Title 1 - GENERAL PROVISIONS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 1 were added November 25, 1970, P.L.707, No.230, effective immediately.

Enactment. Part I was added November 25, 1970, P.L.707, No.230, effective immediately.

Enactment. Part II (Reserved) was added December 6, 1972, P.L.1339, No.290, effective immediately.

Enactment. Part III was added December 6, 1972, P.L.1339, No.290, effective immediately.

Enactment. Part IV (Reserved) was added December 6, 1972, P.L.1339, No.290, effective immediately.

Enactment. Part V was added December 6, 1972, P.L.1339, No.290, effective immediately.

Enactment. Part VI was added September 28, 1978, P.L.788, No.152, effective immediately.

Enactment. Part VII was added October 30, 2001, P.L.815, No.79, effective immediately.



Appendix To Title

APPENDIX TO TITLE 1

GENERAL PROVISIONS

Supplementary Provisions of Amendatory Statutes

1970, NOVEMBER 25, P.L.707, NO.230

Title, enacting clause, etc.

AN ACT

Codifying and compiling a part of the law of the Commonwealth.

The General Assembly of the Commonwealth of Pennsylvania hereby enacts as follows:

In order to facilitate the codification and compiling of the law of this Commonwealth, as authorized by section 3 of Article III of the Constitution of Pennsylvania, the following structure, which shall be implemented from time to time hereafter by appropriate amendments to this act, is hereby established:

TITLE 1

GENERAL PROVISIONS

* * *

1974, June 17, P.L.330, NO.107

§ 5. Repeal and suspension of inconsistent laws.

All acts and parts of acts are repealed in so far as they are inconsistent with the provisions of this act and shall be suspended to the extent and for the period of time they are inconsistent with any concurrent resolution adopted thereunder.

References in Text. Section 501 of Title 1, added by Act 107, provides for a concurrent resolution of the General Assembly relating to the publication and distribution of laws.

§ 6. Editing statutes for printing.

The provisions of section 3 of this act shall apply to bills enacted into law but not finally prepared for printing prior to the effective date of this act and shall apply to an official publication of the Pennsylvania Consolidated States pursuant to section 2 of this act issued after the effective date of this act.

References in Text. Section 3 of Act 107 amended sections 1101, 1104 and 1105 of Title 1 and section 2 of Act 107 added Chapter 5 of Title 1.

1974, DECEMBER 10, P.L.816, No.271

§ 6. Editorial change in form of citing statutes.

The Director of the Legislative Reference Bureau, in preparing statutes for printing, may change the form of citation in bills enacted into law prior or subsequent to the effective date of this act, and in reenacting provisions of existing statutes for purposes of amendment and in preparing an official publication of the Consolidated Statutes, may change the form of citation in such statutes without the use of brackets and underscoring, to conform to the amendments to sections 101 and 102 of Title 1 contained in section 1 of this act. In such cases, the approvals and notations required by 1 Pa.C.S. § 1105 (relating to editing statutes for printing) shall not be required.

1978, October 4, P.L.909, NO.173

§ 8. Transition provisions on employment benefits.

(a) General rule.--The provisions of 1 Pa.C.S. § 2301(c) (relating to employment benefits) shall not apply to a benefit plan or program in existence on the effective date of this act if the employer:

(1) determines after an actuarial review that the application of such provisions to the plan or program will render the plan or program actuarially unsound;

(2) files a written statement of such determination, together with the relevant data or a summary thereof, within six months after the effective date of this act with the Department of State; and

(3) gives appropriate notice to affected employees.

An employer who effects a filing pursuant to this section shall within one year after the effective date of this act amend the plan or program so as to conform to 1 Pa.C.S. § 2301(c) without affecting the actuarial soundness of the plan or program.

(b) Expiration of section.--This section shall expire one year after the effective date of this act.



Chapter 1 - Short Title, Form of Citation and Effective Date

Chapter Notes

Enactment. Chapter 1 was added November 25, 1970, P.L.707, No.230, effective immediately.



Section 101 - Short title

This act shall be known and may be cited as the "Pennsylvania Consolidated Statutes."

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 changed the short title from "Consolidated Pennsylvania Statutes."

Conforming Editorial Changes in Citations. For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 101, see section 6 of act 271 of 1974 in the appendix to this title.



Section 102 - Citation of Pennsylvania Consolidated Statutes

The Pennsylvania Consolidated Statutes may be cited by title and section number. Without prejudice to any other form of citation, a citation to any section of this act in the following form shall, except as provided in section 303 of this title (relating to cross references between provisions of the Consolidated Statutes), be adequate for all purposes: "1 Pa.C.S. § 102."

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 changed the short form of citation from "Pa.S."

Conforming Editorial Changes in Citations. For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 102, see section 6 of Act 271 of 1974 in the appendix to this title.

Cross References. Section 102 is referred to in sections 303, 502 of this title.



Section 103 - Effective date

This act shall take effect immediately.






Chapter 2 - (Reserved)

Chapter Notes

Enactment. Chapter 2 (Reserved) was added November 25, 1970, P.L.707, No.230, effective immediately.






Chapter 3 - Format of the Consolidated Statutes

Chapter Notes

Enactment. Chapter 3 was added November 25, 1970, P.L.707, No.230, effective immediately.

Cross References. Chapter 3 is referred to in section 1105 of this title.



Section 301 - Arrangement

(a) Titles and major subdivisions.--This act consists of titles subdivided into parts, articles, chapters and such other major subdivisions as may be required for clarity of expression and uniformity of style.

(b) Chapters.--The principal subdivisions of a part, or of a title that is not divided into parts, of this act are chapters, comprising the sections relating to the part or title, as the case may be, embraced in the heading of the chapter. Chapters of this act are identified by Arabic numerals beginning with each title.

(c) Sections and minor subdivisions.--Sections of this act are identified by Arabic numerals beginning with each title. Chapters shall consist of no more than 99 sections. The last two digits in the section numbers shall indicate the sequence of sections within a chapter, and the digit or digits preceding such digits shall indicate the number of the chapter. A section of this act is subdivided into subsections, paragraphs, subparagraphs and such other minor subdivisions as may be required for clarity of expression and uniformity of style.



Section 302 - Section headings

Each section of this act shall be given a brief descriptive heading immediately preceding the body of the section. The headings of sections may be referred to as catchlines. In printing this act and its amendments the Director of the Legislative Reference Bureau shall substitute a symbol for the word "Section" preceding the digits of a section number in each catchline. Subsections may also have headings for convenience. Subsection headings shall not be set out on separate lines.



Section 303 - Cross references between provisions of the Consolidated Statutes

When reference is made in this act to a provision contained in any other section or sections of the same title such provision shall be identified without specifying the number of the title in which it appears. When reference is made in this act to a provision contained in any section or sections of this act appearing in a different title the short form of citation specified in section 102 of this title (relating to citation of Pennsylvania Consolidated Statutes) shall be used. A cross reference description based on the section heading or headings of the provisions cited shall be inserted immediately following the first occurrence of the citation in the section and following any reoccurrence of the citation which is preceded in the same section or relevant part thereof by a citation to a different section of this act. Where required for clarity in the case of cross references to subsections or other parts of a section, the cross reference description shall be based on the subject matter of the subsection or other part thereof referred to.

Cross References. Section 303 is referred to in sections 102, 502 of this title.



Section 304 - References to other statutes

(a) Method and scope of reference.--Acts of the General Assembly shall be referred to generically in this act as statutes and, unless the context clearly indicates otherwise, such term when used in this act shall be deemed to be also a general reference to the provisions of this act.

(b) Form of citation.--Without prejudice to any other form of citation, any statute, except a provision of this act, shall be cited in this act by reference to its date of enactment, the special session number, if any, the page and act number, if any, assigned in the Laws of Pennsylvania and its statutory short title, or popular name, if any, otherwise a brief summary of its title.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 amended subsec. (b).



Section 305 - Re-use of section numbers

A section number shall not be re-used for a different subject, except in a bill to revise a part, article, chapter or other major subdivision of this act.



Section 306 - Bills to amend the Consolidated Statutes

(a) Conformity with requirements of chapter.--Bills to amend this act shall be drafted to conform with the structure of the Pennsylvania Consolidated Statutes, as provided in this chapter.

(b) Bureau to insure conformity of bills.--The Legislative Reference Bureau shall insure that all bills to amend this act conform with the requirement of subsection (a) of this section and other requirements established by the bureau pursuant to this section. Agencies and persons submitting requests for bills to amend this act shall allow the bureau sufficient time to make the necessary review and revision prior to final drafting of the bill by the bureau and shall, upon request or pursuant to requirements established by the bureau, submit copies or information for preparation of tables of contents, source notes and parallel tables for the use or information of the bureau, the General Assembly, governmental agencies and the public.

(c) Bureau to determine form of bill and title changes.--In drafting bills requested by members of the General Assembly or other duly authorized agencies and persons, the bureau shall determine whether the bill shall be drafted in the form of an amendment to this act or in the form of an original enactment or amendment to another statute and shall draft the bill according to such determination. The bureau shall also determine whether the number or name of a title established under this act shall be changed and whether titles shall be added or deleted. This subsection shall not authorize the bureau to refuse to draft a bill in a manner expressly insisted upon by a member of the General Assembly nor shall it be construed as prohibiting the enactment of a law the form of which is contrary to the determination or advice of the bureau.

(d) Bureau may adopt regulations and initiate amendments.--The Director of the Legislative Reference Bureau may adopt and enforce rules, regulations, instructions and forms to carry out the powers and duties of the bureau under this act or other statute and the bureau may, from time to time, upon its own initiative, draft amendments to this act for consideration by the General Assembly.

(e) Validity of law unaffected by nonconformity.--No law or any part thereof shall be invalid because it is not enacted in conformity with this title or requirements established pursuant to this section.

(May 10, 1974, P.L.290, No.89, eff. imd.)

1974 Amendment. Act 89 lettered existing provisions as subsec. (a) and added subsecs. (b) to (e).






Chapter 4 - (Reserved)

Chapter Notes

Enactment. Chapter 4 (Reserved) was added November 25, 1970, P.L.707, No.230, effective immediately.






Chapter 5 - Official Publication of the Consolidated Statutes

Chapter Notes

Enactment. Present Chapter 5 was added June 17, 1974, P.L.330, No.107, effective immediately.

Prior Provisions. Former Chapter 5, which related to publication of laws, was added November 25, 1970, P.L.707, No.230, and repealed December 6, 1972, P.L.1339, No.290, effective immediately. The subject matter is now contained in section 1104 of this title.

Cross References. Chapter 5 is referred to in section 1105 of this title.



Section 501 - Publication and distribution

(a) General rule.--The Legislative Reference Bureau may compile, edit, publish, print, supplement and revise or contract directly or through the Legislative Printing Clerk for the compilation, editing, publishing, printing, supplementation or revision of an official publication of the Pennsylvania Consolidated Statutes and amendments thereto. It shall be the duty of the Department of Property and Supplies, upon request of the bureau, to arrange for the prompt distribution of the official publication and the supplements thereto and revisions thereof in accordance with the provisions of this chapter. This publication shall be in addition to the publication of advance copies of statutes and the Laws of Pennsylvania except that the bureau, when authorized by concurrent resolution of the General Assembly, may reduce the number of such statutes and laws published and printed and provide for the manner of their distribution and a fee to be charged for certain distributions.

(b) Sale and distribution.--The prices to be charged for individual copies of and subscriptions to the official publication, the supplements thereto and revisions thereof, for reprints and bound volumes thereof, which prices may be fixed without reference to the restrictions placed upon and fixed for the sale of other publications of the Commonwealth, and the number of copies which shall be distributed free for official use shall be established by the bureau. Without limiting the generality of the foregoing, the bureau may provide for the free reciprocal exchange of publications between this Commonwealth and other states and foreign jurisdictions and for the free distribution of at least one copy of every publication printed under authority of this chapter to each:

(1) County for the use of its law library.

(2) Member of the General Assembly at the post office address specified by him.

(3) Law school library which pursuant to rules of court receives copies of printed briefs and records filed in the Supreme Court of Pennsylvania.

(c) Payments and disposition of moneys.--Payments for documents published by authority of this chapter shall be made to the Department of Property and Supplies which shall pay the same into the State Treasury to the credit of the General Fund. Such moneys are hereby appropriated from the General Fund to the Legislative Reference Bureau to carry out the provisions of this chapter.

Prior Provisions. Former section 501, which related to publication of amendments to the Consolidated Statutes, was added November 25, 1970, P.L.707, No.230, and repealed December 6, 1972, P.L.1339, No.290, effective immediately. The subject matter is now contained in section 1104 of this title.

References in Text. The Department of Property and Supplies, referred to in section 501, is now the Department of General Services.

Suspension of Inconsistent Laws. See section 5 of Act 107 of 1974 in the appendix to this title for provisions relating to suspension of laws inconsistent with a concurrent resolution adopted pursuant to section 501.

Cross References. Section 501 is referred to in section 502 of this title.



Section 502 - Preparation and contents

(a) General rule.--In compiling and editing the Pennsylvania Consolidated Statutes and amendments thereto for publication, the bureau may:

(1) Omit provisions of the amendatory acts which do not become a part of the structure of this act or which do not constitute part of the law as provided in section 1101(b) of this title (relating to enacting clause and unofficial provisions).

(2) Include the provisions or a summary of the provisions referred to in paragraph (1) of this subsection in a footnote, appendix, table or other form at such a place and in such a manner as it deems appropriate but any unofficial provisions so included shall not constitute part of the law.

(3) Include tables of contents, summary analyses, source notes, parallel tables, indexes, cross references to statutes and regulations, and such other provisions, whether or not contained in this act or in any amendment or amendments to this act, as the bureau deems appropriate but any unofficial provisions so included shall not constitute part of the law.

(4) Include the Constitution of Pennsylvania and proposed amendments thereto as well as selected general and permanent laws and amendments thereto.

(5) Establish a form of citation of such publication or any part thereof which may be used for the purpose of drafting amendments to this act and for other purposes not inconsistent with the provisions of section 102 of this title (relating to citation of Pennsylvania Consolidated Statutes) and section 303 of this title (relating to cross references between provisions of the Consolidated Statutes).

(b) Approvals by legislative officers.--The President pro tempore of the Senate and the Speaker of the House of Representatives shall approve:

(1) The form and contents of the publication prepared by the bureau.

(2) All contracts entered into by the bureau or the Legislative Printing Clerk pursuant to section 501(a) of this title (relating to publication and distribution).

(3) All regulations and decisions of the bureau relating to the distribution of the publication and the prices to be charged for such publications pursuant to section 501(b) of this title (relating to publication and distribution).

Cross References. Section 502 is referred to in sections 503, 1105 of this title.



Section 503 - Official status of publication

The publication prepared by the bureau pursuant to this chapter shall constitute an official publication of the Pennsylvania Consolidated Statutes and shall be legal evidence of the laws contained therein including the Constitution and laws incorporated therein pursuant to section 502(a)(4) of this title (relating to preparation and contents).






Chapter 9 - Constitutional Provisions

Chapter Notes

Enactment. Chapter 9 was added December 6, 1972, P.L.1339, No.290, effective immediately.



Section 901 - Legislation to show changes

Bills or joint resolutions introduced in the General Assembly proposing amendments to the Constitution of Pennsylvania shall be printed in such a manner as to indicate the words to be added to or deleted from the Constitution.



Section 902 - Conduct of election

The manner in which proposed amendments to the Constitution of Pennsylvania shall be submitted to the qualified electors of the Commonwealth and the manner and effect of the certification of the returns of the election thereon shall, unless the General Assembly shall prescribe otherwise with respect to any particular proposed amendment, be as provided in the Pennsylvania Election Code.



Section 903 - Governor to proclaim result of election

The officer of this Commonwealth to whom election returns are required by law to be certified shall, whenever a proposed amendment to the Constitution of Pennsylvania has been on the ballot at any election, certify the result of the election thereon to the Governor immediately upon receiving the official returns from all counties of the Commonwealth, and the Governor shall thereupon issue his proclamation indicating whether or not the proposed amendment has been adopted by a majority of the electors voting thereon. The proclamation shall be published in the next available volume of the Laws of Pennsylvania.



Section 904 - Governor to proclaim corrected numbering

Whenever an amendment of an article or of a section of the Constitution of Pennsylvania is adopted without specifying an article or section number, or whenever any amendment is adopted bearing a number which conflicts with the number of another article or section of the Constitution, the Governor may by proclamation specify a number for the article or section having no number, or change the number of any article or section which bears a number which conflicts with the number of another article or section of the Constitution, or renumber the articles of the Constitution or the sections of an article. The proclamation shall be published in the next available volume of the Laws of Pennsylvania.



Section 905 - Section headings

The Director of the Legislative Reference Bureau, with the approval of the Department of Justice, shall prepare and promulgate an appropriate heading for any section of the Constitution of Pennsylvania which was heretofore or may hereafter be adopted without a section heading. Any section heading promulgated pursuant to this section shall be published in the next available volume of the Laws of Pennsylvania.



Section 906 - Short titles of Constitutions of 1874 and 1968

(a) Constitution of 1874.--The Constitution of Pennsylvania, as adopted by referendum of December 16, 1873, shall be known and may be cited as the "Constitution of 1874."

(b) Constitution of 1968.--The Constitution of Pennsylvania, as amended by referenda of May 17, 1966, November 8, 1966, May 16, 1967 and April 23, 1968 and as numbered by proclamation of the Governor of this Commonwealth of July 7, 1967 pursuant to the act of August 17, 1965 (P.L.345, No.180), shall be known and may be cited as the "Constitution of 1968."






Chapter 11 - Statutory Provisions

Chapter Notes

Enactment. Chapter 11 was added December 6, 1972, P.L.1339, No.290, effective immediately.



Section 1101 - Enacting clause and unofficial provisions

(a) Style and position of enacting clause.--All statutes shall begin in the following style: "The General Assembly of the Commonwealth of Pennsylvania hereby enacts as follows:". Such enacting clause shall be placed immediately after the preamble or the table of contents of the statute, or if there be neither preamble nor table of contents, then immediately after the title.

(b) Enumeration and use of unofficial provisions.--Preambles, tables of contents, summary analyses, major subdivision headings, section and minor subdivision headings, cross reference descriptions, source notes and parallel tables shall not constitute part of the law and the Legislative Reference Bureau may, in its discretion, either include or omit such provisions in bills drafted by the bureau including bills prepared initially by agencies or persons other than the bureau.

(c) Amendment of unofficial provisions.--Notwithstanding any provision of this act or other statute to the contrary, in amending a bill or a statute it shall not be necessary to amend or delete any provision which does not constitute part of the law contained in the bill or statute which may be affected by such an amendment nor shall it be necessary to add any such provision to conform to such an amendment.



Section 1102 - Publication of notice of application for local or special legislation

(a) General rule.--No local or special bill to enact a local or special statute shall be passed by the General Assembly, unless notice of the intention to apply therefor shall be published, once a week for four successive weeks, in not less than two newspapers of general circulation, and also in the legal journal, if any, published in the county or in each of the several counties where the matter or thing affected may be. Where the matter or thing affected is in a municipality, publication shall be made in two newspapers of general circulation published in such municipality, if any, and, if none, then in two newspapers published in the county, and, in either event, also in the legal journal, if any, published in the county. Where only one newspaper of general circulation is published in a county or in a municipality, publication in such one newspaper and in the legal journal, if any, shall be deemed sufficient.

(b) Time of first publication.--The first publication shall be at least 30 days prior to, and within three months immediately preceding, the introduction of the bill into the General Assembly.

(c) Content and signing of notice.--The notice shall set forth the full title and the purposes of the bill, and shall be signed by one of the parties applying therefor.

(d) Filing proof of publication.--Proof of publication in each newspaper and legal journal, verified by affidavit, shall be filed with the bill when it is introduced.

(e) Exception from notice requirement.--Notice shall not be required to be given under this section of a proposal to repeal a local or special statute by any of the following:

(1) A general bill which codifies, compiles or revises the law or any part thereof.

(2) A bill which:

(i) only eliminates obsolete statutory provisions; and

(ii) makes specific reference in its title to that elimination.

(Oct. 30, 2001, P.L.815, No.79, eff. imd.)

2001 Amendment. Act 79 amended subsecs. (a) and (e).



Section 1103 - Preparation of statutes for printing

The Director of the Legislative Reference Bureau shall, as soon as any bill becomes a law, prepare the same for printing, cause the same to be printed immediately, and collate with and correct the proof sheets by the original rolls. He shall also have the statutes printed and indexed in book form as the Laws of Pennsylvania as early as possible succeeding each regular session of the General Assembly, for distribution in accordance with law.

Cross References. Section 1103 is referred to in section 702 of Title 44 (Law and Justice).



Section 1104 - Printing of amendatory statutes

(a) General rule.--The Director of the Legislative Reference Bureau shall, in printing amendatory statutes, cause to be printed the section or part of the statute only as reenacted. Except as provided in subsection (b) of this section, in the section or part of the law reenacted, the Director shall cause to be printed between brackets, the words, phrases, or provisions of the existing statute, if any, which have been stricken out or eliminated by the adoption of the amendment, and he shall cause to be printed in italics or with underscoring all new words, phrases or provisions, if any, which have been inserted into or added to the statute by the passage of such amendment.

(b) Pennsylvania Consolidated Statutes.--In printing as much of any statute as adds an entire title, part, article, chapter, subchapter or other major subdivision to the Pennsylvania Consolidated Statutes, the Director shall cause such addition to be printed in Roman type without underscoring, and in printing as much of any statute as deletes or repeals an entire title, part, article, chapter, subchapter or other major subdivision of the Pennsylvania Consolidated Statutes, the Director shall not cause to be printed the provisions which have been deleted or repealed unless the deletion or repeal was effected by the use of brackets.

(June 17, 1974, P.L.330, No.107, eff. imd.)

1974 Amendment. Act 107 amended subsec. (b).



Section 1105 - Editing statutes for printing

(a) Correction of errors.--Where any statute shall have been finally enacted and it shall be ascertained that such statute is technically defective in form, or contains misspelled words or typographical errors, or the plural or singular number, or the past, present or future tense appears where another should be used, or where a word clearly intended to be inserted has been omitted, or where a word clearly should have been omitted, or where a word is correctly spelled but it clearly appears that another word was intended, the Director of the Legislative Reference Bureau, in editing such statute, shall have authority, with the approval of the President pro tempore of the Senate, the Speaker of the House of Representatives, and the Department of Justice, to correct the original copy of such statute, as filed in the Department of State, if such correction will not in any manner affect or change the meaning, intent or substance of such statute.

(b) Notation of correction.--Whenever any such correction on any statute is made, a notation thereof shall be made on the original copy or on a sheet attached to the original copy by the Director of the Legislative Reference Bureau, together with his signature, followed by the approval and signatures of the President pro tempore of the Senate, the Speaker of the House of Representatives and the Attorney General or his deputy. A notation of such corrections shall also be printed in the Laws of Pennsylvania as footnotes to the statutes on which the corrections were made.

(c) Unofficial provisions of statutes.--The Director of the Legislative Reference Bureau, in editing and preparing statutes for printing, shall have authority to add to the statute provisions which do not constitute part of the law as provided in section 1101 of this title (relating to enacting clause and unofficial provisions) and to correct or omit such provisions contained in the statute. In making such changes it shall not be necessary to obtain the approvals or to make the notations required under subsections (a) and (b) of this section.

(d) Changes in form and style.--The Director of the Legislative Reference Bureau, in editing and preparing statutes for printing in the Laws of Pennsylvania or pursuant to Chapter 5 of this title (relating to official publication of the Consolidated Statutes), may, in a manner that will not affect or change the meaning, intent or substance of such statute and, unless otherwise provided in this subsection, without obtaining the approvals or making the notations required under subsections (a) and (b) of this section:

(1) Renumber major subdivisions, sections and minor subdivisions to eliminate duplicate numbers.

(2) With approvals required under subsection (a) of this section, rearrange or transfer major subdivisions, sections and minor subdivisions to conform to requirements established pursuant to Chapter 3 of this title (relating to format of the Consolidated Statutes).

(3) Insert or change instructions and references in sections of amendatory statutes to conform to the provisions amended or affected.

(4) Insert or change reference numbers and the form of citations or references to Federal or State constitutions, statutes or regulations to conform to renumbered or revised provisions or to requirements established pursuant to Chapter 3 of this title.

(5) Substitute the proper major subdivision, section or minor subdivision number and related references for the terms "this act," "the preceding section," and the like.

(6) Strike out or insert figures and symbols where they are merely a repetition of or have the same meaning as written words and vice-versa.

(7) Change capitalization for the purpose of uniformity or style.

(8) Insert a symbol for the word "section" and vice-versa.

(e) Constitutional provisions.--The Director of the Legislative Reference Bureau, in editing and preparing the Constitution of Pennsylvania and its amendments for printing in the Laws of Pennsylvania or pursuant to Chapter 5 of this title (relating to official publication of the Consolidated Statutes), may make corrections and changes under this section and section 502(a) of this title (relating to preparation and contents) in the same manner and subject to the same requirements applicable to statutes.

(June 17, 1974, P.L.330, No.107, eff. imd.; Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendments. Act 107 amended subsecs. (a) and (b) and added subsec. (c). Act 271 amended the section heading and subsecs. (a) and (b) and added subsecs. (d) and (e).

Conforming Editorial Changes in Citations. For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 1105, see section 6 of Act 271 of 1974 in the appendix to this title. See also section 6 of Act 107 of 1974 in the appendix.

Cross References. Section 1105 is referred to in section 702 of Title 44 (Law and Justice).



Section 1106 - Prothonotaries to keep files of advance copies of statutes

The prothonotaries of the several counties shall file and keep in their offices, in such manner that they shall be accessible to the public during the office hours of the prothonotaries, advance copies of the statutes enacted at each session of the General Assembly, as such advance copies are furnished to them in accordance with law, until the statutes of such session as printed in the Laws of Pennsylvania are generally available.






Chapter 15 - General Provisions

Chapter Notes

Enactment. Chapter 15 was added December 6, 1972, P.L.1339, No.290, effective immediately.



Section 1501 - Short title of part

This part shall be known and may be cited as the "Statutory Construction Act of 1972."



Section 1502 - Application of part

(a) Direct application.--

(1) Except as otherwise provided in this part, the provisions of this part shall apply to the following unless the General Assembly or the agency adopting the document shall provide otherwise:

(i) Every statute finally enacted on or after September 1, 1937.

(ii) Every document codified in the Pennsylvania Code except legislative, judicial and home rule charter documents.

(2) The provisions of this chapter and of Chapter 17 of this title (relating to effective date of statutes) shall apply to every statute enacted by the General Assembly, whether under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania.

(b) Other applications.--The provisions of this part shall apply to any public document to the extent such document refers to and incorporates therein the provisions of this part. The provisions of this part other than this chapter and Chapter 17 of this title (relating to effective date of statutes) shall apply to statutes finally enacted before September 1, 1937 to the extent that this part substantially reenacts or restates rules of construction enacted or in force prior to such date.



Section 1503 - Applicability of colonial law

(a) English law.--The common law and such of the statutes of England as were in force in the Province of Pennsylvania on May 14, 1776 and which were properly adapted to the circumstances of the inhabitants of this Commonwealth shall be deemed to have been in force in this Commonwealth from and after February 10, 1777.

(b) Provincial statutes.--The statutes enacted on or before May 14, 1776 under the authority of the late Proprietaries of the Province of Pennsylvania have the same validity and effect as statutes enacted under the authority of this Commonwealth.

(c) Exceptions.--The rules specified in subsections (a) and (b) of this section shall not be applicable to any statute or law which:

(1) has been heretofore or is hereafter amended or repealed or which has expired by its own limitation;

(2) orders the taking or subscribing any oath, affirmation or declaration of allegiance or fidelity to the British crown;

(3) acknowledges any authority in the heirs or devisees of William Penn, Esq., deceased, the former Governor of the Province of Pennsylvania, or any other person whomsoever as Governor of the Province of Pennsylvania; or

(4) is repugnant to the Constitution of this Commonwealth or of the United States.



Section 1504 - Statutory remedy preferred over common law

In all cases where a remedy is provided or a duty is enjoined or anything is directed to be done by any statute, the directions of the statute shall be strictly pursued, and no penalty shall be inflicted, or anything done agreeably to the common law, in such cases, further than shall be necessary for carrying such statute into effect.

Cross References. Section 1504 is referred to in section 708 of Title 42 (Judiciary and Judicial Procedure).






Chapter 17 - Effective Date of Statutes

Chapter Notes

Enactment. Chapter 17 was added December 6, 1972, P.L.1339, No.290, effective immediately.

Cross References. Chapter 17 is referred to in section 1502 of this title.



Section 1701 - Statutes generally

(a) General rule.--Except as otherwise provided in this chapter all statutes enacted finally at any regular session of the General Assembly not containing a specified effective date shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before May 18, 1929.--immediately upon final enactment.

(2) Final enactment on or after May 18, 1929 and before August 25, 1951.--on the first day of September next following their final enactment.

(3) Final enactment on or after August 25, 1951 and before January 10, 1960.--on the first day of September next following their final enactment, or if finally enacted after the first day of September of the year of the regular session, immediately upon final enactment.

(4) Final enactment on or after January 10, 1960 and before June 6, 1969.--on the first day of September next following their final enactment, or if finally enacted after the first day of July of the year of the regular session, 60 days after final enactment.

(5) Final enactment on or after June 6, 1969.--60 days after final enactment.

(b) Statutes enacted after effective date therein specified.--Except as otherwise provided in this chapter all statutes enacted finally at any regular session of the General Assembly after the effective date therein specified shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before January 10, 1960.-- immediately upon final enactment.

(2) Final enactment on or after January 10, 1960.--60 days after final enactment.



Section 1702 - Statutes making appropriations

Appropriation statutes, or statutes having appropriation items enacted finally at any regular session of the General Assembly, shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before May 18, 1929.--immediately upon final enactment unless a different date is specified in the statute itself.

(2) Final enactment on or after May 18, 1929 and before June 2, 1967.--on the first day of June next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of June in any year, in which case it shall be effective immediately upon final enactment.

(3) Final enactment on or after June 2, 1967 and before June 6, 1969.--on the first day of July next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of July in any year, in which case it shall be effective immediately upon final enactment.

(4) Final enactment on or after June 6, 1969.--on the first day of July next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of July in any year, or after the date specified in the statute, in which case it shall be effective immediately upon final enactment.



Section 1703 - Statutes affecting the budget of any political subdivision

Statutes affecting the budget of any political subdivision enacted finally at any regular session of the General Assembly shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before May 18, 1929.--immediately upon final enactment unless a different date is specified in the statute itself.

(2) Final enactment on or after May 18, 1929 and before June 4, 1941.--on the first day of September next following their final enactment unless a different date is specified in the statute itself.

(3) Final enactment on or after June 4, 1941 and before August 25, 1951 or on or after May 28, 1953 and before June 6, 1969.--at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute unless a different date is specified in the statute itself.

(4) Final enactment on or after August 25, 1951 and before May 28, 1953.--at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute unless a different date is specified in the statute itself, or if enacted finally after the beginning of such fiscal year, or after the date specified in the statute, immediately upon final enactment.

(5) Final enactment on or after June 6, 1969.--on the date specified in the statute, or if finally enacted thereafter, or if no date is specified, then at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute.



Section 1704 - Statutes enacted at a special session

(a) General rule.--Statutes enacted finally at a special or extraordinary session of the General Assembly shall, except as otherwise provided in this section, be governed as to the time when they shall be effective by the rules of construction specified in this chapter for statutes enacted finally at regular sessions of the General Assembly.

(b) Rules applicable between 1935 and 1969.--Statutes enacted finally at special or extraordinary sessions of the General Assembly during the periods hereinafter specified shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment on or after June 11, 1935 and before January 10, 1960.--immediately upon final enactment unless a different date is specified in the statute itself.

(2) Final enactment on or after January 10, 1960 and before June 6, 1969.--60 days after final enactment unless a different date is specified in the statute itself.






Chapter 19 - Rules of Construction

Chapter Notes

Enactment. Chapter 19 was added December 6, 1972, P.L.1339, No.290, effective immediately.



Section 1901 - Rules of interpretation

In the construction of the statutes of this Commonwealth, the rules set forth in this chapter shall be observed, unless the application of such rules would result in a construction inconsistent with the manifest intent of the General Assembly.



Section 1902 - Number; gender; tense

The singular shall include the plural, and the plural, the singular. Words used in the masculine gender shall include the feminine and neuter. Words used in the past or present tense shall include the future.



Section 1903 - Words and phrases

(a) General rule.--Words and phrases shall be construed according to rules of grammar and according to their common and approved usage; but technical words and phrases and such others as have acquired a peculiar and appropriate meaning or are defined in this part, shall be construed according to such peculiar and appropriate meaning or definition.

(b) General restricted by particular words.--General words shall be construed to take their meanings and be restricted by preceding particular words.



Section 1904 - Numerals

The Roman numerals and the Arabic numerals shall be deemed parts of the English language.



Section 1905 - Joint authority; quorum

(a) Joint authority.--Words in a statute conferring a joint authority upon three or more public officers or other persons shall be construed to confer authority upon a majority of such officers or persons.

(b) Quorum.--A majority of any board or commission shall constitute a quorum.



Section 1906 - Bonds

A statute requiring a bond or undertaking with sureties to be given by any person, shall be construed to permit in lieu thereof a bond of indemnity or surety bond for the amount of such bond or undertaking, given by any indemnity or surety company authorized to do business in this Commonwealth, and approved by the proper authority.



Section 1907 - Uniform standard time

Every mention of, or reference to any hour or time in any statute, shall be construed with reference to and in accordance with the mean solar time of the 75th meridian of longitude west of Greenwich, commonly called eastern standard time, unless a different standard is therein expressly provided for, or unless the standard time shall be advanced for any portion of the year, by any act of Congress.



Section 1908 - Computation of time

When any period of time is referred to in any statute, such period in all cases, except as otherwise provided in section 1909 of this title (relating to publication for successive weeks) and section 1910 of this title (relating to computation of months) shall be so computed as to exclude the first and include the last day of such period. Whenever the last day of any such period shall fall on Saturday or Sunday, or on any day made a legal holiday by the laws of this Commonwealth or of the United States, such day shall be omitted from the computation.

Cross References. Section 1908 is referred to in section 3508 of Title 25 (Elections).



Section 1909 - Time; publication for successive weeks

Whenever in any statute providing for the publishing of notices, the phrase "successive weeks" is used, weeks shall be construed as calendar weeks. The publication upon any day of such weeks shall be sufficient publication for that week, but at least five days shall elapse between each publication. At least the number of weeks specified in "successive weeks" shall elapse between the first publication and the day for the happening of the event for which publication shall be made.

Cross References. Section 1909 is referred to in section 1908 of this title; section 3133 of Title 15 (Corporations and Unincorporated Associations).



Section 1910 - Time; computation of months

Whenever in any statute the lapse of a number of months after or before a certain day is required, such number of months shall be computed by counting the months from such day, excluding the calendar month in which such day occurs, and shall include the day of the month in the last month so counted having the same numerical order as the day of the month from which the computation is made, unless there be not so many days in the last month so counted, in which case the period computed shall expire with the last day of such month.

Cross References. Section 1910 is referred to in section 1908 of this title.



Section 1921 - Legislative intent controls

(a) Object and scope of construction of statutes.--The object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly. Every statute shall be construed, if possible, to give effect to all its provisions.

(b) Unambiguous words control construction.--When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.

(c) Matters considered in ascertaining intent.--When the words of a statute are not explicit, the intention of the General Assembly may be ascertained by considering, among other matters:

(1) The occasion and necessity for the statute.

(2) The circumstances under which it was enacted.

(3) The mischief to be remedied.

(4) The object to be attained.

(5) The former law, if any, including other statutes upon the same or similar subjects.

(6) The consequences of a particular interpretation.

(7) The contemporaneous legislative history.

(8) Legislative and administrative interpretations of such statute.



Section 1922 - Presumptions in ascertaining legislative intent

In ascertaining the intention of the General Assembly in the enactment of a statute the following presumptions, among others, may be used:

(1) That the General Assembly does not intend a result that is absurd, impossible of execution or unreasonable.

(2) That the General Assembly intends the entire statute to be effective and certain.

(3) That the General Assembly does not intend to violate the Constitution of the United States or of this Commonwealth.

(4) That when a court of last resort has construed the language used in a statute, the General Assembly in subsequent statutes on the same subject matter intends the same construction to be placed upon such language.

(5) That the General Assembly intends to favor the public interest as against any private interest.



Section 1923 - Grammar and punctuation of statutes

(a) Grammatical errors and transposition of words.--Grammatical errors shall not vitiate a statute. A transposition of words and clauses may be resorted to where a sentence is without meaning as it stands.

(b) Use of punctuation in construction.--In no case shall the punctuation of a statute control or affect the intention of the General Assembly in the enactment thereof but punctuation may be used to aid in the construction thereof if the statute was finally enacted after December 31, 1964.

(c) Adding words for proper construction.--Words and phrases which may be necessary to the proper interpretation of a statute and which do not conflict with its obvious purpose and intent, nor in any way affect its scope and operation, may be added in the construction thereof.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 amended subsec. (b).



Section 1924 - Construction of titles, preambles, provisos, exceptions and headings

The title and preamble of a statute may be considered in the construction thereof. Provisos shall be construed to limit rather than to extend the operation of the clauses to which they refer. Exceptions expressed in a statute shall be construed to exclude all others. The headings prefixed to titles, parts, articles, chapters, sections and other divisions of a statute shall not be considered to control but may be used to aid in the construction thereof.

Cross References. Section 1924 is referred to in section 1107 of Title 13 (Commercial Code).



Section 1925 - Constitutional construction of statutes

The provisions of every statute shall be severable. If any provision of any statute or the application thereof to any person or circumstance is held invalid, the remainder of the statute, and the application of such provision to other persons or circumstances, shall not be affected thereby, unless the court finds that the valid provisions of the statute are so essentially and inseparably connected with, and so depend upon, the void provision or application, that it cannot be presumed the General Assembly would have enacted the remaining valid provisions without the void one; or unless the court finds that the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.



Section 1926 - Presumption against retroactive effect

No statute shall be construed to be retroactive unless clearly and manifestly so intended by the General Assembly.



Section 1927 - Construction of uniform laws

Statutes uniform with those of other states shall be interpreted and construed to effect their general purpose to make uniform the laws of those states which enact them.



Section 1928 - Rule of strict and liberal construction

(a) Statutes in derogation of common law.--The rule that statutes in derogation of the common law are to be strictly construed, shall have no application to the statutes of this Commonwealth enacted finally after September 1, 1937.

(b) Provisions subject to strict construction.--All provisions of a statute of the classes hereafter enumerated shall be strictly construed:

(1) Penal provisions.

(2) Retroactive provisions.

(3) Provisions imposing taxes.

(4) Provisions conferring the power of eminent domain.

(5) Provisions exempting persons and property from taxation.

(6) Provisions exempting property from the power of eminent domain.

(7) Provisions decreasing the jurisdiction of a court of record.

(8) Provisions enacted finally prior to September 1, 1937 which are in derogation of the common law.

(c) Provisions subject to liberal construction.--All other provisions of a statute shall be liberally construed to effect their objects and to promote justice.



Section 1929 - Penalties no bar to civil remedies

The provision in any statute for a penalty or forfeiture for its violation shall not be construed to deprive an injured person of the right to recover from the offender damages sustained by reason of the violation of such statute.



Section 1930 - Penalties for each offense

Whenever a penalty or forfeiture is provided for the violation of a statute, such penalty or forfeiture shall be construed to be for each such violation.



Section 1931 - Intent to defraud

Whenever an intent to defraud is required in any statute in order to constitute an offense, the statute shall be construed to require only an intent to defraud any person or body politic.



Section 1932 - Statutes in pari materia

(a) Meaning.--Statutes or parts of statutes are in pari materia when they relate to the same persons or things or to the same class of persons or things.

(b) Construction.--Statutes in pari materia shall be construed together, if possible, as one statute.



Section 1933 - Particular controls general

Whenever a general provision in a statute shall be in conflict with a special provision in the same or another statute, the two shall be construed, if possible, so that effect may be given to both. If the conflict between the two provisions is irreconcilable, the special provisions shall prevail and shall be construed as an exception to the general provision, unless the general provision shall be enacted later and it shall be the manifest intention of the General Assembly that such general provision shall prevail.

Cross References. Section 1933 is referred to in section 1934 of this title; section 9303 of Title 42 (Judiciary and Judicial Procedure).



Section 1934 - Irreconcilable clauses in the same statute

Except as provided in section 1933 of this title (relating to particular controls general), whenever, in the same statute, several clauses are irreconcilable, the clause last in order of date or position shall prevail.



Section 1935 - Irreconcilable statutes passed by same General Assembly

Whenever the provisions of two or more statutes enacted finally during the same General Assembly are irreconcilable, the statute latest in date of final enactment, and where two or more irreconcilable statutes are enacted finally on the same date, the statute bearing the highest number, in either case irrespective of its effective date, shall prevail from the time it becomes effective except as otherwise provided in section 1952 of this title (relating to effect of separate amendments on code provisions enacted by same General Assembly) and section 1974 of this title (relating to effect of separate repeals on code provisions by same General Assembly).

Cross References. Section 1935 is referred to in section 1955 of this title.



Section 1936 - Irreconcilable statutes passed by different General Assemblies

Whenever the provisions of two or more statutes enacted finally by different General Assemblies are irreconcilable, the statute latest in date of final enactment shall prevail.

Cross References. Section 1936 is referred to in section 1955 of this title.



Section 1937 - References to statutes and regulations

(a) General rule.--A reference in a statute to a statute or to a regulation issued by a public body or public officer includes the statute or regulation with all amendments and supplements thereto and any new statute or regulation substituted for such statute or regulation, as in force at the time of application of the provision of the statute in which such reference is made, unless the specific language or the context of the reference in the provision clearly includes only the statute or regulation as in force on the effective date of the statute in which such reference is made.

(b) Applicability of section.--The provisions of subsection (a) of this section shall apply to every statute finally enacted on or after July 1, 1971.



Section 1938 - References to public bodies and public officers

A reference in a statute to a governmental agency, department, board, commission or other public body or to a public officer includes an entity or officer which succeeds to substantially the same functions as those performed by such public body or officer on the effective date of the statute, unless the specific language or the context of the reference in the statute clearly includes only the public body or officer on the effective date of the statute.



Section 1939 - Use of comments and reports

The comments or report of the commission, committee, association or other entity which drafted a statute may be consulted in the construction or application of the original provisions of the statute if such comments or report were published or otherwise generally available prior to the consideration of the statute by the General Assembly, but the text of the statute shall control in the event of conflict between its text and such comments or report.



Section 1951 - Interpretation of amendatory statutes

In ascertaining the correct reading, status and interpretation of an amendatory statute, the matter inserted within brackets shall be omitted, and the matter in italics or underscored shall be read and interpreted as part of the statute.



Section 1952 - Effect of separate amendments on code provisions   enacted by same General Assembly.

Whenever any existing statute, incorporated into and repealed by a code, is also amended by other legislation enacted by the same General Assembly, such separate amendment shall be construed to be in force, notwithstanding the repeal by the code of the statute such other legislation amends, and such amendment shall be construed to prevail over the corresponding provisions of the code.

Applicability. Section 1952 was made inapplicable, in whole or in part, by various statutes amending the Pennsylvania Consolidated Statutes and amending or repealing corresponding former provisions of law. In such cases, the appendix following the particular title affected contains the provision of the statute which rendered section 1952 inapplicable.

Cross References. Section 1952 is referred to in sections 1935, 1956 of this title.



Section 1953 - Construction of amendatory statutes

Whenever a section or part of a statute is amended, the amendment shall be construed as merging into the original statute, become a part thereof, and replace the part amended, and the remainder of the original statute and the amendment shall be read together and viewed as one statute passed at one time; but the portions of the statute which were not altered by the amendment shall be construed as effective from the time of their original enactment, and the new provisions shall be construed as effective only from the date when the amendment became effective.



Section 1954 - Merger of subsequent amendments

Whenever a statute has been more than once amended, the latest amendment shall be read into the original statute as previously amended and not into such statute as originally enacted. This rule applies whether or not the previous amendment is referred to and whether or not its language is incorporated in the latest amendment. If the insertions in and the deletions from the statute made by the previous amendment are not incorporated in the later, they shall nevertheless be read into the later amendment as though they had in fact been incorporated therein.



Section 1955 - Two or more amendments to same provision, one   overlooking the other.

Whenever two or more amendments to the same provision of a statute are enacted at the same or different sessions, one amendment overlooking and making no reference to the other or others, the changes in the statute made by each shall be given effect and all the amendments shall be read into each other. If the changes made in the statute are to any extent in direct conflict with each other, the rules specified in section 1935 of this title (relating to irreconcilable statutes passed by same General Assembly) and section 1936 of this title (relating to irreconcilable statutes passed by different General Assemblies) shall govern. The fact that a later amendment (1) restates language of the original statute which was deleted by an earlier amendment, or (2) fails to restate language inserted by an earlier amendment, does not of itself create a conflict between the two amendments. Amendments are in conflict with each other only if the changes in the statute made by each without considering the inserts and strike-outs of the other cannot be put into operation simultaneously.



Section 1956 - Repeal of amendatory statutes and original statutes subsequently amended

The repeal of an amendatory statute does not revive the corresponding provision or section of the original statute or of any prior amendment. Except as otherwise provided in section 1952 of this title (relating to effect of separate amendments on code provisions enacted by same General Assembly), the repeal of an original statute, or section or provision of an original statute, repeals all subsequent amendments to the original statute, or to the original section or provision, as the case may be.



Section 1957 - Ineffective provisions not revived by reenactment in amendatory statutes

Provisions of a statute no longer effective because of having been deleted by an earlier amendment or otherwise shall not be construed as being revived by reenactment in an amendatory statute, unless it shall clearly appear by notice thereof in the title of the amendatory statute that the General Assembly intended to revive such provisions.



Section 1961 - Effect of reenactment on original statute

Whenever a statute reenacts a former statute, the provisions common to both statutes shall date from their first adoption. Such provisions only of the former statute as are omitted from the reenactment shall be deemed abrogated, and only the new or changed provisions shall be deemed to be the law from the effective date of the reenactment.



Section 1962 - Repeal and reenactment

Whenever a statute is repealed and its provisions are at the same time reenacted in the same or substantially the same terms by the repealing statute, the earlier statute shall be construed as continued in active operation. All rights and liabilities incurred under such earlier statute are preserved and may be enforced.



Section 1963 - Effect of reenactment on intervening statutes

A statute which reenacts the provisions of an earlier statute shall not be construed to repeal an intermediate statute which modified but did not effect an amendment to such earlier statute. Such intermediate statute shall be construed to remain in force and to modify the reenactment in the same manner as it modified the earlier statute.



Section 1971 - Implied repeal by later statute

(a) Revision or exclusive system covering entire subject.--Whenever a statute purports to be a revision of all statutes upon a particular subject, or sets up a general or exclusive system covering the entire subject matter of a former statute and is intended as a substitute for such former statute, such statute shall be construed to supply and therefore to repeal all former statutes upon the same subject.

(b) Uniform mandatory system covering class of subjects.--Whenever a general statute purports to establish a uniform and mandatory system covering a class of subjects, such statute shall be construed to supply and therefore to repeal pre-existing local or special statutes on the same class of subjects.

(c) Other cases.--In all other cases, a later statute shall not be construed to supply or repeal an earlier statute unless the two statutes are irreconcilable.



Section 1972 - Nonexistence of reason for statute does not effect repeal

A statute shall not be deemed repealed because the reason for its passage no longer exists.



Section 1973 - No implied repeal by nonuser

A statute shall not be deemed repealed by failure to use such statute.



Section 1974 - Effect of separate repeals on code provisions by same General Assembly

Whenever a statute repeals any provision of another statute incorporated into a code adopted by the same General Assembly, the statute repealing the provision so incorporated into the code shall be construed to effect a repeal of the corresponding provision of the code.

Applicability. Section 1974 was made inapplicable, in whole or in part, by various statutes amending the Pennsylvania Consolidated Statutes and amending or repealing corresponding former provisions of law. In such cases, the appendix following the particular title affected contains the provision of the statute which rendered section 1974 inapplicable.

Cross References. Section 1974 is referred to in section 1935 of this title.



Section 1975 - Effect of repeal on limitations

Whenever a limitation or period of time, prescribed in any statute for acquiring a right or barring a remedy, or for any other purpose, has begun to run before a statute repealing such statute takes effect, and the same or any other limitation is prescribed in any other statute passed by the same General Assembly, the time which has already run shall be deemed part of the time prescribed as such limitation in such statute passed by the same General Assembly.



Section 1976 - Effect of repeal on rights, et cetera

(a) Existing rights and pending actions.--The repeal of any civil provisions of a statute shall not affect or impair any act done, or right existing or accrued, or affect any civil action pending to enforce any right under the authority of the statute repealed. Such action may be proceeded with and concluded under the statutes in existence when such action was instituted, notwithstanding the repeal of such statutes, or such action may be proceeded with and concluded under the provisions of the new statute, if any, enacted.

(b) Existence of private corporation.--The repeal of any statute shall not affect the corporate existence of any private corporation created by or incorporated under such statute.



Section 1977 - Repeal does not revive repealed statute

The repeal of a repealing statute shall not be construed to revive the statute originally repealed.



Section 1978 - Repeal as obsolete does not affect substantive rights

Whenever a statute which created a personal or property right in derogation of the common law is repealed as obsolete or by a code which does not contain an express provision with respect to such personal or property right, the repeal shall not be construed to revive the prior inconsistent common law rule, but such repeal shall be construed as a recognition by the General Assembly that such personal or property right has been received into and has become a part of the common law of this Commonwealth.



Section 1991 - Definitions

The following words and phrases, when used in any statute finally enacted on or after September 1, 1937, unless the context clearly indicates otherwise, shall have the meanings given to them in this section:

"Action." Any suit or proceeding in any court of this Commonwealth.

"Administrator." A fiduciary appointed under authority of law by a register of wills or court to administer the estate of a decedent.

"Adult." An individual 21 years of age or over.

"Aeronautics." The art and science of transportation by aircraft including the facilities connected therewith.

"Affidavit." A statement in writing of a fact or facts signed by the party making it, sworn to or affirmed before an officer authorized by the laws of this Commonwealth to take acknowledgments of deeds, or authorized to administer oaths, or before the particular officer or individual designated by law as the one before whom it is to or may be taken, and officially certified to in the case of an officer under his seal of office.

"Aircraft." Any contrivance used or designated for navigation of, or flight in, or to ascent into, the air, except a parachute or other contrivance designed and used primarily as safety equipment.

"Airman." Any member of a crew of an aircraft.

"Airport." Any place, either water or land, which is designed and used for the taking off and landing of aircraft including the facilities connected therewith.

"Almshouse." The county home, poorhouse, home for the destitute, or any other building or place, by whatever title designated where poor persons are maintained at the public expense.

"Apiary." Any place where one or more colonies or nuclei of bees are kept.

"As now provided by law." A reference to the laws in force at the time when the statute containing the phrase was finally enacted.

"As provided by law." A reference to the laws in force at the particular time when the statute containing the phrase is applied.

"Association."

(1) When used in any statute finally enacted before December 7, 1994, any form of unincorporated enterprise owned by two or more persons other than a partnership or limited partnership.

(2) When used in any statute finally enacted on or after December 7, 1994, an association as defined in 15 Pa.C.S. § 102 (relating to definitions).

"Attorney at law." An individual admitted to practice law by a court of record of this Commonwealth.

"Attorney of record." An attorney at law who is entered on the docket or record of a court as appearing for or representing a party in a legal proceeding.

"Bequeath." Includes devise.

"Bequest." Includes devise and legacy.

"Bond."

(1) An unconditional written undertaking under seal for the payment of money, or

(2) a conditional written acknowledgment of being bound for the payment of money, to become void or effective on the performance of any act or the occurrence of any event therein expressed.

"Bridge." Includes the actual bridge and the approaches thereto, and the substructures and superstructures of both.

"Bulletin." When used in any statute finally enacted on or after July 31, 1968, the Pennsylvania Bulletin established by the Commonwealth Documents Law.

"Certified public accountant." An individual licensed under the laws of this Commonwealth to practice as a certified public accountant.

"Child" or "children." Includes children by birth or adoption.

"Commission merchant." One who receives consignments of personal property to be sold for a commission or other compensation.

"Commonwealth." The Commonwealth of Pennsylvania.

"Convict." An individual who has been finally convicted of an indictable offense and is serving sentence in a penal institution.

"Creditor." One to whom the performance of an obligation is owed.

"Crime." Any indictable offense.

"Crosswalk." That portion of a highway at an intersection, or any portion of a highway, clearly indicated for pedestrian crossing by lines or other markings on the surface.

"Day." The time from midnight to the next midnight.

"Debtor." One who owes to another the performance of an obligation.

"Decedent." Either a testator or person dying intestate.

"Dental hygienist." An individual licensed under the laws of this Commonwealth to practice as a dental hygienist.

"Dentist." An individual licensed under the laws of this Commonwealth to practice dentistry.

"Devise." Includes bequeath when used as a verb and bequest and legacy when used as a noun.

"Devisee." Includes legatee.

"Doctor of medicine." An individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches.

"Domestic animal." Any equine animal, bovine animal, sheep, goat and pig.

"Effects." Includes all personal property and any interest therein.

"Executor." A fiduciary named in a will to execute its provisions and administer the estate of the testator.

"Factor." One who receives consignments of personal property to be sold for a commission or other compensation.

"Farm product." Any agricultural, horticultural, vegetable, fruit, and floricultural product of the soil, livestock and meats, wool, hides, poultry, eggs, dairy products, nuts, mushrooms and honey.

"Fiduciary." An executor, administrator, guardian, committee, receiver, trustee, assignee for the benefit of creditors, and any other person acting in any similar capacity.

"Final enactment" or "enacted finally." The time when the procedure required by the Constitution of Pennsylvania for the enactment of a bill has been complied with.

"Fiscal year." The year by or for which accounts are reckoned.

"Funeral director." An individual licensed under the laws of this Commonwealth as a funeral director.

"General election." The election held biennially on the Tuesday next following the first Monday of November in each even-numbered year.

"Grantee." One to whom any estate or interest in real property other than a leasehold passes by conveyance.

"Grantor." One from or by whom any estate or interest in real property other than a leasehold passes by conveyance.

"Guardian." A fiduciary who legally has the care and management of the person, or the estate, or both, of another under legal disability.

"Guardian ad litem." A fiduciary who is appointed to represent in legal proceedings another under legal disability.

"Healing art." The science of diagnosis and treatment in any manner whatsoever of disease or any ailment of the human body.

"Hereafter." A reference to the time after the time when the statute containing such word takes effect.

"Heretofore." A reference to the time previous to the time when the statute containing such word takes effect.

"Highway." A way or place of whatever nature open to the use of the public as a matter of right for purposes of vehicular traffic.

"Individual." A natural person.

"Insane person." An individual of unsound mind.

"Intersection." The area embraced within the prolongation of the lateral boundary lines of two or more highways which join one another at an angle whether or not one such highway crosses the other.

"Issue." As applied to the descent of estates, means all lawful, lineal descendants of a common ancestor.

"Judicial sale." A sale conducted by an officer or person authorized for the purpose by some competent tribunal.

"Legacy." Includes devise and bequest.

"Legatee." Includes devisee.

"Legislature." The General Assembly of the Commonwealth of Pennsylvania.

"Licensed practical nurse." An individual licensed under the laws of this Commonwealth to practice practical nursing.

"Local authority." When used in any statute finally enacted on or after January 1, 1975, a municipal authority or any other body corporate and politic created by one or more political subdivisions pursuant to statute.

"Lunatic." An individual of unsound mind.

"Majority." When used in reference to age, means of the age of 21 years or over.

"Medicine and surgery." The art and science having for their object the cure of diseases of and the preservation of the health of man, including all practice of the healing art with or without drugs, except healing by spiritual means or prayer.

"Midwife." An individual licensed under the laws of this Commonwealth to practice midwifery.

"Minor." An individual under the age of 21 years.

"Money." Lawful money of the United States.

"Month." A calendar month.

"Motor boat." Any boat propelled by any type of internal combustion motor.

"Motorcycle." Any vehicle of the bicycle or tricycle type operated by any type of internal combustion motor.

"Motor vehicle." Any self-propelled device in, upon or by which any person or property is or may be transported or drawn upon a public highway, except tractors, power shovels, road machinery, agricultural machinery, and vehicles which move upon or are guided by a track or trolley.

"Municipality authority" or "municipal authority." A body corporate and politic created pursuant to the Municipality Authorities Act of 1935 or to the Municipality Authorities Act of 1945.

"Municipal corporation."

(1) When used in any statute finally enacted on or before December 31, 1974, a city, borough or incorporated town.

(2) When used in any statute finally enacted on or after January 1, 1975, a city, borough, incorporated town or township.

"Municipal election." The election held on the Tuesday next following the first Monday in November in each odd-numbered year.

"Municipality."

(1) When used in any statute finally enacted on or before December 31, 1974, a city, borough or incorporated town.

(2) When used in any statute finally enacted on or after January 1, 1975, a county, city, borough, incorporated town or township.

"Nighttime." The time from sunset to sunrise.

"Non compos mentis." Of unsound mind.

"Notary." A notary public.

"Now." In any provision of a statute referring to other laws in force, or to persons in office, or to any facts or circumstances as existing, relates to the laws in force, or to the persons in office, or to the facts or circumstances existing, respectively, on the effective date of such provision.

"Oath." Includes affirmation.

"Optometrist." An individual licensed under the laws of this Commonwealth to practice optometry.

"Osteopath." A physician licensed under the laws of this Commonwealth to practice osteopathy.

"Osteopathic surgeon." A physician licensed under the laws of this Commonwealth to practice osteopathy and osteopathic surgery.

"Parking." Suffering a vehicle to stand on any highway while not actually engaged in a traffic movement nor in taking up or setting down passengers or merchandise.

"Pedestrian." An individual afoot.

"Person." Includes a corporation, partnership, limited liability company, business trust, other association, government entity (other than the Commonwealth), estate, trust, foundation or natural person.

"Personal representative." The executor or administrator of a decedent.

"Pharmacist." An individual licensed under the laws of this Commonwealth to practice as a pharmacist.

"Physician."

(1) When used in any statute finally enacted on or before April 6, 1951, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in any or all of its branches;

(2) when used in any statute finally enacted on or after April 7, 1951 and on or before June 14, 1957, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in any or in all of its branches within the scope of the act of June 3, 1911 (P.L.639, No.246) relating to medicine and surgery and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the act of March 19, 1909 (P.L.46, No.29) and its amendments;

(3) when used in any statute finally enacted on or after June 15, 1957 and on or before July 19, 1974, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all of its branches within the scope of the act of June 3, 1911 (P.L.639, No.246) relating to medicine and surgery and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the act of March 19, 1909 (P.L.46, No.29) and its amendments;

(4) when used in any statute finally enacted on or after July 20, 1974 and on or before October 7, 1978, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches within the scope of the act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the prior provisions of the act of March 19, 1909 (P.L.46, No.29), referred to as the Osteopathic Practice Law, and its amendments; and

(5) when used in any statute finally enacted on or after October 5, 1978, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches within the scope of the act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, and its amendments, or in the practice of osteopathic medicine and surgery within the scope of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, and its amendments. To the extent that any statute imposes duties upon or grants powers to the State Board of Medical Education and Licensure relating to an individual licensed under the laws of this Commonwealth to engage in the practice of osteopathic medicine and surgery, such statute shall be construed to impose such duties upon and grant such power to the State Board of Osteopathic Medical Examiners, which board shall exercise such duties or powers in accordance with the Osteopathic Medical Practice Act.

"Political subdivision." Any county, city, borough, incorporated town, township, school district, vocational school district and county institution district.

"Poultry." Includes all domestic fowl.

"Primary election." Any election at which the members of qualified political parties nominate their candidates for public office.

"Professional engineer." An individual licensed under the laws of this Commonwealth to practice as a professional engineer.

"Property." Includes both real and personal property.

"Publish" or "published." As applied to the publication of a newspaper of general circulation means the place where such newspaper is originally issued and circulated.

"Real estate broker." One licensed under the laws of this Commonwealth to act as a real estate broker.

"Real estate salesman." An individual licensed under the laws of this Commonwealth to act as a real estate salesman.

"Registered architect." An individual licensed under the laws of this Commonwealth to practice architecture.

"Registered mail." When used in any statute finally enacted before or after September 1, 1937, includes certified mail.

"Registered nurse." An individual licensed under the laws of this Commonwealth to practice professional nursing.

"Safety zone." The area or space officially set aside within a highway for the use of pedestrians.

"Signature." Includes mark when the individual cannot write, his name being written near it, and witnessed by another who writes his own name.

"Special election." Any election authorized by law, other than a general, municipal or primary election.

"State." When used in reference to the different parts of the United States, includes the District of Columbia and the several territories of the United States.

"Statute." An act of the General Assembly, whether under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania.

"Surveyor." An individual licensed under the laws of this Commonwealth to practice land surveying.

"Sworn." Includes affirmed.

"Trustee." One in whom some estate, interest or power in or affecting property of any description is vested for the benefit of another.

"Undertaker." An individual licensed under the laws of this Commonwealth to practice as an undertaker, undertaker and embalmer, embalmer, funeral director or mortician.

"Vehicle." A conveyance in or on which persons or property may be carried.

"Verified." When used in reference to writings, means supported by oath or affirmation.

"Veterinarian." An individual licensed under the laws of this Commonwealth to practice veterinary medicine and surgery.

"Will." Includes codicil.

"Written." Every legible representation of letters or numerals upon a material substance, except when used in reference to the signature of an instrument.

"Year." A calendar year.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.; July 9, 1976, P.L.877, No.160, eff. 60 days; Dec. 18, 1984, P.L.1057, No.207, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment. Act 106 amended the defs. of "association" and "person."

1992 Amendment. Act 169 amended the intro. par. and the def. of "person."

1984 Amendment. Act 207 amended the def. of "physician," retroactive to June 11, 1982.

1976 Amendment. Act 160 added the def. of "registered mail."

1974 Amendment. Act 271 added the def. of "local authority" and amended the defs. of "municipal corporation" and "municipality."

References in Text. The act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, referred to in the definition of "physician," was repealed by the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985.

Cross References. Section 1991 is referred to in section 1189 of Title 8 (Boroughs and Incorporated Towns); section 6109 of Title 18 (Crimes and Offenses); section 5902 of Title 20 (Decedents, Estates and Fiduciaries); section 102 of Title 34 (Game); section 8401 of Title 53 (Municipalities Generally).






Chapter 23 - Implementation of Constitutional Provisions

Chapter Notes

Enactment. Chapter 23 was added September 28, 1978, P.L.788, No.152, effective immediately.



Section 2301 - Equality of rights based on sex

(a) General rule.--In recognition of the adoption of section 28 of Article I of the Constitution of Pennsylvania, it is hereby declared to be the intent of the General Assembly that where in any statute heretofore enacted there is a designation restricted to a single sex, the designation shall be deemed to refer to both sexes unless the designation does not operate to deny or abridge equality of rights under the law of this Commonwealth because of the sex of the individual.

(b) Public appointments.--All references to sex in requirements for appointments to public agencies or public positions shall be construed to require appointment without reference to sex. However where the legislative intent is expressed that both men and women shall serve on a public agency or in public positions, the agency or positions shall not be composed of a membership wholly of one sex.

(c) Employment benefits.--Where employment benefits authorized by statute, including pensions, death or disability payments or other similar benefits, are to be paid upon the death or disability of the employee, any designation of beneficiary which is restricted to a single sex shall be deemed a reference to both sexes.

(d) Other employment rights.--All other statutes affecting employment which contain a designation restricted to one sex shall be deemed to refer to both sexes unless the designation does not operate to deny or abridge equality of rights.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

1978 Amendment. Act 173 added section 2301.



Section 2310 - Sovereign immunity reaffirmed; specific waiver

Pursuant to section 11 of Article I of the Constitution of Pennsylvania, it is hereby declared to be the intent of the General Assembly that the Commonwealth, and its officials and employees acting within the scope of their duties, shall continue to enjoy sovereign immunity and official immunity and remain immune from suit except as the General Assembly shall specifically waive the immunity. When the General Assembly specifically waives sovereign immunity, a claim against the Commonwealth and its officials and employees shall be brought only in such manner and in such courts and in such cases as directed by the provisions of Title 42 (relating to judiciary and judicial procedure) or 62 (relating to procurement) unless otherwise specifically authorized by statute.

(May 15, 1998, P.L.358, No.57, eff. 180 days)

Cross References. Section 2310 is referred to in section 8521 of Title 42 (Judiciary and Judicial Procedure); section 1702 of Title 62 (Procurement); section 6018 of Title 64 (Public Authorities and Quasi-Public Corporations); section 1711 of Title 74 (Transportation).






Chapter 31 - Board of Commissioners on Uniform State Laws

Chapter Notes

Enactment. Chapter 31 was added October 30, 2001, P.L.815, No.79, effective immediately.



Section 3101 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section:

"Board." The Board of Commissioners on Uniform State Laws.



Section 3102 - Board established

(a) Establishment.--The Board of Commissioners on Uniform State Laws is reestablished within the Office of General Counsel.

(b) Composition.--The board shall be composed of nine commissioners learned in the law:

(1) The Governor shall appoint three commissioners.

(2) The President pro tempore of the Senate shall appoint one commissioner.

(3) The Speaker of the House of Representatives shall appoint one commissioner.

(4) The Minority Leader of the Senate shall appoint one commissioner.

(5) The Minority Leader of the House of Representatives shall appoint one commissioner.

(6) The Attorney General shall serve as an ex officio commissioner.

(7) The General Counsel shall serve as an ex officio commissioner.

(c) Terms.--

(1) A commissioner under subsection (b)(1) shall serve a term of four years, calculated from the date of appointment.

(2) A commissioner under subsection (b)(2), (3), (4) or (5) shall serve at the pleasure of the appointing authority.

(d) Officers.--The General Counsel shall serve as chairman of the board.

(e) Quorum.--Five commissioners constitute a quorum.



Section 3103 - Powers and duties

The board has the following powers and duties:

(1) To examine subjects it deems necessary.

(2) To ascertain the best means to effect an assimilation and uniformity of state legislation throughout the United States on the subjects examined under paragraph (1).

(3) To meet with the National Conference of Commissioners on Uniform State Laws, at annual and other sessions, to:

(i) promote uniformity of state legislation in the United States; and

(ii) join the conference in measures deemed most expedient to advance the objective of paragraphs (1) and (2).









Title 2 - ADMINISTRATIVE LAW AND PROCEDURE

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 2 were added April 28, 1978, P.L.202, No.53, effective in 60 days.



Appendix To Title

APPENDIX TO TITLE 2

ADMINISTRATIVE LAW AND PROCEDURE

Supplementary Provisions of Admendatory Statutes

(Reserved)



Chapter 1 - General Provisions

Chapter Notes

Enactment. Chapter 1 was added April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 101 - Definitions

§ 101. Definitions. Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Adjudication." Any final order, decree, decision, determination or ruling by an agency affecting personal or property rights, privileges, immunities, duties, liabilities or obligations of any or all of the parties to the proceeding in which the adjudication is made. The term does not include any order based upon a proceeding before a court or which involves the seizure or forfeiture of property, paroles, pardons or releases from mental institutions.

"Administrative proceeding." Any proceeding other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law or in which law or regulation is particularized in application to individuals. The term includes an appeal.

"Agency." A government agency.

"Appeal." Includes proceedings on petition for review.

"Certified interpreter." A person who:

(1) is readily able to interpret; and

(2) either:

(i) is certified by the Department of Labor and Industry in accordance with Subchapter C of Chapter 5

(relating to administrative proceeding interpreters for persons with limited English proficiency); or

(ii) is certified by the Department of Labor and Industry in accordance with Subchapter D of Chapter 5

(relating to administrative proceeding interpreters for persons who are deaf) or is registered with the department pursuant to the act of July 2, 2004 (P.L.492, No.57), known as the Sign Language Interpreter and Transliterator State Registration Act.

"Commonwealth agency." Any executive agency or independent agency.

"Commonwealth government." The government of the Commonwealth, including the courts and other officers or agencies of the unified judicial system, the General Assembly, and its officers and agencies, the Governor, and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth, but the term does not include any political subdivision, municipal or other local authority, or any officer or agency of any such political subdivision or local authority.

"Court Administrator of Pennsylvania." The court administrator appointed by the Supreme Court under section 10(b) of Article V of the Constitution of Pennsylvania and 42 Pa.C.S. § 1901 (relating to Court Administrator of Pennsylvania).

"Deaf." An impairment of hearing or speech which creates an inability to understand or communicate the spoken English language.

"Department." The Department of Labor and Industry of the Commonwealth.

"Executive agency." The Governor and the departments, boards, commissions, authorities and other officers and agencies of the Commonwealth government, but the term does not include any court or other officer or agency of the unified judicial system, the General Assembly and its officers and agencies, or any independent agency.

"General rule." As defined in 42 Pa.C.S. § 102 (relating to definitions).

"Government agency." Any Commonwealth agency or any political subdivision or municipal or other local authority, or any officer or agency of any such political subdivision or local authority.

"Government unit." The General Assembly and its officers and agencies, any government agency or any court or other officer or agency of the unified judicial system.

"Independent agency." Boards, commissions, authorities and other agencies and officers of the Commonwealth government which are not subject to the policy supervision and control of the Governor, but the term does not include any court or other officer or agency of the unified judicial system or the General Assembly and its officers and agencies.

"Interpret." Either one of the following:

(1) For purposes of Subchapter C of Chapter 5 (relating to administrative proceeding interpreters for persons with limited English proficiency), to convey spoken and written English into the language of the person with limited English proficiency and to convey oral and written statements by the person into spoken English.

(2) For purposes of Subchapter D of Chapter 5 (relating to administrative proceeding interpreters for persons who are deaf), to convey spoken English in a manner understood by the person who is deaf and to convey statements made by the person who is deaf into English through, but not limited to, American Sign Language and transliteration or the use of computer-aided real-time captioning (CART) or similar procedure.

"Interpreter." Includes both a certified interpreter and an otherwise qualified interpreter.

"Judicial proceeding." An "action," "appeal" or "proceeding" in any "court" of this Commonwealth as those terms are defined in 42 Pa.C.S. § 102 (relating to definitions).

"Limited ability to speak or understand English." The ability to speak exclusively or primarily a language other than English and the inability to sufficiently speak or understand English.

"Local agency." A government agency other than a Commonwealth agency.

"Matter." Action, proceeding or appeal.

"Otherwise qualified interpreter." A person who:

(1) For purposes of Subchapter C of Chapter 5 (relating to administrative proceeding interpreters for persons with limited English proficiency):

(i) is readily able to interpret; and

(ii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency as established by the Department of Labor and Industry in accordance with Subchapter C of Chapter 5.

(2) For purposes of Subchapter D of Chapter 5 (relating to administrative proceeding interpreters for persons who are deaf):

(i) is readily able to interpret;

(ii) is certified by the National Association of the Deaf, the Registry of Interpreters for the Deaf or similar registry; and

(iii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons who are deaf as established by the Department of Labor and Industry in accordance with Subchapter D of Chapter 5.

"Party." Any person who appears in a proceeding before an agency who has a direct interest in the subject matter of such proceeding.

"Person." Includes a government unit or an agency of the Federal Government.

"Person who is deaf." A party or witness who is deaf.

"Person with limited English proficiency." A party or a witness who has limited ability to speak or understand English.

"Presiding officer." An individual appointed by an agency to preside at an administrative proceeding.

"Transliteration." To convey spoken or written English in an English-based sign system and the process of conveying an English-based sign system in spoken or written English.

"Witness." A person who testifies in a proceeding before an agency. (Nov. 29, 2006, P.L.1538, No.172, eff. 60 days)

Cross References. Section 101 is referred to in section 202 of Title 26 (Eminent Domain); section 4402 of Title 42 (Judiciary and Judicial Procedure).



Section 102 - Implementing regulations

§ 102. Implementing regulations.

(a) General rule.--An agency shall have power to promulgate, amend and repeal reasonable regulations implementing the provisions of this title.

(b) Uniform rules.--(Reserved).



Section 103 - Administrative Agency Law

§ 103. Administrative Agency Law.

(a) General rule.--The provisions of Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies) and Subchapter A of Chapter 7 (relating to judicial review of Commonwealth agency action) shall be known and may be cited as the "Administrative Agency Law."

(b) Rule making references.--Whenever any statute makes reference to the Administrative Agency Law for procedures relating to the promulgation of administrative regulations, such reference shall hereafter be deemed to be a reference to the act of July 31, 1968 (P.L.769, No.240), known as the "Commonwealth Documents Law."



Section 104 - Commonwealth Documents Law (Reserved)

§ 104. Commonwealth Documents Law (Reserved).



Section 105 - Local Agency Law

§ 105. Local Agency Law. The provisions of Subchapter B of Chapter 5 (relating to practice and procedure of local agencies) and Subchapter B of Chapter 7 (relating to judicial review of local agency action) shall be known and may be cited as the "Local Agency Law."



Section 106 - Effect of future legislation

§ 106. Effect of future legislation. No subsequent statute shall be held to supersede or modify the provisions of this title except to the extent that such statute shall do so expressly.






Chapter 3 - Promulgation of Regulations (Reserved)

Chapter Notes

Enactment. Chapter 3 (Reserved) was added April 28, 1978, P.L.202, No.53, effective in 60 days.






Chapter 5 - Practice and Procedure

Chapter Notes

Enactment. Chapter 5 was added April 28, 1978, P.L.202, No.53, effective in 60 days.

Cross References. Chapter 5 is referred to in section 8533.1 of Title 24 (Education).

Cross References. Subchapter A is referred to in sections 103, 701, 704 of this title; sections 707, 2114, 2380.8, 2504, 6718, 6723, 6915, 6920, 7115, 9339 of Title 3 (Agriculture); section 1518 of Title 4 (Amusements); section 3307 of Title 5 (Athletics and Sports); section 6138 of Title 7 (Banks and Banking); section 6205 of Title 12 (Commerce and Trade); section 503 of Title 17 (Credit Unions); section 3022 of Title 18 (Crimes and Offenses); section 8617 of Title 20 (Decedents, Estates and Fiduciaries); section 5103 of Title 23 (Domestic Relations); section 8901 of Title 24 (Education); section 928 of Title 30 (Fish); section 3705 of Title 40 (Insurance); section 762 of Title 42 (Judiciary and Judicial Procedure); section 323 of Title 57 (Notaries Public); section 3305 of Title 58 (Oil and Gas); sections 4506, 5904, 6137, 6139 of Title 61 (Prisons and Parole); section 13A02 of Title 65 (Public Officers); section 1102 of Title 67 (Public Welfare); section 5953.1 of Title 71 (State Government); sections 9104, 9303 of Title 74 (Transportation).

Cross References. Subchapter B is referred to in sections 105, 754 of this title; sections 6131, 8432 of Title 53 (Municipalities Generally); sections 3352, 7305 of Title 75 (Vehicles).

Enactment. Subchapter C was added November 29, 2006, P.L.1538, No.72, effective in 60 days.

Cross References. Subchapter C is referred to in section 101 of this title.

Enactment. Subchapter D was added November 29, 2006, P.L.1538, No.72, effective in 60 days.

Cross References. Subchapter D is referred to in section 101 of this title.



Section 501 - Scope of subchapter

(a) General rule.--Except as provided in subsection (b), this subchapter shall apply to all Commonwealth agencies.

(b) Exception.--None of the provisions of this subchapter shall apply to:

(1) Proceedings before the Department of Revenue, Auditor General or Board of Finance and Revenue, involving the original settlement, assessment or determination or resettlement, reassessment or redetermination, review or refund of taxes, interest or payments made into the Commonwealth treasury.

(2) Proceedings before the Secretary of the Commonwealth under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(3) Proceedings before the Department of Transportation involving matters reviewable under 42 Pa.C.S. § 933 (relating to appeals from government agencies).

(4) Proceedings before the State System of Higher Education involving student discipline.

(Dec. 21, 1988, P.L.1895, No.186, eff. imd.)



Section 502 - Representation

§ 502. Representation. Any party may be represented before a Commonwealth agency.



Section 503 - Discipline

§ 503. Discipline. Any Commonwealth agency may, upon hearing and good cause shown, preclude any person from practice before it.



Section 504 - Hearing and record

No adjudication of a Commonwealth agency shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard. All testimony shall be stenographically recorded and a full and complete record shall be kept of the proceedings.

Cross References. Section 504 is referred to in section 9312 of Title 3 (Agriculture); sections 1205, 13A14 of Title 4 (Amusements).



Section 505 - Evidence and cross-examination

Commonwealth agencies shall not be bound by technical rules of evidence at agency hearings, and all relevant evidence of reasonably probative value may be received. Reasonable examination and cross-examination shall be permitted.

Cross References. Section 505 is referred to in section 9312 of Title 3 (Agriculture); sections 1205, 13A14 of Title 4 (Amusements).



Section 505.1 - Interpreters for the deaf (Deleted by amendment)

§ 505.1. Interpreters for the deaf (Deleted by amendment).

2006 Amendment. Section 505.1 was deleted by amendment Nov. 29, 2006, P.L.1538, No.172, effective in 60 days.



Section 506 - Briefs and oral argument

§ 506. Briefs and oral argument. All parties shall be afforded opportunity to submit briefs prior to adjudication by a Commonwealth agency. Oral argument upon substantial issues may be heard by the agency.



Section 507 - Contents and service of adjudications

§ 507. Contents and service of adjudications. All adjudications of a Commonwealth agency shall be in writing, shall contain findings and the reasons for the adjudication, and shall be served upon all parties or their counsel personally, or by mail.



Section 508 - Notice to Department of Justice

§ 508. Notice to Department of Justice. Before notice of any hearing leading to an adjudication is given by a Commonwealth agency (except the Pennsylvania Public Utility Commission), the agency shall submit the matter to its representative in the Department of Justice who shall pass upon the legality of the proposed action or defense. Failure of the agency to submit the matter to the department shall not invalidate any adjudication.



Section 551 - Scope of subchapter

§ 551. Scope of subchapter. This subchapter shall apply to all local agencies.



Section 552 - Representation

§ 552. Representation. Any party may be represented before a local agency.



Section 553 - Hearing and record

§ 553. Hearing and record. No adjudication of a local agency shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard. All testimony may be stenographically recorded and a full and complete record may be kept of the proceedings. In the event all testimony is not stenographically recorded and a full and complete record of the proceedings is not provided by the local agency, such testimony shall be stenographically recorded and a full and complete record of the proceedings shall be kept at the request of any party agreeing to pay the costs thereof.



Section 554 - Evidence and cross-examination

§ 554. Evidence and cross-examination. Local agencies shall not be bound by technical rules of evidence at agency hearings, and all relevant evidence of reasonably probative value may be received. Reasonable examination and cross-examination shall be permitted.



Section 555 - Contents and service of adjudications

§ 555. Contents and service of adjudications. All adjudications of a local agency shall be in writing, shall contain findings and the reasons for the adjudication, and shall be served upon all parties or their counsel personally, or by mail.



Section 561 - Scope of subchapter

§ 561. Scope of subchapter.

(a) Commonwealth agencies.--Except as provided in subsection (b), this subchapter applies to all Commonwealth agencies.

(b) Exception.--This subchapter does not apply to:

(1) Proceedings before the Department of Revenue, the Department of the Auditor General or the Board of Finance and Revenue involving the original settlement, assessment or determination or resettlement, reassessment or redetermination, review or refund of taxes, interest or payments made into the State Treasury.

(2) Proceedings before the Secretary of the Commonwealth under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(3) Proceedings before the Department of Transportation involving matters reviewable under 42 Pa.C.S. § 933 (relating to appeals from government agencies).

(4) Proceedings before the State System of Higher Education involving student discipline.

(c) Local agencies.--This subchapter applies to all local agencies.



Section 562 - Duties of department

§ 562. Duties of department.

(a) Interpreter program.--The department shall establish a program to appoint and use certified interpreters in administrative proceedings that is consistent with the program established by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 (relating to court interpreters). As part of the program, the department may grant automatic certification to any interpreter that has been certified pursuant to 42 Pa.C.S. Ch. 44. To certify interpreters, the department may establish a program which may include:

(1) establishing and administering a comprehensive testing and certification program for interpreters;

(2) establishing and adopting standards of proficiency, written and oral, in English and the language to be interpreted, including, but not limited to, certification by the Court Administrator of Pennsylvania as provided in 42 Pa.C.S. Ch. 44;

(3) conducting periodic examinations to ensure the availability of certified interpreters pursuant to this subchapter;

(4) prescribing, determining and certifying the qualifications of persons who may serve as certified interpreters for persons with limited English proficiency;

(5) charging reasonable fees, as deemed necessary, for testing and certification;

(6) reciprocity of certification for interpreters from other jurisdictions, provided that, in the judgment of the department, the criteria for certification in the foreign jurisdiction is at least as stringent as that established by the department or the Court Administrator of Pennsylvania;

(7) providing for the audio recording of testimony that is the subject of interpretation; and

(8) providing a continuing education requirement for interpreters.

(b) List of certified interpreters.--The department shall compile, maintain and disseminate a current list of interpreters certified by the department to the agencies through any means deemed appropriate by the department, including, but not limited to, a written directory and publication on the official World Wide Web site of the department.

(c) Guidelines for selection of otherwise qualified interpreters.--The department shall provide guidelines to the agencies for the selection and use of otherwise qualified interpreters in order to ensure that the highest standards of accuracy are maintained in all administrative proceedings subject to this subchapter.

(d) Fee schedule.--The department shall prescribe, subject to periodic review, a schedule of reasonable fees for services rendered by certified interpreters and otherwise qualified interpreters.

(e) Standards of professional conduct.--

(1) The department shall establish and adopt standards for a code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency.

(2) The department shall establish, administer or recommend a process to review and respond to allegations of violations of the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency, including, but not limited to, decertification and other disciplinary measures.

(f) Certification by courts.--Any interpreter certified by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 shall be deemed certified pursuant to this chapter.



Section 563 - Appointment of interpreter

§ 563. Appointment of interpreter.

(a) Appointment of certified interpreter.--Upon request or sua sponte, a presiding officer shall appoint a certified interpreter, unless a certified interpreter is unavailable as provided in subsection (b).

(b) Appointment of otherwise qualified interpreter when certified interpreter is unavailable.--

(1) An otherwise qualified interpreter shall be appointed by the presiding officer if a good faith effort was made to obtain a certified interpreter and a certified interpreter was not reasonably available, as determined by the presiding officer.

(2) Prior to the appointment of an otherwise qualified interpreter, the presiding officer shall state on the record that the otherwise qualified interpreter:

(i) is readily able to interpret; and

(ii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency, as established by the department.

(c) Additional interpreters.--After consideration of the length of the administrative proceeding and the number of persons with limited English proficiency involved, a presiding officer may appoint, as provided in subsections (a) and (b), an additional interpreter or provide for additional interpretation in a manner deemed appropriate by the presiding officer.



Section 564 - Replacement of interpreter

§ 564. Replacement of interpreter. A presiding officer shall dismiss the interpreter and obtain the services of another interpreter in accordance with this subchapter if the interpreter:

(1) Fails to follow the standards prescribed by law or by the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency.

(2) Is unable to effectively communicate with the presiding officer or the person with limited English proficiency, including where the interpreter self-reports such inability.



Section 565 - Oath

§ 565. Oath. Before the commencement of interpreter duties, an interpreter appointed under this subchapter shall take an oath or make an affirmation on the record that the interpreter will make a true interpretation to the person with limited English proficiency in the language which the person with limited English proficiency understands and that the interpreter will repeat the statements of the person with limited English proficiency to the court in English to the best of the interpreter's skill and judgment and in accordance with the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency.



Section 566 - Confidential communications in presence of interpreter

§ 566. Confidential communications in presence of interpreter. An interpreter appointed under this subchapter may not be compelled to testify, in any judicial proceeding or administrative proceeding, to statements made by the person with limited English proficiency and interpreted by the interpreter when the person with limited English proficiency is engaged in a confidential communication as provided by any statute or general rule, including, but not limited to:

(1) 42 Pa.C.S. § 5916 (relating to confidential communications to attorney).

(2) 42 Pa.C.S. § 5928 (relating to confidential communications to attorney).

(3) 42 Pa.C.S. § 5942 (relating to confidential communications to news reporters).

(4) 42 Pa.C.S. § 5943 (relating to confidential communications to clergymen).

(5) 42 Pa.C.S. § 5944 (relating to confidential communications to psychiatrists or licensed psychologists).

(6) 42 Pa.C.S. § 5945 (relating to confidential communications to school personnel).

(7) 42 Pa.C.S. § 5945.1 (relating to confidential communications with sexual assault counselors).

(8) 42 Pa.C.S. § 5945.2 (relating to confidential communications to crime stopper or similar anticrime program).



Section 567 - Cost of providing interpreter

§ 567. Cost of providing interpreter. An interpreter appointed in accordance with this subchapter is entitled to a reasonable fee for interpreter services and shall be reimbursed for actual and reasonable expenses by the agency conducting the administrative proceeding.

Cross References. Section 567 is referred to in section 568 of this title.



Section 568 - Funding

§ 568. Funding. Except as provided in section 567 (relating to cost of providing interpreter), the General Assembly shall appropriate to the department such sums as may be necessary to establish a program to facilitate the use of interpreters and otherwise fulfill the provisions of this subchapter. Implementation of this section is contingent upon the availability of appropriated funds to carry out the purposes of this section.



Section 581 - Scope of subchapter

§ 581. Scope of subchapter.

(a) Commonwealth agencies.--Except as provided in subsection (b), this subchapter applies to all Commonwealth agencies.

(b) Exception.--This subchapter does not apply to:

(1) Proceedings before the Department of Revenue, the Department of the Auditor General or the Board of Finance and Revenue involving the original settlement, assessment or determination or resettlement, reassessment or redetermination, review or refund of taxes, interest or payments made into the State Treasury.

(2) Proceedings before the Secretary of the Commonwealth under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(3) Proceedings before the Department of Transportation involving matters reviewable under 42 Pa.C.S. § 933 (relating to appeals from government agencies).

(4) Proceedings before the State System of Higher Education involving student discipline.

(c) Local agencies.--This subchapter applies to all local agencies.



Section 582 - Duties of department

§ 582. Duties of department.

(a) Interpreter program.--The department shall establish a program to appoint and use certified interpreters in administrative proceedings that is consistent with the program established by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 (relating to court interpreters). As part of the program, the department may grant automatic certification to any interpreter that has been certified pursuant to 42 Pa.C.S. Ch. 44. To certify interpreters, the department may establish a program which may include:

(1) establishing and administering a comprehensive testing and certification program for interpreters pursuant to this subchapter;

(2) establishing and adopting standards of proficiency, including, but not limited to, certification by the Court Administrator of Pennsylvania as provided in 42 Pa.C.S. Ch. 44 and certification by the Registry for Interpreters for the Deaf or similar registry;

(3) conducting periodic examinations to ensure the availability of certified interpreters;

(4) prescribing, determining and certifying the qualifications of persons who may serve as certified interpreters;

(5) charging reasonable fees, as deemed necessary, for testing and certification;

(6) reciprocity of certification for interpreters from other jurisdictions, provided that, in the judgment of the department, the criteria for certification in the foreign jurisdiction is as least as stringent as that established by the department or the Court Administrator of Pennsylvania;

(7) providing for the audio recording of testimony that is the subject of interpretation; and

(8) providing a continuing education requirement for interpreters.

(b) List of certified interpreters.--The department shall compile, maintain and disseminate a current list of interpreters certified by the department to the agencies through any means deemed appropriate by the department, including, but not limited to, a written directory and publication on the official World Wide Web site of the department.

(c) Guidelines for selection of otherwise qualified interpreters.--The department shall provide guidelines to the agencies for the selection and use of otherwise qualified interpreters in order to ensure that the highest standards of accuracy are maintained in all administrative proceedings subject to this subchapter.

(d) Fee schedule.--The department shall prescribe, subject to periodic review, a schedule of reasonable fees for services rendered by certified interpreters and otherwise qualified interpreters.

(e) Standards of professional conduct.--

(1) The department shall establish and adopt standards for a code of professional conduct for administrative proceeding interpreters for persons who are deaf.

(2) The department shall establish, administer or recommend a process to review and respond to allegations of violations of the code of professional conduct for administrative proceeding interpreters for persons who are deaf, including, but not limited to, decertification and other disciplinary measures.

(f) Certification by courts.--Any interpreter certified by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 shall be deemed certified pursuant to this chapter.



Section 583 - Appointment of interpreter

§ 583. Appointment of interpreter.

(a) Appointment of certified interpreter.--Upon request, a presiding officer shall appoint a certified interpreter unless the certified interpreter is unavailable as provided in subsection (b).

(b) Appointment of otherwise qualified interpreter when certified interpreter is unavailable.--

(1) An otherwise qualified interpreter shall be appointed by a presiding officer if a good faith effort was made to obtain a certified interpreter and a certified interpreter was not reasonably available, as determined by the presiding officer.

(2) Prior to the appointment of an otherwise qualified interpreter, the presiding officer shall state on the record that to the best of the knowledge of the presiding officer, the otherwise qualified interpreter:

(i) is readily able to interpret;

(ii) is certified by the National Association for the Deaf, the Registry of Interpreters for the Deaf or similar registry, to the best of the knowledge of the presiding officer; and

(iii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons who are deaf, as established by the department.

(c) Additional interpreters.--After consideration of the length of the administrative proceeding, the special needs of the person who is deaf and the number of persons involved who are deaf, the presiding officer may appoint, as provided in subsections (a) and (b), an additional interpreter or provide for additional interpretation in a manner deemed appropriate by the presiding officer.



Section 584 - Replacement of interpreter

§ 584. Replacement of interpreter. A presiding officer shall dismiss the interpreter and obtain the services of another interpreter in accordance with this subchapter if the interpreter:

(1) Fails to follow the standards prescribed by law or by the code of professional conduct for administrative proceeding interpreters for persons who are deaf.

(2) Is unable to effectively communicate with the presiding officer or person who is deaf, including where the interpreter self-reports such inability.



Section 585 - Oath

§ 585. Oath. Before the commencement of interpreter duties, an interpreter appointed under this subchapter shall take an oath or make an affirmation on the record that the interpreter will make a true interpretation to the person who is deaf in the manner that the person who is deaf understands and that the interpreter will repeat the statements of the person who is deaf to the court in the spoken English language to the best of the interpreter's skill and judgment and in accordance with the code of professional conduct for administrative proceeding interpreters for persons who are deaf.



Section 586 - Confidential communications in presence of interpreter

§ 586. Confidential communications in presence of interpreter. An interpreter appointed under this subchapter may not be compelled to testify, in any judicial proceeding or administrative proceeding, to statements made by the person who is deaf and interpreted by the interpreter when the person who is deaf is engaged in a confidential communication as provided by any statute or general rule, including, but not limited to:

(1) 42 Pa.C.S. § 5916 (relating to confidential communications to attorney).

(2) 42 Pa.C.S. § 5928 (relating to confidential communications to attorney).

(3) 42 Pa.C.S. § 5942 (relating to confidential communications to news reporters).

(4) 42 Pa.C.S. § 5943 (relating to confidential communications to clergymen).

(5) 42 Pa.C.S. § 5944 (relating to confidential communications to psychiatrists or licensed psychologists).

(6) 42 Pa.C.S. § 5945 (relating to confidential communications to school personnel).

(7) 42 Pa.C.S. § 5945.1 (relating to confidential communications with sexual assault counselors).

(8) 42 Pa.C.S. § 5945.2 (relating to confidential communications to crime stopper or similar anticrime program).



Section 587 - Cost of providing interpreter

§ 587. Cost of providing interpreter. An interpreter appointed in accordance with this subchapter is entitled to a reasonable fee for interpreter services and shall be reimbursed for actual and reasonable expenses by the agency conducting the administrative proceeding.

Cross References. Section 587 is referred to in section 588 of this title.



Section 588 - Funding

§ 588. Funding. Except as provided in section 587 (relating to cost of providing interpreter), the General Assembly shall appropriate to the department such sums as may be necessary to establish a program to facilitate the use of interpreters and otherwise fulfill the provisions of this subchapter. Implementation of this section is contingent upon the availability of appropriated funds to carry out the purposes of this section.






Chapter 7 - Judicial Review

Chapter Notes

Enactment. Chapter 7 was added April 28, 1978, P.L.202, No.53, effective in 60 days.

Cross References. Chapter 7 is referred to in section 8533.1 of Title 24 (Education); section 5105 of Title 42 (Judiciary and Judicial Procedure); sections 5705, 57A05, 57A06.1, 8211 of Title 53 (Municipalities Generally); section 5953.1 of Title 71 (State Government).

Cross References. Subchapter A is referred to in section 103 of this title; sections 707, 2114, 2362, 2380.8, 2504, 6718, 6723, 6915, 6920, 7115, 9339 of Title 3 (Agriculture); sections 1204, 1518 of Title 4 (Amusements); section 6138 of Title 7 (Banks and Banking); section 6205 of Title 12 (Commerce and Trade); section 503 of Title 17 (Credit Unions); section 3022 of Title 18 (Crimes and Offenses); section 8617 of Title 20 (Decedents, Estates and Fiduciaries); section 5103 of Title 23 (Domestic Relations); section 8901 of Title 24 (Education); section 7923 of Title 35 (Health and Safety); section 3705 of Title 40 (Insurance); section 763 of Title 42 (Judiciary and Judicial Procedure); section 323 of Title 57 (Notaries Public); sections 4506, 6137, 6139 of Title 61 (Prisons and Parole); section 13A02 of Title 65 (Public Officers); section 1105 of Title 67 (Public Welfare); sections 9104, 9303 of Title 74 (Transportation).

Cross References. Subchapter B is referred to in section 105 of this title; section 14408 of Title 11 (Cities); section 6114 of Title 18 (Crimes and Offenses); section 933 of Title 42 (Judiciary and Judicial Procedure); sections 6131, 8432 of Title 53 (Municipalities Generally).



Section 701 - Scope of subchapter

(a) General rule.--Except as provided in subsection (b), this subchapter shall apply to all Commonwealth agencies regardless of the fact that a statute expressly provides that there shall be no appeal from an adjudication of an agency, or that the adjudication of an agency shall be final or conclusive, or shall not be subject to review.

(b) Exceptions.--None of the provisions of this subchapter shall apply to:

(1) Any matter which is exempt from Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies).

(2) Any appeal from a Commonwealth agency which may be taken initially to the courts of common pleas under 42 Pa.C.S. § 933 (relating to appeals from government agencies).



Section 702 - Appeals

§ 702. Appeals. Any person aggrieved by an adjudication of a Commonwealth agency who has a direct interest in such adjudication shall have the right to appeal therefrom to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).

Cross References. Section 702 is referred to in section 9518 of Title 13 (Commercial Code).



Section 703 - Scope of review

§ 703. Scope of review.

(a) General rule.--A party who proceeded before a Commonwealth agency under the terms of a particular statute shall not be precluded from questioning the validity of the statute in the appeal, but such party may not raise upon appeal any other question not raised before the agency (notwithstanding the fact that the agency may not be competent to resolve such question) unless allowed by the court upon due cause shown.

(b) Equitable relief.--The remedy at law provided by subsection (a) shall not in any manner impair the right to equitable relief heretofore existing, and such right to equitable relief is hereby continued notwithstanding the provisions of subsection (a).



Section 704 - Disposition of appeal

§ 704. Disposition of appeal. The court shall hear the appeal without a jury on the record certified by the Commonwealth agency. After hearing, the court shall affirm the adjudication unless it shall find that the adjudication is in violation of the constitutional rights of the appellant, or is not in accordance with law, or that the provisions of Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies) have been violated in the proceedings before the agency, or that any finding of fact made by the agency and necessary to support its adjudication is not supported by substantial evidence. If the adjudication is not affirmed, the court may enter any order authorized by 42 Pa.C.S. § 706 (relating to disposition of appeals).



Section 751 - Scope of subchapter

(a) General rule.--Except as provided in subsection (b), this subchapter shall apply to all local agencies regardless of the fact that a statute expressly provides that there shall be no appeal from an adjudication of an agency, or that the adjudication of an agency shall be final or conclusive, or shall not be subject to review.

(b) Exception.--The provisions of this subchapter shall apply to any adjudication which under any existing statute may be appealed to a court of record, but only to the extent not inconsistent with such statute.



Section 752 - Appeals

§ 752. Appeals. Any person aggrieved by an adjudication of a local agency who has a direct interest in such adjudication shall have the right to appeal therefrom to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).



Section 753 - Scope of review

§ 753. Scope of review.

(a) General rule.--A party who proceeded before a local agency under the terms of a particular statute, home rule charter, or local ordinance or resolution shall not be precluded from questioning the validity of the statute, home rule charter or local ordinance or resolution in the appeal, but if a full and complete record of the proceedings before the agency was made such party may not raise upon appeal any other question not raised before the agency (notwithstanding the fact that the agency may not be competent to resolve such question) unless allowed by the court upon due cause shown.

(b) Equitable relief.--The remedy at law provided by subsection (a) shall not in any manner impair the right to equitable relief heretofore existing, and such right to equitable relief is hereby continued, notwithstanding the provisions of subsection (a).



Section 754 - Disposition of appeal

§ 754. Disposition of appeal.

(a) Incomplete record.--In the event a full and complete record of the proceedings before the local agency was not made, the court may hear the appeal de novo, or may remand the proceedings to the agency for the purpose of making a full and complete record or for further disposition in accordance with the order of the court.

(b) Complete record.--In the event a full and complete record of the proceedings before the local agency was made, the court shall hear the appeal without a jury on the record certified by the agency. After hearing the court shall affirm the adjudication unless it shall find that the adjudication is in violation of the constitutional rights of the appellant, or is not in accordance with law, or that the provisions of Subchapter B of Chapter 5 (relating to practice and procedure of local agencies) have been violated in the proceedings before the agency, or that any finding of fact made by the agency and necessary to support its adjudication is not supported by substantial evidence. If the adjudication is not affirmed, the court may enter any order authorized by 42 Pa.C.S. § 706 (relating to disposition of appeals).









Title 3 - AGRICULTURE

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 3 were added December 12, 1994, P.L.903, No.131, effective in 60 days.

Special Provisions in Appendix. See sections 2, 3, 4 and 5 of Act 131 of 1994 in the appendix to this title for special provisions relating to responsibility for certain regulations, transfers, continued powers and exemption from certain registration fee.

Enactment. Part I was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Special Provisions in Appendix. See the preamble and section 4 of Act 38 of 2005 in the appendix to this title for special provisions relating to legislative declarations and continuation of prior law.

Enactment. Part II (Reserved) was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Enactment. Part III (Reserved) was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Enactment. Part IV was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Enactment. Part V (Reserved) was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Enactment. Unless otherwise noted, Part VI was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Special Provisions in Appendix. See the preamble and section 2 of Act 94 of 1998 in the appendix to this title for special provisions relating to legislative findings and duties of Department of Agriculture.

Enactment. Part VII was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Special Provisions in Appendix. See section 7 of Act 106 of 2010 in the appendix to this title for special provisions relating to continuation of prior rules, regulations and standards.

Special Provisions in Appendix. See section 2 of Act 97 of 2001 in the appendix to this title for special provisions relating to transition provisions.

Special Provisions in Appendix. See section 3 of Act 164 of 2004 in the appendix to this title for special provisions relating to continuation of regulations.

Enactment. Part VIII was added October 28, 2016, P.L.913, No.114, effective immediately.

Prior Provisions. Former Part VIII, which related to miscellaneous provisions, was added December 12, 1994, P.L.903, No. 131, and renumbered to Part C October 28, 2016, P.L.913, No.114, effective immediately.

Special Provisions in Appendix. See sections 6 and 7 of Act 114 of 2016 in the appendix to this title for special provisions relating to continuation of prior law and applicability.

Prior Provisions. Former Part VIII, which related to the same matter, was added December 12, 1994, P.L.903, No.131 and renumbered to Part C October 28, 2016, P.L.913, No.114, effective immediately.



Appendix To Title

APPENDIX TO TITLE 3

AGRICULTURE

Supplementary Provisions of Amendatory Statutes

1994, DECEMBER 12, P.L.903, NO.131

§ 2. Responsibility for certain regulations.

(a) Department of Environmental Resources.--The Department of Environmental Resources may not administer nor enforce 25 Pa. Code Chs. 151 (relating to food establishments), 153 (relating to shellfish), 155 (relating to food vending machines) and 157 (relating to public places) and § 191.4 (relating to food service).

(b) Department of Agriculture.--The provisions of 25 Pa. Code Chs. 151, 153, 155 and 157 and § 191.4 have the same force and effect as regulations promulgated by the Department of Agriculture under the act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law. The Department of Agriculture shall administer and enforce 25 Pa. Code Chs. 151, 153, 155 and 157 and § 191.4.

(c) Renumbering regulations.--The Department of Agriculture shall deposit a notice with the Legislative Reference Bureau renumbering the regulations transferred to the department by subsections (a) and (b) and making at that time needed editorial changes. Thereafter, the Department of Agriculture may amend the regulations from time to time in accordance with law.

Explanatory Note. Act 131 added Parts I through VIII of Title 3.

§ 3. Transfers.

All personnel, allocations, appropriations, contracts, agreements, rights, obligations, equipment, files, records and other materials which are employed, expended or used in connection with the functions performed by the Department of Environmental Resources under sections 1917-A and 1920-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, insofar as such sections pertain to 25 Pa. Code Chs. 151 (relating to food establishments), 153 (relating to shellfish), 155 (relating to food vending machines) and 157 (relating to public places) and § 191.4 (relating to food service) under the provisions of the act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law, and under the provisions of the act of August 6, 1991 (P.L.321, No.32), known as the Egg Refrigeration Law, are transferred to the Department of Agriculture. The transfer of personnel is made with the same force and effect as if the personnel had been originally assigned to the Department of Agriculture. The transfer of allocations and appropriations is made with the same force and effect as if the allocations and appropriations had been originally made to the Department of Agriculture. The transfer of contracts, agreements, rights and obligations is made with the same force and effect as if the contracts, agreements, rights and obligations had been originally those of the Department of Agriculture. The transfer of equipment, files, records and other materials is made with the same force and effect as if the items had been originally the property of the Department of Agriculture.

§ 4. Continued powers.

The Department of Agriculture shall continue to exercise the powers and perform the duties by law heretofore vested in and imposed upon the Department of Environmental Resources by the act of May 23, 1945 (P.L.926, No.369), known as the Public Eating and Drinking Place Law; by sections 1917-A and 1920-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, insofar as they relate to the regulation of food establishments, shellfish, public places and food service at organized camps and campgrounds; and by the act of August 6, 1991 (P.L.321, No.32), known as the Egg Refrigeration Law.

§ 5. Exemption from certain registration fee.

A food establishment which is licensed as a public eating and drinking place pursuant to the applicable provisions of the act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law, shall not be subject to the registration fee imposed by section 14(c) of the act of July 7, 1994 (P.L.421, No.70), known as the Food Act.

1998, OCTOBER 16, P.L.768, NO.94

Preamble

The General Assembly finds and declares as follows:

(1) It is the policy of the Commonwealth to conserve, protect and encourage the development and improvement of its agricultural lands for the production of food and other agricultural products.

(2) It is also the policy of the Commonwealth that aquaculture is an agricultural activity which adds to the diversity of our food and fiber production system and should be conserved, protected and encouraged to develop and grow within this Commonwealth.

(3) Aquacultural production is a vital sector of Pennsylvania's agriculture, supplying fresh foodfish, ornamental species and over 70% of the trout stocked in the northeastern United States.

(4) Aquaculture has grown globally from 6,600,000 metric tons in 1966 to 15,900,000 metric tons in 1993. Aquaculture will continue to grow to contribute further to the Commonwealth's economy insofar as Pennsylvania is an industry leader and aquaculturally friendly.

(5) It is the policy of the Commonwealth that all levels of government work together under the leadership of the Department of Agriculture to create an atmosphere conducive to the further development and expansion of our aquacultural industry.

Explanatory Note. Act 94 added Chapter 42 of Title 3.

§ 2. Duties of Department of Agriculture.

The Department of Agriculture is directed to analyze needs for aquacultural research to determine the desirability and feasibility of acquiring via a public or private consortium one or both of the Federal fish research stations located within this Commonwealth should either or both of the stations become available.

2001, DECEMBER 13, P.L.876, NO.97

§ 2. Transition provisions.

(a) Licenses and registrations.--A license granted or registration made under the act of May 29, 1956 (1955 P.L.1795, No.598), known as the Pennsylvania Fertilizer, Soil Conditioner and Plant Growth Substance Law, in effect on the effective date of this act shall remain valid and in effect until its scheduled expiration date.

(b) Continuation of regulations.--Except to the extent that they are inconsistent with any provisions of this act, regulations promulgated under the act of May 29, 1956 (1955 P.L.1795, No.598), known as the Pennsylvania Fertilizer, Soil Conditioner and Plant Growth Substance Law, in effect on the effective date of this act shall continue in effect unless subsequently modified by regulations promulgated by the department under this act.

(c) Transfer of funds.--All funds made available to the department pursuant to the act of May 29, 1956 (1955 P.L.1795, No.598), known as the Pennsylvania Fertilizer, Soil Conditioner and Plant Growth Substance Law, which remain unexpended, uncommitted and unencumbered as of the effective date of this act, shall be transferred to the Agronomic Regulatory Account.

Explanatory Note. Act 97 added Chapters 67 and 69 of Title 3.

2004, NOVEMBER 29, P.L.1302, NO.164

§ 3. Continuation of regulations.

Except to the extent that they are inconsistent with any provisions of this act, regulations promulgated under the act of August 17, 1965 (P.L.354, No.187), known as The Pennsylvania Seed Act of 1965, and the act of April 11, 1929 (P.L.488, No.205), referred to as the Certified Seed Law, in effect on the effective date of this act shall continue in effect unless subsequently modified by regulations promulgated by the department under this act.

Explanatory Note. Act 164 amended section 6725 and added Chapter 71 of Title 3.

2005, JULY 6, P.L.112, NO.38

Preamble

The General Assembly of the Commonwealth of Pennsylvania declares that the Commonwealth has a vested and sincere interest in ensuring the long-term sustainability of agriculture and normal agricultural operations in a manner that is consistent with State policies and statutes. In furtherance of this goal, the Commonwealth has enacted statutes to protect and preserve agricultural operations for the production of food and other agricultural products.

The Commonwealth has also empowered local government units to protect the health, safety and welfare of their citizens and to ensure that normal agricultural operations do not negatively impact upon the health, safety and welfare of citizens.

It is the purpose of this act to ensure that when local government units exercise their responsibilities to protect the health, safety and welfare of their citizens in regulating normal agricultural operations, that ordinances are enacted consistent with the authority provided to local government units by the laws of this Commonwealth.

The General Assembly of the Commonwealth of Pennsylvania further declares that the intent of this act is to provide for the resolution of conflicts that may arise from the regulation of normal agricultural operations. It is further the intent of this act that this process:

(1) provides a dispassionate and unprejudiced legal review of local ordinances regulating normal agricultural operations to determine whether a local ordinance complies with the Commonwealth's existing statutes;

(2) reduces the costs associated with determining whether a local ordinance complies with the Commonwealth's existing statutes by utilizing current State resources and mechanisms; and

(3) provides for a prompt and fair resolution to the conflict.

Explanatory Note. Act 38 added Chapters 3 and 5 of Title 3.

§ 4. Continuation of prior law.

The addition of 3 Pa.C.S. Ch. 5 is a continuation of the act of May 20, 1993 (P.L.12, No.6), known as the Nutrient Management Act. The following apply:

(1) Except as otherwise provided in 3 Pa.C.S. Ch. 5, all activities initiated under the Nutrient Management Act shall continue and remain in full force and effect and may be completed under 3 Pa.C.S. Ch. 5. Orders, regulations, rules and decisions which were made under the Nutrient Management Act and which are in effect on the effective date of section 3 of this act shall remain in full force and effect until revoked, vacated or modified under 3 Pa.C.S. Ch. 5. Contracts and obligations entered into under the Nutrient Management Act are not affected nor impaired by the repeal of the Nutrient Management Act.

(2) Except as set forth in paragraph (3), any difference in language between 3 Pa.C.S. Ch. 5 and the Nutrient Management Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of the Nutrient Management Act.

(3) Paragraph (2) does not apply to the addition of any of the following provisions of 3 Pa.C.S.:

(i) Section 501.

(ii) Section 502(5).

(iii) The definitions of "animal housing facility," "concentrated animal feeding operation," "manure management facility" and "odor management plan" in section 503.

(iv) Section 504(1.1) and (2).

(v) Section 506.

(vi) Section 507.

(vii) Section 508.

(viii) Section 509.

(ix) Section 510(a), (d) and (e).

(x) Section 511(a).

(xi) Section 513.

(xii) Section 514(a), (c) and (d).

(xiii) Section 515.

(xiv) Section 519.

(xv) Section 521.

(xvi) Section 522.

(4) The addition of 3 Pa.C.S. Ch. 5 does not affect the terms of office of the members of the Nutrient Management Advisory Board in office on the effective date of this paragraph.

2006, JUNE 29, P.L.206, NO.51

Preamble

The General Assembly finds and declares as follows:

A Cervidae livestock operation is a normal agricultural operation of this Commonwealth. Cervidae livestock facilities and their equipment are considered to be agricultural facilities and equipment. Uses related to the farming and harvesting of cervids are to be considered agricultural uses regulated by the department.

The Secretary of Agriculture shall assure that Cervidae livestock operations are afforded all rights, privileges, opportunities and responsibilities of normal agricultural operations.

Explanatory Note. Act 51 amended sections 2303, 2380.1, 2380.4, 2380.5, 2380.6 and 2380.9 of Title 3.

2010, NOVEMBER 23, P.L.1039, NO.106

§ 7. Continuation of prior rules, regulations and standards.

Except to the extent they are inconsistent with any provision of this act, the rules, regulations and standards adopted by the department prior to the effective date of this act under authority of the statutes repealed in section 8 of this act, shall continue in effect unless subsequently modified or superseded by regulations promulgated by the Secretary of Agriculture of the Commonwealth.

Explanatory Note. Act 106 amended, added or repealed the heading of Chapter 57, Subchapters A and B of Chapter 57, Chapter 59, Chapter 61 and sections 6502, 6503, 6504, 6506, 6507, 6508, 6509, 6510 and 8101 of Title 3.

2016, OCTOBER 28, P.L.913, NO.114

§ 6. Continuation of prior law.

The addition of 3 Pa.C.S. Ch. 93 is a continuation of Article XXVIII-D of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929. The following apply:

(1) Except as otherwise provided in 3 Pa.C.S. Ch. 93, all activities initiated under Article XXVIII-D of The Administrative Code of 1929 shall continue and remain in full force and effect and may be completed under 3 Pa.C.S. Ch. 93. Orders, regulations, rules and decisions which were made under Article XXVIII-D of The Administrative Code of 1929 and which are in effect on the effective date of section 5(2) of this act shall remain in full force and effect until revoked, vacated or modified under 3 Pa.C.S. Ch. 93. Contracts, obligations and collective bargaining agreements entered into under Article XXVIII-D of The Administrative Code of 1929 are not affected nor impaired by the repeal of Article XXVIII-D of The Administrative Code of 1929.

(2) Except as set forth in paragraph (3), any difference in language between 3 Pa.C.S. Ch. 93 and Article XXVIII-D of The Administrative Code of 1929 is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of Article XXVIII-D of The Administrative Code of 1929.

(3) Paragraph (2) does not apply to the addition of 3 Pa.C.S. § 9336(b), (b.1), (c), (d), (d.1) and (e).

Explanatory Note. Act 144 renumbered the former Part VIII and Chapter 81 headings and section 8101 and added a new Part VIII of Title 3 and repealed Article XXVIII-D of the act of April 9, 1929, P.L.177, No.175, known as The Administrative Code of 1929.

§ 7. Applicability.

The following shall apply:

(1) The addition of 3 Pa.C.S. § 9336(b), (c), (d), (e)(1) and (f) shall apply retroactively to February 23, 2016.

(2) The addition of 3 Pa.C.S. § 9336(a.1), (b.1), (d.1) and (e)(2) shall apply January 1, 2017.



Chapter 1 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 1 was added December 12, 1994, P.L.903, No.131, effective in 60 days.



Section 101 - Short title of title

This title shall be known and may be cited as the Agriculture Code.



Section 102 - Definitions

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department." The Department of Agriculture of the Commonwealth.

"Secretary." The Secretary of Agriculture of the Commonwealth.






Chapter 3 - Local Regulation

Chapter Notes

Enactment. Chapter 3 was added July 6, 2005, P.L.112, No.38, effective immediately.

Cross References. Chapter 3 is referred to in sections 311, 312, 313 of this title.



Section 311 - Scope

This chapter deals with local regulation of normal agricultural operations.



Section 312 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Local government unit." A political subdivision of the Commonwealth.

"Normal agricultural operation." As defined under section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

"Unauthorized local ordinance." An ordinance enacted or enforced by a local government unit which does any of the following:

(1) Prohibits or limits a normal agricultural operation unless the local government unit:

(i) has expressed or implied authority under State law to adopt the ordinance; and

(ii) is not prohibited or preempted under State law from adopting the ordinance.

(2) Restricts or limits the ownership structure of a normal agricultural operation.



Section 313 - Certain local government unit actions prohibited

(a) Adoption and enforcement of unauthorized local ordinances.--A local government unit shall not adopt nor enforce an unauthorized local ordinance.

(b) Existing local ordinances.--This chapter shall apply to the enforcement of local ordinances existing on the effective date of this section and to the enactment or enforcement of local ordinances enacted on or after the effective date of this section.

(c) Construction.--Notwithstanding the provisions of this section, nothing in this chapter shall be construed to diminish, expand or otherwise affect the legislative or regulatory authority of local government units under State law, including the following:

(1) Chapter 5 (relating to nutrient management and odor management).

(2) The regulation, control or permitting procedures for the land application of class A or B biosolids.



Section 314 - Duties of Attorney General

(a) Request for review.--An owner or operator of a normal agricultural operation may request the Attorney General to review a local ordinance believed to be an unauthorized local ordinance and to consider whether to bring legal action under section 315(a) (relating to right of action).

(b) Discretion.--The Attorney General has the discretion whether to bring an action under section 315(a).

(c) Response.--Within 120 days after receiving a request under subsection (a), the Attorney General shall advise the person that made the request whether or not the Attorney General will bring legal action under section 315(a). If the request under subsection (a) is in writing, the response shall be in writing.

(d) Consultation.--The secretary and the dean of the College of Agricultural Sciences at The Pennsylvania State University shall, upon request of the Attorney General, provide expert consultation regarding the nature of normal agricultural operations in this Commonwealth.



Section 315 - Right of action

(a) Attorney General action.--The Attorney General may bring an action against the local government unit in Commonwealth Court to invalidate the unauthorized local ordinance or enjoin the enforcement of the unauthorized local ordinance.

(b) Other party action.--Notwithstanding any provision of 42 Pa.C.S. Ch. 85 Subch. C (relating to actions against local parties), any person who is aggrieved by the enactment or enforcement of an unauthorized local ordinance may bring an action against the local government unit in Commonwealth Court to invalidate the unauthorized local ordinance or enjoin the enforcement of the unauthorized local ordinance.

Cross References. Section 315 is referred to in sections 314, 316, 317 of this title.



Section 316 - Commonwealth Court masters

(a) General rule.--The Commonwealth Court may promulgate rules for the selection and appointment of masters on a full-time or part-time basis for actions brought under section 315 (relating to right of action). A master shall be a member of the bar of this Commonwealth. The number and compensation of masters shall be fixed by the Commonwealth Court and their compensation shall be paid by the Commonwealth.

(b) Hearings before masters.--The Commonwealth Court may direct that hearings in actions brought under section 315 be conducted in the first instance by the master in the manner provided for in this subchapter.

(c) Recommendations of masters.--Upon the conclusion of a hearing before a master, the master shall transmit written findings and a recommendation for disposition to the president judge. Prompt written notice and copies of the findings and recommendations shall be given to the parties to the proceeding.

(d) Rehearing before president judge.--The findings and recommendations of the master shall become the findings and order of the Commonwealth Court upon written confirmation by the president judge. A rehearing may be ordered by the president judge at any time upon cause shown.



Section 317 - Attorney fees and costs

In an action brought under section 315(b) (relating to right of action), the court may do any of the following:

(1) If the court determines that the local government unit enacted or enforced an unauthorized local ordinance with negligent disregard of the limitation of authority established under State law, it may order the local government unit to pay the plaintiff reasonable attorney fees and other litigation costs incurred by the plaintiff in connection with the action.

(2) If the court determines that the action brought by the plaintiff was frivolous or was brought without substantial justification in claiming that the local ordinance in question was unauthorized, it may order the plaintiff to pay the local government unit reasonable attorney fees and other litigation costs incurred by the local government unit in defending the action.



Section 318 - Reports to General Assembly

The Attorney General shall provide to the chairman and the minority chairman of the Senate Committee on Agricultural and Rural Affairs and the chairman and minority chairman of the Agricultural and Rural Affairs Committee of the House of Representatives an annual report to include the following:

(1) Information on how many reviews were requested, the nature of the complaints and the location of the ordinances cited.

(2) Information on how many reviews were conducted.

(3) Information on how many legal actions were brought by the Attorney General.

(4) Information on the outcome of legal actions brought by the Attorney General.






Chapter 5 - Nutrient Management and Odor Management

Chapter Notes

Enactment. Chapter 5 was added July 6, 2005, P.L.112, No.38, effective immediately, unless otherwise noted.

Cross References. Chapter 5 is referred to in sections 313, 501, 502, 503, 504, 505, 506, 509, 510, 511, 512, 513, 514, 515, 516, 517, 518, 519, 520, 521 of this title; section 1202 of Title 8 (Boroughs and Incorporated Towns).



Section 501 - Scope

This chapter relates to nutrient management and odor management.



Section 502 - Declaration of legislative purpose

The purposes of this chapter are as follows:

(1) To establish criteria, nutrient management planning requirements and an implementation schedule for the application of nutrient management measures on certain agricultural operations which generate or utilize animal manure.

(2) To provide for the development of an educational program by the State Conservation Commission in conjunction with the Cooperative Extension Service of The Pennsylvania State University, the department and conservation districts to provide outreach to the agricultural community on the proper utilization and management of nutrients on farms to prevent the pollution of surface water and groundwater.

(3) To require the State Conservation Commission, in conjunction with the Cooperative Extension Service of The Pennsylvania State University, the Department of Environmental Protection, the department and the Nutrient Management Advisory Board to develop and provide technical and financial assistance for nutrient management and alternative uses of animal manure, including a manure marketing and distribution program.

(4) To require the Department of Environmental Protection to assess the extent of nonpoint source pollution from other nutrient sources, determine the adequacy of existing authority and programs to manage those sources and make recommendations to provide for the abatement of that pollution.

(5) To require the State Conservation Commission, in conjunction with the Nutrient Management Advisory Board, to develop and administer a regulatory program requiring odor management plans addressing new and expanded animal housing facilities and manure management facilities at concentrated animal operations and concentrated animal feeding operations after July 19, 1993, and to encourage the voluntary implementation of odor management plans for other agricultural operations.



Section 503 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"AEU." Animal equivalent unit.

"AEU per acre." An animal equivalent unit per acre of cropland or acre of land suitable for application of animal manure.

"Agricultural operations." The management and use of farming resources for the production of crops, livestock or poultry.

"Animal equivalent unit." One thousand pounds live weight of livestock or poultry animals, regardless of the actual number of individual animals comprising the unit.

"Animal housing facility." A roofed structure or facility, or any portion thereof, used for occupation by livestock or poultry.

"Best management practice" or "BMP." A practice or combination of practices determined by the commission to be effective and practicable (given technological, economic and institutional considerations) to manage nutrients to protect surface water and groundwater, taking into account applicable nutrient requirements for crop utilization. The term includes, but is not limited to:

(1) Conservation tillage.

(2) Crop rotation.

(3) Soil testing.

(4) Manure testing.

(5) Diversions.

(6) Manure storage facilities.

(7) Storm water management practices.

(8) Nutrient application.

"Board." The Nutrient Management Advisory Board created by section 510 (relating to Nutrient Management Advisory Board).

"Commission." The State Conservation Commission established by the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law.

"Concentrated animal feeding operation." An agricultural operation that meets the criteria established by the Department of Environmental Protection under authority of the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law.

"Concentrated animal operation." Agricultural operations meeting the criteria established under this chapter.

"Conservation district." Any county conservation district established under the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law.

"Cooperative extension." The Cooperative Extension Service of The Pennsylvania State University.

"Department." The Department of Agriculture of the Commonwealth.

"Fund." The Nutrient Management Fund.

"Manure management facility." A manure storage facility, including a permanent structure or facility, or a portion of a structure or facility, utilized for the primary purpose of containing manure. The term includes liquid manure structures, manure storage ponds, component reception pits and transfer pipes, containment structures built under a confinement building, permanent stacking and composting facilities and manure treatment facilities. The term does not include the animal confinement areas of poultry houses, horse stalls, free stall barns or bedded pack animal housing systems.

"Nutrient." A substance or recognized plant nutrient, element or compound which is used or sold for its plant nutritive content or its claimed nutritive value. The term includes, but is not limited to, livestock and poultry manures, compost as fertilizer, commercially manufactured chemical fertilizers, sewage sludge or combinations thereof.

"Nutrient management plan." A written site-specific plan which incorporates best management practices to manage the use of plant nutrients for crop production and water quality protection consistent with the criteria established in sections 504 (relating to powers and duties of commission) and 506 (relating to nutrient management plans).

"Nutrient management specialist." A person satisfying the certification requirements of section 508 (relating to nutrient management certification program and odor management certification program).

"Odor management plan." A written site-specific plan identifying the practices, technologies, standards and strategies to be implemented to manage the impact of odors generated from animal housing or manure management facilities located or to be located on the site.



Section 504 - Powers and duties of commission

The commission shall have the following powers and duties:

(1) Before July 19, 1995, and periodically thereafter, to promulgate regulations, in consultation with the department, the Department of Environmental Protection and the board, establishing minimum criteria for nutrient management plans developed in accordance with section 506 (relating to nutrient management plans) and other regulatory requirements to implement this chapter. In establishing such criteria, the commission shall consult the Manure Management for Environmental Protection Manual of the Department of Environmental Protection, the Pennsylvania Agronomy Guide published by The Pennsylvania State University and the Pennsylvania Technical Guide for Soil and Water Conservation published by the United States Department of Agriculture's Soil Conservation Service. The criteria to be established pursuant to this section shall include the following:

(i) An identification of nutrients as defined by this chapter. Unless otherwise appropriate pursuant to specific criteria which shall be established by the commission, there shall be a presumption that nitrogen is the nutrient of primary concern.

(ii) The establishment of procedures to determine proper application rates of nutrients to be applied to land based on conditions of soil and levels of existing nutrients in the soil and the type of agricultural, horticultural or floricultural production to be conducted on the land.

(iii) An identification of best management practices to be utilized for proper nutrient management.

(iv) The establishment of recordkeeping requirements related to land application and distribution of nutrients.

(v) The establishment of minimum standards of construction, location, storage capacity and operation of facilities intended to be used for storage of animal manure.

(vi) The establishment of conditions under which amendments to nutrient management plans are required to be made after initial development or filing.

(vii) The establishment of special criteria which may be utilized for manure handling in emergency situations where there is an outbreak of a contagious disease.

(viii) The establishment of conditions under which changes due to unforeseen circumstances render the plan amendment process set forth in section 506(e) impracticable. Where such conditions exist, the owner or operator of an agricultural operation shall follow the procedures set forth in section 506(f).

(1.1) Within two years following the effective date of this section and periodically thereafter, to promulgate regulations, in consultation with the department, the Department of Environmental Protection and the board, establishing practices, technologies, standards, strategies and other requirements for odor management plans developed in accordance with section 509 (relating to odor management plans). The commission shall consider the following in promulgating the regulations under this paragraph:

(i) Site-specific factors such as proximity to adjoining landowners, land use of the surrounding area, type of structures proposed, species of animals, local topography and direction of the prevailing winds.

(ii) Reasonably available technology, practices, standards and strategies to manage odor impacts, considering both the practical and economic feasibility of installation and operation and the potential impacts from the facilities. Only those technologies, practices, standards and strategies that are necessary to address the offsite impacts of odors associated with these new facilities will be required to be included in the odor management plans.

(2) Prior to the adoption of regulations under paragraph (1.1), to establish interim guidelines for the operations identified in section 509.

(3) To continually evaluate emerging practices, methods and technology for utilization as best management practices and to so identify the practices, where appropriate, pursuant to paragraph (1)(iii).

(4) Beginning October 1, 2002, to evaluate the criteria for concentrated animal operations in this Commonwealth and to make appropriate changes in those criteria by regulation. Any such regulatory change related to concentrated animal operations shall require a two-thirds majority vote of the commission.

(5) Prior to the adoption of regulations under paragraph (1), to recommend, in consultation with the Department of Environmental Protection, the department and the board, interim criteria for the sole purpose of facilitating the initial development of the nutrient management certification program established by this chapter.

(6) Before July 19, 1995, to develop and implement, in cooperation with the department, the board, the Cooperative Extension Service and conservation districts, a program to provide education and technical assistance to the agricultural community and, to the extent funds are available, to provide financial assistance to existing agricultural operations for implementation of proper methods, practices, facilities and techniques for the utilization and management of nutrients on the farm to prevent the pollution of groundwater and surface water.

(7) To consult with the board as provided in section 510 (relating to Nutrient Management Advisory Board).

(8) To issue orders and take actions as are necessary to administer and enforce this chapter.

(9) To delegate administration or enforcement authority, or both, under this chapter to county conservation districts that have an adequate program and sufficient resources to accept and implement this delegation.

Cross References. Section 504 is referred to in sections 503, 506, 509, 510 of this title.



Section 505 - Powers and duties of Department of Environmental Protection

The Department of Environmental Protection shall have the following powers and duties:

(1) Before July 19, 1994, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which malfunctioning on-lot sewage systems contribute to the pollution of waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(2) Before July 19, 1994, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which improper water well construction contributes to groundwater pollution due to the intrusion of nutrients from the surface and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(3) Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which the application of chemical fertilizers and other plant nutrients for nonagricultural purposes contributes to the pollution of the waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(4) Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which nutrients from storm water runoff contribute to the pollution of waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(5) Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which atmospheric deposition of nutrients contribute to the pollution of the waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(6) To include, in the assessments in paragraphs (1) through (5), recommendations to the General Assembly for budgetary and legislative initiatives where program resources or statutory authority is not adequate to address pollution sources identified in those assessments.

(7) To provide technical and administrative assistance to the commission in carrying out its responsibilities under this chapter.



Section 506 - Nutrient management plans

(a) Concentrated animal operations.--Concentrated animal operations are those agricultural operations where the animal density exceeds two AEUs per acre on an annualized basis. Beginning October 1, 2002, the commission, in consultation with the department, the board, the Department of Environmental Protection and the Cooperative Extension Service, shall review the criteria used to identify concentrated animal operations and make appropriate changes to the definition of concentrated animal operations by regulation.

(b) Development of nutrient management plans.--The operator of any concentrated animal operation shall develop and implement a nutrient management plan consistent with the requirements of this section.

(c) Certification of plans.--All plans and plan amendments shall be developed by nutrient management specialists who shall certify that the plans are in accordance with the requirements of this chapter and the regulations promulgated under this chapter.

(d) Review procedure.--Nutrient management plans required by this section shall be submitted for review in accordance with the following schedule:

(1) For a concentrated animal operation in existence on October 1, 1997, by October 1, 1998.

(2) For a concentrated animal operation which comes into existence after October 1, 1997, by the later of:

(i) January 1, 1998; or

(ii) commencement of operations.

(3) For an agricultural operation which, because of expansion, meets the criteria for a concentrated animal operation, within three months after the date of expansion.

(e) Plan review and approval.--Plans or plan amendments required under this chapter shall be submitted to local conservation districts for review and approval or alternatively to the commission for agricultural operations located in counties not delegated administrative authority under section 504 (relating to powers and duties of commission). Any person performing the plan review must be certified in accordance with section 508 (relating to nutrient management certification program and odor management certification program). Within 90 days of receipt of a nutrient management plan or plan amendment, the reviewing agency shall either approve, modify or disapprove the plan or plan amendment. Approvals shall only be granted for those plans or plan amendments which satisfy the requirements of this chapter and the regulations promulgated under this chapter. Notice of determination to approve, modify or disapprove a plan or plan amendment shall be provided in writing to the person submitting same. Notice of a determination to modify or disapprove shall include an explanation specifically stating the reasons for modification or disapproval. If a plan or plan amendment is disapproved, the person submitting a plan or plan amendment for the first time shall have 90 days after receipt of notice of disapproval to resubmit a revised plan or plan amendment. An agricultural operation that submits a complete plan or plan amendment is authorized to implement the same if the reviewing agency fails to act within 90 days of submittal. Where the reviewing agency fails to so act and the plan or plan amendment is resubmitted and the reviewing agency again fails to act within 90 days of resubmittal, it shall be deemed approved.

(f) Amendments due to unforeseen circumstances.--Amendments to plans or to implementation of plans made after initial development or filing which satisfy the criteria established under section 504(1)(vii) shall be certified by a nutrient management specialist prior to implementation and submitted to the district within 30 days of implementation.

(g) Implementation.--A person required to develop a nutrient management plan pursuant to subsection (b) shall fully implement such plan within three years of the date such plan is approved or is deemed approved or for which implementation is otherwise authorized pursuant to subsection (e), unless extended for cause shown or by a plan amendment. The three-year implementation schedule shall be extended an additional two years for individual substantial capital improvements required under an approved plan for an operation required to submit a plan under subsection (d)(1) if:

(1) the owner or operator demonstrates that the cost of all or part of the individual improvements for which the extension is applicable cannot be financed through available funding mechanisms; and

(2) a sum of $2,000,000 or more has not been appropriated for grants and loans to the Nutrient Management Fund created under section 512 (relating to Nutrient Management Fund), above and beyond any Chesapeake Bay nonpoint source pollution abatement moneys that may be appropriated to the fund, before October 1, 1998.

(h) Voluntary plans.--Any agricultural operation which is not a concentrated animal operation may voluntarily develop a nutrient management plan and have it reviewed pursuant to this section. To the extent possible, the commission, the Cooperative Extension Service, the department, the Department of Environmental Protection and conservation districts shall assist and promote the development of voluntary plans.

(i) Financial assistance.--Any agricultural operation receiving financial assistance under the Chesapeake Bay Nonpoint Source Pollution Abatement Program or otherwise receiving financial assistance under this chapter for the development of a nutrient management plan shall agree to develop and implement a nutrient management plan as a condition for receiving this financial assistance.

(j) Compliance plans.--Any agricultural operation found to be in violation of the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, may be required to submit a nutrient management plan within three months of notification thereof and implement the plan in order to prevent or abate such pollution.

(k) Transferability of plans.--A plan approved under this section shall be transferable to a subsequent owner of an agricultural operation upon notification thereof to the district unless the transfer results in operational changes requiring plan modification pursuant to the criteria established under section 504(1)(vi).

(l) Construction of section.--The density criteria for concentrated animal operations as identified in subsection (a) or as it may be subsequently modified by the commission shall only be utilized to identify those agricultural operations for which the planning requirements of this section shall apply and shall not be construed to prohibit the development or expansion of agricultural operations meeting or exceeding such criteria.

Cross References. Section 506 is referred to in sections 503, 504 of this title.



Section 507 - Manure application setbacks and buffers

(a) General rule.--Unless the commission establishes a stricter requirement by regulation, no concentrated animal operation or other agricultural operation receiving manure from a concentrated animal operation directly or indirectly through a broker or other person may mechanically land apply manure within 100 feet of surface water unless a vegetated buffer no less than 35 feet in width and meeting standards established by the Natural Resources Conservation Service is used to prevent manure runoff into the surface water.

(b) Definition.--As used in this section, the term "surface water" means a perennial or intermittent stream with a defined bed and bank, a lake or a pond.

2005 Amendment. Section 5(1) of Act 38 provided that section 507 shall take effect in 180 days.



Section 508 - Nutrient management certification program and odor management certification program

(a) Requirement.--The department shall establish, in consultation with the commission, a nutrient management certification program for the purpose of certifying individuals who have demonstrated the competency necessary to develop nutrient management plans and an odor management certification program for the purpose of certifying individuals who have demonstrated the competency necessary to develop odor management plans. The department or its designee shall develop such written testing procedures, educational requirements and examinations as it deems appropriate to carry out its responsibilities under this section. The department shall by regulation establish such fees and terms and conditions of certification as it deems appropriate. The department shall establish individual, commercial and public certification categories, including a certification category for farmers to develop and certify nutrient management plans and odor management plans for their own agricultural operations.

(b) Interim nutrient management certification program.--Until the department develops and implements a nutrient management certification program, persons having the following qualifications shall, upon request, receive interim certification from the department.

(1) the person has at least two years' experience in the development of nutrient management plans;

(2) the person is approved to develop nutrient management plans approved under the Chesapeake Bay Nonpoint Source Pollution Abatement Program, the United States Department of Agriculture's Water Quality Improvement Projects Program or other programs requiring submission and approval of a nutrient management plan, including sludge disposal under the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act; or

(3) the person is a farmer who has been provided training and assistance in developing and implementing nutrient management plans.

(c) Nutrient management specialist.--A person shall not certify a nutrient management plan or plan amendment unless that person has first satisfied the requirements of this section.

(d) Odor management specialist.--A person shall not certify an odor management plan or plan amendment unless that person has first satisfied the applicable requirements of this section.

Cross References. Section 508 is referred to in sections 503, 506, 509 of this title.



Section 509 - Odor management plans

(a) Requirement.--

(1) The following operations shall develop and implement an odor management plan as described in this chapter:

(i) Existing concentrated animal operations and existing concentrated animal feeding operations, when doing any of the following:

(A) Erecting or constructing a new animal housing facility or a new manure management facility. The odor management plan required by this paragraph shall be developed and implemented only with respect to the new facility.

(B) Erecting or constructing an expansion of an animal housing facility or a manure management facility. The odor management plan required by this paragraph shall be developed and implemented only with respect to the newly erected or newly constructed portion of the facility.

(ii) Existing agricultural operations which, because of an increase, resulting from expansion or construction, in the number of animals maintained at the operation, will become regulated as either a concentrated animal operation or a concentrated animal feeding operation. The odor management plan required by this paragraph shall be developed and implemented only with respect to the newly expanded or newly constructed portion of the operation.

(iii) New agricultural operations which will be regulated as either a concentrated animal operation or a concentrated animal feeding operation.

(2) The operations described in paragraph (1)(i) and (ii) shall obtain approval of their odor management plan prior to the earlier of erection or construction of new or expanded animal housing facilities or the construction of new or expanded manure management facilities.

(b) Certification of plans.--All odor management plans and plan amendments shall be developed by odor management specialists who shall certify that the plans are in accordance with the requirements of the odor management regulations promulgated under this chapter.

(c) Reviewing entities.--Odor management plans or plan amendments required by this section shall be submitted to the commission for review and approval or, at the commission's discretion, to the appropriate local conservation district for review and approval.

(d) Plan review and approval.--Any person performing the plan review must be certified in accordance with section 508 (relating to nutrient management certification program and odor management certification program). Within 90 days of receipt of an odor management plan or plan amendment, the reviewing agency shall approve or disapprove the plan or plan amendment. Approvals shall only be granted for those plans or plan amendments which satisfy the requirements of the regulations promulgated under this chapter. Notice of determination to approve or disapprove a plan or plan amendment shall be provided in writing to the person submitting same. Notice of a determination to disapprove shall include an explanation specifically stating the reasons for disapproval. If a plan or plan amendment is disapproved, the person submitting a plan or plan amendment for the first time shall have 90 days after receipt of notice of disapproval to resubmit a revised plan or plan amendment. An existing or proposed concentrated animal operation or concentrated animal feeding operation that submits a complete plan or plan amendment is authorized to implement the same if the reviewing agency fails to act within 90 days of submittal.

(e) Implementation.--A person required to have an odor management plan under this section shall fully implement the plan prior to commencing use of the new animal housing facility or animal manure facility.

(f) Voluntary plans.--Any agricultural operation which is not required to comply with subsection (a) may voluntarily develop an odor management plan and have it reviewed pursuant to this section. To the extent possible, the commission, the Cooperative Extension Service, the department, the Department of Environmental Protection and conservation districts shall assist and promote the development of voluntary plans.

(g) Transferability of plans.--A plan approved under this section shall be transferable to a subsequent owner of an agricultural operation upon notification thereof to the district unless the transfer results in operational changes requiring plan modification pursuant to the criteria established in this section.

(h) Effectiveness of the section.--The requirements of this section shall become mandatory 90 days following the effective date of the regulations promulgated under section 504(1.1) (relating to powers and duties of commission).

Cross References. Section 509 is referred to in section 504 of this title.



Section 510 - Nutrient Management Advisory Board

(a) Creation.--There is created the Nutrient Management Advisory Board. The board shall consist of 16 members appointed by the chairman of the commission and approved by a two-thirds vote of the commission. The members so appointed shall consist of five active commercial farm owners or operators representing the livestock, swine, meat poultry, egg poultry and dairy industry nominated by Statewide general farm organizations, one veterinary nutrition specialist, one representative from the feed industry, one representative from the fertilizer industry, one representative of commercial agricultural lenders, one representative of local government, one representative of academia who shall be an agronomist or plant scientist faculty member of the school of agriculture of a Pennsylvania college or university, one representative of academia who shall be an animal science faculty member with an expertise in odor management from the school of agriculture of a college or university within this Commonwealth, one hydrologist, two citizen representatives who are not farmers and one environmental representative, all of whom shall have sufficient knowledge, experience or familiarity with agronomic practices, nutrient management practices or odor management practices and all of whom shall be residents of this Commonwealth.

(b) Compensation.--Board members shall not receive a salary but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties.

(c) Meetings.--A majority of the board shall constitute a quorum. All actions of the board shall be by a majority vote. The board shall meet upon the call of the commission, but not less than semiannually, to carry out its duties under this chapter. The board shall annually select a chairman and such other officers as it deems appropriate.

(d) Duties.--The board shall review and comment on all commission proposed regulations, the interim guidelines under section 504(2) (relating to powers and duties of commission) and the interim criteria under section 504(5) developed to implement the provisions of this chapter. The commission shall have no power to promulgate regulations, interim guidelines or interim criteria under this chapter until receipt of written comments on the proposed regulations, guidelines or criteria from the board or until 60 days have expired from the date when the regulations, guidelines or criteria were submitted by the commission to the board for its comments. Existing regulations, guidelines and criteria shall continue until modified, superseded or repealed by the commission.

(e) Term.--The term of office for each board member shall be three years except that the commission shall stagger the initial terms of the charter members such that five shall serve for one year, five shall serve for two years and six shall serve for three years. Board members may be appointed to successive terms at the discretion of the commission, provided that no member may serve more than two three-year terms.

Cross References. Section 510 is referred to in sections 503, 504 of this title.



Section 511 - Financial assistance

(a) Loans, grants, etc.--The commission shall, to the extent funds are available, provide financial assistance in the form of loans, loan guarantees and grants for the implementation of nutrient management plans and of odor management plans for existing agricultural operations.

(b) Criteria for eligibility.--In reviewing applications for financial assistance, the commission shall consider the following:

(1) Whether the project will improve the health, safety or environment of the people of this Commonwealth and otherwise satisfy the purposes of this chapter.

(2) The cost-effectiveness of the proposed practices in comparison with other alternatives.

(3) The applicant's ability to operate or maintain the practices in a proper manner.

(c) Issuance and terms.--Subject to this section, the commission shall issue loans and set terms applicable thereto in any manner it deems appropriate. The commission may consider such factors as it deems relevant, including current market interest rates, the financial ability of the applicant to repay and the necessity to maintain the funds created hereunder in a financially sound manner. Loans may be based on the ability to repay from future revenue to be derived from the applicant's agricultural operation, by a mortgage or other security interest or by any other fiscal manner which the commission deems appropriate. The board shall have the power to defer principal on loans for up to 12 months. The minimum rate of interest to be paid on any loan made pursuant to this section shall be 1%.

(d) Grants.--Grants shall be made available as follows:

(1) Where funds have been made available to the commission, subject to any conditions that may have accompanied the receipt of such funds.

(2) Where the commission, in its sole discretion, determines that the financial condition of the recipient is such that repayment of a loan is unlikely and that the recipient will be financially distressed by the implementation of practices without a grant.

(e) Grants and loans.--The commission shall, where it deems appropriate and to the extent financial circumstances permit, mix grant funds with loan funds.



Section 512 - Nutrient Management Fund

(a) Establishment of fund.--There is established a special nonlapsing fund in the State Treasury to be known as the Nutrient Management Fund. All fees, fines, judgments and interest collected by the commission under this chapter shall be paid into the fund. All money placed in the fund and the interest it accrues are hereby appropriated to the commission on a continuing basis for any activities necessary to meet the requirements of this chapter.

(b) Supplements to fund.--The Nutrient Management Fund may be supplemented by moneys received from the following sources:

(1) State funds appropriated to the commission.

(2) Federal funds appropriated to the commission.

(3) Proceeds from the sale of any bonds made available to the commission.

(4) Repayment of loan principal.

(5) Payment on interest loans made by the commission.

(6) Gifts and other contributions from public and private sources.

(c) Fund administration.--The commission shall have authority to adopt procedures for the use of moneys in the fund, including the creation of accounts within the fund for the purposes of administering the loan and grant programs authorized by this chapter.

(d) Status of fund.--The Nutrient Management Fund shall not be subject to 42 Pa.C.S. Ch. 37 Subch. C (relating to judicial computer system).

(e) Deposit and use of funds.--No administrative action shall prevent the deposit of moneys into the fund in the fiscal year in which they are received. The funds shall only be used for the purposes authorized by this chapter and shall not be transferred or diverted to any other purpose by administrative action.

Cross References. Section 512 is referred to in section 506 of this title.



Section 513 - Unlawful conduct

It shall be unlawful to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter or to fail to comply with a nutrient management plan or an odor management plan.



Section 514 - Civil penalties and remedies

(a) Civil penalty.--In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted, order issued or odor management plan or nutrient management plan approved under this chapter, the commission may assess a civil penalty of not more than $500 for the first day of each offense and $100 for each additional day of continuing violation. The factors for consideration in determining the amount of the penalty are:

(1) The gravity of the violation.

(2) The potential harm to the public.

(3) The potential effect on the environment.

(4) The willfulness of the violation.

(5) Previous violations.

(6) The economic benefit to the violator for failing to comply with this chapter.

Whenever the commission finds that a violation did not cause harm to human health or an adverse effect on the environment, the commission may issue a warning in lieu of assessing a penalty where the owner or operator, upon notice, takes immediate action to resolve the violation and come into compliance. If the commission finds the nutrient pollution or the danger of nutrient pollution or the negative impacts from odor associated with new or expanded facilities results from conditions, activities or practices which are being or have been implemented in accordance with a nutrient management plan or odor management plan developed and approved pursuant to and consistent with this chapter and the regulations developed under this chapter and which is being or has been fully implemented and maintained, the owner or operator of the agricultural operation shall be exempt from the imposition of penalties under this chapter.

(b) Collection.--In cases of inability to collect the civil penalty or failure of any person to pay all or a portion of the penalty, the commission may refer the matter to the Office of General Counsel or the Office of Attorney General which shall institute an action in the appropriate court to recover the penalty. Any penalty assessed shall act as a lien on the property of the person against whom the penalty has been assessed.

(c) Civil remedies.--In addition to any other remedies provided for in this chapter, any violation of this chapter, the rules and regulations promulgated under this chapter or any order or nutrient management plan or odor management plan approved under this chapter shall be abatable in the manner provided by law or equity for the abatement of public nuisances. In addition, in order to restrain or prevent any violation of this chapter or the rules and regulations promulgated under this chapter or any order or nutrient management plan or odor management plan approved under this chapter, suits may be instituted in equity or at law in the name of the Commonwealth upon relation of the Attorney General, the General Counsel, the district attorney of any county, the solicitor of any municipality affected or the solicitor of any conservation district, provided that the General Counsel, district attorney or solicitor shall first serve notice upon the Attorney General of the intention to so proceed. These proceedings may be prosecuted in the Commonwealth Court or in the court of common pleas of the county where the activity has taken place, the condition exists or the public is affected, and, to that end, jurisdiction is hereby conferred in law and equity upon these courts. Except in cases of emergency where, in the opinion of the court, the exigencies of the case require immediate abatement of the nuisance, the court may in its decree fix a reasonable time during which the person responsible for the nuisance may make provision for the abatement of same.

(d) Equitable relief.--In cases where the circumstances require it or the public health is endangered, a mandatory preliminary injunction, special injunction or temporary restraining order may be issued upon the terms prescribed by the court, provided that notice of the application has been given to the defendant in accordance with the rules of equity practice. In any such proceeding the Attorney General, the General Counsel, the district attorney or the solicitor of any municipality or conservation district shall not be required to give bond. In any such proceeding, the court shall issue a prohibitory or mandatory preliminary injunction if it finds that the defendant is engaging in unlawful conduct as defined by this chapter or is engaged in conduct which is causing immediate and irreparable harm to the public. In addition to an injunction, the court in such equity proceeding may assess civil penalties in accordance with this section.



Section 515 - Limitation of liability

If a person is fully and properly implementing a nutrient management plan or an odor management plan approved by the local conservation district or the commission and maintained under this chapter for an agricultural operation, the implementation shall be given appropriate consideration as a mitigating factor in any civil action for penalties or damages alleged to have been caused by the management or utilization of nutrients or the abatement of odor impacts pursuant to the implementation.



Section 516 - Enforcement authority; enforcement orders

(a) Right of access.--A duly authorized agent of the commission or a conservation district shall have authority to enter any agricultural operation at reasonable times to conduct such investigations and to take such actions as are necessary to enforce the provisions of this chapter or any order, rule or regulation issued hereunder.

(b) Duty to grant access.--Any person owning or operating an agricultural operation shall grant access to any duly authorized agent of the commission or a conservation district pursuant to subsection (a) and shall not hinder, obstruct, prevent or interfere with such agents in the performance of their duties, provided, however, that agents shall perform such reasonable measures and actions as directed by the owner or operator of an agricultural operation as will reasonably and substantially prevent the spread or outbreak of contagious diseases.

(c) Orders.--The commission or any conservation district delegated enforcement authority may issue such orders as are necessary to aid in the enforcement of the provisions of this chapter. Any order issued under this section shall take effect upon notice unless the order specifies otherwise. An appeal of the order to the Environmental Hearing Board shall not act as a supersedeas, provided that, upon application for and cause shown, the hearing board may issue such a supersedeas under the rules established by the hearing board.



Section 517 - Appealable actions

Any person aggrieved by an order or other administrative action of the commission issued pursuant to this chapter shall have the right, within 30 days from actual or constructive notice of the action, to appeal the action to the Environmental Hearing Board.



Section 518 - Powers reserved under existing laws

Nothing in this chapter shall limit in any way whatever the powers conferred upon the commission, the department, the Department of Environmental Protection or a conservation district under laws other than this chapter, including, but not limited to, the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, and the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, and common law. All such powers are preserved and may be freely exercised. A court exercising general equitable jurisdiction shall not be deprived of such jurisdiction even though a nuisance or condition detrimental to health is subject to regulation or other action by the board under this chapter.



Section 519 - Preemption of local ordinances

(a) General.--This chapter and its provisions are of Statewide concern and occupy the whole field of regulation regarding nutrient management and odor management, to the exclusion of all local regulations.

(b) Nutrient management.--No ordinance or regulation of any political subdivision or home rule municipality may prohibit or in any way regulate practices related to the storage, handling or land application of animal manure or nutrients or to the construction, location or operation of facilities used for storage of animal manure or nutrients or practices otherwise regulated by this chapter if the municipal ordinance or regulation is in conflict with this chapter and the regulations or guidelines promulgated under it.

(c) Odor management.--No ordinance or regulation of a political subdivision or home rule municipality may regulate the management of odors generated from animal housing or manure management facilities regulated by this chapter if the municipal ordinance or regulation is in conflict with this chapter and the regulations or guidelines promulgated under it.

(d) Stricter requirements.--Nothing in this chapter shall prevent a political subdivision or home rule municipality from adopting and enforcing ordinances or regulations which are consistent with and no more stringent than the requirements of this chapter and the regulations or guidelines promulgated under this chapter. No penalty shall be assessed under any such local ordinance or regulation under this subsection for any violation for which a penalty has been assessed under this chapter.

2005 Amendment. Section 5(2) of Act 38 provided that subsection (c) shall take effect on the earlier of the effective date of regulations promulgated under section 504(1.1) or the publication in the Pennsylvania Bulletin of interim guidelines under section 504(2).



Section 520 - Repeals

All acts and parts of acts are repealed insofar as they are inconsistent with this chapter.



Section 521 - Other statutes not affected

This chapter shall not be construed as modifying, rescinding or superseding any other statute or as regulating biosolids and shall be read in pari materia with other statutes. Nothing in this chapter shall limit in any way whatever the powers conferred upon the department, the Department of Environmental Protection and the State Conservation Commission under statutes other than this chapter. All such powers are preserved and may be freely exercised.



Section 522 - Regulations

The Department of Environmental Protection is authorized to adopt such regulations as it deems necessary to its administration and enforcement of this chapter. This includes the authority to establish, by regulation, such fees as are reasonably necessary to fund the implementation and enforcement of this chapter.






Chapter 7 - Industrial Hemp Research

Chapter Notes

Enactment. Chapter 7 was added July 20, 2016, P.L.822, No.92, effective upon publication of the notice under section 703(a)(2), unless otherwise noted.



Section 701 - Scope of chapter

This chapter relates to industrial hemp research.



Section 702 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural pilot program." A pilot program to study the growth, cultivation or marketing of industrial hemp.

"Control order." A written order issued by the department to a person establishing required treatment measures, including destruction, for a violation of a provision of this chapter or a regulation, permit or order issued under this chapter.

"Department." The Department of Agriculture of the Commonwealth.

"Industrial hemp." The plant Cannabis sativa L. and any part of the plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3% on a dry-weight basis.

"Institution of higher education." As defined by section 101 of the Higher Education Act of 1965 (Public Law 89-329, 79 Stat. 1219).

"Secretary." The Secretary of Agriculture of the Commonwealth.



Section 703 - Administration

(a) Department.--The department has the following duties:

(1) Implement this chapter.

(2) Establish, through permits, a certification and registration program under this chapter and, when the program is operative, transmit notice of that fact to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin.

(b) Powers and duties.--The department shall have the following powers and duties:

(1) Notwithstanding any other law to the contrary, to regulate and permit industrial hemp under this chapter in a manner consistent with the provisions of this chapter and all Federal laws, regulations and orders.

(2) To establish, implement and administer an agricultural pilot program to the extent funds are available.

(3) To develop and implement permitting requirements, and regulations if necessary, to carry out the provisions of this chapter.

(4) To issue, renew, deny, revoke, suspend or refuse to renew permits to conduct an agricultural pilot program.

(5) To develop an application for registration.

(6) To develop an application for permits.

(7) To create and maintain a database of permitted institutions of higher education and sites used to grow or cultivate industrial hemp.

(8) To inspect the facilities, growing areas, fields, seeds, plants and other items used by each permitted entity to ensure compliance with this chapter and permitting requirements and regulatory standards if promulgated, including conducting or requiring testing of seeds, plants and plant materials at the permit holder's cost.

(9) To establish, through permit, restrictions for the use or reuse of seeds, crops or products produced as the end result of an agricultural pilot program.

(10) To establish reasonable permitting and inspection fees to cover the cost of administration of this chapter.

(11) Notwithstanding any provision of Chapter 71 (relating to seed) and its attendant regulations, to regulate the labeling and testing of industrial hemp and industrial hemp seeds within this Commonwealth.

(12) To establish, through permitting standards or regulation, recordkeeping requirements necessary to administer the provisions of this chapter.

(c) Secretary.--If the secretary determines that a Federal agency is authorized to regulate industrial hemp, the secretary shall transmit notice of that authorization to the bureau for publication in the Pennsylvania Bulletin.

Effective Date. Section 3(1)(i) of Act 92 of 2016 provided that subsec. (a) shall take effect immediately.

Cross References. Section 703 is referred to in section 710 of this title.



Section 704 - Growth and cultivation

(a) Authorization.--Industrial hemp may be grown or cultivated by the department or an institution of higher education for the purposes of research conducted under an agricultural pilot program in compliance with subsection (b), notwithstanding:

(1) The Controlled Substances Act (Public Law 91-513, 84 Stat. 1236, 21 U.S.C. § 801 et seq.).

(2) (Reserved).

(3) 41 U.S.C. Ch. 81 (relating to drug-free workplace).

(4) Section 4(1)(vii)1 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(5) 18 Pa.C.S. § 7508(a)(1) (relating to drug trafficking sentencing and penalties).

(6) Any other Federal law or State law.

(b) Manner.--Industrial hemp shall be grown or cultivated in a manner that complies with all of the following:

(1) Except as provided under subsection (c), only institutions of higher education and the department may grow or cultivate industrial hemp.

(2) Sites used for growing or cultivating industrial hemp must be certified, inspected and permitted by and registered with the department. The failure to permit inspection by the department shall be a violation of this chapter.

(c) Contracted growers.--

(1) The department, to the extent necessary to carry out the provisions of an agricultural pilot program, may contract with a person to grow or cultivate industrial hemp.

(2) An institution of higher education holding a permit from the department, to the extent necessary to carry out the provisions of an agricultural pilot program, may contract with a person to grow or cultivate industrial hemp.

(3) A contract between an institution of higher education and a person must incorporate the provisions of the permit issued to the institution of higher education and must require written approval from the department.

(4) A person with a contract to grow or cultivate industrial hemp must provide the following information:

(i) The name and mailing address of the person.

(ii) The legal description and global positioning coordinates sufficient to locate each site to be used to grow or cultivate industrial hemp.

(iii) A signed declaration indicating whether the person has ever been convicted of a felony or misdemeanor.

(5) A person with a contract under this subsection is subject to a grant of necessary permissions, waivers or other form of valid legal status by the United States Drug Enforcement Administration or other appropriate Federal agency pursuant to Federal laws relating to industrial hemp. The department may seek all-inclusive permissions, waivers or other forms of valid legal status from the United States Drug Enforcement Administration or other appropriate Federal agency pursuant to Federal laws relating to industrial hemp for all persons with a contract to grow or cultivate industrial hemp.

(6) Each contracted grower shall submit fingerprints to the Pennsylvania State Police for the purpose of obtaining criminal history record checks. The Pennsylvania State Police or its authorized agent shall submit the fingerprints to the Federal Bureau of Investigation for the purpose of verifying the identity of the applicant and obtaining a current record of any criminal arrests and convictions. Any criminal history record information relating to contracted growers obtained under this paragraph by the department may be interpreted and used by the department only to determine the applicant's character, fitness and suitability to serve as contracted growers under this chapter.

(7) A person with a felony drug conviction within the past 10 years may not contract to grow or cultivate industrial hemp under this subsection.



Section 705 - Control orders

(a) Authority of department.--

(1) The department may issue a control order:

(i) Requiring any person registered and permitted to grow industrial hemp to implement treatment measures for industrial hemp if the department finds that the person has violated a provision of this chapter or a regulation, order or permitting requirement issued under this chapter.

(ii) Upon finding industrial hemp growing on any premises or property without a valid registration or permit.

(2) A control order shall set forth the general factual and legal basis for the action and shall advise the affected person that within 15 days of receipt of the control order the person may file with the department a written request for an administrative hearing.

(3) The hearing under paragraph (2) shall be conducted in accordance with 2 Pa.C.S. (relating to administrative law and procedure). The written control order of the department shall be served upon the affected person by personal service or by registered or certified mail, return receipt requested. The control order shall become final upon the expiration of the 15-day period for requesting an administrative hearing unless a timely request for a hearing has been filed with the department.

(b) Required contents.--The control order shall prescribe the required remediation, control, eradication or treatment measures and the date by which the measures must be completed.

(c) Expenses and costs.--The department may recover any expenses and costs incurred in enforcing and carrying out the measures established in the control order from the person that was the subject of the department's control order.



Section 706 - Noncriminal offense

An activity conducted in compliance with this chapter shall not be in violation of the laws of the Commonwealth including:

(1) The act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(2) 18 Pa.C.S. § 7508(a)(1) (relating to drug trafficking sentencing and penalties).

(3) Any other law of the Commonwealth regulating the growth or cultivation of industrial hemp.



Section 707 - Criminal and civil penalties

(a) Penalties authorized.--In addition to any criminal penalty that may apply if a person is operating outside the requirements of this chapter or a permit, rule or regulation promulgated under this chapter, the department may impose the penalties under this section.

(b) Criminal penalties.--The following shall apply:

(1) A person commits a summary offense if the person:

(i) violates a provision of this chapter or a permit, rule or regulation promulgated under this chapter; or

(ii) impedes, obstructs, hinders or otherwise prevents or attempts to prevent the department in the performance of its duty in connection with a provision of this chapter or a permit, rule or regulation promulgated under this chapter.

(2) Upon conviction of an offense under paragraph (1), the person shall be sentenced to pay a fine of:

(i) Not less than $100 nor more than $300 for the first violation.

(ii) Not less than $500 nor more than $1,000 for a subsequent violation that occurs within one year of the first conviction.

(c) Civil penalties.--The following shall apply:

(1) In addition to any other remedy available at law or in equity for a violation of this chapter or a permit, rule or regulation promulgated under this chapter, the department may assess upon a person a civil penalty of not more than $5,000, plus the cost of remediation, containment or eradication, for each violation of this chapter, a permit, rule or regulation promulgated under this chapter or an order issued under the authority of this chapter.

(2) A civil penalty assessed under this subsection shall be payable to the department.

(3) The amount of the civil penalty under this subsection shall be collectible in a manner provided by law for the collection of debt, including referral of the collection matter to the Office of Attorney General, which shall recover the amount by action in the appropriate court.

(4) A civil penalty may not be assessed unless the person subject to the penalty has been given notice and an opportunity for a hearing on the assessment in accordance with the provisions of 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(d) Civil remedy.--The following shall apply:

(1) In addition to any other remedy provided for in this chapter, at the request of the secretary, the Attorney General may initiate, in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has a place of business, an action in equity for an injunction to restrain a violation of this chapter, a permit, rule or regulation promulgated under this chapter or an order of the department from which no timely appeal has been taken or sustained on appeal.

(2) In a proceeding under paragraph (1), upon motion of the Commonwealth, the court shall issue a preliminary injunction if it finds that the defendant is engaging in conduct that is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with the proceeding. In addition to an injunction, the court may levy a civil penalty as provided for under this chapter.



Section 708 - Disposition of funds

(a) Deposit of funds.--All fees, fines and penalties collected under this chapter shall be paid into a subaccount in a special restricted account in the General Fund known as the Plant Pest Management Account and shall be appropriated by the General Assembly to the department for the purpose of this chapter. The money in the subaccount shall not replace revenues appropriated to the fund as allowed under subsection (b).

(b) Supplement to account.--The subaccount in the Plant Pest Management Account may be supplemented by:

(1) Funds appropriated from the General Assembly to the department for purposes of this chapter.

(2) Federal funds appropriated to the department for purposes of this chapter.

(3) Gifts and other contributions from public or private sources for purposes of this chapter.



Section 709 - Abrogation of regulation

The provisions of 7 Pa. Code § 110.1(1) (relating to noxious weed control list) are abrogated.



Section 710 - Expiration

This chapter shall expire upon publication in the Pennsylvania Bulletin of the notice under section 703(c) (relating to administration).






Chapter 21 - Bees

Chapter Notes

Enactment. Chapter 21 was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Cross References. Chapter 21 is referred to in sections 2101, 2102, 2103, 2105, 2113, 2116, 2117 of this title.



Section 2101 - Short title of chapter

This chapter shall be known and may be cited as the Bee Law.



Section 2102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Apiary." Any place where one or more colonies or nuclei of bees are kept.

"Apiary yard." A fixed location or locations in this Commonwealth where an apiary is maintained on a continuing basis from which hives may be moved to temporary locations for crop pollination and returned.

"Appliance." Any apparatus, tool, machine or other device used in the handling and manipulating of bees, honey, wax and hives and any container of honey and wax which may be used in any apiary or in transporting bees and their products and apiary supplies.

"Bee." Any stage of the common hive or honeybee (Apis mellifera) or other species of the genus Apis.

"Bee disease." Any American or European foul brood, sac brood, bee paralysis or other disease or abnormal condition of eggs, larval, pupal or adult stages of the honeybee.

"Bureau." The Bureau of Plant Industry of the Department of Agriculture.

"Hive." Any frame hive, box hive, box, barrel, log, gum, skep or other receptacle or container, natural or artificial, or any part thereof, which may be used or employed as a domicile for bees.

"Owner of an apiary." Includes all colonies owned by an individual and located in any permanent location or locations within this Commonwealth.

"Queen apiary." Any apiary or premises in which queen bees are reared or kept for sale or gift.

"Violation." A violation of this chapter or any order or regulation promulgated under this chapter.



Section 2103 - Chief apiary inspector

The secretary shall appoint a chief apiary inspector to be in charge of all apiary inspections and shall appoint such additional apiary inspectors as may be necessary. The inspectors shall be attached to the bureau and shall be furnished with official badges or other insignia of authority. The secretary and the bureau are charged with the enforcement of the provisions of this chapter.



Section 2104 - Quarantines

The department may establish, modify and maintain such quarantines as may be necessary to control the shipment into or within this Commonwealth of any bees, queen bees, hives or appliances capable of transmitting any bee disease for such periods and under such conditions as may be necessary in order to control and eradicate any bee disease or to prevent its introduction, spread or dissemination in this Commonwealth and for such purposes may make and promulgate such rules, regulations and orders relating thereto and to the general enforcement of the provisions of this chapter as may be necessary.



Section 2105 - Registration of apiaries

(a) General rule.--The owner of an apiary located in this Commonwealth shall register the apiary with the department.

(b) Application.--The application for registration of an apiary shall be made on a form provided by the department and shall include all of the following:

(1) The name and complete mailing address of the owner of the apiary and the name and complete mailing address of the person primarily responsible for maintaining and caring for the apiary if different from the owner.

(2) The exact location or locations of each apiary.

(3) The number of colonies contained in the apiary.

(4) Such other information as the department may require.

(c) Fee.--The apiary registration fee shall be $10 for each applicant. No fee shall be charged for temporary relocation of a hive or hives for crop pollination from an apiary yard properly registered as an apiary under this chapter.

(d) Registration term.--A registration under this section shall be valid for a period of not more than two calendar years and shall expire on December 31 of the year following the initial year of registration.

(e) Relocation.--The department may by regulation require apiary owners to report the relocation of an apiary from its original location as reported at the time of registration to another location in this Commonwealth. The owner of an apiary yard which is properly registered as an apiary under this chapter shall not be required to report the temporary relocation of a hive or hives for crop pollination as long as proper records of hive locations are maintained by the owner at a location available to the department for inspection.



Section 2106 - Inspection

The department through the inspectors shall at least twice during each summer season inspect all queen apiaries. If from the inspection it appears that any bee disease exists in the queen apiary, the apiary inspector making the inspection shall immediately notify in writing the owner or person in charge thereof, and thereafter it shall be unlawful for that person to ship, sell or give away any queen bees from the apiary until the disease has been destroyed and a certificate of that fact has been obtained from the chief inspector. If upon inspection it is found that no bee disease exists in the queen apiary, the chief inspector shall issue a certificate of that fact, and a copy of the certificate shall be attached to each package or shipment of queen bees transported from the apiary. The certificate shall be valid for one year from the date of its issue unless revoked for cause.

Cross References. Section 2106 is referred to in section 2107 of this title.



Section 2107 - Diseases

(a) General rule.--The department through the inspectors shall, as far as practicable, inspect all apiaries in this Commonwealth. If upon inspection it is found that any bee disease exists in the apiary, the inspector making the inspection shall immediately notify in writing the owner or person in charge of the apiary, stating the nature of the disease and whether the disease may or may not be successfully treated. If the disease may be successfully treated, the inspector shall specify and direct the necessary treatment, which shall be administered by the owner or person in charge within 14 days.

(b) Service of notices.--The written notice required by section 2106 (relating to inspection) and this section may be served by handing a copy thereof to the owner or person in charge of the apiary or by leaving a copy thereof with an adult person residing upon the premises or by registered mail addressed to the owner or person in charge of the apiary at his last known or reputed address.



Section 2108 - Infected shipments

Infected shipments, apiaries where the existing disease cannot be successfully treated and apiaries which are affected by disease amenable to treatment but which have not been treated within a period of 14 days after the owner thereof has received notice of the necessary treatment are hereby declared to be a public nuisance and a menace to the community, and the director of the bureau or his authorized agent may destroy by burning or otherwise, without any remuneration to the owner, any infected bees, hives, honey or appliances found therein.



Section 2109 - Prohibitions

(a) Infected colonies, hives or appliances.--No person shall knowingly keep in his possession without proper treatment any colony of bees affected with any bee disease or expose any diseased colony or infected hive or appliance so that flying bees may have access to them.

(b) Infected bees.--No person shall sell, barter or give away, accept, receive or transport any bees affected with any bee disease.

(c) Hives.--No person shall keep or maintain honeybees in any hive other than a modern movable frame hive which permits thorough examination of every comb to determine the presence of bee disease. All other types of hives or receptacles for bees which are in use are hereby declared to be a public nuisance and a menace to the community, and the secretary, the chief apiary inspector or any apiary inspector may seize and destroy the hive or receptacle without remuneration to the owner.



Section 2110 - Free access

The department, the chief apiary inspector and any apiary inspector shall have free access, ingress and egress to and from any apiary, premises, building or other place, public or private, in which bees, queen bees, wax, honey, hives or appliances may be kept or stored. No person shall deny to such duly authorized officer or agent access to any such place or hinder or resist the inspection of the premises.



Section 2111 - Transportation

No person shall transport bees, hives or appliances into this Commonwealth unless they are accompanied with a certificate of inspection signed by the chief apiary inspector or corresponding inspection official of the state or county from which the bees are being transported. The certificate shall certify that actual inspection of the bees was made within 30 days preceding the date of shipment and that the bees, hives and appliances contained in the shipment are free from bee diseases. It is the duty of any officer, agent, servant or employee of any person, firm or corporation engaged in transportation, who shall receive a shipment of bees consigned to a point in this Commonwealth and not having attached thereto a certificate as required, to immediately notify the department and to hold the shipment subject to its orders for a period of 15 days.



Section 2112 - Imported bees

No person shall import any living insects belonging to the genus Apis from any foreign country except Canada for any purpose without written permission from the department.



Section 2113 - Penalties

(a) First violation.--A first violation of this chapter or any order or regulation promulgated under this chapter constitutes a summary offense punishable by a fine of not less than $100.

(b) Second violation.--A second violation of this chapter or any order or regulation promulgated under this chapter constitutes a summary offense punishable by a fine of not less than $300.

(c) Subsequent violations.--A third and subsequent violation of this chapter or any order or regulation promulgated under this chapter constitutes a misdemeanor of the third degree punishable by a fine of not less than $1,000.



Section 2114 - Civil penalties

(a) Assessment.--The department may assess a civil penalty of not more than $1,000 upon a person for each violation.

(b) Contest.--If a civil penalty is assessed against a person under subsection (a), the department shall notify the person by certified mail of the nature of the violation and the amount of the civil penalty and that the person may notify the department in writing within ten calendar days that he wishes to contest the civil penalty. If within ten calendar days from the receipt of that notification the person does not notify the department of his intent to contest the assessed penalty, the civil penalty shall become final.

(c) Hearing and appeal.--If timely notification of the intent to contest the civil penalty is given, the person contesting the civil penalty shall be provided with a hearing in accordance with 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies). Appeals may be taken in accordance with 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).



Section 2115 - Injunctions

The Attorney General at the request of the department may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has a place of business an action in equity for an injunction to restrain any violation of this chapter or any order or regulation promulgated under this chapter. The Commonwealth shall not be required to furnish a bond or other security in connection with this proceeding.



Section 2116 - Concurrent remedies

The penalties and remedies prescribed by this chapter are concurrent. The existence or exercise of any remedy shall not prevent the exercise of any other remedy under this chapter.



Section 2117 - Disposition of funds

Moneys received from registration fees, fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture for administering the provisions of this chapter.






Chapter 23 - Domestic Animals

Chapter Notes

Enactment. Chapter 23 was added July 11, 1996, P.L.561, No.100, effective in 60 days.

Cross References. Chapter 23 is referred to in sections 2501, 2502 of this title; 4976.1 of Title 75 (Vehicles).

Cross References. Subchapter B is referred to in sections 2312, 2316, 2317 of this title.

Cross References. Subchapter C is referred to in section 2329 of this title.

Cross References. Subchapter D is referred to in sections 2342, 2344, 2346, 2347, 2348, 2349, 2388 of this title.

Cross References. Subchapter E is referred to in sections 2351, 2352, 2356, 2357, 2388 of this title.

Cross References. Subchapter F is referred to in section 2380.1 of this title.

Cross References. Subchapter G is referred to in sections 2324, 2373, 2374, 2378, 2379, 2388 of this title.

Enactment. Subchapter G.1 was added December 9, 2002, P.L.1495, No.190, effective immediately unless otherwise noted.

Cross References. Subchapter G.1 is referred to in sections 2380.1, 2380.3, 2380.4, 2380.5, 2380.7, 2380.8, 2380.9 of this title.

Enactment. Subchapter I was added June 24, 2013, P.L.145, No.25, effective in 60 days.



Section 2301 - Short title of chapter

This chapter shall be known and may be cited as the Domestic Animal Law.



Section 2302 - Finding, policy and purpose

The General Assembly finds that animal health is of major economic interest in this Commonwealth. It is the declared policy of the Commonwealth to assure the health and welfare of animals kept in captivity, to prevent and control diseases and dangerous substances that may threaten the safety of animals and humans and to provide for desirable management practices for the production, keeping and use of domestic animals. It is the purpose of this chapter to give the department authority to implement this policy.



Section 2303 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agent." A person, firm, association, partnership or corporation buying or receiving or soliciting or negotiating the sale of domestic animals for or on behalf of any dealer or transporting domestic animals on behalf of any hauler.

"Agricultural biosecurity area." Any of the following areas which has been identified by posted notice as an agricultural biosecurity area and for which the owner or other authorized person has established procedures to inhibit the transference of transmissible disease or hazardous substance:

(1) Agricultural or other open lands as defined under 18 Pa.C.S. § 3503(b.2)(3)(relating to criminal trespass).

(2) A building or animal or plant containment area fenced or enclosed in a manner manifestly designed and constructed to exclude trespassers or to confine domestic animals or plants used in research or agricultural activity or farming as defined in 18 Pa.C.S. § 3309 (relating to agricultural vandalism).

"Animal." A living nonhuman organism having sensation and the power of voluntary movement and requiring for its existence oxygen and organic food.

"Animal waste." Superfluous material emanating from domestic animal production or keeping, including, but not limited to, excrement, offal, eggs, milk, placenta, fetuses, feathers, hair, wool, blood and animal parts which are not intended or suitable for inclusion in the food chain without special processing.

"Appraised value." The current value of a domestic animal at the time of appraisal, determined by current market values, age of animal, physical condition, condition as to disease, nature and extent of disease, breeding value, milk production value, salvage value and any other factors which might affect value.

"Area" or "locality." A geographical district or portion or group thereof.

"Article" or "property." Any goods, products, containers or materials which are found on the premises where a domestic animal is or has been kept or which are used to hold, contain or transport a domestic animal.

"Brand." A permanent identification mark made on the hide of a live animal by dehydrating the superficial and deep layers of skin by heat, cold, electric current or another method approved by the Department of Agriculture.

"Cervidae livestock operation." (Deleted by amendment).

"Cleanup costs." The costs of indemnification for cleaning, disinfecting or sanitizing domestic animals, domestic animal products, equipment, facilities, buildings and other articles, including all other costs reasonably related to cleanup, when these costs are incurred either:

(1) as required by a quarantine order issued by the department under authority of this chapter; or

(2) as part of an agreement pursuant to which the department is paying a depopulation incentive under authority of this chapter.

"Compost." The biological digestion of dead domestic animals, animal waste or other biodegradable materials.

"Condemned." The status of a domestic animal, domestic animal product, conveyance or other article that has been determined by the Department of Agriculture as having been exposed to a dangerous transmissible disease or a hazardous substance such that destruction of the domestic animal, domestic animal product, conveyance or other article is necessary to prevent the spread of such disease or contamination, and that is subject to a quarantine order issued under this chapter.

"Conveyance." An automobile, truck, trailer, wagon or other vehicle used in the transportation of live or dead domestic animals, animal waste or domestic animal products or by-products upon the highways of this Commonwealth.

"Dangerous transmissible disease." A transmissible disease of domestic animals that has been designated by this chapter or by order of the Department of Agriculture as presenting a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries. This term shall be construed to mean and include the disease agent.

"Dead domestic animal disposal plant." A facility where the body or parts of the body of a dead domestic animal is received and processed for the purpose of salvaging useful material, including, but not limited to, hides, bones, fat and proteins.

"Dealer." A person that buys, receives, sells, exchanges, negotiates or solicits the sale, resale, exchange or transfer of domestic animals or dead domestic animals for the purpose of transfer of ownership or possession to a third party.

"Depopulation incentive." Payment to the owner for a portion of the appraised value of any domestic animal or other property which is voluntarily slaughtered or destroyed with the prior agreement of the Department of Agriculture and in accordance with this chapter, upon the Department of Agriculture's determination that such action serves to protect public health, the safety or quality of the food supply or the economic well-being of the domestic animal industry. A depopulation incentive may be paid only in situations where the domestic animal or other property has not been condemned.

"Disease." Any deviation from or interruption of the normal structure of any part, organ or system of the body of a living domestic animal.

"Disposal costs." The costs of indemnification for disposing of domestic animals, domestic animal products, equipment and other articles, including the cost of transportation for disposal and all other costs reasonably related to disposal, when these costs are incurred either:

(1) as required by a quarantine order issued by the department under authority of this chapter; or

(2) as part of an agreement pursuant to which the department is paying a depopulation incentive under authority of this chapter.

"Domestic animal." An animal maintained in captivity. The term also includes the germ plasm, embryos and fertile ova of such animals.

"Domestic animal feed." Any substance or mixture which is intended for use as food for domestic animals and which is intended for use as a substantial source of nutrients in the diet of domestic animals and is not limited to a substance or mixture intended to be the sole ration of the domestic animal.

"Domestic animal product." A part of a domestic animal or any food, material or article containing any part of a domestic animal.

"Exotic disease." A disease which is not or is no longer native or indigenous to the United States, including those diseases so designated by the United States Department of Agriculture.

"Garbage." All waste or residuals resulting from the handling, preparation, cooking or consumption of food derived in whole or in part from the meat of any animal, including poultry and fish, or other animal material and other refuse of any character that has been associated with the meat of any animal or other animal material. The term does not include waste from ordinary household operations that is fed directly to swine on the same premises where the household is located.

"General quarantine." A quarantine order published in at least one newspaper that restricts the movement of animals and materials, including conveyance into, within or from a designated area or locality.

"Group of domestic animals." Those domestic animals that are maintained on common ground for any purpose or two or more geographically separated concentrations of domestic animals which have an interchange or movement of animals or articles that may carry dangerous transmissible disease or contamination without regard to health status.

"Hauler." A person responsible for the transportation of domestic animals or dead domestic animals into, within or from this Commonwealth, but the term shall not be construed to mean any of the following:

(1) A person who transports a domestic animal which he owns or raises under contract on behalf of a third party between farms which that person owns or operates.

(2) A person who transports a domestic animal from a farm which he owns or operates to a location where ownership or possession is to be transferred to another.

(3) A person who transports a domestic animal which he has purchased or taken possession of at another location from the point of purchase or possession to a farm which that person owns or operates.

(4) A person who transports a domestic animal which he owns or raises under contract on behalf of a third party to and from places of exhibition.

(5) A person who transports a domestic animal which he owns or raises under contract on behalf of a third party to a slaughter or processing facility.

"Hazardous substance." Any element, compound or material which threatens the health of domestic animals or humans.

"Heritable disease." A domestic animal disease resulting from an inherited flaw in tissue, organ or other body structure.

"Humane method of slaughter." Either:

(1) a method of rendering a domestic animal insensible to pain by mechanical, electrical, chemical or other means that is rapid and effective before being handled for slaughter; or

(2) a method of ritual slaughter.

"Incineration." The reduction of domestic animals or articles to ashes by burning at temperatures and for durations sufficient to render the material noninfectious.

"Indemnity." Payment to the owner for a portion of the appraised value of condemned domestic animals, domestic animal products and other condemned articles that are slaughtered or destroyed by order of the Department of Agriculture to eradicate or prevent the spread of dangerous transmissible disease or the spread of contamination by a hazardous substance.

"Interstate" or "international quarantine." An order of quarantine issued by the Department of Agriculture which may cover any domestic animal or class of domestic animals, or conveyances, goods, products, materials or articles, regulating or forbidding their entry into this Commonwealth from another state, territory of the United States or foreign country.

"Market value." The current worth of a domestic animal, domestic animal product or other article in markets where such animals, products and other articles are commonly bought and sold.

"Metabolic disease." A domestic animal disease resulting from a physiological dysfunction of an animal tissue or organ.

"Neoplastic disease." A domestic animal disease resulting from an uncontrolled and progressive abnormal growth of tissue.

"Owner." A person owning, possessing or harboring any domestic animal. The term shall also include any person who allows a domestic animal habitually to remain about the premises inhabited, managed or owned by such person.

"Packer." A person engaged in the business of slaughtering, manufacturing or preparing meat, meat products or domestic animal products for sale, whether by such person or others.

"Posted notice." Notice posted in a manner which is reasonably likely to come to the attention of a person.

"Premises." A definite portion of real estate; land with its appurtenances, including any structure erected thereon; and any vehicle or vessel used in transporting passengers, goods, domestic animals or domestic animal products by land, air or by water. As used in this chapter, the term shall be taken in its widest sense.

"Quarantine." Restrictions upon the use, movement or other disposition of domestic animals, domestic animal products, equipment, facilities, vehicles, buildings and other articles required to eradicate, contain or otherwise control a dangerous transmissible disease or to control or prevent contamination by hazardous substances.

"Rendering." The cooking or heating of dead domestic animals or parts of such dead animals until all such cooked or heated material is incapable of transmitting dangerous transmissible disease.

"Ritual slaughter." A humane method of slaughter which is in accordance with the ritual requirements of the Jewish faith or any other religious faith whereby the domestic animal suffers a loss of consciousness by anoxia or hypoxia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

"Salvage." The net proceeds an owner of a domestic animal realizes from the sale of the live domestic animal or the carcass, hide and offal.

"Slaughter." The killing and processing of domestic animals for food production purposes.

"Slaughterer." A person regularly engaged in the commercial slaughter of domestic animals.

"Special quarantine." An order of quarantine issued by the Department of Agriculture covering a single premises or a single domestic animal or any number of domestic animals when confined or contained in or on the same premises and any conveyances, goods, products, materials, containers or articles which may carry disease or contamination by a hazardous substance.

"Stockyard." A place, establishment or facility owned or operated by a domestic animal dealer, consisting of pens or other enclosures and their appurtenances for the handling, keeping or holding of domestic animals for the purpose of sale or shipment.

"Tattoo." A permanent identification mark made on the hide of a live domestic animal by inserting pigment into the deep layers of the skin.

"Transmissible disease." A disease of a domestic animal which can be transferred, reproduced or established in a domestic animal or human by direct or indirect means.

"USDA-APHIS-VS." The United States Department of Agriculture, Animal Plant Health Inspection Service, Veterinary Services.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.; Dec. 9, 2002, P.L.1495, No.190, eff. imd.; June 29, 2006, P.L.206, No.51, eff. 60 days; Nov. 23, 2010, P.L.1360, No.125, eff. imd.)

2010 Amendment. Act 125 added the defs. of "agricultural biosecurity area" and "posted notice."

2006 Amendment. Act 51 deleted the def. of "cervidae livestock operation." See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.

2002 Amendment. Act 190 added the defs. of "cervidae livestock operation," "cleanup costs" and "disposal costs." Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

1998 Amendment. Act 39 amended the def. of "garbage."

Cross References. Section 2303 is referred to in sections 2331, 2332 of this title; sections 3311, 3503 of Title 18 (Crimes and Offenses).



Section 2304 - Diagnostic services and research

The department may establish, maintain or fund, to the extent that funding is available, such domestic animal disease diagnostic services and research activities as are required to prevent, suppress, control and eradicate transmissible diseases of domestic animals, to protect the safety, quality and sufficiency of the human food supply and to provide domestic animal producers information necessary for efficient production and maintenance of healthy domestic animals.



Section 2305 - Keeping and handling of domestic animals

The department shall have authority to regulate the keeping and handling of domestic animals to exclude or contain dangerous transmissible diseases and hazardous substances and to protect the environment, including the authority to require the establishment of an agricultural biosecurity area and that all such agricultural biosecurity areas so established be clearly and conspicuously posted. The department may develop a regulation to govern the form and content of posted notice to identify an agricultural biosecurity area. Nothing in this section shall be construed to authorize the department to require vaccination of any animal to prevent or control rabies whenever that animal is exempt from vaccination under the act of December 15, 1986 (P.L.1610, No.181), known as the Rabies Prevention and Control in Domestic Animals and Wildlife Act.

(Nov. 23, 2010, P.L.1360, No.125, eff. imd.)



Section 2311 - General authority

The department shall have authority to impose requirements and methods for the identification of domestic animals owned, kept, possessed or transported within this Commonwealth. The department shall authorize and record the adoption and exclusive use of unique identification marks, numbers or devices, including distinctive branding marks, tattoos, microchips and other forms of identification that are affixed upon domestic animals, and shall maintain a registry of such forms of identification. The department may establish through regulations fees for the assignment, registry and exclusive use of forms of identification registered under this subchapter. Any regulations developed under this section shall not conflict with Federal regulations regarding the identification of domestic animals.



Section 2312 - Adoption of form of identification

(a) General authority.--A domestic animal owner may adopt a brand, tattoo or other form of identification with which to identify domestic animals owned by such person through the procedure set forth in this subchapter. A form of identification recorded in compliance with this subchapter shall be considered the personal property of the person who records it. Such person shall have the exclusive right to use this form of identification within this Commonwealth.

(b) Application, facsimile and fee.--A person desiring to adopt a form of identification shall submit an application form, a facsimile of the form of identification and a recording fee of $25 to the department. The department shall provide the application form upon request. This fee may be changed by the department through regulations.

(c) Provisional filing.--It shall be the duty of the department to file all forms of identification offered for recording, keeping account of the date and chronological order of receipt, pending the review and examination provided for in subsection (d). If the form of identification is subsequently accepted for recording, ownership of the form of identification shall vest from the date of filing.

(d) Review.--The department shall have the power to examine, approve, accept or reject an application to record a brand, tattoo or other form of identification. Following receipt of the required application, facsimile and fee, the department shall, as promptly as possible, determine whether the form of identification is of record as that of some other person and whether the form of identification conflicts with or closely resembles that of another person. If neither of these conditions exist, the department shall record the form of identification. If either or both of these conditions exist, the department shall not record the form of identification, but shall instead return the recording fee and facsimile to the applicant.



Section 2313 - Certified copies

(a) Issuance.--If a form of identification is recorded, the department shall furnish its owner with two certified copies of the record of the form of identification. Upon receipt of written evidence of the sale, assignment or transfer of a form of identification, the department shall furnish the new owner with two certified copies of the record of the form of identification. Additional copies may be obtained by the payment of $15 for each copy. This fee may be changed by the department through regulations.

(b) Filing.--Within ten days of receiving the two certified copies of the record of the form of identification, the owner of the recorded form of identification shall file one of the certified copies in the office of the county recorder of the county where the owner's principal place of business is located and one copy in each county where domestic animals bearing the recorded form of identification are to be kept. If the form of identification had a prior owner and the prior owner filed a certified copy in any other county, the subsequent owner shall file a certified copy in each county in which the previous owner had filed.

Cross References. Section 2313 is referred to in section 2314 of this title.



Section 2314 - Brand, tattoo or other form of identification as proof of ownership

In all suits at law or in equity or in any criminal proceedings in which the title to domestic animals is an issue, the certified copies recorded pursuant to section 2313 (relating to certified copies) shall be prima facie evidence of the ownership of the domestic animal by the person in whose name the brand, tattoo or other form of identification is recorded.



Section 2315 - Disputes in custody or ownership

Disputes in custody or ownership of domestic animals that bear brands, tattoos or other forms of identification shall be investigated on request by the sheriff of the county where the domestic animals are located. The sheriff may call upon the services of a licensed veterinarian in reading the brands, tattoos or other forms of identification on domestic animals. The cost of the veterinarian's services shall be borne by the person requesting the investigation. The results of the sheriff's investigation shall be a public record and shall be admissible in evidence.



Section 2316 - Sale or assignment of form of identification

Any form of identification recorded pursuant to this subchapter shall be the property of the person causing such record to be made and shall be subject to sale, assignment, transfer, devise and descent as personal property. Instruments of writing evidencing the sale, assignment or transfer of such form of identification shall be recorded by the department. The fee for recording such sale, assignment or transfer shall be $5. This fee may be changed by the department through regulations.



Section 2317 - Violations and penalty

(a) Unauthorized brands.--It shall be unlawful for a person to use any brand for the branding of domestic animals unless the brand has been recorded pursuant to this subchapter or unless the use of a brand or the branding procedure is authorized under any other provision of this chapter.

(b) Affixing forms of identification by nonowners.--It shall be unlawful for a person to affix, attempt to affix or cause to be affixed a form of identification upon the domestic animal of another without the owner's consent.

(c) Tampering.--It shall be unlawful for a person to efface, deface or obliterate or attempt to efface, deface or obliterate any brand, tattoo or other form of identification upon any domestic animal belonging to another person. It shall be unlawful for a person to efface, deface, obliterate, conceal, remove or attempt to remove any official domestic animal identification of the department, the United States Department of Agriculture or any other state department of agriculture.

(d) Form of identification of another.--It shall be unlawful for a person to affix, attempt to affix or cause to be affixed upon any domestic animal the form of identification of another.

(e) Other false identification.--It shall be unlawful for any person to place, attach or use on a domestic animal, or to cause to be placed, attached or used on a domestic animal, or to attempt to place, attach or use on a domestic animal, any form of identification such as a brand, tattoo, tag, emblem, marking, microchip or other identifying mark, number or device that such person knows misrepresents the identity or health of the domestic animal, with intent to interfere or deceive in the identification, testing, vaccinating, selling, transfer or slaughter of the domestic animal.

(f) Penalty.--Any person who is convicted of violating any provision of this subchapter shall be guilty of a misdemeanor of the second degree and may be imprisoned for not more than two years and be fined not more than $5,000.



Section 2318 - Fees and forfeiture

An owner of a form of identification of record shall pay the department a fee of $5 on January 1 of every fifth year from the year in which the form of identification was recorded with the department as that owner's property. This fee may be changed by the department through regulations. The department shall give a receipt for all such payments made. If an owner of a form of identification of record should fail, refuse or neglect to pay such fee by July 1 of any year in which it is due, such form of identification shall become forfeited and no longer carried in the record. Any such forfeited form of identification shall not be issued to any other person within a period of less than ten years following date of forfeiture.



Section 2321 - Dangerous transmissible diseases

(a) Specific dangerous transmissible diseases.--The following transmissible diseases are dangerous transmissible diseases within the meaning of this chapter:

(1) Actinomycosis, an infectious disease of cattle and man caused by Actinomyces bovis.

(2) African horse sickness, an infectious disease of horses caused by a reovirus (AHSV).

(3) African swine fever, an infectious disease of swine caused by a virus (ASFV).

(4) Anaplasmosis, an infectious disease of cattle, deer and camelids caused by Anaplasma marginale.

(5) Anthrax, an infectious disease of animals and man caused by Bacillis anthracis.

(6) Avian influenza, an infectious disease of poultry caused by Type A. influenza virus.

(7) Babesiosis (piroplasmosis), an infectious disease of cattle, equidae, deer and bison caused by Babesia bigemina, Babesia bovis, Babesia equi or Babesia coballi.

(8) Blackleg, an infectious disease of ruminants caused by Clostridium chauvoei.

(9) Bluetongue, an infectious disease of cattle, sheep, goats and cervidae caused by an orbivirus (BTV).

(10) Bovine spongiform encephalopathy (BSE), an infectious disease of cattle caused by a protein-like agent.

(11) Bovine Virus Diarrhea - type 2, an infectious disease of cattle caused by a virus (BVD).

(12) Brucellosis, an infectious disease of animals and man caused by Brucella abortus, Brucella suis, Brucella melitensis or Brucella ovis.

(13) Chlamydiosis (psittacosis), an infectious disease of birds and man caused by Chlamydia psittaci.

(14) Chronic respiratory disease of poultry (CRD), an infectious disease of poultry caused by Mycoplasma synoviae or Mycoplasma gallisepticum.

(15) Contagious equine metritis (CEM), an infectious disease of equine caused by Hemophilus equigenitalis.

(16) Contagious pleuropneumonia (CBPP), an infectious disease of cattle caused by Mycoplasma mycoides.

(17) Dourine, an infectious disease of equines caused by Trypanosoma equiperdum.

(18) Duck viral enteritis (DVE, duck plague), an infectious disease of ducks caused by a herpes virus (DVEV).

(19) Epizootic hemorrhagic disease (EHD), an infectious disease of cattle and deer caused by a virus (EHDV).

(20) Equine encephalitis, an infectious disease of equines and man caused by an alphavirus: Venezuelan (VEE), Western (WEE) or Eastern (EEE).

(21) Equine infectious anemia (EIA, swamp fever), an infectious disease of equines caused by a virus (EIAV).

(22) Foot and mouth disease (FMD), an infectious disease of cattle, sheep, goats, swine and deer caused by an aphthovirus (FMDV).

(23) Glanders, an infectious disease of horses caused by Pseudomonas mallei.

(24) Heartwater disease, an infectious disease of cattle caused by a rickettsia, Cowdria ruminatum.

(25) Hog cholera, an infectious disease of swine caused by a pestivirus (HCV).

(26) Listeriosis, an infectious disease of cattle, sheep and man caused by Listeria monocytogenes.

(27) Malignant catarrhal fever (MCF), an infectious disease of cattle caused by a virus (MCFV).

(28) Newcastle disease, an infectious disease of poultry caused by a virus.

(29) Paratuberculosis (Johnes disease), an infectious disease of cattle, sheep, goats and deer caused by Mycobacterium paratuberculosis.

(30) Pseudorabies, an infectious disease of swine, cattle, sheep, goats, dogs and cats caused by Herpesvirus suis.

(31) Psoroptic mange, an infectious disease of cattle and sheep caused by psoroptes mites.

(32) Rabies, an infectious disease of cattle, dogs, cats, sheep, horses and man caused by a virus.

(33) Rift Valley fever, an infectious disease of sheep caused by a virus (RVFV).

(34) Rinderpest, an infectious disease of ruminants and swine caused by a mobillivirus (RDV).

(35) Salmonellosis, an infection of animals and man caused by various Salmonella species: S. pullorum (poultry), S. typhimurium (cattle, equine and man), S. dublin (cattle and man), S. gallinarum (poultry) and S. cholerasuis (swine).

(36) Scrapie, an infectious disease of sheep and goats caused by a virus-like agent.

(37) Screwworm (miasis), a wound infection of animals and man caused by Cochliomyia hominivorax.

(38) Tuberculosis, an infectious disease of cattle, bison, sheep, goats, swine, horses, cervidae, camelids and man caused by Mycobacterium bovis, M. avium or M. tuberculosis.

(39) Vesicular exanthema, an infectious disease of swine, certain aquatic animals and man caused by a calicivirus (VEV).

(40) Vesicular stomatitis, an infectious disease of cattle, sheep and swine caused by a virus.

(b) Designation of additional dangerous transmissible diseases through regulation.--The department shall have the authority to promulgate regulations that designate other transmissible diseases to be dangerous transmissible diseases under this chapter if such other transmissible diseases present a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries. The department shall also have the authority to withdraw the designation of a particular transmissible disease as a dangerous transmissible disease under this chapter if the transmissible disease no longer presents a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries.

(c) Department of Health; notification and consultation.--The department shall inform the Department of Health of the outbreak of a domestic animal disease which may threaten human health and shall, in consultation with the Department of Health, determine the public health risk associated with the domestic animal disease outbreak and the appropriate action to manage such risk. Additions or deletions of domestic animal diseases of public health significance to or from the list of dangerous transmissible diseases shall be jointly determined by the department and the Department of Health.

(d) Designation of additional dangerous transmissible diseases through temporary order.--Upon the determination that a transmissible disease not listed in subsection (a) and not designated a dangerous transmissible disease through regulation under subsection (b) presents a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries, the department shall issue a temporary order proclaiming that transmissible disease to be a dangerous transmissible disease within the meaning of this chapter. This chapter shall be applicable to that dangerous transmissible disease as of the date of actual or constructive notice of the order or any later date specified in that order. The department shall publish such an order in the Pennsylvania Bulletin within 20 days of its issuance. Publication in the Pennsylvania Bulletin shall effect constructive notice. The temporary order shall remain in effect for a period not to exceed one year, unless reissued, or until the transmissible disease is designated to be a dangerous transmissible disease through regulation under subsection (b), whichever occurs first.

(e) Regulations.--The department may establish regulations addressing the specific discovery, prevention, reporting, testing, control and eradication measures which it determines are necessary with respect to any dangerous transmissible disease.



Section 2322 - Neoplastic diseases, metabolic diseases and heritable diseases

If a neoplastic disease, metabolic disease or heritable disease is determined by the department to pose a threat to domestic animal health or to the economic well-being of the domestic animal industries, then the department may establish regulations addressing any discovery, prevention, reporting, testing, control, eradication or other measures as are necessary to lessen or eliminate the threat.



Section 2323 - Health requirements

(a) Interstate and intrastate movement of domestic animals.--The department may establish identification and minimum health standards for the importation or the intrastate movement of domestic animals in this Commonwealth and may establish procedures for certification of the health status of domestic animals imported into or transported within this Commonwealth. If the department shall suspect the genuineness of any health certificate or official disease test report relating to domestic animals or shall question the competency of the person who shall have issued such report or certificate, the department may decline to accept the same and may refuse to permit the importation or intrastate movement of the domestic animals concerned unless a certificate or report is furnished from the proper inspector of the state or country of origin or USDA-APHIS-VS or unless the department shall otherwise determine.

(b) Violations.--

(1) It shall be unlawful for any person to knowingly, recklessly or negligently import or bring into this Commonwealth without the written permission of the department any domestic animal that is contaminated with a hazardous substance or that is infected with or that has been exposed to any transmissible disease.

(2) It shall be unlawful for any person to knowingly, recklessly or negligently import or bring into this Commonwealth any domestic animal in violation of any of the provisions of this chapter, an order entered under authority of this chapter or any attendant regulation to prevent the introduction of any transmissible disease.

(3) It shall be unlawful for any person to knowingly, recklessly or negligently receive or keep or have in his keeping or possession any domestic animal imported, brought into or transported within this Commonwealth in violation of any of the provisions of this chapter or to allow any such domestic animal to come into contact with any other domestic animal.

(c) Authority to remove or slaughter.--Whenever any domestic animal is imported into this Commonwealth or transported within this Commonwealth in violation of this chapter, the department shall have authority to cause such domestic animal to be removed from this Commonwealth or the domestic animal removed directly to slaughter or destroyed without indemnity.



Section 2324 - Safety of domestic animal feed

(a) General authority.--The department shall have the authority and the duty to protect the food supply of domestic animals in order to prevent the transmission of diseases and substances hazardous to human health or domestic animal health.

(b) Carcasses used for animal feed.--No domestic animal carcass or parts of a domestic animal carcass shall be sold for domestic animal feeding purposes if the meat or meat parts may be hazardous to the health of domestic animals to which such meat or meat parts may be fed.

(c) Garbage used for domestic animal feed.--No garbage may be fed to domestic animals except in accordance with Subchapter G (relating to garbage feeding business).

(d) Regulations.--The department shall establish regulations and standards to assure the safety of materials that are fed to domestic animals.

(e) Licensure.--The department shall provide for the licensure of persons owning or operating facilities, equipment or conveyances utilized in the collection, treatment, preparation and transportation of domestic animal by-products that are used in feed for domestic animals.

(f) Content.--The department may establish standards for the composition of feed for domestic animals, including, but not limited to, antibiotics and chemical additives for the purpose of preventing tissue residues and contamination of domestic animal products by substances hazardous to human health or domestic animal health. Such standards shall be established by regulation.

(g) Prohibition.--Notwithstanding any provision of this chapter to the contrary, a domestic animal or part of a domestic animal which is suspected of carrying a transmissible spongiform encephalopathy shall not be moved without written permission of the department or used in the manufacture or production of domestic animal feed.



Section 2325 - Use of biologicals, antibiotics, genetic material, chemicals, diagnostic agents and other substances

(a) Authority.--The department shall have the authority to regulate the manufacture, sale or administration of any biological product intended for diagnostic, preventive or therapeutic purposes with domestic animals. The department may establish regulations to control the production, sale, distribution or use of biologicals, antibiotics, genetic material, chemicals and other substances administered to domestic animals.

(b) Testing.--The department may prescribe methods of making official tests and may restrict the use of such tests to authorized accredited veterinarians and agents of the department and USDA-APHIS-VS for diagnosis of diseases of domestic animals. It shall be the duty of each person using restricted tests to report in writing the results of restricted tests to the department. Each report shall be signed by the person who conducted the test and shall give the date of the test, the name and address of the owner of the domestic animal tested, the location where such test was conducted, a description and definitive permanent identification of the domestic animal or domestic animals tested and a complete statement of the actual result of such test. It shall be unlawful for any person whose duty it is to make a report to fail or refuse to do so.

(c) Vaccines.--The department may, in order to prevent or control the introduction or spread of dangerous transmissible diseases, restrict the use of vaccines in domestic animals or cause domestic animals in this Commonwealth to be vaccinated with biologicals according to regulations promulgated under this chapter.



Section 2326 - Sanitation

The department shall have the authority to establish standards of sanitation for the operation and maintenance of any facility, conveyance, equipment, building or other means of housing, containing or transporting domestic animals. Sanitation standards shall be established to minimize the possible transmission of dangerous transmissible diseases.



Section 2327 - Disease surveillance and detection

(a) General authority.--The department shall have the authority to regularly monitor the domestic animal population of this Commonwealth to determine the prevalence, incidence and location of transmissible diseases or contamination by hazardous substances.

(b) Duty to report.--It shall be the duty of every practitioner of veterinary medicine and every diagnostic laboratory in this Commonwealth, immediately upon receiving information thereof, to report to the department each case of any dangerous transmissible disease and each case of potential contamination by substances declared hazardous by the department.

(c) Violations.--

(1) It shall be unlawful for any person to impede, hinder or interfere with the testing of a domestic animal or to refuse to confine a domestic animal so as to allow testing without undue burden on the official conducting the test or to fail to present the person's domestic animals for testing by the department under authority of this chapter after reasonable notice of the proposed testing has been given.

(2) It shall be unlawful for any person who has knowledge that a domestic animal is infected with a dangerous transmissible disease or has been exposed to a dangerous transmissible disease or has been contaminated by a hazardous substance to conceal or attempt to conceal such domestic animal or knowledge of such a domestic animal from the department.

(d) Wild animals.--The department shall have the authority to solicit assistance from and provide assistance to Federal and other State agencies, local governments and private entities in monitoring wild animals in this Commonwealth to determine the presence of dangerous transmissible disease. This monitoring may be done in cooperation with the Pennsylvania Game Commission, the Pennsylvania Fish and Boat Commission, the United States Fish and Wildlife Service or any other private or governmental entity.



Section 2328 - Entry on premises

In the performance of the duties required by this chapter, the department may at any time enter any premises or stop and detain any vehicle or conveyance. If entry shall be refused or delayed by any person, the department's employee or agent may, upon oath or affirmation, declare before a court of competent jurisdiction that the employee or agent has reason to believe that domestic animals or articles that are or have been confined or kept in or on such premises carry a dangerous transmissible disease, have been exposed to a dangerous transmissible disease or have been contaminated by a hazardous substance and shall further declare that permission to enter and to investigate has been refused or delayed to the department. Upon review of such declaration, the court of jurisdiction may issue a search warrant for such premises, directed to the proper officer, agent or employee. The search warrant shall describe the premises which may be searched under authority of the search warrant, but need not describe the domestic animal, domestic animal products or other articles which are alleged to carry a dangerous transmissible disease, to have been exposed to a dangerous transmissible disease or to have been contaminated by a hazardous substance, which are or have been confined or kept on such premises. An officer, agent or employee of the department armed with such a search warrant shall have all the authority of a constable or other peace officer in the execution of the warrant. It shall be unlawful for any person to refuse or delay admission to any premises to any officer, agent or employee of the department provided with a search warrant issued pursuant to this section. The department shall take appropriate biosecurity and safety measures to ensure that it does not allow dangerous transmissible disease or contamination from hazardous substances to spread as the result of its entry upon any premises or conveyance.



Section 2329 - Quarantine

(a) Power to establish and enforce.--Whenever a dangerous transmissible disease or contamination by hazardous substances exists anywhere within or outside of this Commonwealth, or whenever it is deemed advisable to test or treat any domestic animal upon the reasonable suspicion that it has contracted or been exposed to a dangerous transmissible disease or is contaminated with a hazardous substance, or whenever the testing or treatment of a domestic animal indicates that the domestic animal has been exposed to a dangerous transmissible disease or contaminated with a hazardous substance so as to render future accurate testing for recent exposure of that domestic animal to that dangerous transmissible disease or hazardous substance impractical or impossible, the department shall have the power to establish and enforce quarantines of any such infected, exposed, contaminated, suspected or susceptible domestic animal. In addition to the aforedescribed domestic animals, a quarantine may apply to any goods, products, facilities, containers, vehicles or materials that may carry dangerous transmissible disease or that may be contaminated with a hazardous substance and may be applied on or in or against any premises, area or locality as defined in this chapter.

(b) Type and duration.--Quarantines shall be of three kinds:

(1) interstate and/or international;

(2) general; and

(3) special;

and shall continue in effect for such lengths of time as the department deems necessary or advisable.

(c) Interstate and international quarantines.--

(1) An interstate or international quarantine may be established and enforced by order of the department against any place or places outside this Commonwealth for any of the reasons set forth in subsection (a) or where dangerous transmissible diseases or hazardous substances are reported to exist. An interstate or international quarantine order may prohibit the bringing of any domestic animals, conveyances, containers, goods, products or materials into this Commonwealth except in accordance with the requirements set forth in the quarantine order. The order may require the quarantine, testing, treatment, killing or other disposition of any domestic animal brought into this Commonwealth in violation of the order and may require the quarantine, disinfection or destruction of goods, products, conveyances, materials or containers brought into this Commonwealth in violation of the order. The order may also require that a person importing domestic animals in violation of the order bear the expenses of postentry requirements of this chapter.

(2) An interstate or international quarantine shall be established by order of the department and shall be effective as of the date of actual or constructive notice of the order or any later date specified in that order.

(3) Notices and copies of the order establishing an interstate or international quarantine shall be advertised in the Pennsylvania Bulletin within 20 days of the date of the order, in at least one newspaper of general circulation within this Commonwealth and in at least one newspaper of general circulation in the state(s) or nation(s) against which the quarantine is directed. Publication in the Pennsylvania Bulletin shall effect constructive notice. The department shall, if practicable, mail or deliver notice and a copy of the quarantine order to the governmental agency or agencies overseeing agricultural affairs in the state(s) or nation(s) against which the quarantine is directed. The quarantine order may be enforced prior to such publication or distribution.

(d) General quarantines.--

(1) A general quarantine may be established and enforced by order of the department against any area or locality within this Commonwealth for any of the reasons set forth in subsection (a) to prevent a dangerous transmissible disease or a domestic animal contaminated by a hazardous substance from being carried into, within, from or out of the area or locality that is subject to the quarantine. A general quarantine order may include any domestic animals, conveyances, containers, goods, products or materials that may carry dangerous transmissible disease or domestic animals that are contaminated with a hazardous substance and may include any area or locality, including all buildings, structures, premises and equipment located therein.

(2) A general quarantine shall be established by order of the department and shall be effective as of the date of actual or constructive notice of the order or any later date specified in that order.

(3) Notices and copies of the order establishing a general quarantine shall be advertised in the Pennsylvania Bulletin within 20 days of the date of the order and in at least one newspaper of general circulation within the area or locality subject to the quarantine. Publication in the Pennsylvania Bulletin shall effect constructive notice. The quarantine order may be enforced prior to such publication.

(e) Special quarantines.--

(1) A special quarantine may be established and enforced by order of the department against any premises, domestic animals, conveyances, containers, goods, products or materials situated within this Commonwealth for any of the reasons set forth in subsection (a) or whenever it is deemed necessary or advisable by the department to prevent or control the spread of a dangerous transmissible disease; control a domestic animal contaminated by a hazardous substance; control any domestic animal; examine or disinfect or regulate the use of any premises, materials, conveyances, goods, containers or products; or destroy or dispose of the carcass of any dead domestic animal.

(2) A special quarantine shall be established by the posting of a quarantine order describing the domestic animal or domestic animals and any conveyances, containers, goods, materials, products or premises covered by the special quarantine. The quarantine notice shall be conspicuously posted so as to alert any visitor to the quarantined premises of the probable presence of a dangerous transmissible disease or domestic animals contaminated by hazardous substances.

(3) If practicable, the department shall serve a copy of the special quarantine order upon the owner or caretaker of the domestic animals, premises or other property subject to the order. The department shall have authority to make available to interested persons the names and locations of premises subject to special quarantine.

(f) Violations of quarantine.--

(1) It shall be unlawful for any person to sell, offer for sale, lease, lend, exchange, give away, transfer, remove or allow to be removed any animals or animal products, goods, materials, containers, conveyances or other articles that are the subject of a general or special quarantine order under this section without first obtaining the written permission of the department to do so.

(2) It shall be unlawful for any person to allow a domestic animal that is the subject of a general or special quarantine order under this section to stray beyond the quarantined premises, area or locality.

(3) It shall be unlawful for any person to transfer ownership of any animal or animal product that is the subject of a general or special quarantine order under this section without first notifying the prospective or actual transferee of the quarantine order and the reasons for the imposition of quarantine.

(4) It shall be unlawful for any person to use or prepare as food for humans or domestic animals any domestic animal or domestic animal product that is the subject of a general or special quarantine order under this section without first obtaining the written permission of the department to do so. Such permission shall be granted in accordance with any applicable guidelines established by the department.

(5) It shall be unlawful for any person to tear, deface, destroy, remove, conceal or alter in any way any notice of quarantine posted by the department or to remove or destroy, partially or wholly, any portion of a building, tree, fence or other object to which a notice of quarantine has been posted by the department.

(6) It shall be unlawful for any person to bring into this Commonwealth any domestic animals, containers, goods, products, conveyances or materials that are the subject of an interstate or international quarantine order under this section.

(7) It shall be unlawful for any person to impede, hinder or interfere with the department entering upon premises or elsewhere in the performance of duties imposed by this subchapter.

(8) It shall be unlawful for any person to violate any provision of a quarantine order issued under this section.



Section 2330 - Condemnation

The department shall have the authority to condemn and seize or cause to be destroyed any quarantined domestic animal, domestic animal product, conveyance or other quarantined article that has been determined by the department as having been exposed to a dangerous transmissible disease or a hazardous substance such that destruction of the domestic animal, domestic animal product, conveyance or other article is necessary to prevent the spread of such disease or contamination.



Section 2331 - Indemnification

(a) In general.--Whenever a condemned domestic animal, domestic animal product or other condemned property is slaughtered or destroyed by order of the department to eradicate or prevent the spread of dangerous transmissible disease or contamination by a hazardous substance, the department may compensate the owner of such domestic animal, domestic animal product or other condemned property for a portion of the appraised value of the domestic animal or property and may compensate a person for cleanup costs and disposal costs or a portion thereof, provided that such compensation is made in accordance with this section. Notwithstanding the definition of "owner" set forth in section 2303 (relating to definitions), indemnification payments and payments of cleanup costs and disposal costs made under this section shall be made only to those persons who have an actual ownership interest in the domestic animal or other property that is the subject of the indemnification payment.

(b) Indemnification limits.--

(1) The amount of indemnity paid by the department shall not exceed $2,000 with respect to any individual domestic animal.

(2) The amount of indemnity paid by the department with respect to domestic animals condemned under authority of this chapter shall not exceed the sum of $200,000 for any group of domestic animals, regardless of the number of owners having domestic animals within such group of condemned domestic animals.

(3) The maximum amount of indemnity paid by the department shall not exceed 67% of the appraised value of the condemned domestic animal, domestic animal product or other condemned property for which indemnification is sought.

(4) The amount of indemnity paid by the department to the owner of domestic animals condemned under authority of this chapter plus the salvage value and the value of indemnity payments received from any other source shall not exceed 90% of the appraised value of such domestic animals.

(5) The amount of indemnity which the department may pay under this section shall be limited by the availability of funds for this purpose.

(6) Funds for indemnification under this section may not be paid by the department to indemnify owners of condemned cats and dogs.

(b.1) Cleanup costs and disposal costs.--

(1) The department may pay cleanup costs and disposal costs incurred on or after October 1, 2001, but prior to the effective date of this subsection if the cleanup and disposal activities generating the costs are agreed upon in writing between the department and the person incurring the costs.

(2) The department may pay cleanup costs and disposal costs incurred on or after the effective date of this subsection if the cleanup and disposal activities generating the costs are agreed upon in writing between the department and the person incurring the costs in advance of the performance of the activities.

(3) The amount of cleanup costs and disposal costs which the department may pay under this section shall be limited by the availability of funds for this purpose.

(c) Forfeiture.--A person shall not be eligible for any indemnity payment, depopulation incentive payment, cleanup cost payment or disposal cost payment under this chapter for any domestic animal, group of domestic animals, domestic animal product or other article if such person has been determined by the department to have committed a violation of any provision of this chapter or order, rule or regulation adopted under authority of this chapter that has resulted in the condemnation for which indemnity would be paid. A person shall not be eligible for any indemnity payment, depopulation incentive payment, cleanup cost payment or disposal cost payment with respect to any domestic animal or group of domestic animals having a condition of disease or contamination which the department has determined to have been directly caused by the person's willful misuse of a pesticide or a hazardous substance.

(d) Appraisal.--Whenever the department condemns domestic animals, domestic animal products or other articles, the value of such animals, products and articles shall be appraised. No domestic animal that is dead shall be appraised, and no indemnity shall be payable for such domestic animal, except that a domestic animal that dies after condemnation by the department may be appraised on the basis of its condition at the time of condemnation and indemnity may be paid with respect to such a domestic animal. The department shall determine the appraised value of the condemned domestic animal, products or articles taking into consideration the current market values, age of the animal, physical condition of the animal, its condition as to disease, nature and extent of disease, breeding value, milk production value, salvage value of the animal and any other factors which may influence value. If the department and the owner of the condemned domestic animals, domestic animal products or other articles are unable to agree on the appraised value of the domestic animals, products or articles, then the department and the owner may appoint a mutually agreeable appraiser to determine the appraised value. Costs of such an appraisal shall be borne by the owner. In the absence of such a mutually agreeable appraiser, the department's determination of the appraised value shall control.

(e) Disposal of condemned domestic animal.--A domestic animal that has been condemned by the department and is eligible for indemnity under this chapter shall be disposed of by the owner, under the supervision of the department, in accordance with the laws of this Commonwealth and regulations adopted by the department. When condemned domestic animals are approved by the department for salvage, the salvage value shall be paid directly to the owner by the buyer of the live domestic animal or the buyer of the carcass, hide, offal or other by-product. The buyer shall promptly present an itemized statement of the salvage value to the department to determine the amount, if any, due from the department to the owner.

(Dec. 9, 2002, P.L.1495, No.190, eff. imd.)

2002 Amendment. Act 190 amended subsecs. (a) and (c) and added subsec. (b.1). Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

Cross References. Section 2331 is referred to in sections 2333, 2334 of this title.



Section 2332 - Depopulation incentive

(a) Generally.--If a domestic animal, domestic animal product or other property has not been condemned under authority of this chapter, the department shall have the discretion to pay to the owner of any domestic animal or other property a sum which shall not exceed 33% of the appraised value of that domestic animal or other property and may compensate a person for cleanup costs and disposal costs or a portion thereof in consideration of that owner or other authorized person voluntarily slaughtering or destroying that domestic animal or other property and implementing cleanup and disposal measures in accordance with this chapter and with the prior agreement of the department. This discretion may be exercised only upon the department's determination that the destruction and disposal of the domestic animal or other property serves to protect public health, the safety or quality of the food supply or the economic well-being of domestic animal industries. Payment of a depopulation incentive under this section is limited by the availability of funds for this purpose.

(b) Limits.--A depopulation incentive payment shall not exceed $2,000 with respect to any individual domestic animal. A depopulation incentive payment plus the salvage value and any other compensation received from other sources shall not exceed 90% of the appraised value of the domestic animal or other property that is the subject of the depopulation incentive payment. Notwithstanding the definition of "owner" in section 2303 (relating to definitions), depopulation incentive payments made under this section shall be made only to those persons who have an actual ownership interest in the domestic animal or other property that is the subject of the depopulation incentive payment.

(c) Cats and dogs.--The department may not make depopulation incentive payments for cats and dogs.

(Dec. 9, 2002, P.L.1495, No.190, eff. imd.)

2002 Amendment. Act 190 amended subsec. (a). Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

Cross References. Section 2332 is referred to in section 2333 of this title.



Section 2333 - Restriction on payment of indemnification and depopulation incentive

(a) Generally.--Notwithstanding any other provision of law, indemnification under section 2331 (relating to indemnification) and depopulation incentive under section 2332 (relating to depopulation incentive) shall be paid only for domestic animals.

(b) Avian influenza.--Notwithstanding any other provision of law, whether a domestic animal, domestic animal product or other property is condemned by the department and slaughtered or destroyed under section 2331 or voluntarily slaughtered or destroyed by the owner under section 2332 to eradicate or prevent the spread of avian influenza, the amount payable by the department shall in all cases be the same percentage of appraised value as determined by the department. All other provisions of sections 2331 and 2332 shall apply to any payment under this subsection.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.)



Section 2334 - Report on insurance or cost-sharing program

On or before 12 months from the effective date of this chapter, the department shall submit to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives a report on the feasibility of establishing an insurance or other cost-sharing program in lieu of indemnification under section 2331 (relating to indemnification) to compensate owners of domestic animals which are condemned and destroyed by the department to prevent the spread of disease or contamination.



Section 2335 - Contract growers

On or before 12 months from the effective date of this chapter, the department shall submit to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives a report regarding the feasibility of paying a portion of the indemnification or depopulation incentive to a person who raises domestic animals under contract for the owner of such animals and a portion to the owner when the domestic animals are condemned and destroyed to prevent the spread of a transmissible disease or hazardous substance. In preparing the report, the department shall consider ways in which the owner and the person under contract to the owner would share the indemnification or the depopulation incentive in proportion to the loss which each incurred.



Section 2341 - General authority

The department shall have authority to regulate the activities, facilities and equipment of domestic animal or dead domestic animal dealers, agents and haulers for the purpose of assuring the sanitary handling of dead domestic animals and the sanitary handling, marketing and exchange of domestic animals.



Section 2342 - License of dealers and haulers

(a) Requirement.--No person shall engage in or carry on the business of a dealer or hauler of domestic animals or of dead domestic animals or act as an agent for a dealer or hauler, unless such person is duly licensed by the department. With respect to dealers of dogs, the requirements of this subchapter are in addition to the requirements under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(b) Application.--Application for a dealer's or hauler's license shall be made on a form furnished by the department. The form shall contain such information as the department may reasonably require to determine the applicant's identity, competency and eligibility.



Section 2343 - Licensure of agents

(a) General rule.--Except as provided in subsection (b), a domestic animal or dead domestic animal dealer or hauler who applies for or holds a dealer's or hauler's license may designate any person to act as an agent on behalf of that dealer or hauler. The designation shall be made either on the domestic animal or dead domestic animal dealer's or hauler's license application form or by a written notice to the department requesting the issuance of an agent's license. The department may require such additional information as is necessary to determine the identity, competency and eligibility of an applicant for an agent's license. A dealer or hauler shall be accountable and responsible for contracts made by any of its licensed agents.

(b) Exception.--Notwithstanding subsection (a), a dealer of dogs may not designate a person to act as an agent on behalf of the dealer.



Section 2344 - Verification of application

An applicant for a license under this subchapter shall sign the license application, and such signature shall serve to affirm that the information contained in the application is true and correct. An application and the information contained therein for licensure under this chapter shall be subject to the provisions of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).



Section 2345 - License fees

The fee for a domestic animal or dead domestic animal dealer's or hauler's license is $50. If a person is a dealer of dogs and is licensed under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law, there shall be no fee for licensure under this section. The fee for an agent's license is $25. These fees shall be paid prior to the issuance of a license by the department. The department may change these license fees through regulations.



Section 2346 - Term of license

A license issued under this subchapter shall expire at the end of the calendar year for which it was issued, except that licensure shall be continued, pending renewal or denial by the department if the renewal application is received by the department no later than December 1 of the preceding calendar year.



Section 2347 - Posting and display of license

Any person licensed under this subchapter and conducting business under such a license shall post a copy of the license furnished by the department in or at the place of business of the licensee. The license shall be posted and exposed for viewing by those persons conducting the business which is the subject of the license and for inspection by the department. The licensee and any agents of the licensee shall carry a license verification card issued by the department at all times when acting as a dealer, agent or hauler. This license verification card shall be exhibited to persons when negotiating with or soliciting business from them and to the department upon request.



Section 2348 - Denial, suspension or revocation of license

The department may, after due notice and an opportunity for a hearing, deny, suspend, revoke or modify a license issued under this subchapter if the department finds that the applicant or licensee has violated any provision of this chapter or its related regulations or finds the existence of any of the following:

(1) the applicant or licensee has violated the laws of the United States or this Commonwealth or official regulations governing the interstate or intrastate movement, shipment or transportation of animals;

(2) the applicant or licensee has made false or misleading statements or has fraudulently misrepresented the health or physical condition of domestic animals with regard to official tests or quantity of domestic animals or in the buying or receiving of domestic animals or in the receiving, selling, exchanging or shipping of domestic animals, including soliciting or negotiating the sale, resale, exchange or shipment of domestic animals;

(3) the applicant or licensee has engaged in a continued course of dealings of such a nature as to satisfy the department of the inability or unwillingness of the applicant or licensee to properly conduct the business of a dealer, hauler or agent in accordance with the requirements of this chapter;

(4) the applicant or licensee has failed to practice measures of sanitation prescribed by the department for premises or conveyances used for the confining, stabling, yarding, housing, holding or transporting of domestic animals; or

(5) the applicant or licensee has failed to keep records required by the department or by law or has refused to allow inspections or to produce books, accounts or records of transactions in the carrying on of the business for which such license is requested or granted.



Section 2349 - Records and inspections

Every dealer, agent and hauler shall keep such accounts, records and memoranda as are determined by the department to be sufficient to identify all living or dead domestic animals handled and their origin and disposition to fully and clearly disclose all transactions involved in his business, including the true ownership of such business by stockholders or otherwise. Every dealer, agent and hauler shall also keep records of such health certifications and sanitary measures as are required under the provisions of this chapter or its regulations. The department may investigate the records of any applicant or licensee under this subchapter. The applicant or licensee shall provide its records upon the department's request. Information unrelated to the purpose of the investigation and relating to the general business of the applicant or licensee shall be deemed to be of confidential nature by the department. The department shall conduct such inspections as are necessary to assure the sanitary and humane handling of domestic animals.



Section 2351 - General authority

The department shall have the authority and the duty to cause the sanitary and safe disposal of dead domestic animals, domestic animal products and domestic animal parts, tissues, excrement and other wastes to prevent the spread of transmissible diseases or dangerous transmissible diseases or the spread of contamination by hazardous substances. This subchapter shall not apply to the disposal of carcasses of domestic animals slaughtered for human food nor to the premises or the rendering operations on the premises of a licensed slaughter establishment subject to official Federal or State inspection, provided that such inspection includes inspection of the rendering operations.



Section 2352 - Disposal of dead domestic animals

(a) Requirements.--The following requirements shall be met regarding the disposal of the bodies of dead domestic animals:

(1) Persons owning or possessing domestic animals that they know to have died of dangerous transmissible disease shall report the occurrence of the disease to the department and dispose of the domestic animals under the supervision and instruction of the department.

(2) Persons caring for or owning domestic animals that have died shall prevent exposure of the carcasses of such dead domestic animals to other living animals, domestic animals and the public and shall dispose of the carcass within 48 hours after the domestic animal dies. Disposal shall be accomplished in accordance with the requirements of this chapter.

(3) Dead domestic animals, parts of dead domestic animals, offal and animal waste may not be transported on public highways for any purpose unless such materials are transported in a manner that precludes contamination of the environment or danger to animal or public health.

(4) Dead domestic animals, parts of dead domestic animals, offal and animal waste shall be disposed of only in accordance with one of the following methods or a method hereafter approved by the department:

(i) Burial in accordance with regulations governing water quality.

(ii) Incineration in accordance with regulations governing air quality.

(iii) Processing by rendering, fermenting, composting or other method according to procedures and product safety standards established by the department.

(b) Feeding restricted.--No uncooked dead animal or uncooked dead domestic animal parts, including offal of any description, shall be fed to domestic animals unless processed in accordance with regulations adopted by the department.

(c) Importation restricted.--No dead domestic animal, offal or parts of dead domestic animals may be transported into this Commonwealth unless transported directly to a diagnostic laboratory or consigned and delivered to a dead domestic animal disposal plant licensed by the department.



Section 2353 - Disposal of animal waste

Animal waste known or suspected to have been exposed to a dangerous transmissible disease or hazardous substance shall be disposed of in accordance with regulations attendant to this chapter.



Section 2354 - Licensure requirement of dead domestic animal disposal businesses.

Any person who purchases or receives for disposal a dead domestic animal, domestic animal part or potentially infectious animal waste shall be deemed to be in the business of dead domestic animal disposal and shall be licensed by the department to engage in and conduct such activity.



Section 2355 - Licensing procedure

(a) Applications and fees.--Any person intending to operate a dead domestic animal disposal business within this Commonwealth shall, prior to the commencement of business, file an application with the department for the issuance of a dead domestic animal disposal business license. The application shall be made on a form provided by the department. A license fee of $100 shall be submitted to the department for each dead domestic animal disposal plant to be operated by the applicant within this Commonwealth. This license fee may be changed by the department through regulations.

(b) Term of license and renewal.--A license issued under this subchapter shall expire as of the end of the calendar year for which it was issued, except that licensure shall be continued pending renewal or denial by the department if the renewal application is received by the department no later than December 1 immediately preceding the calendar year for which license renewal is sought.



Section 2356 - Conditions of licensure

(a) Inspections.--As a precondition to the issuance of a license under this subchapter and as a continuing condition of such licensure, the department shall inspect an applicant's or licensee's dead domestic animal disposal plants, facilities, equipment or vehicles for compliance with this chapter and its attendant regulations.

(b) Disposal methods.--All carcasses, domestic animal parts, offal or other animal waste received or generated by a licensee under this subchapter shall be processed in accordance with such time limits, sanitation standards, personnel requirements and biosecurity standards as are necessary to prevent the spread of transmissible disease or dangerous transmissible disease. The department may formalize these limits or standards through regulation.

Cross References. Section 2356 is referred to in section 2357 of this title.



Section 2357 - Denial, suspension or revocation of license

An application or license under this subchapter may be denied, suspended or revoked if the department determines that any of the conditions of licensure set forth in section 2356 (relating to conditions of licensure) have been violated or if the department determines that a deficiency or violation on the applicant's or licensee's part had not been corrected within the time limit set forth in a written notice of deficiency or violation issued to the applicant or licensee by the department.



Section 2361 - General authority

The department shall have authority to regulate the destruction, slaughter or processing of domestic animals in order to assure the proper treatment of domestic animals and the safety and quality of food of domestic animal origin. The department may:

(1) Establish standards for the humane slaughter of domestic animals.

(2) Regulate the slaughter and processing of domestic animals for human or animal consumption and may require the licensure of slaughter and processing establishments.

(3) Establish minimum standards regarding the health and quality of domestic animals permitted to be processed for human consumption or animal feed.



Section 2362 - Humane methods of slaughtering domestic animals

(a) Humane methods required.--

(1) Humane methods shall be used in the handling of domestic animals for slaughter and in the actual bleeding and slaughter of domestic animals.

(2) The use of a manually operated hammer, sledge or poleax by slaughterers, packers or stockyard operators during slaughtering operations is not a humane method of slaughter.

(b) Ritual slaughter.--Subsection (a) shall not apply to the operator of a commercial establishment with respect to the positioning and ritual slaughter of cows, poultry and sheep until one year after the department finds and notifies the operator that there is available at reasonable cost a ritually acceptable, practicable and humane method of handling or otherwise preparing conscious calves, poultry and sheep for slaughter.

(c) Exception.--Subsection (a) shall not apply to a farmer or other person slaughtering domestic animals owned by the farmer or person.

(d) Construction of section.--This section shall not be construed to prohibit, abridge or in any way hinder the religious freedom of any person or group.

(e) Review.--Determinations made by the department under authority of this section shall be subject to review in the manner provided by 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(f) Applicability.--Where the slaughtering operations of slaughterers, packers or stockyard operators who would otherwise be subject to the requirements of this section are subject to inspection by the United States Department of Agriculture, applicable Federal law shall control, and the determination of whether slaughter is conducted by humane methods shall be made by the United States Department of Agriculture in accordance with Federal authority on the subject of humane methods of slaughter.



Section 2371 - Licensure requirement

Any person who feeds garbage to domestic animals shall be deemed to be engaged in the garbage feeding business. It shall be the duty of any such person to obtain a license from the department as a precondition to operating a garbage feeding business within this Commonwealth and to thereafter maintain a current license while such business is in operation.



Section 2372 - Application and fee

Any person intending to operate a garbage feeding business or plant within this Commonwealth shall, prior to the commencement of operation, file an application with the department for the issuance of a garbage feeding business license. The application shall be made on a form provided by the department. A license fee of $100 shall be submitted to the department for each garbage feeding business to be operated by the applicant within this Commonwealth. This license fee may be changed by the department through regulations. The Commonwealth, political subdivisions and charitable or religious institutions shall not be required to pay this license fee.



Section 2373 - Issuance of license

The department shall issue a license under this subchapter when all of the following are met:

(1) Approval of the application.

(2) Receipt of the appropriate license fee, if any is required.

(3) Inspection of the premises designated on the application as the place of business.

(4) Approval of the buildings, equipment and sanitary conditions.

(5) Such other requirements as the department may deem necessary.



Section 2374 - Term of license and renewal

A license issued under this subchapter shall expire at the end of the calendar year for which it is issued, except that licensure shall be continued pending renewal or denial by the department if the renewal application is received by the department no later than December 1 immediately preceding the calendar year for which the license renewal is sought.



Section 2375 - Posting of license

Any person licensed under this section and operating a garbage feeding business shall post a copy of the license in a conspicuous place in or at the place of business.



Section 2376 - Heating certain garbage before feeding

All garbage that may contain animals, animal parts or animal products shall be heated thoroughly to a temperature of at least 212 degrees Fahrenheit for a period of at least 30 minutes before being fed to domestic animals, unless the garbage has been treated in some other manner that has been approved by the department. Each lot, batch or unit of garbage shall be heated in its entirety to the required temperature and for the required length of time. A true and accurate record of garbage so processed shall be kept and maintained by the operator of a garbage feeding business or plant for a period of not less than one year. This record shall be made available to the department upon its request.



Section 2377 - Prohibitions and conditions

(a) Sanitation.--All garbage feeding businesses shall be maintained in a reasonably sanitary condition. Approved methods to exterminate flies, vermin and rodents shall be employed regularly.

(b) Slaughter of certain domestic animals prohibited.--It shall be unlawful to slaughter domestic animals for human consumption on any premises used as a garbage feeding business or in any building located on any such premises.

(c) Construction and management.--

(1) Feeding shall be done on water-tight floors, properly drained and constructed so as to be maintained in a sanitary condition.

(2) Any place where feeds are mixed and prepared and any building connected with garbage feeding operations shall be maintained in a sanitary condition and good repair.

(3) Manure and other refuse and rubbish shall not be allowed to accumulate within the buildings or upon the premises of a garbage feeding business to create unsightly or unsanitary conditions.

(4) The facility shall be constructed so that domestic animals are unable to have access to untreated garbage or materials that have come into contact with untreated garbage.



Section 2378 - Inspections

As a precondition to the issuance of a garbage feeding business license and as a continuing condition of such licensure, the department may inspect an applicant's or licensee's facilities for compliance with this chapter and its attendant regulations.



Section 2379 - Notice to remedy and denial, suspension or revocation of license

The department shall provide an applicant or licensee under this subchapter with written notice of any violation of this subchapter or any regulation relating to garbage feeding businesses. The written notice shall set forth the time within which the applicant or licensee must correct the condition. If an applicant or licensee fails to correct or eliminate such a violation within the time set forth in the written notice, the department may deny, suspend or revoke the license and seek other penalties as are authorized by this chapter.



Section 2380.1 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant." A person applying for a license.

"Cervid." Any member of the Cervidae family and any hybrid.

"Cervidae livestock family." Members of the Cervidae family including deer, elk, moose, reindeer, caribou and hybrids of these animals owned and maintained by a licensee under this subchapter. The term also includes the germ plasm, embryos and fertile ova of these animals.

"Cervidae livestock operation." A normal agricultural operation which contains behind fences privately owned members of the Cervidae livestock family involved in the production, growing, breeding, using, harvesting, transporting, exporting, importing or marketing of Cervidae species or Cervidae products. The term does not include an animal slaughter facility regulated under Subchapter F (relating to slaughter and processing of domestic animals) or a menagerie permitted under 34 Pa.C.S. § 2964 (relating to menagerie permits).

"Harvesting." Any lethal or nonlethal means of collecting cervids or products from cervids on Cervidae livestock operations.

"License." A license issued by the Department of Agriculture to operate a Cervidae livestock operation.

"Licensee." A person that holds a license.

"Normal agricultural operation." As defined under section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An Act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. Act 51 amended the def. of "license" and added the defs. of "cervid," "cervidae livestock family," "cervidae livestock operation," "harvesting" and "normal agricultural operation." See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.2 - License required

A person may not operate a Cervidae livestock operation within this Commonwealth unless the person has a license. A separate license is required for each Cervidae livestock operation.

Effective Date. Section 9(1) of Act 190 of 2002 provided that section 2380.2 shall take effect in 120 days.



Section 2380.3 - Application

(a) Form.--An application for licensure, including license renewal, must be made on a form prescribed by the department.

(b) Fee.--An application for a license or for renewal of a license shall be accompanied by a fee of $150. Notwithstanding any other provision of this chapter to the contrary, license fees collected under this section shall be deposited in the Cervidae Livestock Operation Account, which is established as a restricted account in the State Treasury. Moneys in the Cervidae Livestock Operation Account are appropriated on a continuing basis to the department for the purpose of administering this subchapter. All interest and earnings received from investment or deposit of the moneys in the Cervidae Livestock Operation Account shall be paid into the account for the purpose authorized by this subsection. Any unexpended moneys and any interest or earnings on the money in the Cervidae Livestock Operation Account may not be transferred or revert to the General Fund but shall remain in the account to be used by the department for the purpose specified in this subsection.

(Nov. 23, 2010, P.L.1142, No.116, eff. 60 days)



Section 2380.4 - Issuance

(a) Inspection.--The department shall inspect the premises of and investigate each applicant. An inspection under this subsection may be made by the department or an agent of the department, including a licensed doctor of veterinary medicine accredited by the department.

(b) Issuance.--Subject to subsection (c)(3), the department shall issue a license if it determines, after inspection of the premises and investigation of the applicant, all of the following:

(1) The premises, including fences, buildings, equipment and sanitary conditions, comply with this subchapter and regulations of the department under this subchapter.

(2) The applicant is able to conduct a Cervidae livestock operation in compliance with this subchapter and regulations of the department under this subchapter.

(c) Provisional license.--

(1) A Cervidae livestock operation which is in operation on the effective date of this subsection but which was not, prior to the effective date of this subsection, subject to licensure shall be granted a provisional license.

(2) Within one year of the effective date of this subsection, the department shall, for each provisional licensee:

(i) perform the investigation and inspection under this section; and

(ii) either issue a license or deny the application.

(3) If the department does not comply with the time requirement under paragraph (2) for a license application by a provisional licensee, a license shall be deemed to be issued.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.

Cross References. Section 2380.4 is referred to in section 2380.5 of this title.



Section 2380.5 - Term; renewal

(a) Term.--A license is valid for a period of two years from the date of:

(1) issuance under section 2380.4(b) (relating to issuance);

(2) deemed issuance under section 2380.4(c)(3); or

(3) renewal under subsection (b).

(b) Renewal.--A license shall be renewed upon application if the department determines all of the following:

(1) The licensee has not been cited for a violation of this subchapter or a regulation of the department under this subchapter.

(2) There is no reason to believe that the licensee is unable to conduct a Cervidae livestock operation in compliance with this subchapter and regulations of the department under this subchapter.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.6 - Keeping and handling of cervids

(a) Pens and enclosures.--The department shall adopt regulations concerning the type of pens and enclosures used for Cervidae livestock operations. Regulations shall ensure that all of the following apply:

(1) The fenced enclosure surrounds the outside perimeter of the operation and is designed to protect the public and confine the privately owned cervids. Regulations under this paragraph may require a fence height of not greater than ten feet from the ground to the top.

(2) The premises is adequate to provide for the health and comfort of the cervids.

(b) Marking cervids contained at Cervidae livestock operations.--A person may not transfer possession of a cervid unless that cervid is marked by both of the following:

(1) At least one permanent unique identifier, such as a legible tattoo, United States Department of Agriculture (USDA) approved ear tag, breed registration or other department-approved identification method. If a microchip is used, the cervid owner must provide the necessary reader.

(2) At least one temporary identifier.

(c) Live Cervidae.--Cervids may be brought onto the premises through interstate or intrastate commerce and may be removed from the premises or relocated to another premises in a manner consistent with this chapter and regulations promulgated by the department. On delivery of a live cervid, the Cervidae livestock operation shall prepare and deliver to the shipper, purchaser or consignee a receipt, detailed invoice or consignment document including the date, name and address of purchaser or person to whom sold or consigned, the quantity, sex and species of the cervid and the name and address of the Cervidae livestock operation.

(d) Dead Cervidae.--Cervids and cervid products may be removed from the premises or relocated to another premises in a manner consistent with this chapter and regulations promulgated by the department. Prior to delivery and removal from the Cervidae livestock operation premises, the Cervidae livestock operation shall place the dead cervid or part of a cervid in a package or container or shall attach a label to it. The package, container or label shall have printed upon it the name, address and telephone number of the Cervidae livestock operation who produced the cervid. The Cervidae livestock operation shall also issue a receipt, detailed invoice or consignment document including the date of shipment or sale, the name of the shipper, purchaser or consignee, the quantity and sex and species of the cervid so shipped or sold and the name and address and license number of the Cervidae livestock operation shipping, consigning or selling cervids. A dead cervid produced under the authority of the Cervidae livestock operation may not be removed from its package or container or have removed from it the label provided for in this subsection until final consumption or disposal.

(e) Receipt for shipping cervids.--Each shipment of cervids, living or dead, or parts of cervids raised or held on a Cervidae livestock operation shall be accompanied by a receipt, detailed invoice or consignment document issued by the Cervidae livestock operation describing the shipment and stating the origin of the shipment, date, what is being shipped, destination and any other information required by the department. The receipt, detailed invoice or consignment document shall be available for examination during normal business hours until the shipment reaches its final destination, at which time it becomes part of the consignee's record. The consignee's record shall be retained for three years.

(f) Records.--A Cervidae livestock operation shall maintain records of acquisitions and disposals of cervids as well as cervids born and slaughtered on the premises. Records shall be in ink, written in English, and include the full name and address of the person with whom a transaction is conducted. Records shall be available for inspection at reasonable hours. Entries shall be made on the day of transaction. The records shall be kept for three years and shall be the basis of any reports required by the department.

(g) Importation.--Before importing a cervid, the licensee must first obtain an importation permit from the department. An application for an importation permit must state the name and address of the applicant, name and address of the person supplying the cervid, common and scientific name and number of cervids to be covered by the permit, purpose for which the cervid is being imported, qualifications of the applicant to use the cervid for the stated purpose and the location where the cervid will be housed or retained. The application must be received by the department at least ten days prior to the proposed import date. If the cervid is to be purchased at auction, the name and address of the person supplying the cervid and number of cervids purchased shall be reported to the department by telephone, fax or electronic means on the date of purchase. The permittee must receive a confirmation number before the animal is imported. A copy of the completed permit shall be forwarded to the permittee.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. Act 51 amended subsecs. (a), (c) and (d). See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.7 - Periodic inspections

During regular business hours, the department is authorized to inspect the premises of a licensee for compliance with this subchapter and regulations under this subchapter.



Section 2380.8 - Violations by licensees

(a) Notice.--The department must provide a licensee with written notice of a violation of this subchapter or a regulation under this subchapter. The notice must provide a time period within which to correct the violation.

(b) Sanctions.--

(1) If the licensee does not correct a violation specified in a notice under subsection (a) within the specified time period, the department may take the following actions:

(i) Suspend the license.

(ii) Revoke the license.

(iii) Seek enforcement under section 2383 (relating to enforcement and penalties).

(2) Paragraph (1)(i) and (ii) are subject to 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).



Section 2380.9 - Game and Wildlife Code and regulations

(a) Code.--The provisions of 34 Pa.C.S. (relating to game) are repealed insofar as they are inconsistent with this subchapter.

(b) Regulations.--

(1) The provisions of 58 Pa. Code Pt. III (relating to Game Commission) are abrogated insofar as they are inconsistent with this subchapter.

(2) Notwithstanding any other provision of law, the Pennsylvania Game Commission has no authority to promulgate regulations on Cervidae livestock operations.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2381 - Cooperation

In order to extend the efficiency of the department with regard to the administration and implementation of this chapter, the department is authorized to cooperate with the appropriate regulatory agencies of the Federal Government, any other state or foreign nation.



Section 2382 - Regulations

(a) General authority.--The department shall promulgate and adopt rules and regulations necessary for the administration and implementation of this chapter.

(b) Preexisting regulations.--Except to the extent that they are inconsistent with any provision of this chapter, regulations in effect on the effective date of this chapter shall continue in effect unless subsequently modified by regulations promulgated by the department.

(c) Fees.--The department may impose licensure and user fees to recover costs of supplies, equipment, administration and other fixed overhead costs to provide services and voluntary programs to the domestic animal industry. Unless otherwise specified in this chapter, such fees shall be established by the department through regulations.



Section 2383 - Enforcement and penalties

(a) Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or any rule, regulation or order made under this chapter:

(1) For a first offense, commits a summary offense and shall, upon conviction, be sentenced for each offense to pay a fine of not less than $100 nor more than $300 and costs of prosecution and, in default of payment of such fine and costs, shall be sentenced to undergo imprisonment for a period of not more than 90 days.

(2) For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $1,000 nor more than $5,000 or to imprisonment for not more than two years, or both, at the discretion of the court.

(b) Civil penalties.--

(1) In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto, the department may assess a civil penalty of not more than $10,000 upon an individual or business for each offense.

(2) No civil penalty shall be assessed unless the person charged shall have been given notice and opportunity for a hearing on such charge in accordance with law.

(3) In determining the amount of the penalty, the department shall consider the gravity of the violation. The department may issue a warning in lieu of assessing a penalty.

(4) In cases of inability to collect such civil penalty or failure of any person to pay all or such portion of the penalty as the department may determine, the department may refer the matter to the Office of Attorney General, which shall recover such amount by action in the appropriate court.

Cross References. Section 2383 is referred to in sections 2380.8, 2386 of this title.



Section 2384 - Disposition of fees, fines and civil penalties

All moneys derived from fees, fines and civil penalties collected or imposed under this chapter shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture to administer the provisions of this chapter.



Section 2385 - Interference with officer or employee of department

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 2386 - Civil remedy

In addition to any other remedies provided for in this chapter, the Attorney General, at the request of the department, may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business an action in equity for an injunction to restrain any and all violations of this chapter or the rules and regulations promulgated under this chapter or any order issued pursuant to this chapter from which no timely appeal has been taken or which has been sustained on appeal. In any such proceeding, the court shall, upon motion of the Commonwealth, issue a preliminary injunction if it finds that the defendant is engaging in conduct that is unlawful under this chapter or is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with such proceedings. In addition to an injunction, the court in such equity proceedings may levy civil penalties under section 2383 (relating to enforcement and penalties).



Section 2387 - Inapplicability of penal cruelty to animals statutes

No action taken by the department or decision not to act made by the department or condition or action required of another by the written instruction of the department shall be construed as cruelty to animals under any penal statute of this Commonwealth provided that such an action, decision or condition is taken, made or required under the authority of this chapter and its attendant regulations.



Section 2388 - Exemption for governmental entities

All agencies or commissions of the Federal Government and the Commonwealth shall be exempt from the licensure requirements of Subchapters D (relating to dealers, agents and haulers of domestic animals or dead domestic animals), E (relating to disposal of dead domestic animals and animal waste) and G (relating to garbage feeding business).



Section 2389 - Preemption of local laws and regulations

This chapter and its provisions are of Statewide concern and shall have eminence over any ordinances, resolutions and regulations of political subdivisions which pertain to transmissible diseases of domestic animals as defined in this chapter; the whole field of regulation regarding the identification of domestic animals; the detection, containment or eradication of dangerous transmissible diseases and hazardous substances; the licensure of domestic animal or dead domestic animal dealers, agents and haulers; the procedure for disposal of dead domestic animals and domestic animal waste; the procedure for the slaughter and processing of domestic animals; humane husbandry practices and the licensure and conditions of garbage feeding businesses.



Section 2390 - Regulation of swine hunting preserves

(a) Promulgation.--The department shall promulgate regulations for swine hunting preserves consistent with section 14 of the department's General Quarantine Order on the Importation and Intrastate Movement of Swine, published at 39 Pa.B. 5442 (September 19, 2009).

(b) Time.--The department shall promulgate the regulations under subsection (a) within two years of the effective date of this subsection.

(c) Sterilization of male swine.--On and after the effective date of this section, it shall be unlawful to release onto a swine hunting preserve a male swine that has not been sterilized.

(d) Pennsylvania Game Commission.--Notwithstanding any other law, the Pennsylvania Game Commission shall have no authority to promulgate regulations on swine hunting preserves, and no regulation promulgated under this section shall be construed to be governed by 34 Pa.C.S. (relating to game).






Chapter 25 - Animal Exhibition Sanitation

Chapter Notes

Enactment. Chapter 25 was added Dec. 9, 2002, P.L.1650, No.211, effective in 120 days unless otherwise noted.

Cross References. Chapter 25 is referred to in sections 2501, 2503, 2504 of this title.



Section 2501 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Adequate hand-cleansing facility." A facility which has:

(1) running water and soap or other hand-cleansing methods approved by the department; and

(2) hand-drying equipment or disposable towels.

The term does not include a communal basin.

"Advertise." To notify the public of an event by:

(1) publication in a newspaper, magazine or other publication of general circulation;

(2) announcement on television or radio;

(3) public mailing or distribution of written material; or

(4) posting of written material at a location other than the animal exhibition grounds.

"Agricultural fair." An agricultural exhibition which is conducted in a manner to make it eligible for a grant under the act of July 8, 1986 (P.L.437, No.92), known as the Pennsylvania Agricultural Fair Act.

"Animal." A living nonhuman organism having sensation and the power of voluntary movement and requiring for its existence oxygen and organic food. The term does not include a fish or an aquatic animal.

"Animal exhibition." As follows:

(1) The term shall include:

(i) an agricultural fair;

(ii) a petting zoo;

(iii) an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if the operator advertises the event;

(iv) an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if the operator charges an admission fee for access to the animals; or

(v) an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if there is a retail food establishment on the grounds.

(2) The term shall not include:

(i) an event, other than an agricultural fair, sponsored by an agricultural organization and held for not more than two days per year;

(ii) an event authorized by a farmer to permit individuals to view or have contact with animals the farmer is raising or keeping in the course of "normal agricultural operation" as defined in the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances," which is not held on animal exhibition grounds where there is a retail food establishment;

(iii) an event performed or authorized in the normal course of operation of an equine boarding, riding or training enterprise by the person that operates the enterprise;

(iv) an event performed or authorized on the premises of a pet store by the person that operates the store;

(v) an event sponsored by or authorized by a recognized dog or cat breed association, dog or cat club or recognized kennel association;

(vi) an event performed or authorized by an animal rescue organization, a humane society or association for the prevention of cruelty to animals; or

(vii) an event excluded by regulation of the department.

"Animal exhibition grounds." The premises on which an animal exhibition is conducted.

"Interstate certificate of veterinary inspection." A legible official document that is:

(1) made on a form issued by the chief livestock health official of the state of origin or the United States Department of Agriculture;

(2) prepared by an accredited veterinarian of the state of origin certifying the health of the animal described in the certificate; and

(3) validated by the chief livestock health official of the state of origin.

"Operator." A person that conducts an animal exhibition. The term includes a person that contracts with another to conduct an animal exhibition.

"Pennsylvania health certificate." A legible official document that is:

(1) made on a form (AAI-13) provided by the department; and

(2) prepared by an accredited Pennsylvania veterinarian or a representative of the department certifying the health of animals described in the certificate according to the health requirements established under Chapter 23 (relating to domestic animals) and regulations promulgated under Chapter 23.

"Veterinarian consultation relationship." A relationship in which the owner or caretaker of the animal has assumed responsibility to consult a veterinarian and has agreed to follow the instructions of the veterinarian in relation to zoonotic diseases and implementing best management practices intended to reduce and prevent diseases.

"Zoonotic disease." A disease which is transmissible from an animal to a human being.

(June 27, 2013, P.L.172, No.31, eff. imd.)

2013 Amendment. Act 31 amended the def. of "veterinarian-client-patient relationship" and added the defs. of "interstate certificate of veterinary inspection" and "Pennsylvania health certificate."



Section 2502 - Sanitation standards

(a) Minimum.--The following sanitation standards are required to minimize the risk of contracting a zoonotic disease at an animal exhibition:

(1) An operator shall promote public awareness of the risk of contracting a zoonotic disease at the animal exhibition and of the measures necessary to minimize the risk of contraction by posting appropriate notices at the animal exhibition.

(2) An adequate hand-cleansing facility for adults and children shall be conveniently located on the animal exhibition grounds. The operator shall post appropriate notices which designate the location of the hand-cleansing facility required by this paragraph and encourage the cleansing of hands after touching animals, using the restroom and before eating.

(3) A person may not bring an animal to an animal exhibition unless the person provides the operator with one of the following:

(i) Except as provided under subparagraph (ii), a valid Pennsylvania health certificate or interstate certificate of veterinary inspection.

(ii) A signed statement by the person attesting that a veterinarian consultation relationship exists with regard to each animal to be exhibited, if a Pennsylvania health certificate or interstate certificate of veterinary inspection is not specifically required under Chapter 23 (relating to domestic animals) and regulations promulgated under Chapter 23.

(b) Additional.--The department may promulgate additional sanitation standards through regulations.

(June 27, 2013, P.L.172, No.31, eff. imd.)

2013 Amendment. Act 31 amended subsec. (a)(3).



Section 2503 - Administration

The department shall do all of the following:

(1) Access the Department of Health's aggregate data reports and other information relating to the occurrence of zoonotic diseases.

(2) In consultation with the Department of Health, promote public education and physician awareness of the risk, and the sanitation standards necessary to minimize the risk, of contracting a zoonotic disease. The primary emphasis of this paragraph shall be the need to cleanse hands after contact with animals to reduce the risk of contracting a zoonotic disease.

(3) Promulgate regulations necessary to administer this chapter.

(4) Implement and enforce this chapter.



Section 2504 - Penalty

(a) Imposition.--The department may assess an administrative penalty of up to $500 for each violation of this chapter or a regulation promulgated under this chapter.

(b) Procedure.--A penalty assessed under subsection (a) shall be subject to 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).






Chapter 27 - Taxidermists

Chapter Notes

Enactment. Chapter 27 was added July 7, 2006, P.L.358, No.77, effective in 90 days.

Cross References. Chapter 27 is referred to in sections 2701, 2703, 2704, 2707 of this title.



Section 2701 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Specimen." Any of the following which are protected under this title, 30 Pa.C.S. (relating to fish) or 34 Pa.C.S. (relating to game):

(1) A bird or a part of a bird.

(2) An animal or a part of an animal.

(3) A fish or a part of a fish.

(4) A reptile or a part of a reptile.



Section 2702 - Registration

Any person who holds himself out to the public as a taxidermist or mounts any specimen shall register with the department on a form prescribed by the department. The registration shall include at a minimum the person's name, the business name, the address and telephone number and the person's or business tax identification number. For purposes of this section, the tax identification number may include any of the following:

(1) Federal employer identification number.

(2) Unemployment compensation account number.

(3) Social Security number.

(4) State personal income tax identification number.

(5) State sales tax number.

(6) Corporation tax number.

(7) State employer withholding number.

(8) Any other identification number acceptable to the department.



Section 2703 - Unlawful acts

A person commits a summary offense of the second degree and shall be subject to the penalty imposed under 34 Pa.C.S. § 925(b)(5) (relating to jurisdiction and penalties) if the person does any of the following:

(1) If the person is a taxidermist, mounts any specimen which was not lawfully killed or raised under authority of a propagating permit unless the owner of the specimen presents the taxidermist with a permit obtained from the Pennsylvania Game Commission or the Pennsylvania Fish Commission and, in the case of migratory birds, the required Federal permit.

(2) Mounts any specimen unless the owner of the specimen presents the person with a copy of a permit issued by the Pennsylvania Game Commission or the Pennsylvania Fish Commission. A taxidermist may accept a specimen for safekeeping and, after notifying the nearest Pennsylvania Game Commission or Pennsylvania Fish Commission officer, hold it until the owner obtains the necessary permit or for a period not to exceed 60 days.

(3) Violates the provisions of this chapter.



Section 2704 - Preemption

Nothing in this chapter shall preempt the requirements of any other Federal or State law.



Section 2705 - Duties

The department shall:

(1) Upon request, provide the Department of Revenue and the Department of Labor and Industry with information about registered taxidermists.

(2) Charge taxidermy registrants an annual fee of $100 to cover the costs of administering the registration system.



Section 2706 - Recordkeeping

A person registered under this chapter shall maintain an accurate record of all specimens that they mount. The record shall include the type of specimen mounted and the location where the specimen was harvested. The registrant shall make these records available to the department for inspection upon request by the Bureau of Animal Health and Diagnostic Services.



Section 2707 - Reporting

A person registered under this chapter shall report an unmarked Convention on International Trade in Endangered Species or threatened or endangered special specimen to the proper authority within 72 hours of receiving notice of the specimen.






Chapter 41 - Weights and Measures

Chapter Notes

Enactment. Chapter 41 was added December 18, 1996, P.L.1028, No.155, effective in 60 days.

Cross References. Chapter 41 is referred to in sections 4101, 4102, 4107, 4109, 4120, 4124, 4125, 4128, 4142, 4178, 4179, 4190, 4191, 4192, 4193, 4194 of this title.

Cross References. Subchapter B is referred to in sections 4110, 4116, 4118, 4123, 4127, 4128, 4132, 4142, 4143 of this title.

Cross References. Subchapter C is referred to in sections 4150, 4151, 4154, 4157, 4158, 4159, 4161, 4167, 4169 of this title.

Cross References. Subchapter D is referred to in sections 4154, 4170, 4171, 4173, 4174, 4177, 4179, 4180, 4181, 4182 of this title.

Cross References. Subchapter E is referred to in sections 4182, 4183 of this title.

Enactment. Subchapter F was added November 1, 2012, P.L.1672, No.208, effective in 30 days.



Section 4101 - Short title of chapter

This chapter shall be known and may be cited as the Consolidated Weights and Measures Act.



Section 4102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bureau." The Bureau of Ride and Measurement Standards in the Department of Agriculture.

"Certified Examiner of Weights and Measures." An individual who has successfully completed the training course or courses prescribed by the National Institute of Standards and Technology and who complies with certification standards promulgated under section 4110(a)(4) (relating to specific powers and duties of department; regulations).

"Certified parking meter inspector." An individual who is certified by the Department of Agriculture to inspect and certify the accuracy of parking meters.

"Commodity." Anything such as goods, wares, merchandise, compound mixture or preparation, products of manufacture or any tangible personal property which may be lawfully kept, sold or offered for sale or any product being transported by vehicle and sold or priced by weight or any service priced by weight.

"Commodity in package form." Commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale, exclusive, however, of any auxiliary shipping container enclosing packages that individually conform to the requirements of this chapter. An individual item or lot of any commodity not in package form as defined in this section but on which there is a marked selling price based on an established price per unit of weight or measure shall be construed to be commodity in package form.

"Consumer package" or "package of consumer commodity." A commodity in package form that is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions and which usually is consumed or expended in the course of the consumption or use.

"Cord." When used in connection with wood intended for fuel purposes, the amount of wood that is contained in a space of 128 cubic feet when the wood is racked and well stowed.

"Director." The Director of the Bureau of Ride and Measurement Standards in the Department of Agriculture.

"Domestic consumers." Those in residences, apartment houses, stores, churches, office buildings and similar edifices, as distinguished from industrial plants.

"Inspector." A State inspector of weights and measures.

"Intrastate commerce." Any and all commerce or trade that is begun, carried on and/or completed wholly within the limits of this Commonwealth.

"Introduced into intrastate commerce." The time and place at which the first sale and/or delivery of a commodity is made within this Commonwealth, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

"Light fuel oils." Kerosene, number one fuel oil, number two fuel oil, number three fuel oil and any similar oil used for domestic heating as distinguished from heavy industrial oils.

"Local government unit." Any city, borough, township or town or any home rule municipality, optional charter municipality or similar general purpose unit of government which may be created or authorized by statute.

"Nonconsumer package" or "package of nonconsumer commodity." Any commodity in package form other than a consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution only.

"Sealer." A sealer or deputy sealer of weights and measures of a city, county or joint city-county jurisdiction.

"Sell" or "sale." Barter and exchange.

"Solid fuel." Anthracite, semianthracite, bituminous, semibituminous or lignite coal, briquettes, boulets, coke, gas-house coke, petroleum coke, carbon, charcoal or any other natural, manufactured or patented fuel not sold by liquid or metered measure.

"Type." A class the individual objects of which are similar to another in design, construction, size and material.

"Use in trade or commerce." Buying or selling goods, wares, merchandise or services.

"Vehicle." Any device in, upon or by which any property, produce, commodity or article is or may be transported or drawn.

"Weights and measures." All weights and measures of every kind, instruments and devices for weighing and measuring and any appliances and accessories associated with any or all such instruments and devices. The term shall include, but not be limited to, the following: parking meters, postal scales and other scales used to determine shipping charges, pill counters, coin-operated person weighers, coin-operated air dispensers and coin-operated axle and vehicle scales. The term shall also include Price Look Up (PLU) devices and Universal Product Code (UPC) scanning systems in food establishments required to be licensed in accordance with the act of July 7, 1994 (P.L.421, No.70), known as the Food Act. The term shall not be construed to include portable scales used to determine compliance with 75 Pa.C.S. Ch. 49 (relating to size, weight and load), meters for the measurement of electricity, gas, natural or manufactured, steam, coolant or water or the counting or timing of telephone calls when the same are operated in a public utility system or taxi meters. Such portable scales, electricity, gas, steam, coolant, water and telephone meters and taxi meters are hereby specifically excluded from the purview of this chapter, and none of the provisions of this chapter shall be construed to apply to such meters or to any appliances or accessories associated therewith.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment. Act 169 added the defs. of "certified parking meter inspector" and "local government unit."

References in Text. The act of July 7, 1994 (P.L.421, No.70), known as the Food Act, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter B of Chapter 57 of this title.

Cross References. Section 4102 is referred to in section 4139 of this title.



Section 4105 - Systems of weights and measures

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and one or both of these systems shall be used for all commercial purposes in this Commonwealth. The definitions of basic units of weight and measure, the tables of weight and measure and weights and measures equivalents as published by the National Institute of Standards and Technology are recognized and shall govern weighing and measuring equipment and transactions within this Commonwealth.

Cross References. Section 4105 is referred to in section 4139 of this title.



Section 4106 - State standards of weight and measure

Such weights and measures in conformity with the standards of the United States as have been supplied to the Commonwealth by the Federal Government or otherwise obtained by the Commonwealth for use as State standards shall, when the same have been certified as being satisfactory for use as such by the National Institute of Standards and Technology, be the State standards of weight and measure. The State standards shall be kept in a safe and suitable place in the State Metrology Laboratory, shall not be removed except for repairs or for certification and shall be submitted at least once in ten years to the National Institute of Standards and Technology for certification. The State standards shall be used only in verifying the office standards and for scientific purposes. The Department of General Services shall, within six months of the effective date of this section, submit to the chairperson and minority chairperson of the Agriculture and Rural Affairs Committee of the Senate and the chairperson and minority chairperson of the Agriculture and Rural Affairs Committee of the House of Representatives a plan to obtain full National Institute of Standards and Technology accreditation for the State Metrology Laboratory. Such plan shall include recommendations to solve the space, facility and equipment deficiencies of the laboratory.

Cross References. Section 4106 is referred to in section 4107 of this title.



Section 4107 - Office and working standards and equipment

In addition to the State standards provided for in section 4106 (relating to State standards of weight and measure), there shall be supplied by the Commonwealth at least one complete set of copies of the State standards to be kept in the office or laboratory of the bureau and to be known as "office standards" and also such "field standards" and such equipment as may be found necessary to carry out the provisions of this chapter. The office standards and field standards shall be verified upon their initial receipt and, at least once each year thereafter, the office standards by direct comparison with the State standards and the field standards by comparison with the office standards.



Section 4108 - Director and inspectors of weights and measures

There shall be a director of weights and measures and inspectors of weights and measures and necessary technical and clerical personnel who shall be appointed by the department and who shall collectively comprise the State Bureau of Ride and Measurement Standards, of which the director shall be the chief. The department shall be allowed such sums for salaries for the director, the inspectors and the necessary technical and clerical employees, for necessary equipment and supplies and for traveling and contingent expenses as shall be appropriated by the General Assembly.



Section 4109 - General powers and duties of department

The State Metrology Laboratory shall have the custody of the State standards of weight and measure and of the other standards and equipment provided for by this chapter and shall keep accurate records of the same. The department shall enforce the provisions of this subchapter and keep a general supervision over the weights and measures offered for sale, sold or in use in this Commonwealth.



Section 4110 - Specific powers and duties of department; regulations

(a) Regulations.--The department shall issue from time to time regulations for the enforcement and administration of this subchapter, which regulations, upon being promulgated pursuant to law, shall have the force and effect of law. These regulations may include:

(1) Standards of net weight, measure, count and standards of fill for any commodity in package form.

(2) Rules governing the technical and reporting procedures to be followed and the report and record forms and marks of approval and rejection to be used by inspectors of weights and measures in the discharge of their official duties.

(3) Exemptions from the sealing or marking requirements of section 4119 (relating to disposition of correct and incorrect apparatus) with respect to weights and measures of such character or size that such sealing or marking would be inappropriate, impracticable or damaging to the apparatus in question.

(4) Institution of a program containing standards whereby individuals shall be department-certified as Certified Examiners of Weights and Measures. Certification under such program may be for a given category or categories of measuring or weighing devices or for a particular type of device except for commercially used truck-mounted fuel oil meters and retail motor fuel dispensers. The department shall certify only such individuals who:

(i) successfully complete the appropriate training course or courses prescribed by the National Institute of Standards and Technology for the type of certification sought and who comply with departmental certification standards promulgated under this paragraph; and

(ii) are not the owner or lessee of the devices tested and inspected or an employee or agent of the owner or lessee of the devices tested and inspected.

Any program instituted under this paragraph shall include testing and inspection performance standards, reporting procedures, random inspection and testing by inspectors of a sample of devices inspected and tested by Certified Examiners of Weights and Measures and any other type of standards or procedures the department deems necessary to implement the program.

(b) Specifics.--These regulations shall include specifications, tolerances and regulations for weights and measures of the character of those specified in section 4112 (relating to general testing and inspections) designed to eliminate from use, without prejudice to apparatus that conforms as closely as practicable to the official standards, those:

(1) that are not accurate;

(2) that are of such construction that they are faulty, that is, that are not reasonably permanent in their adjustment or will not repeat their indications correctly; or

(3) that facilitate the perpetration of fraud.

The specifications, tolerances and regulations for commercial weighing and measuring devices, together with amendments thereto as recommended by the National Institute of Standards and Technology and published in National Institute of Standards and Technology Handbook 44, and supplements thereto, or in any publication revising or superseding Handbook 44, shall be the specifications, tolerances and regulations for commercial weighing and measuring devices of the Commonwealth except insofar as specifically modified, amended or rejected by a regulation issued by the department. For the purposes of this subchapter, apparatus shall be deemed to be correct when it conforms to all applicable requirements promulgated as specified in this section; other apparatus shall be deemed to be incorrect.

(c) Method.--Regulations shall be promulgated in the manner prescribed by law.

(d) Reports.--On or before March 1 of each year after the effective date of this subsection, the department shall submit a report to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives which shall describe all relevant activities of inspectors, Certified Examiners of Weights and Measures and city and county sealers of weights and measures for the preceding calendar year. The report shall contain, at a minimum, the following:

(1) An identification of the regions of this Commonwealth served by inspectors and city and county sealers of weights and measures and the number of such inspectors and city and county sealers of weights and measures in each region.

(2) The number of inspections made by each inspector, Certified Examiners of Weights and Measures and city and county sealers of weights and measures.

(3) The number and nature of enforcement actions initiated by each inspector and city and county sealers of weights and measures.

(4) The disposition of each enforcement action, including the number and nature of warnings issued by each inspector and city and county sealers of weights and measures.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment. Act 169 amended subsecs. (a)(4) and (d).

Cross References. Section 4110 is referred to in sections 4102, 4112, 4119, 4142 of this title.



Section 4111 - Testing and inspections of standards

The State Metrology Laboratory at least once every five years shall test the standards of weight and measure procured by any city or county for which a sealer of weights and measures has been appointed, shall approve the same when found to be correct and shall inspect such standards at least once every two years.

Cross References. Section 4111 is referred to in section 4121 of this title.



Section 4112 - General testing and inspections

(a) Schedule.--When not otherwise provided by law, the department shall have the powers to inspect and test to ascertain if they are correct all weights and measures kept, offered or exposed for sale. It shall be the duty of the department within a 12-month period, or less frequently if in accordance with a schedule issued by it or more frequently if deemed necessary, to assure that all weights and measures commercially used:

(1) in determining the weight, measurement or count of commodities or things sold, offered or exposed for sale on the basis of weight, measure or count; or

(2) in computing the basic charge or payment for services rendered on the basis of weight, measure or count or of devices utilized to dispense services on time;

are inspected and tested to ascertain if they are correct. With respect to single-service devices, that is, devices designed to be used commercially only once and to be then discarded, and with respect to devices uniformly mass produced, as by means of a mold or die and not susceptible to individual adjustment, tests may be made on representative samples of such devices and the lots of which such samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on such samples.

(b) Inspections.--Notwithstanding subsection (a), it shall be the duty of the department at intervals not greater than 18 months, to assure that all commercially used vehicle scales, truck-mounted fuel oil meters, truck-mounted liquid petroleum gas meters, compressed natural gas meters and retail motor fuel dispensers are inspected and tested to ascertain if they are correct. The department may accept reports of Certified Examiners of Weights and Measures as sufficient to meet the inspection and testing regulations promulgated under section 4110(a)(4) (relating to specific powers and duties of department; regulations), provided such inspection and testing is performed in accordance with all applicable standards and procedures adopted under section 4110(a)(4), provided that inspectors shall conduct inspection and testing of a sample of devices inspected and tested by Certified Examiners of Weights and Measures.

(b.1) Time.--Unless the department is responding to a consumer complaint, the department shall conduct inspections of truck-mounted fuel oil meters at a mutually agreed upon time. The mutually agreed upon time shall not unreasonably interfere with the delivery of fuel oil during winter months. Both parties shall make a good faith effort to schedule the inspections.

(b.2) Inspection of parking meters.--Notwithstanding subsections (a) and (b), if a local government unit, authority organized by a local government unit or person makes use of parking meters, it shall be the duty of the local government unit, the appropriate authority or the person at intervals not greater than 60 months to assure that all such parking meters are inspected and tested to ascertain if they are correct. The local government unit, appropriate authority or person may accept reports of certified parking meter inspectors as sufficient to meet the inspection and testing requirements of this subsection. The department shall make investigations of parking meters under section 4116 (relating to investigations).

(c) General testing and inspection of scanning devices.--Notwithstanding any other provision of this chapter to the contrary, the department shall test and inspect all commercially used Universal Product Code scanning systems and Price Look Up devices at intervals not greater than 36 months to ascertain if they are correct. A city or county may test and inspect such devices and systems if specified in its memorandum of understanding entered into with the department in accordance with section 4125 (relating to division of responsibilities). Such devices and systems shall be exempt from the triennial testing and inspection requirements of this subsection if the device or system is inspected at least annually on an unannounced basis as part of a private certification program which conforms with the examination procedures for price verification as adopted by the National Conference of Weights and Measures.

(d) Interim procedures.--In order to facilitate the speedy implementation of subsection (c), the department shall promulgate, adopt and use guidelines to provide for the certification of individuals to test and inspect all commercially used Universal Product Code scanning systems and Price Look Up devices. The guidelines shall be published in the Pennsylvania Bulletin. The guidelines shall not be subject to review pursuant to section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, and sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, and shall be effective for a period of not more than two years. After the expiration of the two-year period, the guidelines shall expire and shall be replaced by regulations which shall be promulgated, adopted and published as provided by law. Nothing in this chapter shall be construed to relieve the department of the responsibility, prior to June 30, 1999, to conduct tests and inspections of all commercially used Universal Product Code scanning systems and Price Look Up devices on a periodic basis and in response to complaints and to initiate appropriate enforcement actions.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.; Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment. Act 169 amended subsecs. (b) and (c) and added subsecs. (b.1) and (b.2).

1998 Amendment. Act 39 amended subsec. (c) and added subsec. (d).

Cross References. Section 4112 is referred to in sections 4110, 4114, 4120, 4121, 4122, 4142 of this title.



Section 4113 - Registration of sellers, installers and repairers of weighing and measuring devices

The department shall have the authority to establish, by regulation, a program requiring the registration of persons engaged in the business of selling, installing, servicing and repairing various types of commercial weighing and measuring devices. The program may prescribe minimum field standards to be maintained by those persons to adequately test and place weighing and measuring devices into commercial service. The program may also require that those persons give adequate notice to the responsible weights and measures jurisdiction of the installation of a commercial weighing and measuring device.



Section 4114 - Registration and report of inspection and testing of weighing and measuring devices used for commercial purposes

The department shall establish, by regulation, a program requiring the registration and reporting of inspection and testing of weighing and measuring devices which are required to be tested and inspected on an annual basis in accordance with section 4112 (relating to general testing and inspections). A food establishment shall register its weighing and measuring devices at the same time it submits its annual registration under the act of July 7, 1994 (P.L.421, No.70), known as the Food Act. A public eating and drinking place shall register its weighing and measuring devices at the same time it submits its annual license fee under the act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law. A commercial feed facility shall register its weighing and measuring devices at the same time it submits its annual license fee under section 5103 (relating to licensing). The department shall exempt from the registration requirement of this section any establishment engaged in the retail sale of gasoline for use in the fuel supply tanks of motor vehicles which is required to obtain an annual liquid fuels permit from the Department of Revenue in accordance with the act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act. The department shall enter into a memorandum of understanding with the Department of Revenue which shall specify procedures for the collection of data relating to establishments engaged in the retail sale of gasoline. Nothing in this section shall be construed to authorize the department to impose a fee for the registration of any weighing and measuring device.

References in Text. The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, referred to in this section, was repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of Title 75 (Vehicles).

The act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter A of Chapter 57 of this title.

The act of July 7, 1994 (P.L.421, No.70), known as the Food Act, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter B of Chapter 57 of this title.



Section 4115 - Training program

(a) Inspectors and county and city sealers.--The department shall establish by regulation minimum training which shall be required to be met by all inspectors and county and city sealers. The department shall adopt the training program prescribed by the National Institute of Standards and Technology for inspectors and sealers of weights and measures.

(b) Certified parking meter inspectors.--The department shall promulgate regulations that establish training and certification requirements and procedures for certified parking meter inspectors. Prior to the promulgation of regulations under this subsection, the department may issue a temporary order establishing training and certification requirements and procedures for certified parking meter inspectors. A temporary order shall not be effective until on or after it is published in the Pennsylvania Bulletin and shall remain in effect for no more than one year, unless reissued or supplanted sooner by regulations.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

Cross References. Section 4115 is referred to in section 4121 of this title.



Section 4116 - Investigations

The department shall investigate complaints made to it concerning violations of the provisions of this subchapter and shall, upon its own initiative, conduct such investigations as it deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of the provisions of this subchapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.

Cross References. Section 4116 is referred to in sections 4112, 4120, 4121, 4122, 4187.6 of this title.



Section 4117 - Inspection of packages

The department shall, from time to time, weigh or measure and inspect packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery to determine whether the same contain the amounts represented and whether they are kept, offered or exposed for sale or sold in accordance with law, and, when such packages or amounts of commodities are found not to contain the amounts represented or are found to be kept, offered or exposed for sale in violation of law, the department may order them off sale and may so mark or tag them as to show them to be illegal. In carrying out the provisions of this section, the department shall use the National Institute of Standards and Technology Handbook 133, latest edition, containing any amendments or supplements thereto, or which may be superseded by a new handbook, except insofar as specifically modified, amended or rejected by a regulation issued by the department. No person shall:

(1) sell or keep, offer or expose for sale in intrastate commerce any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section unless and until such package or amount of commodity has been brought into full compliance with all legal requirements; or

(2) dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section and that has not been brought into compliance with legal requirements in any manner except with the specific approval of the department.

Cross References. Section 4117 is referred to in sections 4121, 4122 of this title.



Section 4118 - Stop-use, stop-removal and removal orders

(a) Orders.--The department shall have the power to issue stop-use orders, stop-removal orders and removal orders with respect to weights and measures being commercially used and to issue stop-removal orders and removal orders with respect to packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery, whenever, in the course of the department's enforcement of the provisions of this subchapter, the department deems it necessary or expedient to issue such orders.

(b) Prohibitions.--No person shall use, remove from the premises specified or fail to remove from the premises specified any weight, measure or package or amount of commodity contrary to the terms of a stop-use order, stop-removal order or removal order issued under the authority of this section.

(c) Appeal.--Whenever an aggrieved person shall appeal or seek to enjoin enforcement of any order issued by the department pursuant to this section, such proceeding shall be brought in the court of common pleas of the judicial district in which the weight, measure or commodity was located at the time of the issuance of the department's order.

Cross References. Section 4118 is referred to in sections 4121, 4122 of this title.



Section 4119 - Disposition of correct and incorrect apparatus

(a) Approval and disapproval.--The department shall approve for use and seal or mark with appropriate devices such weights and measures as it finds upon inspection and test to be correct as defined in section 4110 (relating to specific powers and duties of department; regulations) and shall reject and mark or tag "rejected" such weights and measures as it finds upon inspection or test to be incorrect as defined in section 4110. The sealing or marking shall not be required with respect to such weights and measures as may be exempted therefrom by regulation of the department issued under the authority of section 4110.

(b) Seizure and disposition.--Weights and measures that have been rejected may be confiscated and may be destroyed by the department if not corrected as required by section 4126 (relating to duty of owners of incorrect apparatus) or if used or disposed of contrary to the requirements of section 4126.

Cross References. Section 4119 is referred to in sections 4110, 4121, 4122, 4142 of this title.



Section 4120 - Police powers; right of entry and stoppage

(a) Seizure without warrant.--With respect to the enforcement of this chapter and any other acts dealing with weights and measures, the department may seize for use as evidence without formal warrant, incorrect or unsealed weights and measures or amounts or packages of commodity found, prior to seizure, to be used, retained, offered or exposed for sale or sold in violation of law.

(b) Compliance.--In exercising its powers under section 4112 (relating to general testing and inspections) or 4116 (relating to investigations), the department is authorized to enter and go into or upon, without formal warrant, any structure, vehicle or premises and to stop any person whosoever and to require him to proceed with or without any vehicle of which he may be in charge to the nearest available testing apparatus tested and approved by the department, a city or a county.

(c) Method.--The department shall utilize the method of sale of commodities as stated in the National Institute of Standards and Technology Handbook 130, except insofar as specifically modified, amended or rejected by a regulation issued by the department.

Cross References. Section 4120 is referred to in sections 4121, 4122, 4187.6 of this title.



Section 4121 - Powers and duties of director and inspector

(a) Powers and duties.--The powers and duties given to and imposed upon the department by sections 4111 (relating to testing and inspections of standards), 4112 (relating to general testing and inspections), 4115 (relating to training program), 4116 (relating to investigations), 4117 (relating to inspection of packages), 4118 (relating to stop-use, stop-removal and removal orders), 4119 (relating to disposition of correct and incorrect apparatus), 4120 (relating to police powers; right of entry and stoppage), 4124 (relating to concurrent jurisdiction) and 4192 (relating to temporary or permanent injunctions) are hereby given to and imposed upon the director and inspector also when acting under the instructions and at the direction of the department.

(b) Delegation of powers and duties.--The department may delegate to city and county sealers appointed pursuant to the provisions of section 4122 (relating to city and county sealers and deputy sealers of weights and measures; appointment, powers and duties) the powers and duties, or any portion thereof, given to and imposed upon it by sections 4112, 4116, 4117, 4118, 4119, 4120 and 4192, provided that the division of inspection responsibilities and other conditions of such delegation are fully delineated as part of the memorandum of understanding required pursuant to section 4125 (relating to division of responsibilities).

Cross References. Section 4121 is referred to in sections 4122, 4123, 4124, 4125 of this title.



Section 4122 - City and county sealers and deputy sealers of weights and measures; appointment, powers and duties

(a) Appointment.--The mayors of cities of the second and third class, and the several boards of county commissioners, may, respectively, appoint one or more persons to serve as sealers of weights and measures in the respective county or city. In cities of the first class, the sealers shall be appointed by the county commissioners of the county in which the said city may be located. Nothing in this section shall be construed to prevent two or more counties, or any county and city, from combining the whole or any part of their jurisdictions, as may be agreed upon by the board of county commissioners and mayors of cities, with one set of standards and one sealer upon the written consent of the department. Any sealer appointed pursuant to an agreement for such combination shall, subject to the terms of his appointment, have the same authority and duties as if he had been appointed by each of the authorities who are parties to the agreement.

(b) Powers and duties.--The sealer of a city or of a county and his deputy sealers, when acting under his instructions and at his direction, shall, but only to the extent delegated by the department pursuant to section 4121 (relating to powers and duties of director and inspector) and memorialized in a memorandum of understanding executed pursuant to section 4125 (relating to division of responsibilities), have the same powers and shall perform the same duties within the city or the county for which appointed as are granted to and imposed upon the director by sections 4112 (relating to general testing and inspections), 4116 (relating to investigations), 4117 (relating to inspection of packages), 4118 (relating to stop-use, stop-removal and removal orders), 4119 (relating to disposition of correct and incorrect apparatus), 4120 (relating to police powers; right of entry and stoppage) and 4192 (relating to temporary or permanent injunctions).

Cross References. Section 4122 is referred to in section 4121 of this title.



Section 4123 - City and county standards and equipment

(a) Procurement of standards.--The mayor of each city and the board of county commissioners of each county to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector) shall:

(1) Procure at the expense of the city or county, as the case may be, such standards of weight and measure and such additional equipment to be used for the enforcement of the provisions of this subchapter in such city or county as may be prescribed by the department.

(2) Provide a suitable office for the sealer.

(3) Make provisions for the necessary clerical services, supplies and transportation and for defraying contingent expenses incident to the official activities of the sealer in carrying out the provisions of this subchapter.

(b) Official.--When the standards of weight and measure required by this section to be provided by a city or county shall have been examined and approved by the department, they shall be the official standards for the city or county.

(c) Comparisons.--It shall be the duty of the sealer to make or to arrange to have made, at least as frequently as once a year, comparisons between his field standards and appropriate standards of a higher order belonging to his city or county, as the case may be, or to the Commonwealth in order to maintain the field standards in accurate condition.

Cross References. Section 4123 is referred to in section 4178 of this title.



Section 4124 - Concurrent jurisdiction

In cities and counties to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector), the department shall have concurrent authority to enforce the provisions of this chapter.

Cross References. Section 4124 is referred to in section 4121 of this title.



Section 4125 - Division of responsibilities

(a) Agreements; local inspection.--The department shall enter into memorandums of understanding with counties and with cities to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector) for a division of inspection responsibilities for the enforcement of this chapter and any rules, regulations and standards promulgated under this chapter, provided that such counties or cities satisfy the standards and requirements established by the department to assure uniform Statewide enforcement of this chapter. Each memorandum of understanding shall be reviewed and updated annually and may be revoked in whole or in part by the department in the event the department determines that the city or county sealer enforcement program does not satisfy the standards and requirements established by the department as necessary to assure uniform Statewide enforcement of this chapter. In reaching agreements to enter into memorandums of understanding with counties and cities employing sealers of weights and measures, the provisions of this chapter and its regulations shall be considered as establishing uniform requirements, regulations and standards for weights and measures and weighing and measuring devices throughout this Commonwealth.

(b) Reports.--Each city and county sealer shall annually and at such other times as the department may require submit to the department a written report of the work performed by him, of the weights, measures and weighing and measuring devices inspected or tested by him and the results of such inspection or test, of all prosecutions instituted by him for violations of the provisions of this chapter and of all other matters and things pertaining to his duties or which may be required by the department.

Cross References. Section 4125 is referred to in sections 4112, 4121, 4122 of this title.



Section 4126 - Duty of owners of incorrect apparatus

(a) Rejected apparatus.--Weights and measures that have been rejected under the authority of the department or of a sealer shall remain subject to the control of the rejecting authority until such time as suitable repair or disposition thereof has been made as required by this section.

(b) Corrections.--The owners of rejected weights and measures shall cause the same to be made correct within 30 days or such longer period as may be authorized by the rejecting authority or, in lieu of this, may dispose of the same but only in such manner as is specifically authorized by the rejecting authority.

(c) Reexamination.--Weights and measures that have been rejected shall not again be used commercially until they have been officially reexamined and found to be correct or until specific written permission for use is issued by the rejecting authority.

Cross References. Section 4126 is referred to in section 4119 of this title.



Section 4127 - Method of sale of commodities

(a) Liquid commodities.--General commodities in liquid form shall be sold only by liquid measure or by weight, and, except as otherwise provided in this subchapter, commodities not in liquid form shall be sold only by weight, measure of length or area or by count. Liquid commodities may be sold by weight, and commodities not in liquid form may be sold by count only if such methods give accurate information as to the quantity of commodity sold.

(b) Applicability.--The provisions of this section shall not apply to:

(1) commodities when sold for immediate consumption on the premises where sold;

(2) vegetables when sold by the head or bunch;

(3) commodities in containers standardized by Federal or State law;

(4) commodities in package form when there exists a general consumer usage to express the quantity in some other manner;

(5) concrete aggregates, concrete mixtures and loose solid materials such as earth, soil, gravel, crushed stone and the like when sold by cubic measure; or

(6) unprocessed vegetable and animal fertilizer when sold by cubic measure.

(c) Regulations.--The department may issue such reasonable regulations as are necessary to assure that amounts of commodity sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative to all parties at interest. In issuing these regulations, the department shall recognize the method of sale of commodities as stated in the National Institute of Standards and Technology Handbook 130, except as otherwise modified, amended or rejected by regulation.



Section 4128 - Packages; declarations of quantity and origin; variations; exemptions

(a) Declarations.--Except as otherwise provided in this subchapter, any commodity in package form introduced or delivered for introduction into or received in intrastate commerce kept for the purpose of sale or offered or exposed for sale in intrastate commerce shall bear on the outside of the package such definite, plain and conspicuous declarations of:

(1) The identity of the commodity in the package unless the same can easily be identified through the wrapper or container.

(2) The net quantity of the contents in terms of weight, measure or count.

(3) In the case of any package kept, offered or exposed for sale or sold any place other than on the premises where packed, the name and place of business address of the manufacturer, packer or distributor as may be prescribed by regulation issued by the department, provided that, in connection with the declaration required under paragraph (2), neither the qualifying term "when packed" or any words of similar import nor any term qualifying a unit of weight, measure or count (for example, "jumbo," "giant," "full" and the like) that tends to exaggerate the amount of commodity in a package shall be used.

(b) Reasonable variations.--Under subsection (a)(2), the department shall, by regulation, establish:

(1) Reasonable variations to be allowed which may include variations below the declared weight or measure caused by ordinary and customary exposure only after the commodity is introduced into intrastate commerce to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure.

(2) Exemptions as to small packages.

(3) Exemptions as to commodities put up in variable weights or sizes for sale intact and either customarily not sold as individual units or customarily weighed or measured at time of sale to the consumer.

(c) Other commodities.--All commodities not considered as commodities in package form within the meaning of this chapter or labeled as to net contents at the time of sale shall be counted, measured or weighed in full view of the purchaser at the time of sale on a weighing or measuring device approved by the department and inspected as to accuracy by several State, county and city inspectors of weights and measures, and a statement of result of such count, measure or weight shall be made to the purchaser by the person making the sale. All commodities not considered as commodities in package form within the meaning of this chapter or labeled as to net contents at the time of sale, and which shall be ordered by telephone or in some manner wherein the purchaser is not present at the time the commodities are weighed, measured or counted, shall have marked plainly thereon by the seller or his agent the contents either by weight, measure or count, or a written memorandum of the same shall be delivered with the commodity to purchaser.

Cross References. Section 4128 is referred to in section 4129 of this title.



Section 4129 - Declarations of unit price on random packages

In addition to the declarations required by section 4128 (relating to packages; declarations of quantity and origin; variations; exemptions), any commodity in package form, the package being one of a lot containing random weights, measures or counts of the same commodity and bearing the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure or count.



Section 4130 - Misleading packages

(a) Packaging.--No commodity in package form shall be so wrapped nor shall it be in a container so made, formed or filled as to mislead the purchaser as to the quantity of the contents of the package.

(b) Contents.--The contents of a container shall not fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the department.



Section 4131 - Advertising packages for sale

(a) Quantity of contents.--Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price a declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package.

(b) Exaggerations prohibited.--In connection with the declaration required under this section, there shall be declared neither the qualifying term "when packed" nor any other words of similar import nor any term qualifying a unit of weight, measure or count (for example, "jumbo," "giant," "full" and the like) that tends to exaggerate the amount of commodity in the package.

(c) Dual declaration.--Where the law or regulation requires a dual declaration of net quantity to appear on the package, only the smaller of the two units of weight or measure need appear in the advertisement.



Section 4132 - Sale by net weight

The word "weight" as used in this subchapter in connection with any commodity shall mean net weight. Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed.



Section 4133 - Misrepresentation of price

(a) Pricing.--Whenever any commodity or service is sold or is offered, exposed or advertised for sale by weight, measure or count, the price shall not be misrepresented nor shall the price be represented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser.

(b) Unit of weight.--Whenever an advertised, posted or labeled price per unit of weight, measure or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed, and the numeral or numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as and at least one-half the height and width of the numerals representing the whole cents.



Section 4134 - Meat, poultry and seafood

Except for immediate consumption on the premises where sold or as one of several elements comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold, all meat, meat products, poultry (whole or parts) and all seafood, except shellfish offered or exposed for sale or sold as food, shall be offered or exposed for sale and sold by weight. The following may be sold by weight, measure or count:

(1) Items sold for consumption on the premises.

(2) Items sold as one of three or more different elements, excluding condiments, comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold.

(3) Ready-to-eat chickens and chicken parts cooked on the premises but not packaged in advance of sale.

(4) Sandwiches when offered or exposed for sale on the premises where packed or produced and not intended for resale.



Section 4135 - Butter, oleomargarine and margarine

Butter, oleomargarine and margarine shall be offered and exposed for sale and sold by weight and only in units of one-quarter pound, one-half pound or one pound. Butter may be sold in multiples of one pound. Tub butter packaged on the premises where sold and in advance of sale may be sold in random weights.



Section 4136 - Fluid dairy products

(a) Quantities.--All fluid dairy products, including, but not limited to, whole milk, skimmed milk, cultured milk, sweet cream, sour cream and buttermilk, shall be packaged for retail sale only in units of one gill, one-half liquid pint, ten fluid ounces, 12 fluid ounces, one liquid pint, one-third liquid quart, one liquid quart or multiples of one liquid quart, one-half gallon, one gallon or multiples of one gallon.

(b) Small packages.--Packages in units of less than one gill shall be permitted.

(c) Metric.--Metric equivalent packages of fluid dairy products shall only be units of 125 milliliters, 250 milliliters, 500 milliliters, 1 liter or multiples of 1 liter.



Section 4137 - Flour, cornmeal and hominy grits

(a) Increments of weight.--When in package form and when packed, kept, offered or exposed for sale or sold, wheat flour, whole wheat flour, graham flour, self-rising wheat flour, phosphated wheat flour, bromated flour, enriched flour, enriched self-rising flour, enriched bromated flour, corn flour, cornmeal and hominy grits shall be packaged only in units of 3, 5, 10, 25, 50 or 100 pounds of avoirdupois weight.

(b) Small packages.--Packages in units of less than three pounds or more than 100 pounds shall be permitted.



Section 4138 - Potatoes

(a) Increments of weight.--All potatoes packed for sale, offered or exposed for sale in this Commonwealth shall be packaged in containers of net weights of any increment.

(b) Exceptions.--The provisions of this section shall not apply to:

(1) potatoes offered to the consumer at retail from bulk stock;

(2) the sale of potatoes to processors or for export;

(3) the sale of peeled, cut or sliced potatoes, or frozen or dehydrated potatoes, or precooked dehydrated or dried potatoes;

(4) the sale of seed potatoes; or

(5) the sale of sweet potatoes or yams.

(Dec. 18, 2013, P.L.1241, No.124, eff. 60 days)

2013 Amendment. Act 124 amended subsec. (a).



Section 4139 - Construction of contracts

Fractional parts of any unit of weight or measure shall mean like fractional parts of the value of such unit as prescribed or defined in sections 4102 (relating to definitions) and 4105 (relating to systems of weights and measures), and all contracts concerning the sale of commodities and services shall be construed in accordance with this requirement.



Section 4140 - Hindering or obstructing officer; penalties

Any person who shall hinder or obstruct in any way the department, the director or any one of the inspectors or a sealer or deputy sealer in the performance of his official duties shall, upon conviction, be subject to criminal penalties in accordance with section 4191(a) (relating to offenses and penalties).



Section 4141 - Impersonation of officer; penalties

Any person who shall impersonate in any way the department, the director or any one of the inspectors or a sealer or deputy sealer by the use of his seal or a counterfeit of his seal or in any other manner commits a misdemeanor and, upon conviction, shall be subject to criminal penalties in accordance with section 4191(a) (relating to offenses and penalties).



Section 4142 - Prohibited acts

(a) General rule.--It shall be unlawful:

(1) To use or have in possession for the purpose of using for any commercial purpose specified in section 4112 (relating to general testing and inspections), sell, offer or expose for sale or hire or have in possession for the purpose of selling or hiring an incorrect weight or measure or any device or instrument used to or calculated to falsify any weight or measure.

(2) To use or have in possession for the purpose of current use for any commercial purpose specified in section 4112 a weight or measure that does not bear a seal or mark such as specified in section 4119 (relating to disposition of correct and incorrect apparatus) unless such weight or measure has been exempted from testing by provisions of section 4112 or by regulation of the department issued under the authority of section 4110 (relating to specific powers and duties of department; regulations).

(3) To dispose of any rejected or condemned weight or measure in a manner contrary to law or regulation.

(4) To remove from any weight or measure contrary to law or regulation any tag, seal or mark placed thereon by the appropriate authority.

(5) To sell, offer or expose for sale less than the represented quantity of any commodity, thing or service, provided, however, that, if a commodity is prepackaged by someone other than the possessor, the possessor shall not be deemed to have made a representation within the purview of this subsection if the representation appears on the label of the prepackaged commodity.

(6) To take more than the quantity he represents of any commodity, thing or service when, as buyer, he furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined.

(7) To keep for the purpose of sale, advertise, offer or expose for sale or sell any commodity except commodities prepackaged by someone other than the possessor, or service in a condition or manner contrary to law or regulation.

(8) To use in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from some position which may be reasonably assumed by a customer.

(9) To violate any provision of this subchapter or of the regulations promulgated under the provisions of this subchapter for which a specific penalty has not been prescribed.

(b) Offenses by inspectors and sealers of weights and measures.--It shall be unlawful for any inspector or sealer:

(1) To use any tests or standards, or to attempt to use the same, in ascertaining the correctness or accuracy of weights and measures until such comparisons are made and their accuracy established and a certificate of conformance issued therefor as provided by this chapter.

(2) To manufacture, sell or offer to sell any weighing or measuring device used in the sale of commodities.

(3) To repair, adjust or offer to repair or adjust any weighing or measuring device.

Cross References. Section 4142 is referred to in section 4191 of this title.



Section 4143 - Presumptive evidence

For the purposes of this subchapter, proof of the existence of a weight or measure or a weighing or measuring device in or about any building, enclosure, stand or vehicle in which or from which it is shown that buying or selling is commonly carried on shall be presumptive proof of the regular use of such weight or measure or weighing or measuring device for commercial purposes and of such use by the person in charge of such building, enclosure, stand or vehicle.



Section 4150 - Enforcement and regulations

(a) General rule.--The director is authorized and directed to enforce the provisions of this subchapter and to adopt, with the approval of the department, such rules and regulations as are deemed necessary to carry out the provisions of this subchapter.

(b) Nonapplication.--The provisions of this chapter shall not be applicable to the weighing of vehicles when conducting an investigation for compliance with the provisions of 75 Pa.C.S. Ch. 49 (relating to size, weight and load). The provisions of this chapter shall not apply to a qualified Commonwealth employee, as defined in 75 Pa.C.S. § 4102 (relating to definitions), engaged in the inspection, weighing or measuring of vehicles as required by 75 Pa.C.S. § 4704 (relating to inspection by police or Commonwealth personnel), 4981 (relating to weighing and measurement of vehicles) or 8302 (relating to powers and duties of department).



Section 4151 - Licenses

(a) Requirement.--Except as otherwise provided in this subchapter, no person shall make or issue a weighmaster's certificate unless licensed by the department. Application for a license shall be made upon a form prescribed by the department. The application shall contain the following:

(1) The name and address of the business or businesses for which the public weighmaster will be conducting weighing.

(2) The name and address of the residence of the applicant.

(3) The scale locations where weighing will be conducted by the weighmaster.

(b) Referral.--The department may refer any application for a license as a weighmaster to any city or county inspector of weights and measures for a report as to the accuracy of the statements made on the application, the suitability of the scale or scales to be used by the applicant and such other information as the department may require.

(c) Fee.--The applicant shall pay to the department a license fee of $60, which shall be remitted to the State Treasurer through the Department of Revenue. The license shall be for a period of two years from the date of issue. A license may be renewed at the discretion of the department for successive periods of not more than two years upon payment to the department of a license fee of $60, which shall be remitted to the State Treasurer through the Department of Revenue.

(d) Display.--Each license or a duplicate thereof shall be kept conspicuously displayed at the place where the weighmaster is engaged in weighing. In the event of the change of any name or address appearing on any application, the licensed weighmaster shall notify the department of the change within 48 hours.

(e) Suspension or revocation.--After a hearing and upon due notice to the licensee, a license may be suspended or revoked by the department for dishonesty, incompetency, inaccuracy or failure to notify the department of any change of name or address stated in the application, and a license may be revoked by the department without hearing if the licensed weighmaster has been found guilty of any violation of the provisions of this subchapter or if the licensed weighmaster has ceased to be employed at the places of weighing for which the license has been issued.

(f) Records.--The department shall keep a record of all applications received and of all licenses issued.

(g) Rules.--The department may adopt rules for determining the qualifications of an applicant for a license as a licensed public weighmaster.



Section 4152 - Weighmasters' certificates

The original weighmaster's certificate shall be typewritten or made out in ink or indelible pencil, and the original and each copy of the certificate shall show all of the following:

(1) The kind and size of the commodity.

(2) The name and address of the seller.

(3) The name and address of the purchaser.

(4) The license number of the vehicle and trailer or other means of permanent identification.

(5) The signature and license number of the licensed weighmaster who weighed the commodity and who issued the weighmaster's certificate.

(6) The date and hour when weighed.

(7) The gross weight in avoirdupois pounds of the vehicle and the load, the tare weight and net weight of the commodity, and, where the load is divided into lots, the net weight of each lot. All the information under the paragraph must be determined by the same weighmaster in accordance with the rules and regulations of the department.

(8) A sequential serial number.



Section 4153 - Preparation of weighmaster's certificate

A licensed public weighmaster shall not enter on a weighmaster's certificate issued by the weighmaster any weight values which the weighmaster has not personally determined, and the weighmaster shall make no entries on a weighmaster's certificate issued by another person. A weighmaster's certificate shall be so prepared as to show clearly what weight or weights were actually determined. If the certificate form provides for the entry of gross, tare and net weights in any case in which only the gross, the tare or the net weight is determined by the weighmaster, he shall strike through or otherwise cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weighmaster's certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weighmaster shall identify on the certificate the scale used for determining each weight and the date of each determination.



Section 4154 - Use of approved weighing device required

When making a weight determination as provided for by this subchapter, a licensed public weighmaster shall use a weighing device approved by the bureau in accordance with Subchapter D (relating to device type approval) which is of a type suitable for the weighing of the amount and kind of material to be weighed and which has been tested and approved for use by a weights and measures officer of this Commonwealth preceding the date of the weighing.



Section 4155 - Scale requirement

A licensed public weighmaster shall not use a scale to weigh a load which exceeds the normal or rated capacity of the scale, nor shall the public weighmaster engage in multiple-draft weighing where the vehicle exceeds the length of the scale.



Section 4156 - Disposition of copies of certificates

The original copy of a weighmaster's certificate shall be delivered to the purchaser of the commodity specified in the certificate at the time of delivery. One copy of the certificate shall be retained at the place of weighing, and one copy may be retained by the business selling or delivering the commodity. Copies of weighmasters' certificates in possession of licensed weighmasters shall be retained for a period of two years and, during business hours, shall be subject to inspection or subpoena for use as evidence by any State, county or city inspector of weights and measures.



Section 4157 - License required; definition

(a) License required.--No person shall assume the title "licensed public weighmaster" or any title of similar import, perform the duties or acts to be performed by a licensed public weighmaster under this subchapter, hold himself or herself out as a licensed public weighmaster, issue any weighmaster's certificate, ticket memorandum or statement or engage in the full-time or part-time business of public weighing unless he holds a valid license as a licensed public weighmaster.

(b) Definition.--As used in this section, the term "public weighing" means the weighing of any commodity for any commercial purpose.



Section 4158 - Suspension or revocation of licenses

(a) Authorization.--The department is authorized to suspend or revoke the license of any licensed public weighmaster:

(1) when it is satisfied, after a hearing, upon ten days' notice to the licensee, that the licensee has violated any provision of this subchapter or of any valid regulation of the department affecting licensed public weighmasters; or

(2) when a licensed public weighmaster has been convicted in any court of competent jurisdiction of violating any provision of this subchapter or any regulation issued under authority of this subchapter.

(b) Petition for hearing de novo.--Any licensee whose license is suspended or revoked may, within 30 days after notice of the suspension or revocation, file a petition in the Commonwealth Court for a hearing de novo to determine whether the action of the department is lawful and reasonable. The court shall hear the petition and may make any appropriate order or decree.



Section 4159 - Prohibited acts

(a) General rule.--It shall be unlawful:

(1) For a weighmaster to issue a false or incorrect weighmaster's certificate.

(2) For a person to solicit a weighmaster to issue a false or incorrect weighmaster's certificate.

(3) For a person to use or issue a weighmaster's certificate except one prepared on a form issued or approved by the department.

(4) For a person to print or distribute any forms of weighmaster's certificates unless authorized to do so by the department.

(5) For a person to use a false or incorrect weighmaster's certificate or a weighmaster's certificate not bearing the signature and license number of a licensed weighmaster and the license number of the vehicle and trailer or other means of permanent identification.

(6) For a weighmaster knowingly to permit a weighmaster's certificate to be issued or used which purports to bear the weighmaster's signature and which was not in fact signed by the weighmaster at a time of weighing or which expresses a gross, tare or net weight not ascertained by the weighmaster.

(7) For a person to deliver solid fuel without an official weighmaster's certificate.

(8) For a person to furnish a false name or address of a purchaser to the licensed weighmaster at the time of weighing.

(9) For a person to permit any diminution of a load before its delivery to the purchaser or purchasers of the load.

(10) Except as otherwise provided in this subchapter, for a person to fail, neglect or refuse to deliver a correct and lawful weighmaster's certificate to the purchaser of a commodity whose name and address appears on the weighmaster's certificate.

(11) For a person to otherwise directly or indirectly violate a provision of this subchapter.

(b) Prima facie evidence of short weight.--Whenever any commodity is sold and delivered to the purchaser named in the approved weighmaster's certificate and the seller or the seller's representative neglects, fails or refuses to deliver an approved weighmaster's certificate at the time of delivery or the net weight of the commodity is determined to be less than the net amount stated on the approved weighmaster's certificate or as otherwise represented to the purchaser, prima facie evidence of short weight shall exist, and the seller may be prosecuted under this section for short weight.

(c) Prima facie evidence of diminution of load.--Whenever the gross weight of a vehicle and load and the tare weight and net weight of a commodity have been determined in accordance with the provisions of this subchapter and the net weight of the commodity is determined to be less than that stated in a weighmaster's certificate, proof of the determination shall constitute prima facie evidence of the diminution of the load of the commodity before delivery to the purchaser.



Section 4160 - Sales by weight

Any commodity shall be duly weighed by a licensed weighmaster of this Commonwealth on accurate scales which are suitable for weighing the tare and gross weight of the vehicle or vehicle and trailer transporting the commodity and which are located in this Commonwealth and have been tested and approved by an official empowered by law to test the scales. Weighing shall be done by a licensed weighmaster at the time of sale or delivery.



Section 4161 - Separation required

When more than one type of solid fuel or other commodity is sold or delivered to a consumer, the vehicle making the delivery shall have a partition separating each type of solid fuel or other commodity, and each type shall be accompanied by a weighmaster's certificate, except as otherwise provided for in this subchapter.



Section 4162 - Substitution of another purchaser in weighmaster's certificate

If a person is, for practical reasons, unable to deliver a commodity to the purchaser originally designated in the weighmaster's certificate, the person may substitute the name and address of another purchaser, provided that a report of the substitution is made to the licensed weighmaster within 24 hours.



Section 4163 - Authorization to inspect and direct to nearest scales

Any State, county or city inspector of weights and measures who finds any commodity ready for or in process of delivery may inspect the commodity as to its weight and may direct the person in charge of the delivery of the commodity to convey the commodity to the nearest available scales operated by a weighmaster designated by the inspector. The inspector shall determine the gross weight of the commodity and the vehicle on which it is carried and shall direct the person in charge to return to the scales immediately upon unloading the commodity. Upon return of the vehicle, the inspector shall determine the weight of the vehicle without load and determine the net weight of the load delivered. The person in charge of a vehicle containing such a commodity or from which the commodity has been unloaded shall not fail to take the vehicle, upon the direction of the inspector of weights and measures, to the scales required in this section and shall not refuse to permit the commodity or vehicle to be weighed.



Section 4164 - Weighmaster's certificate required

(a) General rule.--No person shall sell, transport over a public highway, deliver or cause to be delivered or start out to deliver any solid fuel in a lot or lots in amounts exceeding 100 pounds without each lot in each separate compartment of the vehicle or vehicle and trailer being accompanied by a weighmaster's certificate issued by a licensed weighmaster of this Commonwealth. This subsection does not apply when weighing takes place at the point of delivery or sale.

(b) Exception.--This section shall not apply to a producer of solid fuel who furnishes proof, satisfactory to the department or to an inspector of weights and measures, that the solid fuel being transported comes from the producer's own mine, is the producer's own property and is being transported for a purpose other than for sale.

Cross References. Section 4164 is referred to in sections 4165, 4166 of this title.



Section 4165 - Small lots

When solid fuel is sold in lots not exceeding 100 pounds, the provisions of section 4164(a) (relating to weighmaster's certificate required) shall not apply if the solid fuel is delivered in closed containers or closed bags and the net contents of the bag or container, expressed in avoirdupois pounds, the type of solid fuel and the name, address, city, state and zip code of the seller are plainly stamped or printed on the containers or bags or upon a tag securely attached to the containers or bags.



Section 4166 - Exception for boatloads or railroad carloads

Section 4164(a) (relating to weighmaster's certificate required) shall not apply to the sale of a boatload or railroad carload of solid fuel delivered directly from the boat or car to a purchaser and accepted as to weight by the purchaser on the bill of lading or other voucher issued by the carrier.



Section 4167 - Rules and regulations

The department shall have the power to adopt and promulgate rules and regulations necessary to carry out the provisions of this subchapter. All previous rules and regulations shall remain in full force and effect until new or amended rules and regulations are adopted by the department.



Section 4168 - Sales by employer-producer to employees

In any case where under the provisions of a contract it is provided that solid fuel be sold at cost by an employer-producer to his employees for their own use and consumption, the solid fuel may be sold by cubic contents instead of weight, but no solid fuel so sold shall be transported over the highways of this Commonwealth from the place of production to the residence of the employee unless the operator of the vehicle possesses a certificate of origin. The certificates of origin shall contain such information as may be prescribed by the department and shall be signed by the producer or the producer's agent, and a copy of each certificate shall be kept at the place of production for at least two years.



Section 4169 - Existing licenses

A person who holds a valid license issued under the act of July 19, 1935 (P.L.1356, No.427), referred to as the Solid Fuel Weight Regulation Law, or the act of April 28, 1961 (P.L.135, No.64), known as the Public Weighmaster's Act, immediately prior to the effective date of this subchapter shall, on the effective date of this subchapter, be deemed licensed by the department under this subchapter, and existing licenses shall continue to be valid until their respective expiration dates, unless sooner suspended or revoked.

References in Text. The act of July 19, 1935 (P.L.1356, No.427), referred to as the Solid Fuel Weight Regulation Law, referred to in this section, was repealed by the act of December 18, 1996 (P.L.1028, No.155). The subject matter is now contained in Chapter 41 (Weights and Measures).

The act of April 28, 1961 (P.L.135, No.64), known as the Public Weighmaster's Act, referred to in this section, was repealed by the act of December 18, 1996 (P.L.1028, No.155). The subject matter is now contained in Chapter 41 (Weights and Measures).



Section 4170 - Approval of types of weights and measures and weighing and measuring devices

The bureau is authorized to pass upon each type of weight and measure and weighing and measuring device manufactured, offered or exposed for sale or sold or given away for the use in trade or commerce or used in trade or commerce in this Commonwealth, and to approve or disapprove of each type. The bureau shall approve each type of weight and measure and weighing and measuring device submitted to it for approval by any person if such type is so designed and constructed that it conforms to or gives correct results in terms of standard weights or measures or in terms of values derived therefrom, and is reasonably permanent in its indication and adjustment, and does not facilitate the perpetration of fraud; otherwise, the bureau shall disapprove the same. Certificates of conformance issued under the National Type Evaluation Program (NTEP), as administered by the National Conference of Weights and Measures, shall be recognized by the bureau. The director of the bureau may require any weight or measure or any weighing or measuring instrument or device to be issued a certificate of conformance, as issued by the National Institute of Standards and Technology, prior to use for commercial or law enforcement purposes. Weighing and measuring devices sold within this Commonwealth and designed to calculate a service for a charge shall only be subject to provisions of this subchapter upon issuance of a rule or regulation by the department, specifically designating which services and types of devices would be subject to type approval by the bureau. When issuing such rules or regulations, the department may grandfather by exemption devices already installed and used for calculating a service.



Section 4171 - Submission of types for approval

The submission of a type may be by sample or by specifications if, in the best judgment of the bureau, such specifications are adequate or in such other manner as may be prescribed by the rules and regulations promulgated under the authority of this subchapter.



Section 4172 - Certificates of approval; notice of disapproval; appeals

When a type of weight or measure or weighing or measuring device is approved, the bureau shall issue a certificate of approval to the person submitting such type. When a type is disapproved, the bureau shall notify the person submitting the same of its decision, setting out the reasons therefor, together with such information and references as may be useful in judging of the propriety of the disapproval, and shall give the person an opportunity to be heard in support of his application for approval. The bureau shall then reconsider its decision. If the new decision is adverse to the person and he is dissatisfied with the same, he may take an appeal from this decision to the department, which shall examine the matter and decide whether the type should be approved or disapproved. If the person is dissatisfied with the decision of the department, he may appeal in accordance with the law.



Section 4173 - Manufacture, sale or use of unapproved weights, measures and devices

It shall be unlawful for any person to manufacture, offer or expose for sale or sell or give away for use in trade or commerce or to use in trade or commerce any weight or measure or weighing and measuring device of a type not approved in accordance with the provisions of this subchapter.



Section 4174 - Marking of approved weights and measures

It shall be unlawful to manufacture, offer or expose for sale or sell or give away for use in trade or commerce or to use in trade or commerce any weight or measure or weighing or measuring device unless it shall be conspicuously, clearly and permanently marked for purposes of identification with the name, initials or trademark of the manufacturer, and with the manufacturer's designation, which positively identifies the pattern or the design of the device and in such manner as may be prescribed by rules and regulations authorized by this subchapter, provided, however, that, whenever it shall appear to the satisfaction of the bureau that any type of weight or measure or weighing or measuring device is such as to render it impracticable to mark it as required by this section, the bureau shall furnish a certificate to that effect to any manufacturer applying for the same, and such weights and measures and weighing and measuring devices need not be marked as required by the provisions of this section.



Section 4175 - Marking of weights and measures "not legal for trade."

It shall be conclusively presumed that a weight or measure or weighing or measuring device is intended for use in trade or commerce if it is manufactured, offered or exposed for sale or sold for use in this Commonwealth, or is used therein, unless it shall bear a plain, legible, conspicuous and permanent statement to this effect: "Not legal for trade." It shall be unlawful to use in trade or commerce any weight or measure or weighing or measuring device which is marked as described above, provided, however, that, whenever it shall appear to the satisfaction of the bureau that any type of weight or measure or weighing or measuring device is such as to render it impracticable to mark it as required by this section or is of such design and construction that it is obviously not intended for use in trade or commerce, the bureau shall furnish a certificate to that effect to any manufacturer applying for the same, and such types of weights and measures and weighing and measuring devices need not be marked as required by the provisions of this section.



Section 4176 - Rules and regulations

Rules and regulations for the carrying out and enforcement of the provisions of this subchapter, not inconsistent with the provisions thereof, shall be adopted by the department, which rules and regulations shall include reasonable variations or tolerances which may be allowed on weights and measures and weighing and measuring devices included within the provisions of this subchapter, and also specifications for such weights and measures and weighing and measuring devices for the guidance of manufacturers in the design and construction of such weights and measures and weighing and measuring devices.



Section 4177 - Sealing of approved weights and measures

Inspectors of weights and measures of this Commonwealth and sealers of the several counties and cities of this Commonwealth may seal, for use in trade or commerce, all weights and measures and weighing and measuring devices, the type of which has been approved as required by the provisions of this subchapter or specifically exempted from the necessity of approval by the provisions of this subchapter when they find that the same are within the tolerances prescribed under the rules and regulations, provided, however, that this shall not be construed as meaning that the approval of a type shall be taken as evidence of the correctness of any individual weight or measure or weighing or measuring device of that type or prevent any such inspector or sealer of weights and measures from prohibiting the use of or confiscating any individual weight or measure or weighing or measuring device which is found to be inaccurate or otherwise defective or unlawfully used.



Section 4178 - Fees

The Department of General Services shall charge and collect fees for actual metrology laboratory calibration, type evaluation and any other testing services which may be rendered. The department shall establish and alter these fees by regulation. Agencies of this Commonwealth shall be exempt from the fee requirements of this section. A city or county which is required to procure standards of weights and measures and any additional equipment in accordance with section 4123 (relating to city and county standards and equipment) to enforce the provisions of this chapter shall be exempt from the fee requirements of this section with respect to the calibration, evaluation or other testing of those standards and equipment.



Section 4179 - Enforcement

It shall be the duty of the bureau and the sealers of weights and measures of the several counties and cities who shall find satisfactory evidence of any violation of the provisions of this subchapter to cause appropriate proceedings to be commenced and prosecuted, without delay, for the enforcement of the penalties as provided for in this chapter.



Section 4180 - Meter required

(a) Metered vehicle.--No person shall deliver light fuel oils to any domestic consumer unless the vehicle by which such light fuel oils are delivered is equipped with a meter of a type capable of furnishing a printed delivery ticket approved under provisions of Subchapter D (relating to device type approval). Each meter-printed delivery ticket shall bear a printed nonrepetitive serial number. All deliveries of light fuel oil to such consumers shall be made by the use of a meter and a meter-printed delivery ticket rendered the customer at the time of delivery or with the invoice. The seller or deliverer shall maintain the receipts for two years in an orderly and retrievable manner.

(b) Delivery tickets.--The delivery tickets required under subsection (a) shall be of a type approved by the department and shall include the following information:

(1) The vendor's name and address.

(2) The date and time of delivery.

(3) The purchaser's name and address.

(4) Product identification.

(5) The driver's signature or employee number.

(6) The delivery vehicle's permanently assigned company truck number.

(7) The price per gallon.

(8) The volume in terms of gallons to the nearest one-tenth of a gallon.



Section 4181 - Small deliveries

Fuel oil deliveries of 50 gallons or less may be delivered without being metered, provided that the delivery be made in standard measures of not less than five gallons capacity and provided further that only such measures as approved by Subchapter D (relating to device type approval) be used.



Section 4182 - Exceptions

The provisions of this subchapter shall not apply to deliveries of heavy fuel oils nor to deliveries of light fuel oils to industrial plants, nor where either the entire truck tank load of light fuel or the entire load of light fuel oil in one compartment of the truck tank is delivered to a single domestic consumer, provided such tank truck is of a type approved under provisions of Subchapter D (relating to device type approval).



Section 4183 - Enforcement of chapter, rules and regulations

(a) Duties.--It shall be the duty of the department and the sealers of weights and measures of the several counties and cities to enforce the provisions of this subchapter.

(b) Regulations.--The department shall have power to adopt and promulgate such rules and regulations not inconsistent with the provisions of this subchapter as may be deemed necessary to carry into effect the intent and purpose of this subchapter.



Section 4187.1 - Scope of subchapter

This subchapter relates to automotive fuel testing and disclosure.



Section 4187.2 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"American Society for Testing and Materials International" or "ASTM." A member-based, international standards organization that develops and publishes voluntary consensus technical standards and test methods for a variety of materials and products, including automotive fuel and other petroleum products, or any successor organization.

"Automotive fuel." Any liquid or gaseous matter used for the generation of power in an internal combustion engine. The term shall include, but may not be limited to, the following:

(1) Automotive spark-ignition engine fuel, which includes, but is not limited to:

(i) Gasoline.

(ii) Gasohol, a mixture of unleaded gasoline and at least 10% denatured ethanol.

(iii) Fuels developed to comply with the Clean Air Act (69 Stat. 1, 42 U.S.C. § 7401 et seq.), such as reformulated gasoline and oxygenated gasoline.

(2) Alternative liquid automotive fuels, including, but not limited to:

(i) Methanol, denatured ethanol and other alcohols.

(ii) Mixtures of gasoline containing 85% or more by volume of methanol, denatured ethanol and other alcohols.

(iii) Liquefied natural gas.

(iv) Liquefied petroleum gas.

(v) Coal-derived liquid fuels.

"Automotive fuel rating." For gasoline, the octane rating, or, for alternative liquid automotive fuel, the commonly used name of the fuel with a disclosure of the amount, expressed as a minimum percent by volume, of the principal components of the fuel.

"Consumer." A person who purchases automotive fuel for purposes other than resale.

"Dispenser" or "dispensing system." A device designed to measure and deliver automotive fuel into the fuel supply tank of a motor vehicle.

"Distributor." A person who receives automotive fuel in this Commonwealth for subsequent distribution to another person other than the consumer.

"EPA." The United States Environmental Protection Agency.

"FTC." The United States Federal Trade Commission.

"Fueling dispensers." Individual fueling points, recognized by price and volume displays for a dispenser's points of sale.

"Octane rating" or "octane number." The rating of the antiknock characteristics of a grade or type of automotive fuel as determined by dividing by two the sum of the research octane number plus the motor octane number unless another procedure is determined by the Department of Agriculture to be more appropriate for the purposes of this subchapter.

"Oxygenate." A substance which, when added to gasoline, increases the amount of oxygen in the gasoline blend.

"Oxygenate blender." A person who owns, leases, operates, controls or supervises an oxygenate blending facility.

"Oxygenate blending facility." A refinery, bulk terminal, bulk plant, other facility or truck or another place at which oxygenated gasoline is produced or blended.

"Oxygenated gasoline." Gasoline which contains at least 2% oxygen by weight.

"Producer." A person who purchases component elements and blends them to produce or market automotive fuel.

"Program." The Automotive Fuel Testing and Disclosure Program.

"Refiner." A person engaged in the manufacture, production or importation of automotive fuel.

"Reformulated gasoline." Any gasoline which is certified by the United States Environmental Protection Agency as complying with the requirements of 42 U.S.C. § 7545 (relating to regulation of fuels) and any regulations promulgated under the Clean Air Act (69 Stat. 1, 42 U.S.C. § 7401 et seq.).

"Research octane number" and "motor octane number." The terms shall have the meanings given to them in the specifications of the American Society for Testing and Materials International entitled "Standard Specifications for Automotive Spark Engine Fuel," designated D4814 or any subsequent updated specification, and, with respect to any grade or type of automotive fuel, are determined in accordance with the test methods set forth in American Society for Testing and Materials International standard test methods for research octane number and motor octane number as may be adopted by the Federal Trade Commission.

"Retailer." A person who sells or offers for sale automotive fuel to the general public for ultimate consumption.



Section 4187.3 - Automotive Fuel Testing and Disclosure Program

(a) Authorization.--The department may establish and implement the Automotive Fuel Testing and Disclosure Program to provide for the testing of automotive fuel on a random, unannounced basis.

(b) Duties of department.--The department may enforce the provisions of this subchapter and shall have the following authority:

(1) Take samples of automotive fuel for testing of its octane rating wherever it is offered or exposed for sale or use or sold by a retailer in this Commonwealth. When testing occurs, it shall be coordinated with the testing required for proper volumes of gasoline.

(2) Inspect and test on a random, unannounced basis and upon consumer complaint. If the octane rating of a tested automotive fuel does not match the octane rating as displayed on the fueling dispenser, the automotive fuel sample shall be tested in accordance with the methods of the ASTM or other test methods adopted by the FTC under the Petroleum Marketing Practices Act (Public Law 95-297, 15 U.S.C. § 2801 et seq.) to ensure that the motor fuel sample is in compliance with the motor fuel specifications of the ASTM.

(3) Maintain records of all inspections.

(4) Inspect the labeling of automotive fuel dispensers and storage tanks at retail businesses or locations where the products are sold or offered or exposed for sale or use.

(5) Enter into contractual agreements with qualified laboratories as a cost-saving measure for the purpose of analyzing automotive fuel samples, if the octane level of the automotive fuel is questioned.

(6) Promulgate regulations as necessary for the enforcement and administration of this subchapter. All regulations adopted by the FTC under the Petroleum Marketing Practices Act to govern the certification, disclosure, posting and labeling of automotive fuel before, on or after the effective date of this section are adopted as regulations in this Commonwealth and shall remain in effect unless subsequently modified by regulations promulgated by the department.

(c) Sealers of weight and measures.--

(1) The department may enter into agreements with any city or county for which a sealer has been appointed for the enforcement of provisions of this subchapter and of rules or regulations promulgated under this subchapter.

(2) The sealer of a city or county shall have the same authority and shall perform the same duties within the city or county as are granted to and imposed upon the department with respect to the inspection, testing and taking of automotive fuel samples.

(3) The agreement shall provide that any revenues generated pursuant to enforcement activities carried out by the sealer of the city or county shall be retained by the city or county.



Section 4187.4 - Standards for automotive fuel

(a) Adoption of standards.--The department shall adopt the latest standards for automotive spark ignition engines based on the latest standards of the ASTM as determined by the FTC. The standards shall be published as a notice in the Pennsylvania Bulletin.

(b) Automotive fuel.--Automotive fuel sold, offered or exposed for sale or stored or held for distribution in this Commonwealth shall comply with all of the following:

(1) Volatility requirements promulgated by the EPA under 40 CFR Pt. 80 (relating to regulation of fuels and fuel additives) or any supplement thereto or revisions thereof.

(2) The Uniform Engine Fuels, Petroleum Products and Automotive Lubricants Regulation as adopted by the National Conference on Weights and Measures in the National Institute of Standards and Technology Handbook 130 and any supplements and revisions of the regulation.

(b.1) Vapor pressure specifications.--The department may, by publication of notice in the Pennsylvania Bulletin, adopt vapor pressure specifications for gasoline ethanol blends which shall remain in effect until the ASTM adopts such specifications, at which point the ASTM vapor pressure specifications shall apply. A notice published prior to the effective date of this subsection shall be deemed effective as of the date of publication.

(c) Records and compliance review.--Each distributor, producer or retailer who distributes, produces, blends, transports, stores, sells or offers or exposes for sale automotive fuel in this Commonwealth shall maintain for one year original copies of all bills, manifests, delivery tickets and invoices for the purpose of compliance review.

(July 8, 2016, P.L.522, No.80, eff imd.)

2016 Amendment. Act 80 added subsec. (b.1).

Cross References. Section 4187.4 is referred to in sections 4187.6, 4187.7 of this title.



Section 4187.5 - Automotive fuel rating, disclosure and labeling requirements

(a) Disclosure requirements.--Each distributor, producer or refiner who sells or offers or exposes for sale or delivers, distributes, blends or produces automotive fuel in this Commonwealth shall provide, at the time of delivery, a bill, shipping manifest or other type of written invoice to the person who receives the automotive fuel. The bill, shipping manifest or other written invoice shall state the automotive fuel rating.

(b) Posting and labeling requirements.--

(1) Each retailer of automotive fuel in this Commonwealth shall label in a clear and conspicuous manner each automotive fuel dispenser which is used to sell or offer or expose for sale automotive fuel, with the automotive fuel rating of the fuel, which shall be consistent with the automotive fuel rating certified to the retailer by the refiner, distributor or oxygenate blender, as the case may be.

(2) In the case of gasoline which is blended with other gasoline, the automotive fuel rating shall be the average, weighted by volume, of the octane rating certified to the retailer by the distributor or refiner for each gasoline in the blend or consistent with the lowest octane rating for any gasoline in the blend as certified to the retailer by a refiner or distributor.

(c) Oxygenated gasoline labeling requirements.--A person who sells or offers or exposes oxygenated gasoline for sale shall clearly and conspicuously label the dispenser which is used to sell oxygenated gasoline at retail or to dispense oxygenated gasoline into the fuel supply tanks of motor vehicles with a notice stating that the gasoline is oxygenated.

(d) (Reserved).

Cross References. Section 4187.5 is referred to in sections 4187.6, 4187.7 of this title.



Section 4187.6 - Investigations

(a) General rule.--The department may conduct investigations to determine compliance with this subchapter. Investigations shall be conducted in accordance with sections 4116 (relating to investigations) and 4120 (relating to police powers; right of entry and stoppage). Inspections may be performed during normal business hours and may include the collection and removal of samples for laboratory testing if the quality or reliability of the automotive fuel is questioned.

(b) Entry upon premises.--

(1) The department may enter the premises and access records of any establishment where automotive fuel is stored, held, produced, distributed, offered or exposed for sale or sold in this Commonwealth to:

(i) Inspect the automotive fuel in storage tanks and take samples from the tanks and the dispensing system connected to the storage tanks. The retailer or distributor may request a second sample to be taken by the inspector at the same time the initial sample is drawn. All costs of the second sample shall be paid by the retailer or distributor, as the case may be, making the request. If the request for a second sample is made by the retailer in accordance with procedures established through an agreement with the distributor, producer or refiner, all costs of drawing, handling and shipping the sample shall be borne by the distributor, producer or refiner who supplied the automotive fuel to the retailer. If the request for a second sample is made by the distributor in accordance with procedures established through an agreement with the producer or refiner, all costs of drawing, handling and shipping the sample shall be borne by the producer or refiner who supplied the automotive fuel to the distributor.

(ii) Inspect automotive fuel dispensing systems and related equipment, oxygenate labels, reformulated labels and octane labels.

(iii) Make copies of automotive fuel shipping, receiving and invoice documents and records to determine compliance with sections 4187.4 (relating to standards for automotive fuel) and 4187.5 (relating to automotive fuel rating, disclosure and labeling requirements).

(2) The department shall limit inspections, compliance reviews and copying under this subsection to information and data relating to product quantity, quality, oxygen content, octane, source and other information as may be reasonably requested.

(c) Remedies.--If the department determines that an automotive fuel sample does not conform with the standards set forth in section 4187.4 or that a label displayed on a dispensing system, storage tank or other dispensing device does not conform with the requirements of section 4187.5, the department may initiate any or all of the following actions to prohibit sale of the nonconforming automotive fuel or to prohibit the use of the nonconforming dispensing system, storage tank or other dispensing device:

(1) Reject and mark as rejected the dispensing system, storage tank or other dispensing device from which the sample was obtained or on which the nonconforming label is attached.

(2) Seal and mark as sealed the storage tanks from which the sample was drawn or the nonconforming label attached.

(3) Initiate criminal proceedings under section 4187.7(d) (relating to violations and penalties).

(4) Issue a citation.

(5) Issue a stop-sale notice under subsection (d).

(6) Advise the retailer or distributor that the automotive fuel must be blended with another automotive fuel to bring it into compliance, provided that the product does not endanger public health or safety or adversely affect the emissions characteristics of the motor vehicles in which it is used.

(7) Issue a written warning directing the retailer or distributor to correct the nonconforming label.

(d) Stop-sale notice.--

(1) The department may immediately seize and seal, in order to prevent further sales, any dispensing system, storage tank or other dispensing device from which automotive fuel is sold or offered or exposed for sale in violation of the provisions of this subchapter and to issue a stop-sale notice to the retailer or distributor if the department has reason to believe the retailer or distributor willfully or intentionally violated this subchapter or the regulations promulgated in accordance with this subchapter.

(2) No automotive fuel subject to a stop-sale notice may be sold, exposed, offered for sale or transported unless the retailer or distributor has received approval from the department.

(3) No automotive fuel which has been seized and sealed by the department for violation of section 4187.4 or 4187.5 may be offered or exposed for sale until the department has been fully satisfied that the automotive fuel has been blended, refined or properly labeled to meet the requirements of this subchapter and the retailer or distributor has been notified of the department's decision to permit the sale or relabeling of the fuel.

(e) Posting of stop-sale notice.--The department shall post, in a conspicuous place on the premises where a dispensing system, storage tank or other dispensing device has been sealed, a notice stating that sealing has taken place and warning that it shall be unlawful to break, mutilate or destroy the seal or to remove the contents of the dispensing system, storage tank or other dispensing device without the approval of the department.

(f) Notice required to remove seal.--

(1) A retailer, distributor or producer who owns an automotive fuel dispensing system, storage tank or other dispensing device which has been sealed by the department shall obtain the approval of the department before the fuel is removed or a proper label attached.

(2) A written notice of any corrective action taken shall be submitted to the department within three working days.

(3) The department may reinspect the automotive fuel dispensing system, storage tank or other dispensing device to determine compliance. The retailer, distributor, producer or refiner that owns the system or device which has been sealed shall provide documentation of the corrective action taken, including any applicable shipping papers or bills of lading showing the disposal or final disposition of the automotive fuel and any other information necessary to permit the department to audit and confirm that the corrective action was as previously approved by the department.

(4) No retailer, distributor, producer or refiner may remove a seal, except when given specific approval by the department.



Section 4187.7 - Violations and penalties

(a) Retail violations.--The department may assess a civil penalty of not more than $5,000 upon a retailer who sells or offers or exposes for sale automotive fuel from any dispensing system, storage tank or other dispensing device which has not been labeled in accordance with the provisions of this subchapter or who sells or offers or exposes for sale any automotive fuel which does not meet or exceed the required standards for the automotive fuel rating displayed on the label attached to the dispensing system, storage tank or other dispensing device or who sells or offers or exposes for sale automotive fuel which has been contaminated.

(b) Distributor, producer or refiner violations.--The department may assess a civil penalty of not more than $5,000 upon a distributor, producer or refiner who sells or offers or exposes for sale automotive fuel which does not meet the automotive fuel rating certified by the distributor, producer or refiner or who sells or offers or exposes for sale automotive fuel which does not meet the requirements of section 4187.4 (relating to standards for automotive fuel).

(c) Knowledge of deceptive practice.--In addition to any civil penalty imposed for violations of subsection (a) or (b), the department may assess a distributor, producer, refiner or retailer with an additional civil penalty equal to:

(1) the difference between the price per gallon charged to the consumer for the automotive fuel in question and the price per gallon charged to the consumer for the lowest octane grade at the retail dispensing facility at the time of the violation; and

(2) multiplied by the capacity of the storage tank from which the product in question was dispensed;

if the distributor, producer, refiner or retailer violates any provisions of this subchapter with actual knowledge that the act or practice underlying the violation is unfair or deceptive.

(d) Repeat violations.--In addition to any civil penalty assessed in accordance with the provisions of this section, the department may initiate criminal proceedings for a second or subsequent violation of sections 4187.4 and 4187.5 (relating to automotive fuel rating, disclosure and labeling requirements). A second or subsequent violation shall constitute a misdemeanor of the third degree.

(e) Removal of seals.--The department may assess a civil penalty of not less than $1,000 nor more than $5,000 on any person, other than a person designated by the department, who:

(1) breaks, mutilates or destroys any seal placed upon a dispensing system, storage tank or other dispensing device used to deliver or store automotive fuel;

(2) removes automotive fuel from a dispensing system, storage tank or other dispensing device which has been sealed; or

(3) defaces or removes a posted notice of sealing.

(f) Hearings.--No civil penalty shall be assessed under this section unless the person charged has been given notice and opportunity for hearing in accordance with 2 Pa.C.S. (relating to administrative law and procedure).

(g) Innocent sellers exemption.--The department shall not impose a civil penalty for a violation of subsection (a) regarding labeling if the retailer labeled the dispensing system, storage tank or other dispensing device in reasonable reliance on documentation provided by the distributor, producer or refiner certifying the standards for automotive fuel rating.

(h) Private action by retailer.--If a retailer unknowingly and without deception sells or offers or exposes for sale automotive fuel which does not conform with the provisions of this subchapter, the distributor, producer, oxygenate blender or refiner, as the case may be, of the nonconforming automotive fuel shall be liable in damages to the retailer for any ascertainable loss of money or property.

(i) Acts or practices constituting unfair trade.--It shall be an unfair method of competition and an unfair or deceptive act or practice in or affecting trade and commerce in this Commonwealth within the meaning of section 3 of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law, for any retailer, producer, distributor, oxygenate blender or refiner to violate the provisions of this subchapter or any regulations promulgated under this subchapter.

Cross References. Section 4187.7 is referred to in section 4187.6 of this title.



Section 4187.8 - (Reserved)



Section 4190 - Rules and regulations

The department shall have the power to adopt and promulgate rules and regulations necessary to carry out the provisions of this chapter. All previous rules and regulations shall remain in full force and effect until new or amended rules and regulations are adopted by the department.



Section 4191 - Offenses and penalties

(a) Criminal penalties.--A person who violates any provision of this chapter or any rule, regulation, standard or order made under this chapter commits a summary offense for the first or second offense. A person who violates any provision of this chapter or any rule, regulation, standard or order made under this chapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(b) Civil penalties.--In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted or any order issued under this chapter, the department may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the civil penalty, the department shall consider the gravity of the violation. Whenever the department finds a violation which did not cause harm to the public interest, the department may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the department may determine, the department may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(c) Offenses by inspectors or sealers.--Any inspector or sealer who violates section 4142(b) (relating to prohibited acts) commits a misdemeanor of the second degree.

Cross References. Section 4191 is referred to in sections 4140, 4141 of this title.



Section 4192 - Temporary or permanent injunctions

In addition to any other remedies provided in this chapter, the department may apply to the Commonwealth Court or to any other court having jurisdiction for a temporary or permanent injunction restraining a person from violating any provision of this chapter or any regulation adopted under this chapter, regardless of whether there exists an adequate remedy at law.

Cross References. Section 4192 is referred to in sections 4121, 4122 of this title.



Section 4193 - Disposition of funds

(a) Deposit in State Treasury.--When the proceeding is instituted by the department, moneys received from fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government appropriations of the Department of Agriculture for administering the provisions of this chapter.

(b) Local share.--Notwithstanding subsection (a), if the proceeding is instituted by a city or county which has entered into a memorandum of understanding with the department to enforce the provisions of this chapter, moneys received from fines and civil penalties shall be paid to the city or county.

(c) Department of General Services.--Moneys received from fees imposed and collected by the Department of General Services for inspection and testing services provided by the State Metrology Laboratory shall be paid into the State Treasury and shall be credited to the general government appropriations of the Department of General Services for the operation and maintenance of the State Metrology Laboratory.



Section 4194 - Validity of prosecutions

Prosecutions for violation of any provision of this chapter are declared to be valid and proper notwithstanding the existence of any other valid general or specific act of this Commonwealth dealing with matters that may be the same as or similar to those covered by this chapter.






Chapter 42 - Aquacultural Development

Chapter Notes

Enactment. Chapter 42 was added October 16, 1998, P.L.768, No.94, effective in 60 days.

Cross References. Chapter 42 is referred to in sections 4201, 4203, 4204, 4212, 4213, 4218, 4219, 4223 of this title; section 2507 of Title 30 (Fish).



Section 4201 - Short title of chapter

This chapter shall be known and may be cited as the Aquacultural Development Law.



Section 4202 - Purpose

The purposes of this chapter are as follows:

(1) To encourage aquacultural operators to make a long-term commitment to aquaculture by offering them the same protections afforded other agricultural practices.

(2) To reduce the amount of governmental agencies with jurisdiction over aquaculture by transferring authority over commercial aquacultural operations to the Department of Agriculture.

(3) To encourage further development of the aquacultural industry by including aquaculture in any and all promotional and other economic developmental programs which are made available to other industry sectors.



Section 4203 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Account." The Aquaculture Development Account.

"Advisory committee." The Aquaculture Advisory Committee in the Department of Agriculture.

"Aquaculture." A form of agriculture which is the controlled cultivation of aquatic plants, animals and microorganisms.

"Aquarium species." Any aquatic species which may not be propagated in open air facilities within this Commonwealth under normal circumstances and are primarily kept indoors in glass aquariums for their aesthetic value.

"Aquatic organism." Any plant or animal that grows or lives in or upon the water.

"Artificial propagation." Rearing any species of fish during any stage of the species' life cycle from inception by natural or artificial means to the adult stage of the species.

"Baitfish." The following fish, unless otherwise provided by departmental regulation:

(1) All forms of the minnow family (Cyprinidae) except carp and goldfish.

(2) Suckers, chubs, fallfish, lampreys and eels measuring less than eight inches in length.

(3) All forms of darters, killifish and madtoms (otherwise known as stonecats).

"Commission." The Pennsylvania Fish and Boat Commission.

"Department." The Department of Agriculture of the Commonwealth.

"Finfish." True fish which are any number of strictly aquatic craniate vertebrates that include the teleosts, elasmobranches and cyclostomes. These fish typically have an elongated, spindle-shaped body terminating in a caudal fin.

"Fish." When used as a noun, the term includes all game fish, fish bait, baitfish, amphibians, reptiles and aquatic organisms.

"Hobby breeder." Any person who keeps and propagates aquatic animals on a small scale. A small scale is gross annual sales of less than $1,000.

"Ornamental species." Any aquatic organism kept primarily for its aesthetic value which can be propagated in open-air facilities within this Commonwealth under normal circumstances.

"Pet store." A commercial outlet engaged in the retail sale of pets and related products to the public.

"Secretary." The Secretary of Agriculture of the Commonwealth.

"Watershed." One of the five major watersheds located within this Commonwealth:

(1) Lake Erie.

(2) Ohio.

(3) Delaware.

(4) Susquehanna.

(5) Potomac.

Smaller watersheds not considered as part of these five shall be identified by the Pennsylvania Fish and Boat Commission as annexes to one of the five listed.

(Mar. 28, 2000, P.L.34, No.9, eff. 60 days)

2000 Amendment. Act 9 added the def. of "pet store."



Section 4204 - Applicability

This chapter does not apply to a pet store making a purely retail sale or offer for sale of species of fish legally approved for sale in this Commonwealth.

(Mar. 28, 2000, P.L.34, No.9, eff. 60 days)

2000 Amendment. Act 9 added section 4204.



Section 4211 - Designation of aquaculture as agriculture

Aquaculture is hereby designated as a normal farming operation within this Commonwealth for all purposes. This designation shall be recognized by all agencies of State and local government.



Section 4212 - Wetlands

Aquacultural facilities licensed pursuant to this chapter are not wetlands under 25 Pa. Code Ch. 105 Subch. A (relating to general provisions) so long as such facilities were created and have been continuously operating for any purpose, including effluent mitigation, prior to September 23, 1985. Facilities created on or after September 23, 1985, are not wetlands under any statute or regulation of this Commonwealth so long as the facilities are or were not created nor are currently maintained on wetlands. Normal maintenance and improvements on facilities created prior to September 23, 1985, are permissible notwithstanding any statutory provision relating to wetlands. Permits issued by the Commonwealth for normal maintenance and improvements of facilities created prior to September 23, 1985, are not required.



Section 4213 - Requirements for discharge of water

(a) General permit.--Except as provided in subsection (b), aquacultural facilities, including those existing facilities which discharge into high quality or exceptional value waters, licensed under this chapter may be eligible for inclusion under a National Pollutant Discharge Elimination System (NPDES) general permit issued pursuant to regulations of the Department of Environmental Protection.

(b) Permitting system.--The Department of Environmental Protection is directed to develop an NPDES general permit for aquacultural facilities. Net effluent limitation, monitoring type and frequency of pollutants shall be determined in consultation with the Department of Agriculture and the advisory committee. The fee for an applicant seeking coverage to discharge pursuant to the terms and conditions of the general permit shall not exceed $100 per facility during a period of five years.

(c) Consolidation of permitting.--All agencies of the Commonwealth are directed to work with the Department of Environmental Protection to develop a consolidated permitting process for aquacultural facilities. This consolidated permitting process shall result in one permit to replace potentially several permits necessary for an applicant to file. This consolidated permitting process shall be developed and implemented on or before January 1, 2000.

Cross References. Section 4213 is referred to in section 4218 of this title.



Section 4214 - Aquacultural marketing programs

The department may develop voluntary aquacultural marketing programs. The department may request nominal payment by participants to cover costs of these programs.



Section 4215 - Aquacultural plan

(a) Development of plan.--The department shall develop a plan to promote and develop aquacultural industry in this Commonwealth. Economic development and exportation of products from this Commonwealth shall be components of this plan. The advisory committee shall advise the department in development of the plan. The department must obtain the consent of the advisory committee for the plan.

(b) Implementation of plan.--The department shall, in the manner provided by law, promulgate the plan as regulations of the department.



Section 4216 - Aquaculture Advisory Committee

(a) Establishment and composition.--The Aquaculture Advisory Committee is hereby established as a departmental advisory board within the department. The advisory committee shall consist of 21 members of whom the following 12 shall be members ex officio:

(1) The secretary.

(2) The Secretary of Environmental Protection.

(3) The Secretary of Community and Economic Development.

(4) The Executive Director of the Pennsylvania Fish and Boat Commission.

(5) The chairman and minority chairman of the Agriculture and Rural Affairs Committee of the Senate.

(6) The chairman and minority chairman of the Agriculture and Rural Affairs Committee of the House of Representatives.

(7) The chairman and minority chairman of the Game and Fisheries Committee of the Senate.

(8) The chairman and minority chairman of the Game and Fisheries Committee of the House of Representatives.

Ex officio members may designate a substitute for membership. Ex officio members cast votes at committee meetings.

(b) Appointments by secretary.--The remaining nine members shall be appointed by the secretary as follows:

(1) Three appointees must be active, resident cold or cool water aquaculture producers.

(2) One appointee must be an active, resident warm water aquaculture producer.

(3) One appointee must be an active, resident indoor aquaculture producer.

(4) One appointee must be an active, resident servicer or supplier to the aquaculture industry.

(5) One appointee must be an active, resident aquacultural wholesaler, food broker or food merchant.

(6) One appointee must be an active, resident aquarium or ornamental species aquacultural merchant.

(7) One appointee must be a representative of recreational sport fishing.

(c) Tenure and convention.--All appointed members shall serve terms of three years. Ex officio members shall serve so long as the official continues to serve in an official position. The advisory committee shall convene at the discretion of the secretary or his designee, who shall serve as chairman of the committee.

(d) Responsibility of committee.--The advisory committee shall draft and submit an aquacultural plan to the secretary on or before December 31, 1999. The focus of the plan shall be economic development to include recommendations for regulations necessary to foster development of aquaculture. The advisory committee shall also advise the secretary on matters relating to aquacultural production and development.



Section 4217 - Biennial survey of aquaculture

The department shall cooperate with the Pennsylvania Agricultural Statistics Service to compile biennially a survey of this Commonwealth's aquacultural industry. Persons licensed under sections 4220 (relating to registration for artificial propagation) and 4222 (relating to registration for dealers of live aquatic animals) whose businesses involve the sale of fish shall submit annually at the conclusion of each calendar year a summary report of sales specifying the amount or weight of each species sold and gross receipts. The contents shall be used by the department solely for statistics. The individual summary reports are not public records and shall not be made public without written consent of the party submitting that report.

Cross References. Section 4217 is referred to in section 4218 of this title.



Section 4218 - Aquaculture Development Account

(a) Establishment of account.--There is hereby established a separate account in the State Treasury to be known as the Aquaculture Development Account. Moneys in this account shall be used to stimulate the growth of the aquacultural industry in this Commonwealth.

(b) Sources of funds.--Except for fees generated pursuant to section 4213 (relating to requirements for discharge of water), all fees and charges generated under this chapter shall be deposited in the account.

(c) Use of funds.--Moneys in the account shall be used for administration of aquaculture programs in the department, including the biennial survey of aquaculture in section 4217 (relating to biennial survey of aquaculture). Up to 10% of the moneys deposited in the account on a fiscal year basis may be available for aquaculture research. After administrative costs are covered, the remainder of the account may be used to provide low-interest loans to aquacultural producers for development, expansion and modernization of facilities.



Section 4219 - Permissible propagation

(a) Species.--The commission shall determine which species of fish are allowed to be propagated in each watershed. On or before January 31 of each year, the commission shall supply the department a current list of species approved for propagation and the conditions under which each species may be cultured. As the commission approves a new species for propagation throughout the year, it shall notify the department of the species and watersheds. Except triploid and other nonreproducing forms, species may be propagated in the same watersheds within which they are allowed to be stocked.

(b) Initial list of approved species.--Except for those species of fish allowed for stocking only in a triploid or other nonreproducing form, the initial list of approved species shall include all species approved for artificial propagation or stocking by watershed as listed by the commission on January 1, 1995. Requirements for special conditions to culture certain species will be retained until modified. The initial list shall be submitted to the department within 60 days of the effective date of this chapter.

(c) Closed systems.--Special regulations shall be promulgated regarding the cultural methods for species of fish allowed to be propagated in systems which do not discharge water into waters of this Commonwealth. Systems whose discharge of water is rendered incapable of containing self-perpetuating living organisms may be registered for any species of fish with approval by the department.

Cross References. Section 4219 is referred to in section 4221 of this title.



Section 4220 - Registration for artificial propagation

(a) Application.--Application to register for artificial propagation shall be made on forms, prepared by the department, which relate to the size, character and purpose of the facility to be used for propagation. The species of fish to be propagated and each separate propagation facility as well as any other information required by the department shall also be indicated on the forms.

(b) Registration and fees.--The department may register applicants for artificial propagation upon receipt of a written application signed by the applicant after the applicant has paid a fee of $150 to the department. Registration allows the registered operator to propagate all approved species of fish. The department shall establish a system to provide unique identification to a facility for the duration of that facility's continuous commercial existence. A registration shall expire five years after the initial date of registration. A registration may be renewed for an additional five-year period upon payment of the fee.

Cross References. Section 4220 is referred to in sections 4217, 4221, 4222, 4223 of this title.



Section 4221 - Activities under registration for artificial propagation

(a) Sale of certain species.--

(1) Only species of fish approved for propagation and stocking under section 4219 (relating to permissible propagation) taken from waters wholly within this Commonwealth or legally taken in waters outside of this Commonwealth and received in interstate commerce are permitted to be purchased, sold or offered for sale.

(2) A registrant selling species of fish shall furnish to the consumer a receipt specifying the date of sale, identification of the registered facility and the amount of species sold by count or weight. The holder of the receipt must display it upon demand to anyone authorized to enforce laws of this Commonwealth. The receipt authorizes sale or possession of the purchased species for a period of 15 days after the date on the receipt. The period of 15 days, however, is inapplicable to species stocked in regulated fishing areas as well as ornamental, aquarium and baitfish species which may be held by dealers until disposed.

(b) Water obstruction.--A person registered under section 4220 (relating to registration for artificial propagation) must obtain prior written approval from the Department of Environmental Protection to erect or place a dam, pond or other device which will prevent the free migration of finfish. This subsection permits dams, ponds and other devices erected prior to January 1, 1980, and used continuously since then to be maintained.

(c) Authorized activities by registrants.--Registration under section 4220 authorizes the registrant to:

(1) carry on the business of propagation and sale of species of fish and eggs thereof which are specified in the registration;

(2) catch and kill the specified species of fish in the specified facility or facilities in the registration by any means except explosives or poison; and

(3) sell, transport or dispose of species of fish and eggs thereof which are specified in the registration. Public transportation companies are authorized to receive and transport species and eggs.

(d) Unauthorized activities by registrants.--

(1) Registration under section 4220 does not authorize registrants to catch species of fish out of natural streams flowing over property of a registrant nor from other waters within this Commonwealth. Transportation of species of fish neither cultivated nor purchased by the registrant is not permitted.

(2) Species of fish or eggs thereof taken from waters within this Commonwealth unoccupied, unowned or uncontrolled by a registrant and uncovered by his registration shall neither be stocked nor maintained in any manner. This paragraph, however, allows the exchange of eggs or the fry of any species of fish with the department and the commission.

Cross References. Section 4221 is referred to in section 4223 of this title.



Section 4222 - Registration for dealers of live aquatic animals

(a) Registration for dealing.--A resident or nonresident who does not propagate live aquatic animal species but deals in those species shall register with the department. The department may register applicants upon receipt of a written application signed by the applicant and the payment of a $50 registration fee. Registration shall expire five years after the initial date of registration and may be renewed upon payment of the fee.

(b) Records to be kept.--Registrants shall keep records of all transactions, buying and selling, and shall record the date, amount by count or weight of species of fish, source of species, registration identification and place of sale.

(c) Approval.--

(1) Distribution by dealers is limited to those species of fish approved by the department.

(2) Transportation of species of fish into this Commonwealth is limited to sources of species whose health inspection reports have already been approved by the department. Sources may be preapproved by the department for an entire calendar year. Denials shall be restricted to those sources where diseases are nonendemic to this Commonwealth and for any diseases designated by the department upon recommendation of the advisory committee.

(d) Exemption from registration.--Dealers who are registered under section 4220 (relating to registration for artificial propagation) are exempt from licensure under this section for those species of fish. Compliance with subsection (c) is, however, required.

Cross References. Section 4222 is referred to in section 4217 of this title.



Section 4223 - Prohibited propagation and penalties

(a) Prohibited propagation.--Except for hobby breeders, artificial propagation of any species of fish is limited to those who have registered under section 4220 (relating to registration for artificial propagation). Artificial propagation by anyone, whether or not registered, is limited to those species of fish approved under this chapter, approved by law or approved by regulation of the department.

(b) Penalties.--Any person who sells, offers to sell or purchases fish with a market value or sale price of $50 or more in violation of section 4221(a)(1) (relating to activities under registration for artificial propagation) commits a misdemeanor of the third degree. Any other violation of this subchapter as well as a violation of section 4221(a)(1) where the market value or sale price is not shown or is less than $50 is a summary offense of the first degree as described in 30 Pa.C.S. § 923 (relating to classification of offenses and penalties).






Chapter 45 - Agricultural Commodities Marketing

Chapter Notes

Enactment. Chapter 45 was added March 24, 1998, P.L.217, No.39, effective immediately.

Cross References. Chapter 45 is referred to in sections 4501, 4502, 4503, 4504, 4505, 4506, 4507, 4510, 4511, 4512, 4513 of this title.



Section 4501 - Short title of chapter

This chapter shall be known and may be cited as the Agricultural Commodities Marketing Act.



Section 4502 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity." Agricultural, aquacultural, horticultural, viticultural and dairy products, livestock and the products thereof, ranch-raised furbearing animals and the products thereof, the products of poultry and bee raising, forestry and forestry products and any and all products raised or produced on farms intended for human consumption and the processed or manufactured products thereof intended for human consumption, transported or intended to be transported in commerce.

"Commodity marketing board" or "board." The persons who are appointed by the Secretary of Agriculture from among producers whose commodities are subject to an issued marketing program.

"Cooperative association." Any cooperative marketing association of producers which the Secretary of Agriculture determines, after application by the cooperative association:

(1) to be qualified under the provisions of the Cooperative Marketing Association Act (42 Stat. 388, 7 U.S.C. §§ 291 and 292) and organized as a cooperative agricultural association under the laws of this Commonwealth and any other state; and

(2) to have full authority in the sale of affected agricultural commodity of its members and to be engaged in making collective sales of or marketing the commodity or its products for its members.

"Marketing contract." A contract or agreement between a commodity marketing board and a person for the performance of services relating to advertising, marketing, promotion, research or other objectives in furtherance of a marketing program.

"Marketing program." A program established pursuant to this chapter governing the collection of fees and administration of budgets to implement projects to benefit producers in this Commonwealth during any specified period or periods.

"Person." An individual, firm, corporation, association or any other business unit.

"Producer." A person engaged within this Commonwealth or a production area within this Commonwealth in the business of producing agricultural commodities or causing agricultural commodities to be produced.

"Sales agent." Any person, including individuals, partnerships, corporations, cooperative associations and unincorporated cooperative associations, who purchases or handles or receives or sells or contracts to sell an affected agricultural commodity.



Section 4503 - Powers and duties of secretary

(a) Administration and enforcement of chapter.--Subject to the provisions contained in this chapter, the secretary shall administer and enforce the provisions of this chapter and shall have and shall exercise all administrative powers necessary to effectuate the purposes of this chapter, including the issuance of marketing programs, the appointment of members to commodity marketing boards as provided in section 4504 (relating to commodity marketing board) and the providing of personnel, staff, legal counsel and office facilities required for the administration and enforcement of marketing programs.

(b) Grounds for public hearing.--Whenever the secretary has reason to believe that the issuance of a marketing program or amendments to an existing marketing program will tend to effectuate this chapter, the secretary shall, either upon his own motion or upon application of any producer or any organization of producers, give due notice of an opportunity for a public hearing upon a proposed marketing program or amendments to an existing marketing program.

(c) Publication of notice of hearing.--Notice of any hearing called for this purpose shall be given by the secretary by publishing a notice of the hearing, for a period of not less than five consecutive publication days, in a daily newspaper of general circulation published in the capital of the Commonwealth and in any other newspaper or newspapers as the secretary may prescribe. No public hearing shall be held prior to 20 days after the last day of the period of publication.

(d) Mailing to producers.--The secretary shall also mail a copy of the notice of a hearing and a copy of the proposed marketing program or proposed amendments to all producers whose names and addresses appear upon lists of such persons which shall be compiled in the department.

(e) Specifics of notice.--The notice of hearing shall set forth the date and place of the hearing and the area covered by the proposed marketing program or the proposed amendments and a statement that the secretary will receive at the hearing, in addition to testimony and evidence as to the proposed marketing program, testimony and evidence as to other necessary and relevant matters, including rate of assessment, and with respect to the accuracy and sufficiency of lists on file with the secretary which show the names and addresses of producers and the quantities of agricultural commodities produced by the producers in the marketing season next preceding the hearing.

(f) Hearing requirements.--The hearing shall be public, and all testimony shall be received under oath. A full and complete record of all proceedings at the hearings shall be made and maintained on file in the office of the secretary. At hearings the secretary shall receive, in addition to other necessary and relevant matters, testimony and evidence regarding the rate of assessment and testimony and evidence with respect to the accuracy and sufficiency of the lists on file with the secretary which show the names of the producers and the quantities of agricultural commodities produced by the producers in the marketing season next preceding the hearing.

(g) Issuance of marketing program.--After notice and hearing, the secretary may issue a marketing program if the secretary finds and sets forth in the marketing program that the program will tend to effectuate the purposes of this chapter.



Section 4504 - Commodity marketing board

(a) Establishment of commodity marketing board.--

(1) Each marketing program issued pursuant to this chapter shall provide for the establishment of a commodity marketing board, which shall have primary decision-making authority relative to marketing contracts and other projects in furtherance of the program. The number, representation, qualifications and terms of board members and the schedule of regular board meetings and procedure for calling special board meetings shall be established in the issued marketing program. No marketing program shall be issued to establish a commodity board of less than five members, one of whom shall be the secretary or the secretary's designee. The other board members shall be appointed by the secretary from among the agricultural producers whose commodities shall be subject to the marketing program. In making these appointments, the secretary shall consider nominations submitted by the producers. No decision by the board shall be effective unless, pursuant to regular or special meetings, a majority of board members were present and a majority of those present voted in support of the decision. All decisions rendered by the board shall be recorded in written minutes of the meeting, and the recorded minutes shall be made available to the secretary and to the producers whose commodities are subject to the marketing program.

(2) If the secretary requires sales agents to collect producer charges under section 4510(b) (relating to collection of fees), an additional member shall be appointed to the board by the secretary. This member shall represent these sales agents who are subject to the marketing program collection agreement. In making the appointment, the secretary shall consider nominations by the sales agents.

(b) Board members.--No member of a commodity marketing board shall receive a salary, but each shall be entitled to actual expenses incurred while engaged in performing the duties authorized by this chapter. Any marketing program established under this chapter may authorize a payment not to exceed $100 per day and expenses for each day in which a board member or subcommittee member is performing a duty necessary to the function of the board.

(c) Powers and duties of board.--In administering the marketing program the board shall have the following powers and duties:

(1) To determine all matters pertaining to the marketing program issued by the secretary.

(2) To hire and employ personnel which the board deems necessary for the proper administration of the marketing program and to fix the compensation and terms of employment of personnel. The hiring, employment, compensation and terms of employment of personnel under this paragraph shall not be subject to the provisions of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(3) To adopt written procedures for acquiring and disposing of property and, subject to these procedures, to acquire, own, use, hire, lease, operate and dispose of personal property, real property and interests in real property.

(4) To make and enter into all contracts and agreements, in accordance with the provisions of the law, which the board deems necessary or incidental to the furtherance of the marketing program or performance of duties and powers under this chapter. Marketing contracts and the procedures and decisions related to contracts shall not be subject to competitive bidding requirements of any other statute or other requirements prescribed in The Administrative Code of 1929. The board shall adopt written procurement procedures for all marketing contracts. Procedures shall include:

(i) The method or methods which the board may use to invite proposals for marketing contracts and the manner of notice to be given to prospective contracting parties.

(ii) The minimum qualifications of a prospective contracting party necessary for consideration by the board in marketing contracts.

(iii) The manner in which a contract offer is accepted and a marketing contract is awarded by the board. Notwithstanding any other requirement of this subsection, the board may make sole source procurements when there is only one source for the required service and may make emergency procurements when the board determines in writing that the procedure is necessary due to the urgency of the particular situation.

(5) To receive, account for and disburse all moneys collected pursuant to the issued marketing program.

(6) To prepare a budget for the administration, operating costs and expenses of the program.

(7) To receive and report to the secretary complaints or violations of the marketing program and to assist and cooperate with the secretary in the enforcement thereof.

(8) To establish committees or subcommittees to carry out assigned duties and functions and to designate board members and nonboard members to serve on such committees and subcommittees.

(9) To collect and gather information and data relevant to the proper administration of the marketing program.

(10) To charge fees and to assist the secretary in the imposition of fees and the collection of fees and revenues under this chapter.

(11) To issue an annual report on the operation of the program.

(12) To recommend amendments to the marketing program and amendments to this chapter and regulations issued under this chapter.

(d) Limitation.--No financial obligation shall be incurred by any board beyond the extent to which money shall have been provided under the authority of this chapter. No obligation or liability of any type incurred by a board created pursuant to this chapter shall be an obligation or liability of the Commonwealth, and no board shall have the power to pledge the credit or taxing power of the Commonwealth nor to make its debts payable out of any moneys except those provided for by this chapter.

(e) Dairy industry marketing program.--Any marketing program issued under this chapter specifically for the dairy industry shall provide for the establishment of a board of 21 members who shall include the secretary or his designee and 20 persons appointed by the secretary who are active in the production of milk, including, but not limited to, representatives of milk cooperatives and farming associations, producer-handlers of milk and independent dairy farmers. In addition to the powers and duties contained in subsection (c), the commodity marketing board of the dairy promotion program shall have the power to elect or appoint from the membership of the board a chairman, vice chairman, secretary and treasurer and to hold special meetings at the request of the chairman or upon request of one-third of the members of the board.

Cross References. Section 4504 is referred to in section 4503 of this title.



Section 4505 - Provisions of marketing programs

Subject to the legislative restrictions and limitations set forth in this chapter, any marketing program issued by the secretary pursuant to this chapter may contain any or all of the following provisions:

(1) Provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for agricultural commodities grown or produced in this Commonwealth. Plans shall be directed toward increasing the sale of such commodities without reference to any particular firm's or individual's brand or trade name. No advertising or sales promotion program shall be issued by the secretary which shall make use of false or unwarranted claims on behalf of any product or disparage the quality, value, sale or use of any other agricultural commodity.

(2) Provisions for the establishment of research programs designed to benefit producers or for agriculture in general.

(3) Provisions establishing or providing authority for establishing an information and service program designed to acquaint producers and other interested persons with quality standards and quality improvements.

(4) Provisions allowing the secretary and the commodity marketing board to cooperate with any other state or Federal agency or other organization whose activities may be deemed beneficial to the purpose of this chapter.

(5) Provision may be made in the program to exempt or allow suitable adjustments or credits in connection with an agricultural commodity on which a mandatory checkoff for market development is required under the authority of any Federal law.



Section 4506 - Effecting marketing programs

(a) Referendum required.--No marketing program or amendment thereto shall become effective unless and until the secretary determines by a referendum whether or not the affected producers assent to the proposed action.

(b) Majority vote.--The secretary shall conduct the referendum among the affected producers, and the affected producers shall be deemed to have assented to the proposed program if, of those voting, a majority by number and a majority by volume assent to the proposed program.

(c) Vote of cooperative association.--In determining whether a marketing program or an amendment to the marketing program has been approved by producers, the secretary shall consider the vote of a cooperative association as the votes of its members, providing the cooperative has first notified its members in writing at least 30 days in advance of its intention to cast a representative vote. The notice shall inform the producer of the right to cast a vote individually and shall include the following wording in boldface type: WARNING - IF YOU DO NOT EXERCISE YOUR RIGHT TO VOTE, YOUR COOPERATIVE HAS THE RIGHT TO VOTE FOR YOU. Each producer shall receive a ballot from the secretary. The ballot shall contain the following wording in boldface type: WARNING - IF YOU DO NOT EXERCISE YOUR RIGHT TO VOTE, YOUR COOPERATIVE HAS THE RIGHT TO VOTE FOR YOU. If the producer votes individually, the vote shall be deducted from the cooperative representative vote.

(d) Procedure.--Any referendum required under this chapter shall be conducted in accordance with reasonable rules and regulations to be established and promulgated by the secretary.

(e) Pennsylvania Dairy Products Promotion Program.--The secretary may establish without a referendum a Pennsylvania Dairy Products Promotion Program, provided that the program is financed by voluntary contributions credited against assessments payable to the National Dairy Promotion and Research Board pursuant to the Dairy and Tobacco Adjustment Act of 1983 (Public Law 98-180, 97 Stat. 1128). This program shall terminate, unless continued by referendum as provided in this section, not later than six months following the disapproval of the Federal Dairy Promotion Program by a majority of producers voting in a nationwide referendum. The establishment, termination, amendment and management of the Pennsylvania Dairy Products Promotion Program shall, except as provided in this subsection, be conducted pursuant to the provisions of this chapter.



Section 4507 - Terminating marketing programs

Subject to approval of the appropriate commodity marketing board, the secretary shall suspend or terminate any marketing program or any provisions of any marketing program whenever the secretary finds that the provisions or program does not tend to effectuate this chapter within the standards and subject to the limitations and restrictions imposed in this chapter. A suspension or termination shall not be effective until the expiration of the current marketing season. If the secretary finds that the termination of any marketing program is requested in writing by more than 33 1/3% of the affected producers who produce for market more than 50% of the volume of agricultural commodities produced within the designated production area for market, the secretary shall terminate or suspend for a specified period the marketing program or provisions thereof. The termination shall be effective only if announced on or before the date as may be specified in the program. If 10% of the producers in a commodity group of over 2,000 affected producers or 15% of the producers in a commodity group of less than 2,000 affected producers request in writing that a referendum be held on the question of terminating the program, the secretary must announce and conduct a referendum within a reasonable period of time, and, in any case, within one year of the request a marketing program shall be terminated if so voted by a majority of those voting.



Section 4508 - Marketing program review and amendments

(a) Review.--Every five years the secretary shall call a referendum of affected producers within each agricultural commodity group for which a marketing program exists to determine whether or not a majority of those voting still desire a marketing program.

(b) Referendum on amendments.--The secretary shall call for a referendum on amendments to a marketing program within a reasonable period of time, upon the request of the advisory board or with written request of 10% of the producers in a commodity group of over 2,000 affected producers or 15% of the producers in a commodity group of less than 2,000 affected producers. In voting on an amendment to the marketing program, the vote shall be only on the amendment and shall not terminate the program.



Section 4509 - Notice of issuance

Upon the issuance of any marketing program or any suspension, amendment or termination thereof, a notice shall be published in a newspaper of general circulation published in the capital of the Commonwealth and in such other newspapers as the secretary may prescribe. No program or any suspension, amendment or termination thereof shall become effective until the termination of a period of 20 days from the date of the publication. It shall also be the duty of the secretary to mail a copy of the notice of the issuance to all producers directly affected by the terms of the program, suspension, amendment or termination whose names and addresses may be on file in the office of the secretary and to every person who files in the office of the secretary a written request for notice.



Section 4510 - Collection of fees

(a) General rule.--Any marketing program issued pursuant to this chapter shall provide for the collection of fees to defray the necessary expenses incurred in the formation, issuance, administration and enforcement of the marketing program and shall include the amount, time, method and condition of payment. Fees to be charged shall not be in excess of that which will generate revenues of 5% of the gross market value of production and marketing of the commodity subject to the marketing program. Each and every producer affected by any marketing program issued under this chapter shall pay to the secretary at the time and in the manner as prescribed by the program as adopted the charges provided by this subsection.

(b) Collection by sales agents.--For the convenience of making collections of any producer charges established pursuant to this section, the secretary shall have the authority and may, by regulation, upon the request of a commodity marketing board, require sales agents to collect producer charges upon the sale of the agricultural commodity.

(c) Appropriation.--Any money collected by the secretary under this chapter is hereby specifically appropriated to the department for the administration of the marketing programs for which they were collected. When a marketing program is discontinued, the surplus money shall be made available for the administration of this chapter or of future marketing programs involving the same commodity.

(d) Auditing standards.--Each board shall adopt and publish a set of auditing standards, consistent with generally accepted auditing standards, against which the moneys it collects pursuant to this chapter and expends in accordance with the terms of this chapter can be audited. Each board shall engage an outside auditing firm to conduct annually an audit of its collections and expenditures. An audit under Federal law or regulation may be accepted by the board as long as it meets the minimum standards established under this section.

Cross References. Section 4510 is referred to in section 4504 of this title.



Section 4511 - Rules and regulations for enforcement

The secretary shall, with the advice of the commodity marketing board, make and promulgate rules and regulations as may be necessary to effectuate this chapter and to enforce the provisions of any marketing program, all of which shall have the force and effect of law. The secretary may institute an action at law or in equity and may establish penalties as may appear necessary to enforce compliance with this chapter or any rule or regulation or marketing program committed to the secretary's administration in addition to any other remedy under this chapter.



Section 4512 - Advance deposits

Prior to the issuance of any marketing program, the secretary may require the applicant therefor to deposit an amount as the secretary may deem necessary to defray the expense of preparing and making the marketing program effective. Funds shall be received, deposited and disbursed by the secretary in accordance with the provisions of handling funds in this chapter. The secretary may reimburse the applicant in the amount of the deposit from any funds received through the adopting of a marketing program pursuant to this chapter.



Section 4513 - Severability

The provisions of this chapter are severable. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.






Chapter 46 - Pennsylvania Preferred® Trademark

Chapter Notes

Enactment. Chapter 46 was added October 5, 2011, P.L.313, No.78, effective in 60 days.



Section 4601 - Short title of chapter

This chapter shall be known and may be cited as the Pennsylvania Preferred Act.



Section 4602 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity." Any of the following:

(1) Agricultural, apicultural, aquacultural, horticultural, floricultural, silvicultural, viticultural and dairy products.

(2) Livestock and the products thereof.

(3) Ranch-raised furbearing animals and the products thereof.

(4) Poultry and the products of poultry.

(5) Products commonly raised or produced on farms which are:

(i) intended for human consumption; or

(ii) transported or intended to be transported in commerce.

(6) Processed or manufactured products of products commonly raised or produced on farms which are:

(i) intended for human consumption; or

(ii) transported or intended to be transported in commerce.

"Department." The Department of Agriculture of the Commonwealth.

"FDA." The Food and Drug Administration of the Department of Health and Human Services of the United States.

"Licensee." A qualified entity that is subject to a current Pennsylvania Preferred® trademark license agreement with the department.

"Pennsylvania Preferred® trademark." One or more trademarks that consist of the phrase "Pennsylvania Preferred" or "PA Preferred," and that may include specific graphic designs or artwork as part of the trademark registration.

"Person." An individual, partnership, corporation, association or any other legal entity.

"Qualified entity." A person that produces, processes, prepares, sells, offers for sale, markets, promotes or is involved with any aspect of production, processing, preparation, promotion, marketing, sale or offering for sale of Pennsylvania-produced agricultural commodities.

"USDA." The United States Department of Agriculture.



Section 4603 - Pennsylvania Preferred® trademark

The department shall take all actions necessary and appropriate to acquire, create, establish, register, maintain, license, promote and protect a Pennsylvania Preferred® trademark for use on or in connection with the sale, marketing or promotion of a Pennsylvania-produced agricultural commodity.



Section 4604 - Licensee qualification

A qualified entity shall meet at least one of the following requirements to become a licensee:

(1) Be a person that produces an agricultural commodity:

(i) that is entirely harvested from a Pennsylvania location or is grown at a Pennsylvania location for at least 75% of the commodity's production cycle; and

(ii) that, if inspected by the department, the USDA, the FDA or an independent certifying agency approved by the department, is approved by the inspecting authority as meeting all applicable quality, sanitation, safety and labeling standards of that inspecting authority.

(2) Be a person that processes an agricultural commodity:

(i) in whole or in part at a facility which is located within this Commonwealth; and

(ii) in whole or in part at a facility, which, if the agricultural commodity is intended for human consumption, is in compliance with Subchapter B of Chapter 57 (relating to food safety) and all applicable Federal and State food quality, sanitation, safety and labeling standards regulations; and

(iii) the use of which, to the maximum extent possible given production season restrictions or market availability, is a Pennsylvania-produced agricultural commodity.

(3) Be a person that promotes or markets an agricultural commodity from a person that meets the provisions of paragraph (1) or (2).

(4) Be a public eating and drinking place licensed under and in compliance with Subchapter A of Chapter 57 (relating to retail food facility safety) or under the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law, which offers a menu item that includes an agricultural commodity from a person that meets the provisions of paragraph (1) or (2).

(5) Be a person approved by the department to use and promote the use of the Pennsylvania Preferred® trademark to constituencies in furthering the purposes of this chapter.



Section 4605 - Duties and authority of department

(a) Department authority to enter into trademark license agreements.--

(1) The department may enter into a trademark license agreement with a qualified entity.

(2) The department shall establish the terms and conditions under which a person may be licensed to use the Pennsylvania Preferred® trademark. Terms and conditions shall require a licensee to produce, process, promote or market an agricultural commodity in a manner acceptable to the department which protects the reputation of the Pennsylvania Preferred® trademark.

(3) The department may periodically review a licensing agreement to determine if the terms are being met.

(b) Cooperative activities.--The department may engage in cooperative activities to implement and advance the purposes of this chapter.



Section 4606 - Trademark license agreement, application and licensure process

(a) General rule.--

(1) A qualified entity may apply to be licensed to use the Pennsylvania Preferred® trademark.

(2) An application shall be on a form prepared by the department and shall require identification information and other information the department deems necessary to determine if an applicant is a qualified entity.

(3) The application form shall be provided by the department upon request.

(4) The department shall have the discretion to determine whether a person is a qualified entity for purposes of this chapter.

(5) If the department determines that an applicant is a qualified entity, it shall offer that qualified entity a trademark license agreement.

(6) A trademark license agreement under this chapter shall be effective for one year from the date upon which an agreement is executed and may be renewed. An agreement shall contain provisions allowing for the termination of the license agreement by the department or a licensee upon 60 days' advance written notice to the other party.

(b) Preexisting trademark license agreements.--A trademark license agreement that is in effect prior to the effective date of this section and that authorizes the use of a Pennsylvania Preferred® trademark shall remain in effect until it is terminated or until the end of the current contract year, whichever occurs first.



Section 4607 - Costs

Reimbursement of costs are as follows:

(1) The department may charge a licensee for costs incurred by the department in connection with that licensee's participation in any activity, trade show, exhibition or other promotional event conducted or facilitated by the department. A charge shall reasonably reflect the costs incurred by the department in facilitating the licensee's participation and may include such costs as proportional shares of event registration fees, equipment rental fees, display area rental fees and related costs.

(2) The department may charge a licensee for costs of Pennsylvania Preferred® promotional materials provided by the department at the request of the licensee.

Cross References. Section 4607 is referred to in section 4608 of this title.



Section 4608 - Pennsylvania Preferred® Trademark Licensing Fund

(a) Establishment.--There is established in the State Treasury a special fund which shall be an interest-bearing restricted revenue account to be known as the Pennsylvania Preferred® Trademark Licensing Fund. The following money shall be deposited into the fund:

(1) Money as is appropriated, given, granted or donated for the purpose established under this chapter by the Federal Government, the Commonwealth or any other government or private agency or person.

(2) Funds derived from the costs established under section 4607 (relating to costs).

(3) Funds derived from civil penalties collected by the department under section 4609 (relating to civil penalties).

(b) Appropriation.--Money in the fund is appropriated on a continuing basis to the department for the purpose of administering this chapter. All interest and earnings received from investment or deposit of the money in the fund shall be paid into the account for the purpose authorized by this section. Any unexpended money and any interest or earnings on the money in the fund may not be transferred or revert to the General Fund, but shall remain in the account to be used by the department for the purpose specified under this section.

(c) Use.--Money deposited in the fund shall be used as follows:

(1) To promote the licensure and use of the Pennsylvania Preferred® trademark with respect to Pennsylvania-produced agricultural commodities.

(2) To promote the Pennsylvania Preferred® trademark as an identification of origin and quality.

(3) To promote Pennsylvania-produced agricultural commodities with respect to which the Pennsylvania Preferred® trademark is licensed.

(4) To pay costs associated with monitoring the use of the Pennsylvania Preferred® trademark, prohibiting the unlawful or unauthorized use of the trademark and enforcing rights in the trademark.

(5) To otherwise fund the department's costs in administering and enforcing this chapter.



Section 4609 - Civil penalties

In addition to any other remedy available at law or in equity for a violation of a provision of this chapter or a trademark license agreement established under this chapter, the department may assess a civil penalty upon the person responsible for the violation. The civil penalty assessed shall not exceed $10,000 and shall be payable to the Commonwealth and collectible in any manner provided under law for the collection of debt.

Cross References. Section 4609 is referred to in sections 4608, 4610 of this title.



Section 4610 - Injunctive relief

In addition to any other remedies provided for under this chapter, the Attorney General, at the request of the department, may initiate, in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business, an action in equity for an injunction to restrain violations of this chapter or a trademark license agreement. In the proceeding, the court shall, upon motion of the Commonwealth, issue a preliminary injunction if it finds that the defendant is engaging in unlawful conduct under this chapter or is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with the proceedings. In addition to an injunction, the court, in equity proceedings, may levy civil penalties as provided under section 4609 (relating to civil penalties).



Section 4611 - Rules and regulations

The department shall promulgate rules and regulations necessary to promote the efficient, uniform and Statewide administration of this chapter. For two years from the effective date of this section, the department shall have the power and authority to promulgate, adopt and use guidelines to implement the provisions of this chapter. The guidelines shall be published in the Pennsylvania Bulletin but shall not be subject to review under section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act. All guidelines shall expire no later than December 31, 2013, and shall be replaced by regulations which shall have been promulgated, adopted and published as provided under law.






Chapter 47 - Crop Insurance

Chapter Notes

Enactment. Chapter 47 was added November 30, 2004, P.L.1658, No.208, effective in 60 days.

Cross References. Chapter 47 is referred to in sections 4701, 4702, 4703, 4707, 4708 of this title.



Section 4701 - Short title of chapter

This chapter shall be known and may be cited as the Crop Insurance Act.



Section 4702 - Purpose of chapter

The purpose of this chapter is to establish a program within the department to encourage producers of agricultural commodities to purchase Federal crop insurance and adopt risk management practices and to provide crop insurance financial assistance, subject to the availability of funding, to eligible producers for crop insurance premium costs.



Section 4703 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity." Any of the following, transported or intended to be transported in commerce:

(1) Agricultural, aquacultural, horticultural, floricultural, viticultural or dairy products.

(2) Agricultural crops.

(3) Livestock and products of livestock.

(4) Poultry and products of poultry.

(5) Ranch-raised furbearing animals and the products of ranch-raised furbearing animals.

(6) The products of bee raising.

(7) Forestry and forestry products.

(8) Any products raised or produced on farms intended for on farm or human consumption and the processed or manufactured products of such products intended for human consumption.

"Eligible producer." A producer who has applied for and has received Federal crop insurance for the crop year for which crop insurance financial assistance is sought.

"Producer." Any person engaged within this Commonwealth in the business of producing an agricultural commodity or causing agricultural commodities to be produced.



Section 4704 - Establishment of program

The department shall establish a program to educate producers on the benefits of Federal crop insurance and risk management practices. The program shall promote the purchase of Federal crop insurance and may provide financial assistance to eligible producers to partially offset Federal crop insurance premiums. The provision of financial assistance shall be subject to the availability of funding.



Section 4705 - Powers and duties of department

(a) Administration of chapter.--Subject to the conditions contained in this chapter, the department shall administer this chapter and shall exercise all administrative powers necessary to effectuate the purposes of this chapter, including, but not limited to, drafting and entering into agreements necessary to implement this chapter, establishing eligibility criteria for crop insurance financial assistance and developing an application and application procedure for crop insurance financial assistance, including time frames for the submission, review and approval of applications.

(b) Drafting and entering agreements.--The department is authorized to draft and enter into agreements with Federal agencies, other Commonwealth agencies and private entities as necessary to implement this chapter.

(c) Regulations.--The department is authorized to promulgate any regulations that may be necessary to implement this chapter.



Section 4706 - Crop insurance financial assistance

The department may provide crop insurance financial assistance to eligible producers for Federal crop insurance in an amount up to 10% of the cost of the insurance premiums in years in which funds are appropriated or made available to the department. If sufficient funds are not available to provide for up to 10% of the cost of the insurance premiums, the department shall prorate the available funds among all the producers of agricultural commodities who applied for and received Federal crop insurance for that crop year.



Section 4707 - Funding

The department is authorized to use funds specifically appropriated by the General Assembly for the purposes of this chapter and any funds, contributions or payments which may be made available to the department by another State agency, the Federal Government or any public or private source for the purpose of implementing this chapter.



Section 4708 - Report

The department shall submit annually to the chairman and minority chairman of the Agriculture and Rural Affairs Committee of the Senate and the chairman and minority chairman of the Agriculture and Rural Affairs Committee of the House of Representatives a report that provides details of the department's expenditures, including administrative expenditures, under this chapter.






Chapter 51 - Commercial Feed

Chapter Notes

Enactment. Chapter 51 was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Cross References. Chapter 51 is referred to in sections 5101, 5102, 5103, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5115 of this title.



Section 5101 - Short title of chapter

This chapter shall be known and may be cited as the Commercial Feed Act.



Section 5102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Brand name." Any word, name, symbol or device or any combination thereof identifying the commercial feed of a distributor and distinguishing it from that of others.

"Commercial feed." All materials distributed or intended to be distributed for use as feed or for mixing in feed. The term does not include unmixed whole seeds and physically altered entire unmixed seeds when the seeds are not adulterated within the meaning of section 5106 (relating to adulteration). The department by regulation may exempt from this definition or specific provisions of this chapter specific commodities, individual chemical compounds or substances when the commodities, compounds or substances are not mixed with other materials and are not adulterated within the meaning of section 5106.

"Contract feed." Commercial feed provided to a contract feeder.

"Contract feeder." A person who as an independent contractor feeds commercial feed to animals pursuant to a contract whereby the commercial feed is supplied, furnished or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product.

"Customer-formula feed." Commercial feed consisting of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

"Distribute." To offer for sale, sell or barter commercial feed or customer-formula feeds or to supply, furnish or otherwise provide commercial feed or customer-formula feed to a contract feeder.

"Distributor." Any person who distributes commercial feed or customer-formula feed.

"Drug." Any article intended for use in the prevention, diagnosis, cure, mitigation or treatment of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

"Exempted material." Any commodity, individual chemical compound or substance specifically exempted from the definition of commercial feed.

"Facility." Each separate mill or plant, fixed or mobile, or distributor of commercial feed or customer-formula feed.

"Feed ingredient." Each of the constituent materials making up a commercial feed.

"Guarantor." The person, including a manufacturer or distributor, whose name appears on the label of commercial feed.

"Label." A display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed or customer-formula feed is distributed.

"Labeling." All labels and other written, printed or graphic matter:

(1) appearing upon a commercial feed or any of its containers or wrappers; or

(2) used in promoting the distribution of commercial feed.

"Manufacture." To grind, mix, blend, repackage or further process a commercial feed for distribution.

"Mineral feed." A substance or mixture of substances designed or intended to supply primarily mineral elements or inorganic nutrients.

"Official sample." Any sample of feed taken by the department in accordance with section 5108 (relating to inspection, sampling and analysis).

"Percentage." Percentage by weight.

"Pet." Any domesticated animal normally maintained in or near the household of the owner thereof.

"Pet food." Any commercial feed prepared and distributed for consumption by pets.

"Portable grinding mill." An apparatus or machine, so constructed as to be moved from place to place and not located in a permanent place, used and employed as a food or feed grinder or mill to manufacture commercial feed.

"Product name." The name of the commercial feed which identifies it as to kind, class or specific use.

"Repackage." To change the container, wrapper or labeling of any commercial feed package to further its distribution from the original place of manufacture.

"Sale." Includes exchange.

"Ton." A net weight of 2,000 pounds avoirdupois.



Section 5103 - Licensing

(a) General rule.--Every person engaged in the manufacture of commercial feed or customer-formula feed to be distributed in this Commonwealth and each guarantor of the feed shall, on January 1 of each year or prior to manufacture or distribution of the feed, obtain a license for each manufacturing facility located in this Commonwealth and for each guarantor by completing a form furnished by the department and paying a $25 application fee. Upon approval by the department, a copy of the license shall be furnished to the applicant and, in the case of manufacturers, displayed in the facility. The department may require an applicant for a license or a current licensee to submit any labeling the applicant is using or intends to use for commercial feed.

(b) Denial of license.--The department may refuse the license of any person not in compliance with the provisions of this chapter or cancel the license of any person found not in compliance with any provision of this chapter. A license may not be refused or canceled until the applicant or licensee has been given an opportunity to be heard before the department.

Cross References. Section 5103 is referred to in section 4114 of this title.



Section 5104 - Labeling

(a) Commercial feed labeling.--Any commercial feed distributed in this Commonwealth shall be accompanied by a legible label bearing the following information:

(1) The net weight.

(2) The product name and brand name, if any, under which the commercial feed is distributed.

(3) The guaranteed analysis stated in such terms as the secretary by regulation determines is required to advise the user of the composition of the feed to support the claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods from generally recognized sources such as the methods published by the Association of Official Analytical Chemists.

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed. The department may by regulation permit the use of a collective term for a group of ingredients which perform a similar function or it may exempt such commercial feeds or any group thereof from this requirement of an ingredient statement if it finds that such statement is not required in the interest of consumers.

(5) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

(6) Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the department may require by regulation as necessary for their safe and effective use.

(7) Such warning or caution statements as the department by regulation determines are necessary for the safe and effective use of the commercial feed.

(b) Customer-formula feed labeling.--Customer-formula feed shall be accompanied by a label, invoice, delivery slip or other shipping document bearing the following information:

(1) The name and address of the manufacturer.

(2) The name and address of the purchaser.

(3) The date of delivery.

(4) The product name and brand name, if any, the net weight of each commercial feed used in the mixture and the net weight of each other ingredient used.

(5) Adequate directions for use of all customer-formula feeds containing drugs and for such other feeds as the department may require by regulation as necessary for their safe and effective use.

(6) Warning or caution statements as the department by regulation determines are necessary for the safe and effective use of the customer-formula feed.

Cross References. Section 5104 is referred to in section 5107 of this title.



Section 5105 - Inspection fees

(a) Imposition.--There shall be paid to the department for all commercial feeds distributed in this Commonwealth an inspection fee at the rate of 10¢ per ton annually. Customer-formula feeds and contract feeds are exempted if the inspection fee is paid on the commercial feeds which are used as ingredients therein. Commercial feeds which are distributed to manufacturers and used as ingredients in the manufacture of commercial feeds other than customer-formula feeds and contract feeds are exempted from the inspection fee, but in no case shall the inspection fee paid annually amount to less than $25. The department, having determined after a public hearing following notice to the licensees that moneys derived from the license and inspection fees are either greater or less than that required to administer this chapter, may by regulation reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter, but the inspection fee shall not be changed by more than 2¢ in one year, and the inspection fee shall not exceed 20¢ per ton.

(b) Annual statement and records.--Except as otherwise provided, every guarantor who distributes commercial feed in this Commonwealth shall:

(1) File not later than February 15 of each year an annual statement, under oath, setting forth the number of net tons of commercial feeds distributed in this Commonwealth during the preceding calendar year. Upon filing the statement, the guarantor shall pay the inspection fee at the rate stated in subsection (a) or at the rate established by the department by regulation promulgated under subsection (a). When more than one guarantor is involved in the distribution of commercial feed, the guarantor who distributed the feed last is responsible for reporting the tonnage and paying the inspection fee unless the report and payment have been made by a prior guarantor of the feed or feed ingredient. Inspection fees which are due and owing and have not been remitted to the Commonwealth by the due date shall have a penalty fee of 10% or a minimum of $25 added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the Commonwealth from taking other actions as provided in this chapter.

(2) Keep such records as may be necessary or required by the department to indicate accurately the tonnage of commercial feeds distributed in this Commonwealth. The department may examine these records to verify statements of tonnage.

(c) Cancellation of license.--Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided in this section shall constitute sufficient cause for the cancellation of the license.



Section 5106 - Adulteration

No person shall distribute adulterated feed. A commercial feed, customer-formula feed or exempted material shall be deemed to be adulterated if it meets any of the following criteria:

(1) It bears or contains any poisonous or deleterious substance which may render it injurious to the health of humans or animals. If the substance is not an added substance, the commercial feed shall not be considered adulterated under this paragraph if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health.

(2) It bears or contains any added poisonous, added deleterious or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040, 21 U.S.C. § 301 et seq.) other than a pesticide chemical in or on a raw agricultural commodity or a food additive.

(3) It is, bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act.

(4) It is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act. Where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the Federal Food, Drug, and Cosmetic Act and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide chemical remaining in or on the processed feed shall not be deemed unsafe if the residue has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity. If the feeding of the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act, it shall be deemed adulterated.

(5) It is, bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act.

(6) It is, bears or contains any new animal drug which is unsafe within the meaning of section 512 of the Federal Food, Drug, and Cosmetic Act.

(7) Any valuable constituent has been, in whole or in part, omitted or abstracted therefrom or any less valuable substance substituted therefor.

(8) Its composition or quality falls below or differs from that which it is purported or represented to possess by its labeling.

(9) It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing or packaging do not conform to current good manufacturing practice regulations promulgated by the department to assure that the drug meets the requirements of this chapter as to safety, identity and strength, quality and purity characteristics which the drug purports or is represented to possess. In promulgating these regulations, the department shall adopt the current good manufacturing practice regulations for Type A medicated articles and Type B and Type C medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act unless it determines that they are not appropriate to the conditions which exist in this Commonwealth.

(10) It contains viable weed seeds in amounts exceeding the limits which the department establishes by regulation.

Cross References. Section 5106 is referred to in section 5102 of this title.



Section 5107 - Misbranding

No person shall distribute misbranded feed. A commercial feed or customer-formula feed shall be deemed to be misbranded if it meets any of the following criteria:

(1) Its labeling is false or misleading in any particular.

(2) It is distributed under the name of another feed.

(3) It is not labeled as required in section 5104 (relating to labeling) and in regulations prescribed under this chapter.

(4) It purports to be or is represented as a feed ingredient or it purports to contain or is represented as containing a feed ingredient unless the feed ingredient conforms to the definition of identity, if any, prescribed by regulation of the department. In adopting such regulation, the department shall give due regard to commonly accepted definitions such as those issued by the Association of American Feed Control Officials.

(5) Any word, statement or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



Section 5108 - Inspection, sampling and analysis

(a) Inspection.--For purposes of enforcement of this chapter, the department may inspect during business hours any facility, warehouse or establishment in which commercial feeds are manufactured, processed, packed or held for distribution. It may also enter and inspect any vehicle being used to transport or hold feeds. The inspector shall give written notice to the owner or person in charge of the facility, warehouse, establishment or vehicle prior to inspection. The inspection may include the verification of only those records and production and control procedures as may be necessary to determine compliance with this chapter. A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified. If the employee making the inspection of a factory, warehouse or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises the employee shall give to the owner, operators or agent in charge a receipt describing the samples obtained.

(b) Warrant.--If the owner of any factory, warehouse or establishment described in subsection (a) or his agent refuses to permit the department to inspect in accordance with subsection (a), the department may obtain from any court of competent jurisdiction a warrant directing the owner or his agent to submit the premises described in the warrant to inspection.

(c) Samples and records.--For the purpose of the enforcement of this chapter, the department may enter upon any public or private premises, including any vehicle of transport, during business hours to have access to and to obtain samples, including exempted materials and labeling for commercial feeds, and to examine and copy records relating to the manufacture and distribution of commercial feeds and exempted materials.

(d) Sampling and analysis methods.--Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists or in accordance with other generally recognized methods.

(e) Disposition of official samples.--In determining for administrative purposes whether a commercial feed is deficient in any component, the department shall be guided solely by the official sample obtained and analyzed as provided for in subsection (d). The result of analyses of official samples shall be forwarded by the department to the guarantor. Upon request, the department shall furnish to the guarantor a portion of the sample concerned. The request must be made within 30 days from the date of the official report.

Cross References. Section 5108 is referred to in section 5102 of this title.



Section 5109 - Rules and regulations

The department is charged with the enforcement of this chapter and after due publicity and due public hearing may promulgate and adopt such reasonable rules and regulations as may be necessary in order to secure the efficient administration of this chapter. Publicity concerning the public hearing shall be reasonably calculated to give interested parties adequate notice and adequate opportunity to be heard.



Section 5110 - Detained commercial feeds

(a) "Withdrawal from distribution" orders.--When the department has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or of any of the prescribed regulations under this chapter, it may issue and enforce a written or printed "withdrawal from distribution" order warning the distributor not to dispose of the lot of feed in any manner until written permission is given by the department or a court of competent jurisdiction. The department shall release the lot of commercial feed so withdrawn when the provisions and regulations have been complied with. If compliance is not obtained within 30 days, the department may begin or upon request of the distributor shall begin proceedings for condemnation.

(b) Condemnation and confiscation.--Any lot of commercial feed not in compliance with the provisions and regulations shall be subject to seizure on complaint of the department to a court of competent jurisdiction in the area in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of this Commonwealth. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.



Section 5111 - Criminal penalties

(a) Conviction.--Any person who violates any of the provisions of this chapter or the rules and regulations issued thereunder or who impedes, obstructs, hinders or otherwise prevents or attempts to prevent the department in performance of its duty in connection with the provisions of this chapter commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 nor more than $100 for the first violation and not less than $500 nor more than $1,000 for a subsequent violation in any one year. In all prosecutions under this chapter involving the composition of a lot of commercial feed, a certified copy of the official analysis signed by the secretary shall be accepted as prima facie evidence of the composition.

(b) Minor violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of minor violations of the chapter when it believes that the public interest will be best served by a suitable notice of warning in writing.

(c) District attorney.--It is the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the department reports a violation for such prosecution, an opportunity shall be given the person to present his view to the department.

(d) Trade secrets.--Any person who uses to his own advantage or reveals to anyone other than the department or to the courts when relevant in any judicial proceeding any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to imprisonment for not less than one year, or both. This prohibition shall not be deemed as prohibiting the department from exchanging information of a regulatory nature with duly appointed officials of the Federal Government or of other states who are similarly prohibited by law from revealing this information.



Section 5112 - Civil penalties

In addition to any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty upon a person for a violation of this chapter. The department shall give notice to the person and shall provide an opportunity for a hearing. The hearing shall be conducted in accordance with Title 2 (relating to administrative law and procedure). The civil penalty assessed shall not exceed $2,500. The civil penalty shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt. If any person liable to pay a civil penalty neglects or refuses to pay it after demand, the amount of the civil penalty, together with interest and any other costs that may accrue, shall be a lien in favor of the Commonwealth upon the real and personal property of the person after the lien has been entered and docketed of record by the prothonotary of the county where the property is situated. It is the duty of each prothonotary, upon receipt of the certified copy of the lien, to enter and docket the lien in the records of his office and to index the lien as judgments are indexed without requiring the payment of costs as a condition precedent to entry.



Section 5113 - Civil remedy

In addition to any other remedies provided for in this chapter, the Attorney General, at the request of the secretary, may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business an action in equity for an injunction to restrain any and all violations of this chapter or the regulations promulgated under this chapter or any order issued pursuant to this chapter from which no timely appeal has been taken or which has been sustained on appeal. In any such proceeding, the court shall upon motion of the Commonwealth issue a preliminary injunction if it finds that the defendant is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with these proceedings. In addition to an injunction, the court may levy civil penalties as provided by this chapter.



Section 5114 - Publications

The department shall publish at least annually, in such form as it deems proper, information concerning the sales of commercial feeds, together with such data on their production and use as it may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold in this Commonwealth as compared with the analyses guaranteed on the label. The information concerning production and use of commercial feeds shall not disclose the operations of any person.



Section 5115 - Disposition of funds

Moneys received from license fees, inspection fees, fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture for administering the provisions of this chapter.






Chapter 57 - Food Protection

Chapter Notes

Enactment. Unless otherwise noted, Chapter 57 was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Enactment. Subchapter A was added November 23, 2010, P.L.1039, No.106, effective in 60 days.

Cross References. Subchapter A is referred to in sections 4604, 5733, 5737, 6503, 6504, 6508 of this title.

Enactment. Subchapter B was added November 23, 2010, P.L.1039, No.106, effective in 60 days.

Cross References. Subchapter B is referred to in section 4604 of this title.



Section 5701 - Short title of chapter

This subchapter shall be known and may be cited as the Retail Food Facility Safety Act.



Section 5702 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bed and breakfast homestead or inn." A private residence which contains ten or fewer bedrooms used for providing overnight accommodations to the public and in which breakfast is the only meal served and is included in the charge for the room.

"Employee." The license holder, person in charge, person having supervisory or management duties, person on the payroll, family member, volunteer, person performing work under contractual agreement or other person working in a retail food facility.

"Food employee." An individual working with unpackaged food, food equipment or utensils or food contact surfaces.

"License." A grant to a proprietor to operate a retail food facility.

"Licensor." Any of the following:

(1) The county department of health or joint-county department of health whenever a retail food facility is located in a political subdivision under the jurisdiction of a county department of health or joint-county department of health.

(2) The health authorities of cities, boroughs, incorporated towns and first class townships whenever a retail food facility is located in a city, borough, incorporated town or first class township not under the jurisdiction of a county department of health or joint-county department of health.

(3) The health authorities of second class townships and second class townships which have adopted a home rule charter which elect to issue licenses under this subchapter whenever a retail food facility is located in a second class township or second class township which has adopted a home rule charter not under the jurisdiction of a county department of health or joint-county department of health.

(4) The Department of Agriculture whenever a retail food facility is located in any other area of this Commonwealth.

"Organized camp." A combination of programs and facilities established for the primary purpose of providing an outdoor group living experience for children, youth and adults, with social, recreational and educational objectives, and operated and used for five or more consecutive days during one or more seasons of the year.

"Person in charge." A person designated by a retail food facility operator to be present at a retail food facility and responsible for the operation of the retail food facility at the time of inspection.

"Potentially hazardous food." The term shall have the same meaning as defined in the 2009 edition of the Food Code published by the Department of Health and Human Services, Food and Drug Administration, or any successor document approved by regulation of the department.

"Proprietor." A person, partnership, association or corporation conducting or operating a retail food facility within this Commonwealth.

"Public eating or drinking place." A place within this Commonwealth where food or drink is served to or provided for the public, with or without charge. The term does not include dining cars operated by a railroad company in interstate commerce or a bed and breakfast homestead or inn.

"Raw agricultural commodity." As defined under section 5722 (relating to definitions).

"Retail food establishment." An establishment which stores, prepares, packages, vends, offers for sale or otherwise provides food for human consumption and which relinquishes possession of food to a consumer directly, or indirectly, through a delivery service such as home delivery of grocery orders or delivery service provided by common carriers. The term does not include dining cars operated by a railroad company in interstate commerce or a bed and breakfast homestead or inn.

"Retail food facility." A public eating or drinking place or a retail food establishment.

Cross References. Section 5702 is referred to in sections 5722, 6502 of this title.



Section 5703 - License required

(a) Unlawful conduct.--Except as provided in subsection (b), it shall be unlawful for any proprietor to conduct or operate a retail food facility without first obtaining a license for each retail food facility as provided in this subchapter.

(b) Exempt retail food facilities.--

(1) A licensor may exempt the following retail food facilities from the license requirements of this section:

(i) A food bank owned by a charitable nonprofit entity and operated for charitable or religious purposes.

(ii) A soup kitchen owned by a charitable nonprofit entity and operated for charitable or religious purposes.

(iii) A retail food facility that operates on no more than three days each calendar year.

(iv) A school cafeteria.

(v) A retail food facility that is owned by a charitable nonprofit entity and that is one or more of the following:

(A) Managed by an organization which is established to promote and encourage participation or support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis. This subparagraph does not apply to organized camps.

(B) Offers only foods that are nonpotentially hazardous foods or beverages.

(vi) A retail food facility in which food or beverages are sold only through a vending machine.

(vii) A retail food facility which is owned by a church, association of churches or other religious order, body or institution which:

(A) Qualifies for exemption from taxation under section 501(c)(3) or (d) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501).

(B) Is not subject to unrelated business income taxation under sections 511, 512 or 513 of the Internal Revenue Code of 1986 for activities undertaken under this chapter.

If the licensor is the department, the exemption shall be accomplished by order of the secretary and published in the Pennsylvania Bulletin. If the licensor is an entity other than the department, the exemption shall be accomplished by order of the local government unit or units having jurisdiction over the licensor. A retail food facility that is exempted from the license requirements under this section shall remain subject to inspection and all other provisions of this subchapter.

(2) A licensor shall exempt the following retail food facilities from the license requirements of this section:

(i) A retail food facility in which only prepackaged, nonpotentially hazardous food or beverages are sold.

(ii) A retail food facility that sells only raw agricultural commodities.

(iii) A retail food facility that is in compliance with the act of July 20, 1974 (P.L.537, No.184), referred to as the Honey Sale and Labeling Act, and in which 100% of the regulated products offered for human consumption are produced or processed on the farm on which the retail food facility is located.

A retail food facility that is exempted from the license requirements under this section shall remain subject to inspection and all other provisions of this subchapter.

(c) Issuance of license.--A retail food facility license shall be issued by the licensor having jurisdiction. A license shall specify the date of expiration, the period for which the license is valid, the name of the licensee and the place licensed. Licenses shall be conspicuously displayed at all times in the place thereby licensed. Licenses shall not be transferable.

(d) Application requirement.--Any person owning or operating or desiring to operate a retail food facility within this Commonwealth shall make application for a license to the licensor on forms furnished by the licensor. The forms shall, at a minimum, set forth such information as the department may require and any additional information a licensor that is not the department may require under the authority of the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law. Application forms shall include the name and address of the applicant, together with all the other information deemed necessary to identify the applicant, provide contact information for the applicant, identify the location of the retail food facility that is the subject to the application and facilitate the licensor's processing of the application.

(e) Inspection.--

(1) No license shall be issued until inspection of the retail food facility has been made by the licensor and the retail food facility meets the requirements of both this subchapter and one of the following:

(i) The rules and regulations of the department.

(ii) The rules and regulations adopted under the authority of the First Class City Home Rule Act or the Local Health Administration Law.

(2) Rules and regulations adopted by a licensor who is not the department shall meet and shall not exceed the requirements of this subchapter and the rules and regulations of the department.

(f) Reports.--If the licensor is an entity other than the department, the licensor shall provide the department a copy of any inspection report resulting from any inspection conducted under authority of this subchapter within 30 days of the inspection date. This copy may be sent by electronic methods, as approved by the department. The department may, by regulation, require that inspection reports be submitted in a specific electronic format.

(g) Term of license.--

(1) Except as provided in paragraph (2), licenses shall expire on the day after the original license anniversary date at intervals of one year, or for any other license period that is established by the department through regulation and that uses risk-based factors identified in the current edition of the Food Code, published by the United States Department of Health, Food and Drug Administration, as a basis for determining the appropriate license interval. An application for renewal shall be made one month before the expiration of an existing license. A license granted under the provisions of this subchapter shall be renewed if the most recent inspection by the licensor was conducted within the preceding license period and determined that requirements specified in this chapter with respect to the retail food facility were met.

(2) A temporary license for a retail food facility that operates on no more than 14 days in one calendar year or for a retail food facility operating at a fair, festival or similar temporary event shall be granted with respect to the calendar year in which it is issued if the retail food facility meets the requirements of this subchapter.

(h) Sales and use tax license.--No license shall be issued until the proprietor exhibits proof that the proprietor has applied for or received a sales and use tax license or exemption certificate from the Department of Revenue.

(i) Denial or revocation of license.--

(1) A licensor shall state in writing to the proprietor the reason for the refusal to issue a license.

(2) (i) If a retail food facility licensed by the department is in violation of a provision of this subchapter, or of a regulation promulgated under authority of this subchapter, or of any other act related to public health and being applicable to retail food facilities, the department may suspend or revoke the license. If a retail food facility licensed by an entity other than the department is in violation of a provision of this subchapter, or of a regulation promulgated under authority of this subchapter, or of any other act related to public health and being applicable to retail food facilities, or of the regulations of the licensor pertaining to retail food facilities, the licensor may suspend or revoke the license. The suspension of a license shall be terminated when the violation for which it was imposed has been found, upon inspection by the licensor, to have been corrected. Whenever a license is suspended or revoked, no part of the fee paid therefore shall be returned to the proprietor.

(ii) A licensor may, as an alternative to suspending or revoking a license, provide a licensee a reasonable interval within which to correct conditions that constitute a violation that would result in the suspension or revocation of the license, provided that the health and safety of the employees, occupants and patrons of the retail food facility can be reasonably assured during that interval.

(j) Fees.--The fees that may be charged under this subchapter are as established by the licensor, if the licensor is an entity other than the department, and shall be paid into the city, borough, incorporated town, township or county treasury. If the licensor is the department, the fees shall be paid to the State Treasury through the department and are as follows:

(1) For licensure of a retail food facility that has not been previously licensed and that is owner operated and that has a seating capacity of less than 50: $103.

(2) For licensure of a retail food facility that has not been previously licensed and that is not described in paragraph (1): $241.

(3) For a renewal of a license or for issuing a license to reflect a change of ownership: $82.

(4) For a duplicate license, for each retail food facility location: $14.

(5) For a temporary license under subsection (g)(2): $14.

(6) For conducting a follow-up inspection to review whether changes have been made to correct violations which resulted in noncompliant status determined by a prior inspection:

(i) For the second follow-up inspection during the licensure period: $150.

(ii) For a third or subsequent follow-up inspection during the licensure period: $300.

(7) For conducting an inspection that is not otherwise required by the department but that is conducted at the behest of the proprietor of the retail food facility: $150.

(8) For any license described in paragraph (1), (2), (3), (4) or (5) that is issued for a period of greater than one year by regulation of the department in accordance with subsection (g), the license fee otherwise prescribed under those paragraphs shall be prorated for the license period.

(k) Multiple retail food facilities.--Whenever any proprietor maintains more than one retail food facility within this Commonwealth, the proprietor shall be required to apply for and procure a license for each retail food facility.

(Oct. 24, 2012, P.L.1434, No.180, eff. 60 days)

2012 Amendment. Act 180 amended subsec. (b)(2).

Cross References. Section 5703 is referred to in section 5707 of this title.



Section 5704 - Inspection, sampling and analysis

(a) Inspection.--For purposes of enforcement of this subchapter, a licensor is authorized, upon presenting appropriate credentials to the person in charge:

(1) To enter at reasonable times any retail food facility.

(2) To inspect at reasonable times, within reasonable limits and in a reasonable manner, the retail food facility.

(3) To obtain a sample of any food at a retail food facility for analysis as may be necessary to determine compliance with this subchapter if the licensor, upon completion of the inspection and prior to leaving the facility, provides the person in charge a receipt describing the sample obtained.

(b) Billing.--A retail food facility from which a sample was collected may bill the licensor for the fair market value of the sample.

(c) Report.--Upon completion of an inspection of a retail food facility and prior to leaving the premises, a licensor shall give to the person in charge a written report of the findings of the inspection. Results from the analysis of any samples taken shall be provided to the person in charge within 30 days of receipt.



Section 5705 - (Reserved)



Section 5706 - (Reserved)



Section 5707 - Powers of department

(a) Rules and regulations.--The department shall make such reasonable rules and regulations as may be deemed necessary for carrying out the provisions and intent of this subchapter. In promulgating regulations, the department shall be guided by the most current edition of the Food Code, published by the United States Department of Health, Food and Drug Administration. The regulatory standards established by the department under this section shall be the standards followed and applied by any licensor with respect to retail food facilities.

(b) Food service at schools and organized camps.--

(1) The department shall provide for the inspection of a food service at a school and for the training of school food service personnel in accordance with the standards applied to retail food facilities for schools located in areas in which the department is the licensor. Upon request, the department shall provide training to school food service personnel or inspections of a food service at a school located in areas in which the department is not the licensor.

(2) The department shall provide for the inspection of a food service at organized camps and for the training of food service personnel at organized camps in accordance with the standards applied to retail food facilities for organized camps located in areas in which the department is the licensor. Upon request, the department shall provide training to organized camp food service personnel or inspections of a food service at organized camps located in areas in which the department is not the licensor.

(c) Inspection.--If a licensor fails to inspect a retail food facility as required under section 5703(e) (relating to license required), the department shall have the authority to license and inspect all retail food facilities under that licensor's jurisdiction, and the licensor that failed to comply with the inspection requirement shall not charge or collect any fee for licensing subject retail food facilities. If the department conducts an inspection, it shall, within 30 days, provide the licensor a copy of the inspection report.

(d) Interagency coordination.--The department shall provide inspection reports or test results that indicate human illness related to food consumption or food handling practices, or to other threats to the safety of the food supply, to the Department of Health, the Department of Environmental Protection or any other Commonwealth agency as necessary to develop a comprehensive, coordinated interagency approach to protecting public health and safeguarding the food supply.



Section 5708 - Infectious persons

No proprietor shall allow any food employee to be in a retail food facility if that person has an infectious or communicable disease, as prohibited under the act of April 23, 1956 (1955 P.L.1510, No.500), known as the Disease Prevention and Control Law of 1955, and its attendant regulations related to restrictions on food handlers. In consultation with the Department of Health, the department may promulgate regulations with respect to specific illnesses as related to operations in a retail food facility as it deems necessary for the protection of public health.



Section 5709 - Linens, equipment and utensils

No proprietor shall utilize any linens, equipment or utensils unless the linens, equipment or utensils have been thoroughly cleansed and sanitized in the manner prescribed by regulation of the department.



Section 5710 - Retail food facility and employee cleanliness

All retail food facilities, kitchens, dining rooms and all places where foods are prepared, kept or stored shall be kept in a clean and sanitary condition and be protected from dust, dirt, insects and vermin in the manner prescribed by the regulations of the department. The clothing and hands of employees shall at all times be clean and sanitary. Except when washing fruits and vegetables or when approved by the department, food employees may not contact exposed, ready-to-eat food with their bare hands and shall use suitable utensils such as deli tissue, spatulas, tongs, single-use gloves or dispensing equipment. No domestic pets or other animals shall be permitted where food or drink is prepared, handled or stored unless specifically permitted or required under the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327) or other Federal or State law. No person shall be permitted to use for living or sleeping purposes any room or place in any retail food facility which is regularly and customarily used for the preparation, handling, storing or serving of food.



Section 5711 - Toilets, sinks and drains

All toilets, hand-wash sinks, tubs, sinks and drains used in or in connection with any retail food facility shall at all times be kept in a clean and sanitary condition.



Section 5712 - Applicability

This subchapter shall not apply to food that meets all of the following requirements:

(1) The food is not potentially hazardous food.

(2) The food is prepared in a private home.

(3) The food is used or offered for human consumption by any of the following organizations:

(i) A tax-exempt organization under section 501(c)﻿(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)).

(ii) A volunteer fire company or ambulance, religious, charitable, fraternal, veterans, civic, sportsmen, agricultural fair or agricultural association or any separately chartered auxiliary of any of these associations, on a not-for-profit basis.

(iii) An organization that is established to promote and encourage participation and support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis.

(4) The organization that uses or offers the food for human consumption informs consumers that the organization uses or offers food that has been prepared in private homes that are not licensed or inspected.

(5) The food is donated to an organization described under paragraph (3).



Section 5713 - School cafeterias and organized camps

Officials of schools and organized camps shall cooperate with the department in the conduct of cafeteria health and safety inspections and shall participate in inspection services and training programs made available by the department in areas where the department is the licensor. Upon request, the department shall provide training to school or organized camp food service personnel or inspections of a food service at a school or organized camp located in areas in which the department is not the licensor.



Section 5714 - Penalties

(a) Retail food facilities under jurisdiction of department.--For retail food facilities under the jurisdiction of the department, penalties are as follows:

(1) A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a summary offense for the first or second offense and shall be subject to a fine not less than $100 but not more than $300. A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(2) In addition to proceeding under any other remedy available at law or in equity for a violation of this subchapter or a rule or regulation adopted or any order issued under this subchapter, the secretary may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the penalty, the secretary shall consider the gravity of the violation. Whenever the secretary finds a violation which did not cause harm to human health, the secretary may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the secretary may determine, the secretary may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(b) Retail food facilities under other jurisdiction.--Penalties shall be established by the licensor for retail food facilities under the jurisdiction of a licensor that is not the department.



Section 5721 - Short title of subchapter

This subchapter shall be known and may be cited as the Food Safety Act.



Section 5722 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Color additive." A material which is a dye, pigment or other substance made by a process of synthesis or similar artifice or extracted, isolated or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral or other source and when added or applied to a food is capable, alone or through reaction with other substances, of imparting color thereto. The term includes black, white and intermediate grays. The term does not include:

(1) Any material which the Secretary of Agriculture, by regulation, determines is used or intended to be used solely for a purpose or purposes other than coloring.

(2) Any pesticide chemical, soil or plant nutrient or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

"Federal acts." The Wholesome Meat Act (Public Law 90-201, 21 U.S.C. § 601 et seq.), the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040, 21 U.S.C. § 301 et seq.), the Poultry Products Inspection Act (Public Law 85-172, 21 U.S.C. § 451 et seq.), the Fair Packaging and Labeling Act (Public Law 89-755, 15 U.S.C. § 1451 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stat. 163, 7 U.S.C. § 136 et seq.) and the Nutrition Labeling and Education Act of 1990 (Public Law 101-535, 104 Stat. 2353).

"Food." An article used for food or drink by humans, including chewing gum and articles used for components of any article. The term does not include medicines and drugs.

"Food additive." A substance, the intended use of which results or may reasonably be expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food if the substance is not generally recognized among experts qualified by scientific training and expertise to evaluate its safety, as having been adequately shown through scientific procedures or, in the case of a substance used in food prior to January 1, 1958, through either scientific procedures or experience based on common use in food to be safe under the conditions of its intended use. The term does not include the following:

(1) A pesticide chemical in or on a raw agricultural commodity.

(2) A pesticide chemical to the extent that it is intended for use or is used in the production, storage or transportation of any raw agricultural commodity.

(3) A color additive.

(4) Any substance used in accordance with a sanction or approval granted prior to the enactment of this paragraph pursuant to a statute repealed by this act, pursuant to the Poultry Products Inspection Act (Public Law 85-172, 21 U.S.C. § 451 et seq.) or pursuant to the Wholesome Meat Act (Public Law 90-201, 21 U.S.C. § 601 et seq.).

(5) A new animal drug.

As used in this definition, the term "substance" includes any substance intended for use in producing, manufacturing, packaging, processing, preparing, treating, transporting or holding food and any source of radiation intended for any use.

"Food establishment." A room, building or place or portion thereof or vehicle maintained, used or operated for the purpose of commercially storing, packaging, making, cooking, mixing, processing, bottling, baking, canning, freezing, packing or otherwise preparing, transporting or handling food. The term excludes retail food facilities, retail food establishments or public eating and drinking places and those portions of establishments operating exclusively under milk or milk products permits.

"Imitation food." A food that is a substitute for and resembles another food but is nutritionally inferior to that food.

"Label." A display of written, printed or graphic matter upon the immediate container of any food. The term "immediate container" does not include package liners.

"Labeling." All labels and other written, printed or graphic matter upon a food or any of its containers or wrappings.

"Package." Any container or wrapping in which food is enclosed for delivery or display to retail purchasers. The term does not include the following:

(1) Shipping containers or wrappings for the transportation of food in bulk or quantity to manufacturers, packers or processors or to wholesale or retail distributors.

(2) Shipping containers or wrappings used by retailers to ship or deliver food to retail customers, if the containers or wrappings bear no printed matter pertaining to food.

(3) Containers used for tray pack displays in retail establishments.

(4) Transparent containers or wrappings which do not bear written, printed or graphic matter which obscures information required to be displayed on the label.

"Pesticide chemical." A substance used in the production, storage or transportation of raw agricultural commodities which, alone or in chemical combination or formulation with one or more other substances, is a pesticide within the meaning of the act of March 1, 1974 (P.L.90, No.24), known as the Pennsylvania Pesticide Control Act of 1973.

"Potentially hazardous food." As defined in section 5702 (relating to definitions).

"Principal display panel." A part of a label that is most likely to be displayed, presented, shown or examined under normal and customary conditions of display for retail sale and is large enough to accommodate all the mandatory information required to be placed on the label.

"Public eating or drinking place." As defined in section 5702 (relating to definitions).

"Raw agricultural commodity." A food in its raw or natural state, including all fruits which are washed, colored or otherwise treated in their unpeeled, natural form prior to marketing.

"Retail food establishment." As defined in section 5702 (relating to definitions).

"Retail food facility." As defined in section 5702 (relating to definitions).

"Secretary." Includes an authorized representative, employee or agent of the Department of Agriculture.

Cross References. Section 5722 is referred to in sections 5702, 5733 of this title.



Section 5723 - Prohibited acts

The following acts are prohibited:

(1) Manufacture, sale, delivery, consignment, bailment, holding or offering for sale of any food that is adulterated or misbranded, except where a person in good faith delivers or offers to deliver the food and furnishes shipping documents to the secretary.

(2) Adulteration or misbranding of any food.

(3) Knowingly receiving in commerce any food which is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise.

(4) Sale, delivery for sale, holding for sale or offering for sale any article in violation of section 5731 (relating to poisonous or deleterious substances and tolerances).

(5) Refusal to permit during normal business hours entry to, inspection of or taking of a sample or access to or copying of any record at a food establishment as authorized under section 5732(a)(2) and (3) (relating to inspection, sampling and analysis).

(6) Removal or disposal of a detained or embargoed food article in violation of section 5726 (relating to detention and condemnation).

(7) Alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of a food or the doing of any other act with respect to a food, if the act is done while the food is held for sale and results in the food being adulterated or misbranded.

(8) Forging, counterfeiting, simulating, falsely representing or using without proper authority any mark, stamp, tag, label or other identification device authorized or required by regulation promulgated under this subchapter.

(9) Use by any person to his own advantage or revealing, other than to the secretary or the courts when relevant in any judicial proceeding under this subchapter, of any information acquired under authority of this subchapter concerning any method or process which, as a trade secret or confidential trade information, is entitled to protection.

(10) Holding of any potentially hazardous food at unsafe temperatures in violation of an applicable regulation issued under this chapter.

(11) Failure to register with the department under the provisions of section 5734 (relating to registration of food establishments).

(12) Use of wording which incorrectly indicates or implies that a label or product has received approval of the department. A food establishment may not claim registration either upon its label or package or otherwise, except as provided in section 5735 (relating to product registration).

(13) Sale of confectionery containing alcohol at a level above one-half of 1% by volume.

(14) Failure by a carrier to make records showing the movement in commerce of any food or the holding thereof during or after the movement and the quantity, shipper and consignee thereof available for one year after the initial date of movement of the food in commerce.



Section 5724 - Temporary or permanent injunctions

In addition to any other remedies provided in this subchapter, the secretary may apply to the Commonwealth Court or to any other court having jurisdiction for a temporary or permanent injunction restraining a person from violating this subchapter or any regulation adopted under this subchapter.



Section 5725 - Penalties

(a) Criminal penalties.--A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a summary offense for the first or second offense. A person who violates this subchapter or any rule, regulation, standard or order made under this subchapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(b) Civil penalties.--In addition to proceeding under any other remedy available at law or in equity for a violation of this subchapter, or a rule or regulation adopted or any order issued under this subchapter, the secretary may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the penalty, the secretary shall consider the gravity of the violation. Whenever the secretary finds a violation which did not cause harm to human health, the secretary may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the secretary may determine, the secretary may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(c) Guaranty.--

(1) No prosecution shall be sustained under the provisions of this subchapter for the manufacture, delivery, consignment, bailment, holding or sale of or offering for sale, exposing for sale or having in possession with intent to sell any adulterated or misbranded article against a person from whom the article of food, sample or portion was obtained by the department if the person can establish a guaranty to the effect that the article of food is not adulterated or misbranded within the meaning of this subchapter, was adulterated or misbranded prior to coming into the possession of the person and the person did not know or have reason to know of the adulteration or misbranding or was adulterated or misbranded after it left the possession and control of the person. The guaranty must be signed by the supplier, manufacturer, wholesale dealer, jobber or distributor from whom the articles of food were purchased or procured.

(2) The guaranty to afford protection shall contain the name and address of the supplier, manufacturer, wholesale dealer, jobber or distributor making the sale of the article of food to the person holding the guaranty. A supplier, manufacturer, wholesale dealer, jobber or distributor giving a guaranty under the provisions of this subchapter may be held responsible and may be proceeded against for the adulteration or misbranding of any article of food sold under the guaranty and shall be subject to the penalties provided for violation of this subchapter. A guaranty shall not operate as a defense to prosecution for a violation of the provisions of this subchapter if the person holding the guaranty continues to sell the same food after written or printed notice from the secretary that the article is adulterated or misbranded within the meaning of this subchapter. However, if the person violated the provisions of this subchapter by having stored, transported, exposed or kept the article in a way or manner to render it diseased, contaminated or unwholesome, the person may be proceeded against for a violation.

(d) Minor violations.--Nothing in this subchapter shall be construed as requiring prosecution or institution of a proceeding under this subchapter for minor violations of this subchapter if the secretary believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(e) Food establishments subject to local inspections.--Penalties shall be established by the county, borough, incorporated town or township for food establishments that are subject to local inspection under section 5733(b) (relating to rules and regulations).



Section 5726 - Detention and condemnation

(a) Marking detained food.--Whenever the secretary has probable cause to believe that food is adulterated or misbranded, the secretary shall affix to the container or wrapping a tag or other marking. The tag or marking shall give notice that:

(1) The food may be adulterated or misbranded and shall be detained.

(2) It is unlawful to remove the food from the food establishment or to dispose of it without approval of the secretary.

(b) Determination and appeal.--The secretary shall determine whether a food detained under this subchapter may be sold, delivered, consigned, held or offered for sale as is or whether it shall be relabeled, reprocessed or destroyed within 40 days of issuance of the detention order. Any determination by the secretary that the food shall be relabeled, reprocessed or destroyed shall be subject, within 30 days of the determination, to appeal by the owner or operator of the food establishment or the manufacturer or owner of the food to the court of common pleas of the county in which the food was located. The detention order shall expire after five working days from the issuance of the order, unless the secretary confirms the order. The order shall clearly and concisely state the facts on which it is based.

(c) Relabeling.--If the secretary determines that the adulteration or misbranding can be corrected by a proper label or reprocessing and the determination is not appealed within the time permitted, the secretary may direct that the food be released to the claimant to label or process under the supervision of the secretary. The relabeled or reprocessed food shall not be released into the market until the secretary has executed an order indicating that the food is no longer in violation of this subchapter.

(d) Order for destruction.--Food detained under this subchapter shall be destroyed by the owner under the supervision of the secretary, if the secretary determines that the food is unfit for human consumption and the food cannot be reconditioned so as to be made fit for human consumption and the determination is not appealed within the time permitted. Food detained under this subchapter may be used as animal feed or for other beneficial use, provided that such use is in compliance with other applicable statutes, rules, regulations, standards and orders. The owner shall pay all costs of destruction.

Cross References. Section 5726 is referred to in section 5723 of this title.



Section 5727 - Temporary permits

Temporary permits granted by Federal agencies for interstate shipment of experimental packs of food varying from the requirements of definitions and standards of identity in Federal acts shall be effective in this Commonwealth under the conditions provided in the permits. The secretary may issue intrastate permits where they are necessary to the completion of an investigation and where the interests of consumers are safeguarded for foods not complying with definitions, standards of identity and State laws and regulations. The permits shall be for a period not to exceed one year, although the permit may be extended for a period of up to one additional year if a new standard of identity has been applied for under section 5733 (relating to rules and regulations). The secretary may revoke a permit after notice to the affected party if the application contains misleading statements or if the secretary determines that unfair competitive advantage is gained through the issuance of the permit or that the need no longer exists for the permit.



Section 5728 - Adulteration of food

A food shall be deemed adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health. However, if the substance is not an added substance, the food shall not be considered adulterated under this section if the quantity of the substance in the food does not ordinarily render it injurious to health.

(2) If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 5731 (relating to poisonous or deleterious substances and tolerances). This paragraph does not apply to a pesticide chemical in or on a raw agricultural commodity, a food additive or a color additive.

(3) If it is a raw agricultural commodity and bears or contains a pesticide chemical which is unsafe within the meaning of section 5731, except that, where a pesticide chemical has been used in or on a raw agricultural commodity with an exemption granted or tolerance prescribed under section 5731 or under any of the Federal acts and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide remaining in or on the processed food shall, notwithstanding the provisions of section 5731 and this paragraph, not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity.

(4) If it bears or contains any food additive which is unsafe within the meaning of section 5731 or under any of the Federal acts.

(5) If it consists, in whole or in part, of any diseased, contaminated, filthy, putrid or decomposed substance or is otherwise unfit for food.

(6) If it has been produced, prepared, packed or held under unsanitary conditions so that it may have become contaminated with filth or may have been rendered diseased, unwholesome or injurious to health.

(7) If it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter.

(8) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health, unless the container is fabricated or manufactured with good manufacturing practice as that standard is defined and delineated by any of the Federal acts and their regulations.

(9) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect under section 5731 or under one of the Federal acts.

(10) If:

(i) any valuable constituent has been, in whole or in part, omitted or abstracted therefrom;

(ii) any substance has been substituted wholly or in part;

(iii) damage or inferiority has been concealed in any manner; or

(iv) any substance has been added thereto or mixed or packed so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is.

(11) If it bears or contains any color additive which is unsafe within the meaning of section 5731 or under one of the Federal acts.

(12) If it bears or contains eggs processed by or egg products derived from a manufacturing, processing or preparing method wherein whole eggs are broken using a centrifuge-type egg breaking machine that separates the egg's liquid interior from the shell.

Cross References. Section 5728 is referred to in section 5731 of this title.



Section 5729 - Misbranding of food

(a) General rule.--A food shall be misbranded:

(1) If its labeling is false or misleading in any way.

(2) If it is offered for sale under the name of another food.

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food that is simulated.

(4) If its container is so made, formed or filled as to be misleading.

(5) If it is in a package that does not bear a label containing:

(i) The name and place of business of the manufacturer, packer or distributor.

(ii) An accurate statement of the quantity of the contents in terms of weight, measure or numerical count.

Reasonable variations are permitted and exemptions as to small packages shall be established in regulations promulgated by the secretary.

(6) If it is represented as a food for which a definition and standard of identity has been prescribed by regulation under this subchapter or under any of the Federal acts, unless it conforms to the definition and standard and its label bears the name of the food specified in the definition and standard and the common names of optional ingredients, other than spices, flavoring and coloring, present in the food.

(7) Unless its label bears the following:

(i) The common or usual name of the food, if any.

(ii) If made from two or more ingredients, the common or usual name of each ingredient is listed in descending order of predominance by weight, except that spices, flavorings and colorings not required to be certified under any of the Federal acts, other than those sold as such, may be designated as spices, flavorings and colorings without naming each.

(8) If it is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as determined by regulation to be necessary and in order to inform purchasers as to its value for such use.

(9) If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact. Exemptions shall be established by regulations to the extent that compliance with requirements of this paragraph is impracticable. The provisions of this paragraph or paragraphs (6) and (7) with respect to artificial coloring shall not apply in the case of butter, cheese or ice cream. The provisions of this paragraph with respect to chemical preservatives shall not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil.

(10) If it is a raw agricultural commodity bearing or containing a pesticide chemical applied after harvest, unless the shipping container of the commodity bears labeling which declares the presence of the chemical and the common or usual name and function of the chemical. A declaration shall not be required when the commodity is removed from the shipping container and is held or displayed for sale at retail in accordance with the custom of the trade.

(11) If it is a color additive, unless its packaging and labeling are in conformity with the packaging and labeling requirements applicable to color additives in department regulations.

(12) If, at the site of purchase of the particular food, a sign, placard or other graphic matter relating to the food is false or misleading in any particular.

(b) Exceptions.--The provisions of subsection (a)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10) and (11) shall not apply to the following:

(1) Bakery goods sold at retail by the bakery directly to the consumer in a store or market stand operated by the bakery. The bakery goods must be made by the bakery, the bakery must guarantee that they are in compliance with this act in all other respects and the required information in subsection (a)(1), (2), (3), (4), (5), (6), (7), (8) and (9) must be available to the public at the point-of-sale.

(2) Bakery goods sold to the operators of retail food facilities when the required information in subsection (a)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10) and (11) is available to the public on the premises of the retail food facility.

(c) Nonpackaged food.--Food offered for retail sale in other than package form shall be accompanied by a sign, placard or notice listing the ingredients in descending order of predominance by weight.



Section 5730 - Regulations to exempt certain labeling requirements

The department shall promulgate regulations exempting from any labeling requirement food which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed if the food is not adulterated or misbranded under this subchapter upon removal from the processing, labeling or repacking establishments.



Section 5731 - Poisonous or deleterious substances and tolerances

(a) Additions to food.--A poisonous or deleterious substance added to a food, except where the substance is required in its production and cannot be avoided by good manufacturing practice, shall be deemed to be unsafe unless added in compliance with the Federal acts.

(b) Pesticide chemicals in or on raw agricultural commodities.--A poisonous or deleterious pesticide chemical, or any chemical which is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of pesticide chemicals as safe for use, added to a raw agricultural commodity shall be deemed unsafe unless added in compliance with the Federal acts.

(c) Unsafe food additives.--A food additive shall, with respect to any particular use or intended use, be deemed to be unsafe for the purposes of the application of section 5728(4) (relating to adulteration of food) unless it and its intended use conform to the terms of an exemption which is in effect under this section or unless there is in effect, and it and its intended use are in conformity with, a regulation issued under this section prescribing the conditions under which the additive may be safely used. A food which is in compliance with a regulation relating to a food additive shall not, by reason of bearing or containing an additive in accordance with the regulations, be considered adulterated within the meaning of section 5728(4).

Cross References. Section 5731 is referred to in sections 5723, 5728 of this title.



Section 5732 - Inspection, sampling and analysis

(a) Inspection.--For purposes of enforcement of this subchapter, the secretary is authorized, upon presenting appropriate credentials to the owner, operator or agent in charge:

(1) To enter at reasonable times any factory, warehouse or food establishment in which food is or was manufactured, processed, packed or held for introduction into commerce or to enter any vehicle used to transport or hold the food in commerce.

(2) To inspect at reasonable times, within reasonable limits and in a reasonable manner, the factory, warehouse, food establishment or vehicle and all pertinent materials, containers and labeling and to obtain samples necessary to administer this subchapter.

(3) To have access to and to copy all records of carriers showing the movement in commerce of any food or the holding thereof during or after the movement, and the quantity, shipper and consignee thereof, if the secretary has probable cause to believe that the movement or holding of food is in violation of this subchapter or department regulations.

(b) Report of inspection.--Upon completion of an inspection of a factory, warehouse or other food establishment and prior to leaving the premises, the secretary shall give to the owner, operator or agent in charge a written report of the findings of the inspection.

(b.1) Interagency coordination.--The department shall share inspection reports or tests results that indicate human illness related to food consumption or food handling practices, or to other threats to the safety of the food supply, with the Department of Health, the Department of Environmental Protection or any other Commonwealth agency as necessary to develop a comprehensive, coordinated interagency approach to protecting public health and safeguarding the food supply.

(c) Collection of samples.--During an inspection of a factory or other food establishment where food is manufactured, processed, packed, stored or offered for sale, the secretary may obtain a sample of any food for such analysis as is necessary to determine compliance with this subchapter.

(d) Receipt for samples.--If the secretary has obtained any sample in the course of the inspection, the secretary shall, upon completion of the inspection and prior to leaving the premises, give to the owner, operator or agent in charge a receipt describing the sample obtained.

(e) Payment of samples.--The food establishment from which samples are collected may bill the secretary for the fair market value of the samples.

Cross References. Section 5732 is referred to in section 5723 of this title.



Section 5733 - Rules and regulations

(a) Nature of rules.--The secretary shall be charged with the enforcement of this subchapter and shall promulgate rules, regulations and food standards necessary for its proper enforcement. The rules, regulations and food standards shall conform and shall be construed to conform with the purposes expressed in section 5736 (relating to construction of subchapter).

(b) Local inspection.--Nothing in this subchapter shall prohibit any county, city, borough, incorporated town or township which was licensing food establishments in accordance with the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law, on September 2, 1994, from continuing to license such food establishments in accordance with the First Class City Home Rule Act or the Local Health Administration Law. No county, city, borough, incorporated town or township shall ordain or enforce requirements of any kind or description with respect to food establishments related to sanitation, food safety, inspections, standards and labeling other than those promulgated by the secretary in accordance with this subchapter or adopted in accordance with subsection (f).

(c) Reciprocal inspection.--The secretary is authorized to enter into reciprocal agreements with other jurisdictions to ensure inhabitants of this Commonwealth that food sold in this Commonwealth complies with this subchapter and its regulations. The agreements may be for reciprocal inspection and labeling review. The secretary may approve or accept inspection and labeling requirements of other jurisdictions with respect to food.

(d) Uniform regulation.--In reaching reciprocal agreements with other jurisdictions, the provisions of this subchapter and its regulations shall be considered as establishing uniform requirements and regulations for food establishments throughout this Commonwealth as defined in section 5722 (relating to definitions).

(e) Interagency agreements.--Nothing in this subchapter shall prohibit a Commonwealth agency which is regulating and inspecting retail food facilities in accordance with Subchapter A (relating to retail food facility safety) from continuing to regulate and inspect retail food facilities in accordance with Subchapter A.

(f) Adoption of Federal regulations.--All regulations and supplements thereto or revisions thereof adopted under the Federal acts which relate to food on, before or after the effective date of this subchapter are adopted as regulations in this Commonwealth and shall remain in effect unless subsequently modified or superseded by regulations promulgated by the secretary.

(g) Water standards.--If a food establishment uses or supplies water for human consumption, the water shall be in compliance with the primary and secondary Maximum Contaminant Levels (MCL), treatment techniques and Maximum Residual Disinfectant Levels (MRDL) required by the act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act, and its attendant regulations.

(h) Definitions.--As used in this section, the phrase "other jurisdictions" shall mean the United States of America or any state, territory or possession thereof or any other country.

Cross References. Section 5733 is referred to in sections 5725, 5727 of this title.



Section 5734 - Registration of food establishments

(a) General rule.--Subject to the rules and regulations adopted by the secretary, it shall be the duty of every person operating a food establishment within this Commonwealth to register with the secretary as a food establishment. This registration requirement shall not be construed to exempt food establishments from licensing requirements of any county, city, borough, incorporated town or township in accordance with the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law.

(b) Application.--The application for registration shall be made on a form to be supplied by the secretary upon request of the applicant.

(c) Fee.--The registration fee shall be $35 per food establishment per year.

(d) Exceptions.--All of the following shall be exempt from the provisions of this section:

(1) Vehicles used primarily for the transportation of any consumer commodity in bulk or quantity to manufacturers, packers, processors or wholesale or retail distributors.

(2) A food establishment that is in compliance with the act of July 20, 1974 (P.L.537, No.184), referred to as the Honey Sale and Labeling Act, and in which 100% of the regulated products offered for human consumption are produced or processed on the farm on which the food establishment is located.

(e) Single food establishment.--For purposes of this section, food establishments which are located at the same address and operated by the same person shall be deemed to be a single food establishment.

(Oct. 24, 2012, P.L.1434, No.180, eff. 60 days)

2012 Amendment. Act 180 amended subsec. (d).

Cross References. Section 5734 is referred to in sections 5723, 5735 of this title.



Section 5735 - Product registration

The secretary may promulgate regulations allowing food establishments to label their food products as having been registered by the department. "Reg. Penna. Dept. Agr." shall be the approved abbreviation. This registration label shall be limited to food products prepared or packed in a food establishment registered under section 5734 (relating to registration of food establishments).

Cross References. Section 5735 is referred to in section 5723 of this title.



Section 5736 - Construction of subchapter

(a) General rule.--The provisions of this subchapter and the regulations promulgated under this subchapter shall be construed in a manner that is consistent with the Federal acts and regulations promulgated under those acts. The secretary shall not ordain or enforce requirements relating to sanitation, food safety, food standards and labeling requirements of any kind or description other than those provided for in the Federal acts unless the proposed regulation meets all of the following:

(1) is justified by compelling and unique local conditions;

(2) protects an important public interest that would otherwise be unprotected;

(3) relates to subject matter that is primarily local in nature and the Federal agency with responsibility over the subject matter is not exercising its jurisdiction with respect to the subject matter;

(4) would not cause a food to be in violation of any applicable requirements under the Federal acts; and

(5) would not unduly burden interstate commerce.

(b) Secretary to participate in rulemaking.--The secretary is encouraged to participate in rulemaking under the Federal acts and, if necessary, to pursue Federal rulemaking as is deemed necessary for the protection of the citizens of this Commonwealth through the Federal petition and rulemaking process.

Cross References. Section 5736 is referred to in section 5733 of this title.



Section 5737 - Acts not affected

Nothing in this subchapter shall be construed to abrogate or supersede any provision or regulation adopted under:

(1) The act of July 2, 1935 (P.L.589, No.210), referred to as the Milk Sanitation Law, the act of August 8, 1961 (P.L.975, No.436), referred to as the Milk Adulteration and Labeling Act, and the act of September 1, 1965 (P.L.420, No.
215), known as The Frozen Dessert Law.

(2) Subchapter A (relating to retail food facility safety).






Chapter 59 - Organic Foods (Repealed)

Section 5901 - § 5909 - (Repealed)






Chapter 61 - Maple Products (Repealed)

Section 6101 - § 6112. (Repealed)






Chapter 65 - Food Employee Certification

Chapter Notes

Enactment. Chapter 65 was added December 12, 1994, P.L.903, No.131, effective in 90 days.

Cross References. Chapter 65 is referred to in sections 6501, 6502, 6503, 6504, 6505, 6508, 6510 of this title.



Section 6501 - Short title of chapter

This chapter shall be known and may be cited as the Food Employee Certification Act.



Section 6502 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advisory board." (Deleted by amendment).

"Certificate." A certificate of completion issued by a certification program that has been evaluated and listed by an accrediting agency that has been recognized by the Conference for Food Protection Standards for Accreditation of Food Protection Manager Certification Program.

"Conference for Food Protection." An independent, national voluntary nonprofit organization to promote food safety and consumer protection. Participants in this organization include Federal, State and local regulatory agencies, universities, test providers, certifying organizations, consumer groups, food service and retail store trade associations and retail food facility operators. The objectives of the organization include identifying and addressing food safety problems and promoting uniformity of regulations in food protection.

"Employee." As defined under section 5702 (relating to definitions).

"Food establishment." As defined in section 5722 (relating to definitions).

"Organized camp." As defined in section 5702 (relating to definitions).

"Person in charge." As defined in section 5702 (relating to definitions).

"Potentially hazardous food." As defined in section 5702 (relating to definitions).

"Proprietor." As defined in section 5702 (relating to definitions).

"Public eating or drinking place." A public eating or drinking place as defined in section 5702 (relating to definitions).

"Retail food establishment." As defined in section 5702 (relating to definitions).

"Retail food facility." A public eating or drinking place or a retail food establishment.

"Supervisory employee." (Deleted by amendment).

(Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)



Section 6503 - Certification programs

(a) (Reserved).

(b) (Reserved).

(c) Certification programs.--The department shall recognize certification programs including examinations developed under those programs that are evaluated and listed by an accrediting agency that has been recognized by the Conference for Food Protection as conforming to the Conference for Food Protection Standards for Accreditation of Food Protection Manager Certification Program.

(c.1) (Reserved).

(d) Certification of employees.--An employee shall be certified following demonstration of food safety protection knowledge by the successful completion of an examination conducted by or pursuant to an accredited certification program recognized by the department under subsection (c). A retail food facility shall have a period of three months after licensing under Ch. 57 Subch. A (relating to retail food facility safety) within which to comply with this chapter.

(e) Preemption.--Except as provided in subsection (f), the regulation of food safety protection and training standards for employees of retail food facilities is preempted by the Commonwealth.

(f) Local programs.--Any food employee certification program established by a county, city, borough, incorporated town or township prior to September 1, 1994, may remain in effect.

(Dec. 20, 2000, P.L.934, No.124, eff. 60 days; Dec. 9, 2002, P.L.1495, No.190, eff. imd.; Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)

Cross References. Section 6503 is referred to in section 6504 of this title.



Section 6504 - Certification of employees

(a) General rule.--A retail food facility shall have at least one employee who holds a valid certificate present at the retail food facility or immediately accessible at all hours of operation and who is the person in charge of the retail food facility when physically present and on duty.

(a.1) Multiple retail food facilities.--

(1) Except as provided under paragraph (2), a person who meets the requirements of subsection (a) may only be the required certified employee for a single retail food facility.

(2) If a proprietor operates more than one retail food facility at a temporary fair, festival or other temporary event, a person who meets the requirements of subsection (a) may be the certified employee for all of those temporary retail food establishments.

(a.2) Federal recommended standards.--Notwithstanding this chapter, if, after the effective date of this subsection, the Food Code published by the United States Department of Health, Food and Drug Administration, recommends that a person in charge hold a certificate or recommends that a certificate holder with supervisory authority be present during hours of operation at a retail food facility, the department shall, by regulation, establish this recommended standard as the standard for retail food facilities.

(b) (Reserved).

(c) Compliance.--

(1) (Reserved).

(2) A retail food facility exempt under section 6510(d) (relating to exemptions) may voluntarily seek certification under this section.

(3) Except as provided in section 6510, compliance with this chapter by a retail food facility shall be mandatory.

(d) Employee turnover.--Retail food facilities which are not in compliance because of employee turnover or other loss of certified employees shall have three months from the date of loss of certified employees to comply.

(e) Maintenance and inspection of records.--Names and certificate numbers of certified employees shall be maintained at the place of business and shall be made available to and shall be inspected by:

(1) the department for retail food facilities that are licensed under Subchapter A of Chapter 57 (relating to retail food facility safety) by the department; or

(2) the licensor for retail food facilities that are licensed under Subchapter A of Chapter 57 by a licensor that is not the department.

(f) Period of certification.--Certification shall be in effect for the certification interval prescribed by the accredited certification program described in section 6503(c) (relating to certification programs). Renewal of certification shall be based on the successful completion of the certification requirements of an accredited certification program as described in section 6503(c).

(g) (Reserved).

(h) (Reserved).

(Dec. 20, 2000, P.L.934, No.124, eff. 60 days; Dec. 9, 2002, P.L.1495, No.190, eff. imd.; Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)

Cross References. Section 6504 is referred to in section 6510 of this title.



Section 6505 - Rules and regulations

The department is charged with the administration of this chapter and shall promulgate rules, regulations and standards for its proper enforcement and administration.



Section 6506 - Reciprocal agreements (Repealed)

2010 Repeal. Section 6506 was repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.



Section 6507 - Suspension of certification (Repealed)

2010 Repeal. Section 6507 was repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.



Section 6508 - Civil penalties

(a) Retail food facilities licensed by the department.--For retail food facilities licensed under Subchapter A of Chapter 57 (relating to retail food facility safety) by the department, and in addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto, the department may assess a civil penalty not to exceed $300 for the first offense or not to exceed $1,000 for subsequent offenses upon a person or retail food facility for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing on the charge in accordance with law.

(b) Retail food facilities licensed by other licensor.--For retail food facilities licensed under Subchapter A of Chapter 57 by a licensor that is not the department, penalties under this chapter shall be established by the licensor.

(Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)



Section 6509 - Fees (Repealed)

2010 Repeal. Section 6509 was repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.



Section 6510 - Exemptions

(a) Prepackaged food.--

(1) Retail food facilities where only commercially prepackaged food is handled and sold are exempt from this chapter.

(2) Retail food facilities that handle and sell food other than commercially prepackaged food are exempt from this chapter during time periods or work shifts when only commercially prepackaged food is sold.

(b) Nonpotentially hazardous food.--

(1) Retail food facilities that handle only nonpotentially hazardous food are exempt from this chapter.

(2) Retail food facilities that handle and sell potentially hazardous food are exempt from this chapter during time periods or work shifts when only nonpotentially hazardous food is handled and sold.

(c) Food establishments.--Food establishments are exempt from this chapter.

(d) Exempt retail food facilities.--Except as set forth in section 6504(c)(2) (relating to certification of employees), the following retail food facilities are exempt from this chapter:

(1) A retail food facility managed by an organization which is a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)).

(2) A retail food facility managed on a not-for-profit basis by an organization which is a volunteer fire company or an ambulance, religious, charitable, fraternal, veterans, civic, agricultural fair or agricultural association or any separately chartered auxiliary of any of the above associations.

(3) A retail food facility managed by an organization which is established to promote and encourage participation and support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis. This paragraph does not apply to organized camps.

(Dec. 20, 2000, P.L.934, No.124, eff. 60 days; Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)

Cross References. Section 6510 is referred to in section 6504 of this title.






Chapter 67 - Fertilizer

Chapter Notes

Enactment. Chapter 67 was added December 13, 2001, P.L.876, No.97, effective in 60 days.

Cross References. Chapter 67 is referred to in sections 6701, 6702, 6706, 6707, 6708, 6709, 6711, 6715, 6716, 6717, 6719, 6120, 6722, 6723, 6725, 6921, 7122 of this title.



Section 6701 - Short title of chapter

This chapter shall be known and may be cited as the Fertilizer Act.



Section 6702 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Brand." A term, design or trademark used in connection with one or several grades of fertilizer.

"Bulk fertilizer." A fertilizer distributed in a nonpackaged form.

"By-product." Municipal waste or residual waste as defined in the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, that contains a plant nutrient and meets all the applicable regulations of the Department of Environmental Protection.

"Consumer." A person who purchases fertilizer for the end use of the product.

"Deficiency." The amount of nutrient found by analysis to be less than that guaranteed.

"Department." The Department of Agriculture of the Commonwealth.

"Distribute." To import, consign, offer for sale, sell, barter or otherwise supply fertilizer in this Commonwealth.

"Facility." Each separate mill or plant that manufactures fertilizer.

"Fertilizer." Any substance, including fertilizer material, mixed fertilizer, specialty fertilizer and bulk fertilizer, containing one or more recognized plant nutrients which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manure, agricultural liming materials, wood ashes and other materials exempted by regulation by the Department of Agriculture.

"Fertilizer material." A fertilizer which:

(1) contains only one of the following primary plant nutrients: nitrogen, phosphate or potash;

(2) has 85% or more of its plant nutrient content present in the form of a single chemical compound; or

(3) is derived from a plant or animal residue, by-product, coproduct as defined in regulation or natural material deposit which has been processed in such a way that its content of plant nutrients has not been materially changed except by purification and concentration.

"Grade." The percentage of total nitrogen, available phosphate and soluble potash stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis except that, with respect to specialty fertilizers, fertilizer materials, bone meal, manures and similar materials, the guaranteed analysis may be stated in fractional units.

"Guaranteed analysis." The minimum percentage of plant nutrients claimed in the following order and form:

Total nitrogen (N)

%

Available phosphate (P2O5)

%

Soluble potash (K2O)

%

For other organic phosphatic materials, the total phosphate or degree of fineness may also be guaranteed. Guarantees for plant nutrients other than nitrogen, phosphorus and potassium may be established by regulation.

"Guarantor." The person whose name and address appears on the label of a fertilizer.

"Label." The display of all written, printed or graphic matter upon the immediate container or a statement accompanying a fertilizer.

"Labeling." All written, printed or graphic matter upon or accompanying any fertilizer or advertisements, brochures, posters or electronic media used in promoting the distribution of fertilizer.

"Manufacture." To produce, mix, blend, repackage or further process fertilizer or fertilizer material for distribution.

"Micronutrient." Any of the following: boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium and zinc.

"Official sample." A sample of fertilizer taken by the Department of Agriculture or its agent to effect the provisions of this chapter and designated as official.

"Overall index value." The value obtained from the calculation: (commercial value found) x 100/(commercial value guaranteed).

"Percent" or "percentage." A percentage by weight.

"Person." An individual, partnership, association, firm, corporation or any other legal entity.

"Plant nutrient." Any of the following: primary nutrient, secondary nutrient and micronutrient.

"Primary nutrient." Any of the following: total nitrogen, available phosphate and soluble potash.

"Secondary nutrient." Any of the following: calcium, magnesium and sulfur.

"Secretary." The Secretary of Agriculture of the Commonwealth or the secretary's designee.

"Specialty fertilizer." A fertilizer distributed for nonfarm use and fertilizer material primarily intended to supply plant nutrients other than nitrogen, phosphate or potash.

"Tolerance." A permitted variation from the guarantee of an official sample of fertilizer.



Section 6703 - Licensing

(a) General rule.--Every person engaged in the manufacture of fertilizer to be distributed in this Commonwealth and every guarantor of fertilizer shall, on or before July 1 of each year or prior to manufacture or distribution, apply for and obtain an annual license for each guarantor and each facility located in this Commonwealth. The application for licensure must be on the form prescribed by the department and shall be accompanied by a $25 application fee. All licenses shall expire on June 30 of each year.

(b) Labeling and typical analysis.--The department may require an applicant for a license or a current licensee to submit the labeling that the person is using or intends to use for the fertilizer. The department may also require an applicant or licensee to provide a typical analysis of selected components that may be in the fertilizer.



Section 6704 - Registration of specialty fertilizers

(a) Application.--Each brand and grade of specialty fertilizer shall be registered by the guarantor with the department before being offered for sale, sold or distributed in this Commonwealth. An application for each brand and grade of specialty fertilizer shall be made on a form prescribed by the department and shall be accompanied by a fee of $25 per each grade of each brand. Labels for each brand and grade shall accompany the application. Upon the approval of an application by the department, a copy of the registration shall be furnished to the applicant. All registrations shall expire on June 30 of each year.

(b) Contents of application.--An application for registration shall include:

(1) The brand and grade.

(2) The guaranteed analysis.

(3) The name and address of the guarantor.

(4) The net weight.

(c) Exemption.--A distributor shall not be required to register a specialty fertilizer which is already registered under this chapter by another person, providing the label does not differ in any material respect.

(d) Late fee.--If the application for renewal of the specialty fertilizer registration required in this section is not filed prior to June 30 of each year, a penalty of $25 or 10% of the registration fee, whichever is greater, may be assessed and added to the original fee and shall be paid by the applicant before the renewal specialty fertilizer registration is issued. The penalty shall not apply if the applicant furnished an affidavit that the applicant has not distributed the specialty fertilizer subsequent to the expiration of the applicant's prior registration.

Cross References. Section 6704 is referred to in section 6713 of this title.



Section 6705 - Labels and labeling

(a) General rule.--Any fertilizer distributed in a container in this Commonwealth shall have placed on or affixed to the container a label setting forth in legible and conspicuous form:

(1) The brand and grade of the fertilizer, provided that the grade shall not be required when no primary nutrients are claimed.

(2) The guaranteed analysis.

(3) The name and address of the guarantor.

(4) The net weight.

(b) Bulk fertilizer.--In the case of bulk fertilizer shipments, the information required by subsection (a) shall accompany delivery and shall be provided in writing to the purchaser at time of delivery.

(c) Other guarantees.--Guarantees for other nutrients shall be expressed in the form of the element. The department may require by regulation that the source of such other nutrients be stated on the application for registration and may be required on the label. The department may require by regulation that other beneficial substances or compounds be guaranteed. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accordance with the methods and regulations prescribed by the department.

(d) Proof of labeling claims.--The department may require proof of any labeling claims made for fertilizer. Any research in support of such claims shall be performed by an institution approved by the department utilizing acceptable scientific methodology.

(e) Consumer-specified fertilizer formulations.--A fertilizer formulated according to specifications which are furnished by a consumer prior to mixing shall be labeled to show:

(1) The net weight.

(2) The guaranteed analysis.

(3) The name and address of the guarantor.

(f) Bulk storage.--Fertilizer in bulk storage that is intended for distribution shall be identified with a label attached to the storage bin or container giving the name and grade of the product.

Cross References. Section 6705 is referred to in sections 6711, 6713 of this title.



Section 6706 - Inspection fees

(a) Amounts.--

(1) The guarantor whose name appears on the label of a fertilizer distributed in this Commonwealth shall pay semiannually and not later than January 31 and July 31 of each year an inspection fee at the rate of 15¢ per ton. In no case shall the inspection fee paid semiannually amount to less than $25.

(2) On packages of 15 pounds or less, there shall be paid in lieu of the inspection fee of 15¢ per ton provided for in paragraph (1), annually and not later than January 31 of each year, an inspection fee of $25 for each brand and grade of fertilizer distributed.

(3) If the guarantor whose name appears on the label distributes fertilizers in this Commonwealth in both packages of less and more than 15 pounds, the $25 inspection fee shall be paid for its brands and grades sold in packages of 15 pounds or less, and the 15¢ per ton fee shall be paid for its packages of more than 15 pounds.

(b) Adjustment to fees by secretary.--

(1) Notwithstanding the provisions of subsection (a), if the secretary determines following notice to the registrants and licensees that moneys derived from the registration and inspection fees are either greater or less than that required to administer this chapter, the secretary may reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter.

(2) An inspection fee established under this subsection may not be changed by more than 2¢ in one year and may not exceed 25¢ per ton.

(3) The secretary shall announce the adjustment of fees by publishing a notice in the Pennsylvania Bulletin. The adjusted fees shall take effect 60 days after publication of such notice in the Pennsylvania Bulletin.



Section 6707 - Tonnage reports

(a) General rule.--The guarantor whose name appears on the label shall submit, along with the requisite inspection fee, a report in a manner prescribed by the department listing by county the net tons of each brand and grade of fertilizer distributed in this Commonwealth for the period covered by the inspection fee.

(b) Multiple guarantors.--When more than one guarantor is involved in the distribution of fertilizer, the guarantor who distributed the fertilizer last shall report the tonnage and pay the inspection fee unless the report and payment have been made by a prior distributor.

(c) Late fee.--A penalty of $25 or 10% of the inspection fee, whichever is greater, shall be imposed for any fee or report not submitted at the required time.

(d) Examination permitted.--The department or its authorized representative may examine the records of the guarantor to verify the information contained in the reports filed with the department. Reports containing fraudulent or incorrect information shall be considered a violation of this chapter for which the department may assess any penalty as provided for in this chapter.

(e) Confidentiality of information.--

(1) No proprietary information furnished to the department under this section shall be disclosed in such a way as to knowingly or intentionally divulge a trade secret of any person subject to the provisions of this chapter.

(2) This subsection shall not apply to information furnished to a court or administrative tribunal in accordance with law.



Section 6708 - Inspection, sampling and analysis

(a) General rule.--The department shall inspect, sample, make analyses of and test fertilizers distributed within this Commonwealth and shall inspect the storage of bulk fertilizer at any time and place and to such an extent as the department may deem necessary to determine whether such fertilizers are in compliance with the provisions of this chapter. The department or its agent may enter upon any public or private premises or carriers during regular business hours in order to have access to fertilizer subject to provisions of this chapter and the records relating to this chapter.

(b) Laboratory methodology.--The department shall establish by regulation the methods of fertilizer sampling and analysis. In promulgating such regulations, the department shall consider methods such as those adopted by the Association of Official Analytical Chemists International. In cases not covered by such methods or in cases where improved methods are available, the department may issue a temporary order defining the method to be utilized. The method defined in the temporary order shall be effective upon publication in the Pennsylvania Bulletin. The temporary order shall remain in effect for a period not to exceed one year unless reissued or until such order is promulgated as a regulation.

(c) Deficiency determination.--The department, in determining whether any fertilizer is deficient, shall be guided solely by the official sample obtained and analyzed as provided for in subsections (a) and (b).

(d) Retention of official samples.--Official samples maintained by the department and that require imposition of a penalty for nutrient deficiency shall be retained for a minimum of 90 days from issuance of a deficiency report. Upon request, the department shall furnish to the guarantor a portion of any sample that is subject to penalty or other legal action. Such requests must be made within 30 days of notification of sample violations.



Section 6709 - Plant food deficiency

(a) Penalties.--The following penalties shall be assessed for deficiencies from the guaranteed analysis:

(1) A penalty payment of five times the commercial value of each deficiency shall be assessed when the analysis shows that a fertilizer is deficient:

(i) in one or more of its guaranteed primary nutrients beyond a tolerance of 10% (two unit maximum); or

(ii) when the overall index value of the primary nutrients in the fertilizer is below 97.

(2) When a fertilizer is subject to a penalty payment under both paragraph (1)(i) and (ii), the larger penalty payment shall apply. Any such penalties assessed may not exceed the retail price of the lot of fertilizer represented by the official sample.

(3) Deficiencies beyond the tolerance as established by regulation in a component other than a primary nutrient shall be evaluated by the department and shall be subject to any penalty under this chapter.

(b) Payment of penalties.--All penalties assessed under this section shall be paid by the guarantor to the consumer of the lot of fertilizer represented by the sample analyzed within 90 days after the date of notice from the department to the guarantor. Receipts of payment shall be promptly forwarded by the guarantor to the department. If the consumer cannot be found, the penalties shall be paid to the department.

(c) Deficiencies in mixed fertilizers.--A deficiency in an official sample of mixed fertilizer resulting from nonuniformity shall not be deemed distinguishable from a deficiency due to actual plant nutrient shortage and shall be deemed a violation of this chapter for which the department may assess any penalty as provided for in this chapter.

Cross References. Section 6709 is referred to in section 6710 of this title.



Section 6710 - Commercial value

For the purpose of determining the commercial value to be applied under section 6709 (relating to plant food deficiency), the department shall determine and publish annually the values per pound of nitrogen, available phosphate and soluble potash in fertilizers in this Commonwealth. The amounts determined and published shall be used in determining and assessing penalty payments.



Section 6711 - Misbranding

No person shall distribute a misbranded fertilizer. A fertilizer shall be deemed to be misbranded if:

(1) its labeling is false or misleading in any particular;

(2) it is distributed under the name of another fertilizer product;

(3) it is not labeled as required in section 6705 (relating to labels and labeling) and in accordance with regulations prescribed under this chapter; or

(4) it purports to be or is represented as a fertilizer or is represented as containing a plant nutrient or fertilizer unless such plant nutrient or fertilizer conforms to the definition of identity, if any, prescribed by regulation.



Section 6712 - Adulteration

(a) General rule.--No person shall distribute an adulterated fertilizer product. A fertilizer shall be deemed to be adulterated if:

(1) it contains any deleterious or harmful substance in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water when applied in accordance with its intended use or directions for use on the label;

(2) adequate warning statements or directions for use which may be necessary to protect plant life, animals, humans, aquatic life, soil or water are not shown upon the label;

(3) its composition falls below or differs from that which it is purported to possess by its labeling; or

(4) it contains viable weed seed in amounts exceeding the limits which the department establishes by regulation.

(b) Exception.--A fertilizer shall not be considered adulterated under this section if the quantity of the substance in the fertilizer does not ordinarily render it injurious.



Section 6713 - Publications

The department shall publish at least annually and in such form as it deems proper such information concerning the distribution of fertilizers and results of analyses based on official samples of fertilizer distributed within this Commonwealth as compared with analyses guaranteed under sections 6704 (relating to registration of specialty fertilizers) and 6705 (relating to labels and labeling).



Section 6714 - Short weight

If any fertilizer in the possession of a consumer is found by the department to be short in weight, the guarantor of that fertilizer shall, within 30 days after official notice from the department, submit to the consumer a penalty payment of two times the value of the actual shortage.



Section 6715 - Refusal, suspension or revocation of registration or license

The department may refuse, suspend or revoke the registration of any fertilizer or refuse, suspend or revoke the license of any person where the registrant or licensee has not complied with the provisions of this chapter or of any person who has used fraudulent or deceptive practices in the evasion of the provisions of this chapter.



Section 6716 - Stop-sale orders

(a) General rule.--The department may issue and enforce a written or printed stop-sale, use or removal order to the owner or custodian of any lot of fertilizer and to hold at a designated place when the department finds the fertilizer is being offered or exposed for sale in violation of any of the provisions of this chapter. The order shall remain in effect until the law has been complied with and the fertilizer is released in writing by the department or the violation has been otherwise legally disposed of by written authority.

(b) Release by department.--The department shall release fertilizer held under a stop-sale order when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid by the person responsible for the violation.



Section 6717 - Seizure and condemnation

A lot of fertilizer not in compliance with the provisions of this chapter shall be subject to seizure and condemnation by the department, provided that in no instance shall the disposition of the fertilizer be ordered by the department without first giving the claimant an opportunity for a hearing as provided for in section 6718 (relating to appeal process) or for opportunity to apply for permission to process or relabel the fertilizer to bring it into compliance with this chapter.



Section 6718 - Appeal process

All appeals shall be taken and hearings conducted in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References. Section 6718 is referred to in section 6717 of this title.



Section 6719 - Cooperation with other entities

The department may cooperate with and enter into agreement with governmental agencies of the Federal Government, agencies of this Commonwealth and any other state in order to carry out the purpose and provisions of this chapter.



Section 6720 - Rules and regulations

The department shall promulgate and enforce rules and regulations necessary for administration and implementation of this chapter.



Section 6721 - Unlawful conduct

It shall be unlawful for any person to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 6722 - Interference with officer or employee of department

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of that employee's or officer's duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 6723 - Enforcement and penalties

(a) Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto:

(1) For the first offense, commits a summary offense and may, upon conviction, be sentenced for each offense to pay a fine of not less than $50 nor more than $100 and costs of prosecution or to undergo imprisonment for a term which shall be fixed at not more than 90 days, or both.

(2) For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $1,000 and costs of prosecution or to imprisonment for not more than two years, or both.

(b) Trade secrets.--

(1) Any person who uses to that person's own advantage or reveals to anyone other than the department, administrative tribunal or the courts when relevant in any judicial proceeding any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection under the law commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to imprisonment for not less than one year, or both.

(2) This subsection shall not be construed to prohibit the department from exchanging information of a regulatory nature with governmental agencies of the Federal Government, agencies of this Commonwealth or any other state to implement the provisions of this chapter.

(c) Civil penalties.--

(1) In addition to any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty of not more than $2,500 upon any person for each violation of this chapter. The civil penalty assessed shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt.

(2) No civil penalty shall be assessed unless the person assessed the penalty has been given notice and an opportunity for a hearing on the assessment in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(d) Certified copy of official analysis.--In prosecution under this chapter involving the composition of a lot of fertilizer, a certified copy of the official analysis signed by the secretary or the secretary's designee shall be accepted as prima facie evidence of the composition.

(e) De minimis violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of de minimis violations of this chapter when the department concludes that the public interest will be best served by a suitable notice of warning in writing.



Section 6724 - Exchanges between manufacturers

Nothing in this chapter shall be construed as restricting or avoiding sales or exchanges of fertilizers to each other by importers, manufacturers or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of fertilizer to manufacturers or manipulators who are licensed as required by provisions of this chapter.



Section 6725 - Disposition of funds

Moneys received from license fees, registration fees, inspection fees, fines and penalties shall be paid into a special restricted account in the General Fund to be known as the Agronomic Regulatory Account. All moneys in the Agronomic Regulatory Account are hereby appropriated to the department for the purposes of this chapter and Chapters 69 (relating to soil and plant amendment) and 71 (relating to seed).

(Nov. 29, 2004, P.L.1302, No.164, eff. 60 days)

Cross References. Section 6725 is referred to in sections 6921, 7122 of this title.






Chapter 69 - Soil and Plant Amendment

Chapter Notes

Enactment. Chapter 69 was added December 13, 2001, P.L.876, No.97, effective in 60 days.

Cross References. Chapter 69 is referred to in sections 6725, 6901, 6902, 6906, 6907, 6908, 6909, 6912, 6913, 6914, 6916, 6917, 6918, 6919, 6920, 7122 of this title.



Section 6901 - Short title of chapter

This chapter shall be known and may be cited as the Soil and Plant Amendment Act.



Section 6902 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Active ingredient." A soil-amending or plant-amending ingredient that is not a plant nutrient.

"Brand." The term, designation, trademark, product name or other specific designation under which individual soil amendments or plant amendments are offered for sale.

"Consumer." A person who purchases a soil amendment or plant amendment for the end use of the product.

"Department." The Department of Agriculture of the Commonwealth.

"Distribute." To import, consign, offer for sale, sell, barter or otherwise supply soil amendments and plant amendments in this Commonwealth.

"Facility." Each separate mill or plant manufacturing a soil amendment or plant amendment.

"Guarantor." The person whose name and address appears on the label of a soil amendment or plant amendment.

"Label." The display of all written, printed or graphic matter upon the immediate container or statement accompanying a soil amendment or plant amendment.

"Labeling." All written, printed or graphic matter upon or accompanying any soil amendment or plant amendment or advertisements, brochures, posters or electronic media used in promoting the distribution of such soil amendment or plant amendment.

"Manufacture." To produce, mix, blend, repackage or further process a soil amendment, plant amendment, soil-amending ingredient or plant-amending ingredient for distribution.

"Minimum percentage." That percent of soil-amending ingredient or plant-amending ingredient that must be present in a product before the product will be accepted for registration.

"Official sample." A sample of soil amendment or plant amendment taken by the department or its agent to effect the provisions of this chapter and designated as official.

"Other ingredients." Non-soil-amending or non-plant-amending inert ingredients present in soil amendments or plant amendments.

"Person." An individual, partnership, association, firm, corporation or any other legal entity.

"Plant amendment." Any substance applied to plants or seeds which is intended to improve germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants, except fertilizers, soil amendments, agricultural liming materials, unmanipulated animal and vegetable manures, pesticides and other materials which may be exempted by regulation.

"Plant-amending ingredient." A substance that will improve germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plant.

"Secretary." The Secretary of Agriculture of the Commonwealth or the secretary's designee.

"Soil amendment." Any substance which is intended to change the chemical or physical characteristics of soil. The term does not include fertilizers, agriculture liming materials, unmanipulated animal and vegetable manures, pesticides and other materials exempted by regulation.

"Soil-amending ingredient." A substance which changes the chemical or physical characteristics of soil.

"Tolerance." A permitted variation from the guarantee of an official sample of soil amendment or plant amendment.



Section 6903 - Licensing

(a) General rule.--Every person engaged in the manufacture of a soil amendment, plant amendment, soil-amending ingredient or plant-amending ingredient to be distributed in this Commonwealth and every guarantor of such products shall, on or before July 1 of each year or prior to manufacture or distribution, apply for and obtain an annual license for each guarantor and each facility located in this Commonwealth. The application for licensure must be on the form prescribed by the department and shall be accompanied by a $25 application fee. All licenses shall expire on June 30 of each year.

(b) Labeling and typical analysis.--The department may also require an applicant for a license or a current licensee to submit the labeling that the person is using or intends to use for their soil amendments or plant amendments. The department may also require an applicant or licensee to provide a typical analysis of selected components that may be in the soil amendment or plant amendment.



Section 6904 - Registration

(a) Application.--Each brand and separately identified soil amendment and plant amendment product shall be registered by the guarantor with the department before being offered for sale, sold or distributed in this Commonwealth. An application for registration shall be submitted to the department on a form prescribed by the department and shall be accompanied by a fee of $25 per product. Labels and labeling shall accompany the application. Upon approval of an application by the department, a copy of the registration shall be furnished to the applicant. All registrations shall expire on June 30 of each year.

(b) Contents of application.--An application for registration shall include:

(1) The brand name.

(2) The active ingredients:

(i) Name and percentage of soil-amending ingredients.

(ii) Name and percentage of plant-amending ingredients.

(3) The total percentage of other ingredients.

(4) The purpose of the product.

(5) The directions for application.

(6) The name and address of the guarantor.

(7) The net weight.

(c) Exemption.--A distributor shall not be required to register a brand of soil amendment or plant amendment which is already registered under this chapter by another person, providing the label does not differ in any material respect.

(d) Minimum percentage to be established.--The department may by regulation establish the minimum percentage of soil-amending ingredients or plant-amending ingredients that must be present before a soil amendment or plant amendment may be registered and distributed.

(e) Late fee.--If the application for renewal of the soil amendment or plant amendment registration required in this section is not filed prior to June 30 of each year, a penalty of $25 or 10% of the registration fee, whichever is greater, may be assessed and added to the original fee and shall be paid by the applicant before the renewal soil amendment or plant amendment registration is issued. The penalty shall not apply if the applicant furnished an affidavit that the applicant has not distributed the soil amendment or plant amendment subsequent to the expiration of the applicant's prior registration.



Section 6905 - Labels and labeling

(a) General rule.--Any soil amendment or plant amendment distributed in a container in this Commonwealth shall have placed on or affixed to the container a label setting forth in legible and conspicuous form:

(1) The brand name.

(2) The active ingredients:

(i) Name and percentage of soil-amending ingredient.

(ii) Name and percentage of plant-amending ingredient.

(3) The total percentage of other ingredients.

(4) The purpose of the product.

(5) The directions for application.

(6) The name and address of the guarantor.

(7) The net weight.

(b) Bulk shipments.--In the case of bulk shipments of soil or plant amendments, the information required by subsection (a) shall accompany delivery and shall be provided in writing to the purchaser at time of delivery.

(c) False or misleading information prohibited.--No information or statement shall appear on any package, label, delivery slip or advertising matter which is false or misleading to the purchaser as to the use, value, quality, analysis, type or composition of the soil amendment or plant amendment.

(d) Proof of labeling claims.--The department may require proof of any labeling claims made for a soil amendment or plant amendment. Any research in support of such claims shall be performed by an institution approved by the department utilizing acceptable scientific methodology.

(e) Ingredient identification.--When a soil-amending ingredient or plant-amending ingredient is identified on a label, it must be determinable by laboratory methods such as those set forth in section 6908(b) (relating to inspection, sampling and analysis).

(f) Volume labeling authorized.--The department may allow labeling by volume rather than weight in subsection (a). The department may allow payment of inspection fees on a calculated equivalent of volume to tons.

(g) Bulk storage.--Soil amendments and plant amendments in bulk storage intended for distribution shall be identified with a label attached to the storage bin or container giving the brand and name of the product.

Cross References. Section 6905 is referred to in section 6909 of this title.



Section 6906 - Inspection fees

(a) Amounts.--

(1) The guarantor whose name appears on the label of a soil amendment or plant amendment distributed in this Commonwealth shall pay semiannually and not later than January 31 and July 31 of each year an inspection fee at the rate of 15¢ per ton. In no case shall the inspection fee paid semiannually amount to less than $25.

(2) On packages of 15 pounds or less, there shall be paid in lieu of the inspection fee of 15¢ per ton provided for in paragraph (1), annually and not later than January 31 of each year, an inspection fee of $25 for each brand and grade of soil amendment or plant amendment distributed.

(3) If the guarantor whose name appears on the label distributes soil amendments or plant amendments in this Commonwealth in both packages of less and more than 15 pounds, the $25 inspection fee shall be paid for its brands sold in packages of 15 pounds or less, and the 15¢ per ton fee shall be paid for its packages of more than 15 pounds.

(b) Adjustment to fees by secretary.--

(1) Notwithstanding the provisions of subsection (a), if the secretary determines following notice to the registrants and licensees that moneys derived from the registration and inspection fees are either greater or less than that required to administer this chapter, the secretary may reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter.

(2) An inspection fee so established may not be changed by more than 2¢ in one year and may not exceed 25¢ per ton.

(3) The secretary shall announce the adjustment of fees by publishing a notice in the Pennsylvania Bulletin. The adjusted fees shall take effect 60 days after publication of such notice in the Pennsylvania Bulletin.



Section 6907 - Tonnage reports

(a) General rule.--The guarantor whose name appears on the label shall submit, along with an inspection fee, a report in a manner prescribed by the department listing by county the net tons of each brand of soil amendment or plant amendment distributed in this Commonwealth for the period covered by the inspection fee.

(b) Multiple guarantors.--When more than one guarantor is involved in the distribution of a soil amendment or plant amendment, the guarantor who distributed the soil amendment or plant amendment last shall report the tonnage and pay the inspection fee unless the report and payment have been made by a prior distributor.

(c) Late fee.--A penalty of $25 or 10% of the inspection fee, whichever is greater, shall be imposed for any fee or report not submitted at the required time.

(d) Examination permitted.--The department or its authorized representative may examine the records of the guarantor to verify the information contained in the reports filed with the department. Reports containing fraudulent or incorrect information shall be considered a violation of this chapter for which the department may assess a penalty.

(e) Confidentiality of information.--

(1) No proprietary information furnished to the department under this section shall be disclosed in such a way as to knowingly or intentionally divulge a trade secret of any person subject to the provisions of this chapter.

(2) This subsection shall not apply to information furnished to a court or administrative tribunal in accordance with law.



Section 6908 - Inspection, sampling and analysis

(a) General rule.--The department shall sample, inspect, make analysis of and test soil amendments and plant amendments distributed within this Commonwealth and shall inspect the storage of soil amendments and plant amendments at any time and place and to such an extent as the department may deem necessary to determine whether such soil amendments and plant amendments are in compliance with the provisions of this chapter. The department or its agent may enter upon any public or private premises or carriers during regular business hours in order to have access to soil amendments and plant amendments subject to provisions of this chapter and the records relating to this chapter.

(b) Laboratory methodology.--The department shall establish by regulation the methods of soil and plant amendment sampling and analysis. In promulgating such regulations, the department shall consider methods such as those adopted by the Association of Official Analytical Chemists International. In cases not covered by such methods or in cases where improved methods are available, the department may issue a temporary order defining the method to be utilized. The method defined in the temporary order shall be effective upon publication in the Pennsylvania Bulletin. The temporary order shall remain in effect for a period not to exceed one year unless reissued or until such order is promulgated as a regulation.

(c) Deficiency determination.--The department, in determining whether any soil amendment or plant amendment is deficient, shall be guided solely by the official sample obtained and analyzed as provided for in subsections (a) and (b).

(d) Retention of official samples.--Official samples maintained by the department and that require imposition of a penalty shall be retained for a minimum of 90 days from issuance of the penalty report. Upon request, the department shall furnish to the guarantor a portion of any sample found subject to penalty or other legal action. Such requests must be made within 30 days of notification of sample violations.

Cross References. Section 6908 is referred to in section 6905 of this title.



Section 6909 - Misbranding

No person shall distribute a misbranded soil amendment or plant amendment. A soil amendment or plant amendment shall be deemed to be misbranded if:

(1) its labeling is false or misleading in any particular manner;

(2) it is distributed under the name of another soil amendment or plant amendment product;

(3) it is not labeled as required in section 6905 (relating to labels and labeling) and in accordance with regulations prescribed under this chapter;

(4) it purports to be or is represented as a soil amendment or plant amendment or is represented as containing a soil amendment or plant amendment unless such soil amendment or plant amendment conforms to the definition of identity, if any, prescribed by regulation of the department; or

(5) it does not conform to ingredient form, minimums, labeling and tolerances prescribed by regulation.



Section 6910 - Adulteration

(a) General rule.--No person shall distribute an adulterated soil amendment or plant amendment product. A soil amendment or plant amendment shall be deemed to be adulterated if:

(1) it contains any deleterious or harmful substance in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water when applied in accordance with its intended use or directions for use on the label;

(2) adequate warning statements or directions for use which may be necessary to protect plant life, animals, humans, aquatic life, soil or water are not shown upon the label;

(3) its composition falls below or differs from that which it is purported to possess by its labeling; or

(4) it contains viable weed seed in amounts exceeding the limits which the department establishes by regulation.

(b) Exception.--A soil amendment or plant amendment shall not be considered adulterated under this section if the quantity of the substance in the soil amendment or plant amendment does not ordinarily render it injurious.



Section 6911 - Short weight

If any soil amendment or plant amendment in the possession of a consumer is found by the department to be short in weight, the guarantor of that soil amendment or plant amendment shall, within 30 days after official notice from the department, submit to the consumer a penalty payment of two times the value of the actual shortage.



Section 6912 - Refusal, suspension or revocation of registration or license

The department may refuse, suspend or revoke the registration of any soil amendment or plant amendment or refuse, suspend or revoke the license of any person where the registrant or licensee has not complied with the provisions of this chapter or of any person who has used fraudulent or deceptive practices in the evasion of the provisions of this chapter.



Section 6913 - Stop-sale orders

(a) General rule.--The department may issue and enforce a written or printed stop-sale, use or removal order to the owner or custodian of any lot of soil amendment or plant amendment and to hold at a designated place when the department finds the soil amendment or plant amendment is being offered or exposed for sale in violation of any of the provisions of this chapter. The order shall remain in effect until the law has been complied with and the soil amendment or plant amendment is released in writing by the department or the violation has been otherwise legally disposed of by written authority.

(b) Release by department.--The department shall release the soil amendment or plant amendment held under a stop-sale order when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid by the person responsible for the violation.



Section 6914 - Seizure and condemnation

A lot of soil amendment or plant amendment not in compliance with the provisions of this chapter shall be subject to seizure and condemnation by the department, provided that in no instance shall the disposition of the soil amendment or plant amendment be ordered by the department without first giving the claimant an opportunity for a hearing as provided for in section 6915 (relating to appeal process) or for opportunity to apply for permission to process or relabel the soil amendment or plant amendment to bring it into compliance with this chapter.



Section 6915 - Appeal process

All appeals shall be taken and hearings conducted in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References. Section 6915 is referred to in section 6914 of this title.



Section 6916 - Cooperation with other entities

The department may cooperate with and enter into an agreement with governmental agencies of the Federal Government, agencies of this Commonwealth and any other state in order to carry out the purpose and provisions of this chapter.



Section 6917 - Rules and regulations

The department shall promulgate and enforce rules and regulations necessary for administration and implementation of this chapter.



Section 6918 - Unlawful conduct

It shall be unlawful for any person to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 6919 - Interference with officer or employee of department

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of that employee's or officer's duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 6920 - Enforcement and penalties

(a) Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto:

(1) For the first offense, commits a summary offense and shall, upon conviction, be sentenced for each offense to pay a fine of not less than $50 nor more than $100 and costs of prosecution or to serve a term of imprisonment for not more than 90 days, or both.

(2) For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $1,000 and costs of prosecution or to serve a term of imprisonment for not more than two years, or both.

(b) Trade secrets.--

(1) Any person who uses to that person's own advantage or reveals to anyone other than the department, administrative tribunal or the courts when relevant in any judicial proceeding any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection under the law commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to serve a term of imprisonment for not less than one year, or both.

(2) This subsection shall not be construed to prohibit the department from exchanging information of a regulatory nature with governmental agencies of the Federal Government, agencies of this Commonwealth or any other state in order to implement the purpose and provisions of this chapter.

(c) Civil penalties.--

(1) In addition to proceeding under any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty of not more than $2,500 upon any person for each violation of this chapter. The civil penalty assessed shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt.

(2) No civil penalty shall be assessed unless the person assessed the penalty has been given notice and opportunity for a hearing on the penalty assessment in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(d) Certified copy of official analysis.--In prosecutions under this chapter involving the composition of a lot of soil amendment or plant amendment, a certified copy of the official analysis signed by the secretary or the secretary's designee shall be accepted as prima facie evidence of the composition.

(e) De minimis violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of a de minimis violation of this chapter when the department concludes that the public interest will be best served by a suitable notice of warning in writing.



Section 6921 - Disposition of funds

Moneys received from license fees, registration fees, inspection fees, fines and penalties shall be paid into the Agronomic Regulatory Account established in section 6725 (relating to disposition of funds). All moneys in the Agronomic Regulatory Account are hereby appropriated to the department for the purposes of this chapter and Chapter 67 (relating to fertilizer).






Chapter 71 - Seed

Chapter Notes

Enactment. Chapter 71 was added November 29, 2004, P.L.1302, No.164, effective in 60 days.

Cross References. Chapter 71 is referred to in sections 703, 6725, 7101, 7102, 7104, 7106, 7108, 7110, 7111, 7112, 7114, 7116, 7117, 7118, 7119, 7120, 7121, 7122 of this title.



Section 7101 - Short title of chapter

This chapter shall be known and may be cited as the Seed Act.



Section 7102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advertisement." All representations other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this chapter.

"Agent," "inspector" or "deputy." Any person duly authorized or appointed by the Secretary of Agriculture to act as the representative of the Department of Agriculture in carrying out any of the provisions of this chapter.

"Agricultural seeds." The term includes the seeds of grass, forage, cereal, oil and fiber crops and any other kinds of seeds commonly recognized within this Commonwealth as agricultural seeds and mixtures of such seeds.

"Blend." Seed consisting of more than one variety of a kind, each in excess of 5% by weight of the whole.

"Certified seed." Any seeds, including seed potatoes, agricultural, vegetable and such other seeds and plants, which have been inspected and tested during their period of growth and conditioning by a recognized seed-certifying agency and found to conform to the requirements of the laws and regulations governing seed certification in this Commonwealth or any other state.

"Certifying agency."

(1) An agency authorized under the laws of a state, territory or possession to officially certify seed; or

(2) an agency of a foreign country determined by the United States Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed-certifying agencies under paragraph (1).

"Complete record." Any and all records and required labeling information which relates to each lot of seed, including agricultural, vegetable, flower, tree or shrub seed, sold, distributed or stored in this Commonwealth. Such information includes seed samples and records of declarations, labels, purchases, sales, conditioning, bulking, treatment, handling, storage, analyses, tests and examinations.

"Conditioning." The processing, cleaning, blending or other operations which would change the purity or germination of the seeds.

"Department." The Department of Agriculture of the Commonwealth.

"Distribution." The importing, consigning, offering for sale, selling, bartering or otherwise supplying seed in this Commonwealth.

"Distributor." The person whose name appears on the label of seed.

"Flower seeds." The term includes seeds of herbaceous plants grown for their blooms, ornamental foliage or other ornamental parts and commonly known and sold under the name of flower or wildflower seeds in this Commonwealth.

"Germination" or "germ." The emergence and development from the seed embryo of those essential structures which, for the kind of seed in question, are indicative of the ability to produce a normal plant under favorable conditions.

"Hard seeds." Seeds which remain hard at the end of the prescribed test period because they have not absorbed water due to an impermeable seed coat.

"Hybrid." The first generation seed of a cross produced by controlling the pollination and by combining two or more inbred lines, one inbred or a single cross with an open-pollinated variety or two varieties or species, except open-pollinated varieties of corn. The second generation and subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety names. The term "cross" means the union of two varieties of the same species. The term "inbred line" means a relatively homozygous line produced by inbreeding and selection.

"Inert matter." All matter not seed, which includes broken seeds, sterile florets, chaff, fungus bodies and stones as determined by methods defined by rule.

"Kind." One or more related species or subspecies which singly or collectively are known by one common name, for example, corn, oats, alfalfa and timothy.

"Label." The display of all written, printed or graphic matter upon the immediate container or a statement accompanying the seed.

"Labeling." All written, printed or graphic matter upon or accompanying any seed or advertisements, brochures, posters or electronic media used in promoting the distribution of seed.

"Lot." A definite quantity of seed identified by a lot number or mark, every portion or bag of which is uniform for the factors which appear in the labeling within permitted tolerances.

"Mixture," "mixed" or "mix." Seeds consisting of more than one kind when each is present in excess of 5% of the whole.

"Mulch." A protective covering of any suitable substance placed with seed which acts to retain sufficient moisture to support seed germination and sustain early seedling growth and aid in the prevention of the evaporation of soil moisture, the control of weeds and the prevention of erosion.

"Other crop seed." Seed of plants grown as crops, other than the kind or variety included in the pure seed, as determined by methods defined by rule.

"Person." An individual, partnership, association, firm, corporation or any other legal entity.

"Prohibited noxious weed seeds." The seeds of perennial weeds that reproduce by seed and also those that spread by underground roots, stems and other reproductive parts and which, when well established, are highly destructive and difficult to control in this Commonwealth by ordinary good cultural practice.

"Pure seed." Seed exclusive of inert matter and all other seeds not of the seed being considered as determined by methods established by regulation.

"Record." The term includes all information relating to the shipment or shipments involved and includes a file sample of each lot of seed.

"Relabeling sticker." An adhesive sticker printed with the germination test date, lot number matching the lot number on the original label and a sell-by date, if required.

"Restricted noxious weed seeds." The seeds of such weeds as are very objectionable in fields, lawns and gardens of this Commonwealth but can be controlled by good cultural practices.

"Secretary." The Secretary of Agriculture of the Commonwealth or the secretary's designee.

"Seed potatoes." The tubers of the Irish potato which are grown and intended to be used as seed.

"Stop-sale." The term includes any written or printed notices given or issued by the Secretary of Agriculture or his agent to the owner or custodian of any lot of seeds in this Commonwealth directing such owner or custodian not to sell, offer or expose for sale or move such seeds within or out of this Commonwealth until the requirements of this chapter, and the regulations promulgated under authority of this chapter, shall have been complied with and a written release has been issued.

"Tolerance." A permitted variation from the seed analysis stated on the label.

"Treated." Seed that has received an application of a substance, or seed that has been subjected to a process, for which a claim is made.

"Tree and shrub seeds." The term includes seeds of woody plants commonly known and sold as tree or shrub seeds in this Commonwealth.

"Type." A group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

"Undesirable grass seeds." Seeds of grass species declared to be restricted noxious weed seed when found in lawn and turf seed and mixtures and blends thereof.

"Variety." A subdivision of a kind characterized by growth, yield, plant, fruit, seed or other characteristics by which it can be differentiated from other plants of the same kind.

"Vegetable seeds." The term includes the seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable or herb seeds in this Commonwealth.

"Vegetatively propagated." Sod pieces or the stolons or rhizomes of the creeping bent grass species (Agrostis palustris), or prenuclear seed potatoes, or tree or shrub plant parts intended for vegetative reproduction, or whole plants propagated vegetatively or grown from certified seed, or other crop species as may be designated by the Secretary of Agriculture.

"Weed seeds." The term includes the seeds of all plants generally recognized as weeds within this Commonwealth and includes the prohibited and restricted noxious weed seeds.

Cross References. Section 7102 is referred to in section 7110 of this title.



Section 7103 - Licensing

(a) General rule.--Every person functioning as a distributor of seed in this Commonwealth shall, on or before January 1 of each year or prior to distribution, apply for and obtain an annual license for each legal entity. Each distributor shall complete a form furnished by the department and pay a $25 application fee. All licenses shall expire on December 31 of each year.

(b) Labeling.--The department may require an applicant for a license or a current licensee to submit the labeling that the person is using or intends to use for the seed.



Section 7104 - Labels and labeling

(a) General rule.--It shall be unlawful to sell, offer for sale, expose for sale or transport any seed subject to the provisions of this chapter for seeding purposes in bulk, packages or containers unless the package or container in which the same shall be exposed or offered for sale or transported shall have attached thereto, in a conspicuous place on the exterior thereof, a tag or label on which shall be plainly and legibly written or printed in English the following information relating to the seed:

(1) The name and address of the distributor who labeled the seed.

(2) A treatment statement as prescribed by the secretary in the regulations.

(3) The calendar month and year the germination test was completed. Unless otherwise stated in this section or section 7105 (relating to unlawful seed sales), the test to determine germination shall have been completed within a nine-month period exclusive of the calendar month in which the test was completed.

(b) Specific types of seed.--In addition to the information required in subsection (a), specific types of seeds shall be labeled with the following information:

(1) For agricultural seeds except for cool season lawn and turf grass seed and mixtures and blends thereof as provided in paragraph (2):

(i) Commonly accepted name of kind or kind and variety of each agricultural seed component in excess of 5% of the whole and the percentage by weight of each in the order of its predominance or as the secretary may direct. Where more than one component is required to be named, the word "mixture," "mix," "mixed" or "blend" shall be shown conspicuously on the label.

(ii) Lot number.

(iii) Country and state of origin of certified seed and agency responsible for its certification.

(iv) Country and state of origin of alfalfa, bird's-foot trefoil, red and white clovers and field corn except hybrid corn. If the origin is unknown, that fact shall be so stated.

(v) Percentage by weight of all weed seeds.

(vi) The name and number of restricted noxious weed seeds or number of bulblets per pound.

(vii) Percentage by weight of agricultural seeds, other than those required to be named on the label, which may be designated as crop seeds.

(viii) Percentage by weight of inert matter.

(ix) For each named agricultural seed:

(A) The percentage of germination, exclusive of hard seed.

(B) The percentage of hard seed, if present.

(C) The calendar month and year the test was completed to determine such percentages.

The additional statement "total germination and hard seeds" may be stated after the foregoing, if desired.

(2) For cool season lawn and turf grasses, including Kentucky bluegrass, red fescue, Chewings fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, creeping bent grass, colonial bent grass and mixtures and blends thereof:

(i) For single kinds, the name of the kind or kind and variety.

(ii) For mixtures and/or blends:

(A) The word "mix," "mixed," "mixture" or "blend" shall be stated with the name of the mixture or blend.

(B) The heading "pure seed" and "germination" or "germ" shall be used in proper places.

(C) Commonly accepted name of kind or kind and variety of each agricultural seed component in excess of 5% of the whole and the percentage by weight of pure seed in order of predominance and in columnar form.

(D) Percentage by weight of agricultural seeds, other than those required to be named on the label, which shall be designated as crop seed.

(E) The percentage by weight of inert matter for lawn and turf grass not to exceed 10%, except that 15% inert matter is permitted in Kentucky bluegrass labeled without a variety name. Foreign material other than material used for coating, pelleting as in paragraph (7) or combination products as in paragraph (6) to enhance the planting value, not common to grass seed, may not be added.

(F) Percentage by weight of all weed seeds. Maximum weed seed content not to exceed 1% by weight.

(G) Restricted noxious weed seed and undesirable grass seed that are required to be labeled will be listed under the heading "noxious weed seeds" or "undesirable grass seeds." Restricted noxious weed seeds may not exceed the standard established by regulation. Undesirable grass seeds may not exceed 0.50% of the labeled weight.

(H) For each seed identified under subparagraph (i) or this clause:

(I) Percentage of germination, exclusive of hard seed.

(II) Percentage of hard seed, if present.

(III) Calendar month and year the test was completed to determine such percentages. The oldest test date shall be used.

(IV) The statement "Sell by " which may be no more than 15 months from the date of test, exclusive of the month of test.

(3) For tree and shrub seeds:

(i) Common name of the kind of seed.

(ii) The scientific name of the genus and species to which the kind belongs and, for those kinds which belong to subspecies, the name of the subspecies.

(iii) Lot number.

(iv) The specific locality (state and county in the United States or nearest equivalent political unit in the case of foreign countries) in which seed was collected.

(v) The elevation for forest tree seeds to the nearest 500 feet above sea level at which the seed was collected.

(vi) The calendar year in which the seed was collected.

(vii) For those kinds of seed for which standard testing procedures are prescribed:

(A) Percentage by weight of pure seed.

(B) Percentage germination exclusive of hard seed.

(C) Percentage hard seed, if present.

(D) Calendar month and year the test was completed to determine such percentage.

(4) For vegetable seeds:

(i) Name of kind and variety of seed.

(ii) Lot number, which shall be on each container.

(iii) Name and number per pound of restricted noxious weed seeds present.

(iv) For seeds which germinate less than the standard last established by the secretary under this chapter:

(A) Percentage of germination, exclusive of hard seed.

(B) Percentage of hard seed, if present.

(C) The calendar month and year the test was completed to determine such percentages.

(D) The words "below standard" in not less than eight-point type.

(v) Percentage of germination:

(A) In containers of one pound or less, the calendar month and year the germination test was completed and the statement "Sell by ," which may be no more than 12 months from the date of test, exclusive of the month of test, or the percentage of germination and the calendar month and year the test was completed to determine such percentage provided that the germination test must have been completed within 12 months, exclusive of the month of test.

(B) In containers of more than one pound:

(I) The percentage of germination, exclusive of hard seed.

(II) The percentage of hard seed, if present.

(III) The calendar month and year the test was completed to determine such percentages.

(vi) For seeds placed in germination medium, mat, tape or other device in such a way to make it difficult to determine the quantity of seed without removing the seed from the medium, mat, tape or other device, a statement to indicate the minimum number of seeds in the container.

(5) For flower seeds:

(i) The name of the kind and variety or a statement of type and performance characteristic as prescribed by the secretary in the regulations.

(ii) Lot number, which shall be on each container.

(iii) For seeds of those kinds for which standard testing procedures are prescribed and which germinate less than the standard last established by the secretary under this chapter:

(A) Percentage of germination, exclusive of hard seed.

(B) Percentage of hard seed, if present.

(C) The words "below standard" in not less than eight-point type.

(D) Calendar month and year the test was completed to determine such percentage.

(iv) For flower seeds in packets as prepared for use in home flower gardens or household plantings or flower seeds in preplanted containers, mats, tapes or other planting devices:

(A) The calendar month and year the germination test was completed and the statement "Sell by ," which may be no more than 12 months from the date of test, exclusive of the month of test, or the percentage germination and the calendar month and year the test was completed to determine such percentage provided that the germination test must have been completed within 12 months, exclusive of the month of test.

(B) For seeds placed in a germination medium, mat, tape or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds, a statement to indicate the minimum number of seeds in the container.

(v) For those kinds of seeds for which standard testing procedures are prescribed and weighing more than one ounce in containers other than packets prepared for use in home flower gardens or household plantings and other than preplanted containers, mats, tapes or other planting devices:

(A) The percentage of germination, exclusive of hard seed.

(B) The percentage of hard seed, if present.

(C) The calendar month and year the test was completed to determine such percentage.

(6) For agricultural, lawn or turf seeds combined with mulch, with or without fertilizer, in addition to the other label requirements for agricultural, lawn and turf seeds set forth in this section:

(i) The word "combination" followed by the applicable words "mulch-seed-fertilizer" or "mulch-seed" must appear on the upper 30% of the principal display panel. The word "combination" must be the largest and most conspicuous type on the container, equal to or larger than the product name. The words "mulch-seed-fertilizer" or "mulch-seed" shall be no smaller than one-half the size of the word "combination" and in close proximity to the word "combination."

(ii) Combination products shall contain a minimum of 70% mulch.

(iii) Agricultural, lawn or turf seeds placed in a germination medium, mat, tape or other device or mixed with mulch shall be labeled as follows:

(A) Percentage by weight of pure seed of each kind and variety named which may be less than 5% of the whole.

(B) Percentage by weight of inert matter, which shall not be less than 70% mulch.

(7) For agricultural seeds that are coated, in addition to the other label requirements for agricultural seeds set forth in this section:

(i) Percentage by weight of pure seeds with coating material removed.

(ii) Percentage by weight of coating material.

(iii) Percentage by weight of inert material exclusive of coating material.

(iv) Percentage of germination is to be determined on 400 pellets with or without seeds.

(c) Construction of section.--The provisions of this section shall not be construed to prohibit the sale in smaller units by a retailer to the ultimate user when such sales are made from packages or containers bearing the information required by this section.

Cross References. Section 7104 is referred to in sections 7105, 7106, 7107 of this title.



Section 7105 - Unlawful seed sales

It shall be unlawful for any person to sell, offer for sale or expose for sale in this Commonwealth any seed subject to the provisions of this chapter when:

(1) The distributor whose name appears on the label is not duly licensed under the provisions of this chapter.

(2) The test to determine the percentage of germination has not been completed within the time frames established by section 7104 (relating to labels and labeling), exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale or offering for sale or transportation. Except as otherwise stipulated in section 7104 and for seed in hermetically sealed containers as provided for in the regulations, no more than a 36-month period shall have elapsed, exclusive of the calendar month in which the test was completed.

(3) The seed contains prohibited noxious weed seeds.

(4) The seed contains restricted noxious weed seeds in excess of established maximum.

(5) The seed contains weed seeds collectively in excess of one percent by weight.

(6) Not labeled in accordance with the provisions of this chapter or having false or misleading labeling.

(7) False or misleading advertisement has been used.

(8) Any label, labeling, advertising or other representations subject to this chapter represents the seed to be certified or registered seed and:

(i) it has not been determined by a seed-certifying agency that such seed was produced, processed and packaged and conforms to standards in compliance with rules and regulations of such agency pertaining to such seed; and

(ii) the seed does not bear an official label issued for such seed by a seed-certifying agency stating that the seed is certified or registered.

(9) Labeled with a variety name but not certified by an official seed-certifying agency when it is a variety for which an application for certificate or a United States certificate of plant variety protection under the Plant Variety Protection Act (Public Law 91-577, 7 U.S.C. § 2321 et seq.) specifies sale only as a class of certified seed, provided that seed from a certified lot may be labeled as to variety name when used in a mixture by or with approval of the owner of the variety.

Cross References. Section 7105 is referred to in section 7104 of this title.



Section 7106 - Other unlawful acts

It shall be unlawful for any person selling, offering or exposing seed for sale within this Commonwealth to:

(1) Detach, alter, deface or destroy any label provided for in this chapter or in the rules and regulations made and promulgated thereunder or to alter or substitute seed in a manner that may defeat the purposes of this chapter or conflict with the label.

(2) Disseminate any false or misleading advertisement or labeling concerning any seed subject to the provisions of this chapter in any manner or by any means.

(3) Hinder or obstruct in any way any authorized person in the performance of his duties under this chapter.

(4) Fail to comply with a stop-sale order.

(5) Offer or expose for sale any seed labeled with a test date (month and year) that does not agree with the actual date the test was performed.

(6) Use relabeling stickers without having both the calendar month and year the germination test was completed, the sell-by date as stated in section 7104 (relating to labels and labeling) and the lot number that matches the existing, original lot number. Relabeling of a seed lot using stickers may not occur more than once.

(7) Fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 7107 - Nonseeding and conditioning seed

The provisions of section 7104 (relating to labels and labeling) shall not apply to potatoes or grain not intended for seeding purposes or to seed in storage in or being transported or consigned to a seed cleaning or conditioning establishment for cleaning or conditioning if:

(1) the invoice or labeling accompanying any shipment of the seed bears the statement "seed for conditioning"; and

(2) any labeling, advertisement or other representation which may be made with respect to such unclean or unprocessed seed complies with the provisions of this chapter.



Section 7108 - Certification and inspection of crops

Any grower of potatoes, agricultural, vegetable, tree and shrub seeds or plants vegetatively propagated and located in this Commonwealth may make application to the department for inspection and certification of his crop for seed or propagation purposes under such rules and regulations as the department may issue. The department or its authorized agents shall issue such certificates of inspection and designate or provide such official tags for marking containers of "certified seed" or "certified planting material" and establish such standards of grade and quality as are necessary to safeguard the privileges and services provided for in this chapter.



Section 7109 - Fees

(a) Inspections and tests.--The department shall have authority to fix, adjust, assess and collect, or cause to be collected, fees for the certification inspection service and requested seed tests authorized by this chapter. Such fees shall be large enough to meet the reasonable expenses incurred by the department or its agents in making such inspections as may be necessary for seed certification and conducting requested tests.

(b) Service samples.--

(1) The testing fee may be required to accompany the sample.

(2) Fees shall be paid by check or money order made payable to the Commonwealth of Pennsylvania.

(3) There shall be a $5 late fee assessed for every month that the testing fee is past due.

(4) A Pennsylvania Noxious Weed Seed Examination shall be included with all purity analyses.

(5) Service Sample Fees.

Kind of Seed

Purity Analysis (including Pennsylvania

State Noxious

Weed Seed Examination)

Germination

Test

Combined

Purity

Analysis and

Germination

Test

Alfalfa

$7.00

$5.50

$12.00

Barley

7.00

5.50

12.00

Beans, garden

6.00

6.50

12.00

Beans, Lima

6.00

7.50

13.00

Bent grass

14.00

8.00

21.50

Bluestems

26.00

8.00

33.50

Bird's-foot

trefoil

7.00

5.50

12.00

Bluegrass

15.00

8.00

22.50

Bromegrass

10.00

7.50

17.00

Buckwheat

7.00

5.50

12.00

Clovers

7.00

5.50

12.00

Corn

5.00

6.50

11.00

Crown vetch

8.00

6.50

14.00

Deer's-tongue

grass

10.00

7.50

17.00

Fescues

10.00

7.50

17.00

Flat pea

6.00

7.50

13.00

Millets

8.50

6.50

14.50

Oats (including

fluorescence

test)

8.00

5.50

13.00

Orchard grass

12.00

7.00

18.50

Peas

5.00

6.50

11.00

Redtop

14.00

8.00

21.50

Reed

Canary grass

9.00

6.50

15.00

Rye

7.00

5.50

12.00

Ryegrass

9.00

6.00

14.50

Ryegrass (including

fluorescence

test)

9.00

10.50

19.00

Sorghums

8.00

6.50

14.00

Soybeans

6.00

7.50

13.00

Sudan grass

8.00

6.50

14.00

Timothy

7.00

5.50

12.00

Tobacco

8.00

6.50

14.00

Vetch

8.00

6.50

14.00

Wheat

7.00

5.50

12.00

Flowers

8.00

6.50

14.00

Vegetables

and herbs

except beans,

corn and peas

8.00

5.50

13.00

Tree, forb and

shrub:

without embryo

excision

8.00

9.00

16.50

with embryo

excision

8.00

20.00

27.00

with embryo

excision and

removal of pits

8.00

22.00

29.00

Mixtures:

Lawn and

turf:

Two components

22.00

16.00

36.00

Each

additional

component

8.00

8.00

15.00

Germination only

8.00 extra

Pasture, hay and

conservation:

Two components

12.00

14.00

25.00

Each

additional

component

5.00

7.00

11.00

Germination only

6.00 extra

Miscellaneous

charges:

Interstate

noxious weed

examinations:

Lawn and turf

with purity

6.00 extra

Lawn and turf

without purity

20.00

All others

with purity

5.00 extra

Pennsylvania

Noxious Weed

Seed Examination:

Lawn and turf

grasses and

mixtures

15.00

All others

4.00

Cold test

10.00

Canada standards

test

10.00

Identification

5.00

Embryo excision

test

15.00

Rush

10.00

Extra laboratory

report

2.00

Tests not listed,

special

procedures,

extra time, etc.

20.00 per hour

(c) Seed certification.--

(1) The department will provide annually a schedule listing application, inspection, tag and label fees.

(2) An applicant shall include the appropriate application fee payment for each crop. Fees shall be paid by check or money order made payable to the Commonwealth of Pennsylvania. Fees are nonrefundable.

(3) The field inspection fee is based on the total acres inspected or, in the case of grass and legumes, the pounds of clean seed produced. An invoice stating the amount of the fee will be sent to the applicant.

(4) Acreage or plants withdrawn by the applicant prior to the actual inspection may not be included except as provided for in regulation.

(5) Application and inspection fees.

Crop

Application Fee

Inspection Fee

Potatoes (other

than pronuclear

seed potatoes)

$25.00

$10 per acre

Prenuclear seed

potatoes

15¢ per sq. ft.,

assessed once

(greenhouse)

25.00

per crop

Prenuclear seed

potatoes

$50 assessed

(laboratory)

25.00

annually

Tobacco

25.00

$50 (minimum)

Winter barley,

wheat, rye

25.00

$3 per acre

Hybrid field corn

25.00

$7 per acre

Spring barley, oats

25.00

$3 per acre

Soybean

25.00

$3 per acre

Grass, legume

25.00

4¢ per pound

production fee;

any field inspection

$3 per acre

Turfgrass sod

25.00

$4 per acre

(preplant

inspection)

$7 per acre

(final inspection)

Trees

25.00

Fees based on the

actual

administrative

costs incurred by

the department

(6) Tag and label fees.

Tag

Label

Pennsylvania certified seed

10¢

10¢

Interagency certified seed

15¢

15¢

Pennsylvania certified sod

20¢

Pennsylvania certified seed potatoes

10¢

(7) There is a $25 per lot fee for each official interagency sample received.

(8) The shipping inspection fee for potatoes is $30 per inspection.

(d) Adjustment of fee.--If the secretary determines following notice to the licensees that moneys derived from the registration and inspection fees are either greater or less than that required to administer this chapter, the secretary may reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter.

(e) Notice.--The secretary shall announce the adjustment of fees by publishing a notice in the Pennsylvania Bulletin. The adjusted fees shall take effect 60 days after publication of such notice in the Pennsylvania Bulletin.



Section 7110 - Prohibited use of the term "certified."

It shall be a violation of this chapter to use the term "certified," or any form or modification of this term which tends to convey to the purchaser of such seed or planting material for vegetative propagation that the same has been certified as defined in section 7102 (relating to definitions), on labels, labeling or containers, either orally or in writing, or in advertising material intended to promote the sale of seed potatoes or agricultural or vegetable seeds or planting material for vegetative propagation or tree and shrub seed or on labels or containers, unless these have been inspected and certified under the provisions of this chapter.



Section 7111 - Powers and duties of secretary and department

(a) General rule.--The department is hereby authorized and empowered to enforce all the provisions of this chapter and shall have power to prescribe, modify and enforce such reasonable rules, regulations, standards, tolerances and orders as in the judgment of the secretary shall be necessary to carry out the provisions of this chapter.

(b) Powers and duties of department.--The department, in carrying out the provisions of this chapter, shall have the authority to:

(1) Enter upon any public or private premises or carriers during regular business hours in order to have access to seed subject to provisions of this chapter and the records relating to this chapter.

(2) Sample, inspect, make analysis of and test seeds subject to the provisions of this chapter that are transported, sold, offered or exposed for sale within this Commonwealth, at such time and place and to such extent as may be deemed necessary to determine whether the seeds are in compliance with the provisions of this chapter.

(3) Issue and enforce a written or printed stop-sale order to the distributor, owner or custodian of any lot of seed which may be found in violation of any of the provisions of this chapter in order to prohibit further sale of such seed until the department has determined this chapter has been complied with. With respect to seeds which have been subject to a stop-sale order as provided in this paragraph, the distributor, owner or custodian of such seeds shall have the right to appeal as provided for in section 7115 (relating to appeal process).

(4) Upon request by the distributor, owner or custodian of seeds held under a stop-sale order, issue a written permit for the sale of such seeds for feed or for the purpose of conditioning.

(5) Establish and maintain seed testing facilities, to employ qualified persons and to incur such expenses as may be necessary to carry out the provisions of this chapter.

(6) Make purity and germination tests of seeds and other tests of seeds on request and to prescribe rules and regulations governing such testing.

(7) Require that each person whose name appears on the label or labeling of seeds subject to the provisions of this chapter keep for a period of two years complete records of each lot of seed handled and keep for one year a file sample of each lot of seed after final disposition of each lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the secretary or his agent during regular business hours.

(8) Publish in bulletins or reports any and all information obtained from tests or analyses made under the provisions of this chapter which the secretary may deem proper for publication in the interest of the public, including the names and addresses of any person who has sold, offered for sale or exposed for sale any seeds subject to the provisions of this chapter so tested or analyzed. The secretary shall not publish the name or address of any citizen who shall have submitted samples of seeds for test or analysis but who has not sold, offered for sale or exposed for sale any such seeds.

(9) Establish by regulation lists of prohibited noxious weed seeds, restricted noxious weed seeds and undesirable grass seeds. By regulation, seeds of any plants may be added to or subtracted from these lists.

(c) Delegation.--The department may delegate any powers and duties under this chapter to any employee, agent or inspector.



Section 7112 - Refusal, suspension or revocation of license

The department may refuse, suspend or revoke the license of any person where the licensee has not complied with the provisions of this chapter or of any person who has used fraudulent or deceptive practices in the evasion of the provisions of this chapter.



Section 7113 - Stop-sale orders

(a) General rule.--The department may issue and enforce a written or printed stop-sale, use or removal order to the owner or custodian of any lot of seed and to hold at a designated place when the department finds the seed is being offered or exposed for sale in violation of any of the provisions of this chapter. The order shall remain in effect until the law has been complied with and the seed is released in writing by the department or the violation has been otherwise legally disposed of by written authority.

(b) Release by department.--The department shall release seed held under a stop-sale order when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid by the person responsible for the violation.



Section 7114 - Seizure and condemnation

A lot of seed not in compliance with the provisions of this chapter shall be subject to seizure and condemnation by the department, provided that in no instance shall the disposition of the seed be ordered by the department without first giving the claimant an opportunity for a hearing as provided for in section 7115 (relating to appeal process) or for opportunity to apply for permission to process or relabel the seed to bring it into compliance with this chapter.



Section 7115 - Appeal process

All appeals shall be taken and hearings conducted in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References. Section 7115 is referred to in sections 7111, 7114, 7121 of this title.



Section 7116 - Cooperation with other entities

The department may cooperate with and enter into agreement with governmental agencies of this Commonwealth, agencies of the Federal Government and any other state in order to carry out the purpose and provisions of this chapter.



Section 7117 - Rules and regulations

The department shall promulgate and enforce rules and regulations necessary for administration and implementation of this chapter.



Section 7118 - Unlawful conduct

It shall be unlawful to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 7119 - Interference with officer or employee of department

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of that employee's or officer's duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 7120 - Delegation of duties; exclusion of local laws and regulations

(a) Designation.--All authority vested in the secretary by virtue of the provisions of this chapter may with like force and effect be executed by such employees of the Commonwealth as the secretary may from time to time designate for said purpose.

(b) Statewide jurisdiction and preemption.--This chapter and its provisions are of Statewide concern and occupy the whole field of regulation regarding the registration, labeling, sale, storage, transportation, distribution, notification of use and use of seeds to the exclusion of all local regulations. Except as otherwise specifically provided in this chapter, no ordinance or regulation of any political subdivision or home rule municipality may prohibit or in any way attempt to regulate any matter relating to the registration, labeling, sale, storage, transportation, distribution, notification of use or use of seeds if any of these ordinances, laws or regulations are in conflict with this chapter.



Section 7121 - Enforcement and penalties

(a) Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto:

(1) For the first offense, commits a summary offense and may, upon conviction, be sentenced for each offense to pay a fine of not less than $50 nor more than $100 and costs of prosecution or to undergo imprisonment for a term which shall be fixed at not more than 90 days, or both.

(2) For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $1,000 and costs of prosecution or to imprisonment for not more than two years, or both.

(b) Trade secrets.--

(1) Any person who uses to his own advantage or reveals to anyone other than the department, administrative tribunal or the courts, when relevant in any judicial proceeding, any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection under the law commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to imprisonment for not less than one year, or both.

(2) This subsection shall not be construed to prohibit the department from exchanging information of a regulatory nature with governmental agencies of this Commonwealth, agencies of the Federal Government or any other state to implement the provisions of this chapter.

(c) Civil penalties.--

(1) In addition to any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty of not more than $2,500 upon a person for each violation of this chapter. The civil penalty assessed shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt.

(2) No civil penalty shall be assessed unless the person assessed the penalty has been given notice and an opportunity for a hearing on the assessment in accordance with section 7115 (relating to appeal process).

(d) Certified copy of official analysis.--In prosecution under this chapter involving the composition of a lot of seed, a certified copy of the official analysis signed by the secretary or his designee shall be accepted as prima facie evidence of the composition.

(e) De minimis violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of de minimis violations of this chapter when the department concludes that the public interest will be best served by a suitable notice of warning in writing.



Section 7122 - Disposition of funds

Moneys received from license fees, seed testing fees, certification fees, fines and penalties shall be paid into the Agronomic Regulatory Account established in section 6725 (relating to disposition of funds). All moneys in the Agronomic Regulatory Account are hereby appropriated to the department for the purposes of Chapters 67 (relating to fertilizer) and 69 (relating to soil and plant amendment) and this chapter.






Chapter 91 - Preliminary Provisions (Reserved)

Chapter Notes

Enactment. Chapter 91 (Reserved) was added October 28, 2016, P.L.913, No.114, effective immediately.






Chapter 93 - Race Horse Industry Reform

Chapter Notes

Enactment. Chapter 93 was added October 28, 2016, P.L.913, No.114, effective immediately.

Cross References. Subchapter E is referred to in section 9312 of this title.



Section 9301 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Account." An account for account wagering with a specific identifiable record of deposits, wagers and withdrawals established by an account holder and managed by the licensed racing entity or secondary pari-mutuel organization.

"Account holder." An individual who successfully completed an application and for whom the licensed racing entity or secondary pari-mutuel organization has opened an account.

"Advance deposit account wagering system." A system by which wagers are debited and payouts are credited to an advance deposit account held by a licensed racing entity or secondary pari-mutuel organization on behalf of a person.

"Applicant." A person who, on his own behalf or on behalf of another, is applying for permission to engage in an act or activity which is regulated under the provisions of this chapter. If the applicant is a person other than an individual, the commission shall determine the associated persons whose qualifications are necessary as a precondition to the licensing of the applicant.

"Backside area." An area of the racetrack enclosure that is not generally accessible to the public and which includes, but is not limited to, a facility commonly referred to as a barn, paddock enclosure, track kitchen, recreation hall, backside employee quarters and training track and roadways providing access to the area. The term does not include an area of the racetrack enclosure which is generally accessible to the public, including the various buildings commonly referred to as the grandstand or the racing surface and walking ring.

"Breakage." The odd cents of redistributions to be made on contributions to pari-mutuel pools exceeding a sum equal to the next lowest multiple of 10.

"Clean letter of credit." A letter of credit which is available to the beneficiary against presentation of only a draft or receipt.

"Commission." The State Horse Racing Commission.

"Commissioner." An individual appointed to and sworn in as a member of the commission in accordance with section 9311(b) (relating to State Horse Racing Commission).

"Conviction." A finding of guilt or a plea of guilty or nolo contendere, whether or not a judgment of sentence has been imposed as determined by the law of the jurisdiction in which the prosecution was held. The term does not include a conviction that has been expunged or overturned or for which an individual has been pardoned or an order of accelerated rehabilitative disposition.

"Electronic wagering." A method of placing or transmitting a legal wager by an individual in this Commonwealth through telephone, electromechanical, computerized system or any other form of electronic media approved by the commission and accepted by a secondary pari-mutuel organization or a licensed racing entity or the licensed racing entity's approved off-track betting system located in this Commonwealth.

"Evergreen clause." A term in a letter of credit providing for automatic renewal of the letter of credit.

"Ex parte communication." An off-the-record communication engaged in or received by a commissioner of the commission regarding the merits of, or any fact in issue relating to, a pending matter before the commission or which may reasonably be expected to come before the commission in a contested on-the-record proceeding. The term shall not include:

(1) An off-the-record communication by a commissioner, the Department of Revenue, Pennsylvania State Police, Attorney General or other law enforcement official, prior to the beginning of the proceeding solely for the purpose of seeking clarification or correction to evidentiary materials intended for use in the proceedings.

(2) A communication between the commission or a commissioner and legal counsel.

"Felony." An offense under the laws of this Commonwealth or the laws of another jurisdiction, punishable by imprisonment for more than five years.

"Financial interest." An ownership, property, leasehold or other beneficial interest in an entity. The term shall not include an interest which is held or deemed to be held in any of the following:

(1) Securities that are held in a pension plan, profit-sharing plan, individual retirement account, tax-sheltered annuity, a plan established under section 457 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 457), or any successor provision, deferred compensation plan whether qualified or not qualified under the Internal Revenue Code of 1986, or any successor provision or other retirement plan that:

(i) Is not self-directed by the individual.

(ii) Is advised by an independent investment adviser who has sole authority to make investment decisions with respect to contributions made by the individual to these plans.

(2) A tuition account plan organized and operated under section 529 of the Internal Revenue Code of 1986 that is not self-directed by the individual.

(3) A mutual fund where the interest owned by the mutual fund in a licensed racing entity does not constitute a controlling interest as defined in 4 Pa.C.S. § 1103 (relating to definitions).

"Horse race meeting." A specified period and dates each year during which a licensed racing entity is authorized to conduct live racing or pari-mutuel wagering as approved by the commission.

"Horse racing." Standardbred horse racing and thoroughbred horse racing.

"Horsemen's organization." A trade association which represents the majority of owners and trainers who own and race horses at a racetrack.

"Immediate family." A spouse, parent, brother, sister or child.

"Irrevocable clean letter of credit." A clean letter of credit which cannot be canceled or amended unless there is an agreement to cancel or amend among all parties to the letter of credit.

"Land mile." A unit of distance equal to 1,609.3 meters or 5,280 feet, as measured in a straight line.

"Licensed racing entity." Any person that has obtained a license to conduct live thoroughbred or harness horse race meetings respectively with pari-mutuel wagering from the commission.

"Licensee." The holder of a license issued under this chapter.

"Nominal change in ownership." The sale, pledge, encumbrance, execution of an option agreement or other transfer of less than 5% of the equity securities or other ownership interest of a person whose percentage ownership does not affect the decisions of the licensed racing entity.

"Nonprimary location." Any facility in which pari-mutuel wagering is conducted by a licensed racing entity under this chapter other than the racetrack where live racing is conducted.

"Ownership interest." Owning or holding, or being deemed to hold, debt or equity securities or other ownership interest or profit interest.

"Pari-mutuel wagering." A form of wagering, including manual, electronic, computerized and other forms as approved by the commission, on the outcome of a horse racing event in which all wagers are pooled and held by a licensed racing entity or secondary pari-mutuel organization for distribution of the total amount, less the deductions authorized by law, to holders of winning tickets.

"Person." Any natural person, corporation, foundation, organization, business trust, estate, limited liability company, license corporation, trust, partnership, limited liability partnership, association or any other form of legal business entity.

"Primary market area of a racetrack." The land area included in a circle drawn with the racetrack as the center and a radius of 35 land miles.

"Principal." Any of the following individuals associated with a partnership, trust association, limited liability company or corporation:

(1) The chairman and each member of the board of directors of a corporation.

(2) Each partner of a partnership and each participating member of a limited liability company.

(3) Each trustee and trust beneficiary of an association.

(4) The president or chief executive officer and each other officer, manager and employee who has policy-making or fiduciary responsibility within the organization.

(5) Each stockholder or other individual who owns, holds or controls, either directly or indirectly, 5% or more of stock or financial interest in the collective organization.

(6) Any other employee, agent, guardian, personal representative, lender or holder of indebtedness who has the power to exercise a significant influence over the applicant's or licensee's operation.

"Racetrack." The physical facility where a licensed racing entity conducts thoroughbred or standardbred horse race meetings respectively with pari-mutuel wagering.

"Racetrack enclosure." For purposes of this chapter, the term "racetrack enclosure," with respect to each licensed racing entity, shall be deemed to include at least one primary racetrack location at which horse race meetings authorized to be held by the licensed racing entities are conducted, including the grandstand, frontside and backside facilities and all primary, nonprimary, contiguous and noncontiguous locations of the licensed racing entity which are specifically approved by the commission for conducting the pari-mutuel system of wagering on the results of horse racing held at such meetings or race meetings conducted by another licensed racing entity or transmitted to such locations by simulcasting.

"Racing vendor." A person who provides goods or services to a licensed racing entity directly related to racing or the racing product, as determined by the commission.

"Secondary market area of a racetrack." The land area included in a circle drawn with the racetrack as the center and a radius of 50 land miles, not including the primary market area of the racetrack.

"Secondary pari-mutuel organization." A licensed entity, other than a licensed racing entity, that offers and accepts pari-mutuel wagers. A person or entity that provides to a licensed racing entity hardware, software, equipment, content or services used to manage, conduct, operate or record pari-mutuel wagering activity by or from residents of this Commonwealth shall not be deemed to be a secondary pari-mutuel organization solely by virtue of the provision of the assets or services.

"Simulcast." Live video and audio transmission of a race and pari-mutuel information for the purpose of pari-mutuel wagering at locations other than the racetrack where the race is run.

"Standardbred horse racing" or "harness racing." A form of horse racing in which the horses participating are attached "in harness" to a sulky or other similar vehicle, at a specific gait, either a trot or pace.

"Substantial change in ownership." The sale, pledge, encumbrance, execution of an option agreement or another transfer of 5% or more of the equity securities or other ownership interest of a person whose percentage ownership affects the decisions of the licensed racing entity.

"Thoroughbred horse racing." The form of horse racing in which each participating horse is mounted by a jockey, is duly registered with The Jockey Club of New York and engages in horse racing on the flat, which may include a steeplechase or hurdle race.

"Totalisator." A computer system used to pool wagers, record sales, calculate payoffs and display wagering data on a display device that is located at a pari-mutuel facility or nonprimary location.



Section 9311 - State Horse Racing Commission

(a) Establishment.--The State Horse Racing Commission is established as a commission within the Department of Agriculture to independently regulate the operations of horse racing, the conduct of pari-mutuel wagering and the promotion and marketing of horse racing in this Commonwealth in accordance with this chapter.

(b) Membership.--The commission shall consist of the following members:

(1) Four members appointed by the Governor as follows:

(i) One individual representing the thoroughbred horsemen's organizations in this Commonwealth selected from a list of at least 10 qualified individuals submitted by the thoroughbred horsemen's organizations.

(ii) One individual representing a thoroughbred breeder organization in this Commonwealth selected from a list of at least 10 qualified individuals submitted by a thoroughbred breeder organization.

(iii) One individual representing the standardbred horsemen's organizations in this Commonwealth selected from a list of at least 10 qualified individuals submitted by the standardbred horsemen's organizations.

(iv) One individual representing a standardbred breeder organization in this Commonwealth selected from a list of at least 10 qualified individuals submitted by a standardbred breeder organization.

(2) One member appointed by each of the following, none of whom shall be a member of a horsemen's organization or breeder organization:

(i) The President pro tempore of the Senate.

(ii) The Minority Leader of the Senate.

(iii) The Speaker of the House of Representatives.

(iv) The Minority Leader of the House of Representatives.

(3) The Secretary of Agriculture or the secretary's designee, who shall be a nonvoting ex officio member.

(4) One individual who is a licensed doctor of veterinary medicine in this Commonwealth, who shall not be a member of a horsemen's organization or a breeder organization, appointed by the Governor.

(5) Each appointing authority shall make its appointments within 30 days of the effective date of this section. Appointments to fill a vacancy shall be made within 10 days of the creation of the vacancy. An appointment shall not be final until receipt by the appointing authority of a background investigation of the appointee by the Pennsylvania State Police, which shall be completed within 30 days of the appointment. A person who has been convicted in a domestic or foreign jurisdiction of a felony, infamous crime, gambling offense or an offense related to fixing horse races or animal cruelty may not be appointed to the commission.

(6) The following shall apply to appointees, commissioners, employees and independent contractors:

(i) Each commissioner at the time of appointment must be at least 25 years of age and must have been a resident of this Commonwealth for a period of at least one year immediately preceding appointment. Each commissioner must remain a resident of this Commonwealth during the term of membership on the commission.

(ii) Except for the commissioner appointed under paragraph (3), a person may not be appointed a commissioner if the person is a public official or party officer as defined in 4 Pa.C.S. § 1512 (relating to financial and employment interests) in this Commonwealth or any of its political subdivisions.

(iii) Each commissioner, employee and independent contractor of the commission must sign an agreement not to disclose confidential information.

(iv) Except for a commissioner appointed under paragraph (1), a commissioner, employee or independent contractor of the commission or other agency having regulatory authority over horse racing under this chapter may not be employed, hold an office or position or be engaged in an activity which is incompatible with the position, employment or contract.

(v) A commissioner may not be paid or receive a fee or other compensation for any activity related to the duties or authority of the commission other than compensation and expenses provided by law.

(vi) A commissioner, employee or independent contractor of the commission may not participate in a hearing, proceeding or other matter in which the member, employee or independent contractor, or the immediate family thereof, has a financial interest in the subject matter of the hearing or proceeding or other interest that could be substantially affected by the outcome of the hearing or proceeding without first fully disclosing the nature of the interest to the commission and other persons participating in the hearing or proceeding. The commission shall determine if the interest is a disqualifying interest that requires the disqualification or nonparticipation of a commissioner, an employee or independent contractor.

(vii) At the time of appointment and annually thereafter, each commissioner shall disclose the existence of any financial interest in any applicant or licensed racing entity and in an affiliate, intermediary, subsidiary or holding company thereof held by the commissioner or known to be held by a commissioner's immediate family. The disclosure statement shall be filed with each director established under subsection (d)(2) and with the appointing authority for such commissioner and shall be open to inspection by the public at the office of the commission during the normal business hours of the commission and posted on the commission's Internet website for the duration of a commissioner's term and for two years after a commissioner leaves office.

(viii) (Reserved).

(ix) A commissioner, employee or bureau director of the commission may not directly or indirectly solicit, request, suggest or recommend to any applicant, licensed racing entity or an affiliate, intermediary, subsidiary or holding company thereof or to an employee or agent thereof, the appointment or employment of any person in any capacity by the applicant, licensed racing entity or an affiliate, intermediary, subsidiary or holding company thereof during the term of office or employment with the commission.

(x) Except for a commissioner appointed under paragraph (1), a commissioner may not accept employment with an applicant for a horse racing license, a licensed racing entity, or an affiliate, intermediary, subsidiary or holding company thereof, for a period of two years from the termination of the term of office.

(xi) A former commissioner may not appear before the commission in any hearing or proceeding or participate in any other activity on behalf of any applicant for a horse racing license, a licensed racing entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed racing entity, for a period of two years from the termination of term of office.

(xii) A commissioner or employee of the commission may not accept a complimentary service, place a wager or be paid any prize from any wager on a horse race at a racetrack or nonprimary location within this Commonwealth or at any other racetrack or nonprimary location outside this Commonwealth which is owned or operated by a licensed racing entity or any of its affiliates, intermediaries, subsidiaries or holding companies for the duration of the commissioner's or employee's term of office or employment. Nothing in this section shall be construed to prohibit a commissioner appointed under paragraph (1) from being awarded a purse or breeders' award for the commissioner's participation in horse racing.

(xiii) A commissioner who has been convicted during his term of office in a domestic or foreign jurisdiction of a felony, infamous crime, offense related to fixing or rigging horse races or gambling offense shall, upon conviction, be automatically removed from the commission and shall be ineligible to become a commissioner in the future.

(xiv) The following shall apply to an employee of the commission, who is not subject to a collective bargaining agreement, whose duties substantially involve licensing, enforcement, development of law, promulgation of regulations or development of policy relating to horse racing under this chapter or who has other discretionary authority which may affect or influence the outcome of an action, proceeding or decision under this chapter, including the director of a bureau:

(A) The individual may not, for a period of two years following termination of employment, accept employment with or be retained by an applicant for a horse racing license or a licensed racing entity or by an affiliate, intermediary, subsidiary or holding company of an applicant or a licensed racing entity.

(B) The individual may not, for a period of two years following termination of employment, appear before the commission in a hearing or proceeding or participate in activity on behalf of any applicant, licensee or licensed racing entity or on behalf of an affiliate, intermediary, subsidiary or holding company of any applicant, licensee or licensed racing entity.

(C) This subparagraph shall not apply to an employee subject to the jurisdiction of the Pennsylvania Supreme Court under section 10(c) of Article V of the Constitution of Pennsylvania.

(xv) Nothing under subparagraph (xiv) shall prevent a current or former employee of the commission from appearing before the commission in a hearing or proceeding as a witness or testifying as to a fact or information.

(xvi) The State Ethics Commission shall issue a written determination of whether a person is subject to subparagraph (xiv) upon the written request of the person or the person's employer or potential employer. A person that relies in good faith on a determination issued under this paragraph shall not be subject to any penalty for an action taken if all material facts set forth in the request for the determination are correct.

(xvii) The State Ethics Commission shall publish a list of all employment positions within the commission whose duties would subject the individuals in those positions to the provisions of subparagraph (xiv). The commission shall assist the State Ethics Commission in the development of the list, which shall be published by the State Ethics Commission in the Pennsylvania Bulletin biennially and posted by the commission on the commission's Internet website. Upon request, employees of the commission shall have a duty to provide the State Ethics Commission with adequate information to accurately develop and maintain the list. The State Ethics Commission may impose a civil penalty under 65 Pa.C.S. § 1109(f) (relating to penalties) upon an individual who fails to cooperate with the State Ethics Commission under this subparagraph. An individual who relies in good faith on the list published by the State Ethics Commission shall not be subject to any penalty for a violation of subparagraph (xiv).

(xviii) A commissioner may not solicit, request, suggest or recommend the employment by the commission of an immediate family member.

(xix) If a commissioner violates any provision of this section, the appointing authority may remove the person from the commission. A commissioner removed under this paragraph shall, for a period of five years following removal, be prohibited from future appointment to the commission and shall be prohibited from applying for a license or other authorization under this chapter and from becoming an independent contractor with the commission.

(xx) Except for a commissioner appointed under paragraph (1), a commissioner or employee of the commission may not directly or indirectly have an ownership interest in a race horse which is entered in a horse race meeting in this Commonwealth.

(7) A commissioner shall not be personally liable for any of the following:

(i) Obligations of the commission.

(ii) Actions which were within the scope of their office and made in good faith.

(b.1) Initial appointments to commission.--

(1) Appointees initially appointed under subsection (b) shall serve an initial term of two years and until their successors are appointed and qualified.

(2) An appointment to fill a vacancy created by a commissioner appointed in accordance with paragraph (1) shall be for the remainder of the unexpired term.

(b.2) Terms of office.--Upon the expiration of a term of a commissioner appointed under subsections (b) and (b.1), the following shall apply:

(1) The term of office of a gubernatorial appointee shall be three years and until a successor is appointed and qualified.

(2) The term of office of a legislative appointee shall be two years and until a successor is appointed and qualified.

(3) A legislative appointee shall serve no more than three full consecutive terms.

(4) A gubernatorial appointee shall serve no more than two full consecutive terms.

(5) An appointment to fill a vacancy shall be for the remainder of the unexpired term.

(6) A commissioner appointed to fill a vacancy under paragraph (3) may serve three full terms following the expiration of the term related to the vacancy.

(7) A commissioner appointed to fill a vacancy under paragraph (4) may serve two full terms following the expiration of the term related to the vacancy.

(c) Chairperson.--The governor shall appoint the chairperson of the commission.

(c.1) Compensation.--Commissioners shall be reimbursed for documented expenses incurred in the performance of their official duties and, except for commissioners appointed under subsection (b)(3), commissioners shall be paid $150 per diem.

(c.2) Meetings.--The commission shall meet at least once a month and at other times as the commission chairperson deems necessary. Public notice of the time and place of meetings of the commission shall be given in accordance with 65 Pa.C.S. Ch. 7 (relating to open meetings).

(d) Office of Horse Racing.--There is established within the commission an Office of Horse Racing.

(1) The office shall be comprised of the following:

(i) The Bureau of Thoroughbred Horse Racing shall have oversight over the conduct of thoroughbred horse racing in this Commonwealth.

(ii) The Bureau of Standardbred Horse Racing shall have oversight over the conduct of standardbred horse racing in this Commonwealth.

(2) There shall be a Director of the Bureau of Thoroughbred Horse Racing and a director of the Bureau of Standardbred Horse Racing to serve and report to the commission. The director of each bureau shall not be supervised by the Department of Agriculture. The commission shall assign the directors duties and responsibilities as required to fulfill the commission's obligations under this chapter or any other act. The commission may, by order, delegate duties and responsibilities to the bureau director as the commission determines necessary to discharge the day-to-day licensing, enforcement and administrative operations of the commission. The director of each bureau established in this section must meet all of the following requirements:

(i) Has either:

(A) been certified as a racing official; or

(B) has at least five years' experience in the management of a licensed racing entity or equivalent racing experience.

(ii) Any other criteria established by the commission.

(3) Each bureau established under this subsection shall have the following powers and duties:

(i) Evaluate and review all applicants and applications for a thoroughbred horse racing or standardbred horse racing license. A bureau under this section shall be prohibited from disclosing any portion of an evaluation to a commissioner prior to the decision relating to the applicant's suitability for licensure by the commission.

(ii) Inspect and monitor licensees and other persons regulated under this chapter for noncriminal violations, including potential violations referred to either bureau by the commission or other person.

(iii) Monitor horse racing operations to ensure compliance with this chapter.

(iv) Inspect and examine licensed racing entities and racetrack facilities.

(A) Inspections may include the review and reproduction of any document or record.

(B) Examinations may include the review of accounting, administrative and financial records, management control systems, procedures and other records.

(v) Refer possible criminal violation to law enforcement.

(vi) Cooperate in the investigation and prosecution of any criminal violation.

(vii) Issue administrative subpoenas to effectuate an inspection and review under this paragraph, administer oaths and take testimony as necessary for the administration of this chapter.

(e) Jurisdiction.--The commission shall have jurisdiction and regulatory authority over the following:

(1) Pari-mutuel wagering and other horse racing activities in this Commonwealth.

(2) A licensed person engaged in pari-mutuel horse racing activities.

(3) Out-of-competition drug testing, which shall include the random drug testing of any horse entered in a race, notwithstanding the physical location of the horse, stabled on the grounds or shipped into a licensed racing entity's facility.

(4) The conduct of horse racing in this Commonwealth.

(f) Voting.--

(1) Except as otherwise provided in this subsection, actions of the commission shall be subject to a simple majority vote of the commission.

(2) A qualified majority vote consisting of the two commissioners appointed under subsection (b)(1)(i) and (ii) and as many votes of the remaining voting commissioners as necessary to constitute a majority of those commissioners voting shall be required to:

(i) Approve, issue, deny or condition a license to conduct thoroughbred horse race meetings under section 9318 (relating to licenses for horse race meetings).

(ii) Adopt regulations governing thoroughbred horse race meetings under this section.

(iii) Employ a director of the Bureau of Thoroughbred Horse Racing under subsection (d)(2).

(3) A qualified majority vote consisting of the two commissioners appointed under subsection (b)(1)(iii) and (iv) and as many votes of the remaining voting commissioners as necessary to constitute a majority of those commissioners voting shall be required to:

(i) Approve, issue, deny or condition a license to conduct standardbred horse race meetings under section 9318.

(ii) Adopt rules and regulations governing standardbred horse race meetings under this section.

(iii) Employ a director of the Bureau of Standardbred Horse Racing under subsection (d)(2).

(4) Commissioners appointed under subsection (b)(1)(i) and (ii) shall be disqualified and must abstain from voting on any matter under paragraph (3).

(5) Commissioners appointed under subsection (b)(1)(iii) and (iv) shall be disqualified and must abstain from voting on any matter under paragraph (2).

(6) If one or more appointees under subsection (b)(1) is not participating in voting on any matter upon which they are otherwise eligible to vote under paragraph (2) or (3), the qualified majority shall consist of the remaining appointee under the respective subparagraph of subsection (b)(1) pursuant to which the nonparticipating commissioner has been appointed, if any, and as many commissioners as necessary to constitute a majority of those commissioners voting.

(g) Records.--The commission shall maintain at its office the following:

(1) All documents, digital or nondigital, provided to or filed with the commission relating to the regulation of horse racing and pari-mutuel wagering under this chapter. The commission may accept digital signatures on documents provided or filed, and documents may be designated as confidential in accordance with commission policy.

(2) A docket setting forth the names of all stockholders in a licensed racing entity. The docket shall be available for public inspection during normal business hours of the commission.

(3) The number of shares held by each stockholder.

(4) A complete record of proceedings of the commission relating to horse racing and pari-mutuel wagering.

(h) Rules and regulations.--The following shall apply:

(1) All rules and regulations promulgated under the former act of December 11, 1967 (P.L.707, No.331), referred to as the Pennsylvania Thoroughbred Horse Racing Law, or the former act of December 22, 1959 (P.L.1978, No.728), referred to as the Pennsylvania Harness Racing Law, shall remain in effect except to the extent that they are in direct conflict with this chapter. The commission may adopt, amend, revise or alter the rules and regulations as the commission deems necessary.

(2) The commission shall promulgate rules and regulations necessary for the administration and enforcement of this chapter. Except as provided in this paragraph and paragraph (3), regulations shall be promulgated in accordance with law.

(3) In order to facilitate the prompt implementation of this chapter, regulations promulgated by the commission shall be deemed temporary regulations which shall not expire for a period of three years following publication. Temporary regulations shall not be subject to:

(i) Sections 201, 202, 203, 204 and 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(ii) Sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

(iii) The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(4) The commission's authority to promulgate temporary regulations under paragraph (3) shall expire three years after the effective date of this section. Regulations adopted after this period shall be promulgated as provided by law.

(i) Application.--The commission shall develop an application for applicants seeking a license to conduct horse racing under this chapter.

(j) Licenses.--Each license to conduct horse racing or any other activity under this chapter issued prior to January 1, 2017, shall remain in effect for the remainder of the term for which the license was issued unless revoked or suspended. Beginning January 1, 2017, a license shall be renewed or a new license shall be issued in accordance with this chapter.

(k) Report of commission.--Twelve months after the effective date of this section and every year on that date thereafter, the commission, through the Department of Agriculture, shall issue a report to the Governor and each member of the General Assembly on the general operation of the commission and each licensee's performance, including number and win per race and total gross revenue at each facility of a licensed racing entity during the previous year, all taxes, fees, fines and other revenues collected and, where appropriate, disbursed, the costs of operation of the commission, all hearings conducted and the results of the hearings and other information that the commission deems necessary and appropriate. Notwithstanding any other reporting requirements in 4 Pa.C.S. § 1211 (relating to reports of board), the Pennsylvania Gaming Control Board and the Department of Agriculture must jointly submit the report under this subsection relating to racing on an annual basis.

(l) Record of proceedings.--The commission shall cause to be made and kept a record of all proceedings held at public meetings of the commission. A verbatim transcript of those proceedings shall be prepared by the commission upon the request of any person and the payment by that person of the costs of preparation.

(m) Public records.--The commission shall annually post on its Internet website a list of all the itemized expenses of employees and commissioners that were or are to be reimbursed from the State Racing Fund. The list shall identify the nature of the expense, the employee, member or the agency and employee of the agency to which an expense is attributable. By October 1 of each year, a final report of all expenses described in this subsection for the preceding fiscal year shall be posted on the commission's Internet website and shall be submitted to the Appropriations Committee of the Senate, the Agriculture and Rural Affairs Committee of the Senate, the Appropriations Committee of the House of Representatives and the Agriculture and Rural Affairs Committee of the House of Representatives. Information posted on the Internet website under this subsection shall be financial records for the purposes of and subject to redaction under the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(n) Reimbursement.--The Department of Agriculture's provision of shared administrative services, shared staff and shared facilities to the commission must be reimbursed from the State Racing Fund and shall be limited to actual costs of providing the services, staff and facilities, including salaries, benefits and expenses of employees providing the shared administrative services. The Department of Agriculture must retain records regarding administrative shared services provided to the commission by a Department of Agriculture's employee.

Cross References. Section 9311 is referred to in sections 9301, 9317, 9319 of this title.



Section 9312 - Additional powers of commission

The commission shall regulate horse racing at which pari-mutuel wagering is conducted and approve the number of racing days allocated to each licensed racing entity. In addition to any other powers of the commission:

(1) The commission shall promulgate regulations regarding medication rules as required under Subchapter E (relating to medication rules and enforcement provisions).

(2) The following shall apply:

(i) The commission shall require an applicant under this chapter to submit to fingerprinting for a report of Federal criminal history record information.

(ii) The applicant must submit a full set of fingerprints to the Pennsylvania State Police or the Pennsylvania State Police's authorized agent for the purpose of a record check. The Pennsylvania State Police or the Pennsylvania State Police's authorized agent must then submit the fingerprints to the Federal Bureau of Investigation for the purpose of verifying the identity of the applicant and obtaining a current record of any criminal arrests and convictions.

(iii) The commission shall consider information obtained under this paragraph for the purpose of screening applicants for fitness for licensure in accordance with the provisions of this chapter.

(iv) National criminal history record information received by the commission shall be handled and maintained in accordance with Federal Bureau of Investigation policy.

(v) Fingerprints obtained under this paragraph may be maintained by the commission and Pennsylvania State Police to enforce this chapter and for general law enforcement purposes.

(vi) In addition to any other fee or cost assessed by the commission, an applicant must pay for the cost of the fingerprint process.

(vii) The commission may exempt applicants for positions not related to the care or training of horses, racing, wagering, security or the management of a licensed racing entity from the provisions of this chapter.

(3) Within 90 days of the effective date of this section, the commission must adopt and publish a comprehensive fee schedule in the Pennsylvania Bulletin. Two years following the effective date of this section, the commission may adopt regulations to annually increase any fee, charge or cost authorized under this chapter.

(4) The commission or designated employee of the commission shall have the power to administer oaths and examine witnesses and may issue subpoenas to compel attendance of witnesses and production of all relevant and material reports, books, papers, documents, correspondence and other evidence related to regulation and enforcement of horse racing under this chapter.

(5) The commission's consideration and resolution of all license or other regulatory administrative actions shall be conducted in accordance with 2 Pa.C.S. (relating to administrative law and procedure) or with procedures adopted by order of the commission. Notwithstanding 2 Pa.C.S. §§ 504 (relating to hearing and record) and 505 (relating to evidence and cross-examination), the commission may adopt procedures to provide parties before it with a documentary hearing and may resolve disputed material facts without conducting an oral hearing where constitutionally permissible.

(6) The commission may adopt national standards from other racing jurisdictions or commission-approved trade organizations to establish:

(i) uniform drug threshold levels;

(ii) consistent sanctions for drug testing violations; and

(iii) a system to monitor advanced deposit wagering and online pari-mutuel wagering company activities.

(7) The commission may issue grants from the annual appropriations to race horse rescue and rehabilitation programs operating within this Commonwealth.

(8) The commission shall direct and oversee that each licensed racing entity's racetrack surface is maintained in such a way as to maximize the safety of the horse, jockey or driver. The commission may develop guidelines to carry out this paragraph and may contract with, hire or otherwise consult with racetrack surface experts to carry out the provisions of this section.

(9) The State Horse Racing Commission shall have jurisdiction over and shall promulgate regulations as necessary for the proper administration of all racing conducted by a county agricultural society or an independent agricultural society as provided in the act of July 8, 1986 (P.L.437, No.92), known as the Pennsylvania Agricultural Fair Act.



Section 9313 - Budget

Beginning July 1, 2016, the commission and the Department of Agriculture shall annually submit a budget request to the Secretary of the Budget in accordance with the provisions contained in section 610 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, consisting of amounts to be appropriated from the State Racing Fund, the Pennsylvania Race Horse Development Fund and the General Fund to administer and enforce this chapter and for the promotion of horse racing. Beginning July 1, 2016, and annually thereafter, 1% of the previous fiscal year's deposits into the Pennsylvania Race Horse Development Fund shall be transferred from the Pennsylvania Race Horse Development Fund to the State Racing Fund to provide for the promotion of horse racing.



Section 9314 - Location

After January 1, 2017, a licensed racing entity shall conduct a horse race meeting at the location designated and approved by the commission.



Section 9315 - Number of licensed racing entities

(a) Standardbred horse racing.--No more than five persons shall be licensed to conduct a horse race meeting. No person licensed under this chapter to conduct standardbred horse racing with pari-mutuel wagering shall be licensed to conduct thoroughbred horse racing with pari-mutuel wagering.

(b) Thoroughbred horse racing.--No more than six persons shall be licensed by the commission to conduct a horse race meeting. No person licensed under this chapter to conduct thoroughbred horse racing with pari-mutuel wagering shall be licensed to conduct standardbred horse racing with pari-mutuel wagering.



Section 9316 - Department of Revenue

The Department of Revenue shall provide financial administration of pari-mutuel wagering under this chapter in accordance with Department of Revenue regulations and regulations of the commission. The Department of Revenue shall prescribe the form and system of accounting to be used by licensed racing entities and may access and examine records, equipment and other information relating to pari-mutuel wagering.



Section 9317 - Allocation of racing days

(a) General rule.--

(1) Horse racing shall be conducted consistent with 4 Pa.C.S. § 1303 (relating to additional Category 1 slot machine license requirements).

(2) The required racing days under this section and 4 Pa.C.S. § 1303(a)(2) and (b) may be waived or modified by the commission if the waiver or modification has been agreed to by the horsemen's organization and the licensed racing entity at the racetrack where the racing days are to be scheduled or raced.

(3) The provisions of 4 Pa.C.S. § 1303(d) shall not apply if the reason for noncompliance with that section by a licensed racing entity is the cancellation of racing days due to the commission's inability to properly regulate and oversee the conduct of horse racing in this Commonwealth due to inadequate funding.

(b) Certification.--The commission shall submit to the Secretary of Revenue the approved number of racing days for each licensed racing entity, including the following information:

(1) the names and addresses of the licensed racing entity;

(2) the names and addresses of the owners, officers and general managers of the licensed racing entity; and

(3) any other information the commission deems appropriate.

(c) Cancellation.--

(1) If a racing day is canceled by a licensed racing entity for reasons beyond the licensed racing entity's control, the commission shall grant the licensed racing entity the right to conduct that racing day in the same or the next ensuing calendar year, if schedules permit.

(2) A director of a bureau established under section 9311 (relating to State Horse Racing Commission), after consultation with the licensed racing entity and the horsemen's organization at the racetrack, may cancel a race if it is determined that fewer than six horses have entered the race.



Section 9318 - Licenses for horse race meetings

(a) Procedure and terms.--

(1) After January 1, 2017, a person seeking a license to conduct horse race meetings at which pari-mutuel wagering is permitted or seeking to renew the license shall file an application or renewal application with the commission in the manner prescribed by the commission. A license to conduct horse race meetings shall be issued for a period of three years.

(2) A licensed racing entity shall have the privilege to conduct a horse race meeting at which pari-mutuel wagering is permitted. A license to conduct a horse race meeting shall not be a property right and may not be used as collateral or be encumbered.

(3) The commission may revoke or suspend the license of a licensed racing entity if the commission finds that the licensed racing entity, or its owners, officers, managers or agents, have not complied with this chapter and regulations promulgated in accordance with this chapter.

(4) A licensed racing entity may not transfer a license without the approval of the commission.

(b) Conditions.--Each horse racing license shall be issued and remain in effect if the licensed racing entity complies with each condition, rule and regulation of the commission and the provisions of this chapter, including the following conditions:

(1) A horse race meeting at which pari-mutuel wagering is conducted shall be regulated by the commission.

(2) The conduct of pari-mutuel wagering shall also be regulated by the Department of Revenue.

(3) The licensed racing entity shall print in its racing programs the procedure for filing a complaint with the commission.

(c) Applications.--Applications to conduct horse race meetings shall be in the form prescribed by the commission and shall contain information as the commission may require.

(d) Fee.--An applicant or licensee seeking to conduct a horse race meeting or seeking renewal of a license shall pay to the commission a fee of $50,000. Notwithstanding the foregoing, a licensed racing entity that holds more than one horse race meeting license shall pay no more than $50,000 upon renewal of the licenses. The license or renewal fee shall be deposited into the State Racing Fund.

(e) Action on licenses.--The following shall apply:

(1) The commission shall be prohibited from issuing a license to conduct a horse race meeting at which pari-mutuel wagering is permitted to an individual or applicant or an owner, officer, director or manager of the applicant who has been convicted of:

(i) A felony in any jurisdiction.

(ii) A misdemeanor gambling offense in any jurisdiction, unless 15 years has elapsed from the date of conviction.

(iii) Fraud or misrepresentation in any jurisdiction related to horse racing or horse breeding, unless 15 years has elapsed from the date of conviction.

(iv) An offense under 18 Pa.C.S. § 5511 (relating to cruelty to animals).

(v) An offense related to fixing or rigging horse races, including 18 Pa.C.S. § 4109 (relating to rigging publicly exhibited contest) or 7102 (relating to administering drugs to race horses), or any similar crime in another jurisdiction, unless the conviction has been overturned on appeal under the laws of the jurisdiction of the original finding or a pardon has been issued.

(2) Following expiration of any period applicable to an applicant under paragraph (1)(ii) or (iii), in determining whether to issue a horse racing license to an applicant, the commission shall consider the following factors:

(i) The individual or a principal of the applicant's position with the applicant.

(ii) The nature and seriousness of the offense or conduct.

(iii) The circumstances under which the offense or conduct occurred.

(iv) The age of the applicant when the offense or conduct occurred.

(v) Whether the offense or conduct was an isolated or a repeated incident.

(vi) Any evidence of rehabilitation, including good conduct in the community, counseling or psychiatric treatment received and the recommendations of persons who have substantial contact with the applicant.

(3) If, in the judgment of the commission, the applicant has demonstrated by clear and convincing evidence that the participation of the applicant in horse racing or related activities is not:

(i) inconsistent with the public interest or best interests of horse racing;

(ii) interfering with the effective regulation of horse racing; or

(iii) creating or enhancing the danger of unsuitable, unfair or illegal practices, methods or activities in the conduct of horse racing.

(f) Denial, suspension or revocation.--The commission may deny an application for a license or revoke, suspend or fail to renew the license of any applicant or licensed racing entity if the commission finds by a preponderance of the evidence that:

(1) The applicant or licensed racing entity, or any of its owners, officers, director, managers, employees or agents:

(i) Has not complied with the conditions, rules, regulations and provisions of this chapter and that it would be in the public interest, convenience or necessity to deny, revoke, suspend or not renew the license.

(ii) Has been convicted of a violation or attempt to violate a horse racing law, rule or regulation of a horse racing jurisdiction.

(iii) Has furnished the commission with false or misleading information relating to the application or license renewal.

(iv) Has been convicted of a crime involving moral turpitude.

(v) Has been convicted of a misdemeanor gambling offense in any jurisdiction.

(vi) Has been convicted in any jurisdiction of fraud or misrepresentation related to horse racing or horse breeding.

(2) The applicant or licensed racing entity does not have the use of a racetrack or racetrack enclosure in accordance with the provisions of 4 Pa.C.S. Pt. II (relating to gaming).

(3) The licensed racing entity has commingled horsemen's organization funds in violation of section 9345(c) (relating to commingling) or has refused to place on deposit a letter of credit under section 9346 (relating to standardbred horse racing purse money).

(4) The commission determines that the licensed racing entity has failed to properly maintain its racetrack and racetrack enclosure in good condition under this chapter or to provide adequate capital improvements to the racetrack and racetrack enclosure as required under this chapter and 4 Pa.C.S. § 1404 (relating to distributions from licensee's revenue receipts).

(5) The licensee has been convicted in any jurisdiction of an offense related to fixing or rigging horse races, including 18 Pa.C.S. § 4109 or 7102, or any similar crime in another jurisdiction, unless the conviction has been overturned on appeal under the laws of the jurisdiction of the original finding or a pardon has been issued.

(g) Cessation.--If a revocation or failure to renew a license under subsection (e) occurs, the licensee's authorization to conduct previously approved activity shall immediately cease, subject to 2 Pa.C.S. (relating to administrative law and procedure). In the case of a suspension, the licensee's authorization to conduct previously approved activity shall immediately cease until the commission has notified the licensee that the suspension is no longer in effect. After request for a hearing by a licensee, the commission may grant a supersedeas, pending the final determination of the suspension.

(h) Renewal.--A horse race meeting license shall be renewed every three years upon application and, except as provided for under subsection (a)(4), shall not be transferred. Renewals of horse race meeting licenses shall not be granted automatically.

(i) Conditional licenses.--Pending a final determination under this section, the commission may issue a conditional license upon the terms and conditions as are necessary to effectuate the provisions of this chapter.

(j) Compliance.--Nothing in this section shall be construed to relieve a licensed racing entity of its duty to comply with the requirements of 4 Pa.C.S. Pt. II.

Cross References. Section 9318 is referred to in section 9311 of this title.



Section 9319 - Code of conduct

(a) Scope.--The commission may adopt a comprehensive code of conduct applicable to commissioners, employees of the commission, independent contractors and the immediate family of the commissioners, employees and independent contractors to enable them to avoid any perceived or actual conflict of interest and to promote public confidence in the integrity and impartiality of the commission.

(b) Restrictions.--In addition to the other prohibitions contained in this chapter, a commissioner shall:

(1) Not accept any discount, gift, gratuity, compensation, travel, lodging or other thing of value, directly or indirectly, from any applicant, licensed racing entity, affiliate, subsidiary or intermediary of an applicant or other licensee.

(2) Disclose a conflict of interest and recuse himself from any hearing or other proceeding in which the commissioner's objectivity, impartiality, integrity or independence of judgment may be reasonably questioned due to the commissioner's relationship or association with a party connected to any hearing or proceeding or a person appearing before the commission.

(3) Refrain from any financial or business dealing which would tend to reflect adversely on the commissioner's objectivity, impartiality or independence of judgment.

(4) Avoid impropriety and the appearance of impropriety at all times and observe standards and conduct that promote public confidence in the oversight of horse racing.

(5) Comply with any other laws, rules or regulations relating to the conduct of a commissioner.

(6) Except for a commissioner appointed under section 9311(b)(3) (relating to State Horse Racing Commission), not hold or campaign for public office, hold an office in any political party or political committee as defined in 4 Pa.C.S. § 1513(d) (relating to political influence), contribute to or solicit contributions to a political campaign, political party, political committee or candidate, publicly endorse a candidate or actively participate in a political campaign.

(c) (Reserved).

(d) Ex parte communications.--

(1) A commissioner, except the commissioner appointed under section 9311(b)(3), may not engage in any ex parte communication with any person.

(2) If a commissioner received or engaged in an ex parte communication, a commissioner shall inform the director of the appropriate bureau who shall notify all parties directly affected by the anticipated vote or action of the commissioner related to the ex parte communication of the substance of the communication and provide the parties with an opportunity to respond.

(3) A commissioner who engaged in or received an ex parte communication shall disqualify himself from the hearing or proceeding related to the ex parte communication if the context and substance of the communication creates substantial reasonable doubt as to a commissioner's ability to act objectively, independently or impartially.

(4) A commissioner who engaged in or received an ex parte communication and elects not to disqualify himself from the hearing or proceeding shall state the reasons for not disqualifying himself on the record prior to the commencement of the hearing or proceeding.

(5) (Reserved).

(6) Failure of a commissioner who received or engaged in an ex parte communication to disqualify himself under this subsection shall be grounds for appeal to a court of competent jurisdiction if the commission action being appealed could not have occurred without the participation of the commissioner.

(7) This subsection shall not preclude a commissioner from consulting with other commissioners individually if the consultation complies with 65 Pa.C.S. Ch. 7 (relating to open meetings) or with commission employees or independent contractors whose functions are to assist the commission in carrying out its adjudicative functions.



Section 9320 - Financial interests

No director, owner, officer, manager or employee of an applicant or licensed racing entity or their immediate family shall accept gifts from breeders, owners, trainers or other individuals who participate in the conduct of horse racing in this Commonwealth.



Section 9321 - Officials at horse race meetings

(a) Racetrack racing official.--The commission shall approve each racetrack employee whose duties include the enforcement of pari-mutuel racing activities which directly or indirectly affect the racing product. Compensation for an official under this subsection shall be paid by the licensed racing entity.

(b) Commission racing official.--The commission shall employ individuals who shall be designated as commission racing officials and whose duties shall include the oversight and enforcement of this chapter, regulations and commission policies related to prerace activities, the conduct of live racing and pari-mutuel wagering. The commission, by regulation, shall establish the duties and responsibilities for a commission racing official. The cost for and compensation of a commission racing official shall be paid by the commission.



Section 9322 - Secondary pari-mutuel organization

(a) Requirements.--The following shall apply to a secondary pari-mutuel organization:

(1) A secondary pari-mutuel organization offering and accepting pari-mutuel wagers within this Commonwealth must be properly licensed by the commission. Each secondary pari-mutuel organization employee directly or indirectly responsible for the acceptance of wagers on horse races or the transmittal of wagering information to and from the Commonwealth must be properly licensed.

(2) A secondary pari-mutuel organization must comply with each rule and regulation of the commission.

(3) As a condition of licensing and annual license renewal, a license application of a secondary pari-mutuel organization must include all of the following:

(i) Disclosure of each officer, director, partner and share holder with a 5% or greater share of ownership or beneficial interest.

(ii) A list of personnel assigned to work in this Commonwealth.

(iii) Certification of compliance with totalisator standards and licensing requirements adopted by the commission.

(iv) A type II SAS 70 report, or other independent report in a form acceptable to the commission, completed within the preceding 12 months, to assure adequate financial controls are in place in the secondary pari-mutuel organization.

(v) An agreement to allow the commission to inspect and monitor each facility used by the secondary pari-mutuel organization for accepting, recording or processing pari-mutuel wagers accepted in this Commonwealth.

(vi) Certification of the use of a pari-mutuel system which meets all requirements for a pari-mutuel system utilized by a licensed racing entity in this Commonwealth.

(4) Fitness and experience of a secondary pari-mutuel organization must be consistent with the public interest, convenience and necessity and the best interests of racing generally, including, but not limited to, all of the following:

(i) Meeting general industry standards for business and financial practices, procedures and controls.

(ii) Possession of a wagering system that ensures that all wagering information is transmitted to and calculated in the appropriate host track pool.

(iii) Utilization of a totalisator system that meets wagering-industry standards and certification criteria.

(iv) Meeting general industry standards for physical security of computerized wagering systems, business records, facilities and patrons.

(v) Having no indications of improper manipulation of a secondary pari-mutuel organization's wagering system, including software.

(vi) Having policies and procedures that ensure a secondary pari-mutuel organization's key individuals have applied and are eligible for all required occupational licenses.

(vii) Having an annual independent audit with no audit opinion qualifications that reflect adversely on integrity.

(viii) Having a system that verifies the identity of each person placing a wager and requires the person placing a wager to disclose each beneficial interest in a wager the secondary pari-mutuel organization accepts.

(ix) Having a real-time independent monitoring system to monitor wagering activity to detect suspicious patterns, including any that might indicate criminal activity or regulatory violations. The system must verify each transaction performed by the totalisator system and provide expeditious notice of any discrepancies or suspicious activity to the host track, wagering site, due diligence investigating body and any affected regulatory agency.

(x) Having a satisfactory record of customer relations, including no excessive unresolved patron complaints concerning the secondary pari-mutuel organization's business practices.

(xi) Holding required permits, licenses, certifications or similar documents that may be required by a racing, gaming or other pari-mutuel wagering jurisdiction.

(xii) Having sufficient measures to protect customer funds.

(xiii) Publicizing and providing a sufficient program for customer self-exclusion and wagering limitation.

(xiv) Having expertise in pari-mutuel wagering and being technologically capable of participating in simulcast and wagering activities.

(5) Financial responsibility of a secondary pari-mutuel organization must be consistent with the public interest, convenience and necessity and the best interests of racing generally, including all of the following:

(i) The secondary pari-mutuel organization and the secondary pari-mutuel organization's key individuals may not be in default or have a history of defaulting in the payment of a financial obligation, including the payment of taxes due to a taxing jurisdiction or on the payment of gaming, wagering or pari-mutuel racing-related financial obligations. A secondary pari-mutuel organization's key individuals may not be four or more months in arrears for child support that is ordered or approved by a court in any jurisdiction within the United States.

(ii) The secondary pari-mutuel organization and the secondary pari-mutuel organization's owners and sources of funds must have sufficient financial means to participate in simulcast and wagering activities, including sufficient assets and means to pay industry-related debts and obligations and to fund the operations of the secondary pari-mutuel organization.

(6) The secondary pari-mutuel organization must be fully cooperative and act in good faith with all disclosure and other duties involved in a due diligence investigation, voluntarily submit to regulatory and investigating body oversight, permit inspection of each business record upon request by a regulatory authority or investigating body, promptly honor regulatory or investigating body requests for wagering patterns or other information and, after reasonable notice, permit full access to each facility and property by a regulatory authority or investigating body.

(b) Waiver.--

(1) A due diligence investigation may rely on an investigation and oversight conducted by a commission-approved entity.

(2) The commission may not consent to the acceptance of an interstate off-track wager by a secondary pari-mutuel organization that has not been determined to be suitable under this section.



Section 9323 - Occupational licenses for individuals

(a) General rule.--The commission shall develop a licensing or other classification system for the regulation of racing vendors, trainers, jockeys, drivers, horse owners, backside area employees and other individuals participating in horse racing and all other persons required to be licensed as determined by the commission. The license shall not be a property right.

(b) Fee.--The commission shall fix and may establish classes for application fees to be paid by individuals. A license fee shall not exceed $500. All fees shall be paid to the commission and deposited into the State Racing Fund.

(c) Application.--The application for a license shall be in the form and contain the information as the commission may require.

(d) Renewal.--All licenses shall be subject to renewal every three years upon application and review. Nothing in this chapter shall be construed to relieve a licensee of the affirmative duty to notify the commission of any changes relating to the status of its license or to any other information contained in the application materials on file with the commission. The application for renewal shall be submitted at least 60 days prior to expiration of the license and shall include an update of the information contained in the initial application and any prior renewal applications and the payment of any renewal fee required by the commission. A license for which a completed renewal application and fee, if required, has been received by the commission shall continue in effect unless and until the commission sends written notification to the holder of the license that the commission has denied the renewal of the license.

(e) Licenses.--The commission may issue any of the following:

(1) A temporary license for four months within a 12-month period pending a final determination.

(2) A conditional license upon the terms and conditions as necessary to administer this chapter.

(f) Processing and issuance.--The commission shall adopt regulations to fix the manner by which licenses are processed and issued.

(g) Action on applications.--The following shall apply:

(1) The commission may not issue a license under this section to an individual who has been convicted in a jurisdiction of a felony offense, a misdemeanor gambling offense or a fraud or misrepresentation in connection with horse racing or breeding, unless 15 years has passed from the date of conviction of the offense.

(2) Following expiration of a period applicable to an applicant under paragraph (1), in determining whether to issue a license to an applicant, the commission shall consider the following factors:

(i) The nature of the applicant's involvement with horse racing.

(ii) The nature and seriousness of the offense or conduct.

(iii) The circumstances under which the offense or conduct occurred.

(iv) The age of the applicant when the offense or conduct occurred.

(v) Whether the offense or conduct was an isolated or a repeated incident.

(vi) Any evidence of rehabilitation, including good conduct in the community, counseling or psychiatric treatment received and the recommendations of persons who have substantial contact with the applicant.

(g.1) Denial.--The commission may deny an application for a license or suspend, revoke or refuse to renew a license issued under this section if it determines that the applicant or licensee meets any of the following:

(1) (Reserved).

(2) Has been convicted of any violation or attempts to violate any law, rule or regulation of horse racing in any jurisdiction.

(3) Has been convicted of an offense under 18 Pa.C.S. § 5511 (relating to cruelty to animals).

(4) Has violated a rule, regulation or order of the commission.

(5) Has been convicted in any jurisdiction of an offense related to fixing or rigging horse races, including 18 Pa.C.S. § 4109 (relating to rigging publicly exhibited contest) or 7102 (relating to administering drugs to race horses), or any similar crime in any other jurisdiction, unless the conviction has been overturned on appeal under the laws of the jurisdiction of the original finding or a pardon has been issued.

(6) Has not demonstrated by clear and convincing evidence that the applicant or licensee:

(i) Is a person of good character, honesty and integrity.

(ii) Is a person whose prior activities, criminal record, if any, reputation, habits and associations:

(A) Do not pose a threat to the public interest or the effective regulation and control of horse racing.

(B) Do not create or enhance the danger of unsuitable, unfair or illegal practices, methods and activities in the conduct of horse racing or the carrying on of the business and financial arrangements incidental to the conduct of horse racing.

(h) Inspection.--The commission shall have the right to inspect all contracts directly affecting the administration of the racing product and wagering activities between a secondary pari-mutuel organization, licensed racing entities and racing vendors for goods and services. The commission shall adopt regulations to require racing vendors to disclose all principal owners and officers and a description of their interests in the vendors' businesses. Failure to disclose this information shall constitute grounds to deny, to revoke or to suspend any racing vendor's license issued under this chapter.

(i) Revocation or failure to renew.--In the event of a revocation or failure to renew, the licensee's authorization to conduct previously approved activity shall immediately cease and all fees paid in connection therewith shall be deemed to be forfeited. In the event of a suspension, the applicant's authorization to conduct the previously approved activity shall immediately cease until the commission has notified the applicant that the suspension is no longer in effect.

(j) Hearings.--The commission may suspend a license under subsection (i) pending a hearing on the matter, which must occur within 10 days of the suspension. The commission or its director may grant a supersedeas, if requested, pending a final resolution of the matter.

(k) (Reserved).

(l) Criminal action.--

(1) Each district attorney shall have authority to investigate and to institute criminal proceedings for a violation of this chapter.

(2) In addition to the authority conferred upon the Attorney General under the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and, following consultation with the appropriate district attorney, to institute criminal proceedings for a violation of this chapter. A person charged with a violation of this chapter by the Attorney General shall not have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(m) Regulatory action.--Nothing contained in subsection (l) shall be construed to limit the existing regulatory or investigative authority of an agency or the Commonwealth whose functions relate to persons or matters within the scope of this part.

(n) Inspection, seizure and warrants on racetrack enclosures.--

(1) The commission, the Attorney General and the Pennsylvania State Police shall have the authority without notice and without warrant to do all of the following in the performance of their duties:

(i) Inspect and examine all premises where horse racing is conducted or where records of these activities are prepared or maintained.

(ii) Inspect all equipment and supplies in, about, upon or around premises referred to in subparagraph (i).

(iii) Seize, summarily remove and impound equipment and supplies from premises referred to in subparagraph (i) for the purposes of examination and inspection.

(iv) Inspect, examine and audit all books, records and documents pertaining to a licensee's operation.

(v) Seize, impound or assume physical control of any book, record, ledger or device.

(2) The provisions of paragraph (1) shall not be deemed to limit warrantless inspections except in accordance with constitutional requirements.



Section 9324 - (Reserved)



Section 9325 - Power of commission to impose fines

(a) General rule.--The commission may impose administrative fines upon any licensed or unlicensed racing entity, association or person participating in horse racing at which pari-mutuel wagering is conducted, other than as a patron, for a violation of any provision of this chapter or rule or regulation of the commission, not exceeding $10,000 for each violation. Each day may be considered a separate violation. Fines shall be deposited in the State Racing Fund and may be appropriated for the enforcement of this chapter.

(b) Interests.--

(1) No owner, officer or employee of a licensed racing entity or their immediate family shall have any direct or indirect interest in a race horse that is participating in a horse race meeting at which the person or relative listed under this paragraph holds any interest in the licensed racing entity conducting the horse race meeting or in the racetrack facility.

(2) The commission may impose a fine upon any person for a violation of this subsection in accordance with subsection (a).

Cross References. Section 9325 is referred to in section 9359 of this title.



Section 9326 - Admission to racetrack

(a) Power of licensed racing entity.--Except as provided in subsection (b), a licensed racing entity may refuse admission to and eject from the racetrack enclosure operated by the licensed racing entity any person licensed by the commission under this chapter and employed at an occupation at the racetrack if the person's presence is deemed detrimental to the best interests of horse racing and after citing the reasons for the determination in writing. The action of the licensed racing entity refusing the person admission to or ejecting the person from a horse race meeting ground or racetrack enclosure shall have immediate effect unless a supersedeas has been granted by the bureau director. The person refused admission or ejected shall receive a hearing before the commission, if requested, pursuant to rules and regulations adopted for that purpose by the commission and a decision rendered following that hearing.

(b) Admission.--A licensed racing entity may not refuse admission to or eject a law enforcement official, commission member or employee or employee of the Department of Revenue while the official is engaged in the performance of the individual's official duties.



Section 9327 - Security personnel

(a) General rule.--The commission shall require licensed racing entities to employ persons as security as determined by the commission. Designated security personnel:

(1) Shall refer possible violations of the criminal laws of this Commonwealth within the racetrack or racetrack enclosure to law enforcement agencies.

(2) May not eject or exclude from the racetrack or racetrack enclosure any person because of the race, creed, color, sex, sexual orientation, national origin or religion of that person.

(b) Penalty.--An individual found within a racetrack or racetrack enclosure after having been ejected therefrom shall, upon conviction, be guilty of a summary offense and be sentenced to pay a fine of not more than $500.



Section 9328 - (Reserved)



Section 9329 - Interstate simulcasting

(a) Host licensees.--The commission may approve the application of a licensed racing entity or secondary pari-mutuel organization to electronically simulcast horse races to and from this Commonwealth. Upon request by a licensed racing entity or secondary pari-mutuel organization, the commission may designate the entity as a host licensee, authorized to maintain common pari-mutuel pools on international and interstate races transmitted to and from the racetrack enclosures within this Commonwealth. All simulcasts of horse races shall comply with the provisions of the Interstate Horseracing Act of 1978 (Public Law 95-515, 15 U.S.C. § 3001 et seq.) and the laws of each state involved, placed or transmitted by an individual in one state via telephone, Internet or other electronic media and accepted and maintained in common pari-mutuel pools. The designation as a host licensee for international and interstate simulcast races shall be limited to licensed racing entities which comply with 4 Pa.C.S. § 1303(d) (relating to additional Category 1 slot machine license requirements).

(b) Simulcasts.--The following apply:

(1) Cross simulcasting of the races described in subsection (a) shall be permitted if all amounts wagered on the races in this Commonwealth are included in common pari-mutuel pools. A host licensee seeking permission to cross simulcast must obtain approval from the commission.

(2) All forms of pari-mutuel wagering shall be allowed on horse races simulcasted. The commission may permit pari-mutuel pools in this Commonwealth to be combined with pari-mutuel pools created under the laws of another jurisdiction and may permit pari-mutuel pools created under the laws of another jurisdiction to be combined with pari-mutuel pools in this Commonwealth. The commission shall promulgate regulations necessary to regulate wagering on televised simulcasts.

(c) Taxation.--Money wagered by patrons in this Commonwealth on horse races shall be computed by the amount of money wagered each racing day for purposes of taxation under section 9334 (relating to State Racing Fund and tax rate). Thoroughbred races shall be considered a part of a thoroughbred horse race meeting, and standardbred horse races shall be considered a part of a standardbred horse race meeting.

Cross References. Section 9329 is referred to in sections 9330, 9331, 9344 of this title.



Section 9330 - Place and manner of conducting pari-mutuel wagering at racetrack enclosure

(a) Wagering location.--A licensed racing entity shall provide a location during a horse race meeting within the racetrack enclosure where the licensed racing entity shall operate the pari-mutuel system of wagering by its patrons on the results of horse races held at the racetrack or televised to the racetrack enclosure by simulcasting under section 9329 (relating to interstate simulcasting). The licensed racing entity shall erect a sign or board compatible with the totalisator systems which shall display all of the following:

(1) The approximate straight odds on each horse in any race.

(2) The value of a winning mutuel ticket, straight, place or show on the first three horses in the race.

(3) The elapsed time of the race.

(4) The value of a winning daily double ticket, if a daily double is conducted, and any other information that the commission deems necessary to inform the general public.

(b) Equipment.--The commission may test and examine the equipment to be used for the display of the information under subsection (a).

(c) Electronic wagering system.--In addition to other forms of live wagering, including cash at a window teller, a licensed racing entity may operate an electronic wagering system on horse racing in accordance with all of the following:

(1) Messages to place wagers shall be to a place within the racetrack enclosure.

(2) Money used to place wagers under this subsection shall be on deposit in an amount sufficient to cover the wager at the racetrack where the account is opened.

(c.1) Regulations.--The commission may promulgate regulations necessary to regulate electronic wagering for horse racing.

(d) Taxation.--Money wagered as a result of electronic wagering shall be included in the amount wagered each racing day for purposes of taxation under section 9334 (relating to State Racing Fund and tax rate) and shall be included in the same pari-mutuel pools for each posted race. Electronic wagering systems shall be operated by the licensed racing entity, secondary pari-mutuel organization or by a duly licensed racing vendor.

(e) Conditions.--A licensed racing entity shall only accept and tabulate a wager by a direct request via electronic media from the holder of an electronic wagering account. Only the holder of the electronic wagering account shall place a wager.

(f) Primary market area.--

(1) A licensed racing entity or secondary pari-mutuel organization may not accept a wager or establish electronic wagering or advanced deposit account wagering for any person located in the primary market area of a racetrack, other than the racetrack at which the licensed racing entity is conducting a horse race meeting.

(2) Nothing in this subsection shall be construed to prohibit a licensed racing entity from accepting a wager from or establishing an electronic wagering account for any person located in the primary market area of the racetrack where the licensed racing entity is conducting a horse race meeting. If two tracks share the primary market area, both racetracks shall have equal rights to the market in the shared area.



Section 9331 - Pari-mutuel wagering at nonprimary locations

(a) Nonprimary locations.--The following shall apply:

(1) Notwithstanding any other provision of this chapter, the commission may approve a licensed racing entity to continue to operate a nonprimary location where it has conducted pari-mutuel wagering on horse races conducted by the licensed racing entity. The licensed racing entity may continue to conduct pari-mutuel wagering at the location on horse races conducted by another licensed racing entity, which horse races may be televised to the location or on horse races simulcast to the location under section 9329 (relating to interstate simulcasting), provided that:

(i) A licensed racing entity has not established a nonprimary location within the primary market area of any racetrack other than a racetrack where the licensed racing entity conducts horse race meetings. Establishment of a nonprimary location by a licensed racing entity within the primary market area of a racetrack where the licensed racing entity conducts horse race meetings shall require approval of the commission.

(ii) A licensed racing entity has not established a nonprimary location within the secondary market area of a racetrack if the nonprimary location is approved by the commission.

(iii) A licensed racing entity has not established a nonprimary location in an area outside the primary and secondary market areas of any racetrack if the location is approved by the commission.

(2) Except as provided under paragraph (1), no additional licenses shall be permitted.

(3) The commission shall annually conduct inspections of the primary facility.

(4) The regulatory authority of the commission shall apply to nonprimary locations and any employees or racing vendors of the licensed racing entity establishing the nonprimary location.

(b) Taxation and records.--Money wagered at all primary and nonprimary locations under this chapter shall be included in common pari-mutuel pools. Money wagered by patrons on the races shall be computed by the amount of money wagered each racing day for purposes of taxation under section 9334 (relating to State Racing Fund and tax rate). The licensed racing entity conducting the horse race meeting and maintaining the pari-mutuel pools shall maintain accurate records of the amount wagered in each pool from every primary and nonprimary location.

(c) Retention.--Money retained under section 9334 shall be calculated for each location where pari-mutuel wagering is being conducted. If wagering has taken place at a nonprimary location where the wagering is conducted by a licensed racing entity other than the licensed racing entity conducting the horse race meeting, the licensed racing entity conducting the horse race meeting shall retain any money to which it is entitled by agreement. The licensed racing entity conducting the horse race meeting shall pay over the balance of the retained money to the licensed racing entity conducting the wagering at the nonprimary location.

(d) Payment of purses.--A licensed racing entity conducting a horse race meeting where pari-mutuel wagering is conducted at one or more nonprimary locations shall distribute money to the horsemen's organization, or, in accordance with the practice of the parties, to be used for payment of purses at that racetrack, as follows:

(1) Except as provided for in paragraphs (2), (3), (4) and (5), an amount equal to but not less than 6% of the daily gross wagering handle on the races at a nonprimary location.

(2) When the gross wagering handle on the races at a nonprimary location on a given day is less than $30,000, the percentage may not be less than 3%.

(3) When the gross wagering handle on the races at a nonprimary location on a given day is between $30,000 and $75,000, the percentage may not be less than 4.75%.

(4) Whenever a nonprimary location is within the primary market area of a licensed racing entity other than the licensed racing entity conducting the races, the applicable percentage shall be distributed one-half to the horsemen's organization at the racetrack or in accordance with the practice of the parties.

(5) Where the horse race meeting is being conducted to be used for the payment of purses at the racetrack and one-half to the horsemen's organization, or in accordance with the practice of the parties, at the racetrack within the primary market area to be used for the payment of purses at the racetrack.

Nothing in this subsection shall be construed to prevent a licensed racing entity from agreeing to distribute amounts greater than the percentages set forth in this subsection. However, if no alternative agreement has been reached, the total percentage for purses under this subsection shall be paid in accordance with the minimum percentages set forth in this subsection.

(e) Other payments.--Notwithstanding any other provision of this chapter, a nonprimary location may be established within the primary market area of a racetrack by agreement between the licensed racing entity and the horsemen's organization at the racetrack specifying the total percentage of handle wagered at the nonprimary location to be distributed to the horsemen's organization, or, in accordance with the practice of the parties, to be used for the payment of purses at that racetrack. If no agreement is reached covering the locations, the total percentage to be paid for purses shall be the same as that applied to on-track wagering at the racetrack located within the primary market area.



Section 9332 - Books and records of pari-mutuel wagering

Every licensed racing entity that conducts a horse race meeting at which pari-mutuel wagering is authorized shall maintain books and records that clearly show by separate record the total amount of money contributed to every pari-mutuel pool. The Department of Revenue or its authorized representative shall have access to examine all books and records and ascertain whether the proper amount due to the State is being paid by the licensed racing entity.



Section 9333 - Filing of certain agreements with commission

A licensed racing entity shall promptly file with the commission any lease agreement concerning any concession, labor management relation, hiring of designated classes of officers, employees or contractors specified by the commission or any other contract or agreement as the commission may prescribe.



Section 9334 - State Racing Fund and tax rate

(a) Fund.--There is established in the State Treasury the State Racing Fund. For fiscal year 2015-2016, money in the fund is appropriated on a continuing basis to the department for the purposes of administering this chapter. Beginning on July 1, 2016, all money deposited in the fund, except money deposited in restricted accounts, shall be annually appropriated by the General Assembly for the administration and enforcement of this chapter and for the oversight and promotion of horse racing in this Commonwealth. A licensed racing entity that conducts horse race meetings or a secondary pari-mutuel organization shall pay a tax to the Department of Revenue for deposit in the State Racing Fund.

(b) Tax rate.--The tax imposed on a licensed racing entity or secondary pari-mutuel organization shall be 1.5% of the amount wagered each racing day on win, place or show wagers and 2.5% of the total amount on an exotic wager, including an exacta, daily double, quinella and trifecta wager.

(c) Expenditures.--Funds collected under subsection (b) and any interest shall be used as follows:

(1) For the administration and enforcement of this chapter including:

(i) Funds to the commission in an amount appropriated by the General Assembly.

(ii) Funds to the Department of Revenue in an amount appropriated by the General Assembly.

(2) If annual revenue under subsection (b) is sufficient to satisfy the requirement under paragraph (1), the remainder of the money shall be distributed as follows:

(i) Fifty percent shall remain in the State Racing Fund as a carry forward balance to the next fiscal year. Any carry forward balance shall be first applied to the cost of equine testing under section 9374 (relating to costs of enforcement of medication rules or regulations) and, if any still remains, for commission expenses as budgeted by the General Assembly.

(ii) Fifty percent shall be divided equally and distributed as follows:

(A) Twenty-five percent shall be paid by the Department of Revenue from the State Racing Fund for credit to the Pennsylvania Breeding Fund.

(B) Twenty-five percent shall be paid by the Department of Revenue from the State Racing Fund for credit to the Pennsylvania Sire Stakes Fund.

(d) Breakage.--All breakage retained under section 9335 (relating to pari-mutuel pool distribution) by licensed racing entities that conduct horse race meetings shall be distributed in the following manner:

(1) Thirty-seven and one-half percent of the breakage shall be paid to the Department of Revenue for credit to the State Racing Fund.

(2) Sixty-two and one-half percent of the breakage shall be retained by the licensed racing entity.

(e) Other revenues.--The State Racing Fund may also receive moneys from any other source, including, but not limited to appropriations made by the General Assembly.

Cross References. Section 9334 is referred to in sections 9329, 9330, 9331, 9336, 9337, 9344 of this title.



Section 9335 - Pari-mutuel pool distribution

(a) Distribution.--A licensed racing entity shall distribute money in a pari-mutuel pool to the holders of winning tickets presented for payment before the first day of April of the year following the date of purchase. Failure to present a winning ticket within the prescribed period of time shall constitute a waiver of the right to participate in the award or dividend. After April 1 of the year following the year of purchase, a licensed racing entity shall forward the necessary funds held for uncashed tickets to the Department of Revenue. The funds shall be deposited into the State Racing Fund.

(b) Remainder.--The remainder of the money shall be retained by the licensed racing entity in the following manner:

(1) Seventeen percent of the money plus the breakage from regular wagering pools or 19% of the money plus the breakage from regular wagering pools for licensed racing entities whose daily total in all pari-mutuel pools averaged less than $300,000.

(2) Twenty percent of the money plus breakage from the exacta, daily double, quinella and other wagering pools as determined by the commission.

(3) At least 26%, but no more than 35%, from the trifecta or other wagering pools as determined by the commission.

(c) Retention.--A licensed racing entity may retain lesser percentages upon approval of the commission.

Cross References. Section 9335 is referred to in sections 9334, 9344 of this title.



Section 9336 - Pennsylvania Breeding Fund

(a) Establishment.--There is created a restricted account in the State Racing Fund to be known as the Pennsylvania Breeding Fund which shall consist of the money deposited under section 9334 (relating to State Racing Fund and tax rate) and any provision of 4 Pa.C.S. Pt. II (relating to gaming) and which shall be distributed by the commission.

(a.1) Effective dates.--If at least $10,000,000 more than the amount deposited into the Pennsylvania Breeding Fund in 2016 under subsection (a) is deposited into the Pennsylvania Breeding Fund, this subsection and subsection (d.1) shall become effective on January 1 of the year following the effective date of the deposit, and shall remain effective for each year the deposit amount under this subsection is met. If in any year the funding requirement under this subsection is not met, subsections (c) and (d) shall remain in effect for the following year.

(b) Awards from the Pennsylvania Breeding Fund.--(Expired).

(b.1) Awards from the Pennsylvania Breeding Fund.--The commission shall distribute money from the Pennsylvania Breeding Fund as follows:

(1) An award of 40% of the purse earned by every registered Pennsylvania-bred thoroughbred race horse sired by a registered Pennsylvania sire at the time of conception of the registered Pennsylvania-bred thoroughbred race horse which finishes first, second or third in any race conducted by a licensed racing entity under this chapter shall be paid to the breeder of the registered Pennsylvania-bred thoroughbred race horse.

(2) An award of 20% of the purse earned by every registered Pennsylvania-bred thoroughbred race horse sired by a nonregistered sire, which finishes first, second or third in any race conducted by a licensed racing entity under this chapter shall be paid to the breeder of the registered Pennsylvania-bred thoroughbred race horse.

(3) A single award under paragraphs (1) and (2) may not exceed 1% of the total annual fund money.

(4) An award of 10% of the purse earned by any registered Pennsylvania-bred thoroughbred race horse which finishes first, second or third in any race conducted by a licensed racing entity under this chapter shall be paid to the owner of the registered Pennsylvania sire which regularly stood in Pennsylvania at the time of conception of the Pennsylvania-bred thoroughbred race horse. A single award under this paragraph may not exceed 0.5% of the total annual fund money.

(c) Purses from Pennsylvania Breeding Fund.--

(1) Up to one-fifth of the total of the estimated Pennsylvania Breeding Fund money remaining each year after the deduction of expenses related to the administration and development of the Pennsylvania Breeding Fund program and the payment of awards under subsection (b) or (b.1) shall be divided among the licensed racing entities that conduct thoroughbred horse race meetings in direct proportion to the rate by which each licensed racing entity generated the fund money during the previous year to be used solely for purses for Pennsylvania Breeding Fund stakes races which restrict entry to a registered Pennsylvania-bred thoroughbred race horse.

(2) This subsection shall expire upon the date subsection (a.1) is implemented. If in any year the funding requirement under subsection (a.1) is not met, this subsection shall remain in effect for that year.

(d) Remaining funds.--The Pennsylvania Breeding Fund money remaining following disbursements as directed in subsections (b) or (b.1) and (c) shall be divided among the licensed racing entities that conduct thoroughbred horse race meetings in direct proportion to the rate by which each licensed racing entity generated the fund money during the previous year to be used for purses as follows:

(1) Claiming and nonclaiming Pennsylvania Breeding Fund races which restrict entry to registered Pennsylvania-bred thoroughbred race horses.

(2) Claiming and nonclaiming Pennsylvania Breeding Fund races which prefer registered Pennsylvania-bred thoroughbred race horses as starters. In these races, should eight or more registered Pennsylvania-bred thoroughbred race horses pass the entry box, the race shall be considered closed to horses other than registered Pennsylvania-bred thoroughbred race horses.

(3) This subsection shall expire upon the date subsection (a.1) is implemented. If in any year the funding requirement under subsection (a.1) is not met, this subsection shall remain in effect for that year.

(d.1) Remaining funds from Pennsylvania Breeding Fund.--The estimated Pennsylvania Breeding Fund money remaining after the deduction of expenses related to the administration and development of the Pennsylvania Breeding Fund Program and the payment of awards under subsection (b.1) shall be divided among the licensed racing entities that conduct thoroughbred horse race meetings in direct proportion to the rate by which each licensed racing entity generated the fund money during the previous year to be used solely for purses as follows:

(1) Fifty percent shall be used to award a bonus to the owner of, or pay purses of races that restrict entry to, a registered Pennsylvania-bred thoroughbred race horse sired by a registered Pennsylvania sire.

(2) Fifty percent shall be used to award a bonus to the owner of, or pay purses of races that restrict entry to, a registered Pennsylvania-bred thoroughbred race horse.

(3) In all claiming and nonclaiming races which prefer registered Pennsylvania-bred thoroughbred race horses as starters, if eight or more registered Pennsylvania-bred thoroughbred race horses pass the entry box, the race shall be considered closed to horses other than registered Pennsylvania-bred thoroughbred race horses.

(e) Funds not expended.--

(1) (Expired).

(2) Pennsylvania Breeding Fund money due to licensed racing entities, as outlined in subsections (b.1) and (d.1), but not expended during the calendar year may be carried forth in the fund on the accounts of the licensed racing entities to be expended during the succeeding year in addition to the racing entities' fund money annually due to them for purses.

(f) Pennsylvania Horse Breeders' Association.--The commission shall contract with the Pennsylvania Horse Breeders' Association as the organization responsible for the registration and records of Pennsylvania-bred thoroughbred race horses. The Pennsylvania Horse Breeders' Association shall advise the commission when called upon and shall determine the qualifications for Pennsylvania-bred thoroughbred race horses and Pennsylvania sires. Registration and records of the association shall be official records of the Commonwealth and shall be subject to the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law. At the close of each calendar year, the Pennsylvania Horse Breeders' Association shall submit to the commission for its approval an itemized budget of projected expenses for the ensuing year relating to the administration and development of the Pennsylvania Breeding Fund Program. The commission, on no more than a quarterly basis, shall reimburse from the fund the Pennsylvania Horse Breeders' Association for those expenses actually incurred in the administration and development of the Pennsylvania Breeding Fund Program.

2016 Expiration. Subsections (b) and (e)(1) expired December 31, 2016. See Act 114 of 2016.

Special Provisions in Appendix. See sections 6 and 7 of Act 114 of 2016 in the appendix to this title for special provisions relating to continuation of prior law and applicability.



Section 9337 - Pennsylvania Sire Stakes Fund

(a) Establishment.--There is created a restricted account in the State Racing Fund to be known as the Pennsylvania Sire Stakes Fund which shall consist of the money deposited under section 9334 (relating to State Racing Fund and tax rate) and any provision of 4 Pa.C.S. Pt. II (relating to gaming) and which shall be administered by the commission.

(b) Distribution and use of funds.--Funds shall be distributed as follows:

(1) Sixty percent of the money remaining in the excess fund account of the Pennsylvania Sire Stakes Fund at the end of the calendar year in which this subsection is enacted shall be distributed to licensed racing entities that conduct standardbred horse race meetings to be used in the next succeeding calendar year as purse money for Pennsylvania-sired horses. The remaining 40% of the money in the excess fund account at the end of the calendar year of the enactment of this subsection, together with the interest earned on that money, shall be distributed to licensed racing entities that conduct standardbred horse race meetings to be used in the next succeeding calendar year as purse money for Pennsylvania-sired horses.

(2) After deduction of sufficient funds to cover the commission's cost of administration, 80% of all remaining money in the Pennsylvania Sire Stakes Fund at the end of the calendar year shall be distributed to licensed racing entities that conduct standardbred horse race meetings to be used as purse money for Pennsylvania-sired horses. The commission may allocate up to a total of 40% of the amount to be distributed to licensed racing entities in a calendar year for use for a series of championship final races at the racetracks of licensed business entities that conduct standardbred horse race meetings. The commission shall distribute the money to these championship final races in an equal amount for each sex, age and gait for two-year-old trotters and pacers and three-year-old trotters and pacers based on conditions establishing eligibility to these final events. No pari-mutuel standardbred racetrack shall be awarded more than 50% of the championship final races in any calendar year. The commission shall schedule these final events so as to evenly alternate classes at each racetrack each year. After the allocation for the championship final races has been determined, the remaining funds to be distributed to licensed racing entities that conduct standardbred horse race meetings shall be divided equally among the licensed racing entities. Each licensed racing entity shall divide the funds received equally for each of:

(i) four two-year-old races; one pace for colts, one pace for fillies, one trot for colts and one trot for fillies; and

(ii) four three-year-old races; one pace for colts, one pace for fillies, one trot for colts and one trot for fillies.

(c) Purse money.--Each allotment shall provide purse money for the respective races. The purse money shall be in addition to any entry fees or other funds available.

(d) Entry restriction.--Entry for these races shall be limited to standardbred horses which were sired by a standardbred stallion regularly standing in Pennsylvania, and each race shall be designated a Pennsylvania sire stakes race. The commission shall adopt regulations as necessary to administer the entry restriction.

(e) Agricultural fairs and events.--

(1) The following shall apply:

(i) The remaining money in the Pennsylvania Sire Stakes Fund, up to a total of $75,000 for each agricultural fair and one-day or two-day events as defined in the commission's regulations, shall be divided equally among the agricultural fairs and one-day or two-day events.

(ii) No more than five one-day or two-day events may be authorized by the commission per year.

(iii) No more than two one-day or two-day events per county may be authorized by the commission except if, after a date established by the commission, the five events referenced under subparagraph (ii) conducting harness horse races for two-year-old and three-year-old harness horses have not been allocated.

(iv) Not less than $225,000 shall be allocated from the Pennsylvania Sire Stakes Fund and be divided equally among agricultural fairs and one-day or two-day events conducting harness horse races for two-year-old and three-year-old harness horses.

(2) Each fair or one-day or two-day event receiving funds under this subsection shall divide the total amount equally among all eligible races for two-year-old and three-year-old harness horses and shall apply the funds solely as additional purse funds. Only races to which entry is restricted to Pennsylvania-sired horses shall be eligible. The commission shall provide for and promulgate regulations necessary for the proper administration of racing provided for under this subsection, including, but not limited to, portable stall rentals at one-day or two-day events.



Section 9338 - Fair fund proceeds

(a) Distribution.--The Department of Agriculture shall distribute money in the fair fund annually, on or before March 1, for reimbursement for each county agricultural society and each independent agricultural society conducting standardbred horse racing during its annual fair, other than races for two-year-old colts and fillies and three-year-old colts and fillies, an amount of money equal to that used during their annual fair as purse money for standardbred horse racing, track and stable maintenance, starting gate rental and the cost of all standardbred horse racing officials required during their annual fair. The reimbursement amount may not be more than $13,000, a minimum of $4,000 of which must be used for purse money and the balance of the allotment per fair, not used for purse money over the minimum $4,000 allotment, shall be used for the specific purposes referenced above or otherwise the allotment shall be retained in the fund.

(b) Inspection.--The commission shall annually inspect each track facility at a county fair and advise each operating fair about track maintenance which is necessary to ensure adequate racing surface during the course of scheduled fairs and racing events. If it is the opinion of the commission that the fair society or event sponsor is not adequately financing track maintenance, the Department of Revenue shall surcharge the fair fund account of the fair society or event sponsor to effectuate the remediation. The commission may contract with, hire or otherwise consult with race track surface experts to carry out the provisions of this section.



Section 9339 - Hearing

An applicant, licensee or other person whose application has been denied or whose license has been suspended, revoked or not renewed may request a hearing before the commission. The provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action) shall apply, unless superseded by the commission's administrative regulations.



Section 9340 - Prohibition of wagering

(a) General.--No commissioner or employee of the commission shall wager upon the outcome of any horse race conducted at or simulcast to a track at which pari-mutuel wagering is conducted by any licensed racing entity regulated by the commission. No licensed racing entity shall permit any person who is under 18 years of age to wager at a horse race meeting conducted by the licensed racing entity. No licensed racing entity shall permit any person who is under 18 years of age to attend a horse race meeting conducted by the licensed racing entity unless the person is accompanied by a parent or guardian. This section shall not be construed to prohibit persons under 18 years of age, who are legally employed, from being upon the racetrack premises for the sole purpose of engaging in the performance of their duties as employees.

(b) Fair racing.--Pari-mutuel wagering on horse races at any county or other political subdivision, agricultural or other fair shall not be authorized. No lottery, pool selling, bookmaking or any other kind of gambling upon the results of races, heats or contests of speed of horses shall be allowed at any fair or at any horse race meeting conducted in this Commonwealth, except those licensed to operate pari-mutuel wagering under the provisions of this chapter.



Section 9341 - Veterinarians and State stewards

(a) General rule.--The commission shall have the authority to employ or contract with licensed veterinarians, stewards and other personnel deemed appropriate by the commission to serve at each horse race meeting conducted by a licensed racing entity. The commission may employ or contract with other individuals as shall be necessary to carry out the responsibilities of this section.

(b) Costs and compensation.--The costs and compensation of the horse racing veterinarians, State stewards and other personnel shall be fixed and paid by the commission.



Section 9342 - Promotions and discounts

The commission may approve a licensed racing entity to issue a free pass, card or badge for a special promotional program and seasonal discount ticket program.



Section 9343 - Monitoring of wagering on video screens

A licensed racing entity conducting pari-mutuel wagering shall display on video screens the approximate odds or approximate will-pays on each horse for each race as well as a combination of races, including, but not limited to, quinellas, exactas, perfectas and any other combination or pool of races. A display of approximate odds or approximate will-pays is not required where the wager is on horses in four or more races, such as Pick 4, Pick 5 or Pick 6. In addition to displaying the amount of money wagered, the approximate odds or approximate will-pays on each horse or combination of horses must be shown on video screens in each wagering division. For trifectas, in lieu of odds or approximate will-pays, the amount of money being wagered on each horse to win in the trifecta pool must be displayed on video screens separately from any other information. Information must be displayed from the opening of bets or wagering and be continually displayed until the wagering is closed. At least one video screen in each wagering division shall display the amount of money wagered on each horse involved in a trifecta pool.



Section 9344 - Intrastate simulcasting

(a) General rule.--The commission shall permit intrastate simulcasting of live horse racing between the licensed racing entities that conduct live racing.

(b) Simulcast signal.--The simulcast signal shall be encoded, and the racetrack receiving the simulcast signal may not send the signal anywhere other than a public location authorized under section 9329 (relating to interstate simulcasting).

(c) Forms of pari-mutuel wagering.--All forms of pari-mutuel wagering described in section 9335 (relating to pari-mutuel pool distribution) shall be allowed on a horse race to be simulcasted under this section.

(d) Regulations.--The commission may promulgate regulations on wagering and the operation of horse racing.

(e) Computation of money wagered.--The money wagered by a patron on a horse race must be computed in the amount of money wagered each racing day for purposes of taxation under section 9334 (relating to State Racing Fund and tax rate).

(f) Definition.--As used in this section, the term "racing day" consists of a minimum of eight live races, except at thoroughbred tracks on Breeders' Cup Event Day.



Section 9345 - Commingling

(a) Applicability.--This section is applicable only to licensed racing entities that conduct thoroughbred racing.

(b) Race secretary.--The race secretary shall receive entries and declarations as an agent for the licensed racing entity for which the race secretary acts. The race secretary or an individual designated by the licensed racing entity may receive stakes, forfeits, entrance money, jockey fees and other fees, purchase money in claiming races and other money that can properly come into the race secretary's possession as an agent for the licensed racing entity for which the race secretary or designee is acting.

(c) Horsemen's Account.--A licensed racing entity shall maintain a separate account, to be known as a Horsemen's Account. Money owed to owners in regard to purses, stakes, rewards, claims and deposits shall be deposited into the Horsemen's Account. Funds in the account are recognized and denominated as being the sole property of owners. Deposited funds may not be commingled with funds of the licensed racing entity unless a licensed racing entity established an irrevocable clean letter of credit with an evergreen clause in favor of the organization which represents a majority of the owners and trainers racing with the licensed racing entity. The minimum amount of the credit must be the greater of $1,000,000 or 110% of the highest monthly balance in the Horsemen's Account in the immediate prior year. To calculate the monthly balance in the Horsemen's Account, the sum of the daily balances shall be divided by the number of days in the month. The evergreen clause must provide that:

(1) thirty days prior to the expiration of the letter of credit, the financial institution can elect not to renew the letter of credit;

(2) upon an election under paragraph (1), the financial institution must notify the designee of the organization that represents a majority of the owners and trainers racing with the licensed racing entity, by registered mail, return receipt requested, of the election not to renew; and

(3) the financial institution will honor the letter of credit for six months after expiration.

Purse money earned by owners shall be deposited by the licensed racing entity in the Horsemen's Account within 48 hours after the result of the race in which the money was earned has been declared official and the purse has been released by the commission.

(d) Accounting.--A licensed racing entity shall designate individuals authorized to receive and disburse funds from the Horsemen's Account. Individuals designated under this subsection shall be bonded to provide indemnity for malfeasance, nonfeasance and misfeasance. A certified copy of the bond shall be filed with the commission.

(e) Examination, access and records.--The Horsemen's Account and the investment and deposit schedules relating to the account are subject to examination, at reasonable times, by a designee of the organization which represents a majority of the owners and trainers racing with the licensed racing entity and by the commission. The individual designated under subsection (d) shall provide each owner with access, at reasonable times during a racing day, to the amount of funds in the Horsemen's Account credited to that owner. At the close of a horse race meeting, the designated individual shall mail to each owner a record of deposits, withdrawals and transfers affecting the amount of funds in the Horsemen's Account credited to that owner.

(f) Auditing and monthly statements.--The Horsemen's Account shall be audited annually and at any other time determined by the commission. Monthly statements shall be provided to the designee of the organization which represents a majority of the owners and trainers racing with the licensed racing entity and the commission.

(g) Interest.--Fifty percent of the money earned as interest on funds in the Horsemen's Account shall be paid to the organization that represents a majority of the owners and trainers racing with the licensed racing entity on a weekly basis. The amount is for the benefit of the horsemen as determined by the organization that represents the majority of the owners and trainers racing with the licensed racing entity. The remaining 50% of the interest earned is for the benefit of the licensed racing entity that has the responsibility to fund the costs associated with the administration of the fund. Interest each month must be earned in an amount equal to the Federal Reserve Discount Rate on the first day of the month.

Cross References. Section 9345 is referred to in section 9318 of this title.



Section 9346 - Standardbred horse racing purse money

A licensed racing entity that conducts standardbred horse racing must place on deposit with the commission by March 1 of each year an irrevocable letter of credit equivalent to its average weekly purse total from the immediate prior year. The commission shall hold the letter of credit in trust for the standardbred horsemen racing at that licensed racing entity's horse race meeting if the purse checks are not issued or insufficient funds are available to cover the purse checks.

Cross References. Section 9346 is referred to in section 9318 of this title.



Section 9351 - General license requirements

(a) New application.--A licensed racing entity or secondary pari-mutuel organization seeking to offer electronic wagering to individuals within this Commonwealth must apply to the commission for a license by submitting a completed license application. Except for a licensed racing entity, the license shall take effect and the secondary pari-mutuel organization may begin operations after approval by the commission.

(a.1) Application.--A totalisator service provider or racing vendor, as determined by the commission, seeking to provide those services within this Commonwealth must apply to the commission for a license by submitting a completed application.

(b) Renewal applications.--

(1) A license for a totalisator or racing vendor must be renewed annually in accordance with this chapter.

(2) An electronic wagering license issued to a licensed racing entity or a secondary pari-mutuel organization shall be renewed annually. An electronic wagering renewal application shall be submitted on or before 120 days before the expiration of the license term. If the application is approved by the commission, the license renewal shall take effect January 1.

Cross References. Section 9351 is referred to in section 9352 of this title.



Section 9352 - Licensing costs and fees

Costs and fees are as follows:

(1) The applicant shall pay all costs incurred by the commission in reviewing an application for an initial license, including legal and investigative costs and the cost of other necessary outside professionals and consultants in accordance with the following:

(i) Except for a licensed racing entity, as an initial payment for these costs, the applicant shall submit, along with a license application, a cashier's check or certified check payable to the commission in the amount of $50,000.

(ii) Any portion of the payment not required to complete the investigation shall be refunded to the applicant within 20 days of the granting, withdrawal or rejection of the initial license application.

(iii) To the extent additional costs will be necessary, the applicant shall submit a cashier's check or certified check payable to the commission in an amount reasonably requested by the commission within 10 days of receipt of the request. Failure to submit an additional requested payment shall result in suspension of the processing of the license application and may result in denial of the license.

(2) An applicant for a renewal license shall pay all reasonable costs incurred by the commission in reviewing a renewal license, including legal and investigative costs and the cost of other necessary outside professionals and consultants in accordance with the following:

(i) The applicant shall submit a cashier's check or certified check payable to the commission in an amount reasonably requested by the commission within 10 days of receipt of request.

(ii) Failure to submit the payment shall result in suspension of the processing of renewing the license and may result in denial of the license.

(3) Initial license fee:

(i) The fee for an electronic wagering license under section 9351(a) (relating to general license requirements) shall be $500,000. If an applicant that is also a Category 1 slot machine licensee or its corporate successor or affiliate paid the license fee under 4 Pa.C.S. § 1209 (relating to slot machine license fee), the fee required under this paragraph shall be deemed paid. A fee paid under this paragraph shall be deposited in the State Racing Fund, or, in the case of a deemed payment, transferred to the State Racing Fund upon certification of the Secretary of the Budget.

(ii) The fee for an initial totalisator or racing vendor license under section 9351(a.1) shall be $25,000 and shall be deposited in the State Racing Fund.

(4) License renewal fee:

(i) The fee for an electronic wagering license renewal under section 9351(b)(2) shall be $100,000. If an existing licensee under this section that is also a Category 1 slot machine licensee or its corporate successor or an affiliate paid the license fee under 4 Pa.C.S. § 1209, the fee required under this paragraph shall be deemed paid. A license renewal may not be issued until receipt of the license renewal fee. The license fee shall be deposited into the State Racing Fund, or, in the case of a deemed payment, it shall be transferred to the State Racing Fund.

(ii) The fee for the renewal of a totalisator or racing vendor license under section 9351(b)(1) shall be $5,000 and shall be deposited in the State Racing Fund.

(5) The commission shall be reimbursed for any additional costs required to implement and enforce this chapter.

(6) Beginning two years following the effective date of this paragraph, the commission may annually increase a fee, charge or cost provided for under this section by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index for All Urban Consumers (CPI-U) for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics, immediately prior to the date the adjustment is due to take effect.



Section 9353 - License application procedures

(a) Application for license.--An application for an initial or renewal license shall be in the form and manner prescribed by the commission in accordance with this chapter. The commission may deny a license to an applicant that provides false or misleading information on or omits material information from the application. The application shall include all of the following:

(1) The applicant's legal name.

(2) The location of the applicant's principal office.

(3) The name, address and date of birth of each principal with a 5% or greater share of ownership or beneficial interest in the applicant.

(4) Audited financial statements for the last three years or, if the applicant does not have audited financial statements, financial and other pertinent information as required by the commission to determine that the applicant is financially capable of operating as a going concern and protecting accounts.

(5) A detailed plan of how the wagering system will operate. The commission may require changes in the proposed plan of operations as a condition of granting a license. There shall not be subsequent material changes in the plan of operations unless ordered by the commission or until approved by the commission after receiving a written request.

(6) A list of all personnel processing wagers on races made by residents of this Commonwealth. This list shall be kept current and be provided to the commission upon request.

(7) Copies of all documents required under this subsection by the commission.

(b) Review.--In reviewing an application, the commission may consider any information, data, report, finding or other factor available that it considers important or relevant to the determination of whether the applicant is qualified to hold a license, including all of the following:

(1) The integrity of the applicant and its principals, including:

(i) Whether the applicant or its principals are unsuitable.

(ii) Whether the applicant or its principals have been a party to litigation over business practices, disciplinary actions over a business license or refusal to renew a license.

(iii) Whether the applicant or its principals have been a party to proceedings in which unfair labor practices, discrimination or violation of government regulations pertaining to racing or gaming laws was an issue or bankruptcy proceedings.

(iv) Whether the applicant or its principals have failed to satisfy judgments, orders or decrees.

(v) Whether the applicant or its principals have been delinquent in filing tax reports or remitting taxes.

(2) The quality of physical facilities and equipment.

(3) The financial ability of the applicant to conduct wagering.

(4) The protections provided to safeguard accounts, including a certification from the licensee's chief financial officer that account funds will not be commingled with other funds as required under this chapter.

(5) The management ability of the applicant and its principals.

(6) Compliance of the applicant with applicable statutes, charters, ordinances and administrative regulations.

(7) The efforts of the applicant to promote, develop and improve the horse racing industry in this Commonwealth.

(8) The efforts of the applicant to safeguard and promote the integrity of pari-mutuel wagering in this Commonwealth.

(9) The economic impact of the applicant upon the Commonwealth.

Cross References. Section 9353 is referred to in section 9356 of this title.



Section 9354 - Oral presentation by applicant

(a) Application.--The application presentation shall be in accordance with all of the following:

(1) The commission may require an applicant to make an oral presentation prior to the ruling in order to clarify or otherwise respond to questions concerning the application as a condition to the issuance or renewal of a license.

(2) The presentation shall be limited to the information contained in the applicant's application and any supplemental information relevant to the commission's determination of the applicant's suitability.

(3) The admission as evidence of the supplemental information shall be subject to the discretion of the commission.

(b) Incomplete application.--If the commission deems an applicant's application incomplete and does not accept it for filing, the applicant shall not be entitled to make an oral presentation.



Section 9355 - Additional information

The commission may request additional information from an applicant if the additional information would assist the commission in deciding whether to issue or renew a license, including all of the following:

(1) Copies of any documents used by the applicant in preparing the application.

(2) A list of each contract between the applicant and a third party related to operations. The commission may review the contracts at any time upon request.



Section 9356 - Operations

(a) Prior to operating requirements.--Before doing business in this Commonwealth, all of the following are required of a licensee:

(1) Be qualified to do business in this Commonwealth.

(2) Submit a copy of each document required to be filed with the Department of Revenue and each document related to an audit or investigation by any Federal, State or local regulatory agency to the commission.

(3) Remit to the commission a copy of each document required to be filed with any Federal, State or local regulatory agency.

(b) Requirements.--

(1) A licensee shall submit quarterly reports to the commission providing amounts wagered by residents in this Commonwealth and amounts wagered on races in this Commonwealth.

(2) A licensee shall enter into an agreement with each licensed racing entity in this Commonwealth on whose races the licensee offers wagering regarding payment of host fees and any other applicable fees, costs or payments of any kind to be paid to the licensed racing entity. The licensed racing entity and the applicable horsemen's organization shall negotiate a separate agreement for contributions to the purse account.

(3) A licensee shall not commingle account funds with other funds.

(4) A licensee shall provide quarterly financial statements to the commission for the first calendar year of operation if the licensee does not have audited financial statements for the last three years as referenced in section 9353(a)(4) (relating to license application procedures).

(5) A licensee shall use and communicate pari-mutuel wagers to a totalisator licensed by the commission.

(6) A licensee shall operate and communicate with the totalisator in such a way as not to provide or facilitate a wagering advantage based on access to information and processing of wagers by account holders relative to individuals who wager at licensed racing entities or simulcast facilities.

(7) All personnel processing wagers made by residents of this Commonwealth shall be licensed by the commission.

(8) Accounts shall only be accepted in the name of an individual and shall not be transferable. Only individuals who have established accounts with a licensee may wager through a licensee.

(9) Each account holder shall provide personal information as the licensee and the commission require, including all of the following:

(i) Name.

(ii) Principal residence address.

(iii) Telephone number.

(iv) Social Security number.

(v) Date of birth.

(vi) Other information necessary for account administration.

(10) The information supplied by the account holder shall be verified by the licensee using means acceptable to the commission. A secondary pari-mutuel organization must verify that the account holder does not reside within the primary market area of a licensed racing entity.

(11) The licensee shall provide each account holder a secure personal identification code and password to be used by the account holder to confirm the validity of every account transaction.

(12) An employee or agent of the licensee shall not disclose any confidential information except as follows:

(i) To the commission.

(ii) To the account holder as required by this chapter.

(iii) To the licensee and its affiliates.

(iv) To the licensed racing entity as required by the agreement between the licensee and the licensed racing entity.

(v) As otherwise required by law.

(13) The licensee shall provide each account holder a copy of account holder rules and the terms of agreement and other information and materials that are pertinent to the operation of the account.

(14) The licensee may refuse to establish an account if it is found that any of the information supplied is false or incomplete or for any other reason the licensee deems sufficient.

(15) Each account shall be administered in accordance with the account holder rules and the terms of agreement provided to account holders, including:

(i) Placing of wagers.

(ii) Deposits to accounts.

(iii) Credits to accounts.

(iv) Debits to accounts.

(v) Refunds to accounts.

(vi) Withdrawals from accounts.

(vii) Minimum deposit requirements.

(viii) Fees per wager.

(ix) Rebates.

(16) Each licensee shall have protocols in place and shall publicize to its account holders when the wagers are excluded from a host racetrack's wagering pool. These protocols shall include an immediate electronic mail message to affected account holders and immediate posting on the licensee's publicly accessible Internet website.

(17) A licensee shall maintain complete records of the application and the opening of an account for the life of the account plus two additional years. A licensee shall also maintain complete records of the closing of an account for two years after closing. These records shall be provided to the commission upon request.

(18) A licensee shall maintain complete records of all transactions, including deposits, credits, debits, refunds, withdrawals, fees, wagers, rebates and earnings for two years. These records shall be provided to the commission upon request.

(19) All wagering conversations, transactions or other wagering communications, verbal or electronic, shall be recorded by means of the appropriate electronic media, and the tapes or other records of the communications shall be kept by the licensee for a period of two years. These tapes and other records shall be made available to the commission upon request.

(20) The recording of the confirmation of the transaction, as reflected in the voice or other data recording, shall be deemed to be the actual wager regardless of what was recorded by the totalisator.

(21) A licensee shall not accept wagers if its recording system is not operable.

(22) The commission may monitor the equipment and staff and review the records of a licensee and any of the transactions conducted by the licensee with regards to wagers made by residents of this Commonwealth.

(23) A licensee may suspend or close any account for violation of the account holder rules and the terms of agreement, or any other reason it deems sufficient, if the licensee returns to the account holder all money then on deposit within seven calendar days.



Section 9357 - Transfers of licenses

A transfer of licenses shall be done in accordance with the following:

(1) A license issued under this chapter shall not be transferable or assignable.

(2) A substantial change in ownership in a licensee shall result in termination of the license unless prior written approval has been obtained from the commission. A request for approval of a substantial change in ownership shall be made on a form designated by the commission. Upon receipt of all required information, the commission shall, as soon as practicable, make a determination whether to authorize and approve the substantial change in ownership.

(3) Notice of a nominal change in ownership shall be filed with the commission within 15 days of the execution of the documents upon which the proposed nominal change in ownership will be based.

(4) For purposes of paragraph (3), notice is not required for any of the following:

(i) A nominal change in ownership if the licensee is a publicly traded corporation.

(ii) The transfer of an ownership interest in a licensed racing entity, whether substantial or nominal, direct or indirect, if by a publicly traded corporation, and if the beneficial ownership transferred is acquired by an individual who holds the voting securities of the publicly traded corporation for investment purposes only.

(5) Any attempt to effect a substantial change in ownership under this section if not done so in writing shall be considered void by the commission.



Section 9358 - Duration of license

A license issued under this subchapter shall be valid for one calendar year for which the license is issued.



Section 9359 - Penalties and enforcement

All of the following apply:

(1) The commission shall have all of the rights, powers and remedies necessary to carry out this chapter and to ensure compliance with this chapter, including revocation, suspension or modification of a license and the imposition of fines under section 9325 (relating to power of commission to impose fines).

(2) With respect to an individual or entity that offers pari-mutuel wagering to residents of this Commonwealth without a license issued by the commission, the commission may take the measures deemed necessary, including referral to the appropriate regulatory and law enforcement authorities for civil action or criminal penalties.

(3) Upon the finding of a violation by a secondary pari-mutuel organization or totalisator of this chapter or of a commission regulation or order or upon the finding of unlicensed electronic or advanced deposit account wagering by an individual or entity, the commission may impose a fine as authorized under section 9325.



Section 9361 - Tax compliance requirement

(a) Applicant.--An applicant must be tax compliant to be eligible for a license issued under this chapter. Upon receipt of an application for a license, the commission shall request the Department of Revenue to conduct a tax compliance review of the applicant.

(b) Licensees.--A licensee must be tax compliant to be eligible for renewal of a license issued under this chapter. Prior to renewing a license, the commission shall request the Department of Revenue to conduct a tax compliance review of the licensee.

(c) Commissioners and commission employees.--An individual must be tax compliant to be eligible to serve as a commissioner or to be employed by the commission. Commissioners and commission employees shall be subject to an annual tax compliance review to ensure they are tax compliant. This subsection may not apply to commission employees subject to a collective bargaining agreement.

(d) Contractors.--Each contractor of the commission shall be subject to an annual tax compliance review to ensure that the contractor is tax compliant.

(e) Review.--The tax compliance review under subsections (a) and (b) and the annual tax compliance review under subsections (c) and (d) must be performed on the dates as determined by the commission.

(f) Definitions.--For purposes of this section, the following words and phrases shall have the following meanings:

"Tax compliant." Being current with all applicable Commonwealth tax filing and reporting obligations for any applicable tax year and current with payment of any balance of tax, interest or penalty due the Commonwealth as determined by the Department of Revenue for an applicable tax year.

"Tax compliance review." The process by which the Department of Revenue determines whether an individual or entity is tax compliant.



Section 9371 - Mandatory requirements for medication rules

(a) Regulations for medication.--When a licensed racing entity conducts a horse race meeting with pari-mutuel wagering, the commission shall have in effect rules or regulations to control the use and administration of any medication and the use and administration of any device that affects the performance of a race horse. The commission may establish permitted tolerance levels and therapeutic dose allowances for all medication to be used or administered to a race horse. The commission shall adopt a comprehensive schedule of equine drugs, medications, therapeutic substances or metabolic derivatives which are authorized to be administered to race horses, including tolerance levels. In order to properly determine the schedule of drugs and the tolerance levels under this subsection, the commission may conduct research or contract with a vendor to conduct the research. The commission may consult with the Pennsylvania State Board of Veterinary Medicine, academic institutes and associations representing the majority of the horse owners and experts.

(b) Penalty.--The commission shall establish in their rules or regulations penalty provisions for the violation of these rules or regulations.



Section 9372 - Establishment of Pennsylvania Race Horse Testing Program

(a) Establishment.--There is established the Pennsylvania Race Horse Testing Program. The program shall be administered by the commission. All costs of the program shall be paid by the appropriations allocated under section 9374 (relating to costs of enforcement of medication rules or regulations).

(b) Purpose.--The purposes of the Pennsylvania Race Horse Testing Program are to analyze samples for the presence in race horses of any medication, to develop techniques, equipment and procedures, to collect and test for the presence of medication in race horses, to ascertain permitted tolerance levels or therapeutic dose allowances for medication, to offer consultation and advice to the public on all issues regarding the medication of race horses and to conduct research in medication issues involving race horses.



Section 9373 - Equipment, supplies and facilities

The costs of all equipment, supplies and facilities, except holding barns or stables, to be located at race horse meeting facilities, grounds or enclosures or at other locations designated by the management committee shall be paid by the commission.



Section 9374 - Costs of enforcement of medication rules or regulations

(a) Authorization.--Beginning July 1, 2016, and each year thereafter, the General Assembly shall authorize the transfer of funds from the Pennsylvania Race Horse Development Fund to the State Racing Fund to provide for each cost associated with the collection and research of and testing for medication, which shall include the cost of necessary personnel, equipment, supplies and facilities, except holding barns or stables, to be located at horse race facilities, grounds or enclosures or at other locations designated by the commission. All such costs shall be reviewed and approved by the commission. The transfer shall be made in 52 equal weekly installments during the fiscal year before any other distribution from the Pennsylvania Race Horse Development Fund.

(b) Expiration.--Subsection (a) shall expire at 11:59 p.m. on June 30, 2020. After June 30, 2020, all costs for the Pennsylvania Race Horse Testing Program and the collection and testing of samples for any manner of medication shall be paid by the commission.

Cross References. Section 9374 is referred to in sections 9334, 9372 of this title.






Chapter 999 - Miscellaneous Provisions

Chapter Notes

Prior Provisions. Former Chapter 81, which related to the same matter, was added December 12, 1994, P.L.903, No.131 and renumbered to Chapter 999 October 28, 2016, P.L.913, No.114, effective immediately.



Section 99901 - (Reserved)

(Nov. 23, 2010, P.L.1039, No.106, eff. 60 days; Oct. 28, 2016, P.L.913, No.114, eff. imd.)

2016 Amendment. Act 114 renumbered former section 8101 to section 99901.









Title 4 - AMUSEMENTS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 4 were added July 5, 2004, P.L.572, No.71, effective immediately.

Enactment. Part II was added July 5, 2004, P.L.572, No.71, effective immediately.



Appendix To Title

APPENDIX TO TITLE 4

AMUSEMENTS

Supplementary Provisions of Amendatory Statutes

2010, JANUARY 7, P.L.1, NO.1

§ 19. Transfer of sums.

No later than 90 days after the effective date of this section, the Pennsylvania Gaming Control Board shall transfer the sum of $12,500,000 from the amounts previously appropriated to the Pennsylvania Gaming Control Board pursuant to 4 Pa.C.S. § 1408 to the General Fund.

Explanatory Note. Act 1 amended or added sections 1102, 1103, 1201, 1201.1, 1202, 1202.1, 1202.2, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1304, 1305, 1307, 1308, 1309, 1310, 1317, 1317.1, 1317.2, 1318, 1319, 1319.1, 1321, 1326, 1328, 1329 and 1332, Chapter 13A, sections 1401, 1402, 1402.1, 1403, 1406, 1407, 1408, 1501, 1504, 1505, 1509, 1509.1, 1510, 1511, 1512, 1512.1, 1513, 1514, 1516.1, 1517, 1517.2, 1518, 1518.1, 1518.2, 1518.3, 1521, 1522 and 1523, Chapters 16 and 17 and sections 1901 and 1901.2 of Title 4.

§ 19.1. Payments to Category 1 and Category 2 slot machine licensees.

No later than ten business days after the effective date of this section, the Department of Revenue shall pay to each Category 1 and Category 2 slot machine licensee from its existing account established under 4 Pa.C.S. § 1401(a) an amount sufficient to bring the balance in the account to $1,500,000.

§ 19.2. Additional applications for Category 3 licenses.

The Pennsylvania Gaming Control Board shall receive and accept for consideration additional applications for a Category 3 license in accordance with 4 Pa.C.S. § 1305 if the license has not been approved by the board on the effective date of this section. An applicant that filed an application for a Category 3 license prior to the effective date of this section shall not be required to resubmit the application. The additional application period shall be for 90 days from the effective date of this section. This section shall supersede any prior application period established under 4 Pa.C.S. Pt. II.

§ 19.4. Pennsylvania Gaming Control Board employees.

The amendment of 4 Pa.C.S. § 1201(h)(13)(i) shall not apply to individuals employed on the effective date of this section by the Pennsylvania Gaming Control Board until July 1, 2010.

§ 20. Applicability.

The following shall apply:

(1) The amendment of 4 Pa.C.S. § 1213 shall not apply to any of the following:

(i) An application submitted before the effective date of this section.

(ii) Any license or permit issued prior to the effective date of this section.

(iii) The renewal of any license or permit issued or applied for prior to the effective date of this section.

(2) The amendment of 4 Pa.C.S. § 1202(a)(2) and the addition of 4 Pa.C.S. § 1517(c)(1.1) shall not apply to an individual:

(i) who, on July 1, 2009, was serving officially or acting as Executive Director of the Pennsylvania Gaming Control Board, Chief Counsel of the board or the Director of the Office of Enforcement Counsel within the Bureau of Investigations and Enforcement; and

(ii) on whom the bureau or the Pennsylvania State Police completed a background investigation as a condition of employment with the board.

(3) The amendment or addition of 4 Pa.C.S. § 1201(h)(4.1) and (5) shall not apply to:

(i) an individual appointed to the Pennsylvania Gaming Control Board before July 1, 2010; or

(ii) an individual under subparagraph (i) who is reappointed to the Pennsylvania Gaming Control Board.

§ 21. Effective date.

This act shall take effect as follows:

* * *

(2) The amendment of 4 Pa.C.S. § 1307 increasing the number of Category 3 licensed facilities authorized by 4 Pa.C.S. Pt. II from two to three shall take effect:

(i) on July 20, 2017, if all Category 3 licensed facilities authorized by 4 Pa.C.S. Pt. II before the effective date of this subparagraph have commenced the operation of slot machines; or

(ii) if all Category 3 licensed facilities authorized by 4 Pa.C.S. Pt. II before the effective date of this subparagraph have not commenced operation on or before July 20, 2017, upon a written determination of the Pennsylvania Gaming Control Board issued after July 20, 2017, that all Category 3 licensed facilities authorized by 4 Pa.C.S. Pt. II before the effective date of this subparagraph have commenced the operation of slot machines.

* * *



Chapter 11 - General Provisions

Chapter Notes

Enactment. Chapter 11 was added July 5, 2004, P.L.572, No.71, effective immediately.



Section 1101 - Short title of part

This part shall be known and may be cited as the Pennsylvania Race Horse Development and Gaming Act.



Section 1102 - Legislative intent

The General Assembly recognizes the following public policy purposes and declares that the following objectives of the Commonwealth are to be served by this part:

(1) The primary objective of this part to which all other objectives and purposes are secondary is to protect the public through the regulation and policing of all activities involving gaming and practices that continue to be unlawful.

(2) The authorization of limited gaming by the installation and operation of slot machines as authorized in this part is intended to enhance live horse racing, breeding programs, entertainment and employment in this Commonwealth.

(2.1) The authorization of table games in this part is intended to supplement slot machine gaming by increasing revenues to the Commonwealth and providing new employment opportunities by creating skilled jobs for individuals related to the conduct of table games at licensed facilities in this Commonwealth.

(3) The authorization of limited gaming is intended to provide a significant source of new revenue to the Commonwealth to support property tax relief, wage tax reduction, economic development opportunities and other similar initiatives.

(4) The authorization of limited gaming is intended to positively assist the Commonwealth's horse racing industry, support programs intended to foster and promote horse breeding and improve the living and working conditions of personnel who work and reside in and around the stable and backside areas of racetracks.

(5) The authorization of limited gaming is intended to provide broad economic opportunities to the citizens of this Commonwealth and shall be implemented in such a manner as to prevent possible monopolization by establishing reasonable restrictions on the control of multiple licensed gaming facilities in this Commonwealth.

(6) The authorization of limited gaming is intended to enhance the further development of the tourism market throughout this Commonwealth, including, but not limited to, year-round recreational and tourism locations in this Commonwealth.

(7) Participation in limited gaming authorized under this part by any licensee or permittee shall be deemed a privilege, conditioned upon the proper and continued qualification of the licensee or permittee and upon the discharge of the affirmative responsibility of each licensee to provide the regulatory and investigatory authorities of the Commonwealth with assistance and information necessary to assure that the policies declared by this part are achieved.

(8) Strictly monitored and enforced control over all limited gaming authorized by this part shall be provided through regulation, licensing and appropriate enforcement actions of specified locations, persons, associations, practices, activities, licensees and permittees.

(9) Strict financial monitoring and controls shall be established and enforced by all licensees or permittees.

(10) The public interest of the citizens of this Commonwealth and the social effect of gaming shall be taken into consideration in any decision or order made pursuant to this part.

(10.1) The General Assembly has a compelling interest in protecting the integrity of both the electoral process and the legislative process by preventing corruption and the appearance of corruption which may arise through permitting any type of political campaign contributions by certain persons involved in the gaming industry and regulated under this part.

(10.2) Banning all types of political campaign contributions by certain persons subject to this part is necessary to prevent corruption and the appearance of corruption that may arise when political campaign contributions and gaming regulated under this part are intermingled.

(11) It is necessary to maintain the integrity of the regulatory control and legislative oversight over the operation and play of slot machines and table games in this Commonwealth; to ensure the bipartisan administration of this part; and avoid actions that may erode public confidence in the system of representative government.

(12) It is the intent of the General Assembly to authorize the operation and play of slot machines and table games under a single slot machine license issued to a slot machine licensee under this part.

(13) The authorization of limited gaming in this Commonwealth requires the Commonwealth to take steps to increase awareness of compulsive and problem gambling and to develop and implement effective strategies for prevention, assessment and treatment of this behavioral disorder.

(14) Research indicates that for some individuals compulsive and problem gambling and drug and alcohol addiction are related. Therefore, the General Assembly intends to establish an approach to compulsive and problem gambling prevention, assessment and treatment that will ensure the provision of adequate resources to identify, assess and treat both compulsive and problem gambling and drug and alcohol addiction.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended par. (11) and added pars. (2.1), (10.1), (10.2), (12), (13) and (14).



Section 1103 - Definitions

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Affiliate," "affiliate of" or "person affiliated with." A person that directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with a specified person.

"Applicant." Any person who, on his own behalf or on behalf of another, is applying for permission to engage in any act or activity which is regulated under the provisions of this part. In cases in which the applicant is a person other than an individual, the Pennsylvania Gaming Control Board shall determine the associated persons whose qualifications are necessary as a precondition to the licensing of the applicant.

"Approved," "approval" or "approve." When used in reference to an application submitted to the State Horse Racing Commission or the State Harness Racing Commission to conduct harness or thoroughbred race meetings or the Pennsylvania Gaming Control Board to authorize and regulate the placement and operation of slot machines, the terms refer to the date that an application to the State Horse Racing Commission, State Harness Racing Commission or the board is granted regardless of the pendency of any administrative or judicial appeals or other legal action challenging the decision of either commission or the board.

"Associated equipment." Any equipment or mechanical, electromechanical or electronic contrivance, component or machine used in connection with slot machines or table games, including linking devices which connect to progressive slot machines or slot machines, replacement parts, equipment which affects the proper reporting and counting of gross terminal revenue and gross table game revenue, computerized systems for controlling and monitoring slot machines or table games, including, but not limited to, the central control computer to which all slot machines communicate and devices for weighing or counting money.

"Authority." An authority created by the Commonwealth which purchases State gaming receipts under section 1202 (relating to general and specific powers).

"Background investigation." A security, criminal, credit and suitability investigation of a person as provided for in this part. The investigation shall include the status of taxes owed to the United States and to the Commonwealth and its political subdivisions.

"Backside area." Those areas of the racetrack facility that are not generally accessible to the public and which include, but are not limited to, those facilities commonly referred to as barns, track kitchens, recreation halls, backside employee quarters and training tracks, and roadways providing access thereto. The term does not include those areas of the racetrack facility which are generally accessible to the public, including the various buildings commonly referred to as the grandstand or the racing surfaces, paddock enclosures and walking rings.

"Banking game." Any table game in which a player competes against a certificate holder rather than against another player.

"Board." The Pennsylvania Gaming Control Board established under section 1201 (relating to Pennsylvania Gaming Control Board established).

"Bonds." Bonds, notes, instruments, refunding notes and bonds and other evidences of indebtedness or obligations, which an authority issues to fund the purchase of State gaming receipts.

"Bureau." The Bureau of Investigations and Enforcement of the Pennsylvania Gaming Control Board.

"Cash." United States currency and coin.

"Cash equivalent." An asset that is readily convertible to cash, including, but not limited to, any of the following:

(1) Chips or tokens.

(2) Travelers checks.

(3) Foreign currency and coin.

(4) Certified checks, cashier's checks and money orders.

(5) Personal checks or drafts.

(6) A negotiable instrument applied against credit extended by a certificate holder or a financial institution.

(7) Any other instrument or representation of value that the Pennsylvania Gaming Control Board deems a cash equivalent.

"Central control computer." A central site computer controlled by the Department of Revenue and accessible by the Pennsylvania Gaming Control Board to which all slot machines communicate for the purpose of auditing capacity, real-time information retrieval of the details of any financial event that occurs in the operation of a slot machine, including, but not limited to, coin in, coin out, ticket in, ticket out, jackpots, machine door openings and power failure, and remote machine activation and disabling of slot machines.

"Certificate holder." A slot machine licensee that holds a table game operation certificate awarded by the Pennsylvania Gaming Control Board in accordance with Chapter 13A (relating to table games).

"Cheat." To defraud or steal from any player, slot machine licensee or the Commonwealth while operating or playing a slot machine or table game, including causing, aiding, abetting or conspiring with another person to do so. The term shall also mean to alter or causing, aiding, abetting or conspiring with another person to alter the elements of chance, method of selection or criteria which determine:

(1) The result of a slot machine game or table game.

(2) The amount or frequency of payment in a slot machine game or table game.

(3) The value of a wagering instrument.

(4) The value of a wagering credit.

The term does not include altering a slot machine, table game device or associated equipment for maintenance or repair with the approval of a slot machine licensee.

"Cheating or thieving device." A device used or possessed with the intent to be used to cheat during the operation or play of any slot machine or table game. The term shall also include any device used to alter a slot machine or a table game device without the slot machine licensee's approval.

"Chip." A representation of value, including a plaque, issued by a certificate holder for use in playing a table game at the certificate holder's licensed facility and redeemable with the issuing certificate holder for cash or cash equivalent.

"Commission" or "commissions." The State Horse Racing Commission or the State Harness Racing Commission, or both as the context may require.

"Compensation." Any thing of value, money or a financial benefit conferred on or received by a person in return for services rendered, or to be rendered, whether by that person or another.

"Complimentary service." Any lodging, service or item which is provided to an individual at no cost or at a reduced cost which is not generally available to the public under similar circumstances. Group rates, including convention and government rates, shall be deemed to be generally available to the public.

"Conduct of gaming." The licensed placement, operation and play of slot machines and table games under this part, as authorized and approved by the Pennsylvania Gaming Control Board.

"Contest." A table game competition among players for cash, cash equivalents or prizes.

"Controlling interest." For a publicly traded domestic or foreign corporation, a controlling interest is an interest in a legal entity, applicant or licensee if a person's sole voting rights under State law or corporate articles or bylaws entitle the person to elect or appoint one or more of the members of the board of directors or other governing board or the ownership or beneficial holding of 5% or more of the securities of the publicly traded corporation, partnership, limited liability company or other form of publicly traded legal entity, unless this presumption of control or ability to elect is rebutted by clear and convincing evidence. For a privately held domestic or foreign corporation, partnership, limited liability company or other form of privately held legal entity, a controlling interest is the holding of any securities in the legal entity, unless this presumption of control is rebutted by clear and convincing evidence.

"Conviction." A finding of guilt or a plea of guilty or nolo contendere, whether or not a judgment of sentence has been imposed as determined by the law of the jurisdiction in which the prosecution was held. The term does not include a conviction that has been expunged or overturned or for which an individual has been pardoned or had an order of Accelerated Rehabilitative Disposition entered.

"Corporation." Includes a publicly traded corporation.

"Count room." A secured room at a licensed facility designated for the counting, wrapping and recording of slot machine and table game receipts.

"Counterfeit chip." Any object that is:

(1) used or intended to be used to play a table game at a certificate holder's licensed facility and which was not issued by that certificate holder for such use; or

(2) presented to a certificate holder for redemption if the object was not issued by the certificate holder.

"Department." The Department of Revenue of the Commonwealth.

"Electronic gaming table." A gaming table approved by the Pennsylvania Gaming Control Board that is a mechanical, electrical or computerized contrivance, terminal, machine or other device which, upon insertion or placement of cash or cash equivalents therein or thereon, or upon a wager or payment of any consideration whatsoever, is available for play or operation by one or more players as a table game. The term shall include any gaming table where a wager or payment is made using an electronic or computerized wagering or payment system. The term shall not include a slot machine.

"Executive-level public employee." The term shall include the following:

(1) Deputy Secretaries of the Commonwealth and the Governor's Office executive staff.

(2) An employee of the executive branch whose duties substantially involve licensing or enforcement under this part, who has discretionary power which may affect or influence the outcome of a Commonwealth agency's action or decision or who is involved in the development of regulations or policies relating to a licensed entity. The term shall include an employee with law enforcement authority.

(3) An employee of a county or municipality with discretionary powers which may affect or influence the outcome of the county's or municipality's action or decision related to this part or who is involved in the development of law, regulation or policy relating to matters regulated under this part. The term shall include an employee with law enforcement authority.

(4) An employee of a department, agency, board, commission, authority or other governmental body not included in paragraph (1), (2) or (3) with discretionary power which may affect or influence the outcome of the governmental body's action or decision related to this part or who is involved in the development of regulation or policy relating to matters regulated under this part. The term shall include an employee with law enforcement authority.

"Financial backer." An investor, mortgagee, bondholder, noteholder or other sources of equity or capital provided to an applicant or licensed entity.

"Fully automated electronic gaming table." An electronic gaming table determined by the Pennsylvania Gaming Control Board to be playable or operable as a table game without the assistance or participation of a person acting on behalf of a certificate holder.

"Fund." The State Gaming Fund established under section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution).

"Gaming employee." Any employee of a slot machine licensee, including, but not limited to:

(1) Cashiers.

(2) Change personnel.

(3) Count room personnel.

(4) Slot attendants.

(5) Hosts or other individuals authorized to extend complimentary services, including employees performing functions similar to those performed by a gaming junket representative.

(6) Machine mechanics, computer machine technicians or table game device technicians.

(7) Security personnel.

(8) Surveillance personnel.

(9) Promotional play supervisors, credit supervisors, pit supervisors, cashier supervisors, shift supervisors, table game managers and assistant managers and other supervisors and managers, except for those specifically identified in this part as key employees.

(10) Boxmen.

(11) Dealers or croupiers.

(12) Floormen.

(13) Personnel authorized to issue promotional play.

(14) Personnel authorized to issue credit.

The term shall include employees of a person holding a supplier's license whose duties are directly involved with the repair or distribution of slot machines, table game devices or associated equipment sold or provided to a licensed facility within this Commonwealth as determined by the Pennsylvania Gaming Control Board. The term does not include bartenders, cocktail servers or other persons engaged solely in preparing or serving food or beverages, clerical or secretarial personnel, parking attendants, janitorial, stage, sound and light technicians and other nongaming personnel as determined by the board.

"Gaming junket." A gaming arrangement made by a gaming junket enterprise or a gaming junket representative for an individual who:

(1) Is selected or approved for participation in the arrangement based on the individual's ability to satisfy specific financial qualifications and the likelihood that the individual will participate in playing slot machines or table games and patronize a licensed facility for the purpose of gaming.

(2) Receives complimentary services or gifts from a slot machine licensee for participation in the arrangement, including the costs of transportation, food, lodging or entertainment.

"Gaming junket enterprise." A person, other than a slot machine licensee, who employs or otherwise engages the services of a gaming junket representative to arrange gaming junkets to a licensed facility, regardless of whether the activities of the person or the gaming junket representative occur within this Commonwealth.

"Gaming junket representative." An individual, other than an employee of a slot machine licensee, who arranges and negotiates the terms of a gaming junket or selects individuals to participate in a gaming junket to a licensed facility, regardless of whether the activities of the individual occur within this Commonwealth.

"Gaming school." Any educational institution approved by the Department of Education as an accredited college or university, community college, Pennsylvania private licensed school or its equivalent and whose curriculum guidelines are approved by the Department of Labor and Industry to provide education and job training related to employment opportunities associated with slot machines or table games, including slot machine, table game device and associated equipment maintenance and repair.

"Gaming service provider." A person that is not required to be licensed as a manufacturer, supplier, management company or gaming junket enterprise and:

(1) provides goods or services to a slot machine licensee or an applicant for a slot machine license for use in the operation of a licensed facility; or

(2) provides goods or services at a licensed facility.

"Gross table game revenue." The total of:

(1) Cash or cash equivalents received in the playing of a table game minus the total of:

(i) Cash or cash equivalents paid to players as a result of playing a table game.

(ii) Cash or cash equivalents paid to purchase annuities to fund prizes payable to players over a period of time as a result of playing a table game.

(iii) The actual cost paid by the certificate holder for any personal property distributed to a player as a result of playing a table game. This does not include travel expenses, food, refreshments, lodging or services.

(2) Contest or tournament fees or payments, including entry fees, buy-ins, re-buys and administrative fees, imposed by a certificate holder to participate in a table game contest or tournament, less cash paid or actual cost paid by a certificate holder for prizes awarded to the contest or tournament winners.

(3) The total amount of the rake collected by a certificate holder.

The term does not include counterfeit cash or chips; coins or currency of other countries received in the playing of a table game, except to the extent that the coins or currency are readily convertible to cash; or cash taken in a fraudulent act perpetrated against a certificate holder for which the certificate holder is not reimbursed.

"Gross terminal revenue." The total of:

(1) cash or cash equivalent wagers received by a slot machine minus the total of:

(i) Cash or cash equivalents paid out to players as a result of playing a slot machine, whether paid manually or paid out by the slot machine.

(ii) Cash or cash equivalents paid to purchase annuities to fund prizes payable to players over a period of time as a result of playing a slot machine.

(iii) Any personal property distributed to a player as a result of playing a slot machine. This does not include travel expenses, food, refreshments, lodging or services.

(2) cash received as entry fees for slot machine contests or slot machine tournaments.

The term does not include counterfeit cash or tokens; coins or currency of other countries received in slot machines, except to the extent that the coins or currency are readily convertible to cash; or cash taken in a fraudulent act perpetrated against a slot machine licensee for which the licensee is not reimbursed.

"Holding company." A person, other than an individual, which, directly or indirectly, owns or has the power or right to control or to vote any significant part of the outstanding voting securities of a corporation or other form of business organization. A holding company indirectly has, holds or owns any such power, right or security if it does so through an interest in a subsidiary or successive subsidiaries.

"Horsemen of this Commonwealth." A thoroughbred or standardbred horse owner or trainer who enters and runs his or her horse at a licensed racing entity in the current or prior calendar year and meets the requirements of the horsemen's organization of which he or she is a member to participate in the receipt of benefits therefrom; or an employee of a trainer who meets the requirements of the horsemen's organization of which he or she is a member to participate in the receipt of benefits therefrom.

"Horsemen's organization." A trade association which represents the majority of owners and trainers who own and race horses at a licensed racetrack.

"Hotel." As follows:

(1) Except as provided under paragraph (2), one or more buildings owned or operated by a certificate holder which are attached to, physically connected to or adjacent to the certificate holder's licensed facility in which members of the public may, for a consideration, obtain sleeping accommodations.

(2) When the term is used in section 1305 (relating to Category 3 slot machine license) or 1407(d) (relating to Pennsylvania Gaming Economic Development and Tourism Fund), a building or buildings in which members of the public may, for a consideration, obtain sleeping accommodations.

"Independent contractor." A person who performs professional, scientific, technical, advisory or consulting services for the Pennsylvania Gaming Control Board for a fee, honorarium or similar compensation pursuant to a contract.

"Institutional investor." Any retirement fund administered by a public agency for the exclusive benefit of Federal, State or local public employees, investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.), collective investment trust organized by banks under Part Nine of the Rules of the Comptroller of the Currency, closed-end investment trust, chartered or licensed life insurance company or property and casualty insurance company, banking and other chartered or licensed lending institution, investment advisor registered under The Investment Advisors Act of 1940 (54 Stat. 847, 15 U.S.C. § 80b-1 et seq.) and such other persons as the Pennsylvania Gaming Control Board may determine consistent with this part.

"Intermediary." A person, other than an individual, which:

(1) is a holding company with respect to a corporation or other form of business organization, which holds or applies for a license under this part; and

(2) is a subsidiary with respect to any holding company.

"Issued," "issuance" or "issue." When used in reference to an application submitted to the State Horse Racing Commission or the State Harness Racing Commission to conduct harness or thoroughbred race meetings or the Pennsylvania Gaming Control Board to authorize the placement and operation of slot machines, the terms refer to the date when a determination by the commissions or the board approving an application brought before the agencies becomes final, binding and nonappealable and is not subject to a pending legal challenge.

"Key employee." Any individual who is employed in a director or department head capacity and who is empowered to make discretionary decisions that regulate slot machine or table game operations, including the general manager and assistant manager of the licensed facility, director of slot operations, director of table game operations, director of cage and/or credit operations, director of surveillance, director of marketing, director of management information systems, director of security, comptroller and any employee who is not otherwise designated as a gaming employee and who supervises the operations of these departments or to whom these department directors or department heads report and such other positions not otherwise designated or defined under this part which the Pennsylvania Gaming Control Board shall determine based on detailed analyses of job descriptions as provided in the internal controls of the licensee as approved by the Pennsylvania Gaming Control Board. All other gaming employees unless otherwise designated by the Pennsylvania Gaming Control Board shall be classified as non-key employees.

"Law enforcement authority." The power to conduct investigations of or to make arrests for criminal offenses.

"Licensed entity." Any slot machine licensee, manufacturer licensee, supplier licensee or other person licensed by the Pennsylvania Gaming Control Board under this part.

"Licensed entity representative." A person, including an attorney, agent or lobbyist, acting on behalf of or authorized to represent the interest of any applicant, licensee, permittee or other person authorized by the Pennsylvania Gaming Control Board to engage in any act or activity which is regulated under the provisions of this part regarding any matter before, or which may reasonably be expected to come before, the Pennsylvania Gaming Control Board.

"Licensed facility." The physical land-based location at which a licensed gaming entity is authorized to place and operate slot machines and, if authorized by the Pennsylvania Gaming Control Board under Chapter 13A (relating to table games), to conduct table games. The term includes any:

(1) area of a licensed racetrack at which a slot machine licensee was previously authorized pursuant to section 1207(17) (relating to regulatory authority of board) to operate slot machines prior to the effective date of this paragraph;

(2) board-approved interim facility or temporary facility; and

(3) area of a hotel which the Pennsylvania Gaming Control Board determines is suitable to conduct table games.

"Licensed gaming entity" or "slot machine licensee." A person that holds a slot machine license pursuant to this part.

"Licensed racetrack" or "racetrack." The physical facility and grounds where a person has obtained a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct live thoroughbred or harness race meetings respectively with pari-mutuel wagering. The term "racetrack" or "its racetrack" shall mean the physical land-based location at which live horse racing is conducted even if not owned by the person.

"Licensed racing entity." Any legal entity that has obtained a license to conduct live thoroughbred or harness horse race meetings respectively with pari-mutuel wagering from either the State Horse Racing Commission or the State Harness Racing Commission pursuant to the act of December 17, 1981 (P.L.435, No.135), known as the Race Horse Industry Reform Act.

"Manufacturer." A person who manufactures, builds, rebuilds, fabricates, assembles, produces, programs, designs or otherwise makes modifications to any slot machine, table game device or associated equipment for use or play of slot machines or table games in this Commonwealth for gaming purposes.

"Manufacturer license." A license issued by the Pennsylvania Gaming Control Board authorizing a manufacturer to manufacture or produce slot machines, table game devices or associated equipment for use in this Commonwealth for gaming purposes.

"Manufacturer licensee." A manufacturer that obtains a manufacturer license.

"Member." An individual appointed to and sworn in as a member of the board in accordance with section 1201(b) (relating to Pennsylvania Gaming Control Board established).

"Municipal authority." A body politic and corporate created under the former act of June 28, 1935 (P.L.463, No.191), known as the Municipality Authorities Act of one thousand nine hundred and thirty-five, the former act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, the act of July 29, 1953 (P.L.1034, No.270), known as the Public Auditorium Authorities Law, or 53 Pa.C.S. Ch. 56 (relating to municipal authorities).

"Municipality." A city, borough, incorporated town or township.

"Net terminal revenue." The net amount of the gross terminal revenue less the tax and assessments imposed by sections 1402 (relating to gross terminal revenue deductions), 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution), 1405 (relating to Pennsylvania Race Horse Development Fund) and 1407 (relating to Pennsylvania Gaming Economic Development and Tourism Fund).

"Nonbanking game." Any table game in which a player competes against another player and in which the certificate holder collects a rake.

"Nonprimary location." Any facility in which pari-mutuel wagering is conducted by a licensed racing entity other than the racetrack where live racing is conducted.

"Occupation permit." A permit authorizing an individual to be employed or work as a gaming employee at a licensed facility.

"Party." The Bureau of Investigations and Enforcement of the Pennsylvania Gaming Control Board or any applicant, licensee, permittee, registrant or other person appearing of record in any proceeding before the Pennsylvania Gaming Control Board.

"Permittee." A holder of a permit issued pursuant to this part.

"Person." Any natural person, corporation, foundation, organization, business trust, estate, limited liability company, licensed corporation, trust, partnership, limited liability partnership, association or any other form of legal business entity.

"Player." An individual wagering cash, a cash equivalent or other thing of value in the play or operation of a slot machine or table game, including during a contest or tournament, the play or operation of which may deliver or entitle the individual playing or operating the slot machine or table game to receive cash, a cash equivalent or other thing of value from another player or a slot machine licensee.

"Principal." An officer; director; person who directly holds a beneficial interest in or ownership of the securities of an applicant or licensee; person who has a controlling interest in an applicant or licensee, or has the ability to elect a majority of the board of directors of a licensee or to otherwise control a licensee; lender or other licensed financial institution of an applicant or licensee, other than a bank or lending institution which makes a loan or holds a mortgage or other lien acquired in the ordinary course of business; underwriter of an applicant or licensee; or other person or employee of an applicant, slot machine licensee, manufacturer licensee or supplier licensee deemed to be a principal by the Pennsylvania Gaming Control Board.

"Progressive payout." A slot machine wager payout that increases in a monetary amount based on the amounts wagered in a progressive system.

"Progressive system." A computerized system linking slot machines in one or more licensed facilities within this Commonwealth and offering one or more common progressive payouts based on the amounts wagered.

"Publicly traded corporation." A person, other than an individual, which:

(1) has a class or series of securities registered under the Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78a et seq.);

(2) is a registered management company under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.); or

(3) is subject to the reporting obligations imposed by section 15(d) of the Securities Exchange Act of 1934 by reason of having filed a registration statement which has become effective under the Securities Act of 1933 (48 Stat. 74, 15 U.S.C. § 77a et seq.).

"Race Horse Industry Reform Act." The act of December 17, 1981 (P.L.435, No.135), known as the Race Horse Industry Reform Act.

"Rake." A set fee or percentage assessed by a certificate holder for providing the services of a dealer, gaming table or location, to allow the play or operation of any nonbanking game.

"Revenue- or tourism-enhanced location." Any location within this Commonwealth determined by the Pennsylvania Gaming Control Board, in its discretion, which will maximize net revenue to the Commonwealth or enhance year-round recreational tourism within this Commonwealth, in comparison to other proposed facilities and is otherwise consistent with the provisions of this part and its declared public policy purposes.

"Security." As defined in the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972.

"Slot machine." Any mechanical, electrical or computerized contrivance, terminal, machine or other device approved by the Pennsylvania Gaming Control Board which, upon insertion of a coin, bill, ticket, token or similar object therein or upon payment of any consideration whatsoever, including the use of any electronic payment system except a credit card or debit card, is available to play or operate, the play or operation of which, whether by reason of skill or application of the element of chance or both, may deliver or entitle the person or persons playing or operating the contrivance, terminal, machine or other device to receive cash, billets, tickets, tokens or electronic credits to be exchanged for cash or to receive merchandise or anything of value whatsoever, whether the payoff is made automatically from the machine or manually. A slot machine:

(1) May utilize spinning reels or video displays or both.

(2) May or may not dispense coins, tickets or tokens to winning patrons.

(3) May use an electronic credit system for receiving wagers and making payouts.

The term shall include associated equipment necessary to conduct the operation of the contrivance, terminal, machine or other device.

"Slot machine contest." A slot machine competition among players for cash, cash equivalents or prizes.

"Slot machine license." A license issued by the Pennsylvania Gaming Control Board authorizing a person to place and operate slot machines pursuant to this part and the rules and regulations under this part.

"Slot machine licensee." A person that holds a slot machine license.

"Slot machine tournament." An organized series of slot machine contests approved by the Pennsylvania Gaming Control Board in which an overall winner is ultimately determined.

"State gaming receipts." Revenues and receipts required by this part to be paid into the State Gaming Fund, the Pennsylvania Race Horse Development Fund and the Pennsylvania Gaming Economic Development and Tourism Fund, and all rights, existing on the effective date of this section or coming into existence later, to receive any of those revenues and receipts.

"State Treasurer." The State Treasurer of the Commonwealth.

"Subsidiary." A person other than an individual. The term includes:

(1) a corporation, any significant part of whose outstanding equity securities are owned, subject to a power or right of control, or held with power to vote, by a holding company or an intermediary company;

(2) a significant interest in a person, other than an individual, which is owned, subject to a power or right of control, or held with power to vote, by a holding company or an intermediary company; or

(3) a person deemed to be a subsidiary by the Pennsylvania Gaming Control Board.

"Supplier." A person that sells, leases, offers or otherwise provides, distributes or services any slot machine, table game device or associated equipment for use or play of slot machines or table games in this Commonwealth.

"Supplier license." A license issued by the Pennsylvania Gaming Control Board authorizing a supplier to provide products or services related to slot machines, table game devices or associated equipment to slot machine licensees for use in this Commonwealth for gaming purposes.

"Supplier licensee." A supplier that holds a supplier license.

"Suspicious transaction." A transaction between a slot machine licensee or an employee of a slot machine licensee and an individual that involves the acceptance or redemption by a person of cash or a cash equivalent involving or aggregating $5,000 or more which a slot machine licensee or employee of a slot machine licensee knows, suspects or has reason to believe:

(1) involves funds derived from illegal activities or is intended or conducted in order to conceal or disguise funds or assets derived from illegal activities;

(2) is part of a plan to violate or evade any law or regulation or to avoid any transaction reporting requirement under the laws or regulations of this Commonwealth or the United States, including a plan to structure a series of transactions to avoid any transaction reporting requirement under the laws or regulations of this Commonwealth or the United States; or

(3) has no apparent lawful purpose or is not the type of transaction in which a person would normally be expected to engage and the slot machine licensee or employee knows of no reasonable explanation for the transaction after examining the available facts, including the background and possible purpose of the transaction.

"Table game." Any banking or nonbanking game approved by the Pennsylvania Gaming Control Board. The term includes roulette, baccarat, blackjack, poker, craps, big six wheel, mini-baccarat, red dog, pai gow, twenty-one, casino war, acey-ducey, sic bo, chuck-a-luck, Panguingue, Fan-tan, Asia poker, Boston 5 stud poker, Caribbean stud poker, Colorado hold'em poker, double attack blackjack, double cross poker, double down stud poker, fast action hold'em, flop poker, four card poker, let it ride poker, mini-craps, mini-dice, pai gow poker, pokette, Spanish 21, Texas hold'em bonus poker, three card poker, two card joker poker, ultimate Texas hold'em, winner's pot poker and any other banking or nonbanking game. The term shall not include:

(1) Lottery games of the Pennsylvania State Lottery as authorized under the act of August 26, 1971 (P.L.351, No.91), known as the State Lottery Law.

(2) Bingo as authorized under the act of July 10, 1981 (P.L.214, No.67), known as the Bingo Law.

(3) Pari-mutuel betting on the outcome of thoroughbred or harness horse racing as authorized under the act of December 17, 1981 (P.L.435, No.135), known as the Race Horse Industry Reform Act.

(4) Small games of chance as authorized under the act of December 19, 1988 (P.L.1262, No.156), known as the Local Option Small Games of Chance Act.

(5) Slot machine gaming and progressive slot machine gaming as defined and authorized under this part.

(6) Keno.

"Table game device." Includes gaming tables, cards, dice, chips, shufflers, tiles, dominoes, wheels, drop boxes or any mechanical, electrical or computerized contrivance, terminal, machine or other device, apparatus, equipment or supplies approved by the Pennsylvania Gaming Control Board and used to conduct a table game.

"Table game operation certificate." A certificate awarded by the Pennsylvania Gaming Control Board under Chapter 13A (relating to table games) that authorizes a slot machine licensee to conduct table games in accordance with this part.

"Tournament." An organized series of contests approved by the Pennsylvania Gaming Control Board in which an overall winner is ultimately determined.

"Trustee." A person appointed by the Pennsylvania Gaming Control Board under section 1332 (relating to appointment of trustee) to manage and control the operations of a licensed facility and who has the fiduciary responsibility to make decisions to preserve the viability of a licensed facility and the integrity of gaming in this Commonwealth.

"Underwriter." As defined in the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended the defs. of "associated equipment," "cheat," "conduct of gaming," "conviction," "gaming employee," "gross terminal revenue," "key employee," "licensed facility," "manufacturer," "manufacturer license," "slot machine," "supplier" and "supplier license" and added the defs. of "banking game," "cash," "cash equivalent," "certificate holder," "cheating or thieving device," "chip," "contest," "count room," "counterfeit chip," "electronic gaming table," "executive-level public employee," "fully automated electronic gaming table," "gaming junket," "gaming junket enterprise," "gaming junket representative," "gaming school," "gaming service provider," "gross table game revenue," "hotel," "law enforcement authority," "licensed entity representative," "municipal authority," "nonbanking game," "party," "player," "rake," "slot machine contest," "slot machine tournament," "suspicious transaction," "table game," "table game device," "table game operation certificate," "tournament" and "trustee."

2006 Amendment. Act 135 amended the defs. of "affilate" or "affiliated company," "applicant," "controlling interest," "gross terminal revenue" and "licensed facility" and added the defs. of "compensation," "complimentary service," "conduct of gaming," "corporation," "holding company," "independent contractor," "intermediary," "member," "principal," "publicly traded corporation," "subsidiary" and "underwriter."

Cross References. Section 1103 is referred to in section 9301 of Title 3 (Agriculture).






Chapter 12 - Pennsylvania Gaming Control Board

Chapter Notes

Enactment. Chapter 12 was added July 5, 2004, P.L.572, No.71, effective immediately.



Section 1201 - Pennsylvania Gaming Control Board established

(a) Board established.--There is established an independent board which shall be a body corporate and politic to be known as the Pennsylvania Gaming Control Board.

(b) Membership.--The board shall consist of the following members:

(1) Three members appointed by the Governor.

(2) One member appointed by each of the following:

(i) The President pro tempore of the Senate.

(ii) The Minority Leader of the Senate.

(iii) The Speaker of the House of Representatives.

(iv) The Minority Leader of the House of Representatives.

(b.1) Removal.--A member of the board shall be removed from office by the appointing authority:

(1) for misconduct in office, willful neglect of duty or conduct evidencing unfitness for office or incompetence; or

(2) upon conviction of an offense graded as a felony, an infamous crime, an offense under this part or an equivalent offense under Federal law or the law of another jurisdiction.

(c) Initial appointments to board.--

(1) Gubernatorial appointees initially appointed under subsection (b)(1) shall serve an initial term of one, two and three years respectively as designated by the Governor at the time of appointment and until their successors are appointed and qualified.

(2) Legislative appointees initially appointed under subsection (b)(2) shall serve until the third Tuesday in January 2007 and until their successors are appointed and qualified.

(3) An appointment to fill a vacancy created by a member appointed in accordance with paragraph (1) or (2) shall be for the remainder of the unexpired term.

(d) Terms of office.--Upon the expiration of a term of a member appointed under subsection (c), the following shall apply:

(1) The term of office of a gubernatorial appointee shall be three years and until a successor is appointed and qualified.

(2) The term of office of a legislative appointee shall be two years and until a successor is appointed and qualified.

(3) A legislative appointee shall serve no more than three full consecutive terms.

(4) A gubernatorial appointee shall serve no more than two full consecutive terms.

(5) An appointment to fill a vacancy shall be for the remainder of the unexpired term.

(6) A member appointed to fill a vacancy under paragraph (3) may serve three full terms following the expiration of the term related to the vacancy.

(7) A member appointed to fill a vacancy under paragraph (4) may serve two full terms following the expiration of the term related to the vacancy.

(e) Ex officio members.--The Secretary of Revenue, the Secretary of Agriculture and the State Treasurer, or their designees, shall serve on the board as nonvoting ex officio members of the board. The designee shall be a deputy secretary or an equivalent position within the agency.

(f) Qualified majority vote.--

(1) Except as permitted in paragraphs (2) and (3), any action, including, but not limited to, the approval, issuance, denial or conditioning of any license by the board under this part or the making of any order or the ratification of any permissible act done or order made by one or more of the members, shall require a qualified majority vote consisting of at least one gubernatorial appointee and the four legislative appointees.

(2) Any action to suspend or revoke, not renew, void or require forfeiture of a license or permit issued under this part, to impose any administrative fine or penalty under this part or to issue cease and desist orders or similar enforcement actions shall require a majority vote of all the members appointed to the board.

(3) Notwithstanding any other provision of this part or 65 Pa.C.S. § 1103(j) (relating to restricted activities), a member shall disclose the nature of his disqualifying interest, disqualify himself and abstain from voting in a hearing or proceeding under this part in which his objectivity, impartiality, integrity or independence of judgment may be reasonably questioned, as provided in subsection (h)(6) or section 1202.1(c)(3) (relating to code of conduct). If a legislative appointee has disqualified himself, the qualified majority shall consist of all of the remaining legislative appointees and at least two gubernatorial appointees.

(g) Background investigation.--Appointees shall be subject to a background investigation conducted by the Pennsylvania State Police in accordance with this part.

(h) Qualifications and restrictions.--

(1) Each member at the time of appointment shall be at least 25 years of age and shall have been a resident of this Commonwealth for a period of at least one year immediately preceding appointment. Each member shall continue to remain a resident of this Commonwealth during the term of membership on the board.

(2) Except for ex officio members, no person shall be appointed a member of the board or be employed by or be an independent contractor of the board if that person is a public official or party officer as defined in section 1512 (relating to financial and employment interests) in this Commonwealth or any of its political subdivisions.

(3) Each member, employee and independent contractor of the board shall sign an agreement not to disclose confidential information.

(4) No member, employee or independent contractor of the board or other agency having regulatory authority over the board or over forms of gaming regulated by this part shall be employed, hold any office or position or be engaged in any activity which is incompatible with the position, employment or contract.

(4.1) No member shall engage in any business, employment or vocation for which the member receives a salary, compensation or fee for services rendered which is in excess of 15% of the member's gross annual salary as a member of the board. For purposes of this paragraph, the terms "salary," "compensation" and "fee" do not include any of the following:

(i) Passive or unearned income, including interest, dividends or capital gains from the sale of assets or securities held for investment purposes.

(ii) Health care benefits or retirement, pension or annuity payments.

(iii) Amounts received from a family-controlled trade or business in which both personal services and capital are income-producing factors, provided that the personal services actually rendered by the member do not generate a significant amount of income.

(iv) Director's fees attributable to board membership of a corporate or nonprofit body or board or reimbursement for expenses incurred in connection with board membership.

(5) No member shall be paid or receive any fee or other compensation for any activity related to the duties or authority of the board other than salary and expenses provided by law.

(6) No member, employee or independent contractor of the board shall participate in a hearing, proceeding or other matter in which the member, employee or independent contractor, or the immediate family thereof, has a financial interest in the subject matter of the hearing or proceeding or other interest that could be substantially affected by the outcome of the hearing or proceeding without first fully disclosing the nature of the interest to the board and other persons participating in the hearing or proceeding. The board shall determine if the interest is a disqualifying interest that requires the disqualification or nonparticipation of an employee or independent contractor. For purposes of this paragraph, the term "immediate family" shall mean spouse, parent, brother, sister or child.

(7) At the time of appointment and annually thereafter, each member shall disclose the existence of any financial interest in any applicant, licensed entity or licensed facility and in an affiliate, intermediary, subsidiary or holding company thereof held by the member or known to be held by the member's immediate family. The disclosure statement shall be filed with the executive director of the board and with the appointing authority for such member and shall be open to inspection by the public at the office of the board during the normal business hours of the board for the duration of the member's term and for two years after the member leaves office. For purposes of this paragraph, the term "immediate family" shall mean spouse, parent, brother, sister or child.

(7.1) Prior to being sworn as a member, an appointee and his immediate family shall divest any financial interest in any applicant, licensed facility or licensed entity and in an affiliate, intermediary, subsidiary or holding company thereof owned or held by the appointee or known to be held by the appointee's immediate family. For the duration of the member's term and for two years thereafter, the member and the member's immediate family may not acquire a financial interest in any applicant, licensed facility or licensed entity or in an affiliate, intermediary, subsidiary or holding company of an applicant, licensed facility or licensed entity. For purposes of this paragraph, the term "immediate family" shall mean spouse and any minor or unemancipated child.

(7.2) Prior to entering into employment or a contract with the board and annually thereafter, an employee or independent contractor shall disclose the existence of any financial interest in any applicant, licensed facility or licensed entity and in an affiliate, intermediary, subsidiary or holding company thereof owned or held by the employee or independent contractor or known to be held by the immediate family of the employee or independent contractor. The disclosure statement shall be filed with the board and shall be open to inspection by the public at the office of the board during the normal business hours of the board and for two years after termination of employment or a contract with the board. For purposes of this paragraph, the term "immediate family" shall mean spouse, parent, brother, sister or child.

(7.3) Prior to entering into employment or contracting with the board, an employee or independent contractor and the employee's or independent contractor's immediate family shall divest any financial interest in any applicant, licensed facility or licensed entity, and in an affiliate, intermediary, subsidiary or holding company thereof, owned or held by the employee or independent contractor or known to be held by the immediate family of the employee or independent contractor. For the duration of the employee's employment with the board or the independent contractor's contract with the board and for one year thereafter, the employee or independent contractor and the immediate family thereof shall not acquire, by purchase, gift, exchange or otherwise, any financial interest in any applicant, licensed facility or licensed entity and in any affiliate, intermediary, subsidiary or holding company thereof. For purposes of this paragraph, the term "immediate family" shall mean spouse and any minor or unemancipated child.

(8) No member, employee or independent contractor of the board may directly or indirectly solicit, request, suggest or recommend to any applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company thereof or to any principal, employee, independent contractor or agent thereof, the appointment or employment of any person in any capacity by the applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company thereof for a period of two years from the termination of term of office, employment or contract with the board.

(9) No member may accept employment with any applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company thereof, for a period of two years from the termination of term of office.

(10) No former member may appear before the board in any hearing or proceeding or participate in any other activity on behalf of any applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, or any other licensee or permittee, for a period of two years from the termination of term of office.

(11) No member, employee of the board or independent contractor shall accept a complimentary service, wager or be paid any prize from any wager at any licensed facility within this Commonwealth or at any other facility outside this Commonwealth which is owned or operated by a licensed gaming entity or any of its affiliates, intermediaries, subsidiaries or holding companies for the duration of their term of office, employment or contract with the board and for a period of two years from the termination of term of office, employment or contract with the board. The provisions of this paragraph prohibiting wagering during the term of employment shall not apply to employees or independent contractors while utilizing slot machines or table game devices for testing purposes or while verifying the performance of a slot machine or table game as part of an enforcement investigation.

(12) A member who has been convicted during his term in any domestic or foreign jurisdiction of a felony, infamous crime or gambling offense shall, upon conviction, be automatically removed from the board and shall be ineligible to become a member in the future. If an ex officio member is convicted during his term in any domestic or foreign jurisdiction of a felony, infamous crime or gambling offense, the ex officio member shall, upon conviction, be automatically removed from the board, and a designee shall be designated pursuant to subsection (e) to serve the remainder of the ex officio member's term.

(13) The following shall apply to an employee of the board whose duties substantially involve licensing, enforcement, development of law, promulgation of regulations or development of policy, relating to gaming under this part or who has other discretionary authority which may affect or influence the outcome of an action, proceeding or decision under this part, including the executive director, bureau directors and attorneys:

(i) The individual may not, for a period of two years following termination of employment, accept employment with or be retained by an applicant or a licensed entity or by an affiliate, intermediary, subsidiary or holding company of an applicant or a licensed entity.

(ii) The individual may not, for a period of two years following termination of employment, appear before the board in a hearing or proceeding or participate in activity on behalf of any applicant, licensee, permittee or licensed entity or on behalf of an affiliate, intermediary, subsidiary or holding company of any applicant, licensee, permittee or licensed entity.

(iii) An applicant or a licensed entity or an affiliate, intermediary, subsidiary or holding company of an applicant or a licensed entity may not, until the expiration of two years following termination of employment, employ or retain the individual. Violation of this subparagraph shall result in termination of the individual's employment and subject the violator to section 1518(c) (relating to prohibited acts; penalties).

(iv) A prospective employee who, upon employment, would be subject to this paragraph must, as a condition of employment, sign an affidavit that the prospective employee will not violate subparagraph (i) or (ii). If the prospective employee fails to sign the affidavit, the board shall rescind any offer of employment and shall not employ the individual.

(13.1) The following shall apply to an independent contractor and to an employee of an independent contractor whose duties substantially involve consultation relating to licensing, enforcement, development of law, promulgation of regulations or development of policy, relating to gaming under this part:

(i) The person may not, for a period of one year following termination of the contract with the board, be retained by an applicant or a licensed entity or by an affiliate, intermediary, subsidiary or holding company of an applicant or a licensed entity.

(ii) The person may not, for a period of two years following termination of the contract with the board, appear before the board in a hearing or proceeding or participate in activity on behalf of any applicant, licensee, permittee or licensed entity or on behalf of an affiliate, intermediary, subsidiary or holding company of any applicant, licensee, permittee or licensed entity.

(iii) An applicant or a licensed entity or an affiliate, intermediary, subsidiary or holding company of an applicant or a licensee may not, until the expiration of one year following termination of the contract with the board, employ or retain the person. A knowing violation of this subparagraph shall result in termination of the person's employment and subject the violator to section 1518(c).

(iv) Each contract between the board and an independent contractor which involves the duties set forth in this paragraph shall contain a provision requiring the independent contractor to sign an affidavit that the independent contractor will not violate subparagraph (i) or (ii). If the independent contractor fails to sign the affidavit, the board shall not enter into the contract.

(v) An independent contractor shall require a prospective employee whose employment would involve the duties set forth in this paragraph to sign an affidavit that the prospective employee will not violate subparagraph (i) or (ii). If the prospective employee fails to sign the affidavit, the independent contractor shall rescind any offer of employment and shall not employ the individual.

(13.2) Nothing under paragraph (13) or (13.1) shall prevent a current or former employee of the board, a current or former independent contractor or a current or former employee of an independent contractor from appearing before the board in any hearing or proceeding as a witness or testifying as to any fact or information.

(14) The State Ethics Commission shall issue a written determination of whether a person is subject to paragraph (13) or (13.1) upon the written request of the person or the person's employer or potential employer. A person that relies in good faith on a determination issued under this paragraph shall not be subject to any penalty for an action taken, provided that all material facts set forth in the request for the determination are correct.

(14.1) The State Ethics Commission shall publish a list of all employment positions within the board and employment positions within independent contractors whose duties would subject the individuals in those positions to the provisions of paragraphs (13) and (13.1). The board and each independent contractor shall assist the State Ethics Commission in the development of the list, which shall be published by the State Ethics Commission in the Pennsylvania Bulletin biennially and posted by the board on the board's Internet website. Upon request, employees of the board and each independent contractor shall have a duty to provide the State Ethics Commission with adequate information to accurately develop and maintain the list. The State Ethics Commission may impose a civil penalty under 65 Pa.C.S. § 1109(f) (relating to penalties) upon an individual who fails to cooperate with the State Ethics Commission under this paragraph. An individual who relies in good faith on the list published by the State Ethics Commission shall not be subject to any penalty for a violation of paragraph (13) or (13.1).

(15) If a member of the board violates any provision of this section, the appointing authority may remove the person from the board. A member removed under this paragraph shall, for a period of five years following removal, be prohibited from future appointment to the board and shall be prohibited from applying for a license, permit or other authorization under this part and from becoming an independent contractor or registering as a licensed entity representative.

(h.1) Fiduciary relationship.--A member or employee of the board shall serve as a fiduciary of the Commonwealth.

(h.2) Standard of care.--Members shall exercise the standard of care required by 20 Pa.C.S. Ch. 73 (relating to municipalities investments) in the performance of their duties under this part.

(h.3) Liability.--Members shall not be personally liable for any of the following:

(1) Obligations of the board.

(2) Actions which were within the scope of their office and made in good faith.

(i) Compensation.--

(1) The Executive Board as established in the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, shall establish the compensation of the members.

(2) Members shall be reimbursed for all necessary and actual expenses.

(3) Members shall be eligible for retirement under the State Employees' Retirement Code and shall, if the member elects to participate, be considered a State employee for the purposes of 71 Pa.C.S. Pt. XXV (relating to retirement for State employees and officers).

(j) Chairman.--The chairman of the board shall be selected by the Governor.

(k) Appointments.--The appointing authorities shall make their initial appointments within 60 days of the effective date of this part. Appointments to fill a vacancy shall be made within 60 days of the creation of the vacancy. No appointment shall be final until receipt by the appointing authority of the required background investigation of the appointee by the Pennsylvania State Police which shall be completed within 30 days. No person who has been convicted in any domestic or foreign jurisdiction of a felony, infamous crime or gaming offense shall be appointed to the board.

(l) Prohibition against nepotism.--No member may solicit, request, suggest or recommend the employment by the board of any individual related within the second degree of consanguinity to the member as set forth in 23 Pa.C.S. § 1304(e) (relating to restrictions on issuance of license) or the spouse of the individual.

(m) Employment requirements.--

(1) Prospective employees shall submit an application and a personal disclosure form to the board which shall include a complete criminal history, including convictions and current charges for all felonies and misdemeanors.

(2) Prospective employees shall be required to undergo testing which detects the presence of illegal substances in the body.

(3) The board shall obtain fingerprints and photographs for each prospective employee consistent with the standards adopted by the Pennsylvania State Police.

(4) The board shall verify the identification, employment and education of each prospective employee, including:

(i) Legal name, including any alias.

(ii) All educational institutions attended regardless of graduation status.

(iii) Places of residence for the past ten years.

(iv) Employment history for the past 15 years.

(5) The board shall not hire a prospective employee if the prospective employee:

(i) has been convicted of a crime that bears a close relationship to the duties and responsibilities of the position for which employment is sought;

(ii) has been dismissed from other employment for gross misconduct; or

(iii) has intentionally made a false statement concerning a material fact in connection with the application to the board.

(6) The board shall not employ a person unless the requirements of paragraphs (1), (2), (3) and (4) have been met. This paragraph shall apply only to persons employed after the effective date of this subsection.

(7) The board shall:

(i) Immediately refer any criminal matter involving an employee to law enforcement.

(ii) Develop a disciplinary process for an employee charged with a crime or with gross misconduct.

(iii) Immediately suspend from employment any employee charged with a felony.

(iv) Develop a process to discipline all other instances of misconduct.

(8) Disciplinary action shall be instituted promptly against an employee who, while on or off duty, engages in serious misconduct which may bring the board into disrepute.

(m.1) Budgetary impasse.--If, in the event of a budgetary or other fiscal crisis, the Governor orders the furlough of Commonwealth employees, the board and its employees and all employees of the department and the Pennsylvania State Police whose duties involve the regulation and oversight of gaming under this part shall not be subject to furlough and shall continue to perform their duties of employment.

(n) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Financial interest." An ownership, property, leasehold or other beneficial interest in an entity. The term shall not include an interest which is held or deemed to be held in any of the following:

(1) Securities that are held in a pension plan, profit-sharing plan, individual retirement account, tax-sheltered annuity, a plan established pursuant to section 457 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.), or any successor provision, deferred compensation plan whether qualified or not qualified under the Internal Revenue Code of 1986, or any successor provision, or other retirement plan that:

(i) is not self-directed by the individual; and

(ii) is advised by an independent investment adviser who has sole authority to make investment decisions with respect to contributions made by the individual to these plans.

(2) A tuition account plan organized and operated pursuant to section 529 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 529) that is not self-directed by the individual.

(3) A mutual fund where the interest owned by the mutual fund in a licensed entity does not constitute a controlling interest as defined in this part.

"Ownership interest." Owning or holding, or being deemed to hold, debt or equity securities or other ownership interest or profit interest.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (f)(3), (h)(5), (7.1), (10), (11), (13), (14) and (15) and (k) and added subsecs. (h)(4.1), (13.1), (13.2) and (14.1) and (m.1). See sections 19.4 and 20(3) of Act 1 in the appendix to this title for special provisions relating to Pennsylvania Gaming Control Board employees and applicability.

Cross References. Section 1201 is referred to in sections 1103, 1202, 1202.1, 1209, 1902 of this title.



Section 1201.1 - Applicability of other statutes

(a) General rule.--The following acts shall apply to the board:

(1) The act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(2) The act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

(3) The provisions of 65 Pa.C.S. Chs. 7 (relating to open meetings) and 11 (relating to ethics standards and financial disclosure).

(b) Status of board.--

(1) The board shall be considered an independent agency for the purposes of the following:

(i) 62 Pa.C.S. Pt. I (relating to Commonwealth Procurement Code). The expediting of the payment of revenue to the Commonwealth shall not be grounds for an emergency procurement by the board.

(ii) The act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

(2) The board shall be considered an agency for the purposes of the following:

(i) The act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(ii) The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (a)(1).

2006 Amendment. Act 135 added section 1201.1.



Section 1202 - General and specific powers

(a) General powers.--

(1) The board shall have general and sole regulatory authority over the conduct of gaming or related activities as described in this part. The board shall ensure the integrity of the acquisition and operation of slot machines, table games, table game devices and associated equipment and shall have sole regulatory authority over every aspect of the authorization, operation and play of slot machines and table games.

(2) The board shall employ individuals as necessary to carry out the powers and duties of the board, who shall serve at the board's pleasure. An employee of the board shall be considered a State employee for purposes of 71 Pa.C.S. Pt. XXV (relating to retirement for State employees and officers). For the purposes of this paragraph, the board shall not be considered an executive or independent agency under the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act. The board shall not take final action to fill any vacancy in the position of executive director of the board, director of the bureau, chief counsel of the board or director of the Office of Enforcement Counsel until receipt and review of the results of the individual's background investigation under section 1517(c)(1.1) (relating to investigations and enforcement).

(3) In addition to employees authorized by the board, each member may employ one special assistant whose classification and compensation shall be established by the board. A special assistant shall be a State employee for purposes of 71 Pa.C.S. Pt. XXV, shall serve at the pleasure of the member and may only be removed by the board for cause.

(4) The board shall establish a system of classification and compensation of its employees and shall not be subject to the provisions of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, as to classification and compensation for its employees and conduct its activities consistent with the practices and procedures of Commonwealth agencies.

(5) Within 90 days of the effective date of this paragraph, the board shall publish in the Pennsylvania Bulletin and on the board's Internet website the classification system for all employees of the board.

(6) A request for proposal to conduct investigations of employees and applicants under this part shall include a requirement that an offeror provide the number of employees of the offeror who will be engaged in the conduct of investigations and who are residents of this Commonwealth and annuitants of a Federal, State or local law enforcement agency. Preference shall be given to an offeror with a substantial number of employees who will be engaged in the conduct of investigations and who are residents of this Commonwealth and annuitants of a Federal, State or local law enforcement agency.

(b) Specific powers.--The board shall have the specific power and duty:

(1) To adopt, use and alter a corporate seal.

(2) To pay or satisfy obligations of the board.

(3) To sue or be sued, implead and be impleaded, or interplead.

(4) To contract and execute instruments as necessary to carry out the powers and duties of the board. Contracts for the purchase of supplies, services and construction shall be for a term not to exceed two years.

(5) To sell, transfer, convey and dispose of tangible or intangible property owned by the board.

(6) To establish, charge and collect fees and fines as authorized by this part.

(7) To administer oaths, examine witnesses and issue subpoenas compelling the attendance of witnesses or the production of documents and records or other evidence, or to designate officers or employees to perform these duties.

(8) To purchase insurance against a loss related to the board's property or assets.

(8.1) To retain attorneys, accountants, auditors and financial and other experts to render services as necessary. For the purposes of this paragraph, the board shall be considered an independent agency for purposes of the Commonwealth Attorneys Act.

(9) To require background investigations on applicants, licensees, principals, key employees or permittees under the jurisdiction of the board.

(10) To enter into an agreement with the Pennsylvania State Police for the reimbursement of actual costs as approved by the board to the Pennsylvania State Police for the investigations. Investigations shall include information in the possession of the Attorney General.

(11) For purposes of licensing and enforcement and for purposes of the background investigation, to receive information otherwise protected by 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(12) At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of slot machine licenses.

(12.1) At its discretion, to award, revoke, suspend, condition or deny a table game operation certificate to a slot machine licensee in accordance with Chapter 13A (relating to table games).

(13) At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of supplier and manufacturer licenses.

(14) At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of a license or permit for various classes of employees as required under this part.

(15) At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of any additional licenses or permits which may be required by the board under this part.

(16) At its discretion, to suspend, condition or deny the issuance or renewal of any license or permit or levy fines or other sanctions for any violation of this part.

(17) To require prospective and existing employees, independent contractors, applicants, licensees and permittees to submit to fingerprinting by the Pennsylvania State Police. The Pennsylvania State Police shall submit the fingerprints to the Federal Bureau of Investigation for purposes of verifying the identity of the individual and obtaining records of criminal arrests and convictions.

(18) To require prospective and existing employees, independent contractors, applicants, licensees and permittees to submit photographs consistent with the standards of the Commonwealth Photo Imaging Network.

(19) To levy fines or other sanctions against an applicant, licensed entity or other licensee, permittee or employee of the board who possesses, uses, sells or offers for sale any device, equipment or material subject to this part in a manner which constitutes a violation of this part.

(20) In addition to the power of the board regarding license and permit applicants, to determine at its discretion the suitability of any person who furnishes or seeks to furnish to a slot machine licensee directly or indirectly any goods, services or property related to slot machines, table games, table game devices or associated equipment or through any arrangements under which that person receives payment based directly or indirectly on earnings, profits or receipts from the slot machines, table games, table game devices and associated equipment. The board may require any such person to comply with the requirements of this part and the regulations of the board and may prohibit the person from furnishing the goods, services or property.

(21) Within six months after the effective date of this part, in a manner that does not impede the immediate implementation of the duties and responsibilities of the board under this part during the immediate two years after the effective date of this part, to develop and implement an affirmative action plan to assure that all persons are accorded equality of opportunity in employment and contracting by the board, its contractors, subcontractors, assignees, lessees, agents, vendors and suppliers.

(22) Except for contracts related to the central control computer, all contracts entered into by the board during the two-year period following the effective date of this part shall not exceed a term of two years.

(23) The board shall not approve an application for or issue or renew a license, certificate, registration or permit unless it is satisfied that the applicant has demonstrated by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is a person whose prior activities, criminal record, if any, reputation, habits and associations do not pose a threat to the public interest or the effective regulation and control of slot machine or table game operations or create or enhance the danger of unsuitable, unfair or illegal practices, methods and activities in the conduct of slot machine or table game operations or the carrying on of the business and financial arrangements incidental thereto.

(24) Notwithstanding any other provision of law, to sell, in whole or in part, the Commonwealth's right, title and interest in State gaming receipts to the authority. The sale shall be subject to the terms and conditions contained in agreements between the board and the authority. Proceeds from the sale of State gaming receipts shall be allocated and used in the manner otherwise provided by this part for the distribution of State gaming receipts. The authority is authorized to purchase State gaming receipts upon terms and conditions agreed to by the board and to issue bonds to fund the purchase of State gaming receipts in the manner provided for the issuance of authority indebtedness in the law establishing the authority. The State Treasurer is authorized and directed to enter into any agreements with the board and the authority and establish accounts and funds, that shall not be in the State Treasury, as the authority may direct as being necessary or appropriate to effect the sale of State gaming receipts to the authority and the collection and transfer of the State gaming receipts sold to the authority. State gaming receipts sold to the authority shall be the property of the authority and shall not be the property of the Commonwealth.

(25) To promulgate regulations pertaining to the operation of the bureau to insure separation of functions between the bureau and the board. The board shall provide the employees necessary to the bureau for enforcement of this part.

(26) To enter into an agreement with the district attorneys of the counties wherein licensed facilities are located and the Office of Attorney General for the reimbursement of actual costs for prosecutions of criminal violations and for investigating a person applying for a determination that an individual has been rehabilitated under this part.

(27) To publish each January in the Pennsylvania Bulletin and on the board's Internet website a complete list of all persons or entities who applied for or held a slot machine license, manufacturer license, supplier license or racetrack license at any time during the preceding calendar year and all affiliates, intermediaries, subsidiaries and holding companies thereof and the status of the application or license.

(27.1) To publish each January in the Pennsylvania Bulletin and on the Pennsylvania Gaming Control Board's Internet website a complete list of all slot machine licensees who filed a petition seeking authorization to conduct table games and the status of each petition or table game operation certificate.

(28) To prepare and, through the Governor, submit annually to the General Assembly an itemized budget consistent with Article VI of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, consisting of the amounts necessary to be appropriated by the General Assembly out of the accounts established under section 1401 (relating to slot machine licensee deposits) required to meet the obligations accruing during the fiscal period beginning July 1 of the following year. The budget shall include itemized recommendations for the Attorney General, the department and the Pennsylvania State Police as to the amount needed to meet their obligations under this part.

(29) In the event that, in any year, appropriations for the administration of this part are not enacted by June 30, any funds appropriated for the administration of this part which are unexpended, uncommitted and unencumbered at the end of a fiscal year shall remain available for expenditure by the board or other agency to which they were appropriated until the enactment of appropriation for the ensuing fiscal year.

(30) To promulgate rules and regulations necessary for the administration and enforcement of this part, including regulations in cooperation with the Pennsylvania Liquor Control Board and regulations relating to the sale and service of liquor and malt and brewed beverages by licensees. Except as provided in section 1203 (relating to temporary regulations), regulations shall be adopted pursuant to the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, and the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(31) To collect and post information on its Internet website with sufficient detail to inform the public of each person with a controlling interest or ownership interest in an applicant for a slot machine license or a licensed gaming entity, or affiliate, intermediary, subsidiary or holding company of an applicant or licensed gaming entity. The posting shall include:

(i) If the applicant or licensed gaming entity, or any affiliate, intermediary, subsidiary or holding company of the applicant or licensed gaming entity, is a publicly traded domestic or foreign corporation, partnership, limited liability company or other legal entity, the names of all persons with a controlling interest.

(ii) If the applicant or licensed gaming entity, or any affiliate, intermediary, subsidiary or holding company of the applicant or licensed gaming entity, is a privately held domestic or foreign corporation, partnership, limited liability company or other legal entity, the names of all persons with an ownership interest equal to or greater than 1%.

(iii) The name of any person entitled to cast the vote of a person named under subparagraph (i) or (ii).

(iv) The names of all officers, directors and principals of the applicant or licensed gaming entity.

(32) To appoint a trustee as prescribed in section 1332 (relating to appointment of trustee).

(33) To adopt regulations governing the postemployment limitations and restrictions applicable to members and to employees of the board subject to section 1201(h)(13) (relating to Pennsylvania Gaming Control Board established). In developing these regulations, the board may consult with the State Ethics Commission, other governmental agencies and the disciplinary board of the Supreme Court of Pennsylvania regarding postemployment limitations and restrictions on members and employees of the board who are members of the Pennsylvania Bar.

(34) To review detailed site plans identifying a petitioner's proposed table game area within a licensed facility to determine the adequacy of the proposed internal and external security and proposed surveillance measures.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a)(1) and (2) and (b)(7), (20) and (23) and added subsec. (b)(12.1), (27.1), (31),(32), (33) and (34). See section 20(2) of Act 1 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 1202 is referred to in sections 1103, 1209, 1512, 1517 of this title.



Section 1202.1 - Code of conduct

(a) Scope.--The board shall adopt a comprehensive code of conduct prior to the consideration of any license, permit or registration application. The code of conduct shall supplement all other requirements under this part and 65 Pa.C.S. Pt. II (relating to accountability) and shall provide guidelines applicable to members, employees of the board, independent contractors and the immediate family of the members, employees and independent contractors to enable them to avoid any perceived or actual conflict of interest and to promote public confidence in the integrity and impartiality of the board. At a minimum, the code of conduct adopted under this section shall include registration of licensed entity representatives under subsection (b) and the restrictions under subsections (c) and (c.1).

(b) Registration.--

(1) A licensed entity representative shall register with the board in a manner prescribed by the board, which shall include the name, employer or firm, business address and business telephone number of both the licensed entity representative and any licensed entity, applicant for licensure or other person being represented.

(2) A licensed entity representative shall have an affirmative duty to update its registration information on an ongoing basis, and failure to do so shall be punishable by the board.

(3) The board shall maintain a registration list which shall contain the information required under paragraph (1) and which shall be available for public inspection at the offices of the board and on the board's Internet website.

(c) Restrictions.--In addition to the other prohibitions contained in this part, a member shall:

(1) (Reserved).

(2) Not accept any discount, gift, gratuity, compensation, travel, lodging or other thing of value, directly or indirectly, from any applicant, licensed entity, affiliate, subsidiary or intermediary of an applicant or a licensed entity, permittee, registrant or licensed entity representative.

(3) Disclose and recuse himself from any hearing or other proceeding in which the member's objectivity, impartiality, integrity or independence of judgment may be reasonably questioned due to the member's relationship or association with a party connected to any hearing or proceeding or a person appearing before the board.

(4) Refrain from any financial or business dealing which would tend to reflect adversely on the member's objectivity, impartiality or independence of judgment.

(5) Not hold or campaign for public office, hold an office in any political party or political committee, as defined in section 1513(d) (relating to political influence), contribute to or solicit contributions to a political campaign, political party, political committee or candidate, publicly endorse a candidate or actively participate in a political campaign.

(6) Not solicit funds for any charitable, educational, religious, health, fraternal, civic or other nonprofit entity from any applicant, licensed entity, party, permittee, registrant or licensed entity representative, or from any affiliate, subsidiary, intermediary or holding company of any applicant, licensed entity, party or licensed entity representative. Subject to the provisions of section 1201(h)(4.1) (relating to Pennsylvania Gaming Control Board established), a member may serve as an officer, employee or member of the governing body of a nonprofit entity and may attend, make personal contributions to and plan or preside over the entity's fundraising events. A member may permit his name to appear on the letterhead used for fundraising events if the letterhead contains only the member's name and position with the nonprofit entity.

(7) Not meet or engage in discussions with any applicant, licensed entity, permittee, registrant, licensed entity representative, person who provides goods, property or services to a slot machine licensee or any other person or entity under the jurisdiction of the board unless the meeting or discussion occurs on the business premises of the board and is recorded in a log. The log shall be available for public inspection during the regular business hours of the board and shall be posted on the board's Internet website. The log shall include the date and time of the meeting or discussion, the names of the participants and the subject discussed. The provisions of this paragraph shall not apply to meetings to consider matters requiring the physical inspection of the equipment or premises of an applicant or a licensed entity provided the meeting is entered in the log.

(8) Avoid impropriety and the appearance of impropriety at all times and observe standards and conduct that promote public confidence in the oversight of gaming.

(9) Comply with any other laws, rules or regulations relating to the conduct of a member.

(c.1) Ex parte communications.--

(1) No member or hearing officer of the board shall engage in any ex parte communication with any person. No attorney of the Office of Chief Counsel advising the board on a particular licensing issue or proceeding shall engage in any ex parte communication with any person.

(2) No attorney representing the bureau or the Office of Enforcement Counsel or an applicant, licensee or permittee in any proceeding shall engage in an ex parte communication with a member, an attorney of the Office of Chief Counsel who is advising the board on a proceeding or a hearing officer of the board.

(3) No employee of the bureau or the Office of Enforcement Counsel shall engage in an ex parte communication with a member, an attorney of the Office of Chief Counsel who is advising the board on a proceeding or a hearing officer of the board.

(c.2) Procedures relating to ex parte communications.--

(1) An ex parte communication received or engaged in by a member or hearing officer shall be recorded in a log. The log shall be available for public inspection during the regular business hours of the board and shall be posted on the board's Internet website. The log shall include:

(i) The name of the individual documenting the ex parte communication.

(ii) The date and time of the ex parte communication.

(iii) The names of all individuals involved in the ex parte communication.

(iv) The subject discussed.

(2) In addition to documenting an ex parte communication under paragraph (1), notification of the substance of the communication and an opportunity to respond shall be provided to all parties to a hearing or other proceeding directly affected by the anticipated vote or action of the hearing officer or board related to the ex parte communication.

(3) (i) A member or hearing officer who engaged in or received an ex parte communication shall recuse himself from any hearing or other proceeding related to the ex parte communication if the context and substance of the ex parte communication creates substantial reasonable doubt as to the individual's ability to act objectively, independently or impartially.

(ii) A member or hearing officer who engaged in or received an ex parte communication who elects not to recuse himself from a hearing or other proceeding shall state his reasons for not recusing himself on the record prior to the commencement of the hearing or proceeding.

(iii) If a legislative appointee recuses himself from any hearing or other proceeding under this section, any qualified majority vote required under this part shall consist of all of the remaining legislative appointees and at least two gubernatorial appointees.

(iv) Failure of a hearing officer who engaged in or received an ex parte communication to recuse himself from a hearing or other proceeding when required under subparagraph (i) shall be grounds for appeal to the board.

(v) Failure of a member who engaged in or received an ex parte communication to recuse himself from a hearing or other proceeding when required under subparagraph (i) shall be grounds for appeal to a court of competent jurisdiction if the board action being appealed could not have occurred without the participation of the member.

(4) This subsection shall not preclude a member from consulting with other members individually if the consultation complies with 65 Pa.C.S. Ch. 7 (relating to open meetings) or with employees or independent contractors whose functions are to assist the board in carrying out its adjudicative functions.

(d) Ex officio members.--The restrictions under subsection (c)(5) shall not apply to ex officio members.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Ex parte communication." An off-the-record communication engaged in or received by a member or hearing officer of the board regarding the merits of or any fact in issue relating to a pending matter before the board or hearing officer or which may reasonably be expected to come before the board or hearing officer in a contested on-the-record proceeding. The term shall not include off-the-record communications by or between a member or hearing officer of the board, department, Pennsylvania State Police, Attorney General or other law enforcement official prior to the beginning of the proceeding solely for the purpose of seeking clarification or correction to evidentiary materials intended for use in the proceedings. The term shall also not include communications between the board or a member and the office of chief counsel.

"Licensed entity representative." (Deleted by amendment).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References. Section 1202.1 is referred to in sections 1201, 1512, 1512.1, 1516.1 of this title.



Section 1202.2 - Expenses of regulatory agencies

(a) Reimbursement.--Members and employees of the board, employees of the department and the Office of Attorney General, and troopers and employees of the Pennsylvania State Police, whose duties involve the regulation or enforcement of gaming under this part who are seeking reimbursement from funds which are or will be paid by an applicant for a slot machine license or a slot machine licensee or from the assessments made by the department under section 1402(a)(relating to gross terminal revenue deductions) may be reimbursed only for actual and reasonable expenses incurred during the performance of their duties under this part.

(b) Receipts.--In order to receive reimbursement for an expense under subsection (a), the individual seeking reimbursement must submit a receipt to the appropriate agency documenting the expense incurred. Receipts and requests for reimbursement shall be financial records for purposes of, and subject to redaction under, the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1202.2.



Section 1203 - Temporary regulations

(a) Promulgation.--In order to facilitate the prompt implementation of this part, regulations promulgated by the board shall be deemed temporary regulations which shall expire no later than three years following the effective date of this part. The board may promulgate temporary regulations not subject to:

(1) Sections 201, 202 and 203 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(2) The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(b) Expiration.--The authority provided to the board to adopt temporary regulations in subsection (a) shall expire April 15, 2007. Regulations adopted after this period shall be promulgated as provided by law.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

Cross References. Section 1203 is referred to in sections 1202, 1501 of this title.



Section 1204 - Licensed gaming entity application appeals from board

The Supreme Court of Pennsylvania shall be vested with exclusive appellate jurisdiction to consider appeals of any final order, determination or decision of the board involving the approval, issuance, denial or conditioning of a slot machine license or the award, denial or conditioning of a table game operation certificate. Notwithstanding the provisions of 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action) and 42 Pa.C.S. § 763 (relating to direct appeals from government agencies), the Supreme Court shall affirm all final orders, determinations or decisions of the board involving the approval, issuance, denial or conditioning of a slot machine license or the award, denial or conditioning of a table game operation certificate unless it shall find that the board committed an error of law or that the order, determination or decision of the board was arbitrary and there was a capricious disregard of the evidence.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1205 - License or permit application hearing process; public input hearings

(a) General rule.--The board's consideration and resolution of all license or permit applications shall be conducted in accordance with 2 Pa.C.S. (relating to administrative law and procedure) or with procedures adopted by order of the board. Notwithstanding the requirements of 2 Pa.C.S. §§ 504 (relating to hearing and record) and 505 (relating to evidence and cross-examination) as they relate to the conduct of oral hearings, the board may adopt procedures to provide parties before it with a documentary hearing, and the board may resolve disputed material facts without conducting an oral hearing where constitutionally permissible.

(b) Public input hearing requirement.--

(1) The board shall hold at least one public input hearing prior to:

(i) Approving a slot machine license application or renewing a slot machine license.

(ii) Approving the structural redesign of a licensed facility located in a city of the first class.

(2) All public input hearings under paragraph (1) shall be held in the municipality where the licensed facility will be, or is, located and shall be organized in cooperation with the municipality.

(3) A list of all witnesses scheduled to testify at a public input hearing shall be made public at least seven days prior to the hearing. The list shall be updated at least three days prior to the hearing. Additional witnesses shall be posted on the board's Internet website as they are added to the list.

(4) In addition to any witnesses scheduled to testify under paragraph (3), the board shall establish a public comment period during which time members of the public may address the board regarding the application, license or proposed structural redesign. The board, in its discretion, may place reasonable time limits on an individual's comments.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (b)(1) and (2) and added subsec. (b)(4).

2006 Amendment. Section 19 of Act 135 provided that subsec. (b) shall apply to any slot machine license application filed on or after the effective date of section 19.



Section 1206 - Board minutes and records

(a) Open proceedings and records.--(Deleted by amendment).

(b) Record of proceedings.--The board shall cause to be made and kept a record of all proceedings held at public meetings of the board. The verbatim transcript of those proceedings shall be the property of the board and shall be prepared by the board upon the request of any board member or upon the request of any other person and the payment by that person of the costs of preparation.

(c) Information delivered to Governor and General Assembly.--(Deleted by amendment).

(d) Applicant information.--

(1) The board shall maintain a list of all applicants for licenses and permits. The list shall include a record of all actions taken with respect to each applicant. The list shall be open to public inspection during the normal business hours of the board.

(2) Information under paragraph (1) regarding any applicant whose license or permit has been denied, revoked or not renewed shall be removed from such list after seven years from the date of the action.

(e) Other files and records.--The board shall maintain such other files and records as it may deem appropriate.

(f) Confidentiality of information.--

(1) The following information submitted by an applicant, permittee or licensee pursuant to section 1310(a) (relating to slot machine license application character requirements) or 1308(a.1) (relating to applications for license or permit) or obtained by the board or the bureau as part of a background or other investigation from any source shall be confidential and withheld from public disclosure:

(i) All information relating to character, honesty and integrity, including family, habits, reputation, history of criminal activity, business activities, financial affairs and business, professional and personal associations submitted under section 1310(a) or 1308(a.1) or otherwise obtained by the board or the bureau.

(ii) Nonpublic personal information, including home addresses, telephone numbers and other personal contact information, Social Security numbers, educational records, memberships, medical records, tax returns and declarations, actual or proposed compensation, financial account records, creditworthiness or financial condition relating to an applicant, licensee or permittee or the immediate family thereof.

(iii) Information relating to proprietary information, trade secrets, patents or exclusive licenses, architectural and engineering plans and information relating to competitive marketing materials and strategies, which may include customer-identifying information or customer prospects for services subject to competition.

(iv) Security information, including risk prevention plans, detection and countermeasures, location of count rooms, emergency management plans, security and surveillance plans, equipment and usage protocols and theft and fraud prevention plans and countermeasures.

(v) Information with respect to which there is a reasonable possibility that public release or inspection of the information would constitute an unwarranted invasion into personal privacy of any individual as determined by the board.

(vi) Records of an applicant or licensee not required to be filed with the Securities and Exchange Commission by issuers that either have securities registered under section 12 of the Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78l) or are required to file reports under section 15(d) of the Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78o).

(vii) Records considered nonpublic matters or information by the Securities and Exchange Commission as provided by 17 CFR 200.80 (relating to commission records and information).

(viii) Any financial information deemed confidential by the board upon a showing of good cause by the applicant or licensee.

(2) No claim of confidentiality shall be made regarding any criminal history record information that is available to the public under 18 Pa.C.S. § 9121(b) (relating to general regulations).

(3) No claim of confidentiality shall be made regarding any record in possession of the board that is otherwise publicly available from a Commonwealth agency, local agency or another jurisdiction.

(3.1) Notwithstanding paragraph (1)(iii), for purposes of a public input hearing under this part, the board may release architectural renderings or models depicting a proposed structural design or redesign of the licensed facility that is the subject of the hearing.

(4) Except as provided in section 1517(f) (relating to investigations and enforcement), the information made confidential pursuant to this section shall be withheld from public disclosure in whole or in part, except that any confidential information shall be released upon the order of a court of competent jurisdiction or, with the approval of the Attorney General, to a duly authorized law enforcement agency or shall be released to the public, in whole or in part, to the extent that such release is requested by an applicant or licensee and does not otherwise contain confidential information about another person.

(5) The board may seek a voluntary waiver of confidentiality from an applicant or licensee but may not require any applicant or licensee to waive any confidentiality provided for in this subsection as a condition for the approval of an application, renewal of a license or any other action of the board.

(6) No current or former member and no current or former employee, agent or independent contractor of the board, the department, the Pennsylvania State Police, the Office of Attorney General or any other executive branch office who has obtained confidential information in the performance of duties under this part shall intentionally and publicly disclose the information to any person, knowing that the information being disclosed is confidential under this subsection, unless the person is authorized by law to receive it. A violation of this subsection constitutes a misdemeanor of the third degree. In addition, an employee, agent or independent contractor who violates this subsection shall be administratively disciplined by discharge, suspension, termination of contract or other formal disciplinary action as appropriate. If a current member violates this paragraph, the other members shall refer the matter to the current member's appointing authority.

(g) Notice.--Notice of the contents of any information, except to a duly authorized law enforcement agency pursuant to this section, shall be given to any applicant or licensee in a manner prescribed by the rules and regulations adopted by the board.

(h) Information held by department.--Files, records, reports and other information in the possession of the department pertaining to licensees shall be made available to the board as may be necessary to the effective administration of this part.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (f).

2006 Amendment. Act 135 amended subsecs. (b), (d) and (f) and deleted subsecs. (a) and (c).

Cross References. Section 1206 is referred to in section 13A12 of this title.



Section 1207 - Regulatory authority of board

The board shall have the power and its duties shall be to:

(1) Deny, deny the renewal, revoke, condition or suspend any license or permit provided for in this part if the board finds in its sole discretion that a licensee or permittee under this part, or its officers, employees or agents, have furnished false or misleading information to the board or failed to comply with the provisions of this part or the rules and regulations of the board and that it would be in the public interest to deny, deny the renewal, revoke, condition or suspend the license or permit.

(2) Restrict access to confidential information in the possession of the board which has been obtained under this part and ensure that the confidentiality of information is maintained and protected. Records shall be retained by the board for seven years.

(3) Prescribe and require periodic financial reporting and internal control requirements for all licensed entities.

(4) Require that each licensed entity provide to the board its audited annual financial statements, with such additional detail as the board from time to time shall require, which information shall be submitted not later than 90 days after the end of the licensee's fiscal year.

(5) Prescribe the procedures to be followed by slot machine licensees for any financial event that occurs in the operation and play of slot machines or table games.

(6) Prescribe criteria and conditions for the operation of slot machine progressive systems. A wide area progressive slot system shall be collectively administered by participating slot machine licensees in accordance with the terms of a written agreement executed by each participating slot machine licensee and approved by the board.

(7) Enforce prescribed hours for the operation of slot machines so that slot machine licensees may operate slot machines on any day during the year in order to meet the needs of patrons or to meet competition.

(7.1) Enforce prescribed hours for the operation of table games so that a certificate holder may conduct table games on any day during the year in order to meet the needs of patrons or to meet competition.

(8) Require that each licensed gaming entity prohibit persons under 21 years of age from operating or using slot machines or playing table games.

(9) Establish procedures for the inspection and certification of compliance of each slot machine, table game, table game device and associated equipment prior to being placed into use by a slot machine licensee.

(10) Require that no slot machine may be set to pay out less than the theoretical payout percentage, which shall be no less than 85%, as specifically approved by the board. The board shall adopt regulations that define the theoretical payout percentage of a slot machine game based on the total value of the jackpots expected to be paid by a play or a slot machine game divided by the total value of slot machine wagers expected to be made on that play or slot machine game during the same portion of the game cycle. In so doing, the board shall decide whether the calculation shall include the entire cycle of a slot machine game or any portion thereof.

(11) Require each slot machine license applicant to provide detailed site plans of its proposed licensed facility which shall be reviewed and approved by the board for the purpose of determining the adequacy of the proposed security and surveillance measures inside and outside the facility. Applicants will cooperate with the board in making changes to the plans suggested by the board and will ensure that the plans as modified and approved are implemented.

(12) Upon request, provide background investigation reports of applicants for licenses and permits for use at racetracks to the State Horse Racing Commission and the State Harness Racing Commission.

(13) Require slot machine licensees to provide onsite facilities for use by the board and other appropriate persons for the purpose of carrying out their respective responsibilities under this part.

(14) Consult with members of the Pennsylvania State Police, the Office of Attorney General, the department and such other persons it deems necessary for advice regarding the various aspects of the powers and duties imposed on it under this part and its jurisdiction over the authorization, operation and play of slot machines, table games and licensed facilities.

(15) Enter into contracts with any person for the purposes of carrying out the powers and duties of the board under this part.

(16) Require each slot machine licensee to sell Pennsylvania State Lottery tickets at its licensed facility at a location as near as practicable to the pay windows.

(17) Permit, in its discretion and upon application or petition, the use of a temporary facility within which slot machines and table games may be available for play or operation at a licensed gaming facility, for a period not to exceed 24 months, provided that, upon good cause shown, the board may extend permission to operate a temporary facility for an additional 24-month period.

(18) (Reserved).

(19) Authorize an employee of the board to approve, deny or condition a request to decrease the number of slot machines in operation at a licensed facility. An employee may not approve a requested decrease in the number of slot machines under this paragraph if the requested decrease exceeds 2% of the total number of slot machines in operation at a licensed facility. Except as provided under paragraph (20), at no time shall the number of slot machines in operation at a Category 1 or Category 2 licensed facility be less than 1,500 or less than 250 slot machines at a Category 3 licensed facility.

(20) Approve or authorize an employee of the board to approve a temporary reduction in the number of slot machines in operation at a licensed facility under the following circumstances:

(i) For the duration of any renovation, remodeling or modification of an area of a licensed facility where slot machines are located.

(ii) To enable the licensed facility to respond to an emergency.

(21) Authorize, in its discretion, a slot machine licensee to conduct slot machine tournaments and adopt regulations governing the conduct of such tournaments.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended pars. (4), (5), (8), (9), (14) and (17) and added pars. (7.1), (18), (19), (20) and (21).

2006 Amendment. Act 135 amended par. (6).

Cross References. Section 1207 is referred to in sections 1103, 13A02 of this title.



Section 1208 - Collection of fees and fines

The board has the following powers and duties:

(1) To levy and collect fees from the various applicants, licensees and permittees to fund the operations of the board. Unless otherwise provided in this part, the fees shall be deposited into the State Gaming Fund as established in section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution) and distributed to the board upon appropriation by the General Assembly. In addition to the fees set forth in sections 1209 (relating to slot machine license fee) and 1305 (relating to Category 3 slot machine license), the board shall assess and collect fees as follows:

(i) Supplier licensees shall pay:

(A) A fee of $25,000 upon the issuance of a license to supply slot machines or associated equipment used in connection with slot machines.

(B) A fee of $25,000 upon the issuance of a license to supply table game devices or associated equipment used in connection with table games or table game devices.

(C) A fee of $15,000 for the annual renewal of the appropriate supplier license. Upon the extension of the renewal period under section 1317(c)(1) (relating to supplier licenses), the fee shall be $45,000 for the renewal.

(D) Notwithstanding the fees established under clauses (B) and (C), the board may modify the fees upon the board's determination that the fees will unreasonably limit the availability of table game devices or associated equipment used in connection with table games or table game devices in this Commonwealth.

(ii) Manufacturer licensees shall pay:

(A) A fee of $50,000 upon the issuance of a license to manufacture slot machines and associated equipment used in connection with slot machines.

(B) A fee of $50,000 upon the issuance of a license to manufacture table game devices or associated equipment used in connection with table games or table game devices.

(C) A fee of $30,000 for the annual renewal of the appropriate manufacturer license. Upon the extension of the renewal period under section 1317.1(c)(1) (relating to manufacturer licenses), the fee shall be $90,000 for the renewal.

(D) Notwithstanding the fees established under clauses (B) and (C), the board may modify the fees upon the board's determination that the fees will unreasonably limit the availability of table game devices or associated equipment used in connection with table games or table game devices in this Commonwealth.

(iii) Each application for a slot machine license, supplier license or manufacturer license must be accompanied by a nonrefundable fee set by the board for the cost of each individual requiring a background investigation. The reasonable and necessary costs and expenses incurred in any background investigation or other investigation or proceeding concerning any applicant, licensee, permittee or registrant shall be reimbursed to the board by those persons.

(2) To provide for the assessment and collection of fines and penalties for violations of this part. All fines and penalties shall be credited for deposit to the General Fund. Two years following enactment of this part, the board shall have the authority to increase each year any fee, charge, cost or administrative penalty, but not any criminal fine or penalty, provided in this part by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index for All Urban Consumers (CPI-U) for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics, immediately prior to the date the adjustment is due to take effect.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended par. (1).

Cross References. Section 1208 is referred to in section 13A61 of this title.



Section 1209 - Slot machine license fee

(a) Imposition.--Except as provided for a Category 3 licensed gaming entity under section 1305 (relating to Category 3 slot machine license) and subject to the requirements of this section, at the time of license issuance the board shall impose a one-time slot machine license fee to be paid by each successful applicant for a conditional Category 1, a Category 1 or a Category 2 license in the amount of $50,000,000 and deposited in the State Gaming Fund. No fee shall be imposed by the board for a Category 1 license if the applicant has paid a $50,000,000 fee for a conditional Category 1 license.

(b) Term.--A slot machine license, after payment of the fee, shall be in effect unless suspended, revoked or not renewed by the board upon good cause consistent with the license requirements as provided for in this part. Slot machine licensees shall be required to update the information in their initial applications annually, and the license of a licensee in good standing shall be renewed every three years. Nothing in this subsection shall relieve a licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any other information contained in the application materials on file with the board. As to the renewal of a license, except as required in subsection (f)(3), no additional license fee pursuant to subsection (a) shall be required.

(c) Credit against tax for slot machine licensees.--If the rate of the tax imposed by section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution) is increased at any time during the term of ten years following the initial issuance of the slot machine license, the slot machine licensee shall be entitled to a credit against subsequent payment of the tax equal to the difference between the tax calculated at the rate when the license was issued and the tax calculated at the increased rate. This credit shall be applied on a dollar-for-dollar basis as and when the tax is payable as set forth in section 1403 but shall not extend beyond the ten-year period following the initial issuance of the license. The aggregate amount of all credits provided shall not exceed the amount of the licensing fee paid by the licensee. The department shall enter into a contract with each slot machine licensee explicitly setting forth the terms and conditions of this credit and which also specifically incorporates the requirements of subsection (f).

(d) Deposit of license fee.--The total amount of all license fees imposed and collected by the board under this section shall be deposited in the State Gaming Fund.

(e) Change of ownership or control of a license.--In the event that the ownership or control of a slot machine licensee or its affiliate, intermediary, subsidiary or holding company is changed as described in section 1328 (relating to change in ownership or control of slot machine licensee), the new owner shall be entitled to the full remaining amount of the credit set forth in subsection (c) or the return of the license fee in accordance with subsection (f) as if the new owner or controlling interest was the original licensee.

(f) Return of slot machine license fee.--

(1) The entire one-time slot machine license fee of $50,000,000 for each Category 1 and Category 2 slot machine license shall be returned to each licensee in the event section 1201 (relating to Pennsylvania Gaming Control Board established), 1202 (relating to general and specific powers) or 1307 (relating to number of slot machine licenses) is amended or otherwise altered by an act of the General Assembly, within five years following the date established by the board as the deadline for the initial submission of Category 1 and Category 2 slot machine license applications, to change:

(i) the composition of the board;

(ii) the number or voting powers of members of the board;

(iii) the manner in which members are nominated or appointed to the board;

(iv) the length of term for which each member serves;

(v) the general jurisdiction of the board in a manner that impairs or otherwise reduces the board's licensing authority; or

(vi) section 1307 to increase the statutory maximum number of permissible Category 1 or Category 2 licensed facilities.

(2) In the event that the General Assembly acts in the manner described in paragraph (1):

(i) In the sixth year following the date established by the board as the deadline for the initial submission of Category 1 and Category 2 slot machine license applications, a Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $41,666,667.

(ii) In the seventh year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $33,333,334.

(iii) In the eighth year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $25,000,000.

(iv) In the ninth year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $16,666,668.

(v) In the tenth year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time machine license fee in the amount of $8,333,334.

(2.1) In the event that the General Assembly acts in the manner described in paragraph (1) after the expiration of ten years, Category 1 and Category 2 slot machine licensees shall not be entitled to a return of any portion of the one-time slot machine license fee. Notwithstanding the foregoing, no slot machine licensee shall be entitled to the return of any portion of the fee as a result of any act of the General Assembly insofar as it implements a recommendation made by the board pursuant to a qualified majority vote. In the event a full or partial return of the slot machine license fee imposed pursuant to subsection (a) becomes due pursuant to this subsection, the amount to be returned to any slot machine licensee shall be reduced on a dollar-for-dollar basis by the total accumulated tax credits granted to such licensee pursuant to subsection (c). In no event shall the total amount of the slot machine license fee returned to a Category 1 or Category 2 licensee, combined with the total tax credits granted, exceed the amounts set forth in this subsection for any licensee. The total or partial return of the slot machine license fee shall extinguish a licensee's right to claim any further tax credits pursuant to subsection (c) and to make any future claim for the return of the slot machine license fee.

(3) Within ten days following a determination that a slot machine licensee is entitled to the return of any portion of the slot machine license fee paid by the slot machine licensee based on the provisions of this section or based on the contract executed by the slot machine licensee and the department under subsection (c), the board shall immediately assess a one-time slot machine license renewal fee on the slot machine licensee in an amount equal to the amount of the fee returned to the slot machine licensee. The renewal fee shall be paid by the slot machine licensee within two business days following the return of the initial fee.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (b) and (f).

2006 Amendment. Act 135 amended subsec. (a).

Cross References. Section 1209 is referred to in sections 1208, 1305, 1313, 1315, 1328, 13A12, 1902 of this title; section 9352 of Title 3 (Agriculture).



Section 1210 - Number of slot machines

(a) Initial complement.--Except as provided for Category 3 slot machine licensees under section 1305 (relating to Category 3 slot machine license), the following apply:

(1) All slot machine licensees shall be permitted to operate up to 3,000 slot machines at any one licensed facility.

(2) Each slot machine licensee shall be required to operate and make available to play a minimum of 1,500 slot machines at its licensed facility within one year of the issuance by the board of a slot machine license to the slot machine licensee. The board, upon application and for good cause shown, may grant an extension for an additional period ending on the later of 36 months from the end of the initial one-year period or December 31, 2012.

(b) Additional slot machines.--Except as provided for Category 3 slot machine licensees under section 1305, six months following the date of commencement of slot machine operations, the board may permit a slot machine licensee to install and operate up to 2,000 additional slot machines at its licensed facility, beyond those machines permitted under subsection (a), upon application by the slot machine licensee. The board, in considering such an application, shall take into account the appropriateness of the physical space where the additional slot machines will be located and the convenience of the public attending the facility. The board may also take into account the potential benefit to economic development, employment and tourism, enhanced revenues to the Commonwealth and other economic indicators it deems applicable in making its decision.

(c) (Deleted by amendment).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References. Section 1210 is referred to in section 1305 of this title.



Section 1211 - Reports of board

(a) Report of board.--Eighteen months after the effective date of this part and every year on that date thereafter, the board shall issue a report to the Governor and each member of the General Assembly on the general operation of the board and each slot machine licensee's performance, including, but not limited to, number and win per slot machine and total gross terminal revenue at each licensed facility during the previous year, all taxes, fees, fines and other revenues collected and, where appropriate, disbursed, the costs of operation of the board, all hearings conducted and the results of the hearings and other information that the board deems necessary and appropriate.

(a.1) Additional reporting requirements.--No later than 12 months after the effective date of Chapter 13A (relating to table games) and every year thereafter, the annual report submitted by the board shall include information on the conduct of table games as follows:

(1) Total gross table game revenue.

(2) The number and win by type of table game at each licensed facility during the previous year.

(3) All taxes, fees, fines and other revenue collected and where appropriate revenue disbursed during the previous year. The department shall collaborate with the board to carry out the requirements of this paragraph.

(4) Other information related to the conduct of table games.

The board may require certificate holders to provide information to the board to assist in the preparation of the report.

(a.2) Facility responsibility.--Each Category 1 licensed facility shall provide:

(1) An annual report to the board and to the respective racing commission summarizing how the introduction and expansion of gaming has fulfilled the intent of this part to enhance live racing at the licensed racetrack.

(2) Plans to promote live racing and increase live handle and daily attendance at the licensed racetrack in the upcoming year.

(a.3) Expenses.--Beginning 30 days after the effective date of this subsection, the board shall post, within 45 days after the end of each month on its Internet website, a list of all the itemized expenses of employees and members for that month that were or are to be reimbursed from the assessments made by the department under section 1402(a) (relating to gross terminal revenue deductions) and all itemized expenses of employees of the department and the Office of Attorney General and troopers and employees of the Pennsylvania State Police for the preceding month that were or are to be reimbursed from such assessments. The list shall identify the nature of the expense, the employee, member or the agency and employee of the agency to which an expense is attributable. If the expense is directly attributable to or paid by a licensed gaming entity, the list shall identify the licensed gaming entity and if the expense was charged to the licensed gaming entity. By October 1 of each year, a final report of all expenses described in this subsection for the preceding fiscal year shall be posted on the board's Internet website and shall be submitted to the Appropriations Committee of the Senate, the Community, Economic and Recreational Development Committee of the Senate, the Appropriations Committee of the House of Representatives and the Gaming Oversight Committee of the House of Representatives. Information posted on the Internet website pursuant to this subsection shall be financial records for the purposes of and subject to redaction under the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law. The board, the department, the Office of Attorney General and the Pennsylvania State Police shall collaborate to develop a uniform system that will enable the board to carry out the requirements of this subsection.

(b) Report of the Legislative Budget and Finance Committee.--No later than March 15 of the year following the effective date of this part and each March 15 thereafter, the Legislative Budget and Finance Committee shall issue a report to the General Assembly analyzing the impact, if any, of this part on the State Lottery.

(c) Interception of gaming winnings.--The board shall conduct a study to determine the feasibility of implementing methods for the interception of the gaming winnings of individuals who are delinquent support obligors or tax delinquent. The study shall be completed by December 31, 2006, and shall contain recommendations which the board determines appropriate.

(d) Reports to General Assembly.--The board shall conduct an ongoing review of the operation of this part and the impact of gaming in this Commonwealth, including review of other jurisdictions, Federal laws, academic research and public input. The board shall submit an annual report to the General Assembly by December 30. The report shall include recommendations for changes to this part or in the operation or regulation of licensed entities. The report shall be submitted to the Majority Leader and Minority Leader of the Senate and the Majority Leader and Minority Leader of the House of Representatives and the chair and minority chair of the standing committees in the Senate and the chair and minority chair of the standing committees in the House of Representatives with jurisdiction over the board. The report shall be posted by the board on its Internet website.

(e) Submission of reports.--Notwithstanding any other provision of this part, all annual reports or studies of the board required to be submitted to the General Assembly under this part after the effective date of this subsection shall be submitted by October 1, 2010, and by October 1 of each year thereafter.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (a) and added subsecs. (a.1), (a.2), (a.3) and (e).

Cross References. Section 1211 is referred to in section 9311 of Title 3 (Agriculture).



Section 1212 - Diversity goals of board

(a) Intent.--It is the intent and goal of the General Assembly that the board promote and ensure diversity in all aspects of the gaming activities authorized under this part. The board shall work to enhance the representation of diverse groups in:

(1) The ownership of licensed entities in this Commonwealth.

(2) The ownership of business enterprises associated with or utilized by licensed entities and through the provision of goods and services utilized by slot machine licensees under this part.

(3) The operation of licensed entities and the conduct of gaming in this Commonwealth by ensuring licensed entities promote the participation of diverse groups by affording equal access to employment opportunities, including key employee, gaming employee and nongaming employee positions.

(4) The operation of business enterprises associated with or utilized by licensed entities, including business enterprises that provide goods, property and services utilized by slot machine licensees in this Commonwealth, by ensuring these business enterprises promote the participation of diverse groups by affording equal access to employment opportunities.

(5) The construction, renovation or reconstruction of a licensed facility by ensuring that all contracts and subcontracts to be awarded relating to the construction, renovation or reconstruction of a licensed facility contain adequate provisions ensuring all contractors or subcontractors and assignees will promote the participation of diverse groups in any proposed construction, renovation or reconstruction project by affording equal access to employment opportunities.

(6) The rendering of professional services to licensed entities by ensuring licensed entities promote the participation of diverse groups by affording equal access to professional service contractual opportunities.

(a.1) Reports by licensees.--Each slot machine licensee shall submit a quarterly report to the board describing activities undertaken at its licensed facility related to the development and implementation of its diversity plan in accordance with section 1325 (relating to license or permit issuance) during the prior quarter. At a minimum, the quarterly reports shall contain a summary of:

(1) All employee recruitment and retention efforts undertaken to ensure the participation of diverse groups in employment with the slot machine licensee.

(2) The total number of hires and employment offers made, including data relating to the race, gender and residence of those hired or offered employment.

(3) All contracting and subcontracting data involving the slot machine licensee and minority-owned business enterprises and women-owned business enterprises.

(4) Any other information deemed relevant or necessary by the board to assess the slot machine licensee's diversity plan.

(b) Annual review.--The board shall conduct an annual review of each slot machine licensee's activities related to the implementation of its diversity plan in order to evaluate whether the slot machine licensee has taken effective and meaningful action to implement a diversity plan and whether the licensee's plan and any other actions taken have achieved or will achieve the Commonwealth's goal of enhanced representation of diverse groups in the gaming industry as set forth in subsection (a).

(c) Completion of investigation.--The review required under subsection (b) shall be completed six months following the effective date of this section, if practically possible, and annually thereafter and shall contain recommendations which the board determines appropriate. Each review shall contain, at a minimum, a descriptive summary of the following relating to each slot machine licensee's licensed facility:

(1) Employee recruitment and retention programs designed to ensure the participation of diverse groups.

(2) The total number of hires and employment offers made, including data relating to the race, gender and residence of individuals hired or offered employment.

(3) Minority-owned business enterprise and women-owned business enterprise contracting and subcontracting data.

(d) Facility responsibility.--Each slot machine licensee shall provide information as required by the board to enable the board to complete the reviews required under subsection (b).

(e) Definition.--As used in this section, the term "professional services" means those services rendered to a slot machine licensee which relate to a licensed facility in this Commonwealth, including, but not limited to:

(1) Legal services.

(2) Advertising or public relations services.

(3) Engineering services.

(4) Architectural, landscaping or surveying services.

(5) Accounting, auditing or actuarial services.

(6) Security consultant services.

(7) Computer and information technology services, except telephone service.

(8) Insurance underwriting services.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References. Section 1212 is referred to in section 1510 of this title.



Section 1213 - License or permit prohibition

The following apply:

(1) The board shall be prohibited from granting a principal license or a key employee license to an individual who has been convicted of a felony offense in any jurisdiction.

(2) In addition to the prohibition under paragraph (1), the board shall be prohibited from granting the following:

(i) A principal license or key employee license to an individual who has been convicted in any jurisdiction of a misdemeanor gambling offense, unless 15 years have elapsed from the date of conviction for the offense.

(ii) A gaming employee permit or a license other than a principal license or key employee license to an individual who has been convicted in any jurisdiction of a felony offense or of a misdemeanor gambling offense, unless 15 years have elapsed from the date of conviction for the offense.

(3) Following the expiration of any prohibition period applicable to an applicant under paragraph (2), in determining whether to issue a license or permit, the board shall consider the following factors:

(i) The nature and duties of the applicant's position with the licensed entity.

(ii) The nature and seriousness of the offense or conduct.

(iii) The circumstances under which the offense or conduct occurred.

(iv) The age of the applicant when the offense or conduct was committed.

(v) Whether the offense or conduct was an isolated or a repeated incident.

(vi) Any evidence of rehabilitation, including good conduct in the community, counseling or psychiatric treatment received and the recommendation of persons who have substantial contact with the applicant.

(4) For purposes of this section, a felony offense is any of the following:

(i) An offense punishable under the laws of this Commonwealth by imprisonment for more than five years.

(ii) An offense which, under the laws of another jurisdiction, is:

(A) classified as a felony; or

(B) punishable by imprisonment for more than five years.

(iii) An offense under the laws of another jurisdiction which, if committed in this Commonwealth, would be subject to imprisonment for more than five years.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. See section 20(1) of Act 1 in the appendix to this title for special provisions relating to applicability.



Section 1214 - Specific authority to suspend slot machine license

(a) Conditions.--Any slot machine licensee that is required as a condition of licensure to make payments to a municipality, municipal authority or other entity for an economic development project, including any project enumerated in the act of July 25, 2007 (P.L.342, No.53), known as Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, shall, within 30 days of the effective date of this section or within 30 days following licensure, whichever is later, enter into a written agreement with the municipality, municipal authority or other entity. The written agreement shall establish and govern the terms of the required payments, including the amounts of each payment, the date on which each payment shall be made and the duration of the payments.

(b) Failure to meet conditions.--If a slot machine licensee fails to enter into a written agreement as required by subsection (a), the board may take any action it deems necessary. An action taken by the board shall remain in effect until the slot machine licensee satisfies the board that it has entered into the written agreement required by subsection (a).

(c) Failure to comply with written agreement.--If a slot machine licensee is in default with respect to a payment obligation contained in a written agreement required by subsection (a), the board may take any action it deems necessary. An action taken by the board shall remain in effect until the slot machine licensee satisfies the board that it is in compliance with the terms of the written agreement.

(d) Other remedies applicable.--Nothing in this section shall prohibit the board from taking any additional action, including suspension or revocation of the slot machine licensee's license, appointing a trustee under section 1332 (relating to appointment of trustee), or imposing any other sanction permitted by this part against a slot machine licensee who violates the provisions of this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1214.

Cross References. Section 1214 is referred to in section 13A13 of this title.






Chapter 13 - Licensees

Chapter Notes

Enactment. Chapter 13 was added July 5, 2004, P.L.572, No.71, effective immediately.

Cross References. Chapter 13 is referred to in section 13A28 of this title.

Enactment. Chapter 13A was added January 7, 2010, P.L.1, No.1, effective immediately.

Cross References. Chapter 13A is referred to in sections 1103, 1202, 1211, 1309, 1401 of this title.



Section 1301 - Authorized slot machine licenses

There shall be three distinct classifications of slot machine licenses, designated by category, each permitting a licensed racing entity or person to apply for a qualifying license category and, upon issuance by the board in its discretion, to place and operate slot machines at a licensed facility. Except for conditional Category 1 license applications pursuant to section 1315 (relating to conditional Category 1 licenses), it is mandatory that the board shall consider, approve, condition or deny the approval of all initial applications for each and every category of slot machine licenses collectively and together, in a comprehensive Statewide manner, within 12 months following the time set by the board at which all applications are to be filed and deemed complete by the board. The board shall approve, condition or deny the issuance of a slot machine license of any category within the time period provided for herein. Following approval of an application for a slot machine license, the applicant shall provide formal notification to the board as soon as:

(1) it fulfills all required conditions for issuance of the license; and

(2) the board's decision approving the application is a final, binding, nonappealable determination which is not subject to a pending legal challenge.

Upon receipt of such formal notification and upon conducting any necessary verification, the board shall issue a slot machine license to the applicant.

Cross References. Section 1301 is referred to in sections 1306, 1315 of this title.



Section 1302 - Category 1 slot machine license

(a) Eligibility.--A person may be eligible to apply for a Category 1 license to place and operate slot machines at a licensed racetrack facility if the person:

(1) has been issued a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct thoroughbred or harness race meetings respectively with pari-mutuel wagering and has conducted live horse races for not less than two years immediately preceding the effective date of this part;

(2) has been approved or issued a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct thoroughbred or harness race meetings respectively with pari-mutuel wagering within 18 months immediately preceding the effective date of this part and will successfully conduct live racing pursuant to the requirements of section 1303 (relating to additional Category 1 slot machine license requirements);

(3) has been approved by the State Harness Racing Commission, after the effective date of this part, to conduct harness race meetings with pari-mutuel wagering and will conduct live racing pursuant to the requirements of section 1303; or

(4) is a successor in interest to persons eligible under paragraph (1), (2) or (3) who comply with the requirements of section 1328 (relating to change in ownership or control of slot machine licensee) or is a successor in interest to persons otherwise eligible under paragraph (1), (2) or (3) but precluded from eligibility under the provisions of section 1330.

Nothing in this part shall be construed to permit the approval or issuance of more than one slot machine license at a licensed racetrack facility.

(b) Location.--A Category 1 license may only be issued to an eligible person authorizing slot machine operations at the particular licensed racetrack facility identified in the application. No Category 1 licensed facility shall be located within 20 linear miles of another Category 1 licensed facility.

Cross References. Section 1302 is referred to in sections 1303, 1315 of this title.



Section 1303 - Additional Category 1 slot machine license requirements

(a) Eligibility.--In addition to the criteria prescribed in section 1302 (relating to Category 1 slot machine license), an applicant for a Category 1 slot machine license shall be eligible for a license to place and operate slot machines at a licensed facility only if the applicant meets one of the following criteria:

(1) the licensed racing entity or its predecessor owner of the licensed racetrack has conducted live horse races for not less than two years immediately preceding the effective date of this part; or

(2) the licensed racing entity has not previously conducted live racing at a racetrack but will conduct live racing for a minimum of 150 days to begin in the year which begins two years following the issuance of its slot machine license for the racetrack unless the appropriate commission determines, upon application, that it is not practically feasible for the licensed racing entity to conduct live racing for a minimum of 150 days due to projected or actual weather conditions. Failure to meet the required minimum number of days will result in immediate suspension of the slot machine license.

(b) Required racing days.--Except as provided in subsection (a)(2), a Category 1 slot machine licensee must conduct live racing at the racetrack for at least 100 days per calendar year for each license held by the licensed racing entity pursuant to the Race Horse Industry Reform Act, and the aggregate number of live racing days at the racetrack where the Category 1 slot machine licensee conducts live racing shall not be less than 95% of the total number of horse or harness racing days that were scheduled in 1986 at that racetrack. If a racing day is canceled for reasons beyond the control of the licensed racing entity, the appropriate commission shall grant the licensee the right to conduct that racing day in the same or next ensuing calendar year. The purse for that racing day shall not be used for the purse of other scheduled racing days of that calendar year and must be used for the purse of such rescheduled day.

(c) Limitations.--The issuance of a Category 1 slot machine license shall entitle the licensee to operate slot machines only within the grounds of a licensed racetrack.

(d) Authorization.--Authorization for a Category 1 slot machine licensee to continue the operation of slot machines shall be limited to those licensees that:

(1) Have a written live racing agreement with a horsemen's organization representing a majority of owners and trainers at the racetrack where the licensed racing entity conducts live racing.

(2) Have 95% of the total number of horse or harness racing days that were scheduled in 1986 by it or its predecessor at the racetrack where the Category 1 slot machine licensee conducts live racing, and the aggregate number of live racing days at the racetrack where the Category 1 slot machine licensee conducts live racing shall not be less than 95% of the total number of horse or harness racing days that were scheduled in 1986 at that racetrack. A new licensee which opens a new racetrack and which will successfully conduct live racing for a minimum of 150 days to begin no later than in the year which begins two years following the issuance of its slot machine license for the racetrack, unless the appropriate commission determines upon application that it is not practically feasible for the licensed racing entity to conduct live racing for a minimum of 150 days due to projected or actual weather conditions, shall be allowed to operate slot machines, from the date its slot machine license is issued and intrastate and interstate simulcast in accordance with the Race Horse Industry Reform Act, from the first day of the calendar year in which it conducts live racing days.

(3) Unless the horsemen's organization representing a majority of the owners and trainers consents to a lower number of required racing days at the racetrack, subject to actions or activities beyond the control of the licensee, conduct not fewer than eight live races per race date during each meet at the racetrack where the licensed racing entity conducts live racing, except for thoroughbred tracks on the day designated as a Breeder's Cup event day when the licensed racing entity shall hold a minimum of five live races. The Category 1 slot machine licensee shall not waive or modify the provisions pertaining to the required number of racing days under paragraph (2) and races per day scheduled in this paragraph without the consent of the horsemen's organization representing a majority of owners and trainers at the racetrack.

(4) Notwithstanding the provisions of paragraph (1), in the event that a written live racing agreement has not been entered into, permission for any licensee to operate slot machines at racetracks shall be granted provided that the Category 1 slot machine licensee has continued to conduct live racing in accordance with paragraphs (2) and (3) and keeps its racetrack open to the general population of owners, trainers and horses stabled there for training and stabling on a regular basis, when it is normally open for live racing and during such periods, and continues to comply with all provisions of the most recently expired live racing agreement, including recognition of the then existing horsemen's organization at each such racetrack as the sole representative of the horsemen at that time, and pays purses as defined in the most recently expired live racing agreement plus the applicable purse revenue distributed to licensed racing entities from the operation of slot machines under this part. Nothing in this part shall exempt an existing or future licensed racetrack from the requirements of the Race Horse Industry Reform Act requiring a licensed corporation to have a written and unexpired live racing agreement with the horsemen's organization representing a majority of owners and trainers at the racetrack where the licensed corporation conducts or will conduct live racing dates in order to continue or commence any form of simulcasting.

(5) Notwithstanding any other provision of the law to the contrary, account wagers authorized pursuant to section 218(b) of the Race Horse Industry Reform Act shall only be accepted by a licensed corporation in accordance with the provisions of the Race Horse Industry Reform Act, and no entity that is not a licensed corporation under that act shall accept an account wager from any person within this Commonwealth.

Cross References. Section 1303 is referred to in sections 1302, 1330 of this title; sections 9317, 9329 of Title 3 (Agriculture).



Section 1304 - Category 2 slot machine license

(a) Eligibility.--

(1) A person may be eligible to apply for a Category 2 license if the applicant, its affiliate, intermediary, subsidiary or holding company is not otherwise eligible to apply for a Category 1 license and the person is seeking to locate a licensed facility in a city of the first class, a city of the second class or a revenue- or tourism-enhanced location. It shall not be a condition of eligibility to apply for a Category 2 license to obtain a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct thoroughbred or harness race meetings respectively with pari-mutuel wagering.

(2) If the person seeking a slot machine license proposes to place the licensed facility upon land designated a subzone, an expansion subzone or an improvement subzone under the act of October 6, 1998 (P.L.705, No.92), known as the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, the person shall, at any time prior to the application being approved, submit a statement waiving the exemptions, deductions, abatements or credits granted under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act if the board approves the application.

(b) Location.--

(1) Two Category 2 licensed facilities and no more shall be located by the board within a city of the first class, and one Category 2 licensed facility and no more shall be located by the board within a city of the second class. No Category 2 licensed facility located by the board within a city of the first class shall be within ten linear miles of a Category 1 licensed facility regardless of the municipality where the Category 1 licensed facility is located. Except for any Category 2 licensed facility located by the board within a city of the first class or a city of the second class, no Category 2 licensed facility shall be located within 30 linear miles of any Category 1 licensed facility that has conducted over 200 racing days per year for the two calendar years immediately preceding the effective date of this part and not within 20 linear miles of any other Category 1 licensed facility. Except for any Category 2 licensed facility located by the board within a city of the first class, no Category 2 licensed facility shall be located within 20 linear miles of another Category 2 licensed facility.

(2) Within five days of approving a license for an applicant with a proposed licensed facility consisting of land designated a subzone, an expansion subzone or an improvement subzone under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act for a slot machine license under this section, the board shall notify the Department of Community and Economic Development. The notice shall include a description of the land of the proposed licensed facility which is designated a subzone, an expansion subzone or an improvement subzone. Within five days of receiving the notice required by this paragraph, the Secretary of Community and Economic Development shall decertify the land of the proposed licensed facility as being a subzone, an expansion subzone or an improvement subzone. Upon decertification in accordance with this paragraph and notwithstanding Chapter 3 of the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, a political subdivision may amend the ordinance, resolution or other required action which granted the exemptions, deductions, abatements or credits required by the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act to repeal the exemptions, deductions, abatements or credits for the land decertified.

(3) Notwithstanding any other provision of law, the governing body of a city of the first class shall not exempt from real property taxation or provide any real property tax abatement under the act of December 1, 1977 (P.L.237, No.76), known as the Local Economic Revitalization Tax Assistance Act, to a Category 2 licensed facility located within the city, or any improvements to such facility, unless the owner of the licensed facility enters into or has entered into a tax settlement agreement or payment in lieu of taxes agreement with the city, including any amendments, supplements or modifications of such agreements.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (b).



Section 1305 - Category 3 slot machine license

(a) Eligibility.--

(1) A person may be eligible to apply for a Category 3 slot machine license if the applicant, its affiliate, intermediary, subsidiary or holding company has not applied for or been approved or issued a Category 1 or Category 2 slot machine license and the person is seeking to locate a Category 3 licensed facility in a well-established resort hotel having no fewer than 275 guest rooms under common ownership and having substantial year-round recreational guest amenities. The applicant for a Category 3 license shall be the owner or be a wholly owned subsidiary of the owner of the well-established resort hotel. A Category 3 license may only be granted upon the express condition that an individual may not enter a gaming area of the licensed facility if the individual is not any of the following:

(i) A registered overnight guest of the well-established resort hotel.

(ii) A patron of one or more of the amenities provided by the well-established resort hotel.

(iii) An authorized employee of the slot machine licensee, of a gaming service provider, of the board or of any regulatory, emergency response or law enforcement agency while engaged in the performance of the employee's duties.

(iv) An individual holding a valid membership approved in accordance with paragraph (1.1) or a guest of such individual.

(1.1) The board may approve a seasonal or year-round membership that allows an individual to use one or more of the amenities provided by the well-established resort hotel holding a Category 3 slot machine license. The membership shall allow the member and one guest to enter the gaming floor at any time as long as the guest is accompanied by the individual owning or holding the membership. The board shall base its approval of a membership on all of the following:

(i) The duration of the membership.

(ii) The amenity covered by the membership.

(iii) Whether the fee charged for the membership represents the fair market value for the use of the amenity.

(2) Notwithstanding section 1512(a) and (a.1) (relating to public official financial interest), if at the time of application an applicant has terminated public office or employment as an executive-level public employee within the last calendar year, the applicant shall be eligible to apply for a slot machine license under this section but may not be issued a license until one year following the date of termination as a public official or executive-level public employee. An application submitted in accordance with this paragraph shall not constitute a violation of section 1512(a) or (a.1).

(3) If the person seeking a slot machine license proposes to place the licensed facility upon land designated a subzone, an expansion subzone or an improvement subzone under the act of October 6, 1998 (P.L.705, No.92), known as the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, the person shall, at any time prior to the application being approved, submit a statement waiving the exemptions, deductions, abatements or credits granted under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act if the board approves the application.

(b) Location.--The following shall apply:

(1) Except as provided in paragraph (1.1), no Category 3 license shall be located by the board within 15 linear miles of another licensed facility.

(1.1) A Category 3 license established on or after July 20, 2017, shall not be located by the board within 30 linear miles of another licensed facility.

(2) Within five days of approving a license for an applicant with a proposed licensed facility consisting of land designated a subzone, an expansion subzone or an improvement subzone under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act for a slot machine license under this section, the board shall notify the Department of Community and Economic Development. The notice shall include a description of the land of the proposed licensed facility which is designated a subzone, an expansion subzone or an improvement subzone. Within five days of receiving the notice required by this paragraph, the Secretary of Community and Economic Development shall decertify the land of the proposed license facility as being a subzone, an expansion subzone or an improvement subzone. Upon decertification in accordance with this paragraph and notwithstanding Chapter 3 of the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, a political subdivision may amend the ordinance, resolution or other required action which granted the exemptions, deductions, abatements or credits required by the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act to repeal the exemptions, deductions, abatements or credits for the land decertified.

(c) Number of slot machines.--Notwithstanding the number of permissible slot machines as set forth in section 1210 (relating to number of slot machines), a Category 3 license granted under the provisions of this section shall entitle the licensed entity to operate no more than 500 slot machines at the licensed facility, provided, however, a Category 3 slot machine licensee holding a table game operation certificate shall be entitled to operate no more than 600 slot machines at its licensed facility.

(d) Category 3 license fee.--The board shall impose a one-time Category 3 license fee to be paid by each successful applicant in the amount of $5,000,000 to be deposited in the State Gaming Fund. The provisions of section 1209(b), (c), (d) and (e) shall apply to a Category 3 licensee.

(e) Definitions.--For the purpose of subsection (a), the following words and phrases shall have the meaning given to them in this subsection:

"Amenities." Any ancillary activities, services or facilities in which a registered guest or the transient public, in return for non-de minimis consideration as defined by board regulation, may participate at a well-established resort hotel, including, but not limited to, sports and recreational activities and facilities such as a golf course or golf driving range, tennis courts or swimming pool; health spa; convention, meeting and banquet facilities; entertainment facilities; and restaurant facilities.

"Patron of the amenities." Any individual who is a registered attendee of a convention, meeting or banquet event or a participant in a sport or recreational event or any other social, cultural or business event held at a resort hotel or who participates in one or more of the amenities provided to registered guests of the well-established resort hotel.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. See section 19.2 of Act 1 in the appendix to this title for special provisions relating to additional applications for Category 3 licenses.

Cross References. Section 1305 is referred to in sections 1103, 1208, 1209, 1210, 1313 of this title.



Section 1306 - Order of initial license issuance

In order to facilitate the timely and orderly deployment of licensed gaming operations in this Commonwealth, the board shall adopt a schedule by which applicants for slot machine, manufacturer and supplier licenses shall be filed, considered and resolved in accordance with the provisions of this part. In so doing, the board shall consider, approve, condition or deny the approval of all filed applications for manufacturer and supplier licenses as soon as administratively possible and at least three months prior to the board's approval, conditioning or denial of the approval of any Category 1 license application pursuant to section 1315 (relating to conditional Category 1 licenses) or any other category of slot machine license pursuant to section 1301 (relating to authorized slot machine licenses). The board shall ensure that an adequate number of suppliers have been licensed pursuant to section 1301 to meet market demand. The board shall approve, approve with condition or deny all initial applications for conditional Category 1 licenses under section 1315 (relating to conditional Category 1 licenses) prior to considering applications for Category 1, Category 2 or Category 3 slot machine licenses.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

Cross References. Section 1306 is referred to in sections 1317, 1317.1 of this title.



Section 1307 - Number of slot machine licenses

The board may license no more than seven Category 1 licensed facilities and no more than five Category 2 licensed facilities, as it may deem appropriate, as long as two, and not more, Category 2 licensed facilities are located by the board within the city of the first class and that one, and not more, Category 2 licensed facility is located by the board within the city of the second class. The board may at its discretion increase the total number of Category 2 licensed facilities permitted to be licensed by the board by an amount not to exceed the total number of Category 1 licenses not applied for within five years following the effective date of this part. Except as permitted by section 1328 (relating to change in ownership or control of slot machine licensee), any Category 1 license may be reissued by the board at its discretion as a Category 2 license if an application for issuance of such license has not been made to the board. The board may license no more than three Category 3 licensed facilities.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. See section 21(2) of Act 1 in the appendix to this title for special provisions relating to effective date.

Cross References. Section 1307 is referred to in section 1209 of this title.



Section 1308 - Applications for license or permit

(a) Applications.--An application for a license or permit to be issued by the board shall be submitted on a form and in a manner as shall be required by the board. In reviewing applications, the board shall confirm that all the applicable license or permit fees have been paid in accordance with this part.

(a.1) Submission of information.--An applicant for a license or permit under this part shall disclose in the application all arrests of the applicant and all citations issued to the applicant for nontraffic summary offenses. The information shall include:

(1) A brief description of the circumstances surrounding the arrest or issuance of the citation.

(2) The specific offense charged.

(3) The ultimate disposition of the charge, including the details of any dismissal, plea bargain, conviction, sentence, pardon, expungement or order of Accelerated Rehabilitative Disposition.

No applicant shall be required to provide documentation relating to any summary offense. Failure of the bureau to recover records of a summary offense shall not be grounds for denying an application.

(b) Completeness of applications.--The board shall not consider an incomplete application and shall notify the applicant in writing if an application is incomplete. An application shall be considered incomplete if it does not include all applicable fees and all information and accompanying documentation required by the board, including, but not limited to, a current tax lien certificate issued by the department at the time of filing the application. Any unpaid taxes identified on the tax lien certificate shall be paid before the application is considered complete. A notification of incompleteness shall state the deficiencies in the application that must be corrected prior to consideration of the merits of the application.

(c) Adverse litigation.--Notwithstanding any law to the contrary, the board and the commissions shall not consider any application for a license if the applicant or any person affiliated with or directly related to the applicant is a party in any ongoing civil proceeding in which the party is seeking to overturn or otherwise challenge a decision or order of the board or commissions pertaining to the approval, denial or conditioning of a license to conduct thoroughbred or harness horse race meetings respectively with pari-mutuel wagering or to operate slot machines. This subsection shall not be interpreted to affect the rights of applicants to seek judicial enforcement of mandatory obligations of the board as may be required by this part.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added subsec. (a.1).

Cross References. Section 1308 is referred to in sections 1206, 1310, 1604 of this title.



Section 1309 - Slot machine license application

(a) General requirements.--In addition to any other information required under this part or as may be required by the board, the application for any category of slot machine license shall include at a minimum:

(1) The name, address and photograph of the applicant and of all directors and owners and key employees and their positions within the corporation or organization, as well as any additional financial information required by the board.

(2) The proposed location of the slot machine areas, if known.

(3) The number of slot machines requested.

(4) A current tax lien certificate issued by the department.

(5) In those instances where additional slot machines are being requested, the justification and explanation for the number and proposed location of the slot machine areas within the confines of the licensed facility.

(6) The current status of the horse or harness racing license issued pursuant to the Race Horse Industry Reform Act, if any.

(7) The details of any gaming, slot machine or casino license applied for, granted to or denied to the applicant by other jurisdictions where such form of gaming is legal, and the consent for the board to acquire copies of applications submitted or licenses issued in connection therewith.

(8) The details of any loans obtained from a financial institution or not obtained from a financial institution.

(9) The consent to conduct a background investigation by the board, the scope of which shall be determined by the board in its discretion consistent with the provisions of this part, and a release signed by all persons subject to the investigation of all information required to complete the investigation.

(10) Any other information determined to be appropriate by the board.

(a.1) Table games information.--

(1) An applicant for a slot machine license may submit with its application all information required under Chapter 13A (relating to table games) and request that the board consider its application for a slot machine license and a table game operation certificate concurrently. All fees for a table game operation certificate shall be paid by the applicant in accordance with section 13A61 (relating to table game authorization fee).

(2) The board shall permit any applicant for a slot machine license that has an application pending before the board on the effective date of this subsection to supplement its application with all information required under Chapter 13A and to request that the board consider its application for a slot machine license and a table game operation certificate concurrently. All fees for a table game operation certificate shall be paid by the applicant in accordance with section 13A61.

(b) Refusal to cooperate.--Any refusal to provide the information required under this section or to consent to a background investigation shall result in the immediate denial of a license or permit.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added subsec. (a.1).

2006 Amendment. Act 135 amended subsec. (a)(1).



Section 1310 - Slot machine license application character requirements

(a) Application.--

(1) Every application for a slot machine license shall include such information, documentation and assurances as may be required to establish by clear and convincing evidence the applicant's suitability, including good character, honesty and integrity. Information shall include, without limitation, information pertaining to family, habits, character, reputation, criminal history background, business activities, financial affairs and business, professional and personal associates, covering at least the ten-year period immediately preceding the filing date of the application.

(2) Notwithstanding 18 Pa.C.S. § 9124(b) (relating to use of records by licensing agencies), in addition to the information submitted under section 1308(a.1) (relating to applications for license or permit), a conviction that has been expunged or overturned or for which a person has been pardoned or an order of Accelerated Rehabilitative Disposition has been issued shall be included with an application and considered by the board as part of the review of the applicant's suitability under paragraph (1).

(b) Civil judgments and law enforcement agency information.--Each applicant shall notify the board of any civil judgments obtained against the applicant pertaining to antitrust or security regulation laws of the Federal Government, this Commonwealth or any other state, jurisdiction, province or country. In addition, each applicant shall produce a letter of reference from law enforcement agencies having jurisdiction in the applicant's place of residence and principal place of business, which letter of reference shall indicate that the law enforcement agencies do not have any pertinent information concerning the applicant or, if the law enforcement agency does have information pertaining to the applicant, shall specify the nature and content of that information. If no letters are received within 30 days of the request, the applicant may submit a statement under oath which is subject to the penalty for false swearing under 18 Pa.C.S. § 4903 (relating to false swearing) that the applicant is or was during the period the activities were conducted in good standing with the gaming or casino enforcement or control agency.

(c) Gaming or casino enforcement agency information.--If the applicant has held a gaming license in a jurisdiction where gaming activities are permitted, the applicant shall produce a letter of reference from the gaming or casino enforcement or control agency which shall specify the experiences of that agency with the applicant, the applicant's associates and the applicant's gaming operation. If no letters are received within 30 days of the request, the applicant may submit a statement under oath which is subject to the penalty for false swearing under 18 Pa.C.S. § 4903 that the applicant is or was during the period the activities were conducted in good standing with the gaming or casino enforcement or control agency.

(d) Agency records.--Each applicant for a slot machine license, principal license or key employee license shall be required to apply to each Federal agency deemed appropriate by the board or bureau for agency records under the Freedom of Information Act (Public Law 89-554, 5 U.S.C. § 552) pertaining to the applicant and provide the bureau with the complete record received from the Federal agency. The board may issue a license to the applicant prior to the receipt of information under this subsection.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References. Section 1310 is referred to in sections 1206, 1311, 1312 of this title.



Section 1311 - Additional slot machine license requirements

(a) Additional eligibility requirements.--In order to be eligible for a slot machine license under this part, the principals and key employees of the applicant shall obtain a license to meet the character requirements of section 1310 (relating to slot machine license application character requirements) or other eligibility requirements established by the board.

(b) Classification system.--The board shall develop a classification system for other agents, employees or persons who directly or indirectly hold or are deemed to be holding debt or equity securities or other financial interest in the applicant and for other persons which the board considers appropriate for review under section 1310.

(c) Related entities.--

(1) Except as provided in paragraph (2), no person shall be eligible to receive a slot machine license unless the principals and key employees of each intermediary, subsidiary or holding company of the person meet the requirements of subsection (a).

(2) The board may require that lenders and underwriters of intermediaries, subsidiaries or holding companies of a slot machine license applicant meet the requirements of subsection (a) if the board determines that the suitability of a lender or underwriter is at issue and is necessary to consider a pending application for a slot machine license.

(d) Revocable privilege.--The issuance or renewal of a license, permit or other authorization by the board under this section shall be a revocable privilege.

(e) Waiver for publicly traded corporations.--The board may waive the requirements of subsection (a) for a person directly or indirectly holding ownership of securities in a publicly traded corporation if the board determines that the holder of the securities is not significantly involved in the activities of the corporation and does not have the ability to control the corporation or elect one or more directors thereof.

(f) Waiver for subsidiaries.--If the applicant is a subsidiary, the board may waive the requirements of subsection (a) for a holding company or intermediary as follows:

(1) If the applicant is a publicly traded corporation, the board may issue a waiver under this subsection if it determines that the principal or key employee does not have the ability to control, have a controlling interest in or elect one or more directors of the holding company or intermediary and is not actively involved in the activities of the applicant.

(2) If the applicant is a noncorporate organization, the board may issue a waiver under this subsection for a person who directly or indirectly holds a beneficial or ownership interest in the applicant if it determines that the person does not have the ability to control the applicant.

(g) Ongoing duty.--A person applying for a license, permit or other authorization under this part shall have the continuing duty to provide information required by the board or the bureau and to cooperate in any inquiry or investigation.

(h) Criminal history record check.--The board shall conduct a criminal history record check on any person for whom a waiver is granted under this section.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1311.1 - Licensing of principals

(a) License required.--All principals shall obtain a principal license from the board.

(b) Application.--A principal license application shall be in a form prescribed by the board and shall include the following:

(1) Verification of status as a principal from a slot machine licensee, manufacturer licensee or supplier licensee.

(2) A description of responsibilities as a principal.

(3) All releases necessary to obtain information from governmental agencies, employers and other organizations.

(4) Fingerprints, which shall be submitted to the Pennsylvania State Police.

(5) A photograph that meets the standards of the Commonwealth Photo Imaging Network.

(6) Details relating to a similar license, permit or other authorization obtained in another jurisdiction.

(7) Any additional information required by the board.

(c) Issuance.--Following review of the application and the background investigation, the board may issue a principal license if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is eligible and suitable to be licensed as a principal.

(d) Nontransferability.--A license issued under this section shall be nontransferable.

(e) Principals.--An individual who receives a principal license need not obtain a key employee license.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment. Act 135 added section 1311.1.



Section 1311.2 - Licensing of key employees

(a) License required.--All key employees shall obtain a key employee license from the board.

(b) Application.--A key employee license application shall be in a form prescribed by the board and shall include the following:

(1) Verification of status as a key employee from a slot machine licensee, manufacturer licensee or supplier licensee.

(2) A description of employment responsibilities.

(3) All releases necessary to obtain information from governmental agencies, employers and other organizations.

(4) Fingerprints, which shall be submitted to the Pennsylvania State Police.

(5) A photograph that meets the standards of the Commonwealth Photo Imaging Network.

(6) Details relating to a similar license, permit or other authorization obtained in another jurisdiction.

(7) Any additional information required by the board.

(c) Issuance.--Following review of the application and the background investigation, the board may issue a key employee license if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is eligible and suitable to be licensed as a key employee.

(d) Nontransferability.--A license issued under this section shall be nontransferable.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment. Act 135 added section 1311.2.



Section 1312 - Divestiture of disqualifying applicant

In the event that any slot machine license application is not approved by the board based on a finding that an individual who is a principal or has an interest in the person applying for the license does not meet the character requirements of section 1310 (relating to slot machine license application character requirements) or any of the eligibility requirements under this part, or a person who purchases a controlling interest in a licensed gaming entity in violation of section 1328 (relating to change in ownership or control of slot machine licensee), the board may afford the individual the opportunity to completely divest his interest in the person, its affiliate, intermediary, subsidiary or holding company seeking the license and, after such divestiture, reconsider the person's or applicant's suitability for licensure in an expedited proceeding and may, after such proceeding, issue the person or applicant a slot machine license. The board shall approve the terms and conditions of any divestiture under this section. Under no circumstances shall any divestiture be approved by the board if the compensation for the divested interest exceeds the cost of the interest.



Section 1313 - Slot machine license application financial fitness requirements

(a) Applicant financial information.--The board shall require each applicant for a slot machine license to produce the information, documentation and assurances concerning financial background and resources as the board deems necessary to establish by clear and convincing evidence the financial stability, integrity and responsibility of the applicant, its affiliate, intermediary, subsidiary or holding company, including, but not limited to, bank references, business and personal income and disbursement schedules, tax returns and other reports filed with governmental agencies, and business and personal accounting and check records and ledgers. In addition, each applicant shall in writing authorize the examination of all bank accounts and records as may be deemed necessary by the board.

(b) Financial backer information.--The board shall require each applicant for a slot machine license to produce the information, documentation and assurances as may be necessary to establish by clear and convincing evidence the integrity of all financial backers, investors, mortgagees, bondholders and holders of indentures, notes or other evidences of indebtedness, either in effect or proposed. Any such banking or lending institution and institutional investors may be waived from the qualification requirements. A banking or lending institution or institutional investor shall, however, produce for the board upon request any document or information which bears any relation to the proposal submitted by the applicant or applicants. The integrity of the financial sources shall be judged upon the same standards as the applicant. Any such person or entity shall produce for the board upon request any document or information which bears any relation to the application. In addition, the applicant shall produce whatever information, documentation or assurances the board requires to establish by clear and convincing evidence the adequacy of financial resources.

(c) Applicant's ability to pay license fee.--The board shall require each applicant for a Category 1 or 2 slot machine license at the time of application to post a letter of credit or bond in the amount of $50,000,000 to demonstrate the financial ability to pay the slot machine license fee as required in section 1209 (relating to slot machine license fee) if issued a slot machine license by the board. Each applicant for a Category 3 slot machine license at the time of application shall be required to post a letter of credit or bond in the amount of $5,000,000 to demonstrate the financial ability to pay the Category 3 slot machine license fee as required in section 1305 (relating to Category 3 slot machine license) if issued a slot machine license by the board.

(d) Applicant's business experience.--The board shall require each applicant for a slot machine license to produce the information, documentation and assurances as the board may require to establish by clear and convincing evidence that the applicant has sufficient business ability and experience to create and maintain a successful, efficient operation. Applicants shall produce the names of all proposed key employees and a description of their respective or proposed responsibilities as they become known.

(e) Applicant's operational viability.--In assessing the financial viability of the proposed licensed facility, the board shall make a finding, after review of the application, that the applicant is likely to maintain a financially successful, viable and efficient business operation and will likely be able to maintain a steady level of growth of revenue to the Commonwealth pursuant to section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution). Notwithstanding any provision of this part to the contrary, an applicant that includes a commitment or promise to pay a slot machine license fee in excess of the amount provided in section 1209 or a distribution of terminal revenue in excess of the amounts provided in sections 1403, 1405 (relating to Pennsylvania Race Horse Development Fund) and 1407 (relating to Pennsylvania Gaming Economic Development and Tourism Fund) shall not be deemed a financially successful, viable or efficient business operation and shall not be approved for a slot machine license.

(f) Additional information.--In addition to other information required by this part, a person applying for a slot machine license shall provide the following information:

(1) The organization, financial structure and nature of all businesses operated by the person, including any affiliate, intermediary, subsidiary or holding companies, the names and personal employment and criminal histories of all officers, directors and key employees of the corporation; the names of all holding, intermediary, affiliate and subsidiary companies of the corporation; and the organization, financial structure and nature of all businesses operated by such holding, intermediary and subsidiary companies as the board may require, including names and personal employment and criminal histories of such officers, directors and principal employees of such corporations and companies as the board may require.

(2) The extent of securities held in the corporation by all officers, directors and underwriters and their remuneration in the form of salary, wages, fees or otherwise.

(3) Copies of all management and service contracts.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment. Act 135 amended subsec. (e).



Section 1314 - Alternative Category 1 licensing standards

(a) Determination.--The board may determine whether the licensing standards of another jurisdiction within the United States or Canada in which an applicant, its affiliate, intermediary, subsidiary or holding company for a Category 1 slot machine license is similarly licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may issue a slot machine license to an applicant who holds a slot machine license in such other jurisdiction after conducting an evaluation of the information relating to the applicant from such other jurisdictions, as updated by the board, and evaluating other information related to the applicant received from that jurisdiction and other jurisdictions where the applicant may be licensed, the board may incorporate such information in whole or in part into its evaluation of the applicant.

(b) Abbreviated process.--In the event an applicant for a slot machine license is licensed in another jurisdiction, the board may determine to use an alternate process requiring only that information determined by the board to be necessary to consider the issuance of a license, including financial viability of the licensee, to such an applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.



Section 1315 - Conditional Category 1 licenses

(a) Issuance.--Notwithstanding any provisions of this part to the contrary, upon a finding that it is in the public interest, the board may issue a conditional slot machine license to a person who qualifies as a Category 1 license applicant upon payment of the fee pursuant to section 1209 (relating to slot machine license fee). This license may be issued after the completion of a background investigation of the applicant and each key employee and prior to full compliance by the applicant with section 1325 (relating to license or permit issuance).

(b) Suitability; financial capability.--An applicant shall provide the board with satisfactory evidence of suitability and financial capability of the applicant to be a slot machine licensee prior to the board granting the conditional license.

(c) Complete application.--No later than upon issuance of a conditional license, the applicant shall submit a complete application for a Category 1 license pursuant to section 1302 (relating to Category 1 slot machine license) as set forth by this part.

(d) Expiration.--If the holder of a conditional license does not receive board approval for the issuance of a Category 1 slot machine license under the standards set forth in this part within 18 months from the time set by the board pursuant to section 1301 (relating to authorized slot machine licenses) at which all applications are to be filed and deemed complete, the conditional license shall expire. Failure to meet the requirements of this part for licensure shall cause immediate forfeiture of the conditional slot machine license and revocation of authorization to operate slot machines at the licensed facility.

(e) Return of fee.--In the event of the expiration of a conditional license or the denial of an application for a slot machine license pursuant to section 1302, the applicant shall be entitled to a return of 85% of the conditional slot machine license fee it submitted with its application.

Cross References. Section 1315 is referred to in sections 1301, 1306 of this title.



Section 1316 - Bond for issuance of slot machine license

Before any category of slot machine license is issued, the licensee shall post a bond in an amount not less than the sum of $1,000,000, as set by the board, payable to the Commonwealth. The bond shall be used to guarantee that the slot machine licensee faithfully makes the payments, keeps books and records, makes reports and conducts operations in conformity with this part and rules, regulations and orders promulgated by the board. The bond shall not be canceled by a surety on less than 30 days' notice in writing to the board. If a bond is canceled and the slot machine licensee fails to file a new bond with the board in the required amount on or before the effective date of cancellation, the licensee's license shall be revoked or suspended. The total and aggregate liability of the surety on the bond is limited to the amount specified in the bond.



Section 1317 - Supplier licenses

(a) Application.--A manufacturer that elects to contract with a supplier under section 1317.1(d.1) (relating to manufacturer licenses) shall ensure that the supplier is appropriately licensed under this section. A person seeking to provide slot machines, table game devices or associated equipment to a slot machine licensee within this Commonwealth through a contract with a licensed manufacturer shall apply to the board for the appropriate supplier license.

(b) Requirements.--An application for a supplier license shall be on the form required by the board, accompanied by the application fee, and shall include all of the following:

(1) The name and business address of the applicant and the applicant's affiliates, intermediaries, subsidiaries and holding companies; the principals and key employees of each business; and a list of employees and their positions within each business, as well as any financial information required by the board.

(1.1) A statement that the applicant and each affiliate, intermediary, subsidiary or holding company of the applicant are not slot machine licensees.

(1.2) Proof that the applicant has or will establish a principal place of business in this Commonwealth. A supplier licensee shall maintain its principal place of business in this Commonwealth to remain eligible for licensure.

(2) The consent to a background investigation of the applicant, its principals and key employees or other persons required by the board and a release to obtain any and all information necessary for the completion of the background investigation.

(3) The details of any equivalent license granted or denied by other jurisdictions where gaming activities as authorized by this part are permitted and consent for the board to acquire copies of applications submitted or licenses issued in connection therewith.

(4) The type of goods and services to be supplied and whether those goods and services will be provided through purchase, lease, contract or otherwise.

(5) Any other information determined by the board to be appropriate.

(c) Review and approval.--Upon being satisfied that the requirements of subsection (b) have been met, the board may approve the application and issue the applicant a supplier license consistent with all of the following:

(1) The initial license shall be for a period of one year, and, if renewed under subsection (d), the license shall be for a period of three years. Nothing in this paragraph shall relieve a licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any information contained in the application materials on file with the board.

(2) The license shall be nontransferable.

(3) Any other condition established by the board.

(c.1) Abbreviated process.--In the event an applicant for a supplier license to supply table game devices or associated equipment used in connection with table games is licensed by the board under this section to supply slot machines or associated equipment used in connection with slot machines, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license to supply table game devices or associated equipment used in connection with table games, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process. The board may only use the abbreviated process if all of the following apply:

(1) The supplier license was issued by the board within a 36-month period immediately preceding the date the supplier licensee files an initial application to supply table game devices or associated equipment.

(2) The person to whom the supplier license was issued affirms there has been no material change in circumstances relating to the license.

(3) The board determines, in its sole discretion, that there has been no material change in circumstances relating to the licensee that necessitates that the abbreviated process not be used.

(d) Renewal.--

(1) Two months prior to expiration of a supplier license, the supplier licensee seeking renewal of its license shall submit a renewal application accompanied by the renewal fee to the board.

(2) If the renewal application satisfies the requirements of subsection (b), the board may renew the licensee's supplier license.

(3) If the board receives a complete renewal application but fails to act upon the renewal application prior to the expiration of the supplier license, the supplier license shall continue in effect for an additional six-month period or until acted upon by the board, whichever occurs first.

(e) Prohibitions.--No limitation shall be placed on the number of supplier licenses issued or the time period to submit applications for licensure except as required to comply with section 1306 (relating to order of initial license issuance).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a) and (c)(1) and added subsec. (c.1).

Cross References. Section 1317 is referred to in sections 1208, 1317.1, 1320 of this title.



Section 1317.1 - Manufacturer licenses

(a) Application.--A person seeking to manufacture slot machines, table game devices and associated equipment for use in this Commonwealth shall apply to the board for a manufacturer license.

(b) Requirements.--An application for a manufacturer license shall be on the form required by the board, accompanied by the application fee, and shall include all of the following:

(1) The name and business address of the applicant and the applicant's affiliates, intermediaries, subsidiaries and holding companies; the principals and key employees of each business; and a list of employees and their positions within each business, as well as any financial information required by the board.

(2) A statement that the applicant and each affiliate, intermediary, subsidiary or holding company of the applicant are not slot machine licensees.

(3) The consent to a background investigation of the applicant, its principals and key employees or other persons required by the board and a release to obtain any and all information necessary for the completion of the background investigation.

(4) The details of any equivalent license granted or denied by other jurisdictions where gaming activities as authorized by this part are permitted and consent for the board to acquire copies of applications submitted or licenses issued in connection therewith.

(5) The type of slot machines, table game devices or associated equipment to be manufactured or repaired.

(6) Any other information determined by the board to be appropriate.

(c) Review and approval.--Upon being satisfied that the requirements of subsection (b) have been met, the board may approve the application and grant the applicant a manufacturer license consistent with all of the following:

(1) The initial license shall be for a period of one year, and, if renewed under subsection (d), the license shall be for a period of three years. Nothing in this paragraph shall relieve the licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any other information contained in application materials on file with the board.

(2) The license shall be nontransferable.

(3) Any other condition established by the board.

(c.1) Abbreviated process.--In the event an applicant for a manufacturer license to manufacture table game devices or associated equipment used in connection with table games is licensed by the board under this section to manufacture slot machines or associated equipment used in connection with slot machines, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license to manufacture table game devices or associated equipment used in connection with table games, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process. The board may only use the abbreviated process if all of the following apply:

(1) The manufacturer license was issued by the board within a 36-month period immediately preceding the date the manufacturer licensee files an application to manufacture table game devices or associated equipment.

(2) The person to whom the manufacturer license was issued affirms there has been no material change in circumstances relating to the license.

(3) The board determines, in its sole discretion, that there has been no material change in circumstances relating to the licensee that necessitates that the abbreviated process not be used.

(d) Renewal.--

(1) Two months prior to expiration of a manufacturer license, the manufacturer licensee seeking renewal of its license shall submit a renewal application accompanied by the renewal fee to the board.

(2) If the renewal application satisfies the requirements of subsection (b), the board may renew the licensee's manufacturer license.

(3) If the board receives a complete renewal application but fails to act upon the renewal application prior to the expiration of the manufacturer license, the manufacturer license shall continue in effect for an additional six-month period or until acted upon by the board, whichever occurs first.

(d.1) Authority.--The following shall apply to a licensed manufacturer:

(1) A manufacturer or its designee, as licensed by the board, may supply or repair any slot machine, table game device or associated equipment manufactured by the manufacturer, provided the manufacturer holds the appropriate manufacturer license.

(2) A manufacturer of slot machines may contract with a supplier under section 1317 (relating to supplier licenses) to provide slot machines or associated equipment to a slot machine licensee within this Commonwealth, provided the supplier is licensed to supply slot machines or associated equipment used in connection with slot machines.

(3) A manufacturer may contract with a supplier under section 1317 to provide table game devices or associated equipment to a certificate holder, provided the supplier is licensed to supply table game devices or associated equipment used in connection with table games.

(e) Prohibitions.--

(1) No person may manufacture slot machines, table game devices or associated equipment for use within this Commonwealth by a slot machine licensee unless the person has been issued the appropriate manufacturer license under this section.

(2) Except as permitted in section 13A23.1 (relating to training equipment), no slot machine licensee may use slot machines, table game devices or associated equipment unless the slot machines, table game devices or associated equipment were manufactured by a person that has been issued the appropriate manufacturer license under this section.

(3) No person issued a license under this section shall apply for or be issued a license under section 1317.

(4) No limitation shall be placed on the number of manufacturer licenses issued or the time period to submit applications for licensure, except as required to comply with section 1306 (relating to order of initial license issuance).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a), (b)(5), (c), (d), (d.1) and (e) and added subsec. (c.1).

2006 Amendment. Act 135 added section 1317.1.

Cross References. Section 1317.1 is referred to in sections 1208, 1317, 13A41 of this title.



Section 1317.2 - Gaming service provider

(a) Development of classification system.--The board shall develop a classification system governing the certification, registration and regulation of gaming service providers and individuals and entities associated with them. The classification system shall be based upon the following:

(1) The monetary value or amount of business conducted or expected to be conducted by the gaming service provider with an applicant for a slot machine license or a slot machine licensee in any consecutive 12-month period.

(2) Whether the employees of the gaming service provider will have access to the gaming floor or any gaming-related restricted area of a licensed facility.

(3) The board's analysis of the goods or services provided or to be provided by the gaming service provider.

(b) Authority to exempt.--The board may exempt any person or type of business from the requirements of this section if the board determines:

(1) the person or type of business is regulated by an agency of the Federal Government, an agency of the Commonwealth or the Pennsylvania Supreme Court; or

(2) the regulation of the person or type of business is determined not to be necessary in order to protect the public interest or the integrity of gaming.

(c) Duties of gaming service providers.--Each gaming service provider shall have a continuing duty to:

(1) Provide all information, documentation and assurances as the board may require.

(2) Cooperate with the board in investigations, hearings and enforcement and disciplinary actions.

(3) Comply with all conditions, restrictions, requirements, orders and rulings of the board in accordance with this part.

(4) Report any change in circumstances that may render the gaming service provider ineligible, unqualified or unsuitable for continued registration or certification.

(d) Requirement for permit.--The board may require employees of a gaming service provider to obtain a permit or other authorization if, after an analysis of duties, responsibilities and functions, the board determines that a permit or other authorization is necessary to protect the integrity of gaming.

(e) Interim authorization.--The board or a designated employee of the board may permit a gaming service provider applicant to engage in business with an applicant for a slot machine license or a slot machine licensee prior to approval of the gaming service provider application if the following criteria have been satisfied:

(1) A completed application has been filed with the board by the gaming service provider.

(2) The slot machine applicant or slot machine licensee contracting or doing business with the gaming service provider certifies that it has performed due diligence on the gaming service provider and believes that the applicant meets the qualification to be a gaming service provider pursuant to this section.

(3) The gaming service provider applicant agrees in writing that the grant of interim authorization to conduct business prior to board approval of its application does not create a right to continue to engage in business if the board determines that the applicant is not suitable or continued authorization is not in the public interest.

(f) Construction.--Nothing in this section shall be construed to prohibit the board from rescinding a grant of interim authorization if, at any time, the suitability of the person subject to interim authorization is at issue or if the person fails to cooperate with the board, the bureau or an agent of the board or bureau.

(g) Gaming service provider lists.--The board shall:

(1) Develop and maintain a list of approved gaming service providers who are authorized to provide goods or services whether under a grant of interim or continued authorization.

(2) Develop and maintain a list of prohibited gaming service providers. An applicant for a slot machine license or a slot machine licensee may not enter into an agreement or engage in business with a gaming service provider listed on the prohibited gaming service provider list.

(h) Emergency authorization.--A slot machine licensee may utilize a gaming service provider that has not been approved by the board when a threat to public health, welfare or safety exists or circumstances outside the control of the slot machine licensee require immediate action to mitigate damage or loss to the licensee's licensed facility or to the Commonwealth. The board shall promulgate regulations to govern the use of gaming service providers under emergency circumstances. The regulations shall include a requirement that the slot machine licensee contact the board immediately upon utilizing a gaming service provider that has not been approved by the board.

(i) Criminal history record information.--If the classification system developed by the board in accordance with subsection (a) requires a gaming service provider or an individual or entity associated with the gaming service provider to submit to or provide the bureau with criminal history record information under 18 Pa.C.S. Ch. 91 (relating to criminal history record information), the bureau shall notify a slot machine licensee that submitted a certification under subsection (e)(2) whether the applicant has been convicted of a felony or misdemeanor gambling offense.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1317.2.



Section 1318 - Occupation permit application

(a) Application.--Any person who desires to be a gaming employee and has a bona fide offer of employment from a licensed gaming entity shall apply to the board for an occupation permit. A person may not be employed as a gaming employee unless and until that person holds an appropriate occupation permit issued under this section. The board may promulgate regulations to reclassify a category of nongaming employees or gaming employees upon a finding that the reclassification is in the public interest and consistent with the objectives of this part.

(b) Requirements.--The application for an occupation permit shall include, at a minimum:

(1) The name and home address of the person.

(2) The previous employment history of the person.

(3) The criminal history record of the person, as well as the person's consent for the Pennsylvania State Police to conduct a background investigation.

(4) A photograph of the person.

(5) Evidence of the offer of employment and the nature and scope of the proposed duties of the person, if known.

(6) The details of any occupation permit or similar license granted or denied to the applicant in other jurisdictions and consent for the board to obtain copies of applications submitted or permits or licenses issued in connection therewith.

(7) Any other information determined by the board to be appropriate.

(c) Prohibition.--No slot machine licensee may employ or permit any person under 18 years of age to render any service whatsoever in any area of its licensed facility where slot machines or table games are physically located.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (c).

2006 Amendment. Act 135 amended subsec. (b)(4).

Cross References. Section 1318 is referred to in section 1604 of this title.



Section 1319 - Alternative manufacturer licensing standards

(a) General rule.--The board may determine whether the licensing standards of another jurisdiction within the United States in which an applicant for a manufacturer license is similarly licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may issue a manufacturer license to an applicant who holds a similar manufacturer license in such other jurisdiction after conducting an evaluation of the information relating to the applicant from such other jurisdictions, as updated by the board, and evaluating other information related to the applicant received from that jurisdiction and other jurisdictions where the applicant may be licensed, the board may incorporate such information in whole or in part into its evaluation of the applicant.

(b) Abbreviated process.--In the event an applicant for a manufacturer license is licensed in another jurisdiction, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1319.1 - Alternative supplier licensing standards

(a) General rule.--The board may determine whether the licensing standards of another jurisdiction within the United States in which an applicant for a supplier's license is similarly licensed are comprehensive and thorough and provide similar adequate safeguards as required by this part. If the board makes that determination, it may issue a supplier license to an applicant who holds a similar supplier license in another jurisdiction after conducting an evaluation of the information relating to the applicant from the other jurisdictions, as updated by the board, and evaluating other information related to the applicant received from that jurisdiction and other jurisdictions where the applicant may be licensed; the board may incorporate the information in whole or in part into its evaluation of the applicant.

(b) Abbreviated process.--In the event an applicant for a supplier license is licensed in another jurisdiction, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1319.1.



Section 1320 - Slot machine testing and certification standards

(a) Use of other state standards.--Until such time as the board establishes an independent testing and certification facility pursuant to subsection (b), the board may determine, at its discretion, whether the slot machine testing and certification standards of another jurisdiction within the United States in which an applicant for a manufacturer license is licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may permit a manufacturer through a licensed supplier as provided in section 1317 (relating to supplier and manufacturer licenses application) to deploy those slot machines which have met the slot machine testing and certification standards in such other jurisdictions without undergoing the full testing and certification process by a board-established independent facility. In the event slot machines of an applicant for a manufacturer license are licensed in such other jurisdiction, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a slot machine certification to such an applicant. Alternatively, the board in its discretion may also rely upon the certification of a slot machine that has met the testing and certification standards of a board-approved private testing and certification facility until such time as the board establishes an independent testing and certification facility pursuant to subsection (b). Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.

(b) Facility in Commonwealth.--Within three years immediately following the effective date of this part, the board shall establish and maintain an independent slot machine testing and certification facility. The cost for the establishment and operation of an independent slot machine testing and certification facility shall be paid by each licensed manufacturer in accordance with a schedule adopted by the board. The facility shall be made available to each slot machine manufacturer and supplier as determined by the board.

(c) Central control computer compatibility.--The board shall ensure that all slot machines certified and approved for use in this Commonwealth are compatible and comply with the central control computer and protocol specifications approved by the department.

Cross References. Section 1320 is referred to in section 13A41 of this title.



Section 1321 - Additional licenses and permits and approval of agreements

(a) Requirements.--In addition to the requirements for a license or permit specifically set forth in this part, the board may require a license, permit or other authorization, and set a fee for the same, for any key employee or gaming employee or any person who satisfies any of the following criteria:

(1) The person transacts business within this Commonwealth with a slot machine licensee as a ticket purveyor, tour operator, operator of a bus trip program or operator of any other type of travel program or promotional business related to slot machines or table games. The board may also review, deny, order modification or approve, at its discretion, proposed tours, bus routes and travel programs.

(2) The person is presently not required to be licensed or permitted under this part and provides any goods, property or services, including, but not limited to, management services for compensation to a slot machine licensee at the licensed facility.

(b) Agreement.--Any agreement to conduct business within this Commonwealth between a person and a slot machine licensee relating to slot machines, table games, table game devices or associated equipment is subject to the approval of the board in accordance with rules and regulations promulgated by the board. Every agreement shall be in writing and shall include a provision for its termination without liability on the part of the slot machine licensee upon a finding by the board that the agreement is not approved or that it is terminated. Failure to expressly include this condition in the agreement is not a defense in any action brought under this section relating to the termination of the agreement.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1322 - Slot machine accounting controls and audits

(a) Approval.--Except as otherwise provided by this part, each slot machine license applicant shall, in addition to obtaining a slot machine license, obtain approval from the board in consultation with the department of its proposed site plans and internal control systems and audit protocols prior to the installation and operation of slot machines at the licensed facility.

(b) Minimum requirements.--At a minimum, the applicant's or person's proposed internal controls and audit protocols shall:

(1) Safeguard its assets and revenues, including, but not limited to, the recording of cash and evidences of indebtedness related to the slot machines.

(2) Provide for reliable records, accounts and reports of any financial event that occurs in the operation of a slot machine, including reports to the board related to the slot machines.

(3) Ensure as provided in section 1323 (relating to central control computer system) that each slot machine directly provides or communicates all required activities and financial details to the central control computer as set by the board.

(4) Provide for accurate and reliable financial records.

(5) Ensure any financial event that occurs in the operation of a slot machine is performed only in accordance with the management's general or specific authorization, as approved by the board.

(6) Ensure that any financial event that occurs in the operation of a slot machine is recorded adequately to permit proper and timely reporting of gross revenue and the calculation thereof and of fees and taxes and to maintain accountability for assets.

(7) Ensure that access to assets is permitted only in accordance with management's specific authorization, as approved by the board.

(8) Ensure that recorded accountability for assets is compared with actual assets at reasonable intervals and appropriate action is taken with respect to any discrepancies.

(9) Ensure that all functions, duties and responsibilities are appropriately segregated and performed in accordance with sound financial practices by competent, qualified personnel.

(c) Internal control.--Each slot machine license applicant shall submit to the board and department, in such manner as the board shall require, a description of its administrative and accounting procedures in detail, including its written system of internal control. Each written system of internal control shall include:

(1) Records of direct and indirect ownership in the proposed slot machine licensee, its affiliate, intermediary, subsidiary or holding company.

(2) An organizational chart depicting appropriate segregation of functions and responsibilities.

(3) A description of the duties and responsibilities of each position shown on the organizational chart.

(4) A detailed narrative description of the administrative and accounting procedures designed to satisfy the requirements of this section.

(5) Record retention policy.

(6) Procedure to ensure that assets are safeguarded, including mandatory count procedures.

(7) A statement signed by the chief financial officer of the proposed licensed gaming entity or other competent person and the chief executive officer of the proposed licensed gaming entity or other competent person attesting that the officer believes, in good faith, that the system satisfies the requirements of this section.

(8) Any other item that the board may require in its discretion.



Section 1323 - Central control computer system

(a) General rule.--To facilitate the auditing and security programs critical to the integrity of slot machine gaming in this Commonwealth, the department shall have overall control of slot machines, and all slot machine terminals shall be linked, at an appropriate time to be determined by the department, to a central control computer under the control of the department and accessible by the board to provide auditing program capacity and individual terminal information as approved by the department and shall include real-time information retrieval and terminal activation and disabling programs. The central control computer selected and employed by the department shall not unduly limit or favor the participation of a vendor or manufacturer of a slot machine as a result of the cost or difficulty of implementing the necessary program modifications to communicate with and link to the central control computer. The central control computer employed by the department shall provide:

(1) A fully operational Statewide slot machine control system that has the capability of supporting up to the maximum number of slot machines that could be permitted to be in operation under this part.

(2) The employment of a widely accepted gaming industry protocol to facilitate slot machine manufacturers' ability to communicate with the Statewide system.

(2.1) The delivery of a system that has the ability to verify software, detect alterations in payout and detect other methods of fraud in all aspects of the operation of slot machines.

(3) The delivery of a system that has the capability to support in-house and wide-area progressive slot machines as approved by the board.

(4) The delivery of a system that allows the slot machine licensee to install independent player tracking systems and cashless technology as approved by the board.

(5) The delivery of a system that does not alter the statistical awards of slot machine games as designed by the slot machine manufacturer and approved by the board.

(6) The delivery of a system that provides redundancy so that each component of the network will be capable of operating independently by the department if any component of the network, including the central control computer, fails or cannot be operated for any reason as determined by the department, and to assure that all transactional data is captured and secured. Costs associated with any computer system required by the department to operate at a licensed facility, whether independent or as part of the central control computer, shall be paid by the slot machine licensee. The computer system will be controlled by the department and accessible to the board.

(7) The ability to meet all reporting and control requirements as prescribed by the board and department.

(8) Any other capabilities as determined by the department in consultation with the board.

(b) Personal information.--Except as provided for in subsection (a)(4), the central control computer shall not provide for the monitoring or reading of personal or financial information concerning a patron of a slot machine licensee.

(c) Initial acquisition of central control computer.--Notwithstanding any other provision of law to the contrary and in order to facilitate the prompt implementation of this part, initial contracts entered into by the department for a central control computer, including any necessary computer hardware, software, licenses or related services shall not be subject to the provisions of 62 Pa.C.S. (relating to procurement). Contracts made pursuant to the provisions of this section shall not exceed five years.

(d) Resolution of contract disputes.--The process specified in 62 Pa.C.S. Ch. 17 Subch. B (relating to prelitigation resolution of controversies) shall be the sole means of resolution for controversies arising with respect to contracts executed under this section.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment. Act 135 amended subsec. (a).

Cross References. Section 1323 is referred to in section 1322 of this title.



Section 1324 - Protocol information

The department shall provide, upon request and in advance of the operation of a central control computer, to a licensed slot machine supplier or manufacturer the comprehensive protocol specifications necessary to enable the respective slot machine suppliers or manufacturers of slot machine terminals to communicate with the department's central control computer for the purpose of transmitting auditing program information and for activating and disabling of slot machine terminals. Manufacturers and suppliers shall be afforded a reasonable period of time to comment upon the protocol in advance of the operation of the central control computer. Once adopted, the department shall provide suppliers and manufacturers a reasonable period of time to review and comment on any changes and on documentation data for all proposed changes to the original protocol specifications of the central control computer. Manufacturers and suppliers shall be afforded a reasonable period of time to comment upon and employ all proposed changes to the protocol in advance of its implementation and operation with the central control computer. Notwithstanding the foregoing, the department may expedite changes in the protocol as may be needed to ensure the integrity and stability of the entire system.



Section 1325 - License or permit issuance

(a) Issuance.--In addition to any other criteria provided under this part, any licensed gaming entity, supplier, manufacturer, gaming employee or other person that the board approves as qualified to receive a license or a permit under this part shall be issued a license or permit upon the payment of any fee required and upon the fulfillment of any conditions required by the board or provided for in this part. Nothing contained in this part is intended or shall be construed to create an entitlement to a license or permit by any person. The board shall in its sole discretion issue, renew, condition or deny a slot machine license based upon the requirements of this part and whether the issuance of a license will enhance tourism, economic development or job creation is in the best interests of the Commonwealth and advances the purposes of this part.

(b) Eligibility.--A license or permit shall not be granted or renewed unless the board finds that the applicant satisfies all of the following criteria:

(1) The applicant has developed and implemented or agreed to develop and implement a diversity plan to assure that all persons are accorded equality of opportunity in employment and contracting by the applicant, its contractors, subcontractors, assignees, lessees, agents, vendors and suppliers.

(2) The applicant in all other respects is found suitable consistent with the laws of this Commonwealth and is otherwise qualified to be issued a license or permit.

(c) Additional requirements.--In addition to the eligibility requirements otherwise provided in this part, the board may also take into account the following factors when considering an application for a slot machine license:

(1) The location and quality of the proposed facility, including, but not limited to, road and transit access, parking and centrality to market service area.

(2) The potential for new job creation and economic development which will result from granting a license to an applicant.

(3) The applicant's good faith plan to recruit, train and upgrade diversity in all employment classifications in the facility.

(4) The applicant's good faith plan for enhancing the representation of diverse groups in the operation of its facility through the ownership and operation of business enterprises associated with or utilized by its facility or through the provision of goods or services utilized by its facility and through the participation in the ownership of the applicant.

(5) The applicant's good faith effort to assure that all persons are accorded equality of opportunity in employment and contracting by it and any contractors, subcontractors, assignees, lessees, agents, vendors and suppliers it may employ directly or indirectly.

(6) The history and success of the applicant in developing tourism facilities ancillary to gaming development if applicable to the applicant.

(7) The degree to which the applicant presents a plan for the project which will likely lead to the creation of quality, living-wage jobs and full-time permanent jobs for residents of this Commonwealth generally and for residents of the host political subdivision in particular.

(8) The record of the applicant and its developer in meeting commitments to local agencies, community-based organizations and employees in other locations.

(9) The degree to which potential adverse effects which might result from the project, including costs of meeting the increased demand for public health care, child care, public transportation, affordable housing and social services, will be mitigated.

(10) The record of the applicant and its developer regarding compliance with:

(i) Federal, State and local discrimination, wage and hour, disability and occupational and environmental health and safety laws; and

(ii) State and local labor relations and employment laws.

(11) The applicant's record in dealing with its employees and their representatives at other locations.

(d) Trusts and similar business entities.--The board shall determine the eligibility of a trust or similar business entity to be a licensed entity in accordance with the following:

(1) No trust or similar business entity shall be eligible to hold any beneficial interest in a licensed entity under this part unless each trustee, grantor and beneficiary of the trust, including a minor child beneficiary, qualifies for and is granted a license as a principal. The board may waive compliance with this paragraph if the trustee is a banking or lending institution and the board is satisfied that the trustee is not significantly involved in the activities of the licensed entity. In addition to other information required by the board, a banking or lending institution acting as a trustee shall produce at the request of the board any documentation or information relating to the trust.

(2) No beneficiary of a trust or similar business entity who is a minor child shall control or be significantly involved in the activities of a licensed entity or its holding company or intermediary. No beneficiary of a trust or similar business entity who is a minor child shall be permitted to vote to elect directors of a licensed entity or its holding company or intermediary.

(3) No trust or similar business entity may hold any beneficial interest in a licensed entity unless the board determines that the trust or similar business entity is not engaged in any activity or otherwise being used to evade the public protections under this part, including sections 1512 (relating to financial and employment interests) and 1513 (relating to political influence).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment. Act 135 added subsec. (d).

Cross References. Section 1325 is referred to in sections 1212, 1315 of this title.



Section 1326 - License renewals

(a) Renewal.--All permits and licenses issued under this part unless otherwise provided shall be subject to renewal every three years. Nothing in this subsection shall relieve a licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any other information contained in the application materials on file with the board. The application for renewal shall be submitted at least 60 days prior to the expiration of the permit or license and shall include an update of the information contained in the initial and any prior renewal applications and the payment of any renewal fee required by this part. Unless otherwise specifically provided in this part, the amount of any renewal fee shall be calculated by the board to reflect the longer renewal period. A permit or license for which a completed renewal application and fee, if required, has been received by the board will continue in effect unless and until the board sends written notification to the holder of the permit or license that the board has denied the renewal of such permit or license.

(b) Revocation or failure to renew.--In addition to any other sanctions the board may impose under this part, the board may at its discretion suspend, revoke or deny renewal of any permit or license issued under this part if it receives any information from any source that the applicant or any of its officers, directors, owners or key employees is in violation of any provision of this part, that the applicant has furnished the board with false or misleading information or that the information contained in the applicant's initial application or any renewal application is no longer true and correct. In the event of a revocation or failure to renew, the applicant's authorization to conduct the previously approved activity shall immediately cease, and all fees paid in connection therewith shall be deemed to be forfeited. In the event of a suspension, the applicant's authorization to conduct the previously approved activity shall immediately cease until the board has notified the applicant that the suspension is no longer in effect.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (a).

Cross References. Section 1326 is referred to in section 1518 of this title.



Section 1327 - Nontransferability of licenses

A license or permit issued by the board is a grant of the privilege to conduct a business in this Commonwealth. Except as permitted by section 1328 (relating to change in ownership or control of slot machine licensee), a license or permit granted or renewed pursuant to this part shall not be sold, transferred or assigned to any other person; nor shall a licensee or permittee pledge or otherwise grant a security interest in or lien on the license or permit. Nothing contained in this part is intended or shall be construed to create in any person an entitlement to a license. The board has the sole discretion to issue, renew, condition or deny the issuance of a slot machine license based upon the purposes and requirements of this part.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1328 - Change in ownership or control of slot machine licensee

(a) Notification and approval.--

(1) A slot machine licensee shall notify the board immediately upon becoming aware of any proposed or contemplated change of ownership of the slot machine licensee by a person or group of persons acting in concert which involves any of the following:

(i) More than 5% of a slot machine licensee's securities or other ownership interests.

(ii) More than 5% of the securities or other ownership interests of a corporation or other form of business entity that owns directly or indirectly at least 20% of the voting or other securities or other ownership interests of the licensee.

(iii) The sale other than in the ordinary course of business of a licensee's assets.

(iv) Any other transaction or occurrence deemed by the board to be relevant to license qualifications.

(2) Notwithstanding the provisions of paragraph (1), a slot machine licensee shall not be required to notify the board of any acquisition by an institutional investor pursuant to paragraph (1)(i) or (ii) if the institutional investor holds less than 10% of the securities or other ownership interests referred to in paragraph (1)(i) or (ii), the securities or interests are publicly traded securities and its holdings of such securities were purchased for investment purposes only and the institutional investor files with the board a certified statement to the effect that it has no intention of influencing or affecting, directly or indirectly, the affairs of the licensee, provided, however, that it shall be permitted to vote on matters put to the vote of the outstanding security holders. Notice to the board and board approval shall be required prior to completion of any proposed or contemplated change of ownership of a slot machine licensee that meets the criteria of this section.

(b) Qualification of purchaser of slot machine licensee; change of control.--The purchaser of the assets, other than in the ordinary course of business, of any slot machine licensee shall independently qualify for a license in accordance with this part and shall pay the license fee as required by section 1209 (relating to slot machine license fee). A change in control of any slot machine licensee shall require that the slot machine licensee independently qualify for a license in accordance with this part, and the slot machine licensee shall pay a new license fee as required by section 1209, except as otherwise required by the board pursuant to this section. The new license fee shall be paid upon the assignment and actual change of control or ownership of the slot machine license.

(c) Change in control defined.--For purposes of this section, a change in control of a slot machine licensee shall mean the acquisition by a person or group of persons acting in concert of more than 20% of a slot machine licensee's securities or other ownership interests, with the exception of any ownership interest of the person that existed at the time of initial licensing and payment of the initial slot machine license fee, or more than 20% of the securities or other ownership interests of a corporation or other form of business entity which owns directly or indirectly at least 20% of the voting or other securities or other ownership interests of the licensee.

(d) Fee reduction.--The board may in its discretion eliminate the need for qualification and/or proportionately reduce, but not eliminate, the new license fee otherwise required pursuant to this section in connection with a change of control of a licensee, depending upon the type of transaction, the relevant ownership interests and changes thereto resulting from the transaction and other considerations deemed relevant by the board.

(e) License revocation.--Failure to comply with this section may cause the license issued under this part to be revoked or suspended by the board unless the purchase of the assets or the change in control that meets the criteria of this section has been independently qualified in advance by the board and any required license fee has been paid.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a)(1) and (b).

Cross References. Section 1328 is referred to in sections 1209, 1302, 1307, 1312, 1327 of this title.



Section 1329 - Portability and relocation of slot machine license

(a) General rule.--Except as otherwise provided in this section, each slot machine license shall only be valid for the specific physical location within the municipality and county for which it was originally granted.

(b) Petition.--An applicant for a slot machine license or a slot machine licensee may petition the board to relocate its facility. In determining whether to grant a petition to relocate, the board shall:

(1) Evaluate the proposed new location and the reason for the relocation.

(2) Conduct an analysis comparing estimated gross terminal revenues and estimated gross table game revenues at the proposed new location with estimated or actual gross terminal revenues and estimated or actual gross table game revenues at the approved current location.

(3) Conduct an analysis comparing the economic impact of the licensed facility at the proposed new location with the estimated or actual economic impact at the approved current location. The comparative analysis shall include the total cost of the project and projected direct and indirect employment figures.

(4) Commission a comprehensive traffic study for the proposed new location.

(5) Evaluate community support or opposition.

(6) Consider any other information submitted by the petitioner or requested by the board.

(c) Relocation.--A slot machine licensee may move or relocate the licensed facility with board approval upon good cause shown if the relocation of the licensed facility:

(1) remains within the same county as when it was originally licensed;

(2) will facilitate the timely commencement or the continued conduct of gaming operations;

(3) complies with all other provisions of this part related to the siting and location of a licensed facility; and

(4) is in the best interests of the Commonwealth.

(d) Public input hearing.--The board shall hold at least one public input hearing in the municipality where the licensed facility will be located prior to ruling on the petition.

(e) Restriction.--No grant or loan from the Commonwealth may be awarded for the purpose of relocating or developing the relocated licensed facility to comply with any conditions of approval of the relocation.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1330 - Multiple slot machine license prohibition

No slot machine licensee, its affiliate, intermediary, subsidiary or holding company may possess an ownership or financial interest that is greater than 33.3% of another slot machine licensee or person eligible to apply for a Category 1 license, its affiliate, intermediary, subsidiary or holding company. The board shall approve the terms and conditions of any divestiture under this section. Under no circumstances shall any such divestiture be approved by the board if the compensation for the divested interest in a person eligible to apply for a Category 1 license exceeds the greater of the original cost of the interest, the book value of the interest or an independently assessed value of the interest one month prior to the effective date of this part and, in the case of a person eligible to apply for a Category 1 license, unless the person acquiring the divested interest is required to continue conducting live racing at the location where live racing is currently being conducted in accordance with section 1303 (relating to additional Category 1 slot machine license requirements) and be approved for a Category 1 slot machine license. No such slot machine license applicant shall be issued a slot machine license until the applicant has completely divested its ownership or financial interest that is in excess of 33.3% in another slot machine licensee or person eligible to apply for a Category 1 license, its affiliate, intermediary, subsidiary or holding company.

Cross References. Section 1330 is referred to in section 1302 of this title.



Section 1331 - Duty of licensees, key employees and gaming employees

Any licensee, key employee or gaming employee shall have the duty to:

(1) provide any assistance or information required by the board or the Pennsylvania State Police and to cooperate in any inquiry, investigation or hearing;

(2) consent to inspections, searches and seizures;

(3) inform the board of any actions which they believe would constitute a violation of this part; and

(4) inform the board of any arrests for any violations of offenses enumerated under 18 Pa.C.S. (relating to crimes and offenses).



Section 1332 - Appointment of trustee

(a) Appointment.--Upon petition of the Office of Enforcement Counsel, the board may appoint a trustee from the list required under subsection (j) to act on behalf of the interests of the Commonwealth and the board to ensure compliance with this part and any conditions imposed upon the slot machine license. A trustee may be appointed only in the following circumstances:

(1) Upon the revocation, suspension or nonrenewal of a slot machine license or a principal license if the principal licensee is the only principal who exercises operational control of the licensed facility.

(2) Upon the failure to renew a slot machine license or a principal license if the principal licensee is the only principal who exercises operational control of the licensed facility.

(3) If necessary to protect the best interests of the Commonwealth.

(b) Qualifications.--The following shall apply:

(1) A trustee shall be required to qualify as a principal and obtain a principal license. The board may appoint a trustee and award the trustee a temporary principal license as prescribed in board regulations.

(2) Before assuming duties, a trustee shall execute and file a bond for the faithful performance of the trustee's duties. The bond shall be payable to the board with sureties and in the amount and form as required by board order. The cost of the bond shall be paid by the former or suspended licensee.

(3) A trustee shall be a resident of this Commonwealth.

(c) Powers.--A trustee appointed under this section shall exercise only those powers, duties and responsibilities expressly conferred upon the trustee by the board. The board's order appointing the trustee shall set forth the powers, duties and responsibilities of the trustee which may include:

(1) Maintaining and operating the licensed facility in a manner that complies with this part and any conditions imposed by the board.

(2) Maintaining and operating the licensed facility consistent with the measures generally taken in the ordinary course of business including:

(i) Entering into contracts.

(ii) Borrowing money.

(iii) Pledging, mortgaging or otherwise encumbering the licensed facility or property thereof as security for the repayment of loans subject to any provisions and restrictions in any existing credit documents.

(iv) Hiring, firing and disciplining employees.

(3) Exercising the rights and obligations of the former or suspended licensee.

(4) Taking possession of all of the assets of the slot machine licensee, including its books, records and papers.

(5) Establishing accounts with financial institutions. An account may not be established with a financial institution in which the licensee, an affiliate of the former or suspended licensee, the trustee or an immediate family member of the trustee has a controlling interest.

(6) Meeting with the former or suspended licensee.

(7) Meeting with principals and key employees at the licensed facility.

(8) Meeting with the independent audit committee.

(9) Meeting with the board's executive director and keeping the board's executive director apprised of actions taken and the trustee's plans and goals for the future.

(10) Hiring legal counsel, accountants or other consultants or assistants, with prior approval of the board, as necessary to carry out the trustee's duties and responsibilities.

(11) Settling or compromising with any debtor or creditor of the former or suspended licensee, including any taxing authority.

(12) Reviewing outstanding agreements to which the former or suspended licensee is a party and advising the board as to which, if any, of the agreements should be the subject of scrutiny, examination or investigation by the board.

(13) Obtaining board approval prior to any sale, change of ownership, change of control, change of financial status, restructuring, transfer of assets or execution of a contract or any other action taken outside of the ordinary course of business.

(14) Obtaining board approval for any payments outside of those made in the ordinary course of business.

Notwithstanding any provision contained in this subsection to the contrary, the trustee shall have the duty to conserve and preserve the assets of the licensed gaming entity.

(d) Compensation.--The board shall establish the compensation of a trustee and shall review and approve actual and reasonable costs and expenses of the trustee, legal counsel, accountants or other consultants or assistants hired by the trustee. The compensation, costs and expenses shall be paid by the former or suspended licensee. Total compensation for the trustee and all persons hired or retained by the trustee under subsection (c)(10) shall not exceed $600 per hour in the aggregate unless otherwise increased by the board pursuant to subsection (d.2).

(d.1) Calculation of compensation.--In determining the aggregate hourly rate of compensation to be paid to the trustee and all other persons hired or retained by the trustee, the board shall consider:

(1) The time and labor required, the difficulty of the questions involved and the skill required to properly perform the required services.

(2) Whether the acceptance of the position by the trustee or other person will preclude the trustee or other person from other employment.

(3) The fee customarily charged for similar services.

(4) The nature and potential length of the duties.

(5) The experience, reputation and ability of the trustee or other person selected to perform the services.

(d.2) Compensation exceptions.--

(1) On January 1 of each year, the board may adjust the aggregate hourly rate of compensation authorized under subsection (d) for inflation. The adjustment shall not exceed the percentage change in the Consumer Price Index for All Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics. When adjusted, the board shall publish the adjusted aggregate hourly rate of compensation in the Pennsylvania Bulletin.

(2) Upon petition by the Director of the Office of Enforcement Counsel, the board may increase the total hourly rate of compensation above the limitation contained in subsection (d) for good cause shown. The board shall consider the factors under subsection (d.1) when calculating any increase requested by the office.

(e) Reports.--A trustee shall file reports relating to the administration of the trusteeship with the board in the form and at intervals as the board orders. The board may direct that copies or portions of the trustee's reports be mailed to creditors or other parties in interest and make summaries of the reports available to the public and shall post them on the board's Internet website.

(f) Review of actions.--A creditor or other party in interest aggrieved by any alleged breach of a delegated power or duty or responsibility of a trustee in the discharge of the trustee's duties may request a review of the trustee's action or inaction by filing a petition in accordance with board regulations. The petition must set forth in detail the pertinent facts and the reasons why the facts constitute the alleged breach. The board shall review any petition filed under this section and take whatever action, if any, it deems appropriate.

(g) Effect of the trusteeship.--After issuance of an order to appoint a trustee, the former or suspended principal or slot machine licensee may not exercise any of its privileges, collect or receive any debts or pay out, sell, assign or transfer any of its assets to anyone without prior approval of the appointed trustee and the board.

(h) Disposition of net income.--During the period of trusteeship, net income from the licensed facility shall be deposited in an escrow account maintained for that purpose. Payments from the escrow account during the period of trusteeship may not be made without the prior approval of the board. A suspended or former principal or slot machine licensee may request distribution of all or a portion of the funds in the escrow account during the period of trusteeship by filing a petition in accordance with board regulation. The suspended or former principal or slot machine licensee shall have the burden of demonstrating good cause for the distribution of the funds requested.

(i) Discontinuation.--The board may issue an order to discontinue a trusteeship when:

(1) the board determines that circumstances requiring the appointment of the trustee no longer exist; or

(2) the trustee has, with the prior approval of the board, consummated the sale, assignment, conveyance or other disposition of all the assets or interest of the former principal or slot machine licensee relating to the slot machine license.

(j) List of approved trustees.--The board shall promulgate regulations governing establishment of a list of persons approved by the board and qualified to serve as a trustee. At a minimum, the regulations shall provide for the following:

(1) The minimum qualifications a person must possess to be approved as a trustee, which shall include the qualifications set forth in subsection (b).

(2) The procedure for placement on or removal from the approved trustee list.

(3) Any other information the board deems necessary to carry out the intent of this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1332.

Cross References. Section 1332 is referred to in sections 1103, 1202, 1214, 1513, 1517 of this title.






Chapter 13A - Table Games

Chapter Notes

Enactment. Chapter 13A was added January 7, 2010, P.L.1, No.1, effective immediately.

Cross References. Chapter 13A is referred to in sections 1103, 1202, 1211, 1309, 1401 of this title.



Section 13A01 - (Reserved)



Section 13A02 - Regulatory authority

The board shall promulgate regulations:

(1) Establishing standards and procedures for table games and table game devices or associated equipment, including standards distinguishing electronic gaming tables, fully automated electronic gaming tables and traditional gaming tables. The standards and procedures shall provide for any new table games or gaming tables and variations or composites of approved table games or gaming tables, provided the board determines that the new table game, gaming table or any variations or composites or other approved table games or gaming tables are suitable for use after a test or experimental period under the terms and conditions as the board may deem appropriate.

(2) Establishing standards and rules to govern the conduct of table games and the system of wagering associated with table games, including the conduct of table games and the system of wagering on electronic gaming tables and fully automated electronic gaming tables.

(2.1) Establishing the method for calculating gross table game revenue and standards for the daily counting and recording of cash and cash equivalents received in the conduct of table games, including the conduct of table games on electronic gaming tables and fully automated electronic gaming tables, and ensuring that internal controls are followed, including observation by employees of the board of that process, the maintenance of financial books and records and the conduct of audits. The board shall consult with the department in establishing these regulations.

(3) Establishing notice requirements pertaining to minimum and maximum wagers on table games. Minimum and maximum wagers may be adjusted by the certificate holder in the normal course of conducting table games, except that changes in minimum wagers at any given gaming table shall not apply to players already engaged in wagering at that gaming table when the minimum wager is changed, unless 30 minutes' notice is provided at that gaming table.

(4) Requiring each certificate holder to:

(i) Provide written information at each operational gaming table about table game rules, payoffs or winning wagers and other information as the board may require.

(ii) Provide specifications approved by the board under section 1207(11) (relating to regulatory authority of board) to integrate and update the licensed facility's surveillance system to cover all areas where table games are conducted. The specifications shall include provisions providing the board and other persons authorized by the board with onsite access to the system or its signal.

(iii) Designate one or more locations within the licensed facility to conduct table games.

(iv) Ensure that visibility in a licensed facility is not obstructed in any way that could interfere with the ability of the certificate holder, the board and other persons authorized under this part or by the board to oversee the surveillance of the conduct of table games.

(v) Integrate the licensed facility's count room for slot machine and table game operations to ensure maximum security of the counting and storage of cash and cash equivalents.

(vi) Equip each operational gaming table with a sign indicating the permissible minimum and maximum wagers at the gaming table.

(vii) Adopt policies or procedures to prohibit any table game device or associated equipment from being possessed, maintained or exhibited by any person on the premises of a licensed facility except in the areas of a licensed facility where the conduct of table games is authorized or in a restricted area designated to be used for the inspection, service, repair or storage of table game devices or associated equipment by the certificate holder or in an area used for employee training and instruction by the certificate holder.

(viii) Equip all drop boxes in which cash, cash equivalents, fill slips, credit slips or inventory slips are deposited at the gaming tables, and all areas where drop boxes are kept while in use, with two locking devices or keys, of which one locking device or key shall be under the exclusive control of the board, and the second locking device or key shall be under the exclusive control of the certificate holder's designated employees. The drop boxes shall be brought into or removed from an area where table games are conducted or locked or unlocked in accordance with procedures established by the board.

(ix) Designate secure locations for the inspection and storage of table game devices and associated equipment as may be approved by the board.

(5) Establishing the size and uniform color by denomination of all chips used in the conduct of table games, including tournaments, and a policy for the use of promotional or commemorative chips used in the conduct of table games. All types of chips shall be approved by the board prior to being used for play at a table game at a licensed facility.

(5.1) Establishing the procedure to be used by a certificate holder to determine and extract a rake for the purposes of generating gross table game revenue from nonbanking games. The rake may be calculated using a percentage or a flat fee methodology.

(6) Establishing minimum standards relating to the acceptance of tips or gratuities by dealers and croupiers at a table game, which shall include:

(i) The requirement that tips or gratuities accepted by dealers and croupiers at banking games be placed in a common pool for complete distribution pro rata among all dealers and croupiers.

(ii) The right of the certificate holder to establish policies under which tips or gratuities accepted by dealers and croupiers at nonbanking games are not required to be pooled and may be retained by the dealers and croupiers.

Nothing in this paragraph shall prohibit a certificate holder from adopting a formal policy relating to acceptance of tips and gratuities, provided that the policy meets the minimum standards established by the board under this paragraph.

(7) Establishing the minimal proficiency requirements for individuals to successfully complete a course of training at a gaming school. The regulations shall not prohibit a slot machine licensee from establishing a course of training for its employees or potential employees or prohibit a certificate holder from offering employment to an individual who has not attended or completed a course of instruction at a gaming school and shall require a slot machine licensee that elects to train its gaming employees or potential table game employees to submit a detailed summary of the training program to the board and to demonstrate the adequacy of the training. The regulations shall prohibit a slot machine licensee from charging its employees or potential employees a fee to complete a course of training.

(8) Establishing the practices and procedures governing the conduct of tournaments under this chapter.

(9) Establishing minimum standards relating to the extension of credit to a player by a certificate holder. Prior to extending credit, the certificate holder shall consider an individual's financial fitness, including annual income, debt-to-income ratio, prior credit history, average monthly bank balance or level of play.



Section 13A03 - Temporary table game regulations

(a) Promulgation.--In order to facilitate the prompt implementation of this chapter, regulations promulgated by the board shall be deemed temporary regulations which shall expire not later than two years following the publication of the temporary regulation. The board may promulgate temporary regulations not subject to:

(1) Sections 201, 202, 203, 204 and 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(2) The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(3) Sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

(b) Expiration.--Except for temporary regulations governing the rules of new table games approved by the board, the board's authority to adopt temporary regulations under subsection (a) shall expire two years after the effective date of this section. Regulations adopted after this period shall be promulgated as provided by law.

(c) Temporary regulations.--The board shall begin publishing temporary regulations governing table game rules, licensing of manufacturers and suppliers and surveillance standards in the Pennsylvania Bulletin no later than February 1, 2010.

Cross References. Section 13A03 is referred to in section 1501 of this title.



Section 13A04 - Commonwealth resident employment goals

(a) Employment opportunities.--It is the goal of the General Assembly that the board promote and ensure the availability of employment opportunities for Commonwealth residents in table games and table game-related operations as authorized in this chapter. The board shall work with each certificate holder to ensure that a significant number of Commonwealth residents are employed by a certificate holder relating to table games. It is also the goal of the General Assembly that Commonwealth residents comprise at least 85% of each certificate holder's table game-related employees by the end of the third year following commencement of the conduct of table games at each certificate holder's licensed facility.

(b) Review.--The board shall conduct an annual review to ascertain each certificate holder's progress in achieving the goals of this section and whether each certificate holder has taken effective and meaningful action to employ Commonwealth residents in table game-related positions at licensed facilities. The first review shall be completed one year following the award of the first table game operation certificate. Each annual review shall contain recommendations which the board determines appropriate and may be combined with any other review or study required by the board under this part. The review shall be submitted to the chairman and minority chairman of the standing committees of the Senate and of the House of Representatives with jurisdiction over this part.

Cross References. Section 13A04 is referred to in section 1510 of this title.



Section 13A11 - Authorization to conduct table games

(a) Authorization.--The board may authorize a slot machine licensee to conduct table games, including table game contests and tournaments, and to operate a system of wagering associated with the conduct of table games at the slot machine licensee's licensed facility. Authorization shall be contingent upon the slot machine licensee's agreement to ensure that slot machine and table game operations will be conducted in accordance with this part and any other conditions established by the board. Nothing in this part shall be construed to create a separate license governing the conduct of table games by slot machine licensees within this Commonwealth.

(b) Number of authorized gaming tables.--

(1) A Category 1 and Category 2 slot machine licensee awarded a table game operation certificate may operate up to 250 gaming tables at any one time at its licensed facility. No more than 30% of these gaming tables may be used to play nonbanking games at any one time. Six months following the date of commencement of table game operations, the board may permit a Category 1 or Category 2 certificate holder to increase the number of gaming tables above the number authorized under this paragraph. The certificate holder shall petition the board for the increase at its licensed facility. The board, in considering the petition, shall take into account the appropriateness of the physical space where the gaming tables will be located and the convenience of the public attending the facility. The board may also take into account the potential benefit to the Commonwealth.

(2) A Category 3 slot machine licensee awarded a table game operation certificate may operate up to 50 gaming tables at any one time at its licensed facility. No more than 30% of these gaming tables may be used to play nonbanking games at any one time.

(3) Nonbanking gaming tables shall seat a maximum of ten players.

Cross References. Section 13A11 is referred to in section 13A22.1 of this title.



Section 13A12 - Petition requirements

(a) General rule.--Unless otherwise prohibited under section 13A13 (relating to prohibitions), a slot machine licensee may seek approval to conduct table games by filing a petition with the board.

(b) Petition contents.--A petition seeking authorization to conduct table games shall include the following:

(1) The name, business address and contact information of the petitioner.

(2) The name and business address, job title and a photograph of each principal and key employee of the petitioner who will be involved in the conduct of table games and who is not currently licensed by the board, if known.

(3) An itemized list of the number of gaming tables and types of table games for which authorization is being sought.

(4) The estimated number of full-time and part-time employment positions that will be created at the licensed facility if table games are authorized and an updated hiring plan pursuant to section 1510(a) (relating to labor hiring preferences) which outlines the petitioner's plan to promote the representation of diverse groups and Commonwealth residents in the employment positions.

(5) A brief description of the economic benefits expected to be realized by the Commonwealth, its municipalities and its residents if table games are authorized at the petitioner's licensed facility.

(6) The details of any financing obtained or that will be obtained to fund an expansion or modification of the licensed facility to accommodate table games and to otherwise fund the cost of commencing table game operations.

(7) Information and documentation concerning financial background and resources, as the board may require, to establish by clear and convincing evidence the financial stability, integrity and responsibility of the petitioner.

(8) Information and documentation, as the board may require, to establish by clear and convincing evidence that the petitioner has sufficient business ability and experience to create and maintain a successful table game operation. In making this determination, the board may consider the results of the petitioner's slot machine operation, including financial information, employment data and capital investment.

(9) Information and documentation, as the board may require, to establish by clear and convincing evidence that the petitioner has or will have the financial ability to pay the authorization fee under section 13A61 (relating to table game authorization fee).

(10) Detailed site plans identifying the petitioner's proposed table game area within the licensed facility.

(11) If the petitioner is a Category 1 or Category 2 slot machine licensee, a waiver, on a form prescribed by the board which is signed by the petitioner and acknowledged by each of the petitioner's principals, of the following rights arising as a result of an amendment or addition to this part that took effect at the same time as the effective date of this section:

(i) the petitioner's right under section 1209(f) (relating to slot machine license fee) or under any contract executed by the applicant and the department under section 1209(c) to receive the return of any portion of the slot machine license fee paid by the petitioner for its slot machine license; and

(ii) the petitioner's right, if any, to sue for the return of any portion of the slot machine license fee paid by the petitioner for its slot machine license.

(12) Other information as the board may require.

(c) Confidentiality.--Information submitted to the board under subsection (b)(6), (7), (9), (10) and (12) may be considered confidential by the board if the information would be confidential under section 1206(f) (relating to board minutes and records).

Cross References. Section 13A12 is referred to in sections 13A13, 13A15, 13A16.1, 13A61 of this title.



Section 13A13 - Prohibitions

(a) Slot machine licensee.--No slot machine licensee that is required as a condition of slot machine licensure to make payments to a municipality, municipal authority or other entity for an economic development project, including any project enumerated in the act of July 25, 2007 (P.L.342, No.53), known as Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, may submit a petition under section 13A12 (relating to petition requirements) until the requirements of section 1214(a) (relating to specific authority to suspend slot machine license) are met.

(b) Duties of board.--The board shall not accept or approve a petition submitted by any slot machine licensee subject to subsection (a) until the written agreement required by section 1214(a) is submitted by the slot machine licensee to the board, which shall ensure the written agreement meets the requirements of section 1214(a) and all conditions relating to the economic development project imposed by the board when awarding the slot machine license to the licensee are satisfied.

(c) Construction.--Nothing in this section shall be construed to relieve a slot machine licensee of its legal obligation to make any required payments referenced under this section if the slot machine licensee elects not to petition the board for authorization to conduct table games.

Cross References. Section 13A13 is referred to in section 13A12 of this title.



Section 13A14 - Table game authorization hearing process; public input hearings

(a) General rule.--The board's consideration and resolution of all petitions to conduct table games shall be conducted in accordance with 2 Pa.C.S. (relating to administrative law and procedure) or with procedures adopted by order of the board. Notwithstanding the requirements of 2 Pa.C.S. §§ 504 (relating to hearing and record) and 505 (relating to evidence and cross-examination) as they relate to the conduct of oral hearings, the board may adopt procedures to provide parties before it with a documentary hearing, and the board may resolve disputed material facts without conducting an oral hearing where constitutionally permissible.

(b) Public input hearing requirement.--

(1) Prior to granting a petition for a slot machine licensee to conduct table games under this chapter, the board shall hold at least one public input hearing on the matter in the municipality where the petitioner's licensed facility is located.

(2) A list of all witnesses scheduled to testify at a public input hearing shall be posted on the board's Internet website at least seven days prior to the hearing. The list shall be updated at least three days prior to the hearing. Additional witnesses shall be posted on the board's Internet website as they are added to the list.



Section 13A15 - Standard for review of petitions

The board shall approve a petition if the petitioner establishes, by clear and convincing evidence, all of the following:

(1) The petitioner's slot machine license is in good standing with the board.

(2) The conduct of table games at the petitioner's licensed facility will have a positive economic impact on the Commonwealth, its municipalities and residents through increased revenues and employment opportunities.

(3) The petitioner possesses adequate funds or has secured adequate financing to:

(i) Fund any necessary expansion or modification of the petitioner's licensed facility to accommodate the conduct of table games.

(ii) Pay the authorization fee in accordance with section 13A61 (relating to table game authorization fee).

(iii) Commence table game operations at its licensed facility.

(4) The petitioner has the financial stability, integrity and responsibility to conduct table games.

(5) The petitioner has sufficient business ability and experience to create and maintain a successful table game operation.

(6) The petitioner's proposed internal and external security and proposed surveillance measures within the area of the licensed facility where the petitioner seeks to conduct table games are adequate.

(7) The petitioner agrees that the number of slot machines in operation at its licensed facility on October 1, 2009, will not be permanently reduced in order to install gaming tables.

(8) The petitioner has executed the waiver required under section 13A12(b)(11) (relating to petition requirements) and provided any other information required by section 13A12(b).



Section 13A16 - Award of certificate

Upon approval of a petition, the board shall award a table games operation certificate to the petitioner. Awarding of a table game operation certificate prior to the payment in full of the authorization fee required by section 13A61 (relating to table game authorization fee) shall not relieve the petitioner from complying with the provisions of section 13A61.



Section 13A16.1 - Amendment of statement of conditions

(a) Amendment.--Upon awarding a table game operation certificate, the board shall amend the slot machine licensee's statement of conditions governing the slot machine license to include conditions pertaining to the requirements of this part. If the slot machine licensee is a Category 1 or Category 2 slot machine licensee, amendments to the statement of conditions shall include a requirement that the slot machine licensee acknowledge and honor the waiver of rights required to be filed under section 13A12(b)(11) (relating to petition requirements).

(b) Sanctions.--A certificate holder that fails to abide by this part or any condition contained in the licensee's statement of conditions in the conduct of table games shall be subject to board-imposed administrative sanctions or other penalties authorized under this part.



Section 13A17 - Table game operation certificate

The following shall apply:

(1) A table game operation certificate shall be in effect unless:

(i) Suspended or revoked by the board consistent with the requirements of this part.

(ii) The slot machine license held by the certificate holder is suspended, revoked or not renewed by the board consistent with the requirements of this part.

(iii) The certificate holder relinquishes or does not seek renewal of its slot machine license.

(2) The table game operation certificate shall include an itemized list by type of table game and the number of gaming tables approved by the board and permitted in the certificate holder's licensed facility. The certificate holder may increase or decrease the number of gaming tables permitted at the licensed facility, change the type of table games played at a particular gaming table or change the configuration of gaming tables upon notice to the board and approval by a designated employee of the board. Unless approved by the board, the total number of gaming tables in operation at the licensed facility may not exceed the number authorized in the table games operation certificate.

(3) A certificate holder shall be required to update the information in its initial table games petition at times prescribed by the board.



Section 13A18 - Timing of initial table game authorizations

The board shall approve or deny a petition within 60 days following receipt of the petition.



Section 13A21 - Authorized locations for operation

(a) Restriction.--A certificate holder shall only be permitted to operate table games at the licensed facility, a temporary facility authorized under subsection (a.1) or an area authorized under subsection (b).

(a.1) Temporary facilities.--The board may permit a certificate holder to conduct table games at a temporary facility which is physically connected to, attached to or adjacent to a licensed facility for a period not to exceed 24 months.

(b) Powers and duties of board.--Upon request made by a certificate holder, the board may determine the suitability of a hotel for the conduct of table games. The board may authorize the executive director to designate specific areas of a licensed facility, other than the gaming floor, or specific areas of a hotel, including conference rooms, ballrooms or other rooms, in which the certificate holder may conduct contests or tournaments. No certificate holder may be approved to conduct table games in a licensed facility or a hotel unless the areas to be designated are equipped with adequate security and surveillance equipment to ensure the integrity of the conduct of a table game contest or tournament. The certificate holder shall notify the board of the number of gaming tables that the certificate holder intends to operate during a contest or tournament, and the board shall designate an employee of the board to approve or deny the request. An authorization granted under this section may not:

(1) Impose any criteria or requirements regarding the contents or structure of a hotel which are unrelated to the conduct of table games.

(2) Authorize the placement or operation of slot machines in a hotel.



Section 13A22 - Commencement of table game operations

A certificate holder may not operate or offer table games for play at a licensed facility until the board determines that:

(1) The certificate holder is in compliance with the requirements of this part.

(2) The certificate holder's internal controls and audit protocols are sufficient to meet the requirements of section 13A25 (relating to table game accounting controls and audit protocols).

(3) The certificate holder's table game employees, where applicable, are licensed, permitted or otherwise authorized by the board to perform their respective duties.

(4) The certificate holder is prepared in all respects to offer table game play to the public at the licensed facility.

(5) The certificate holder has implemented necessary internal and management controls and security arrangements and surveillance systems for the conduct of table games.

(6) The certificate holder is in compliance with or has complied with section 13A61 (relating to table game authorization fee).



Section 13A22.1 - Table game tournaments

(a) Authorization.--A certificate holder may conduct tournaments at its licensed facility.

(b) Submission of schedule.--The following shall apply:

(1) A certificate holder that elects to conduct tournaments shall submit to the executive director of the board for approval a proposed schedule of tournaments to be conducted at the licensed facility.

(2) The proposed schedule may be a weekly, monthly or annual schedule and shall include information identifying all of the following:

(i) The type of table game or table games to be played at each tournament.

(ii) The proposed date and time of each tournament.

(iii) The proposed entry fee and any other fees associated with the tournament.

(iv) The maximum number of participants.

(v) Any other information as the board may require.

(3) Submission of a proposed schedule shall not require the certificate holder to conduct all tournaments contained in the schedule. A certificate holder may not conduct a tournament at a date or time not contained in the schedule submitted to the executive director.

(4) A certificate holder may seek to amend or modify the schedule at any time by filing a written request with the executive director.

(c) Exemptions and additional tables.--The following shall apply:

(1) For a Category 1 or Category 2 licensed facility, gaming tables used in tournaments shall be exempt from section 13A11 (b)(1) (relating to authorization to conduct table games) and shall not be used in any calculation of the total number of gaming tables authorized in the table game authorization certificate.

(2) For a Category 3 licensed facility, the executive director may authorize the licensed facility to operate up to 15 additional gaming tables for use in tournaments. The executive director may grant the use of the additional gaming tables for tournaments authorized under this paragraph only one day per month.

(d) Seating.--A gaming table used in tournament play shall seat a maximum of ten players per table.



Section 13A23 - Training of employees and potential employees

(a) Adequacy.--A slot machine licensee that elects to offer table game training to its employees or potential employees shall submit to the board a detailed summary of the training program demonstrating the adequacy of the training.

(b) Authorization.--Notwithstanding any provision of this part to the contrary, the executive director of the board may authorize a slot machine licensee to conduct table game training and instruction for the slot machine licensee's employees and potential employees.

(c) Effect.--Authorization granted under subsection (b) shall do all of the following:

(1) Permit a slot machine licensee to conduct training at a location within the licensed facility or at another location.

(2) Require any training authorized on the gaming floor to be conducted in a specified area of the gaming floor that is clearly identified as a training area and not accessible to the public.

(3) Designate a secure area at the location where the training will take place for the storage of table game devices and associated equipment used for training.

(4) Limit the number of table game devices and associated equipment to that necessary to conduct training.

(5) Prohibit the payment of any cash, cash equivalent or other prize to an individual as a result of play conducted during training or play conducted utilizing table game devices or associated equipment obtained under section 13A23.1 (relating to training equipment).

(6) Prohibit a slot machine licensee from charging its employees or potential employees a fee to participate in the training.

(c.1) Rescission or revocation.--An authorization granted by the executive director under subsection (b) may be rescinded or revoked by the executive director or the board without cause. The slot machine licensee shall be given notice that the authorization has been rescinded or revoked and afforded a reasonable time to take all necessary actions required by the executive director or the board.

(d) Prohibition.--The board shall be prohibited from charging a fee as a condition of receiving authorization under subsection (b).

Cross References. Section 13A23 is referred to in section 13A23.1 of this title.



Section 13A23.1 - Training equipment

(a) Acquisition.--Notwithstanding section 1317 (relating to supplier licenses) or section 1317.1 (relating to manufacturer licenses), for a one-year period following the effective date of this section, a slot machine licensee may purchase, lease or otherwise obtain table game devices or associated equipment that will be used for the sole purpose of conducting table game training authorized under section 13A23 (relating to training of employees and potential employees) from a manufacturer or supplier, whether or not licensed or otherwise approved by the board under this part, or from an affiliate of the slot machine licensee or a gaming facility in another jurisdiction.

(b) Identification.--Table game devices or associated equipment obtained by a slot machine licensee pursuant to subsection (a) shall have an identification number which shall be kept on file with the board, and the table game devices or associated equipment shall be clearly identified as being used for training purposes only.

(c) Prohibition.--

(1) Table game devices and associated equipment obtained pursuant to this section shall be prohibited from being used on the gaming floor unless being used for training purposes pursuant to section 13A23(c)(2).

(2) The payment of any cash, cash equivalent or other prize to an individual from the play of a table game on table game devices or associated equipment obtained pursuant to this section is prohibited.

Cross References. Section 13A23.1 is referred to in sections 1317.1, 13A23 of this title.



Section 13A24 - Condition of continued operation

As a condition of continued operation, a certificate holder shall agree to maintain all books, records and documents pertaining to table games in a manner and location within this Commonwealth as approved by the board. All books, records and documents related to table games shall:

(1) be segregated by separate accounts within the slot machine licensee's books, records and documents, except for any books, records or documents that are common to both slot machine and table game operations;

(2) be immediately available for inspection upon request of the board, the bureau, the department, the Pennsylvania State Police or the Attorney General, or agents thereof, during all hours of operation of the licensed facility in accordance with regulations promulgated by the board; and

(3) be maintained for a period as the board, by regulation, may require.



Section 13A25 - Table game accounting controls and audit protocols

(a) Approval.--Prior to the commencement of table game operations, a certificate holder shall submit to the board for approval all proposed site plans, internal control systems and audit protocols for the certificate holder's table game operations.

(b) Minimum requirements.--A certificate holder's internal controls and audit protocols shall:

(1) Safeguard its assets and revenues, including the recording of cash, cash equivalents and evidences of indebtedness related to table games.

(2) Provide for reliable records, accounts and reports of any financial event that occurs in the conduct of table games, including reports to the board related to table games.

(3) Provide for accurate and reliable financial records related to table games.

(4) Establish procedures for all the following:

(i) The receipt, storage and disbursal of chips, cash and cash equivalents used in table games.

(ii) Conversion of cash equivalents to cash.

(iii) The redemption of chips and other representations of value used in table games and the payment of winnings and prizes.

(iv) The recording of financial transactions pertaining to table games.

(5) Establish procedures for the collection and security of cash and cash equivalents at the gaming tables.

(6) Establish procedures for the recording of and transfer of chips and cash equivalents between the gaming tables and the cashier's cage.

(7) Establish procedures for the transfer of drop boxes from the gaming tables to the count room.

(8) Establish procedures and security for the counting and recording of gross table game revenue.

(9) Establish procedures for the security, storage and recording of cash and cash equivalents utilized in table games.

(10) Establish procedures and security standards for the handling and storage of table game devices and associated equipment used in connection with table games.

(11) Establish procedures and rules governing the conduct of each table game and the responsibility of employees related to table games.

(12) Establish procedures for the collection and recording of revenue from poker and other table games when played as nonbanking games, including the type of rake utilized and the methodology for calculating the amount of permissible rake.

(13) Ensure that any wagering permitted in the play of a table game is implemented only in accordance with the certificate holder's general or specific authorization, as approved by the board.

(14) Ensure the proper and timely accounting of gross table game revenue and the calculation of gross table game revenue, fees, taxes and assessments based on the gross table game revenue.

(15) Maintain accountability for assets, ensure that recorded accountability for assets is compared with actual assets at reasonable intervals and ensure that appropriate action is taken with respect to any discrepancies.

(16) Ensure that all functions, duties and responsibilities related to table game operations are appropriately segregated and performed in accordance with sound financial practices by qualified employees.

(17) Permit use of its licensed facility by the board, the bureau and other persons authorized under this part or by the board to facilitate their ability to perform regulatory and oversight functions under this chapter.

(c) Submission to board.--The submission required under subsection (a) shall include a detailed description of the certificate holder's administrative and accounting procedures related to table games, including its written system of internal controls. Each written system of internal controls shall include:

(1) An organizational chart depicting appropriate functions and responsibilities of employees involved in both slot machine operations and table game operations.

(2) A description of the duties and responsibilities of each position shown on the organizational chart.

(3) The record retention policy of the certificate holder.

(4) The procedure to be utilized to ensure that assets are safeguarded, including mandatory count procedures.

(5) A detailed narrative description of the administrative and accounting procedures in place to ensure compliance with the requirements of section 13A26 (relating to cash equivalents).

(6) A statement signed by the certificate holder's chief financial officer or other competent person attesting that the signatory believes, in good faith, that the system satisfies the requirements of this section.

(d) Review.--Prior to authorizing a certificate holder to conduct table games, the board shall review the system of internal controls submitted under subsection (c) to determine whether it conforms to the requirements of this part and whether it provides adequate and effective controls for the conduct of table games.

Cross References. Section 13A25 is referred to in section 13A22 of this title.



Section 13A26 - Cash equivalents

(a) Checks.--

(1) A certificate holder may accept a check from a patron in exchange for cash or chips. The certificate holder shall present each check for payment to the financial institution upon which the check is drawn within ten days of receipt by the certificate holder. No third party checks shall be permitted.

(2) Notwithstanding any law to the contrary, checks cashed in conformity with the requirements of this section or 13 Pa.C.S. Div. 3 (relating to negotiable instruments) shall be valid instruments, enforceable at law in the courts of this Commonwealth. Any check cashed, transferred, conveyed, given or accepted in violation of this section shall be invalid and unenforceable for the purposes of collection by a certificate holder but shall be included in the calculation of gross table game revenue.

(b) Notice of fees.--All fees charged for the conversion of cash equivalents shall be disclosed.

(c) Payment of cash equivalents.--Other than credit extended by a certificate holder, an instrument that constitutes a cash equivalent shall be made payable to the slot machine licensee, to the bearer or to cash. An instrument made payable to a third party shall not be considered a cash equivalent and shall be prohibited.

Cross References. Section 13A26 is referred to in sections 13A25, 1504 of this title.



Section 13A27 - Other financial transactions

(a) Credit.--Notwithstanding section 1504 (relating to wagering on credit), a certificate holder may extend interest-free, unsecured credit to patrons for the purpose of playing slot machines or table games in accordance with this section; however, a certificate holder shall not accept credit cards, charge cards or debit cards from a patron or player for the exchange or purchase or chips, slot machine or table game credits or for an advance of coins or currency to be utilized by a player to play slot machine or table games. No credit card advance machine may be placed on the gaming floor.

(b) Credit applications.--Each application for credit submitted by a patron to a certificate holder shall be maintained in a confidential credit file. The application shall include the patron's name, address, telephone number and comprehensive bank account information, the requested credit limit, the patron's approximate amount of current indebtedness, the amount and source of income in support of the application, the patron's signature on the application, a certification of truthfulness and any other information deemed relevant by the certificate holder. The certificate holder shall notify each applicant that, as a condition of receiving credit, the certificate holder will verify identity and indebtedness information through a credit bureau or casino credit bureau and, if appropriate, through direct contact with other slot machine licensees.

(c) Credit application verification.--Prior to approving an application for credit, a certificate holder shall verify:

(1) The identity, creditworthiness and indebtedness information of the applicant by conducting a comprehensive review of the information submitted with the application and any information regarding the applicant's credit activity at other licensed facilities which the certificate holder may obtain through a casino credit bureau and, if appropriate, through direct contact with other slot machine licensees.

(2) That the applicant's name is not included on an exclusion list under section 1514 (relating to regulation requiring exclusion or ejection of certain persons) or 1516 (relating to list of persons self excluded from gaming activities) or the voluntary credit suspension list under subsection (h).

(d) Establishment of credit.--Upon completion of the verification required under subsection (c), a certificate holder may grant a patron credit. The certificate holder shall establish a credit limit for each patron to whom the certificate holder grants credit. Each applicant's credit limit shall be approved by two or more employees of the certificate holder holding the job positions of credit manager, assistant credit manager, credit shift manager, credit executive or a key employee in a direct reporting line above the manager or credit manager. The approval shall be recorded in the applicant's credit file and shall include the reasons and information relied on for the approval of credit and verification by the employees approving the applicant's credit limit. Increases to an individual's credit limit may be approved following a written request from the individual and reverification of an individual's credit information.

(e) Recordkeeping.--Detailed information pertaining to all transactions affecting an individual's outstanding indebtedness to a certificate holder shall be recorded in chronological order in the individual's credit file.

(f) Reduction or suspension of credit.--A certificate holder may reduce an individual's credit limit or suspend credit to an individual for any reason.

(g) Voluntary credit suspension.--An individual may request a certificate holder to suspend the individual's credit. Each certificate holder shall inform the board when an individual requests a suspension of credit and shall provide the board with all information necessary to maintain the voluntary credit suspension list under subsection (h).

(h) Voluntary credit suspension list.--The board shall maintain a voluntary credit suspension list of all individuals who have requested suspension of credit privileges and shall provide the list on a continuous basis to the credit department of each certificate holder. An individual may request placement on the voluntary credit suspension list by submitting to the board the individual's name, address and date of birth. The individual does not need to provide a reason for the request. Notwithstanding any other provision of law to the contrary, the board's list of individuals who have had credit privileges voluntarily suspended shall be confidential, and neither the board nor the credit department of a certificate holder shall divulge the name of any individual on this list to any person or entity other than those provided for in this subsection. To be removed from the list, the individual shall submit a request to the board. The board shall remove the individual from the list and inform the credit department of each certificate holder not later than three business days after the board's receipt of the request.

(i) Liability.--A certificate holder or employee thereof shall not be liable to any individual on the voluntary credit suspension list or to any other party in any judicial proceeding for any harm, monetary or otherwise, which may arise as a result of:

(1) the failure of a certificate holder to restore credit privileges to an individual on the voluntary credit suspension list; or

(2) otherwise permitting an individual on the voluntary credit suspension list to engage in gaming activity in the licensed facility while on the voluntary credit suspension list.

(j) Tax liability.--Draws against unsecured credit extended to patrons pursuant to this section which become uncollectible may not be claimed by a certificate holder as a deduction, credit or any other type of reduction or offset against any tax imposed by this part or the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

Cross References. Section 13A27 is referred to in section 1611 of this title.



Section 13A28 - Key employees and occupation permits

Nothing in this part shall be construed to require any individual who holds a principal license, a key employee license or gaming employee license under Chapter 13 (relating to licensees) to obtain a separate license or permit to be employed in a certificate holder's table game operation authorized under this chapter.



Section 13A29 - Application of Clean Indoor Air Act

For the purpose of section 3(b)(11) of the act of June 13, 2008 (P.L.182, No.27), known as the Clean Indoor Air Act, the term "gaming floor" shall include the areas of any licensed facility where the slot machine licensee is authorized to place and operate slot machines or conduct table games, except such areas off the gaming floor where contests or tournaments are conducted unless smoking is otherwise permitted in such areas.



Section 13A29.1 - Application of Liquor Code

The provisions of section 493(24)(ii) of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, shall also apply to table games.



Section 13A41 - Table game device and associated equipment testing and certification standards

(a) Expansion of independent testing and certification facility.--Within one year of the effective date of this section, the board shall expand the independent testing and certification facility created under section 1320(b) (relating to slot machine testing and certification standards) to include the testing and certification of table game devices and associated equipment. Costs associated with the expansion of the facility shall be assessed on manufacturers licensed to manufacture table game devices or associated equipment under this part in accordance with a schedule adopted by the board. The expanded facility shall be made available to each table game device manufacturer and supplier as determined by the board.

(b) Use of other state standards.--The board may determine whether the table game device testing and certification standards of another jurisdiction within the United States in which a manufacturer licensed pursuant to section 1317.1 (relating to manufacturer licenses) to manufacture table game devices or associated equipment used in connection with table games is licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may permit the manufacturer appropriately licensed pursuant to section 1317.1 to deploy table game devices or associated equipment it manufactures which have met the table game device testing and certification standards in another jurisdiction without undergoing the full testing and certification process by the board's independent testing and certification facility.



Section 13A61 - Table game authorization fee

(a) Amount of authorization fee.--

(1) A Category 1 or a Category 2 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 (relating to petition requirements) on or before June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $16,500,000. A Category 1 or a Category 2 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 after June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $24,750,000.

(2) A Category 3 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 on or before June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $7,500,000. A Category 3 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 after June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $11,250,000.

(3) Notwithstanding paragraphs (1) and (2), the holder of a Category 1 or Category 3 slot machine license issued after June 1, 2010, that submits a petition for a table game operation certificate shall pay a one-time nonrefundable authorization fee in the amount of $16,500,000 or $7,500,000, respectively.

(4) A table game operation certificate shall not be subject to renewal or payment of an additional authorization fee.

(b) Payment of fee.--A slot machine licensee that submits a petition on or before June 1, 2010, shall pay the required authorization fee on or before June 1, 2010. The board may allow the fee to be paid in installments, provided all installments are paid on or before June 1, 2010. In that event, the board and the slot machine licensee shall enter into a written agreement setting forth the terms of payment.

(c) Failure to pay by deadline.--If a petitioner or certificate holder fails to pay the required authorization fee in full by June 1, 2010, the board shall impose a penalty and may grant the petitioner or certificate holder up to a six-month extension to pay the authorization fee or any remaining portion of the authorization fee and the penalty. The board shall require the petitioner or certificate holder to make weekly payments until the fee and penalty are paid in full.

(d) Suspension of certificate.--The board shall suspend the table game operation certificate if the certificate holder fails to pay the total authorization fee and the penalty prior to the expiration of an extension period granted under subsection (c). The suspension shall remain in effect until final payment is made.

(e) (Reserved).

(f) Deposit of fees.--Notwithstanding section 1208 (relating to collection of fees and fines), all table game authorization fees or penalties received by the board under this subchapter, all table game device and associated equipment manufacturer and supplier license fees, all table game device or associated equipment manufacturer and supplier renewal fees and fees for licenses issued under Chapter 16 (relating to junkets) shall be deposited in the General Fund.

Cross References. Section 13A61 is referred to in sections 1309, 13A12, 13A15, 13A16, 13A22 of this title.



Section 13A62 - Table game taxes

(a) Imposition.--

(1) Except as provided in paragraphs (2) and (3), each certificate holder shall report to the department and pay from its daily gross table game revenue, on a form and in the manner prescribed by the department, a tax of 12% of its daily gross table game revenue.

(2) In addition to the tax payable under paragraph (1), each certificate holder shall report to the department and pay from its daily gross table game revenue, on a form and in the manner prescribed by the department, a tax of 34% of its daily gross table game revenue from each table game played on a fully automated electronic gaming table.

(3) The tax reported and payable under paragraph (1) by each certificate holder shall be 14% of daily gross table game revenue for a period of two years following commencement of table games operations at its licensed facility.

(b) Deposits and distributions.--

(1) The tax imposed under subsection (a) shall be payable to the department on a weekly basis and shall be based upon gross table game revenue derived during the previous week.

(2) All funds owed to the Commonwealth under this section shall be held in trust for the Commonwealth by the certificate holder until the funds are paid to the department. Unless otherwise agreed to by the board, a certificate holder shall establish a separate bank account into which gross table game revenue shall be deposited and maintained until such time as the funds are paid to the department under this section or paid into the fund under section 13A63(a) (relating to local share assessment).

(3) The tax imposed under subsection (a) shall be deposited into the General Fund.

(c) Deposits for property tax relief.--If, on the last day of a fiscal year the balance of the Budget Stabilization Reserve Fund established pursuant to section 1701-A of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, exceeds $750,000,000, as certified by the Secretary of the Budget, the deposits made into the General Fund pursuant to subsection (b)(3) shall cease and thereafter be deposited into the Property Tax Relief Fund established pursuant to section 1409 (relating to Property Tax Relief Fund).

Cross References. Section 13A62 is referred to in section 13A63 of this title.



Section 13A63 - Local share assessment

(a) Required payment.--In addition to the tax imposed under section 13A62 (relating to table game taxes), each certificate holder shall pay on a weekly basis and on a form and in a manner prescribed by the department a local share assessment into a restricted receipts account established within the fund. All funds owed under this section shall be held in trust by the certificate holder until the funds are paid into the account. Funds in the account are hereby appropriated to the department on a continuing basis for the purposes set forth in this section.

(b) Distributions to counties.--The department shall make quarterly distributions from the local share assessments deposited into the fund under subsection (a) to counties, including home rule counties, hosting a licensed facility authorized to conduct table games under this chapter in accordance with the following:

(1) If the licensed facility is a Category 1 licensed facility located at a harness racetrack and the county, including a home rule county, in which the licensed facility is located is:

(i) A county of the third class: 50% of the licensed facility's local share assessment shall be added to and distributed with the funds distributed under section 1403(c)(2)(i)(D) (relating to establishment of State Gaming Fund and net slot machine revenue distribution).

(ii) A county of the second class A: 50% of the licensed facility's local share assessment shall be distributed to the county.

(iii) A county of the fourth class: 50% of the licensed facility's local share assessment shall be added to the funds in the restricted receipts account established pursuant to section 1403(c)(2)(i)(E) for distribution with those funds.

(iv) A county of the fifth class: 50% of the licensed facility's local share assessment shall be added to the funds in the restricted receipts account established pursuant to section 1403(c)(2)(i)(F) for distribution with those funds.

(2) If the facility is a Category 1 licensed facility that is located at a thoroughbred racetrack and the county in which the licensed facility is located is:

(i) A county of the second class A: 50% of the licensed facility's local share assessment shall be distributed to the county to be further distributed as grants to a nonprofit hospital in a first class township that is contiguous to the municipality in which the licensed facility is located. If the nonprofit hospital ceases to exist, 50% of the licensed facility's local share assessment shall be distributed to the county in which the licensed facility is located.

(ii) Except as set forth in subparagraph (iii), a county of the third class: 50% of the licensed facility's local share assessment shall be distributed to the county to be used solely to fund the establishment of a county violent crime task force to reduce gang violence, gun trafficking and violence and drug-related crimes in the county. The district attorney shall appoint, direct and coordinate the operations and personnel of the task force.

(iii) A county of the third class which is also a home rule county: 100% of the licensed facility's local share assessment shall be distributed to a community college that is established in the county after the effective date of this subparagraph and prior to January 1, 2014, to be used by the community college for organizational, administrative, operating and capital expenditures and the payment of principal, interest and expenses related to indebtedness, subject to the following:

(A) Until January 1, 2014, or until a community college is established after the effective date of this subparagraph prior to January 1, 2014, whichever occurs first, 100% of the licensed facility's local share assessment shall be distributed to the county redevelopment authority to be deposited and maintained by the county redevelopment authority in a restricted receipts account. The funds may be invested by the county redevelopment authority as permitted by law, and any interest earned on the funds and investment income derived from the funds shall be deposited into the restricted receipts account. The funds in the restricted receipts account shall be distributed as provided in clause (B) or used as provided in clause (C), as applicable.

(B) If a community college is established in the county following the effective date of this subparagraph and prior to January 1, 2014, the funds in the restricted receipts account established under clause (A) shall be distributed in their entirety by the county redevelopment authority to the community college no later than 60 days following the date of the establishment of the community college.

(C) If a community college is not established in the county following the effective date of this subparagraph and prior to January 1, 2014, beginning January 1, 2014, 100% of the licensed facility's local share assessment shall be distributed to the county redevelopment authority to be deposited into the restricted receipts account established under clause (A), and all funds in the restricted receipts account shall be used by the county redevelopment authority for a revolving loan program available to municipalities within the county for infrastructure projects, including, but not limited to, water, sewer, storm water management, flood control, roads, broadband Internet access, site remediation and public utility infrastructure in areas other than a public utility's own facilities. The county redevelopment authority may use funds from the revolving loan program for expenses related to the cost to administer the revolving loan program in an amount not in excess of 0.5% of the revolving loan program portfolio in a given calendar year. A municipality may not use funds received under the revolving loan program for general budget or operating expenses. The county redevelopment authority shall develop loan program criteria and guidelines consistent with the provisions of this clause.

(D) For purposes of this subparagraph, a community college shall be considered to be established on the date on which the proposed community college plan is approved by the State Board of Education within the meaning of section 1903-A(c) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, notwithstanding the fact that a board of trustees of the community college may not have yet been appointed by the governing bodies of the local sponsor of the community college.

(3) If the facility is a Category 2 licensed facility and if the county in which the licensed facility is located is:

(i) A county of the first class: 100% of the licensed facility's local share assessment shall be added to and distributed with the funds distributed under section 1403(c)(2)(iii)(A).

(ii) A county of the second class: 50% of the licensed facility's local share assessment shall be distributed as follows:

(A) Eighty-five percent shall be deposited into a restricted receipts account to be established in the Department of Education for distribution pursuant to the act of June 14, 1961 (P.L.324, No.188), known as The Library Code, for grants to an established library system in the county but outside a city of the second class. Funds made available under this clause shall be in addition to any funding provided to such libraries pursuant to the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, the Public School Code of 1949 and The Library Code. Notwithstanding The Library Code, in making distributions from funds made available under this clause, the library system shall distribute the funds as follows:

(I) At least 80% shall be distributed to libraries in the library system in the county but outside a city of the second class on a per capita basis of the population of the county based on the most recent decennial census excluding a city of the second class.

(II) At least 15%, but not more than 20%, shall be distributed to libraries in the library system in each city, borough, town or township in the county outside a city of the second class, which has a market value per capita below the fifth percentile of all cities, boroughs, towns or townships, with comparable classifications. The market value per capita and percentiles under this subclause shall be as determined annually by the State Tax Equalization Board.

(III) Not more than 5% may be used to defray the reasonable and necessary administrative costs of the library system in administering the funds, as determined by the Department of Education.

(IV) If, after the distribution and use under subclauses (I), (II) and (III), funds are still available for distribution under this clause, those funds shall be shall be distributed to libraries in the library system in the county but outside a city of the second class on a per capita basis of the population of the county based on the most recent decennial census excluding a city of the second class.

(B) Fifteen percent to a recognized tourist promotion agency that is established by a home rule municipality that was formerly a township or borough located in the county pursuant to the act of July 4, 2008 (P.L.621, No.50), known as the Tourist Promotion Act, and recognized by the Department of Community and Economic Development and the home rule municipality.

(iii) A county of the third class where a city of the third class hosting the licensed facility is located in two counties of the third class: 50% of the licensed facility's local share assessment shall be distributed as follows:

(A) Sixty percent to the county in which the licensed facility is located for economic development projects, community improvement projects and other projects in the public interest within the county.

(B) Twenty percent to the nonhost city of the third class in the county in which the licensed facility is located.

(C) Twenty percent to the nonhost county in which the host city is located, of which 50% shall be used solely for grants to municipalities that are contiguous to the host city for economic development projects, community improvement projects and other projects in the public interest.

(iv) A county of the fifth class: 50% of the licensed facility's local share assessment shall be distributed as follows:

(A) Fifty percent shall be added to the funds in the restricted receipts account established pursuant to section 1403(c)(2)(iii)(F)(I) for distribution with those funds.

(B) Fifty percent shall be transferred to the Pennsylvania Higher Education Assistance Agency for deposit into a restricted receipts account to be used exclusively for grants to a school of medicine located in a city of the second class A within a county of the third class for operating costs associated with the school of medicine.

(4) The following apply:

(i) If the facility is a Category 3 licensed facility located in a county of the second class A: 50% of the licensed facility's local share assessment shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants or guarantees for projects in the county that qualify under 64 Pa.C.S. §§ 1551 (relating to Business in Our Sites Program), 1556 (relating to Tax Increment Financing Guarantee Program) and 1558 (relating to Water Supply and Waste Water Infrastructure Program).

(ii) Except as provided in subparagraph (i), if the facility is a Category 3 licensed facility in a county of any class: 50% of the licensed facility's local share assessment shall be added to the funds in the restricted receipts account established under section 1403(c)(2)(iv) for distribution with those funds.

(5) Except as otherwise provided in this subsection, if the facility is a Category 1 or a Category 2 licensed facility in a county of any class: 50% of the licensed facility's local share assessment shall be distributed in accordance with section 1403(c) based upon the category and type of licensed facility and the classification of the county where the licensed facility is located.

(c) Distributions to municipalities.--The department shall make quarterly distributions from the local share assessments deposited into the fund under subsection (a) to municipalities, including home rule municipalities, hosting a licensed facility authorized to conduct table games under this chapter in accordance with the following:

(1) If the licensed facility is a Category 2 licensed facility and is located in a city of the second class, 50% of the licensed facility's local share assessment shall be deposited into a restricted receipts account to be established in the Department of Education for distribution pursuant to The Library Code for grants to an established local library in the city for the purpose of maintaining the library branch system. Funds made available under this clause shall be in addition to any funding provided to such libraries pursuant to The Fiscal Code, the Public School Code of 1949 and The Library Code. Beginning July 1, 2011, if the established local library fails to maintain the number of library branches operating within its system on June 30, 2011, 50% of the licensed facility's local share assessment shall be distributed to the city to be used solely to fund the accrued liability of all pension plans maintained by the city.

(2) If the licensed facility is a Category 1 licensed facility located at a harness racetrack in a city of the third class, 50% of the licensed facility's local share assessment shall be distributed to the city for the purpose of making payments to enable the city and other municipalities in the school district in which the city is located to become and remain local sponsors or members of a community college. Payments may include initial buy-in costs, including payment of debt service to fund the initial buy-in, and annual local sponsor share payments to the community college. Any funds remaining following the payment of all local sponsorship, membership and other costs authorized under this paragraph may be retained by the city and used for any lawful purpose.

(3) If a licensed facility is a Category 2 facility and is located in a city of the third class and the city is located in more than one county of the third class, 50% of the licensed facility's local share assessment shall be distributed as follows:

(i) 50% to the host city;

(ii) 20% to a city of the third class located solely in the nonhost county in which the host city of the third class is also located; and

(iii) 30% to a nonhost city of the third class located solely in the host county.

(4) If the licensed facility is a Category 1 licensed facility located at a harness racetrack in a township of the first class, 50% of the licensed facility's local share assessment shall be distributed to the township, subject, however, to the budgetary limitation in this paragraph. The amount distributed to the township shall not exceed 50% of the township's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the township because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of the county where the licensed facility is located.

(5) The following apply:

(i) Except as provided in subparagraphs (ii) and (iii), if the licensed facility is a Category 1 or Category 2 licensed facility and is located in a township of the second class, 50% of the licensed facility's local share assessment shall be distributed to the township, subject, however, to the budgetary limitation in this subparagraph. The amount distributed to the township shall not exceed 50% of the township's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the township because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located. No funds shall be distributed under this subparagraph to a township of the second class located in a county of the third class receiving any funds under subsection (b)(2)(iii).

(ii) If the licensed facility is a Category 1 licensed facility located at a thoroughbred racetrack in a township of the second class in a county of the second class A, 50% of the licensed facility's local share assessment shall be distributed to the township of the second class, subject, however, to the budgetary limitation in this subparagraph. The amount distributed shall not exceed 50% of the department's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the recreation department because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located.

(iii) If the licensed facility is a Category 1 licensed facility located at a thoroughbred racetrack in a township of the second class in a county of the third class with a population of not less than 200,000 but not more than 260,000 where the licensed facility and all attached or contiguous acreage owned by the licensed facility is located in more than one township of the second class, 50% of the licensed facility's local share assessment shall be distributed as follows:

(A) $120,000 of the licensed facility's local share assessment shall be distributed annually to each such township of the second class; and

(B) remaining funds shall be added to and distributed with the funds distributed to the county under subsection (b)(2)(ii).

(6) The following apply:

(i) If the licensed facility is a Category 3 licensed facility and is located in a borough in a county of the third class and the borough is contiguous to a city of the third class:

(A) Twenty-five percent of the licensed facility's local share assessment shall be distributed to the host borough, subject to clause (C).

(B) Twenty-five percent of the licensed facility's local share assessment shall be distributed to the city of the third class that is contiguous to the host borough, subject to clause (C).

(C) The amount distributed to the borough or the city shall not exceed 50% of the borough's or the city's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the borough or the city because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of the county where the licensed facility is located.

(ii) Except as provided in subparagraph (i), if the licensed facility is a Category 3 licensed facility and is located in a municipality of any class, 50% of the licensed facility's local share assessment shall be distributed to the municipality, subject, however, to the budgetary limitation in this subparagraph. The amount distributed to the municipality shall not exceed 50% of the municipality's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the municipality because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located.

(7) Except as otherwise provided in this subsection, if the facility is a Category 1 or a Category 2 licensed facility in a municipality of any class, 50% of the licensed facility's local share assessment shall be distributed to the municipality, subject, however, to the budgetary limitation in this paragraph. The amount distributed to the municipality shall not exceed 50% of the municipality's total budget for fiscal year 2009 adjusted for inflation in subsequent years by an amount not to exceed the annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the municipality because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located.

(d) Construction.--The following shall apply to distributions provided for in this section:

(1) Distributions to counties shall be based upon county classifications in effect on the effective date of this section, and any reclassification of a county as a result of a Federal decennial census or pursuant to an act of the General Assembly shall not apply to this section unless the act of the General Assembly specifically provides otherwise.

(2) Distributions to municipalities shall be based upon municipal classifications in effect on the effective date of this section, and any reclassification of a municipality as a result of a Federal decennial census or pursuant to an act of the General Assembly shall not apply to this section unless the act of the General Assembly specifically provides otherwise.

(e) Miscellaneous provisions.--

(1) If any provision of this section is found to be unenforceable for any reason, the distribution provided for in such unenforceable provision shall be made to the municipality in which the licensed facility is located.

(2) References to the Consumer Price Index shall mean the Consumer Price Index for All Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics.

(3) A person or its affiliated entity or a political subdivision may not compensate or incur an obligation to compensate a person to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. A person or its affiliated entity may not engage in or agree to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. A violation of this paragraph shall be considered an intentional violation of 65 Pa.C.S. § 13A09(e) (relating to penalties). This paragraph shall not apply to a county or municipality that compensates a person to prepare a grant application for funds under this section if all of the following requirements are met:

(i) The person is not identified in the application.

(ii) The person has no direct contact with the agency, county or municipality providing the funding.

(iii) The person is paid a fixed fee or percentage of the amount of any funds approved, awarded or received of up to 0.5%.

(4) In cooperation with the department, the Office of the Budget and the Commonwealth Financing Authority, the Department of Community and Economic Development shall submit an annual report on all distributions of local share assessments to counties and municipalities under this section to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and the minority chairman of the Community, Economic and Recreational Development Committee of the Senate, the chairman and the minority chairman of the Appropriations Committee of the House of Representatives and the chairman and minority chairman of the Gaming Oversight Committee of the House of Representatives.

(5) All counties and municipalities receiving distributions of local share assessments under this section shall submit an annual report to the Department of Community and Economic Development on a form prepared by the Department of Community and Economic Development that sets forth the amount and use of the funds received for the prior calendar year. The report shall set forth whether the funds received were deposited into the county's or municipality's general fund or committed to a specific project or use. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Community college." The term shall have the meaning ascribed to it in section 1901-A(4) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

"Local share assessment." Two percent of a certificate holder's daily gross table game revenue.

Cross References. Section 13A63 is referred to in section 13A62 of this title.






Chapter 14 - Revenues

Section 1401 - Slot machine licensee deposits

(a) Account established.--There is established within the State Treasury an account for each slot machine licensee for the deposit of sums under this section.

(b) Initial deposit of funds.--Not later than two business days prior to the commencement of slot machine operations by a slot machine licensee, a slot machine licensee shall deposit and maintain the following sums in its account to guarantee the payment of funds to the Commonwealth under this part and as security for its obligations under section 1405 (relating to Pennsylvania Race Horse Development Fund):

(1) For a Category 1 or Category 2 slot machine licensee, $1,500,000.

(2) For a Category 3 slot machine licensee, $1,000,000.

No additional minimum deposit shall be required from a slot machine licensee if a slot machine licensee is granted a table game operation certificate under Chapter 13A (relating to table games).

(c) Weekly deposits.--Each slot machine licensee shall deposit funds into its account on a weekly basis equal to the amounts deducted by the department under section 1402 (relating to gross terminal revenue deductions) and for reimbursement of any funds expended due to the slot machine licensee's failure to comply with its obligations under section 1405. The department shall notify each licensee of the amounts deducted. If at any time the amount held in the account attributable to a slot machine licensee is not sufficient to make the payments required of the licensee under section 1402 and for reimbursement of any funds expended due to the slot machine licensee's failure to comply with its obligations under section 1405, the department shall notify the slot machine licensee, and the slot machine licensee shall immediately deposit necessary funds into the account as directed by the department.

(d) Return of funds.--The funds deposited into its account shall not be returned to a slot machine licensee unless the slot machine licensee ceases conducting business under its license and relinquishes all rights to do so in the future. In that case, the balance of funds in the account attributable to such licensee, minus any unpaid amounts due and payable to the Commonwealth under this part or due and payable under section 1405, shall be returned to the licensee.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (b). See section 19.1 of Act 1 in the appendix to this title for special provisions relating to payments to Category 1 and Category 2 slot machine licensees.

Cross References. Section 1401 is referred to in sections 1402, 1402.1 of this title.



Section 1402 - Gross terminal revenue deductions

(a) Deductions.--After determining the appropriate assessments for each slot machine licensee, the department shall determine costs, expenses or payments from each account established under section 1401 (relating to slot machine licensee deposits). The following costs and expenses shall be transferred to the appropriate agency upon appropriation by the General Assembly:

(1) The costs and expenses to be incurred by the department in administering this part at each slot machine licensee's licensed facility based upon a budget submitted by the department under section 1402.1 (relating to itemized budget reporting).

(2) The other costs and expenses to be incurred by the department in administering this part based upon a budget submitted by the department under section 1402.1.

(3) Sums necessary to repay any loans made by the General Fund to the department in connection with carrying out its responsibilities under this part, including the costs of the initial acquisition of the central control computer and any accessories or associated equipment.

(4) The costs and expenses to be incurred by the Pennsylvania State Police and the Office of Attorney General and not otherwise reimbursed under this part in carrying out their respective responsibilities under this part based upon budgets submitted by the Pennsylvania State Police and the Attorney General under section 1402.1.

(5) Sums necessary to repay any loans made by the General Fund to the Pennsylvania State Police in connection with carrying out its responsibilities under this part.

(6) The costs and expenses to be incurred by the board in carrying out its responsibilities under this part based upon a budget submitted by the board under section 1402.1.

(7) Sums necessary to repay any loans made by the General Fund to the board in connection with carrying out its responsibilities under this part.

(b) (Reserved).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (a).

Cross References. Section 1402 is referred to in sections 1103, 1202.2, 1211, 1401 of this title.



Section 1402.1 - Itemized budget reporting

(a) Submission.--The board, department, Pennsylvania State Police and Office of Attorney General shall prepare and annually submit to the chairman of the Appropriations Committee of the Senate and the chairman of the Appropriations Committee of the House of Representatives an itemized budget consisting of amounts to be appropriated out of the accounts established under section 1401 (relating to slot machine licensee deposits) necessary to administer this part. The department, Pennsylvania State Police and Office of Attorney General shall provide copies of their itemized budgets to the board at the same time they are submitted to the chairmen of the committees.

(b) Analyses and recommendations.--As soon as practicable after receiving copies of the itemized budgets submitted under subsection (a), the board shall prepare and submit to the chairmen of the committees analyses of and make recommendations regarding the itemized budgets.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References. Section 1402.1 is referred to in section 1402 of this title.



Section 1403 - Establishment of State Gaming Fund and net slot machine revenue distribution

(a) Fund established.--There is hereby established the State Gaming Fund within the State Treasury.

(b) Slot machine tax.--The department shall determine and each slot machine licensee shall pay a daily tax of 34% from its daily gross terminal revenue from the slot machines in operation at its facility and a local share assessment as provided in subsection (c). All funds owed to the Commonwealth, a county or a municipality under this section shall be held in trust by the licensed gaming entity for the Commonwealth, the county and the municipality until the funds are paid or transferred to the fund. Unless otherwise agreed to by the board, a licensed gaming entity shall establish a separate bank account to maintain gross terminal revenue until such time as the funds are paid or transferred under this section. Moneys in the fund are hereby appropriated to the department on a continuing basis for the purposes set forth in subsection (c).

(c) Transfers and distributions.--The department shall:

(1) Transfer the slot machine tax and assessment imposed in subsection (b) to the fund.

(2) From the local share assessment established in subsection (b), make quarterly distributions among the counties hosting a licensed facility in accordance with the following schedule:

(i) If the licensed facility is a Category 1 licensed facility that is located at a harness racetrack and the county, including a home rule county, in which the licensed facility is located is:

(A) A county of the first class: 4% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. Notwithstanding any other provision to the contrary, funds from licensed gaming entities located within a county of the first class shall not be distributed outside of a county of the first class.

(B) A county of the second class: 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(C) A county of the second class A: 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D) (I) A county of the third class: Except as provided in subclause (II), 2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants for projects in the public interest to municipalities within the county where the licensed facility is located.

(I.1) Priority shall be given to multiyear projects approved or awarded by the Department of Community and Economic Development under subclause (I) on or before the effective date of this subclause.

(II) If a licensed facility is located in one of two counties of the third class where a city of the third class is located in both counties of the third class, the county in which the licensed facility is located shall receive 1.2% of the gross terminal revenue to be distributed as follows: 20% to the host city, 30% to the host county and 50% to the host county for the purpose of making municipal grants within the county, with priority given to municipalities contiguous to the host city. The county of the third class, which includes a city of the third class that is located in two counties of the third class and is not the host county for the licensed facility, shall receive .8% of the gross terminal revenue to be distributed as follows: 60% to a nonhost city of the third class located solely in the nonhost county in which the host city of the third class is also located or 60% to the nonhost city of the third class located both in the host and nonhost counties of the third class, 35% to the nonhost county and 5% to the nonhost county for the purpose of making municipal grants within the county.

(E) A county of the fourth class: 2% of the gross terminal revenue from each such licensed facility shall be distributed as follows:

(I) The department shall make distributions directly to each municipality within the county, except the host municipality, by using a formula equal to the sum of $25,000 plus $10 per resident of the municipality using the most recent population figures provided by the Department of Community and Economic Development, provided, however, that the amount so distributed to any municipality shall not exceed 50% of its total budget for fiscal year 2009, adjusted for inflation in subsequent fiscal years by an amount not to exceed an annual cost-of-living adjustment calculated by applying any upward percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Distributions to a municipality in accordance with this subclause shall be deposited into a special fund which shall be established by the municipality. The governing body of the municipality shall have the right to draw upon the special fund for any lawful purpose provided that the municipality identifies the fund as the source of the expenditure. Each municipality shall annually submit a report to the Department of Community and Economic Development detailing the amount and purpose of each expenditure made from the special fund during the prior fiscal year.

(II) Any funds not distributed under subclause (I) shall be deposited into a restricted receipts account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, infrastructure projects, job training, community improvement projects, other projects in the public interest, and necessary and reasonable administrative costs. Notwithstanding the provisions of the act of February 9, 1999 (P.L.1, No.1), known as the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(F) Counties of the fifth through eighth classes:

(I) Except as set forth in subclause (II), 2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county.

(II) If the licensed facility is located in a second class township in a county of the fifth class, 2% of the gross terminal revenue from the licensed facility shall be distributed as follows:

(a) 1% shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants for projects in the public interest to municipalities within the county where the licensed facility is located.

(b) 1% shall be distributed to the county for projects in the public interest in the county.

(G) Any county not specifically enumerated in clauses (A) through (F), 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(ii) If the licensed facility is a Category 1 licensed facility and is located at a thoroughbred racetrack and the county in which the licensed facility is located is:

(A) A county of the first class: 4% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. Notwithstanding any other provision to the contrary, funds from licensed gaming entities located within the county of the first class shall not be distributed outside of a county of the first class.

(B) A county of the second class: 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(C) A county of the second class A: 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D) A county of the third class: 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(E) A county of the fourth class: 2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, community improvement projects, job training, other projects in the public interest and reasonable administrative costs. Notwithstanding the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(F) Counties of the fifth through eighth classes: 2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county.

(G) Any county not specifically enumerated in clauses (A) through (F), 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(iii) If the facility is a Category 2 licensed facility and if the county in which the licensed facility is located is:

(A) A county of the first class: 4% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. Notwithstanding any other provision to the contrary, funds from licensed gaming entities located within a county of the first class shall not be distributed outside of a county of the first class. The first $5,000,000 of the total amount distributed annually to the county of the first class shall be distributed to the Philadelphia School District.

(B) A county of the second class: 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(C) A county of the second class A: 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D) A county of the third class: 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D.1) If a licensed facility is located in one of two counties of the third class where a city of the third class is located in both counties of the third class, the county in which the licensed facility is located shall receive 1.2% of the gross terminal revenue to be distributed as follows: 20% to the host city, 30% to the host county and 50% to the host county for the purpose of making municipal grants within the county, with priority given to municipalities contiguous to the host city. The county of the third class, which includes a city of the third class that is located in two counties of the third class and is not the host county for the licensed facility, shall receive .8% of the gross terminal revenue to be distributed as follows: 60% to a nonhost city of the third class located solely in the nonhost county in which the host city of the third class is also located or 60% to the nonhost city of the third class located both in the host and nonhost counties of the third class, 35% to the nonhost county and 5% to the nonhost county for the purpose of making municipal grants within the county.

(E) A county of the fourth class: 2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, community improvement projects, job training, other projects in the public interest and reasonable administrative costs. Notwithstanding the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(F) Counties of the fifth class: 2% of the gross terminal revenue from each such licensed facility shall be deposited and distributed as follows:

(I) One percent to be distributed as follows:

(a) Beginning in 2010, the sum of $2,400,000 annually for a period of 20 years to the county for purposes of funding debt service related to the construction of a community college campus located within the county.

(b) Any funds not distributed under subclause (a) shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants within the county for economic development projects, road projects located within a 20-mile radius of the licensed facility and located within the county, community improvement projects and other projects in the public interest within the county. The amount under this subclause includes reasonable administrative costs.

(II) One percent shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants within contiguous counties for economic development projects, community improvement projects and other projects in the public interest within contiguous counties. The amount under this subclause includes reasonable administrative costs. A contiguous county that hosts a Category 1 licensed facility shall be ineligible to receive grants under this subclause.

(II.1) Priority shall be given to multiyear projects approved or awarded by the Department of Community and Economic Development under subclause (I)(b) or (II) on or before the effective date of this subclause.

(III) Fifty percent of any revenue required to be transferred under paragraph (3)(v) shall be deposited into the restricted receipts account established under subclause (I)(b), and 50% shall be deposited into the restricted receipts account established under subclause (II). Notwithstanding the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(G) Any county not specifically enumerated in clauses (A) through (F), 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(iv) (A) Except as provided in clause (B) or (C), if the facility is a Category 3 licensed facility, 2% of the gross terminal revenue from the licensed facility shall be deposited into a restricted receipts account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, community improvement projects and other projects in the public interest.

(B) If the facility is a Category 3 licensed facility located in a county of the second class A, 2% of the gross terminal revenue from the licensed facility shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants or guarantees for projects in the host county that qualify under 64 Pa.C.S. §§ 1551 (relating to Business in Our Sites Program), 1556 (relating to Tax Increment Financing Guarantee Program) and 1558 (relating to Water Supply and Wastewater Infrastructure Program).

(C) If the facility is a Category 3 licensed facility located in a county of the fifth class that is contiguous to a county of the seventh class, 2% of the gross terminal revenue from the licensed facility shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants within the county for economic development projects, infrastructure projects, community improvement projects and other projects in the public interest within the county and for infrastructure projects within a 20-mile radius of the licensed facility in a contiguous county of the seventh class.

(v) Unless otherwise specified, for the purposes of this paragraph money designated for municipal grants within a county, other than a county of the first class, in which a licensed facility is located shall be used to fund grants to the municipality in which the licensed facility is located, to the county in which the licensed facility is located and to the municipalities which are contiguous to the municipality in which the licensed facility is located and which are located within the county in which the licensed facility is located. Grants shall be administered by the county through its economic development or redevelopment authority in which the licensed facility is located. Grants shall be used to fund the costs of human services, infrastructure improvements, facilities, emergency services, health and public safety expenses associated with licensed facility operations. If at the end of a fiscal year uncommitted funds exist, the county shall pay to the economic development or redevelopment authority of the county in which the licensed facility is located the uncommitted funds.

(vi) If the licensed facility is located in more than one county, the amount available shall be distributed on a pro rata basis determined by the percentage of acreage located in each county to the total acreage of all counties occupied by the licensed facility.

(vii) The distributions provided in this paragraph shall be based upon county classifications in effect on the effective date of this section. Any reclassification of counties as a result of a Federal decennial census or of a State statute shall not apply to this subparagraph.

(viii) If any provision of this paragraph is found to be unenforceable for any reason, the distribution provided for in the unenforceable provision shall be made to the county in which the licensed facility is located for the purposes of grants to municipalities in that county, including municipal grants as specified in subparagraph (v).

(ix) Nothing in this paragraph shall prevent any of the above counties which directly receive a distribution under this section from entering into intergovernmental cooperative agreements with other jurisdictions for sharing this money.

(3) From the local share assessment established in subsection (b), make quarterly distributions among the municipalities, including home rule municipalities, hosting a licensed facility in accordance with the following schedule:

(i) To a city of the second class hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a facility located in that city. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a facility in the city and deposit that amount in the city treasury.

(ii) To a city of the second class A hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed entity operating a licensed facility located in that city, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining moneys shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a facility in the city, pay any balance due to the city and transfer any remainder in accordance with paragraph (2).

(iii) To a city of the third class hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility located in that city, subject, however, to the budgetary limitation in this subparagraph. In the event that the city has a written agreement with a licensed gaming entity executed prior to the effective date of this part, the amount paid under the agreement to the city shall be applied and credited to the difference between 2% of the gross terminal revenue and the $10,000,000 owed under this subparagraph if the 2% of the gross terminal revenue is less than $10,000,000. If 2% of the gross terminal revenue is greater than the $10,000,000 required to be paid under this subparagraph, the credit shall not apply. The amount of gross terminal revenue required to be paid pursuant to the agreement shall be deemed to be gross terminal revenue for purposes of this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining moneys shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a facility, pay any balance due to the city of the third class and transfer any remainder in accordance with paragraph (2).

(iii.1) If a licensed facility is located in a city of the third class and the city is located in more than one county of the third class, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be distributed as follows: 80% to the host city and 20% to the city of the third class located solely in a nonhost county in which the host city of the third class is also located. If a licensed facility is located in a city of the third class and that city is located solely in a host county of the third class in which a nonhost city of the third class is also located, 2% of gross terminal revenue or $10,000,000 annually, whichever is greater, shall be distributed as follows: 80% to the host city and 20% to a city of the third class located both in a nonhost county of the third class and in a host county of the third class in which the host city of the third class is located.

(iv) To a township of the first class hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility located in the township subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the township, pay any balance due to the township and transfer any remainder in accordance with paragraph (2).

(v) To a township of the second class hosting a licensed facility:

(A) 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility, other than a Category 3 licensed facility or a licensed facility owning land adjacent to the licensed facility located in more than one township of the second class, to the township of the second class hosting the licensed facility, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. If revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the township, pay any balance due to the township and transfer any remainder in accordance with paragraph (2).

(B) 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, less the amount paid under clause (C), shall be paid by each licensed gaming entity operating a licensed facility and owning land adjacent to the licensed facility located in more than one township of the second class, other than a Category 3 licensed facility, to the township of the second class hosting the licensed facility, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities may not exceed 50% of their total budget for the fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of the county where the licensed facility is located. The county commissioners of a county of the third class in which the licensed facility is located shall appoint an advisory committee for the purpose of advising the county as to the need for municipal grants for health, safety, transportation and other projects in the public interest to be comprised of two individuals from the host municipality, two from contiguous municipalities within the county of the third class and one from the host county. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the township, pay any balance due to the township and transfer any remainder in accordance with paragraph (2).

(C) $160,000 annually shall be paid by each licensed gaming entity operating a licensed facility and owning land adjacent to the licensed facility located in more than one township of the second class, other than a Category 3 licensed facility, to the township of the second class that is located in a county of the fifth class in which the adjacent land is located, including racetracks, grazing fields or any other adjoining real property.

(vi) To a borough hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility located in that borough, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the borough, pay any balance due to the borough and transfer any remainder in accordance with paragraph (2).

(vii) To an incorporated town hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed entity operating a licensed facility located in the town, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the incorporated town, pay any balance due to the town and transfer any remainder in accordance with paragraph (2).

(viii) (A) Except as provided in clause (B) or (C), to a municipality of any class hosting a Category 3 facility, 2% of the gross terminal revenue from the Category 3 licensed facility located in the municipality, subject, however, to the budgetary limitation in this clause. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located.

(B) If the municipality hosting a Category 3 licensed facility is a borough located in a county of the third class and the borough is contiguous to a city of the third class, 1% of gross terminal revenue shall be distributed to the host borough and 1% of gross terminal revenue shall be distributed to the city of the third class that is contiguous to the host borough, subject, however, to the budgetary limitation in this clause. The amount allocated to each designated municipality shall not exceed 50% of its total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage increase, if any, in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located.

(C) If the municipality hosting a Category 3 licensed facility is a township of the second class in a county of the fifth class which is contiguous to a county of the seventh class, 2% of the gross terminal revenue from the Category 3 licensed facility located in the municipality shall be distributed to the municipality, subject, however, to the budgetary limitation in this clause. The amount allocated to the designated municipalities shall not exceed the lesser of $1,000,000 or 50% of their total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in equal amounts to each municipality contiguous to the host municipality. However, the amount to be allocated to any contiguous municipality shall not exceed the lesser of $1,000,000 or 50% of the municipality's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any money remaining following distribution to contiguous municipalities shall be collected by the department and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located.

(ix) Any municipality not specifically enumerated in subparagraphs (i) through (viii), 2% of the gross terminal revenue to the municipality hosting the licensed facility from each such licensed facility.

(x) If the licensed facility is located in more than one municipality, the amount available shall be distributed on a pro rata basis determined by the percentage of acreage located in each municipality to the total acreage of all municipalities occupied by the licensed facility.

(xi) If the licensed facility is located at a resort which is also an incorporated municipality, such municipality shall not be eligible to receive any distribution under this paragraph. The distribution it would have otherwise been entitled to under this paragraph shall instead be distributed in accordance with paragraph (2) based upon the county where the licensed facility is located.

(xii) The distributions provided in this paragraph shall be based upon municipal classifications in effect on the effective date of this section. For the purposes of this paragraph, any reclassification of municipalities as a result of a Federal decennial census or of a State statute shall not apply to this paragraph.

(xiii) If any provision of this paragraph is found to be unenforceable for any reason, the distribution provided for in such unenforceable provision shall be made to the municipality in which the licensed facility is located.

(xiv) Nothing in this paragraph shall prevent any of the above municipalities from entering into intergovernmental cooperative agreements with other jurisdictions for sharing this money.

(xv) Notwithstanding any other law, agreement or provision in this part to the contrary, all revenues provided, directed or earmarked under this section to or for the benefit of a city of the second class in which an intergovernmental cooperation authority has been established and is in existence pursuant to the act of February 12, 2004 (P.L.73, No.11), known as the Intergovernmental Cooperation Authority Act for Cities of the Second Class, shall be directed to and under the exclusive control of such intergovernmental cooperation authority to be used:

(A) to reduce the debt of the second class city;

(B) to increase the level of funding of the municipal pension funds of the second class city; or

(C) for any other purposes as determined to be in the best interest of the second class city by such intergovernmental cooperation authority. Such revenues shall not be directed to or under the control of such city of the second class or any coordinator appointed pursuant to the act of July 10, 1987 (P.L.246, No.47), known as the Municipalities Financial Recovery Act, for such city of the second class.

(d) Consumer Price Index.--For purposes of subsection (c), references to the Consumer Price Index shall mean the Consumer Price Index for All Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics.

(e) Reporting.--

(1) In cooperation with the department and the Commonwealth Financing Authority, the Department of Community and Economic Development shall submit an annual report on all distributions of local share assessments to counties and municipalities under this section to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Community, Economic and Recreational Development Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives and the chairman and minority chairman of the Gaming Oversight Committee of the House of Representatives. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter.

(2) All counties and municipalities receiving distributions of local share assessments under this section shall submit information to the Department of Community and Economic Development on a form prepared by the Department of Community and Economic Development that sets forth the amount and use of the funds received in the prior calendar year. The form shall set forth whether the funds received were deposited in the county's or municipality's General Fund or committed to a specific project or use.

(f) Prohibited activities.--

(1) A person or its affiliated entity or a political subdivision shall not compensate or incur an obligation to compensate a person to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. A person or its affiliated entity shall not engage in or agree to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. This subsection shall not apply to a county or municipality that compensates a person to prepare a grant application for funds under this section if the following requirements are met:

(i) The person is not identified in the application.

(ii) The person has no direct contact with the agency, county or municipality providing the funding.

(iii) The person is paid a fixed fee or percentage of the amount of any funds approved, awarded or received up to .5%.

(2) A violation of this section shall be considered an intentional violation of 65 Pa.C.S. § 13A09(e) (relating to penalties).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (b) and (c)(2)(i)(D), (E) and (F), (iii)(F) and (iv) and (3)(v) and (viii) and added subsecs. (e) and (f).

2006 Amendment. Act 135 amended subsecs. (b) and (c)(2)(i)(D) and (E), (ii)(E), (iii)(A), (E) and (F), (iv) and (ix) and (3)(i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) and added subsecs. (c)(2)(iii)(D.1) and (3)(iii.1) and (d).

Cross References. Section 1403 is referred to in sections 1103, 1208, 1209, 1313, 13A63 of this title.



Section 1404 - Distributions from licensee's revenue receipts

For holders of Category 1 licenses, an amount not less than $5,000,000 over the initial five-year period following the initial issuance of a Category 1 slot machine license and an amount not less than $250,000 nor more than $1,000,000 per year for five years thereafter shall be deposited by each licensee into a segregated account and used for improvement and maintenance of the backside area and related buildings and structures at the racetrack at which the licensee operates. The licensed racing entity designee and the designee of the recognized horsemen's organization at each racetrack shall jointly consider the appropriate amount of the funds and how the money shall be spent at the racetrack. Disputes involving the amount and expenditure of funds under this section shall be resolved by the State Horse Racing Commission or the State Harness Racing Commission, whichever is appropriate, which shall oversee the use of these funds. Notwithstanding other provisions of this section, a licensed racing entity that has not previously conducted live racing and is constructing a new racetrack, backside area and related buildings and structures that can establish to the satisfaction of the board that the licensed racing entity has spent no less than $5,000,000 in the construction of the new racetrack's backside area, related buildings and structures shall not be subject to the expenditures required by this section until the tenth year after the completion of such construction at the new racetrack. The board may extend the time frame for distributions under this section for a newly constructed racetrack for up to an additional two years if, upon inspection, either the State Horse Racing Commission or the State Harness Racing Commission, whichever is applicable, determines that the physical condition of the backside area and related buildings and structures of the racetrack is sufficient to protect the health and safety of backside employees.

Cross References. Section 1404 is referred to in section 9318 of Title 3 (Agriculture).



Section 1405 - Pennsylvania Race Horse Development Fund

(a) Fund established.--(Repealed).

(b) Pennsylvania race horse improvement assessment.--Each active and operating licensed gaming entity shall pay a daily assessment to the Pennsylvania Race Horse Development Fund as determined by the department. Subject to the daily assessment cap established under subsection (c), the licensed gaming entity's assessment shall be a percentage of each licensed gaming entity's gross terminal revenue, equal to an amount calculated as "A" multiplied by "B", with "A" being equal to each licensed gaming entity's gross terminal revenue for that day divided by the total gross terminal revenue for that day from all licensed gaming entities, and "B" being equal to 18% of that day's gross terminal revenue for all active and operating Category 1 licensees conducting live racing.

(c) Daily assessment cap.--If the resulting daily assessment for a licensed gaming entity exceeds 12% of that licensed gaming entity's gross terminal revenue for the day, the licensed gaming entity shall pay a daily assessment of 12% of its gross terminal revenue for that day.

(d) Distributions.--(Repealed).

(July 18, 2013, P.L.574, No.71, eff. imd.)

2013 Repeal. Act 71 repealed subsecs. (a) and (d).

Cross References. Section 1405 is referred to in sections 1103, 1313, 1401 of this title.



Section 1406 - Distributions from Pennsylvania Race Horse Development Fund

(a) Distributions.--(Repealed).

(b) Guidelines.--The board shall establish guidelines that ensure that funds allocated to the horsemen's organization are used to finance the programs to benefit all horsemen of this Commonwealth and that administrative and overhead costs are reasonably related to such programs.

(c) Eligible recipients.--Funds allocated to the horsemen's organization under this part must be used to benefit all horsemen. Funds acquired from other sources shall be kept separate and apart from funds obtained under this part.

(d) Reasonableness.--Funding for benevolent programs, including, but not limited to, pension, health and insurance plans, will be considered reasonable if such program funding on an annual basis is at least 85% of the total statutory allocation.

(e) Filing of audit.--(Repealed).

(f) Contracts.--All health and pension benefits contracts shall be reviewed and approved by the board.

(g) Penalty.--Any violation of the provisions of this section may subject the horsemen's organization to a fine not to exceed $10,000 per violation.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.; July 2, 2012, P.L.823, No.87, eff. imd.; July 18, 2013, P.L.574, No.71, eff. imd.)

2013 Repeal. Act 71 repealed subsec. (a).

2012 Repeal. Act 87 repealed subsec. (e).



Section 1407 - Pennsylvania Gaming Economic Development and Tourism Fund

(a) Fund established.--There is hereby established a Pennsylvania Gaming Economic Development and Tourism Fund within the State Treasury.

(b) Fund administration and distribution.--The Pennsylvania Gaming Economic Development and Tourism Fund shall be administered by the Department of Community and Economic Development. All moneys in the Pennsylvania Gaming Economic Development and Tourism Fund shall be distributed pursuant to a subsequently enacted Economic Development Capital Budget that appropriates money from the fund pursuant to this section. The procedures for enactment, authorization and release of economic development and tourism funds authorized under this section for both capital projects and operational expenditures shall be the same as those provided for in sections 303(a), (b) and (c) and 318(a) of the act of February 9, 1999 (P.L.1, No.1), known as the Capital Facilities Debt Enabling Act, without reference to the nature or purpose of the project, and any other statutory provision, if any, necessary to effectuate the release of funds appropriated in such economic development capital budget.

(c) Pennsylvania Gaming Economic Development and Tourism Fund Assessment.--Each licensed gaming entity shall pay a daily assessment of 5% of its gross terminal revenue to the Pennsylvania Gaming Economic Development and Tourism Fund.

(d) Restrictions on projects for certain counties and cities.--Except as set forth in subsection (d.1), for a ten-year period beginning with the first fiscal year during which deposits are made into this fund, no moneys from the Pennsylvania Gaming Economic Development and Tourism Fund shall be distributed for any project located in a city or county of the first or second class except as authorized by this subsection. Moneys not used for the authorized projects in cities and counties of the first and second classes may be used throughout this Commonwealth. Moneys from the fund for projects within cities and counties of the first and second classes may only be used for the following projects during this ten-year period:

(1) for reimbursement to a city of the first class for debt service made by such city to the extent that such payments have been made for the expansion of the Pennsylvania Convention Center;

(2) for distribution to the General Fund to the extent that the Commonwealth has made debt service payments for the expansion of the Pennsylvania Convention Center;

(3) for reimbursement to a city of the first class for payments made by such city for the operation expenses of the Pennsylvania Convention Center during the prior calendar year;

(4) for debt service and for development and economic development projects for an international airport located in a county of the second class;

(5) for distribution to a community infrastructure development fund of a county of the second class to fund construction, development, improvement and maintenance of infrastructure projects;

(6) for the retirement of the indebtedness of an urban redevelopment authority created pursuant to the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law, in a city of the second class which is financed in part with the utilization of funds transferred to the regional asset district pursuant to Article XXXI-B of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code;

(7) (Deleted by amendment).

(8) for retirement of indebtedness of a county of the second class development fund created pursuant to the authority of Article XXXI-B of the Second Class County Code and the Urban Redevelopment Law;

(9) for retirement of indebtedness of a convention center in a city of the second class established pursuant to the authority of the Public Auditorium Authorities Law;

(10) for payment of the operating deficit for the operation of a convention center in a city of the second class established pursuant to the Public Auditorium Authorities Law.

(d.1) Community and economic development.--

(1) Notwithstanding subsection (b) or any other provision of law to the contrary, the money authorized but not expended under former subsection (d)(7) as of the effective date of this subsection shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority exclusively for eligible applications submitted by the redevelopment authority of a county of the second class created pursuant to the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law, for economic development, infrastructure development, job training, community improvement, public safety or other projects in the public interest located in a county of the second class. Community development corporations, political subdivisions, urban redevelopment authorities, municipal authorities, for-profit entities and nonprofit entities located in a county of the second class shall be eligible to receive funds made available under this paragraph.

(2) Notwithstanding the Capital Facilities Debt Enabling Act, funding under the paragraph (1) may be utilized as local matching funds for grants or loans from the Commonwealth.

(e) Annual report.--The Office of the Budget, in cooperation with the Department of Community and Economic Development and the Commonwealth Financing Authority, shall submit an annual report of all distribution of funds under this section to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Community, Economic and Recreational Development Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives and the chairman and minority chairman of the Gaming Oversight Committee of the House of Representatives. The report shall include detailed information relating to transfers made from the Pennsylvania Gaming Economic Development and Tourism Fund and all reimbursements, distributions and payments made under subsection (b) or the act of July 25, 2007 (P.L.342, No.53), known as Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter.

(f) Local report.--A city of the first class, city of the second class, county of the second class, convention center or convention center authority, sports and exhibition authority of a county of the second class, urban redevelopment authority, airport authority or other entity that receives money from the fund pursuant to an Economic Development Capital Budget under subsection (b) or the Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007 shall submit an annual report to the Office of the Budget. The report shall include detailed information, including records of expenditures, payments and other distributions made from funds received under subsection (b). The initial report shall include information on all funds received prior to August 31, 2010. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter until all funds under this section are distributed or received. An entity that receives funds for the first time after the effective date of this section shall submit its initial report by August 31 of the year following receipt of the funds.

(g) Distribution to international airport.--Notwithstanding the provisions of section 7(d) of the Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, following the distribution of $42.5 million of funds allocated to a county of the second class for debt service and economic development projects for an international airport in the county under section 3(2)(i)(E) of the Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, all remaining funds shall be distributed directly to an authority that operates an international airport in the county.

(Jan. 7, 2010, P.L.1, No.1, eff. July 1, 2011)

2010 Amendment. Act 1 amended subsec. (d) intro. par., added subsecs. (d.1), (e), (f) and (g) and deleted subsec. (d)(7).

2008 Partial Repeal. Section 5104 of Act 63 of 2008, known as the H2O PA Act, provided that section 1407 is repealed insofar as it is inconsistent with Act 63.

Cross References. Section 1407 is referred to in sections 1103, 1313 of this title.



Section 1408 - Transfers from State Gaming Fund

(a) Transfer for compulsive and problem gambling treatment.--Each year, the sum of $2,000,000 or an amount equal to .002 multiplied by the total gross terminal revenue of all active and operating licensed gaming entities, whichever is greater, shall be transferred into the Compulsive and Problem Gambling Treatment Fund established in section 1509 (relating to compulsive and problem gambling program).

(a.1) Transfer.--Beginning on the first business day of January 2010 and annually thereafter, the sum of $3,000,000 shall be transfered to the Department of Health to be used to provide drug and alcohol addiction treatment services, including treatment for drug and alcohol addiction related to compulsive and problem gambling, as set forth in section 1509.1 (relating to drug and alcohol treatment).

(b) Transfer for Volunteer Fire Company Grant Program.--(Unconstitutional).

(c) Local law enforcement grants.--Annually, the sum of $2,000,000 shall be transferred to the board for the purpose of issuing grants to local law enforcement agencies to investigate violations of and enforce laws relating to unlawful gambling in this Commonwealth. For purposes of this subsection, the term "local law enforcement agency" shall include the Pennsylvania State Police when conducting unlawful gambling enforcement and prevention activities in a municipality which does not have a municipal police department and in which the Pennsylvania State Police provide the municipality with primary police coverage.

(d) Annual transfers.--(Unconstitutional).

(e) Transfer to Property Tax Relief Fund.--Monthly, the State Treasurer shall transfer the remaining balance in the State Gaming Fund which is not allocated in subsections (a), (a.1), (b), (c) and (d) to the Property Tax Relief Fund established in section 1409 (relating to Property Tax Relief Fund).

(Jan. 7, 2010, P.L.1, No.1, eff. imd.; Nov. 23, 2010, P.L.1181, No.118, eff. 60 days)

2012 Effectuation of Declaration of Unconstitutionality. The Legislative Reference Bureau effectuated the 2005 unconstitutionality.

2010 Amendments. Act 1 amended subsecs. (a), (c) and (e) and added subsec. (a.1) and Act 118 amended subsec. (b). See section 19 of Act 1 in the appendix of this title for special provisions relating to transfer of sums.

2005 Unconstitutionality. Subsections (b) and (d) were declared unconstitutional. Pennsylvanians Against Gambling Expansion Funds, Inc. v. Commonwealth, 877 A.2d 383 (Pa. 2005).

Cross References. Section 1408 is referred to in sections 1509, 1509.1 of this title.



Section 1409 - Property Tax Relief Fund

(a) Establishment.--There is hereby established in the State Treasury a special fund to be known as the Property Tax Relief Fund, which shall receive money from the State Gaming Fund and any other money from any source designated for deposit in the Property Tax Relief Fund.

(b) Use of money.--Money in the Property Tax Relief Fund shall be used for local property and wage tax relief as specified by law and is hereby appropriated.

Cross References. Section 1409 is referred to in sections 13A62, 1408 of this title.






Chapter 15 - Administration and Enforcement

Chapter Notes

Enactment. Chapter 15 was added July 5, 2004, P.L.572, No.71, effective immediately.



Section 1501 - Responsibility and authority of department

(a) General rule.--The department is authorized to administer and collect taxes imposed under this part and interest imposed under section 806 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, and promulgate and enforce rules and regulations to carry out its prescribed duties in accordance with this part, including the collection of taxes, penalties and interest imposed by this part.

(b) Application of rules and regulations.--The department may prescribe the extent, if any, to which any rules and regulations shall be applied without retroactive effect. The department shall have authority to prescribe the forms and the system of accounting and recordkeeping to be employed and through its representative shall at all times have power of access to and examination and audit of any equipment and records relating to all aspects of the operation of slot machines and table games under this part.

(c) Procedure.--For purposes of implementing this part, the department may promulgate regulations in the same manner in which the board is authorized as provided in section 1203 (relating to temporary regulations) and section 13A03 (relating to temporary table game regulations).

(d) Additional penalty.--Any person who fails to timely remit to the department or the State Treasurer amounts required under this part shall be liable, in addition to any liability imposed elsewhere in this part, to a penalty of 5% per month up to a maximum of 25% of the amounts ultimately found to be due, to be recovered by the department.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (b) and (c).



Section 1502 - Liens and suits for taxes

The provisions of this part shall be subject to the provisions of sections 242 and 243 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.



Section 1503 - Applicants to provide tax information

The provisions of section 477 of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, shall apply to all applicants for the grant, renewal or transfer of any license or permit issued by the Pennsylvania Liquor Control Board under the Liquor Code consistent with this part.



Section 1504 - Wagering on credit

Except as otherwise provided in this section, slot machine licensees shall not extend credit. Slot machine licensees shall not accept credit cards, charge cards or debit cards from a patron or a player for the exchange or purchase of slot machine credits or for an advance of coins or currency to be utilized by a player to play slot machine games or extend credit in any manner to a player so as to enable the player to play slot machines. Slot machine licensees who hold a table game operation certificate may extend credit for slot machine gaming in accordance with section 13A26 (relating to cash equivalents).

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References. Section 1504 is referred to in section 13A27 of this title.



Section 1505 - No eminent domain authority

Neither the Commonwealth nor any political subdivision thereof shall have the right to acquire, with or without compensation, through the power of eminent domain any property, easement or land use right for the siting or construction of a licensed facility.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1506 - Licensed facility zoning and land use appeals (Unconstitutional)

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2012 Effectuation of Declaration of Unconstitutionality. The Legislative Reference Bureau effectuated the 2005 unconstitutionality.

2005 Unconstitutionality. Section 1506 was declared unconstitutional. Pennsylvanians Against Gambling Expansion Funds, Inc. v. Commonwealth, 877 A.2d 383 (Pa. 2005).



Section 1507 - Inapplicability of Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act

The act of October 6, 1998 (P.L.705, No.92), known as the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, shall not apply to taxes or fees payable under this part.



Section 1508 - Athletic event gaming

Nothing in this part shall be construed to permit the receiving, recording or the registering of bets or wagers or selling pools which may involve any professional or amateur athletic event. Nothing in this part shall be construed to prohibit staging or conducting athletic events at licensed facilities.



Section 1509 - Compulsive and problem gambling program

(a) Establishment of program.--The Department of Health, in consultation with organizations similar to the Mid-Atlantic Addiction Training Institute, shall develop program guidelines for public education, awareness and training regarding compulsive and problem gambling and the treatment and prevention of compulsive and problem gambling. The guidelines shall include strategies for the prevention of compulsive and problem gambling. The Department of Health may consult with the board and licensed gaming entities to develop such strategies.

(a.1) Duties of Department of Health.--From funds available in the Compulsive and Problem Gambling Treatment Fund, the Department of Health shall:

(1) Maintain a compulsive gamblers assistance organization's toll-free problem gambling telephone number to provide crisis counseling and referral services to individuals and families experiencing difficulty as a result of problem or compulsive gambling.

(2) Facilitate, through in-service training and other means, the availability of effective assistance programs for problem and compulsive gamblers and family members affected by problem and compulsive gambling.

(3) At its discretion, conduct studies to identify individuals in this Commonwealth who are or are at risk of becoming problem or compulsive gamblers.

(4) Provide grants to and contract with single county authorities and other organizations which provide services as set forth in this section.

(5) Reimburse organizations for reasonable expenses incurred assisting the Department of Health with implementing this section.

(a.2) Duties of Department of Health and board.--Within 60 days following the effective date of this subsection, the Department of Health's Bureau of Drug and Alcohol Programs and the board's Office of Compulsive and Problem Gambling shall jointly collaborate with other appropriate offices and agencies of State or local government, including single county authorities, and providers and other persons, public or private, with expertise in compulsive and problem gambling treatment to do the following:

(1) Implement a strategic plan for the prevention and treatment of compulsive and problem gambling.

(2) Adopt compulsive and problem gambling treatment standards to be integrated with the Bureau of Drug and Alcohol Program's uniform Statewide guidelines that govern the provision of addiction treatment services.

(3) Develop a method to coordinate compulsive and problem gambling data collection and referral information to crisis response hotlines, child welfare and domestic violence programs and providers and other appropriate programs and providers.

(4) Develop and disseminate educational materials to provide public awareness related to the prevention, recognition and treatment of compulsive and problem gambling.

(5) Develop demographic-specific compulsive and problem gambling prevention, intervention and treatment programs.

(6) Prepare an itemized budget outlining how funds will be allocated to fulfill the responsibilities under this section.

(b) Compulsive and Problem Gambling Treatment Fund.--There is hereby established in the State Treasury a special fund to be known as the Compulsive and Problem Gambling Treatment Fund. All moneys in the fund shall be administered by the Department of Health and expended solely for programs for the prevention and treatment of gambling addiction and other emotional and behavioral problems associated with or related to gambling addiction and for the administration of the compulsive and problem gambling program, provided that the Department of Health shall annually distribute at least 50% of the money in the fund to single county authorities under subsection (d). The fund shall consist of money annually allocated to it from the annual payment established under section 1408(a) (relating to transfers from State Gaming Fund), money which may be allocated by the board, interest earnings on moneys in the fund and any other contributions, payments or deposits which may be made to the fund.

(c) Notice of availability of assistance.--

(1) Each slot machine licensee shall obtain a toll-free telephone number to be used to provide persons with information on assistance for compulsive or problem gambling. Each licensee shall conspicuously post at least 20 signs similar to the following statement:

If you or someone you know has a gambling problem, help is available. Call (Toll-free telephone number).

The signs must be posted within 50 feet of each entrance and exit, within 50 feet of each automated teller machine location within the licensed facility and in other appropriate public areas of the licensed facility as determined by the slot machine licensee.

(2) Each racetrack where slot machines or table games are operated shall print a statement on daily racing programs provided to the general public that is similar to the following:

If you or someone you know has a gambling problem, help is available. Call (Toll-free telephone number).

(3) A licensed facility which fails to post or print the warning sign in accordance with paragraph (1) or (2) shall be assessed a fine of $1,000 a day for each day the minimum number of signs are not posted or the required statement is not printed as provided in this subsection.

(d) Single county authorities.--The Department of Health shall make grants from the fund established under subsection (b) to single county authorities created pursuant to the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act, for the purpose of providing compulsive gambling and gambling addiction prevention, treatment and education programs. Treatment may include financial counseling, irrespective of whether the financial counseling is provided by the single county authority, the treatment service provider or subcontracted to a third party. It is the intention of the General Assembly that any grants made by the Department of Health to any single county authority in accordance with the provisions of this subsection be used exclusively for the development and implementation of compulsive and problem gambling programs authorized under this section.

(d.1) Eligibility.--Eligibility to receive treatment services for treatment of compulsive and problem gambling under this section shall be determined using financial eligibility and other requirements of the single county authorities as approved by the Department of Health.

(d.2) Report.--No later than October 1, 2010, and each October 1 thereafter, the Department of Health, in consultation with the board, shall prepare and submit a report on the impact of the programs funded by the Compulsive and Problem Gambling Treatment Fund to the Governor and to the members of the General Assembly. The report shall include aggregate demographic-specific data, including race, gender, geography and income of those individuals treated.

(e) Definition.--As used in subsection (d), the term "single county authority" means the agency designated by the Department of Health pursuant to the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act, to plan and coordinate drug and alcohol prevention, intervention and treatment services for a geographic area, which may consist of one or more counties.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a), (b), (c) and (d) and added subsecs. (a.1), (a.2), (d.1) and (d.2).

Cross References. Section 1509 is referred to in section 1408 of this title.



Section 1509.1 - Drug and alcohol treatment

(a) Duties of Department of Health.--Annually, the Department of Health shall allocate and transfer all funds received by it under section 1408(a.1) (relating to transfers from State Gaming Fund) to the single county authorities.

(b) Duties of single county authorities.--The funds allocated and transferred to the single county authorities under subsection (a) shall be used by the single county authorities solely for drug and alcohol addiction assessments, including drug and alcohol addiction assessment associated or related to compulsive and problem gambling, and for the related addiction treatment, in nonhospital residential detoxification facilities, nonhospital residential rehabilitation facilities and halfway houses licensed by the Department of Health to provide addiction treatment services.

(c) Eligibility.--Eligibility to receive treatment services for treatment of drug and alcohol addiction or drug and alcohol addiction associated with or related to compulsive and problem gambling shall be determined using financial eligibility and other requirements of the single county authorities as approved by the Department of Health.

(d) Report.--No later than October 1, 2010, and each October 1 thereafter, the Bureau of Drug and Alcohol Programs shall prepare and submit a report to the Governor and to the members of the General Assembly on the data and progress on activities initiated under this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1509.1.

Cross References. Section 1509.1 is referred to in section 1408 of this title.



Section 1510 - Labor hiring preferences

(a) Category 1, 2, and 3 licensed facilities, generally.--Each licensed gaming entity shall prepare a hiring plan for employees of its respective licensed facility which promotes a diverse work force, minority participation and personnel from within the surrounding geographical area. The hiring plan shall be approved by the board and shall be consistent with the goals outlined in sections 1212 (relating to diversity goals of board) and 13A04 (relating to Commonwealth resident employment goals) and shall be updated annually.

(b) Category 1 licensed facilities.--All current employees of a racetrack who meet the employment qualifications, if applicable, within this part and all those covered by a collective bargaining agreement as defined in the National Labor Relations Act (49 Stat. 449, 29 U.S.C. § 151 et seq.) where the licensed racing entity conducts racing shall be given a one-time preference of an offer of employment for a similar position at the licensed facility in a manner consistent with Federal law. If a similar position does not exist at the licensed facility, the employee or person covered by a collective bargaining agreement shall have a one-time preference of an offer of a position at comparable level at the licensed facility. All current employees and all those covered by a collective bargaining agreement shall have a period of 30 days from the issuance of a slot machine license to request employment at the licensed facility under this section. No current employee covered by this section shall suffer a reduction of salary, benefits or status as a result of an acceptance of new employment in the new facility.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (a).

Cross References. Section 1510 is referred to in section 13A12 of this title.



Section 1511 - Declaration of exemption from Federal laws prohibiting slot machines

(a) Declaration.--Pursuant to the Gambling Devices Transportation Act (64 Stat. 1134, 15 U.S.C. § 1171 et seq.), the Commonwealth declares that it is exempt from section 2 of that act.

(b) Legal shipments.--All shipments of gambling devices, as defined in section 1 of the Gambling Devices Transportation Act (64 Stat. 1134, 15 U.S.C. § 1171), into this Commonwealth, the registering, recording and labeling of which has been effected by the manufacturer and supplier of those devices, in accordance with sections 3 and 4 of the Gambling Devices Transportation Act (64 Stat. 1134, 15 U.S.C. §§ 1173 and 1174), shall be deemed legal shipments of gambling devices into this Commonwealth.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (b).



Section 1512 - Financial and employment interests

(a) Financial interests.--Except as may be provided for the judiciary by rule or order of the Pennsylvania Supreme Court, an executive-level public employee, public official or party officer, or an immediate family member thereof, shall not intentionally or knowingly hold a financial interest in an applicant or a slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or in a holding company, affiliate, intermediary or subsidiary thereof, while the individual is an executive-level public employee, public official or party officer and for one year following termination of the individual's status as an executive-level public employee, public official or party officer.

(a.1) Employment.--Except as may be provided by rule or order of the Pennsylvania Supreme Court and except as provided in section 1202.1 (relating to code of conduct) or 1512.1 (relating to additional restrictions), no executive-level public employee, public official or party officer, or an immediate family member thereof, shall be employed by an applicant or a slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or by any holding company, affiliate, intermediary or subsidiary thereof, while the individual is an executive-level public employee, public official or party officer and for one year following termination of the individual's status as an executive-level public employee, public official or party officer.

(a.2) Complimentary services.--

(1) No executive-level public employee, public official or party officer, or an immediate family member thereof, shall solicit or accept any complimentary service from an applicant or a slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or from any affiliate, intermediary, subsidiary or holding company thereof, which the executive-level public employee, public official or party officer, or an immediate family member thereof, knows or has reason to know is other than a service or discount which is offered to members of the general public in like circumstances.

(2) No applicant, slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or any affiliate, intermediary, subsidiary or holding company thereof, shall offer or deliver to an executive-level public employee, public official or party officer, or an immediate family member thereof, any complimentary service from the applicant or slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or an affiliate, intermediary, subsidiary or holding company thereof, that the applicant or slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or any affiliate, intermediary, subsidiary or holding company thereof, knows or has reason to know is other than a service or discount that is offered to members of the general public in like circumstances.

(a.3) Grading.--An individual who violates this section commits a misdemeanor and shall, upon conviction, be sentenced to pay a fine of not more than $1,000 or to imprisonment for not more than one year, or both.

(a.4) Divestiture.--An executive-level public employee, public official or party officer, or an immediate family member thereof, who holds a financial interest prohibited by this section shall divest the financial interest within three months of the effective date of the restrictions set forth in subsection (a), as applicable. Thereafter, any executive-level public employee, public official, party officer or immediate family member shall have 30 days from the date the individual knew or had reason to know of the violation or 30 days from the publication in the Pennsylvania Bulletin under § 1202(b)(27) (relating to general and specific powers) of the application or licensure of the executive-level public employee, public official, party officer or immediate family member, whichever occurs earlier, to divest the financial interest. The Ethics Commission may, for good cause, extend the time period under this subsection.

(a.5) State Ethics Commission.--The State Ethics Commission shall do all of the following:

(1) Issue a written determination of whether a person is subject to subsections (a), (a.1) or (a.2) upon the written request of the person or any other person that may have liability for an action taken with respect to such person. A person that relies in good faith on a determination made under this paragraph shall not be subject to any penalty for an action taken, provided that all material facts set forth in the request for the determination are correct.

(2) Publish a list of all State, county, municipal and other government positions that meet the definitions of "public official" as defined under subsection (b) or "executive-level public employee". The Office of Administration shall assist the State Ethics Commission in the development of the list, which shall be published by the State Ethics Commission in the Pennsylvania Bulletin biennially and posted by the board on the board's Internet website. Upon request, each public official shall have a duty to provide the State Ethics Commission with adequate information to accurately develop and maintain the list. The State Ethics Commission may impose a civil penalty under 65 Pa.C.S. § 1109(f) (relating to penalties) upon any individual, including any public official or executive-level public employee, who fails to cooperate with the State Ethics Commission under this subsection. A person that relies in good faith on the list published by the State Ethics Commission shall not be subject to any penalty for a violation of this section.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Executive-level public employee." (Deleted by amendment).

"Financial interest." Owning or holding, or being deemed to hold, debt or equity securities or other ownership interest or profits interest. A financial interest shall not include any debt or equity security, or other ownership interest or profits interest, which is held or deemed to be held in any of the following:

(1) A blind trust over which the executive-level public employee, public official, party officer or immediate family member thereof may not exercise any managerial control or receive income during the tenure of office and the period under subsection (a). The provisions of this paragraph shall apply only to blind trusts established prior to the effective date of this paragraph.

(2) Securities that are held in a pension plan, profit-sharing plan, individual retirement account, tax-sheltered annuity, a plan established pursuant to section 457 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.) or any successor provision deferred compensation plan whether qualified or not qualified under the Internal Revenue Code of 1986 or any successor provision or other retirement plan that:

(i) is not self-directed by the individual; and

(ii) is advised by an independent investment adviser who has sole authority to make investment decisions with respect to contributions made by the individual to these plans.

(3) A tuition account plan organized and operated pursuant to section 529 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 529) that is not self-directed by the individual.

(4) A mutual fund where the interest owned by the mutual fund in a licensed entity does not constitute a controlling interest as defined in this part.

"Immediate family." A spouse, minor child or unemancipated child.

"Party officer." A member of a national committee; a chairman, vice chairman, secretary, treasurer or counsel of a State committee or member of the executive committee of a State committee; a county chairman, vice chairman, counsel, secretary or treasurer of a county committee in which a licensed facility is located; or a city chairman, vice chairman, counsel, secretary or treasurer of a city committee of a city in which a licensed facility is located.

"Public official." The term shall include the following:

(1) The Governor, Lieutenant Governor, a member of the Governor's cabinet, Treasurer, Auditor General and Attorney General of the Commonwealth.

(2) A member of the Senate or House of Representatives of the Commonwealth.

(3) An individual elected or appointed to any office of a county or municipality that directly receives a distribution of revenue under this part.

(4) An individual elected or appointed to a department, agency, board, commission, authority or other governmental body not included in paragraph (1), (2) or (3) that directly receives a distribution of revenue under this part.

(5) An individual elected or appointed to a department, agency, board, commission, authority, county, municipality or other governmental body not included in paragraph (1), (2) or (3) with discretionary power which may influence or affect the outcome of an action or decision and who is involved in the development of regulation or policy relating to a licensed entity or who is involved in other matters under this part.

The term does not include a member of a school board or an individual who held an uncompensated office with a governmental body prior to January 1, 2006, and who no longer holds the office as of January 1, 2006. The term includes a member of an advisory board or commission which makes recommendations relating to a licensed facility.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a.1), (a.5) and (b).

Cross References. Section 1512 is referred to in sections 1201, 1305, 1325 of this title; section 9311 of Title 3 (Agriculture).



Section 1512.1 - Additional restrictions

(a) Restrictions.--No individual trooper or employee of the Pennsylvania State Police or employee of the Office of Attorney General or the department whose duties substantially involve licensing or enforcement, the development of laws or the development or adoption of regulations or policy related to gaming under this part or who has other discretionary authority which may affect or influence the outcome of an action, proceeding or decision under this part shall do any of the following:

(1) Accept employment with or be retained by an applicant or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, for a period of two years after the termination of employment.

(2) Appear before the board in any hearing or proceeding or participate in any other activity on behalf of any applicant, licensee, permittee or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant, licensee or licensed entity, for a period of two years after termination of employment. Nothing in this paragraph shall prevent a current or former trooper or employee of the Pennsylvania State Police, the Office of Attorney General or the department from appearing before the board in any proceeding or hearing as a witness or testifying as to any fact or information.

(3) As a condition of employment, a potential employee who would be subject to this subsection shall sign an affidavit that the individual will not accept employment with or be retained by any applicant or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, for a period of two years after the termination of employment.

(b) Employment or retention.--An applicant or licensed entity or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity shall not employ or retain an individual subject to subsection (a) until the expiration of the period required in subsection (a)(1). An applicant or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, that knowingly employs or retains an individual in violation of this subsection shall terminate the employment of the individual and be subject to a penalty under section 1518(c) (relating to prohibited acts; penalties).

(c) Violation.--If an individual subject to subsection (a) refuses or otherwise fails to sign an affidavit, the individual's potential employer shall rescind the offer of employment.

(d) Code of conduct.--The Pennsylvania State Police, Office of Attorney General and department each shall adopt a comprehensive code of conduct which shall supplement all other requirements under this part and 65 Pa.C.S. Pt. II (relating to accountability), as applicable, and shall provide guidelines applicable to troopers, employees, independent contractors of the agency whose duties substantially involve licensing or enforcement, the development of laws or the development or adoption of regulations or policy related to gaming under this part or who have other discretionary authority which may affect the outcome of an action, proceeding or decision under this part, and the immediate families of these individuals to enable them to avoid any perceived or actual conflict of interest and to promote public confidence in the integrity and impartiality of gaming enforcement and regulation. At a minimum, the code of conduct adopted under this section shall apply the types of restrictions applicable to members under section 1202.1(c) (relating to code of conduct), except that the restrictions under section 1202.1(c)(5) shall not apply to an elected Attorney General.

(e) State Ethics Commission.--The State Ethics Commission shall do all of the following:

(1) Issue a written determination of whether an individual is subject to subsection (a) upon the written request of the individual or the individual's employer or potential employer. A person that relies in good faith on a determination made under this paragraph shall not be subject to any penalty for an action taken, provided that all material facts set forth in the request for the determination are correct.

(2) Publish a list of all positions within the Pennsylvania State Police, the Office of Attorney General and the department whose duties would subject the individuals in those positions to the provisions of subsection (a). Each agency subject to this subsection shall assist the State Ethics Commission in the development of the list, which shall be published by the State Ethics Commission in the Pennsylvania Bulletin biennially, shall be posted by the board on the board's Internet website and shall be posted by each agency on the agency's Internet website. Upon request by the State Ethics Commission, members and employees of each agency subject to this subsection shall have a duty to provide the State Ethics Commission with adequate information to accurately develop and maintain the list. The State Ethics Commission may impose a civil penalty under 65 Pa.C.S. § 1109(f) (relating to penalties) upon any individual who fails to cooperate with the State Ethics Commission under this subsection. A person who relies in good faith on the list published by the State Ethics Commission shall not be subject to any penalty for a violation of subsection (a).

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1512.1.

Cross References. Section 1512.1 is referred to in section 1512 of this title.



Section 1513 - Political influence

(a) Contribution restriction.--The following persons shall be prohibited from contributing any money or in-kind contribution to a candidate for nomination or election to any public office in this Commonwealth, or to any political party committee or other political committee in this Commonwealth or to any group, committee or association organized in support of a candidate, political party committee or other political committee in this Commonwealth:

(1) An applicant for a slot machine license, manufacturer license, supplier license, principal license, key employee license or horse or harness racing license.

(2) A slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(3) A licensed principal or licensed key employee of a slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(4) An affiliate, intermediary, subsidiary or holding company of a slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(5) A licensed principal or licensed key employee of an affiliate, intermediary, subsidiary or holding company of a slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(6) A person who holds a similar gaming license in another jurisdiction and the affiliates, intermediaries, subsidiaries, holding companies, principals or key employees thereof.

(a.1) Contributions to certain associations and organizations barred.--The individuals prohibited from making political contributions under subsection (a) shall not make a political contribution of money or an in-kind contribution to any association or organization, including a nonprofit organization, that has been solicited by, or knowing that the contribution or a portion thereof will be contributed to, the elected official, executive-level public employee or candidate for nomination or election to a public office in this Commonwealth.

(a.2) Internet website.--

(1) The board shall establish an Internet website that includes a list of all applicants for and holders of a slot machine license, manufacturer license, supplier license or racing entity license, and the affiliates, intermediaries, subsidiaries, holding companies, principals and key employees thereof, all persons holding a similar gaming license in another jurisdiction, and the affiliates, intermediaries, subsidiaries, holding companies, principals and key employees thereof, and any other entity in which the applicant or licensee has any debt or equity security or other ownership or profits interest. An applicant or licensee shall notify the board within seven days of the discovery of any change in or addition to the information. The list shall be published semiannually in the Pennsylvania Bulletin.

(2) An individual who acts in good faith and in reliance on the information on the Internet website shall not be subject to any penalties or liability imposed for a violation of this section.

(3) The board shall request the information required under paragraph (1) from persons licensed in another jurisdiction who do not hold a license in this Commonwealth and from regulatory agencies in the other jurisdiction. If a licensee in another jurisdiction refuses to provide the information required under paragraph (1), the person and its officers, directors or persons with a controlling interest shall be ineligible to receive any license under this part.

(b) Annual certification.--The chief executive officer, or other appropriate individual, of each applicant for a slot machine license, manufacturer license or supplier license, licensed racing entity, licensed supplier, licensed manufacturer or licensed gaming entity shall annually certify under oath to the board and the Department of State that such applicant or licensed racing entity, licensed supplier, licensed manufacturer or licensed gaming entity has developed and implemented internal safeguards and policies intended to prevent a violation of this provision and that such applicant or licensed racing entity or licensed gaming entity has conducted a good faith investigation that has not revealed any violation of this provision during the past year.

(c) Penalties.--

(1) The first violation of this section by a licensed gaming entity or any person that holds a controlling interest in such gaming entity, or a subsidiary company thereof, or any officer, director or management-level employee of such licensee shall be punishable by a fine equal to an amount not less than the average single day's gross terminal revenue and gross table game revenue of the licensed gaming entity; a second violation of this section, within five years of the first violation, shall be punishable by at least a one-day suspension of the license held by the licensed gaming entity and a fine equal to an amount not less than two times the average single day's gross terminal revenue and gross table game revenue of the licensed gaming entity; a third violation of this section within five years of the second violation shall be punishable by the immediate revocation of the license held by the licensed gaming entity. Following revocation, the board shall consider appointing a trustee in accordance with section 1332 (relating to appointment of trustee).

(2) The first violation of this section by a manufacturer or supplier licensed pursuant to this part or by any person that holds a controlling interest in such manufacturer or supplier, or a subsidiary company thereof, or any officer, director or management-level employee of such a licensee shall be punishable by a fine equal to an amount not less than a single day's average of the gross profit from sales made by the manufacturer or supplier in Pennsylvania during the preceding 12-month period or portion thereof in the event the manufacturer or supplier has not operated in Pennsylvania for 12 months; a subsequent violation of this section within five years of a prior violation shall be punishable by a one-month suspension of the license held by the manufacturer or supplier and a fine equal to an amount not less than two times a single day's average of the gross profit from sales made by the manufacturer or supplier in Pennsylvania during the preceding 12-month period or portion thereof in the event the manufacturer or supplier has not operated in Pennsylvania for 12 months.

(3) In no event shall the fine imposed under this section be an amount less than $100,000 for each violation. In addition to any fine or sanction that may be imposed by the board under this subsection, any individual who makes a contribution in violation of this section commits a misdemeanor of the third degree.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Contribution." Any payment, gift, subscription, assessment, contract, payment for services, dues, loan, forbearance, advance or deposit of money or any valuable thing made to a candidate or political committee for the purpose of influencing any election in this Commonwealth or for paying debts incurred by or for a candidate or committee before or after any election. The term shall include the purchase of tickets for events including dinners, luncheons, rallies and other fundraising events; the granting of discounts or rebates not available to the general public; or the granting of discounts or rebates by television and radio stations and newspapers not extended on an equal basis to all candidates for the same office; and any payments provided for the benefit of any candidate, including payments for the services of a person serving as an agent of a candidate or committee by a person other than the candidate or committee or person whose expenditures the candidate or committee must report. The term also includes any receipt or use of anything of value received by a political committee from another political committee and also includes any return on investments by a political committee.

"Political committee." Any committee, club, association or other group of persons which receives contributions or makes expenditures.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (c).

2006 Amendment. Act 135 amended subsec. (a) and added subsecs. (a.1), (a.2) and (d).

Cross References. Section 1513 is referred to in sections 1202.1, 1325 of this title; section 9319 of Title 3 (Agriculture).



Section 1514 - Regulation requiring exclusion or ejection of certain persons

(a) General rule.--The board shall by regulation provide for the establishment of a list of persons who are to be excluded or ejected from any licensed facility. The provisions shall define the standards for exclusion and shall include standards relating to persons who are career or professional offenders as defined by regulations of the board or whose presence in a licensed facility would, in the opinion of the board, be inimical to the interest of the Commonwealth or of licensed gaming therein, or both.

(b) Categories to be defined.--The board shall promulgate definitions establishing those categories of persons who shall be excluded or ejected pursuant to this section, including cheats and persons whose privileges for licensure, certification, permit or registration have been revoked.

(c) Discrimination prohibited.--Race, color, creed, national origin or ancestry or sex shall not be a reason for placing the name of any person upon a list under this section.

(d) Sanctions.--The board may impose sanctions upon a licensed gaming entity in accordance with this part if the licensed gaming entity knowingly fails to exclude or eject from the premises of any licensed facility any person placed by the board on the list of persons to be excluded or ejected.

(e) List not all-inclusive.--Any list compiled by the board of persons to be excluded or ejected shall not be deemed an all-inclusive list, and a licensed gaming entity shall have a duty to keep from the licensed facility persons known to it to be within the classifications declared in this section and the regulations promulgated under this section whose presence in a licensed facility would be inimical to the interest of the Commonwealth or of licensed gaming therein, or both, as defined in standards established by the board.

(f) Notice.--Whenever the bureau seeks to place the name of any person on a list pursuant to this section, the bureau shall serve notice of this fact to such person by personal service or certified mail at the last known address of the person. The notice shall inform the person of the right to request a hearing under subsection (g).

(g) Hearing.--Within 30 days after receipt of notice in accordance with subsection (f), the person named for exclusion or ejection may demand a hearing before the board, at which hearing the bureau shall have the affirmative obligation to demonstrate that the person named for exclusion or ejection satisfies the criteria for exclusion or ejection established by this section and the board's regulations. Failure of the person to demand a hearing within 30 days after service shall be deemed an admission of all matters and facts alleged in the bureau's notice and shall preclude the person from having an administrative hearing, but shall in no way affect the right to judicial review as provided in this section.

(h) Review.--If, upon completion of a hearing on the notice of exclusion or ejection, the board determines that placement of the name of the person on the exclusion or ejection list is appropriate, the board shall make and enter an order to that effect, which order shall be served on all licensed gaming entities. The order shall be subject to review by the Commonwealth Court in accordance with the rules of court.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended the section heading and subsecs. (b), (f), (g) and (h).

Cross References. Section 1514 is referred to in section 13A27 of this title.



Section 1515 - Repeat offenders excludable from licensed gaming facility

A licensed gaming entity may exclude or eject from its licensed facility any person who is known to it to have been convicted of a misdemeanor or felony committed in or on the premises of any licensed facility. Nothing in this section or in any other law of this Commonwealth shall limit the right of a licensed gaming entity to exercise its common law right to exclude or eject permanently from its licensed facility any person who disrupts the operations of its premises, threatens the security of its premises or its occupants or is disorderly or intoxicated.



Section 1516 - List of persons self excluded from gaming activities

(a) General rule.--The board shall provide by regulation for the establishment of a list of persons self excluded from gaming activities at all licensed facilities. Any person may request placement on the list of self-excluded persons by acknowledging in a manner to be established by the board that the person is a problem gambler and by agreeing that, during any period of voluntary exclusion, the person may not collect any winnings or recover any losses resulting from any gaming activity at licensed facilities.

(b) Regulations.--The regulations of the board shall establish procedures for placements on and removals from the list of self-excluded persons. The regulations shall establish procedures for the transmittal to licensed gaming entities of identifying information concerning self-excluded persons and shall require licensed gaming entities to establish procedures designed at a minimum to remove self-excluded persons from targeted mailings or other forms of advertising or promotions and deny self-excluded persons access to complimentaries, check cashing privileges, club programs and other similar benefits.

(c) Liability.--A licensed gaming entity or employee thereof shall not be liable to any self-excluded person or to any other party in any judicial proceeding for any harm, monetary or otherwise, which may arise as a result of:

(1) the failure of a licensed gaming entity to withhold gaming privileges from or restore gaming privileges to a self-excluded person; or

(2) otherwise permitting or not permitting a self-excluded person to engage in gaming activity in the facility while on the list of self-excluded persons.

(d) Disclosure.--Notwithstanding any other law to the contrary, the board's list of self-excluded persons shall not be open to public inspection. Nothing in this section, however, shall be construed to prohibit a licensed gaming entity from disclosing the identity of persons self excluded pursuant to this section to affiliated gaming entities in this Commonwealth or other jurisdictions for the limited purpose of assisting in the proper administration of responsible gaming programs operated by affiliated licensed gaming entities.

Cross References. Section 1516 is referred to in section 13A27 of this title.



Section 1516.1 - Prosecutorial and adjudicatory functions

The board shall promulgate regulations and adopt procedures necessary to ensure that the bureau is a distinct entity and to prevent commingling of the investigatory and prosecutorial functions of the bureau under section 1517 (relating to investigations and enforcement) and the adjudicatory functions of the board. Regulations and procedures promulgated or adopted under this section shall do all of the following:

(1) Provide that neither the executive director nor the chief counsel of the board shall direct or limit the scope of a background investigation conducted by the bureau.

(2) Incorporate section 1202.1(c.1) (relating to code of conduct) and any other applicable provisions of section 1202.1.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1516.1.



Section 1517 - Investigations and enforcement

(a) Establishment.--There is hereby established within the board a Bureau of Investigations and Enforcement which shall be independent of the board in matters relating to the enforcement of this part. The bureau shall have the powers and duties set forth in subsection (a.1).

(a.1) Powers and duties of bureau.--The Bureau of Investigations and Enforcement shall have the following powers and duties:

(1) Enforce the provisions of this part.

(2) Investigate and review all applicants and applications for a license, permit or registration. The bureau shall be prohibited from disclosing any portion of a background investigation report to any member prior to the submission of the bureau's final background investigation report relating to the applicant's suitability for licensure to the board. The Office of Enforcement Counsel, on behalf of the bureau, shall prepare the final background investigation report for inclusion in a final report relating to the applicant's suitability for licensure.

(3) Investigate licensees, permittees, registrants and other persons regulated by the board for noncriminal violations of this part, including potential violations referred to the bureau by the board or other person.

(4) Monitor gaming operations to ensure all of the following:

(i) Compliance with this part, the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, and the other laws of this Commonwealth.

(ii) The implementation of adequate security measures by a licensed entity.

(5) Inspect and examine licensed entities as provided in subsection (e). Inspections may include the review and reproduction of any document or record.

(6) Conduct reviews of a licensed entity as necessary to ensure compliance with this part. A review may include the review of accounting, administrative and financial records, management control systems, procedures and other records utilized by a licensed entity.

(7) Refer possible criminal violations to the Pennsylvania State Police. The bureau shall not have the power of arrest.

(8) Cooperate in the investigation and prosecution of criminal violations related to this part.

(9) Be a criminal justice agency under 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(a.2) Office of Enforcement Counsel.--

(1) There is established within the bureau an Office of Enforcement Counsel which shall act as the prosecutor in all noncriminal enforcement actions initiated by the bureau under this part and shall have the following powers and duties:

(i) Advise the bureau on all matters, including the granting of licenses, permits or registrations, the conduct of background investigations, audits and inspections and the investigation of potential violations of this part.

(ii) File recommendations and objections relating to the issuance of licenses, permits and registrations on behalf of the bureau.

(iii) Initiate, in its sole discretion, proceedings for noncriminal violations of this part by filing a complaint or other pleading with the board.

(iv) Petition the board for the appointment of a trustee under section 1332 (relating to appointment of trustee).

(2) The director of the Office of Enforcement Counsel shall report to the executive director of the board on administrative matters. The director shall be selected by the board and shall be an attorney admitted to practice before the Pennsylvania Supreme Court.

(b) Powers and duties of department.--

(1) The department shall at all times have the power of access to examine and audit equipment and records relating to all aspects of the operation of slot machines or table games under this part.

(2) Notwithstanding the provisions of section 353(f) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, the department shall supply the board, the bureau, the Pennsylvania State Police and the Office of Attorney General with information concerning the status of delinquent taxes owned by the applicant, licensee or permittee.

(c) Powers and duties of the Pennsylvania State Police.--The Pennsylvania State Police shall have the following powers and duties:

(1) Promptly conduct background investigations on persons as directed by the board in accordance with the provisions of section 1202 (relating to general and specific powers). The Pennsylvania State Police may contract with other law enforcement annuitants to assist in the conduct of investigations under this paragraph.

(1.1) Promptly conduct a background investigation on an individual selected by the board to fill the position of executive director of the board, director of the bureau, chief counsel of the board or the director of the Office of Enforcement Counsel and submit the results to the board.

(2) (Deleted by amendment).

(3) Initiate proceedings for criminal violations of this part.

(4) Provide the board with all information necessary for all actions under this part for all proceedings involving criminal enforcement of this part.

(5) Inspect, when appropriate, a licensee's or permittee's person and personal effects present in a licensed facility under this part while that licensee or permittee is present at a licensed facility.

(6) Enforce the criminal provisions of this part and all other criminal laws of the Commonwealth.

(7) Fingerprint applicants for licenses and permits.

(8) Exchange fingerprint data with and receive national criminal history record information from the FBI for use in investigating applications for any license or permit under this part.

(9) Receive and take appropriate action on any referral from the board relating to criminal conduct.

(10) Require the production of any information, material and other data from any licensee, permittee or other applicant seeking approval from the board.

(11) Conduct administrative inspections on the premises of licensed racetrack or nonprimary location or licensed facility at such times, under such circumstances and to such extent as the bureau determines to ensure compliance with this part and the regulations of the board and, in the course of inspections, review and make copies of all documents and records required by the inspection through onsite observation and other reasonable means to assure compliance with this part and regulations promulgated under this part.

(12) Conduct audits or verification of information of slot machine or table game operations at such times, under such circumstances and to such extent as the bureau determines. This paragraph includes reviews of accounting, administrative and financial records and management control systems, procedures and records utilized by a slot machine licensee.

(13) A member of the Pennsylvania State Police assigned to duties of enforcement under this part shall not be counted toward the complement as defined in the act of December 13, 2001 (P.L.903, No.100), entitled "An act repealing in part a limitation on the complement of the Pennsylvania State Police."

(14) By March 1 of each year, the Commissioner of the Pennsylvania State Police shall submit a report to the Appropriations Committee of the Senate, the Community, Economic and Recreational Development Committee of the Senate, the Appropriations Committee of the House of Representatives and the Gaming Oversight Committee of the House of Representatives. The report shall summarize all law enforcement activities at each licensed facility during the previous calendar year and shall include all of the following:

(i) The number of arrests made and citations issued at each licensed facility and the name of the law enforcement agency making the arrest or issuing the citation.

(ii) A list of specific offenses charged for each arrest made or citation issued.

(iii) The number of criminal prosecutions resulting from arrests made or citations issued.

(iv) The number of convictions resulting from prosecutions reported under subparagraph (iii).

(v) The number of Pennsylvania State Police troopers assigned to each licensed facility and to the gaming unit at the Pennsylvania State Police headquarters.

(vi) The number and the subject matter of complaints made against Pennsylvania State Police troopers in licensed facilities and the type of disciplinary actions taken by the Pennsylvania State Police, if any, against the Pennsylvania State Police troopers.

(vii) The closest local police station, Pennsylvania State Police station and regional Pennsylvania State Police headquarters to each licensed facility.

(c.1) Powers and duties of Attorney General.--Within the Office of Attorney General, the Attorney General shall establish a gaming unit. The unit shall investigate and institute criminal proceedings as authorized by subsection (d).

(d) Criminal action.--

(1) The district attorneys of the several counties shall have authority to investigate and to institute criminal proceedings for a violation of this part.

(2) In addition to the authority conferred upon the Attorney General under the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and, following consultation with the appropriate district attorney, to institute criminal proceedings for a violation of this part. A person charged with a violation of this part by the Attorney General shall not have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(d.1) Regulatory action.--Nothing contained in subsection (d) shall be construed to limit the existing regulatory or investigative authority of an agency or the Commonwealth whose functions relate to persons or matters within the scope of this part.

(e) Inspection, seizure and warrants.--

(1) The bureau, the department and the Pennsylvania State Police shall have the authority without notice and without warrant to do all of the following in the performance of their duties:

(i) Inspect and examine all premises where slot machine or table game operations are conducted, slot machines, table game devices and associated equipment are manufactured, sold, distributed or serviced or where records of these activities are prepared or maintained.

(ii) Inspect all equipment and supplies in, about, upon or around premises referred to in subparagraph (i).

(iii) Seize, summarily remove and impound equipment and supplies from premises referred to in subparagraph (i) for the purposes of examination and inspection.

(iv) Inspect, examine and audit all books, records and documents pertaining to a slot machine licensee's operation.

(v) Seize, impound or assume physical control of any book, record, ledger, game, device, cash box and its contents, count room or its equipment or slot machine or table game operations.

(2) The provisions of paragraph (1) shall not be deemed to limit warrantless inspections except in accordance with constitutional requirements.

(3) To further effectuate the purposes of this part, the bureau and the Pennsylvania State Police may obtain administrative warrants for the inspection and seizure of property possessed, controlled, bailed or otherwise held by an applicant, licensee, permittee, intermediary, subsidiary, affiliate or holding company.

(f) Information sharing and enforcement referral.--With respect to the administration, supervision and enforcement of this part, the bureau, the department, the Pennsylvania State Police or the Office of Attorney General may obtain or provide pertinent information regarding applicants, licensees or permittees from or to law enforcement entities or gaming authorities of the Commonwealth and other domestic, foreign or federally approved jurisdictions, including the Federal Bureau of Investigation, and may transmit such information to each other electronically.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a.1)(2) and (6), (b)(1), (c)(12) and (e)(1) and added subsec. (a.2)(1)(iv) and (c)(1.1) and (14).

2006 Amendment. Act 135 amended the section heading and subsecs. (a), (c) and (d) and added subsecs. (a.1), (a.2), (c.1) and (d.1).

Cross References. Section 1517 is referred to in sections 1202, 1206, 1516.1 of this title.



Section 1517.1 - (Reserved)

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment. Act 135 added section 1517.1.



Section 1517.2 - Conduct of board employees

(a) (Reserved).

(b) (Reserved).

(c) Disqualification.--If it becomes necessary for the chief counsel or a member to become involved on behalf of the board in any enforcement proceeding, the chief counsel or the member shall be prohibited from participating in the adjudication of that matter and shall designate appropriate individuals to exercise adjudicatory functions.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1518 - Prohibited acts; penalties

(a) Criminal offenses.--

(1) The provisions of 18 Pa.C.S. § 4902 (relating to perjury), 4903 (relating to false swearing) or 4904 (relating to unsworn falsification to authorities) shall apply to any person providing information or making any statement, whether written or oral, to the board, the bureau, the department, the Pennsylvania State Police or the Office of Attorney General, as required by this part.

(2) It shall be unlawful for a person to willfully:

(i) fail to report, pay or truthfully account for and pay over any license fee, authorization fee, tax or assessment imposed under this part; or

(ii) attempt in any manner to evade or defeat any license fee, authorization fee, tax or assessment imposed under this part.

(3) It shall be unlawful for any licensed entity, gaming employee, key employee or any other person to permit a slot machine, table game or table game device to be operated, transported, repaired or opened on the premises of a licensed facility by a person other than a person licensed or permitted by the board pursuant to this part.

(4) It shall be unlawful for any licensed entity or other person to manufacture, supply or place slot machines, table games, table game devices or associated equipment into play or display slot machines, table games, table game devices or associated equipment on the premises of a licensed facility without the authority of the board.

(5) Except as provided for in section 1326 (relating to license renewals), it shall be unlawful for a licensed entity or other person to manufacture, supply, operate, carry on or expose for play any slot machine, table game, table game device or associated equipment after the person's license has expired and prior to the actual renewal of the license.

(6) (i) Except as set forth in subparagraph (ii), it shall be unlawful for an individual while on the premises of a licensed facility to knowingly use currency other than lawful coin or legal tender of the United States or a coin not of the same denomination as the coin intended to be used in the slot machine with the intent to cheat or defraud a licensed gaming entity or the Commonwealth or damage the slot machine.

(ii) In the playing of a slot machine, it shall be lawful for an individual to use gaming billets, tokens or similar objects issued by the licensed gaming entity which are approved by the board.

(7) (i) Except as set forth in subparagraph (ii), it shall be unlawful for an individual to use or possess a cheating or thieving device, counterfeit or altered billet, ticket, token or similar objects accepted by a slot machine or counterfeit or altered slot machine-issued tickets or vouchers at a licensed facility.

(ii) An authorized employee of a licensee or an employee of the board may possess and use a cheating or thieving device, counterfeit or altered billet, ticket, token or similar objects accepted by a slot machine or counterfeit or altered slot machine-issued tickets or vouchers in performance of the duties of employment.

(7.1) It shall be unlawful for an individual to do any of the following:

(i) Use or possess counterfeit, marked, loaded or tampered with table game devices or associated equipment, chips or other cheating devices in the conduct of gaming under this part, except that an authorized employee of a licensee or an authorized employee of the board may possess and use counterfeit chips or table game devices or associated equipment that have been marked, loaded or tampered with, or other cheating devices in performance of the duties of employment for training, investigative or testing purposes only.

(ii) Knowingly, by a trick or sleight of hand performance or by fraud or fraudulent scheme, table game device or other device, for himself or for another, win or attempt to win any cash, property or prize at a licensed facility or to reduce or attempt to reduce a losing wager.

(8) (i) Except as set forth in subparagraph (ii), it shall be unlawful for an individual to knowingly possess or use while on the premises of a licensed facility a key or device designed for the purpose of and suitable for opening or entering any slot machine, drop box or coin box which is located on the premises of the licensed facility.

(ii) An authorized employee of a licensee or a member of the board may possess and use a device referred to in subparagraph (i) in the performance of the duties of employment.

(9) It shall be unlawful for a person or licensed entity to possess any device, equipment or material which the person or licensed entity knows has been manufactured, distributed, sold, tampered with or serviced in violation of the provisions of this part with the intent to use the device, equipment or material as though it had been manufactured, distributed, sold, tampered with or serviced pursuant to this part.

(9.1) It shall be unlawful for a person to sell, offer for sale, represent or pass off as lawful any device, equipment or material which the person or licensed entity knows has been manufactured, distributed, sold, tampered with or serviced in violation of this part.

(10) It shall be unlawful for an individual to work or be employed in a position the duties of which would require licensing or permitting under the provisions of this part without first obtaining the requisite license or permit issued under the provisions of this part.

(11) It shall be unlawful for a licensed gaming entity that is a licensed racing entity and that has lost the license issued to it by either the State Horse Racing Commission or the State Harness Racing Commission under the Race Horse Industry Reform Act or that has had that license suspended to operate slot machines or table games at the racetrack for which its slot machine license was issued unless the license issued to it by either the State Horse Racing Commission or the State Harness Racing Commission will be subsequently reissued or reinstated within 30 days after the loss or suspension.

(12) It shall be unlawful for a licensed entity to employ or continue to employ an individual in a position the duties of which require a license or permit under the provisions of this part if the individual:

(i) Is not licensed or permitted under the provisions of this part.

(ii) Is prohibited from accepting employment from a licensee.

(13) It shall be unlawful for an individual under 21 years of age to enter and remain in any area of a licensed facility where slot machines are operated or the play of table games is conducted, except that an individual 18 years of age or older employed by a slot machine licensee, a gaming service provider, the board or any other regulatory or emergency response agency may enter and remain in any such area while engaged in the performance of the individual's employment duties.

(13.1) It shall be unlawful for an individual under 21 years of age to wager, play or attempt to play a slot machine or table game at a licensed facility.

(14) (Reserved).

(15) It shall be unlawful for a licensed gaming entity to require a wager to be greater than the stated minimum wager or less than the stated maximum wager. However, a wager made by a player and not rejected by a licensed gaming entity prior to commencement of play shall be treated as a valid wager. A wager accepted by a dealer shall be paid or lost in its entirety in accordance with the rules of the game, notwithstanding that the wager exceeded the current table maximum wager or was lower than the current table minimum wager.

(16) An individual that engages in conduct prohibited by 18 Pa.C.S. § 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) in a licensed facility commits a nongambling offense.

(17) It shall be unlawful for an individual to claim, collect or take, or attempt to claim, collect or take, money or anything of value in or from a slot machine, gaming table or other table game device, with the intent to defraud, or to claim, collect or take an amount greater than the amount won, or to manipulate with the intent to cheat, any component of any slot machine, table game or table game device in a manner contrary to the designed and normal operational purpose.

(b) Criminal penalties and fines.--

(1) (i) A person that commits a first offense in violation of 18 Pa.C.S. § 4902, 4903 or 4904 in connection with providing information or making any statement, whether written or oral, to the board, the bureau, the department, the Pennsylvania State Police, the Office of Attorney General or a district attorney as required by this part commits an offense to be graded in accordance with the applicable section violated. A person that is convicted of a second or subsequent violation of 18 Pa.C.S. § 4902, 4903 or 4904 in connection with providing information or making any statement, whether written or oral, to the board, the bureau, the department, the Pennsylvania State Police, the Office of Attorney General or a district attorney as required by this part commits a felony of the second degree.

(ii) A person that violates subsection (a)(2) through (12) or (17) commits a misdemeanor of the first degree. A person that is convicted of a second or subsequent violation of subsection (a)(2) through (12) or (17) commits a felony of the second degree.

(2) (i) For a first violation of subsection (a)(1) through (12) or (17), a person shall be sentenced to pay a fine of:

(A) not less than $75,000 nor more than $150,000 if the person is an individual;

(B) not less than $300,000 nor more than $600,000 if the person is a licensed gaming entity; or

(C) not less than $150,000 nor more than $300,000 if the person is a licensed manufacturer or supplier.

(ii) For a second or subsequent violation of subsection (a)(1) through (12) or (17), a person shall be sentenced to pay a fine of:

(A) not less than $150,000 nor more than $300,000 if the person is an individual;

(B) not less than $600,000 nor more than $1,200,000 if the person is a licensed gaming entity; or

(C) not less than $300,000 nor more than $600,000 if the person is a licensed manufacturer or supplier.

(3) An individual who commits an offense in violation of subsection (a)(13) or (13.1) commits a nongambling summary offense and upon conviction of a first offense shall be sentenced to pay a fine of not less than $200 nor more than $1,000. An individual that is convicted of a second or subsequent offense under subsection (a)(13) or (13.1) shall be sentenced to pay a fine of not less than $500 nor more than $1,500. In addition to the fine imposed, an individual convicted of an offense under subsection (a)(13) or (13.1) may be sentenced to perform a period of community service not to exceed 40 hours.

(4) An individual that commits an offense in violation of subsection (a)(16) commits a nongambling offense to be graded in accordance with 18 Pa.C.S. § 6308 and shall be subject to the same penalties imposed pursuant to 18 Pa.C.S. § 6308 and 6310.4 (relating to restriction of operating privileges) except that the fine imposed for a violation of subsection (a)(16) shall be not less than $350 nor more than $1,000.

(c) Board-imposed administrative sanctions.--

(1) In addition to any other penalty authorized by law, the board may impose without limitation the following sanctions upon any licensee or permittee:

(i) Revoke the license or permit of any person convicted of a criminal offense under this part or regulations promulgated under this part or committing any other offense or violation of this part or applicable law which would otherwise disqualify such person from holding the license or permit.

(ii) Revoke the license or permit of any person determined to have violated a provision of this part or regulations promulgated under this part which would otherwise disqualify such person from holding the license or permit.

(iii) Revoke the license or permit of any person for willfully and knowingly violating or attempting to violate an order of the board directed to such person.

(iv) Suspend the license or permit of any person pending the outcome of a hearing in any case in which license or permit revocation could result.

(v) Suspend the license of any licensed gaming entity for violation of or attempting to violate any provisions of this part or regulations promulgated under this part relating to its slot machine or table game operations.

(vi) Assess administrative penalties as necessary to punish misconduct and to deter future violations.

(vii) Order restitution of any moneys or property unlawfully obtained or retained by a licensee or permittee.

(viii) Enter cease and desist orders which specify the conduct which is to be discontinued, altered or implemented by the licensee or permittee.

(ix) Issue letters of reprimand or censure, which letters shall be made a permanent part of the file of each licensee or permittee so sanctioned.

(2) If the board refuses to issue or renew a license or permit, suspends or revokes a license or permit, assesses civil penalties, orders restitution, enters a cease and desist order or issues a letter of reprimand or censure, it shall provide the applicant or licensee or permittee with written notification of its decision, including a statement of the reasons for its decision by certified mail within five business days of the decision of the board. The applicant, licensee or permittee shall have the right to appeal the decision in accordance with 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(3) In addition to any other fines or penalties that the board may impose under this part or regulation, if a person violates subsection (a)(2), the board shall impose an administrative penalty of three times the amount of the license fee, authorization fee, tax or other assessment evaded and not paid, collected or paid over. This subsection is subject to 2 Pa.C.S. Chs. 5 Subch. A and 7 Subch. A.

(d) Aiding and abetting.--A person who aids, abets, counsels, commands, induces, procures or causes another person to violate a provision of this part shall be subject to all sanctions and penalties, both civil and criminal, provided under this part.

(e) Continuing offenses.--A violation of this part that is determined to be an offense of a continuing nature shall be deemed to be a separate offense on each event or day during which the violation occurs. Nothing in this section shall be construed to preclude the commission of multiple violations of the provisions of this part in any one day that establish offenses consisting of separate and distinct acts or violations of the provisions of this part or regulations promulgated under this part.

(f) Property subject to seizure, confiscation, destruction or forfeiture.--Any equipment, device or apparatus, money, material, gaming proceeds or substituted proceeds or real or personal property used, obtained or received or any attempt to use, obtain or receive the device, apparatus, money, material, proceeds or real or personal property in violation of this part shall be subject to seizure, confiscation, destruction or forfeiture.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsecs. (a)(2), (3), (4), (5), (7), (8), (11) and (13), (b)(1) and (2) and (c)(1)(v) and (3) and added subsecs. (a)(7.1), (13.1), (14), (15), (16) and (17), (b)(3) and (4), (d), (e) and (f).

Cross References. Section 1518 is referred to in sections 1201, 1512.1, 1518.1, 1607 of this title.



Section 1518.1 - Report of suspicious transactions

(a) Duty.--A slot machine licensee or a person acting on behalf of a slot machine licensee shall file a report of any suspicious transaction with the bureau. The filing with the bureau of a copy of a report made under 31 CFR 103.21 (relating to reports by casinos of suspicious transactions) shall satisfy this requirement.

(b) Failure to report.--

(1) A person required under this section to file a report of a suspicious transaction who knowingly fails to file a report of a suspicious transaction or who knowingly causes another person having that responsibility to fail to file a report commits a misdemeanor of the third degree.

(2) A person required under this section to file a report of a suspicious transaction who fails to file a report or a person who causes another person required under this section to file a report of a suspicious transaction to fail to file a report shall be strictly liable for his actions and may be subject to sanction under section 1518(c) (relating to prohibited acts; penalties).

(c) Bureau.--The bureau shall maintain a record of all reports made under this section for a period of five years. The bureau shall make the reports available to any Federal or State law enforcement agency upon written request and without necessity of subpoena.

(d) Notice prohibited.--A person who is required to file a report of a suspicious transaction under this section shall not notify any individual suspected of committing the suspicious transaction that the transaction has been reported. Any person that violates this subsection commits a misdemeanor of the third degree and may be subject to sanction under section 1518(c).

(e) Immunity.--A person who is required to file a report of a suspicious transaction under this section who in good faith makes the report shall not be liable in any civil action brought by any person for making the report, regardless of whether the transaction is later determined to be suspicious.

(f) Sanctions.--

(1) In considering appropriate administrative sanctions against any person for a violation of this section, the board shall consider all of the following:

(i) The risk to the public and to the integrity of gaming operations created by the conduct of the person.

(ii) The seriousness of the conduct of the person and whether the conduct was purposeful and with knowledge that it was in contravention of the provisions of this part or regulations promulgated under this part.

(iii) Any justification or excuse for the conduct by the person.

(iv) The prior history of the particular licensee or person involved with respect to gaming activity.

(v) The corrective action taken by the slot machine licensee to prevent future misconduct of a like nature from occurring.

(vi) In the case of a monetary penalty, the amount of the penalty in relation to the severity of the misconduct and the financial means of the licensee or person. The board may impose any schedule or terms of payment of such penalty as it may deem appropriate.

(2) It shall be no defense to disciplinary action before the board that a person inadvertently, unintentionally or unknowingly violated a provision of this section. The factors under paragraph (1) shall only go to the degree of the penalty to be imposed by the board and not to a finding of a violation itself.

(g) Regulations.--The board shall promulgate regulations to effectuate the purposes of this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1518.1.



Section 1518.2 - Additional authority

(a) General rule.--The director of the Office of Enforcement Counsel within the bureau may petition a court of record having jurisdiction over information in the possession of an agency in this Commonwealth or, if there is no such court, then the Commonwealth Court for authorization to review or obtain information in the possession of an agency in this Commonwealth by averring specific facts demonstrating that the agency has in its possession information material to a pending investigation or inquiry being conducted by the bureau pursuant to this part and that disclosure or release is in the best interest of the Commonwealth. The petition shall request that the court enter a rule upon the agency to show cause why the agency should not be directed to disclose to the bureau, or identified agents thereof, information in its possession about any pending matter under the jurisdiction of the bureau pursuant to this part. If a respondent is a local agency, a copy of any rule issued pursuant to this section shall be provided to the district attorney of the county in which the local agency is located and the Office of Attorney General. Upon request of a local agency, the district attorney or the Attorney General may elect to enter an appearance to represent the local agency in the proceedings.

(b) Procedure.--The filing of a petition pursuant to this section and related proceedings shall be in accordance with court rule, including issuance as of course. A party to the proceeding shall not disclose the filing of a petition or answer or the receipt, content or disposition of a rule or order issued pursuant to this section without leave of court. Any party to the proceedings may request that the record be sealed and proceedings be closed. The court shall grant the request if it is in the best interest of any person or the Commonwealth to do so.

(c) Court determination.--Following review of the record, the court shall grant the relief sought by the director of the Office of Enforcement Counsel if the court determines that the agency has in its possession information material to the investigation or inquiry and that disclosure or release of the information is in the best interest of the Commonwealth, that the disclosure or release of the information is not otherwise prohibited by statute or regulation and that the disclosure or release of the information would not inhibit an agency in the performance of the agency's duties. If the court so determines, the court shall enter an order authorizing and directing the information be made available for review in camera.

(d) Release of materials or information.--If, after an in camera review by the court, the director of the Office of Enforcement Counsel seeks to obtain copies of materials in the agency's possession, the court may, if not otherwise prohibited by statute or regulation, enter an order that the requested materials be provided. Any order authorizing the release of materials or other information shall contain direction regarding the safekeeping and use of the materials or other information sufficient to satisfy the court that the materials or information will be sufficiently safeguarded. In making this determination the court shall consider the input of the agency in possession of the information and any input from any agency with which the information originated concerning any pending investigation or ongoing matter and the safety of person and property.

(e) Modification of order.--If subsequent investigation or inquiry by the bureau warrants modification of any order entered pursuant to this section, the director of the Office of Enforcement Counsel may petition to request the modification. Upon such request, the court may modify its orders at any time and in any manner it deems necessary and appropriate. The agency named in the original petition shall be given notice and an opportunity to be heard.

(f) Use of information or materials.--Any person who, by any means authorized by this section, has obtained knowledge of information or materials solely pursuant to this section may use such information or materials in a manner consistent with any directions imposed by the court and appropriate to the proper performance of the person's official duties under this part.

(g) Violation.--In addition to any remedies and penalties provided in this part, any violation of the provisions of this section may be punished as contempt of the court.

(h) Definition.--As used in this section the term "agency" shall mean a "Commonwealth agency" or a "local agency" as those terms are defined in section 102 of the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1518.2.



Section 1518.3 - Applicability of Clean Indoor Air Act

Notwithstanding section 11(b) of the act of June 13, 2008 (P.L.182, No.27), known as the Clean Indoor Air Act, the provisions of section 3(b)(11) of the Clean Indoor Air Act shall apply to all licensed facilities.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1518.3.



Section 1519 - Detention

A peace officer, licensee or licensee's security employee or an agent under contract with the licensee who has probable cause to believe that criminal violation of this part has occurred or is occurring on or about a licensed facility and who has probable cause to believe that a specific individual has committed or is committing the criminal violation may detain the suspect in a reasonable manner for a reasonable time on the premises of the licensed facility for all or any of the following purposes: to require the suspect to identify himself, to verify such identification or to inform a peace officer. Such detention shall not impose civil or criminal liability upon the peace officer, licensee, licensee's employee or agent so detaining.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1520 - Automated teller machines

The board shall promulgate rules and regulations governing the placement of automated teller machines (ATMs).



Section 1521 - Liquor licenses at licensed facilities

(a) Reapplication.--Nothing in this part shall require a person already licensed to sell liquor or malt or brewed beverages to reapply for the license except in the manner set forth in the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(b) License authority.--Notwithstanding any other provision of law, a person holding a slot machine license which is also licensed to sell liquor or malt or brewed beverages pursuant to the Liquor Code shall be permitted to sell, furnish or give liquor or malt or brewed beverages on the unlicensed portion of the licensed gaming facility so long as the liquor or malt or brewed beverages remain on the facility.

(b.1) Liquor Code sanctions.--Notwithstanding any other provision of law, a person holding a slot machine license that also holds a license issued by the Pennsylvania Liquor Control Board shall not be subject to the provisions of section 471(c) of the Liquor Code. In addition, if a fine is imposed under section 471(b) of the Liquor Code, it shall be for not less than $250 nor more than $25,000. The prior citation history of the slot machine licensee shall be considered in determining the amount of the fine.

(c) Nonlicensees.--Notwithstanding any other provision of law, a slot machine licensee which is not licensed to sell liquor or malt or brewed beverages shall be entitled to apply to the Pennsylvania Liquor Control Board for a restaurant liquor or eating place retail dispenser license as permitted by section 472 of the Liquor Code. The following shall apply:

(1) Licenses issued under this section shall not be subject to:

(i) The proximity provisions of sections 402 and 404 of the Liquor Code.

(ii) The quota restrictions of section 461 of the Liquor Code.

(iii) The provisions of section 493(10) of the Liquor Code except as they relate to lewd, immoral or improper entertainment.

(iv) The prohibition against minors frequenting as described in section 493(14) of the Liquor Code.

(v) The cost and total display area limitations of section 493(20)(i) of the Liquor Code.

In addition, licenses issued under this section shall not be subject to the provisions defining "restaurant" or "eating place" in section 102 of the Liquor Code.

(2) Absent good cause shown consistent with the purposes of this part, the Pennsylvania Liquor Control Board shall approve an application for the license filed by a licensed gaming entity within 60 days.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added subsec. (b.1).



Section 1522 - Interception of oral communications

The interception and recording of oral communications made in a count room of a licensed facility by a licensee shall not be subject to the provisions of 18 Pa.C.S. Ch. 57 (relating to wiretapping and electronic surveillance). Notice that oral communications are being intercepted and recorded shall be posted conspicuously in the count room.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1523 - Electronic funds transfer terminals

(a) Prohibition.--A slot machine licensee may not install, own or operate or allow another person to install, own or operate on the premises of the licensed facility a slot machine or table game that is played with a device that allows a player to operate the slot machine or table game by transferring funds electronically from a debit card, credit card or by means of an electronic funds transfer terminal.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Electronic funds transfer terminal." An information-processing device or an automatic teller machine used for executing deposit account transactions between financial institutions and their account holders by either the direct transmission of electronic impulses or the recording of electronic impulses for delayed processing. The fact that a device is used for other purposes shall not prevent it from being considered an electronic funds transfer terminal under this definition.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1523.






Chapter 16 - Junkets

Chapter Notes

Enactment. Chapter 16 was added January 7, 2010, P.L.1, No.1, effective immediately.

Cross References. Chapter 16 is referred to in section 13A61 of this title.



Section 1601 - Gaming junkets authorized

The board may authorize the organization and conduct of gaming junkets subject to the provisions of this chapter. No gaming junket shall be organized or permitted to operate in this Commonwealth and no person shall act as a gaming junket representative or gaming junket enterprise except in accordance with this chapter. The board shall establish a reasonable application and authorization fee for any license, permit or other authorization issued under this chapter.

Cross References. Section 1601 is referred to in sections 1602, 1604 of this title.



Section 1602 - Gaming junket enterprise license

(a) Gaming junket enterprise license required.--All gaming junket enterprises shall obtain a license from the board prior to acting as a gaming junket enterprise in this Commonwealth.

(b) Application.--A gaming junket enterprise license application shall be in a form prescribed by the board and shall include the following:

(1) The name, address and photograph of the applicant and all owners, directors, managers and supervisory employees of a gaming junket enterprise.

(2) The details of a gaming junket enterprise license or similar license applied for or granted or denied to the applicant by another jurisdiction.

(3) Consent for the bureau to conduct a background investigation, the scope of which shall be determined by the board.

(4) All releases necessary for the bureau and the board to acquire licensing documents and other information necessary to conduct a background investigation or otherwise evaluate the application.

(5) A list of all civil judgments obtained against the applicant pertaining to any gaming junket enterprise with which the applicant has been associated.

(6) A description of the operation and organization of the gaming junket enterprise.

(7) Any additional information required by the board.

(c) Enforcement information.--If the applicant has held a gaming junket license or other gaming license in another jurisdiction, the applicant may submit a letter of reference from the gaming enforcement agency in the other jurisdiction. The letter shall specify the experiences of the agency with the applicant, the applicant's associates and the applicant's gaming junket enterprise or gaming activity. If no letter is received within 30 days following the applicant's request, the applicant may submit a statement under oath, subject to the penalty for false swearing under 18 Pa.C.S. § 4903 (relating to false swearing), that the applicant is in good standing with the gaming enforcement agency in the other jurisdiction.

(d) Issuance.--Following review of the application, completion of the background investigation and payment of the license fee established by the board under section 1601(a) (relating to gaming junkets authorized), the board may issue a gaming junket enterprise license to the applicant if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and that the applicant's activities, criminal record, reputation, habits and associations do not pose a threat to the public interest or suitable or legitimate operation of gaming.

(e) Failure to cooperate.--Failure to provide required information or releases under this section shall result in the immediate denial of an application for a license.

(f) Nontransferability.--A license issued under this section shall be nontransferable.



Section 1603 - Classification system

The board shall develop a classification system for the regulation of gaming junket enterprises and the individuals and entities associated with gaming junket enterprises.



Section 1604 - Gaming junket representatives

(a) Occupation permit.--Except as otherwise provided in subsection (e), a gaming junket representative shall obtain an occupation permit from the board in accordance with section 1318 (relating to occupation permit application).

(b) Application.--In addition to the requirements of section 1308 (relating to applications for license or permit), the application for a gaming junket representative occupation permit shall be in a form prescribed by the board and shall include the following:

(1) Verification of employment status as a gaming junket representative with a licensed gaming junket enterprise or an applicant for a gaming junket enterprise license.

(2) A description of employment responsibilities.

(3) A consent form to allow the bureau to conduct a background investigation, the scope of which shall be determined by the board.

(4) A release for the bureau and the board to acquire copies of information from government agencies, employers and others as necessary to complete the investigation.

(5) Fingerprints which shall be submitted to the Pennsylvania State Police.

(6) A photograph that meets the standards of the Commonwealth Photo Imaging Network.

(7) Details relating to a similar license, permit or other authorization obtained in another jurisdiction, if any.

(8) Any additional information required by the board.

(c) Issuance.--Following review of the application, background investigation and payment of the permit fee established by the board under section 1601(a) (relating to gaming junkets authorized), the board may issue an occupation permit if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is eligible and suitable to receive an occupation permit.

(d) Nontransferability.--An occupation permit issued under this section shall be nontransferable.

(e) Holder of occupation permit.--Nothing in this section shall be construed to prohibit an individual who holds a valid occupation permit and who is employed by a slot machine licensee from acting as a junket representative. A gaming junket representative need not be a resident of this Commonwealth.



Section 1605 - Junket agreements

Agreements entered into between a slot machine licensee and a gaming junket enterprise or a gaming junket representative shall include a provision for the termination of the agreement without liability on the part of the slot machine licensee if:

(1) The board orders the suspension, limitation, conditioning, denial or revocation of the license of a gaming junket representative license or occupation permit of a gaming junket representative.

(2) The board disapproves the agreement and requires its termination.

Failure to expressly include the termination requirement under this section in the agreement shall not constitute a defense in an action brought relating to the termination of the agreement.



Section 1606 - Conduct of junket

A slot machine licensee shall be responsible for the conduct of a gaming junket representative or gaming junket enterprise with which the slot machine licensee has an agreement and for the terms and conditions of a gaming junket on its premises.



Section 1607 - Violation of terms

Notwithstanding any other provision of this part, if the board determines that the terms of an agreement to conduct a gaming junket were violated by a slot machine licensee, gaming junket enterprise or gaming junket representative, the board may do any or all of the following:

(1) Order restitution to the gaming junket participant.

(2) Assess civil penalties or sanctions under section 1518 (relating to prohibited acts; penalties) for a violation or deviation from the terms of the junket agreement.



Section 1608 - Records

The board shall prescribe procedures and forms to retain records relating to the conduct of a gaming junket by a slot machine licensee. A slot machine licensee shall:

(1) Maintain a current report of the operations of gaming junkets conducted at its licensed facility.

(2) Submit to the board and the bureau a list of all its employees who conduct business on behalf of the slot machine licensee with gaming junket representatives on a full-time, part-time or temporary basis.

(3) Maintain records of all agreements entered into with a gaming junket enterprise or gaming junket representative for a minimum of five years.

(4) Provide any other information relating to a gaming junket required by the board or bureau.



Section 1609 - Report

A slot machine licensee, gaming junket representative or gaming junket enterprise shall file a report with the bureau on each list of gaming junket participants or potential gaming junket participants purchased by the slot machine licensee, gaming junket representative or gaming junket enterprise. The report shall include the source of the list and zip codes of participants or potential participants on a list purchased directly or indirectly by a slot machine licensee, gaming junket representative or gaming junket enterprise. Nothing in this section shall require the reporting or maintenance of personal identifying information pertaining to participants or potential participants.



Section 1610 - Gaming junket arrangement

Upon petition by a slot machine licensee, the board may grant an exemption from the permit requirements of this chapter to a gaming junket representative. The board shall consult with the bureau prior to granting an exemption under this section and shall consider the following:

(1) The terms of the gaming junket arrangement.

(2) The number and scope of gaming junkets.

(3) Whether the exemption is consistent with the policies and purposes of this part.

(4) Any other factor deemed necessary by the bureau or board.

The board may condition, limit or restrict the exemption.



Section 1611 - Prohibitions

A gaming junket enterprise or gaming junket representative shall not do any of the following:

(1) Engage in efforts to collect on any check provided by a gaming junket participant that has been returned by a financial institution without payment.

(2) Exercise approval authority over the authorization or issuance of credit under section 13A27 (relating to other financial transactions).

(3) Receive or retain a fee from an individual for the privilege of participating in a gaming junket.

(4) Pay for any service, including transportation, or other thing of value provided to a participant participating in a gaming junket except as authorized by this part.






Chapter 17 - Gaming Schools

Chapter Notes

Enactment. Chapter 17 was added January 7, 2010, P.L.1, No.1, effective immediately.



Section 1701 - Curriculum

The Department of Labor and Industry, in consultation with the Department of Education and the board, shall, within 60 days following the effective date of this section, develop curriculum guidelines, including minimum proficiency requirements established by the board, for gaming school instruction. The guidelines shall, at a minimum, establish courses of instruction that will provide individuals with adequate job training necessary to obtain employment as a gaming employee with a licensed gaming entity.



Section 1701.1 - (Reserved)



Section 1702 - Gaming school gaming equipment

(a) Use of gaming equipment.--All gaming equipment utilized by a gaming school, including slot machines, table game devices, associated equipment and all representations of value, shall be used for training, instructional and practice purposes only. The use of any such gaming equipment for actual gaming by any person is prohibited.

(b) Chips.--Unless the board otherwise determines, all gaming chips and other representations of value utilized by a gaming school shall be distinctly dissimilar to any chips utilized by a slot machine licensee.

(c) Possession, removal and transport of equipment.--No gaming school shall possess, remove or transport, or cause to be removed or transported, any slot machine, table game device or associated equipment except in accordance with this part.

(d) Serial numbers.--Each slot machine, table game device and associated equipment on the premises of a gaming school shall have permanently affixed on it a serial number which, together with the location of the machine or table game device, shall be filed with the board.

(e) Security.--Each gaming school shall provide adequate security for the slot machines, table games, table game devices and associated equipment on the gaming school premises.

(f) Notice to board and bureau.--No gaming school shall sell or transfer any slot machine, table game, table game device or associated equipment except upon prior written notice to the board and the bureau.

(g) Additional training.--Each individual attending gaming school shall be trained in cardiopulmonary resuscitation.






Chapter 18 - Fingerprinting

Chapter Notes

Enactment. Chapter 18 was added July 5, 2004, P.L.572, No.71, effective immediately.



Section 1801 - Duty to provide

Notwithstanding the provisions of the Race Horse Industry Reform Act or this part, the Pennsylvania State Police shall, at the request of the commissions or the board, provide criminal history background investigations, which shall include records of criminal arrests and convictions, no matter where occurring, including Federal criminal history record information, on applicants for licensure and permit applicants by the respective agencies pursuant to the Race Horse Industry Reform Act or this part. Requests for criminal history background investigations may, at the direction of the commissions or the board, include, but not be limited to, officers, directors and stockholders of licensed corporations, key employees, financial backers, principals, gaming employees, horse owners, trainers, jockeys, drivers and other persons participating in thoroughbred or harness horse meetings and other persons and vendors who exercise their occupation or employment at such meetings, licensed facilities or licensed racetracks. For the purposes of this part, the board and commissions may receive and retain information otherwise protected by 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

Cross References. Section 1801 is referred to in section 1802 of this title.



Section 1802 - Submission of fingerprints and photographs

Appointees, employees and prospective employees engaged in the service of the commissions or the board and applicants under this part shall submit to fingerprinting and photographing by the Pennsylvania State Police or by a local law enforcement agency capable of submitting fingerprints and photographs electronically to the Pennsylvania State Police utilizing the Integrated Automated Fingerprint Identification System and the Commonwealth Photo Imaging Network or in a manner and in such form as may be provided by the Pennsylvania State Police. Fingerprinting pursuant to this part shall require, at a minimum, the submission of a full set of fingerprints. Photographing pursuant to this part shall require submission to photographs of the face and any scars, marks or tattoos for purposes of comparison utilizing an automated biometric imaging system. The Pennsylvania State Police shall submit fingerprints when requested by the commissions or the board to the Federal Bureau of Investigation for purposes of verifying the identity of the applicants and obtaining records of criminal arrests and convictions in order to prepare criminal history background investigations under section 1801 (relating to duty to provide). Fingerprints and photographs obtained pursuant to this part may be maintained by the commissions, the board and the Pennsylvania State Police for use pursuant to this part and for general law enforcement purposes. In addition to any other fee or cost assessed by the commissions or the board, an applicant shall pay for the cost of fingerprinting and photographing.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1803 - Commission exemption

A commission may exempt applicants for positions not related to the care or training of horses, racing, wagering, security or the management of licensed corporations from the provisions of this chapter.



Section 1804 - Board exemption

The board may exempt applicants who are not gaming employees or key employees from the provisions of this chapter.



Section 1805 - Reimbursement

The commissions and board shall reimburse the Pennsylvania State Police for actual costs incurred as approved by the board for the conducting of investigations under this part.






Chapter 19 - Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 19 was added July 5, 2004, P.L.572, No.71, effective immediately.



Section 1901 - Appropriations

(a) Appropriation to board.--

(1) The sum of $7,500,000 is hereby appropriated to the Pennsylvania Gaming Control Board for the fiscal period July 1, 2004, to June 30, 2006, to implement and administer the provisions of this part. The money appropriated in this subsection shall be considered a loan from the General Fund and shall be repaid to the General Fund quarterly commencing with the date slot machine licensees begin operating slot machines under this part. This appropriation shall be a two-year appropriation and shall not lapse until June 30, 2006.

(2) The sum of $2,100,000 is hereby appropriated from the State Gaming Fund to the Pennsylvania Gaming Control Board for salaries, wages and all necessary expenses for the proper operation and administration of the Pennsylvania Gaming Control Board for the expansion of gaming associated with table games. This appropriation shall be a supplemental appropriation for fiscal year 2009-2010 and shall be in addition to the appropriation contained in the act of August 19, 2009 (P.L.777, No.9A), known as the Gaming Control Appropriation Act of 2009.

(b) Appropriation to department.--The sum of $21,100,000 is hereby appropriated from the General Fund to the Department of Revenue for the fiscal period July 1, 2004, to June 30, 2006, to prepare for, implement and administer the provisions of this part. The money appropriated under this subsection shall be considered a loan from the General Fund and shall be repaid to the General Fund quarterly commencing with the date slot machine licensees begin operating slot machines under this part. This appropriation shall be a two-year appropriation and shall not lapse until June 30, 2006.

(c) Appropriation to Pennsylvania State Police.--The sum of $7,500,000 is hereby appropriated from the General Fund to the Pennsylvania State Police for the fiscal period July 1, 2004, to June 30, 2006, to prepare for, implement and administer the provisions of this part. The money appropriated under this subsection shall be considered a loan from the General Fund and shall be repaid to the General Fund quarterly commencing when all slot machine licensees begin operating slot machines under this part. This appropriation shall be a two-year appropriation and shall not lapse until June 30, 2006.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 amended subsec. (a).



Section 1901.1 - Repayments to State Gaming Fund

The board shall defer assessing slot machine licensees for payments to the State Gaming Fund for any loans made to the State Gaming Fund until such time as all slot machine licenses have been issued and all licensed gaming entities have commenced the operation of slot machines. The board shall adopt a repayment schedule that assesses to each slot machine licensee costs for the repayment of any such loans in an amount that is proportional to each slot machine licensee's gross terminal revenue.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment. Act 135 added section 1901.1.



Section 1901.2 - Commonwealth Financing Authority

The Commonwealth Financing Authority shall establish accounts, administer and distribute the funds deposited into the accounts and perform all other duties of the Commonwealth Financing Authority required under this part.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment. Act 1 added section 1901.2.



Section 1902 - Severability

(a) General rule.--Except as provided in subsection (b), the provisions of this part are severable. If any provision of this part or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application.

(b) Limitation.--If any of the provisions of section 1201 (relating to Pennsylvania Gaming Control Board established) or 1209 (relating to slot machine license fee) or their application to any person or circumstance are held to be invalid by any court, the remaining provisions of this part and its application shall be void.



Section 1903 - Repeals

(a) Inconsistent.--The following acts and parts of acts are repealed as follows:

(1) (Unconstitutional).

(2) The provisions of 18 Pa.C.S. § 5513(a) are repealed insofar as they are inconsistent with this part.

(b) General.--All other acts and parts of acts are repealed insofar as they are inconsistent with this part.

2012 Effectuation of Declaration of Unconstitutionality. The Legislative Reference Bureau effectuated the 2005 unconstitutionality.

2005 Unconstitutionality. Subsection (a)(1) was declared unconstitutional. Pennsylvanians Against Gambling Expansion Funds, Inc. v. Commonwealth, 877 A.2d 383 (Pa. 2005).



Section 1904 - Exclusive jurisdiction of Supreme Court

The Pennsylvania Supreme Court shall have exclusive jurisdiction to hear any challenge to or to render a declaratory judgment concerning the constitutionality of this part. The Supreme Court is authorized to take such action as it deems appropriate, consistent with the Supreme Court retaining jurisdiction over such a matter, to find facts or to expedite a final judgment in connection with such a challenge or request for declaratory relief.









Title 5 - ATHLETICS AND SPORTS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 5 were added May 13, 1992, P.L.180, No.32, effective immediately.

Enactment. Part I was added May 13, 1992, P.L.180, No.32, effective immediately.

Special Provisions in Appendix. See sections 2 and 4 of Act 32 of 1992 in the appendix to this title for special provisions relating to status of existing licenses and permits and effect of prior rules and regulations.

Special Provisions in Appendix. See section 3 of Act 32 of 1992 in the appendix to this title for special provisions relating to current members of State Athletic Commission and Medical Advisory Board.

Enactment. Part II was added December 9, 2002, P.L.1423, No.180, effective in 60 days.

Prior Provisions. Former Part II, which related to the same subject matter, was added January 27, 1998, P.L.13, No.2, and repealed December 9, 2002, P.L.1423, No.180, effective in 60 days.



Appendix To Title

APPENDIX TO TITLE 5

ATHLETICS AND SPORTS

Supplementary Provisions of Amendatory Statutes

1992, MAY 13, P.L.180, NO.32

§ 2. Status of existing licenses and permits.

This act shall not adversely affect licenses or permits issued under or otherwise valid under the act of July 1, 1989 (P.L.136, No.28), known as the Athletic Code, or the act of July 1, 1989 (P.L.160, No.29), known as the Professional Wrestling Act. This act shall not affect any suspensions, revocations or other action taken with respect to licenses and permits by the Department of State or the State Athletic Commission under applicable law.

Explanatory Note. Act 32 added Part I of Title 5.

§ 3. Current members of State Athletic Commission and Medical Advisory Board.

Any person who is a member of the State Athletic Commission or the Medical Advisory Board on the effective date of this act shall serve on the commission or board for a term of two years from his date of appointment and until his successor is appointed and qualified.

§ 4. Effect of prior rules and regulations.

All rules and regulations made pursuant to or valid under any act repealed by this act shall continue in force and effect unless contrary to the provisions of 5 Pa.C.S. Pt. I (relating to boxing and wrestling).

§ 5. Repayment of appropriation.

The appropriation under section 3107 of the act of July 1, 1989 (P.L.136, No.28), known as the Athletic Code, shall be repaid by the State Athletic Commission to the Professional Licensure Augmentation Account by June 30, 1995.



Chapter 1 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 1 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 101 - Definitions

§ 101. Definitions. Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission." The State Athletic Commission.

"Department." The Department of State of the Commonwealth.

"Executive director." The executive director of the State Athletic Commission.

"Secretary." The Secretary of the Commonwealth.



Section 102 - State Athletic Commission

§ 102. State Athletic Commission.

(a) Composition.--The State Athletic Commission shall be composed of three members appointed by the Governor with the advice and consent of a majority of the members elected to the Senate. The Governor shall designate one of the members as chairman. The secretary and the chairman of the Medical Advisory Board established under section 501 (relating to Medical Advisory Board) shall be ex officio members of the commission. Each appointment shall be for a term of four years.

(b) Compensation.--Each commissioner, except the secretary and the chairman of the Medical Advisory Board, shall receive a salary of $10,000 annually. The chairman of the commission shall receive a salary of $10,500 annually. The commissioners and the chairman of the Medical Advisory Board shall also receive reasonable and necessary travel expenses incurred as a direct result of their duties as members of the commission. The expenses incurred by the commissioners shall be allowed and paid on the presentation of itemized vouchers therefor, which vouchers shall be subject to the approval of the secretary.

(c) Removal.--Except as authorized under this section, no commissioner may be removed from office during his term. The Governor may, upon clear and convincing evidence of misfeasance or malfeasance in office or neglect of duty, remove a commissioner prior to the expiration of the term. The Governor shall then provide the commissioner so removed with a detailed written statement of the reasons for removal.

(d) Quorum requirement.--Two members of the commission shall constitute a quorum.

Special Provisions in Appendix. See section 3 of Act 32 of 1992 in the appendix to this title for special provisions relating to current members of State Athletic Commission and Medical Advisory Board.



Section 103 - Duties of commission

§ 103. Duties of commission.

(a) Meetings.--The commission shall hold regular meetings at least once every two months to carry out the requirements of this part, which shall include the consideration of any rules or regulations or amendments thereto which are recommended by the executive director. The meetings shall be open to the public. The meeting times shall be scheduled one year in advance and shall be published in the Pennsylvania Bulletin.

(b) General duties.--In addition to any other power specifically granted by this part, the commission:

(1) May establish policy and shall promulgate rules and regulations regarding professional and amateur boxing contests and exhibitions held within this Commonwealth and the presentation of such contests and exhibitions and all matters pertaining thereto, except such contests and exhibitions as are specifically exempted from this part.

(2) Shall promulgate rules and regulations regarding collection of taxes on professional wrestling exhibitions.

(3) May establish policy and promulgate rules and regulations regarding professional and amateur wrestling contests as authorized under Chapter 21 (relating to regulation of professional wrestling contests and exhibitions). The rules and regulations authorized under this section include those rules and regulations required by this part, together with such others as the commission considers necessary in order to carry out the provisions of this part.



Section 104 - Appointment and qualifications of executive director

§ 104. Appointment and qualifications of executive director. The secretary shall appoint an executive director of the commission with administrative experience and other qualifications indicating he is familiar with the activities to be regulated by this part. The executive director shall serve at the pleasure of the secretary. The executive director's salary shall be fixed by the secretary with the approval of the Governor, and the executive director shall hold no other paid public position.



Section 105 - Powers and duties of executive director

§ 105. Powers and duties of executive director. The executive director shall supervise the administrative work of the commission. The executive director shall have the power and duty:

(1) To attend the meetings of the commission.

(2) To recommend to the commission suspension or revocation of any license or permit issued pursuant to this part for violations of any provisions of this part or the rules and regulations of the commission or when such action is necessary to protect the public welfare.

(3) To supervise and direct staff appointed by the secretary engaged in work directly related to the implementation of this part.

(4) To prepare and recommend to the commission rules and regulations and amendments thereto regarding the matters regulated under this part.

(5) To implement and supervise a drug testing program of all athletes licensed under Subpart B (relating to boxing) in consultation with the Medical Advisory Board and the Department of Health.

(6) To present the standing committees of both Houses of the General Assembly with an annual review of the commission's rules and regulations.

(7) To establish and maintain a record of all boxers licensed under Subpart B, showing for each licensee all of the following:

(i) The date licensed.

(ii) The results of prefight and postfight physicals.

(iii) Any fictitious or assumed names by which the licensee competes.

(iv) The number and dates of any suspensions of the licensee.

(v) The dates when the licensee is knocked out.

(vi) The licensee's record from other states.

(8) To administer and make effective the provisions of this part and the rules and regulations made under this part.

(9) To conduct a substantial portion of the activities required by this part at a single central location, wherein all records of the commission shall be maintained.

(10) To prepare an annual budget for the consideration of the commission, showing the costs of operation and revenues received in the previous fiscal year and the estimated costs of operations and revenues to be received in the next fiscal year. The budget shall be approved by the commission and forwarded to the secretary in a timely fashion for his review and inclusion in the budget request of the department.

(11) To aid the commission in the promotion of boxing contests in this Commonwealth.

(12) To supervise collection of taxes on professional wrestling exhibitions.

Cross References. Section 105 is referred to in section 709 of this title.



Section 106 - Limitations on applicability of part

§ 106. Limitations on applicability of part. No provision of this part nor any rule or regulation promulgated under this part shall apply to any boxing contest or exhibition or wrestling contest or exhibition conducted or sponsored by any university, college, secondary school or group of universities, colleges or secondary schools or the Department of Corrections if all the participants are students regularly enrolled in such institutions or inmates confined within a State or county correctional facility, respectively.






Chapter 3 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 3 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 301 - Short title of subpart

§ 301. Short title of subpart. This subpart shall be known and may be cited as the Boxing Act.



Section 302 - Definitions

§ 302. Definitions. Subject to additional definitions contained in subsequent provisions of this subpart which are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Amateur." A person who has never received nor competed for any purse or other article of value, either for participating in any boxing contest or exhibition or for the expenses of training therefor, other than a prize which does not exceed $50 in value.

"Boxing." The act of attack and defense with the fists, practiced as a sport. The term includes all variations of the sport permitting or using other parts of the human body, including, but not limited to, the foot, knee, leg, elbow or head.

"Contest." A boxing engagement in which the boxers strive earnestly in good faith to win.

"Exhibition." A boxing engagement in which the boxers show or display their skill without necessarily striving to win.

"Foreign copromoter." A promoter who has no place of business within this Commonwealth.

"Judge." A person who has a vote in determining the winner of any contest.

"Manager." A person who, directly or indirectly, controls or administers the affairs of any boxer.

"Matchmaker." A person who brings together professional boxers or arranges professional boxing contests or exhibitions.

"Pay-per-view telecast." A telecast, closed-circuit or otherwise, which is not intended to be available for viewing without the payment of a fee, collected for or based upon each event viewed, for the privilege of viewing the telecast.

"Producer." Any person who charges or receives a fee for having a contest viewed through a pay-per-view telecast by utilizing any type of cable television system. The term does not include the operator of a cable television system.

"Professional." A person who has received or competed for or is receiving or competing for any purse or other article of value, other than a prize which does not exceed $50 in value, either for participating in any boxing contest or exhibition or for the expenses of training therefor.

"Promoter." Any person and, in the case of a corporate promoter, any officer, director, employee or stockholder thereof who produces, arranges or stages any professional contest or exhibition.

"Purse." The financial guarantee or any other remuneration, or part thereof, for which professional boxers are participating in a contest or exhibition. The term includes the participant's share of any payment received for radio broadcasting, television and motion picture rights.

"Sponsor." Any person and, in the case of a corporate sponsor, any officer, director, employee or stockholder thereof who produces, arranges or stages any amateur contest or exhibition.






Chapter 5 - Medical Advisory Board

Chapter Notes

Enactment. Chapter 5 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 501 - Medical Advisory Board

§ 501. Medical Advisory Board. The commission shall appoint five physicians to serve on a Medical Advisory Board for a term of four years. The Governor shall designate a member with experience in sports medicine as chairman of the board. Each member shall be paid a per diem rate to be established by the secretary, but not in excess of $150 a day. The board shall issue an annual report to the commission, which shall include a review of the health status of each boxer who competed during the prior fiscal year to identify those who may be at risk of serious physical impairment. The board may recommend changes or additions to the health and safety rules and regulations of the commission and, upon request of the commission, shall review proposed rules and regulations and advise the commission of recommendations with respect to the proposed rules and regulations.

Special Provisions in Appendix. See section 3 of Act 32 of 1992 in the appendix to this title for special provisions relating to current members of State Athletic Commission and Medical Advisory Board.

Cross References. Section 501 is referred to in section 102 of this title.






Chapter 7 - Regulation of Boxing Contests and Exhibitions

Chapter Notes

Enactment. Chapter 7 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 701 - Boxing regulated

§ 701. Boxing regulated.

(a) General rule.--Professional contests or exhibitions, including kick boxing, shall be held within this Commonwealth only in accordance with the provisions of this subpart and the rules and regulations promulgated under this subpart.

(b) Events on Sunday.--Contests or exhibitions may be held on Sunday.



Section 702 - Age of participants

§ 702. Age of participants.

(a) General rule.--No person under 18 years of age shall be a participant in any contest or exhibition.

(b) Exception.--

(1) Any person between 12 and 17 years of age may participate in amateur contests or exhibitions under such rules and regulations as the commission shall prescribe.

(2) Any person between 12 and 17 years of age may participate after obtaining written permission from a parent or legal guardian, as well as consent by the executive director.

(3) A person 12 to 16 years of age may only participate in such contests with a person not more than one year older.

(c) Junior Olympics.--The limitations set forth in subsections (a) and (b) shall not apply to sanctioned boxing events for the Junior Olympics under the direction of a national governing organization certified by the commission. For the purposes of the Junior Olympic events, participants, with the written permission of a parent or legal guardian, may box only in the following age divisions:

(1) Ten and eleven years of age.

(2) Twelve and thirteen years of age.

(3) Fourteen and fifteen years of age. No participant shall take part in any event outside of the approved division for that age group.



Section 703 - Fictitious names

§ 703. Fictitious names. No person shall participate in any amateur contest or exhibition under a fictitious or assumed name unless the fictitious or assumed name has first been registered with the commission.



Section 704 - Physician to be in attendance

§ 704. Physician to be in attendance. A physician shall be assigned to every contest or exhibition by the executive director. The physician shall observe at all times the physical condition of the participants and may stop any contest or exhibition at any time to examine a participant and to terminate a bout when, in the judgment of the physician, severe injury could result to a participant if the contest or exhibition were to continue. The commission shall establish by rule or regulation a schedule of fees to be paid to physicians for their services. The physician's fee shall be paid by the promoter of the contest or exhibition attended by the physician.



Section 705 - Medical training seminars

§ 705. Medical training seminars. The commission shall conduct mandatory medical training seminars at least twice a year for all ring personnel, commission personnel and other designated persons employed by the secretary.



Section 706 - Register

§ 706. Register. The executive director shall establish and maintain a register for all professional boxers licensed in this Commonwealth. The register shall include a photograph of the boxer. In the register, the executive director shall record the results of each contest or exhibition the boxer is involved in, including technical knockouts, knockouts and other boxing- related injuries, as well as the dates of each contest or exhibition and the record of wins and losses.



Section 707 - Medical equipment

§ 707. Medical equipment. No professional contest or exhibition shall be started unless there is on the premises:

(1) An ambulance, together with emergency equipment.

(2) A portable resuscitator with oxygen and appropriate endotracheal tubes and a qualified operator.



Section 708 - Suspension and revocation for injuries

§ 708. Suspension and revocation for injuries.

(a) General rule.--For sound medical reasons and to protect the individual boxers, the commission shall establish mandatory license suspensions of those persons who sustain certain injuries.

(b) Particular suspension periods.--The commission may suspend a boxer's license for up to:

(1) Sixty days for a laceration of the face.

(2) Thirty days:

(i) for a technical knockout without head injuries; or

(ii) upon recommendation of the ringside physician if, in the physician's opinion, the boxer has sustained sufficient injuries to require the suspension.

(3) Sixty days for head injuries.

(4) Ninety days for a knockout.

(c) Unconsciousness or concussion.--A boxer who has been knocked unconscious or who has received a concussion shall have his license suspended for 90 days, and the suspension shall be removed only after the boxer has been pronounced fit after undergoing medical examination by a physician.

(d) Repeated knockouts.--A boxer who has been knocked out or severely beaten shall have his license revoked if, after undergoing a medical examination by a physician, the commission decides such action is necessary in order to protect the health and welfare of the boxer.

(e) Consecutive defeats.--A boxer who has suffered six consecutive defeats shall be investigated by the commission and, upon recommendation of the executive director, in consultation with the Medical Advisory Board, shall be required to undergo a medical examination by a physician approved by the commission. If appropriate, the commission may then proceed to suspend or revoke the boxer's license.

Cross References. Section 708 is referred to in section 709 of this title.



Section 709 - Medical examinations

§ 709. Medical examinations.

(a) Prefight examination.--In addition to any other examination required by this subpart or the rules and regulations promulgated under this subpart, each boxer shall be examined by the attending physician within two hours before he enters the ring. If, in the opinion of the physician, any boxer is physically or mentally unfit to proceed, the physician shall notify the person in charge, who shall immediately cancel the contest or exhibition.

(b) Postfight examination.--In addition to any other examination required by this subpart or the rules and regulations promulgated under this subpart, a boxer may, at the discretion of the ringside physician, be required to undergo a medical examination by a physician designated by the executive director during the five days following the contest or exhibition in which he was a participant. If the boxer sustains a knockout or technical knockout, the boxer shall undergo the medical examination within such time period as shall be prescribed by the rules and regulations promulgated by the commission. An examination under this section shall be performed at the expense of the promoter.

(c) Filing of results of examinations.--The results of the examinations required by this section shall be reduced to writing by the physician, signed by him and filed with the commission within 48 hours after they have been performed.

(d) Content of examination.--Any medical examination prescribed under this section or section 708 (relating to suspension and revocation for injuries) shall conform to the rules and regulations promulgated by the commission after consultation with the Medical Advisory Board. The rules and regulations regarding the postfight examination may prescribe or permit the attending physician to prescribe additional tests in the case of a knockout, technical knockout, head injury or other injury or medical condition. The examination may include drug testing as prescribed by rules and regulations, which shall be promulgated by the commission in accordance with the program mandated by section 105(5) (relating to powers and duties of executive director).



Section 710 - Weights and classes

§ 710. Weights and classes. The commission shall promulgate rules and regulations establishing classes of boxers, which classes shall be based upon weights. All contests or exhibitions shall take place only between boxers who are within the same weight class as defined by the commission unless otherwise approved by the commission.



Section 711 - Limitation on difference in weights

§ 711. Limitation on difference in weights. No contest or exhibition shall take place in which the difference in weight of the participants exceeds ten pounds. This section shall not apply to contests or exhibitions between participants in the light-heavyweight, cruiserweight or heavyweight classes, as defined by the commission, nor to exhibitions held solely for training purposes.



Section 712 - Gloves

§ 712. Gloves.

(a) General rule.--All boxers licensed under this subpart shall be required to use thumbless or thumb-attached gloves. The appropriate weight boxing gloves shall be worn by boxers as follows:

(1) One hundred sixty pounds or under, boxing gloves weighing not less than eight ounces each.

(2) Over 160 pounds, boxing gloves weighing not less than ten ounces each.

(b) Violation.--A violation of this section may subject the participant, promoter or manager or any of them to suspension of not less than 30 days or revocation of their licenses, at the discretion of the commission, pursuant to section 1304 (relating to suspension or revocation of licenses or permits).



Section 713 - Ring padding

§ 713. Ring padding. All ring padding shall be subject to approval of the commission. All padding shall be of soft felt, foam rubber or similar material and shall be at least two inches thick.



Section 714 - Duration of bouts and rounds

§ 714. Duration of bouts and rounds.

(a) Length of contest.--No contest or exhibition shall be more than 12 rounds in length, except for championship contests sanctioned by recognized international or national authorities, which may be up to 15 rounds in length.

(b) Duration of round.--No round shall be more than three minutes in duration.

(c) Mandatory rest period.--There shall be at least a one- minute rest between consecutive rounds.

(d) Limitation on participation.--No boxer shall participate in nor be scheduled to participate in more than 15 rounds within 72 consecutive hours.

(e) Limitation on rounds.--The commission may, with respect to any contest or exhibition or to any class of participants, limit the number of rounds in a contest or exhibition to less than the maximum number of rounds otherwise applicable.



Section 715 - Referee and judges

§ 715. Referee and judges.

(a) Referee.--At each professional contest or exhibition, except an exhibition held solely for training purposes, there shall be in attendance, at the expense of the promoter, a duly licensed referee designated by the executive director, who shall direct and control the contest or exhibition. Personal injury and liability insurance coverage, in a minimum amount set by the commission, for all claims arising from the performance of their duties at the contest or exhibition shall be in effect for all referees. This coverage shall be provided at the expense of the promoter.

(b) Judges.--There shall be in attendance at every contest, at the expense of the promoter, three licensed judges, each of whom shall render his individual decision in writing on a scorecard supplied by the executive director at the end of every contest which continues for the scheduled number of rounds. Each judge shall have one vote, and a majority of the votes cast shall determine the winner.

(c) Scoring.--The commission shall by rule or regulation prescribe the methods of scoring.



Section 716 - Seconds

§ 716. Seconds. Before the start of any contest or exhibition, the referee shall ascertain from each participant the name of the chief second. The chief second shall be held responsible for the conduct of his assistants during the contest or exhibition.



Section 717 - Mandatory eight count

§ 717. Mandatory eight count. Whenever a boxer is knocked down, the boxer shall be required to take a count of eight. The referee shall not permit the contest or exhibition to be resumed until the count of eight has been reached, except in professional championship contests and exhibitions.



Section 718 - Knockouts

§ 718. Knockouts.

(a) Count by referee.--When a boxer is knocked out, the referee shall count to ten unless, in the judgment of the referee, the boxer is in immediate physical danger, in which case the referee may stop the count earlier. If the boxer has not risen from the ring floor before the referee stops the count, the result shall be recorded as a knockout.

(b) Physician.--When a boxer has been knocked out, no one shall touch him, except to remove his mouth protector, until after the attending physician has entered the ring and issued such instructions as he deems necessary.



Section 719 - Duty of disclosure

§ 719. Duty of disclosure. Every licensee shall, immediately after learning thereof, disclose to the executive director or his designee, or to the official in charge or the attending physician or referee if one of these persons is in attendance at any contest or exhibition, all knowledge or information in his possession concerning any mental or physical disability, injury, illness or incapacity of any boxer.



Section 720 - Sham or collusive contest prohibited

§ 720. Sham or collusive contest prohibited.

(a) General rule.--No licensee or other person shall knowingly conduct, give, participate in or be in any way connected with any sham or collusive boxing contest.

(b) Reports.--Any licensee who knows or has reason to suspect that a boxing contest is, was or is going to be a sham or collusive contest shall have a duty to promptly report this to the executive director or his designee. Such a report shall be in writing or, if oral, shall be reduced to writing and shall contain all of the reporter's reasons for the conclusions set forth in his report.

(c) Penalty.--A violation of this section shall constitute a misdemeanor of the third degree.

(d) Definition.--As used in this section, the term "sham or collusive contest" means an engagement that is promoted or advertised as a true contest, but in which one or both of the participants does not use his best efforts and skill or does not strive earnestly in good faith to win. The term includes, but is not limited to, any pseudocontest, the result of which has been prearranged, or any pseudocontest in which either participant does not, is not going to or is unable to use or is prevented from using his best efforts and skill as a result of coercion, reward or promise thereof, physical incapacity or disability, suggestion or agreement or any other improper or unlawful means.






Chapter 9 - Licenses and Permits

Chapter Notes

Enactment. Chapter 9 was added May 13, 1992, P.L.180, No.32, effective immediately.

Cross References. Chapter 9 is referred to in section 1701 of this title.



Section 901 - Power of commission to issue, withhold, suspend or revoke licenses and permits

The commission is hereby granted sole control, authority and jurisdiction to issue, withhold, suspend or revoke any license or permit provided for under this subpart.



Section 902 - Promoters' licenses

§ 902. Promoters' licenses. No promoter shall directly or indirectly conduct, hold or promote any professional contest or exhibition unless he has first procured a promoter's license from the commission. The commission may issue an order prohibiting a promoter from acting in violation of this section. If it is determined the respondent has engaged in the promotion of any professional contest or exhibition without having first obtained a promoter's license from the commission, the court, on petition by the commission, shall enjoin him from such activities unless and until he has been duly licensed. The procedure in such cases shall be the same as in any other injunction suit. The remedies under this section are in addition to any other remedies under this part.



Section 903 - Representative managers' licenses

§ 903. Representative managers' licenses.

(a) General rule.--Before acting as such, every representative manager shall procure a manager's license. He shall file with the department the name of each boxer whom he represents, together with a written consent from each boxer and his manager authorizing him to transact business for the manager or boxer or to act as or for the manager of the boxer.

(b) Presumption.--Every person other than the manager of a professional boxer who performs any of the acts usually performed by the manager or who aids, assists or substitutes for the manager or who uses a licensed manager to conceal his own actions as a manager shall be considered a representative manager.

(c) Penalty.--A violation of this section may subject the manager to suspension of not less than 30 days or revocation of his license, at the discretion of the commission, pursuant to section 1304 (relating to suspension or revocation of licenses or permits).



Section 904 - Foreign copromoters to procure permits

§ 904. Foreign copromoters to procure permits.

(a) General rule.--No foreign copromoter shall directly or indirectly participate in the promotion of or receive any remuneration from or render any services in connection with any professional contest or exhibition held within this Commonwealth unless he has first been granted a permit therefor by the commission. No promoter shall be associated with any foreign copromoter in promoting any contest or exhibition unless the foreign copromoter has first secured a permit. A foreign copromoter by accepting a permit agrees to be subject to all the provisions of this subpart and the rules and regulations promulgated under this subpart.

(b) Penalty.--A violation of this section may subject the promoter or foreign copromoter, or both, to suspension of not less than 30 days or revocation of his license or permit, at the discretion of the commission, pursuant to section 1304 (relating to suspension or revocation of licenses or permits).



Section 905 - Other licenses required

§ 905. Other licenses required.

(a) General rule.--A professional boxer, manager, second, trainer, matchmaker, timekeeper, referee, judge, announcer, physician, booking agent or agency or representative of a booking agent or agency shall not directly or indirectly act in such capacity in connection with any professional contest or exhibition unless he has first procured from the commission a license to act in that capacity.

(b) Penalty.--A violation of this section may subject the person required to procure the license to suspension of not less than 30 days or revocation of or refusal to issue the license, at the discretion of the commission, pursuant to section 1304 (relating to suspension or revocation of licenses or permits).



Section 906 - Program permits

§ 906. Program permits. In addition to the promoter's license, each promoter shall be required to procure a permit from the commission for each program of contests or exhibitions before presenting that program. Each application for a permit shall specify the premises where and time when the program is to be held.



Section 907 - Amateur events

§ 907. Amateur events.

(a) General rule.--Except as otherwise provided in this subpart, no amateur contest or exhibition shall be held without a permit having been first secured by the sponsor from the commission for the event. Subject to subsection (d), amateur contests or exhibitions shall be held in accordance with this subpart and the rules and regulations promulgated under this subpart.

(b) Eligibility.--Permits for amateur boxing contests or exhibitions shall be issued only to bona fide recognized amateur athletic associations, nonprofit organizations or other groups or individuals approved by the commission.

(c) Permit fee.--The fee for the issuance of a permit for each program of amateur contests or exhibitions shall be fixed by commission regulation.

(d) Rules.--With the written approval of the commission, amateur contests or exhibitions may be held in accordance with the rules of the amateur body sanctioning the event.



Section 908 - Prohibited interests

§ 908. Prohibited interests. An officer, director, stockholder or employee of a licensed promoter shall not have any other interest in any professional boxer or professional contests or exhibitions except as a matchmaker.



Section 909 - Local prohibitions

§ 909. Local prohibitions. No permit shall be issued for the holding of any boxing contest or exhibition within any political subdivision of this Commonwealth which has adopted any local ordinance or resolution prohibiting such contests or exhibitions within its limits.



Section 910 - Standards for issuance of licenses and permits

§ 910. Standards for issuance of licenses and permits.

(a) General rule.--In determining whether to issue or renew any license or permit, the commission shall consider the best interest and welfare of the public, the preservation of the safety and health of participants and the best interests of boxing generally.

(b) Prerequisites.--Before being granted any permit or license, the applicant must establish that he is:

(1) Of good moral character.

(2) Of good reputation.

(3) Physically fit and mentally sound.

(4) Skilled in his profession.

(5) Of requisite age and experience.

(6) Not addicted to the intemperate use of alcohol or to the use of narcotic drugs. In the case of a corporate applicant, these factors shall be considered with reference to its officers, directors, employees and principal stockholders.



Section 911 - Duration of license

§ 911. Duration of license. Each license issued under this subpart shall expire on December 31 next following the date on which it was issued.



Section 912 - Applications for licenses and permits

§ 912. Applications for licenses and permits. Every application for a license or a permit shall:

(1) Be in writing on a form supplied by the commission.

(2) Be verified by the applicant.

(3) Set forth such information and have attached thereto such photographs and other exhibits as are required by this subpart, the rules and regulations promulgated under this subpart and the form of application.



Section 913 - Oral examinations

§ 913. Oral examinations. The commission may require any applicant for a license or permit or, in the case of a corporate applicant, any officer, director, employee or stockholder thereof to appear before the commission for an oral examination, under oath, as to qualifications of the applicant before taking action on that application.



Section 914 - License fees

§ 914. License fees. The annual license fees which shall accompany each application for a license or the renewal of a license shall be fixed by commission regulation.



Section 915 - Permit fees

§ 915. Permit fees.

(a) General rule.--The required fees, based upon the seating capacity of the premises where the program is to be presented, shall accompany each application for a permit to present a program of contests or exhibitions. The amount of the fee shall be fixed by commission regulation.

(b) Foreign copromoter permit.--The fee for the issuance of a foreign copromoter's permit for each program of contests or exhibitions shall be fixed by commission regulation.



Section 916 - Gross receipts taxes

§ 916. Gross receipts taxes.

(a) Gate receipts.--In addition to the payment of any other fees and moneys due under this subpart, a promoter or sponsor shall pay a tax of 5% of the gross receipts of every contest or exhibition held in this Commonwealth.

(b) Broadcast rights.--The gross price paid to the promoters or sponsors for the sale, lease or other exploitation of broadcasting, television and motion picture rights of the contest or exhibition shall be subject to a gross receipts tax on a sliding scale as follows:

(1) five percent on the cost of exploitation rights obtained for the first $60,000 or less;

(2) three percent on the cost of exploitation rights obtained for the next $100,000;

(3) two percent on the cost of exploitation rights obtained for the next $100,000; and

(4) one percent on the cost of exploitation rights obtained for any amount over $260,000.

(c) Pay-per-view telecasts.--Any producer who charges or receives a fee for having a contest seen on a pay-per-view telecast that is shown in this Commonwealth, utilizing a cable television system, shall pay a tax of 3% of the producer's gross receipts attributable to the individual pay-per-view telecast fees. The tax under this subsection shall be collected from the producer by the cable television system operator whose pay-per- view facilities are being utilized by the producer for this purpose and shall be forwarded to the commission. The producer's gross receipts upon which this tax is imposed shall not include Federal, State and local taxes paid by the individual who views the contest.

(d) Payment.--Payment of the gross receipts tax provided for in this section shall be made within 48 hours after the contest or exhibition if the tax is payable under subsection (a) or within 45 days if the tax is payable under subsection (c). The payment shall be accompanied by a form prescribed by the commission setting forth the gross receipts received from the contest, exhibition or pay-per-view telecast and such other information as the commission may require. The form shall require the taxpayer to state the amount of gross receipts, the number of tickets sold and such other information as the commission may require. In the case of a live contest or exhibition, payment shall be accompanied by a verified statement by the ticket printer setting forth the number of tickets printed for use at the contest or exhibition.

(e) Penalties.--

(1) A person who intentionally makes a false report under this section commits perjury and shall, upon conviction, be subject to punishment under 18 Pa.C.S. § 4902

(relating to perjury). The penalty shall be in addition to any other penalties imposed under this subpart.

(2) A person who intentionally fails, neglects or refuses to file the form or pay the tax as prescribed in this section, or who refuses to permit the department to examine the books, papers and records pertaining to an event taxable under this section, commits a misdemeanor of the third degree and shall, in addition, be subject to suspension or loss of license or a civil penalty at the discretion of the commission.

(f) Gross receipts.--Gross receipts shall be calculated without any deductions for commissions, brokerage fees, distribution fees, advertising or other expenses or charges in respect thereto, except that Federal taxes and taxes imposed by a political subdivision may be deducted. Notwithstanding section 3 of the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, the tax levied under this subsection does not vacate ordinances or resolutions passed under the authority of that act. In the case of a live contest or exhibition taxable under subsection (a), gross receipts includes the face value of all tickets sold and complimentary tickets issued. In the case of a pay-per-view telecast taxable under subsection (c), gross receipts includes the total amount of all fees that were charged in order to view the event.

Retroactivity. Section 7 of Act 32 of 1992 provided that subsec. (b) shall be retroactive to January 1, 1992.



Section 917 - Application and fees

§ 917. Application and fees. An application for a permit or license shall be verified and shall be accompanied by a nonrefundable application fee in an amount established by the commission by regulation, which fee shall be subject to review in accordance with the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act. If the revenues generated by fees and civil penalties imposed pursuant to this subpart are not sufficient to match expenditures over a two-year period, the commission shall adjust those fees by regulation, subject to review in accordance with the Regulatory Review Act, such that the projected revenues will meet or exceed projected expenditures. If the department determines that fees and civil penalties established by the commission are inadequate to meet the costs of minimum enforcement efforts required by this subpart, then the department, after consultation with the commission, shall adjust the fees or civil penalties or both by regulation, subject to review in accordance with the Regulatory Review Act, such that adequate revenues are raised to meet those costs.






Chapter 11 - Promotion of Contests and Exhibitions

Chapter Notes

Enactment. Chapter 11 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 1101 - Commission control of contracts

The commission, with the approval of the department, shall promulgate rules and regulations governing the form and content of all contracts entered into between or among promoters and foreign copromoters and professional boxers and managers and all contracts between managers and professional boxers. All contracts required under this subpart shall be in writing.



Section 1102 - Notice clause

§ 1102. Notice clause. Every contract subject to the provisions of this subpart shall contain the following clause: This agreement is subject to the provisions of the Boxing Act of the Commonwealth of Pennsylvania and to the rules and regulations of the State Athletic Commission of Pennsylvania and to any future amendments of either of them.



Section 1103 - Provisions in contracts between managers and professional boxers

§ 1103. Provisions in contracts between managers and

professional boxers.

(a) General provisions.--Every contract between a manager and a professional boxer shall contain provisions governing its duration, division of the boxer's purses and the minimum sum to be guaranteed annually to the boxer by the manager.

(b) Termination of contract.--Each contract shall further provide that the contract shall be automatically terminated if the license of either party is revoked by the commission or if the manager fails to renew his license within 30 days after its expiration. If the license of either party is suspended, the contract shall not be binding upon the other party during the period of the suspension.



Section 1104 - Approval of contracts

§ 1104. Approval of contracts. No contract between a manager and a professional boxer shall be legally valid until both parties to the contract appear before the commission and have received its approval, which shall be endorsed on the contract.



Section 1111 - Tickets

§ 1111. Tickets.

(a) Scheduled date and price.--Every ticket of admission to a contest or exhibition shall clearly show on its face the scheduled date of the contest or exhibition and its purchase price, including any taxes thereon.

(b) Price limitation.--No ticket shall be sold by any promoter or foreign copromoter for more than the price printed thereon.

(c) Antiscalping provision.--No other person shall sell any ticket for more than 50¢ in excess of the price printed on the ticket. No licensee shall directly or indirectly receive any part of any excess price.

(d) Numbering of tickets.--Tickets in each price range shall be consecutively numbered, and the number of each ticket shall be clearly printed on both the stub and main portion of the ticket.

(e) Schedule of tickets.--A schedule of the numbers of all tickets in each price range shall be furnished to the commission.



Section 1112 - Penalty for destroying tickets

§ 1112. Penalty for destroying tickets. Except upon receipt of prior written authorization from the department, it shall be a misdemeanor of the second degree for any promoter or person associated with or employed by any promoter to destroy any ticket or ticket stub, whether sold or unsold, within six months after the date of any contest or exhibition.



Section 1113 - Ticket refunds

§ 1113. Ticket refunds.

(a) Full refund.--Upon postponement or cancellation of the main event or the entire program of contests or exhibitions, the promoter shall refund the full purchase price of each ticket to any person who presents the entire ticket for a refund within ten days after the scheduled date of the event. The promoter shall announce the postponement or cancellation at the beginning of the program and at other times during the event as the commission shall prescribe and shall notify the ticketholders in each announcement that they may present their ticket stubs for a refund of the purchase price during the program. The commission may require that written notice of the cancellation or postponement and the right to refund be posted at the site of the event in such manner as it may prescribe. After the event has concluded, a promoter who has complied with this subsection need not refund the purchase price upon presentation of a ticket stub.

(b) Forfeiture of security.--Failure of any promoter or foreign copromoter to comply with the provisions of subsection (a) shall be sufficient cause to warrant a forfeiture of his bond or other security and an imposition of a penalty or suspension or revocation of his license by the department as provided under section 1304 (relating to suspension or revocation of licenses or permits) or 1305 (relating to civil penalties).

(c) Pro rata refunds.--From the fund produced by the forfeiture, pro rata refunds shall be made by the department to persons who purchased tickets, in accordance with subsection (a).



Section 1114 - Advertising matter to state admission price

§ 1114. Advertising matter to state admission price. Each showcard, bill, poster, newspaper or other advertisement of any contest or exhibition shall contain a schedule of admission prices and a conspicuous statement of whether a contest or exhibition is being presented. Failure to comply with the provisions of this section shall constitute grounds for the suspension or revocation of the promoter's license.



Section 1121 - Admissions not to exceed seating capacity

§ 1121. Admissions not to exceed seating capacity. It shall be a misdemeanor of the third degree for any promoter to admit to any contest or exhibition more persons than there are seats in the place where the contest or exhibition is being held.



Section 1122 - Age of spectators

§ 1122. Age of spectators. No minor 16 years of age or under shall be permitted to attend any contest or exhibition unless accompanied by an adult.



Section 1131 - Promoters and foreign copromoters required to file bonds

§ 1131. Promoters and foreign copromoters required to file

bonds.

(a) General rule.--Before any license or renewal of a license is issued to a promoter and before any permit is issued to a foreign copromoter, he shall be required to execute and file a surety bond with the department in such reasonable amount, but not less than $3,000, as the department shall determine.

(b) Form of bond.--All bonds shall be upon forms supplied by the department, which shall have first adopted them with the approval of the Office of Attorney General.

(c) Approval of sureties.--The sufficiency of the sureties shall be subject to approval of the department and the Office of Attorney General.

(d) Conditions.--The surety bond shall be conditioned upon the faithful performance by the promoter or foreign copromoter of his obligations under this subpart and the rules and regulations promulgated pursuant to this subpart, including, but not limited to, the fulfillment of his contractual obligations to contestants, managers and other licensees and the payment of all license and permit fees provided for in this subpart. The aggregate annual liability of the surety for all obligations and fees shall not exceed the amount of the bond.

Cross References. Section 1131 is referred to in section 1132 of this title.



Section 1132 - Deposit in lieu of surety bond

§ 1132. Deposit in lieu of surety bond. In lieu of the surety bond required by section 1131 (relating to promoters and foreign copromoters required to file bonds), the promoter may deposit with the department cash, a certified check, letter of credit or direct obligations of the United States or the Commonwealth of Pennsylvania acceptable to the department, in an equivalent amount and subject to the same conditions. The security shall not be returned to the promoter until one year after the date on which it was deposited with the department, unless a surety bond is substituted for the security. Upon the expiration of one year from the date on which the security was deposited, it shall be returned to the depositor if no claim against the deposit is outstanding.



Section 1133 - Filing fee

§ 1133. Filing fee. A filing fee fixed by the commission shall accompany each bond filed or cash or security deposited in lieu of the bond under this subchapter.



Section 1134 - Recovery on bond

§ 1134. Recovery on bond. Recovery may be had on the bond or against the deposit of cash or security in the same manner as penalties are recoverable at law.






Chapter 13 - Enforcement

Chapter Notes

Enactment. Chapter 13 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 1301 - Commission hearings

§ 1301. Commission hearings. The commission shall conduct all hearings under the provisions of Title 2 (relating to administrative law and procedure). The commission shall conduct a hearing within ten business days from the time any recommendation is made by the executive director that a permit or license be suspended or revoked.



Section 1302 - Subpoenas

§ 1302. Subpoenas. The commission may issue subpoenas in connection with the investigation requiring the attendance and testimony of or the production of books and papers by any licensee or other person whom the commission believes to have information, books or papers of importance to it in making the investigation.



Section 1303 - Preliminary suspension of licenses or permits

§ 1303. Preliminary suspension of licenses or permits.

(a) General rule.--The commission may, upon its own motion or upon the verified written complaint of any person charging a licensee or permittee with violating any provision of this subpart or the rules and regulations promulgated under this subpart, order the preliminary suspension of any license or permit until adjudication by the commission if such action is necessary to prevent immediate or irreparable harm to the public welfare or to protect the health and safety of a boxer.

(b) Meetings.--Upon the oral or written agreement of two members of the commission, the commission may conduct meetings under subsection (a) by voice or video electronic means if the subject matter of the meeting is so compelling or timely that considering the matter at the commission's next regular meeting would render any decision moot, adversely affect the rights of the aggrieved parties under this subpart or threaten the safety or physical health of participants. A stenographic record of such meetings shall be made and maintained by the commission and be made available to the parties upon request. The subject matter of any such meeting shall then become the first item on the commission's agenda for its next regularly scheduled meeting.

(c) Hearing date.--The commission shall hold a hearing within ten business days after the date on which the license or permit was suspended preliminarily, at which time reasonable efforts shall be made for the affected parties and the commission to be physically present.



Section 1304 - Suspension or revocation of licenses or permits

§ 1304. Suspension or revocation of licenses or permits.

(a) General rule.--The commission may suspend or revoke a license or permit in any case where the commission finds that the licensee or permittee:

(1) Is guilty of gross immorality.

(2) Is unfit or incompetent by reason of negligence or habits.

(3) Is guilty of violating any provision of this subpart or of the rules and regulations promulgated under this subpart.

(4) Has committed fraud or deceit in securing his or another's license or permit.

(5) Has been convicted of or pleaded guilty or entered a plea of nolo contendere to, or has been found guilty by a judge or jury of, a crime in any jurisdiction within ten years preceding the suspension or revocation.

(6) Is an habitual drunkard or is addicted to the use of morphine, cocaine or other drugs having a similar effect.

(7) Is or has become mentally incompetent.

(8) Has been guilty of unprofessional or unethical conduct or such conduct as to require a suspension or revocation in the public interest.

(9) Has made a misstatement of a material fact or fraudulently concealed a material fact or has induced, aided or abetted any other person in misstating or concealing any material fact in any application or other proceeding under this subpart.

(10) Has failed to account for or pay over moneys belonging to others which have come into his possession in connection with a contest or exhibition.

(11) Has failed to furnish to the proper party a copy of any contract or statement required by this subpart or the rules and regulations promulgated under this subpart or has breached such a contract.

(12) Has paid or agreed to pay any money or article of value to any person not having a license or a permit for soliciting or for business secured or for rendering of any service or the doing of any of the acts forbidden by this subpart and the rules and regulations promulgated under this subpart.

(13) Has loaned his license or permit to another person or has borrowed or used the license or permit of another.

(14) Is guilty of any form of pretense which might induce the public or citizens to become a prey to professional exploitation.

(15) Has employed a person who has not been issued a license or permit when so required by law.

(16) Has failed to maintain in force the bond required by this subpart or has failed to forward a deposit in lieu of the bond.

(17) Has by act or omission conducted himself in a manner detrimental to the best interests of boxing generally or to the public interest and general welfare.

(18) Is associating or consorting with criminals, bookmakers, gamblers or persons of similar ill repute, or with persons of no known or visible means of livelihood, or is himself engaged or engaging in similar pursuits or conduct.

(19) Has been disciplined in any manner by the commission or similar agency or body of any jurisdiction.

(20) Has failed to pay a fine or any part thereof imposed pursuant to this subpart.

(21) Is or may be at risk of serious physical impairment if allowed to participate in boxing engagements. The commission may investigate the mental or physical fitness of a licensee to participate in contests or exhibitions at any time. This paragraph only applies to licensees or permittees who are boxers.

(b) Hearings.--Any licensee or permittee whose license or permit is suspended or revoked pursuant to this section shall have a right to a hearing before the commission within ten business days after the date on which the license or permit is suspended or revoked.

Cross References. Section 1304 is referred to in sections 712, 903, 904, 905, 1113 of this title.



Section 1305 - Civil penalties

§ 1305. Civil penalties. The commission may impose a civil penalty of not more than $5,000 for any violation of any provision of this subpart, other than section 1701 (relating to prohibited competitions), or the rules and regulations promulgated under those provisions, in addition to any other punishment provided under this subpart for the violation. Any licensee or permittee upon whom a civil penalty is imposed under this section shall have a right to a hearing before the commission within ten days after notice of the commission's intent to impose the penalty is received.

Cross References. Section 1305 is referred to in section 1113 of this title.






Chapter 15 - Financial Provisions

Chapter Notes

Enactment. Chapter 15 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 1501 - Financial interest in boxer prohibited

§ 1501. Financial interest in boxer prohibited. No commission member or employee or physician, referee or judge licensed under this subpart shall have any direct or indirect financial or pecuniary interest in any boxer. A violation of this section shall constitute a misdemeanor of the third degree.



Section 1502 - Financial interest in opponent prohibited

§ 1502. Financial interest in opponent prohibited. No manager, trainer or second of any boxer shall have any direct or indirect financial or pecuniary interest in the opponent in any contest in which his own boxer participates. No boxer shall have any direct or indirect financial or pecuniary interest in his opponent in any contest. A violation of this section shall constitute a misdemeanor of the third degree.



Section 1503 - Financial interest of matchmaker

§ 1503. Financial interest of matchmaker. No matchmaker shall have any direct or indirect financial or pecuniary interest in any boxer who is engaging in a contest arranged by that matchmaker. A violation of this section shall constitute a misdemeanor of the third degree.



Section 1511 - Disposition of commission receipts

§ 1511. Disposition of commission receipts. All fees, taxes, civil penalties, forfeitures and other moneys collected under the provisions of this subpart and the rules and regulations promulgated under this subpart shall be collected by the commission and transmitted to the Department of Revenue.



Section 1512 - Athletic Commission Augmentation Account

§ 1512. Athletic Commission Augmentation Account. All funds collected by the commission shall be paid into the Athletic Commission Augmentation Account, which shall be a special restricted receipts account within the General Fund. This account shall be used only for the support and operation of the commission unless a surplus arises after two consecutive years, at which time the secretary shall transfer any amount in excess of the commission's budget into the General Fund.

Cross References. Section 1512 is referred to in section 2110 of this title.



Section 1521 - Minimum purses for boxers

§ 1521. Minimum purses for boxers. No purse less than $50 shall be paid by the promoter to any professional boxer for any contest or exhibition other than a training exhibition.



Section 1522 - Distribution of purses to boxers

§ 1522. Distribution of purses to boxers.

(a) Promoter distribution.--Unless otherwise directed by the commission or an authorized agent of the commission, all boxing purses shall be distributed by the promoter immediately after the conclusion of the contest or exhibition and, in any event, not later than 24 hours after the conclusion. A written statement showing the distribution of the purse, including each item of receipt and each expenditure or deduction, shall be furnished to the boxer and his manager, together with his share of the purse. A copy of the statement, certified by the promoter to be true and correct, shall be filed in the office of the executive director and shall have attached to it receipted vouchers for every expenditure or deduction.

(b) Manager distribution.--Unless otherwise directed by the commission or an authorized agent of the commission, every manager shall furnish a statement of distribution to the boxer he manages, together with the boxer's share of the purse, immediately after he receives the purse and statement from the promoter and, in any event, not later than 24 hours after receipt. A copy thereof, certified by the manager to be true and correct, shall be filed in the office of the executive director and shall have attached to it receipted vouchers for every expenditure or deduction made by the manager.



Section 1523 - Withholding of purses

§ 1523. Withholding of purses.

(a) General rule.--The commission may order the promoter to withhold any purse, or any part thereof, or any receipts or other funds belonging to or payable to any contestant or for which any contestant is competing, or any manager's share thereof, if it appears that the contestant is not competing honestly or is intentionally not competing to the best of his ability and skill or if it appears that the contestant, his manager or any of his seconds has violated any provision of this subpart or the rules and regulations promulgated under this subpart.

(b) Escrow.--The commission may order that the gross receipts shall be withheld and placed in escrow if it appears that this subpart has been violated.

Cross References. Section 1523 is referred to in section 1524 of this title.



Section 1524 - Hearing regarding withheld purse

§ 1524. Hearing regarding withheld purse.

(a) Delivery to commission.--Any purse or portion thereof withheld under section 1523 (relating to withholding of purses) shall be delivered by the promoter to the commission within 48 hours after the end of the contest.

(b) Request for hearing.--Within ten days after the end of the contest, the licensee from whom the sum was withheld may apply in writing to the commission for a hearing. Upon receipt of the application, the commission shall fix a date for a hearing.



Section 1525 - Disposition of withheld purse

§ 1525. Disposition of withheld purse.

(a) General rule.--Within a reasonable time after the hearing or after the expiration of ten days following the contest, if no application for a hearing is filed, the commission shall determine the disposition to be made of the withheld purse.

(b) Withholding.--If the commission finds the charges upon which the withholding order was based to be true and to be sufficient lawful reason upon which to base such an order, it may declare the funds, or any part thereof, withheld or forfeited.

(c) Distribution.--If the commission finds the charge or charges to be untrue or not to be sufficient lawful reason upon which to base a withholding order, it shall distribute the withheld funds to the persons entitled thereto.



Section 1526 - Advances against purses

§ 1526. Advances against purses.

(a) General rule.--No promoter or foreign copromoter shall pay, lend or give any money to a contestant before any contest as an advance against his purse or for a similar purpose. A promoter may, with the prior written permission of the commission, pay or advance to a contestant necessary expenses for transportation and maintenance in preparation for a contest.

(b) Forfeiture of purse.--If a contestant's purse is forfeited, the commission may include such payments or advances as part of the forfeiture, and, if he does not forward that amount to the department, it may be recovered in the same manner as a debt due the Commonwealth.



Section 1531 - Insurance coverage of boxers

§ 1531. Insurance coverage of boxers. The commission may promulgate rules and regulations requiring licensed boxers to be covered by insurance for:

(1) Medical, surgical and hospital care resulting from injuries sustained while preparing for or engaged in boxing contests or exhibitions with the insured being the beneficiary of the policies.

(2) Life, providing for payments to the estates or beneficiaries of deceased boxers where death was caused by injuries received while preparing for or engaged in contests or exhibitions. The premiums for this insurance shall be paid by the insured's manager.






Chapter 17 - Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 17 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 1701 - Prohibited competitions

§ 1701. Prohibited competitions.

(a) Offense defined.--A person commits a misdemeanor of the first degree if he promotes, sponsors or participates in any manner in the staging of or the conduct of any tough guy contest.

(b) Application of section.--This section shall not apply to:

(1) News media, including, but not limited to, television, radio, newspapers and periodicals for their reporting activities relating to any tough guy contest.

(2) Amateur or professional contests or exhibitions for which a permit has been issued under Chapter 9 (relating to licenses and permits).

(3) Professional wrestling exhibitions.

(4) Contests staged in connection with athletic training programs.

(5) Amateur or professional martial arts contests.

(6) Collegiate or scholastic boxing, wrestling or martial arts contests.

(7) Professional or amateur wrestling contests not prohibited by the commission under Subpart C (relating to wrestling).

(c) Definition.--As used in this section, the term "tough guy contest" means any competition which involves any physical contact bout between two or more individuals who attempt to knock out the opponent by employing boxing, wrestling, martial arts tactics, kicking, choking or other techniques or any combination thereof.

Cross References. Section 1701 is referred to in section 1305 of this title.






Chapter 19 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 19 was added May 13, 1992, P.L.180, No.32, effective immediately.



Section 1901 - Short title of subpart

This subpart shall be known and may be cited as the Wrestling Act.



Section 1902 - Definitions

§ 1902. Definitions. Subject to additional definitions contained in subsequent provisions of this subpart which are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Promoter." Any person and, in the case of a corporation, an officer, director, employee or shareholder thereof who produces, arranges or stages any professional wrestling exhibition.

"Wrestling contest." A wrestling engagement in which the wrestlers strive earnestly in good faith to win.

"Wrestling event." One or more wrestling exhibitions conducted at the same location on the same day.

"Wrestling exhibition." An engagement in which the participants display their skills in a struggle against each other in the ring, with or without the use of accessories, without necessarily striving to win, provided that contests prohibited by law shall not be considered exhibitions.



Section 1903 - Applicability of subpart

§ 1903. Applicability of subpart. This subpart shall not apply to any amateur or professional wrestling contest or exhibition held solely as a training event for the Olympic Games and certified as such an event by the commission.






Chapter 21 - Regulation of Professional Wrestling Contests and Exhibitions

Chapter Notes

Enactment. Chapter 21 was added May 13, 1992, P.L.180, No.32, effective immediately.

Cross References. Chapter 21 is referred to in section 103 of this title.



Section 2101 - Promoter's license

§ 2101. Promoter's license.

(a) Required.--No promoter shall conduct, hold or promote any professional wrestling contest or exhibition unless the promoter has first obtained a promoter's license from the commission. A promoter licensed under the act of July 1, 1989 (P.L.160, No.29), known as the Professional Wrestling Act, including a promoter deemed licensed under section 3(a) of that act, shall be deemed licensed under this subpart, unless the commission has suspended or revoked the license or the license has expired. A promoter's license shall be issued by the commission upon the filing by an applicant of the following:

(1) A license fee of $100.

(2) A surety bond as required under section 2102

(relating to promoter's bonding requirements).

(3) An application form stating the name, address, phone number, taxpayer identification number and nature of the entity applying for the license.

(b) Prohibition.--The commission shall not issue or renew a promoter's license to a person who has been convicted of or pleaded guilty or nolo contendere to any of the following offenses during the ten years preceding the application date:

(1) Bribery.

(2) Corrupt solicitation.

(3) Extortion.

(4) Perjury or subornation of perjury.

(5) Carrying a deadly weapon.

(6) Any offense set forth in 18 Pa.C.S. Ch. 43 Subch. A

(relating to definition of offenses generally), 55 (relating to riot, disorderly conduct and related offenses), 59

(relating to public indecency) or 63 (relating to minors).

(7) Bribery in athletic contests.

(8) Soliciting or accepting a bribe in athletic contests.

(9) Professional theft.

(10) Murder.

(11) Administering drugs.

(12) Rape.

(13) Indecent assault.

(14) Kidnapping.

(15) Any offense involving the use, sale or delivery of narcotics.

(c) Renewal.--A promoter's license shall be renewed annually upon payment of a license fee of $100 to the Athletic Commission Augmentation Account. The license shall expire on December 31 next following issuance.

(d) Reports.--At least ten days before the scheduled date of any professional wrestling contest or exhibition, the promoter of the contest or exhibition shall notify the commission in writing of the date, time and location of the event.

(e) Suspension.--Upon conviction of a promoter for any violation of this subpart, the commission shall suspend the promoter's license for a period as follows:

(1) For an offense other than as provided in paragraph

(2), 60 days.

(2) For an offense committed within 12 months after conviction of a prior offense, 90 days.

(f) Revocation.--Upon conviction of a promoter of a violation of this subpart committed within 12 months after conviction of a violation as defined under subsection (e)(2), the commission shall revoke the promoter's license. The license shall not be reissued prior to the expiration of one year from the effective date of revocation.

(g) Promoting without a license.--The commission may issue an order prohibiting a promoter from holding or promoting a professional wrestling contest or exhibition without having obtained the promoter's license required under subsection (a). If it is determined the respondent has engaged in the promotion of any professional contest or exhibition without having first obtained a promoter's license from the commission, the court, on petition by the commission, shall enjoin him from such activities unless and until he has been duly licensed. The procedure in such cases shall be the same as in any other injunction suit. The remedies under this subsection are in addition to any other remedies under this part.

Cross References. Section 2101 is referred to in section 2109 of this title.



Section 2102 - Promoter's bonding requirements

§ 2102. Promoter's bonding requirements.

(a) General rule.--Before the scheduled date of any professional wrestling contest or exhibition, the promoter shall provide the commission and shall maintain in effect a surety bond in an amount of not less than $10,000, as the department shall determine.

(b) Conditions of bond.--The surety bond shall be conditioned upon the faithful performance by the promoter of his obligations under this subpart and any contract with an entity in charge of an arena or other facility at which the exhibition is held. All bonds shall be on a form supplied by the department and shall be accompanied by a filing fee fixed by the commission.

(c) Recovery on bond.--Recovery may be had on the bond in the same manner as penalties are recoverable at law.

Cross References. Section 2102 is referred to in sections 2101, 2107 of this title.



Section 2103 - Gross receipts taxes

§ 2103. Gross receipts taxes.

(a) Imposition of tax.--In addition to any Federal tax or tax imposed by any political subdivision of this Commonwealth to be paid on gross receipts, every promoter shall pay a State tax of 5% of the face value of all tickets sold to any wrestling contest or exhibition.

(b) Payment of tax.--The tax payment shall be made to the commission within ten days after the contest or exhibition. The payment shall be accompanied by a form prescribed by the commission setting forth the taxable receipts received from the contest or exhibition, together with such other information as the department may require. Payment shall be accompanied by a verified statement by the ticket printer showing the number of tickets printed for use at the contest or exhibition. Any payment not received by the commission within the ten-day period shall be subject to a late fee fixed by the commission by regulation, which shall be not more than $100.



Section 2104 - Physician to be in attendance

§ 2104. Physician to be in attendance. Before any professional wrestling contest or exhibition shall take place, the promoter and the operator of the arena or facility shall employ a physician to be present at every wrestling contest or exhibition. The physician shall observe the physical condition of the participants throughout the contest or exhibition and shall be authorized to terminate the contest or exhibition when, in his judgment, severe injury would result if the contest or exhibition were to continue. The physician's fee shall be paid by the promoter.



Section 2105 - Ambulance available

§ 2105. Ambulance available. Before any professional wrestling contest or exhibition shall take place, the promoter and the operator of the arena or facility shall have an ambulance or paramedical unit present at the arena in case a serious injury were to occur. If the ambulance or paramedical unit is located within five miles of the arena and that unit has been notified to be on call by the promoter, the unit need not be present at the arena.



Section 2106 - Crowd control

§ 2106. Crowd control. Before any professional wrestling contest or exhibition shall take place, the promoter and the operator of the arena or facility shall ensure that adequate security personnel are in attendance to control fans in attendance. The size of the security force is at the discretion of the promoter and the owner or operator of the arena or facility, as they shall agree.



Section 2107 - Prohibited acts

§ 2107. Prohibited acts.

(a) Arena owners or operators.--An owner or operator of an arena or other facility at which a professional wrestling contest or exhibition takes place shall not destroy any ticket or ticket stub, whether sold or unsold, within three months after the date of any exhibition.

(b) Wrestlers.--A wrestler shall not deliberately cut or otherwise mutilate himself while participating in a wrestling contest or exhibition.

(c) Promoter.--A promoter shall not do any of the following:

(1) Conduct any professional wrestling contest or exhibition without satisfying the bond requirements specified in section 2102 (relating to promoter's bonding requirements).

(2) Employ as a participant in a wrestling contest or exhibition any individual who is under 18 years of age.

Cross References. Section 2107 is referred to in section 2109 of this title.



Section 2108 - Enforcement

§ 2108. Enforcement.

(a) General rule.--The executive director may assign a representative of the commission to any professional wrestling contest or exhibition to ensure compliance with this subpart. This representative shall be admitted by the promoter without fee. In place of a commission representative, the executive director may, upon notifying the police chief of any municipal police department, request that a designee of the local police department monitor the compliance of this subpart at the exhibition.

(b) Enforcement fee.--The promoter shall pay a fee of $100 for each wrestling event to the enforcement entity attending the event under subsection (a) to cover the costs of enforcement of this subpart.



Section 2109 - Penalties

§ 2109. Penalties. Except for a violation of section 2101 (relating to promoter's license) or 2107 (relating to prohibited acts), a knowing or reckless violation of any provision of this subpart shall be a summary offense. A knowing or reckless violation of section 2101 or 2107 shall be a misdemeanor of the third degree. In addition to any other procedure for instituting proceedings, the executive director may, upon receiving a report of an unlawful incident or a violation of this subpart, authorize the filing of a complaint or citation pursuant to the Pennsylvania Rules of Criminal Procedure.



Section 2110 - Disposition of commission receipts

§ 2110. Disposition of commission receipts. Fees, taxes, fines, forfeitures and other money collected under the provisions of this subpart and the rules and regulations promulgated under this part, including all fees charged under this part and fines imposed and collected for violations of this part, shall be collected by the commission, transmitted to the Department of Revenue and paid into the Athletic Commission Augmentation Account established in section 1512 (relating to Athletic Commission Augmentation Account).






Chapter 31 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 31 was added December 9, 2002, P.L.1423, No.180, effective in 60 days.

Prior Provisions. Former Chapter 31, which related to the same subject matter, was added January 27, 1998, P.L.13, No.2, and repealed December 9, 2002, P.L.1423, No.180, effective in 60 days.



Section 3101 - Short title of part

§ 3101. Short title of part. This part shall be known and may be cited as the Uniform Athlete Agents Act.



Section 3102 - Definitions

§ 3102. Definitions. The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agency contract." Any contract or agreement in which an individual or a student athlete authorizes or empowers a person to negotiate or solicit on behalf of the individual or the student athlete one or more professional sports services contracts.

"Athlete agent." A person who enters into an agency contract with an individual or a student athlete or directly or indirectly recruits or solicits an individual or a student athlete to enter into an agency contract. The term does not include a spouse, parent, sibling, son, daughter or grandparent of the individual or student athlete, an individual acting solely on behalf of a professional sports team or a coach, trainer or other employee of a secondary or postsecondary school who is acting on behalf of a student athlete of the same secondary or postsecondary school, provided that such activities are within the scope of employment of the coach, trainer or other employee. The term includes a person who represents to the public that the person is an athlete agent.

"Athletic director." An individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females.

"Commission." The State Athletic Commission.

"Contact." A communication, direct or indirect, between an athlete agent and an individual or a student athlete to recruit or solicit the individual or student athlete to enter into an agency contract, including by telephonic, facsimile or other electronic method, mail, electronic mail or personal means.

"Conviction." A finding of guilt by a judge, jury, a plea of guilty or a plea of nolo contendere.

"Department." The Department of State of the Commonwealth.

"Institution of higher education." A public or private college or university, including a community college.

"Intercollegiate sport." A sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.

"Person." An individual, corporation, partnership, limited liability company, association, joint venture, public corporation or any other legal or commercial entity.

"Professional sports services contract." A contract or agreement under which an individual is employed or agrees to render services as a player on a professional sports team, with a professional sports organization or as a professional athlete.

"Record." Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Registration." Registration as an athlete agent pursuant to Chapter 33 (relating to registration).

"State." A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

"Student athlete." An individual who engages in, is eligible to engage in or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.



Section 3103 - Administration

§ 3103. Administration. The commission shall administer this part.



Section 3104 - Service of process

§ 3104. Service of process. By engaging in the business of an athlete agent in this Commonwealth, a nonresident individual appoints the Secretary of the Commonwealth as the individual's agent to accept service of process in any civil action related to the individual's business as an athlete agent in this Commonwealth.



Section 3105 - Subpoenas

§ 3105. Subpoenas. The commission may issue subpoenas for any relevant material under this part.



Section 3106 - Rules and regulations

§ 3106. Rules and regulations. The commission shall have the power and duty to adopt and revise regulations in accordance with the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, as are reasonably necessary to administer and effectuate the purposes of this part.






Chapter 33 - Registration

Chapter Notes

Enactment. Chapter 33 was added December 9, 2002, P.L.1423, No.180, effective in 60 days.

Prior Provisions. Former Chapter 33, which related to the same subject matter, was added January 27, 1998, P.L.13, No.2, and repealed December 9, 2002, P.L.1423, No.180, effective in 60 days.

Cross References. Chapter 33 is referred to in section 3102 of this title.



Section 3301 - Athlete agent registration

(a) Certificate of registration required.--Except as otherwise provided in subsection (b), a person shall not directly or indirectly serve or offer to serve as an athlete agent in this Commonwealth before being issued a certificate of registration under section 3303 (relating to issuance of registration). An out-of-State agent must register if the agent through direct or indirect contact recruits or solicits an individual or student athlete to enter into an agency contract or procures, offers, promises or attempts to obtain employment for an individual or student athlete with a Pennsylvania professional sports team as a professional athlete in this Commonwealth where any one or more of the following conditions apply:

(1) The athlete agent is a resident of this Commonwealth.

(2) The athlete is a resident of this Commonwealth or is attending an institution of higher education in this Commonwealth.

(3) The professional sports team has its home field or its corporate headquarters in this Commonwealth.

(b) Exception.--An unregistered out-of-State agent or person may act as an athlete agent in this Commonwealth before being issued a certificate of registration for all purposes except signing an agency contract if the following conditions are met:

(1) A student athlete or another acting on behalf of the student athlete initiates contact with the person.

(2) Within seven days after an initial act as an athlete agent, the person submits an application to register as an athlete agent in this Commonwealth.

(3) The unregistered out-of-State agent or person has never had registration issued under this chapter or a predecessor statute revoked by the commission.

(c) Certain contracts void.--An agency contract resulting from conduct in violation of this section is void. The athlete agent shall return any consideration received under the contract.

Cross References. Section 3301 is referred to in section 3313 of this title.



Section 3302 - Application for registration

§ 3302. Application for registration.

(a) Procedure.--An applicant for registration shall submit an application for registration to the commission in writing on a form supplied by the commission and approved by the department. Except as otherwise provided in subsection (b), the application must be in the name of an individual and be verified by the applicant and must state, contain or be accompanied by:

(1) The information required by this chapter and such other information as the commission may reasonably require.

(2) A processing fee of $100.

(3) The name of the applicant and the address of the applicant's principal place of business.

(4) The name of the applicant's business or employer, if applicable.

(5) Any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application.

(6) A description of the applicant's:

(i) Formal training as an athlete agent.

(ii) Practical experience as an athlete agent.

(iii) Educational background relating to the applicant's activities as an athlete agent.

(7) The names and addresses of three individuals not related to the applicant who are willing to serve as references.

(8) The name, sport and last known team for each individual for whom the applicant provided services as an athlete agent during the five years next preceding the date of submission of the application.

(9) The names and addresses of all persons who are:

(i) With respect to the athlete agent's business if it is not a corporation, the partners, officers, associates or profit-sharers.

(ii) With respect to a corporation employing the athlete agent, the officers, directors and any shareholder of the corporation with a 5% or greater interest.

(10) Whether the applicant or any other person named pursuant to paragraph (9) has been convicted of a crime that, if committed in this Commonwealth, would be a felony or other crime involving moral turpitude, and identify the crime.

(11) Whether there has been any administrative or judicial determination that the applicant or any other person named pursuant to paragraph (9) has made a false, misleading, deceptive or fraudulent representation.

(12) Any instance in which the conduct of the applicant or any other person named pursuant to paragraph (9) resulted in the imposition of a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution.

(13) Any sanction, suspension or disciplinary action taken against the applicant or any other person named pursuant to paragraph (9) arising out of occupational or professional conduct.

(14) Whether there has been any denial of an application for, suspension or revocation of or refusal to renew the registration or licensure of the applicant or any other person named pursuant to paragraph (9) as an athlete agent in any state.

(b) Out-of-State agents.--A person who has submitted an application for and received a certificate of registration or licensure as an athlete agent in another state may submit a copy of the application and a valid certificate of registration or licensure from the other state in lieu of submitting an application in the form prescribed pursuant to subsection (a). The commission shall accept the application and the certificate from the other state as an application for registration in this Commonwealth if the application to the other state:

(1) Was submitted in the other state within the six months next preceding the submission of the application in this Commonwealth and the applicant certifies the information contained in the application is current.

(2) Contains information substantially similar to or more comprehensive than that required in an application submitted in this Commonwealth.

(3) Was signed by the applicant.

(4) The unregistered out-of-State agent has never had registration issued under this chapter or a predecessor statute revoked by the commission.

(c) Criminal background check.--Every applicant shall complete an application or process as may be necessary to request the Pennsylvania State Police to provide a copy of the applicant's criminal history record to the commission.

Cross References. Section 3302 is referred to in section 3303 of this title.



Section 3303 - Issuance of registration

§ 3303. Issuance of registration. Except as otherwise provided in section 3304 (relating to denial of registration), the commission shall issue a certificate of registration to a person:

(1) Who complies with section 3302(a) and (c) (relating to application for registration).

(2) Whose application has been accepted under section 3302(b).

(3) Who is 21 years of age or older.

(4) Who possesses good moral character.

(5) Who neither at the time of application nor within ten years prior to the time of application has been finally found to have participated in any conduct that led to the imposition of sanctions against an individual or student athlete, institution of higher education or professional sports team by any association or organization that establishes rules for the conduct of amateur or professional sports.

Cross References. Section 3303 is referred to in section 3301 of this title.



Section 3304 - Denial of registration

§ 3304. Denial of registration.

(a) Grounds.--The commission may refuse to issue a certificate of registration if the commission determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to serve as an athlete agent. In making the determination, the commission may consider whether the applicant has:

(1) Made a materially false, misleading, deceptive or fraudulent representation as an athlete agent or in the application.

(2) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity.

(3) Engaged in conduct prohibited by section 3313

(relating to prohibited acts).

(4) Had a registration or licensure as an athlete agent suspended, revoked or denied or been refused renewal of registration or licensure in any state.

(5) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty or integrity.

(b) Additional considerations.--In making a determination under subsection (a), the commission shall consider:

(1) How recently the conduct occurred.

(2) The nature of the conduct and the context in which it occurred.

(3) Any other relevant conduct of the applicant.

(c) Issuance of registration prohibited.--The commission shall not issue athlete agent registration to or renew the athlete agent registration of a person who has been convicted of any of the following offenses, or any comparable offense in another jurisdiction, within ten years of the date of application:

(1) An offense under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(2) An offense under the following provisions of 18 Pa.C.S. (relating to crimes and offenses): Section 902 (relating to criminal solicitation). Section 908 (relating to prohibited offensive weapons). Section 2502 (relating to murder). Section 2709(a)(4), (5), (6) or (7) (relating to harassment). Section 2709.1 (relating to stalking). Section 2901 (relating to kidnapping). Section 3121 (relating to rape). Section 3126 (relating to indecent assault). Section 3923 (relating to theft by extortion). Section 4109 (relating to rigging publicly exhibited contest). Section 4302 (relating to incest). Section 4304 (relating to endangering welfare of children). Section 4305 (relating to dealing in infant children). Section 4701 (relating to bribery in official and political matters). Section 4902 (relating to perjury). Section 5501 (relating to riot). Section 5512 (relating to lotteries, etc.). Section 5513 (relating to gambling devices, gambling, etc.). Section 5514 (relating to pool selling and bookmaking). Section 5901 (relating to open lewdness). Section 5902 (relating to prostitution and related offenses). Section 5903 (relating to obscene and other sexual materials and performances). Section 5904 (relating to public exhibition of insane or deformed person). Section 6301 (relating to corruption of minors). Section 6312 (relating to sexual abuse of children). Section 7107 (relating to unlawful actions by athlete agents).

(3) The commission shall not issue registration to any person who has been found by the commission to have engaged in the activities of an athlete agent in this Commonwealth without acquiring registration as required by this chapter within 12 months prior to the date of application. (Dec. 9, 2002, P.L.1759, No.218, eff. 60 days)

2002 Amendment. Act 218 amended subsec. (a).

Cross References. Section 3304 is referred to in sections 3303, 3307 of this title.



Section 3305 - Renewal of registration

§ 3305. Renewal of registration.

(a) Procedure.--An athlete agent may apply to renew a registration by submitting an application for renewal in writing on a form supplied by the commission and approved by the department. The application for renewal must be in the name of an individual and be verified by the applicant and must state, contain or be accompanied by:

(1) Current information on all matters required in an original registration.

(2) Such other information as the commission may reasonably require.

(3) A processing fee of $100.

(b) Out-of-state agents.--An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed under subsection (a), may file a copy of the application for renewal and a valid certificate of registration from the other state. The commission shall accept the application for renewal from the other state as an application for renewal in this Commonwealth if the application to the other state:

(1) Was submitted to the other state within the last six months and the applicant certifies the information contained in the application for renewal is current.

(2) Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this Commonwealth.

(3) Was verified by the applicant.

(4) The unregistered out-of-State agent has never had registration issued under this chapter or a predecessor statute revoked by the commission.



Section 3306 - Period of registration

§ 3306. Period of registration. A certificate of registration or a renewal of a registration is valid for two years.



Section 3307 - Suspension, revocation, restriction or refusal to renew registration

§ 3307. Suspension, revocation, restriction or refusal to renew

registration.

(a) Investigation.--The commission or its designee may review the operations of all registered athlete agents and shall prepare a written report for review by the commission.

(b) Cease and desist order.--The commission may issue an immediate cease and desist order against an athlete agent who has been found preliminarily by the commission to have committed a violation of 18 Pa.C.S. § 7107 (relating to unlawful actions by athlete agents) or a violation of this chapter. Within 20 days of issuance of the cease and desist order, the commission shall conduct a hearing to determine whether the cease and desist order should be dissolved or made permanent.

(c) Registration suspension, revocation, restriction or refusal to renew.--The commission may suspend, revoke, restrict or otherwise limit registration or refuse to renew a registration for conduct that would have justified denial of registration under section 3304(a) (relating to denial of registration).

(d) Notice and hearing.--The commission may deny, suspend, revoke, restrict or otherwise limit registration or refuse to renew a registration only after proper notice and an opportunity for a hearing in accordance with 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies).

(e) Reciprocal disciplinary or corrective action.--The commission may deny, suspend, revoke, restrict or otherwise limit registration or refuse to renew a registration of an athlete agent on the basis of a disciplinary or corrective action having been taken against the athlete agent in another state, territory, possession or country, a branch of the Federal Government or by an athletic association.



Section 3308 - Fees

§ 3308. Fees.

(a) Amounts.--An application for registration or renewal of registration must be accompanied by a fee in the following amount:

(1) $200 for an initial application for registration for an individual or sole proprietor and $400 for a partnership, association, corporation or other legal entity.

(2) $150 for an application for registration based upon a certificate of registration or licensure issued by another state for an individual or sole proprietor and $300 for a partnership, association, corporation or other legal entity.

(3) $200 for an application for renewal of registration for an individual or sole proprietor and $400 for a partnership, association, corporation or other legal entity.

(4) $150 for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state for an individual or sole proprietor and $400 for a partnership, association, corporation or other legal entity.

(b) Fee increase.--If the revenues raised by fees, fines and civil penalties imposed in accordance with this chapter are not sufficient to match the expenditures necessary to carry out the provisions of this chapter, the commission shall increase those fees by regulation so that the revenues match the expenditures.



Section 3309 - Form of contract for student athletes

§ 3309. Form of contract for student athletes.

(a) Form generally.--An agency contract must be in a record and signed by the parties.

(b) Contents.--An agency contract must state or contain:

(1) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services.

(2) The name of any person not listed in the application for registration or renewal who will be compensated because the student athlete signed the agency contract.

(3) A description of any expenses that the student athlete agrees to reimburse.

(4) A description of the services to be provided to the athlete student.

(5) The duration of the contract.

(6) The date of execution.

(c) Notice.--An agency contract must contain in close proximity to the signature of the student athlete a conspicuous notice in boldface type in capital letters stating: WARNING TO STUDENT ATHLETE If you sign this contract:

(1) You may lose your eligibility to compete as a student athlete in your sport.

(2) Both you and your athlete agent are required to tell your athletic director, if you have an athletic director, and the commission within 72 hours after entering into an agency contract.

(3) You may cancel this contract within 14 days after signing it. Cancellation of the contract may not reinstate your eligibility.

(d) Contracts not in conformity.--An agency contract that does not conform to this section is voidable by the student athlete.

(e) Contract copy to student athlete.--The athlete agent shall give a copy of the signed agency contract to the student athlete at the time of signing.



Section 3310 - Notice to educational institution

§ 3310. Notice to educational institution. Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first:

(1) The athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll and to the commission.

(2) The student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled that the student athlete has entered into an agency contract and to the commission.



Section 3311 - Student athlete's right to cancel

§ 3311. Student athlete's right to cancel.

(a) Procedure.--A student athlete may cancel an agency contract by giving notice in a record to the athlete agent of the cancellation within 14 days after the contract is signed.

(b) Waiver not permitted.--A student athlete may not waive the right to cancel an agency contract.

(c) Consideration.--If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the agent to induce the student athlete to enter into the contract.



Section 3312 - Required records

§ 3312. Required records.

(a) General rule.--An athlete agent shall retain the following records for a period of five years:

(1) The name and address of each individual represented by the athlete agent.

(2) Any agency contract entered into by the athlete agent.

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete.

(b) Records open to inspection.--Records required by subsection (a) to be retained are open to inspection by the commission during normal business hours.

Cross References. Section 3312 is referred to in section 3313 of this title.



Section 3313 - Prohibited acts

§ 3313. Prohibited acts. An athlete agent may not:

(1) Initiate contact with a student athlete unless registered under this part.

(2) Refuse or willfully fail to retain or permit inspection of the records required by section 3312 (relating to required records).

(3) Violate section 3301 (relating to athlete agent registration) by failing to register.

(4) Provide materially false or misleading information in an application for registration or renewal of registration.

(5) Predate or postdate an agency contract.

(6) Fail to notify a student athlete prior to the student athlete's signing an agency contract for a particular sport that the signing by the student athlete may make the student athlete ineligible to participate as a student athlete in that sport.

(7) Enter into an oral or written contract or professional sport services contract with a student athlete before the student athlete's eligibility for collegiate athletics has expired.

(8) Before the student athlete's eligibility for collegiate athletics has expired, give, offer or promise anything of value to:

(i) a student athlete;

(ii) any member of the student athlete's immediate family; or

(iii) any individual who substantially contributes to the economic support of the student athlete. For purposes of this subparagraph, an individual shall be deemed to have substantially contributed to the economic support of a student athlete if the individual provides 25% or more of the cost of tuition, room and board and incidental expenses of the student athlete's education or provides to the student athlete at minimal or no cost non-college-based lodging or meals or transportation to and from college classes.

(9) Give, offer or promise an oral or written contract which would require the athlete agent to give, offer or promise anything of value to any employee of an institution of higher education in return for a referral of a student athlete by the employee.

(10) Engage in the activities of an athlete agent without a current valid registration.

(11) Violate any provision of this part or regulation of the commission.

Cross References. Section 3313 is referred to in section 3304 of this title.



Section 3314 - Civil remedies

§ 3314. Civil remedies.

(a) Right of action.--An educational institution has a right of action against an athlete agent or a former student athlete for damages caused by a violation of this part or for a violation of 18 Pa.C.S. § 7107 (relating to unlawful actions by athlete agents). In an action under this section, the court may award to the prevailing party costs and reasonable attorney fees.

(b) Damages.--Damages of an educational institution under subsection (a) include losses and expenses incurred because, as a result of the activities of an athlete agent or former student athlete, the educational institution was injured by a violation of this part or was penalized, disqualified or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference or by reasonable self-imposed disciplinary action taken to mitigate sanctions.

(c) Accrual of action.--A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.

(d) Liability.--Any liability of the athlete agent or the former student athlete under this section is several and not joint.

(e) Other rights and remedies.--This part does not restrict rights, remedies or defenses of any person under law.



Section 3315 - Administrative penalty

§ 3315. Administrative penalty.

(a) Civil penalty.--The commission may assess a civil penalty against an athlete agent not to exceed $25,000 per violation of this part or per violation of 18 Pa.C.S. § 7107 (relating to unlawful actions by athlete agents).

(b) Injunctive relief.--The commission may, in the name of the people of this Commonwealth, through the Office of Attorney General, apply for injunctive relief in any court of competent jurisdiction to enjoin any person from committing any act in violation of this chapter. Injunctive relief shall be in addition to and not in lieu of all penalties and other remedies in this chapter.



Section 3316 - Bonding requirements

§ 3316. Bonding requirements.

(a) Amount.--Before any athlete agent registration is issued, the applicant shall be required to execute and file a surety bond with the commission in such reasonable amount, but not less than $20,000, as the commission shall require.

(b) Bond forms.--All bonds shall be upon forms supplied by the commission and which have been approved by the department. All bonds shall be accompanied by a $25 filing fee.

(c) Conditions of bond.--The surety bond shall be conditioned upon the following:

(1) Compliance with this chapter.

(2) The payment of all sums due a person at the time the sums are due and payable.

(3) The payment of damages suffered by any person as a result of intentional or unintentional misstatements, misrepresentation, fraud, deceit or unlawful or negligent acts of the student athlete agent while acting as a student athlete agent.

(d) Alternate security.--

(1) In lieu of a surety bond, a registrant may deposit with the commission cash, a certified check or a letter of credit in an equivalent amount. The provisions of this section regarding bonds shall apply to the alternate security provided for in this subsection.

(2) The security shall not be returned to a registrant until one year after the student athlete agent's registration has expired. After that time if there are no claims against the registered athlete agent, the alternate security shall be returned to the depositor.

(e) Recovery on bond.--Recovery may be had on a bond or deposit of alternate security in the same manner as penalties are recoverable at law.



Section 3317 - Exemption from registration and bonding requirement

§ 3317. Exemption from registration and bonding requirement.

(a) Immediate family members.--Athlete agents who are representing an immediate family member are exempt from the provisions of this chapter.

(b) Definition.--As used in this section, the term "immediate family" means a spouse, parent, sibling, son, daughter or grandparent.



Section 3318 - Disposition of commission receipts

§ 3318. Disposition of commission receipts. All fees, civil penalties, forfeitures and other moneys collected under this chapter and the regulations of the commission shall be paid into the Athletic Commission Augmentation Account.



Section 3319 - Records

§ 3319. Records. A record of all persons registered under this chapter shall be kept in the office of the commission and shall be open to public inspection and copying upon payment of a nominal fee for copying the record.



Section 3320 - Transferability of registration

§ 3320. Transferability of registration. No registration issued under this chapter shall be assignable or transferable. In the event of a corporate change of status, the entity must register within 90 days.









Title 6 - BAILEES AND FACTORS

Chronological History






Title 7 - BANKS AND BANKING

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 7 were added July 8, 2008, P.L.796, No.56, effective in 120 days.

Enactment. Part I (Reserved) was added July 8, 2008, P.L.796, No.56, effective in 120 days.

Enactment. Part II was added July 8, 2008, P.L.796, No.56, effective in 120 days.

Special Provisions in Appendix. See section 13 of Act 31 of 2009 in the appendix to this title for special provisions relating to applicability.



Appendix To Title

APPENDIX TO TITLE 7

BANKS AND BANKING

Supplementary Provisions of Amendatory Statutes

2009, AUGUST 5, P.L.117, NO.31

§ 13. Applicability.

The following shall apply:

(1) Individuals not licensed as mortgage originators under 7 Pa.C.S. Ch. 61 who are required to be licensed as mortgage originators by virtue of this act may continue to engage in the mortgage loan business in their current capacity if they file an application for a mortgage originator license with the department within 60 days of the effective date of this section.

(2) Licenses issued under 7 Pa.C.S. Ch. 61 prior to the effective date of this section that were conditioned upon completion of the education and testing requirements of 7 Pa.C.S. Ch. 61 existing prior to the effective date of this section shall be conditioned upon the completion of the education and testing requirements of this act by December 31, 2009.

Explanatory Note. Act 31 amended or added sections 6101, 6102, 6111, 6112, 6121, 6122, 6125, 6131, 6131.1, 6132, 6133, 6135, 6138, 6139 and 6154 of Title 7.



Chapter 61 - Mortgage Loan Industry Licensing and Consumer Protection

Chapter Notes

Enactment. Chapter 61 was added July 8, 2008, P.L.796, No.56, effective in 120 days.

Cross References. Chapter 61 is referred to in section 6103 of Title 53 (Municipalities Generally).

Cross References. Subchapter C is referred to in section 6112 of this title.



Section 6101 - Scope and short title

(a) Scope.--This chapter relates to mortgage loan industry licensing and consumer protection. This chapter does not apply to a banking institution or federally chartered or State-chartered credit union, if the primary regulator of the banking institution or federally or State-chartered credit union supervises the banking institution or federally or State-chartered credit union.

(b) Short title.--This chapter shall be known and may be cited as the Mortgage Licensing Act.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.)



Section 6102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Administrative or clerical tasks." The receipt, collection and distribution of information common for the processing or underwriting of a mortgage loan and communication with a consumer to obtain information necessary for the processing or underwriting of a mortgage loan.

"Advance fee." Any funds requested by or to be paid to a person in advance of or during the processing of a mortgage loan application, excluding those fees paid by a consumer directly to a credit agency reporting bureau, title company or real estate appraiser.

"Applicant." A person who applies for a license under this chapter.

"Application." A request, in any form, for an offer, or a response to a solicitation of an offer, of mortgage loan terms, and the information about the borrower or prospective borrower that is customary or necessary in a decision on whether to make such an offer.

"Banking institution." Any of the following:

(1) A State-chartered bank, bank and trust company, savings bank or private bank.

(2) A national bank.

(3) A federally chartered or State-chartered savings association.

(4) A subsidiary of any of the entities listed under this definition.

"Billing cycle." In respect to open-end mortgage loans, the time interval between periodic billing dates. A billing cycle shall be considered to be a monthly cycle if the closing date of the cycle is the same date each month or does not vary by more than four days from that date.

"Bona fide nonprofit organization." A person that:

(1) Has the status of a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)).

(2) Promotes affordable housing or provides homeownership education, or similar services.

(3) Conducts its activities in a manner that serves public or charitable purposes.

(4) Receives funding and revenue and charges fees in a manner that does not incentivize it or its employees to act other than in the best interests of its clients.

(5) Compensates its employees in a manner that does not incentivize employees to act other than in the best interests of its clients.

(6) Provides or identifies for the borrower mortgage loans with terms favorable to the borrower and comparable to mortgage loans and housing assistance provided under government housing assistance programs.

(7) Meets other standards as determined by the department.

"Branch." An office or other place of business, other than the principal place of business, where a person engages in the mortgage loan business subject to this chapter. The term does not include a location where the licensee-sponsored mortgage originator contacts consumers or processes mortgage loans, provided that the location is not:

(1) owned or controlled by a licensee. For purposes of this definition, a location is not considered to be owned or controlled by a licensee if the location is under the control of a subsidiary or affiliate of the licensee, is primarily used by the subsidiary or affiliate and is only used by the licensee on an incidental basis for the convenience of a consumer;

(2) advertised or represented to consumers as an operating location of the mortgage originator or the mortgage originator's sponsor; or

(3) a place where records regarding the licensee's mortgage loan business are stored.

"Branch manager." The supervisor of a branch.

"Clerical or support duties." Any of the following:

(1) The receipt, collection, distribution and analysis of information common for the processing or underwriting of a mortgage loan.

(2) Communicating with a consumer to obtain the information necessary for the processing or underwriting of a mortgage loan, to the extent that the communication does not include:

(i) offering or negotiating mortgage loan rates or terms; or

(ii) counseling consumers about mortgage loan rates or terms.

"Commercial context." Acting for the purpose of obtaining anything of value for an individual, or for an entity or individual for which the individual acts, rather than exclusively for public, charitable or family purposes.

"Commission." The Banking and Securities Commission of the Commonwealth, as established under Subarticle C of Article XI-A of the act of May 15, 1933 (P.L.565, No.111), known as the Department of Banking and Securities Code.

"Consumer discount company." A licensee under the act of April 8, 1937 (P.L.262, No.66), known as the Consumer Discount Company Act.

"Department." The Department of Banking and Securities of the Commonwealth.

"Dwelling." As defined in section 103(v) of the Truth in Lending Act (Public Law 90-321, 15 U.S.C. § 1602(v)).

"Employee."

(1) An individual:

(i) Whose manner and means of performance of work are subject to the right of control of or are controlled by a person.

(ii) Whose compensation for Federal income tax purposes is reported or required to be reported on a W-2 form issued by the controlling person.

(2) The term includes such binding definition as may be issued by the Federal banking agencies in connection with their implementation of their responsibilities under the S.A.F.E. Mortgage Licensing Act of 2008 (110 Stat. 289, 12 U.S.C. § 5101 et seq.).

"Federal banking agency." Any of the following:

(1) The Board of Governors of the Federal Reserve System.

(2) The Office of the Comptroller of the Currency.

(3) The National Credit Union Administration.

(4) The Federal Deposit Insurance Corporation.

(5) (Deleted by amendment).

"Finder's fee." Any payment of money or other consideration for the referral of a mortgage loan to a licensee, except for consideration paid for goods or facilities actually furnished or services actually performed.

"First mortgage loan." A loan which is:

(1) made primarily for personal, family or household use; and

(2) secured by any first lien mortgage, deed of trust or equivalent consensual security interest on a dwelling or on residential real estate.

"First mortgage loan business." The mortgage loan business as applied to first mortgage loans.

"Habitually and repeatedly." Engaging in any activity at least four times in a calendar year.

"Holder." As defined in 12 Pa.C.S. § 6202 (relating to definitions).

"Immediate family." A parent, spouse, child, brother or sister.

"Installment sales contract." As defined in section 3(10) of the act of June 28, 1947 (P.L.1110, No.476), known as the Motor Vehicle Sales Finance Act.

"Installment seller." As defined in 12 Pa.C.S. § 6202 (relating to definitions).

"Lease-purchase agreement."

(1) A deferred purchase of a dwelling or residential real estate whereby:

(i) An individual makes installment payments to the seller of the dwelling or residential real estate.

(ii) The seller retains title to the dwelling or residential real estate until some or all of the installment payments are completed.

(2) The term does not include an agreement whereby:

(i) An individual is not obligated to purchase the dwelling or residential real estate.

(ii) The final payment approximates the fair value of the dwelling or residential real estate or the anticipated fair value of the dwelling or residential real estate and is not a nominal amount.

"Licensee." A person who is licensed under this chapter.

"Loan processor or underwriter." An individual who performs clerical or support duties.

"Lock-in agreement." An agreement between a mortgage lender and a consumer whereby the mortgage lender guarantees, until a specified date, the availability of a specified rate of interest or specified formula by which the rate of interest and a specific number of discount points will be determined, if the mortgage loan is approved and closed by the specified date. If a specified date is not determinable, the mortgage lender may fulfill the requirement of this definition by setting forth with specificity the method by which the duration of the lock-in period will be determined.

"Manufactured home." Both of the following:

(1) A manufactured home as defined in section 603(6) of the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383, 42 U.S.C. § 5402(6)).

(2) A mobile home as defined in 75 Pa.C.S. § 102 (relating to definitions).

"Mortgage broker." A person who engages in the mortgage loan business by directly or indirectly negotiating or placing mortgage loans for others in the primary market for consideration.

"Mortgage lender." A person who engages in the mortgage loan business by directly or indirectly originating and closing mortgage loans with its own funds in the primary market for consideration.

"Mortgage loan." A first or secondary mortgage loan, or both, a lease-purchase agreement or a mortgage loan modification, as the context may require.

"Mortgage loan business." The business of advertising, causing to be advertised, soliciting, negotiating or arranging in the ordinary course of business or offering to make or making mortgage loans.

"Mortgage loan correspondent." A person who engages in the mortgage loan business by directly or indirectly originating and closing mortgage loans in his or her own name utilizing funds provided by a wholesale table funder or other funding sources under the circumstances described under section 6123(6) (relating to mortgage loan business prohibitions) and simultaneously assigning the mortgage loans to the wholesale table funder.

"Mortgage loan modification." An agreement that revises the terms of an existing mortgage loan, including an agreement to reduce mortgage loan payment amounts, balance or interest rate or to waive any accrued or prospective mortgage loan charges. The term does not include any agreement to refinance a mortgage loan into a new mortgage loan.

"Mortgage originator."

(1) An individual who, in a commercial context and habitually and repeatedly, does any of the following:

(i) Takes a mortgage loan application.

(ii) Offers or negotiates terms of a mortgage loan for compensation or gain.

(iii) Represents to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that the individual can or will perform the activities described in subparagraphs (i) and (ii).

(2) The term does not include any of the following:

(i) An individual who is involved only in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. § 101(53D) (relating to definitions).

(ii) An individual who performs only clerical or support duties and meets any of the following requirements:

(A) Who does so at the direction of and subject to the supervision and instruction of an individual who:

(I) Is licensed and registered in accordance with this chapter.

(II) Is not required to be licensed in accordance with section 6112(9) (relating to exceptions to license requirements).

(B) Who performs such duties solely with respect to transactions for which the individual who acts as a mortgage originator is not required to be licensed, in accordance with subparagraph (i), (v) or (vi).

(iii) An individual who performs only purely administrative or clerical tasks on behalf of a mortgage originator.

(iv) An individual who is a registered mortgage loan originator.

(v) An individual employed by an agency or instrumentality of the Federal Government or a corporation otherwise created by an act of the Congress of the United States or an agency or instrumentality of a state or local government, the District of Columbia or any territory of the United States, including the Pennsylvania Housing Finance Agency and other government housing finance agencies, who acts as a mortgage originator within the scope of employment.

(vi) An individual who is employed by a bona fide nonprofit organization who acts as a mortgage originator within the scope of employment.

(vii) An individual employed by a licensee or person exempt or excepted from licensure under this chapter who solely engages in mortgage loan modifications for existing mortgage loans held or serviced by that licensee or person and who does not otherwise act as a mortgage originator.

(viii) A loan processor or underwriter employed by a licensee or person exempt or excepted from licensure under this chapter, provided that the loan processor or underwriter:

(A) Is under the direct supervision and control of a licensed mortgage originator or registered mortgage loan originator.

(B) Acts as a loan processor or underwriter solely for the individual's employer.

(C) Does not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that the person can or will perform any of the activities of a mortgage originator.

(ix) An individual who is all of the following:

(A) An employee of a broker-dealer registered under section 301 of the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972.

(B) Registered as a securities agent under section 301 of the Pennsylvania Securities Act of 1972.

(C) Engaged in recommending, referring or steering a borrower or prospective borrower in the manner provided under paragraph (1)(iii) of the definition of "offer or negotiate terms of a mortgage loan for compensation or gain" to a banking institution, licensed mortgage lender, licensed mortgage loan correspondent, licensed mortgage broker or person exempt from licensing in a manner incidental to and in the normal course of his or her securities brokerage activities.

(D) Not otherwise acting as a mortgage originator as defined in paragraph (1)(i), (ii) or (iii).

(E) Not in receipt of any compensation or gain for such activities from the person making or brokering the loan, or a borrower or prospective borrower.

(x) An individual who is all of the following:

(A) An employee of an insurance agency licensed under the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of 1921.

(B) Registered as an insurance agent or broker under The Insurance Department Act of 1921.

(C) Engaged in recommending, referring or steering a borrower or prospective borrower in the manner provided under paragraph (1)(iii) of the definition of "offer or negotiate terms of a mortgage loan for compensation or gain" to a banking institution, licensed mortgage lender, licensed mortgage loan correspondent, licensed mortgage broker or person exempt from licensing in a manner incidental to and in the normal course of his or her insurance activities.

(D) Not otherwise acting as a mortgage originator as defined in paragraph (1)(i), (ii) or (iii).

(E) Not in receipt of any compensation or gain for such activities from the person making or brokering the loan, or a borrower or prospective borrower.

"Nationwide Mortgage Licensing System and Registry." The licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators.

"Net worth." Assets less liabilities and assets unacceptable to the United States Department of Housing and Urban Development for purposes of complying with 24 CFR § 202.5(n) (relating to general approval standards) or 202.8(b)(1) (relating to loan correspondent lenders and mortgagees), as applicable.

"Nonoriginating person." A person, other than an individual, that does not engage in the mortgage loan business but is required to have loan processors or underwriters employed or supervised and controlled by the person licensed as mortgage originators.

"Nontraditional mortgage loan." A mortgage loan other than a 30-year fixed rate mortgage loan.

"Offer or negotiate terms of a mortgage loan for compensation or gain."

(1) (i) Presenting for consideration by a borrower or prospective borrower particular mortgage loan terms;

(ii) communicating directly or indirectly with a borrower or prospective borrower for the purpose of reaching a mutual understanding about prospective mortgage loan terms; or

(iii) recommending, referring or steering a borrower or prospective borrower to a particular lender or set of mortgage loan terms, in accordance with a duty to or incentive from any person other than the borrower or prospective borrower.

(2) Receiving or expecting to receive payment of money or anything of value in connection with the activities described in paragraph (1) or as a result of any mortgage loan terms entered into as a result of those activities.

"Open-end loan." A mortgage loan made by a mortgage lender under this chapter pursuant to an agreement between the mortgage lender and the consumer whereby all of the following apply:

(1) The mortgage lender may permit the consumer to obtain advances of money from the licensee from time to time or the mortgage lender may advance money on behalf of the consumer from time to time as directed by the consumer.

(2) The amount of each advance, interest and permitted charges and costs are debited to the consumer's account and payments and other credits are credited to the same account.

(3) Interest is computed on the unpaid principal balance or balances of the account outstanding from time to time.

(4) The consumer has the privilege of paying the account in full at any time or, if the account is not in default, in monthly installments of fixed or determinable amounts as provided in the open-end loan agreement.

"Person." An individual, association, joint venture or joint-stock company, partnership, limited partnership, limited partnership association, limited liability company, business corporation, nonprofit corporation or any other group of individuals, however organized.

"Primary market." The market wherein mortgage loans are originated between a lender and a consumer.

"Principal place of business." The primary office of a person at which the person's books, records, accounts and documents are maintained.

"Purchase-money mortgage loan." A mortgage loan that is a residential mortgage transaction as defined in 12 CFR 226.2(a)(24) (relating to definitions and rules of construction).

"Qualifying individual." An individual identified by a mortgage broker, mortgage lender or mortgage loan correspondent in the Nationwide Mortgage Licensing System and Registry who:

(1) Is a mortgage originator or meets the licensing requirements of a mortgage originator.

(2) Is a management-level officer assigned to the principal place of business of a mortgage broker, mortgage lender or mortgage loan correspondent.

"Registered mortgage loan originator." An individual who complies with all of the following paragraphs:

(1) Meets the definition of mortgage originator and is an employee of:

(i) a banking institution or federally chartered or State-chartered credit union;

(ii) a subsidiary owned and controlled by a federally chartered or State-chartered credit union and supervised by a Federal banking agency; or

(iii) an institution regulated by the Farm Credit Administration.

(2) Is registered with and maintains a unique identifier through the Nationwide Mortgage Licensing System and Registry.

"Residential real estate." Real property upon which is constructed or intended to be constructed a dwelling.

"Secondary mortgage loan." A loan which is:

(1) made primarily for personal, family or household use; and

(2) secured by any secondary lien mortgage, deed of trust or equivalent consensual security interest on a dwelling or on residential real estate.

"Secondary mortgage loan business." The mortgage loan business as applied to secondary mortgage loans.

"Service mortgage loan." A collecting or remitting payment for another, or the right to collect or remit payments for another, of principal, interest, tax, insurance or other payment under a mortgage loan.

"Take a mortgage loan application." Receiving a mortgage loan application for the purpose of facilitating a decision whether to extend an offer of mortgage loan terms to a borrower or prospective borrower or to accept the terms offered by a borrower or prospective borrower in response to a solicitation, whether the application is received directly or indirectly from the borrower or prospective borrower.

"Tangible net worth." (Deleted by amendment).

"Unique identifier." A number or other identifier assigned by the Nationwide Mortgage Licensing System and Registry.

"Wholesale table funder." A licensed mortgage lender or person exempt under section 6112(1) or (7) (relating to exceptions to license requirements) who, in the regular course of business, provides the funding for the closing of mortgage loans through mortgage loan correspondents and who by assignment obtains title to the mortgage loans.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; Nov. 23, 2010, P.L.1346, No.122, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days; Nov. 27, 2013, P.L.1081, No.98, eff. one year)

2013 Amendment. Act 98 amended the defs. of "holder" and "installment seller."



Section 6111 - License requirements

(a) General rule.--Except as provided under subsections (b) and (c) and section 6112 (relating to exceptions to license requirements), on and after the effective date of this section, no person shall engage in the mortgage loan business in this Commonwealth without being licensed as a mortgage broker, mortgage lender, mortgage loan correspondent or mortgage originator as provided under this chapter. A mortgage originator may not engage in the mortgage loan business unless the mortgage originator is sponsored in the Nationwide Mortgage Licensing System and Registry by a licensed mortgage broker, mortgage lender or mortgage loan correspondent, person excepted from this chapter or person excepted from licensure under section 6112 and is under the direct supervision and control of the sponsoring licensee or excepted person.

(b) Licensed activity exceptions.--

(1) A mortgage lender may act as a mortgage broker or mortgage loan correspondent without a separate mortgage broker or mortgage loan correspondent license.

(2) A mortgage loan correspondent may act as a mortgage broker without a separate mortgage broker license.

(3) A person licensed as a mortgage broker may only perform the services of a mortgage broker.

(c) Loans for business or commercial purposes.--This chapter shall not apply to mortgage loans made for business or commercial purposes.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended subsec. (a).

2009 Amendment. Act 31 amended subsecs. (a) and (b).

Cross References. Section 6111 is referred to in section 7331 of Title 18 (Crimes and Offenses).



Section 6112 - Exceptions to license requirements

The following persons shall not be required to be licensed under this chapter in order to conduct the mortgage loan business:

(1) A banking institution or a federally chartered or State-chartered credit union, if the primary regulator of the banking institution or federally chartered or State-chartered credit union supervises the banking institution or federally chartered or State-chartered credit union. A banking institution or a federally chartered or State-chartered credit union may register with the department for the purpose of having individuals under its direct supervision and control licensed as mortgage originators, provided that the registered entity meet any of the following requirements:

(i) In the same manner as a mortgage lender, obtains and maintains bond coverage for mortgage originators consistent with section 6131(c)(5) (relating to application for license) and files a periodic report consistent with section 6135(a)(3) (relating to licensee requirements).

(ii) Annually, in a form acceptable to the department, demonstrates to the department that all of the mortgage originators employed by or under the direct supervision and control of the entity have obtained and maintained the bond coverage required under section 6131(f)(4).

(2) An attorney at law not otherwise engaged in or holding himself or herself out to the public as being engaged in the mortgage loan business who acts as a mortgage broker or a mortgage originator in negotiating or placing a mortgage loan in the normal course of legal practice. The exception under this paragraph shall not apply if the attorney is compensated by any of the following:

(i) A mortgage broker.

(ii) A mortgage lender.

(iii) A mortgage loan correspondent.

(iv) A person excepted from licensure under this section.

(v) A mortgage originator.

(vi) An agent of a person listed in subparagraphs (i), (ii), (iii), (iv) and (v).

(3) A person who originates or negotiates less than four mortgage loans in a calendar year, unless determined to be engaged in the mortgage loan business by the department.

(4) Any agency or instrumentality of the Federal Government or a corporation otherwise created by an act of the United States Congress, including the Federal National Mortgage Association, the Government National Mortgage Association, the Veterans' Administration, the Federal Home Loan Mortgage Corporation and the Federal Housing Administration, and employees thereof acting within the scope of their employment.

(5) Any agency or instrumentality of a state or local government, the District of Columbia or any territory of the United States, including the Pennsylvania Housing Finance Agency and other government housing finance agencies, and employees thereof acting within the scope of their employment.

(6) Consumer discount companies, except that a consumer discount company that acts as a mortgage broker, mortgage lender or mortgage loan correspondent, shall be subject to the provisions of Subchapter C (relating to mortgage loan business restrictions and requirements) and sections 6131(c)(2), (3) and (5), 6135, 6138 (relating to authority of department) and 6140(b) (relating to penalties). Employees or individuals under the direct supervision and control of licensees under the act of April 8, 1937 (P.L.262, No.66), known as the Consumer Discount Company Act, that act as mortgage originators shall be subject to the licensing requirements of this chapter. Consumer discount companies that employ or directly supervise and control mortgage originators shall be subject to the same requirements as mortgage lenders in regard to the employment and supervision of mortgage originators.

(7) Affiliates of banking institutions and subsidiaries and affiliates of federally chartered or State-chartered credit unions. The exception under this paragraph does not apply to consumer discount companies. Notwithstanding the exception under this paragraph, subsidiaries and affiliates of federally chartered or State-chartered credit unions and affiliates of banking institutions shall:

(i) be subject to the provisions of Subchapter C and sections 6135(a)(2), (3) and (4), (b) and (c), 6138 and 6140(b);

(ii) deliver as required to the department annually copies of financial reports made to all supervisory agencies;

(iii) be registered with the department;

(iv) in the same manner as a mortgage lender, obtain and maintain bond coverage for mortgage originators consistent with section 6131(c)(5); and

(v) ensure employees required to be licensed as mortgage originators have completed the requirements under section 6131.1 (relating to prelicensing and continuing education) and have obtained the required mortgage originator license.

(8) Employees or individuals under the direct supervision and control of a mortgage broker, mortgage lender or mortgage loan correspondent, or a person excepted from licensure under this section, who are not otherwise required to be licensed as mortgage originators.

(9) Registered mortgage loan originators when acting on behalf of their employers.

(10) (Deleted by amendment).

(11) A bona fide nonprofit organization and employees of the organization acting within the scope of their employment, unless otherwise deemed to be engaged in the mortgage loan business by the department, provided that:

(i) The organization shall be subject to the provisions of Subchapter C and sections 6135(a)(2), (3) and (4) and (c), 6138 and 6140(b).

(ii) The organization shall be registered with the department.

(iii) As required under 24 CFR § 3400.103(e)(7)(iii) (relating to individuals required to be licensed by states), the department must periodically examine the books and activities of an organization it determines is a bona fide nonprofit organization and revoke its status as a bona fide nonprofit organization if it does not continue to meet the criteria under 24 CFR § 3400.103(e)﻿(7)(ii).

(iv) For residential mortgage loans to have terms that are favorable to the borrower, the department must determine that the terms are consistent with loan origination in a public or charitable context, rather than a commercial context.

(v) The department shall make the list of bona fide nonprofit organizations available on its Internet website.

(12) (Deleted by amendment).

(13) An installment seller of, or holder of installment sales contracts secured by, manufactured homes who is licensed under 12 Pa.C.S. Ch. 62 (relating to motor vehicle sales finance), provided the installment seller or holder only engages in the mortgage loan business regarding installment sales contracts secured by manufactured homes that are purchase-money mortgage loans. To qualify for the exception under this paragraph, the installment seller or holder must:

(i) Obtain a license as a mortgage originator, if licensed as an individual under 12 Pa.C.S. Ch. 62.

(ii) Be registered with the department.

(iii) Do either of the following:

(A) In the same manner as a mortgage lender or mortgage broker, as applicable depending upon whether the installment seller or holder makes or brokers installment sales contracts secured by manufactured homes that are purchase-money mortgage loans, obtain and maintain bond coverage for mortgage originators consistent with section 6131(c)(5) or (e)(3) and file a periodic report consistent with section 6135(a)(3); or

(B) Annually demonstrate to the department that the mortgage originators employed by or under the direct supervision and control of the installment seller or holder have obtained and maintained the bond coverage required by section 6131(f)(4) in a form acceptable to the department.

(iv) Ensure employees or individuals under the direct supervision and control of the installment seller or holder required to be licensed as mortgage originators have completed the requirements under section 6131.1 and have obtained the required mortgage originator license.

(14) A nonoriginating person, unless otherwise deemed to be engaged in the mortgage loan business by the department, except that the nonoriginating person shall:

(i) Be subject to the provisions of Subchapter C and sections 6135(a)(2), (3) and (4) and (c), 6138 and 6140(b).

(ii) Be registered with the department.

(iii) In the same manner as a mortgage broker, obtain and maintain bond coverage for mortgage originators consistent with section 6131(c)(5).

(iv) Ensure employees or individuals under the direct supervision and control of the person required to be licensed as mortgage originators have completed the requirements under section 6131.1 and have obtained the required mortgage originator license.

(15) Notwithstanding section 6151 (relating to applicability), a mortgage originator licensed by one or more other states and physically located in this Commonwealth that does not engage in any transactions involving Pennsylvania consumers, dwellings or residential real estate.

(16) A person who engages in mortgage loan modifications for existing mortgage loans held or serviced by that person or that person's employer and who does not otherwise engage in the mortgage loan business.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; Nov. 23, 2010, P.L.1346, No.122, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days; Nov. 27, 2013, P.L.1081, No.98, eff. one year)

2013 Amendment. Act 98 amended par. (13).

Cross References. Section 6112 is referred to in sections 6102, 6111, 6123, 6131 of this title.



Section 6121 - General requirements

A licensee shall do all of the following:

(1) Comply with all provisions of the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law (Usury Law). This paragraph shall not supersede section 501 of the Depository Institutions Deregulation and Monetary Control Act of 1980 (94 Stat. 161, 12 U.S.C. § 1735f-7a) or the Alternative Mortgage Transaction Parity Act of 1982 (96 Stat. 1545, 12 U.S.C. §§ 3801-3806 et seq.).

(2) Comply with all applicable State law, including the provisions of the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law, that are applicable to the licensee and the act of December 9, 2002 (P.L.1530, No.197), known as the Mortgage Satisfaction Act.

(3) Comply with all applicable Federal law, including the Real Estate Settlement Procedures Act (88 Stat. 1724, 12 U.S.C. §§ 2601 et seq.), the Truth in Lending Act (82 Stat. 146, 15 U.S.C. §§ 1601 et seq.) and the Equal Credit Opportunity Act (88 Stat. 1521, 15 U.S.C. §§ 1691 et seq.).

(4) Give to the consumer a copy of the promissory note evidencing the mortgage loan and any mortgage loan agreement, mortgage instrument or other document evidencing a mortgage loan signed by the consumer.

(5) Give to the consumer written evidence of credit life, credit accident and health, credit unemployment and property insurance, if any, provided by the licensee to the consumer.

(6) If a payment is made in cash on account of a mortgage loan, give to the consumer at the time the payment is actually received a written receipt which shall show the account number or other identification mark or symbol, date, amount paid and, upon request of the consumer, the unpaid balance of the account prior to and after the cash payment.

(7) Upon written request from the consumer, give or forward to the consumer within ten days from the date of receipt of the request a written statement of the consumer's account which shall show the dates and amounts of all installment payments credited to the consumer's account, the dates, amounts and an explanation of all other charges or credits to the account and the unpaid balance of the account. A licensee shall not be required to furnish more than two statements in any 12-month period.

(8) If a mortgage loan is paid in full and, in the case of an open-end loan, the mortgage lender is no longer obligated to make future advances to the consumer, the mortgage lender shall do all of the following:

(i) Cancel any insurance provided by the licensee in connection with the mortgage loan and refund to the consumer, in accordance with regulations promulgated by the Insurance Department, any unearned portion of the premium for the insurance.

(ii) Stamp or write on the face of the mortgage loan agreement or promissory note evidencing the mortgage loan "Paid in Full" or "Canceled," the date paid and, within 60 days, return the mortgage loan agreement or promissory note to the consumer.

(iii) Release any lien on the dwelling or residential real estate and cancel the same of record and, at the time the mortgage loan agreement or promissory note evidencing the mortgage loan is returned, deliver to the consumer good and sufficient assignments, releases or any other certificate, instrument or document as may be necessary to evidence the release.

(9) Provide for periodic accounting of any escrow accounts held by the mortgage lender to the consumer not less than annually, showing the amounts received from the consumer and the amounts disbursed from the accounts.

(10) Refund all fees, other than those fees paid by the licensee to a third party, paid by a consumer when a mortgage loan is not produced within the time specified by the mortgage broker, mortgage lender or mortgage loan correspondent at the rate, term and overall cost agreed to by the consumer. This paragraph shall not apply if the failure to produce a mortgage loan is due solely to the consumer's negligence, his or her refusal to accept and close on a loan commitment or his or her refusal or inability to provide information necessary for processing, including employment verifications and verifications of deposits. The licensee shall disclose to the consumer, in writing, at the time of a loan application which fees paid or to be paid are nonrefundable.

(11) Ensure that all lock-in agreements shall be in writing and shall contain at least the following provisions:

(i) The expiration date of the lock-in, if any.

(ii) The interest rate locked in, if any.

(iii) The discount points locked in, if any.

(iv) The fee locked in, if any.

(v) The lock-in fee, if any.

(12) Upon written request from the consumer or a person authorized by the consumer, provide, within ten days from the date of receipt of the request, a written statement regarding the unpaid balance of a consumer's mortgage loan or account. The statement shall contain the total amount required to pay off a mortgage loan and a specific expiration date for the payoff information. A licensee shall not be required to furnish more than two statements in any 12-month period.

(13) In the case of a mortgage broker, mortgage lender or mortgage loan correspondent, do all of the following:

(i) Maintain supervision and control of and responsibility for the acts and omissions of all mortgage originators sponsored by the licensee.

(ii) Maintain a list of all current and former mortgage originators sponsored by the licensee and the dates of the sponsorship.

(iii) In the event that a licensee believes that a mortgage originator sponsored by the licensee has engaged in any activity that is illegal or in violation of this chapter or any regulation or statement of policy promulgated under this chapter, the licensee shall provide the department with written notification of the belief and the licensee's proposed corrective measures within 30 days. A licensee shall not be liable to a mortgage originator in connection with the notification.

(14) In the case of a mortgage originator, clearly display the mortgage originator's unique identifier on all mortgage loan application forms and personal solicitations or advertisements, including business cards.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended pars. (2), (8) and (13).

2009 Amendment. Act 31 added par. (14).



Section 6122 - Powers conferred on certain licensees engaged in the mortgage loan business

§ 6122. Powers conferred on certain licensees engaged in the

mortgage loan business.

(a) Mortgage lenders.--If they are in compliance with the provisions of this chapter, mortgage lenders shall have the power and authority:

(1) To make first and secondary mortgage loans and, subject to the limitations of this chapter, to charge and collect interest, origination fees and delinquency charges for the loans.

(2) To collect fees or premiums for title examination, abstract of title, title insurance, credit reports, surveys, appraisals, notaries, postage, including messenger and express carrier, tax service or other costs or fees actually related to the processing of a mortgage loan application or making of a mortgage loan, when the fees are actually paid or incurred by the licensee and to collect fees or charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting or releasing or satisfying any security related to the mortgage loan and include these in the principal of the mortgage loan.

(3) To provide access to credit life, credit disability, credit accident and health and credit unemployment insurance. A consumer shall not be compelled to purchase credit life, credit disability, credit accident and health or credit unemployment insurance as a condition of the making of a mortgage loan, and all contracts utilized shall reflect a clear disclosure that the purchase of credit life, credit disability, credit accident and health or credit unemployment insurance is not a prerequisite to obtaining a mortgage loan. If, however, the consumer elects to obtain credit life, credit disability, credit accident and health or credit unemployment insurance through the licensee, the consumer shall consent thereto in writing. If consumers desire joint- life or joint accident and health insurance, all consumers shall consent thereto in writing. The insurance shall be obtained from an insurance company authorized by the laws of this Commonwealth to conduct business in this Commonwealth. Any benefit or return to the licensee from the sale or provision of the insurance shall not be included in the computation of the maximum charge authorized for mortgage loans under this chapter and shall not be deemed a violation of this chapter when the insurance is written pursuant to the laws of this Commonwealth governing insurance.

(4) To require property insurance on security against reasonable risks of loss, damage and destruction and to provide access to the insurance to the consumer. The amount and term of the insurance shall be reasonable in relation to the amount and term of the mortgage loan contract and the value of the security. This requirement shall be satisfied if the consumer demonstrates at the time the mortgage loan is made that the consumer has valid and collectible insurance covering the property to be insured and has furnished the licensee with a loss payable endorsement sufficient for the protection of the licensee. If the consumer elects to obtain property insurance through the licensee, the consumer shall consent thereto in writing, and the insurance shall be obtained from an insurance company authorized by the laws of this Commonwealth to conduct business in this Commonwealth. Any benefit or return to the licensee from the sale or provision of property insurance shall not be included in the computation of the maximum charge authorized for mortgage loans under this chapter and shall not be deemed a violation of this chapter when the insurance is written pursuant to the laws of this Commonwealth governing insurance. The premium for any property insurance may be included in the principal amount of the mortgage loan requested by the consumer. However, the premium shall be disclosed as a separate item on the face of the principal contract document and the licensee's individual consumer ledger records.

(5) To collect a fee for a subsequent dishonored check or instrument taken in payment, not to exceed the service charge permitted to be imposed under 18 Pa.C.S. § 4105

(relating to bad checks).

(6) To collect reasonable attorney fees of an attorney at law upon the execution of the mortgage loan if the fees:

(i) represent actual fees charged the licensee in connection with the mortgage loan; and

(ii) are evidenced by a statement for services rendered addressed to the licensee; and

(iii) are included in the principal of the mortgage loan.

(7) To collect reasonable attorney fees of an attorney at law in the collection of a delinquent mortgage loan and to collect court costs incurred in the collection of the mortgage loan.

(b) Mortgage brokers and loan correspondents.--Provided they are in compliance with the provisions of this chapter, mortgage brokers and mortgage loan correspondents shall have the power and authority:

(1) To collect title examination, credit report and appraisal fees actually related to the making of a mortgage loan when the fees are actually paid or incurred by the licensee and to include the fees in the principal of the mortgage loan which is being negotiated or arranged.

(2) To charge a broker's fee if the fee is disclosed to the consumer for whom the loan is being negotiated or arranged.

(3) To accept from a licensee a fee or premium for brokering or cobrokering a mortgage loan, provided that the payment and acceptance of the fee or premium is in compliance with Federal law, including the Real Estate Settlement Procedures Act of 1974 (Public Law 93-533, 88 Stat. 1724). (Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment. Act 31 amended subsec. (a)(1) and added subsec. (a)(6) and (7).



Section 6123 - Mortgage loan business prohibitions

A licensee engaging in the mortgage loan business shall not:

(1) Charge, contract for, collect or receive charges, fees, premiums, commissions or other considerations in excess of the limitations of those contained in this chapter.

(2) Disburse the proceeds of a mortgage loan in any form other than cash, electronic funds transfer, certified check or cashier's check where the proceeds are disbursed by the licensee to a closing agent. This paragraph shall not be construed as requiring a lender to utilize a closing agent and shall not apply to disbursements by check directly from the licensee's account payable to the consumer, consumer designees or other parties due funds from the closing.

(3) Advertise, cause to be advertised or otherwise solicit whether orally, in writing, by telecast, by broadcast or in any other manner any statement or representation which is false, misleading or deceptive.

(4) Require a consumer to pay, to the licensee or any other person, a broker's fee, finder's fee, commission, premium or any other charges for obtaining, procuring or placing of a mortgage loan, except as provided under this chapter. This restriction shall not prohibit a mortgage lender from paying a fee to a mortgage broker in connection with the placement or procurement of a mortgage loan nor prohibit a consumer from requesting or directing a mortgage lender licensee to pay a fee from the proceeds of a mortgage loan or include it in the amount to be financed.

(5) Make any mortgage loan on the condition, agreement or understanding that the consumer contract with any specific person or organization for insurance services as agent, broker or underwriter.

(6) In the case of a mortgage loan correspondent, service mortgage loans or close mortgage loans utilizing funding other than a wholesale table funder, except in an emergency circumstance where wholesale table funding is not available.

(7) In the case of a mortgage broker or mortgage originator, commit to close or close mortgage loans in its own name, service mortgage loans, enter into lock-in agreements or collect lock-in fees or be or designate the exclusive recipient of notices or other communications sent from a lender or servicer to a consumer, provided, however, that a mortgage broker or mortgage originator can provide a lender's lock-in agreement to a consumer on behalf of that lender and collect lock-in fees payable to that lender on the lender's behalf.

(8) In the case of a mortgage originator, accept any fees from consumers in the mortgage originator's own name. A mortgage originator may accept fees payable to the mortgage originator's sponsoring licensee and fees payable to third-party entities on behalf of the mortgage originator's sponsoring licensee. A mortgage originator may not accept advance fees payable to the mortgage originator's sponsoring licensee unless the licensee is authorized to collect advance fees under this chapter.

(9) In the case of a mortgage originator, engage in the mortgage loan business other than on behalf of the single mortgage broker, mortgage lender or mortgage loan correspondent or a person excepted from this chapter or a person excepted from licensure under section 6112 (relating to exceptions to license requirements) that sponsors the mortgage originator.

(June 29, 2009, P.L.51, No.10, eff. 60 days; July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended par. (8) and added par. (9).

2009 Amendment. Act 10 amended par. (7).

Cross References. Section 6123 is referred to in section 6102 of this title.



Section 6124 - Prohibited clauses in mortgage loan documents

§ 6124. Prohibited clauses in mortgage loan documents. No writing of any kind executed in connection with a mortgage loan shall contain:

(1) An agreement whereby the consumer waives any rights accruing to the consumer under the provisions of this chapter.

(2) An irrevocable wage assignment of, or order for the payment of, any salary, wages, commissions or any other compensation for services, or any part thereof, earned or to be earned.

(3) An agreement to pay any amount other than the unpaid balance of the mortgage loan agreement or promissory note or any other charge authorized by this chapter.



Section 6125 - Mortgage lending authority

(a) First mortgage loans.--Mortgage lenders engaged in the first mortgage loan business may make first mortgage loans pursuant to:

(1) the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law; or

(2) if the licensee is qualified, applicable Federal law, including the Alternative Mortgage Transaction Parity Act of 1982 (96 Stat. 1545, 12 U.S.C. § 3801 et seq.) and section 501 of the Depository Institution Deregulation and Monetary Control Act of 1980 (94 Stat. 161, 12 U.S.C. § 1735f-7a).

(b) Secondary mortgage loans.--Mortgage lenders engaged in the secondary mortgage loan business may:

(1) if the licensee is qualified, make secondary mortgage loans on terms as are permissible under applicable Federal law, including the Alternative Mortgage Transaction Parity Act of 1982; or

(2) (i) make secondary mortgage loans repayable in installments and charge, contract for and receive thereon interest at a rate not exceeding 1.85% per month. No interest shall be paid, deducted or received in advance, except that interest from the date of disbursement of funds to the consumer to the first day of the following month shall be permitted in the event the first installment payment is more than 30 days after the date of disbursement. Interest shall not be compounded and shall be computed only on unpaid principal balances. However, the inclusion of earned interest in a new note shall not be considered compounding. For the purpose of computing interest, a month shall be any period of 30 consecutive days;

(ii) charge and collect an origination fee not exceeding 3% of the original principal amount of the secondary mortgage loan. The fee shall be fully earned at the time the secondary mortgage loan is made and may be added to the principal amount of the secondary mortgage loan. No origination fee may be collected on subsequent advances made pursuant to an open-end loan if the full fee of 3% of the credit limit was collected at the time the open-end loan was made; and

(iii) charge and collect a delinquency charge of $20 or 10% of each payment, whichever is greater, for a payment which is more than 15 days late.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment. Act 31 amended subsec. (b)(2)(ii).



Section 6126 - Requirements as to open-end loans

The following shall apply:

(1) A mortgage lender may make open-end loans and may contract for and receive thereon interest and charges as set forth under this chapter.

(2) A mortgage lender shall not compound interest by adding any unpaid interest authorized by this section to the unpaid principal balance of the consumer's account, provided, however, that the unpaid principal balance may include the additional charges authorized by this subchapter.

(3) Interest authorized by this section shall be deemed not to exceed the maximum interest permitted by this subchapter if the interest is computed in each billing cycle by any of the following methods:

(i) by converting the monthly rate to a daily rate and multiplying the daily rate by the applicable portion of the daily unpaid principal balance of the account, in which case the daily rate shall be 1/30 of the monthly rate;

(ii) by multiplying the monthly rate by the applicable portion of the average monthly unpaid principal balance of the account in the billing cycle, in which case the average daily unpaid principal balance is the sum of the amount unpaid each day during the cycle divided by the number of days in the cycle; or

(iii) by converting the monthly rate to a daily rate and multiplying the daily rate by the average daily unpaid principal balance of the account in the billing cycle, in which case the daily rate shall be 1/30 of the monthly rate.

(4) For all of the methods of computation in paragraph (3)(i), (ii) and (iii), the billing cycle shall be monthly, and the unpaid principal balance on any day shall be determined by adding to any balance unpaid as of the beginning of that day all advances and other permissible amounts charged to the consumer and deducting all payments and other credits made or received that day.

(5) The consumer may at any time pay all or any part of the unpaid balance in the consumer's account without prepayment penalty or, if the account is not in default, the consumer may pay the unpaid principal balance in monthly installments. Minimum monthly payment requirements shall be determined by the licensee and set forth in the agreement evidencing the open-end loan.

(6) A mortgage lender may contract for and receive the fees, costs and expenses permitted by this subchapter on other first or secondary mortgage loans, subject to all the conditions and restrictions set forth in this subchapter, with the following variations:

(i) If credit life or disability insurance is provided and if the insured dies or becomes disabled when there is an outstanding open-end loan indebtedness, the insurance shall be sufficient to pay the total balance of the loan due on the date of the consumer's death in the case of credit life insurance or all minimum payments which become due on the loan during the covered period of disability in the case of credit disability insurance. The additional charge for credit life insurance or credit disability insurance shall be calculated in each billing cycle by applying the current monthly premium rate for insurance, as the rate may be determined by the Insurance Commissioner, to the unpaid balances in the consumer's account, using any of the methods specified in paragraph (3) for the calculation of loan charges.

(ii) No credit life or disability insurance written in connection with an open-end loan shall be canceled by the licensee because of delinquency of the consumer in the making of the required minimum payments on the loan unless one or more of the payments is past due for a period of 90 days or more, and the licensee shall advance to the insurer the amounts required to keep the insurance in force during the period, which amounts may be debited to the consumer's account.

(iii) The amount, terms and conditions of any insurance against loss or damage to property must be reasonable in relation to character and value of the property insured and the maximum anticipated amount of credit to be extended.

(7) Notwithstanding any other provisions in this chapter to the contrary, a mortgage lender may retain any security interest in a dwelling or real or personal property until the open-end loan is terminated, provided that, if there is no outstanding balance in the account and there is no commitment by the licensee to make advances, the mortgage lender shall, within ten days following written demand by the consumer, deliver to the consumer a release of the mortgage, indenture, deed of trust or any other similar instrument or document on any dwelling or residential real estate taken as security for the open-end loan. The mortgage lender shall include on all billing statements provided in connection with an open-end loan a statement that the licensee retains a security interest in the consumer's dwelling or residential real estate whenever the security interest has not been released.

(8) A mortgage lender may charge, contract for, receive or collect on any open-end loan account an annual fee not to exceed $50 per year.

(July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended par. (7).



Section 6131 - Application for license

(a) Contents.--An application for a license under this chapter shall be on a form prescribed and provided by the department. Consistent with sections 202 E and 405 F(1) of the act of May 15, 1933 (P.L.565, No.111), known as the Department of Banking and Securities Code, all applicants and licensees shall use the Nationwide Mortgage Licensing System and Registry to obtain and maintain licenses under this chapter.

(1) In the case of a mortgage broker, mortgage lender or mortgage loan correspondent, the application shall include the following:

(i) The name of the applicant.

(ii) The address of the principal place of business and any branches of the applicant.

(iii) The full name, official title and business address of each director and principal officer of the mortgage loan business.

(iv) Any other information that may be required by the department.

(2) In the case of a mortgage originator, the application shall include the following:

(i) The name of the applicant.

(ii) The name of the sponsoring licensee or excepted person of the applicant and location of the excepted person or licensed location of the licensee to which the applicant is assigned.

(iii) Any other information that may be required by the department.

(3) An applicant shall demonstrate to the department that policies and procedures have been developed to receive and process consumer inquiries and grievances promptly and fairly.

(a.1) Licensing of principal place of business and branches.--All applicants and licensees must establish and maintain a separate license for the principal place of business and each branch.

(b) Duty to update.--All applicants and licensees shall be required to provide the department with written notice of the change in any information contained in an application for a license or for any renewal of a license within ten days of an applicant or licensee becoming aware of the change.

(c) Mortgage lender license.--The department shall issue a mortgage lender license applied for under this chapter if the applicant has:

(1) (Deleted by amendment).

(2) Been approved for and will continue to maintain as a licensee a line of credit, repurchase agreement or equivalent mortgage-funding capability of not less than $1,000,000.

(3) Established a minimum net worth of $250,000 at the time of application and will, at all times thereafter, maintain the minimum net worth.

(4) Been approved for and will continue to maintain as a licensee fidelity bond coverage in accordance with the guidelines established by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

(5) Obtained and will maintain a surety bond in an amount that will provide coverage for the mortgage originators sponsored by the applicant or licensee, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i) The amount of the bond shall be:

(A) $100,000 for an applicant or licensee whose mortgage originators will originate or originated less than $30,000,000 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year;

(B) $200,000 for an applicant or licensee whose mortgage originators will originate or originated $30,000,000 to $99,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year;

(C) $300,000 for an applicant or licensee whose mortgage originators will originate or originated $100,000,000 to $249,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; and

(D) $500,000 for an applicant or licensee whose mortgage originators will originate or originated $250,000,000 or more in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year.

(ii) For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated by its mortgage originators in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated by the licensee's mortgage originators as indicated on the licensee's periodic report.

(iii) The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the licensee's mortgage originators that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(6) Designated an individual as the qualifying individual for the principal place of business and separate individuals as branch managers for each branch, as applicable.

(d) Mortgage loan correspondent license.--The department shall issue a loan correspondent's license applied for under this chapter if the applicant:

(1) Obtains and will maintain a bond in the amount of $100,000, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and any person or persons who obtain a judgment against the mortgage loan correspondent for failure to carry out the terms of any provision for which advance fees are paid. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. A mortgage loan correspondent who can demonstrate to the satisfaction of the department that the correspondent does not and will not accept advance fees shall be exempt from the bond requirement of this paragraph.

(2) Establishes a minimum net worth of $100,000 at the time of application and will, at all times thereafter, maintain the minimum net worth.

(3) Obtains and will maintain a surety bond in an amount that will provide coverage for the mortgage originators sponsored by the applicant or licensee, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i) The amount of the bond shall be $100,000 for an applicant or licensee whose mortgage originators will originate or originated less than $30,000,000 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; $200,000 for an applicant or licensee whose mortgage originators will originate or originated $30,000,000 to $99,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; $300,000 for an applicant or licensee whose mortgage originators will originate or originated $100,000,000 to $249,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; and $500,000 for an applicant or licensee whose mortgage originators will originate or originated $250,000,000 or more in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year.

(ii) For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated by its mortgage originators in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated by the licensee's mortgage originators as indicated on the licensee's periodic report.

(iii) The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the licensee's mortgage originators that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(4) Designates an individual as the qualifying individual for the principal place of business and separate individuals as branch managers for each branch, as applicable.

(e) Mortgage broker license.--

(1) The department shall issue a mortgage broker license applied for under this chapter if the applicant obtains and will maintain a bond in the amount of $100,000, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The bond shall be a penal bond conditioned on compliance with this chapter and subject to forfeiture by the department and shall run to the Commonwealth for its use. The bond shall also be for the use of any person against the mortgage broker for failure to carry out the terms of any provision for which advance fees are paid. If the person is aggrieved, the person may, with the written consent of the department, recover advance fees and costs from the bond by filing a claim with the surety company or maintaining an action on the bond. In the alternative, an aggrieved person may recover advance fees and costs by filing a formal complaint against the mortgage broker with the department which shall adjudicate the matter. The adjudication shall be binding upon the surety company and enforceable by the department in Commonwealth Court and by an aggrieved person in any court. Any aggrieved person seeking to recover advance fees and costs from a bond that has already been forfeited by the department or which the department is in the process of forfeiting may recover payment on the bond if, after filing a petition with the department, the department consents to the aggrieved person's requested payment or portion thereof. The department may pay the aggrieved person from the bond proceeds it recovers. Nothing in this section shall be construed as limiting the ability of any court or magisterial district judge to award to any aggrieved person other damages, court costs and attorney fees as permitted by law, but those claims that are not advance fees or related costs may not be recovered from the bond. The department, in its discretion, may consent to or order pro rata or other recovery on the bond for any aggrieved person if claims against the bond may or do exceed its full monetary amount. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(2) Mortgage brokers who can demonstrate to the satisfaction of the department that they do not and will not accept advance fees shall be exempt from the bond requirement of paragraph (1).

(3) A mortgage broker shall obtain and maintain a surety bond in an amount that will provide coverage for the mortgage originators sponsored by the applicant or licensee, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i) The amount of the bond shall be $50,000 for an applicant or licensee whose mortgage originators will originate or originated less than $15,000,000 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; $75,000 for an applicant or licensee whose mortgage originators will originate or originated $15,000,000 to $29,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; $100,000 for an applicant or licensee whose mortgage originators will originate or originated $30,000,000 to $49,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; and $150,000 for an applicant or licensee whose mortgage originators will originate or originated $50,000,000 or more in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year.

(ii) For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated by its mortgage originators in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated by the licensee's mortgage originators as indicated on the licensee's periodic report.

(iii) The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the licensee's mortgage originators that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(4) A mortgage broker shall designate an individual as the qualifying individual for the principal place of business and separate individuals as branch managers for each branch, as applicable.

(f) Mortgage originator license.--A mortgage originator shall do all of the following:

(1) Be an employee of or under the direct supervision and control of a licensed mortgage broker, mortgage lender or mortgage loan correspondent, a person excepted from this chapter or a person excepted from licensure under section 6112 (relating to exceptions to license requirements). The licensee or person shall sponsor the mortgage originator in the Nationwide Mortgage Licensing System and Registry and directly supervise, control and maintain responsibility for the acts and omissions of the mortgage originator.

(2) Be assigned to and work out of a licensed location of the sponsoring licensee or a location of a sponsoring person excepted from this chapter or excepted from licensure under section 6112, which, in the case of a sponsoring licensee, may be either the mortgage originator's residence or a location of the licensee that is within 100 miles of the mortgage originator's residence.

(3) Maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(4) If a person excepted from this chapter or excepted from licensure under section 6112 does not elect to maintain bond coverage for its mortgage originators in the same manner as a mortgage lender, a mortgage originator employed by or under the direct supervision and control of a person excepted from this chapter or excepted from licensure under section 6112 shall obtain and maintain a surety bond in an amount that will provide coverage for the mortgage originator, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i) The amount of the bond shall be $25,000 for an applicant or licensee who will originate or originated less than $7,500,000 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; $50,000 for an applicant or licensee who will originate or originated $7,500,000 to $14,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; $75,000 for an applicant or licensee who will originate or originated $15,000,000 to $29,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; $100,000 for an applicant or licensee who will originate or originated $30,000,000 to $49,999,999.99 in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year; and $150,000 for an applicant or licensee who will originate or originated $50,000,000 or more in mortgage loans secured by Pennsylvania dwellings or residential real estate in a calendar year.

(ii) For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania dwellings or residential real estate originated by the mortgage originator as indicated on the mortgage originator's periodic report.

(iii) The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the mortgage originator that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(5) Only engage in the mortgage loan business on behalf of the single mortgage broker, mortgage lender or mortgage loan correspondent or a person excepted from this chapter or a person excepted from licensure under section 6112 that sponsors the mortgage originator.

(g) Nationwide Mortgage Licensing System and Registry information challenge process.--A mortgage originator applicant or licensee may challenge the accuracy of information entered by the department to the Nationwide Mortgage Licensing System and Registry regarding the mortgage originator applicant or licensee by filing a written complaint with the department. The department shall review the complaint and alleged inaccurate information on the Nationwide Mortgage Licensing System and Registry and notify the applicant or licensee of corrective action taken by the department regarding the alleged inaccurate information within 30 days of receipt of the complaint.

(h) License renewals.--Licenses shall be issued for terms not to exceed 14 months and may be renewed by the department each year on a schedule set by the department upon application by the licensee and the payment of any and all applicable renewal fees. The licensee shall demonstrate to the department that it is conducting the mortgage loan business in accordance with the requirements of this chapter and that the licensee or directors, officers, partners, employees, mortgage originators, agents and ultimate equitable owners of 10% or more of the licensee continue to meet all of the initial requirements for licensure required by this chapter unless otherwise determined by the department.

(i) Out-of-State applicants.--

(1) If an applicant is not a resident of this Commonwealth, as a condition to receiving a license under this chapter, the applicant shall be authorized to do business in this Commonwealth in accordance with the laws of this Commonwealth regulating corporations and other entities conducting business in this Commonwealth and shall maintain at least one office which is the office that shall be licensed as the principal place of business for the purposes of this chapter.

(2) Out-of-State applicants shall file with the license application an irrevocable consent, duly acknowledged, that suits and actions may be commenced against that person in the courts of this Commonwealth by the service of process of any pleading upon the department in the usual manner provided for service of process and pleadings by the laws and court rules of this Commonwealth. The consent shall provide that this service shall be as valid and binding as if service had been made personally upon the person in this Commonwealth. In all cases where process or pleadings are served upon the department under the provisions of this section, the process or pleadings shall be served in triplicate; one copy shall be filed in the department's offices and the others shall be forwarded by the department, by certified or registered mail, return receipt requested, to the last known principal place of business of the person.

(j) Disclosure of mortgage originator information.--Notwithstanding section 302 of the act of May 15, 1933 (P.L.565, No.111), known as the Department of Banking and Securities Code, the department shall make available to the public, including by access to the Nationwide Mortgage Licensing System and Registry, the employment history of a mortgage originator.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days)

Cross References. Section 6131 is referred to in sections 6112, 6134, 6135, 6139 of this title.



Section 6131.1 - Prelicensing and continuing education

(a) General requirements.--

(1) Applicants shall complete prelicensing education required under subsection (b) and pass a written test regarding the education under subsection (c) in order to obtain a license under this chapter.

(2) Licensees shall complete continuing education required under subsection (d) in order to renew a license under this chapter.

(b) Prelicensing education.--

(1) A mortgage originator applicant, and at least one qualifying individual of a mortgage broker, mortgage lender or mortgage loan correspondent applicant, shall complete at least 20 hours of education programs approved in accordance with paragraph (2), which shall include all of the following:

(i) Three hours of Federal law and regulations.

(ii) Three hours of ethics, which shall include instruction on fraud, consumer protection and fair lending issues.

(iii) Two hours of training related to lending standards for the nontraditional mortgage loan marketplace.

(iv) Three hours of Pennsylvania law and regulations, including this chapter, the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law, and the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law.

(2) Prelicensing education programs shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department based upon reasonable standards. Review and approval of a prelicensing education program shall include review and approval of the program provider.

(3) A prelicensing education program approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department may be provided by the sponsor of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such sponsor or entity.

(4) Prelicensing education programs may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department.

(5) Except for prelicensing education programs under paragraph (1)(iv), prelicensing education programs approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department and completed for another State license application shall be accepted as credit toward completion of the prelicensing education requirements of this chapter.

(6) An applicant that was previously licensed under this chapter that is applying to become licensed again under this chapter must demonstrate that the applicant has completed all of the continuing education requirements for the year in which the applicant was last licensed under this chapter.

(c) Prelicensing written test.--

(1) A mortgage originator applicant, and at least one qualifying individual of a mortgage broker, mortgage lender or mortgage loan correspondent applicant, shall pass, in accordance with the standards established under this subsection, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. The department may also require applicants to pass a test regarding Pennsylvania-specific law, which shall be administered by a test provider approved by the department or as otherwise determined by the department under subsection (e).

(2) A written test shall not be treated as a qualified written test for purposes of paragraph (1) unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(i) Ethics.

(ii) Federal law and regulation pertaining to mortgage origination.

(iii) Pennsylvania law and regulation pertaining to mortgage origination, unless otherwise determined by the department.

(iv) Federal and Pennsylvania law and regulation related to fraud, consumer protection, the nontraditional mortgage marketplace and fair lending issues.

(3) A test provider approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department may provide a test at the location of the sponsor of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the sponsor or entity.

(4) (i) An applicant shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than 75% correct answers to questions.

(ii) An applicant may take a test three consecutive times with each consecutive taking occurring at least 30 days after the preceding test.

(iii) After failing three consecutive tests, an applicant shall wait at least six months before taking the test again.

(iv) A formerly licensed mortgage originator applicant who has been unlicensed for five continuous years or longer shall retake a test. Any time during which the individual is a registered mortgage loan originator shall not be counted toward the five-year continuous period.

(d) Continuing education.--

(1) A licensee who is a mortgage originator and all branch managers and qualifying individuals of a mortgage broker, mortgage lender or mortgage loan correspondent shall annually complete at least eight hours of education programs in accordance with paragraph (2), which shall include all of the following:

(i) Three hours of Federal law and regulations.

(ii) Two hours of ethics, which shall include instruction on fraud, consumer protection and fair lending issues.

(iii) Two hours of training related to lending standards for the nontraditional mortgage loan marketplace.

(iv) One hour of Pennsylvania law, including this chapter, the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law, and the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law.

(2) Continuing education programs shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department based upon reasonable standards. Review and approval of a continuing education program shall include review and approval of the program provider.

(3) A continuing education program approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department may be provided by the sponsor of the licensee or an entity which is affiliated with the licensee by an agency contract, or any subsidiary or affiliate of the sponsor or entity.

(4) Continuing education programs may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department.

(5) A licensee may only receive credit for a continuing education program in the year in which the program is taken and may not take the same continuing education program in the same or successive years to meet the requirements of this subsection.

(6) A licensed mortgage originator who is an instructor of an approved continuing education program may receive credit for the licensed mortgage loan originator's own continuing education requirement at the rate of two hours credit for every one hour taught.

(7) Except for the continuing education program under paragraph (1)(iv), continuing education programs approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department and completed for another state shall be accepted as credit toward completion of the continuing education requirements of this chapter.

(8) An individual who is a mortgage originator, branch manager or qualifying individual of a mortgage broker, mortgage lender or mortgage loan correspondent is not required to complete the requirements of this subsection in any licensing year in which the individual has completed the requirements of subsection (b).

(e) Pennsylvania-specific education and testing programs.--

(1) Pennsylvania-specific education and testing programs shall be approved by the department, unless otherwise determined by the department. The department may charge education and testing providers a fee, to be determined by the department, for department review of Pennsylvania-specific education and testing programs.

(2) An education provider may apply for education and testing program approval on a form prescribed and provided by the department. The application shall be submitted to the department at least 60 days prior to the first date that the education is proposed to be offered. The application shall include:

(i) An outline of the proposed education and testing program, and the method of instruction and testing, whether in a classroom, online or by any other means.

(ii) A resume detailing each proposed instructor's qualifications. The following individuals shall not be qualified to be instructors, unless the department determines otherwise:

(A) An individual who has had his license denied, not renewed, suspended or revoked by the department or any other state.

(B) An individual who has been the director, officer, partner, employee, agent or ultimate equitable owner of 10% or more of a licensee that has had its license denied, not renewed, suspended or revoked by the department or another state.

(C) An individual who has been subject to a department order or agreement prohibiting the individual from engaging in the mortgage loan business in this Commonwealth or acting in any other capacity related to activities regulated by the department or similar order or agreement issued by another state.

(D) An individual who has pleaded guilty, been convicted of or pleaded nolo contendere to a crime of moral turpitude or felony.

(iii) Other information that the department may require.

(3) The department shall be notified in writing at least 10 days prior to any change in instructors. A new instructor shall be subject to the criteria under paragraph (2)(ii).

(4) Education programs offered solely to satisfy the requirements of subsection (d) shall not be required to include a written testing component.

(5) The department shall have 45 days from receipt of a completed application to approve or deny the proposed education and testing program. An application shall be deemed completed when the requirements of this subsection have been fulfilled. If the department fails to approve or deny an application submitted by a prospective education provider within 45 days of its receipt, the education program shall be deemed approved by the department. The department may deny an application submitted by an education provider if the education and testing program or education provider fails to satisfy any of the conditions or requirements contained under this chapter.

(6) Approval of an education program by the department shall be valid for one licensing year and shall not constitute permanent approval of the education program.

(7) Education providers shall provide free access to the department to monitor education programs. In order to ensure the department's access to education programs, education providers shall provide the department with notification of the date, time and location of each education program that is offered by the education provider.

(8) Education providers shall retain original records of attendance for each education and testing program conducted by the education provider for four years and shall provide the department free access to the records upon request.

(9) The department may revoke its approval of an education provider's education and testing programs if the education provider fails to comply with any requirement of this chapter.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended subsecs. (b), (c) and (d).

2009 Amendment. Act 31 added section 6131.1.

Cross References. Section 6131.1 is referred to in sections 6112, 6139 of this title.



Section 6132 - License fees

§ 6132. License fees.

(a) Initial application fees.--Except as set forth in subsection (d)(1), an applicant shall pay to the department at the time an application is filed an initial nonrefundable application fee as set forth under this subsection.

(1) For mortgage lenders and mortgage loan correspondents, $1,500 for the principal place of business and an additional fee of $1,500 for each branch office.

(2) For mortgage brokers, $1,000 for the principal place of business and an additional fee of $250 for each branch office.

(3) For mortgage originators, $200.

(b) Renewal fees.--Prior to each annual renewal of a license, except as set forth in subsection (d)(2), a licensee shall pay to the department a nonrefundable license renewal fee as set forth under this subsection.

(1) For mortgage lenders and mortgage loan correspondents, $750 for the principal place of business and an additional fee of $750 for each branch office.

(2) For mortgage brokers, $500 for the principal place of business and an additional fee of $250 for each branch office.

(3) For mortgage originators, $100.

(c) No abatement of fee.--No abatement of a licensee fee shall be made if the license is issued for a period of less than one year.

(d) Exception to mortgage originator license fees.--

(1) An applicant shall not be required to pay the fee for a mortgage originator license as provided in subsection

(a) if the applicant is also individually a mortgage lender applicant, mortgage loan correspondent applicant or mortgage broker applicant.

(2) A licensee shall not be required to pay the fee for a mortgage originator license as provided in subsection (b) if the licensee is also individually a mortgage lender licensee, mortgage loan correspondent licensee or mortgage broker licensee. (Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment. Act 31 amended subsecs. (a)(1) and (2) and (b) intro. par., (1) and (2) and added subsec. (d).



Section 6133 - Issuance of license

§ 6133. Issuance of license.

(a) Time limit.--Within 60 days after a completed application is received, the department shall either issue a license or, for any reason which the department may refuse to issue a license under this section or for which the department may suspend, revoke or refuse to renew a license under section 6139 (relating to suspension, revocation or refusal), refuse to issue a license. The 60-day time limit specified in this subsection may be extended by the department for an additional 30 days if the department determines that the extension is necessary. The department shall provide written notification to any applicant whose application review has been extended and include the final date by which a decision shall be rendered regarding the application.

(a.1) Investigations.--Upon receipt of an application for a license, the department may conduct an investigation of the applicant or a director, officer, partner, employee, agent or ultimate equitable owner of 10% or more of the applicant as it deems necessary.

(b) Appeal of denial.--If the department refuses to issue a license, it shall notify the applicant in writing of the denial, the reason for the denial and the applicant's right to appeal the denial to the Secretary of Banking. An appeal from the department's refusal to approve an application for a license must be filed by the applicant within 30 days of notice of refusal.

(c) Contents of license.--Each license issued by the department shall specify:

(1) The name and address of the licensee and the address or addresses covered by the license.

(2) The licensee's reference number or unique identifier.

(3) Any other information the department shall require to carry out the purposes of this chapter.

(d) Denial of license due to conviction.--

(1) The department may deny a license if it finds that the applicant or a director, officer, partner, employee, agent or ultimate equitable owner of 10% or more of the applicant has been convicted of a crime of moral turpitude or felony in any jurisdiction or of a crime which, if committed in this Commonwealth, would constitute a crime of moral turpitude or felony. The department shall deny a mortgage originator license if the applicant has been convicted of any felony during the seven-year period preceding the date of the license application or at any time preceding the date of application, if the felony involved an act of fraud, dishonesty, breach of trust or money laundering, unless the applicant has been pardoned for the conviction. For the purposes of this subsection, a person shall be deemed to have been convicted of a crime if the person:

(i) pleads guilty or nolo contendere to a criminal charge before a domestic, foreign or military court or Federal magistrate; or

(ii) is found guilty by the decision or judgment of a domestic, foreign or military court or Federal magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof, unless the plea of guilty or nolo contendere or the decision, judgment or verdict is set aside, vacated, reversed or otherwise abrogated by lawful judicial process.

(2) A license under this chapter shall be deemed to be a covered license within the meaning of section 405 of the act of May 15, 1933 (P.L.565, No.111), known as the Department of Banking Code. The department shall notify a licensee if a covered individual within the meaning of section 405 of the Department of Banking Code that is or will be employed or contracted by the licensee has a criminal background that renders the employee unfit for employment in the mortgage loan business.

(e) Denial of license for other reason.--The department may deny a license or otherwise restrict a license if it finds that the applicant or a director, officer, partner, employee, agent or ultimate equitable owner of 10% or more of the applicant:

(1) has had a license application or license issued by the department or another State licensing agency or by a Federal regulatory agency denied, not renewed, suspended or revoked;

(2) is the subject of an order of the department;

(3) has violated or failed to comply with any provision of this chapter or any regulation, statement of policy or order of the department;

(4) has an outstanding debt to the Commonwealth or a Commonwealth agency; or

(5) does not possess the financial responsibility, character, reputation, integrity and general fitness to command the confidence of the public and to warrant the belief that the mortgage loan business will be operated lawfully, honestly, fairly and within the legislative intent of this chapter and in accordance with the general laws of this Commonwealth. For the purposes of this paragraph, an applicant is not financially responsible if the applicant has shown a disregard in the management of his or her own financial condition. The factors that the department may consider in making a determination regarding an applicant's financial responsibility shall include:

(i) Current outstanding judgments, other than judgments solely as a result of medical expenses.

(ii) Current outstanding tax liens or other government liens and filings.

(iii) Foreclosures within the past three years.

(iv) A pattern of seriously delinquent accounts within the past three years.

(e.1) Mandatory denial of mortgage originator license.--The department shall deny a mortgage originator license if it finds that any of the following paragraphs apply:

(1) The applicant has had a license issued by the department or another State licensing agency or a Federal regulatory agency revoked. If the revocation is formally vacated, this paragraph does not apply.

(2) The applicant does not possess the financial responsibility, character, reputation, integrity and general fitness to command the confidence of the public and to warrant the belief that the mortgage loan business will be operated lawfully, honestly, fairly and within the legislative intent of this chapter and in accordance with the general laws of this Commonwealth. For the purposes of this paragraph, an applicant is not financially responsible if the applicant has shown a disregard in the management of his or her own financial condition. The factors that the department may consider in making a determination regarding an applicant's financial responsibility include:

(i) Current outstanding judgments, other than judgments solely as a result of medical expenses.

(ii) Current outstanding tax liens or other government liens and filings.

(iii) Foreclosures within the past three years.

(iv) A pattern of seriously delinquent accounts within the past three years.

(f) Conditional licenses.--The department may impose conditions on the issuance of any license under this chapter. If the department determines that conditions imposed upon a licensee have not been fulfilled, the department may take any action authorized under this chapter against the licensee that the department deems necessary. In the case of mortgage originator applicants, the department may issue mortgage originator licenses effective immediately upon receipt of an application, which licenses shall be conditional licenses issued under this subsection. (Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment. Act 31 amended subsecs. (c)(1) and (2), (d)(1) and (e)(1), (4) and (5) and added subsec. (e.1).



Section 6134 - License duration

§ 6134. License duration. A license issued by the department shall be subject to all of the following limitations:

(1) Be renewed on the licensee's renewal date each year upon completion of the requirements of section 6131(h)

(relating to application for license). No refund of any portion of the license fee shall be made if the license is voluntarily surrendered to the department or suspended or revoked by the department prior to its expiration date.

(2) Be invalid if the licensee's authority to conduct business is voided under any law of this Commonwealth or any other state, unless the licensee demonstrates to the satisfaction of the department that the applicable court or governmental entity was clearly erroneous in voiding the licensee's authority to conduct business.

(3) Not be assignable or transferable by operation of law or otherwise.



Section 6135 - Licensee requirements

(a) Requirements of licensee.--

(1) (Deleted by amendment).

(2) Each licensee shall maintain at its principal place of business, or at another place if agreed to by the department, the original or a copy of any books, accounts, records and documents, or electronic or similar access thereto, of the business conducted under the license as prescribed by the department to enable the department to determine whether the business of the licensee is being conducted in accordance with the provisions of this chapter and the regulations, statements of policy or orders issued under this chapter. All instruments, documents, accounts, books and records relating to the mortgage loan business shall be kept separate and apart from the records of any other business conducted by the licensee. Records of first and secondary mortgage loans shall be easily distinguishable and easily separated. All records shall be preserved and kept available for investigation or examination by the department for a period of four years, unless otherwise determined by the department. The department shall have free access to and authorization to examine records maintained by the licensee. The costs of the examination, including travel costs, shall be borne by the licensee. The department may deny or revoke the authority to maintain records at another place for good cause in the interest of protection for Commonwealth consumers, including for the licensee's failure to provide books, accounts, records or documents to the department upon request.

(3) A mortgage broker, mortgage lender or mortgage loan correspondent, or a mortgage originator that is required to obtain and maintain its own bond coverage under section 6131(f)(4) (relating to application for license), shall file periodically, as determined by the department, a report with the department or the Nationwide Mortgage Licensing System and Registry, as determined by the department, setting forth such information as the department shall require concerning the first or secondary mortgage loan business conducted by the licensee. Licensees who fail to file the required report at the date required by the department may be subject to a penalty of $100 for each day after the due date until the report is filed.

(4) Each licensee shall be subject to examination by the department at its discretion, at which time the department shall have free access, during regular business hours, to the licensee's place or places of business and to all instruments, documents, accounts, books and records which pertain to a licensee's first or secondary mortgage loan business. The department may examine a licensee at any time if the department deems the examination to be necessary or desirable. The cost of any such examination shall be borne by the licensee.

(5) Each licensee shall include in all advertisements the licensee's unique identifier.

(b) Accounting records.--For licensees with minimum net worth requirements pursuant to this chapter, the licensee's accounting records must be constructed and maintained in compliance with generally accepted accounting principles or as provided by department regulation.

(c) Copies.--If copies of instruments, documents, accounts, books or records are maintained under subsection (a)(2), they may be photostatic, microfilm or electronic copies or copies provided in some other manner approved by the department.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended subsecs. (a) and (b).

Cross References. Section 6135 is referred to in section 6112 of this title.



Section 6136 - Licensee limitations

(a) Name and changes to name.--A licensee cannot transact any business under this chapter under any other name or names except those names designated in its license. A mortgage originator may not use any other name other than the mortgage originator's personal legal name. A licensee that changes its name or place or places of business shall notify the department or the Nationwide Mortgage Licensing System and Registry, as determined by the department, within ten days of the change.

(b) Other businesses.--A licensee cannot conduct a business other than the mortgage loan business licensed by the department under this chapter without at least 30 days' prior written notification to the department.

(July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended subsec. (a).



Section 6137 - Surrender of license

Upon satisfying the department that all creditors of a licensee have been paid or that other arrangements satisfactory to the creditors and the department have been made, a licensee may voluntarily surrender its license to the department by providing the department or the Nationwide Mortgage Licensing System and Registry, as determined by the department, written notice that the license is being voluntarily surrendered, but an action by a licensee shall not affect the licensee's civil or criminal liability for acts committed.

(July 2, 2013, P.L.210, No.38, eff. 60 days)



Section 6138 - Authority of department

(a) General authority.--The department shall have the authority to:

(1) Examine any instrument, document, account, book, record or file of a licensee or any person having a connection to the licensee or make other investigation as may be necessary to administer the provisions of this chapter. Pursuant to this authority, the department may remove any instrument, document, account, book, record or file of a licensee to a location outside of the licensee's office location. The costs of the examination shall be borne by the licensee or the entity subject to the examination.

(2) Conduct administrative hearings on any matter pertaining to this chapter, issue subpoenas to compel the attendance of witnesses and the production of instruments, documents, accounts, books and records at any hearing. The instruments, documents, accounts, books and records may be retained by the department until the completion of all proceedings in connection with which the materials were produced. A department official may administer oaths and affirmations to a person whose testimony is required. In the event a person fails to comply with a subpoena issued by the department or to testify on a matter concerning which he may be lawfully interrogated, on application by the department, the Commonwealth Court may issue an order requiring the attendance of the person, the production of instruments, documents, accounts, books and records and the giving of testimony.

(3) Request and receive information or records of any kind, including reports of criminal history record information from any Federal, State, local or foreign government entity regarding an applicant for a license, licensee or person related in any way to the business of the applicant or licensee, at a cost to be paid by the applicant or licensee.

(4) Issue regulations, statements of policy or orders as may be necessary for the proper conduct of the mortgage loan business by licensees, the issuance and renewal of licenses and the enforcement of this chapter.

(5) Prohibit or permanently remove a person or licensee responsible for a violation of this chapter from working in the present capacity or in any other capacity of the person or licensee related to activities regulated by the department.

(6) Order a person or licensee to make restitution for actual damages to consumers caused by any violation of this chapter.

(7) Issue cease and desist orders that are effective immediately, subject to a hearing as specified in subsection (b) within 14 days of the issuance of the order.

(8) Impose such other conditions as the department deems appropriate.

(b) Hearings.--A person aggrieved by a decision of the department may appeal the decision of the department to the commission. The appeal shall be conducted under 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies).

(c) Injunctions.--The department may maintain an action for an injunction or other process against a person to restrain and prevent the person from engaging in an activity violating this chapter.

(d) Final orders.--A decision of the commission, or an unappealed order of the department, shall be a final order of the department and shall be enforceable in a court of competent jurisdiction. The department may publish final adjudications issued under this section, subject to redaction or modification to preserve confidentiality. The department shall regularly report violations of this chapter, enforcement actions and other relevant information to the Nationwide Mortgage Licensing System and Registry.

(e) Appeals.--A person aggrieved by a decision of the commission may appeal the decision under 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(f) Orders affecting mortgage originators.--An order issued against a licensee is applicable to the mortgage originators sponsored by the licensee.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended subsecs. (b), (d), (e) and (f).

Cross References. Section 6138 is referred to in section 6112 of this title.



Section 6139 - Suspension, revocation or refusal

(a) Departmental action.--The department may suspend, revoke or refuse to renew a license issued under this chapter if any fact or condition exists or is discovered which, if it had existed or had been discovered at the time of filing of the application for the license, would have warranted the department in refusing to issue the license or if a licensee or director, officer, partner, employee, mortgage originator or owner of a licensee has:

(1) Made a material misstatement in an application or any report or submission required by this chapter or any department regulation, statement of policy or order.

(2) Failed to comply with or violated any provision of this chapter or any regulation or order promulgated or issued by the department under this chapter.

(3) Engaged in dishonest, fraudulent or illegal practices or conduct in a business or unfair or unethical practices or conduct in connection with the mortgage loan business.

(4) Been convicted of or pleaded guilty or nolo contendere to a crime of moral turpitude or felony.

(5) Permanently or temporarily been enjoined by a court of competent jurisdiction from engaging in or continuing conduct or a practice involving an aspect of the mortgage loan business.

(6) Become the subject of an order of the department denying, suspending or revoking a license applied for or issued under this chapter.

(7) Become the subject of a United States Postal Service fraud order.

(8) Failed to comply with the requirements of this chapter to make and keep records prescribed by regulation, statement of policy or order of the department, to produce records required by the department or to file financial reports or other information that the department by regulation, statement of policy or order may require.

(9) Become the subject of an order of the department denying, suspending or revoking a license under the provisions of any other law administered by the department.

(10) Demonstrated negligence or incompetence in performing an act for which the licensee is required to hold a license under this chapter.

(11) Accepted an advance fee without having obtained the bond required by section 6131(d)(1) or (e)(1) (relating to application for license).

(12) Become insolvent, meaning that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as they mature or is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

(13) Failed to complete the requirements of section 6131.1 (relating to prelicensing and continuing education).

(14) In the case of a mortgage broker, mortgage lender or mortgage loan correspondent, conducted the mortgage loan business through an unlicensed mortgage originator.

(15) Failed to comply with the terms of any agreement under which the department authorizes a licensee to maintain records at a place other than the licensee's principal place of business.

(b) Reinstatement.--The department may reinstate a license which was previously suspended, revoked or denied renewal if all of the following exist:

(1) The condition which warranted the original action has been corrected to the department's satisfaction.

(2) The department has reason to believe that the condition is not likely to occur again.

(3) The licensee satisfies all other requirements of this chapter.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended subsec. (a).

2009 Amendment. Act 31 amended subsecs. (a)(13) and (b) intro. par.

Cross References. Section 6139 is referred to in sections 6133, 6140 of this title.



Section 6140 - Penalties

(a) Persons operating without licenses.--A person subject to the provisions of this chapter and not licensed by the department who violates any provision of this chapter or who commits any action which would subject a license to suspension, revocation or nonrenewal under section 6139 (relating to suspension, revocation or refusal) may be fined by the department up to $10,000 for each offense.

(b) Violation by licensee.--A person licensed under this chapter or director, officer, owner, partner, employee, mortgage originator or agent of a licensee who violates a provision of this chapter or who commits any action which would subject the licensee to suspension, revocation or nonrenewal under section 6139 may be fined by the department up to $10,000 for each offense.

(July 2, 2013, P.L.210, No.38, eff. 60 days)

2013 Amendment. Act 38 amended subsec. (b).

Cross References. Section 6140 is referred to in section 6112 of this title.



Section 6151 - Applicability

The provisions of this chapter shall apply to:

(1) Any mortgage loan which is:

(i) negotiated, offered or otherwise transacted within this Commonwealth, in whole or in part, whether by the ultimate lender or any other person;

(ii) made or executed within this Commonwealth; or

(iii) notwithstanding the place of execution, secured by a dwelling or residential real estate located in this Commonwealth.

(2) Any person who engages in the mortgage loan business in this Commonwealth.

(July 2, 2013, P.L.210, No.38, eff. 60 days)

Cross References. Section 6151 is referred to in section 6112 of this title.



Section 6152 - Relationship to other laws

§ 6152. Relationship to other laws. The following apply:

(1) A political subdivision may not enact or enforce any ordinance, resolution or regulation pertaining to the financial or lending activities of a person that:

(i) is subject to the jurisdiction of the department, including activities subject to this chapter;

(ii) is subject to the jurisdiction or regulatory supervision of the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, the Federal Deposit Insurance Corporation, the Federal Trade Commission or the United States Department of Housing and Urban Development; or

(iii) originates, purchases, sells, assigns, securitizes or services any property interest or obligation created by a financial transaction or loan made, executed or originated by a person referred to in subparagraph (i) or (ii) or assists or facilitates such a transaction or loan.

(2) This section applies to any ordinance, resolution or regulation pertaining to financial or lending activity, including any ordinance, resolution or regulation:

(i) disqualifying a person from doing business with a political subdivision based upon financial or lending activity; or

(ii) imposing reporting requirements or any other obligations upon a person regarding financial or lending activity.



Section 6153 - Preservation of existing contracts

§ 6153. Preservation of existing contracts. Nothing contained in this chapter shall be construed to impair or affect first or secondary mortgage loans executed prior to the effective date of this chapter.



Section 6154 - Procedure for determination of noncompliance with Federal law (Repealed)

2013 Repeal. Section 6154 was repealed July 2, 2013, P.L.210, No.38, effective in 60 days.









Title 8 - BOROUGHS AND INCORPORATED TOWNS

Chronological History



Title Notes

Enactment. Part I was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Special Provisions in Appendix. See section 4 of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(i) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(ii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(iii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See sections 4(3)(iv) and 5 of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law and applicability.

Special Provisions in Appendix. See section 4(3)(v) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(vi) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(vii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See sections 4(3)(vii) and 5 of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law and applicability.

Special Provisions in Appendix. See section 4(3)(ix) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(x) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xi) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xiii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xiv) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xv) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xvi) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xvii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3)(xviii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Appendix To Title

APPENDIX TO TITLE 8

BOROUGHS

Supplementary Provisions of Amendatory Statutes

2014, APRIL 18, P.L.432, NO.37

§ 4. Continuation of prior law.

The addition of 8 Pa.C.S. Pt. I is a continuation of the act of February 1, 1966 (1965 P.L.1656, No.581), known as The Borough Code. The following apply:

(1) Except as otherwise provided in 8 Pa.C.S. Pt. I, all activities initiated under The Borough Code shall continue and remain in full force and effect and may be completed under 8 Pa.C.S. Pt. I. Orders, regulations, rules and decisions which were made under The Borough Code and which are in effect on the effective date of section 3(2) of this act shall remain in full force and effect until revoked, vacated or modified under 8 Pa.C.S. Pt. I. Contracts, obligations and collective bargaining agreements entered into under The Borough Code are not affected nor impaired by the repeal of The Borough Code.

(2) Except as set forth in paragraph (3), any difference in language between 8 Pa.C.S. Pt. I and The Borough Code is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of The Borough Code.

(3) Paragraph (2) does not apply to the addition of the following provisions of 8 Pa.C.S.:

(i) The definition of "freeholder" in section 200.

(ii) Section 202(a)(3).

(iii) Section 210(a).

(iv) Section 801.

(v) Section 901(a.1).

(vi) Section 902.

(vii) Section 904.1.

(viii) Section 1104(a) and (f)(3).

(ix) Section 1121(a)(5).

(x) Section 1202(20), (23), (35), (46) and (60).

(xi) Section 1302(a)(10).

(xii) Section 1315(a)(4).

(xiii) Section 21A06.

(xiv) Section 2456(b)(3).

(xv) Section 2701(e).

(xvi) Section 2708(b).

(xvii) Section 3301.1(b)(5).

(xviii) Section 3301.2(a)(2), (b)(2) and (c).

Explanatory Note. Act 37 added Part I of Title 8 and amended section 7132 of Title 44.

§ 5. Applicability.

The addition of 8 Pa.C.S. §§ 801(b) and 1104(f)(3) shall apply to officials elected or appointed to fill a vacancy in an elected office after the effective date of this section.



Chapter 1 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 1 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 101 - Short title of part

This part shall be known and may be cited as the Borough Code.



Section 101.1 - Definitions

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abutting property" or "abutting real estate." In reference to any street, the term shall mean any property physically adjoining the street, regardless of what the reversion rights in the street may be and regardless of where the lot lines may be in relation to the street.

"Council." A borough council.

"Highway." A State highway of this Commonwealth.

"Latest official census." The later of any of the following:

(1) The most recent Federal decennial census.

(2) A census conducted later in time than the census under paragraph (1) by the United States Census Bureau.

"Municipal corporation." A city, borough, incorporated town, township of the first or second class or any home rule municipality other than a county.

"Municipality." A municipal corporation or a county.

"Pennsylvania Construction Code." The act of November 10, 1999 (P.L.491, No.45), known as the Pennsylvania Construction Code Act.

"Pennsylvania Municipalities Planning Code." The act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code.

"Street." Any street, road, lane, court, cul-de-sac, alley, public way and public square.



Section 102 - Excluded provisions

This part shall not include any provisions and shall not be construed to repeal any acts relating to:

(1) The assessment and valuation of property and persons for the purpose of taxation and the collection of taxes, except as provided in this part.

(2) The collection of municipal claims by liens.

(3) The method of incurring or increasing indebtedness.

(4) Conduct of elections.

(5) Public schools.

(6) The powers and duties of borough and ward constables.

(7) Magisterial district judges.

(8) The giving of municipal consent to public utilities.

(9) State highways.

(10) Validations of elections, bonds, ordinances and acts of corporate officers.

(11) 18 Pa.C.S. (relating to crimes and offenses).

(12) 75 Pa.C.S. (relating to vehicles).

Cross References. Section 102 is referred to in section 3501 of this title.



Section 103 - Construction of part

(a) Continuation.--The following shall apply:

(1) The provisions of this part that are the same as those of laws existing on January 1, 1966, are intended as a continuation of laws existing on January 1, 1966, and not as new enactments.

(2) The repeal by this part of any act or part of an act shall not revive any act or part repealed or superseded nor affect the corporate existence of any incorporated borough.

(3) The provisions of this part shall not affect any of the following:

(i) Any act done, liability incurred or right accrued or vested.

(ii) Any suit or prosecution pending or to be instituted to enforce any right or penalty or punish any offense under the authority of the repealed laws.

(4) All ordinances, resolutions, regulations and rules made under any act repealed under this part shall continue with the same force and effect as if the act had not been repealed to the extent that the ordinances, resolutions, regulations and rules could have been made under this part.

(5) Any individual holding office under any act repealed by this part shall continue to hold office until the expiration of the term, subject to the conditions attached to the office prior to January 1, 1966.

(b) Powers and duties.--Borough council shall have the corporate powers and duties and borough officials shall have the powers and duties under this part and as provided in other laws to the extent that the powers and duties are not repealed under this part.



Section 104 - Constitutional construction

The provisions of this part are severable. If any provision of this part or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application.

Cross References. Section 104 is referred to in section 1302.1 of this title.



Section 105 - Construction of references

If reference is made in this part to any act, the reference shall apply to and include any codification in which the provisions of the act referred to are substantially reenacted.



Section 106 - Application

(a) General.--This part shall apply to all boroughs.

(b) Prior acts.--This part shall not annul or repeal any local or special act or part of a local or special act in force on January 1, 1966.

(c) Local law.--The following shall apply:

(1) The provisions of this part similar to the provisions of the former act of May 14, 1915 (P.L.312, No.192), entitled "An act providing a system of government for boroughs, and revising, amending, and consolidating the law relating to boroughs," shall apply to boroughs incorporated under local laws in the same manner as similar provisions of the former act of May 4, 1927 (P.L.519, No.336), entitled "An act concerning boroughs, and revising, amending and consolidating the law relating to boroughs," were extended to boroughs acting under local laws.

(2) If a provision of this part conflicts with a special or local law applicable to a borough that has not been surrendered, the provisions shall be construed so that effect may be given to both. If the conflict between the provisions is irreconcilable, the provision in the local or special law shall prevail.



Section 107 - Acceptance

(a) Petition.--The following shall apply:

(1) A borough incorporated or acting under any local or special act may surrender the provisions of its special and local acts in their entirety or as they are inconsistent with this part and be governed by this part by presenting a petition to the court of common pleas of the county setting forth the desire of the borough to accept the provisions of this part.

(2) The petition under paragraph (1) shall indicate whether it is the desire of the borough to surrender all of its special and local acts or to retain its special and local acts that are not inconsistent with this part.

(3) If the petition indicates a desire to retain local or special acts, it shall indicate the local or special acts to be retained. The petition shall be made by the council or by at least 10% of the registered electors of the borough as of the date the petition is filed.

(b) Hearing.--The following shall apply:

(1) Upon the presentation of a petition under subsection (a), the court shall set and provide notice of a hearing date. An inhabitant of the borough may remonstrate against the granting of the petition at the hearing.

(2) If the court grants the petition, the decree of the court shall be recorded in the office for the recording of deeds, and the borough shall be subject to this part and any local or special acts retained as set forth in the petition. On and after the date of the decree, any local or special act applicable to the borough shall no longer apply to the borough if it is inconsistent with this part or has been surrendered.

(c) Force and effect.--If a borough accepts this part under this section, all of the following shall continue with the same force and effect as if no acceptance had been made:

(1) Liabilities incurred.

(2) Rights accrued or vested.

(3) Obligations issued or contracted.

(4) Suits and prosecutions pending or to be instituted to enforce any right or penalty accrued or to punish any offense committed prior to the acceptance.

(5) Ordinances.

Cross References. Section 107 is referred to in section 107.1 of this title.



Section 107.1 - Acceptance by incorporated towns

(a) Partial acceptance.--The following shall apply:

(1) An incorporated town incorporated or acting under a local or special act may, by ordinance, elect to be governed by the provisions of this part and shall surrender any provisions of its special and local acts that are inconsistent with this part adopted by the incorporated town.

(2) An ordinance under paragraph (1) shall indicate the provisions of this part to be adopted and, if applicable, the provisions of the incorporated town's special and local acts to be surrendered.

(3) On and after the effective date of the ordinance and until the ordinance may be repealed or amended, the provisions of this part indicated in the ordinance shall be the law applicable to the incorporated town, and the provisions of any local or special acts, to the extent surrendered as indicated in the ordinance, shall not apply to the incorporated town.

(b) Full acceptance.--An incorporated town incorporated or acting under any local or special act may elect to accept this part in its entirety and surrender all local and special acts by petition as set forth in section 107 (relating to acceptance). If an incorporated town accepts this part in its entirety and surrenders all local and special acts, the incorporated town shall become a borough, and the decree of the court permitting the acceptance shall indicate the name of the new borough.

(c) Force and effect.--The following shall apply:

(1) If an incorporated town accepts this part under this section, all of the following shall continue with the same force and effect as if no acceptance had been made:

(i) Liabilities incurred.

(ii) Rights accrued or vested.

(iii) Obligations issued or contracted.

(iv) Suits and prosecutions pending or to be instituted to enforce any right or penalty accrued or punish any offense committed prior to acceptance.

(v) Ordinances.

(2) An incorporated town shall not have the power to alter or amend any provision of this part that has been adopted in accordance with this section or section 107.



Section 108 - (Reserved)



Section 109 - Publication of notices

(a) Newspaper of general circulation.--If, in this part, notice is required to be given in one newspaper of general circulation, the notice shall be published in one of the following:

(1) A newspaper of general circulation as defined in 45 Pa.C.S. § 101 (relating to definitions) which is published and circulated in each borough affected.

(2) A newspaper of general circulation, circulated in each borough affected, which has a bona fide paid circulation equal to or greater than any newspaper published in each borough affected by the notice.

(b) Legal newspaper.--Unless dispensed with by special order of court, the notice required to be published in a newspaper of general circulation shall also be published in the legal newspaper for the county of the borough affected, if the notice refers to any of the following:

(1) Any proceeding in any court.

(2) The holding of elections for the increase of indebtedness or the sale of bonds.

Cross References. Section 109 is referred to in section 202 of this title.



Section 110 - Terms of existing officers

This part shall not be construed as affecting or terminating the term of any officer of a borough holding office on January 1, 1966.






Chapter 2 - Creation and Alteration

Chapter Notes

Enactment. Chapter 2 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Subchapter A is referred to in section 805 of this title.

Cross References. Subchapter C is referred to in section 805 of this title.



Section 200 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Committee." A borough advisory committee.

"Freeholder." A person enjoying a continuous right of ownership and possession of real property for an indeterminate period by fee simple or life estate.

"Township." A township of the second class.

Special Provisions in Appendix. See section 4(3)(i) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 201 - Contiguous areas

A court of common pleas may incorporate as a borough any contiguous area from one or more townships within the court's jurisdiction having a population of at least 500 residents. After having been incorporated as a borough, the area shall be a body corporate and politic and shall have the name decreed by the court.

Cross References. Section 201 is referred to in section 211 of this title.



Section 202 - Applications

(a) Petition.--The following shall apply:

(1) The application for incorporation shall be by a petition signed by a majority of the freeholders residing within the limits of the proposed borough and by the freeholders of a majority of the territory within the limits of the proposed borough, if all parts of the proposed borough are in the same township.

(2) If portions of the proposed borough are in different townships, the petition shall be signed by a majority of the freeholders residing in each of the separate portions and by the freeholders of a majority of the territory in each of the separate portions. The following shall apply:

(i) The signatures must be secured within three months immediately preceding the presentation of the signatures to the court.

(ii) The petition shall be subscribed by and sworn to by at least one of the signers.

(iii) The number of signers required to sign the petition shall be ascertained as of the date the petition was presented to court.

(b) (Reserved).

(c) (Reserved).

(d) (Reserved).

(e) Filing and notice.--Upon presentation to the court, a petition shall be filed with the clerk of court, and notice of the petition shall be published under section 109 (relating to publication of notices) once a week for four consecutive weeks immediately following the filing of the petition, during which time exceptions may be filed to the petition by any person interested. The notice shall state when and where the petition was filed and the time during which exceptions may be filed to the petition.

(f) Contents of petition.--The petition under subsection (e) shall indicate the name of the proposed borough with a particular description of the boundaries of the borough and be accompanied with a plot of the proposed borough. The following shall apply:

(1) If the boundaries of the proposed borough are not the same as an existing township, the description shall contain the courses and distances of the boundaries.

(2) If the boundaries of the proposed borough are the same as an existing township, the description:

(i) may contain the courses and distances of the boundaries; and

(ii) shall refer to the name and location of the existing township.

Special Provisions in Appendix. See section 4(3)(ii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 202.1 - Borough advisory committee

(a) Establishment.--The court shall establish a borough advisory committee when a petition is received by the court for the creation of a borough. The following shall apply to committee members:

(1) Members shall be appointed by and shall serve at the pleasure of the court.

(2) The committee shall consist of the following:

(i) Two residents of the proposed borough.

(ii) Two residents from each of the existing townships recommended by the respective governing body of the township who are not residing within the proposed borough.

(iii) One resident of the county not residing in any area under subparagraphs (i) and (ii) who shall serve as the chair of the committee.

(3) Members shall serve without salary. The court may entitle each member to reimbursement for the member's actual and necessary expenses incurred in the performance of the member's official duties.

(4) Members may consult with the director of the county planning commission who may advise the committee.

(b) Duties.--The committee shall, within 60 days of its creation, advise the court in relation to the establishment of the proposed borough. The committee shall render expert advice and findings of fact relating to the desirability of an incorporation, including advice as to:

(1) The proposed borough's ability to obtain or provide adequate and reasonable community support services such as police protection, fire protection and other appropriate community facility services.

(2) Whether the proposed borough constitutes a harmonious whole with common interests and needs that can best be served by a borough government. In examining this factor, the committee shall consider whether the proposed borough represents a distinct community with features different from those of the existing township.

(3) The existing and potential commercial, residential and industrial development of the proposed borough.

(4) Whether the proposed borough would provide for land use regulations to meet the legitimate needs for all categories of residents or whether the plan is exclusionary or would result in economic segregation.

(5) The financial or tax effect on the proposed borough and existing township.



Section 202.2 - Advisability of incorporation, certification of question for referendum and decree

(a) Process.--After receiving the findings of fact and the advice of the committee, the court shall conduct a hearing. If, after the hearing, the court deems further investigation necessary to determine the advisability of incorporation, it may issue an order to obtain the additional information. When the court has obtained all reasonably necessary information and has determined that the conditions required under this section have been met, the court shall determine the desirability of the proposed incorporation based upon the following:

(1) The evidence submitted at the hearing and by the committee.

(2) Any additional information obtained after the hearing.

(3) Any other applicable factors the court deems relevant.

(b) Determination.--If the court determines that the desirability of the proposed incorporation is not supported by a preponderance of the evidence, the court shall enter a final decree denying the request of the petitioners, and no other proceedings may be held. If the court determines that the desirability of the proposed incorporation is supported by a preponderance of the evidence, the court shall certify the question of the proposed incorporation to the board of election of the county for a referendum vote of the residents of the proposed borough. Upon receipt of the certified election results, the court shall enter a final decree granting or denying the request of the petitioners.

(c) Expenses.--The petition and the final decree granting or denying the petition shall be recorded in the recorder of deeds office of the county at the expense of the petitioners. The petitioners shall pay all other expenses and costs in connection with the proceedings.



Section 203 - (Reserved)



Section 204 - (Reserved)



Section 205 - Borough government and requisites of charter

(a) Time.--When the petition and the final decree granting the petition have been recorded, the area shall become an incorporated borough and shall be entitled to the rights, privileges and immunities conferred under this part, except as provided under section 211 (relating to temporary preservation, organization and election of officers).

(b) Charter.--The final decree of the court granting the petition shall constitute the charter of the borough. All charters granted under this part shall include:

(1) The corporate name of the borough.

(2) The boundaries of the borough.



Section 206 - Farmlands

If, in any petition for the incorporation of a borough, the boundaries fixed by the petitioners embrace lands exclusively used for the purposes of farming, the court may, if it deems the land does not properly belong to the proposed borough and at the request of any party aggrieved, change the boundaries to exclude the land used for farming.



Section 207 - Corporate name

The corporate name of a borough incorporated under this part shall be "The Borough of ."



Section 208 - (Reserved)



Section 209 - (Reserved)



Section 210 - Certificates

(a) Decree.--When a borough is created, the clerk of courts in each county affected shall, within 30 days of the creation, certify to the Department of State, the Department of Transportation, the Department of Community and Economic Development and the county planning commission a copy of the decree of court incorporating the borough. The clerk may impose a fee of $3.50 as part of the costs of the proceeding for the services under this subsection.

(b) Penalty.--Any clerk of court who fails, neglects or refuses to furnish the certifications as provided under this part commits a summary offense and shall pay a fine of not more than $50.

Special Provisions in Appendix. See section 4(3)(iii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 211 - Temporary preservation, organization and election of officers

(a) Government.--The following shall apply:

(1) A newly incorporated area under section 201 (relating to contiguous areas) shall continue to be governed as before the incorporation until the first Monday of January following the municipal election after the issuance of the final decree establishing the new borough.

(2) After a newly incorporated area is no longer governed as before the incorporation under paragraph (1), the officers of the borough who are elected, under section 805 (relating to election after creation), at the municipal or special election shall begin their terms of office, and the borough government shall be considered to be duly organized under this part.

(b) Election.--Borough officers shall be elected at:

(1) the next municipal election occurring at least 90 days following the issuance of the decree establishing the borough; or

(2) at the request of the petitioners, a special election called by the court of common pleas.

(c) Special election.--If a special election is held under subsection (b)(2), the court shall do all of the following:

(1) Fix the time, place and manner of holding the special election.

(2) Designate an individual to give notice of the special election and the manner of the special election.

(3) Appoint from among the electors of the newly established borough a judge and inspectors to hold the election.

(d) Terms.--The following shall apply:

(1) Municipal officers elected at a special election held under subsection (c) shall serve until the first Monday in January following the next succeeding municipal election.

(2) The successors of municipal officers under paragraph (1) shall be elected as provided under section 805 and shall take office upon completion of municipal officer's service under paragraph (1).

Cross References. Section 211 is referred to in sections 205, 213 of this title.



Section 212 - Boundaries

The boundaries of the borough shall, as soon as practicable after its incorporation, be appropriately marked. Prior to marking the boundaries, notice shall be provided, as directed by the court, to the governing bodies of adjoining municipal corporations.



Section 213 - Adjustment of indebtedness

(a) Property.--The following shall apply:

(1) After the election of a council under section 211 (relating to temporary preservation, organization and election of officers) when a borough is newly incorporated, the council and the governing body of the township from which the borough was created shall make an equitable adjustment and apportionment of all the public real and personal property owned by the township at the time of the incorporation of the borough.

(2) Except as provided under paragraph (3), the property under paragraph (1) shall include funds and indebtedness.

(3) If adjusting property and indebtedness under paragraph (1), streets, sewers and utilities may not be considered except to the extent that current and unpaid indebtedness was incurred for the construction and improvement of the property.

(b) Proportion.--In making the adjustment and apportionment under subsection (a), the following shall apply:

(1) The borough shall be entitled to a division of the property and indebtedness in the same proportion that the assessed valuation of the taxable real estate included within the territorial limits of the newly incorporated borough bears to the assessed valuation of the taxable real estate in the entire township immediately prior to the incorporation of the borough. The township shall be entitled to the remainder of the property and indebtedness.

(2) If indebtedness was incurred by the township for an improvement located wholly within the territorial limits of the newly incorporated borough, the indebtedness shall be assumed by the borough.

(3) If only part of the improvement is located within the newly incorporated borough, the part of the indebtedness representing the part of the improvement located within the borough shall be assumed by the borough, and the adjustment and apportionment of any remaining debt shall be retained by the township.

(c) Form.--The adjustment and apportionment made under this section must meet all of the following:

(1) Be in writing and duly executed and acknowledged by the secretary or clerk of the township and the secretary of the borough.

(2) Be filed in the office of the clerk of the court of common pleas of the county.

(3) Be filed as a copy with the Department of Community and Economic Development.



Section 214 - Judicial adjustment

(a) Petition.--If the governing bodies of the township and the borough cannot make an amicable adjustment and apportionment of the property and indebtedness within six months after the government of the newly incorporated borough is established, the supervisors of the township or the council of the borough may present a petition to the court of common pleas requesting a judicial adjustment.

(b) Appointment.--After receiving a petition under subsection (a), the court shall appoint three disinterested commissioners who meet all of the following requirements:

(1) Are residents and taxpayers of the county.

(2) Are not residents of or own real estate in the township or borough.

(c) Report.--The individuals appointed under subsection (b) shall hold a hearing and make a report to the court containing an adjustment and apportionment of all the property and the indebtedness between the township and the borough. Notice shall be made to the township and borough as provided by the court. The report shall state the amount due and payable from the borough or the township to the other entity and the amount of indebtedness that shall be assumed by the borough or the township.

Cross References. Section 214 is referred to in sections 215, 216, 217 of this title.



Section 215 - Judicial adjustment award proceedings

(a) Notice.--The commissioners shall give the township and the borough at least five days' notice of the filing of the report under section 214(c) (relating to judicial adjustment).

(b) Exceptions.--Unless exceptions are filed to the report within 30 days after the date of the filing, the report shall be confirmed by the court.

(c) Effect.--The following shall apply:

(1) Any sum awarded by the report to the township or borough shall be a legal and valid claim in its favor against the borough or township charged with the sum.

(2) Any real or personal property given to the township or borough shall become its respective property.

(3) Any claim or indebtedness charged against the borough or township may be collected from the borough or the township.



Section 216 - Exceptions

If exceptions are filed to the report under section 214(c) (relating to judicial adjustment), the court shall dispose of the exceptions and shall enter its decree confirming or modifying the award.



Section 217 - Compensation, expenses and costs

The commissioners under section 214(b) (relating to judicial adjustment) shall receive compensation and expenses for their services as provided by the court. The costs of the proceedings, including the compensation and expenses of the commissioners, shall be apportioned by the court between the borough and township.



Section 218 - Territory located in multiple counties

If territory included within the limits of a newly incorporated borough is located in at least two counties, the court of common pleas of the county where the larger part of the territory of the borough is located shall have exclusive jurisdiction over the proceedings to adjust and apportion the indebtedness between the borough and township.



Section 219 - Bond issues and taxation

In any proceeding to adjust and apportion indebtedness, the township or the borough shall have power to issue and deliver to the borough or township interest-bearing bonds in liquidation of the indebtedness ascertained, to be its proportionate share payable, if the bonds are acceptable to the borough or township or townships entitled to receive the bonds. The court may make necessary orders for the collection and payment by the township or townships or borough of the amount needed to pay its share of any indebtedness apportioned to it by special taxes to be collected in one year or by annual installments.



Section 231 - Procedure

(a) Petition.--The court of common pleas shall, upon petition of at least 10% of the registered electors of any city of the third class, order an election to be held at the next general, municipal or primary election occurring at least 90 days after the presentation of the petition.

(b) Vote.--The electors shall, at the election under subsection (a), vote for or against the change of the charter of the city to a borough charter and the adoption of the borough form of government.

(c) Contents.--A petition under subsection (a) shall indicate all of the following:

(1) The inhabitants of the city desire to do all of the following:

(i) Change the charter of the city to a borough charter.

(ii) Be governed by the laws of the Commonwealth relating to boroughs.

(2) The city has had a city form of government for a period of at least five years.

(3) The name of the proposed borough.

(d) Required electors.--The number of registered electors required to sign the petition shall be determined as of the date the petition is filed.

Cross References. Section 231 is referred to in section 232 of this title.



Section 232 - Filing, notice and return

(a) Filing.--Upon presentation of a petition under section 231 (relating to procedure), the court shall determine whether the petition meets the requirements under section 231. If the requirements are met, the court shall:

(1) Enter an appropriate order requiring an election.

(2) Direct that the petition shall be filed with the clerk of the court and that a copy of the petition and order of court shall be filed with the county board of elections.

(b) Notice.--Notice of the time and purpose of the election under subsection (a) shall be given in at least one newspaper of general circulation of the proper county once a week for four consecutive weeks. The publication of the notice shall be made on behalf of the petitioners and shall be in the form approved by the court.

(c) Return.--The following shall apply:

(1) The county board of elections shall frame the proper question to be submitted to the electors at the election ordered by the court.

(2) The county board of elections shall make a return of the vote cast on the question submitted to the clerk of the court of common pleas. The return shall be filed with the petition.

(3) If a majority of those voting on the question submitted were in favor of the change of the city charter to a borough charter, the court shall order that the record of the proceedings be recorded in the office for the recording of deeds of the county, and the record shall constitute the charter of the borough under the name provided in the petition. The recorder of deeds in each county affected shall certify to the Department of State, the Department of Transportation, the Department of Community and Economic Development and the county planning commission a copy of the record constituting the charter of the borough.

(4) If a majority of those voting on the question submitted were against the change of the city charter to a borough charter, the same question may not be submitted for a period of five years following the election.

Cross References. Section 232 is referred to in section 233 of this title.



Section 233 - Borough government

(a) City.--When the record of the proceedings under section 232 (relating to filing, notice and return) is recorded, the city form of government shall continue in operation until the first Monday of January after the first municipal election occurring at least 90 days after the recording of the record.

(b) Borough.--After the city form of government is no longer in operation under subsection (a), the borough government shall be organized by the officers elected at the municipal election in accordance with section 805 (relating to election after creation).



Section 234 - Effect

(a) Property.--When the borough government is formed, the property and assets of the city shall become the property of the borough, and the change of government shall not do any of the following:

(1) Affect any of the following:

(i) Liabilities incurred.

(ii) Rights accrued or vested.

(iii) Obligations issued or contracted.

(iv) Suits or prosecutions pending or instituted to enforce any right or penalty accrued.

(2) Punish any offense committed prior to the formation.

(b) Ordinances.--Ordinances of the former city shall continue in force in the new borough until altered or repealed.

(c) Wards and districts.--Wards and election districts of the city shall become the wards and election districts of the borough until altered or changed. In the election of members of council from the several wards, two members of council shall be elected from each ward, unless changed as provided by law.

(d) Office.--All constables and election officers in office in the city at the time the borough government is organized shall remain in office until the expiration of their respective terms of office.



Section 235 - Costs and expenses

(a) Petitioners.--Except as provided under subsection (b), the costs and expenses of proceedings to change the charter of a city to a borough, including all costs of advertising, shall be paid by the petitioners.

(b) Exception.--If the vote of electors to change the charter of a city to a borough is in favor of the change, the cost and expenses under subsection (a) shall be paid by the city.



Section 241 - Consolidation or merger

A borough may be merged or consolidated into a new or existing municipal corporation in accordance with 53 Pa.C.S. Ch. 7 Subch. C (relating to consolidation and merger).



Section 242 - Change of corporate name

(a) General rule.--The following shall apply:

(1) If the corporate name of a borough differs from the name of the borough in general usage or from the post office designation due to minor discrepancies in spelling, capitalization or the manner of compounding the elements of the name, the court of common pleas, upon petition, may change the name of the borough to conform to the name in general usage or to the post office designation.

(2) The petition under paragraph (1) may be presented by any of the following:

(i) Council, pursuant to a resolution.

(ii) At least 5% of the registered electors of the borough.

(b) Petition.--The following shall apply:

(1) Upon the presentation of a petition under subsection (a), the court shall set and provide notice of a hearing date. An inhabitant of the borough may remonstrate against the granting of the petition at the hearing.

(2) If the court grants the petition, the decree of the court shall be recorded, and the corporate name of the borough shall be as provided in the petition from the date of recording.

(c) Dissemination of decree.--The recorder of deeds in each county affected shall certify to the Department of State, the Department of Transportation, the Department of Community and Economic Development and the county planning commission a copy of the decree changing the corporate name of the borough.

(d) Force and effect.--A change of corporate name shall not affect any of the following:

(1) Liabilities incurred.

(2) Rights accrued or vested.

(3) Obligations issued or contracted.

(4) Any suits or prosecutions pending or instituted to enforce any right or penalty accrued or to punish any offense committed prior to the change.






Chapter 3 - Annulment of Charters and Change of Corporate Names (Reserved)

Chapter Notes

Enactment. Chapter 3 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 4 - Change of Limits (Reserved)

Chapter Notes

Enactment. Chapter 4 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 5 - Boundaries

Chapter Notes

Enactment. Chapter 5 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 501 - Stream boundaries

If a borough is bounded by the nearest margin of a navigable stream and the opposite municipal corporation is also bounded by the nearest margin of the same stream, the middle of the stream shall be the boundary between the borough and the opposite municipal corporation. Nothing under this section shall be construed to repeal any local or special law contrary to this section.



Section 502 - Petition and establishment of disputed boundaries

The court of common pleas may, upon presentation of a petition, ascertain and establish disputed boundaries between a borough and another municipal corporation. If a petition is presented, the court may require the petitioners to file a bond in a sufficient amount to secure the payment of all costs of the proceeding.

Cross References. Section 502 is referred to in section 503 of this title.



Section 503 - Commissioners and report

(a) Appointment.--Upon application by petition under section 502 (relating to petition and establishment of disputed boundaries), the court shall appoint three impartial individuals as commissioners, one of whom must be a surveyor or registered engineer.

(b) Hearing.--After giving notice to interested parties and upon publication of the petition, as directed by the court, the commissioners shall hold a hearing and view the disputed lines and boundaries.

(c) Report.--A majority of the commissioners shall issue the report and recommendations to the court, accompanied by a plot or draft of the lines and boundaries proposed to be ascertained and established if the lines and boundaries cannot be fully designated by natural lines or boundaries.

(d) Confirmation.--The court shall confirm the report under subsection (c) upon filing and subject to exceptions filed under section 504 (relating to exceptions and procedure). The court may direct publication of the report and require notice to be given by the petitioners to the interested parties.

Cross References. Section 503 is referred to in sections 504, 505 of this title.



Section 504 - Exceptions and procedure

(a) Filing.--Exceptions to the report under section 503(c) (relating to commissioners and report) may be filed within 30 days after the filing of the report by an interested person or political subdivision. The court shall set and provide notice of a hearing on the exceptions.

(b) Hearing.--After a hearing under subsection (a), the court may sustain or dismiss the exceptions and confirm the report or refer the report back to the same or new commissioners with the authority to make another report.

(c) Decree.--If no exceptions are filed within 30 days after the filing of the report, the court shall confirm the report. If a report is confirmed, the court shall:

(1) Enter a decree ascertaining and establishing the lines and boundaries as shown in the report.

(2) Direct publication of the decree under paragraph (1).

Cross References. Section 504 is referred to in section 503 of this title.



Section 505 - Compensation, expenses and costs

The compensation and expenses of commissioners appointed under section 503(a) (relating to commissioners and report) shall be in a reasonable amount as approved by the court. The court shall, by order, provide how costs and expenses of the proceedings, including the furnishing and placing of monuments, shall be paid and may assess the costs individually or in apportioned amounts against the following:

(1) The petitioners.

(2) The borough.

(3) Any interested municipal corporation.



Section 506 - Boundary monuments

The court shall order that a borough line ascertained and established under this chapter will be appropriately marked.






Chapter 6 - Wards

Chapter Notes

Enactment. Chapter 6 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 601 - Creation and alteration

(a) Council.--In addition to reapportionment initiated in accordance with 53 Pa.C.S. Ch. 9 (relating to municipal reapportionment) and section 11 of Article IX of the Constitution of Pennsylvania, a council may, by ordinance, do any of the following:

(1) Divide boroughs into wards.

(2) Erect new wards out of two or more adjoining wards or parts of wards.

(3) Consolidate two or more wards into one ward.

(4) Divide any ward already erected into two or more wards.

(5) Alter the lines of two or more adjoining wards or cause the lines or boundaries of wards to be ascertained or established.

(6) Abolish all wards.

(b) Restrictions.--The following shall apply:

(1) No borough may be divided or redivided into more than 13 wards.

(2) The following shall apply:

(i) No ward may be created containing less than 300 registered electors.

(ii) Any ward which contains less than 350 registered electors after December 31, 1965, may be abolished, and the territory of the ward shall be distributed among the remaining wards as determined by council.

(iii) All wards in existence prior to January 1, 1966, shall remain as established, until altered or divided as provided under this chapter.

(c) Members of council.--If a ward is abolished under this section and the number of wards in a borough is reduced to less than five, a member of council in an abolished ward shall continue in office for his elected term and shall become a member of council at large from the borough.

(d) Composition.--All wards in the borough shall be numbered and composed of compact and contiguous territory as nearly equal in population as practicable as officially and finally reported in the latest official census.

Cross References. Section 601 is referred to in sections 602, 603 of this title.



Section 602 - Petition of electors

(a) Council.--At least 5% of registered electors of the borough or, for a proposal affecting only a portion of the borough, at least 5% of the registered electors of the ward which would be affected by the proposal may petition council to initiate proceedings under section 601 (relating to creation and alteration) and may present to council a plot showing the boundaries of the proposed wards of the borough. Council shall, by motion approved by a majority of council and within 90 days of presentment of the petition, determine whether to initiate proceedings under section 601.

(b) Court of common pleas.--If council has not approved a motion within 90 days after the presentment of a petition under subsection (a), ten registered electors may petition the court of common pleas and contest the existing apportionment as violating section 601(b) or (d). The proceedings before the court shall be conducted in accordance with 53 Pa.C.S. §§ 906 (relating to contest of reapportionment by governing body) and 907 (relating to costs and expenses of contest).



Section 603 - Notice of ordinance

(a) Requirement.--Notice of an ordinance enacted in accordance with section 601 (relating to creation and alteration) shall be given by publication once in a newspaper of general circulation.

(b) County board of elections.--A copy of the ordinance, along with a plot showing the boundaries of the wards established, shall be forwarded to the county board of elections.



Section 604 - (Reserved)



Section 605 - (Reserved)



Section 606 - Terms of officers

(a) Appointment.--Except as provided under subsection (b), if council divides a borough into wards, it shall request the court of common pleas to appoint for each ward a judge and two inspectors of election to hold elections until the officers of the ward may be elected.

(b) Expiration.--Except as provided under subsection (a), officers in office at the time any changes are made under this chapter shall remain in office until the expiration of the terms for which they have been elected. If a vacancy occurs, the vacancy shall be filled by the council, until the first Monday of January next succeeding the election at which the officers are to be elected, as provided under Chapter 8 (relating to elections of officers).



Section 606.1 - Construction of chapter

Nothing under this chapter shall be construed as affecting any of the following:

(1) The powers and duties of the court of common pleas or the county board of elections.

(2) Restrictions on alteration of election districts as provided under Article V of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.



Section 607 - (Reserved)






Chapter 7 - Associations and Organizations

Chapter Notes

Enactment. Chapter 7 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 701 - State Association of Boroughs

(a) Organization.--The boroughs of the Commonwealth may organize a State Association of Boroughs for the purpose of advancing the interests of the boroughs. A borough may join the State Association of Boroughs by motion of council and payment of the annual dues. Each borough, after becoming a member, shall pay reasonable dues as determined by the State Association of Boroughs.

(b) Revenue.--Revenue received by the State Association of Boroughs shall be used to pay for services, publications and other expenses authorized or ratified by the State Association of Boroughs or incurred on behalf of the State Association of Boroughs by its officers and committees.



Section 701.1 - Authorization and expenses

(a) Delegates.--Council may, by motion, designate one or more delegates from the elected or appointed officers of the borough to attend the annual meeting of the State Association of Boroughs, which shall be held in this Commonwealth in accordance with the procedure adopted by the State Association of Boroughs.

(b) Nondelegates.--Council may, by motion, designate one or more elected or appointed officers or employees of the borough to attend the annual meeting of the State Association of Boroughs as nondelegates or to attend a conference, educational training or committee meeting of the State Association of Boroughs.

(c) Expenses.--The following shall apply:

(1) In addition to any compensation allowed under section 701.2 (relating to compensation), council may, for each delegate, elected or appointed officer or employee under subsection (a) or (b), pay the following expenses upon receipt of an itemized account of expenses:

(i) The registration fee.

(ii) Mileage for use of a personal vehicle or reimbursement of actual transportation expenses going to and returning from the annual meeting, conference, educational training or committee meeting of the State Association of Boroughs.

(iii) Any actual expenses that the council may have agreed to pay.

(2) Notwithstanding this subsection, at least one member of council shall be allowed the following expenses:

(i) The registration fee.

(ii) Lodging, meals and mileage for use of a personal vehicle or reimbursement of actual transportation expenses going to and returning from the meeting.

(iii) Any actual expenses that the council may have agreed to pay.



Section 701.2 - Compensation

(a) Employees.--Council may authorize borough employees, including the mayor and members of council if they are employees of the borough, to be compensated at their regular employee rates during their attendance at the annual meeting or a conference, educational training or committee meeting of the State Association of Boroughs.

(b) Nonemployees.--Council may authorize the mayor and any council member who is not employed by the borough to receive total or partial reimbursement for lost wages or salary, including those from self-employment, while attending the annual meeting or a conference, educational training or committee meeting of the State Association of Boroughs if sufficient documentation is presented to council to justify the reimbursement.

(c) Amount.--The maximum time for which a borough employee or mayor or council member not employed by the borough shall be reimbursed for lost wages or salary while attending the annual meeting or a conference, educational training or committee meeting of the State Association of Boroughs shall be not more than four days, including time spent traveling to and from the event.

(d) Executive members.--The council may authorize a mayor or any council member employed by the borough to be compensated at the mayor's or council member's regular employee rate and a mayor or council member who is not employed by the borough to receive total or partial reimbursement for lost wages or salary, including those from self-employment, if the mayor or council member attends a meeting for which the mayor or council member is an officer, a member of the board of directors, a member of the executive committee, a member of a standing committee or a trustee of the State Association of Boroughs, subject to the following which shall include time spent traveling to and from the event:

(1) The compensation of a mayor or council member for attending a meeting of a standing committee of the State Association of Boroughs shall be limited to two days per year of regular employee rate compensation or lost wages or salary.

(2) The compensation of a mayor or council member for attending a meeting for which the mayor or council member is a trustee for the State Association of Boroughs shall be limited to four days per year of regular employee rate compensation or lost wages or salary.

(3) The compensation of a mayor or council member for attending a meeting for which the mayor or council member is an officer, member of the board of directors or a member of the executive committee of the State Association of Boroughs shall be limited to 15 days per year of regular employee rate compensation or lost wages or salary.

(4) A mayor or council member identified under paragraph (1), (2) or (3) may not be compensated by the borough under this subsection if the mayor or council member receives compensation from the State Association of Boroughs or a board or committee of the State Association of Boroughs for attending the meeting.

Cross References. Section 701.2 is referred to in section 701.1 of this title.



Section 702 - County and regional associations of boroughs

(a) Organization.--The boroughs of any county or of two or more adjoining or nearby counties may organize a county or regional association of boroughs, composed of elected and appointed borough officers in the county, organized for the purpose of furthering the interests of the boroughs in the county or regional association of boroughs and their inhabitants.

(b) Appropriation.--A borough may annually appropriate no more than $100 for the support of the county or regional association of boroughs.

(c) Expenses.--The following shall apply:

(1) The borough may pay the following expenses of each delegate for attendance at a meeting of the county or regional association of which the borough is a member:

(i) The registration fee.

(ii) Mileage for use of a personal vehicle or reimbursement of actual transportation expenses going to and returning from the meeting.

(iii) Any actual expenses that the council may have agreed to pay.

(2) Every delegate attending the meeting shall submit to the council an itemized account of expenses incurred.

(d) Compensation.--The council may authorize borough employees to be compensated at their regular employee rate during their attendance at a meeting of the county or regional association. The council solely may authorize the mayor and any council member who is not employed by the borough to receive total or partial reimbursement for lost wages or salary while attending the meeting if sufficient documentation is presented to the council to justify the reimbursement.

(e) Other members.--A county or regional association of boroughs may admit representatives of political subdivisions other than boroughs within the county as members. Members admitted under this subsection may not participate in any matter of concern solely to boroughs.



Section 703 - Other associations and organizations

(a) Authorization.--A borough, by motion of council, may do any of the following:

(1) Join associations and organizations other than associations and organizations referred to under this chapter concerned with municipal or governmental affairs.

(2) Pay dues to and appropriate funds for the support of and participation in associations and organizations under paragraph (1).

(3) Send delegates to meetings or conferences of associations and organizations under paragraph (1).

(a.1) Compensation and expenses.--The following shall apply:

(1) In addition to any compensation allowed by law for a delegate, the borough may pay the following expenses for each delegate under subsection (a)(3):

(i) The registration fee.

(ii) Mileage for use of a personal vehicle or reimbursement of actual transportation expenses going to and returning from the meeting or conference.

(iii) Any expenses that the council may have agreed to pay.

(2) Every delegate under subsection (a)(3) shall submit to the council an itemized account of expenses incurred.

(3) The council may authorize borough employees to be compensated at their regular employee rate during their attendance at an annual meeting or conference of an association or organization under paragraph (1). The time spent in attending the meeting or conference may not be more than four days, including the time traveling to and from the meeting or conference.

(b) Professional and educational meetings.--A borough may, by motion of council, do any of the following:

(1) Authorize any of its officers and employees to attend any of the following:

(i) Meetings of professional organizations and associations.

(ii) Educational training sessions for individuals holding the same or similar office or employment.

(2) Pay all or a portion of the necessary expenses incident to an individual's attendance at meetings or sessions under paragraph (1).

(c) Itemized account.--Every individual attending a conference, meeting or educational training session under this section shall submit to the council an itemized account of the individual's expenses, including traveling expenses or mileage, that council may have agreed to pay.



Section 704 - Associations and organizations for mayors

(a) Authorization.--A mayor may join a mayors' association, and council shall pay reasonable dues of up to $100 for each mayor belonging to the mayors' association. The mayor may attend the annual meeting of the mayors' association, which shall be held in this Commonwealth in accordance with the procedure adopted by the mayors' association.

(b) Expenses.--A mayor may receive the following expenses for attending the annual meeting under subsection (a):

(1) The registration fee.

(2) Lodging, meals and mileage for use of a personal vehicle or reimbursement of actual transportation expenses going to and returning from the meeting.

(3) Any actual expenses that the council may have agreed to pay.

(c) Itemized account.--Every mayor attending the annual meeting under subsection (a) shall submit to the council an itemized account of expenses incurred at the annual meeting of the mayors' association. The time spent in attending the annual meeting may not be more than four days, including time traveling to and from the meeting.



Section 705 - National or State lodge of police officers

(a) Authorization.--A council may grant a borough employee who is a duly elected representative of a State lodge of police officers or a local lodge which is a part of any national or State lodge of police officers a leave of absence with pay to attend an annual national or State convention or conference of the lodge, for a period not to exceed four days, including necessary time for travel to and from the convention or conference.

(b) Certification.--An employee receiving time off with pay under subsection (a) shall, upon return, submit to the employee's immediate superior a certificate testifying to the employee's attendance at the convention or conference, signed by at least two responsible officers of the convention or conference.

(c) Limitation.--No more than two elected representatives who are employees of the same borough may attend a convention or conference on behalf of a lodge under this section.






Chapter 8 - Elections of Officers

Chapter Notes

Enactment. Chapter 8 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 8 is referred to in section 606 of this title.



Section 801 - Eligibility

(a) Residency.--The following shall apply:

(1) Except as provided under subsection (c), only registered electors of the borough shall be eligible to elective borough offices.

(2) Before being sworn into office, each elected borough officer shall present a signed affidavit to the borough secretary that states that the officer resides in the borough, or within the ward in the case of a ward office, from which elected and has resided in the borough continuously for at least one year immediately prior to the officer's election.

(b) Incompatible offices.--A school director or a trustee of a charter school may not be elected to an elective borough office. No individual may hold more than one elective borough office at the same time.

(c) Exception.--A borough with a population of less than 150 may permit residents that have not resided in the borough continuously for at least one year immediately before the election to be eligible to hold office.

Special Provisions in Appendix. See sections 4(3)(iv) and 5 of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law and applicability.

Cross References. Section 801 is referred to in sections 816, 901 of this title.



Section 802 - Time and place

Elections for borough officers shall be at the time and place designated by law for the holding of municipal elections.



Section 803 - Certificates

Certificates of election of all borough officers shall be filed with the borough secretary and preserved among the records of the borough for a period of six years.



Section 804 - Term and bonds

(a) Terms.--The following shall apply:

(1) Except as provided under paragraph (2), an individual elected to a borough office shall serve for the term for which the individual was elected.

(2) If a vacancy in office occurs, it shall be filled in the manner provided under this part.

(b) Bonds.--The following shall apply:

(1) Except as provided under paragraph (2), if an elected official of a borough is required to give a bond for the faithful performance of the elected official's duties, the borough may pay the premium for the bond.

(2) A borough shall pay a proportionate share of the cost of a tax collector's bond within the same ratio as the amount of borough taxes bears to the total amount of all taxes indicated by the tax duplicate to be collected by the tax collector during the year preceding the date the premium is due.

Cross References. Section 804 is referred to in section 1103 of this title.



Section 805 - Election after creation

(a) Officers.--The officers of a borough provided for under section 806 (relating to officers elected) shall be elected at the appropriate municipal election and take office on the first Monday of January succeeding the election if any of the following occur:

(1) A borough is incorporated under Subchapter A of Chapter 2 (relating to incorporation).

(2) At least two boroughs are consolidated under 53 Pa.C.S. Ch. 7 Subch. C (relating to consolidation and merger).

(3) A borough is created from a city of the third class under Subchapter C of Chapter 2 (relating to creation from cities of the third class).

(b) Terms.--The following shall apply:

(1) Except as provided under paragraph (2) and at the election under subsection (a), if a borough is not divided into wards, the following members shall be elected to coincide with the number of members of council elected in boroughs existing on January 1, 1966, under section 811 (relating to election):

(i) Three or four members of council shall be elected for terms of two years each.

(ii) Three or four members of council shall be elected for terms of four years each.

(2) One member of council shall be elected from each ward for a term of two years and one member of council shall be elected from each ward for a term of four years in any of the following:

(i) A consolidation of two or more boroughs into one borough.

(ii) The creation of a borough from a city of the third class.

(iii) If two members of council are to be elected from each ward.

(3) In any borough under subsection (a), three auditors shall be elected as follows:

(i) One for a term of two years.

(ii) One for a term of four years.

(iii) One for a term of six years.

(4) Any officers of a borough not listed under this section shall be elected for terms of two or four years to coincide with the terms of officers elected under this part in the existing boroughs.

Cross References. Section 805 is referred to in sections 211, 233 of this title.



Section 806 - Officers elected

(a) Officers.--The electors of the borough may elect:

(1) A mayor, who shall be elected at municipal elections every four years.

(2) A tax collector, who shall be elected at municipal elections every four years and must be a properly qualified individual. A magisterial district judge may not hold the office of tax collector and the office of magisterial district judge at the same time.

(3) Unless the borough provides for one appointed auditor under section 1005(7) (relating to powers of council), three auditors or one controller. The following shall apply:

(i) In boroughs providing for three elected auditors, one auditor shall be elected at each municipal election for a term of six years.

(ii) In boroughs providing for one elected controller, the controller shall:

(A) be elected at the municipal election;

(B) be a competent accountant and a registered elector of the borough for at least four years prior to the individual's election; and

(C) serve for a term of four years.

(4) As follows:

(i) Except as provided under subparagraph (ii), in boroughs not divided into wards, seven members of council.

(ii) In a borough with a population of less than 3,000 as determined by the latest official census, the total number of members of council may be reduced from seven to five or to three upon petition to the court of common pleas, as provided under section 818 (relating to decrease in number of members of council).

(5) As follows:

(i) Except as provided under subparagraph (ii), in boroughs divided into wards, at least one and not more than two members of council in each ward.

(ii) In boroughs in which prior to January 1, 1966, three members of council were elected in each ward, three members of council in each ward unless the number is reduced as provided under this part. Members of council shall:

(A) be residents of the ward from which they are elected; and

(B) be chosen by the electors of the ward.

(b) Terms.--The term of an elected officer under this section shall begin the first Monday of January succeeding the individual's election.

Cross References. Section 806 is referred to in section 805 of this title.



Section 811 - Election

Biennially, at the municipal election, a sufficient number of members of council shall be elected to fill the places of members whose terms shall, under this part, expire on the first Monday of January following the election. Members elected under this section shall serve for a term of four years from the first Monday of January succeeding the municipal election.

Cross References. Section 811 is referred to in section 805 of this title.



Section 812 - Election of members of council

(a) General rule.--If council, by ordinance, divides any borough into wards, erects new wards out of two or more wards or parts of wards or divides a ward already erected into two or more wards, the ordinance shall provide for the election of an equal number of members of council, in each of the wards, in a manner as not to interfere with the terms of those previously elected.

(b) Election of members.--The following shall apply:

(1) If a borough is first divided into wards, the ordinance providing for the division shall fix the number of members of council in each ward at not more than two. If the entire number of council is to be composed of an even number, one-half of the entire number must be elected at each municipal election. If the entire number of council is to be an odd number, the ordinance shall establish two classes and provide that one-half of the entire number of members of council, less one, shall, as soon as possible, take their office in a year divisible by four, and the remaining number of members of council shall take their office in an even-numbered year not divisible by four.

(2) The apportionment under paragraph (1) shall be equal or as nearly equal as possible representation by wards in each class. Biennially, at each municipal election, a sufficient number of members of council shall be elected, for the term of four years from the first Monday of January succeeding the election, to fill the places of those whose terms shall expire on the first Monday of January following the election.



Section 813 - Fixing number of members of council

If, upon the division of a borough into wards or the creation of a new ward, the number of members of council cannot be equally divided among the wards of the borough, it shall be lawful for council to increase the number of council members to and not exceeding a number that will enable equal apportionment of the members among the several wards of the borough. If a borough is first divided into wards, the number of members of council provided for a ward may not exceed two.



Section 814 - Increase in number of ward council members

Council may, upon petition of at least 5% of the registered electors of the borough, increase the number of members of council to any number not exceeding two for each ward. The sufficiency of the number of signers to the petition shall be ascertained as of the date when the petition is presented to council.



Section 815 - Decrease in number of ward council members

(a) General rule.--If, in any borough divided into wards, the council consists of more than seven members, at least 5% of the registered electors of the borough shall have the power to petition council for a decrease in the number of members of council from each ward, except that the council may not consist of less than seven members. The purpose of the decrease may be to achieve any of the following results:

(1) A council which is less unwieldy in size.

(2) A council which is comparable in size to those in boroughs not divided into wards.

(3) A council consisting of an odd number of members instead of an even number.

(4) A reduction in borough expenditures.

(5) The expedition of the conduct of council meetings.

(b) Petitions.--A petition under subsection (a) shall clearly state whether the petitioners request that the number of members of the council to be elected in each ward shall be reduced from two to one, or from three to two or one, and the reasons why the reduction in number is desired. The petition may state whether it is necessary to add a council member or members to be elected at large in order to achieve or maintain a council consisting of at least seven members or to achieve or maintain a council consisting of an odd number of members. The sufficiency of the number of signers to the petition shall be ascertained as of the date the petition is presented to council.

(c) Notice.--The council shall give notice of the filing of the petition by advertisement in the legal newspaper of the county, if one is published in the county, and in one newspaper of general circulation, and of a day and time for a public meeting. After the public meeting, council may, by ordinance, decrease the number of council members elected from each ward from two to one, or from three to two or one, and may also provide for the election at large of a member or members of council.

(d) Terms.--Council shall, if necessary, establish a schedule for the subsequent at-large election of council members. The schedule may provide that the initial term of one or more of the council members subsequently elected at large shall be reduced to accommodate a schedule of staggered at-large elections to eventually ensure that, as nearly as possible, one-half of the members of council elected at large will be elected at each municipal election. The following shall apply:

(1) At each municipal election in the borough, if there are two members from each ward, the electors of each ward shall elect one council member to hold office for a term of four years from the first Monday of January succeeding the election.

(2) At each municipal election in the borough, if there is one member from each ward, the electors from each of the odd-numbered wards shall, at the first municipal election, elect one council member for a term of four years, and the electors from each of the even-numbered wards shall elect one council member for a term of two years. At each succeeding municipal election, the electors of the even-numbered wards or odd-numbered wards shall each elect one council member for a term of four years to take the place of those whose terms are about to expire. The council members shall take office on the first Monday of January following their election.

(e) Reduction.--In a borough where, under this section, the number of council members shall be reduced, the council members then in office shall remain in office until the end of their respective terms.



Section 816 - Election of members of council where wards abolished

(a) Abolishing.--If council, by ordinance, abolishes all wards in a borough, the ordinance shall provide for the election of seven members of council at large for the borough in a manner as not to interfere with the terms of those ward members of council previously elected. If there were previously:

(1) Seven members of council, the ordinance shall provide that, at the first municipal election, the electors shall elect three or four members of council, as the case may be, the number to be elected shall be that which, when added to the number of members of council already in office whose terms are not about to expire, shall bring the membership of the council to seven. The newly elected members of council shall serve for terms of four years from the first Monday of January following the first municipal election, except that, in any case where the election of four members of council shall be required to bring the membership of council to its full complement of seven and only three members of council are elected at the municipal election in the other boroughs of the Commonwealth not divided into wards, three members of council shall be elected for four-year terms and one for a two-year term. At every succeeding municipal election, the electors shall elect three or four members of council, as the case may be, each to serve for a term of four years from the first Monday of January following the municipal election.

(2) Eight or more members of council, the ordinance shall provide that, at the first municipal election, the electors shall elect a sufficient number of members of council that, when added to the number of members of council already in office whose terms are not about to expire, will bring the membership of the council to seven. The following shall apply:

(i) The newly elected members of council shall serve for terms of four years from the first Monday of January following the first municipal election. At the second municipal election after the effective date of the ordinance, the electors shall elect a sufficient number of members of council, that, when added to the number of members of council elected at the previous municipal election, shall bring the membership of council to its full complement of seven. Some of the members of council elected at the second municipal election shall serve for a four-year term following the first Monday of January following the municipal election, and the remainder shall serve for a two-year term, in an amount to bring the number to be elected in the borough in succeeding municipal elections into conformity with the number elected in the other boroughs of the Commonwealth not divided into wards.

(ii) In the third and all subsequent municipal elections following the effective date of the ordinance, the electors shall elect three or four members of council, as the case may be, each to serve for a term of four years from the first Monday of January following the municipal election.

(iii) In any borough in which, under the ward system of electing members of council, there shall be seven or more members of council whose terms shall not expire on the first Monday of January following the first municipal election after the effective date of the ordinance, no members of council shall be elected at the first municipal election, and the members of council remaining in office shall constitute the council until the first Monday of January following the second municipal election following the effective date of the ordinance.

(iv) At the second municipal election, seven members of council shall be elected in the borough, some to serve for a four-year term of office from the first Monday of January following the second municipal election, and the remainder to serve for a two-year term, in an amount to bring the number of members of council to be elected in the borough in succeeding elections into conformity with the number elected in other boroughs of the Commonwealth not divided into wards.

(v) At the third and all subsequent municipal elections following the effective date of the ordinance, the electors shall elect three or four members of council, as the case may be, each to serve for a term of four years from the first Monday of January following the subsequent municipal election.

(3) Six or fewer members of council, the ordinance shall provide that, at the first municipal election, the electors shall elect a sufficient number of members of council that, when added to the number of members of council already in office whose terms are not about to expire, shall bring the membership of council to its full complement of seven. Of the newly elected members of council, either three or four, as necessary to bring the number of members of council to be elected in the borough in succeeding municipal elections into conformity with the number elected in other boroughs of the Commonwealth not divided into wards, shall be elected for four-year terms of office, beginning the first Monday of January following the first municipal election, and the balance shall be elected for two-year terms. At the second municipal election following the effective date of the ordinance and at all subsequent municipal elections, the electors shall elect three or four members of council, as the case may be, to serve for a term of four years from the first Monday of January following the subsequent municipal election.

(b) Vacancies.--At any time following the effective date of the ordinance, when a vacancy may occur in the office of a member of council originally elected or appointed from a particular ward, the individual appointed to fill the vacancy shall not be required to be a resident of the area formerly comprising the ward but shall be otherwise qualified for office as provided in section 801 (relating to eligibility).



Section 817 - Vacancies created after a primary election

If a vacancy is created in the office of a member of council by any ordinance or decree of court as provided in this subchapter after a primary election, it may be filled by nomination made by the committee as is authorized by the rules of the party to make nominations in the event of vacancies on the party ticket.



Section 818 - Decrease in number of members of council

(a) Petition by electors.--The court of common pleas may, upon petition of at least 5% of the registered electors of any borough not divided into wards, which, according to the latest official census, had a population of not more than 3,000, reduce the total number of members of council for the borough from seven to five or to three. The sufficiency of the number of signers to the petition shall be ascertained as of the date when the petition is presented to court.

(b) Notice.--The court shall give notice of the filing of the petition by advertisement in the legal newspaper of the county, if one is published in the county, and in one newspaper of general circulation and fix a day and time for hearing. After the hearing, the court may decrease the number of members of council elected in the borough from seven to five or to three, as requested in the petition.

(c) Number to be elected.--

(1) At the municipal election following the decrease in the number of members of council from seven to five:

(i) If four members of council would otherwise have been elected, three members shall be elected.

(ii) If three members of council would otherwise have been elected, two members shall be elected.

(2) At the second municipal election following the decrease in the number of members of council:

(i) If four members of council would otherwise have been elected, three members shall be elected.

(ii) If three members of council would otherwise have been elected, two members shall be elected.

(3) At all following municipal elections, the proper number of members of council shall be elected to correspond to the number of members of council whose terms are to expire the first Monday of the following January.

(d) Election.--

(1) At the municipal election following the decrease in the number of members of council from seven to three:

(i) If four members of council would otherwise have been elected, two members shall be elected.

(ii) If three members of council would otherwise have been elected, one member shall be elected.

(2) At the second municipal election following the decrease in the number of members of council in the borough:

(i) If four members of council would otherwise have been elected, two members shall be elected.

(ii) If three members of council would otherwise have been elected, one member shall be elected.

(3) At all the following municipal elections, the proper number of members of council shall be elected to correspond to the number of members of council whose terms are to expire the first Monday of the following January.

(e) Terms.--In any borough in which, under this section, the number of members of council shall be reduced, the members of council then in office shall remain in office until the end of their respective terms. If a borough attains a population in excess of 3,000 according to the latest official census, the number of members of council shall automatically be increased from three or five to seven, following the reverse of the procedure set forth in subsection (c) or (d).

Cross References. Section 818 is referred to in section 806 of this title.






Chapter 9 - Vacancies in Office

Chapter Notes

Enactment. Chapter 9 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 901 - Filling vacancies in elective borough offices

(a) Vacancies.--If any vacancy occurs in the office of the mayor, member of council, auditor, controller or tax collector, by death, resignation under subsection (a.1) or termination of residency from the borough, or from a ward in the case of a ward office, or by failure to take the required oath, to give bond as provided by law or ordinance or to provide the affidavit required under section 801 (relating to eligibility), or in any other manner whatsoever, the council shall fill the vacancy within 30 days by appointing, by resolution, a registered elector of the borough, or of the ward in the case of a ward office, to hold the office, if the term continues that long, until the first Monday in January after the first municipal election occurring more than 60 days after the vacancy occurs, at which election an eligible individual shall be elected to the office for the remainder of the term. Except as provided in section 801(c), no individual shall be appointed to fill a vacancy in an elected borough or ward office unless the individual has resided within the borough, or within the ward in the case of a ward office, continuously for at least one year immediately prior to the individual's appointment.

(a.1) Vacancy by resignation.--

(1) A vacancy shall not be created by a resignation until the date that the resignation is accepted by a majority vote of a quorum of council at a public meeting or the effective date of the tendered resignation, whichever is later. A council must accept a resignation no later than 45 days after it has been tendered in writing to council, unless it is withdrawn in writing prior to acceptance.

(2) A resignation which is not accepted as provided under paragraph (1) shall be deemed accepted after 45 days.

(b) Bond.--The individual appointed shall give bond if required by law or ordinance. If the individual elected to the office fails to give any bond required, to provide the affidavit required under section 801 or to take the required oath, the council, before making the appointment, shall declare the office vacant.

(c) Unfilled vacancies.--If the council of any borough refuses, fails, neglects or is unable, for any reason whatsoever, to fill any vacancy within 30 days after the vacancy happens, as provided in this section, the vacancy shall be filled within 15 additional days by the vacancy board. The vacancy board shall consist of the council, exclusive of the mayor, and one registered elector of the borough who shall be appointed by the council at the council's first meeting each calendar year or as soon as practical and who shall act as chair of the vacancy board. The vacancy board shall appoint a registered elector of the borough, or ward in the case of a ward office, to hold the office, if the term continues that long, until the first Monday in January after the first municipal election occurring more than 60 days after the vacancy occurs, at which election an eligible individual shall be elected to the office for the remainder of the term.

(d) Board petition.--If the vacancy is not filled by the vacancy board within 15 days, the chair shall, or, in the case of a vacancy in the chair, the remaining members of the vacancy board shall, petition the court of common pleas to fill the vacancy by the appointment of a registered elector of the borough, or ward in the case of a ward, to hold the office, if the term continues that long, until the first Monday in January after the first municipal election occurring more than 60 days after the vacancy occurs, at which election an eligible individual shall be elected to the office for the remainder of the term.

(e) Elector petition.--If vacancies exist in more than a majority of the offices of council, the court of common pleas shall fill the vacancies upon presentation of petition signed by not less than 15 registered electors of the borough.

Special Provisions in Appendix. See section 4(3)(v) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 901 is referred to in sections 903, 1005 of this title.



Section 902 - Collection of taxes where vacancy in office of tax collector not filled

If a vacancy in the office of tax collector exists and no registered elector of the borough has, within 30 days, received the appointment to fill the vacancy, the county commissioners, the council and the board of school directors of the school district shall collect the tax for the county, the borough and the school district, respectively, through their respective treasurers, or for school districts, at the option of the district, through their secretaries, and for boroughs, at the option of the council, through their secretaries or borough managers. Nothing in this section shall prohibit a borough from providing for agreements or the joint collection of taxes in accordance with sections 4.2 and 4.4 of the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law.

Special Provisions in Appendix. See section 4(3)(vi) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 903 - Right of council to declare seat of member vacant for failure to qualify

If an individual, elected or appointed as a member of council and notified of election or appointment refuses or neglects to qualify as a member of council within ten days following the beginning of the individual's term of office, unless prevented by sickness or necessary absence from the borough, the council, acting without the individual, may declare the individual's office as member of council vacant and may fill the vacancy as provided in section 901 (relating to filling vacancies in elective borough offices). For these actions, a majority of the remaining members of the council shall constitute a quorum.

Cross References. Section 903 is referred to in section 1003 of this title.



Section 904 - (Reserved)



Section 904.1 - Removal of elected official and appointee

(a) Rule.--A borough officer who is elected or appointed to fill a vacancy in elective office may be removed from office as follows:

(1) By impeachment.

(2) By the Governor for reasonable cause after notice and full hearing on the advice of two-thirds of the Senate.

(3) On conviction of misbehavior in office or of an infamous crime.

(b) Title.--The title to office of a borough officer under subsection (a) may be tried by quo warranto.

Special Provisions in Appendix. See section 4(3)(vii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 905 - Temporary auditor

If for any reason two or three vacancies exist in the office of borough auditors, the council may temporarily appoint and reasonably compensate a qualified individual, who need not be an elector of the borough, who shall have all the powers and duties of the two or three auditors whose offices are vacated.






Chapter 10 - Powers and Duties of Elected Officials

Chapter Notes

Enactment. Chapter 10 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Subchapter C is referred to in section 1005 of this title.

Enactment. Chapter 10A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 1001 - Organization of council, quorum, participation by telecommunication device, voting, compensation and eligibility

(a) Organization.--The council shall organize on the first Monday of January of each even-numbered year by electing one member as president and one member as vice president, who shall hold the offices at the pleasure of the council. If the first Monday is a legal holiday, the meeting and organization shall take place the following day. Any action taken by any council at any time between 12:01 a.m. on January 1 of an even-numbered year and the organization of council in that year shall be subject to reconsideration by the new council at any time within ten days after organization. The council may, at the organizational meeting, appoint other officers as may be provided for by law or ordinance, or as may be deemed necessary for the conduct of affairs of the borough, and may transact any other business as may come before the meeting. The president, and, during the president's absence or incapacity, the vice president, shall preside over the meetings of council and perform other duties as are prescribed by this part or by ordinance.

(b) Quorum.--A majority of the membership of council then in office shall constitute a quorum. Except as provided in subsection (c), only council members physically present at a meeting place within the borough shall be counted in establishing a quorum.

(c) Telecommunication.--Council may provide for the participation of council members in council meetings by means of telecommunication devices, such as telephones or computer terminals, which permit, at a minimum, audio communication between locations, if the following apply:

(1) A majority of the membership of council then in office is physically present at the advertised meeting place within the borough and a quorum is established at the convening or reconvening of the meeting. If, after the convening or reconvening of a meeting, a member has been disqualified from voting as a matter of law, but is still physically present, council members participating by telecommunication device in accordance with this section shall be counted to maintain a quorum.

(2) The telecommunication device used permits the member or members of council not physically present at the meeting to:

(i) speak to and hear the comments and votes, if any, of the members of council who are physically present, as well as other members of council who may not be physically present and are also using a telecommunication device to participate in the meeting; and

(ii) speak to and hear the comments of the public who are physically present at the meeting.

(3) The telecommunication device used permits the members of council and the members of the public who are physically present at the meeting to speak to and hear the comments and the vote, if any, of the member or members of council who are not physically present at the meeting.

(4) Physical absence of a council member. Council may only authorize participation by telecommunication device for one or more of the following reasons:

(i) illness or disability of the member of council;

(ii) care for the ill or newborn in the member's immediate family;

(iii) emergency; and

(iv) family or business travel.

(5) Nothing in this subsection shall be construed to limit the protections and prohibitions contained in any law or regulation relating to the rights of the disabled.

(d) Voting.--A member of the council shall not be disqualified from voting on any issue before the council solely because the member has previously expressed an opinion on the issue in either an official or unofficial capacity.

(e) Compensation.--Members of council may receive compensation to be fixed by ordinance as follows:

(1) In boroughs with a population of less than 5,000, a maximum of $1,875 per year.

(2) In boroughs with a population of 5,000 or more but less than 10,000, a maximum of $2,500 per year.

(3) In boroughs with a population of 10,000 or more but less than 15,000, a maximum of $3,250 per year.

(4) In boroughs with a population of 15,000 or more but less than 25,000, a maximum of $4,125 per year.

(5) In boroughs with a population of 25,000 or more but less than 35,000, a maximum of $4,375 per year.

(6) In boroughs with a population of 35,000 or more, a maximum of $5,000 per year.

The salaries shall be payable monthly or quarterly for the duties imposed by this part. Benefits provided to members of council under section 1202(26) (relating to specific powers) shall not be considered pay, salary or compensation, but payment for all or a part of the premiums or charges for the benefits shall be in accordance with section 1202(26). Any change in salary, compensation or emoluments of the elected office shall become effective at the beginning of the next term of the member of council.

(f) Eligibility for compensation.--The population shall be determined by the latest available official census figures. In no case shall the compensation for any member of council exceed that of the mayor in any given borough, but, if the mayor's compensation exceeds that authorized by this section for members of council, the president of council may receive compensation not to exceed that of the office of mayor.

Cross References. Section 1001 is referred to in sections 1003, 1006 of this title.



Section 1002 - Oath of members of council

Before entering upon the duties of their offices, the members of council shall take and subscribe an oath or affirmation of office under 53 Pa.C.S. § 1141 (relating to form of oaths of office). The oath or affirmation may be taken before any judge or magisterial district judge of the county, a notary public or the mayor of the borough when the individual has qualified, and the oath or affirmation shall be filed with the borough secretary and preserved among the records of the borough for a period of six years.



Section 1003 - When the mayor may preside over council and vote, attendance of mayor at council meetings and breaking tie votes

(a) Presiding over meetings.--The mayor shall preside over the organization of the council until it is organized as provided in section 1001 (relating to organization of council, quorum, participation by telecommunication device, voting, compensation and eligibility) and shall be deemed a member of council at the organizational meeting if the mayor's membership becomes necessary to constitute a quorum.

(b) Voting at meetings.--The mayor shall not vote at the meeting unless the mayor's vote shall, for any reason, be required to effect the organization of council or to elect any officer who is required to be or may be elected at the organizational meeting. If the mayor is absent from the organizational meeting, one of the members of council physically present at the meeting and chosen by the members eligible to vote at the meeting shall preside.

(c) Attendance.--The mayor may attend any or all regular and special meetings of council and take part in the discussions of the council on matters pertaining to borough affairs, subject to any restrictions applicable to members of council contained in the rules of order or bylaws of the council.

(d) Tie votes.--

(1) If, by reason of a tie or split vote, the council shall be unable to:

(i) enact or pass any ordinance, resolution or motion;

(ii) declare any vacancy pursuant to section 903 (relating to right of council to declare seat of member vacant for failure to qualify);

(iii) fill any other vacancy in its membership or in any other borough office; or

(iv) take any action on any matter lawfully brought before it;

the mayor, if in attendance at the meeting, may, at the mayor's option, cast the deciding vote or shall direct that the matter be tabled until a special meeting of council.

(2) The special meeting of council shall be held within not less than five days or more than ten days at which time the matter shall be reconsidered by council.

(3) If a tie or split vote still exists, it shall be the duty of the mayor at that time to cast the deciding vote.

(4) If a tie or split vote occurs at any meeting when the mayor is not in attendance, the matter shall be tabled to a special meeting to be held within not less than five days or more than ten days as set by the president of council, and the mayor shall be given at least five days' notice of the meeting, at which meeting it shall be the duty of the mayor to cast the tie-breaking vote.

Cross References. Section 1003 is referred to in section 10A01 of this title.



Section 1004 - Failure of council to organize

If the council of any borough fails to organize within ten days from the time prescribed in this chapter, the court of common pleas, upon the petition of at least ten registered electors of the borough verified by the affidavit of one of the petitioners, shall issue a rule upon the delinquent members of council to show cause why their seats should not be declared vacant. The rule shall be returnable not less than five days from the time of its issue, and, after hearing, the court may declare the seats of the members of council responsible for the failure to organize vacant and shall appoint others in their place, who shall hold office for the respective unexpired terms.



Section 1005 - Powers of council

The council shall have power:

(1) To, by motion, ordinance or resolution, create the offices of and appoint a treasurer, a secretary, a solicitor, an engineer, a street commissioner and other officers as it deems necessary. The treasurer and the secretary shall not be members of council. A bank or bank and trust company may be appointed as treasurer. All officers and employees appointed by the council, with the exception of those who under this part or any other act are under civil service or have a definite term of office, shall serve for an indefinite term at the pleasure of the council.

(2) To mitigate or remit fines and forfeitures in reasonable cases.

(3) By resolution, to make temporary loans on the credit of the borough in anticipation of taxes to be collected and issue certificates of indebtedness. The loans shall be repaid from the first money available from taxes in anticipation of which the loans were made.

(4) With respect to depositories and securities, to:

(i) Appoint and revoke the appointment of one or more depositories for borough funds and to fix and approve security to be furnished by the depository. The security may be bonds with corporate or individual securities to be approved by council, or collateral security consisting of obligations of the United States or the Commonwealth or any political subdivision, deposited with the borough or with any bank or trust company within this Commonwealth and of a market value of 120% of the amount of the deposit to be secured. Any deposit of collateral shall be under proper agreement and be accompanied by proper assignment or power of attorney for the transfer of the collateral. The borough treasurer shall deposit all borough funds in a depository designated under this subparagraph. If borough funds are deposited under this subparagraph, the borough treasurer shall be released and discharged from further liability on account of the deposit.

(ii) Subparagraph (i) shall not be construed to require a depository to furnish bond or collateral security to cover the amount of any deposit to the extent that the deposit is insured with the Federal Deposit Insurance Corporation.

(5) To secure indemnity bonds or policies of insurance as it may deem necessary to protect the borough from loss by reason of fire, flood, windstorm, burglary, larceny, negligence or dishonesty or insolvency of a depository, or otherwise, and to pay for the protection the usual or customary costs.

(6) With respect to investments, to:

(i) make investment of borough sinking funds as authorized by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing);

(ii) make investment of money in the general fund and in special funds of the borough other than the sinking funds as authorized by Chapter 13 (relating to taxation and finance); and

(iii) liquidate any investment, in whole or in part, by disposing of securities or withdrawing funds on deposit. Any action taken to make or to liquidate any investment shall be made by the officers designated by action of the council.

(7) To provide, by ordinance passed by a two-thirds vote of the entire number of members of council elected, for the appointment of an independent auditor who shall be a certified public accountant registered in this Commonwealth, a firm of certified public accountants registered in this Commonwealth or a competent public accountant or a competent firm of public accountants.

(i) When an ordinance has been adopted, an independent auditor shall be appointed annually, by resolution before the close of the fiscal year, to make an independent examination of the accounting records of the borough for the fiscal year, and the independent auditor shall also perform the other duties and exercise the powers as conferred upon the independent auditor under Subchapter C (relating to auditors).

(ii) When an independent auditor is appointed as provided in this paragraph, the office of elected borough auditor or controller is abolished, but the borough auditor or controller then in office shall continue to hold office during the term for which elected, and the borough auditor or controller shall not audit, settle or adjust the accounts audited by the independent auditor but shall perform the other duties of office.

(iii) If any borough has provided by ordinance for the audit of its accounts by an appointed auditor, the borough shall have the right at any time to repeal the ordinance, and the office of appointed auditor shall be abolished as of the date set in the ordinance. The borough shall have the further right at the next municipal election following the repeal of the ordinance to elect three auditors, one for a term of two years, one for a term of four years and one for a term of six years, from the first Monday of January following the election, which auditors shall succeed the appointed auditor and shall have and possess all the powers and perform all the duties provided in this part for elected auditors. If, at any time after the effective date of any ordinance abolishing the office of appointed auditor, there shall be a vacancy in the office of elected auditor, council shall fill the vacancies in the manner prescribed in section 901 (relating to filling vacancies in elective borough offices).

(8) To make, authorize and ratify expenditures for lawful purposes from funds available or from funds borrowed within legal limits.

(9) To pay authorized expenses incurred by elected and appointed borough officers in connection with their duties or other borough business.

Cross References. Section 1005 is referred to in sections 806, 1059.11, 24A04 of this title.



Section 1006 - Duties of council

It shall be the duty of council:

(1) To organize, under section 1001 (relating to organization of council, quorum, participation by telecommunication device, voting, compensation and eligibility), in even-numbered years.

(2) To meet at a stated time at least once a month. Council may adjourn to a stated time for general business or for special businesses. If no quorum is present at a regular, special or reconvened meeting, a majority of those who do meet may agree upon another date for like business in a manner consistent with 65 Pa.C.S. Ch. 7 (relating to open meetings). Special meetings may be called by the president of council or upon written request of at least one-third of the members of council. Members shall have at least 24 hours' notice of the special meetings. The notice shall state whether it is for general or special purposes, and, if it is for special purposes, the notice shall contain a general statement of the nature of the business to be transacted. Presence at a meeting constitutes waiver of notice. Council may adopt rules relating to the calling and holding of special meetings, which rules shall supersede the provisions of this section, provided that the rules comply with the provisions of 65 Pa.C.S. Ch. 7.

(3) To make and preserve records of its proceedings.

(4) To enact, revise, repeal and amend ordinances and resolutions under Chapter 33 (relating to ordinances), and bylaws, rules and regulations, not inconsistent with the laws of this Commonwealth, as it deems beneficial to the borough and to provide for the enforcement of the same. Unless otherwise provided, all powers shall be exercised by vote of the majority of council eligible to vote at a meeting. Routine, ministerial or administrative purchases and powers may be made and exercised by officers or committees if authority for the action was previously given or if the action is subsequently ratified by council. If any action by the council results in a specific written contract or agreement, the contract or agreement shall be signed by the president of the council.

(5) To cause notices to be served, as required by law or ordinance, in a manner council may by motion or other action decide.

(6) To fix the compensation of all of the borough officers, appointees and employees.

(7) To fix the amount of security to be given by the treasurer and by other officers, appointees and employees as it may designate.

Cross References. Section 1006 is referred to in section 10A07 of this title.



Section 1007 - (Reserved)



Section 1008 - (Reserved)



Section 1009 - Typewritten, printed, photocopied, microfilmed and electronically or digitally stored records valid and recording or transcribing records

(a) Validity.--All borough records required to be recorded or transcribed shall be deemed valid if typewritten, printed, photocopied, microfilmed or electronically or digitally stored or retained by any other process that accurately reproduces the original and forms a durable medium for recording, storing and reproducing in accordance with the act of May 9, 1949 (P.L.908, No.250), entitled "An act relating to public records of political subdivisions other than cities and counties of the first class; authorizing the recording and copying of documents, plats, papers and instruments of writing by digital, photostatic, photographic, microfilm or other process, and the admissibility and enlargements in evidence; providing for the storage of duplicates and sale of microfilm and digital copies of official records and for the destruction of other records deemed valueless; and providing for the services of the Pennsylvania Historical and Museum Commission to political subdivisions."

(b) Requirements.--If recording or transcribing in a specified book of record is required, including minutes of the proceedings of the council, the records shall be recorded or transcribed as follows:

(1) in a mechanical post binder book capable of being permanently sealed with consecutively numbered pages with a security code printed on it and a permanent locking device with the borough seal being impressed upon each page; or

(2) in a bound book with pages being consecutively numbered by transcribing directly upon the pages of the book of record or by permanently attaching the records or copies to the book of record with the borough seal being impressed upon each page to which the record is attached, with each impression covering both a portion of the attached record and a portion of the page of the book of record to which the record is attached.

(c) Previously recorded documents.--All records previously recorded or transcribed in any manner authorized by this part at the time the records were recorded or transcribed are validated.

Cross References. Section 1009 is referred to in section 1111 of this title.



Section 1010 - (Reserved)



Section 1011 - (Reserved)



Section 1012 - (Reserved)



Section 1013 - (Reserved)



Section 1014 - Hearings before council; witnesses

Councils may compel the attendance of witnesses and the production of books, papers or other evidence at any meeting of the council or any committee of the council and for that purpose may issue subpoenas, signed by the president of council or the chair of the committee, which shall be served in any part of this Commonwealth. If a witness refuses to testify to any fact within the witness's knowledge or to produce any books or papers in the witness's possession or control required to be used as evidence in any case, the borough solicitor shall report the facts relating to the refusal to the court of common pleas. If the court determines the evidence required of the witness to be legal and competent, it shall order the witness to testify or produce the evidence required.

Cross References. Section 1014 is referred to in section 1015 of this title.



Section 1015 - Witness fees and mileage

No individual residing outside the borough and subpoenaed under section 1014 (relating to hearings before council; witnesses) shall be required to respond to the subpoena until mileage to and from the borough at the rate established by the council under the act of July 20, 1979 (P.L.156, No.51), referred to as the Uniform Mileage Fee Law, and witness fees as required by law relating to witnesses have been paid.



Section 1016 - Examination of witnesses; penalty

An individual called as a witness, as provided in this chapter, may be examined under oath, administered by the president of council or chair of the committee and, for the giving of false testimony, shall be liable for prosecution under applicable laws for perjury.



Section 1041 - Auditors to meet yearly and audit accounts

(a) First meeting.--The auditors of the borough shall meet on the first Tuesday of January of each year and shall organize by the election of a chair and a secretary. If the first Tuesday is a legal holiday, the meeting and organization shall take place the following day. Two auditors shall constitute a quorum.

(b) Audits.--The auditors:

(1) Shall audit, adjust and settle the accounts of the tax collectors, the magisterial district judge and all officers of the borough.

(2) May audit, adjust and settle the accounts of any person, corporation, association, organization, committee or commission receiving or expending borough funds.

(3) Audit and report to the council, upon the accounts of every officer of the borough, upon the death, resignation, removal or expiration of the term of the officer.

Unless otherwise agreed to by the auditors and the person being audited, the audit shall be conducted at the place the records of the person are normally kept.

(b.1) Cancellation.--All orders, vouchers and certificates of indebtedness which have been paid shall, on their presentation to the auditors, be canceled by writing or stamping the word "audited" on the face of the documents.

(c) (Reserved).

(d) (Reserved).

(e) (Reserved).

(f) (Reserved).

(g) (Reserved).



Section 1042 - (Reserved)



Section 1043 - (Reserved)



Section 1044 - (Reserved)



Section 1045 - (Reserved)



Section 1046 - (Reserved)



Section 1047 - (Reserved)



Section 1048 - (Reserved)



Section 1049 - (Reserved)



Section 1050 - (Reserved)



Section 1051 - (Reserved)



Section 1052 - (Reserved)



Section 1053 - Compensation of auditors

(a) General compensation.--Subject to the limitations set forth in subsection (b), each auditor shall receive $10 per hour for each hour or portion of an hour necessarily employed in the discharge of the auditor's duties, to be paid by the borough.

(b) Limits.--No auditor in a borough having a population of 10,000 or less shall be entitled to receive more than $1,000 for completing the annual audit, settlement and adjustment. No auditor in a borough having a population in excess of 10,000 shall be entitled to receive more than $2,000 for completing the annual audit, settlement and adjustment.

(c) Reimbursements.--Each auditor shall be reimbursed for travel costs incurred in the performance of the auditing duties at the rate established by the council under the act of July 20, 1979 (P.L.156, No.51), referred to as the Uniform Mileage Fee Law, and for other actual expenses, including postage, notary fees or publication costs, necessarily incurred during the audit.



Section 1054 - (Reserved)



Section 1055 - Subpoenas, oath and perjury

(a) Subpoenas.--A majority of the auditors of any borough shall have the power to issue subpoenas to obtain the attendance of the persons whose accounts they are required to adjust, their executors and administrators, and of any persons whom it may be necessary to examine as witnesses and to compel their attendance, and may also compel the production of all documents, including books, vouchers and papers relative to borough accounts. If any person refuses or neglects to appear, to produce documents or to testify, the auditors shall petition the court of common pleas of the county to issue a subpoena to the person and to require the person to produce documents or to appear and to testify before the court. The court shall issue the subpoena if it deems the documents or testimony relevant to the issue.

(b) Oaths.--The auditors of any borough shall have power to administer oaths and affirmations to all persons brought or appearing before them, whether accountants, witnesses or otherwise. Persons guilty of swearing or affirming falsely on the examination commits perjury.

Cross References. Section 1055 is referred to in section 1059.11 of this title.



Section 1056 - (Reserved)



Section 1057 - (Reserved)



Section 1058 - Pay of witnesses

Witnesses, other than officers of the borough, appearing before the auditors and individuals or officers serving subpoenas shall be paid, out of the borough treasury upon authorization signed by a majority of the auditors and orders drawn on the borough treasury, the same fees as are payable for rendering similar services in civil proceedings before a magisterial district judge. The amount paid shall be made a part of the charge against any officer who shall be charged by the auditors with any balance, if the costs have been incurred in establishing the balance. The costs collected from any officer shall be repaid into the borough treasury.

Cross References. Section 1058 is referred to in section 1059.11 of this title.



Section 1059 - Auditors to settle accounts where witnesses do not appear

If any person in possession of documents relative to public accounts before auditors refuses to produce the same or if any officer whose accounts are to be settled and adjusted by the auditors refuses to appear or submit to examination as directed by this subchapter, the auditors or a majority of them may proceed, by the examination of witnesses and other evidence, to ascertain and settle, as near as may be, the amount of public money received by the officer and its application to public purposes or otherwise.

Cross References. Section 1059 is referred to in section 1059.11 of this title.



Section 1059.1 - Completion, filing and publication of auditor's report and financial statement

(a) Reports.--The auditors shall complete the annual audit, adjustment and settlement as soon as possible after the end of the fiscal year. The auditors shall, within ten days after completing the annual audit, publish once, in at least one newspaper of general circulation, a concise financial statement setting forth all of the following:

(1) The balance in the treasury at the beginning of the fiscal year.

(2) All revenue received during the fiscal year by major classifications.

(3) All expenditures made during the fiscal year by major functions and the current resources and liabilities of the borough at the end of the fiscal year.

(4) The gross liability and net debt of the borough.

(5) The amount of assessed valuation of the borough.

(6) The assets of the borough with their character and value.

(7) The date of the last maturity of the respective forms of funded debt.

(8) The assets in each sinking fund.

(b) Details.--The auditors shall prepare a report which shall contain an audit of the accounts of the last fiscal year and shall also show a complete statement of the financial condition of the borough, giving in detail all of the following:

(1) The actual indebtedness.

(2) The amount of funded debt.

(3) The amount of floating debt.

(4) The valuation of taxable property in the borough.

(5) The assets of the borough with their character and value.

(6) The date of maturity of the respective forms of funded debt of the borough.

(b.1) Filing of reports and penalties.--The reports shall be prepared no later than 90 days after the close of the fiscal year. It shall be the duty of the secretary of the auditors to file a copy of the report with the secretary of the borough, with the clerk of the court of common pleas of the county or the prothonotary under local rules of court, with the Department of Transportation and with the Department of Community and Economic Development no later than 90 days after the close of the fiscal year. Any secretary of the auditors refusing or willfully neglecting to file the report commits a summary offense. If the failure to file the report within the period specified is due to the failure of any or all of the auditors to prepare the statement upon which the report is to be based, the auditor commits a summary offense.

(c) Service of report.--The secretary of the auditors shall serve, by registered or certified mail, notice to every elected or appointed official against whom a balance or shortage appears in the report required under subsection (b). The notice shall be served prior to the filing of the report and shall indicate the amount of the balance or shortage and a brief description of how the balance or shortage was derived. The notice shall indicate that the balance or shortage is deemed a surcharge under section 1059.3 (relating to surcharge by auditors) and shall apprise the officer served of the right to appeal under section 1059.4 (relating to appeals from audit). Service of notice is complete when the notice is properly addressed, postage prepaid and mailed. Failure to receive the notice required by this subsection shall not constitute grounds for relief from any judgment entered under this chapter.

(d) Presentation.--The annual auditors report and the annual financial statement shall be presented on a uniform form prepared by a committee as provided in Chapter 13 (relating to taxation and finance).



Section 1059.2 - Attorney to auditors

The borough auditors may employ an attorney if deemed advisable by a majority of the auditors. The auditors, with the agreement of council, shall determine the compensation to be paid to the attorney. If the auditors and council cannot agree on the compensation, upon petition of the auditors, the court of common pleas shall establish the compensation for the attorney employed by the auditors. The compensation for the attorney shall be paid out of the borough general fund.



Section 1059.3 - Surcharge by auditors

(a) Surcharges.--

(1) The amount of any balance or shortage or of any expenditure of a kind or made in a manner prohibited or not authorized by statute which causes a financial loss to the borough shall be a surcharge against any officer against whom the balance or shortage shall appear, or who by vote, act or neglect has permitted or approved the expenditure.

(2) The following shall apply:

(i) No elected or appointed official of a borough may be surcharged for any act, error or omission in excess of the actual financial loss sustained by the borough.

(ii) A surcharge shall take into consideration as its basis the results of the act, error or omission and the results had the procedure been strictly in accordance with law.

(iii) Subparagraph (i) shall not apply to cases involving fraud or collusion on the part of officers nor to any penalty enuring to the benefit of or payable to the Commonwealth. Notwithstanding this section, the procedures in the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law, shall apply to balances and shortages in the tax accounts of the tax collector.

(b) Illegal acts.--In any matter involving a financial transaction, any official knowingly and willfully acting contrary to law commits a misdemeanor and, upon conviction, may be sentenced to pay a fine not exceeding $100.

Cross References. Section 1059.3 is referred to in sections 1059.1, 1059.11 of this title.



Section 1059.4 - Appeals from audit

It shall be lawful for the borough, or any taxpayer of the borough on its behalf, or any person whose account is settled or audited, to appeal from the settlement or audit, as shown in the auditors report, to the court of common pleas of the county no later than 40 days from the date of the filing of the auditor's report with the clerk of common pleas.

Cross References. Section 1059.4 is referred to in sections 1059.1, 1059.8 of this title.



Section 1059.5 - Taxpayers appealing to enter bond

No appeal by a taxpayer or officer may be allowed unless, within the time of taking the appeal, the appellant secures a bond in the sum of $1,000 with sufficient surety to prosecute the appeal and to pay all costs of appeal, in case, if the appellant is a taxpayer, the appellant fails to obtain a final decision more favorable to the borough than that awarded by the auditors or, in case, if the appellant is an accounting officer, the appellant fails to obtain a final decision more favorable to the officer than that awarded by the auditors. Unless the bond is filed as provided in this section, the court of common pleas, upon application, shall set aside the appeal.



Section 1059.6 - Procedure on appeals

(a) Evidence and burden.--In any proceeding upon an appeal from a report of the auditors, the accounts of the office or officers or the person, corporation, association, organization, committee or commission in question may be investigated de novo, and the burden shall be upon each officer, person, corporation, association, organization, committee or commission whose accounts are involved in the appeal of establishing the person's right to credits claimed by the person, but the opposing party in the appeal may use any facts, figures or findings of the report of the auditors as prima facie evidence against any officer or other entity.

(b) Multiple appeals.--If more than one appeal from a report of the auditors has been taken, the court shall, on its own motion or upon motion of any interested party, direct the several appeals to be disposed of in a single proceeding.



Section 1059.7 - Findings of fact and law, judgment and appeals

After the hearing, the court shall file its findings of fact and law and enter judgment accordingly, and the judgment so entered may be enforced by the prevailing party by any appropriate proceeding. Appeals from the court's ruling may be taken in accordance with law.



Section 1059.8 - Attorney fees

(a) Fees awarded.--Upon final determination of an appeal taken under section 1059.4 (relating to appeals from audit) from any report, audit or settlement of the account of any borough officer, attorney fees shall be awarded as follows:

(1) If, in the opinion of the court, the final determination is more favorable to the borough officer involved than that awarded by the auditors, the borough shall pay reasonable attorney fees or, under paragraph (3), a portion of reasonable attorney fees incurred by the officer in connection with the surcharge proceeding.

(2) If, in the opinion of the court, the final determination is more favorable to the borough than that awarded by the auditors in the case of an appeal taken by the borough or a taxpayer, the borough officer who is the subject of the surcharge proceeding shall pay reasonable attorney fees or, under paragraph (3), a portion of reasonable attorney fees incurred by the borough, elector or taxpayer in connection with the surcharge proceeding.

(3) If, in the opinion of the court, the final determination is in part more favorable to the borough and in part more favorable to the borough officer involved in the surcharge proceeding than that awarded by the auditors, the court may order:

(i) the borough to pay a portion of reasonable attorney fees incurred by the officer in connection with the surcharge proceeding; or

(ii) the borough officer who is the subject of the surcharge proceeding to pay a portion of reasonable attorney fees incurred by the borough or taxpayer in connection with the surcharge proceeding.

(b) Other accounts.--The attorney fees in case of appeals involving accounts other than those of borough officers shall be allocated in the court's discretion.

Cross References. Section 1059.8 is referred to in section 1059.11 of this title.



Section 1059.9 - Balances due to be entered as judgments

A balance in a report of the auditors against an officer of the borough shall constitute a surcharge against the officer as fully as if expressly stated in the report to be a surcharge. The amount of a balance and of any express surcharge shall, if no appeal is taken or after an appeal has been finally determined in favor of the borough, be entered by the prothonotary as a judgment against the officer. The clerk of the court of common pleas shall certify the amount of every balance or surcharge contained in a report from which no appeal has been taken within the time provided under this chapter to the court of common pleas for entry by the prothonotary as a judgment. Any taxpayer of the borough may enforce the collection of the balance or surcharge for the benefit of the borough, by action or execution, upon filing in the court of common pleas a bond, in the sum of $1,000 with one or more sureties, conditioned to indemnify the borough from all costs of the proceedings undertaken by the taxpayer, subject to all rights of appeal from the report of auditors granted by this part. If a person has been or shall be surcharged for an illegal purchase and no fraud or collusion is shown and the surcharge is paid to the borough, the article purchased shall become the property of the person surcharged.



Section 1059.10 - Penalty for failure to comply with law

(a) Neglect.--An auditor neglecting or refusing to comply with this chapter commits a summary offense.

(b) Financial interest.--An auditor who is financially interested, directly or indirectly, in a borough transaction commits a summary offense.



Section 1059.11 - General powers and duties of independent auditor

(a) Powers and duties.--If an independent auditor is appointed under section 1005(7) (relating to powers of council), the independent auditor shall have the same powers and duties and be subject to the same penalties as the auditors under this chapter. The independent auditor shall annually examine, audit and settle all accounts in which the borough is concerned. The audit shall consist of an examination in accordance with generally accepted auditing standards and shall include tests of the accounting records and other auditing procedures as the independent auditor considers necessary in the circumstances. The independent auditor shall make and publish the annual financial report in the same form and manner and at the same time as required in this part of the auditors of the borough.

(b) Reporting.--The independent auditor shall audit the accounting records of the borough for the fiscal year and shall prepare a report on the examination which shall be subject to appeal in the same manner as reports of the auditors under this chapter. The report shall set forth:

(1) The scope of the examination.

(2) The independent auditor's opinion of the fairness of the presentation of the financial statement of the borough, which shall show a complete statement of the financial condition of the borough, giving in detail the actual indebtedness, the amount of funded debt, the amount of floating debt, the valuation of the taxable property in the borough, the assets of the borough with their character and value and the date of the maturity of the respective forms of funded debt of the borough.

(3) The amount of any balance or shortage or any expenditure of any kind or made in a manner prohibited or not authorized by a statute which came to the independent auditor's attention during the course of the examination and which, in the independent auditor's opinion, causes a financial loss to the borough as provided in section 1059.3 (relating to surcharge by auditors) shall be a surcharge against an officer against whom the balance or shortage shall appear, subject to appeal, entry as judgment, certification and enforcement as provided in this chapter.

(c) Hiring attorney.--The independent auditor may employ an attorney subject to the provisions of section 1059.8 (relating to attorney fees), except that the employment shall be with the consent of council.

(d) Other applicable laws.--Sections 1055 (relating to subpoenas, oath and perjury), 1058 (relating to pay of witnesses) and 1059 (relating to auditors to settle accounts where witnesses do not appear) shall apply to proceedings initiated by independent auditors.

(e) Compensation.--The compensation of the independent auditor shall be determined by council and paid by borough funds.



Section 1061 - Oath and bond of controller

The borough controller shall, before entering upon the duties of office, take the required oath or affirmation of office under 53 Pa.C.S. § 1141 (relating to form of oaths of office). The controller shall give bond to the borough with a surety company to be approved by the council, in a sum as council may direct by ordinance, conditioned for the faithful discharge of the controller's duties. The amount of the bond shall be sufficient to adequately protect the borough from any illegal or unfaithful action by the controller. The cost of the bond shall be paid by the borough.



Section 1062 - Salary of controller

The council shall fix the annual salary of the controller. Any change in salary, compensation or emoluments of the elected office shall become effective at the beginning of the next term of the controller.



Section 1063 - General powers and duties of controller

(a) General duties and powers.--The borough controller shall manage the fiscal affairs of the borough. The controller shall examine, audit and settle all accounts in which the borough is concerned either as debtor or creditor if provision for the settlement is made by law. If no provision or an insufficient provision has been made, the controller shall examine the accounts and report to the council the relevant facts and opinion on the accounts.

(b) Accounts.--In the examination, audit and settlement of accounts, the controller shall have all of the powers and perform all of the duties vested in and imposed on the auditors by this part. A person guilty of swearing or affirming falsely before the controller commits perjury. The controller shall make and file an annual report of the audit and make and publish the annual financial report in the same form and manner and at the same time as required in this part of the auditors of the borough.

(c) Scope.--The controller shall:

(1) have supervision and control of the accounts of all departments, bureaus and officers of the borough authorized to collect, receive or disburse the public money or who are charged with the management or custody of the accounts;

(2) audit their respective accounts and may at any time require from any of them a statement in writing of any money or property of the borough in their possession or under their control, showing the amount of cash on hand and the amount deposited in banks and banking institutions, together with the names of the institutions;

(3) have power to examine every account of a borough officer in any bank or banking institution to verify the accuracy of the statement of the borough, department, bureau or officer, and it shall be the duty of every department, bureau or officer, and of every bank and banking institution, its officers and agents, to furnish full information to the controller in relation to the account. No banker or banking institution, its officers or agents shall be subject to prosecution under other laws of this Commonwealth for disclosing information with respect to an account;

(4) immediately, upon the discovery of any default, irregularity or delinquency, report the discovery to the council; and

(5) audit and report upon the accounts of an officer upon the death, resignation, removal or expiration of the term of the officer.



Section 1064 - (Reserved)



Section 1065 - Countersigned warrants

The controller shall countersign all warrants upon the borough treasurer, with the form of the warrant to be prescribed by council, except that no warrant shall be countersigned unless there is money in the treasury to pay the warrant. If a warrant on the treasurer shall be presented to the controller to be countersigned, the person presenting the warrant shall, if the controller requires, produce evidence that:

(1) The amount expressed in the warrant is due to the person in whose favor it is drawn.

(2) The supplies or service for payment of which the warrant is drawn have been furnished or performed according to law and the terms of the contract.



Section 1066 - Prevention of appropriation overdrafts

The controller shall not permit any appropriation made by the council to be overdrawn. If an appropriation is exhausted, the object of which is not complete, the controller shall immediately report the fact to the council and accompany the report with a statement of the money which has been drawn on the appropriation and the particular purpose for which it is drawn.



Section 1067 - Amount of contracts to be charged against appropriations

(a) General rule.--A contract involving appropriation of money shall designate the item of appropriation on which it is founded, and the estimated amount of the expenditure which shall be charged against the item, and certified by the borough controller on the contract, before it shall take effect as a contract. Payment required by the contract shall be made from the fund appropriated.

(b) Liability for excess.--If the controller certifies a contract in excess of the appropriation made, the borough shall not be liable for the excess, but the controller and the controller's sureties shall be liable for the same, which may be recovered in an action at law by the aggrieved contracting party.

(c) Certification by controller.--The controller shall certify contracts for the payment of which sufficient appropriations have been made.



Section 1068 - Controller's recommendations on borough finances

The borough controller shall, as often as the controller may deem expedient or the council shall direct, suggest plans to the council for the management and improvement of the borough finances.



Section 1069 - Books to be kept by controller

The borough controller shall keep a regular set of books which shall be opened and keep as many accounts, under appropriate titles, as may be necessary to show separately and distinctly all the estates and property, real and personal, vested in the borough, all trusts in the care of the borough, all debts due and owing the borough, all receipts and expenditures of the various departments of the borough government and all appropriations made by council and the sums under the same, respectively.



Section 1070 - Appeals from controller's report

Appeals may be taken from the settlement and audit of the controller, as shown in the controller's report to the court of common pleas of the county, by the same persons in the same manner within the same time subject to the same conditions and procedure and with like effect in every respect as provided in this part in the cases of appeals from the settlement and audit of the auditors as shown in their report.



Section 1071 - Acceptance by ordinance

(a) General rule.--This subchapter shall not become operative or effective in any borough not having a controller until the borough shall, by ordinance, accept this chapter. If a borough accepts this subchapter, the court of common pleas, upon petition of council, shall appoint a controller to hold office until the first Monday of January following the next municipal election at which a controller shall be elected under this part.

(b) Continuation of borough auditors.--In all boroughs accepting this subchapter, the borough auditors then in office or the appointed auditor serving as borough auditor shall continue to hold office until the first day of January following the election of a borough controller after which date the office of borough auditor shall be abolished.

(c) Discontinuation.--A borough may discontinue the office of controller and either reestablish the office of elected auditor or the position of appointed auditor by repealing the ordinance under which the office of controller was created. The controller in office at the time of the repeal shall continue in office until the end of the controller's term.



Section 1086 - Powers and duties of tax collector

(a) General rule.--Except as otherwise provided in subsection (b), the tax collector shall be the collector of all State, county, borough, school, institution district and other taxes levied within the borough by the authorities empowered to levy taxes.

(b) Exception.--

(1) No tax collector may collect any tax levied and imposed under the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, unless the ordinance imposing the tax provides that the tax collector shall be the collector of the tax.

(2) No ordinance, however, may authorize the collection of income taxes in a manner other than that provided in Chapter 5 of The Local Tax Enabling Act.

(c) Other laws.--The tax collector shall, in addition to the powers, authority, duties and responsibilities provided for by this part, have all the powers, perform all the duties and be subject to all the obligations and responsibilities for the collection of taxes as are now vested in, conferred upon or imposed upon tax collectors by law.






Chapter 10A - Mayor

Chapter Notes

Enactment. Chapter 10A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 10A01 - Eligibility of mayor

No mayor may hold any other borough office or appointment during the term for which the mayor is elected, except as is permitted under section 1104 (relating to appointments and incompatible offices). The mayor shall be eligible to succeed himself. The mayor shall not be a member of council, nor shall the mayor preside over or vote at any meeting of council, except as provided in section 1003 (relating to when the mayor may preside over council and vote, attendance of mayor at council meetings and breaking tie votes).



Section 10A02 - Incompatible offices

No member of Congress or any person holding any office or appointment of profit or trust under the Federal Government or any person holding the office of magisterial district judge may at the same time be capable of holding the office of mayor.



Section 10A03 - Oath of mayor

The mayor, before exercising the duties of office, shall take and subscribe an oath or affirmation of office under 53 Pa.C.S. § 1141 (relating to form of oaths of office). The oath or affirmation may be taken before a judge or magisterial district judge of the county or a notary public and shall be filed with the borough secretary and be preserved among the records of the borough for a period of six years.



Section 10A04 - Salary of mayor

(a) General rule.--The salary of the mayor shall be established by ordinance and shall not exceed the following:

(1) In a borough with a population of less than 5,000, a maximum of $2,500 per year.

(2) In a borough with a population of 5,000 or more but less than 10,000, a maximum of $5,000 per year.

(3) In a borough with a population of 10,000 or more but less than 15,000, a maximum of $7,500 per year.

(4) In a borough with a population in excess of 15,000, a maximum of $500 per year per 1,000 residents or fraction of 1,000, the population to be determined by the latest official census figures.

(a.1) Treatment of benefits.--Benefits provided to the mayor under section 1202(26) (relating to specific powers) shall not be considered pay, salary or compensation, but payment for all or a part of the premiums or charges for the benefits shall be in accordance with section 1202(26).

(b) Change in salary.--A change in salary, compensation or emoluments of the elected office shall become effective at the beginning of the next term of the mayor.



Section 10A05 - Salaried mayor not to receive certain fees

(a) General rule.--Except as provided in subsection (b), any salary paid under an ordinance shall be in lieu of all costs and fees allowed by a mayor. Costs and fees shall be collected by the mayor and deposited into the borough treasury.

(b) Marriage ceremony fees.--

(1) Nothing in this part shall be construed to prevent a mayor from receiving a monetary fee for the performance of a marriage ceremony in this Commonwealth, if the fee does not exceed $150 for each ceremony performed.

(2) Prior to performing these ceremonies, the mayor shall notify council in writing of the mayor's intention to perform marriage ceremonies.

(3) The notification to council shall remain in effect for the term of the mayor or until the notification is rescinded by the mayor.

(4) The mayor shall maintain accurate accounts of the fees received relating to the performance of marriage ceremonies and provide council each quarter with a report of money received for that period. The quarterly report shall include the amount of money received and the names of persons from whom money was received, along with the date and the location of the performed ceremony, and the quarterly report shall be considered a public record.

(5) The receipt of a fee under this subsection shall not be considered a violation of 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure) and shall not be considered compensation under this part.

Cross References. Section 10A05 is referred to in section 10A07 of this title.



Section 10A06 - General powers of mayor

(a) Oaths and affirmations.--The mayor may administer oaths and affirmations in matters pertaining to borough affairs.

(b) Emergencies.--

(1) In addition to the power granted to mayors by 35 Pa.C.S. Pt. V (relating to emergency management services) and in order to enable the mayor to effectually preserve the public peace within the borough, the mayor shall have the power to prevent and suppress mobs, riots and unlawful and tumultuous assemblies.

(2) In the event that a state of emergency exists, a mayor shall have the authority to request aid and assistance from law enforcement officers and agencies from a neighboring municipality.

(3) In response to a request of a mayor made in accordance with this subsection, a municipal police officer shall, within the borough from which the request was made, have the power and authority to enforce the laws of this Commonwealth or otherwise perform the functions of that office as if enforcing those laws or performing those functions within the territorial limits of the officer's primary jurisdiction, subject to the limitations and conditions set forth in 42 Pa.C.S. § 8953(b), (c), (d) and (e) (relating to Statewide municipal police jurisdiction).

(4) If the mayor considers that a state of emergency exists, the mayor may issue a proclamation, which shall be in writing and posted in one or more conspicuous places and the contents of which shall be made available to all news media, declaring a state of emergency for a period not to exceed seven days unless sooner rescinded, modified or ratified or extended by resolution of council.

(5) The mayor may prohibit in the proclamation for all or part of the borough:

(i) Any person being on the public streets or in the public parks or at any other public place during the hours declared by the mayor to be a period of curfew.

(ii) The entry or departure of persons into or from any restricted area.

(iii) The sale, purchase or dispensing of any commodities or goods as designated by the mayor.

(iv) The transportation, possession or use of gasoline, kerosene or other combustible, flammable or explosive liquids or materials except in connection with the normal operation of motor vehicles, normal home use or legitimate commercial use.

(v) Any other activities as the mayor reasonably believes should be prohibited to help preserve life, health, property or the public peace.

(6) The proclamation shall describe the specific restricted area with particularity and shall specify the hours when restrictions are to be in effect.

(7) A person violating the proclamation of emergency commits a summary offense and shall, upon conviction, be sentenced to pay a fine not to exceed $300 and costs or to a term of imprisonment not to exceed 30 days.



Section 10A07 - Duties of mayor

The mayor shall have the following duties:

(1) To preserve order in the borough, to enforce the ordinances and regulations, to remove nuisances, to exact a faithful performance of the duties of the officers appointed and to perform any other duties as shall be vested in the mayor's office by law or ordinance.

(2) Except as provided in section 1006(4) (relating to duties of council), to sign papers, contracts, obligations and documents as may be required by law.

(3) To collect any costs and fees received and to pay the money into the treasury, except as provided in section 10A05(b) (relating to salaried mayor not to receive certain fees), to report to the council from time to time on the state of the borough and to make recommendations to the council on matters of borough concern. The borough shall furnish the mayor with the necessary dockets, books, forms and files as are necessary for the conduct of the mayor's office and which shall be and remain the property of the borough and be surrendered to the mayor's successor in office.



Section 10A08 - President or vice president of council to act as mayor

(a) General rule.--If the mayor is absent or incapacitated or there is a vacancy in the office, the duties of the office shall be discharged by the president of council or, in the absence or incapacity of the president of council or if there is a vacancy in the office, by the vice president of council.

(b) Salary.--While discharging the duties of mayor, the president or vice president of council shall be entitled to the same salary as the mayor would receive and, during the time the salary is paid to the president or vice president of council as acting mayor, the mayor shall not be paid compensation.

(c) Veto and voting power.--The president or vice president of council while acting as mayor shall have power to veto a proposed ordinance or to break a tie but shall not have power to vote as a member of council.






Chapter 11 - Powers, Duties and Rights of Appointed Officers and Employees

Chapter Notes

Enactment. Chapter 11 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Subchapter J is referred to in sections 1121, 1124, 1127 of this title; section 7132 of Title 44 (Law and Justice).



Section 1101 - Compensation, hours and days of work and outside employment

Appointed officers and employees of the borough shall receive compensation for their services as the council shall prescribe. Council may also establish the hours and days of work and may restrict the outside employment of borough employees or any class or category of employment.



Section 1102 - Accounts

All officers and employees appointed by a council shall, if directed, render their accounts to the council for settlement.



Section 1103 - Bonds

If an appointed officer or employee of a borough is required by law or action of council to give bond for the faithful performance of the officer's or employee's duties, the borough may pay the premium on the bond. All bonds required to be given by borough officials or employees shall be with a surety company authorized by law to act as surety. The borough shall pay a proportionate share of the cost of the bond of an appointed tax collector in the same ratio as provided in section 804 (relating to term and bonds) for elected tax collectors.



Section 1104 - Appointments and incompatible offices

(a) General rule.--Unless there is incompatibility in fact, an elective or appointive officer of the borough shall be eligible to serve on any board, commission, bureau or other agency created by or for the borough or any borough office created or authorized by statute and may accept appointments under the statute.

(b) Prohibition.--

(1) Except as set forth in paragraph (2), no elected borough official of a borough with a population of 3,000 or more may serve as an employee of that borough.

(2) Paragraph (1) shall not apply to a borough official serving as an employee of that borough prior to the certification of the 2010 official census or a subsequent latest official census which indicates an increase in the population of that borough to 3,000 or more.

(c) Multiple offices.--If there is no incompatibility in fact and subject to subsection (a) as to compensation, appointees of council may hold two or more appointive borough offices, but no mayor or member of council may serve as borough manager, secretary or treasurer.

(d) Magisterial district judges.--No person holding the office of magisterial district judge may at the same time hold any elected or appointed borough office.

(e) Secretary and treasurer.--The offices of secretary and treasurer may be held by the same person if authorized by ordinance.

(f) Police officers and firefighters.--

(1) No police officer or firefighter may hold an elective office of the borough that employs the police officer or firefighter.

(2) No police officer or firefighter who is employed by a regional department, council of government or other cooperative venture may hold an elective office of any municipality that participates in the regional department, council of government or other cooperative venture.

(3) No police officer or firefighter may hold an elective office of the borough in which the police officer or firefighter resides if the department employing the police officer or firefighter is providing police or fire protection service to that borough by contract.

(g) Majority vote required.--All appointments to be made by the council shall be made by a majority of the members of council unless a different vote is required by statute.

(h) Construction.--Nothing contained in this section shall be construed to affect the eligibility of a borough official to hold any other public office or receive compensation.

Special Provisions in Appendix. See sections 4(3)(vii) and 5 of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law and applicability.

Cross References. Section 1104 is referred to in sections 10A01, 1190 of this title.



Section 1105 - Compensation of certain employees

(a) General rule.--A borough may provide, by ordinance, to appointees and employees of not less than ten years of satisfactory service and who are not less than 60 years of age upon termination of active employment with the borough, a proportion of the compensation last paid to them but not in excess of 50% of the compensation, including benefits received under the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.), if any, as fixed in the ordinance or amendment of the ordinance.

(b) Postretirement compensation.--Any arrangement to provide postretirement compensation to retired appointees and employees under this section shall be a pension plan within the meaning of that term under the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, and the borough establishing such plan shall provide funding of the pension plan in an amount sufficient to meet the minimum obligation of the municipality with respect to the pension plan under that act.

(c) Funding.--The expenditures authorized in this section shall be paid out of the general tax levy for the current expenditures of the year and not by any special tax.

(d) Construction.--Nothing in this section shall be construed to preclude an appointee or employee of the borough from joining in any pension system or municipal retirement system that the borough may adopt.



Section 1105.1 - Retirement benefits of employees transferred to authorities

(a) Required membership.--The following employees of municipal authorities shall be members of the borough retirement system upon a written election as provided in this section:

(1) An employee of a wastewater authority created by a borough and one or more townships under 53 Pa.C.S. Ch. 56 (relating to municipal authorities) that commenced operations after December 1, 2001, who satisfies the requirements of subsection (b), has past service credits under the borough retirement plan and has filed a written election to be a member of the borough retirement system with council and the wastewater authority prior to September 14, 2005.

(2) An employee of a municipal authority created by a borough under 53 Pa.C.S. Ch. 56 that commenced operations after October 4, 2010, who satisfies the requirements of subsection (b), has past service credits under the borough retirement plan and files a written election with the council and the authority to be a member of the borough retirement system within one year of July 16, 2012.

(b) Eligibility criteria.--

(1) In order to qualify for the option under subsection (a), the employee must satisfy both of the following requirements:

(i) Immediately prior to the date of transfer of employment to the authority, be an employee of the borough that, either alone or together with one or more municipalities, established the authority.

(ii) Be an active member of the borough's retirement system on the date that the employee's employment was transferred to the authority.

(2) For an employee who files an election under subsection (a), the affected authority shall:

(i) Deduct from the employee's salary an amount equal to the employee contribution that would have been deducted had the employee continued to be a borough employee and shall pay the deducted amount to the borough's retirement fund.

(ii) Pay to the borough's retirement fund an employer contribution equal to the employer normal cost plus anticipated administrative expenses and amortization payments less general municipal pension system State aid expressed as a percentage of the system's total payroll as calculated by the borough under the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, and applied to the payroll of the employee.

(c) State aid calculation.--All employees who elect to be members of the borough retirement system under this section shall be treated as borough employees in determining the borough's annual allocation of general municipal pension system State aid under section 402(e) of the Municipal Pension Plan Funding Standard and Recovery Act, and the annual allocation of general municipal pension system State aid under section 402(e) of the Municipal Pension Plan Funding Standard and Recovery Act shall be payable to the borough.



Section 1106 - Bond and duties

(a) General rule.--The borough treasurer shall, before entering upon the duties of office, give bond in an amount determined by council, conditioned for the faithful performance of the treasurer's duties.

(b) Specific duties.--The treasurer shall:

(1) Receive all money due the borough and deposit the money promptly in a designated depository in the name of the borough.

(2) Keep distinct and accurate accounts of all sums received from taxes and other sources, which accounts shall be open to the inspection of council and any citizen of this Commonwealth.

(3) (i) Pay out all money only on direction by the council, upon an order signed by the president of council and the borough secretary and also by the borough controller, if any. The order shall not be executed unless there is money in the treasury available.

(ii) Nothing in this part shall be construed to preclude the use of electronic signatures and transactions to the extent authorized by the act of December 16, 1999 (P.L.971, No.69), known as the Electronic Transactions Act, or any other law.

(4) Annually submit the accounts to the elected auditors, independent auditor or controller for settlement.

(5) Preserve the account books, papers, documents and other records of the office and turn them over to the successor in office.

(c) Payment of all other money.--All money received by any officer or other person for the use of the borough shall be paid to the borough treasurer.



Section 1107 - Assistant treasurer

A council may, by resolution, appoint an assistant treasurer who may not be a member of the council. Council may appoint the assistant treasurer as the assistant secretary if the assistant treasurer is not a member of council. The assistant treasurer shall assist the treasurer in the performance of the treasurer's duties and, in case of absence or disability of the treasurer, shall perform the duties and may exercise the powers of the treasurer.



Section 1111 - Duties

(a) Attendance at meetings and maintenance of minutes.--The secretary shall attend all meetings of the council and shall maintain full minutes of its proceedings.

(b) Other duties.--The secretary shall:

(1) Record or transcribe the bylaws, rules, regulations, resolutions and ordinances of the borough in accordance with section 1009 (relating to typewritten, printed, photocopied, microfilmed and electronically or digitally stored records valid and recording or transcribing records).

(2) Preserve the records and documents of the borough, have custody of the corporate seal and deliver to the secretary's successor the seal and all books, papers and other records and things belonging to the borough.

(3) Certify copies of any book, paper, record, bylaw, rule, regulation, resolution, ordinance or proceeding of the borough under the seal of the borough. The copies, if certified, shall be admissible in evidence in any court of this Commonwealth.

(4) Attest the execution of all instruments, record all ordinances and attest the same by the secretary's signature and file of record proof of service of all notices required by law. The secretary's certificate shall be good evidence of notice.

(5) Inform council and the public as required by 65 Pa.C.S. Ch. 7 (relating to open meetings) of all borough meetings, including special meetings of council.

(c) Necessary documents.--The borough shall furnish the secretary with the necessary dockets, books, forms and files as are necessary for the conduct of the office, which documents shall be and remain the property of the borough.



Section 1112 - Assistant secretary

A council may, by resolution, appoint an assistant secretary. The assistant secretary shall assist the secretary in the performance of the secretary's duties and, in case of absence or disability of the secretary, perform the duties and may exercise the powers of the secretary. The assistant secretary may be appointed from the membership of the council but shall not be any other officer of the council. Council may appoint the assistant secretary as the assistant treasurer if the assistant secretary is not a member of council.



Section 1113 - Records open to inspection

The fiscal records and documents and the minute book and other records and documents of every borough shall be open in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 1116 - Solicitor to have control of legal matters

The legal matters of the borough shall be under the control of the borough solicitor. No department or officer of the borough, except as otherwise provided by law, shall employ an additional counsel without the assent or ratification of the council. The borough solicitor must be licensed to practice law in this Commonwealth and may be one person or a law firm, partnership, association or professional corporation. The borough solicitor serves at the pleasure of council. In the absence of the solicitor, the law firm of which the solicitor is a member or associate may perform any of the duties or functions of the solicitor.



Section 1117 - Duties of solicitor and outside counsel

(a) General rule.--The borough solicitor shall:

(1) Prepare or approve, if directed or requested to do so by council or the mayor, any bonds, obligations, contracts, leases, conveyances, ordinances and assurances to which the borough or any department of the borough may be a party.

(2) Commence and prosecute all actions brought by the borough for or on account of any of the estates, rights, trusts, privileges, claims or demands of the borough, as well as defend the borough or any borough officer against all actions or suits brought against the borough or borough officer in which any of the estates, rights, privileges, trusts, ordinances or accounts of the borough may be brought in question before any court in this Commonwealth.

(3) Furnish the council or committees of the council, the mayor or the head of a department, upon request, with an opinion in writing upon any question of law which may be submitted by any of them in their official capacities.

(4) Perform every other professional act incident to the office which the borough solicitor may be authorized or required to do by the council or the mayor.

(b) Outside counsel.--In the case of a legal dispute between the mayor and council or in any other case in which representation of the mayor and council by the borough solicitor would create a conflict of interest for the borough solicitor, the mayor may employ outside counsel at borough expense, not to exceed $4,000 in any 12-month period, to perform necessary legal services.



Section 1118 - Assistant solicitor

A council may, by resolution, appoint an assistant solicitor to assist the solicitor in the performance of the solicitor's duties and, in the absence or disability of the solicitor, to perform the duties and exercise the powers of the solicitor.



Section 1121 - Council's powers concerning police

(a) Establishment of police department.--Council may, by ordinance, establish a police department. If council establishes a police department, the following shall apply:

(1) Council may appoint police officers, subject to Subchapter J (relating to civil service for police and fire apparatus operators).

(2) Council may remove, suspend or reduce in rank any police officer:

(i) in accordance with the act of June 15, 1951 (P.L.586, No.144), entitled "An act regulating the suspension, removal, furloughing and reinstatement of police officers in boroughs and townships of the first class having police forces of less than three members, and in townships of the second class"; or

(ii) subject to Subchapter J.

(3) Council shall designate the ranks in the police department and the duties of each rank and may designate one of the police officers as chief of police.

(4) Council may assign any member of the police department to attend training classes offered by the Federal or State Government and may pay the police officer's expenses while attending the school.

(5) Council shall determine the total weekly hours of employment that shall apply to the police officers.

(b) Powers of borough police officers.--A borough police officer shall have those powers and abilities as are granted to police officers under the laws of this Commonwealth, the rules of the Supreme Court or the ordinances of the borough for which a fine or penalty is imposed unless otherwise excepted in this part.

(c) Ratification.--In any case in which a borough has previously appointed police officers or established a police department by action of council but not under an ordinance regularly enacted, the action shall be deemed to have been a valid exercise of the legislative power of the borough, and all police officers appointed shall occupy the same status and shall have the same rights and privileges as in the case of police officers appointed under authority of an ordinance.

(d) Political participation.--No police officer may participate in any political or election campaign while on duty or in uniform or while using borough property otherwise than to exercise the officer's right of suffrage.

Special Provisions in Appendix. See section 4(3)(ix) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 1122 - Police serving under cooperative agreement or contract

(a) General rule.--If a borough enters into a cooperative agreement or contract with any municipal corporation, regional police force or other governmental entity created by two or more municipal corporations under 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation) for the furnishing or receiving of police protection as authorized by section 1202(35) (relating to specific powers), the police force of the municipal corporation, regional police force or other governmental entity furnishing the police protection shall be appointed and accepted as the police force of the borough receiving the police service by resolution of the council.

(b) Employment status.--Police officers of the police force of a municipal corporation, regional police force or other governmental entity so appointed shall, insofar as civil service and pensions are concerned, be deemed to be appointees and employees only of the municipal corporation, regional police force or other governmental entity furnishing their service and making the original appointment.



Section 1123 - Police badge

Borough police officers shall wear a shield or badge with the word "Police" when on duty.



Section 1123.1 - Mayor's powers concerning police

(a) General rule.--The mayor shall have full charge and control of the chief of police and the police force.

(b) Direction.--The mayor shall direct the time during which, the place where and the manner in which the chief of police and the police force perform the duties of their rank.

(c) Delegation of duties.--The mayor may delegate to the chief of police or other officer supervision over and instruction to subordinate officers in the manner of performing their duties.

(d) Appointment of special police.--The mayor may appoint special police during an emergency in which the safety and welfare of the borough and the public is endangered.

(e) Auxiliary police.--The mayor may activate auxiliary police in accordance with general law and, notwithstanding any other provision of law, may activate auxiliary police for purposes of crowd and traffic control for limited periods during events if, in the mayor's discretion, public safety is promoted by the activation of the auxiliary police.



Section 1124 - Suspension by mayor

(a) General rule.--In addition to the powers of council to suspend police officers, the mayor may, for cause and without pay, suspend any police officers until the succeeding regular meeting of the council at which time or later the council may, subject to Subchapter J (relating to civil service for police and fire apparatus operators), if they are in effect at the time, suspend, discharge, reduce in rank or reinstate with pay the police officers.

(b) Reinstatement.--

(1) A police officer suspended by the mayor may not be reinstated by council at a date earlier than ten working days from the date fixed by the mayor for the suspension to commence.

(2) In any case in which the council has reinstated a police officer after having been suspended by the mayor, the mayor shall not suspend the police officer for reasons:

(i) arising from the same act for which the first suspension was made; or

(ii) that the council, in reinstating the police officer, determined not to be grounds for suspension.



Section 1125 - Compensation

Borough police and special police appointed by the mayor shall receive compensation as fixed by the council.



Section 1126 - (Reserved)



Section 1127 - School crossing guards

(a) Appointment.--

(1) Upon request by the board of school directors of the school district in which a borough is wholly or partially located, the council may appoint school crossing guards who shall have the duty of controlling and directing traffic and pedestrians at or near schools and who shall be in suitable and distinctive uniform.

(2) While on duty, school crossing guards shall be under and subject to the direction of the mayor, shall serve at the pleasure of the council, except as noted in subsection (b), shall not be subject to Subchapter J (relating to civil service for police and fire apparatus operators) and shall not be entitled to participate in any borough pension plan or plans.

(3) (i) The compensation of the school crossing guards, if any, shall be fixed by the council and shall be jointly paid by the council and the board of school directors, in a ratio to be determined by the council and board of school directors.

(ii) If the council and board of school directors are unable to determine the ratio of compensation of the school crossing guards to be paid by the council and the board, each shall pay one-half of the compensation of the crossing guards.

(4) Notwithstanding any other provision of law, auxiliary police officers, appointed as prescribed by general law, may be designated to serve as crossing guards.

(b) Ordinance.--

(1) The council may enact an ordinance allowing a board of school directors to assume hiring and oversight of school crossing guards. Before the council may enact the ordinance, the board of directors of the school district must adopt a resolution requesting the authority to assume the hiring and oversight of school crossing guards.

(2) The ordinance enacted by the council shall outline how the police department will provide any necessary training and assistance of the school crossing guards while on duty.

(3) School crossing guards shall be authorized in the management of traffic and pedestrians in and around areas identified by the police department and the school district superintendent or the superintendent's designees.

(4) School crossing guards shall not:

(i) Be subject to the civil service provisions of this part.

(ii) Be considered part of the bargaining unit of the school district.

(iii) Be considered:

(A) An employee as defined under section 1101-A of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

(B) A school employee as defined under 24 Pa.C.S. § 8102 (relating to definitions).

(C) An employee under any plan.

(5) After the ordinance is enacted by the council, the school district shall assume the cost of compensation, including fixing compensation, if any, of the school crossing guards.

(6) Notwithstanding any other provision of law, auxiliary police officers, appointed as prescribed by general law, may be hired by the school district to serve as school crossing guards.

(7) The board of school directors shall notify the council of the individuals hired to serve as school crossing guards and request the necessary training or assistance be provided as outlined by the ordinance.



Section 1131 - Police pension fund

(a) Authorization to establish.--If a police force of less than three full-time members is being maintained, the borough may, unless there is a private organization or association constituting and managing an existing pension fund for the members of the police force in the borough, by ordinance, establish a police pension fund into which each member of the police force shall pay an equal and proportionate monthly charge to be withheld from the pay of the member.

(b) Investment and insurance instruments as alternative.--In lieu of establishing a pension fund in accordance with subsection (a), the borough may, by ordinance, provide investment or insurance instruments for the purpose of the payment of pensions or annuities to the members of the police force who receive honorable discharge by reason of age or disability and to the families of police officers injured or killed in service.

(c) Administration.--

(1) All pension funds or investment or insurance instruments established under this section shall be under the direction of the council, or a committee as it may designate, and shall be applied under regulations as the council may, by ordinance, prescribe for the benefit of the members of the police force who receive honorable discharge by reason of age or disability and the families of police officers injured or killed in service.

(2) Council shall appoint by resolution a chief administrative officer who shall have the primary responsibility for the execution of the administrative affairs of the pension plan, subject to the direction of council.

(3) Any allowances made to individuals who retire by reason of disability or age shall be in conformity with a uniform scale.

(d) Eligibility.--The ordinance establishing the police pension fund shall prescribe a minimum period of total service, a minimum age or both after which members of the force may be eligible for retirement from active duty.

(e) Obligation of payments.--Payments made on account of police pensions shall not be a charge on any fund in the treasury of the borough or under its control except the police pension fund.

(f) Funding.--A borough establishing a police pension fund by ordinance under this section shall provide from any available borough revenue source funding of the police pension fund in an amount sufficient to meet the minimum obligation of the borough with respect to the police pension fund under the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act.

(g) Management.--

(1) A borough may take, by gift, grant, devise or bequest, any money or property, real, personal or mixed, in trust for the benefit of the police pension fund.

(2) The care, management, investment and disposal of the trust funds or property shall be vested in the officers as the borough shall direct by ordinance and shall be governed by the officers, subject to any directions not inconsistent with the ordinance as the donors of the funds and property may prescribe.

(h) Right to equal and proportionate share.--No person participating in the police pension fund and becoming entitled to receive a benefit from the fund may be deprived of the person's right to an equal and proportionate share of the fund upon the basis upon which the person first became entitled to the benefit.

(i) Applicable law.--The act of May 29, 1956 (1955 P.L.1804, No.600), referred to as the Municipal Police Pension Law, or the act of February 1, 1974 (P.L.34, No.15), known as the Pennsylvania Municipal Retirement Law, shall govern any borough police pension fund not established under the provisions of this section.



Section 1132 - Private police pension funds and optional transfers

(a) General rule.--If there is a private organization or association constituting and managing an existing pension fund for the members of the police force in any borough, the borough shall establish a police pension for the purpose of paying pensions to the members of its police force if the membership of the organization or association by a two-thirds vote elects to transfer its funds with all its assets and liabilities into a borough pension fund as required to be established by this part.

(b) Assumption of liability.--The transfer in subsection (a) may be made by the transfer of securities. After the transfer, the borough police pension fund shall assume the liability of continuing the payment of pensions to members of the police force retired prior to the transfer, in accordance with the laws and regulations under which the members were retired.



Section 1141 - Borough manager created by ordinance and election

(a) General rule.--The council of a borough may, at its discretion at any time, create by ordinance the office of borough manager and may, in like manner, abolish the office. While the office exists, the council shall, from time to time, and if there is a vacancy, elect, by a vote of a majority of all the members, one person to fill the office.

(b) Subject to employment agreement.--The borough manager shall serve at the pleasure of council, subject to contractual rights that may arise under an employment agreement that may be entered in accordance with section 1142 (relating to powers and duties).



Section 1142 - Powers and duties

(a) General rule.--The powers and duties of the borough manager shall be regulated by ordinance.

(b) Employment agreement.--

(1) Council may enter into an employment agreement with the borough manager that specifies the terms and conditions of employment.

(2) The employment agreement may remain in effect for a specified period terminating no later than two years after the effective date of the agreement or the date of the organizational meeting of council following the next municipal election, whichever occurs first.

(3) An employment agreement entered into under this section may specify conditions under which a borough manager will be entitled to severance compensation, but in no event may the employment agreement guarantee employment through the term of the agreement or confer upon the borough manager any legal remedy based on specific performance.

(4) An employment agreement with a borough manager executed on or after a municipal election but before the first meeting in January the year after the municipal election shall be void.

(5) The council may delegate to the borough manager, by ordinance and subject to recall, any of the nonlegislative and nonjudicial powers and duties of the council, the planning commission and the shade tree commission. With approval of council, the mayor may delegate to the borough manager any of the mayor's nonlegislative and nonjudicial powers and duties.

Cross References. Section 1142 is referred to in section 1141 of this title.



Section 1143 - Other offices not incompatible

The offices of borough manager, street commissioner, secretary, treasurer and chief of police shall not be incompatible, and any two or more or all of the offices may be held by one person. Neither the mayor nor any member of the council shall be eligible to hold the office of borough manager.



Section 1170 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Fire apparatus operator." A person who operates fire apparatus and devotes his normal working hours to operating any piece of fire apparatus or other services connected with fire protection work and who is paid a stated salary or compensation for the work by the borough.

"Police force." A police force organized and operating as prescribed by law, the members of which devote their normal working hours to police duty or duty in connection with the bureau, agencies and services connected with police protection work and who are paid a stated salary or compensation for the work by the borough. As used in this subchapter, the term shall not include any of the following:

(1) Special police appointed by the mayor to act in emergencies.

(2) A person appointed solely for parking meter enforcement duties.

(3) Special school police.

(4) Extra police serving from time to time or on an hourly or daily basis.

(5) An auxiliary policeman appointed under the act of January 14, 1952 (1951 P.L.2016, No.561), entitled "An act providing for supplementing the police forces of cities, boroughs, towns and townships, for the appointment, powers and control of auxiliary police therein, and for the transfer during disasters and emergencies of such auxiliary police, members of the regular police forces, and police equipment thereof."



Section 1171 - Appointments of police and fire apparatus operators

(a) Nonapplicability of subchapter.--This subchapter shall not apply to:

(1) a borough that has a police force of less than three members;

(2) a borough that has a police force of three or more members if those members in excess of two are appointed on a temporary basis through a federally funded program;

(3) a volunteer fire department or company that employs its own operators; or

(4) a borough that has less than three salaried fire apparatus operators.

(b) Compensation.--This subchapter is subject to the power of council to determine compensation.

(c) Appointments and promotions.--An appointment to and promotion in the police force or as fire apparatus operator paid directly by a borough and in the borough shall be made only according to qualifications and fitness, to be ascertained by examinations which shall be competitive as provided in this part.

(d) Suspension, removal and reduction in rank.--No person shall be suspended, removed or reduced in rank as a paid employee in any police force or as a paid fire apparatus operator of a borough, except in accordance with this subchapter.

(e) Retirement.--Nothing in this subchapter shall apply to retirement, nor shall anything in this subchapter be construed to prevent a borough from adopting a compulsory retirement age for its employees or for any class of employees and from retiring all employees automatically when they reach that age.



Section 1172 - Civil service commission

(a) Establishment.--A civil service commission is established in each borough where a police force or paid fire apparatus operators are maintained.

(b) Membership and terms.--The commission shall consist of three commissioners who shall be qualified electors of the borough and appointed by the council initially to serve for the terms of two, four and six years. As terms expire, the commissioners shall be appointed for terms of six years.

(c) Vacancies.--A vacancy occurring in the commission for any reason shall be filled by the council for the unexpired term within the period of 30 days after the vacancy occurs.

(d) Alternate members.--

(1) Council may appoint no more than three qualified electors of the borough to serve as alternate members of the commission. The term of office of the alternate members shall be six years.

(2) If seated under section 1174 (relating to organization of commission), an alternate shall be entitled to participate in all proceedings and discussions of the commission to the same and full extent as provided by law for commission members, including specifically the right to cast a vote as a voting member during the proceedings, and shall have all the powers and duties specified in this part and as otherwise provided by law.

(3) An alternate member may not hold another office in the borough.

(4) An alternate may participate in any proceeding or discussion of the commission but may not vote as a member of the commission unless designated as a voting alternate member under section 1174.

(e) Oath or affirmation of office.--Each member of the commission, before entering upon the discharge of the duties of office, shall take an oath or affirmation of office under 53 Pa.C.S. § 1141 (relating to form of oaths of office).

(f) Compensation prohibited.--The civil service commissioners shall receive no compensation.



Section 1173 - Offices incompatible with civil service commissioner

No commissioner shall at the same time hold an elective or appointed office under the Federal Government, this Commonwealth or any political subdivision of the Commonwealth, except that one member of the commission may be a member of the council and one may be a member of the teaching profession.



Section 1174 - Organization of commission

(a) General rule.--The commission first appointed shall organize within ten days of its appointment and shall elect one of its members as the chair and one as the secretary. The commission shall meet and organize on the first Monday of each even-numbered year. Each commissioner shall be notified in writing of each and every meeting.

(b) Quorum.--Three members of the commission shall constitute a quorum. If, by reason of absence or disqualification of a member, a quorum is not reached, the chair shall designate as many alternate members of the commission to sit on the commission as may be needed to provide a quorum.

(c) Alternate members.--

(1) An alternate member of the commission shall continue to serve on the commission in all proceedings involving the matter or case for which the alternate was initially designated until the commission has made a final determination of the matter or case.

(2) Designation of an alternate member under this section shall be made on a case-by-case basis in rotation according to declining seniority among the alternates.

(d) Validity of commission action.--No action of the commission may be valid unless it shall have the concurrence of at least two members.

Cross References. Section 1174 is referred to in section 1172 of this title.



Section 1175 - Clerks, supplies and solicitor

The borough shall:

(1) Furnish to the commission, on its requisition, clerical assistance that may be necessary for the work of the commission.

(2) Provide a suitable and convenient room for the use of the commission. The commission shall order from the borough the necessary stationery, postage, printing and supplies.

(3) Provide the services of a solicitor for the commission to be appointed by the commission and paid by the borough. The borough may place a reasonable limit on the amount allowed each year for the services of the commission solicitor.

(4) Through its elected and appointed officials, aid the commission in all proper ways in carrying out the provisions of this subchapter relating to civil service.



Section 1176 - Rules and regulations

(a) General rule.--The commission may prescribe, amend and enforce rules and regulations for carrying into effect this subchapter and shall be governed by the rules and regulations. Before the effective date of the rules and regulations or amendments to them, they shall be first approved by council. If the rules and regulations or amendments have been approved, they shall not be annulled, amended or added to without the approval of council.

(b) Public distribution and inspection.--All rules and regulations and modifications shall be made available by the borough for public distribution or inspection.

Cross References. Section 1176 is referred to in section 1181 of this title.



Section 1177 - Minutes and records

The commission shall maintain minutes of its proceedings and records of examinations and other official actions. All recommendations of applicants for appointment received by the commission shall be kept and preserved for a period of five years, and all records and all written causes of removal filed with the commission, except as otherwise provided in section 1191 (relating to hearings on dismissals and reductions), shall be open to public inspection and subject to reasonable regulation.



Section 1178 - Investigations

The commission may conduct investigations concerning all matters touching the administration and enforcement of this subchapter and rules and regulations adopted under this subchapter. The chair of the commission may administer oaths and affirmations in connection with the investigations.



Section 1179 - Subpoenas

(a) General rule.--The commission may issue subpoenas over the signature of the chair to require the attendance of witnesses and the production of records and papers pertaining to any investigation or inquiry. The fees of witnesses for attendance and travel shall be the same as for witnesses appearing in the courts and shall be paid from appropriations for the incidental expenses of the commission.

(b) Persons required to attend.--All officers in public service and employees shall attend and testify if required to do so by the commission.

(c) Penalty for violation.--If any person refuses or neglects to obey a subpoena issued by the commission, the person shall, upon conviction, be sentenced to pay a fine not to exceed $100 and, in default of the payment of the fine and costs, shall be imprisoned for a term not to exceed 30 days.

(d) Petition to court.--If a person refuses or neglects to obey a subpoena issued by the commission, the commission may apply by petition to the court of common pleas of the county for its subpoena requiring the attendance of the person before the commission or the court to testify and to produce any records and papers necessary, and, if the person defaults, the person shall be held in contempt of court.



Section 1180 - Annual report

The commission shall make an annual report to the council containing a brief summary of its work during the year which shall be available for public inspection.



Section 1181 - General provisions relating to examinations

(a) Rules and regulations.--

(1) The commission shall make rules and regulations, to be approved as provided in section 1176 (relating to rules and regulations), providing for the examination of applicants for positions in the police force and as paid fire apparatus operators and for promotions, which rules and regulations shall prescribe the minimum qualifications of all applicants to be examined and the passing grades.

(2) All examinations for positions or promotions shall be practical in character and shall relate to matters and include inquiries as will fairly test the merit and fitness of the persons examined to discharge the duties of the employment sought by them.

(3) All examinations shall be open to all applicants who have the minimum qualifications required by the rules and regulations.

(4) Each applicant for an original position shall:

(i) Be subject to the regulations adopted by the commission.

(ii) Either before or after the written examination, submit to a physical fitness or agility examination that is job related and consistent with business necessity.

(iii) If made a conditional offer of employment, be given a physical and psychological medical examination as provided in section 1189 (relating to physical and psychological medical examination).

(iv) Be subject to a background investigation. Background investigations may be restricted to those candidates on an eligibility list or those to be certified to council for appointment in accordance with section 1184 (relating to eligibility list and manner of filling appointments).

(a.1) Promotions.--

(1) An applicant for promotion shall be subject to the regulations adopted by the commission and to examination and selection in accordance with section 1188 (relating to promotions).

(2) A physical fitness or agility examination that is job related and consistent with business necessity and physical and psychological medical examinations may, but need not, be required for a promotion.

(b) Public notice.--Public notice of the time and place of every examination, together with the information as to the kind of position to be filled, shall be given by publication once in a newspaper of general circulation, at least two weeks prior to each examination, and a copy of the notice shall be prominently posted in the office of the commission or other public place.

(c) Posting of eligibility list.--The commission shall post in its office the eligibility list containing the names and grades of those who have passed the examination.



Section 1182 - Application for examination

A person who desires to apply for examination must file with the commission a formal application in which the applicant shall provide, under oath or affirmation, the following information:

(1) Full name and residence or post office address.

(2) Citizenship and place and date of birth.

(3) Condition of health and physical capacity for public service.

(4) Business or employment and the applicant's residence for the past five years.

(5) Other information as may be required by the commission's rules and regulations, showing the applicant's qualifications for the position for which the applicant is being examined.



Section 1183 - Rejection of applicant and hearing

(a) General rule.--The commission may refuse to examine or, if examined, may refuse to certify after examination as eligible any applicant who:

(1) is found to lack any of the minimum qualifications for examination prescribed in the rules and regulations adopted for the position or employment for which the applicant has applied;

(2) is physically unfit for the performance of the duties of the position to which the applicant seeks employment;

(3) is illegally using a controlled substance, as defined in section 102 of the Controlled Substances Act (Public Law 91-513, 21 U.S.C. § 802);

(4) has been guilty of any crime involving moral turpitude or of infamous or notoriously disgraceful conduct;

(5) has been dismissed from public service for delinquency or misconduct of office; or

(6) is affiliated with any group whose policies or activities are subversive to the form of government enumerated in the Constitutions and laws of the United States and this Commonwealth.

(b) Hearing requirements.--

(1) If an applicant is aggrieved by the refusal of the commission to certify the applicant as eligible after examination or a person is aggrieved by refusal of the commission to examine the person, the commission shall, at the request of the applicant or person aggrieved, within ten days, appoint a time and place for a public hearing.

(2) At the hearing, the applicant or person aggrieved may appear with or without counsel, and the commission shall take testimony and review its refusal to provide examination or certification.

(3) The deliberations of the commission, including interim rulings on evidentiary or procedural issues, may be held in the nature of a closed executive session.

(4) The commission's disposition of the matter shall constitute official action which shall occur at a public meeting held under 65 Pa.C.S. Ch. 7 (relating to open meetings).

(5) The decision of the commission shall be final.

Cross References. Section 1183 is referred to in sections 1184, 1186, 1188 of this title.



Section 1184 - Eligibility list and manner of filling appointments

(a) Ranking of candidates.--

(1) At the completion of the testing process, including a physical agility or other examination, with the exception of a background investigation to be conducted after the establishment of an eligibility list and physical and psychological medical examination under section 1189 (relating to physical and psychological medical examination), the commission shall rank the candidates who have satisfied the minimum requirements for appointment on an eligibility list.

(2) The eligibility list shall contain the names of individuals eligible for appointment listed from highest to lowest based on their scores on the examinations administered by the commission and any points for which an applicant was entitled by virtue of 51 Pa.C.S. Ch. 71 (relating to veterans' preference).

(3) The eligibility list will be valid for one year from the date the commission formally adopts the eligibility list.

(4) Prior to expiration of the one-year period, the commission may extend the validity of the eligibility list for up to an additional 12 months by a majority vote of the commission at a duly authorized commission meeting.

(5) In the absence of a lawful extension by the commission under paragraph (4), the list shall expire.

(b) Procedure for filling positions.--Except as provided in subsection (c), every original position or employment in the police force or as paid fire apparatus operators, except that of chief of police or chief of the fire department, or equivalent, shall be filled only in the following manner:

(1) The council shall notify the commission of any vacancy which is to be filled and shall request the certification of an eligibility list.

(2) The commission shall certify for each existing vacancy from the eligibility list the names of the three persons or a lesser number, if three are not available, who have received the highest average.

(3) The council shall make a conditional appointment from the three names certified, based solely on the merits and fitness of the candidates, unless council makes objections to the commission regarding one or more of the certified persons for any of the reasons stated in section 1183 (relating to rejection of applicant and hearing).

(4) If the objections are sustained by the commission as provided in section 1183 or the conditional appointee is determined to be unqualified in accordance with the procedures specified in section 1189, the commission shall strike the name of the person from the eligibility list and certify the next highest name for each name stricken from the eligibility list.

(5) As each subsequent vacancy occurs in the same or another position, the same procedure shall be followed.

(c) Vacancies in existing positions.--

(1) Any vacancy in an existing position in the police force or as a paid fire apparatus operator which occurs as a result of retirement, resignation, disability or death may be filled by council by the reappointment or reinstatement of a former employee of the police force or fire department who had previously complied with this section.

(2) No examination, other than a physical examination as directed by the civil service commission, shall be required in any case of reappointment or reinstatement.

(d) Vacancies in certain offices.--

(1) In the case of a vacancy in the office of chief of police or chief of the fire department, or equivalent official, the council may nominate a person to the commission.

(2) The commission shall subject the nominated person to a noncompetitive examination, and, if the person is certified by the commission as qualified, the person may then be appointed to the position and shall be subject to this subchapter.

Cross References. Section 1184 is referred to in section 1181 of this title.



Section 1185 - Age and residency of applicants

No person shall be eligible to apply for examination unless the person is at least 18 years of age at the date of application. An applicant need not be a resident of the borough. The council of the borough may authorize the commission, by rule or regulation, to require police officers and paid fire apparatus operators to become residents of the borough after appointment to the positions.



Section 1186 - Probationary period

(a) General rule.--An original appointment to a position in the police force or as a paid fire apparatus operator shall be for a probationary period of not less than six months and not more than one year, but during the probationary period an appointee may be dismissed only for a cause specified in section 1183 (relating to rejection of applicant and hearing) or because of incapacity for duty due to the use of alcohol or drugs.

(b) Notice denying permanent appointment.--

(1) If, at the close of a probationary period, the conduct or fitness of the probationer has not been satisfactory to the council, the probationer shall be notified in writing that the probationer will not receive a permanent appointment and the appointment shall cease.

(2) If the probationer is not notified or dismissed in accordance with this section, the probationer's retention shall be equivalent to a permanent appointment.

(c) Finality of decision.--The decision of a borough to suspend or discharge a probationer shall be final and shall not be subject to the hearing provisions of section 1191 (relating to hearings on dismissals and reductions).



Section 1187 - Provisional appointments

(a) General rule.--If there are urgent reasons for the filling of a vacancy in a position in the police force and there are no names on the eligibility list for the appointment, the council may nominate a person to the commission for noncompetitive examination, and, if the nominee shall be certified by the commission as qualified after noncompetitive examination, the nominee may be appointed provisionally to fill the vacancy.

(b) Competitive examination required.--

(1) Within three weeks of the provisional appointment, the commission shall hold a competitive examination and certify an eligibility list. A regular appointment shall then be made from the name or names submitted by the commission.

(2) Nothing in this section shall be construed to prevent the appointment, without examination, of persons temporarily as police officers in cases of riot or other emergencies or as fire apparatus operators in emergency cases.



Section 1188 - Promotions

(a) General rule.--A promotion shall be based on merit to be ascertained by an examination to be prescribed by the commission. All questions relative to a promotion shall be practical in character and fairly test the merit and fitness of persons seeking promotion.

(b) Notification of vacancy.--Council shall notify the commission of a vacancy in the police force or as a paid fire apparatus operator in the borough which is to be filled by promotion and shall request the certification of an eligibility list.

(c) Certification required.--

(1) The commission shall certify for each vacancy the names of three persons on the eligibility list who have received the highest average in the last preceding promotional examination held within a period of two years preceding the date of the request for the eligibility list.

(2) If three names are not available, the commission shall certify the names remaining on the eligibility list.

(3) The council shall make an appointment from the names certified, based solely on the merits and fitness of the candidate, unless council makes objections to the commission regarding one or more of the persons so certified for any reason provided under section 1183 (relating to rejection of applicant and hearing).

(d) Increase in salary as promotion.--The council may determine in each instance whether an increase in salary constitutes a promotion.

Cross References. Section 1188 is referred to in section 1181 of this title.



Section 1189 - Physical and psychological medical examination

(a) Conditional offer of employment.--

(1) An applicant selected from the eligibility list shall receive a conditional offer of employment. The offer of employment shall be conditioned upon the conditional appointee undergoing a physical and psychological medical examination and a determination that the conditional appointee is capable of performing all the essential functions of the position.

(2) Physical medical examinations shall be conducted under the direction of a physician or other qualified medical professional.

(3) Psychological medical examinations shall be conducted under the direction of a psychiatrist or psychologist.

(b) Opinion to be rendered.--The physician, other qualified medical professional, psychiatrist or psychologist must be appointed by council and shall render an opinion as to whether the conditional appointee has a physical or mental condition which calls into question the person's ability to perform all of the essential functions of the position for which the person was conditionally appointed.

(c) Interactive discussion with conditional appointee.--If the opinion rendered by the physician, other qualified medical professional, psychiatrist or psychologist calls into question the conditional appointee's ability to perform all essential functions of a position, the person designated by council shall meet with the conditional appointee for the purpose of having one or more interactive discussions on whether the conditional appointee can, with or without reasonable accommodation, perform all the essential functions of the position.

(d) Written notice after interactive discussion.--If, at the conclusion of the interactive discussion conducted under subsection (c), council determines that the conditional appointee is not qualified, council shall give written notice to the conditional appointee and the commission.

(e) Construction.--Nothing in this part shall be construed to authorize physical or psychological medical examinations prior to conditional appointment.

(f) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Medical examination." An examination, procedure, inquiry or test designed to obtain information about medical history or a physical or mental condition which might disqualify an applicant for a position if it would prevent the applicant from performing, with or without a reasonable accommodation, all of the essential functions of the position.

"Physician." The term shall have the meaning given to it under 1 Pa.C.S. § 1991 (relating to definitions).

"Qualified medical professional." An individual, in collaboration with or under the supervision or direction of a physician, as may be required by law, who is licensed:

(1) as a physician assistant under the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act; or

(2) as a certified registered nurse practitioner under the act of May 22, 1951 (P.L.317, No.69), known as The Professional Nursing Law.

Cross References. Section 1189 is referred to in sections 1181, 1184 of this title.



Section 1190 - Removals

(a) General rule.--No person employed in any police or fire force of any borough may be suspended without pay, removed or reduced in rank except for the following reasons:

(1) Physical or mental disability affecting the person's ability to continue in service, in which case the person shall receive an honorable discharge from service.

(2) Neglect or violation of any official duty.

(3) Violation of any law if the violation constitutes a misdemeanor or felony.

(4) Inefficiency, neglect, intemperance, immorality, disobedience of orders or conduct unbecoming of an officer.

(5) Intoxication while on duty.

(6) Engaging or participating in the conduct of a political or election campaign while on duty or in uniform or while using borough property otherwise than to exercise the person's own right of suffrage.

(7) Engaging or participating in the conduct of a political or election campaign for an incompatible office as provided in section 1104(f) (relating to appointments and incompatible offices).

(b) Restriction.--A person employed by a police or fire force shall not be removed for religious, racial or political reasons.

(c) Statement of charges.--A written statement of charges made against a person shall be furnished to the person within five days after the statement of charges is filed. The person shall have ten days from the date of receiving the notice to submit a written request for a hearing to the civil service commission under section 1191 (relating to hearings on dismissals and reductions).

(d) Furlough.--If, for reasons of economy or other reasons, it shall be deemed necessary by any borough to reduce the number of paid employees of the police or fire force, the borough shall furlough the person, including a probationer, last appointed to the respective force. The removal shall be accomplished by furloughing in numerical order commencing with the person last appointed until the reduction shall have been accomplished. In the event the police or fire force shall again be increased, the employees furloughed shall be reinstated in the order of their seniority in the service. This subsection as to reductions in force is not applicable to a chief of police.



Section 1191 - Hearings on dismissals and reductions

(a) Time of answer and hearing.--A person suspended, removed or reduced in rank may make written answers to any charges filed against the person not later than the day scheduled for the hearing. The commission shall grant the person a hearing that shall be held within a period of ten days from the filing of written charges, unless continued by the commission for cause at the request of the council or the accused. The failure of the commission to hold a hearing within ten days from the filing of the written charges shall not result in the dismissal of the charges filed.

(b) Conduct of hearing.--At any hearing, the person against whom the charges are made may be present in person and by counsel. The council may suspend the person, without pay, pending the determination of the charges against the person, but, in the event the commission fails to uphold the charges, the person sought to be suspended, removed or reduced in rank shall be reinstated with full pay for the period during which the person was suspended, removed or reduced in rank, and no charges shall be officially recorded against the person's record. A stenographic record of all testimony taken at the hearings shall be filed with and preserved by the commission, which record shall be sealed and not be available for public inspection in the event the charges are dismissed.

(c) Appeal.--All parties shall have an immediate right of appeal to the court of common pleas of the county, and the case shall there be determined as the court deems proper. No order of suspension made by the commission may be for a longer period than one year. The appeal shall be taken within 30 days from the date of entry by the commission of its final order and shall be by petition. Upon the appeal being taken and docketed, the court of common pleas shall schedule a day for a hearing and shall proceed to hear the appeal on the original record and additional proof or testimony as the parties concerned may desire to offer in evidence. The decision of the court affirming or revising the decision of the commission shall be final, and the employee shall be suspended, discharged, reduced in rank or reinstated in accordance with the order of court.

(d) Proceedings.--The council and the person sought to be suspended, removed or reduced in rank shall at all times have the right to employ counsel before the commission and upon appeal to the court of common pleas. Unless the council or the person sought to be suspended, removed or reduced in rank requests that the proceedings before the commission be open to the public, the proceedings before the commission under this section shall be held in the nature of a closed executive session that shall not be open to the public. The request shall be presented to the commission before the civil service hearing commences. The deliberations of the commission, including interim rulings on evidentiary or procedural issues, may be held in private and shall not be subject to a request for being open to the public, the council or the person sought to be suspended, removed or reduced in rank. The commission's disposition of the disciplinary action shall constitute official action which shall occur at a public meeting held pursuant to 65 Pa.C.S. Ch. 7 (relating to open meetings).

Cross References. Section 1191 is referred to in sections 1177, 1186, 1190 of this title.



Section 1192 - Employees exempted

All appointments in the police or fire forces of boroughs, including the chief of police or equivalent official, prior to the creation of a commission, shall continue to hold their positions and shall not be required to take any examination under the provisions of this subchapter, except that which may be required for promotion. This section shall not be construed to apply to persons employed temporarily in emergency cases.



Section 1193 - Discrimination on account of political or religious affiliations

(a) Information.--No question in any form of application for examination or in any examination shall be so framed as to elicit information concerning the political or religious opinions or affiliations of any applicant nor shall inquiry be made concerning the opinions or affiliations, and all disclosures of opinions or affiliations shall be ignored.

(b) Prohibition.--No discrimination shall be exercised, threatened or promised by any person against or in favor of any applicant or employee because of political or religious opinions or affiliations or race, and no offer or promise or reward, favor or benefit, directly or indirectly, shall be made to or received by any person for any act done or duty omitted or to be done under this subchapter.



Section 1194 - Penalty

A member of council who, by vote, appoints any person to the police force or as a fire apparatus operator contrary to the provisions of this subchapter, or a member of council or member of the commission who willfully refuses to comply with or conform to the provisions of this subchapter, commits a misdemeanor and, upon conviction, shall be sentenced to pay a fine not exceeding $100 or to imprisonment not exceeding 90 days, or both.






Chapter 12 - Corporate Powers

Chapter Notes

Enactment. Chapter 12 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 1201 - General powers

A borough may:

(1) Have succession perpetually by its corporate name.

(2) Sue and be sued and complain and defend in the courts of this Commonwealth.

(3) Make and use a common seal and alter the same at its discretion.

(4) Purchase, exchange, acquire by gift or otherwise, hold, lease, let and convey, by sale or lease, real and personal property deemed to be in the best interest of the borough, subject to the restrictions, limitations or exceptions as set forth in this chapter.



Section 1201.1 - Real property

(a) Sale.--No real estate owned by the borough may be sold except upon approval of council by resolution. Additionally, no real estate owned by the borough may be sold for a consideration in excess of $1,500, except to the highest bidder after due notice by advertisement for bids or advertisement of a public auction.

(a.1) Advertisement.--The advertisement shall be published once in one newspaper of general circulation not less than ten days prior to the date scheduled for the opening of bids or public auction. The date for opening bids or public auction shall be announced in the advertisement.

(a.2) Award of contracts.--The award of contracts shall be made only by public announcement at a regular or special meeting of council or at the public auction. All bids shall be accepted on the condition that payment of the purchase price in full shall be made within 60 days of the acceptance of bids. If no compliant bids are received after advertisement, the applicable procedures in the act of October 27, 1979 (P.L.241, No.78), entitled "An act authorizing political subdivisions, municipality authorities and transportation authorities to enter into contracts for the purchase of goods and the sale of real and personal property where no bids are received," shall be followed.

(b) Rejection of bids.--The council shall have the authority to reject all bids if the bids are deemed to be less than the fair market value of the real property. In the case of a public auction, the council may establish a minimum bid based on the fair market value of the real property.

(c) Exception.--Real estate owned by a borough may be sold at a consideration of $1,500 or less without advertisement or competitive bidding only after council estimates the value of the property upon receipt of an appraisal by a qualified real estate appraiser.

(d) Exchange of real property.--

(1) Notwithstanding this section, council shall have the authority to exchange real property for real property of equal or greater value, without complying with this section, if the property being acquired by the borough is to be used for municipal purposes. Municipal purposes as used in this subsection include a subsequent sale or lease of the property to any of the entities listed in section 1201.3 (relating to exceptions).

(2) Any conveyance of real property acquired in an exchange to an entity listed in section 1201.3 may contain a clause under which the lands and buildings will revert to the borough if they are no longer being used for the purposes of the entity.

(3) If council chooses to exercise its power of real property exchange under this section, it shall be by resolution adopted by council. Notice of the resolution, including a description of the properties to be exchanged, shall be published once in one newspaper of general circulation not more than 60 days nor fewer than seven days prior to adoption.

(4) Participation in a real property exchange shall not prohibit the application of the requirements of the act of October 4, 1978 (P.L.851, No.166), known as the Flood Plain Management Act.

Cross References. Section 1201.1 is referred to in section 2758 of this title.



Section 1201.2 - Personal property

(a) Sale.--Except as provided in subsection (b), no borough personal property may be disposed of, by sale or otherwise, except upon approval of council by resolution. In cases when council approves a sale of the property, council shall estimate the fair market value of the entire lot to be disposed of. If council estimates the fair market value to be $1,000 or more, the entire lot shall be advertised for sale once in at least one newspaper of general circulation not less than ten days prior to the date scheduled for the opening of bids or public auction. The date of opening of bids or public auction shall be announced in the advertisement, and sale of the property advertised shall be made to the best responsible bidder.

(a.1) Electronic auction sale.--A public auction of personal property may be conducted by means of an online or electronic auction sale. During an electronic auction sale, bids shall be accepted electronically at the time and in the manner designated in the advertisement. During the electronic auction, each bidder shall have the capability to view the bidder's bid rank or the high bid price. Bidders may increase their bid prices during the electronic auction. The record of the electronic auction shall be accessible for public inspection. The purchase price shall be paid by the highest bidder immediately or at a reasonable time after the conclusion of the electronic auction as determined by council. In the event that shipping costs are incurred, they shall be paid by the highest bidder. A borough that has complied with the advertising requirements of this section may provide additional public notice of the sale by bids or public auction in any manner deemed appropriate by council. The advertisement for electronic auction sales authorized in this paragraph shall include the Internet address or means of accessing the electronic auction and the date, time and duration of the electronic auction.

(a.2) Rejection of bids.--Council may reject any bids received if the bids are believed to be less than the fair market value of the property. If no bids are received after advertisement, the applicable procedures in the act of October 27, 1979 (P.L.241, No.78), entitled "An act authorizing political subdivisions, municipality authorities and transportation authorities to enter into contracts for the purchase of goods and the sale of real and personal property where no bids are received," shall be followed.

(b) Exception for small value sales.--Council shall, by resolution, adopt a procedure for the sale of surplus personal property, either individual items or lots of items, of an estimated fair market value of less than $1,000. The approval of council shall not be required for any individual sale that shall be made in conformity to the procedure.

(c) Exchange of personal property.--This section shall not be mandatory when borough personal property is to be traded in or exchanged for new or used personal property being acquired by the borough, except that the trade or exchange shall be by resolution.



Section 1201.3 - Exceptions

(a) Sale of property.--Nothing under this chapter requiring advertising for bids or sale at public auction and sale to the highest bidder shall apply if borough real or personal property is to be sold to any of the following:

(1) A county, city, borough, town, township, institution district, school district, volunteer fire company, volunteer ambulance service or volunteer rescue squad located within the borough.

(2) A council of government, consortium, cooperative or other similar entity created pursuant to 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation).

(3) An authority as defined in 53 Pa.C.S. § 5602 (relating to definitions).

(4) A nonprofit corporation engaged in community development or reuse only upon entering into a written agreement with the nonprofit corporation that requires the property to be used for industrial, commercial or affordable housing purposes. This exemption shall not apply to property on which existing governmental functions are conducted. This exemption shall also not apply to property owned and operated by the borough or subcontracted or operated on behalf of the borough in order to conduct existing government functions.

(5) A person for the person's exclusive use in an industrial development program.

(6) A nonprofit corporation organized as a public library for its exclusive use as a library.

(7) A nonprofit medical service corporation as authorized under section 1202(50) (relating to specific powers).

(8) A nonprofit housing corporation as authorized by section 1202(51).

(9) The Federal Government or the Commonwealth.

(10) A nonprofit museum or historical society for its exclusive use as a nonprofit museum or historical society.

(b) Sales to certain nonprofit corporations.--When real property is to be sold to a nonprofit corporation organized as a public library for its exclusive use as a library or to a nonprofit medical service corporation or to a nonprofit housing corporation, council may elect to accept nominal consideration for the sale as it shall deem appropriate.

(c) Reversion.--Real property sold under this section to a volunteer fire company, volunteer ambulance service or volunteer rescue squad, nonprofit medical service corporation or nonprofit housing corporation shall be subject to the condition that, when the property is not used for the purposes of the company, service, squad or corporation, the property shall revert to the borough.

Cross References. Section 1201.3 is referred to in section 1201.1 of this title.



Section 1202 - Specific powers

The powers of the borough shall be vested in the council. In the exercise of any specific powers involving the enactment of an ordinance or the making of any regulation, restriction or prohibition, the borough may provide for enforcement and penalties for violations. The specific powers of the borough shall include the following:

(1) To prescribe reasonable fees for the services of the borough's officers and to enforce the payment of the fees. This paragraph shall not be applicable to the services rendered by borough police officers in responding to motor vehicle accidents pursuant to 53 Pa.C.S. § 1392 (relating to prohibition of fees for police services).

(2) In the operation of its utilities, parking meters, parking lots, recreational facilities and other facilities and services, to make and regulate charges for them for general borough purposes.

(3) To impose fines and penalties, incurring partial or total forfeiture, or to remit the same.

(4) To prohibit and remove any nuisance or dangerous structure on public or private grounds, including, but not limited to, accumulations of garbage and rubbish, the storage of abandoned or junked automobiles and obstructions or nuisances in the streets of the borough. The borough may require the removal of any nuisance or dangerous structure by the owner or occupier of the grounds or remove the nuisance or dangerous structure itself and collect the cost of removal, together with a penalty of 10% of the cost, in the manner provided by law for the collection of municipal claims, or by action of assumpsit, or the borough may seek relief by bill in equity.

(5) To make regulations as may be necessary for the health, safety, morals, general welfare and cleanliness and beauty, convenience, comfort and safety of the borough.

(6) To make regulations respecting vaults, cesspools and drains.

(7) To make regulations relative to the accumulation of manure, compost and the like to the extent authorized by 3 Pa.C.S. Ch. 5 (relating to nutrient management and odor management).

(8) To provide for garbage and other refuse material as follows:

(i) To prohibit, individually or jointly with other municipal corporations pursuant to an agreement, accumulations of garbage or other refuse material upon public and private property and to make regulations for the care, removal and collection of garbage or other refuse material, including:

(A) To provide for the collection and imposition of reasonable fees and charges for the collection of garbage and other refuse material.

(B) To erect, operate and maintain refuse disposal or incineration facilities or sanitary landfills, either within or without the limits of the borough, or provide other means for the collection, destruction or removal of garbage and other refuse material and provide for the payment of the cost or expense of the activity, either in whole or in part, out of the funds of the borough.

(C) To purchase real estate for the purpose of erecting, operating and maintaining refuse disposal or incineration facilities or sanitary landfills if, prior to any acquisition of property pursuant to this paragraph, the borough, individually or jointly, as the case may be, obtains the approval of the court of common pleas for the location of the facilities or landfill after a hearing and subject to notice as the court shall require. If no objections are heard at the hearing, the court shall approve the location. If any objection is made, the court shall proceed to hear the matter and determine whether the location is a detriment to neighboring properties. The finding of the court shall be conclusive but in no way shall adjudicate any question relating to damages for injury to property.

(D) To take and appropriate real estate for purposes of refuse disposals or incineration facilities or sanitary landfills in accordance with Chapter 15 (relating to eminent domain, assessment of damages and damages for injury to property) if a purchase price cannot first be agreed upon. No real estate located outside the limits of the borough or outside the limits of the joint municipal corporations in the case of a joint effort shall be taken and appropriated if the real estate currently contains or is being used for a refuse disposal or incineration facility or a sanitary landfill.

(ii) Regulations enacted under this paragraph shall be consistent with the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, the act of July 28, 1988 (P.L.556, No.101), known as the Municipal Waste Planning, Recycling and Waste Reduction Act, and subject to any other necessary Federal or State approval.

(9) To the extent not otherwise prohibited by the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law, to destroy dogs found at large contrary to laws of this Commonwealth, to prohibit or regulate, by ordinance, the running at large of dogs, cats or other pets and, in the enforcement of the regulations, to direct the seizure, detention or killing of dogs, cats or other pets, prescribing reasonable charges for their seizure and detention and to provide for their sale for the benefit of the borough in default of the redemption of the pet by its owners.

(10) To enact ordinances prohibiting or regulating the keeping or running at large of livestock and fowls and any other animals not covered in paragraph (9) and authorizing their seizure, detention or, in the case of unowned pigeons, humane destruction. The borough may prescribe reasonable charges for the seizure and detention of the animals and provide for their sale for the benefit of the borough in default of the redemption of the animals by their owners. Ordinances enacted under this paragraph shall not unreasonably interfere with any agricultural operation to the extent prohibited by applicable State law.

(11) To regulate the emission of smoke from chimneys, smokestacks and other sources to the extent the regulation is not otherwise prohibited by applicable Federal or State law. This paragraph shall not apply to locomotive smokestacks.

(12) To regulate the streets, sewers, public squares, common grounds, sidewalks, curbs, gutters, culverts and drains, and the heights, grades, widths, slopes and their construction, and to prohibit the erection or construction of any building or other obstruction to the convenient use of the same.

(13) To prohibit or regulate the riding, driving, parking or other passage of any animal or vehicle over, along and across sidewalks. As used in this paragraph, the term "vehicle" shall include any device in, upon or by which any person or property may be transported. The term shall not include a self-propelled wheelchair or an electrical mobility device operated by and designed for the exclusive use of a person with a mobility-related disability.

(14) To adopt ordinances defining disorderly conduct or disturbing the peace within the limits of the borough and to provide for the imposition of penalties for the conduct in amounts, without limitation except as provided under this part, as council shall establish, and notwithstanding any laws of this Commonwealth upon disorderly conduct or disturbing the peace and the penalties.

(15) To adopt and enforce a construction code, a property maintenance code and a fire prevention code and exercise any additional reserved powers pursuant to Chapter 32A (relating to uniform construction code, property maintenance code and reserved powers).

(16) To prohibit and regulate the smoking or carrying of lighted cigarettes, cigars, pipes or matches and the use of matches or fire-producing devices. An ordinance enacted or regulation or resolution adopted under this paragraph shall not regulate smoking in a manner that conflicts with the act of June 13, 2008 (P.L.182, No.27), known as the Clean Indoor Air Act.

(17) To provide for fireworks and inflammable articles as follows:

(i) To regulate and prohibit, by ordinance, the manufacture of fireworks or inflammable or dangerous articles.

(ii) To grant permits for supervised public displays of fireworks and adopt rules and regulations governing the displays.

(iii) To adopt, by ordinance, rules and regulations not inconsistent with State regulations relating to the storage of inflammable articles.

(iv) To impose, by ordinance, other safeguards concerning inflammable articles as may be necessary.

(18) To require and regulate the numbering of buildings and lots.

(19) To make regulations respecting partition fences and the foundations and party walls of buildings.

(20) To provide for the prohibition, licensing and regulation of business as follows:

(i) In addition to licensing in accordance with Chapter 29 (relating to licenses and license fees), to prohibit, license and regulate by ordinance the following:

(A) The carrying on of any manufacture, art, trade or business which may be noxious or offensive and prejudicial to the public health or safety of the inhabitants.

(B) The establishment and maintenance of junk yards, salvage yards and other places used and maintained for the collection, storage and disposal of used or second-hand goods and materials.

(C) With respect to marketplaces:

(I) regulate markets whether for individual use or for resale;

(II) purchase and own ground;

(III) erect, establish and maintain marketplaces for which purposes parts of a street or sidewalk may be temporarily used;

(IV) contract with a person or association of persons, companies or corporations for the erection, maintenance and regulation of marketplaces, on terms and conditions and in a manner, as the council may prescribe;

(V) provide and enforce suitable regulations respecting marketplaces;

(VI) provide for the payment of the cost or expense of marketplaces, either in whole or in part, out of the funds of the borough; and

(VII) levy and collect a suitable license fee from every person who may be authorized by council to occupy any portion of marketplaces or any portion of the streets or sidewalks for temporary market purposes.

(ii) Notwithstanding subparagraph (i), boroughs may prohibit, license and regulate businesses unless prohibited by law.

(iii) To issue licenses under the act of July 31, 1963 (P.L.410, No.217), entitled "An act regulating and licensing all sales at retail when such sales are advertised as 'Closing Out Sale,' 'Fire, Smoke or Water Damage Sale,' or 'Defunct Business Sale,' with exceptions; requiring filing of inventory and bond; and providing for appeals and penalties."

(21) To plan for and regulate the development of the borough by:

(i) establishing and maintaining uniform building lines upon any or all borough streets under applicable law; and

(ii) utilizing powers delegated by the Pennsylvania Municipalities Planning Code and other applicable laws by adopting zoning, subdivision and land use and development regulations.

(22) (i) To provide for the creation of a capital reserve fund for anticipated capital expenditures as follows:

(A) Create and maintain a separate capital reserve fund for anticipated legal capital expenditures. The money in the fund shall be used, from time to time, for the construction, purchase, replacement of or expansion of municipal buildings, equipment, machinery, motor vehicles or other capital assets of the borough and for no other purpose.

(B) Appropriate money from the general borough funds to be paid into the capital reserve fund or place in the fund any money received from the sale, lease or other disposition of any borough property or from any other source, unless received or acquired for a particular purpose. The fund shall be controlled, invested, reinvested and administered and the money expended for any of the purposes for which the fund is created in a manner as may be determined by council. The money in the fund, when invested, shall be invested in securities designated by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) as legal investments for sinking funds of municipalities.

(ii) This paragraph shall not be construed to limit the powers of the borough to the use of money in the capital reserve fund in making lawful capital expenditures.

(23) To create and maintain a separate operating reserve fund from which appropriations may be made to meet emergencies involving the health, safety and welfare of the residents of the borough, to counterbalance potential budget deficits resulting from shortfalls in anticipated revenues or program receipts from whatever source, to counterbalance potential budget deficits resulting from increases in anticipated costs for goods or services or to provide anticipated operating expenditures related either to the planned growth of existing projects or programs or to the establishment of new projects or programs if, for a project or program, appropriations have been made and allocated to a separate restricted account established within the operating reserve fund. Council may annually make appropriations from the general fund to the operating reserve fund, but no appropriation may be made to the operating reserve fund if the effect of the appropriation would cause the fund to exceed 25% of the estimated revenues of the borough's general fund in the current fiscal year. The operating reserve fund shall be invested, reinvested and administered in a manner consistent with the provisions of section 1316 (relating to investment of funds).

(24) To enter into agreements with other political subdivisions, in accordance with existing laws, in making joint purchases of materials, supplies or equipment and in performing governmental powers, duties and functions and in carrying into effect provisions of 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation), and agreements with the proper authorities of municipal corporations, regional police or fire forces or other public safety or governmental entities created by two or more municipal corporations under 53 Pa.C.S. Ch. 23 Subch. A, either for mutual aid or assistance in police and fire protection or any other public safety services, or for the furnishing to or receiving from the municipal corporations or governmental entities police and fire protection or any other public safety services, and to make appropriations for public safety services. In connection with agreements for police or fire protection or any other public safety services, it shall not be necessary to advertise for bids or receive bonds as required for contracts under existing law. When an agreement has been entered into, the police, firefighters, fire police or any other public safety services of the employing municipal corporation or governmental entity shall have the powers and authority conferred by law on police, firefighters, fire police or any other public safety services in the territory of the municipal corporation which has contracted to secure the service.

(25) To make contracts of insurance, with any mutual or other fire insurance company, association or exchange, duly authorized by law to transact insurance business in this Commonwealth, on any building or property owned or leased by the borough.

(26) To provide for other insurance as follows:

(i) To appropriate an amount as may be necessary to secure insurance or compensation in accordance with Article VI of the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, for:

(A) volunteer firefighters of companies duly recognized by the borough, by motion or resolution, killed or injured while going to, returning from or attending fires or while performing their duties as special fire police; and

(B) other borough employees as "employe" is defined in section 601 of the Workers' Compensation Act.

(ii) To make contracts of insurance with any insurance company, association or exchange authorized to transact business in this Commonwealth insuring borough employees or any class or classes of employees, or mayor and council or their dependents, under a policy or policies of insurance covering life, health, hospitalization, medical and surgical service or accident insurance.

(iii) To contract with an insurance company, granting annuities or pensions, for the pensioning of borough employees or any class or classes of employees, and to agree to pay part or all of the premiums or charges for carrying the contracts and to appropriate money from the borough treasury for those purposes.

(iv) To make contracts with any insurance company, association or exchange authorized to transact business in this Commonwealth to insure any public liability of the borough and to appropriate money from the borough treasury for that purpose.

(v) Nothing in this paragraph shall affect any contract, right or coverage of insurance vested or existing on July 16, 2012. Contract, as used in this paragraph, includes an annuity contract if the option to renew continues to provide the same rights to the annuitant that existed on July 16, 2012.

(27) To contract with a company owning, leasing or operating a light rail or similar transportation system, whether surface, elevated or underground, within the limits of the borough, for the acquisition, leasing or regulation of the franchises, properties, powers, duties and liabilities of the company for the purpose of providing public transportation. A contract may provide that the companies may make payments to the borough in lieu of the performance of certain duties or may include a provision that municipal consent shall not be granted to any other company for the same services covered by the contract. A contract may also provide, subject to any required approval by the Pennsylvania Public Utility Commission and consistent with the jurisdictional limits established under 49 U.S.C. (relating to transportation), for the laying, installation or removal of tracks or lines, to prevent the laying or installation of otherwise authorized tracks or lines or to change the route of any tracks or lines for the consideration and upon conditions as may be agreed upon. Council may acquire, maintain and operate any existing inclined plane passenger transportation facilities and may acquire or may establish vehicular feeder lines for those facilities.

(28) To do any of the following:

(i) Acquire land or buildings by purchase, gift, exchange or eminent domain.

(ii) Erect a building or lease land or buildings, within the borough limits, for community purposes or for public facilities such as comfort and waiting stations and drinking fountains.

(iii) Erect watering troughs.

(iv) Maintain the public facilities.

(v) Provide for the payment of the cost and maintenance of the items under this paragraph from the funds of the borough.

(29) To provide a lockup for the temporary detention of persons.

(30) To display the flag of the United States or of the Commonwealth, the official POW/MIA flag or the flag of any county, city, borough or other municipality in this Commonwealth on the public buildings or grounds and in public places of the borough.

(31) To provide for parking as follows:

(i) to acquire by lease, purchase or eminent domain any land that the council may deem necessary or desirable for the purpose of establishing and maintaining parking lots;

(ii) to regulate the use of parking lots;

(iii) to regulate parking and provide parking accommodations to promote the convenience and protection of the public; and

(iv) to establish or designate, at the discretion of the council, areas exclusively reserved for parking by handicapped individuals and to post signs regulating the areas.

The right to regulate the use of the lots shall include the right to impose fines and fees for violation of any law or ordinance regulating parking. Regulation of parking lots shall be consistent with 75 Pa.C.S. (relating to vehicles) and the act of October 27, 1955 (P.L.744, No.222), known as the Pennsylvania Human Relations Act.

(32) To acquire by purchase or by gift and to repair, supervise, operate and maintain ancient landmarks and other property of historical or antiquarian interest and to make appropriations to nonprofit associations or corporations organized for the purpose of acquiring and maintaining historical properties. The appropriations shall only be used by the association or corporation for the acquisition, restoration and maintenance of the historical properties.

(33) To provide against all hazards of war, terrorism and other disasters and their consequences, and for those purposes to have the power of eminent domain, to cooperate with any other unit and agency of government, Federal, State or local in every lawful way for purposes of defense against the hazards of war and terrorism and to further provide against the hazards of manmade or natural disasters in conjunction with the powers applicable to boroughs in 35 Pa.C.S. Pt. V (relating to emergency management services).

(34) (i) To purchase vehicles and other equipment necessary for the towing of motor vehicles, tractors, trailers, recreational trailers and other vehicles from highways, roads, streets and public property of the borough.

(ii) To impose fees for towing if the towing equipment is used for the lawful removal of motor vehicles, tractors, trailers, recreational trailers and other vehicles from highways, roads, streets and public property of the borough.

(iii) To authorize or contract with commercial towers that agree to tow vehicles for a negotiated price as the official towers for the borough for the lawful removal of motor vehicles, tractors, trailers, recreational trailers and other vehicles from highways, roads, streets and public property of the borough in accordance with Federal and State law.

(iv) To impose fees in the same manner as authorized when the towing is performed with borough vehicles and equipment.

A commercial tower that agrees not to charge in excess of the negotiated price and is otherwise lawfully authorized to tow vehicles in accordance with Federal and State law shall be put on an official rotation list for the borough if council provides for a list. This paragraph shall apply only when the borough is requesting a vehicle to be towed. In all other cases, the owner or operator of a vehicle shall be permitted to select and pay for the tower.

(35) To purchase or contribute to the purchase of fire engines and fire apparatus, boats, rescue and lifesaving equipment and supplies for the use of the borough for fire, rescue and lifesaving services, including community ambulance service, and to appropriate money for fire companies and rescue units located within the borough, including for the construction, repair and maintenance of buildings for fire companies and rescue units, and to acquire land for those purposes. Appropriations may include funds to establish, equip, maintain and operate lawfully organized or incorporated fire training schools within the county or regional firefighters' associations or an entity created pursuant to 53 Pa.C.S. Ch. 23 Subch. A for the purpose of giving instruction and practical training in the prevention, control and fighting of fire and related fire department emergencies to the members of fire departments and volunteer fire companies in any municipal corporation within this Commonwealth. Annual appropriations may also be made to an ambulance service, or council may enter into contracts for use in providing community ambulance service.

(36) To appropriate money for the expense of municipal music.

(37) To accept, purchase and plant or contribute to the purchasing and planting of shade trees along the streets and sidewalks of the borough and to have the care, custody and control of shade trees pursuant to Chapter 27 (relating to recreation places, shade trees and forests).

(38) To appropriate money for the support of any incorporated hospital that is engaged in charitable work and extends treatment and medical attention to residents of the borough, but no appropriation shall exceed in any year the cost of free service extended to residents of the borough that is in excess of any amount paid by the Commonwealth towards free service.

(39) To appropriate money toward the maintenance and support of any medical center or hospital building and further appropriate from the funds toward the purchase and erection of medical or hospital facilities. When the total cost of the purchase or erection exceeds $100,000, it will necessitate approval by the appropriate health planning agency.

(40) To appropriate money annually for the expense of community nurse services to any nonprofit associations or corporations that provide community nursing services for the elderly and other needy persons, the control of communicable disease, the immunization of children, the operation of child health centers (Well-Baby Clinics), instructive visits to parents of new babies, beginning in the prenatal period, and family health guidance, including nutrition, detection and correction of defects all of which relate to the responsibilities of local boards of health.

(41) To appropriate in any year out of the general funds of the borough for the observance of holidays or centennials or other anniversaries or for borough celebrations or other civic projects or programs.

(42) To appropriate from borough funds money for the handling, storage and distribution of surplus foods obtained through either a Federal, State or local agency. All appropriations of money made by any borough for the handling, storage and distribution of surplus foods obtained through either a Federal, State or local agency are validated.

(43) To make appropriations to an industrial development agency.

(44) To appropriate money annually to any tourist promotion agency, as defined in the act of July 4, 2008 (P.L.621, No.50), known as the Tourism Promotion Act, to assist the agencies in carrying out tourist promotional activities.

(45) To appropriate money to assist any municipality or municipal airport authority to acquire, establish, operate and maintain any and all air navigation facilities lying either within or without the limits of the borough.

(46) To issue nondebt revenue bonds pursuant to provisions of 53 Pa.C.S. Pt. VII Subpt. B to provide sufficient money for and toward the acquisition, construction, reconstruction, extension or improvement of municipal facilities, including water systems or facilities, sewers, sewer systems and sewage disposal systems or facilities, systems for the treatment or disposal of garbage and refuse, gas plants, gas distribution systems for its own municipal purposes, municipal gas distribution systems or municipal gas works, electric light or power plants or power distribution systems, aeronautical facilities, including, but not limited to, airports, terminals and hangars and park and recreational facilities and parking lots and facilities to be secured solely by the pledge of the whole or part of the rent, toll or charge for the use or services of the facilities. Included in the cost of the issue may be any costs and expenses incident to construction and financing the facilities and selling and distributing the bonds.

(47) To offer rewards for the arrest and conviction of persons guilty of capital or other crimes within the borough.

(48) To appropriate funds for urban common carrier mass transportation purposes from current revenues and to make annual contributions to county departments of transportation or to urban common carrier mass transportation authorities to assist the departments or the authorities to meet costs of operation, maintenance, capital improvements and debt service and to enter into long-term agreements providing for the payment of the contributions.

(49) To undertake community development programs, including, but not limited to, urban renewal, public housing, model cities programs and neighborhood development projects.

(50) To sell to a nonprofit medical service corporation borough-owned:

(i) real property for its exclusive use as a site for a medical service facility; and

(ii) personal property for use at the medical service facility.

(51) To sell to a nonprofit housing corporation borough-owned:

(i) real property for its exclusive use for housing for the elderly; and

(ii) personal property for its use at the nonprofit housing corporation.

(52) To make grants annually to nonprofit art corporations for the conduct of their artistic and cultural activities. For the purposes of this paragraph, the term "nonprofit art corporation" shall mean a local arts council, commission or coordinating agency or any other nonprofit corporation engaged in the production or display of works of art, including the visual, written or performing arts. Artistic and cultural activities include the display or production of theater, music, dance, painting, architecture, sculpture, arts and crafts, photography, film, graphic arts and design and creative writing.

(53) To appropriate annually an amount toward a neighborhood crime watch program. Notwithstanding any other provision of law, no borough or official of a borough may become subject to contractual, tort or other liability as a result of having made an appropriation under this paragraph.

(54) To appropriate funds for programs that benefit senior citizens or make grants to civic organizations that represent senior citizens, provide services to senior citizens or of which its members are senior citizens.

(55) To appropriate money to nonprofit watershed associations for watersheds serving the borough. Appropriations may not be used to undertake litigation against any municipality or to seek redress against any individual landowner.

(56) To ensure that fire and emergency medical services are provided within the borough by the means and to the extent determined by the borough, including the appropriate financial and administrative assistance for these services. The borough shall consult with fire and emergency medical services providers to discuss the emergency services needs of the borough. The borough shall require any emergency services organization receiving borough funds to provide to the borough an annual itemized listing of all expenditures of these funds before the borough may consider budgeting additional funding to the organization.

(57) To appropriate money to the conservation district, as defined in the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law, in which the borough is located.

(58) To require the owner, operator or superintendent of every mine, colliery or quarry located wholly or partially within the limits of the borough to furnish to the borough maps, plans and drawings of workings, excavations and surface support as the council may require. In the case of coal mines and collieries, the map or plan shall exhibit the workings or excavations in every seam of coal on a separate sheet and the tunnels and passages connecting with the workings or excavations. It shall show in degrees the general inclination of the strata, with any material deflection in the strata in the workings or excavations, and shall also show the tidal elevations of the bottom of every shaft, slope, tunnel and gangway and of any other point in the mine or on the surface where the elevation shall be deemed necessary by the borough. The map or plan shall show the number of the last survey on the gangways or the most advanced workings. Every owner, operator or superintendent of a mine, colliery or quarry shall update, at least once every three months, the pertinent maps, plans and drawings to reflect any extensions made in any mine, colliery or quarry during the three preceding months, except those made within 30 days immediately preceding the time of placing the extensions upon the map or drawing. A borough engineer, assistant or other person authorized by council may enter and survey any mine, colliery or quarry within the limits of the borough, at all reasonable times, but not so as to impede or obstruct the workings of the mine, colliery or quarry. The owner, operator or superintendent of the mine, colliery or quarry shall furnish the means necessary for the entry, survey and exit.

(59) To petition the court of common pleas for the appointment of viewers to assess the total cost of an improvement as set forth in Chapter 21A (relating to assessments and charges for public improvements). The viewers shall assess the total cost of the improvement, or so much of the cost as may be just and reasonable, upon the lands or properties peculiarly benefited.

(60) To authorize:

(i) any borough to purchase, own, use, operate and control any natural gas well or wells for the purpose of supplying natural gas for its own municipal purposes; and

(ii) a borough owning or operating a municipal gas distribution system on the effective date of this section to purchase, own, use, operate and control municipal gas distribution systems.

(61) To establish, by ordinance, and maintain a real estate registry for the purpose of procuring accurate information in reference to the ownership of real estate in the borough in a manner not inconsistent with the act of October 9, 2008 (P.L.1400, No.110), known as the Uniform Municipal Deed Registration Act. Council shall designate a person to have charge of the registry who shall cause to be made and carefully preserve all necessary books, maps and plans as may show the location and ownership of every lot, piece of real estate and subdivision of real estate. For purposes of establishing or maintaining the registry, the person in charge of the registry shall have access to public records without charge. Information contained within a real estate registry shall not affect the validity of any municipal claim or tax claim of the borough. Nothing in this paragraph shall prohibit a borough from requiring owners to provide information relevant to the enforcement of any borough ordinance in accordance with law.

(62) To manufacture, purchase or otherwise supply electricity pursuant to Chapter 24A (relating to manufacture and supply of electricity).

(63) To provide the following:

(i) telecommunications services to the extent that provision of services is not inconsistent with 66 Pa.C.S. Ch. 30 (relating to alternative form of regulation of telecommunications services); and

(ii) cable television services in a manner consistent with Federal law.

(64) To acquire, by purchase or condemnation, or to construct underground conduits within which electrical, communication and other types of wires shall be placed and, by ordinance and subject to approval by the Pennsylvania Public Utility Commission, to regulate the manner and terms and conditions of the use of any underground conduits. Council may define reasonable districts of the borough within which underground conduits shall be used for the placement of wires without the approval of the Pennsylvania Public Utility Commission. The powers reserved by this paragraph shall not be bartered away or surrendered by the borough.

(65) In addition to the remedies provided by law for the filing of liens for the collection of municipal claims, including, but not limited to, water rates, sewer rates and the removal of nuisances, to proceed for the recovery and collection of claims by action of assumpsit against the person or persons who were the owner or owners of the property at the time of the completion of the improvement or at the time the water or sewer rates or the cost of the removal of nuisances first became payable, notwithstanding the fact that there was a failure on the part of the borough or its agents to enter the municipal claim as a lien against the property assessed for the improvement, or for the furnishing of water or sewer services and for the removal of nuisances and for the recovery of which the action of assumpsit was brought. The action in assumpsit shall be commenced either within six years after the completion of the improvement from which the claim arises or within six years after the water or sewer rates or the cost of abating a nuisance first became payable.

Special Provisions in Appendix. See section 4(3)(x) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 1202 is referred to in sections 1001, 10A04, 1122, 1201.3, 1315 of this title.



Section 1203 - Reserved powers

The council may make and adopt all ordinances, bylaws, rules and regulations not inconsistent with or restrained by the Constitution of Pennsylvania and laws of this Commonwealth as may be expedient or necessary for the proper management, care and control of the borough and its finances and the maintenance of peace, good government, safety and welfare of the borough and its trade, commerce and manufactures.






Chapter 13 - Taxation and Finance

Chapter Notes

Enactment. Chapter 13 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 13 is referred to in sections 1005, 1059.1 of this title.



Section 1301 - Fiscal year

The fiscal year of every borough shall coincide with the calendar year, beginning January 1 and ending December 31.



Section 1302 - Tax levy

(a) Authority.--The council of the borough shall have power, by ordinance, to levy and collect annually a tax not exceeding 30 mills for general borough purposes, unless the council by majority action, upon due cause shown by resolution, petitions the court of common pleas, in which case the court may order a rate of not more than five mills additional to be levied and in addition any of the following taxes:

(1) An annual tax sufficient to pay interest and principal on any indebtedness incurred pursuant to 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) or any prior or subsequent act governing the incurrence of indebtedness of the borough.

(2) To provide for pensions, retirement or the purchase of annuity contracts for borough employees, not exceeding one-half mill.

(3) To defray the cost and expenses of caring for shade trees as provided in section 2720.1 (relating to maintenance by borough and tax levy) and the expense of publishing the notice referred to in section 2720.1, not exceeding one-tenth mill.

(4) For lighting and illuminating the streets, highways and other public places, not exceeding eight mills.

(5) For gas, water and electric, not exceeding eight mills, additional millage permitted only following a favorable referendum on the matter held in accordance with the election laws of this Commonwealth.

(6) For the purchase of fire engines, fire apparatus and fire hose for the use of the borough or for assisting any fire company in the borough in the purchase, renewal or repair of any of its fire engines, fire apparatus or fire hose, for the purposes of making appropriations to fire companies both within and without the borough and of contracting with adjacent municipalities or volunteer fire companies in adjacent municipalities for fire protection, for the training of fire personnel and payments to fire training schools and centers or for the purchase of land upon which to erect a firehouse, or for the erection and maintenance of a firehouse or fire training school and center, not exceeding three mills. The following shall apply:

(i) The borough may appropriate up to one-half, but not to exceed one mill, of the revenue generated from a tax under this paragraph for the purpose of paying salaries, benefits or other compensation of fire suppression employees of the borough or a fire company serving the borough.

(ii) If an annual tax for the purposes specified in this paragraph is proposed to be set at a level higher than three mills, the question shall be submitted to the voters of the borough, and the county board of elections shall frame the question in accordance with the election laws of this Commonwealth for submission to the voters of the borough.

(7) For building a firehouse, fire training school and center, lockup or municipal building, not exceeding two mills, additional millage permitted only following a favorable referendum on the matter held in accordance with the election laws of this Commonwealth.

(8) To establish and maintain a local library or to maintain or aid in the maintenance of a local library established by deed, gift or testamentary provision, for the use of the residents of the borough, in accordance with 24 Pa.C.S. Ch. 93 (relating to public library code).

(9) For the purpose of supporting ambulance, rescue and other emergency services serving the borough, not to exceed one-half mill, except as provided in subsection (e). The borough may appropriate up to one-half of the revenue generated from a tax under this paragraph for the purpose of paying salaries, benefits or other compensation of employees of the ambulance, rescue or other emergency service.

(10) An annual tax sufficient for the purpose of maintaining and operating recreation places or for paying the borough's share of a joint action with one or more political subdivisions, in accordance with section 2701 (relating to general powers).

(b) Amount.--The taxes shall be levied on the dollar on the valuation assessed for county purposes, as now is or may be provided by law. All real property, offices, professions and persons made taxable by the laws of this Commonwealth for county rates and levies may, in the discretion of council, be taxed after the same manner for those purposes. An action on the part of the borough authorities fixing the tax rate for any year at a mill rate shall not be required to include a statement expressing the rate of taxation in dollars and cents on each $100 of assessed valuation of taxable property.

(c) Use of taxes for general purposes.--Nothing contained in this section may prevent the application of money received from taxes levied for general purposes to the purposes of paying interest and sinking fund charges on indebtedness.

(d) Proceeds.--The proceeds of all taxes for which additional millage is authorized under this section shall be kept in a separate fund and used only for the purposes provided under this section. The additional taxes authorized by referendum shall continue to be levied annually for the period provided under this section in the question submitted in the referendum and, if any taxes for which the question voted upon shall not have stated the duration of the tax, until the tax shall be abolished by vote of the electors in a subsequent referendum.

(e) Tax for ambulance and rescue squads.--The tax for supporting ambulance and rescue squads serving the borough shall not exceed the rate specified in subsection (a)(9) except when the question is submitted to the voters of the borough in the form of a referendum which will appear on the ballot in accordance with the election laws of the Commonwealth, in which case the rate shall not exceed two mills. The county board of elections shall frame the question to be submitted to the voters of the borough in accordance with the election laws of this Commonwealth.

Special Provisions in Appendix. See section 4(3)(xi) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 1302 is referred to in section 2701 of this title.



Section 1302.1 - Different and separate tax levies

(a) General rule.--A borough may in any year levy separate and different rates of taxation for municipal purposes on all real estate classified as nonfarmland, exclusive of the buildings on the real estate, and on all real estate classified as either buildings on land or farmland. When real estate tax rates are so levied:

(1) The rates shall be determined by the requirements of the borough budget.

(2) A higher rate may be levied on real estate classified as nonfarmland than on real estate classified as either buildings on land or farmland if the respective rates on nonfarmland and on buildings or farmland are so fixed as not to constitute a greater levy in the aggregate than the levy to result from the maximum rate allowed by law on all real estate.

(3) The rates shall be uniform as to all real estate within the classification.

(b) Nonseverability.--Notwithstanding section 104 (relating to constitutional construction), the provisions of this section are nonseverable. If any provision of this section or its application to any person or circumstance is held invalid, the remaining provisions or applications of this section are void.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Farmland." Any tract of land that is actively devoted to agricultural use, including, but not limited to, the commercial production of crops, livestock and livestock products as defined in section 3 of the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law.

"Nonfarmland." Any tract of land that is not farmland.

Cross References. Section 1302.1 is referred to in section 1303 of this title.



Section 1303 - Special levy to pay debts

In addition to the levies provided for in section 1302.1 (relating to different and separate tax levies), if the council refuses or neglects to levy a sufficient tax to pay the debts due by the borough, a court may, after ascertaining the amount of the indebtedness of the borough, direct a writ of mandamus to the proper officers of the borough to collect by special taxation an amount sufficient to pay the indebtedness in one or more annual installments, as determined reasonable by the court.



Section 1304 - Special road fund tax

(a) Authority.--Any borough shall be empowered, within its general power to levy taxes, to collect annually a tax upon all real property taxable for borough purposes, not to exceed five mills on the dollar in any one year, for the purpose of creating and maintaining a special fund to be used by its borough in making permanent street improvements and to pay contract prices for paving and other permanent street improvements, prior to the collection of the cost and expense from the property owners adjoining or abutting the property by the borough under existing laws.

(b) Application.--If the cost and expense or any part of the cost and expense of the construction of any permanent street improvement, which has been made under existing laws and which has been aided in its construction from the special fund provided for under this section, has been assessed and collected from the owners of the real property adjoining or abutting upon the improvement, it shall be applied to the credit of the special fund, to the extent of the withdrawal from the special fund for that purpose.



Section 1305 - Date tax duplicate to issue

Council shall, within 30 days after adoption of the budget or within 30 days after receipt of the assessment roll from the county, whichever is later, issue their duplicate of taxes assessed to the collector of taxes of the borough.



Section 1306 - Additions and revisions to duplicates

(a) Inspection and reassessment.--If in any borough there is any construction of a building or buildings not otherwise exempt as a dwelling after the council has prepared a duplicate of the assessment of borough taxes and the building is not included in the tax duplicate of the borough, the county assessment office shall, upon the request of the council, direct the assessor in the county assessment office to inspect and reassess, subject to the right of appeal and adjustment provided by statute, all taxable property in the borough to which major improvements have been made after the original duplicates were prepared and to give notice of the reassessments within ten days to the authority responsible for assessments, the borough and the property owner. The real property shall then be added to the duplicate and shall be taxable for borough purposes at the reassessed valuation for that proportionate part of the fiscal year of the borough remaining after the real property was improved. Any improvement made during the month shall be computed as having been made on the first of the month.

(b) Copy of additions or revisions.--A certified copy of the additions or revisions to the duplicate shall be furnished by the council to the borough tax collector, together with their warrant for collection of the taxes, and, within ten days, the borough tax collector shall notify the owner of the real property of the taxes due to the borough.



Section 1307 - Preparation of budget

Beginning at least 30 days prior to the adoption of the budget, a proposed budget or annual estimate of revenues and expenditures for the ensuing year shall be prepared in a manner designated by the council. The proposed budget shall be kept on file with the borough secretary and be made available for public inspection by the borough secretary for a period of ten days.



Section 1308 - Notice of proposed budget and penalty

(a) Notice.--Notice that the proposed budget is available for inspection shall be published by the borough secretary in a newspaper of general circulation, except in boroughs in which the estimated budget receipts are less than $50,000 in 2012, where, in lieu of the newspaper publications, notice may be conspicuously posted during the ten-day period in a place readily viewable by the public at the office of the borough secretary and with further notice as shall be prescribed by council.

(b) Failure.--Any borough secretary who fails or refuses to give the notice that the proposed budget is available for inspection, as required, shall, upon conviction in a summary proceeding, be sentenced to pay a fine not exceeding $100 and costs of prosecution.



Section 1309 - Revision and completion of budget

After the expiration of the ten days, council shall make the revision in the budget as deemed advisable. The budget must be as comprehensive and exact as the information available will permit. In addition to expenditures proposed for the current fiscal year, council may include as proposed expenditures a sum sufficient to pay any existing indebtedness and to pay the ordinary operating expenses for the subsequent year until the taxes of the subsequent year are received and may also include a sum to provide, in whole or in part, for any deferred maintenance, depreciation and replacements. Within the tax levy and debt limitations, council may also include, in whole or in part, expenditures for capital investments and purchases. Expenditures of a legislative character must be made, authorized or ratified by ordinance. Other expenditures allowed by law may be made or ratified by motion in council. The expenditures, whether by ordinance or motion, must then be considered as appropriations affecting the budget. A balance of revenues over expenditures may be expended in a subsequent year for a lawful purpose.



Section 1310 - Adoption of budget

Upon completion of the budget containing the estimated receipts and expenditures, the council shall adopt the budget by motion of the council, which may not be later than December 31.



Section 1310.1 - Tax ordinance

After council has adopted the budget, it is the duty of the council to enact an ordinance levying the taxes referred to in this part for the fiscal year subject to approval of the mayor or enactment over the mayor's veto under the procedure established in section 3301.3(c) (relating to enactment, approval and veto).

Cross References. Section 1310.1 is referred to in section 3301.3 of this title.



Section 1311 - Amending budget and notice

During the month of January next following a municipal election, the council of a borough may amend the budget and the levy and tax rate to conform with its amended budget. A period of ten days' public inspection at the office of the borough secretary of the proposed amended budget, after notice by the borough secretary to that effect is published once in a newspaper of general circulation, must intervene between the proposed amended budget and its adoption. An amended budget must be adopted by council on or before the 15th day of February.



Section 1312 - Modification of budget and supplemental appropriations and transfers

The council in its reasonable discretion may, in any year, by motion, modify the budget after its final adoption. New appropriations, supplementary appropriations and transfers from one appropriation to another may be made during the fiscal year, either before or after the expenditure is authorized or ratified after the expenditure is made, if it is within the current year's revenues, or the money is promptly made available through borrowing as allowed by law.



Section 1313 - Payment from borough funds

The payments made by the council from the borough funds must be made by proper borough orders, drawn upon the treasurer. No borough order may be authorized by council or signed by the president or secretary of a council unless there are sufficient funds in the treasury of the borough to pay the order, and no orders may be made payable at any time in the future or draw interest. A separate borough order must be drawn for each account or payment.



Section 1313.1 - Creation of special funds and investments

Council may set aside in a separate fund any money received out of or from the sale, lease or other disposition of any borough property or received from any source unless the money was received or acquired for a particular purpose. The fund must be controlled, invested and administered, and the income arising from the fund expended, in the manner as may be determined by action of the council under the ordinance creating the fund. The ordinance may provide that only the income from the fund may be used or expended and that neither principal nor any part of the principal may be used or expended unless upon authorization of a majority vote of the qualified electors of the borough. The ordinances previously enacted by a borough creating and establishing a separate fund as authorized by this section must be deemed and taken as valid and effectual for all purposes if the other requirements of law concerning the enactment of the separate fund have been complied with.



Section 1314 - Uniform financial report and forms

(a) Preparation of uniform forms.--The uniform forms for the annual financial statement required to be made by the auditors or the controller must be prepared by a committee consisting of four representatives from the Pennsylvania State Association of Boroughs, the Secretary of Community and Economic Development, or the secretary's designee, and any additional members appointed under statute.

(b) Appointment of representatives.--The representatives of boroughs must be appointed by the president of the Pennsylvania State Association of Boroughs. The representatives shall be chosen from among the finance officers or other officers of the borough who have knowledge of the borough's fiscal procedures. As far as possible, they must be chosen to represent boroughs in the various population groups. The president of the organization shall supply to the Department of Community and Economic Development the names and addresses of the representatives immediately upon their appointment.

(c) Compensation of representatives.--The representatives shall serve without compensation but shall be reimbursed by the Commonwealth for the necessary expenses incurred in attending meetings of the committee.

(d) Meetings.--The committee shall meet, from time to time, as conditions may warrant at the call of the Secretary of Community and Economic Development, or the secretary's designee, who shall serve as chair of the committee.

(e) Duty of secretary and cooperation.--It shall be the duty of the Secretary of Community and Economic Development, or the secretary's designee, to ensure that the forms required by this chapter are prepared in cooperation with the committee. In the event that the committee should for any reason fail to furnish the cooperation, the Secretary of Community and Economic Development, or the secretary's designee, shall prepare the forms. After their preparation, the secretary shall issue the forms and distribute them annually, as needed, to the proper officers of each borough.



Section 1315 - Capital improvements to certain public service facilities

(a) Authority.--For the purpose of financing the cost and expense or its share of the cost and expense of capital improvements, including the purchase and installation of machinery and equipment, by altering, improving or enlarging any of the following, a borough owning the plant or facility may issue nondebt revenue bonds as provided in section 1202(46) (relating to specific powers):

(1) its sewer, sewer system or sewage treatment works, either singly or jointly with other municipalities;

(2) its water works, either singly or jointly with other municipalities;

(3) its electric power plant or power distribution system; or

(4) its gas plant, gas distribution system for its own municipal purposes, municipal gas distribution system or municipal gas works.

(b) Rates.--A borough issuing nondebt revenue bonds under the authority of this section shall adjust and, when necessary, increase the rates of rentals or charges pledged as security for the bonds in order to provide sufficient revenue. The revenue must be set aside as reserve funds to cover depreciation of the properties involved and for future improvements to the plant or facility involved as well as for the payment of the interest on the bonds and the principal at the time of maturity.

Special Provisions in Appendix. See section 4(3)(xii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 1316 - Investment of funds

(a) Duty of council.--Council shall invest borough funds consistent with sound business practice.

(b) Investment program.--Council shall provide for an investment program subject to restrictions contained in this part and in another applicable statute and any rules and regulations adopted by council.

(c) Authorized types of investments.--Authorized types of investments for borough funds are:

(1) United States Treasury bills.

(2) Short-term obligations of the United States Government or its agencies or instrumentalities.

(3) Deposits in savings accounts or time deposits, other than certificates of deposit, or share accounts of institutions insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund to the extent that the accounts are so insured, and, for the amounts above the insured maximum, if approved collateral as provided by law shall be pledged by the depository.

(4) Obligations of:

(i) the United States or its agencies or instrumentalities backed by the full faith and credit of the United States;

(ii) the Commonwealth or its agencies or instrumentalities backed by the full faith and credit of the Commonwealth; or

(iii) a political subdivision of the Commonwealth or its agencies or instrumentalities backed by the full faith and credit of the political subdivision.

(5) Shares of an investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.), whose shares are registered under the Securities Act of 1933 (48 Stat. 74, 15 U.S.C. § 77a et seq.), if the only investments of the company are in the authorized investments for borough funds listed in paragraphs (1), (2), (3) and (4).

(6) Certificates of deposit purchased from institutions insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund to the extent that the accounts are so insured. For amounts above the insured maximum, the certificates of deposit must be collateralized by a pledge or assignment of assets of the institution, and the collateral may include loans, including interest in pools of loans, secured by first mortgage liens on real property. Certificates of deposit purchased from commercial banks must be limited to an amount equal to 20% of a bank's total capital and surplus. Certificates of deposit purchased from savings and loan associations or savings banks must be limited to an amount equal to 20% of an institution's assets minus liabilities.

(7) An investment authorized by 20 Pa.C.S. Ch. 73 (relating to municipalities investments) must be an authorized investment for a pension or retirement fund.

(8) Bonds of a municipal authority or parking authority created solely by the borough for the purpose of either investment or possible retirement of the bonds and acquisition of authority projects at an earlier date than originally contemplated, using for the purpose either surplus funds of the borough or money appropriated in the annual budget for the purpose.

(d) Authority of council.--In making investments of borough funds, council has authority to:

(1) Permit assets pledged as collateral under subsection (c)(3), to be pooled in accordance with the act of August 6, 1971 (P.L.281, No.72), entitled "An act standardizing the procedures for pledges of assets to secure deposits of public funds with banking institutions pursuant to other laws; establishing a standard rule for the types, amounts and valuations of assets eligible to be used as collateral for deposits of public funds; permitting assets to be pledged against deposits on a pooled basis; and authorizing the appointment of custodians to act as pledgees of assets."

(2) Combine money from more than one fund under borough control for the purchase of a single investment, if each of the funds combined for the purpose shall be accounted for separately in all respects and the earnings from the investment are separately and individually computed and recorded and credited to the accounts from which the investment was purchased.

(3) Join with one or more other political subdivisions and municipal authorities in accordance with 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation) in the purchase of a single investment, provided the requirements of paragraph (2) are adhered to regarding separate accounting of individual funds and separate computation, recording and crediting of the earnings from the funds.

Cross References. Section 1316 is referred to in sections 1202, 24A04 of this title.



Section 1317 - (Reserved)






Chapter 14 - Contracts

Chapter Notes

Enactment. Chapter 14 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 1401 - Power to make contracts

(a) Authority of borough.--Each borough may make contracts for lawful purposes and for the purposes of carrying into execution this part and laws of this Commonwealth.

(b) Contracts and purchases.--Except as otherwise specifically provided in this title, all contracts and purchases must be made with and from the lowest qualified and responsible bidder. In awarding contracts and making purchases, council has the right to take into consideration such factors as the availability, cost and quality of service and may establish prequalification standards for contracts and purchases. A prequalification standard must be reasonably designed to assist council in determining the ability of a bidder to successfully complete a contract or purchase.

(c) Electronic submission of bids.--A borough may permit the electronic submission of bids and may receive bids electronically for competitively bid purchases and contracts pursuant to 62 Pa.C.S. Ch. 46 (relating to electronic bidding by local government units).



Section 1402 - Regulation of contracts

(a) Requirements.--All contracts or purchases in excess of the base amount of $18,500, subject to adjustment under subsection (a.2), except those mentioned in this section and except as provided by the act of October 27, 1979 (P.L.241, No.78), entitled "An act authorizing political subdivisions, municipality authorities and transportation authorities to enter into contracts for the purchase of goods and the sale of real and personal property where no bids are received," shall not be made except with and from the lowest qualified and responsible bidder after due notice in one newspaper of general circulation, at least two times at intervals of not less than three days where daily newspapers of general circulation are available for publication and, in case of weekly newspapers, notice once a week for two successive weeks. The first advertisement shall be published not more than 45 days and the second advertisement not less than ten days prior to the date fixed for the opening of bids. Advertisements for contracts or purchases must also be posted in a conspicuous place within the borough. Advertisements for contracts and purchases must contain the date, time and location for opening of bids and must state the amount of the performance bond determined under subsection (c). The amount of the contract must in all cases, whether of straight sale price, conditional sale, lease, lease purchase or otherwise, be the entire amount which the borough pays to the successful bidder or the bidder's assigns in order to obtain the services or property, or both, and may not be construed to mean only the amount that is paid to acquire title or to receive another particular benefit of the whole bargain.

(a.1) Price quotations.--Written or telephonic price quotations from at least three qualified and responsible contractors must be requested for contracts in excess of the base amount of $10,000, subject to adjustment under subsection (a.2), and less than the amount requiring advertisement and competitive bidding, or, in lieu of price quotations, a memorandum must be kept on file showing that fewer than three qualified contractors exist in the market area within which it is practicable to obtain quotations. A written record of telephonic price quotations must be made and must contain at least the date of the quotation, the name of the contractor and the contractor's representative, the construction, reconstruction, repair, maintenance or work that was the subject of the quotation and the price. Written price quotations, written records of telephonic price quotations and memoranda must be retained for a period of three years. Written price quotations as used throughout this section include electronic mail.

(a.2) Adjustments to base amounts.--Adjustments to the base amounts specified under subsections (a) and (a.1) must be made as follows:

(1) The Department of Labor and Industry shall determine the percentage change in the Consumer Price Index for All Urban Consumers: All Items (CPI-U) for the United States City Average as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12-month period ending September 30, 2012, and for each successive 12-month period.

(2) If the Department of Labor and Industry determines that there is no positive percentage change, no adjustment to the base amounts may occur for the relevant time period provided for in this subsection.

(3) (i) If the Department of Labor and Industry determines that there is a positive percentage change in the first year that the determination is made under paragraph (1), the positive percentage change must be multiplied by each base amount, and the products must be added to the base amounts, respectively, and the sums must be preliminary adjusted amounts.

(ii) The preliminary adjusted amounts must be rounded to the nearest $100 to determine the final adjusted base amounts for purposes of subsections (a) and (a.1).

(4) In each successive year in which there is a positive percentage change in the CPI-U for the United States City Average, the positive percentage change must be multiplied by the most recent preliminary adjusted amounts, and the products must be added to the preliminary adjusted amount of the prior year to calculate the preliminary adjusted amounts for the current year. The sums must be rounded to the nearest $100 to determine the new final adjusted base amounts for purposes of subsections (a) and (a.1).

(5) The determinations and adjustments required under this subsection must be made in the period between October 1 and November 15 of each year.

(6) The final adjusted base amounts and new final adjusted base amounts obtained under paragraphs (3) and (4) become effective January 1 for the calendar year following the year in which the determination required under paragraph (1) is made.

(7) The Department of Labor and Industry shall publish notice in the Pennsylvania Bulletin prior to January 1 of each calendar year of the annual percentage change determined under paragraph (1) and the unadjusted or final adjusted base amounts determined under paragraphs (3) and (4) at which competitive bidding is required under subsection (a) and written or telephonic price quotations are required under subsection (a.1), respectively, for the calendar year beginning January 1 after publication of the notice. The notice must include a written and illustrative explanation of the calculations performed by the department in establishing the unadjusted or final adjusted base amounts under this subsection for the ensuing calendar year.

(8) The annual increase in the preliminary adjusted base amounts obtained under paragraphs (3) and (4) may not exceed 3%.

(b) Awarding contracts and authority of council.--

(1) The award of contracts must be made by public announcement at the meeting at which bids are received, or at a subsequent meeting, the time and place of which shall be publicly announced when bids are received. If for any reason one or both of the meetings are not held, the same business may be transacted at a subsequent meeting if at least five days' notice shall be published in the newspaper of general circulation. At council's request, the bids advertised for must be accompanied by cash, money order, a certified or cashier's good faith check or other irrevocable letter of credit drawn upon a bank authorized to do business in this Commonwealth or by a bond with corporate surety in the amount as council determines, and, when requested, no bid may be considered unless so accompanied.

(2) Notwithstanding paragraph (1), council may direct that a committee of council, a member of council or a member of the borough staff receive, open and review bids during normal business hours and forward the information to council for subsequent award at a public meeting. Bidders must be notified and other interested parties, upon request, must be notified of the date, time and location of the opening of bids and may be present when the bids are opened.

(c) Security.--The successful bidder when advertising is required may, at the discretion of council, be required to furnish a bond or irrevocable letter of credit or other security with suitable reasonable requirements guaranteeing the work to be done with sufficient surety in an amount as determined by council that must be not less than 10% nor more than 100% of the amount of the liability under the contract within 20 days after the contract has been awarded, unless council shall prescribe a shorter period of not less than ten days, and, upon failure to furnish the security within the time, the previous award is void. Deliveries, accomplishment and guarantees may be required in all cases of expenditures.

(d) Contracts or purchases.--The contracts or purchases made by council, which shall not require advertising, bidding or price quotations as provided in this part, are as follows:

(1) Those for maintenance, repairs or replacements for water, electricity or public works of the borough, if they do not constitute new additions, extensions or enlargements of existing facilities and equipment, but security may be required by council, as in other cases of work done.

(2) Those made for improvements, repairs and maintenance of any kind, made or provided by a borough, through its own employees, if the materials used for street improvement, maintenance or construction in excess of the amount specified or adjusted under subsection (a.1) are subject to the relevant price quotation or advertising requirements contained in this section.

(3) Those under which particular types, models or pieces of new equipment, articles, apparatus, appliances, computer software, vehicles or parts of vehicles are desired by council, which are patented and manufactured or copyrighted products.

(3.1) Those for used equipment, articles, apparatus, appliances, vehicles or parts of vehicles being purchased from a public utility, municipal corporation, county, school district, municipal authority, council of government or Federal or State Government.

(4) (i) Those involving a policy of insurance or a surety company bond.

(ii) Those made for utility service for borough purposes, including, but not limited to, those made for natural gas or telecommunications services.

(iii) Those made for electricity with the entities set forth in paragraph (6)(i), (ii), (iii), (iv), (v), (vi) and (vii)(A).

(iv) Those made with another political subdivision, or a county, or council of governments, consortium, cooperative or other similar entity created under 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation) or the Commonwealth, the Federal Government, an agency of the Commonwealth or the Federal Government, or a municipal authority, including the sale, lease or loan of any supplies or materials by the Commonwealth or the Federal Government or their agencies. The price may not be in excess of that fixed by the Commonwealth, the Federal Government or their agencies.

(5) Those involving personal or professional services.

(6) Those made relating to the purchase of electricity and associated energy and related services by a borough owning or operating electric generation or distribution facilities on January 1, 1966, with any of the following:

(i) A political subdivision.

(ii) Another state.

(iii) The Commonwealth or a Commonwealth agency.

(iv) The Federal Government.

(v) A private corporation.

(vi) An electric cooperative corporation under 15 Pa.C.S. Ch. 73 (relating to electric cooperative corporations).

(vii) A nonprofit membership corporation. As used in this subparagraph, the term "nonprofit membership corporation" means an entity, the membership of which:

(A) consists solely of Commonwealth boroughs, such as a consortium, buying group or municipal power agency under section 24A04 (relating to municipal power agencies); or

(B) consists of Commonwealth boroughs and political subdivisions of another state.

(viii) An electric cooperative of another state.

Nothing in this paragraph prohibits council from engaging in advertising, bidding or price quotations if the council determines that the advertising, bidding or price quotations are in the public interest.

(e) Applicable law.--Council shall award contracts subject to the requirements of and may exercise any powers granted by the following acts to the extent applicable:

(1) The act of August 15, 1961 (P.L.987, No.442), known as the Pennsylvania Prevailing Wage Act.

(2) The act of December 20, 1967 (P.L.869, No.385), known as the Public Works Contractors' Bond Law of 1967.

(3) The act of January 17, 1968 (P.L.11, No.5), known as The Minimum Wage Act of 1968.

(4) The act of January 23, 1974 (P.L.9, No.4), referred to as the Public Contract Bid Withdrawal Law.

(5) The act of March 3, 1978 (P.L.6, No.3), known as the Steel Products Procurement Act.

(6) The act of February 17, 1994 (P.L.73, No.7), known as the Contractor and Subcontractor Payment Act.

(7) 62 Pa.C.S. Pt. II (relating to general procurement provisions).

(f) Prohibition.--No person, consultant, firm or corporation contracting with the borough for purposes of rendering personal or professional services to the borough may share with a borough officer or employee, and no borough officer or employee may accept, a portion of the compensation or fees paid by the borough for the contracted services provided to the borough except under the following terms or conditions:

(1) Full disclosure of the relevant information regarding the sharing of the compensation or fees must be made to the council of the borough.

(2) The council of the borough must approve the sharing of a fee or compensation for personal or professional services prior to the performance of the services.

(3) No fee or compensation for personal or professional services may be shared except for work actually performed.

(4) No shared fee or compensation for personal or professional services may be paid at a rate in excess of that commensurate for similar personal or professional services.

Cross References. Section 1402 is referred to in sections 1403, 1405 of this title.



Section 1403 - Evasion of advertising requirements

(a) Prohibition.--

(1) No member of council may evade section 1402 (relating to regulation of contracts) as to advertising for bids by purchasing or contracting for services and personal properties piecemeal for the purpose of obtaining prices under the amount specified or adjusted under section 1402(a) upon transactions, which transactions should, in the exercise of reasonable discretion and prudence, be conducted as one transaction amounting to more than the amount specified or adjusted under section 1402(a).

(2) This subsection is intended to make unlawful the evading of advertising requirements by making a series of purchases or contracts, each for less than the advertising requirement price, or by making several simultaneous purchases or contracts, each below the price, when, in either case, the transactions involved should have been made as one transaction for one price.

(3) Any members of council who vote in violation of this subsection and know that the transaction upon which they vote is or should be a part of a larger transaction and is being divided in order to evade the requirements as to advertising for bids shall be jointly and severally subject to a surcharge for 10% of the full amount of the contract or purchase.

(4) If it appears that a member of council may have voted in violation of this section, but the purchase or contract on which the member of council voted was not approved by council, this section shall not apply.

(b) Penalty.--Any council member who votes to unlawfully evade the provisions of section 1402 and knows that the transaction upon which the member voted is or should be a part of a larger transaction and is being divided in order to evade the requirements as to advertising for bids commits a misdemeanor of the third degree for each contract entered into as a direct result of that vote. The penalty under this subsection shall be in addition to a surcharge that may be assessed under subsection (a).



Section 1404 - Personal interest in contracts or purchases

Elected and appointed borough officials and borough employees are restricted from an interest in borough contracts and purchases to the extent provided in 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure).



Section 1404.1 - Purchase contracts for petroleum products and fire company, etc., participation

The council of each borough shall have power to permit, subject to terms and conditions as it may and, as specifically provided, shall prescribe, a paid or volunteer fire company, paid or volunteer rescue company and paid or volunteer ambulance company in the borough to participate in purchase contracts for petroleum products entered into by the borough. A company desiring to participate in purchase contracts shall file with the borough secretary a request to authorize it to participate in contracts for the purchase of petroleum products of the borough and agreeing that it will be bound by the terms and conditions as the borough may and, as specifically provided, shall prescribe and that it will be responsible for payment directly to the vendor under each purchase contract. Among the terms and conditions, the borough shall prescribe that the prices must be F.O.B. destination.



Section 1405 - Separate bids for plumbing, heating, ventilating and electrical work

If, in the preparation for the erection, construction and alteration of a public building, the entire cost of the work exceeds the amount specified or adjusted under section 1402(a) (relating to regulation of contracts), the architect, engineer or other person preparing the specifications may, if requested by the council, prepare separate specifications for the plumbing, heating, ventilating and electrical work. The person authorized to enter into contracts for the erection, construction or alteration of the public buildings may, if the separate specifications have been proposed, receive separate bids upon each of the branches of work and shall award the contract to the lowest responsible bidder for each of the branches.



Section 1406 - Bonds for the protection of labor and materials

Before a contract exceeding $10,000 is awarded to a prime contractor or construction manager for the construction, erection, installation, completion, alteration, repair of or addition to a public work or improvement of any kind, the contractor shall furnish to the borough a payment bond for the protection of claimants supplying labor or materials to the prime contractor to whom the contract is awarded, at 100% of the contract amount, conditioned for the prompt payment of the materials furnished or labor supplied or performed in the prosecution of the contract under the act of December 20, 1967 (P.L.869, No.385), known as the Public Works Contractors' Bond Law of 1967. The bond requirement is in addition to any other bond requirement required by law to be given in connection with the contract.



Section 1407 - (Reserved)



Section 1408 - (Reserved)



Section 1409 - (Reserved)



Section 1410 - Acceptance by contractor of Workers' Compensation Act

(a) Contract provision.--A contract executed by a borough or an officer of a borough, which involves the construction or doing of work involving the employment of labor, must contain a provision that the contractor shall accept, insofar as the work covered by the contract is concerned, the provisions of the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, and the supplements and amendments to the Workers' Compensation Act, and that the contractor will insure his liability under the act and will file with the borough with which the contract is made a certificate of insurance providing evidence of the coverage or file with the borough with which the contract is made a certificate of exemption from insurance from the Bureau of Workers' Compensation of the Department of Labor and Industry. The certificate of exemption from insurance may be issued on the basis of either individual self-insurance or group self-insurance. Additionally, a contractor shall file with the borough with which the contract is made any applications to be excepted by the provisions of the Workers' Compensation Act in respect to certain employees on religious grounds if the applications have been accepted by the Department of Labor and Industry.

(b) Violation.--A contract executed in violation of subsection (a) is null and void.



Section 1411 - (Reserved)






Chapter 15 - Eminent Domain, Assessment of Damages and Damages for Injury to Property

Chapter Notes

Enactment. Chapter 15 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 15 is referred to in section 1202 of this title.



Section 1501 - Exercise of eminent domain

A borough may enter upon, appropriate, injure or destroy private lands, property or material, or lands previously granted or dedicated to public use that are no longer used for the purpose for which the lands were granted, according to the proceedings set forth in 26 Pa.C.S. (relating to eminent domain), for any of the following purposes:

(1) The laying out, opening, widening, extending, vacating, grading or changing the grades or lines of streets.

(2) The construction of bridges and the piers and abutments for bridges.

(3) The construction of slopes, embankments and sewers.

(4) The erection and extension of water systems, wharves and docks, public buildings, public auditoriums, memorials, monuments, public works, filtration plants, sewerage systems, sewage treatment works, refuse disposal or incineration plants, sanitary landfills, gas plants, electric plants and libraries.

(5) The establishing of parks, playgrounds and recreation places and the changing of watercourses.

(6) For all other purposes authorized by this part.



Section 1502 - Restrictions as to certain property

(a) Historically significant property.--In addition to a restriction made by another provision of this part in a particular case, no borough may exercise the right of eminent domain against:

(1) land now occupied by a building that was used during the Colonial or Revolutionary period as a place of assembly by the Council of the Colony of Pennsylvania, the Supreme Executive Council of the Commonwealth of Pennsylvania or the Congress of the United States;

(2) the land occupied by a fort, redoubt or blockhouse erected during the Colonial or Revolutionary period or a building used as headquarters by the Commander-in-Chief of the Continental Army; or

(3) the site of a building, fort, redoubt, blockhouse, or headquarters that is preserved for its historic associations and not for private profit.

(a.1) Colonial or Revolutionary period.--For the purposes of subsection (a), the Colonial and Revolutionary period terminates on September 3, 1783.

(b) Prohibition.--No land or property used for a cemetery, burying ground or place of public worship may be taken or appropriated by virtue of a power contained in this chapter.



Section 1502.1 - Declaration of intention

A borough shall declare its intention to acquire, enter upon, take, use and appropriate any private property or land for any of the purposes authorized by this chapter through a duly enacted ordinance.



Section 1503 - Application of 26 Pa.C.S

Eminent domain proceedings must conform to the provisions of 26 Pa.C.S. (relating to eminent domain), including, but not limited to, payment of damages and costs.



Section 1561 - Right to damages given in certain cases

The right to damages against a borough is given to an owner or tenant of land, property or material, abutting on or through which pass streets, injured by the vacating of the streets or the vacation of bridges and piers, abutments and approaches.



Section 1562 - (Reserved)



Section 1563 - (Reserved)



Section 1564 - (Reserved)



Section 1565 - (Reserved)






Chapter 16 - Land Subdivision (Reserved)

Chapter Notes

Enactment. Chapter 16 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 17 - Streets

Chapter Notes

Enactment. Chapter 17 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 1701 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Improving a street." The term includes work upon a street or portion thereof done or proposed to be done in order to open the street if the street has not previously been opened or, if previously opened, to make the street more usable or more suitable for use by the traveling public or safer for use. The term includes, but is not limited to, grading, paving, curbing and macadamizing.

"Laying out." The term includes the plotting of:

(1) An unopened street or portion of the street on a borough plan or official map adopted in accordance with the Pennsylvania Municipalities Planning Code on a subdivision or land development plan or by the enactment of an ordinance adopted in accordance with this chapter.

(2) An unopened street in a case where any of the lines of the street are proposed to be revised or in a case where the street was never previously laid out although the street may have been opened and used.

"Opened streets." The term includes the streets within the borough used as public passageways.

"Opening a street." The term includes the construction and grading of a street or portion thereof and the act of physically taking possession of an area or laid-out street for the purpose of making the same usable to the traveling public.

"Person." The term includes a natural person, association, firm, corporation or political subdivision.

"Personal notice." The term includes notice upon the owner of a premises either by personal service upon the owner or by certified mail to the owner at the owner's last known address. Where service has not been successfully made by either of the two methods first mentioned, it may be made by leaving the notice at or upon the premises.

"Portion." The term includes a portion either of the width or length of a street. Opening a portion of a street may mean extending or widening a street, and vacating a portion of a street may mean closing or narrowing a street.

"Street." The term includes a street, road, lane, court, cul-de-sac, alley, public way and public square, either for or intended for public use, and includes the cartway, sidewalk, gutter and the right-of-way area, whether or not the street or a part of the street is owned in fee by others than the borough. Streets are of two classes, opened and unopened.

"Unopened streets." The term includes the streets within the borough neither used as a public passageway nor accepted or maintained, but plotted in one of the following:

(1) a borough plan or official map adopted in accordance with the Pennsylvania Municipalities Planning Code;

(2) an ordinance laying out the street in accordance with this chapter;

(3) a subdivision or land development plan; or

(4) an individual deed.

Cross References. Section 1701 is referred to in section 21A01 of this title.



Section 1702 - (Reserved)



Section 1703 - (Reserved)



Section 1704 - Streets connecting with street of other municipality

No action may be taken under this chapter that would result in the change of location or grade or the vacation of a street or portion thereof that connects with a street of another municipality, without approval of the court of common pleas of the county in which the municipality is located, unless the municipality first files with the borough secretary its approval of the proposed action.



Section 1705 - Entry on land to maintain marks and monuments

The council, its agents and employees, may enter upon any land or property and maintain marks and monuments, so far as the council may deem necessary, in carrying out its powers and duties under this chapter.



Section 1706 - Exclusive nature of provisions

No street may be dedicated, accepted, acquired, laid out, opened or vacated by a borough except under this chapter.



Section 1707 - Failure of council to hold hearing

If, after the filing of a petition under this chapter, council fails to hold a required hearing, an aggrieved party may file a mandamus action in the court of common pleas requesting that a hearing be held.



Section 1708 - Street lighting, ornamental lighting and traffic control signals and devices

Council may provide street lights and ornamental lighting and make regulations for the protection of lighting. Council may assess the costs for the erection of lighting in accordance with Chapter 21A (relating to assessments and charges for public improvements). Council may provide for the erection, maintenance and operation of traffic control signals and devices in accordance with 75 Pa.C.S. (relating to vehicles).



Section 1711 - (Reserved)



Section 1712 - Borough street plan

(a) Adoption of plan.--A borough that has not maintained an accurate plan of borough streets adopted in accordance with this part prior to July 16, 2012, may only adopt a plan of streets under the Pennsylvania Municipalities Planning Code, governing the adoption of an official map.

(b) Amendments to plan.--If a borough maintains a plan of streets adopted prior to July 16, 2012, or maintains an official map containing opened and unopened streets, a street laid out in accordance with this part by ordinance or by final approval of a subdivision or land development plan must be deemed an amendment to the plan. Notwithstanding any other provision of law, a deemed amendment as provided in this section and a subsequent placement of the street on a plan may not be subject to public notice or public hearing, if the street has been laid out in accordance with the requirements of this chapter.

(c) Prohibition.--The maintenance of a plan of streets or official map shall not be required in order for a borough to lay out streets in accordance with section 1721.2(b) (relating to laying out streets and procedure) or lay out and open a street in accordance with section 1724 (relating to effect of laying out street).



Section 1721 - (Reserved)



Section 1721.1 - Power to lay out, open, etc

(a) Authority of borough.--In accordance with the provisions of this chapter, boroughs may, with or without petition of abutting property owners, lay out, open, widen, straighten, alter, extend and improve, and may establish or reestablish the grades of, and keep in order and repair and in safe passable condition, a street or portion of a street within the borough limits or may vacate the street or portion of a street if deemed expedient for the public good and provide for the costs of alteration.

(b) Laying out or opening streets.--Boroughs may lay out or open:

(1) a street or portion of a street as it appears upon a borough plan or an official map adopted in accordance with the Pennsylvania Municipalities Planning Code or is described in an ordinance adopted in accordance with this chapter;

(2) a street or portion of a street that the borough determines to acquire by eminent domain;

(3) a street to which the public has acquired rights by constant use over a period exceeding 21 years; or

(4) a street or portion of a street, laid out or constructed by a person that the borough sees fit to open or accept as provided in this chapter.



Section 1721.2 - Laying out streets and procedure

(a) Streets deemed to be laid out.--A street identified in a plan of streets, an official map adopted in accordance with the Pennsylvania Municipalities Planning Code or a recorded subdivision or land development plan is deemed to be laid out for purposes of this part.

(b) Future street opening.--A borough has the authority, by ordinance, to lay out an area for future opening as a public street. The proposed ordinance laying out the street must be advertised in a newspaper of general circulation once a week for two successive weeks. On or before the publication of the first advertisement, personal notice must be provided to the owners of a property abutting the proposed street or through which the proposed street is to be laid out, and, if the proposed street will lead into an adjacent municipality, a copy of the proposed ordinance must be sent to the adjacent municipality. The proposed ordinance must have appended to the ordinance or referenced a map sufficient to apprise the public of the proposed location, profile and dimensions of the street and must list the names of the owners of a property through which the proposed street has been laid out.

(c) Hearing, notice and enactment.--Within ten days after the second publication of the notice required under subsection (b), an interested party may petition council for a hearing, which council shall hold within 60 days after the date of the petition. Council shall give at least 15 days' notice of the hearing in a newspaper of general circulation and by personal notice to persons entitled to the notice under subsection (b). Council may enact the ordinance no later than 30 days following the date of the hearing or, where no timely petition has been filed, within 30 days of the second publication of the notice required by subsection (b). The enactment of the ordinance constitutes public notice of the borough's intent to recognize the street within the system of borough streets and the borough's rights in the street. Within 30 days of the enactment of the ordinance, a party aggrieved by council's action may appeal to the court of common pleas.

(d) Filing of ordinance.--If, at the time of the enactment of an ordinance in accordance with subsection (c), the lines of the laid out street include property not subject to use as a public passageway, the ordinance must be filed with the recorder of deeds of the county where the borough is located. The recorder of deeds shall index the ordinance by name of borough, name of the property owner and, if applicable, parcel number of the property through which the proposed street is laid out.

(e) Landowners.--If a street has been laid out by ordinance as provided in this section, the owner or subsequent owner has no right to damages for buildings or improvements placed on streets after the date of enactment, and the buildings or improvements must be removed at the expense of the landowner after the opening of the street in accordance with this part.

(f) Laying out without opening.--The laying out of a street, without opening the street, creates no right to public use of the street and does not constitute the taking or acceptance of a property or obligate the borough to improve or maintain the street or the property on which the street has been laid out.

(g) Previously laid out streets.--Nothing in this section may affect the validity or legal effect of a street laid out in accordance with law prior to July 16, 2012.

Cross References. Section 1721.2 is referred to in sections 1712, 1724 of this title.



Section 1722 - (Reserved)



Section 1723 - (Reserved)



Section 1724 - Effect of laying out street

(a) Street unopened after ten years.--At any time after a street or portion of the street has remained laid out but not opened for a period of ten years or longer, an owner of 50% of the front feet of the land over which the street or portion of the street was laid out may petition the council to cancel the laying out of the street. Following at least 15 days' notice in a newspaper of general circulation and at least 15 days' personal notice to the owners of the real estate abutting upon the land over which the street or portion of the street was laid out, council shall hold a public hearing on the matter. Council may, on motion, deny the petition or, by ordinance, grant the petition and cancel the laying out of the street. A person aggrieved by the decision of the council, either granting or denying the petition, may appeal it. The ordinance providing for the cancellation of the laying out of a street must be filed with the recorder of deeds in accordance with section 1721.2(d) (relating to laying out streets and procedure).

(b) Street unopened after 21 years.--If a street has been laid out and has not been opened to or used by the public for a period of 21 years, the street may not thereafter be opened without the consent of at least 51% of the number of owners of the abutting real estate and without the consent of the owners of at least 51% of the property abutting the street, based on a front foot basis.

Cross References. Section 1724 is referred to in section 1712 of this title.



Section 1731 - Authority to open and vacate streets and procedure

(a) Authority of council.--By ordinance, council has the authority to:

(1) Open a street or portion of a street previously laid out or simultaneously to lay out and open a street or portion thereof. A street or portion of a street so opened is a public street of the borough.

(2) Vacate or close a street or portion of a street previously opened or laid out provided that no street or portion of a street providing the sole means of access to a tract of land is vacated without the consent of those to whom access would be denied. Vacation of a street terminates the public right in or to the street but does not affect a private right acquired by an owner of abutting property.

(b) Notice.--The proposed ordinance opening or vacating a street or portion of a street must be advertised in a newspaper of general circulation once a week for two successive weeks. On or before the publication of the first advertisement, personal notice must be provided to the owners of a property abutting the street proposed to be opened or vacated. The proposed ordinance must have appended to it or reference a map or survey sufficient to apprise the public of the proposed location, profile and dimensions of the street and must list the names of the owners of a property abutting the street.

(c) Hearing.--Within ten days after the second publication of the notice required under subsection (b), an interested party may petition council for a hearing, which council shall hold within 60 days after the date of the petition. Council shall give at least 15 days' notice of the hearing in a newspaper of general circulation and by personal notice to persons entitled to notice under subsection (b). Council may enact the ordinance no later than 30 days following the date of the hearing or, where no timely petition has been filed, within 30 days of the second publication of the notice required under subsection (b). Within 30 days of the enactment of the ordinance, any party aggrieved by council's action may appeal to the court of common pleas.

Cross References. Section 1731 is referred to in sections 1732, 1733, 1734, 1751 of this title.



Section 1732 - Petition for opening or vacating street and action thereon

(a) Petitioning council.--Any person or persons constituting a majority in number and interest of the owner of the real estate abutting upon an area not opened as a street or abutting upon an existing street or portion of a street may petition the council to:

(1) Open or lay out and open the area as a street or portion of a street.

(2) Vacate a street or portion of a street.

(b) Hearing and decision.--Council shall hold a hearing after receiving a petition filed with council in accordance with subsection (a), following at least 15 days' personal notice to the owners of abutting real estate not joining in the petition and following at least 15 days' notice thereof in a newspaper of general circulation. Following the hearing, council shall either by motion deny the petition or by ordinance open, lay out and open or vacate the street or portion of the street. The provisions of section 1731 (relating to authority to open and vacate streets and procedure) applicable to ordinances enacted by authority of that section apply to ordinances enacted by authority of this section.

(c) Release.--A petition for the vacation of a street or portion of a street may release the borough from the damages sustained as a result of the vacation if the petition is signed by the owners of the property abutting upon the street or portion of the street. Where the release has been included in the petition, no proceedings for award of damages may be had, and no damages as a result of the vacation may, under any conditions, be awarded to an abutting property owner.

Cross References. Section 1732 is referred to in sections 1733, 1734 of this title.



Section 1733 - Action for damages and benefits and award

(a) Authority of borough.--Upon the effective date of an ordinance enacted to open a street or portion of a street by authority of section 1731 (relating to authority to open and vacate streets and procedure) or 1732 (relating to petition for opening or vacating street and action thereon), the borough has authority to enter upon and take possession of the street or portion of the street opened by the ordinance, if no structures are upon the street. If a structure has been located upon the street or portion of the street so opened, prior to the laying out of the street or prior to the simultaneous laying out and opening of the street, the street may not be opened until the owner of the structure has been given 60 days' personal notice to vacate the structure. Council may not be required to file any bond or security for the exercise of the right granted by this section.

(b) Limitation.--The parties whose ground is taken in the opening of a street or portion of the street have three years from and after the effective date of the ordinance opening the street or portion of the street in which to bring an action for damages resulting from the opening of the street or portion of the street. In case of the assessment of damages for the opening of a street or portion of the street, the award of damages, if any, includes:

(1) the damages resulting from the grade at which the street or portion of the street is to be opened; and

(2) the plan attached to the report of the viewers awarding the damages must include a profile plan showing the existing grade as well as the grade to which the street or portion of the street is to be opened.

Costs and expenses that cannot be assessed upon property benefited must be paid by the borough.

(c) No agreement on damages.--If the parties cannot agree upon damages sustained by reason of the opening or vacation of any street or portion of a street, the damages shall be assessed by a jury of view under the law governing eminent domain.



Section 1734 - Acceptance and dedication of streets

(a) Accept an opened street.--A borough may, by ordinance, accept an opened street not previously dedicated to or laid out by the borough by following the procedure set forth in section 1731 (relating to authority to open and vacate streets and procedure) or 1732 (relating to petition for opening or vacating street and action thereon), and the effect of the acceptance shall be the same as of opening the street. No street may be accepted unless the street connects with at least one other previously opened street or State highway.

(b) Prohibition.--No borough may acquire a right in or responsibility for a street privately constructed until dedication of the street has been presented to and accepted by the borough and until the dedication has been recorded in the county office for the recording of deeds.



Section 1735 - Streets not to be constructed, dedicated or opened to travel without the approval of council

(a) Requirements.--No person may construct, dedicate or open to travel a street or a drainage facility in connection with the street for public use or travel or for the common use of occupants of buildings abutting thereon in a borough without first submitting suitable plans to the council and obtaining its approval. The plans must:

(1) be prepared in accordance with rules and regulations as may be prescribed by the council; and

(2) show the profiles of the street, the course, structure and capacity of a drainage facility, and the method of drainage of the adjacent or contiguous territory, and any other or further details that may be required under the rules or regulations adopted by the council.

(b) Pennsylvania Municipalities Planning Code.--The Pennsylvania Municipalities Planning Code shall apply to the construction, security requirements and dedication of streets and connected drainage facilities if the streets proposed to be constructed are part of a plan required by an ordinance adopted under the Pennsylvania Municipalities Planning Code.

(c) Authority and duties of council.--

(1) Before acting upon plans not subject to review under subsection (b), council may, at its discretion, arrange for a public hearing after giving the notice as it may deem desirable in each case. Council may alter the plans and specify changes or modifications of any kind and may make its approval of the plans subject to alterations, changes or modifications. Plans, when so approved, must be:

(i) signed on behalf of the borough by the officer as the council may designate; and

(ii) must be filed where the plans are available for public inspection among the records of the borough at reasonable times.

(2) No approval of plans by council may obligate or require the borough to construct, reconstruct, maintain, repair or grade a street or drainage facilities associated therewith.

(d) No plan approved.--If the council refuses to approve any plans submitted to it, a person aggrieved by the action of council may, within 30 days after the action, appeal from the action by petition to the court of common pleas of the county, and the court shall hear the matter de novo. After hearing, the court may enter a decree affirming, reversing or modifying the action of the council as may appear just. The court shall designate the manner in which notice of the hearing of an appeal shall be given to all parties interested. The decision of the court shall be final. A plan approved by the action of council or by the court on appeal must be recorded by the person applying for approval in the office of the recorder of deeds in the county.

(e) Restriction.--If a street or a drainage facility in connection with the street is opened, constructed or dedicated for public use or travel, except in strict accordance with a plan approved by the council or the court on appeal as provided in this chapter, neither the council nor any other public authority may place, construct or operate a sewer, drain, water pipe or other facility or do any work in or upon the street. Neither council nor any other public authority has a responsibility with respect to the street or drainage facility, notwithstanding the use of the street or drainage facility by the public. Nothing in this chapter prevents the laying of a trunk sewer, drain or water or gas main, if required by engineering necessity for the accommodation of other territory.

(f) Failure to comply with chapter.--A person who constructs, opens or dedicates a street or drainage facility in connection with a street, for public use or travel in a borough, without having first complied with this chapter is guilty of a misdemeanor of the third degree and is subject to a suit for the costs and damages incurred by the borough or property owners in the course of correcting the substantive violations of State law or borough ordinance resulting from or arising out of the unlawfully constructed street or facility. Nothing under this section may be construed to apply to the Department of Transportation.



Section 1736 - (Reserved)



Section 1737 - (Reserved)



Section 1751 - Authority to straighten and relocate streets and procedure

Council may, by ordinance, provide for straightening or relocating any street previously opened which involves the opening of a portion of the straightened or relocated street over land not previously a portion of the street or the vacation of a portion of the previously opened street no longer to be used for street purposes. The straightening or relocation shall be considered as an opening or vacation and shall be effected in the same manner and by the same procedure as provided in section 1731 (relating to authority to open and vacate streets and procedure) but may be considered as a single proceeding to be effected by enactment of a single ordinance.



Section 1761 - Proceedings with or without petition

Boroughs may improve streets, portions of streets or a particular width or additional widths of streets, with or without the assistance or contribution of the Federal Government, the Commonwealth, the county or a corporation occupying the thoroughfare, and may assess and collect the whole cost of improvement, the whole cost not aided or contributed or any part of the cost from the owners of real estate abutting on the improvement in accordance with Chapter 21A (relating to assessments and charges for public improvements).



Section 1762 - (Reserved)



Section 1763 - (Reserved)



Section 1771 - Improvement of streets outside or partly outside borough limits

(a) General rule.--

(1) Any borough may enter into a written agreement with an adjoining municipality for improving streets, including streets that are boundaries between the borough and the municipality, and may provide in the contract for the division of the damages, costs and expenses of the improvement.

(2) The borough may assess its share of the costs against the owner of property abutting upon the borough's side of the improvement in the manner provided in Chapter 21A (relating to assessments and charges for public improvements) or may agree to pay any part of the costs, damages and expenses of the improvements out of the general funds.

(3) The portion of the damages, costs and expenses agreed to be paid by the borough shall be ascertained as provided in the law governing eminent domain.

(b) Street dividing borough and township.--

(1) If the center line of any street constitutes the dividing line between a borough and a township located in the same county, any agreement to improve and maintain the street shall be made with the governing bodies of the township and, if necessary, the county.

(2) The improvement shall be constructed and subsequent repairs shall be made under the supervision of the borough and in compliance with plans to be agreed upon, in writing, by the parties.

(3) One-half of the cost of the repairs shall be borne by the borough. The borough may assess its share of costs against the owners of real property abutting on the borough's side of the improvement in the manner provided in Chapter 21A.

(c) Street dividing borough and any other municipality.--

(1) If any street, more than one-half the width or the entire width of which is within the limits of any borough, divides the borough from any other municipality, the street may be improved by the borough.

(2) The property abutting on the side of the street which is located outside the limits of the borough making the improvements may, for a depth of 150 feet, plus one-half the width of the street, from its center line, be assessed for any and all municipal improvements to or on the street in accordance with Chapter 21A.

(d) Street outside limits of borough.--A borough may appropriate and expend money for the improvement of a street, not to exceed one mile in length, outside the limits of the borough for the purpose of connecting improved streets in the borough with State highways, interstate highways and county roads.



Section 1772 - (Reserved)



Section 1773 - (Reserved)



Section 1774 - (Reserved)



Section 1775 - (Reserved)



Section 1781 - (Reserved)



Section 1782 - Acquisition of property for unobstructed view

(a) General rule.--Any borough may, singly or jointly with another municipality, acquire, by purchase or by the right of eminent domain, a free and unobstructed view down and across lands located at or near the intersection of any two streets or highways or a street or highway and a railroad or railway or at a curve in any street or highway as may be necessary to accomplish the following:

(1) Assure a free and unobstructed view in all directions at the crossings.

(2) Prevent the use of the lands for any purpose or in any manner which may interfere with or obstruct the view of persons traveling upon the street or highway.

(b) Obstructions to be abated or removed.--After condemnation, the borough may abate or remove or cause to be abated or removed any obstruction to the view over and across the lands except poles used in furnishing service to the public.

(c) Condemnation proceedings.--The proceedings for the condemnation of the view over and across lands and for the assessment of damages for property taken, injured or destroyed, or the portion thereof agreed to be paid by the borough if the taking is jointly with another municipality, shall be taken in the manner provided in the law governing eminent domain.

(d) Use of lands.--Upon the purchase or condemnation of a view, the owner of the lands may make every use of the lands as will not interfere with a free and unobstructed view at the dangerous crossing or curve.






Chapter 18 - Sidewalks

Chapter Notes

Enactment. Chapter 18 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 1800 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Sidewalk." The portion of a street located outside the cartway and may include paved footway, unpaved grasslot, curb and gutter.



Section 1801 - Power to lay out, establish and compel construction of sidewalks

(a) General rule.--

(1) Any borough may, by ordinance, lay out and establish sidewalks, curbs, gutters and surface water drains along any street and, with the consent of the Secretary of Transportation, along any State highway.

(2) The borough may also require owners of property abutting on any street or State highway to grade, construct, drain, pave and repave the sidewalk, curb or gutter and keep them in repair and in safe and usable condition along the property at the grades and under the regulations and specifications as council may prescribe.

(b) (Reserved).

Cross References. Section 1801 is referred to in section 1805 of this title.



Section 1802 - Sidewalks on land abutting State highways and along roads outside borough

Any borough may, by ordinance, lay out sidewalks, gutters and surface water drains upon land abutting the sides of State highways and upon land abutting the sides of public roads, where the roads are outside the borough limits, but the land upon which the sidewalks, gutters and surface water drains are to be laid out is within the borough limits.

Cross References. Section 1802 is referred to in section 1805 of this title.



Section 1803 - Establishment of grades

Any borough may establish a grade or grades for sidewalks, which may be separate and apart from the grade or grades established for the cartway or roadway.

Cross References. Section 1803 is referred to in section 1805 of this title.



Section 1804 - Boroughs may pay all or part of cost of grading and curbing

The borough may pay all or any part of the cost and expenses of grading and curbing any sidewalk.

Cross References. Section 1804 is referred to in section 1805 of this title.



Section 1805 - Borough may do work and collect cost

(a) General rule.--Upon the failure of any property owner to comply with any of the requirements in sections 1801 (relating to power to lay out, establish and compel the construction of sidewalks), 1802 (relating to sidewalks on land abutting State highways and along roads outside borough), 1803 (relating to establishment of grades) and 1804 (relating to boroughs may pay all or part of cost of grading and curbing), the borough may, after notice, cause the grading, paving, repairing, curbing and guttering to be done at the cost of the owner. The borough may collect the cost of the work and an additional 10% of the cost, together with all charges and expenses, from the owner and may file a municipal claim for the amounts or collect the amounts by action in assumpsit.

(b) Notices.--

(1) All notices shall be served upon the owner of the premises to which the notice refers, if the owner is a resident of the borough. If the owner is not a resident, the notice may be served upon the agent or tenant of the owner or upon the occupant of the premises. If the owner has no agent or tenant or there is no occupier of the premises, service shall be by notice posted upon the premises.

(2) The notice required by this section shall specify a period of time of not less than 30 days for the owner to complete the specified work. If the work has not been completed after the specified time has elapsed, the owner shall be deemed to have failed to comply.



Section 1806 - Emergency repairs to sidewalks

(a) General rule.--

(1) In addition to the remedies now vested in boroughs to make repairs to sidewalks, any borough shall have power to make emergency repairs to any sidewalks within the borough if an inspection of the sidewalk discloses that, and a certificate made by the officer or head of the department or committee lawfully having charge of sidewalk repairs specifies that, a dangerous condition exists that can be repaired by an expenditure of not more than $1,000.

(2) Before repairs are made, a notice to make the repairs within 48 hours shall be served upon the owner of the property. If the owner cannot be served within the county, notice may be served upon the agent of the owner or the party in possession or, if there is no agent or party in possession, the notice may be served by posting the same upon the premises.

(b) Cost.--

(1) Upon the completion of the work, the cost shall be a charge against the owner of the property and shall be a lien, until paid, upon the abutting property if a claim is filed. The charge may also be collected by action of assumpsit.

(2) This section is intended to provide an additional remedy for boroughs in connection with emergency repairs, where the actual cost of doing the work does not exceed $1,000. The certificate of the officer or head of the department or committee in charge of repairs to sidewalks shall be conclusive evidence of the existence of the emergency justifying the repair under the terms of this section.






Chapter 19 - Bridges, Viaducts and Underground Passageways

Chapter Notes

Enactment. Chapter 19 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 1901 - Construction or acquisition and maintenance of bridges and viaducts

(a) Authority.--Any borough may locate and build, or acquire by purchase, condemnation or otherwise, any bridge or viaduct and the piers, approaches and abutments for the bridge or viaduct, to be used and thereafter improved and maintained as a street, over any river, creek, stream, railroad or public or private property or over and across a combination of any of them, whether the bridge or viaduct shall be wholly or partly within the borough limits.

(b) Proceedings.--The proceedings for laying out and opening a bridge or viaduct shall be the same as provided by this part for the laying out and opening of streets, and the bridge or viaduct or portion of the bridge or viaduct may thereafter be vacated under the same procedure as provided in this part for the relocation or vacation of streets or portions of streets.



Section 1902 - Right to appropriate property and assessment of damages

In any case where the borough does not agree with the owner or owners for damages done or likely to be done by the erection of a bridge or viaduct, the borough may take and appropriate the land and property necessary to erect the bridge or viaduct. The damages caused by the taking and appropriation shall be assessed according to 26 Pa.C.S. (relating to eminent domain).



Section 1903 - Boundary bridges

If a bridge or viaduct crosses the boundary line of a borough and another municipality, the borough may enter into an intergovernmental cooperation agreement in accordance with 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation) with the municipality for the construction and maintenance of the bridge and shall apportion the costs according to the intergovernmental agreement.



Section 1904 - Contracts with railroads, other companies and counties

(a) General rule.--

(1) The borough may enter into a contract with the county commissioners, railroads, street railways and other companies or interested parties for the building and maintenance of bridges or viaducts and for the payment of any damages caused by the location or erection thereof.

(2) The contracts may stipulate that the county, borough, railroad company, street railway or other company or interested party shall pay a certain part of the contract price of the work, including damages, or may stipulate that each shall construct a certain portion of the work and may provide otherwise for the payment of damages.

(b) Payment.--

(1) When any railroad company, street railway or other company or interested party agrees to pay a certain portion of the cost of the work, it shall pay the portion into the borough treasury. The borough treasurer shall pay the amount over to the contractor, as may be provided in the contract. The amount to be paid by the county shall be paid directly to the contractor.

(2) The agreement may provide for the maintenance of the bridges and viaducts after their erection. Nothing under this section shall authorize any borough to contract with a county for the maintenance of any bridge or viaduct which does not cross a place over which the county is authorized to build bridges. The bridge or viaduct shall be maintained as a borough structure, and the borough may contract with any party interested, except the county, for the maintenance of the bridge or viaduct.

(3) Nothing in this section shall affect the powers or duties of the Pennsylvania Public Utility Commission to the extent otherwise provided by law.



Section 1905 - Overhead and underground passageways

If the comfort and safety of the residents of a borough and an adjoining municipality are enhanced by any overhead or underground passageway connecting with adjoining streets in either the borough or the municipality and extending to any plant or place of business where residents of the borough are employed, the borough may, jointly with each adjoining municipality, construct and maintain any passageway or may join with other interests in the construction and maintenance of the passageway.






Chapter 20 - Sanitary Sewers

Chapter Notes

Enactment. Chapter 20 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 2000 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Combined sewer." A sewer used for the receiving and collecting of sewage and liquid waste from the inside of buildings and structures, storm water, roof or surface drainage, sump pump discharge and draining from foundation drains.

"Sanitary sewer" or "sanitary sewer system." A sewer or sewers used for receiving and collecting sewage matter and liquid waste from the inside of buildings and structures. Storm water shall not be permitted to enter into a sanitary sewer. A sanitary sewer or sanitary sewer system does not include a combined sewer.

"Sewer system." Either a sanitary sewer or a combined sewer and includes pump stations and force mains.



Section 2001 - Power to lay out and construct

(a) General rule.--

(1) Upon enactment of an ordinance, boroughs may lay out and construct sanitary sewers and branches of sanitary sewers in streets and on public or private property and may construct sewage treatment works on land owned or acquired for those purposes. Boroughs may pay the costs and expenses of sanitary sewer systems and treatment works out of borough funds or may assess the costs and expenses pursuant to Chapter 21A (relating to assessments and charges for public improvements).

(2) Boroughs may determine the location and the manner in which sanitary sewer systems shall be constructed. Sanitary sewers laid and constructed in streets may be located in the center of the street or in the right-of-way or the curb lines of the street and may be for the service and use of properties on both sides of the street or on only one side of the street in which they are laid, as directed by the council. Boroughs shall have the authority to lay out and construct sanitary sewers in any street, any portion of which is within the limits of the borough and which forms a portion of the boundary dividing the borough from any other municipal corporation within the same county, in the same manner and to the same extent as if the whole of the street was within the limits of the borough.

(3) If any borough is maintaining and operating a sanitary sewer system and sewage treatment works, it shall be lawful for the borough to supply sewerage service to municipalities, persons and corporations outside the limits of the borough and to enter into contracts for service at rates not less than those required to be paid by persons and corporations within the limits of the borough. This privilege shall not conflict with the rights of any sewer company or the rights of any other borough.

(b) Consent.--

(1) If required by other law, a borough shall obtain the consent and permit of the Department of Environmental Protection or other Federal, State or county entity, including the Pennsylvania Turnpike Commission, for the laying out and construction of a sanitary sewer and treatment works.

(2) Where construction beyond the limits of the borough is entirely within the limits of a State or county highway or the turnpike, a sanitary sewer may be constructed in or under the State or county highway or turnpike if written notice is given to the Department of Transportation, county commissioners or Pennsylvania Turnpike Commission, respectively, and consent is obtained before construction is commenced. Permission shall not be unreasonably withheld.

(c) Regulations.--Council may, by ordinance, make regulations respecting the use and maintenance of the sanitary sewer system and treatment works. Violations of the ordinance may be enforced by penalties. The regulations may do all of the following:

(1) Specify materials and substances which may or may not enter the public sewer or sewer system.

(2) Require that certain types or classes of waste be subjected to treatment or to grinding or other reduction in size before entering into the sewer.

(3) Restrict the quantity of waste material that may enter a sanitary sewer from any premises within any time interval.

(4) Require that property owners provide means other than the public sanitary sewers for disposal of storm, surface and roof water originating or accumulating upon their property.



Section 2002 - Assessments

Assessments, whether based according to benefits conferred or by the front foot basis, and assessment awards, if any, shall be calculated pursuant to Chapter 21A (relating to assessments and charges for public improvements).



Section 2003 - (Reserved)



Section 2004 - (Reserved)



Section 2005 - (Reserved)



Section 2006 - (Reserved)



Section 2007 - (Reserved)



Section 2008 - (Reserved)



Section 2009 - Extensions beyond borough limits and eminent domain

The borough may extend the necessary sewer mains, pipes and outlets beyond the limits of the borough to a point where the sewage is to be disposed or collected and received. The borough shall have power to enter upon and condemn land for the construction of all sewer mains, outlets and treatment works as may be necessary for the disposal or the collection of the sewage if the extension is in conformity with 26 Pa.C.S. § 206 (relating to extraterritorial takings) and any other applicable requirement of 26 Pa.C.S. (relating to eminent domain).



Section 2010 - Notice of certain ordinances

No ordinance for any construction of sewers or treatment works beyond the limits of the borough shall be enacted until notice of the ordinance has been given in all of the following manners:

(1) By publication of the proposed ordinance once a week for four weeks in one newspaper of general circulation.

(2) By serving copies of the proposed ordinance at least ten days before the enactment of the ordinance upon all land owners through whose land the sewer is to pass or on whose lands any treatment works are to be located.



Section 2011 - (Reserved)



Section 2012 - Unlawful to build within right-of-way of sanitary sewers

It shall be unlawful for any person to erect any building or make any improvement within the right-of-way of any sanitary sewer after due notice of the laying out of the sanitary sewer, and, if any erection or improvement shall be made, no allowance shall be had for the building or improvement in the assessment of damages.



Section 2013 - Opening sanitary sewers

(a) General rule.--A proceeding to open a sanitary sewer shall be void if a borough:

(1) lays out any sanitary sewer over or under private property which is located in whole or in part within the limits of the borough; and

(2) does not proceed to open the sanitary sewer and to assess the damage arising therefrom within two years from the enactment of the ordinance.

(b) Exception.--If a borough has laid out a sanitary sewer without the enactment of an ordinance prior to July 16, 2012, and has not opened the sanitary sewer, the proceedings shall not be deemed to be void. The borough shall have two years from July 16, 2012, to open the sanitary sewer or the whole proceeding shall be void.



Section 2021 - Joint sanitary sewer systems

(a) General rule.--Pursuant to 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation), boroughs may contract with other municipal corporations providing for the joint construction or maintenance of sanitary sewer systems and for the joint construction onto existing sanitary sewer systems. The agreement shall provide for the apportionment of costs among the municipal corporations. The council may assess the borough's respective portion of the costs, as may be legally assessable, upon property benefited by the facilities pursuant to Chapter 21A (relating to assessments and charges for public improvements). Any portion of the cost not assessed or assessable shall be paid by the respective municipal corporations under the agreement.

(b) Composition of joint sanitary sewer board.--

(1) The municipal corporations joining or contemplating joining in any improvement, in order to facilitate the building of the sanitary sewer system and in securing preliminary surveys and estimates, may, by ordinance, provide for the appointment of a joint sanitary sewer board composed of one representative from each of the municipal corporations joining. The board shall act as the advisory and administrative agency in the construction of the improvement and its subsequent operation and maintenance.

(2) Members of the joint sanitary sewer board shall serve for terms of six years each from the dates of their respective appointments and until their successors are appointed. The joint sanitary sewer board shall organize by the election of a chair, secretary and treasurer. The secretary and treasurer may be the same person.

(3) The municipal corporations may, in the ordinances creating the joint sanitary sewer board, authorize the board to appoint an engineer, a solicitor and other assistants as are deemed necessary and agree to the share of the compensation of those persons each municipal corporation is to pay.

(4) The members of the joint sanitary sewer board shall receive compensation for attending board meetings as established in the budget that is prepared by the joint sanitary sewer board and submitted to and adopted by the municipal corporations. The members shall be entitled to actual expenses to be paid by the respective municipal corporations the members represent.

(c) Powers of the joint sanitary sewer board.--

(1) The joint sanitary sewer board may adopt rules and regulations consistent with the requirements of this part to govern its proceedings and shall prepare and suggest any practical measures and plans by which the joint improvement may be carried to successful completion and plan the future development of the system, so as to conform to a general plan.

(2) The joint sanitary sewer board may prepare a joint agreement or agreements for submission to and adoption by the municipal corporations defining the advisory and administrative powers of the joint sanitary sewer board and setting forth the following:

(i) Consents of the municipal corporations to the proposed improvement.

(ii) The manner in which preliminary and final plans, specifications and estimates for the proposed improvement shall be prepared and adopted.

(iii) How proposals for bids shall be advertised and contracts awarded.

(iv) The manner in which the costs of the improvement and other incidental and preliminary expenses in connection with the improvement and the future cost of operation and maintenance shall be equitably shared, apportioned and paid.

(v) All other matters, including the preparation and submission of annual and other budgets, as may be deemed necessary or required by law to complete the proposed improvement and to assure future maintenance and operation thereof.

(3) The joint sanitary sewer board may not make any improvement or spend any public money which has not first been authorized by all of the municipal corporations proceeding with the improvement.

(d) Eminent domain.--

(1) When it is necessary to acquire, appropriate, injure or destroy private property to build a joint sanitary sewer system or improvement and the property cannot be acquired by purchase or gift, the right of eminent domain shall vest in the municipal corporation where the property is located.

(2) When it is necessary to acquire, injure or destroy property in any territory not within the limits of any of the municipal corporations joining in the improvement, the right of eminent domain shall be vested in the municipal corporation adjacent to the territory where the property is located subject to 26 Pa.C.S. § 206 (relating to extraterritorial takings).

(3) Damages for any property taken, injured or destroyed shall be assessed under laws relating to the municipal corporation exercising the right of eminent domain and shall be paid by the municipal corporations joining in the same proportion as other costs of the improvements.

(e) Indebtedness.--Each of the boroughs joining in the improvement shall have power to incur or increase its indebtedness, not exceeding the constitutional limits, for the purpose of paying its share or portion of the cost of the improvement in the manner now provided by law for the incurring of indebtedness.



Section 2022 - (Reserved)



Section 2023 - Connections with sanitary sewers of adjacent municipalities

A borough may connect with an existing sanitary sewer, owned by an adjacent municipality, for sewerage purposes in the manner prescribed in sections 2024 (relating to applications to court), 2025 (relating to appointment of viewers) and 2026 (relating to report of viewers and appeals to court).



Section 2024 - Applications to court

If a borough desires to connect with the existing sanitary sewer of an adjacent municipality and no agreement, either upon the basis of a rental payment for the use of an existing sanitary sewer or a division of the cost of the construction or maintenance of the sanitary sewer, has been reached between the borough and the adjacent municipality, an application shall be made by council to the court of common pleas of the county where the proposed connection is to be located, setting forth that fact.

Cross References. Section 2024 is referred to in section 2023 of this title.



Section 2025 - Appointment of viewers

If the court determines that the connection can be made without impairing the usefulness of the existing sanitary sewer, it shall appoint three viewers who shall:

(1) View the premises and investigate the facts of the case.

(2) Assess the proportionate part of the expense of building the original sanitary sewer upon the borough.

(3) Fix the proportion of the expense for repairs which each municipality shall thereafter bear.

(4) Determine all other questions liable to arise in connection with the sanitary sewer.

Cross References. Section 2025 is referred to in section 2023 of this title.



Section 2026 - Report of viewers and appeals to court

The viewers shall report to the court the result of their investigation. The report shall be confirmed within 30 days unless exceptions are filed. After confirmation of the report or the disposal of any exceptions, any party interested may appeal from the decision of the court of common pleas.

Cross References. Section 2026 is referred to in section 2023 of this title.



Section 2040 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Community sewage collection or disposal system." All or part of a device or devices installed on any privately or publicly owned parcel of land intended to treat or dispose of the sewage or equivalent volume of domestic sewage from two or more residences, buildings or occupied parcels of land, or any system of piping used in collection and conveyance of sewage on private or public property.



Section 2041 - (Reserved)



Section 2041.1 - Power to acquire community sewage collection or disposal systems

(a) General rule.--A borough may, by ordinance, acquire ownership of a community sewage collection or disposal system by purchase or by the exercise of eminent domain pursuant to 26 Pa.C.S. (relating to eminent domain) or by gift from the owner or owners.

(b) Assessment of costs and expenses.--In eminent domain proceedings, the viewers shall assess the costs and expenses of the community sewage collection or disposal system acquired by the borough upon the property or properties benefited according to benefits. Any deficiency that is not assessed upon the benefited property or properties shall be paid by the borough.



Section 2042 - (Reserved)



Section 2043 - Community sewage collection or disposal systems

(a) General rule.--After a community sewage collection or disposal system has been acquired under this subchapter by the borough, the council shall have the power to enlarge the system if it deems it advisable. The cost and expenses of the enlargement may be distributed or assessed in the same manner as if the enlargement was a regular sewer constructed by the borough under other provisions of this part.

(b) Acquisition and ownership.--If a community sewage collection or disposal system is established or constructed within a borough by a private owner or owners and the council is thereafter empowered by ordinance to acquire the ownership of the sewage disposal system, or when the system has been enlarged by the borough, the acquisition and ownership shall be subject to the following provisions:

(1) An agreement shall be considered a valid agreement by the owners of the sewage collection or disposal system and shall be a transfer of ownership to the borough when any of the following enter into an agreement with the borough for the acquisition of the system by the borough:

(i) The person or persons having established or constructed a community sewage collection or disposal system.

(ii) More than one-half of the number of owners of properties which are connected with, have a right to use and are using a community sewage collection or disposal system.

(2) The borough shall operate and maintain any community sewage collection or disposal system acquired and any enlargement or addition thereto for the use of the following:

(i) Persons having acquired from the borough or from the former owner or owners the right to use the system.

(ii) Other owners of property accessible to the system up to the capacity of the community sewage collection or disposal system.

(3) All persons whose property connects with the community sewage collection or disposal system acquired or constructed by the borough shall pay to the borough treasurer a monthly, quarterly, semiannual or annual charge prescribed by a resolution of the council. The amount of the charges shall not be in excess of the estimated amount necessary to maintain and operate the system and to establish a reserve fund sufficient for its future replacement.

(4) All sewer rentals or charges imposed by the council against properties connected with a community sewage collection or disposal system under this section shall constitute liens against the properties and may be collected in the same manner as other sewer charges.

(5) All money received from the sewer charges shall be deposited as a special reserve fund and shall be used only for the payment of the cost of operating and maintaining the community sewage collection or disposal system and the replacement of the collection or disposal system, if necessary and economically desirable. If, at any time after the acquisition or enlargement of the community sewage collection or disposal system, a regular sewer system is made available by the borough for connection with the properties using the community sewage collection or disposal system, the owners of the properties shall be subject to the other provisions of this part relating to sewers, and all money at that time in the reserve fund which was received from charges for the use of that particular community sewage collection or disposal system and which is over and above the amount expended for the operation and maintenance of that particular community sewage collection or disposal system shall be used towards the payment of any sewer assessments charged against the properties under other sections of this part.

(c) Construction.--Nothing in this section may be construed to supersede the requirements of the act of January 24, 1966 (1965 P.L.1535, No.537), known as the Pennsylvania Sewage Facilities Act.



Section 2051 - Ordinances to require sanitary sewer connections

A borough may, by ordinance, require any owner of property benefited, improved or accommodated by a sanitary sewer to make connections with the sanitary sewer, in the manner as the borough may order, for the purpose of discharge of drainage or waste matter as the borough may specify. All connections required shall be uniform. The owner shall be given at least 45 days' notice of any ordinance requiring a sanitary sewer connection. Upon failure of the owner to make the connection, the borough may make the connection and collect the cost from the owner by a municipal claim or by an action of assumpsit. The borough may, by penalties, enforce any ordinance it enacts with reference to any sanitary sewer connections.



Section 2052 - (Reserved)



Section 2053 - Tapping fees

The following shall apply to tapping fees:

(1) Any borough may, by ordinance, provide for charging a tapping fee if the owner of any property connects the property with a sanitary sewer system constructed or acquired by the borough if the tapping fee is calculated in accordance with 53 Pa.C.S. § 5607 (relating to purposes and powers). The tapping fee shall be in addition to any charges assessed and collected against the property in the construction or acquisition of the sanitary sewer by the borough.

(2) If a sanitary sewer system or any part or extension of a sanitary sewer system owned by a borough has been constructed by the borough at the expense of a private person or corporation or has been constructed by a private person or corporation under the supervision of the borough at the expense of the private person or corporation, the borough shall have the right to charge a tapping fee calculated in accordance with 53 Pa.C.S. § 5607 and refund the tapping fee or any part of the fee to the person or corporation who has paid for the construction of the sanitary sewer system or any part or extension of the sanitary sewer system in accordance with 53 Pa.C.S. § 5607. The total of the refunds shall never exceed the cost of the system or any part or extension of the system to the person or corporation paying for the construction of the system or any part or extension of the system.

(3) Where the property connected or to be connected with the sanitary sewer system of the borough is not equipped with a water meter, the borough may install a meter at its own cost and expense. If the property is supplied with water from the facilities of a public water supply agency, the borough shall not install a meter without the consent and approval of the public water supply agency.



Section 2054 - (Reserved)



Section 2061 - Ordinance for monthly, quarterly or annual rental

If a borough constructs any sanitary sewer, sewer system or sewage treatment works or acquires, wholly or partially, the same at public expense, as authorized in this chapter, the council may provide, by ordinance, for the collection of a monthly, quarterly or annual rental or charge or a fixed sum for the use of the sanitary sewer, sewer system or sewage treatment works from the owner of property served by it.



Section 2062 - Rental amount

(a) Included amounts.--The monthly, quarterly or annual rental may include:

(1) The amount expended monthly, quarterly or annually by the borough in maintenance, repair, alteration, inspection, depreciation or other expense of the sanitary sewer, sewer system or sewage treatment works.

(2) Interest on money expended or borrowed by the borough in the construction of the sanitary sewer, sewer system or sewage treatment works or in the acquisition, enlargement or extension of the sanitary sewer or sewer system.

(3) An amount sufficient for the amortization of debt incurred by the borough for the purpose of construction of a sanitary sewer, sewer system or sewage treatment works or for the purpose of acquisition, enlargement or extension of a sanitary sewer or sewer system.

(b) Apportionment.--The monthly, quarterly or annual amount or fixed sum shall be apportioned equitably among the properties served by the sanitary sewers, sewer system or sewage treatment works.



Section 2063 - Collection of rental

(a) General rule.--The monthly, quarterly or annual rental or charge or the fixed sum shall be authorized and collected as provided by general ordinances and, if levied and charged, shall be a lien on the properties charged from the date set forth in the ordinance. If the rental, charge or fixed sum is not paid after 30 days' notice, it may be collected by an action of assumpsit in the name of the borough against the owner of the property charged or by a lien filed in the nature of a municipal lien.

(b) Collection.--The council shall execute a warrant or warrants authorizing the collection of the monthly, quarterly or annual sewer rentals or charges, or the fixed sum, to the officer employed by council to collect the same. The officer shall have the authority now vested by law for the collection of borough taxes.



Section 2064 - (Reserved)






Chapter 21 - Collection by Installment of Street and Sewer Assessments (Reserved)

Chapter Notes

Enactment. Chapter 21 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Enactment. Chapter 21A was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 21A - Assessments and Charges for Public Improvements

Chapter Notes

Enactment. Chapter 21A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 21A00 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Personal notice." The term shall mean and include notice upon the owner of a property either by personal service upon the owner or by certified mail to the owner at the owner's last known address or where service, after a reasonable attempt, shall not have been successfully made by either of these two methods, then by leaving notice at or upon the property.



Section 21A01 - Authority to assess

(a) General rule.--Council shall have the power to pay the cost, in whole or in part, of any and all public improvements of all natures and descriptions, including, but not limited to, the grading, building, paving, regrading, rebuilding and repaving of streets as defined in section 1701 (relating to definitions), the creation, extension, renovation or enlargement of water mains and sewage collection, transmission, treatment and disposal systems and the creation, extension and renovation of storm, surface and subsurface drainage systems, the construction, reconstruction and repair of wharves and docks, the installation of ornamental street lighting or the planting, removal, maintenance and protection of shade trees by any of the following methods:

(1) from general borough funds;

(2) from special borough funds created for that purpose; or

(3) by assessment of costs against the benefited properties either on the front foot or benefit conferred method of assessment.

Except as provided in subsection (c), the costs and expenses of sanitary sewers may be assessed against properties benefited, accommodated or improved regardless of the property line location and regardless of whether any portion of a property benefited, accommodated or physically improved abuts upon the sanitary sewer.

(b) Payment of indebtedness.--

(1) If a borough that incurs authorized indebtedness under 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) for the purposes of funding the cost and expense of making public improvements for which assessments can be made in accordance with this chapter, payments made on the assessment must be applied to pay the debt service for the indebtedness incurred for funding the cost and expense of making the public improvement.

(2) Notwithstanding section 21A07 (relating to payment of assessments in installments), when bonds are issued in a manner provided by law and an assessment is to be paid in installments, the assessment shall be payable in equal installments during the term for which the bond is issued, and the cost of the improvement plus interest beginning the first day when interest is payable on the bond shall be the cost of the improvement to be assessed on a property.

(c) Property outside borough.--Property benefited, improved or accommodated which is located outside the limits of the borough that constructed a sanitary sewer may, if located no more than 150 feet from the sewer main, be assessed for the cost of the sewer in the same manner as the property would be assessed under the laws of this Commonwealth if it were entirely located within the limits of the borough, if the property is given permission to use the sanitary sewer and is not, at the time the sanitary sewer is constructed, provided with sanitary sewer facilities.

(d) Water mains.--Boroughs shall have power to assess the whole cost or any part of the cost of construction of new water mains built in connection with the establishment or extension of a municipally owned water supply system, even if the mains are located outside the limits of the borough, and that serve abutting properties, against the properties abutting the boundary line. The borough may provide that the assessment be rebated to the owner of the assessed property out of rates charged for water consumed in serving the assessed property. The borough may also issue a negotiable credit memorandum in the amount of the assessment which may be used for the payment of any water service to the extent of the assessment.

Cross References. Section 21A01 is referred to in section 21A07 of this title.



Section 21A02 - Notice of assessments

The borough secretary shall cause 30 days' personal notice of the assessment to be served upon each property owner assessed. If a certificate is required to be filed with council relating to the public improvement as otherwise provided in this part, then a copy of the certificate shall accompany the notice.



Section 21A03 - Assessment based on front foot basis

(a) General rule.--If council elects to collect the cost, including any administrative fees, of any improvement on the front foot basis, the cost to be collected shall be divided by the total number of linear feet of street frontage of each property benefited, and there shall be assessed against each property that portion of the cost which is determined by multiplying the dividend of the prior calculation by the number of linear feet for street frontage of that property.

(b) Certificate of assessment.--Council shall issue a certificate of assessment when assessing on the front foot basis duly certified under the seal of the borough and attested by the president of council and secretary. The certificate of assessment shall be prima facie evidence in any suit for recovery of the same of the correctness and validity of the assessment.

(c) Adjustments in assessments.--Notwithstanding subsection (a), council may make equitable adjustments for corner lots, lots of irregular shape or, where special conditions exist, where an assessment for full frontage would be unjust.



Section 21A04 - Assessment of benefits conferred

(a) General rule.--In lieu of the front foot basis, council may elect to have the benefits of public improvements assessed, in whole or in part, upon property benefited, improved or accommodated by assessing an equal assessment on the properties benefited, improved or accommodated in proportion to the total cost of construction of the improvement. The amount of the charge on each property shall be determined by council.

(b) Certificate.--Council shall issue a certificate of assessment when assessing benefits upon property benefited, improved or accommodated, duly certified under the seal of the borough and attested by the president of council and secretary. The certificate of assessment shall be prima facie evidence in any suit for recovery of the same of the correctness and validity of the assessment.



Section 21A05 - Assessment awards

In proceedings to assess benefits, if the land or property is both benefited and damaged by the public improvements, the excess of damages over benefits, the excess of benefits over damages or nothing in case the benefits and damages are equal shall be awarded to or assessed against the owner of land and property affected. Damages shall be calculated pursuant to 26 Pa.C.S. (relating to eminent domain).



Section 21A06 - Petition for viewers

(a) Petition.--Taxpayers of the borough whose property is being assessed for benefits for a public improvement may present a petition to the court of common pleas stating that the assessment insufficiently represents the benefits accruing to abutting, benefited or accommodated properties. The petition may include a request for the appointment of viewers to assess benefits if at least 50% of the taxpayers whose parcels are abutting, benefited or accommodated by the public improvement in question join the petition or if taxpayers whose property valuation as assessed for taxable purposes within the borough amounts to at least 50% of the total property valuation of the properties being assessed for the public improvement join the petition. The petition must be presented within three months of the enactment of the ordinance levying the assessment.

(b) Viewers.--The court shall appoint three disinterested viewers, none of whom shall be a resident of that portion of the borough that is benefited or accommodated by the public improvement in question, and the viewers shall proceed under this part and 26 Pa.C.S. (relating to eminent domain) for the assessment of damages and benefits by viewers. Upon the filing of the petition by taxpayers for the appointment of viewers, any assessment made by the council and any proceedings shall be stayed pending the disposition of the petition by the court.

Special Provisions in Appendix. See section 4(3)(xiii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 21A06 is referred to in section 21A08 of this title.



Section 21A07 - Payment of assessments in installments

(a) Installments.--If an ordinance is passed providing for a public improvement, the expense of which is to be defrayed by an assessment against properties benefited by the improvement, either by the front foot or benefit conferred method, the ordinance shall specify the length of time over which the installments may be extended and whether payments are to be made by equal annual or more frequent installments. If the provisions of section 21A01(b)(2) (relating to authority to assess) and this subsection conflict, the provisions of section 21A01(b)(2) shall prevail to the extent of the conflict.

(b) Commencement of payments and rate of interest.--The ordinance shall set a time when the installment payments shall commence and shall set forth the rate of interest for the installments which shall not be more than 6% per year.

(c) Installment agreement.--The borough shall enter into a written installment agreement with each property owner, subject to the requirements of the ordinance pertaining to the agreements and this chapter.

(d) Unpaid installments.--If an installment remains unpaid for 60 days after it has become due and payable, the entire unpaid assessment, plus unpaid accrued interest and any costs, shall be due and payable, and the borough solicitor shall proceed to collect it by filing a lien in the same manner as municipal claims are filed or by action in assumpsit.

(e) Prepayment.--A property owner upon whom an assessment has been made may pay all or as many of the installments before they are due, with interest and costs to the due date of the next installment.

Cross References. Section 21A07 is referred to in section 21A01 of this title.



Section 21A08 - Collection of assessments

(a) Collection methods.--If an assessment remains unpaid at the expiration of the 30-day personal notice and an installment agreement has not been entered into pursuant to section 21A06 (relating to petition for viewers), the borough solicitor shall collect the unpaid assessment, with interest from the time of completion of the improvement or from the time of filing a certificate of assessment with council, plus costs, by filing a lien to be collected in the same manner as municipal claims or by action in assumpsit. When a property owner has two or more lots against which there is an assessment for the same improvement, all of the lots may be embraced in one claim.

(b) Payment location.--Assessments, whether paid one time or by installments, shall be payable at the office of the borough treasurer or any other place as the applicable ordinance shall provide.






Chapter 22 - Storm Sewers and Watercourses

Chapter Notes

Enactment. Chapter 22 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 2201 - Authority of boroughs

(a) General rule.--Any borough may, by ordinance, after obtaining any required permit from the Department of Environmental Protection or other Federal or State entity do the following:

(1) Widen and deepen any watercourse running through or within the borough and erect dykes, retaining walls and embankments along the watercourse as may be necessary to prevent the water from overflowing the banks.

(2) Confine and pave any watercourse or portion thereof, other than a navigable stream.

(3) Engage in channel improvement through the construction and maintenance of storm sewers and the accumulation and discharge of water into storm sewers.

(4) Vacate or alter the course or channel of any watercourse, other than a navigable stream.

(5) Acquire, operate and maintain areas for the infiltration, detention or retention of storm water and for other methods of storm water management authorized by the Department of Environmental Protection.

(b) Authorization and consent.--For any purpose set forth in subsection (a), a borough may enter upon and condemn property and materials as may be necessary. No borough may confine and pave, vacate or alter any watercourse used by any municipality, municipal authority or water company as a source of supply unless the municipality, municipal authority or water company shall first consent to the confining and paving, vacation or alteration.

Cross References. Section 2201 is referred to in sections 2203, 2204 of this title.



Section 2202 - Right of entry upon lands

A borough may enter upon any land lying near a watercourse and secure the material as may be necessary for the purpose of making and repairing the embankments along the watercourse when the material cannot be obtained by contract at a reasonable price. The borough shall cause no unnecessary damage to the owners of the land, shall repair any fences, structures or damage to the land that is caused by the borough and shall compensate the owner, either by agreement or in accordance with 26 Pa.C.S. (relating to eminent domain), for any materials obtained under this section.

Cross References. Section 2202 is referred to in section 2204 of this title.



Section 2203 - Manner of financing work

A borough may pay for the costs and expenses of any work authorized under section 2201 (relating to authority of boroughs) wholly or in part from money of the borough available for the purpose. To the extent that a borough does not receive assistance from the Federal, State or county government for the costs and expenses of the work, the borough may assess the benefited properties located within the drainage area of the watercourse in accordance with Chapter 21A (relating to assessments and charges for public improvements).

Cross References. Section 2203 is referred to in section 2204 of this title.



Section 2204 - Proceedings to assess damages

Any person aggrieved by any ordinance enacted or action taken pursuant to sections 2201 (relating to authority of boroughs), 2202 (relating to right of entry upon lands) and 2203 (relating to manner of financing work) may file a complaint with the court of common pleas to fix and determine the damages for property taken, injured or destroyed under 26 Pa.C.S. (relating to eminent domain).



Section 2205 - Unlawful to build within right-of-way of storm sewers

It shall be unlawful for a person to erect a building or make an improvement within the right-of-way of a storm sewer laid out after due notice of the laying out of the storm sewer. If the erection or improvement is made, no allowance shall be made in the assessment of damages.



Section 2206 - Power to acquire storm sewer systems

(a) General rule.--A borough may, by ordinance, acquire ownership of storm sewers, culverts and the necessary inlets and appliances for surface, under surface and storm sewer drainage by purchase, by the exercise of eminent domain pursuant to 26 Pa.C.S. (relating to eminent domain) or by gift from the owner or owners.

(b) Eminent domain.--In eminent domain proceedings, the viewers shall assess the costs and expenses of the storm sewer, culverts, inlets and appliances acquired by the borough upon the property or properties benefited according to benefits. Any deficiency that is not assessed upon the benefited property or properties shall be paid by the borough.






Chapter 23 - Underground Conduits (Reserved)

Chapter Notes

Enactment. Chapter 23 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 24 - Water System

Chapter Notes

Enactment. Chapter 24 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Enactment. Chapter 24A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 2401 - Power to supply water and make regulations

(a) Supply of water.--Boroughs may supply water for the use of the public within the borough by constructing or purchasing and operating a water system, by entering into contract with persons or corporations authorized to supply water within the limits of the borough or partly by constructing or purchasing and operating a water system and partly by entering into a contract.

(b) Regulations.--Council may make regulations for the protection of water pipes, reservoirs and other apparatus used in the supplying or storing of water, for the prevention of the waste of water supplied and for the drilling of water wells within the borough.

(c) Rates.--Council shall fix the rates to be charged for the water furnished to individuals, partnerships, associations or corporations and shall provide for the collection of water rents from users of water supplied by the borough. The borough's provision of water to users outside the borough limits as to character of service, extensions and rates shall be subject to any applicable approval, regulation or control imposed by 66 Pa.C.S. Pt. I (relating to Public Utility Code).

Cross References. Section 2401 is referred to in section 2402 of this title.



Section 2402 - Contracts not to abridge powers

A borough's power to construct and operate a water system as provided in section 2401 (relating to power to supply water and make regulations) shall not be abridged by the borough entering into a contract with a person or corporation for the supply of water, but the power shall remain in force as though the contract had not been made.



Section 2403 - Issue of bonds where water system acquired

Where the price and terms are agreed upon, a borough may become the owner of and operate any water system owned and operated by a corporation furnishing water within the acquiring borough and in nearby municipal corporations. The borough may pay for the water system from the revenues derived from general obligation bonds or utility bonds issued in the manner provided by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing).



Section 2404 - Refunding bonds

(a) General rule.--If a borough acquires a water system subject to any existing lien or liens and, at the time of acquisition, issues utility bonds secured by the liens on the water system and which impose no municipal liability, when the utility bonds mature or at any time prior, the borough may issue and sell utility bonds for the purposes of refunding the outstanding bonds. The refunding bonds shall be issued as utility bonds pursuant to 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing). The issued bonds shall not be deemed to be the creation of new obligations but shall be deemed a continuation of the bonds existing or created at the time of the original acquisition of the water system.

(b) Time, interest rate and amount.--The bonds shall not be refunded for a longer period than 20 years, and the refunding lien bonds issued shall not bear interest at a rate exceeding 6%. The aggregate amount of the issued refunding lien bonds shall not exceed the amount of the bonds to be refunded. Any money placed in any fund by the borough or by any commission of the water system for the purpose of redeeming or paying the bonds at maturity shall be first applied to the payment of the principal of the bonds to be refunded, and the balance of the bonds only shall be refunded by the issue of new bonds.



Section 2405 - (Reserved)



Section 2406 - Contracts to supply water for municipal purposes

Boroughs may receive bids from water companies and municipal authorities authorized to do business within the borough and from other municipalities operating a water system for the supply of water for fire protection and for other municipal purposes. The borough may contract for the supply of water with the water company.



Section 2407 - Power to supply water beyond limits of borough

If a borough maintains a water system, it shall be lawful for the borough to supply water to persons and corporations outside the limits of the borough, but the supply of water shall be subject to any applicable approval or regulation imposed by 66 Pa.C.S. Pt. I (relating to Public Utility Code). The privilege shall not conflict with the corporate rights of any water company or the rights of any other municipality or municipal authority.



Section 2408 - Assessment for water mains

Boroughs shall have power to assess the whole cost or any part of the cost of construction of new water mains built in connection with the establishment or extension of a municipally owned water supply system in accordance with Chapter 21A (relating to assessments and charges for public improvements), notwithstanding if the mains are located within or without the limits of the borough.



Section 2409 - Sale of water system

(a) General rule.--By ordinance, a borough may sell all or part of its water system to a purchaser at an agreed-upon price, and, thereafter, for all purposes that price shall be deemed to be the purchaser's original cost less accrued depreciation of the plant at the date of purchase. No ordinance shall take effect until the expiration of ten days following its enactment, and, if, within that ten-day period, a protest signed by at least 10% of the registered electors of the borough is filed with the council, the sale shall be stayed pending a referendum on the ordinance.

(b) Protest.--The following shall apply to a protest:

(1) The borough secretary, within five days following the filing of the protest, shall certify to the county board of elections a copy of the ordinance and the fact of the protest, together with the number of signers of the protest, and the county board of elections shall direct a referendum to be held on the matter at a special election to be held at the time of the next general or municipal or primary election occurring not less than 60 days from the date of the certification by the borough secretary.

(2) The referendum shall be conducted by the county board of elections in the manner provided by the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, for the holding of special elections. The ballot used when voting upon the question shall contain a question stating the nature and purpose of the ordinance and provide that a "yes" vote shall be to sustain the ordinance and a "no" vote shall be to reject it.

(3) If more electors vote to sustain the ordinance than to reject it, the ordinance shall take effect immediately. If more electors shall vote to reject the ordinance than to sustain it, the ordinance shall be null and void and shall not take effect.



Section 2411 - Appropriation of lands and waters

A borough desiring to build a water system or to improve its water supply may appropriate springs, streams, rivers or creeks and lands, easements and rights-of-way, within or without its limits. If the appropriation is outside its limits, the appropriation shall be in compliance with 26 Pa.C.S. § 206 (relating to extraterritorial takings). For the purpose of conducting water obtained outside its limits, a borough may lay pipes under and over any lands, rivers, streams, bridges, highways and under railroads. No water appropriated under this section shall be used in a manner as to deprive the owner of the water of the free use and enjoyment of the water for domestic or farm purposes. The exercise of the powers in this section shall be subject to any required approvals or permits from the Department of Environmental Protection or other Federal or State entity.

Cross References. Section 2411 is referred to in section 2412 of this title.



Section 2412 - Agreements as to damages

Prior to any appropriation under section 2411 (relating to appropriation of lands and waters), the borough shall attempt to agree with the owner as to the damage done or likely to be done. If the parties cannot agree, the borough shall proceed pursuant to 26 Pa.C.S. (relating to eminent domain).



Section 2413 - (Reserved)



Section 2421 - Petition to court

If a borough desires to own and operate a water system owned by any person, firm or corporation, the borough may present its petition to the court of common pleas of the county where the water system is located, setting forth that:

(1) The borough desires to own the water system.

(2) It will be necessary to issue bonds.

(3) A value should be placed upon the water system, including all property, real and personal, used in connection with the water system.



Section 2422 - Appointment of appraisers

(a) Valuation.--The court of common pleas shall appoint three civil engineers as appraisers to value and appraise:

(1) The water system.

(2) The property used in connection with the water system.

(3) The contracts or agreements with municipalities.

(b) Report.--The civil engineers shall file their report in the court within three months after their appointment unless the time is extended by the court.



Section 2423 - Powers of appraisers

(a) Powers.--The appraisers shall have the following powers:

(1) To access the books and records of the person, firm or corporation owning the water system to inform themselves as to the income and value of the water system.

(2) To administer oaths and to take the testimony of witnesses.

(b) Report.--The report of the appraisers shall be final unless the report is appealed.



Section 2424 - Appeal from appraisement

(a) Filing of petition.--Within ten days after notice of the filing of any report in the court of common pleas, either party may appeal from the appraisement by filing a petition for a hearing before the court alleging an undervaluation or overvaluation of the property.

(b) Hearing.--The court shall fix a time when the appeal may be heard, giving at least ten days' notice to the parties, and, upon hearing, the court of common pleas shall have power to affirm or modify the report as the court deems just and proper.



Section 2425 - Authority to purchase and consent to sell

(a) Authority to purchase.--After the value is finally determined, the borough is authorized to buy the water system at the valuation fixed.

(b) Consent to sell.--The person, firm or corporation owning the water system shall, within ten days after notice, file in the court of common pleas its consent to sell and convey its water system and property to the borough at the valuation fixed. In default of the filing of the consent, the person, firm or corporation shall cease to have any exclusive privilege of supplying the borough or the citizens of the borough with water, and the borough may install the water system as may be necessary for the accommodation of the public.



Section 2426 - Bond issue and limitations

(a) Bond issue.--For the purpose of purchasing a water system, the borough may issue utility bonds in the manner provided by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing).

(b) Limitations.--The bonds shall not exceed in amount the value fixed by the appraisers or the court of common pleas. The proceeds of the sale of the bonds shall be used exclusively for the purpose of paying for the property acquired.



Section 2427 - (Reserved)



Section 2431 - Lease of water system

The council of a borough may enter into a contract with any individual, partnership, association or corporation for the leasing of a water system of the individual, partnership, association or corporation.



Section 2432 - Term of lease and rental

The lease term may be for a term of years and at a rental price as shall be agreed upon by the borough and the individual, copartnership, association or corporation.



Section 2433 - Operation of property

A borough shall have the same powers in operating a leased water system as it would have in operating a purchased or condemned water system.



Section 2434 - (Reserved)



Section 2436 - Joint acquisition and construction

A borough may join with one or more municipal corporations in the construction or acquisition and maintenance of a water system.



Section 2437 - Permits

The construction of a water system shall be commenced only after plans for the water system have been filed with the Department of Environmental Protection and, if required by law, other Federal or State entities and permits issued in accordance with law.



Section 2438 - Joint commission

(a) General rule.--The municipal corporations joining in the construction or acquisition and maintenance of a water system may, by ordinance, provide for the appointment of a joint commission of a water system in order to facilitate the construction, operation and maintenance of the water system and to secure preliminary surveys and estimates.

(b) Function.--The joint commission shall act generally as the advisory and administrative agency in the construction of the improvement and its subsequent operation and maintenance.

(c) Composition.--The joint commission shall be composed of one representative from each of the joining municipal corporations.

(d) Term of members.--The members of the joint commission shall serve for terms of six years each from the dates of their respective appointments and until their successors are appointed.

(e) Officers.--The joint commission shall organize by the election of a chair, secretary and treasurer. The secretary and treasurer may be the same person.

(f) Ordinance provisions.--The municipal corporations may, in the ordinances creating the joint commission, authorize it to appoint an engineer, a solicitor and other assistants as are deemed necessary and agree to share the compensation for attending its meetings as shall be fixed in the budget prepared by the commission and submitted to and adopted by the joining municipal corporations.

(g) Compensation limitation and expenses.--The budget item providing for the compensation to the members for attending meetings shall not exceed $500 per year, but members shall be entitled to actual expenses to be paid by the respective municipal corporations that the members represent. The fee for each attendance at meetings shall be stipulated, and no member shall be paid a fee for any meeting the member does not attend.



Section 2441 - Acquisition of land

(a) Acquisition for construction of roads.--If a borough finds it necessary, when storing water for supply to the public, to occupy and overflow portions of any public road with water or if any public road leads into or crosses over any reservoir used for the storage of water, the borough shall, at its own expense, reconstruct or build a road in a favorable location, which shall be in the same or better condition as the original road. A borough is authorized to condemn land for these purposes if an agreement as to price cannot be reached with the landowner.

(b) Land outside borough limits.--A condemnation of land outside the borough limits shall be in conformity with 26 Pa.C.S. § 206 (relating to extraterritorial takings).

(c) Acquisition to prevent contamination.--A borough may acquire, by purchase or condemnation, land along and contiguous to streams of water or reservoirs from which water is taken for public use if necessary to preserve the water from contamination.

Cross References. Section 2441 is referred to in section 2442 of this title.



Section 2442 - Filing maps and plans

If a change is made under section 2441(a) (relating to acquisition of land), the borough shall file in the court of common pleas a map or plan showing the change of road, and, if the road is outside the limits of the borough, it shall furnish to the governing body of the municipal corporation a copy of the map.



Section 2443 - (Reserved)



Section 2444 - (Reserved)



Section 2451 - Commission

(a) Establishment.--If a borough owns and maintains a water system, there may be established in the borough, by ordinance, a commission of the water system, which shall have the power of a nonprofit corporation, to be composed of either three or five citizens of the borough appointed by the council, who shall be known as commissioners of the water system.

(b) Abolishment.--At any time after three years from the first appointment of the commissioners of the water system, the borough may abolish the commission by repealing the ordinance establishing the commission, which shall terminate the terms of the commissioners then in office.



Section 2452 - Terms of commissioners and compensation

(a) General rule.--If a borough establishes a commission of the water system, it shall be the duty of the council to appoint the commissioners of the water system.

(b) Commissions with three commissioners.--If there are three commissioners, one shall be appointed to serve for one year, one for two years and one for three years. Annually thereafter, the council shall appoint one commissioner of the water system to serve a term of three years.

(c) Commissions with five commissioners.--If there are five commissioners, one shall be appointed to serve for one year, one for two years, one for three years, one for four years and one for five years. Annually thereafter, the council shall appoint one commissioner of the water system to serve a term of five years.

(d) Vacancy.--In case of a vacancy, the council shall fill the vacancy for the unexpired term.

(e) Salary and expenses.--The commissioners of the water system may receive a salary for their services and shall be reimbursed by the borough for all expenses necessarily incurred in the performance of their duties.

(f) Salary limitations.--The salary of the commissioners shall not exceed the following:

(1) In service areas with fewer than 5,000 metered accounts, a maximum of $1,875 per year or $156.25 per month.

(2) In service areas with 5,000 but fewer than 10,000 metered accounts, a maximum of $2,500 per year or $208.33 per month.

(3) In service areas with 10,000 but fewer than 15,000 metered accounts, a maximum of $3,250 per year or $270.83 per month.

(4) In service areas with 15,000 but fewer than 25,000 metered accounts, a maximum of $4,125 per year or $343.75 per month.

(5) In service areas with 25,000 but fewer than 35,000 metered accounts, a maximum of $4,375 per year or $364.58 per month.

(6) In service areas with 35,000 or more metered accounts, a maximum of $5,000 per year or $416.67 per month.



Section 2453 - Organization of commissioners

The commissioners of the water system shall meet within ten days after their first appointment and annually thereafter and organize by electing a president and secretary.



Section 2454 - Powers of commission

After organization, the commissioners shall take charge and control of the water system of the borough. The commission shall have the following powers:

(1) To appoint all necessary officers and agents and take from the officers and agents security for the faithful performance of their duties as the commission deems proper.

(2) To fix the salaries and wages of the officers and agents.

(3) To provide for the repair, extension, improvement and maintenance of the water system and the construction of a new water system.

(4) To collect water rents.

(5) To make and establish the rates and conditions upon which water will be furnished to applicants, subject to any applicable approval, regulation or control imposed by 66 Pa.C.S. Pt. I (relating to Public Utility Code).

(6) To make bylaws and regulations for the economic and efficient management of the water system, which shall not be inconsistent with any of the laws of this Commonwealth or the rules and regulations of the Department of Environmental Protection. No bylaws or regulations shall become effective until they have been approved by the council and enacted as ordinances of the borough.

Cross References. Section 2454 is referred to in section 2458 of this title.



Section 2455 - Issue of bonds

The borough may, upon the request of the commissioners of the water system, issue general obligation or nondebt revenue bonds for the extension of the water system or the erection of a new water system. The bonds shall be designated "water system bonds" and shall be issued and sold in the manner provided by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing).



Section 2456 - Preparation of plans and specifications and contracts

(a) Preparation of plans and specifications.--The commissioners shall prepare plans and specifications of all work to be performed and materials necessary for the repair, maintenance and extension of the water system or the construction of a new water system.

(b) Contracts.--The commissioners shall, after plans and specifications for the extension or the construction of a water system have been submitted to and approved by the Department of Environmental Protection and a permit has been granted as may be required by law:

(1) Invite proposals for the performing of the work and the furnishing of materials.

(2) Advertise for bids as required by law.

(3) Let contracts to the lowest qualified and responsible bidder.

(4) Take adequate security for the performance of the contracts and for the payment of all labor and materials.

Special Provisions in Appendix. See section 4(3)(xiv) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 2457 - Reports by commission

The commissioners shall make a monthly report to the council of the receipts and disbursements during the preceding month and annually make a detailed report of the condition of the water system. Both the monthly and annual reports shall be deemed to be public records.



Section 2458 - Care of funds

(a) Collectors.--Collectors shall be appointed by the commissioners, in accordance with section 2454 (relating to powers of commission), who shall collect all money for water rents.

(b) Deposits.--The money collected shall be deposited weekly with the borough treasurer who shall return a receipt to the commissioners.

(c) Use.--All money collected shall be kept in a separate fund and shall be used for the purpose of repairing, maintaining and extending the water system and the construction of a new water system. All money remaining after the expenditures shall be used solely for the payment of any indebtedness on the water system and any indebtedness incurred by the borough for constructing, maintaining, improving, enlarging or extending the water system.

(d) Withdrawals.--No money shall be drawn from the fund except upon order countersigned by the president and secretary of the commission.



Section 2461 - Ordinance

(a) General rule.--Council may, by ordinance, require any owner of property to connect with and use a water system of the borough or municipal authority or a joint water board in either of the following cases:

(1) Except as provided in subsection (b), if the property owner's principal building is located within 150 feet of a water system or any part or extension of the system.

(2) If the property owner's principal building has no supply of water which is safe for human consumption.

(b) Exception.--A property owner who after July 16, 2012, is subject to mandatory connection under subsection (a)(1) shall not be required to connect to the water system in accordance with subsection (a) if all of the following conditions exist:

(1) The water system or part or extension of the system that is within 150 feet of the principal building was in existence on July 16, 2012.

(2) The principal building has its own supply of water which is safe for human consumption.

(3) Prior to July 16, 2012, the property owner was not required to connect to the existing system.

(c) Backflow prevention.--A borough may require any owner of property to install and maintain a backflow prevention device based on the degree of potential hazard of the connected property in accordance with the Pennsylvania Construction Code and regulations promulgated under that act.

(d) Penalties.--A borough may assess penalties for the violation of ordinances pertaining to water connections or backflow prevention devices.



Section 2462 - Notice and failure to make required connection

An owner shall be given at least 45 days' notice of any ordinance requiring a water connection, and, upon failure of the owner to make the required connection, the borough may make the connection and collect the cost from the owner by a municipal claim or in an action of assumpsit. All connections required shall be uniform.



Section 2463 - Water main tapping fees

(a) General rule.--A borough may, by ordinance, provide for charging a tapping fee calculated in accordance with 53 Pa.C.S. § 5607 (relating to purposes and powers) if the owner of any property connects the property with a water main constructed or acquired by the borough. The tapping fee shall be in addition to any charges assessed and collected against the property in the construction or acquisition of the water main by the borough.

(b) Refund.--If a water main or part or extension owned by a borough has been constructed by the borough at the expense of a private person or corporation or has been constructed by a private person or corporation under the supervision of the borough at the expense of the private person or corporation, the borough shall have the right to charge a tapping fee calculated in accordance with 53 Pa.C.S. § 5607 and refund the tapping fee or any part of the tapping fee to the person or corporation who has paid for the construction of the water main or any part or extension. The total of the refunds shall never exceed the cost of the system or any part or extension to the person or corporation paying for the construction.






Chapter 24A - Manufacture and Supply of Electricity

Chapter Notes

Enactment. Chapter 24A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 24A01 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Municipal power agency." A separate body politic and corporate under the laws of this Commonwealth created by agreement between or among two or more boroughs pursuant to section 24A04 (relating to municipal power agencies).

"Project." Electric plants, hydroelectric plant works, system, facilities or real or personal property, together with their parts and appurtenances, used or useful in connection with the generation, production, transmission, purchase, sale, exchange or interchange of electric power or energy, or any interest therein or right to capacity thereof.

"Revenue bond." An instrument imposing an obligation for the repayment of money borrowed, payable as to both principal and interest exclusively from the income and revenues derived from an interest in an electric plant or project.



Section 24A02 - General powers

(a) Electric plants and projects.--A borough may, either singly or jointly, manufacture or purchase electricity for the use of its inhabitants and own, construct, acquire by lease, purchase or otherwise gain an interest in, operate and manage or cause to be operated and managed an electric plant or project located within or without this Commonwealth. In the exercise of these powers, a borough may join with any other borough, political subdivision, agency or instrumentality of the Federal Government, State government, political subdivision of another state, private corporation empowered to supply electricity, electric cooperative corporation formed under 15 Pa.C.S. Ch. 73 Subchs. A (relating to preliminary provisions) and B (relating to powers, duties and safeguards) or previously formed under the former act of June 21, 1937 (P.L.1969, No.389), known as the Electric Cooperative Corporation Act, or an electric cooperative corporation in another state.

(b) Contracts for supplying electricity.--A borough owning or operating an electric plant may make contracts for supplying electricity for commercial purposes outside the limits of the borough if the borough has received the consent of the other municipal governing body and, if applicable, subject to 66 Pa.C.S. Pt. I (relating to Public Utility Code).

(c) Additional sources.--A borough may conduct studies as necessary to determine the feasibility and cost of any additional sources and supplies of electric power and energy and may cooperate with private power companies, other boroughs, electric cooperative corporations and other public or private electric power entities, within or without this Commonwealth, in the development of electric power and energy.

(d) Consent of borough to supply electricity.--No person, partnership or corporation may introduce electric current for light, heat or power purposes, without the consent of the council, into the limits of any borough that is furnishing electric current to its inhabitants. This subsection shall not apply to any person, partnership or corporation manufacturing electricity exclusively for its own use.

(e) Corporate rights.--Nothing in this chapter may conflict with the corporate rights of a corporation empowered to supply electricity in the territory adjacent to the borough or with the rights of any other municipality.

(f) Restrictions.--A borough shall not become a stockholder in, obtain or appropriate money for or loan its credit to a corporation, association, institution or individual or otherwise act contrary to the provisions of section 9 of Article IX of the Constitution of Pennsylvania.

(g) General powers.--A borough, through its governing body, shall have the power to do and accomplish all actions reasonably necessary and incident to the administration, operation and management of a plant or project.

Cross References. Section 24A02 is referred to in sections 24A03, 24A05 of this title.



Section 24A03 - Specific powers

(a) Specific powers enumerated.--In addition to exercising its general powers under section 24A02 (relating to general powers), a borough, through its governing body, shall have the following powers:

(1) To contract for the purchase, sale, exchange, interchange, wheeling, pooling or transmission of electric power and energy or for the right to the capacity of electric power, inside and outside of this Commonwealth, to and from any public or private power entities, private power companies, other boroughs and electric cooperative corporations.

(2) To regulate the use of and the charge for electricity furnished by the borough for use throughout the borough. A borough may fix, establish, maintain and collect or authorize by contract or otherwise the establishment, levying and collection of the rates, fees, rental or other charges, including connection charges, for the services afforded by or in connection with any properties which the borough constructs, erects, owns, acquires, operates or manages and for the sale or transmission of electric energy and power as it deems necessary, proper, desirable and reasonable.

(3) To procure insurance against any losses in connection with its property, operations or assets in the amounts and from the insurers as the governing body or bodies deem desirable.

(4) To contract for and to accept any gifts, grants or loans of funds, property or financial or other aid in any form, from the United States or any agency or instrumentality of the United States or from any other source.

(5) To lease, or otherwise grant the use of, and to make charges for the use of any property or facility owned or controlled by the borough.

(6) To procure from the United States or any agency or instrumentality of the United States, or from any state or agency or instrumentality of a state, any consents, authorizations or approvals which may be requisite to enable ownership, operation, construction or repair.

(7) To borrow money and from time to time to issue revenue bonds and to enter into agreements with the purchasers of the revenue bonds. A borough that incurs debt for the construction or purchase of an electric plant, or land on which to construct an electric plant, or gains an interest in an electric plant or project under section 24A02 shall incur the debt in accordance with and to the extent permitted by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing). Interest and principal paid on revenue bonds issued by a borough under this chapter shall be exempt from all State taxes of any kind or nature.

(8) To mortgage a property acquired or owned under section 24A02 to secure the payment of its revenue bonds or other obligations issued to finance the acquisition, ownership or repair.

(9) To sell, by ordinance, all or part of its electric works to a purchaser for the sale price agreed upon by the parties. After the sale, the price shall be deemed to be the purchaser's original cost less accrued depreciation of the plant at the date of purchase.

(10) To purchase the electric works of any person, partnership or electric company organized under the laws of this Commonwealth that is furnishing electricity to the borough or the public within the borough. The borough and the person, partnership or a majority in value of the stockholders of a corporation may agree upon the purchase price, except that, upon failure of the parties to agree on the price, the borough may proceed according to 26 Pa.C.S. (relating to eminent domain).

(b) Eminent domain.--In the erection and extension of an electric plant or project under this chapter and for all other purposes authorized by this part, a borough may enter upon, appropriate, injure or destroy private lands, property or material according to the proceedings set forth in 26 Pa.C.S. A borough shall not have the power of condemnation with regard to any property of a private or public retail electric supplier which geographically lies beyond the boundaries of the corporate limits of the borough.



Section 24A04 - Municipal power agencies

(a) General rule.--Two or more boroughs may form a municipal power agency by the execution of an agency agreement authorized by an ordinance of the governing bodies of each borough. The agency agreement shall state:

(1) The name of the agency, which shall include the words "municipal power agency."

(2) The names of the boroughs which have approved the agency agreement and are initial members of the municipal power agency.

(3) That the municipal power agency is created pursuant to the authority granted by this part.

(4) The names and addresses of the persons initially appointed by the governing bodies to act as representatives to the municipal power agency from the member boroughs.

(5) The limitations, if any, placed on the powers or terms of representatives appointed by the governing bodies of the member boroughs.

(6) The names and addresses of the initial board of directors of the municipal power agency, if known by the time of filing, which shall be constituted by not less than five persons who are representatives of the member boroughs, selected by the vote of a majority of the representatives.

(b) Certificate of incorporation.--The agency agreement under subsection (a) and a certified copy of the ordinance of the governing body of each borough shall be filed for record with the Secretary of the Commonwealth. If the agency agreement meets the requirements of this section, the Secretary of the Commonwealth shall record the agreement and issue and record a certificate of incorporation which shall be conclusive proof of substantial compliance with the requirements of this section. The certificate shall state the name of the municipal power agency and the fact and date of incorporation. Upon the issuance of the certificate of incorporation, the existence of the municipal power agency as a political instrumentality of the Commonwealth shall begin.

(b.1) Open meetings.--Regular and special meetings of the representatives of member boroughs and the board of directors as provided in this section shall be subject to 65 Pa.C.S. Ch. 7 (relating to open meetings).

(c) Bylaws.--The bylaws of the municipal power agency and any amendments shall be proposed by the board of directors and shall be adopted by a majority vote of the representatives of the member boroughs unless the agency agreement requires a greater vote at a meeting held after notice. Subject to the provisions of the agency agreement, the requirements of this part and the laws of this Commonwealth, the bylaws shall state:

(1) The qualifications of member boroughs and limitations, if any, upon their number.

(2) Conditions of membership, if any.

(3) The manner and time of calling regular meetings of representatives of member boroughs.

(4) The manner and conditions of termination of membership.

(5) Other provisions for regulating the affairs of the municipal power agency as the representatives of the member boroughs shall determine to be necessary.

(d) Registered office.--Every municipal power agency shall maintain an office in this Commonwealth to be known as its registered office. When a municipal power agency desires to change the location of its registered office, it shall file with the Secretary of the Commonwealth a certificate of change of location of registered office, stating the new location by address, including street and number, if any, and the effective date of change. When the certificate of change of location has been duly filed, the board of directors may make the change without any further action.

(e) Directors.--The following apply:

(1) Each of the directors shall hold office for the term for which the director has been selected and until a successor has been selected and has qualified. Directors shall discharge their duties in good faith and with that diligence and care which an ordinary prudent person in a like position would exercise under similar circumstances.

(2) The agency agreement or the bylaws may prescribe the number, term of office, powers, authority and duties of directors, the time and place of their meetings and other regulations concerning directors in a manner consistent with law.

(3) Except where the agency agreement or bylaws prescribe otherwise, the term of office of a director shall be for one year.

(4) Except where the agency agreement or bylaws prescribe otherwise, a meeting of the board of directors may be held at any place within this Commonwealth designated by the board, after notice, and an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board.

(5) Except where the agency agreement or bylaws prescribe otherwise, any vacancy occurring on the board shall be filled by a person nominated by the remaining members of the board and elected by a majority of representatives of the member boroughs.

(f) Officers.--Except where the agency agreement or bylaws prescribe otherwise, the board of directors shall appoint a president from its membership and a secretary, treasurer and any other officers or agents deemed necessary who may, but need not be, borough representatives or directors. An officer may be removed with or without cause by the board of directors. Officers of the municipal power agency shall have the authority and duties in the management of the business of the municipal power agency that the agency agreement or bylaws prescribe or, in the absence of the prescription, as the board of directors determines.

(g) Representatives of member boroughs.--The following apply:

(1) Except as otherwise provided in the agency agreement or the bylaws, the duly authorized representatives of each member borough shall act as and vote on behalf of that borough.

(2) Except where the agency agreement or bylaws provide otherwise, representatives of the member boroughs shall hold at least one meeting each year for the election of directors and for the transaction of any other business.

(3) Except where the agency agreement or bylaws prescribe otherwise, special meetings of the representatives may be called for any purpose upon written request to the president or secretary to call the meeting. The officer shall give notice of the meeting to be held between ten and 60 days after receipt of the request.

(4) Unless the agency agreement or bylaws provide for a different percentage, a quorum for a meeting of the representatives of the member boroughs is a majority of the total members, and a quorum for meetings of the board of directors is a majority of the membership of the board.

(h) Amendment of agency agreement.--The agency agreement may be amended as proposed at any meeting of the representatives of the members for which notice stating the purpose shall be given to each representative and, unless the agency agreement or bylaws require otherwise, shall become effective when ratified by ordinances of a majority of the governing bodies of the member boroughs. Each amendment and the ordinances approving it shall be filed for record with the Secretary of the Commonwealth.

(i) Appropriations.--Each member borough shall have full power and authority, within budgetary limits applicable to it, to appropriate money for the payment of expenses of the formation of the municipal power agency and of its representative in exercising its functions as a member of the agency.

(j) General powers.--A municipal power agency may own, construct, acquire by lease, purchase or otherwise gain an interest by itself or as co-owner or tenant in common and operate and manage or cause to be operated and managed an electric plant or project located within or without this Commonwealth jointly with any political subdivision, subdivision of the Federal Government, State government, political subdivision of another state, private corporation empowered to supply electricity, electric cooperative corporation formed under the former act of June 21, 1937 (P.L.1969, No.389), known as the Electric Cooperative Corporation Act, or electric cooperative corporation in another state.

(k) Specific powers.--All powers of a municipal power agency shall be exercised by its board of directors, unless otherwise provided by the agency agreement or bylaws. A municipal power agency shall have the power to do and accomplish all actions reasonably necessary and incident to the ownership, construction, acquisition, administration, operation and management of an electric plant or project. Among the specific powers of a municipal power agency shall be the following:

(1) To sue and be sued.

(2) To enter into contracts.

(3) To cooperate with private power companies, boroughs, electric cooperative corporations and other public or private electric power entities inside and outside of this Commonwealth in the development of electric power and energy.

(4) To make the studies as may be necessary to determine the feasibility and cost of any additional sources and supplies of electric power and energy.

(5) To contract for the purchase, sale, exchange, interchange, wheeling, pooling or transmission of electric power and energy or for the right to the capacity thereof, inside and outside of this Commonwealth, to and from any public or private power entities, private power companies, other boroughs and electric cooperative corporations.

(6) To procure insurance against any losses in connection with its property, operations or assets in amounts and from insurers as the board of directors deems desirable.

(7) To contract for and to accept any gifts, grants or loans of funds, property or financial or other aid in any form from the United States or any agency or instrumentality of the United States or from any other source.

(8) To acquire, hold, use, operate and dispose of personal property.

(9) To acquire, hold, use and dispose of its income, revenues, funds and money.

(10) To acquire, own, use, lease, operate and dispose of real property and interests in real property and to make improvements to the real property.

(11) To grant the use, by lease or otherwise, and to make charges for the use of any property or facility owned or controlled by it.

(12) To procure from the United States or any agency or instrumentality of the United States, or from any state or agency or instrumentality of a state, any consents, authorizations or approvals which may be requisite to enable ownership, operation, construction or repair.

(13) To borrow money and from time to time to issue revenue bonds and to enter into agreements with the purchasers of the revenue bonds.

(14) To invest funds not required for immediate use, including, but not limited to, proceeds from the sale of revenue bonds. The power of a municipal power agency to invest shall be the same as that of a borough, as exercised by the council pursuant to sections 1005(6) (relating to powers of council) and 1316 (relating to investment of funds).

(15) To mortgage any property acquired or owned to secure the payment of its revenue bonds or other obligations issued to finance the acquisition, ownership or repair.

(l) Eminent domain.--

(1) Except as provided under paragraph (2), in the erection and extension of an electric plant or project and for all other purposes authorized by this part, a municipal power agency may enter upon, appropriate, injure or destroy private lands, property or material according to the proceedings set forth in 26 Pa.C.S. (relating to eminent domain).

(2) A municipal power agency shall not have the power of condemnation with regard to any property of a private or public retail electric supplier which geographically lies beyond the boundaries of the corporate limits of its member boroughs.

(m) Revenue bonds.--A municipal power agency which gains an interest in an electric plant or project may pay all or part of the cost from the revenues derived from the sale of revenue bonds issued in the manner provided by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing).

(n) Bylaws.--A municipal power agency may make and enforce bylaws or rules which it deems necessary or desirable. A municipal power agency may establish, fix, levy and collect or may authorize, by contract, franchise, lease or otherwise, the establishment, levying and collection of rents, rates and other charges for the services afforded by the municipal power agency, including connection for the services afforded by the municipal power agency, including connection charges or by or in connection with any project or properties which it may construct, erect, acquire, own, operate or control, or with respect to which it may have any interest or any right to capacity thereof, and for the sale of electric energy or of generation or transmission capacity or services as it may deem necessary, proper, desirable and reasonable. Rents, rates and other charges shall be at least sufficient to meet expenses thereof, including reasonable reserves, interest and principal payments.

(o) State tax exemptions.--Interest and principal paid on revenue bonds issued by a municipal power agency shall be exempt from all State taxes of whatsoever kind or nature.

Cross References. Section 24A04 is referred to in sections 1402, 24A01, 24A05 of this title.



Section 24A05 - Additional contracting authority

(a) Additional contracting authority.--In addition to the authority provided under section 24A02 (relating to general powers), a borough that, on October 27, 2010, owned or operated electric generation or distribution facilities and a borough that is a member of a nonprofit membership corporation may contract with the nonprofit membership corporation for the following:

(1) The development of electric power and associated energy, including the conduct of investigations or studies necessary to determine the feasibility and cost of additional sources and supplies of electric power and associated energy.

(2) The purchase, sale, exchange, interchange, wheeling, pooling or transmission of electric power and associated energy or the right to the capacity from sources and projects in this Commonwealth or another state for a period not to exceed 50 years.

(b) Contract requirements.--A contract under subsection (a)(2) shall include the purpose of the contract, the duration of the contract and available procedures to terminate the contract subsequent to the repayment of all indebtedness secured under the contract.

(c) Minimum quantity of electric power and energy.--If a borough is a member of a nonprofit membership corporation, a contract under subsection (a)(2) may, if specifically set forth in the contract, obligate the borough to:

(1) Take and pay for a minimum quantity of electric power and associated energy if the power and energy are available for delivery.

(2) In connection with a project owned by the nonprofit membership corporation or in which the nonprofit membership corporation obtains an undivided ownership interest, take or pay for a minimum amount of electric power and energy.

(3) Pay for electric power and energy only if utilized by the borough.

(d) Applicability of minimum requirements.--

(1) The authority under subsection (c)(1) shall apply whether or not the borough accepts delivery of the power and energy.

(2) The authority under subsection (c)(2) shall apply notwithstanding the suspension, interruption, interference or reduction or curtailment of the output of the project or the electric power and energy contracted for and whether or not:

(i) the electric power and energy is available for delivery to the borough; or

(ii) the borough accepts delivery of the electric power and energy.

(e) Take-or-pay or take-and-pay arrangements.--No borough may be obligated under a take-or-pay or take-and-pay arrangement entered into with a nonprofit membership corporation in which the borough maintains membership unless that obligation is expressly authorized by an act of the council.

(f) Restrictions.--A nonprofit membership corporation shall not:

(1) Condition membership in the nonprofit membership corporation on the inclusion of any take-or-pay or take-and-pay obligations in a contract under subsection (a)(2).

(2) Except as set forth in subsection (g), require take-or-pay or take-and-pay obligations in a contract with a borough unless the contract meets the criteria of subsection (c)(1) or (2).

(g) Future contracts.--A borough that is a member of a nonprofit membership corporation may enter into future power supply contracts, contract renewals or contract extensions with the nonprofit membership corporation under subsection (c)(3):

(1) with no take-or-pay or take-and-pay obligations as permitted by subsection (c)(1) and (2); and

(2) without prejudice or discrimination as compared to any other borough which chooses to enter into contracts permitted by subsection (c)(1) and (2) with the nonprofit membership corporation.

(h) Future power supply contract terms.--In order to carry out subsection (g), a nonprofit membership corporation which provides or offers electric power and associated energy to a member borough in this Commonwealth under subsection (a)(2) shall offer, to all of its member boroughs in this Commonwealth, future power supply contract terms, contract renewals or contract extensions under subsection (c)(3) on a comparable and nondiscriminatory basis and with similar terms and conditions to future power supply contract terms, contract renewals or contract extensions that would be appropriate under subsection (c)(3) which the nonprofit membership corporation contemporaneously offers to its members in other states.

(i) Payments.--All obligations under a contract under subsection (a)(2) shall be paid from revenues derived from the operation of the borough's electric system, and payments shall be an operating expense of the borough's electric system.

(j) Obligations of other entities.--If explicitly set forth in a contract under subsection (a)(2), a borough may agree to assume, prorate or otherwise become liable for the obligations of another borough of this Commonwealth or of a political subdivision of another state that is a member of the nonprofit membership corporation if the borough or other political subdivision defaults in the payment of its obligations for the purchase of the electric power and associated energy. The contract may include provisions to permit a borough to succeed to the rights and interests of the defaulting borough or political subdivision to purchase electric power and associated energy. A borough's liability for the obligations of a defaulting borough of this Commonwealth or a political subdivision of another state shall not exceed 25% of a borough's initial nominal entitlement to electric power and associated energy under the contract.

(k) Pledge of borough property prohibited.--None of the obligations under the contract may constitute a legal or equitable pledge, charge, lien or encumbrance on any property of the borough or on any of its income, receipts or revenues, except revenues of its electric system. The full faith and credit and the taxing power of the borough shall not be pledged for the payment of an obligation under the contract.

(l) Construction.--This section is intended to add to the powers and rights of a borough, and nothing in this section may be construed to limit either the general or specific powers or rights of a borough set forth in this title.

(m) Definition.--As used in this section, the term "nonprofit membership corporation" means an entity the membership of which:

(1) consists solely of Pennsylvania boroughs, such as a consortium, buying group or municipal power agency under section 24A04 (relating to municipal power agencies); or

(2) consists of Pennsylvania boroughs and political subdivisions of another state or states.






Chapter 25 - (Reserved)

Chapter Notes

Enactment. Chapter 25 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Enactment. Chapter 25A was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 25A - Airports

Chapter Notes

Enactment. Chapter 25A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 25A01 - Authority to secure lands for airports

A borough is authorized and empowered to acquire by lease, purchase or condemnation any land lying either within or without the limits of the borough which, in the judgment of the council, may be necessary and desirable for the purpose of establishing and maintaining municipal airport facilities. The proceedings for the condemnation of land under the provisions of this chapter and for the assessment of damages for property taken, injured or destroyed shall be conducted in the manner provided by 26 Pa.C.S. (relating to eminent domain). The title acquired by the borough exercising the power of condemnation shall be a title in fee simple.



Section 25A02 - Authority to establish and lease airports

A borough acquiring land under the provisions of this chapter is authorized and empowered to establish, equip, condition, operate and maintain the land as a municipal airport and may lease the land, or any part, to any individual or corporation desiring to use the same for aviation purposes. A borough may enter into a contract, in the form of a lease, providing for the use of the land, or any part, by the Federal Government for its use of the land for aviation purposes upon nominal rental or without consideration.



Section 25A03 - Joint airports

In accordance with the powers in this chapter, a borough may, jointly with another municipality, acquire land for aviation purposes and may jointly operate and maintain the airport on the terms and conditions as agreed upon by the governing bodies of the borough and other municipality.






Chapter 26 - Wharves and Docks

Chapter Notes

Enactment. Chapter 26 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 2601 - Powers

(a) Construction and repair.--Boroughs shall have the power to construct and repair wharves and docks and may acquire, by purchase or condemnation, real estate along navigable waters and within the borough limits as needed for the construction. Prior to any condemnation, a borough shall enact an ordinance authorizing the same.

(b) Additional powers.--Boroughs have the following additional powers:

(1) To regulate, fix and enforce the collection of the rate of wharfage for all public wharves and docks within its limits.

(2) To regulate the anchoring of vessels, boats or rafts within the borough limits.

(3) To regulate the depositing of freight on the public wharves.



Section 2602 - (Reserved)



Section 2603 - Proceedings

The proceedings before the viewers for the assessment of damages for property taken, injured or destroyed under this chapter and the proceedings on their report shall be as provided in 26 Pa.C.S. (relating to eminent domain). The costs of all proceedings, including the compensation of the viewers, shall be paid by the borough.



Section 2604 - Assessment of damages

(a) General rule.--The damages for the taking or injury of any property for use as a wharf, pier or bulkhead shall include full compensation for the value of the property taken or injured.

(b) Partial taking.--If the property taken or injured shall constitute a part of a plant used as an entirety, the damage to the owner or tenant shall be assessed by taking the difference in market value of the plant as a whole, including buildings and all equipment installed and used in the plant, before and after taking or injury, and notwithstanding that part of the plant may be separated by a street or highway.



Section 2605 - Leases

Any borough may lease any wharf or part and collect rent by distress or otherwise. No one term of a lease shall be for a period longer than three years.



Section 2606 - Market houses, terminal sheds, tracks and facilities

(a) Market houses and terminal sheds.--Boroughs may erect and maintain market houses and terminal sheds on wharves for the receipt and distribution of freight and express.

(b) Tracks and facilities.--Boroughs may construct railroad and street railway tracks or other facilities on wharves to provide for the convenient hauling of freight or express matter and may collect rents, tolls or charges for the use of market houses, terminal sheds, tracks and facilities. No permit other than a license revocable at will shall be granted, and no exclusive permit for the use of the facilities shall be granted.



Section 2607 - Public use preserved

No structure erected and no right granted under the powers conferred under this chapter shall interfere with the public use of wharves for waterborne commerce.



Section 2608 - Saving clause

Nothing contained in this chapter shall be construed as conferring upon boroughs any power conferred by existing law on the Navigation Commission for the Delaware River and its Navigable Tributaries or to permit boroughs to do any act or to enact any ordinance inconsistent with the laws, rules and regulations relating to the commission.






Chapter 27 - Recreation Places, Shade Trees and Forests

Chapter Notes

Enactment. Chapter 27 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 27 is referred to in section 1202 of this title.



Section 2700 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Recreation places." Public parks, parkways and playgrounds, playfields, swimming pools, public baths, bathing places, indoor recreation centers and gymnasiums.



Section 2701 - General powers

(a) General rule.--A borough may provide, improve, maintain and regulate recreation places within the borough limits or in any adjacent municipal corporation if the other municipal corporation shall, by ordinance, signify its consent to the provision, improvement, maintenance or regulation.

(b) Acquisition.--A borough may enter upon, appropriate and acquire by gift, devise, purchase, lease or otherwise private property or may designate and set apart any lands or buildings owned by the borough and not dedicated or devoted to other public uses for the purpose of making, enlarging and maintaining recreation places.

(c) Joint action.--A borough may join with one or more political subdivisions to acquire, create, equip, improve, regulate, maintain and operate any recreation place in accordance with 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation).

(d) Limitation.--No borough, acting individually or jointly, may acquire private property within the limits of another municipal corporation for the purposes designated in this section without the consent of the governing body of the municipal corporation in which the property is located in accordance with 26 Pa.C.S. (relating to eminent domain).

(e) Expenses.--All expenses incurred in the maintenance, improvement, acquisition or operation of recreation places, as provided in this section, shall be payable from the treasury of the borough or the borough and other political subdivisions as may be provided for by agreement of the governing bodies. The council may annually appropriate, and cause to be raised by taxation as provided under section 1302(a)(10) (relating to tax levy), an amount necessary for the purpose of maintaining and operating recreation places or for paying its share of the amount.

Special Provisions in Appendix. See section 4(3)(xv) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 2701 is referred to in section 1302 of this title.



Section 2702 - Power to acquire

(a) Authority.--A borough may enter upon, appropriate and acquire by gift, devise, purchase, lease or otherwise private property within the limits of the borough or in any adjacent township. A borough may designate and set apart any lands or buildings owned by the borough and not dedicated or devoted to other public uses.

(b) Joint acquisition.--Two or more boroughs may jointly appropriate and acquire by gift, devise, purchase, lease or otherwise private property within the limits of any township adjacent to any of the boroughs for the purpose of making, enlarging and maintaining recreation places. All the costs and expenses relative to the property acquired by two or more boroughs jointly shall be paid by the respective boroughs in the proportions as may be agreed upon by the respective councils.

(c) Private property of other borough or city.--Any borough may likewise acquire private property within the limits of another borough or city for the purposes designated in this section if the other borough or city shall, by ordinance, signify its consent to the acquisition.



Section 2703 - Appropriation of private property

The appropriation of private property for the purpose of making, enlarging and maintaining recreation places is declared to be the taking of private property for public use, and, for all damage suffered by the owners of any property taken in that manner, the funds of the borough raised by taxation shall be pledged as security. The proceedings for the taking of private property and the assessment of damages for private property taken, injured or destroyed under this chapter shall be as provided in 26 Pa.C.S. (relating to eminent domain).



Section 2704 - (Reserved)



Section 2705 - (Reserved)



Section 2706 - (Reserved)



Section 2707 - (Reserved)



Section 2708 - Recreation board or other authority

(a) Recreation board or other authority.--The authority to supervise and maintain recreation places may be vested in any existing body or board, including the council, or in a recreation board, as the council shall determine. The council of the borough may equip, operate and maintain the recreation places, as authorized by this chapter, and may, for the purpose of carrying out the provisions of this chapter, employ any officers or employees as it may deem proper.

(b) (Reserved).

(c) Joint recreation board.--Any borough may join or create, with one or more municipalities, a joint recreation board in accordance with 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation). The composition of the board and its powers and duties shall be as provided by agreement of the governing bodies of the municipalities.

Special Provisions in Appendix. See section 4(3)(xvi) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 2709 - Establishment of recreation board

(a) Establishment.--If the council determines that the power to equip, operate and maintain recreation places shall be exercised by a recreation board, the council may, by ordinance, establish in the borough a recreation board which shall possess those powers and duties as may be delegated to it by ordinance.

(b) Composition.--The board shall consist of a minimum of five and a maximum of nine persons. Two of the members may be members or appointees of the school board of the school district in which the borough is located. If the board consists of seven members, three of the members may be members or appointees of the school board. The borough members of the board shall be appointed by the council and shall serve terms not longer than five years. The terms of the members shall be staggered in a manner that at least one member's term expires annually.

(c) Compensation.--Members of the board shall serve without pay.

(d) Vacancies.--Vacancies in the board, occurring otherwise than by expiration of term, shall be filled for the unexpired term in the same manner as original appointments.



Section 2710 - Organization of board and employees

The members of a recreation board established under this chapter shall elect their own chair and secretary and select all other necessary officers to serve for a period of one year. The recreation board may, with the approval of council, establish employment positions and hire employees to fill the approved positions. The board shall have power to adopt rules and regulations for the conduct of all business within its jurisdiction.



Section 2711 - (Reserved)



Section 2712 - (Reserved)



Section 2713 - Lease for school athletics

(a) Lease.--A borough maintaining a recreation place may lease a recreation place, or a portion of a recreation place, suitable for athletic sports and athletic games to any school board or school athletic association organized by a school board and organized for the purpose of conducting amateur athletic sports and games among pupils of the public school.

(b) Admission charge.--The borough maintaining a recreation place may permit a school board or school athletic association to charge admission to sports and games and to deny persons refusing to pay admission access to the grounds where sports or games are being conducted, if sports and games are not conducted for individual profit.



Section 2720 - Care, custody and control

(a) Council authority.--Council shall have exclusive care, custody and control of shade trees in the borough. Council may:

(1) Plant, transplant, remove, maintain and protect shade trees on the streets and highways in the borough.

(2) Employ and pay persons and make and enforce regulations as may be necessary for the care and protection of the shade trees of the borough.

(b) Planting, transplanting or removal.--Council may, by ordinance, and with or without the petition of a majority of the property owners, upon any public street in the borough, plant, transplant or remove shade trees. Council may, with or without petition, require the planting and replanting of suitable shade trees along and upon the sides of the streets, upon alignment and at points as may be designated by ordinance, by the owners of property abutting the street at the points designated.

(c) Limitation.--Nothing in this part may authorize council to plant or replant or require the planting or replanting of trees at any point which may interfere with the necessary or reasonable use of any street or abutting property or the business conducted on the property.

(d) Assessment of costs.--On failure of any owner, after reasonable notice, to comply with the terms of an ordinance requiring the planting or replanting of shade trees, the borough may cause the trees to be planted or replanted and assess the cost against the owner in accordance with section 2720.2 (relating to payment by owners and assessments).

(e) Diseased plants, shrubs and trees.--Council may, upon notice as may be provided by ordinance, require owners of property to cut and remove plants, shrubs and trees afflicted with any disease that threatens to injure or destroy plants, shrubs and shade trees in the borough under regulations prescribed by ordinance. Upon failure of any owner to comply with the notice, the borough may cause the work to be done by the borough and assess the cost against the owner in accordance with section 2720.2.



Section 2720.1 - Maintenance by borough and tax levy

(a) Cost and expenses.--The cost and expenses of caring for shade trees after having been planted or transplanted and the expense of publishing any notice required by this subchapter shall be paid by the borough.

(b) Tax levy or appropriation.--Council may levy a general tax, not to exceed the sum of one-tenth of one mill on the dollar on the assessed valuation of the property in the borough taxable for county purposes, for the purpose of defraying the cost and expenses of caring for the shade trees and the expense of publishing notices, or it may provide for the expense of the caring for trees already planted and of publishing the notice by appropriations.

Cross References. Section 2720.1 is referred to in sections 1302, 2724.1 of this title.



Section 2720.2 - Payment by owners and assessments

(a) Payment by owners.--The cost of planting, transplanting or removing any shade trees or the necessary and suitable guards, curbing or grading for their protection and of the replacing of pavement or sidewalk necessarily disturbed in the execution of the work shall be paid by the owners of the real estate abutting the location of the work.

(b) Assessment and collection.--In the event that the borough undertakes the work described in this section, costs shall be certified, assessed against the abutting owners and collected in accordance with Chapter 21A (relating to assessments and charges for public improvements).

Cross References. Section 2720.2 is referred to in section 2720 of this title.



Section 2720.3 - Notice of work

If council proposes to plant, transplant or remove shade trees on any street, notice of the time and place of the meeting at which the work is to be considered shall be given in one newspaper of general circulation once a week for two weeks immediately preceding the time of the meeting. The notice shall specify in detail the streets or portions upon which trees are proposed to be planted, transplanted or removed. In the event that a shade tree commission is to undertake the work, the commission shall provide the notice.

Cross References. Section 2720.3 is referred to in section 2724.1 of this title.



Section 2720.4 - Penalties

(a) Penalties for violation.--To the extent provided by ordinance, council may assess penalties for the violation of regulations relating to shade trees or delegate the power to assess penalties to a shade tree commission. Any penalty assessed shall be a lien upon the real estate of the offender and may be collected as municipal claims are collected.

(b) Separate fund.--All penalties or assessments imposed under this subchapter shall be paid to the borough treasurer, to be kept in a separate fund and utilized only for the purposes authorized by this subchapter.



Section 2721 - Shade tree commission

(a) Establishment.--Council, by ordinance, may establish a shade tree commission and delegate to the shade tree commission the exclusive care, custody and control of shade trees and authorization to plant, transplant, remove, maintain and protect shade trees on the streets and highways in the borough.

(b) Commission authority.--The shade tree commission may make and enforce regulations for the care and protection of shade trees. No regulation may be in force until it has been approved by the council and enacted as an ordinance.

(c) Park commission.--If in any borough there exists a commission for the care of public parks, the council may, by ordinance, confer on the park commission all the powers and all the duties prescribed by this chapter for a shade tree commission.



Section 2722 - Composition of commission

(a) General.--Except as provided in subsection (b), a shade tree commission shall be composed of three residents of the borough who shall be appointed by the council and shall serve without compensation.

(b) Council option.--The council, by ordinance, may provide that a shade tree commission be composed of five members who shall be residents of the borough, shall be appointed by the council and shall serve without compensation.

(c) Three-member commission.--If a shade tree commission of three members is established by any borough, the council shall appoint one member for a term of three years, one for a term of four years and one for a term of five years. On the expiration of the term of any commissioner, a successor shall be appointed by the council to serve for a term of five years.

(d) Five-member commission.--If a shade tree commission of five members is established by any borough, the council shall appoint members to staggered terms so that one term expires every year. On the expiration of the term of any commissioner, a successor shall be appointed by the council to serve for a term of five years.

(e) Vacancies.--Vacancies in the office of commissioner shall be filled by the council for the unexpired term.



Section 2723 - (Reserved)



Section 2724 - (Reserved)



Section 2724.1 - Duties of commission

(a) Annual report.--A shade tree commission shall annually report in full to the council its transactions and expenses for the last fiscal year of the borough.

(b) Notice.--If a shade tree commission proposes to plant, transplant or remove shade trees on any street, notice of the time and place of the meeting at which the work is to be considered shall be given by the shade tree commission in accordance with section 2720.3 (relating to notice of work).

(c) Certification of amounts required.--The shade tree commission shall each year certify to council an amount needed for the care of shade trees and for the publication of notices required by this subchapter. The shade tree commission shall use funds appropriated or raised by taxation in accordance with section 2720.1 (relating to maintenance by borough and tax levy) for any purpose authorized by council.

(d) Certification of assessments.--The shade tree commission shall ascertain and certify to council and the borough treasurer the amount of any assessment imposed in accordance with this subchapter for the planting, transplanting or removal of plants, shrubs and trees.



Section 2725 - (Reserved)



Section 2726 - (Reserved)



Section 2727 - (Reserved)



Section 2728 - (Reserved)



Section 2729 - (Reserved)



Section 2730 - (Reserved)



Section 2751 - Acquisition of land for forest purposes

A borough may acquire by purchase, gift or lease tracts of land covered with forest or tree growth or suitable for the growth of trees and administer the tracts in accordance with the practices and principles of scientific forestry, for the benefit of the borough. The tracts may be of any size suitable for the purpose and may be located within or without the borough limits.



Section 2752 - (Reserved)



Section 2753 - Ordinance of acquisition

If the council deems it expedient to acquire land for the purposes of a municipal forest, it shall enact an ordinance setting forth the facts and conditions relating to the proposed action.



Section 2754 - Appropriations

Money necessary for the purchase of the tracts shall be appropriated in the same manner as appropriations for borough purposes. Money may be provided from the current revenue or by the proceeds of a sale of general obligation bonds in accordance with existing law.



Section 2755 - Regulations

Upon the acquisition of a municipal forest or land suitable for a municipal forest, the council may promulgate regulations for the government and proper administration of the same as necessary to produce continuing borough revenue by the sale of forest products.

Cross References. Section 2755 is referred to in section 2757 of this title.



Section 2756 - Appropriations and revenue

Money necessary for the administration, maintenance, protection and development of forests shall be appropriated and applied as is now done for borough purposes. The revenue and return on the revenue arising from the forests shall be paid into the borough treasury to be used for general borough purposes.



Section 2757 - Use of forests

A municipal forest may be used by the public as general outing or recreation grounds subject to the regulations under section 2755 (relating to regulations).



Section 2758 - Ordinance of sale

(a) Requirement.--If the council deems it expedient to sell or lease a municipal forest, a part of a municipal forest or a product from a municipal forest, it shall enact an ordinance setting forth the facts and conditions relating to the proposed action.

(b) Conditions.--In order to enact an ordinance under this section, there must be compliance with the advertising and bidding requirements of section 1201.1 (relating to real property).



Section 2759 - Pruning and thinning

(a) Authority.--To comply with the practices and principles of scientific forestry, the council has the following powers:

(1) To pass a resolution to prune or thin out a municipal forest or portion of a municipal forest.

(2) To sell the products of the pruning or thinning out.

(b) Personnel.--To carry out subsection (a), the borough may use its own personnel or contract with skilled personnel.

(c) Bidding and advertising.--The bidding and advertising requirements of this part do not apply to any of the following:

(1) Sales under subsection (a)(2).

(2) Contracts under subsection (b).






Chapter 28 - Cemeteries

Chapter Notes

Enactment. Chapter 28 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 2800 - Appropriations for burial ground maintenance

A borough may appropriate annually, out of the general funds of the borough, a sum for the care, upkeep, maintenance and beautifying of:

(1) cemeteries and burial grounds lying wholly or partly within the boundary limits of the borough or in the territory immediately adjacent to the borough; and

(2) private roads in or leading to property under paragraph (1).



Section 2800.1 - Burial of deceased persons

A borough may prohibit the burial or interment of deceased persons anywhere within borough limits.



Section 2801 - Management by cemetery commission

If the title and management of a cemetery is vested in a borough, the council may, by ordinance, vest the care, management and operation of the cemetery in a cemetery commission of three citizens to be appointed by the council. The ordinance shall provide for the terms of the cemetery commissioners.



Section 2802 - Transfer from borough to company

(a) Authority.--Upon petition of at least 10% of living cemetery lot owners, the council may transfer the cemetery and its management to an incorporated cemetery company.

(b) Procedure.--Upon presentation of a petition under subsection (a), the council may enact an ordinance declaring that, upon the acceptance of the ordinance by the incorporated cemetery company and filed with the borough secretary, the title and control of the cemetery shall vest in the incorporated cemetery company.

(c) Recording.--A copy of the ordinance and the acceptance by the incorporated cemetery company, certified by the borough secretary, shall be recorded in the office of the recorder of deeds of the county.



Section 2803 - (Reserved)



Section 2804 - (Reserved)



Section 2805 - Transfer from company to borough

(a) Judicial action.--

(1) Upon the petition of an incorporated cemetery company and the owners of a majority of the taxable real estate in the borough, the court of common pleas may authorize the transfer of a cemetery to the borough where the cemetery is located or is adjacent to the borough.

(2) A copy of the court order under paragraph (1) shall be filed with the recorder of deeds.

(b) Cost.--The transfer shall be made without cost to the borough.

(c) Effect.--Upon transfer, the following apply:

(1) The borough shall exercise the powers and privileges of the incorporated company.

(2) The borough may do all of the following:

(i) Purchase up to 30 acres of land within or adjacent to the borough limits for the extension of the cemetery;

(ii) Pay for the purchase under subparagraph (i) by:

(A) sale of lots or otherwise; or

(B) any means other than taxation.

(iii) Lay out lots purchased and alter the original plot of the cemetery.

(iv) Dispose of the grounds in the same manner as the incorporated company could have done.

(d) Deeds.--

(1) A deed for a lot, made by the borough, shall have the same validity as the deed of the incorporated cemetery company.

(2) The borough may make a deed to a person that, prior to transfer under this section:

(i) purchased a lot; but

(ii) did not receive a deed.



Section 2805.1 - Neglected or abandoned cemeteries

(a) Maintenance.--The council may, upon compliance with subsection (b), direct the removal of weeds, refuse and debris from an abandoned or neglected cemetery.

(b) Notice.--

(1) To exercise the power under subsection (a), the council must give notice to the owner directing the removal of weeds, refuse and debris from the cemetery within 30 days of service under paragraph (2).

(2) Notice must be effected by any of the following means:

(i) Personal service on the owner.

(ii) Certified mail, addressee only, return receipt requested, to the owner at the owner's last known address.

(iii) After reasonable attempts to give notice under subparagraph (i) or (ii) have failed, posting notice at or upon the property.

(c) Action.--

(1) If the removal is not completed within 30 days after the notice is effected under subsection (b)(2), the council shall provide for the removal to be done by employees of the borough or by a contractor at the expense of the borough.

(2) The costs of removal under paragraph (1) shall be assessed against the owner of the cemetery and collected under Chapter 21A (relating to assessments and charges for public improvements).



Section 2806 - (Reserved)



Section 2807 - (Reserved)



Section 2808 - Removing bodies to alter plots

In altering the plot of a cemetery, bodies may be removed and reinterred in a suitable place but without cost to surviving relatives.



Section 2809 - Removal of bodies to other cemeteries

(a) Authority.--

(1) This subsection applies to a privately owned cemetery, a borough-owned cemetery or a cemetery affiliated with a religious society or church or any other organization, when the cemetery:

(i) has ceased to be used for interments;

(ii) has become so neglected as to become a public nuisance;

(iii) hinders the improvement and progressive interests of the borough; or

(iv) is desired by the borough as a site for any public purpose.

(2) The court of common pleas may, upon compliance with subsection (b), direct the removal of the remains of the dead from a cemetery.

(b) Procedure.--

(1) A petition under this section must be made to the court by any of the following:

(i) The manager of the cemetery in charge of a religious society or church or an other organization. The following are required to utilize this subparagraph:

(A) Public notice of a meeting of the entity on the petition must be given two weeks before the meeting.

(B) At the meeting, a majority of the members of the entity must approve the petition.

(C) The petition must set forth that the cemetery has ceased to be used for interments.

(ii) If the cemetery is not under the charge of anyone, 50 residents of the borough. A petition under this subparagraph must set forth that the improvements and progressive interests of the borough are hampered and the welfare of the borough is injured by the presence of the cemetery.

(iii) The council. A petition under this subparagraph must set forth that:

(A) the cemetery has become so neglected as to become a public nuisance;

(B) the improvements and progressive interests of the borough are hampered and the welfare of the borough is injured by the presence of the cemetery; or

(C) the land is desired for a public purpose.

(2) Notice must be given by advertisement in a newspaper of general circulation once a week for three successive weeks.

(c) Private action.--A relative of the deceased individual subject to removal or another interested party of the dead may, prior to action under subsection (d), remove the remains at private expense.

(d) Public action.--

(1) The removal shall be made by:

(i) the manager of the cemetery; or

(ii) the borough if the cemetery is:

(A) not in the charge of a manager; or

(B) owned by the borough.

(2) The removal shall be made at the expense of the removing party in a careful manner.

(3) The removal shall be made:

(i) except as set forth in subparagraph (ii), to a cemetery selected by the person that makes the removal; or

(ii) upon request of a relative of the deceased individual subject to removal or another interested party, to a designated cemetery in the vicinity.

(4) Each body removed shall be placed in a separate casket and grave, and the marker over the remains of the body shall be placed as near as possible in the same relative position as before removal.

(e) Effect.--After the removal of all dead bodies from a cemetery, the land shall cease to be a cemetery or burial ground and may be acquired by the borough as other real estate is acquired for borough purposes.



Section 2810 - (Reserved)



Section 2811 - (Reserved)



Section 2812 - (Reserved)



Section 2813 - (Reserved)



Section 2814 - (Reserved)



Section 2815 - (Reserved)



Section 2816 - Purchase of plots for burial of deceased service members

(a) Authority.--A borough may purchase plots of ground in a cemetery or burial ground within its limits for the interment of deceased members of the armed forces who:

(1) die within the borough or have a legal residence within the borough at the time of death; and

(2) are entitled to be buried by the county under the provisions of existing law.

(b) Cost.--Plots purchased under this section shall be paid for out of the borough treasury.






Chapter 29 - Licenses and License Fees

Chapter Notes

Enactment. Chapter 29 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 29 is referred to in section 1202 of this title.

Enactment. Chapter 29A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 2901 - Licensing transient retail business

(a) Authority.--A borough may, by ordinance, regulate and license transient merchants engaged in any transient retail business within the borough.

(b) Licensure.--The following shall apply:

(1) An ordinance under this section may prohibit the transient retail business without a license and provide for enforcement by penalties or other appropriate means.

(2) Except as set forth in paragraph (3), an ordinance under this section may set a license fee which bears a reasonable relationship to the cost of administering the ordinance and regulating and inspecting the transient retail business.

(3) Paragraph (2) does not apply as follows:

(i) Except as set forth in paragraph (ii), the ordinance may not impose a license fee on the following transient merchants:

(A) A farmer selling the farmer's own produce.

(B) A person selling personal property if the proceeds of the sale are to be applied to a charitable or philanthropic purpose.

(C) A manufacturer or producer in the sale of any of the following:

(I) Bread. This subclause includes a bakery product.

(II) Meat. This subclause includes a meat product.

(III) Milk. This subclause includes a milk product. This subclause does not include ice cream or another frozen dessert.

(ii) The exception under this paragraph does not apply to a transient merchant that is also selling other personal property not excepted under subparagraph (i).

(c) Registration.--An ordinance under this section may require that a transient merchant exempt under subsection (b)(2) register with the borough and otherwise be subject to all other provisions of the ordinance.

(d) Definition.--As used in this section, the term "transient merchant" means a person engaged in transient retail business for the sale of personal property, whether the business is conducted from a fixed location within the borough or by an individual engaged in peddling, soliciting or the taking of orders from house to house.



Section 2902 - Licensure saved

(a) Commonwealth.--Nothing contained in this chapter shall be construed to relieve a person from a statutorily imposed:

(1) licensure requirement;

(2) license tax; or

(3) license fee.

(b) Boroughs.--A Commonwealth license tax or fee shall not preempt the registration, licensing or regulatory powers of a borough in accordance with this chapter unless the preemption is expressly authorized.



Section 2903 - Licensing parking lots and parking garages operated for profit

(a) Authority.--

(1) A borough may, by ordinance, regulate the business of operating parking lots or parking garages for profit within the borough and may require the lots or garages to reserve areas exclusively for parking by handicapped individuals. Under the ordinance:

(i) License or permit fees may be charged and collected from the operators of the parking lots or parking garages.

(ii) Security is subject to the following:

(A) Except as set forth in clause (B), the borough shall require from each operator of a parking lot or parking garage a bond to be approved by the council for the protection of the public from loss of or damage to vehicles parked, stored or placed under the jurisdiction of a parking lot or parking garage operator.

(B) Clause (A) shall not apply to parking lots or parking garages operated by a municipal authority or a parking authority.

(2) An ordinance under paragraph (1) must be consistent with 75 Pa.C.S. (relating to vehicles).

(b) Individuals with disabilities.--Nothing in this section may be construed to limit statutory and regulatory protections and prohibitions contained relating to the rights of disabled individuals.



Section 2904 - Persons taking orders by samples

(a) Prohibition.--A borough may not impose, levy or collect a license fee or mercantile tax upon a person that takes, by sample, from a dealer or merchant an order for merchandise on behalf of an individual or company that pays a license fee or mercantile tax at the individual's or company's chief place of business.

(b) Limitation.--Nothing in this section shall authorize a person to sell by retail to a person other than a dealer or merchant without payment of a license or permit fee.



Section 2905 - Equality of residents and nonresidents

A borough may not enact an ordinance imposing a license fee upon a manufacturer, including an agent and employee, that is a resident of this Commonwealth and solicits orders for or sells personal property manufactured in this Commonwealth if the borough could not legally impose the same license fee upon a manufacturer, including an agent and employee, that is a nonresident of this Commonwealth and solicits orders for or sells personal property manufactured outside this Commonwealth.



Section 2906 - Insurance business

A borough may not impose a license fee upon an insurance company, including an agent, or an insurance broker authorized to transact business under the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.






Chapter 29A - Veterans' Affairs

Chapter Notes

Enactment. Chapter 29A was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 29A01 - Eminent domain for National Guard purposes

(a) Authority.--Except as set forth in subsection (b), the council may take, by right of eminent domain, for the purpose of appropriating to the borough for the use of the Pennsylvania National Guard, public lands, easements and property as may be in its possession or control and used or held by the borough for any other purpose.

(b) Exception.--Eminent domain may not be exercised as to a street or wharf.



Section 29A02 - Land for armory purposes

(a) Authority.--Except as set forth in subsection (b), the council may acquire, by purchase or by gift or by the right of eminent domain, land for the use of the Pennsylvania National Guard, to be conveyed to the Commonwealth in order to assist the State Armory Board in the erection of armories.

(b) Exception.--The power under subsection (a) may not be exercised to take any of the following:

(1) Church property.

(2) A graveyard or cemetery.

(3) A dwelling house or the curtilage of property:

(i) designated in paragraph (1) or (2); and

(ii) in the actual occupancy of the owner.



Section 29A03 - Appropriation to assist in erection of armories

The council has the following powers:

(1) To appropriate money or convey land, either independently or in conjunction with another municipality, to:

(i) assist the State Armory Board in the erection of armories for the use of the Pennsylvania National Guard; and

(ii) furnish water, sewer service, light or fuel free of cost to the Commonwealth for use in any armory of the Pennsylvania National Guard.

(2) To do all things necessary to accomplish the purpose of this section.



Section 29A04 - Support of Pennsylvania National Guard units

(a) Appropriation.--The council may appropriate annually a sum to be used and expended exclusively for the support and maintenance, discipline and training of a unit of the Pennsylvania National Guard.

(b) Payment.--

(1) The money appropriated shall be paid by warrant drawn to the order of the commanding officer of the unit upon certification to the borough, by the Adjutant General, that the unit has satisfactorily passed the annual inspection provided by law.

(2) The commanding officer shall account, by proper vouchers to the borough each year, for the expenditure of the money appropriated. No appropriation shall be made for any subsequent year until the expenditure of the previous year is accounted for. The accounts of the expenditures shall be subject to the inspection of the Department of Military and Veterans Affairs and shall be audited by the Auditor General in accordance with law.



Section 29A11 - Appropriations to organizations and American Gold Star Mothers, Inc

(a) Appropriation.--

(1) The council may appropriate annually money to aid in defraying the expenses of Memorial Day, Veterans' Day or a similar day provided for by Federal or State law.

(2) The appropriation shall be divided in amounts as council deems proper to:

(i) an organization composed of veterans of a war in which the United States was engaged; and

(ii) American Gold Star Mothers, Inc.

(3) The money shall be appropriated to defray actual expenses only.

(b) Payment.--Before payment is made, the organization receiving the appropriation must submit verified accounts of its expenditures.



Section 29A12 - Payment of rent for meetings

The council may appropriate annually a sum to an incorporated organization of American veterans of a war in which the United States was engaged, to be used in the payment of the rent for a facility in which the organization has its regular meetings.



Section 29A13 - Rooms for veterans' organizations and children

The council may furnish without charge to an organization composed of American veterans of a war in which the United States was engaged and children of the veterans a room in a public building of the borough.



Section 29A14 - Care and erection of memorials

(a) Authority.--The council may control and maintain a soldier's memorial which is:

(1) situated in the borough;

(2) not controlled and maintained by an individual or entity; and

(3) not placed by the Federal Government, the Commonwealth, the county or another state.

(b) Funding.--The council may receive and expend any money to be used for the maintenance of the memorials.

(c) Contributions.--The council may contribute to the erection and maintenance of a memorial in honor of those who served in a war in which the United States was engaged.






Chapter 30 - Real Estate Registry (Reserved)

Chapter Notes

Enactment. Chapter 30 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 31 - Health and Sanitation

Chapter Notes

Enactment. Chapter 31 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 3100 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board." A board of health established under section 3101(a) (relating to administration).

"Board secretary." The secretary of a board.

"Department." The Department of Health of the Commonwealth.

"Health officer." An individual appointed under section 3101(a) or 3103(b)(1)(iii) (relating to oaths, officers and security).

"Professional health care provider." An individual who is licensed, certified or registered to practice or operate in the health care field under the laws of this Commonwealth. The term includes:

(1) A physician.

(2) A dentist.

(3) A podiatrist.

(4) A chiropractor.

(5) An optometrist.

(6) A psychologist.

(7) A pharmacist.

(8) A registered or practical nurse.

(9) A physical therapist.

(10) A physician's assistant.

(11) A paramedic.

(12) An administrator of any hospital, nursing or convalescent home or other health care facility.

(13) A veterinarian.



Section 3101 - Administration

(a) Establishment.--The council may, by ordinance, appoint a board of health or a health officer to administer and enforce the health ordinances and related ordinances of the borough. A health officer must have experience or training in public health work and must, within six months of taking the oath of office, be certified for the office of health officer by the department.

(b) Expenses.--Expenses incurred by the board or a health officer shall be paid by the borough.

(c) Dissolution.--A borough may, by ordinance, dissolve a board and decide to become subject to the jurisdiction of a county department of health or joint county department of health under the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law.

Cross References. Section 3101 is referred to in section 3100 of this title.



Section 3102 - Board

(a) Membership.--

(1) A board appointed by a council shall be composed of three or five members, subject to the following:

(i) Except as set forth in subparagraph (ii), at least one member must be a professional health care provider with not less than two years' experience in the practice of the member's respective profession.

(ii) If subparagraph (i) cannot be met, at least one member must have had experience in or be knowledgeable of public health issues.

(2) (Reserved).

(b) Terms.--

(1) Initial terms shall be staggered as follows:

(i) For a three-member board:

(A) one member shall serve a term of one year;

(B) one member shall serve a term of two years; and

(C) one member shall serve a term of three years.

(ii) For a five-member board:

(A) one member shall serve a term of one year;

(B) one member shall serve a term of two years;

(C) one member shall serve a term of three years;

(D) one member shall serve a term of four years; and

(E) one member shall serve a term of five years.

(2) Subsequent terms shall be staggered as follows:

(i) For a three-member board, a subsequent term shall be three years.

(ii) For a five-member board, a subsequent term shall be five years.

(c) Compensation.--

(1) Except as set forth in paragraph (2), the members of the board shall serve without compensation.

(2) Paragraph (1) shall not apply to a member of the board who is elected board secretary under section 3103(b)(2) (relating to oaths, officers and security).



Section 3103 - Oaths, officers and security

(a) Oath of office.--A member of the board must take the oath prescribed for borough members of council.

(b) Officers.--

(1) The board shall annually organize by electing:

(i) a president from among the members of the board;

(ii) a board secretary who may or may not be a member of the board; and

(iii) a health officer.

(2) The board secretary and the health officer shall receive salaries fixed by the board and ratified by the council.

(3) The board secretary and health officer shall serve until a successor is elected and qualified.

(c) Security.--The council may require the board secretary and health officer to furnish a bond to the borough in a prescribed amount for the faithful discharge of their duties.

Cross References. Section 3103 is referred to in sections 3100, 3102 of this title.



Section 3104 - Duties of board secretary

The board secretary has the following duties:

(1) To maintain, under 53 Pa.C.S. Ch. 13 Subch. F (relating to records), the minutes of the proceedings of the board and keep accurate accounts of the expenditures of the board.

(2) To draw requisitions for the payment of money on account of the board from appropriations made by the council to the board and present the requisitions to the president of the board for the president's approval.

(3) To render statements of the expenditures to the board at each stated meeting or as frequently as the board requires.

(4) To prepare, under the direction of the board, the annual report to the council and the estimate of appropriation needed for the ensuing year.

(5) To report to the department at statutory or regulatory intervals the cases of communicable disease reported to the board on the form provided by the department and make an annual report to the department.

(6) To perform other duties required by the board.



Section 3105 - Powers and duties of health officer

(a) Powers.--A health officer may issue a citation for violation of a health ordinance or related law.

(b) Duties.--A health officer has the following duties:

(1) Administer and enforce the health ordinances of the borough and related law.

(2) Perform the duties as are vested in local health officers by statute or regulation.

(3) Make sanitary inspections.

(4) Execute the orders of the board.

(5) Attend all regular and special meetings of the board of health.



Section 3106 - Powers and duties of board

(a) Powers.--A board has the following powers to:

(1) Recommend to the council rules and regulations necessary for the preservation of the public health and for carrying into effect the functions of the board.

(2) Appoint a health officer. A health officer must have experience or training in public health work and must, within six months of taking the oath of office, be certified for the office of health officer by the department.

(3) Abate and remove nuisances the board deems detrimental to the public health.

(4) Mark infected premises.

(b) Duties.--A board has the duty to enforce all of the following related to promotion of public health and prevention of the introduction and spread of infectious or contagious disease:

(1) A statute.

(2) A regulation of the department.

(3) An ordinance of the borough.

Cross References. Section 3106 is referred to in section 3107 of this title.



Section 3107 - Entry upon premises

(a) Authority.--

(1) This subsection applies to all of the following:

(i) A member of a board.

(ii) A health officer.

(iii) An employee of a board or a health officer.

(iv) An agent of a board or a health officer.

(2) An individual subject to paragraph (1) may, upon order of the board:

(i) enter premises in the borough where an infectious or contagious disease or a nuisance detrimental to the public health is suspected; and

(ii) examine and abate the disease or nuisance.

(b) Warrant.--If entry under subsection (a)(2)(i) is prevented, the board of health or health officer may obtain an administrative search warrant from a magisterial district judge with jurisdiction over the premises upon a showing of any of the following:

(1) Reasonable standards and an administrative plan for conducting inspections.

(2) The condition of the premises or general area and the passage of time since the last inspection.

(3) Probable cause of a violation of a law specified in section 3106(b) (relating to powers and duties of board).

Cross References. Section 3107 is referred to in sections 32A04, 32A05 of this title.



Section 3108 - Abatement of nuisances

(a) Initial order.--If the board finds a condition or premises to be a nuisance to the health of the people of the borough, it shall issue a written order of abatement directed to the owner or agent of the owner of the premises. The order shall:

(1) state that the conditions specified in the premises constitute the nuisance; and

(2) order an abatement of the nuisance within a specified reasonable time.

(b) Subsequent order.--

(1) Upon noncompliance of the order under subsection (a), the board shall issue a written order to the health officer directing removal or abatement of the nuisance.

(2) An order under paragraph (1) shall be executed by the health officer or an agent of the health officer.

(3) The expense of execution under paragraph (2) shall be recoverable as a municipal claim from the owner of the premises, with a 10% penalty.

(c) Legal action.--In lieu of or in addition to the procedure under subsections (a) and (b), council may seek relief from a nuisance or threatened nuisance by an action at law or in equity. Council may seek guidance of the board or the health officer in determining the nature of the relief requested.



Section 3109 - Expenditures

(a) Estimate.--The board or the health officer shall submit to council, before commencement of the borough's fiscal year, an estimate of the probable expenditures of the board or the health officer during the ensuing fiscal year.

(b) Appropriation.--Council shall make appropriations based on the estimate as deemed necessary.

(c) Report.--The board or the health officer shall, each January, submit a report to council on:

(1) the appropriation and the expenditures for the preceding fiscal year; and

(2) information on subjects relative to the sanitary conditions or requirements of the borough.



Section 3110 - Cooperation

A borough may cooperate in the administration and enforcement of health laws with:

(1) the department;

(2) a county in which the borough is located; and

(3) a municipal corporation.



Section 3111 - Department

(a) No limitation.--Nothing in this part may be construed to limit the powers and duties of the department, including the powers and duties under Article XXI of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(b) Expenses.--

(1) Expenses of the department for which the borough is liable shall be paid by the borough where the expenses have been incurred.

(2) If expenses under paragraph (1) are unpaid for a period of more than three months after a statement of the expense has been rendered to the borough and demand for payment is made, the Secretary of Health shall, with the approval of the Governor, institute an action against the borough for the collection of the expense. The reasonableness of the expenditures made by the secretary shall be submitted to the jury for its determination.

(3) Upon payment, the department shall return the money to the State Treasurer, who shall credit the amount to the appropriation made to the department.



Section 3112 - (Reserved)



Section 3113 - (Reserved)



Section 3114 - (Reserved)






Chapter 32 - Zoning (Reserved)

Chapter Notes

Enactment. Chapter 32 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Enactment. Chapter 32A was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 32A is referred to in section 1202 of this title.






Chapter 32A - Uniform Construction Code, Property Maintenance Code and Reserved Powers

Chapter Notes

Enactment. Chapter 32A was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 32A is referred to in section 1202 of this title.



Section 32A01 - Primacy of Uniform Construction Code

(a) General rule.--The following shall apply to the construction, alteration, repair and occupancy of all buildings and structures within a borough:

(1) The Pennsylvania Construction Code.

(2) The Uniform Construction Code adopted under section 301 of the Pennsylvania Construction Code.

(b) Primacy.--This section and any ordinance, rule or regulation adopted under this section shall not supersede or abrogate the Pennsylvania Construction Code or the Uniform Construction Code and shall be construed and read in pari materia with the Pennsylvania Construction Code and the Uniform Construction Code.



Section 32A02 - Changes in Uniform Construction Code

A borough may propose and enact an ordinance to equal or exceed the minimum requirements of the Uniform Construction Code in accordance with section 503 of the Pennsylvania Construction Code. Any ordinance exceeding the provisions of the Uniform Construction Code shall be required to meet the standards under section 503(j)(2) of the Pennsylvania Construction Code.



Section 32A03 - Public nuisance

(a) Abatement.--Except as provided under subsection (b), any building, housing or property or a part of any building, housing or property erected, altered, extended, reconstructed, removed or maintained, contrary to the provisions of an ordinance passed for the purposes specified under this chapter, may be declared, by a court of law, a public nuisance and may be abatable.

(b) Exception.--A violation of the Uniform Construction Code or any ordinance that equals or exceeds the Uniform Construction Code shall be subject to the Pennsylvania Construction Code and the regulations adopted under the Pennsylvania Construction Code relating to enforcement for noncompliance.



Section 32A04 - Property maintenance code

(a) Enactment.--Notwithstanding the primacy of the Uniform Construction Code, a borough may enact one of the following:

(1) A property maintenance ordinance and may incorporate a standard or nationally recognized property maintenance code, or any variations or changes or parts of the code, published and printed in book form, without incorporating the text of the code in the ordinance.

(2) A standard or nationally recognized property maintenance code or any variations or changes or parts as its property maintenance ordinance.

(a.1) Notice.--The following shall apply:

(1) An ordinance or any variations or changes or parts under subsection (a) shall not be required to be advertised after passage. Notice of the consideration of an ordinance or any variations or changes or parts under subsection (a) shall be published in a manner that will give adequate notice of its contents and a reference to the place within the borough where copies of the proposed property maintenance code may be examined or obtained.

(2) The notice required under paragraph (1) shall be published once in one newspaper of general circulation at least one week and not more than three weeks prior to the presentation of the proposed property maintenance code to council.

(a.2) Inspection.--At least three copies of the ordinance adopted by council:

(1) shall be made available:

(i) for public inspection and use during business hours; or

(ii) to any interested party who pays the cost of copying; or

(2) may be furnished or lent without charge.

(a.3) Adoption by reference.--A property maintenance code adopted by reference shall:

(1) not be required to be recorded in or attached to an ordinance book; and

(2) be deemed to have been legally recorded if the ordinance by which the code was adopted by reference has been recorded with an accompanying notation stating where the full text of the code has been filed.

(a.4) Fines and penalties.--An ordinance under this section may provide for reasonable property fines and penalties for violations of the ordinance.

(a.5) Procedure.--The procedure under this section relating to the adoption of an ordinance under this section may be used in amending, supplementing or repealing any of the provisions of the ordinance.

(b) Property maintenance inspectors.--Council may appoint property maintenance inspectors who may enter, subject to constitutional standards in a similar manner as provided under section 3107 (relating to entry upon premises), and inspect any premises at reasonable hours and in a reasonable manner for the administration and enforcement of the borough's property maintenance code or ordinance under subsection (a). Any fees payable to property maintenance inspectors under the ordinance shall be paid by the property maintenance inspectors as soon as possible to the borough treasurer for the use of the borough.

(c) Legal actions.--In addition to the penalties provided by a property maintenance ordinance, a borough may institute appropriate actions or proceedings at law or in equity to prevent or restrain property maintenance violations.

(d) Construction.--The powers of a borough under this section shall be in addition to the powers provided under the following:

(1) The act of November 26, 2008 (P.L.1672, No.135), known as the Abandoned and Blighted Property Conservatorship Act.

(2) 53 Pa.C.S. Ch. 61 (relating to neighborhood blight reclamation and revitalization).

(3) 68 Pa.C.S. Ch. 21 (relating to land banks).

Cross References. Section 32A04 is referred to in sections 32A05, 3321 of this title.



Section 32A05 - Reserved powers

(a) Power.--If, as a result of legislative action or final order of court which is not subject to appellate review, the Uniform Construction Code or any replacement code is no longer applicable in boroughs, a borough may:

(1) Enact and enforce ordinances to govern and regulate the following in relation to a building and housing, parts of a building and housing or a facility and service in or about a building or housing:

(i) Construction, reconstruction, alteration, extension, repair and conversion.

(ii) Maintenance.

(iii) Occupation.

(iv) Sanitation.

(v) Ventilation, heating, egress, lighting, electrical wiring, water supply, toilet facilities, drainage, plumbing, fire prevention and fireproofing, including limitations under which only buildings of noncombustible material and fireproofed roofs are used in construction.

(vi) Erection or substantial reconstruction.

(vii) Use and inspection.

(viii) Sanitation and inspection of land attached to a building or housing.

(2) Require that the approval of plans and specifications are secured before construction, reconstruction, alteration, extension, repair or conversion of a building is started.

(3) Appoint and determine the compensation of the following:

(i) Building inspectors.

(ii) Housing inspectors.

(iii) Property maintenance inspectors.

(iv) Fire prevention inspectors.

(v) Electrical inspectors.

(vi) Plumbing inspectors.

(4) In addition to penalties provided by an ordinance, institute actions to do any of the following:

(i) Prevent or restrain the unlawful construction, reconstruction, alteration, extension, repair, conversion, maintenance, use or occupation of property located within the borough.

(ii) Restrain, correct or abate a violation.

(iii) Prevent the use or occupancy of a building, housing or structure.

(b) Codes.--The following shall apply:

(1) A code under subsection (a)(1) may be combined or separately enacted or combined with a property maintenance code.

(2) A borough may adopt, amend or incorporate by reference any standard or nationally recognized code or any variations or changes or parts of the code as its ordinance as provided under section 32A04 (relating to property maintenance code).

(3) An ordinance under subsection (a)(1) may provide for reasonable fines and penalties for violations of the ordinance in compliance with Chapter 33 (relating to ordinances).

(c) Inspectors.--An inspector under subsection (a)(3) may enter, subject to constitutional standards in a similar manner as provided under section 3107 (relating to entry upon premises), and inspect a premises at reasonable hours and in a reasonable manner for the administration and enforcement of the borough's adopted codes or ordinances incorporating standard or nationally recognized codes. Any fees payable to inspectors under the ordinances shall be paid by the inspectors as soon as possible to the borough treasurer for the use of the borough.






Chapter 33 - Ordinances

Chapter Notes

Enactment. Chapter 33 was added April 18, 2014, P.L.432, No.37, effective in 60 days.

Cross References. Chapter 33 is referred to in sections 1006, 32A05 of this title.



Section 3301.1 - Ordinances and resolutions

(a) General rule.--Council shall enact ordinances in accordance with this part and the laws of this Commonwealth in which the powers of the borough shall be exercised as deemed beneficial to the borough and to provide for the enforcement of the powers of the borough. Council may amend, repeal or revise existing ordinances by the enactment of subsequent ordinances.

(b) Legislative acts.--Every legislative act of council must be by ordinance. Legislative acts shall include, but not be limited to:

(1) Tax ordinances.

(2) General appropriation ordinances.

(3) Capital expenditures not payable out of current funds.

(4) Legislation doing any of the following:

(i) Exercising the police power of the borough.

(ii) Regulating land use, development and subdivision.

(iii) Imposing building, plumbing, electrical, property maintenance, housing and similar standards.

(iv) Regulating the conduct of a person or entity within the borough and imposing penalties for violation of the regulated conduct.

(5) Imposing assessments on benefited property for public improvements in accordance with Chapter 21A (relating to assessments and charges for public improvements).

(c) Resolutions.--Council shall adopt resolutions in accordance with this part and the laws of this Commonwealth. Resolutions may be adopted for any purpose, including, but not limited to, the following:

(1) Ceremonial or congratulatory expressions of the good will of the council.

(2) Statements of public policy of the council.

(3) Approval of formal agreements of the borough, except for agreements arising under an established purchasing system of the borough.

(4) Approval, if required, of administrative rules, regulations and bylaws arising under State statutes or borough ordinances.

(5) The filling of borough-appointed positions and of vacancies of elected officials, except as otherwise provided.

(d) Real and personal property.--Council's approval of the acquisition, disposition and leasing of real or personal property shall be by adoption of a resolution in a manner consistent with this part.

Special Provisions in Appendix. See section 4(3)(xvii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 3301.1 is referred to in section 3301.5 of this title.



Section 3301.2 - Publication

(a) Requirements.--Except as provided under this part or other law, council shall publish every proposed ordinance once in one newspaper of general circulation for at least seven days and not more than 60 days prior to enactment prior to the day when council shall vote on the proposed ordinance. Publication of any proposed ordinance shall include all of the following:

(1) The full text or the title of the ordinance and a brief summary prepared by the borough solicitor setting forth all the provisions in reasonable detail.

(2) A reference to the borough office or other place where borough records are kept where copies of the proposed ordinance may be examined.

(b) Summary.--If the full text is not included in the publication of the proposed ordinance, the following shall apply:

(1) The newspaper in which the proposed ordinance is published shall, upon request, be furnished a copy of the full text.

(2) The following shall apply:

(i) In addition to copies of the full text of the proposed ordinance retained where borough records are kept in accordance with subsection (a), an attested copy of the full text shall be filed in the county law library or other county office designated by the county commissioners.

(ii) The county commissioners may impose a fee not greater than the actual costs of storing the proposed ordinance.

(iii) Filing with the county may be completed by the submission of an electronic copy of the ordinance through a method available, in the sole discretion of the county, to permit receipt by the office storing municipal ordinances.

(iv) Upon request by the borough, the county shall notify the borough of the method by which electronic copies may be submitted.

(v) The county may store the ordinance electronically if the public is able to access the electronically stored borough ordinances during regular business hours at the office or at a remote location.

(vi) The borough shall retain a printed copy of the email and ordinance as transmitted.

(3) The date of the filing with the county under paragraph (2) shall not affect the effective date of the ordinance and shall not be deemed a defect in the process of the enactment of the ordinance.

(c) Notice of amendments.--If substantial amendments are made in the proposed ordinance before voting upon enactment, council shall, within ten days, readvertise in one newspaper of general circulation a brief summary setting forth all the provisions in reasonable detail together with a summary of the amendments. A copy of the full text of the amended proposed ordinance shall be retained where borough records are kept.

Special Provisions in Appendix. See section 4(3)(xviii) of Act 37 of 2014 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3301.3 - Enactment, approval and veto

(a) Approval by mayor.--

(1) Every ordinance enacted by council shall be presented to the mayor for the mayor's approval. Presentation to the mayor shall be deemed to mean delivery to the mayor by hand delivery or certified mail, addressee only, to the mayor at the mayor's last known address. Delivery shall be deemed complete upon depositing in the mail, postage or charges prepaid, as evidenced by a certificate of mailing.

(2) The following shall apply:

(i) If the mayor approves the ordinance, the mayor shall sign it.

(ii) If the mayor does not approve the ordinance, the mayor shall return it with objections, which shall be entered upon the minutes, to the council at its next scheduled meeting occurring at least ten days after the meeting at which the ordinance was enacted by council.

(iii) Council shall reconsider the ordinance either at the meeting at which the vetoed ordinance was returned or not later than ten days after the meeting at any other scheduled meeting. If, after reconsideration, a majority of all elected council members plus one votes to override the mayor's veto, the ordinance shall have full force and effect as if it had received the approval of the mayor. The vote shall be determined by yeas and nays, and the names and votes of the members shall be entered upon the minutes.

(iv) A scheduled meeting, as used in this section, may be either a regular, special or reconvened meeting.

(3) If an ordinance is not returned by the mayor at council's next scheduled meeting occurring at least ten days after its presentation to the mayor, the ordinance shall have full force and effect as if it had been approved by the mayor.

(b) Effective date.--The effective date of an enacted ordinance, except as provided in the ordinance, shall be one of the following:

(1) The date when the mayor approves the ordinance.

(2) The date of enactment by the council over the veto of the mayor.

(3) For an ordinance not returned by the mayor at the next scheduled meeting of council occurring at least ten days after the meeting at which the ordinance was enacted by the council, the date of the succeeding scheduled meeting of council.

(c) Tax ordinance.--The following shall apply:

(1) If council presents the mayor with the annual tax ordinance under section 1310.1 (relating to tax ordinance), the mayor shall, within ten days of receiving the tax ordinance, approve or return the tax ordinance to the borough secretary with a statement setting forth the mayor's objections.

(2) Council shall reconsider the tax ordinance at any scheduled meeting held not later than ten days after the mayor has returned the tax ordinance to the secretary with the mayor's objections. The mayor's objections shall be entered upon the minutes of the meeting.

(3) A veto of the tax ordinance of the borough may be overridden by a vote of a majority of all elected council members plus one. If the veto is overridden, the ordinance shall have full force and effect as if it had received the approval of the mayor.

(4) If the mayor neither approves the tax ordinance nor returns it with objections, the date of enactment of the tax ordinance shall be the date of the adoption of the tax ordinance by council.

Cross References. Section 3301.3 is referred to in section 1310.1 of this title.



Section 3301.4 - Recording, advertising and proof

(a) Recording.--All borough ordinances shall, within 30 days after approval by the mayor, the council's override of the mayor's veto or council's next scheduled meeting after its presentation to the mayor, be recorded by the borough secretary in an ordinance book. The ordinance book shall be open to the inspection of citizens during normal business hours.

(b) Proof.--All ordinances may be proved by the certificate of the borough secretary under the corporate seal. If an ordinance is printed or published in book or pamphlet form by the authority of the borough, the ordinance shall be accepted as evidence without further proof. The entry of the borough ordinance in the ordinance book shall be sufficient without the signature of the president of council, mayor or member of council.

(c) Prior ordinances.--The text of a borough ordinance or a portion of an ordinance which was attached to the ordinance book before January 1, 1966, shall be considered in force as if the ordinances or portions of ordinances had been recorded in the ordinance book if all other requirements of this part applicable to the enactment, approval, advertising and recording of the ordinances or portions of ordinances were complied with within the time limits prescribed under this part.



Section 3301.5 - Codification of ordinances

(a) Consolidation, codification and revision.--The borough council, under section 3301.1(a) (relating to ordinances and resolutions), may:

(1) enact a consolidation, codification or revision of borough ordinances as a single ordinance of the borough; and

(2) enact a complete group ordinance, repealing or amending existing ordinances as necessary.

(b) Enactment.--For a consolidation, codification or revision under subsection (a), the following apply:

(1) The ordinance must be introduced in the council at least 30 days before its final enactment.

(2) At least 15 days before final enactment, notice of the introduction of the ordinance must be given by advertisement in a newspaper of general circulation. For enactment under subsection (a)(2), the notice must list, in lieu of a table of contents, the titles of each of the ordinances in the complete group.

(c) Subsequent notice.--When any consolidation, codification or revision under subsection (a) has been enacted as an ordinance, it shall not be necessary to advertise the entire text, but it shall be sufficient to publish a notice referring to notice under subsection (b)(2) and stating final enactment.



Section 3301.6 - Appeals from ordinances

Complaint as to the legality of any ordinance or resolution must be made to the court of common pleas. In cases of ordinances laying out streets over private lands, the court shall have jurisdiction to review the propriety as well as the legality of the ordinance.



Section 3301.7 - Replacement of ordinance books

(a) Ordinance.--

(1) If an ordinance book is unserviceable, the council may provide by ordinance for the secretary of the borough to establish a replacement ordinance book recording all ordinances affected by the replacement.

(2) The following apply to an ordinance under this subsection:

(i) The ordinance must be recorded in the ordinance book immediately following the recorded ordinances affected by the replacement.

(ii) The ordinance must direct the secretary, upon completion of the recording, to publish once, in one newspaper of general circulation, a notice:

(A) identifying the ordinances contained in the unserviceable ordinance book; and

(B) stating that the old books and records of borough ordinances and the replacement ordinance book are open to public inspection for the purpose of verification and correction for a period of 30 days from the date of the notice.

(b) Secretary.--

(1) The secretary, in recording the ordinances, must make complete copies of the ordinances, including the date of enactment and approval and the names of the officers who signed them.

(2) After notice and corrections under subsection (a)(2)(ii), the secretary must certify each ordinance as a correct copy of the original.

(c) Effect.--Upon compliance with subsection (b), the recorded replacement ordinance shall replace the original ordinance as the ordinances of the borough for the period covered by the new ordinance book.



Section 3302 - (Reserved)



Section 3303 - (Reserved)



Section 3304 - (Reserved)



Section 3305 - (Reserved)



Section 3306 - (Reserved)



Section 3307 - (Reserved)



Section 3308 - (Reserved)



Section 3309 - (Reserved)



Section 3321 - Fines and penalties

(a) Prescription.--

(1) A borough ordinance shall prescribe fines and penalties for violation.

(2) A civil penalty may not exceed $600 per violation.

(3) The council may prescribe a criminal fine not to exceed $1,000 per violation and may prescribe imprisonment to the extent allowed by law for the punishment of a summary offense.

(4) An ordinance under this subsection may provide that a separate violation under paragraph (2) or (3) shall arise for:

(i) each day of violation; and

(ii) each applicable section of the ordinance.

(5) An ordinance may provide for assessment of court costs and reasonable attorney fees incurred by the borough in the enforcement proceedings.

(6) The council may delegate the initial determination of ordinance violation and the service of notice of violation to a qualified officer or agent.

(b) Enforcement at law.--Unless otherwise provided by statute, a borough ordinance shall set forth the method of its enforcement in accordance with the following:

(1) Except as provided in paragraph (2), if the penalty is not paid, the borough shall initiate a civil action for collection in accordance with the Pennsylvania Rules of Civil Procedure. A borough shall be exempt from the payment of costs in an action under this paragraph.

(2) For an ordinance regulating building, housing, property maintenance, health, fire, public safety, parking, solicitation, curfew, water or air or noise pollution, enforcement shall be by a criminal action in the same manner provided for the enforcement of summary offenses under the Pennsylvania Rules of Criminal Procedure. The municipal solicitor may assume charge of the prosecution without the consent of the district attorney as required under Pa.R.Crim.P. No. 454 (relating to trial in summary cases). Violations of the property maintenance code or ordinance may also be enforced under section 32A04(c) (relating to property maintenance code).

(3) Except for an ordinance subject to paragraph (2), an ordinance enacted prior to July 16, 2012, shall be deemed automatically amended so that it shall be enforced under paragraph (1).

(4) If a civil claim under this subsection, exclusive of interest, costs or fees, exceeds the monetary jurisdiction of a magisterial district judge under 42 Pa.C.S. § 1515(a) (relating to jurisdiction and venue), the borough may:

(i) bring the action in a court of common pleas; or

(ii) make a waiver under 42 Pa.C.S. § 1515(a)(3).

(c) Enforcement in equity.--In addition to or in lieu of enforcement under subsection (b), a borough may enforce an ordinance in equity in a court of common pleas of the county where the borough is situate.

(d) Payment.--Money collected under subsection (b) shall be paid to the borough treasurer.



Section 3322 - Commitment pending trial

An individual arrested for the violation of a borough ordinance may, pending trial, be committed to:

(1) the borough correctional facility; or

(2) if there is no suitable borough correctional facility, a county correctional facility.

Cross References. Section 3322 is referred to in section 3324 of this title.



Section 3323 - Commitment after trial

A defendant sentenced to imprisonment for a violation of a borough ordinance may be committed to:

(1) the borough correctional facility for up to ten days; or

(2) a county correctional facility for up to 30 days.

Cross References. Section 3323 is referred to in section 3324 of this title.



Section 3324 - Payment of costs by borough

If a prisoner is committed to a county correctional facility under section 3322(2) (relating to commitment pending trial) or 3323(2) (relating to commitment after trial), the expenses of maintaining the prisoner during confinement shall be paid by the borough, and the county shall not be liable for the maintenance.






Chapter 34 - Actions By and Against Boroughs (Reserved)

Chapter Notes

Enactment. Chapter 34 (Reserved) was added April 18, 2014, P.L.432, No.37, effective in 60 days.






Chapter 35 - Acts of Assembly Repealed and Saving Clause

Chapter Notes

Enactment. Chapter 35 was added April 18, 2014, P.L.432, No.37, effective in 60 days.



Section 3501 - Repeals

(a) (Reserved).

(b) Inconsistent repeal.--All acts or parts of acts inconsistent with this part are repealed. This part shall furnish a complete and exclusive system for the government and regulation of boroughs, except as enumerated under section 102 (relating to excluded provisions).

(c) Law not repealed.--Nothing under this part shall be construed to repeal any of the following:

(1) A local or special law.

(2) A law relating to the Navigation Commission for the Delaware River and its Navigable Tributaries.

(3) A law, the enforcement of which is vested in the Department of Health.

(3.1) A law, the enforcement of which is vested in the Department of Environmental Protection.

(4) A law, the enforcement of which is vested in the Department of Conservation and Natural Resources.

(5) The act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act.

(6) The act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(7) 45 Pa.C.S. (relating to legal notices).

(8) 65 Pa.C.S. (relating to public officers).

(9) 66 Pa.C.S. Pt. I (relating to Public Utility Code).

(d) Revival.--Nothing under this part shall be construed to revive any act or part of a repealed act.









Title 9 - BURIAL GROUNDS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 9 were added November 15, 1972, P.L.1063, No.271, effective in 90 days.

Special Provisions in Appendix. See section 3 of Act 48 of 1982 in the appendix to this title for special provisions relating to accounts of qualified trustee.



Appendix To Title

APPENDIX TO TITLE 9

BURIAL GROUNDS

Supplementary Provisions of Amendatory Statutes

1982, MARCH 7, P.L.149, NO.48

§ 3. Accounts of qualified trustee.

(a) General rule.--The initial accounts required to be filed pursuant to 9 Pa.C.S. § 308(b)(1) (relating to accounts of qualified trustee) shall be filed within 24 months of the effective date of this amendatory act and shall cover the period from January 1, 1981 through December 31, 1982. Thereafter accounts shall be filed on or before January 31 of each odd-numbered year.

(b) Interim reports.--The initial interim report required to be filed pursuant to 9 Pa.C.S. § 308(b)(2) shall be filed on or before January 31, 1984 and shall cover the period from January 1, 1983 through December 31, 1983.



Chapter 1 - General Provisions

Chapter Notes

Enactment. Chapter 1 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.



Section 101 - Definitions

§ 101. Definitions. Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific chapters or other provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Cemetery." A place for the disposal or burial of deceased human beings, by cremation or in a grave, mausoleum, vault, columbarium or other receptacle, but the term does not include a private family cemetery.

"Cemetery company." Any person who offers or sells to the public the ownership, or the right to use, any cemetery lot.

"Department." The Department of State acting through the Commissioner of Professional and Occupational Affairs.

"Institutional trustee." Any bank and trust company, trust company or national banking association having fiduciary powers.

"Lot." Includes a lot, plot or part of a cemetery.

"Permanent lot care fund." The permanent lot care fund required by the provisions of Chapter 3 of this title (relating to regulation of cemetery companies).

"Qualified trustee." An institutional trustee or an incorporated cemetery company when acting pursuant to the authority conferred by section 309 of this title (relating to incorporated cemetery company as qualified trustee).






Chapter 2 - (Reserved)

Chapter Notes

Enactment. Chapter 2 (Reserved) was added November 15, 1972, P.L.1063, No.271, effective in 90 days.






Chapter 3 - Regulation of Cemetery Companies

Chapter Notes

Enactment. Chapter 3 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

Cross References. Chapter 3 is referred to in section 101 of this title.



Section 301 - Initial deposits by newly-organized cemetery companies

(a) General rule.--No cemetery company shall establish a cemetery, or dispose or make sale of any lot therein, without first causing to be deposited with a qualified trustee a sum of not less than $25,000 as a permanent lot care fund.

(b) Exceptions.--The provisions of subsection (a) of this section shall not apply to any bona fide church or religious congregation or any association created by any such bona fide church or religious congregation.

Cross References. Section 301 is referred to in sections 304, 305, 306 of this title.



Section 302 - Initial deposits by existing cemetery companies

§ 302. Initial deposits by existing cemetery companies.

(a) General rule.--No cemetery company specified in subsections (b) or (c) of this section shall dispose or make any sale of any lot situated in the cemetery of such cemetery company, without first causing to be deposited with a qualified trustee a sum of not less than $50,000 as a permanent lot care fund.

(b) Unincorporated companies.--The provisions of subsection (a) of this section shall apply to every unincorporated cemetery company:

(1) which established a cemetery on or after October 2, 1959; or

(2) which extended or enlarged its cemetery or acquired additional lands for such purposes on or after October 2, 1959.

(c) Incorporated companies.--The provisions of subsection (a) of this section shall apply to:

(1) a corporation not-for-profit incorporated on or after November 18, 1961; or

(2) a corporation for profit incorporated on or after January 19, 1952. (Dec. 3, 1993, P.L.485, No.71, eff. 60 days)

1993 Amendment. Act 71 amended subsec. (a).

Cross References. Section 302 is referred to in sections 304, 305, 306 of this title.



Section 303 - Periodic deposits

§ 303. Periodic deposits. Every cemetery company shall set aside annually and deposit into a permanent lot care fund a sum equal to at least 15% of the gross amount of the funds arising from each of the following:

(1) The sale of lots in the cemetery of such cemetery company or a sum equal to at least $1 per square foot of each lot sold, whichever is greater.

(2) The construction cost of each crypt sold in a mausoleum of the cemetery company or $50 per crypt, whichever is greater.

(3) The construction cost of each niche sold in a columbarium of the cemetery company or $25 per niche, whichever is greater. (Dec. 3, 1993, P.L.485, No.71, eff. 60 days)

Cross References. Section 303 is referred to in sections 305, 306 of this title.



Section 304 - Registration and filing affidavit of compliance

§ 304. Registration and filing affidavit of compliance.

(a) Registration with State Real Estate Commission.--

(1) Except as provided in paragraph (2), every cemetery company shall have a current and valid registration certificate issued by the State Real Estate Commission pursuant to the act of February 19, 1980 (P.L.15, No.9), known as the "Real Estate Licensing Act," before disposing of any lot in its cemetery or before carrying on any other cemetery business. The biennial fee for the registration certificate shall be $25.

(2) The provisions of paragraph (1) shall not apply to cemetery companies and cemeteries owned or controlled by a bona fide church or religious congregation or fraternal organization or by any association created by a bona fide church or religious congregation or fraternal organization.

(b) Affidavit of compliance.--Every cemetery company subject to the provisions of section 301 (relating to initial deposits by newly-organized cemetery companies) or section 302 (relating to initial deposits by existing cemetery companies) shall, before disposing of any lot in its cemetery, cause to be filed in the Department of State an affidavit signed by a member or officer of the cemetery company stating that it has complied with the applicable section of this title, to which affidavit shall be attached an acceptance by a qualified trustee, acknowledging its acceptance of the trusteeship. The affidavit shall contain such other information as the department may require. (Mar. 7, 1982, P.L.149, No.48, eff. 60 days)

References in Text. The short title of the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing Act, referred to in subsec. (a), was amended by the act of March 7, 1982 (P.L.158, No.50). The amended short title is now the Real Estate Licensing and Registration Act.



Section 305 - Use of permanent lot care fund

§ 305. Use of permanent lot care fund. The permanent lot care fund established by the deposits required by section 301 of this title (relating to initial deposits by newly-organized cemetery companies) through section 303 of this title (relating to periodic deposits) shall be used for the perpetual care, maintenance and preservation of the lots and grounds, and the repair and renewal of the buildings and property connected with and forming a part of the cemetery.



Section 306 - Status and readjustment of permanent lot care fund

§ 306. Status and readjustment of permanent lot care fund.

(a) Single fund.--The permanent lot care fund established by the deposits required by section 301 of this title (relating to initial deposits by newly-organized cemetery companies) through section 303 of this title (relating to periodic deposits) shall constitute a single fund with respect to any cemetery and nothing contained in this chapter shall be construed to mean that two separate funds must be created.

(b) Readjustment of fund.--Whenever there shall be deposited in a permanent lot care fund pursuant to section 303 of this title (relating to periodic deposits) a sum equal to the amount of money required to be initially deposited therein pursuant to section 301 of this title (relating to initial deposits by newly-organized cemetery companies) or section 302 of this title (relating to initial deposits by existing cemetery companies) and proof of such fact is submitted to the qualified trustee, it shall be the duty of the qualified trustee thereupon to pay over to the cemetery company the amount so initially deposited by it in the permanent lot care fund free and clear of the restrictions and limitations of this chapter.



Section 307 - Investment and operation of fund

§ 307. Investment and operation of fund. The permanent lot care fund shall be invested by the qualified trustee in the manner authorized for fiduciaries by the Fiduciaries Investment Act of 1949, and the qualified trustee, if an institutional trustee, shall pay semiannually the net income of the fund to the cemetery company for the purposes set forth in this chapter.

References in Text. The Fiduciaries Investment Act of 1949, referred to in this section, was repealed June 30, 1972 (P.L.508, No.164), effective July 1, 1972. The subject matter is now contained in Chapter 73 of Title 20 (Decedents, Estates and Fiduciaries).



Section 308 - Accounts of qualified trustee

§ 308. Accounts of qualified trustee.

(a) Institutional trustee.--The qualified trustee, if an institutional trustee, shall file accounts in the court of common pleas of the county in which the cemetery, or any part thereof, is situate, which accounts shall be filed triennially and at such other times as the court may direct, and which accounts shall be audited, adjudicated and confirmed by the court upon such notice to the parties in interest as the court may determine.

(b) Cemetery company as trustee.--An incorporated cemetery company acting as a qualified trustee under section 309 (relating to incorporated cemetery company as qualified trustee) shall file:

(1) Accounts in the court of common pleas of the county in which the majority of the cemetery is situate and duplicates of such accounts with the State Real Estate Commission. The accounts shall be filed on or before January 31 of each odd-numbered year and at such other times as the court may direct. The accounts shall be audited, adjudicated and confirmed by the court upon notice to the commission and such other parties in interest as the court deems appropriate.

(2) Interim reports with the State Real Estate Commission. The interim report shall be filed on or before January 31 of each even-numbered year and shall be on a form approved by the commission. The interim report shall include a list of all contributions to the permanent lot care fund, a list of all withdrawals made from the fund and the number of lots deeded during the previous calendar year. The interim reports required under this paragraph shall be in addition to, and not in lieu of, the complete biennial account required under paragraph (1). (Mar. 7, 1982, P.L.149, No.48, eff. 60 days)

Special Provisions in Appendix. See section 3 of Act 48 of 1982 in the appendix to this title for special provisions relating to accounts of qualified trustee.



Section 309 - Incorporated cemetery company as qualified trustee

§ 309. Incorporated cemetery company as qualified trustee.

(a) General rule.--Every incorporated cemetery company may act as qualified trustee of the permanent lot care fund required by this chapter and may be appointed the original trustee, or, when for any reason a vacancy may occur in a trusteeship, substituted or successor trustee, and as such may receive devises, or gifts, the principal of which is to be held, in trust, in perpetuity or for a lesser period of time, for the care, maintenance, preservation, ornamentation or benefit of its cemetery, or the cemetery lots therein, upon giving its own bond without surety. The directors of any such corporation are hereby made trustees of any such funds so deposited or received, and neither such funds nor the income derived therefrom shall be used by such trustees for any purpose other than the purpose for which they were deposited, devised, donated, or otherwise acquired. The directors of such corporation shall cause accurate accounts to be kept of such trust funds separate and apart from the other funds of the corporation. Any such corporation may combine and merge the principal of two or more such trust funds and any funds so set aside in an omnibus fund for the purposes of investment of the same.

(b) Transfers to institutional fiduciary.--Any incorporated cemetery company may, by appropriate action of its stockholders or members and board of directors and with the approval of the court of common pleas of the county in which the cemetery, or any part thereof, is situated, transfer any of such funds to one or more institutional trustees, and with like investment restrictions, such transfer to be either revocable, or absolute and irrevocable, and upon the transfer of any such funds, the incorporated cemetery company and its directors shall be relieved of all liability for the investment and reinvestment thereof.

Cross References. Section 309 is referred to in sections 101, 308 of this title.



Section 310 - Penalties

§ 310. Penalties. Any officer of any incorporated cemetery company or any member of any unincorporated cemetery company conducting or maintaining a cemetery or knowingly permitting the same to be conducted or maintained in violation of the provisions of this chapter, shall be guilty of a misdemeanor, and shall, upon conviction thereof, be sentenced to pay a fine of not more than $1,000 or to undergo imprisonment for not more than one year, or both.



Section 311 - Effect of chapter on articles of existing incorporated cemetery companies

§ 311. Effect of chapter on articles of existing incorporated

cemetery companies.

(a) Statutory amendment.--The articles of incorporation or charters of all existing incorporated cemetery companies shall be deemed to be amended to the extent necessary to give effect to the provisions of this chapter and to conform thereto.

(b) Deletion of unnecessary matter.--An existing incorporated cemetery company may by proper corporate proceedings delete from its articles of incorporation all or any part of any regulatory restrictions or limitations within the scope of this chapter.



Section 312 - Engaging in cemetery business in unauthorized manner

§ 312. Engaging in cemetery business in unauthorized manner. The State Real Estate Commission may investigate any cemetery company engaged in a business relating to cemetery lots, plots or mausoleum spaces, openings or foundations and fine the company up to $1,000 or suspend or revoke the registration of the company in accordance with the provisions of section 604 of the act of February 19, 1980 (P.L.15, No.9), known as the "Real Estate Licensing Act," if it is determined that the cemetery company has violated any of the provisions of that act, the act of August 14, 1963 (P.L.1059, No.459), relating to future need sales for death and interment, or this chapter. If it is determined that a cemetery company is engaging in the business specified in this section without registering or while its registration is suspended, the criminal penalties provided for in section 303 of the "Real Estate Licensing Act" may be imposed. (Mar. 7, 1982, P.L.149, No.48, eff. 60 days)

1982 Amendment. Act 48 added section 312. References in

Text. The short title of the act of February 19, 1980

(P.L.15, No.9), known as the Real Estate Licensing Act, referred to in this section, was amended by the act of March 7, 1982 (P.L.158, No.50). The amended short title is now the Real Estate Licensing and Registration Act.









Title 10 - CHARITIES

Chronological History






Title 11 - CITIES

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 11 were added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Part I (Reserved) was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Part II (Reserved) was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Part III (Reserved) was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Part IV (Reserved) was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Part V was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Special Provisions in Appendix. See section 3 of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 3(3)(i) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 3(3)(ii) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 3(3)(iii) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 3(3)(iv) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 3(3)(v) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 3(3)(vi) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 3(3)(vii) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Enactment. Part VI (Reserved) was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Appendix To Title

APPENDIX TO TITLE 11

CITIES

Supplementary Provisions of Amendatory Statutes

2015, NOVEMBER 24, P.L.242, NO.67

§ 3. Continuation of prior law.

The addition of 11 Pa.C.S. Pt. V is a continuation of the act of June 23, 1931 (P.L.932, No.317), known as The Third Class City Code. The following apply:

(1) Except as otherwise provided in 11 Pa.C.S. Pt. V, all activities initiated under The Third Class City Code shall continue and remain in full force and effect and may be completed under 11 Pa.C.S. Pt. V. Orders, regulations, rules and decisions which were made under The Third Class City Code and which are in effect on the effective date of section 2(2) of this act shall remain in full force and effect until revoked, vacated or modified under 11 Pa.C.S. Pt. V. Contracts, obligations and collective bargaining agreements entered into under The Third Class City Code are not affected nor impaired by the repeal of The Third Class City Code.

(2) Except as set forth in paragraph (3), any difference in language between 11 Pa.C.S. Pt. V and The Third Class City Code is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of The Third Class City Code.

(3) Paragraph (2) does not apply to the addition of the following provisions:

(i) 11 Pa.C.S. § 11018.11(e).

(ii) 11 Pa.C.S. § 11401(6).

(iii) 11 Pa.C.S. § 11402(b)(2).

(iv) 11 Pa.C.S. § 11813(b).

(v) 11 Pa.C.S. § 12448.

(vi) 11 Pa.C.S. § 14406(11)(ii).

(vii) 11 Pa.C.S. § 144A11(d).

Explanatory Note. Act 67 added Parts I (Reserved), II (Reserved), III (Reserved), IV (Reserved), V and VI (Reserved) of Title 11.



Chapter 101 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 101 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10101 - Short title of part

This part shall be known and may be cited as the Third Class City Code.



Section 10102 - Definitions

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bill." A proposed ordinance introduced in council.

"City." A city of the third class.

"Council." A council of a city.

"Highway." A State highway of the Commonwealth.

"Home Rule Charter and Optional Plans Law." The provisions of 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government) and, where applicable, the former act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law.

"Municipal authority" or "municipality authority." A body politic and corporate created under any of the following:

(1) 53 Pa.C.S. Ch. 56 (relating to municipal authorities).

(2) The former act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945.

(3) The former act of June 28, 1935 (P.L.463, No.191), known as the Municipality Authorities Act of one thousand nine hundred and thirty-five.

"Municipal Claim and Tax Lien Law." The act of May 16, 1923 (P.L.207, No.153), referred to as the Municipal Claim and Tax Lien Law.

"Municipal corporation." A city, borough, incorporated town or township.

"Municipalities Planning Code." The act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code.

"Municipality." A county, city, borough, incorporated town or township.

"Newspaper of general circulation." As defined in 45 Pa.C.S. § 101 (relating to definitions).

"Pennsylvania Construction Code Act." The act of November 10, 1999 (P.L.491, No.45), known as the Pennsylvania Construction Code Act.

"Pennsylvania Election Code." The act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

"Street." Any of the following:

(1) A street, avenue, boulevard, parkway, road, lane, court, alley or public square within a city.

(2) A highway within a city to the extent that the city is legally responsible for it pursuant to agreement or by other means.



Section 10103 - Excluded provisions

This part shall not be construed to repeal an act relating to:

(1) The collection of municipal and tax claims by lien.

(2) The method of incurring and increasing city indebtedness.

(3) The conduct of an election.

(4) A public school, except for the collection of a school tax by the city treasurer.

(5) (Reserved).

(6) A constable.

(7) The provision of municipal consent to a public utility.

(8) A weight and measure.

(9) A validation of an election, bond, ordinance and act of a corporate officer.

(10) A joint city and county building.

(11) A library.

(12) A highway.

(13) A joint or several authority or duty which applies to a city and to other classes of political subdivisions by virtue of general acts of Assembly.

Cross References. Section 10103 is referred to in section 14701 of this title.



Section 10104 - Construction of part

(a) Existing law.--

(1) The provisions of this part that are the same as the provisions of existing laws are intended as a continuation of the existing laws and not as new enactments.

(2) The repeal under this part of a statutory provision shall not revive a repealed or superseded statutory provision or affect the corporate existence of an incorporated city.

(3) The provisions of this part shall not affect any of the following:

(i) An act that was taken, a liability that was incurred or a right that accrued or vested.

(ii) A suit or prosecution that is pending or to be instituted to enforce a right or penalty or punish an offense under the authority of the repealed law.

(4) Each ordinance, resolution, regulation and rule made under a statute repealed under this part shall continue with the same force and effect as if the statute had not been repealed.

(5) An individual holding an office or position under or by virtue of a statute repealed under this part shall continue to hold the office or position until the expiration of the term of office, subject to the conditions and tenure attached to the office or position prior to July 1, 1931.

(b) Powers.--A city shall possess, and council and other city officials may execute, the corporate powers and duties as provided in this part and in other laws to the extent that the powers and duties are not repealed by this part.



Section 10105 - Constitutional construction

The provisions of this part are severable. If any provision of this part or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application.



Section 10106 - (Reserved)



Section 10107 - Applicability and ability

(a) Applicability.--This part shall apply to:

(1) All cities which have been incorporated under or which have accepted the provisions of the act of May 23, 1874 (P.L.230, No.152), entitled "An act dividing cities of this State into three classes; regulating the passage of ordinances; providing for contracts for supplies and work for said cities; authorizing the increase of indebtedness, and the creation of a sinking fund to redeem the same; defining and punishing certain offenses in all of said cities; and providing for the incorporation and government of the cities of the third class."

(2) All cities which have been incorporated under the provisions of the former act of May 23, 1889 (P.L.277, No.247), entitled "An act providing for the incorporation and government of cities of the third class."

(3) All cities which have been incorporated under the provisions of the former act of June 27, 1913 (P.L.568, No.367), entitled "An act providing for the incorporation, regulation, and government of cities of the third class; regulating nomination and election of municipal officers therein; and repealing, consolidating, and extending existing laws in relation thereto."

(4) All cities formed by the consolidation of boroughs having voted separately to become cities in accordance with the provisions of the former act of May 24, 1917 (P.L.262, No.143), entitled "An act to enable two or more boroughs that are contiguous or in close proximity to be united and to become one city, wherever each of said boroughs shall have heretofore voted or shall hereafter vote to become a city of the third class, under laws now enacted or which may hereafter be enacted; and wherever each of said boroughs has duly received or shall hereafter duly receive letters patent constituting it a city of the third class, but where sufficient time shall not have elapsed after the granting of such letters patent for the holding of a municipal election; providing for the consequences of such consolidation, the government of such consolidated city, the payment of the indebtedness of each of the united territories and the enforcement of debts and claims due to and from each, and fixing the jurisdiction over the said consolidated city in the courts of the county in which the majority of its inhabitants shall reside."

(5) All cities incorporated under the provisions of the former act of June 23, 1931 (P.L.932, No.317), known as The Third Class City Code.

(6) All cities incorporated under the provisions of this part.

(b) Ability.--This part shall not be construed as a limitation on the ability of a city to do any of the following:

(1) To continue operating under the form of government previously selected and exercising powers previously acquired by the city in accordance with the act of July 15, 1957 (P.L.901, No.399), known as the Optional Third Class City Charter Law.

(2) To adopt or continue utilizing a form of government and to acquire or continue exercising powers pursuant to an optional plan or a home rule charter which has been or may be adopted in accordance with the Home Rule Charter and Optional Plans Law.



Section 10108 - (Reserved)



Section 10109 - Publication of notices

(a) General newspaper.--

(1) If advertisement, notice or publication is required to be published in a newspaper under this part, the publication must be made one time, unless the provision requiring publication specifies other times, in at least one newspaper of general circulation published in the city. If a newspaper of general circulation published in the city does not exist, publication must be made in a newspaper of general circulation in the city.

(2) If notice is required to be published in more than one newspaper, it must be published in at least one newspaper of general circulation published in the city. If a newspaper of general circulation published in the city does not exist, publication must be made in a newspaper of general circulation in the city.

(b) Legal newspaper.--

(1) Except as provided under paragraph (2) and in addition to the requirements of subsection (a), if a notice relates to a proceeding or matter in a court, the holding of an election for the increase of indebtedness or the issue and sale of bonds to be financed by taxation, the notice must be published in the legal newspaper designated by the rules of court of the proper county for the publication of legal notices and advertisements, unless publication is not required by special order of court.

(2) An ordinance, auditor's statement, summary of an auditor's statement, advertisement inviting a proposal for public contract and for bid for material and supplies or a list of delinquent taxpayers shall be published only in newspapers of general circulation.

Cross References. Section 10109 is referred to in sections 11809, 11810, 11812, 11901.1, 12402.1, 12916, 12919 of this title.






Chapter 102 - Procedures for Incorporation

Chapter Notes

Enactment. Chapter 102 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10200 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Incorporation resolution." A resolution to submit at a general or municipal election a referendum question to the registered voters of a municipal corporation.

"Municipal corporation." A borough, a township of the first class, a township of the second class or an incorporated town.

"Referendum question." The question of whether a municipal corporation shall become incorporated as a city of the third class to be known as the "City of ........................."



Section 10201 - Creation of cities

A city shall be chartered as follows:

(1) A single municipal corporation having a population of at least 10,000 according to the last preceding United States census may be incorporated as a city in accordance with this chapter if a majority of the registered voters in the municipal corporation cast an affirmative vote in favor of the referendum question.

(2) Two or more contiguous municipal corporations having a combined population of at least 10,000 according to the last preceding United States census may, under 53 Pa.C.S. Ch. 7 Subch. C (relating to consolidation and merger), incorporate as a city and determine whether the newly incorporated city shall be governed by this part and other general laws applicable to and governing cities.



Section 10203.1 - Incorporating resolution

(a) Governing body.--The governing body of a municipal corporation may adopt an incorporation resolution.

(b) Petition.--If at least 200 registered voters of a municipal corporation petition the governing body of the municipal corporation for the adoption of an incorporation resolution, the governing body shall adopt the incorporation resolution.



Section 10204 - Resolution certification and form

The governing body of a municipal corporation that adopts an incorporation resolution shall certify the incorporation resolution to the county board of elections of each proper county. The county board of elections shall, at the general or municipal election in the manner required by the Pennsylvania Election Code, submit a referendum question to the registered voters of the municipal corporation that has certified an incorporation resolution.



Section 10204.1 - Notice of election

Notice of the election at which registered voters of a municipal corporation will be voting on a referendum question shall be given by the secretary or other person designated by the municipal corporation. The notice required under this section shall be published once a week for four successive weeks in a newspaper of general circulation in the municipal corporation in which the referendum question will be submitted to the registered voters.

Cross References. Section 10204.1 is referred to in sections 10206, 10207 of this title.



Section 10205 - Returns of election

In each county in which a referendum question is submitted to the registered voters of a municipal corporation, the county board of elections shall return the vote cast on the referendum question to the following:

(1) The clerk of the court for the county.

(2) The governing body of the municipal corporation in which registered voters voted on a referendum question.

(3) If a majority of the votes cast by the registered voters of the municipal corporation are in favor of incorporating as a city, the Secretary of the Commonwealth and the Department of Community and Economic Development.



Section 10206 - Vote against incorporating as city

If the returns of an election under section 10204.1 (relating to notice of election) show that a majority of registered voters in a municipal corporation voted "no" on the referendum question, further proceedings may not occur, and another election on the referendum question may not be held in the municipal corporation until the third ensuing general or municipal election.



Section 10207 - Letters patent and boundaries

If the returns of an election under section 10204.1 (relating to notice of election) show that a majority of registered voters in a municipal corporation voted "yes" on the referendum question, within 60 days after the election, the governing body of the municipal corporation shall furnish to the Secretary of the Commonwealth the necessary information with respect to the boundaries of the new city, and the Governor shall issue letters patent, under the Great Seal of the Commonwealth, reciting the facts, defining the boundaries of the city and constituting the city as a body corporate and politic by the name of the "City of........................."



Section 10208 - Property of entities vested in city

The property and estates of the municipal corporations which have become a city in accordance with this chapter are severally and respectively vested in the corporation or body politic of the city for the use and benefit of the citizens of the city.



Section 10209 - Temporary preservation and city organization

(a) Existing government.--The government of the municipal corporation shall continue in full force and operation until the first Monday of January next succeeding the municipal election under section 10702 (relating to first elections in newly created cities). On the first Monday of January next succeeding the municipal election under section 10702, the officers of the city chosen at the municipal election shall begin their terms of service, and the city government shall be organized under this part.

(b) Service.--If, in the organization of the city government of a newly incorporated city, an individual is appointed by council to an office which, under this part, has a definite term and a definite time for the election of an individual to the office, the individual appointed shall serve only for the time intervening between the individual's appointment and the day set under this part for the regular election or appointment of the officer for a full term.



Section 10210 - Existing liabilities, debts and claims

If a municipal corporation is incorporated as a city in accordance with this part, the following shall apply:

(1) Each suit, prosecution, debt and claim shall be transferred to the newly incorporated city.

(2) Each pending suit involving the municipal corporation shall be under the management and control of the newly incorporated city which shall be substituted as a party in the suit.

(3) Each valid claim and demand existing against the municipal corporation shall be enforceable against the city.

(4) Each bond and floating indebtedness and the interest on a bond and floating indebtedness existing at the time a municipal corporation became incorporated as a city in accordance with this part must be paid by the newly incorporated city in a manner that taxes are uniform throughout the territorial limits of the whole city.






Chapter 103 - Change of Corporate Title

Chapter Notes

Enactment. Chapter 103 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10301 - Resolution and petition

Council may initiate proceedings to change the corporate title of a city by doing all of the following:

(1) Adopting a resolution proposing to make the change in the corporate title of a city.

(2) Presenting to the court of common pleas of the county in which the city is located a petition, along with a certified copy of the resolution, requesting the change in the corporate title of the city.

Cross References. Section 10301 is referred to in section 10302 of this title.



Section 10302 - Hearing and decree

(a) Date and publication.--Upon presentation to the court of the petition and resolution under section 10301 (relating to resolution and petition), the court shall set a day for a hearing on the question of the change in the corporate title of the city and shall direct that notice of the hearing be published once a week for three weeks in a newspaper of general circulation.

(b) Testimony.--A court shall permit a resident of the city to give testimony at the hearing in support of or in opposition to the change of the corporate title of the city.

(c) Order.--A court shall order a change of the corporate title of the city in accordance with the petition and resolution of council or dismiss the petition.

Cross References. Section 10302 is referred to in section 10303 of this title.



Section 10303 - Recording decree

A change in the corporate title of a city that is ordered in accordance with section 10302(c) (relating to hearing and decree) may not take effect until a certified copy of the decree of court is filed in the office of the Secretary of the Commonwealth and is recorded in the office of the recorder of deeds of the county in which the city is located.



Section 10304 - Existing rights and liabilities

A change in the corporate title of a city shall not affect any of the following:

(1) A liability incurred.

(2) A right accrued or vested.

(3) An obligation issued or contracted.

(4) A suit or prosecution pending or instituted to enforce a right or penalty accrued or to punish an offense committed prior to the change.






Chapter 104 - Creation and Division of Wards

Chapter Notes

Enactment. Chapter 104 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10401 - General power of council

(a) Power.--In addition to reapportionment of wards under 53 Pa.C.S. Ch. 9 (relating to municipal reapportionment) and section 11 of Article IX of the Constitution of Pennsylvania, a council may, with or without a petition as provided under section 10401.1 (relating to petition of registered voters) and subject to approval by the registered voters as provided under section 10407 (relating to voting procedures), create a new ward, divide a ward or wards or detach part of a ward and attach it to another ward, in accordance with this chapter.

(b) Registered voter requirement.--A new ward must contain at least 300 registered voters according to the last general or municipal election.

(c) Size.--Each ward in a city shall be numbered and composed of compact and contiguous territory as nearly equal in population as practicable and as officially and finally reported in the most recent Federal decennial or special census.

Cross References. Section 10401 is referred to in sections 10401.1, 10403 of this title.



Section 10401.1 - Petition of registered voters

(a) Initiation of proceedings.--Registered voters may petition council to initiate proceedings under section 10401 (relating to general power of council) to create new wards, divide a ward or wards or detach part of a ward and attach it to another ward as follows:

(1) One hundred registered voters may petition council to create or divide a ward if:

(i) In the case of a petition proposing to create a ward, the petitioners reside in the portion of the city which the petition proposes to create as a ward.

(ii) In the case of a petition proposing to divide a ward, the petitioners reside in the ward which the petition proposes to divide.

(2) Twenty-five registered voters may petition to detach part of one ward and attach the detached part to another ward if the petitioners reside in the part of the ward that is proposed to be detached.

(b) Council.--Council shall determine, by motion approved by a majority of council and within 90 days of presentment of the petition, whether to initiate proceedings under section 10401. If the motion is in favor of initiating proceedings, council shall appoint a commission in accordance with section 10403 (relating to appointment of commission).

(c) Court of common pleas.--If council has not approved a motion within 90 days after the presentment of a petition under subsection (a), 10 registered voters may petition the court of common pleas and contest the existing apportionment as violating section 10401. The proceedings before the court shall be conducted in accordance with 53 Pa.C.S. §§ 906 (relating to contest of reapportionment by governing body) and 907 (relating to costs and expenses of contest).

Cross References. Section 10401.1 is referred to in section 10401 of this title.



Section 10402 - (Reserved)



Section 10403 - Appointment of commission

(a) Report and recommendation.--If council initiates proceedings under section 10401 (relating to general power of council), council shall appoint as commissioners five impartial registered voters who are residents of the city to make a report and recommendation concerning the necessity, desirability and feasibility of proposed wards.

(b) Residency.--Except as provided under subsection (c), a commissioner under subsection (a) may not be a resident of a ward which will be affected by the petition.

(c) Exception.--If a city has less than four wards, a commissioner appointed under subsection (a) must be selected from the city at large and may be a resident of a ward which will be affected by the petition.

Cross References. Section 10403 is referred to in sections 10401.1, 10403.2 of this title.



Section 10403.1 - Expenses of commissioners

Council must make an appropriation for reasonable expenses incurred by commissioners for service under this chapter. Each commissioner shall submit for approval an itemized account of the commissioner's expenses to the city controller.



Section 10403.2 - Report

(a) Contents.--

(1) The commissioners appointed by council under section 10403(a) (relating to appointment of commission) shall examine the premises and prepare a report which shall include a draft of each ward affected by the proposed creation, division or detachment showing the following:

(i) The division or change or the lines of each ward as affected by the separation and attachment.

(ii) The population contained within each affected ward using figures officially and finally reported in the most recent Federal decennial or special census.

(2) The report under paragraph (1) shall be submitted to council and shall include a recommendation reflecting the decision of a majority of the commissioners concerning the proposed creation, division or detachment of a ward.

(b) Territory.--Consistent with the standards applied in municipal reapportionment under 53 Pa.C.S. § 903(b) (relating to reapportionment by governing body), a report under subsection (a) may not recommend the creation, division or detachment of a ward unless the result of implementing the report and recommendation would be that each ward in the city is composed of compact and contiguous territory as nearly equal in population as practicable as officially and finally reported in the most recent Federal decennial or special census.

(c) Submittal.--Upon receipt of a report under subsection (a), council shall, by motion, determine whether to submit the question of the proposed creation, division or detachment of a ward as provided in the report to the registered voters of the city in accordance with section 10404 (relating to election).

Cross References. Section 10403.2 is referred to in section 10404 of this title.



Section 10404 - Election

(a) Certification.--If, based upon the report under section 10403.2 (relating to report), council decides to proceed, council shall certify to the county board of elections the question of the creation, division or detachment of the ward to be submitted to the registered voters of each ward which are the subject of the report at the general or municipal election occurring not less than 90 days after the report was approved by council.

(b) Ballot.--The county board of elections shall place the question of approving the creation, division or detachment of a ward on the ballot in each ward or parts of a ward that will be affected by the question at the appropriate election in the manner provided under the Pennsylvania Election Code.

Cross References. Section 10404 is referred to in section 10403.2 of this title.



Section 10405 - Notice of election and review of report

(a) Publication.--A city must publish a notice of election in a newspaper of general circulation at least 15 days prior to the date that the question of approving the creation, division or detachment of a ward is to be presented at the specified general or municipal election.

(b) Contents.--An election notice under subsection (a) must contain a statement of the issue to be submitted to the registered voters at the election, including each ward or parts of a ward to be affected and the date on which the election is to be held. The notice shall reference the report and specify that it is available for review and copying as a public record under the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 10406 - Election laws

Each matter relating to the election at which the question of approving the creation, division or detachment of a ward or is to be presented to the voters shall be governed by the Pennsylvania Election Code.



Section 10407 - Voting procedures

(a) Publication.--The county board of elections must tabulate and publish the results of the referendum in a newspaper of general circulation within 30 days of the election. A certified copy of the results shall be placed on record with the minutes of council.

(b) Positive vote.--If a majority voted in favor of creating or dividing a ward or the detachment of a part of a ward to be attached to another ward, council shall proceed to create or divide a ward or detach a part of a ward to be attached to another ward in accordance with the report and shall number the new wards if necessary.

(c) Negative vote.--If a majority voted against creating or dividing a ward or the detachment of a part of a ward to be attached to another ward, further action may not be taken and a new petition on the same question may not be resubmitted until two years from the date of the election.

Cross References. Section 10407 is referred to in section 10401 of this title.



Section 10408 - Change of ward lines by council

If council determines during proceedings for the division or creation of a ward that any of the boundaries or divisions are uncertain, council must determine the relocation of the line to conform as nearly as possible to the previously determined boundary lines so that each ward in the city is composed of compact and contiguous territory as nearly equal in population as practicable as officially and finally reported in the most recent Federal decennial or special census.



Section 10409 - Pennsylvania Election Code

Nothing under this chapter shall be construed as affecting the powers and duties of the court of common pleas or the county board of elections and restrictions on alteration of election districts as provided under Article V of the Pennsylvania Election Code.






Chapter 106 - City Boundaries

Chapter Notes

Enactment. Chapter 106 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10601 - Navigable stream boundaries

If a city is bounded by the nearest margin of a navigable stream and an opposite municipal corporation is bounded by the nearest margin of the same stream, the boundaries of the city shall extend to the center line of the stream. Nothing under this section shall be construed to repeal a local or special law providing for a different boundary.



Section 10602 - Court establishment of disputed boundaries

(a) Establishment.--If a city or a municipal corporation contiguous to a city disputes the boundary between the city and the municipal corporation, the court of common pleas, after petition of the city or the contiguous municipal corporation, may establish the disputed boundary.

(b) County boundary.--In a dispute involving the boundary of a county, this chapter shall not supersede the application of the act of August 9, 1955 (P.L.323, No.130), known as The County Code, the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code, or any other law applicable to the fixing of county boundaries.

Cross References. Section 10602 is referred to in section 10603 of this title.



Section 10603 - Petition, commissioners and report

(a) Appointment.--After petition under section 10602(a) (relating to court establishment of disputed boundaries), the court shall appoint three impartial commissioners who may employ a professional engineer or surveyor.

(b) Hearing.--After giving notice to interested parties by publication once in at least one newspaper of general circulation or as directed by the court, the commissioners shall hold a hearing and view the disputed boundaries.

(c) Report.--A majority of the commissioners shall make a report and recommendations to the court, accompanied by a plot or draft of the lines and boundaries proposed to be established if the lines and boundaries cannot be fully designated by natural lines or boundaries.

(d) Order.--After the filing of the report, it shall be confirmed nisi, and the court may make a further order.

Cross References. Section 10603 is referred to in section 10604 of this title.



Section 10604 - Exceptions and procedure

(a) Filing.--An exception to the report under section 10603(c) (relating to petition, commissioners and report) may be filed by an interested person or municipal corporation within 30 days after the filing of the report.

(b) Date and notice.--The court must set a date for the hearing of an exception under subsection (a) and must provide notice of the hearing.

(c) Referral or confirmation.--

(1) After completion of the hearing under subsection (b), the court may sustain or dismiss the exceptions and confirm the report or refer the report back to the same or new commissioners with the authority to make another report.

(2) If no exceptions are filed within 30 days after the filing of the report, the court must confirm the report in its entirety.

(3) If a report is confirmed in its entirety, the court must enter a decree establishing the lines and boundaries as shown in the report.



Section 10605 - Pay and expenses of commissioners

Each commissioner shall receive reasonable compensation as established by the court and reasonable expenses incurred for surveying services, which must be paid equally by the city and any interested municipal corporation.



Section 10606 - Boundary monuments

If a boundary, ascertained and established under this chapter, cannot be fully described by natural lines, the court must enter an order requiring the boundary to be marked with permanent monuments, placed at intervals of not more than 1,500 feet and at the end of a course. The expense of placing the monuments, as approved by the court, shall be paid equally by the city and any interested municipal corporation.






Chapter 107 - Elected Officers and Elections

Chapter Notes

Enactment. Chapter 107 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10701 - Elected officers, term, reelection and vacancy

(a) Elected officer and term.--

(1) Except as provided under subsection (c), the elected officers of a city shall be a mayor, four council members, a controller and a treasurer.

(2) Except as provided under section 10702 (relating to first elections in newly created cities) with respect to the first election of members of council, each elected officer shall serve for a term of four years from the first Monday of January next succeeding the officer's election.

(3) An officer shall be eligible for reelection.

(b) Disqualification.--An individual elected to a city office who fails to qualify in accordance with sections 10904 (relating to offices to be held until qualification of successors) and 10905 (relating to oath of office, violation of oath and penalty) and, as applicable, section 11101 (relating to executive departments), 11201 (relating to qualifications), 11401 (relating to qualifications) or 11701 (relating to qualifications, bond and compensation) shall be ineligible to qualify. A vacancy shall exist in the office, and an individual shall be appointed to fill the vacancy in the manner provided under this part.

(c) Addition of council members.--Two additional council members may be elected to form a seven-member council comprised of six council members and the mayor, as follows:

(1) After petition of at least 5% of the registered voters of the city or pursuant to a resolution of council, and approval by a majority of voters at the next municipal or general election, two additional council members shall be elected.

(2) The referendum petition or resolution of council certified by the city clerk must be filed with the county board of elections not later than the thirteenth Tuesday before the next municipal or general election. The county board of elections must place the question before the electors as provided under the Pennsylvania Election Code. The form of the question shall be as follows:

Should two additional council members be elected to serve in this city, so that council shall be comprised of six council members and the mayor?

Yes

No

(3) The county board of elections must tabulate and publish in a newspaper of general circulation the results of the referendum within 30 days of the election.

(4) The question of additional council members may not be voted on more than once in a three-year period.

(5) The terms of a council member elected under this subsection shall be as follows:

(i) At the first municipal election following approval at a general election of the question providing for the election of two additional council members, one of the additional council members shall be elected for a term of four years and one for a term of two years. Each council member shall serve from the first Monday of January after the election.

(ii) At the first general election following approval at a municipal election of the question providing for the election of two additional council members, one of the additional council members shall be elected for a term of three years and one for a term of one year. Each council member shall serve from the first Monday of January after the election.

(iii) After the term listed under subparagraph (i) or (ii), each additional council member shall be elected for a term of four years beginning service from the first Monday of January after the election.

(6) In a city divided into wards, each council member elected under paragraph (5) shall represent the city at large. No earlier than four years after the election adding two additional council members, the city may change the representation of either or both of the two additional seats from at large to ward representation in accordance with Chapter 104 (relating to creation and division of wards) or any other law.

(d) Reduction of council members.--A city that has opted for a seven-member council may reestablish a five-member council comprised of four council members and the mayor, as follows:

(1) In a city in which the electorate has opted for a seven-member council comprised of six council members and the mayor, the city must return to a five-member council, including the mayor, upon petition of at least 5% of the registered voters of the city or pursuant to a resolution of council and after approval by a majority of electors voting at the next municipal or general election. The referendum petition or resolution must be filed with the county board of elections not later than the thirteenth Tuesday before the next municipal or general election. The county board of elections shall place the question before the electors as provided under the Pennsylvania Election Code. The form of the question shall be as follows:

Should this city return to a five-member council comprised of four council members and the mayor?

Yes

No

(2) The county board of elections shall tabulate and publish in a newspaper of general circulation the results of the referendum within 30 days of the election. The question of reducing the seven-member council may not be voted on more than once in a five-year period.

(3) The following shall apply:

(i) At the first municipal election following approval of the question providing for the return to a five-member council comprised of four council members and the mayor, four council members shall be elected to serve from the first Monday of January after the election.

(ii) The terms of the six council members serving on the seven-member council shall cease on the first Monday of January after the election under subparagraph (i).

(iii) The four candidates receiving the highest number of votes for the office of council member shall be elected.

(iv) The two candidates receiving the first and second highest number of votes shall serve for a term of four years.

(v) The two candidates receiving the third and fourth highest number of votes shall serve for a term of two years.

(vi) After the terms listed under subparagraphs (iv) and (v), a council member shall serve a term provided under subsection (a).

Cross References. Section 10701 is referred to in sections 10702, 10801, 10802 of this title.



Section 10702 - First elections in newly created cities

(a) Election.--At the first municipal election occurring at least 90 days after the date of the letters patent issued by the Governor incorporating the city, the registered voters of the city shall elect city officials as provided under section 10701(a)(1) (relating to elected officers, term, reelection and vacancy).

(b) Highest votes.--The two candidates for council receiving the highest number of votes at the election shall serve for terms of four years from the first Monday of January next succeeding the candidate's election.

(c) Next highest votes.--The two candidates for council receiving the next highest number of votes shall serve for terms of two years from the first Monday of January next succeeding the election.

Cross References. Section 10702 is referred to in sections 10209, 10701 of this title.



Section 10703 - Nominations and elections

Each matter relating to a nomination of a candidate and election of a city officer shall be governed by the Pennsylvania Election Code.



Section 10704 - Certificates of election

After the election of city officers under this chapter, the county board of elections must issue and the officer-elect must procure a certificate of election. The officer-elect must present the certificate of election to council on the date and time provided under law for council's organization. The certificate must be filed with the city archives, and the certificate's presentation must be noted in the minutes.






Chapter 108 - Vacancies in Office

Chapter Notes

Enactment. Chapter 108 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10801 - Council and office of mayor

(a) Appointment.--Within 30 days of a vacancy in the office of mayor or other member of council or if an elected mayor or council member has failed to qualify under section 10701 (relating to elected officers, term, reelection and vacancy) prior to taking office, council must, by a majority of council's remaining members, appoint a qualified individual to fill the vacant office.

(b) President judge.--If a council does not fill a vacancy within 30 days under subsection (a) or if a vacancy exists in the offices of at least a majority of the members of council, including the position of mayor, the president judge of the court of common pleas having jurisdiction within the city, must fill each vacancy upon either the petition of at least 10 qualified electors of the city or the petition of a majority of the remaining members of council.

(c) Term.--A individual appointed under subsection (a) or (b) shall serve for the lesser of the following terms:

(1) The remainder of the unexpired term of the office to which the individual is appointed.

(2) Until the first Monday of January after the next municipal election occurring at least 30 days after the vacancy occurred.

(d) Unexpired term.--If necessary to fill the unexpired term of the individual originally elected to an office that has become vacant, an individual shall be elected at the municipal election referred to under subsection (c)(2) to serve from the first Monday of January after the election for the remainder of the unexpired term.



Section 10802 - Controller and treasurer

(a) Appointment.--Within 30 days after a vacancy occurs in the office of city controller or in the office of city treasurer or if an elected city controller or city treasurer has failed to qualify under section 10701 (relating to elected officers, term, reelection and vacancy) prior to taking office, council must appoint a qualified individual to fill the vacant office.

(b) President judge.--If a council does not fill a vacancy within 30 days under subsection (a), the president judge of the court of common pleas having jurisdiction within the city must fill the vacancy upon the petition of at least 10 registered voters of the city.

(c) Term.--An individual appointed under subsection (a) or (b) shall serve for the lesser of the following terms:

(1) For the remainder of the unexpired term of the controller or treasurer whose office has become vacant.

(2) Until the first Monday of January after the next municipal election occurring at least 200 days after the vacancy occurs.

(d) Unexpired term.--If necessary to fill the unexpired term of the controller or treasurer whose office has become vacant, an individual shall be elected at the municipal election referred to under subsection (c)(2) to serve from the first Monday of January after the election for the remainder of the unexpired term.

(e) Bond.--If an individual is elected or appointed to fill an office for which a bond is required and if within 14 days of the date the individual is scheduled to take the oath of office at the organizational meeting of council the individual fails to post a bond, the office shall be deemed to be vacant and the resulting vacancy shall be filled as provided under this chapter.






Chapter 109 - City Officers and Employees

Chapter Notes

Enactment. Chapter 109 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 10901 - Appointment, removal and prohibition

(a) Powers and duties.--Council:

(1) May appoint and dismiss any city officer and employee, except for an elected officer.

(2) Shall provide for the removal of an officer of the city whose office is established by ordinance, except as provided under this chapter.

(b) Elective city office.--The following shall apply to an individual holding an elective city office:

(1) The individual must be removed from office in accordance with the Constitution of Pennsylvania as follows:

(i) by impeachment;

(ii) by the Governor for reasonable cause after due notice and full hearing on the advice of two-thirds of the Senate; or

(iii) upon conviction of misbehavior in office or of any infamous crime.

(2) This chapter and other provisions of law requiring a forfeiture of office upon the conviction of a crime shall apply only if the court determines that the conviction is for misbehavior in office or for an infamous crime.

(3) Nothing under this section shall prevent title to an elected city office from being tried by proceedings of quo warranto as provided under law.

(c) Appointed office or position.--The following shall apply to an individual who is appointed to a city office or position, except for elective offices:

(1) The individual may be removed by the appointing power, except as limited under law or the Constitution of Pennsylvania.

(2) The individual must be removed on conviction of misbehavior in office or of an infamous crime.

(d) Prohibition.--Except as otherwise provided under law, an individual may not concurrently hold elective city office and be an employee of the same city.

Cross References. Section 10901 is referred to in sections 10902, 10905, 10908, 11209, 11912 of this title.



Section 10902 - Number, duties and compensation

(a) Prescription.--Except as otherwise provided under this chapter, council may prescribe, by ordinance, the number, duties and compensation of the officers and employees of the city.

(b) Limitations.--The following shall apply to compensation paid to an officer or employee of the city:

(1) A payment may not be authorized from the city treasury to an officer or employee of the city unless that officer or employee has been elected or appointed in accordance with law.

(2) Unless previously authorized under law, an ordinance may not give extra compensation to an officer or employee of the city.

(c) Offense.--An officer drawing or countersigning a document authorizing payment or passing or paying a voucher contrary to this section commits a misdemeanor and shall, upon conviction, be:

(1) subject to forfeiting office in accordance with section 10901(b)(2) (relating to appointment, removal and prohibition); and

(2) sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than one year, or both.



Section 10903 - Salary, compensation and emoluments of officers

(a) Prohibition.--A city may not increase or diminish the salary, compensation or emoluments of an elected officer after the officer's election. A change in salary, compensation or emoluments of an elected office shall take effect at the beginning of the next term of the member of council or other elected official.

(b) Retirement benefits.--Nothing under subsection (a) shall be construed to limit retirement benefits applicable to each employee and officer.



Section 10904 - Offices to be held until qualification of successors

(a) Successor.--An officer of a city, who has been elected or appointed and has qualified under this chapter, shall hold office until the officer's successor meets all of the following:

(1) Is elected or appointed and takes the oath of office.

(2) Provides the necessary bond.

(3) Takes other necessary actions required by law to qualify to assume office.

(b) Failure to appear.--If an elected official fails to appear at the organizational meeting of council to demonstrate the official's qualifications for office and to take the oath of office either:

(1) the official must fully qualify for office and take the oath of office within 14 days of the date of the organizational meeting of council; or

(2) the office of that elected official shall be deemed to be vacant and the vacancy shall be filled in the manner provided by this chapter.

(c) Multiple terms expiring.--Members whose terms have expired and who are to be replaced shall draw lots to determine which of the members shall continue to serve on council until the member's successor duly qualifies or takes the oath of office when all of the following apply:

(1) The terms of office of more than one council at-large member expire.

(2) More than one seated council member is to be replaced as the result of an election.

(3) Only one of the newly elected council members fails to qualify to assume office.

(d) Continuing to hold office.--An individual continuing to hold office under this section after the first Monday of January, which would have marked the end of the individual's term, may not participate in:

(1) The deliberations concerning the individual's successor.

(2) A vote appointing the individual's successor.

Cross References. Section 10904 is referred to in sections 10701, 11202 of this title.



Section 10905 - Oath of office, violation of oath and penalty

(a) Oath required.--Each officer of the city, whether elected or appointed, shall, before entering upon the officer's respective duties, take and subscribe an oath or affirmation of office pursuant to 53 Pa.C.S. § 1141 (relating to form of oaths of office).

(b) Oath as qualification.--An individual who refuses to take the oath shall be deemed not to have met the qualifications to hold office.

(c) Violation.--An individual who violates the individual's oath:

(1) commits a misdemeanor; and

(2) upon conviction shall be:

(i) sentenced to pay a fine of not more than $1,000 or to imprisonment for not more than one year, or both; and

(ii) subject to forfeiting office in accordance with section 10901 (relating to appointment, removal and prohibition).

Cross References. Section 10905 is referred to in sections 10701, 11004, 11202, 12303 of this title.



Section 10906 - Bond to be given by officers and agents

(a) Bond.--In addition to the requirements for bonding that may be imposed by this chapter or any other law, council may require from each elected or appointed officer and agent of the city a lawful bond with corporate surety for the faithful performance of his or her duties.

(b) Requirement.--An officer or agent required by law or ordinance to give bond may not be sworn into office or enter upon the duties of office until the bond has been approved by the proper authority.



Section 10907 - Surety bonds, insurance and premiums

(a) Bonds.--Unless otherwise provided by this chapter or any other provision of law, the following shall apply when an elected or appointed officer or employee of a city is required to give a bond:

(1) The bond shall be for the faithful performance of the duties of the elected or appointed officer or employee.

(2) The bond shall be endorsed by a surety or other company that is:

(i) Authorized by law to act as a surety.

(ii) Qualified to do business in this Commonwealth.

(3) The bond of an elected or appointed officer or employee shall be with a corporate surety and not with an individual or personal surety.

(4) The city shall pay the premium on the bond, unless either:

(i) all or a portion of the premium on the bond is to be paid by the Commonwealth or political subdivisions other than the city; or

(ii) provisions are otherwise made in law for payment of the premium on the bond, in which case the city shall pay the unpaid portion of the premium.

(5) The bond shall be approved by the city solicitor.

(6) In addition to any other conditions required by law, the bond shall be in the sum and with conditions as council may direct.

(b) Exception.--Except as may be otherwise provided in section 11402 (relating to bond, insurance and salary), when an elected or appointed officer or employee of a city is required to give a bond for the faithful performance of the officer's or employee's duties, in lieu of the bond council may:

(1) Purchase one or more blanket bonds for elected or appointed officers or employees.

(2) Purchase insurance provided that the insurance covers the same events of loss and insures the city against the same misconduct as the bond required under this chapter.

(c) Insurance.--In addition to a bond required by this chapter or insurance in lieu of the bond, council may require insurance in accordance with the following:

(1) A city officer or employee who as part of the officer's or employee's official duties handles money or has money in the officer's or employee's possession may be required to be covered by adequate insurance which provides the types of protection against loss as may be designated by council.

(2) Council may require the insurance to include protection against loss through robbery, burglary or larceny.

(3) The cost of the insurance shall be paid by the city and the amount of the insurance shall be fixed by council.

Cross References. Section 10907 is referred to in sections 11402, 11408, 11701, 11802, 11803 of this title.



Section 10908 - Officers not to become surety on bonds given to city and penalty

(a) Surety.--A city officer or member of council may not become the surety on a bond or obligation given to the city by an agent or contractor for the faithful performance of a trust, agency or contract.

(b) Penalty.--An individual violating a provision of this section commits a misdemeanor and shall, upon conviction, be:

(1) Subject to forfeiting office in accordance with section 10901 (relating to appointment, removal and prohibition).

(2) Sentenced to pay a fine of not more than $100.



Section 10909 - Money and accounts to be delivered by officer to successor

(a) Delivered.--All money, accounts, property, documents or effects belonging to the city in the possession of an officer of the city shall be either:

(1) returned to the city upon the officer's termination of office; or

(2) delivered to the officer's qualified successor.

(b) Violation.--An individual violating the provisions of this section shall be subject to prosecution in accordance with the applicable provisions of 18 Pa.C.S. (relating to crimes and offenses).

(c) Limitation.--Nothing set forth in this section may limit any other remedies at law or in equity available to the city.



Section 10916 - Pennsylvania Municipal League and other municipal affairs organizations

(a) Unification.--A city may:

(1) unite with:

(i) one or more cities;

(ii) cities of two or more classes; and

(iii) one or more municipalities;

(2) form and organize a league of cities and municipalities; and

(3) hold annual conventions for the study and consideration of municipal affairs of concern that pertain to the cities and municipalities comprising the league.

(b) Delegates.--A city that is a member of the league may do the following:

(1) Send delegates to the league.

(2) Pay the necessary expenses, including:

(i) Incidental expenses to attend the annual convention.

(ii) Dues to the league.

(iii) Appropriate money to join and participate in any of the various business and training programs of the league designed to address municipal needs in a cost-efficient manner.

(3) Provide a fund for the necessary costs and expenses of the league and league conventions.

(c) Accounting.--Each delegate shall submit to the city controller for approval an itemized account of the delegate's expenses to be paid under the authority of this section.

(d) Appropriation.--Council is authorized to appropriate money for support of and participation in other organizations at the national and State level concerned with municipal affairs.



Section 10917 - Powers of subpoena and compelling testimony

(a) Applicability.--This section shall apply to any of the following which are specifically empowered to conduct hearings and investigations:

(1) an officer or official of the city; or

(2) a city agency created or authorized to be created by this part.

(b) Issuance.--For the purposes of a hearing or investigation, the officer, official or city agency under subsection (a) shall have the authority to issue subpoenas for the following:

(1) attendance and giving of testimony by witnesses as are subject to the subpoenas of the courts of record of this Commonwealth; and

(2) as duces tecum as to the witnesses.

(c) Format.--In the case of a city agency, the subpoenas shall be issued in the name of the city and of the agency upon the signature of the presiding officer of the city and the official seal, if any, of the agency.

(d) Service.--Subpoenas shall be served by an individual 18 years of age or older, as directed by the city or city agency, in accordance with the Rules of Civil Procedure, and return of service shall be filed in accordance with law and applicable rules of court.

(e) Enforcement.--Subpoenas issued by an officer or official of the city or a city agency shall be enforced in the same manner, and violations of a subpoena shall be subject to the same penalties, as provided by general law for subpoenas of the courts of common pleas of the Commonwealth.

Cross References. Section 10917 is referred to in sections 11704, 12308 of this title.



Section 10918 - Consolidation or integration of fire and police personnel prohibited

A city may not consolidate, integrate or reorganize the paid members of the fire force and the paid members of the police force into one bureau or organization.






Chapter 110 - Council

Chapter Notes

Enactment. Chapter 110 was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Cross References. Subchapter B is referred to in section 11053 of this title.



Section 11001 - Qualifications of council members

(a) Requirements.--A council member shall:

(1) Be at least 18 years of age.

(2) Be elected by the electors at large, subject to the creation of wards pursuant to Chapter 104 (relating to creation and division of wards).

(b) Residency.--

(1) A council member shall reside in the city from which elected and shall have resided in the city continuously for at least one year before election.

(2) Prior to being sworn into office and as a condition to qualifying for office, each elected council member shall present a signed affidavit to the city clerk that either:

(i) states the individual resides in the city and has resided in the city continuously for at least one year preceding the individual's election; or

(ii) in the case of election to a ward office, states the individual resides in the ward from which elected and has resided in the ward continuously for at least one year preceding the individual's election.

(c) Incompatible offices.--The following individuals may not serve as a council member while continuing to hold the incompatible office or employment, except as provided in this chapter:

(1) An officer of the United States or of the Commonwealth, except notaries public or officers of the militia.

(2) A county officer.

(3) An officer of a school district located in the city.

(4) An officer or employee of the city or of a department of the city.



Section 11002 - Vesting of legislative power

The legislative power of every city shall be vested in a council composed of the mayor and council members.



Section 11003 - Organization of council

(a) Organization.--On the first Monday of the January following the regular municipal election, the members of council shall assemble at the usual place of meeting for the purpose of organizing.

(b) Holiday.--If the first Monday is a legal holiday, the meeting shall be held the first day following.

(c) Mayor.--The mayor shall:

(1) Be the president of council.

(2) Be a member of council.

(3) Have the same rights and duties, including introducing bills and making motions, as pertain to other council members.

(d) Vice president.--Unless otherwise provided by ordinance in accordance with section 11101 (relating to executive departments), the vice president of council shall either be:

(1) the member of council designated as the director of the department of accounts and finance; or

(2) the member of council appointed by council as its vice president, if the member of council is not the director of the department of accounts and finance.



Section 11004 - Oath of council members, quorum and rules

(a) Oath.--The members of council shall take the oath of office provided for in section 10905 (relating to oath of office, violation of oath and penalty).

(b) Quorum.--

(1) A majority of the number of members of council shall constitute a quorum.

(2) A smaller number may compel the attendance of absent members, under penalties to be prescribed by ordinance.

(3) Only members physically present at a meeting place within the city shall be counted in establishing a quorum.

(c) Rules.--In accordance with law, council may determine and adopt rules for procedure and conduct of business.

Cross References. Section 11004 is referred to in section 11005 of this title.



Section 11005 - Meetings of council, notice and participation by telecommunication device

(a) Meetings.--

(1) Council shall hold stated meetings at least once each month, and at other times as may be fixed by ordinance, and continue them as long as the transaction of the public business demands.

(2) Special meetings must be held in accordance with the following:

(i) The mayor, as president of council, may call special meetings of council.

(ii) A special meeting of council shall be called by the mayor upon the request of:

(A) two council members in the case of a five-member council; or

(B) three council members in the case of a seven-member council.

(iii) In addition to any notice required by 65 Pa.C.S. Ch. 7 (relating to open meetings), 24-hour notice of a special meeting shall be given to each member.

(iv) A special meeting can be a special purpose meeting or a general purpose meeting, as advertised.

(v) Notice of a special meeting shall state the nature of the business to be conducted at the meeting.

(b) Telecommunication.--Council may provide for the participation of council members in meetings of council by means of telecommunication devices, including telephones or computer terminals which permit audio communication, between locations if:

(1) A quorum under section 11004 (relating to oath of council members, quorum and rules) is established at the convening or reconvening of the meeting. If, after the convening or reconvening of the meeting, a member has been disqualified from voting as a matter of law but is still physically present, council members participating by telecommunication device in accordance with this section shall be counted to maintain a quorum.

(2) The telecommunication device used permits the member or members of council not physically present at the meeting to:

(i) speak to and hear the comments and votes, if any, of the members of council who are physically present as well as other members of council who may not be physically present and who are also using a telecommunication device to participate in the meeting; and

(ii) speak to and hear the comments of the public who are physically present at the meeting.

(3) The telecommunication device used permits members of council and the members of the public who are physically present at the meeting to speak to and hear the comments and votes, if any, of the member or members of council who are not physically present at the meeting.

(4) Council may only authorize participation by telecommunication device for any of the following reasons for physical absence:

(i) Illness or disability of the member of council.

(ii) Care for the ill or newborn in the member's immediate family.

(iii) Emergency.

(iv) Family or business travel.

(5) Nothing in this subsection may be construed to limit the protection and prohibition contained in any law or regulation relating to the rights of the disabled.

(c) Public access.--All meetings of council, whether regular or special, shall be open to the public.

(d) Previous councils.--Council shall be a continuous body and it shall be lawful for a council to complete unfinished business or legislation begun by the preceding council.



Section 11015 - Attendance of witnesses and production of books before council or committee of council

(a) Subpoenas.--Council may compel the attendance of witnesses and the production of books, papers and other evidence at a meeting of the body or a committee of council. A subpoena signed by the mayor or the chairperson of the committee may be issued in a pending case of inquiry or investigation. The subpoena may be served and executed in this Commonwealth.

(b) Oaths.--A member of council and the city clerk shall have power to administer oaths to the witnesses.

(c) Refusal.--

(1) If a witness refuses to testify as to a fact within the witness' knowledge, or to produce a book or paper within the witness' possession or under the witness' control required to be used as evidence in the case, the city clerk shall report the facts relating to the refusal to the court of common pleas. The court:

(i) May hear new evidence which may be offered on behalf of or against the witness.

(ii) Shall hear all questions arising from the refusal and new evidence not included in the clerk's report.

(2) If the court determines that the testimony or evidence required by the witness is legal, properly competent and ought to be given or produced by the witness, the court shall order the witness to testify or produce books or papers, or both, as the case may be.

(3) If the witness refuses to testify or to produce the books or papers, the court shall have power to hold the witness for contempt.

(d) Penalties and reimbursement.--An individual called as a witness and examined under oath shall be liable to indictment, conviction and punishment for perjury as if the witness had been called and examined before a committee of the General Assembly or in a judicial proceeding before a court of record, in accordance with existing laws. An individual outside of the city subpoenaed under this section shall be entitled to:

(1) Be reimbursed for mileage to and from the city at the maximum mileage rate periodically established by the United States Internal Revenue Service.

(2) A per diem allowance as established by council for the individual's time in the city.

Cross References. Section 11015 is referred to in section 11205 of this title.



Section 11016 - Salaries

(a) Salary.--Except as provided in subsection (b), a council member shall receive an annual salary for the member's service during the member's term. The salary shall be fixed by ordinance and payable in regular installments. Council may, by an ordinance fixing the salaries, provide for the assessment and retention from the salaries of reasonable fines for absence from regular or special meetings of council or committees of council.

(b) Compensation.--As an alternative to the annual salary method in subsection (a), council may provide that a member of council will receive compensation, based on attendance, on a per-meeting basis. The compensation shall only be payable for duly advertised public meetings in which a council member participated. If council has provided that members of council will receive compensation on a per-meeting basis, council may provide for the forfeiture of up to 1/12th of the annual compensation of a council member or impose another appropriate penalty for each unexcused absence from a regularly scheduled meeting.

(c) Range.--The salary paid to a council member shall be in accordance with the following:

(1) Until changed by ordinance, for the term of council members in newly created cities, each council member may receive a salary as follows:

(i) Not more than $1,875 per year in cities having a population of less than 5,000.

(ii) Not more than $2,500 per year in cities having a population of 5,000 or more but less than 10,000.

(iii) Not more than $3,250 per year in cities having a population of 10,000 or more but less than 15,000.

(iv) Not more than $4,125 per year in cities having a population of 15,000 or more but less than 25,000.

(v) Not more than $4,375 per year in cities having a population of 25,000 or more but less than 35,000.

(vi) Not more than $5,000 per year in cities having a population of 35,000 or more.

(2) The compensation to be received by council members and elected officials in cities other than newly created cities shall be fixed by ordinance of council finally enacted at least two days prior to the last day fixed by law for candidates to withdraw their names from nominating petitions.



Section 11016.1 - Appointment of city clerk

(a) Appointment.--Council shall appoint a city clerk, whose compensation shall be fixed by ordinance, who meets all the following criteria:

(1) Is an at-will employee.

(2) Has no property interest in the city clerk's position.

(b) Powers and duties.--Council may, by ordinance or resolution, prescribe duties of the city clerk in addition to those established by law. The city clerk shall have the power of a notary public to administer oaths in any matter pertaining to the business of the city or in a legal proceeding in which the city is interested.

(c) Custody.--The records of council shall be in the actual or constructive custody of the city clerk and shall be subject to inspection and copying in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 11018.1 - Ordinances and resolutions

(a) Ordinances.--With regard to ordinances, the following shall apply:

(1) Council shall enact ordinances as may be necessary to carry out the requirements of this part and impose fines and penalties for the violation of the ordinances, recoverable in the manner provided in this part and subject to limitations as to the amount of the fines and penalties.

(2) Every legislative act of council shall be by ordinance and the legislative acts shall include:

(i) Tax ordinances.

(ii) General appropriation ordinances.

(iii) All ordinances that:

(A) Exercise the police power of the city.

(B) Regulate land use, development and subdivision.

(C) Impose building, plumbing, electrical, property maintenance, housing and similar standards.

(D) Otherwise regulate the conduct of persons within the city.

(iv) Imposition of penalties for the violation of ordinances.

(3) A proposed ordinance may be introduced by a council member and council may require that the introduction of a proposed ordinance by a council member be by motion.

(b) Resolutions.--With regard to resolutions, the following shall apply:

(1) Council shall adopt resolutions in accordance with the provisions of this part.

(2) The purposes for which resolutions may be adopted shall include, but not be limited to, the following:

(i) Ceremonial or congratulatory expressions of the goodwill of council.

(ii) Statements of public policy of council.

(iii) Approval of formal agreements of the city, except when an agreement arises under a previously approved purchasing system of the city.

(iv) Approval of the acquisition, disposition and leasing of real property.

(v) Approval of administrative rules and regulations arising under State statutes or city ordinances.

(3) When eminent domain proceedings are instituted by resolution, notice of the resolution, including a description of the subject properties, must be published once in a newspaper of general circulation not more than 60 days nor fewer than seven days prior to adoption.



Section 11018.2 - Voting, no veto and vote necessary to enact ordinances or adopt resolutions

(a) Voting generally.--Members of council present or participating via a telecommunication device shall vote on each question before council, except:

(1) As may be required by the provisions of a public official ethics law which may be applicable to members of council.

(2) As may be excused by a simple majority vote of the members of council present at a council meeting, for cause, which shall be entered in the journal, as may be deemed appropriate.

(b) Veto.--The mayor shall have no right of veto.

(c) Majority vote.--Except as otherwise provided in this part, an ordinance may not be enacted and a resolution may not be adopted by council without an affirmative vote of a majority of the number of the members of council.

Cross References. Section 11018.2 is referred to in section 11018.3 of this title.



Section 11018.3 - Journal of proceedings, recording and withholding of vote

(a) Journal.--Council shall keep a journal of the proceedings. The journal shall be in the possession of the city clerk and shall, at all times, be open to public inspection.

(b) Recording.--For every vote, the yeas and nays shall be called and recorded by the city clerk. An ordinance shall and a resolution may be reduced to writing before the vote is taken on the ordinance or resolution.

(c) Withholding.--A member of council shall not withhold the member's vote on a question before council unless permitted to do so in accordance with section 11018.2(a) (relating to voting, no veto and vote necessary to enact ordinances or adopt resolutions).



Section 11018.4 - Signing and attesting ordinances

A legislative act of council shall be by ordinance. An ordinance enacted by council shall be signed by the mayor and attested by the city clerk.



Section 11018.5 - Proposed ordinances and titles

(a) Format.--A proposed ordinance shall be presented to council in written form as a bill and shall be numbered sequentially for the calendar year.

(b) Single subject.--An ordinance, except for a general appropriation ordinance, may not be enacted containing more than one subject, which shall be reasonably identified in the title.

(c) Original purpose.--An ordinance may not be altered or amended upon enactment by council as to change the original purpose.

(d) Title.--The title of an ordinance shall not be considered in the construction or interpretation of the ordinance by a court of competent jurisdiction.



Section 11018.6 - Reading of proposed ordinances and final enactment

(a) Reading.--The title of every proposed ordinance shall be read at least twice, once when introduced and again before final enactment by council. Amendments or other changes to the proposed ordinance shall be read in their entirety.

(b) Public availability.--A complete copy of every ordinance introduced shall be available for public inspection at the city clerk's office during regular office hours.

(c) Time frame.--An ordinance may not be finally enacted by council the same day it was introduced. At least three days shall intervene between the ordinance's introduction and final enactment by council.

(d) Numbering.--Upon enactment, ordinances shall be numbered sequentially.



Section 11018.7 - Payments not authorized by law

An ordinance may not be enacted and a resolution may not be adopted providing for the payment of money by the city without previous authority of law. An officer executing a document authorizing payment, making a payment or passing a voucher for a payment not authorized by law commits a misdemeanor. The officer shall, upon conviction, be sentenced to pay a fine of not more than $5,000 and to imprisonment for not more than one year.



Section 11018.8 - Time of taking effect of ordinances

Unless otherwise provided by law, an ordinance, except those pertaining to the subjects set forth in section 11050(b) (relating to time ordinances go into effect), shall take effect after:

(1) The tenth day after enactment.

(2) Being signed by the mayor.

(3) Being attested by the city clerk.



Section 11018.9 - Publication of proposed ordinances

(a) Publication required.--A proposed ordinance, except as otherwise provided in this chapter, shall be published in a newspaper of general circulation not more than 60 days nor fewer than seven days prior to enactment.

(b) Contents.--

(1) Except as otherwise provided by law, the publication of a proposed ordinance shall include either:

(i) the full text; or

(ii) the title and a summary of the ordinance setting forth the provisions in reasonable detail and a reference to a place within the city where copies of the proposed ordinance may be examined.

(2) If the full text is not published, the newspaper in which the proposed ordinance is published shall be furnished a copy of the ordinance, upon request.

(c) Readvertisement.--In the event substantial amendments are made in the proposed ordinance, before voting upon enactment, council shall, within 10 days, readvertise in one newspaper of general circulation a brief summary setting forth all provisions and amendments in reasonable detail.

Cross References. Section 11018.9 is referred to in section 141A04 of this title.



Section 11018.10 - Filing of proposed ordinances

(a) Place of filing.--If the full text is not published, an attested copy of the proposed ordinance shall be filed when the summary of the ordinance is published in the county law library or other county office designated by the county commissioners. The county commissioners may impose a fee no greater than necessary to cover the actual costs of storing the proposed ordinances. Filing with the county may be completed by the submission of an electronic copy of the ordinance through a method available, in the sole discretion of the county, to permit receipt by the office storing municipal ordinances. Upon request by the city, the county shall notify the city of the method by which electronic copies may be submitted. The county may store the ordinance electronically, provided that the public is able to access the electronically stored city ordinances during regular business hours at the office or at a remote location. The city shall retain a printed copy of the e-mail and ordinance as transmitted.

(b) Date of filing.--The date of filing the proposed ordinance with the county shall not affect the effective date of the ordinance or the validity of the process of enactment of the ordinance.



Section 11018.11 - Records of ordinances maintained by city clerk

(a) Records.--Within one month after enactment, each ordinance shall be certified and recorded by the city clerk in a book provided by the city which shall, at all times, be open to the inspection of the public. A standard or nationally recognized code or a portion of the standard or nationally recognized code enacted by reference need not be recorded in or attached to the ordinance book but shall be deemed to have been legally recorded if the ordinance by which the code was enacted by reference is recorded, with an accompanying notation stating where the full text of the code is filed. A failure to record within the time provided shall not be deemed a defect in the process of the enactment or adoption of the ordinance.

(b) Compilation or codification.--At the close of each year, with the advice and assistance of the city solicitor, the city clerk shall bind, compile or codify all the ordinances of the city, or true copies of the ordinances, which remain in force and effect.

(c) Indexing.--The city clerk shall also properly index the record books, compilation or codification of ordinances.

(d) Retention.--The retention of ordinances shall be in accordance with 53 Pa.C.S. Ch. 13 Subch. F (relating to records).

(e) Attachment.--A city ordinance or portion of a city ordinance which prior to June 6, 1963, is attached to the city ordinance book shall be considered in force as if the ordinance or portions of the ordinance were recorded directly upon the pages of the ordinance book.

Special Provisions in Appendix. See section 3(3)(i) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.



Section 11018.12 - Proof and evidence

(a) Proof.--An ordinance, resolution, motion or other proceeding of council may be proved by the certificate of the city clerk under the corporate seal.

(b) Evidence.--When an ordinance, resolution, motion or proceeding of council is printed or published in book or pamphlet form by authority of the city, it shall be read and received as evidence in all courts and elsewhere without further proof.



Section 11018.13 - Standard or nationally recognized codes

(a) Authority to enact.--In the same manner as other ordinances, and except as otherwise provided in this chapter or the Pennsylvania Construction Code Act, council may enact, by reference to a standard or nationally recognized code, all or a portion of the standard or nationally recognized code as an ordinance of the city. Three copies of the proposed standard or nationally recognized code, portion of the code or amendment to the code shall be filed in the office of the city clerk at least 10 days before council considers the proposed ordinance. Upon enactment, a copy shall be kept with the ordinance book and available for public use, inspection and examination.

(b) Time frame.--

(1) Except as otherwise provided by the Pennsylvania Construction Code Act and regulations adopted pursuant to the act, an ordinance adopting, by reference, a standard or nationally recognized code shall be enacted within 60 days after introduction and shall encompass subsequent changes in the code unless otherwise specified in the ordinance.

(2) An ordinance which incorporates standard or nationally recognized code amendments by reference shall become effective after the same procedure and in the same manner as is specified in this section for original adoption of the code.

(c) Technical regulations or code.--An ordinance that incorporates, by reference, standard technical regulations or code shall be subject to the provisions of the Pennsylvania Construction Code Act, if applicable.

Cross References. Section 11018.13 is referred to in sections 11018.15, 141A04 of this title.



Section 11018.14 - Maps, plans or drawings

(a) Adoption.--Except as otherwise provided under the Municipalities Planning Code, if maps, plans or drawings are to be adopted as part of an ordinance, council, instead of publishing the maps, plans or drawings as part of the ordinance may make reference to, in publishing the ordinance or a summary of the ordinance, the location where the maps, plans or drawings are on file and may be examined.

(b) Amending.--Once enacted as part of an ordinance, a map, plan or drawing shall be amended by ordinance.

Cross References. Section 11018.14 is referred to in section 11018.15 of this title.



Section 11018.15 - Codification of ordinances

(a) Preparation authorized.--Council may prepare a consolidation or codification of the general body of city ordinances or the ordinances on a particular subject. Council may adopt the consolidation or codification as an ordinance of the city in the same manner prescribed for the adoption of an ordinance, except as follows:

(1) A consolidation or codification to be enacted as a single ordinance shall be introduced in council at least 30 days before its final enactment. At least 15 days before final enactment, notice of introduction of the consolidation or codification specifying the general nature and content shall be given, by advertisement, in a newspaper of general circulation.

(2) The required advertised notice of the proposed adoption of the consolidation or codification shall include:

(i) A listing of the table of contents.

(ii) A place within the city where a copy of the proposed consolidation or codification may be examined.

(b) Additional procedure.--The procedure for the consolidation or codification of city ordinances as a single ordinance may also be followed in enacting a complete group or body of ordinances repealing or amending existing ordinances as may be necessary in the course of preparing a consolidation or codification of the city ordinances. The advertisement giving notice of the proposed adoption shall list, in lieu of a table of contents, only the titles of each of the ordinances in the complete group or body of ordinances.

(c) Adoption by reference.--The consolidation or codification may contain provisions which will operate to adopt, by reference, a building, fire prevention or other standard or model code or zoning ordinance and zoning map in accordance with section 11018.13 (relating to standard or nationally recognized codes) and, if applicable, section 11018.14 (relating to maps, plans or drawings).



Section 11018.16 - Enforcement of ordinances, recovery and payment of fines and penalties

(a) Enforcement.--An action, prosecution, complaint or proceeding for the violation of an ordinance of the city and for the fine, penalty and forfeiture imposed shall be instituted in the corporate name of the city and be conducted in the manner prescribed by law.

(b) Proceedings.--Unless otherwise provided by law, a proceeding for the violation of the ordinances of the city shall be conducted as a summary conviction proceeding, or a proceeding for the recovery of penalties, before a magisterial district judge with the same right of appeal from a final judgment entered.

Cross References. Section 11018.16 is referred to in sections 12340, 12975 of this title.



Section 11018.17 - Penalty

A person who violates an ordinance enacted under the authority of this chapter for which no penalty is specified commits a summary offense and, upon conviction, shall be sentenced to pay a fine of not more than $1,000 or to imprisonment for not more than 90 days, or both.

Cross References. Section 11018.17 is referred to in sections 12340, 12975 of this title.



Section 11030 - Initiation of proposed ordinances by petition and exceptions

(a) Submission.--Except as provided in subsection (b), a proposed ordinance may be submitted to council by a petition signed by the electors of a city in accordance with this subchapter.

(b) Exclusions.--The following proposed ordinances may not be submitted by petition to council in accordance with this subchapter:

(1) Proposed ordinances dealing with the subjects set forth in section 11050(b) (relating to time ordinances go into effect).

(2) Proposed ordinances to repeal, amend or modify an ordinance which took effect after having been subject to the provisions of the referendum for reconsideration of the ordinance.



Section 11031 - Petition and notice

If the city clerk receives a written request for the preparation of a petition for the submission of a proposed ordinance to council by at least 100 qualified electors of the city and the request is accompanied by a copy of the proposed ordinance, within 10 days of receipt the city clerk shall do each of the following:

(1) Prepare the requested petition.

(2) Publish notice at least once in a newspaper of general circulation that provides at least the following information:

(i) The date on which the request for the petition was received and that the petition will be ready for signing at the expiration of 10 days from that date.

(ii) The purpose for which the petition is made.

(iii) The place at which and the dates and times during which the petition may be signed, with 15 business days being allowed for signatures.



Section 11032 - Signing and oath

(a) Petition.--A petition for the submission of a proposed ordinance shall be signed in the city clerk's office. The petition shall be retained in the city clerk's office at all times for a period of 15 days. Each signer shall:

(1) Add to the signer's signature the signer's address.

(2) Make oath before the city clerk that the signer is a qualified elector of the city and resides at the address given.

(b) Hours.--The city clerk shall keep the city clerk's office open, at a minimum, from 9 a.m. through 7 p.m. Monday through Friday, except holidays, for the purpose of permitting electors to sign the petition. The city clerk shall not permit an individual to sign the petition after 7 p.m. on the last day for signing the petition.



Section 11033 - Number of signatures, examination and certificate by city clerk

(a) Signatures.--Within 10 days after the period of time for signing the petition has elapsed, the city clerk shall:

(1) Examine the petition.

(2) Ascertain whether or not the petition is signed by electors of the city, equal in number to at least 20% of the entire votes cast by registered electors for all candidates for mayor at the last preceding municipal election at which a mayor was elected.

(b) Employees.--If necessary, council may allow the city clerk additional help for the purpose of complying with this section.

(c) Results.--The city clerk shall attach to the petition the clerk's certificate showing the result of the examination.

(d) Failure.--If less than the required 20% under subsection (a)(2) is certified, the petition shall fail and shall be filed in the office of the city clerk.

Cross References. Section 11033 is referred to in sections 11034, 11035, 11051 of this title.



Section 11034 - Submission to council

If the petition is certified to contain signatures as required in section 11033(a)(2) (relating to number of signatures, examination and certificate by city clerk), the city clerk shall submit the petition to council without delay.



Section 11035 - Actions by council and notices

If the petition accompanying the proposed ordinance is signed by electors of the city as required in section 11033(a)(2) (relating to number of signatures, examination and certificate by city clerk), council shall do one of the following:

(1) Enact the proposed ordinance without alteration within 20 days, except as otherwise provided in this chapter, after attachment of the city clerk's certificate to the accompanying petition.

(2) Call for a referendum to be held at the time of the next general, municipal or primary election occurring at least 90 days thereafter, at which election the proposed ordinance must be submitted, without alteration, to the electors of the city for a vote, after attachment of the city clerk's certificate to the accompanying petition. Notice of the election and the text of the question to be submitted to the electors shall be published in the same manner as publication is required in section 1201 of the Pennsylvania Election Code.



Section 11036 - Form of ballot on submission to vote

The question to be submitted to the electors on the proposed ordinance shall be framed to state the nature of the proposed ordinance, followed by the words "yes" and "no". The question shall be placed on the ballot which shall be counted, returned and computed in accordance with section 11062 (relating to computing and filing returns) and the election laws of this Commonwealth.



Section 11037 - Effect of majority vote

If the majority of the qualified electors voting on the proposed ordinance vote in favor of the ordinance, the ordinance shall become a valid and binding ordinance of the city.



Section 11038 - No repeal within two years

An ordinance proposed by petition, whether enacted by council or adopted by a vote of the electors, shall not be repealed or amended within two years of the effective date except by a vote of the electors.



Section 11039 - Number of proposed ordinances to be submitted and elections limited

Any number of proposed ordinances may be voted upon at the same election, in accordance with the provisions of this subchapter. Proposed ordinances on the same subject matter shall not be submitted by petition more frequently than once every three years.



Section 11040 - Submission for repeal by council

Council may submit a proposition for the repeal or amendment of an ordinance to be voted upon at a succeeding municipal, general or primary election occurring at least 90 days after council's submission of the proposition. Should the submitted proposition receive a majority of the votes cast on the proposition at the election, the ordinance shall be repealed or amended accordingly.



Section 11041 - Publication of proposed ordinance, repeal or amendment

Whenever a proposed ordinance is to be submitted to the electors of the city at an election or an ordinance is submitted by council for repeal or amendment, notice of the election and text of the question to be submitted to the electors shall be published in the same manner as publication is required in section 1201 of the Pennsylvania Election Code.



Section 11050 - Time ordinances go into effect

(a) Timing.--Except as provided in subsection (b), an ordinance enacted by council may not go into effect before 10 days from the time of the ordinance's final enactment by council.

(b) Immediate enactment.--The following may be made effective upon final enactment:

(1) An ordinance:

(i) Expressly required to be enacted by the general laws of this Commonwealth.

(ii) Expressly required to be enacted by the provisions of any act of the General Assembly.

(iii) That contains provisions and matters which are subject to the approval of an officer or tribunal of the Commonwealth.

(2) An ordinance providing for any of the following:

(i) Tax levies or fees.

(ii) Annual and other appropriations.

(iii) The exercise of the right of eminent domain.

(3) An ordinance providing for any of the following:

(i) The preservation of the public peace, health, morals and safety.

(ii) The exercise of the police powers of the city government.

(iii) The prevention and abatement of nuisances.

(4) An ordinance providing for an election to increase indebtedness and any other ordinance which by law must be submitted to an election before it shall take effect.

(5) An ordinance providing for the opening, paving, grading or other improvement of streets or highways if the improvement is petitioned for by a majority, in number or interest, of the abutting property owners.

(6) An ordinance providing for either:

(i) the construction of sewers; or

(ii) streets, highways and sidewalks to be kept in:

(A) Good order and repair.

(B) In a safe and passable condition.

Cross References. Section 11050 is referred to in sections 11018.8, 11030, 11051 of this title.



Section 11051 - Petition and reconsideration of ordinance

With the exception of an ordinance dealing with the subjects set forth in section 11050(b) (relating to time ordinances go into effect), an ordinance shall be suspended from going into operation and shall be reconsidered by council if all of the following occur:

(1) A petition is presented to council:

(i) within 10 days after the ordinance's final enactment;

(ii) in accordance with this subchapter; and

(iii) which protests against enactment of the ordinance.

(2) The petition must be signed by electors as required in section 11033(a)(2) (relating to number of signatures, examination and certificate by city clerk).

Cross References. Section 11051 is referred to in sections 11052, 11054 of this title.



Section 11052 - Preparation of petition by city clerk and notice

(a) Petition.--A petition under section 11051 (relating to petition and reconsideration of ordinance) shall be prepared by the city clerk immediately upon receipt by the clerk of the written request of 100 qualified electors of the city asking that the petition be prepared. Upon preparation of the petition, the clerk shall give notice by publication in a newspaper of general circulation:

(1) That the petition is ready for signing.

(2) The purpose of the petition.

(3) The place and time when the petition may be signed.

(b) Signing.--The signing shall be done only in the city clerk's office where the petition shall be retained during the period of 10 days after the enactment of the ordinance.



Section 11053 - Additional petitions

(a) Petitions.--In order to facilitate the signing of the petition, the city clerk shall make at least two additional similar petitions for signing by the qualified electors. Signing an additional similar petition shall have the same force and effect as signing the original petition. The city clerk is authorized to employ at least two individuals to take charge of the additional petitions.

(b) Employees.--The city clerk and employees hired under this section are empowered to administer the oath required to be taken by the electors. This section also shall apply to petitions initiating ordinances under Subchapter B (relating to initiating ordinances by electors).

Cross References. Section 11053 is referred to in section 11054 of this title.



Section 11054 - Signatures, oath and time of signing

(a) Signers.--Each signer of a petition under section 11051 (relating to petition and reconsideration of ordinance) shall also do all the following:

(1) Include the signer's address.

(2) Make an oath before the city clerk or other person authorized under section 11053 (relating to additional petitions) that the signer:

(i) Is a qualified elector of the city.

(ii) Resides at the address given.

(b) Office hours.--The city clerk shall keep the city clerk's office open, at a minimum, from 9 a.m. through 7 p.m. Monday through Friday, except holidays, for the purpose of receiving signatures to the petitions. The city clerk shall not permit an individual to sign a petition after 7 p.m. of the tenth day following the enactment of the ordinance on which the referendum vote is requested.



Section 11055 - Presentation of petition to council

At the expiration of 10 days, the petition shall be filed with council and presented by the city clerk at council's next meeting.



Section 11056 - Ascertainment of number of signers and report

After presentation of the petition to council, the city clerk shall ascertain whether or not the referendum petition is signed by a number of registered electors equal to 20% of all the votes cast for all candidates for mayor at the last preceding municipal election at which a mayor was elected. Council may allow the clerk additional help for that purpose. After the clerk has made the examination, the clerk shall report the result to council.



Section 11059 - Effect of petition and submission to electors

(a) Petition lacking signatures.--If it appears that the petition under this subchapter has not been signed by the required number of electors, no action shall be taken. The ordinance shall be taken to be in full force from the time or times it would have gone into effect had there been no petition against the ordinance.

(b) Reconsideration.--Council must reconsider an ordinance if the petition is signed by a number of electors equal to 20% of all the votes cast for mayor. If the ordinance is not entirely repealed by council on reconsideration, council must call a referendum to be held at the time of the next general, municipal or primary election occurring at least 60 days after the reconsideration.

(c) Submission.--At the election, the ordinance shall be submitted without alteration in accordance with the Pennsylvania Election Code.



Section 11060 - Certification to county board of elections, ballots or ballot labels and expense of elections

(a) Certification.--The city clerk, after consultation with the city solicitor, shall certify to the county board of elections a copy of the ordinance and the proceedings of council directing the referendum vote. The county board of elections shall cause the question to be printed for use in the election districts of the city.

(b) Preparation.--The preparation of ballots or ballot labels for and the holding of a referendum shall be conducted in the manner as provided in the Pennsylvania Election Code.

(c) Number.--Any number of ordinances may be referred and voted on at the same election.



Section 11061 - Form of ballot or ballot label

The ballot used when voting on the ordinance shall contain a question stating the nature of the referred ordinance followed by the words "yes" and "no" and shall be conducted in the manner as provided in the Pennsylvania Election Code.



Section 11062 - Computing and filing returns

(a) Computing.--An officer holding an election shall keep a tally sheet and make a return of votes on the referendum question in the same manner as a tally sheet is kept and a return is made in an election of officers and the submission of other questions as provided by the Pennsylvania Election Code.

(b) Filing.--A return shall be filed with the county board of elections which shall compute the return and certify the results to council. The return and certification of a referendum question shall be conducted in the manner as provided in the Pennsylvania Election Code.

Cross References. Section 11062 is referred to in section 11036 of this title.



Section 11063 - Effect of vote

If a majority of the electors vote in favor of the ordinance, the ordinance shall take effect when the results of the election are certified by council. If a majority of the electors vote against the ordinance, the ordinance shall be nullified.



Section 11064 - Publication of ordinance before election

Before any referendum is held on any ordinance in accordance with this subchapter, the city shall provide notice of the ordinance by publishing a copy of the ordinance in a newspaper of general circulation. Publication in accordance with this section shall be in addition to the publication requirements of the Pennsylvania Election Code.






Chapter 111 - Executive Department

Chapter Notes

Enactment. Chapter 111 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11101 - Executive departments

The city may enact an ordinance establishing departments to implement administrative functions of the city. If the city fails to adopt an ordinance, powers and duties of the city shall be allocated and assigned among the following:

(1) The department of public affairs.

(2) The department of accounts and finance.

(3) The department of public safety.

(4) The department of streets and public improvements.

(5) The department of parks and public property.

Cross References. Section 11101 is referred to in sections 10701, 11003 of this title.



Section 11102 - Determination of powers and duties of departments

Council may, by ordinance, do all of the following:

(1) Determine the powers and duties to be performed by each department.

(2) Prescribe the powers and duties of officers and employees.

(3) Assign particular officers and employees, including directors of departments, to one or more of the departments.

(4) Require an officer or employee to perform duties in two or more departments.

(5) Adopt rules and regulations as deemed necessary for the efficient and economical conduct of the business of the city.



Section 11103 - Designation of department directors

(a) Duties of mayor.--

(1) If a department of public affairs is established by ordinance, the mayor shall be director of the department of public affairs.

(2) Regardless of whether or not a department of public affairs is established by ordinance, the mayor shall supervise city police.

(b) Designations.--

(1) Council shall, at its organizational meeting, designate, by resolution, a council member to be a director of any of the following, if established by ordinance:

(i) The department of accounts and finance.

(ii) The department of public safety.

(iii) The department of streets and public improvements.

(iv) The department of parks and public property.

(2) A designation under paragraph (1) may be changed at council's discretion.



Section 11104 - Department directors responsible for city property and supplies and reports

A department director shall be responsible for the property and supplies of the city within the director's department. The department director shall prepare and maintain a perpetual inventory of the property and supplies for which the department director is responsible and, from time to time during the fiscal year, file the inventory with the city clerk or other official designated by council. The city clerk or other designated official with whom the inventory is filed shall, upon request, transmit a copy of the inventory to the chief fiscal officer and council.



Section 11105 - Quarterly reports from department directors

(a) Report.--At the close of each quarter of the fiscal year, a department director shall prepare and submit to the director of the department of accounts and finance, if a department of accounts and finance is established by ordinance, or to the business administrator or other official designated by council, a comprehensive and detailed report of all expenditures and operations of the director's department during the quarter.

(b) Review.--Not later than the date of the second meeting of council, the director of the department of accounts and finance, if the department of accounts and finance is established by ordinance, or the business administrator or other official designated by council, shall:

(1) review and consolidate the quarterly reports submitted under subsection (a); and

(2) prepare and submit to council a consolidated report on the expenditures and operations of the city government, including recommendations.






Chapter 112 - Mayor

Chapter Notes

Enactment. Chapter 112 was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Chapter 112A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11201 - Qualifications

The qualifications for office of mayor shall be as follows:

(1) An individual must be at least 18 years of age.

(2) An individual must be elected at large by the qualified electors of the city.

(3) An individual must be a resident of the city where the individual was elected for not less than one year before the date of the individual's election.

(4) Before being sworn into the office of mayor, an individual elected to mayor must present a signed affidavit to the city clerk certifying that the individual is in accordance with the requirement under paragraph (3).

(5) An individual elected to the office of mayor must reside in the city for the duration of the individual's term of service.

Cross References. Section 11201 is referred to in section 10701 of this title.



Section 11202 - Inauguration

The mayor shall be the chief executive of the city. The mayor shall be inaugurated and take the oath of office in accordance with sections 10904 (relating to offices to be held until qualification of successors) and 10905 (relating to oath of office, violation of oath and penalty) on the first Monday of January after the regular municipal election. If the first Monday is a legal holiday, the mayor shall be inaugurated and take the oath the first day after that day or as soon after that day as possible.



Section 11203 - Execution of laws, powers of sheriff conferred and emergency powers

(a) Execution.--The mayor shall execute and enforce the ordinances of the city and all general laws applicable to the ordinances.

(b) Report.--The mayor shall submit an annual report to council and the public that includes recommendations on ways to improve efficiency of the city government based on the prior fiscal year and any other recommendations the mayor deems to be in the public interest.

(c) Police powers.--In order to enable the mayor to effectively preserve the public peace within the city, all the powers conferred by the law upon sheriffs to prevent and suppress mobs, riots and unlawful and tumultuous assemblies shall be conferred upon the mayor.

(d) Emergency proclamations issuance.--If the mayor determines that a state of emergency exists, the mayor may issue a proclamation in writing declaring a state of emergency. The mayor shall provide notice of the contents of the proclamation to council and to the news media within the city.

(e) Emergency proclamations contents.--Upon the issuance of a proclamation declaring a state of emergency under subsection (d), the following shall apply:

(1) The state of emergency shall not exceed five days, unless extended by council.

(2) In the case of a declaration of a state of emergency by the mayor for a citywide or site-specific emergency, a city department may temporarily implement the department's emergency assignments without complying with procedures required by law pertaining to the incurring of obligations and the employment of temporary workers.

(3) The proclamation may prohibit, for all or any part of the city where there is a clear and present danger to life or property through civil disorder:

(i) an individual from being on public streets, in public parks or at any other public place during the hours declared by the mayor to be a period of curfew;

(ii) the assembling or gathering of a group of individuals, in numbers to be designated by the mayor, upon public streets, parks or other public places;

(iii) the entry or departure of an individual into or from any restricted area;

(iv) the sale, purchase or dispensing of any commodities or goods designated by the mayor;

(v) the transportation, possession or use of gasoline, kerosene or other combustible, flammable or explosive liquids or materials, except in connection with the normal operation of motor vehicles, normal home use or legitimate commercial use; and

(vi) any other activities as the mayor reasonably believes would cause a clear and present danger to the preservation of life, health, property or the public peace.

(f) Time and location.--A proclamation declaring a state of emergency shall describe any restricted area with particularity and specify the hours when the restrictions are to be in effect.

(g) Penalties.--An individual who violates a proclamation declaring a state of emergency commits a summary offense and shall, upon conviction, be sentenced as provided by law.

Cross References. Section 11203 is referred to in section 11901.4 of this title.



Section 11204 - Official seal of mayor

Council shall provide an official seal for the mayor in a form, as reasonably requested by the mayor, which shall not be changed during the mayor's term of office.



Section 11205 - Supervision of conduct of city officers

(a) Supervision.--The mayor shall supervise the conduct of all city officers, examine the grounds of all reasonable complaints against them and cause all of their violations or neglect of duty to be promptly punished or reported for correction as council may direct.

(b) Implementation.--In order to implement the provisions of subsection (a), the mayor may issue subpoenas and compulsory processes, under the mayor's official seal, for the attendance of individuals and the production of documentation. A subpoena shall be enforced in the manner as provided for council under section 11015 (relating to attendance of witnesses and production of books before council or committee of council).



Section 11206 - City government reports

The mayor may request a report from a city official or department director containing information pertaining to administrative functions under the control and management of the city official or department director. The mayor may submit a report pertaining to all matters of city government to council as the mayor deems necessary.



Section 11207 - Acknowledgments and oaths

The mayor may take acknowledgments of any instruments in writing pertaining to the business of the city, solemnize marriages and administer oaths and affirmations as to city business and shall attest all the mayor's acts with the mayor's official seal.



Section 11208 - Salary

(a) Payment.--

(1) The mayor shall receive for the mayor's services during the term of service an annual salary to be fixed by ordinance, payable in equal installments as council shall provide.

(2) Council shall, by ordinance, fix the amount of salary to be paid to the mayor for the mayor's services and may provide for the assessment and retention from the salary of reasonable fines for absence from regular or special meetings of council or committees of council.

(3) The amount of the mayor's salary shall be at least $2,500 annually.

(b) Amounts.--Until changed by ordinance, the salary of mayors in newly created cities shall be as follows:

(1) In cities with a population of less than 5,000, a maximum of $2,500 per year.

(2) In cities with a population of 5,000 or more but less than 10,000, a maximum of $5,000 per year.

(3) In cities with a population of 10,000 or more but less than 15,000, a maximum of $7,500 year.

(4) In cities with a population of more than 15,000, a maximum of $500 per every thousand residents per year as determined by the most recent census data provided by the United States Census Bureau.

(c) Administration.--

(1) The salary to be received by a mayor in a city other than a newly created city shall be fixed by ordinance of council enacted not less than two days before the last day fixed by law for candidates to withdraw their names from nominating petitions.

(2) The compensation to be received by the mayor shall not be increased or diminished after the mayor's election unless the increase or decrease was included in an ordinance enacted not less than two days before the last day fixed by law for candidates to withdraw their names from nominating petitions.

(d) Marriage ceremonies.--

(1) Subject to paragraph (2) and notwithstanding any other provisions of law, a mayor may receive a honorarium, fee or reimbursement of expenses related to the performance of a marriage ceremony in this Commonwealth if the mayor first notifies council in writing of the mayor's intention to perform a marriage ceremony. Notice under this paragraph shall remain in effect for the term of the mayor or until the notification is rescinded by the mayor.

(2) The honorarium, fee or reimbursement under paragraph (1) shall not exceed $150 for each ceremony performed. The mayor shall keep accurate accounts of the fees received relating to the performance of marriage ceremonies and submit a quarterly report of money received for that period to council. The quarterly report shall include the amount of money received, the names of individuals from whom money was received and the date and location of the performed ceremony. The quarterly report shall be a public record in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(3) The receipt of a honorarium, fee or reimbursement under this subsection shall not be a violation of 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure) and shall not be part of a salary received in accordance with this section.

Cross References. Section 11208 is referred to in section 11209 of this title.



Section 11209 - Powers and duties of acting mayor

(a) Absence or inability to act.--During the absence of the mayor or the inability of the mayor to act, the vice president of council shall be the acting mayor who shall exercise all the rights and powers of the mayor.

(b) Death, resignation or otherwise.--In the event of a vacancy in the office of the mayor by reason of death, resignation or otherwise, the vice president of council shall be the acting mayor. The vice president of council shall receive the salary of mayor as specified under section 11208 (relating to salary) but may not receive a salary as a council member until the successor of the mayor is duly appointed and qualified in accordance with section 10901 (relating to appointment, removal and prohibition).

(c) Acting mayor designation.--During the absence or inability of the vice president of council to act as mayor, council shall designate another one of its members to act as mayor.






Chapter 112A - City Administrator

Chapter Notes

Enactment. Chapter 112A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 112A00 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"City administrator." The term includes a city administrator or a city manager.

"Office of city administrator." The term includes an office of a city administrator or an office of a city manager.



Section 112A01 - Office of city administrator

(a) Establishment.--Council may enact an ordinance by a majority vote of all the members of council establishing the office of city administrator.

(b) Abolishment.--Council may enact an ordinance by a majority vote of all the members of council abolishing the office of city administrator.



Section 112A02 - Appointment of city administrator

(a) Appointment.--In a city that has established an office of city administrator, council shall appoint an individual to be city administrator. The appointment of an individual to be city administrator shall be by a majority vote of all the members of council.

(b) Selection.--Council shall select a city administrator on the basis of executive and administrative qualifications, education and experience and may give special consideration to applicants with training and experience in municipal government operation. The city administrator shall serve at the pleasure of council, subject to contractual rights that may arise under an employment agreement that may be entered in accordance with section 112A03 (relating to employment agreement).



Section 112A03 - Employment agreement

(a) Agreement.--Council may enter into an employment agreement with the city administrator. The employment agreement may set forth the terms and conditions of employment. The employment agreement shall remain in effect for a specified period terminating not later than two years after the effective date of the employment agreement or the date of the organizational meeting of council after the next municipal election, whichever is earlier.

(b) Conditions.--

(1) An employment agreement under subsection (a) may specify conditions under which a city administrator may be entitled to severance compensation.

(2) An employment agreement under subsection (a) may not guarantee employment through the term of the employment agreement or confer upon the city administrator any legal remedy based on specific performance.

(3) An employment agreement under subsection (a), executed on or after a municipal election but before the first meeting in January the year after the municipal election, shall be void.

Cross References. Section 112A03 is referred to in section 112A02 of this title.



Section 112A04 - Residency and elective city office

At the time an individual is appointed to fill the office of city administrator, the appointee does not have to be a resident of the city. After appointment, the city administrator may reside outside the city only with the approval of council. The city administrator may not hold any elective city office.



Section 112A05 - Powers and duties

(a) Powers and duties generally.--Council may, by ordinance, vest in the city administrator powers and duties relating to the general management of city business and to the enforcement of city ordinances and regulations. Nothing in this section shall be construed to diminish the powers granted to other city officers by law.

(b) Specific powers.--The powers and duties conferred upon a city administrator by council may include the following:

(1) Appointment as chief administrative officer of the city, responsible to council for the proper and efficient administration of the affairs of the city.

(2) Directing and supervising the administration of all departments and functions of the city, except as otherwise provided by law.

(3) Except as otherwise provided by this chapter, appointing city employees on the basis of merit system principles and suspending, removing or otherwise disciplining employees, in accordance with the following:

(i) The city administrator may make recommendations to council concerning appointments or removals at the department-head level.

(ii) Before taking any action with regard to appointments or removals at the department-head level, the city administrator shall confer with council.

(iii) Council shall confirm appointments or removals at the department-head level.

(4) Designating a qualified administrative officer of the city to perform the city administrator's duties during the city administrator's temporary absence or disability. In the event the city administrator fails or is unable to make the designation or if the city administrator's absence or disability continues more than 30 days, council may, by resolution, appoint an officer of the city to perform the duties of the city administrator during the city administrator's absence or disability until the city administrator is able to return to work.

(5) Negotiating contracts for the city, subject to the approval of council, making recommendations concerning the nature and location of municipal improvements and executing municipal improvements as determined by council.

(6) Ensuring that all terms and conditions imposed in favor of the city or its residents in any law, franchise or contract are faithfully kept and performed and, upon knowledge of any violation, informing council.

(7) Attending all meetings of council and participating in discussions with council. Nothing in this paragraph shall be construed to permit the city administrator to vote with council.

(8) Recommending the adoption of measures to council as the city administrator may deem necessary or expedient, keeping council advised of the financial condition of the city and making reports to council as requested by council.

(9) Investigating, at any time, the affairs of any officer or department of the city that is under the city administrator's jurisdiction.

(10) Preparing and submitting the annual city budget for review and approval by council. The recommended budget and an enabling ordinance shall be submitted to council for its review not later than the last stated meeting in November of each year. The city administrator may include an explanatory comment or statement of the recommended budget. The recommended budget shall be in a form as required by law for city budgets and shall contain information explaining the various items of expenditure and revenue as may be required by council.

(11) Performing other duties as may be designated by council by ordinance.






Chapter 114 - City Treasurer

Chapter Notes

Enactment. Chapter 114 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11401 - Qualifications

The qualifications for the office of city treasurer shall be as follows:

(1) An individual must be an accountant.

(2) An individual must be at least 21 years of age.

(3) An individual must be a resident of the city for at least one year before the individual's election.

(4) Before being sworn into office, an elected city treasurer must present a signed affidavit to the city clerk certifying that the individual is in accordance with the requirements under paragraph (3).

(5) An elected city treasurer must reside in the city throughout the city treasurer's term of office.

(6) An individual must be a qualified tax collector or, in the case of an individual appointed to fill a vacancy in the office of treasurer, become a qualified tax collector, in accordance with the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law.

Special Provisions in Appendix. See section 3(3)(ii) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 11401 is referred to in section 10701 of this title.



Section 11402 - Bond, insurance and salary

(a) Conditioning.--The city treasurer shall provide lawful fidelity bond, covering the full term of office, for the faithful performance of official duties, including duties as tax collector of city, county, institution district and school taxes. In addition to being subject to other conditions as council may direct, the bond of the city treasurer shall be conditioned upon the following:

(1) The accounting for and paying over of all money received as city treasurer.

(2) The accounting for and paying over of all money received, including taxes, penalties and interest, as tax collector of city, county, institution district and school taxes.

(3) The safekeeping and paying over of all public money entrusted to the city treasurer's care.

(b) Required bonds.--

(1) Except as provided for in paragraph (2), council may require the following bonds from the city treasurer:

(i) A bond for the faithful performance by the city treasurer of official duties other than those of tax collector.

(ii) A bond covering the duties of the city treasurer as collector of city, county, institution district and school taxes.

(2) In lieu of the bond required for the faithful performance by the city treasurer of official duties other than those of tax collector under paragraph (1)(i), council may purchase insurance that covers the same events of loss and insures the city against the same misconduct as the bond under paragraph (1)(i) in compliance with this chapter.

(c) Liability discharged.--The city treasurer and the city treasurer's surety shall be discharged from further liability on any bond as tax collector if:

(1) the tax items contained in the duplicates delivered to the city treasurer under section 11402.2 (relating to delivery of duplicates of taxes) have been:

(i) collected and paid over;

(ii) assigned to third-party assignees;

(iii) certified to council for entry as liens in the office of the prothonotary or as claims in the tax claim bureau; or

(iv) returned to the county treasurer or city treasurer for sale; or

(2) in the case of taxes not levied upon real estate, a record of the taxes which remain uncollected has been filed with the tax authority.

(d) Insurance protection.--Council may require the city treasurer to be covered by insurance protection in accordance with section 10907(c) (relating to surety bonds, insurance and premiums).

(e) Bond insurance petition.--

(1) The taxing district may petition the court of common pleas having jurisdiction in the city to have the city treasurer furnish an additional bond and insurance. Upon petition, the city treasurer shall furnish an additional bond and insurance as the court may prescribe. The premium on the bond and insurance shall be shared on a pro rata basis by the taxing districts interested, according to each taxing district's respective tax interests under the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law.

(2) The city treasurer shall not be required to provide bond and insurance in an amount in excess of the taxes to be collected by the treasurer. The bond and insurance provided by the city treasurer shall be for the use of the city and the taxing districts involved.

(f) Salary.--The city treasurer shall receive a fixed annual salary as provided by ordinance. The salary as a tax collector for the city, county, institution district and school district shall be as provided under the Local Tax Collection Law.

Special Provisions in Appendix. See section 3(3)(iii) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 11402 is referred to in section 10907 of this title.



Section 11402.1 - City treasurer to be tax collector

Except as otherwise provided by the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, the city treasurer, by virtue of the city treasurer's office, shall be the collector of the city, county, school and institution district taxes assessed or levied in the city by the proper authorities in the city. As tax collector, the city treasurer shall maintain and keep an office which may be the same as that of the city treasurer for the purpose of receiving taxes during regular business hours.



Section 11402.2 - Delivery of duplicates of taxes

(a) Duplicate delivery.--

(1) Not later than 30 days after the adoption of the budget or not later than 30 days after receipt of the assessment roll from the county, whichever is later, council and county and county institution district authorities shall compile and deliver the duplicates of taxes assessed to the city treasurer to be collected.

(2) The proper school authorities shall compile and deliver the school duplicates of taxes in the city at the time and in the manner as provided by law.

(b) Inspection.--All duplicates of taxes provided to or received by the city treasurer shall be open to proper inspection by the public and auditing and examining officers of the city, county or school district and shall be delivered by the city treasurer at the expiration of the city treasurer's term to the city treasurer's successor.

Cross References. Section 11402.2 is referred to in section 11402 of this title.



Section 11402.3 - Tax liens and liability for false returns

(a) Tax liens.--Upon the settlement of the duplicates of city, county, institution district and school taxes which by law are made a lien on real estate, the city treasurer as tax collector shall make out schedules of the city, county, school or institution district taxes uncollected upon the duplicates, including a brief description of the properties against which the taxes are assessed for the purpose of entering a lien or selling the properties.

(b) Failure to collect.--The failure of the city treasurer to collect the taxes from personal property shall not impair the lien of the taxes or affect any sale made for the collection of the taxes.

(c) False returns.--If the city treasurer makes a willfully false return, the city treasurer shall be liable to any individual injured by the false return.



Section 11403 - Receipt and payment of money

(a) Payments.--The city treasurer shall receive all money payable to the city from the sources as council may assign. Upon request, the city treasurer shall issue a receipt to an individual making the payment. The city treasurer shall pay all documents authorizing payment duly countersigned.

(b) Duplicates.--All receipts for money received on behalf of the city by the city treasurer shall be numbered serially and made in duplicate. Not later than the next succeeding business day, the city treasurer shall transmit the duplicates to the city controller.



Section 11404 - Method of keeping accounts

The accounts of the city treasurer shall clearly exhibit all the items of receipts and expenditures of the city, the sources from which the money is received and the objects for which the expenditures are disbursed. The city treasurer shall keep separate and distinct accounts of the receipts and expenditures of the city, including the sinking fund, each department providing a utility service and each special fund.



Section 11405 - Restrictions on money paid out

Money may not be paid out of the city treasury unless the money has been previously approved, duly authorized and appropriated by council for its intended purposes as explicitly mentioned in the document authorizing payment.



Section 11406 - Depositories of city funds

(a) Depositories.--The city treasurer shall keep public funds in banks or financial depositories as directed by council and under the restrictions and safeguards as provided by council. The city treasurer shall verify the city treasurer's accounts as requested by council.

(b) Liability prohibited.--The city treasurer, acting in accordance with law, shall not be liable for the loss of city funds caused by the insolvency or negligence of any city depositories.



Section 11407 - Delivery of city property

The city treasurer shall, upon leaving office, deliver to the city or to the city treasurer's duly qualified successor all money, accounts, property or effects in the city treasurer's possession belonging to the city.



Section 11408 - Appointment of deputy city treasurer and employees

(a) Appointments.--The city treasurer may appoint the following:

(1) A deputy city treasurer who, in the case of the sickness, absence or inability of the city treasurer to act, shall have the same powers and shall perform the same duties as are imposed by law upon the city treasurer. The appointment under this paragraph shall be in compliance with the requirements of the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law.

(2) Employees of the city treasurer's office. The number and compensation of the assistants shall be fixed by council and the assistants shall be employees of the city.

(b) Insurance.--Individuals appointed under subsection (a) shall be covered by bond, blanket bond or insurance in accordance with section 10907 (relating to surety bonds, insurance and premiums).






Chapter 115 - City Engineer

Chapter Notes

Enactment. Chapter 115 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11501 - Appointment of city engineer

Council shall provide for the manner of appointment and compensation of the city engineer. The city engineer shall be a registered professional engineer in this Commonwealth and shall serve at the pleasure of council. Nothing in this section shall be construed to prohibit council from designating an engineering firm of registered professional engineers from performing the duties and functions of the city engineer.



Section 11502 - Control of engineering matters

The city engineer shall have the supervision, direction and control of the engineering matters of the city. Unless authorized by council, a department of the city may not employ or retain any additional engineers.



Section 11503 - Duties

As authorized by council, engineering work undertaken by the city shall be performed or supervised by the city engineer or by another registered professional engineer employed by the city for a particular purpose. The duties of the city engineer may include all of the following:

(1) Preparing plans, specifications and estimates and undertaking other engineering work relating to constructing, reconstructing, maintaining and repairing streets, pavements, sewers, bridges, culverts and other municipal improvements.

(2) Making reports, giving estimates, supplying information and responding to questions concerning city engineering work to city officials and employees. Council may regulate the manner, number and method of making questions under this paragraph.

(3) Conducting, supervising or directing surveys relating to city property and improvements authorized by law or as directed by council.

(4) Preparing a topographical survey of the city or a general plan of city streets, marking the lines of streets, including streets already opened and streets intended to be opened for public use, as council may deem necessary.

(5) Surveying, making a draft or plan of and laying out new or proposed streets, as council may deem necessary.

(6) Reporting a grade for any proposed or new streets, as council may deem necessary.

(7) Making reports, as deemed expedient by the city engineer or as council shall direct, of the surveys and plans of city streets in convenient locations without awaiting the completion of the entire survey.

(8) Keeping and maintaining books and records and providing for certified copies of books and records, as provided by council or required by law.



Section 11504 - Certifying commencement and completion of municipal improvements

(a) Certification.--Within a reasonable time after the completion of any municipal improvement, the cost and expense of which, in whole or in part, is to be paid by the abutting property owner, the city engineer or employees designated by the city engineer shall:

(1) certify the day or time of the completion of work;

(2) file the certification under paragraph (1) with the city clerk, who shall maintain a centralized book or listing of certifications; and

(3) provide notice of the filing to the city solicitor.

(b) Evidence of completion.--Information filed with the city clerk under subsection (a)(2) shall be conclusive evidence of the day or time when the improvement commenced and was completed.

(c) Definition.--As used in this section, the term "the day or time of the completion of the work" means the time of the completion of the whole contract for the improvement.

Cross References. Section 11504 is referred to in section 13002 of this title.



Section 11505 - Entering upon property for surveys

For the purposes of carrying out authorized surveys, laying out streets or other engineering work of the city, the city engineer or other persons engaged in city engineering work may enter upon any property occupied by any person within the city.






Chapter 116 - City Solicitor

Chapter Notes

Enactment. Chapter 116 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11601 - Appointment of city solicitor

Council shall provide, by ordinance, for the manner of appointment and compensation of the city solicitor, which may be a law firm.



Section 11602 - Direction of legal matters

The city solicitor shall have the direction and control of the legal matters of the city. Unless authorized by council, a department of the city may not employ or retain any additional counsel in any matter or cause.



Section 11603 - Duties

The city solicitor shall have the following duties:

(1) Overseeing, as directed by resolution or ordinance, the preparation of all bonds, obligations, contracts, leases, conveyances and assurances to which the city or a municipal department is a party.

(2) Overseeing litigation by or against the city or a municipal officer, in the municipal officer's official capacity, including:

(i) filing of a municipal claim or lien; and

(ii) administrative practice.

(3) Performing any action incident to the office which the city solicitor may be lawfully authorized and required to do by the mayor or by any ordinance or resolution of council.

(4) Performing duties as council directs.



Section 11604 - Written opinions to be furnished

(a) Opinions.--Subject to regulation by council in accordance with subsection (b), the city solicitor shall submit a written opinion on questions of law submitted by any of the following:

(1) Council.

(2) The mayor.

(3) Any other elected city official.

(4) Any appointed city official designated by council as authorized to request a written legal opinion.

(b) Regulation.--Council may provide for the regulation of the manner in which questions are presented to the city solicitor by any elected or appointed city official and may limit the questions submitted in the manner as council may direct.



Section 11607 - Satisfaction of liens due city

Upon the payment of any lien or other debt of record due to the city to a city employee, city official or any other person authorized to receive the payment, the person who received the payment shall, as soon as practicable, notify the city solicitor. The city solicitor or the solicitor's designee, as soon as practicable, shall cause the satisfaction to be entered upon the proper record of the lien or debt of record.



Section 11609 - Assistant solicitor

Council may appoint one or more assistant city solicitors to assist the city solicitor in the performance of all duties and shall provide for the compensation of assistant solicitors by resolution.



Section 11610 - Special counsel

Council may retain special counsel for particular proceedings or matters of the city and shall provide for the compensation of special counsel by resolution.






Chapter 117 - City Controller and Independent Auditor

Chapter Notes

Enactment. Chapter 117 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11701 - Qualifications, bond and compensation

(a) Qualifications.--The qualifications for the position of city controller shall be as follows:

(1) The individual must be an accountant.

(2) The individual must be at least 21 years of age.

(3) The individual must be a resident of the city for at least one year before the individual's election to the position of city controller.

(4) Before being sworn into office, the elected city controller must present a signed affidavit to the city clerk certifying that the individual is in accordance with the requirement under paragraph (3).

(5) An elected city controller must reside in the city throughout the individual's term of office.

(b) Bond.--The city controller shall provide a bond in accordance with section 10907 (relating to surety bonds, insurance and premiums) for the faithful performance of official duties as the city controller. The bond shall cover the full term of office and shall be conditioned upon the following:

(1) The accounting for and payment over of all money received as city controller.

(2) The safekeeping and payment over of all public money entrusted to the city controller's care.

(c) Salary.--The city controller shall receive a fixed annual salary set by ordinance in an amount not less than the compensation paid to members of council.

Cross References. Section 11701 is referred to in section 10701 of this title.



Section 11704 - Powers and duties of city controller

(a) Payment authorization.--The city controller shall countersign all documents authorizing the payment of money from the city treasury, if satisfied of the legality of the payment.

(b) Oaths or affirmations.--The city controller may administer oaths or affirmations in relation to any matter pertaining to the authentication of any account, claim or demand of or against the city. The city controller may not receive any fee for administering oaths or affirmations under this subsection.

(c) Account examination.--The city controller may examine the following accounts:

(1) The accounts in which the city is concerned either as a debtor or creditor.

(2) The accounts of all city bureaus, officers and departments which collect, receive and disburse public money or are charged with management, control or custody of public money.

(3) The accounts of a city officer upon the death, resignation, removal or expiration of the term of the officer.

(4) The accounts of any library to which the city makes appropriations, any institution owned by the city and any Pennsylvania National Guard units to which the city makes an appropriation.

(d) Subpoenas.--In the same manner in which subpoenas may be issued and enforced in accordance with section 10917 (relating to powers of subpoena and compelling testimony), the city controller may issue subpoenas to obtain the attendance of officers whose accounts the city controller is authorized to examine and any other individuals whom it may be necessary to examine as witnesses.

(e) Statements.--The city controller may present council with annual or periodic statements concerning the results of the city controller's examination of accounts, which shall be public records in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 11704.1 - Deputy controller and employees

The city controller may appoint a deputy controller and may select individuals to serve as assistants and employees in the city controller's office. The number of assistants and employees permitted, if any, shall be fixed by council. Assistants and employees in the city controller's office shall, in all other respects, be considered employees of the city. The deputy controller, assistants and employees appointed under this section shall be bonded and their compensation shall be fixed by council.



Section 11704.2 - Temporary deputy controller

In case of the sickness, absence or inability of a city controller to perform the city controller's duties, if no deputy controller has been appointed by the city controller, council may appoint a temporary deputy controller to serve during the sickness, absence or inability of the city controller or until the city controller shall appoint a deputy controller. A deputy controller shall be bonded and receive the compensation fixed by council.



Section 11704.3 - Continuation of office

The appointment of an independent auditor in accordance with Subchapter B (relating to independent auditor) shall not abolish the office of city controller. The elected controller shall continue to exercise the powers retained for the controller in this subchapter.



Section 11704.11 - Appointment of independent auditor

Council shall provide, by resolution, for the appointment of an independent auditor. The independent auditor may be a certified public accountant or a firm of certified public accountants.



Section 11704.12 - Powers and duties of independent auditor

(a) Annual audit.--The independent auditor shall conduct an annual audit of all accounts of city officers, departments and offices which collect, receive and disburse public money or are authorized with the management, control or custody of public money on which the independent auditor is required to report under this subchapter. The annual audit, as directed by council, shall also include any accounts subject to examination by the city controller under Subchapter A (relating to city controller).

(b) Subpoenas.--The independent auditor may issue subpoenas to obtain the attendance of officers whose accounts the independent auditor is authorized to examine and any other individuals whom it may be necessary to examine as witnesses.



Section 11705 - Annual report to council and appeals

(a) Audit report.--

(1) At council's first meeting in March of each year, the independent auditor shall submit a report to council that includes the audits made of the accounts of the officers authorized with the custody, control or disbursement of public money. The report shall provide the balance of each officer's accounts.

(2) Within 90 days of the end of each fiscal year, the independent auditor shall file a copy of the annual report under paragraph (1) with the clerk of court or the prothonotary, as provided by local rule of court.

(b) Financial condition report.--The independent auditor shall submit an annual report to council summarizing the fiscal condition of the affairs of the city. Council may require advisory interim reports from the independent auditor.

(b.1) Right-to-know.--Reports prepared under this section shall be public in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(c) Appeals.--Not later than 45 days after the annual report to council has been filed, the city, a taxpayer of the city on the city's behalf or any officer whose account is settled or audited may file an appeal from the settlement or audit to the court of common pleas of the county in which the city is located. If the appellant is a taxpayer of the city or an officer, the taxpayer of the city or the officer shall file a bond, with one or more sufficient sureties, conditioned to pay reasonable attorney fees and court costs if the appellant fails in the appeal.






Chapter 118 - Accounts and Finances

Chapter Notes

Enactment. Chapter 118 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11801 - Fiscal year

The fiscal year of each city shall begin on January 1 and end on December 31.



Section 11802 - Powers and duties of chief fiscal officer

(a) Appointment.--Council shall appoint a chief fiscal officer. In filling the position of chief fiscal officer, council may appoint the director of the department of accounts and finance or the city administrator if one is appointed under Chapter 111 (relating to the executive department) or 112A (relating to city administrator).

(b) Bond.--The chief fiscal officer shall furnish a bond in accordance with section 10907 (relating to surety bonds, insurance and premiums).

(c) Powers.--

(1) The chief fiscal officer may administer oaths and affirmations pertaining to the authentication of an account with the city or a claim by or demand against the city.

(2) The chief fiscal officer may not receive any additional compensation for the administration or oath and affirmations under paragraph (1).



Section 11803 - Deputy chief fiscal officer

(a) Appointment.--Council may authorize the chief fiscal officer to appoint, subject to the approval of council, a deputy chief fiscal officer whose compensation shall be fixed by council.

(b) Bond.--The deputy chief fiscal officer shall furnish a bond in accordance with section 10907 (relating to surety bonds, insurance and premiums).

(c) Powers.--

(1) The deputy chief fiscal officer may administer oaths and affirmations pertaining to the authentication of an account with the city or a claim by or demand against the city.

(2) The deputy chief fiscal officer may not receive any additional compensation for the administration or oath and affirmations under paragraph (1).

(d) Temporary deputy chief fiscal officer.--If no deputy chief fiscal officer has been appointed, council may appoint a temporary deputy chief fiscal officer to serve during the chief fiscal officer's illness, absence or inability to serve. The temporary deputy chief fiscal officer may be required to furnish a bond as required by council.



Section 11804 - Regulations concerning appropriation

(a) Debt.--Debt may not be incurred by any department of the city except in accordance with law.

(b) Appropriations.--Money may not be paid out of the city treasury except by an appropriation made in accordance with law and a document authorizing payment drawn by the proper officer.

(c) Expenditures.--The city may not hire employees, purchase materials, execute contracts or issue orders for the payment of any money if it would result in the total expenditure of money for a specific purpose to exceed the amount appropriated for that purpose.

(d) Expense reports.--If an appropriation is entirely expended and the object of the appropriation is not completed, not later than the next regularly scheduled council meeting, the chief fiscal officer shall report the fact to council and accompany the report with a statement of the money which has been drawn on the appropriation and the particular purpose for which the money was drawn.

(e) Supplemental appropriations.--Council may, by ordinance, make supplemental appropriations for any lawful purpose from any money in the city treasury or estimated to be deposited in the city treasury within the fiscal year and not appropriated for any other purpose, including the proceeds of any borrowing authorized by law.

(f) Transfers.--

(1) Council may authorize the transfer of any unexpended balance of an appropriation item.

(2) Before authorizing a transfer under paragraph (1), council shall seek comments from any director of a department negatively affected by the proposed transfer.

(g) Methods of transfers.--Council shall determine the manner and method of all intradepartmental and interdepartmental financial transfers.

Cross References. Section 11804 is referred to in section 12531 of this title.



Section 11804.1 - Investment of city money

(a) General rule.--Council shall have power to provide the following:

(1) The investment of city sinking funds as authorized by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing).

(2) The investment of money in the general fund and in special funds of the city, other than the sinking funds as authorized by this chapter.

(3) The liquidation of any investment, in whole or in part, by disposing of securities or withdrawing money on deposit. Any action taken to make or to liquidate any investment shall be made by the officers designated by action of council.

(b) Investment.--Council shall invest city money consistent with sound business practices.

(c) Restrictions.--Council shall provide for an investment program subject to restrictions contained in this chapter and in any other applicable statute and any rules and regulations adopted by council.

(d) Authorized investments.--Authorized types of investments of city money shall be any of the following:

(1) United States Treasury bills.

(2) Short-term obligations of the United States Government or its agencies or instrumentalities.

(3) Deposits in savings accounts, time deposits, other than certificates of deposit, or share accounts of institutions insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund to the extent that the accounts are so insured and, for any amounts above the insured maximum, provided that approved collateral as prescribed by law shall be pledged by the depository.

(4) Obligations of:

(i) The United States Government or any of its agencies or instrumentalities backed by the full faith and credit of the United States.

(ii) The Commonwealth or any of its agencies or instrumentalities backed by the full faith and credit of the Commonwealth.

(iii) Any political subdivision of the Commonwealth or any of its agencies or instrumentalities backed by the full faith and credit of the political subdivision.

(5) Shares of an investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.), whose shares are registered under the Securities Act of 1933 (48 Stat. 74, 15 U.S.C. § 77a et seq.), provided that the only investments of the company are in the authorized investments of city money under paragraphs (1), (2), (3) and (4).

(6) Certificates of deposit purchased from institutions insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund to the extent that the accounts are so insured. However, for any amounts above the insured maximum, the certificates of deposit shall be collateralized by a pledge or assignment of assets of the institution, and the collateral may include loans, including interest in pools of loans, secured by first mortgage liens on real property. Certificates of deposit purchased from commercial banks shall be limited to an amount equal to 20% of a bank's total capital and surplus. Certificates of deposit purchased from savings and loan associations or savings banks shall be limited to an amount equal to 20% of an institution's assets minus liabilities.

(7) For any pension or retirement fund, any investment authorized by 20 Pa.C.S. Ch. 73 (relating to municipalities investments).

(8) Repurchase agreements which are fully collateralized by obligations of the United States Government or its agencies or instrumentalities, which are free from other liens and backed by the full faith and credit of the United States or are rated in the highest category by a nationally recognized statistical rating organization.

(9) Deposits in investment pools established by the State Treasurer or established by local governments pursuant to 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation) and related statutes, provided that the investment pools are rated in the highest category by a nationally recognized statistical rating organization.

(e) Authority.--In making investments of city money, council shall have authority to do any of the following:

(1) Permit assets pledged as collateral under subsection (d)(3) to be pooled in accordance with the act of August 6, 1971 (P.L.281, No.72), entitled "An act standardizing the procedures for pledges of assets to secure deposits of public funds with banking institutions pursuant to other laws; establishing a standard rule for the types, amounts and valuations of assets eligible to be used as collateral for deposits of public funds; permitting assets to be pledged against deposits on a pooled basis; and authorizing the appointment of custodians to act as pledgees of assets."

(2) Combine money from more than one fund under city control for the purchase of a single investment, provided that each of the funds shall be accounted for separately in all respects and that the earnings from the investment are separately and individually computed and recorded and credited to the accounts from which the investment was purchased.

(3) Join with one or more other political subdivisions and municipal authorities in accordance with 53 Pa.C.S. Ch. 23 Subch. A in the purchase of a single investment, provided that the requirements of paragraph (2) are adhered to.



Section 11805 - Countersigning documents, money available and evidence required

(a) General rule.--The chief fiscal officer shall countersign all documents, in the form approved by council, authorizing payment from the city treasury.

(b) Prohibition.--In countersigning documents authorizing payment from the city treasury, the chief fiscal officer shall not permit any appropriation made by council to be overdrawn and shall not countersign unless there is money in the treasury to pay the appropriation.

(c) Evidence.--Except in the case of documents authorizing payment to volunteer fire companies, whenever a document authorizing payment from the city treasury is presented to the chief fiscal officer to be countersigned, the person presenting the document shall be required to produce evidence of each of the following:

(1) That the amount expressed in the document is due to the person in whose favor it is drawn.

(2) That the supplies, services or other consideration for payment have been furnished, performed or given according to law and the terms of the contract, if any, were satisfied.



Section 11806 - Record of assets, property, trusts, debts due, receipts and expenditures

The chief fiscal officer or other official or employee of the city designated by council shall have charge and keep a record of accounts, under appropriate titles, to show separately and distinctly the following:

(1) All of the assets and property vested in the city.

(2) All trusts in care of the city.

(3) Debts owed by the city.

(4) All of the receipts and expenditures of the various departments.



Section 11807 - Supervision of accounts of departments

The chief fiscal officer shall have the supervision and control of the accounts of all of the departments and may require at any time a statement in writing of all money or property of the city under any department's control.



Section 11808 - Suggestions for improvement of city finances

The chief fiscal officer may, and when council directs shall, suggest plans to council for the management and improvement of the city finances.



Section 11809 - Annual budget, presentation to council, notice, revision and adoption

(a) Introduction.--Each year at the last stated meeting in November, the chief fiscal officer shall, on behalf of council, present to council for introduction a proposed budget ordinance. The proposed budget ordinance shall show the estimated receipts, expenditures and liabilities for the ensuing year, with the balance of unexpended appropriations and all other information of value as a basis for fixing the levy and tax rate for the next fiscal year. Council shall, upon introducing the proposed budget ordinance, fix a date for adoption, which shall be not later than December 31 of that year.

(b) Estimate.--The departments of the city government shall, before the proposed budget ordinance is introduced as provided under subsection (a), furnish to council an estimate of the probable receipts and expenditures and an estimate of the amount required by each of the departments for public service during the ensuing fiscal year as a basis for making the annual appropriations.

(c) Inspection.--

(1) When the proposed budget ordinance is submitted to council and has been introduced, the city clerk shall immediately make the proposed budget ordinance available for public inspection at the city clerk's office and shall publish a notice to that effect once in a newspaper of general circulation in accordance with the provisions of section 10109 (relating to publication of notices).

(2) The notice shall state the date fixed by council for enactment of the proposed budget ordinance and notice shall be published at least 20 days prior to the time fixed by council for enactment of the proposed budget ordinance. The proposed budget ordinance shall be available for public inspection at the city clerk's office for at least 10 days after the newspaper notice is published.

(d) Enactment.--Council shall, after making the changes and modifications as appear proper, enact the budget and any appropriation measures required to put it into effect upon the date fixed for enactment. The budget shall reflect as nearly as possible the estimated revenues and expenditures of the city for the year for which the budget is prepared. Should it appear upon any revision of the budget that the estimated expenditures in the enacted budget would be increased more than 10% in the aggregate or more than 25% in any individual item over the proposed budget, the budget shall not be enacted with any of the increases unless the budget is made available for public inspection for a period of at least 10 days after notice to that effect is published as provided under subsection (c).



Section 11810 - Amending budget and notice

(a) General rule.--During the month of January following the expiration of a past fiscal year, in furthering its fiduciary responsibility, council may amend the budget and the levy and tax rate to conform to its amended budget ordinance. A period of 10 days' public inspection at the city clerk's office of the proposed amended budget ordinance, after notice by the city clerk to that effect is published in a newspaper of general circulation as provided in section 10109 (relating to publication of notices), shall intervene between council's introduction of the proposed amended budget ordinance and its enactment. Any amended budget ordinance must be enacted by council on or before February 15.

(b) Prohibition.--After introduction, no proposed amended budget ordinance shall be revised upward in excess of 10% in the aggregate or as to an individual item in excess of 25% of the amount of the individual item in the proposed amended budget ordinance.



Section 11811 - Appropriations, tax rate and limitations

(a) General rule.--When all estimates for the receipts, liabilities and expenditures for the ensuing year are made, council shall proceed to make the annual appropriations and shall fix the tax rate at the figure that will, in combination with all other estimated receipts of the city, fully meet and cover the aggregate amount of the estimates of liabilities and expenditures for the ensuing year.

(b) Exceptions.--

(1) No appropriation shall be made for any purpose until the following are provided for:

(i) Interest accruing on the funded debt of the city and the principal of that part of the debt as may be coming due in that fiscal year.

(ii) The salaries of officers.

(iii) The ordinary and necessary expenses of the city.

(2) No appropriation shall be made for any purpose in excess of the estimated receipts and revenues for the fiscal year for which the appropriations are made.



Section 11811.2 - Borrowing in anticipation of current revenue

In accordance with 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing), cities may:

(1) borrow money in anticipation of current revenues to an amount of not more than the anticipated current revenues, which shall be pledged for the payment of the loan or loans; and

(2) issue notes or other forms of obligation in evidence of the debt.



Section 11812 - Annual reports, publication, filing report with Department of Community and Economic Development and penalty

(a) Annual report.--The chief fiscal officer shall make a report, verified by oath or affirmation to council at a stated meeting in April of each year, of the public accounts of the city and of the trusts in its care for the preceding fiscal year, exhibiting all of the expenditures of the accounts, respectively, and the sources from which the revenue and funds are derived and in what measures the revenue and funds have been disbursed. Each account shall be accompanied by a statement detailing all of the following:

(1) The appropriations made by council.

(2) The amount drawn and encumbered on each appropriation.

(3) The unencumbered balance outstanding to the debit or credit of the appropriation at the close of the fiscal year.

(b) Publication.--

(1) The report shall be accompanied by a concise financial statement setting forth all of the following:

(i) The balance in the treasury at the beginning of the fiscal year.

(ii) All revenues received during the fiscal year, by major classifications.

(iii) All expenditures made during the fiscal year, by major functions.

(iv) The current resources and liabilities of the city at the end of the fiscal year.

(v) The gross liability and the net debt of the city.

(vi) The amount of the assessed valuation of the taxable property in the city.

(vii) The assets of the city.

(viii) The character and value of the assets.

(ix) The date of the last maturity of the respective forms of funded debt.

(x) The assets in each sinking fund.

(2) The report and financial statement shall be published in a newspaper of general circulation as required by section 10109 (relating to publication of notices) at least 10 days prior to the April meeting scheduled pursuant to subsection (a).

(3) Before the report or statement is made or published, it shall be approved by the independent auditor, who may approve it, subject to exceptions. Council may cause the statement to be printed in pamphlet form in addition to the publications made.

(c) Filing.--The chief fiscal officer shall annually report the financial condition of the city to the Department of Community and Economic Development within 90 days after the close of the fiscal year. The report shall be signed and duly verified by the oath of the chief fiscal officer and approved by the independent auditor, as provided above. Any chief fiscal officer appointed by the city refusing or willfully neglecting to file the report shall, upon conviction in a summary proceeding brought by the Department of Community and Economic Development, be sentenced to pay a fine of $5 for each day delayed beyond 90 days and costs. All fines recovered shall be for use by the Commonwealth.

(d) Form.--The report to the Department of Community and Economic Development shall be presented in a form as provided for in section 11813 (relating to committee to prepare uniform forms).



Section 11813 - Committee to prepare uniform forms

(a) General rule.--The uniform financial report forms under this chapter shall be prepared by a committee consisting of four representatives of the Pennsylvania Municipal League and the Secretary of Community and Economic Development, or the secretary's agent or designee who shall be an individual trained in the field of municipal finance.

(b) Appointment.--The representatives shall be appointed by the president of the Pennsylvania Municipal League within 60 days of notification by the Secretary of Community and Economic Development or the secretary's agent or designee that the committee will convene. The representatives shall be chosen from among chief fiscal officers of cities or other officers of cities who have knowledge of fiscal procedures and shall be chosen to represent cities in the various population groups. The president of the Pennsylvania Municipal League and other designated participants shall supply to the Secretary of Community and Economic Development the names and addresses of the representatives immediately upon their appointment.

(c) Compensation and meetings.--The representatives shall serve without compensation, but they shall be reimbursed by the Commonwealth for all necessary expenses incurred in attending meetings of the committee. The committee shall meet at the call of the Secretary of Community and Economic Development, or the secretary's agent or designee, who shall serve as chairperson of the committee.

(d) Duty of secretary.--It shall be the duty of the Secretary of Community and Economic Development, or the secretary's agent or designee, to ensure the forms required by this chapter are prepared in cooperation with the committee. In the event that the committee should for any reason fail to furnish the cooperation, the Secretary of Community and Economic Development, or the secretary's agent or designee, shall complete the preparation of the forms. After their preparation, the Secretary of Community and Economic Development, or the secretary's agent or designee, shall issue the forms and distribute them annually, as needed, to the designated officers of each city.

(e) Change or alteration.--No change or alteration in the forms prescribed shall be made by the Secretary of Community and Economic Development or the secretary's agent or designee, except by a majority approval of the committee, unless upon reasonable notice two or more representatives of the committee fail to attend the committee meetings. In voting upon any change or alteration, each representative and the chairperson of the committee shall have one vote.

Special Provisions in Appendix. See section 3(3)(iv) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 11813 is referred to in section 11812 of this title.



Section 11814 - Annual reports to council on insurance and bonds

The chief fiscal officer shall prepare or cause to be prepared and submit to council, as council shall direct, a complete and itemized report of all policies of insurance contracted by the city for the information and consideration of council. The chief fiscal officer shall prepare a report, as council shall direct, of all bonds given for the protection of the city in whole or in part.






Chapter 119 - Contracts

Chapter Notes

Enactment. Chapter 119 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 11901 - Power to make and regulate contracts

(a) General rule.--Each city may execute contracts for the purpose of carrying out the provisions of this part and the laws of this Commonwealth. In addition to and consistent with the requirements of this chapter, council shall, by ordinance, provide for and regulate the procedures for the award of all contracts, including the purchase of supplies and materials.

(b) Real and personal property.--Contracts for the sale of real and personal property shall conform to the provisions of section 12402.1 (relating to city property and affairs).



Section 11901.1 - Contracts or purchases in excess of base amount of $18,500

(a) General rule.--Except as provided in section 11901.4(b) (relating to contracts or purchases not requiring advertising or bidding), all contracts or purchases in excess of the base amount of $18,500, subject to adjustment under section 11903.1 (relating to adjustments to base amount based on Consumer Price Index for All Urban Consumers), shall be subject to advertising and competitive bidding as provided in this chapter.

(b) Contract.--All services and personal property required by any city municipal department, where the amount exceeds the base amount of $18,500, subject to adjustment under section 11903.1, shall be furnished and performed under written contract. The contract shall be awarded and given to the lowest responsible bidder after advertising two times, each publication on a different day, in not more than two newspapers of general circulation, in accordance with the provisions of section 10109 (relating to publication of notices). The bids shall not be opened until at least 10 days have elapsed after the first advertisement is published. A copy of the advertisement for contracts or purchases shall be posted in the city office designated by council.

Cross References. Section 11901.1 is referred to in section 11903.1 of this title.



Section 11901.2 - Contracts or purchases not in excess of base amount of $18,500

With regard to all contracts or purchases not in excess of the base amount of $18,500, subject to adjustment under section 11903.1 (relating to adjustments to base amount based on Consumer Price Index for All Urban Consumers), the following shall apply:

(1) The purchases or contracts shall be evidenced by note or memorandum in writing, signed by the officer or employee making the purchase or contract.

(2) Council, or the officer designated by council, shall approve all purchases or contracts, except council need not approve those purchases or contracts within the category of small or routine purchases or incidental expenses, as defined by ordinance.



Section 11901.3 - Determining amount of contract

The amount of the contract shall be the entire amount which the city pays to the successful bidder or the successful bidder's assigns in order to obtain the services or property, or both, and shall not be construed to mean only the amount which is paid to acquire title or to receive any other particular benefit or benefits of the whole bargain.



Section 11901.4 - Contracts or purchases not requiring advertising or bidding

(a) Not in excess of base amount.--City contracts or purchases, if not in excess of the base amount of $18,500, subject to adjustment under section 11903.1 (relating to adjustments to base amount based on Consumer Price Index for All Urban Consumers), shall not require advertising or bidding.

(b) In excess of base amount.--The following city contracts or purchases involving an expenditure over the base amount of $18,500, subject to adjustment under section 11903.1, do not require advertising or bidding:

(1) Contracts for maintenance, repairs or replacements for water, electric light or other public works of the city, if they do not constitute new additions, extensions or enlargements of existing facilities and equipment. Security may be required by council as in other cases of work done.

(2) Contracts for improvements, repairs and maintenance of any kind made or provided by any city through its own employees, except that this exception shall not apply to construction materials used in a street improvement.

(3) Contracts for new equipment, articles, apparatus, appliances or vehicles which are patented or copyrighted products.

(4) Contracts involving any policies of insurance or surety company bonds.

(5) Contracts for public utility service and electricity, natural gas or telecommunication services, provided that, in the case of utilities not under tariff with the Pennsylvania Public Utility Commission, contracts made without advertising and bidding shall be made only after receiving written or telephonic price quotations from at least three qualified and responsible providers. In lieu of price quotations, a memorandum shall be kept on file showing that fewer than three qualified providers exist in the market area within which it is practicable to obtain quotations. A written record of telephonic price quotations shall be made and shall contain at least the date of the quotation, the name of the provider and the provider's representative, the type of service that was the subject of the quotation and the price. Written price quotations, written records of telephonic price quotations and memoranda shall be retained for a period of three years.

(6) Contracts entered into with the Federal Government, the Commonwealth, another political subdivision or a county, any agency of the Federal Government or the Commonwealth, any municipal authority, including the sale, leasing or loan of any supplies or materials by the Federal Government or the Commonwealth, or their agencies, but the price shall not be in excess of that fixed by the Federal Government, the Commonwealth or their agencies.

(7) Contracts involving personal or professional services.

(8) Contracts executed during a state of emergency declared by the mayor in accordance with section 11203 (relating to execution of laws, powers of sheriff conferred and emergency powers) or those made during a disaster emergency declared by the Governor or during a local emergency in accordance with 35 Pa.C.S. Pt. V (relating to emergency management services).

Cross References. Section 11901.4 is referred to in section 11901.1 of this title.



Section 11901.5 - Receipt, opening, award or rejection of bids

(a) Advertisement.--If advertisement and bidding are required, the advertisement shall specify the time and place bids will be received and the time and place for the opening of bids.

(b) Bids.--Bids received pursuant to advertisement shall be opened publicly by council or its designated agent. The amount of each bid and any other relevant information as may be specified by council, together with the name of each bidder, shall be disclosed and recorded, and the record shall be open to public inspection.

(c) Award or rejection.--At a public meeting of council, not more than 60 days after the receipt of bids, council shall either award the contract or reject all bids.



Section 11901.6 - Bid, performance and payment security

(a) Bid security.--The following shall apply to bid security:

(1) Council may require that bids received pursuant to advertisement be accompanied by bid security, in a reasonable amount, which shall be in the form of a certified or bank check or a bond provided by a surety company authorized to do business in this Commonwealth or another form of security as specified in the advertisement for bids.

(2) In the event the successful bidder shall, upon award of the contract, fail to comply with the requirements of subsection (b) as to performance security, the bid security shall be forfeited to the city as liquidated damages.

(b) Performance security.--The following shall apply to performance security:

(1) In the case of a contract that had been subject to advertising and bidding, the successful bidder shall be required to furnish performance security in the form of a bond or irrevocable letter of credit in an amount equal to 100% of the contract price with suitable reasonable requirements guaranteeing the performance of the contract. Performance security shall be provided within 20 days after the contract has been awarded, unless council prescribes a shorter period of not less than 10 days. Failure to furnish the security within the required time period shall void the award.

(2) The provisions of this subsection requiring successful bidders to furnish performance security shall not be mandatory as to contracts for the purchase of motor vehicles or other pieces of equipment but only as to those contracts which involve furnishing of labor and materials. Council may, in all cases of contracts or purchases, require security for performance, delivery or other terms.

(c) Payment security.--The following shall apply to payment security:

(1) In conformity with the act of December 20, 1967 (P.L.869, No.385), known as the Public Works Contractors' Bond Law of 1967, it shall be the duty of every city to require any individual, partnership, association or corporation entering into a contract with the city for the construction, erection, installation, completion, alteration, repair of or addition to any public work or improvement of any kind, where the amount of the contract is in excess of $10,000, before commencing work under the contract, to provide payment security in a form acceptable to and approved by the city, which may include, but need not be limited to, any of the following equal to 100% of the contract amount:

(i) A bond.

(ii) Federal or Commonwealth-chartered lending institution irrevocable letters of credit.

(iii) Restrictive or escrow accounts in the lending institutions under subparagraph (ii).

(2) The payment security shall be solely for the protection of claimants supplying labor or materials to the prime contractor to whom the contract was awarded, or to any of the prime contractor's subcontractors, in the execution of the work provided for in the contract. The payment security shall be conditioned for the prompt payment of all material furnished or labor supplied or performed in the execution of the work under the contract.



Section 11901.7 - Compliance with other laws

Every contract subject to this chapter shall comply, as applicable, with the provisions of the act of August 15, 1961 (P.L.987, No.442), known as the Pennsylvania Prevailing Wage Act, the act of December 20, 1967 (P.L.869, No.385), known as the Public Works Contractors' Bond Law of 1967, the act of January 23, 1974 (P.L.9, No.4), referred to as the Public Contract Bid Withdrawal Law, the act of March 3, 1978 (P.L.6, No.3), known as the Steel Products Procurement Act, the act of February 17, 1994 (P.L.73, No.7), known as the Contractor and Subcontractor Payment Act, and 62 Pa.C.S. Chs. 37 Subch. B (relating to motor vehicles), 39 (relating to contracts for public works) and 45 (relating to antibid-rigging).



Section 11901.8 - Prohibitions

No individual, consultant, firm or corporation contracting with a city for purposes of rendering personal or professional services to the city shall share with any city officer or employee, and no city officer or employee shall accept, any portion of the compensation or fees paid by the city for the contracted services provided to the city.



Section 11901.9 - Lowest responsible bidder

For purposes of this chapter, the lowest responsible bidder need not be the bidder submitting the lowest dollar amount bid. The city may also consider the quality of goods or services supplied, ease of repair, compatibility with other city equipment or services, responsiveness, past performance of the bidder and any other reasonable factors specified in the advertisement for bids.



Section 11902 - Evasion of advertising requirements

The following shall apply:

(1) No elected or appointed official or officials of any city shall evade the provisions of this chapter requiring advertising for bids by purchasing or contracting for services and personal property piecemeal for the purpose of obtaining prices under the base amount of $18,500, subject to adjustment under section 11903.1 (relating to adjustments to base amount based on Consumer Price Index for All Urban Consumers), upon transactions which should, in the exercise of reasonable discretion and prudence, be conducted as one transaction amounting to more than the base amount of $18,500, subject to adjustment under section 11903.1.

(2) Paragraph (1) is intended to make unlawful the practice of evading advertising requirements by making a series of purchases or contracts, each for less than the advertising requirement price, or by making several simultaneous purchases or contracts, each below the price, when, in either case, the transactions involved should have been made as one transaction for one price.

(3) Any elected or appointed official who acts in violation of paragraph (1), knowing that the transaction upon which the elected or appointed official acts is or ought to be a part of a larger transaction and that it is being divided in order to evade the requirements as to advertising for bids, shall be jointly and severally subject to surcharge for 10% of the full amount of the contract or purchase. Wherever it shall appear that an elected or appointed official may have acted in violation of this section but the purchase or contract on which the elected or appointed official acted was not executed, this section shall be inapplicable.

Cross References. Section 11902 is referred to in section 11903.1 of this title.



Section 11903.1 - Adjustments to base amount based on Consumer Price Index for All Urban Consumers

Adjustments to the base amounts specified under sections 11901.1 (relating to contracts or purchases in excess of base amount of $18,500), 11902 (relating to evasion of advertising requirements) and 11909 (relating to separate bids for plumbing, heating, ventilating and electrical work, elevators and escalators) shall be made as follows:

(1) The Department of Labor and Industry shall determine the percentage change in the Consumer Price Index for All Urban Consumers: All Items (CPI-U) for the United States City Average, as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12-month period ending September 30.

(2) If the Department of Labor and Industry determines that there is no positive percentage change, no adjustment to the base amounts shall occur for the relevant time period provided for in this section.

(3) (i) If the Department of Labor and Industry determines that there is a positive percentage change in the first year that the determination is made under paragraph (1), the positive percentage change shall be multiplied by each base amount, the products shall be added to the base amounts, respectively, and the sums shall be preliminary adjusted amounts.

(ii) The preliminary adjusted amounts shall be rounded to the nearest $100 to determine the final adjusted base amounts for purposes of sections 11901.1 and 11902.

(4) In each successive year in which there is a positive percentage change in the CPI-U for the United States City Average, the positive percentage change shall be multiplied by the most recent preliminary adjusted amounts and the products shall be added to the preliminary adjusted amount of the prior year to calculate the preliminary adjusted amounts for the current year. The sums shall be rounded to the nearest $100 to determine the new final adjusted base amounts for purposes of sections 11901.1 and 11902.

(5) The determinations and adjustments required under this section shall be made annually after October 1 and before November 15.

(6) The final adjusted base amounts and new final adjusted base amounts obtained under paragraphs (3) and (4) shall become effective January 1 for the calendar year following the year in which the determination required under paragraph (1) is made.

(7) The Department of Labor and Industry shall publish notice in the Pennsylvania Bulletin prior to January 1 of each calendar year of the annual percentage change determined under paragraph (1) and the unadjusted or final adjusted base amounts determined under paragraphs (3) and (4) at which competitive bidding is required under section 11901.1 and advertising is required under section 11902 or separate bids are required under section 11909 for the calendar year beginning the first day of January after publication of the notice. The notice shall include a written and illustrative explanation of the calculations performed by the Department of Labor and Industry in establishing the unadjusted or final adjusted base amounts under this section for the ensuing calendar year.

(8) The annual increase in the preliminary adjusted base amounts obtained under paragraphs (3) and (4) shall not exceed 3%.

Cross References. Section 11903.1 is referred to in sections 11901.1, 11901.2, 11901.4, 11902, 11909 of this title.



Section 11906 - Designation of appropriations, certification in excess of appropriation and contracts for governmental services for more than one year

With regard to any contract, council may direct the city administrator, chief fiscal officer or other designated official or employee to furnish information concerning the availability of appropriated money to satisfy required payments under the contract. Nothing in this section shall prevent the making of contracts for governmental services for a period exceeding one year, but any contract shall be executed only for the amounts agreed to be paid for the services to be rendered in succeeding fiscal years.



Section 11908.1 - Purchase contracts for petroleum products, fire company and participation

Council of each city shall have power to permit, subject to any terms and conditions as the city may impose, any fire company, rescue company and ambulance company in the city to participate in purchase contracts for petroleum products entered into by the city. Fire company, rescue company and ambulance company participation in purchase contracts for petroleum products shall be subject to the condition that all prices shall be FOB. If permitted by council, a fire company, rescue company or ambulance company may participate in designated petroleum product contracts entered into by the city, subject to the fire company, rescue company or ambulance company:

(1) Having filed with the city clerk a request that it be authorized to participate in contracts for the purchase of petroleum products of the city.

(2) Having agreed that it will be bound by any terms and conditions imposed by the city.

(3) Having agreed that it will be responsible for payment directly to the vendor under each purchase contract.



Section 11909 - Separate bids for plumbing, heating, ventilating and electrical work, elevators and escalators

The following shall apply:

(1) In the preparation of specifications for the erection, construction and alteration of any public building, when the entire cost of the work shall exceed the base amount of $18,500, subject to adjustment under section 11903.1 (relating to adjustments to base amount based on Consumer Price Index for All Urban Consumers), the architect, engineer or other person preparing the specifications shall prepare only the following separate specifications:

(i) Plumbing.

(ii) Heating.

(iii) Ventilating.

(iv) Electrical work.

(v) Elevators and escalators.

(vi) One complete set of specifications for all the other work to be done in the erection, construction and alteration.

(2) The project manager, construction manager or other person authorized by council to enter into contracts for the erection, construction or alteration of the public buildings shall receive separate bids upon each of the branches of work and council or the appropriate city officer shall award the contract to the lowest responsible bidder for each of the branches, including the balance of the work, in addition to the plumbing, heating, ventilating and electrical work and elevators and escalators. Where it is desired to install an air conditioning unit, the heating and ventilating may be regarded as one branch of work having only one set of specifications, and bids may be received and a contract awarded on that set as provided under this chapter.

Cross References. Section 11909 is referred to in section 11903.1 of this title.



Section 11910 - Acceptance by contractor of Workers' Compensation Act

(a) General rule.--All contracts executed by any city which involve the construction or performance of any work involving the employment of labor shall contain a provision that the contractor shall accept and file with the city, proof of compliance with or exemption from the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, insofar as the work covered by the contract is concerned.

(b) Certificate of exemption.--A certificate of exemption from issuance may be issued on the basis of either individual self-insurance or group self-insurance.

(c) Exception.--A contractor shall file with the city any proof that the Department of Labor and Industry, with respect to certain employees, has accepted the application to be excepted from the provisions of the Workers' Compensation Act on religious grounds.

(d) Violation.--Any contract executed in violation of this section is void.



Section 11911 - Contracts for improvements and assignment of assessments

Where the whole or any part of the cost of an improvement is to be paid by assessments upon the property abutting or benefited, the city may enter into an agreement with the contractor pursuant to which the contractor shall take an assignment of the assessments in payment of the amount due under the terms of the contract, and the city shall not be otherwise liable under the contract.



Section 11912 - Architects and engineers in employ of city, prohibitions from bidding on public works and penalty

(a) Bidding.--It shall be unlawful for any architect or engineer in the employ of any city to bid on any public work of the city.

(b) Award.--It shall be unlawful for the officers of any city, charged with the duty of letting any public work, to award a contract to any architect or engineer in the employ of the city.

(c) Violation.--Any person violating these provisions commits a misdemeanor and shall, upon conviction, be subject to forfeiting office, in accordance with section 10901 (relating to appointment, removal and prohibition), and sentenced to pay a fine of not more than $500, or to imprisonment for not less than six months, or both. Any contract made in violation of the provisions of this section shall be null and void.

(d) Construction.--The provisions of this section shall be in addition to any prohibition in 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure).



Section 11916 - Contracts with passenger or transportation companies

Except as may be prohibited by 66 Pa.C.S. Pt. I (relating to public utility code) or Federal or other State regulation of transportation or commerce, a city may, as it deems necessary for the public benefit and convenience, contract with a person owning a public transportation service, railroad company, street railway, motor power company or passenger or transportation company.






Chapter 120 - Police Force

Chapter Notes

Enactment. Chapter 120 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12001 - Appointment, number, rank, compensation and qualifications of police officers

(a) General rule.--Council shall fix, by ordinance, the number, grades and compensation of the members of the city police force, who shall, except as provided in section 12002 (relating to designation of chief), be appointed in accordance with the civil service provisions of this chapter.

(b) Demotion.--No member of the city police force having been promoted in conformity with the civil service provisions of this chapter shall be demoted in rank or discharged from the police force except upon proper cause shown as set forth under the civil service provisions of this chapter.

(c) Prohibition.--No police officer, after the police officer's appointment and qualification, shall hold, at the same time, the office of constable.

(d) Rules and regulations.--Council shall promulgate rules and regulations for the organization and governing of the police force.



Section 12002 - Designation of chief

The chief of police shall be designated by the mayor from within the ranks and may be demoted without cause in the same manner, but not to any rank lower than the rank which was held at the time of designation as chief of police. In the event that no qualified officer from within the ranks has applied for the designation, the chief of police shall be designated by the mayor from outside the ranks. The officers, other than the chief of police, shall be designated in accordance with Chapter 144 (relating to civil service).

Cross References. Section 12002 is referred to in sections 12001, 14406.1 of this title.



Section 12003 - Extra police officers and compensation

The mayor may appoint extra police officers, whenever it is necessary in the judgment of the mayor for the public safety or to preserve order, to serve for a period designated by council, not to exceed 30 days and whose compensation shall be fixed by council.



Section 12005 - Powers of police officers to arrest

Police officers shall be ex-officio constables of the city and shall enforce the laws of this Commonwealth or otherwise perform the functions of their office in accordance with 42 Pa.C.S. §§ 8952 (relating to primary municipal police jurisdiction) and 8953 (relating to Statewide municipal police jurisdiction) and upon property owned or controlled by the city or by a municipal authority created by the city. A police officer may, without warrant and upon view, arrest and commit for hearing any and all individuals:

(1) Guilty of:

(i) breach of the peace;

(ii) vagrancy;

(iii) riotous or disorderly conduct; or

(iv) drunkenness.

(2) Engaged in the commission of any unlawful act tending to imperil the personal security or endanger the property of the citizens.

(3) Violating any of the ordinances of the city for the violation of which a fine or penalty is imposed.



Section 12006 - Service of process, fees and payment into treasury

Police officers shall have authority to serve and to execute criminal process or processes issued for the violation of city ordinances and shall charge the same fees and costs as pertain by law to the constables of the city for similar services, but the fees and costs shall be paid into the city treasury monthly.



Section 12007 - Supervision by mayor

The chief of police shall obey the orders of the mayor and make report to the mayor, which shall be presented monthly by the mayor to council.



Section 12008 - Extra compensation prohibited, exception and penalty

No police officer shall ask, demand or receive any compensation or reward for the police officer's services other than compensation provided by ordinance, except rewards offered for the arrest of persons accused of crimes committed outside of the city in which the police officer is employed. A police officer violating any of the provisions of this section commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine or imprisonment, or both, to be followed by dismissal from office.



Section 12009 - Compensation or insurance for volunteer police officer

Each city may make necessary appropriations to provide compensation or insurance for volunteer police officers injured or killed while engaged in the performance of duties as may be assigned to them in the city.



Section 12010 - School crossing guards

(a) Request.--Upon request of the board of school directors of the school district in which a city is located, council may appoint school crossing guards who shall control and direct traffic at or near schools. They shall serve at the pleasure of council, except as provided for in subsection (b). The compensation of the school crossing guards, if any, shall be fixed by council and shall be jointly paid by council and the board of school directors, in a ratio to be determined by council and the board of school directors. If council and the board of school directors are unable to determine the ratio of compensation of the school crossing guards to be paid by council and the board, each shall pay one-half of the compensation of the school crossing guards.

(b) Ordinance.--

(1) Council may enact an ordinance allowing a board of school directors to assume the hiring and oversight of the school crossing guards. Before council may enact the ordinance, the board of directors of the school district shall adopt a resolution requesting the authority to assume the hiring and oversight of the school crossing guards. The ordinance enacted by council shall outline how the city police department will provide any necessary training and assistance to the school crossing guards while on duty.

(2) School crossing guards shall not fall under the bargaining unit of the school district or be classified as an employee or under any benefits as provided under the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949. For the purposes of this paragraph, the term employee shall have the same meaning given to the term "employe" under section 1101-A of the Public School Code of 1949.

(3) After the ordinance is enacted by council, the school district shall assume the cost of compensation, including fixing the compensation, if any, of the school crossing guards. The board of school directors shall notify council, the mayor and the police chief or commissioner of those hired to serve as school crossing guards and request the necessary training or assistance be provided as outlined by the ordinance.

(c) Duties.--Whether council appoints school crossing guards upon the request of the board of school directors or whether council enacts an ordinance allowing a board of school directors to assume the hiring and oversight of the school crossing guards, the following shall apply to school crossing guards:

(1) Their duties and authority shall be restricted to the management of traffic and pedestrians in and around areas identified by the city police force and the school district superintendent or a designee.

(2) They shall be in suitable and distinctive uniforms while performing their duties as school crossing guards.

(3) They shall not be subject to the civil service provisions of this chapter.

(4) They shall not be entitled to participate in any city or school district pension or benefit plan or plans.

(5) Auxiliary police officers lawfully appointed may be designated by council or hired by the school district, as applicable, to serve as school crossing guards.






Chapter 121 - Fire Bureau

Chapter Notes

Enactment. Chapter 121 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12101 - Organization of fire bureau, maintenance and apparatus

With regard to a city fire bureau, council shall have the authority to:

(1) establish and organize a fire bureau by ordinance;

(2) make appropriations for the maintenance of the fire bureau;

(3) promulgate regulations for the governing of the officers and companies belonging to the fire bureau; and

(4) purchase equipment and apparatus for the extinguishment, prevention and investigation of fires and for the public safety.



Section 12101.1 - Appointment and demotion of fire chief

The mayor, by and with approval and consent of council, shall appoint the fire chief who may be demoted without cause but not to any rank lower than the rank which the fire chief held within the fire bureau at the time of designation as fire chief. In the event that no qualified employee of the fire bureau has applied for the appointment, the fire chief shall be appointed by the mayor, by and with approval and consent of council, from outside the ranks.

Cross References. Section 12101.1 is referred to in sections 12102, 14406.1 of this title.



Section 12102 - Paid fire bureau, election of officers and companies

When a paid fire bureau is organized by any city, council, except as provided by section 12101.1 (relating to appointment and demotion of fire chief), may provide for the election or appointment of the officers and companies belonging to the fire bureau by ordinance in accordance with civil service provisions, where applicable. The minimum annual starting salary or compensation to be paid to officers and firefighters by any city shall be established by council.



Section 12103 - Platoon system and hours of service

(a) General rule.--The director of the department having charge of the fire bureau in a city may divide the officers and members of companies of the uniformed fire force in the employ of the city, and any other firefighters and drivers regularly employed and paid by the city, except the chief engineer and assistant chiefs, and those employed subject to call, into shifts, bodies or platoons to perform service during the hours as the director shall fix. In cases of riot, serious conflagration, times of war, public celebrations or other emergency, the fire chief or officer in charge at any fire shall have the power to assign all the members of the fire force to continuous duty or to continue any member of the fire force on duty, if necessary.

(b) Schedule after May 19, 2014.--Except as provided in subsection (c), no schedule shall require a member of any shift, body or platoon to perform continuous service for a consecutive period of 24 hours, except in cases of emergency or as otherwise agreed to through collective bargaining or an award pursuant to the act of June 24, 1968 (P.L.237, No.111), referred to as the Policemen and Firemen Collective Bargaining Act. The provisions of this subsection shall not be deemed to alter or affect any schedules in existence prior to May 19, 2014.

(c) Schedule before May 19, 2014.--In a city where the work schedule in existence prior to May 19, 2014, required a work shift of less than 24 hours, no schedule shall require a member of any shift, body or platoon to perform continuous service for a consecutive period of 24 hours, except in cases of emergency or as otherwise voluntarily agreed through collective bargaining. Once so modified, no further work schedule may contain provisions reinstituting a restriction on duty of less than 24 hours of continuous service.



Section 12104 - Fire marshal

(a) General rule.--A city may, by ordinance, provide for the creation of the office of fire marshal who shall be appointed by the mayor, by and with the approval and consent of council, biennially.

(b) Powers.--

(1) The fire marshal and any authorized assistant shall inspect all construction or buildings within the city or upon property owned or controlled by the city or a municipal authority of the city within this Commonwealth and shall enforce all laws of this Commonwealth and ordinances of the city relating to the construction or buildings, for the prevention, containment or investigation of fire and fire hazards, both as to the construction or buildings and as to their contents or occupancies.

(2) The fire marshal or the fire marshal's assistants shall report to the director of public safety or to council or other designated official, as council shall by ordinance provide, any faulty or dangerous construction or building or like condition in any building that may constitute a fire hazard or any proposed use or occupation of any construction, building or premises which would create or increase a hazard of fire.

(3) The fire marshal shall investigate and keep a permanent record of the cause, origin and circumstances of every fire and the damage resulting from the fire occurring within the fire marshal's jurisdiction immediately after the occurrence of the fire.

(4) The records of the fire marshal shall be open to public inspection, except as exempted in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law. The fire marshal shall submit to council an annual report consolidating the information contained in the records as directed by council.

(5) If a fire is deemed suspicious, the fire marshal shall have the authority to investigate the fire.



Section 12105 - Obstructing fire marshal

(a) General rule.--It shall be unlawful for any person to obstruct or prevent or attempt to obstruct or prevent the fire marshal in the discharge of the fire marshal's duties.

(b) Penalties.--Council may, by ordinance, establish the types or grades of the criminal conduct and may establish fines or imprisonment, or both, for the violations. No fine may exceed $1,000 for any single violation, and no imprisonment shall exceed 90 days.



Section 12106 - Investigation of cause of fire and power of mayor

The mayor of any city may issue a subpoena in the name of the Commonwealth to an individual requiring the attendance of the individual before the mayor or the fire marshal at the time and place as may be named in the subpoena, then and there to testify, under oath or affirmation, which the fire marshal in the absence of the mayor is empowered to administer, as to:

(1) the origin of any fire occurring within the bounds of the city; and

(2) any facts or circumstances that may be deemed important to secure the detection and conviction of any party guilty of the offense of arson or attempted arson.



Section 12107 - Fire chief ex-officio fire marshal

The fire chief of a city shall be ex-officio fire marshal if the office is not separately filled pursuant to ordinance in the city, and, in that case, all the powers and duties given to or imposed upon the fire marshal under this chapter shall be enjoyed and exercised by the fire chief.



Section 12108 - Compensation insurance for injured volunteer firefighters or special fire police

A city may make appropriations to secure insurance or compensation for volunteer firefighters killed or injured while engaged in the performance of their duties or as special fire police.



Section 12109 - Salary of nonunion city fire officers

A fire chief or head of a fire department of a city who has been removed from bargaining units under the act of June 24, 1968 (P.L.237, No.111), referred to as the Policemen and Firemen Collective Bargaining Act, by rulings of the Pennsylvania Labor Relations Board shall receive not less than the same dollar increase, including fringe benefits but excluding overtime and holiday pay, as received by the highest-ranking fire officer participating in the bargaining unit.






Chapter 122 - Surveys and Surface Support in Coal Mining Areas

Chapter Notes

Enactment. Chapter 122 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12203 - Survey of mines

(a) General rule.--For the purpose of conducting a survey as may be required by council, the city engineer or other registered professional engineer employed by the city may:

(1) enter and survey a mine or colliery within the limits of the city, in whole or in part, at all reasonable times, either by day or night, without impeding or obstructing the workings of the mine or colliery; and

(2) take with them other persons necessary for the purpose of making a survey.

(b) Duty to provide entry, survey and exit.--The owner, operator or superintendent of the mine or colliery shall furnish the means necessary for the entry, survey and exit.



Section 12204 - Operators to furnish maps and contents

The owner, operator or superintendent of a coal mine or colliery within the limits of the city, in whole or in part, shall, at the request of council, make or cause to be made and furnished to the city engineer an accurate map or plan of the workings or excavations of each coal mine or colliery within the limits of the city.

Cross References. Section 12204 is referred to in section 12205 of this title.



Section 12205 - Extensions to be placed on maps

(a) Duty to update.--Not less than once every three months, a map that has been provided to a city, at the request of council, pursuant to section 12204 (relating to operators to furnish maps and contents) shall be updated at the direction of the mine owner, operator or superintendent.

(b) Contents.--The updated map shall show all the extensions made in any mine within the limits of the city, in whole or in part, and not already so placed upon the map, except those made within 30 days immediately preceding the time of placing the extensions upon the map.



Section 12206 - Certain surface supports not to be removed

It shall be unlawful for an individual, partnership, association or corporation to dig, mine, remove or carry away the coal, rock, earth or other minerals or materials forming the natural support of the surface beneath the streets and places of a city to an extent and in a manner as to remove the necessary support of the surface, without having first placed or constructed an artificial permanent support sufficient to uphold and preserve the stability of the surfaces of the streets and places.



Section 12207 - Penalty for surface support violations

An individual, corporation or association violating the provisions of this chapter concerning surface support of streets and places within the city commits a misdemeanor and shall, upon conviction, be sentenced to pay a fine not to exceed $1,000 or imprisonment for a period not to exceed 90 days, or both. Each day in which the violation continues shall constitute an additional and separate offense.



Section 12209 - Enactment of ordinances

Council may enact ordinances necessary for the enforcement of the provisions of this chapter and provide penalties for the violation.






Chapter 123 - Public Health

Chapter Notes

Enactment. Chapter 123 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12300 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Public nuisance" or "nuisance." A nuisance detrimental to the public health, unless a different meaning is specified.



Section 12301 - Board of health

A city shall have a board of health. Council may, by ordinance, create a board of health or council shall be the board of health. If council is the board of health, members of council shall receive no additional compensation for serving on the board.



Section 12302 - Members of appointed boards of health

(a) General rule.--Council shall appoint five members to a board of health created by ordinance. Appointed members shall serve without compensation. Except in the case of an appointed member who is a licensed or certified health care professional with a principal office in the city, members of the appointed board of health must be residents of the city.

(b) Qualifications.--

(1) Two members of the board must be licensed or certified health care professionals, unless council cannot identify two professionals who are willing to serve, in which case, one member must be a licensed or certified health care professional.

(2) If no licensed or certified health care professional can be identified to serve on the board, council may appoint an individual who has experience or is knowledgeable of public health issues.

(c) Licensure and certification required.--Health care professionals pursuant to this section must be licensed or certified by:

(1) the State Board of Medicine;

(2) the State Board of Examiners of Nursing Home Administrators;

(3) the State Board of Podiatry;

(4) the State Board of Veterinary Medicine;

(5) the State Board of Occupational Therapy Education and Licensure;

(6) the State Board of Osteopathic Medicine;

(7) the State Board of Pharmacy;

(8) the State Board of Physical Therapy;

(9) the State Board of Nursing;

(10) the State Board of Social Workers, Marriage and Family Therapists and Professional Counselors;

(11) the State Board of Chiropractic;

(12) the State Board of Dentistry;

(13) the State Board of Optometry;

(14) the State Board of Psychology; or

(15) the State Board of Examiners in Speech-Language and Audiology.

(d) Terms.--After the creation of the board, for initial membership, council shall, by ordinance, designate one appointee for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years and one for a term of five years. For subsequent membership, one member of the board shall be appointed annually to serve for a term of five years from the first Monday of January succeeding the member's appointment.

(e) Removal.--Council may remove appointed members of the board for official misconduct or neglect of duty.

(f) Vacancies.--A vacancy on an appointed board shall be filled by council. Council shall appoint a qualified individual to membership on the board for the unexpired term of the individual whose membership had been vacated.



Section 12303 - Oath of office

(a) General rule.--Each member of the board of health shall take the oath of office prescribed in section 10905 (relating to oath of office, violation of oath and penalty).

(b) Organization.--The board of health shall organize annually on the first Monday of January and shall elect a president annually from among its members.

(c) Appointment of secretary.--Council shall appoint a secretary of the board of health who is not a member of the board of health. The secretary shall receive a salary as approved by council.



Section 12304 - Duties of secretary

The secretary of the board shall:

(1) Keep the minutes of the proceedings of the board and accurate accounts of the expenditures of the board.

(2) Draw all requisitions for the payment of money on account of the board of health from appropriations made by council to the board and shall present the requisitions to the president of the board for the president's approval.

(3) Render statements of the expenditures to the board at each stated meeting or as frequently as the board may require.

(4) Prepare, under the direction of the board, the annual report to council, together with the estimate of appropriations needed for the ensuing year.

(5) Make reports to the Department of Health as required by law, rule or regulation of the department.

(6) Make other reports and perform other duties as required by law or by the board of health.



Section 12305 - Health officer

(a) Selection and oath.--

(1) Council shall, by ordinance, determine the manner and method of selection of a health officer who shall be an individual with experience or training in public health work and who shall be or shall become certified for the office of health officer by the State Department of Health within six months of taking the oath of office.

(2) The health officer shall take the oath required of members of the board.

(3) The health officer shall be the agent of the board of health but shall not serve as a member of the board of health.

(b) Qualifications.--

(1) Council may appoint, as the principal health officer of the city, the manager or chief administrator employed and compensated by a nonprofit corporation which may be appointed as a board of health in accordance with Subchapter C (relating to corporations acting as boards of health).

(2) The manager or chief administrator, to be eligible for appointment, must be a reputable physician with at least five years' experience in the practice of the physician's profession or in public health work.

(3) The principal health officer, appointed pursuant to this subsection, shall have all the powers, authority and duties prescribed by law upon principal health officers.

Cross References. Section 12305 is referred to in section 12333 of this title.



Section 12306 - Duties of health officer

(a) General rule.--The health officer shall:

(1) Attend all regular and special meetings of the board of health.

(2) Be available for the prompt performance of the health officer's official duties.

(3) Quarantine places of communicable diseases in accordance with law and with the rules and regulations of the Department of Health or of the city board of health.

(4) Execute all laws, rules and regulations for the disinfection of quarantined places.

(5) Serve written notice on teachers and persons in charge of public, parochial, Sunday and other schools requiring the exclusion of children from school who are suffering from or who reside with individuals who are suffering from communicable diseases.

(6) Make sanitary inspections subject to constitutional standards in a similar manner as provided in section 12308 (relating to powers of board of health).

(7) Execute the orders of the board of health and all other laws, rules, regulations and orders pertaining to the health officer's office.

(b) Issuance of citations.--The health officer shall, to the extent the health officer's duties allow, have the power to issue citations for the violation of applicable laws or ordinances.



Section 12307 - Duties of board of health

(a) General rule.--The board of health shall prevent or diminish the introduction or further spread of infectious or contagious diseases and otherwise to protect and increase the public health by:

(1) regulating access to places of infection or contagion;

(2) isolating carriers of infection or contagion or individuals who have been exposed to any infectious or contagious disease;

(3) abating or removing all nuisances which the board deems prejudicial to the public health; and

(4) enforcing vaccination laws.

(5) promulgating regulations, as it deems proper, for the preservation or improvement of public health, consistent with this chapter and the laws of this Commonwealth.

(b) Enforcement.--In carrying out its duties under this chapter, the board of health shall, if authorized, enforce the laws of this Commonwealth that are relevant to and relate to its duties.

(c) Transmittal of information.--The board of health shall transmit to the Department of Health all of its reports and publications and other information regarding public health in the city as may be requested or required by the department.



Section 12308 - Powers of board of health

The board of health shall:

(1) If authorized by council, employ agents and employees at rates of compensation approved by council.

(2) Enter upon any premises within the city, as a body or by committee or by its agents or employees, which are suspected of infectious or contagious disease or of any other nuisance prejudicial to the public health or which pose danger, for the purpose of examining the premises or of preventing, confining or abating public nuisances. The following apply:

(i) In the event that entry upon any premises is refused by an owner, an agent of an owner or tenant, the board of health shall obtain an administrative search warrant from a magisterial district judge within the judicial district where the premises to be inspected is located.

(ii) It shall be sufficient to support the issuance of a warrant for the board of health to provide to the magisterial district judge evidence of any of the following:

(A) Reasonable standards and an administrative plan for conducting inspections.

(B) The condition of the premises or general area and the passage of time since the last inspection.

(C) Facts, supported by an oath or affirmation, alleging that probable cause exists that a law, regulation or ordinance subject to enforcement by the board of health has been violated.

(3) Conduct investigations and hold public hearings in the performance of its duties and powers. In a hearing under this paragraph, the president and secretary of the board may administer oaths and affirmations, but shall receive no fee for administration, and the board of health may require the attendance of witnesses and their books and papers in accordance with section 10917 (relating to powers of subpoena and compelling testimony).

(4) Publish and enforce its rules and regulations as approved by council.

(5) If approved by council, provide for or cooperate in providing for general and gratuitous vaccination, disinfection and other public health control programs and make medical relief available to benefit public health.

(6) Provide, in accordance with Subchapter B (relating to public nuisances detrimental to public health), for the prevention, abatement and removal of conditions found to be detrimental to public health as public nuisances or to declare and certify to council that the premises or places harboring the detrimental condition are public, not private, nuisances.

Cross References. Section 12308 is referred to in sections 12306, 127A02, 127A04, 141A04, 141A05 of this title.



Section 12309 - Effect of rules and regulations

Rules and regulations adopted by the board of health shall be presented to council for its approval subject to the following:

(1) Council may approve, by ordinance, the rules and regulations submitted by the board of health.

(2) Upon approval by council, the rules and regulations of the board of health shall have the force and effect of ordinances of the city.

(3) The ordinance approving the rules and regulations may incorporate them by reference.

(4) Council shall provide a place for the public to view the rules and regulations.

(5) The ordinance approving the rules and regulations shall prescribe the penalties, fines or imprisonment for violations.



Section 12310 - Fees and penalties

All fees and penalties collected or received by the board of health or a board officer acting in an official capacity shall be paid to the city treasurer for use by the city.



Section 12311 - Proceedings of board of health to be public

The proceedings of the board of health shall be public and its journal of proceedings shall be open to public inspection.



Section 12320 - Determination of public nuisances

(a) General rule.--A condition or usage in a city, whether public or private, determined by the board of health to be detrimental to the public health shall constitute a public nuisance.

(b) Powers.--The powers of investigation and entering upon premises vested in the board of health and its agents and employees pursuant to its orders shall be available for the determination of public nuisances.



Section 12321 - Abatement of public nuisances by designated department

(a) Duty to report.--If, in accordance with this subchapter, the board of health determines that a public nuisance exists, it shall report its determination, along with any request for summary abatement, to the department designated by council in section 127A02 (relating to report and investigation of public nuisance).

(b) Procedure.--The report to the designated department that the board of health has determined that a public nuisance exists shall be deemed a determination by the designated department that a public nuisance exists as required by section 127A02(d)(1). Notwithstanding any other provision of Chapter 127A (relating to nuisance abatement), the department designated to abate public nuisances shall proceed as follows:

(1) Summary abatement, if requested by the board of health, shall be pursued if the criteria set forth in section 127A02(d)(2) exists.

(2) If summary abatement is not pursued, proceed with abatement with prior notice in accordance with Chapter 127A.



Section 12330 - Board of directors of corporation to be appointed members of board of health

(a) General rule.--Council may, by ordinance, appoint the members of a board of directors of a nonprofit corporation as the board of health for the city for a term of five years, provided that the nonprofit corporation:

(1) Has as its principal purpose to substantially preserve and promote the public health of the city and to control and eliminate disease.

(2) Has sufficient means to render valuable assistance to the city's public health affairs, in the opinion of council and the Department of Health.

(3) Is properly organized and managed.

(4) Has not fewer than five and not more than nine members on the board of directors.

(5) Has at least two reputable physicians on the board, each of whom has not less than five years' experience in the practice of the physician's profession.

(b) Vacancies.--When the office of any member of the board of directors is terminated pursuant to the nonprofit corporation's charter or bylaws, the office of the member of the board of health shall also terminate with the resulting vacancy to be filled under subsection (c).

(c) Additional members to board of health.--

(1) If the number of the board of directors of the nonprofit corporation increases, subject to the limitation of a maximum of nine members, council may appoint any individual added to the corporation's board of directors as an additional member of the board of health for a term equal to the unexpired term of the other members.

(2) An additional appointment under this subsection shall be subject to any subsequent termination resulting from a limitation in the corporation's charter and bylaws.

Cross References. Section 12330 is referred to in section 12338 of this title.



Section 12332 - Power of board

The board of health under this subchapter shall have all the power and authority and perform the duties prescribed by law upon boards of health of cities.



Section 12333 - Health officer

Pursuant to section 12305(b) (relating to health officer), council may appoint the manager or chief administrator of a nonprofit corporation as the principal health officer of the city.



Section 12334 - Secretary

The secretary of the board of directors of the nonprofit corporation under this subchapter may serve as secretary of the board of health.



Section 12335 - Filling of vacancies

(a) General rule.--Council may appoint successors for vacancies on the board of health that occur:

(1) As five-year terms of board members expire. The successors shall serve for five-year terms.

(2) For any other reason, but a successor appointment shall be for the unexpired portion of the five-year term.

(b) Selection.--Successors, whether appointed for a five-year term or the unexpired portion of a five-year term, shall be selected from the members of the nonprofit corporation's board of directors.



Section 12337 - No compensation for members

The members of the board of health under this subchapter shall serve without compensation from the city.



Section 12338 - Applicability of subchapter

This subchapter shall be effective only under the circumstances set forth in section 12330 (relating to board of directors of corporation to be appointed members of board of health).



Section 12340 - Penalty

Any person who:

(1) violates any provision of this chapter or any order or regulation of the board of health made under the authority of this chapter;

(2) violates any law, regulation or ordinance referred to or authorized by this chapter;

(3) obstructs or interferes with any person in the execution of any order or regulation of the board; or

(4) willfully and illegally refuses to obey any order or regulation of the board;

commits a summary offense punishable in accordance with sections 11018.16 (relating to enforcement of ordinances, recovery and payment of fines and penalties) and 11018.17 (relating to penalty).






Chapter 124 - Corporate Powers

Chapter Notes

Enactment. Chapter 124 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12402 - Powers of cities

(a) General rule.--A city is declared to be a body corporate and politic, shall have perpetual succession and may:

(1) Sue and be sued.

(2) Have and use a corporate seal and alter the seal. The seal shall have upon it the word "Pennsylvania," the name of the city and the year of its original incorporation.

(3) Display the flag of the United States, the Commonwealth or any county, city, borough or other municipality in this Commonwealth on the public buildings of the city.

(4) Appropriate money and accept gifts or grants of money, other property or services from public or private sources for the exercise of powers expressed or implied in this chapter or any other applicable law.

(b) Exercise of powers.--The powers granted in this chapter shall be exercised in the manner provided in this chapter.



Section 12402.1 - City property and affairs

(a) General rule.--In exercising its discretion to make decisions that further the public interest under terms it deems most beneficial to the city, council may, subject to any restrictions, limitations or exceptions stated in this chapter:

(1) Purchase, hold, use and manage real and personal property.

(2) Exchange personal property.

(3) Lease, sell and convey real and personal property owned by the city.

(4) Make contracts and do all other acts respecting city property and affairs as council may deem conducive to the public interest and necessary to the exercise of the city's corporate and administrative powers.

(b) Sales of real estate.--

(1) No real estate owned by the city may be sold except upon approval of council by resolution, and no real estate owned by the city may be sold for a consideration in excess of $1,500, except to the highest bidder after due notice by advertisement for bids or advertisement of a public auction in one newspaper of general circulation in the city.

(2) The advertisement shall be published once not less than 10 days prior to the date fixed for the opening of bids or public auction, and the date for opening bids or public auction shall be announced in the advertisement.

(3) The award of contracts shall be made only by public announcement at a regular or special meeting of council or at the public auction.

(4) All bids shall be accepted on the condition that payment of the purchase price in full shall be made within 60 days of the acceptance of bids.

(5) Council may reject all bids which it deems to be less than the fair market value of the real property.

(6) In the case of a public auction, council may establish a minimum bid based on the fair market value of the real property.

(7) If no compliant bids are received after advertisement, the applicable procedures in the act of October 27, 1979 (P.L.241, No.78), entitled "An act authorizing political subdivisions, municipality authorities and transportation authorities to enter into contracts for the purchase of goods and the sale of real and personal property where no bids are received," shall be followed.

(8) Real estate owned by a city may be sold at a consideration of $1,500 or less without advertisement or competitive bidding only after council estimates the value of the real estate upon receipt of an appraisal by a qualified real estate appraiser.

(9) (i) This section shall not apply if council exercises its authority to exchange real property of the city for real property of equal or greater value, provided that the property being acquired by the city is to be used for municipal purposes.

(ii) If council chooses to exercise its power of real property exchange pursuant to this section, it shall be by resolution adopted by council.

(iii) Notice of the resolution, including a description of the properties to be exchanged, shall be published once in one newspaper of general circulation not more than 60 days nor fewer than seven days prior to adoption.

(c) Sale of personal property.--

(1) No personal property of the city shall be disposed of, by sale or otherwise, except upon approval of council by resolution.

(2) Council shall estimate the sale value of the entire lot to be disposed of.

(3) If council estimates the sale value to be less than $1,000, council may sell the property, in whole or in part, for the best price or prices obtainable.

(4) If council estimates the sale value to be $1,000 or more, the entire lot shall be advertised for sale in at least one newspaper of general circulation in accordance with the provisions of section 10109 (relating to publication of notices), and sale of the property advertised shall be made to the best responsible bidder.

(5) The bids shall not be opened until at least 10 days after the newspaper advertisement is published.

(6) The provisions of this subsection shall not be mandatory where personal property of the city is to be traded in or exchanged for other personal property.

(7) Council may sell any personal property of the city at auction pursuant to subsection (d) but shall observe the same notice requirements as contained in this subsection.

(d) Online or electronic auction of personal property.--In regards to the sale of personal property of the city, an auction may be conducted by means of an online or electronic auction sale subject to the following:

(1) Bids shall be accepted electronically at the time and in the manner designated in the advertisement pursuant to the notice requirements in subsection (c).

(2) Each bidder shall have the capability to view the bidder's bid rank or the high bid price.

(3) Bidders may increase their bid prices during the electronic auction.

(4) The record of the electronic auction shall be available for public inspection.

(5) The purchase price shall be paid by the high bidder immediately or at a reasonable time after the conclusion of the electronic auction, as determined by council.

(6) In the event that shipping costs are incurred, they shall be paid by the high bidder.

(7) A city that has complied with the advertising requirements of subsection (c) may provide additional public notice of the sale by bid or auction in any manner deemed appropriate by council.

(8) The newspaper advertisement for electronic auction sales authorized in this section shall include the Internet address or means of accessing the electronic auction and the date, time and duration of the electronic auction.

(e) Nonapplicability.--Any requirement for advertising for bids and sale to the highest bidder imposed by this part or by a city pursuant to this section shall not apply where real or personal property of the city is sold to the following, provided that, when any real property is no longer used for the purpose of the conveyance, the real property shall revert to the city:

(1) The Federal Government, the Commonwealth, a municipality, home rule municipality, institution district or school district.

(2) A volunteer fire company, volunteer ambulance service or volunteer rescue squad located within the city or providing emergency services in the city.

(3) A municipal authority, a housing authority created pursuant to the act of May 28, 1937 (P.L.955, No.265), known as the Housing Authorities Law, an urban redevelopment authority created pursuant to the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law, a parking authority created under 53 Pa.C.S. Ch. 55 (relating to parking authorities) or under the former act of June 5, 1947 (P.L.458, No.208), known as the Parking Authority Law, or a port authority created pursuant to the act of December 6, 1972 (P.L.1392, No.298), known as the Third Class City Port Authority Act.

(4) A nonprofit corporation engaged in community industrial development.

(5) A nonprofit corporation organized as a public library.

(6) A nonprofit medical service corporation.

(7) A nonprofit housing corporation.

(8) A nonprofit museum or historical organization.

(f) Nominal consideration acceptable.--When real or personal property is sold pursuant to subsection (e)(5), (6) or (7), the city may accept nominal consideration as it shall deem appropriate.

Cross References. Section 12402.1 is referred to in sections 11901, 12546 of this title.



Section 12403 - Payment of debts and expenses

Council may provide for the payment of the debts and expenses of the city and appropriate money for the payment.



Section 12404 - Creation of reserve funds

(a) Capital reserve fund.--

(1) Council may create and maintain a separate capital reserve fund for any anticipated capital expenses, which shall be designated for a specific purpose or purposes when created. The money in the fund shall be used for no other purpose unless council declares that conditions in the city make other expenses more urgent than those for which the fund was created.

(2) Council may appropriate money from the general city fund to be paid into the capital reserve fund or place in the fund any money received from the sale, lease or other disposition of any property of the city or from any other source.

(b) Operating reserve fund.--With regard to an operating reserve fund, the following shall apply:

(1) Council shall have the power to create and maintain a separate operating reserve fund in order to:

(i) minimize future revenue shortfalls and deficits;

(ii) provide greater continuity and predictability in the funding of vital government services;

(iii) minimize the need to increase taxes to balance the budget in times of fiscal distress; and

(iv) provide the capacity to undertake long-range financial planning and to develop fiscal resources to meet long-term needs.

(2) Council may annually make appropriations from the general city fund to the operating reserve fund, but no appropriation shall be made to the operating reserve fund if the effect of the appropriation would cause the fund to exceed 25% of the estimated revenues of the city's general fund in the current fiscal year.

(3) Council may, at any time by resolution, make appropriations from the operating reserve fund for the following purposes only:

(i) to address emergencies involving the health, safety or welfare of the residents of the city;

(ii) to counterbalance potential budget deficits resulting from shortfalls in anticipated revenues or program receipts from any source;

(iii) to counterbalance potential budget deficits resulting from increases in anticipated costs for goods or services; or

(iv) to provide for anticipated operating expenditures related either to the planned growth of existing projects or programs or to the establishment of new projects or programs if, for each project or program, appropriations have been made and allocated to a separate restricted account established within the operating reserve fund.

(c) Investment and administration.--The operating reserve fund shall be invested, reinvested and administered in a manner consistent with the provisions of this part relating to the investment of city funds generally.



Section 12405 - Hiring of employees and salaries

Council may provide for and regulate the manner of hiring and discharging employees and the fixing of their salaries or compensation, consistent with applicable Federal and State law.



Section 12406 - Creation of necessary offices or boards

In addition to the city departments established in accordance with Chapter 111 (relating to the executive department), council may create any city office, public board, bureau or commission, which it may deem necessary for the good of government and interests of the city, and, with regard to an office or membership on a board, bureau or commission, unless otherwise provided by this part, council may make appointments and regulate and prescribe the terms, duties and compensation.



Section 12407 - Lockups

(a) General rule.--Council may provide for lockup facilities as deemed necessary for the detention and confinement of individuals.

(b) Restriction.--No city shall erect or construct a city jail or lockup or use any existing building or lockup for the first time that will be or is located within 500 feet of a public school building.



Section 12408 - Marketplaces

Council may:

(1) Purchase, lease and own ground for marketplaces.

(2) Erect, maintain and establish marketplaces.

(3) Provide for and enforce suitable general market regulations.

(4) Contract with any person for the erection and regulation of marketplaces on terms and conditions and in the manner as council may prescribe.

(5) Levy and collect a license fee from every person who may be authorized by council to occupy any portion of the streets, sidewalks or city property for temporary market purposes.



Section 12409 - Accumulation of ashes, garbage, solid waste and refuse materials

(a) General rule.--Council in the manner authorized by the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, and the act of July 28, 1988 (P.L.556, No.101), known as the Municipal Waste Planning, Recycling and Waste Reduction Act, may prohibit accumulations of ashes, garbage, solid waste and other refuse materials upon private property, including the imposition and collection of reasonable fees and charges for the collection, removal and disposal.

(b) Collection and removal.--

(1) Council may collect and remove, by contract or otherwise, ashes, garbage, solid waste and other refuse materials and recyclables and prescribe penalties for the enforcement.

(2) A contract with refuse haulers may be made for an initial period not to exceed five years with optional renewal periods of up to five years.

(3) The limitation in paragraph (2) does not apply to a contract with a county or municipal corporation.

(c) Disposal.--

(1) Council may dispose of, by contract or otherwise, ashes, garbage, solid waste or other refuse materials.

(2) A contract with the owner of a private facility for the disposal or incineration of ashes, garbage, solid waste or other refuse materials may be made for a period not to exceed 20 years.

(3) The limitation in paragraph (2) does not apply to a contract with a county or municipal corporation.

(d) Acquisition of real property and facilities.--

(1) Council may acquire any real property and erect, maintain, improve, operate and lease, either as lessor or lessee, facilities for incineration, landfill or other methods of disposal, either inside or outside the limits of the city, including equipment, either separately or jointly, with a county or municipal corporation in order to provide for the collection, removal, disposal and destruction of ashes, garbage, solid waste or other refuse materials, for the collection and storage of recyclable materials or for the composting of leaf and yard waste.

(2) Council may provide for the payment of the cost out of the funds of the city.

(3) Council may acquire land for landfill purposes, either amicably or by exercising the power of eminent domain, and may maintain lands and places for the dumping of ashes, garbage, solid waste or other refuse materials.

(4) If council acquires land outside the limits of the city by exercising the power of eminent domain, the taking shall be subject to the limitations in 26 Pa.C.S. § 206 (relating to extraterritorial takings).

(e) Rates and charges.--

(1) Council may establish, alter, charge and collect rates and other charges for:

(i) the collection, removal and disposal of ashes, garbage, solid waste, other refuse materials and recyclable materials; and

(ii) the cost of including the payment of any indebtedness incurred for the construction, purchase, improvement, repair, maintenance and operation of any facilities for collection, removal and disposal; and

(iii) the amount due under a contract with a county or municipal corporation furnishing the services or facilities.

(2) The rates and other charges shall be collected pursuant to the Municipal Claim and Tax Lien Law or by a civil action.

(f) Appropriations.--Council may make appropriations to a county or municipal corporation for the construction, purchase, improvement, repair, maintenance and operation of a facility for the collection, removal, disposal or marketing of ashes, garbage, solid waste, other refuse materials, recyclable materials or composted leaf and yard waste.

(g) Exclusion from other laws.--A city shall not be subject to requirements otherwise imposed by law for the sale of personal property owned by the city when selling recyclable materials or materials separated, collected, recovered or created by recycling, as provided in the act of April 9, 1992 (P.L.70, No.21), entitled "An act excluding the sale of recyclable material from political subdivision personal property sale restrictions relating to advertising and bidding."



Section 12410 - Regulation of pets and feral animals

Council may, by ordinance, prohibit and regulate the running at large of dogs, cats, other pets and feral animals.



Section 12411 - Inspection and regulation of fireplaces and chimneys and smoke regulations

In conformity with Federal and State laws and regulations, council may regulate and inspect fireplaces, chimneys and other sources of smoke and fly ash to control the production and emission of unnecessary smoke and fly ash.



Section 12412 - Fireworks and inflammable articles

In conformity with Federal and State laws and regulations, council may:

(1) Regulate and prohibit the manufacture of fireworks or inflammable or dangerous articles.

(2) Grant permits for supervised public displays of fireworks and adopt rules and regulations governing the displays.

(3) Adopt rules and regulations not inconsistent with State regulations relating to the storage of inflammable articles.

(4) Impose other safeguards concerning inflammable articles as may be necessary.



Section 12413 - Regulation of division fences, party walls and foundations

(a) Authority.--

(1) Subject to the provisions of and regulations adopted pursuant to the Pennsylvania Construction Code Act and other applicable law, council may provide regulations for party walls and division fences, the foundations of buildings and entering upon the land or lands, lot or lots, of any person within the city at all reasonable hours by its duly appointed city engineer or building inspectors in order to enforce the regulations and set out foundations.

(2) Council may prescribe reasonable fees for the service of city officers in the inspection and regulation of party walls, division fences and foundations and may enforce the payment of the fees.

(3) Council may provide fines or penalties for violations of an ordinance enacted pursuant to this section.

(b) Specifications.--

(1) In setting out foundations and regulating party walls as to breadth and thickness, the city shall require the foundations to be laid equally upon the lands of the persons between whom the party wall is to be made.

(2) The cost of the foundation and party wall shall be divided proportionately among the property owners sharing the wall. The property owners shall either share the expense when the foundation is laid and the party wall is erected or when the subsequent building is erected if all buildings are not erected at the same time.



Section 12414 - Nuisances

Council may prohibit and abate public nuisances in accordance with Subchapter B of Chapter 123 (relating to public nuisances detrimental to public health).



Section 12415 - Regulation of encroachments

In compliance with applicable State laws and city ordinances, council may provide for the regulation of all encroachments in, under or upon sidewalks or other portions of streets in the city.



Section 12416 - Shade trees

(a) Power to regulate.--

(1) Council may, by ordinance, regulate the manner and method, if any, for the planting, trimming, removing, maintaining and protection of shade trees in, on and along or extending over the public streets, sidewalks and rights-of-way of the city and provide for penalties for violations.

(2) The cost of the activities under paragraph (1) may, at council's discretion, be assessed against the owners of the properties abutting the street, sidewalk or right-of-way upon which any tree is located pursuant to Chapter 145A (relating to assessments for public improvements), except that the cost and expense of caring for trees after they have been planted shall be paid by the city.

(b) Shade tree commission.--

(1) Council may, by ordinance, provide for the creation of a shade tree commission and its composition, powers and duties and delegate council's authority for regulating shade trees to the commission.

(2) In lieu of an ordinance under paragraph (1), council may delegate its regulatory powers for shade trees to an existing department.

(3) If a shade tree commission is established, its meeting shall be subject to the provisions of 65 Pa.C.S. Ch. 7 (relating to open meetings).



Section 12417 - Numbering of buildings

Council may require and regulate the numbering of buildings and lots.



Section 12418 - Transportation stands

Council may establish stands for taxis, buses, automobiles and other vehicles for hire and enforce the observance and use of the stands.



Section 12419 - Police force

(a) General rule.--Council may establish and maintain a police force and define the duties of the force in accordance with Chapter 120 (relating to police force).

(b) Method of providing police services.--Subject to the requirements of 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation), council may provide for police services as follows:

(1) by municipal police officers under a contract;

(2) through the purchase of the police services; or

(3) by joining or developing a consolidated regional police service.



Section 12420 - Police regulations

Council may establish and enforce suitable police regulations for the protection of individuals and property.



Section 12421 - Rewards

Council may offer rewards for the arrest and conviction of individuals guilty of capital or other crimes within the city.



Section 12422 - Prevent riots

Council may prevent and restrain riots, noises, disturbances or disorderly assemblies in any street, house or place in the city.



Section 12423 - Regulate discharge of guns and deadly weapons

To the extent permitted by Federal and other State law, council may regulate, prohibit and prevent the discharge of guns and prevent the carrying of concealed deadly weapons.



Section 12424 - Racing and dangerous practices

With regard to streets and public places in the city, council may regulate or prohibit racing or fast driving of vehicles and all games, practices or amusements likely to result in danger or damage to any individual or property.



Section 12425 - Bathing, recreational swimming establishments and boathouses and bathhouses

To the extent permitted by the act of June 23, 1931 (P.L.899, No.299), known as the Public Bathing Law, council may regulate the time and place of bathing in rivers and other public water in and adjoining the city and may construct, maintain and manage municipal boathouses, bathhouses and recreational swimming establishments.



Section 12426 - Musical entertainment

Council may appropriate money to defray the expenses of musical entertainment held under the auspices of the city and for the purpose of having music in any public park or place.



Section 12427 - Aid to historical societies

Council may make annual appropriations for the support and maintenance of the principal historical society located in the city, which shall be incorporated under the laws of this Commonwealth, and shall maintain permanent quarters for the society and keep them open to the public.



Section 12428 - Establishment of institutions to collect educational collections

(a) General rule.--Council may establish institutions authorized to collect and hold certain scientific, educational and economic collections, the object of each being the instruction of the public concerning commerce, manufacturing, mining and agriculture.

(b) Powers.--The institutions may purchase or accept, by gift, any real estate, money or personal property necessary for use and promotion. The institutions may use, convey or transfer the property as if they were bodies corporate and shall be governed by boards of trustees, nominated, appointed and confirmed in the manner council may determine.



Section 12429 - Ambulances and rescue and lifesaving services

Council may:

(1) Acquire, operate and maintain motor vehicles for the purposes of transporting sick and injured individuals to and from hospitals.

(2) Appropriate money toward ambulances and rescue and lifesaving services.

(3) Make contracts relating to rescue and lifesaving services.



Section 12430 - Insurance

(a) Contracts authorized.--Council, in its discretion or as required by law or a collective bargaining agreement, may make contracts of insurance and contracts for annuities or pensions, including the following:

(1) Contracts of insurance with any mutual or other fire insurance company, association or exchange, duly authorized by law to transact insurance business in this Commonwealth, on any building or property owned by the city and contracts to insure against burglary or theft of city property, fire, other disaster and public liability.

(2) Contracts of insurance with any insurance company, nonprofit hospitalization corporation or nonprofit medical service corporation authorized to transact insurance business within this Commonwealth, insuring elected or appointed officers, officials and employees of the city, or their dependents, under a policy or policies of group insurance covering life, health, hospitalization, medical service or accident insurance.

(3) Contracts to purchase annuities or pensions for elected or appointed officers, officials and employees.

(b) Payment of premium and charges.--In the case of a contract for the benefit of elected or appointed officers, officials and employees of the city, or their dependents, the city may, as determined by council or as required by law or a collective bargaining agreement, pay part or all of the premiums or charges for the contract.



Section 12431 - Parking lots

Council may acquire, by lease, purchase or condemnation proceedings, land that in its judgment may be necessary and desirable for the purpose of establishing and maintaining lots for the sole purpose of parking motor vehicles. Council may regulate the use of the land, including the posting of signs, and may establish or designate areas exclusively reserved for parking by individuals with disabilities. Regulation of parking lots shall be consistent with 75 Pa.C.S. (relating to vehicles) and the act of October 27, 1955 (P.L.744, No.222), known as the Pennsylvania Human Relations Act.



Section 12432 - Disorderly conduct

Council may, by ordinance, prohibit disorderly conduct within the limits of the city and provide for the imposition of penalties in accordance with this part. If an ordinance is enacted, it shall define disorderly conduct in a manner substantially similar to the provisions of 18 Pa.C.S. § 5503 (relating to disorderly conduct).



Section 12433 - Official expenses on city business

Council may make appropriations for the reasonable expenses of city officials incurred in the conduct of city business.



Section 12434 - Municipal authorities and cooperation with other political subdivisions

(a) Municipal authorities.--Council may, by ordinance, individually or in cooperation with other municipalities or school districts, form municipal authorities as authorized under 53 Pa.C.S. Ch. 56 (relating to municipal authorities).

(b) Cooperative agreements.--Council may, by ordinance, make cooperative agreements with regard to the performance of a city's powers, duties and functions in accordance with the provisions of 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation).



Section 12435 - Local self-government

Council shall have the power to enact, make, adopt, modify, repeal and enforce, in accordance with this part, ordinances, resolutions, rules and regulations not inconsistent with or restrained by the Constitution of Pennsylvania and laws of this Commonwealth that are either of the following:

(1) Expedient or necessary for the proper management, care and control of the city and its finances and the maintenance of the peace, good government, safety and welfare of the city and its trade, commerce and manufactures.

(2) Necessary to the exercise of the powers and authority of local self-government in municipal affairs.



Section 12436 - Historical property

Council may acquire, by purchase or gift, repair, supervise, operate and maintain landmarks and other historical properties that are either eligible for listing or listed in the National Register of Historic Places or certified by the Pennsylvania Historical and Museum Commission as having historical significance.



Section 12437 - Appropriations for handling, storage and distribution of surplus foods

(a) Appropriations.--Council may appropriate from city funds money for the handling, storage and distribution of surplus foods obtained through a Federal, State or local agency.

(b) Validity of previous appropriations.--All appropriations of money previously made by council for the handling, storage and distribution of surplus foods obtained through a Federal, State or local agency are validated.



Section 12438 - Junk dealers and junk yards

Council may regulate and license junk dealers and the establishment and maintenance of junk yards and scrap yards, including automobile junk or grave yards.



Section 12439 - Appropriations for industrial development

Council may make appropriations to an industrial development organization as defined in section 2301 of the act of June 29, 1996 (P.L.434, No.67), known as the Job Enhancement Act, when the city is located within the area for which the industrial development organization has been authorized to make application to and receive grants from the Department of Community and Economic Development for the purposes specified in Chapter 23 of the Job Enhancement Act.



Section 12440 - Nondebt revenue bonds

Consistent with and without limitation of any power conferred or duty imposed by 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing), council may issue nondebt revenue bonds pursuant to the provisions of 53 Pa.C.S. Pt. VII Subpt. B.



Section 12441 - Appropriations for urban common carrier mass transportation

Council may make appropriations for urban common carrier mass transportation from current revenues and make annual contributions to county departments of transportation or to urban common carrier mass transportation authorities to assist the departments or the authorities to meet costs of operation, maintenance, capital improvements and debt service and to enter into long-term agreements providing for the payment of the contributions.



Section 12442 - Appropriation for nonprofit art corporation

(a) Appropriation.--Council may appropriate money annually, of not more than an amount equal to one mill of the real estate tax, to any nonprofit art corporation for the conduct of its artistic and cultural activities.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Artistic and cultural activities." The term shall include the display or production of theater, music, dance, painting, architecture, sculpture, arts and crafts, photography, film, graphic arts and design and creative writing.

"Nonprofit art corporation." A local arts council, commission or coordinating agency or any other nonprofit corporation engaged in the production or display of works of art, including the visual, written or performing arts.



Section 12443 - Ratification and validation of real estate sales

(a) Ratification and validation.--A deed conveying title to real estate or interests in real estate from a city to any other party is valid and conveys the property and interests described in the deed in accordance with the terms of the deed if:

(1) the deed is executed and delivered pursuant to an ordinance or resolution of council; and

(2) the deed is not contested by an action filed in the court of common pleas of the county in which the city is located within six years of the date the deed is recorded.

(b) Incontestability.--A deed shall not, after the time period specified in subsection (a), be subject to attack in any court, agency or proceeding.



Section 12444 - Validation and maintenance of certain records

(a) Validation of records.--Except as otherwise provided by law, city records that are required to be recorded or copied shall be deemed valid if recorded or transcribed by any digital, photostatic, photographic, microphotographic, microfilm, microcard, miniature photographic, optical, electronic or other process that accurately reproduces the original and forms a durable medium for recording, storing and reproducing the original in accordance with standards, policies and procedures for the creation, maintenance, transmission or reproduction of images of records approved by the county or local government records committees, as applicable, and as otherwise provided by law. Where recording in a specific book is required, except for minutes or the proceedings of council, the records may be recorded, transcribed or otherwise assembled in an appropriate book, disk or other medium approved by resolution of council, and all records recorded and assembled in any manner are validated.

(b) Maintenance of records.--A city shall not be required to retain original or paper copies of documents after the documents are archived by any of the methods provided for in subsection (a) or as otherwise provided by law.



Section 12445 - Rights within streets and rights-of-way

(a) Rights within streets.--Council may consent to a person using city streets and other properties, whether the use is within, on or over the streets or public property in question, for transportation purposes or for the purpose of installing and maintaining pipes, wires, fibers, cables or any other utility or service medium. Council may define a reasonable district within which all electric or telephone wires, cables or any other utility or service medium are to be placed underground.

(b) Compliance with other law.--The power granted to a city in subsection (a) shall be exercised in compliance with Federal and State law and shall be subject to the power of the Pennsylvania Public Utility Commission under 66 Pa.C.S. Pt. I (relating to public utility code) to regulate the business, facilities and service of public utilities, including determining the location and installation of utility facilities.

(c) Rights-of-way.--A city shall pay just compensation to any property owner whose land has been acquired by the city for use as a right-of-way for purposes of this section. Just compensation shall be determined pursuant to 26 Pa.C.S. (relating to eminent domain).



Section 12446 - Emergency services

(a) Provision of emergency services.--A city shall be responsible for ensuring that fire and emergency medical services are provided within the city by the means and to the extent determined by the city, including the appropriate financial and administrative assistance for these services.

(b) Consultation with providers.--The city shall consult with fire and emergency medical services providers to discuss the emergency service needs of the city.

(c) Expenditure report.--The city shall require any emergency services providers receiving city money to provide an annual itemized listing of all expenditures of city money before the city may consider budgeting additional funding to the provider.



Section 12447 - Charitable purposes

(a) Creation of city bureau or agency.--Council may, by ordinance, create a city bureau or agency to receive, in trust, all property bestowed upon the bureau or agency for charitable purposes. Council may control the property for the purposes of the trust.

(b) Appropriations.--Council may make appropriations to the agency or bureau for charitable purposes, except as limited by the Constitution of Pennsylvania and laws of this Commonwealth.

(c) Definition.--As used in this section, the term "charitable purposes" shall mean the relief of poverty, the advancement of education, the promotion of health, governmental or municipal purposes and other purposes which benefit the community.



Section 12448 - Observances, celebrations and recognition

(a) Appropriation.--Council may appropriate funds for any of the following:

(1) The observance of a holiday, centennial or other anniversary, for a city celebration or for a civic project or program.

(2) Flowers, a plaque or other token of tangible personal property other than cash, gift certificates or equivalent items, in an amount not to exceed $100, recognizing the service or passing of a city official, employee or volunteer.

(b) Value.--The value of tangible personal property received by a public official, employee or volunteer as provided under subsection (a)(2) shall be considered of de minimis economic impact, as defined in 65 Pa.C.S. § 1102 (relating to definitions), and shall not be subject to reporting under 65 Pa.C.S. § 1105 (relating to statement of financial interests).

Special Provisions in Appendix. See section 3(3)(v) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.






Chapter 125 - Taxation

Chapter Notes

Enactment. Chapter 125 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12522 - Assessment powers

(a) Power to appoint assessors.--With regard to the valuing and assessing of property for taxation within a city, the following shall apply:

(1) If, on May 19, 2014, a city is utilizing the county assessment office for the valuation and assessment of property, the city shall continue to utilize the county assessment office for this purpose.

(2) If paragraph (1) does not apply, council may appoint and employ persons to value and assess property for taxation within a city, following the procedures and methodologies set forth in the assessment law applicable in the county in which the city is located, provided that the act of April 16, 1992 (P.L.155, No.28), known as the Assessors Certification Act, shall apply to persons hired pursuant to this paragraph.

(3) If paragraph (2) applies, a city may subsequently elect to utilize the county assessment office to value and assess property.

(4) The following shall apply with respect to the established predetermined ratio:

(i) A city, conducting its own assessments as authorized by paragraph (2) or utilizing the county assessment office pursuant to paragraph (1) or (3), may, by ordinance, adopt an established predetermined ratio different from that used by the county. The city shall apply the ratio selected to the actual valuation supplied by the county to determine assessed value for tax purposes. The established predetermined ratio selected by the city may not exceed 100% of actual value.

(ii) As used in this paragraph, the term "established predetermined ratio" shall mean the ratio of assessed value to market value established by council and uniformly applied in determining assessed value in any year.

(5) A city that is utilizing the county assessment office in accordance with paragraph (1) or that elects to utilize the county assessment office in accordance with paragraph (3) may not appoint and employ persons to value and assess property in accordance with paragraph (2).

(b) City-appointed assessors.--In any case in which a city appoints persons to value and assess property, the following shall apply:

(1) If the property being assessed is not wholly within the city limits, it shall be assessed in the same manner and within the same jurisdiction as if the property were being assessed for county purposes.

(2) If a city has established a registry of real estate for purposes of assessment, a city may obtain, from the official in charge of the registry, available information as to the registered owners of real estate, under rules and regulations as may be established by ordinance. It shall be a sufficient description of any real estate in any assessment books or duplicates to designate the real estate by the city lot number, other number or designation, as is used on the registry.

(3) For purposes of assessment appeals, council shall constitute the board of revision of taxes and appeals, and the city clerk shall serve as clerk of the board.

(4) Except as authorized in this section, the city shall not exercise powers contrary to or in limitation or expansion of powers granted by statutes that provide the substantive rules governing the making of assessments and valuations of property that are applicable to the assessment of property for taxation purposes under the county assessment law applicable in the county in which the city is located.

(5) A city conducting its own assessments pursuant to subsection (a)(2) shall establish and follow procedures that are consistent with similar procedures provided in the assessment law or laws applicable in the county in which the city is located, including providing notice of an opportunity to appeal assessments, for taking appeals to and from the board of revision of taxes and appeals and for the conduct of proceedings before the board.

(c) Temporary tax exemption for residential construction.--A temporary tax exemption for residential construction shall be subject to the following:

(1) New single and multiple dwellings constructed for residential purposes and improvements to existing unoccupied dwellings or improvements to existing structures for purposes of conversion to dwellings shall not be valued or assessed for purposes of real property taxes until:

(i) occupied;

(ii) conveyed to a bona fide purchaser; or

(iii) one year from the first day of the month in which falls the 60th day after the building permit was issued or, if no building permit or other notification of improvement was required, then from the date construction commenced.

(2) The assessment of any multiple dwelling because of occupancy shall be upon the proportion which the value of the occupied portion bears to the value of the entire multiple dwelling.

(3) As used in this subsection, the term "dwelling" means a building or portion of a building intended for permanent use as a home or residence.



Section 12531 - Tax levies

(a) Property tax.--Council may, by ordinance, levy and, in accordance with this part, provide for the collection of taxes on all property within the city that is made taxable for city purposes and subject to valuation and assessment by the county assessment office or the city, as provided in Subchapter A (relating to assessments of property for taxation), as follows:

(1) A tax for general revenue purposes of not more than 30 mills.

(2) An annual tax sufficient to pay interest and principal on any indebtedness incurred pursuant to 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) or any prior or subsequent act governing the incurrence of indebtedness of the city.

(3) An annual tax, not to exceed five mills, to light the highways, roads and other public places in the city.

(4) An annual tax for the purpose of maintaining and operating recreation places and programs.

(5) An annual tax, not to exceed the sum of one-tenth of one mill, for the purpose of defraying the cost and expense of caring for shade trees and the administrative expenses connected with their care, or council may provide for the expenses by appropriation from the city general fund.

(b) Residence tax.--Council may, by ordinance, levy and, in accordance with this part, provide for the collection of a residence tax for general revenue purposes, of not more than $5 annually, on all inhabitants who are 18 years of age or older.

(c) Property tax rules.--With regard to the taxes authorized in subsection (a), the following shall apply:

(1) Special purpose levies authorized in this section shall not be included in calculating the 30-mill limit imposed by subsection (a).

(2) Any ordinance fixing the rate of taxation for any year at a millage rate shall also include a statement expressing the rate of taxation in dollars and cents on each $100 of assessed valuation of taxable property.

(3) Council may, by ordinance, in any year levy separate and different rates of taxation for city purposes on all real estate classified as land, exclusive of the buildings on the real estate, and on all real estate classified as buildings on land. When real estate tax rates are so levied:

(i) The rates shall be determined by the requirements of the city budget as approved by council.

(ii) The respective rates levied on land and buildings do not have to be equal but must be fixed so as not to constitute a greater levy in the aggregate than a rate of 30 mills on both land and buildings.

(iii) The rates shall be uniform as to all real estate within the classification.

(4) Where council, by a majority action upon due cause shown, petitions the court of common pleas for the right to levy additional millage for general revenue purposes, the court, after public notice as it may direct and after hearing, may order a greater rate than 30 mills but not more than five additional mills to be levied.

(5) (i) Notwithstanding council's power to authorize the transfer of an unexpended balance of an appropriation item pursuant to section 11804 (relating to regulations concerning appropriation), when money is collected for any special purpose, a city treasurer or council member may not apply the money for any purpose other than that for which it was collected.

(ii) Any city treasurer or council member who violates subparagraph (i) commits a misdemeanor of the third degree and, in addition to the fine or penalty that may be imposed upon conviction, shall be required to pay restitution in the amount of money improperly spent.

Cross References. Section 12531 is referred to in section 13709 of this title.



Section 12531.1 - Exemptions from taxation

Council may, by ordinance or resolution, exempt any individual whose total income from all sources is less than $12,000 per annum from any per capita or residence tax levied under this chapter. This exemption shall not apply to real property taxes.



Section 12531.2 - Certification of schedule

For the purpose of delinquent tax collection and the filing of liens on property upon which the taxes, assessed and levied, have not been paid and have become delinquent, the city treasurer shall certify schedules of unpaid taxes. The certification shall be made to the person designated by each taxing district for which the city treasurer collects taxes.



Section 12542.1 - Public sale of property to satisfy tax claims

(a) Public sale.--Property upon which city real estate taxes have not been paid and have become delinquent may become subject to public sale in accordance with one of the following:

(1) The act of July 7, 1947 (P.L.1368, No.542), known as the Real Estate Tax Sale Law.

(2) The Municipal Claim and Tax Lien Law.

(b) Other remedies.--The remedies authorized in this section shall be in addition to other remedies provided for the collection of delinquent city taxes, including an action in assumpsit.

(c) Date of delinquency.--Unless otherwise provided for under the statutes listed under subsection (a), taxes shall become delinquent 30 days after the final deadline for payment of the taxes for the current tax year.

Cross References. Section 12542.1 is referred to in sections 12546, 12552.1 of this title.



Section 12543 - Certification of schedules to city treasurer

At the request of the city treasurer, any person acting on behalf of the city who possesses a schedule of unpaid city taxes shall certify the schedule to the city treasurer along with the description of property against which the unpaid taxes were assessed.



Section 12546 - Record of sales, purchase and resale

(a) Record of sales.--The city treasurer shall keep in the treasurer's office, or in another place as council may direct, a record of all the sales made pursuant to section 12542.1 (relating to public sale of property to satisfy tax claims).

(b) Purchase of property at tax sale.--Notwithstanding any other provision of law, the city shall have the right to bid on and purchase properties sold pursuant to section 12542.1.

(c) Resale of property.--Properties purchased by the city under subsection (b) may be sold in accordance with section 12402.1(b) (relating to city property and affairs).



Section 12552.1 - Conduct of tax sales

The procedures and requirements relating to the sale of property for delinquent taxes, including the advertisement for and the time and conduct of the sale, the payment of the purchase price, the distribution of proceeds, making the return and confirmation of sale and the delivery of deed, shall be governed by the act of July 7, 1947 (P.L.1368, No.542), known as the Real Estate Tax Sale Law, or the Municipal Claim and Tax Lien Law as utilized by the city in accordance with section 12542.1 (relating to public sale of property to satisfy tax claims) and by any applicable rules of court governing procedures for tax sales.






Chapter 126 - Licenses and License Fees

Chapter Notes

Enactment. Chapter 126 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12601 - Licensing and regulatory powers

In addition to all other powers granted by this part and other laws, a city shall have the specific licensing and regulatory authority provided by this chapter.



Section 12601.1 - Registration of businesses or occupations

(a) Registration.--Council may, by ordinance, designate the types or kinds of businesses or occupations located or carried out within the city that are subject to annual registration with the city.

(b) Annual fee.--Unless otherwise provided in this chapter, an ordinance requiring registration in accordance with this section may provide for an annual fee on businesses and occupations in an amount reasonably related to the administration of the registration program, not to exceed $100.



Section 12602 - Regulation of motor vehicles

(a) General rule.--Subject to subsection (b), a city may regulate transportation by motor vehicle.

(b) Exception.--A city shall have no authority to and shall not regulate transportation by motor vehicle in a manner that is preempted by or is inconsistent with applicable Federal and State laws and regulations, policies or orders of Federal and State regulatory agencies.

(c) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Regulate." Licensing and making regulations for transportation by motor vehicle, including the designation of streets for transportation by motor vehicle.

"Transportation by motor vehicle." The transportation for pay of passengers and property, within the limits of the city or from points in the city to points beyond the limits of the city, by a motor vehicle that is not operated on tracks.



Section 12603 - Licensing of plumbers

Council may, as provided by ordinance or the laws of this Commonwealth, license and provide for the collection of a license fee from all persons certified as being qualified to engage in the business of plumbing or house drainage.



Section 12604 - Power to regulate and license transient merchants

(a) General rule.--With regard to transient merchants, a city shall have power, by ordinance, to regulate and license the transient merchant, including requiring that a license be procured prior to commencement of transient merchant activity.

(b) Penalty.--An ordinance adopted pursuant to subsection (a) may impose a penalty of not more than $500 for a violation of its provisions and may provide for other means of enforcement.

(c) License fee.--The fee for a transient merchant license shall not exceed $250 for each month during which any sale or solicitation is continued.

(d) Definition.--As used in this section, the term "transient merchant" shall:

(1) include all of the following:

(i) Transient wholesale and transient retail businesses for the sale of goods, wares or merchandise within the city.

(ii) Transient charitable solicitors for the solicitation of charitable contributions within the city.

(2) not include any of the following:

(i) Farmers selling their own produce.

(ii) Persons selling donated goods, wares and merchandise if the proceeds of the sale are to be applied to any charitable or philanthropic purpose.

(iii) A person selling bakery products, meat and meat products or milk and milk products, if that person is the manufacturer or producer of the products sold.



Section 12605 - Regulation of special events

(a) Special events.--In addition to other licensing and regulatory powers authorized by this chapter, council shall have the authority, by ordinance, to require a permit for and to reasonably regulate the conduct of a special event, which may include, but are not limited to, the following:

(1) Music festivals.

(2) Concerts.

(3) Dances.

(4) Circuses.

(5) Carnivals.

(6) Arts and craft shows.

(7) Parades.

(8) Public assemblies.

(9) Demonstrations.

(10) Performances.

(11) Exhibitions.

(12) Community events.

(13) Block parties.

(b) Purpose of regulation.--Regulation of a special event pursuant to this section shall be for the purpose of protecting and preserving city and public property or for the purpose of promoting or protecting public health, safety or welfare.

(c) Permit requirement.--Pursuant to this section, a city may reasonably regulate and require a permit for any of the following:

(1) A special event that will result in the obstruction of a city street or sidewalk or that would compromise the ability of the city to respond to a public safety emergency.

(2) A special event on any property wholly or partially owned or maintained by the city.

(3) A special event on private property if, in connection with the event, the city will be providing city services, including those relating to public safety, fire and sanitary facilities, beyond what is routinely provided by the city.



Section 12650 - Regulation of parking lot and parking garage operators

(a) General rule.--For the purpose of protecting the public, a city may enact suitable ordinances regulating the business of operating for-profit parking lots and for-profit parking garages within the city. Ordinances shall be consistent with 75 Pa.C.S. (relating to vehicles). A city may require for-profit parking lots and for-profit parking garages to reserve areas exclusively for parking by handicapped individuals. Nothing in this section shall be construed to limit the protections and prohibitions contained in section 202 of the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327), the act of October 27, 1955 (P.L.744, No.222), known as the Pennsylvania Human Relations Act, and Federal and State rules and regulations implementing those acts. License and permit requirements may be imposed on for-profit parking lots and for-profit parking garages, and license or permit fees may be charged and collected from the operators of the parking lots and parking garages.

(b) Liability insurance.--A city adopting a regulatory plan applicable to for-profit parking lots and for-profit parking garages shall have the authority to require that each operator maintain insurance from an insurer legally authorized to conduct business in this Commonwealth in amounts not less than that which are prescribed by council for the protection of the public from loss of or damage to the vehicles parked, stored or placed under the jurisdiction of the operator and against liability arising out of the ownership or use of the parking lot or parking garage.



Section 12651 - Farmers

A city may not levy or collect a license fee from a farmer upon sales of the farmer's own produce in or about the streets of the city. This section shall not restrict a city's power to regulate the conduct of a farmer's business.



Section 12652 - Insurance business

A city may not levy or collect a license fee upon an insurance company or its agents or an insurance broker authorized to transact business under the laws of this Commonwealth.



Section 12653 - Persons taking orders by samples

A city may not levy or collect a license fee or mercantile tax upon a person taking orders for merchandise by sample from a dealer or merchant for persons who pay a license or mercantile tax at their primary places of business. Nothing in this section shall authorize a person to sell by retail to persons other than dealers or merchants without payment of a license or permit fee.



Section 12654 - Commonwealth licenses

This chapter shall not be construed to relieve a person from the duty of taking out a license or from the payment of any license tax or fee imposed or authorized by any other statute, nor shall any Commonwealth license tax or fee preempt the registration, licensure or regulatory powers of a city in accordance with this chapter, unless the preemption is expressly authorized.






Chapter 127 - Real Estate Registry

Chapter Notes

Enactment. Chapter 127 was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Chapter 127A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12704 - Real estate registry

(a) Registration requirement.--For the purpose of procuring accurate information on the ownership of all real estate, council may provide, by ordinance, for a real estate registry in accordance with the act of October 9, 2008 (P.L.1400, No.110), known as the Uniform Municipal Deed Registration Act. If required by the ordinance, every owner, subsequent purchaser, devisee or person acquiring title by partition, or otherwise, to real estate in the city shall furnish, at the designated city office, descriptions of their respective properties upon blanks to be furnished by the city and, at the same time, present their conveyance to be stamped by the designated city official or employee, without charge, as evidence of its registration. A person who fails to register real estate as required by this chapter shall be liable for a penalty established by ordinance, with costs of suit, in the name and for the use of the city, as penalties for the violation of city ordinances are recoverable.

(b) Registry.--A registry established in accordance with this section shall be in the form provided by council and may include books, maps and plans. The registry shall show the location and dimensions of each property in the city, as well as the street number of and the name of the owner of the properties, and shall allow for the inclusion of the names of future owners and dates of future transfer of title.

(c) Access to records by city officials.--A city official or employee charged with acquiring information necessary to establish and maintain the registry shall have free access, without charge, to any of the public records where the information may be obtained. The official or employee may also search in any other place for documentary or other evidence of title not reported to the city official or employee pursuant to this section if it is necessary for the completion of the registry.

(d) Preservation of registry.--The registry shall be preserved in the manner council shall designate in accordance with 53 Pa.C.S. Ch. 13 Subch. F (relating to records).

(e) Certified copies of registry.--The city official or employee charged with the duty of maintaining the registry shall provide certified copies of any entries to the registry, and the copies shall be received in evidence in the same manner as the original registry would be admissible. Certified copies also shall be furnished to any person for a reasonable fee.

(f) Properties sold at judicial sales.--The sheriff of the county in which the city is situated shall present for registry the deeds of all properties within the city limits sold by the sheriff at judicial sales, whether by execution, in partition or otherwise.

(g) Use of registry as source of owners' names.--A city's registry may be used as the lawful and proper source of property owners' or reputed owners' names for all lawful purposes, including the filing of municipal claims.

(h) Municipal and tax claims.--Nothing in this section shall invalidate any municipal or tax claim by reason of the fact that the claim is not assessed or levied against the registered owner.






Chapter 127A - Nuisance Abatement

Chapter Notes

Enactment. Chapter 127A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 127A01 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abatement." The removal, stoppage or destruction by any reasonable means of the cause or constitution of a public nuisance.

"Department." The department designated by council to determine the existence of and to abate a public nuisance in accordance with this chapter.

"Owner." With regard to the property on which the alleged public nuisance exists, the owner of record, based upon the city's real estate registry if the city maintains a registry or, if the city does not maintain a real estate registry on the tax assessment records of the city or of the county in which the city is located. The term may include any person in whom is vested all or any part of the legal or equitable title to the property or who has charge, care or control of the property as agent, executor, administrator, assignee, receiver, trustee, guardian, lessee or mortgagee in possession.

"Property." Personal property or real property and any improvements to real property.

"Public nuisance."

(1) Conduct or property, or the condition or use of property, defined or declared to be a public nuisance under any provision of this part or other law.

(2) Conduct or property, or the condition or use of property, if the department determines that it endangers the health or safety of, or causes hurt, harm, inconvenience, discomfort, damage or injury to, a person or property in the city by reason of the conduct or property or the condition or use of the property, being any of the following:

(i) A menace, threat or hazard to the general health and safety of the community.

(ii) A fire hazard.

(iii) A building or structure that is unsafe for occupancy or use.

(iv) Property that is so inadequately or insufficiently maintained that it diminishes or depreciates the enjoyment and use of other property in its immediate vicinity to the extent that it is harmful to the community in which the property is situated.

(3) Unauthorized accumulations of garbage and rubbish and the unauthorized storage of abandoned or junked automobiles or other vehicles on private or public property, and the carrying on of any offensive manufacture or business.

"Summary abatement." Abatement of a public nuisance by the city without prior notice to the owner of the property in accordance with this chapter.



Section 127A02 - Report and investigation of public nuisance

(a) Designation of department.--Council shall designate the department to which reports of the existence of a possible public nuisance shall be made.

(b) Criteria for investigating reports.--The department shall establish criteria for investigating reports to determine the existence of a public nuisance. The reports may be submitted by a member of the public, city employee or elected or appointed city official or result from inspections made by the department.

(c) Notification.--If the department, either as a result of a report or an investigation, reasonably believes the reported property involves a building that appears to be structurally unsafe, the department shall notify the city's building inspector or other appropriate official who shall cause the property to be inspected, subject to constitutional standards in a similar manner as provided in section 12308 (relating to powers of board of health) and submit a written report to the department.

(d) Determination.--Upon completing its investigation and receiving any written reports required under subsection (c), the department shall determine all of the following:

(1) If a public nuisance exists.

(2) If the public nuisance is of such a severe and substantial nature that it presents a clear, immediate and substantial danger to public health or safety or to the health or safety of any occupant of a property on which a public nuisance exists or of any property in the vicinity of the public nuisance that it is sufficient to justify extraordinary and immediate action without prior notice to the owner of the property to avoid personal injury, death or substantial loss of property.

(e) Retention of records.--Following an investigation, the department shall retain a copy of its findings, including any reports and any photographs of the property or condition investigated, pursuant to 53 Pa.C.S. Ch. 13 Subch. F (relating to records).

Cross References. Section 127A02 is referred to in sections 12321, 127A03, 127A04 of this title.



Section 127A03 - Summary abatement

(a) General rule.--A city shall have the power to utilize summary abatement in accordance with this section.

(b) Conditions.--In the case of a reported public nuisance, the department shall have authority to utilize summary abatement if all of the following occur:

(1) The department determines the existence of the criteria in section 127A02(d) (relating to report and investigation of public nuisance).

(2) The mayor or the mayor's designee provides express authorization to utilize summary abatement.

(c) Notice not required.--If summary abatement is implemented pursuant to subsection (b), the department shall have the authority to enter upon the property for the purpose of abatement without prior notice to the owner of the property or to the holders of liens on the property.

(d) Procedure.--The following shall apply:

(1) Within 10 days following a summary abatement, the department shall post on the property upon which the abatement has occurred a notice describing the action taken to abate the nuisance.

(2) Within 20 days following a summary abatement, the department shall determine the identity of the owner of the property by reference to the city's real estate registry if the city maintains a registry or, in the absence of a registry, by reference to county assessment records, and the identity of the holders of all liens upon the property which are properly indexed among the records of the county and provide to the owner and to all lienholders written notice, by first class mail or hand delivery, of the action taken to abate the nuisance.

(3) Within 30 days following a summary abatement, the department shall file with the city treasurer or other financial officer of the city designated by council a statement of costs of the abatement, which shall include the administrative fee and civil penalty provided by this chapter. After filing with the city treasurer, notice of the statement of costs shall be provided to the owner and lienholders in accordance with section 127A04(b) (relating to prior notice of abatement).

Cross References. Section 127A03 is referred to in section 127A10 of this title.



Section 127A04 - Prior notice of abatement

(a) Abatement authority.--The department shall have the authority to abate a public nuisance with prior notice as provided by this section if, after inspecting the property or condition reported to be a public nuisance, subject to constitutional standards in a similar manner as provided in section 12308 (relating to powers of board of health), the department determines, as provided for in section 127A02(d)(1) (relating to report and investigation of public nuisance), that the public nuisance exists.

(b) Method of notice.--

(1) If the department proceeds with abatement pursuant to this section, it shall identify the owner of the property by reference to the city's real estate registry if the city maintains a registry or, in the absence of a registry, by reference to county assessment records and shall immediately serve a written notice on the owner by any of the following methods:

(i) Personal service.

(ii) Leaving a copy of the notice at the place of residence or business of the owner or the address of the owner shown in the city's real estate registry or in the records in the office of the recorder of deeds.

(iii) Mailing a copy by United States certified mail, return receipt requested, to the owner at the owner's current address shown in the city's real estate registry or in the records in the office of the recorder of deeds.

(2) If service of the written notice is unable to be perfected by any of the methods under paragraph (1), the department shall publish a copy of the notice in a newspaper of general circulation once a week for two consecutive weeks and shall provide a copy of the notice to the individual in possession of the property on which the department has determined that the public nuisance exists, or, if there is no individual in possession of the property, the department shall post a copy of the notice at the structure, location or premises.

(3) The department shall determine from the records in the offices of the recorder of deeds the identities of all lienholders of the property and serve a written notice on all lienholders by United States certified mail, return receipt requested.

(c) Contents of notice.--The notice to the owner and lienholders shall state clearly and concisely the findings and determination of the department with respect to the existence of a public nuisance. The notice shall further state that the public nuisance shall be abated by the city at the expense of the owner unless it is otherwise abated within 30 days of the notice or within any extension of that period granted by the department.

(d) Liability.--A person who is the owner of the premises, location or structure at the time a notice to abate a public nuisance is issued and served upon the person shall be responsible for complying with the notice and shall be liable for any costs incurred by the city in connection with the notice, notwithstanding if the person conveyed the person's interest in the property to another after the notice was issued and served.

(e) Defense.--It shall not be a defense to the determination that a public nuisance exists that the property is boarded up or otherwise enclosed.

Cross References. Section 127A04 is referred to in sections 127A03, 127A05, 127A06, 127A10, 127A11 of this title.



Section 127A05 - Abatement by owner

(a) Duty of owner.--Within 30 days after written notice has been provided pursuant to section 127A04(b)(1) or (2) (relating to prior notice of abatement), the owner shall remove and abate the nuisance.

(b) Extension.--The department, upon written application by the owner within the 30-day period referred to in subsection (a), may grant additional time for the owner to effect the abatement of the public nuisance if the extension is limited to a specific time period.



Section 127A06 - Appeal after notice and hearing

(a) Hearing.--A city shall, by ordinance, provide a procedure by which an owner of the property who has been served with a notice pursuant to section 127A04(b)(1) or (2) (relating to prior notice of abatement) may request and have a timely hearing on the question of whether a public nuisance, in fact, exists.

(b) Appeal board.--Council, or a committee of three council members appointed by council, shall constitute the public nuisance appeals board which, if an appeal is taken, shall conduct the hearing on the question of whether a public nuisance, in fact, exists. The appeals board may uphold, amend or modify the determination of the department or extend the time for compliance with the department's order if the extension is limited to a specific time period.

(c) Time limitations.--An appeal under this section shall suspend the period of time within which the nuisance is to be abated until a decision is rendered by the appeals board.

Cross References. Section 127A06 is referred to in sections 127A07, 127A10 of this title.



Section 127A07 - Abatement by city after notice and statement of costs

(a) Abatement by city after notice.--If a public nuisance has not been abated at the expiration of 30 days after notice has been provided or within additional time as the department or appeals board may grant, taking into consideration the provisions of section 127A06(c) (relating to appeal after notice and hearing), the department shall have the authority to enter upon the property for the purpose of abatement.

(b) Statement of costs.--Upon abatement in accordance with this section, the department shall file with the city treasurer or other financial officer of the city designated by council a statement of costs of the abatement, which shall include the administrative fee and civil penalty provided by this chapter.



Section 127A08 - Assistance in abatement

In abating a public nuisance, the department may call upon any of the city departments or divisions for assistance, as shall be deemed necessary, or may abate the public nuisance by private contract.



Section 127A09 - Salvage of material

If deemed practicable by the department, the department may salvage and sell at private or public sale any material derived from an abatement of a public nuisance. Pursuant to ordinance, all of the following shall apply to the proceeds obtained from the sale of any material salvaged as a result of an abatement:

(1) The proceeds shall be deposited as directed by ordinance.

(2) The proceeds may be applied against the amount of the costs, fees and penalties relating to the abatement.

(3) If the amount of the proceeds exceeds the amount of the costs, fees and penalties, any excess shall be paid to the owner.



Section 127A10 - Notice of assessment and appeal of charges

(a) Notice of assessment.--Upon receipt of the statement of costs from the department, either for a summary abatement pursuant to section 127A03 (relating to summary abatement) or for an abatement with notice pursuant to section 127A04 (relating to prior notice of abatement), the city treasurer or other financial officer of the city designated by council shall, in accordance with section 127A04(b), give notice of the amount set forth in the statement of costs to the owner and lienholders of the property upon which the public nuisance has been abated. The notice shall state that the city proposes to assess against the property the amount set forth in the notice and that objections to the proposed assessment must be made in writing and received by the designated officer within 20 days from the date of mailing the notice.

(b) Lien.--Upon the expiration of the 20-day period if no written objections have been received by the officer, the total amount of costs, fees and penalties specified in the statement of costs may be entered as a lien against the property on which the nuisance was abated and shall be collected in the manner provided for the collection of municipal claims and liens, subject to rights of appeal provided in this section.

(c) Administrative review.--If objections of the owner or a lienholder are received by the designated officer prior to the expiration of the 20-day period, the officer shall refer the matter to the department for administrative review.

(d) Procedure.--The city shall, by ordinance, provide a procedure by which the department shall make a determination regarding any timely filed objection and by which an appeal of the department's determination may be made to the appeals board referred to in section 127A06(b) (relating to appeal after notice and hearing).

(e) Final administrative decision.--The determination of the appeals board shall be a final administrative decision within the city.

(f) Reduction or cancellation of assessment.--The department, in administrative review, or the appeals board, on appeal, may reduce or cancel a proposed assessment if it is determined that any of the following did not conform to the provisions of this chapter:

(1) The notice to remove the nuisance.

(2) The work performed in abating the nuisance.

(3) The computation of charges.

(g) Elimination of civil penalty.--The department, in administrative review, or the appeals board, on appeal, may reduce a proposed assessment by eliminating the civil penalty portion of the statement of costs if any of the following apply:

(1) The current owner did not own the property at the time the notice required in section 127A04 was posted.

(2) The owner did not receive the notice to remove the public nuisance, did not have knowledge of the public nuisance and could not, with the exercise of reasonable diligence, have had knowledge of the public nuisance.

Cross References. Section 127A10 is referred to in section 127A11 of this title.



Section 127A11 - Personal liability of owner

Notwithstanding the right of the city to utilize in rem proceedings to pursue collection of the costs, fees and penalties in the statement of costs as a municipal claim, the person who is the owner of the property at the time of a summary abatement at which the notice required is given, or, in the case of an abatement pursuant to section 127A04 (relating to prior notice of abatement), the person who was the owner of the property at the time notice of the existence of the public nuisance was given, shall be personally liable for the amount of the assessment, including all interest, other charges and, except as provided in section 127A10(g) (relating to notice of assessment and appeal of charges), civil penalties.



Section 127A12 - Administrative fee and civil penalties

Whenever a public nuisance is abated by the city, the statement of the costs of the public nuisance shall include the city's actual cost of abatement, plus an administrative fee, not to exceed 10%, and a civil penalty. For the first abatement of a public nuisance upon any owner's property within the city in any two-year period, the civil penalty shall be $250. For second and subsequent abatements upon any properties of any owner within the city during any two-year period, the civil penalty shall be $500. The increased civil penalty shall be imposed and collected regardless of whether the second and subsequent public nuisances upon property or properties of an owner involve the same property or the public nuisances are of the same or different character.






Chapter 128 - Eminent Domain

Chapter Notes

Enactment. Chapter 128 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12801 - Exercise of eminent domain

(a) General rule.--In addition to all other purposes for which a city may exercise the power of eminent domain as authorized by this part or by other laws of this Commonwealth and subject to the duty to provide just compensation, a city may acquire property by eminent domain, including entering upon, appropriating, taking, using and occupying private lands and property for any of the following public purposes:

(1) The laying out, opening, widening, extending, vacating, grading or changing the grades or lines of streets.

(2) The construction of bridges and the piers, abutments and approaches for bridges.

(3) The construction of slopes, embankments and storm water sewers, including storm water drains.

(4) The erection and extension of waterworks, wharves and docks, public buildings, public works, filtration plants, sewage systems, sewage treatment works, waste disposal plants, including disposal of garbage, ashes and other refuse materials and transfer facilities, gas plants, electric power and light plants, firehouses, hospitals, public auditoriums, memorial buildings, public transportation facilities, comfort stations, homeless shelters, waiting stations, communications facilities, drinking fountains, libraries and other public buildings and public works.

(5) The establishing of recreation places.

(6) The changing of watercourses.

(7) The acquisition of lands, easements and property for use of the Pennsylvania National Guard in accordance with sections 144A13 (relating to eminent domain for National Guard purposes) and 144A14 (relating to land for armory purposes).

(b) Eminent domain proceedings.--Eminent domain proceedings shall be subject to and conform with the provisions of 26 Pa.C.S. (relating to eminent domain).

Cross References. Section 12801 is referred to in section 12960 of this title.



Section 12802 - Restrictions as to certain property

(a) General rule.--In addition to the restrictions made by other provisions of this part in particular cases or by any other provision of law, no city shall exercise the right of eminent domain against:

(1) Land now occupied by any building which was used during the Colonial or Revolutionary period as a place of assembly by the Council of the Colony of Pennsylvania, the Supreme Executive Council of the Commonwealth of Pennsylvania or the Congress of the United States.

(2) Land occupied by any fort, redoubt or blockhouse erected during the Colonial or Revolutionary period or any building used as headquarters by the Commander-in-Chief of the Continental Army.

(3) The site of any building, fort, redoubt, blockhouse or headquarters, which are preserved for their historic associations and not for private profit.

(b) Colonial and Revolutionary period.--The Colonial and Revolutionary period shall be deemed to have ended on September 3, 1783.



Section 12803 - Title acquired

Except as otherwise provided by law, if land or other real or personal property is acquired by a city in eminent domain proceedings or is acquired by gift, purchase or otherwise, the title obtained by the city shall be in fee simple absolute or like absolute ownership unless the parties agree otherwise in writing and the agreement expressly appears in a recorded deed affecting any real property acquired by the city or in the notice of condemnation.



Section 12824 - Assessment awards

In proceedings to assess damages and benefits, one of the following shall be awarded to or assessed against the owner of land and affected property:

(1) The excess of damages over benefits.

(2) The excess of benefits over damages.

(3) Nothing, if the benefits and damages are equal.






Chapter 129 - Streets

Chapter Notes

Enactment. Chapter 129 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 12901 - Map of streets

(a) General rule.--Council may authorize and approve a comprehensive map of city streets, which may be part of an official map adopted in accordance with the Municipalities Planning Code.

(b) Amendment to comprehensive map.--If council adopts a comprehensive map of city streets, any street subsequently laid out in accordance with this chapter shall be deemed an amendment to the comprehensive map.



Section 12902 - Laying out streets

(a) General rule.--A city may lay out streets by any of the following means:

(1) Identifying the street on a comprehensive map of city streets.

(2) Identifying the street in an amendment to the comprehensive map.

(3) Identifying the street in a recorded subdivision or land development plan.

(4) An ordinance laying out any area for future opening as a public street.

(b) Filing of ordinance.--If, at the time of the enactment of an ordinance in accordance with subsection (a)(4), the lines of the laid-out street include property not subject to use as a public passageway, the ordinance shall be filed with the recorder of deeds of the county where the city is located.

(c) Indexing of ordinances.--The recorder of deeds shall index the ordinance by the name of the city, the name of the property owner and, if applicable, the parcel number of the property through which the proposed street is laid out.



Section 12903 - Effect of laying out street

With regard to land not previously used by the city as a passageway for public travel, the laying out and locating of a street in accordance with this chapter shall not in and of itself do any of the following:

(1) Authorize the entry upon or the appropriation of any property.

(2) Constitute the opening of any street or the taking or acceptance of any land.

(3) Obligate the city to improve or maintain the street or land.



Section 12904 - Improvements within laid-out streets

(a) General rule.--No permit shall be issued for any building within the lines of any street laid out pursuant to this chapter.

(b) Damages.--No person shall recover damages for the taking for public use of any building or improvements constructed within the lines of any street after the street has been included in the general plan or official map, and any building or improvement shall be removed at the expense of the owner.



Section 12915 - Power to open and alter streets

(a) General rule.--With regard to any street or any part of a street within city limits, a city may, with or without any petition of property owners, do any of the following:

(1) Open, widen, straighten, alter, extend and improve.

(2) Establish or reestablish the grades.

(3) Keep in order and repair and in safe passable condition.

(4) Vacate and discontinue when deemed expedient for the public good.

(5) With the approval of the Department of Transportation, vacate highways laid out by the Commonwealth within the city limits which have remained unopened for 30 years.

(b) Payment.--A city may pay for any of the actions authorized in subsection (a), either in whole or in part, from the general revenues of the city.

Cross References. Section 12915 is referred to in section 12922 of this title.



Section 12916 - Ordinances when no petition is presented

(a) General rule.--An ordinance shall be enacted for the opening, widening, straightening, extending or vacating of any street without petition of property owners by the affirmative vote of a majority of the whole number of members of council, plus one.

(b) Enactment of ordinance.--The following shall apply prior to the enactment of an ordinance pursuant to subsection (a):

(1) The expiration of 28 days from the date of its introduction.

(2) Prior to the end of the 28-day period in paragraph (1), copies of the ordinance shall be published in a newspaper of general circulation in the city once a week for three consecutive weeks immediately following the introduction of the ordinance.

(3) In case no newspaper is published in the city, the publication shall be in the same manner in one newspaper published in the county as required by section 10109 (relating to publication of notices).



Section 12917 - Erection of improvements restricted

(a) General rule.--Any ordinance widening or straightening any street shall fix the new line or lines.

(b) Conformation to new lines.--The ordinance may require that no owner or builder shall erect any new building or rebuild or alter the front of any building already erected without making it conform to the new lines.

(c) Right of action.--A landowner's right of action shall accrue only when the city actually enters on and occupies the land within the lines or the building is located or relocated to conform to the lines.



Section 12918 - Petition for opening

(a) Presentment to council.--A petition may be presented to council for the opening, widening, straightening, altering, extending, vacating, establishing or reestablishing of the grade of any street.

(b) Majority of property owners required.--A petition made pursuant to this section shall be:

(1) Signed by a majority, in number and interest, of the owners of property abutting on the line of the proposed improvement or vacation as fixed at the time of presentation of the petition.

(2) Verified by affidavit of one or more of the petitioners.

(c) Majority in interest.--The majority in interest of owners of undivided interests in any piece of property shall be deemed as one person for the purposes of the petition.

Cross References. Section 12918 is referred to in section 12919 of this title.



Section 12919 - Notice of petition

(a) General rule.--After a petition has been presented in accordance with section 12918 (relating to petition for opening) and council has determined the adequacy of the petition, but before final enactment of any ordinance enacted pursuant to the petition, notice shall be published in a newspaper of general circulation once a week for three consecutive weeks as required by section 10109 (relating to publication of notices), and handbills shall be posted in conspicuous places along the line of the proposed improvement.

(b) Requirements.--The notice and handbills shall state that:

(1) The petition for the improvement was signed by a majority, in interest and number, of the owners of property abutting the line of the proposed improvement.

(2) Any person interested may provide comments at a public hearing to be held at a date, time and place as stated in the published notice and handbills.

(c) Notice of determination to proceed.--If, after a hearing, council determines to proceed with the consideration of an ordinance pursuant to the petition, it shall publish notice of the ordinance and incorporate reference to any maps or drawing, in accordance with Subchapter A.1 of Chapter 110 (relating to ordinances).



Section 12922 - Assessment of damages and benefits

If necessary, in any proceedings to exercise one of the powers given in section 12915 (relating to power to open and alter streets), viewers shall be appointed, damages awarded and benefits assessed as provided in 26 Pa.C.S. (relating to eminent domain) or as provided in this chapter for the assessment of benefits.



Section 12930 - Power to grade, pave and macadamize

(a) General rule.--A city may grade, pave, macadamize or otherwise improve any street, and the sidewalks of the street when included as a part of the improvement, have them set with curbs and provide for drainage.

(b) Improvement.--A city may provide for the following improvements of any street, in length, in the space between the curb, gutter or cartway and the property line:

(1) An original work or improvement.

(2) A change, repair, renewal or alteration in the street or curb.

(3) Parking spaces.

(4) Shade trees.

(5) Changing, altering, renewing, replanting, pruning or otherwise making improvements in an item listed under paragraph (1), (2), (3) or (4).

Cross References. Section 12930 is referred to in section 12931 of this title.



Section 12931 - Payment of cost of improvement

(a) General rule.--The costs and expenses of the improvements done under section 12930 (relating to power to grade, pave and macadamize) shall be paid, in whole or in part, by the city or by the owners of real estate bounding and abutting the improvement.

(b) Assessment.--Cost and expense upon the abutting real estate shall be assessed in accordance with Chapter 145A (relating to assessments for public improvements).



Section 12938 - Preparation of streets for paving or repairing

(a) General rule.--Council may provide, by ordinance, for the laying, renewing and repairing of all gas, water, steam or other pipes or conduits in any street before the paving, repaving or repairing of the street and for making the necessary connections with the pipes.

(b) Sewer improvement.--Council may provide for the necessary connections and branches leading into main or lateral sewers.

(c) Private utility companies.--With regard to connections requiring extensions from sewers or from gas, water, steam or other pipes or conduits, council may not require private utility companies to make extensions beyond the inner line of the curbstone of the street unless it determines that it is necessary to do so as a sanitary measure.

(d) Recoupment of cost.--If, after notice to all persons and owners affected of the necessity for the laying, renewing and repairing of gas, water, steam or other pipes or conduits in a street and the necessity of making necessary connections prior to the proposed paving, repaving or repairing of the street, there is a failure to comply, council may perform work and may collect the cost of paving, repaving or repairing of the pipes or conduits, with interest, from the persons and owners affected.

(e) Liens.--The cost of the sewer connections shall be a first lien against the land for whose benefit the connections are made. A separate lien may be filed for the cost, or the sewer connection cost may be included in any lien filed for the cost of the street improvement, and the lien and the proceedings on the lien shall be as in the case of other municipal liens.



Section 12939 - Highways in cities

(a) Power over highways.--Powers, rights and duties given to a city over its streets shall extend to highways to the extent that the city is legally responsible for them, pursuant to agreement or otherwise.

(b) Damages.--A city shall not be responsible for damages to property owners abutting a highway under subsection (a) for acts of the Commonwealth unless the city shall assume them under this chapter or the act of June 1, 1945 (P.L.1242, No.428), known as the State Highway Law.



Section 12950 - Grade crossing

(a) Railroad crossings.--A city constructing a street across a railroad shall construct the street above or below the grade of the railroad, unless permitted by the Pennsylvania Public Utility Commission to construct the street at grade.

(b) New construction.--Any new construction of a street crossing a railroad or any vacation of any street crossing a railroad shall be constructed or vacated only in a manner consistent with the rules and regulations and under the jurisdiction of the Pennsylvania Public Utility Commission.

(c) Compensation to owners.--The compensation for damages to the owners of adjacent property taken, injured or destroyed by the construction of a street crossing a railroad or any vacation of any street crossing a railroad shall be ascertained, fixed and paid according to 66 Pa.C.S. Pt. I (relating to public utility code).



Section 12955 - Acquisition of unobstructed views

Any city may acquire, by purchase or by the right of eminent domain, a free and unobstructed view down and across lands located at or near intersections or curves of streets, railroads or railways to assure a free and unobstructed view in all directions at the intersections or curves and to prevent the use of the lands over and across which the view was acquired for any purpose or in any manner which may interfere with or obstruct the vision of any person traveling upon any street within the city.



Section 12960 - Use of abutting lands for embankments, slopes, fills and culverts

(a) General rule.--In the grading of any street, a city may use so much of the lots and lands abutting on the street for the construction of embankments, slopes, fills and culverts as may be necessary for the completion of the improvement.

(b) Compensation.--Compensation for damages, costs and expenses resulting from the use of lots and lands abutting on the street for the construction of embankments, slopes, fills and culverts shall be made in the same manner as compensation for using and occupying private lands for the grading of streets under section 12801 (relating to exercise of eminent domain).



Section 12970 - Appropriation for connections with highways

A city may, singly or jointly with other political subdivisions, appropriate money for the improvement of streets or roads beyond the limits of a city for the purpose of connecting improved streets in a city with a highway.



Section 12975 - Street closings and detours

(a) General rule.--The following shall apply to the closing of a street to vehicular traffic:

(1) No street shall be closed to vehicular traffic, except upon order of the department of streets and public improvements or other department of the city having jurisdiction over public streets or, in cases of emergency, when immediate action is necessary to protect public safety, by order of the mayor, the police or the fire marshal.

(2) A street may not remain closed for a longer period than is necessary for the purpose for which the order to close was issued.

(3) Except in cases of emergency, when immediate action is necessary to protect public safety, no street shall be closed to vehicular traffic when the street has been designated as a detour by the Department of Transportation, unless the Secretary of Transportation has provided written consent or council has, by resolution duly recorded on its minutes, declared the closing necessary for the safety of the public.

(4) When any street which forms a part or section of a State highway or has been designated as a detour by the Department of Transportation is closed to vehicular traffic, the city shall at once notify the Department of Transportation of the creation of a detour under this section. The Department of Transportation shall be notified immediately after the detour is removed.

(5) When any street is to be closed, it shall be the duty of the official or department that authorized the closing to designate a detour.

(6) While the detour is in use, legible signs shall be erected and maintained at reasonable intervals, indicating the proper direction and the detour shall be maintained in safe and passable condition.

(7) When the street that had been closed is opened for traffic, all detour signs shall be removed.

(b) Agreements with owners of private land.--A city may enter into an agreement with the owners of private lands covering the acquisition of right-of-way privileges for a detour over private property for the period when a street shall be closed to traffic. If the parties cannot reach an agreement, the city may proceed with the construction of the detour, with the owner of the property taken for the detour entitled to seek damages, if any, in the same manner as damages are now ascertained for the opening of streets in the city.

(c) Payment.--In the exercise of the rights conferred by this section relating to detours, council is empowered to pay for the necessary maintenance, subsequent repair and land rental out of money available for the construction and maintenance of city streets.

(d) Penalty.--Any individual who willfully removes, defaces, destroys or disregards any barricade, light, danger sign, detour sign, signal or warning of any other type legally erected or placed or who drives on, over or across any street which has been closed by proper authority commits a summary offense punishable upon conviction in accordance with section 11018.16 (relating to enforcement of ordinances, recovery and payment of fines and penalties).

(e) Fine for multiple offenses.--In addition to subsection (d), a person shall pay a fine of not less than $500 or more than the maximum fine authorized in section 11018.17 (relating to penalty) for the second or any subsequent offense.

(f) Costs of prosecution.--An individual punished under subsection (d) or (e) shall pay the costs of prosecution together with the value of the property so removed, defaced or destroyed.

(g) Exception.--An individual who has no outlet due to the closing of a street may drive on, over or across the street, subject to reasonable conditions as may be prescribed by the city without being subject to the penalties imposed by this section.

(h) Collection of fines.--All fines collected under the provisions of this section shall be paid over to the city treasurer.

(i) Civil damages.--In addition to the penalties provided in subsections (d) and (e), the city, its agents or contractors may, in an action at law, recover damages from any person who damages a street when it is closed to vehicular traffic.



Section 12985 - Maintenance of streets forming boundaries

(a) General rule.--A street on the boundary line between a city and another municipal corporation shall be maintained jointly by the city and the other municipal corporation.

(b) Maintenance agreement.--The officers of the city and the municipal corporation maintaining a street under subsection (a) shall enter into an agreement providing for the division of the cost of maintenance between the city and other municipal corporation.

(c) Refusal to participate.--If a municipal corporation shall fail or refuse to enter into a contract under this section, the city or any taxpayer of the noncontracting municipal corporation may petition the court of common pleas of the county, setting forth the facts.

(d) Court decision.--The court, after hearing of which notice shall be given to all parties interested as the court may direct, shall make an order directing the manner of the maintenance and the division of the cost of maintenance between the city and the other municipal corporation.



Section 12986 - Streets, the center line of which is the boundary between city and another municipal corporation

(a) General rule.--A city may enter into a contract with a municipal corporation to provide for the grading, curbing, draining, paving and macadamizing of any street that constitutes the dividing line between the city and the municipal corporation.

(b) Supervision.--The alterations and improvements shall be made under the supervision of the city or municipal corporation, or by contract let by the city or the municipal corporation, as may be provided for in the contract between the city and the municipal corporation.



Section 12988 - Streets more than half of whose width is within city

(a) Authority to improve entire street.--Whenever any street, more than one-half the width of which is within the limits of the city, shall divide the city from any other municipal corporation, the street may be improved by the city in the same manner as if the street were entirely located within the limits of the city.

(b) Assessment.--The property, within or outside the city, that abuts the street and benefits from the improvements may, for a depth of 150 feet plus one-half the width of the street measured from its center line, be assessed for any and all municipal improvements to or on the street in the same manner as the property would be assessed under the provisions of this chapter if it were entirely located within the limits of the city.



Section 12989 - Assessment for improvements on property outside limits where street entirely within city

Whenever any street, entirely within the limits of any city, shall divide the city from any other municipal corporation, the property on the side of the street, within or outside the city, that abuts the street and benefits from the improvement may, for a depth of 150 feet from its center line, be assessed for any and all municipal improvements to or on the streets on which the property abuts in the same manner as the property would be assessed under the provisions of this part if it were entirely located within the limits of the city.






Chapter 130 - Sidewalks

Chapter Notes

Enactment. Chapter 130 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 13001 - Power to lay out and grade sidewalks and compel construction of sidewalks

(a) General rule.--Any city may lay out, ordain and establish sidewalks, curbs, gutters and drains along any street, and may, with or without petition, require owners of property abutting any street to construct, pave, curb, repave and recurb the sidewalks and keep the sidewalks in good repair along their property at grades and under regulations and specifications as council may provide.

(b) State highways.--A city shall obtain written consent from the Department of Transportation if the highway is a State highway.



Section 13002 - Construction by cities upon failure of owner and collection of cost

(a) General rule.--Upon failure of any owner of property abutting any street to construct, pave, curb, repave, recurb or maintain any sidewalk, in accordance with the notice required in subsection (f), the city, itself or by contract, may complete the construction, paving, curbing, repaving, recurbing or maintenance.

(b) Recoupment of costs.--A city may collect the following from an owner who has failed to complete the construction, paving, curbing, repaving, recurbing or maintenance of the sidewalk pursuant to notice to do so:

(1) Costs incurred by the city pursuant to subsection (a).

(2) A penalty of 10% of the costs.

(3) All charges and expenses.

(c) Liens upon the property.--The costs, penalties, charges and expenses provided for in subsection (b) shall be a lien upon the property for which the notice to construct, pave, curb, repave, recurb or maintain the sidewalk was given.

(d) Duration of the lien.--The lien shall exist from the time of the completion of the work, which shall be certified in accordance with section 11504 (relating to certifying commencement and completion of municipal improvements).

(e) Filing of the lien.--The lien may be filed and proceeded in as provided by law in the case of municipal liens or may be collected from the owner by action in assumpsit. Alternatively, the cost may be borne by the city, in whole or in part, and, if in part, the rest to be collected as provided by this section.

(f) Service of notice.--Notice of the lien shall be served upon one of the following:

(1) The owner of property to construct, pave, curb, repave, recurb or maintain a sidewalk, if that can be done within the county.

(2) If service cannot be made under paragraph (1), then notice may be served upon the owner's agent or the party in possession.

(3) If service cannot be made under paragraph (1) or (2), notice may be served by posting conspicuously upon the premises.

(g) Failure to comply.--Council may, by ordinance, provide that an owner shall be deemed to have failed to comply if the work is not completed within a specified period, which may be more but shall not be less than 45 days after the service or posting.



Section 13002.1 - Ordinances

All reconstruction, repaving and recurbing of sidewalks may be included in the ordinance providing for the original construction, paving and curbing of sidewalks without the necessity for adopting a new ordinance.



Section 13003 - Emergency repairs

(a) General rule.--Any city may make emergency repairs to sidewalks, within its corporate limits, if an officer or designated individual representing the department in charge of repairs to sidewalks upon inspection determines that a substantial and immediate danger exists to public health, safety and welfare.

(b) Written report.--The officer or individual shall prepare a written report of those conditions which shall be conclusive evidence of the existence of the emergency justifying the repair.

(c) Additional remedy for city.--This section is intended to provide an additional remedy for cities in connection with emergency repairs of sidewalks.

(d) Notice.--The following shall apply:

(1) A copy of the written report shall be served upon the abutting property owner, along with a notice to make emergency repairs to the sidewalk within 48 hours of service of the notice and report.

(2) The notice and copy of the report shall be served as provided in this chapter for constructing and maintaining sidewalks and curbs.

(3) The report shall expressly state that emergency repairs are required.

(4) If the owner fails to make the emergency repairs within the prescribed time, the city may make the emergency repairs to the sidewalk.

(e) Costs.--Upon the completion of any emergency repairs, the cost of the repairs shall be a charge against the owner of the abutting property and shall be a lien, until paid, upon the abutting property, provided that a claim is filed for the lien in accordance with the law providing for the filing and collection of municipal claims.

(f) Action in assumpsit.--The amount of the claim against the owner of the abutting property may also be collected from the owner by an action in assumpsit.






Chapter 131 - Bridges

Chapter Notes

Enactment. Chapter 131 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 13101 - Construction and maintenance of bridges

(a) General rule.--Cities may locate, build and maintain bridges, wholly or partially within the city limits, along with the piers, abutments and approaches appurtenant to the bridges, to be used as public streets.

(b) Definition.--As used in this chapter, the term "bridge" shall mean a structure built to span and provide passage over a valley, road, railroad track, private property, river, creek, stream or any other body of water or physical obstacle and shall include viaducts constructed from a series of spans or arches.



Section 13102 - Ordinance for location of bridges

(a) General rule.--Cities may enact ordinances fixing the location and providing for the laying out and opening of the routes or locations for bridges, which shall be public streets.

(b) Procedure.--The procedure for the laying out and opening of the routes or locations of bridges shall be the same as is provided by this chapter for the laying out and opening of streets.



Section 13103 - Right to appropriate property

(a) Failure to agree on damages.--A city that has not agreed with an owner regarding damages done, or likely to be done, by the erection of the bridge may take and appropriate the lands and property necessary to erect the bridge.

(b) Assessment of damages.--The measure of damages for the taking and appropriation shall be assessed in the same manner and with like proceedings as provided for property taken, injured or destroyed under 26 Pa.C.S. (relating to eminent domain).



Section 13110 - Agreement for joint construction and maintenance

(a) General rule.--The city may enter into an agreement with any political subdivision, public agency, public utility or any other person interested and by law authorized to enter into an agreement, or with any or all of them, for the laying out, construction, improvement and maintenance of any bridge and for the payment of any damages caused by the action.

(b) Requirements of agreement.--An agreement authorized under subsection (a) shall provide for the following:

(1) Respective duties, obligations and responsibilities of the parties to the agreement, including construction and maintenance of the bridge.

(2) Payments relating to and damages caused by the construction and maintenance.

(c) Contract.--After an agreement authorized under subsection (a) has been entered into, the city and the other parties to the agreement shall have the authority to do the following:

(1) Prepare plans or specifications of the entire work.

(2) Advertise for bids in the manner required by law.

(3) Award the contract to the lowest responsible bidder.

(d) Liability.--The city shall be liable to the contractor for only the part of the contract price as it has agreed to pay by the agreement under subsection (a), but it shall, in addition, be liable to the contractor for any money actually paid into the city treasury by the other parties pursuant to the terms of the agreement.



Section 13114 - Recording of contract

Any of the contracts provided for under this chapter may be recorded in the office of the recorder of deeds in the proper county. The record shall be notice to all persons who might be affected by the contract.



Section 13115 - Power to construct boundary bridges

Whenever a creek over which a bridge may be necessary shall be on the division line of a city and another municipality, the city may enter into an intergovernmental agreement pursuant to 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation) with the municipality for the construction and maintenance of a bridge and for apportionment of the costs.



Section 13135 - Acquisition of existing bridges

(a) General rule.--A city may purchase, condemn, maintain and use any public toll bridge crossing any river or stream within the limits of the municipality, together with the approaches and appurtenances to the toll bridge.

(b) Cost.--A city may enter into contracts with the county commissioners or the legislative body in a county that has adopted a home rule charter of the proper county for the county to pay a portion of the cost of purchase, condemnation and maintenance.






Chapter 132 - Sanitary Sewers

Chapter Notes

Enactment. Chapter 132 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 13201 - Construction of sanitary sewers, cost and eminent domain

(a) General rule.--A city shall have the power to construct and reconstruct, or cause to be constructed or reconstructed, in its streets and over and across public and private lands or property, sanitary sewers of all kinds, main or local, with extensions and with lateral and branch sewers, including house connections to the curb.

(b) Cost.--The cost and expense of construction and reconstruction in accordance with subsection (a) may be paid out of the general revenues or special money raised for that purpose or assessed, in whole or in part, upon property benefited, improved or accommodated, as provided for in Chapter 145A (relating to assessments for public improvements).

(c) Eminent domain.--The city shall have the right of eminent domain to effectuate the purposes of this section. The damages for property taken, injured or destroyed shall be ascertained and paid as provided in 26 Pa.C.S. (relating to eminent domain).

Cross References. Section 13201 is referred to in section 13201.1 of this title.



Section 13201.1 - Required connection and fees

(a) General rule.--In addition to paying for the cost and expense of construction or reconstruction in accordance with section 13201(b) (relating to construction of sanitary sewers, cost and eminent domain), a city may, by ordinance, require connection to a sanitary sewer system provided by the city or a municipal authority serving the city.

(b) Cost.--As a condition of connection to a city-owned sewer collection, treatment or disposal facility, a city may impose and charge the following to property owners who desire to or are required to connect to the sanitary sewer system:

(1) A connection fee.

(2) A customer facilities fee.

(3) A tapping fee.

(4) Similar fees, as enumerated and defined by 53 Pa.C.S. § 5607(d)(24) (relating to purposes and powers).



Section 13206 - Construction of sanitary sewage treatment works

(a) General rule.--A city may construct, or cause to be constructed, sanitary sewage treatment works, which may be part of the same improvement and under the same contract as sanitary sewers.

(b) Location of construction.--Sewage treatment works may be erected within or outside the limits of the city.

(c) Eminent domain.--The city shall have authority to acquire, by eminent domain or otherwise, property within or, subject to the limitations in 26 Pa.C.S. § 206 (relating to extraterritorial takings), outside the limits of the city deemed necessary for the treatment works and the sewers leading to the treatment works.



Section 13213.1 - Rental fees or charges

(a) General rule.--All persons whose property is connected to a sanitary sewer system shall pay a monthly, quarterly, semiannual or annual charge to the city, in addition to the cost of making the connection. The charges shall be imposed by the city in accordance with procedures approved by council. Until paid, a charge shall constitute a lien against the property connected to the sanitary sewer system, and the amount of the charge may be recovered by due process of law through an action in assumpsit in the name of the city against the owner of the property charged or by a lien filed in the nature of a municipal lien.

(b) Calculation of fees.--All water utilities supplying water to users within the boundaries of any city shall, at the request of council, furnish to the city, at reasonable times agreed to by the city and water utilities, a list of all water meter readings and flat-rate water bills and the basis for each flat-rate water charge so that the data may be used in calculating sewer rental fees. The city may reimburse utilities for clerical and other expenses incurred in the preparation of the lists.

(c) Limitation of section.--Nothing in this section shall be construed to repeal or modify any of the provisions of 66 Pa.C.S. (relating to public utilities).

(d) Fund.--Subject to subsection (e), all sanitary sewer rentals received shall be deposited in a special fund to be used only for the payment of the cost of administration, construction, reconstruction, repair, operation and maintenance of the sanitary sewer system.

(e) Transfer of funds.--Notwithstanding the provisions of the act of July 18, 1935 (P.L.1286, No.402), entitled "An act empowering counties, cities, boroughs, incorporated towns, and townships to charge and collect from owners of and water users in property served thereby, annual rentals, rates or charges for the use of certain sewers, sewerage systems and sewage treatment works, including charges for operation, inspection, maintenance, repair, depreciation, and the amortization of indebtedness and interest thereon; empowering counties, cities, boroughs, incorporated towns and townships to contract with authorities organized by cities of the second class, by cities of the second class A, by counties or by cities of the third class for sewer, sewerage and sewage treatment services; to grant, convey, lease, transfer, encumber, mortgage and pledge to such authorities, their sewers, sewerage systems and sewage treatment works; to assign and pledge to such authorities rentals, rates and charges charged and collected by them for the use thereof, and to assign to such authorities their power to charge and collect the same; and validating all the contracts, grants, conveyances, leases, transfers, assignments, encumbrances, mortgages and pledges heretofore made," or any other law, council may transfer part of the sanitary sewer rentals in the special fund to the city general fund to meet immediate general financial obligations or to ensure adequate cash flow for city operations, provided that money transferred from the special fund to the city general fund shall be repaid to the special fund prior to the end of the fiscal year or at a date as council may determine.

(f) Notification of service.--If a city has agreed to provide sanitary sewer service to a residential dwelling unit in which the owner does not reside, the city shall notify the owner and the tenant within 30 days after the tenant's bill for that service first becomes overdue. The notification shall be provided by first class mail to the address of the owner provided to the city by the owner and to the billing address of the tenant, respectively.

(g) Construction.--Nothing in this subsection shall be construed to relieve the owner of liability for the service unless the city fails to provide the notice under this section.



Section 13222.1 - Acquisition of existing sanitary sewer systems

(a) General rule.--A city may, by ordinance, acquire all or part of an existing sanitary sewer system or community subsurface sanitary sewage collection and treatment system.

(b) Means of acquisition.--A city may acquire a sewer system under subsection (a) by any of the following means:

(1) By purchase, when the city and the owner can agree on a price of not more than the actual value of the sanitary sewer system or part of the system to be transferred.

(2) By deed of dedication to the city by the owner of the sanitary sewer system or part of the system.

(3) If the facilities are within the city, by the exercise of eminent domain.

(c) Distribution of assessment costs.--If any sanitary sewer system or community subsurface sanitary disposal collection and treatment system is acquired by purchase or eminent domain under this section, the cost of acquisition may be distributed or assessed under this part when a sanitary sewer system is constructed by the city.

(d) Acquired systems.--A city has the same rights, powers and duties with respect to acquired sanitary sewer systems as the city would have with respect to sanitary sewer systems constructed by the city.



Section 13230 - Sewers outside cartway and curb lines

(a) General rule.--Cities may require and permit sanitary sewers and sewer pipes to be laid and constructed outside the cartway and the curb lines of the cartway in any street or highway.

(b) Use.--The sanitary sewers shall be for the service and use of the property on the side of the street or highway in which they are laid.

(c) Recoupment of costs.--The costs and expenses of any sanitary sewer laid and constructed in accordance with subsection (a) may be assessed against the property benefited, improved and accommodated by the sanitary sewer.



Section 13240 - Building joint sewers

(a) General rule.--Cities may, jointly with other municipalities or municipal authorities, do the following:

(1) Build and construct sanitary sewers, including trunk-line sewers or drains and sewage treatment works.

(2) Connect into the system existing sanitary sewers.

(3) Assess respective portions of the cost of an action under this subsection, or so much of the cost as may be legally assessable, upon the property benefited, improved and accommodated by the improvement pursuant to Chapter 145A (relating to assessments for public improvements).

(b) Costs.--Any portion of the cost of an improvement not assessed or not assessable shall be paid as agreed upon by the respective cities and other municipalities or municipal authorities.

(c) Joint sewer board.--The cities and other municipalities or municipal authorities joining or contemplating joining in an improvement under subsection (a) in order to facilitate the securing of preliminary surveys and estimates and the building of the improvement may, by ordinance or resolution, provide for the appointment of a joint sewer board composed of one representative from each of the cities and other municipalities or municipal authorities joining, which shall act generally as the advisory and administrative agency in securing surveys and estimates, the construction of the improvement and its subsequent operation and maintenance.

(d) Length of service on board.--Members of the board shall serve for a term of six years from the date of appointment and continue to serve until successors are appointed.

(e) Membership.--The joint sewer board shall organize by the election of a chair, vice chair, secretary and treasurer.

(f) Agreement of parties.--Cities and other municipalities or municipal authorities may, in the ordinances and resolutions creating the joint sewer board, authorize the board to:

(1) Appoint an engineer, a solicitor and other assistants as are deemed necessary.

(2) Enter into an agreement with respect to the share of compensation of an appointee under paragraph (1) the city, municipality or municipal authority is responsible for.

(g) Compensation for board members.--The members of the joint sewer board shall receive compensation for attending meetings of the board, as shall be fixed in the budget prepared by the board for submission to and adoption by the cities and other municipalities or municipal authorities as provided in subsection (h).

(h) Budget.--The budget item providing for the compensation to members for attending meetings shall not exceed a total of $250 per year, and the following shall apply:

(1) No member shall be paid unless the member attends a meeting of the board.

(2) The fee for each attendance shall be stipulated.

(3) Members shall be entitled to actual expenses to be paid by the respective cities and other municipalities or municipal authorities which the members represent.

(i) Power of board.--The joint sewer board shall have the power to adopt rules and regulations to govern its proceedings and shall prepare and suggest any practical measures and plans by means of which the joint improvement may be carried to successful completion, and the future development of the system, so as to conform to a general plan, is assured and safeguarded.

(j) Submission of joint assessment.--

(1) The joint sewer board shall have power to prepare a joint agreement or agreements for submission to and adoption by cities and other municipalities or municipal authorities which shall set forth:

(i) The advisory and administrative powers of the board.

(ii) The consent of each city and other municipality or municipal authority to the proposed improvement.

(iii) The manner in which preliminary and final plans, specifications and estimates for the proposed improvement shall be prepared and adopted.

(iv) How proposals for bids shall be advertised and contracts let.

(v) The manner in which the costs of the improvement and other incidental and preliminary expenses in connection with the improvement, and the future cost of operation and maintenance, shall be equitably shared, apportioned and paid.

(vi) Other matters including the preparation and submission of annual and other budgets as may be deemed necessary or required by law to carry the proposed improvement to completion and to assure future maintenance and operation of the improvement.

(2) Nothing contained in this subsection shall authorize the board to make any improvement or expend any public money which has not first been authorized by all of the cities and other municipalities or municipal authorities proceeding with the improvement.

(k) Eminent domain.--

(1) If it is necessary to acquire, appropriate, injure or destroy private property of any kind to build any joint sewer improvement and the private property cannot be acquired by purchase or gift, the right of eminent domain shall vest in the city or other municipalities or municipal authorities where the property is located.

(2) If it is necessary to acquire, injure or destroy property of any kind in any territory not within the limits of any of the cities and other municipalities or municipal authorities joining in the improvement, subject to the limitations in 26 Pa.C.S. § 206 (relating to extraterritorial takings), the right of eminent domain shall be vested in any city and other municipalities or municipal authorities joining in the sewer improvement.

(l) Damages.--Damages for any property taken, injured or destroyed shall be assessed as provided by the general laws relating to the cities and other municipalities or municipal authorities exercising the right of eminent domain and, pursuant to the procedures of 26 Pa.C.S. (relating to eminent domain) if applicable, shall be paid by cities and other municipalities or municipal authorities joining in the same proportion as other costs of the improvement.

(m) Indebtedness.--Each of the cities joining in an improvement authorized by this section shall have power to incur or increase its indebtedness, in accordance with 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing), for the purpose of paying its share or portion of the costs of the improvement.



Section 13241 - Approval of Department of Environmental Protection

No sewer or plant shall be constructed until plans and specifications have been submitted to the Department of Environmental Protection and approved in accordance with provisions of applicable law.



Section 13245.1 - Connection to existing municipal sanitary sewer

(a) General rule.--A city may, by agreement, connect with an existing sanitary sewer owned by any municipal corporation or municipal authority for either sanitary sewage collection or treatment purposes.

(b) Petition court of common pleas.--When a city desires to connect with the existing sewer of any municipal corporation or municipal authority and no agreement has been reached between the city and the municipal corporation or municipal authority, council shall present a petition to the court of common pleas setting forth those facts. The court shall fix a date for a hearing and notify all interested parties of the date.

(c) Appointment of viewers.--If, after the hearing, the court determines that the connection can be made without impairing the usefulness of the existing sanitary sewer system, the court shall appoint three viewers to:

(1) View the premises.

(2) Investigate the facts of the case.

(3) Assess the necessary costs and expenses of making the connection.

(4) Assess the proportionate part of the expense of building the original sanitary sewer system upon the city.

(d) Determination of the court.--The court shall determine the proportion of the expense for repairs that each city, municipal corporation and municipal authority bears and shall determine all other questions liable to arise in connection with the repairs.

(e) Report.--The viewers shall submit a report to the court with the result of their investigation, which shall be confirmed within 30 days, unless exceptions to the report are filed.

(f) Appeal.--After confirmation of the report or the disposal of any exceptions, any party interested may appeal the decision of the court of common pleas.



Section 13250 - Sewers extended outside of city

(a) General rule.--A city with a sanitary sewer system may extend the system and construct sewers beyond the city's boundaries into adjoining municipalities in the county where the city is located and furnish sewer facilities to, and permit the tapping and the connection with the sewer facilities by, any person and municipality in the county where the city is located in accordance with law and the rules and regulations of the Pennsylvania Public Utility Commission.

(b) Limitation.--This section does not authorize a city to extend a sewerage system or construct sewers in territory outside the boundaries of the cities in which sewerage facilities are furnished by a private company or by a municipality authority.






Chapter 134 - Watercourses, Flood Protection Projects and Storm Water Systems

Chapter Notes

Enactment. Chapter 134 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 13401 - Establishing and changing watercourses, flood protection projects and storm water systems

(a) General rule.--Subject to obtaining, if required, the authorization of the Federal Government and the Department of Environmental Protection, a city may, by ordinance, do any of the following:

(1) Realign, change or vacate the channels, beds and mouths of watercourses through lands, marshes or waters in or adjacent to the city, subject to the limitations in the act of August 7, 1936 (1st Sp.Sess., P.L.106, No.46), referred to as the Flood Control Law, the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, the act of November 26, 1978 (P.L.1375, No.325), known as the Dam Safety and Encroachments Act, and 26 Pa.C.S. § 206 (relating to extraterritorial takings).

(2) Confine, pave or completely enclose watercourses within the city.

(3) Prevent and remove obstructions and encroachments from watercourses and the banks of streams that threaten or injure the city or property in the city at the expense of those that caused the obstruction or encroachment through proceedings at law or equity.

(4) Construct and maintain dams in a watercourse flowing through the city, or partly within and partly outside its corporate limits, for the purpose of improving the public health, safety and welfare in the city.

(5) Plan and provide for projects, infrastructure and improvements as a means of managing and controlling storm water, which may include, but need not be limited to, the transport, storage and infiltration of storm water and other innovative techniques identified in the county-prepared watershed plans pursuant to the act of October 4, 1978 (P.L.864, No.167), known as the Storm Water Management Act.

(6) Plan and provide for projects, infrastructure and improvements as a means of providing flood protection pursuant to the Flood Control Law.

(b) Condemnation and taking of property.--A city may, for the purpose of this section, purchase, acquire, enter upon, take, use and appropriate private property and materials as necessary. Condemnation proceedings shall be pursuant to the procedures in 26 Pa.C.S. (relating to eminent domain), and any takings of property outside the limits of the city shall be subject to the limitations in 26 Pa.C.S. § 206.

Cross References. Section 13401 is referred to in section 13407 of this title.



Section 13407 - Assessment of benefits and liens

(a) General rule.--With regard to improvements made pursuant to section 13401(a) (relating to establishing and changing watercourses, flood protection projects and storm water systems), a city may, if feasible, assess the benefits upon property benefited by the improvements pursuant to Chapter 145A (relating to assessments for public improvements).

(b) Lien.--The assessments of benefits shall become liens upon the property assessed.

(c) Collection of claim.--Claims for the benefits may be collected in the same manner as municipal claims are collected, or they may be collected by action of assumpsit; however, the lien of the judgment is limited to the property assessed.



Section 13408 - Waters excepted

Nothing contained in this chapter shall apply to any watercourse used by any municipality or water company as a source of supply, unless the municipality or water company shall consent to the vacation or alteration.






Chapter 135 - Utility Service

Chapter Notes

Enactment. Chapter 135 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 13501.1 - Right to furnish water, lighting, electric, gas or other similar utility service

(a) Authority of city.--A city may supply water, lighting, electric, gas or other similar utility service for public and private uses within the city. For these purposes, a city may install, maintain and operate the necessary facilities and acquire property and make improvements as needed. In carrying out the authority granted by this section, a city may exercise the powers granted to it under this chapter or another law deemed necessary to carry out the purposes of this section, including the power to acquire, by eminent domain or otherwise, and the power to temporarily use or lease property.

(b) Rates and charges.--A city supplying water, lighting, electric, gas or other similar utility service may fix the rates and charges applicable to the service in accordance with section 13587 (relating to fixing rates).

(c) Incurring debt.--For the purposes of this section, a city may incur debt in accordance with 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing).

Cross References. Section 13501.1 is referred to in section 13540.1 of this title.



Section 13540.1 - Power to furnish utilities to consumers outside city

A city that provides utility service in accordance with section 13501.1 (relating to right to furnish water, lighting, electric, gas or other similar utility service) may provide utility service in a surrounding municipality that is not provided with utility service by another municipality, local or regional public authority or private company, subject to and in accordance with applicable law and the rules and regulations of the Pennsylvania Public Utility Commission with regard to the character of service, extensions and rates.



Section 13585 - Payment of cost of extensions

When an extension of pipes, wires or conduits is made to permit a city to supply water, light, electric, gas or other similar utility service to a portion of the city not previously supplied with the service, an assessment of the cost of the service may be made in accordance with Chapter 145A (relating to assessments for public improvements).



Section 13587 - Fixing rates

Council shall fix, or may delegate to a city department the power to fix, with the approval of council, rates for the use of water, light, electric, gas or other similar utility service, and, in the case of consumers outside the city, the fixing of rates shall be subject to and in accordance with applicable law and the rules and regulations of the Pennsylvania Public Utility Commission.

Cross References. Section 13587 is referred to in section 13501.1 of this title.



Section 13588 - Collection of utility charges

(a) Authority for ordinance.--Council shall provide, by ordinance, for the collection of charges for the use of water, light, electric, gas or other similar utility service that may accrue to the city, fixing the time when the charges are payable and the penalties for nonpayment. The charges shall be assessed to the respective owners of the real estate on which the utility service is used. If the charges are not paid in accordance with the provisions of the ordinance, a claim for the amount due may be filed as a lien and collected in accordance with the Municipal Claim and Tax Lien Law.

(b) Owner liability.--

(1) If a city that has agreed to provide water service through a separate meter and separate service line to a residential dwelling unit in which the owner does not reside, the owner shall be liable to pay the tenant's bill for service rendered to the tenant by the city only if the city notifies the owner and the tenant within 30 days after the bill first becomes overdue. Notification must be provided by first class mail to the address of the owner provided to the city by the owner and to the billing address of the tenant, respectively.

(2) This subsection may not be construed to require a city to terminate service to a tenant. An owner shall not be liable for any service which the city provides to the tenant 90 or more days after the tenant's bill first becomes overdue unless the city has been prevented by court order from terminating service to that tenant.



Section 13590 - Disposition of revenues

The revenues derived from the city's furnishing of water, light, electric, gas or other similar utility service shall be applied as follows:

(1) to the purposes of the respective departments under the direction of which the utility service is provided;

(2) for the reduction of debt related to the provision of the service provided under paragraph (1); and

(3) to another city department that provides labor or materials for the maintenance and repair of property or facilities relating to the city's provision of a utility service.






Chapter 136 - Public Buildings and Works

Chapter Notes

Enactment. Chapter 136 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 13601 - Public buildings generally

(a) Authority of city.--With regard to a public building, a city may, by ordinance, do any of the following:

(1) erect, purchase, establish or maintain the public buildings; or

(2) purchase, take, use, occupy or acquire, by any lawful means, including eminent domain, private land, buildings and property in order to erect, establish or maintain a public building.

(b) Included structures.--For purposes of this chapter, a public building includes not only a building or structure that council deems necessary for the use of the city, but also another building and structure to be used for a public purpose, including a public auditorium, public library, public memorial building and monument.



Section 13603 - Payment of erection and maintenance costs

A city may:

(1) Appropriate money and incur debt in accordance with 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) for the purchase or acquisition of private land, buildings and property through eminent domain in order to erect or establish a public building.

(2) Appropriate money for the operation and maintenance of a public building.



Section 13605 - Donation of land by city for library purposes and contributions toward maintenance

In addition to the power to make an appropriation, donation or gift for a library purpose in accordance with 24 Pa.C.S. Ch. 93 (relating to public library code), a city may acquire and donate land for library purposes to a local library as defined in 24 Pa.C.S. § 9302 (relating to definitions).



Section 13606 - Rental of public auditorium and disposition of proceeds

In the case of a public auditorium, a city may, by order of council, charge a rental fee for the use of the public auditorium. The money derived from the rental of the public auditorium shall be paid into the city general fund.



Section 13607 - Long-term improvement lease

(a) Authority of city.--A city may lease city real estate on a long-term improvement lease, at a nominal rental fee or otherwise, to a nonprofit corporation for the purpose of providing an auditorium for a dramatic, musical, artistic, literary, scientific or patriotic society or event or for another purpose as may be approved by council.

(b) Term.--A long-term improvement lease:

(1) May not be for a term of more than 99 years.

(2) May provide for a right of renewal for a like term.

(3) Shall contain provisions for the improvement of the real estate by the lessee by the erection of a suitable building of dignified and appropriate architecture. The absolute ownership of the building shall revert to the city, free of claim or charge, at the end of the term of the lease or a renewal of the lease.

(c) Use of building.--A building erected under a long-term improvement lease may be used for a public purpose, including as an auditorium for a dramatic, musical, artistic, literary or scientific event and for the accommodation of a patriotic society or group or other accommodation and feature, as may be approved by the city.

(d) Title and local taxation.--The title to property subject to a long-term improvement lease shall remain with the city. For purposes of local taxation, the property subject to a long-term improvement lease and the leasehold estate created by the lease shall be deemed to be devoted to a public purpose and public use.

(e) Lessee.--The lessee under a long-term improvement lease shall be exclusively liable for the maintenance and upkeep of the demised premises and shall be solely responsible for the maintenance and operation of the demised premises.

(f) Lessor.--A long-term improvement lease may provide that the lessor is entitled to receive a sum equal to the net income of the demised premises after reasonable reserves and proper amortization charges.






Chapter 137 - Parks, Playgrounds and Recreation Centers

Chapter Notes

Enactment. Chapter 137 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 13703 - Acquisition of lands and buildings

By purchase, gift or right of eminent domain, a city may enter upon, take, use and acquire land, property or a building for the purpose of making, extending, enlarging and maintaining a recreation place. The recreation place shall consist of a public park, parkway, playground, field, gymnasium, public bath, swimming pool or indoor recreation center. A city may:

(1) Levy and collect a special tax as may be necessary to pay for the recreation place.

(2) Make appropriations for the improvement, maintenance, care, regulation and governing of the recreation place.

(3) Designate and set apart for use, for a purpose specified in this section, land and a building owned by the city and not dedicated or devoted to other public use.

(4) Lease land and a building in the city for temporary use for a purpose specified under this section. Land, property and a building outside the limits of the city may be purchased or acquired for the recreation place with the consent of the governing body of the municipal corporation in which the land, property or building is situated.



Section 13703.1 - Powers of council and delegation

(a) Council.--Council may equip, operate, supervise and maintain a recreation place and employ a recreation director or other officer or employee deemed necessary in order to carry out the provisions of this chapter.

(b) Supervision and maintenance.--When more than one-half the full cost of the supervision and maintenance of the recreation place, including the compensation of an officer or employee hired to carry out the provisions of this chapter, are borne by the city, council may fix the compensation of the officer or employee.

(c) Delegation.--Council may delegate all or part of its power under subsection (a) to an existing body or board or to a recreation board, as council shall determine.

Cross References. Section 13703.1 is referred to in sections 13705, 13709.1 of this title.



Section 13705 - Creation and composition of recreation board

(a) Establishment.--Council may establish in the city a recreation board.

(b) Power and responsibilities.--The recreation board shall possess the powers and responsibilities delegated to it by council in accordance with section 13703.1(c) (relating to powers of council and delegation).

(c) Composition.--When established, the recreation board shall consist of five or seven individuals.

(d) Appointment and terms.--The members of the recreation board shall be appointed by the mayor, with the approval of council, and shall serve for terms no longer than five years. The terms of the members shall be staggered in a manner that at least one expires annually.

(e) Compensation.--The members of the recreation board shall serve without pay.

(f) Vacancy.--A vacancy in the board, other than by expiration of term, shall be for the unexpired term and shall be filled in the same manner as the original appointment.



Section 13706 - Organization of board

The members of a recreation board established under this chapter shall elect a chair and secretary and select the other necessary officers to serve for a period of one year. The board may adopt rules and regulations for the conduct of all business within its jurisdiction. A meeting of the board shall be subject to the provisions of 65 Pa.C.S. Ch. 7 (relating to open meetings).



Section 13707 - Joint ownership and maintenance

A city may acquire, jointly with one or more other municipalities, property for and operate and maintain a recreation place. A city may join with a school district and appropriate money for equipping, operating and maintaining a recreation place.



Section 13708 - Borrowing

Council may borrow money and incur debt in accordance with 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) for the purpose of acquiring land, a building and equipment for a recreation place.



Section 13709 - Maintenance and tax levy

An expense incurred in the maintenance and operation of a recreation place established under this chapter, including the operation of a recreation program in the recreation place, may be paid from the city treasury. Council may annually appropriate, and cause to be raised by taxation in accordance with section 12531(a)(4) (relating to tax levies), a tax for this purpose. The funds may be appropriated for the purposes of this section to an existing body or board or to a recreation board.



Section 13709.1 - City trust

(a) Authority of city and council.--The following shall apply:

(1) A city may receive in trust the estate, money, assets and real and personal property that has been or will be bestowed upon the city by donation, gift, legacy, endowment, bequest, devise, conveyance or other means for:

(i) the purpose of establishing or maintaining a public park; or

(ii) another public purpose for the use and benefit of the residents of the city.

(2) For the purposes of the trust, council may control the estate, money, assets and real and personal property received under this subsection.

(3) The authority provided under this subsection shall be in addition to the other powers conferred by law.

(b) Transfer of control.--The following shall apply:

(1) Control of a city trust shall be transferred to council if the trust has been or is created as a result of a property or estate having been conveyed, bequeathed or devised or otherwise given or donated to a city in trust for:

(i) the purpose of establishing or maintaining a public park; or

(ii) another public purpose for the use and benefit of the residents of the city.

(2) Upon petition of council, the court of common pleas in the county where a city is located may transfer control of the trust to council if necessary to carry out the intention of this section.

(c) Delegation.--Council may delegate the supervision and operation of recreation places subject to the trust to a recreation board in accordance with section 13703.1 (relating to powers of council and delegation).

(d) Power of the court.--This section shall not limit a power of the court to terminate or reform a trust under existing law.



Section 13718 - Park rangers

(a) Authority of council.--Under the provisions of this chapter, council may provide, by ordinance, for the selection and employment of the number of individuals deemed necessary to act as park rangers, fix compensation and duties and provide for uniforms.

(b) Authority of park ranger.--To the extent authorized by 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training), an individual appointed as a park ranger under an ordinance passed under the provisions of subsection (a) shall have, in a park and playground and other public place in the city and beyond the limits of the city when the city has acquired land, property and a building for a park and playground or another public purpose, the same power in preserving the peace, maintaining order and making arrests as a police officer has in the city.

(c) Supervision, control and direction.--A park ranger shall be under the supervision, control and direction of the director of the department of parks and public property or, if none exists, another department as council directs.

(d) Definition.--For purposes of the act of June 28, 1935 (P.L.477, No.193), referred to as the Enforcement Officer Disability Benefits Law (Heart and Lung Act), the term "park ranger," as used in this section, shall mean a park guard.






Chapter 141A - Uniform Construction Code, Property Maintenance Code and Reserved Powers

Chapter Notes

Enactment. Chapter 141A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 141A01 - Primacy of certain codes

(a) Applicability.--The Pennsylvania Construction Code Act and the Uniform Construction Code adopted under section 301 of the Pennsylvania Construction Code Act shall apply to the construction, alteration, repair and occupancy of the buildings and structures within a city.

(b) Construction.--This chapter and an ordinance, rule or regulation adopted under this chapter shall not supersede or abrogate the Pennsylvania Construction Code Act or the Uniform Construction Code and shall be construed and read in pari materia with them.



Section 141A02 - Changes in Uniform Construction Code

A city may propose and enact an ordinance to equal or exceed the minimum requirements of the Uniform Construction Code in accordance with and subject to the requirements of section 503 of the Pennsylvania Construction Code Act. An ordinance exceeding the provisions of the Uniform Construction Code must meet the standards provided in section 503(j)(2) of the Pennsylvania Construction Code Act.



Section 141A03 - Public nuisance

A building, housing or property erected, altered, extended, reconstructed, removed or maintained contrary to a provision of an ordinance enacted for a purpose specified in this chapter may be reported in accordance with Chapter 127A (relating to nuisance abatement) to the department designated to determine whether a public nuisance exists. If a public nuisance is determined to exist, the public nuisance may be abated in accordance with that chapter, provided that a violation of the Uniform Construction Code or an ordinance that equals or exceeds the Uniform Construction Code is subject to:

(1) The provisions of the Pennsylvania Construction Code Act.

(2) The regulations adopted under that act by the Department of Labor and Industry relating to enforcement for noncompliance.



Section 141A04 - Property maintenance code

(a) Enactment.--Notwithstanding the primacy of the Uniform Construction Code, a city may enact a property maintenance ordinance, including a standard or nationally recognized property maintenance code or a change or variation. In accordance with section 11018.13 (relating to standard or nationally recognized codes), the ordinance may, by reference, incorporate a standard or nationally recognized property maintenance code or a variation or change, published and printed in book form, without setting forth the text of the code in the ordinance.

(b) Public availability.--The full text of the property maintenance code need not be published, but, in accordance with section 11018.9 (relating to publication of proposed ordinances), it shall be sufficient to publish a summary setting forth the provisions of the ordinance in reasonable detail and a reference to a place within the city where copies of the proposed ordinance may be examined. Not fewer than three copies of the proposed property maintenance code shall be made available to public inspection and use during business hours. Copies shall also be made available to an interested party in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law, or may be furnished or loaned without charge.

(c) Violations.--A property maintenance code ordinance may provide for fines and penalties of not more than $1,000 or imprisonment for not more than 90 days, or both, for violations. The procedure set forth under this chapter relating to the enactment of the ordinance may be utilized in amending, supplementing or repealing any of the provisions of the ordinance.

(d) Inspectors.--Council may appoint property maintenance inspectors who may, subject to constitutional standards in a similar manner as provided in section 12308 (relating to powers of board of health), enter upon and inspect the premises at reasonable hours for the administration and enforcement of the city's property maintenance code or ordinance incorporating a standard or nationally recognized property maintenance code. A fee payable to a property maintenance inspector under the ordinance must be paid by the property maintenance inspector to the city treasurer for the use of the city as promptly as possible.

(e) Additional remedies.--In addition to the penalties provided by the property maintenance ordinance, the city may institute an appropriate action or proceeding at law or in equity to prevent or restrain a property maintenance violation.

(f) Relation to other acts.--The powers of a city as provided in this section shall be in addition to, but not limited to, the powers provided in:

(1) The act of November 26, 2008 (P.L.1672, No.135), known as the Abandoned and Blighted Property Conservatorship Act.

(2) 53 Pa.C.S. Ch. 61 (relating to neighborhood blight reclamation and revitalization).

(3) 68 Pa.C.S. Ch. 21 (relating to land banks).



Section 141A05 - Reserved powers

If, as a result of legislative action or final order of court for which the time for appeal has expired and no appeal has been taken or from which there is no pending appeal, the Uniform Construction Code or a replacement code is no longer applicable in a city, a city may:

(1) Enact and enforce an ordinance to govern and regulate:

(i) construction;

(ii) reconstruction;

(iii) alteration;

(iv) extension;

(v) repair;

(vi) conversion;

(vii) maintenance;

(viii) occupation;

(ix) sanitation;

(x) ventilation;

(xi) heating;

(xii) egress;

(xiii) lighting;

(xiv) electric wiring;

(xv) water supply;

(xvi) toilet facilities;

(xvii) drainage;

(xviii) plumbing;

(xix) fire prevention;

(xx) fireproofing, including prescribing limitations under which only buildings of noncombustible material and fireproofed roofs are used in construction, erection or substantial reconstruction;

(xxi) use and inspection of all buildings and housing or parts of buildings and housing, and the roofs, walls and foundations of the buildings and housing and all facilities and services in or about the buildings or housing constructed, erected, altered, designed or used, in whole or in part, for any use or occupancy; and

(xxii) the sanitation and inspection of land appurtenant to the buildings and housing.

(1.1) Combine or separately enact or combine the ordinances under paragraph (1) with the property maintenance code.

(2) Require that, before any work of construction, reconstruction, alteration, extension, repair or conversion of a building begins, approval of the plans and specifications is secured.

(3) Incorporate a standard or nationally recognized code or a variation or change, published and printed in book form, without incorporating the text of the code as provided in Subchapter A.1 of Chapter 110 (relating to ordinances). The ordinance may provide for fines and penalties of not more than $1,000 or imprisonment for not more than 90 days, or both, for violations. The procedure set forth under this chapter relating to the enactment of the ordinance may be utilized in amending, supplementing or repealing a provision of an ordinance that incorporates all or a part of a standard or nationally recognized code or a variation or change.

(4) Appoint a building inspector, housing inspector, property maintenance inspector, fire prevention inspector, electrical inspector and plumbing inspector and fix inspectors' compensation. Subject to constitutional standards in a similar manner as provided in section 12308 (relating to powers of board of health), the inspector may enter upon and inspect a premises at reasonable hours for the administration and enforcement of the city's enacted codes or ordinances incorporating standard or nationally recognized codes. A fee payable to an inspector under the ordinance shall be paid by the inspector to the city treasurer for the use of the city as promptly as possible.

(5) In addition to the penalties provided by an ordinance, institute an appropriate action or proceeding at law or in equity to prevent or restrain the unlawful construction, reconstruction, alteration, extension, repair, conversion, maintenance or use or occupation of property located within the city, to restrain, correct or abate the violation and to prevent the use or occupancy of the building, housing or structure.






Chapter 142 - Aeronautics

Chapter Notes

Enactment. Chapter 142 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 14201 - Power to acquire land for aeronautical purposes and maintenance of municipal airports

A city may establish and maintain a municipal airport and may acquire by lease, purchase or condemnation proceedings, subject to the limitations in 26 Pa.C.S. § 206 (relating to extraterritorial takings), land lying either within or outside the territorial limits of the city and within or outside the territorial limits of the county in which the city is located, that in the judgment of council may be necessary and desirable for the purpose of establishing and maintaining a municipal airport, landing field, aviation easement or intermediate landing field and other air navigation facilities.



Section 14203 - Leasing of land acquired for aeronautical purposes

A city acquiring land for aeronautical purposes may lease the land or part of the land to an individual or corporation desiring to use the same for aeronautical purposes.



Section 14204 - Operation of facilities jointly

A city may operate and maintain a municipal airport, landing field or intermediate landing fields and other air navigation facility jointly in accordance with 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation).



Section 14205 - Appropriation for support of air navigation facilities

A city that does not own, lease or operate a municipal airport, landing field or intermediate landing field or other air navigation facility may appropriate money for the support and maintenance of any of the facilities, situate either within or outside the boundaries of the city or of the county or counties in which the city is located.






Chapter 143 - Pensions

Chapter Notes

Enactment. Chapter 143 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 14300 - Definitions

(a) Chapter.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Joint coverage member." A city employee who becomes a member of the retirement system subsequent to the last date permitted by the city for statement or preference concerning Social Security coverage or who, having become a member on or before that date, filed a written statement with a city's retirement board that the member elects Social Security coverage under an agreement with the Secretary of Health and Human Services entered into by the Commonwealth.

"Single coverage member." A city employee who becomes a member of the retirement system on or before the last date permitted by the city for statement of preference concerning Social Security coverage and who either filed a written statement with the retirement board that the member does not elect Social Security coverage under any agreement with the Secretary of Health and Human Services entered into by the Commonwealth or did not file any written statement with the retirement board.

(b) Subchapter.--The following words and phrases when used in this subchapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Salary." The fixed amount of compensation paid at regular, periodic intervals by the city to the member and from which pension contributions have been deducted.



Section 14301 - Police pension fund

(a) Establishment.--By ordinance, a city shall establish a police pension fund.

(b) Requirements.--The following shall apply to a police pension fund established under this section:

(1) The fund shall be maintained by an equal and proportionate monthly charge against each member of the police force that may not exceed annually 4% of the pay of the member and an additional amount not to exceed 1% of the pay of the member.

(2) The charges under paragraph (1) shall be paid by the member or the municipal corporation to provide sufficient funds for payments required by section 14303(f) (relating to allowances and service increments).

(3) The payments under paragraph (2) shall be made to a surviving spouse even if the spouse remarries or, if no spouse survives or if the individual survives and subsequently dies, to the children under 18 years of age of:

(i) a member of the police force;

(ii) a member retired on pension; or

(iii) a member who died in service.

(4) The fund shall be under the direction and control of council but may be committed to the custody and management of an officer of the city or to another person, as may be designated by council by ordinance.

(5) Under regulations as council may prescribe by ordinance, the fund shall be applied for the benefit of:

(i) members of the police force that have received honorable discharge from the police force by reason of age or disability;

(ii) surviving spouses even if they remarry; or

(iii) if no spouse survives or if the individual survives and subsequently dies, the child or children under 18 years of age of:

(A) members of the police force; or

(B) members retired on pension.

(6) An allowance made to an individual who retired by reason of a disability or age shall be in conformity with a uniform scale, together with a service increment as provided under this chapter.

(7) Compensation paid to a corporate custodian of the police pension fund shall be paid from the city general fund.

Cross References. Section 14301 is referred to in section 14306 of this title.



Section 14302 - Retirement and final discharge

(a) Requirements for ordinance.--With regard to continuous service and minimum retirement age requirements, the ordinance establishing the police pension fund shall prescribe as follows:

(1) A minimum period of continuous service of not less than 20 years.

(2) If a minimum retirement age is prescribed, a minimum age of 50 years.

(b) Retired member.--If not unfit by reason of age, disability or otherwise, a retired member shall be subject to service as a police reserve under terms and conditions as may be established by council.

(c) Military service.--With the approval of council, a member of the police pension fund shall be entitled to have full credit for each year or fraction of a year, not to exceed five years, of the service upon the member's payment to:

(1) the police pension fund of an amount equal to that which the member would have paid had the member been a member during the period for which credit is desired; and

(2) the fund of an additional amount as the equivalent of the contributions of the city on account of the military service.

To be eligible under this subsection, the member must be a contributor who served in the armed forces of the United States after September 1, 1940, and was not a member of the police pension fund prior to the military service.

Cross References. Section 14302 is referred to in section 14303 of this title.



Section 14302.1 - Limited vested benefit

(a) Ordinance.--The ordinance establishing a police pension fund may provide for a limited vested benefit if the benefit would conform to section 305 of the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act.

(b) Requirements.--Under a limited vested benefit, a member of the police pension fund who has not completed the minimum period of continuous service requirement and satisfied an applicable minimum age requirement but who has completed 12 years of full-time service shall be entitled to vest the member's retirement benefits subject to the following conditions:

(1) The member must file with the management board of the police pension fund a written notice of the member's intention to vest.

(2) The member must include in the notice the date the member intends to terminate the member's service as a full-time police officer.

(3) The termination date shall be at least 30 days later than the date of notice to vest.

(4) The member must be in good standing with the police department on the date of the notice to vest.

(5) The board shall indicate on the notice to vest the rate of the monthly pay of the member as of the date of the notice to vest or the highest average annual salary which the member received during any five years of service preceding that date, whichever is higher.

(c) Notification.--Upon reaching the date that would have been the member's retirement date if the member continued full-time employment with the police department, the member shall notify the board, in writing, that the member desires to collect the member's pension.

(d) Amount of retirement benefits.--The amount of retirement benefits the member is entitled to receive under this section shall be computed as follows:

(1) The initial determination of the member's base retirement benefits shall be computed on the salary indicated on the notice to vest.

(2) The portion of the base retirement benefits due the member shall be determined by applying to the base amount the percentage that the member's years of service rendered bears to the years of service that would have been rendered if the member continued to be employed by the department until the member's minimum retirement date.

Cross References. Section 14302.1 is referred to in section 14303 of this title.



Section 14303 - Allowance and service increments

(a) Allowance.--A payment for an allowance shall only be a charge on the police pension fund and may not be a charge on another fund under the control of or in the city treasury.

(b) Apportionment of the pension.--The basis of the apportionment of the pension:

(1) Shall be determined by the rate of the monthly pay of the member at the date of injury, death, honorable discharge, vesting under section 14302.1 (relating to limited vested benefit) or retirement, or the highest average annual salary that the member received during any five years of service preceding injury, death, honorable discharge, vesting under section 14302.1 or retirement, whichever is higher.

(2) Except as to service increments provided for in subsection (d), may not exceed in a year one-half the annual pay of the member computed at the monthly or average annual rate, whichever is higher.

(c) Limitation.--

(1) The provisions of subsection (b)(2) may not apply to a city operating under:

(i) an optional charter adopted in accordance with the act of July 15, 1957 (P.L.901, No.399), known as the Optional Third Class City Charter Law; or

(ii) a home rule charter adopted in accordance with 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government).

(2) This subsection is applicable only to a city that had a pension plan in effect prior to July 1, 1931, that provided pensions in an amount greater than 50% of salary.

(d) Conditions.--In addition to the retirement allowance authorized to be paid from the police pension fund by this chapter and notwithstanding the limitations placed upon the retirement allowances and upon contributions, a contributor who becomes entitled to the retirement allowance shall be entitled to the payment of a service increment in accordance with and subject to the following conditions:

(1) The following shall apply:

(i) Service increment shall be the sum obtained by computing:

(A) the number of whole years after having served the minimum required by this chapter during which a contributor has been employed by the city and paid out of the city treasury, including credit for military service as provided in section 14302 (relating to retirement and final discharge); and

(B) multiplying the number of years computed under clause (A) by an amount equal to 0.025% of the retirement allowance that has become payable to the contributor in accordance with the provisions of this chapter.

(ii) In computing the service increment, employment after the contributor has reached 65 years of age may not be included and a service increment may not be paid in excess of $100 per month.

(2) From and after January 1, 1952, a contributor shall pay into the retirement fund a monthly sum in addition to the contributor's retirement contribution that shall be equal to one-half of 1% of the contributor's salary, provided that:

(i) the payment may not exceed the sum of $1 per month; and

(ii) the service increment contribution may not be paid after a contributor has reached 65 years of age.

(3) An individual who is a contributor on January 1, 1952, and has reached 65 years of age shall have the contributor's service increment computed on the years of employment prior to the date the contributor reached 65 years of age.

(4) A service increment contribution shall be paid at the same time and in the same manner as a retirement contribution. A service increment contribution may be withdrawn in full without interest by an individual who:

(i) left the employment of the city, subject to the same conditions by which a retirement contribution may be withdrawn; or

(ii) retires before becoming entitled to a service increment.

(5) The members of the police force who are now contributors to the retirement fund and the members employed by the city after January 1, 1952, if required to become contributors to the retirement fund, shall be subject to the provisions of this part.

(6) After June 19, 2002, a city may agree to make service increment payments in excess of $100 per month as long as the payments do not exceed $500 per month. In computing the service increments, employment after the contributor has reached 65 years of age may not be included, provided that an agreement to provide an increase in service increment payments shall include a proportionate increase in the amount a contributor shall pay into the retirement fund under paragraph (2), not to exceed $5 per month.

(e) Spouse and children.--The spouse of a member of the police force or a member who retires on pension who dies or, if no spouse survives or if the spouse survives and subsequently dies or remarries, the child or children under 18 years of age of a member of the police force or a member who retires on pension who dies on or after August 1, 1963, shall, during the lifetime of the surviving spouse, even if the surviving spouse remarries, or until reaching 18 years of age in the case of a child or children, be entitled to receive a pension calculated at the rate of 50% of the pension the member was receiving or would have been receiving if the member was retired at the time of the member's death and may receive the pension the member was receiving or would have been receiving had the member been retired at the time of the member's death.

(f) Certain police officers.--A police officer who has less than 10 years of service and who dies or is totally disabled due to injuries or mental incapacities not in the line of duty and is unable to perform the duties of a police officer may be entitled to a pension of 25% of the police officer's annual compensation. For death or injuries received after 10 years of service, the compensation may be 50% of the police officer's annual compensation.

(g) Disability pension.--The disability pension may be payable to the police officer during the police officer's lifetime, and, if the police officer dies, the pension payment that the police officer was receiving may be continued to be paid to:

(1) the police officer's spouse if the spouse survives; or

(2) if the spouse subsequently dies or remarries, the child or children under 18 years of age of the police officer.

Cross References. Section 14303 is referred to in section 14301 of this title.



Section 14303.1 - Increase of allowances after retirement

(a) Increase of allowance.--Upon the recommendation of the persons having custody and management of the police pension fund, a city may, at its discretion, increase the allowance of individuals receiving an allowance from the police pension fund by reason of and after the termination of the services of a member of the fund.

(b) Limitation.--An increase made under this section must be in conformity with a uniform scale that may be based on the cost of living, but the total of the allowance may not exceed one-half of the current salary being paid patrol persons of the highest pay grade.



Section 14303.2 - Total disability

(a) Injury sustained in the line of duty.--Notwithstanding any provision of this chapter, a police officer who becomes totally disabled due to an injury sustained in the line of duty shall be deemed to be fully vested in the police pension fund regardless of the actual number of years of credited service and shall be eligible for immediate retirement benefits.

(b) Claim and proof.--The governing body of the city shall decide a claim under this section. Proof of disability shall be by competent medical evidence provided by the claimant. The governing body of the city may, at any time, have the claimant examined by its own physician.

(c) Procedure.--A claim under this section may be initiated as the regulations of council prescribe. Hearings and appeals shall be as provided in 2 Pa.C.S. (relating to administrative law and procedure).

(d) Subrogation.--The police pension fund shall be subrogated to the right of the claimant to the extent of a payment made under the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, or the act of June 28, 1935 (P.L.477, No.193), referred to as the Enforcement Officer Disability Benefits Law (Heart and Lung Act).

(e) Definition.--As used in this section, the term "total disability" means permanent mental or physical impairment that renders the police officer unable to perform the officer's duties.



Section 14304 - Inalienable rights in fund

Whenever an individual becomes entitled to receive an allowance from the police pension fund and has been admitted to participate in the fund, the individual may not be deprived of the individual's right to equal and proportionate participation in the fund on the basis upon which the individual first became entitled to participation.



Section 14305 - Payments to police pension fund by city

Unless otherwise required by the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, or another provision of law, this section shall govern the payment to the police pension fund of money raised by a tax levied by the city. The following shall apply:

(1) A city shall pay annually to the police pension fund a sum of money sufficient to meet the requirements of and to maintain the fund. In any year, the sum may not be less than one-half of 1% or more than 3% of the taxes levied by the city, other than a tax levied to pay interest on or extinguish the debt of the city.

(2) Council may exceed the limitation imposed by this section if an additional amount is deemed necessary to provide sufficient funds for payments to surviving spouses of members retired on pension, killed or who die in the service, provided that the city may annually pay into the fund not less than one-half of 1% of the taxes levied by the city, other than a tax levied to pay interest on or extinguish the debt of the city.



Section 14306 - Management of police pension fund

Only a person designated in accordance with section 14301(b)(4) (relating to police pension fund) shall be authorized to make decisions to hold, receive and distribute the money of the police pension fund.



Section 14307 - Trust for benefit of police pension fund

By gift, grant, devise or bequest, a city may take money or real, personal or mixed property in trust for the benefit of the pension fund. The care, management, investment and disposal of the body of the trust shall be vested in the officer or officers of the city for the time the council designates. The care, management and disposal shall be directed by ordinance and the body of the trust shall be governed by the ordinance, subject to the directions that are not inconsistent with the ordinance, as the settlor of the trust may prescribe.



Section 14308 - Repayment before retirement

(a) Refund.--If a contributing member of the police pension fund ceases to be a member of the police force before becoming entitled to a pension, the total amount of the contributions paid into the pension fund by the member shall be refunded to the member in full, without interest.

(b) Return of amount contributed.--If the fund has returned to the member the amount contributed and afterward the individual again becomes a member of the police force, the member shall not be entitled to the pension designated until 20 years after the member's reemployment, unless the member returns to the police pension fund the amount withdrawn. If a member returns to the pension fund the amount withdrawn, the period of 20 years shall be computed from the time the member first became a member of the police force, excluding the period of time during which the member was not employed by the police force.

(c) Payment to member's estate.--If a member of the police force dies not in the line of service before the member becomes entitled to a pension and the member is not survived by a spouse or family entitled to payments as provided in this subchapter, the total amount of contributions paid into the pension fund by the member shall be paid over to the member's estate.



Section 14309 - (Reserved)



Section 14319 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Salary." The fixed amount of compensation paid at regular, periodic intervals by the city to the member and from which pension contributions have been deducted.



Section 14320 - Firefighters pension fund, management and annuity contracts

(a) Duty of city.--Except as provided in this subchapter, a city shall provide an annuity contract or establish, by ordinance, a firefighters pension fund.

(b) Monthly charge.--The annuity contract or firefighters pension fund shall be maintained, in part, by an equal and proportionate monthly charge against each member of the fire department. The charge may not exceed annually 4% of the pay of the member and an additional amount not to exceed 1% if deemed necessary by council to provide sufficient funds for payments to surviving spouses of members retired on pension, killed or who die in service.

(c) Existing organization or association.--If there is an existing organization or association for the benefit of fully paid firefighters, constituting and having in charge the distribution of firefighters pension money, an annuity contract may not be provided and a firefighters pension fund may not be established under the provisions of this section unless and until the members of the organization or association, by a two-thirds vote, elect to transfer the existing fund into the pension fund required under this section.

(d) Pension fund board.--A firefighters pension fund established under the provisions of this section shall be under the direction and control of a board of managers that shall consist of the following:

(1) Ex-officio members as follows:

(i) the mayor;

(ii) the director of the department of accounts and finance;

(iii) the director of the department having charge of the fire department or, in a city where the mayor is also the director of the department having charge of the fire department, the director of the department of public safety;

(iv) the city controller; and

(v) the chief of the bureau of fire.

(2) Two members of the fire department to be chosen by the members of the fire department.

(e) Substitution.--If a city does not establish a department whose director is named as an ex-officio member of the board of managers, the director of another department or the officers of the city as may be designated by council shall be substituted on the board of managers.

(f) Terms and vacancy.--Of the first members chosen by the members of the fire department to the board of managers, one shall be chosen for a term of two years and one for a term of four years. Biennially after the initial choices, one fire department member shall be chosen for a term of four years to take the place of the one whose term expires. In case of vacancy among the managers chosen by the fire department, a successor shall be chosen for the unexpired term.

(g) Requirements.--Under regulations prescribed by the board of managers, the firefighters pension fund shall be applied for the benefit of the members of the fire department who receive honorable discharge from the fire department by reason of service, age or disability, surviving spouses of retired members and the families of members who are killed or who die in the service. A pension to an individual who is retired by reason of disability, service or age must be in conformity with a uniform scale, together with service increments as provided under this subchapter. A benefit from the fund to the family of a member who was killed or who died in service shall take into consideration the member's surviving spouse and the member's minor children under 18 years of age, if any.



Section 14320.1 - Limited vested benefit for firefighters

(a) Ordinance.--The ordinance establishing a firefighters pension fund may provide for a limited vested benefit if the benefit would conform to section 305 of the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act.

(b) Conditions.--Under a limited vested benefit, if a member of the firefighters pension fund has not completed the minimum period of continuous service and the applicable minimum age requirement but has completed 12 years of full-time service and ceased to be employed as a full-time firefighter, the member shall be entitled to vest the member's retirement benefits subject to the following conditions:

(1) The member must file with the management board of the firefighters pension fund a written notice of the member's intention to vest.

(2) The member must include in the notice the date the member intends to terminate service as a full-time firefighter.

(3) The termination date shall be at least 30 days later than the date of notice to vest.

(4) The member must be in good standing with the fire department on the date of notice to vest.

(5) The board shall indicate on the notice to vest the rate of the monthly pay of the member as of the date of the notice to vest or the highest average annual salary which the member received during any five years of service preceding the date, whichever is higher.

(c) Notification.--Upon reaching the date that would have been the member's retirement date had the member continued full-time employment with the fire department, the member shall notify the board in writing that the member desires to collect the member's pension.

(d) Computation.--The amount of retirement benefits the member is entitled to receive under this section shall be computed as follows:

(1) The initial determination of the member's base retirement benefits shall be computed on the salary indicated on the notice to vest.

(2) The portion of the base retirement benefits due the member shall be determined by applying to the base amount the percentage that the member's years of service rendered bears to the years of service that would have been rendered had the member continued to be employed by the department until the member's minimum retirement date.

Cross References. Section 14320.1 is referred to in section 14322 of this title.



Section 14321 - Retirement and final discharge

(a) Ordinance.--With regard to continuous service and minimum age requirements, the ordinance establishing or regulations governing the firefighters pension fund shall prescribe as follows:

(1) A minimum period of continuous service of not less than 20 years.

(2) If a minimum age is prescribed, a minimum of 50 years of age.

(b) Retired member.--If not unfit by reason of age, disability or otherwise, a retired member shall be subject to service as a firefighter reserve in a case of emergency under terms and conditions as may be established by council.

(c) Military service.--With the approval of council, a member of the firefighters pension fund shall be entitled to have full credit for each year or fraction of a year, not to exceed five years, of service upon:

(1) the member's payment to the firefighters pension fund of an amount equal to that which the member would have paid had the member been a member during the period for which the member desires credit; and

(2) the member's payment to the fund of an additional amount as the equivalent of the contributions of the city plus the interest the city would have been required to pay on the contributions on account of the military service. To be eligible under this paragraph, the member must be a contributor who served in the armed forces of the United States after September 1, 1940, and was not a member of the firefighters pension fund prior to the military service.

(d) Payments to surviving spouse.--Upon the death of a member who retires on pension or is killed in service on or after January 1, 1960, or who dies in the service on or after January 1, 1968, payments as provided under this subchapter shall be made to the member's surviving spouse during the life of the spouse.

Cross References. Section 14321 is referred to in section 14322 of this title.



Section 14322 - Pensions and service increments

(a) Payments.--The following apply:

(1) Payments of pensions shall only be a charge on the firefighters pension fund and shall not be a charge on any other fund under the control, or in the treasury, of the city.

(2) The basis of the pension of a member shall be determined by the monthly salary of the member at the date of vesting under section 14320.1 (relating to limited vested benefit for firefighters) or retirement or the highest average annual salary which the member received during any five years of service preceding retirement, whichever is higher, whether for disability or by reason of age or service, and, except as to service increments provided for in subsection (b), shall be one-half the annual salary of the member at the time of vesting under section 14320.1 or retirement computed at the monthly or average annual rate, whichever is higher.

(3) For payment of pensions to members for permanent injury incurred in service and to families of members killed or who die in service, the amount and commencement of the payment of pensions shall be fixed by regulations of the board of managers. These regulations shall not take into consideration the amount and duration of workers' compensation allowed by law. Payments to surviving spouses of members retired on pension or killed in service on or after January 1, 1960, or who die in service on or after January 1, 1968, shall be the amount payable to the member or which would have been payable had the member been retired at the time of the member's death.

(a.1) Home rule and optional charter plans.--The provisions of subsection (a)(2) shall not apply to a city, whether operating under an optional charter adopted in accordance with the act of July 15, 1957 (P.L.901, No.399), known as the Optional Third Class City Charter Law, or under a home rule charter adopted in accordance with 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government), which had pension plans in effect prior to June 19, 2002, that provided pensions in an amount greater than 50% of salary.

(b) Service increment.--In addition to the pension which is authorized to be paid from the firefighters pension fund under this chapter and notwithstanding the limitations placed upon the pensions and upon contributions under this chapter, every contributor entitled to the pension shall also be entitled to the payment of a service increment in accordance with and subject to the conditions imposed under this chapter.

(1) A service increment shall be the sum obtained by computing the number of whole years after having served the minimum required by this chapter during which a contributor has been employed by the city and paid out of the city treasury, including credit for military service as provided in section 14321 (relating to retirement and final discharge), and multiplying the number of years by an amount equal to 0.025% of the retirement allowance which has become payable to the contributor in accordance with the provisions of this chapter. In computing the service increment, no employment after the contributor has reached 65 years of age shall be included and no service increment shall be paid in excess of $100 per month.

(2) After September 18, 1968, each contributor shall pay into the pension fund a monthly sum in addition to the contributor's pension contribution which shall not exceed the sum of $1 per month, provided that the service increment contribution shall not be paid after a contributor has reached 65 years of age.

(3) Any individual who is a member of the department on September 18, 1968, and who has reached 65 years of age shall have the individual's service increment computed on the years of employment prior to the member reaching 65 years of age.

(4) Service increment contributions shall be paid at the same time and in the same manner as pensions and may be withdrawn in full, without interest, by individuals who leave the employment of the city, subject to the same conditions by which retirement contributions may be withdrawn, or by individuals who retire before becoming entitled to any service increment.

(5) All members of the fire department who are now contributors to the pension fund and all those employed by the city after September 18, 1968, if required to become contributors to the pension fund, shall be subject to the provisions of this chapter.

(6) After June 19, 2002, a city may agree to make service increment payments in excess of $100 per month as long as the payments do not exceed $500 per month, and, in computing the service increments, no employment after the contributor has reached 65 years of age shall be included, provided that any agreement to provide an increase in service increment payments shall include a proportionate increase in the amount each contributor shall pay into the retirement fund under paragraph (2), not to exceed $5 per month.



Section 14322.1 - Increase of allowances after retirement

(a) Recommendation.--A city may, at any time, at its discretion and upon the recommendation of the persons having custody and management of the firefighters pension fund, increase the allowances of individuals receiving allowances of any kind from the fund by reason of and after the termination of the services of any member of the fund.

(b) Uniform scale.--Increases made pursuant to this section shall be in conformity with a uniform scale, which may be based on the cost of living, but the total of the allowances shall not, at any time, exceed one-half of the current salary being paid firefighters of the highest pay grade.



Section 14323 - Causes for forfeiture of rights in fund and other employments

(a) Requirement.--Whenever an individual becomes entitled to receive a pension from the firefighters pension fund and has been admitted to participate in the pension fund, the individual shall not be deprived of the individual's right to participation in the pension fund on the basis upon which the individual first became entitled to participation, unless otherwise required by the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act.

(b) Notice and hearing.--Any termination of a pension shall be only after due notice and hearing as prescribed by regulation of the managers of the fund.



Section 14324 - Payments to firefighters pension fund by city

Unless otherwise required by the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, or by any other provision of law, this section shall govern the payment of money raised by taxes levied by the city to the firefighters pension fund. The following shall apply:

(1) A city shall pay to the firefighters pension fund annually a sum of money not less than one-half of 1% nor more than 3% of all taxes levied by the city, other than taxes levied to pay interest on or extinguish the debt of the city.

(2) Council may exceed the limitations imposed by this section if an additional amount is deemed necessary to provide sufficient money for payments to surviving spouses of members retired on pension, killed or who die in service, provided that the city shall annually pay into the fund not less than one-half of 1% of all taxes levied by the city, other than taxes levied to pay interest on or extinguish the debt of the city.



Section 14325 - Transfers from other pension funds

(a) Transfers.--In any city where the members of the fire department are members of a pension fund not established solely for the purpose of pensioning members of the fire department, an amount equal to the money contributed to the other pension fund by members of the fire department who have not retired and a just and equitable proportion of the money contributed by the city to the other pension fund for the future retirement of members of the fire department shall be transferred from the other pension fund into the firefighters pension fund required under this chapter. The transfers may be made by the transfer of securities. The amounts to be transferred shall be amicably adjusted by the managers of the firefighters pension fund and the pension board having the charge of the other pension fund. In case of disagreement as to the amount to be transferred, the disagreement shall be resolved by council, whose action on the matter shall be final.

(b) Continuation.--Nothing under this section shall be construed to relieve any existing pension fund of its liability to continue the payment of pensions to retired members of the fire department in accordance with the laws and regulations under which the members were retired.



Section 14326 - Trusts for benefit of firefighters pension fund

A city may take, by gift, grant, devise or bequest, any money or property, real, personal or mixed, in trust for the benefit of the pension fund. The care, management, investment and disposal of the body of the trust shall be vested in the officer or officers of the city as the city may designate. The care, management and disposal shall be directed by ordinance and the body of the trust shall be governed by the ordinance, subject to directions not inconsistent with the ordinance, as the settlor of the trust may prescribe.



Section 14327 - Repayment before retirement

(a) Refund.--If a contributing member of the firefighters pension fund ceases to be a member of the fire department before the member becomes entitled to a pension, the total amount of the contributions paid into the pension fund by the member shall be refunded in full without interest.

(b) Withdrawals.--If the fund returns to the member the amount contributed and afterward the individual again becomes a member of the fire department, the member shall not be entitled to the pension designated until 20 years after the member's reemployment, unless the member returns to the pension fund the amount withdrawn, in which event the period of 20 years shall be computed from the time the member first became a member of the fire department, excluding any period of time during which the member was not employed by the fire department.

(c) Death of a member.--In the event of the death of a member of the fire department, the total amount of contributions paid into the pension fund by the member shall be paid over to the member's estate if any of the following apply:

(1) the death did not occur in the line of duty;

(2) the death occurs before the member becomes entitled to a pension; and

(3) the member has no surviving spouse or family entitled to payments as provided in this subchapter.



Section 14328 - (Reserved)



Section 14339 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board." A pension board created by a city under section 14341(a) (relating to pension board and duties).

"Employed," "employed by the city" or "in the employment of any city." The terms include:

(1) Each individual in the service of cities creating a pension fund and a pension board in accordance with this subchapter, who is not, on June 28, 1951, otherwise protected by pensions authorized under this chapter.

(2) A volunteer firefighter who becomes a member of the pension fund.

"Employees." The term includes:

(1) Each individual in the service of cities creating a pension fund and a pension board in accordance with this subchapter, who is not, on June 28, 1951, otherwise protected by pensions authorized under this chapter.

(2) A volunteer firefighter who becomes a member of the pension fund.

(3) Officers and officials of the city, whether elected or appointed.

"Fund." A pension fund created by a city under section 14340(a) (relating to pension for employees other than police or city-paid firefighters).

"Volunteer firefighter." A driver of firefighting apparatus or ambulances, regularly employed and paid by a volunteer fire company rendering services recognized and accepted by a city.



Section 14340 - Pension for employees other than police or city-paid firefighters

(a) Nonmembers.--Cities may create a pension fund for employees who are not members of the police force or city-paid fire department and surviving spouses of retired members if council so elects and the families of employees that are injured or killed in service in the manner, under the conditions and subject to the qualifications set forth in this subchapter.

(b) (Reserved).

Cross References. Section 14340 is referred to in section 14339 of this title.



Section 14341 - Pension board and duties

(a) Members.--Any city which creates a pension fund in accordance with this subchapter shall establish a pension board consisting of the mayor, the city controller, the superintendent of finance, two employees to be chosen by the employees contributing to the pension fund and, if members of council participate in the pension fund and are members of the fund, a member of council chosen by council.

(b) Duties.--It shall be the duty of the board to register all individuals employed by the city, administer the collections and distribution of the pension fund and make reasonable rules as the board may deem necessary.

Cross References. Section 14341 is referred to in section 14339 of this title.



Section 14342 - Retirement age

In a city which has created a pension fund and board in accordance with this subchapter, an employee 60 years of age or older who has been employed for a period of 20 years or more shall, upon application to the board, be retired from service and shall, subject to qualifications provided in this subchapter during the remainder of the employee's life, receive the pension or compensation fixed by this subchapter.



Section 14343 - Retirement allowance, proof of disability and joint and single coverage members defined

(a) Entitlement.--

(1) During the lifetime of an individual employed by a city creating a fund and board in accordance with this subchapter, the individual shall be entitled to receive 50% of the amount which would constitute the highest average annual salary or wages which the individual received during the last or any five years of the individual's employment by the city as a pension annually, which shall be paid in semi-monthly payments.

(2) Should an individual with 20 or more years of service be dismissed, voluntarily retired or be in any manner deprived of the individual's position or employment before attaining 60 years of age and upon continuing a monthly payment to the fund equal to the last amount due and paid monthly while in active service, the individual shall be entitled to the pension, notwithstanding that the individual has not attained 60 years of age at the time of the individual's separation from the service of the city, but the pension shall not commence until the individual has attained 60 years of age.

(3) If any employee becomes totally and permanently disabled after 10 years of service and before attaining 60 years of age, the individual shall be entitled to the pension. Proof of total and permanent disability shall consist of the sworn statement of three practicing physicians, designated by the board, that the employee is in a permanent condition of health which would permanently disable the individual from performing the duties of the individual's position or office.

(b) (Reserved).

(c) Reduction.--If a city has entered into an agreement with the Commonwealth to place certain employees under the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.), the pension to be paid joint coverage members according to the provisions of this section payable after the age and upon that portion of annual compensation on which Social Security benefits are payable shall be reduced by an amount equal to 40% of the primary insurance amount of Social Security paid or payable to the member. The reduction shall be subject to the following provisions:

(1) Upon attainment of the age at which Social Security benefits are payable by a beneficiary receiving a pension or upon retirement of a contributor after attaining that age, the individual's eligibility to the benefits commonly referred to as the old age insurance benefit and the primary insurance amount of Social Security upon which the reduction in the pension shall be based, shall be computed by the board in the manner specified in the Social Security Act, except that, in determining the eligibility and the amount, only wages or compensation for services performed in the employ of the city shall be included.

(2) The reduction shall not apply to a pension for total and permanent disability payable under this section.

(3) Whenever the amount of the reduction from the pension is determined, it shall remain fixed for the duration of the pension, except that any decrease in the primary insurance amount under the Social Security Act shall result in a corresponding decrease in the amount of the reduction from the pension.

(4) The total sum, including Social Security benefits, to be received upon retirement by an employee who is a member of the system at the time of the agreement shall not be less than the allowance that would be paid by the retirement system in the absence of the agreement.

(d) Surviving spouse payments.--If council elects, by ordinance, to make the payments, the surviving spouse of an employee who retired on pension or is killed in service on or after January 1, 1960, shall, during the surviving spouse's lifetime or so long as the surviving spouse does not remarry, be entitled to receive a pension calculated at the rate of 50% of the pension the member was receiving or would have been entitled to receive had the member been retired at the time of the member's death.

Cross References. Section 14343 is referred to in sections 14343.1, 14344.1 of this title.



Section 14343.1 - Retirement allowances, full coverage and payments

(a) Allowance.--If a city has entered into an agreement with the Commonwealth to place certain employees under the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.), the board may authorize any joint coverage member of the retirement system to elect, according to the provisions of this section, to receive compensation without the reduction provided for in section 14343 (relating to retirement allowance, proof of disability and joint and single coverage members defined), provided that the member shall make a lump-sum payment to the board or installment payments, as may be approved by the board, equal to the difference between the amount of the accumulated fund to the member's credit in the fund as of the last date for which salary or wages was paid and the amount which would have been to the member's credit in the fund if contributions had been made on that portion of the member's salary or wages on which Social Security allowances are payable at the same rate as made on that portion of the member's salary or wages in excess of that on which Social Security allowances are payable, from the time that the salary or wages became subject to Social Security coverage. Election shall be made in writing, in the form prescribed by the board, and shall be accompanied by the lump-sum payment or an agreement as to installment payments.

(b) Election.--The board may authorize a member to make the election under subsection (a) at any time, and, if made prior to retirement, the member shall, in addition to any lump-sum or installment payments required, pay to the board contributions on the member's entire salary or wages received after the election at the rate provided in this subchapter for monthly salary or wages in excess of that on which Social Security allowances are payable.



Section 14343.2 - Limited vested benefit

(a) Ordinance.--In accordance with this subchapter, an ordinance creating a fund may provide for a limited vested benefit if it would conform to section 305 of the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act.

(a.1) Vesting.--Under a limited vested benefit, if a member of the fund terminates employment before reaching the date which would have been the member's earliest retirement date had the member continued employment by meeting the minimum age and minimum period of continuous service requirements but after having completed 12 years of full-time service, the member shall be entitled to vest the member's retirement benefits subject to the following conditions:

(1) The member must file with the management board of the fund a written notice of the member's intention to vest.

(2) The member must include in the notice the date the member intends to terminate the member's service as an employee.

(3) The termination date shall be at least 30 days later than the date of notice to vest.

(4) The member must be in good standing with the city on the date of notice to vest.

(5) The board shall indicate on the notice to vest the rate of monthly pay of the member as of the date of the notice to vest or the highest average annual salary which the member received during any five years of service preceding the date, whichever is higher.

(b) Collection.--Upon reaching the date which would have been the member's earliest retirement date had the member continued the member's employment with the city, the member shall notify the board, in writing, that the member desires to collect the member's pension. The amount of retirement benefits the member is entitled to receive under this section shall be computed as follows:

(1) The initial determination of the member's base retirement benefits shall be computed on the salary indicated on the notice to vest.

(2) The portion of the base retirement benefits due the member shall be determined by applying to the base amount the percentage that the member's years of service actually rendered bears to the years of service which would have been rendered had the member continued to be employed by the city until the member's earliest retirement date.



Section 14344 - Amount of payments into fund and repayment before retirement

The employees of any city creating a fund and board in accordance with this subchapter shall pay monthly to the board an amount equal to 2% of their monthly salaries or wages and, if council elects by ordinance to make payments, an additional amount not to exceed 1% if deemed necessary by council to provide sufficient funds for payments to the surviving spouses of members who were retired on pension or killed in service, which shall be applied to the purposes of the fund. Payment of the monthly amount or contribution under this section shall cease and be discontinued at the time the beneficiary receives their pension. If, for any cause, an employee contributing to the fund ceases to be an employee of the city before the employee becomes entitled to a pension, the total amount of the contributions paid into the fund by the employee shall be refunded to the employee in full, without interest. If an employer returns to the employee the amount contributed and reenters the employ of the city, the employee shall not be entitled to the pension designated until 20 years after reemployment, unless the employee shall return to the fund the amount withdrawn, in which event that period of 20 years shall be computed from the time the employee first enters the service of the city. In the event of the death of an employee before the employee becomes entitled to the pension, the total amount of contributions paid into the fund by the employee shall be paid over to the estate of the deceased employee.

Cross References. Section 14344 is referred to in section 14344.1 of this title.



Section 14344.1 - Determination of liability upon extension of Social Security

(a) Determination.--If a city has entered into an agreement with the Commonwealth to place its employees under the Social Security Act (49 Stat. 620, 42 U.S.C § 301 et seq.), the board shall appoint an actuary and may fix the employee's compensation. The actuary shall determine the present value of the liability on account of pensions payable under the provisions of section 14343 (relating to retirement allowance, proof of disability and joint and single coverage members defined) to employees who are members of the system on the effective date of the agreement and shall offset the value of any assets in the fund to determine the unfunded liability. The city may make payments toward the unfunded liability until the accumulated reserve equals the present value of the liability. The actuary shall also determine the amount which shall be contributed annually into the fund on account of service of all new and original members subsequent to the effective date of the agreement.

(b) Contribution.--Employees shall pay into the board, monthly, an amount equal to 3.5% of that portion of monthly compensation on which Social Security allowances are payable and 5% of any monthly compensation in excess of that on which Social Security allowances are payable. The remainder of the needed annual contribution for service subsequent to the date of the agreement, as determined by the actuary, shall become the obligation of the city and shall be paid by it to the board by annual appropriations. The provisions of this section shall, in all applicable cases, supersede the provisions relating to contributions in sections 14344 (relating to amount of payments into fund and repayment before retirement) and 14348 (relating to appropriations and contributions to fund).



Section 14345 - Payments by laborers optional

Any individual holding a position in a city as a laborer at a per diem wage shall not be compelled to pay or contribute toward the fund but shall have the option of so doing and, in that event only, of becoming entitled to the pension provided for under this subchapter.



Section 14346 - Heads of departments to certify list of employees

The head of every department and office employing individuals entitled to receive a pension shall certify to the board all employees so employed and the amount of salary or wages which is paid to employees, together with dismissals, resignations or terminations of service, and, from office or department records, furnish other relevant information as the board requires. In the case of a volunteer fire company, "head of department or office" shall mean the president or secretary of the board of trustees of the volunteer fire company.



Section 14347 - Receipt, investment and payment of funds

When deemed advisable, it shall be the duty of the board to receive, retain and invest the funds payable in accordance with the provisions of this subchapter and pay over, by warrant or check, the amount due to employees.



Section 14348 - Appropriations and contributions to fund

Council may annually set aside, apportion and appropriate, out of all taxes and income of the city, to the board a sum sufficient to maintain the pensions or compensations due on account of the city contributions for all employees, except volunteer firefighters. The board of trustees of the volunteer fire company employing and paying members shall annually contribute to the board a sum equal to the same percentage of its participating payroll as the amount contributed by the city for the same year bears to its participating payroll for each volunteer firefighter member becoming a member of the fund.

Cross References. Section 14348 is referred to in section 14344.1 of this title.



Section 14349 - Application

(a) Applicability.--The benefits provided for by this subchapter shall apply to all individuals employed in any capacity or holding positions in or, in the case of a volunteer firefighter, rendering services recognized and accepted by a city creating a fund and board in accordance with provisions of this subchapter. This subchapter shall not apply to employees of departments, bureaus or offices which are otherwise protected by pensions authorized by this chapter.

(b) Membership.--Any volunteer firefighter may become a member of a fund as of the date of the volunteer firefighter's original employment or of the inception of the fund, whichever is later, upon the volunteer firefighter making back contributions and if the volunteer fire company or its board of trustees employing and paying the volunteer firefighter agrees to contribute and contributes to the fund the required sums.



Section 14350 - Computation of time of service

The time of service of 20 years shall be computed from the time of the first or original employment, which shall consist of service to the city and need not be continuous.



Section 14351 - Funds payable to be free of attachment

The compensation or pension shall not be subject to attachment or execution, shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.



Section 14352 - (Reserved)



Section 14353 - Beneficiaries of fund not to be employed by city

No individual who becomes a beneficiary shall be employed by the city in any capacity. Subject to the provisions of section 14361 (relating to right to a pension if salary refused), nothing in this section shall be construed to prohibit an individual who becomes a beneficiary from serving in an elective city office.



Section 14361 - Right to a pension if salary refused

In a city governed by the provisions of this part, the act of July 15, 1957 (P.L.901, No.399), known as the Optional Third Class City Charter Law, or 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government), a beneficiary serving in an elective city office shall not be prohibited from receiving a pension for any month in which the beneficiary does not accept a salary from serving in the elective office.

Cross References. Section 14361 is referred to in section 14353 of this title.






Chapter 144 - Civil Service

Chapter Notes

Enactment. Chapter 144 was added November 24, 2015, P.L.242, No.67, effective in 60 days.

Enactment. Chapter 144A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 14401 - Examinations required of all appointees

No individual may be appointed to any uniformed position in the police or fire department, excluding chiefs, unless all of the following apply:

(1) The individual passed all examinations as provided for under this chapter.

(2) The individual was appointed in the manner and according to the terms, provisions and conditions of this chapter.



Section 14402 - Appointment of civil service board

Cities shall establish a civil service board that shall provide for and oversee the examination of applicants for appointment and promotion to any position in the police or fire department. Council shall appoint three city residents to the board who shall serve four-year terms or until their successors are appointed and qualified, except for the initial appointment of board members as provided for in section 14403 (relating to civil service board and quorum). Any individual who is a registered elector of the city may be appointed to the board. No city officer, official or employee shall be eligible for appointment to the civil service board.



Section 14402.1 - Existing civil service positions

All nonuniformed employees in city positions that were subject to civil service regulation immediately prior to May 19, 2014, shall continue to be subject to civil service regulation otherwise provided in this chapter for uniformed employees with regard to the nonuniformed positions.



Section 14403 - Civil service board and quorum

(a) Terms.--In a city in which the civil service board is first established, terms of members of the board shall be staggered. Council shall initially appoint to the board one individual to serve for two years, one individual to serve for three years and one individual to serve for four years.

(b) Vacancies.--Upon the expiration of the term of any member, a successor shall be appointed by council to serve on the civil service board for a term of four years. If any vacancies occur, they shall be filled by council for the unexpired term. Before entering upon the duties of office, each member shall take and subscribe to the oath of office prescribed by 53 Pa.C.S. § 1141 (relating to form of oaths of office) and file the oath, duly certified by the officer administering it, with the city administrator or, in cities without a city administrator, the city clerk.

(c) Compensation.--No salary or other compensation shall be paid to any member of the civil service board.

(d) Quorum.--Two members of the civil service board shall constitute a quorum necessary for the transaction of business of the board.

(e) Organization.--The civil service board shall organize for the purpose of transacting all business immediately after the first appointments and as new appointments to the board are made. After organizing, the board shall elect one of its members as chairperson and one member as secretary.

Cross References. Section 14403 is referred to in section 14402 of this title.



Section 14403.1 - Alternate board members

Council may appoint not more than three qualified electors of the city to serve as alternate members of the civil service board. The term of office of the alternate members shall be four years. If, by reason of absence or disqualification of a member, a quorum is not reached, the chairperson shall designate as many alternate members of the board to sit on the board as may be needed to provide a quorum. When seated pursuant to this section, an alternate shall be entitled to participate in all proceedings and discussions of the board to the extent as provided by law for board members, including the right to cast a vote as a voting member during the proceedings, and shall have all the powers and duties set forth in this chapter and as otherwise provided by law. Any alternate member of the board shall continue to serve on the board in all proceedings involving the matter or case for which the alternate was initially designated until the board has made a final determination of the matter or case. Designation of an alternate pursuant to this section shall be made on a case-by-case basis in rotation according to declining seniority among all alternates. Alternates shall hold no other office in the city. Any alternate may participate in any proceeding or discussion of the board but shall not be entitled to vote as a member of the board unless designated as a voting alternate member pursuant to this section.



Section 14403.2 - Investigations and subpoenas

(a) Investigations.--The civil service board shall have the power to conduct investigations concerning all matters relating to the administration and enforcement of its rules and regulations. The chairperson shall be authorized to administer oaths and affirmations for witnesses testifying in matters before the board.

(b) Subpoenas.--The civil service board shall have the power to issue subpoenas over the signature of the chairperson or designee and to require the attendance of witnesses and the production of records and papers pertaining to matters before the board, including any background investigation conducted pursuant to any applicable rules and regulations.



Section 14404 - Rules, regulations and examinations

(a) Duties.--The civil service board shall have the power and its duty shall be to prepare and adopt rules and regulations, subject to approval by council, which, in the board's discretion, secure and maintain the best service for the public for the selection, appointment and promotion of individuals who are qualified to perform the work which is the subject of the civil service examination as provided in this chapter and who are to be employed, appointed or promoted by the city. The rules and regulations adopted by the board shall provide for ascertaining and determining, so far as possible, the knowledge, skills, aptitude, mental and physical abilities, experience, education and character of all applicants as these criteria would reasonably apply to the respective positions. The rules and regulations shall also provide for examinations upon any and all subjects deemed proper or necessary by the board for the purpose of determining the qualifications of applicants for the respective positions sought and for which application is made.

(b) Subjects.--The civil service board shall, in accordance with this part, adopt rules and regulations concerning the following matters:

(1) minutes of proceedings;

(2) rules of procedure;

(3) records of examinations;

(4) annual report to council;

(5) notice of rules and regulations and any amendments or repeals to rules and regulations;

(6) application forms;

(7) further provisions concerning the duties of the chairperson and secretary;

(8) appointment of examiners; and

(9) other administrative matters.

Cross References. Section 14404 is referred to in section 14410 of this title.



Section 14404.1 - Physical and psychological medical examinations

(a) Requirement.--The civil service board may require that an applicant conditionally appointed in accordance with section 14406 (relating to selection of appointee from certified list of applicants) undergo a physical or psychological medical examination as a condition of permanent appointment. Physical medical examinations, if required, shall be under the direction of a physician or other qualified medical professional. Psychological medical examinations, if required, shall be under the direction of a psychiatrist or psychologist.

(b) Professional opinion.--A physician, other qualified medical professional, psychiatrist or psychologist shall be appointed by council and shall render an opinion as to whether the conditional appointee has a physical or mental condition which calls into question the individual's ability to perform all the essential functions of the position for which the individual was conditionally appointed.

(c) Performance.--If the opinion rendered by the physician, other qualified medical professional, psychiatrist or psychologist calls into question the conditional appointee's ability to perform all essential functions of a position, the director of the department within which the position is to be filled shall meet with the conditional appointee for the purpose of having one or more interactive discussions on whether the conditional appointee can, with or without reasonable accommodation, perform all the essential functions of the position.

(d) Determination.--If, at the conclusion of the interactive discussion under subsection (c), the director of the department determines that the conditional appointee is not qualified, the director shall give written notice to the conditional appointee and the civil service board.

(e) Authorization.--Nothing in this chapter shall be construed to authorize physical or psychological medical examinations prior to conditional appointment in accordance with section 14406.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Medical examination." Any examination, procedure, inquiry or test designed to obtain information about medical history or a physical or mental condition which might disqualify an applicant if it would prevent the applicant from performing, with or without reasonable accommodation, all of the essential functions of the position.

"Qualified medical professional." An individual, in collaboration with or under the supervision or direction of a physician, as may be required by law, who is licensed:

(1) as a physician assistant pursuant to the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act; or

(2) as a certified registered nurse practitioner pursuant to the act of May 22, 1951 (P.L.317, No.69), known as The Professional Nursing Law.

Cross References. Section 14404.1 is referred to in section 14406 of this title.



Section 14405.1 - Veterans' preference

In accordance with 51 Pa.C.S. Ch. 71 (relating to veterans' preference), the following shall apply to the appointment of a uniformed civil service position:

(1) A veteran who meets the qualifications for and conditions of the position under uniform eligibility rules, which include successful passage of an examination, shall receive an additional 10 points on the examination pursuant to 51 Pa.C.S. § 7103(a) (relating to additional points in grading civil service examinations).

(2) If, after the additional 10 points are granted, a veteran is on the list of three eligible applicants, the veteran shall receive a preference in hiring over nonveterans on that list.

(3) The preference provided by this section shall constitute the only preference with regard to a uniformed civil service position to which a veteran is entitled under this chapter.



Section 14406 - Selection of appointee from certified list of applicants

The following shall apply to civil service selection, conditional appointments and appointments and shall be incorporated by reference in the rules and regulations of the civil service board:

(1) The civil service board shall make and keep, in numerical order, a list containing the names of all applicants for civil service positions in the city who pass the required examinations, including any required physical fitness or agility examinations that are job related and consistent with business necessity.

(2) Physical fitness and agility examinations shall be conducted on a pass-fail basis.

(3) Written and oral examinations used to establish an eligibility list shall offer the opportunity to achieve 100 points.

(4) If both written and oral examination methods are used in conjunction with each other, the board, prior to initiating testing, shall establish what constitutes a passing score on each portion of the examination. If only a written examination method is used, the board shall establish the passing score before the examination is conducted.

(5) When more than one individual takes examinations for any position at the same time, the names of all those successfully passing the examination shall be entered on the eligibility list in the order of their respective point totals, the highest coming first.

(6) The board shall furnish to council a certified copy of all lists prepared and kept. Lists are public records and shall be maintained for a period of two years or until a new list is certified to council, whichever occurs first.

(7) Whenever council determines an initial appointment is to be made to a civil service position in the city, the director of the department in which the appointment is to be made shall make written application to the chairperson of the board, who shall certify to council, in writing, the three names on the eligibility list of applicants for the position having the highest number of points, unless there are less than three eligible names on the list, in which event the board shall certify the names. The director of the department in which the appointment is to be made shall nominate to council an individual from the eligibility list submitted to fill the vacancy.

(8) If council approves the nomination, the individual nominated shall be conditionally appointed by council to fill the vacancy and shall be assigned for service in the department, subject to any required physical or psychological medical examinations that may be required by the board as a condition of permanent appointment in accordance with section 14404.1 (relating to physical and psychological medical examinations).

(9) If council does not approve the nomination or if the appointee is determined by the medical examination process to be unqualified, the director of the department in which the appointment is to be made shall submit another nomination for the position from the remaining names, if any. If the second nomination is not approved by council or if the appointee is determined by the medical examination process to be unqualified, the director shall submit the third name, if any.

(10) The individual whose nomination by the director is approved by council shall be appointed to fill the civil service position under consideration.

(11) The name of the individual appointed shall be immediately stricken from the certified list of the board, and, except as otherwise provided in this subsection, the names of the nonappointed individuals shall immediately be restored to their proper place on the certified list. Names shall be stricken from the certified list if:

(i) the name of any applicant has been submitted to council and been rejected three times;

(ii) the conditional applicant has not been appointed three times; or

(iii) the conditional applicant has been determined by the medical examination process to be unqualified.

(12) Examinations for promotions for civil service positions in the city shall be made pursuant to section 14406.1 (relating to promotions).

(13) As used in this section, the term "medical examination" shall have the meaning given to it in section 14404.1(f).

Special Provisions in Appendix. See section 3(3)(vi) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 14406 is referred to in section 14404.1 of this title.



Section 14406.1 - Promotions

(a) Certification.--Council shall notify the civil service board of a civil service vacancy in the city which is to be filled by promotion and shall request the certification of an eligibility list as provided in this chapter. For each vacancy, the board shall certify the names of three individuals on the eligibility list who have received the highest average in the last preceding promotional examination held within the period of two years preceding the date of the request for the eligibility list. If three names are not available, the board shall certify the names remaining on the list. Council shall make an appointment from the names certified based solely on the merits and fitness of the candidates unless council makes objections to the board regarding one or more of the individuals on the eligibility list. Council shall have power to determine whether an increase in salary shall constitute a promotion.

(b) Additional powers.--Notwithstanding subsection (a), the mayor or other elected or appointed official of a city that has adopted one of the following shall retain the power to promote a candidate pursuant to that law:

(1) An optional charter pursuant to the act of July 15, 1957 (P.L.901, No.399), known as the Optional Third Class City Charter Law.

(2) An optional plan pursuant to 53 Pa.C.S. Chs. 30 (relating to types of optional plans of government) and 31 (relating to general provisions common to optional plans).

(3) Any other law authorizing or permitting the mayor or other elected or appointed official to promote a candidate.

(c) Exceptions.--The provisions of this section shall not apply to the mayor's designation or appointment of the chief of police pursuant to section 12002 (relating to designation of chief) or the mayor's designation or appointment of a fire chief pursuant to section 12101.1 (relating to appointment and demotion of fire chief).

Cross References. Section 14406.1 is referred to in section 14406 of this title.



Section 14407 - Tenure and temporary appointments

(a) Standard.--All appointments made pursuant to the provisions of this chapter shall be for and during good behavior, and no employee hired pursuant to the provisions of this chapter shall be removed or transferred for any political reasons.

(b) Temporary appointments.--In case of riot or emergency, temporary appointments to positions in the civil service may be made without complying with the provisions of this chapter.



Section 14408 - Suspension, discharge and discipline, reduction of employees and appeals

(a) Provisions.--

(1) All employees subject to civil service shall be subject to suspension, discharge and discipline by the director of the department in which the employee works for misconduct or violation of any law of this Commonwealth, ordinance of the city or regulation of the department. If it should become necessary to reduce the number of employees in the department for economic purposes, the following apply:

(i) Seniority rights shall prevail.

(ii) Any and all removals for cause or causes shall be from the members last appointed.

(iii) The member or members serving the shortest time shall be removed first; however, members with longer times of service may be discharged for cause.

(2) Any employee aggrieved by the suspension, discharge or discipline imposed by a department director more serious than a suspension of three days without pay may request a hearing before council or the civil service board, if designated by ordinance. At the hearing, the employee may be represented by counsel.

(a.1) Appeal.--Any civil service employee aggrieved by the decision of council or the civil service board shall have the right to appeal in accordance with 2 Pa.C.S. Ch. 7 Subch. B (relating to judicial review of local agency action). This review shall be exclusive. When no appeal is taken within the time prescribed by law, the decision by council or the civil service board shall become final in accordance with law. The issue before the court shall be whether the action of council or the civil service board shall be affirmed or modified in any respect, whether the charges should be dismissed or whether the suspension or demotion made by the director shall be affirmed or rescinded. If any employee has been suspended and the charges are dismissed or the suspension rescinded on appeal, the employee shall receive full compensation for the entire period of suspension.

(b) Challenge.--In any case in which a police officer or firefighter who is a member of a bargaining unit is subject to suspension, discharge or discipline, the police officer or firefighter shall have the option of challenging the suspension, discharge or discipline imposed by using the procedures provided in subsection (a)(2) or by a proceeding in grievance arbitration. A choice to proceed either by the procedures provided for in subsection (a)(2) or by grievance arbitration shall foreclose the opportunity to proceed in the alternative method.



Section 14409 - Secretary and compensation

The civil service board shall appoint a secretary and prescribe the secretary's duties and shall have the power to change these duties. The secretary shall be subject to removal, at any time, by the board. Council shall establish the compensation to be paid to the secretary and all necessary supplies for the use of the board shall be supplied by the city.



Section 14410 - Review of eligibility lists

The lists of eligible names kept by the civil service board shall be annually examined by the board for the purpose of deleting individuals from the list who are permanently unavailable for or disqualified for the position or positions involved, either by death, permanent removal from the area or written desire to be removed from the list or by other permanent cause in conformity with the board's rules and regulations adopted pursuant to section 14404 (relating to rules, regulations and examinations).






Chapter 144A - Veterans' Affairs

Chapter Notes

Enactment. Chapter 144A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 144A00 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Veterans' organization." An incorporated organization of veterans of the armed forces of the United States or an organization comprising veterans' parents or children.



Section 144A01 - Appropriations to veterans' organizations

(a) Annual appropriation.--Council may make annual appropriations to veterans' organizations to aid in defraying the following expenses:

(1) Expenses relating to Memorial Day and Veterans Day.

(2) Other expenses, such as payment of rent of any building or rooms where the organization has its regular meetings.

(b) Requirements.--Payments shall be made to defray actual expenses only. Before any payment is made, the veterans' organization receiving the payment shall submit verified accounts of its expenditures.



Section 144A02 - Rooms for meetings of veterans

Council may provide to a veterans' organization, upon application of the organization, a facility in any public building of the city that is sufficient for periodic meetings of the organization.



Section 144A11 - Support of Pennsylvania National Guard units

(a) Annual appropriation.--Council may appropriate annually a sum for the support, maintenance, discipline and training of any troop, company or similar unit of the Pennsylvania National Guard. If the units are organized as a battalion, regiment or similar organization, the total amount due may be paid to the commanding officer of the battalion, regiment or similar organization.

(b) Condition.--Any money appropriated shall be paid by warrant drawn to the order of the commanding officer of the company, battalion, regiment or similar organization and conditioned upon certification by the Adjutant General of the Commonwealth to the city that the company has satisfactorily passed the annual inspection provided by law.

(c) Use of funds.--The money appropriated shall be used and expended solely and exclusively for the support, maintenance, discipline and training of the company, battalion, regiment or similar organization.

(d) Accounting required.--The commanding officer shall account, by proper vouchers to the city each year, for the expenditure of the money appropriated. No appropriation shall be made for any subsequent year until the expenditure of the previous year is duly and satisfactorily accounted for. The accounts of the expenditures shall be subject to the inspection of the Department of Military and Veterans Affairs and shall be audited by the independent auditor in the manner provided by this chapter for the audit of accounts of city money.

Special Provisions in Appendix. See section 3(3)(vii) of Act 67 of 2015 in the appendix to this title for special provisions relating to continuation of prior law.



Section 144A12 - Assistance of armories

(a) Assistance.--Council may appropriate money or convey land, either independently or in conjunction with any other political subdivision, to the Commonwealth for the following purposes:

(1) To assist the State Armory Board in the erection of armories for the use of the Pennsylvania National Guard.

(2) To furnish water, sewer services, light or fuel free of cost to the Commonwealth for use in any armory of the Pennsylvania National Guard.

(b) Council authority.--Council may do all things necessary to accomplish the purpose of this section.



Section 144A13 - Eminent domain for National Guard purposes

Council may take, by right of eminent domain for the purpose of appropriating to itself for the use of the Pennsylvania National Guard, public lands, easements and public property in its possession or control and used or held by it for any other purpose. However, the right of eminent domain shall not be exercised as to any street or wharf.

Cross References. Section 144A13 is referred to in section 12801 of this title.



Section 144A14 - Land for armory purposes

(a) General rule.--Council may acquire, by purchase, gift or the right of eminent domain, any land for the use of the Pennsylvania National Guard and may convey lands so acquired to the Commonwealth in order to assist the State Armory Board in the erection of armories.

(b) Limitations.--The power conferred by this section shall not be exercised to take any church property, graveyard or cemetery.

(c) Lands outside city limits.--Lands within three miles outside the limits of the city may be acquired in accordance with this section for the use of the Pennsylvania National Guard. However, if the land outside the limits of the city is acquired by eminent domain, the taking shall be subject to the limitations in 26 Pa.C.S. § 206 (relating to extraterritorial takings).

Cross References. Section 144A14 is referred to in section 12801 of this title.



Section 144A21 - Purchase of burial grounds for deceased servicepersons

Council may appropriate money for and purchase plots of ground in any cemetery or burial ground within its respective city limits for the interment of deceased servicepersons:

(1) who:

(i) die within the city; or

(ii) die beyond the city limits but had a legal residence within the city at the time of death; and

(2) whose bodies are entitled to be buried by the county under the provisions of existing law.



Section 144A22 - Care of memorials

(a) Council authority.--Council may take charge of, care for, maintain and keep in good order and repair, at the expense of the city, any soldier's monument, gun or carriage or similar memorial, if the memorial:

(1) Is situate in the city.

(2) Is not in the charge or care of any individual, body or organization.

(3) Is not put up or placed by the Federal Government, the Commonwealth or the commissioners of the county or by the direction or authority of any other state.

(b) Donations.--Council may receive money from any individual or organization and may expend the money for the benefit of memorials.



Section 144A23 - Memorial trees

Council may provide for or authorize provision for memorial trees for residents of the city who died while in the military service of the United States or in consequence of that service. Council may make appropriations or accept contributions for this purpose. Trees shall bear some permanent indication of their purpose.

Cross References. Section 144A23 is referred to in section 144A24 of this title.



Section 144A24 - Penalty for injury to memorial trees

Any individual who willfully, maliciously or negligently destroys or injures any tree planted pursuant to section 144A23 (relating to memorial trees) commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not more than $500, or to imprisonment for not more than three months, or both.






Chapter 145A - Assessments for Public Improvements

Chapter Notes

Enactment. Chapter 145A was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 145A00 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Public improvement." The term includes, but is not limited to, the following:

(1) The building, paving, grading, rebuilding, repaving and regrading of streets, sidewalks, curbs and gutters.

(2) The creation, extension and renovation of water and sewerage collection, transmission, treatment and disposal systems.

(3) The creation, extension and renovation of storm, surface and subsurface drainage systems.

(4) The construction, reconstruction and repair of wharves and docks.

(5) The installation of pipes, wires and conduits relating to city-supplied utility services.

(6) The installation, maintenance or operation of lighting that services the streets and sidewalks within the city.

(7) The planting, maintaining, trimming, transplanting, removal and protection of shade trees.



Section 145A01 - Authority to assess

(a) Authority.--Unless otherwise provided for in this part, a city is authorized to assess all or any portion of the costs of a public improvement, including any related administrative fees, against any properties that are benefited by the public improvement.

(b) Payment of costs.--Unless otherwise provided in this chapter, in addition to the authority to assess the cost of public improvements against properties benefited, a city may pay for the cost of public improvements, in whole or in part, from the city general fund or, if authorized, from a special city fund dedicated to that purpose.

(c) Indebtedness.--If a city incurs indebtedness pursuant to 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) for the purposes of funding the cost and expense of making public improvements for which assessments are made in accordance with this chapter, payments made on the assessments must be applied to pay the debt service for the indebtedness incurred for funding the cost and expense of making the public improvements.

Cross References. Section 145A01 is referred to in section 145A02 of this title.



Section 145A02 - Method of assessment

(a) Ordinance.--In any case in which council elects to exercise the power to make assessments for a given public improvement as authorized in section 145A01 (relating to authority to assess), council shall, by ordinance and in conformity with this chapter, establish the method and procedure pursuant to which assessments shall be made.

(b) Allocation of costs and expenses.--Council may, by ordinance, make the assessment by any means that results in fairly allocating all or a portion of the costs and expenses of the public improvement among all properties benefited by the improvement in reasonable proportion to the benefits conferred upon each property. The methods that may be used to make assessments in accordance with this subsection may include but are not limited to:

(1) An equal assessment per front foot, lot, parcel, dwelling unit or square foot.

(2) An assessment made by viewers.

(c) Front foot method.--If the front foot method is used:

(1) The cost to be collected shall be divided by the total number of linear feet of street frontage of all properties benefited.

(2) The assessment against each property shall be that portion of the cost which is determined by multiplying the dividend under paragraph (1) by the number of linear feet for street frontage of that property.

(3) In the case of corner or irregularly shaped lots or where special conditions exist, council shall have the power and its duty shall be to provide for an equitable adjustment, as necessary, to prevent an unjust or excessive assessment.

(d) Assessment based on report of viewers.--In order to pay for all or a portion of the cost or expenses of a public improvement, council may determine to assess properties benefited based upon a report of viewers. Three disinterested persons shall be appointed by council as viewers. A majority of the viewers shall assess the cost against each property benefited in reasonable proportion to the benefits conferred upon each property. The viewers or a majority of them shall:

(1) Make a report, in writing, which shall specify the amount assessed upon each property.

(2) Present the report directly to council or file it with the city clerk as council directs.



Section 145A03 - Notice of assessment

(a) Personal notice.--After the amounts to be assessed against the properties to be benefited by the public improvement have been calculated pursuant to the method and procedures as prescribed by ordinance, the city shall give personal notice of the assessment to the owner of each property that is being assessed. The notice shall also state that the owner has 30 days from receipt of the notice to appeal the assessment.

(b) Assessment effective.--An assessment made pursuant to this chapter shall become effective 30 days after personal notice is given by any of the following means:

(1) Personal service on the owner.

(2) Certified mail, addressee only, return receipt requested, to the owner at the owner's last known address.

(3) Posting notice at or upon the property after reasonable attempts to give personal notice pursuant to paragraphs (1) and (2) have failed.

Cross References. Section 145A03 is referred to in section 145A08 of this title.



Section 145A04 - Appeals to court

Within 30 days after receipt of the notice of assessment, an owner of property shall have the right to appeal the assessment to the court of common pleas in the county in which the assessed property is located. On appeal, unless the court finds fraud, mistake or illegality, the court shall be restricted to determining the following questions:

(1) Whether the property assessed received any special benefits from the improvement.

(2) Whether the assessment made exceeds the special benefits received.



Section 145A05 - Benefits and damages

In any proceeding in which damages to property are being sought as a result of a public improvement for which an assessment of benefits has been made, the excess of damages over benefits, or the excess of benefits over damages, or nothing in case the benefits and damages are equal, shall be awarded to or assessed against the owner of land and property affected by the public improvement.



Section 145A06 - Return by city of assessments paid on property unlawfully assessed

The following shall apply with regard to the return of payments made on an unlawful assessment:

(1) If, after a timely appeal, a court makes a final determination that a property was unlawfully assessed or that the amount assessed exceeded, to a substantial amount, the benefits received by the property assessed from the public improvement, a city that received money in payment of the assessment shall repay the money in an amount as ordered by the court.

(2) Within two years of receiving payment of an assessment, the city may repay the money voluntarily if the city determines that the assessment was made erroneously.

(3) Repayments to property owners pursuant to paragraph (1) or (2) shall include interest from the date of payment of the unlawful or erroneous assessment at the rate of interest that is provided for in 53 Pa.C.S. § 8426 (relating to interest on overpayment).



Section 145A07 - Payment of assessments in installments

(a) Authorization.--An ordinance providing for a public improvement, the expense of which is to be defrayed by an assessment against properties benefited by the public improvement, may authorize payment of the assessment in installments. The ordinance shall:

(1) Set a time when the installment payments shall commence.

(2) Specify the length of time over which the installments may be extended. The period during which installments may be paid shall not exceed the lesser of 10 years or the number of years equal to the period of maturity of the bonds issued to fund the public improvement.

(3) Specify whether payments are to be made by equal annual or more frequent installments.

(b) Interest rate.--The ordinance shall set forth the rate of interest for the installments, which shall not be more than 10% per year unless a bond is issued for the improvement, in which case the maximum interest rate on the installment payments shall be in accordance with section 9 of the Municipal Claim and Tax Lien Law.

(c) Written agreement.--The city shall enter into a written installment agreement with each property owner that will pay the assessment in installments, subject to the requirements of the ordinance pertaining to the agreements and this chapter.

(d) Installments not paid.--If any of the installments remain unpaid for 60 days after the installments have become due and payable:

(1) The entire unpaid assessment, plus unpaid accrued interest and any costs, shall be due and payable.

(2) The city may proceed to collect the installments by filing a lien in the same manner as municipal claims are filed under the Municipal Claim and Tax Lien Law or by instituting a civil action.

(e) Advance payments.--Any property owner upon whom an assessment has been made may pay all or as many of the installments before they are due, with interest and costs, on or before the due date of the next installment.

Cross References. Section 145A07 is referred to in section 145A08 of this title.



Section 145A08 - Collection of assessments

(a) Authority.--Council shall have the power to authorize the city treasurer or other city official to collect assessments.

(b) Procedure.--The following shall apply to the collection of assessments:

(1) A city may collect an assessment that remains unpaid for 60 days after personal notice was given pursuant to section 145A03 (relating to notice of assessment) unless an installment agreement has been entered into pursuant to section 145A07 (relating to payment of assessments in installments).

(2) An assessment made under this chapter may be collected in the same manner as municipal claims under the Municipal Claim and Tax Lien Law or by instituting a civil action against the owner of the property benefited.

(3) Interest on an unpaid assessment shall begin to accrue from the time of completion of the improvement at a rate of 10% per year unless a bond is issued for the improvement, in which case the maximum interest rate shall be pursuant to section 9 of the Municipal Claim and Tax Lien Law.

(4) If a property owner has two or more lots against which there is an assessment for the same improvement, all of the lots may be embraced in one claim.

(5) Assessments, whether paid one time or by installments, shall be payable at the office of the city treasurer or any other place designated by ordinance.






Chapter 146 - Collection of Municipal Claims and Compromise of Claims

Chapter Notes

Enactment. Chapter 146 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 14601 - Collection of municipal claims

(a) Civil action.--In addition to the remedies provided by this part or any other law for the filing of liens for the collection of municipal claims, including water rates, sewer rates and the removal of nuisances, a city may proceed for the recovery and collection of municipal claims by civil action as follows:

(1) The action shall be brought against the person who was the owner of the property at the time:

(i) of the completion of the improvement; or

(ii) the water or sewer rates or the cost of the removal of nuisances first became payable.

(2) A city may bring a civil action, notwithstanding the failure on the part of the city or its agents to enter the municipal claim as a lien against the property assessed for the improvement, for the furnishing of water or sewer services or for the removal of nuisances and for the recovery of which the action was brought.

(b) Limitation period.--The civil action shall be commenced either within six years after the completion of the improvement from which the claim arises or within six years after the water or sewer rates or the cost of abating a nuisance first became payable.



Section 14602 - Compromise of municipal claims

(a) Agreement.--Council may agree with the owner of the real estate to accept a sum less than the whole of the amount of a municipal claim due, in compromise or reduction of the amount of the claim and the interest charges, expenses and fees added to and due on the claim, if:

(1) the city had entered the claim in the office of the prothonotary as a lien against real estate; and

(2) the claim has existed for 10 years or more.

(b) Satisfaction of lien.--Upon receipt of the compromise amount as agreed upon:

(1) The city shall cause the lien to be properly satisfied on the record, which shall be as effective as if the whole amount of the claim, interest, charges, expenses and fees had been paid.

(2) The claim shall no longer be a lien against the real estate or a claim against the owner of the real estate.

(c) Applicability.--The provisions of this section permitting compromise of municipal claims shall not apply to or in any manner affect any claims, the assessments for which:

(1) Are:

(i) the sole basis of improvement bonds issued by any political subdivision; and

(ii) the security for the payment of the bonds.

(2) Have been assigned by any political subdivision to any contractor in payment of the amount due the contractor under terms of the contract for the improvement for which the assessments were levied.






Chapter 147 - Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 147 was added November 24, 2015, P.L.242, No.67, effective in 60 days.



Section 14701 - Intent

It is intended that this part furnish a complete and exclusive system for the government and regulation of cities, except as provided for in section 10103 (relating to excluded provisions).



Section 14702 - Construction of part

Nothing contained in this part shall be construed to repeal:

(1) The provisions of the act of May 23, 1945 (P.L.903, No.362), entitled "An act authorizing cities of the third class to establish an optional retirement system for officers and employes independently of any pension system or systems existing in such cities."

(2) The act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(3) The provisions of 45 Pa.C.S. (relating to legal notices).

(4) The provisions of 65 Pa.C.S. (relating to public officers).

(5) The provisions of 66 Pa.C.S. Pt. I (relating to public utility code).

(6) The provisions of 74 Pa.C.S. Ch. 59 Subch. B (relating to airport zoning).

(7) Any local or special laws.

(8) Any law relating to the Navigation Commission for the Delaware River and its Navigable Tributaries.

(9) The provisions of any law, the enforcement of which is vested in the Department of Health or the Department of Environmental Protection.

(10) The provisions of any law, the enforcement of which is vested in the Department of Conservation and Natural Resources.

(11) Any laws or parts of laws pertaining to civil defense.

(12) A supplement to any act under this section.









Title 12 - COMMERCE AND TRADE

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 12 were added December 3, 1993, P.L.479, No.70, effective in 60 days.

Special Provisions in Appendix. See sections 2 and 4 of Act 70 of 1993 in the appendix to this title for special provisions relating to statutory construction and applicability.

Enactment. Part I was added February 12, 2004, P.L.99, No.12, effective immediately.

Special Provisions in Appendix. See section 4(1) of Act 12 of 2004 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(2) of Act 12 of 2004 in the appendix to this title for special provisions relating to continuation of prior law.

Enactment. Part II was added February 12, 2004, P.L.99, No.12, effective immediately.

Enactment. Part III was added February 12, 2004, P.L.99, No.12, effective immediately.

Special Provisions in Appendix. See section 4(3) of Act 12 of 2004 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(4) of Act 12 of 2004 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(5) of Act 12 of 2004 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 6 of Act 218 of 2004 in the appendix to this title for special provisions relating to applicability.

Prior Provisions. Part IV (Reserved) heading was added November 27, 2013, P.L.1081, No.98, and repealed October 22, 2014, P.L.2569, No.161, effective in 60 days.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 3159(b)(1), adopted April 20, 1998, provided that section 5107 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Special Provisions in Appendix. See sections 3 and 4 of Act 14 of 2004 in the appendix to this title for special provisions relating to construction and application of law and misappropriations occurring prior to Act 14.

Special Provisions in Appendix. See sections 2 and 4 of Act 22 of 2001 in the appendix to this title for special provisions relating to applicability to authorities incorporated under former laws and continuation of Municipality Authorities Act of 1945.

Enactment. Part V was added November 27, 2013, P.L.1081, No.98, effective in one year.

Special Provisions in Appendix. See section 8 of Act 98 of 2013 in the appendix to this title for special provisions relating to applicability.



Appendix To Title

APPENDIX TO TITLE 12

COMMERCE AND TRADE

Supplementary Provisions of Amendatory Statutes

1993, DECEMBER 3, P.L.479, NO.70

§ 2. Statutory construction.

In applying and construing 12 Pa.C.S. Ch. 51 (relating to fraudulent transfers), added by this act, comments or reports of the type referred to in 1 Pa.C.S. § 1939 (relating to use of comments and reports) shall control in the event of a conflict between such comments or reports and the policy of uniformity provided under 1 Pa.C.S. § 1927 (relating to construction of uniform laws).

Explanatory Note. Act 70 added Chapter 51 of Title 12.

§ 4. Applicability.

This act shall apply to transfers made or obligations incurred on or after the effective date of this act. With respect to transfers made or obligations incurred prior to the effective date of this act, the law in effect at the time the transfer was made or the obligation was incurred shall apply. For purposes of this section, transfers shall be deemed made and obligations shall be deemed incurred at the times provided in 12 Pa.C.S. § 5106 (relating to when transfer is made or obligation is incurred).

2004, FEBRUARY 12, P.L.99, NO.12

§ 1. Legislative findings and declarations.

The General Assembly finds and declares as follows:

(1) An economic stimulus program which provides direct immediate economic assistance to Pennsylvania businesses, industries, communities, their instrumentalities and economic development organizations is necessary for the preservation and creation of jobs within this Commonwealth.

(2) By targeting grant and loan assistance to these entities for job creation and site development, the Commonwealth will trigger needed redevelopment and economic growth within this Commonwealth.

(3) By targeting assistance to the greatest extent possible to previously used sites, the Commonwealth can foster the redevelopment of older communities, the reuse of industrial brownfield sites and the protection of open space while encouraging more efficient and effective use of existing environmental infrastructure, improving the environment and protecting the general public health and safety.

(4) By expanding tax-based financing of economic development projects, the Commonwealth will assist communities in retaining and recruiting employers to this Commonwealth.

(5) By targeting grant and loan assistance to the tourism and agriculture sectors of the Commonwealth's economy, the Commonwealth will provide additional financial support to those leading Commonwealth industries hard hit by world events and economic instability.

(6) By targeting capital investment to emerging and growth sector business, the Commonwealth will stimulate the growth and increase the stability of businesses within this Commonwealth.

(7) By preparing communities within this Commonwealth for the Federal Base Realignment and Closure (BRAC) process, the Commonwealth will increase the number of existing jobs it retains during the next round of Federal base realignment and closures.

Explanatory Note. Act 12 added Parts I, II and III of Title 12.

§ 4. Continuation of prior law.

Chapters 3, 7, 13, 17 and 30 of the act of June 29, 1996 (P.L.434, No.67), known as the Job Enhancement Act, are continued by this codification as follows:

(1) The addition of 12 Pa.C.S. Ch. 3 is a continuation of Chapter 3 of the Job Enhancement Act. The following apply:

(i) Except as otherwise provided in 12 Pa.C.S. Ch. 3, all activities initiated under Chapter 3 of the Job Enhancement Act shall continue and remain in full force and effect and may be completed under 12 Pa.C.S. Ch. 3. Orders, regulations, rules and decisions which were made under Chapter 3 of the Job Enhancement Act and which are in effect on the effective date of section 2(1)(i) of this act shall remain in full force and effect until revoked, vacated or modified under 12 Pa.C.S. Ch. 3. Contracts, obligations and collective bargaining agreements entered into under Chapter 3 of the Job Enhancement Act are not affected nor impaired by the repeal of Chapter 3 of the Job Enhancement Act.

(ii) Except as set forth in subparagraph (iii), any difference in language between 12 Pa.C.S. Ch. 3 and Chapter 3 of the Job Enhancement Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of Chapter 3 of the Job Enhancement Act.

(iii) Subparagraph (ii) does not apply to the addition of 12 Pa.C.S. § 303.

(2) The addition of 12 Pa.C.S. Ch. 5 is a continuation of Chapter 17 of the Job Enhancement Act. The following apply:

(i) All activities initiated under Chapter 17 of the Job Enhancement Act shall continue and remain in full force and effect and may be completed under 12 Pa.C.S. Ch. 5. Orders, regulations, rules and decisions which were made under Chapter 17 of the Job Enhancement Act and which are in effect on the effective date of section 2(1)(iv) of this act shall remain in full force and effect until revoked, vacated or modified under 12 Pa.C.S. Ch. 5. Contracts, obligations and collective bargaining agreements entered into under Chapter 17 of the Job Enhancement Act are not affected nor impaired by the repeal of Chapter 17 of the Job Enhancement Act.

(ii) Except as set forth in subparagraph (iii), any difference in language between 12 Pa.C.S. Ch. 5 and Chapter 17 of the Job Enhancement Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of Chapter 17 of the Job Enhancement Act.

(iii) Subparagraph (ii) does not apply to the following:

(A) The addition of 12 Pa.C.S. § 502.

(B) The addition of 12 Pa.C.S. § 503.

(iv) The members of Small Business Council in office on the effective date of section 3(2)(iv) of this act shall continue in office under the addition of 12 Pa.C.S. Ch. 5.

(3) The addition of 12 Pa.C.S. Ch. 21 is a continuation of Chapter 7 of the Job Enhancement Act. The following apply:

(i) Except as otherwise provided in 12 Pa.C.S. Ch. 21, all activities initiated under the Chapter 7 of the Job Enhancement Act shall continue and remain in full force and effect and may be completed under 12 Pa.C.S. Ch. 21. Orders, regulations, rules and decisions which were made under Chapter 7 of the Job Enhancement Act and which are in effect on the effective date of section 2(1)(ii) of this act shall remain in full force and effect until revoked, vacated or modified under 12 Pa.C.S. Ch. 21. Contracts, obligations and collective bargaining agreements entered into under Chapter 7 of the Job Enhancement Act are not affected nor impaired by the repeal of Chapter 7 of the Job Enhancement Act.

(ii) Except as set forth in subparagraph (iii), any difference in language between 12 Pa.C.S. Ch. 21 and Chapter 7 of the Job Enhancement Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of Chapter 7 of the Job Enhancement Act.

(iii) Subparagraph (ii) does not apply to any of the following provisions:

(A) The addition of 12 Pa.C.S. § 2106(2).

(B) The addition of 12 Pa.C.S. § 2109.

(4) The addition of 12 Pa.C.S. Ch. 23 is a continuation of Chapter 13 of the Job Enhancement Act. The following apply:

(i) Except as otherwise provided in 12 Pa.C.S. Ch. 23, all activities initiated under Chapter 13 of the Job Enhancement Act shall continue and remain in full force and effect and may be completed under 12 Pa.C.S. Ch. 23. Orders, regulations, rules and decisions which were made under Chapter 13 of the Job Enhancement Act and which are in effect on the effective date of section 2(1)(iii) of this act shall remain in full force and effect until revoked, vacated or modified under 12 Pa.C.S. Ch. 23. Contracts, obligations and collective bargaining agreements entered into under Chapter 13 of the Job Enhancement Act are not affected nor impaired by the repeal of Chapter 13 of the Job Enhancement Act.

(ii) Except as set forth in subparagraph (iii), any difference in language between 12 Pa.C.S. Ch. 23 and Chapter 13 of the Job Enhancement Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of Chapter 13 of the Job Enhancement Act.

(iii) Subparagraph (ii) does not apply to any of the following provisions:

(A) The addition of 12 Pa.C.S. § 2305(a).

(B) The addition of 12 Pa.C.S. § 2306(a), (b), (c) and (e).

(C) The addition of 12 Pa.C.S. § 2308(a), (b) and (c).

(D) The addition of 12 Pa.C.S. § 2309(b).

(E) The addition of 12 Pa.C.S. § 2310(b).

(iv) In continuation of section 1302 of the Job Enhancement Act, all funds, accounts, assets, encumbrances and liabilities located in or associated with the Air Quality Improvement Fund, the Storage Tank Loan Fund and the Recycling Incentive Development Account shall be transferred to the Pollution Prevention Assistance Account and shall be administered in accordance with 12 Pa.C.S. §§ 2304 and 2309. The Department of Community and Economic Development shall report annually to the Department of Environmental Protection on the status of the Pollution Prevention Assistance Account and the loans made under 12 Pa.C.S. § 2309.

(v) In continuation of section 1309(a) of the Job Enhancement Act, as of July 1, 1997, all funds, accounts, assets, encumbrances and liabilities located in or associated with the Capital Loan Fund shall be transferred to the Small Business First Fund and shall thereafter be administered in accordance with 12 Pa.C.S. Ch. 23.

(vi) In continuation of section 1309(b) of the Job Enhancement Act, annually on July 1, the State Treasurer may transfer, upon approval by the Governor, up to $2,000,000 from the Hazardous Sites Cleanup Fund into the Pollution Prevention Assistance Account. This transfer shall be in addition to other appropriations, Federal funding and private contributions received by the account.

(5) The addition of 12 Pa.C.S. Ch. 29 is a continuation of Chapter 30 of the Job Enhancement Act. The following apply:

(i) Except as otherwise provided in 12 Pa.C.S. Ch. 29, all activities initiated under Chapter 30 of the Job Enhancement Act shall continue and remain in full force and effect and may be completed under 12 Pa.C.S. Ch. 29. Orders, regulations, rules and decisions which were made under Chapter 30 of the Job Enhancement Act and which are in effect on the effective date of section 2(1)(v) of this act shall remain in full force and effect until revoked, vacated or modified under 12 Pa.C.S. Ch. 29. Contracts, obligations and collective bargaining agreements entered into under Chapter 30 of the Job Enhancement Act are not affected nor impaired by the repeal of Chapter 30 of the Job Enhancement Act.

(ii) Except as set forth in subparagraph (iii), any difference in language between 12 Pa.C.S. Ch. 29 and Chapter 30 of the Job Enhancement Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of Chapter 30 of the Job Enhancement Act.

(iii) Subparagraph (ii) does not apply to any of the following:

(A) The addition of the definitions of "business enterprise" and "medical facility" in 12 Pa.C.S. § 2902.

(B) The addition of 12 Pa.C.S. § 2905(a) and (c).

(C) The following provisions in the addition of 12 Pa.C.S. § 2906:

(I) Subsection (c)(3), (4) and (8).

(II) The introductory paragraph of subsection (e).

(D) The following provisions in the addition of 12 Pa.C.S. § 2911:

(I) The introductory paragraph of subsection (a).

(II) Paragraphs (2), (3), (4) and (5) of subsection (a).

(E) The addition of 12 Pa.C.S. § 2912.

§ 5. Appropriation to Base Retention and Conversion Pennsylvania Action Committee (Repealed).

2004 Repeal. Section 5 was repealed April 1, 2004, P.L.163, No.22, effective immediately.

2004, FEBRUARY 19, P.L.143, NO.14

§ 3. Construction and application of law.

In applying and construing 12 Pa.C.S. Ch. 53, comments or reports of the type referred to in 1 Pa.C.S. § 1939 shall control in the event of a conflict between such comments or reports and the policy of uniformity provided under 1 Pa.C.S. § 1927.

Explanatory Note. Act 14 added Chapter 53 of Title 12 and amended section 3930 of Title 18.

§ 4. Misappropriations occurring prior to Act 14.

This act shall not apply to misappropriation occurring prior to the effective date of this act, including a continuing misappropriation that began prior to the effective date of this act and which continues to occur after the effective date of this act.

2004, NOVEMBER 30, P.L.1708, NO.218

§ 6. Applicability.

The following shall apply:

(1) In order to facilitate the repair or rehabilitation of existing water and wastewater systems, the Commonwealth shall, by December 31, 2005, incur not less than $50,000,000 nor more than $100,000,000 of additional debt from the debt authorized under the act of March 16, 1992 (P.L.10, No.5), known as the Small Water Systems Assistance Act, and approved by the electorate at the April 28, 1992, General Election. The additional debt shall be incurred by the issuance of general obligation bonds issued in accordance with section 17 of the act of March 1, 1988 (P.L.82, No.16), known as the Pennsylvania Infrastructure Investment Authority Act.

(2) Proceeds from the sale of bonds required by paragraph (1) shall be transferred to the Pennsylvania Infrastructure Investment Authority.

(3) The Pennsylvania Infrastructure Investment Authority shall use the proceeds from the sale of bonds required by paragraph (1) to finance projects of existing water and wastewater systems which, when complete, do any of the following:

(i) Repair, rehabilitate or modernize existing water or wastewater systems to meet environmental or public health standards.

(ii) Eliminate existing combined or sanitary wastewater overflow problems.

(iii) Construct water or wastewater infrastructure to improve public health or eliminate environmental concerns.

(iv) Construct wastewater infrastructure utilizing nutrient reduction technology.

Explanatory Note. Act 218 amended or added sections 3402, 3404, 3405 and 3406 and Chapter 39 of Title 12.

2013, NOVEMBER 27, P.L.1081, NO.98

§ 8. Applicability.

The following apply:

(1) The remedies under 12 Pa.C.S. Ch. 62 for violations of a provision of 12 Pa.C.S. Ch. 62 are not exclusive and shall be in addition to other procedures or remedies for a violation or conduct provided for in other law.

(2) The provisions of 12 Pa.C.S. Ch. 62 shall apply to any license, license renewal and license application issued or made on or after the effective date of this act.

(3) The provisions of 12 Pa.C.S. Ch. 62 do not apply to or affect the validity of the following:

(i) A license issued prior to the effective date of this act.

(ii) A contract that is otherwise within the purview of 12 Pa.C.S. Ch. 62 and was made prior to the effective date of this act.

(4) Nothing in 12 Pa.C.S. Ch. 63 shall affect the validity of an agreement or contractual relationship entered into prior to April 1, 1967, except that a rate in excess of that allowed by 12 Pa.C.S. Ch. 63 shall be reduced to the permissible rate on or before April 1, 1967.

(5) The remedies under 12 Pa.C.S. Ch. 63 for violation of a provision of 12 Pa.C.S. Ch. 63 are not exclusive and shall be in addition to other procedures or remedies for a violation or conduct provided for in other law.

Explanatory Note. Act 98 amended or added sections 6102 and 6112 of Title 7, Part IV heading, Part V and Part IX heading of Title 12 and sections 6902 and 6911 of Title 42.

2014, OCTOBER 22, P.L.2569, NO.161

§ 1. Legislative findings and declarations.

The General Assembly finds and declares as follows:

(1) The successful operation and enhancement of the active, reserve and the National Guard components of our nation's military are essential to the well-being and safety of our nation and to the citizens of this Commonwealth.

(2) The United States military installations, organizations and defense-related regions comprised of military bases and supporting private sector enterprises located in this Commonwealth are of vital importance to the efficient and effective operation of the various branches of the military and are a significant contributor to the Commonwealth's economy.

(3) There is a need to have an integrated approach among Federal, State and local agencies, the general public and private businesses in the economic enhancement and preservation of the military installations and organizations.

(4) The Commonwealth shall promote the health, safety, employment, business opportunities, economic activity and general welfare of our citizens by establishing, within the Department of Community and Economic Development, a commission to carry out these goals.

Explanatory Note. Act 161 amended, added, repealed or deleted section 302, Chapter 4, sections 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2310.1, 2311, 2902, 2903, 2905, 2906, 2907, 2908, 2909, 2910, 2911 and 2912, Chapter 30 and the Part IV heading of Title 12 and the heading and Subchapter A, B, C, D of Chapter 11 of Title 64.

§ 11. Continuation of prior law.

The addition of 12 Pa.C.S. Ch. 30 is a continuation of sections 6, 7 and 7.1 of the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act. Except as otherwise provided in 12 Pa.C.S. Ch. 30, all activities initiated under sections 6, 7 and 7.1 of the Pennsylvania Industrial Development Authority Act shall continue and remain in full force and effect and may be completed under 12 Pa.C.S. Ch. 30. Orders, regulations, rules and decisions which were made under sections 6, 7 and 7.1 of the Pennsylvania Industrial Development Authority Act and which are in effect on the effective date of section 10(2)(ii), (iii) and (iv) of this act shall remain in full force and effect until revoked, vacated or modified under 12 Pa.C.S. Ch. 30. Contracts, obligations and collective bargaining agreements entered into under sections 6, 7 and 7.1 of the Pennsylvania Industrial Development Authority Act are not affected nor impaired by the repeal of sections 6, 7 and 7.1 of the Pennsylvania Industrial Development Authority Act.



Chapter 1 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 1 was added February 12, 2004, P.L.99, No.12, effective immediately.



Section 101 - Definitions

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department." The Department of Community and Economic Development of the Commonwealth.

"Secretary." The Secretary of Community and Economic Development.






Chapter 3 - Economic Development Financing Strategy

Chapter Notes

Enactment. Chapter 3 was added February 12, 2004, P.L.99, No.12, effective immediately.

Cross References. Chapter 3 is referred to in section 2305 of this title.



Section 301 - Scope

This chapter relates to the development of an annual economic development financing strategy.



Section 302 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Economic development program." A program which is administered by the department, including programs administered or staffed by the department, and which provides financial assistance for economic development to persons. The term includes all of the following:

(1) Any program created under Part III (relating to economic development programs).

(2) Any program of an entity created under 64 Pa.C.S. Pt. II (relating to economic development financing).

(3) The Pennsylvania Industrial Development Authority.

(4) The Pennsylvania Minority Business Development Authority.

(5) The Infrastructure Development Program.

(6) The Industrial Sites Reuse Program.

(7) The tax credit programs established in Articles XVII-B and XVIII-B of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(Oct. 22, 2014, P.L.2569, No.161, eff. 60 days)



Section 303 - Development

§ 303. Development. The department shall annually develop a report containing a financing strategy for economic development within this Commonwealth. In developing the report, the department shall gather input and recommendations from businesses, community leaders and organizations, legislators and private citizens. The report shall include all of the following:

(1) A financial audit or statement of operations for each economic development program.

(2) A narrative description of accomplishments for each economic development program during the preceding fiscal year.

(3) A detailed description of the parameters of operation for the economic development programs during the upcoming fiscal year. The description shall include the terms and conditions under which the economic development programs shall be administered.

(4) A description of the performance measurements and accountability factors to be applied and the performance targets or goals to be met for each economic development program.

(5) A description of long-range planning for the economic development programs through the next five fiscal years.

(6) A list of the loans, grants or credits approved for the economic development programs during the fiscal year. The list shall include a brief description of and details regarding each loan, grant or credit approved, including penalties imposed by the department.

(7) A review of pending projects.



Section 304 - Oversight

§ 304. Oversight. Concurrent with the submission of the Governor's annual budget message, the department shall submit the report required by this chapter to all of the following:

(1) The Secretary of the Senate.

(2) The chairperson of the Appropriations Committee of the Senate.

(3) The Chief Clerk of the House of Representatives.

(4) The chairperson of the Appropriations Committee of the House of Representatives.






Chapter 4 - Pennsylvania Military Community Enhancement Commission

Chapter Notes

Enactment. Chapter 4 was added October 22, 2014, P.L.2569, No.161, effective in 60 days.



Section 401 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission." The Pennsylvania Military Community Enhancement Commission established under this chapter.



Section 402 - Establishment and membership

(a) Establishment.--The commission is hereby established within the department.

(b) Membership.--The commission shall be comprised of not more than 17 members as follows:

(1) The Lieutenant Governor.

(2) A member appointed by the President pro tempore of the Senate.

(3) A member appointed by the Minority Leader of the Senate.

(4) A member appointed by the Speaker of the House of Representatives.

(5) A member appointed by the Minority Leader of the House of Representatives.

(6) Up to 12 members appointed by the Governor as follows:

(i) One member shall have experience at the senior level of the military, such as an active duty retired three-star or four-star military officer, and shall be familiar with the operations represented by the installations and organizations stationed in this Commonwealth. The member shall serve as chairperson in the absence of the chairperson elected by a majority of the members.

(ii) At least ten members shall be representatives of the military installations or organizations stationed in this Commonwealth and shall have knowledge of the mission and operations of the installation or organization that they represent.

(iii) One member shall be an expert in the field of economic development and shall be knowledgeable in the missions and operations of the military in their respective regions of this Commonwealth.

(c) Chairperson.--A chairperson shall be elected by a majority of the commission members.

(d) Executive director.--The Governor shall appoint an executive director who shall be an employee of the department.

(e) Membership terms.--

(1) Members shall be appointed for a term of two years and serve until their respective successors are appointed. A member may be reappointed for additional terms. Members appointed by the Governor shall serve at the pleasure of the Governor.

(2) If a vacancy occurs on the commission, a successor shall be appointed in the same manner as the predecessor.

(3) A member who is absent from two consecutive meetings of the commission without a reasonable excuse, as determined by the chairperson, shall forfeit membership on the commission.

(4) Members shall not receive compensation for their services, but shall receive reimbursement for their necessary and proper expenses related to their duties on the commission.



Section 403 - Powers and duties

The commission shall have the following powers and duties:

(1) Advise on the expansion of economic development opportunities and defense-related industry organizations in public or private sectors in this Commonwealth.

(2) Establish a viable and long-term relationship with each military installation, organization and defense-related organization in this Commonwealth.

(3) Closely monitor the activities at the Federal level relating to any initiative or proposal that will affect, either positively or negatively, any military installation or organization or defense-related organization in this Commonwealth.

(4) Educate and engage stakeholders at the Federal, State and local levels and in the public and private sectors on the enhancement and preservation of the military installations and organizations and defense-related organizations in this Commonwealth.

(5) Advocate at the Federal, State and local levels for the enhancement of the military installations and organizations and defense-related organizations in this Commonwealth in order to fully support our nation's military at home and abroad.

(6) Identify, in coordination with the department, sources of funding for economic development projects, including projects under this title, 64 Pa.C.S. (relating to public authorities and quasi-public corporations) or projects under the act of February 9, 1999 (P.L.1, No.1), known as the Capital Facilities Debt Enabling Act, related to military installations and defense-related organizations and for the enhancement of military installations or defense-related organizations in this Commonwealth.

(7) Estimate an annual budget for the commission.



Section 404 - Administrative assistance

The department shall provide appropriate administrative, legal and technical support as needed by the commission in order to accomplish its purpose.



Section 405 - Report

The commission shall report its activities no less than quarterly to the Governor or the Governor's designated representative and annually to the General Assembly.






Chapter 5 - Small Business Council

Chapter Notes

Enactment. Chapter 5 was added February 12, 2004, P.L.99, No.12, effective immediately.



Section 501 - Scope

§ 501. Scope. This chapter relates to the Small Business Council.



Section 502 - Definitions

§ 502. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Council." The Small Business Council established under section 503 (relating to Small Business Council).

"Executive agency." The Governor and the departments, boards, commissions, authorities and other officers and agencies of the Commonwealth. The term does not include any court or other officer or agency of the unified judicial system, the General Assembly and its officers and agencies or any independent agency or State-affiliated entity.

"Small business." A person that employs fewer than 100 employees.



Section 503 - Small Business Council

§ 503. Small Business Council.

(a) Establishment.--There is established within the department an agency to be known as the Small Business Council. The council shall do all of the following:

(1) Assist with the development of policies and regulations which affect small businesses within this Commonwealth.

(2) Provide advice relating to the nature of small business practices and problems in this Commonwealth.

(3) Provide a review of existing and proposed policies and regulations which are relevant to small business.

(b) Composition.--The council shall be composed of 13 members. The secretary shall serve ex officio. Twelve members shall be appointed as follows:

(1) Four individuals appointed by the Governor.

(2) Two individuals appointed by the President pro tempore of the Senate.

(3) Two individuals appointed by the Minority Leader of the Senate.

(4) Two individuals appointed by the Speaker of the House of Representatives.

(5) Two individuals appointed by the Minority Leader of the House of Representatives.

(c) Qualifications.--In order to be eligible for appointment to the council, an individual must:

(1) have a background in improving small businesses; and

(2) be one of the following:

(i) a present owner or operator of a small business within this Commonwealth;

(ii) a member of the academic community who has expertise regarding small business practices; or

(iii) a professional who specializes in representing small businesses.

(d) Term.--Each member of the council shall serve for a period of two years.

(e) Organization.--The secretary shall serve as chairperson.

(f) Meetings.--The council shall meet at the call of the chairperson.

(g) Quorum.--A majority of the board shall constitute a quorum. A majority of the members present shall be necessary to transact business on behalf of the council.

(h) Expenses.--A member shall not receive compensation or remuneration but shall be entitled to reimbursement for all reasonable and necessary actual expenses.

(i) Administrative assistance.--The department shall do all of the following:

(1) Provide administrative and technical support to the council.

(2) Publish notice of council meetings in accordance with 65 Pa.C.S. Ch. 7 (relating to open meetings).

(3) Maintain a mailing list of persons who have requested specific notification of meetings and activities of the council.

(4) Designate a deputy secretary to attend council meetings and to serve as the public's liaison of the council.

(j) Cooperation.--Upon the council's request, an executive agency shall provide the council with officially promulgated regulatory and nonregulatory documents which regulate or would regulate small businesses.

Cross References. Section 503 is referred to in section 502 of this title.



Section 504 - Regulatory review

§ 504. Regulatory review.

(a) Notification.--To the extent known to the secretary, the department shall, on a semiannual basis, provide the council with a list of regulations being proposed by all executive agencies which may affect small businesses in this Commonwealth.

(b) Conference.--The department shall, upon request of the council, arrange a meeting between the council and representatives of an executive agency to discuss regulatory proposals and policy initiatives of the executive agency which might affect small businesses in this Commonwealth.

(c) Written comments.--The council shall provide the department with written comments regarding the council's position on the proposed regulations. The department shall transmit the comments to the appropriate executive agencies. The written comments shall include an impact statement and any other information which the council deems necessary for the public to make an informed opinion on the proposals.

(d) Exceptions.--The requirements under subsections (a) and (b) shall not apply to the promulgation of the following regulations relating to small businesses:

(1) Regulations required by court order.

(2) Regulations necessitated by a Federal or State declaration of emergency.

(3) Interim regulations which are authorized by statute.






Chapter 7 - Tax-Exempt Bond Allocation (Reserved)

Chapter Notes

Enactment. Chapter 7 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 11 - Ben Franklin (Reserved)

Chapter Notes

Enactment. Chapter 11 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 13 - Industrial Resource Centers (Reserved)

Chapter Notes

Enactment. Chapter 13 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 15 - (Reserved)

Chapter Notes

Enactment. Chapter 15 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 17 - (Reserved)

Chapter Notes

Enactment. Chapter 17 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 19 - (Reserved)

Chapter Notes

Enactment. Chapter 19 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 21 - Opportunity Grants

Chapter Notes

Enactment. Chapter 21 was added February 12, 2004, P.L.99, No.12, effective immediately.



Section 2101 - Scope

This chapter relates to the Opportunity Grant Program.



Section 2102 - Definitions

§ 2102. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant." A person that applies for a grant in accordance with this chapter.

"Developer." A person that has as a purpose the promotion or construction of economic development projects and that is engaged in the development of real estate for use by more than one person.

"Eligible recipient." Any of the following persons:

(1) A municipality.

(2) An entity created under the act of August 23, 1967

(P.L.251, No.102), known as the Economic Development Financing Law.

(3) An entity certified as an industrial development agency under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act.

(4) An entity created under 53 Pa.C.S. Ch. 56 (relating to municipal authorities) or under the former act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945.

(5) An entity created under the act of May 24, 1945

(P.L.991, No.385), known as the Urban Redevelopment Law.

(6) A developer.

(7) A person that is engaged in any of the following activities:

(i) The production or processing of farm commodities.

(ii) Manufacturing.

(iii) Research and development.

(iv) Export services.

(v) Any other activity which offers a significant economic impact on the Commonwealth, as determined by the department.

"Eligible use." Any of the following activities:

(1) Job training.

(2) The acquisition of interest in land, buildings or rights-of-way.

(3) The construction or rehabilitation of buildings.

(4) The construction or rehabilitation of infrastructure.

(5) The purchase or upgrading of machinery and equipment.

(6) Working capital.

(7) Site preparation, including demolition and clearance.

(8) Environmental assessments.

(9) Remediation of hazardous material.

(10) Architectural and engineering fees up to 10% of the award.

"Job-creating economic development." Includes the expansion or preservation of existing industry.

"Program." The Opportunity Grant Program established in section 2103 (relating to establishment.)

"Project." An activity conducted in this Commonwealth.

"Recipient." A person who receives a grant under this chapter.



Section 2103 - Establishment

§ 2103. Establishment. There is established within the department a program to be known as the Opportunity Grant Program. The program shall be administered by the department to provide grants to eligible persons for certain projects which encourage job-creating economic development within this Commonwealth.

Cross References. Section 2103 is referred to in section 2102 of this title.



Section 2104 - Application

§ 2104. Application. A person may submit an application to the department requesting a grant for a project. The application shall be on the form required by the department and shall include or demonstrate all of the following:

(1) The name and address of the applicant.

(2) A statement that the applicant is an eligible recipient under the program.

(3) A statement of the amount of grant sought.

(4) A statement of the project, including a detailed statement of the cost of the project.

(5) A statement identifying the economic impact of the project to the region and the estimated impact on State and local revenues.

(6) A commitment of private matching funds of at least $4 for every $1 of grant funds, and of the balance of funding for the entire project cost, from a responsible source.

(7) A commitment from the applicant to complete the project.

(8) Any other information required by the department.

Cross References. Section 2104 is referred to in section 2105 of this title.



Section 2105 - Review

§ 2105. Review. The department shall review the application to determine if the applicant has met all of the criteria set forth in section 2104 (relating to application).



Section 2106 - Approval

§ 2106. Approval. The following shall apply:

(1) Upon being satisfied that all requirements have been met, the department may approve the application and award a grant.

(2) Prior to providing grant funds to the applicant, the department shall enter into a contract with the applicant. The contract shall include provisions requiring the applicant to use the grant to pay the costs of the project.

(3) The department may impose any other terms and conditions on the grants authorized by this chapter as the department determines is in the best interests of the Commonwealth, including a provision requiring collateral to secure repayment of any penalty imposed under the program.



Section 2107 - Penalty

§ 2107. Penalty.

(a) Imposition.--Except as provided in subsection (b), the department shall impose a penalty upon a recipient for any of the following:

(1) Failing to create the number of jobs specified in the recipient's application.

(2) Failing to inject the required amount of private matching funds into the project.

(3) Failing to operate at the project site for a minimum period of five years.

(b) Exception.--The department may waive the penalty required by subsection (a) if the department determines that the failure was due to circumstances outside the control of the recipient.

(c) Amount.--The amount of the penalty shall be equal to the full amount of the grant received plus an additional amount of up to 10% of the amount of the grant received. The penalty shall be payable in one lump sum or in installments, with or without interest, as the department deems appropriate.



Section 2108 - Limitations

§ 2108. Limitations.

(1) An applicant may not receive a grant under this chapter for more than two consecutive fiscal years for the same project.

(2) A grant awarded under this chapter may not be used to do any of the following:

(i) Refinance or retire existing debt.

(ii) Pay costs unrelated to a project location at a site in this Commonwealth.

(3) In no case shall the aggregate amount of grants paid in any fiscal year under this chapter exceed the annual appropriation to the department for the program.

(4) A grant awarded under this chapter shall in no way constitute an entitlement derived from the Commonwealth or a claim on any other funds of the Commonwealth.



Section 2109 - Guidelines

§ 2109. Guidelines. The department shall develop written guidelines for the program. The guidelines shall do all of the following:

(1) Limit grant size for any single project.

(2) Clarify eligible uses of grants.

(3) Clarify standards for eligibility.

(4) Require geographic diversity of funded projects.






Chapter 23 - Small Business First

Chapter Notes

Enactment. Chapter 23 was added February 12, 2004, P.L.99, No.12, effective immediately.

Cross References. Chapter 23 is referred to in sections 1102, 1130, 1552 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 2301 - Scope

This chapter relates to the Small Business First Program.



Section 2302 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural processor." A person that adds value by subjecting one or more farm commodities to a process of manufacture, development or preparation for sale or a person that converts a farm product into a marketable form.

"Agricultural producer." A person involved in the management and use of a normal agricultural operation for the production of a farm commodity.

"Apparel products." Products manufactured, woven, cut, sewn or otherwise similarly processed by mechanical or human effort from fabrics, leather or cloth and made for use as clothing, shoes or other attire.

"Applicant." A person that applies for a loan in accordance with this chapter.

"Area loan organization." (Deleted by amendment).

"Authority." The Pennsylvania Industrial Development Authority organized and existing under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act.

"Board." The board of directors of the authority.

"Capital development project." Land, buildings, equipment and machinery and working capital which is acquired, constructed, renovated or used by a small business in accordance with any of the following:

(1) As part of a for-profit project or venture not of a mercantile or service-related nature, except for hospitality industry projects.

(2) As part of an effort to:

(i) bring a small business into compliance with Federal or State environmental laws or regulations;

(ii) complete an approved remediation project; or

(iii) permit a small business to adopt generally acceptable pollution prevention practices.

(3) As part of an effort to provide assistance to a small business that is a recycler of municipal or commercial waste or that is a manufacturer using recycled municipal or commercial waste materials.

(4) As part of an effort to assist a small business with defense conversion activities.

(5) As part of a for-profit project or venture to manufacture products to be exported out of the United States by a small business which is not of a mercantile or service-related nature, except for export-related services and international export-related mercantile ventures or advanced technology and computer-related services and mercantile ventures and which will increase this Commonwealth's national or international market shares.

(6) As part of a for-profit project or venture that meets the requirements of section 2308 (relating to loans in distressed communities)

(7) As part of an effort to assist in the start-up or expansion of a for-profit or not-for-profit child day-care center subject to licensure by the Commonwealth.

"Certified economic development organization." An entity certified by the authority under 64 Pa.C.S. § 1123 (relating to certification of economic development organizations).

"Child day-care center." Any premises in which child day care is provided simultaneously for seven or more children who are not related to the provider.

"Community development institution." (Deleted by amendment).

"Distressed community." A community which has any of the following:

(1) A census tract or other specifically defined geographic area in which there is any of the following:

(i) A median income below 80% of the median income for the United States or this Commonwealth.

(ii) Twenty percent or more of the population is below the poverty level by family size published by the Bureau of the Census.

(iii) An unemployment rate 50% higher than the national average.

(2) An area which is designated a subzone, expansion subzone or improvement subzone under the act of October 6, 1998 (P.L.705, No.92), known as the Keystone Opportunity Zone and Keystone Opportunity Expansion Zone Act.

(3) Any other geographic area designated by the authority as distressed. The designation shall be published in the Pennsylvania Bulletin.

"EDA loan." A loan made under this chapter utilizing funds made available to the department or the authority under the Public Works and Economic Development Act of 1965 (Public Law 89-136, 42 U.S.C. § 3121 et seq.).

"Ex-Im Bank." The Export-Import Bank of the United States.

"Export activity." An activity undertaken by a person within this Commonwealth related to exports.

"Export business." A person that is engaged in a for-profit enterprise involving export activities and that employs 250 or fewer individuals.

"Exports." Goods or services to be sold or performed outside the United States.

"Farm commodity." Any Pennsylvania-grown agricultural, horticultural, aquacultural, vegetable, fruit and floricultural product of the soil, livestock and meats, wools, hides, furs, poultry, eggs, dairy products, nuts, mushrooms, honey products and forest products.

"Fund." The Small Business First Fund continued under section 2304 (relating to fund and accounts).

"Hazardous substance." Any element, compound or material which is any of the following:

(1) Regulated as a hazardous air pollutant under section 6.6 of the act of January 8, 1960 (1959 P.L.2119, No.787), known as the Air Pollution Control Act.

(2) Defined as a hazardous waste under section 103 of the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act.

(3) Regulated under the act of December 7, 1990 (P.L.639, No.165), known as the Hazardous Material Emergency Planning and Response Act.

"Hospitality industry project." A for-profit project or venture which involves a small business that operates a hotel, motel or other lodging facility and that employs at least five full-time equivalent employees at the time an application is submitted to the authority for financing. The term includes a for-profit project or venture which involves a small business that operates a restaurant or food service operation open to the public, that has been in continuous operation for at least five years and that employs at least five full-time equivalent employees at the time an application is submitted.

"Insurance policy." An export credit insurance policy for small businesses offered by the Export-Import Bank of the United States.

"Natural disaster." As defined in 35 Pa.C.S. § 7102 (relating to definitions).

"Normal agricultural operation." As defined in section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

"Pollution prevention." The reduction or elimination of pollution at its source. The term does not include any of the following:

(1) A substitution of one hazardous or toxic substance for another which will cause an increased risk to the environment or to human health.

(2) A cross-media transfer.

(3) A delisting of a hazardous waste or toxic chemical.

"Pollution prevention assistance agency." (Deleted by amendment).

"Pollution prevention infrastructure." A capital development project which permits a small business to adopt or install pollution prevention equipment or processes to:

(1) Reduce or reuse raw materials onsite.

(2) Reduce the production of waste.

(3) Reduce energy consumption.

"Program." The Small Business First Program established under section 2303 (relating to establishment).

"Reuse." Use of a product or component in its original form more than once.

"Small business." A person that is engaged in a for-profit enterprise and that employs 100 or fewer individuals. The term includes the following:

(1) An enterprise located in a small business incubator facility.

(2) An agricultural processor.

(3) An agricultural producer.

(4) An enterprise which manufactures apparel products.

(5) An enterprise which is a for-profit or not-for-profit child day-care center subject to licensure by the Commonwealth.

"Working capital." Capital used by a small business for operations, excluding fixed assets and production machinery and equipment.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended the defs. of "distressed community," "EDA loan" and "hospitality industry project," added the defs. of "authority," "board" and "certified economic development organization" and deleted the defs. of "area loan organization," "community development institution" and "pollution prevention assistance agency."

References in Text. The name of the Keystone Opportunity Zone and Keystone Opportunity Expansion Zone Act was changed to the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act.



Section 2303 - Establishment

There is established a program to be known as the Small Business First Program. The program shall be administered by the authority and provide loans to eligible persons for certain projects which encourage job-creating and job-preserving economic development within this Commonwealth.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

Cross References. Section 2303 is referred to in section 2302 of this title.



Section 2304 - Fund and accounts

(a) Fund.--The Small Business First Fund, created under section 1302(a) of the act of June 29, 1996 (P.L.434, No.67), known as the Job Enhancement Act, is continued. The Treasury Department shall credit the following to the fund:

(1) Appropriations made by the General Assembly to the department or authority for the program.

(2) Federal funds made available under the Public Works and Economic Development Act of 1965 (Public Law 89-136, 42 U.S.C. § 3121 et seq.) or any other Federal statute, regulation or program for the program.

(3) Payments from recipients of loans made from the fund.

(4) Payments from recipients of loans made under the former act of July 2, 1984 (P.L.545, No.109), known as the Capital Loan Fund Act.

(5) Interest income derived from investment of the money in the fund.

(6) Any other deposits, payments or contributions from any other source made available to the department or authority for the program.

(b) Pollution prevention assistance.--The Pollution Prevention Assistance Account, created under the act of June 29, 1996 (P.L.434, No.67), known as the Job Enhancement Act, is continued. The Treasury Department shall credit the following to this account:

(1) Appropriations made by the General Assembly to the department or authority for pollution prevention assistance.

(2) Payments from recipients of loans made from the Pollution Prevention Assistance Account.

(3) Transfers from the Hazardous Sites Cleanup Fund as established in section 602.3 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(4) Interest income derived from investment of the money in the Pollution Prevention Assistance Account.

(5) Any other deposits, payments or contributions from any other source made available to the department or authority for pollution prevention assistance.

(c) Use of fund.--

(1) Money in the fund may be used as follows:

(i) By the authority to make loans in accordance with this chapter and for administrative costs of the authority in administering the program.

(ii) By certified economic development organizations for administrative costs associated with the program which are approved by the authority.

(2) Money from the fund derived from appropriations specified for export financing assistance may be deposited by the authority in banks or trust companies in special accounts. The special accounts must be continuously secured by a pledge of direct obligations of the United States or of the Commonwealth having an aggregate market value, exclusive of accrued interest, at least equal to the balance on deposit in the account. The securities shall be deposited with the authority to be held by a trustee or agent satisfactory to the authority. Banks and trust companies are authorized to give security under this paragraph. Money in these special accounts shall be paid out on order of the authority.

(d) Use of Pollution Prevention Assistance Account.--Money in the Pollution Prevention Assistance Account may be used by the authority to provide loans to small businesses for the adoption or installation of pollution-prevention or energy-efficient equipment or processes in accordance with section 2309 (relating to pollution prevention assistance loans).

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended subsecs. (a)(1) and (6), (b)(1) and (5), (c) and (d).

References in Text. Section 602.3 of the act of March 4, 1971, (P.L.6, No.2), known as the Tax Reform Code of 1971, referred to in subsec. (b)(3), was repealed by the act of December 18, 2007 (P.L.486, No.77). The subject matter is now contained in Act 77.

Cross References. Section 2304 is referred to in sections 2302, 2310 of this title; section 1102 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 2305 - Authority responsibilities

(a) General rule.--The authority shall do all of the following:

(1) Administer the program.

(2) Establish written guidelines as necessary. Any guidelines established shall be included in the report required by Chapter 3 (relating to economic development financing strategy).

(3) Deposit payments made by recipients in the fund or the Pollution Prevention Assistance Account, as appropriate.

(4) Approve standards for certified economic development organization application fees.

(5) (Deleted by amendment).

(6) Except as provided under section 2306(c)(iii) (relating to capital development loans), determine the job retention or job creation requirements for each project financed in whole or in part through a loan or line of credit made under this chapter.

(b) Program.--In administering the program, the authority may do any of the following:

(1) Provide grants or other financial assistance to certified economic development organizations for any of the following purposes:

(i) To establish loan reserve funds.

(ii) To reimburse loan losses to commercial banks and other financial institutions as a means of encouraging the expansion and financing of small businesses.

(2) Apply to the Ex-Im Bank for delegated authority lender status under the Ex-Im Bank's Working Capital Guaranty Program.

(3) Utilize the outstanding portfolio of loans and lines of credit made under this chapter to raise additional funds by selling, securing, hypothecating or otherwise using such loan proceeds as a financing vehicle if the funds raised are used by the authority for either of the following purposes:

(i) To make new and additional loans under this chapter.

(ii) To pay costs associated with financing.

(c) Additional powers.--In addition to the powers authorized under this chapter and 64 Pa.C.S. Ch. 11 (relating to Pennsylvania Industrial Development Authority), the board may administer the program by exercising the powers granted to it under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended the section heading and subsecs. (a) intro. par. and (4), (b) intro. par., (1) and (3), added subsecs. (a)(6) and (c) and deleted subsec. (a)(5).



Section 2306 - Capital development loans

(a) Application.--A small business may submit an application and any applicable application fee to a certified economic development organization requesting a loan or line of credit for certain costs of a capital development project under 64 Pa.C.S. § 1121 (relating to common application process). The application shall be on the form required by the authority and shall include or demonstrate all of the following, in addition to the contents required under 64 Pa.C.S. § 1121(b):

(1) The name and address of the applicant.

(2) A statement of the type and amount of assistance sought.

(3) A statement of the capital development project, including a detailed statement of the cost of the project.

(4) A financial commitment from a responsible source for any cost of the capital development project in excess of the amount requested.

(5) Any other information required by the authority.

(b) Certified economic development organization review.--

(1) Upon receipt of a completed application, a certified economic development organization shall investigate and determine all of the following:

(i) If the applicant is a small business.

(ii) If the project is a capital development project.

(iii) If, when the applicant is a small business, the capital development project demonstrates a substantial likelihood of creating or preserving employment activities in this Commonwealth or if, when the applicant is an agricultural producer, the project demonstrates a substantial likelihood of enhancing and growing normal agriculture operations.

(iv) The ability of the applicant to meet and satisfy the debt service as it becomes due and payable.

(v) The existence and sufficiency of collateral for the loan.

(vi) Relevant criminal and credit history and ratings of the applicant as determined from outside credit reporting services and other sources.

(vii) The number of employment opportunities to be created or preserved by the proposed capital development project.

(viii) If the applicant complied with all other criteria established by the authority.

(2) Upon being satisfied that all requirements have been met, the certified economic development organizations shall recommend the applicant to the authority and forward the application with all supporting documentation to the authority for its review and approval.

(c) Authority review.--

(1) Within 30 days of receiving a recommendation and a completed application, the authority shall review the application. If the authority is satisfied that all requirements have been met, the authority may approve the loan request in accordance with the following:

(i) A loan for land, buildings and machinery and equipment may not exceed $400,000 or 50% of the total capital development project costs, whichever is less. For the purposes of this subparagraph, capital development project costs incurred during the 12-month period prior to the date of submission of the application to the authority shall be considered part of the total capital development project costs.

(ii) A loan or line of credit for working capital may not exceed $100,000.

(iii) Except for loans to agricultural producers, a loan must create or preserve one job for every $25,000 loaned. The authority may, by submitting notice to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin, periodically update the amount under this subparagraph, based on changes in unemployment statistics, inflation, the authority's cash flow and the need to keep this Commonwealth and the businesses of this Commonwealth competitive.

(2) The authority shall notify the certified economic development organization and applicant of its decision.

(d) Approvals.--For applications which are approved, the authority shall draw an advance equal to the principal amount of the loan from the fund. The advance shall be forwarded to the certified economic development organization and, upon receipt by the certified economic development organization, shall become an obligation of the certified economic development organization. Prior to providing loan funds to the applicant, the certified economic development organization shall require the applicant to execute a note and to enter into a loan agreement. In addition to the requirements of subsection (e), the loan agreement shall include a provision requiring the recipient to use the loan proceeds to pay the costs of the capital development project. The authority may require the certified economic development organization to impose other terms and conditions on the recipient if the authority determines that they are in the best interests of this Commonwealth, including a provision requiring collateral for any penalty imposed under subsection (g).

(e) Loan terms.--A loan agreement entered into in accordance with subsection (c) shall do all of the following:

(1) State the collateral securing the loan. All loans shall be secured by lien positions on collateral at the highest level of priority as may be determined by the certified economic development organization with the approval of the authority.

(2) State the repayment period in accordance with the following:

(i) A loan for real property shall have a repayment period of up to 15 years.

(ii) A loan for machinery and equipment shall have a repayment period of up to ten years.

(iii) A loan or line of credit for working capital shall have a repayment period of up to three years. A line of credit may be renewed for an additional three-year period at the discretion of the authority.

(iv) If, in a capital development project, there are two or more uses planned, the loan terms may be blended.

(3) State the interest rate in accordance with the following:

(i) Except as provided in subparagraph (ii), loans shall be made at an interest rate not to exceed 5% for the term of the loan.

(ii) A loan to a small business which is an agricultural producer shall be made at an interest rate of not less than 2% for the term of the loan if all of the following apply:

(A) A declaration under 35 Pa.C.S. § 7301(c) (relating to general authority of Governor) is in effect for at least ten days prior to the date of application.

(B) The application is made within nine months of termination of the declaration.

(C) The agricultural producer is in the area which has been declared to be a natural disaster area.

(f) Loan administration.--A loan made under this section shall be administered in accordance with authority policies and procedures by the certified economic development organization which made the loan. Each certified economic development organization shall submit an annual report on the form required by the authority and which includes or demonstrates all of the following:

(1) Each outstanding loan.

(2) The date approved.

(3) The original principal amount.

(4) The current principal balance.

(5) The interest rate.

(6) The purpose for which the loan was made.

(7) An enumeration of any problems or issues which have arisen with regard to each loan.

(8) A statement regarding the progress of the small business in creating or preserving its requisite number of employment opportunities.

(9) Any other information or documentation required by the authority.

(g) Penalty.--

(1) Except as provided in paragraph (2), the authority shall impose a penalty upon a recipient if the recipient fails to create or preserve the number of employment opportunities specified in its approved application.

(2) The authority may waive the penalty required by paragraph (1) if the authority determines that the failure was due to circumstances outside the control of the recipient.

(3) The amount of the penalty imposed under paragraph (1) shall be equal to an increase in the interest rate to 2% greater than the current prime interest rate for the remainder of the loan.

(h) Defaults.--The authority may by foreclosure take title to a capital development project which it financed if acquisition is necessary to protect a loan made under this section. The authority shall pay all costs arising out of the foreclosure and acquisition from moneys held in the fund. The authority may, in order to minimize financial losses and sustain employment, lease the capital development project. The authority may withdraw moneys from the fund to purchase first mortgages and to make payments on first mortgages on any capital development project which it financed where purchase or payment is necessary to protect a loan made under this section. The authority may sell, transfer, convey and assign the first mortgages and shall deposit any moneys derived from the sale of any first mortgages in the fund.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended subsecs. (a), (b) heading, (1) intro. par. and (viii) and (2), (c), (d), (e)(1) and (2)(iii), (f) intro. par. and (9), (g)(1) and (2) and (h).

Cross References. Section 2306 is referred to in sections 2305, 2310.1 of this title.



Section 2307 - EDA loans

(a) Application and administration procedures.--The authority shall establish application and administration procedures to be used for EDA loans. The procedures shall be established by guidelines and shall conform in all respects to those procedures required or established by the Economic Development Administration for use of Federal funds under the Public Works and Economic Development Act of 1965 (Public Law 89-136, 42 U.S.C. § 3121 et seq.) and, if applicable, 64 Pa.C.S. § 1121 (relating to common application process).

(b) Eligibility for EDA loans.--The authority shall establish eligibility requirements to be used for EDA loans. The requirements shall be established by guidelines and shall conform in all respects to those procedures required or established by the Economic Development Administration for use of Federal funds under the Public Works and Economic Development Act of 1965.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

Cross References. Section 2307 is referred to in section 2310.1 of this title.



Section 2308 - Loans in distressed communities

(a) Application.--A small business located in a distressed community may submit an application and any applicable application fee to a certified economic development organization requesting a loan or line of credit for certain costs of a capital development project under 64 Pa.C.S. § 1121(a) (relating to common application process). The application shall be on the form required by the authority and shall include or demonstrate all of the following, in addition to the contents required under 64 Pa.C.S. § 1121(b):

(1) The name and address of the applicant.

(2) A statement that the small business is engaged in business-to-public service or in the mercantile, commercial or point-of-sale retail business sectors.

(3) A statement of the type and amount of assistance sought.

(4) A statement of the capital development project, including a detailed statement of the cost of the project.

(5) A financial commitment from a responsible source for the cost of the capital development project in excess of the amount requested.

(6) Any other information required by the authority.

(b) Certified economic development organization review.--

(1) Upon receipt of a completed application, a certified economic development organization shall investigate and determine all of the following:

(i) If the applicant is a small business which is engaged in business-to-public service or in the mercantile, commercial or point-of-sale retail business sectors in accordance with conditions or criteria established by the authority.

(ii) If the project is a capital development project.

(iii) If the applicant has demonstrated a direct impact on the community in which the capital development project is or will be located, on residents of that community or on the local and/or regional economy. The authority shall establish criteria that will assist in making this demonstration.

(iv) Number of employment opportunities to be created or preserved by the proposed capital development project.

(v) If the applicant complied with all other criteria established by the authority.

(2) Upon being satisfied that all requirements have been met, the certified economic development organization shall recommend the applicant to the authority and forward the application with all supporting documentation to the authority for its review and approval.

(c) Authority review.--

(1) Upon receipt of a recommendation and a completed application, the authority shall investigate and determine all of the following:

(i) The ability of the applicant to meet and satisfy the debt service as it becomes due and payable. In reviewing repayment obligations, loans shall not be approved on the basis of direct financial return on investment and shall not be held to the loan loss standards of private commercial lenders. Loans shall be reviewed for the purpose of establishing a strong economic base and promoting entrepreneurial activity within the distressed community.

(ii) The existence and sufficiency of collateral for the loan.

(iii) Relevant criminal and credit history and ratings of the applicant as determined from outside credit reporting services and other sources.

(2) If the authority is satisfied that all requirements have been met, the authority may approve the loan or line of credit request in an amount not to exceed $200,000 or 50% of the total capital development project costs, whichever is less. For the purpose of this paragraph, capital development project costs, except the costs related to working capital, incurred during the 12-month period prior to the date of submission of the application to the authority shall be considered part of the total capital development project costs.

(3) The authority shall notify the certified economic development organization and applicant of its decision.

(d) Approvals.--For applications which are approved, the authority shall draw an advance equal to the principal amount of the loan from the fund and, prior to providing loan funds to the applicant, the authority shall require the applicant to execute a note and to enter into a loan agreement. In addition to the requirements of subsection (e), the loan agreement shall include a provision requiring the recipient to use the loan proceeds to pay the costs of the capital development project. The authority may impose other terms and conditions on the recipient if the authority determines they are in the best interests of this Commonwealth, including a provision requiring collateral for any penalty imposed under subsection (g).

(e) Loan terms.--A loan agreement entered into in accordance with subsection (d) shall do all of the following:

(1) State any collateral securing the loan. The authority may use its best judgment to identify and secure collateral.

(2) State the repayment period which may be flexible, except that a line of credit may not have a term of more than three years. A line of credit may be renewed for an additional three-year period at the discretion of the authority.

(3) State the interest rate which may not be less than 2% nor more than 5% for the term of the loan.

(4) State that the recipient agrees to maintain, at a minimum, the number of jobs in existence as of the date of loan application.

(f) Loan administration.--A loan made under this section shall be administered in accordance with authority policies and procedures.

(g) Penalty.--

(1) Except as provided in paragraph (2), the authority shall impose a penalty upon a recipient if the recipient fails to preserve the number of employment opportunities specified in its approved application.

(2) The authority may waive the penalty required by paragraph (1) if the authority determines that the failure was due to circumstances outside the control of the recipient.

(3) The amount of any penalty imposed under paragraph (1) shall be equal to an increase in the interest rate to 2% greater than the current prime interest rate for the remainder of the loan.

(h) Defaults.--The authority may take title by foreclosure to a capital development project which it financed where acquisition is necessary to protect a loan made under this section. The authority shall pay all costs arising out of the foreclosure and acquisition from money held in the fund. The authority may, in order to minimize financial losses and sustain employment, lease the capital development project. The authority may withdraw money from the fund to purchase first mortgages and to make payments on first mortgages on any capital development project which it financed if purchase or payment is necessary to protect a loan made under this section. The authority may sell, transfer, convey and assign the first mortgages and shall deposit in the fund money derived from the sale of any first mortgages.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended subsecs. (a), (b) heading, (1) intro. par., (i), (iii) and (v) and (2), (c) heading, (1) intro. par., (2) and (3), (d), (e)(1) and (2), (f), (g)(1) and (2) and (h).

Cross References. Section 2308 is referred to in sections 2302, 2310 of this title.



Section 2309 - Pollution prevention assistance loans

(a) Application.--A small business may submit an application and any application fee to a certified economic development organization requesting a loan for a pollution prevention infrastructure under 64 Pa.C.S. § 1121(a) (relating to common application process). The application shall be on the form required by the authority and shall include or demonstrate all of the following, in addition to the contents required under 64 Pa.C.S. § 1121(b):

(1) The name and address of the applicant.

(2) A statement of the amount of loan assistance sought.

(3) A statement of the pollution prevention infrastructure, including a detailed statement of the cost of the infrastructure.

(4) A financial commitment from a responsible source for the cost of the pollution prevention infrastructure in excess of the amount requested.

(5) Any other information required by the authority.

(b) Certified economic development organization review.--

(1) Upon receipt of a completed application, a certified economic development organization shall investigate and determine all of the following:

(i) If the applicant is a small business.

(ii) If the project is for pollution prevention infrastructure.

(iii) If the applicant complied with all other criteria established by the authority.

(2) Upon being satisfied that all requirements have been met, the certified economic development organization shall recommend the applicant to the department and forward the application with all supporting documentation to the authority for its review and approval.

(c) Authority review.--

(1) Upon receipt of a recommendation and a completed application, the authority shall investigate and determine all of the following:

(i) If the pollution prevention infrastructure demonstrates a substantial likelihood of preventing or reducing pollution. The Department of Environmental Protection shall assist the authority in reviewing the applications and provide technical assistance.

(ii) The ability of the applicant to meet and satisfy the debt service as it becomes due and payable. In reviewing repayment obligations, loans shall not be approved on the basis of direct financial return on investment and shall not be held to the loan loss standards of private commercial lenders. Loans shall be reviewed for the purpose of reducing pollution through source reduction technologies or processes.

(iii) The existence and sufficiency of collateral for the loan.

(iv) Relevant criminal and credit history and ratings of the applicant as determined from outside credit reporting services and other sources.

(2) If the authority is satisfied that all requirements have been met, the authority may approve the loan request. A loan approved under this subsection may not exceed the lesser of:

(i) $100,000; or

(ii) 75% of infrastructure costs.

(3) The authority shall notify the certified economic development organization and applicant of its decision.

(d) Approvals.--For applications which are approved, the authority shall draw an advance equal to the principal amount of the loan from the Pollution Prevention Assistance Account. Prior to providing loan funds to the applicant, the authority shall require the applicant to execute a note and to enter into a loan agreement. In addition to the requirements of subsection (e), the loan agreement shall include a provision requiring the recipient to use the loan proceeds to pay the costs of the pollution prevention infrastructure. The authority may impose other terms and conditions on the recipient if the authority determines they are in the best interests of this Commonwealth, including a provision requiring collateral for any penalty imposed under subsection (g).

(e) Loan terms.--A loan agreement entered into in accordance with subsection (d) shall do all of the following:

(1) State the collateral securing the loan. All loans shall be secured by lien positions on collateral at the highest level of priority as may be determined by the authority.

(2) State the repayment period which may not exceed 10 years.

(3) State that the interest rate is 2%.

(4) State that any loan fee is not to exceed 5% of the loan amount.

(f) Loan administration.--A loan made under this section shall be administered in accordance with authority policies and procedures.

(g) Penalty.--

(1) Except as provided in paragraph (2), the authority shall impose a penalty upon a recipient if the recipient fails to carry out the pollution prevention infrastructure project as specified in its approved application.

(2) The authority may waive the penalty required by paragraph (1) if the authority determines that the failure was due to circumstances outside the control of the recipient.

(3) The amount of any penalty imposed under paragraph (1) shall be equal to an increase in the interest rate to 2% greater than the current prime interest rate for the remainder of the loan.

(h) Defaults.--The authority may take title by foreclosure to a pollution prevention infrastructure which it financed if acquisition is necessary to protect a loan made under this section. The authority shall pay all costs arising out of the foreclosure and acquisition from money held in the Pollution Prevention Assistance Account. The authority may, in order to minimize financial losses and sustain employment, lease the pollution prevention infrastructure. The authority may withdraw money from the Pollution Prevention Assistance Account to purchase first mortgages and to make payments on first mortgages on any pollution prevention infrastructure which it financed if the purchase or payment is necessary to protect a loan made under this section. The authority may sell, transfer, convey and assign the first mortgages and shall deposit any money derived from the sale of any first mortgages in the Pollution Prevention Assistance Account.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended subsecs. (a), (b), (c) heading, (1) intro. par. and (i), (2) intro. par. and (3), (d), (e)(1), (f), (g)(1) and (2) and (h).

Cross References. Section 2309 is referred to in sections 2304, 2310.1 of this title.



Section 2310 - Export financing loans

(a) Application.--A person may submit an application and any applicable application fee to a certified economic development organization requesting a loan for certain costs of a capital development project which will be used in export activities under 64 Pa.C.S. § 1121(a) (relating to common application process). The application must be on the form required by the authority and must include or demonstrate all of the following, in addition to the contents required under 64 Pa.C.S. § 1121(b):

(1) The name and address of the applicant.

(2) A statement of the amount of loan assistance sought.

(3) A statement of the capital development project, including a detailed statement of the cost of the project.

(4) A financial commitment from a responsible source for any cost of the capital development project in excess of the amount requested.

(5) A statement that the loan, if approved, would not supplant funding from private sector sources on commercially reasonable terms.

(6) Any other information required by the authority.

(b) Review.--Upon receipt of a completed application, the authority shall investigate and determine all of the following:

(1) If the applicant is an export business.

(2) If the project is a capital development project.

(3) The ability of the applicant to meet and satisfy the debt service as it becomes due and payable.

(4) The existence and sufficiency of collateral for the loan.

(5) Relevant criminal and credit history and ratings of the applicant as determined from outside credit reporting services and other sources.

(6) Number of employment opportunities to be created or preserved by the proposed capital development project.

(7) If the applicant complied with all other criteria established by the authority.

(c) Approvals.--If the authority is satisfied that all requirements have been met, the authority may approve the loan request. A loan approved under this section may not exceed $350,000. The authority shall notify the applicant and, if applicable, the certified economic development organization of its decision. The authority shall reserve an amount equal to the principal amount of the loan within the fund or the special account authorized by section 2304(c)(2) (relating to fund and accounts). Prior to providing funds to the applicant, the authority shall require the applicant to execute a note and enter into a loan agreement. In addition to the requirements of subsection (d), the loan agreement shall include a provision requiring the recipient to use the loan proceeds to pay the costs of the capital development project. The authority may impose other terms and conditions on the recipient if the authority determines they are in the best interests of this Commonwealth, including any of the following:

(1) A provision requiring collateral for any penalty imposed under subsection (f).

(2) A provision requiring the person to be eligible for an insurance policy.

(3) A provision requiring the loan to be guaranteed by the Working Capital Guaranty Program offered by the Ex-Im Bank.

(4) A provision requiring an export credit sales contract insured by an insurance policy.

(d) Loan terms.--A loan agreement entered into in accordance with subsection (c) shall do all of the following:

(1) State the collateral securing the loan. All loans shall be secured by lien positions on collateral at the highest level of priority as may be determined by the authority.

(2) State the repayment period as determined by the authority.

(3) State the interest rate as determined by the authority.

(e) Loan administration.--A loan made under this section shall be administered in accordance with authority policies and procedures.

(f) Penalty.--

(1) Except as provided in paragraph (2), the authority shall impose a penalty upon a recipient if the recipient fails to carry out the export activities specified in its approved application.

(2) The authority may waive the penalty required by paragraph (1) if the authority determines that the failure was due to circumstances outside the control of the recipient.

(3) The amount of the penalty imposed under paragraph (1) shall be equal to an increase in the interest rate to 2% greater than the current prime interest rate for the remainder of the loan.

(g) Defaults.--The authority may, by foreclosure, take title to a capital development project which it financed if acquisition is necessary to protect a loan made under this section. The authority shall pay all costs arising out of the foreclosure and acquisition from money held in the fund or a special account authorized by section 2304(c)(2). The authority may, in order to minimize financial losses and sustain employment, lease the capital development project. The authority may withdraw money from the fund or a special account authorized by section 2304(c)(2) to purchase first mortgages and to make payments on first mortgages on any capital development project which it financed if purchase or payment is necessary to protect a loan made under this section. The authority may sell, transfer, convey and assign the first mortgages and shall deposit any money derived from the sale of any first mortgages in the fund or a special account authorized by section 2304(c)(2).

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended subsecs. (a), (b) intro. par. and (7), (c) intro. par., (d), (e), (f)(1) and (2) and (g).

Cross References. Section 2310 is referred to in section 2310.1 of this title.



Section 2310.1 - Delegation

For loans authorized under section 2306 (relating to capital development loans), 2307 (relating to EDA loans), 2308 (relating to loans in distressed communities), 2309 (relating to pollution prevention assistance loans) or 2310 (relating to export financing loans), the board may delegate the review and approval of applications totaling less than $200,000 to the authorized staff of the authority by adopting a resolution authorizing the delegation, subject to any conditions established by the board. The resolution must do all of the following:

(1) Enumerate the qualifications and training required for authority staff to be authorized to review and approve applications.

(2) Set loan guidelines and underwriting standards for the authorized staff to follow during the review and approval of applications.

(3) Require authorized staff to provide a monthly report to the board of all actions to a pending or approved application taken during the reporting period.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 added section 2310.1.



Section 2311 - Reporting and inspection

(a) Inspection.--An applicant or a recipient shall, upon request, permit authorized employees of the authority or its agent to inspect the plant, books and records of the applicant or recipient.

(b) Updating.--An applicant or a recipient shall provide updated information to the authority and its agents if conditions change or to the extent that the information originally given becomes inaccurate or misleading.

(c) Periodic reports.--A recipient shall provide the authority and its agents with such periodic financial reports as the authority may require until the loan is repaid in full.

(d) Financial and performance audits.--An agent of the authority shall annually submit to the authority, at the agent's expense, an independent financial audit. If the audit reveals misconduct of a material nature on the part of the agent, the authority shall take appropriate action.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)



Section 2312 - Limitations

§ 2312. Limitations. No loans shall be recommended or approved if the proceeds of the loan could do any of the following:

(1) Cause, aid or assist directly in the relocation of any business operations from one part of this Commonwealth to another unless there is at least a 25% net increase in employment.

(2) Refinance any portion of the total cost of a capital development project, pollution prevention infrastructure or other existing loans or debt.

(3) Finance a capital development project or pollution prevention infrastructure located outside the geographic boundaries of this Commonwealth.

(4) Provide funds, directly or directly, for payment distribution or as loan owners, partners or shareholders of a small business, except as ordinary compensation for services rendered.

(5) Provide funds for speculation in real or personal property, whether tangible or intangible.






Chapter 25 - Industrial Development Assistance (Reserved)

Chapter Notes

Enactment. Chapter 25 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 27 - Customized Job Training (Reserved)

Chapter Notes

Enactment. Chapter 27 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 29 - Machinery and Equipment Loans

Chapter Notes

Enactment. Chapter 29 was added February 12, 2004, P.L.99, No.12, effective immediately unless otherwise noted.

Cross References. Chapter 29 is referred to in sections 1102, 1130, 1513, 1543, 1544, 1552 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 2901 - Scope

This chapter relates to the Machinery and Equipment Loan Program.

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2901 shall take effect upon publication of the guidelines required by section 2912.



Section 2902 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Authority." The Pennsylvania Industrial Development Authority organized and existing under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act.

"Board." The board of directors of the authority.

"Business enterprise." A for-profit corporation, partnership or proprietorship. The term includes a medical facility.

"Farm commodity." Any Pennsylvania-grown agricultural, horticultural, aquacultural, vegetable, fruit and floricultural product of the soil, livestock and meats, wools, hides, furs, poultry, eggs, dairy products, nuts, mushrooms, honey products and forest products.

"Fund." The Machinery and Equipment Loan Fund created and established by this chapter.

"Medical facility." An entity licensed as a hospital under the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, or the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Normal agricultural operation." The term shall have the same meaning as given to it in section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

"Production agriculture." The management and use of a normal agricultural operation for the production of a farm commodity.

"Program." The Machinery and Equipment Loan Program established under section 2903 (relating to establishment).

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 added the defs. of "authority," "board" and "program."

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2902 shall take effect upon publication of the guidelines required by section 2912.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in the definition of "medical facility," was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 2903 - Establishment

There is established a program to be known as the Machinery and Equipment Loan Program. The program shall be administered by the authority and provide loans to business enterprises for machinery and equipment.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2903 shall take effect upon publication of the guidelines required by section 2912.

Cross References. Section 2903 is referred to in section 2902 of this title.



Section 2904 - Machinery and Equipment Loan Fund

(a) Creation.--There is created a special account in the Treasury Department, to be known as the Machinery and Equipment Loan Fund, to which shall be credited all program appropriations made by the General Assembly, all proceeds from loan repayments and any and all other deposits, payments or contributions from any other source made available to the fund. The fund shall operate as a revolving fund whereby all appropriations, payments and interest made thereto may be applied and reapplied to the purposes of this chapter.

(b) Credits to fund.--All appropriations, deposits and contributions made to the fund shall be immediately credited in full to the fund, and earnings on the moneys held in the fund shall also be credited to the fund for the purposes of this chapter.

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2904 shall take effect upon publication of the guidelines required by section 2912.

Cross References. Section 2904 is referred to in sections 1102, 1544 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 2905 - Eligibility for loans; terms and conditions

(a) Loans; general rules.--The authority may make advances from the fund, subject to the terms, conditions and restrictions provided under this chapter, for the purpose of making loans to business enterprises involved in industrial processes, mining, manufacturing, production agriculture, information technology, biotechnology, service as a medical facility or other industrial or technology sectors, as defined by the authority, to acquire and install new machinery and equipment or upgrade existing machinery and equipment, including the acquisition, application and utilization of computer hardware and software.

(1) All loans shall be subject to all of the following conditions:

(i) Be made to eligible business enterprises under the provisions of this chapter.

(ii) Have a maximum loan ceiling of $5,000,000 or 50% of the cost of the project, whichever is less.

(iii) Be limited to the purchase and installation of new equipment and machinery or the upgrade of existing machinery and equipment. This subparagraph includes the acquisition, application and utilization of computer hardware and software.

(iv) Be limited to projects that demonstrate the creation or retention of one job for every $25,000 received from the fund. This subparagraph does not apply to loans made to business enterprises involved in production agriculture or to loans made to medical facilities. The authority may, by submitting notice to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin, periodically update the amount under this subparagraph, based on changes in unemployment statistics, inflation, the authority's cash flow and the need to keep this Commonwealth and the businesses of this Commonwealth competitive.

(v) Have an interest rate which shall be established by the authority.

(vi) Have a term of not in excess of ten years.

(2) For loans to medical facilities, loan funds may be used only to finance the acquisition, installation and utilization of machinery and equipment, including computer hardware and software components, to be used in the prescribing and dispensing of medication for medical facility patients.

(b) Restrictions.--No loans shall be made that do any of the following:

(1) Cause, aid or assist in, directly or indirectly, the relocation of any business enterprise from one part of this Commonwealth to another unless there is at least a 25% increase in net employment.

(2) Supplant funding that is otherwise available expeditiously from private sector sources on commercially reasonable terms.

(3) Be for the purpose of refinancing any portion of the total project cost or other existing loans or debt.

(4) Be for the purpose of financing projects located outside the geographic boundaries of this Commonwealth.

(5) Be for the purpose of paying off a creditor that is inadequately secured and is in a position to sustain a loss.

(6) Be for the purpose of repaying a debt owed to a small business investment company.

(7) Provide funds for speculation in any kind of property, real or personal, tangible or intangible.

(c) Security.--All loans shall be secured by no less than a second lien position on the equipment purchased and other sufficient collateral as determined by the authority.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended subsecs. (a) intro. par. and (1)(iv) and (v) and (c).

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2905 shall take effect upon publication of the guidelines required by section 2912.



Section 2906 - Application and administration

(a) Procedures.--Application and administration procedures for fund loans shall be established by the authority under 64 Pa.C.S. § 1121 (relating to common application process).

(b) Receipt.--The authority shall receive applications from eligible business enterprises for machinery and equipment loans. Applications shall be made to the authority in the form and manner as the authority may require.

(c) Investigation.--Upon receipt of the application, the authority shall investigate and review the application and either approve or disapprove the loan application by proper action of the authority. The decision of the authority shall be based, in whole or in part, upon the following criteria:

(1) Ability of the applicant to meet and satisfy all debt service as it becomes due and payable.

(2) Sufficiency of available collateral, including satisfactory lien positions on real and personal property.

(3) Eligibility of the applicant as a business enterprise involved in industrial processes, manufacturing, mining, production agriculture, information technology, biotechnology, services as a medical facility or other industrial or technology sectors as defined by the secretary.

(4) Sufficient evidence that funds shall be used only to acquire and install new equipment and machinery or upgrade existing equipment and machinery, including the acquisition, application and utilization of computer hardware and software.

(5) Capital needs of the applicant.

(6) Conformity of the project to the provisions of this chapter.

(7) Relevant criminal and credit history and ratings of applicant as determined from outside credit reporting services and other sources.

(8) Number of net employment opportunities created and retained by the proposed project. This paragraph does not apply to business enterprises involved in production agriculture or medical facilities.

(9) Supporting evidence that the loan project will increase the firm's competitiveness and value added within its respective industry.

(10) Explanation of how the loan will aid the Commonwealth in its efforts to assist business enterprises to increase their productivity and improve the future competitive position of this Commonwealth's industries.

(11) Compliance with the loan amount limitations provided for machinery and equipment loans.

(12) Payment to date of all tax obligations due and owing to the Commonwealth or any political subdivision thereof.

(13) Conformity of all aspects of the loan transaction with the substantive and procedural provisions of this chapter and regulations promulgated hereunder.

(14) Such information and documentation as the authority shall require.

(d) Notification.--The authority shall notify the applicant of final approval or disapproval of the loan application within a reasonable period of time following the receipt of the application. In the case of approval of a loan application, the authority shall arrange to draw the loan amount from the fund and advance the sum to the recipient. The advance shall be made available in the form of a loan transaction, which loan shall be evidenced by a note executed by the recipient and secured in a manner as the authority shall require in conformity in all respects to the loan as approved by the authority.

(e) Policy requirements.--All loans shall be administered and monitored by the authority in accordance with the policies and procedures prescribed by the authority.

(f) Penalty for noncompliance.--In the event that a loan recipient does not comply with its approved application by failing to create or preserve the number of employment opportunities specified in its approved application, the authority shall impose a penalty equal to an increase in the interest rate to 2% greater than the current prime interest rate for the remainder of the loan unless the penalty is waived by the authority because the failure is due to circumstances outside the control of the loan recipient. The penalty shall be payable in installments that the authority deems appropriate.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

2014 Amendment. Act 161 amended subsecs. (a), (b), (c) intro. par. and (14), (d), (e) and (f).

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2906 shall take effect upon publication of the guidelines required by section 2912.

Cross References. Section 2906 is referred to in section 2911 of this title.



Section 2907 - Powers of authority

The authority shall have and may exercise all powers and authority necessary to the proper administration and implementation of this chapter and shall have the authority to adopt policies, procedures and guidelines and promulgate rules and regulations necessary to effectuate the provisions of this chapter. In addition to any powers authorized under this chapter and 64 Pa.C.S. Ch. 11 (relating to Pennsylvania Industrial Development Authority), the board may administer the program by exercising the powers granted to it under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2907 shall take effect upon publication of the guidelines required by section 2912.



Section 2908 - Reporting and inspection

(a) Inspection.--Each business enterprise which applies for or receives assistance under this chapter, upon reasonable request of the authority, shall permit duly authorized employees of the department or the authority to inspect the plant, books and records of the business enterprise.

(b) Updating.--Each business enterprise shall update the information given to the authority in its application if conditions change or to the extent that the information given originally becomes inaccurate or misleading.

(c) Periodic reports.--Each recipient of assistance under this chapter shall provide the authority with periodic financial reports as the authority may require until such time as the loan is paid off.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2908 shall take effect upon publication of the guidelines required by section 2912.



Section 2909 - Nondiscrimination (Deleted by amendment)

2014 Amendment. Section 2909 was deleted by amendment October 22, 2014, P.L.2569, No.161, effective November 1, 2014.



Section 2910 - Conflict of interest (Deleted by amendment)

2014 Amendment. Section 2910 was deleted by amendment October 22, 2014, P.L.2569, No.161, effective November 1, 2014.



Section 2911 - Reports to General Assembly

(a) Annual reports.--On or before September 1 of each year, the authority shall provide a report to the Secretary of the Senate and to the Chief Clerk of the House of Representatives. The report shall describe all relevant activities of the authority pursuant to this chapter and shall include the following:

(1) List of business enterprises receiving loans from the fund and the amounts and terms of this assistance.

(2) Loan amounts repaid. Information under this paragraph may be reported in the aggregate.

(3) Loans outstanding, balances due and any penalties imposed. Information under this paragraph may be reported in the aggregate.

(4) Jobs created by businesses receiving funds in previous years. Information under this paragraph may be reported in the aggregate.

(5) Other relevant information as determined by the authority.

(b) Availability of departmental reports.--Reports prepared by the secretary under section 2906(e) (relating to application and administration) shall be made available upon request to members of the General Assembly.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)

Effective Date. Section 6(1)(i) of Act 12 of 2004 provided that section 2911 shall take effect upon publication of the guidelines required by section 2912.



Section 2912 - Guidelines

The authority shall develop written guidelines for the implementation of this chapter.

(Oct. 22, 2014, P.L.2569, No.161, eff. Nov. 1, 2014)






Chapter 30 - Pennsylvania Industrial Development Program

Chapter Notes

Enactment. Chapter 30 was added October 22, 2014, P.L.2569, No.161, effective November 1, 2014.



Section 3001 - Scope of chapter

This chapter relates to the Pennsylvania Industrial Development Program.



Section 3002 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural processor." An entity that adds value by subjecting one or more farm commodities to a process of manufacture, development or preparation for sale or a person that converts a farm product into a marketable form.

"Agricultural producer." A person or entity involved in the management and use of an agricultural operation for the production of a farm commodity.

"Agriculture." Any of the following:

(1) The management and use of an agricultural operation for the production of a farm commodity.

(2) The sale of a farm commodity at wholesale.

(3) The sale of a farm commodity at retail by an urban and rural supermarket in an underserved area or farmers' markets.

(4) An energy-related activity impacting production agriculture.

(5) An activity which implements best industry practices related to an agricultural waste product, agriculture by-product or fertilizer.

"Authority." The Pennsylvania Industrial Development Authority organized and existing under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act.

"Board." The board of directors of the authority.

"Fund." The Industrial Development Fund.

"Industrial development project." A project sponsored by a certified economic development organization involving the acquisition or improvement of real property within this Commonwealth which will be occupied and operated by any of the following:

(1) An industrial enterprise.

(2) A manufacturing enterprise.

(3) A research and development enterprise.

(4) An agricultural producer.

(5) An agricultural processor.

"Industrial enterprise." An enterprise which has created or will create substantial employment opportunities. The term may include a warehouse, distribution and terminal facility and office building utilized as national or regional headquarters or computer or clerical operations centers. The term shall not include a mercantile, commercial or retail enterprise.

"Industrial park project." A project sponsored by a certified economic development organization for the purpose of creating sites for the establishment of two or more industrial development projects.

"Manufacturing enterprise." An enterprise which is engaged in the giving of a new shape, new quality or new combination to matter by the application of skill and labor.

"Multiple-tenancy building project." A project sponsored by a certified economic development organization involving the acquisition or construction of land, site, structure or facility for occupancy by two or more industrial enterprises, manufacturing enterprises, research and development enterprises, agricultural producers or agricultural processors.

"Program." The Pennsylvania Industrial Development Program established under section 3003 (relating to establishment).

"Research and development enterprise." An enterprise for the discovery of new and the refinement of known substances, processes, products, theories and ideas. The term does not include an enterprise activity directed primarily to the accumulation or analysis of commercial, financial or mercantile data.



Section 3003 - Establishment

There is established within the authority a program to be known as the Pennsylvania Industrial Development Program. The program shall be administered by the authority to provide loans for industrial development projects, industrial parks and multiple-tenancy building projects, to increase employment levels and to improve the overall economic health of this Commonwealth.

Cross References. Section 3003 is referred to in section 3002 of this title.



Section 3004 - Industrial Development Fund (Reserved)



Section 3005 - Application

A certified economic development organization may submit an application for assistance under this chapter and under 64 Pa.C.S. § 1121(a) (relating to common application process). The application shall be on the form required by the authority and shall include or demonstrate all of the following, in addition to the contents required under 64 Pa.C.S. § 1121(b):

(1) A general description of the type, classes and number of employees employed or to be employed in the operation of the project.

(2) The cost or estimate of the cost of establishing the project. As used in this paragraph, the term "cost" shall include financing charges, including interest incurred before and during construction but shall not include the cost of any machinery, equipment or fixtures necessary for the project or the installation or maintenance of any of the machinery, equipment or fixtures.

(3) Financial statements of the applicant, proposed guarantors and any other party whose credit is significant to the approval of the financial assistance. By guideline, the authority may specify the period to be covered by the financial statements and whether they must be compiled, reviewed or prepared by a certified public accountant.

(4) Evidence of the arrangement made by the borrower for the financing of all costs of the project exceeding the amount to be financed by the authority.

(5) Evidence that the establishment of the project will not cause the removal of an industrial enterprise, manufacturing enterprise, research and development enterprise, agricultural producer or agricultural processor from one area of this Commonwealth to another area of this Commonwealth, as determined by the authority.

(6) Evidence that the proposed project location has undergone an environmental assessment.

(7) Any other information required by the authority.



Section 3006 - Loans for industrial development projects

The authority may contract to loan an amount not to exceed 50% of the cost of establishing an industrial development project, subject to the following conditions:

(1) Before making the loan, the authority shall determine that:

(i) the borrower is responsible to assume all obligations imposed by the authority in connection with the project, financial or otherwise, and to undertake the operation of the project; and

(ii) the borrower has obtained from other independent and responsible sources a firm commitment for any funds which, in addition to the loan and any other property or assets held by the borrower, are necessary for the completion and operation of the project.

(2) The authority shall determine the interest rate and repayment period of the loan.

(3) The loan must be evidenced by note of the borrower, and secured by a mortgage on the project for which the loan was made, subordinate only to the mortgage securing the first lien obligation issued to secure the commitment of funds provided to pay the cost of the project from the independent and responsible sources, and used in the financing of the project.

(4) The authority may require additional security as it may deem necessary.



Section 3007 - Loans for industrial parks

The authority may contract to loan an amount not to exceed 75% of the cost of establishing an industrial park project, subject to the following conditions:

(1) The authority shall determine the interest rate and repayment period of the loan.

(2) The loan must be evidenced by note of the borrower and secured by a first mortgage on the industrial park or by participation in a first mortgage. If a Federal agency participates in the financing of the industrial park, the authority may take as security for its loan a mortgage on the industrial park which is second only to the mortgage given to the Federal agency.

(3) If the loan is secured by participation in a first mortgage on the industrial park, a portion of the loan, not to exceed 10% of the cost of the project, may be secured by a second mortgage on the industrial park which is second only to the participating first mortgage.



Section 3008 - Loans for multiple-tenancy building projects

The authority may contract to loan an amount not to exceed 50% of the cost of establishing a multiple-tenancy building project, subject to the following conditions:

(1) The authority shall determine the interest rate and repayment period of the loan.

(2) The loan must be evidenced by note of the borrower and secured by a first mortgage or participation in a first mortgage on the multiple-tenancy building project.

(3) The authority may contract to loan an amount not to exceed 50% of the cost of the project if the loan is secured by a first mortgage or participation in a first mortgage on the project. If the loan is not secured by a first mortgage or participation in a first mortgage on the project, the authority may contract to loan an amount not to exceed 40% of the cost of the project.

(4) If the loan is secured by a participation in a first mortgage on the project, the authority may permit a portion of its loan, not to exceed 10% of the cost of the project, to be secured by a second mortgage on the project which is second only to the participating first mortgage.



Section 3009 - Reporting and inspection

(a) Inspection.--An applicant or a recipient shall, upon request, permit authorized employees of the authority or its agent to inspect the plant, books and records of the applicant or recipient.

(b) Updating.--An applicant or a recipient shall provide updated information to the authority and its agents if conditions change or to the extent that the information originally given becomes inaccurate or misleading.

(c) Periodic reports.--A recipient shall provide the authority and its agents with periodic financial reports as the authority may require until the loan is repaid in full.

(d) Financial and performance audits.--A recipient shall annually submit to the authority, at the recipient's expense, an independent financial audit. If the audit reveals misconduct of a material nature on the part of the recipient, the authority shall take appropriate action.



Section 3010 - Limitations

A loan may not be recommended or approved if the proceeds of the loan could do any of the following:

(1) Cause, aid or assist directly in the relocation of any business operations from one part of this Commonwealth to another unless there is at least a 25% net increase in employment.

(2) Refinance any portion of the total cost of an industrial development project, industrial park or multiple-tenancy building project or other existing loans or debt.

(3) Finance an industrial development project, industrial park or multiple-tenancy building project located outside the geographic boundaries of this Commonwealth.

(4) Provide funds, directly or indirectly, for payment distribution or as loan owners, partners or shareholders of a small business, except as ordinary compensation for services rendered.

(5) Provide funds for speculation in real or personal property, whether tangible or intangible.



Section 3011 - Job creation

The authority shall establish minimum levels of job creation for loans under this chapter, or a requirement that one new job be created for a certain amount of funds loaned. In establishing the minimum levels of job creation, the authority shall consider unemployment statistics, inflation, the authority's cash flow and the need to keep this Commonwealth and the businesses of this Commonwealth competitive. Notice of job creation requirements must be submitted to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin.






Chapter 31 - Family Savings Account (Reserved)

Chapter Notes

Enactment. Chapter 31 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 33 - Economic Enhancement (Reserved)

Chapter Notes

Enactment. Chapter 33 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 34 - Infrastructure and Facilities Improvement Program

Chapter Notes

Enactment. Chapter 34 was added April 1, 2004, P.L.200, No.23, effective July 1, 2004.



Section 3401 - Scope of chapter

§ 3401. Scope of chapter. This chapter relates to the Infrastructure and Facilities Improvement Program.



Section 3402 - Definitions

The following words and phrases when used in this chapter shall have the meaning given to them in this section unless the context clearly indicates otherwise:

"Applicant." An issuing authority which applies for financial assistance under section 3404 (relating to application).

"Convention center." Interests in land, improvement, structure, buildings or part of a building, whether owned by, leased by or to or otherwise acquired by an authority, which are appropriate for large public assemblies, the holding of conventions, conferences, trade exhibitions and other business, social, cultural, scientific and public interest events.

"Convention center authority." An entity created under any of the following:

(1) Article XXV-A of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code.

(2) Article XXIII(n) and (o) of the act of August 9, 1955 (P.L.323, No.130), known as The County Code.

(3) 53 Pa.C.S. Ch. 56 (relating to municipal authorities) or the former act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, for purposes related to convention centers.

(4) 64 Pa.C.S. Ch. 60 (relating to Pennsylvania Convention Center authority).

"Cost of a project." Any of the following expenses incurred for a project:

(1) Expenses for the acquisition, construction, reconstruction, expansion, extension, demolition, improvement, rehabilitation or remodeling of interests in land, buildings, structures, improvements or infrastructure, which are part of the project.

(2) Expenses for the remediation of existing environmental hazards on land where the project is or will be located.

(3) Financing charges and other costs and expenses incurred in financing and issuing bonds for the project.

(4) Costs and expenses of administrative expenses and professional services, including the costs of engineering, financial services, accounting and legal services, rendered in completing the project.

(5) Costs and expenses associated with the preparation of plans, specifications, studies and surveys, necessary or incidental to determining the feasibility or practicability of constructing the project.

"Department." The Department of Community and Economic Development of the Commonwealth.

"Hospital." A facility operated by an entity licensed as a hospital under the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, or the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act, which is used to provide inpatient care and services.

"Hotel establishment." A hotel which is associated with a convention center.

"Industrial enterprise." An enterprise, other than a mercantile, commercial or retail enterprise, which by virtue of its size requires substantial capital and will create significant employment opportunities.

"Infrastructure." Any of the following:

(1) Drainage and storm water systems.

(2) Energy facilities which distribute electric power.

(3) Wastewater systems.

(4) Transportation facilities. The term includes roads, parking facilities, sidewalks, bridges, rails, ports, waterways and airports.

(5) Pipelines for transporting natural gas.

(6) Facilities for the transmission of information. The term includes telecommunication and cable.

(7) Water supply facilities.

(8) Interests in land to construct a facility, pipeline or system listed in paragraphs (1) through (7).

(9) Engineering, design and inspection costs associated with the construction of a facility, pipeline or system listed in paragraphs (1) through (7).

"Issuing authority." Any of the following:

(1) An authority created under the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law.

(2) An authority created under Article XXV-A of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code.

(3) Article XXIII(n) and (o) of the act of August 9, 1955 (P.L.323, No.130), known as The County Code.

(4) The Pennsylvania Economic Development Financing Authority or an authority established under section 4 of the act of August 23, 1967 (P.L.251, No.102), known as the Economic Development Financing Law.

(5) An issuing authority as defined in section 3 of the act of July 11, 1990 (P.L.465, No.113), known as the Tax Increment Financing Act.

(6) An authority created under 53 Pa.C.S. Ch. 56 (relating to municipal authorities) or the former act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, for purposes related to convention centers.

(7) An authority created and continued under 64 Pa.C.S. Ch. 60 (relating to Pennsylvania Convention Center Authority).

"Manufacturer." An entity which is engaged in the giving of new shapes, new qualities or new combinations to matter by the application of skill and labor.

"Project." As follows:

(1) If the project user is an industrial enterprise or retail enterprise:

(i) Infrastructure.

(ii) Remediation of environmental hazards which were not caused or contributed to by the applicant or the project user.

(2) If the project user is a research and development enterprise, manufacturer, hospital, convention center or hotel establishment:

(i) Infrastructure.

(ii) Remediation of environmental hazards which were not caused or contributed to by the applicant or the project user.

(iii) Interests in land, buildings, structure or improvements required by the project user.

"Project user." An industrial enterprise, retail enterprise, research and development enterprise, manufacturer, hospital, convention center or hotel establishment, which owns, leases or uses all or any part of a project.

"Research and development enterprise." A for-profit business engaged in the discovery of new and the refinement of known substances, processes, products, theories and ideas.

"Retail enterprise." An entity or entities engaged in retail sales which created or will create at least 200 full-time jobs and occupies or will occupy at least a 200,000-square-foot facility.

"Secretary." The Secretary of Community and Economic Development of the Commonwealth.

"Year." The fiscal year of the Commonwealth.

(Nov. 30, 2004, P.L.1708, No.218, eff. imd.)

2004 Amendment. Act 218 amended the defs. of "project," "project user" and "retail enterprise" and added the def. of "research and development enterprise."

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in the definition of "hospital," was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 3403 - Establishment

§ 3403. Establishment. There is established within the department a program to be known as the Infrastructure and Facilities Improvement Program. The program shall enhance the economic development of the Commonwealth by providing financial assistance in the form of multiyear grants to issuing authorities toward payment of debt service on projects.



Section 3404 - Application

§ 3404. Application. An issuing authority may submit an application to the department requesting financial assistance for a project. The application must be on a form required by the department and must include all of the following:

(1) The name and address of the applicant.

(2) The name, address and state tax identification numbers of the project user.

(3) A description of the project. The description shall include all of the following:

(i) A detailed narrative describing the project and the project user.

(ii) A detailed statement of the cost of the project. The statement must include the amount and type of debt to be issued by the applicant for the project, the identity of the party responsible for repayment of the debt and the collateral or security to be provided.

(iii) A statement of the number of net new full-time jobs to be created by the project and the number of existing full-time jobs to be preserved by the project.

(4) A statement of the amount of grant funds being requested per year.

(5) A statement of the number of years a grant is being requested. If the applicant is requesting a grant for a project of a project user that is an industrial enterprise, retail enterprise, a research and development enterprise or a manufacturer, the request may not exceed ten years. If the applicant is requesting a grant for a project of a project user that is a hospital, convention center or hotel establishment, the request may not exceed 20 years.

(6) Financial information from the project user prepared or reported on by an independent certified public accountant projecting for the next three years all of the following:

(i) The sales or expected sales tax collected or to be collected by the project user from activities as a result of the project.

(ii) The expected hotel occupancy tax to be collected by the project user from activities as a result of the project.

(iii) The expected net increase in personal income tax withheld by the project user as an employer pursuant to Article III of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, from activities as a result of the project.

(7) Evidence of a firm commitment from the project user to use the project upon completion.

(8) (Deleted by amendment).

(9) Any other information required by the department. (Nov. 30, 2004, P.L.1708, No.218, eff. imd.)

2004 Amendment. Act 218 amended par. (5) and deleted par. (8).

Cross References. Section 3404 is referred to in section 3402 of this title.



Section 3405 - Review

§ 3405. Review.

(a) Project review.--Upon receiving a completed application, the department shall review the application to determine all of the following:

(1) That the cost of the project is reasonable.

(2) The number of net new full-time jobs created or to be created by the project and the number of existing full- time jobs to be preserved by the project.

(3) That a firm commitment from the project user to use the project upon completion exists.

(4) That the financing for the project identifies a party other than the Commonwealth that will be responsible for repayment of the debt.

(5) That the applicant submitted satisfactory financial information from the project user prepared or reported on by an independent certified public accountant.

(6) That the financing for the project does not pledge the full faith and credit of the Commonwealth.

(7) (Deleted by amendment).

(8) If the project was completed prior to the effective date of this section, that the project user is a retail enterprise.

(9) That the applicant and the project user complied with all other criteria established by the department.

(b) Financial review.--

(1) Upon being satisfied that all requirements have been met, the department shall forward the application to the Office of the Budget and the Department of Revenue. The office, in conjunction with the Department of Revenue, shall review the application. Notwithstanding the provisions of section 353(f) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, the Department of Revenue may supply the department and the office with information concerning taxes owed or paid by a project user or for which a project user may otherwise be liable or with any other aspect of an applicant's tax liability. The office, in conjunction with the Department of Revenue, shall evaluate all of the following:

(i) The sales tax collected or expected to be collected by the project user pursuant to Article II of the Tax Reform Code of 1971 from activities as a result of the project.

(ii) The hotel occupancy tax to be collected by the project user pursuant to Article II of the Tax Reform Code of 1971 from activities as a result of the project.

(iii) The expected net increase in personal income tax withheld by the project user as an employer pursuant to Article III of the Tax Reform Code of 1971 from activities as a result of the project.

(2) The Office of the Budget may accept, reject or adjust the estimate of the amount of tax remitted or to be remitted to the Commonwealth by the project user from activities resulting from the project. (Nov. 30, 2004, P.L.1708, No.218, eff. imd.)

2004 Amendment. Act 218 deleted subsec. (a)(7).

Cross References. Section 3405 is referred to in section 3406 of this title.



Section 3406 - Approval

§ 3406. Approval.

(a) Financial approval.--Upon being satisfied that all requirements have been met, the Secretary of the Budget shall establish a maximum annual amount for the grant and shall notify the department and the Department of Revenue. The annual amount established shall be based upon the review made in section 3405(b) (relating to review) and the annual debt service of the project.

(b) Grant approval.--Upon receipt of the notification required in subsection (a), the department may approve the application and award the applicant a grant in an annual amount not to exceed the amount established by the Secretary of the Budget. Prior to providing grant funds to the applicant, the department shall enter into a contract with the applicant and the project user. The contract shall include provisions which do all of the following:

(1) Specify the base amount of the grant per year.

(2) Specify the total number of years that grant funds may be provided to the applicant and the year in which the grant may commence, including an option to defer commencement of the grant to any date up to the date upon which the project is completed and operations have commenced. If the applicant is an industrial enterprise, a retail enterprise, a research and development enterprise or a manufacturer, the number of years may not exceed ten years. If the applicant is a hospital, convention center or hotel establishment, the number of years may not exceed 20 years.

(3) If the grant will be awarded for more than four years, establish the procedure for the award of the grant after year four. If the department, the Secretary of the Budget and the Department of Revenue determine that the tax revenues specified in section 3405(b) during the fifth year and each succeeding year thereafter are anticipated to be equal to or exceed the amount of the grant awarded during the previous year, the department shall award the grant in the amount of the original grant as determined under this section. If the department, the Secretary of the Budget and the Department of Revenue determine that the tax revenues specified in section 3405(b) during the fifth year and each year thereafter will not equal or exceed the amount of the grant for the previous year, the department shall award a grant that is no less than the anticipated tax revenue specified in section 3405(b) and no more than the amount of the original grant awarded under this section.

(4) Require the applicant to use the grant to pay debt service for the project and to repay all or any portion of a grant if the applicant fails to use the grant to pay debt service.

(5) Specify that the annual amount of the grant in any one year may not exceed the annual amount of the debt service on the project for that year.

(6) If the grant in any one year exceeds the annual payment on debt service in that year, require the applicant to repay the amount of the grant for that year which exceeds the payment on debt service for that year.

(7) (Deleted by amendment).

(8) Require the project user to pay to the applicant a sum equal to any payments received by the project user from third parties for infrastructure which is part of the project during the period which the applicant is receiving a grant from the department. Any payment received by the applicant under this paragraph must be applied to payment of the debt service for the project.

(9) Require the applicant to satisfactorily demonstrate that the full amount of annual debt service is paid for the project, regardless of the amount of the grant received.

(10) Require the project user to use the project for the period of time the applicant is receiving grants under this chapter and to repay all or any portion of a grant if the project user fails to use the project for the period of time the applicant is receiving grants.

(11) Require the project user to timely pay all Commonwealth and local taxes and fees that are then due and owing. A local government unit as defined under 53 Pa.C.S. Pt. VII Subpt. B (relating to indebtedness and borrowing) or an issuing authority may enter into an agreement or adopt an ordinance or resolution to permit the local government unit or issuing authority to pay, waive, abate, settle, compromise or reimburse any local tax, fee or other imposition applicable to a project user imposed by any local government unit or issuing authority. The agreement, ordinance or resolution shall not affect the eligibility of an applicant or a project to receive a grant under this chapter.

(12) Require the department to approve any change of use of a project during the period in which the applicant is receiving a grant from the department. The department may not unreasonably withhold its consent to a change of use.

(c) Limitations.--

(1) If sufficient funds are not appropriated to cover the anticipated cost of the grants awarded in any given fiscal year, the department shall prorate payments to issuing authorities.

(2) For grants renewed in accordance with subsection

(b)(3), grants may not exceed the incremental growth in revenues realized by the Commonwealth from the tax sources identified in section 3405(b).

(3) Grants may not be used to pay debt service for projects directly related to gaming. (Nov. 30, 2004, P.L.1708, No.218, eff. imd.; May 11, 2006, P.L.167, No.42, eff. imd.)

2006 Amendment. Act 42 amended subsec. (b). Section 4 of Act 42 provided that the amendment of section 3406 shall apply retroactively to July 1, 2004.






Chapter 35 - Keystone Opportunity Zones (Reserved)

Chapter Notes

Enactment. Chapter 35 (Reserved) was added February 12, 2004, P.L.99, No.12, effective immediately.






Chapter 37 - Keystone Innovation Zones (Repealed)

Section 3701 - § 3708 - (Repealed)






Chapter 39 - Water Supply and Wastewater Infrastructure Capitalization

Chapter Notes

Enactment. Chapter 39 was added November 30, 2004, P.L.1708, No.218, effective immediately.

Cross References. Chapter 39 is referred to in section 1543 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 3901 - Scope of chapter

This chapter relates to the Water Supply and Wastewater Infrastructure Capitalization Program.



Section 3902 - Definitions

§ 3902. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant." A municipality, a municipal authority, industrial development corporation or an investor-owned water or wastewater enterprise that submits an application under 64 Pa.C.S. § 1558 (relating to Water Supply and Wastewater Infrastructure Program).

"Authority." The Commonwealth Financing Authority established under 64 Pa.C.S. § 1511 (relating to authority).

"Cost of a water project." Any of the following:

(1) Costs and expenses of acquisition of interests in land, infrastructure, buildings, structures, equipment, furnishings, fixtures and other tangible property which comprises the water project.

(2) Costs and expenses of construction, reconstruction, erection, equipping, expansion, improvement, installation, rehabilitation, renovation or repair of infrastructure, buildings, structures, equipment and fixtures which comprise the water project.

(3) Costs and expenses of demolishing, removing or relocating buildings or structures on lands acquired or to be acquired.

(4) Costs and expenses of preparing land for development.

(5) Costs and expenses of engineering services, financial services, accounting services, legal services, plans, specifications, studies and surveys necessary or incidental to determining the feasibility or practicability of the water project.

"Fund." The Water Supply and Wastewater Treatment Fund established in section 3906(b) (relating to funds).

"Industrial development corporation." An entity certified as an industrial development agency by the Pennsylvania Industrial Development Authority Board under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act.

"Investor-owned water or wastewater enterprise." A nonpublic entity which supplies water or provides wastewater services to the public for a fee.

"Municipal authority." A public authority created under 53 Pa.C.S. Ch. 56 (relating to municipal authorities) or under the former act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, which supplies water or provides wastewater services to the public for a fee.

"Sinking fund." The Water Supply and Wastewater Treatment Sinking Fund established in section 3906(b) (relating to funds).

"Water project." As that term is defined in 64 Pa.C.S. § 1504 (relating to definitions).



Section 3903 - Establishment

§ 3903. Establishment. There is established within the department a program to be known as the Water Supply and Wastewater Infrastructure Capitalization Program. The program shall finance single-year or multiyear grants to municipalities and municipal authorities and loans to municipalities, municipal authorities, industrial development corporations and investor-owned water or wastewater enterprises for water projects which are approved by the authority, which, when completed, construct, expand or improve water and wastewater infrastructure and which are related to economic development.



Section 3904 - Award of grants

§ 3904. Award of grants. Upon being notified by the authority that a grant has been approved under 64 Pa.C.S. § 1558(c) (relating to Water Supply and Wastewater Infrastructure Program) for an applicant, the department shall enter into a contract with the applicant. The contract shall be for the amount approved by the authority, and if the grant provided for improvements on a site of a private facility that has or will be receiving additional economic development assistance or job creation tax credits from the Commonwealth, the contract shall include a provision that ensures that if the facility is closed or is sold within five years after the approval of the application, the Commonwealth shall request reimbursement of the grant and shall place a lien for that amount on the real property of that facility to remain on the real property until the Commonwealth receives reimbursement. Upon entering into a contract with the applicant, the department shall award the grant for the amount specified in the contract.



Section 3905 - Award and administration of loans

§ 3905. Award and administration of loans.

(a) Award.--

(1) Upon being notified that a loan has been approved under 64 Pa.C.S. § 1558(d) (relating to Water Supply and Wastewater Infrastructure Program) for an applicant, the department shall enter into a contract with the applicant. The contract shall be for the amount approved and shall specify the terms of the loan in accordance with all of the following:

(i) A loan shall be at an interest rate not to exceed 2%.

(ii) A loan shall be for a term not to exceed 20 years.

(2) Upon entering into a contract with the applicant, the department shall award the loan for the amount specified in the contract.

(b) Administration.--Loans made under this section shall be administered by the department. Loan payments received by the department for a loan awarded under this section shall be deposited in the General Fund.



Section 3906 - Funds

§ 3906. Funds.

(a) Proceeds.--Proceeds of the borrowing authorized by the electors pursuant to the act of February 12, 2004 (P.L.72, No.10), known as the Water and Wastewater Treatment Project Bond Act, shall be deposited in the fund.

(b) Fund.--

(1) The Water Supply and Wastewater Treatment Fund is established as a restricted fund in the State Treasury.

(2) The fund shall be used in accordance with the following:

(i) $200,000,000 shall be used by the department to fund grants and loans in accordance with this chapter.

(ii) $50,000,000 shall be used by the Pennsylvania Infrastructure Investment Authority to finance projects of existing water and wastewater systems which, when complete, do any of the following:

(A) Repair, rehabilitate or modernize existing water or wastewater systems to meet environmental or public health standards.

(B) Eliminate existing combined or sanitary wastewater overflow problems.

(C) Construct water or wastewater infrastructure to improve public health or eliminate environmental concerns.

(D) Construct wastewater infrastructure utilizing nutrient reduction technology.

(c) Sinking Fund.--The Water Supply and Wastewater Treatment Sinking Fund is established to make principal and interest payments under section 3907(d) (relating to Commonwealth indebtedness).

Cross References. Section 3906 is referred to in section 3902 of this title.



Section 3907 - Commonwealth indebtedness

§ 3907. Commonwealth indebtedness.

(a) Borrowing authorized.--

(1) Pursuant to section 7(a)(3) of Article VIII of the Constitution of Pennsylvania and the approval by the electorate on April 27, 2004, of the referendum authorized by the act of February 12, 2004 (P.L.72, No.10), known as the Water and Wastewater Treatment Project Bond Act, the issuing officials are authorized and directed to borrow, on the credit of the Commonwealth, money not exceeding in the aggregate the sum of $250,000,000, not including money borrowed to refund outstanding bonds, notes or replacement notes, as may be found necessary to carry out the purposes of this chapter.

(2) All bonds and notes issued under this chapter shall be:

(i) exempt from taxation for State and local purposes; and

(ii) eligible for tax-exempt status under existing Federal law.

(3) Borrowing authorized under paragraph (1) shall be made in accordance with the provisions of sections 307 and 308 of the act of February 9, 1999 (P.L.1, No.1), known as the Capital Facilities Debt Enabling Act.

(b) Sale of bonds.--

(1) If bonds are issued, all sales of the bonds shall be made in accordance with the provisions of section 309 of the Capital Facilities Debt Enabling Act.

(2) The proceeds realized from the sale of bonds and notes, except refunding bonds and replacement notes, under this chapter shall be paid into the fund and are specifically dedicated to the purposes of this chapter. The proceeds shall be paid by the State Treasurer periodically to the department at times and in amounts as necessary to satisfy the funding needs of the department under this chapter. The proceeds of the sale of refunding bonds and replacement notes shall be paid to the State Treasurer and applied to the payment of principal, any accrued interest and premium and cost of redemption of the bonds and notes for which the obligations have been issued.

(3) Pending their application for the purposes authorized, money held or deposited by the State Treasurer may be invested or reinvested as are other funds in the custody of the State Treasurer in the manner provided by law. All earnings received from the investment or deposit of the funds shall be paid into the State Treasury to the credit of the fund.

(4) The Auditor General shall prepare the necessary registry book to be kept in the office of the authorized loan and transfer agent of the Commonwealth for the registration of bonds, at the request of owners of the bonds, according to the terms and conditions of issue directed by the issuing officials.

(5) There is hereby appropriated to the State Treasurer from the fund as much money as may be necessary for all costs and expenses in connection with the issue of and sale and registration of the bonds and notes in connection with this chapter and the payment of interest arbitrage rebates.

(c) Temporary financing authorization.--

(1) Pending the issuance of bonds of the Commonwealth as authorized, the issuing officials are authorized, in accordance with this chapter and on the credit of the Commonwealth, to make temporary borrowings not to exceed one year in anticipation of the issue of bonds in order to provide funds in amounts as deemed advisable prior to the issue of bonds. In order to provide for and in connection with any temporary borrowing, the issuing officials are authorized in the name and on behalf of the Commonwealth to enter into purchase, loan or credit agreement or other agreement with any bank or trust company, other lending institution, investment banking firm or person in the United States having power to enter into the agreement. The agreement may contain provisions not inconsistent with this chapter as authorized by the issuing officials.

(2) Temporary borrowings made under this subsection shall be made in accordance with the provisions of section 306(b), (c) and (d) of the Capital Facilities Debt Enabling Act.

(3) Outstanding notes evidencing the borrowings may be funded and retired by the issuance and sale of the bonds of the Commonwealth as authorized in this paragraph. The refunding bonds shall be issued and sold not later than a date one year after the date of issuance of the first notes evidencing the borrowing to the extent that payment of the notes has not otherwise been made or provided for by sources other than proceeds of replacement notes.

(4) The proceeds of all temporary borrowing shall be paid to the State Treasurer to be held and disposed of in accordance with this chapter.

(d) Debt retirement.--

(1) All bonds issued under the authority of this chapter shall be redeemed at maturity, together with all interest due. Principal and interest payments shall be paid from the sinking fund. For the specific purpose of redeeming the bonds at maturity and paying all interest on the bonds in accordance with the information received from the Governor, the General Assembly shall appropriate money for the payment of interest on the bonds and notes and the principal of the bonds and notes at maturity. All money paid into the sinking fund and all of the money not necessary to pay accruing interest shall be invested by the State Treasurer in securities as are provided by law for the investment of the sinking funds of the Commonwealth.

(2) The State Treasurer shall determine and report to the Secretary of the Budget by November 1 of each year the amount of money necessary for the payment of any interest on outstanding obligations and the principal of the obligations for the following fiscal year and the times and amounts of the payments. The Governor shall include in every budget submitted to the General Assembly full information relating to the issuance of bonds and notes under this chapter and the status of the fund and the sinking fund for the payment of interest on the bonds and notes and the principal of the bonds and notes at maturity.

(3) The General Assembly shall appropriate for deposit into the sinking fund an amount equal to the sum necessary to meet repayment obligations for principal and interest.

(e) Definition.--As used in this section, the term "issuing officials" means the Governor, the Auditor General and the State Treasurer.

Cross References. Section 3907 is referred to in section 3906 of this title.






Chapter 41 - Film Production Grants

Chapter Notes

Enactment. Chapter 41 was added May 11, 2006, P.L.167, No.42, effective immediately.



Section 4101 - Scope of chapter

This chapter relates to the Film Production Grant Program.



Section 4102 - Definitions

§ 4102. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant." A person that files a notice and application in accordance with this chapter.

"Department." The Department of Community and Economic Development of the Commonwealth.

"Film." The term includes a feature film, television film, television pilot or each episode of a television series which is intended as programming for a national audience. The term does not include a production featuring:

(1) News, current events, weather and market reports.

(2) Public programming.

(3) Talk shows, game shows, sports events, awards shows or other gala events.

(4) A production that solicits funds.

(5) A production that primarily markets a product or service.

(6) A production containing obscene material or performances as defined in 18 Pa.C.S. § 5903(b) (relating to obscene and other sexual materials and performances).

(7) A production primarily for private, political, industrial, corporate or institutional purposes.

"Pennsylvania production expense." A production expense incurred in this Commonwealth. For the purposes of wages and salaries, the term includes only wages and salaries on which the taxes imposed by Article III or IV of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, have been paid or accrued.

"Production expense."

(1) An expense incurred in the production of a film. The term includes:

(i) The aggregate amount of wages and salaries of individuals each of whom receive less than $1,000,000 and are employed in the production of the film.

(ii) The costs of construction, operations, editing, photography, sound synchronization, lighting, wardrobe and accessories.

(iii) The cost of rental facilities and equipment.

(2) The term does not include expenses incurred in purchasing story rights, music rights, development costs, marketing or advertising a film.

"Program." The Film Production Grant Program established in section 4103 (relating to establishment).

"Qualified film production expense." A Pennsylvania production expense if at least 60% of the total production expenses are Pennsylvania production expenses.

"Recipient." A person who receives a grant under this chapter.

"Start date." The first day of principal photography in this Commonwealth.



Section 4103 - Establishment

§ 4103. Establishment. There is established within the department a program to be known as the Film Production Grant Program. The program shall be administered by the department to provide grants to persons for certain films produced within this Commonwealth.

Cross References. Section 4103 is referred to in section 4102 of this title.



Section 4104 - Application

§ 4104. Application. At any time prior to 60 days after the completion of production of a film, a person may submit an application for a film production grant to the department. The application shall be on a form required by the department and shall include or demonstrate all of the following:

(1) An itemized list of production expenses incurred or to be incurred during the current fiscal year and the anticipated expenses to be incurred for any subsequent year if the film production is anticipated to extend into any such year.

(2) An itemized list of Pennsylvania production expenses incurred.

(3) The start date.

(4) The actual or projected completion date.

(5) A statement of the amount of grant sought.

(6) Any other information required by the department.

Cross References. Section 4104 is referred to in section 4105 of this title.



Section 4105 - Review

§ 4105. Review. The department shall review the application to determine if the applicant has met all of the criteria set forth in section 4104 (relating to application).



Section 4106 - Approval

§ 4106. Approval. The following shall apply:

(1) Upon being satisfied that all requirements have been met and subject to section 4108 (relating to limitations), the department may approve the application and award a film production grant.

(2) Prior to providing grant funds to the applicant, the department shall enter into a contract with the applicant. The contract shall include provisions requiring the applicant to use the grant to pay costs associated with the production of the film.

(3) The department may impose any other terms and conditions on the grants authorized by this chapter as the department determines are in the best interests of the Commonwealth.

Cross References. Section 4106 is referred to in section 4107 of this title.



Section 4107 - Penalty

§ 4107. Penalty.

(a) Imposition.--Except as provided in subsection (b), the department shall impose a penalty upon a recipient for violation of the contract required by section 4106 (relating to approval).

(b) Exception.--The department may waive the penalty required by subsection (a) if the department determines that the failure was due to circumstances outside the control of the recipient.

(c) Amount.--The amount of the penalty shall be equal to the full amount of the grant received plus an additional amount of up to 10% of the amount of the grant received. The penalty shall be payable in one lump sum or in installments, with or without interest, as the department deems appropriate.



Section 4108 - Limitations

§ 4108. Limitations. The following limitations shall apply:

(1) A grant awarded under this chapter to an applicant for a film may not exceed 20% of the qualified film production expenses incurred for the film.

(2) In no case shall the aggregate amount of grants awarded in any fiscal year under this chapter exceed $10,000,000.

(3) A grant awarded under this chapter shall in no way constitute an entitlement derived from the Commonwealth or a claim on any other funds of the Commonwealth.

Cross References. Section 4108 is referred to in section 4106 of this title.



Section 4109 - Guidelines

§ 4109. Guidelines. The department shall develop necessary written guidelines for the program.






Chapter 51 - Fraudulent Transfers

Chapter Notes

Enactment. Chapter 51 was added December 3, 1993, P.L.479, No.70, effective in 60 days.

Cross References. Chapter 51 is referred to in section 4352 of Title 23 (Domestic Relations).



Section 5101 - Short title of chapter and definitions

(a) Short title of chapter.--This chapter shall be known and may be cited as the Pennsylvania Uniform Fraudulent Transfer Act.

(b) Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Asset." Property of a debtor. The term does not include:

(1) property to the extent it is encumbered by a valid lien;

(2) property to the extent it is generally exempt under nonbankruptcy law; or

(3) an interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

"Claim." A right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

"Creditor." A person who has a claim.

"Debt." Liability on a claim.

"Debtor." A person who is liable on a claim.

"Lien." A charge against or an interest in property to secure payment of a debt or performance of an obligation. The term includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien or a statutory lien.

"Person." An individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

"Property." Anything that may be the subject of ownership.

"Transfer." Every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset. The term includes payment of money, release, lease and creation of a lien or other encumbrance.

"Valid lien." A lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



Section 5102 - Insolvency

§ 5102. Insolvency.

(a) General rule.--A debtor is insolvent if, at fair valuations, the sum of the debtor's debts is greater than all of the debtor's assets.

(b) Presumption of insolvency.--A debtor who is generally not paying the debtor's debts as they become due is presumed to be insolvent. This presumption shall impose on the party against whom the presumption is directed the burden of proving that the nonexistence of insolvency is more probable than its existence.

(c) When partnerships are insolvent.--A partnership is insolvent under subsection (a) if, at fair valuations, the sum of the partnership's debts is greater than the aggregate of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Exclusion of certain assets.--Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer fraudulent under this chapter.

(e) Exclusion of certain debts.--Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



Section 5103 - Value

§ 5103. Value.

(a) General rule.--Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) Reasonably equivalent value.--For the purposes of sections 5104(a)(2) (relating to transfers fraudulent as to present and future creditors) and 5105 (relating to transfers fraudulent as to present creditors), a person gives reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or the exercise of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement or pursuant to a regularly conducted, noncollusive execution sale.



Section 5104 - Transfers fraudulent as to present and future creditors

§ 5104. Transfers fraudulent as to present and future

creditors.

(a) General rule.--A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) with actual intent to hinder, delay or defraud any creditor of the debtor; or

(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(i) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

(b) Certain factors.--In determining actual intent under subsection (a)(1), consideration may be given, among other factors, to whether:

(1) the transfer or obligation was to an insider;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was disclosed or concealed;

(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) the transfer was of substantially all the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

Cross References. Section 5104 is referred to in sections 5103, 5108, 5109 of this title.



Section 5105 - Transfers fraudulent as to present creditors

§ 5105. Transfers fraudulent as to present creditors. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

Cross References. Section 5105 is referred to in sections 5103, 5108, 5109 of this title.



Section 5106 - When transfer is made or obligation is incurred

§ 5106. When transfer is made or obligation is incurred. For the purposes of this chapter:

(1) A transfer is made:

(i) with respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(ii) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee.

(2) If applicable law permits the transfer to be perfected as provided in paragraph (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is made immediately before the commencement of the action.

(3) If applicable law does not permit the transfer to be perfected as provided in paragraph (1), the transfer is made when it becomes effective between the debtor and the transferee.

(4) A transfer is not made until the debtor has acquired rights in the asset transferred.

(5) An obligation is incurred:

(i) if oral, when it becomes effective between the parties; or

(ii) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.



Section 5107 - Remedies of creditors

§ 5107. Remedies of creditors.

(a) Available remedies.--In an action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations in sections 5108 (relating to defenses, liability and protection of transferee) and 5109 (relating to extinguishment of cause of action), may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim.

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by applicable law.

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(i) an injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(ii) appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(iii) any other relief the circumstances may require.

(b) Execution.--If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, subject to the limitations of sections 5108 and 5109, may levy execution on the asset transferred or its proceeds.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 3159(b)(1), adopted April 20, 1998, provided that section 5107 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Cross References. Section 5107 is referred to in section 5108 of this title.



Section 5108 - Defenses, liability and protection of transferee

§ 5108. Defenses, liability and protection of transferee.

(a) Certain transfers or obligations not fraudulent.--A transfer or obligation is not fraudulent under section 5104(a)(1) (relating to transfers fraudulent as to present and future creditors) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Judgment for certain voidable transfers.--Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under section 5107(a)(1) (relating to remedies of creditors), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) the first transferee of the asset or the person for whose benefit the transfer was made; or

(2) any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) Measure of recovery.--If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Rights of good faith transferee or obligee.-- Notwithstanding voidability of a transfer or an obligation under this chapter, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) a lien on or a right to retain any interest in the asset transferred;

(2) enforcement of any obligation incurred; or

(3) a reduction in the amount of the liability on the judgment.

(e) Certain transfers not fraudulent.--A transfer is not fraudulent under section 5104(a)(2) or 5105 (relating to transfers fraudulent as to present creditors) if the transfer results from:

(1) termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with 13 Pa.C.S. Div. 9 (relating to secured transactions), other than an acceptance of collateral in full or partial satisfaction of the obligations it secures under 13 Pa.C.S. § 9620 (relating to acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral). The references to 13 Pa.C.S. Div. 9 and 13 Pa.C.S. § 9620 in paragraph (2) shall also be deemed to refer to the corresponding provisions of the Uniform Commercial Code as in effect in any other jurisdiction. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (e).

Cross References. Section 5108 is referred to in section 5107 of this title.



Section 5109 - Extinguishment of cause of action

§ 5109. Extinguishment of cause of action. A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought:

(1) under section 5104(a)(1) (relating to transfers fraudulent as to present and future creditors), within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant; or

(2) under section 5104(a)(2) or 5105 (relating to transfers fraudulent as to present creditors), within four years after the transfer was made or the obligation was incurred.

Cross References. Section 5109 is referred to in section 5107 of this title.



Section 5110 - Supplementary provisions

§ 5110. Supplementary provisions. Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.






Chapter 53 - Trade Secrets

Chapter Notes

Enactment. Chapter 53 was added February 19, 2004, P.L.143, No.14, effective in 60 days.



Section 5301 - Short title of chapter

§ 5301. Short title of chapter. This chapter shall be known and may be cited as the Uniform Trade Secrets Act.



Section 5302 - Definitions

§ 5302. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Improper means." Includes, but is not limited to, theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy or espionage through electronic or other means.

"Misappropriation." Includes:

(1) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(2) disclosure or use of a trade secret of another without express or implied consent by a person who:

(i) used improper means to acquire knowledge of the trade secret;

(ii) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(A) derived from or through a person who had utilized improper means to acquire it;

(B) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(C) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(iii) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

"Person." A natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency or any other legal or commercial entity.

"Trade secret." Information, including a formula, drawing, pattern, compilation including a customer list, program, device, method, technique or process that:

(1) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use.

(2) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

"Willful and malicious." Such intentional acts or gross neglect of duty as to evince a reckless indifference of the rights of others on the part of the wrongdoer, and an entire want of care so as to raise the presumption that the person at fault is conscious of the consequences of his carelessness.



Section 5303 - Injunctive relief

§ 5303. Injunctive relief.

(a) Injunctions.--Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) Exceptional circumstances.--In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(c) Affirmative acts compelled by court order.--In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.



Section 5304 - Damages

§ 5304. Damages.

(a) Monetary damages.--Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(b) Exemplary damages.--If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a).



Section 5305 - Attorney fees

§ 5305. Attorney fees. A court may award reasonable attorney fees, expenses and costs to the prevailing party:

(1) if a claim of misappropriation is made in bad faith;

(2) a motion to terminate an injunction is made or resisted in bad faith; or

(3) willful and malicious misappropriation exists.



Section 5306 - Preservation of secrecy

§ 5306. Preservation of secrecy. In any action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means which may include, but are not limited to, granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.



Section 5307 - Statute of limitations

§ 5307. Statute of limitations. An action under this chapter for misappropriation must be brought within three years after the misappropriation was discovered or by the exercise of reasonable diligence should have been discovered.



Section 5308 - Effect on other law

§ 5308. Effect on other law.

(a) General rule.--Except as provided in subsection (b), this chapter displaces conflicting tort, restitutionary and other law of this Commonwealth providing civil remedies for misappropriation of a trade secret.

(b) Exceptions.--This chapter does not affect:

(1) contractual remedies, whether or not based upon misappropriation of a trade secret;

(2) other civil remedies that are not based upon misappropriation of a trade secret; or

(3) criminal remedies, whether or not based upon misappropriation of a trade secret.






Chapter 61 - General Provisions

Chapter Notes

Enactment. Chapter 61 was added November 27, 2013, P.L.1081, No.98, effective in one year.



Section 6101 - Scope of part

This part relates to consumer credit.



Section 6102 - Definitions

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department." The Department of Banking and Securities of the Commonwealth.

"Financial institution." A bank, bank and trust company, trust company, savings bank, private bank, savings association or credit union organized and doing business under the provisions of any law of this Commonwealth, another state or the United States.

"Records." Books, accounts, papers, documents, files and other similar business records and information, including information that is:

(1) stored in an electronic or other medium that uses technology having electrical, digital, magnetic, wireless optical, electromagnetic or similar capabilities; and

(2) retrievable in perceivable form.



Section 6103 - Contracts and agreements

(a) General rule.--A contract or agreement under this part shall be dated and in writing.

(b) Clear and conspicuous provisions.--The headings, notices and language of a contract or agreement under this part shall be clear and conspicuous and meet the following requirements:

(1) Except as otherwise provided in this subsection, the language in a contract or agreement under this part shall be in at least eight-point type.

(2) A heading in a contract or agreement under this part shall be in at least ten-point bold type.

(3) A notice or disclosure in a contract or agreement under this part shall be in at least ten-point bold type.

(4) An acknowledgment under this part shall be in at least ten-point bold type.



Section 6104 - Electronic transactions

(a) Effect on other law.--Nothing in this part shall be construed to supersede the provisions of the act of December 16, 1999 (P.L.971, No.69), known as the Electronic Transactions Act.

(b) Department procedures.--The department may establish procedures for electronic transactions under this part, including:

(1) the filing of applications and renewals for licenses and registrations;

(2) the filing of reports and other required records; and

(3) the verification of records and signatures on forms.






Chapter 62 - Motor Vehicle Sales Finance

Chapter Notes

Enactment. Chapter 62 was added November 27, 2013, P.L.1081, No.98, effective in one year.

Cross References. Chapter 62 is referred to in section 6302 of this title; section 6112 of Title 7 (Banks and Banking).



Section 6201 - Scope of chapter

This chapter relates to motor vehicle sales finance.



Section 6202 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Buyer."

(1) A person who buys, hires or leases a motor vehicle under an installment sale contract or a legal successor in interest to the person, even if the person may have entered into an extension, deferment, renewal or other revision of the contract.

(2) The term includes a person who as surety, endorser, guarantor or otherwise is liable on an obligation created by a buyer under an installment sale contract.

"Collateral security."

(1) Security, other than a security interest in a motor vehicle, which is the subject of an installment sale contract and given to secure performance of an obligation of a buyer or the buyer's surety or guarantor under an installment sale contract or an extension, deferment, renewal or other revision of the contract.

(2) The term includes the following:

(i) The undertakings of a surety or guarantor for a buyer.

(ii) An interest in, encumbrance on or pledge of real or personal property other than the motor vehicle that is the subject of an installment sale contract.

"Collector-repossessor."

(1) A person who, as an independent contractor and not as a regular employee of an installment seller or a sales finance company, collects payments on installment sale contracts or repossesses motor vehicles that are the subject of installment sale contracts.

(2) The term excludes the following:

(i) A duly constituted public official or an attorney at law acting in an official capacity.

(ii) A licensed seller or licensed sales finance company making collections or repossessions on installment sale contracts, if the seller or sales finance company:

(A) was previously a holder; or

(B) was not a holder but occasionally makes collections or repossessions for other licensed sellers or licensed sales finance companies.

"Commercial purpose." A purpose related to the production, exhibition, marketing, transportation, processing or manufacture of goods or services.

"Debt cancellation agreement." A contractual arrangement in which a person agrees to pay all or part of a buyer's obligation to repay an extension of credit from a holder upon the occurrence of a specified event.

"Debt suspension agreement." A contractual arrangement in which a person agrees to pay for a specific period of time all or part of a buyer's obligation to repay an extension of credit from a holder upon the occurrence of a specified event.

"Down payment." Partial payments made in cash or otherwise and received by or for the benefit of an installment seller prior to or substantially contemporaneous with either the execution of an installment sale contract or the delivery of the items sold under the contract, whichever occurs later.

"Finance charge." Either of the following:

(1) The amount of the consideration in excess of the purchase price, which a buyer is required to pay to an installment seller for:

(i) the privilege of purchasing a motor vehicle under an installment sale contract; or

(ii) the credit extended by the seller to the buyer in conjunction with the sale of a motor vehicle under an installment sale contract.

(2) The difference between the cash sale price of the motor vehicle and the time balance, exclusive of insurance charges, late charges and other charges that are necessary or incidental to an installment sale and specifically authorized by this chapter to be included in an installment sale contract.

"Heavy commercial motor vehicle." A new or used motor vehicle, excluding a recreational vehicle, that is:

(1) a truck or truck tractor having a manufacturer's gross vehicular weight of 13,000 pounds or more; or

(2) a semitrailer or trailer designed for use in combination with a truck or truck tractor.

"Holder." An installment seller or a sales finance company with the rights of the installment seller under the installment sale contract.

"Installment sale contract."

(1) A contract for the retail sale of a motor vehicle, or a contract that has a similar purpose or effect, whether or not the installment seller has retained a security interest in the motor vehicle or has taken collateral security for a buyer's obligation, if:

(i) all or part of the purchase price is payable in two or more scheduled payments subsequent to the making of the contract; or

(ii) a buyer undertakes to make two or more scheduled payments or deposits that may be used to pay all or part of the purchase price.

(2) The term includes any form of contract, however nominated, for the bailment or leasing of a motor vehicle, which contains both of the following, or any other arrangement having a similar purpose or effect:

(i) The buyer contracts to pay as compensation a sum substantially equivalent to or in excess of the value of the motor vehicle.

(ii) Ownership of the motor vehicle may be transferred to the buyer.

(3) The term includes and applies to an extension, deferment, renewal or other revision of the installment sale contract.

(4) The term excludes the following:

(i) A sale or contract for sale upon an open book account, if both of the following conditions are met:

(A) The installment seller has not retained or taken a security interest in the motor vehicle sold or a collateral security for the buyer's obligation.

(B) The buyer:

(I) is not required to pay a sum other than the purchase price of the motor vehicle sold in connection with the sale or extension of credit; and

(II) is obligated to pay for the motor vehicle in full within 90 days from the time the sale or contract for sale was made.

(ii) A right to acquire possession of goods under a lease, unless the lease:

(A) constitutes a security interest as defined in 13 Pa.C.S. § 1201 (relating to general definitions); and

(B) is subject to 13 Pa.C.S. Div. 9 (relating to secured transactions).

"Installment seller." A person engaged in the business of selling, hiring or leasing a motor vehicle under an installment sale contract or a legal successor in interest to the person.

"Insurance charges." Premiums, commissions and other payments authorized by insurance statutes or regulations of this Commonwealth.

"Licensee." A person who has been issued a license as an installment seller, a sales finance company or a collector-repossessor under this chapter, which license has not expired and has not been surrendered or revoked.

"Manufactured home." The term includes both of the following:

(1) A manufactured home as it is defined under section 603(6) of the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383, 42 U.S.C. § 5402(6)).

(2) A mobile home as defined in 75 Pa.C.S. § 102 (relating to definitions).

"Mobility vehicle." As defined in section 2 of the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act.

"Motor vehicle."

(1) A device in which, upon which or by which a person or property is or may be transported or drawn upon a public highway.

(2) The term includes a trailer, semitrailer, manufactured home, recreational vehicle and mobility vehicle.

(3) The term excludes the following:

(i) A tractor, a power shovel, road machinery, agricultural machinery and other machinery not designed primarily for highway transportation but which may incidentally transport persons or property on a public highway.

(ii) A device that moves upon or is guided by a track or travels through the air.

"Principal amount financed." The unpaid purchase price balance plus the following:

(1) The charges for any insurance required or obtained as security for or by reason of the sale of a motor vehicle under an installment sale contract.

(2) Other costs or charges necessary or incidental to the sale of the motor vehicle under an installment sale contract.

(3) Amounts representing payment of a prior credit or lease balance to discharge a security interest, lien or lease interest on a motor vehicle or other property traded or returned.

"Purchase price." The price measured in dollars at which an installment seller would in good faith sell to a buyer, and the buyer would in good faith buy from the seller, a motor vehicle that is the subject matter of an installment sale contract, if the sale were a cash sale instead of an installment sale.

"Recreational vehicle." As defined in section 2 of the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act.

"Retail sale." The sale of a motor vehicle for the buyer's use or another's use from which the buyer derives a benefit or satisfaction.

"Sales finance company."

(1) A person engaged as principal, agent or broker in the business of financing or soliciting the financing of an installment sale contract made between other parties.

(2) The term includes the following:

(i) A person in the business of acquiring, investing in or lending money or credit on the security of an installment sale contract or any interest in the contract, whether by discount, purchase or assignment of the contract, or otherwise.

(ii) An installment seller, whether or not licensed under this chapter, who finances an installment sale contract for another seller or a sales finance company.

(3) The term excludes a person to the extent that the person is exempt under section 6229(e) (relating to transfer).

"Security interest." A security interest as provided by 13 Pa.C.S. Div. 9 (relating to secured transactions).

"Service contract." A written contract, optional on the part of a buyer, to perform over a fixed period of time or for a specified duration services regarding the maintenance or repair of a motor vehicle.

"Time balance." The sum of the principal amount financed and the finance charge.

"Unpaid purchase price balance." The difference between the purchase price and the down payment.

"Warranty."

(1) Either of the following, which becomes part of the basis of the bargain between a buyer and an installment seller for purposes other than resale:

(i) A written declaration of fact or written promise made in connection with the sale of a motor vehicle by an installment seller or manufacturer to a buyer that relates to the nature of the materials or workmanship regarding the motor vehicle and affirms or promises that the motor vehicle is free of defects or will meet a specified level of performance over a specified period of time.

(ii) Any undertaking in writing in connection with the sale of a motor vehicle by an installment seller or manufacturer to refund, repair, replace or take other remedial action with respect to the motor vehicle if the motor vehicle fails to meet the specifications set forth in the undertaking.

(2) The term excludes a service contract and an extended warranty with the characteristics of a service contract.

Cross References. Section 6202 is referred to in section 6102 of Title 7 (Banks and Banking).



Section 6203 - Authority of department

(a) Powers.--The department has the authority to do any of the following:

(1) Investigate the business activities of a licensee and person engaged in a business contemplated by this chapter by the following means:

(i) Examining the records of the licensee and person.

(ii) Accessing the offices and places of business of the licensee and person and the records of the licensee and person.

(2) Examine the records, safes and vaults of a person described under subsection (b)(2) for the purpose of discovering violations of this chapter.

(3) Require the attendance and testimony of witnesses and the production of records relating to a business that the department has the authority to investigate. For the purposes of this subsection, a duly authorized representative of the department may sign subpoenas, administer oaths and affirmations, examine witnesses and receive evidence.

(4) Prescribe the minimum information to be shown in the records of a licensee so as to enable the department to determine compliance with the provisions of this chapter.

(5) Promulgate regulations and issue orders, statements of policy and written interpretations as necessary or appropriate for the interpretation or enforcement of this chapter.

(6) Reduce the amount of or prohibit entirely a cost regarding the retaking, storing or repairing of a motor vehicle under section 6256 (relating to buyer's liability for costs) if the cost:

(i) appears to be fictitious, unnecessary, unreasonable or exorbitant; or

(ii) would not have been incurred by a prudent person under similar circumstances.

(b) Applicability.--

(1) This section applies whether the person acts or claims to act as principal, agent or broker, either under or without the authority of this chapter.

(2) A person who is not licensed under this chapter is presumed to be engaged in a business contemplated by this chapter if the person, as principal, agent or broker, advertises or solicits business for which a license is required by the provisions of this chapter.

(c) Administration.--In the case of disobedience of a subpoena or the noncooperation of a witness appearing before the department, the department may invoke the aid of the courts, and the court shall issue an order requiring the person subpoenaed to obey the subpoena, give evidence or produce records relative to the matter in question. Failure to obey the court order may be punished by the court as contempt.

(d) Expenses.--The expenses incurred by the department in connection with an examination or investigation, including a proportionate part of the salary of an examiner or other employee of the department and counsel assigned by the department, may be assessed by the department upon the particular person examined or investigated.



Section 6204 - Records

(a) General rule.--A licensee shall maintain, at the place of business designated in the license certificate, records of the business conducted under the license issued for the place of business so as to enable the department to determine whether the licensee's business contemplated by this chapter is being operated in accordance with the provisions of this chapter.

(b) Multiple places of business.--A licensee operating two or more licensed places of business in this Commonwealth may maintain the general control records of all the offices at any one of the offices, or at any other office maintained by the licensee, upon the following:

(1) The filing of a written request with the department designating the office at which the control records are maintained.

(2) Approval of the request by the department.

(c) English language.--Records of a licensee shall be maintained in the English language.

(d) Preservation.--Records of a licensee shall be preserved and available for examination by the department for at least two years after making the final entry therein.



Section 6205 - Appeals

An appeal may be taken from the action of the department in suspending and revoking a license under section 6218 (relating to revocation or suspension of license) or imposing a civil penalty under section 6274 (relating to civil penalty by department) in accordance with the procedure prescribed by 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).



Section 6206 - Deposit of fees and fines

License fees and fines that are received by the department under this chapter shall be deposited in the State Treasury to the credit of a special fund for the use of the department in administering this and other laws of this Commonwealth placed under its administration.



Section 6207 - Distribution of information

(a) Department.--The department shall provide a copy of the provisions of this chapter to each licensee in conjunction with the licensee's initial license and all renewal applications.

(b) Licensee.--

(1) A licensee shall make the information under subsection (a) available to its employees.

(2) A copy of the information under subsection (a) shall be kept at the licensee's place of business for inspection by a buyer.



Section 6208 - Venue

An action on an installment sale contract shall be commenced in a county where any of the following occurred:

(1) The buyer signed the contract.

(2) The buyer resides at the commencement of the action.

(3) The buyer resided when the contract was entered into.



Section 6209 - Applicability

(a) Consumer discount companies.--The provisions of this chapter do not affect or impair a business conducted lawfully under a license issued under the act of April 8, 1937 (P.L.262, No.66), known as the Consumer Discount Company Act.

(b) Other extensions of credit.--The provisions of this chapter do not apply to an extension of credit for the purchase of a motor vehicle, including the financing of other costs or charges necessary or incidental to the sale or financing of a motor vehicle, made under the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.



Section 6210 - Consumer complaints

(a) Review and investigation.--The department shall review and investigate, as appropriate, any consumer complaints or information obtained through examinations relating to any activities regulated by this chapter, including, but not limited to, those pertaining to charges for service contracts, warranties, debt cancellation agreements, debt suspension agreements and insurance products not required by section 6241 (relating to insurance).

(b) Annual reports.--The department shall annually report to the Consumer Protection and Professional Licensure Committee of the Senate and the Consumer Affairs Committee of the House of Representatives the number and disposition of such enforcement actions and consumer complaint resolutions.



Section 6211 - General license rules

(a) License required.--The following persons may engage or continue to engage in this Commonwealth as a principal, employee, agent or broker only as authorized in this chapter and under a license issued by the department:

(1) An installment seller.

(2) A sales finance company.

(3) A collector-repossessor.

(b) Term.--

(1) Subject to paragraph (2), unless revoked or suspended under section 6218 (relating to revocation or suspension of license) or otherwise surrendered, a license shall be valid for one year.

(2) A license shall expire on October 1 annually, after the license is initially approved or renewed.

(c) Transfer or assignment.--A license may not be transferred or assigned.



Section 6212 - Initial license application

(a) General rule.--An initial license application shall be in writing, under oath and in the form prescribed by the department.

(b) Contents.--An initial license application shall contain the following:

(1) The name under which the business is conducted.

(2) The physical street address of the place of business.

(3) The date of registration with the Secretary of the Commonwealth of any fictitious or trade name of the business.

(4) If the applicant is a corporation:

(i) the date and place of incorporation; and

(ii) the names and addresses of the officers and directors.

(5) If the applicant is an individual owner, the name and residence address of the owner.

(6) If the applicant is a partnership, association or limited liability company, the name and residence address of each owner, partner or member and any managers.

(7) Any other information that the department requires.

(c) Process; notice.--

(1) An application filed by an association or corporation shall be accompanied by a power of attorney showing the name and address of the authorized agent in this Commonwealth upon whom judicial and other process or legal notice may be served.

(2) The department is authorized to accept service of process or notice if the agent in paragraph (1):

(i) has died;

(ii) is removed from this Commonwealth; or

(iii) is under a legal disability or otherwise disqualified from serving as agent.

Cross References. Section 6212 is referred to in sections 6216, 6219 of this title.



Section 6213 - Bond

(a) Bond required.--A bond shall accompany each license application for a sales finance company and collector-repossessor.

(b) Form.--The bond shall be in the form prescribed by the department.

(c) Amount.--

(1) A bond for a sales finance company shall be in the amount of $10,000.

(2) A bond for a collector-repossessor shall be in the amount of $5,000.

(d) Execution.--

(1) Except as provided in paragraph (2), the bond shall be executed by a surety company authorized by the laws of this Commonwealth to transact business.

(2) If the bond accompanying a license application for a sales finance company is filed by a financial institution within this Commonwealth, the financial institution may execute the bond on its own behalf.

(3) The bond shall be executed to the Commonwealth.

(e) Purpose.--The bond shall be for the use of the Commonwealth and for any person aggrieved by the misconduct of the licensee.

(f) Condition.--The condition of the bond is that the licensee will:

(1) comply with and abide by the provisions of this chapter and the rules and regulations of the department; and

(2) pay to the Commonwealth, the department or a person all money due to each under the provisions of this chapter.

(g) Action on bond.--A person may maintain an action on the bond in a court having jurisdiction of the amount claimed if all the following occur:

(1) The person is aggrieved by the misconduct of a licensee.

(2) The person receives a judgment against the licensee for the misconduct.

(3) The person executes on the judgment.

(4) The department assents to the action on the bond.

Cross References. Section 6213 is referred to in sections 6216, 6218, 6219 of this title.



Section 6214 - License fees

(a) Amount.--A license application shall be accompanied by a license fee as set forth in section 603-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(b) Abatement.--No abatement in the amount of the license fee shall be made if the license is:

(1) issued for less than one year; or

(2) surrendered, canceled or revoked prior to the expiration of the license period for which the license was issued.

Cross References. Section 6214 is referred to in sections 6216, 6219 of this title.



Section 6215 - License certificate

(a) Issuance.--If the department approves an applicant's license application, it shall issue to the applicant a license certificate showing the name and address of the person authorized to do business under the license.

(b) Public inspection.--

(1) An installment seller and a sales finance company shall post the license certificate in a conspicuous place in the place of business of the licensee so that the certificate is in full view of the public at all times.

(2) A collector-repossessor shall carry the license certificate in the immediate possession of the collector-repossessor whenever engaged in the type of business for which the license is issued so that the certificate may be presented for inspection upon request by any person entitled to inspection.

(c) Amendment.--

(1) A licensee desiring to change the address of the place of business shall:

(i) give prior written notice to the department;

(ii) return the license certificate to the department for amendment; and

(iii) retain a copy of the license certificate.

(2) The department shall amend the license certificate to show the new address and the date. The new address shall thereafter be the authorized address of the licensee.

(3) A licensee is not required to pay a charge for amendment of a license certificate to effect a change of address.



Section 6216 - License renewal

An application for a license renewal shall have the following characteristics:

(1) The application shall be in writing, under oath and in the form prescribed by the department.

(2) The application shall be filed at least 15 days prior to October 1.

(3) The application shall include an update of the information under section 6212(b) and (c)(1) (relating to initial license application).

(4) The application shall be accompanied by the following:

(i) A new bond under the same provisions as set forth in section 6213 (relating to bond), which shall be filed annually at least 15 days prior to October 1.

(ii) A license fee under the same provisions as set forth in section 6214 (relating to license fees), which shall be paid annually on or before October 1 for each license and place of business.



Section 6217 - Refusal to issue license or license renewal

(a) Discretionary refusal.--Subject to subsection (b), the department may refuse to issue a license or renew a license because of any of the following:

(1) The applicant has made a material misstatement in the application for license or license renewal.

(2) The existence of any of the grounds under section 6218(a) (relating to revocation or suspension of license).

(3) The department is not satisfied that the financial responsibility, character, reputation, integrity and general fitness of the applicant command the confidence of the public and warrant the belief that the business for which the license application is filed will be operated lawfully, honestly, fairly and in accordance with this chapter and the general laws of this Commonwealth. In so determining, the department shall consider the applicant's:

(i) owners, partners or members and any managers, if the applicant is a partnership, association or limited liability company; and

(ii) officers and directors, if the applicant is a corporation.

(b) Mandatory refusal.--

(1) The department may not issue a license to an applicant under this chapter until the expiration of at least one year from the effective date of any revocation of the applicant's license or the department's refusal to issue a license or license renewal to the applicant.

(2) The department may not issue a license or renew a license if, within ten years of the date of license application or license renewal application, the applicant or the applicant's affiliate, owner, partner, member, officer, director, employee or agent has pleaded guilty to, has entered a plea of nolo contendere to or has been convicted of a violation under section 6271 (relating to operating without license) or subsection A of section 37 of the former act of June 28, 1947 (P.L.1110, No.476), known as the Motor Vehicle Sales Finance Act.

(3) Subject to paragraph (4), if an applicant's license was previously revoked under this chapter or the former Motor Vehicle Sales Finance Act, the department may not issue another license to the applicant if, within ten years of the date of license application, the applicant or the applicant's affiliate, owner, partner, member, officer, director, employee or agent has pleaded guilty to, has entered a plea of nolo contendere to or has been convicted of any violation of this chapter or the former Motor Vehicle Sales Finance Act.

(4) If an applicant's license was previously revoked under the former Motor Vehicle Sales Finance Act solely on the basis of the conduct of the applicant's spouse, paragraph (3) is not applicable.

(c) License fee.--

(1) Except as provided in paragraph (2), if the department rejects a license application or license renewal application, it shall return the license fee that accompanied the application.

(2) The department may retain all or part of the license fee if the license application or license renewal application was rejected based wholly or partially on false information furnished by the applicant in the application.



Section 6218 - Revocation or suspension of license

(a) Grounds.--Upon notice under subsection (b), the department may revoke or suspend a license if it discovers a fact or condition that, had it existed or been discovered at the time of filing of any license application, would have warranted disapproval of the application or if it finds that the licensee has engaged in any of the following:

(1) Made a material misstatement in the license application.

(2) Violated a provision of this chapter.

(3) Violated an order or regulation issued by the department under and within the authority of this chapter.

(4) Failed to comply with a demand, order or regulation of the department lawfully made by the department under and within the authority of this chapter.

(5) Refused or refuses to permit the department to make examinations authorized by this chapter.

(6) Failed to maintain in effect the bond required under section 6213 (relating to bond), in the case of a sales finance company and collector-repossessor.

(7) Failed to maintain satisfactory records required by this chapter or prescribed by the department.

(8) Falsified records required by this chapter to be maintained of the business contemplated by this chapter.

(9) Failed to file a report with the department within the time stipulated in this chapter.

(10) Failed to pay the fine required by this chapter for failure to file reports to the department within the time stipulated.

(11) Defrauded a buyer to the buyer's damage or willfully failed to perform a written agreement with a buyer.

(12) With respect to the tax or fee due the Commonwealth upon the sale of a motor vehicle:

(i) Failed to collect the tax or fee.

(ii) Collected the tax or fee and failed to issue a true copy of the tax report to the purchaser, as required by law.

(iii) Issued a false or fraudulent tax report or copy thereof.

(iv) Failed to pay the tax or fee to the Commonwealth at the time and in the manner required by law.

(13) Engaged in unfair, deceptive, fraudulent or illegal practices or conduct in connection with a business regulated by this chapter.

(b) Notice.--

(1) The department shall provide 30 days' written notice to the licensee for a revocation or suspension of a license.

(2) The notice under this subsection shall be forwarded by registered mail to the place of business of the licensee, as shown in the license application or as amended on the license certificate in case of change of address subsequent to issuance of the license certificate.

Cross References. Section 6218 is referred to in sections 6205, 6211, 6217, 6219, 6242, 6274 of this title.



Section 6219 - Multiple places of business

(a) License application.--A separate license application under section 6212 (relating to initial license application) shall be filed for each place of business conducted by or to be established by a licensee within this Commonwealth.

(b) Bond.--A bond under section 6213 (relating to bond) shall be filed for each place of business conducted by a sales finance company and a collector-repossessor within this Commonwealth.

(c) License fee.--With respect to section 6214 (relating to license fees), a separate license fee in the same amount shall be paid for each place of business conducted by a licensee within this Commonwealth.

(d) Requirements.--

(1) Except as provided in paragraph (2), only one place of business may be operated under the same license.

(2) For an installment seller, only one license is required if:

(i) every place of business is conducted under one name; and

(ii) the business records are kept in one place.

(3) A licensee may operate more than one place of business only after performing the following actions:

(i) Filing an application for each additional place of business.

(ii) Furnishing a bond for each additional place of business in the case of a sales finance company and collector-repossessor.

(iii) Paying the respective license fee for each place of business.

(e) License suspension and revocation.--

(1) Subject to paragraph (2), the department may revoke or suspend only the particular license to which grounds exist under section 6218(a) (relating to revocation or suspension of license).

(2) If the department finds that grounds for revocation are of general application to all places of business or more than one place of business operated by a licensee, it may revoke all the licenses issued to the licensee or those licenses to which grounds exist.



Section 6221 - Requirements

6230. Statement of account to buyer.

6231. Payment receipts.

6232. Release of liens.

6233. Prohibited charges.

6234. Waiver of statutory protection prohibited.

6235. Effect of license expiration, surrender and revocation on contracts.

6236. Enforcement.

§ 6221. Requirements.

(a) General rule.--An installment sale contract shall:

(1) be in writing;

(2) contain all the agreements between a buyer and an installment seller relating to the installment sale of the motor vehicle sold;

(3) be signed by the buyer and seller; and

(4) be complete as to all essential provisions before the buyer signs the contract.

(b) Copies.--

(1) The installment seller shall furnish an exact copy of the installment sale contract without charge to the buyer at the time the buyer signs the contract.

(2) The buyer's copy of the contract shall contain the signature of the seller identical to the signature on the original contract.

(3) Upon request, a holder shall furnish to the buyer a duplicate copy of the contract upon payment of a reasonable fee not to exceed the cost of production.

(c) Acknowledgment.--

(1) The installment seller shall obtain from the buyer a written acknowledgment of the buyer's receipt of a copy of the contract.

(2) The acknowledgment shall be:

(i) printed below the buyer's signature to the contract, if attached to the contract; and

(ii) independently signed by the buyer.

(d) Equal periods and amounts.--An installment sale contract shall provide for payment of the time balance in substantially equal periods and amounts except in the following instances:

(1) The buyer expects the buyer's income to vary because of seasonal employment, seasonal sales, use of accelerated depreciation for tax purposes or other known causes, in which case the contract may provide for payment of the time balance in amounts that vary with the expected varying income.

(2) The sale of a heavy commercial motor vehicle.

(3) The sale of a motor vehicle to a salesperson licensed under the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act.

(4) When the contract provides for fixed residual value financing.

(e) Disclosures.--

(1) Prior to a buyer's execution of an installment sale contract, an installment seller shall provide to the buyer an oral and a written disclosure in plain language.

(2) The written disclosure shall:

(i) be separate from the contract to be signed by the buyer;

(ii) be complete without any blank spaces; and

(iii) advise that the purchase of specific items related to acquiring the motor vehicle is voluntary and not required as a condition of the buyer's receiving the installment sale contract loan. The items to which this subparagraph applies:

(A) include a service contract, warranty, debt cancellation agreement, debt suspension agreement and insurance products not required by section 6241 (relating to insurance); and

(B) exclude an option or accessory physically attached to the motor vehicle.

(3) The completed written disclosure shall be copied exactly and furnished by the seller to the buyer at no cost when the buyer receives a copy of the contract.

(f) Definition.--As used in this section, the term "fixed residual value financing" means the manner of purchase whereby a buyer listed as the owner on the motor vehicle title agrees, at the conclusion of a predetermined schedule of installment payments made in substantially equal periods and amounts, to:

(1) satisfy the balance of the contractual amount owing;

(2) refinance any balance owing on the terms previously agreed upon at the time of executing the installment sale contract; or

(3) surrender the motor vehicle at the time and manner agreed upon at the time of executing the contract.

Cross References. Section 6221 is referred to in section 6275 of this title.



Section 6222 - Contents

An installment sale contract shall contain the following:

(1) The full name and address of all the parties to the contract.

(2) The date that the buyer signed the contract.

(3) A description of the motor vehicle sold, which shall be sufficient for accurate identification.

(4) The notice under section 6223 (relating to notice).

(5) The following items in writing and in a clear and conspicuous manner, with each component of each subparagraph listed separately:

(i) The purchase price of the motor vehicle, which shall include the following:

(A) Taxes.

(B) Charges for delivery.

(C) Charges for servicing, repairing or improving the motor vehicle.

(D) Charges for a service contract, which:

(I) shall appear as separate items after the following or substantially similar words, which shall be boldface, underlined, adjacent to the purchase price and in type print size not smaller than that used for all item categories: "including optional service contracts and/or extended warranties in the amount of"; or

(II) may be separately included as "other charges" under subparagraph (v).

(E) Charges for accessories and installation.

(F) Other charges normally included in the delivered purchase price of a motor vehicle.

(ii) The down payment made by the buyer at the time of or prior to execution of the contract, which shall separately indicate the extent to which it is made in cash or represented by either or both of the following:

(A) The agreed-upon value of a trade-in motor vehicle, along with a description of the trade-in sufficient for accurate identification.

(B) Other goods.

(iii) The unpaid purchase price balance, which is the difference between the following:

(A) The purchase price under subparagraph (i).

(B) The down payment under subparagraph (ii).

(iv) Insurance charges, the payment for which the seller agrees to extend credit to the buyer, which shall set forth the term of insurance, a concise description of the coverage and the amount of the premium.

(v) Other charges necessary or incidental to the sale or financing of a motor vehicle:

(A) which the seller contracts to retain, receive or pay on behalf of the buyer; or

(B) for which the seller agrees to extend credit to the buyer as authorized by this chapter, including charges for a debt cancellation agreement and debt suspension agreement.

(vi) The principal amount financed, which is the sum of the following:

(A) The unpaid purchase price balance under subparagraph (iii).

(B) The insurance charges under subparagraph (iv).

(C) The other charges under subparagraph (v).

(D) Amounts representing payment of a prior credit or lease balance to discharge a security interest, lien or lease interest on a motor vehicle or other property traded or returned.

(vii) The finance charge, which is the consideration in excess of the purchase price under subparagraph (i), excluding insurance charges under subparagraph (iv) and other charges under subparagraph (v), and which the buyer agrees to pay to the seller for the privilege of purchasing the motor vehicle under the installment sale contract.

(viii) The time balance, which represents the total obligation of the buyer and which is the sum of the following:

(A) The principal amount financed under subparagraph (vi).

(B) The finance charge under subparagraph (vii).

(ix) The payment schedule, which shall state the number, amount and timing of the payments required to liquidate the time balance.

(6) A description that reasonably identifies collateral security in which a security interest is provided to secure the buyer's obligation pursuant to 13 Pa.C.S. § 9108 (relating to sufficiency of description), including the motor vehicle and other collateral.

(7) A summary notice of the buyer's principal legal rights regarding prepayment of the contract, rebate of finance charge and reinstatement of the contract in the event of repossession and notice of the right to receive the statement of account under section 6230(a) (relating to statement of account to buyer).

(8) Specific provisions regarding the following:

(i) The holder's right to accelerate the maturity of the contract upon default or other breach of contract.

(ii) The buyer's liability respecting nonpayment.

(iii) The dollar or percentage amount of late charges that may be imposed due to a late payment, other than a deferral or extension charge.

(iv) Repossession and sale of the motor vehicle, in case of default or other breach of contract.

(9) The following statement:

If you encounter a problem, you may have additional rights under the Unfair Trade Practices and Consumer Protection Law, which is enforced by the Pennsylvania Office of Attorney General, Bureau of Consumer Protection.

Cross References. Section 6222 is referred to in sections 6224, 6226, 6233, 6243 of this title.



Section 6223 - Notice

(a) Requirement.--An installment sale contract shall contain the notice under subsection (b), which shall be printed directly above the space provided for the signature of the buyer.

(b) Form.--

(1) Except as provided in paragraph (2), the notice shall be in the following form:

NOTICE TO BUYER: Do not sign this contract in blank. You are entitled to an exact copy of the contract you sign. Keep it to protect your legal rights. Any holder of this consumer credit contract is subject to all claims and defenses which the buyer could assert against the seller of goods or services obtained pursuant hereto or with the proceeds hereof. Recovery hereunder by the buyer shall not exceed amounts paid by the buyer hereunder.

(2) In the notice, the words "lessee" or "mortgagor" may be substituted for the word "buyer," and the words "lease" or "mortgage" may be substituted for the word "contract."

Cross References. Section 6223 is referred to in section 6222 of this title.



Section 6224 - Itemization

Costs and charges under sections 6222 (relating to contents) and 6242 (relating to other costs included in amount financed) shall be separately itemized in an installment sale contract as to their nature and amounts.



Section 6225 - Disclosure

If an installment seller retains a portion of the charge for a good or service provided by another person, the seller shall disclose that the seller may retain a portion of the charge.



Section 6226 - Heavy commercial motor vehicle

(a) Variable finance charge percentage rate.--Notwithstanding any provision of law to the contrary, the finance charge percentage rate included in an installment sale contract for the sale of a heavy commercial motor vehicle may vary during the term of the contract pursuant to a formula or index set forth in the contract that is made readily available to and verifiable by the buyer and beyond the control of the holder of the contract.

(b) Determinations.--Notwithstanding that the finance charge percentage rate may increase or decrease over the term of the contract according to a formula or index set forth in the contract, the rate applicable to the transaction as of the date of execution of the contract may be used to determine the following:

(1) The amount of finance charge under section 6222(5)(vii) (relating to contents).

(2) The time balance under section 6222(5)(viii).

(3) The payment schedule under section 6222(5)(ix).



Section 6227 - Manufactured homes

(a) Optional contract provisions.--An installment sale contract for the sale of a manufactured home may:

(1) require the buyer to pay real estate taxes that may thereafter be levied upon the manufactured home and furnish the installment seller or holder with proof of payment of real estate taxes in the manner that the contract prescribes; and

(2) upon the buyer's failure to pay the real estate taxes or furnish the required proof of payment, allow the seller or holder to accelerate payments or repossess the manufactured home, or both.

(b) Sale.--If the manufactured home is sold by a tax-levying unit of government for nonpayment of real estate taxes by the buyer, the following is not affected or divested:

(1) A lien or encumbrance contained in the title of the vehicle pursuant to 75 Pa.C.S. (relating to vehicles).

(2) An encumbrance filed of record against the vehicle under the provisions of 13 Pa.C.S. (relating to commercial code).



Section 6228 - Prohibited provisions

An installment sale contract may not contain any of the following:

(1) Blank spaces to be filled in after the contract has been signed, except regarding serial numbers or other identifying marks that are not available for description of the motor vehicle at the time of execution of the contract.

(2) An acceleration clause under which all or part of the time balance represented by payments not yet matured may be declared immediately payable because the installment seller or holder deems itself to be insecure. This paragraph does not apply to an acceleration clause authorizing the seller or holder to declare the entire time balance due and payable in case of any of the following:

(i) The buyer's default in the payment of one or more installment payments.

(ii) The buyer's failure to pay taxes levied against the motor vehicle.

(iii) The buyer's failure to furnish proof of payment of taxes levied against the motor vehicle.

(iv) Use of the motor vehicle for illegal purposes.

(v) The buyer's filing for bankruptcy.

(vi) The buyer's default in the payment of a cross-collateralized obligation.

(vii) The buyer's intentionally providing fraudulent and misleading information on a credit application.

(3) A provision authorizing a person acting on behalf of the seller or holder to enter upon the premises of the buyer unlawfully or to commit a breach of the peace in the repossession of the motor vehicle or collateral security.

(4) A provision whereby the buyer waives a right of action against the seller, holder, collector-repossessor or other person acting on behalf of the holder for an illegal act committed in the collection of payments under the contract or in the repossession of the motor vehicle or collateral security.

(5) A provision whereby the buyer executes a power of attorney appointing the seller, the holder, a collector-repossessor or the agent of any of them as the buyer's agent in the collection of payments under the contract or in the repossession of the motor vehicle or collateral security. This paragraph does not apply to a power of attorney issued by the buyer to an attorney at law to be used only in the collection of the obligation by legal process.

(6) A provision relieving the holder or other assignee from liability for legal remedies that the buyer may have had against the seller under the contract or a separate instrument executed in connection with the contract.

(7) A provision requiring or entailing the execution of a note or series of notes by the buyer, which when separately negotiated will extinguish as to third parties a right of action or defense that the buyer may have against the original seller.



Section 6229 - Transfer

(a) Installment seller.--An installment seller of a motor vehicle under an installment sale contract executed in this Commonwealth may not sell, transfer or assign the obligation represented by the contract to a person in this Commonwealth or elsewhere unless the person is licensed as a sales finance company under this chapter.

(b) Sales finance company.--A sales finance company licensed under this chapter may not sell, transfer or assign the obligation represented by an installment sale contract executed in this Commonwealth, which it has lawfully acquired, to a person in this Commonwealth or elsewhere unless the person is licensed as a sales finance company under this chapter.

(c) Notice; effect on subsequent holder.--If an installment sale contract is lawfully sold, transferred or assigned to a person who is licensed as a sales finance company under this chapter, the buyer's payment or tender of payment made to and service of notice on the last known holder is binding on a subsequent holder until the new holder furnishes to the buyer a written notice of the sale, transfer or assignment that sets forth the name and address of the new holder authorized to receive future payments on the contract.

(d) Default; notice; effect on subsequent holder.--

(1) If an installment sale contract lawfully acquired by a sales finance company is in default, the holder may resell, retransfer or reassign the contract to the installment seller from whom the contract was originally acquired.

(2) The buyer's payment or tender of payment made to and service of notice on the last known holder is binding on a subsequent holder until the new holder furnishes to the buyer a written notice of the resale, retransfer or reassignment that sets forth the following:

(i) The name and address of the new holder authorized to receive future payments on the contract.

(ii) The unpaid time balance.

(iii) The accrued late charges due under the contract.

(e) Applicability.--

(1) This section does not apply to an assignment of an aggregation of installment sale contracts:

(i) which is executed by a seller or sales finance company only as a security interest securing payment or performance of a bona fide commercial loan, obtained at lawful rates of interest from a person regularly engaged in the business of lending money on the security of the assigned collateral or amounts due pursuant to a security or debt instrument; and

(ii) under which, in the absence of default or other bona fide breach of the loan contract:

(A) ownership of the assigned contracts remains vested in the assignor; and

(B) collection of payments on the assigned contracts is made by the assignor.

(2) An assignment of an aggregation of loan contracts under this section may not be for the purpose of evading or circumventing the provisions of this chapter.

Cross References. Section 6229 is referred to in section 6202 of this title.



Section 6230 - Statement of account to buyer

(a) Information to be included.--At any time after the execution of an installment sale contract and within one year after the termination of the contract, a holder of the contract shall furnish to the buyer upon request a complete and detailed statement of account showing the following:

(1) All amounts paid by the buyer on account of the obligation, dates of payment and the allocation of the payments to the reduction of:

(i) Time balance.

(ii) Refinance charges.

(iii) Late charges.

(iv) Court costs.

(v) Attorney fees.

(vi) Costs of retaking, repairing and storing the motor vehicle.

(vii) Other costs permitted under the provisions of this chapter and the contract.

(2) All amounts credited to the buyer as rebates for prepayment and unexpired premiums on canceled insurance.

(3) The amount of the installment payments, accrued charges and expenses incurred, which are due and payable.

(4) The number, amount and due dates of installment payments to become due and payable.

(b) Copies.--

(1) The buyer shall be furnished with one statement of account without charge during the term of the contract or within one year after the termination of the contract.

(2) Upon request and payment of a reasonable fee not to exceed the cost of production, a holder shall furnish to the buyer an additional statement of account.

Cross References. Section 6230 is referred to in sections 6222, 6254 of this title.



Section 6231 - Payment receipts

(a) When necessary.--When payment is made on an installment sale contract, the person receiving the payment shall, at the time of receiving the payment, furnish a complete written payment receipt to the buyer or individual making the payment on behalf of the buyer if:

(1) the buyer requests such receipt; or

(2) payment is made in cash.

(b) Contents.--The payment receipt shall contain the following:

(1) The date, amount and nature of the payment.

(2) An identification of the obligation to which the payment is applicable.

(3) The signature or initials of the person receiving the payment on behalf of the holder.

(4) The unpaid time balance remaining due after crediting the payment.

(5) The amount attributed to late charges, independent of the payment applied to the reduction of the time balance.

(c) Self-addressed stamped envelope.--The holder may require the buyer to supply a self-addressed stamped envelope as a condition of mailing the receipt if the buyer:

(1) elects to make a payment by mail; and

(2) is previously notified of the need for the envelope.



Section 6232 - Release of liens

(a) Duty of holder.--Upon payment in full of the time balance and other amounts lawfully due under an installment sale contract, a holder shall perform the following:

(1) Upon request, return to the buyer all instruments in the form maintained by the holder, except those filed or recorded with a public official and retained in the files of the official, which:

(i) evidence the buyer's indebtedness or constitute security under the contract; and

(ii) were signed by the buyer or the buyer's surety or guarantor, in conjunction with the contract.

(2) Specify on the instruments under paragraph (1) that the buyer's obligation has been paid in full.

(3) Release all security interests in the motor vehicle or collateral security for the obligation of the buyer under the contract.

(4) Deliver to the buyer any assignments and documents of title as may be necessary to vest the buyer with complete evidence of title.

(b) Delivery of certificate of title.--The certificate of title for the motor vehicle shall be delivered to the buyer within ten days of the date of tender of payment in full by mail or other arrangements made between the buyer and holder.



Section 6233 - Prohibited charges

(a) General rule.--Except as provided in subsections (b) and (c), a licensee may directly or indirectly charge, contract for, collect or receive from the buyer, in connection with the retail sale of a motor vehicle under an installment sale contract, insurance charges, other charges necessary or incidental to the sale of the motor vehicle, finance charges, refinance charges, late charges, recording and satisfaction fees, court costs, attorney fees and costs of retaking, repairing and storing a repossessed motor vehicle, which are disclosed as required by section 6222(5) (relating to contents).

(b) Exception.--A licensee may not directly or indirectly charge, contract for, collect or receive from the buyer, in connection with the retail sale of a motor vehicle under an installment sale contract, any further or other amount for costs, charges, examination, appraisal, service, brokerage, commission, expense, interest, discount, fees, fines, penalties or other thing of value in excess of the amounts permitted under subsection (a) or (c).

(c) Manufactured homes.--An installment seller of a manufactured home may charge appraisal fees, brokerage fees and commissions if they represent actual charges and are properly disclosed to the buyer.

(d) Charges if contract not consummated.--

(1) Subject to paragraph (2), a licensee may not collect a charge in connection with a contemplated sale of a motor vehicle under an installment sale contract if the contract is not consummated.

(2) Paragraph (1) does not affect the legal status of a deposit paid by a prospective buyer to a seller as a binder on the contemplated purchase of a motor vehicle.

(e) Unenforceable provision.--If an installment sale contract contains a provision that authorizes a prohibited charge, the provision is unenforceable.



Section 6234 - Waiver of statutory protection prohibited

(a) General rule.--A buyer may not validly waive through an action, agreement or statement any provision of this chapter intended to protect a buyer of a motor vehicle.

(b) Choice of law.--A buyer's waiver of the provisions of this chapter, including any purported waiver effected by a contractual choice of the law of another jurisdiction contained in an installment sale contract, shall be deemed contrary to public policy and is void and unenforceable.



Section 6235 - Effect of license expiration, surrender and revocation on contracts

(a) Effect.--The expiration, surrender or revocation of a license issued under this chapter to an installment seller or sales finance company does not impair or affect the obligation under an installment sale contract entered into lawfully or lawfully acquired by the licensee prior to the effective date of the expiration, surrender or revocation of the license.

(b) Charges by holder prohibited.--A holder of an installment sale contract forfeits the right to charge, contract for, receive or collect refinance charges authorized by this chapter for renewal of the contract, if the holder's license has expired, was surrendered or was revoked prior to the date of the renewal.

(c) Sale, transfer and assignment of contracts.--A licensee whose license has expired, was surrendered or was revoked may sell, transfer or assign contracts entered into or acquired prior to the expiration, surrender or revocation to a licensed sales finance company, which may renew the contracts in accordance with the provisions of this chapter.

(d) Prohibitions regarding contracts.--A licensee whose license has expired, was surrendered or was revoked may not:

(1) enter into new contracts for the retail sale of motor vehicles under installment sale contracts; or

(2) discount, purchase or otherwise acquire the new contracts.



Section 6236 - Enforcement

(a) When obligation unenforceable.--An obligation of the buyer of a motor vehicle under an installment sale contract that was consummated in this Commonwealth is not enforceable in this Commonwealth if:

(1) the installment seller was not licensed under this chapter when the seller entered into the contract; or

(2) the holder was not licensed under this chapter when the holder acquired the contract.

(b) Cancellation of contract; release of liens.--Upon payment or tender of payment to the holder of the principal amount financed under the contract described in subsection (a), less payments on account of the obligation exclusive of down payment which had been made previously, the buyer under the contract is entitled to:

(1) cancellation of the contract; and

(2) release of all liens against:

(i) the motor vehicle sold under the contract; and

(ii) collateral security owned by the buyer or the buyer's surety or guarantor.

(c) Applicability.--This section shall not be construed to prevent the enforcement in this Commonwealth of an obligation arising from the sale of a motor vehicle made outside this Commonwealth under an installment sale contract entered into or executed by the buyer outside this Commonwealth, whether or not the buyer was a resident of this Commonwealth at the time the buyer entered into the contract.



Section 6241 - Insurance

(a) General rule.--

(1) The insurance purchased under this section shall be:

(i) Limited to insurance against risk of damage, destruction or theft of the motor vehicle.

(ii) Written for the dual protection of the buyer and installment seller or holder to the extent of their respective interests in the motor vehicle.

(iii) Subject to terms and conditions, including the amount and period of time, that are reasonable and appropriate considering the type and condition of the motor vehicle, the amount of the time balance and the schedule of payments in the installment sale contract.

(2) The provisions of paragraph (1) may not interfere with the following:

(i) The liberty of contract of the buyer and installment seller to contract for other or additional insurance as security for or by reason of the obligation of the buyer.

(ii) The inclusion of charges for insurance in the principal amount advanced under the installment sale contract.

(b) Purchase by buyer.--

(1) An installment seller may require a buyer of a motor vehicle under an installment sale contract to purchase insurance on the motor vehicle at the buyer's expense from an insurance company acceptable to the installment seller.

(2) The buyer may select the insurance company agent or broker, in which case the inclusion of insurance charges in the contract shall be at the option of the installment seller.

(c) Purchase by installment seller generally.--If an installment seller or a holder contracts to purchase at the buyer's expense insurance on a motor vehicle sold under an installment sale contract, the following apply:

(1) The insurance shall be purchased through an agent or broker authorized to conduct business in this Commonwealth.

(2) The insurance shall be written by an insurance company qualified to do business in this Commonwealth.

(3) The status of the buyer and installment seller or holder, as set forth in the insurance contract, shall reflect their respective interests in the motor vehicle.

(4) The insurance charges to the buyer may not exceed the following:

(i) The insurance charges that others are required to pay to the insurance company for similar coverage.

(ii) The limitations on premiums, commissions and other charges established by the Commonwealth.

(5) A copy of the policy or certificate of insurance shall be delivered to the buyer within 30 days of the date of the buyer's signing of the contract.

(6) The insurance policy shall contain the following:

(i) Complete information as to the effective dates, amounts of premiums and coverage.

(ii) All the terms of the insurance contract.

(7) If a certificate of insurance issued under a master policy is furnished to the buyer in lieu of an individual policy, the certificate shall contain the following:

(i) Complete information as to effective dates, amounts of premiums and coverage.

(ii) All the terms of the insurance contract embodied in the master policy to the same extent as would appear if an individual policy were issued.

(iii) Notice that it is not an insurance policy.

(d) Early termination of policy.--

(1) This subsection applies if an installment seller or holder has placed insurance at the buyer's expense on a motor vehicle sold under an installment sale contract.

(2) If the buyer prepays the time balance under the contract prior to the expiration date of the insurance:

(i) The insurance shall remain in force unless the buyer requests cancellation of the insurance.

(ii) The installment seller or holder may not cancel the insurance without the buyer's consent.

(iii) The installment seller or holder may not coerce the buyer to cancel the insurance.

(iv) Any unexpired insurance premiums received by the installment seller or holder, resulting from cancellation of insurance originally placed at the buyer's expense, shall be paid to the buyer or credited to matured unpaid installments under the contract.

(3) If the insurance company cancels the insurance prior to expiration, the installment seller or subsequent holder shall:

(i) obtain comparable insurance from another insurance company and furnish the buyer with a copy of the insurance policy, subject to the same requirements of this chapter applicable to the original policy; or

(ii) if unable to obtain comparable insurance from another insurance company, immediately notify the buyer who may then obtain insurance from an insurance company, agent or broker of the buyer's own selection, in which case the installment seller or holder shall be liable to the buyer for the following:

(A) Any additional insurance charges incurred by the buyer in rewriting the insurance for the unexpired period for which the original insurance was written.

(B) Any loss suffered by the buyer through negligence on the part of the installment seller or holder in promptly advising the buyer of the inability to obtain replacement insurance.

Cross References. Section 6241 is referred to in sections 6210, 6221 of this title.



Section 6242 - Other costs included in amount financed

(a) Costs payable by buyer.--An installment seller of a motor vehicle under an installment sale contract may require the buyer to pay the following other costs incurred in the sale of a motor vehicle under the contract:

(1) Fees payable to the Commonwealth for filing a lien or encumbrance on the certificate of title to a motor vehicle sold under the contract or collateral security for the motor vehicle.

(2) Fees payable to a public official for filing, recording, satisfying or releasing the contract or instruments securing the buyer's obligation.

(3) Fees for notarization required in connection with the filing, recording, satisfying or releasing a mortgage, judgment lien or encumbrance.

(b) Costs for which buyer voluntarily contracts.--The installment seller of a motor vehicle under an installment sale contract may contract with the buyer to pay on behalf of the buyer the following other incidental costs relating to the sale of the motor vehicle, for which the buyer has voluntarily contracted:

(1) Fees payable to the Commonwealth for registration of the motor vehicle and issuance or transfer of registration plates.

(2) Fees payable to the Commonwealth for the buyer's driver's license.

(3) Costs of messenger service and other costs associated with the submission of documents to the Commonwealth or other governmental entity.

(4) Licensing costs under section 27.1 of the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act.

(c) Collection and credit for fees and costs.--With respect to the fees and costs under subsections (a) and (b), the installment seller may:

(1) contract for, collect or receive the fees and costs from the buyer independently of the contract; or

(2) extend credit to the buyer for the fees and costs and include them in the principal amount financed under the contract.

(d) Amount of fees and costs.--Unless otherwise permitted by the laws of this Commonwealth, the fees and costs under subsections (a) and (b) that are paid or payable by the buyer may not exceed the amount that the installment seller expends or intends to expend for them.

(e) Costs not disbursed.--Costs that are collected from a buyer or included in the buyer's obligation under an installment sale contract but that are not disbursed by the seller as contemplated shall be immediately refunded or credited to the buyer.

(f) Incidental charges.--

(1) Subject to paragraph (2), the installment seller of a motor vehicle under an installment sale contract may contract with the buyer to pay on behalf of the buyer other charges necessary or incidental to the sale of a motor vehicle and contracted for by the buyer, if the charges are not:

(i) in violation of section 6218(a)(12) (relating to revocation or suspension of license); or

(ii) restricted under this chapter or any other statute.

(2) Only the costs of necessary repairs disclosed at the time of the installment sale may be included in the contract. Necessary repairs arising after the execution of the contract may not be added to the original contract.

(3) This subsection does not otherwise authorize the mark-up of costs under subsection (a) or (b).

Cross References. Section 6242 is referred to in section 6224 of this title.



Section 6243 - Finance charges

(a) General rule.--An installment seller licensed under this chapter may charge, contract for, receive or collect a finance charge under this chapter on an installment sale contract covering the retail sale of a motor vehicle in this Commonwealth.

(b) Method of computation.--

(1) An installment seller may compute a finance charge authorized by this section by any method, if the charge does not exceed the applicable maximum percentage under subsections (d) and (e).

(2) A finance charge under this section shall be computed:

(i) On the principal amount financed as determined under section 6222(5)(vi) (relating to contents).

(ii) At the annual rate indicated on a one-year installment sale contract.

(iii) Proportionately on an installment sale contract that extends for a period that is less than or greater than one year.

(3) A finance charge under this section may be computed on the basis of a full month for a fractional month period in excess of ten days and interest may continue to be charged during a period of time for which a late charge is also imposed.

(c) Manufactured homes.--If an installment sale contract involves a manufactured home, whether or not the sale on credit or loan is insured or guaranteed in whole or in part by the Federal Housing Administration pursuant to the National Housing Act (48 Stat. 1246, 12 U.S.C. § 1701 et seq.), the percentage established as a maximum finance charge for a manufactured home by regulation of the Federal Housing Administration shall govern.

(d) New motor vehicles.--

(1) Except as otherwise provided in this section, a finance charge for a new motor vehicle may not exceed the equivalent of 18% simple interest per year on the unpaid balance.

(2) Except as provided in paragraph (3), a finance charge for a new motor vehicle having a purchase price of $10,000 or more and used primarily for a commercial purpose may not exceed the equivalent of 7.5% per year.

(3) A finance charge may not exceed the equivalent of 10% per year for the following:

(i) A new truck and truck tractor having a manufacturer's gross vehicular weight of 13,000 pounds or more.

(ii) A new semitrailer and trailer designed for use in combination with a truck tractor.

(e) Used motor vehicles.--

(1) A finance charge for a used motor vehicle, of a model designated by the manufacturer during a year not more than two years prior to the year in which the sale is made, may not exceed the equivalent of 18% simple interest per year on the unpaid balance.

(2) A finance charge for an older used motor vehicle, of a model designated by the manufacturer during a year more than two years prior to the year in which the sale is made, may not exceed the equivalent of 21% simple interest per year on the unpaid balance.

(f) Federally insured loans.--Subject to subsection (c), if a sale on credit or loan is insured or guaranteed in whole or in part by the Department of Veterans Affairs or another Federal department or agency, the laws or regulations that govern the Department of Veterans Affairs or other Federal department or agency regarding the maximum finance charge and rate of interest for the sale shall govern.

Cross References. Section 6243 is referred to in sections 6244, 6245 of this title.



Section 6244 - Refinance charges

(a) General rule.--

(1) A holder of an installment sale contract may:

(i) extend the scheduled due date or defer the scheduled payment of all or part of an unpaid installment payment;

(ii) renew the unpaid time balance of the contract; or

(iii) contract for, receive and collect a refinance charge for an extension, deferment or renewal under subparagraphs (i) and (ii).

(2) A refinance charge for a motor vehicle under section 6243(d) and (e) (relating to finance charges) may not exceed the amount determined under this section.

(b) Rates and computation.--

(1) For a motor vehicle under section 6243(d)(1) and (e), the refinance charge shall be determined by either of the following:

(i) Subject to subsection (c), the refinance charge on the amount of a refinanced full or partial installment payment for which each full or partial payment is extended or deferred may not exceed the equivalent of the following rates:

(A) One percent per month for a vehicle under section 6243(d)(1).

(B) One and one-half percent per month for a vehicle under section 6243(e)(1).

(C) Two percent per month for a vehicle under section 6243(e)(2).

(ii) Subject to subsection (d), the refinance charge on the amount obtained shall be determined by:

(A) Adding the unpaid time balance of the contract, insurance charges, other charges incidental to refinancing and unpaid late charges that may be accrued.

(B) Deducting a rebate that may be due to the buyer for prepayment incidental to refinancing, at the rate of the finance charge in the original contract, for the term of the renewal contract and subject to the provisions of this chapter governing computation of the original finance charge.

(2) For a motor vehicle under section 6243(d)(2) and (3), the refinance charge shall be determined by the method of computation under paragraph (1)(ii).

(3) For a manufactured home under section 6243(c), the refinance charge shall be determined by regulation of the Federal Housing Administration pursuant to the National Housing Act (48 Stat. 1246, 12 U.S.C. § 1701 et seq.).

(4) Subject to paragraph (3), if the refinancing of a motor vehicle is insured or guaranteed in whole or in part by the Department of Veterans Affairs or another Federal department or agency, the laws or regulations that govern the Federal department or agency regarding the maximum refinance charge and rate of interest for the refinancing shall govern.

(c) Fractional month.--A computed refinance charge under subsection (b)(1) may be computed on the basis of a full month for any fractional month period in excess of ten days.

(d) Other provisions not applicable to computation.--The provisions of this chapter governing minimum prepayment rebate shall not apply in calculating refinance charges on the contract renewed under subsection (b)(2).

(e) Prohibited contents.--Except as provided in subsection (f) and subject to subsection (g), the holder of an installment sale contract may not include in a refinancing contract a cash loan to the buyer or credit extended to the buyer incidental to the purchase of goods or services.

(f) Permissible contents.--A holder under subsection (e) may include the following in the refinance contract:

(1) Charges for accessories, equipment and parts for the motor vehicle sold under the contract.

(2) Charges for repairs and services to the motor vehicle.

(3) Finance charges.

(g) Loan.--

(1) A loan under subsection (e) shall not include and nothing in this chapter shall be construed to otherwise prohibit a rearrangement of payments under an installment sale contract by a refinance transaction involving a restoration of certain installment payments made under the contract.

(2) A refinance charge on an amount restored pursuant to paragraph (1) may not exceed the equivalent of 6% simple interest per year.



Section 6245 - Late charges

(a) General rule.--A late charge may be collected on the following:

(1) An installment payment that is not paid on or before the due date of the payment.

(2) A contract subject to this chapter, regardless of the classification of vehicle under section 6243 (relating to finance charges) or the method by which the finance charge is computed.

(b) Rate and computation.--

(1) Under a contract for the sale of a motor vehicle other than a heavy commercial motor vehicle, a late charge may not, for any payment not made within ten days of its scheduled due date, exceed the rate of 2% on the amount of the payment in arrears.

(2) Under a contract for the sale of a heavy commercial motor vehicle, a late charge may not, for any payment not made within ten days of its scheduled due date, exceed the rate of 4% of the amount of the payment in arrears.

(3) The late charges under paragraphs (1) and (2) may be collected only once on each payment in arrears.

(c) Collection.--

(1) Late charges may be:

(i) collected when earned during the term of a contract for the sale of a motor vehicle; or

(ii) accumulated and collected at final maturity or at the time of final payment under a contract for the sale of a motor vehicle.

(2) A late charge may not be collected on a payment in default because of an acceleration provision in the contract.



Section 6246 - Refund for prepayment of contract

(a) Right to prepay unpaid time balance.--Notwithstanding the provisions of an installment sale contract, a buyer may prepay at any time all or part of the unpaid time balance under the contract.

(b) Rebate generally.--If the entire time balance is liquidated prior to maturity by prepayment, refinancing or termination by surrender or repossession and resale of the motor vehicle, a holder of the contract for the sale of the motor vehicle shall immediately rebate to the buyer any unearned portion of the finance charge. The rebate may be made in cash or credited to the amount due on the obligation of the buyer.

(c) Rebate amount.--

(1) Subject to paragraph (2), the proportion of the unearned finance charge that shall be rebated to the buyer to the total finance charge shall be at least the proportion of the sum of the periodic time balances after the date of prepayment to the sum of all the periodic time balances under the schedule of payments in the original contract.

(2) The holder is not required to rebate:

(i) a portion of the unearned finance charge that results in a net minimum finance charge on the contract of less than $10; or

(ii) an unearned finance charge if the computed amount due is less than $1.



Section 6251 - Repossession authorized

(a) When repossession may occur.--An installment seller or a holder, who has lawfully acquired a motor vehicle installment sale contract, may retake possession of the motor vehicle if the buyer:

(1) is in default in the payment of an amount due under the contract; or

(2) has committed another breach of contract, which is by the contract specifically made a ground for retaking the motor vehicle.

(b) Legal process.--

(1) Unless the motor vehicle can be retaken without breach of the peace, it shall be retaken by legal process.

(2) This subchapter shall not be construed to authorize a violation of the criminal laws of this Commonwealth.

(c) Limitation.--Except as provided in this chapter, in a transaction involving a commercial purpose, the provisions of this chapter regarding repossession of a motor vehicle are limited by the provisions of 13 Pa.C.S. Div. 9 (relating to secured transactions).



Section 6252 - Who may repossess

(a) With legal process.--Repossession of a motor vehicle when effected by legal process shall be made only by a duly constituted public official.

(b) Without legal process.--Repossession of a motor vehicle when effected otherwise than by legal process under subsection (a) shall be made only by the following:

(1) The holder.

(2) An official or full-time employee of the holder.

(3) A collector-repossessor licensed under this chapter.

(4) The person who originally sold the motor vehicle to the buyer under the installment sale contract.

(5) A licensed seller or sales finance company that is not regularly engaged in the business of repossessing motor vehicles but occasionally does so as an accommodation for another seller or sales finance company.

(6) An official or full-time employee of a licensed seller or sales finance company under paragraph (5).



Section 6253 - Legal proceedings

(a) When to commence action.--If repossession and sale of a motor vehicle subject to an installment sale contract or its collateral security is effected by legal process, the holder may commence legal proceedings immediately upon the buyer's default or breach of the contract.

(b) Rights and duties of buyer.--In a proceeding under subsection (a), the buyer shall receive notice, have the rights and be liable for the costs of suit and reasonable attorney fees as provided by the laws of this Commonwealth governing legal proceedings.



Section 6254 - Notice of repossession

(a) General rule.--If repossession of a motor vehicle subject to an installment sale contract is effected other than by legal process, the holder shall immediately furnish the buyer with a written notice of repossession.

(b) Delivery.--The notice of repossession shall be delivered in person or sent by registered or certified mail to the last known address of the buyer.

(c) Contents.--The notice of repossession shall contain the following:

(1) The buyer's right to reinstate the contract, if the holder extends the privilege of reinstatement and redemption of the motor vehicle.

(2) An itemized statement of the total amount required to redeem the motor vehicle by reinstatement or payment of the contract in full.

(3) Notice to the buyer of the holder's intent to resell the motor vehicle at the expiration of 15 days from the date of mailing the notice.

(4) The place where the motor vehicle is stored.

(5) The name and address of the person to whom the buyer shall make payment or on whom the buyer may serve notice.

(6) A statement that any personal property left in the repossessed vehicle will be held for 30 days from the date of the mailing of the notice.

(7) The name and address of the person that the buyer may contact to receive a full statement of account as provided by section 6230 (relating to statement of account to buyer).

Cross References. Section 6254 is referred to in sections 6255, 6259 of this title.



Section 6255 - Personal property in repossessed motor vehicle

A buyer may reclaim personal property left in the repossessed motor vehicle within 30 days of the mailing of the notice under section 6254 (relating to notice of repossession). If personal property is left in the motor vehicle after the 30-day time period, the holder may dispose of the personal property in any manner that it chooses.



Section 6256 - Buyer's liability for costs

If repossession of a motor vehicle subject to an installment sale contract is effected other than by legal process, the buyer shall be liable for costs incurred by the holder in retaking, storing and repairing the motor vehicle only if:

(1) The default exceeds 15 days at the time of repossession.

(2) The costs are actual, necessary and reasonable, excluding repossession costs for services by an individual who is a regular full-time employee of the holder.

(3) The costs are supported by receipts or other satisfactory evidence of payment.

(4) The records of the holder show detailed information as to the nature and amount of each cost, the date of payment and the recipient of the payment.

Cross References. Section 6256 is referred to in sections 6203, 6258, 6259, 6261 of this title.



Section 6257 - Notice to police

The repossessor of a motor vehicle shall give notice within 24 hours after the repossession to:

(1) the local municipal police department having jurisdiction of the area where the motor vehicle was located at the time of repossession; or

(2) the Pennsylvania State Police, if no municipal police jurisdiction exists.



Section 6258 - Reinstatement of contract after repossession

(a) When reinstatement may occur.--If a motor vehicle subject to an installment sale contract has been repossessed by legal process or otherwise because of default or other breach of contract, the holder may reinstate the contract and return the motor vehicle to the buyer if the buyer:

(1) pays all past-due installments; or

(2) makes mutually satisfactory arrangements with the holder regarding the following:

(i) Accrued late charges.

(ii) Costs of suit under the contract and authorized by this chapter in repossession by legal process.

(iii) The costs of retaking, repairing and storing under section 6256 (relating to buyer's liability for costs), if default at the time of repossession exceeds 15 days.

(b) Refinancing.--If an installment sale contract for a motor vehicle is reinstated after repossession, the holder may contemporaneously or subsequently enter into a contract with the buyer for refinancing the obligation as provided in this chapter.



Section 6259 - Redemption and termination of contract after repossession

(a) Retaining motor vehicle.--Unless the right of redemption is waived in a nonconsumer transaction under 13 Pa.C.S. § 9624(c) (relating to waiver), if repossession of a motor vehicle subject to an installment sale contract is effected within or outside this Commonwealth other than by legal process, the holder shall retain the repossessed motor vehicle for a period of 15 days after the mailing of the notice of repossession under section 6254 (relating to notice of repossession).

(b) Redemption.--During the 15-day period after the mailing of the notice of repossession, the buyer may redeem the motor vehicle and terminate the installment sale contract by payment or tender of payment to the holder of the following amounts:

(1) If default at the time of repossession is 15 days or less, the sum of the following, less rebate of any unearned finance charge and excluding the costs of retaking, repairing and storing under section 6256 (relating to buyer's liability for costs):

(i) The unpaid time balance.

(ii) Accrued late charges authorized by this chapter.

(iii) Any other amount lawfully due under the contract.

(2) If default at the time of repossession exceeds 15 days, the sum of the following, less rebate of any unearned finance charge:

(i) The unpaid time balance.

(ii) Accrued late charges authorized by this chapter.

(iii) The costs of retaking, repairing and storing under section 6256.

(iv) Any other amount lawfully due under the contract.

(c) Return of motor vehicle and collateral.--

(1) If the buyer redeems the motor vehicle and terminates the installment sale contract by payment or tender as provided in subsection (b), the holder shall return the motor vehicle and other collateral in a manner consistent with 13 Pa.C.S. § 9623 (relating to right to redeem collateral).

(2) Property is deemed to be returned in a manner in compliance with this chapter and 13 Pa.C.S. § 9623 by delivery to one of the following sites designated by the buyer:

(i) The county in this Commonwealth or within a comparable governmental unit outside this Commonwealth where repossession occurred.

(ii) The county in this Commonwealth where the buyer resides.

(iii) The county in this Commonwealth where the vehicle was purchased under the contract.

(3) Upon receipt of the funds necessary to redeem the motor vehicle as provided in subsection (b), the holder shall return the repossessed motor vehicle as soon as is reasonably possible, but not later than ten business days from the receipt of the funds.



Section 6260 - Sale of motor vehicle after repossession

(a) Forfeiture.--If the repossessed motor vehicle subject to an installment sale contract is not redeemed by the buyer either by termination or reinstatement of the contract within the 15-day notice of redemption period, the buyer shall forfeit all claim to the motor vehicle and collateral security.

(b) Deficiency.--If the buyer does not redeem the repossessed motor vehicle within the 15-day notice of redemption period, the installment seller or holder may not bring an action or proceeding against the buyer for a deficiency under section 6261 (relating to deficiency judgment) unless there has been a public or private sale of the repossessed motor vehicle and collateral security.

(c) Motor vehicle title.--At the sale of a repossessed motor vehicle to a purchaser, the installment seller or holder shall provide to the purchaser the title to the vehicle and all necessary documents to effect the transfer of the motor vehicle.

Cross References. Section 6260 is referred to in section 6261 of this title.



Section 6261 - Deficiency judgment

(a) General rule.--If the proceeds of a resale under section 6260 (relating to sale of motor vehicle after repossession) are not sufficient to defray the expenses regarding the repossessed motor vehicle, including the costs under section 6256 (relating to buyer's liability for costs), the net balance due on the installment sale contract and the amount of accrued late charges authorized by this chapter, the installment seller or holder may recover the deficiency from the buyer or from any person who has succeeded to the obligations of the buyer.

(b) Reasonable value.--

(1) The reasonable value of the motor vehicle at the time of resale shall be determined in an action or a proceeding brought by:

(i) the installment seller or holder to recover the deficiency; or

(ii) the buyer.

(2) The resale price of the motor vehicle is prima facie, but not conclusive, evidence of the reasonable value of the motor vehicle.

(3) The determined reasonable value or the resale price of the motor vehicle, whichever is higher, shall be credited against the buyer's indebtedness.

(c) Reasonable costs.--In an action or a proceeding for a deficiency, the buyer may have the reasonableness of the costs incurred determined under section 6256.

(d) Deficiency notice.--Within 30 days after the sale of a repossessed motor vehicle, the installment seller or holder shall deliver in person or send by registered or certified mail to the last known address of the buyer a deficiency notice containing the following:

(1) The sale price of the repossessed motor vehicle.

(2) The itemized costs associated with the repossession and sale of the repossessed motor vehicle.

(3) The amount of the deficiency owed by the buyer.

(e) Nonapplicability.--Subsections (b)(1)(ii) and (d) shall not apply to a deficiency on a resale that was held prior to the effective date of this section.

Cross References. Section 6261 is referred to in section 6260 of this title.



Section 6262 - Procedures for manufactured homes

(a) Notice.--

(1) A holder of an installment sale contract for a manufactured home shall give the buyer notice under this subsection before the holder takes any of the following actions:

(i) Accelerates the maturity of the installment sale contract for the manufactured home.

(ii) Commences a legal action to recover under the contract.

(iii) Takes possession of any collateral of the buyer for the obligation.

(2) Notice of the intention to take an action under paragraph (1) shall be in writing and:

(i) Sent to the buyer at least 30 days in advance of the action by registered or certified mail at the address where the manufactured home is located.

(ii) Clearly and conspicuously state the following:

(A) The particular obligation or security interest.

(B) The nature of the default claimed.

(C) The right of the buyer to cure the default as provided in this section and exactly what performance, including the sum of money, that must be tendered to cure the default.

(D) The right of the buyer to cure the default at any time before title to the manufactured home is lawfully transferred from the buyer, which shall be at least 45 days after receipt of the notice.

(E) The method by which the buyer's ownership or possession of the manufactured home may be terminated.

(3) Notice under this subsection shall not be required if the buyer has abandoned or voluntarily surrendered the property that is the subject of the contract.

(b) Cure of default.--

(1) Notwithstanding any other provision of law, the buyer of a manufactured home under an installment sale contract or another person on the buyer's behalf may cure the buyer's default and prevent the sale or other disposition of the manufactured home and avoid acceleration:

(i) After the notice under subsection (a) has been given.

(ii) At any time before title to the manufactured home is lawfully transferred from the buyer, which shall be at least 45 days after the buyer's receipt of the notice.

(iii) Not more than three times in a calendar year.

(iv) By tendering the amount or performance specified in this section.

(2) To cure a default under this subsection, the buyer shall take the following actions:

(i) Pay by cash, cashier's check or certified check all sums which would have been due at the time of payment, in the absence of default or exercise of an acceleration clause.

(ii) Perform any other obligation which the buyer would have been bound to perform, in the absence of default or exercise of an acceleration clause.

(iii) Pay reasonable fees allowed under subsection (d) and reasonable costs of proceeding to commence legal action as specified in writing by the holder and actually incurred to the date of payment.

(iv) Pay a reasonable late penalty, if provided for in the contract.

(v) Pay the costs that are reasonable and actually incurred by the holder for detaching and transporting the manufactured home to the site of the sale.

(3) The cure of a default under this subsection shall restore the buyer to the same position as if the default had not occurred.

(c) Prepayment.--An obligation under an installment sale contract for a manufactured home may be prepaid without penalty or other charge for prepayment at any time before the end of the period of the loan.

(d) Attorney fees.--A holder of an installment sale contract for a manufactured home may not contract for or receive attorney fees from the buyer except as follows:

(1) Upon commencement of legal action regarding the contract, attorney fees that are reasonable and actually incurred by the holder may be charged to the buyer.

(2) Prior to commencement of legal action regarding the contract, attorney fees may be charged if they are:

(i) Reasonable and actually incurred.

(ii) Not in excess of $150.

(iii) Incurred after the 30-day notice period under subsection (a).

(e) Waiver prohibited.--Notwithstanding any other provision of law, a person may not waive the provisions of this section by an oral or written agreement.

(f) Applicability.--Notwithstanding this section, the act of November 24, 1976 (P.L.1176, No.261), known as the Manufactured Home Community Rights Act, shall govern procedures regarding abandoned manufactured homes.



Section 6271 - Operating without license

(a) Prohibition; penalty.--An entity or individual under subsection (b) engaging in business in this Commonwealth as an installment seller, sales finance company or collector-repossessor without having obtained a license under this chapter commits a violation of this chapter and shall, upon conviction, be sentenced at the discretion of the court to either or both of the following:

(1) Pay a fine of not less than $2,000 nor more than $10,000.

(2) Imprisonment for not more than three years.

(b) Applicability.--Subsection (a) applies to the following:

(1) A person, partnership, association, business corporation, financial institution, nonprofit corporation, common law trust, joint stock company or any other group of individuals, however organized.

(2) An owner, partner, member, officer, director, trustee, employee, agent, broker or representative of an entity under paragraph (1).

Cross References. Section 6271 is referred to in section 6217 of this title.



Section 6272 - Violation of chapter provisions

A licensee or an owner, partner, member, officer, director, trustee, employee, agent, broker or representative of the licensee who violates a provision of this chapter or directs a violation of this chapter commits a violation of this chapter and shall, upon conviction, be sentenced at the discretion of the court to the following:

(1) Pay a fine of not more than $2,000 for the first offense.

(2) For each subsequent offense, to either or both of the following:

(i) Pay a fine of not more than $2,000.

(ii) Imprisonment for not more than one year.



Section 6273 - Use of unlicensed collector-repossessor

A licensed seller or sales finance company acting as holder of a motor vehicle installment sale contract who hires, authorizes or permits an unlicensed collector-repossessor, as defined in this chapter, to collect payments on the contract or repossess a motor vehicle sold under the contract within this Commonwealth commits a violation of this chapter and shall, upon conviction, be sentenced at the discretion of the court to the following:

(1) Pay a fine of not more than $2,000 for the first offense.

(2) For each subsequent offense, to either or both of the following:

(i) Pay a fine of not more than $2,000.

(ii) Imprisonment for not more than one year.



Section 6274 - Civil penalty by department

A person required to be licensed under this chapter that violates this chapter, directs a violation of this chapter or engages in an activity for which a license could be suspended or revoked under section 6218 (relating to revocation or suspension of license) shall be subject to a civil penalty levied by the department of not more than $2,000 for each offense.

Cross References. Section 6274 is referred to in section 6205 of this title.



Section 6275 - Liability of sales finance company

(a) Exemption from liability.--A sales finance company licensed under this chapter and engaged in the purchase, sale, assignment, securitization or servicing of installment sale contracts may not be held liable under this chapter for either of the following:

(1) Excessive markups of charges by installment sellers.

(2) A failure to disclose under section 6221(e) (relating to requirements).

(b) Federal status preserved.--This section does not affect the liability of a sales finance company that is a holder under the Federal Trade Commission Act (38 Stat. 717, 15 U.S.C. § 41 et seq.).






Chapter 63 - Goods and Services Installment Sales

Chapter Notes

Enactment. Chapter 63 was added November 27, 2013, P.L.1081, No.98, effective in one year.

Cross References. Chapter 63 is referred to in section 6911 of Title 42 (Judiciary and Judicial Procedure).



Section 6301 - Scope of chapter

This chapter relates to goods and services installment sales.



Section 6302 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Actuarial method." The method of allocating payments made on a debt between the amount financed and the finance charge at the interest rate stated in the closed-end credit agreement, as defined in Regulation Z, adopted under the Truth in Lending Act (Public Law 90-321, 15 U.S.C. § 1601 et seq.).

"Buyer." A person who buys goods or obtains services from a seller in a sale, if the acquisition is not principally for the purpose of resale.

"Closed-end credit agreement." Either of the following:

(1) A contract for a sale between a buyer and seller in which the buyer promises to pay in installments the outstanding balance incurred in the sale, whether or not the contract contains a security interest, and which contains either of the following:

(i) A finance charge, which is computed and added to the unpaid balance.

(ii) A provision specifying that, if the buyer had not contracted to pay in installments, the buyer could have received the goods or services at a lesser price or additional or higher quality goods or services at no added cost.

(2) A contract for a sale between a buyer and seller that includes a security agreement or a contract for the bailment or leasing of goods in which both of the following occur:

(i) The consideration that the bailee or lessee contracts to pay as compensation for the use of the goods is a sum substantially equivalent to or in excess of their value and is an obligation for the term of the lease that is not subject to termination by the bailee or lessee.

(ii) The bailee or lessee agrees to become or has the option of becoming the owner of the goods for no or nominal additional consideration upon full compliance with the terms of the contract.

"Finance charge."

(1) The amount, regardless of how expressed, that a buyer contracts to pay or pays for the privilege of purchasing goods or services to be paid in installments.

(2) Includes all charges incident to investigating and making a closed-end credit agreement or an open-end credit agreement and for the extension of the credit under that agreement.

(3) Excludes the following:

(i) Amounts charged for insurance premiums under section 6342 (relating to insurance).

(ii) Late fees under section 6343 (relating to late fees).

(iii) The costs of collection under section 6344 (relating to costs of collection).

(iv) Costs from nonaffiliated entities under section 6346 (relating to costs from nonaffiliated entity).

(v) Extension and deferment charges under section 6347 (relating to extension and deferment).

(vi) Attorney fees.

(vii) Court costs.

(viii) Official fees.

"Financing agency." A person, including a financial institution, engaged in this Commonwealth in whole or in part in the business of purchasing closed-end credit agreements or open-end credit agreements from at least one seller.

"Goods."

(1) Personal property bought primarily for personal, family or household use.

(2) The term includes the following:

(i) Certificates, coupons or gift cards exchangeable for goods.

(ii) Electronic media items.

(iii) Items purchased through the Internet.

(3) The term excludes the following:

(i) Goods covered under the act of August 14, 1963 (P.L.1082, No.464), known as the Home Improvement Finance Act.

(ii) A motor vehicle covered under Chapter 62 (relating to motor vehicle sales finance).

(iii) A security covered under the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972.

"Holder."

(1) Either of the following:

(i) A seller who acquires a closed-end credit agreement or an open-end credit agreement that is executed, incurred or entered into by a buyer.

(ii) A financing agency or other assignee that purchases the agreement under subparagraph (i).

(2) Excludes a pledgee or holder of a security interest in an aggregate number of agreements to secure a bona fide loan on them.

"Official fees." The fees required by law and actually to be paid to the appropriate public officer to perfect a lien or other security interest that is retained or taken by a seller under a closed-end credit agreement or an open-end credit agreement.

"Open-end credit agreement." A contract:

(1) in which a buyer promises to pay in installments to a seller or financing agency the outstanding balance incurred in a sale, whether or not the seller retains a security interest in the goods sold; and

(2) that provides for a finance charge expressed as a percent of the periodic balances to accrue thereafter, if the charge is not capitalized or stated as a dollar amount in the contract.

"Purchase price." The price of goods sold or services furnished, which may include applicable taxes, as specified in a closed-end credit agreement or an open-end credit agreement.

"Sale." The sale of goods or furnishing of services by a seller to a buyer for a time sale price payable in installments.

"Seller." A person engaged in the business of selling goods or furnishing services to a buyer.

"Service contract." A written contract, optional on the part of a buyer, to perform over a fixed period of time or for a specified duration services regarding the maintenance or repair of goods.

"Services."

(1) Work, labor and services for other than a commercial or business use.

(2) The term includes the following:

(i) Services furnished in connection with the purchase or repair of goods or the repair of motor vehicles.

(ii) A service contract.

(iii) Services purchased through the Internet.

(3) The term excludes the following:

(i) Services covered under the act of August 14, 1963 (P.L.1082, No.464), known as the Home Improvement Finance Act.

(ii) A service contract or warranty covered under Chapter 62 (relating to motor vehicle sales finance).

(iii) Services for which the tariffs, rates, charges, costs or expenses, including in each instance the time sale price, are required by law to be filed with or approved by any of the following:

(A) The Commonwealth.

(B) The Federal Government.

(C) An official department, commission or agency of the Commonwealth or the United States.

"Time balance." The total of the unpaid balance and the amount of the finance charge.

"Time sale price." The total of the purchase price and the amounts included for insurance, official fees and finance charge.

"Unpaid balance." The purchase price and the amounts included for insurance and official fees, less the amount of a buyer's down payment in money or goods.

"Warranty."

(1) Either of the following, which becomes part of the basis of the bargain between a buyer and seller for purposes other than resale:

(i) A written affirmation of fact or written promise made in connection with the sale of goods by a seller or manufacturer to a buyer that relates to the nature of the material or workmanship and affirms or promises that the material or workmanship is free of defects or will meet a specified level of performance over a specified period of time.

(ii) Any undertaking in writing in connection with the sale of goods by a seller or manufacturer to refund, repair, replace or take other remedial action with respect to the goods if the goods fail to meet the specifications set forth in the undertaking.

(2) Excludes a service contract and an extended warranty with the characteristics of a service contract.

Cross References. Section 6302 is referred to in section 6902 of Title 42 (Judiciary and Judicial Procedure).



Section 6303 - Waiver

A buyer's waiver of the provisions of this chapter, including any purported waiver effected by a contractual choice of the law of another jurisdiction contained in a closed-end credit agreement or an open-end credit agreement, shall be deemed contrary to public policy and is void and unenforceable.



Section 6304 - Applicability

(a) Agreements.--A closed-end credit agreement and an open-end credit agreement are deemed to be made in this Commonwealth and subject to the provisions of this chapter if either of the following occurs:

(1) The seller offers or agrees in this Commonwealth to sell to a resident buyer of this Commonwealth.

(2) A resident buyer of this Commonwealth accepts or makes the offer in this Commonwealth to buy, regardless of the situs specified in the agreement.

(b) Offer to sell.--A verbal or written solicitation or communication to sell that originates outside this Commonwealth and is forwarded to and received in this Commonwealth by a resident buyer of this Commonwealth shall be deemed an offer or agreement to sell in this Commonwealth and subject to the provisions of this chapter.

(c) Offer to buy.--A verbal or written solicitation or communication to buy that originates within this Commonwealth from a resident buyer of this Commonwealth and is forwarded to and received by a seller outside this Commonwealth shall be deemed an acceptance or offer to buy in this Commonwealth and subject to the provisions of this chapter.

(d) Subsequent goods and services.--Goods or services that subsequently result from a solicitation or communication under subsection (b) or (c) are subject to the provisions of this chapter.

(e) Exclusivity.--Notwithstanding any provision of law to the contrary, this chapter shall exclusively govern and regulate the terms and conditions of all extensions of credit, except cash advances, for the purchase of goods and services within this Commonwealth.



Section 6305 - Prohibited activities and provisions

(a) Activities.--In attempting to collect a buyer's obligation, a seller or holder shall comply with the act of March 28, 2000 (P.L.23, No.7), known as the Fair Credit Extension Uniformity Act.

(b) Provisions.--A closed-end credit agreement, an open-end credit agreement or other agreement may not contain a provision by which any of the following may occur:

(1) Except as provided in section 6306 (relating to assignment), the buyer agrees not to assert a claim or defense arising from the sale against a seller or an assignee.

(2) In the absence of the buyer's default in the performance of an obligation, the holder may accelerate the maturity of all or part of the amount owed.

(3) The seller or holder of the agreement, or a person acting on behalf of the seller or holder, is given authority to enter the buyer's premises unlawfully or commit a breach of the peace in the repossession of goods.

(4) The buyer waives a right of action against the seller or holder of the agreement, or a person acting on behalf of the seller or holder, for an illegal act committed in the collection of payments under the agreement or the repossession of goods.

(5) The buyer executes a power of attorney appointing the seller or holder of the agreement, or a person acting on behalf of the seller or holder, as the buyer's agent in the collection of payments under the agreement or the repossession of goods.

(6) The buyer relieves the seller from liability for legal remedies that the buyer may have against the seller under the agreement or a separate instrument executed in connection with the agreement.

(7) The buyer agrees to the payment of a charge by reason of the exercise of the right to rescind or avoid the agreement.

(8) The seller or holder of the agreement is given the right to commence an action on the agreement under the provisions of this chapter in a county other than the county where any of the following occurred:

(i) The buyer signed the agreement.

(ii) The buyer resides at the commencement of the action.

(iii) The buyer resided when the agreement was entered into.

(iv) The goods purchased under the agreement have been so affixed to real property as to become a part of the real property.

(9) An assignment of wages is given.

(10) The seller or holder of the agreement, or a person acting on behalf of the seller or holder, is given authority to execute upon a judgment by confession.

(11) The seller or holder of the agreement, or a person acting on behalf of the seller or holder, is given authority to take a mortgage or other security against residential real estate of the buyer or another obligee to the agreement.



Section 6306 - Assignment

Except as provided in section 6352 (relating to noncompliance; costs and charges), a right of action or defense arising from a sale that a buyer has against a seller is not eliminated by assignment of the buyer's closed-end credit agreement or open-end credit agreement to a third party, regardless of whether the third party acquires the agreement in good faith and for value.

Cross References. Section 6306 is referred to in section 6305 of this title.



Section 6307 - Venue

An action on a closed-end credit agreement or an open-end credit agreement shall be commenced in a county where any of the following occurred:

(1) The buyer signed the agreement.

(2) The buyer resides at the commencement of the action.

(3) The buyer resided when the agreement was entered into.

(4) The goods purchased under the agreement have been so affixed to real property as to become a part of the real property.



Section 6308 - Attorney fees and costs

(a) Award.--Reasonable attorney fees and costs shall be awarded to the prevailing party in an action on a closed-end credit agreement or an open-end credit agreement, regardless of whether the action is instituted by the seller, holder or buyer.

(b) Agreement.--A seller may provide for the payment of attorney fees and costs under subsection (a) in an agreement signed by the buyer, if a copy of the agreement is given or furnished to the buyer.

(c) Definition.--For purposes of this section, a defendant is deemed to be a prevailing party if both of the following occur:

(1) The defendant:

(i) Alleges in its answer that it tendered to the plaintiff the full amount to which the plaintiff was entitled.

(ii) Deposits the amount with the court.

(2) The allegation in paragraph (1)(i) is found to be true.



Section 6309 - Repossession; acceleration; right to cure

(a) Rights of holder.--If a buyer defaults in the performance of an obligation under a closed-end credit agreement or an open-end credit agreement, the holder, pursuant to the rights granted under the agreement:

(1) May proceed to recover judgment for the balance due or retake the goods.

(2) Shall comply with and be limited by the requirements of 13 Pa.C.S. (relating to commercial code).

(b) Prohibited actions.--Unless the buyer is in default and the seller or holder provides the buyer with the notice under subsection (c), a seller or holder may not:

(1) accelerate the maturity of the agreement; or

(2) commence legal action or repossess without legal process.

(c) Notice.--

(1) Notice under this section shall be:

(i) sent by certified mail to the buyer's last known address; or

(ii) delivered personally to the residence of the buyer.

(2) The notice shall inform the buyer of all the following:

(i) The right to cure the default within 21 days of the date of receipt of the notice upon the payment of all the following:

(A) The amount in default.

(B) Late fees under section 6343 (relating to late fees).

(C) Extension and deferment charges under section 6347 (relating to extension and deferment).

(D) Actual repossession costs.

(ii) The name, address and telephone number of the seller or holder.

(iii) The total amount due, which is the sum of the items in subparagraph (i).

(iv) The exact date by which the amount due must be paid.

(v) The name, address and telephone number of the person to whom payment must be made.

(vi) Other performance necessary to cure a default arising from other than nonpayment of the obligation.

(3) The seller or holder is not required to provide the notice under this subsection more than once in any 12-month period.

(d) Rights of buyer; curing default.--

(1) The buyer shall have the rights specified in the notice under subsection (c).

(2) The act of curing a default restores to the buyer the rights under the agreement as though no default had occurred.



Section 6310 - Lien

A contract, other than for services, may not provide for a lien on goods that are fully paid for or have not been sold by the seller.



Section 6311 - Validity

A provision in a closed-end credit agreement or an open-end credit agreement that is prohibited by this chapter is void but does not otherwise affect the validity of the agreement.



Section 6312 - Discharge of obligation

Unless a buyer has notice of the actual or intended assignment of a closed-end credit agreement or an open-end credit agreement, payment made by the buyer to the last known holder of the agreement shall, to the extent of the payment, discharge the buyer's obligation.



Section 6313 - Prepayment of obligation

(a) Right to prepay.--Notwithstanding the provisions of a closed-end credit agreement or an open-end credit agreement, a buyer may prepay without additional charge at any time all or part of the time balance under the agreement.

(b) Refund credit.--

(1) Pursuant to a closed-end credit agreement and subject to this chapter, the seller or holder may accelerate the balance due on the agreement but shall provide a refund credit calculated as of the date of the acceleration if:

(i) the finance charges had been computed and added to the unpaid balance at the time the agreement was entered into; and

(ii) the entire time balance under the agreement is prepaid prior to maturity.

(2) The amount of the refund credit shall be computed by the actuarial method.

(3) If the amount of the refund credit is less than $1, a refund does not need to be made.

Cross References. Section 6313 is referred to in section 6327 of this title.



Section 6314 - Acknowledgment of payment in full

Upon a buyer's request and after the payment of all sums for which the buyer is obligated under a closed-end credit agreement or an open-end credit agreement, the holder shall deliver or mail to the buyer at the buyer's last known address an instrument that:

(1) Acknowledges that the obligation of the buyer under the agreement has been paid in full.

(2) Releases all security in the goods under the agreement.



Section 6321 - General rules

(a) Entire agreement.--Except as provided in section 6329(c) (relating to add-on sales), a closed-end credit agreement shall contain the entire agreement of the parties regarding the costs and terms of payment for the goods and services, including a promissory note or other evidence of indebtedness between the parties relating to the transaction.

(b) Signature.--A seller may not obtain the signature of the buyer on the agreement if the agreement contains blank spaces to be filled in after it has been signed.

(c) Installments.--A closed-end credit agreement may provide for unequal or irregular installments.

(d) Incorporation by reference.--A holder may, in a buyer's subsequent closed-end credit agreement, incorporate by reference the buyer's previous closed-end credit agreement and a description of the collateral for the items purchased under the previous agreement.



Section 6322 - Contents

Except as provided in section 6329 (relating to add-on sales), a closed-end credit agreement shall contain all of the following:

(1) One of the following headings at the top of the agreement or directly above the space reserved for the signature of the buyer:

(i) "Security Agreement" if the seller retains a security interest in the goods as security for the goods or services purchased.

(ii) "Lien Contract" if the seller obtains a lien on other goods or nonresidential real estate as security for the goods or services purchased.

(iii) "Closed-End Credit Agreement" if the seller does not obtain security for the goods or services purchased.

(2) The names of the seller and buyer.

(3) The place of business of the seller.

(4) The residence or place of business of the buyer as specified by the buyer.

(5) A description of the goods or services sufficient to identify them. Services or multiple items of goods may be described in general terms but in detail sufficient to identify them, in a separate writing.

(6) The purchase price of the goods and services that are the subject matter of the sale.

(7) The amount of the buyer's down payment, including the following:

(i) An itemization of the amount paid in money and goods.

(ii) A brief description of traded-in goods.

(8) The difference between the purchase price under paragraph (6) and the amount under paragraph (7).

(9) The amount included for insurance, including the specific coverage and cost.

(10) The amount of official fees.

(11) The unpaid balance, which is the sum of the amounts under paragraphs (8), (9) and (10).

(12) The amount of the finance charge.

(13) The time balance, which is the sum of the unpaid balance under paragraph (11) and the amount under paragraph (12), and the following:

(i) The number of installments required.

(ii) The amount of each installment expressed in dollars.

(iii) The due date or period for each installment.

(14) The time sale price.

(15) The following notice provision:

NOTICE TO THE BUYER

Do not sign this agreement before you read it or if it contains any blank spaces. You are entitled to a completely filled-in copy of this agreement. You have the right to pay off in advance the full amount due. Under certain conditions, you may obtain a partial refund of the finance charge.

(16) The following notice provision:

NOTICE

A holder of this agreement is subject to all the claims and defenses that the buyer could assert against the seller of goods or services obtained by this agreement or with the proceeds of this agreement. Recovery under this agreement by the buyer may not exceed the amount paid by the buyer under the agreement.

(17) A statement that the seller may collect from the buyer late fees, costs of collection, costs from nonaffiliated entities and charges for deferment and extension as provided for in this chapter.

Cross References. Section 6322 is referred to in section 6329 of this title.



Section 6323 - Copy of agreement

(a) Delivery of copy.--Except as provided in section 6324(b) (relating to agreement resulting from telephone or mail communications), a seller shall provide a legible and complete copy of a closed-end credit agreement to a buyer when the buyer executes the agreement.

(b) Obligation of buyer.--Until the seller completes the obligation under subsection (a), the buyer is obligated to pay only the purchase price under the agreement.

(c) Acknowledgment.--

(1) The seller shall present an acknowledgment to the buyer specifying that the buyer has received a copy of the agreement.

(2) The acknowledgment may be a separate document or contained in the agreement.

(3) If the acknowledgment is contained in the agreement, it shall appear directly above the space reserved for the buyer's signature.

(4) The buyer's written acknowledgment of delivery of a copy of the agreement in conformity with this subsection shall be a rebuttable presumption of delivery and compliance with this subsection in an action or proceeding by or against an assignee of the agreement without knowledge to the contrary when the agreement is purchased.

Cross References. Section 6323 is referred to in section 6324 of this title.



Section 6324 - Agreement resulting from telephone or mail communications

(a) General rule.--A closed-end credit agreement that is negotiated and entered into by a buyer and seller by telephone or mail is permitted under this subchapter and subject to this section if:

(1) the seller did not personally solicit the sale; and

(2) a catalog or other printed solicitation that is generally available to the public clearly sets forth the purchase price, time sale price and other terms regarding the sale of the goods or services.

(b) Applicability.--For a sale under this section, section 6323(a) (relating to copy of agreement) does not apply.

(c) Seller's completion of agreement.--If a seller under this section receives a closed-end credit agreement from a buyer and the agreement contains blank spaces, the seller may insert in the appropriate blank spaces the purchase price, time sale price and other terms regarding the sale of the goods or services, as set forth in the seller's current catalog or other printed solicitation.

(d) Copy of agreement or statement.--Prior to the due date of the first installment under the agreement, the seller shall furnish to the buyer either a legible and complete copy of the agreement or a written statement of the items inserted in the blank spaces described in subsection (c).

Cross References. Section 6324 is referred to in section 6323 of this title.



Section 6325 - Purchase money loan; notice

(a) General rule.--Unless an instrument that evidences or embodies a debt arising from a purchase money loan contains the notice under subsection (b):

(1) a purchase money lender may not take or receive the instrument; and

(2) a seller may not accept the proceeds of the purchase money loan as full or partial payment for the sale.

(b) Notice.--An instrument under subsection (a) shall contain the following notice:

NOTICE

A holder of this agreement is subject to all the claims and defenses that the buyer could assert against the seller of goods or services obtained with the proceeds of this agreement. Recovery under this agreement by the buyer may not exceed the amount paid by the buyer under the agreement.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Purchase money lender." Either a seller or financing agency making or extending a purchase money loan.

"Purchase money loan." An advance that is received by a buyer in return for a finance charge or interest that is applied to a purchase of goods or services from a seller who is affiliated, by common control or business arrangement, with the person extending the credit to the buyer.



Section 6326 - Statement to buyer

(a) Request; contents.--At any time after the execution of a closed-end credit agreement and within one year after the last payment is made under the agreement, the holder of the agreement shall upon the good faith written request of the buyer promptly give or forward to the buyer a detailed written statement that accurately states the total unpaid amount under the agreement.

(b) Copies.--

(1) The buyer shall be furnished with one statement under this section each year without charge.

(2) The holder shall, upon request, furnish the buyer a duplicate copy of the statement upon payment of a reasonable fee not to exceed the cost of production.

(c) Applicability.--This section does not apply to a transaction in which, instead of periodic statements of account, the buyer is provided with a passbook or payment book in which payments, credits, charges and the unpaid balance are entered.



Section 6327 - Refinancing

(a) General rule.--Upon agreement in writing with the buyer, the holder of a closed-end credit agreement may refinance the payment of the unpaid time balance of the agreement by providing for a new schedule of installment payments.

(b) Charges.--

(1) The holder may contract for and collect the payment of a refinance charge by the buyer.

(2) A refinance charge shall be based on the amount refinanced and include the following:

(i) The additional cost of insurance and official fees incident to the refinancing.

(ii) The deduction of a refund credit in an amount equal to that to which the buyer would have been entitled under section 6313 (relating to prepayment of obligation) if the buyer had prepaid in full the obligations under the agreement.

(3) A refinance charge may not exceed the rate of finance charges under section 6345 (relating to finance charges).

(4) Subject to section 6342 (relating to insurance), an agreement may provide for payment of the additional cost of or premiums for continuing insurance coverage under the contract until the maturity of the contract.

(c) Contents of agreement.--The refinancing agreement shall set forth all of the following:

(1) The amount of the unpaid time balance to be refinanced.

(2) The amount of a refund credit.

(3) The amount to be refinanced after the deduction of the refund credit.

(4) The amount of the finance charge under the refinancing agreement.

(5) The additional cost of insurance and official fees to the buyer.

(6) The new unpaid time balance.

(7) The new schedule of installment payments.

(d) Consolidation of contracts.--If there is a consolidation of two or more agreements, the provisions of section 6329(a) and (b) (relating to add-on sales) apply.

Cross References. Section 6327 is referred to in sections 6352, 6353 of this title.



Section 6328 - New payment schedule

(a) Right to new payment schedule.--If a closed-end credit agreement provides for the payment of an installment that is more than double the amount of the average of the preceding installments, the buyer upon default of this installment shall have an absolute right to obtain a new payment schedule.

(b) Payments.--Unless agreed to by the buyer, the periodic payments under the new schedule may not be greater than the average of the preceding installments.



Section 6329 - Add-on sales

(a) Add-on provisions.--A closed-end credit agreement that includes an add-on sales provision shall comply with the requirements of this chapter and may contain the following provisions:

(1) The seller may add subsequent purchases made by the buyer to the agreement.

(2) The total price of the goods or services covered by the agreement shall be increased by the price of the additional goods or services.

(3) The seller may increase finance charges and installment payments proportionately.

(4) The terms and conditions of the agreement shall apply equally to the additional goods or services.

(5) The goods purchased under the previous agreement shall be security for the goods purchased under the subsequent agreement but only until the time sale price under the previous agreement is fully paid.

(b) Allocation.--

(1) When a subsequent purchase is made, the entire amount of all previously made payments is deemed to have been applied toward the payment of the previous time sale price.

(2) A payment received after a subsequent purchase is made is deemed to be allocated to all the various time sale prices in the same proportion or ratio as the original purchase prices of the various purchases bear to one another.

(3) If the amount of each installment payment is increased in connection with the subsequent purchase, the subsequent payments at the seller's election may be deemed to be allocated as follows:

(i) An amount equal to the original installment payment to the previous time sale price.

(ii) An amount equal to the increase to the subsequent time sale price.

(4) The amount of an initial or down payment on a subsequent purchase is deemed to be allocated in its entirety to the subsequent purchase.

(c) New agreement.--When a subsequent purchase is made, the seller shall deliver to the buyer prior to the due date of the first installment a new agreement that sets forth all of the following:

(1) The information under section 6322(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11) and (12) (relating to contents) as it relates to the subsequent purchase.

(2) The unpaid time balance of the prior agreement with the seller.

(3) The new unpaid balance, which is the sum of the amount under paragraph (2) and the amount described in section 6322(11) for the subsequent purchase.

(4) The consolidated time balance, which is the sum of the unpaid balance under paragraph (3) and the amount of the finance charge payable by the buyer to the seller, including the following:

(i) The number of installments required.

(ii) The amount of each installment expressed in dollars.

(iii) The due date or period for each installment.

(5) A statement that the seller is adding the subsequent purchase to the buyer's existing agreement in accordance with the provisions of that agreement.

Cross References. Section 6329 is referred to in sections 6321, 6322, 6327, 6333, 6353 of this title.



Section 6331 - Establishment

(a) Seller.--A seller may enter into an open-end credit agreement upon the request of a buyer or prospective buyer.

(b) Financing agency.--Subject to the other provisions of this chapter, a financing agency may enter into an open-end credit agreement on behalf of a seller from whom the financing agency may, with the buyer's consent, purchase or acquire the buyer's indebtedness, to be paid according to the agreement.



Section 6332 - Requirements

(a) Signature.--A seller may not obtain the signature of a buyer on an application for an open-end credit agreement if it contains blank spaces to be filled in after it has been signed.

(b) Separate agreement unnecessary.--A buyer does not need to sign a separate account agreement when a new purchase is made under an existing agreement.

(c) Heading.--The following heading shall appear at the top of the agreement or directly above the space reserved for the signature of the buyer:

(1) "Security Agreement" if the seller retains a security interest in the goods as security for the goods or services purchased.

(2) "Lien Contract" if the seller obtains a lien on other goods or nonresidential real estate as security for the goods or services purchased.

(3) "Open-End Credit Agreement" if the seller does not obtain security for the goods or services purchased.

(d) Entire agreement.--The written agreement shall contain the entire agreement of the parties regarding the costs and terms of payment for the goods and services.



Section 6333 - Applicability and effect of subchapter

(a) Security interest.--This subchapter does not prohibit the execution of an agreement between a buyer and seller whereby the seller retains a security interest in goods sold to the buyer until full payment has been made.

(b) Allocation.--Section 6329(b) (relating to add-on sales) governs goods sold under an agreement under subsection (a).

(c) Notes; third party rights.--An open-end credit agreement may not require or entail the execution of a note by the buyer that when separately negotiated will eliminate as to a third party a right of action or defense that the buyer may have against the seller.



Section 6341 - Applicability

A seller may contract for or collect a fee, expense or charge only if the fee, expense or charge is specifically set forth in this chapter.



Section 6342 - Insurance

(a) Compliance with law.--The following shall comply with the act of September 2, 1961 (P.L.1232, No.540), known as the Model Act for the Regulation of Credit Life Insurance and Credit Accident and Health Insurance:

(1) The seller and buyer, if:

(i) the cost of the insurance is included in the closed-end credit agreement; and

(ii) a separate charge is made to the buyer for the insurance.

(2) The seller or holder, if the insurance is to be procured by the seller or holder under an open-end credit agreement.

(b) Separate charge; agreement.--

(1) If the cost of insurance is to be separately charged to the buyer under an open-end credit agreement, the buyer and seller must so specify in a signed agreement.

(2) A copy of the agreement under paragraph (1) shall be given or furnished to the buyer.

(3) The agreement shall state whether the insurance is to be procured by the buyer, seller or holder.

Cross References. Section 6342 is referred to in sections 6302, 6327, 6347 of this title.



Section 6343 - Late fees

(a) Closed-end credit agreement.--

(1) A closed-end credit agreement may provide for the payment by the buyer of a late fee on each installment in default for a period of not less than ten days in an amount not in excess of 5% of the installment or $10, whichever is less.

(2) Only one late fee may be collected on an installment regardless of the period that it remains in default.

(b) Open-end credit agreement.--A late fee may be assessed on an open-end credit agreement regarding each minimum payment not paid in full on the payment due date of the statement on which the minimum payment first appears.

Cross References. Section 6343 is referred to in sections 6302, 6309, 6352, 6353 of this title.



Section 6344 - Costs of collection

A closed-end credit agreement or an open-end credit agreement may provide for payment of actual and reasonable costs of collection only if any of the following occurs:

(1) If the goods are subject to a security interest, the goods are removed from this Commonwealth without the written permission of the holder.

(2) The buyer fails to notify the holder of a change of residence.

(3) The buyer fails to communicate with the holder for a period of 45 days after a default in making payments due under the agreement.

Cross References. Section 6344 is referred to in sections 6302, 6352, 6353 of this title.



Section 6345 - Finance charges

(a) General rule.--Pursuant to this section and the provisions of a closed-end credit agreement or an open-end credit agreement, a seller and holder may charge, receive and collect a finance charge.

(b) Closed-end credit agreement.--A finance charge under a closed-end credit agreement shall be:

(1) measured for a period between the date of the agreement and the due date of the last installment; and

(2) calculated for the period according to the actuarial method or the United States Rule method, at a rate agreed to by the buyer and the seller or holder.

(c) Open-end credit agreement.--

(1) Except as provided in paragraph (2), a finance charge on an open-end credit agreement:

(i) shall be computed based on the outstanding monthly balances; and

(ii) may not exceed the rate agreed to by the buyer and the seller or holder.

(2) A minimum finance charge of $1 per month may be made for each month, if the finance charge so computed is less than that amount.

Cross References. Section 6345 is referred to in sections 6327, 6352, 6353 of this title.



Section 6346 - Costs from nonaffiliated entity

A closed-end credit agreement and an open-end credit agreement may provide for the reimbursement from a buyer of costs for a service provided by an entity that is not otherwise affiliated with the seller or holder if all the following conditions exist:

(1) The buyer requests that the seller or holder provide the service.

(2) The service is for the convenience of the buyer.

(3) The seller or holder contracts with the entity to provide the service to the buyer or other buyers.

(4) The seller or holder actually incurs the costs of the service provided by the entity.

(5) The costs incurred for the service are reasonable and necessary.

(6) The reimbursement costs received from the buyer do not exceed the costs incurred by the seller or holder.

Cross References. Section 6346 is referred to in section 6302 of this title.



Section 6347 - Extension and deferment

(a) General rule.--Upon agreement with the buyer, the holder of a closed-end credit agreement or an open-end credit agreement may extend the scheduled due date or defer the scheduled payment of all or part of an installment payable under the agreement.

(b) Charges.--

(1) A charge may not be made for an extension or a deferment unless the extension or deferment agreement is in writing and signed by the parties.

(2) Subject to paragraph (3), the holder may contract for and collect the payment of an extension or deferment charge from the buyer.

(3) Except as provided in paragraph (4), the charge under paragraph (2) may not exceed an amount equal to 1.5% per month simple interest on the full amount or part of the installment for the extension or deferment period, which may not exceed the period:

(i) from the date when the extended or deferred installment would have been payable in the absence of the extension or deferment; and

(ii) to the date when the installment is made payable under the extension or deferment agreement.

(4) A minimum charge of $10 for the extension or deferment period may be made if the computed extension or deferment charge amounts to less than $10.

(5) Subject to section 6342 (relating to insurance), the agreement may provide for payment of the additional cost of or premiums for continuing insurance coverage under the agreement until the end of the extension or deferment period.

Cross References. Section 6347 is referred to in sections 6302, 6309, 6352, 6353 of this title.



Section 6348 - Interest rate after maturity

If a balance remains unpaid at the expiration of the scheduled maturity date of a closed-end credit agreement, the rate of the finance charge for the period beginning at the date of the maturity until payment in full may not exceed the rate of the finance charge under the original agreement.

Cross References. Section 6348 is referred to in sections 6352, 6353 of this title.



Section 6351 - Willful and intentional violations

A person who willfully and intentionally violates or directs or consents to the violation of a provision of this chapter commits a misdemeanor and shall, upon conviction, be sentenced to pay a fine of not more than $1,000 or to imprisonment for not more than one year, or both.



Section 6352 - Noncompliance; costs and charges

(a) Bar to recovery.--If a seller fails to comply with the provisions of this chapter, the seller or holder who acquires a closed-end credit agreement or an open-end credit agreement with knowledge of the noncompliance is barred from recovery of the following costs and charges imposed in connection with the agreement:

(1) Refinance charges under section 6327 (relating to refinancing).

(2) Late fees under section 6343 (relating to late fees).

(3) Costs of collection under section 6344 (relating to costs of collection).

(4) Finance charges under section 6345 (relating to finance charges).

(5) Extension and deferment charges under section 6347 (relating to extension and deferment).

(6) Interest after maturity under section 6348 (relating to interest rate after maturity).

(b) Remedy of buyer.--The buyer shall have the right to recover from the person under subsection (a) an amount equal to the charges under subsection (a) that were paid by the buyer.

Cross References. Section 6352 is referred to in section 6306 of this title.



Section 6353 - Willful violations regarding finance charges

(a) Penalty.--If a seller or holder willfully violates a provision of this chapter regarding the imposition, computation or disclosure of a finance charge on a consolidated total of two or more agreements under section 6329 (relating to add-on sales), the buyer may recover from the seller or holder an amount equal to three times the total of the following, which have been actually paid by the buyer:

(1) Refinance charges under section 6327 (relating to refinancing).

(2) Late fees under section 6343 (relating to late fees).

(3) Costs of collection under section 6344 (relating to costs of collection).

(4) Finance charges under section 6345 (relating to finance charges).

(5) Extension and deferment charges under section 6347 (relating to extension and deferment).

(6) Interest after maturity under section 6348 (relating to interest rate after maturity).

(b) Bar to recovery.--If a violation has occurred under this section, the seller or holder is barred from the recovery of the costs and charges under subsection (a).



Section 6354 - Corrections

(a) General rule.--Notwithstanding the provisions of this chapter and subject to subsection (b), a seller or holder may correct a failure to comply with a provision of this chapter in accordance with this section unless a willful violation has occurred.

(b) Concurrence by buyer.--A correction that will increase the amount owed by the buyer or the amount of a payment is not permitted unless the buyer concurs in writing with the correction.

(c) No liability.--If a seller or holder corrects a violation in accordance with this section, the seller and holder are not subject to penalty under this subchapter.

(d) Delivery.--Within 30 days of the execution of the original closed-end credit agreement or open-end credit agreement by the buyer, a correction may be delivered to the buyer in the form of a corrected copy of the agreement.

(e) Credit.--An amount improperly collected from the buyer shall be:

(1) credited against the indebtedness evidenced by the agreement; or

(2) refunded to the buyer if the debt has already been satisfied.



Section 6355 - Unfair trade practice

A violation of any provision of this chapter shall be deemed to be a violation of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law.






Chapter 97 - Foreign Currency

Chapter Notes

Enactment. Chapter 97 was added December 3, 1998, P.L.939, No.122, effective immediately.



Section 9701 - Continuity of contract under European Monetary Union

(a) Continuity of contract.--

(1) If a subject or medium of payment of a contract, security or instrument is a currency that has been substituted or replaced by the euro, the euro shall be a commercially reasonable substitute and substantial equivalent that may be either:

(i) used in determining the value of that currency; or

(ii) tendered;

in each case at the conversion rate specified in and otherwise calculated in accordance with the regulations adopted by the Council of the European Union.

(2) If a subject or medium of payment of a contract, security or instrument is the ECU, the euro will be a commercially reasonable substitute and substantial equivalent that may be either:

(i) used in determining the value of that currency; or

(ii) tendered;

in each case at the conversion rate specified in and otherwise calculated in accordance with the regulations adopted by the Council of the European Union.

(3) Performance of any of the obligations described in paragraph (1) or (2) may be made in the currency or currencies originally designated in the contract, security or instrument so long as the currency or currencies remain legal tender or in euro, but not in any other currency, whether or not the other currency:

(i) has been substituted or replaced by the euro; or

(ii) is a currency that is considered a denomination of the euro and has a fixed conversion rate with respect to the euro.

(b) Effect of currency substitution on performance.--None of the following shall have the effect of discharging or excusing performance under any contract, security or instrument or give a party the right unilaterally to alter or terminate any contract, security or instrument:

(1) Introduction of the euro.

(2) Tender of euros in connection with any obligation in compliance with subsection (a)(1) or (2).

(3) Determination of the value of any obligation in compliance with subsection (a)(1) or (2).

(4) Calculation or determination of the subject or medium of payment of a contract, security or instrument with reference to an interest rate or other basis that has been substituted or replaced due to the introduction of the euro and that is a commercially reasonable substitute and substantial equivalent.

(c) References to ECU in contracts.--When the euro first becomes the monetary unit of participating member states of the European Union, references to the ECU in a contract, security or instrument that also refers in substance to the definition of the ECU as set forth in subsection (g) shall be replaced by references to the euro at a rate of one euro to one ECU. References to the ECU in a contract, security or instrument without such a definition of the ECU shall be presumed, rebuttable by proof of the contrary intention of the parties, to be references to the currency basket that is from time to time used as the unit of account of the European Community.

(d) Effect of agreements.--This section shall not alter or impair and shall be subject to any agreements between parties with specific reference to the introduction of the euro.

(e) Application.--Notwithstanding the provisions of Title 13 (relating to commercial code) or any other law of this Commonwealth, this section shall apply to all contracts, securities and instruments, including contracts with respect to commercial transactions, and shall not be deemed to be displaced by any other law of this Commonwealth.

(f) No application to other currency alteration.--In circumstances of currency alteration other than the introduction of the euro, this section shall not be interpreted as creating any negative inference or negative presumption regarding the validity or enforceability of contracts, securities or instruments denominated in whole or part in a currency affected by that alteration.

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"ECU" or "European currency unit." The currency basket that is from time to time used as the unit of account of the European Community, as defined in European Council Regulation No.3320/94.

"Euro." The currency of participating member states of the European Union that adopt a single currency in accordance with the Treaty on European Union signed February 7, 1992.

"Introduction of the euro." Includes, but is not limited to, the implementation from time to time of economic and monetary union in member states of the European Union in accordance with the Treaty on European Union signed February 7, 1992.






Chapter 98 - Assembled Industrial Plant Doctrine

Chapter Notes

Enactment. Chapter 98 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 9801 - Assembled industrial plant doctrine abolished

§ 9801. Assembled industrial plant doctrine abolished.

(a) General rule.--The assembled industrial plant doctrine, sometimes referred to as the integrated industrial plant doctrine or the integrated industrial mortgage doctrine, is abolished. Whether personal property placed or installed in an industrial, commercial or other establishment is a fixture shall be determined by other law.

(b) Eminent domain not affected.--Subsection (a) shall not be construed to affect the application of the assembled economic unit doctrine in the context of eminent domain.

(c) Applicability.--This section shall not apply to actions or proceedings commenced before the effective date of this section, nor shall it affect construction of a mortgage or other instrument creating an interest in real estate entered into before the effective date of this section. Subsection (a) shall not be construed to affirm the continuing applicability or scope of the assembled industrial plant doctrine before the effective date of this section.









Title 13 - COMMERCIAL CODE

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 13 were added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

Saved from Suspension. Pennsylvania Rule of Civil Procedure for District Justices No. 482, adopted November 7, 1988, provided that section 1101 et seq. shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by district justices. Act 207 of 2004 changed district justices to magisterial district judges. Rule 482 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Special Provisions in Appendix. See Act 86 of 1979 in the appendix to this title for special provisions relating to legislative intent and effective date.

Short Titles of Implementing Statutes. Section 1 of Act 97 of 1992 provided that the act shall be known and may be cited as the Uniform Commercial Code Modernization Act.

Enactment. Division 1 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Division 1, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

Enactment. Division 2 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

Enactment. Division 2A was added July 9, 1992, P.L.507, No.97, effective in one year.

Enactment. Division 3 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Division 3, which related to commercial paper, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.

Enactment. Division 4 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

Enactment. Division 4A was added July 9, 1992, P.L.507, No.97, effective in one year.

Enactment. Division 5 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions. Former Division 5, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Enactment. Division 7 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Division 7, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.56, No.13, effective in 60 days.

Special Provisions in Appendix. See sections 22 and 23 of Act 13 of 2008 in the appendix to this title for special provisions relating to applicability and relationship to other laws.

Enactment. Division 8 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Division 8, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

Enactment. Division 9 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions. Former Division 9, which related to secured transactions, sales of accounts, contract rights and chattel paper, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Appendix To Title

APPENDIX TO TITLE 13

COMMERCIAL CODE

Supplementary Provisions of Amendatory Statutes

1979, NOVEMBER 1, P.L.255, NO.86

§ 7. Legislative intent.

In enacting this act, it is the intent of the General Assembly to transfer the former provisions of the act of April 6, 1953 (P.L.3, No.1), known as the "Uniform Commercial Code," reenacted, amended and revised October 2, 1959 (P.L.1023, No.426), to Title 13 of the Pennsylvania Consolidated Statutes (relating to commercial code) without effecting a change in substantive law and the act shall be interpreted and construed to effectuate this intent.

§ 9. Effective date.

This act shall take effect at 12:01 a.m. on the first day of either January or July, whichever month first occurs not less than 30 days from the date of final enactment of this act.

1982, NOVEMBER 26, P.L.696, NO.201

§ 2. Transition provisions in general.

Transactions validly entered into before the effective date of this act, and which were subject to the provisions of Title 13 of the Pennsylvania Consolidated Statutes (relating to commercial code) and which would be subject thereto under this act, if they had been entered into after the effective date of this act and the rights, duties and interests flowing from such transactions remain valid after the effective date of this act and may be terminated, completed, consummated or enforced as required or permitted after the effective date of this act. Security interests arising out of such transactions which are perfected when this act becomes effective shall remain perfected until they lapse as provided herein and may be continued, except as stated in section 4.

Explanatory Note. Act 201 amended or added sections 1105, 1201, 2107, 2702, 3501, 4208, 5116, 7209, 9102, 9103, 9104, 9105, 9106, 9114, 9203, 9204, 9205, 9301, 9302, 9304, 9305, 9306, 9307, 9308, 9312, 9313, 9318, 9401, 9402, 9403, 9404, 9405, 9406, 9408, 9409, 9501, 9502, 9504 and 9505.

§ 3. Transition provision on change of requirement on filing.

A security interest for the perfection of which filing or the taking of possession was required prior to this act and which attached prior to the effective date of this act but was not perfected shall be deemed perfected on the effective date of this act if this act permits perfection without filing or authorizes filing in the office where a prior ineffective filing was made.

§ 4. Transition provision on changes of place of filing.

(a) Financing statements filed prior to this act.--A financing statement or continuation statement filed prior to the effective date of this act which shall not have lapsed prior to that date shall remain effective for the period provided prior thereto, but not less than five years after the filing.

(b) Collateral acquired subsequent to this act.--With respect to any collateral acquired by the debtor subsequent to the effective date of this act, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office that would be appropriate to perfect the security interests in the new collateral after the effective date of this act.

(c) Continuation.--The effectiveness of any financing statement or continuation statement filed prior to the effective date of this act may be continued by a continuation statement as permitted in this act, except that if filing is in an office where there was no previous financing statement required, a new financing statement conforming to section 5 shall be filed in that office.

(d) Mortgage as fixture filing.--If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if this act had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under 13 Pa.C.S. § 9402(f) (relating to mortgage as financing statement) as revised by this act.

§ 5. Required refilings.

(a) General rule.--If a security interest is perfected or has priority when this act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons after the effective date, the perfection and priority rights of the security interest continue until three years after the effective date of this act. The perfection will then lapse unless a financing statement is filed as provided in subsection (d) or unless the security interest is perfected otherwise than by filing.

(b) Perfection under other law.--If a security interest is perfected when this act takes effect under a law other than the Uniform Commercial Code prior thereto which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse three years after the effective date of this act, unless a financing statement is filed as provided in subsection (d) or unless the security interest is perfected otherwise by filing, or unless under 13 Pa.C.S. § 9302(c) (relating to when filing provisions of division inapplicable) the other law continues to govern filing.

(c) Perfection under repealed acts.--If a security interest is perfected by a filing, refiling or recording under a law repealed by this act which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (d) or unless the security interest is perfected otherwise than by filing.

(d) Filing before perfection lapses.--A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse, if perfection had been obtained by a filing under a statute other than the Uniform Commercial Code prior to the effective date of this act, or a filing in an office which would be improper thereunder after the effective date of this act. Any such financing statement may be signed by either the debtor or the secured party. It shall identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this act is still effective. 13 Pa.C.S. § 9401 (relating to place of filing; erroneous filing; removal of collateral) and 13 Pa.C.S. § 9403 (relating to what constitutes filing; duration of filing; effect of lapsed filing; duties of filing officer) as amended by this act, determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of 13 Pa.C.S. § 9403(c) as amended by this act for continuation statements apply to such a financing statement.

§ 6. Transition provisions as to priorities.

Except as otherwise provided in the transition provisions of this act, the provisions of Title 13 of the Pennsylvania Consolidated Statutes (relating to commercial code) in effect prior to the effective date of this act shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of this act. In other cases, questions of priority shall be determined as provided by this act.

§ 7. Effective date.

This act shall take effect at 12:01 a.m. on the 180th day following the date of final enactment of this act.

1992, JULY 9, P.L.507, NO.97

§ 1. Short title.

This act shall be known and may be cited as the Uniform Commercial Code Modernization Act.

Explanatory Note. Act 97 amended, added or repealed sections 1101, 1105, 1201, 1207, 2101, 2103, 2403 and 2511, Division 2A, Division 3, sections 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4301, 4302, 4303, 4401, 4402, 4403, 4405, 4406, 4407, 4501, 4502, 4503 and 4504, Division 4A, 5101, 5103, 5111 and 5114, Division 6, sections 7101, 8101, 8102, 8103, 8104, 8105, 8106, 8107, 8108, 8201, 8202, 8203, 8204, 8205, 8206, 8207 and 8208, the heading of Chapter 83 and sections 8301, 8302, 8303, 8304, 8305, 8306, 8307, 8308, 8309, 8310, 8311, 8312, 8313, 8314, 8315, 8316, 8317, 8318, 8319, 8320, 8321, 8401, 8402, 8403, 8404, 8405, 8406, 8407, 8408, 9101, 9103, 9105, 9111, 9113, 9203, 9206, 9302, 9304, 9305, 9309 and 9312 of Title 13.

§ 30. Rights and obligations under former bulk transfer provisions.

Rights and obligations that arose under 13 Pa.C.S. Div. 6 (relating to bulk transfers) and 13 Pa.C.S. § 9111 (relating to applicability of bulk transfer laws) before their repeal remain valid and may be enforced as though those provisions had not been repealed.

§ 32. Effective date.

This act shall take effect in one year.

1996, MAY 22, P.L.248, NO.44

§ 1. Short title.

This act shall be known and may be cited as the Uniform Commercial Code Modernization Act of 1996.

Explanatory Note. Act 44 amended, added or repealed sections 1105, 1206, 1209, 2201, 3312, 4104 and 5114, Division 8 and sections 9103, 9105, 9106, 9115, 9116, 9203, 9301, 9302, 9303, 9304, 9305, 9306, 9309 and 9312 of Title 13.

§ 12. References to Uniform Commercial Code.

The references to Articles 3 and 8 of the act of April 6, 1953 (P.L.3, No.1), known as the Uniform Commercial Code, in section 102(c)(2) of the act of July 12, 1972 (P.L.781, No.185), known as the Local Government Unit Debt Act, shall be deemed to be references to Divisions 3 and 8 of Title 13, respectively.

§ 14. Effect of effective date of act.

(a) Existing actions or proceedings.--This act does not affect an action or proceeding commenced before this act takes effect.

(b) Perfection of security interest.--If a security interest in a security is perfected at the date this act takes effect and the action by which the security interest was perfected would suffice to perfect a security interest under this act, no further action is required to continue perfection. If a security interest in a security is perfected at the date this act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this act, the security interest remains perfected for a period of four months after the effective date of this act and continues perfected thereafter if appropriate action to perfect under this act is taken within that period. If a security interest is perfected at the date this act takes effect and the security interest can be perfected by filing under this act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

(c) Applicability to qualified financial contracts.--The addition of 13 Pa.C.S. §§ 1206(c) and 2201(d) and the last sentence of 13 Pa.C.S. § 1206(b) shall apply to qualified financial contracts entered into before, on or after the effective date of this act, and to written contracts described in §§ 1206(c)(2)(ii) and 2201(d)(2) entered into before, on or after the effective date of this act.

2001, JUNE 8, P.L.123, NO.18

§ 1. Short title.

This amendatory act shall be known and may be cited as the Uniform Commercial Code Modernization Act of 2001.

Explanatory Note. Act 18 amended sections 1105, 1201, 1206, 2103, 2104, 2210, 2326, 2502, 2512, 2716, 2A103, 2A303, 2A307, 2A309, 3103, 4105, 4210, 4A103 and 4A105, repealed and added Division 5, amended sections 7503, 8102, 8103, 8106, 8110, 8301, 8302 and 8510 and repealed and added Division 9 of Title 13.

§ 28. Applicability of transitional provisions.

The following transitional provisions apply only to the addition of 13 Pa.C.S. §§ 5101 through 5117:

(1) A transaction arising out of or associated with a letter of credit that was issued before the effective date of this act and the rights, obligations and interests flowing from that transaction are governed by any statute or other law amended or repealed by this act as if repeal or amendment had not occurred and may be terminated, completed, consummated or enforced under that statute or other law.

(2) This act applies to a letter of credit that is issued on or after the effective date of this act. This act does not apply to a transaction, event, obligation or duty arising out of or associated with a letter of credit that was issued before the effective date of this act.

2001, JUNE 22, P.L.418, NO.34

§ 3.1. Temporary fee schedule.

The Department of State is authorized to prescribe a fee schedule to implement 13 Pa.C.S. § 9525. The following apply to the fee schedule:

(1) The fee schedule shall be published in the Pennsylvania Bulletin.

(2) The fee schedule is not a regulation and is not subject to:

(i) section 612 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929;

(ii) the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law;

(iii) section 204(b) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act; or

(iv) the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(3) The fee schedule shall expire on the earlier of:

(i) September 30, 2001; or

(ii) the effective date of regulations promulgated under 13 Pa.C.S. § 9525(d).

Explanatory Note. Act 34 amended Title 15.

2008, APRIL 16, P.L.57, NO.13

§ 22. Applicability.

This act shall apply as follows:

(1) This act applies to a document of title that is issued or a bailment that arises on or after the effective date of this section.

(2) This act does not apply to a document of title that is issued or a bailment that arises before the effective date of this section even if the document of title or bailment would be subject to this act if the document of title had been issued or bailment had arisen after the effective date of this section.

(3) This act does not apply to a right of action that has accrued before the effective date of this section.

Explanatory Note. Act 13 amended, added or deleted Division 1, sections 2103, 2104, 2202, 2208, 2310, 2323, 2401, 2503, 2505, 2506, 2509, 2605, 2705, 2A103, 2A207, 2A501, 2A514, 2A518, 2A519, 2A526, 2A527, 2A528, 3103, 4104, 4210, 4A105, 4A106, 4A204 and 5103, Division 7 and sections 8102, 8103, 9102, 9203, 9207, 9208, 9301, 9304, 9309, 9310, 9312, 9313, 9314, 9317, 9338 and 9601.

§ 23. Relationship to other laws.

A document of title issued or a bailment that arises before the effective date of this section and the rights, obligations and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this act as if the amendment or repeal had not occurred and may be terminated, completed, consummated or enforced under that statute or other rule.



Chapter 11 - General Provisions

Chapter Notes

Enactment. Chapter 11 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 11, which related to short title, construction, application and subject matter of title, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 1101 - Short titles

(a) Title.--This title may be cited as the Uniform Commercial Code.

(b) Division.--This division may be cited as the Uniform Commercial Code-General Provisions.



Section 1102 - Scope of division

§ 1102. Scope of division. This division applies to a transaction to the extent that it is governed by another division of this title.



Section 1103 - Construction of title to promote its purposes and policies; applicability of supplemental principles of law

§ 1103. Construction of title to promote its purposes and

policies; applicability of supplemental principles of

law.

(a) Liberal construction.--This title must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b) Law and equity.--Unless displaced by the particular provisions of this title, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy and other validating or invalidating cause, supplement its provisions.



Section 1104 - Construction against implied repeal

§ 1104. Construction against implied repeal. This title being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.



Section 1105 - (Reserved)

§ 1105. (Reserved).



Section 1106 - Use of singular and plural; gender

§ 1106. Use of singular and plural; gender (Reserved).



Section 1107 - Section captions

§ 1107. Section captions. Notwithstanding 1 Pa.C.S. § 1924 (relating to construction of titles, preambles, provisos, exceptions and headings), section captions are part of this title.



Section 1108 - Relation to Electronic Signatures in Global and National Commerce Act

§ 1108. Relation to Electronic Signatures in Global and

National Commerce Act. This division modifies, limits and supersedes the Electronic Signatures in Global and National Commerce Act (Public Law 106- 229, 15 U.S.C. § 7001 et seq.), but does not modify, limit or supersede section 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. § 7003(b)).



Section 1109 - Construction

Nothing in this title shall be construed to modify or supersede the provisions of 42 Pa.C.S. Ch. 69 (relating to particular rights and immunities).

(Oct. 27, 2014, P.L.2896, No.185, eff. 60 days)

2014 Amendment. Act 185 added section 1109.






Chapter 12 - General Definitions and Principles of Interpretation

Chapter Notes

Enactment. Chapter 12 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 12, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 1201 - General definitions

(a) Definition provisions.--Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other divisions of this title that apply to particular divisions or chapters of this title, have the meanings stated.

(b) Definitions.--Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

(1) "Action." In the sense of a judicial proceeding, the term includes recoupment, counterclaim, set-off, suit in equity and any other proceeding in which rights are determined.

(2) "Aggrieved party." A party entitled to pursue a remedy.

(3) "Agreement." As distinguished from "contract" under paragraph (12), the term means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing or usage of trade as provided in section 1303 (relating to course of performance, course of dealing and usage of trade).

(4) "Bank." A person engaged in the business of banking. The term includes a savings bank, savings and loan association, credit union and trust company.

(5) "Bearer." A person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title or certificated security, that is payable to bearer or indorsed in blank.

(6) "Bill of lading." A document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch." The term includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing." As to a fact, the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business." A person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind.

(i) A person buys goods in the ordinary course of business if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices.

(ii) A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind.

(iii) A buyer in ordinary course of business may buy for cash, by exchange of other property or on secured or unsecured credit and may acquire goods or documents of title under a preexisting contract for sale.

(iv) Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Division 2 (relating to sales) may be a buyer in ordinary course of business.

The term does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous." With reference to a term, means so written, displayed or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(i) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font or color to the surrounding text of the same or lesser size.

(ii) Language in the body of a record or display in larger type than the surrounding text, in contrasting type, font or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer." An individual who enters into a transaction primarily for personal, family or household purposes.

(12) "Contract." As distinguished from "agreement" in paragraph (3), the total legal obligation that results from the parties' agreement as determined by this title as supplemented by any other applicable laws.

(13) "Creditor." The term includes a general creditor; a secured creditor; a lien creditor; a representative of creditors, including an assignee for the benefit of creditors; a trustee in bankruptcy; a receiver in equity and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant." Includes a person in the position of defendant in a counterclaim, cross-claim or third-party claim.

(15) "Delivery." With respect to an electronic document of title, means voluntary transfer of control and with respect to an instrument, a tangible document of title or chattel paper, means voluntary transfer of possession.

(16) "Document of title." A record that:

(i) in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold and dispose of the record and the goods the record covers; or

(ii) purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods.

(16.1) "Electronic document of title." A document of title evidenced by a record consisting of information stored in an electronic medium.

(17) "Fault." A default, breach or wrongful act or omission.

(18) "Fungible goods." As follows:

(i) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(ii) goods that by agreement are treated as equivalent.

(19) "Genuine." Free of forgery or counterfeiting.

(20) "Good faith." Except as otherwise provided in Division 5 (relating to letters of credit), honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder." As follows:

(i) the person in possession of a negotiable instrument that is payable either to the bearer or to an identified person that is the person in possession;

(ii) the person in possession of a negotiable tangible document of title if the goods are deliverable either to the bearer or to the order of the person in possession; or

(iii) the person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding." Includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent." As follows:

(i) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(ii) being unable to pay debts as they become due; or

(iii) being insolvent within the meaning of Federal bankruptcy law.

(24) "Money." A medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization." A person other than an individual.

(26) "Party." As distinguished from "third party," a person that has engaged in a transaction or made an agreement subject to this title.

(27) "Person." Any individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality, public corporation; or other legal or commercial entity.

(28) "Present value." The amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either:

(i) an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into; or

(ii) if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase." Taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or other voluntary transaction creating an interest in property.

(30) "Purchaser." A person that takes by purchase.

(31) "Record." Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy." Any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative." A person empowered to act for another, including an agent; an officer of a corporation or association; and a trustee, executor or administrator of an estate.

(34) "Right." Includes remedy.

(35) "Security interest." An interest in personal property or fixtures which secures payment or performance of an obligation.

(i) The term includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note, in a transaction that is subject to Division 9 (relating to secured transactions).

(ii) The term does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under section 2401 (relating to passing of title; reservation for security; limited application of section), but a buyer may also acquire a "security interest" by complying with Division 9 (relating to secured transactions).

(iii) Except as otherwise provided in section 2505 (relating to shipment by seller under reservation), the right of a seller or lessor of goods under Division 2 (relating to sales) or 2A (relating to leases) to retain or acquire possession of the goods is not a "security interest"; but a seller or lessor may also acquire a "security interest" by complying with Division 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under section 2401 is limited in effect to a reservation of a "security interest."

(iv) Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to section 1203 (relating to lease distinguished from security interest).

(36) "Send." In connection with a writing, record or notice:

(i) to deposit in the mail or deliver for transmission by any other usual means of communication:

(A) with postage or cost of transmission provided for;

(B) properly addressed; and

(C) in the case of an instrument:

(I) to an address specified thereon or otherwise agreed upon; or

(II) if no address is specified or agreed upon, to any address reasonable under the circumstances; or

(ii) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed." Includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State." A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety." Includes a guarantor or other secondary obligor.

(39.1) "Tangible document of title." A document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(40) "Term." A portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature." A signature made without actual, implied or apparent authority. The term includes a forgery.

(42) "Warehouse receipt." A document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing." Includes printing, typewriting or any other intentional reduction to tangible form.

(44) "Written." Includes printing, typewriting or any other intentional reduction to tangible form.

Cross References. Section 1201 is referred to in sections 3103, 4A105, 8103 of this title; section 6202 of Title 12 (Commerce and Trade); section 6902 of Title 42 (Judiciary and Judicial Procedure); section 7315 of Title 51 (Military Affairs).



Section 1202 - Notice; knowledge

(a) Notice.--Subject to subsection (f), a person has notice of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) Knowledge.--"Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) Reason to know distinguished.--"Discover," "learn" or words of similar import refer to knowledge rather than to reason to know.

(d) Notify.--A person notifies or gives a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Be notified.--Subject to subsection (f), a person receives a notice or notification when:

(1) it comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the circumstances at:

(i) the place of business through which the contract was made; or

(ii) another location held out by that person as the place for receipt of such communications.

(f) Communication to organizations.--Notice, knowledge or notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

Cross References. Section 1202 is referred to in section 4A106 of this title.



Section 1203 - Lease distinguished from security interest

§ 1203. Lease distinguished from security interest.

(a) Factual determination.--Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) Sufficient attributes for security interest.--A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) Insufficient attributes for security interest.--A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording or registration fees or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Nominal consideration.--Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) Remaining economic life and reasonable predictability.-- The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value or cost of performing under the lease agreement shall be determined with reference to the facts and circumstances at the time the transaction is entered into.

Cross References. Section 1203 is referred to in section 1201 of this title.



Section 1204 - Value

§ 1204. Value. Except as otherwise provided in Divisions 3 (relating to negotiable instruments), 4 (relating to bank deposits and collections) and 5 (relating to letters of credit), a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for or in total or partial satisfaction of a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.



Section 1205 - Reasonable time; seasonableness

§ 1205. Reasonable time; seasonableness.

(a) Reasonable time.--Whether a time for taking an action required by this title is reasonable depends on the nature, purpose and circumstances of the action.

(b) Seasonableness.--An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

Cross References. Section 1205 is referred to in section 4A204 of this title.



Section 1206 - Presumptions

§ 1206. Presumptions. Whenever this title creates a "presumption" with respect to a fact or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

Cross References. Section 1206 is referred to in section 2201 of this title.






Chapter 13 - Territorial Applicability and General Rules

Chapter Notes

Enactment. Chapter 13 was added April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 1301 - Territorial applicability; parties' power to choose applicable law.

(a) Agreement; reasonable relation requirement.--Except as otherwise provided in this section, when a transaction bears a reasonable relation to this Commonwealth and also to another state or nation, the parties may agree that the law either of this Commonwealth or of such other state or nation shall govern their rights and duties.

(b) Absence of agreement; approved relation requirement.--In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), this title applies to transactions bearing an appropriate relation to this Commonwealth.

(c) Mandatory applicability of title.--If one of the following provisions of this title specifies the applicable law, that provision governs, and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 2402 (relating to rights of creditors of seller against sold goods).

(2) Sections 2A105 (relating to territorial application of division to goods covered by certificate of title) and 2A106 (relating to limitation on power of parties to consumer lease to choose applicable law and judicial forum).

(3) Section 4102 (relating to applicability).

(4) Section 4A507 (relating to choice of law).

(5) Section 5116 (relating to choice of law and forum).

(6) Section 8110 (relating to applicability; choice of law).

(7) Ch. 93 Subch. A (relating to law governing perfection and priority).



Section 1302 - Variation by agreement

§ 1302. Variation by agreement.

(a) General rule.--Except as otherwise provided in subsection (b) or elsewhere in this title, the effect of provisions of this title may be varied by agreement.

(b) Exceptions.--The obligations of good faith, diligence, reasonableness and care prescribed by this title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this title requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) Effect of terminology.--The presence in certain provisions of this title of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

Cross References. Section 1302 is referred to in sections 2A518, 2A519, 2A527, 2A528, 5103 of this title.



Section 1303 - Course of performance, course of dealing and usage of trade

§ 1303. Course of performance, course of dealing and usage of

trade.

(a) Course of performance.--A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) Course of dealing.--A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) Usage of trade.--A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as fact. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) Evidentiary effect.--A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Construction in general.--Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) Waiver or modification.--Subject to section 2209 (relating to modification, rescission and waiver), a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence.--Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

Cross References. Section 1303 is referred to in sections 1201, 2202 of this title.



Section 1304 - Obligation of good faith

§ 1304. Obligation of good faith. Every contract or duty within this title imposes an obligation of good faith in its performance and enforcement.



Section 1305 - Remedies to be liberally administered

§ 1305. Remedies to be liberally administered.

(a) Administration.--The remedies provided by this title must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed, but neither consequential or special damages nor penal damages may be had except as specifically provided in this title or by other rule of law.

(b) Enforceability.--Any right or obligation declared by this title is enforceable by action unless the provision declaring it specifies a different and limited effect.

Cross References. Section 1305 is referred to in section 2A501 of this title.



Section 1306 - Waiver or renunciation of claim or right after breach

§ 1306. Waiver or renunciation of claim or right after breach. A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.



Section 1307 - Prima facie evidence by third-party documents

§ 1307. Prima facie evidence by third-party documents. A document in due form purporting to be a bill of lading, a policy or certificate of insurance, an official weigher's or inspector's certificate, a consular invoice or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.



Section 1308 - Performance or acceptance under reservation of rights

§ 1308. Performance or acceptance under reservation of rights.

(a) General rule.--Except as set forth in subsection (b), a party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. The words "without prejudice," "under protest" and the like are sufficient.

(b) Exception.--Subsection (a) does not apply to an accord and satisfaction.



Section 1309 - Option to accelerate at will

§ 1309. Option to accelerate at will. A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.



Section 1310 - Subordinated obligations

§ 1310. Subordinated obligations. An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.






Chapter 21 - Short Title, General Construction and Subject Matter

Chapter Notes

Enactment. Chapter 21 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 2101 - Short title of division

This division shall be known and may be cited as the Uniform Commercial Code, Article 2, Sales.

(July 9, 1992, P.L.507, No.97, eff. one year)



Section 2102 - Scope; certain security and other transactions excluded from division

§ 2102. Scope; certain security and other transactions excluded

from division. Unless the context otherwise requires, this division applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction, nor does this division impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.



Section 2103 - Definitions and index of definitions

(a) Definitions.--The following words and phrases when used in this division shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Buyer." A person who buys or contracts to buy goods.

"Good faith." (Deleted by amendment).

"Receipt." Receipt of goods means taking physical possession of them.

"Seller." A person who sells or contracts to sell goods.

(b) Index of other definitions in division.--Other definitions applying to this division or to specified chapters thereof, and the sections in which they appear are:

"Acceptance." Section 2606.

"Banker's credit." Section 2325.

"Between merchants." Section 2104.

"Cancellation." Section 2106(d).

"Commercial unit." Section 2105.

"Confirmed credit." Section 2325.

"Conforming to contract." Section 2106.

"Contract for sale." Section 2106.

"Cover." Section 2712.

"Entrusting." Section 2403.

"Financing agency." Section 2104.

"Future goods." Section 2105.

"Goods." Section 2105.

"Identification." Section 2501.

"Installment contract." Section 2612.

"Letter of credit." Section 2325.

"Lot." Section 2105.

"Merchant." Section 2104.

"Overseas." Section 2323.

"Person in position of seller." Section 2707.

"Present sale." Section 2106.

"Sale." Section 2106.

"Sale on approval." Section 2326.

"Sale or return." Section 2326.

"Termination." Section 2106.

(c) Index of definitions in other divisions.--The following definitions in other divisions apply to this division:

"Check." Section 3104.

"Consignee." Section 7102.

"Consignor." Section 7102.

"Consumer goods." Section 9102.

"Control." Section 7106.

"Dishonor." Section 3502.

"Draft." Section 3104.

(d) Applicability of general definitions and principles.--In addition, Division 1 (relating to general provisions) contains general definitions and principles of construction and interpretation applicable throughout this division.

(July 9, 1992, P.L.507, No.97, eff. one year; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 deleted the def. of "good faith" in subsec. (a) and added the def. of "control" in subsec. (c).

2001 Amendment. Act 18 amended subsec. (c).

Cross References. Section 2103 is referred to in sections 2A103, 7102 of this title.



Section 2104 - Definitions: "merchant"; "between merchants"; "financing agency."

§ 2104. Definitions: "merchant"; "between merchants";

"financing agency." The following words and phrases when used in this division shall have the meanings given to them in this section:

"Between merchants." Between merchants means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

"Financing agency." Any bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the draft of the seller or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. The term includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (see section 2707).

"Merchant." A person who:

(1) deals in goods of the kind; or

(2) otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended the def. of "financing agency."

Cross References. Section 2104 is referred to in sections 2103, 2A103, 9102 of this title.



Section 2105 - Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit."

§ 2105. Definitions: transferability; "goods"; "future" goods;

"lot"; "commercial unit."

(a) "Goods".--"Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Division 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in section 2107 (relating to goods to be severed from realty; recording).

(b) Transferability; "future" goods.--Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(c) Sale of part interest in goods.--There may be a sale of a part interest in existing identified goods.

(d) Fungible goods.--An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the interest of the seller in the bulk be sold to the buyer who then becomes an owner in common.

(e) "Lot".--"Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(f) "Commercial unit".--"Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

Cross References. Section 2105 is referred to in section 2103 of this title.



Section 2106 - Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

§ 2106. Definitions: "contract"; "agreement"; "contract for

sale"; "sale"; "present sale"; "conforming" to

contract; "termination"; "cancellation."

(a) "Contract", "agreement", "sale".--In this division unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (section 2401). A "present sale" means a sale which is accomplished by the making of the contract.

(b) "Conforming" to contract.--Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(c) "Termination".--"Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(d) "Cancellation".--"Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

Cross References. Section 2106 is referred to in sections 2103, 2A103, 7102, 9102 of this title.



Section 2107 - Goods to be severed from realty: recording

§ 2107. Goods to be severed from realty: recording.

(a) Minerals and structures.--A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this division if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(b) Other property severable without material harm.--A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (a) or of timber to be cut is a contract for the sale of goods within this division whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(c) Recording.--The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the rights of the buyer under the contract for sale. (Nov. 26, 1982, P.L.696, No.201, eff. 180 days)

Cross References. Section 2107 is referred to in section 2105 of this title.






Chapter 22 - Form, Formation and Readjustment of Contract

Chapter Notes

Enactment. Chapter 22 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 2201 - Formal requirements; statute of frauds

(a) General rule.--Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

(b) Writing confirming contract between merchants.--Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (a) against such party unless written notice of objection to its contents is given within ten days after it is received.

(c) Enforceability of contracts not satisfying general requirements.--A contract which does not satisfy the requirements of subsection (a) but which is valid in other respects is enforceable:

(1) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the business of the seller and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3) with respect to goods for which payment has been made and accepted or which have been received and accepted (section 2606).

(d) Qualified financial contracts.--Subsection (a) does not apply to a qualified financial contract, as defined in section 1206(c)(1) (relating to statute of frauds for kinds of personal property not otherwise covered), if either:

(1) there is, as provided in section 1206(c)(3), sufficient evidence to indicate that a contract has been made; or

(2) the parties, by means of a prior or subsequent written contract, have agreed to be bound by the terms of the qualified financial contract from the time they reach agreement (by telephone, by exchange of electronic messages or otherwise) on those terms.

(May 22, 1996, P.L.248, No.44, eff. imd.)

1996 Amendment. Act 44 added subsec. (d). See section 14(c) of Act 44 in the appendix to this title for special provisions relating to applicability to qualified financial contracts.

References in Text. Section 1206, referred to in this section, was repealed and added by the act of April 16, 2008 (P.L.57, No.13). Present section 1206 relates to presumptions.

Cross References. Section 2201 is referred to in sections 2209, 2326 of this title.



Section 2202 - Final written expression: parol or extrinsic evidence

§ 2202. Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(1) by course of performance, course of dealing or usage of trade (section 1303); and

(2) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

Cross References. Section 2202 is referred to in sections 2316, 2326 of this title.



Section 2203 - Seals inoperative

§ 2203. Seals inoperative. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.



Section 2204 - Formation in general

§ 2204. Formation in general.

(a) General rule.--A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(b) Effect of undetermined time of making agreement.--An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(c) Effect of open terms.--Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

Cross References. Section 2204 is referred to in section 2311 of this title.



Section 2205 - Firm offers

§ 2205. Firm offers. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



Section 2206 - Offer and acceptance in formation of contract

§ 2206. Offer and acceptance in formation of contract.

(a) General rule.--Unless otherwise unambiguously indicated by the language or circumstances:

(1) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances; and

(2) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(b) Beginning requested performance without notice.--Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



Section 2207 - Additional terms in acceptance or confirmation

§ 2207. Additional terms in acceptance or confirmation.

(a) General rule.--A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(b) Effect on contract.--The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(1) the offer expressly limits acceptance to the terms of the offer;

(2) they materially alter it; or

(3) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(c) Conduct establishing contract.--Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this title.



Section 2208 - Course of performance or practical construction (Deleted by amendment)

2008 Amendment. Section 2208 was deleted by amendment April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 2209 - Modification, rescission and waiver

§ 2209. Modification, rescission and waiver.

(a) Consideration unnecessary for modification.--An agreement modifying a contract within this division needs no consideration to be binding.

(b) Writing excluding modification or rescission.--A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(c) Compliance of modified contract with statute of frauds.--The requirements of section 2201 (relating to formal requirements; statute of frauds) must be satisfied if the contract as modified is within its provisions.

(d) Ineffective modification or rescission as waiver.-- Although an attempt at modification or rescission does not satisfy the requirements of subsection (b) or (c) it can operate as a waiver.

(e) Retraction of waiver.--A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

Cross References. Section 2209 is referred to in section 1303 of this title.



Section 2210 - Delegation of performance; assignment of rights

§ 2210. Delegation of performance; assignment of rights.

(a) Delegation of performance.--A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(b) Assignment of rights.--Except as otherwise provided in section 9406 (relating to discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective), unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of due performance by the assignor of his entire obligation can be assigned despite agreement otherwise.

(c) Effect of security interest.--The creation, attachment, perfection or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (b) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but:

(1) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer; and

(2) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(d) Assignment prohibition limited to performance.--Unless the circumstances indicate the contrary, a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the performance of the assignor.

(e) Effect and enforceability of general assignment.--An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(f) Security for assignment delegating performance.--The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (section 2609). (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (b), relettered subsec. (c) to subsec. (d), subsec. (d) to subsec. (e) and subsec. (e) to subsec. (f) and added a new subsec. (c).






Chapter 23 - General Obligation and Construction of Contract

Chapter Notes

Enactment. Chapter 23 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 2301 - General obligations of parties

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



Section 2302 - Unconscionable contract or clause

§ 2302. Unconscionable contract or clause.

(a) Finding and authority of court.--If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made, the court may:

(1) refuse to enforce the contract;

(2) enforce the remainder of the contract without the unconscionable clause; or

(3) so limit the application of any unconscionable clause as to avoid any unconscionable result.

(b) Evidence by parties.--When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.



Section 2303 - Allocation or division of risks

§ 2303. Allocation or division of risks. Where this division allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.



Section 2304 - Price payable in money, goods, realty or otherwise

§ 2304. Price payable in money, goods, realty or otherwise.

(a) General rule.--The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(b) Realty.--Even though all or part of the price is payable in an interest in realty the transfer of the goods and the obligations of the seller with reference to them are subject to this division, but not the transfer of the interest in realty or the obligations of the transferor in connection therewith.



Section 2305 - Open price term

§ 2305. Open price term.

(a) General rule.--The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(1) nothing is said as to price;

(2) the price is left to be agreed by the parties and they fail to agree; or

(3) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(b) Price to be fixed by party.--A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(c) Price not fixed through fault of party.--When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(d) Intent not to be bound without established price.-- Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



Section 2306 - Output, requirements and exclusive dealings

§ 2306. Output, requirements and exclusive dealings.

(a) Quantity measured by output or requirements.--A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(b) Obligation of parties in exclusive dealings.--A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



Section 2307 - Delivery in single lot or several lots

§ 2307. Delivery in single lot or several lots. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.



Section 2308 - Absence of specified place for delivery

§ 2308. Absence of specified place for delivery. Unless otherwise agreed:

(1) the place for delivery of goods is the place of business of the seller or if he has none his residence; but

(2) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(3) documents of title may be delivered through customary banking channels.



Section 2309 - Absence of specific time provisions; notice of termination

§ 2309. Absence of specific time provisions; notice of

termination.

(a) Shipment, delivery or other action.--The time for shipment or delivery or any other action under a contract if not provided in this division or agreed upon shall be a reasonable time.

(b) Duration of provision for successive performances.-- Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(c) Notice of termination.--Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



Section 2310 - Open time for payment or running of credit; authority to ship under reservation

§ 2310. Open time for payment or running of credit; authority

to ship under reservation. Unless otherwise agreed:

(1) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery.

(2) If the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (section 2513).

(3) If delivery is authorized and made by way of documents of title otherwise than by paragraph (2), then payment is due, regardless of where the goods are to be received:

(i) at the time and place at which the buyer is to receive delivery of the tangible documents; or

(ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or, if none, at the seller's residence.

(4) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended par. (3).



Section 2311 - Options and cooperation respecting performance

(a) Specifying particulars of performance.--An agreement for sale which is otherwise sufficiently definite (section 2204(c)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(b) Specifying assortment of goods and shipping arrangements.--Unless otherwise agreed specifications relating to assortment of the goods are at the option of the buyer and except as otherwise provided in section 2319(a)(3) and (c) (relating to F.O.B. and F.A.S. terms) specifications or arrangements relating to shipment are at the option of the seller.

(c) Remedies for failure to specify or cooperate.--Where such specification would materially affect the performance of the other party but is not seasonably made or where the cooperation of one party is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(1) is excused for any resulting delay in his own performance; and

(2) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

Cross References. Section 2311 is referred to in section 2319 of this title.



Section 2312 - Warranty of title and against infringement; obligation of buyer against infringement

§ 2312. Warranty of title and against infringement; obligation

of buyer against infringement.

(a) General rule.--Subject to subsection (b) there is in a contract for sale a warranty by the seller that:

(1) the title conveyed shall be good, and its transfer rightful; and

(2) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(b) Exclusion or modification of warranty.--A warranty under subsection (a) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(c) Warranty of merchant regularly dealing in goods.--Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

Cross References. Section 2312 is referred to in section 2607 of this title.



Section 2313 - Express warranties by affirmation, promise, description or sample

§ 2313. Express warranties by affirmation, promise, description

or sample.

(a) General rule.--Express warranties by the seller are created as follows:

(1) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(2) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(3) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(b) Formal words or specific intent unnecessary.--It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the opinion of the seller or commendation of the goods does not create a warranty.



Section 2314 - Implied warranty: merchantability; usage of trade

§ 2314. Implied warranty: merchantability; usage of trade.

(a) Sale by merchant.--Unless excluded or modified (section 2316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(b) Merchantability standards for goods.--Goods to be merchantable must be at least such as:

(1) pass without objection in the trade under the contract description;

(2) in the case of fungible goods, are of fair average quality within the description;

(3) are fit for the ordinary purposes for which such goods are used;

(4) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved;

(5) are adequately contained, packaged, and labeled as the agreement may require; and

(6) conform to the promises or affirmations of fact made on the container or label if any.

(c) Course of dealing or usage of trade.--Unless excluded or modified (section 2316) other implied warranties may arise from course of dealing or usage of trade.



Section 2315 - Implied warranty: fitness for particular purpose

§ 2315. Implied warranty: fitness for particular purpose. Where the seller at the time of contracting has reason to know:

(1) any particular purpose for which the goods are required; and

(2) that the buyer is relying on the skill or judgment of the seller to select or furnish suitable goods; there is unless excluded or modified under section 2316 (relating to exclusion or modification of warranties) an implied warranty that the goods shall be fit for such purpose.



Section 2316 - Exclusion or modification of warranties

§ 2316. Exclusion or modification of warranties.

(a) Construction of words or conduct limiting warranties.-- Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this division on parol or extrinsic evidence (section 2202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(b) Implied warranties of merchantability and fitness.-- Subject to subsection (c), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(c) Implied warranties in general.--Notwithstanding subsection (b):

(1) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the attention of the buyer to the exclusion of warranties and makes plain that there is no implied warranty.

(2) When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him.

(3) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(d) Limitation of remedies for breach of warranty.--Remedies for breach of warranty can be limited in accordance with the provisions of this division on liquidation or limitation of damages (section 2718) and on contractual modification of remedy (section 2719).

Cross References. Section 2316 is referred to in sections 2314, 2315 of this title.



Section 2317 - Cumulation and conflict of warranties express or implied

§ 2317. Cumulation and conflict of warranties express or

implied. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



Section 2318 - Third party beneficiaries of warranties express or implied

§ 2318. Third party beneficiaries of warranties express or

implied. The warranty of a seller whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.



Section 2319 - F.O.B. and F.A.S. terms

§ 2319. F.O.B. and F.A.S. terms.

(a) Definition of F.O.B.--Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(1) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this division (section 2504 (relating to shipment by seller)) and bear the expense and risk of putting them into the possession of the carrier.

(2) When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this division (section 2503 (relating to manner of tender of delivery by seller)).

(3) When under either paragraph (1) or (2) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this division on the form of bill of lading

(section 2323).

(b) Definition of F.A.S.--Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(1) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(2) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(c) Duty of buyer to give instructions.--Unless otherwise agreed in any case falling within subsection (a)(1) or (3) or subsection (b) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this division (section 2311 (relating to options and cooperation respecting performance)). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(d) Tender of documents and payment.--Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

Cross References. Section 2319 is referred to in section 2311 of this title.



Section 2320 - C.I.F. and C. & F. terms

§ 2320. C.I.F. and C. & F. terms.

(a) Definitions.--The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(b) Effect of C.I.F. destination term.--Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to do the following:

(1) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination.

(2) Load the goods and obtain a receipt from the carrier

(which may be contained in the bill of lading) showing that the freight has been paid or provided for.

(3) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance.

(4) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract.

(5) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the rights of the buyer.

(c) Effect of C. & F. term.--Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(d) Tender of documents and payment.--Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



Section 2321 - C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival

§ 2321. C.I.F. or C. & F.: "net landed weights"; "payment on

arrival"; warranty of condition on arrival. Under a contract containing a term C.I.F. or C. & F.:

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in paragraph (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

Cross References. Section 2321 is referred to in section 2513 of this title.



Section 2322 - Delivery "ex-ship."

§ 2322. Delivery "ex-ship."

(a) Definition.--Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(b) Effect.--Under such a term unless otherwise agreed:

(1) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(2) the risk of loss does not pass to the buyer until the goods leave the tackle of the ship or are otherwise properly unloaded.



Section 2323 - Form of bill of lading required in overseas shipment; "overseas."

§ 2323. Form of bill of lading required in overseas shipment;

"overseas."

(a) General rule.--Where the contract contemplates overseas shipment and contains a term C.I.F., C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(b) Bill in set of parts.--Where in a case within subsection (a) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(1) due tender of a single part is acceptable within the provisions of this division on cure of improper delivery

(section 2508(a)); and

(2) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(c) Definition of "overseas".--A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b).

Cross References. Section 2323 is referred to in sections 2103, 2319, 2503 of this title.



Section 2324 - "No arrival, no sale" term

§ 2324. "No arrival, no sale" term. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

(1) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(2) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods

(section 2613).

Cross References. Section 2324 is referred to in section 2613 of this title.



Section 2325 - "Letter of credit" term; "confirmed credit."

§ 2325. "Letter of credit" term; "confirmed credit."

(a) Failure to furnish letter.--Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(b) Effect of delivering letter.--The delivery to seller of a proper letter of credit suspends the obligation of the buyer to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(c) Definitions.--Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the financial market of the seller.

Cross References. Section 2325 is referred to in section 2103 of this title.



Section 2326 - Sale on approval and sale or return; rights of creditors

§ 2326. Sale on approval and sale or return; rights of

creditors.

(a) Definitions.--Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(1) a "sale on approval" if the goods are delivered primarily for use; and

(2) a "sale or return" if the goods are delivered primarily for resale.

(b) Rights of creditors of buyer generally.--Goods held on approval are not subject to the claims of the creditors of the buyer until acceptance; goods held on sale or return are subject to such claims while in the possession of the buyer.

(c) Treatment of "or return" term.--Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this division (section 2201) and as contradicting the sale aspect of the contract within the provisions of this division on parol or extrinsic evidence (section 2202). (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended the section heading and subsec. (b), deleted subsec. (c) and relettered subsec. (d) to subsec. (c).

Cross References. Section 2326 is referred to in sections 2103, 2A103 of this title.



Section 2327 - Special incidents of sale on approval and sale or return

§ 2327. Special incidents of sale on approval and sale or

return.

(a) Sale on approval.--Under a sale on approval unless otherwise agreed:

(1) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance.

(2) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole.

(3) After due notification of election to return, the return is at the risk and expense of the seller but a merchant buyer must follow any reasonable instructions.

(b) Sale or return.--Under a sale or return unless otherwise agreed:

(1) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably.

(2) The return is at the risk and expense of the buyer.

Cross References. Section 2327 is referred to in section 2509 of this title.



Section 2328 - Sale by auction

§ 2328. Sale by auction.

(a) Sale in lots.--In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(b) When sale complete.--A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(c) With or without reserve.--Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the announcement by the auctioneer of completion of the sale, but the retraction by a bidder does not revive any previous bid.

(d) Bidding by or for seller.--If the auctioneer knowingly receives a bid on the behalf of the seller or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Chapter 24 - Title, Creditors and Good Faith Purchasers

Chapter Notes

Enactment. Chapter 24 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

Cross References. Chapter 24 is referred to in section 4352 of Title 23 (Domestic Relations).



Section 2401 - Passing of title; reservation for security; limited application of section

Each provision of this division with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this division and matters concerning title become material the following rules apply:

(1) Identification of goods and reservation of title.--Title to goods cannot pass under a contract for sale prior to their identification to the contract (section 2501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of Division 9 (relating to secured transactions), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Place of delivery of goods.--Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place, and in particular and despite any reservation of a security interest by the bill of lading:

(i) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(ii) if the contract requires delivery at destination, title passes on tender there.

(3) Delivery without moving goods.--Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(i) if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and, if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(ii) if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4) Revesting of title upon rejection of goods or revocation of acceptance.--A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended par. (3)(i).

Cross References. Section 2401 is referred to in sections 1201, 2106, 9102, 9109, 9110, 9309 of this title.



Section 2402 - Rights of creditors of seller against sold goods

§ 2402. Rights of creditors of seller against sold goods.

(a) Priority of buyer over unsecured creditors.--Except as provided in subsections (b) and (c), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the rights of the buyer to recover the goods under this division (section 2502 (relating to right of buyer to goods on insolvency of seller) and section 2716 (relating to right of buyer to specific performance or replevin)).

(b) Right to void sale upon fraudulent retention of goods.-- A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(c) Other rights of creditors unimpaired.--Nothing in this division shall be deemed to impair the rights of creditors of the seller:

(1) under the provisions of Division 9 (relating to secured transactions); or

(2) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this division constitute the transaction a fraudulent transfer or voidable preference.

Cross References. Section 2402 is referred to in sections 1301, 7504 of this title.



Section 2403 - Power to transfer; good faith purchase of goods; "entrusting."

§ 2403. Power to transfer; good faith purchase of goods;

"entrusting."

(a) Transfer of title.--A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(1) the transferor was deceived as to the identity of the purchaser;

(2) the delivery was in exchange for a check which is later dishonored;

(3) it was agreed that the transaction was to be a "cash sale"; or

(4) the delivery was procured through fraud punishable as larcenous under the criminal law.

(b) Transfer by merchant entrusted with possession of goods.--Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(c) Definition of "entrusting".--"Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the disposition of the goods by the possessor has been such as to be larcenous under the criminal law.

(d) Rights of other purchasers and lien creditors.--The rights of other purchasers of goods and of lien creditors are governed by Division 7 (relating to documents of title) and Division 9 (relating to secured transactions). (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended subsec. (d).

Cross References. Section 2403 is referred to in sections 2103, 2702, 2A103, 7209, 7503, 9315 of this title.






Chapter 25 - Performance

Chapter Notes

Enactment. Chapter 25 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 2501 - Insurable interest in goods; manner of identification of goods

(a) General rule.--The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs as follows:

(1) When the contract is made if it is for the sale of goods already existing and identified.

(2) If the contract is for the sale of future goods other than those described in paragraph (3), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers.

(3) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(b) Duration of insurable interest and substitution of goods.--The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(c) Other insurable interests unimpaired.--Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

Cross References. Section 2501 is referred to in sections 2103, 2401, 2502 of this title.



Section 2502 - Right of buyer to goods on repudiation, failure to deliver or insolvency of seller

§ 2502. Right of buyer to goods on repudiation, failure to

deliver or insolvency of seller.

(a) General rule.--Subject to subsections (b) and (c) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of section 2501 (relating to insurable interest in goods; manner of identification of goods) may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(1) in the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(2) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(b) Vesting.--The buyer's right to recover the goods under subsection (a)(1) vests upon acquisition of a special property even if the seller had not then repudiated or failed to deliver.

(c) Identification made by buyer.--If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended the section heading and subsec. (a), relettered former subsec. (b) to subsec. (c) and added a new subsec. (b).

Cross References. Section 2502 is referred to in sections 2402, 2711 of this title.



Section 2503 - Manner of tender of delivery by seller

§ 2503. Manner of tender of delivery by seller.

(a) General rule.--Tender of delivery requires that the seller put and hold conforming goods at the disposition of the buyer and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this division, and in particular:

(1) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(2) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(b) Delivery at particular destination not required.--Where the case is within section 2504 (relating to shipment by seller) tender requires that the seller comply with its provisions.

(c) Delivery at particular destination required.--Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (a) and also in any appropriate case tender documents as described in subsections (d) and (e).

(d) Goods in possession of bailee and deliverable without being moved.--Where goods are in the possession of a bailee and are to be delivered without being moved:

(1) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the right of the buyer to possession of the goods; but

(2) tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Division 9 (relating to secured transactions) receipt by the bailee of notification of the rights of the buyer fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(e) Form and manner of delivering documents.--Where the contract requires the seller to deliver documents:

(1) he must tender all such documents in correct form, except as provided in this division with respect to bills of lading in a set (section 2323(b)); and

(2) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsecs. (d)(2) and (e)(2).

Cross References. Section 2503 is referred to in sections 2319, 2509 of this title.



Section 2504 - Shipment by seller

§ 2504. Shipment by seller. Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination then unless otherwise agreed he must:

(1) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case;

(2) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(3) promptly notify the buyer of the shipment. Failure to notify the buyer under paragraph (3) or to make a proper contract under paragraph (1) is a ground for rejection only if material delay or loss ensues.

Cross References. Section 2504 is referred to in sections 2319, 2503, 2505 of this title.



Section 2505 - Shipment by seller under reservation

§ 2505. Shipment by seller under reservation.

(a) General rule.--Where the seller has identified goods to the contract by or before shipment:

(1) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the expectation of the seller of transferring that interest to the person named.

(2) A nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security, but except in a case of conditional delivery (section 2507(b)) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(b) Shipment in violation of contract.--When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within section 2504 (relating to shipment by seller) but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the powers of the seller as a holder of a negotiable document of title. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsecs. (a)(2) and (b).

Cross References. Section 2505 is referred to in sections 1201, 2509, 9102, 9109, 9110, 9309 of this title.



Section 2506 - Rights of financing agency

§ 2506. Rights of financing agency.

(a) General rule.--A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the right of the shipper to have the draft honored by the buyer.

(b) Right to reimbursement unimpaired by latent defect.--The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b).



Section 2507 - Effect of tender by seller; delivery on condition

§ 2507. Effect of tender by seller; delivery on condition.

(a) Effect of tender by seller.--Tender of delivery is a condition to the duty of the buyer to accept the goods, and unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(b) Delivery on condition.--Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

Cross References. Section 2507 is referred to in section 2505 of this title.



Section 2508 - Cure by seller of improper tender or delivery; replacement

§ 2508. Cure by seller of improper tender or delivery;

replacement.

(a) General rule.--Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(b) Rejection of tender which seller believed acceptable.-- Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

Cross References. Section 2508 is referred to in section 2323 of this title.



Section 2509 - Risk of loss in absence of breach

§ 2509. Risk of loss in absence of breach.

(a) Seller to ship by carrier.--Where the contract requires or authorizes the seller to ship the goods by carrier:

(1) if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (section 2505); but

(2) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(b) Goods held by bailee.--Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(1) on his receipt, possession or control of a negotiable document of title covering the goods;

(2) on acknowledgment by the bailee of the right of the buyer to possession of the goods; or

(3) after his receipt, possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in section 2503(d)(2) (relating to manner of tender of delivery by seller).

(c) All other cases.--In any case not within subsection (a) or (b), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise on tender of delivery.

(d) Limitations on operation of section.--The provisions of this section are subject to contrary agreement of the parties and to the provisions of this division on sale on approval (section 2327) and on effect of breach on risk of loss (section 2510). (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b)(1) and (3).



Section 2510 - Effect of breach on risk of loss

§ 2510. Effect of breach on risk of loss.

(a) Tender of nonconforming goods.--Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(b) Revocation of acceptance by buyer.--Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(c) Repudiation or breach by buyer.--Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

Cross References. Section 2510 is referred to in section 2509 of this title.



Section 2511 - Tender of payment by buyer; payment by check

§ 2511. Tender of payment by buyer; payment by check.

(a) Tender of payment condition to delivery.--Unless otherwise agreed tender of payment is a condition to the duty of the seller to tender and complete any delivery.

(b) Manner of tender of payment.--Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(c) Payment by check.--Subject to the provisions of this title on the effect of an instrument on an obligation (section 3310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended subsec. (c).



Section 2512 - Payment by buyer before inspection

§ 2512. Payment by buyer before inspection.

(a) General rule.--Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(1) the nonconformity appears without inspection; or

(2) despite tender of the required documents the circumstances would justify injunction against honor under this title, including section 5109(b) (relating to conditions for injunction).

(b) Effect of payment on rights of buyer.--Payment pursuant to subsection (a) does not constitute an acceptance of goods or impair the right of the buyer to inspect or any of his remedies. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (a)(2).



Section 2513 - Right of buyer to inspection of goods

§ 2513. Right of buyer to inspection of goods.

(a) General rule.--Unless otherwise agreed and subject to subsection (c), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(b) Expenses of inspection.--Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(c) Limitation on right of inspection prior to payment.-- Unless otherwise agreed and subject to the provisions of this division on C.I.F. contracts (section 2321(3)), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(1) for delivery "C.O.D." or on other like terms; or

(2) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(d) Agreement as to place and method of inspection.--A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

Cross References. Section 2513 is referred to in section 2310 of this title.



Section 2514 - When documents deliverable on acceptance; when on payment

§ 2514. When documents deliverable on acceptance; when on

payment. Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise only on payment.



Section 2515 - Preserving evidence of goods in dispute

§ 2515. Preserving evidence of goods in dispute. In furtherance of the adjustment of any claim or dispute:

(1) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(2) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Chapter 26 - Breach, Repudiation and Excuse

Chapter Notes

Enactment. Chapter 26 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 2601 - Rights of buyer on improper delivery

Subject to the provisions of this division on breach in installment contracts (section 2612) and unless otherwise agreed under the sections on contractual limitations of remedy (sections 2718 and 2719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(1) reject the whole;

(2) accept the whole; or

(3) accept any commercial unit or units and reject the rest.



Section 2602 - Manner and effect of rightful rejection

§ 2602. Manner and effect of rightful rejection.

(a) Time and notice of rejection.--Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(b) Duties of buyer after rightful rejection.--Subject to the provisions of sections 2603 (relating to duties of merchant buyer as to rightfully rejected goods) and 2604 (relating to options of buyer as to salvage of rightfully rejected goods):

(1) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(2) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this division (section 2711(c) (relating to security interest of buyer in rejected goods)), he is under a duty after rejection to hold them with reasonable care at the disposition of the seller for a time sufficient to permit the seller to remove them; but

(3) the buyer has no further obligations with regard to goods rightfully rejected.

(c) Rights of seller after wrongful rejection.--The rights of the seller with respect to goods wrongfully rejected are governed by the provisions of this division on remedies of seller in general (section 2703).

Cross References. Section 2602 is referred to in section 2606 of this title.



Section 2603 - Duties of merchant buyer as to rightfully rejected goods

§ 2603. Duties of merchant buyer as to rightfully rejected

goods.

(a) General rule.--Subject to any security interest in the buyer (section 2711(c)), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the account of the seller if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(b) Reimbursement for expenses and commission.--When the buyer sells goods under subsection (a), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10% on the gross proceeds.

(c) Good faith conduct.--In complying with this section the buyer is held only to good faith and good faith conduct under this section is neither acceptance nor conversion nor the basis of an action for damages.

Cross References. Section 2603 is referred to in sections 2602, 2604 of this title.



Section 2604 - Options of buyer as to salvage of rightfully rejected goods

§ 2604. Options of buyer as to salvage of rightfully rejected

goods. Subject to the provisions on perishables in section 2603 (relating to duties of merchant buyer as to rightfully rejected goods) if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the account of the seller or reship them to him or resell them for the account of the seller with reimbursement as provided in section 2603. Such action is not acceptance or conversion.

Cross References. Section 2604 is referred to in section 2602 of this title.



Section 2605 - Waiver of objections of buyer by failure to particularize

§ 2605. Waiver of objections of buyer by failure to

particularize.

(a) General rule.--The failure of the buyer to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(1) where the seller could have cured it if stated seasonably; or

(2) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(b) Payment against defective documents.--Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b).



Section 2606 - What constitutes acceptance of goods

§ 2606. What constitutes acceptance of goods.

(a) General rule.--Acceptance of goods occurs when the buyer:

(1) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity;

(2) fails to make an effective rejection (section 2602(a)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(3) does any act inconsistent with the ownership of the seller; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(b) Part of commercial unit.--Acceptance of a part of any commercial unit is acceptance of that entire unit.

Cross References. Section 2606 is referred to in sections 2103, 2201 of this title.



Section 2607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

§ 2607. Effect of acceptance; notice of breach; burden of

establishing breach after acceptance; notice of claim

or litigation to person answerable over.

(a) Payment for accepted goods.--The buyer must pay at the contract rate for any goods accepted.

(b) Effect of acceptance on remedies for breach.--Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this division for nonconformity.

(c) Notice of breach.--Where a tender has been accepted:

(1) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(2) if the claim is one for infringement or the like

(section 2312(c)) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(d) Burden of establishing breach.--The burden is on the buyer to establish any breach with respect to the goods accepted.

(e) Notice of litigation to person answerable over.--Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(1) He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(2) If the claim is one for infringement or the like

(section 2312(c)), the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(f) Obligation of buyer to hold seller harmless.--The provisions of subsections (c), (d) and (e) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (section 2312(c) (relating to warranty of merchant regularly dealing in goods)).

Cross References. Section 2607 is referred to in section 2714 of this title.



Section 2608 - Revocation of acceptance in whole or in part

§ 2608. Revocation of acceptance in whole or in part.

(a) Grounds for revocation.--The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it:

(1) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(2) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the assurances of the seller.

(b) Time and notice of revocation.--Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(c) Rights and duties of revoking buyer.--A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



Section 2609 - Right to adequate assurance of performance

§ 2609. Right to adequate assurance of performance.

(a) General rule.--A contract for sale imposes an obligation on each party that the expectation of the other of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(b) Reasonableness and adequacy between merchants.--Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(c) Effect of acceptance of improper delivery or payment.-- Acceptance of any improper delivery or payment does not prejudice the right of the aggrieved party to demand adequate assurance of future performance.

(d) Effect of failure to provide assurance.--After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

Cross References. Section 2609 is referred to in sections 2210, 2611 of this title.



Section 2610 - Anticipatory repudiation

§ 2610. Anticipatory repudiation. When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(1) for a commercially reasonable time await performance by the repudiating party; or

(2) resort to any remedy for breach (section 2703 or 2711), even though he has notified the repudiating party that he would await performance by the latter and has urged retraction; and

(3) in either case suspend his own performance or proceed in accordance with the provisions of this division on the right of the seller to identify goods to the contract notwithstanding breach or to salvage unfinished goods

(section 2704).

Cross References. Section 2610 is referred to in section 2709 of this title.



Section 2611 - Retraction of anticipatory repudiation

§ 2611. Retraction of anticipatory repudiation.

(a) When allowable.--Until the next performance is due by the repudiating party he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(b) Method.--Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this division (section 2609).

(c) Effect on contract rights.--Retraction reinstates the rights of the repudiating party under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



Section 2612 - "Installment contract"; breach

§ 2612. "Installment contract"; breach.

(a) Definition of "installment contract".--An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(b) Right to reject nonconforming installment.--The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (c) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(c) Breach.--Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

Cross References. Section 2612 is referred to in sections 2103, 2601, 2616, 2703, 2711 of this title.



Section 2613 - Casualty to identified goods

§ 2613. Casualty to identified goods. Where the contract requires for its performance goods identified when the contract is made and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (section 2324) then:

(1) if the loss is total the contract is avoided; and

(2) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided, or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

Cross References. Section 2613 is referred to in section 2324 of this title.



Section 2614 - Substituted performance

§ 2614. Substituted performance.

(a) Manner of delivery.--Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(b) Manner of payment.--If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the obligation of the buyer unless the regulation is discriminatory, oppressive or predatory.

Cross References. Section 2614 is referred to in section 2615 of this title.



Section 2615 - Excuse by failure of presupposed conditions

§ 2615. Excuse by failure of presupposed conditions. Except so far as a seller may have assumed a greater obligation and subject to section 2614 (relating to substituted performance):

(1) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (2) and (3) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(2) Where the causes mentioned in paragraph (1) affect only a part of the capacity of the seller to perform, he must allocate production and deliveries among his customers, but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(3) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (2), of the estimated quota thus made available for the buyer.

Cross References. Section 2615 is referred to in section 2616 of this title.



Section 2616 - Procedure on notice claiming excuse

§ 2616. Procedure on notice claiming excuse.

(a) Right of buyer to terminate or modify contract.--Where the buyer receives notification of a material or indefinite delay or an allocation justified under section 2615 (relating to excuse by failure of presupposed conditions) he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this division relating to breach of installment contracts (section 2612), then also as to the whole:

(1) terminate and thereby discharge any unexecuted portion of the contract; or

(2) modify the contract by agreeing to take his available quota in substitution.

(b) Time limitation on modification.--If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

(c) Effect of agreement on section.--The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under section 2615.






Chapter 27 - Remedies

Chapter Notes

Enactment. Chapter 27 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 2701 - Remedies for breach of collateral contracts not impaired

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this division.



Section 2702 - Remedies of seller on discovery of insolvency of buyer

§ 2702. Remedies of seller on discovery of insolvency of buyer.

(a) Right to refuse or stop delivery.--Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract and stop delivery under this division (section 2705).

(b) Reclamation of goods on credit.--Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(c) Limitations on right of reclamation.--The right of the seller to reclaim under subsection (b) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this division (section 2403). Successful reclamation of goods excludes all other remedies with respect to them. (Nov. 26, 1982, P.L.696, No.201, eff. 180 days)

Cross References. Section 2702 is referred to in section 2705 of this title.



Section 2703 - Remedies of seller in general

§ 2703. Remedies of seller in general. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or on the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (section 2612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(1) Withhold delivery of such goods.

(2) Stop delivery by any bailee as provided in section 2705 (relating to stoppage by seller of delivery in transit or otherwise).

(3) Proceed under section 2704 (relating to right of seller to identify goods to contract notwithstanding breach or to salvage unfinished goods).

(4) Resell and recover damages as hereafter provided

(section 2706 (relating to resale by seller including contract for resale)).

(5) Recover damages for nonacceptance (section 2708) or in a proper case the price (section 2709).

(6) Cancel.

Cross References. Section 2703 is referred to in sections 2602, 2610, 2704, 2706 of this title.



Section 2704 - Right of seller to identify goods to contract notwithstanding breach or to salvage unfinished goods

§ 2704. Right of seller to identify goods to contract

notwithstanding breach or to salvage unfinished

goods.

(a) Identification and resale of goods.--An aggrieved seller under section 2703 (relating to remedies of seller in general) may:

(1) Identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control.

(2) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(b) Unfinished goods.--Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

Cross References. Section 2704 is referred to in sections 2610, 2703 of this title.



Section 2705 - Stoppage by seller of delivery in transit or otherwise

§ 2705. Stoppage by seller of delivery in transit or otherwise.

(a) General rule.--The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (section 2702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery, or if for any other reason the seller has a right to withhold or reclaim the goods.

(b) When seller loses right.--As against such buyer the seller may stop delivery until:

(1) receipt of the goods by the buyer;

(2) acknowledgment to the buyer by any bailee of the goods, except a carrier, that the bailee holds the goods for the buyer;

(3) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(4) negotiation to the buyer of any negotiable document of title covering the goods.

(c) Notice and compliance.--

(1) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(2) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(3) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(4) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsecs. (b)(3) and (c)(3).

Cross References. Section 2705 is referred to in sections 2702, 2703, 2707, 7403, 7504 of this title.



Section 2706 - Resale by seller including contract for resale

§ 2706. Resale by seller including contract for resale.

(a) General rule.--Under the conditions stated in section 2703 (relating to remedies of seller in general), the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this division (section 2710), but less expenses saved in consequence of the breach by the buyer.

(b) Manner of resale.--Except as otherwise provided in subsection (c) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(c) Notice of private sale.--Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(d) Public sale.--Where the resale is at public sale:

(1) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind.

(2) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale.

(3) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders.

(4) The seller may buy.

(e) Rights of good faith purchaser.--A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(f) Accountability for profit.--The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (section 2707), or buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as defined in section 2711(c) (relating to remedies of buyer in general; security interest of buyer in rejected goods).

Cross References. Section 2706 is referred to in sections 2703, 2707, 2711, 2718 of this title.



Section 2707 - "Person in the position of a seller."

§ 2707. "Person in the position of a seller."

(a) Definition.--A "person in the position of a seller" includes:

(1) as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal; or

(2) anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(b) Rights.--A person in the position of a seller may as provided in this division:

(1) withhold or stop delivery (section 2705);

(2) resell (section 2706); and

(3) recover incidental damages (section 2710).

Cross References. Section 2707 is referred to in sections 2103, 2104, 2706 of this title.



Section 2708 - Damages of seller for nonacceptance or repudiation

§ 2708. Damages of seller for nonacceptance or repudiation.

(a) General rule.--Subject to subsection (b) and to the provisions of this division with respect to proof of market price (section 2723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this division (section 2710) but less expenses saved in consequence of the breach by the buyer.

(b) Exception.--If the measure of damages provided in subsection (a) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this division (section 2710), due allowance for costs reasonably incurred, and due credit for payments or proceeds of resale.

Cross References. Section 2708 is referred to in sections 2703, 2709, 2723 of this title.



Section 2709 - Action for the price

§ 2709. Action for the price.

(a) When allowable.--When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under section 2710 (relating to incidental damages of seller), the price of:

(1) goods accepted or conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(2) goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(b) Duties of seller.--Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(c) Remedy if price not allowable.--After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (section 2610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under section 2708 (relating to damages of seller for nonacceptance or repudiation).

Cross References. Section 2709 is referred to in section 2703 of this title.



Section 2710 - Incidental damages of seller

§ 2710. Incidental damages of seller. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the breach by the buyer, in connection with return or resale of the goods or otherwise resulting from the breach.

Cross References. Section 2710 is referred to in sections 2706, 2707, 2708, 2709 of this title.



Section 2711 - Remedies of buyer in general; security interest of buyer in rejected goods

§ 2711. Remedies of buyer in general; security interest of

buyer in rejected goods.

(a) Cancellation and additional remedies.--Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (section 2612 (relating to "installment contract"; breach)), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid:

(1) "cover" and have damages under section 2712

(relating to "cover"; procurement by buyer of substitute goods) as to all the goods affected whether or not they have been identified to the contract; or

(2) recover damages for nondelivery as provided in this division (section 2713 (relating to damages of buyer for nondelivery or repudiation)).

(b) Additional remedies for nondelivery or repudiation.-- Where the seller fails to deliver or repudiates the buyer may also:

(1) if the goods have been identified recover them as provided in this division (section 2502 (relating to right of buyer to goods upon insolvency of seller)); or

(2) in a proper case obtain specific performance or replevy the goods as provided in this division (section 2716).

(c) Security interest of buyer in rejected goods.--On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (section 2706).

Cross References. Section 2711 is referred to in sections 2602, 2603, 2610, 2706, 2712, 9102, 9109, 9110, 9309, 9325 of this title.



Section 2712 - "Cover"; procurement by buyer of substitute goods

§ 2712. "Cover"; procurement by buyer of substitute goods.

(a) Right and manner of cover.--After a breach within section 2711 (relating to remedies of buyer in general; security interest of buyer in rejected goods) the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(b) Damages recoverable.--The buyer may recover from the seller as damages the difference between the cost of cover and the contract price, together with any incidental or consequential damages as defined in section 2715 (relating to incidental and consequential damages of buyer) but less expenses saved in consequence of the breach by the seller.

(c) Other remedies unaffected by failure to cover.--Failure of the buyer to effect cover within this section does not bar him from any other remedy.

Cross References. Section 2712 is referred to in sections 2103, 2711 of this title.



Section 2713 - Damages of buyer for nondelivery or repudiation

§ 2713. Damages of buyer for nondelivery or repudiation.

(a) Damages recoverable.--Subject to the provisions of this division with respect to proof of market price (section 2723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price, together with any incidental and consequential damages provided in this division (section 2715), but less expenses saved in consequence of the breach by the seller.

(b) Determination of market price.--Market price is to be determined as of the place for tender, or in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

Cross References. Section 2713 is referred to in sections 2711, 2723 of this title.



Section 2714 - Damages of buyer for breach in regard to accepted goods

§ 2714. Damages of buyer for breach in regard to accepted

goods.

(a) Damages for nonconformity of tender.--Where the buyer has accepted goods and given notification (section 2607(c)) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the breach of the seller as determined in any manner which is reasonable.

(b) Measure of damages for breach of warranty.--The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(c) Incidental and consequential damages.--In a proper case any incidental and consequential damages under section 2715 (relating to incidental and consequential damages of buyer) may also be recovered.



Section 2715 - Incidental and consequential damages of buyer

§ 2715. Incidental and consequential damages of buyer.

(a) Incidental damages.--Incidental damages resulting from the breach of the seller include:

(1) expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected;

(2) any commercially reasonable charges, expenses or commissions in connection with effecting cover; and

(3) any other reasonable expense incident to the delay or other breach.

(b) Consequential damages.--Consequential damages resulting from the breach of the seller include:

(1) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(2) injury to person or property proximately resulting from any breach of warranty.

Cross References. Section 2715 is referred to in sections 2712, 2713, 2714 of this title.



Section 2716 - Right of buyer to specific performance or replevin

§ 2716. Right of buyer to specific performance or replevin.

(a) Specific performance.--Specific performance may be decreed where the goods are unique or in other proper circumstances.

(b) Terms and conditions of decree.--The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(c) Replevin.--The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing, or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer's right of replevin vests upon acquisition of a special property even if the seller had not then repudiated or failed to deliver. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (c).

Cross References. Section 2716 is referred to in sections 2402, 2711 of this title.



Section 2717 - Deduction of damages from price

§ 2717. Deduction of damages from price. The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.



Section 2718 - Liquidation or limitation of damages; deposits

§ 2718. Liquidation or limitation of damages; deposits.

(a) Liquidated damages in agreement.--Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(b) Right of buyer to restitution.--Where the seller justifiably withholds delivery of goods because of the breach of the buyer, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(1) the amount to which the seller is entitled by virtue of terms liquidating the damages of the seller in accordance with subsection (a); or

(2) in the absence of such terms, 20% of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(c) Offset.--The right of the buyer to restitution under subsection (b) is subject to offset to the extent that the seller establishes:

(1) a right to recover damages under the provisions of this division other than subsection (a); and

(2) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(d) Payment in goods.--Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (b); but if the seller has notice of the breach of the buyer before reselling goods received in part performance, his resale is subject to the conditions laid down in this division on resale by an aggrieved seller (section 2706).

Cross References. Section 2718 is referred to in sections 2316, 2601, 2719 of this title.



Section 2719 - Contractual modification or limitation of remedy

§ 2719. Contractual modification or limitation of remedy.

(a) General rule.--Subject to the provisions of subsections (b) and (c) and of section 2718 (relating to liquidation or limitation of damages; deposits):

(1) The agreement may provide for remedies in addition to or in substitution for those provided in this division and may limit or alter the measure of damages recoverable under this division, as by limiting the remedies of the buyer to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts.

(2) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(b) Exclusive remedy failing in purpose.--Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(c) Limitation of consequential damages.--Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

Cross References. Section 2719 is referred to in sections 2316, 2601 of this title.



Section 2720 - Effect of "cancellation" or "rescission" on claims for antecedent breach

§ 2720. Effect of "cancellation" or "rescission" on claims for

antecedent breach. Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



Section 2721 - Remedies for fraud

§ 2721. Remedies for fraud. Remedies for material misrepresentation or fraud include all remedies available under this division for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



Section 2722 - Who can sue third parties for injury to goods

§ 2722. Who can sue third parties for injury to goods. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(1) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract.

(3) Either party may with the consent of the other sue for the benefit of whom it may concern.



Section 2723 - Proof of market price: time and place

§ 2723. Proof of market price: time and place.

(a) Determination of market price generally.--If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (section 2708 or 2713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(b) Other evidence available.--If evidence of a price prevailing at the times or places described in this division is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described, may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(c) Admissibility of other relevant evidence.--Evidence of a relevant price prevailing at a time or place other than the one described in this division offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

Cross References. Section 2723 is referred to in sections 2708, 2713 of this title.



Section 2724 - Admissibility of market quotations

§ 2724. Admissibility of market quotations. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



Section 2725 - Statute of limitations in contracts for sale

§ 2725. Statute of limitations in contracts for sale.

(a) General rule.--An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(b) Accrual of cause of action.--A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(c) New action after termination of another.--Where an action commenced within the time limited by subsection (a) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(d) Laws and actions unaffected by section.--This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this title becomes effective.

Cross References. Section 2725 is referred to in section 5525 of Title 42 (Judiciary and Judicial Procedure).






Chapter 2A1 - General Provisions

Chapter Notes

Enactment. Chapter 2A1 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 2A101 - Short title of division

This division shall be known and may be cited as the Uniform Commercial Code, Article 2A, Leases.



Section 2A102 - Scope

§ 2A102. Scope. This division applies to any transaction, regardless of form, that creates a lease.



Section 2A103 - Definitions and index of definitions

(a) Definitions.--The following words and phrases when used in this division shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Buyer in ordinary course of business." A person who, in good faith and without knowledge that the sale to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

"Cancellation." Occurs when either party puts an end to the lease contract for default by the other party.

"Commercial unit." Such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

"Conforming." Conforming goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

"Consumer lease." A lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

"Fault." Wrongful act, omission, breach or default.

"Finance lease." A lease with respect to which:

(1) the lessor does not select, manufacture or supply the goods;

(2) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(3) one of the following occurs:

(i) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(ii) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(iii) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(iv) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee, in writing:

(A) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person;

(B) that the lessee is entitled under this division to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and

(C) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

"Goods." All things that are movable at the time of identification to the lease contract, or are fixtures (section 2A309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

"Installment lease contract." A lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

"Lease." A transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

"Lease agreement." The bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this division. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

"Lease contract." The total legal obligation that results from the lease agreement as affected by this division and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

"Leasehold interest." The interest of the lessor or the lessee under a lease contract.

"Lessee." A person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

"Lessee in ordinary course of business." A person who, in good faith and without knowledge that the lease to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

"Lessor." A person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

"Lessor's residual interest." The lessor's interest in the goods after expiration, termination or cancellation of the lease contract.

"Lien." A charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

"Lot." A parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

"Merchant lessee." A lessee that is a merchant with respect to goods of the kind subject to the lease.

"Present value." The amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

"Purchase." Includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

"Sublease." A lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

"Supplier." A person from whom a lessor buys or leases goods to be leased under a finance lease.

"Supply contract." A contract under which a lessor buys or leases goods to be leased.

"Termination." Occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(b) Index of other definitions in division.--Other definitions applying to this division and the sections in which they appear are:

"Accessions." Section 2A310(a).

"Construction mortgage." Section 2A309(a).

"Encumbrance." Section 2A309(a).

"Fixture filing." Section 2A309(a).

"Fixtures." Section 2A309(a).

"Purchase money lease." Section 2A309(a).

(c) Index of definitions in other divisions.--The following definitions in other divisions apply to this division:

"Account." Section 9102(a).

"Between merchants." Section 2104.

"Buyer." Section 2103(a).

"Chattel paper." Section 9102(a).

"Consumer goods." Section 9102(a).

"Document." Section 9102(a).

"Entrusting." Section 2403(c).

"General intangible." Section 9102(a).

"Good faith." (Deleted by amendment).

"Instrument." Section 9102(a).

"Merchant." Section 2104.

"Mortgage." Section 9102(a).

"Pursuant to commitment." Section 9102(a).

"Receipt." Section 2103(a).

"Sale." Section 2106(a).

"Sale on approval." Section 2326.

"Sale or return." Section 2326.

"Seller." Section 2103(a).

(d) Applicability of general definitions and principles.--In addition, Division 1 (relating to general provisions) contains general definitions and principles of construction and interpretation applicable throughout this division.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended the defs. of "buyer in ordinary course of business" and "lessee in ordinary course of business" in subsec. (a) and deleted the def. of "good faith" in subsec. (c).

2001 Amendment. Act 18 amended subsec. (c).

Cross References. Section 2A103 is referred to in sections 7102, 9102 of this title.



Section 2A104 - Leases subject to other law

§ 2A104. Leases subject to other law.

(a) General rule.--A lease, although subject to this division, is also subject to any applicable:

(1) certificate of title statute of this Commonwealth;

(2) certificate of title statute of another jurisdiction

(section 2A105); or

(3) consumer protection statute of this Commonwealth.

(b) Conflict between division and statute.--In case of conflict between this division, other than sections 2A105 (relating to territorial application of division to goods covered by certificate of title), 2A304(c) (relating to subsequent lease of goods by lessor) and 2A305(c) (relating to sale or sublease of goods by lessee), and a statute referred to in subsection (a), the statute controls.

(c) Noncompliance with applicable law.--Failure to comply with an applicable law has only the effect specified therein.



Section 2A105 - Territorial application of division to goods covered by certificate of title

§ 2A105. Territorial application of division to goods covered

by certificate of title. Subject to the provisions of sections 2A304(c) (relating to subsequent lease of goods by lessor) and 2A305(c) (relating to sale or sublease of goods by lessee), with respect to goods covered by a certificate of title issued under a statute of this Commonwealth or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of:

(1) surrender of the certificate; or

(2) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

Cross References. Section 2A105 is referred to in sections 1301, 2A104 of this title.



Section 2A106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum

§ 2A106. Limitation on power of parties to consumer lease to

choose applicable law and judicial forum.

(a) Choice of law.--If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

(b) Choice of judicial forum.--If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

Cross References. Section 2A106 is referred to in section 1301 of this title.



Section 2A107 - Waiver or renunciation of claim or right after default

§ 2A107. Waiver or renunciation of claim or right after

default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



Section 2A108 - Unconscionability

§ 2A108. Unconscionability.

(a) Unconscionable lease.--If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(b) Unconscionable conduct.--With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(c) Evidence by parties.--Before making a finding of unconscionability under subsection (a) or (b), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease contract, or clause thereof, or of the conduct.

(d) Award of attorney fees.--In an action in which the lessee claims unconscionability with respect to a consumer lease:

(1) If the court finds unconscionability under subsection (a) or (b), the court shall award reasonable attorney fees to the lessee.

(2) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he knew to be groundless, the court shall award reasonable attorney fees to the party against whom the claim is made.

(3) In determining attorney fees, the amount of the recovery on behalf of the claimant under subsections (a) and

(b) is not controlling.



Section 2A109 - Option to accelerate at will

§ 2A109. Option to accelerate at will.

(a) General rule.--A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import must be construed to mean that he has power to do so only if he in good faith believes that the prospect of payment or performance is impaired.

(b) Burden of proof.--With respect to a consumer lease, the burden of establishing good faith under subsection (a) is on the party who exercised the power; otherwise, the burden of establishing lack of good faith is on the party against whom the power has been exercised.






Chapter 2A2 - Formation and Construction of Lease Contract

Chapter Notes

Enactment. Chapter 2A2 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 2A201 - Statute of frauds

(a) General rule.--A lease contract is not enforceable by way of action or defense unless:

(1) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(2) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(b) Description of goods or term.--Any description of leased goods or of the lease term is sufficient and satisfies subsection (a)(2), whether or not it is specific, if it reasonably identifies what is described.

(c) Omitted or incorrectly stated terms.--A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (a)(2) beyond the lease term and the quantity of goods shown in the writing.

(d) Enforceability of lease not satisfying general requirements.--A lease contract that does not satisfy the requirements of subsection (a), but which is valid in other respects, is enforceable:

(1) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3) with respect to goods that have been received and accepted by the lessee.

(e) Term of lease not satisfying general requirements.--The lease term under a lease contract referred to in subsection (d) is:

(1) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(2) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court a lease term, the term so admitted; or

(3) a reasonable lease term.



Section 2A202 - Final written expression: parol or extrinsic evidence

§ 2A202. Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(1) by course of dealing or usage of trade or by course of performance; and

(2) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

Cross References. Section 2A202 is referred to in section 2A214 of this title.



Section 2A203 - Seals inoperative

§ 2A203. Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument, and the law with respect to sealed instruments does not apply to the lease contract or offer.



Section 2A204 - Formation in general

§ 2A204. Formation in general.

(a) General rule.--A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(b) Effect of undetermined time of making agreement.--An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(c) Effect of open terms.--Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.



Section 2A205 - Firm offers

§ 2A205. Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



Section 2A206 - Offer and acceptance in formation of lease contract

§ 2A206. Offer and acceptance in formation of lease contract.

(a) General rule.--Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(b) Beginning requested performance without notice.--If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



Section 2A207 - Course of performance or practical construction (Deleted by amendment)

2008 Amendment. Section 2A207 was deleted by amendment April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 2A208 - Modification, rescission and waiver

§ 2A208. Modification, rescission and waiver.

(a) Consideration unnecessary for modification.--An agreement modifying a lease contract needs no consideration to be binding.

(b) Writing excluding modification or rescission.--A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(c) Ineffective modification or rescission as waiver.-- Although an attempt at modification or rescission does not satisfy the requirements of subsection (b), it may operate as a waiver.

(d) Retraction of waiver.--A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

Cross References. Section 2A208 is referred to in section 2A207 of this title.



Section 2A209 - Lessee under finance lease as beneficiary of supply contract

§ 2A209. Lessee under finance lease as beneficiary of supply

contract.

(a) General rule.--The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(b) Effect of extension of benefits.--The extension of the benefit of a supplier's promises and warranties to the lessee (subsection (a)) does not:

(1) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or

(2) impose any duty or liability under the supply contract on the lessee.

(c) Modification or rescission by supplier and lessor.--Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(d) Additional rights of lessee.--In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (a), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.



Section 2A210 - Express warranties

§ 2A210. Express warranties.

(a) General rule.--Express warranties by the lessor are created as follows:

(1) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(2) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(3) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(b) Formal words or specific intent unnecessary.--It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.



Section 2A211 - Warranties against interference and against infringement; lessee's obligation against infringement

§ 2A211. Warranties against interference and against

infringement; lessee's obligation against

infringement.

(a) General rule.--There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(b) Warranty of merchant regularly dealing in goods.--Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(c) Obligation of lessee against infringement.--A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

Cross References. Section 2A211 is referred to in sections 2A214, 2A516 of this title.



Section 2A212 - Implied warranty of merchantability

§ 2A212. Implied warranty of merchantability.

(a) General rule.--Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(b) Merchantability standards for goods.--Goods to be merchantable must be at least such as:

(1) pass without objection in the trade under the description in the lease agreement;

(2) in the case of fungible goods, are of fair average quality within the description;

(3) are fit for the ordinary purposes for which goods of that type are used;

(4) run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

(5) are adequately contained, packaged and labeled as the lease agreement may require; and

(6) conform to any promises or affirmations of fact made on the container or label.

(c) Course of dealing or usage of trade.--Other implied warranties may arise from course of dealing or usage of trade.



Section 2A213 - Implied warranty of fitness for particular purpose

§ 2A213. Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.



Section 2A214 - Exclusion or modification of warranties

§ 2A214. Exclusion or modification of warranties.

(a) Construction of words or conduct creating or limiting warranties.--Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of section 2A202 (relating to final written expression: parol or extrinsic evidence), negation or limitation is inoperative to the extent that the construction is unreasonable.

(b) Implied warranties of merchantability and fitness; specific language.--Subject to subsection (c), to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability," be by a writing and be conspicuous. Subject to subsection (c), to exclude or modify any implied warranty of fitness, the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(c) Implied warranties of merchantability and fitness; alternative methods.--Notwithstanding subsection (b), but subject to subsection (d):

(1) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is" or "with all faults" or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(2) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(3) an implied warranty may also be excluded or modified by course of dealing, course of performance or usage of trade.

(d) Warranties against interference and infringement.--To exclude or modify a warranty against interference or against infringement (section 2A211) or any part of it, the language must be specific, be by a writing and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.



Section 2A215 - Cumulation and conflict of warranties express or implied

§ 2A215. Cumulation and conflict of warranties express or

implied. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention, the following rules apply:

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



Section 2A216 - Third party beneficiaries of express and implied warranties

§ 2A216. Third party beneficiaries of express and implied

warranties. A warranty to or for the benefit of a lessee under this division, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified or limited, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.



Section 2A217 - Identification

§ 2A217. Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(1) when the lease contract is made, if the lease contract is for a lease of goods that are existing and identified;

(2) when the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3) when the young are conceived, if the lease contract is for a lease of unborn young of animals.

Cross References. Section 2A217 is referred to in section 2A522 of this title.



Section 2A218 - Insurance and proceeds

§ 2A218. Insurance and proceeds.

(a) Insurable interest of lessee.--A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(b) Substitution of goods by lessor.--If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(c) Duration of insurable interest of lessor.-- Notwithstanding a lessee's insurable interest under subsections (a) and (b), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(d) Other insurable interests unimpaired.--Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(e) Agreement to determine obligations of parties.--The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.



Section 2A219 - Risk of loss

§ 2A219. Risk of loss.

(a) General rule.--Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(b) Time of passage to lessee.--Subject to the provisions of this division on the effect of default on risk of loss (section 2A220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(1) If the lease contract requires or authorizes the goods to be shipped by carrier:

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(2) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(3) In any case not within paragraph (1) or (2), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor or, in the case of a finance lease, the supplier is a merchant; otherwise, the risk passes to the lessee on tender of delivery.

Cross References. Section 2A219 is referred to in sections 2A221, 2A529 of this title.



Section 2A220 - Effect of default on risk of loss

§ 2A220. Effect of default on risk of loss.

(a) Default by lessor.--Where risk of loss is to pass to the lessee and the time of passage is not stated:

(1) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor or, in the case of a finance lease, the supplier until cure or acceptance.

(2) If the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(b) Default by lessee.--Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as resting on the lessee for a commercially reasonable time.

Cross References. Section 2A220 is referred to in section 2A219 of this title.



Section 2A221 - Casualty to identified goods

§ 2A221. Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or section 2A219 (relating to risk of loss), then:

(1) if the loss is total, the lease contract is avoided; and

(2) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.






Chapter 2A3 - Effect of Lease Contract

Chapter Notes

Enactment. Chapter 2A3 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 2A301 - Enforceability of lease contract

Except as otherwise provided in this division, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.



Section 2A302 - Title to and possession of goods

§ 2A302. Title to and possession of goods. Except as otherwise provided in this division, each provision of this division applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.



Section 2A303 - Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights

§ 2A303. Alienability of party's interest under lease contract

or of lessor's residual interest in goods; delegation

of performance; transfer of rights.

(a) Definition.--As used in this section, the term "creation of a security interest" includes the sale of a lease contract that is subject to Division 9 (relating to secured transactions) by reason of section 9109(a)(3) (relating to scope).

(b) General rule.--Except as provided in subsection (c) and section 9407 (relating to restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest), a provision in a lease agreement which:

(1) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods; or

(2) makes such a transfer an event of default; gives rise to the rights and remedies provided in subsection (d), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(c) Transfer of right to damages.--A provision in a lease agreement which:

(1) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation; or

(2) makes such a transfer an event of default; is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of or materially increases the burden or risk imposed on the other party to the lease contract within the purview of subsection (d).

(d) Certain rights and remedies.--Subject to subsection (c) and section 9407:

(1) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in section 2A501(b) (relating to default: procedure).

(2) If paragraph (1) is not applicable and if a transfer is made that is prohibited under a lease agreement or materially impairs the prospect of obtaining return performance by, materially changes the duty of or materially increases the burden or risk imposed on the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(e) Effect and enforceability of general transfer.--A transfer of "the lease" or of "all my rights under the lease" or a transfer in similar general terms is a transfer of rights, and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(f) Effect of delegation of performance.--Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or any liability for default.

(g) Requirements for prohibition of transfer in consumer lease.--In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing and conspicuous. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsecs. (a) and (b), deleted subsec. (c), amended and relettered subsec. (d) to subsec. (c), amended and relettered subsec. (e) to subsec. (d), relettered subsec. (f) to subsec. (e), subsec. (g) to subsec. (f) and subsec. (h) to subsec. (g) and amended subsec. (h) heading.

Cross References. Section 2A303 is referred to in sections 2A304, 2A305, 9406, 9407 of this title.



Section 2A304 - Subsequent lease of goods by lessor

§ 2A304. Subsequent lease of goods by lessor.

(a) General rule.--Subject to section 2A303 (relating to alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights), a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (b) and section 2A527(d) (relating to lessor's rights to dispose of goods), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(1) the lessor's transferor was deceived as to the identity of the lessor;

(2) the delivery was in exchange for a check which is later dishonored;

(3) it was agreed that the transaction was to be a "cash sale"; or

(4) the delivery was procured through fraud punishable as larcenous under the criminal law.

(b) Merchants regularly dealing in goods.--A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(c) Goods covered by certificate of title.--A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this Commonwealth or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

Cross References. Section 2A304 is referred to in sections 2A104, 2A105, 7209, 7503 of this title.



Section 2A305 - Sale or sublease of goods by lessee

§ 2A305. Sale or sublease of goods by lessee.

(a) General rule.--Subject to the provisions of section 2A303 (relating to alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights), a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (b) and section 2A511(d) (relating to merchant lessee's duties as to rightfully rejected goods), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease, the lessee has that power even though:

(1) the lessor was deceived as to the identity of the lessee;

(2) the delivery was in exchange for a check which is later dishonored; or

(3) the delivery was procured through fraud punishable as larcenous under the criminal law.

(b) Merchants regularly dealing in goods.--A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(c) Goods covered by certificate of title.--A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this Commonwealth or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

Cross References. Section 2A305 is referred to in sections 2A104, 2A105, 7209, 7503 of this title.



Section 2A306 - Priority of certain liens arising by operation of law

§ 2A306. Priority of certain liens arising by operation of law. If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this division unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

Cross References. Section 2A306 is referred to in section 2A307 of this title.



Section 2A307 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods

§ 2A307. Priority of liens arising by attachment or levy on,

security interests in, and other claims to goods.

(a) Creditor of lessee.--Except as otherwise provided in section 2A306 (relating to priority of certain liens arising by operation of law), a creditor of a lessee takes subject to the lease contract.

(b) Creditor of lessor.--Except as otherwise provided in subsection (c) and in sections 2A306 and 2A308 (relating to special rights of creditors), a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(c) Lessee.--Except as otherwise provided in sections 9317 (relating to interests which take priority over or take free of security interest or agricultural lien), 9321 (relating to licensee of general intangible and lessee of goods in ordinary course of business) and 9323 (relating to future advances), a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

(d) Lessee not in ordinary course of business.--(Deleted by amendment). (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)



Section 2A308 - Special rights of creditors

§ 2A308. Special rights of creditors.

(a) Creditor of lessor.--A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(b) Nonimpairment of rights of creditor of lessor.--Nothing in this division impairs the rights of creditors of a lessor if the lease contract:

(1) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like; and

(2) is made under circumstances which under any statute or rule of law apart from this division would constitute the transaction a fraudulent transfer or voidable preference.

(c) Creditor of seller.--A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

Cross References. Section 2A308 is referred to in sections 2A307, 7504 of this title.



Section 2A309 - Lessor's and lessee's rights when goods become fixtures

§ 2A309. Lessor's and lessee's rights when goods become

fixtures.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Construction mortgage." A mortgage is a construction mortgage to the extent it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if the recorded writing so indicates. "Encumbrance." Includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests. "Fixture filing." The filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of section 9502(a) and (b) (relating to contents of financing statement; record of mortgage as financing statement; time of filing financing statement). "Fixtures." Goods are fixtures when they become so related to particular real estate that an interest in them arises under real estate law. "Purchase money lease." A lease is a purchase money lease unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable.

(b) Lease of goods that are fixtures.--Under this division, a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this division of ordinary building materials incorporated into an improvement on land.

(c) Lease under real estate law.--This division does not prevent creation of a lease of fixtures pursuant to real estate law.

(d) Priority of perfected interest of lessor of fixtures.-- The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(1) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(2) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(e) Priority of interest of lessor of fixtures whether or not perfected.--The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(1) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

(2) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(3) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(4) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(f) Subordination to construction mortgage.--Notwithstanding subsection (d)(1) but otherwise subject to subsections (d) and (e), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(g) Priority of interest in other cases.--In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(h) Removal of goods if interest of lessor has priority.--If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may:

(1) on default, expiration, termination or cancellation of the lease agreement but subject to the lease agreement and this division; or

(2) if necessary to enforce other rights and remedies of the lessor or lessee under this division; remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(i) Perfection of interest of lessor.--Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of Division 9 (relating to secured transactions). (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (a).

Cross References. Section 2A309 is referred to in section 2A103 of this title.



Section 2A310 - Lessor's and lessee's rights when goods become accessions

§ 2A310. Lessor's and lessee's rights when goods become

accessions.

(a) Definition.--Goods are "accessions" when they are installed in or affixed to other goods.

(b) Priority of interest before accession.--The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (d).

(c) Priority of interest on or after accession.--The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (d) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(d) Subordination to interest in the whole.--The interest of a lessor or a lessee under a lease contract described in subsection (b) or (c) is subordinate to the interest of:

(1) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(2) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(e) Removal of goods if interest has priority.--When under subsections (b) or (c) and (d) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may:

(1) on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this division; or

(2) if necessary to enforce his other rights and remedies under this division; remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

Cross References. Section 2A310 is referred to in section 2A103 of this title.



Section 2A311 - Priority subject to subordination

§ 2A311. Priority subject to subordination. Nothing in this division prevents subordination by agreement by any person entitled to priority.






Chapter 2A4 - Performance of Lease Contract: Repudiated, Substituted and Excused

Chapter Notes

Enactment. Chapter 2A4 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 2A401 - Insecurity: adequate assurance of performance

§ 2A401. Insecurity: adequate assurance of performance.

(a) General rule.--A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(b) Demand for adequate assurance of performance.--If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he has not already received the agreed return.

(c) Failure to provide adequate assurance of performance.--A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(d) Reasonableness and adequacy between merchants.--Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(e) Effect of acceptance of nonconforming delivery or payment.--Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

Cross References. Section 2A401 is referred to in sections 2A402, 2A403 of this title.



Section 2A402 - Anticipatory repudiation

§ 2A402. Anticipatory repudiation. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(1) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2) make demand pursuant to section 2A401 (relating to insecurity: adequate assurance of performance) and await assurance of future performance adequate under the circumstances of the particular case; or

(3) resort to any right or remedy upon default under the lease contract or this division, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this division on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (section 2A524).

Cross References. Section 2A402 is referred to in sections 2A508, 2A529 of this title.



Section 2A403 - Retraction of anticipatory repudiation

§ 2A403. Retraction of anticipatory repudiation.

(a) When allowable.--Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(b) Method.--Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under section 2A401 (relating to insecurity: adequate assurance of performance).

(c) Effect on contract rights.--Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



Section 2A404 - Substituted performance

§ 2A404. Substituted performance.

(a) Manner of delivery.--If, without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(b) Manner of payment.--If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(1) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(2) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory.

Cross References. Section 2A404 is referred to in section 2A405 of this title.



Section 2A405 - Excused performance

§ 2A405. Excused performance. Subject to section 2A404 (relating to substituted performance), the following rules apply:

(1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(2) If the causes mentioned in paragraph (1) affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture. He may so allocate in any manner that is fair and reasonable.

(3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (2), of the estimated quota thus made available for the lessee.

Cross References. Section 2A405 is referred to in section 2A406 of this title.



Section 2A406 - Procedure on excused performance

§ 2A406. Procedure on excused performance.

(a) Right of lessee to terminate or modify contract.--If the lessee receives notification of a material or indefinite delay or an allocation justified under section 2A405 (relating to excused performance), the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 2A510):

(1) terminate the lease contract (section 2A505(b)); or

(2) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(b) Time limitation on modification.--If, after receipt of a notification from the lessor under section 2A405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.



Section 2A407 - Irrevocable promises: finance leases

§ 2A407. Irrevocable promises: finance leases.

(a) General rule.--In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(b) Effect of irrevocable and independent promise.--A promise that has become irrevocable and independent under subsection (a):

(1) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(2) is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

(c) Limitation on applicability of section.--This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

Cross References. Section 2A407 is referred to in section 2A508 of this title.






Chapter 2A5 - Default

Chapter Notes

Enactment. Chapter 2A5 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 2A501 - Default: procedure

(a) Determination of default.--Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this division.

(b) Available rights and remedies.--If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this division and, except as limited by this division, as provided in the lease agreement.

(c) Methods of enforcement of contract.--If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration or the like, in accordance with this division.

(d) Rights and remedies cumulative.--Except as otherwise provided in section 1305(a) (relating to remedies to be liberally administered) or this division or the lease agreement, the rights and remedies referred to in subsections (b) and (c) are cumulative.

(e) Agreements covering real property and goods.--If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this chapter as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this chapter does not apply.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (d).

Cross References. Section 2A501 is referred to in section 2A303 of this title.



Section 2A502 - Notice after default

§ 2A502. Notice after default. Except as otherwise provided in this division or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.



Section 2A503 - Modification or impairment of rights and remedies

§ 2A503. Modification or impairment of rights and remedies.

(a) Provisions in lease agreements.--Except as otherwise provided in this division, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this division and may limit or alter the measure of damages recoverable under this division.

(b) Specified remedy construed as optional.--Resort to a remedy provided under this division or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this division.

(c) Consequential damages.--Consequential damages may be liquidated under section 2A504 (relating to liquidation of damages), or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(d) Other rights and remedies unimpaired.--Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this division.

Cross References. Section 2A503 is referred to in sections 2A518, 2A519, 2A527 of this title.



Section 2A504 - Liquidation of damages

§ 2A504. Liquidation of damages.

(a) General rule.--Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(b) Invalidity or failure of purpose of remedy.--If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (a), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this division.

(c) Right of lessee to restitution.--If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (section 2A525 or 2A526), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(1) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (a); or

(2) in the absence of those terms, 20% of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(d) Restitution subject to offset.--A lessee's right to restitution under subsection (c) is subject to offset to the extent the lessor establishes:

(1) a right to recover damages under the provisions of this division other than subsection (a); and

(2) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

Cross References. Section 2A504 is referred to in sections 2A503, 2A518, 2A519, 2A527, 2A528 of this title.



Section 2A505 - Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies

§ 2A505. Cancellation and termination and effect of

cancellation, termination, rescission or fraud on

rights and remedies.

(a) Cancellation of contract.--On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(b) Termination of contract.--On termination of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives.

(c) Damage claim for antecedent default.--Unless the contrary intention clearly appears, expressions of "cancellation," "rescission" or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(d) Misrepresentation or fraud.--Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this division for default.

(e) Inconsistency of claim or remedy.--Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

Cross References. Section 2A505 is referred to in sections 2A406, 2A508, 2A523 of this title.



Section 2A506 - Statute of limitations

§ 2A506. Statute of limitations.

(a) General rule.--An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(b) Accrual of cause of action.--A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(c) New action after termination of another.--If an action commenced within the time limited by subsection (a) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(d) Unaffected laws and actions.--This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this division becomes effective.



Section 2A507 - Proof of market rent: time and place

§ 2A507. Proof of market rent: time and place.

(a) Rent prevailing; general rule.--Damages based on market rent (section 2A519 or 2A528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in sections 2A519 (relating to lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods) and 2A528 (relating to lessor's damages for nonacceptance, failure to pay, repudiation or other default).

(b) Rent prevailing at other times.--If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this division is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(c) Admissibility of new prevailing rent.--Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this division offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(d) Admissibility of market quotations.--If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.



Section 2A508 - Lessee's remedies

§ 2A508. Lessee's remedies.

(a) General rule.--If a lessor fails to deliver the goods in conformity to the lease contract (section 2A509) or repudiates the lease contract (section 2A402), or a lessee rightfully rejects the goods (section 2A509) or justifiably revokes acceptance of the goods (section 2A517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 2A510), the lessor is in default under the lease contract and the lessee may:

(1) cancel the lease contract (section 2A505(a));

(2) recover so much of the rent and security as has been paid and is just under the circumstances;

(3) cover and recover damages as to all goods affected, whether or not they have been identified to the lease contract (sections 2A518 and 2A520), or recover damages for nondelivery (sections 2A519 and 2A520); and

(4) exercise any other rights or pursue any other remedies provided in the lease contract.

(b) Recovery of nondelivered goods.--If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(1) if the goods have been identified, recover them

(section 2A522); or

(2) in a proper case, obtain specific performance or replevy the goods (section 2A521).

(c) Rights and remedies for other defaults.--If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in section 2A519(c) (relating to lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods).

(d) Damages for breach of warranty.--If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (section 2A519(d)).

(e) Security interest in goods in lessee's possession.--On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to section 2A527(e) (relating to lessor's rights to dispose of goods).

(f) Deduction of damages from rent due.--Subject to the provisions of section 2A407 (relating to irrevocable promises: finance leases), a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

Cross References. Section 2A508 is referred to in sections 2A511, 2A512, 2A518, 2A527, 9102, 9109, 9110, 9309, 9325 of this title.



Section 2A509 - Lessee's rights on improper delivery; rightful rejection

§ 2A509. Lessee's rights on improper delivery; rightful

rejection.

(a) General rule.--Subject to the provisions of section 2A510 (relating to installment lease contracts: rejection and default) on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(b) Effectiveness of rejection.--Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

Cross References. Section 2A509 is referred to in sections 2A508, 2A515 of this title.



Section 2A510 - Installment lease contracts: rejection and default

§ 2A510. Installment lease contracts: rejection and default.

(a) General rule.--Under an installment lease contract, a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (b) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(b) Impairment of contract as a whole.--Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole, there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

Cross References. Section 2A510 is referred to in sections 2A406, 2A508, 2A509, 2A523 of this title.



Section 2A511 - Merchant lessee's duties as to rightfully rejected goods

§ 2A511. Merchant lessee's duties as to rightfully rejected

goods.

(a) General rule.--Subject to any security interest of a lessee (section 2A508(e)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(b) Reimbursement of expenses and commission.--If a merchant lessee (subsection (a)) or any other lessee (section 2A512) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10% of the gross proceeds.

(c) Good faith conduct.--In complying with this section or section 2A512 (relating to lessee's duties as to rightfully rejected goods), the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(d) Rights of good faith purchaser.--A purchaser who purchases in good faith from a lessee pursuant to this section or section 2A512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this division.

Cross References. Section 2A511 is referred to in sections 2A305, 2A512 of this title.



Section 2A512 - Lessee's duties as to rightfully rejected goods

§ 2A512. Lessee's duties as to rightfully rejected goods.

(a) General rule.--Except as otherwise provided with respect to goods that threaten to decline in value speedily (section 2A511) and subject to any security interest of a lessee (section 2A508(e)):

(1) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(2) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in section 2A511

(relating to merchant lessee's duties as to rightfully rejected goods); but

(3) the lessee has no further obligations with regard to goods rightfully rejected.

(b) Action of lessee not acceptance or conversion.--Action by the lessee pursuant to subsection (a) is not acceptance or conversion.

Cross References. Section 2A512 is referred to in section 2A511 of this title.



Section 2A513 - Cure by lessor of improper tender or delivery; replacement

§ 2A513. Cure by lessor of improper tender or delivery;

replacement.

(a) General rule.--If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(b) Substitution of conforming tender.--If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.

Cross References. Section 2A513 is referred to in section 2A514 of this title.



Section 2A514 - Waiver of lessee's objections

§ 2A514. Waiver of lessee's objections.

(a) General rule.--In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(1) if, stated seasonably, the lessor or the supplier could have cured it (section 2A513); or

(2) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(b) Payment against defective documents.--A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b).



Section 2A515 - Acceptance of goods

§ 2A515. Acceptance of goods.

(a) General rule.--Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(1) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(2) the lessee fails to make an effective rejection of the goods (section 2A509(b)).

(b) Part of commercial unit.--Acceptance of a part of any commercial unit is acceptance of that entire unit.



Section 2A516 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over

§ 2A516. Effect of acceptance of goods; notice of default;

burden of establishing default after acceptance;

notice of claim or litigation to person answerable

over.

(a) Payment for accepted goods.--A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(b) Effect of acceptance on remedies for default.--A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this division or the lease agreement for nonconformity.

(c) Notice of default and burden of proof.--If a tender has been accepted:

(1) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(2) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (section 2A211), the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(3) the burden is on the lessee to establish any default.

(d) Notice of litigation to person answerable over.--If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(1) The lessee may give the lessor or the supplier written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then, unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

(2) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation, including settlement, if the claim is one for infringement or the like (section 2A211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then, unless the lessee after seasonable receipt of the demand does turn over control, the lessee is so barred.

(e) Obligation of lessee to hold lessor or supplier harmless.--Subsections (c) and (d) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (section 2A211).

Cross References. Section 2A516 is referred to in section 2A519 of this title.



Section 2A517 - Revocation of acceptance of goods

§ 2A517. Revocation of acceptance of goods.

(a) General rule.--A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(1) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(2) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(b) Revocation of acceptance if lessor defaults under lease contract.--Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(c) Revocation for other defaults by lessor.--If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(d) Time and notice of revocation.--Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(e) Rights and duties of revoking lessee.--A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

Cross References. Section 2A517 is referred to in section 2A508 of this title.



Section 2A518 - Cover; substitute goods

§ 2A518. Cover; substitute goods.

(a) Right and manner of cover.--After default by a lessor under the lease contract of the type described in section 2A508(a) (relating to lessee's remedies) or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(b) Damages recoverable.--Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2A504) or otherwise determined pursuant to agreement of the parties (sections 1302 and 2A503), if a lessee's cover is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

(1) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and

(2) any incidental or consequential damages less expenses saved in consequence of the lessor's default.

(c) Recovery in other cases.--If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (b), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and section 2A519 (relating to lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods) governs. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b) intro. par.

Cross References. Section 2A518 is referred to in sections 2A508, 2A519 of this title.



Section 2A519 - Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods

§ 2A519. Lessee's damages for nondelivery, repudiation, default

and breach of warranty in regard to accepted goods.

(a) Measure of damages for nondelivery or rejection.--Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2A504) or otherwise determined pursuant to agreement of the parties (sections 1302 and 2A503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under section 2A518(b) (relating to cover; substitute goods), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(b) Determination of market rent.--Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(c) Measure of damages for nonconforming tender or delivery or other default.--Except as otherwise agreed, if the lessee has accepted goods and given notification (section 2A516(c)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(d) Measure of damages for breach of warranty.--Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (a).

Cross References. Section 2A519 is referred to in sections 2A507, 2A508, 2A518 of this title.



Section 2A520 - Lessee's incidental and consequential damages

§ 2A520. Lessee's incidental and consequential damages.

(a) Incidental damages.--Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(b) Consequential damages.--Consequential damages resulting from a lessor's default include:

(1) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(2) injury to person or property proximately resulting from any breach of warranty.

Cross References. Section 2A520 is referred to in section 2A508 of this title.



Section 2A521 - Lessee's right to specific performance or replevin

§ 2A521. Lessee's right to specific performance or replevin.

(a) Specific performance.--Specific performance may be decreed if the goods are unique or in other proper circumstances.

(b) Terms and conditions of decree for specific performance.--A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court deems just.

(c) Replevin or other similar remedy.--A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

Cross References. Section 2A521 is referred to in section 2A508 of this title.



Section 2A522 - Lessee's right to goods on lessor's insolvency

§ 2A522. Lessee's right to goods on lessor's insolvency.

(a) General rule.--Subject to subsection (b) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (section 2A217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(b) Goods to conform to contract.--A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

Cross References. Section 2A522 is referred to in section 2A508 of this title.



Section 2A523 - Lessor's remedies

(a) General rule.--If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 2A510), the lessee is in default under the lease contract and the lessor may:

(1) Cancel the lease contract (section 2A505(a)).

(2) Proceed respecting goods not identified to the lease contract (section 2A524).

(3) Withhold delivery of the goods and take possession of goods previously delivered (section 2A525).

(4) Stop delivery of the goods by any bailee (section 2A526).

(5) Dispose of the goods and recover damages (section 2A527), or retain the goods and recover damages (section 2A528), or in a proper case recover rent (section 2A529).

(6) Exercise any other rights or pursue any other remedies provided in the lease contract.

(b) When lessor does not fully exercise right or obtain remedy.--If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (a), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(c) Other rights and remedies.--If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(1) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (a) or (b); or

(2) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (b).

Cross References. Section 2A523 is referred to in sections 2A524, 2A525, 2A527, 2A528, 2A529 of this title.



Section 2A524 - Lessor's right to identify goods to lease contract

§ 2A524. Lessor's right to identify goods to lease contract.

(a) General rule.--A lessor aggrieved under section 2A523(a) (relating to lessor's remedies) may:

(1) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(2) dispose of goods (section 2A527(a)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(b) Unfinished goods.--If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

Cross References. Section 2A524 is referred to in sections 2A402, 2A523 of this title.



Section 2A525 - Lessor's right to possession of goods

§ 2A525. Lessor's right to possession of goods.

(a) Insolvency of lessee.--If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(b) Default by lessee.--After a default by the lessee under the lease contract of the type described in section 2A523(a) or (c)(1) (relating to lessor's remedies) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (section 2A527).

(c) Method of proceeding on default.--The lessor may proceed under subsection (b) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

Cross References. Section 2A525 is referred to in sections 2A504, 2A523, 2A527 of this title.



Section 2A526 - Lessor's stoppage of delivery in transit or otherwise

§ 2A526. Lessor's stoppage of delivery in transit or otherwise.

(a) General rule.--A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(b) When lessor loses right.--In pursuing its remedies under subsection (a), the lessor may stop delivery until:

(1) receipt of the goods by the lessee;

(2) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(3) such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(c) Notice and compliance.--

(1) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(2) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(3) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b)(3).

Cross References. Section 2A526 is referred to in sections 2A504, 2A523, 2A527, 7403, 7504 of this title.



Section 2A527 - Lessor's rights to dispose of goods

(a) General rule.--After a default by a lessee under the lease contract of the type described in section 2A523(a) or (c)(1) (relating to lessor's remedies) or after the lessor refuses to deliver or takes possession of goods (section 2A525 or 2A526) or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(b) Damages recoverable.--Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2A504) or otherwise determined pursuant to agreement of the parties (sections 1302 and 2A503), if the disposition is by lease agreement substantially similar to the original lease agreement and the lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages:

(1) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement;

(2) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement; and

(3) any incidental damages allowed under section 2A530 (relating to lessor's incidental damages), less expenses saved in consequence of the lessee's default.

(c) Recovery in other cases.--If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (b), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and section 2A528 (relating to lessor's damages for nonacceptance, failure to pay, repudiation or other default) governs.

(d) Rights of good faith buyer or lessee.--A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this division.

(e) Accountability for profits.--The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (section 2A508(e)).

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b) intro. par.

Cross References. Section 2A527 is referred to in sections 2A304, 2A508, 2A523, 2A524, 2A525, 2A528, 2A529 of this title; section 57A20 of Title 53 (Municipalities Generally); section 512.1 of Title 66 (Public Utilities).



Section 2A528 - Lessor's damages for nonacceptance, failure to pay, repudiation or other default

§ 2A528. Lessor's damages for nonacceptance, failure to pay,

repudiation or other default.

(a) General rule.--Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2A504) or otherwise determined pursuant to agreement of the parties (sections 1302 and 2A523), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under section 2A527(b) (relating to lessor's rights to dispose of goods), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in section 2A523(a) or (c)(1) (relating to lessor's remedies) or, if agreed, for other default of the lessee:

(1) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor;

(2) the present value as of the date determined under paragraph (1) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term; and

(3) any incidental damages allowed under section 2A530

(relating to lessor's incidental damages), less expenses saved in consequence of the lessee's default.

(b) Exception.--If the measure of damages provided in subsection (a) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under section 2A530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (a) intro. par.

Cross References. Section 2A528 is referred to in sections 2A507, 2A523, 2A527, 2A529 of this title.



Section 2A529 - Lessor's action for the rent

§ 2A529. Lessor's action for the rent.

(a) General rule.--After default by the lessee under the lease contract of the type described in section 2A523(a) or (c)(1) (relating to lessor's remedies) or, if agreed, after other default by the lessee, if the lessor complies with subsection (b), the lessor may recover from the lessee as damages:

(1) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (section 2A219):

(i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(iii) any incidental damages allowed under section 2A530 (relating to lessor's incidental damages), less expenses saved in consequence of the lessee's default; and

(2) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing:

(i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(iii) any incidental damages allowed under section 2A530, less expenses saved in consequence of the lessee's default.

(b) Duty of lessor to hold goods.--Except as provided in subsection (c), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(c) Rights of lessor before collection of judgment.--The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (a). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by section 2A527 (relating to lessor's rights to dispose of goods) or 2A528 (relating to lessor's damages for nonacceptance, failure to pay, repudiation or other default), and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to section 2A527 or 2A528.

(d) Rights of lessee after payment of judgment.--Payment of the judgment for damages obtained pursuant to subsection (a) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(e) Remedy if rent not allowable.--After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due or has repudiated (section 2A402), a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under sections 2A527 and 2A528.

Cross References. Section 2A529 is referred to in section 2A523 of this title.



Section 2A530 - Lessor's incidental damages

§ 2A530. Lessor's incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

Cross References. Section 2A530 is referred to in sections 2A527, 2A528, 2A529 of this title.



Section 2A531 - Standing to sue third parties for injury to goods

§ 2A531. Standing to sue third parties for injury to goods.

(a) General rule.--If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract:

(1) the lessor has a right of action against the third party; and

(2) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(b) Status of plaintiff as fiduciary.--If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(c) Consent of parties as to suing.--Either party with the consent of the other may sue for the benefit of whom it may concern.



Section 2A532 - Lessor's rights to residual interest

§ 2A532. Lessor's rights to residual interest. In addition to any other recovery permitted by this division or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.






Chapter 31 - General Provisions and Definitions

Chapter Notes

Enactment. Chapter 31 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Chapter 31, which related to short title, form and interpretation, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.



Section 3101 - Short title of division

§ 3101. Short title of division. This division shall be known and may be cited as the Uniform Commercial Code, Article 3, Negotiable Instruments.



Section 3102 - Subject matter

§ 3102. Subject matter.

(a) Applicability.--This division applies to negotiable instruments. It does not apply to money, to payment orders governed by Division 4A (relating to funds transfers) or to securities governed by Division 8 (relating to investment securities).

(b) Conflict.--If there is conflict between this division and Division 4 (relating to bank deposits and collections) or 9 (relating to secured transactions), Division 4 and Division 9 govern.

(c) Federal Reserve regulations and operating circulars.-- Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this division to the extent of the inconsistency.



Section 3103 - Definitions and index of definitions

(a) Definitions.--The following words and phrases when used in this division shall have the meanings given to them in this subsection:

"Acceptor." A drawee who has accepted a draft.

"Drawee." A person ordered in a draft to make payment.

"Drawer." A person who signs or is identified in a draft as a person ordering payment.

"Good faith." (Deleted by amendment).

"Maker." A person who signs or is identified in a note as a person undertaking to pay.

"Order." A written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

"Ordinary care." In the case of a person engaged in business, means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this division or Division 4 (relating to bank deposits and collections).

"Party." A party to an instrument.

"Promise." A written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

"Prove." With respect to a fact means to meet the burden of establishing the fact (section 1201(b)(8)).

"Remitter." A person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Index of other definitions in division.--Other definitions applying to this division and the sections in which they appear are:

"Acceptance." Section 3409.

"Accommodated party." Section 3419.

"Accommodation party." Section 3419.

"Alteration." Section 3407.

"Anomalous indorsement." Section 3205.

"Blank indorsement." Section 3205.

"Cashier's check." Section 3104.

"Certificate of deposit." Section 3104.

"Certified check." Section 3409.

"Check." Section 3104.

"Consideration." Section 3303.

"Draft." Section 3104.

"Holder in due course." Section 3302.

"Incomplete instrument." Section 3115.

"Indorsement." Section 3204.

"Indorser." Section 3204.

"Instrument." Section 3104.

"Issue." Section 3105.

"Issuer." Section 3105.

"Negotiable instrument." Section 3104.

"Negotiation." Section 3201.

"Note." Section 3104.

"Payable at a definite time." Section 3108.

"Payable on demand." Section 3108.

"Payable to bearer." Section 3109.

"Payable to order." Section 3109.

"Payment." Section 3602.

"Person entitled to enforce." Section 3301.

"Presentment." Section 3501.

"Reacquisition." Section 3207.

"Special indorsement." Section 3205.

"Teller's check." Section 3104.

"Transfer of instrument." Section 3203.

"Traveler's check." Section 3104.

"Value." Section 3303.

(c) Index of definitions in other divisions.--The following definitions in other divisions of this title apply to this division:

"Bank." Section 4105.

"Banking day." Section 4104.

"Clearing house." Section 4104.

"Collecting bank." Section 4105.

"Depositary bank." Section 4105.

"Documentary draft." Section 4104.

"Intermediary bank." Section 4105.

"Item." Section 4104.

"Payor bank." Section 4105.

"Suspends payments." Section 4104.

(d) Applicability of general definitions and principles.--In addition, Division 1 (relating to general provisions) contains general definitions and principles of construction and interpretation applicable throughout this division.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended the def. of "prove" and deleted the def. of "good faith" in subsec. (a).

2001 Amendment. Act 18 amended subsec. (a) intro. par.

Cross References. Section 3103 is referred to in sections 4104, 9102 of this title.



Section 3104 - Negotiable instrument

(a) Definition of "negotiable instrument".--Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(i) an undertaking or power to give, maintain or protect collateral to secure payment;

(ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) Definition of "instrument".--"Instrument" means a negotiable instrument.

(c) Negotiable instrument and check.--An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) When promise or order not an instrument.--A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this division.

(e) Note and draft.--An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) Definition of "check".--"Check" means:

(1) a draft, other than a documentary draft, payable on demand and drawn on a bank; or

(2) a cashier's check or teller's check.

An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) Definition of "cashier's check".--"Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) Definition of "teller's check".--"Teller's check" means a draft drawn by a bank:

(1) on another bank; or

(2) payable at or through a bank.

(i) Definition of "traveler's check".--"Traveler's check" means an instrument that:

(1) is payable on demand;

(2) is drawn on or payable at or through a bank;

(3) is designated by the term "traveler's check" or by a substantially similar term; and

(4) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) Definition of "certificate of deposit".--"Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Cross References. Section 3104 is referred to in sections 2103, 3103, 3106, 3115, 4104, 9102 of this title; section 2112 of Title 68 (Real and Personal Property).



Section 3105 - Issue of instrument

§ 3105. Issue of instrument.

(a) Definition of "issue".--"Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) When certain instruments are binding on maker or drawer.--An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) Definition of "issuer".--"Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

Cross References. Section 3105 is referred to in section 3103 of this title.



Section 3106 - Unconditional promise or order

§ 3106. Unconditional promise or order.

(a) When conditional.--Except as provided in this section, for the purposes of section 3104(a) (relating to negotiable instrument), a promise or order is unconditional unless it states:

(1) an express condition to payment;

(2) that the promise or order is subject to or governed by another writing; or

(3) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) When promise or order not made conditional.--A promise or order is not made conditional:

(1) by a reference to another writing for a statement of rights with respect to collateral, prepayment or acceleration; or

(2) because payment is limited to resort to a particular fund or source.

(c) Promise or order not made conditional when countersignature as condition to payment is required.--If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of section 3104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) Promise or order not made conditional by containing certain statements required by law.--If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of section 3104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

Cross References. Section 3106 is referred to in section 3302 of this title.



Section 3107 - Instrument payable in foreign money

§ 3107. Instrument payable in foreign money. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.



Section 3108 - Payable on demand or at definite time

§ 3108. Payable on demand or at definite time.

(a) Payable on demand.--A promise or order is "payable on demand" if it:

(1) states that it is payable on demand or at sight or otherwise indicates that it is payable at the will of the holder; or

(2) does not state any time of payment.

(b) Payable at a definite time.--A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of:

(1) prepayment;

(2) acceleration;

(3) extension at the option of the holder; or

(4) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) Payable upon demand made before fixed date.--If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

Cross References. Section 3108 is referred to in section 3103 of this title.



Section 3109 - Payable to bearer or to order

§ 3109. Payable to bearer or to order.

(a) Payable to bearer.--A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) Payable to order.--A promise or order that is not payable to bearer is payable to order if it is payable:

(1) to the order of an identified person; or

(2) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) Payable to an identified person.--An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to section 3205(a) (relating to special indorsement; blank indorsement; anomalous indorsement). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to section 3205(b).

Cross References. Section 3109 is referred to in section 3103 of this title.



Section 3110 - Identification of person to whom instrument is payable

§ 3110. Identification of person to whom instrument is payable.

(a) Intent of issuer.--The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) When signature of issuer made by automated means.--If the signature of the issuer of an instrument is made by automated means, such as a checkwriting machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) Identification of person to whom instrument is payable and rules for determining holder.--A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office or a successor to the incumbent.

(d) Instrument payable to two or more persons.--If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

Cross References. Section 3110 is referred to in sections 3205, 3404 of this title.



Section 3111 - Place of payment

§ 3111. Place of payment. Except as otherwise provided for items in Division 4 (relating to bank deposits and collections), an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.



Section 3112 - Interest

§ 3112. Interest.

(a) General rule.--Unless otherwise provided in the instrument:

(1) an instrument is not payable with interest; and

(2) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Instrument may provide for interest.--Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.



Section 3113 - Date of instrument

§ 3113. Date of instrument.

(a) Dated instrument.--An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in section 4401(c) (relating to when bank may charge account of customer), an instrument payable on demand is not payable before the date of the instrument.

(b) Undated instrument.--If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.



Section 3114 - Contradictory terms of instrument

§ 3114. Contradictory terms of instrument. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.



Section 3115 - Incomplete instrument

§ 3115. Incomplete instrument.

(a) Definition of "incomplete instrument".--"Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Enforcement.--Subject to subsection (c), if an incomplete instrument is an instrument under section 3104 (relating to negotiable instrument), it may be enforced according to its terms if it is not completed or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under section 3104, but, after completion, the requirements of section 3104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) Alteration of incomplete instrument.--If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under section 3407 (relating to alteration).

(d) Burden of establishing alteration.--The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

Cross References. Section 3115 is referred to in sections 3103, 3412, 3413, 3414, 3415, 4207 of this title.



Section 3116 - Joint and several liability; contribution

§ 3116. Joint and several liability; contribution.

(a) Joint and several liability.--Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Contribution.--Except as provided in section 3419(e) (relating to instruments signed for accommodation) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge.--Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.



Section 3117 - Other agreements affecting instrument

§ 3117. Other agreements affecting instrument. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation.



Section 3118 - Statute of limitations

§ 3118. Statute of limitations.

(a) Note payable at definite time.--Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Note payable on demand.--Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c) Unaccepted draft.--Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d) Certified check, teller's check, cashier's check and traveler's check.--An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) Certificate of deposit.--An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but, if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) Accepted draft.--An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:

(1) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or

(2) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Conversion, breach of warranty and other Division 3 actions.--Unless governed by other law regarding claims for indemnity or contribution, an action:

(1) for conversion of an instrument, for money had and received or like action based on conversion;

(2) for breach of warranty; or

(3) to enforce an obligation, duty or right arising under this division and not governed by this section; must be commenced within three years after the cause of action accrues.



Section 3119 - Notice of right to defend action

§ 3119. Notice of right to defend action. In an action for breach of an obligation for which a third person is answerable over pursuant to this division or Division 4 (relating to bank deposits and collections), the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.






Chapter 32 - Negotiation, Transfer and Indorsement

Chapter Notes

Enactment. Chapter 32 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Chapter 32, which related to transfer and negotiation, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.



Section 3201 - Negotiation

3204. Indorsement.

3205. Special indorsement; blank indorsement; anomalous indorsement.

3206. Restrictive indorsement.

3207. Reacquisition.

Enactment. Chapter 32 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Chapter 32, which related to transfer and negotiation, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.

§ 3201. Negotiation.

(a) Definition of "negotiation".--"Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Manner of negotiation.--Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Cross References. Section 3201 is referred to in section 3103 of this title.



Section 3202 - Negotiation subject to rescission

§ 3202. Negotiation subject to rescission.

(a) General rule.--Negotiation is effective even if obtained:

(1) from an infant, a corporation exceeding its powers or a person without capacity;

(2) by fraud, duress or mistake; or

(3) in breach of duty or as part of an illegal transaction.

(b) Rescission or other remedies.--To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.



Section 3203 - Transfer of instrument; rights acquired by transfer

§ 3203. Transfer of instrument; rights acquired by transfer.

(a) When transfer effected.--An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Rights obtained upon transfer of instrument.--Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Right of transferee to demand indorsement.--Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) Effect of transfer of less than entire instrument.--If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this division and has only the rights of a partial assignee.

Cross References. Section 3203 is referred to in section 3103 of this title.



Section 3204 - Indorsement

§ 3204. Indorsement.

(a) Definition of "indorsement".--"Indorsement" means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument or incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) Definition of "indorser".--"Indorser" means a person who makes an indorsement.

(c) When transferee is a holder.--For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) Wrong name.--If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

Cross References. Section 3204 is referred to in section 3103 of this title.



Section 3205 - Special indorsement; blank endorsement; anomalous endorsement

§ 3205. Special indorsement; blank indorsement; anomalous

indorsement.

(a) Special indorsement.--If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in section 3110 (relating to identification of person to whom instrument is payable) apply to special indorsements.

(b) Blank indorsement.--If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) Conversion of blank indorsement into special indorsement.--The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) Definition of "anomalous indorsement".--"Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

Cross References. Section 3205 is referred to in sections 3103, 3109 of this title.



Section 3206 - Restrictive indorsement

§ 3206. Restrictive indorsement.

(a) Indorsement prohibiting further transfer or negotiation.--An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) Conditional indorsement.--An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) Specified purpose indorsement.--If an instrument bears an indorsement described in section 4201(b) (relating to status of collecting bank as agent and provisional status of credits; applicability of division; item indorsed "pay any bank") or in blank or to a particular bank using the words "for deposit," "for collection" or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Indorsement for benefit of indorser or another person.-- Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in section 3307 (relating to notice of breach of fiduciary duty), a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) Holder in due course.--The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) Defense of obligor.--In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

Cross References. Section 3206 is referred to in section 4203 of this title.



Section 3207 - Reacquisition

§ 3207. Reacquisition. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

Cross References. Section 3207 is referred to in section 3103 of this title.






Chapter 33 - Enforcement of Instruments

Chapter Notes

Enactment. Chapter 33 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Chapter 33, which related to rights of a holder, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.



Section 3301 - Person entitled to enforce instrument

"Person entitled to enforce" an instrument means:

(1) the holder of the instrument;

(2) a nonholder in possession of the instrument who has the rights of a holder; or

(3) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 3309 (relating to enforcement of lost, destroyed or stolen instrument) or 3418(d) (relating to payment or acceptance by mistake).

A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Cross References. Section 3301 is referred to in sections 3103, 3308, 4104 of this title.



Section 3302 - Holder in due course

§ 3302. Holder in due course.

(a) Definition of "holder in due course".--Subject to subsection (c) and section 3106(d) (relating to unconditional promise or order), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument:

(i) for value;

(ii) in good faith;

(iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(iv) without notice that the instrument contains an unauthorized signature or has been altered;

(v) without notice of any claim to the instrument described in section 3306 (relating to claims to an instrument); and

(vi) without notice that any party has a defense or claim in recoupment described in section 3305(a)

(relating to defenses and claims in recoupment).

(b) Notice of discharge.--Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

(c) When one does not acquire rights of holder in due course.--Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

(1) by legal process or by purchase in an execution, bankruptcy or creditor's sale or similar proceeding;

(2) by purchase as part of a bulk transaction not in ordinary course of business of the transferor; or

(3) as the successor in interest to an estate or other organization.

(d) Limited right as holder in due course; partial performance.--If, under section 3303(a)(1) (relating to value and consideration), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) Limited right as holder in due course; security interest.--If:

(1) the person entitled to enforce an instrument has only a security interest in the instrument; and

(2) the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest; the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) Manner of notice.--To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) Applicability of other law.--This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

Cross References. Section 3302 is referred to in sections 3103, 4104, 4205, 4211, 9102 of this title.



Section 3303 - Value and consideration

§ 3303. Value and consideration.

(a) Value.--An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) Definition of "consideration".--"Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

Cross References. Section 3303 is referred to in sections 3103, 3302, 5102, 9403 of this title.



Section 3304 - Overdue instrument

§ 3304. Overdue instrument.

(a) Instrument payable on demand.--An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) Instrument payable at a definite time.--With respect to an instrument payable at a definite time, the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Instrument not overdue if default in payment of interest.--Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.



Section 3305 - Defenses and claims in recoupment

§ 3305. Defenses and claims in recoupment.

(a) General rule.--Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on:

(i) infancy of the obligor to the extent it is a defense to a simple contract;

(ii) duress, lack of legal capacity or illegality of the transaction which, under other law, nullifies the obligation of the obligor;

(iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

(iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this division or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) Right of holder in due course to enforce obligation.-- The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Claims and defenses of person other than obligor on instrument.--Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument (section 3306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) Instrument signed for accommodation.--In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

Cross References. Section 3305 is referred to in sections 3302, 4207, 9403 of this title.



Section 3306 - Claims to an instrument

§ 3306. Claims to an instrument. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

Cross References. Section 3306 is referred to in sections 3302, 3305, 3602 of this title.



Section 3307 - Notice of breach of fiduciary duty

§ 3307. Notice of breach of fiduciary duty.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Fiduciary." An agent, trustee, partner, corporate officer or director or other representative owing a fiduciary duty with respect to an instrument. "Represented person." The principal, beneficiary, partnership, corporation or other person to whom the duty stated under the definition of fiduciary is owed.

(b) General rule.--If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

Cross References. Section 3307 is referred to in section 3206 of this title.



Section 3308 - Proof of signatures and status as holder in due course

§ 3308. Proof of signatures and status as holder in due course.

(a) Proof of signatures.--In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under section 3402(a) (relating to signature by representative).

(b) Status as holder in due course.--If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under section 3301 (relating to person entitled to enforce instrument), unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

Cross References. Section 3308 is referred to in section 3309 of this title.



Section 3309 - Enforcement of lost, destroyed or stolen instrument

§ 3309. Enforcement of lost, destroyed or stolen instrument.

(a) Enforcement.--A person not in possession of an instrument is entitled to enforce the instrument if:

(1) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred;

(2) the loss of possession was not the result of a transfer by the person or a lawful seizure; and

(3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) Proof.--A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, section 3308 (relating to proof of signatures and status as holder in due course) applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

Cross References. Section 3309 is referred to in sections 3301, 3312 of this title.



Section 3310 - Effect of instrument on obligation for which taken

§ 3310. Effect of instrument on obligation for which taken.

(a) Certified check, cashier's check or teller's check given in payment of obligation.--Unless otherwise agreed, if a certified check, cashier's check or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Note or uncertified check taken for obligation.--Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) Other instruments taken for obligation.--If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is:

(1) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor; or

(2) that stated in subsection (b) in any other case.

Cross References. Section 3310 is referred to in section 2511 of this title.



Section 3311 - Accord and satisfaction by use of instrument

§ 3311. Accord and satisfaction by use of instrument.

(a) Requirements.--If a person against whom a claim is asserted proves that:

(1) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim;

(2) the amount of the claim was unliquidated or subject to a bona fide dispute; and

(3) the claimant obtained payment of the instrument; the following subsections apply.

(b) Proof of conspicuous statement.--Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Designated person, office or place and 90-day limitations.--Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that:

(i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office or place; and

(ii) the instrument or accompanying communication was not received by that designated person, office or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) Discharge.--A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.



Section 3312 - Lost, destroyed or stolen cashier's check, teller's check or certified check

§ 3312. Lost, destroyed or stolen cashier's check, teller's

check or certified check.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Check." A cashier's check, teller's check or certified check. "Claimant." A person who claims the right to receive the amount of a cashier's check, teller's check or certified check that was lost, destroyed or stolen. "Declaration of loss." A written statement made under penalty of perjury to the effect that:

(1) the declarer lost possession of a check;

(2) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check;

(3) the loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

(4) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process. "Obligated bank." The issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) Claims.--

(1) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check if:

(i) the claimant is the drawer or payee of a certified check or remitter or payee of a cashier's check or teller's check;

(ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

(iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and

(iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration.

(2) If a claim is asserted in compliance with this subsection, the following rules apply:

(i) The claim becomes enforceable at the later of:

(A) the time the claim is asserted; or

(B) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(ii) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(iii) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(iv) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to section 4302(a)(1) (relating to responsibility of payor bank for late return of item), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) Claimant obligation.--If the obligated bank pays the amount of a check to a claimant under subsection (b)(2)(iv) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to:

(1) refund the payment to the obligated bank if the check is paid; or

(2) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) Claimant remedies.--If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check or certified check which is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or section 3309 (relating to enforcement of lost, destroyed or stolen instrument). (May 22, 1996, P.L.248, No.44, eff. 180 days)

1996 Amendment. Act 44 added section 3312.






Chapter 34 - Liability of Parties

Chapter Notes

Enactment. Chapter 34 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Chapter 34, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.



Section 3401 - Signature

(a) Nonliability in absence of signature.--A person is not liable on an instrument unless:

(1) the person signed the instrument; or

(2) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under section 3402 (relating to signature by representative).

(b) Form of signature.--A signature may be made:

(1) manually or by means of a device or machine; and

(2) by the use of any name, including a trade or assumed name, or by a word, mark or symbol executed or adopted by a person with present intention to authenticate a writing.



Section 3402 - Signature by representative

§ 3402. Signature by representative.

(a) Represented person bound by signature.--If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) When representative is bound by signature.--If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) Checks.--If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

Cross References. Section 3402 is referred to in sections 3308, 3401 of this title.



Section 3403 - Unauthorized signature

§ 3403. Unauthorized signature.

(a) Ineffectiveness or ratification.--Unless otherwise provided in this division or Division 4 (relating to bank deposits and collections), an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this division.

(b) Signature of organization.--If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) Liability.--The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this division which makes the unauthorized signature effective for the purposes of this division.

Cross References. Section 3403 is referred to in section 4104 of this title.



Section 3404 - Impostors; fictitious payees

§ 3404. Impostors; fictitious payees.

(a) Impostor.--If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Fictitious payee.--If a person whose intent determines to whom an instrument is payable (section 3110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) When indorsement made in name of payee.--Under subsection (a) or (b), an indorsement is made in the name of a payee if:

(1) it is made in a name substantially similar to that of the payee; or

(2) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) Failure to exercise ordinary care.--With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Cross References. Section 3404 is referred to in sections 3417, 4208 of this title.



Section 3405 - Employer's responsibility for fraudulent indorsement by employee

§ 3405. Employer's responsibility for fraudulent indorsement by

employee.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Employee." Includes an independent contractor and employee of an independent contractor retained by the employer. "Fraudulent indorsement."

(1) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer.

(2) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee. "Responsibility." With respect to instruments means authority:

(1) to sign or indorse instruments on behalf of the employer;

(2) to process instruments received by the employer for bookkeeping purposes, for deposit to an account or for other disposition;

(3) to prepare or process instruments for issue in the name of the employer;

(4) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;

(5) to control the disposition of instruments to be issued in the name of the employer; or

(6) to act otherwise with respect to instruments in a responsible capacity. The term does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail or similar access.

(b) Rights and liabilities.--For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Application.--Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if:

(1) it is made in a name substantially similar to the name of that person; or

(2) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

Cross References. Section 3405 is referred to in sections 3417, 4208 of this title.



Section 3406 - Negligence contributing to forged signature or alteration of instrument

§ 3406. Negligence contributing to forged signature or

alteration of instrument.

(a) Failure to exercise ordinary care.--A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Allocation of loss.--Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Burden of proof.--Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

Cross References. Section 3406 is referred to in sections 3417, 4208 of this title.



Section 3407 - Alteration

§ 3407. Alteration.

(a) Definition of "alteration".--"Alteration" means:

(1) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or

(2) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Fraudulent alteration; discharge.--Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) Certain persons not affected by discharge.--A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument according to its original terms or, in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

Cross References. Section 3407 is referred to in sections 3103, 3115, 3412, 3413, 3414, 3415, 4104, 4207 of this title.



Section 3408 - Drawee not liable on unaccepted draft

§ 3408. Drawee not liable on unaccepted draft. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.



Section 3409 - Acceptance of draft; certified check

§ 3409. Acceptance of draft; certified check.

(a) Definition of "acceptance".--"Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) Acceptance of incomplete, overdue or dishonored draft.-- A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue or has been dishonored.

(c) Failure to date acceptance of sight draft.--If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) Definition of "certified check".--"Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

Cross References. Section 3409 is referred to in sections 3103, 4104, 5102 of this title.



Section 3410 - Acceptance varying draft

§ 3410. Acceptance varying draft.

(a) Right of holder to refuse acceptance.--If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) Effect of acceptance designating place of payment.--The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) Assent of holder to acceptance.--If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.



Section 3411 - Refusal to pay cashier's checks, teller's checks and certified checks

§ 3411. Refusal to pay cashier's checks, teller's checks and

certified checks.

(a) Definition.--As used in this section, the term "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) Refusal to pay.--If the obligated bank wrongfully:

(1) refuses to pay a cashier's check or certified check;

(2) stops payment of a teller's check; or

(3) refuses to pay a dishonored teller's check; the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages not recoverable under certain circumstances.--Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because:

(1) the bank suspends payments;

(2) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;

(3) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or

(4) payment is prohibited by law.



Section 3412 - Obligation of issuer of note or cashier's check

§ 3412. Obligation of issuer of note or cashier's check. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3115 (relating to incomplete instrument) and 3407 (relating to alteration). The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under section 3415 (relating to obligation of indorser).



Section 3413 - Obligation of acceptor

§ 3413. Obligation of acceptor.

(a) General rule.--The acceptor of a draft is obliged to pay the draft:

(1) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms;

(2) if the acceptance varies the terms of the draft, according to the terms of the draft as varied; or

(3) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in sections 3115 (relating to incomplete instrument) and 3407 (relating to alteration). The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under section 3414 (relating to obligation of drawer) or 3415 (relating to obligation of indorser).

(b) Certified check or accepted draft.--If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.



Section 3414 - Obligation of drawer

§ 3414. Obligation of drawer.

(a) Scope of section.--This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) Obligation of drawer if unaccepted draft is dishonored.--If an unaccepted draft is dishonored, the drawer is obliged to pay the draft:

(1) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or

(2) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3115 (relating to incomplete instrument) and 3407

(relating to alteration). The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under section 3415 (relating to obligation of indorser).

(c) Draft accepted by bank.--If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) Draft accepted by drawer other than bank.--If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under section 3415(a) and (c).

(e) Disclaimer of liability.--If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) Certain protections.--If:

(1) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date;

(2) the drawee suspends payments after expiration of the 30-day period without paying the check; and

(3) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check; the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

Cross References. Section 3414 is referred to in sections 3413, 3503, 3605, 5108 of this title.



Section 3415 - Obligation of indorser

§ 3415. Obligation of indorser.

(a) General rule.--Subject to subsections (b), (c) and (d) and to section 3419(d) (relating to instruments signed for accommodation), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument:

(1) according to the terms of the instrument at the time it was indorsed; or

(2) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3115 (relating to incomplete instrument) and 3407

(relating to alteration). The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) Disclaimer of liability.--If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) Notice of dishonor.--If notice of dishonor of an instrument is required by section 3503 (relating to notice of dishonor) and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) Draft accepted by bank.--If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) Discharge of liability.--If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

Cross References. Section 3415 is referred to in sections 3412, 3413, 3414, 3503, 5108 of this title.



Section 3416 - Transfer warranties

§ 3416. Transfer warranties.

(a) Warranties to transferees.--A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) Damages for breach of warranty.--A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) Prohibition against disclaimer of warranties regarding checks.--The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) Action for breach of warranty.--A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Section 3417 - Presentment warranties

§ 3417. Presentment warranties.

(a) Statement of warranties.--If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) Damages for breach of warranty.--A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) Defense.--If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 3404 (relating to impostors; fictitious payees) or 3405 (relating to employer's responsibility for fraudulent indorsement by employee) or the drawer is precluded under section 3406 (relating to negligence contributing to forged signature or alteration of instrument) or 4406 (relating to duty of customer to discover and report unauthorized signature or alteration) from asserting against the drawee the unauthorized indorsement or alteration.

(d) Statement of warranty in certain other cases.--If a dishonored draft is presented for payment to the drawer or an indorser or any other instrument is presented for payment to a party obliged to pay the instrument and payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) Prohibition against disclaimer of warranties regarding checks.--The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) Action for breach of warranty.--A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Cross References. Section 3417 is referred to in section 3418 of this title.



Section 3418 - Payment or acceptance by mistake

§ 3418. Payment or acceptance by mistake.

(a) General rule.--Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that:

(1) payment of the draft had not been stopped pursuant to section 4403 (relating to right of customer to stop payment; burden of proof of loss); or

(2) the signature of the drawer of the draft was authorized; the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Other cases.--Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, recover the payment from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance.

(c) Limitation on remedies.--The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by section 3417 (relating to presentment warranties) or 4407 (relating to right of payor bank to subrogation on improper payment).

(d) Under certain circumstances an instrument is deemed dishonored.--Notwithstanding section 4215 (relating to final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal), if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

Cross References. Section 3418 is referred to in section 3301 of this title.



Section 3419 - Instruments signed for accommodation

§ 3419. Instruments signed for accommodation.

(a) Accommodation party.--If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) Liability of accommodation party.--An accommodation party may sign the instrument as maker, drawer, acceptor or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) Presumption.--A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in section 3605 (relating to discharge of indorsers and accommodation parties), the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) Limitation on liability.--If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

(1) execution of judgment against the other party has been returned unsatisfied;

(2) the other party is insolvent or in an insolvency proceeding;

(3) the other party cannot be served with process; or

(4) it is otherwise apparent that payment cannot be obtained from the other party.

(e) Rights between accommodation and accommodated parties.-- An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

Cross References. Section 3419 is referred to in sections 3103, 3116, 3415, 3605 of this title.



Section 3420 - Conversion of instrument

§ 3420. Conversion of instrument.

(a) General rule.--The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument or a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

(b) Measure of damages.--In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) Limitation on liability.--A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

Cross References. Section 3420 is referred to in section 4203 of this title.






Chapter 35 - Dishonor

Chapter Notes

Enactment. Chapter 35 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Chapter 35, which related to presentment, notice of dishonor and protest, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.



Section 3501 - Presentment

§ 3501. Presentment.

(a) Definition of "presentment".--"Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument:

(1) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or

(2) to accept a draft made to the drawee.

(b) Application of certain rules.--The following rules are subject to Division 4 (relating to bank deposits and collections), agreement of the parties and clearinghouse rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must:

(i) exhibit the instrument;

(ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

(iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may:

(i) return the instrument for lack of a necessary indorsement; or

(ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.

Cross References. Section 3501 is referred to in sections 3103, 4104, 4212 of this title.



Section 3502 - Dishonor

§ 3502. Dishonor.

(a) Dishonor of note.--Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph

(2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of unaccepted draft.--Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under section 4301 (relating to deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank) or 4302 (relating to responsibility of payor bank for late return of item) or becomes accountable for the amount of the check under section 4302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if:

(i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

(ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of unaccepted documentary draft.--Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3) and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of accepted draft.--Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) Certain limitations.--In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under section 3504 (relating to excused presentment and notice of dishonor), dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) Late acceptance cures dishonor.--If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

Cross References. Section 3502 is referred to in section 2103 of this title; section 1406 of Title 66 (Public Utilities).



Section 3503 - Notice of dishonor

§ 3503. Notice of dishonor.

(a) Requirement of notice.--The obligation of an indorser stated in section 3415(a) (relating to obligation of indorser) and the obligation of a drawer stated in section 3414(d) (relating to obligation of drawer) may not be enforced unless:

(1) the indorser or drawer is given notice of dishonor of the instrument complying with this section; or

(2) notice of dishonor is excused under section 3504(b)

(relating to excused presentment and notice of dishonor).

(b) Manner of notice.--Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Time of notice.--Subject to section 3504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given:

(1) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument; or

(2) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

Cross References. Section 3503 is referred to in sections 3415, 4104 of this title.



Section 3504 - Excused presentment and notice of dishonor

§ 3504. Excused presentment and notice of dishonor.

(a) Excused presentment.--Presentment for payment or acceptance of an instrument is excused if:

(1) the person entitled to present the instrument cannot with reasonable diligence make presentment;

(2) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

(3) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer;

(4) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or

(5) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Excused notice of dishonor.--Notice of dishonor is excused if:

(1) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument; or

(2) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Excused delay in notice of dishonor.--Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

Cross References. Section 3504 is referred to in sections 3502, 3503 of this title.



Section 3505 - Evidence of dishonor

(a) Admissible evidence.--The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest.

(2) A purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor.

(3) A book or record of the drawee, payor bank or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) Protest.--A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

Cross References. Section 3505 is referred to in section 305 of Title 57 (Notaries Public).






Chapter 36 - Discharge and Payment

Chapter Notes

Enactment. Chapter 36 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions. Former Chapter 36, which related to discharge, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.



Section 3601 - Discharge and effect of discharge

§ 3601. Discharge and effect of discharge.

(a) Discharge.--The obligation of a party to pay the instrument is discharged as stated in this division or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Effect of discharge.--Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.



Section 3602 - Payment

§ 3602. Payment.

(a) General rule.--Subject to subsection (b), an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under section 3306 (relating to claims to an instrument) by another person.

(b) Obligation not discharged.--The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) a claim to the instrument under section 3306 is enforceable against the party receiving payment and:

(i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or

(ii) in the case of an instrument other than a cashier's check, teller's check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

Cross References. Section 3602 is referred to in section 3103 of this title.



Section 3603 - Tender of payment

§ 3603. Tender of payment.

(a) Applicability of contract law.--If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) Effect of refusal of tender of payment.--If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) Obligation to pay interest discharged.--If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.



Section 3604 - Discharge by cancellation or renunciation

§ 3604. Discharge by cancellation or renunciation.

(a) Methods of discharge.--A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:

(1) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation or cancellation of the instrument, cancellation or striking out of the party's signature or the addition of words to the instrument indicating discharge; or

(2) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Certain rights unaffected.--Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

Cross References. Section 3604 is referred to in section 3605 of this title.



Section 3605 - Discharge of indorsers and accommodation parties

§ 3605. Discharge of indorsers and accommodation parties.

(a) Definition.--As used in this section, the term "indorser" includes a drawer having the obligation described in section 3414(d) (relating to obligation of drawer).

(b) Effect of discharge in certain situation.--Discharge, under section 3604 (relating to discharge by cancellation or renunciation), of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) Agreement to extension of due date.--If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) Agreement to material modification.--If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) Impairment of collateral; discharge of indorser or accommodation party.--If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge or the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) Impairment of collateral; discharge of party jointly and severally liable.--If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Impairing value of an interest in collateral.--Under subsection (e) or (f), impairing value of an interest in collateral includes:

(1) failure to obtain or maintain perfection or recordation of the interest in collateral;

(2) release of collateral without substitution of collateral of equal value;

(3) failure to perform a duty to preserve the value of collateral owed, under Division 9 (relating to secured transactions) or other law, to a debtor or surety or other person secondarily liable; or

(4) failure to comply with applicable law in disposing of collateral.

(h) Accommodation party not discharged in certain circumstances.--An accommodation party is not discharged under subsection (c), (d) or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under section 3419(c) (relating to instruments signed for accommodation) that the instrument was signed for accommodation.

(i) Other limitations on discharge.--A party is not discharged under this section if:

(1) the party asserting discharge consents to the event or conduct that is the basis of the discharge; or

(2) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

Cross References. Section 3605 is referred to in section 3419 of this title.






Chapter 41 - General Provisions and Definitions

Chapter Notes

Enactment. Chapter 41 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 4101 - Short title of division

This division shall be known and may be cited as the Uniform Commercial Code, Article 4, Bank Deposits and Collections.

(July 9, 1992, P.L.507, No.97, eff. one year)



Section 4102 - Applicability

§ 4102. Applicability.

(a) Commercial paper and investment securities.--To the extent that items within this division are also within Division 3 (relating to negotiable instruments) and Division 8 (relating to investment securities), they are subject to the provisions of those divisions. If there is conflict, this division governs Division 3, but Division 8 governs this division.

(b) Law applicable regarding liability of bank with respect to items handled.--The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located. (July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4102 is referred to in section 1301 of this title.



Section 4103 - Variation by agreement; measure of damages; action constituting ordinary care

§ 4103. Variation by agreement; measure of damages; action

constituting ordinary care.

(a) Variation by agreement.--The effect of the provisions of this division may be varied by agreement, but the parties to the agreement cannot disclaim the responsibility of a bank for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the responsibility of the bank is to be measured if those standards are not manifestly unreasonable.

(b) Rules and regulations having effect of agreements.-- Federal Reserve regulations and operating circulars, clearinghouse rules and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Certain action constituting ordinary care.--Action or nonaction approved by this division or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this division, is prima facie the exercise of ordinary care.

(d) Effect of approval of certain procedures by this division.--The specification or approval of certain procedures by this division is not disapproval of other procedures that may be reasonable under the circumstances.

(e) Measure of damages for failure to exercise ordinary care.--The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4104 - Definitions and index of definitions

§ 4104. Definitions and index of definitions.

(a) Definitions.--The following words and phrases when used in this division shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Account." Any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit.

"Afternoon." The period of a day between noon and midnight.

"Banking day." The part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

"Clearinghouse." An association of banks or other payors regularly clearing items.

"Customer." A person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

"Documentary draft." A draft to be presented for acceptance or payment if specified documents, certificated securities (section 8102) or instructions for uncertificated securities (section 8102) or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

"Draft." A draft as defined in section 3104 (relating to negotiable instrument) or an item, other than an instrument, that is an order.

"Drawee." A person ordered in a draft to make payment.

"Item." An instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Division 4A (relating to funds transfers) or a credit or debit card slip.

"Midnight deadline." With respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

"Settle." To pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

"Suspends payments." With respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b) Index of other definitions in division.--Other definitions applying to this division and the sections in which they appear are:

"Agreement for electronic presentment." Section 4110.

"Bank." Section 4105.

"Collecting bank." Section 4105.

"Depositary bank." Section 4105.

"Intermediary bank." Section 4105.

"Payor bank." Section 4105.

"Presenting bank." Section 4105.

"Presentment notice." Section 4110.

(c) Index of definitions in other divisions.--The following definitions in other divisions apply to this division:

"Acceptance." Section 3409.

"Alteration." Section 3407.

"Cashier's check." Section 3104.

"Certificate of deposit." Section 3104.

"Certified check." Section 3409.

"Check." Section 3104.

"Control." Section 7106.

"Good faith." (Deleted by amendment).

"Holder in due course." Section 3302.

"Instrument." Section 3104.

"Notice of dishonor." Section 3503.

"Order." Section 3103.

"Ordinary care." Section 3103.

"Person entitled to enforce." Section 3301.

"Presentment." Section 3501.

"Promise." Section 3103.

"Prove." Section 3103.

"Teller's check." Section 3104.

"Unauthorized signature." Section 3403.

(d) Applicability of general definitions and principles.--In addition Division 1 contains general definitions and principles of construction and interpretation applicable throughout this division. (July 9, 1992, P.L.507, No.97, eff. one year; May 22, 1996, P.L.248, No.44, eff. 180 days; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 deleted the def. of "good faith" and added the def. of "control" in subsec. (c).

1996 Amendment. Act 44 amended subsec. (a).

Cross References. Section 4104 is referred to in sections 3103, 4A105, 9102 of this title.



Section 4105 - "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank."

§ 4105. "Bank"; "depositary bank"; "intermediary bank";

"collecting bank"; "payor bank"; "presenting bank." The following words and phrases when used in this division shall have the meanings given to them in this section: "Bank." A person engaged in the business of banking, including a savings bank, savings and loan association, credit union or trust company. "Collecting bank." A bank handling an item for collection except the payor bank. "Depositary bank." The first bank to take an item even though it is also the payor bank unless the item is presented for immediate payment over the counter. "Intermediary bank." A bank to which an item is transferred in course of collection except the depositary or payor bank. "Payor bank." A bank that is the drawee of a draft. "Presenting bank." A bank presenting an item except a payor bank. (July 9, 1992, P.L.507, No.97, eff. one year; June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended the intro. par.

Cross References. Section 4105 is referred to in sections 3103, 4104 of this title.



Section 4106 - Payable through or payable at bank; collecting bank

§ 4106. Payable through or payable at bank; collecting bank.

(a) "Payable through" a bank.--If an item states that it is "payable through" a bank identified in the item, the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and the item may be presented for payment only by or through the bank.

(b) "Payable at" a bank.--If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

(c) Draft names nonbank drawee.--If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 added present section 4106 and renumbered former section 4106 to present section 4107.



Section 4107 - Separate office of a bank

§ 4107. Separate office of a bank. A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this division and under Division 3 (relating to negotiable instruments). (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended and renumbered former section 4106 to present section 4107 and renumbered former section 4107 to present section 4108.



Section 4108 - Time of receipt of items

§ 4108. Time of receipt of items.

(a) Cutoff hour for handling and book entries.--For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) Items or deposits received after cutoff hour.--An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended and renumbered former section 4107 to present section 4108 and renumbered former section 4108 to present section 4109.



Section 4109 - Delays

§ 4109. Delays.

(a) Two-banking-day delay permitted in effort to secure payment.--Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specified item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by this title for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay excused by conditions beyond control of bank.-- Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this title or by instructions is excused if the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank and the bank exercises such diligence as the circumstances require. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended and renumbered former section 4108 to present section 4109 and deleted by amendment former section 4109.



Section 4110 - Electronic presentment

§ 4110. Electronic presentment.

(a) Definition of "agreement for electronic presentment".-- "Agreement for electronic presentment" means an agreement, clearinghouse rule or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

(b) When presentment made.--Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) Presentment by presentment notice.--If presentment is made by presentment notice, a reference to "item" or "check" in this division means the presentment notice unless the context otherwise indicates. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 added section 4110.

Cross References. Section 4110 is referred to in section 4104 of this title.



Section 4111 - Statute of limitations

§ 4111. Statute of limitations. An action to enforce an obligation, duty or right arising under this division must be commenced within three years after the cause of action accrues. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 added section 4111.






Chapter 42 - Collection of Items: Depositary and Collecting Banks

Chapter Notes

Enactment. Chapter 42 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 4201 - Status of collecting bank as agent and provisional status of credits; applicability of division; item indorsed "pay any bank."

(a) Agency status of bank and provisional status of settlement.--Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this division apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) Effect of "pay any bank" indorsement.--After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by a bank to a person who is not a bank.

(July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4201 is referred to in section 3206 of this title.



Section 4202 - Responsibility for collection or return; when action timely

§ 4202. Responsibility for collection or return; when action

timely.

(a) When collecting bank must exercise ordinary care.--A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the transferor of the bank after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) Exercise of ordinary care.--A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Nonliability of bank for action of others.--Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4203 - Effect of instructions

§ 4203. Effect of instructions. Subject to Division 3 (relating to negotiable instruments) concerning conversion of instruments (section 3420) and restrictive indorsements (section 3206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4204 - Methods of sending and presenting; sending directly to payor bank

§ 4204. Methods of sending and presenting; sending directly to

payor bank.

(a) Collecting bank to send items by reasonably prompt method.--A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved and the method generally used by it or others to present those items.

(b) Persons to whom bank may send items.--A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearinghouse rule or the like.

(c) Presentment where payor has requested.--Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4205 - Depositary bank holder of unindorsed item

§ 4205. Depositary bank holder of unindorsed item. If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of section 3302 (relating to holder in due course), it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4206 - Transfer between banks

§ 4206. Transfer between banks. Any agreed method that identifies the transferor bank is sufficient for the further transfer of the item to another bank. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4207 - Transfer warranties

§ 4207. Transfer warranties.

(a) General rule.--A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (section 3305(a)) of any party that can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) Effect of dishonor.--If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred or, if the transfer was of an incomplete item, according to its terms when completed as stated in sections 3115 (relating to incomplete instrument) and 3407 (relating to alteration). The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) Measure of damages for breach of warranty.--A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) Prohibition against certain disclaimers and discharge.-- The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) Cause of action.--A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4208 - Presentment warranties

§ 4208. Presentment warranties.

(a) General rule.--If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) Measure of damages for breach of warranty.--A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor, and if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) Defense.--If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 3404 (relating to imposters; fictitious payees) or 3405 (relating to employer's responsibility for fraudulent indorsement by employee) or the drawer is precluded under section 3406 (relating to negligence contributing to forged signature or alteration of instrument) or 4406 (relating to duty of customer to discover and report unauthorized signature or alteration) from asserting against the drawee the unauthorized indorsement or alteration.

(d) Other warranties.--If a dishonored draft is presented for payment to the drawer or an indorser or any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) Prohibition against certain disclaimers and discharge.-- The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) Cause of action.--A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 added present section 4208 and renumbered former section 4208 to present section 4210.

Cross References. Section 4208 is referred to in sections 4302, 4406 of this title.



Section 4209 - Encoding and retention warranties

§ 4209. Encoding and retention warranties.

(a) Encoding warranty.--A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) Retention warranty.--A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) Measure of damages for breach of warranty.--A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 added present section 4209 and renumbered former section 4209 to present section 4211.



Section 4210 - Security interest of collecting bank in items, accompanying documents and proceeds

§ 4210. Security interest of collecting bank in items,

accompanying documents and proceeds.

(a) General rule.--A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) Partial withdrawal of credit given for several items.-- If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Satisfaction and continuation of security interest.-- Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Division 9 (relating to secured transactions), but:

(1) no security agreement is necessary to make the security interest enforceable (section 9203(b)(3)(i)

(relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites));

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds. (Nov. 26, 1982, P.L.696, No.201, eff. 180 days; July 9, 1992, P.L.507, No.97, eff. one year; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (c) intro. par.

2001 Amendment. Act 18 amended subsec. (c).

1992 Amendment. Act 97 amended and renumbered section 4208 to section 4210 and renumbered section 4210 to section 4212.

Cross References. Section 4210 is referred to in sections 9102, 9109, 9203, 9309, 9322 of this title.



Section 4211 - When bank gives value for purposes of holder in due course

§ 4211. When bank gives value for purposes of holder in due

course. For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of section 3302 (relating to holder in due course). (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 deleted section 4211 by amendment and renumbered section 4209 to section 4211.

Cross References. Section 4211 is referred to in section 5102 of this title.



Section 4212 - Presentment by notice of item not payable by, through or at a bank; liability of drawer or indorser

§ 4212. Presentment by notice of item not payable by, through

or at a bank; liability of drawer or indorser.

(a) Presentment by notice.--Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under section 3501 (relating to presentment) by the close of the next banking day of the bank after it knows of the requirement.

(b) Dishonor and notice to drawer or indorser.--If presentment is made by notice and payment, acceptance or request for compliance with a requirement under section 3501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended and renumbered former section 4210 to present section 4212 and renumbered former section 4212 to present section 4214.



Section 4213 - Medium and time of settlement by bank

§ 4213. Medium and time of settlement by bank.

(a) Certain rules regarding settlement by bank.--With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement is:

(i) with respect to tender of settlement by cash, a cashier's check or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to section 4A406(a) (relating to payment by originator to beneficiary; discharge of underlying obligation) to the person receiving settlement.

(b) When settlement occurs under certain circumstances not covered by subsection (a).--If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) Settlement by cashier's check or teller's check.--If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) Settlement by tender of authority to charge account of bank making settlement in bank receiving settlement.--If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 added present section 4213 and renumbered former section 4213 to present section 4215.



Section 4214 - Right of charge-back or refund; liability of collecting bank; return of item

§ 4214. Right of charge-back or refund; liability of collecting

bank; return of item.

(a) Right of collecting bank to charge-back or refund.--If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to the account of its customer, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge-back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) Return of item by collecting bank.--A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) Right of depositary-payor bank to charge-back or refund.--A depositary bank that is also the payor may charge- back the amount of an item to the account of its customer or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (section 4301).

(d) Right of charge-back unaffected in certain cases.--The right to charge-back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) Effect of failure to charge-back or claim refund.--A failure to charge-back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) Credit in dollars for item payable in foreign money.--If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge- back or refund must be calculated on the basis of the bank- offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended and renumbered former section 4212 to present section 4214 and renumbered former section 4214 to present section 4216.



Section 4215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

§ 4215. Final payment of item by payor bank; when provisional

debits and credits become final; when certain credits

become available for withdrawal.

(a) When item is finally paid by payor bank.--An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash.

(2) Settled for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement.

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule or agreement.

(b) Effect of provisional settlement which does not become final.--If provisional settlement for an item does not become final, the item is not finally paid.

(c) When provisional debits and credits become final.--If provisional settlement for an item between the presenting and payor banks is made through a clearinghouse or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) Accountability of collecting bank to customer upon final settlement.--If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) When credit becomes available for withdrawal.--Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; and

(2) if the bank is both the depositary bank and the payor bank and the item is finally paid, at the opening of the second banking day of the bank following receipt of the item.

(f) When deposit of money becomes available for withdrawal.--Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the next banking day of the bank after receipt of the deposit. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended and renumbered former section 4213 to present section 4215.

Cross References. Section 4215 is referred to in section 3418 of this title.



Section 4216 - Insolvency and preference

§ 4216. Insolvency and preference.

(a) Return of unpaid item by agent of closed bank.--If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the customer of the closed bank.

(b) Preferred claim against payor bank by owner of unsettled item.--If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has preferred claim against the payor bank.

(c) Finality of provisional settlement by payor or collecting bank unaffected.--If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) Preferred claim against collecting bank by owner of unsettled item.--If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank. (July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendment. Act 97 amended and renumbered former section 4214 to present section 4216.






Chapter 43 - Collection of Items: Payor Banks

Chapter Notes

Enactment. Chapter 43 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 4301 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(a) Return by payor bank of item provisionally settled.--If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) Time for return of provisionally settled item.--If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Time when item is dishonored.--Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) Acts constituting return of item.--An item is returned:

(1) as to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to his instructions.

(July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4301 is referred to in sections 3502, 4214 of this title.



Section 4302 - Responsibility of payor bank for late return of item

§ 4302. Responsibility of payor bank for late return of item.

(a) General rule.--If an item is presented to and received by a payor bank the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) Liability of payor bank subject to certain defenses.-- The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (section 4208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank. (July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4302 is referred to in sections 3312, 3502, 4303 of this title.



Section 4303 - When items subject to notice, stop-payment order, legal process or set-off; order in which items may be charged or certified

§ 4303. When items subject to notice, stop-payment order, legal

process or set-off; order in which items may be

charged or certified.

(a) When items subject to knowledge, notice, stop-payment order, legal process or set-off.--Any knowledge, notice or stop- payment order received by, legal process served upon or set-off exercised by a payor bank comes too late to terminate, suspend or modify the right or duty of the bank to pay an item or to charge the account of its customer for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the set-off is exercised after the earliest of the following:

(1) The bank accepts or certifies the item.

(2) The bank pays the item in cash.

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement.

(4) The bank becomes accountable for the amount of the item under section 4302 (relating to responsibility of payor bank for late return of item).

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Order in which items may be accepted, paid, certified or charged.--Subject to subsection (a), items may be accepted, paid, certified or charged to the indicated account of its customer in any order. (July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4303 is referred to in sections 4401, 4403 of this title.






Chapter 44 - Relationship Between Payor Bank and Its Customer

Chapter Notes

Enactment. Chapter 44 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 4401 - When bank may charge account of customer

(a) General rule.--A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and the bank.

(b) Limitation on customer liability.--A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) Postdated checks.--A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in section 4403(b) (relating to right of customer to stop payment; burden of proof of loss) for stop-payment orders and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 4303 (relating to when items subject to notice, stop-payment order, legal process or set-off; order in which items may be charged or certified). If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under section 4402 (relating to liability of bank to customer for wrongful dishonor; time of determining insufficiency of account).

(d) Payment to holder on altered or completed item.--A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

(July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4401 is referred to in section 3113 of this title.



Section 4402 - Liability of bank to customer for wrongful dishonor; time of determining insufficiency of account

§ 4402. Liability of bank to customer for wrongful dishonor;

time of determining insufficiency of account.

(a) Wrongful dishonor.--Except as otherwise provided in this division, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) Liability of bank.--A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) Determination of bank.--A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful. (July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4402 is referred to in sections 4401, 4403 of this title.



Section 4403 - Right of customer to stop payment; burden of proof of loss

§ 4403. Right of customer to stop payment; burden of proof of

loss.

(a) Right of customer to stop payment.--A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 4303 (relating to when items subject to notice, stop-payment order, legal process or set-off; order in which items may be charged or certified). If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) Duration of stop-payment orders.--A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) Burden of proof of loss.--The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under section 4402 (relating to liability of bank to customer for wrongful dishonor; time of determining insufficiency of account). (July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4403 is referred to in sections 3418, 4401 of this title.



Section 4404 - Bank not obligated to pay check more than six months old

§ 4404. Bank not obligated to pay check more than six months

old. A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge the account of its customer for a payment made thereafter in good faith.



Section 4405 - Death or incapacity of customer

§ 4405. Death or incapacity of customer.

(a) Authority of bank unaffected in absence of knowledge.-- The authority of a payor or collecting bank to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incapacity of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incapacity. Neither death nor incapacity of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incapacity and has reasonable opportunity to act on it.

(b) Limited authority of bank following knowledge.--Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account. (Apr. 16, 1992, P.L.108, No.24, eff. 60 days; July 9, 1992, P.L.507, No.97, eff. one year)

1992 Amendments. Act 24 amended the heading and subsec. (a) and Act 97 amended the entire section. Act 97 overlooked the amendment by Act 24, but the amendments do not conflict in substance, and both have been given effect in setting forth the section heading and the text of subsec. (a).



Section 4406 - Duty of customer to discover and report unauthorized signature or alteration

§ 4406. Duty of customer to discover and report unauthorized

signature or alteration.

(a) Statement of account.--A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

(b) Retention of items.--If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) Duty of customer.--If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) Effect of failure to report unauthorized signature or alteration.--If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) Allocation of loss.--If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Statutes of limitations applicable to customer.--Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under section 4208 (relating to presentment warranties) with respect to the unauthorized signature or alteration to which the preclusion applies. (July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4406 is referred to in sections 3417, 4208 of this title.



Section 4407 - Right of payor bank to subrogation on improper payment

§ 4407. Right of payor bank to subrogation on improper payment. If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose. (July 9, 1992, P.L.507, No.97, eff. one year)

Cross References. Section 4407 is referred to in section 3418 of this title.






Chapter 45 - Collection of Documentary Drafts

Chapter Notes

Enactment. Chapter 45 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.



Section 4501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

(July 9, 1992, P.L.507, No.97, eff. one year)



Section 4502 - Presentment of "on arrival" drafts

§ 4502. Presentment of "on arrival" drafts. If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

§ 4503. Responsibility of presenting bank for documents and

goods; report of reasons for dishonor; referee in

case of need. Unless otherwise instructed and except as provided in Division 5 (relating to letters of credit), a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions. However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses. (July 9, 1992, P.L.507, No.97, eff. one year)



Section 4504 - Privilege of presenting bank to deal with goods; security interest for expenses

§ 4504. Privilege of presenting bank to deal with goods;

security interest for expenses.

(a) Dealing with goods following dishonor of documentary draft.--A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell or otherwise deal with the goods in any reasonable manner.

(b) Security interest for expenses.--For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid lien of a seller. (July 9, 1992, P.L.507, No.97, eff. one year)






Chapter 4A1 - Subject Matter and Definitions

Chapter Notes

Enactment. Chapter 4A1 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 4A101 - Short title of division

This division shall be known and may be cited as the Uniform Commercial Code, Article 4A, Funds Transfers.



Section 4A102 - Subject matter

Except as otherwise provided in section 4A108 (relating to relationship to Electronic Fund Transfer Act), this division applies to funds transfers defined in section 4A104 (relating to funds transfer; definitions).

(July 9, 2013, P.L.262, No.49, eff. 60 days)



Section 4A103 - Payment order; definitions

§ 4A103. Payment order; definitions.

(a) Definition of "payment order" and related terms.--The following words and phrases when used in this division shall have the meanings given to them in this subsection:

(1) "Payment order." An instruction of a sender to a receiving bank, transmitted orally, electronically or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds- transfer system or communication system for transmittal to the receiving bank.

(2) "Beneficiary." The person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank." The bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank." The bank to which the sender's instruction is addressed.

(5) "Sender." The person giving the instruction to the receiving bank.

(b) Instruction.--If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) When payment order is issued.--A payment order is issued when it is sent to the receiving bank. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (a) intro. par.

Cross References. Section 4A103 is referred to in section 4A105 of this title.



Section 4A104 - Funds transfer; definitions

§ 4A104. Funds transfer; definitions.

(a) Definition of "funds transfer".--"Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) Definition of "intermediary bank".--"Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) Definition of "originator".--"Originator" means the sender of the first payment order in a funds transfer.

(d) Definition of "originator's bank".--"Originator's bank" means:

(1) the receiving bank to which the payment order of the originator is issued if the originator is not a bank; or

(2) the originator if the originator is a bank.

Cross References. Section 4A104 is referred to in sections 4A102, 4A105 of this title.



Section 4A105 - Other definitions

§ 4A105. Other definitions.

(a) Definitions.--The following words and phrases when used in this division shall have the meanings given to them in this subsection: "Authorized account." A deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account. "Bank." A person engaged in the business of banking, including a savings bank, savings and loan association, credit union and trust company. A branch or separate office of a bank is a separate bank for purposes of this division. "Customer." A person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders. "Funds-transfer business day." The part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders. "Funds-transfer system." A wire transfer network, automated clearinghouse or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed. "Good faith." (Deleted by amendment). "Prove." With respect to a fact, means to meet the burden of establishing the fact (section 1201(b)(8)).

(b) Index of other definitions in division.--Other definitions applying to this division and the sections in which they appear are: "Acceptance." Section 4A209. "Beneficiary." Section 4A103. "Beneficiary's bank." Section 4A103. "Executed." Section 4A301. "Execution date." Section 4A301. "Funds transfer." Section 4A104. "Funds-transfer system rule." Section 4A501. "Intermediary bank." Section 4A104. "Originator." Section 4A104. "Originator's bank." Section 4A104. "Payment by beneficiary's bank to beneficiary." Section 4A405. "Payment by originator to beneficiary." Section 4A406. "Payment by sender to receiving bank." Section 4A403. "Payment date." Section 4A401. "Payment order." Section 4A103. "Receiving bank." Section 4A103. "Security procedure." Section 4A201. "Sender." Section 4A103.

(c) Index of definitions in other divisions.--The following definitions in Division 4 (relating to bank deposits and collections) apply to this division: "Clearinghouse." Section 4104. "Item." Section 4104. "Suspends payments." Section 4104.

(d) Applicability of general definitions and principles.--In addition, Division 1 (relating to general provisions) contains general definitions and principles of construction and interpretation applicable throughout this division. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended the def. of "prove" and deleted the def. of "good faith" in subsec. (a).

2001 Amendment. Act 18 amended subsec. (a) intro. par.



Section 4A106 - Time payment order is received

§ 4A106. Time payment order is received.

(a) General rule.--The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 1202 (relating to notice; knowledge). A receiving bank may fix a cutoff time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cutoff times may apply to payment orders, cancellations or amendments or to different categories of payment orders, cancellations or amendments. A cutoff time may apply to senders generally or different cutoff times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cutoff time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) When date of certain required action does not fall on funds-transfer business day.--If this division refers to an execution date or payment date or states a day on which a receiving bank is required to take action and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this division. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (a).



Section 4A107 - Federal Reserve regulations and operating circulars

§ 4A107. Federal Reserve regulations and operating circulars. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this division to the extent of the inconsistency.



Section 4A108 - Relationship to Electronic Fund Transfer Act

(a) Nonapplicability.--Except as set forth in subsection (b), this division does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Public Law 95-630, 15 U.S.C. § 1693 et seq.).

(b) Applicability.--This division applies to a funds transfer that is a "remittance transfer" as defined in section 919(g)(2) and (3) of the Electronic Fund Transfer Act (Public Law 95-630, 15 U.S.C. § 1693o-1(g)(2) and (3)), unless the remittance transfer is an "electronic fund transfer" as defined in section 903(7) of the Electronic Fund Transfer Act (Public Law 95-630, 15 U.S.C. § 1693a(7)).

(c) Inconsistency.--In a funds transfer to which this division applies, in the event of an inconsistency between an applicable provision of this division and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

(July 9, 2013, P.L.262, No.49, eff. 60 days)

Cross References. Section 4A108 is referred to in section 4A102 of this title.






Chapter 4A2 - Issue and Acceptance of Payment Order

Chapter Notes

Enactment. Chapter 4A2 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 4A201 - Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of:

(1) verifying that a payment order or communication amending or canceling a payment order is that of the customer; or

(2) detecting error in the transmission or the content of the payment order or communication.

A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

Cross References. Section 4A201 is referred to in section 4A105 of this title.



Section 4A202 - Authorized and verified payment orders

§ 4A202. Authorized and verified payment orders.

(a) Authorized payment order.--A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) Verified payment order.--If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if:

(1) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and

(2) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of security procedure.-- Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

(1) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

(2) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) Definition of "sender".--The term "sender" in this division includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) Amendments and cancellations of payment orders.--This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Rights and obligations.--Except as provided in this section and in section 4A203(a)(1) (relating to unenforceability of certain verified payment orders), rights and obligations arising under this section or section 4A203 may not be varied by agreement.

Cross References. Section 4A202 is referred to in sections 4A203, 4A204 of this title.



Section 4A203 - Unenforceability of certain verified payment orders

§ 4A203. Unenforceability of certain verified payment orders.

(a) General rule.--If an accepted payment order is not, under section 4A202(a) (relating to authorized and verified payment orders), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to section 4A202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

(i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or

(ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software or the like.

(b) Amendments of payment orders.--This section applies to amendments of payment orders to the same extent it applies to payment orders.

Cross References. Section 4A203 is referred to in sections 4A202, 4A204 of this title.



Section 4A204 - Refund of payment and duty of customer to report with respect to unauthorized payment order

§ 4A204. Refund of payment and duty of customer to report with

respect to unauthorized payment order.

(a) General rule.--If a receiving bank accepts a payment order issued in the name of its customer as sender which is not authorized and not effective as the order of the customer under section 4A202 (relating to authorized and verified payment orders) or not enforceable, in whole or in part, against the customer under section 4A203 (relating to unenforceability of certain verified payment orders), the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time.--Reasonable time under subsection (a) may be fixed by agreement as stated in section 1205(a) (relating to reasonable time; seasonableness), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b).

Cross References. Section 4A204 is referred to in section 4A402 of this title.



Section 4A205 - Erroneous payment orders

§ 4A205. Erroneous payment orders.

(a) Types of erroneous payment orders.--

(1) The rules set forth under paragraph (2) apply if an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order:

(i) erroneously instructed payment to a beneficiary not intended by the sender;

(ii) erroneously instructed payment in an amount greater than the amount intended by the sender; or

(iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender.

(2) (i) If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 4A206 (relating to transmission of payment order through funds-transfer or other communication system) complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in subparagraphs (ii) and (iii).

(ii) If the funds transfer is completed on the basis of an erroneous payment order described in paragraph

(1)(i) or (iii), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(iii) If the funds transfer is completed on the basis of a payment order described in paragraph (1)(ii), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) Duty of sender.--If the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) Amendments to payment orders.--This section applies to amendments to payment orders to the same extent it applies to payment orders.

Cross References. Section 4A205 is referred to in section 4A402 of this title.



Section 4A206 - Transmission of payment order through funds-transfer or other communication system

§ 4A206. Transmission of payment order through funds-transfer

or other communication system.

(a) General rule.--If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve banks.

(b) Cancellations and amendments of payment orders.--This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

Cross References. Section 4A206 is referred to in section 4A205 of this title.



Section 4A207 - Misdescription of beneficiary

§ 4A207. Misdescription of beneficiary.

(a) Reference to nonexistent or unidentifiable person or account.--Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) Name and account number identify different persons.--If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) Applicable rules when bank pays person identified by number.--If a payment order described in subsection (b) is accepted, the originator's payment order described the beneficiary inconsistently by name and number and the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) When person identified by number not entitled to receive payment.--In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

Cross References. Section 4A207 is referred to in section 4A402 of this title.



Section 4A208 - Misdescription of intermediary bank or beneficiary's bank

§ 4A208. Misdescription of intermediary bank or beneficiary's

bank.

(a) Identification only by identifying number.--This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number:

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) Identification by name and identifying number; identification of different persons.--This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons:

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in section 4A302(a)(1)

(relating to obligations of receiving bank in execution of payment order).



Section 4A209 - Acceptance of payment order

§ 4A209. Acceptance of payment order.

(a) Receiving bank.--Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Beneficiary's bank.--Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank:

(i) pays the beneficiary as stated in section 4A405(a) or (b) (relating to payment by beneficiary's bank to beneficiary); or

(ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to section 4A403(a)(1) or (2)

(relating to payment by sender to receiving bank); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time, or one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Limitations on acceptance.--Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) Payment order by originator of funds transfer to originator's bank.--A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to section 4A211(b) (relating to cancellation and amendment of payment order), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

Cross References. Section 4A209 is referred to in sections 4A105, 4A212, 4A302 of this title.



Section 4A210 - Rejection of payment order

§ 4A210. Rejection of payment order.

(a) Manner of rejection.--A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, any means complying with the agreement is reasonable and any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) When sender learns after execution date that sender's order has not been executed.--This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to section 4A211(d) (relating to cancellation and amendment of payment order) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) When receiving bank suspends payments.--If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance and rejection; mutually exclusive.-- Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.



Section 4A211 - Cancellation and amendment of payment order

§ 4A211. Cancellation and amendment of payment order.

(a) Communication.--A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Communication received before payment order accepted.-- Subject to subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) Communication received after payment order accepted.-- After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank:

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order:

(i) that is a duplicate of a payment order previously issued by the sender;

(ii) that orders payment to a beneficiary not entitled to receive payment from the originator; or

(iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) When unaccepted payment order canceled by operation of law.--An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) Canceled payment order.--A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Liability of sender.--Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) When payment order revoked by death or incompetency.--A payment order is not revoked by the death or incompetency of the sender unless the receiving bank knows of the death or of an adjudication of incompetency under 20 Pa.C.S. Ch. 55 (relating to incapacitated persons) and has reasonable opportunity to act before acceptance of the order.

(h) When funds-transfer system rule not effective.--A funds- transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

Cross References. Section 4A211 is referred to in sections 4A209, 4A210, 4A404, 4A406 of this title.



Section 4A212 - Liability and duty of receiving bank regarding unaccepted payment order

§ 4A212. Liability and duty of receiving bank regarding

unaccepted payment order. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this division but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this division or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in section 4A209 (relating to acceptance of payment order), and liability is limited to that provided in this division. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this division or by express agreement.






Chapter 4A3 - Execution of Sender's Payment Order by Receiving Bank

Chapter Notes

Enactment. Chapter 4A3 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 4A301 - Execution and execution date

(a) Execution.--A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) Execution date.--"Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

Cross References. Section 4A301 is referred to in section 4A105 of this title.



Section 4A302 - Obligations of receiving bank in execution of payment order

§ 4A302. Obligations of receiving bank in execution of payment

order.

(a) General rule.--Except as provided in subsections (b), (c) and (d), if the receiving bank accepts a payment order pursuant to section 4A209(a) (relating to acceptance of payment order), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning:

(i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or

(ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Discretion of receiving bank.--Unless otherwise instructed, a receiving bank executing a payment order may:

(1) use any funds-transfer system if use of that system is reasonable in the circumstances; and

(2) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Manner by which receiving bank may execute payment order in certain circumstances.--Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Certain prohibited acts of receiving bank.--Unless instructed by the sender, the receiving bank:

(1) may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges; and

(2) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

Cross References. Section 4A302 is referred to in sections 4A208, 4A305, 4A402 of this title.



Section 4A303 - Erroneous execution of payment order

§ 4A303. Erroneous execution of payment order.

(a) Issuance of payment order in amount greater than amount of sender's order.--A receiving bank that:

(1) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order; or

(2) issues a payment order in execution of the sender's order and then issues a duplicate order; is entitled to payment of the amount of the sender's order under section 4A402(c) (relating to obligation of sender to pay receiving bank) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) Issuance of payment order in amount less than amount of sender's order.--A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under section 4A402(c) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) Issuance of payment order to wrong beneficiary.--If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

Cross References. Section 4A303 is referred to in sections 4A304, 4A402 of this title.



Section 4A304 - Duty of sender to report erroneously executed payment order

§ 4A304. Duty of sender to report erroneously executed payment

order. If the sender of a payment order that is erroneously executed as stated in section 4A303 (relating to erroneous execution of payment order) receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under section 4A402(d) (relating to obligation of sender to pay receiving bank) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

Cross References. Section 4A304 is referred to in section 4A402 of this title.



Section 4A305 - Liability for late or improper execution or failure to execute payment order

§ 4A305. Liability for late or improper execution or failure to

execute payment order.

(a) Liability for improper execution resulting in delay in payment.--If a funds transfer is completed but execution of a payment order by the receiving bank in breach of section 4A302 (relating to obligations of receiving bank in execution of payment order) results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) Other liability resulting from improper execution.--If execution of a payment order by a receiving bank in breach of section 4A302 results in:

(1) noncompletion of the funds transfer;

(2) failure to use an intermediary bank designated by the originator; or

(3) issuance of a payment order that does not comply with the terms of the payment order of the originator; the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) Additional damages.--In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) Failure to execute payment order.--If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Attorney fees.--Reasonable attorney fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Prohibition against modification of liability by agreement.--Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.






Chapter 4A4 - Payment

Chapter Notes

Enactment. Chapter 4A4 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 4A401 - Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

Cross References. Section 4A401 is referred to in section 4A105 of this title.



Section 4A402 - Obligation of sender to pay receiving bank

§ 4A402. Obligation of sender to pay receiving bank.

(a) Scope of section.--This section is subject to sections 4A205 (relating to erroneous payment orders) and 4A207 (relating to misdescription of beneficiary).

(b) Payment order issued to beneficiary's bank.--With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) Payment order issued to receiving bank other than beneficiary's bank.--This subsection is subject to subsection (e) and to section 4A303 (relating to erroneous execution of payment order). With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) Refund.--If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in sections 4A204 (relating to refund of payment and duty of customer to report with respect to unauthorized payment order) and 4A304 (relating to duty of sender to report erroneously executed payment order), interest is payable on the refundable amount from the date of payment.

(e) Certain subrogation rights.--If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in section 4A302(a)(1) (relating to obligations of receiving bank in execution of payment order), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) Prohibition against modification by agreement of certain rights of sender.--The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

Cross References. Section 4A402 is referred to in sections 4A303, 4A304, 4A403, 4A405 of this title.



Section 4A403 - Payment by sender to receiving bank

§ 4A403. Payment by sender to receiving bank.

(a) When payment occurs.--Payment of the sender's obligation under section 4A402 (relating to obligation of sender to pay receiving bank) to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve bank or through a funds-transfer system.

(2) If the sender is a bank and the sender credited an account of the receiving bank with the sender or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) Multilateral settlements.--If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) When two banks transmit payment orders to each other under agreement that settlement will be at certain date.--If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 4A402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) Other cases when payment occurs.--In a case not covered by subsection (a), the time when payment of the sender's obligation under section 4A402(b) or (c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

Cross References. Section 4A403 is referred to in sections 4A105, 4A209 of this title.



Section 4A404 - Obligation of beneficiary's bank to pay and give notice to beneficiary

§ 4A404. Obligation of beneficiary's bank to pay and give

notice to beneficiary.

(a) Obligation.--Subject to sections 4A211(e) (relating to cancellation and amendment of payment order) and 4A405(d) and (e) (relating to payment by beneficiary's bank to beneficiary), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) Notice.--If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) Prohibition against modification of certain rights of beneficiary.--The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

Cross References. Section 4A404 is referred to in sections 4A405, 4A406, 4A501 of this title.



Section 4A405 - Payment by beneficiary's bank to beneficiary

§ 4A405. Payment by beneficiary's bank to beneficiary.

(a) Beneficiary's bank credits an account of beneficiary; when payment occurs.--If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under section 4A404(a) (relating to obligation of beneficiary's bank to pay and give notice to beneficiary) occurs when and to the extent:

(1) the beneficiary is notified of the right to withdraw the credit;

(2) the bank lawfully applies the credit to a debt of the beneficiary; or

(3) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) Beneficiary's bank does not credit an account of beneficiary; when payment occurs.--If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under section 4A404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Certain conditions to payment or agreements not enforceable.--Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) Automated clearinghouse transfers.--A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if:

(1) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated;

(2) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule; and

(3) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 4A406 (relating to payment by originator to beneficiary; discharge of underlying obligation).

(e) Funds-transfer systems having loss-sharing rules.--This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, the beneficiary's bank is entitled to recover payment from the beneficiary, no payment by the originator to the beneficiary occurs under section 4A406 and, subject to section 4A402(e) (relating to obligation of sender to pay receiving bank), each sender in the funds transfer is excused from its obligation to pay its payment order under section 4A402(c) because the funds transfer has not been completed.

Cross References. Section 4A405 is referred to in sections 4A105, 4A209, 4A404, 4A406, 4A501 of this title.



Section 4A406 - Payment by originator to beneficiary; discharge of underlying obligation

§ 4A406. Payment by originator to beneficiary; discharge of

underlying obligation.

(a) Payment.--Subject to sections 4A211(e) (relating to cancellation and amendment of payment order) and 4A405(d) and (e) (relating to payment by beneficiary's bank to beneficiary), the originator of a funds transfer pays the beneficiary of the originator's payment order:

(1) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer; and

(2) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) Discharge.--If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

(1) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

(2) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment;

(3) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

(4) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under section 4A404(a) (relating to obligation of beneficiary's bank to pay and give notice to beneficiary).

(c) Rule for determining whether discharge occurs.--For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless, upon demand by the beneficiary, the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights may be varied only by agreement.--Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

Cross References. Section 4A406 is referred to in sections 4213, 4A105, 4A405 of this title.






Chapter 4A5 - Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 4A5 was added July 9, 1992, P.L.507, No.97, effective in one year.



Section 4A501 - Variation by agreement and effect of funds-transfer system rule

4A504. Order in which items and payment orders may be charged to account; order of withdrawals from account.

4A505. Preclusion of objection to debit of customer's account.

4A506. Rate of interest.

4A507. Choice of law.

Enactment. Chapter 4A5 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 4A501. Variation by agreement and effect of funds-transfer system rule.

(a) Variation by agreement.--Except as otherwise provided in this division, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) Effect of funds-transfer system rule.--"Funds-transfer system rule" means a rule of an association of banks:

(1) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or

(2) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.

Except as otherwise provided in this division, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this division and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in sections 4A404(c) (relating to obligation of beneficiary's bank to pay and give notice to beneficiary), 4A405(d) (relating to payment by beneficiary's bank to beneficiary) and 4A507(c) (relating to choice of law).

Cross References. Section 4A501 is referred to in section 4A105 of this title.



Section 4A502 - Creditor process served on receiving bank; setoff by beneficiary's bank

§ 4A502. Creditor process served on receiving bank; setoff by

beneficiary's bank.

(a) Definition.--As used in this section, the term "creditor process" means levy, attachment, garnishment, notice of lien, sequestration or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) Creditor process served on receiving bank.--This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) Payment orders issued to beneficiary's bank.--If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process served on beneficiary's bank.--Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.



Section 4A503 - Injunction or restraining order with respect to funds transfer

§ 4A503. Injunction or restraining order with respect to funds

transfer. For proper cause and in compliance with applicable law, a court may restrain:

(1) a person from issuing a payment order to initiate a funds transfer;

(2) an originator's bank from executing the payment order of the originator; or

(3) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order or otherwise acting with respect to a funds transfer.



Section 4A504 - Order in which items and payment orders may be charged to account; order of withdrawals from account

§ 4A504. Order in which items and payment orders may be charged

to account; order of withdrawals from account.

(a) Priority among obligations paid from account.--If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) Priority among withdrawals from account.--In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.



Section 4A505 - Preclusion of objection to debit of customer's account

§ 4A505. Preclusion of objection to debit of customer's

account. If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.



Section 4A506 - Rate of interest

§ 4A506. Rate of interest.

(a) By agreement or funds-transfer system rule.--If, under this division, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

(1) by agreement of the sender and receiving bank; or

(2) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) Method of calculation when not determined by agreement or rule.--If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.



Section 4A507 - Choice of law

§ 4A507. Choice of law.

(a) General rule.--The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) By agreement.--If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) By funds-transfer system rule.--A funds-transfer system rule may select the law of a particular jurisdiction to govern:

(1) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or

(2) the rights and obligations of some or all parties to a funds transfer, any part of which is carried out by means of the system. A choice of law made pursuant to paragraph (1) is binding on participating banks. A choice of law made pursuant to paragraph (2) is binding on the originator, other sender or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) Inconsistency between agreement and rule.--In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) Inconsistency between choice-of-law rules of systems.-- If a funds transfer is made by use of more than one funds- transfer system and there is inconsistency between choice-of-law rules of the system, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

Cross References. Section 4A507 is referred to in sections 1301, 4A501 of this title.






Chapter 51 - Letters of Credit

Chapter Notes

Enactment. Chapter 51 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions. Former Chapter 51, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 5101 - Short title of division

§ 5101. Short title of division. This division shall be known and may be cited as the Uniform Commercial Code, Article 5, Letters of Credit.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5101 is referred to in section 9700 of this title.



Section 5102 - Definitions

§ 5102. Definitions.

(a) Definitions.--The following words and phrases when used in this division shall have the meanings given to them in this subsection:

"Adviser." A person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended.

"Applicant." A person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

"Beneficiary." A person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

"Confirmer." A nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

"Dishonor (of a letter of credit)." Failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

"Document." A draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion which is:

(1) presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in section 5108(e) (relating to standard practice); and

(2) capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

"Good faith." Honesty in fact in the conduct or transaction concerned.

"Honor (of a letter of credit)." Performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(1) upon payment;

(2) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(3) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

"Issuer." A bank or other person that issues a letter of credit but does not include an individual who makes an engagement for personal, family or household purposes.

"Letter of credit." A definite undertaking that satisfies the requirements of section 5104 (relating to formal requirements) by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

"Nominated person." A person whom the issuer:

(1) designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit; and

(2) undertakes by agreement or custom and practice to reimburse.

"Presentation." Delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

"Presenter." A person making a presentation as or on behalf of a beneficiary or nominated person.

"Record." Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Successor of a beneficiary." A person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

(b) Index of other definitions.--Definitions in other divisions applying to this division and the sections in which they appear are:

"Accept" or "acceptance." Section 3409 (relating to acceptance of draft; certified check).

"Value." Sections 3303 (relating to value and consideration) and 4211 (relating to when bank gives value for purposes of holder in due course).

(c) Applicability of general definitions and principles.-- Division 1 (relating to general provisions) contains certain additional general definitions and principles of construction and interpretation applicable throughout this division.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5102 is referred to in sections 5103, 5108, 9102, 9700 of this title.



Section 5103 - Scope

§ 5103. Scope.

(a) Applicability of division.--This division applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) Effect of statement of rule in this division.--The statement of a rule in this division does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this division.

(c) Variation by agreement or undertaking.--With the exception of this subsection, subsections (a) and (d), the definitions of "issuer" and "letter of credit" under section 5102(a) (relating to definitions) and sections 5106(d) (relating to perpetual letters of credit) and 5114(d) (relating to assignment of proceeds), and except to the extent prohibited under sections 1302 (relating to variation by agreement) and 5117(d) (relating to time at which subrogation rights arise), the effect of this division may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this division.

(d) Independence of rights and obligations of issuer.-- Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (c).

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5103 is referred to in sections 5116, 9700 of this title.



Section 5104 - Formal requirements

§ 5104. Formal requirements. A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated:

(1) by a signature; or

(2) in accordance with the agreement of the parties or the standard practice referred to in section 5108(e)

(relating to standard practice).

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5104 is referred to in sections 5102, 5116, 9700 of this title.



Section 5105 - Consideration

§ 5105. Consideration. Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5105 is referred to in section 9700 of this title.



Section 5106 - Issuance, amendment, cancellation and duration

§ 5106. Issuance, amendment, cancellation and duration.

(a) Issuance; revocability.--A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) Effect of amendment or cancellation in certain circumstances.--After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) No stated expiration date.--If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) Perpetual letters of credit.--A letter of credit that states that it is perpetual expires five years after its stated date of issuance or, if none is stated, after the date on which it is issued.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5106 is referred to in sections 5103, 9700 of this title.



Section 5107 - Confirmer, nominated person and advisor

§ 5107. Confirmer, nominated person and adviser.

(a) Rights and obligations of a confirmer.--A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) Nominated person.--A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) Advisers.--A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

(d) Notice to transferee beneficiary.--A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5107 is referred to in section 9700 of this title.



Section 5108 - Issuer's rights and obligations

§ 5108. Issuer's rights and obligations.

(a) Duty to honor, dishonor.--Except as otherwise provided in section 5109 (relating to fraud and forgery), an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in section 5113 (relating to transfer by operation of law) and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) Time for honor, etc.--An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor;

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Preclusion generally.--Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Preclusion for fraud, forgery or expiration.--Failure to give the notice specified in subsection (b) or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in section 5109(a) or expiration of the letter of credit before presentation.

(e) Standard practice.--An issuer shall observe standard practice of financial institutions that regularly issue letters of credit.

(f) Issuer not responsible for certain matters.--An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement or transaction;

(2) an act or omission of others; or

(3) observance or knowledge of the usage of a particular trade other than standard practice referred to in subsection

(e).

(g) Nondocumentary conditions.--If an undertaking constituting a letter of credit under the definition of "letter of credit" under section 5102(a) (relating to definitions) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) Disposition of documents following dishonor.--An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) Certain consequences of honor.--An issuer that has honored a presentation as permitted or required by this division:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under sections 3414 (relating to obligation of drawer) and 3415 (relating to obligation of indorser);

(4) except as otherwise provided in sections 5110

(relating to warranties) and 5117 (relating to subrogation of issuer, applicant and nominated person), is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5108 is referred to in sections 5102, 5104, 5112, 5113, 9700 of this title.



Section 5109 - Fraud and forgery

§ 5109. Fraud and forgery.

(a) Fraud and forgery generally.--If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation if honor is demanded by:

(i) a nominated person who has given value in good faith and without notice of forgery or material fraud;

(ii) a confirmer who has honored its confirmation in good faith;

(iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or

(iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) Conditions for injunction.--If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this Commonwealth have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5109 is referred to in sections 2512, 5108, 5110, 5113, 9700 of this title.



Section 5110 - Warranties

§ 5110. Warranties.

(a) Warranties generally.--If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made and the applicant that there is no fraud or forgery of the kind described in section 5109(a) (relating to fraud and forgery generally); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) Warranties arising under other divisions.--The warranties in subsection (a) are in addition to warranties arising under Divisions 3 (relating to negotiable instruments), 4 (relating to bank deposits and collections), 7 (relating to warehouse receipts, bills of lading and other documents of title) and 8 (relating to investment securities) because of the presentation or transfer of documents covered by any of those divisions.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5110 is referred to in sections 5108, 9700 of this title.



Section 5111 - Remedies

§ 5111. Remedies.

(a) Wrongful dishonor or repudiation before presentation.-- If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) Wrongful dishonor upon presentation; wrongful honor.--If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) Certain other breaches.--If an adviser or nominated person other than a confirmer breaches an obligation under this division or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) Interest.--An issuer, nominated person or advisor who is found liable under subsection (a), (b) or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Attorney fees.--Reasonable attorney fees and other expenses of litigation may be awarded to the prevailing party in an action in which a remedy is sought under this division.

(f) Liquidated damages.--Damages that would otherwise be payable by a party for breach of an obligation under this division may be liquidated by agreement or undertaking but only in an amount or by a formula that is reasonable in light of the harm anticipated.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5111 is referred to in section 9700 of this title.



Section 5112 - Transfer of letter of credit

§ 5112. Transfer of letter of credit.

(a) Transfer generally.--Except as otherwise provided in section 5113 (relating to transfer by operation of law), unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Limitations on duty to recognize or carry out a transfer.--Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in section 5108(e) (relating to standard practice and role of court) or is otherwise reasonable under the circumstances.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5112 is referred to in section 9700 of this title.



Section 5113 - Transfer by operation of law

§ 5113. Transfer by operation of law.

(a) Undisclosed successor.--A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) Disclosed successor.--A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in section 5108(e) (relating to standard practice) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) Determination of successor status, signature.--An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Effect of honor of presentation by purported successor.--Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in section 5108(i) (relating to certain consequences of honor) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 5109 (relating to fraud and forgery).

(e) Right to decline to recognize presentation.--An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) Change of name.--A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5113 is referred to in sections 5108, 5112, 9700 of this title.



Section 5114 - Assignment of proceeds

§ 5114. Assignment of proceeds.

(a) Definition.--As used in this section, the term "proceeds of a letter of credit" means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) Beneficiary's right to assign proceeds.--A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) Recognition of assignment of proceeds.--An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) Consent to assignment of proceeds.--An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of transferee beneficiary or nominated person.-- Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Certain rights not affected; relationship to Division 9.--Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's right to proceeds is governed by Division 9 (relating to secured transactions) or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Division 9 or other law.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5114 is referred to in sections 5103, 9102, 9107, 9109, 9700 of this title.



Section 5115 - Statute of limitations

§ 5115. Statute of limitations. An action to enforce a right or obligation arising under this division must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach, except that, in the event of a fraud or forgery adversely affecting the aggrieved party, a cause of action accrues on the earlier of the date on which the fraud or forgery was discovered by the aggrieved party or the date on which the fraud or forgery could have been discovered by the aggrieved party by the exercise of reasonable diligence.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5115 is referred to in section 9700 of this title.



Section 5116 - Choice of law and forum

§ 5116. Choice of law and forum.

(a) Express choice of law.--The liability of an issuer, nominated person or advisor for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 5104 (relating to formal requirements) or by a provision in the person's letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Governing law otherwise.--Unless subsection (a) applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities, and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Role of custom or practice.--Except as otherwise provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject. If:

(1) this division would govern the liability of an issuer, nominated person or adviser under subsection (a) or

(b);

(2) the relevant undertaking incorporates rules of custom or practice; and

(3) there is conflict between this division and those rules as applied to that undertaking; those rules govern except to the extent of any conflict with the nonvariable provisions specified in section 5103(c) (relating to variation by agreement or undertaking).

(d) Conflict with certain other divisions.--If there is conflict between this division and Division 3 (relating to negotiable instruments), 4 (relating to bank deposits and collections), 4A (relating to funds transfers) or 9 (relating to secured transactions), this division governs.

(e) Forum.--The forum for settling disputes arising out of an undertaking within this division may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5116 is referred to in sections 1301, 9306, 9700 of this title.



Section 5117 - Subrogation of issuer, applicant and nominated person

§ 5117. Subrogation of issuer, applicant and nominated person.

(a) Subrogation rights of issuer.--An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) Subrogation rights of applicant.--An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) Subrogation rights of nominated person.--A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Time at which subrogation rights arise.--Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

Special Provisions in Appendix. See section 28 of Act 18 of 2001 in the appendix to this title for special provisions relating to applicability of transitional provisions.

Cross References. Section 5117 is referred to in sections 5103, 5108, 9700 of this title.



Section 5118 - Security interest of issuer or nominated person

§ 5118. Security interest of issuer or nominated person.

(a) General rule.--An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) Duration.--So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Division 9 (relating to secured transactions), but:

(1) a security agreement is not necessary to make the security interest enforceable under section 9203(b)(3)

(relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

Cross References. Section 5118 is referred to in sections 9102, 9109, 9203, 9309, 9322 of this title.






Chapter 61 - Bulk Transfers (Repealed)

Section 6101 - § 6111 - (Repealed)

1992 Repeal Note. Division 6 (Chapter 61) was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year. Section 30 of Act 97 provided that rights and obligations that arose under Division 6 before its repeal remain valid and may be enforced as though those provisions had not been repealed. CHAPTER 61 BULK TRANSFERS

(Repealed)

1992 Repeal Note. Chapter 61 (§§ 6101 - 6111) was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.






Chapter 71 - General

Chapter Notes

Enactment. Chapter 71 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 71, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 7101 - Short title of division

This division shall be known and may be cited as the Uniform Commercial Code-Documents of Title.



Section 7102 - Definitions and index of definitions

§ 7102. Definitions and index of definitions.

(a) Division 7 definitions.--The following words and phrases when used in this division shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Bailee." A person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

"Carrier." A person that issues a bill of lading.

"Consignee." A person named in a bill of lading to which or to whose order the bill promises delivery.

"Consignor." A person named in a bill of lading as the person from which the goods have been received for shipment.

"Delivery order." A record that contains an order to deliver goods directed to a warehouse, carrier or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

"Goods." All things that are treated as movable for the purposes of a contract for storage or transportation.

"Issuer." A bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents even if the issuer did not receive any goods, the goods were misdescribed or in any other respect the agent or employee violated the issuer's instructions.

"Person entitled under the document." The holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of or pursuant to instructions in a record under a nonnegotiable document of title.

"Shipper." A person that enters into a contract of transportation with a carrier.

"Sign." With present intent to authenticate or adopt a record:

(1) to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic sound, symbol or process.

"Warehouse." A person engaged in the business of storing goods for hire.

(b) Definitions in other divisions.--Definitions in other divisions applying to this division and the sections in which they appear are:

(1) "Contract for sale." Section 2106 (relating to definitions: "contract"; "agreement"; "contract for sale";

"sale"; "present sale"; "conforming" to contract;

"termination"; "cancellation").

(2) "Lessee in ordinary course of business." Section 2A103 (relating to definitions and index of definitions).

(3) "Receipt." Section 2103 (relating to definitions and index of definitions).

(c) Division 1 definitions and principles.--In addition, Division 1 (relating to general provisions) contains general definitions and principles of construction and interpretation applicable throughout this division.

Cross References. Section 7102 is referred to in sections 2103, 9102 of this title.



Section 7103 - Relation of division to treaty or statute

§ 7103. Relation of division to treaty or statute.

(a) Hierarchy.--This division is subject to any treaty or statute of the United States or a regulatory statute of this Commonwealth to the extent the treaty, statute or regulatory statute is applicable.

(b) No repeal or modification.--This division does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's businesses in respects not specifically treated in this division. However, violation of these laws does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) Electronic Signatures in Global and National Commerce Act.--This title modifies, limits and supersedes the Electronic Signatures in Global and National Commerce Act (Public Law 106- 229, 15 U.S.C. § 7001 et seq.) but does not modify, limit or supersede section 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. § 7003(b)).

(d) Conflict.--To the extent there is a conflict between Chapter 1, 3 or 5 of the act of December 16, 1999 (P.L.971, No.69), known as the Electronic Transactions Act, and this division, this division governs.



Section 7104 - Negotiable and nonnegotiable document of title

§ 7104. Negotiable and nonnegotiable document of title.

(a) Negotiable.--Except as otherwise provided in subsection (c), document of title is negotiable if, by its terms, the goods are to be delivered to the bearer or to the order of a named person.

(b) Nonnegotiable.--A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) Legend determinative.--A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.



Section 7105 - Reissuance in alternative medium

§ 7105. Reissuance in alternative medium.

(a) Authority for electronic to tangible.--Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) the person entitled under the electronic document surrenders control of the document to the issuer; and

(2) the tangible document, when issued, contains a statement that it is issued in substitution for the electronic document.

(b) Effect of electronic to tangible.--Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) the electronic document ceases to have any effect or validity; and

(2) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Authority for tangible to electronic.--Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) the person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) the electronic document, when issued, contains a statement that it is issued in substitution for the tangible document.

(d) Effect of tangible to electronic.--Upon issuance of the electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) the tangible document ceases to have any effect or validity; and

(2) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

Cross References. Section 7105 is referred to in sections 7305, 7402 of this title.



Section 7106 - Control of electronic document of title

§ 7106. Control of electronic document of title.

(a) Establishment.--A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) Manner.--A system satisfies subsection (a) and a person is deemed to have control of an electronic document of title if the document is created, stored and assigned in such a manner that:

(1) a single authoritative copy of the document exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5) and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(i) the person to which the document was issued; or

(ii) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

Cross References. Section 7106 is referred to in sections 2103, 4104, 9102, 9203, 9207, 9314, 9601 of this title.






Chapter 72 - Warehouse Receipts: Special Provisions

Chapter Notes

Enactment. Chapter 72 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 72, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 7201 - Person that may issue a warehouse receipt; storage under bond

(a) Issuer.--A warehouse receipt may be issued by any warehouse.

(b) Storage under bond.--If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

Cross References. Section 7201 is referred to in section 9102 of this title.



Section 7202 - Form of warehouse receipt; effect of omission

§ 7202. Form of warehouse receipt; effect of omission.

(a) Form.--A warehouse receipt need not be in any particular form.

(b) Effect of omission.--Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) a statement of the location of the warehouse facility where the goods are stored;

(2) the date of issue of the receipt;

(3) the unique identification code of the receipt;

(4) a statement whether the goods received will be delivered to the bearer, to a named person or its order;

(5) the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages containing them;

(7) the signature of the warehouse or its agent;

(8) if the receipt is issued for goods that the warehouse owns, either solely, jointly or in common with others, a statement of the fact of that ownership; and

(9) a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or of liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) Permissible terms.--A warehouse may insert in its receipt any terms that are not contrary to this title and do not impair its obligation of delivery under section 7403 (relating to obligation of bailee to deliver; excuse) or its duty of care under section 7204 (relating to duty of care; contractual limitation of warehouse's liability). Any contrary provision is ineffective.



Section 7203 - Liability for nonreceipt or misdescription

§ 7203. Liability for nonreceipt or misdescription. A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) the document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by "contents, condition and quality unknown," "said to contain," or words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of the nonreceipt or misdescription.



Section 7204 - Duty of care; contractual limitation of warehouse's liability

§ 7204. Duty of care; contractual limitation of warehouse's

liability.

(a) Duty of care.--A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Contractual limitation.--Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Claim presentation.--Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

Cross References. Section 7204 is referred to in section 7202 of this title.



Section 7205 - Title under warehouse receipt defeated in certain cases

§ 7205. Title under warehouse receipt defeated in certain

cases. A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

Cross References. Section 7205 is referred to in section 7502 of this title.



Section 7206 - Termination of storage at warehouse's option

§ 7206. Termination of storage at warehouse's option.

(a) Payment and removal.--A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to section 7210 (relating to enforcement of warehouse's lien).

(b) Perishable goods.--If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and section 7210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) Hazardous goods.--If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) Demand.--A warehouse shall deliver the goods to any person entitled to them under this division upon due demand made at any time before sale or other disposition under this section.

(e) Lien satisfaction.--A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.



Section 7207 - Goods must be kept separate; fungible goods

§ 7207. Goods must be kept separate; fungible goods.

(a) Separation.--

(1) Unless the warehouse receipt provides otherwise, except as set forth in paragraph (2), a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods.

(2) Different lots of fungible goods may be commingled.

(b) Fungible goods.--If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto, and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.



Section 7208 - Altered warehouse receipts

§ 7208. Altered warehouse receipts. If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.



Section 7209 - Lien of warehouse

§ 7209. Lien of warehouse.

(a) Existence.--

(1) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law.

(2) The warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse if:

(i) the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited; and

(ii) it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods.

(3) However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) Security interest.--A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. A security interest is governed by Division 9 (relating to secured transactions).

(c) Effectiveness against entrustors.--

(1) Except as set forth in paragraph (2), a warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid.

(2) The lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(i) deliver or entrust the goods or any document covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store or sell;

(B) power to obtain delivery under section 7403

(relating to obligation of bailee to deliver; excuse); or

(C) power of disposition under section 2403

(relating to power to transfer; good faith purchase of goods; "entrusting"), 2A304(a)(2) (relating to subsequent lease of goods by lessor), 2A305(a)(2)

(relating to sale or sublease of goods by lessee), 9320 (relating to buyer of goods) or 9321(c)

(relating to licensee of general intangible and lessee of goods in ordinary course of business) or other statute or rule of law; or

(ii) acquiesce in the procurement by the bailor or its nominee of any document.

(d) Effectiveness in general.--A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. As used in this subsection, the term "household goods" means furniture, furnishings or personal effects used by the depositor in a dwelling.

(e) Losing lien.--A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



Section 7210 - Enforcement of warehouse's lien

§ 7210. Enforcement of warehouse's lien.

(a) Sale.--

(1) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods.

(2) The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale.

(3) The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner.

(4) The warehouse has sold in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold.

(5) A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by paragraph

(4).

(b) Conditions of enforcement.--A warehouse's lien on goods, other than goods stored by a merchant in the course of its business, may be enforced only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include:

(i) an itemized statement of the claim;

(ii) a description of the goods subject to the lien;

(iii) a demand for payment within a specified time not less than ten days after receipt of the notification; and

(iv) a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold at auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale.

(c) Satisfaction.--Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this division.

(d) Purchase by warehouse.--A warehouse may buy at any public sale held pursuant to this section.

(e) Purchaser in good faith.--A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) Proceeds of sale.--A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) Additional rights.--The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) Goods stored by merchant.--If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) Liability of warehouse.--A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

Cross References. Section 7210 is referred to in sections 7206, 7308 of this title.






Chapter 73 - Bills of Lading: Special Provisions

Chapter Notes

Enactment. Chapter 73 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 73, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 7301 - Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load and count"; improper handling

(a) Liability.--A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load and count" or words of similar import, if that indication is true.

(b) Package count.--If goods are loaded by the issuer of the bill of lading:

(1) the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) words such as "shipper's weight, load and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed by packages.

(c) Kind and quantity.--If bulk goods are loaded by a shipper that makes available to the issuer of the bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) Deference to shipper.--The issuer of a bill of lading, by including in the bill of lading the words "shipper's weight, load and count," or words of similar import, may indicate that the goods were loaded by the shipper; and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) Accuracy guaranteed.--A shipper guarantees to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit its responsibility or liability under the contract of carriage to any person other than the shipper.



Section 7302 - Through bills of lading and similar documents of title

§ 7302. Through bills of lading and similar documents of title.

(a) Liability of issuer.--The issuer of a through bill of lading or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) Liability of person other than issuer.--If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) Damages.--The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods, when the breach of the obligation under the bill or other document occurred:

(1) the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment or transcript of judgment; and

(2) the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.



Section 7303 - Diversion; reconsignment; change of instructions

§ 7303. Diversion; reconsignment; change of instructions.

(a) Proper instruction.--Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) the holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill even if the consignee has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) the consignee on a nonnegotiable bill if the consignee is entitled as against the consignor to dispose of the goods.

(b) Original terms.--Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

Cross References. Section 7303 is referred to in section 7403 of this title.



Section 7304 - Tangible bills of lading in a set

§ 7304. Tangible bills of lading in a set.

(a) Prohibition.--Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) Single bill.--If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) Priority of title.--If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) Liability.--A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) Bailee.--The bailee shall deliver in accordance with this chapter against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.



Section 7305 - Destination bills

§ 7305. Destination bills.

(a) Location.--Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Substitute.--Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 7105 (relating to reissuance in alternative medium), may procure a substitute bill to be issued at any place designated in the request.



Section 7306 - Altered bills of lading

§ 7306. Altered bills of lading. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.



Section 7307 - Lien of carrier

§ 7307. Lien of carrier.

(a) Establishment.--

(1) Except as set forth in paragraph (2), a carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law.

(2) Against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) Effectiveness.--A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) Loss.--A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



Section 7308 - Enforcement of carrier's lien

§ 7308. Enforcement of carrier's lien.

(a) Sale.--

(1) Except as otherwise provided in subsection (b), a carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods.

(2) The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale.

(3) The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner.

(4) The carrier has sold goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold.

(5) A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by paragraph

(4).

(b) Satisfaction.--Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this division.

(c) Purchase by carrier.--A carrier may buy at any public sale pursuant to this section.

(d) Purchaser in good faith.--A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) Proceeds of sale.--A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) Additional rights.--The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) Enforcement.--A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in section 7210(b) (relating to enforcement of warehouse's lien).

(h) Liability.--A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.



Section 7309 - Duty of care; contractual limitation of carrier's liability

§ 7309. Duty of care; contractual limitation of carrier's

liability.

(a) Standard.--A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection shall not affect any statute, regulation or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Limitation of damages.--

(1) Except as set forth in paragraph (2), damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity.

(2) A limitation under paragraph (1) is not effective with respect to the carrier's liability for conversion to its own use.

(c) Included provisions.--Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.






Chapter 74 - Warehouse Receipts and Bills of Lading: General Obligations

Chapter Notes

Enactment. Chapter 74 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 74, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

Cross References. Chapter 74 is referred to in section 7503 of this title.



Section 7401 - Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this division on an issuer apply to a document of title even if:

(1) the document does not comply with the requirements of this division or of any other statute, rule or regulation regarding its issuance, form or content;

(2) the issuer violated laws regulating the conduct of its business;

(3) the goods covered by the document were owned by the bailee when the document was issued; or

(4) the person issuing the document is not a warehouse, but the document purports to be a warehouse receipt.



Section 7402 - Duplicate document of title; overissue

§ 7402. Duplicate document of title; overissue. A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents or substitute documents issued pursuant to section 7105 (relating to reissuance in alternative medium). The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.



Section 7403 - Obligation of bailee to deliver; excuse

§ 7403. Obligation of bailee to deliver; excuse.

(a) Delivery.--A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c) unless and to the extent that the bailee establishes any of the following:

(1) delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) damage to or delay, loss or destruction of the goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) the exercise by a seller of its right to stop delivery pursuant to section 2705 (relating to stoppage by seller of delivery in transit or otherwise) or by a lessor of its right to stop delivery pursuant to section 2A526

(relating to lessor's stoppage of delivery in transit or otherwise);

(5) a diversion, reconsignment or other disposition pursuant to section 7303 (relating to diversion; reconsignment; change of instructions);

(6) release, satisfaction or any other personal defense against the claimant; or

(7) any other lawful excuse.

(b) Satisfaction of bailee's lien.--A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Document.--Unless a person claiming the goods is a person against which the document of title does not confer a right under section 7503(a) (relating to document of title to goods defeated in certain cases):

(1) the person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee liable to any person to which the document is duly negotiated.

Cross References. Section 7403 is referred to in sections 7202, 7209, 7503 of this title.



Section 7404 - No liability for good faith delivery pursuant to document of title

§ 7404. No liability for good faith delivery pursuant to

document of title. A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this division is not liable for the goods even if:

(1) the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) the person to which the bailee delivered the goods did not have authority to receive the goods.






Chapter 75 - Warehouse Receipts and Bills of Lading: Negotiation and Transfer

Chapter Notes

Enactment. Chapter 75 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 75, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 7501 - Form of negotiation and requirements of due negotiation

(a) Tangible documents.--The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to the bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person as well as delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) Electronic documents.--The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to the bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Nonnegotiable documents.--Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) Notice of interest.--The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.



Section 7502 - Rights acquired by due negotiation

§ 7502. Rights acquired by due negotiation.

(a) Rights.--Subject to sections 7205 (relating to title under warehouse receipt defeated in certain cases) and 7503 (relating to document of title to goods defeated in certain cases), a holder to which a negotiable document of title has been duly negotiated acquires thereby all of the following:

(1) Title to the document.

(2) Title to the goods.

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued.

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this division. In the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order, and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Effect of stoppage or surrender.--Subject to section 7503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) the due negotiation or any prior due negotiation constituted a breach of duty;

(2) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or

(3) a previous sale or other transfer of the goods or document has been made to a third person.



Section 7503 - Document of title to goods defeated in certain cases

§ 7503. Document of title to goods defeated in certain cases.

(a) General rule.--A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with actual or apparent authority to ship, store or sell; with power to obtain delivery under section 7403

(relating to obligation of bailee to deliver; excuse); or with power of disposition under section 2403 (relating to power to transfer; good faith purchase of goods; "entrusting"), 2A304(a)(2) (relating to subsequent lease of goods by lessor), 2A305(a)(2) (relating to sale or sublease of goods by lessee), 9320 (relating to buyer of goods), 9321(c) (relating to licensee of general intangible and lessee of goods in ordinary course of business) or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(b) Negotiable warehouse receipt or bill of lading.--Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under section 7504 (relating to rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery) to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Freight forwarder.--Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Chapter 74 (relating to warehouse receipts and bills of lading: general obligations) pursuant to its own bill of lading discharges the carrier's obligation to deliver.

Cross References. Section 7503 is referred to in sections 7403, 7502 of this title.



Section 7504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

§ 7504. Rights acquired in absence of due negotiation; effect

of diversion; stoppage of delivery.

(a) Transferee.--A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) Third parties.--In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) by those creditors of the transferor that could treat the transfer as void under section 2402 (relating to rights of creditors of seller against sold goods) or 2A308

(relating to special rights of creditors);

(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) as against the bailee, by good faith dealings of the bailee with the transferor.

(c) Diversion or change by consignor.--A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee:

(1) defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business; and

(2) in any event defeats the consignee's rights against the bailee.

(d) Stopping delivery.--Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under section 2705 (relating to stoppage by seller of delivery in transit or otherwise) or a lessor under section 2A526 (relating to lessor's stoppage of delivery in transit or otherwise), subject to the requirements of due notification in those sections. A bailee honoring the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

Cross References. Section 7504 is referred to in section 7503 of this title.



Section 7505 - Indorser not guarantor for other parties

§ 7505. Indorser not guarantor for other parties. The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.



Section 7506 - Delivery without indorsement; right to compel indorsement

§ 7506. Delivery without indorsement; right to compel

indorsement. The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.



Section 7507 - Warranties on negotiation or delivery of document of title

§ 7507. Warranties on negotiation or delivery of document of

title. If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 7508 (relating to warranties of collecting bank as to documents of title), unless otherwise agreed, the transferor warrants to its immediate purchaser only in addition to any warranty made in selling or leasing the goods that:

(1) the document is genuine;

(2) the transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.



Section 7508 - Warranties of collecting bank as to documents of title

§ 7508. Warranties of collecting bank as to documents of title. A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

Cross References. Section 7508 is referred to in section 7507 of this title.



Section 7509 - Adequate compliance with commercial contract

§ 7509. Adequate compliance with commercial contract. Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Division 2 (relating to sales), 2A (relating to leases) or 5 (relating to letters of credit).






Chapter 76 - Warehouse Receipts and Bills of Lading: Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 76 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions. Former Chapter 76, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.



Section 7601 - Lost, stolen or destroyed documents of title

(a) Court orders.--If a document of title is lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document, and the bailee may, without liability to any person, comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney fees in any action under this subsection.

(b) Bailee delivery.--A bailee that without court order delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.



Section 7602 - Judicial process against goods covered by negotiable document of title

§ 7602. Judicial process against goods covered by negotiable

document of title. Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.



Section 7603 - Conflicting claims; interpleader

§ 7603. Conflicting claims; interpleader. If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.






Chapter 81 - Short Title and General Matters

Chapter Notes

Enactment. Chapter 81 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Chapter 81, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.



Section 8101 - Short title of division

This division shall be known and may be cited as the Uniform Commercial Code, Article 8, Investment Securities.



Section 8102 - Definitions

§ 8102. Definitions.

(a) Definitions.--The following words and phrases when used in this division shall have the meanings given to them in this subsection:

"Adverse claim." A claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

"Bearer form." As applied to a certificated security, a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

"Broker." A person defined as a broker or dealer under the Federal securities laws, but without excluding a bank acting in that capacity.

"Certificated security." A security that is represented by a certificate.

"Clearing corporation." "Clearing corporation" means:

(1) a person that is registered as a "clearing agency" under the Federal securities laws;

(2) a Federal reserve bank; or

(3) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the Federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a Federal or State governmental authority.

"Communicate." "Communicate" means to:

(1) send a signed writing; or

(2) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

"Entitlement holder." A person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of section 8501(b)(2) or (3) (relating to securities account; acquisition of security entitlement from securities intermediary), that person is the entitlement holder.

"Entitlement order." A notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

"Financial asset." Except as otherwise provided in section 8103 (relating to rules for determining whether certain obligations and interests are securities or financial assets):

(1) a security;

(2) an obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(3) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this division. As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement.

"Good faith." (Deleted by amendment).

"Indorsement." A signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it.

"Instruction." A notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

"Registered form." As applied to a certificated security, a form in which:

(1) the security certificate specifies a person entitled to the security; and

(2) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

"Securities intermediary." "Securities intermediary" means:

(1) a clearing corporation; or

(2) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

"Security." Except as otherwise provided in section 8103 (relating to rules for determining whether certain obligations and interests are securities or financial assets), an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(1) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(2) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(3) which:

(i) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(ii) is a medium for investment and by its terms expressly provides that it is a security governed by this division.

"Security certificate." A certificate representing a security.

"Security entitlement." The rights and property interest of an entitlement holder with respect to a financial asset specified in Chapter 85 (relating to security entitlements).

"Uncertificated security." A security that is not represented by a certificate.

(b) Index of other definitions.--Other definitions applying to this division and the sections in which they appear are:

"Appropriate person." Section 8107.

"Control." Section 8106.

"Delivery." Section 8301.

"Investment company security." Section 8103.

"Issuer." Section 8201.

"Overissue." Section 8210.

"Protected purchaser." Section 8303.

"Securities account." Section 8501.

(c) Applicability of general definitions and principles.--In addition, Division 1 (relating to general provisions) contains general definitions and principles of construction and interpretation applicable throughout this division.

(d) Characterizations of person, business or transaction limited.--The characterization of a person, business or transaction for purposes of this division does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 deleted the def. of "good faith" in subsec. (a).

2001 Amendment. Act 18 amended subsec. (a) intro. par.

Cross References. Section 8102 is referred to in sections 4104, 8103, 9102 of this title.



Section 8103 - Rules for determining whether certain obligations and interests are securities or financial assets

§ 8103. Rules for determining whether certain obligations and

interests are securities or financial assets.

(a) Share or similar equity interest.--A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

(b) Investment company security.--An "investment company security" is a security. An "investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the Federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. "Investment company security" does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) Interest in partnership or limited liability company.-- An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this division, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) Writing that is security certificate.--A writing that is a security certificate is governed by this division and not by Division 3 (relating to negotiable instruments), even though it also meets the requirements of that division. However, a negotiable instrument governed by Division 3 is a financial asset if it is held in a securities account.

(e) Option or similar obligation.--An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) Commodity contract.--A commodity contract, as defined in section 9102(a) (relating to definitions and index of definitions), is not a security or a financial asset.

(g) Financial asset.--A document of title, as defined in section 1201 (relating to general definitions), is not a financial asset unless paragraph (3) of the definition of "financial asset" in section 8102 (relating to definitions) applies. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 added subsec. (g).

2001 Amendment. Act 18 amended subsec. (f).

Cross References. Section 8103 is referred to in section 8102 of this title.



Section 8104 - Acquisition of security or financial asset or interest therein

§ 8104. Acquisition of security or financial asset or interest

therein.

(a) Acquisition of security or interest therein.--A person acquires a security or an interest therein under this division if:

(1) the person is a purchaser to whom a security is delivered pursuant to section 8301 (relating to delivery); or

(2) the person acquires a security entitlement to the security pursuant to section 8501 (relating to securities account; acquisition of security entitlement from securities intermediary).

(b) Acquisition of financial asset or interest therein.--A person acquires a financial asset, other than a security, or an interest therein under this division if the person acquires a security entitlement to the financial asset.

(c) Acquisition of security entitlement.--A person who acquires a security entitlement to a security or other financial asset has the rights specified in Chapter 85 (relating to security entitlements) but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in section 8503 (relating to property interest of entitlement holder in financial asset held by securities intermediary).

(d) Satisfaction of possession requirement.--Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).



Section 8105 - Notice of adverse claim

§ 8105. Notice of adverse claim.

(a) General rule.--A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty imposed by statute or regulation to investigate whether an adverse claim exists and the investigation so required would establish the existence of the adverse claim.

(b) Knowledge of transfer of financial asset or interest therein.--Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) Staleness as notice of adverse claims.--An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) Notice to purchaser of certificated security.--A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of financing statement not notice of adverse claim.--Filing of a financing statement under Division 9 (relating to secured transactions; sales of accounts, contract rights and chattel paper) is not notice of an adverse claim to a financial asset.

References in Text. Division 9, referred to in subsec. (e), was repealed and added by the act of June 8, 2001 (P.L.123, No.18). Present Division 9 relates to secured transactions.



Section 8106 - Control

§ 8106. Control.

(a) "Control" of certificated security in bearer form.--A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) "Control" of certificated security in registered form.-- A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) "Control" of uncertificated security.--A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) "Control" of security entitlement.--A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) Entitlement holder's securities intermediary.--If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) Purchaser under subsection (c) or (d).--A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

(g) Agreement of issuer or securities intermediary under subsection (c)(2) or (d)(2).--An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsecs. (d) and (f).

Cross References. Section 8106 is referred to in sections 8102, 8107, 8510, 9106, 9208, 9328 of this title.



Section 8107 - Whether indorsement, instruction or entitlement order is effective

§ 8107. Whether indorsement, instruction or entitlement order

is effective.

(a) Definition of "appropriate person".--"Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2) or

(3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2) or

(3) lacks capacity, the designated person's guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

(b) Effectiveness of indorsement, instruction or entitlement order.--An indorsement, instruction or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under section 8106(c)(2) or (d)(2) (relating to control); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) Effectiveness of indorsement, instruction or entitlement order made by representative.--An indorsement, instruction or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) Representative no longer serving as such.--If a security is registered in the name of or specially indorsed to a person described as a representative or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness determined as of date of indorsement, instruction or entitlement order.--Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

Cross References. Section 8107 is referred to in sections 8102, 8402 of this title.



Section 8108 - Warranties in direct holding

§ 8108. Warranties in direct holding.

(a) Warranties of person transferring certificated security.--A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) Warranties of person originating instruction for registration of transfer of uncertificated security.--A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) Warranties of person transferring uncertificated security not originating instruction.--A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) Warranties of person indorsing security certificate.--A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) Warranties of person originating instruction for registration of transfer of uncertificated security.--A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) Warranties of person presenting certificated security.-- A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) Warranties of agent delivering certificated security.-- If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) Warranties of secured party.--A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Warranties, rights and privileges of broker.--Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer or causes its customer to be registered as the owner of an uncertificated security makes to the customer the warranties provided in subsection (a) or (b) and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

Cross References. Section 8108 is referred to in sections 8109, 8304, 8305 of this title.



Section 8109 - Warranties in indirect holding

§ 8109. Warranties in indirect holding.

(a) Warranties of person originating entitlement order to securities intermediary.--A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person or, if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) Warranties of person delivering security certificate or originating instruction.--A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in section 8108(a) or (b) (relating to warranties in direct holding).

(c) Warranties of securities intermediary.--If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in section 8108(a) or (b).



Section 8110 - Applicability; choice of law

§ 8110. Applicability; choice of law.

(a) When local law of issuer's jurisdiction governs.--The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) When local law of securities intermediary's jurisdiction governs.--The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) Assertion of adverse claims.--The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) Definition of "issuer's jurisdiction".--"Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the laws of this Commonwealth may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) Determination of "securities intermediary's jurisdiction".--The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this chapter, this division or this title, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) Factors not used to determine securities intermediary's jurisdiction.--A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (e).

Cross References. Section 8110 is referred to in sections 1301, 9305 of this title.



Section 8111 - Clearing corporation rules

§ 8111. Clearing corporation rules. A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this title and affects another party who does not consent to the rule.



Section 8112 - Creditor's legal process

§ 8112. Creditor's legal process.

(a) Interest of debtor in certificated security.--The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Interest of debtor in uncertificated security.--The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) Interest of debtor in security entitlement.--The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) Interest of debtor; secured party.--The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) Creditor; aid from court.--A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.



Section 8113 - Statute of frauds inapplicable

§ 8113. Statute of frauds inapplicable. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.



Section 8114 - Evidentiary rules concerning certificated securities

§ 8114. Evidentiary rules concerning certificated securities. The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.



Section 8115 - Securities intermediary and others not liable to adverse claimant

§ 8115. Securities intermediary and others not liable to

adverse claimant. A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process;

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.



Section 8116 - Securities intermediary as purchaser for value

§ 8116. Securities intermediary as purchaser for value. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.






Chapter 82 - Issue and Issuer

Chapter Notes

Enactment. Chapter 82 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Chapter 82, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.



Section 8201 - Issuer

8205. Effect of unauthorized signature on security certificate.

8206. Completion or alteration of security certificate.

8207. Rights and duties of issuer with respect to registered owners.

8208. Effect of signature of authenticating trustee, registrar or transfer agent.

8209. Issuer's lien.

8210. Overissue.

Enactment. Chapter 82 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Chapter 82, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

§ 8201. Issuer.

(a) General rule.--With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation or other interest in its property or in an enterprise or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for or in place of another person described as an issuer in this section.

(b) Guarantor.--With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) Person for whom transfer books maintained.--With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

Cross References. Section 8201 is referred to in sections 8102, 9102 of this title.



Section 8202 - Issuer's responsibility and defenses; notice of defect or defense

§ 8202. Issuer's responsibility and defenses; notice of defect

or defense.

(a) Terms included in certificated security.--Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

(b) Defect affecting validity of security.--The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Lack of genuineness as complete defense.--Except as otherwise provided in section 8205 (relating to effect of unauthorized signature on security certificate), lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) Defenses ineffective against purchaser for value without notice.--All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) Right to cancel certain contracts unaffected.--This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) When security held by securities intermediary.--If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.



Section 8203 - Staleness as notice of defect or defense

§ 8203. Staleness as notice of defect or defense. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.



Section 8204 - Effect of issuer's restriction on transfer

§ 8204. Effect of issuer's restriction on transfer. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

Cross References. Section 8204 is referred to in section 8401 of this title.



Section 8205 - Effect of unauthorized signature on security certificate

§ 8205. Effect of unauthorized signature on security

certificate. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

Cross References. Section 8205 is referred to in section 8202 of this title.



Section 8206 - Completion or alteration of security certificate

§ 8206. Completion or alteration of security certificate.

(a) Completion of security certificate.--If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) Enforceability of improperly altered security certificate.--A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.



Section 8207 - Rights and duties of issuer with respect to registered owners

§ 8207. Rights and duties of issuer with respect to registered

owners.

(a) General rule.--Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

(b) Liability of registered owner for calls, etc., unaffected.--This division does not affect the liability of the registered owner of a security for a call, assessment or the like.



Section 8208 - Effect of signature of authenticating trustee, registrar or transfer agent

§ 8208. Effect of signature of authenticating trustee,

registrar or transfer agent.

(a) General rule.--A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Limitation.--Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.



Section 8209 - Issuer's lien

§ 8209. Issuer's lien. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.



Section 8210 - Overissue

§ 8210. Overissue.

(a) Definition of "overissue".--In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Application of certain provisions limited in cases of overissue.--Except as otherwise provided in subsections (c) and (d), the provisions of this division which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

(c) Purchase may be compelled.--If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) Recovery of price paid plus interest.--If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

Cross References. Section 8210 is referred to in sections 8102, 8404, 8405 of this title.






Chapter 83 - Transfer of Certificated and Uncertificated Securities

Chapter Notes

Enactment. Chapter 83 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Chapter 83, which related to transfer, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.



Section 8301 - Delivery

Enactment. Chapter 83 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Chapter 83, which related to transfer, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

§ 8301. Delivery.

(a) Delivery of certificated security.--Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is:

(i) registered in the name of the purchaser;

(ii) payable to the order of the purchaser; or

(iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of uncertificated security.--Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (a)(3).

Cross References. Section 8301 is referred to in sections 8102, 8104, 9203, 9313 of this title.



Section 8302 - Rights of purchaser

§ 8302. Rights of purchaser.

(a) Rights acquired by purchaser.--Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) Rights acquired by purchaser of limited interest.--A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) Limitation on rights acquired from protected purchaser.--A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (a).



Section 8303 - Protected purchaser

§ 8303. Protected purchaser.

(a) Definition of "protected purchaser".--"Protected purchaser" means a purchaser of a certificated or uncertificated security or of an interest therein who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) Rights acquired by protected purchaser.--In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

Cross References. Section 8303 is referred to in section 8102 of this title.



Section 8304 - Indorsement

§ 8304. Indorsement.

(a) Blank and special indorsement.--An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) Effect of partial indorsement.--An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) Effect of indorsement without delivery.--An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) Effect of delivery without indorsement; right to compel indorsement.--If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) Indorsement of security certificate in bearer form.--An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Indorser not a guarantor.--Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in section 8108 (relating to warranties in direct holding) and not an obligation that the security will be honored by the issuer.



Section 8305 - Instruction

§ 8305. Instruction.

(a) Instruction originated by appropriate person.--If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Person initiating instruction not a guarantor.--Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 8108 (relating to warranties in direct holding) and not an obligation that the security will be honored by the issuer.



Section 8306 - Effect of guaranteeing signature, indorsement or instruction

§ 8306. Effect of guaranteeing signature, indorsement or

instruction.

(a) Warranties of signature guarantor.--A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) Warranties of person guaranteeing signature of originator of instruction.--A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) Warranties of person specially guaranteeing signature of originator of instruction.--A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

(d) Limitations on warranties.--A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) Warranties of indorsement guarantor.--A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) Warranties of person guaranteeing instruction requesting transfer of uncertificated security.--A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) Matters an issuer may not require.--An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

(h) Persons protected by warranties.--The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.



Section 8307 - Purchaser's right to requisites for registration of transfer

§ 8307. Purchaser's right to requisites for registration of

transfer. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but, if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.






Chapter 84 - Registration

Chapter Notes

Enactment. Chapter 84 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Chapter 84, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.



Section 8401 - Duty of issuer to register transfer

8402. Assurance that indorsement or instruction is effective.

8403. Demand that issuer not register transfer.

8404. Wrongful registration.

8405. Replacement of lost, destroyed or wrongfully taken security certificate.

8406. Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

8407. Authenticating trustee, transfer agent and registrar.

Enactment. Chapter 84 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions. Former Chapter 84, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

§ 8401. Duty of issuer to register transfer.

(a) General rule.--If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (section 8402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 8204 (relating to effect of issuer's restriction on transfer);

(6) a demand that the issuer not register transfer has not become effective under section 8403 (relating to demand that issuer not register transfer) or the issuer has complied with section 8403(b) but no legal process or indemnity bond is obtained as provided in section 8403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) Liability for failure or delay in registration.--If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.



Section 8402 - Assurance that indorsement or instruction is effective

§ 8402. Assurance that indorsement or instruction is effective.

(a) Assurances that issuer may require.--An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction, including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to section 8107(a)(4) or

(5) (relating to whether indorsement, instruction or entitlement order is effective), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) Additional assurances that issuer may require.--An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Appropriate evidence of appointment or incumbency."

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer.

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate. "Guaranty of the signature." A guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

Cross References. Section 8402 is referred to in section 8401 of this title.



Section 8403 - Demand that issuer not register transfer

§ 8403. Demand that issuer not register transfer.

(a) General rule.--A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) Subsequent request to register transfer.--If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) Period of time registration can be withheld under subsection (b)(3).--The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) Limitation on liability of issuer.--An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) Liability for registering transfer pursuant to ineffective indorsement or instruction.--This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

Cross References. Section 8403 is referred to in sections 8401, 8404 of this title.



Section 8404 - Wrongful registration

§ 8404. Wrongful registration.

(a) General rule.--Except as otherwise provided in section 8406 (relating to obligation to notify issuer of lost, destroyed or wrongfully taken security certificate), an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under section 8403(a) (relating to demand that issuer not register transfer) and the issuer did not comply with section 8403(b);

(3) after the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) Obligations of issuer.--An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by section 8210 (relating to overissue).

(c) Registration pursuant to effective indorsement or instruction.--Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

Cross References. Section 8404 is referred to in section 8406 of this title.



Section 8405 - Replacement of lost, destroyed or wrongfully taken security certificate

§ 8405. Replacement of lost, destroyed or wrongfully taken

security certificate.

(a) When owner entitled to new security.--If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) Rights and duties of issuer when original certificate presented for registration.--If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by section 8210 (relating to overissue). In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

Cross References. Section 8405 is referred to in section 8406 of this title.



Section 8406 - Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate

§ 8406. Obligation to notify issuer of lost, destroyed or

wrongfully taken security certificate. If a security certificate has been lost, apparently destroyed or wrongfully taken and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under section 8404 (relating to wrongful registration) or a claim to a new security certificate under section 8405 (relating to replacement of lost, destroyed or wrongfully taken security certificate).

Cross References. Section 8406 is referred to in section 8404 of this title.



Section 8407 - Authenticating trustee, transfer agent and registrar

§ 8407. Authenticating trustee, transfer agent and registrar. A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.






Chapter 85 - Security Entitlements

Chapter Notes

Enactment. Chapter 85 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Cross References. Chapter 85 is referred to in sections 8102, 8104 of this title.



Section 8501 - Securities account; acquisition of security entitlement from securities intermediary

(a) Definition of "securities account".--"Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Acquisition of securities entitlement.--Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation or rule to credit a financial asset to the person's securities account.

(c) Financial asset not held by securities intermediary.--If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) Financial asset held by securities intermediary for another person.--If a securities intermediary holds a financial asset for another person and the financial asset is registered in the name of, payable to the order of or specially indorsed to the other person and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of security.--Issuance of a security is not establishment of a security entitlement.

Cross References. Section 8501 is referred to in sections 8102, 8104, 8502, 9102 of this title.



Section 8502 - Assertion of adverse claim against entitlement holder

§ 8502. Assertion of adverse claim against entitlement holder. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under section 8501 (relating to securities account; acquisition of security entitlement from securities intermediary) for value and without notice of the adverse claim.

Cross References. Section 8502 is referred to in section 8510 of this title.



Section 8503 - Property interest of entitlement holder in financial asset held by securities intermediary

§ 8503. Property interest of entitlement holder in financial

asset held by securities intermediary.

(a) General rule.--To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 8511 (relating to priority among security interests and entitlement holders).

(b) Entitlement holder has pro rata property interest.--An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) Enforceability of property interest against securities intermediary.--An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under sections 8505 (relating to duty of securities intermediary with respect to payments and distributions) through 8508 (relating to duty of securities intermediary to change entitlement holder's position to other form of security holding).

(d) Enforcement of property interest against purchaser.--An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under section 8504 (relating to duty of securities intermediary to maintain financial asset) by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset or interest therein from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) Limitation on actions based on entitlement holder's property interest.--An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under section 8504.

Cross References. Section 8503 is referred to in section 8104 of this title.



Section 8504 - Duty of securities intermediary to maintain financial asset

§ 8504. Duty of securities intermediary to maintain financial

asset.

(a) General rule.--A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Grant of security interest in financial asset.--Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) Satisfaction of duty under subsection (a).--A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) Application to clearing corporations.--This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

Cross References. Section 8504 is referred to in sections 8503, 8509 of this title.



Section 8505 - Duty of securities intermediary with respect to payments and distributions

§ 8505. Duty of securities intermediary with respect to

payments and distributions.

(a) Duty of securities intermediary to obtain payment or distribution.--A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) Obligation of securities intermediary to entitlement holder.--A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

Cross References. Section 8505 is referred to in sections 8503, 8509 of this title.



Section 8506 - Duty of securities intermediary to exercise rights as directed by entitlement holder

§ 8506. Duty of securities intermediary to exercise rights as

directed by entitlement holder. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Cross References. Section 8506 is referred to in sections 8503, 8509 of this title.



Section 8507 - Duty of securities intermediary to comply with entitlement order

§ 8507. Duty of securities intermediary to comply with

entitlement order.

(a) General rule.--A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) Transfer pursuant to ineffective entitlement order.--If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

Cross References. Section 8507 is referred to in sections 8503, 8509 of this title.



Section 8508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding

§ 8508. Duty of securities intermediary to change entitlement

holder's position to other form of security holding. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Cross References. Section 8508 is referred to in sections 8503, 8509 of this title.



Section 8509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

§ 8509. Specification of duties of securities intermediary by

other statute or regulation; manner of performance of

duties of securities intermediary and exercise of

rights of entitlement holder.

(a) Compliance with statute, etc., satisfies duty.--If the substance of a duty imposed upon a securities intermediary by sections 8504 (relating to duty of securities intermediary to maintain financial asset) through 8508 (relating to duty of securities intermediary to change entitlement holder's position to other form of security holding) is the subject of another statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

(b) When standards not specified in statute, etc.--To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) Limitations on obligations of securities intermediary.-- The obligation of a securities intermediary to perform the duties imposed by sections 8504 through 8508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) When action prohibited by statute, etc.--Sections 8504 through 8508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.



Section 8510 - Rights of purchaser of security entitlement from entitlement holder

§ 8510. Rights of purchaser of security entitlement from

entitlement holder.

(a) Action based on adverse claim to financial asset or security entitlement.--In a case not covered by the priority rules in Division 9 (relating to secured transactions) or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

(b) When adverse claim cannot be asserted.--If an adverse claim could not have been asserted against an entitlement holder under section 8502 (relating to assertion of adverse claim against entitlement holder), the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) Rules of priority.--In a case not covered by the priority rules in Division 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained if the purchaser obtained control under section 8106(d)(1) (relating to control);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried if the purchaser obtained control under section 8106(d)(2); or

(3) if the purchaser obtained control through another person under section 8106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) Securities intermediary.--A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary. (June 8, 2001, P.L.123, No.18, eff. July 1, 2001)



Section 8511 - Priority among security interests and entitlement holders

§ 8511. Priority among security interests and entitlement

holders.

(a) General rule.--Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders other than the creditor have priority over the claim of the creditor.

(b) When creditor of securities intermediary has control over financial asset.--A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) Clearing corporations.--If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

Cross References. Section 8511 is referred to in section 8503 of this title.






Chapter 91 - General Provisions

Chapter Notes

Enactment. Chapter 91 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 9101 - Short title of division

This division shall be known and may be cited as the Uniform Commercial Code, Division 9, Secured Transactions.



Section 9102 - Definitions and index of definitions

(a) Division 9 definitions.--The following words and phrases when used in this division shall have the meanings given to them in this subsection:

"Accession." Goods which are physically united with other goods in such a manner that the identity of the original goods is not lost.

"Account."

(1) Except as used in "account for," a right to payment of a monetary obligation, whether or not earned by performance:

(i) for property which has been or is to be sold, leased, licensed, assigned or otherwise disposed of;

(ii) for services rendered or to be rendered;

(iii) for a policy of insurance issued or to be issued;

(iv) for a secondary obligation incurred or to be incurred;

(v) for energy provided or to be provided;

(vi) for the use or hire of a vessel under a charter or other contract;

(vii) arising out of the use of a credit or charge card or information contained on or for use with the card; or

(viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state or person licensed or authorized to operate the game by a state or governmental unit of a state.

(2) The term includes health-care-insurance receivables.

(3) The term does not include:

(i) rights to payment evidenced by chattel paper or an instrument;

(ii) commercial tort claims;

(iii) deposit accounts;

(iv) investment property;

(v) letter-of-credit right or letters of credit; or

(vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

"Account debtor." A person obligated on an account, chattel paper or general intangible. The term does not include persons obligated to pay a negotiable instrument even if the instrument constitutes part of chattel paper.

"Accounting." Except as used in "accounting for," a record:

(1) authenticated by a secured party;

(2) indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(3) identifying the components of the obligations in reasonable detail.

"Agricultural lien." An interest in farm products:

(1) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(2) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(3) whose effectiveness does not depend on the person's possession of the personal property.

"As-extracted collateral." Any of the following:

(1) Oil, gas or other minerals which are subject to a security interest which:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted.

(2) Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction.

"Authenticate." To:

(i) sign; or

(ii) with present intent to adopt or accept a record, attach to or logically associate with the record an electrical sound, symbol or process.

"Bank." An organization which is engaged in the business of banking. The term includes any savings bank, savings and loan association, credit union or trust company.

"Cash proceeds." Proceeds which are money, checks, deposit accounts or the like.

"Certificate of title." A certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

"Chattel paper." A record or records which evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods or a lease of specific goods and license of software used in the goods. In this definition, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include charters or other contracts involving the use or hire of a vessel or records which evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

"Collateral." The property subject to a security interest or agricultural lien. The term includes:

(1) proceeds to which a security interest attaches;

(2) accounts, chattel paper, payment intangibles and promissory notes which have been sold; and

(3) goods which are the subject of a consignment.

"Commercial tort claim." A claim arising in tort with respect to which:

(1) the claimant is an organization; or

(2) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

"Commodity account." An account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

"Commodity contract." A commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(1) traded on or subject to the rules of a board of trade which has been designated as a contract market for such a contract pursuant to Federal commodities laws; or

(2) traded on a foreign commodity board of trade, exchange or market and carried on the books of a commodity intermediary for a commodity customer.

"Commodity customer." A person for whom or which a commodity intermediary carries a commodity contract on its books.

"Commodity intermediary." A person that:

(1) is registered as a futures commission merchant under Federal commodities law; or

(2) in the ordinary course of its business provides clearance or settlement services for a board of trade which has been designated as a contract market pursuant to Federal commodities law.

"Communicate." Any of the following:

(1) To send a written or other tangible record.

(2) To transmit a record by any means agreed upon by the persons sending and receiving the record.

(3) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

"Consignee." A merchant to whom or which goods are delivered in a consignment.

"Consignment." A transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and all of the following apply:

(1) The merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others.

(2) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery.

(3) The goods are not consumer goods immediately before delivery.

(4) The transaction does not create a security interest which secures an obligation.

"Consignor." A person that delivers goods to a consignee in a consignment.

"Consumer debtor." A debtor in a consumer transaction.

"Consumer goods." Goods which are used or bought for use primarily for personal, family or household purposes.

"Consumer-goods transaction." A consumer transaction in which:

(1) an individual incurs an obligation primarily for personal, family or household purposes; and

(2) a security interest in consumer goods secures the obligation.

"Consumer obligor." An obligor who:

(1) is an individual; and

(2) incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

"Consumer transaction." A transaction in which:

(1) an individual incurs an obligation primarily for personal, family or household purposes;

(2) a security interest secures the obligation; and

(3) the collateral is held or acquired primarily for personal, family or household purposes.

The term includes consumer-goods transactions.

"Continuation statement." An amendment of a financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates; and

(2) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

"Debtor." A:

(1) person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(2) seller of accounts, chattel paper, payment intangibles or promissory notes; or

(3) consignee.

"Deposit account." A demand, time, savings, passbook or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

"Document." A document of title or a receipt of the type described in section 7201(b) (relating to person that may issue a warehouse receipt; storage under bond).

"Electronic chattel paper." Chattel paper evidenced by a record consisting of information stored in an electronic medium.

"Encumbrance." A right, other than an ownership interest, in real property. The term includes a mortgage and any other lien on real property.

"Equipment." Goods other than inventory, farm products or consumer goods.

"Farm products." Goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are any of the following:

(1) Crops grown, growing or to be grown, including:

(i) crops produced on trees, vines and bushes; and

(ii) aquatic goods produced in aquacultural operations.

(2) Livestock, born or unborn, including aquatic goods produced in aquacultural operations.

(3) Supplies used or produced in a farming operation.

(4) Products of crops or livestock in their unmanufactured states.

"Farming operation." Raising, cultivating, propagating, fattening or grazing or any other farming, livestock or aquacultural operation.

"File number." The number assigned to an initial financing statement pursuant to section 9519(a) (relating to filing office duties).

"Filing office." An office designated in section 9501 (relating to filing office) as the place to file a financing statement.

"Filing-office rule." A rule adopted pursuant to section 9526 (relating to filing-office rules).

"Financing statement." A record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

"Fixture filing." The filing of a financing statement:

(1) covering goods which are, or are to become, fixtures; and

(2) satisfying section 9502(a) (relating to sufficiency of financing statement) and (b) (relating to real-property-related financing statements).

The term includes the filing of a financing statement covering goods of a transmitting utility which are, or are to become, fixtures.

"Fixtures." Goods which have become so related to particular real property that an interest in them arises under real property law.

"General intangible." Any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money and oil, gas or other minerals before extraction. The term includes payment intangibles and software.

"Good faith." (Deleted by amendment).

"Goods." All things which are movable when a security interest attaches.

(1) The term includes all of the following:

(i) Fixtures.

(ii) Standing timber which is to be cut and removed under a conveyance or contract for sale.

(iii) The unborn young of animals.

(iv) Crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes.

(v) Manufactured homes.

(vi) A computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if:

(A) the program is associated with the goods in such a manner that it customarily is considered part of the goods; or

(B) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods.

The term does not include a computer program embedded in goods which consist solely of the medium in which the program is embedded.

(2) The term does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money or oil, gas or other minerals before extraction.

"Governmental unit." A subdivision, agency, department, county, parish, municipality or other unit of the government of the United States, a state or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

"Health-care-insurance receivable." An interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

"Instrument." A negotiable instrument or any other writing which evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease and is of a type which in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include:

(1) investment property;

(2) letters of credit; or

(3) writings which evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

"Inventory." Goods, other than farm products, which:

(1) are leased by a person as lessor;

(2) are held by a person for sale or lease or to be furnished under a contract of service;

(3) are furnished by a person under a contract of service; or

(4) consist of raw materials, work in process or materials used or consumed in a business.

"Investment property." A security whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

"Jurisdiction of organization." With respect to a registered organization, the jurisdiction under whose law the organization is formed or organized.

"Letter-of-credit right." A right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

"Lien creditor." Any of the following:

(1) A creditor that has acquired a lien on the property involved by attachment, levy or the like.

(2) An assignee for benefit of creditors from the time of assignment.

(3) A trustee in bankruptcy from the date of the filing of the petition.

(4) A receiver in equity from the time of appointment.

"Manufactured home." A structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under 42 U.S.C. (relating to public health and welfare).

"Manufactured-home transaction." A secured transaction:

(1) which creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(2) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

"Mortgage." A consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

"New debtor." A person that becomes bound as debtor under section 9203(d) (relating to when person becomes bound by another person's security agreement) by a security agreement previously entered into by another person.

"New value." Any of the following:

(1) Money.

(2) Money's worth in property, services or new credit.

(3) Release by a transferee of an interest in property previously transferred to the transferee.

The term does not include an obligation substituted for another obligation.

"Noncash proceeds." Proceeds other than cash proceeds.

"Obligor." A person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral:

(1) owes payment or other performance of the obligation;

(2) has provided property other than the collateral to secure payment or other performance of the obligation; or

(3) is otherwise accountable in whole or in part for payment or other performance of the obligation.

The term does not include any issuer or nominated person under a letter of credit.

"Original debtor." Except as used in section 9310(c) (relating to assignment of perfected security interest), a person that, as debtor, entered into a security agreement to which a new debtor has become bound under section 9203(d) (relating to when person becomes bound by another person's security agreement).

"Payment intangible." A general intangible under which the account debtor's principal obligation is a monetary obligation.

"Person related to." One of the following:

(1) With respect to an individual:

(i) the spouse of the individual;

(ii) a brother, brother-in-law, sister or sister-in-law of the individual;

(iii) an ancestor or lineal descendant of the individual or the individual's spouse; or

(iv) any other relative, by blood or marriage, of the individual or the individual's spouse, who shares the same home with the individual.

(2) With respect to an organization:

(i) a person directly or indirectly controlling, controlled by or under common control with the organization;

(ii) an officer or director of or a person performing similar functions with respect to the organization;

(iii) an officer or director of or a person performing similar functions with respect to a person described in subparagraph (i);

(iv) the spouse of an individual described in subparagraph (i), (ii) or (iii); or

(v) an individual related by blood or marriage to an individual described in subparagraph (i), (ii), (iii) or (iv) who shares the same home with the individual.

"Proceeds." Except as used in section 9609(b) (relating to secured party's right to take possession after default), the following property:

(1) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral.

(2) Whatever is collected on or distributed on account of collateral.

(3) Rights arising out of collateral.

(4) To the extent of the value of collateral, claims arising out of:

(i) loss of the collateral;

(ii) nonconformity of the collateral;

(iii) interference with the use of the collateral;

(iv) defects in the collateral;

(v) infringement of rights in the collateral; or

(vi) damage to the collateral.

(5) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of:

(i) loss of the collateral;

(ii) nonconformity of the collateral;

(iii) defects in the collateral;

(iv) infringement of rights in the collateral; or

(v) damage to the collateral.

"Promissory note." An instrument which:

(1) evidences a promise to pay a monetary obligation;

(2) does not evidence an order to pay; and

(3) does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

"Proposal." A record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures under sections 9620 (relating to acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral), 9621 (relating to notification of proposal to accept collateral) and 9622 (relating to effect of acceptance of collateral).

"Public organic record." A record that is available to the public for inspection and is:

(1) a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(2) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(3) a record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

"Public-finance transaction." A secured transaction in connection with which all of the following apply:

(1) Debt securities are issued.

(2) All or a portion of the securities issued have an initial stated maturity of at least 20 years.

(3) Any of the following is a state or a governmental unit of a state:

(i) The debtor.

(ii) The obligor.

(iii) The secured party.

(iv) The account debtor or other person obligated on collateral.

(v) The assignor or assignee of a secured obligation.

(vi) The assignor or assignee of a security interest.

"Pursuant to commitment." With respect to an advance made or other value given by a secured party, pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

"Record." Except as used in "for record," "of record," "record or legal title" or "record owner," either of the following:

(1) Information which is inscribed on a tangible medium.

(2) Information which is:

(i) stored in an electronic or other medium; and

(ii) retrievable in perceivable form.

"Registered organization." An organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record, with the issuance of a public organic record by or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that a business trust's organic record be filed with the state.

"Secondary obligor." An obligor to the extent that:

(1) the obligor's obligation is secondary; or

(2) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor or another obligor or property of either.

"Secured party." Any of the following:

(1) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding.

(2) A person that holds an agricultural lien.

(3) A consignor.

(4) A person to whom or which accounts, chattel paper, payment intangibles or promissory notes have been sold.

(5) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for.

(6) A person that holds a security interest arising under section 2401 (relating to passing of title; reservation for security; limited application of section), 2505 (relating to shipment by seller under reservation), 2711(c) (relating to security interest of buyer in rejected goods), 2A508(e) (relating to security interest in goods in lessee's possession), 4210 (relating to security interest of collecting bank in items, accompanying documents and proceeds) or 5118 (relating to security interest of issuer or nominated person).

"Security agreement." An agreement which creates or provides for a security interest.

"Send." In connection with a record or notification:

(1) to deposit in the mail, deliver for transmission or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(2) to cause the record or notification to be received within the time which it would have been received if properly sent under paragraph (1).

"Software." A computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program which is included in the definition of goods.

"State." A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

"Supporting obligation." A letter-of-credit right or secondary obligation which supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

"Tangible chattel paper." Chattel paper evidenced by a record or records consisting of information which is inscribed on a tangible medium.

"Termination statement." An amendment of a financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates; and

(2) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

"Transmitting utility." A person primarily engaged in the business of:

(1) operating a railroad, subway, street railway or trolley bus;

(2) transmitting communications electrically, electromagnetically or by light;

(3) transmitting goods by pipeline or sewer; or

(4) transmitting or producing and transmitting electricity, steam, gas or water.

(b) Definitions in other divisions.--The following definitions in other divisions apply to this division:

"Applicant." Section 5102.

"Beneficiary." Section 5102.

"Broker." Section 8102.

"Certificated security." Section 8102.

"Check." Section 3104.

"Clearing corporation." Section 8102.

"Contract for sale." Section 2106.

"Control." With respect to a document of title, section 7106.

"Customer." Section 4104.

"Entitlement holder." Section 8102.

"Financial asset." Section 8102.

"Holder in due course." Section 3302.

"Issuer." With respect to a letter of credit or letter-of-credit right, section 5102.

"Issuer." With respect to a document of title, section 7102.

"Issuer." With respect to a security, section 8201.

"Lease." Section 2A103.

"Lease agreement." Section 2A103.

"Lease contract." Section 2A103.

"Leasehold interest." Section 2A103.

"Lessee." Section 2A103.

"Lessee in ordinary course of business." Section 2A103.

"Lessor." Section 2A103.

"Lessor's residual interest." Section 2A103.

"Letter of credit." Section 5102.

"Merchant." Section 2104.

"Negotiable instrument." Section 3104.

"Nominated person." Section 5102.

"Note." Section 3104.

"Proceeds of a letter of credit." Section 5114.

"Prove." Section 3103.

"Sale." Section 2106.

"Securities account." Section 8501.

"Securities intermediary." Section 8102.

"Security." Section 8102.

"Security certificate." Section 8102.

"Security entitlement." Section 8102.

"Uncertificated security." Section 8102.

(c) Division 1 definitions and principles.--Division 1 (relating to general provisions) contains general definitions and principles of construction and interpretation applicable throughout this division.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days; June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended the defs. of "authenticate," "certificate of title," "jurisdiction of organization" and "registered organization" and added the def. of "public organic record" in subsec. (a).

2008 Amendment. Act 13 amended the defs. of "agricultural lien," "document" and "health-care-insurance receivable" and deleted the def. of "good faith" in subsec. (a) and added the defs. of "control" and "issuer" in subsec. (b).

Cross References. Section 9102 is referred to in sections 2103, 2A103, 8103 of this title; section 2812 of Title 66 (Public Utilities).



Section 9103 - Purchase-money security interest; application of payments; burden of establishing

§ 9103. Purchase-money security interest; application of

payments; burden of establishing.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Purchase-money collateral." Goods or software which secures a purchase-money obligation incurred with respect to that collateral. "Purchase-money obligation." An obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods.--A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory which is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase- money security interest.

(c) Purchase-money security interest in software.--A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest.--The security interest of a consignor in goods which are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment in nonconsumer-goods transaction.--In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(i) to obligations which are not secured; and

(ii) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in nonconsumer-goods transaction.--In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such even if:

(1) the purchase-money collateral also secures an obligation which is not a purchase-money obligation;

(2) collateral which is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated or restructured.

(g) Burden of proof in nonconsumer-goods transaction.--In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Nonconsumer-goods transactions; no inference.--The limitation of the rules in subsections (e), (f) and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.



Section 9104 - Control of deposit account

§ 9104. Control of deposit account.

(a) Requirements for control.--A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition.--A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

Cross References. Section 9104 is referred to in sections 9203, 9207, 9208, 9314, 9327, 9340, 9342, 9601, 9607 of this title.



Section 9105 - Control of electronic chattel paper

(a) General rule; control of electronic chattel paper.--A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control.--A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5) and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments which add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy which is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

Cross References. Section 9105 is referred to in sections 9203, 9207, 9208, 9314, 9330, 9601 of this title.



Section 9106 - Control of investment property

§ 9106. Control of investment property.

(a) Control under section 8106.--A person has control of a certificated security, an uncertificated security or a security entitlement as provided in section 8106 (relating to control).

(b) Control of commodity contract.--A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account.--A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

Cross References. Section 9106 is referred to in sections 9203, 9207, 9208, 9314, 9328, 9601 of this title.



Section 9107 - Control of letter-of-credit right

§ 9107. Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under section 5114(c) (relating to recognition of assignment of proceeds) or otherwise applicable law or practice.

Cross References. Section 9107 is referred to in sections 9203, 9207, 9208, 9314, 9329, 9601 of this title.



Section 9108 - Sufficiency of description

(a) Sufficiency of description.--Except as otherwise provided in subsections (c), (d) and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification.--Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in this title;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient.--A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property.--Except as otherwise provided in subsection (e), a description of a security entitlement, securities account or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient.--A description only by type of collateral defined in this title is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account.

Cross References. Section 9108 is referred to in section 9504 of this title; section 6222 of Title 12 (Commerce and Trade).



Section 9109 - Scope

(a) General scope of division.--Except as otherwise provided in subsections (c) and (d), this division applies to:

(1) a transaction, regardless of its form, which creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles or promissory notes;

(4) a consignment;

(5) a security interest arising under section 2401 (relating to passing of title; reservation for security; limited application of section), 2505 (relating to shipment by seller under reservation), 2711(c) (relating to security interest of buyer in rejected goods) or 2A508(e) (relating to security interest in goods in lessee's possession), as provided in section 9110 (relating to security interests arising under Division 2 or 2A); and

(6) a security interest arising under section 4210 (relating to security interest of collecting bank in items, accompanying documents and proceeds) or 5118 (relating to security interest of issuer or nominated person).

(b) Security interest in secured obligation.--The application of this division to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this division does not apply.

(c) Extent to which division does not apply.--This division does not apply to the extent that:

(1) a statute, regulation or treaty of the United States preempts this division;

(2) another statute of this Commonwealth expressly governs the creation, perfection, priority or enforcement of a security interest created by the Commonwealth or a governmental unit of the Commonwealth;

(3) a statute of another state, a foreign country or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority or enforcement of a security interest created by the state, country or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 5114 (relating to assignment of proceeds).

(d) Inapplicability of division.--This division does not apply to any of the following:

(1) A landlord's lien other than an agricultural lien.

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials. Section 9333 (relating to priority of certain liens arising by operation of law) applies with respect to priority of the lien.

(3) An assignment of a claim for wages, salary or other compensation of an employee.

(4) A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose.

(5) An assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only.

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract.

(7) An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness.

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment. Sections 9315 (relating to secured party's rights on disposition of collateral and in proceeds) and 9322 (relating to priorities among conflicting security interests in and agricultural liens on same collateral) apply with respect to proceeds and priorities in proceeds.

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment which was collateral.

(10) A right of recoupment or set-off. However:

(i) section 9340 (relating to effectiveness of right of recoupment or set-off against deposit account) applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(ii) section 9404 (relating to rights acquired by assignee; claims and defenses against assignee) applies with respect to defenses or claims of an account debtor.

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(i) liens on real property in sections 9203 (relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites) and 9308 (relating to when security interest or agricultural lien is perfected; continuity of perfection);

(ii) fixtures in section 9334 (relating to priority of security interests in fixtures and crops);

(iii) fixture filings in sections 9501 (relating to filing office), 9502 (relating to contents of financing statement; record of mortgage as financing statement; time of filing financing statement), 9512 (relating to amendment of financing statement), 9516 (relating to what constitutes filing; effectiveness of filing) and 9519 (relating to numbering, maintaining and indexing records; communicating information provided in records); and

(iv) security agreements covering personal and real property in section 9604 (relating to procedure if security agreement covers real property or fixtures).

(12) An assignment of a claim arising in tort, other than a commercial tort claim. Sections 9315 and 9322 apply with respect to proceeds and priorities in proceeds.

(13) An assignment of a deposit account in a consumer transaction. Sections 9315 and 9322 apply with respect to proceeds and priorities in proceeds.

(14) A security interest in intangible transition property, as defined in 66 Pa.C.S. § 2812(g) (relating to approval of transition bonds), to the extent that such security interest is governed by 66 Pa.C.S. § 2812 rather than by this title.

Cross References. Section 9109 is referred to in section 2A303 of this title.



Section 9110 - Security interests arising under Division 2 or 2A

§ 9110. Security interests arising under Division 2 or 2A. A security interest arising under section 2401 (relating to passing of title; reservation for security; limited application of section), 2505 (relating to shipment by seller under reservation), 2711(c) (relating to security interest of buyer in rejected goods) or 2A508(e) (relating to security interest in goods in lessee's possession) is subject to this division. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if section 9203(b)(3) (relating to enforceability) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Division 2 (relating to sales) or 2A

(relating to leases); and

(4) the security interest has priority over a conflicting security interest created by the debtor.

Cross References. Section 9110 is referred to in sections 9109, 9203, 9322 of this title.






Chapter 92 - Effectiveness of Security Agreement, Attachment of Security Interest and Rights of Parties to Security Agreement

Chapter Notes

Enactment. Chapter 92 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions. Former Chapter 92, which related to validity of security agreement and rights of parties thereto, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 9201 - General effectiveness of security agreement

(a) General effectiveness.--Except as otherwise provided in this title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral and against creditors.

(b) Applicable consumer laws and other law.--A transaction subject to this division is subject to:

(1) any applicable rule of law which establishes a different rule for consumers;

(2) any other statute or regulation of the Commonwealth which regulates the rates, charges, agreements and practices for loans, credit sales or other extensions of credit; and

(3) any consumer protection statute or regulation of the Commonwealth.

(c) Other applicable law controls.--In case of conflict between this division and a rule of law, statute or regulation described in subsection (b), the rule of law, statute or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law.--This division does not:

(1) validate any rate, charge, agreement or practice which violates a rule of law, statute or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute or regulation to a transaction not otherwise subject to it.



Section 9202 - Title to collateral immaterial

§ 9202. Title to collateral immaterial. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of this division with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.



Section 9203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

(a) Attachment.--A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral unless an agreement expressly postpones the time of attachment.

(b) Enforceability.--Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if all of the following apply:

(1) Value has been given.

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party.

(3) One of the following conditions is met:

(i) The debtor has authenticated a security agreement which provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned.

(ii) The collateral is not a certificated security and is in the possession of the secured party under section 9313 (relating to when possession by or delivery to secured party perfects security interest without filing) pursuant to the debtor's security agreement.

(iii) The collateral is a certificated security in registered form, and the security certificate has been delivered to the secured party under section 8301 (relating to delivery) pursuant to the debtor's security agreement.

(iv) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights or electronic documents, and the secured party has control under section 7106 (relating to control of electronic document of title), 9104 (relating to control of deposit account), 9105 (relating to control of electronic chattel paper), 9106 (relating to control of investment property) or 9107 (relating to control of letter-of-credit right) pursuant to the debtor's security agreement.

(c) Other Title 13 provisions.--Subsection (b) is subject to sections 4210 (relating to security interest of collecting bank in items, accompanying documents and proceeds), 5118 (relating to security interest of issuer or nominated person), 9110 (relating to security interests arising under Division 2 or 2A) and 9206 (relating to security interest arising in purchase or delivery of financial asset).

(d) When person becomes bound by another person's security agreement.--A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this division or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound.--If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations.--The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 9315 (relating to secured party's rights on disposition of collateral and in proceeds) and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment.--The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

(h) Security entitlement carried in securities account.--The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account.--The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b)(3)(iv).

Cross References. Section 9203 is referred to in sections 4210, 5118, 9102, 9109, 9110, 9316, 9317, 9508, 9703, 9704, 9709 of this title.



Section 9204 - After-acquired property; future advances

§ 9204. After-acquired property; future advances.

(a) After-acquired collateral.--Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective.--A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value.--A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.



Section 9205 - Use or disposition of collateral permissible

§ 9205. Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent.--A security interest is not invalid or fraudulent against creditors solely because any of the following apply:

(1) The debtor has the right or ability to:

(i) use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

(ii) collect, compromise, enforce or otherwise deal with collateral;

(iii) accept the return of collateral or make repossessions; or

(iv) use, commingle or dispose of proceeds.

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed.--This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party.



Section 9206 - Security interest arising in purchase or delivery of financial asset

§ 9206. Security interest arising in purchase or delivery of

financial asset.

(a) Security interest when person buys through securities intermediary.--A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset.--The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction.--A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if all of the following apply:

(1) The security or other financial asset:

(i) in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(ii) is delivered under an agreement between persons in the business of dealing with such securities or financial assets.

(2) The agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery.--The security interest described in subsection (c) secures the obligation to make payment for the delivery.

Cross References. Section 9206 is referred to in sections 9203, 9309 of this title.



Section 9207 - Rights and duties of secured party having possession or control of collateral

§ 9207. Rights and duties of secured party having possession or

control of collateral.

(a) Duty of care when secured party in possession.--Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties and rights when secured party in possession.--Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral.

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage.

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled.

(4) The secured party may use or operate the collateral:

(i) for the purpose of preserving the collateral or its value;

(ii) as permitted by an order of a court having competent jurisdiction; or

(iii) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control.--Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under section 7106 (relating to control of electronic document of title), 9104 (relating to control of deposit account), 9105 (relating to control of electronic chattel paper), 9106 (relating to control of investment property) or 9107 (relating to control of letter-of-credit right):

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment.--If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(i) to charge back uncollected collateral; or

(ii) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral.

(2) Subsections (b) and (c) do not apply. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (c) intro. par.

Cross References. Section 9207 is referred to in sections 9601, 9602 of this title.



Section 9208 - Additional duties of secured party having control of collateral

§ 9208. Additional duties of secured party having control of

collateral.

(a) Applicability of section.--This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value.

(b) Duties of secured party after receiving demand from debtor.--Within ten days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under section 9104(a)(2) (relating to control of deposit account) shall send to the bank with which the deposit account is maintained an authenticated statement which releases the bank from any further obligation to comply with instructions originated by the secured party.

(2) A secured party having control of a deposit account under section 9104(a)(3) shall:

(i) pay the debtor the balance on deposit in the deposit account; or

(ii) transfer the balance on deposit into a deposit account in the debtor's name.

(3) A secured party, other than a buyer, having control of electronic chattel paper under section 9105 (relating to control of electronic chattel paper) shall:

(i) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(ii) if the debtor designates a custodian that is the designated custodian with whom or which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(iii) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

(4) A secured party having control of investment property under section 8106(d)(2) (relating to control of security entitlement) or 9106(b) (relating to control of commodity contract) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record which releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party.

(5) A secured party having control of a letter-of-credit right under section 9107 (relating to control of letter-of- credit right) shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party.

(6) A secured party having control of an electronic document shall:

(i) give control of the electronic document to the debtor or its designated custodian;

(ii) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(iii) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 added subsec. (b)(6).

Cross References. Section 9208 is referred to in section 9625 of this title.



Section 9209 - Duties of secured party if account debtor has been notified of assignment

§ 9209. Duties of secured party if account debtor has been

notified of assignment.

(a) Applicability of section.--Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations or otherwise give value.

(b) Duties of secured party after receiving demand from debtor.--Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under section 9406(a) (relating to discharge of account debtor; effect of notification) an authenticated record which releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales.--This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible.

Cross References. Section 9209 is referred to in section 9625 of this title.



Section 9210 - Request for accounting; request regarding list of collateral or statement of account

§ 9210. Request for accounting; request regarding list of

collateral or statement of account.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Request." A:

(1) request for an accounting;

(2) request regarding a list of collateral; or

(3) request regarding a statement of account. "Request for an accounting." A record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship which is the subject of the request. "Request regarding a list of collateral." A record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship which is the subject of the request. "Request regarding a statement of account." A record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship which is the subject of the request.

(b) Duty to respond to requests.--Subject to subsections (c), (d), (e) and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral.--A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed.--A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed.--A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses.--A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

Cross References. Section 9210 is referred to in sections 9602, 9625 of this title.






Chapter 93 - Perfection and Priority

Chapter Notes

Enactment. Chapter 93 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions. Former Chapter 93, which related to rights of third parties; perfected and unperfected security interests; rules of priority, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Cross References. Chapter 93 is referred to in sections 9705, 9707 of this title.

Cross References. Subchapter A is referred to in section 1301 of this title.



Section 9301 - Law governing perfection and priority of security interests

(a) General rule; location of debtor.--Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

(b) Possessory security interests; location of collateral.--While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a possessory security interest in that collateral.

(c) Fixture filings, timber to be cut, priority of nonpossessory tangible personal property security interests; location of collateral.--Except as otherwise provided in subsection (d), while collateral is located in a jurisdiction, the local law of that jurisdiction governs:

(1) perfection of a security interest in goods by filing a fixture filing;

(2) perfection of a security interest in timber to be cut; and

(3) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper.

(d) As-extracted collateral; location of wellhead or minehead.--The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral.

(e) Other exceptions.--The rules of this section are subject to:

(1) Section 9303 (relating to law governing perfection and priority of security interests in goods covered by certificate of title).

(2) Section 9304 (relating to law governing perfection and priority of security interests in deposit accounts).

(3) Section 9305 (relating to law governing perfection and priority of security interests in investment property).

(4) Section 9306 (relating to law governing perfection and priority of security interests in letter-of-credit rights).

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (c)(3).

Cross References. Section 9301 is referred to in section 9316 of this title.



Section 9302 - Law governing perfection and priority of agricultural liens

§ 9302. Law governing perfection and priority of agricultural

liens. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on the farm products.



Section 9303 - Law governing perfection and priority of security interests in goods covered by certificate of title

§ 9303. Law governing perfection and priority of security

interests in goods covered by certificate of title.

(a) Applicability of section.--This section applies to goods covered by a certificate of title even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title.--Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law.--The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

Cross References. Section 9303 is referred to in section 9301 of this title.



Section 9304 - Law governing perfection and priority of security interests in deposit accounts

§ 9304. Law governing perfection and priority of security

interests in deposit accounts.

(a) Law of bank's jurisdiction governs.--The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction.--The following rules determine a bank's jurisdiction for purposes of this chapter:

(1) If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this chapter or this division, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b)(1).

Cross References. Section 9304 is referred to in section 9301 of this title.



Section 9305 - Law governing perfection and priority of security interests in investment property

§ 9305. Law governing perfection and priority of security

interests in investment property.

(a) Governing law; general rules.--Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in section 8110(d) (relating to applicability; choice of law) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in section 8110(e) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction.--The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this chapter, this division or this title, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located.--The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

Cross References. Section 9305 is referred to in sections 9301, 9316 of this title.



Section 9306 - Law governing perfection and priority of security interests in letter-of-credit rights

§ 9306. Law governing perfection and priority of security

interests in letter-of-credit rights.

(a) Governing law; issuer's or nominated person's jurisdiction.--Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) Issuer's or nominated person's jurisdiction.--For purposes of this chapter, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 5116 (relating to choice of law and forum).

(c) When section not applicable.--This section does not apply to a security interest which is perfected only under section 9308(d) (relating to supporting obligation).

Cross References. Section 9306 is referred to in section 9301 of this title.



Section 9307 - Location of debtor

(a) Place of business.--As used in this section, the term "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules.--Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor which is an organization and has only one place of business is located at its place of business.

(3) A debtor which is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b).--Subsection (b) applies only if a debtor's residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc.--A person that ceases to exist, ceases to have a residence or ceases to have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under state law.--A registered organization which is organized under the law of a state is located in that state.

(f) Location of registered organization organized under Federal law; bank branches and agencies.--Except as otherwise provided in subsection (i), a registered organization which is organized under the law of the United States and a branch or agency of a bank which is not organized under the law of the United States or a state are located:

(1) in the state which the law of the United States designates, if the law designates a state of location;

(2) in the state which the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location, including by designating its main office, home office or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) Continuation of location: change in status of registered organization.--A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up or cancellation of the existence of the registered organization.

(h) Location of United States.--The location of the United States is the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state.--A branch or agency of a bank which is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) Location of foreign air carrier.--A foreign air carrier under the Federal Aviation Act of 1958 (Public Law 85-726, 72 Stat. 731), as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this chapter.--This section applies only for purposes of this chapter.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (f)(2).



Section 9308 - When security interest or agricultural lien is perfected; continuity of perfection

(a) Perfection of security interest.--Except as otherwise provided in this section and section 9309 (relating to security interest perfected upon attachment), a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 9310 (relating to when filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply) through 9316 (relating to effect of change in governing law) have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien.--An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 9310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods.--A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this division and is later perfected by another method under this division without an intermediate period when it was unperfected.

(d) Supporting obligation.--Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment.--Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account.--Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account.-- Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (a).

Cross References. Section 9308 is referred to in sections 9109, 9306, 9310, 9312 of this title; sections 1134, 7712.12 of Title 75 (Vehicles).



Section 9309 - Security interest perfected upon attachment

§ 9309. Security interest perfected upon attachment. The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in section 9311(b)

(relating to perfection of security interests in property subject to certain statutes, regulations and treaties) with respect to consumer goods which are subject to a statute or treaty described in section 9311(a).

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles.

(3) A sale of a payment intangible.

(4) A sale of a promissory note.

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services.

(6) A security interest arising under section 2401

(relating to passing of title; reservation for security; limited application of section), 2505 (relating to shipment by seller under reservation), 2711(c) (relating to security interest of buyer in rejected goods) or 2A508(e) (relating to security interest in goods in lessee's possession) until the debtor obtains possession of the collateral.

(7) A security interest of a collecting bank arising under section 4210 (relating to security interest of collecting bank in items, accompanying documents and proceeds).

(8) A security interest of an issuer or nominated person arising under section 5118 (relating to security interest of issuer or nominated person).

(9) A security interest arising in the delivery of a financial asset under section 9206(c) (relating to security interest in payment against delivery transaction).

(10) A security interest in investment property created by a broker or securities intermediary.

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary.

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder.

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.

(14) A sale by an individual of an account that is a right to payment of winnings in a lottery or other game of chance. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 added par. (14).

Cross References. Section 9309 is referred to in sections 9308, 9310, 9323 of this title.



Section 9310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

(a) General rule: perfection by filing.--Except as otherwise provided in subsection (b) and section 9312(b) (relating to control or possession of certain collateral), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary.--The filing of a financing statement is not necessary to perfect a security interest:

(1) which is perfected under section:

(i) 9308(d) (relating to supporting obligation);

(ii) 9308(e) (relating to lien securing right to payment);

(iii) 9308(f) (relating to security entitlement carried in securities account); or

(iv) 9308(g) (relating to commodity contract carried in commodity account);

(2) which is perfected under section 9309 (relating to security interest perfected upon attachment) when it attaches;

(3) in property subject to a statute, regulation or treaty described in section 9311(a) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties);

(4) in goods in possession of a bailee which is perfected under section 9312(d)(1) or (2) (relating to goods covered by nonnegotiable document);

(5) in certificated securities, documents, goods or instruments which is perfected without filing, control or possession under section:

(i) 9312(e) (relating to temporary perfection: new value);

(ii) 9312(f) (relating to temporary perfection: goods or documents made available to debtor); or

(iii) 9312(g) (relating to temporary perfection: delivery of security certificate or instrument to debtor);

(6) in collateral in the secured party's possession under section 9313 (relating to when possession by or delivery to secured party perfects security interest without filing);

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under section 9313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights which is perfected by control under section 9314 (relating to perfection by control);

(9) in proceeds which is perfected under section 9315 (relating to secured party's rights on disposition of collateral and in proceeds); or

(10) which is perfected under section 9316 (relating to effect of change in governing law).

(c) Assignment of perfected security interest.--If a secured party assigns a perfected security interest or agricultural lien, a filing under this division is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days; June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (b)(10).

2008 Amendment. Act 13 amended subsec. (b)(5) intro. par. and (8).

Cross References. Section 9310 is referred to in sections 9102, 9308, 9311 of this title.



Section 9311 - Perfection of security interests in property subject to certain statutes, regulations and treaties

(a) Security interest subject to other law.--Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt section 9310(a) (relating to when filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply);

(2) a statute of this Commonwealth or regulations promulgated thereunder, to the extent such statute or regulations provide for a security interest to be indicated on certificate of title as a condition or result of perfection; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law.--Compliance with the requirements of a statute, regulation or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this division. Except as otherwise provided in subsection (d) and sections 9313 (relating to when possession by or delivery to secured party perfects security interest without filing) and 9316(d) and (e) (relating to effect of change in governing law) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection.--Except as otherwise provided in subsection (d) and section 9316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (a) are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this division.

(d) Inapplicability to certain inventory.--During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsecs. (a)(2) and (3) and (b).

Cross References. Section 9311 is referred to in sections 9308, 9309, 9310, 9316, 9334, 9335, 9337, 9505, 9611, 9621 of this title; section 5323 of Title 30 (Fish); sections 7712.8, 7712.13 of Title 75 (Vehicles).



Section 9312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession

§ 9312. Perfection of security interests in chattel paper,

deposit accounts, documents, goods covered by

documents, instruments, investment property, letter-

of-credit rights and money; perfection by permissive

filing; temporary perfection without filing or

transfer of possession.

(a) Perfection by filing permitted.--A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing.

(b) Control or possession of certain collateral.--Except as otherwise provided in section 9315(c) (relating to perfection of security interest in proceeds) and (d) (relating to continuation of perfection) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under section 9314 (relating to perfection by control);

(2) except as otherwise provided in section 9308(d)

(relating to supporting obligation), a security interest in a letter-of-credit right may be perfected only by control under section 9314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under section 9313

(relating to when possession by or delivery to secured party perfects security interest without filing).

(c) Goods covered by negotiable document.--While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest which becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document.--While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value.--A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor.--A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor.--A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal or registration of transfer.

(h) Expiration of temporary perfection.--After the 20-day period specified in subsection (e), (f) or (g) expires, perfection depends upon compliance with this division. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (e).

Cross References. Section 9312 is referred to in sections 9308, 9310, 9323, 9324 of this title.



Section 9313 - When possession by or delivery to secured party perfects security interest without filing

(a) Perfection by possession or delivery.--Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery under section 8301 (relating to delivery).

(b) Goods covered by certificate of title.--With respect to goods covered by a certificate of title issued by the Commonwealth, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in section 9316(d) (relating to effect of change in governing law).

(c) Collateral in possession of person other than debtor.--With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtor's business when:

(1) the person in possession authenticates a record acknowledging that the person holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that the person will hold possession of the collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection.--If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection.--A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 8301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required.--A person in possession of collateral is not required to acknowledge that the person holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation.--If a person acknowledges that the person holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or section 8301(a) (relating to delivery of certificated security) even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this division otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor.--A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation.--A secured party does not relinquish possession even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this division otherwise provides.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days; June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (b).

2008 Amendment. Act 13 amended subsec. (a).

Cross References. Section 9313 is referred to in sections 9203, 9308, 9310, 9311, 9312, 9316, 9320, 9328 of this title.



Section 9314 - Perfection by control

§ 9314. Perfection by control.

(a) Perfection by control.--A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents may be perfected by control of the collateral under section 7106 (relating to control of electronic document of title), 9104 (relating to control of deposit account), 9105 (relating to control of electronic chattel paper), 9106 (relating to control of investment property) or 9107 (relating to control of letter- of-credit right).

(b) Specified collateral: time of perfection by control; continuation of perfection.--A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights or electronic documents is perfected by control under section 7106, 9104, 9105 or 9107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property: time of perfection by control; continuation of perfection.--A security interest in investment property is perfected by control under section 9106 from the time the secured party obtains control and remains perfected by control until both of the following paragraphs apply:

(1) The secured party does not have control.

(2) One of the following occurs:

(i) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate.

(ii) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner.

(iii) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsecs. (a) and (b).

Cross References. Section 9314 is referred to in sections 9308, 9310, 9312, 9327, 9328, 9329 of this title.



Section 9315 - Secured party's rights on disposition of collateral and in proceeds

§ 9315. Secured party's rights on disposition of collateral and

in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds.--Except as otherwise provided in this division and in section 2403(b) (relating to transfer by merchant entrusted with possession of goods):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable.--Proceeds which are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by section 9336 (relating to commingled goods); and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this division with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds.--A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection.--A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless one of the following paragraphs applies:

(1) The conditions set forth in all of the following subparagraphs are satisfied:

(i) A filed financing statement covers the original collateral.

(ii) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed.

(iii) The proceeds are not acquired with cash proceeds.

(2) The proceeds are identifiable cash proceeds.

(3) The security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected.--If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under section 9515 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement) or is terminated under section 9513

(relating to termination statement); or

(2) the 21st day after the security interest attaches to the proceeds.

Cross References. Section 9315 is referred to in sections 9109, 9203, 9308, 9310, 9312, 9509, 9607 of this title; section 5323 of Title 30 (Fish); sections 1137, 7712.8 of Title 75 (Vehicles).



Section 9316 - Effect of change in governing law

(a) General rule: effect on perfection of change in governing law.--A security interest perfected pursuant to the law of the jurisdiction designated in section 9301(a) (relating to general rule: location of debtor) or 9305(c) (relating to when perfection governed by law of jurisdiction where debtor located) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction.--If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction.--A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from the Commonwealth.--Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from the Commonwealth remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interest becomes unperfected against purchasers.--A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under section 9311(b) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties) or 9313 (relating to when possession by or delivery to secured party perfects security interest without filing) are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from the Commonwealth; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary or commodity intermediary.--A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction.--If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law.--The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in section 9301(a) or 9305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 9301(a) or 9305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor.--If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in section 9301(a) or 9305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under section 9203(d) (relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 9301(a) or 9305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended the section heading and added subsecs. (h) and (i).

Cross References. Section 9316 is referred to in sections 9308, 9310, 9311, 9313, 9320, 9326 of this title; section 5323 of Title 30 (Fish); sections 1137, 7712.8 of Title 75 (Vehicles).



Section 9317 - Interests which take priority over or take free of security interest or agricultural lien

(a) Conflicting security interests and rights of lien creditors.--A security interest or agricultural lien is subordinate to the rights of all of the following:

(1) A person entitled to priority under section 9322 (relating to priorities among conflicting security interests in and agricultural liens on same collateral).

(2) Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(i) the security interest or agricultural lien is perfected; or

(ii) one of the conditions specified in section 9203(b)(3) (relating to enforceability) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery.--Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery.--Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral.--A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest.--Except as otherwise provided in sections 9320 (relating to buyer of goods) and 9321 (relating to licensee of general intangible and lessee of goods in ordinary course of business), if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days; June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsecs. (b) and (d).

Cross References. Section 9317 is referred to in section 2A307 of this title.



Section 9318 - No interest retained in right to payment which is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

§ 9318. No interest retained in right to payment which is sold;

rights and title of seller of account or chattel

paper with respect to creditors and purchasers.

(a) Seller retains no interest.--A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected.--For purposes of determining the rights of creditors of and purchasers for value of an account or chattel paper from a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.



Section 9319 - Rights and title of consignee with respect to creditors and purchasers

§ 9319. Rights and title of consignee with respect to creditors

and purchasers.

(a) Consignee has consignor's rights.--Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of and purchasers for value of goods from a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law.--For purposes of determining the rights of a creditor of a consignee, law other than this division determines the rights and title of a consignee while goods are in the consignee's possession if, under this chapter, a perfected security interest held by the consignor would have priority over the rights of the creditor.



Section 9320 - Buyer of goods

(a) Buyer in ordinary course of business.--Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods.--Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b).--To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by section 9316(a) and (b) (relating to effect of change in governing law).

(d) Buyer in ordinary course of business at wellhead or minehead.--A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected.--Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under section 9313 (relating to when possession by or delivery to secured party perfects security interest without filing).

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (c).

Cross References. Section 9320 is referred to in sections 7209, 7503, 9317 of this title.



Section 9321 - Licensee of general intangible and lessee of goods in ordinary course of business

§ 9321. Licensee of general intangible and lessee of goods in

ordinary course of business.

(a) Licensee in ordinary course of business.--As used in this section, the term "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business.--A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business.--A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor even if the security interest is perfected and the lessee knows of its existence.

Cross References. Section 9321 is referred to in sections 2A307, 7209, 7503, 9317 of this title.



Section 9322 - Priorities among conflicting security interests in and agricultural liens on same collateral

§ 9322. Priorities among conflicting security interests in and

agricultural liens on same collateral.

(a) General priority rules.--Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations.--For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations.--Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under section 9327 (relating to priority of security interests in deposit account), 9328 (relating to priority of security interests in investment property), 9329 (relating to priority of security interests in letter-of-credit right), 9330 (relating to priority of purchaser of chattel paper or instrument) or 9331 (relating to priority of rights of purchasers of instruments, documents and securities under other divisions; priority of interests in financial assets and security entitlements under Division 8) also has priority over a conflicting security interest in all of the following:

(1) Any supporting obligation for the collateral.

(2) Proceeds of the collateral if:

(i) the security interest in proceeds is perfected;

(ii) the proceeds are cash proceeds or of the same type as the collateral; and

(iii) in the case of proceeds which are proceeds of proceeds, all intervening proceeds are:

(A) cash proceeds;

(B) proceeds of the same type as the collateral; or

(C) an account relating to the collateral.

(d) First-to-file priority rule for certain collateral.-- Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d).--Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

(f) Limitations on subsections (a) through (e).--Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this chapter;

(2) section 4210 (relating to security interest of collecting bank in items, accompanying documents and proceeds);

(3) section 5118 (relating to security interest of issuer or nominated person); and

(4) section 9110 (relating to security interests arising under Division 2 or 2A).

(g) Priority under agricultural lien statute.--A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

Cross References. Section 9322 is referred to in sections 9109, 9317, 9323, 9324, 9325, 9328, 9330, 9709 of this title.



Section 9323 - Future advances

§ 9323. Future advances.

(a) When priority based on time of advance.--Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under section 9322(a)(1) (relating to general priority rules), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance which:

(1) is made while the security interest is perfected only:

(i) under section 9309 (relating to security interest perfected upon attachment) when it attaches; or

(ii) temporarily under any of the following sections:

(A) 9312(e) (relating to temporary perfection: new value);

(B) 9312(f) (relating to temporary perfection: goods or documents made available to debtor); or

(C) 9312(g) (relating to temporary perfection: delivery of security certificate or instrument to debtor); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 9309 or 9312(e), (f) or (g).

(b) Lien creditor.--Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables.--Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

(d) Buyer of goods.--Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods.--Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods.--Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods.--Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

Cross References. Section 9323 is referred to in sections 2A307, 9328 of this title.



Section 9324 - Priority of purchase-money security interests

§ 9324. Priority of purchase-money security interests.

(a) General rule: purchase-money priority.--Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 9327 (relating to priority of security interests in deposit account), a perfected security interest in its identifiable proceeds also has priority if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority.--Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory; has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper if so provided in section 9330 (relating to priority of purchaser of chattel paper or instrument); and, except as otherwise provided in section 9327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified.--Subsection (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under section 9312(f) (relating to temporary perfection: goods or documents made available to debtor), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority.--Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock which are farm products has priority over a conflicting security interest in the same livestock; and, except as otherwise provided in section 9327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured state also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified.--Subsection (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under section 9312(f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority.--Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral; and, except as otherwise provided in section 9327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests.--If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d) or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, section 9322(a) (relating to general priority rules) applies to the qualifying security interests.

Cross References. Section 9324 is referred to in section 9325 of this title.



Section 9325 - Priority of security interests in transferred collateral

§ 9325. Priority of security interests in transferred

collateral.

(a) Subordination of security interest in transferred collateral.--Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination.--Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under section 9322(a) (relating to general priority rules) or 9324

(relating to priority of purchase-money security interests); or

(2) arose solely under section 2711(c) (relating to security interest of buyer in rejected goods) or 2A508(e)

(relating to security interest in goods in lessee's possession).



Section 9326 - Priority of security interests created by new debtor

(a) Subordination of security interest created by new debtor.--Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement which would be ineffective to perfect the security interest but for the application of section 9316(i)(1) (relating to effect of change in governing law) or 9508 (relating to effectiveness of financing statement if new debtor becomes bound by security agreement) is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors.--The other provisions of this chapter determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)



Section 9327 - Priority of security interests in deposit account

§ 9327. Priority of security interests in deposit account. The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under section 9104 (relating to control of deposit account) has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and

(4), security interests perfected by control under section 9314 (relating to perfection by control) rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under section 9104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

Cross References. Section 9327 is referred to in sections 9322, 9324, 9330 of this title.



Section 9328 - Priority of security interests in investment property

§ 9328. Priority of security interests in investment property. The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest of a secured party having control of investment property under section 9106 (relating to control of investment property) has priority over a security interest of a secured party that does not have control over the investment property.

(2) Except as otherwise provided in paragraphs (3) and

(4), conflicting security interests held by secured parties each of which has control under section 9106 rank according to priority in time of:

(i) if the collateral is a security, obtaining control;

(ii) if the collateral is a security entitlement carried in a securities account and:

(A) if the secured party obtained control under section 8106(d)(1) (relating to control), the secured party's becoming the person for which the securities account is maintained;

(B) if the secured party obtained control under section 8106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(C) if the secured party obtained control through another person under section 8106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party; or

(iii) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in section 9106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under section 9313(a) (relating to perfection by possession or delivery) and not by control under section 9314 (relating to perfection by control) has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary or commodity intermediary which are perfected without control under section 9106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by sections 9322 (relating to priorities among conflicting security interests in and agricultural liens on same collateral) and 9323 (relating to future advances).

Cross References. Section 9328 is referred to in section 9322 of this title.



Section 9329 - Priority of security interests in letter-of-credit right

§ 9329. Priority of security interests in letter-of-credit

right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under section 9107

(relating to control of letter-of-credit right) has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under section 9314 (relating to perfection by control) rank according to priority in time of obtaining control.

Cross References. Section 9329 is referred to in section 9322 of this title.



Section 9330 - Priority of purchaser of chattel paper or instrument

§ 9330. Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds.--A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 9105 (relating to control of electronic chattel paper); and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests.--A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 9105 in good faith, in the ordinary course of the purchaser's business and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds.--Except as otherwise provided in section 9327 (relating to priority of security interests in deposit account), a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) section 9322 (relating to priorities among conflicting security interests in and agricultural liens on same collateral) provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority.--Except as otherwise provided in section 9331(a) (relating to rights under Divisions 3, 7 and 8 not limited), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value.--For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge.--For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Cross References. Section 9330 is referred to in sections 9322, 9324 of this title.



Section 9331 - Priority of rights of purchasers of instruments, documents and securities under other divisions; priority of interests in financial assets and security entitlements under Division 8

§ 9331. Priority of rights of purchasers of instruments,

documents and securities under other divisions;

priority of interests in financial assets and

security entitlements under Division 8.

(a) Rights under Divisions 3, 7 and 8 not limited.--This division does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Divisions 3 (relating to negotiable instruments), 7 (relating to warehouse receipts, bills of lading and other documents of title) and 8 (relating to investment securities).

(b) Protection under Division 8.--This division does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Division 8.

(c) Filing not notice.--Filing under this division does not constitute notice of a claim or defense to the holders, purchasers or persons described in subsections (a) and (b).

Cross References. Section 9331 is referred to in sections 9322, 9330 of this title.



Section 9332 - Transfer of money; transfer of funds from deposit account

§ 9332. Transfer of money; transfer of funds from deposit

account.

(a) Transferee of money.--A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account.--A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.



Section 9333 - Priority of certain liens arising by operation of law

§ 9333. Priority of certain liens arising by operation of law.

(a) Possessory lien.--As used in this section, the term "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien.--A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute which expressly provides otherwise.

Cross References. Section 9333 is referred to in section 9109 of this title.



Section 9334 - Priority of security interests in fixtures and crops

§ 9334. Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this division.--A security interest under this division may be created in goods which are fixtures or may continue in goods which become fixtures. A security interest does not exist under this division in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law.-- This division does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures.--In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority.--Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property.--A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if any of the following paragraphs apply:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(i) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(ii) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner.

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this division and the fixtures are readily removable:

(i) factory or office machines;

(ii) equipment which is not primarily used or leased for use in the operation of the real property; or

(iii) replacements of domestic appliances which are consumer goods.

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this division.

(4) The security interest is:

(i) created in a manufactured home in a manufactured-home transaction; and

(ii) perfected pursuant to a statute described in section 9311(a)(2) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties).

(f) Priority based on consent, disclaimer or right to remove.--A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f)(2) priority.--The priority of the security interest under subsection (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage.--A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops.--A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

Cross References. Section 9334 is referred to in section 9109 of this title.



Section 9335 - Accessions

§ 9335. Accessions.

(a) Creation of security interest in accession.--A security interest may be created in an accession and continues in collateral which becomes an accession.

(b) Perfection of security interest.--If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest.--Except as otherwise provided in subsection (d), the other provisions of this chapter determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute.--A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under section 9311(b) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties).

(e) Removal of accession after default.--After default, subject to Chapter 96 (relating to default), a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal.--A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



Section 9336 - Commingled goods

§ 9336. Commingled goods.

(a) Commingled goods.--As used in this section, the term "commingled goods" means goods which are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such.--A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass which results when goods become commingled goods.

(c) Attachment of security interest to product or mass.--If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest.--If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest which attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest.--Except as otherwise provided in subsection (f), the other provisions of this chapter determine the priority of a security interest which attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass.--If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest which is perfected under subsection (d) has priority over a security interest which is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

Cross References. Section 9336 is referred to in section 9315 of this title.



Section 9337 - Priority of security interests in goods covered by certificate of title

§ 9337. Priority of security interests in goods covered by

certificate of title. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, the Commonwealth issues a certificate of title which does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods which attaches, and is perfected under section 9311(b) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.



Section 9338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

§ 9338. Priority of security interest or agricultural lien

perfected by filed financing statement providing

certain incorrect information. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in section 9516(b)(5) (relating to what constitutes filing; effectiveness of filing) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments or a security certificate, receives delivery of the collateral. (Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended par. (2).

Cross References. Section 9338 is referred to in section 9520 of this title.



Section 9339 - Priority subject to subordination

§ 9339. Priority subject to subordination. This division does not preclude subordination by agreement by a person entitled to priority.



Section 9340 - Effectiveness of right of recoupment or set-off against deposit account

(a) Exercise of recoupment or set-off.--Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Recoupment or set-off not affected by security interest.--Except as otherwise provided in subsection (c), the application of this division to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective.--The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under section 9104(a)(3) (relating to requirements for control) if the set-off is based on a claim against the debtor.

Cross References. Section 9340 is referred to in sections 9109, 9341 of this title.



Section 9341 - Bank's rights and duties with respect to deposit account

§ 9341. Bank's rights and duties with respect to deposit

account. Except as otherwise provided in section 9340(c) (relating to when set-off ineffective) and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended or modified by:

(1) the creation, attachment or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.



Section 9342 - Bank's right to refuse to enter into or disclose existence of control agreement

§ 9342. Bank's right to refuse to enter into or disclose

existence of control agreement. This division does not require a bank to enter into an agreement of the kind described in section 9104(a)(2) (relating to requirements for control) even if its customer so requests or directs. A bank which has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.






Chapter 94 - Rights of Third Parties

Chapter Notes

Enactment. Chapter 94 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions. Former Chapter 94, which related to filing, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 9401 - Alienability of debtor's rights

(a) Other law governs alienability; exceptions.--Except as otherwise provided in subsections (b) and (c), whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this division.

(b) Agreement does not prevent transfer.--An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

(c) Exceptions.--Subsection (a) is also subject to the following:

(1) section 9406 (relating to discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective);

(2) section 9407 (relating to restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest);

(3) section 9408 (relating to restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective); and

(4) section 9409 (relating to restrictions on assignment of letter-of-credit rights ineffective).



Section 9402 - Secured party not obligated on contract of debtor or in tort

§ 9402. Secured party not obligated on contract of debtor or in

tort. The existence of a security interest, agricultural lien or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.



Section 9403 - Agreement not to assert defenses against assignee

§ 9403. Agreement not to assert defenses against assignee.

(a) Value.--As used in this section, the term "value" has the meaning provided in section 3303(a) (relating to value).

(b) Agreement not to assert claim or defense.--Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense which the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type which may be asserted against a person entitled to enforce a negotiable instrument under section 3305(a)

(relating to defenses and claims in recoupment).

(c) When subsection (b) not applicable.--Subsection (b) does not apply to defenses of a type which may be asserted against a holder in due course of a negotiable instrument under section 3305(b).

(d) Omission of required statement in consumer transaction.--In a consumer transaction, if a record evidences the account debtor's obligation, law other than this division requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses which the account debtor could assert against the original obligee and the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses which would have been available if the record included such a statement.

(e) Rule for individual under other law.--This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(f) Other law not displaced.--Except as otherwise provided in subsection (d), this section does not displace law other than this division which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.



Section 9404 - Rights acquired by assignee; claims and defenses against assignee

§ 9404. Rights acquired by assignee; claims and defenses

against assignee.

(a) Assignee's rights subject to terms, claims and defenses; exceptions.--Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction which gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee.--Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law.--This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(d) Omission of required statement in consumer transaction.--In a consumer transaction, if a record evidences the account debtor's obligation, law other than this division requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable.-- This section does not apply to an assignment of a health-care- insurance receivable.

Cross References. Section 9404 is referred to in section 9109 of this title.



Section 9405 - Modification of assigned contract

§ 9405. Modification of assigned contract.

(a) Effect of modification on assignee.--A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a).--Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under section 9406(a)

(relating to discharge of account debtor; effect of notification).

(c) Rule for individual under other law.--This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(d) Inapplicability to health-care-insurance receivable.-- This section does not apply to an assignment of a health-care- insurance receivable.



Section 9406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective

(a) Discharge of account debtor; effect of notification.--Subject to subsections (b) through (i), an account debtor on an account, chattel paper or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective.--Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned.

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this division.

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee even if:

(i) only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(ii) a portion has been assigned to another assignee; or

(iii) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment.--Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective.--Except as otherwise provided in subsections (e) and (j) and sections 2A303 (relating to alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights) and 9407 (relating to restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest) and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note.

(e) Inapplicability of subsection (d) to certain sales.--Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under section 9610 (relating to disposition of collateral after default) or an acceptance of collateral under section 9620 (relating to acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral).

(f) Legal restrictions on assignment generally ineffective.--Except as otherwise provided in subsection (j) and sections 2A303 and 9407 and subject to subsections (h) and (i), a rule of law, statute or regulation which prohibits, restricts or requires the consent of a government, governmental body or official or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(1) prohibits, restricts or requires the consent of the government, governmental body or official or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable.--Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law.--This section is subject to law other than this division which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(i) Inapplicability to health-care-insurance receivable.--This section does not apply to an assignment of a health-care-insurance receivable.

(j) Section prevails over inconsistent law.--

(1) Except as set forth in paragraphs (2), (3), (4) and (5), this section prevails over any inconsistent provision of any existing or future statute or regulation of the Commonwealth unless the provision is contained in a statute of the Commonwealth, refers expressly to this section and states that the provision prevails over this section.

(2) Subsection (f) does not apply to an account or chattel paper if the account debtor is the Commonwealth.

(3) Subsection (f) does not apply to the following:

(i) A claim or right to receive benefits under a workers' compensation act as compensation for personal injury or sickness, including a claim or right to receive benefits under the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act.

(ii) The act of June 21, 1939 (P.L.566, No.284), known as The Pennsylvania Occupational Disease Act.

(iii) Section 306 of the act of August 26, 1971 (P.L.351, No.91), known as the State Lottery Law.

(4) Subsections (d) and (f) do not apply to a claim or right to receive benefits from a special needs trust described in section 1917(d)(4) of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1396p(d)(4)).

(5) The limitations on restrictions of assignments contained in this section are inapplicable to transfers of structured settlement payment rights pursuant to the act of February 11, 2000 (P.L.1, No.1), known as the Structured Settlement Protection Act.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (e).

Cross References. Section 9406 is referred to in sections 2210, 9209, 9401, 9405, 9408 of this title.



Section 9407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

§ 9407. Restrictions on creation or enforcement of security

interest in leasehold interest or in lessor's

residual interest.

(a) Term restricting assignment generally ineffective.-- Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease.

(b) Effectiveness of certain terms.--Except as otherwise provided in section 2A303(g) (relating to requirements for prohibition of transfer in consumer lease), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment.--The creation, attachment, perfection or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer which materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of section 2A303(d) (relating to certain rights and remedies) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

Cross References. Section 9407 is referred to in sections 2A303, 9401, 9406 of this title.



Section 9408 - Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective

(a) Term restricting assignment generally ineffective.--Except as otherwise provided in subsections (b) and (e), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and which term prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment.--Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under section 9610 (relating to disposition of collateral after default) or an acceptance of collateral under section 9620 (relating to acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral).

(c) Legal restrictions on assignment generally ineffective.--Except as otherwise provided in subsection (e), a rule of law, statute or regulation which prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(1) would impair the creation, attachment or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c).--To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (c) would be effective under law other than this division but is ineffective under subsection (a) or (c), the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

(5) does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible.

(e) Section prevails over inconsistent law.--

(1) Except as set forth in paragraphs (2), (3) and (4), this section prevails over any inconsistent provision of any existing or future statute or regulation of the Commonwealth unless the provision is contained in a statute of the Commonwealth, refers expressly to this section and states that the provision prevails over this section.

(2) Subsection (c) does not apply to the provisions, claims and rights listed in section 9406(j)(3) (relating to discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective).

(3) Subsections (a) and (c) do not apply to the claims and rights described in section 9406(j)(4).

(4) The limitations on restrictions of assignments contained in this section are inapplicable to transfers of structured settlement payment rights pursuant to the act of February 11, 2000 (P.L.1, No.1), known as the Structured Settlement Protection Act.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (b).



Section 9409 - Restrictions on assignment of letter-of-credit rights ineffective

§ 9409. Restrictions on assignment of letter-of-credit rights

ineffective.

(a) Term or law restricting assignment generally ineffective.--A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit which prohibits, restricts or requires the consent of an applicant, issuer or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of- credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

(1) would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a).--To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this division or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party or accept payment or other performance from the secured party.

Cross References. Section 9409 is referred to in section 9401 of this title.






Chapter 95 - Filing

Chapter Notes

Enactment. Chapter 95 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions. Former Chapter 95, which related to default, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Cross References. Chapter 95 is referred to in sections 9705, 9706, 9805, 9806 of this title.



Section 9501 - Filing office

(a) Filing offices.--Except as otherwise provided in subsection (b), if the local law of this Commonwealth governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is one of the following:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property if:

(i) the collateral is as-extracted collateral or timber to be cut; or

(ii) the financing statement is filed as a fixture filing and the collateral is goods which are or are to become fixtures.

(2) The office of the Secretary of the Commonwealth in all other cases, including a case in which the collateral is goods which are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities.--The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of the Commonwealth. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

Cross References. Section 9501 is referred to in sections 9102, 9109, 9502, 9512, 9516, 9519, 9520, 9523, 9525, 9706, 9707, 9806, 9807 of this title.



Section 9502 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement

(a) Sufficiency of financing statement.--Subject to subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements.--Except as otherwise provided in section 9501(b) (relating to filing office for transmitting utilities), to be sufficient, a financing statement which covers as-extracted collateral or timber to be cut or which is filed as a fixture filing and covers goods which are or are to become fixtures must satisfy subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed in the real property records;

(3) provide a description of the real property to which the collateral is related; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement.--A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if all of the following apply:

(1) The record indicates the goods or accounts which it covers.

(2) The goods are or are to become fixtures related to the real property described in the record, or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut.

(3) The record satisfies the requirements for a financing statement in this section subject to the following:

(i) The record need not indicate that it is to be filed in the real property records.

(ii) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom section 9503(a)(4) (relating to name of debtor and secured party) applies.

(4) The record is duly recorded.

(d) Filing before security agreement or attachment.--A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (c).

Cross References. Section 9502 is referred to in sections 2A309, 9102, 9109, 9512, 9514, 9515, 9520, 9525 of this title.



Section 9503 - Name of debtor and secured party

(a) Sufficiency of debtor's name.--A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend or restate the registered organization's name.

(2) Subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative.

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(i) provides, as the name of the debtor:

(A) if the organic record of the trust specifies a name for the trust, the name specified; or

(B) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(ii) in a separate part of the financing statement:

(A) if the name is provided under subparagraph (i)(A), indicates that the collateral is held in a trust; or

(B) if the name is provided under subparagraph (i)(B), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates.

(4) Subject to subsection (g), if the debtor is an individual to whom the Department of Transportation has issued a driver's license which has not expired under 75 Pa.C.S. § 1510(a) (relating to issuance and content of driver's license) or an identification card under 75 Pa.C.S. § 1510(b), only if the financing statement provides the name of the individual which is indicated on:

(i) except as set forth in subparagraph (ii), the driver's license; or

(ii) if there is no driver's license, the identification card.

(5) If the debtor is an individual to whom paragraph (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor.

(6) In other cases:

(i) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(ii) if the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor-related information.--A financing statement which provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(6)(ii), names of partners, members, associates or other persons comprising the debtor.

(c) Debtor's trade name insufficient.--A financing statement which provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity.--Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties.--A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent.--The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under subsection (a)(2).

(g) Multiple driver's licenses.--If the department has issued to an individual more than one driver's license or identification card of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h) Definition.--As used in this section, the term "name of the settlor or testator" means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend or restate the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsecs. (a) and (b)(2) and added subsecs. (f), (g) and (h). Section 12 of Act 30 provided that, in order to implement the amendment of section 9503, the Department of State and the Department of Transportation shall coordinate development and maintenance of electronic systems for entering and searching data.

Cross References. Section 9503 is referred to in sections 9502, 9506, 9507, 9805 of this title.



Section 9504 - Indication of collateral

§ 9504. Indication of collateral. A financing statement sufficiently indicates the collateral which it covers if the financing statement provides:

(1) a description of the collateral pursuant to section 9108 (relating to sufficiency of description); or

(2) an indication that the financing statement covers all assets or all personal property.



Section 9505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions

§ 9505. Filing and compliance with other statutes and treaties

for consignments, leases, other bailments and other

transactions.

(a) Use of terms other than "debtor" and "secured party".--A consignor, lessor or other bailor of goods, a licensor or a buyer of a payment intangible or promissory note may file a financing statement or may comply with a statute or treaty described in section 9311(a) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties), using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer," "seller" or words of similar import, instead of the terms "secured party" and "debtor."

(b) Effect of financing statement under subsection (a).-- This chapter applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance which is equivalent to filing a financing statement under section 9311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer which attaches to the collateral is perfected by the filing or compliance.



Section 9506 - Effect of errors or omissions

§ 9506. Effect of errors or omissions.

(a) Minor errors and omissions.--A financing statement substantially satisfying the requirements of this chapter is effective even if it has minor errors or omissions unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading.--Except as otherwise provided in subsection (c), a financing statement which fails sufficiently to provide the name of the debtor in accordance with section 9503(a) (relating to sufficiency of debtor's name) is seriously misleading.

(c) Financing statement not seriously misleading.--If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement which fails sufficiently to provide the name of the debtor in accordance with section 9503(a), the name provided does not make the financing statement seriously misleading.

(d) Debtor's correct name.--For purposes of section 9508(b) (relating to effectiveness of financing statement if new debtor becomes bound by security agreement), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

Cross References. Section 9506 is referred to in sections 9507, 9508 of this title.



Section 9507 - Effect of certain events on effectiveness of financing statement

(a) Disposition.--A filed financing statement remains effective with respect to collateral which is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading.--Except as otherwise provided in subsection (c) and section 9508 (relating to effectiveness of financing statement if new debtor becomes bound by security agreement), a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 9506 (relating to effect of errors or omissions).

(c) Change in debtor's name.--If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under section 9503(a) (relating to name of debtor and secured party) so that the financing statement becomes seriously misleading under section 9506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (c).

Cross References. Section 9507 is referred to in section 9508 of this title.



Section 9508 - Effectiveness of financing statement if new debtor becomes bound by security agreement

§ 9508. Effectiveness of financing statement if new debtor

becomes bound by security agreement.

(a) Financing statement naming original debtor.--Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading.--If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement which is effective under subsection (a) to be seriously misleading under section 9506 (relating to effect of errors or omissions):

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before and within four months after the new debtor becomes bound under section 9203(d) (relating to when person becomes bound by another person's security agreement); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under section 9203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable.--This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under section 9507(a) (relating to disposition).

Cross References. Section 9508 is referred to in sections 9326, 9506, 9507 of this title.



Section 9509 - Persons entitled to file a record

§ 9509. Persons entitled to file a record.

(a) Person entitled to file record.--A person may file an initial financing statement, amendment which adds collateral covered by a financing statement or amendment which adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien which has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization.--By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement and an amendment covering:

(1) the collateral described in the security agreement; and

(2) property which becomes collateral under section 9315(a)(2) (relating to secured party's rights on disposition of collateral and in proceeds), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization.--By acquiring collateral in which a security interest or agricultural lien continues under section 9315(a)(1), a debtor authorizes the filing of an initial financing statement and an amendment covering the collateral and property which becomes collateral under section 9315(a)(2).

(d) Person entitled to file certain amendments.--A person may file an amendment other than an amendment which adds collateral covered by a financing statement or an amendment which adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by section 9513(a) or (c) (relating to termination statement), the debtor authorizes the filing and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record.--If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

Cross References. Section 9509 is referred to in sections 9510, 9512, 9518, 9625 of this title.



Section 9510 - Effectiveness of filed record

§ 9510. Effectiveness of filed record.

(a) Filed record effective if authorized.--A filed record is effective only to the extent that it was filed by a person that may file it under section 9509 (relating to persons entitled to file a record).

(b) Authorization by one secured party of record.--A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed.--A continuation statement which is not filed within the six-month period prescribed by section 9515(d) (relating to when continuation statement may be filed) is ineffective.

Cross References. Section 9510 is referred to in sections 9513, 9515 of this title.



Section 9511 - Secured party of record

§ 9511. Secured party of record.

(a) Secured party of record.--A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement which has been filed. If an initial financing statement is filed under section 9514(a) (relating to assignment reflected on initial financing statement), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record.--If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under section 9514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record.--A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.



Section 9512 - Amendment of financing statement

§ 9512. Amendment of financing statement.

(a) Amendment of information in financing statement.-- Subject to section 9509 (relating to persons entitled to file a record), a person may add or delete collateral covered by, continue or terminate the effectiveness of or, subject to subsection (e), otherwise amend the information provided in a financing statement by filing an amendment which:

(1) identifies by its file number the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in section 9501(a)(1) (relating to filing offices), provides the information specified in section 9502(b) (relating to real- property-related financing statements).

(b) Period of effectiveness not affected.--Except as otherwise provided in section 9515 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement), the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral.--A financing statement which is amended by an amendment which adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor.--A financing statement which is amended by an amendment which adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective.--An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

Cross References. Section 9512 is referred to in sections 9109, 9516 of this title.



Section 9513 - Termination statement

§ 9513. Termination statement.

(a) Consumer goods.--A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a).--To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral.--In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper which has been sold or goods which are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value;

(2) the financing statement covers accounts or chattel paper which has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods which were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement.--Except as otherwise provided in section 9510 (relating to effectiveness of filed record), upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in section 9510, for purposes of sections 9519(g) (relating to removal of debtor's name), 9522(a) (relating to post-lapse maintenance and retrieval of information) and 9523(c) (relating to communication of requested information), the filing with the filing office of a termination statement relating to a financing statement which indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

Cross References. Section 9513 is referred to in sections 9315, 9509, 9518, 9625 of this title.



Section 9514 - Assignment of powers of secured party of record

§ 9514. Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement.-- Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement.--Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies by its file number the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage.--An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under section 9502(c) (relating to record of mortgage as financing statement) may be made only by an assignment of record of the mortgage in the manner provided by law of this Commonwealth other than this title.

Cross References. Section 9514 is referred to in sections 9511, 9516, 9519 of this title.



Section 9515 - Duration and effectiveness of financing statement; effect of lapsed financing statement

(a) Five-year effectiveness.--Except as otherwise provided in subsections (b), (e), (f) and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction.--Except as otherwise provided in subsections (e), (f) and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement.--The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien which was perfected by the financing statement becomes unperfected unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed.--A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement.--Except as otherwise provided in section 9510 (relating to effectiveness of filed record), upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c) unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement.--If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement.--A record of a mortgage which is effective as a financing statement filed as a fixture filing under section 9502(c) (relating to record of mortgage as financing statement) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (f).

Cross References. Section 9515 is referred to in sections 9315, 9510, 9512, 9516, 9519, 9522, 9523, 9706, 9806 of this title.



Section 9516 - What constitutes filing; effectiveness of filing

(a) What constitutes filing.--Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur.--Filing does not occur with respect to a record which a filing office refuses to accept because one of the following paragraphs applies:

(1) The record is not communicated by a method or medium of communication authorized by the filing office.

(2) An amount equal to or greater than the applicable filing fee is not tendered.

(3) The filing office is unable to index the record because of a reason stated in one of the following subparagraphs:

(i) In the case of an initial financing statement, the record does not provide a name for the debtor.

(ii) In the case of an amendment or information statement, the record:

(A) does not identify the initial financing statement as required by section 9512 (relating to amendment of financing statement) or 9518 (relating to claim concerning inaccurate or wrongfully filed record), as applicable; or

(B) identifies an initial financing statement whose effectiveness has lapsed under section 9515 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement).

(iii) In the case of an initial financing statement which provides the name of a debtor identified as an individual or an amendment which provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname.

(iv) In the case of a record filed in the filing office described in section 9501(a)(1) (relating to filing offices), the record does not provide a sufficient description of the real property to which it relates.

(4) In the case of an initial financing statement or an amendment which adds a secured party of record, the record does not provide a name and mailing address for the secured party of record.

(5) In the case of an initial financing statement or an amendment which provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not do both of the following:

(i) Provide a mailing address for the debtor.

(ii) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization.

(iii) (Deleted by amendment).

(6) In the case of an assignment reflected in an initial financing statement under section 9514(a) (relating to assignment reflected on initial financing statement) or an amendment filed under section 9514(b) (relating to assignment of filed financing statement), the record does not provide a name and mailing address for the assignee.

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by section 9515(d) (relating to when continuation statement may be filed).

(c) Rules applicable to subsection (b).--For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information; and

(2) a record which does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 9512, 9514 or 9518, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record.--A record which is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral that gives value in reasonable reliance upon the absence of the record from the files.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (b)(3)(ii) intro. par. and (iii) and (5) intro. par. and (ii) and deleted subsec. (b)(5)(iii).

Cross References. Section 9516 is referred to in sections 9109, 9338, 9520, 9521 of this title; section 154 of Title 15 (Corporations and Unincorporated Associations).



Section 9517 - Effect of indexing errors

§ 9517. Effect of indexing errors. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.



Section 9518 - Claim concerning inaccurate or wrongfully filed record

(a) Statement with respect to record indexed under person's name.--A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a).-- An information statement under subsection (a) must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record.--A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under section 9509(d) (relating to persons entitled to file a record).

(d) Contents of statement under subsection (c).--An information statement under subsection (c) must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under section 9509(d).

(e) Record not affected by information statement.--Except as provided in subsection (f), the filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

(f) Fraudulent financing statements.--

(1) The Department of State may conduct an administrative hearing to determine if an initial financing statement was fraudulently filed in accordance with the following:

(i) The hearing shall be conducted in accordance with 2 Pa.C.S. (relating to Administrative Law and Procedure). The department shall determine the initial financing statement to be fraudulently filed for purposes of this subsection if it determines that no rational basis exists under section 9509 entitling the person to file the initial financing statement and it appears that the person filed the initial financing statement with intent to annoy, harass or harm the debtor.

(ii) If the department determines that the initial financing statement was fraudulently filed and no timely appeal of the determination was filed, the department shall file an information statement with respect to the initial financing statement indexed there. In addition to complying with the requirements of subsection (b), the information statement filed by the department under this paragraph shall state all of the following:

(A) the correction statement was filed by the department under this subsection;

(B) the department has determined that the initial financing statement was fraudulently filed and that the person had the right to appeal the decision to a court of competent jurisdiction;

(C) the initial financing statement found to be fraudulently filed may be ineffective; and

(D) the reasons why the department found the initial financing statement to have been fraudulently filed.

(iii) An information statement filed by the department in accordance with paragraph (ii) creates a rebuttable presumption that the initial financing statement found to be fraudulently filed is ineffective.

(iv) A person adversely affected by a determination of the department under paragraph (i) may appeal the determination in accordance with 2 Pa.C.S. § 702 (relating to appeals).

(v) If the department determines that the initial financing statement was fraudulently filed and the determination is appealed to Commonwealth Court, the department shall file an information statement with respect to the initial financing statement indexed there only upon affirmation by the court of its determination. In addition to complying with the requirements of subsection (b), the information statement shall state all of the following:

(A) the information statement was filed by the department under this subsection;

(B) the department has determined that the initial financing statement was fraudulently filed and that the person had the right to appeal the decision to a court of competent jurisdiction;

(C) the initial financing statement found to be fraudulently filed is ineffective; and

(D) the reasons why the department found the initial financing statement to have been fraudulently filed.

(vi) If the department files an information statement with respect to the initial financing statement indexed there under this subsection, it shall refer the matter for criminal prosecution to the Office of Attorney General pursuant to 18 Pa.C.S. § 4911 (relating to tampering with public records or information).

(2) Nothing in this subsection limits the rights or remedies the debtor may have with respect to an initial financing statement that has been fraudulently filed. Nothing in this subsection limits the effectiveness of any termination or information statement filed by a debtor under sections 9509(d)(2) and 9513 (relating to termination statement) or the rights of a debtor under section 9625 (relating to remedies for secured party's failure to comply with division).

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsecs. (a) and (b) heading, intro. par. and (2), relettered and amended former subsec. (c) to present subsec. (e), relettered former subsec. (d) to subsec. (f) and amended (1)(i), (ii) intro. par., (iii), (v) intro. par. and (A) and (vi) and (2) and added subsecs. (c) and (d).

Cross References. Section 9518 is referred to in section 9516 of this title.



Section 9519 - Numbering, maintaining and indexing records; communicating information provided in records

(a) Filing office duties.--For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record which bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d) and (e).

(b) File number.--Except as provided in subsection (i), a file number assigned after January 1, 2002, must include a digit which:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single digit or transpositional error.

(c) Indexing: general.--Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner which associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record which provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name which was not previously provided.

(d) Indexing: real-property-related financing statement.--If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this Commonwealth provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real-property-related assignment.--If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under section 9514(a) (relating to assignment reflected on initial financing statement) or an amendment filed under section 9514(b) (relating to assignment of filed financing statement):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this Commonwealth provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability.--The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name.--The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 9515 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement) with respect to all secured parties of record.

(h) Timeliness of filing office performance.--Except as provided in subsection (i), the filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule but not later than five business days after the filing office receives the record in question.

(i) Inapplicability to real-property-related filing office.--Subsections (b) and (h) do not apply to a filing office described in section 9501(a)(1) (relating to filing offices).

Cross References. Section 9519 is referred to in sections 9102, 9109, 9513, 9523 of this title.



Section 9520 - Acceptance and refusal to accept record

§ 9520. Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record.--A filing office shall refuse to accept a record for filing for a reason set forth in section 9516(b) (relating to refusal to accept record; filing does not occur) and may refuse to accept a record for filing only for a reason set forth in section 9516(b).

(b) Communication concerning refusal.--If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing- office rule but, in the case of a filing office described in section 9501(a)(2) (relating to filing offices), in no event more than five business days after the filing office receives the record.

(c) When filed financing statement effective.--A filed financing statement satisfying section 9502(a) and (b) (relating to contents of financing statement; record of mortgage as financing statement; time of filing financing statement) is effective even if the filing office is required to refuse to accept it for filing under subsection (a). However, section 9338 (relating to priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information) applies to a filed financing statement providing information described in section 9516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors.--If a record communicated to a filing office provides information which relates to more than one debtor, this chapter applies as to each debtor separately.

Cross References. Section 9520 is referred to in section 154 of Title 15 (Corporations and Unincorporated Associations).



Section 9521 - Uniform form of written financing statement and amendment

§ 9521. Uniform form of written financing statement and

amendment.

(a) Initial financing statement form.--A filing office which accepts written records may not refuse to accept a written initial financing statement in the form and format set forth in the final official text of the 1999 revisions to Article 9 of the Uniform Commercial Code promulgated by The American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in section 9516(b) (relating to refusal to accept record; filing does not occur).

(b) Amendment form.--A filing office which accepts written records may not refuse to accept a written record in the form and format set forth in the final official text of the 1999 revisions to Article 9 of the Uniform Commercial Code promulgated by The American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in section 9516(b).



Section 9522 - Maintenance and destruction of records

§ 9522. Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information.-- The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under section 9515 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement) with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records.--Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

Cross References. Section 9522 is referred to in sections 9513, 9523 of this title.



Section 9523 - Information from filing office; sale or license of records

§ 9523. Information from filing office; sale or license of

records.

(a) Acknowledgment of filing written record.--If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to section 9519(a)(1) (relating to numbering, maintaining and indexing records; communicating information provided in records) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to section 9519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record.--If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment which provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to section 9519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information.--The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement which:

(i) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(ii) has not lapsed under section 9515 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement) with respect to all secured parties of record; and

(iii) if the request so states, has lapsed under section 9515 and a record of which is maintained by the filing office under section 9522(a) (relating to post- lapse maintenance and retrieval of information).

(2) The date and time of filing of each financing statement.

(3) The information provided in each financing statement.

(d) Medium for communicating information.--In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) Timeliness of filing office performance.--

(1) Except as set forth in paragraph (2), the filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(2) A filing office described in section 9501(a)(2)

(relating to filing offices) shall perform the acts required by subsections (a) through (d) not later than five business days after the filing office receives the request.

(f) Public availability of records.--At least weekly, the filing office described in section 9501(a)(2) shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this chapter in every medium from time to time available to the filing office.

Cross References. Section 9523 is referred to in section 9513 of this title.



Section 9524 - Delay by filing office

§ 9524. Delay by filing office. Delay by the filing office beyond a time limit prescribed by this chapter is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.



Section 9525 - Fees

(a) Initial financing statement or other record.--Except as otherwise provided in subsections (c) and (d):

(1) The fee for filing and indexing a record under this chapter shall be as follows:

(i) For a record communicated to a filing office described in section 9501(a)(1) (relating to filing office), $48.

(ii) For a record communicated to a filing office described in section 9501(a)(2), $12.

(2) The amount of the fee for filing and indexing the record is not affected by the number of names to be indexed or the number of pages in the record.

(b) Response to information request.--Except as otherwise provided in subsection (d), the fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, shall be as follows:

(1) The basic charge is $12.

(2) If the filing office responds to the request in writing, there is an additional charge of:

(i) no charge per record found;

(ii) $2 per page of copies; and

(iii) if certification is requested, $28.

(c) Record of mortgage.--This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under section 9502(c) (relating to record of mortgage as financing statement). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

(d) Variation by regulation.--Within 90 days of the effective date of this subsection, the Department of State shall promulgate regulations regarding the fees required by subsections (a) and (b). The department shall establish fees required by subsection (a)(1)(i) that generate revenue equivalent to the amount collected from UCC filing fees by all counties during calendar year 2000. The department shall establish fees required by subsection (a)(1)(ii) which generate revenue equivalent to the amount collected from UCC filing fees and deposited in the General Fund and the Corporation Bureau Restricted Account during fiscal year 1999-2000. Changes in the fees shall be promulgated as a final-form regulation with proposed rulemaking omitted in accordance with the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act. After July 1, 2001, the department may promulgate regulations in accordance with the Regulatory Review Act regarding the fees required by subsections (a) and (b) for services rendered by the department. Fee regulations promulgated by the department under this subsection shall supersede the fees listed in subsections (a) and (b).

Effective Date. Section 30(1)(i) of Act 18 of 2001 provided that subsec. (d) shall take effect immediately.

Fee Schedule. Section 3.1 of Act 34 of 2001 provided that the Department of State is authorized to prescribe a temporary fee schedule to implement section 9525.

Cross References. Section 9525 is referred to in section 9710 of this title; sections 133, 153, 155 of Title 15 (Corporations and Unincorporated Associations).



Section 9526 - Filing-office rules

§ 9526. Filing-office rules.

(a) Adoption of filing-office rules.--The Department of State shall promulgate rules to implement this division. The filing-office rules must be consistent with this division.

(b) Harmonization of rules.--To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions which enact substantially this chapter and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions which enact substantially this chapter, the department, so far as is consistent with the purposes, policies and provisions of this division, in promulgating filing-office rules, shall:

(1) consult with filing offices in other jurisdictions which enact substantially this chapter;

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of and the technology used by filing offices in other jurisdictions which enact substantially this chapter.

Cross References. Section 9526 is referred to in section 9102 of this title.



Section 9527 - Duty to report

§ 9527. Duty to report. The Department of State shall report by October 31 of every even-numbered year to the Governor and the General Assembly on the operation of the filing office. The report must contain a statement of the extent to which:

(1) the filing-office rules are not in harmony with the rules of filing offices in other jurisdictions which enact substantially this chapter and the reasons for these variations; and

(2) the filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization and the reasons for these variations.






Chapter 96 - Default

Chapter Notes

Enactment. Chapter 96 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Cross References. Chapter 96 is referred to in section 9335 of this title.



Section 9601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes

(a) Rights of secured party after default.--After default, a secured party has the rights provided in this chapter and, except as otherwise provided in section 9602 (relating to waiver and variance of rights and duties), those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control.--A secured party in possession of collateral or control of collateral under section 7106 (relating to control of electronic document of title), 9104 (relating to control of deposit account), 9105 (relating to control of electronic chattel paper), 9106 (relating to control of investment property) or 9107 (relating to control of letter-of-credit right) has the rights and duties provided in section 9207 (relating to rights and duties of secured party having possession or control of collateral).

(c) Rights cumulative; simultaneous exercise.--The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor.--Except as otherwise provided in subsection (g) and section 9605 (relating to unknown debtor or secondary obligor), after default, a debtor and an obligor have the rights provided in this chapter and by agreement of the parties.

(e) Lien of levy after judgment.--If a secured party has reduced its claim to judgment, the lien of any levy which may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) the date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) Execution sale.--A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this division.

(g) Consignor or buyer of certain rights to payment.--Except as otherwise provided in section 9607(c) (relating to commercially reasonable collection and enforcement), this chapter imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment. Act 13 amended subsec. (b).



Section 9602 - Waiver and variance of rights and duties

§ 9602. Waiver and variance of rights and duties. Except as otherwise provided in section 9624 (relating to waiver), to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in:

(1) section 9207(b)(4)(iii) (relating to expenses, risks, duties and rights when secured party in possession);

(2) section 9210 (relating to request for accounting; request regarding list of collateral or statement of account);

(3) section 9607(c) (relating to commercially reasonable collection and enforcement);

(4) sections 9608(a) (relating to application of proceeds, surplus and deficiency if obligation secured) and 9615(c) (relating to application of noncash proceeds) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

(5) sections 9608(a) and 9615(d) (relating to surplus or deficiency if obligation secured) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) section 9609 (relating to secured party's right to take possession after default) to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) sections 9610(b) (relating to commercially reasonable disposition), 9611 (relating to notification before disposition of collateral), 9613 (relating to contents and form of notification before disposition of collateral: general) and 9614 (relating to contents and form of notification before disposition of collateral: consumer-goods transaction);

(8) section 9615(f) (relating to calculation of surplus or deficiency in disposition to person related to secured party);

(9) section 9616 (relating to explanation of calculation of surplus or deficiency);

(10) sections 9620 (relating to acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral), 9621 (relating to notification of proposal to accept collateral) and 9622 (relating to effect of acceptance of collateral);

(11) section 9623 (relating to right to redeem collateral);

(12) section 9624 (relating to waiver); and

(13) sections 9625 (relating to remedies for secured party's failure to comply with division) and 9626 (relating to action in which deficiency or surplus is in issue).

Cross References. Section 9602 is referred to in sections 9601, 9603 of this title.



Section 9603 - Agreement on standards concerning rights and duties

§ 9603. Agreement on standards concerning rights and duties.

(a) Agreed standards.--The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in section 9602 (relating to waiver and variance of rights and duties) if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace.-- Subsection (a) does not apply to the duty under section 9609 (relating to secured party's right to take possession after default) to refrain from breaching the peace.



Section 9604 - Procedure if security agreement covers real property or fixtures

§ 9604. Procedure if security agreement covers real property or

fixtures.

(a) Enforcement: personal and real property.--If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this chapter as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this chapter do not apply.

(b) Enforcement: fixtures.--Subject to subsection (c), if a security agreement covers goods which are or become fixtures, a secured party may proceed:

(1) under this chapter; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this chapter do not apply.

(c) Removal of fixtures.--Subject to the other provisions of this chapter, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal.--A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Cross References. Section 9604 is referred to in section 9109 of this title.



Section 9605 - Unknown debtor or secondary obligor

§ 9605. Unknown debtor or secondary obligor. A secured party does not owe a duty based on its status as secured party to any of the following:

(1) A person that is a debtor or obligor unless the secured party knows:

(i) that the person is a debtor or obligor;

(ii) the identity of the person; and

(iii) how to communicate with the person.

(2) A secured party or lienholder that has filed a financing statement against a person unless the secured party knows:

(i) that the person is a debtor; and

(ii) the identity of the person.

Cross References. Section 9605 is referred to in section 9601 of this title.



Section 9606 - Time of default for agricultural lien

§ 9606. Time of default for agricultural lien. For purposes of this chapter, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.



Section 9607 - Collection and enforcement by secured party

(a) Collection and enforcement generally.--If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under section 9315 (relating to secured party's rights on disposition of collateral and in proceeds);

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor and with respect to any property which secures the obligations of the account debtor or other person obligated on the collateral;

(4) if the secured party holds a security interest in a deposit account perfected by control under section 9104(a)(1) (relating to requirements for control), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if the secured party holds a security interest in a deposit account perfected by control under section 9104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage.--If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement which creates or provides for a security interest in the obligation secured by the mortgage.

(2) The secured party's sworn affidavit in recordable form stating that:

(i) a default has occurred with respect to the obligation secured by the mortgage; and

(ii) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement.--A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement.--A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected.--This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.

(June 27, 2013, P.L.154, No.30, eff. July 1, 2013)

2013 Amendment. Act 30 amended subsec. (b)(2)(i).

Cross References. Section 9607 is referred to in sections 9601, 9602, 9608, 9623 of this title.



Section 9608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

§ 9608. Application of proceeds of collection or enforcement;

liability for deficiency and right to surplus.

(a) Application of proceeds, surplus and deficiency if obligation secured.--If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 9607 (relating to collection and enforcement by secured party) in the following order to:

(i) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(ii) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(iii) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(iii).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under section 9607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment.--If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus and the obligor is not liable for any deficiency.

Cross References. Section 9608 is referred to in section 9602 of this title.



Section 9609 - Secured party's right to take possession after default

§ 9609. Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises.--After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under section 9610 (relating to disposition of collateral after default).

(b) Judicial and nonjudicial process.--A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process if it proceeds without breach of the peace.

(c) Assembly of collateral.--If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

Cross References. Section 9609 is referred to in sections 9102, 9602, 9603 of this title.



Section 9610 - Disposition of collateral after default

(a) Disposition after default.--After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition.--Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels and at any time and place and on any terms.

(c) Purchase by secured party.--A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind which is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition.--A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties.--A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner which would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties.--A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment or the like in this disposition" or uses words of similar import.

Cross References. Section 9610 is referred to in sections 9408, 9602, 9609, 9611, 9615, 9616, 9618, 9620, 9623 of this title.



Section 9611 - Notification before disposition of collateral

§ 9611. Notification before disposition of collateral.

(a) Notification date.--As used in this section, the term "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required.--Except as otherwise provided in subsection (d), a secured party that disposes of collateral under section 9610 (relating to disposition of collateral after default) shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified.--To comply with subsection (b), the secured party shall send an authenticated notification of disposition to all of the following:

(1) The debtor.

(2) Any secondary obligor.

(3) If the collateral is other than consumer goods, all of the following:

(i) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral.

(ii) Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement which:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date.

(iii) Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in section 9311(a)

(relating to security interest subject to other law).

(d) Subsection (b) inapplicable: perishable collateral; recognized market.--Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(ii).--A secured party complies with the requirement for notification prescribed by subsection (c)(3)(ii) if both of the following paragraphs apply:

(1) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(ii).

(2) Before the notification date, the secured party:

(i) did not receive a response to the request for information; or

(ii) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

Cross References. Section 9611 is referred to in sections 9602, 9624 of this title.



Section 9612 - Timeliness of notification before disposition of collateral

§ 9612. Timeliness of notification before disposition of

collateral.

(a) Reasonable time is question of fact.--Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) Ten-day period sufficient in nonconsumer transaction.-- In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.



Section 9613 - Contents and form of notification before disposition of collateral: general

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(i) describes the debtor and the secured party;

(ii) describes the collateral which is the subject of the intended disposition;

(iii) states the method of intended disposition;

(iv) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(v) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification which lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient even if the notification includes:

(i) information not specified by that paragraph; or

(ii) minor errors which are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in section 9614(3) (relating to contents and form of notification before disposition of collateral: consumer-goods transaction), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:______________________(Name of debtor, obligor or other person to which the notification is sent)

From:_____________________(Name, address and telephone number of secured party)

Name of Debtor(s):______________________(include only if debtor(s) are not an addressee)

(For a public disposition:)

We will sell (or lease or license, as applicable) the

______________________(describe collateral) (to the highest

qualified bidder) in public as follows:

Day and Date:_____________________

Time:_____________________

Place:_____________________

(For a private disposition:)

We will sell (or lease or license, as applicable) the

_____________________(describe collateral) privately

sometime after ________________________ (day and date).

You are entitled to an accounting of the unpaid

indebtedness secured by the property that we intend to sell

(or lease or license, as applicable) (for a charge of

$_______). You may request an accounting by calling us at

_____________________(telephone number).

(End of Form)

Cross References. Section 9613 is referred to in sections 9602, 9614 of this title.



Section 9614 - Contents and form of notification before disposition of collateral: consumer-goods transaction

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(i) the information specified in section 9613(1) (relating to contents and form of notification before disposition of collateral: general);

(ii) a description of any liability for a deficiency of the person to which the notification is sent;

(iii) a telephone number from which the amount which must be paid to the secured party to redeem the collateral under section 9623 (relating to right to redeem collateral) is available; and

(iv) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

_____________________ (Name and address of secured party)

_____________________ (Date)

NOTICE OF OUR PLAN TO SELL PROPERTY

_____________________ (Name and address of any obligor who is also a debtor)

Subject: ____________________ (Identification of transaction)

We have your ____________________ (describe collateral) because you broke promises in our agreement.

(For a public disposition:)

We will sell _____________________ (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:_________________

Time:_________________

Place:________________

You may attend the sale and bring bidders if you want.

(For a private disposition:)

We will sell __________________ (describe collateral) at private sale sometime after _______________ (date). A sale could include a lease or license. The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money unless we must pay it to someone else. You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at ______________ (telephone number). If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at __________________ (telephone number) (or write us at ___________________ (secured party's address)) and request a written explanation. (We will charge you $ __________ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.) If you need more information about the sale, call us at ________________ (telephone number) (or write us at ____________________ (secured party's address)). We are sending this notice to the following other people who have an interest in ______________________ (describe collateral) or who owe money under your agreement: __________________ (Names of all other debtors and obligors, if any)

(End of Form)

(4) A notification in the form of paragraph (3) is sufficient even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient even if it includes errors in information not required by paragraph (1) unless the error is misleading with respect to rights arising under this division.

(6) If a notification under this section is not in the form of paragraph (3), law other than this division determines the effect of including information not required by paragraph (1).

Cross References. Section 9614 is referred to in sections 9602, 9613 of this title.



Section 9615 - Application of proceeds of disposition; liability for deficiency and right to surplus

§ 9615. Application of proceeds of disposition; liability for

deficiency and right to surplus.

(a) Application of proceeds.--A secured party shall apply or pay over for application the cash proceeds of disposition under section 9610 (relating to disposition of collateral after default) in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party.

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made.

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(i) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(ii) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor.

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest.--If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds.--A secured party need not apply or pay over for application noncash proceeds of disposition under section 9610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured.--If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment.--If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party.--The surplus or deficiency following a disposition is calculated based on the amount of proceeds which would have been realized in a disposition complying with this chapter to a transferee other than the secured party, a person related to the secured party or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds which a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party.--A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien which is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

Cross References. Section 9615 is referred to in sections 9602, 9616, 9623, 9626 of this title.



Section 9616 - Explanation of calculation of surplus or deficiency

§ 9616. Explanation of calculation of surplus or deficiency.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Explanation." A writing which:

(1) states the amount of the surplus or deficiency;

(2) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(3) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

(4) provides a telephone number or mailing address from which additional information concerning the transaction is available. "Request." A record:

(1) authenticated by a debtor or consumer obligor;

(2) requesting that the recipient provide an explanation; and

(3) sent after disposition of the collateral under section 9610 (relating to disposition of collateral after default).

(b) Explanation of calculation.--In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 9615 (relating to application of proceeds of disposition; liability for deficiency and right to surplus), the secured party shall comply with one of the following paragraphs:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(i) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(ii) within 14 days after receipt of a request.

(2) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information.--To comply with paragraph (2) of the definition of the term "explanation" in subsection (a), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(i) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(ii) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition.

(2) The amount of proceeds of the disposition.

(3) The aggregate amount of the obligations after deducting the amount of proceeds.

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral and attorney fees secured by the collateral which are known to the secured party and relate to the current disposition.

(5) The amount, in the aggregate or by type and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1).

(6) The amount of the surplus or deficiency.

(d) Substantial compliance.--A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient even if it includes minor errors which are not seriously misleading.

(e) Charges for responses.--A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

Cross References. Section 9616 is referred to in sections 9602, 9625, 9628 of this title.



Section 9617 - Rights of transferee of collateral

§ 9617. Rights of transferee of collateral.

(a) Effects of disposition.--A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee.--A transferee that acts in good faith takes free of the rights and interests described in subsection (a) even if the secured party fails to comply with this division or the requirements of any judicial proceeding.

(c) Rights of other transferee.--If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.



Section 9618 - Rights and duties of certain secondary obligors

§ 9618. Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor.--A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer or subrogation.--An assignment, transfer or subrogation described in subsection (a):

(1) is not a disposition of collateral under section 9610 (relating to disposition of collateral after default); and

(2) relieves the secured party of further duties under this division.



Section 9619 - Transfer of record or legal title

§ 9619. Transfer of record or legal title.

(a) Transfer statement.--As used in this section, the term "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its postdefault remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor and transferee.

(b) Effect of transfer statement.--A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of- title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties.--A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this division and does not of itself relieve the secured party of its duties under this division.



Section 9620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

(a) Conditions to acceptance in satisfaction.--Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if all of the following paragraphs apply:

(1) The debtor consents to the acceptance under subsection (c).

(2) The secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(i) a person to which the secured party was required to send a proposal under section 9621 (relating to notification of proposal to accept collateral); or

(ii) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest which is the subject of the proposal.

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance.

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to section 9624 (relating to waiver).

(b) Purported acceptance ineffective.--A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent.--For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default.

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(i) sends to the debtor after default a proposal which is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(ii) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(iii) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification.--To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to section 9621, within 20 days after notification was sent to that person.

(2) In other cases:

(i) within 20 days after the last notification was sent pursuant to section 9621; or

(ii) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods.--A secured party that has taken possession of collateral shall dispose of the collateral pursuant to section 9610 (relating to disposition of collateral after default) within the time specified in subsection (f) if:

(1) 60% of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60% of the principal amount of the obligation secured has been paid in the case of a nonpurchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement.--To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction.--In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

Cross References. Section 9620 is referred to in sections 9102, 9408, 9602, 9624 of this title; section 5108 of Title 12 (Commerce and Trade).



Section 9621 - Notification of proposal to accept collateral

§ 9621. Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent.--A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to all of the following:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral.

(2) Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement which:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date.

(3) Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in section 9311(a) (relating to security interest subject to other law).

(b) Proposal to be sent to secondary obligor in partial satisfaction.--A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

Cross References. Section 9621 is referred to in sections 9102, 9602, 9620 of this title.



Section 9622 - Effect of acceptance of collateral

§ 9622. Effect of acceptance of collateral.

(a) Effect of acceptance.--A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien which is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance.--A subordinate interest is discharged or terminated under subsection (a) even if the secured party fails to comply with this division.

Cross References. Section 9622 is referred to in sections 9102, 9602, 9623 of this title.



Section 9623 - Right to redeem collateral

(a) Persons that may redeem.--A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption.--To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney fees described in section 9615(a)(1) (relating to application of proceeds).

(c) When redemption may occur.--A redemption may occur at any time before a secured party:

(1) has collected collateral under section 9607 (relating to collection and enforcement by secured party);

(2) has disposed of collateral or entered into a contract for its disposition under section 9610 (relating to disposition of collateral after default); or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under section 9622 (relating to effect of acceptance of collateral).

Cross References. Section 9623 is referred to in sections 9602, 9614, 9624 of this title; section 6259 of Title 12 (Commerce and Trade).



Section 9624 - Waiver

(a) Waiver of disposition notification.--A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 9611 (relating to notification before disposition of collateral) only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition.--A debtor may waive the right to require disposition of collateral under section 9620(e) (relating to mandatory disposition of consumer goods) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right.--Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 9623 (relating to right to redeem collateral) only by an agreement to that effect entered into and authenticated after default.

Cross References. Section 9624 is referred to in sections 9602, 9620 of this title; section 6259 of Title 12 (Commerce and Trade).



Section 9625 - Remedies for secured party's failure to comply with division

§ 9625. Remedies for secured party's failure to comply with

division.

(a) Judicial orders concerning noncompliance.--If it is established that a secured party is not proceeding in accordance with this division, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance.--Subject to subsections (c), (d) and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this division. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain or increased costs of alternative financing.

(c) Persons entitled to recover damages; statutory damages in consumer-goods transaction.--Except as otherwise provided in section 9628 (relating to nonliability and limitation on liability of secured party; liability of secondary obligor):

(1) a person that, at the time of the failure, was a debtor, was an obligor or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this chapter may recover for that failure in any event an amount not less than the credit service charge plus 10% of the principal amount of the obligation or the time price differential plus 10% of the cash price.

(d) Recovery when deficiency eliminated or reduced.--A debtor whose deficiency is eliminated under section 9626 (relating to action in which deficiency or surplus is in issue) may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under section 9626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this chapter relating to collection, enforcement, disposition or acceptance.

(e) Statutory damages: noncompliance with specified provisions.--In addition to any damages recoverable under subsection (b), the debtor, consumer obligor or person named as a debtor in a filed record, as applicable, may recover $500 from a person that:

(1) fails to comply with section 9208 (relating to additional duties of secured party having control of collateral);

(2) fails to comply with section 9209 (relating to duties of secured party if account debtor has been notified of assignment);

(3) files a record which the person is not entitled to file under section 9509(a) (relating to person entitled to file record);

(4) fails to cause the secured party of record to file or send a termination statement as required by section 9513(a) or (c) (relating to termination statement);

(5) fails to comply with section 9616(b)(1) (relating to explanation of calculation of surplus or deficiency), and the failure is part of a pattern or consistent with a practice of noncompliance; or

(6) fails to comply with section 9616(b)(2).

(f) Statutory damages: noncompliance with section 9210.--A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under section 9210. A recipient of a request under section 9210 which never claimed an interest in the collateral or obligations which are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with section 9210.--If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 9210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

Cross References. Section 9625 is referred to in sections 9518, 9602, 9628 of this title.



Section 9626 - Action in which deficiency or surplus is in issue

§ 9626. Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue.--In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this chapter relating to collection, enforcement, disposition or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with this chapter.

(3) Except as otherwise provided in section 9628

(relating to nonliability and limitation on liability of secured party; liability of secondary obligor), if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of this chapter relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney fees exceeds the greater of:

(i) the proceeds of the collection, enforcement, disposition or acceptance; or

(ii) the amount of proceeds which would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this chapter relating to collection, enforcement, disposition or acceptance.

(4) For purposes of paragraph (3)(ii), the amount of proceeds which would have been realized is equal to the sum of the secured obligation, expenses and attorney fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under section 9615(f) (relating to calculation of surplus or deficiency in disposition to person related to secured party), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices which a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

(b) Nonconsumer transactions; no inference.--The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

Cross References. Section 9626 is referred to in sections 9602, 9625 of this title.



Section 9627 - Determination of whether conduct was commercially reasonable

§ 9627. Determination of whether conduct was commercially

reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness.--The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

(b) Dispositions which are commercially reasonable.--A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property which was the subject of the disposition.

(c) Approval by court or on behalf of creditors.--A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect.--Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable.



Section 9628 - Nonliability and limitation on liability of secured party; liability of secondary obligor

§ 9628. Nonliability and limitation on liability of secured

party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with division.--Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person and knows how to communicate with the person:

(1) the secured party is not liable to the person or to a secured party or lienholder that has filed a financing statement against the person for failure to comply with this division; and

(2) the secured party's failure to comply with this division does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party.--A secured party is not liable because of its status as secured party to any of the following:

(1) A person that is a debtor or obligor unless the secured party knows:

(i) that the person is a debtor or obligor;

(ii) the identity of the person; and

(iii) how to communicate with the person.

(2) A secured party or lienholder that has filed a financing statement against a person unless the secured party knows:

(i) that the person is a debtor; and

(ii) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction.--A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages.--A secured party is not liable to any person under section 9625(c)(2) (relating to remedies for secured party's failure to comply with division) for its failure to comply with section 9616 (relating to explanation of calculation of surplus or deficiency).

(e) Limitation of multiple liability for statutory damages.--A secured party is not liable under section 9625(c)(2) more than once with respect to any one secured obligation.

Cross References. Section 9628 is referred to in sections 9625, 9626 of this title.






Chapter 97 - Transition Provisions

Chapter Notes

Enactment. Chapter 97 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 9700 - Definitions

The following words and terms when used in this chapter shall have the meanings given to them in this section:

"Former Division 9." The provisions of this title, other than Division 5 (relating to letters of credit), as in effect before the effective date of Revised Division 9.

"Revised Division 9." The provisions of this title, other than sections 5101 (relating to short title of division) through 5117 (relating to subrogation of issuer, applicant and nominated person), as amended by the Uniform Commercial Code Modernization Act of 2001 and as they may be further amended.



Section 9701 - Effective date

§ 9701. Effective date. Revised Division 9 takes effect on July 1, 2001.



Section 9702 - Savings clause

§ 9702. Savings clause.

(a) Pre-effective-date transactions or liens.--Except as otherwise provided in this chapter, Revised Division 9 applies to a transaction or lien within its scope even if the transaction or lien was entered into or created before the effective date of Revised Division 9.

(b) Continuing validity.--Except as otherwise provided in subsection (c) and sections 9703 (relating to security interest perfected before effective date) through 9709 (relating to priority) of Revised Division 9:

(1) transactions and liens which were not governed by Former Division 9, were validly entered into or created before the effective date of Revised Division 9 and would be subject to Revised Division 9 if they had been entered into or created after the effective date of Revised Division 9 and the rights, duties and interests flowing from those transactions and liens remain valid after the effective date of Revised Division 9; and

(2) transactions and liens may be terminated, completed, consummated and enforced as required or permitted by Revised Division 9 or by the law which otherwise would apply if Revised Division 9 had not taken effect.

(c) Pre-effective-date proceedings.--Revised Division 9 does not affect an action, case or proceeding commenced before the effective date of Revised Division 9.



Section 9703 - Security interest perfected before effective date

§ 9703. Security interest perfected before effective date.

(a) Continuing priority over lien creditor: perfection requirements satisfied.--A security interest which is enforceable immediately before the effective date of Revised Division 9 and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under Revised Division 9 if, when Revised Division 9 takes effect, the applicable requirements for enforceability and perfection under Revised Division 9 are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied.--Except as otherwise provided in section 9705 of Revised Division 9 (relating to effectiveness of action taken before effective date), if, immediately before Revised Division 9 takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under Revised Division 9 are not satisfied when Revised Division 9 takes effect, the security interest:

(1) is a perfected security interest for one year after Revised Division 9 takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under section 9203 of Revised Division 9 (relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites) before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under Revised Division 9 are satisfied before the year expires.

Cross References. Section 9703 is referred to in section 9702 of this title.



Section 9704 - Security interest unperfected before effective date

§ 9704. Security interest unperfected before effective date. A security interest which is enforceable immediately before Revised Division 9 takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after Revised Division 9 takes effect.

(2) Remains enforceable thereafter if the security interest becomes enforceable under section 9203 of Revised Division 9 (relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites) when Revised Division 9 takes effect or within one year thereafter.

(3) Becomes perfected:

(i) without further action when Revised Division 9 takes effect if the applicable requirements for perfection under Revised Division 9 are satisfied before or at that time; or

(ii) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

Cross References. Section 9704 is referred to in section 9702 of this title.



Section 9705 - Effectiveness of action taken before effective date

§ 9705. Effectiveness of action taken before effective date.

(a) Pre-effective-date action; one-year perfection period unless reperfected.--If action, other than the filing of a financing statement, is taken before Revised Division 9 takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before Revised Division 9 takes effect, the action is effective to perfect a security interest which attaches under Revised Division 9 within one year after Revised Division 9 takes effect. An attached security interest becomes unperfected one year after Revised Division 9 takes effect unless the security interest becomes a perfected security interest under Revised Division 9 before the expiration of that period.

(b) Pre-effective-date filing.--The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Revised Division 9, and the effectiveness of such a financing statement shall not be affected by subsection (c).

(c) Pre-effective-date filing in jurisdiction formerly governing perfection.--Revised Division 9 does not render ineffective an effective financing statement which, before Revised Division 9 takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in section 9103 of Former Division 9 (relating to perfection of security interests in multiple state transactions). However, except as otherwise provided in subsections (d) and (e) and section 9706 of Revised Division 9 (relating to when initial financing statement suffices to continue effectiveness of financing statement), the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement.--

(1) Except as set forth in paragraph (2), the filing of a continuation statement after Revised Division 9 takes effect does not continue the effectiveness of the financing statement filed before Revised Division 9 takes effect.

(2) Notwithstanding paragraph (1), upon the timely filing of a continuation statement after Revised Division 9 takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Chapter 93 of Revised Division 9 (relating to perfection and priority), the effectiveness of a financing statement filed in the same office in that jurisdiction before Revised Division 9 takes effect continues for the period provided by the law of that jurisdiction. Filing of a continuation statement shall be timely under this paragraph if the filing occurs before the financing statement ceases to be effective but not before the earlier of:

(i) December 30, 2005; or

(ii) six months before the financing statement ceases to be effective.

(e) Application of subsection (c)(2) to transmitting utility financing statement.--Subsection (c)(2) applies to a financing statement which, before Revised Division 9 takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in section 9103 of Former Division 9 only to the extent that Chapter 93 of Revised Division 9 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Chapter 95.--A financing statement which includes a financing statement filed before Revised Division 9 takes effect and a continuation statement filed after Revised Division 9 takes effect is effective only to the extent that it satisfies the requirements of Chapter 95 of Revised Division 9 (relating to filing) for an initial financing statement. (June 30, 2006, P.L.290, No.64, eff. imd.)

2006 Amendment. Act 64 amended subsecs. (b) and (d). Section 2 of Act 64 provided that nothing in the amendment of subsecs. (b) or (d) shall render ineffective a continuation statement that was filed prior to the effective date of section 2.

Cross References. Section 9705 is referred to in sections 9702, 9703, 9706, 9707 of this title.



Section 9706 - When initial financing statement suffices to continue effectiveness of financing statement

§ 9706. When initial financing statement suffices to continue

effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement.--The filing of an initial financing statement in the office specified in section 9501 of Revised Division 9 (relating to filing office) continues the effectiveness of a financing statement filed before Revised Division 9 takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Revised Division 9;

(2) the pre-effective-date financing statement was filed in an office in another state or another office in this Commonwealth;

(3) the initial financing statement satisfies subsection

(c); and

(4) with respect to a pre-effective-date financing statement which, but for section 9705(c)(2) (relating to effectiveness of action taken before effective date), would cease to be effective after June 30, 2006, the initial financing statement is filed:

(i) after December 29, 2005; and

(ii) before July 1, 2006.

(b) Period of continued effectiveness.--The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before Revised Division 9 takes effect, for the period provided in section 9403 of Former Division 9 (relating to what constitutes filing; duration of filing; effect of lapsed filing; duties of filing officer) with respect to a financing statement; and

(2) if the initial financing statement is filed after Revised Division 9 takes effect, for the period provided in section 9515 of Revised Division 9 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement) with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a).--To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Chapter 95 of Revised Division 9 (relating to filing) for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective. (June 30, 2006, P.L.290, No.64, eff. imd.)

2006 Amendment. Act 64 amended subsec. (a). Section 2 of Act 64 provided that nothing in the amendment of subsec. (a) shall render ineffective a continuation statement that was filed prior to the effective date of section 2.

Cross References. Section 9706 is referred to in sections 9702, 9705, 9707 of this title.



Section 9707 - Amendment of pre-effective-date financing statement

§ 9707. Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement.--In this section, "pre-effective-date financing statement" means a financing statement filed before Revised Division 9 takes effect.

(b) Applicable law.--After Revised Division 9 takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Chapter 93 of Revised Division 9 (relating to perfection and priority). However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule.--Except as otherwise provided in subsection (d), if the law of this Commonwealth governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after Revised Division 9 takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in section 9501 of Revised Division 9 (relating to filing office);

(2) an amendment is filed in the office specified in section 9501 of Revised Division 9 concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 9706(c) of Revised Division 9 (relating to when initial financing statement suffices to continue effectiveness of financing statement); or

(3) an initial financing statement that provides the information as amended and satisfies section 9706(c) of Revised Division 9 is filed in the office specified in section 9501 of Revised Division 9.

(d) Method of amending: continuation.--If the law of this Commonwealth governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under section 9705(d) and (f) of Revised Division 9 (relating to effectiveness of action taken before effective date) or section 9706 of Revised Division 9.

(e) Methods of amending: additional termination rule.-- Whether or not the law of this Commonwealth governs perfection of a security interest, the effectiveness of a pre-effective- date financing statement filed in this Commonwealth may be terminated after Revised Division 9 takes effect by filing a termination statement in the office in which the pre-effective- date financing statement is filed unless one or both of the following conditions apply:

(1) An initial financing statement that satisfies section 9706(c) of Revised Division 9 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Chapter 93 of Revised Division 9 as the office in which to file a financing statement.

(2) The pre-effective-date financing statement is filed in the office of a prothonotary of a county of this Commonwealth.

Cross References. Section 9707 is referred to in section 9702 of this title.



Section 9708 - Persons entitled to file initial financing statement or continuation statement

§ 9708. Persons entitled to file initial financing statement or

continuation statement. A person may file an initial financing statement or a continuation statement under this chapter if all of the following paragraphs apply:

(1) The secured party of record authorizes the filing.

(2) The filing is necessary under this chapter:

(i) to continue the effectiveness of a financing statement filed before Revised Division 9 takes effect; or

(ii) to perfect or continue the perfection of a security interest.

Cross References. Section 9708 is referred to in section 9702 of this title.



Section 9709 - Priority

§ 9709. Priority.

(a) Law governing priority.--Revised Division 9 determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before Revised Division 9 takes effect, Former Division 9 determines priority.

(b) Priority if security interest becomes enforceable under section 9203 of Revised Division 9.--For purposes of section 9322(a) of Revised Division 9 (relating to general priority rules), the priority of a security interest which becomes enforceable under section 9203 of Revised Division 9 (relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites) dates from the time Revised Division 9 takes effect if the security interest is perfected under Revised Division 9 by the filing of a financing statement before Revised Division 9 takes effect which financing statement would not have been effective to perfect the security interest under Former Division 9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

Cross References. Section 9709 is referred to in section 9702 of this title.



Section 9710 - Operations of prothonotaries' offices after effective date

§ 9710. Operations of prothonotaries' offices after effective

date.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Former Division 9 records." The following records:

(1) Financing statements and other records that have been filed in a prothonotary's office pursuant to Former Division 9 before July 1, 2001, and that are, or upon processing and indexing will be, reflected in the index maintained as of June 30, 2001, by the prothonotary's office for financing statements and other records filed in the prothonotary's office before July 1, 2001.

(2) The index as of June 30, 2001. The term does not include records presented to a prothonotary's office for filing after June 30, 2001, whether or not the records relate to financing statements filed in the prothonotary's office before July 1, 2001. "Prothonotary's office." The office of a prothonotary of a county of this Commonwealth.

(b) No records to be accepted after June 30, 2001.--A prothonotary's office must not accept for filing a record presented after June 30, 2001, whether or not the record relates to a financing statement filed in the prothonotary's office before July 1, 2001.

(c) Maintenance of Former Division 9 records.--Until July 1, 2008, each prothonotary's office must maintain all Former Division 9 records in accordance with Former Division 9. A Former Division 9 record that is not reflected on the index maintained at June 30, 2001, by the prothonotary's office must be processed and indexed and reflected on the index as of June 30, 2001, as soon as practicable but in any event no later than July 30, 2001.

(d) Response to information requests.--Until June 30, 2008, each prothonotary's office shall respond to requests for information with respect to Former Division 9 records relating to a debtor and issue certificates in accordance with Former Division 9. The fees charged for responding to requests for information relating to a debtor and issuing certificates with respect to Former Division 9 records must be the fees in effect under Former Division 9 on June 30, 2001, unless a different fee is established by regulation issued by the Department of State pursuant to section 9525 of Revised Division 9 (relating to fees).

(e) Removal and destruction of Former Division 9 records.-- After June 30, 2008, each prothonotary's office may remove and destroy, in accordance with any then applicable record retention law of this Commonwealth, all Former Division 9 records, including the related index.






Chapter 98 - Transition Provisions for 2013 Amendments

Chapter Notes

Enactment. Chapter 98 was added June 27, 2013, P.L.154, No.30, effective July 1, 2013.



Section 9800 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"2013 Revision." The amendments which:

(1) affect this division; and

(2) are made by the act of June 27, 2013 (P.L.154, No.30), entitled "An act amending Titles 13 (Commercial Code), 30 (Fish) and 75 (Vehicles) of the Pennsylvania Consolidated Statutes, revising secured transaction provisions relating to definitions, to control of electronic chattel paper, to location of debtor, to perfection of security interests in property subject to certain statutes, regulations and treaties, to continued perfection of security interest following change in governing law, to interests which take priority over or take free of security interest or agricultural lien, to priority of security interests created by new debtor, to discharge of account debtor, notification of assignment, identification and proof of assignment, restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective, to restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective, to contents of financing statement, record of mortgage as financing statement, time of filing financing statement, to name of debtor and secured party, to effect of certain events on effectiveness of financing statement, to duration and effectiveness of financing statement, effect of lapsed financing statement, to what constitutes filing, effectiveness of filing, to claim concerning inaccurate or wrongfully filed record and to collection and enforcement by secured party; providing for transition provisions for 2013 amendments; imposing duties upon the Department of State and the Department of Transportation; and making editorial changes."



Section 9801 - Effective date

The 2013 Revision takes effect July 1, 2013.



Section 9802 - Savings clause

(a) Pre-effective-date transactions or liens.--Except as otherwise provided in this division, the 2013 Revision applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the 2013 Revision takes effect.

(b) Pre-effective-date proceedings.--The 2013 Revision does not affect an action, case or proceeding commenced before the 2013 Revision takes effect.



Section 9803 - Security interest perfected before effective date

(a) Continuing perfection; perfection requirements satisfied.--A security interest that is a perfected security interest immediately before the 2013 Revision takes effect is a perfected security interest under this division as amended by the 2013 Revision if, when the 2013 Revision takes effect, the applicable requirements for attachment and perfection under this division as amended by the 2013 Revision are satisfied without further action.

(b) Continuing perfection; perfection requirements not satisfied.--Except as otherwise provided in section 9805 (relating to effectiveness of action taken before effective date), if, immediately before the 2013 Revision takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under this division as amended by the 2013 Revision are not satisfied when the 2013 Revision takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under this division as amended by the 2013 Revision are satisfied within one year after the 2013 Revision takes effect.



Section 9804 - Security interest unperfected before effective date

A security interest that is an unperfected security interest immediately before the 2013 Revision takes effect becomes a perfected security interest:

(1) without further action when the 2013 Revision takes effect if the applicable requirements for perfection under this division as amended by the 2013 Revision are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



Section 9805 - Effectiveness of action taken before effective date

(a) Pre-effective-date filing effective.--The filing of a financing statement before the 2013 Revision takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this division as amended by the 2013 Revision.

(b) When pre-effective-date filing becomes ineffective.--The 2013 Revision does not render ineffective an effective financing statement that, before the 2013 Revision takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this division as it existed before amendment by the 2013 Revision. However, except as otherwise provided in subsections (c) and (d) and section 9806 (relating to when initial financing statement suffices to continue effectiveness of financing statement), the financing statement ceases to be effective:

(1) if the financing statement is filed in this Commonwealth, at the time the financing statement would have ceased to be effective had the 2013 Revision not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(i) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(ii) June 30, 2018.

(c) Continuation statement.--The filing of a continuation statement after the 2013 Revision takes effect does not continue the effectiveness of a financing statement filed before the 2013 Revision takes effect. However, upon the timely filing of a continuation statement after the 2013 Revision takes effect and in accordance with the law of the jurisdiction governing perfection as provided in this division as amended by the 2013 Revision, the effectiveness of a financing statement filed in the same office in that jurisdiction before the 2013 Revision takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(ii) to transmitting utility financing statement.--Subsection (b)(2)(ii) applies to a financing statement that, before the 2013 Revision takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this division as it existed before amendment by the 2013 Revision, only to the extent that this division as amended by the 2013 Revision provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Chapter 95.--A financing statement that includes a financing statement filed before the 2013 Revision takes effect and a continuation statement filed after the 2013 Revision takes effect is effective only to the extent that it satisfies the requirements of Chapter 95 (relating to filing) as amended by the 2013 Revision for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of section 9503(a)(2) (relating to name of debtor and secured party) as amended by the 2013 Revision. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of section 9503(a)(3) as amended by the 2013 Revision.

Cross References. Section 9805 is referred to in sections 9803, 9807 of this title.



Section 9806 - When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement.--The filing of an initial financing statement in the office specified in section 9501 (relating to filing office) continues the effectiveness of a financing statement filed before the 2013 Revision takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this division as amended by the 2013 Revision;

(2) the pre-effective-date financing statement was filed in an office in another state; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness.--The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before the 2013 Revision takes effect, for the period provided in section 9515(a), (b), (c), (d), (e) and (g) (relating to duration and effectiveness of financing statement; effect of lapsed financing statement) with respect to an initial financing statement; and

(2) if the initial financing statement is filed after the 2013 Revision takes effect, for the period provided in section 9515(f) as amended by the 2013 Revision with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a).--To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Chapter 95 (relating to filing) as amended by the 2013 Revision for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

Cross References. Section 9806 is referred to in sections 9805, 9807 of this title.



Section 9807 - Amendment of pre-effective-date financing statement

(a) Definitions.--Refer to subsection (f).

(b) Applicable law.--After the 2013 Revision takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this division as amended by the 2013 Revision. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule.--Except as otherwise provided in subsection (d), if the law of this Commonwealth governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after the 2013 Revision takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in section 9501 (relating to filing office);

(2) an amendment is filed in the office specified in section 9501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 9806(c) (relating to when initial financing statement suffices to continue effectiveness of financing statement); or

(3) an initial financing statement that provides the information as amended and satisfies section 9806(c) is filed in the office specified in section 9501.

(d) Method of amending: continuation.--If the law of this Commonwealth governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under section 9805(c) and (e) (relating to effectiveness of action taken before effective date) or 9806.

(e) Method of amending: additional termination rule.--Whether or not the law of this Commonwealth governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this Commonwealth may be terminated after the 2013 Revision takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies section 9806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this division as amended by the 2013 Revision as the office in which to file a financing statement.

(f) Definition.--As used in this section, the term "pre-effective-date financing statement" means a financing statement filed before the 2013 Revision takes effect.



Section 9808 - Person entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(i) to continue the effectiveness of a financing statement filed before the 2013 Revision takes effect; or

(ii) to perfect or continue the perfection of a security interest.



Section 9809 - Priority

The 2013 Revision determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before the 2013 Revision takes effect, this division as it existed before amendment determines priority.









Title 14 - COMMUNITY AFFAIRS

Chronological History






Title 15 - CORPORATIONS AND UNINCORPORATED ASSOCIATIONS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 15 were added November 15, 1972, P.L.1063, No.271, effective in 90 days.

Short Titles of Implementing Statutes. Section 101 of Act 177 of 1988 provided that the act shall be known and may be cited as the General Association Act of 1988.

Enactment. Part I was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions. Former Part I, which related to corporations generally, was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Saved from Suspension. Pennsylvania Rule of Appellate Procedure No. 5102, as amended July 7, 1997, provided that section 137 shall not be deemed suspended or affected by the Pennsylvania Rules of Appellate Procedure.

Enactment. Part II was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions. Former Part II (Reserved) was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Special Provisions in Appendix. See section 404(b) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Special Provisions in Appendix. See section 404(a)(8) of Act 198 of 1990 in the appendix to this title for special provisions relating to the expansion of the scope of Subpart B.

Special Provisions in Appendix. See section 404(b) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Special Provisions in Appendix. See section 404(b)(1) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1984 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1985 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1986 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.

Special Provisions in Appendix. See sections 201, 202, 203, 204, 205, 206, 207 and 208 of Act 198 of 1990 in the appendix to this title for special provisions relating to definition of "insurance corporation," corporate powers, authorization to do business, amendment of articles, other fundamental transactions, increases in capital stock, administrative procedure and existing powers preserved.

Enactment. Subpart D was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Enactment. Part III was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions. Former Part III, which related to corporations not-for-profit, was added November 15, 1972, P.L.1063, No.271, and renumbered to Subpart C of Part II December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Enactment. Part IV was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions. Former Part IV (Reserved) was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Enactment. Part V was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions. Former Part V (Reserved) was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Appendix To Title

APPENDIX TO TITLE 15

CORPORATIONS AND UNINCORPORATED

ASSOCIATIONS

Supplementary Provisions of Amendatory Statutes

1972, NOVEMBER 15, P.L.1063, NO.271

§ 2. Contents of articles of Young Men's Christian Associations (Repealed).

2013 Repeal. Section 2 was repealed July 9, 2013, P.L.476, No.67, effective 60 days.

Explanatory Note. Section 215 of the Nonprofit Corporation Law of 1933 required that the articles of incorporation contain the names and addresses of members of a board of trustees and a prescribed statement of purpose.

§ 3. Incorporation and requirements of educational corporations (Repealed).

1990 Repeal. Section 3 was repealed December 19, 1990, P.L.834, No.198, effective immediately.

§ 4. Articles of amendment, merger or consolidation of educational corporations (Repealed).

1990 Repeal. Section 4 was repealed December 19, 1990, P.L.834, No.198, effective immediately.

§ 7. Fee for change of registered office by agent (Repealed).

1988 Repeal. Section 7 was repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 8. Registration of corporation with Department of State (Repealed).

1990 Repeal. Section 8 was repealed December 19, 1990, P.L.834, No.198, effective immediately.

1988, DECEMBER 21, P.L.1444, NO.177

§ 101. Short title of act.

This act shall be known and may be cited as the General Association Act of 1988.

§ 104. Legislative findings as to acceptance of Constitution of Pennsylvania.

(a) General rule.--The General Assembly finds and determines as follows for the purpose of section 3B of the act of May 5, 1933 (P.L.289, No.105), known as the Nonprofit Corporation Law of 1933, as amended by the act of January 18, 1966 (1965 P.L.1406, No.520), section 3B of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, as amended by the act of January 18, 1966 (1965 P.L.1305, No.519), and sections 3 and 5 of the act of January 18, 1966 (1965 P.L.1443, No.521) (referred to collectively in this section as the Registry Acts of 1966);

(1) The corporation incorporated by the act of February 24, 1846 (P.L.56, No.47), is subject to the Constitution of Pennsylvania by reason of the enactment and acceptance of the act of April 8, 1867 (P.L.916, No.836).

(2) The corporation incorporated by the act signed March 27, 1855 (1857 P.L.729, No.732), is subject to the Constitution of Pennsylvania by reason of having its charter enrolled under the act of April 16, 1845 (P.L.532, No.348), after the enactment of the act of May 3, 1855 (P.L.423, No.448).

(3) The Cedar Grove Cemetery Association, incorporated pursuant to the act of April 6, 1791 (3 Sm.L.20, Ch.1536, 14 Stat. 50), referred to as the Corporation Act of 1791, as supplemented by the act of October 13, 1840 (1841 P.L.1, No.258), is subject to the Constitution of Pennsylvania by reason of the reserved power contained in the proviso to section 3 of the act of April 6, 1791 (3 Sm.L.20, Ch.1536, 14 Stat. 50).

(4) The corporation incorporated by the act of May 11, 1751 (1 Sm.L. 208, Ch.390, 5 Stat. 128), is subject to the Constitution of Pennsylvania by reason of the acceptance of the benefits of laws passed by the General Assembly after 1873 governing the affairs of corporations, as evidenced by a written acknowledgment of that fact filed by the corporation in the Department of State on December 17, 1981.

(5) As reported by the Department of State, no corporations, other than those mentioned in paragraphs (1) through (4), filed in the Department of State under the Registry Acts of 1966 on or before January 1, 1967, a certificate declining to accept the provisions of the Constitution of Pennsylvania.

(6) All corporations incorporated prior to October 14, 1857, under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania are now subject to the Constitution of Pennsylvania and the general legislative jurisdiction of the General Assembly.

(b) Proceedings to challenge findings.--Unless a person adversely affected by the findings set forth in subsection (a) commences a declaratory judgment proceeding against the Commonwealth under 42 Pa.C.S. Ch. 75 Subch. C (relating to declaratory judgments) challenging such findings and determinations within one year after the enactment of this act, the findings and determinations shall be final and conclusive. In any such proceeding, the Commonwealth may assert any proper ground, whether or not specified in this section, in support of the determination that the objecting corporation is subject to the Constitution of Pennsylvania and the general legislative jurisdiction of the General Assembly.

§ 105. Additional filing fee (Repealed).

1990 Repeal. Section 105 was repealed December 19, 1990, P.L.834, No.198, effective immediately.

§ 106. Taxation of electing partnerships (Repealed).

1992 Repeal. Section 106 was repealed December 18, 1992, P.L.1333, No.169, effective in 60 days.

§ 107. Prior law transitional provision.

(a) General rule.--A business corporation as defined in 15 Pa.C.S. § 1103 (relating to definitions) that was incorporated prior to the enactment of this act and that desires to continue in effect any of the provisions of prior law contained in paragraph (2) may file in the Department of State, prior to the general effective date of this act, a statement with respect to continuation of procedure executed by the corporation in the manner provided by 15 Pa.C.S. § 1108 (relating to execution of documents) setting forth:

(1) The name of the corporation.

(2) One or more of the following paragraphs, in haec verba:

The entire board of directors, or a class of the board, where the board is classified with respect to the power to elect directors, or any individual director may be removed from office without assigning any cause by the vote of shareholders entitled to cast at least a majority of the votes which all shareholders would be entitled to cast at any annual election of directors or of such class of directors. The preceding sentence shall be interpreted in the same manner as the first sentence of section 405 of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, as amended by the act of July 20, 1968 (P.L.459, No.216).

Special meetings of the shareholders may be called at any time by the president, or the board of directors, or shareholders entitled to cast at least one-fifth of the votes which all shareholders are entitled to cast at the particular meeting, or by such other officers or persons as may be provided in the articles or bylaws. The preceding sentence shall be interpreted in the same manner as the first sentence of subsection C of section 501 of the Business Corporation Law of 1933, as amended by the act of August 27, 1963 (P.L.1355, No.534).

Every amendment to the articles shall be proposed by either the board of directors by the adoption of a resolution setting forth the proposed amendment or by petition of shareholders entitled to cast at least ten percent of the votes which all shareholders are entitled to cast thereon, setting forth the proposed amendment, which petition shall be directed to, and filed with, the board of directors. The preceding sentence shall be interpreted in the same manner as the first sentence of section 802 of the Business Corporation Law of 1933, as amended by the act of August 27, 1963 (P.L.1355, No.534).

(3) A statement that the filing of the statement with respect to continuation of procedure was authorized by the board of directors.

(b) Alternative procedure.--A qualified shareholder of a registered corporation as defined in 15 Pa.C.S. § 2502 (relating to registered corporation status) who desires to continue to enjoy the benefits of any of the provisions of prior law described in subsection (a)(2) may file in the Department of State, prior to the general effective date of this act, a statement with respect to continuation of procedure executed by the qualified shareholder setting forth:

(1) The name of the corporation.

(2) One or more of the following paragraphs, in haec verba:

On the petition of a qualified shareholder, as defined in section 107(f) of the General Association Act of 1988, which petition shall be directed to, and filed with the board of directors, the entire board of directors, or a class of the board, where the board is classified with respect to the power to elect directors (which term includes directors elected for terms of more than one year and directors elected by holders of specified classes or series of shares), or any individual director may be removed from office without assigning any cause by the vote of shareholders entitled to cast at least a majority of the votes which all shareholders would be entitled to cast at any annual election of directors or of such class of directors.

Special meetings of the shareholders may be called at any time by a qualified shareholder as defined in section 107(f) of the General Association Act of 1988.

Every amendment to the articles shall be proposed by either the board of directors by the adoption of a resolution setting forth the proposed amendment or by petition of any qualified shareholder as defined in section 107(f) of the General Association Act of 1988, setting forth the proposed amendment, which petition shall be directed to, and filed with, the board of directors.

(3) A statement that the person executing the statement is a qualified shareholder of the corporation as defined in section 107(f) of the General Association Act of 1988.

(c) Effect of filing.--Upon filing in the Department of State, the statement with respect to continuation of procedure shall operate as an amendment of the articles of the corporation effective as of the general effective date of this act. A provision of the articles set forth in a statement with respect to continuation of procedure may be amended or stricken in the manner provided by law and the articles of incorporation. For the purposes of 15 Pa.C.S. § 1103, the statement shall be a part of the "articles" as therein defined. The filing of a statement with respect to continuation of procedure as permitted by this section shall not be void or voidable by reason of the participation of one or more directors who are affiliated with any shareholder.

(d) Discretionary action or inaction.--A director or qualified shareholder shall not be held liable for taking or omitting to take any action permitted by subsection (a) or (b) respectively, it being the intention of this section that any such director or qualified shareholder may exercise absolute discretion in taking or omitting to take any such action.

(e) Statement of correction.--The provisions of 15 Pa.C.S. § 138 (relating to statement of correction) shall be applicable to a filing under this section. The corporation shall be deemed a person adversely affected by any filing under subsection (b) that is erroneously executed.

(f) Definition.--As used in this section, the term "qualified shareholder" means a shareholder who:

(1) on January 1, 1980, and continuously thereafter to the date of the exercise of any power conferred upon a qualified shareholder by this section or the articles; or

(2) if the corporation was incorporated after January 1, 1980, and before the date of enactment of this act within one year after the incorporation of the corporation and continuously thereafter to the date of the exercise of any power conferred upon a qualified shareholder by this section or the articles;

held (together with its affiliates or associates as defined in 15 Pa.C.S. § 2552 (relating to definitions)) sufficient shares of a corporation to be entitled under the first sentence of subsection C of section 501 of the Business Corporation Law of 1933 to call a special meeting of shareholders of the corporation.

§ 206. Conforming cross references in unconsolidated statutes.

(a) Business Corporation Law of 1933.--References in the following acts and parts of acts enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)) to the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed to be a reference to 15 Pa.C.S. Pt. II Subpt. B, known as the Business Corporation Law of 1988, and all such acts and parts of acts are repealed to the extent inconsistent with this subsection:

Sections 3, 7 and 13 of the act of April 8, 1937 (P.L.262, No.66), known as the Consumer Discount Company Act.

Section 8(b) of the act of January 14, 1952 (1951 P.L.1898, No.522), known as the Funeral Director Law.

Sections 4 and 8 of the act of December 1, 1959 (P.L.1647, No.606), known as the Business Development Credit Corporation Law.

Sections 1204, 1207 and 1222 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(b) Section 202B of the Business Corporation Law of 1933.--References in the following act enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)) to section 202B of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed to be a reference to 15 Pa.C.S. § 1303(b) (relating to duplicate use of names) and such act is repealed to the extent inconsistent with this subsection: section 802 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(c) Article VIII of the Business Corporation Law of 1933.--References in the following act enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)) to Article VIII of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed to be a reference to 15 Pa.C.S. Ch. 19 Subchs. A (relating to preliminary provisions) and B (relating to amendment of articles) and such act is repealed to the extent inconsistent with this subsection: section 9.1 of the act of December 1, 1959 (P.L.1647, No.606), known as the Business Development Credit Corporation Act.

(d) Article IX of the Business Corporation Law of 1933.--References in the following act enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)) to Article IX of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed to be a reference to 15 Pa.C.S. Ch. 19 Subchs. A (relating to preliminary provisions) and C (relating to merger, consolidation, share exchanges and sale of assets) and such act is repealed to the extent inconsistent with this subsection: section 751(a) of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(e) Professional Corporation Law.--References in the following acts and parts of acts enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)) to the act of July 9, 1970 (P.L.461, No.160), known as the Professional Corporation Law, shall be deemed to be a reference to 15 Pa.C.S. Ch. 29 (relating to professional corporations) and all such acts and parts of acts are repealed to the extent inconsistent with this subsection:

Sections 2, 8.4 and 8.6 of the act of May 26, 1947 (P.L.318, No.140), known as The C.P.A. Law.

Section 8(d) of the act of January 14, 1952 (1951 P.L.1898, No.522), known as the Funeral Director Law.

§ 301. Transitional provisions (Repealed).

1990 Repeal. Section 301 was repealed December 19, 1990, P.L.834, No.198, effective immediately.

§ 303. Preparation of act for printing.

In editing and preparing this act for printing in the Laws of Pennsylvania, or pursuant to 1 Pa.C.S. Ch. 5 (relating to official publication of the Consolidated Statutes), the Director of the Legislative Reference Bureau shall insert the date of enactment, pamphlet law page number and act number of this act in the appropriate blanks of the enrolled bill version of this act, without obtaining the approvals or marking the notations required under 1 Pa.C.S. § 1105 (relating to editing statutes for printing).

§ 304. Effective date and applicability.

(a) Effective date.--This act shall take effect October 1, 1989, except that:

(1) Sections 101, 104, 301, 303 and 304 shall take effect immediately.

(2) The following provisions of Title 15 and as much of the act as may be necessary to make those provisions operative shall take effect immediately and shall be retroactive to January 27, 1987, insofar as relates to the implementation of 42 Pa.C.S. Ch. 83 Subch. F (relating to corporate directors' liability): 15 Pa.C.S. § 1102(b) (relating to coordination with other laws), 15 Pa.C.S. § 1310(a) (relating to organization meeting), 15 Pa.C.S. § 1504(c) (relating to bylaw provisions in articles), 15 Pa.C.S. § 1757(a) (relating to action by shareholders), 15 Pa.C.S. § 1762(c) (relating to controlled shares) and 15 Pa.C.S. § 1766 (relating to consent of shareholders in lieu of meeting).

(3) The amendment to 54 Pa.C.S. § 311(b)(1) (relating to use of corporate designators) shall take effect immediately and shall be retroactive to March 16, 1983.

(4) Section 138 (relating to statement of correction) of Title 15 shall take effect immediately and shall be retroactive to January 1, 1980, insofar as relates to filings under the Business Corporation Law of 1933. With respect to matters covered by this paragraph, the one-year period of the last sentence of 15 Pa.C.S. § 138(c) shall run from the later of the date of enactment of this act or the date upon which such filing was or is made by or with respect to a corporation subject to the Business Corporation Law of 1933.

(5) Section 302(e), insofar as it repeals 59 Pa.C.S. Ch. 5 (relating to limited partnerships), and section 103, insofar as it enacts 15 Pa.C.S. § 8502(a) (relating to applicability of chapter to existing limited partnerships), shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Ch. 85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 C.F.R. § 301.7701-2. The Governor shall issue such a proclamation upon being furnished with a copy of a ruling by the Internal Revenue Service to that effect. Delay in the repeal of 59 Pa.C.S. Ch. 5 and enactment of 15 Pa.C.S. § 8502(a) shall not postpone the effective date of 15 Pa.C.S. Ch. 85, and pending repeal of 59 Pa.C.S. Ch. 5, persons may utilize either statute at their election, which shall be expressed in the partnership agreement, for the government and regulation of the affairs of the limited partnership. A partnership agreement that fails to identify expressly the statute applicable to the partnership shall be deemed to contain an election to be governed by 59 Pa.C.S. Ch. 5. On the effective date of the repeal of 59 Pa.C.S. Ch. 5, any partnership then governed by that chapter shall thereafter be governed by 15 Pa.C.S. Ch. 85.

(6) (Repealed).

(7) The amendments to 15 Pa.C.S. Ch. 87 (relating to electing partnerships) shall take effect immediately and shall be retroactive to July 10, 1981.

(8) Section 103, insofar as it enacts 15 Pa.C.S. Ch. 77 (relating to workers' cooperative corporations), shall take effect in 180 days.

(b) Applicability.--(Repealed).

1994 Proclamation. The proclamation of the Governor referred to in section 304(a)(5) was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in this appendix.

1990 Repeal. Subsections (a)(6) and (b) were repealed December 19, 1990, P.L.834, No.198, effective immediately.

References in Text. 42 Pa.C.S. Ch. 83 Subch. F (relating to corporate directors' liability), referred to in subsec. (a), was repealed by the act of December 19, 1990, P.L.834, No.198. The subject matter is now contained in Subchapter B of Chapter 5, Subchapter B of Chapter 17 and Subchapter B of Chapter 57 of Title 15.

1990, APRIL 27, P.L.129, NO.36

§ 7. Severability.

The provisions of this act are severable. If any provision of this act or its application to any person or circumstance is held invalid, the remainder of this act, and the application of such provision to other persons and circumstances, shall not be affected thereby.

Explanatory Note. Act 36 added or amended sections 102, 511, 512, 1103, 1721, 2502 and 2542 and Subchapters G, H, I and J of Chapter 25 of Title 15.

§ 8. Construction of law.

(a) Effect on pension system trustees.--Nothing contained in this amendatory act shall be deemed to affect, modify or change in any manner whatsoever the rights, obligations or duties of, or the standards pertaining to, any trustee of any Commonwealth or municipal pension system or the actions, activities or investment strategies of any such trustee with respect to any assets of any such pension system.

(b) Liability of directors.--A director shall not be held liable for taking or omitting to take any action permitted by 15 Pa.C.S. § 511(g) (relating to standard of care and justifiable reliance), 1721(j) (relating to board of directors), 2561(b)(2) (relating to application and effect of subchapter) or 2571(b)(2) (relating to application and effect of subchapter), it being the intention of this act that any such director may exercise absolute discretion in taking or omitting to take any such action.

(c) Effect on control transactions.--Other than section 5, nothing contained in this amendatory act shall be construed as having, or be deemed to have, any effect on the existing practice under 15 Pa.C.S. Ch. 25 Subch. E (relating to control transactions) or the interpretation, construction, scope or applicability of 15 Pa.C.S. Ch. 25 Subch. E or as expressing any agreement or disagreement with any court interpretation relating to 15 Pa.C.S. Ch. 25 Subch. E. Further, nothing in this amendatory act shall be construed as having, or be deemed to have, any effect on the interpretation, construction, scope or applicability of any provision of this title, specifically including 15 Pa.C.S. §§ 511(b) and (c) and 1721(c) and (d), that are not explicitly amended by this amendatory act.

1990, DECEMBER 19, P.L.834, NO.198

§ 101. Short title.

This act shall be known and may be cited as the GAA Amendments Act of 1990.

2008 Partial Repeal. Section 10(3) of Act 62 of 2008 provided that Act 198 is repealed insofar as it is inconsistent with Act 62.

§ 201. Definition of term "insurance corporation."

As used in this division, the term "insurance corporation" means any domestic insurance company of any of the classes described in section 201 or 701(3) of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921, or incorporated under the acts of April 28, 1903 (P.L.329, No.259), April 20, 1927 (P.L.317, No.190), June 24, 1939 (P.L.686, No.320), June 20, 1947 (P.L.687, No.298), June 28, 1951 (P.L.941, No.184), July 15, 1957 (P.L.929, No.401), or any similar act relating to the incorporation or reincorporation of limited life insurance companies. The term does not include any of the following:

(1) A hospital plan corporation subject to 40 Pa.C.S. Ch. 61 (relating to hospital plan corporations).

(2) A professional health service corporation subject to 40 Pa.C.S. Ch. 63 (relating to professional health services plan corporations).

(3) A fraternal benefit society subject to the act of July 29, 1977 (P.L.105, No.38), known as the Fraternal Benefit Society Code.

(4) A health maintenance organization subject to the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act.

§ 202. Corporate powers.

(a) General rule.--No insurance corporation shall transact any other business other than that specified in its original or amended articles of incorporation or charter or authorized by statute regulating the business of the corporation.

(b) Ancillary activities.--With the prior approval of the Insurance Department, an insurance corporation may, independently of its insurance business and in addition to authority conferred by any other statute regulating the business of the corporation, provide services of the kinds it performs in the normal conduct of the business for which it is incorporated, including, but not limited to, consultative, administrative, investment, actuarial, loss prevention, data processing, accounting, claims and collection services. The Insurance Department shall take into account the effect of the provision of such services on the insurance business of the corporation and the risks inherent in the provision of such services by the corporation.

(c) Subsidiaries.--Subsections (a) and (b) shall not affect the power of an insurance corporation to hold, own and control subsidiaries engaged in other businesses as authorized by law.

§ 203. Authorization to do business.

No insurance corporation incorporated after June 19, 1991, shall have power to engage in the business of insurance until it shall have received a certificate from the Insurance Department authorizing the corporation to commence business.

§ 204. Amendment of articles.

(a) General rule.--Any amendment of the articles of incorporation or charter of any insurance corporation that may be effected only by action or with the approval of the shareholders or members (other than an amendment authorizing or creating a new class or series of shares or increasing the authorized number of any previously authorized class or series of shares) shall become effective only if approved by the Insurance Department. See 15 Pa.C.S. § 103 (relating to subordination of title to regulatory laws).

(b) Amendments not requiring approval of Insurance Department.--The Department of State shall forward to the Insurance Department a copy of any amendment of the articles of incorporation or charter of any insurance corporation that becomes effective without the approval of the Insurance Department.

(c) Reduction in capital stock.--The capital stock of an insurance corporation shall not be reduced below the minimum amount of capital stock required by law for the formation of the corporation.

§ 205. Other fundamental transactions.

(a) General rule.--Any plan of merger, consolidation, exchange, asset transfer, division or conversion of any insurance corporation, any recapitalization or voluntary dissolution of any insurance corporation or any issuance of shares by any insurance corporation in exchange for shares of another insurance company shall become effective only if approved by the Insurance Department. See 15 Pa.C.S. § 103 (relating to subordination of title to regulatory laws).

(b) Standards.--A share exchange or similar transaction shall be approved if it is in accordance with law and the terms and conditions are fair. A reduction in capital stock shall be approved if it is in accordance with law and consistent with the interests of the policyholders and creditors. A merger or consolidation of a title insurance company or the acquisition of substantially all the assets or stock of a title insurance company or abstract company by a title insurance company shall be approved if it is in accordance with law, not inequitable to the shareholders of any title insurance or abstract company involved and will not substantially reduce the security of and service to be rendered to policyholders of the domestic title insurance company in this Commonwealth or elsewhere. Any other transaction subject to subsection (a) shall be approved if it is in accordance with law and not injurious to the interests of the policyholders and creditors.

(c) Approval of compensation.--No director, officer, agent or employee of any title insurance company or abstract company party to any merger, consolidation or acquisition subject to subsection (a) shall receive any fee, commission, compensation or other valuable consideration whatsoever for in any manner aiding, promoting or assisting therein except as set forth in the terms of the transaction submitted to the Insurance Department for approval.

(d) Transactions with foreign corporations.--Any foreign insurance company participating in or resulting from any transaction subject to subsection (a) shall engage in the transaction only with the approval of the insurance supervising officials of the jurisdiction in which such foreign insurance company is incorporated or is to be incorporated. A change in domicile of an insurance corporation to another jurisdiction may be effected only with the consent of the Insurance Department. A foreign insurance company that is a surviving or resulting corporation in any transaction subject to subsection (a) shall not be deemed to hold a certificate of authority to do an insurance business within this Commonwealth solely by reason of the approval by the Insurance Department and consummation of the transaction.

(e) Mergers of stock and mutual insurance companies.--A mutual insurance company shall not merge or consolidate with an insurance corporation organized on a stock share basis.

(f) Dissolution of mutual companies.--Assets of mutual life insurance companies, derived from a health and accident business, other than those properly credited to the members or policyholders on policies covering such business, and the assets of mutual companies, other than mutual life companies, which may not be properly credited to policyholders and members, shall be escheated to the Commonwealth upon the dissolution of such companies.

(g) Definition.--As used in this section, the term "recapitalization" includes any reduction in stated capital and excludes any new or additional share authorization for which approval by the Insurance Department is not required by section 204.

§ 206. Increases in capital stock.

Within 30 days after any increase in the capital stock of an insurance corporation, the corporation shall report the increase to the Insurance Department on a form for that purpose prescribed by regulation by the department.

§ 207. Administrative procedure.

(a) General rule.--Every application for a certificate of authority or other approval by the Insurance Department under this division shall be made to the department in writing and shall be in such form as the procedural regulations of the department may require.

(b) Standards for approval.--A certificate of authority or other approval under this division shall be issued by order of the department only if and when the department shall find and determine that the application complies with the provisions of this division and the procedural regulations of the department thereunder.

(c) Procedure before department.--For the purpose of enabling the department to make the finding or determination required by subsection (b), the department shall afford reasonable notice and opportunity for hearing, which shall be public, and, before or after any such hearing, it may make such inquiries, audits and investigations, and may require the submission of such supplemental studies and information, as it may deem necessary or proper to enable it to reach a finding or determination. The department, in granting a certificate of authority or other approval, may impose such conditions as it may deem to be just and reasonable. In every case the department shall make a finding or determination in writing, stating whether or not the application has been approved, and, if it has been approved in part only, specifying the part which has been approved and the part which has been denied. Any holder of a certificate of authority or other approval, exercising the authority conferred thereby, shall be deemed to have waived any and all objections to the terms and conditions of such certificate or other approval.

(d) Judicial review.--Orders of the department upon an application for a certificate of authority or other approval under this section shall be subject to judicial review in the manner and within the time provided or prescribed by law.

§ 208. Existing powers preserved.

Nothing in this act shall impair the power of any insurance corporation to transact business to the same extent as if this act had not been enacted.

§ 309. Conforming cross references in unconsolidated statutes.

(a) Insurance Company Law.--References in the following act enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)), to section 337.5 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921, shall be deemed to be a reference to section 205 of this act and 15 Pa.C.S. § 1924(b)(1)(ii), and such act is repealed to the extent inconsistent with this subsection: section 337.6 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(b) Professional Association Act.--References in the following act enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)), to the act of August 7, 1961 (P.L.941, No.416), known as the Professional Association Act, shall be deemed to be a reference to 15 Pa.C.S. Ch. 93 (relating to professional associations), and such act is repealed to the extent inconsistent with this subsection: sections 2, 8.4 and 8.6 of the act of May 26, 1947 (P.L.318, No.140), known as The C.P.A. Law.

(c) Electric Cooperative Corporation Act.--References in the following act enacted prior to July 1, 1971 (see 1 Pa.C.S. § 1937 (relating to references to statutes and regulations)), to the act of June 21, 1937 (P.L.1969, No.389), known as the Electric Cooperative Corporation Act, shall be deemed to be a reference to 15 Pa.C.S. Ch. 73 Subchs. A (relating to preliminary provisions) and B (relating to powers, duties and safeguards), and such act is repealed to the extent inconsistent with this subsection: sections 2471.1(b) and 2471.2(k) of the act of February 1, 1966 (1965 P.L.1656, No.581), known as The Borough Code, added by section 1 of the act of December 30, 1982 (P.L.1465, No.333).

§ 402. Preparation of act for printing.

In editing and preparing this act for printing in the Laws of Pennsylvania, or pursuant to 1 Pa.C.S. Ch. 5 (relating to official publication of the consolidated statutes), the Director of the Legislative Reference Bureau shall insert the date of enactment, pamphlet law page number and act number of this act in the appropriate blanks of the enrolled bill version of this act, without obtaining the approvals or marking the notations required under 1 Pa.C.S. § 1105 (relating to editing statutes for printing).

§ 403. Transitional provision (Repealed).

1992 Repeal. Section 403 was repealed December 18, 1992, P.L.1333, No.169, effective in 60 days.

§ 404. Effective dates and applicability.

(a) Effective dates.--This act shall take effect immediately, except that:

(1) Subchapter C of Chapter 1 of Title 15 (relating to Corporation Bureau and UCC fees) shall take effect on the first day of the month following the month of enactment of this act.

(2) 15 Pa.C.S. § 1702(c) and the amendments to 15 Pa.C.S. §§ 1906 and 1924(b) shall be retroactive to October 1, 1989.

(3) The amendments to 15 Pa.C.S. § 5758(b) shall be retroactive to February 13, 1972.

(4) 15 Pa.C.S. §§ 135(c)(2) and 1901(a)(2) and Chapter 75 of Title 15 and section 401(a), insofar as it repeals the act of June 12, 1968 (P.L.173, No.94), known as the Cooperative Agricultural Association Act, shall take effect in four months.

(5) The amendments to Chapter 77 of Title 15 shall be retroactive to June 19, 1989.

(6) The amendments to 15 Pa.C.S. § 8562(b) shall take effect in four months and shall not apply to any certificate of partnership interest issued or issuable on the effective date of such amendments.

(7) Title 17 (relating to credit unions) and section 401(d) of this act shall take effect in two months.

(8) The expansion of the scope of Subpart B of Part II of Title 15 to include insurance corporations as defined in section 201 and all related changes in law affecting insurance corporations, including the repeals provided in section 401(b), shall take effect in six months.

(b) Applicability.--The provisions of Title 15 that are derived from former 42 Pa.C.S. Ch. 83 Subch. F (relating to corporate directors' liability):

(1) shall not be construed to repeal or otherwise affect or impair 15 Pa.C.S. § 1728 (relating to interested directors or officers; quorum) or 2538 (relating to approval of transactions with interested shareholders) or 42 Pa.C.S. § 8332.2 (relating to officer, director, or trustee of nonprofit organization negligence standard); and

(2) shall not apply to:

(i) any actions filed prior to January 27, 1987, nor to any breach of performance of duty or any failure of performance of duty by any director or officer of a business corporation occurring prior to that date; or

(ii) any actions filed against or any breach of performance of duty or any failure of performance of duty by any director or officer of any other domestic corporation for profit or not-for-profit occurring prior to the date that such corporation first became or becomes subject to former 42 Pa.C.S. Ch. 83 Subch. F or 15 Pa.C.S. Ch. 5 Subch. B (relating to indemnification and corporate directors' liability).

2001 Partial Repeal. Section 4(2) of Act 34 of 2001 provided that subsec. (b) is repealed insofar as it applies to sections 1745 and 5745 of Title 15.

1992, DECEMBER 18, P.L.1333, NO.169

§ 1. Short title.

This act shall be known and may be cited as the GAA Amendments Act of 1992.

1994, JUNE 18, 24 Pa.B. 3001

PROCLAMATION

Proclamation pursuant to section 304(a)(5)

of the General Association Act of 1988

WHEREAS, Section 304(a)(5) of the act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988, 15 P.S. 20304(a)(5), provides that section 302(e) of the act, insofar as it repeals 59 Pa.C.S. Ch. 5 (relating to limited partnerships), and section 103, insofar as it enacts 15 Pa.C.S. § 8502(a) (relating to applicability of chapter to existing limited partnerships), shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Ch.85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 C.F.R. § 301.7701-2; and

WHEREAS, The General Association Act of 1988 provides further that the Governor shall issue such a proclamation upon being furnished with a copy of a ruling by the Internal Revenue Service to that effect; and

WHEREAS, I have received a copy of Revenue Ruling 94-10, published in Volume 1994-6 of the February 7, 1994, issue of the Internal Revenue Bulletin at page 12; and

WHEREAS, Said Revenue Ruling provides as follows:

In Rev. Rul. 94-2, 1994-1 I.R.B. 8, the Internal Revenue Service listed the states whose revised uniform limited partnership acts the Service had examined and determined correspond to the Uniform Limited Partnership Act (ULPA) for purposes of § 301.7701-2 of the Procedure and Administration Regulations.

The Service has determined that Pennsylvania has enacted legislation that, as of its effective date with amendments, corresponds to ULPA for purposes of § 301.7701-2:

15 Pa. Cons. Stat. Ann. sections 8501 through 8594, and section 8103 (Purdon Supp. 1993) effective October 1, 1989, with amendments effective through November 20, 1993.

NOW THEREFORE, I, Robert P. Casey, Governor of the Commonwealth of Pennsylvania, by virtue of the authority vested in me by the Constitution of the Commonwealth of Pennsylvania and section 304(a)(5) of the act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988, do hereby find that the Internal Revenue Service has determined that 15 Pa.C.S. Ch.85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 C.F.R. § 301.7701-2.

Further, I hereby proclaim in accordance with law that, accordingly, section 302(e) of the act, insofar as it repeals 59 Pa.C.S. Ch.5 (relating to limited partnerships), and section 103 of the act, insofar as it enacts 15 Pa.C.S. § 8502(a) (relating to applicability of chapter to existing limited partnerships), shall take effect 90 days after the date of publication of this proclamation.

GIVEN under my hand and the Great Seal of the Commonwealth this seventh day of June, in the year of our Lord, one thousand nine-hundred and ninety-four and of the Commonwealth, the two-hundred and eighteenth.

Robert P. Casey

Governor

1994, DECEMBER 7, P.L.703, NO.106

§ 1. Short title.

This act shall be known and may be cited as the Limited Liability Company Act.

2001, JUNE 22, P.L.418, NO.34

§ 1. Short title.

This act shall be known and may be cited as the GAA Amendments Act of 2001.

2013, JULY 9, P.L.476, NO.67

§ 55. Publication of notice.

When the Department of State is ready to provide expedited services under the addition of 15 Pa.C.S. § 153(a)(16), it shall transmit notice of that fact to the Legislative Reference Bureau for publication as a notice in the Pennsylvania Bulletin.

Explanatory Note. Act 67 amended, reenacted, added, deleted or repealed sections 102, 107, 111, 131, 133, 134, 135, 136, 152, 153, 155, 156, 1103, 1104, 1306, 1504, 1523, 1527, 1528, 1529, 1552, 1575, 1704, 1705, 1727, 1756, 1759, 1764, 1766, 1906, 1907, 1908, 1911, 1913, 1922, 1923, 1931, 1957, 1973, 1978, 2522, 2528, 2529, 2545, 3133, 3135, 3322, 3325, 3331, 4127, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5302, 5306, 5307, 5308, 5309, 5310, 5331, 5501, 5504, 5509, 5511, 5541, 5542, 5543, 5544, 5546, 5547, 5548, 5550, 5551, 5552, 5553, 5554, 5585, 5586, 5587, 5588, 5589, 5702, 5704, 5705, 5708, 5722, 5723, 5724, 5725, 5726, 5727, 5728, 5729, 5730, 5731, 5733, 5746, 5751, 5752, 5753, 5754, 5755, 5756, 5757, 5759, 5760, 5761, 5762, 5763, 5764, 5765, 5766, 5767, 5768, 5769, 5770, 5791, 5792, 5793, 5911, 5913, 5914, 5921, 5923, 5924, 5925, 5926, 5928, 5930, 5951, 5956, 5957, 5972, 5973, 5975, 5976, 5977, 5978, 5979, 5980, 5981, 5982, 5983, 5984, 5986, 5987, 5988, 5992, 5997, 6101, 6102, 6103, 6104, 6122, 6123, 6141, 6142, 6143, 6145, 8911 and 8925, the heading of Chapter 91 and sections 9101, 9102, 9103, 9111, 9112, 9113, 9114, 9115, 9116, 9117, 9118, 9119, 9120, 9121, 9122, 9123, 9124, 9125, 9126, 9127, 9128, 9129, 9130, 9131, 9132, 9133, 9134, 9135, 9136 and 9503 of Title 15 and sections 101 and 501 of Title 54.

§ 56. Restoration of provisions.

Notwithstanding 1 Pa.C.S. § 1957, it is declared to be the intent of the act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988, the act of December 19, 1990 (P.L.834, No.198), known as the GAA Amendments Act of 1990, the act of December 18, 1992 (P.L.1333, No.169), known as the GAA Amendments Act of 1992, the act of June 22, 2001 (P.L.418, No.34), known as the GAA Amendments Act of 2001, and this act cumulatively to restore all provisions of 15 Pa.C.S. added by the act of November 15, 1972 (P.L.1063, No.271), entitled "An act amending the act of November 25, 1970 (No.230), entitled 'An act codifying and compiling a part of the law of the Commonwealth,' adding provisions relating to burial grounds, corporations, including corporations not-for-profit, educational institutions, private police, certain charitable or eleemosynary institutions, certain nonprofit insurers, service of process on certain nonresident persons, names, prescribing penalties and making repeals," to their status prior to the partial repeal effected by section 905 of the former act of July 29, 1977 (P.L.105, No.38), known as the Fraternal Benefit Society Code, except as otherwise expressly provided by such provisions as reenacted and amended by the General Association Act of 1988, the GAA Amendments Act of 1990, the GAA Amendments Act of 1992, the GAA Amendments Act of 2001 and this act.

§ 57. Retroactivity.

Section 56 of this act shall apply retroactively to January 30, 1978.

2014, OCTOBER 22, P.L.2640, NO.172

§ 1. Short title.

This act shall be known and may be cited as the Association Transactions Act.

Explanatory Note. Act 172 amended, added, deleted or repealed sections 102, 109, 112, 113, 133, 135, 136, 138, 139, 141, 142, 143, 144, 145, 152 and 153, the heading of Subchapter D of Chapter 1, sections 161 and 162, Chapters 2, 3 and 4, sections 1103, 1105, 1106, 1303, 1304, 1305, 1306, 1341, 1571, 1575, 1704, 1757, 1766, 1901, 1902, 1904, 1905, 1906 and 1908, the heading of Subchapter C of Chapter 19, sections 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931 and 1932, Subchapters D and E of Chapter 19, sections 1980, 2101, 2121, 2301, 2501, 2521, 2538, 2539, 2701, 2721, 2901, 2921, 3101, 3301, 3304, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4141, 4142, 4143 and 4144, Subchapter D of Chapter 41, sections 5103, 5106, 5303, 5304, 5305, 5341, 5704, 5757 and 5766, the heading of Chapter 59, sections 5901, 5902 and 5905, the heading of Subchapter C of Chapter 59, sections 5921, 5922, 5923, 5924, 5925, 5926, 5927, 5928, 5929 and 5930, the heading of Subchapter D of Chapter 59, sections 5951, 5952, 5953, 5954, 5955, 5956 and 5957, Subchapter E of Chapter 59, sections 5980, 6121, 6122, 6123, 6124, 6125, 6126, 6127, 6128, 6129, 6130, 6131, 6141, 6142, 6143 and 6144, Subchapter D of Chapter 61, sections 7411, 7702, 7703, 7704, 7723, 8203, 8211, 8503, 8505, 8513 and 8514, Subchapter F of Chapter 85, section 8571, Subchapters J and K of Chapter 85, sections 8903, 8905 and 8908, Subchapters G, H and J of Chapter 89 and sections 9112, 9302, 9502, 9503 and 9507 of Title 15 and sections 302, 303, 311, 501, 502 and 503 of Title 54.

§ 1.1. Legislative findings and declarations.

The General Assembly finds and declares as follows:

(1) It is necessary to modernize the laws of this Commonwealth on the organization and governance of corporations and other associations in order to make the Commonwealth competitive with other states in attracting business organizations.

(2) This act is designed to amend 15 Pa.C.S. Pt. I to integrate the law on corporations and other associations by enacting provisions applicable to all forms of associations and authorizing transactions involving any form of association.

(3) It is also necessary to modernize the law on those subjects in order to improve the functioning of the Bureau of Corporations and Charitable Organizations, which administers that law.

(4) This act is designed to amend 15 Pa.C.S. Pt. I to integrate the law on entity names, entity transactions and registration of foreign entities into a single coherent body of law that can be efficiently administered by the Bureau of Corporations and Charitable Organizations and easily used and understood by the citizens of this Commonwealth.



Chapter 1 - General Provisions

Chapter Notes

Enactment. Chapter 1 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions. Former Chapter 1, which related to the same subject matter, was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 1 is referred to in sections 7102, 8415, 8615, 8815 of this title.

Cross References. Subchapter B is referred to in section 7123 of this title; section 102 of Title 54 (Names).

Enactment. Subchapter C was added December 19, 1990, P.L.834, No.198, effective January 1, 1991.

Prior Provisions. Former Subchapter C, which related to definitive and contingent domestication of foreign associations, was added December 21, 1988, P.L.1444, No.177, and relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter C is referred to in sections 105, 8221, 8998 of this title.

Enactment. Subchapter D was added as Subchapter C December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.



Section 101 - Short title and application of title

(a) Short title of title.--This title shall be known and may be cited as the Associations Code.

(b) Application of title.--Except as otherwise provided in the scope provisions of subsequent provisions of this title, this title shall apply to every association heretofore or hereafter incorporated or otherwise organized.

(c) References to prior statutes.--A reference in the organic rules of an association to any provision of law supplied or repealed by this title shall be deemed to be a reference to the superseding provision of this title.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (c).

Cross References. Section 101 is referred to in sections 1102, 2541, 2551, 5102 of this title.



Section 102 - Definitions

(a) Defined terms.--Subject to additional or inconsistent definitions contained in subsequent provisions of this title that are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Act" or "action." Includes failure to act.

"Association." A corporation, for profit or not-for-profit, a partnership, a limited liability company, a business or statutory trust, an entity or two or more persons associated in a common enterprise or undertaking. The term does not include:

(1) a testamentary trust or an inter vivos trust as defined in 20 Pa.C.S. § 711(3) (relating to mandatory exercise of jurisdiction through orphans' court division in general);

(2) an association or relationship that:

(i) is not a person that has:

(A) a legal existence separate from any interest holder of the person; or

(B) the power to acquire an interest in real property in its own name; and

(ii) is not a partnership under the rules stated in section 8422(c) (relating to formation of partnership) or a similar provision of the laws of another jurisdiction;

(3) a decedent's estate; or

(4) a government or a governmental subdivision, agency or instrumentality.

"Banking institution." An institution as defined in section 102(r) of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

"Bureau." The Bureau of Corporations and Charitable Organizations of the Department of State.

"Business corporation." A domestic or foreign business corporation as defined in section 1103 (relating to definitions), whether or not it is a cooperative corporation.

"Business trust." A trust subject to Chapter 95 (relating to business trusts).

"Charitable purposes." The relief of poverty, the advancement and provision of education, including postsecondary education, the advancement of religion, the prevention and treatment of disease or injury, including mental retardation and mental disorders, governmental or municipal purposes and any other purpose the accomplishment of which is recognized as important and beneficial to the public.

"Cooperative corporation." A domestic corporation that is subject to Subpart D of Part II (relating to cooperative corporations), or a foreign corporation that is subject to a similar law of a foreign jurisdiction.

"Corporation for profit." A domestic or foreign corporation incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise, to its shareholders or members, whether or not it is a cooperative corporation.

"Corporation not-for-profit." A domestic or foreign corporation not incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise, whether or not it is a cooperative corporation.

"Court." Subject to any inconsistent general rule prescribed by the Supreme Court of Pennsylvania:

(1) the court of common pleas of the judicial district embracing the county where the registered office of the corporation or other association is or is to be located; or

(2) where an association results from a merger, division or other transaction without establishing a registered office in this Commonwealth or withdraws as a foreign corporation or association, the court of common pleas in which venue would have been laid immediately prior to the transaction or withdrawal.

"Credit union." A credit union as defined in 17 Pa.C.S. § 102 (relating to application of title).

"Debtor in bankruptcy." A person that is the subject of:

(1) an order for relief under 11 U.S.C. (relating to bankruptcy) or a comparable order under a successor statute of general application; or

(2) a comparable order under Federal, State or foreign law governing insolvency.

"Department." The Department of State of the Commonwealth.

"Dissenters rights." The rights and remedies provided by Subchapter D of Chapter 15 (relating to dissenters rights).

"Distributional interest." The right under the organic law of an entity that is not a corporation for profit or not-for-profit, or under the organic rules of such an entity, to receive distributions from the entity.

"Domestic association." An association, the internal affairs of which are governed by the laws of this Commonwealth.

"Domestic banking institution." A domestic association which is an institution as defined in section 102(r) of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

"Domestic corporation." A corporation for profit or not-for-profit incorporated under the laws of this Commonwealth.

"Domestic corporation for profit." A corporation for profit incorporated under the laws of this Commonwealth.

"Domestic corporation not-for-profit." A corporation not-for-profit incorporated under the laws of this Commonwealth.

"Domestic entity." An entity, the internal affairs of which are governed by the laws of this Commonwealth.

"Domestic filing association." A domestic association, the formation of which requires the filing of a public organic record. The term does not include a general partnership that is also:

(1) a limited liability partnership; or

(2) an electing partnership.

"Domestic filing entity." A domestic entity, the formation of which requires the filing of a public organic record. The term does not include a general partnership that is also:

(1) a limited liability partnership; or

(2) an electing partnership.

"Domestic insurance corporation." An insurance corporation as defined in section 3102 (relating to definitions).

"Domestic savings association." (Deleted by amendment).

"Electing partnership." An electing partnership as defined in section 8701(c) (relating to scope and definition).

"Electronic." Relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

"Entity." A domestic or foreign:

(1) business corporation;

(2) nonprofit corporation;

(3) general partnership;

(4) limited partnership;

(5) limited liability company;

(6) unincorporated nonprofit association;

(7) professional association; or

(8) business trust, common-law business trust or statutory trust.

"Execute." When used with respect to authenticating or adopting a filing, document or other record, means "sign."

"Filing association." A domestic or foreign association, the formation of which requires the filing of a public organic record. The term does not include a general partnership that is also:

(1) a limited liability partnership; or

(2) an electing partnership.

"Filing entity." A domestic or foreign entity, the formation of which requires the filing of a public organic record. The term does not include a general partnership that is also:

(1) a limited liability partnership; or

(2) an electing partnership.

"Foreign association." An association that is not a domestic association.

"Foreign corporation for profit." A corporation for profit incorporated under any laws other than those of this Commonwealth.

"Foreign corporation not-for-profit." A corporation not-for-profit incorporated under any laws other than those of this Commonwealth.

"Foreign entity." An entity that is not a domestic entity.

"Foreign filing association." A foreign association, the formation of which requires the filing of a public organic record.

"Fraternal benefit society." A fraternal benefit society as defined in section 2403 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

"General partnership." Either of the following:

(1) A partnership as defined in section 8412 (relating to definitions).

(2) An association whose internal affairs are governed by the laws of a jurisdiction other than this Commonwealth which would be a partnership if its internal affairs were governed by the laws of this Commonwealth.

"Governance interest." A right under the organic law or organic rules of an association that is not a corporation for profit or not-for-profit, other than as a governor, agent, assignee or proxy, to:

(1) receive or demand access to information concerning, or the books and records of, the association;

(2) vote for the election of the governors of the association; or

(3) receive notice of or vote on an issue involving the internal affairs of the association.

"Governor." A person by or under whose authority the powers of an association are exercised and under whose direction the activities and affairs of the association are managed pursuant to the organic law and organic rules of the association. The term includes:

(1) A director of a corporation for profit or a shareholder of a statutory close corporation that is deemed to be a director under section 2332(a) (relating to management by shareholders).

(2) A director or member of an other body of a corporation not-for-profit.

(3) A partner of a general partnership.

(4) A general partner of a limited partnership.

(5) A general partner of an electing partnership.

(6) A manager of a manager-managed limited liability company or a member that has the right to participate materially in the management of a member-managed limited liability company.

(7) A manager of an unincorporated nonprofit association.

(8) A member of the board of governors of a professional association.

(9) A trustee of a business trust, common-law business trust or statutory trust.

"Health maintenance organization." An entity that is subject to the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act.

"Hospital plan corporation." A hospital plan corporation as defined in 40 Pa.C.S. § 6101 (relating to definitions).

"Insurance corporation." An insurance corporation as defined in section 3102 (relating to definitions).

"Interest." A share in a corporation for profit, a membership or share in a corporation not-for-profit, a governance interest or a distributional interest. The term includes the following:

(1) A governance interest or transferable interest in a general partnership.

(2) A governance interest or transferable interest in a limited partnership.

(3) A governance interest or transferable interest in a limited liability company.

(4) A membership in an unincorporated nonprofit association.

(5) An ownership interest in a professional association.

(6) A beneficial interest in a business trust, common-law business trust or statutory trust.

"Interest holder." A direct or record holder of an interest. The term includes the following:

(1) A shareholder of a corporation for profit.

(2) A member or shareholder of a corporation not-for-profit.

(3) A partner or transferee in a general partnership.

(4) A general or limited partner or transferee in a limited partnership.

(5) A member or transferee in a limited liability company.

(6) A member of an unincorporated nonprofit association.

(7) An associate in a professional association.

(8) A beneficiary or beneficial owner of record of a business trust, common-law business trust or statutory trust.

"Internal Revenue Code of 1986." The Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.).

"Jurisdiction." When used to refer to a political entity, the United States, a state, a foreign country or a political subdivision of a foreign country.

"Jurisdiction of formation." The jurisdiction whose law includes the organic law of an association.

"Licensed person." A natural person who is duly licensed or admitted to practice his profession by a court, department, board, commission or other agency of the Commonwealth or another jurisdiction to render a professional service that is or will be rendered by the association of which he is, or intends to become, a shareholder, partner, owner, director, officer, manager, member, employee or agent.

"Limited liability company." Either of the following:

(1) A limited liability company as defined in section 8812 (relating to definitions).

(2) An association whose internal affairs are governed by the laws of a jurisdiction other than this Commonwealth which would be a limited liability company if its internal affairs were governed by the laws of this Commonwealth.

"Limited liability limited partnership." A domestic or foreign limited partnership for which there is in effect:

(1) a statement of registration under Chapter 82 (relating to registered limited liability partnerships);

(2) a provision of its certificate of limited partnership electing to be subject to Chapter 82; or

(3) a similar filing or provision under the organic law of a foreign partnership.

"Limited liability partnership." A domestic or foreign general partnership for which there is in effect:

(1) a statement of registration under Chapter 82; or

(2) a similar filing under the organic law of a foreign general partnership.

"Limited partnership." Either of the following:

(1) A limited partnership as defined in section 8612 (relating to definitions).

(2) An association whose internal affairs are governed by the laws of a jurisdiction other than this Commonwealth which would be a limited partnership if its internal affairs were governed by the laws of this Commonwealth.

"Nonfiling association." An association that is not a filing association.

"Nonprofit corporation." A domestic or foreign nonprofit corporation as defined in section 5103 (relating to definitions), whether or not it is a cooperative corporation.

"Nonregistered foreign association." A foreign association that is not registered to do business in this Commonwealth pursuant to a filing with the department.

"Obligation." Includes a note or other form of indebtedness, whether secured or unsecured.

"Officially publish." Publish in two newspapers of general circulation in the English language in the county in which the registered office of the association is located or, in the case of a proposed association, will be located, one of which must be the legal newspaper, if any, designated by the rules of court for the publication of legal notices. If there is only one newspaper of general circulation in the county, advertisement in that newspaper is sufficient. If no other frequency is specified, the notice must be published one time. See section 109(a)(2) (relating to name of commercial registered office provider in lieu of registered address).

"Organic law." The laws of the jurisdiction of formation of an association governing its internal affairs.

"Organic rules." The public organic record and private organic rules of an association.

"Principal office." The principal executive office of an association, whether or not the office is located in this Commonwealth.

"Private organic rules." The rules that govern the internal affairs of an association, are binding on all its interest holders and are not part of its public organic record, if any. The term includes the following:

(1) The bylaws of a corporation for profit.

(2) The bylaws of a corporation not-for-profit.

(3) The partnership agreement of a general partnership.

(4) The partnership agreement of a limited partnership.

(5) The operating agreement of a limited liability company.

(6) The governing principles of an unincorporated nonprofit association.

(7) The bylaws of a professional association.

(8) The bylaws or similar rules, by whatever name they may be referred to, of a business trust, common-law business trust or statutory trust.

"Profession." Includes the performance of any type of personal service to the public that requires as a condition precedent to the performance of the service the obtaining of a license or admission to practice or other legal authorization from the Supreme Court of Pennsylvania or a licensing board or commission under the Bureau of Professional and Occupational Affairs in the Department of State. Except as otherwise expressly provided by law, this definition shall be applicable to this title only and shall not affect the interpretation of any other statute or any local zoning ordinance or other official document heretofore or hereafter enacted or promulgated.

"Professional association." An association as defined in section 9302 (relating to application of chapter).

"Professional health service corporation." A professional health service corporation as defined in 40 Pa.C.S. § 6302 (relating to definitions).

"Professional services." Any type of services that may be rendered by a member of a profession within the purview of his profession.

"Property." All property, whether real, personal or mixed, or tangible or intangible, or any right or interest therein, including rights under contracts and other binding agreements.

"Public organic record." The document the public filing of which by the department or a similar agency in another jurisdiction is required to form an association. The term includes any amendment or restatement of the document and includes the following:

(1) The articles of incorporation of a corporation for profit.

(2) The articles of incorporation of a corporation not-for-profit.

(3) The certificate of limited partnership of a limited partnership.

(4) The certificate of organization of a limited liability company.

(5) The articles of association of a professional association.

(6) The declaration of trust or other instrument of a business trust or statutory trust which has been filed by the department or a similar agency in another jurisdiction.

"Receipt." Actual coming into possession.

"Receive." To actually come into possession.

"Record form." Inscribed on a tangible medium or stored in an electronic or other medium and retrievable in perceivable form.

"Registered corporation." A corporation defined in section 2502 (relating to registered corporation status).

"Registered foreign association." A foreign association that is registered to do business in this Commonwealth pursuant to a filing in the department.

"Representative." When used with respect to an association, joint venture, trust or other enterprise, a person occupying the position or discharging the functions of a director, officer, partner, manager, trustee, fiduciary, employee or agent, regardless of the name or title by which the person may be designated. The term does not imply that a director, as such, is an agent of a corporation.

"Savings association." (Deleted by amendment).

"Sign." With present intent to authenticate or adopt information in record form:

(1) to sign manually or adopt a tangible symbol; or

(2) to attach to, or logically associate with, information in record form, an electronic sound, symbol or process.

"Transfer." Includes:

(1) an assignment;

(2) a conveyance;

(3) a sale;

(4) a lease;

(5) an encumbrance, including a mortgage or security interest;

(6) a gift; and

(7) a transfer by operation of law.

"Type." When used with respect to an association, a generic form:

(1) recognized at common law; or

(2) organized under an organic law, whether or not some associations organized under that organic law are subject to provisions of that law which create different categories of the form of association.

"Unincorporated nonprofit association." A nonprofit association as defined in section 9112 (relating to definitions).

"Verified." Includes an unsworn document containing a statement by the signatory that is made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(b) Application of definitions.--The words and phrases defined in subsection (a) shall have the same meanings when used in 54 Pa.C.S. (relating to names) except to the extent those meanings are inconsistent with the provisions of that title.

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended the defs. of "association," "general partnership," "limited liability company" and "limited partnership" and added the defs. of "charitable purposes" and "debtor bankruptcy" in subsec. (a).

2014 Amendment. Act 172 amended amended the defs. of "association," "cooperative corporation," "corporation for profit," "corporation not for profit" and par. (2) of the def. of "court," added the defs. of "business corporation," "dissenters rights," "distributional interest," "domestic association," "domestic entity," "domestic filing association," "domestic filing entity," "electronic," "entity," "filing association," "filing entity," "foreign association," "foreign entity," "foreign filing association," "fraternal benefit society," "general partnership," "governance interest," "governor," "health maintenance organization," "hospital plan corporation," "interest," "interest holder," "jurisdiction," "jurisdiction of formation," "limited liability limited partnership," "limited liability partnership," "limited partnership," "nonfiling association," "nonprofit corporation," "nonregistered foreign association," "organic law," "organic rules," "principal office," "private organic rules," "professional association," "professional health service corporation," "property," "public organic record," "receipt," "receive," "registered corporation," "registered foreign association," "transfer," "type" and "unincorporated nonprofit association" and deleted the defs. of "domestic savings association" and "savings association" and added subsecs. (a) hdg. and (b).

2013 Amendment. Act 67 amended the defs. of "banking institution," "representative" and "savings association" and added the defs. of "bureau," "domestic banking institution," "domestic insurance corporation," "domestic savings association," "execute," "obligation," "officially publish," "record form" and "sign."

2001 Amendment. Act 34 amended the def. of "limited liability company" and added the defs. of "profession" and "professional services."

1994 Amendment. Act 106 amended the defs. of "association" and "limited liability company" and added the def. of "licensed person."

1992 Amendment. Act 169 amended the def. of "association" and added the defs. of "business trust," "Internal Revenue Code of 1986" and "limited liability company."

1990 Amendments. Act 36 added the def. of "act" or "action" and Act 198 amended the defs. of "association," "credit union" and "insurance corporation" and added the defs. of "corporation for profit," "corporation not-for-profit," "electing partnership" and "representative."

Cross References. Section 102 is referred to in sections 312, 1103, 2902, 5103, 8412, 8612, 8812 of this title; section 1991 of Title 1 (General Provisions); section 302 of Title 54 (Names).



Section 103 - Subordination of title to regulatory laws

(a) Regulatory laws unaffected.--This title is not intended to authorize any corporation or other association to do any act prohibited by any statute regulating the business of the association or by any rule or regulation validly promulgated thereunder by any department, board or commission of this Commonwealth. Except as otherwise provided by the statutes and prescribed by the rules and regulations promulgated thereunder applicable to the business of the association, the issuance by the Department of State of any certificate evidencing the incorporation of a corporation or the filing of an instrument with respect to or the organization or qualification of an association under this title or any amendment to its articles or certificate or other change in its status or other action under this title shall not be effective to exempt the association from any of the requirements of those statutes or rules and regulations.

(b) Compliance with regulatory laws condition precedent to effectiveness of corporate or other action.--Any document filed in the Department of State or any bylaw adopted or other corporate or other action taken under the authority of this title or other action pursuant thereto in violation of any statutes or rules or regulations regulating the business of the association shall be ineffective as against the Commonwealth, including the departments, boards and commissions thereof, unless and until the violation is cured.

(c) Structural provisions in regulatory statutes controlling.--If and to the extent that a statute regulating the business of a corporation or other association sets forth provisions relating to the government and regulation of the affairs of associations that are inconsistent with the provisions of this title on the same subject, the provisions of the other statute shall control.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (a).

Cross References. Section 103 is referred to in sections 202, 318, 1501, 1524, 1903, 2105, 5501, 5903, 8102, 8204 of this title.



Section 104 - Equitable remedies

Except to the extent otherwise provided in this title in cases where a statutory remedy is provided by this title, the court shall have the powers of a court of equity or chancery insofar as those powers relate to the supervision and control of corporations and other associations.



Section 105 - Fees

(a) General rule.--The Department of State shall be entitled to receive for services performed, as required by this title and other applicable provisions of law, such fees as are specified in or pursuant to Subchapter C (relating to Corporation Bureau and UCC fees).

(b) Other services.--Any other department, board, commission or officer of this Commonwealth shall be entitled to receive for services performed, as required by this title, such fees as are or may be lawfully charged for those or similar services.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 106 - Effect of filing papers required to be filed

The filing of articles or of any other papers or documents pursuant to the provisions of this title is required for the purpose of affording all persons the opportunity of acquiring knowledge of the contents thereof, but, except as otherwise provided by statute, no person shall be charged with constructive notice of the contents of any articles, papers or documents by reason of the filing.



Section 107 - Form of records

(a) General rule.--Information maintained by a corporation or other association in the regular course of its business, including shareholder or membership records, books of account and minute books, may be kept in record form.

(b) Meaning of "written".--References in this title to a document in writing or to a written provision of an agreement or other document shall be deemed to include and be satisfied by a document or provision of an agreement or document in record form.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 107 is referred to in sections 1508, 1512, 5508, 5512 of this title.



Section 108 - Change in location or status of registered office provided by agent

(a) General rule.--Where the registered office of a corporation or other association is stated to be in care of or is in fact in care of an agent who maintains the registered office for the corporation or other association and the agent changes its name or the location of its office in a county from one address to another within the county or ceases to provide a registered office for one or more associations, the agent may, in the manner provided in this section, reflect such change of name or effect a corresponding change in the registered office address of or cease to provide a registered office for one or more or all of the associations represented by it. The agent shall execute and file in the Department of State with respect to each association represented by it a statement of change of registered office by agent, setting forth:

(1) The name of the association represented.

(2) The address, including street and number, if any, of its then registered office.

(3) The address, including street and number, if any, of the new registered office of the association represented if the registered office of the association represented is to be changed.

(4) The name of the person in care of the office and a statement that the person has been designated in fact as the agent in care of the registered office of the association represented in this Commonwealth and that the change in registered office reflects a change of name of the agent, the removal of the place of business of the agent to a new location within the county or a termination of the status of the agent as the provider of the registered office of the association represented, as the case may be.

If the status of an agent as a provider of a registered office is terminated under this section, the location of the registered office of the association represented shall not be affected, but the person formerly in care of the office shall thereafter not have any responsibility with respect to matters tendered to the office in the name of the association represented.

(b) Action by and notice to association.--It is not necessary for the association represented to take any action in order to effect a termination of status of agent or other change of registered office under this section, but the person representing the association shall promptly furnish the association represented with a copy of the statement of change of registered office by agent as filed in the Department of State.

Cross References. Section 108 is referred to in sections 109, 1103, 5103, 8625, 8825, 9503 of this title.



Section 109 - Name of commercial registered office provider in lieu of registered address

(a) General rule.--Where any provision of this title authorizes or requires the inclusion of a registered office address in any document filed in the Department of State, the person filing the document may substitute in lieu thereof the term "c/o" followed by:

(1) The name of an association or a division thereof that has filed in the department, and not withdrawn, a statement of address of commercial registered office.

(2) The name of any county of this Commonwealth and a statement that the registered office of the association represented shall be deemed for venue and official publication purposes to be located in the county so named. For venue and official publication purposes, the county so named shall control over the address contained in the currently applicable statement filed under subsection (b).

(b) Statement of address of commercial registered office.--A domestic or registered foreign association engaged in the business of maintaining registered offices in this Commonwealth for corporations or other associations may file in the department a statement of address of commercial registered office executed by the representing association or a division thereof and setting forth:

(1) The name of the representing association.

(2) The form of organization of the representing association.

(3) A statement that it is in the business of maintaining registered offices in this Commonwealth for corporations or other associations.

(4) The address, including street and number, if any, of a place of business of the representing association in this Commonwealth to which communications and other matters directed to each person represented by it may be delivered.

(c) Change or withdrawal.--A representing association that has effected a filing in the department under subsection (b) may:

(1) Amend the filing by filing in the department a superseding statement of address of commercial registered office.

(2) Withdraw its filing under subsection (b) and cease to provide registered office service by filing in the department a statement of termination of commercial registered office setting forth:

(i) The name of the representing association.

(ii) A statement that it has ceased to be in the business of maintaining registered offices in this Commonwealth for corporations and other associations.

(d) Action by and notice to association.--It is not necessary for an association represented to take any action in connection with a change or withdrawal effected under subsection (c), but a representing association that has effected a filing under subsection (c) (other than to reflect a change in the information required by subsection (b)(2)) shall promptly file a statement of change of registered office by agent under section 108 (relating to change in location or status of registered office provided by agent) with respect to each association represented.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b).

1990 Amendment. Act 198 amended subsecs. (c) and (d).

Cross References. Section 109 is referred to in sections 102, 138, 335, 345, 355, 366, 375, 411, 412, 413, 415, 418, 1103, 1306, 1311, 1341, 1507, 1911, 1915, 1971, 1977, 2309, 2905, 4124, 4129, 5103, 5306, 5311, 5341, 5507, 5911, 5915, 5971, 5977, 6124, 6129, 7306, 7502, 7704, 8201, 8433, 8434, 8474, 8482, 8621, 8622, 8625, 8636, 8665, 8681.1, 8682, 8821, 8822, 8825, 8832, 8833, 8872, 8878, 9504 of this title.



Section 110 - Supplementary general principles of law applicable

Unless displaced by the particular provisions of this title, the principles of law and equity, including, but not limited to, the law relating to principal and agent, estoppel, waiver, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating cause, shall supplement its provisions.



Section 111 - Relation of title to Electronic Signatures in Global and National Commerce Act

(a) General rule.--Except as set forth in subsection (b), this title modifies, limits and supersedes the Electronic Signatures in Global and National Commerce Act (Public Law 106-229, 15 U.S.C. § 7001 et seq.).

(b) Exception.--This title does not do any of the following:

(1) Modify, limit or supersede section 101(c) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001(c)).

(2) Authorize electronic delivery of a notice described in section 103(b) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7003(b)).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 111.



Section 112 - Receipt of electronic communications

(a) Requirements.--Unless otherwise provided in the organic rules of an entity or otherwise agreed between the sender and the recipient, an electronic communication is received when it:

(1) enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) is in a form capable of being processed by that system.

(b) Awareness not required.--An electronic communication is received under subsection (a) even if no individual is aware of its receipt.

(c) Presumption.--Receipt of an electronic acknowledgment from an information processing system described in subsection (a) establishes that a communication was received but, by itself, does not establish that the content sent corresponds to the content received.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added section 112.



Section 113 - Delivery of document

(a) Permissible means.--Permissible means of delivery of a document in record form include:

(1) personal delivery;

(2) mail;

(3) conventional commercial practice; and

(4) electronic transmission.

(b) Delivery to department.--Delivery to the department of a document in record form is effective only on receipt by the department.

(c) Delivery by department.--Except as provided by law other than this title, the department may deliver a document in record form to a person by delivering it:

(1) in person to the person that submitted it for filing;

(2) to the address of the person's registered office;

(3) to the principal office address of the person; or

(4) to another address the person provides to the department for delivery.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added section 113.

Cross References. Section 113 is referred to in sections 8413, 8613, 8813 of this title.



Section 114 - Defense of usury

A domestic association other than a business corporation shall be subject to section 1510 (relating to certain specifically authorized debt terms) with respect to obligations, as defined in that section, governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth, to the same extent as if the domestic association were a domestic business corporation.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added section 114.



Section 131 - Application of subchapter

As used in this subchapter, the term "this title" includes Titles 17 (relating to credit unions) and 54 (relating to names) and any other provision of law that:

(1) makes reference to the powers and procedures of this subchapter; or

(2) to the extent not inconsistent with this subchapter:

(i) requires a filing in the bureau; and

(ii) does not specify some or all of the necessary procedures for the filing provided in this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 132 - Functions of Department of State

(a) General rule.--The function of the Department of State under this title is to act in a manner comparable to the offices of recorder of deeds under former provisions of law as an office of public record wherein articles and other papers relating to association affairs may be filed to establish the permanent and definitive text thereof and to afford all persons the opportunity of acquiring knowledge of the contents thereof.

(b) Names and marks.--The department shall supervise and administer the provisions of this title and of Title 54 (relating to names) concerning names and marks.

(c) Collection of taxes and charges imposed by statute.--This subchapter shall not limit the power and duty of the department to assess and collect taxes and charges imposed or authorized by statute.

(d) Notice of decennial filings.--Whenever a decennial filing is required by Title 54 to be made in the department, the department shall, not earlier than the November 1 prior to the commencement of the decennial year wherever practicable, give notice by mail to the registrant or other party of the decennial filing requirement, which notice shall be accompanied by appropriate application blanks or forms. Failure by the department to give notice to any party, or failure by any party to receive notice, of a decennial filing requirement shall not relieve any party of the obligation to make the decennial filing.

Cross References. Section 132 is referred to in section 133 of this title.



Section 133 - Powers of Department of State

(a) General rule.--The department has the power and authority reasonably necessary to enable it to administer this subchapter efficiently and to perform the functions specified in section 132 (relating to functions of Department of State), in 13 Pa.C.S. (relating to commercial code) and in 17 Pa.C.S. (relating to credit unions). The following shall not be agency regulations for the purposes of section 612 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, or any similar provision of law, but shall be subject to the opportunity of public comment requirement under section 201 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law:

(1) Sample filing forms promulgated by the department.

(2) Instructions accompanying sample filing forms and other explanatory material published in the Pennsylvania Code that is intended to substantially track applicable statutory provisions relating to the particular filing or to any of the functions of the department covered by this subsection, if a regulation of the department expressly states that those instructions or explanatory materials shall not have the force of law.

(3) Regulations, which the department is hereby authorized to promulgate, that:

(i) Authorize payment of fees and other remittances through or by a credit or debit card issuer or other financial intermediary.

(ii) Authorize contracts with credit or debit card issuers and other financial intermediaries relating to the collection, transmission and payment of fees and other remittances.

(iii) (Deleted by amendment).

(iv) Adjust, not more than once per year, the fees set forth in section 153(a) (relating to fee schedule) and 13 Pa.C.S. § 9525 (relating to fees) for filings transmitted to the department electronically.

(v) Relate to the format or means of delivering documents to the department for filing.

(vi) Specify the symbols or characters which:

(A) do not make a name distinguishable on the records of the department; or

(B) may be used in the name of an entity.

(b) Language and content of documents.--Except to the extent required in order to determine whether a document complies with section 135 (relating to requirements to be met by filed documents), the department shall not examine articles and other documents authorized or required to be filed in the department under this title to determine whether the language or content thereof conforms to the provisions of this title.

(c) Meaning of term "conform to law".--A document delivered to the department for the purpose of filing in the department shall be deemed to be in accordance with law and to conform to law, as those terms are used in statutes relating to the powers and duties of the department, if the document conforms to section 135.

(d) (Reserved).

(e) Engrossed certificate.--Whenever the department has taken any action under this title, the Secretary of the Commonwealth shall, upon request and payment of the fee or additional fee therefor fixed by regulation of the department, issue to any person entitled thereto an engrossed certificate evidencing the action, executed by the Secretary of the Commonwealth under the seal of the Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added subsec. (a)(3)(vi).

2013 Amendment. Act 67 amended subsecs. (a) and (d).

Cross References. Section 133 is referred to in sections 135, 202 of this title.



Section 134 - Docketing statement

(a) General rule.--The department may, but shall not be required to, prescribe by regulation one or more official docketing statement forms designed to elicit from a person effecting a filing under this title information that the department has found to be necessary or desirable in connection with the processing of a filing. A form of docketing statement prescribed under this subsection:

(1) Shall be published in the Pennsylvania Code.

(2) Shall not be integrated into a single document covering the requirements of the filing and its related docketing statement.

(3) May be required by the department in connection with a filing only if notice of the requirement appears on the official format for the filing prescribed by the department.

(4) Shall not be required to be submitted on department-furnished forms.

(5) Shall not constitute a document filed in, with or by the department for the purposes of this title or any other provision of law except 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(b) Transmission to Department of Revenue.--The department shall note on the docketing statement the fact and date of the filing to which the docketing statement relates and shall transmit a copy of the docketing statement or the information contained therein to the Department of Revenue. If a docketing statement is not required for a particular filing, the Department of State may transmit a copy of the filing or the information contained therein to the Department of Revenue at no cost to the person effecting the filing.

(c) Transmission to other agencies.--If the docketing statement delivered to the Department of State sets forth any kind of business in which a corporation, partnership or other association may not engage without the approval of or a license from any department, board or commission of the Commonwealth, the Department of State shall, upon processing the filing, promptly transmit a copy of the docketing statement or the information contained therein to each such department, board or commission.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a)(3).

Cross References. Section 134 is referred to in sections 135, 161, 208, 209, 335, 345, 355, 366, 375, 412, 413, 415, 417, 418, 1308, 1311, 1341, 1507, 1522, 1902, 1916, 1971, 1977, 1989, 2309, 2704, 2905, 5110, 5308, 5311, 5341, 5507, 5902, 5916, 5971, 5977, 5989, 7306, 7704, 7720, 8201, 8433, 8434, 8474, 8482, 8621, 8622, 8625, 8636, 8665, 8681.1, 8682, 8701, 8821, 8822, 8825, 8832, 8833, 8872, 8871, 9305, 9503 of this title; sections 304, 903, 904, 1101, 1102, 1105, 1302, 1305 of Title 17 (Credit Unions); sections 311, 312, 313, 502, 503, 506, 1112, 1114, 1115, 1116, 1311, 1312, 1313, 1314, 1511, 1512, 1513, 1514, 1515 of Title 54 (Names).



Section 135 - Requirements to be met by filed documents

(a) General rule.--A document shall be accepted for filing by the department if it satisfies the following requirements:

(1) The document purports on its face to relate to matters authorized or required to be filed under this title or contains a caption indicating that relationship and, if no applicable statement has been prescribed under section 134 (relating to docketing statement), contains sufficient information to permit the department to prepare a docket record entry:

(i) Identifying the name of the association or other person to which the document relates.

(ii) Identifying the association or associations, if any, the existence of which is to be created, extended, limited or terminated by reason of the filing and the duration of existence of any such association.

(iii) Specifying the date upon which the creation or termination of existence, if any, of the association or associations effected by the filing will take effect.

(2) The document complies with any regulations promulgated by the department and is accompanied by any applicable statement prescribed under section 134.

(3) In the case of a document that creates a new association or effects or reflects a change in name:

(i) the document is accompanied by evidence that the proposed name has been reserved by or on behalf of the applicant; or

(ii) the proposed name is available for use under the applicable standard established by this title and any other applicable provision of law.

(4) In the case of any other document that sets forth a name or mark, the proposed name or mark is available for use under the applicable standard established by law.

(5) All fees, taxes and certificates or statements relating thereto required by section 139 (relating to tax clearance of certain fundamental transactions) or otherwise have been tendered therewith.

(6) All certificates and other instruments required by statute evidencing the consent or approval of any department, board, commission or other agency of this Commonwealth as a prerequisite to the filing of the document in the Department of State have been incorporated into, attached to or otherwise tendered with the document.

(7) It is in record form and executed. The department shall not examine a document to determine whether the document has been signed by an authorized person or by sufficient authorized persons or otherwise is duly signed.

(b) Attorney-in-fact.--Any person, other than an incorporator or officer of a corporation, as such, may sign a document by an attorney-in-fact or fiduciary. It shall not be necessary to present to or file in the department the original or a copy of any document evidencing the authority of an attorney-in-fact or fiduciary.

(c) Addresses.--

(1) Whenever any provision of this title requires that any person set forth an address in any document, such provision shall be construed to require the submission of an actual street address or rural route box number, and the department shall refuse to receive or file any document that sets forth only a post office box address.

(2) Whenever any provision of this title requires the statement of a registered office address in any document filed in the department, such provision shall be construed to require the statement also of the county in which the registered office address is located.

(d) (Reserved).

(e) Distinguishable names.--A name shall not be considered distinguishable upon the records of the department from another name for purposes of this title and 54 Pa.C.S. (relating to names) solely because the names differ from each other in any or all of the following respects:

(1) Use of punctuation marks and of symbols or characters specified by regulation of the department under section 133(a)(3)(vi) (relating to powers of Department of State).

(2) Use of a definite or indefinite article.

(3) Use of any of the following terms to designate the status of an association: corporation, company, incorporated, limited, association, fund, syndicate, limited partnership, limited liability company, trust or business trust. This paragraph includes abbreviations, in any language, of the terms listed in this paragraph.

(Dec. 19, 1990, P.L.834, No.198; June 22, 2000, P.L.356, No.43, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (e)(1).

2013 Amendment. Act 67 amended subsecs. (a) intro. par., (2) and (7) and (d).

2000 Amendment. Act 43 added subsec. (e).

1990 Amendment. Act 198 amended subsec. (c) and added subsecs. (a)(7) and (d), effective in four months as to subsec. (c)(2) and immediately as to the other amendments.

Cross References. Section 135 is referred to in sections 133, 136, 137, 138, 208, 209, 335, 345, 355, 366, 375, 412, 413, 415, 417, 418, 1109, 1311, 1341, 1977, 1989, 5109, 5308, 5311, 5341, 5977, 5989, 8201, 8433, 8434, 8474, 8482, 8621, 8622, 8625, 8636, 8665, 8681.1, 8682, 8702, 8821, 8822, 8825, 8832, 8833, 8872, 8878, 9120, 9503 of this title; sections 103, 503 of Title 54 (Names).



Section 136 - Processing of documents by Department of State

(a) Filing of documents.--If a document conforms to section 135 (relating to requirements to be met by filed documents) the Department of State shall forthwith file the document, certify that the document has been filed by endorsing upon the document the fact and date of filing, make and retain a copy thereof and return the document or a copy thereof so endorsed to or upon the order of the person who delivered the document to the department.

(b) Duplicate copy.--

(1) If a duplicate copy, which may be either a signed or conformed copy, of any articles or other document authorized or required by this title to be filed in the department is delivered to the department with the original signed document, the department shall stamp the duplicate copy with the date received by the department and return the duplicate copy to the person who delivered it to the department.

(2) (Reserved).

(3) In lieu of date stamping the duplicate copy of the original signed document as provided in paragraph (1), the department may make a copy of the original signed document at the cost of the person who delivered it to the department.

(c) Effective date and time.--Except as otherwise provided in this title and subject to sections 138 (relating to statement of correction) and 141 (relating to abandonment of filing before effectiveness), a document filed by the department under a provision of this title is effective:

(1) on the date and at the time of its delivery to the department;

(2) on the date of delivery and at the time specified in the document as its effective time, if the time specified is later than the time under paragraph (1); or

(3) at a specified delayed effective date and:

(i) at a specified time; or

(ii) if no time is specified, at 12:01 a.m. on the date specified.

(d) Copies.--The department may make a copy, on microfilm or otherwise, of any document filed in, with or by it pursuant to this title, or any statute hereby supplied or repealed, and thereafter destroy the document or return it to or upon the order of the person who delivered the document to the department.

(e) Redaction of information.--If law other than this title prohibits the disclosure by the department of information contained in a document in record form delivered to the department for filing, the department shall accept the document if it otherwise complies with this title but may redact the information.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (c) and added subsec. (e).

2013 Amendment. Act 67 amended subsec. (b).

1990 Amendment. Act 198 amended subsecs. (a) and (b).

Cross References. Section 136 is referred to in sections 137, 335, 345, 355, 366, 375, 8433, 8434, 8474, 8482, 8621, 8622, 8625, 8636, 8665, 8681.1, 8682, 8701, 8821, 8822, 8825, 8832, 8833, 8872, 8878 of this title.



Section 137 - Court to pass upon rejection of documents by Department of State

(a) General rule.--Whenever the Department of State rejects a document delivered for filing under this title or fails to make available a certified duplicate copy within the time provided by section 136(b) (relating to immediate certified copy):

(1) the original document or copies thereof;

(2) the statement, if any, of the department made under section 136(b)(1)(ii); and

(3) any other papers relating thereto;

may be delivered to the prothonotary or clerk of the court vested by or pursuant to Title 42 (relating to judiciary and judicial procedure) with jurisdiction of appeals from the department. Immediately the prothonotary or clerk shall transmit the papers to the court without formality or expense to the person who delivered the original document to the department. The question of the eligibility of the document for filing in the department shall thereupon, at the earliest possible time, be heard by a judge of the court, without jury, in the court or in chambers. The finding of the court, or any judge thereof, that the document is eligible for filing in the department shall be final and the department shall act in accordance therewith. The true intent of this section is to secure for applicants an immediate hearing in court and a determination by the court without delay or expense to the applicants.

(b) Further appellate review.--The corporation or any incorporator of a proposed corporation or other aggrieved applicant may within the time and in the manner provided by law seek judicial review of an adverse order of court entered pursuant to subsection (a). The department shall not have any right in the exercise of its functions under this title to seek judicial review of an adverse order entered pursuant to subsection (a) and any such right which the department might otherwise enjoy under the Constitution of Pennsylvania or otherwise is hereby waived, but any department, board or commission of the Commonwealth which contends that the document fails to comply with section 135(a)(6) (relating to requirements to be met by filed documents) may seek judicial review of the order.

(c) Exceptions.--

(1) This section shall not impair the right of any person to proceed under section 138 (relating to statement of correction) nor impair the right of the Attorney General to institute proceedings under section 503 (relating to actions to revoke corporate franchises).

(2) A determination by the department with respect to the registrability of a label or other mark under Title 54 (relating to names) or otherwise affecting the status of a label or other mark shall be subject to judicial review under Title 2 (relating to administrative law and procedure) and not under this section.

Saved from Suspension. Pennsylvania Rule of Appellate Procedure No. 5102, as amended July 7, 1997, provided that section 137 shall not be deemed suspended or affected by the Pennsylvania Rules of Appellate Procedure.



Section 138 - Statement of correction

(a) Filing of statement.--Whenever any document authorized or required to be delivered to the department for filing by any provision of this title has been so filed and is an inaccurate record of the action therein referred to or was defectively or erroneously executed, the document may be corrected by delivering to the department for filing a statement of correction. The statement of correction, except as provided in subsection (c), shall be signed by the association or other person that delivered the inaccurate, defective or erroneous document for filing and shall set forth:

(1) The name of the association or other person and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the location, including street and number, if any, of its registered or other office.

(2) The statute by or under which the association was formed, or the preceding filing was made, in the case of a filing that does not constitute a part of the public organic record of an association.

(3) The inaccuracy or defect to be corrected.

(4) The portion of the document requiring correction in corrected form or, if the document was erroneously executed, a statement that the original document shall be deemed reexecuted or stricken from the records of the department, as the case may be.

(b) Effect of filing.--

(1) The corrected document shall be effective:

(i) Upon filing in the department, as to those persons who are substantially and adversely affected by the correction.

(ii) As of the date the original document was effective, as to all other persons.

(2) A filing under this section shall not have the effect of causing the original public organic record of an association to be stricken from the records of the department, but the public organic record may be corrected under this section.

(c) Filing pursuant to court order.--If the association or other person refuses to deliver to the department for filing an appropriate statement of correction under this section within ten business days after any person adversely affected has made a demand in record form for the correction, the affected person may apply to the court for an order to compel the filing. If the court finds that a document on file in the department is inaccurate, defective or erroneous, it may direct the association or other person who effected the inaccurate, defective or erroneous filing to deliver to the department for filing an appropriate statement of correction, or it may order the clerk to execute the statement under the seal of the court and cause the statement to be delivered to the department for filing. In the absence of fraud, an application may not be made to a court under this subsection with respect to a document more than one year after the date on which it was originally filed in the department.

(d) Cross reference.--See section 135 (relating to requirements to be met by filed documents).

(June 22, 2001, P.L.418, No.34, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 138 is referred to in sections 136, 137, 1103, 1902, 5103, 5902, 8419, 8622, 8624, 8822, 8824, 9503 of this title.



Section 139 - Tax clearance of certain fundamental transactions

(a) Requirement.--Except as provided in subsection (c) or (d), clearance certificates from the Department of Revenue and the Department of Labor and Industry, evidencing the payment by the association of all taxes and charges due the Commonwealth required by law, must be delivered to the department for filing when any of the following is delivered to the department for filing:

(1) Articles or a statement or certificate of merger merging a domestic association into a nonregistered foreign association.

(2) Articles or a statement or certificate of conversion or domestication effecting a conversion or domestication of a domestic association into a nonregistered foreign association.

(3) Articles of dissolution, a certificate of dissolution or termination or a statement of revival of a domestic association.

(4) An application for termination of registration, statement of withdrawal or similar document by a registered foreign association.

(5) Articles or a statement or certificate of division dividing a domestic association solely into foreign associations.

(b) Tax clearance in judicial proceedings.--Until the clearance certificates described in subsection (a) have been filed with the court:

(1) The court shall not order the dissolution of a domestic business corporation, nonprofit corporation or business trust.

(2) The court shall not approve a final distribution of the assets of a domestic general partnership, limited partnership, electing partnership or limited liability company if the court is supervising the winding up of the association.

(c) Exceptions.--It shall not be necessary to file tax clearance certificates with the Department of State:

(1) If clearance certificates are filed with the court as required under subsection (b).

(2) With articles of dissolution under section 1971 (relating to voluntary dissolution by shareholders or incorporators).

(3) With a certificate of dissolution under section 8482(b)(2)(i) (relating to winding up and filing of certificates).

(4) With a certificate of termination under section 8681.1 (relating to voluntary termination by partners).

(5) With a certificate of dissolution under section 8872(b)(2)(i) (relating to winding up and filing of certificates).

(6) With a certificate of termination under section 8878 (relating to voluntary termination by members or organizers).

(d) Registration of foreign associations.--It shall not be necessary to deliver clearance certificates under subsection (a) if, simultaneously with the delivery of the articles, statement or certificate of merger, conversion, division or domestication:

(1) the foreign association that is the surviving, converted or domesticated association registers to do business in this Commonwealth; or

(2) at least one of the new foreign associations resulting from the division registers to do business in this Commonwealth.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsecs. (a) and (c).

2014 Amendment. Act 172 amended subsec. (a) and added subsec. (d).

Cross References. Section 139 is referred to in sections 135, 335, 355, 366, 375, 415, 417, 1341, 1977, 1989, 5341, 5955, 5977, 5989, 8482, 8682, 8872 of this title; section 1305 of Title 17 (Credit Unions).



Section 140 - Custody and management of orphan corporate and business records

(a) General rule.--Any orphan corporate and business record under the custody or control of a county, including the City and County of Philadelphia, may become a Commonwealth record in the manner provided in this section. The Department of State, with the concurrence of the county records committee existing under the act of August 14, 1963 (P.L.839, No.407), may provide for the transfer on a progressive and phased basis to the custody and management of the department of any or all orphan corporate and business records. To the extent feasible, such records shall be integrated with records of the department relating to the same type of matters or transactions.

(b) Procedure.--The transfer contemplated by subsection (a) shall be effected on a basis consistent with the availability of appropriations. It is the intention of this section to encourage the department to schedule work under this section on a seasonal or otherwise intermittent basis in order to facilitate the smoothing of the workload of the department. The department may classify orphan corporate and business records for purposes of priority of transfer by county of origin, type of matter or transaction, vintage of matter or transaction, or on any other basis or combination of bases which the department may deem to be appropriate. The department shall publish and update in the Pennsylvania Code a schedule, by county and type of matter or transaction, setting forth where, as between a county and the department, custody of all orphan corporate and business records then resides.

(c) Fictitious name records.--The following statutes provided for duplicate filing of fictitious name registrations in both the department and in the office of the clerk of the court of common pleas or an equivalent row office in a home rule charter county:

(1) Act of June 28, 1917 (P.L.645, No.227), relating to individual fictitious names.

(2) Act of May 24, 1945 (P.L.967, No.380), referred to as the Fictitious Names Act.

(3) Act of July 11, 1957 (P.L.783, No.374), known as the Fictitious Corporate Name Act.

The county records committee may provide for the destruction of such duplicate records without transfer to the custody of the department.

(d) Definition.--As used in this section, the term "orphan corporate and business records" means corporate and limited partnership filings and recordings which were formerly effected in the office of the clerk of the court of common pleas or the office for the recording of deeds or an equivalent row office in a home rule charter county and which are no longer effected in such offices by reason of the enactment of:

(1) The act of December 19, 1990 (P.L.834, No.198), known as the GAA Amendments Act of 1990, with respect to insurance corporations, including corporations incorporated under or subject to the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921, or incorporated under the acts of: April 28, 1903 (P.L.329, No.259); April 20, 1927 (P.L.317, No.190); June 24, 1939 (P.L.686, No.320); June 20, 1947 (P.L.687, No.298); June 28, 1951 (P.L.941, No.184); or July 15, 1957 (P.L.929, No.401); or any similar act relating to the incorporation or reincorporation of limited life insurance companies.

(2) The act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988, with respect to certain:

(i) cooperative corporations incorporated under or subject to the act of June 7, 1887 (P.L.365, No.252), referred to as the Cooperative Association Act; and

(ii) public utility corporations, including corporations incorporated under or subject to the act of April 4, 1868 (P.L.62, No.29), referred to as the General Railroad Law; the act of April 29, 1874 (P.L.73, No.32), known as the Corporation Act of 1874; or the act of May 29, 1885 (P.L.29, No.32), referred to as the Natural Gas Company Act of 1885.

(3) The act of December 19, 1975 (P.L.524, No.155), with respect to certain limited partnerships, including limited partnerships formed under the act of April 12, 1917 (P.L.55, No.37), known as The Uniform Limited Partnership Act, or the act of March 21, 1836 (P.L.143, No.51), referred to as the Limited Partnerships Act of 1836.

(4) The act of November 15, 1972 (P.L.1063, No.271), with respect to nonprofit corporations incorporated under or subject to the act of May 5, 1933 (P.L.289, No.105), known as the Nonprofit Corporation Law of 1933, including corporations of the first class incorporated under or subject to the Corporation Act of 1874.

(5) Any similar act providing for the central filing in the department of a document of a type previously filed or recorded solely on a county or other decentralized basis.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 140.

Cross References. Section 140 is referred to in sections 1311, 5311 of this title.



Section 141 - Abandonment of filing before effectiveness

(a) General rule.--A document in record form delivered to the department for filing may be abandoned before it takes effect by delivering to the department for filing a statement of abandonment.

(b) Requirements for statement of abandonment.--A statement of abandonment must:

(1) be signed by a person with the authority to sign the statement;

(2) identify the document to be abandoned; and

(3) state that abandonment of the document has been validly approved.

(c) Effect of statement of abandonment.--Upon filing by the department of a statement of abandonment, the action or transaction evidenced by the original document shall not take effect.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added section 141.

Cross References. Section 141 is referred to in sections 136, 334, 344, 354, 365, 374, 8419, 8622, 8624, 8822, 8824 of this title.



Section 142 - Effect of signing filings

(a) Affirmation of truth.--Signing a document delivered to the department for filing is an affirmation under the penalties provided in 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities) that the facts stated in the document are true in all material respects.

(b) Signature by agent or legal representative.--A document filed under this title may be signed by an agent. If this title requires a particular individual to sign a document and the individual is deceased or incompetent, the document may be signed by a legal representative of the individual on behalf of the individual.

(c) Affirmation of authority.--A person that signs a document delivered to the department for filing affirms as a fact that the person is authorized to sign the document.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added section 142.

Cross References. Section 142 is referred to in sections 8418, 8623, 8624, 8823 of this title.



Section 143 - Liability for inaccurate information in filing

If a document that is delivered to the department for filing under this title and filed by the department contains inaccurate information at the time of delivery to the department, a person that suffers a loss by reliance on the information may recover damages for the loss from a person that signed the document or caused another to sign it on behalf of the person and knew at the time the document was delivered that the information was inaccurate.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added section 143.

Cross References. Section 143 is referred to in sections 8419, 8624 of this title.



Section 144 - Signing and filing pursuant to judicial order

(a) Petition.--If a person required by this title to sign a document or deliver a document to the department for filing under this title does not do so, another person that is aggrieved may petition the court to order:

(1) the person to sign the document;

(2) the person to deliver the document to the department for filing; or

(3) the department to file the document unsigned.

(b) Association.--If a petitioner under subsection (a) is not the association to which the document pertains, the petitioner shall make the association a party to the action.

(c) Effect.--A record filed under subsection (a)(3) is effective without being signed.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added section 144.

Cross References. Section 144 is referred to in sections 8419, 8624, 8824 of this title.



Section 145 - Subsistence certificate

(a) General rule.--On request of a person, the department shall issue:

(1) a subsistence certificate for a domestic filing entity or domestic limited liability partnership; or

(2) a certificate of registration for a registered foreign association.

(b) Contents of certificate.--A certificate under subsection (a) must state:

(1) the name of the domestic filing entity or domestic limited liability partnership or the name under which the registered foreign association is registered in this Commonwealth;

(2) in the case of a domestic filing entity or domestic limited liability partnership, that the entity is currently subsisting on the records of the department; and

(3) in the case of a registered foreign association, that it is registered to do business in this Commonwealth.

(c) Effect of certificate.--Subject to any qualification stated in the certificate, a certificate issued by the department under subsection (a) may be relied on as conclusive evidence of the facts stated in the certificate.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 added section 145.



Section 151 - Short title and application of subchapter

(a) Short title.--This subchapter shall be known and may be cited as the Corporation Bureau and UCC Fee Law.

(b) Application.--This subchapter contains an enumeration of fees to be charged by the Corporation Bureau of the department for services performed under this title or any other provision of law relating to corporations or associations and under Titles 13 (relating to commercial code), 17 (relating to credit unions) and 54 (relating to names).

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (b).



Section 152 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Ancillary transaction." Includes:

(1) preclearance of document;

(2) amendment of articles, charter, certificate or other organic document, restatement of articles, charter, certificate or other organic document;

(3) dissolution, cancellation or termination of an association;

(4) withdrawal or transfer of registration by foreign association;

(5) dissociation as a partner;

(5.1) statement or certificate of authority and denial or negation of authority;

(6) any transaction similar to any item listed in paragraphs (1) through (5.1);

(6.1) withdrawal, abandonment or termination of a document which has been delivered to the department for filing but has not yet become effective; or

(7) delivery to the department for filing in, by or with the department or the Secretary of the Commonwealth of any articles, statements, proceedings, agreements or any similar papers affecting associations under the statutes of this Commonwealth for which a specific fee is not set forth in section 153 (relating to fee schedule) or other applicable statute.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)



Section 153 - Fee schedule

(a) General rule.--The nonrefundable fees of the bureau, including fees for the public acts and transactions of the Secretary of the Commonwealth administered through the bureau, shall be as follows:

(1) Domestic corporations:

(i) Articles of incorporation, letters patent or similar instruments incorporating a corporation.

$125

(ii) Each ancillary transaction...............

70

(2) Foreign associations:

(i) Registration statement or similar qualifications to do business......................

250

(ii) Amendment of registration statement or similar change in qualification to do business.....

250

(iii) Domestication of alien association under section 161 (relating to domestication of certain alien associations)................................

250

(iv) (Deleted by amendment)

(v) Additional fee for each registered foreign association which is named in a statement of merger or similar instrument..............................

40

(vi) Each ancillary transaction...............

70

(3) Partnerships and limited liability companies:

(i) Certificate of limited partnership or certificate of organization of a limited liability company............................................

125

(ii) Statement of registration of limited liability partnership or limited liability limited partnership or statement of election as an electing partnership........................................

125

(iii) Each ancillary transaction..............

70

(4) Unincorporated nonprofit associations:

(i) Statement appointing an agent to receive service of process.................................

70

(ii) Resignation of appointed agent...........

40

(iii) Amendment or cancellation of statement appointing an agent................................

70

(5) Business trusts:

(i) Declaration of trust or other initial instrument for a business trust....................

125

(ii) Each ancillary transaction...............

70

(6) Fictitious names:

(i) Registration..............................

70

(ii) Each ancillary transaction...............

70

(7) Service of process:

(i) Each defendant named or served............

70

(ii) (Reserved).

(8) Trademarks, emblems, union labels, description of bottles and similar matters:

(i) Trademark registration....................

50

(ii) Each ancillary trademark transaction.....

50

(iii) Another registration under this paragraph..........................................

70

(iv) Another ancillary transaction under this paragraph..........................................

70

(9) Uniform Commercial Code:

(i) As provided in 13 Pa.C.S. § 9525 (relating to fees).

(ii) (Reserved).

(10) Copy fees, including copies furnished under the Uniform Commercial Code:

(i) Each page furnished.......................

3

(ii) (Reserved).

(11) Certification fees:

(i) For certifying copies of a document or paper on file, the fee specified under paragraph (10), if the department furnished the copy, plus...

40

(ii) (Reserved).

(iii) For issuing any other certificate of the Secretary of the Commonwealth or the department, other than an engrossed certificate................

40

(iv) For preparing and issuing an engrossed certificate........................................

125

(12) Report of record search other than a search under paragraph (9):

(i) For preparing and providing a report of a record search, the fee specified in paragraph (10), if any, plus.......................................

15

(ii) (Reserved).

(13) Reservation and registration of names:

(i) Reservation of association name...........

70

(ii) Registration of foreign association name.

70

(14) Change of registered office or address:

(i) Each statement of change of registered office by agent....................................

5

(ii) Each statement or certificate of change of registered office...............................

5

(iii) Each statement of change of address.....

5

(15) Expedited service:

(i) For the processing of a filing under this title or 13 Pa.C.S. (relating to commercial code) which is received by the bureau before 4 p.m. and is requested to be completed within one hour, an additional fee of..................................

1,000

(ii) For the processing of a filing under this title or 13 Pa.C.S. which is received by the bureau before 2 p.m. and is requested to be completed within three hours, an additional fee of...........

300

(iii) For processing of a filing under this title or 13 Pa.C.S. which is received by the bureau before 10 a.m. and is requested to be completed the same day, an additional fee of.....................

100

(16) Entity transactions:

(i) Statement of merger, interest exchange, conversion, division or domestication..............

70

(ii) Additional fee for each association that is a party to a merger.............................

40

(iii) Additional fee for each new association resulting from a division..........................

125

(iv) Each ancillary transaction...............

70

(17) Special processing fees:

(i) Request that multiple documents delivered to the department on the same day be filed in a certain order......................................

70

(ii) (Reserved).

(b) Daily listings.--The bureau may provide listings or copies or microfilm, or both, of complete daily filings of any class of documents or papers for a fee of 25¢ per filing listed or set forth therein.

(c) Other services.--The bureau may charge equivalent fees for any like service not specified in subsection (a) or (b).

(d) Restriction.--UCC revenue received by a county recorder of deeds under 13 Pa.C.S. § 9525 (relating to fees) after June 1, 2001, shall be restricted for use by the county recorder of deeds and the county prothonotary. The revenue shall be credited to the offices of the county recorder of deeds and the county prothonotary on the basis of the amount collected in each office in calendar year 2000, excluding any amounts paid to the Commonwealth. Revenue received in excess of the total amount received by each office during the year 2000, excluding amounts paid to the Commonwealth, shall be distributed pro rata to the county recorder of deeds and the county prothonotary. In a county without a recorder of deeds or a prothonotary, the provisions of the subsection shall apply to the equivalent county officials.

(Dec. 18, 1992, P.L.1269, No.167, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; Dec. 3, 1998, P.L.944, No.124, eff. 60 days; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Dec. 23, 2003, P.L.282, No.47, eff. imd.; July 9, 2013, P.L.476, No.67; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (a)(2) and (3).

2014 Amendment. Act 172 amended subsec. (a).

2013 Amendment. Section 58(2) of Act 67 provided that subsec. (a)(16) shall take effect upon publication of the notice under section 55 of Act 67. See section 55 of Act 67 in the appendix to this title for special provisions relating to publication of notice. The notice was published December 21, 2013, at 43 Pa.B. 7515.

2001 Amendment. Act 18 amended subsec. (a) intro. par. and (8) and added subsec. (d).

Cross References. Section 153 is referred to in sections 133, 152 of this title; section 1112 of Title 54 (Names).



Section 154 - Enforcement and collection

(a) General rule.--

(1) The department shall not be required to receive or file any document or paper unless the same shall be accompanied by the proper fee, but the department may in its discretion permit the filing of any document or paper without first requiring payment of the fee required by this subchapter when satisfied that the fee will be paid promptly. If any such fee is not paid in the manner and within the time prescribed by regulation of the department, the filing to which such fee relates shall become void.

(2) With respect to filings under 13 Pa.C.S. Div. 9 (relating to secured transactions), paragraph (1) is subject to 13 Pa.C.S. §§ 9516 (relating to what constitutes filing; effectiveness of filing) and 9520 (relating to acceptance and refusal to accept record).

(b) Extension of credit.--The department may make provision by regulation for the extension of credit to persons dealing with it. Any person who shall fail or refuse to satisfy any indebtedness owing to the Commonwealth under this subchapter in the manner and within the time prescribed by regulation adopted pursuant to this subsection shall pay to the Commonwealth, in addition to the principal amount of such indebtedness and interest thereon, liquidated damages in the amount of $500.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment. Act 18 amended subsec. (a).



Section 155 - Disposition of funds

(a) Corporation Bureau Restricted Account.--The Corporation Bureau Restricted Account, established under former section 814 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, is continued. This account shall receive 30% of the amount received by the department under this subchapter except for the fees collected under 13 Pa.C.S. § 9525(a)(1)(ii) (relating to fees). This account shall receive 5% of the amount received by the department under 13 Pa.C.S. § 9525(a)(1)(ii). The balance of the amount received by the department under this subchapter shall be deposited in the General Fund. Money in the account shall be used solely for the operation of the bureau and for its modernization as may be required for improved operations of the bureau unless a surplus arises after two consecutive years, at which time the Secretary of the Commonwealth shall transfer any amount in excess of the bureau's budget into the General Fund.

(b) Expenditures.--The department shall submit a budget for the operation or modernization of the bureau to the Governor for approval. Such funds as are approved by the Governor are hereby appropriated from the Corporation Bureau Restricted Account to the department for the operation of the bureau.

(c) Advisory committee.--The Secretary of the Commonwealth shall appoint a Corporation Bureau Advisory Committee. The committee shall be composed of persons knowledgeable in matters covered by this title and related provisions of law and who have been recommended for appointment to the committee by the organized bar or other organized users of the facilities and services of the bureau. Members shall serve without compensation other than reimbursement for reasonable and necessary expenses in accordance with Commonwealth policy or regulations, shall serve for terms fixed by the secretary and may be reappointed. The Chairman of the committee shall be elected by the committee. The committee shall make recommendations to the Governor with respect to each budget submitted under subsection (b) and may consult with the department in the administration of this title and related provisions of law. The committee, in consultation with the bureau and the department, shall submit, by June 1 of each odd-numbered year, a report to the General Assembly describing its activities under this title and any recommended changes to this title.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 22, 2001, P.L.418, No.34, eff. 60 days; Dec. 23, 2003, P.L.282, No.47, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b) and added subsec. (a).

2001 Amendments. Act 18 amended subsec. (a) and Act 34 amended subsec. (c).

Cross References. Section 155 is referred to in sections 8221, 8998 of this title.



Section 156 - References

In statutes, regulations and orders, a reference to the Corporation Bureau shall be deemed a reference to the bureau.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 156.



Section 161 - Domestication of certain alien associations

(a) General rule.--Except as restricted by subsection (e), any association as defined in subsection (f) may become a domestic association by filing in the Department of State a statement of domestication.

(b) Statement of domestication.--The statement of domestication shall be signed by the association and shall set forth in the English language:

(1) The name of the association. If the name is in a foreign language, it shall be set forth in Roman letters or characters or Arabic or Roman numerals. If the name is one that is rendered unavailable for use by a domestic entity by section 202(b) or (c) (relating to requirements for names generally), the association shall adopt a new name, in accordance with any procedures for changing the name of the association that are applicable prior to the domestication of the association, and shall set forth the new name in the statement.

(2) The name of the jurisdiction under the laws of which and the date on which it was first formed, incorporated or otherwise came into being.

(3) The name of the jurisdiction that constituted the seat, siege social or principal place of business or control administration of the association, or any equivalent under applicable law, immediately prior to the filing of the statement.

(4) A statement of the type of domestic association that the association will be upon domestication.

(5) A statement that the filing of the statement of domestication and, if desired, the renunciation of the prior domicile has been authorized (unless its organic rules require a greater vote) by a majority in interest of the interest holders of the association.

(6) If the association will be a type of domestic association that is created by a filing in the department, such other provisions as are required to be included in an initial filing to create that type of domestic association, except that it shall not be necessary to set forth the name of the person organizing the association.

(7) Any other provision that the association may choose to insert unless this title prohibits the inclusion of such a provision in a filing that creates the type of domestic association that the association will be upon domestication.

(c) Execution.--The statement shall be signed on behalf of the association by any authorized person.

(d) Effect of domestication.--Upon the filing of the statement of domestication, the association shall be domesticated in this Commonwealth and the association shall thereafter be subject to any applicable provisions of this title and any other provisions of law applicable to associations existing under the laws of this Commonwealth. If the association will be a type of domestic association that is created by a filing in the department, the statement of domestication shall constitute that filing. The domestication of any association in this Commonwealth pursuant to this section shall not be deemed to affect any obligations or liabilities of the association incurred prior to its domestication.

(e) Exclusion.--An association that can be domesticated under Subchapter G of Chapter 3 (relating to domestication) shall not be domesticated under this section.

(f) Definition.--As used in this section, the term "association," except as restricted by subsection (e), includes any incorporated organization, private law corporation (whether or not organized for business purposes), public law corporation, partnership, proprietorship, joint venture, foundation, trust, association or similar organization or entity existing under the laws of any jurisdiction other than this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (b) intro. par., (1) and (5), (e) and (f).

2001 Amendment. Act 34 amended subsecs. (b), (d), (e), (f) and (g) and carried without amendment subsec. (c).

1990 Amendment. Act 198 renumbered section 151 to section 161 and amended the section heading and subsecs. (e) and (f).

Cross References. Section 161 is referred to in section 153 of this title.



Section 162 - Contingent domestication of certain alien associations (Repealed)

2014 Repeal. Section 162 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.






Chapter 2 - Entities Generally

Chapter Notes

Enactment. Chapter 2 was added October 22, 2014, P.L.2640, No.172, effective July 1, 2015.

Cross References. Subchapter A is referred to in sections 414, 8415, 8615, 8621, 8815, 8812 of this title.



Section 201 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Covered association." Any of the following:

(1) a domestic filing entity;

(2) a domestic limited liability partnership;

(3) an electing partnership; or

(4) a registered foreign association.

"Proper name." The name set forth in:

(1) the public organic record of a domestic filing association;

(2) the statement of registration of a limited liability partnership;

(3) the statement of election of an electing partnership; or

(4) the statement of registration of a registered foreign association under section 412(a)(1)(i) (relating to foreign registration statement) or, if that name does not comply with this section, the name set forth in the statement under section 412(a)(1)(ii).



Section 202 - Requirements for names generally

(a) General rule.--The proper name of a covered association may be in any language, but it must be expressed in Roman letters or characters, Arabic or Roman numerals or symbols or characters specified by regulation of the department under section 133(a)(3)(vi) (relating to powers of Department of State).

(b) Duplicate use of names.--Except as provided in subsection (f), the proper name of a covered association must be distinguishable on the records of the department from the following:

(1) The proper name of another covered association or the name of an association registered at any time under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names), unless the covered association or other association has:

(i) stated that it is about to change its name, is about to cease to do business, is being wound up or is a foreign association about to withdraw from doing business in this Commonwealth, and the statement and a consent to the adoption of the name are delivered to the department for filing;

(ii) filed a tax return or certificate with the Department of Revenue indicating that the covered association or other association is out of existence or has failed for a period of three successive years to file with the Department of Revenue a report or return required by law and the fact of the failure has been certified by the Department of Revenue to the Department of State;

(iii) abandoned its name under the laws of its jurisdiction of formation, by amendment, merger, consolidation, division, expiration, dissolution or otherwise, without its name being adopted by a successor, and an official record of that fact, certified as provided under 42 Pa.C.S. § 5328 (relating to proof of official records), is presented by a person to the department; or

(iv) had the registration of its name under 54 Pa.C.S. Ch. 5 terminated.

(2) A name that has been reserved or registered pursuant to section 208 (relating to reservation of name) or 209 (relating to registration of name of nonregistered foreign association). A name shall be rendered unavailable for use under this subchapter by reason of the filing by the department of an assumed or fictitious name registration under 54 Pa.C.S. Ch. 3 (relating to fictitious names) only to the extent expressly provided in 54 Pa.C.S. Ch. 3.

(c) Required approvals or conditions.--

(1) The proper name of a covered association shall not imply that the association is:

(i) A governmental agency of the Commonwealth or of the United States.

(ii) A bank, bank and trust company, savings bank, private bank or trust company, as defined in the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965, unless:

(A) The association is a Pennsylvania bank holding company or is otherwise authorized by statute to use its name.

(B) The association is a nonprofit corporation holding property in trust under section 5547 (relating to authority to take and hold trust property) and has been converted from a trust company under Subchapter E of Chapter 3 (relating to conversion). The preceding sentence controls over section 805(b) of the Banking Code of 1965.

(iii) An insurance company, nor shall it contain any of the words "annuity," "assurance," "beneficial," "bond," "casualty," "endowment," "fidelity," "fraternal," "guaranty," "indemnity," "insurance," "insurer," "reassurance," "reinsurance," "surety" or "title" when used in a manner as to imply that the association is engaged in the business of writing insurance or reinsurance as principal or any other words of like purport unless it is duly licensed as an insurance company by its jurisdiction of formation or the Insurance Department certifies that it has no objection to the use by the association or proposed association of the designation. The proper name of a domestic insurance company shall:

(A) contain the word "mutual" only if it is a mutual insurance company; and

(B) clearly designate the object and purpose of the association.

(iv) A public utility furnishing electric or gas service to the public, unless the association or proposed association has as an express purpose the furnishing of service subject to the jurisdiction of the Pennsylvania Public Utility Commission or the Federal Energy Regulatory Commission.

(v) A credit union. See 17 Pa.C.S. § 104 (relating to prohibition on use of words "credit union").

(2) The proper name of a covered association shall not contain:

(i) The word "college," "university" or "seminary" when used in a manner as to imply that it is an educational institution conforming to the standards and qualifications prescribed by the State Board of Education, unless there is submitted a certificate from the Department of Education certifying that the association or proposed association is entitled to use that designation.

(ii) Words that constitute blasphemy, profane cursing or swearing or that profane the Lord's name.

(iii) The words "engineer" or "engineering," "surveyor" or "surveying" or any other word implying that any form of the practice of engineering or surveying as defined in the act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law, is provided unless at least one of the individuals signing the initial public organic record of the association or one of the governors of the existing association has been properly registered with the State Registration Board for Professional Engineers in the practice of engineering or surveying and there is submitted to the department a certificate from the board to that effect.

(iv) The words "architect" or "architecture" or any other word implying that any form of the practice of architecture as defined in the act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law, is provided unless at least one of the individuals signing the initial public organic record of the association or one of the governors of the existing association has been properly registered with the Architects Licensure Board in the practice of architecture and there is submitted to the department a certificate from the board to that effect.

(v) The word "cooperative" or an abbreviation thereof unless the corporation is a cooperative corporation.

(vi) Any other words prohibited by law. See section 103 (relating to subordination of title to regulatory laws).

(d) Other rights unaffected.--This section shall not abrogate or limit the law as to unfair competition or unfair practices nor derogate from the common law, the principles of equity or the provisions of 54 Pa.C.S. (relating to names) with respect to the right to acquire and protect trade names.

(e) Remedies for violation of section.--The use of a name in violation of this section shall not vitiate or otherwise affect the existence or any acts of an association, but a court having jurisdiction may enjoin the association from using or continuing to use a name in violation of this section on the application of:

(1) the Attorney General, acting on his or her own motion or at the instance of an administrative department, board or commission of this Commonwealth; or

(2) a person adversely affected.

(f) Court-ordered use of name.--Subsection (b) shall not apply if an association delivers to the department for filing a certified copy of a final judgment of a court of competent jurisdiction establishing the right of the association to use a name in this Commonwealth.

Cross References. Section 202 is referred to in sections 161, 206, 207, 412, 418, 2121, 2921, 7703 of this title; sections 302, 311 of Title 54 (Names).



Section 203 - Corporation names

(a) Business corporations.--The proper name of a domestic or registered foreign business corporation must contain:

(1) the word "corporation," "company," "incorporated" or "limited" or an abbreviation of any of the terms;

(2) the word "association," "fund" or "syndicate"; or

(3) words or abbreviations of like import used in a jurisdiction other than this Commonwealth.

(b) Nonprofit corporations.--The proper name of a domestic nonprofit corporation or registered foreign corporation not-for-profit shall not be required to contain one of the words or abbreviations described under subsection (a).



Section 204 - Partnership and limited liability company names

(a) Limited liability partnerships.--The proper name of a domestic limited liability partnership or registered foreign limited liability partnership must contain the term "company," "limited" or "limited liability partnership," or an abbreviation of one of those terms, or words or abbreviations of like import used in a jurisdiction other than this Commonwealth.

(b) Limited partnerships.--The proper name of a domestic or registered foreign limited partnership:

(1) shall not be required to contain a word or abbreviation indicating that it is a limited partnership;

(2) if it is a limited liability limited partnership, must contain:

(i) the term "company," "limited" or "limited liability limited partnership" or a term of like import; or

(ii) an abbreviation of a term under subparagraph (i); and

(3) may contain the name of a partner.

(c) Limited liability companies.--The proper name of a domestic limited liability company or registered foreign limited liability company must contain the term "company," "limited" or "limited liability company," or an abbreviation of one of those terms, or words or abbreviations of like import used in a jurisdiction other than this Commonwealth.



Section 205 - Business trust names

The proper name of a domestic business trust or registered foreign business trust shall not be required to contain a word or abbreviation indicating that it is a business trust.



Section 206 - Requirements for foreign association names

(a) General rule.--The department shall not file a registration statement pursuant to section 412 (relating to foreign registration statement) for a foreign association that, except as provided under subsection (b), has a name that is rendered unavailable for use by a covered association by any provision of this subchapter.

(b) Exception.--The provisions of section 202(b) and (c) (relating to requirements for names generally) shall not prevent the filing of a registration statement of a foreign association whose name in its jurisdiction of formation would be prohibited from use in this Commonwealth by section 202(b) and (c) if the foreign association adopts a name for use in registering to do business in this Commonwealth that is available for use by a covered association.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 206 is referred to in section 209 of this title.



Section 207 - Required name changes by senior associations

(a) Loss of rights to name.--A covered association shall cease to have the exclusive right to its proper name if the association:

(1) has failed to file in the Department of Revenue a report or a return required by law;

(2) has filed in the Department of Revenue a tax return or certificate indicating that it is out of existence; or

(3) has failed to file the most recent required decennial filing under 54 Pa.C.S. § 503 (relating to decennial filings required).

(b) Adoption of new name on reactivation.--Upon the removal of the reason why a covered association has lost the exclusive right to its proper name under subsection (a), the association shall make inquiry with the Department of State with regard to the availability of its name and, if the name has been appropriated by another person, the covered association shall adopt a new name in accordance with law before resuming its activities.

(c) Enforcement of undertaking to release name.--If a covered association has used a name that is not distinguishable on the records of the Department of State from the name of another association as permitted by section 202(b)(1) (relating to requirements for names generally) and the other association continues to use its name in this Commonwealth and does not change its name, cease to do business, be wound up or withdraw as it proposed to do in its consent or change its name as required by subsection (a), any court having jurisdiction may enjoin the other association from continuing to use its name or a name that is not distinguishable therefrom on the application of:

(1) the Attorney General, acting on his or her own motion or at the instance of an administrative department, board or commission of this Commonwealth; or

(2) any person adversely affected.

Cross References. Section 207 is referred to in sections 1341, 5341 of this title.



Section 208 - Reservation of name

(a) General rule.--The exclusive right to the use of a name may be reserved by any person. The reservation shall be made by delivering to the department an application to reserve a specified name, signed by the applicant. If the department finds that the name is available for use, it shall reserve the name for the exclusive use of the applicant for a period of 120 days.

(b) Transfer of reservation.--The right to exclusive use of a name reserved pursuant to subsection (a) may be transferred to any other person by delivering to the department a notice in record form of the transfer, signed by the person who reserved the name, and specifying the name and address of the other person.

(c) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 209 (relating to registration of name of nonregistered foreign association).

Cross References. Section 208 is referred to in section 202 of this title; sections 311, 503 of Title 54 (Names).



Section 209 - Registration of name of nonregistered foreign association

(a) General rule.--A nonregistered foreign association may register its name under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names) if the name is available for use by a registered foreign association pursuant to section 206 (relating to requirements for foreign association names) by delivering to the department for filing an application for registration of name, signed by the association, setting forth:

(1) The name of the association.

(2) The address, including street and number, if any, of the principal office of the association.

(b) Annual renewal.--An association that has in effect a registration of its name may renew the registration from year to year by annually delivering to the department for filing an application for renewal setting forth the facts required to be set forth in an original application for registration. A renewal application may be filed between October 1 and December 31 in each year and shall extend the registration for the following calendar year.

(c) Use of registered name.--A foreign association whose name registration is effective may register as a foreign association under the registered name or consent in record form to the use of that name by another association.

(d) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

Cross References. Section 209 is referred to in sections 202, 208 of this title; sections 311, 501, 502, 503 of Title 54 (Names).






Chapter 3 - Entity Transactions

Chapter Notes

Enactment. Chapter 3 was added October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 311 - Short title of chapter

This chapter shall be known and may be cited as the Entity Transactions Law.



Section 312 - Definitions

(a) Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Acquired association." The domestic entity or foreign association, all of one or more classes or series of interests in which are acquired in an interest exchange.

"Acquiring association." The domestic entity or foreign association that acquires all of one or more classes or series of interests of the acquired association in an interest exchange.

"Conversion." A transaction authorized by Subchapter E (relating to conversion).

"Converted association." The converting association as it continues in existence after a conversion.

"Converting association." The domestic entity or domestic banking institution that approves a plan of conversion pursuant to section 353 (relating to approval of conversion) or the foreign association that approves a conversion pursuant to the laws of its jurisdiction of formation.

"Dividing association." The domestic entity that approves a plan of division pursuant to section 363 (relating to approval of division) or 364 (relating to division without interest holder approval) or the foreign association that approves a division pursuant to the laws of its jurisdiction of formation.

"Division." A transaction authorized by Subchapter F (relating to division).

"Domesticated entity." The domesticating entity as it continues in existence after a domestication.

"Domesticating entity." The domestic entity that approves a plan of domestication pursuant to section 373(a) (relating to approval of domestication) or the foreign entity that approves a domestication pursuant to section 373(b).

"Domestication." A transaction authorized by Subchapter G (relating to domestication).

"Interest exchange." A transaction authorized by Subchapter D (relating to interest exchange).

"Interest holder liability." Either of the following:

(1) Personal liability for a liability of an association that is imposed on a person either:

(i) Solely by reason of the status of the person as an interest holder.

(ii) By the organic rules of the association that make one or more specified interest holders or categories of interest holders liable in their capacity as interest holders for all or specified liabilities of the entity.

(2) An obligation of an interest holder under the organic rules of an association to contribute to the association.

"Merger." A transaction in which two or more merging associations are combined into a surviving association pursuant to a document filed by the department or similar office in another jurisdiction.

"Merging association." A domestic entity, domestic banking institution or foreign association that is a party to a merger under Subchapter C (relating to merger) and exists immediately before the merger becomes effective.

"New association." An association that is created by a division.

"Plan." A plan of merger, plan of interest exchange, plan of conversion, plan of division or plan of domestication, as applicable.

"Protected agreement." Either of the following:

(1) A record evidencing indebtedness and any related agreement in effect on July 1, 2015.

(2) A protected governance agreement.

"Protected governance agreement." Either of the following:

(1) The organic rules of a domestic entity or foreign association in effect on July 1, 2015.

(2) An agreement that is binding on any of the governors or interest holders of a domestic entity or foreign association on July 1, 2015.

"Registered office." In the case of a domestic banking institution that is a corporation, the principal place of business of the corporation set forth in its articles of incorporation as required by section 1004 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

"Resulting association." A dividing association, if it survives the division, or a new association.

"Special treatment." A provision of a plan permitted by section 329 (relating to special treatment of interest holders).

"Surviving association." The domestic entity, domestic banking institution or foreign association that continues in existence after or is created by a merger under Subchapter C.

(b) Index of definitions.--Following is a nonexclusive list of definitions in section 102 (relating to definitions) that apply to this chapter:

"Act" or "action."

"Banking institution."

"Department."

"Dissenters rights."

"Domestic entity."

"Entity."

"Filing entity."

"Foreign entity."

"Governor."

"Interest."

"Interest holder."

"Obligation."

"Organic law."

"Organic rules."

"Private organic rules."

"Property."

"Public organic record."

"Record form."

"Registered foreign association."

"Representative."

"Sign."

"Transfer."

"Type."



Section 313 - Relationship of chapter to other provisions of law

(a) Antitakeover provisions.--A transaction under this chapter to which a registered corporation is a party may not impair any right or obligation that a person has under, and may not make applicable to the corporation, any provision of section 2538 (relating to approval of transactions with interested shareholders) or Subchapters E (relating to control transactions), F (relating to business combinations), G (relating to control-share acquisitions), H (relating to disgorgement by certain controlling shareholders following attempts to acquire control), I (relating to severance compensation for employees terminated following certain control-share acquisitions) and J (relating to business combination transactions - labor contracts) of Chapter 25, nor shall it change the standard of care applicable to the directors under Subchapter B of Chapter 17 (relating to fiduciary duty) unless:

(1) If the corporation does not survive the transaction, the transaction satisfies any requirements of the provision.

(2) If the corporation survives the transaction, the approval of the transaction is by a vote of the shareholders or directors which would be sufficient to impair the right or obligation under or make the corporation subject to the provision.

(b) Transitional provision.--

(1) This subsection applies to a transaction of a type authorized by this chapter if:

(i) prior to July 1, 2015, a step has been taken to effectuate the transaction; but

(ii) the transaction does not take effect by July 1, 2015.

(2) Except as set forth in paragraph (3), the transaction shall remain subject to the former provisions of law supplied by this chapter until the transaction:

(i) is abandoned; or

(ii) takes effect.

(3) Notwithstanding paragraph (2), if the plan provides that this chapter applies to the transaction, this chapter shall apply to the transaction after June 30, 2015.



Section 314 - Regulatory conditions and required notices and approvals

(a) Regulatory approvals.--If the law of this Commonwealth other than this chapter requires notice to or the approval of a governmental agency or officer of the Commonwealth in connection with the participation under an organic law that is not part of this title by a domestic or foreign association in a transaction which is a form of transaction authorized by this chapter, the notice must be given or the approval obtained by the association before it may participate in any form of transaction under this chapter.

(b) Certain regulated businesses.--A domestic converted association, domestic domesticated entity, domestic new association, domestic resulting association or domestic surviving association may not acquire as a result of a transaction under this chapter the power to engage in the business of banking, insurance or acting as a trust company unless an association of that type is authorized to have and exercise that power under the laws of this Commonwealth.

(c) Charitable assets.--Property held for a charitable purpose under the laws of this Commonwealth by a domestic or foreign association immediately before a transaction under this chapter becomes effective may not, as a result of the transaction, be diverted from the objects for which it was donated, granted, devised or otherwise transferred unless, to the extent required by or pursuant to the laws of this Commonwealth concerning cy pres or other laws dealing with nondiversion of charitable assets, the domestic or foreign association obtains an appropriate order of a court of competent jurisdiction specifying the disposition of the property.

(d) Preservation of transfers.--Subject to subsection (c) and section 5550 (relating to devises, bequests and gifts after certain fundamental changes), a bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance that is made to:

(1) a merging association that is not the surviving association and that takes effect or remains payable after the merger inures to the surviving association; and

(2) a dividing association may be allocated in the division as if it were an asset of the dividing association and, if the bequest, devise, gift, grant or promise takes effect or remains payable after the division, vests as provided in section 367(a)(4) (relating to effect of division).

(e) Trust obligations.--A trust obligation that would govern property:

(1) if transferred to a merging association that is not the surviving association applies to property that is transferred after a merger to the surviving association; and

(2) if transferred to a dividing association that is not a resulting association applies to property that is transferred after a division to a resulting association.

(f) Cross reference.--See section 318 (relating to excluded entities and transactions).

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (a), relettered and amended parts of subsec. (b) to subsec. (e) and relettered fomer subsec. (e) to subsec. (f).

Cross References. Section 314 is referred to in sections 318, 331, 341, 351, 361, 371 of this title.



Section 315 - Nature of transactions

(a) General rule.--The fact that a sale or conversion of the interests in or assets of an association or a transaction under a particular subchapter produces a result that could be accomplished in any other manner permitted by a different subchapter or other law shall not be a basis for recharacterizing the sale, conversion or transaction as a different form of sale, conversion or transaction under any other subchapter or other law.

(b) Business purpose not required.--A transaction under this chapter does not require an independent business purpose in order for the transaction to be lawful.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 315 is referred to in section 1571 of this title.



Section 316 - Contents of plan

(a) Omission of certain provisions.--A plan as delivered to the department for filing under any provision of this chapter in lieu of a statement of merger, statement of interest exchange, statement of conversion, statement of division or statement of domestication may omit all provisions of the plan except provisions, if any, that:

(1) are intended to amend or constitute the operative provisions of the public organic record of a domestic association as in effect subsequent to the effectiveness of the plan;

(2) are required by this chapter in the statement in lieu of which the plan is being delivered to the department for filing; or

(3) allocate or specify the respective property and liabilities of the resulting associations, in the case of a plan of division.

(b) Availability of full plan.--If any of the provisions of a plan are omitted from the plan as delivered to the department as permitted under subsection (a), the plan must state that the full text of the plan is on file at the principal office of the surviving, acquiring, converted, new or resulting association or domesticated entity and the address thereof. An association that takes advantage of this section shall furnish a copy of the full text of the plan, on request and without cost, to any interest holder of any domestic or foreign association that was a party to the plan.

(c) Reference to external facts.--A plan may refer to facts ascertainable outside of the plan if the manner in which the facts will operate on the plan is specified in the plan. The facts may include the occurrence of an event or a determination or action by a person, whether or not the event, determination or action is within the control of a party to the transaction.

Cross References. Section 316 is referred to in sections 332, 335, 342, 352, 362, 372 of this title.



Section 317 - Contractual dissenters rights in entity transactions

(a) General rule.--An interest holder of a domestic entity other than a nonprofit corporation or unincorporated nonprofit association shall be entitled to contractual dissenters rights in connection with a transaction under this chapter, even though the interest holder would not otherwise be entitled to dissenters rights under this title to the extent provided:

(1) in the entity's organic rules; or

(2) in the plan.

(b) Procedures for contractual dissenters rights.--If an interest holder is entitled to contractual dissenters rights pursuant to subsection (a), Subchapter D of Chapter 15 (relating to dissenters rights) applies to the extent practicable except as otherwise provided in the organic rules of the domestic entity or the plan.

(c) Cross references.--See sections 329 (relating to special treatment of interest holders) and 1571(c) (relating to application and effect of subchapter).

Cross References. Section 317 is referred to in sections 333, 336, 343, 346, 353, 356, 363, 367, 373, 1571 of this title.



Section 318 - Excluded entities and transactions

(a) Excluded entities.--The following entities may not participate in a transaction under this chapter:

(1) A cooperative corporation subject to Chapter 73 (relating to electric cooperative corporations).

(2) A beneficial, benevolent, fraternal or fraternal benefit society:

(i) having a lodge system and a representative form of government; or

(ii) transacting any type of insurance.

(b) Excluded transactions involving certain nonprofit corporations.--The following apply to nonprofit corporations:

(1) Except as provided in paragraph (2), this chapter may not be used to accomplish a transaction that has the effect of converting a domestic nonprofit corporation that is subject to the supervision of the Department of Banking and Securities, the Insurance Department or the Pennsylvania Public Utility Commission to a different type of entity.

(2) Paragraph (1) does not apply to a transaction under this chapter in which a health maintenance organization is converted to a different type of entity if the transaction has received the prior approval of the Insurance Department.

(c) Cross references.--See sections 103 (relating to subordination of title to regulatory laws) and 314 (relating to regulatory conditions and required notices and approvals).

Cross References. Section 318 is referred to in sections 314, 331, 341, 351, 361, 371 of this title.



Section 319 - Party to plan or transaction

An association that approves a plan in its capacity as an interest holder or creditor of a domestic or foreign association that is a party to the transaction under the plan, or that furnishes all or a part of the consideration contemplated by a plan, does not thereby become a party to the plan or the transaction under the plan for purposes of this chapter.



Section 320 - Submission of matters to interest holders

(a) General rule.--A domestic association may agree, in record form, to submit a plan to its interest holders whether or not the governors determine, at any time after approving the plan, that the plan is no longer advisable and recommend that the interest holders reject or vote against it, regardless of whether the governors change their recommendation. If an association so agrees to submit a plan to its interest holders, the plan is deemed to have been validly adopted by the association when it has been approved by the interest holders.

(b) Cross references.--See sections 321(c) (relating to approval by business corporation) and 325(c)(2) (relating to approval by limited liability company).



Section 321 - Approval by business corporation

(a) Proposal of plan.--Except where the approval of the board of directors is unnecessary pursuant to section 330 (relating to alternative means of approval of transactions), a plan shall be proposed in the case of a domestic business corporation by the adoption by the board of directors of a resolution approving the plan. Except where the approval of the shareholders is unnecessary under this chapter, the board of directors shall direct that the plan be submitted to a vote of the shareholders entitled to vote thereon at a regular or special meeting of the shareholders.

(b) Notice of meeting of shareholders.--Notice in record form of the meeting of shareholders that will act on the proposed plan must be given to each shareholder of record, whether or not entitled to vote thereon, of each domestic business corporation that is a party to the transaction under the plan. There shall be included in or enclosed with the notice a copy of the proposed plan or a summary thereof and any notice required by section 329 (relating to special treatment of interest holders). If the holders of shares of any class or series of shares are entitled to assert dissenters rights, the notice must include or be accompanied by the text of the provision of this chapter granting dissenters rights and the text of Subchapter D of Chapter 15 (relating to dissenters rights). The notice must state that a copy of the organic rules of the surviving, acquired, converted, new or resulting association or domesticated entity as they will be in effect immediately following the transaction will be furnished to any shareholder of the corporation giving the notice on request and without cost.

(c) Shareholder vote required.--Except as provided in section 1757 (relating to action by shareholders) or subsection (d), a plan shall be adopted by a domestic business corporation that is a party to the transaction under the plan upon receiving the affirmative vote of a majority of the votes cast by all shareholders entitled to vote on the plan and, if any class or series of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote. The holders of any class or series of shares of a domestic business corporation that is a party to a transaction under a plan that would effect any change in the articles of the corporation shall be entitled to vote as a class on the plan if they would have been entitled to a class vote under the provisions of section 1914 (relating to adoption of amendments) had the change been accomplished under Subchapter B of Chapter 19 (relating to amendment of articles). Except as provided in section 330, a proposed plan shall not be deemed to have been adopted by a domestic business corporation unless it has also been approved by the board of directors, regardless of the fact that the board has directed or suffered the submission of the plan to the shareholders for action.

(d) Adoption of plan of merger without shareholder vote.--

(1) Unless otherwise required by the organic rules, a plan of merger shall not require the approval of the shareholders of a domestic business corporation that is a merging association if:

(i) whether or not the corporation is the surviving association:

(A) the surviving association is a domestic business corporation and its articles are identical to the articles of the corporation for which shareholder approval is not required, except for changes that could be made without shareholder approval pursuant to section 1914(c);

(B) each share of the corporation outstanding immediately prior to the effectiveness of the merger is to continue as or be converted into, except as may be otherwise agreed by the holder thereof, an identical share of the surviving association; and

(C) the plan provides that the shareholders of the corporation are to hold in the aggregate shares of the surviving association to be outstanding immediately after the effectiveness of the merger entitled to cast at least a majority of the votes entitled to be cast generally for the election of directors;

(ii) immediately prior to the adoption of the plan and at all times thereafter prior to the effectiveness of the merger, another association owns directly or indirectly 80% or more of the outstanding shares of each class of the corporation; or

(iii) no shares of the corporation have been issued prior to the adoption of the plan by the board of directors pursuant to subsection (a).

(2) If a merger is effected pursuant to paragraph (1)(i) or (iii), the plan shall be deemed adopted by the corporation when it has been adopted by the board of directors pursuant to subsection (a).

(3) If a merger of a subsidiary corporation is effected pursuant to paragraph (1)(ii), the plan shall be deemed adopted by the subsidiary corporation when it has been adopted by the governors of the parent association and neither approval of the plan by the board of directors of the subsidiary corporation nor signing of the statement of merger by the subsidiary corporation shall be necessary.

(4) Unless otherwise required by the organic rules, a plan of merger providing for the merger of a domestic business corporation (referred to in this paragraph as a "constituent corporation") with or into a single indirect wholly owned subsidiary (referred to in this paragraph as the "subsidiary corporation") of the constituent corporation shall not require the approval of the shareholders of either the constituent corporation or the subsidiary corporation if all of the following provisions are satisfied:

(i) A merger under this paragraph must satisfy the following conditions:

(A) The constituent corporation and the subsidiary corporation are the only parties to the merger, other than a surviving association that is a corporation created in the merger.

(B) Each share or fraction of a share of the capital stock of the constituent corporation outstanding immediately prior to the effectiveness of the merger is converted in the merger into a share or equal fraction of a share of capital stock of a holding company having the same designations, rights, powers and preferences and the qualifications, limitations and restrictions as the share of capital stock of the constituent corporation being converted in the merger.

(C) The holding company and the surviving association are each domestic business corporations.

(D) Immediately following the effectiveness of the merger, the articles of incorporation and bylaws of the holding company are identical to the articles of incorporation and bylaws of the constituent corporation immediately before the effectiveness of the merger, except for changes that could be made without shareholder approval pursuant to section 1914(c).

(E) Immediately following the effectiveness of the merger, the surviving association is a direct or indirect wholly owned subsidiary of the holding company.

(F) The directors of the constituent corporation become or remain the directors of the holding company on the effectiveness of the merger.

(G) The board of directors of the constituent corporation has made a good faith determination that the shareholders of the constituent corporation will not recognize gain or loss for United States Federal income tax purposes.

(ii) If the holding company is a registered corporation, the shares of the holding company issued in connection with the merger shall be deemed to have been acquired at the time that the shares of the constituent corporation converted in the merger were acquired.

(iii) As used in this paragraph only, the term "holding company" means a corporation that, from its incorporation until consummation of the merger governed by this paragraph, was at all times a direct wholly owned subsidiary of the constituent corporation and whose capital stock is issued in the merger.

(e) Approval of division by preferred shares.--If a dividing association that is a business corporation has outstanding any shares of a preferred or special class or series of shares, regardless of a limitation stated in the articles or bylaws on the voting rights of the class or series of shares, the holders of outstanding shares of the class or series shall be entitled to vote as a class on a plan of division which:

(1) provides that the dividing association will not survive the division; or

(2) amends the articles or bylaws of the surviving corporation in a manner that would entitle the holders of the preferred or special shares to a class vote on the amendment under the articles, the bylaws or section 1914(b).

(f) Cross references.--See:

Subchapter A of Chapter 17 (relating to notice and meetings generally).

Section 2512 (relating to dissenters rights procedure).

Section 2539 (relating to adoption of plan of merger by board of directors).

Section 3304(b) (relating to election of benefit corporation status).

Section 3305(b) (relating to termination of benefit corporation status).

Cross References. Section 321 is referred to in sections 320, 333, 1757, 1932, 2538, 2539 of this title.



Section 322 - Approval by nonprofit corporation

(a) Proposal of plan.--A plan shall be proposed in the case of a domestic nonprofit corporation as follows:

(1) by the adoption by the board of directors or other body of a resolution approving the plan;

(2) unless otherwise provided in the articles, by petition of members entitled to cast at least 10% of the votes that all members are entitled to cast thereon, setting forth the proposed plan, which petition shall be directed to the board of directors and filed with the secretary of the corporation; or

(3) by such other method as may be provided in the bylaws.

(b) Submission to members.--Except where the domestic nonprofit corporation has no members entitled to vote thereon, the board of directors or other body shall direct that the plan be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(c) Notice of meeting of members.--Notice in record form of the meeting of members that will act on the proposed plan shall be given to each member of record, whether or not entitled to vote thereon, of each domestic nonprofit corporation that is a party to the transaction under the plan. A copy of the proposed plan or a summary thereof shall be included in or enclosed with the notice. The notice shall state that a copy of the organic rules of the surviving, acquired, converted, new or resulting association or domesticated entity as they will be in effect immediately following the transaction will be furnished to any member of the corporation giving the notice on request and without cost.

(d) Member vote required.--Except as provided in section 5757 (relating to action by members), a plan shall be adopted upon receiving the affirmative vote of at least a majority of the votes that all members present are entitled to cast thereon of each domestic nonprofit corporation that is a party to the transaction under the plan. If any class of members is entitled to vote on the plan as a class, the plan must be adopted by the affirmative vote of at least a majority of the votes that all members present of such class are entitled to cast thereon.

(e) Adoption in absence of voting members.--If a domestic nonprofit corporation has no members entitled to vote thereon, a plan shall be deemed adopted by the corporation when it has been adopted by the board of directors or other body pursuant to subsection (a).

(f) Cross references.--See Subchapter A of Chapter 57 (relating to notice and meetings generally) and section 3304(b) (relating to election of benefit corporation status).

Cross References. Section 322 is referred to in section 5757 of this title.



Section 323 - Approval by general partnership

(a) General rule.--A plan shall be approved in the case of a domestic general partnership as follows:

(1) in the manner provided in its organic rules for the type of plan involved;

(2) if its organic rules do not provide for approval of the type of plan involved, in the manner provided in its organic rules for approval of a plan of merger; or

(3) if its organic rules do not provide for approval of the type of plan involved or a plan of merger, the plan shall be approved by all of the partners.

(b) Cross reference.--See section 3304(b) (relating to election of benefit corporation status).



Section 324 - Approval by limited partnership

(a) Proposal of plan.--Except as provided in the organic rules, a plan shall be proposed in the case of a domestic limited partnership by the adoption by a unanimous vote of the general partners of a resolution approving the plan. Except where the approval of the limited partners is unnecessary under this chapter or the organic rules, the general partners shall submit the plan to a vote of the limited partners entitled to vote thereon at a regular or special meeting of the limited partners.

(b) Notice of meeting of limited partners.--Notwithstanding any other provision of the organic rules, notice in record form of the meeting of limited partners called for the purpose of considering the proposed plan shall be given to each limited partner, whether or not entitled to vote thereon, of each domestic limited partnership that is a party to the transaction under the plan. A copy of the proposed plan or a summary thereof shall be included in or enclosed with the notice. The notice shall state that a copy of the organic rules of the surviving, acquired, converted, new or resulting association or domesticated entity as they will be in effect immediately following the transaction will be furnished to any limited partner of the limited partnership giving the notice on request and without cost.

(c) Required vote by limited partners.--Except as provided in the organic rules:

(1) A plan shall be adopted upon receiving the affirmative vote or consent of limited partners owning the rights to receive a majority of the distributions as limited partners of each domestic limited partnership that is a party to the proposed transaction under the plan and, if any class of limited partners is entitled to vote thereon as a class, the affirmative vote or consent of limited partners owning the rights to receive a majority of the distributions as limited partners in each class vote.

(2) A proposed plan shall not be deemed to have been adopted by the limited partnership unless it has also been approved by the general partners, regardless of the fact that the general partners have directed or suffered the submission of the plan to the limited partners for action.

(d) Merger by action of general partners only.--Except as provided in the organic rules, a plan of merger shall not require the approval of the limited partners of a domestic limited partnership that is a merging association and shall be deemed adopted by the limited partnership when it has been adopted by the general partners pursuant to subsection (a) if:

(1) whether or not the limited partnership is the surviving association, the surviving association is a domestic limited partnership and its organic rules are identical to the organic rules of the merging limited partnership, except for changes that could be made without action by the limited partners; and

(2) each partnership interest outstanding immediately before the effectiveness of the merger is to continue as or to be converted into, except as may be otherwise agreed by the holder thereof, an identical partnership interest in the surviving limited partnership after the effectiveness of the merger.

(e) Cross reference.--See section 3304(b) (relating to election of benefit corporation status).

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsecs. (a) and (c).

Cross References. Section 324 is referred to in section 8646 of this title.



Section 325 - Approval by limited liability company

(a) Proposal of plan in manager-managed company.--Except as provided in the organic rules or where the approval of the managers is unnecessary under section 330 (relating to alternative means of approval of transactions), a plan shall be proposed, in the case of a manager-managed, domestic limited liability company, by the adoption by the managers of a resolution approving the plan. Except where the approval of the members of a manager-managed, domestic limited liability company is unnecessary under this chapter or the organic rules, the plan shall be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(b) Notice of meeting of members.--Except as provided in the organic rules:

(1) Notice in record form of the meeting of members of a domestic limited liability company that will act on the proposed plan shall be given to each member of record, whether or not entitled to vote thereon, of each domestic limited liability company that is a party to the transaction under the plan.

(2) There shall be included in or enclosed with the notice a copy of the proposed plan or a summary thereof.

(3) The notice shall state that a copy of the organic rules of the surviving, acquired, converted, new or resulting association or domesticated entity as they will be in effect immediately following the transaction will be furnished to any member of the company giving the notice on request and without cost.

(c) Adoption of plan by members.--A plan:

(1) Except as provided in the organic rules, shall be adopted upon receiving a majority of the votes cast by all members, if any, entitled to vote thereon of each of the domestic limited liability companies that is a party to the transaction under the plan and, if any class of members is entitled to vote thereon as a class, a majority of the votes cast in each class vote.

(2) Except as provided in the organic rules or section 330, shall not be deemed to have been adopted by a manager-managed company unless it has also been approved by the managers, regardless of the fact that the managers have directed or suffered the submission of the plan to the members for action.

(d) Merger by action of managers only.--Unless otherwise required by a provision of the organic rules in record form, a plan of merger shall not require the approval of the members of a manager-managed, domestic limited liability company and shall be deemed adopted by the company when a resolution approving the plan has been adopted by the managers pursuant to subsection (a) if:

(1) Whether the company is the surviving association:

(i) the surviving association is a domestic limited liability company and its organic rules are identical to the organic rules of the limited liability company that is party to the merger, except for changes that could be made without action by the members; and

(ii) each membership interest outstanding immediately prior to the effectiveness of the merger is to continue as or to be converted into, except as may be otherwise agreed by the holder thereof, an identical membership interest in the surviving association after the effectiveness of the merger.

(2) The plan of merger provides for the merger of the company (referred to in this paragraph as the "constituent company") with or into a single indirect wholly owned subsidiary (referred to in this paragraph as the "subsidiary company") of the constituent company if all of the following provisions are satisfied:

(i) The constituent company and the subsidiary company are the only parties to the merger, other than a surviving association that is created in the merger.

(ii) Each interest of the constituent company outstanding immediately prior to the effectiveness of the merger is converted in the merger into an interest of a holding company having the same designations, rights, powers and preferences and the qualifications, limitations and restrictions as the interest of the constituent company being converted in the merger.

(iii) The holding company and the surviving association are each domestic limited liability companies.

(iv) Immediately following the effectiveness of the merger, the certificate of organization and operating agreement of the holding company are identical to the certificate of organization and operating agreement of the constituent company immediately before the effectiveness of the merger, except for changes that could be made without member approval pursuant to Chapter 89 (relating to limited liability companies).

(v) Immediately following the effectiveness of the merger, the surviving association is a direct or indirect wholly owned subsidiary of the holding company.

(vi) The managers of the constituent company become or remain the managers of the holding company on the effectiveness of the merger.

(vii) The managers of the constituent company have made a good faith determination that the members of the constituent company will not recognize gain or loss for United States Federal income tax purposes.

(viii) As used in this paragraph only, the term "holding company" means a limited liability company that, from its formation until consummation of the merger governed by this paragraph, was at all times a direct wholly owned subsidiary of the constituent company and interests in which are issued in the merger.

(e) Cross reference.--See section 3304(b) (relating to election of benefit corporation status).

Cross References. Section 325 is referred to in sections 320, 8847 of this title.



Section 326 - Approval by professional association

(a) General rule.--A plan shall be approved in the case of a domestic professional association by vote of a majority, or such higher percentage as may be provided in the organic rules, of the associates, voting according to their proportionate shares of ownership.

(b) Cross reference.--See section 3304(b) (relating to election of benefit corporation status).



Section 327 - Approval by business trust

(a) General rule.--Except as provided in subsection (b), a plan shall be approved in the case of a domestic business trust as follows:

(1) in the manner provided in its organic rules for the type of plan involved;

(2) if its organic rules do not provide for approval of the type of plan involved, in the manner provided in its organic rules for approval of a plan of merger; or

(3) if its organic rules do not provide for approval of the type of plan involved or a plan of merger, the plan shall be approved by all of the beneficial owners.

(b) Adoption of plan of merger without beneficiary vote.--Unless otherwise required by the organic rules, a plan of merger providing for the merger of a domestic business trust (referred to in this paragraph as the "constituent trust") with or into a single indirect wholly owned subsidiary (referred to in this paragraph as the "subsidiary trust") of the constituent trust shall not require the approval of the beneficiaries of the constituent trust if all of the following provisions are satisfied:

(1) The constituent trust and the subsidiary trust are the only parties to the merger, other than a surviving association created in the merger.

(2) Each interest in the constituent trust outstanding immediately prior to the effectiveness of the merger is converted in the merger into an interest in the holding trust having the same designations, rights, powers and preferences and the qualifications, limitations and restrictions as the interests in the constituent trust being converted in the merger.

(3) The holding trust and the surviving association are each domestic business trusts.

(4) Immediately following the effectiveness of the merger, the instrument and organic rules of the holding trust are identical to the instrument and organic rules of the constituent trust immediately before the effectiveness of the merger, except for changes that could be made without beneficiary approval under Chapter 95 (relating to business trusts).

(5) Immediately following the effectiveness of the merger, the surviving association is a direct or indirect wholly owned subsidiary of the holding trust.

(6) The trustees of the constituent trust become or remain the trustees of the holding trust on the effectiveness of the merger.

(7) The trustees of the constituent trust have made a good faith determination that the beneficiaries of the constituent trust will not recognize gain or loss for United States Federal income tax purposes.

(8) As used in this subsection only, the term "holding trust" means a business trust that, from its formation until consummation of the merger governed by this subsection, was at all times a direct wholly owned subsidiary of the constituent trust and the interests in which are issued in the merger.

(c) Cross reference.--See section 3304(b) (relating to election of benefit corporation status).



Section 328 - Approval by unincorporated nonprofit association

(a) General rule.--Except as provided in the governing principles, a plan shall be approved in the case of a domestic unincorporated nonprofit association by the affirmative vote of at least a majority of the votes cast at a meeting of the members.

(b) Cross reference.--See section 3304(b) (relating to election of benefit corporation status).



Section 329 - Special treatment of interest holders

(a) General rule.--Except as otherwise restricted in the organic rules, a plan may contain a provision classifying the interest holders of a class or series of interests into one or more separate groups by reference to any facts or circumstances that are not manifestly unreasonable and providing mandatory treatment for interests of the class or series held by particular interest holders or groups of interest holders that differs materially from the treatment accorded other interest holders or groups of interest holders that hold interests of the same class or series, including a provision modifying or rescinding rights previously created under this section if either of the following applies:

(1) The plan:

(i) is approved by a majority of the votes cast by the holders of any class or series of interests any of the interests of which are so classified into groups, whether or not such class or series would otherwise be entitled to vote on the plan; and

(ii) specifically enumerates the type and extent of the special treatment authorized.

(2) Under all the facts and circumstances, a court of competent jurisdiction finds such special treatment is undertaken in good faith, after reasonable deliberation and is in the best interest of the association.

(b) Statutory voting rights on special treatment.--Except as provided in subsection (d), if a plan contains a provision for special treatment, each group of holders of any outstanding interests of a class or series who are to receive the same special treatment under the plan shall be entitled to vote as a special class in respect to the plan regardless of any limitations stated in the organic rules on the voting rights of any class or series.

(c) Determination of groups.--For purposes of applying subsections (a)(1) and (b), the determination of which interest holders are part of each group receiving special treatment shall be made as of the record date for interest holder action on the plan.

(d) Dissenters rights on special treatment.--If a plan contains a provision for special treatment without requiring for the adoption of the plan the statutory class vote required under subsection (b), the holder of any outstanding interests the statutory class voting rights of which are so denied shall be entitled to assert dissenters rights with respect to those interests. A shareholder of a business corporation who wishes to assert dissenters rights shall comply with Subchapter D of Chapter 15 (relating to dissenters rights). An interest holder in any other type of domestic entity shall comply with Subchapter D of Chapter 15 to the extent practicable.

(e) Notice to interest holders.--Any notice to interest holders of a meeting called to act on a plan that provides for special treatment shall state that the plan provides for special treatment. The notice shall identify the interest holders receiving special treatment unless the notice is accompanied by either a summary of the plan that includes that information or the full text of the plan.

(f) Exceptions.--This section shall not apply to any of the following:

(1) A provision of a plan that offers to all holders of interests of a class or series the same option to elect certain treatment.

(2) A plan involving any type of domestic entity that contains an express provision that this section does not apply or that fails to contain an express provision that this section shall apply.

(3) A provision of a plan that treats all of the holders of a particular class or series of interests of any type of domestic entity differently from the holders of another class or series. A provision of a plan that treats the holders of a class or series of shares of a domestic business corporation differently from the holders of another class or series of shares shall not constitute a violation of section 1521(d) (relating to authorized shares).

Cross References. Section 329 is referred to in sections 312, 317, 321, 332, 333, 342, 343, 352, 353, 362, 363, 372, 373, 376, 1571 of this title.



Section 330 - Alternative means of approval of transactions

(a) General rule.--Except as provided in subsection (b) or the organic rules of a domestic entity, approval of a transaction under this chapter by the unanimous vote or consent of its interest holders satisfies the requirements of this chapter for approval of the transaction.

(b) Exception.--Subsection (a) shall not apply to a nonprofit corporation.

Cross References. Section 330 is referred to in sections 321, 325 of this title.



Section 331 - Merger authorized

(a) General rule.--Except as provided in section 318 (relating to excluded entities and transactions) or this section, by complying with this chapter:

(1) One or more domestic entities may merge with one or more domestic entities or foreign associations into a surviving association.

(2) Two or more foreign associations may merge into a surviving association that is a domestic entity.

(3) A domestic banking institution may be a merging association or surviving association in a merger with one or more domestic or foreign associations if the surviving association or at least one of the merging associations is a domestic entity.

(b) Foreign law authorization required.--By complying with the applicable provisions of this subchapter, a foreign association may be a party to a merger under this subchapter or may be the surviving association in such a merger if the merger is authorized by the laws of the jurisdiction of formation of the foreign association.

(c) Banking institutions.--Subsection (a)(3) controls over any inconsistent provision of the organic law of a domestic banking institution that is a merging association.

(d) Exception.--A health maintenance organization may be a merging association only if the surviving association is a health maintenance organization.

(e) Cross reference.--See section 314 (relating to regulatory conditions and required notices and approvals).



Section 332 - Plan of merger

(a) General rule.--A domestic entity may become a party to a merger by approving a plan of merger. The plan shall be in record form and contain all of the following:

(1) As to each merging association, its name, jurisdiction of formation and type.

(2) If the surviving association is to be created in the merger, a statement to that effect and the association's name, jurisdiction of formation and type.

(3) The manner, if any, of:

(i) converting some or all of the interests in a merging association into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing; or

(ii) canceling some or all of the interests in a merging association.

(4) If the surviving association exists before the merger, any proposed amendments to:

(i) its public organic record, if any; or

(ii) its private organic rules that are or are proposed to be in record form.

(5) If the surviving association is to be created in the merger:

(i) its proposed public organic record, if any; and

(ii) the full text of its private organic rules that are proposed to be in record form.

(6) Provisions, if any, providing special treatment of interests in a merging association held by any interest holder or group of interest holders as authorized by and subject to section 329 (relating to special treatment of interest holders).

(7) The other terms and conditions of the merger.

(8) Any other provision required by:

(i) the laws of this Commonwealth;

(ii) the laws of the jurisdiction of formation of a foreign merging or surviving association; or

(iii) the organic rules of a merging association.

(b) Optional contents.--In addition to the requirements of subsection (a), a plan of merger may contain any other provision not prohibited by law.

(c) Cross reference.--See section 316 (relating to contents of plan).

Cross References. Section 332 is referred to in sections 8415, 8615, 8815 of this title.



Section 333 - Approval of merger

(a) Approval by domestic entities.--A plan of merger shall not be effective unless it has been approved in both of the following ways:

(1) The plan is approved by a domestic entity that is a merging association in accordance with the applicable provisions of Subchapter B (relating to approval of entity transactions).

(2) The plan is approved in record form by each interest holder, if any, of a domestic entity that is a merging association that will have interest holder liability for debts, obligations and other liabilities that arise after the merger becomes effective, unless, as to an interest holder that does not approve the plan, both of the following apply:

(i) The organic rules of the domestic entity provide in record form for the approval of a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all the interest holders.

(ii) The interest holder consented in record form to or voted for that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) Approval by foreign associations.--A merger under this subchapter in which a foreign association is a merging association is not effective unless the merger is approved by the foreign association in accordance with the laws of its jurisdiction of formation.

(c) Approval by domestic banking institutions.--A merger under this subchapter in which a domestic banking institution that is not a domestic entity is a merging association is not effective unless the merger is approved by the domestic banking institution in accordance with the requirements in its organic laws and organic rules for approval of a merger.

(d) Dissenters rights.--

(1) Except as provided in paragraph (2), if a shareholder of a domestic business corporation that is to be a merging association objects to the plan of merger and complies with Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to dissenters rights to the extent provided in that subchapter.

(2) Except as provided under section 317 (relating to contractual dissenters rights in entity transactions), dissenters rights shall not be available to shareholders of a domestic business corporation that is a merging association in a merger described in section 321(d)(1)(i) or (4) (relating to approval by business corporation).

(3) If a shareholder of a domestic banking institution that is to be a merging association objects to the plan of merger and complies with section 1222 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965, the shareholder shall be entitled to the rights provided in that section.

(4) See section 329 (relating to special treatment of interest holders).

Cross References. Section 333 is referred to in sections 336, 1571, 8415, 8615, 8815 of this title.



Section 334 - Amendment or abandonment of plan of merger

(a) General rule.--A plan of merger may be amended or abandoned only with the consent of each party to the plan, except as otherwise provided in the plan.

(b) Approval of amendment.--A domestic entity that is a merging association may approve an amendment of a plan of merger in one of the following ways:

(1) In the same manner as the plan was approved, if the plan does not provide for the manner in which it may be amended.

(2) By its governors or interest holders in the manner provided in the plan, but an interest holder that was entitled to vote on or consent to approval of the plan is entitled to vote on or consent to any amendment of the plan that will change any of the following:

(i) The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by the interest holders of any party to the plan.

(ii) The public organic record, if any, or private organic rules of the surviving association that will be in effect immediately after the merger becomes effective, except for changes that do not require approval of the interest holders of the surviving association under its organic law or organic rules.

(iii) Any other terms or conditions of the plan, if the change would:

(A) increase the interest holder liability to which the interest holder will be subject; or

(B) otherwise adversely affect the interest holder in any material respect.

(c) Approval of abandonment.--After a plan of merger has been approved by a domestic entity that is a merging association and before a statement of merger becomes effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic entity that is a merging association may abandon the plan in the same manner as the plan was approved.

(d) Statement of abandonment.--If a plan of merger is abandoned after a statement of merger has been delivered to the department for filing and before the statement becomes effective, a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness), signed by a party to the plan, must be delivered to the department for filing before the statement of merger becomes effective.



Section 335 - Statement of merger; effectiveness

(a) General rule.--A statement of merger shall be signed by each merging association and delivered to the department for filing along with the certificates, if any, required by section 139 (relating to tax clearance of certain fundamental transactions).

(b) Contents.--A statement of merger shall contain all of the following:

(1) With respect to each merging association that is not the surviving association:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing association, domestic limited liability partnership or registered foreign association, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address);

(v) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vi) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(2) With respect to the surviving association:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing association, domestic limited liability partnership or registered foreign association, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109;

(v) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vi) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(3) If the statement of merger is not to be effective on filing, the later date or date and time on which it will become effective.

(4) A statement that the merger was approved in the following ways as applicable:

(i) By a domestic entity that is a merging association, in accordance with this chapter.

(ii) By a foreign merging association, in accordance with the laws of its jurisdiction of formation.

(iii) By a domestic merging association that is not a domestic entity, in the same manner required by its organic law for approving a merger that requires the approval of its interest holders.

(5) If the surviving association exists before the merger and is a domestic filing entity, any amendment to its public organic record approved as part of the plan of merger.

(6) If the surviving association is created by the merger and is a domestic filing entity, its public organic record, as an attachment. The public organic record does not need to state the name or address of an incorporator of a corporation, organizer of a limited liability company or similar person with respect to any other type of entity.

(7) If the surviving association is created by the merger and is a nonregistered foreign association, one of the following:

(i) The street and mailing addresses of its registered agent and registered office in its jurisdiction of formation if it is a filing entity.

(ii) The street and mailing address of its principal office if it is not a filing entity.

(8) If the surviving association is created by the merger and is a domestic limited liability partnership or a domestic limited liability limited partnership that is not using the alternative procedure in section 8201(f) (relating to scope), its statement of registration, as an attachment.

(9) If the surviving association is created by the merger and is a domestic electing partnership, its statement of election.

(c) Other provisions.--In addition to the requirements of subsection (b), a statement of merger may contain any other provision not prohibited by law.

(d) Domestic surviving association.--If the surviving association is a domestic entity, its public organic record, if any, shall satisfy the requirements of the laws of this Commonwealth, except that the public organic record does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic record.

(e) Filing of plan.--A plan of merger that is signed by all of the merging associations and meets all of the requirements of subsection (b) may be delivered to the department for filing instead of a statement of merger and on filing has the same effect. If a plan of merger is filed as provided in this subsection, references in this chapter to a statement of merger refer to the plan of merger filed under this subsection.

(f) Effectiveness of statement of merger.--A statement of merger is effective as provided in section 136(c) (relating to processing of documents by Department of State).

(g) Effectiveness of merger.--If the surviving association is a domestic association, the merger is effective when the statement of merger is effective. If the surviving association is a foreign association, the merger is effective on the later of:

(1) the date and time provided by the organic law of the surviving association; or

(2) when the statement of merger is effective.

(h) Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 316 (relating to contents of plan).



Section 336 - Effect of merger

(a) General rule.--When a merger under this subchapter becomes effective, all of the following apply:

(1) The surviving association continues or comes into existence.

(2) The separate existence of each merging association that is not the surviving association ceases.

(3) All property of each merging association vests in the surviving association without reversion or impairment, and the merger shall not constitute a transfer of any of that property.

(4) All debts, obligations and other liabilities of each merging association are debts, obligations and other liabilities of the surviving association.

(5) Except as otherwise provided by law, all the rights, privileges, immunities and powers of each merging association vest in the surviving association.

(6) If the surviving association exists before the merger, all of the following apply:

(i) All of its property continues to be vested in it without transfer, reversion or impairment.

(ii) It remains subject to all its debts, obligations and other liabilities.

(iii) All its rights, privileges, immunities and powers continue to be vested without change in it.

(iv) Its public organic record, if any, is amended to the extent provided in the statement of merger.

(v) Its private organic rules that are to be in record form, if any, are amended to the extent provided in the plan of merger.

(7) Liens on the property of the merging association shall not be impaired by the merger.

(8) A claim existing or an action or a proceeding pending by or against any of the merging associations may be prosecuted to judgment as if the merger had not taken place, or the surviving association may be proceeded against or substituted in place of the appropriate merging association.

(9) If the surviving association is created by the merger, its private organic rules are effective and the following apply:

(i) If it is a filing entity, its public organic record is effective.

(ii) If it is a limited liability partnership or a limited liability limited partnership that is not using the alternative procedure under section 8201(f) (relating to scope), its statement of registration is effective.

(iii) If it is an electing partnership, its statement of election is effective.

(10) The interests in each merging association that are to be converted or canceled as provided in the plan of merger are converted or canceled, and the interest holders of those interests are entitled only to the rights provided to them under the plan and to any dissenters rights they have pursuant to section 317 (relating to contractual dissenters rights in entity transactions) or 333(d) (relating to approval of merger).

(b) No dissolution rights.--Except as provided in the organic law or organic rules of a merging association, a merger under this subchapter does not give rise to any rights that an interest holder, governor or third party would have on a dissolution, liquidation or winding up of the merging association.

(c) New interest holder liability.--When a merger under this subchapter becomes effective, a person that becomes subject to interest holder liability with respect to an association as a result of the merger has interest holder liability only to the extent provided by the organic law of that association and only for those debts, obligations and other liabilities that arise after the merger becomes effective.

(d) Prior interest holder liability.--When a merger under this subchapter becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic entity that is a merging association with respect to which the person had interest holder liability shall be as follows:

(1) The merger does not discharge any interest holder liability under the organic law of the domestic entity to the extent the interest holder liability arose before the merger became effective.

(2) The person does not have interest holder liability under the organic law of the domestic entity for any debt, obligation or other liability that arises after the merger becomes effective.

(3) The organic law of the domestic entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the merger had not occurred.

(4) The person has whatever rights of contribution from any other person as are provided by law other than this chapter or the organic rules of the domestic entity with respect to any interest holder liability preserved under paragraph (1) as if the merger had not occurred.

(e) Foreign surviving association.--When a merger under this subchapter becomes effective, a foreign association that is the surviving association may be served with process in this Commonwealth for the collection and enforcement of any debts, obligations or other liabilities of a domestic entity that is a merging association in accordance with applicable law.

(f) Registration of foreign association.--When a merger under this subchapter becomes effective, the registration to do business in this Commonwealth of a registered foreign association that is a merging association and is not the surviving association is canceled.

(g) Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against any of the merging associations that are settled, assessed or determined prior to or after the merger shall be the liability of the surviving association and, together with interest thereon, shall be a lien against the franchises and property of the surviving association.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (a)(2).



Section 341 - Interest exchange authorized

(a) General rule.--Except as provided in section 318 (relating to excluded entities and transactions) or this section, by complying with this subchapter:

(1) A domestic or foreign association may acquire all of one or more classes or series of interests of a domestic entity in exchange for interests, securities, obligations, money, other property, rights to acquire interests or securities or any combination of the foregoing.

(2) A domestic entity may acquire all of one or more classes or series of interests of a foreign association in exchange for interests, securities, obligations, money, other property, rights to acquire interests or securities or any combination of the foregoing.

(b) Foreign associations.--By complying with the applicable provisions of this subchapter:

(1) A foreign association may be the acquiring association in an interest exchange under this subchapter regardless of whether the laws of its jurisdiction of formation authorizes an interest exchange.

(2) A foreign association may be the acquired association in an interest exchange under this subchapter only if the interest exchange is authorized by the laws of its jurisdiction of formation.

(c) Protected agreements.--If a protected agreement of a domestic entity other than a business corporation contains a provision that applies to a merger of the entity but does not refer to an interest exchange, the provision shall apply to an interest exchange in which the domestic entity is the acquired association as if the interest exchange were a merger until the provision is amended after July 1, 2015.

(d) Excluded entities.--The following domestic entities shall not be the acquired association in an interest exchange:

(1) a health maintenance organization;

(2) a hospital plan corporation; or

(3) a professional health service organization.

(e) Transitional provision.--A reference to a share exchange in a provision of the organic rules of a domestic business corporation which took effect before July 1, 2015, shall be deemed to include an interest exchange.

(f) Cross reference.--See section 314 (relating to regulatory conditions and required notices and approvals).

Cross References. Section 341 is referred to in section 1106 of this title.



Section 342 - Plan of interest exchange

(a) General rule.--A domestic entity may be the acquired association in an interest exchange under this chapter by approving a plan of interest exchange. The plan shall be in record form and contain all of the following:

(1) The name and type of the acquired association.

(2) The name, jurisdiction of formation and type of the acquiring association.

(3) The manner of:

(i) exchanging the interests in the acquired association to be acquired in the interest exchange into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing; and

(ii) canceling, if desired, some or all other interests in the acquired association.

(4) Any proposed amendments to:

(i) the public organic record, if any, of the acquired association; and

(ii) the private organic rules of the acquired association that are or are proposed to be in record form.

(5) Provisions, if any, providing special treatment of interests in the acquired association held by any interest holder or group of interest holders as authorized by and subject to section 329 (relating to special treatment of interest holders).

(6) The other terms and conditions of the interest exchange.

(7) Any other provision required by:

(i) the laws of this Commonwealth; or

(ii) the organic rules of the acquired association.

(b) Optional contents.--In addition to the requirements of subsection (a), a plan of interest exchange may contain any other provision not prohibited by law.

(c) Cross reference.--See section 316(c) (relating to contents of plan).

Cross References. Section 342 is referred to in sections 8415, 8615, 8815 of this title.



Section 343 - Approval of interest exchange

(a) Approval by domestic entities.--A plan of interest exchange in which the acquired association is a domestic entity shall not be effective unless it has been approved in the following ways:

(1) By the acquired domestic entity in accordance with the applicable provisions of Subchapter B (relating to approval of entity transactions).

(2) In record form, by each interest holder of the acquired domestic entity that will have interest holder liability for debts, obligations and other liabilities that arise after the interest exchange becomes effective, unless, as to an interest holder that does not approve the plan, both of the following apply:

(i) The organic rules of the entity provide in record form for the approval of an interest exchange or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all the interest holders.

(ii) The interest holder voted for or consented in record form to that provision of the organic rules or became an interest holder after the adoption of that provision.

(3) Except as provided in the organic rules of the domestic entity, by the following class votes:

(i) the holders of any class or series of interests of the acquired association to be exchanged or canceled shall be entitled to vote as a class on the plan; and

(ii) the holders of any class or series of interests of the acquired association shall be entitled to vote as a class on the plan if the plan effects any change in the organic rules and those holders would have been entitled to vote as a class if the change had been made in any other manner.

(b) Approval by foreign associations.--An interest exchange in which the acquired association is a foreign association is not effective unless it is approved by the foreign association in accordance with the laws of its jurisdiction of formation.

(c) Acquiring association.--Except as provided in its organic law or organic rules, the interest holders of the acquiring association are not required to approve the interest exchange.

(d) Dissenters rights.--If a shareholder of a domestic business corporation that is to be the acquired association in an interest exchange objects to the plan of exchange and complies with Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to dissenters rights to the extent provided in that subchapter.

(e) Cross references.--See sections 317 (relating to contractual dissenters rights in entity transactions) and 329(c) (relating to special treatment of interest holders).

Cross References. Section 343 is referred to in sections 346, 1571, 8415, 8615, 8815 of this title.



Section 344 - Amendment or abandonment of plan of interest exchange

(a) General rule.--A plan of interest exchange may be amended or abandoned only with the consent of each party to the plan, except as otherwise provided in the plan.

(b) Approval of amendment.--A domestic entity that is the acquired association may approve an amendment of a plan of interest exchange in one of the following ways:

(1) In the same manner as the plan was approved, if the plan does not provide for the manner in which it may be amended.

(2) By its governors or interest holders in the manner provided in the plan, but an interest holder that was entitled to vote on or consent to approval of the plan is entitled to vote on or consent to any amendment of the plan that will change any of the following:

(i) The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by any of the interest holders of the entity under the plan.

(ii) The public organic record, if any, or private organic rules of the entity that will be in effect immediately after the interest exchange becomes effective, except for changes that do not require approval of the interest holders of the entity under its organic law or organic rules.

(iii) Any other terms or conditions of the plan, if the change would:

(A) increase the interest holder liability to which the interest holder will be subject; or

(B) otherwise adversely affect the interest holder in any material respect.

(c) Approval of abandonment.--After a plan of interest exchange has been approved by a domestic entity that is the acquired entity and before a statement of interest exchange becomes effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic entity that is the acquired association may abandon the plan in the same manner as the plan was approved.

(d) Statement of abandonment.--If a plan of interest exchange is abandoned after a statement of interest exchange has been delivered to the department for filing and before the statement becomes effective, a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness), signed by the acquired association, must be delivered to the department for filing before the time the statement of interest exchange becomes effective.



Section 345 - Statement of interest exchange; effectiveness

(a) General rule.--If the acquired association is a domestic entity, a statement of interest exchange shall be signed by that entity and delivered to the department for filing.

(b) Contents.--A statement of interest exchange shall contain all of the following:

(1) With respect to the acquired association:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing association or domestic limited liability partnership, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address); and

(v) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office.

(2) With respect to the acquiring association:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing association, domestic limited liability partnership or registered foreign association, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109;

(v) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vi) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(3) If the statement of interest exchange is not to be effective on filing, the later date or date and time on which it will become effective.

(4) A statement that the plan of interest exchange was approved by the acquired association in accordance with this chapter.

(5) Any amendments to the public organic record of the acquired association approved as part of the plan of interest exchange.

(c) Other provisions.--In addition to the requirements of subsection (b), a statement of interest exchange may contain any other provision not prohibited by law.

(d) Filing of plan.--A plan of interest exchange that is signed by the domestic entity that is the acquired association and that meets all of the requirements of subsection (b) may be delivered to the department for filing instead of a statement of interest exchange and on filing shall have the same effect. If a plan of interest exchange is delivered to the department for filing as provided in this subsection, references in this chapter to a statement of interest exchange shall refer to the plan of interest exchange filed under this subsection.

(e) Effectiveness.--An interest exchange in which the acquired association is a domestic entity is effective when the statement of interest exchange is effective as provided in section 136(c) (relating to processing of documents by Department of State).

(f) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).



Section 346 - Effect of interest exchange

(a) General rule.--When an interest exchange in which the acquired association is a domestic entity becomes effective, all of the following apply:

(1) Interests in the acquired association are exchanged or canceled as provided in the plan of exchange, and the interest holders of those interests are entitled only to the rights provided to them under the plan and to any dissenters rights they have pursuant to section 317 (relating to contractual dissenters rights in entity transactions) or 343(d) (relating to approval of interest exchange).

(2) The acquiring association becomes the interest holder of the interests in the acquired association stated in the plan of interest exchange to be acquired by the acquiring entity.

(3) The public organic record, if any, of the acquired association is amended to the extent provided in the statement of interest exchange.

(4) The private organic rules of the acquired association that are to be in record form, if any, are amended to the extent provided in the plan of interest exchange.

(b) No dissolution rights.--Except as provided in the organic rules of the acquired association, the interest exchange shall not give rise to any rights that an interest holder, governor or third party would have upon a dissolution, liquidation or winding up of the acquired association.

(c) New interest holder liability.--When an interest exchange becomes effective, a person that becomes subject to interest holder liability with respect to an association as a result of the interest exchange has interest holder liability only to the extent provided by the organic law of the association and only for those debts, obligations and other liabilities that arise after the interest exchange becomes effective.

(d) Prior interest holder liability.--When an interest exchange becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic acquired association with respect to which the person had interest holder liability is as follows:

(1) The interest exchange does not discharge any interest holder liability under the organic law of the domestic acquired association to the extent the interest holder liability arose before the interest exchange became effective.

(2) The person does not have interest holder liability under the organic law of the domestic acquired association for any debt, obligation or other liability that arises after the interest exchange becomes effective.

(3) The organic law of the domestic acquired association continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the interest exchange had not occurred.

(4) The person has whatever rights of contribution from any other person as are provided by law other than this title or the organic law or organic rules of the domestic acquired association with respect to any interest holder liability preserved under paragraph (1) as if the interest exchange had not occurred.



Section 351 - Conversion authorized

(a) Domestic converting associations.--Except as provided in section 318 (relating to excluded entities and transactions) or this section, by complying with this chapter:

(1) A domestic entity may become a domestic entity of a different type or a domestic banking institution.

(2) A domestic banking institution may become a domestic association of a different type.

(3) A domestic entity may become a foreign association of a different type, if the conversion is authorized by the laws of the foreign jurisdiction.

(b) Foreign converting associations.--By complying with the applicable provisions of this subchapter, a foreign association may become a domestic entity of a different type if the conversion is authorized by the laws of the jurisdiction of formation of the foreign association.

(c) Protected governance agreements.--If a protected governance agreement that is binding on a domestic entity immediately before the effectiveness of a transaction under this chapter contains a provision that applies to a merger of the entity but does not refer to a conversion, the provision shall apply to a conversion of the entity as if the conversion were a merger until the provision is amended after July 1, 2015.

(d) Exceptions.--This subchapter may not be used to accomplish a transaction that has the same effect as a transaction under any of the following provisions:

(1) Section 7104 (relating to election of an existing business corporation to become a cooperative corporation).

(2) Section 7105 (relating to termination of status as a cooperative corporation for profit).

(3) Section 7106 (relating to election of an existing nonprofit corporation to become a cooperative corporation).

(4) Section 7107 (relating to termination of nonprofit cooperative corporation status).

(e) Cross reference.--See section 314 (relating to regulatory conditions and required notices and approvals).

Cross References. Section 351 is referred to in section 1106 of this title.



Section 352 - Plan of conversion

(a) General rule.--A domestic entity or domestic banking institution may be a party to a conversion by approving a plan of conversion. The plan shall be in record form and contain all of the following:

(1) The name and type of the converting association.

(2) The name, jurisdiction of formation and type of converted association.

(3) The manner of:

(i) canceling, if desired, some, but less than all, of the interests in the converting association;

(ii) converting at least some of the interests in the converting association into interests in the converted association; and

(iii) converting the interests in the converting association not canceled under subparagraph (i) or converted under subparagraph (ii) into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(4) The proposed public organic record of the converted association if it will be a filing entity.

(5) The full text of the private organic rules of the converted association that are proposed to be in record form.

(6) Provisions, if any, providing special treatment of interests in the converting association held by any interest holder or group of interest holders as authorized by and subject to section 329 (relating to special treatment of interest holders).

(7) The other terms and conditions of the conversion.

(8) Any other provision required by:

(i) the laws of this Commonwealth;

(ii) the laws of the jurisdiction of formation of the converted association if it is to be a foreign association; or

(iii) the organic rules of the converting association.

(b) Optional contents.--In addition to the requirements of subsection (a), a plan of conversion may contain any other provision not prohibited by law.

(c) Terms of interests.--The ownership, voting and other rights of the interest holders in the converted association shall be substantially the same as they were in the converting association except:

(1) as provided in the plan of conversion pursuant to section 329;

(2) as provided in the express terms of the organic rules of the converted association that are in record form; or

(3) to the extent a difference in those rights is required by a provision of the organic law of the converted association that cannot be varied in its organic rules.

(d) Cross reference.--See section 316(c) (relating to contents of plan).

Cross References. Section 352 is referred to in sections 353, 356, 8415, 8615, 8815 of this title.



Section 353 - Approval of conversion

(a) Approval by domestic associations.--A plan of conversion in which the converting association is a domestic entity or domestic banking institution shall not be effective unless it has been approved in the following ways:

(1) In the case of a domestic entity, in accordance with the applicable provisions of Subchapter B (relating to approval of entity transactions).

(2) In the case of a domestic banking institution that is a corporation, by at least:

(i) In the case of a mutual savings bank:

(A) two-thirds of the trustees present at a meeting at which the plan is proposed; and

(B) two-thirds of all the trustees at a subsequent meeting held upon not less than ten days' notice to all the trustees.

(ii) In the case of any other institution:

(A) a majority of the directors; and

(B) the shareholders entitled to cast at least two-thirds of the votes which all shareholders are entitled to cast thereon, and, if any class of shares is entitled to vote thereon as a class, the holders of at least two-thirds of the outstanding shares of such class, at a meeting held upon not less than ten days' notice to all shareholders.

(3) In record form, by each interest holder, if any, of the converting association that will have interest holder liability for debts, obligations and other liabilities that arise after the conversion becomes effective, unless, as to an interest holder that does not approve the plan, both of the following apply:

(i) The organic rules of the converting association provide in record form for the approval of a conversion or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders.

(ii) The interest holder voted for or consented in record form to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) Approval by foreign associations.--A conversion in which the converting association is a foreign association shall not be effective unless it is approved by the foreign association in accordance with the laws of its jurisdiction of formation.

(c) Dissenters rights.--The following apply with respect to the rights of an interest holder of the converting association:

(1) A shareholder of a domestic business corporation that is to be a converting association shall be entitled to dissenters rights if:

(i) the shareholder objects to the plan of conversion and complies with Subchapter D of Chapter 15 (relating to dissenters rights); and

(ii) the conversion involves a change in the rights of the shareholder pursuant to section 352(c)(1) or (2) (relating to plan of conversion).

(2) A shareholder of a domestic banking institution that is to be a converting association shall be entitled to the rights provided in section 1222 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965, if:

(i) the shareholder objects to the plan of conversion and complies with section 1222 of the Banking Code of 1965; and

(ii) the conversion involves a change in the rights of the shareholder pursuant to section 352(c)(1) or (2).

(3) See sections 317 (relating to contractual dissenters rights in entity transactions) and 329 (relating to special treatment of interest holders).

Cross References. Section 353 is referred to in sections 312, 356, 1571, 8415, 8615, 8815 of this title.



Section 354 - Amendment or abandonment of plan of conversion

(a) Approval of amendment.--A plan of conversion in which the converting association is a domestic association may be amended in one of the following ways:

(1) In the same manner as the plan was approved, if the plan does not provide for the manner in which it may be amended.

(2) By its governors or interest holders in the manner provided in the plan, but an interest holder that was entitled to vote on or consent to approval of the plan is entitled to vote on or consent to any amendment of the plan that will change any of the following:

(i) The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by any of the interest holders of the converting association under the plan.

(ii) The public organic record, if any, or private organic rules of the converted association that will be in effect immediately after the conversion becomes effective, except for changes that do not require approval of the interest holders of the converted association under its organic law or organic rules.

(iii) Any other terms or conditions of the plan, if the change would:

(A) increase the interest holder liability to which the interest holder will be subject; or

(B) otherwise adversely affect the interest holder in any material respect.

(b) Approval of abandonment.--After a plan of conversion has been approved by a converting association that is a domestic association and before a statement of conversion becomes effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic converting association may abandon the plan in the same manner as the plan was approved.

(c) Statement of abandonment.--If a plan of conversion is abandoned after a statement of conversion has been delivered to the department for filing and before the statement of conversion becomes effective, a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness), signed by the converting association, must be delivered to the department for filing before the statement of conversion becomes effective.



Section 355 - Statement of conversion; effectiveness

(a) General rule.--A statement of conversion shall be signed by the converting association and delivered to the department for filing along with the certificates, if any, required by section 139 (relating to tax clearance of certain fundamental transactions).

(b) Contents.--A statement of conversion shall contain all of the following:

(1) With respect to the converting association:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) the date on which it was first created, incorporated, formed or otherwise came into existence;

(v) if it is a domestic filing association, the statute under which it was first created, incorporated, formed or otherwise came into existence;

(vi) if it is a domestic filing association, domestic limited liability partnership or registered foreign association:

(A) the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address); or

(B) if it is not required to maintain a registered office in this Commonwealth, the address, including street and number, if any, of its principal office;

(vii) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office; and

(viii) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(2) With respect to the converted association:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing association, domestic limited liability partnership or registered foreign association:

(A) the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109; or

(B) if it is not required to maintain a registered office in this Commonwealth, the address, including street and number, if any, of its principal office;

(v) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vi) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(3) If the statement of conversion is not to be effective on filing, the later date or date and time on which it will become effective.

(4) If the converting association is a domestic association, a statement that the plan of conversion was approved in accordance with this chapter or, if the converting association is a foreign association, a statement that the conversion was approved by the foreign association in accordance with the laws of its jurisdiction of formation.

(5) If the converted association is a domestic filing entity or domestic banking institution, its public organic record as an attachment. The public organic record does not need to state the name or address of an incorporator of a corporation, organizer of a limited liability company or similar person with respect to any other type of entity.

(6) If the converted association is a domestic limited liability partnership or a domestic limited liability limited partnership that is not using the alternative procedure in section 8201(f) (relating to scope), its statement of registration as an attachment.

(7) If the converted association is a domestic electing partnership, its statement of election as an attachment.

(8) If the converted association is a nonregistered foreign association, one of the following:

(i) The street and mailing addresses of its registered agent and registered office in its jurisdiction of formation if it is a filing entity.

(ii) The street and mailing address of its principal office if it is not a filing entity.

(c) Other provisions.--In addition to the requirements of subsection (b), a statement of conversion may contain any other provision not prohibited by law.

(d) Domestic converted association.--If the converted association is a domestic association, its public organic record, if any, must satisfy the requirements of the laws of this Commonwealth, except that the public organic record does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic record.

(e) Filing of plan.--A plan of conversion that is signed by the converting association and meets all the requirements of subsection (b) may be delivered to the department for filing instead of a statement of conversion and on filing has the same effect. If a plan of conversion is filed as provided in this subsection, references in this chapter to a statement of conversion refer to the plan of conversion filed under this subsection.

(f) Effectiveness of statement of conversion.--A statement of conversion is effective as provided in section 136(c) (relating to processing of documents by Department of State).

(g) Effectiveness of conversion.--If the converted association is a domestic association, the conversion is effective when the statement of conversion is effective. If the converted association is a foreign association, the conversion is effective on the later of:

(1) the date and time provided by the organic law of the converted association; or

(2) when the statement of conversion is effective.

(h) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).



Section 356 - Effect of conversion

(a) General rule.--When a conversion becomes effective, all of the following apply:

(1) The converted association is:

(i) Organized under and subject to the organic law of the converted association.

(ii) The same association without interruption as the converting association.

(iii) Deemed to have commenced its existence on the date the converting association commenced its existence in the jurisdiction in which the converting association was first created, incorporated, formed or otherwise came into existence, except for purposes of determining how the converted association is taxed.

(2) All property of the converting association continues to be vested in the converted association without reversion or impairment, and the conversion shall not constitute a transfer of any of that property.

(3) All debts, obligations and other liabilities of the converting association continue as debts, obligations and other liabilities of the converted association.

(4) Except as provided by law, all of the rights, privileges, immunities and powers of the converting association continue to be vested without change in the converted association.

(5) Liens on the property of the converting association shall not be impaired by the conversion.

(6) A claim existing or an action or a proceeding pending by or against the converting association may be prosecuted to judgment as if the conversion had not taken place, and the name of the converted association may be substituted for the name of the converting association in any pending action or proceeding.

(7) If a converted association is a filing association, its public organic record is effective.

(8) If the converted association is a limited liability partnership or a limited liability limited partnership that is not using the alternative procedure in section 8201(f) (relating to scope), its statement of registration is effective.

(9) If the converted association is an electing partnership, its statement of election is effective.

(10) Any private organic rules of the converted association that are to be in record form and were approved as part of the plan of conversion are effective.

(11) The interests in the converting association are converted or canceled in accordance with and as provided in the plan of conversion, and the interest holders of the converting association are entitled only to the rights provided to them under the plan and to any dissenters rights they have pursuant to section 317 (relating to contractual dissenters rights in entity transactions) or 353(c) (relating to approval of conversion).

(12) Except as otherwise provided in the plan of conversion or organic rules pursuant to section 352(c) (relating to plan of conversion), the conversion does not constitute and shall not be deemed to result in a change of control of the converting association, and the converted association shall remain under the control of the same persons that controlled the converting association immediately before the conversion.

(b) No other rights.--The conversion does not give rise to any rights:

(1) that a third party would have upon a transfer of assets, merger, dissolution, liquidation or winding up of the converting association, except as provided in subsection (a)(11); or

(2) that an interest holder or governor would have upon a dissolution, liquidation or winding up of the converting association, except as provided in the organic law or organic rules of the converting association.

(c) New interest holder liability.--When a conversion becomes effective, a person that becomes subject to interest holder liability with respect to a domestic association as a result of the conversion has interest holder liability only to the extent provided by the organic law of the association and only for those debts, obligations and other liabilities that arise after the conversion becomes effective.

(d) Prior interest holder liability.--When a conversion becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic converting association with respect to which the person had interest holder liability is as follows:

(1) The conversion does not discharge any interest holder liability under the organic law of the domestic converting association to the extent the interest holder liability arose before the conversion became effective.

(2) The person does not have interest holder liability under the organic law of the domestic converting association for any debt, obligation or other liability that arises after the conversion becomes effective.

(3) The organic law of the domestic converting association continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the conversion had not occurred.

(4) The person has whatever rights of contribution from any other person as are provided by other law or the organic law or organic rules of the domestic converting association with respect to any interest holder liability preserved under paragraph (1) as if the conversion had not occurred.

(e) Foreign converted association.--When a conversion becomes effective, a foreign association that is the converted association may be served with process in this Commonwealth for the collection and enforcement of any of its debts, obligations and other liabilities in accordance with applicable law.

(f) Association not dissolved.--A conversion does not require a domestic converting association to liquidate, dissolve or wind up its affairs and does not constitute or cause the liquidation or dissolution of the association.

(g) Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against the converting association that are settled, assessed or determined prior to or after the conversion shall be the liability of the converted association and, together with interest thereon, shall be a lien against the franchises and property of the converted association.

(h) Cross references.--See sections 416 (relating to withdrawal deemed on certain transactions) and 417 (relating to required withdrawal on certain transactions).



Section 361 - Division authorized

(a) Domestic entities.--Except as provided in section 318 (relating to excluded entities and transactions) or this section, by complying with this subchapter, a domestic entity may divide into:

(1) the dividing association and one or more new associations that are either domestic entities or foreign associations; or

(2) two or more new associations that are either domestic entities or foreign associations.

(b) Foreign associations.--

(1) A foreign association may be created by the division of a domestic entity only if the division is authorized by the laws of the jurisdiction of formation of the foreign association.

(2) If the division is authorized by the laws of the jurisdiction of formation of the foreign association, one or more of the resulting associations created in a division of a foreign association may be a domestic entity.

(c) Exception.--A domestic banking institution that is a domestic entity may be a dividing association only if all of the resulting associations are domestic banking institutions.

(d) Cross reference.--See section 314 (relating to regulatory conditions and required notices and approvals).



Section 362 - Plan of division

(a) General rule.--A domestic entity may become a dividing association under this chapter by approving a plan of division. The plan shall be in record form and contain all of the following:

(1) The name and type of the dividing association.

(2) A statement as to whether the dividing association will survive the division.

(3) The name, jurisdiction of formation and type of each new association.

(4) The manner of:

(i) If the dividing association survives the division and it is desired:

(A) Canceling some, but less than all, of the interests in the dividing association.

(B) Converting some, but less than all, of the interests in the dividing association into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(ii) If the dividing association does not survive the division, canceling or converting the interests in the dividing association into interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing.

(iii) Allocating between or among the resulting associations the property of the dividing association that will not be owned by all of the resulting associations as tenants in common pursuant to section 367(a)(4) (relating to effect of division) and those liabilities of the dividing association as to which not all of the resulting associations will be liable jointly and severally pursuant to section 368(a)(3) (relating to allocation of liabilities in division).

(iv) Distributing the interests of the new associations.

(5) For each new association:

(i) its proposed public organic record if it will be a filing association; and

(ii) the full text of its private organic rules that will be in record form.

(6) If the dividing association will survive the division, any proposed amendments to its public organic record or private organic rules that are or will be in record form.

(7) Provisions, if any, providing special treatment of interests in the dividing association held by any interest holder or group of interest holders as authorized by and subject to section 329 (relating to special treatment of interest holders).

(8) The other terms and conditions of the division.

(9) Any other provision required by:

(i) the laws of this Commonwealth;

(ii) the laws of the jurisdiction of formation of any of the resulting associations; or

(iii) the organic rules of the dividing association.

(b) Optional contents.--In addition to the requirements of subsection (a), a plan of division may contain any other provision not prohibited by law.

(c) Description of property and liabilities.--It shall not be necessary for a plan of division to list each individual liability or item of property of the dividing association to be allocated to a resulting association so long as the liabilities and property are described in a reasonable manner.

(d) Cross reference.--See section 316(c) (relating to contents of plan).

Cross References. Section 362 is referred to in sections 8415, 8615, 8815 of this title.



Section 363 - Approval of division

(a) Approval by domestic entities.--Except as provided in section 364 (relating to division without interest holder approval) or subsection (d), a plan of division in which the dividing association is a domestic entity is not effective unless it has been approved in both of the following ways:

(1) The plan is approved by the domestic entity in accordance with the applicable provisions of Subchapter B (relating to approval of entity transactions).

(2) The plan is approved in record form by each interest holder, if any, of the domestic entity that will have interest holder liability for debts, obligations and other liabilities that arise after the division becomes effective, unless, as to an interest holder that does not approve the plan, both of the following apply:

(i) The organic rules of the domestic entity provide in record form for the approval of a division in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders.

(ii) The interest holder voted for or consented in record form to that provision of the organic rules or became an interest holder after the adoption of the provision.

(b) Approval by foreign associations.--A division of a foreign association in which one or more of the resulting associations is a domestic entity is not effective unless it is approved by the foreign association in accordance with the laws of its jurisdiction of formation.

(c) Dissenters rights.--If a shareholder of a domestic business corporation that is to be a dividing association objects to the plan of division and complies with Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to dissenters rights to the extent provided in that subchapter. See sections 317 (relating to contractual dissenters rights in entity transactions) and 329 (relating to special treatment of interest holders).

(d) Transitional approval requirements.--

(1) If a provision of the organic rules of a dividing association that is a domestic entity of the type described was adopted before the date indicated and requires for the proposal or adoption of a plan of merger a specific number or percentage of votes of governors or interest holders or other special procedures, a plan of division shall not be proposed or adopted by the governors or interest holders without that number or percentage of votes or compliance with the other special procedures:

(i) For a dividing association that is a domestic business corporation, before October 1, 1989.

(ii) For a dividing association that is a general partnership, before July 1, 2015.

(iii) For a dividing association that is a limited partnership, before February 5, 1995.

(iv) For a dividing association that is an unincorporated nonprofit association, before July 1, 2015.

(2) If a provision of any debt securities, notes or similar evidences of indebtedness for money borrowed, whether secured or unsecured, indentures or other contracts that were issued, incurred or executed by a dividing association that is a domestic entity of the type described before the date indicated, and the provision requires the consent of the obligee to a merger of the dividing association or treats such a merger as a default, the provision shall apply to a division of the dividing association as if it were a merger:

(i) For a dividing association that is a domestic business corporation, before August 21, 2001.

(ii) For a dividing association that is a general partnership, before July 1, 2015.

(iii) For a dividing association that is a limited partnership, before July 1, 2015.

(iv) For a dividing association that is an unincorporated nonprofit association, before July 1, 2015.

(3) When a provision described in paragraph (1) or (2) has been amended after the applicable date, the provision shall cease to be subject to the respective paragraph and shall thereafter apply only in accordance with its express terms.

Cross References. Section 363 is referred to in sections 312, 367, 1106, 1571, 5106, 8415, 8615, 8815 of this title.



Section 364 - Division without interest holder approval

(a) General rule.--Unless otherwise restricted by its organic rules, a plan of division of a domestic dividing association shall not require the approval of the interest holders of the dividing association if:

(1) The plan does not do any of the following:

(i) alter the jurisdiction of formation of the dividing association;

(ii) provide for special treatment; or

(iii) amend in any respect the provisions of the public organic record of the dividing association, except amendments which may be made without the approval of the interest holders.

(2) Either:

(i) the dividing association survives the division and all the interests and other securities and obligations, if any, of all of the new associations are owned solely by the dividing association; or

(ii) the interests in each new association are distributed as provided in subsection (b).

(b) Distribution of interests.--The requirements for distributing interests in each new association referred to in subsection (a)(2)(ii) are as follows:

(1) if the dividing association is not a limited partnership, the dividing association has only one class of interests outstanding and the interests and other securities and obligations, if any, of each new association are distributed pro rata to the interest holders of the dividing association; or

(2) if the dividing association is a limited partnership:

(i) it has only one class of general partners and one class of limited partners;

(ii) each new association is a limited partnership; and

(iii) all of the following apply:

(A) the general partner interests in each new association are distributed pro rata to the general partners of the dividing limited partnership;

(B) the limited partner interests in each new association are distributed pro rata to the limited partners of the dividing limited partnership; and

(C) no securities of obligations of any of the new associations are distributed to any of the interest holders of the dividing limited partnership.

Cross References. Section 364 is referred to in sections 312, 363 of this title.



Section 365 - Amendment or abandonment of plan of division

(a) Approval of amendment.--A plan of division in which the dividing association is a domestic entity may be amended in one of the following ways:

(1) In the same manner as the plan was approved, if the plan does not provide for the manner in which it may be amended.

(2) By its governors or interest holders in the manner provided in the plan, but an interest holder that was entitled to vote on or consent to approval of the plan is entitled to vote on or consent to any amendment of the plan that will change any of the following:

(i) The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by any of the interest holders of the dividing association under the plan.

(ii) The public organic record, if any, or private organic rules of any of the resulting associations that will be in effect immediately after the division becomes effective, except for changes that do not require approval of the interest holders of the resulting association under its organic law or organic rules.

(iii) Any other terms or conditions of the plan, if the change would:

(A) increase the interest holder liability to which the interest holder will be subject; or

(B) otherwise adversely affect the interest holder in any material respect.

(b) Approval of abandonment.--After a plan of division has been approved by a domestic entity that is the dividing association and before a statement of division becomes effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic entity that is the dividing association may abandon the plan in the same manner as the plan was approved.

(c) Statement of abandonment.--If a plan of division is abandoned after a statement of division has been delivered to the department for filing and before the statement becomes effective, a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness), signed by the dividing association, must be delivered to the department for filing before the time the statement of division becomes effective. The statement of abandonment shall take effect on filing, and the division shall be abandoned and shall not become effective.



Section 366 - Statement of division; effectiveness

(a) General rule.--A statement of division shall be signed by the dividing association and delivered to the department for filing along with the certificates, if any, required by section 139 (relating to tax clearance of certain fundamental transactions).

(b) Contents.--A statement of division shall contain all of the following:

(1) With respect to the dividing association:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing association, domestic limited liability partnership or registered foreign association, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address);

(v) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vi) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(2) A statement as to whether the dividing association will survive the division.

(3) With respect to each resulting association created by the division:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing association, domestic limited liability partnership or registered foreign association, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109;

(v) if it is a domestic association that is not a domestic filing association or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vi) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(4) If the statement of division is not to be effective on filing, the later date or date and time on which it will become effective.

(5) A statement that the division was approved in the following ways:

(i) By a dividing association that is a domestic entity, in accordance with this chapter.

(ii) By a dividing association that is a foreign association, in accordance with the laws of its jurisdiction of formation.

(6) If the dividing association is a domestic filing entity and survives the division, any amendment to its public organic record approved as part of the plan of division.

(7) For each resulting association created by the division that is a domestic entity, its public organic record, if any, as an attachment. The public organic record does not need to state the name or address of an incorporator of a corporation, organizer of a limited liability company or similar person with respect to any other type of entity.

(8) For each new association that is a domestic limited liability partnership or a domestic limited liability limited partnership that is not using the alternative procedure in section 8201(f) (relating to scope), its statement of registration as an attachment.

(9) For each new association that is an electing partnership, its statement of election as an attachment.

(10) The property and liabilities of the dividing association that are to be allocated to each resulting association, but it shall not be necessary to list in the statement of division each individual liability or item of property of the dividing association to be allocated to a resulting association so long as the liabilities and property are described in a reasonable manner.

(c) Other provisions.--In addition to the requirements of subsection (b), a statement of division may contain any other provision not prohibited by law.

(d) New domestic entity.--If a new association is a domestic entity, its public organic record, if any, must satisfy the requirements of the laws of this Commonwealth, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic record.

(e) Filing of plan.--A plan of division that is signed by the dividing association and meets all of the requirements of subsection (b) may be delivered to the department for filing instead of a statement of division and on filing has the same effect. If a plan of division is filed as provided in this subsection, references in this chapter to a statement of division refer to the plan of division filed under this subsection.

(f) Effectiveness of statement of division.--A statement of division is effective as provided in section 136(c) (relating to processing of documents by Department of State).

(g) Effectiveness of division.--A division takes effect as follows:

(1) If the division is one in which all of the resulting associations are domestic associations, the division is effective when the statement of division is effective.

(2) If the division is one in which one or more of the resulting associations is a foreign association, the division is effective on the later of:

(i) the effectiveness of the statement of division; or

(ii) when the division is effective under the laws of each of the jurisdictions of formation of the foreign resulting associations.

(h) Coordination of transactions.--A new association may be a party to another transaction under this chapter that takes effect simultaneously with the division. The new association shall be deemed to exist before the effectiveness of the other transaction, but solely for the purpose of being a party to the other transaction. The plan relating to the other transaction shall be deemed to have been approved by the new association if the plan is approved by the dividing association in connection with its approval of the plan of division. The statement that is delivered to the department for filing with respect to the other transaction shall state that it was approved by the new association under this subsection.

(i) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 reletttered subsec. (h) to subsec. (i) and added a new subsec. (h).



Section 367 - Effect of division

(a) General rule.--When a division becomes effective, all of the following apply:

(1) If the dividing association is to survive the division:

(i) It continues to exist.

(ii) Its public organic record, if any, is amended as provided in the statement of division.

(iii) Its private organic rules that are to be in record form, if any, are amended to the extent provided in the plan of division.

(2) If the dividing association is not to survive the division, the separate existence of the dividing association ceases.

(3) With respect to each new association, all of the following apply:

(i) It comes into existence.

(ii) It holds any property allocated to it as the successor to the dividing association, and not by transfer, whether directly or indirectly, or by operation of law.

(iii) Its public organic record, if any, and private organic rules are effective.

(iv) If it is a limited liability partnership, its statement of registration is effective.

(v) If it is a limited liability limited partnership and is not using the alternative procedure in section 8201(f) (relating to scope), its statement of registration is effective.

(vi) If it is an electing partnership, its statement of election is effective.

(4) Property of the dividing association:

(i) That is allocated by the plan of division either:

(A) vests in the new associations as provided in the plan of division; or

(B) remains vested in the dividing association.

(ii) That is not allocated by the plan of division:

(A) remains vested in the dividing association, if the dividing association survives the division; or

(B) is allocated to and vests equally in the resulting associations as tenants in common, if the dividing association does not survive the division.

(iii) Vests as provided in this paragraph without transfer, reversion or impairment.

(5) A resulting association to which a cause of action is allocated as provided in paragraph (4) may be substituted or added in any pending action or proceeding to which the dividing association is a party at the effective time of the division.

(6) The liabilities of the dividing association are allocated between or among the resulting associations as provided in section 368 (relating to allocation of liabilities in division) and the resulting associations to which liabilities are allocated are liable for those liabilities as successors to the dividing association, and not by transfer, whether directly, indirectly or by operation of law.

(7) The interests in the dividing association that are to be converted or canceled in the division are converted or canceled, and the interest holders of those interests are entitled only to the rights provided to them under the plan of division and to any dissenters rights they may have pursuant to section 317 (relating to contractual dissenters rights in entity transactions) or 363(c) (relating to approval of division).

(b) Dividing association not dissolved.--Except as provided in the organic law or organic rules of the dividing association, the division does not give rise to any rights that an interest holder, governor or third party would have upon a dissolution, liquidation or winding up of the dividing association.

(c) New interest holder liability.--When a division becomes effective, a person that did not have interest holder liability with respect to the dividing association and that becomes subject to interest holder liability with respect to an association as a result of the division has interest holder liability only to the extent provided by the organic law of the association and only for those liabilities that arise after the division becomes effective.

(d) Prior interest holder liability.--When a division becomes effective, the interest holder liability of a person that ceases to hold an interest in the dividing association that is a domestic entity with respect to which the person had interest holder liability is as follows:

(1) The division does not discharge any interest holder liability under the organic law of the domestic entity to the extent the interest holder liability arose before the division became effective.

(2) The person does not have interest holder liability under the organic law of the domestic entity for any debt, obligation or other liability that arises after the division becomes effective.

(3) The organic law of the domestic entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the division had not occurred.

(4) The person has whatever rights of contribution from any other person as are provided by other law or the organic law or organic rules of the domestic entity with respect to any interest holder liability preserved by paragraph (1) as if the division had not occurred.

(e) Registration of registered foreign association.--When a division of a registered foreign association in which at least one of the resulting associations is a domestic entity becomes effective, the registration to do business of the dividing association is canceled if it does not survive the division.

(f) Real property.--Except with regard to the real property of a dividing association that is a domestic nonprofit corporation, the allocation of any fee or freehold interest or leasehold having a remaining term of 30 years or more in any tract or parcel of real property situate in this Commonwealth owned by a dividing association, including property owned by a foreign association dividing solely under the laws of another jurisdiction, to a new association is not effective until one of the following documents is filed in the office for the recording of deeds of the county, or each of them, in which the tract or parcel is situated:

(1) A deed, lease or other instrument of confirmation describing the tract or parcel.

(2) A duly executed duplicate original copy of the statement of division.

(3) A copy of the statement of division certified by the department.

(4) A declaration of acquisition stating the value of real estate holdings in the county of the new association as an acquired association.

(g) Secured collateral.--The allocation to a new association of property that is collateral covered by an effective financing statement shall not be effective until a new financing statement naming the new association as a debtor is effective under 13 Pa.C.S. Div. 9 (relating to secured transactions) as enacted in the relevant jurisdiction.

(h) Vehicles.--The provisions of 75 Pa.C.S. § 1114 (relating to transfer of vehicle by operation of law) shall not be applicable to an allocation of ownership of any motor vehicle, trailer or semitrailer to a new association under this section or under a similar law of any other jurisdiction, but any such allocation shall be effective only upon compliance with the requirements of 75 Pa.C.S. § 1116 (relating to issuance of new certificate following transfer), unless the dividing association is a domestic nonprofit corporation.

(i) Disposition of interests.--Unless otherwise provided in the plan of division, the interests and any securities or obligations of each new association shall be distributed to:

(1) the dividing association, if it survives the division; or

(2) the holders of the common or other residuary interest of the dividing association that do not assert dissenters rights, pro rata, if the dividing association does not survive the division.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (a)(2) and (6).

Cross References. Section 367 is referred to in sections 314, 362 of this title.



Section 368 - Allocation of liabilities in division

(a) General rule.--Except as provided in this section, when a division becomes effective, a resulting association is responsible:

(1) Individually for the liabilities the resulting association undertakes or incurs in its own name after the division.

(2) Individually for the liabilities of the dividing association that are allocated to or remain the liability of that resulting association to the extent specified in the plan of division.

(3) Jointly and severally with the other resulting associations for the liabilities of the dividing association that are not allocated by the plan of division.

(b) Joint and several liability.--If an allocation of property or liabilities in a division is ineffective or voidable pursuant to fraudulent transfer or similar law, both of the following apply:

(1) The allocations of liabilities in the plan of division are ineffective and the liabilities of the dividing association become liabilities of all of the resulting associations, jointly and severally.

(2) The validity and effectiveness of the division are not affected thereby.

(c) Breach of obligation.--If a division breaches an obligation of the dividing association, all of the resulting associations are liable, jointly and severally, for the breach, but the validity and effectiveness of the division are not affected thereby.

(d) Application of fraudulent transfer law.--In applying the law governing fraudulent transfers to a division:

(1) The law applies to the dividing association as follows:

(i) If it does not survive the division, it is not subject to that law.

(ii) If it survives the division, it is subject to that law only in its capacity as a resulting association.

(2) The law applies to each resulting association as follows:

(i) The association is treated as a debtor.

(ii) The liabilities allocated to the association are treated as an obligation incurred by the debtor.

(iii) The association is treated as not having received a reasonably equivalent value in exchange for incurring the obligation.

(iv) The property allocated to the association is treated as remaining property.

(e) Distribution tests not applicable.--A direct or indirect allocation of property or liabilities in a division is not a distribution for purposes of the organic law of the dividing association or any of the resulting associations.

(f) Liens and other charges.--Liens, security interests and other charges on the property of the dividing association are not impaired by the division, notwithstanding any otherwise enforceable allocation of liabilities of the dividing association.

(g) Security agreements.--If the dividing association is bound by a security agreement governed by 13 Pa.C.S. Div. 9 (relating to secured transactions) as enacted in any jurisdiction and the security agreement provides that the security interest attaches to after-acquired collateral, each resulting association is bound by the security agreement.

(h) Creditors and guarantors.--An allocation of a liability does not:

(1) Affect the rights under other law of a creditor owed payment of the liability or performance of the obligation that creates the liability, except that those rights are available only against an association responsible for the liability or obligation under this section.

(2) Release or reduce the obligation of a surety or guarantor of the liability or obligation.

(i) Regulatory approvals.--The conditions in this section for freeing one or more of the resulting associations from the liabilities of the dividing association and for allocating some or all of the liabilities of the dividing association shall be conclusively deemed to have been satisfied if the plan of division has been approved by the Department of Banking and Securities, the Insurance Department or the Pennsylvania Public Utility Commission in a final order issued after August 21, 2001, that is not subject to further appeal.

(j) Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against the dividing association for periods prior to the effective date of the division that are settled, assessed or determined prior to or after the division shall be the liability of all of the resulting associations and, together with interest thereon, shall be a lien against the franchises and property of each resulting association. Upon the application of the dividing association, the Department of Revenue, with the concurrence of the Department of Labor and Industry, shall release one or more, but less than all, of the resulting associations from liability and liens for all taxes, interest, penalties and public accounts of the dividing association due the Commonwealth for periods prior to the effective date of the division if those departments are satisfied that the public revenues will be adequately secured.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (j).

Cross References. Section 368 is referred to in sections 362, 367 of this title.



Section 371 - Domestication authorized

(a) Domestic entities.--Except as provided in section 318 (relating to excluded entities and transactions), by complying with this chapter, a domestic entity may become a domestic entity of the same type in a foreign jurisdiction if the domestication is authorized by the laws of the foreign jurisdiction.

(b) Foreign entities.--By complying with the applicable provisions of this subchapter, a foreign entity may become a domestic entity of the same type in this Commonwealth if this title provides for the formation of that type of entity.

(c) Cross reference.--See section 314 (relating to regulatory conditions and required notices and approvals).



Section 372 - Plan of domestication

(a) General rule.--A domestic entity may become a foreign entity of the same type by approving a plan of domestication. The plan shall be in record form and contain all of the following:

(1) The name and type of the domesticating entity.

(2) The name and jurisdiction of formation of the domesticated entity.

(3) The manner, if any, of canceling or converting those interests in the domesticating entity, if any, that are to receive special treatment as authorized by and subject to section 329 (relating to special treatment of interest holders).

(4) The proposed public organic record of the domesticated entity if it is a filing entity.

(5) The full text of the private organic rules of the domesticated entity that are proposed to be in record form.

(6) The other terms and conditions of the domestication.

(7) Any other provision required by:

(i) laws of this Commonwealth;

(ii) the laws of the jurisdiction of formation of the foreign domesticated entity; or

(iii) the organic rules of the domesticating entity.

(b) Optional contents.--In addition to the requirements of subsection (a), a plan of domestication may contain any other provision not prohibited by law.

(c) Terms of interests.--Except as provided in the plan of domestication pursuant to section 329, the terms of the interests in the domesticated entity and the rights of the interest holders in the domesticated entity shall be substantially the same as the terms of the interests and the rights of the interest holders in the domesticating entity, except to the extent a different term or right is required by a provision of the organic law of the domesticated entity that cannot be varied in its organic rules.

(d) Cross reference.--See section 316(c) (relating to contents of plan).

Cross References. Section 372 is referred to in sections 8415, 8615, 8815 of this title.



Section 373 - Approval of domestication

(a) Approval by domestic entities.--A plan of domestication in which the domesticating entity is a domestic entity is not effective unless it has been approved by the domestic entity in accordance with the applicable provisions of Subchapter B (relating to approval of entity transactions).

(b) Approval by foreign entities.--A plan of domestication in which the domesticating entity is a foreign entity is not effective unless it has been approved in one of the following ways:

(1) In accordance with the laws of the jurisdiction of formation of the foreign entity.

(2) By at least a majority of the votes cast with respect to approval of the domestication by all interest holders of the foreign entity entitled to vote generally on a merger to which the foreign entity is a party if the laws of the foreign entity's jurisdiction of formation does not provide for a domestication of the foreign entity.

(c) Cross references.--See sections 317 (relating to contractual dissenters rights in entity transactions) and 329 (relating to special treatment of interest holders).

Cross References. Section 373 is referred to in sections 312, 375, 8415, 8615, 8815 of this title.



Section 374 - Amendment or abandonment of plan of domestication

(a) Approval of amendment.--A plan of domestication in which the domesticating entity is a domestic entity may be amended in one of the following ways:

(1) In the same manner as the plan was approved, if the plan does not provide for the manner in which it may be amended.

(2) By the governors or interest holders of the domestic entity in the manner provided in the plan, but an interest holder that was entitled to vote on or consent to approval of the plan is entitled to vote on or consent to any amendment of the plan that will change any of the following:

(i) The amount or kind of interests, securities, obligations, money, other property, rights to acquire interests or securities, or any combination of the foregoing, to be received by any of the interest holders of the domesticating entity under the plan.

(ii) The public organic record, if any, or private organic rules of the domesticated entity that will be in effect immediately after the domestication becomes effective, except for changes that do not require approval of the interest holders of the domesticated entity under its organic law or organic rules.

(iii) Any other terms or conditions of the plan, if the change would adversely affect the interest holder in any material respect.

(b) Approval of abandonment.--After a plan of domestication has been approved by a domestic entity that is the domesticating entity and before a statement of domestication becomes effective, the plan may be abandoned as provided in the plan. Unless prohibited by the plan, a domestic entity that is the domesticating entity may abandon the plan in the same manner as the plan was approved.

(c) Statement of abandonment.--If a plan of domestication is abandoned after a statement of domestication has been delivered to the department for filing and before the statement becomes effective, a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness), signed by the domesticating entity, must be delivered to the department for filing before the time the statement of domestication becomes effective.



Section 375 - Statement of domestication; effectiveness

(a) General rule.--A statement of domestication shall be signed by the domesticating entity and delivered to the department for filing along with the certificates, if any, required by section 139 (relating to tax clearance of certain fundamental transactions).

(b) Contents.--A statement of domestication shall contain all of the following:

(1) With respect to the domesticating entity:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) the date on which it was first created, incorporated, formed or otherwise came into existence;

(v) if it is a domestic filing entity, domestic limited liability partnership or registered foreign association, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address);

(vi) if it is a domestic entity that is not a domestic filing entity or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vii) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(2) With respect to the domesticated entity:

(i) its name;

(ii) its jurisdiction of formation;

(iii) its type;

(iv) if it is a domestic filing entity, domestic limited liability partnership or registered foreign association, the address of its registered office, including street and number, if any, in this Commonwealth, subject to section 109;

(v) if it is a domestic entity that is not a domestic filing entity or limited liability partnership, the address, including street and number, if any, of its principal office; and

(vi) if it is a nonregistered foreign association, the address, including street and number, if any, of:

(A) its registered or similar office, if any, required to be maintained by the laws of its jurisdiction of formation; or

(B) if it is not required to maintain a registered or similar office, its principal office.

(3) If the statement of domestication is not to be effective on filing, the later date or date and time on which it will become effective.

(4) If the domesticating entity is a domestic entity, a statement that the plan of domestication was approved in accordance with Subchapter B (relating to approval of entity transactions) or, if the domesticating entity is a foreign entity, a statement that the domestication was approved in accordance with section 373(b) (relating to approval of domestication).

(5) If the domesticated entity is a domestic filing entity, its public organic record as an attachment. The public organic record does not need to state the name or address of an incorporator of a corporation, organizer of a limited liability company or similar person with respect to any other type of entity.

(6) If the domesticated entity is a domestic limited liability partnership or a domestic limited liability limited partnership that is not using the alternative procedure in section 8201(f) (relating to scope), its statement of registration as an attachment.

(7) If the domesticated entity is an electing partnership, its statement of election as an attachment.

(8) If the domesticating entity is to be a domestic entity in both this Commonwealth and the foreign jurisdiction, a statement to that effect.

(c) Other provisions.--In addition to the requirements of subsection (b), a statement of domestication may contain any other provision not prohibited by law.

(d) Public organic record of new domestic entity.--If the domesticated entity is a domestic entity, its public organic record, if any, must satisfy the requirements of the laws of this Commonwealth, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic record.

(e) Filing of plan.--A plan of domestication that is signed by a domesticating entity that is a domestic entity and meets all of the requirements of subsection (b) may be delivered to the department for filing instead of a statement of domestication and on filing has the same effect. If a plan of domestication is filed as provided in this subsection, references in this chapter to a statement of domestication refer to the plan of domestication filed under this subsection.

(f) Effectiveness of domestication.--A domestication in which the domesticated entity is a domestic entity is effective when the statement of domestication is effective under section 136(c) (relating to processing of documents by Department of State). A domestication in which the domesticated entity is a foreign entity becomes effective on the later of:

(1) the date and time provided by the organic law of the domesticated entity; or

(2) when the statement of domestication is effective.

(g) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

Cross References. Section 375 is referred to in section 376 of this title.



Section 376 - Effect of domestication

(a) General rule.--When a domestication becomes effective, all of the following apply:

(1) The domesticated entity is:

(i) organized under and subject to the organic law of the domesticated entity;

(ii) the same entity without interruption as the domesticating entity;

(iii) deemed to have commenced its existence on the date the domesticating entity commenced its existence in the jurisdiction in which the domesticating entity was first created, formed, incorporated or otherwise came into existence; and

(iv) also organized under and subject to the organic law of the domesticating entity if the statement of domestication includes the statement provided for in section 375(b)(8) (relating to statement of domestication; effectiveness).

(2) All property of the domesticating entity continues to be vested in the domesticated entity without transfer, reversion or impairment.

(3) All debts, obligations and other liabilities of the domesticating entity continue as debts, obligations and other liabilities of the domesticated entity.

(4) Except as provided by law, all of the rights, privileges, immunities and powers of the domesticating entity continue to be vested without change in the domesticated entity.

(5) The name of the domesticated entity may be substituted for the name of the domesticating entity in any pending action or proceeding.

(6) If the domesticated entity is a filing entity, its public organic record is effective and is binding on its interest holders.

(7) If the domesticated entity is a domestic limited liability partnership or a limited liability limited partnership that is not using the alternative procedure in section 8201(f) (relating to scope), its statement of registration is effective.

(8) If the domesticated entity is an electing partnership, its statement of election is effective.

(9) The private organic rules of the domesticated entity that are to be in record form, if any, approved as part of the plan of domestication are effective.

(10) The interest holders in the domesticating entity are interest holders in the domesticated entity except to the extent that an interest holder does not receive interests in the domesticated entity pursuant to a provision in the plan of domestication for special treatment pursuant to section 329 (relating to special treatment of interest holders).

(b) No dissolution rights.--Except as otherwise provided in the organic law or organic rules of a domestic domesticating entity, the domestication does not give rise to any rights that an interest holder, governor or third party would have upon a dissolution, liquidation or winding up of the domesticating entity.

(c) Collection of liabilities.--When a domestication becomes effective, a foreign domesticated entity may be served with process in this Commonwealth for the collection and enforcement of any of its debts, obligations and other liabilities in accordance with applicable law.

(d) New interest holder liability.--When a domestication becomes effective, a person that becomes subject to interest holder liability with respect to a domestic association as a result of the domestication has interest holder liability only to the extent provided by the organic law of the association and only for those debts, obligations and other liabilities that arise after the domestication is effective.

(e) Prior interest holder liability.--When a domestication becomes effective, the following rules apply:

(1) The domestication does not discharge any interest holder liability under the organic law of a domesticating domestic entity to the extent the interest holder liability arose before the domestication became effective.

(2) A person does not have interest holder liability under the organic law of a domestic domesticating entity for any debt, obligation or other liability that arises after the domestication becomes effective.

(3) The organic law of a domestic domesticating entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the domestication had not occurred.

(4) A person has whatever rights of contribution from any other person as are provided by other law or the organic rules of a domestic domesticating entity with respect to any interest holder liability preserved under paragraph (1) as if the domestication had not occurred.

(f) Service of process.--(Deleted by amendment).

(g) No dissolution.--A domestication does not require a domestic domesticating entity to liquidate, dissolve or wind up its affairs and does not constitute or cause the liquidation or dissolution of the entity.

(h) Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against the domesticating entity that are settled, assessed or determined prior to or after the domestication shall be the liability of the domesticated entity and, together with interest thereon, shall be a lien against the franchises and property of the domesticated entity.

(i) Cross references.--See sections 416 (relating to withdrawal deemed on certain transactions) and 417 (relating to required withdrawal on certain transactions).

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 deleted subsec. (f).






Chapter 4 - Foreign Associations

Chapter Notes

Enactment. Chapter 4 was added October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 401 - Application of chapter

(a) General rule.--Except as otherwise provided in this section or in subsequent provisions of this chapter, this chapter shall apply to all foreign associations.

(b) Application to foreign banking institutions.--The words "foreign filing association" or "foreign association" in this chapter include an association that, if a domestic association, would be a banking institution or credit union. The term does not include an interstate bank as defined in section 102 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(c) Domestic Federal financial association exclusion.--Except as permitted by act of Congress, this chapter shall not apply to:

(1) Any of the following institutions or similar federally chartered institutions engaged in this Commonwealth in activities similar to those conducted by banking institutions or credit unions:

(i) National banking associations organized under The National Bank Act (13 Stat. 99, 12 U.S.C. § 1 et seq.).

(ii) Federal savings and loan associations and Federal mutual savings banks organized under the Home Owners' Loan Act (48 Stat. 128, 12 U.S.C. § 1461 et seq.).

(iii) Federal credit unions organized under the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.).

(2) Any other Federal association intended by the Congress to be treated for State law purposes as a domestic association of this Commonwealth.

(d) Foreign insurance corporations.--A foreign insurance corporation shall be subject to this chapter, except as provided in section 402(e) (relating to governing law) or 411(g) (relating to registration to do business in this Commonwealth).

(e) Government entities.--This chapter shall apply to and the words "association" and "foreign association" shall include a government or other sovereign, other than the Commonwealth or any of its political subdivisions, and any governmental corporation, agency or other entity thereof.

(f) Admitted foreign fraternal benefit society exclusion.--This chapter shall not apply to any foreign corporation not-for-profit licensed to transact business in this Commonwealth under section 2455 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

Cross References. Section 401 is referred to in section 411 of this title.



Section 402 - Governing law

(a) General rule.--The laws of the jurisdiction of formation of a foreign association governs the following:

(1) The internal affairs of the association.

(2) The liability that a person has as an interest holder or governor for a debt, obligation or other liability of the association.

(3) The liability of a series or protected cell of a foreign association.

(b) Effect of differences in law.--A foreign association is not precluded from registering to do business in this Commonwealth because of any difference between the laws of the jurisdiction of formation of the foreign association and the laws of this Commonwealth.

(c) Limitations on domestic associations applicable.--Registration of a foreign association to do business in this Commonwealth does not authorize the foreign association to engage in any activities and affairs or exercise any power that a domestic association of the same type may not engage in or exercise in this Commonwealth.

(d) Equal rights and privileges of registered foreign associations.--Except as otherwise provided by law, a registered foreign association, so long as its registration to do business is not terminated or canceled, shall enjoy the same rights and privileges as a domestic entity and shall be subject to the same liabilities, restrictions, duties and penalties now in force or hereafter imposed on domestic entities, to the same extent as if it had been formed under this title. A foreign insurance corporation shall be deemed a registered foreign association except as provided in subsection (e).

(e) Foreign insurance corporations.--A foreign insurance corporation shall, insofar as it is engaged in the business of writing insurance or reinsurance as principal, be subject to the laws of this Commonwealth regulating the conduct of the business of insurance by a foreign insurance corporation in lieu of the provisions of subsection (d) regarding its rights, privileges, liabilities, restrictions and duties and the penalties to which it may be subject.

(f) Agricultural lands.--Interests in agricultural land shall be subject to the restrictions of, and escheatable as provided by, the act of April 6, 1980 (P.L.102, No.39), referred to as the Agricultural Land Acquisition by Aliens Law.

(g) Defense of usury.--A foreign association shall be subject to section 1510 (relating to certain specifically authorized debt terms) with respect to obligations, as defined in that section, governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth, to the same extent as if the foreign association were a domestic business corporation.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added subsec. (g).

Cross References. Section 402 is referred to in sections 401, 411 of this title.



Section 403 - Activities not constituting doing business

(a) General rule.--Activities of a foreign filing association or foreign limited liability partnership that do not constitute doing business in this Commonwealth under this chapter shall include the following:

(1) Maintaining, defending, mediating, arbitrating or settling an action or proceeding.

(2) Carrying on any activity concerning its internal affairs, including holding meetings of its interest holders or governors.

(3) Maintaining accounts in financial institutions.

(4) Maintaining offices or agencies for the transfer, exchange and registration of securities of the association or maintaining trustees or depositories with respect to the securities.

(5) Selling through independent contractors.

(6) Soliciting or obtaining orders by any means if the orders require acceptance outside of this Commonwealth before the orders become contracts.

(7) Creating or acquiring indebtedness, mortgages or security interests in property.

(8) Securing or collecting debts or enforcing mortgages or security interests in property securing the debts and holding, protecting or maintaining property so acquired.

(9) Conducting an isolated transaction that is not in the course of similar transactions.

(10) Owning, without more, property.

(11) Doing business in interstate or foreign commerce.

(b) Participation in other associations.--Being an interest holder or governor of a foreign association that does business in this Commonwealth shall not by itself constitute doing business in this Commonwealth.

(c) Applicability.--This section shall not apply in determining the contacts or activities that may subject a foreign filing association or foreign limited liability partnership to service of process, taxation or regulation under laws of this Commonwealth other than this title.



Section 411 - Registration to do business in this Commonwealth

(a) Registration required.--Except as provided in section 401 (relating to application of chapter) or subsection (g), a foreign filing association or foreign limited liability partnership may not do business in this Commonwealth until it registers with the department under this chapter.

(b) Penalty for failure to register.--A foreign filing association or foreign limited liability partnership doing business in this Commonwealth may not maintain an action or proceeding in this Commonwealth unless it is registered to do business under this chapter.

(c) Contracts and acts not impaired by failure to register.--The failure of a foreign filing association or foreign limited liability partnership to register to do business in this Commonwealth does not impair the validity of a contract or act of the foreign filing association or foreign limited liability partnership or preclude it from defending an action or proceeding in this Commonwealth.

(d) Limitations on liability preserved.--A limitation on the liability of an interest holder or governor of a foreign filing association or of a partner of a foreign limited liability partnership is not waived solely because the foreign filing association or foreign limited liability partnership does business in this Commonwealth without registering.

(e) Governing law not affected.--Section 402 (relating to governing law) applies even if a foreign association fails to register under this chapter.

(f) Registered office.--Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), every registered foreign association shall have, and continuously maintain, in this Commonwealth a registered office, which may but need not be the same as its place of business in this Commonwealth.

(g) Foreign insurance corporations.--A foreign insurance corporation is not required to register under this chapter.

Cross References. Section 411 is referred to in section 401 of this title.



Section 412 - Foreign registration statement

(a) General rule.--To register to do business in this Commonwealth, a foreign filing association or foreign limited liability partnership must deliver a foreign registration statement to the department for filing. The statement must be signed by the association and state all of the following:

(1) Both:

(i) The name of the foreign filing association or foreign limited liability partnership.

(ii) If the name does not comply with section 202 (relating to requirements for names generally), an alternate name adopted pursuant to section 414(a) (relating to noncomplying name of foreign association).

(2) The type of association and, if it is a foreign limited partnership, whether it is a foreign limited liability limited partnership.

(3) The association's jurisdiction of formation.

(4) The street and mailing addresses of the association's principal office and, if the laws of the association's jurisdiction of formation requires the association to maintain an office in that jurisdiction, the street and mailing addresses of the office.

(5) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(6) If the association may have one or more series, a statement to that effect.

(b) Qualification or registration under former statutes.--The effect of a foreign association qualifying or registering to do business under prior provisions of law shall be as follows:

(1) With respect to corporations for profit, the following apply:

(i) If a foreign corporation for profit was admitted to do business in this Commonwealth by the filing of a power of attorney and statement under the former act of June 8, 1911 (P.L.710, No.283), entitled "An act to regulate the doing of business in this Commonwealth by foreign corporations; the registration thereof and service of process thereon; and providing punishment and penalties for the violation of its provisions; and repealing previous legislation on the subject," on July 1, 2015, the power of attorney and statement shall be deemed a filed registration statement under this chapter. The corporation shall include in its first amended registration statement under this chapter the information required by this chapter to be set forth in a registration statement.

(ii) A certificate of authority issued under the former provisions of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, or Subpart B of Part II (relating to business corporations) that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter and shall be deemed not to contain any reference to the kind of business that the corporation proposes to do in this Commonwealth.

(iii) A certificate of authority issued under the former provisions of Subchapter B of Chapter 41 (relating to qualification) that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter.

(2) With respect to corporations not-for-profit, the following apply:

(i) If a foreign corporation not-for-profit was admitted to do business in this Commonwealth by the filing of a power of attorney and statement under the former act of June 8, 1911 (P.L.710, No.283), on July 1, 2015, the power of attorney and statement shall be deemed a filed registration statement under this chapter. The corporation shall include in its first amended registration statement under this chapter the information required by this chapter to be set forth in a registration statement.

(ii) A certificate of authority issued under the former provisions of the act of May 5, 1933 (P.L.289, No.105), known as the Nonprofit Corporation Law of 1933, or the former provisions of Article B of Part III known as the Nonprofit Corporation Law of 1972, as added by the act of November 15, 1972 (P.L.1063, No.271), that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter and shall be deemed not to contain any reference to the kind of business that the corporation proposes to do in this Commonwealth.

(iii) A certificate of authority issued under the former provisions of Subchapter B of Chapter 61 (relating to qualification) that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter.

(3) With respect to limited partnerships, the following apply:

(i) An application for registration filed under the former provisions of 59 Pa.C.S. § 563 (relating to registration) that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter and shall be deemed not to contain any reference to:

(A) the general character of the business the limited partnership proposes to transact in this Commonwealth; or

(B) the names and addresses of the limited partners.

(ii) An application for registration filed under the former provisions of section 8582 (relating to registration) that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter and shall be deemed not to contain:

(A) any reference to the address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions; or

(B) an undertaking to keep those records until the registration of the limited partnership in this Commonwealth is canceled or withdrawn.

(4) An application for registration filed by a limited liability company under the former provisions of section 8981 (relating to foreign limited liability companies) that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter.

(5) A certificate of authority issued to a business trust under the former provisions of section 9507 (relating to foreign business trusts) that is in effect on July 1, 2015, shall be deemed to be a registration statement under this chapter.

(c) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 4124 (relating to advertisement of registration to do business).

Section 6124 (relating to advertisement of registration to do business).

Cross References. Section 412 is referred to in sections 201, 206, 413 of this title; section 302 of Title 54 (Names).



Section 413 - Amendment of foreign registration statement

(a) General rule.--A registered foreign association shall deliver to the department for filing an amendment to its foreign registration statement if there is a change in any of the following:

(1) The name of the association.

(2) The type of association, including, if it is a foreign limited partnership, whether the association became or ceased to be a foreign limited liability limited partnership.

(3) The association's jurisdiction of formation.

(4) An address required by section 412(a)(4) (relating to foreign registration statement).

(5) Its registered office.

(6) The authority of the association to have one or more series.

(b) Contents of amendment.--An amendment of a foreign registration statement shall be signed by the registered foreign association and state all of the following:

(1) The name under which the registered foreign association is registered to do business in this Commonwealth.

(2) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3) If the amendment is not to be effective on filing, the later date or date and time on which it will become effective.

(4) The information that is to be changed.

(c) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

Cross References. Section 413 is referred to in section 419 of this title.



Section 414 - Noncomplying name of foreign association

(a) General rule.--A foreign filing association or foreign limited liability partnership whose name does not comply with Subchapter A of Chapter 2 (relating to names) may not register to do business in this Commonwealth until it adopts, for the purpose of doing business in this Commonwealth, an alternate name that complies with Subchapter A of Chapter 2. A foreign association that registers under an alternate name under this subsection is not required to comply with 54 Pa.C.S. Ch. 3 (relating to fictitious names) with respect to the alternate name. After registering to do business in this Commonwealth under an alternate name, a foreign association shall do business in this Commonwealth under any of the following:

(1) The alternate name.

(2) Its proper name under the laws of its jurisdiction of formation, with the addition of the name of its jurisdiction of formation.

(3) A name the foreign association is authorized to use under 54 Pa.C.S. Ch. 3.

(b) Change of name.--If a registered foreign association changes its name to one that does not comply with Subchapter A of Chapter 2, it may not do business in this Commonwealth until it complies with subsection (a) by amending its registration to adopt an alternate name that complies with Subchapter A of Chapter 2.

(c) Filed documents.--If a registered foreign association adopts an alternate name under subsection (a), the association shall use the alternate name in response to a requirement in this title that a document delivered to the department for filing state the name of the association.

Cross References. Section 414 is referred to in sections 412, 418 of this title.



Section 415 - Voluntary withdrawal of registration

(a) General rule.--A registered foreign association may withdraw its registration by delivering a statement of withdrawal to the department for filing. The statement of withdrawal shall be signed by the association and state all of the following:

(1) The name of the association and its jurisdiction of formation.

(2) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3) That the association is not doing business in this Commonwealth.

(4) That the association withdraws its registration to do business in this Commonwealth.

(b) Filing.--The statement of withdrawal and the certificates required by section 139 (relating to tax clearance of certain fundamental transactions) shall be delivered to the department for filing and shall take effect on filing.

(c) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

Cross References. Section 415 is referred to in sections 4129, 6129 of this title.



Section 416 - Withdrawal deemed on certain transactions

(a) Merger.--A registered foreign association that merges into a domestic filing entity or domestic limited liability partnership shall be deemed to have withdrawn its registration on the effective date of the merger.

(b) Conversion.--A registered foreign association that converts to any type of domestic filing entity or to a domestic limited liability partnership shall be deemed to have withdrawn its registration on the effective date of the conversion.

(c) Domestication.--A registered foreign association that domesticates in this Commonwealth as a domestic filing entity or a domestic limited liability partnership shall be deemed to have withdrawn its registration on the effective date of the domestication.

Cross References. Section 416 is referred to in sections 356, 376 of this title.



Section 417 - Required withdrawal on certain transactions

(a) Application of section.--This section shall apply to a registered foreign association that has been:

(1) a nonsurviving party to a merger in which the survivor is a nonregistered foreign association;

(2) a dividing association which did not survive the division;

(3) dissolved and completed winding up;

(4) converted to a domestic or foreign nonfiling association other than a limited liability partnership; or

(5) the domesticating entity in a domestication in which the domesticated entity is a domestic or foreign nonfiling association other than a limited liability partnership.

(b) Statement of withdrawal.--A registered foreign association described in subsection (a) shall deliver a statement of withdrawal and the certificates required by section 139 (relating to tax clearance of certain fundamental transactions) to the department for filing. The statement shall be signed by the dissolved or converted association and state as follows:

(1) In the case of a foreign association that has completed winding up, all of the following:

(i) The name under which the association is registered to do business in this Commonwealth and its jurisdiction of formation.

(ii) That the association withdraws its registration to do business in this Commonwealth.

(2) In the case of a foreign association that has converted to a domestic or foreign nonfiling association other than a limited liability partnership, all of the following:

(i) The name under which the association is registered to do business in this Commonwealth and its jurisdiction of formation.

(ii) The type of nonfiling association to which the association has converted and its jurisdiction of formation.

(iii) That the association withdraws its registration to do business in this Commonwealth.

(3) In the case of a foreign association that has domesticated as a domestic or foreign nonfiling association other than a limited liability partnership in a jurisdiction other than this Commonwealth, all of the following:

(i) The name under which the association is registered to do business in this Commonwealth and its jurisdiction of formation.

(ii) The jurisdiction of formation of the domesticated association.

(iii) That the association withdraws its registration to do business in this Commonwealth.

(c) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

Cross References. Section 417 is referred to in sections 356, 376 of this title.



Section 418 - Transfer of registration

(a) General rule.--If a registered foreign association merges into a nonregistered foreign association or converts to a foreign association required to register with the department to do business in this Commonwealth, the association shall deliver to the department for filing an application for transfer of registration. The application shall be signed by the surviving or converted association and state all of the following:

(1) The name of the association before the merger or conversion.

(2) The type of association it was before the merger or conversion.

(3) The name of the applicant association and, if the name does not comply with section 202 (relating to requirements for names generally), an alternate name adopted in accordance with section 414(a) (relating to noncomplying name of foreign association).

(4) The type of association of the applicant association and its jurisdiction of formation.

(5) If different than the information for the foreign association before the merger or conversion, all of the following information regarding the applicant association:

(i) The street and mailing addresses of the principal office of the association and, if the laws of the association's jurisdiction of formation requires it to maintain an office in that jurisdiction, the street and mailing addresses of that office.

(ii) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address of its registered office in this Commonwealth.

(b) Effect of application.--When an application for transfer of registration takes effect, the registration of the registered foreign association to do business in this Commonwealth is transferred without interruption to the association into which it has merged or to which it has been converted.

(c) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).



Section 419 - Termination of registration

(a) General rule.--The department may terminate the registration of a registered foreign association in the manner provided in subsections (b) and (c) if the department finds that the association:

(1) has not amended its registration when required by section 413 (relating to amendment of foreign registration statement); or

(2) has been administratively, voluntarily or involuntarily dissolved under the laws of its jurisdiction of formation.

(b) Notice by department.--The department may terminate the registration of a registered foreign association by taking both of the following actions:

(1) Filing a notice of termination or noting the termination in the records of the department.

(2) Delivering a copy of the notice or the information in the notation to the association's registered office or, if the association does not have a registered office, to the association's principal office.

(c) Contents.--The notice shall state, or the information in the notation under subsection (b) shall include, both of the following:

(1) The effective date of the termination, which shall be no less than 60 days after the date the department delivers the copy.

(2) The grounds for termination under subsection (a).

(d) Effectiveness or cure.--The registration of a registered foreign association to do business in this Commonwealth shall cease on the effective date of the notice of termination or notation under subsection (b), unless before that date the association cures each ground for termination stated in the notice or notation. If the association cures each ground, the department shall file a record stating as such.






Chapter 5 - Corporations

Chapter Notes

Enactment. Chapter 5 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 5 is referred to in section 7102 of this title.

Enactment. Subchapter B was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions. Former Subchapter B, which related to indemnification and corporate directors' liability, was added December 21, 1988, P.L.1444, No.177, and repealed December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter B is referred to in section 8332.5 of Title 42 (Judiciary and Judicial Procedure).



Section 501 - Reserved power of General Assembly

(a) General rule.--All charters of private corporations and all present and future common or statutory law with respect to the formation or regulation of private corporations or prescribing powers, rights, duties or liabilities of private corporations or their officers, directors, shareholders or members may be revoked, amended or repealed.

(b) Scope.--Subsection (a) is applicable to all corporations incorporated under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania, the General Assembly having found in section 104 of the act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988, that all corporations incorporated prior to October 14, 1857, which purported to register under the act of January 18, 1966 (1965 P.L.1443, No.521), referred to as the Registry Act of 1966, or companion statutes, either failed to register effectively or accepted the benefit of a law or laws passed by the General Assembly after 1873 governing the affairs of corporations.

Cross References. Section 501 is referred to in section 501 of Title 17 (Credit Unions).



Section 502 - Application of chapter

(a) General rule.--Except as otherwise provided in the scope provisions of subsequent provisions of this chapter, this chapter shall apply to and the word "corporation" in this chapter shall mean:

(1) A domestic or foreign corporation for profit.

(2) A domestic or foreign corporation not-for-profit.

(b) Corporations claiming exemption from power of the General Assembly.--Any provision of this chapter otherwise applicable to a corporation claiming exemption from the power of the General Assembly shall be inapplicable to such corporation to the extent, and only to the extent, required by the Constitution of the United States or the Constitution of Pennsylvania, or both.



Section 503 - Actions to revoke corporate franchises

(a) General rule.--The Attorney General may institute proceedings to revoke the articles and franchises of a corporation if it:

(1) misused or failed to use its powers, privileges or franchises;

(2) procured its articles by fraud; or

(3) should not have been incorporated under the statutory authority relied upon.

(b) Powers of court.--In every action or proceeding instituted under subsection (a), the court shall have power to wind up the affairs of and to dissolve the corporation in the manner provided in this part or as otherwise provided by law.

Cross References. Section 503 is referred to in sections 137, 1309, 1502, 1503, 2907, 5309, 5502, 5503 of this title.



Section 504 - Validation of certain defective corporations

Where heretofore or hereafter any act has been or may be done or any transfer or conveyance of any property has been or may be made to or by any corporation created or intended to be created under any statute supplied or repealed by this part, in good faith, after the approval of the articles or application for a charter or issuance of letters patent but without the actual recording of the original papers with the endorsements thereon, or a certified copy thereof, in the office of any recorder of deeds, as provided in such statutes then in force, the acts, transfers and conveyances shall nevertheless be deemed and taken to be valid and effectual for all purposes, regardless of the omission to record the original papers with the endorsements thereon, or a certified copy thereof, as heretofore required by such statutes. Every such corporation shall be deemed and taken to have been incorporated on the date of approval of its articles or application for a charter or on the date of issuance of its letters patent, whichever event shall have last occurred.



Section 505 - Validation of certain defective corporate acts

Where any corporation governed by this part or created or intended to be created or governed by any statute supplied or repealed by this part has, in good faith, extended its territory or term of existence, changed its name, merged, consolidated or otherwise altered or amended its charter or articles under any statute supplied or repealed by this part but without the actual recording of a document or documents evidencing the corporate action in the office of any recorder of deeds, as provided in such statutes then in force, and a record of the corporate action is on file in the office of the clerk of any court of this Commonwealth or in the Department of State, the corporate action shall nevertheless be deemed and taken to be valid for all purposes, regardless of the omission to record the document or documents as heretofore required by such statutes, and every such corporate action shall be deemed and taken to have been effected upon the filing of the corporate action in the office of the clerk of any court or in the department, or upon the approval of the action, if required, by a court, or by the Governor, Secretary of the Commonwealth or other officer performing corresponding functions with respect to corporate affairs, whichever event has last occurred.



Section 506 - Scope and duration of certain franchises

(a) General rule.--Except as provided in subsection (b), whenever any corporation has sold, assigned, disposed of and conveyed all or any part of its franchises and all or any part of its property, real, personal and mixed, to any other corporation, and the franchises and property have vested in the vendee corporation, or whenever any corporation has heretofore merged or may hereafter merge with and into or consolidate into a surviving or new corporation, the vendee, surviving or new corporation or its successor corporation shall be deemed to possess as a constituent of its own charter, and not as a direct or indirect acquisition from the vendor or nonsurviving corporation, franchise rights of identical scope and character as those originally acquired by it and any of its predecessors in interest from every vendor or nonsurviving predecessor corporation regardless of the fact, if such is the case, that the franchises of any vendor or nonsurviving predecessor corporation, had they been separately existing, would have theretofore expired of their own limitations. The charter of any vendee, surviving, new or successor corporation to which this section may become applicable and all franchise rights thereof attributable under this section or otherwise to or acquired from any vendor or nonsurviving predecessor corporation shall expire upon the same date, which date shall be the later of the dates on which the charter or the most remotely limited of the franchise rights would otherwise expire, and every renewal, extension or change in the term of existence of the vendee, surviving, new or successor corporation by merger, consolidation or otherwise shall inure to the franchise rights attributable to or acquired from all such vendor or nonsurviving predecessor corporations.

(b) Exception.--This section shall not operate to revive any franchise rights heretofore or hereafter expressly surrendered by the affirmative action of any such vendee, surviving, new or successor corporation.



Section 507 - Validation of certain share authorizations

(a) General rule.--Where heretofore any domestic corporation for profit shall have redeemed and canceled any shares subject to redemption and cancellation, acquired its own shares on conversion thereof into or exchange thereof for other shares of the corporation, purchased or redeemed and canceled any shares, canceled any treasury shares, redeemed any shares or adopted any resolution of the board with respect to authorized but unissued shares reducing the number of shares that the corporation is authorized to issue without filing in the Department of State a statement of redemption and cancellation, a statement of cancellation of shares, a statement of reduction of authorized shares or similar document as then provided by any statute supplied or repealed by Subpart B (relating to business corporations), such action shall be deemed not to have had any effect on the authorized share structure of the corporation and the number and class of shares authorized to be issued by the corporation from time to time and at any time shall be deemed and taken to be the number and class of shares as set forth at the time in the most recently amended text of the charter or articles of the corporation as then on file in the department.

(b) Restriction on reissuance.--Subsection (a) shall not validate any shares reissued in violation of a provision of the charter or articles prohibiting the reissuance of redeemed or otherwise acquired shares. Except as otherwise expressly provided therein, such a provision shall not be interpreted as prohibiting the reissuance of redeemed or otherwise acquired shares as shares of a different class or series.



Section 511 - Application and effect of subchapter

(a) General rule.--This subchapter shall apply to and the terms "corporation" or "domestic corporation" in this subchapter shall mean a domestic corporation except:

(1) A business corporation as defined in section 1103 (relating to definitions).

(2) A nonprofit corporation as defined in section 5103 (relating to definitions).

(b) Alternative provisions.--Section 516 (relating to alternative standard) shall not be applicable to any corporation to which section 515 (relating to exercise of powers generally) is applicable. Section 515 shall be applicable to any corporation except a corporation:

(1) the bylaws of which, by amendment adopted by the board of directors on or before July 26, 1990, and not subsequently rescinded by an articles amendment, explicitly provide that section 515 or corresponding provisions of prior law shall not be applicable to the corporation; or

(2) the articles of which explicitly provide that section 515 or corresponding provisions of prior law shall not be applicable to the corporation.

Cross References. Section 511 is referred to in sections 515, 516, 1711 of this title.



Section 512 - Standard of care and justifiable reliance

(a) Directors.--A director of a domestic corporation shall stand in a fiduciary relation to the corporation and shall perform his duties as a director, including his duties as a member of any committee of the board upon which he may serve, in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In performing his duties, a director shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.

(2) Counsel, public accountants or other persons as to matters which the director reasonably believes to be within the professional or expert competence of such person.

(3) A committee of the board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(b) Effect of actual knowledge.--A director shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted.

(c) Officers.--Except as otherwise provided in the articles, an officer shall perform his duties as an officer in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. A person who so performs his duties shall not be liable by reason of having been an officer of the corporation.

Cross References. Section 512 is referred to in sections 515, 516, 517 of this title; section 712 of Title 17 (Credit Unions).



Section 513 - Personal liability of directors

(a) General rule.--If a bylaw adopted by the shareholders entitled to vote or members entitled to vote of a domestic corporation so provides, a director shall not be personally liable, as such, for monetary damages for any action taken unless:

(1) the director has breached or failed to perform the duties of his office under this subchapter; and

(2) the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness.

(b) Exceptions.--Subsection (a) shall not apply to:

(1) the responsibility or liability of a director pursuant to any criminal statute; or

(2) the liability of a director for the payment of taxes pursuant to Federal, State or local law.

(c) Cross reference.--See 42 Pa.C.S. § 8332.5 (relating to corporate representatives).

Cross References. Section 513 is referred to in section 712 of Title 17 (Credit Unions).



Section 514 - Notation of dissent

A director of a domestic corporation who is present at a meeting of its board of directors, or of a committee of the board, at which action on any corporate matter is taken on which the director is generally competent to act, shall be presumed to have assented to the action taken unless his dissent is entered in the minutes of the meeting or unless he files his written dissent to the action with the secretary of the meeting before the adjournment thereof or transmits the dissent in writing to the secretary of the corporation immediately after the adjournment of the meeting. The right to dissent shall not apply to a director who voted in favor of the action. Nothing in this subchapter shall bar a director from asserting that minutes of the meeting incorrectly omitted his dissent if, promptly upon receipt of a copy of such minutes, he notifies the secretary in writing of the asserted omission or inaccuracy.



Section 515 - Exercise of powers generally

(a) General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a domestic corporation may, in considering the best interests of the corporation, consider to the extent they deem appropriate:

(1) The effects of any action upon any or all groups affected by such action, including shareholders, members, employees, suppliers, customers and creditors of the corporation, and upon communities in which offices or other establishments of the corporation are located.

(2) The short-term and long-term interests of the corporation, including benefits that may accrue to the corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the corporation.

(3) The resources, intent and conduct (past, stated and potential) of any person seeking to acquire control of the corporation.

(4) All other pertinent factors.

(b) Consideration of interests and factors.--The board of directors, committees of the board and individual directors shall not be required, in considering the best interests of the corporation or the effects of any action, to regard any corporate interest or the interests of any particular group affected by such action as a dominant or controlling interest or factor. The consideration of interests and factors in the manner described in this subsection and in subsection (a) shall not constitute a violation of section 512 (relating to standard of care and justifiable reliance).

(c) Specific applications.--In exercising the powers vested in the corporation, and in no way limiting the discretion of the board of directors, committees of the board and individual directors pursuant to subsections (a) and (b), the fiduciary duty of directors shall not be deemed to require them to act as the board of directors, a committee of the board or an individual director solely because of the effect such action might have on an acquisition or potential or proposed acquisition of control of the corporation or the consideration that might be offered or paid to shareholders or members in such an acquisition.

(d) Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, any act as the board of directors, a committee of the board or an individual director shall be presumed to be in the best interests of the corporation. In assessing whether the standard set forth in section 512 has been satisfied, there shall not be any greater obligation to justify, or higher burden of proof with respect to, any act as the board of directors, any committee of the board or any individual director relating to or affecting an acquisition or potential or proposed acquisition of control of the corporation than is applied to any other act as a board of directors, any committee of the board or any individual director. Notwithstanding the preceding provisions of this subsection, any act as the board of directors, a committee of the board or an individual director relating to or affecting an acquisition or potential or proposed acquisition of control to which a majority of the disinterested directors shall have assented shall be presumed to satisfy the standard set forth in section 512, unless it is proven by clear and convincing evidence that the disinterested directors did not assent to such act in good faith after reasonable investigation.

(e) Definition.--The term "disinterested director" as used in subsection (d) and for no other purpose means:

(1) A director of the corporation other than:

(i) A director who has a direct or indirect financial or other interest in the person acquiring or seeking to acquire control of the corporation or who is an affiliate or associate, as defined in section 2552 (relating to definitions), of, or was nominated or designated as a director by, a person acquiring or seeking to acquire control of the corporation.

(ii) Depending on the specific facts surrounding the director and the act under consideration, an officer or employee or former officer or employee of the corporation.

(2) A person shall not be deemed to be other than a disinterested director solely by reason of any or all of the following:

(i) The ownership by the director of shares of or a membership in the corporation.

(ii) The receipt as a holder of shares of or as a member of any class or series of any distribution made to all owners of shares of or members of that class or series.

(iii) The receipt by the director of director's fees or other consideration as a director.

(iv) Any interest the director may have in retaining the status or position of director.

(v) The former business or employment relationship of the director with the corporation.

(vi) Receiving or having the right to receive retirement or deferred compensation from the corporation due to service as a director, officer or employee.

(f) Cross reference.--See section 511(b) (relating to alternative provisions).

Cross References. Section 515 is referred to in sections 511, 517, 1711 of this title.



Section 516 - Alternative standard

(a) General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a domestic corporation may, in considering the best interests of the corporation, consider the effects of any action upon employees, upon suppliers and customers of the corporation and upon communities in which offices or other establishments of the corporation are located, and all other pertinent factors. The consideration of those factors shall not constitute a violation of section 512 (relating to standard of care and justifiable reliance).

(b) Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, actions taken as a director shall be presumed to be in the best interests of the corporation.

(c) Cross reference.--See section 511(b) (relating to alternative provisions).

Cross References. Section 516 is referred to in sections 511, 517 of this title.



Section 517 - Limitation on standing

The duty of the board of directors, committees of the board and individual directors under section 512 (relating to standard of care and justifiable reliance) is solely to the domestic corporation and may be enforced directly by the corporation or may be enforced by a shareholder or member, as such, by an action in the right of the corporation, and may not be enforced directly by a shareholder, member or by any other person or group. Notwithstanding the preceding sentence, sections 515(a) and (b) (relating to exercise of powers generally) and 516(a) (relating to alternative standard) do not impose upon the board of directors, committees of the board and individual directors any legal or equitable duties, obligations or liabilities or create any right or cause of action against, or basis for standing to sue, the board of directors, committees of the board and individual directors.



Section 518 - Nonexclusivity and supplementary coverage

(a) General rule.--The indemnification and advancement of expenses provided by or pursuant to section 522 (relating to indemnification of authorized representatives) or any other provisions of law providing for indemnification or advancement of expenses applicable to any domestic corporation shall not be deemed exclusive of any other rights to which a person seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of shareholders, members or directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding that office. Any domestic corporation may create a fund of any nature, which may, but need not be, under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under or pursuant to this section or otherwise.

(b) When indemnification is not to be made.--Indemnification pursuant to subsection (a) shall not be made in any case where the act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness.

(c) Grounds.--Indemnification pursuant to subsection (a) under any bylaw, agreement, vote of shareholders, members or directors or otherwise may be granted for any action taken and may be made whether or not the corporation would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the corporation. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d) Payment of expenses.--Expenses incurred by an officer, director, employee or agent in defending any action or proceeding against which indemnification may be made pursuant to this section may be paid by the corporation in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of such person to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the corporation.

(e) Rights to indemnification.--The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such person.



Section 521 - Pensions and allowances

A banking institution may grant allowances or pensions to officers, directors and employees for faithful and long-continued services and, after the death of the officer, director or employee either while in the service of the corporation or after retirement, pensions or allowances may be granted or continued to their dependents. The allowances to dependents shall be reasonable in amount and paid only for a limited time and, unless part of an employee benefit plan or employment contract in effect at the time of retirement or death of the officer, director or employee, shall not exceed in total the amount of the compensation paid to the officer, director or employee during the 12 months preceding retirement or death.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)



Section 522 - Indemnification of authorized representatives

A banking institution shall be governed by the provisions of Subchapter D of Chapter 17 (relating to indemnification).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 522 is referred to in sections 518, 523 of this title.



Section 523 - Actions by shareholders or members to enforce a secondary right

(a) General rule.--In any action brought to enforce a secondary right on the part of one or more shareholders or members against any officer or director or former officer or director of a banking institution, because the corporation refuses to enforce rights which may properly be asserted by it, the plaintiff or plaintiffs must aver and it must be made to appear that the plaintiff or each plaintiff was a shareholder or was a member of the corporation at the time of the transaction of which he complains or that his stock or membership devolved upon him by operation of law from a person who was a shareholder or member at that time.

(b) Security for costs.--In any such action instituted or maintained by a holder or holders of less than 5% of the outstanding shares of any class of the corporation or voting trust certificates therefor, or by a member or members of a corporation organized without capital stock which has outstanding contracts or accounts with its members if the value of the contracts or accounts held or owned by the member or members instituting or maintaining the suit is less than 5% of the value of all the contracts or accounts outstanding, the corporation in whose right the action is brought shall be entitled, at any stage of the proceedings, to require the plaintiff or plaintiffs to give security for the reasonable expenses, including attorneys' fees, which may be incurred by the corporation in connection therewith or for which it may become liable pursuant to section 522 (relating to indemnification of authorized representatives) (but only insofar as relates to mandatory indemnification in actions by or in the right of the corporation) to which security the corporation shall have recourse in such amount as the court having jurisdiction shall determine upon the termination of the action. The amount of the security may, from time to time, be increased or decreased in the discretion of the court having jurisdiction of the action upon showing that the security provided has or is likely to become inadequate or excessive. The security may be denied or limited by the court if the court finds after an evidentiary hearing that undue hardship on plaintiffs and serious injustice would result.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Director." Includes any individual performing the function of director, regardless of title.

"Member." Includes depositors in a mutual banking institution.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsecs. (a) and (b).






Chapter 11 - General Provisions

Chapter Notes

Enactment. Chapter 11 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 1101 - Short titles

(a) Title of subpart.--This subpart shall be known and may be cited as the Business Corporation Law of 1988.

(b) Prior law.--The act of May 5, 1933 (P.L.364, No.106), shall be known and may be cited as the Business Corporation Law of 1933.



Section 1102 - Application of subpart

(a) General rule.--Except as otherwise provided in this section, in the scope provisions of subsequent provisions of this subpart or where the context clearly indicates otherwise, this subpart shall apply to and the words "corporation" or "business corporation" in this subpart shall mean a domestic corporation for profit. See section 101(b) (relating to application of title).

(b) Coordination with other laws.--Where any other provision of law contemplates notice to, the presence of or the vote, consent or other action by the shareholders, directors or officers of a business corporation, without specifying the applicable corporate standards and procedures, the standards and procedures specified by or pursuant to this subpart shall be applicable.

(c) Exclusions.--This subpart shall not apply to any of the following corporations, whether proposed or existing, except as otherwise expressly provided in this subpart or as otherwise provided by statute applicable to the corporation:

(1) A banking institution.

(2) A credit union.

(3) A savings association.

(d) Cooperative corporations.--This subpart shall apply to a domestic corporation for profit organized on the cooperative principle only to the extent provided by Subpart D (relating to cooperative corporations).

(e) Business corporation ancillaries.--The domestic corporation provisions of this subpart shall apply to any of the following corporations, whether proposed or existing, except as otherwise expressly provided by statute applicable to the corporation:

(1) A business development credit corporation.

(2) Any other domestic corporation for profit incorporated under or subject to a statute that provides that the corporate affairs of the corporation shall be governed by the laws applicable to domestic business corporations.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (c).

Cross References. Section 1102 is referred to in section 1103 of this title.



Section 1103 - Definitions

(a) General definitions.--Subject to additional definitions contained in subsequent provisions of this subpart that are applicable to specific provisions of this subpart, the following words and phrases when used in Part I (relating to preliminary provisions) or in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Act" or "action." (Deleted by amendment).

"Amendment." An amendment of the articles.

"Articles." The original articles of incorporation, all amendments thereof and any other articles, statements or certificates permitted or required to be filed in the Department of State by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction), Chapter 3 (relating to entity transactions) or this subpart and including what have heretofore been designated by law as certificates of incorporation or charters. If an amendment of the articles or a statement filed under Chapter 3 restates articles in their entirety, thenceforth the "articles" shall not include any prior documents and any certificate issued by the department with respect thereto shall so state.

"Authorized shares." The shares of all classes that the corporation is authorized to issue.

"Banking institution" or "domestic banking institution." (Deleted by amendment).

"Board of directors" or "board." The persons selected under section 1725 (relating to selection of directors) irrespective of the name by which the group is designated in the articles. See section 1731(c) (relating to status of committee action).

"Business corporation" or "domestic business corporation." A domestic corporation for profit that is not excluded from the scope of this subpart by section 1102 (relating to application of subpart).

"Business development credit corporation." A domestic corporation for profit that is a corporation as defined in the act of December 1, 1959 (P.L.1647, No.606), known as the Business Development Credit Corporation Law.

"Bylaws." See section 1504(c) (relating to bylaw provisions in articles).

"Closely held corporation." A business corporation that:

(1) has not more than 30 shareholders; or

(2) is a statutory close corporation.

Shares that are held jointly or in common or in trust by two or more persons, as fiduciaries or otherwise, or that are held by spouses shall be deemed to be held by one shareholder for the purposes of this definition.

"Corporation for profit." (Deleted by amendment).

"Corporation not-for-profit." (Deleted by amendment).

"Court." (Deleted by amendment).

"Credit union." (Deleted by amendment).

"Department." (Deleted by amendment).

"Directors." The term, when used in relation to any power or duty requiring collective action, shall be construed to mean "board of directors."

"Dissenters rights." (Deleted by amendment).

"Dissolve" or "dissolution." The termination of corporate existence effected by:

(1) filing of articles of dissolution in the department under this subpart by the corporation or by the office of the clerk of the court of common pleas;

(2) expiration of the term of existence of a corporation by reason of any limitation contained in its articles;

(3) forfeiture by proclamation of the Governor under section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise;

(4) filing of a certified copy of a decree of dissolution in the department under the act of April 9, 1856 (P.L.293, No.308), entitled "Supplement to the acts relating to incorporations by the Courts of Common Pleas," or otherwise; or

(5) judgment of ouster, upon proceedings in quo warranto, under former provisions of law.

"Distribution." A direct or indirect transfer of money or other property (except its own shares or options, rights or warrants to acquire its own shares) or incurrence of indebtedness by a corporation to or for the benefit of any or all of its shareholders in respect of any of its shares whether by dividend or by purchase, redemption or other acquisition of its shares or otherwise. Neither the making of, nor payment or performance upon, a guaranty or similar arrangement by a corporation for the benefit of any or all of its shareholders nor a direct or indirect transfer or allocation of assets or liabilities effected under Chapter 3 (relating to entity transactions) or 19 (relating to fundamental changes) with the approval of the shareholders shall constitute a distribution for the purposes of this subpart.

"Domestic corporation for profit." (Deleted by amendment).

"Domestic corporation not-for-profit." (Deleted by amendment).

"Employee." Includes officers but not directors, as such. See section 1730 (relating to compensation of directors) as to acceptance by a director of duties that make him also an employee.

"Entitled to vote." Those persons entitled to vote on the matter under either the bylaws of the corporation or any applicable controlling provision of law. The term includes those persons entitled at the time to vote on the matter under a plan or the terms of a fundamental transaction where dissenters rights are not available under section 1571(b)(2)(ii) (relating to exceptions).

"Exchange Act." The Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78a et seq.).

"Fair value." In the case of shares, fair value as determined under the standards and procedures provided by Subchapter D of Chapter 15 (relating to dissenters rights).

"Foreign business corporation." A foreign corporation for profit subject to Chapter 4 (relating to foreign associations), whether or not required to qualify thereunder.

"Foreign corporation for profit." (Deleted by amendment).

"Foreign corporation not-for-profit." (Deleted by amendment).

"Foreign domiciliary corporation." A foreign business corporation defined in section 4102 (relating to foreign domiciliary corporations).

"Foreign insurance corporation." A corporation for profit incorporated under any laws other than those of this Commonwealth that is qualified to do business in this Commonwealth under the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of 1921.

"Full age." Of the age of 18 years or older.

"Incorporator." A signer of the original articles of incorporation.

"Insurance corporation" or "domestic insurance corporation." (Deleted by amendment).

"Internal Revenue Code of 1986." (Deleted by amendment).

"Investment Company Act of 1940." The Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.).

"Issue." Includes sale or other disposition of a security previously issued by the corporation and thereafter acquired by it.

"Management corporation." A business corporation that has elected to become subject to Chapter 27 (relating to management corporations) and whose status as a management corporation has not been terminated as provided in Chapter 27.

"Mutual insurance company." A mutual insurance company as defined in section 3102 (relating to definitions).

"Nonprofit corporation." A domestic corporation not-for-profit defined in section 5103 (relating to definitions).

"Nonqualified foreign business corporation." (Deleted by amendment).

"Nonregistered corporation." A corporation that is not a registered corporation.

"Nonstock corporation." A business corporation that has elected to become subject to Chapter 21 (relating to nonstock corporations) and whose status as a nonstock corporation has not been terminated as provided in Chapter 21.

"Obligation." (Deleted by amendment).

"Officer." If a corporation is in the hands of a custodian, receiver, trustee or like official, the term includes that official or any person appointed by that official to act as an officer for any purpose under this subpart.

"Officially publish." (Deleted by amendment).

"Plan." (Deleted by amendment).

"Preference." A right in one class or series of shares that is senior to any right in a junior class or series of shares:

(1) as to the right to payment of dividends;

(2) as to the right to distribution of assets upon redemption of shares or upon the voluntary or involuntary liquidation of the corporation; or

(3) as to both dividends and assets.

"Professional corporation." A business corporation that is subject to Chapter 29 (relating to professional corporations) and whose status as a professional corporation has not been terminated as provided in Chapter 29.

"Public utility corporation." Any domestic or foreign corporation for profit that:

(1) is subject to regulation as a public utility by the Pennsylvania Public Utility Commission or an officer or agency of the United States; or

(2) was subject to such regulation on December 31, 1980, or would have been so subject if it had been then existing.

"Qualified foreign business corporation." (Deleted by amendment).

"Reclassification." A change in the number, voting rights, designations, preferences, limitations, special rights or par value of shares, or a conversion or exchange of one class or series of shares into or for another class or series of shares, other securities or obligations of the same corporation, or the cancellation of shares. The term does not include a stock dividend or split effected by distribution of its own previously authorized shares pro rata to the holders of shares of the same or any other class or series pursuant to action solely of the board of directors.

"Registered corporation." (Deleted by amendment).

"Registered office." That office maintained by a corporation in this Commonwealth as required by section 1507 (relating to registered office). See section 109 (relating to name of commercial registered office provider in lieu of registered address).

"Relax." When used with respect to a provision of the articles or bylaws, means to provide lesser rights for an affected representative or shareholder.

"Representative." (Deleted by amendment).

"Savings association" or "domestic savings association." (Deleted by amendment).

"Securities Act of 1933." The Securities Act of 1933 (48 Stat. 74, 15 U.S.C. § 77a et seq.).

"Share certificate." A written instrument signed on behalf of the corporation evidencing the fact that the person therein named is the record owner of the shares therein described.

"Shareholder." A record holder or record owner of shares of a corporation, including a subscriber to shares. The term, when used in relation to the taking of corporate action, includes the proxy of a shareholder. If and to the extent the articles confer rights of shareholders upon holders of obligations of the corporation or governmental or other entities pursuant to any provision of this subpart or other provision of law, the term shall be construed to include those holders and governmental or other entities.

"Shares." The units into which the rights of the shareholders to participate in the control of a corporation, in its profits or in the distribution of its assets are divided.

"Special treatment." A provision of an amendment or plan permitted by section 1906 (relating to special treatment of holders of shares of same class or series).

"Statutory close corporation." A business corporation that has elected to become subject to Chapter 23 (relating to statutory close corporations) and whose status as a statutory close corporation has not been terminated as provided in Chapter 23.

"Subscriber." One who subscribes for or otherwise takes shares by agreement from the issuing corporation, whether before or after incorporation.

"Subscription." The promise to pay a consideration or the agreement fixing the amount of the consideration paid or to be paid for shares by a subscriber.

"Unless otherwise provided" or "except as otherwise provided." When used to introduce or modify a rule, implies that the alternative provisions contemplated may either relax or restrict the stated rule.

"Unless otherwise restricted" or "except as otherwise restricted." When used to introduce or modify a rule, implies that the alternative provisions contemplated may further restrict, but may not relax, the stated rule.

"Voting" or "casting a vote." Includes the giving of consent in lieu of voting. The term does not include either recording the fact of abstention or failing to vote for a candidate or for approval or disapproval of a matter, whether or not the person entitled to vote characterizes the conduct as voting or casting a vote.

(b) Index of other definitions.--The following is a nonexclusive list of words and phrases which when used in this subpart shall have the meanings given to them in section 102 (relating to definitions):

"Act" or "action."

"Banking institution" or "domestic banking institution."

"Corporation for profit."

"Corporation not-for-profit."

"Court."

"Credit union."

"Department."

"Domestic corporation for profit."

"Domestic corporation not-for-profit."

"Execute."

"Foreign corporation for profit."

"Foreign corporation not-for-profit."

"Insurance corporation" or "domestic insurance corporation."

"Internal Revenue Code of 1986."

"Obligation."

"Officially publish."

"Record form."

"Representative."

"Savings association" or "domestic savings association."

"Sign."

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (a) intro. par. and in subsec. (a) amended the defs. of "articles," "distribution" and "foreign business corporation" and deleted the defs. of "dissenters rights," "nonqualified foreign business corporation," "plan," "qualified foreign business corporation" and "registered corporation."

2013 Amendment. Act 67 amended the defs. of "distribution" and "voting" or "casting a vote" and deleted the defs. of "act" or "action," "banking institution" or "domestic banking institution," "corporation for profit," "corporation not-for-profit," "court," "credit union," "department," "domestic corporation for profit," "domestic corporation not-for-profit," "foreign corporation for profit," "foreign corporation not-for-profit," "insurance corporation" or "domestic insurance corporation," "Internal Revenue Code of 1986," "obligation," "officially publish," "representative" and "savings association" or "domestic savings association" and added subsecs. (a) hdg. and (b).

1992 Amendment. Act 169 amended the defs. of "distribution," retroactive to October 1, 1989, "professional corporation" and "registered office" and added the def. of "dissolve" or "dissolution."

1990 Amendments. Act 36 added the def. of "act" or "action" and Act 198 amended the defs. of "credit union" or "domestic credit union," "distribution," "entitled to vote," "foreign insurance corporation," "insurance corporation" or "domestic insurance corporation," "qualified foreign business corporation" and "reclassification" and added the defs. of "Exchange Act," "Internal Revenue Code of 1986," "Investment Company Act of 1940," "mutual insurance company," "relax" and "Securities Act of 1933."

Cross References. Section 1103 is referred to in sections 102, 511, 1572, 1725, 1903, 2301, 5103 of this title; section 101 of Title 54 (Names).



Section 1104 - Other general provisions (Repealed)

2013 Repeal. Section 1104 was repealed July 9, 2013, P.L.476, No.67, effective in 60 days.



Section 1105 - Restriction on equitable relief

A shareholder of a business corporation shall not have any right to obtain, in the absence of fraud or fundamental unfairness, an injunction against any proposed plan or amendment of articles authorized under any provision of this title, nor any right to claim the right to valuation and payment of the fair value of his shares because of the plan or amendment, except that he may dissent and claim such payment if and to the extent provided in Subchapter D of Chapter 15 (relating to dissenters rights) where this title expressly provides that dissenting shareholders shall have the rights and remedies provided in that subchapter. Absent fraud or fundamental unfairness, the rights and remedies so provided shall be exclusive. Structuring a plan or transaction for the purpose or with the effect of eliminating or avoiding the application of dissenters rights is not fraud or fundamental unfairness within the meaning of this section.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 1105 is referred to in sections 1571, 1904 of this title.



Section 1106 - Uniform application of subpart

(a) General rule.--Except as provided in subsection (b), Part I (relating to preliminary provisions) and this subpart are intended to provide uniform rules for the government and regulation of the affairs of business corporations and of their officers, directors and shareholders regardless of the date or manner of incorporation or qualification, or of the issuance of any shares thereof.

(b) Exceptions.--

(1) Unless expressly provided otherwise in any amendment to this subpart, the amendment shall take effect only prospectively.

(2) An existing corporation lawfully using a name or, as part of its name, a word that could not be used as or included in the name of a corporation subsequently incorporated or qualified under this subpart may continue to use the name or word as part of its name if the use or inclusion of the word or name was lawful when first adopted by the corporation in this Commonwealth.

(3) Subsection (a) shall not adversely affect the rights specifically provided for or saved in this title. See:

The provisions of section 341(c) (relating to interest exchange authorized).

The provisions of section 351(c) (relating to conversion authorized).

The transitional approval requirements set forth in section 363(d) (relating to approval of division).

The provisions of section 1524(e) (relating to transitional provision).

The provisions of section 1554(c) (relating to transitional provision).

The cumulative voting rights set forth in section 1758(c)(2) (relating to cumulative voting).

The provisions of section 2301(d) (relating to transitional provisions).

The provisions of section 2541(a)(2) and (3) and (c) (relating to application and effect of subchapter).

The provisions of section 2543(b)(1) and (2) (relating to exceptions generally).

The provisions of section 2551(b)(3)(i), (5) and (6) (relating to exceptions).

The provisions of section 2553(b)(2) (relating to exception).

(4) Except as otherwise expressly provided in the articles, a domestic corporation for profit that, on September 30, 1989, was not subject to the Business Corporation Law of 1933 and that thereafter becomes subject to this subpart by operation of law shall be deemed to have in effect articles that provide that the following provisions of this subpart shall not be applicable to the corporation:

(i) Section 1726(a)(1) (relating to removal by the shareholders) insofar as it provides a statutory right on the part of shareholders to remove directors from office without assigning any cause.

(ii) Section 1755(b)(2) (relating to special meetings).

(iii) Section 1912(a)(2) (relating to proposal of amendments).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 1106 is referred to in sections 1311, 1726, 1755, 1912 of this title.



Section 1107 - (Reserved)

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 1107 to section 1108 and added present section 1107 (Reserved).



Section 1108 - Limitation on incorporation

A corporation that can be incorporated under this subpart shall not be incorporated except under the provisions of this subpart.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 1107 to section 1108 and renumbered former section 1108 to section 1109.



Section 1109 - Execution of documents

(a) General rule.--Any document filed in the Department of State under this title by a domestic or foreign business corporation subject to this subpart may be executed on behalf of the corporation by any one duly authorized officer thereof. The corporate seal may be affixed and attested but the affixation or attestation of the corporate seal shall not be necessary for the due execution of any filing by a corporation under this title.

(b) Cross reference.--See section 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered former section 1108 to present section 1109.



Section 1110 - Annual report information

The Department of State shall make available as public information for inspection and copying the names of the president, vice-president, secretary and treasurer and the address of the principal office of corporations for profit as annually forwarded to the department by the Department of Revenue pursuant to section 403(a)(3) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 1110 is referred to in section 1732 of this title; section 503 of Title 54 (Names).






Chapter 13 - Incorporation

Chapter Notes

Enactment. Chapter 13 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 13 is referred to in section 1306 of this title.



Section 1301 - Purposes

Corporations may be incorporated under this subpart for any lawful purpose or purposes. Unless otherwise restricted in its articles, every business corporation has as its corporate purpose the engaging in all lawful business for which corporations may be incorporated under this subpart.

Cross References. Section 1301 is referred to in section 3311 of this title.



Section 1302 - Number and qualifications of incorporators

One or more corporations for profit or not-for-profit or natural persons of full age may incorporate a business corporation under the provisions of this subpart.



Section 1303 - Corporate name (Repealed)

2014 Repeal. Section 1303 was repealed October 22, 2014, P.L.2640, No.172, July 21, 2015.



Section 1304 - Required name changes by senior corporations (Repealed)

2014 Repeal. Section 1304 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1305 - Reservation of corporate name (Repealed)

2014 Repeal. Section 1305 was repealed October 22, 2014, P.L.2640, No.172, effective July 21, 2015.



Section 1306 - Articles of incorporation

(a) General rule.--Articles of incorporation shall be signed by each of the incorporators and shall set forth in the English language:

(1) The name of the corporation, unless the name is in a foreign language in which case it shall be set forth in Roman letters or characters or Arabic or Roman numerals.

(2) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its initial registered office in this Commonwealth.

(3) A statement that the corporation is incorporated under the provisions of the Business Corporation Law of 1988.

(4) A statement that the corporation is to be organized upon a nonstock basis, or if it is to be organized on a stock share basis:

(i) The aggregate number of shares that the corporation shall have authority to issue. It shall not be necessary to set forth in the articles the designations of the classes of shares of the corporation, or the maximum number of shares of each class that may be issued.

(ii) A statement of the voting rights, designations, preferences, limitations and special rights in respect of the shares of any class or any series of any class, to the extent that they have been determined.

(iii) A statement of any authority vested in the board of directors to divide the authorized and unissued shares into classes or series, or both, and to determine for any such class or series its voting rights, designations, preferences, limitations and special rights.

(5) The name and address, including street and number, if any, of each of the incorporators.

(6) The term for which the corporation is to exist, if not perpetual.

(7) If the articles are to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(8) Any other provisions that the incorporators may choose to insert if:

(i) any provision of this subpart authorizes or requires provisions pertaining to the subject matter thereof to be set forth in the articles or bylaws of a business corporation or in an agreement or other instrument; or

(ii) the provisions, whether or not specifically authorized by this subpart, relate to the purpose or purposes of the corporation, the management of its business or affairs or the rights, powers or duties of its securityholders, directors or officers.

(b) Other provisions authorized.--A provision of the original articles or a provision of the articles approved by the shareholders, in either case adopted under subsection (a)(8)(ii), may relax or be inconsistent with and supersede any provision of Chapter 3 (relating to entity transactions), 13 (relating to incorporation), 15 (relating to corporate powers, duties and safeguards), 17 (relating to officers, directors and shareholders) or 19 (relating to fundamental changes) concerning the subjects specified in subsection (a)(8)(ii), except where a provision of those chapters expressly provides that the articles shall not relax or be inconsistent with any provision on a specified subject. Notwithstanding the foregoing, the articles may provide greater rights for shareholders than are authorized by any provision of those chapters that otherwise provides that the articles shall not relax or be inconsistent with any provision on a specified subject.

(c) Par value.--The articles may, but need not, set forth a par value for any authorized shares or class or series of shares.

(d) Written consent to naming directors.--The naming of directors in articles of incorporation shall constitute an affirmation that the directors have consented in writing to serve as such.

(e) Reference to external facts.--Except for the provisions required by subsection (a)(1), (2), (3), (4)(i), (5) and (7), any provision of the articles of incorporation may be made dependent upon facts ascertainable outside of the articles if the manner in which the facts will operate upon the provision is set forth in the articles. The facts may include actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b).

2013 Amendment. Act 67 added subsec. (e).

1990 Amendment. Act 198 amended subsec. (a)(8), relettered subsec. (b) to subsec. (d) and added subsecs. (b) and (c).

Cross References. Section 1306 is referred to in sections 1504, 1718, 3304 of this title.



Section 1307 - Advertisement

The incorporators or the corporation shall officially publish a notice of intention to file or of the filing of articles of incorporation. The notice may appear prior to or after the day the articles of incorporation are filed in the Department of State and shall set forth briefly:

(1) The name of the proposed corporation.

(2) A statement that the corporation is to be or has been incorporated under the provisions of the Business Corporation Law of 1988.



Section 1308 - Filing of articles

(a) General rule.--The articles of incorporation shall be filed in the Department of State.

(b) Cross reference.--See section 134 (relating to docketing statement).



Section 1309 - Effect of filing of articles of incorporation

(a) Corporate existence.--Upon the filing of the articles of incorporation in the Department of State or upon the effective date specified in the articles of incorporation, whichever is later, the corporate existence shall begin.

(b) Evidence of incorporation.--Subject to the provisions of section 503 (relating to actions to revoke corporate franchises), the articles of incorporation filed in the department, or recorded in the office of the recorder of deeds under the former provisions of law, shall be conclusive evidence of the fact that the corporation has been incorporated.



Section 1310 - Organization meeting

(a) General rule.--After the corporate existence begins, an organization meeting of the initial directors or, if directors are not named in the articles, of the incorporator or incorporators shall be held, within or without this Commonwealth, for the purpose of adopting bylaws which they shall have authority to do at the meeting, of electing directors, if directors are not named in the articles, and the transaction of such other business as may come before the meeting. A bylaw adopted at the organization meeting of directors or incorporators shall be deemed to be a bylaw adopted by the shareholders for the purposes of this subpart and of any other provision of law.

(b) Call of and action at meeting.--The meeting may be held at the call of any director or, if directors are not named in the articles, of any incorporator, who shall give at least five days' written notice thereof to each other director or incorporator, which notice shall set forth the time and place of the meeting. For the purposes of this section, any incorporator may act in person, by written consent or by proxy signed by him or his attorney-in-fact.

(c) Death or incapacity of directors or incorporators.--If a designated director or an incorporator dies or is for any reason unable to act at the meeting, the other or others may act. If there is no other designated director or incorporator able to act, any person for whom an incorporator was acting as agent may act or appoint another to act in his stead.

Cross References. Section 1310 is referred to in section 1504 of this title.



Section 1311 - Filing of statement of summary of record by certain corporations

(a) General rule.--Where any of the charter documents of a business corporation are not on file in the Department of State or there is an error in any such document as transferred to the department pursuant to section 140 (relating to custody and management of orphan corporate and business records), and the corporation desires to file any document in the department under any other provision of this subpart or the corporation desires to secure from the department any certificate to the effect that the corporation is a corporation duly incorporated and existing under the laws of this Commonwealth or a certified copy of the articles of the corporation or the corporation desires to correct the text of its charter documents as on file in the department, the corporation shall file in the department a statement of summary of record which shall be executed by the corporation and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the location, including street and number, if any, of its registered office.

(2) The statute by or under which the corporation was incorporated.

(3) The name under which, the manner in which and the date on which the corporation was originally incorporated, including the date when and the place where the original articles were recorded.

(4) The place or places, including volume and page numbers or their equivalent, where the documents that are not on file in the department or that require correction in the records of the department were originally filed or recorded, the date or dates of each filing or recording and the correct text of the documents. The information specified in this paragraph may be omitted in a statement of summary of record that is delivered to the department contemporaneously with amended and restated articles of the corporation filed under this subpart.

(5) (Deleted by amendment).

(6) (Deleted by amendment).

(b) Validation of prior defects in incorporation.--Upon the filing of a statement by a corporation under this section or the transfer to the department of the records relating to a corporation pursuant to section 140, the corporation shall be deemed to be a validly subsisting corporation to the same extent as if it had been duly incorporated and was existing under this subpart and the department shall so certify regardless of any absence of or defect in the prior proceedings relating to incorporation.

(c) Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 1106(b)(2) (relating to uniform application of subpart).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 1311 is referred to in section 9305 of this title.



Section 1341 - Statement of revival

(a) General rule.--Any business corporation whose charter or articles have been forfeited by proclamation of the Governor pursuant to section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise, or whose corporate existence has expired by reason of any limitation contained in its charter or articles and the failure to effect a timely renewal or extension of its corporate existence, may at any time by filing a statement of revival procure a revival of its charter or articles, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities that had been vested in and imposed upon the corporation by its charter or articles as last in effect.

(b) Contents of statement.--The statement of revival shall be executed in the name of the forfeited or expired corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1) The name of the corporation at the time its charter or articles were forfeited or expired and the address, including street and number, if any, of its last registered office.

(2) The statute by or under which the corporation was incorporated and the date of incorporation.

(3) The name that the corporation adopts as its new name if the adoption of a new name is required by section 207 (relating to required name changes by senior associations).

(4) The address, including street and number, if any, of its registered office in this Commonwealth.

(5) A reference to the proclamation or other action by which its charter or articles were forfeited or a reference to the limitation contained in its expired charter or articles.

(6) A statement that the corporate existence of the corporation shall be revived.

(7) A statement that the filing of the statement of revival has been authorized by the corporation. Every forfeited or expired corporation may act by its last directors or may elect directors and officers in the manner provided by this subpart for the limited purpose of effecting a filing under this section.

(c) Filing and effect.--The statement of revival and, in the case of a forfeited corporation, the clearance certificates required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State. Upon the filing of the statement of revival, the corporation shall be revived with the same effect as if its charter or articles had not been forfeited or expired by limitation. The revival shall validate all contracts and other transactions made and effected within the scope of the articles of the corporation by its representatives during the time when its charter or articles were forfeited or expired to the same effect as if its charter or articles had not been forfeited or expired.

(d) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (b)(3) and (d).






Chapter 15 - Corporate Powers, Duties and Safeguards

Chapter Notes

Enactment. Chapter 15 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 15 is referred to in section 1306 of this title.

Cross References. Subchapter B is referred to in section 2125 of this title.

Cross References. Subchapter D is referred to in sections 102, 317, 321, 329, 333, 343, 353, 363, 1101, 1105, 1906, 1913, 1932, 2104, 2123, 2321, 2324, 2325, 2512, 2538, 2704, 2705, 2904, 2907, 7104 of this title.



Section 1501 - Corporate capacity

Except as provided in section 103 (relating to subordination of title to regulatory laws), a business corporation shall have the legal capacity of natural persons to act.



Section 1502 - General powers

(a) General rule.--Subject to the limitations and restrictions imposed by statute or contained in its articles, every business corporation shall have power:

(1) To have perpetual succession by its corporate name unless a limited period of duration is specified in its articles, subject to the power of the Attorney General under section 503 (relating to actions to revoke corporate franchises) and to the power of the General Assembly under the Constitution of Pennsylvania.

(2) To sue and be sued, complain and defend and participate as a party or otherwise in any judicial, administrative, arbitrative or other proceeding in its corporate name.

(3) To have a corporate seal, which may be altered at pleasure, and to use the seal by causing it or a facsimile thereof to be impressed or affixed or in any other manner reproduced.

(4) To acquire, own and utilize any real or personal property, or any interest therein, wherever situated.

(5) To sell, convey, mortgage, pledge, lease, exchange or otherwise dispose of all or any part of its property and assets, or any interest therein, wherever situated.

(6) To guarantee, become surety for, acquire, own and dispose of obligations, capital stock and other securities.

(7) To borrow money, issue or incur its obligations and secure any of its obligations by mortgage on or pledge of or security interest in all or any part of its property and assets, wherever situated, franchises or income, or any interest therein.

(8) To invest its funds, lend money and take and hold real and personal property as security for the repayment of funds so invested or loaned.

(9) To make contributions and donations.

(10) To use abbreviations, words, logos or symbols upon the records of the corporation, and in connection with the registration of, and inscription of ownership or entitlement on, certificates evidencing shares in or other securities or obligations of the corporation, or upon any notice such as the notice provided by section 1528(f) (relating to uncertificated shares), and upon checks, proxies, notices and other instruments and documents relating to the foregoing, which abbreviations, words, logos or symbols shall have the same force and effect as though the respective words and phrases for which they stand were set forth in full for the purposes of all statutes of this Commonwealth and all other purposes.

(11) To be a promoter, partner, member, associate or manager of any partnership, enterprise or venture or in any transaction, undertaking or arrangement that the corporation would have power to conduct itself, whether or not its participation involves sharing or delegation of control with or to others.

(12) To transact any lawful business that the board of directors finds will aid governmental policy.

(13) To continue the salaries of such of its employees as may be serving in the active or reserve armed forces of the United States, or in the National Guard or in any other organization established for the protection of the lives and property of citizens of this Commonwealth or the United States, during the term of that service or during such part thereof as the employees, by reason of that service, may be unable to perform their duties as employees of the corporation.

(14) To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, incentive and deferred compensation plans and other plans or trusts for any or all of its present or former representatives and, after their death, to grant allowances or pensions to their dependents or beneficiaries, whether or not the grant was made during their lifetime.

(15) To conduct its business, carry on its operations, have offices and exercise the powers granted by this subpart or any other provision of law in any jurisdiction within or without the United States.

(16) To elect or appoint and remove officers, employees and agents of the corporation, define their duties, fix their compensation and the compensation of directors, to lend any of the foregoing money and credit and to pay bonuses or other additional compensation to any of the foregoing for past services.

(17) To enter into any obligation appropriate for the transaction of its affairs, including contracts or other agreements with its shareholders.

(18) To accept, reject, respond to or take no action in respect of an actual or proposed acquisition, divestiture, tender offer, takeover or other fundamental change under Chapter 19 (relating to fundamental changes) or otherwise.

(19) To have and exercise all of the powers and means appropriate to effect the purpose or purposes for which the corporation is incorporated.

(20) To have and exercise all other powers enumerated elsewhere in this subpart or otherwise vested by law in the corporation.

(b) Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the corporation the powers enumerated in subsection (a).

(c) Board to exercise.--See section 1721 (relating to board of directors).

Cross References. Section 1502 is referred to in sections 1715, 1721, 7521 of this title.



Section 1503 - Defense of ultra vires

(a) General rule.--A limitation upon the business, purposes or powers of a business corporation, expressed or implied in its articles or bylaws or implied by law, shall not be asserted in order to defend any action at law or in equity between the corporation and a third person, or between a shareholder and a third person, involving any contract to which the corporation is a party or any right of property or any alleged liability of whatever nature, but the limitation may be asserted:

(1) In an action by a shareholder against the corporation to enjoin the doing of unauthorized acts or the transaction or continuation of unauthorized business. If the unauthorized acts or business sought to be enjoined are being transacted pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the action and if it deems the result to be equitable, set aside and enjoin the performance of the contract, and in so doing shall allow to the corporation, or to the other parties to the contract, as the case may be, such compensation as may be appropriate for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2) In any action by or in the right of the corporation to procure a judgment in its favor against an incumbent or former officer or director of the corporation for loss or damage due to his unauthorized acts.

(3) In a proceeding by the Commonwealth under section 503 (relating to actions to revoke corporate franchises) or in a proceeding by the Commonwealth to enjoin the corporation from the doing of unauthorized or unlawful business.

(b) Conveyances of property by or to a corporation.--A conveyance or transfer by or to a business corporation of property, real or personal, of any kind or description, shall not be invalid or fail because in making the conveyance or transfer, or in acquiring the property, real or personal, any representative of the corporation acting within the scope of the actual or apparent authority given to him by the corporation has exceeded any of the purposes or powers of the corporation.

(c) Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

Cross References. Section 1503 is referred to in section 4146 of this title.



Section 1504 - Adoption, amendment and contents of bylaws

(a) General rule.--Except as otherwise provided in this subpart, the shareholders entitled to vote shall have the power to adopt, amend and repeal the bylaws of a business corporation. Except as provided in subsection (b), the authority to adopt, amend and repeal bylaws may be expressly vested by the bylaws in the board of directors, subject to the power of the shareholders to change such action. The bylaws may contain any provisions for managing the business and regulating the affairs of the corporation not inconsistent with law or the articles. In the case of a meeting of shareholders, written notice shall be given to each shareholder that the purpose, or one of the purposes, of a meeting is to consider the adoption, amendment or repeal of the bylaws. There shall be included in, or enclosed with, the notice a copy of the proposed amendment or a summary of the changes to be effected thereby. Any change in the bylaws shall take effect when adopted unless otherwise provided in the resolution effecting the change.

(b) Exception.--Except as otherwise provided in section 1310(a) (relating to organization meeting), or in the articles to the extent authorized by section 1306(b) (relating to other provisions authorized), the board of directors shall not have the authority to adopt or change a bylaw on any subject that is committed expressly to the shareholders by any of the provisions of this subpart. See:

Subsection (d) (relating to amendment of voting provisions).

Section 1521 (relating to authorized shares).

Section 1713 (relating to personal liability of directors).

Section 1721 (relating to board of directors).

Section 1725 (relating to selection of directors).

Section 1726 (relating to removal of directors).

Section 1729 (relating to voting rights of directors).

Section 1756 (relating to quorum).

Section 1757 (relating to action by shareholders).

Section 1765 (relating to judges of election).

Section 2105 (relating to termination of nonstock corporation status).

Section 2122 (relating to classes of membership).

Section 2124 (relating to voting rights of members).

Section 2302 (relating to definition of minimum vote).

Section 2321 (relating to shares).

Section 2322 (relating to share transfer restrictions).

Section 2325 (relating to sale option of estate of shareholder).

Section 2332 (relating to management by shareholders).

Section 2334 (relating to appointment of provisional director in certain cases).

Section 2337 (relating to option of shareholder to dissolve corporation).

Section 2923 (relating to issuance and retention of shares).

(c) Bylaw provisions in articles.--Where any provision of this subpart or any other provision of law refers to a rule as set forth in the bylaws of a corporation or in a bylaw adopted by the shareholders, the reference shall be construed to include and be satisfied by any rule on the same subject as set forth in the articles of the corporation.

(d) Amendment of voting provisions.--

(1) Unless otherwise provided in a bylaw adopted by the shareholders, whenever the bylaws require for the taking of any action by the shareholders or a class of shareholders a specific number or percentage of votes, the provision of the bylaws setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes of the shareholders or of the class of shareholders.

(2) Paragraph (1) shall not apply to a bylaw setting forth the right of shareholders to act by unanimous written consent as provided in section 1766(a) (relating to unanimous consent).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (c).

1992 Amendment. Act 169 amended subsecs. (b) and (d), retroactive to October 1, 1989, as to subsec. (d).

Cross References. Section 1504 is referred to in sections 1103, 1757, 2332, 3121 of this title.



Section 1505 - Persons bound by bylaws

Except as otherwise provided by section 1713 (relating to personal liability of directors) or any similar provision of law, the bylaws of a business corporation shall operate only as regulations among the shareholders, directors and officers of the corporation and shall not affect contracts or other dealings with other persons unless those persons have actual knowledge of the bylaws.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1506 - Form of execution of instruments

(a) General rule.--Any form of execution provided in the articles or bylaws to the contrary notwithstanding, any note, mortgage, evidence of indebtedness, contract or other document, or any assignment or endorsement thereof, executed or entered into between any business corporation and any other person, when signed by one or more officers or agents having actual or apparent authority to sign it, or by the president or vice president and secretary or assistant secretary or treasurer or assistant treasurer of the corporation, shall be held to have been properly executed for and in behalf of the corporation.

(b) Seal unnecessary.--The affixation of the corporate seal shall not be necessary to the valid execution, assignment or endorsement by a corporation of any instrument or other document.

(c) Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

Cross References. Section 1506 is referred to in section 4146 of this title.



Section 1507 - Registered office

(a) General rule.--Every business corporation shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b) Statement of change of registered office.--After incorporation, a change of the location of the registered office may be authorized at any time by the board of directors. Before the change of location becomes effective, the corporation either shall amend its articles under the provisions of this subpart to reflect the change in location or shall file in the Department of State a statement of change of registered office executed by the corporation setting forth:

(1) The name of the corporation.

(2) The address, including street and number, if any, of its then registered office.

(3) The address, including street and number, if any, to which the registered office is to be changed.

(4) A statement that the change was authorized by the board of directors.

(c) Alternative procedure.--A corporation may satisfy the requirements of this subpart concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department under any provision of this subpart that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d) Cross reference.--See section 134 (relating to docketing statement).

Cross References. Section 1507 is referred to in section 1103 of this title.



Section 1508 - Corporate records; inspection by shareholders

(a) Required records.--Every business corporation shall keep complete and accurate books and records of account, minutes of the proceedings of the incorporators, shareholders and directors and a share register giving the names and addresses of all shareholders and the number and class of shares held by each. The share register shall be kept at any of the following locations:

(1) the registered office of the corporation in this Commonwealth;

(2) the principal place of business of the corporation wherever situated;

(3) any actual business office of the corporation; or

(4) the office of the registrar or transfer agent of the corporation.

(b) Right of inspection by a shareholder.--Every shareholder shall, upon written verified demand stating the purpose thereof, have a right to examine, in person or by agent or attorney, during the usual hours for business for any proper purpose, the share register, books and records of account, and records of the proceedings of the incorporators, shareholders and directors and to make copies or extracts therefrom. A proper purpose shall mean a purpose reasonably related to the interest of the person as a shareholder. In every instance where an attorney or other agent is the person who seeks the right of inspection, the demand shall be accompanied by a verified power of attorney or other writing that authorizes the attorney or other agent to so act on behalf of the shareholder. The demand shall be directed to the corporation:

(1) at its registered office in this Commonwealth;

(2) at its principal place of business wherever situated; or

(3) in care of the person in charge of an actual business office of the corporation.

(c) Proceedings for the enforcement of inspection by a shareholder.--If the corporation, or an officer or agent thereof, refuses to permit an inspection sought by a shareholder or attorney or other agent acting for the shareholder pursuant to subsection (b) or does not reply to the demand within five business days after the demand has been made, the shareholder may apply to the court for an order to compel the inspection. The court shall determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the shareholder to inspect the share register and the other books and records of the corporation and to make copies or extracts therefrom, or the court may order the corporation to furnish to the shareholder a list of its shareholders as of a specific date on condition that the shareholder first pay to the corporation the reasonable cost of obtaining and furnishing the list and on such other conditions as the court deems appropriate. Where the shareholder seeks to inspect the books and records of the corporation, other than its share register or list of shareholders, he shall first establish:

(1) That he has complied with the provisions of this section respecting the form and manner of making demand for inspection of the document.

(2) That the inspection he seeks is for a proper purpose.

Where the shareholder seeks to inspect the share register or list of shareholders of the corporation and he has complied with the provisions of this section respecting the form and manner of making demand for inspection of the documents, the burden of proof shall be upon the corporation to establish that the inspection he seeks is for an improper purpose. The court may, in its discretion, prescribe any limitations or conditions with reference to the inspection or award such other or further relief as the court deems just and proper. The court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought into this Commonwealth and kept in this Commonwealth upon such terms and conditions as the order may prescribe.

(d) Certain provisions of articles ineffective.--This section may not be relaxed by any provision of the articles.

(e) Cross references.--See sections 107 (relating to form of records), 1512 (relating to informational rights of a director) and 1763(c) (relating to certification by nominee).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 1508 is referred to in section 1512 of this title.



Section 1509 - Bylaws and other powers in emergency

(a) General rule.--Except as otherwise restricted in the bylaws, the board of directors of any business corporation may adopt emergency bylaws, subject to repeal or change by action of the shareholders, which shall, notwithstanding any different provisions of law or of the articles or bylaws, be effective during any emergency resulting from an attack on the United States, a nuclear disaster or another catastrophe as a result of which a quorum of the board cannot readily be assembled. The emergency bylaws may make any provision that may be appropriate for the circumstances of the emergency, including:

(1) Procedures for calling meetings of the board.

(2) Quorum requirements for meetings.

(3) Procedures for designating additional or substitute directors.

(b) Lines of succession; head office.--The board of directors, either before or during any emergency, may provide, and from time to time modify, lines of succession in the event that during the emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties and may, effective in the emergency, change the head offices or designate several alternative head offices or regional offices of the corporation or authorize the officers to do so.

(c) Personnel not liable.--A representative of the corporation:

(1) Acting in accordance with any emergency bylaws shall not be liable except for willful misconduct.

(2) Shall not be liable for any action taken by him in good faith in an emergency in furtherance of the ordinary business affairs of the corporation even though not authorized by the emergency or other bylaws then in effect.

(d) Effect on regular bylaws.--To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency and, upon its termination, the emergency bylaws shall cease to be effective.

(e) Procedure in absence of emergency bylaws.--Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during an emergency shall be given only to those directors it is feasible to reach at the time and by such means as are feasible at the time, including publication, radio or television. To the extent required to constitute a quorum at any meeting of the board of directors during any emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for the meeting.



Section 1510 - Certain specifically authorized debt terms

(a) Interest rates.--A business corporation shall not plead or set up usury, or the taking of more than the lawful rate of interest, or the taking of any finance, service or default charge in excess of any maximum rate therefor provided or prescribed by law, as a defense to any action or proceeding brought against it to recover damages on, or to enforce payment of, or to enforce any other remedy on, any obligation executed or effected by the corporation.

(b) Yield maintenance premiums.--A prepayment premium determined by reference to the approximate spread between the yield at issuance, or at the date of amendment of any of the terms, of an obligation of a corporation and the yield at or about such date of an interest rate index of independent significance and contingent upon a change in the ownership of the shares of or a default by or other change in the condition or prospects of the issuer or any affiliate of the issuer shall be deemed liquidated damages and shall not constitute a penalty.

(c) Definitions.--As used in this section, the following words shall have the meanings given to them in this subsection:

"Affiliate." An affiliate or associate as defined in section 2552 (relating to definitions).

"Obligation." Includes an installment sale contract.

(d) Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References. Section 1510 is referred to in sections 114, 402, 4146, 8819, 9506, 9507 of this title.



Section 1511 - Additional powers of certain public utility corporations

(a) General rule.--A public utility corporation shall, in addition to any other power of eminent domain conferred by any other statute, have the right to take, occupy and condemn property for one or more of the following principal purposes and ancillary purposes reasonably necessary or appropriate for the accomplishment of the principal purposes:

(1) The transportation of passengers or property or both as a common carrier by means of elevated street railway, ferry, inclined plane railway, railroad, street railway or underground street railway, trackless-trolley omnibus or by any combination of such means.

(2) The transportation of artificial or natural gas, electricity, petroleum or petroleum products or water or any combination of such substances for the public.

(3) The production, generation, manufacture, transmission, storage, distribution or furnishing of natural or artificial gas, electricity, steam, air conditioning or refrigerating service or any combination thereof to or for the public.

(4) The diverting, developing, pumping, impounding, distributing or furnishing of water from either surface or subsurface sources to or for the public.

(5) The collection, treatment or disposal of sewage for the public.

(6) The conveyance or transmission of messages or communications by telephone or telegraph for the public.

(7) The diverting, pumping or impounding of water for the development or furnishing of hydroelectric power to or for the public.

(8) The transportation of oxygen or nitrogen, or both, by pipeline or conduit for the public.

(b) Restrictions.--The powers conferred by subsection (a) shall not be exercised:

(1) To condemn for the purpose of constructing any street railway, trackless-trolley omnibus, petroleum or petroleum products transportation or aerial electric transmission, aerial telephone or aerial telegraph lines:

(i) Any dwelling house or, except in the case of any condemnation for petroleum or petroleum products transportation lines, any part of the reasonable curtilage of a dwelling house within 100 meters therefrom and not within the limits of any street, highway, water or other public way or place.

(ii) Any place of public worship or burying ground.

(2) To condemn any place of public worship or burying ground for the purpose of constructing any elevated street railway, sewer or underground street railway line.

(c) Public Utility Commission approval.--The powers conferred by subsection (a) may be exercised to condemn property outside the limits of any street, highway, water or other public way or place for the purpose of erecting poles or running wires or other aerial electric, intrastate aerial telephone or intrastate aerial telegraph facilities only after the Pennsylvania Public Utility Commission, upon application of the public utility corporation, has found and determined, after notice and opportunity for hearing, that the service to be furnished by the corporation through the exercise of those powers is necessary or proper for the service, accommodation, convenience or safety of the public. The power of the public utility corporation to condemn the subject property or the procedure followed by it shall not be an issue in the commission proceedings held under this subsection, and no court shall entertain any proceeding questioning the jurisdiction of the commission under this subsection. A final order of the commission approving or denying an application under this subsection, including an order involving a question of jurisdiction under this subsection, may be made the subject of any appeal in the manner provided or prescribed by law.

(d) Estate in property condemned.--The estate in property condemned and taken by a public utility corporation shall be in fee simple absolute unless the resolution of condemnation specifies a lesser estate. Whenever it is necessary for any public utility corporation to condemn by authority of subsection (a) the freehold in the surface of any tract of property or the right to the exclusive possession for any indefinite period of the surface of any tract of property, the public utility corporation shall condemn a fee simple absolute and no less estate in the tract or the surface thereof.

(e) Streets and other public places.--A public utility corporation shall have the right to enter upon and occupy streets, highways, waters and other public ways and places for one or more of the principal purposes specified in subsection (a) and ancillary purposes reasonably necessary or appropriate for the accomplishment of the principal purposes, including the placement, maintenance and removal of aerial, surface and subsurface public utility facilities thereon or therein. Before entering upon any street, highway or other public way, the public utility corporation shall obtain such permits as may be required by law and shall comply with the lawful and reasonable regulations of the governmental authority having responsibility for the maintenance thereof.

(f) Effect on other statutes.--Subsections (a) through (e) shall not be construed to eliminate the exemption by statute of certain agricultural or historical lands from liability to condemnation or entry nor to affect or modify any of the provisions of the act of December 19, 1984 (P.L.1140, No.223), known as the Oil and Gas Act, or of 66 Pa.C.S. § 1104 (relating to certain appropriations by the right of eminent domain prohibited) or 2702 (relating to construction, relocation, suspension and abolition of crossings), nor to permit the acquisition of water rights, water or land underlying them by any public utility corporation that has not received from the Department of Environmental Resources a limited power permit, limited water supply permit, order of confirmation, permit for acquisition of water rights or gubernatorial easement, right-of-way, license or lease authorizing the acquisition or occupancy.

(g) Procedure.--

(1) The act of June 22, 1964 (Sp.Sess., P.L.84, No.6), known as the Eminent Domain Code, shall be applicable to proceedings for the condemnation and taking of property conducted pursuant to this section.

(2) Notwithstanding paragraph (1), a corporation having the power of eminent domain that condemns for occupation by electric, underground telephone or telegraph, gas, oil or petroleum products lines used directly or indirectly in furnishing service to the public an interest (other than a fee) for right-of-way purposes or an easement for such purposes may elect to proceed as follows in lieu of the procedures specified in sections 402, 403, 405 and 406 of the Eminent Domain Code:

(i) If the corporation and any interested party cannot agree on the amount of damages sustained, or if any interested party is an unincorporated association, or is absent, unknown, not of full age or otherwise incompetent or unavailable to contract with the corporation, or in the case of disputed, doubtful or defective title, the corporation may make a verified application to the appropriate court for an order directing the filing of a bond to the Commonwealth, in an amount and with security to be approved by the court, for the use of the person or persons who may be found to be entitled to the damages sustained. The application shall be accompanied by the bond and a certified copy of the resolution of condemnation. The resolution shall describe the nature and extent of the taking.

(ii) If the address of such interested party is known to the corporation, written notice of the filing of the application under subparagraph (i) shall be sent to such party by mail, or otherwise, at least ten days prior to the consideration thereof by the court. Otherwise the corporation shall officially publish such notice in the county or counties where the property is situated twice a week for two weeks prior to consideration by the court and shall give such supplemental or alternative notice as the court may direct.

(iii) Upon entry by the court of an order approving the bond and directing that it be filed, the title that the corporation acquires in the right-of-way or easement described in the resolution of condemnation shall pass to the corporation and the corporation shall be entitled to possession.

(iv) The papers filed by the corporation with the court under this paragraph shall constitute the declaration of taking for the purposes of sections 404, 408 and 409 and Articles V through VIII of the Eminent Domain Code.

Saved from Repeal. Subsec. (g)(2) is saved from repeal by section 5(4) of the act of May 4, 2006, P.L.112, No.34, which put into effect the provisions of Title 26 (Eminent Domain).

References in Text. The act of June 22, 1964 (Sp. Sess. P.L.84, No.6), known as the Eminent Domain Code, referred to in this section, was repealed May 4, 2006 (P.L.112, No.43). The subject matter is now contained in Title 26 (Eminent Domain).

The Department of Environmental Resources, referred to in subsec. (f), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.

Cross References. Section 1511 is referred to in section 8102 of this title.



Section 1512 - Informational rights of a director

(a) General rule.--To the extent reasonably related to the performance of the duties of the director, including those arising from service as a member of a committee of the board of directors, a director of a business corporation is entitled:

(1) in person or by any attorney or other agent, at any reasonable time, to inspect and copy corporate books, records and documents and, in addition, to inspect and receive information regarding the assets, liabilities and operations of the corporation and any subsidiaries of the corporation incorporated or otherwise organized or created under the laws of this Commonwealth that are controlled directly or indirectly by the corporation; and

(2) to demand that the corporation exercise whatever rights it may have to obtain information regarding any other subsidiaries of the corporation.

(b) Proceedings for enforcement of inspection by a director.--If the corporation, or an officer or agent thereof, refuses to permit an inspection or obtain or provide information sought by a director or attorney or other agent acting for the director pursuant to subsection (a) or does not reply to the request within two business days after the request has been made, the director may apply to the court for an order to compel the inspection or the obtaining or providing of the information. The court shall summarily order the corporation to permit the requested inspection or to obtain the information unless the corporation establishes that the information to be obtained by the exercise of the right is not reasonably related to the performance of the duties of the director or that the director or the attorney or agent of the director is likely to use the information in a manner that would violate the duty of the director to the corporation. The order of the court may contain provisions protecting the corporation from undue burden or expense and prohibiting the director from using the information in a manner that would violate the duty of the director to the corporation.

(c) Cross references.--See sections 107 (relating to form of records) and 1508 (relating to corporate records; inspection by shareholders) and 42 Pa.C.S. § 2503(7) (relating to right of participants to receive counsel fees).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 1512.

Cross References. Section 1512 is referred to in section 1508 of this title.



Section 1521 - Authorized shares

(a) General rule.--Every business corporation shall have power to create and issue the number of shares stated in its articles. The shares may consist of one class or be divided into two or more classes and one or more series within any class thereof, which classes or series may have full, limited, multiple or fractional or no voting rights and such designations, preferences, limitations and special rights as may be desired. Shares that are not entitled to a preference, even if identified by a class or other designation, shall not be designated as preference or preferred shares.

(b) Provisions specifically authorized.--

(1) Without limiting the authority contained in subsection (a), a corporation, when so authorized in its articles, may issue classes or series of shares:

(i) Subject to the right or obligation of the corporation to redeem any of the shares for the consideration, if any, fixed by or in the manner provided by the articles for the redemption thereof. Unless otherwise provided in the articles, any shares subject to redemption shall be redeemable only pro rata or by lot or by such other equitable method as may be selected by the corporation.

(ii) Entitling the holders thereof to cumulative, noncumulative or partially cumulative dividends.

(iii) Having preference over any other shares as to dividends or assets or both.

(iv) Convertible into shares of any other class or series, or into obligations of the corporation.

(2) Any of the terms of a class or series of shares may be made dependent upon:

(i) Facts ascertainable outside of the articles if the manner in which the facts will operate upon the terms of the class or series is set forth in the articles. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(ii) Terms incorporated by reference to an existing agreement between the corporation and one or more other parties, or to another document of independent significance, if the articles state that the full text of the agreement or other document is on file at the principal place of business of the corporation and state the address thereof. A corporation that takes advantage of this subparagraph shall furnish a copy of the full text of the agreement or other document, on request and without cost, to any shareholder and, unless it is a closely held corporation, on request and at cost, to any other person.

(3) The articles may confer upon a shareholder a specifically enforceable right to the declaration and payment of dividends, the redemption of shares or the making of any other form of distribution if the distribution is at the time of enforcement then not prohibited by section 1551(b)(2) (relating to limitation). Such a right shall not arise by implication, but only by either an express reference to this section or another express reference to specific enforceability of a distribution.

(c) Additional restrictions upon exercise of corporate powers.--Additional provisions regulating or restricting the exercise of corporate powers, including provisions requiring the votes of classes or series of shares as conditions to the exercise thereof, may be specified in a bylaw adopted by the shareholders.

(d) Status and rights.--Shares of a business corporation shall be deemed personal property. Except as otherwise provided by the articles or, when so permitted by subsection (c), by one or more bylaws adopted by the shareholders, each share shall be in all respects equal to every other share. See section 1906(d)(4) (relating to special treatment of holders of shares of same class or series).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (b)(1) and (2)(i) and (d).

1990 Amendment. Act 198 amended subsec. (b).

Cross References. Section 1521 is referred to in sections 329, 1504, 1906, 1911 of this title.



Section 1522 - Issuance of shares in classes or series; board action

(a) General rule.--The division of shares into classes and into series within any class, the determination of the designation and the number of shares of any class or series and the determination of the voting rights, preferences, limitations and special rights, if any, of the shares of any class or series of a business corporation may be accomplished by the original articles or by any amendment thereof. The amendment may be made by the board of directors as provided in subsection (b).

(b) Divisions and determinations by the board.--An amendment of articles described in subsection (a) may be made solely by action of the board if the articles authorize the board to make the divisions and determinations. Unless otherwise restricted in the articles, authority granted to the board to determine the number of shares of any class or series shall be deemed to include the power to increase the previously determined number of shares of the class or series to a number not greater than the aggregate number of shares of all classes and series that the corporation is authorized to issue by the articles and to decrease the previously determined number of shares of a class or series to a number not less than that then outstanding. Upon any such decrease under this section, the affected shares shall continue as part of the aggregate number of shares of all classes and series that the corporation is authorized to issue. Unless otherwise restricted in the articles, if no shares of a class or series are outstanding, the board of directors may amend the designations and the voting rights, preferences, limitations and special rights, if any, of the shares of the class or series.

(c) Statement with respect to shares.--Whenever the board acts under subsection (b), it shall adopt a resolution setting forth its actions. Before any business corporation issues any shares of any class or any series of any class with respect to which the board has acted under subsection (b), the corporation shall file in the Department of State a statement with respect to shares executed by the corporation, setting forth:

(1) The name of the corporation.

(2) The resolution of the board required by this subsection.

(3) The aggregate number of shares of the class or series established and designated by:

(i) The resolution.

(ii) All prior statements, if any, filed under this section or corresponding provisions of prior law with respect thereto.

(iii) Any other provision of the articles.

(4) The date of the adoption of the resolution.

(5) If the resolution is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(d) Effect of filing statement.--Upon the filing of the statement in the department or upon the effective date specified in the statement, whichever is later, the resolution shall become effective and shall operate as an amendment of the articles, except that neither the filing of the statement nor the integration of the substance of the resolution into the text of the articles by means of a restatement of the articles as permitted by this subpart or otherwise shall prohibit the board of directors from subsequently adopting resolutions authorized by this section.

(e) Termination of proposal.--Prior to the time when a resolution required by subsection (c) becomes effective, the amendment to be effected thereby may be terminated by the board or pursuant to the provisions therefor, if any, set forth in the resolution. If a statement with respect to shares has been filed in the department prior to the termination, a statement under section 1902 (relating to statement of termination) shall be filed in the department.

(f) Cross reference.--See section 134 (relating to docketing statement).



Section 1523 - Pricing and issuance of shares

Except as otherwise restricted in the bylaws, shares of a business corporation may be issued at a price determined by the board of directors; or the board may authorize one or more directors or one or more officers, acting alone or with the participation of one or more directors, to determine, within limits, pursuant to a formula or method or subject to relevant criteria specifically prescribed by the board:

(1) the persons that shares will be issued to; and

(2) the number of shares, price or consideration and other terms on which shares will be issued.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 1524 - Payment for shares

(a) General rule.--Consideration for shares, unless otherwise restricted in the bylaws:

(1) May consist of money, obligations (including an obligation of a shareholder), services performed whether or not contracted for, contracts for services to be performed, shares or other securities or obligations of the issuing business corporation, or any other tangible or intangible property or benefit to the corporation. If shares are issued for other than money, the value of the consideration shall be determined by or in the manner provided by the board of directors.

(2) Shall be provided or paid to or as ordered by the corporation.

(b) Issuance without consideration.--Except as otherwise restricted in the bylaws, upon authorization by the board of directors, the corporation may issue or distribute its own shares pro rata to its shareholders or the shareholders of one or more classes or series, if the relative rights of the holders of any class or series are not adversely affected thereby, to effectuate stock dividends or splits, and any such transaction shall not require payment of consideration.

(c) Status of issued shares.--Except as provided in subsection (e), all issued shares of a business corporation shall be deemed fully paid regardless of failure to pay in full the agreed consideration therefor. Except as otherwise provided by a regulatory statute controlling under section 103(c) (relating to structural provisions in regulatory statutes controlling), all issued shares of a corporation shall be nonassessable. This subsection shall not affect the personal obligation of a subscriber for shares of a corporation to pay the agreed consideration for the shares.

(d) Rights of subscribing shareholder.--Notwithstanding any other provision of this subpart, the right to vote, to receive dividends and to have and exercise the other rights of a shareholder prior to payment in full of the agreed consideration for the shares of a shareholder who has acquired his shares by subscription may be denied or limited as provided in the subscription agreement. Any such denial or limitation of rights shall be noted conspicuously on the face or back of the share certificate, if any, or in the notice provided by section 1528(f) (relating to uncertificated shares). Unless so noted, such denial or limitation (even though permitted by this section) shall be ineffective except against a person with actual knowledge of the denial or limitation.

(e) Transitional provision.--A corporation may enforce calls on partly paid shares outstanding on September 30, 1989, in the same manner and to the same extent as if this subpart had not been enacted.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (a).

1990 Amendment. Act 198 amended subsecs. (a), (c) and (e).

Cross References. Section 1524 is referred to in sections 1106, 1528 of this title.



Section 1525 - Stock rights and options

(a) General rule.--Except as otherwise provided in its articles prior to the creation and issuance thereof, a business corporation may create and issue (whether or not in connection with the issuance of any of its shares or other securities) option rights or securities having conversion or option rights entitling the holders thereof to purchase or acquire shares, option rights, securities having conversion or option rights, or obligations, of any class or series, or assets of the corporation, or to purchase or acquire from the corporation shares, option rights, securities having conversion or option rights, or obligations, of any class or series, owned by the corporation and issued by any other person. Except as otherwise provided in its articles, the shares, option rights, securities having conversion or option rights, or obligations shall be evidenced in such manner as the corporation may determine and may be offered without first offering them to shareholders of any class or classes.

(b) Specifically authorized provisions.--The securities, contracts, warrants or other instruments evidencing any shares, option rights, securities having conversion or option rights, or obligations of a corporation may contain such terms as are fixed by the board of directors, including, without limiting the generality of such authority:

(1) Restrictions upon the authorization or issuance of additional shares, option rights, securities having conversion or option rights, or obligations.

(2) Provisions for the adjustment of the conversion or option rights price.

(3) Provisions concerning rights or adjustments in the event of reorganization, merger, consolidation, sale of assets, exchange of shares or other fundamental changes.

(4) Provisions for the reservation of authorized but unissued shares or other securities.

(5) Restrictions upon the declaration or payment of dividends or distributions or related party transactions.

(6) Conditions relating to the exercise, conversion, transfer or receipt of such shares, option rights, securities having conversion or option rights, or obligations.

There shall be no authority under this subsection to include a provision authorized by section 2513 (relating to disparate treatment of certain persons).

(c) Standard of care unaffected.--The provisions of subsections (a) and (b) and section 2513 shall not be construed to effect a change in the fiduciary relationship between a director and a business corporation or to change the standard of care of a director provided for in Subchapter B of Chapter 17 (relating to fiduciary duty).

(d) Pricing and payment.--The provisions of this subchapter applicable to the pricing of and payment for shares shall be applicable to the pricing of and payment for rights and options except that the rights and options may be issued to representatives of the corporation or any of its affiliates as an incentive to service or continued service with the corporation and its affiliates or for such other purpose and upon such other terms as its directors, who may benefit by their action, deem advantageous to the corporation.

(e) Shares subject to preemptive rights.--Authorized but unissued shares subject to preemptive rights may be issued and sold pursuant to a plan providing for the issuance of rights or options entitling the holders thereof to purchase shares of the same class or series as the shares subject to such preemptive rights upon the exercise of such rights or options if the plan is approved by the affirmative vote of a majority of the votes cast by the shareholders entitled to exercise such preemptive rights.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (a).

1990 Amendment. Act 198 amended subsecs. (c) and (e).

Cross References. Section 1525 is referred to in sections 1530, 2513 of this title.



Section 1526 - Liability of shareholders

(a) General rule.--A shareholder of a business corporation shall not be liable, solely by reason of being a shareholder, under an order of a court or in any other manner for a debt, obligation or liability of the corporation of any kind or for the acts of any shareholder or representative of the corporation.

(b) Professional relationship unaffected.--Subsection (a) shall not afford the shareholders of a business corporation that is not a professional corporation but that provides professional services with greater immunity than is available to the officers, shareholders, employees or agents of a business corporation that is a professional corporation. See section 2925 (relating to professional relationship retained).

(c) Disciplinary jurisdiction unaffected.--A business corporation providing professional services shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the corporation is engaged. The court, department, board or other government unit may require that a corporation include in its articles provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession. This subpart shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1527 - Issuance of fractional shares or scrip

(a) General rule.--A business corporation may but shall not be required to create and issue fractions of a share, either represented by a certificate or uncertificated, which, unless otherwise provided in the articles, shall represent proportional interests in all the voting rights, preferences, limitations and special rights, if any, of full shares. If the corporation creates but does not provide for the issuance of fractions of a share, it shall:

(1) arrange for the disposition of fractional interests by those entitled thereto;

(2) pay in money the fair value of fractions of a share determined at the time and in the manner provided in the plan, amendment or resolution of the board providing for the creation of the fractional interests; or

(3) issue scrip or other evidence of ownership, in registered form (either represented by a certificate or uncertificated) or in bearer form (represented by a certificate), entitling the holder to receive a full share upon the surrender of the scrip or other evidence of ownership aggregating a full share, or the transfer of uncertificated scrip aggregating a full share, but which shall not entitle the holder to exercise any voting right, to receive dividends or to participate in any of the assets of the corporation in the event of liquidation.

(b) Elimination of shares or scrip.--The scrip or other evidence of ownership may be issued subject to the condition that it shall become void if not exchanged for full shares before a specified date, or subject to the condition that the shares for which the scrip or evidence of ownership is exchangeable may be sold and the proceeds thereof distributed to the holders of the scrip or evidence of ownership, or subject to any other conditions that the corporation deems advisable.

(c) Limitation.--The articles may not provide that scrip or other evidence of ownership entitles the holder to exercise any voting right, to receive dividends or to participate in any of the assets of the corporation in the event of liquidation.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a)(3) and added subsec. (c).



Section 1528 - Shares represented by certificates and uncertificated shares

(a) General rule.--The shares of a business corporation shall be represented by certificates or shall be uncertificated shares.

(b) Issue of certificates.--Every shareholder shall, except as otherwise provided in a provision of the articles adopted pursuant to subsection (f) or in the terms of a subscription that has not been fully performed by the subscriber, be entitled to a share certificate representing the shares owned by him.

(c) Form of certificate.--Share certificates shall state:

(1) That the corporation is incorporated under the laws of this Commonwealth.

(2) The name of the person to whom issued.

(3) The number and class of shares and the designation of the series, if any, that the certificate represents.

(d) Notice of variations in rights.--Every certificate representing shares issued by a business corporation that is authorized to issue shares of more than one class or series shall set forth upon the face or back of the certificate (or shall state on the face or back of the certificate that the corporation will furnish to any shareholder upon request and without charge) a full or summary statement of the designations, voting rights, preferences, limitations and special rights of the shares of each class or series authorized to be issued so far as they have been fixed and determined and the authority of the board of directors to fix and determine the designations, voting rights, preferences, limitations and special rights of the classes and series of shares of the corporation. See also sections 1524(d) (relating to rights of subscribing shareholder), 1529(f) (relating to notice to transferee) and 2321(c) (relating to notice of statutory close corporation status).

(e) Execution.--Every share certificate shall be executed, by facsimile or otherwise, by or on behalf of the corporation issuing the shares in such manner as it may determine.

(f) Uncertificated shares.--The articles may provide that any or all classes and series of shares, or any part thereof, shall be uncertificated shares except that such a provision shall not apply to shares represented by a certificate until the certificate is surrendered to the corporation. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates by subsections (c) and (d). Except as otherwise expressly provided by law, the rights and obligations of the holders of shares represented by certificates and the rights and obligations of the holders of uncertificated shares of the same class and series shall be identical. See section 2321(a) (relating to uncertificated shares prohibited).

(g) Bearer shares prohibited.--A business corporation may not issue share certificates in bearer form. This subsection may not be varied by the articles.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added subsec. (g).

1992 Amendment. Act 169 amended subsec. (f).

1990 Amendment. Act 198 amended subsecs. (b), (d) and (f).

Cross References. Section 1528 is referred to in sections 1502, 1524, 1529, 1554, 1914, 2547 of this title.



Section 1529 - Transfer of securities; restrictions

(a) General rule.--The transfer of securities of a business corporation may be regulated by any provisions of the bylaws that are not inconsistent with 13 Pa.C.S. Div. 8 (relating to investment securities) and other provisions of law.

(b) Transfer restrictions generally.--A restriction on the transfer or registration of transfer of securities of a business corporation may be imposed by the bylaws or by an agreement among any number of securityholders or among them and the corporation. A restriction so imposed shall not be binding with respect to securities issued prior to the adoption of the restriction unless the holders of the securities are parties to the agreement or voted in favor of the restriction. A restriction may be amended by the vote or consent and otherwise in the manner provided in the bylaws or agreement for amending the restriction or, in the absence of such a provision, as provided for amending the bylaws or agreement generally.

(c) Restrictions specifically authorized.--A restriction on the transfer of securities of a business corporation is permitted by this section if it:

(1) obligates the holder of the restricted securities to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities;

(2) obligates the corporation or any holder of securities of the corporation or any other person or any combination of the foregoing, to purchase the securities that are the subject of an agreement respecting the purchase and sale of the restricted securities;

(3) requires the corporation or the holders of any class of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities; or

(4) prohibits the transfer of the restricted securities to designated persons or classes of persons and the designation is not manifestly unreasonable.

(d) Subchapter S restrictions.--Any restriction on the transfer of the shares of a business corporation for the purpose of maintaining its status as an electing small business corporation under Subchapter S of the Internal Revenue Code of 1986 or a comparable provision under state law shall be conclusively presumed to be for a reasonable purpose.

(e) Other restrictions.--Any other lawful restriction on transfer or registration of transfer of securities is permitted by this section.

(f) Notice to transferee.--A written restriction on the transfer or registration of transfer of a share or other security of a business corporation, if permitted by this section and noted conspicuously on the face or back of the security or in the notice provided by section 1528(f) (relating to uncertificated shares) or in an equivalent notice with respect to another uncertificated security, may be enforced against the holder of the restricted security or any successor or transferee of the holder, including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder. Unless noted conspicuously on the security or in the notice provided by section 1528(f) or in an equivalent notice with respect to another uncertificated security, a restriction, even though permitted by this section, is ineffective except against a person with actual knowledge of the restriction.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).

Cross References. Section 1529 is referred to in sections 1528, 2301, 2324, 2703 of this title.



Section 1530 - Preemptive rights of shareholders

(a) General rule.--Except as otherwise provided in the articles, a business corporation may issue shares, option rights or securities having conversion or option rights, or obligations without first offering them to shareholders of any class or classes.

(b) Cross references.--See sections 1525(e) (relating to shares subject to preemptive rights) and 2321(b) (relating to preemptive rights).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (b).



Section 1531 - Voting powers and other rights of certain securityholders and other entities

The power to vote in respect to the corporate affairs and management of a business corporation and other shareholder rights as may be provided in the articles may be conferred upon:

(1) Registered holders of obligations issued or to be issued by the corporation.

(2) The United States of America, the Commonwealth, a state, or any political subdivision of any of the foregoing, or any entity prohibited by law from becoming a shareholder of a corporation.



Section 1532 - Effect of failure to surrender securities converted by reorganization

Whenever any outstanding securities of a business corporation are converted into new shares or other securities or property by any merger, consolidation, reclassification, amendment of articles, division or otherwise, the plan or other instrument effecting the conversion may fix a period of not less than two years within which the outstanding securities must be surrendered for exchange. The plan or other instrument may provide that, in the event any outstanding securities are not surrendered for exchange within that time period, the shares, securities or property that would otherwise have been issued or delivered in exchange for the unsurrendered outstanding securities shall be sold and the net proceeds of the sale shall be held for the holders of the unsurrendered outstanding securities to be paid to them upon surrender of their outstanding securities. From and after the sale, the sole right of the holders of the unsurrendered outstanding securities shall be the right to collect the net sales proceeds held for their account.



Section 1551 - Distributions to shareholders

(a) General rule.--Unless otherwise restricted in the bylaws, the board of directors may authorize and a business corporation may make distributions. A provision in the articles setting forth a par value for any authorized shares or class or series of shares shall not restrict the ability of a corporation to make distributions.

(b) Limitation.--A distribution, including a distribution under Subchapter F (relating to voluntary dissolution and winding up) or H (relating to postdissolution provision for liabilities) of Chapter 19, may not be made if, after giving effect thereto:

(1) the corporation would be unable to pay its debts as they become due in the usual course of its business; or

(2) the total assets of the corporation would be less than the sum of its total liabilities plus (unless otherwise provided in the articles) the amount that would be needed, if the corporation were to be dissolved at the time as of which the distribution is measured, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(c) Valuation.--The board of directors may base its determination that a distribution is not prohibited under subsection (b)(2) on one or more of the following:

(1) the book values of the assets and liabilities of the corporation, as reflected on its books and records;

(2) a valuation that takes into consideration unrealized appreciation and depreciation or other changes in value of the assets and liabilities of the corporation;

(3) the current value of the assets and liabilities of the corporation, either valued separately or valued in segments or as an entirety as a going concern; or

(4) any other method that is reasonable in the circumstances.

In determining whether a distribution is prohibited by subsection (b)(2), the board of directors need not consider obligations and liabilities unless they are required to be reflected on a balance sheet (not including the notes thereto) prepared on the basis of generally accepted accounting principles, or such other accounting practices and principles as are used generally by the corporation in the maintenance of its books and records and as are reasonable in the circumstances.

(d) Date of distribution.--The effect of a distribution shall be measured:

(1) as of the date specified by the board of directors when it authorizes the distribution if the distribution occurs within 125 days of the earlier of the date so specified or the date of authorization; or

(2) as of the date of distribution in all other cases.

In the case of a purchase, redemption or other acquisition of its own shares by a corporation, the distribution shall be deemed to occur as of the date money or other property is transferred or debt is incurred by the corporation or as of the date the shareholder ceases to be a shareholder of the corporation with respect to the shares, whichever is earlier.

(d.1) Distribution in winding up.--In measuring the effect of a distribution under Subchapter F or H of Chapter 19, the liabilities of a dissolved corporation do not include any liabilities for which adequate provision has been made or any claim that has been barred under those subchapters.

(e) Redemption related and similar debt.--Indebtedness of a corporation to a shareholder incurred by reason of a distribution made in accordance with this section shall be at least on a parity with the indebtedness of the corporation to its general unsecured creditors except to the extent subordinated by agreement.

(f) Certain subordinated debt.--Indebtedness of a corporation, including indebtedness issued as a distribution, shall not be considered a liability for purposes of determinations under subsection (b) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If such indebtedness is issued as a distribution, each payment of principal or interest shall be treated as a distribution, the effect of which shall be measured on the date the payment is actually made.

(g) Cross references.--See Subchapter B of Chapter 17 (relating to fiduciary duty) and section 3122 (relating to distributions by insurance corporations).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (b) and added subsec. (d.1).

Cross References. Section 1551 is referred to in sections 1521, 1552, 1932, 2125, 2703, 2907 of this title.



Section 1552 - Power of corporation to acquire its own shares

(a) General rule.--A business corporation shall have the power to acquire its own shares. If the articles provide that shares acquired by the corporation shall not be reissued, the authorized shares of the class shall be reduced by the number of shares acquired. In any other case the shares acquired shall be deemed to be issued but not outstanding, except that, unless otherwise provided in the bylaws, the board may, by resolution, restore any or all of the previously issued shares of the corporation owned by it to the status of authorized but unissued shares.

(b) Security for acquisition.--In connection with an acquisition by a corporation of its shares, the corporation may grant a security interest in the acquired shares to secure an obligation to pay for the acquisition. A share shall not be canceled on the books of the corporation until the obligation of the corporation secured by the share is fully paid or discharged.

(c) Application of distribution tests.--A corporation may acquire or agree to acquire its shares, even though the acquisition would violate section 1551 (relating to distributions to shareholders), if payment of all or part of the purchase price is deferred until the payment would not violate that section.

(d) Cross reference.--See section 1914(c)(2) (relating to adoption by board of directors).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 relettered former subsec. (b) to present subsec. (d) and added subsecs. (b) and (c).

Cross References. Section 1552 is referred to in section 1914 of this title.



Section 1553 - Liability for unlawful dividends and other distributions

(a) Directors.--Except as otherwise provided pursuant to section 1713 (relating to personal liability of directors), a director who votes for or assents to any dividend or other distribution contrary to the provisions of this subpart or contrary to any restrictions contained in the bylaws shall, if he has not complied with the standard provided in or pursuant to section 1712 (relating to standard of care and justifiable reliance), be liable to the corporation, jointly and severally with all other directors so voting or assenting, for the amount of the dividend that is paid or the value of the other distribution in excess of the amount of the dividend or other distribution that could have been made without a violation of the provisions of this subpart or the restrictions in the bylaws.

(b) Contribution by shareholders.--Any director against whom a claim is asserted under or pursuant to this section for the making of a distribution and who is held liable thereon shall be entitled to contribution from the shareholders who accepted or received any such distribution, knowing the distribution to have been made in violation of this subpart, in proportion to the amounts received by them.

(c) Contribution by other directors.--Any director against whom a claim is asserted under or pursuant to this section shall be entitled to contribution from any other director who voted for or assented to the action upon which the claim is asserted and who did not comply with the standard provided by or pursuant to this subpart for the performance of the duties of directors.

(d) Limitation of actions.--See 42 Pa.C.S. § 5524(5) (relating to two year limitation).

(e) Contrary articles ineffective.--Except as provided by subsection (a), this section may not be varied by any provision of the articles.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (a) and added subsec. (e).



Section 1554 - Financial reports to shareholders

(a) General rule.--Except as otherwise provided in subsection (d) or unless otherwise agreed between a business corporation and a shareholder, every corporation shall furnish to its shareholders annual financial statements, including at least a balance sheet as of the end of each fiscal year and a statement of income and expenses for the fiscal year. The financial statements shall be prepared on the basis of generally accepted accounting principles, if the corporation prepares financial statements for the fiscal year on that basis for any purpose, and may be consolidated statements of the corporation and one or more of its subsidiaries. The financial statements shall be mailed by the corporation to each of its shareholders entitled thereto within 120 days after the close of each fiscal year and, after the mailing and upon written request, shall be mailed by the corporation to any shareholder or beneficial owner entitled thereto to whom a copy of the most recent annual financial statements has not previously been mailed. In lieu of mailing the statements, the corporation may send them by facsimile, e-mail or other electronic transmission to any shareholder who has supplied the corporation with a facsimile number or address for electronic transmissions for the purpose of receiving financial statements from the corporation. Statements that are audited or reviewed by a certified public accountant or a public accountant shall be accompanied by the report of the accountant; in other cases, each copy shall be accompanied by a statement of the person in charge of the financial records of the corporation:

(1) Stating his reasonable belief as to whether or not the financial statements were prepared in accordance with generally accepted accounting principles and, if not, describing the basis of presentation.

(2) Describing any material respects in which the financial statements were not prepared on a basis consistent with those prepared for the previous year.

(b) Contrary agreement.--An agreement restricting the rights specified in subsection (a) shall be set forth in a writing that, except as provided in subsection (c), is separate from the articles, bylaws and share certificate or notice provided pursuant to section 1528(f) (relating to uncertificated shares). The agreement may provide that it is binding on the shareholder and all persons who are shareholders in the corporation solely by reason of acquiring shares directly or indirectly from the shareholder in one or more transactions that, if the corporation were a statutory close corporation, would be described in section 2322(b)(2), (4), (5) or (6) (relating to exception).

(c) Transitional provision.--A bylaw adopted on or before June 30, 1991, that:

(1) provides that this section shall not apply to the shares of the corporation or to shares outstanding on a specified or otherwise determinable date; or

(2) restricts the right of shareholders to receive financial information in a manner permissible under the Business Corporation Law of 1933;

shall be deemed, for the purposes of subsection (b), to be a separate written agreement between the corporation and any person holding shares, option rights or securities having conversion or option rights, or to whom the corporation is otherwise obligated to issue shares on June 30, 1991, but only with respect to the shares held by the person on that date or to be acquired pursuant to such option rights, securities having conversion or option rights or other obligation of the corporation.

(d) Exception.--Subsection (a) shall not apply to a corporation that is required by law to file financial statements at least once a year in a public office.

(e) Certain provisions of articles ineffective.--This section may not be relaxed by any provision of the articles.

(f) Cross references.--See section 2511 (relating to financial reports to shareholders) and 42 Pa.C.S. § 2503(7) (relating to right of participants to receive counsel fees).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (a).

1992 Amendment. Act 169 amended subsec. (a), relettered subsec. (d) to subsec. (e), relettered subsec. (e) to subsec. (f) and added present subsec. (d).

1990 Amendment. Act 198 amended subsec. (c), amended and relettered subsec. (d) to subsec. (e) and added present subsec. (d).

Cross References. Section 1554 is referred to in sections 1106, 2511 of this title.



Section 1571 - Application and effect of subchapter

(a) General rule.--Except as otherwise provided in subsection (b), any shareholder (as defined in section 1572 (relating to definitions)) of a business corporation shall have the rights and remedies provided in this subchapter in connection with a transaction under this title only where this title expressly provides that a shareholder shall have the rights and remedies provided in this subchapter. See:

Section 329(c) (relating to special treatment of interest holders).

Section 333 (relating to approval of merger).

Section 343 (relating to approval of interest exchange).

Section 353 (relating to approval of conversion).

Section 363 (relating to approval of division).

Section 1906(c) (relating to dissenters rights upon special treatment).

Section 1932(c) (relating to dissenters rights in asset transfers).

Section 2104(b) (relating to procedure).

Section 2324 (relating to corporation option where a restriction on transfer of a security is held invalid).

Section 2325(b) (relating to minimum vote requirement).

Section 2704(c) (relating to dissenters rights upon election).

Section 2705(d) (relating to dissenters rights upon renewal of election).

Section 2904(b) (relating to procedure).

Section 2907(a) (relating to proceedings to terminate breach of qualifying conditions).

Section 7104(b)(3) (relating to procedure).

(b) Exceptions.--

(1) Except as otherwise provided in paragraph (2), the holders of the shares of any class or series of shares shall not have the right to dissent and obtain payment of the fair value of the shares under this subchapter if, on the record date fixed to determine the shareholders entitled to notice of and to vote at the meeting at which a plan specified in any of section 333, 343, 353, 363 or 1932(c) is to be voted on or on the date of the first public announcement that such a plan has been approved by the shareholders by consent without a meeting, the shares are either:

(i) listed on a national securities exchange registered under section 6 of the Exchange Act; or

(ii) held beneficially or of record by more than 2,000 persons.

(2) Paragraph (1) shall not apply to and dissenters rights shall be available without regard to the exception provided in that paragraph in the case of:

(ii) Shares of any preferred or special class or series unless the articles, the plan or the terms of the transaction entitle all shareholders of the class or series to vote thereon and require for the adoption of the plan or the effectuation of the transaction the affirmative vote of a majority of the votes cast by all shareholders of the class or series.

(iii) Shares entitled to dissenters rights under section 329(d) or 1906(c) (relating to dissenters rights upon special treatment).

(3) The shareholders of a corporation that acquires by purchase, lease, exchange or other disposition all or substantially all of the shares, property or assets of another corporation by the issuance of shares, obligations or otherwise, with or without assuming the liabilities of the other corporation and with or without the intervention of another corporation or other person, shall not be entitled to the rights and remedies of dissenting shareholders provided in this subchapter regardless of the fact, if it be the case, that the acquisition was accomplished by the issuance of voting shares of the corporation to be outstanding immediately after the acquisition sufficient to elect a majority or more of the directors of the corporation.

(c) Grant of optional dissenters rights.--The bylaws or a resolution of the board of directors may direct that all or a part of the shareholders shall have dissenters rights in connection with any corporate action or other transaction that would otherwise not entitle such shareholders to dissenters rights. See section 317 (relating to contractual dissenters rights in entity transactions).

(d) Notice of dissenters rights.--Unless otherwise provided by statute, if a proposed corporate action that would give rise to dissenters rights under this subpart is submitted to a vote at a meeting of shareholders, there shall be included in or enclosed with the notice of meeting:

(1) a statement of the proposed action and a statement that the shareholders have a right to dissent and obtain payment of the fair value of their shares by complying with the terms of this subchapter; and

(2) a copy of this subchapter.

(e) Other statutes.--The procedures of this subchapter shall also be applicable to any transaction described in any statute other than this part that makes reference to this subchapter for the purpose of granting dissenters rights.

(f) Certain provisions of articles ineffective.--This subchapter may not be relaxed by any provision of the articles.

(g) Computation of beneficial ownership.--For purposes of subsection (b)(1)(ii), shares that are held beneficially as joint tenants, tenants by the entireties, tenants in common or in trust by two or more persons, as fiduciaries or otherwise, shall be deemed to be held beneficially by one person.

(h) Cross references.--See:

Section 315 (relating to nature of transactions).

Section 1105 (relating to restriction on equitable relief).

Section 1763(c) (relating to determination of shareholders of record).

Section 2512 (relating to dissenters rights procedure).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (a), (b), (c) and (h).

2001 Amendment. Act 34 amended subsecs. (a) and (b), amended and relettered subsec. (g) to subsec. (h) and added present subsec. (g).

1990 Amendment. Act 198 amended subsecs. (a), (b) and (e), relettered subsec. (f) to subsec. (g) and added present subsec. (f).

Cross References. Section 1571 is referred to in sections 317, 1103, 2537 of this title.



Section 1572 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Corporation." The issuer of the shares held or owned by the dissenter before the corporate action or the successor by merger, consolidation, division, conversion or otherwise of that issuer. A plan of division may designate which one or more of the resulting corporations is the successor corporation for the purposes of this subchapter. The designated successor corporation or corporations in a division shall have sole responsibility for payments to dissenters and other liabilities under this subchapter except as otherwise provided in the plan of division.

"Dissenter." A shareholder who is entitled to and does assert dissenters rights under this subchapter and who has performed every act required up to the time involved for the assertion of those rights.

"Fair value." The fair value of shares immediately before the effectuation of the corporate action to which the dissenter objects, taking into account all relevant factors, but excluding any appreciation or depreciation in anticipation of the corporate action.

"Interest." Interest from the effective date of the corporate action until the date of payment at such rate as is fair and equitable under all the circumstances, taking into account all relevant factors, including the average rate currently paid by the corporation on its principal bank loans.

"Shareholder." A shareholder as defined in section 1103 (relating to definitions) or an ultimate beneficial owner of shares, including, without limitation, a holder of depository receipts, where the beneficial interest owned includes an interest in the assets of the corporation upon dissolution.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended the defs. of "corporation" and "dissenter" and added the def. of "shareholder."

Cross References. Section 1572 is referred to in section 1571 of this title.



Section 1573 - Record and beneficial holders and owners

(a) Record holders of shares.--A record holder of shares of a business corporation may assert dissenters rights as to fewer than all of the shares registered in his name only if he dissents with respect to all the shares of the same class or series beneficially owned by any one person and discloses the name and address of the person or persons on whose behalf he dissents. In that event, his rights shall be determined as if the shares as to which he has dissented and his other shares were registered in the names of different shareholders.

(b) Beneficial owners of shares.--A beneficial owner of shares of a business corporation who is not the record holder may assert dissenters rights with respect to shares held on his behalf and shall be treated as a dissenting shareholder under the terms of this subchapter if he submits to the corporation not later than the time of the assertion of dissenters rights a written consent of the record holder. A beneficial owner may not dissent with respect to some but less than all shares of the same class or series owned by the owner, whether or not the shares so owned by him are registered in his name.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (a).



Section 1574 - Notice of intention to dissent

If the proposed corporate action is submitted to a vote at a meeting of shareholders of a business corporation, any person who wishes to dissent and obtain payment of the fair value of his shares must file with the corporation, prior to the vote, a written notice of intention to demand that he be paid the fair value for his shares if the proposed action is effectuated, must effect no change in the beneficial ownership of his shares from the date of such filing continuously through the effective date of the proposed action and must refrain from voting his shares in approval of such action. A dissenter who fails in any respect shall not acquire any right to payment of the fair value of his shares under this subchapter. Neither a proxy nor a vote against the proposed corporate action shall constitute the written notice required by this section.



Section 1575 - Notice to demand payment

(a) General rule.--If the proposed corporate action is approved by the required vote at a meeting of shareholders of a business corporation, the corporation shall deliver a further notice to all dissenters who gave due notice of intention to demand payment of the fair value of their shares and who refrained from voting in favor of the proposed action. If the proposed corporate action is approved by the shareholders by less than unanimous consent without a meeting or is taken without the need for approval by the shareholders, the corporation shall deliver to all shareholders who are entitled to dissent and demand payment of the fair value of their shares a notice of the adoption of the plan or other corporate action. In either case, the notice shall:

(1) State where and when a demand for payment must be sent and certificates for certificated shares must be deposited in order to obtain payment.

(2) Inform holders of uncertificated shares to what extent transfer of shares will be restricted from the time that demand for payment is received.

(3) Supply a form for demanding payment that includes a request for certification of the date on which the shareholder, or the person on whose behalf the shareholder dissents, acquired beneficial ownership of the shares.

(4) Be accompanied by a copy of this subchapter.

(b) Time for receipt of demand for payment.--The time set for receipt of the demand and deposit of certificated shares shall be not less than 30 days from the delivery of the notice.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (a) intro par. and (b).

Cross References. Section 1575 is referred to in sections 1576, 1577, 1579, 2512 of this title.



Section 1576 - Failure to comply with notice to demand payment, etc

(a) Effect of failure of shareholder to act.--A shareholder who fails to timely demand payment, or fails (in the case of certificated shares) to timely deposit certificates, as required by a notice pursuant to section 1575 (relating to notice to demand payment) shall not have any right under this subchapter to receive payment of the fair value of his shares.

(b) Restriction on uncertificated shares.--If the shares are not represented by certificates, the business corporation may restrict their transfer from the time of receipt of demand for payment until effectuation of the proposed corporate action or the release of restrictions under the terms of section 1577(a) (relating to failure to effectuate corporate action).

(c) Rights retained by shareholder.--The dissenter shall retain all other rights of a shareholder until those rights are modified by effectuation of the proposed corporate action.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (a).



Section 1577 - Release of restrictions or payment for shares

(a) Failure to effectuate corporate action.--Within 60 days after the date set for demanding payment and depositing certificates, if the business corporation has not effectuated the proposed corporate action, it shall return any certificates that have been deposited and release uncertificated shares from any transfer restrictions imposed by reason of the demand for payment.

(b) Renewal of notice to demand payment.--When uncertificated shares have been released from transfer restrictions and deposited certificates have been returned, the corporation may at any later time send a new notice conforming to the requirements of section 1575 (relating to notice to demand payment), with like effect.

(c) Payment of fair value of shares.--Promptly after effectuation of the proposed corporate action, or upon timely receipt of demand for payment if the corporate action has already been effectuated, the corporation shall either remit to dissenters who have made demand and (if their shares are certificated) have deposited their certificates the amount that the corporation estimates to be the fair value of the shares, or give written notice that no remittance under this section will be made. The remittance or notice shall be accompanied by:

(1) The closing balance sheet and statement of income of the issuer of the shares held or owned by the dissenter for a fiscal year ending not more than 16 months before the date of remittance or notice together with the latest available interim financial statements.

(2) A statement of the corporation's estimate of the fair value of the shares.

(3) A notice of the right of the dissenter to demand payment or supplemental payment, as the case may be, accompanied by a copy of this subchapter.

(d) Failure to make payment.--If the corporation does not remit the amount of its estimate of the fair value of the shares as provided by subsection (c), it shall return any certificates that have been deposited and release uncertificated shares from any transfer restrictions imposed by reason of the demand for payment. The corporation may make a notation on any such certificate or on the records of the corporation relating to any such uncertificated shares that such demand has been made. If shares with respect to which notation has been so made shall be transferred, each new certificate issued therefor or the records relating to any transferred uncertificated shares shall bear a similar notation, together with the name of the original dissenting holder or owner of such shares. A transferee of such shares shall not acquire by such transfer any rights in the corporation other than those that the original dissenter had after making demand for payment of their fair value.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsecs. (c) and (d).

Cross References. Section 1577 is referred to in sections 1576, 1578, 2512 of this title.



Section 1578 - Estimate by dissenter of fair value of shares

(a) General rule.--If the business corporation gives notice of its estimate of the fair value of the shares, without remitting such amount, or remits payment of its estimate of the fair value of a dissenter's shares as permitted by section 1577(c) (relating to payment of fair value of shares) and the dissenter believes that the amount stated or remitted is less than the fair value of his shares, he may send to the corporation his own estimate of the fair value of the shares, which shall be deemed a demand for payment of the amount or the deficiency.

(b) Effect of failure to file estimate.--Where the dissenter does not file his own estimate under subsection (a) within 30 days after the mailing by the corporation of its remittance or notice, the dissenter shall be entitled to no more than the amount stated in the notice or remitted to him by the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b).

Cross References. Section 1578 is referred to in sections 1579, 1580 of this title.



Section 1579 - Valuation proceedings generally

(a) General rule.--Within 60 days after the latest of:

(1) effectuation of the proposed corporate action;

(2) timely receipt of any demands for payment under section 1575 (relating to notice to demand payment); or

(3) timely receipt of any estimates pursuant to section 1578 (relating to estimate by dissenter of fair value of shares);

if any demands for payment remain unsettled, the business corporation may file in court an application for relief requesting that the fair value of the shares be determined by the court.

(b) Mandatory joinder of dissenters.--All dissenters, wherever residing, whose demands have not been settled shall be made parties to the proceeding as in an action against their shares. A copy of the application shall be served on each such dissenter. If a dissenter is a nonresident, the copy may be served on him in the manner provided or prescribed by or pursuant to 42 Pa.C.S. Ch. 53 (relating to bases of jurisdiction and interstate and international procedure).

(c) Jurisdiction of the court.--The jurisdiction of the court shall be plenary and exclusive. The court may appoint an appraiser to receive evidence and recommend a decision on the issue of fair value. The appraiser shall have such power and authority as may be specified in the order of appointment or in any amendment thereof.

(d) Measure of recovery.--Each dissenter who is made a party shall be entitled to recover the amount by which the fair value of his shares is found to exceed the amount, if any, previously remitted, plus interest.

(e) Effect of corporation's failure to file application.--If the corporation fails to file an application as provided in subsection (a), any dissenter who made a demand and who has not already settled his claim against the corporation may do so in the name of the corporation at any time within 30 days after the expiration of the 60-day period. If a dissenter does not file an application within the 30-day period, each dissenter entitled to file an application shall be paid the corporation's estimate of the fair value of the shares and no more, and may bring an action to recover any amount not previously remitted.

Cross References. Section 1579 is referred to in section 1580 of this title.



Section 1580 - Costs and expenses of valuation proceedings

(a) General rule.--The costs and expenses of any proceeding under section 1579 (relating to valuation proceedings generally), including the reasonable compensation and expenses of the appraiser appointed by the court, shall be determined by the court and assessed against the business corporation except that any part of the costs and expenses may be apportioned and assessed as the court deems appropriate against all or some of the dissenters who are parties and whose action in demanding supplemental payment under section 1578 (relating to estimate by dissenter of fair value of shares) the court finds to be dilatory, obdurate, arbitrary, vexatious or in bad faith.

(b) Assessment of counsel fees and expert fees where lack of good faith appears.--Fees and expenses of counsel and of experts for the respective parties may be assessed as the court deems appropriate against the corporation and in favor of any or all dissenters if the corporation failed to comply substantially with the requirements of this subchapter and may be assessed against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted in bad faith or in a dilatory, obdurate, arbitrary or vexatious manner in respect to the rights provided by this subchapter.

(c) Award of fees for benefits to other dissenters.--If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated and should not be assessed against the corporation, it may award to those counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.






Chapter 17 - Officers, Directors and Shareholders

Chapter Notes

Enactment. Chapter 17 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 17 is referred to in sections 1306, 1978 of this title.

Cross References. Subchapter A is referred to in sections 321, 1913, 1973 of this title.

Enactment. Subchapter B was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions. Former Subchapter B, which related to directors and officers, was added December 21, 1988, P.L.1444, No.177, and relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter B is referred to in sections 313, 1525, 1551, 9506 of this title; section 8332.5 of Title 42 (Judiciary and Judicial Procedure).

Enactment. Subchapter C was added as Subchapter B December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter C is referred to in section 3322 of this title.

Enactment. Subchapter D was added as Subchapter C December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter D is referred to in sections 522, 9506 of this title; section 712 of Title 17 (Credit Unions).

Enactment. Subchapter E was added as Subchapter D December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter E December 19, 1990, P.L.834, No.198, effective immediately.

Enactment. Subchapter F was added as Subchapter E December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter F December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter F is referred to in sections 1726, 3325 of this title.

Enactment. Subchapter G was added as Subchapter F December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter G December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter G is referred to in section 3138 of this title.



Section 1701 - Applicability of subchapter

(a) General rule.--The provisions of this subchapter shall apply to every business corporation unless otherwise restricted:

(1) by any other provision of this subpart; or

(2) except with respect to section 1707(a) (relating to exception to requirement of notice), in the bylaws.

(b) Limitation on certain provisions in the articles.--The articles may not relax the statutory rights of shareholders to notice provided in this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References. Section 1701 is referred to in section 1707 of this title.



Section 1702 - Manner of giving notice

(a) General rule.--

(1) Any notice required to be given to any person under the provisions of this subpart or by the articles or bylaws of any business corporation shall be given to the person either personally or by sending a copy thereof:

(i) By first class or express mail, postage prepaid, or courier service, charges prepaid, to his postal address appearing on the books of the corporation or, in the case of directors, supplied by him to the corporation for the purpose of notice. Notice pursuant to this subparagraph shall be deemed to have been given to the person entitled thereto when deposited in the United States mail or with a courier service for delivery to that person.

(ii) By facsimile transmission, e-mail or other electronic communication to his facsimile number or address for e-mail or other electronic communications supplied by him to the corporation for the purpose of notice. Notice pursuant to this subparagraph shall be deemed to have been given to the person entitled thereto when sent.

(2) A notice of meeting shall specify the day and hour and geographic location, if any, of the meeting and any other information required by any other provision of this subpart.

(b) Adjourned shareholder meetings.--When a meeting of shareholders is adjourned, it shall not be necessary to give any notice of the adjourned meeting or of the business to be transacted at an adjourned meeting, other than by announcement at the meeting at which the adjournment is taken, unless the board fixes a new record date for the adjourned meeting or this subpart requires notice of the business to be transacted and such notice has not previously been given.

(c) Bulk mail notice.--A corporation that is not a closely held corporation and that gives notice by mail of any regular or special meeting of the shareholders (or any other notice required by this subpart or by the articles or bylaws to be given to all shareholders or to all holders of a class or series of shares) at least 20 days prior to the day named for the meeting or any corporate or shareholder action specified in the notice may use any class of postpaid mail.

(d) Cross reference.--See section 3133 (relating to notice of meetings of members of mutual insurance companies).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (a).

Cross References. Section 1702 is referred to in sections 1759, 1766, 2545 of this title.



Section 1703 - Place and notice of meetings of board of directors

(a) Place.--Meetings of the board of directors may be held at such place within or without this Commonwealth as the board of directors may from time to time appoint or as may be designated in the notice of the meeting.

(b) Notice.--Regular meetings of the board of directors may be held upon such notice, if any, as the bylaws may prescribe. Unless otherwise provided in the bylaws, written notice of every special meeting of the board of directors shall be given to each director at least five days before the day named for the meeting. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board need be specified in the notice of the meeting.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b).



Section 1704 - Place and notice of meetings of shareholders

(a) Place.--Meetings of shareholders may be held at such geographic location within or without this Commonwealth as may be provided in or fixed pursuant to the bylaws. Unless otherwise provided in or pursuant to the bylaws, all meetings of the shareholders shall be held at the executive office of the corporation wherever situated. If a meeting of the shareholders is held by means of the Internet or other electronic communications technology in a fashion pursuant to which the shareholders have the opportunity to read or hear the proceedings substantially concurrently with their occurrence, vote on matters submitted to the shareholders, pose questions to the directors, make appropriate motions and comment on the business of the meeting, the meeting need not be held at a particular geographic location.

(b) Notice.--Notice in record form of every meeting of the shareholders shall be given by, or at the direction of, the secretary or other authorized person to each shareholder of record entitled to vote at the meeting at least:

(1) ten days prior to the day named for a meeting that will consider a transaction under Chapter 3 (relating to entity transactions) or a fundamental change under Chapter 19 (relating to fundamental changes); or

(2) five days prior to the day named for the meeting in any other case.

(c) Contents.--In the case of a special meeting of shareholders, the notice shall specify the general nature of the business to be transacted, and in all cases the notice shall comply with the express requirements of this subpart. The corporation shall not have a duty to augment the notice.

(d) Alternative authority.--If the secretary or other authorized person neglects or refuses to give notice of a meeting, a person calling the meeting may do so.

(e) Cross reference.--See section 2528 (relating to notice of shareholder meetings).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b)(1).

2013 Amendment. Act 67 amended subsecs. (a) and (b) and added subsecs. (d) and (e).

1990 Amendment. Act 198 amended subsec. (b) and added subsec. (c).



Section 1705 - Waiver of notice

(a) General rule.--Whenever any notice is required to be given under the provisions of this subpart or the articles or bylaws of any business corporation, a waiver thereof which is filed with the secretary of the corporation in record form signed by the person or persons entitled to the notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of the notice. Neither the business to be transacted at, nor the purpose of, a meeting need be specified in the waiver of notice of the meeting.

(b) Waiver by attendance.--Attendance of a person at any meeting shall constitute a waiver of notice of the meeting except where a person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting was not lawfully called or convened.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).



Section 1706 - Modification of proposal contained in notice

Whenever the language of a proposed resolution is included in a written notice of a meeting required to be given under the provisions of this subpart or the articles or bylaws of any business corporation, the meeting considering the resolution may without further notice adopt it with such clarifying or other amendments as do not enlarge its original purpose.



Section 1707 - Exception to requirement of notice

(a) General rule.--Whenever any notice or communication is required to be given to any person under the provisions of this subpart or by the articles or bylaws of any business corporation or by the terms of any agreement or other instrument or as a condition precedent to taking any corporate action and communication with that person is then unlawful, the giving of the notice or communication to that person shall not be required, and there shall not be any duty to apply for a license or other permission to do so. Any action or meeting that is taken or held without notice or communication to that person shall have the same validity as if the notice or communication had been duly given. If the action taken is such as to require the filing of any document with respect thereto under any provision of law or any agreement or other instrument, it shall be sufficient, if such is the fact and if notice or communication is required, to state therein that notice or communication was given to all persons entitled to receive notice or communication except persons with whom communication was unlawful. See section 1701 (relating to applicability of subchapter).

(b) Shareholders without forwarding addresses.--Subsection (a) shall also be applicable to any shareholder with whom the corporation has been unable to communicate for more than 24 consecutive months because communications to the shareholder are returned unclaimed or the shareholder has otherwise failed to provide the corporation with a current address. Whenever the shareholder provides the corporation with a current address, subsection (a) shall cease to be applicable to the shareholder under this subsection.

Cross References. Section 1707 is referred to in section 1701 of this title.



Section 1708 - Use of conference telephone or other electronic technology

(a) Incorporators and directors.--Except as otherwise provided in the bylaws, one or more persons may participate in a meeting of the incorporators or the board of directors of a business corporation by means of conference telephone or other electronic technology by means of which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this section shall constitute presence in person at the meeting.

(b) Shareholders.--Except as otherwise provided in the bylaws, the presence or participation, including voting and taking other action, at a meeting of shareholders or the expression of consent or dissent to corporate action by a shareholder by conference telephone or other electronic means, including, without limitation, the Internet, shall constitute the presence of, or vote or action by, or consent or dissent of the shareholder for the purposes of this subpart.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1709 - Conduct of shareholders meeting

(a) Presiding officer.--There shall be a presiding officer at every meeting of the shareholders. The presiding officer shall be appointed in the manner provided in the bylaws or, in the absence of such provision, by the board of directors. If the bylaws are silent on the appointment of the presiding officer and the board fails to designate a presiding officer, the president shall be the presiding officer.

(b) Authority of the presiding officer.--Except as otherwise provided in the bylaws, the presiding officer shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c) Procedural standard.--Any action by the presiding officer in adopting rules for and in conducting a meeting shall be fair to the shareholders.

(d) Closing of the polls.--The presiding officer shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, nor any revocations or changes thereto, may be accepted.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 1709.



Section 1711 - Alternative provisions

(a) General rule.--Section 1716 (relating to alternative standard) shall not be applicable to any business corporation to which section 1715 (relating to exercise of powers generally) is applicable.

(b) Exceptions.--Section 1715 shall be applicable to:

(1) Any registered corporation described in section 2502(1)(i) (relating to registered corporation status), except a corporation:

(i) the bylaws of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by amendment adopted by the board of directors on or before July 26, 1990, in the case of a corporation that was a registered corporation described in section 2502(1)(i) on April 27, 1990; or

(ii) in any other case, the articles of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted on or before 90 days after the corporation first becomes a registered corporation described in section 2502(1)(i).

(2) Any registered corporation described solely in section 2502(1)(ii), except a corporation:

(i) the bylaws of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by amendment adopted by the board of directors on or before April 27, 1991, in the case of a corporation that was a registered corporation described solely in section 2502(1)(ii) on April 27, 1990; or

(ii) in any other case, the articles of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted on or before one year after the corporation first becomes a registered corporation described in section 2502(1)(ii).

(3) Any business corporation that is not a registered corporation described in section 2502(1), except a corporation:

(i) the bylaws of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by amendment adopted by the board of directors on or before April 27, 1991, in the case of a corporation that was a business corporation on April 27, 1990; or

(ii) in any other case, the articles of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted on or before one year after the corporation first becomes a business corporation.

(c) Transitional provision.--A provision of the articles or bylaws adopted pursuant to section 511(b) (relating to alternative provisions) at a time when the corporation was not a business corporation that provides that section 515 (relating to exercise of powers generally) or corresponding provisions of prior law shall not be applicable to the corporation shall be deemed to provide that section 1715 shall not be applicable to the corporation.

Cross References. Section 1711 is referred to in sections 1715, 1716 of this title.



Section 1712 - Standard of care and justifiable reliance

(a) Directors.--A director of a business corporation shall stand in a fiduciary relation to the corporation and shall perform his duties as a director, including his duties as a member of any committee of the board upon which he may serve, in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In performing his duties, a director shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.

(2) Counsel, public accountants or other persons as to matters which the director reasonably believes to be within the professional or expert competence of such person.

(3) A committee of the board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(b) Effect of actual knowledge.--A director shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted.

(c) Officers.--Except as otherwise provided in the bylaws, an officer shall perform his duties as an officer in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. A person who so performs his duties shall not be liable by reason of having been an officer of the corporation.

Cross References. Section 1712 is referred to in sections 1553, 1715, 1716, 1717, 1732, 3321, 3323, 8943 of this title.



Section 1713 - Personal liability of directors

(a) General rule.--If a bylaw adopted by the shareholders of a business corporation so provides, a director shall not be personally liable, as such, for monetary damages for any action taken unless:

(1) the director has breached or failed to perform the duties of his office under this subchapter; and

(2) the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness.

(b) Exceptions.--Subsection (a) shall not apply to:

(1) the responsibility or liability of a director pursuant to any criminal statute; or

(2) the liability of a director for the payment of taxes pursuant to Federal, State or local law.

(c) Cross reference.--See 42 Pa.C.S. § 8332.5 (relating to corporate representatives).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (b).

Cross References. Section 1713 is referred to in sections 1504, 1505, 1553, 3322, 8943 of this title.



Section 1714 - Notation of dissent

A director of a business corporation who is present at a meeting of its board of directors, or of a committee of the board, at which action on any corporate matter is taken on which the director is generally competent to act, shall be presumed to have assented to the action taken unless his dissent is entered in the minutes of the meeting or unless he files his written dissent to the action with the secretary of the meeting before the adjournment thereof or transmits the dissent in writing to the secretary of the corporation immediately after the adjournment of the meeting. The right to dissent shall not apply to a director who voted in favor of the action. Nothing in this subchapter shall bar a director from asserting that minutes of the meeting incorrectly omitted his dissent if, promptly upon receipt of a copy of such minutes, he notifies the secretary in writing of the asserted omission or inaccuracy.

Cross References. Section 1714 is referred to in section 8943 of this title.



Section 1715 - Exercise of powers generally

(a) General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a business corporation may, in considering the best interests of the corporation, consider to the extent they deem appropriate:

(1) The effects of any action upon any or all groups affected by such action, including shareholders, employees, suppliers, customers and creditors of the corporation, and upon communities in which offices or other establishments of the corporation are located.

(2) The short-term and long-term interests of the corporation, including benefits that may accrue to the corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the corporation.

(3) The resources, intent and conduct (past, stated and potential) of any person seeking to acquire control of the corporation.

(4) All other pertinent factors.

(b) Consideration of interests and factors.--The board of directors, committees of the board and individual directors shall not be required, in considering the best interests of the corporation or the effects of any action, to regard any corporate interest or the interests of any particular group affected by such action as a dominant or controlling interest or factor. The consideration of interests and factors in the manner described in this subsection and in subsection (a) shall not constitute a violation of section 1712 (relating to standard of care and justifiable reliance).

(c) Specific applications.--In exercising the powers vested in the corporation, including, without limitation, those powers pursuant to section 1502 (relating to general powers), and in no way limiting the discretion of the board of directors, committees of the board and individual directors pursuant to subsections (a) and (b), the fiduciary duty of directors shall not be deemed to require them:

(1) to redeem any rights under, or to modify or render inapplicable, any shareholder rights plan, including, but not limited to, a plan adopted pursuant or made subject to section 2513 (relating to disparate treatment of certain persons);

(2) to render inapplicable, or make determinations under, the provisions of Subchapter E (relating to control transactions), F (relating to business combinations), G (relating to control-share acquisitions) or H (relating to disgorgement by certain controlling shareholders following attempts to acquire control) of Chapter 25 or under any other provision of this title relating to or affecting acquisitions or potential or proposed acquisitions of control; or

(3) to act as the board of directors, a committee of the board or an individual director solely because of the effect such action might have on an acquisition or potential or proposed acquisition of control of the corporation or the consideration that might be offered or paid to shareholders in such an acquisition.

(d) Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, any act as the board of directors, a committee of the board or an individual director shall be presumed to be in the best interests of the corporation. In assessing whether the standard set forth in section 1712 has been satisfied, there shall not be any greater obligation to justify, or higher burden of proof with respect to, any act as the board of directors, any committee of the board or any individual director relating to or affecting an acquisition or potential or proposed acquisition of control of the corporation than is applied to any other act as a board of directors, any committee of the board or any individual director. Notwithstanding the preceding provisions of this subsection, any act as the board of directors, a committee of the board or an individual director relating to or affecting an acquisition or potential or proposed acquisition of control to which a majority of the disinterested directors shall have assented shall be presumed to satisfy the standard set forth in section 1712, unless it is proven by clear and convincing evidence that the disinterested directors did not assent to such act in good faith after reasonable investigation.

(e) Definition.--The term "disinterested director" as used in subsection (d) and for no other purpose means:

(1) A director of the corporation other than:

(i) A director who has a direct or indirect financial or other interest in the person acquiring or seeking to acquire control of the corporation or who is an affiliate or associate, as defined in section 2552 (relating to definitions), of, or was nominated or designated as a director by, a person acquiring or seeking to acquire control of the corporation.

(ii) Depending on the specific facts surrounding the director and the act under consideration, an officer or employee or former officer or employee of the corporation.

(2) A person shall not be deemed to be other than a disinterested director solely by reason of any or all of the following:

(i) The ownership by the director of shares of the corporation.

(ii) The receipt as a holder of any class or series of any distribution made to all owners of shares of that class or series.

(iii) The receipt by the director of director's fees or other consideration as a director.

(iv) Any interest the director may have in retaining the status or position of director.

(v) The former business or employment relationship of the director with the corporation.

(vi) Receiving or having the right to receive retirement or deferred compensation from the corporation due to service as a director, officer or employee.

(f) Cross reference.--See section 1711 (relating to alternative provisions).

Cross References. Section 1715 is referred to in sections 1711, 1717, 3321, 8943 of this title.



Section 1716 - Alternative standard

(a) General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a business corporation may, in considering the best interests of the corporation, consider the effects of any action upon employees, upon suppliers and customers of the corporation and upon communities in which offices or other establishments of the corporation are located, and all other pertinent factors. The consideration of those factors shall not constitute a violation of section 1712 (relating to standard of care and justifiable reliance).

(b) Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, actions taken as a director shall be presumed to be in the best interests of the corporation.

(c) Cross reference.--See section 1711 (relating to alternative provisions).

Cross References. Section 1716 is referred to in sections 1711, 1717, 3321, 8943 of this title.



Section 1717 - Limitation on standing

The duty of the board of directors, committees of the board and individual directors under section 1712 (relating to standard of care and justifiable reliance) is solely to the business corporation and may be enforced directly by the corporation or may be enforced by a shareholder, as such, by an action in the right of the corporation, and may not be enforced directly by a shareholder or by any other person or group. Notwithstanding the preceding sentence, sections 1715(a) and (b) (relating to exercise of powers generally) and 1716(a) (relating to alternative standard) do not impose upon the board of directors, committees of the board and individual directors any legal or equitable duties, obligations or liabilities or create any right or cause of action against, or basis for standing to sue, the board of directors, committees of the board and individual directors.



Section 1718 - Inconsistent articles ineffective

Except as otherwise expressly provided in this subchapter, the articles may not contain any provision that relaxes, restricts, is inconsistent with or supersedes any provision of this subchapter. The last sentence of section 1306(b) (relating to other provisions authorized) shall not apply to this subchapter.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 1721 - Board of directors

(a) General rule.--Unless otherwise provided by statute or in a bylaw adopted by the shareholders, all powers enumerated in section 1502 (relating to general powers) and elsewhere in this subpart or otherwise vested by law in a business corporation shall be exercised by or under the authority of, and the business and affairs of every business corporation shall be managed under the direction of, a board of directors. If any such provision is made in the bylaws, the powers and duties conferred or imposed upon the board of directors by this subpart shall be exercised or performed to such extent and by such person or persons as shall be provided in the bylaws. Persons upon whom the liabilities of directors are imposed by this section shall to that extent be entitled to the rights and immunities conferred by or pursuant to this part and other provisions of law upon directors of a corporation.

(b) Cross reference.--See section 2527 (relating to authority of board of directors).

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Liability of Directors. Section 8(b) of Act 36 of 1990 provided that a director shall not be held liable for taking or omitting to take any action permitted by section 2571(b)(2), it being the intention of Act 36 that any such director may exercise absolute discretion in taking or omitting to take any such action.

Cross References. Section 1721 is referred to in sections 1502, 1504 of this title.



Section 1722 - Qualifications of directors

(a) General rule.--Each director of a business corporation shall be a natural person of full age who, unless otherwise restricted in the bylaws, need not be a resident of this Commonwealth or a shareholder of the corporation. Except as otherwise provided in this section, the qualifications of directors may be prescribed in the bylaws.

(b) Cross reference.--See section 3131 (relating to directors).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1723 - Number of directors

(a) General rule.--The board of directors of a business corporation shall consist of one or more members. The number of directors shall be fixed by, or in the manner provided in, the bylaws. If not so fixed, the number of directors shall be the same as that stated in the articles or three if no number is so stated.

(b) Cross reference.--See section 3131 (relating to directors).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1724 - Term of office of directors

(a) General rule.--Each director of a business corporation shall hold office until the expiration of the term for which he was selected and until his successor has been selected and qualified or until his earlier death, resignation or removal. Any director may resign at any time upon written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at such subsequent time as shall be specified in the notice of resignation. Each director shall be selected for the term of office provided in the bylaws, which shall be one year and until his successor has been selected and qualified or until his earlier death, resignation or removal, unless the board is classified as provided by subsection (b). A decrease in the number of directors shall not have the effect of shortening the term of any incumbent director.

(b) Classified board of directors.--Except as otherwise provided in the articles, if the directors are classified in respect of the time for which they shall severally hold office:

(1) Each class shall be as nearly equal in number as possible.

(2) The term of office of at least one class shall expire in each year.

(3) The members of a class shall not be elected for a longer period than four years.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b).

Cross References. Section 1724 is referred to in sections 1725, 1726 of this title.



Section 1725 - Selection of directors

(a) General rule.--Except as otherwise provided in this section, directors of a business corporation, other than those constituting the first board of directors, shall be elected by the shareholders. A bylaw adopted by the shareholders may classify the directors with respect to the shareholders who exercise the power to elect directors.

(b) Vacancies.--

(1) Except as otherwise provided in the bylaws:

(i) Vacancies in the board of directors, including vacancies resulting from an increase in the number of directors, may be filled by a majority vote of the remaining members of the board though less than a quorum, or by a sole remaining director, and each person so selected shall be a director to serve for the balance of the unexpired term unless otherwise restricted in the bylaws.

(ii) When one or more directors resign from the board effective at a future date, the directors then in office, including those who have so resigned, shall have power by the applicable vote to fill the vacancies, the vote thereon to take effect when the resignations become effective.

(2) In the case of a corporation having a board classified as permitted by section 1724(b) (relating to classified board of directors), any director chosen to fill a vacancy, including a vacancy resulting from an increase in the number of directors, shall hold office until the next selection of the class for which such director has been chosen, and until his successor has been selected and qualified or until his earlier death, resignation or removal.

(c) Alternate directors.--If the bylaws so provide, a shareholder or group of shareholders entitled to elect, appoint, designate or otherwise select one or more directors may select an alternate for each director. In the absence of a director from a meeting of the board, his alternate may, in the manner and upon such notice, if any, as may be provided in the bylaws, attend the meeting or execute a written consent and exercise at the meeting or in such consent such of the powers of the absent director as may be specified by, or in the manner provided in, the bylaws. When so exercising the powers of the absent director, the alternate shall be subject in all respects to the provisions of this subpart relating to directors.

(d) Cross references.--See the definition of "shareholder" in section 1103 (relating to definitions) and section 1758(c) (relating to cumulative voting).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsecs. (a), (b) and (d).

Cross References. Section 1725 is referred to in sections 1103, 1504 of this title.



Section 1726 - Removal of directors

(a) Removal by the shareholders.--

(1) Unless otherwise provided in a bylaw adopted by the shareholders, the entire board of directors, or a class of the board where the board is classified with respect to the power to select directors, or any individual director of a business corporation may be removed from office without assigning any cause by the vote of shareholders, or of the holders of a class or series of shares, entitled to elect directors, or the class of directors. In case the board or a class of the board or any one or more directors are so removed, new directors may be elected at the same meeting. Notwithstanding the first sentence of this paragraph, unless otherwise provided in the articles by a specific and unambiguous statement that directors may be removed from office without assigning any cause, the entire board of directors, or any class of the board, or any individual director of a corporation having a board classified as permitted by section 1724(b) (relating to classified board of directors), may be removed from office by vote of the shareholders entitled to vote thereon only for cause, if such classification has been effected in the articles or by a bylaw adopted by the shareholders.

(2) The repeal of a provision of the articles or bylaws prohibiting, or the addition of a provision to the articles or bylaws permitting, the removal by the shareholders of the board, a class of the board or a director without assigning any cause shall not apply to any incumbent director during the balance of the term for which he was selected.

(3) An individual director shall not be removed (unless the entire board or class of the board is removed) from the board of a corporation in which shareholders are entitled to vote cumulatively for the board or a class of the board if sufficient votes are cast against the resolution for his removal which, if cumulatively voted at an annual or other regular election of directors, would be sufficient to elect one or more directors to the board or to the class.

(4) The board of directors may be removed at any time with or without cause by the unanimous vote or consent of shareholders entitled to vote thereon.

(5) The articles may not prohibit the removal of directors by the shareholders for cause.

(b) Removal by the board.--Unless otherwise provided in a bylaw adopted by the shareholders, the board of directors may declare vacant the office of a director who has been judicially declared of unsound mind or who has been convicted of an offense punishable by imprisonment for a term of more than one year or for any other proper cause which the bylaws may specify or if, within 60 days or such other time as the bylaws may specify after notice of his selection, he does not accept the office either in writing or by attending a meeting of the board of directors and fulfill such other requirements of qualification as the bylaws may specify.

(c) Removal by the court.--Upon application of any shareholder or director, the court may remove from office any director in case of fraudulent or dishonest acts, or gross abuse of authority or discretion with reference to the corporation, or for any other proper cause, and may bar from office any director so removed for a period prescribed by the court. The corporation shall be made a party to the action and as a prerequisite to the maintenance of an action under this subsection a shareholder shall comply with Subchapter F (relating to derivative actions).

(d) Effect of reinstatement.--An act of the board done during the period when a director has been suspended or removed for cause shall not be impugned or invalidated if the suspension or removal is thereafter rescinded by the shareholders or by the board or by the final judgment of a court.

(e) Cross reference.--See section 1106(b)(4) (relating to uniform application of subpart).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Feb. 10, 2006, P.L.21, No.6, eff. imd.)

2006 Amendment. Act 6 amended subsec. (a)(1).

1990 Amendment. Act 198 amended subsec. (c) and added subsecs. (a)(5) and (e).

Cross References. Section 1726 is referred to in sections 1106, 1504 of this title.



Section 1727 - Quorum of and action by directors

(a) General rule.--Unless otherwise provided in the bylaws, a majority of the directors in office of a business corporation shall be necessary to constitute a quorum for the transaction of business, and the acts of a majority of the directors present and voting at a meeting at which a quorum is present shall be the acts of the board of directors.

(b) Action by consent.--Unless otherwise restricted in the bylaws, any action required or permitted to be approved at a meeting of the directors may be approved without a meeting if a consent or consents to the action in record form are signed, before, on or after the effective date of the action by all of the directors in office on the date the first consent is signed. The consent or consents must be filed with the minutes of the proceedings of the board of directors.

(June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).



Section 1728 - Interested directors or officers; quorum

(a) General rule.--A contract or transaction between a business corporation and one or more of its directors or officers or between a business corporation and another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise in which one or more of its directors or officers are directors or officers or have a financial or other interest, shall not be void or voidable solely for that reason, or solely because the director or officer is present at or participates in the meeting of the board of directors that authorizes the contract or transaction, or solely because his or their votes are counted for that purpose, if:

(1) the material facts as to the relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors and the board authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors even though the disinterested directors are less than a quorum;

(2) the material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the shareholders entitled to vote thereon and the contract or transaction is specifically approved in good faith by vote of those shareholders; or

(3) the contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified by the board of directors or the shareholders.

(b) Quorum.--Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board that authorizes a contract or transaction specified in subsection (a).

(c) Applicability.--The provisions of this section shall be applicable except as otherwise restricted in the bylaws.

Special Provisions in Appendix. See section 404(b)(1) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 1728 is referred to in sections 1745, 1746 of this title.



Section 1729 - Voting rights of directors

(a) General rule.--Unless otherwise provided in a bylaw adopted by the shareholders, every director of a business corporation shall be entitled to one vote.

(b) Multiple and fractional voting.--Any requirement of this subpart for the presence of or vote or other action by a specified percentage of directors shall be satisfied by the presence of or vote or other action by directors entitled to cast the specified percentage of the votes that all voting directors in office are entitled to cast.

(c) Cross reference.--See section 2526 (relating to voting rights of directors).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added subsec. (c).

Cross References. Section 1729 is referred to in section 1504 of this title.



Section 1730 - Compensation of directors

Except as otherwise restricted in the bylaws, the board of directors of a business corporation shall have the authority to fix the compensation of directors for their services as directors and a director may be a salaried officer of the corporation.

Cross References. Section 1730 is referred to in section 1103 of this title.



Section 1731 - Executive and other committees of the board

(a) Establishment and powers.--Unless otherwise restricted in the bylaws:

(1) The bylaws or the board of directors of a business corporation may establish one or more committees to consist of one or more directors of the corporation.

(2) Any committee, to the extent provided in the resolution of the board of directors or in the bylaws, shall have and may exercise all of the powers and authority of the board of directors except that a committee shall not have any power or authority as to the following:

(i) The submission to shareholders of any action requiring approval of shareholders under this subpart.

(ii) The creation or filling of vacancies in the board of directors.

(iii) The adoption, amendment or repeal of the bylaws.

(iv) The amendment or repeal of any resolution of the board that by its terms is amendable or repealable only by the board.

(v) Action on matters committed by the bylaws or resolution of the board of directors exclusively to another committee of the board.

(3) The board may designate one or more directors as alternate members of any committee who may replace any absent or disqualified member at any meeting of the committee or for the purposes of any written action by the committee. In the absence or disqualification of a member and alternate member or members of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another director to act at the meeting in the place of the absent or disqualified member.

(b) Term.--Each committee of the board shall serve at the pleasure of the board.

(c) Status of committee action.--The term "board of directors" or "board," when used in any provision of this subpart relating to the organization or procedures of or the manner of taking action by the board of directors, shall be construed to include and refer to any executive or other committee of the board. Any provision of this subpart relating or referring to action to be taken by the board of directors or the procedure required therefor shall be satisfied by the taking of corresponding action by a committee of the board of directors to the extent authority to take the action has been delegated to the committee pursuant to this section.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (a)(2).

1992 Amendment. Act 169 amended subsec. (a).

Cross References. Section 1731 is referred to in section 1103 of this title.



Section 1732 - Officers

(a) General rule.--Every business corporation shall have a president, a secretary and a treasurer, or persons who shall act as such, regardless of the name or title by which they may be designated, elected or appointed and may have such other officers and assistant officers as it may authorize from time to time. The bylaws may prescribe special qualifications for the officers. The president and secretary shall be natural persons of full age. The treasurer may be a corporation, but if a natural person shall be of full age. Unless otherwise restricted in the bylaws, it shall not be necessary for the officers to be directors. Any number of offices may be held by the same person. The officers and assistant officers shall be elected or appointed at such time, in such manner and for such terms as may be fixed by or pursuant to the bylaws. Unless otherwise provided by or pursuant to the bylaws, each officer shall hold office for a term of one year and until his successor has been selected and qualified or until his earlier death, resignation or removal. Any officer may resign at any time upon written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at such subsequent time as may be specified in the notice of resignation. The corporation may secure the fidelity of any or all of the officers by bond or otherwise.

(b) Authority.--Unless otherwise provided in the bylaws, all officers of the corporation, as between themselves and the corporation, shall have such authority and perform such duties in the management of the corporation as may be provided by or pursuant to the bylaws or, in the absence of controlling provisions in the bylaws, as may be determined by or pursuant to resolutions or orders of the board of directors.

(c) Cross references.--See sections 1110 (relating to annual report information), 1712(c) (relating to officers) and 3132 (relating to officers).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 repealed former subsec. (c) and added present subsec. (c).



Section 1733 - Removal of officers and agents

Any officer or agent of a business corporation may be removed by the board of directors with or without cause. The removal shall be without prejudice to the contract rights, if any, of any person so removed. Election or appointment of an officer or agent shall not of itself create contract rights.



Section 1741 - Third-party actions

Unless otherwise restricted in its bylaws, a business corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation), by reason of the fact that he is or was a representative of the corporation, or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with the action or proceeding if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action or proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent shall not of itself create a presumption that the person did not act in good faith and in a manner that he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had reasonable cause to believe that his conduct was unlawful.

Cross References. Section 1741 is referred to in sections 1743, 1744 of this title.



Section 1742 - Derivative and corporate actions

Unless otherwise restricted in its bylaws, a business corporation shall have power to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of the action if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation. Indemnification shall not be made under this section in respect of any claim, issue or matter as to which the person has been adjudged to be liable to the corporation unless and only to the extent that the court of common pleas of the judicial district embracing the county in which the registered office of the corporation is located or the court in which the action was brought determines upon application that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses that the court of common pleas or other court deems proper.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended the section heading.

Cross References. Section 1742 is referred to in sections 1743, 1744 of this title.



Section 1743 - Mandatory indemnification

To the extent that a representative of a business corporation has been successful on the merits or otherwise in defense of any action or proceeding referred to in section 1741 (relating to third-party actions) or 1742 (relating to derivative and corporate actions) or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorney fees) actually and reasonably incurred by him in connection therewith.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 1743 is referred to in section 1782 of this title.



Section 1744 - Procedure for effecting indemnification

Unless ordered by a court, any indemnification under section 1741 (relating to third-party actions) or 1742 (relating to derivative and corporate actions) shall be made by the business corporation only as authorized in the specific case upon a determination that indemnification of the representative is proper in the circumstances because he has met the applicable standard of conduct set forth in those sections. The determination shall be made:

(1) by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action or proceeding;

(2) if such a quorum is not obtainable or if obtainable and a majority vote of a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or

(3) by the shareholders.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 1745 - Advancing expenses

Expenses (including attorneys' fees) incurred in defending any action or proceeding referred to in this subchapter may be paid by a business corporation in advance of the final disposition of the action or proceeding upon receipt of an undertaking by or on behalf of the representative to repay the amount if it is ultimately determined that he is not entitled to be indemnified by the corporation as authorized in this subchapter or otherwise. Except as otherwise provided in the bylaws, advancement of expenses shall be authorized by the board of directors. Sections 1728 (relating to interested directors or officers; quorum) and 2538 (relating to approval of transactions with interested shareholders) shall not be applicable to the advancement of expenses under this section.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1746 - Supplementary coverage

(a) General rule.--The indemnification and advancement of expenses provided by, or granted pursuant to, the other sections of this subchapter shall not be deemed exclusive of any other rights to which a person seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of shareholders or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding that office. Section 1728 (relating to interested directors or officers; quorum) and, in the case of a registered corporation, section 2538 (relating to approval of transactions with interested shareholders) shall be applicable to any bylaw, contract or transaction authorized by the directors under this section. A corporation may create a fund of any nature, which may, but need not be, under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under or pursuant to this section or otherwise.

(b) When indemnification is not to be made.--Indemnification pursuant to subsection (a) shall not be made in any case where the act or failure to act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness. The articles may not provide for indemnification in the case of willful misconduct or recklessness.

(c) Grounds.--Indemnification pursuant to subsection (a) under any bylaw, agreement, vote of shareholders or directors or otherwise may be granted for any action taken and may be made whether or not the corporation would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the corporation. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d) Cross references.--(Deleted by amendment).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment. Act 106 amended subsec. (c).

1990 Amendment. Act 198 amended subsecs. (a) and (b) and deleted subsec. (d).



Section 1747 - Power to purchase insurance

Unless otherwise restricted in its bylaws, a business corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against that liability under the provisions of this subchapter. Such insurance is declared to be consistent with the public policy of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1748 - Application to surviving or new corporations

(a) General rule.--Except as provided in subsection (b), for the purposes of this subchapter, references to "the corporation" include all constituent corporations absorbed in a consolidation, merger or division, as well as the surviving or new corporations surviving or resulting therefrom, so that any person who is or was a representative of the constituent, surviving or new corporation, or is or was serving at the request of the constituent, surviving or new corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this subchapter with respect to the surviving or new corporation as he would if he had served the surviving or new corporation in the same capacity.

(b) Divisions.--Notwithstanding subsection (a), the obligations of a dividing corporation to indemnify and advance expenses to its representatives, whether arising under this subchapter or otherwise, may be allocated in a division in the same manner and with the same effect as any other liability of the dividing corporation.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1749 - Application to employee benefit plans

For purposes of this subchapter:

(1) References to "other enterprises" shall include employee benefit plans and references to "serving at the request of the corporation" shall include any service as a representative of the business corporation that imposes duties on, or involves services by, the representative with respect to an employee benefit plan, its participants or beneficiaries.

(2) Excise taxes assessed on a person with respect to an employee benefit plan pursuant to applicable law shall be deemed "fines."

(3) Action with respect to an employee benefit plan taken or omitted in good faith by a representative of the corporation in a manner he reasonably believed to be in the interest of the participants and beneficiaries of the plan shall be deemed to be action in a manner that is not opposed to the best interests of the corporation.



Section 1750 - Duration and extent of coverage

The indemnification and advancement of expenses provided by, or granted pursuant to, this subchapter shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a representative of the corporation and shall inure to the benefit of the heirs and personal representative of that person.



Section 1755 - Time of holding meetings of shareholders

(a) Regular meetings.--The bylaws of a business corporation may provide for the number and the time of meetings of shareholders. Except as otherwise provided in the articles, at least one meeting of the shareholders shall be held in each calendar year for the election of directors at such time as shall be provided in or fixed pursuant to authority granted by the bylaws. Failure to hold the annual or other regular meeting at the designated time shall not work a dissolution of the corporation or affect otherwise valid corporate acts. If the annual or other regular meeting is not called and held within six months after the designated time, any shareholder may call the meeting at any time thereafter.

(b) Special meetings.--Special meetings of the shareholders may be called at any time:

(1) by the board of directors;

(2) unless otherwise provided in the articles, by shareholders entitled to cast at least 20% of the votes that all shareholders are entitled to cast at the particular meeting; or

(3) by such officers or other persons as may be provided in the bylaws.

At any time, upon written request of any person who has called a special meeting, it shall be the duty of the secretary to fix the time of the meeting which, if the meeting is called pursuant to a statutory right, shall be held not more than 60 days after the receipt of the request. If the secretary neglects or refuses to fix the time of the meeting, the person or persons calling the meeting may do so. See section 2521 (relating to call of special meetings of shareholders).

(c) Adjournments.--Adjournments of any regular or special meeting may be taken but any meeting at which directors are to be elected shall be adjourned only from day to day, or for such longer periods not exceeding 15 days each as the shareholders present and entitled to vote shall direct, until the directors have been elected. See section 2522 (relating to adjournment of meetings of shareholders).

(d) Cross reference.--See section 1106(b)(4) (relating to uniform application of subpart).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (a) and added subsec. (d).

Cross References. Section 1755 is referred to in section 1106 of this title.



Section 1756 - Quorum

(a) General rule.--A meeting of shareholders of a business corporation duly called shall not be organized for the transaction of business unless a quorum is present. Unless otherwise provided in a bylaw adopted by the shareholders:

(1) The presence of shareholders entitled to cast at least a majority of the votes that all shareholders are entitled to cast on a particular matter to be acted upon at the meeting shall constitute a quorum for the purposes of consideration and action on the matter.

(2) The shareholders present at a duly organized meeting can continue to do business until adjournment notwithstanding the withdrawal of enough shareholders to leave less than a quorum.

(3) If a meeting cannot be organized because a quorum has not attended, those present may, except as otherwise provided in this subpart, adjourn the meeting to such time and place as they may determine.

(4) If a proxy casts a vote or takes other action on behalf of a shareholder on any issue other than a procedural motion considered at a meeting of shareholders, the shareholder shall be deemed to be present during the entire meeting for purposes of determining whether a quorum is present for consideration of any other issue.

(b) Exceptions.--Unless otherwise provided in a bylaw adopted by the shareholders, those shareholders entitled to vote who attend a meeting of shareholders:

(1) At which directors are to be elected that has been previously adjourned for lack of a quorum, although less than a quorum as fixed in this section or in the bylaws, shall nevertheless constitute a quorum for the purpose of electing directors.

(2) That has been previously adjourned for one or more periods aggregating at least 15 days because of an absence of a quorum, although less than a quorum as fixed in this section or in the bylaws, shall nevertheless constitute a quorum for the purpose of acting upon any matter set forth in the notice of the meeting if the notice states that those shareholders who attend the adjourned meeting shall nevertheless constitute a quorum for the purpose of acting upon the matter.

(c) Cross references.--See sections 2523 (relating to quorum at shareholder meetings) and 3134 (relating to quorum at shareholder or member meetings).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a)(4).

1992 Amendment. Act 169 amended subsec. (b).

1990 Amendment. Act 198 amended subsec. (c).

Cross References. Section 1756 is referred to in sections 1504, 2523, 3134 of this title.



Section 1757 - Action by shareholders

(a) General rule.--Except as otherwise provided in this title or in a bylaw adopted by the shareholders, whenever any corporate action is to be taken by vote of the shareholders of a business corporation, it shall be authorized upon receiving the affirmative vote of a majority of the votes cast by all shareholders entitled to vote thereon and, if any shareholders are entitled to vote thereon as a class, upon receiving the affirmative vote of a majority of the votes cast by the shareholders entitled to vote as a class.

(b) Changes in required vote.--Whenever a provision of this title requires a specified number or percentage of votes of shareholders or of a class of shareholders for the taking of any action, a business corporation may prescribe in a bylaw adopted by the shareholders that a higher number or percentage of votes shall be required for the action. See sections 1504(d) (relating to amendment of voting provisions) and 1914(e) (relating to amendment of voting provisions).

(c) Expenses.--Unless otherwise restricted in the articles, the corporation shall pay the reasonable expenses of solicitation of votes, proxies or consents of shareholders by or on behalf of the board of directors or its nominees for election to the board, including solicitation by professional proxy solicitors and otherwise, and may pay the reasonable expenses of a solicitation by or on behalf of other persons.

(d) Cross reference.--See section 321 (relating to approval by business corporation).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (a) and (b) and added subsec. (d).

Cross References. Section 1757 is referred to in sections 321, 1504 of this title.



Section 1758 - Voting rights of shareholders

(a) General rule.--Unless otherwise provided in the articles, every shareholder of a business corporation shall be entitled to one vote for every share standing in his name on the books of the corporation. The articles may restrict the number of votes that a single holder or beneficial owner, or such a group of holders or owners as the bylaws may define, of shares of any class or series may directly or indirectly cast in the aggregate for the election of directors or on any other matter coming before the shareholders on the basis of any facts or circumstances that are not manifestly unreasonable, including without limitation:

(1) the number of shares of any class or series held by such single holder or beneficial owner or group of holders or owners; or

(2) the length of time shares of any class or series have been held by such single holder or beneficial owner or group of holders or owners.

(b) Procedures for election of directors.--Unless otherwise restricted in the bylaws, in elections for directors, voting need not be by ballot unless required by vote of the shareholders before the voting for election of directors begins. The candidates for election as directors receiving the highest number of votes from each class or group of classes, if any, entitled to elect directors separately up to the number of directors to be elected by the class or group of classes shall be elected. If at any meeting of shareholders, directors of more than one class are to be elected, each class of directors shall be elected in a separate election.

(c) Cumulative voting.--

(1) Except as otherwise provided in paragraph (2) or in the articles, in each election of directors every shareholder entitled to vote shall have the right to multiply the number of votes to which he may be entitled by the total number of directors to be elected in the same election by the holders of the class or classes of shares of which his shares are a part and he may cast the whole number of his votes for one candidate or he may distribute them among any two or more candidates.

(2) The shareholders of a corporation not incorporated under the Business Corporation Law of 1933 or this subpart, the shareholders of which were not entitled to cumulate their votes for the election of directors at the date the corporation became subject to the provisions of the Business Corporation Law of 1933 or became or becomes subject to the provisions of this subpart, shall be entitled so to cumulate their votes only if and to the extent its articles so provide.

(d) Redeemable shares.--Unless otherwise provided in the articles, redeemable shares that have been called for redemption shall not be entitled to vote on any matter and shall not be deemed outstanding shares after written notice has been mailed to holders thereof that the shares have been called for redemption and that a sum sufficient to redeem the shares has been deposited with a specified financial institution with irrevocable instruction and authority to pay the redemption price to the holders of the shares on the redemption date, in the case of uncertificated shares, or upon surrender of certificates therefor in the case of certificated shares, and the sum has been so deposited.

(e) Advance notice of nominations and other business.--If the bylaws provide a fair and reasonable procedure for the nomination of candidates for election as directors, only candidates who have been duly nominated in accordance therewith shall be eligible for election. If the bylaws impose a fair and reasonable requirement of advance notice of proposals to be made by a shareholder at the annual meeting of the shareholders, only proposals for which advance notice has been properly given may be acted upon at the meeting.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (b) and added subsec. (e).

1990 Amendment. Act 198 amended subsecs. (a) and (b).

Cross References. Section 1758 is referred to in sections 1106, 1725 of this title.



Section 1759 - Voting and other action by proxy

(a) General rule.--

(1) Every shareholder entitled to vote at a meeting of shareholders or to express consent or dissent to corporate action without a meeting may authorize another person to act for him by proxy.

(2) The vote or other action on behalf of a shareholder at a meeting of shareholders, or the expression of consent or dissent to corporate action, by a proxy of a shareholder shall constitute the vote or action by, or consent or dissent of the shareholder for the purposes of this subpart.

(3) Where two or more proxies of a shareholder are present, the corporation shall, unless otherwise expressly provided in the proxy, accept as the vote or other action of all shares represented thereby the vote cast or other action taken by a majority of them and, if a majority of the proxies cannot agree whether the shares represented shall be voted or upon the manner of voting the shares or taking the other action, the voting of the shares or right to take other action shall be divided equally among those persons.

(b) Execution and filing.--Every proxy shall be executed or authenticated by the shareholder or by his duly authorized attorney-in-fact and filed with or transmitted to the secretary of the corporation or its designated agent. A shareholder or his duly authorized attorney-in-fact may execute or authenticate a writing or transmit an electronic message authorizing another person to act for him by proxy. A telegram, telex, cablegram, datagram, e-mail, Internet communication or other means of electronic transmission from a shareholder or attorney-in-fact, or a photographic, facsimile or similar reproduction of a writing executed by a shareholder or attorney-in-fact:

(1) may be treated as properly executed or authenticated for purposes of this subsection; and

(2) shall be so treated if it sets forth or utilizes a confidential and unique identification number or other mark furnished by the corporation to the shareholder for the purposes of a particular meeting or transaction.

(c) Revocation.--A proxy, unless coupled with an interest, shall be revocable at will, notwithstanding any other agreement or any provision in the proxy to the contrary, but the revocation of a proxy shall not be effective until notice thereof has been given to the secretary of the corporation or its designated agent in writing or by electronic transmission. An unrevoked proxy shall not be valid after three years from the date of its signature, authentication or transmission unless a longer time is expressly provided therein. A proxy shall not be revoked by the death or incapacity of the maker unless, before the vote is counted or the authority is exercised, notice in record form of the death or incapacity is given to the secretary of the corporation or its designated agent.

(d) Proxy coupled with an interest.--As used in this section, the term "proxy coupled with an interest" includes:

(1) a vote pooling or similar arrangement among shareholders;

(2) an agreement permitted by section 1768(b) (relating to other agreements); and

(3) an unrevoked proxy in favor of an existing or potential creditor of a shareholder.

A proxy may be made irrevocable regardless of whether the interest with which it is coupled is an interest in the share itself or an interest in the corporation generally.

(e) Cross references.--See sections 1702 (relating to manner of giving notice) and 3135 (relating to proxies of members of mutual insurance companies).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsecs. (a), (c) and (e).

2001 Amendment. Act 34 amended subsecs. (b) and (c).

1990 Amendment. Act 198 amended subsec. (b), relettered part of subsec. (b) to subsec. (c), relettered former subsec. (c) to subsec. (d) and added subsec. (e).



Section 1760 - Voting by fiduciaries and pledgees

Shares of a business corporation standing in the name of a trustee or other fiduciary and shares held by an assignee for the benefit of creditors or by a receiver may be voted by the trustee, fiduciary, assignee or receiver. A shareholder whose shares are pledged shall be entitled to vote the shares until the shares have been transferred into the name of the pledgee, or a nominee of the pledgee, but nothing in this section shall affect the validity of a proxy given to a pledgee or nominee.



Section 1761 - Voting by joint holders of shares

(a) General rule.--Where shares of a business corporation are held jointly or as tenants in common by two or more persons, as fiduciaries or otherwise:

(1) if only one or more of such persons is present in person or by proxy, all of the shares standing in the names of such persons shall be deemed to be represented for the purpose of determining a quorum and the corporation shall accept as the vote of all the shares the vote cast by him or a majority of them; and

(2) if the persons are equally divided upon whether the shares held by them shall be voted or upon the manner of voting the shares, the voting of the shares shall be divided equally among the persons without prejudice to the rights of the joint owners or the beneficial owners thereof among themselves.

(b) Exception.--If there has been filed with the secretary of the corporation a copy, certified by an attorney at law to be correct, of the relevant portions of the agreement under which the shares are held or the instrument by which the trust or estate was created or the order of court appointing them or of an order of court directing the voting of the shares, the persons specified as having such voting power in the latest document so filed, and only those persons, shall be entitled to vote the shares but only in accordance therewith.



Section 1762 - Voting by corporations

(a) Voting in business corporation matters.--Any other domestic or foreign corporation for profit or not-for-profit that is a shareholder of a business corporation may vote by any of its officers or agents, or by proxy appointed by any officer or agent, unless some other person, by resolution of the board of directors of the other corporation or a provision of its articles or bylaws, a copy of which resolution or provision certified to be correct by one of its officers has been filed with the secretary of the business corporation, is appointed its general or special proxy in which case that person shall be entitled to vote the shares.

(b) Voting by business corporations.--Shares of or memberships in a domestic or foreign corporation for profit or not-for-profit other than a business corporation, standing in the name of a shareholder or member that is a business corporation, may be voted by the persons and in the manner provided for in the case of business corporations by subsection (a) unless the laws of the jurisdiction in which the issuer of the shares or memberships is incorporated require the shares or memberships to be voted by some other person or persons or in some other manner in which case, to the extent that those laws are inconsistent herewith, this subsection shall not apply.

(c) Controlled shares.--Shares of a business corporation owned, directly or indirectly, by it and controlled, directly or indirectly, by the board of directors of the corporation, as such, shall not be voted at any meeting and shall not be counted in determining the total number of outstanding shares for voting purposes at any given time.



Section 1763 - Determination of shareholders of record

(a) Fixing record date.--Unless otherwise restricted in the bylaws, the board of directors of a business corporation may fix a time prior to the date of any meeting of shareholders as a record date for the determination of the shareholders entitled to notice of, or to vote at, the meeting, which time, except in the case of an adjourned meeting, shall be not more than 90 days prior to the date of the meeting of shareholders. Only shareholders of record on the date fixed shall be so entitled notwithstanding any transfer of shares on the books of the corporation after any record date fixed as provided in this subsection. Unless otherwise provided in the bylaws, the board of directors may similarly fix a record date for the determination of shareholders of record for any other purpose. When a determination of shareholders of record has been made as provided in this section for purposes of a meeting, the determination shall apply to any adjournment thereof unless otherwise restricted in the bylaws or unless the board fixes a new record date for the adjourned meeting.

(b) Determination when a record date is not fixed.--Unless otherwise provided in the bylaws, if a record date is not fixed:

(1) The record date for determining shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of business on the day next preceding the day on which notice is given or, if notice is waived, at the close of business on the day immediately preceding the day on which the meeting is held.

(2) The record date for determining shareholders entitled to:

(i) express consent or dissent to corporate action in writing without a meeting, when prior action by the board of directors is not necessary;

(ii) call a special meeting of the shareholders; or

(iii) propose an amendment of the articles;

shall be at the close of business on the day on which the first written consent or dissent, request for a special meeting or petition proposing an amendment of the articles is filed with the secretary of the corporation.

(3) The record date for determining shareholders for any other purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto.

(c) Certification by nominee.--If the bylaws so provide, the board of directors may adopt a procedure whereby a shareholder of the corporation may certify in writing to the corporation that all or a portion of the shares registered in the name of the shareholder are held for the account of a specified person or persons. The resolution of the board may set forth:

(1) The classification of shareholder who may certify.

(2) The purpose or purposes for which the certification may be made.

(3) The form of certification and information to be contained therein.

(4) If the certification is with respect to a record date, the time after the record date within which the certification must be received by the corporation.

(5) Such other provisions with respect to the procedure as are deemed necessary or desirable.

Upon receipt by the corporation of a certification complying with the procedure, the persons specified in the certification shall be deemed, for the purposes set forth in the certification, to be the holders of record of the number of shares specified in place of the shareholder making the certification.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b)(2).

Cross References. Section 1763 is referred to in sections 1508, 1571, 2565, 4102 of this title.



Section 1764 - Voting lists

(a) General rule.--The officer or agent having charge of the transfer books for shares of a business corporation shall make a complete list of the shareholders entitled to vote at any meeting of shareholders, arranged in alphabetical order, with the address of and the number of shares held by each. This section does not require the corporation to include electronic mail addresses or other electronic contact information on the list. The list shall be produced and kept open at the time and place of each meeting of shareholders of a nonregistered corporation held at a geographic location and shall be subject to the inspection of any shareholder during the whole time of the meeting for the purposes thereof. See section 2529 (relating to voting lists).

(b) Effect of list.--Failure to comply with the requirements of this section shall not affect the validity of any action taken at a meeting prior to a demand at the meeting by any shareholder entitled to vote thereat to examine the list. The original share register or transfer book, or a duplicate thereof kept in this Commonwealth, shall be prima facie evidence as to who are the shareholders entitled to examine the list or share register or transfer book or to vote at any meeting of shareholders.

(c) Electronic meetings.--If a meeting of shareholders of a nonregistered corporation is not held at a geographic location, the corporation shall make the list of shareholders required by subsection (a) available in a reasonably accessible manner.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a) and added subsec. (c).



Section 1765 - Judges of election

(a) General rule.--Unless otherwise provided in a bylaw adopted by the shareholders:

(1) Appointment.--In advance of any meeting of shareholders of a business corporation, the board of directors may appoint judges of election, who need not be shareholders, to act at the meeting or any adjournment thereof. If judges of election are not so appointed, the presiding officer of the meeting may, and on the request of any shareholder shall, appoint judges of election at the meeting. The number of judges shall be one or three. A person who is a candidate for office to be filled at the meeting shall not act as a judge.

(2) Vacancies.--In case any person appointed as a judge fails to appear or fails or refuses to act, the vacancy may be filled by appointment made by the board of directors in advance of the convening of the meeting or at the meeting by the presiding officer thereof.

(3) Duties.--The judges of election shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the authenticity, validity and effect of proxies, receive votes or ballots, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes, determine the result and do such acts as may be proper to conduct the election or vote with fairness to all shareholders. The judges of election shall perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practical. If there are three judges of election, the decision, act or certificate of a majority shall be effective in all respects as the decision, act or certificate of all.

(4) Report.--On request of the presiding officer of the meeting, or of any shareholder, the judges shall make a report in writing of any challenge or question or matter determined by them, and execute a certificate of any fact found by them. Any report or certificate made by them shall be prima facie evidence of the facts stated therein.

(b) Cross reference.--See section 3136 (relating to judges of election).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References. Section 1765 is referred to in sections 1504, 3136 of this title.



Section 1766 - Consent of shareholders in lieu of meeting

(a) Unanimous consent.--Unless otherwise restricted in the bylaws, any action required or permitted to be taken at a meeting of the shareholders or of a class of shareholders of a business corporation may be taken without a meeting if a consent or consents to the action in record form are signed, before, on or after the effective date of the action by all of the shareholders who would be entitled to vote at a meeting for such purpose. The consent or consents must be filed with the minutes of the proceedings of the shareholders.

(b) Partial consent.--If the bylaws so provide, any action required or permitted to be taken at a meeting of the shareholders or of a class of shareholders may be taken without a meeting upon the signed consent of shareholders who would have been entitled to cast the minimum number of votes that would be necessary to authorize the action at a meeting at which all shareholders entitled to vote thereon were present and voting. The consents shall be filed in record form with the minutes of the proceedings of the shareholders.

(c) Effectiveness of action by partial consent.--An action taken pursuant to subsection (b) to approve a transaction under Chapter 3 (relating to entity transactions) shall not become effective until after at least ten days' notice of the action has been given to each shareholder entitled to vote thereon who has not consented thereto. Any other action may become effective immediately, but prompt notice that the action has been taken shall be given to each shareholder entitled to vote thereon that has not consented. This subsection may not be relaxed by any provision of the articles.

(d) Cross references.--See sections 1702 (relating to manner of giving notice) and 2524 (relating to consent of shareholders in lieu of meeting).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (c).

2013 Amendment. Act 67 amended subsecs. (a), (b) and (d).

2001 Amendment. Act 34 amended subsecs. (b) and (c).

Cross References. Section 1766 is referred to in section 1504 of this title.



Section 1767 - Appointment of custodian of corporation on deadlock or other cause

(a) General rule.--Except as provided in subsection (b), upon application of any shareholder, the court may appoint one or more persons to be custodians of and for any business corporation when it is made to appear that:

(1) at any meeting for the election of directors, the shareholders are so divided that they have failed to elect successors to directors whose terms have expired or would have expired upon the qualification of their successors;

(2) in the case of a closely held corporation, the directors or those in control of the corporation have acted illegally, oppressively or fraudulently toward one or more holders or owners of 5% or more of the outstanding shares of any class of the corporation in their capacities as shareholders, directors, officers or employees; or

(3) the conditions specified in section 1981(a)(1), (2) or (3) (relating to proceedings upon application of shareholder or director), other than that it is beneficial to the interests of the shareholders that the corporation be wound up and dissolved, exist with respect to the corporation.

(b) Exceptions.--

(1) The court shall not appoint a custodian to resolve a deadlock if the shareholders by agreement or otherwise have provided for the appointment of a provisional director or other means for the resolution of the deadlock, but the court shall enforce the remedy so provided if appropriate.

(2) Subsection (a)(2) shall not be applicable:

(i) to a corporation that has at the time a person holding or owning 5% or more of the outstanding shares of any class of the corporation that is:

(A) a registered corporation or a foreign corporation for profit described in section 4102(b) (relating to registered corporation exclusions); or

(B) a person (other than a natural person) that is engaged principally in the business of making equity investments in other businesses; or

(ii) with respect to any matter involving a person described in subparagraph (i) that is or was a holder or owner of shares of the corporation.

(c) Power and title of custodian.--A custodian appointed under this section shall have all the power and title of a receiver appointed under Subchapter G of Chapter 19 (relating to involuntary liquidation and dissolution), but the authority of the custodian shall be to continue the business of the corporation and not to liquidate its affairs and distribute its assets except when the court shall otherwise order.

(d) Contrary provisions of the articles.--

(1) The articles may not contain a provision that varies or is otherwise inconsistent with subsection (b)(2).

(2) A provision of the articles that varies or is otherwise inconsistent with any provision of this section shall not be effective unless it is included in the original articles or in an amendment adopted by the affirmative vote of all shareholders of the corporation whether or not otherwise entitled to vote thereon.

(e) Cross references.--See sections 2525 (relating to appointment of custodian) and 3137 (relating to appointment of custodian).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsecs. (a) intro. par. and (3) and (b) and added subsecs. (d) and (e).

Cross References. Section 1767 is referred to in sections 2333, 2334, 2525, 3137 of this title.



Section 1768 - Voting trusts and other agreements among shareholders

(a) Voting trusts.--One or more shareholders of any business corporation may, by agreement in writing, transfer all or part of their shares to any person for the purpose of vesting in the transferee voting or other rights pertaining to the shares upon the terms and conditions and for the period stated in the agreement.

(b) Other agreements.--Agreements among shareholders, or among or between the corporation and one or more shareholders, regarding the voting of their shares shall be valid and enforceable in accordance with their terms.

Cross References. Section 1768 is referred to in sections 1759, 9501 of this title.



Section 1769 - Minors as securityholders

(a) General rule.--A business corporation may treat a minor who holds shares or obligations of the corporation as having capacity to receive and to empower others to receive dividends, interest, principal and other payments or distributions, to vote or express consent or dissent and to make elections and exercise rights relating to such shares or obligations unless, in the case of payments or distributions on shares, the corporate officer responsible for maintaining the list of shareholders or the transfer agent of the corporation or, in the case of payments or distributions on obligations, the treasurer or paying officer or agent has received written notice that the holder is a minor.

(b) Disaffirmance limited.--A minor who holds shares or obligations of a corporation and who has received or who has empowered others to receive dividends, interest, principal and other payments or distributions, voted or expressed consent or dissent or made an election or exercised a right relating to the shares or obligations shall have no right thereafter to disaffirm or avoid, as against the corporation, any such act on his part.

(c) Other statutes unaffected.--This section does not limit any other statute that authorizes any corporation to deal with a minor or limits the right of a minor to disaffirm his acts.



Section 1770 - Interested shareholders (Repealed)

1990 Repeal. Section 1770 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 1781 - Derivative action

(a) General rule.--Subject to section 1782 (relating to eligible shareholder plaintiffs and security for costs) and subsection (b), a plaintiff may maintain a derivative action to enforce a right of a business corporation only if:

(1) the plaintiff first makes a demand on the corporation or the board of directors requesting that it cause the corporation to bring an action to enforce the right, and:

(i) if a special litigation committee is not appointed under section 1783 (relating to special litigation committee), the corporation does not bring the action within a reasonable time; or

(ii) if a special litigation committee is appointed under section 1783, a determination is made:

(A) under section 1783(e)(1) that the corporation not object to the action; or

(B) under section 1783(e)(5)(i) that the plaintiff continue the action;

(2) demand is excused under subsection (b);

(3) the action is maintained for the limited purpose of seeking court review under section 1783(f); or

(4) the court has allowed the action to continue under the control of the plaintiff under section 1783(f)(3)(ii).

(b) Prior demand excused.--

(1) A demand under subsection (a)(1) is excused only if the plaintiff makes a specific showing that immediate and irreparable harm to the business corporation would otherwise result.

(2) If demand is excused under paragraph (1), demand shall be made promptly upon commencement of the action.

(c) Contents of demand.--A demand under this section must be in record form and give notice with reasonable specificity of the essential facts relied upon to support each of the claims made in the demand.

(d) Additional claims.--If a derivative action is commenced after a demand has been made under this section and includes a claim that was not fairly subsumed under the demand, a new demand must be made with respect to that claim. The new demand shall not relate back to the date of the original demand for purposes of subsection (e).

(e) Statute of limitations.--The making of a demand tolls any applicable statute of limitations with respect to a claim asserted in the demand until the earlier of the date:

(1) the plaintiff making the demand is notified either:

(i) that the board of directors has decided not to bring an action and not to appoint a special litigation committee; or

(ii) of a determination under section 1783(e) after the appointment of a special litigation committee under section 1783; or

(2) the plaintiff commences an action asserting the claim.

(f) Certain provisions of articles ineffective.--This section may not be relaxed by any provision of the articles.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)



Section 1782 - Eligible shareholder plaintiffs and security for costs

(a) General rule.--Except as provided in subsection (b), in any action or proceeding brought to enforce a secondary right on the part of one or more shareholders of a business corporation against any present or former officer or director of the corporation because the corporation refuses to enforce rights that may properly be asserted by it, each plaintiff must aver and it must be made to appear that each plaintiff was a shareholder of the corporation or owner of a beneficial interest in the shares at the time of the transaction of which he complains, or that his shares or beneficial interest in the shares devolved upon him by operation of law from a person who was a shareholder or owner of a beneficial interest in the shares at that time.

(b) Exception.--Any shareholder or person beneficially interested in shares of the corporation who, except for the provisions of subsection (a), would be entitled to maintain the action or proceeding and who does not meet such requirements may, nevertheless in the discretion of the court, be allowed to maintain the action or proceeding on preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, that there is a strong prima facie case in favor of the claim asserted on behalf of the corporation and that without the action serious injustice will result.

(c) Security for costs.--In any action or proceeding instituted or maintained by holders or owners of less than 5% of the outstanding shares of any class of the corporation, unless the shares held or owned by the holders or owners have an aggregate fair market value in excess of $200,000, the corporation in whose right the action or proceeding is brought shall be entitled at any stage of the proceedings to require the plaintiffs to give security for the reasonable expenses, including attorneys' fees, that may be incurred by the corporation in connection therewith or for which it may become liable pursuant to section 1743 (relating to mandatory indemnification) (but only insofar as relates to actions by or in the right of the corporation) to which security the corporation shall have recourse in such amount as the court determines upon the termination of the action or proceeding. The amount of security may, from time to time, be increased or decreased in the discretion of the court upon showing that the security provided has or is likely to become inadequate or excessive. The security may be denied or limited by the court if the court finds after an evidentiary hearing that undue hardship on plaintiffs and serious injustice would result.

(d) Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended the section hdg. and subsec. (c).

Suspension by Court Rule. Section 1782(a) and (b) were suspended by Pennsylvania Rule of Civil Procedure No. 1506(e), amended April 12, 1999, insofar as inconsistent with Rule No. 1506 relating to stockholder's derivative action. Rule No. 1506(e) further provided that section 1782(c) and (d) shall not be deemed suspended or affected by Rule No. 1506.

Cross References. Section 1782 is referred to in sections 1781, 4146 of this title.



Section 1783 - Special litigation committee

(a) General rule.--If a business corporation or the board of directors receives a demand to bring an action to enforce a right of the corporation, or if a derivative action is commenced before demand has been made on the corporation or the board, the board may appoint a special litigation committee to investigate the claims asserted in the demand or action and to determine on behalf of the corporation or recommend to the board whether pursuing any of the claims asserted is in the best interests of the corporation. The corporation shall send a notice in record form to the plaintiff promptly after the appointment of a committee under this section notifying the plaintiff that a committee has been appointed and identifying by name the members of the committee. A committee may not be appointed under this section if every shareholder of the corporation is also a director of the corporation.

(b) Discovery stay.--If the board of directors appoints a special litigation committee and an action is commenced before a determination has been made under subsection (e):

(1) On motion by the committee made in the name of the business corporation, the court shall stay discovery for the time reasonably necessary to permit the committee to complete its investigation, except for good cause shown.

(2) The time for the defendants to plead shall be tolled until the process provided for under subsection (f) has been completed.

(c) Composition of committee.--A special litigation committee shall be composed of two or more individuals who:

(1) are not interested in the claims asserted in the demand or action;

(2) are capable as a group of objective judgment in the circumstances; and

(3) may, but need not, be shareholders or directors.

(d) Appointment of committee.--A special litigation committee may be appointed:

(1) by a majority of the directors not named as actual or potential parties in the demand or action; or

(2) if all the directors are named as actual or potential parties in the demand or action, by a majority of the directors so named.

(e) Determination.--After appropriate investigation by a special litigation committee, the committee or the board of directors may determine that it is in the best interests of the business corporation that:

(1) an action based on some or all of the claims asserted in the demand not be brought by the corporation but that the corporation not object to an action being brought by the party that made the demand;

(2) an action based on some or all of the claims asserted in the demand be brought by the corporation;

(3) some or all of the claims asserted in the demand be settled on terms approved by the committee;

(4) an action not be brought based on any of the claims asserted in the demand;

(5) an action already commenced continue under the control of:

(i) the plaintiff;

(ii) the corporation; or

(iii) the committee;

(6) some or all the claims asserted in an action already commenced be settled on terms approved by the committee; or

(7) an action already commenced be dismissed.

(f) Court review and action.--If a special litigation committee is appointed and a derivative action is commenced either before or after a determination is made under subsection (e):

(1) The business corporation shall file with the court after a determination is made under subsection (e) a statement of the determination and a report of the committee supporting the determination. The corporation shall serve each party with a copy of the determination and report. If the corporation moves to file the report under seal, the report shall be served on the parties subject to an appropriate stipulation agreed to by the parties or a protective order issued by the court.

(2) The corporation shall file with the court a motion, pleading or notice consistent with the determination under subsection (e).

(3) If the determination is one described in subsection (e)(2), (3), (4), (5)(ii), (6) or (7), the court shall determine whether the members of the committee met the qualifications required under subsection (c)(1) and (2) and whether the committee conducted its investigation and made its recommendation in good faith, independently and with reasonable care. If the court finds that the members of the committee met the qualifications required under subsection (c)(1) and (2) and that the committee acted in good faith, independently and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall:

(i) dissolve any stay of discovery entered under subsection (b);

(ii) allow the action to continue under the control of the plaintiff; and

(iii) permit the defendants to file preliminary objections, other appropriate pleadings and motions.

(g) Certain provisions of articles ineffective.--The provisions of this section may not be varied by the articles.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added section 1783.

Cross References. Section 1783 is referred to in section 1781 of this title.



Section 1784 - Proceeds and expenses

(a) Proceeds.--Except as provided in subsection (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise or settlement, belong to the business corporation and not to the plaintiff; and

(2) if the plaintiff or its counsel receives any proceeds, the proceeds shall be remitted immediately to the corporation.

(b) Expenses.--If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney fees and costs, from the recovery of the business corporation, but in no event shall the attorney fees awarded exceed a reasonable proportion of the value of the relief, including nonpecuniary relief, obtained by the plaintiff for the corporation.

(c) Certain provisions of articles ineffective.--This section may not be relaxed by any provision of the articles.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added section 1784.



Section 1791 - Corporate action subject to subchapter

(a) General rule.--This subchapter shall apply to and the term "corporate action" in this subchapter shall mean any of the following actions:

(1) The election, appointment, designation or other selection and the suspension or removal of directors or officers of a business corporation.

(2) The taking of any action on any matter that is required under this subpart or under any other provision of law to be, or that under the bylaws may be, submitted for action to the shareholders, directors or officers of a business corporation.

(b) Cross reference.--See section 3138 (relating to judicial supervision of corporate action).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References. Section 1791 is referred to in section 4102 of this title.



Section 1792 - Proceedings prior to corporate action

(a) General rule.--Where under applicable law or the bylaws of a business corporation there has been a failure to hold a meeting to take corporate action and the failure has continued for 30 days after the date designated or appropriate therefor, the court may summarily order a meeting to be held upon the application of any person entitled, either alone or in conjunction with other persons similarly seeking relief under this section, to call a meeting to consider the corporate action in issue.

(b) Conduct of meeting.--The court may determine the right to vote at the meeting of persons claiming that right, may appoint a master to hold the meeting under such orders and powers as the court deems proper and may take such action as may be required to give due notice of the meeting and to convene and conduct the meeting in the interests of justice.

(c) Cross reference.--See section 3138 (relating to judicial supervision of corporate action).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (c).

Cross References. Section 1792 is referred to in section 1793 of this title.



Section 1793 - Review of contested corporate action

(a) General rule.--Upon application of any person aggrieved by any corporate action, the court may hear and determine the validity of the corporate action.

(b) Powers and procedures.--The court may make such orders in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the corporation and other relevant evidence that may relate to the issue. The court shall provide for notice of the pendency of the proceedings under this section to all persons affected thereby. If it is determined that no valid corporate action has been taken, the court may order a meeting to be held in accordance with section 1792 (relating to proceedings prior to corporate action).

(c) Cross reference.--See section 3138 (relating to judicial supervision of corporate action).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (c).






Chapter 19 - Fundamental Changes

Chapter Notes

Enactment. Chapter 19 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 19 is referred to in sections 1103, 1306, 1502, 1704, 2336 of this title.

Cross References. Subchapter B is referred to in sections 321, 2104, 2105, 2332, 2538, 2704, 2904, 2906, 7104, 7105 of this title.

Cross References. Subchapter C is referred to in sections 2538, 7723 of this title.

Cross References. Subchapter F is referred to in sections 1551, 1932, 2126, 2337, 2538, 5930 of this title.

Cross References. Subchapter G is referred to in sections 1767, 1932, 1976, 1979, 2333, 2334, 5930 of this title.

Cross References. Subchapter H is referred to in sections 1551, 1972, 1974, 1977, 1978, 1985 of this title.



Section 1901 - Omission of certain provisions from filed plans (Deleted by amendment)

2014 Amendment. Section 1901 was deleted by amendment October 22, 2014, P.L.2640, No.172 effective July 1, 2015.



Section 1902 - Statement of termination

(a) General rule.--If articles of amendment have been filed in the department prior to the termination of the amendment pursuant to provisions therefor set forth in the resolution or petition relating to the amendment, the termination shall not be effective unless the corporation shall, prior to the time the amendment is to become effective, file in the department a statement of termination. The statement of termination shall be signed by the corporation that filed the amendment and shall set forth:

(1) A copy of the articles of amendment.

(2) A statement that the amendment has been terminated in accordance with the provisions therefor set forth therein.

(b) Cross references.--See sections 134 (relating to docketing statement) and 138 (relating to statement of correction).

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (a).

Cross References. Section 1902 is referred to in sections 1522, 1914 of this title.



Section 1903 - Bankruptcy or insolvency proceedings

(a) General rule.--Whenever a business corporation is insolvent or in financial difficulty, the board of directors may, by resolution and without the consent of the shareholders, authorize and designate the officers of the corporation to execute a deed of assignment for the benefit of creditors, or file a voluntary petition in bankruptcy, or file an answer consenting to the appointment of a receiver upon a complaint in the nature of an equity action filed by creditors or shareholders, or file an answer to an involuntary petition in bankruptcy admitting the willingness of the corporation to have relief ordered against it.

(b) Bankruptcy proceedings.--A business corporation may participate in a case and proceedings under and in the manner provided by the Bankruptcy Code (11 U.S.C. § 101 et seq.) notwithstanding any contrary provision of its articles or bylaws or this subpart, other than section 103 (relating to subordination of title to regulatory laws). The corporation shall have full power and authority to put into effect and carry out a plan of reorganization and the decrees and orders of the court or judge, and may take any proceeding and do any act provided in the plan or directed by such decrees and orders, without further action by its directors or shareholders. Such power and authority may be exercised, and such proceedings and acts may be taken, as may be directed by such plan or decrees or orders, by designated officers of the corporation or by a trustee appointed by the court or judge, with the effect as if exercised and taken by unanimous action of the directors and shareholders of the corporation. Without limiting the generality or effect of the foregoing, the corporation may:

(1) alter, amend or repeal its bylaws;

(2) constitute or reconstitute and classify or reclassify its board of directors and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office;

(3) amend its articles of incorporation, including, without limitation, for the purpose of:

(i) canceling or modifying the relative rights or preferences of any or all authorized classes or series of shares, whether or not any shares thereof are outstanding;

(ii) providing that any of Subchapter E (relating to control transactions), F (relating to business combinations), G (relating to control-share acquisitions) or H (relating to disgorgement by certain controlling shareholders following attempts to acquire control) of Chapter 25 shall not be applicable to the corporation, whether or not the amendment is adopted in conformance with the procedures specified in those subchapters, which amendment may take effect immediately without regard to any passage of time otherwise required by those subchapters; or

(iii) otherwise altering, amending or repealing any provision of the articles or bylaws notwithstanding any provision therein that the articles or bylaws may be altered, amended or repealed only under certain conditions or only upon receiving the approval of a specified number or percentage of votes of shareholders or of a class of shareholders;

(4) be dissolved, transfer all or part of its assets, merge, consolidate, participate in a share exchange, divide or convert to a nonprofit corporation, as permitted by this chapter, but in any such case a shareholder shall not be entitled to dissenters rights with respect to his shares;

(5) authorize and fix the terms, manner and conditions of the issuance of obligations, whether or not convertible into shares of any class or series, or bearing warrants or other evidence of optional rights to purchase or subscribe for shares of any class or series; or

(6) lease its property and franchises to any person.

(c) Cross reference.--See the definition of "officer" in section 1103 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1904 - De facto transaction doctrine abolished

The doctrine of de facto mergers, consolidations and other fundamental transactions is abolished and the rules laid down by Bloch v. Baldwin Locomotive Works, 75 Pa. D. & C. 24 (C.P. Del. Cty. 1950), and Marks v. The Autocar Co., 153 F.Supp. 768 (E.D. Pa. 1954), and similar cases are overruled. A transaction that in form satisfies the requirements of this title may be challenged by reason of its substance only to the extent permitted by section 1105 (relating to restriction on equitable relief).

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 1905 - Proposal of fundamental transactions

Where any provision of this chapter requires that an amendment of the articles or the dissolution of a business corporation be proposed or approved by action of the board of directors, that requirement shall be construed to authorize and be satisfied by the written agreement or consent of all of the shareholders of the corporation entitled to vote thereon.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 1906 - Special treatment of holders of shares of same class or series

(a) General rule.--Except as otherwise restricted in the articles, a plan may contain a provision classifying the holders of shares of a class or series into one or more separate groups by reference to any facts or circumstances that are not manifestly unreasonable and providing mandatory treatment for shares of the class or series held by particular shareholders or groups of shareholders that differs materially from the treatment accorded other shareholders or groups of shareholders holding shares of the same class or series (including a provision modifying or rescinding rights previously created under this section) if:

(1) (i) the plan is approved by a majority of the votes cast by any class or series of shares any of the shares of which are so classified into groups, whether or not such class or series would otherwise be entitled to vote on the plan; and

(ii) the provision voted on specifically enumerates the type and extent of the special treatment authorized; or

(2) under all the facts and circumstances, a court of competent jurisdiction finds such special treatment is undertaken in good faith, after reasonable deliberation and is in the best interest of the corporation.

(b) Statutory voting rights upon special treatment.--Except as provided in subsection (c), if a plan contains a provision for special treatment, each group of holders of any outstanding shares of a class or series who are to receive the same special treatment under the plan shall be entitled to vote as a special class in respect to the plan regardless of any limitations stated in the articles or bylaws on the voting rights of any class or series.

(c) Dissenters rights upon special treatment.--If any plan contains a provision for special treatment without requiring for the adoption of the plan the statutory class vote required by subsection (b), the holder of any outstanding shares the statutory class voting rights of which are so denied, who objects to the plan and complies with Subchapter D of Chapter 15 (relating to dissenters rights), shall be entitled to the rights and remedies of dissenting shareholders provided in that subchapter.

(c.1) Determination of groups.--For purposes of applying subsections (a)(1) and (b), the determination of which shareholders are part of each group receiving special treatment shall be made as of the record date for shareholder action on the plan.

(c.2) Notice to shareholders.--A notice to shareholders of a meeting called to act on a plan that provides for special treatment must state that the plan provides for special treatment. The notice must identify the shareholders receiving special treatment unless the notice is accompanied by either a summary of the plan that includes that information or the full text of the plan.

(d) Exceptions.--This section shall not apply to:

(1) (Reserved).

(2) A provision of a plan that offers to all holders of shares of a class or series the same option to elect certain treatment.

(3) A plan that contains an express provision that this section shall not apply or that fails to contain an express provision that this section shall apply.

(4) A provision of a plan that treats all of the holders of a particular class or series of shares differently from the holders of another class or series. A provision of a plan that treats the holders of a class or series of shares differently from the holders of another class or series of shares shall not constitute a violation of section 1521(d) (relating to authorized shares).

(e) Definition.--As used in this section, the term "plan" means:

(1) an amendment of the articles that effects a reclassification of shares, whether or not the amendment is accompanied by a separate plan of reclassification;

(1.1) a plan of asset transfer adopted under section 1932(b) (relating to voluntary transfer of corporate assets); or

(2) a resolution recommending that the corporation dissolve voluntarily adopted under section 1972(a) (relating to proposal of voluntary dissolution).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (a), (d)(1) and (e) and added subsec. (c.2).

2013 Amendment. Act 67 amended subsec. (d)(3) and added subsec. (c.1).

Cross References. Section 1906 is referred to in sections 1103, 1521, 1571, 1911, 1932, 1972, 2537 of this title.



Section 1907 - Purpose of fundamental transactions

A transaction under this chapter does not require an independent business purpose in order for the transaction to be lawful.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 1907.



Section 1908 - Submission of matters to shareholders

A business corporation may agree, in record form, to submit an amendment or other matter to its shareholders whether or not the board of directors determines, at any time after approving the matter, that the matter is no longer advisable and recommends that the shareholders reject or vote against it, regardless of whether the board of directors changes its recommendation. If a corporation so agrees to submit a matter to its shareholders, the matter is deemed to have been validly adopted by the corporation when it has been approved by the shareholders.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 1911 - Amendment of articles authorized

(a) General rule.--A business corporation, in the manner provided in this subchapter, may from time to time amend its articles for one or more of the following purposes:

(1) To adopt a new name, subject to the restrictions provided in this subpart.

(2) To modify any provision of the articles relating to its term of existence.

(3) To change, add to or diminish its purposes or to set forth different or additional purposes.

(4) To cancel or otherwise affect the right of holders of the shares of any class or series to receive dividends that have accrued but have not been declared or to otherwise effect a reclassification of or otherwise affect the substantial rights of the holders of any shares, including, without limitation, by providing special treatment of shares held by any shareholder or group of shareholders consistent with section 1906 (relating to special treatment of holders of shares of same class or series).

(5) To restate the articles in their entirety.

(6) In any and as many other respects as desired.

(b) Exceptions.--An amendment adopted under this section shall not amend articles in such a way that as so amended they would not be authorized by this subpart as original articles of incorporation except that:

(1) Restated articles shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), state the address of the current instead of the initial registered office of the corporation in this Commonwealth and need not state the names and addresses of the incorporators.

(2) The corporation shall not be required to revise any other provision of its articles if the provision is valid and operative immediately prior to the filing of the amendment in the Department of State.

(c) Cross reference.--See section 1521(b)(1)(i) (relating to provisions specifically authorized).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a)(4).

1990 Amendment. Act 198 amended subsec. (a) and added subsec. (c).

Cross References. Section 1911 is referred to in section 2305 of this title.



Section 1912 - Proposal of amendments

(a) General rule.--Every amendment of the articles of a business corporation shall be proposed:

(1) by the adoption by the board of directors of a resolution setting forth the proposed amendment; or

(2) unless otherwise provided in the articles, by petition of shareholders entitled to cast at least 10% of the votes that all shareholders are entitled to cast thereon, setting forth the proposed amendment, which petition shall be directed to the board of directors and filed with the secretary of the corporation.

Except where the approval of the shareholders is unnecessary under this subchapter, the board of directors shall direct that the proposed amendment be submitted to a vote of the shareholders entitled to vote thereon. An amendment proposed pursuant to paragraph (2) shall be submitted to a vote either at the next annual meeting held not earlier than 120 days after the amendment is proposed or at a special meeting of the shareholders called for that purpose by the shareholders. See sections 1106(b)(4) (relating to uniform application of subpart) and 2535 (relating to proposal of amendment to articles).

(b) Form of amendment.--The resolution or petition shall contain the language of the proposed amendment of the articles:

(1) by setting forth the existing text of the articles or the provision thereof that is proposed to be amended, with brackets around language that is to be deleted and underscoring under language that is to be added; or

(2) by providing that the articles shall be amended so as to read as therein set forth in full, or that any provision thereof be amended so as to read as therein set forth in full, or that the matter stated in the resolution or petition be added to or stricken from the articles.

(c) Terms of amendment.--The resolution or petition may set forth the manner and basis of reclassifying the shares of the corporation. Any of the terms of a plan of reclassification or other action contained in an amendment may be made dependent upon facts ascertainable outside of the amendment if the manner in which the facts will operate upon the terms of the amendment is set forth in the amendment. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added subsec. (c).

1990 Amendment. Act 198 amended subsec. (a).

Cross References. Section 1912 is referred to in sections 1106, 1914 of this title.



Section 1913 - Notice of meeting of shareholders

(a) General rule.--Notice in record form of the meeting of shareholders of a business corporation that will act on the proposed amendment must be given to each shareholder entitled to vote thereon. The notice must include the proposed amendment or a summary of the changes to be effected thereby and, if Subchapter D of Chapter 15 (relating to dissenters rights) is applicable, the text of that subchapter.

(b) Cross references.--See Subchapter A of Chapter 17 (relating to notice and meetings generally) and section 2528 (relating to notice of shareholder meetings).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 1914 - Adoption of amendments

(a) General rule.--A vote of the shareholders entitled to vote on a proposed amendment shall be taken at the next annual or special meeting of which notice for that purpose has been duly given. Unless the articles or a specific provision of this subpart requires a greater vote, a proposed amendment of the articles of a business corporation shall be adopted upon receiving the affirmative vote of a majority of the votes cast by all shareholders entitled to vote thereon and, if any class or series of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each such class vote. Any number of amendments may be submitted to the shareholders and voted upon by them at one meeting. Except as provided in section 1912(a)(2) (relating to proposal of amendments), a proposed amendment of the articles shall not be deemed to have been adopted by the corporation unless it has also been approved by the board of directors, regardless of the fact that the board has directed or suffered the submission of the amendment to the shareholders for action.

(b) Statutory voting rights.--Except as provided in this subpart, the holders of the outstanding shares of a class or series of shares shall be entitled to vote as a class in respect of a proposed amendment regardless of any limitations stated in the articles or bylaws on the voting rights of any class or series if the amendment would:

(1) authorize the board of directors to fix and determine the relative rights and preferences, as between series, of any preferred or special class;

(2) make any change in the preferences, limitations or special rights (other than preemptive rights or the right to vote cumulatively) of the shares of a class or series adverse to the class or series;

(3) authorize a new class or series of shares having a preference as to dividends or assets which is senior to the shares of a class or series;

(4) increase the number of authorized shares of any class or series having a preference as to dividends or assets which is senior in any respect to the shares of a class or series; or

(5) make the outstanding shares of a class or series redeemable by a method that is not pro rata, by lot or otherwise equitable.

(c) Adoption by board of directors.--Unless otherwise restricted in the articles, an amendment of articles shall not require the approval of the shareholders of the corporation if:

(1) shares have not been issued;

(2) the amendment is restricted to one or more of the following:

(i) changing the corporate name;

(ii) providing for perpetual existence;

(iii) reflecting a reduction in authorized shares effected by operation of section 1552(a) (relating to power of corporation to acquire its own shares) and, if appropriate, deleting all references to a class or series of shares that is no longer outstanding;

(iv) adding or deleting a provision authorized by section 1528(f) (relating to uncertificated shares); or

(v) adding, changing or eliminating the par value of any class or series of shares if the par value of that class or series does not have any substantive effect under the terms of that or any other class or series of shares;

(3) (i) the corporation has only one class or series of voting shares outstanding;

(ii) the corporation does not have any class or series of shares outstanding that is:

(A) convertible into those voting shares;

(B) junior in any way to those voting shares; or

(C) entitled to participate on any basis in distributions with those voting shares; and

(iii) the amendment is effective solely to accomplish one of the following purposes with respect to those voting shares:

(A) in connection with effectuating a stock dividend of voting shares on the voting shares, to increase the number of authorized shares of the voting shares in the same proportion that the voting shares to be distributed in the stock dividend increase the issued voting shares; or

(B) to split the voting shares and, if desired, increase the number of authorized shares of the voting shares or change the par value of the voting shares, or both, in proportion thereto;

(4) to the extent the amendment has not been approved by the shareholders, it restates without change all of the operative provisions of the articles as theretofore amended or as amended thereby; or

(5) the amendment accomplishes any combination of purposes specified in this subsection.

Whenever a provision of this subpart authorizes the board of directors to take any action without the approval of the shareholders and provides that a statement, certificate, plan or other document relating to such action shall be filed in the Department of State and shall operate as an amendment of the articles, the board upon taking such action may, in lieu of filing the statement, certificate, plan or other document, amend the articles under this subsection without the approval of the shareholders to reflect the taking of such action. An amendment of articles under this subsection shall be deemed adopted by the corporation when it has been adopted by the board of directors pursuant to section 1912 (relating to proposal of amendments).

(d) Termination of proposal.--Prior to the time when an amendment becomes effective, the amendment may be terminated pursuant to provisions therefor, if any, set forth in the resolution or petition. If articles of amendment have been filed in the department prior to the termination, a statement under section 1902 (relating to statement of termination) shall be filed in the department.

(e) Amendment of voting provisions.--Unless otherwise provided in the articles, whenever the articles require for the taking of any action by the shareholders or a class of shareholders a specific number or percentage of votes, the provision of the articles setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes of the shareholders or of the class of shareholders.

(f) Definition.--As used in this section, the term "voting shares" has the meaning specified in section 2552 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (b) and (c) and added subsec. (f).

1990 Amendment. Act 198 amended subsecs. (b), (c)(2) and (e).

Cross References. Section 1914 is referred to in sections 321, 1552, 1757 of this title.



Section 1915 - Articles of amendment

Upon the adoption of an amendment by a business corporation, as provided in this subchapter, articles of amendment shall be executed by the corporation and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) The statute under which the corporation was incorporated and the date of incorporation.

(3) If the amendment is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4) The manner in which the amendment was adopted by the corporation.

(5) The amendment adopted by the corporation, which shall be set forth in full.

(6) If the amendment effects a restatement of the articles, a statement that the restated articles supersede the original articles and all amendments thereto.

Cross References. Section 1915 is referred to in sections 2104, 2704, 2722, 2904, 7104 of this title.



Section 1916 - Filing and effectiveness of articles of amendment

(a) Filing.--The articles of amendment of a business corporation shall be filed in the Department of State. See section 134 (relating to docketing statement).

(b) Effectiveness.--Upon the filing of the articles of amendment in the department or upon the effective date specified in the articles of amendment, whichever is later, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly. An amendment shall not affect any existing cause of action in favor of or against the corporation, or any pending action or proceeding to which the corporation is a party, or the existing rights of persons other than shareholders. If the corporate name is changed by the amendment, an action brought by or against the corporation under its former name shall not be abated for that reason.



Section 1921 - Merger and consolidation authorized (Repealed)

2014 Repeal. Section 1921 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1922 - Plan of merger or consolidation (Repealed)

2014 Repeal. Section 1922 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1923 - Notice of meeting of shareholders (Repealed)

2014 Repeal. Section 1923 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1924 - Adoption of plan (Repealed)

2014 Repeal. Section 1924 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1925 - Authorization by foreign corporations (Repealed)

2014 Repeal. Section 1925 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1926 - Articles of merger or consolidation (Repealed)

2014 Repeal. Section 1926 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1927 - Filing of articles of merger or consolidation (Repealed)

2014 Repeal. Section 1927 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1928 - Effective date of merger or consolidation (Repealed)

2014 Repeal. Section 1928 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1929 - Effect of merger or consolidation (Repealed)

2014 Repeal. Section 1929 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1929.1 - Limitations on asbestos-related liabilities relating to certain mergers or consolidations

(a) Limitation on successor asbestos-related liabilities.--

(1) Except as further limited in paragraph (2), the cumulative successor asbestos-related liabilities of a domestic business corporation that was incorporated in this Commonwealth prior to May 1, 2001, shall be limited to the fair market value of the total assets of the transferor determined as of the time of the merger or consolidation, and such corporation shall have no responsibility for successor asbestos-related liabilities in excess of such limitation.

(2) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor, determined as of the time of such earlier merger or consolidation, shall be substituted for the limitation set forth in paragraph (1) for purposes of determining the limitation of liability of a domestic business corporation.

(b) Limitation on total assets available to satisfy successor asbestos-related liabilities.--

(1) Except as further limited in paragraph (2), the assets of a domestic business corporation that was incorporated in this Commonwealth prior to May 1, 2001, shall be exempt from restraint, attachment or execution on judgments related to claims for successor asbestos-related liabilities if the cumulative amounts which, after the time of the merger or consolidation as to which the fair market value of total assets is determined for purposes of this subsection and subsection (a), are paid or committed to be paid by or on behalf of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments or other discharges of claims of asbestos-related liabilities exceed the fair market value of the total assets of the transferor, determined as of the time of the merger or consolidation.

(2) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor, determined as of the time of such earlier merger or consolidation, shall be substituted for the limitation set forth in paragraph (1) for purposes of determining the extent of the exemption of the assets of a domestic business corporation.

(c) Fair market value of total assets.--

(1) A domestic business corporation may establish the fair market value of total assets through any method reasonable under the circumstances, including by reference to the going concern value of such assets or to the purchase price attributable to or paid for such assets in an arm's length transaction, or, in the absence of other readily available information from which fair market value can be determined, by reference to the value of such assets recorded on a balance sheet. Total assets shall include intangible assets. A showing by the domestic business corporation of a reasonable determination of the fair market value of total assets shall be prima facie evidence of their fair market value.

(2) Once a reasonable determination of the fair market value of total assets has been thus established by a domestic business corporation, a claimant disputing that determination of value shall then have the burden of establishing a different fair market value of such assets.

(3) For the purpose of adjusting the limitations set forth in subsections (a) and (b) to account for the passage of time, the fair market value of total assets at the time of a merger or consolidation shall be increased annually until the earlier of:

(i) the date of the settlement, judgment or other discharge to which the limitations in subsection (a) or (b) are being applied; or

(ii) the date on which such adjusted fair market value is first exceeded by the cumulative amounts paid or committed to be paid by or on behalf of the corporation, or by or on behalf of a transferor, after the time of the merger or consolidation as to which the fair market value of total assets is determined for purposes of subsections (a) and (b) in connection with settlements, judgments or other discharges of the successor asbestos-related liabilities;

at the rate equal to the prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since such merger or consolidation, plus 1%, not compounded.

(d) Application.--

(1) The limitations set forth in subsections (a) and (b) shall apply to mergers or consolidations effected under the laws of this Commonwealth or another jurisdiction consummated prior to May 1, 2001.

(2) The limitations set forth in subsections (a) and (b) shall apply to all asbestos claims, including existing asbestos claims, and all litigation, including existing litigation, and shall apply to successors of a domestic business corporation to which this section applies.

(3) The limitations set forth in subsections (a) and (b) shall not apply to workers' compensation benefits paid by or on behalf of an employer to an employee pursuant to the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, or comparable workers' compensation law of another jurisdiction.

(4) The limitations set forth in subsections (a) and (b) shall not apply to any claim against a domestic business corporation that does not constitute a successor asbestos-related liability.

(5) This section shall not apply to an insurance corporation as defined in section 3102 (relating to definitions).

(6) The limitations set forth in subsections (a) and (b) shall not apply to any obligations arising under the National Labor Relations Act (49 Stat. 449, 29 U.S.C. § 151 et seq.) or under any collective bargaining agreement.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Asbestos claim." Any claim, wherever or whenever made, for damages, losses, indemnification, contribution or other relief arising out of, based on or in any way related to asbestos, including property damage caused by the installation, presence or removal of asbestos, the health effects of exposure to asbestos, including any claim for personal injury, death, mental or emotional injury, risk of disease or other injury or the costs of medical monitoring or surveillance. The term shall also include any claim made by or on behalf of any person exposed to asbestos or any representative, spouse, parent, child or other relative of any such person.

"Successor asbestos-related liabilities." Any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated or due or to become due, related in any way to asbestos claims, that were assumed or incurred by a domestic business corporation or foreign business corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related thereto, with or into another domestic business corporation or foreign business corporation effected under the laws of this Commonwealth or another jurisdiction or which are related in any way to asbestos claims based on the exercise of control or the ownership of stock of such corporation prior to such merger or consolidation. The term shall also include liabilities which, after the time of the merger or consolidation as to which the fair market value of total assets is determined for purposes of subsections (a) and (b), were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments or other discharges in this Commonwealth or another jurisdiction.

"Transferor." A domestic business corporation or foreign business corporation from which successor asbestos-related liabilities are assumed or incurred.

(Dec. 17, 2001, P.L.904, No.101, eff. imd.)

2001 Amendment. Act 101 added section 1929.1.

Cross References. Section 1929.1 is referred to in sections 5524.1, 8128, 8368.1, 8368.6 of Title 42 (Judiciary and Judicial Procedure).



Section 1930 - Dissenters rights (Repealed)

2014 Repeal. Section 1930 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1931 - Share exchanges (Repealed)

2014 Repeal. Section 1931 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1932 - Voluntary transfer of corporate assets

(a) Shareholder approval not required.--The sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a business corporation, when made in the usual and regular course of the business of the corporation, or for the purpose of relocating all, or substantially all, of the business of the corporation, may be made upon such terms and conditions, and for such consideration, as shall be authorized by its board of directors. Except as otherwise restricted by the bylaws, authorization or consent of the shareholders shall not be required for such a transaction.

(b) Shareholder approval required.--

(1) A sale, lease, exchange or other disposition of all, or substantially all, the property and assets, with or without the goodwill, of a business corporation, if not made pursuant to subsection (a) or (d) or to section 1551 (relating to distributions to shareholders) or Subchapter F of Chapter 3 (relating to division), may be made only pursuant to a plan of asset transfer in the manner provided in this subsection. A corporation selling, leasing or otherwise disposing of all, or substantially all, its property and assets is referred to in this subsection and in subsection (c) as the "transferring corporation."

(2) The property or assets of a direct or indirect subsidiary corporation that is controlled by a parent corporation shall also be deemed the property or assets of the parent corporation for the purposes of this subsection and of subsection (c). A merger to which such a subsidiary corporation is a party and in which a third party acquires direct or indirect ownership of the property or assets of the subsidiary corporation constitutes an "other disposition" of the property or assets of the parent corporation within the meaning of that term as used in this section.

(3) The plan of asset transfer shall set forth the terms and conditions of the sale, lease, exchange or other disposition or may authorize the board of directors to fix any or all of the terms and conditions, including the consideration to be received by the corporation therefor. The plan may provide for the distribution to the shareholders of some or all of the consideration to be received by the corporation, including provisions for special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series). It shall not be necessary for the person acquiring the property or assets of the transferring corporation to be a party to the plan. Any of the terms of the plan may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(4) The plan of asset transfer shall be proposed and adopted, and may be amended after its adoption and terminated, by the transferring corporation in the manner provided in Chapter 3 (relating to entity transactions) for the proposal, adoption, amendment and termination of a plan of merger, except section 321(d) (relating to approval by business corporation). The procedures of Chapter 3 shall not be applicable to the person acquiring the property or assets of the transferring corporation. There shall be included in, or enclosed with, the notice of the meeting of the shareholders of the transferring corporation to act on the plan a copy or a summary of the plan and, if Subchapter D of Chapter 15 (relating to dissenters rights) is applicable, a copy of the subchapter and of subsection (c).

(5) In order to make effective the plan of asset transfer so adopted, it shall not be necessary to file any articles or other documents in the Department of State.

(c) Dissenters rights in asset transfers.--

(1) If a shareholder of a transferring corporation that adopts a plan of asset transfer objects to the plan and complies with Subchapter D of Chapter 15, the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided, if any.

(2) Paragraph (1) shall not apply to a sale pursuant to an order of court having jurisdiction in the premises or a sale pursuant to a plan of asset transfer that requires that all or substantially all of the net proceeds of sale be distributed to the shareholders in accordance with their respective interests within one year after the date of sale or to a liquidating trust.

(3) See sections 1906(c) (relating to dissenters rights upon special treatment) and 2537 (relating to dissenters rights in asset transfers).

(d) Exceptions.--Subsections (b) and (c)(1) shall not apply to a sale, lease, exchange or other disposition of all, or substantially all, of the property and assets of a business corporation:

(1) that directly or indirectly owns all of the outstanding shares of another corporation to the other corporation if the voting rights, preferences, limitations or relative rights, granted to or imposed upon the shares of any class of the parent corporation are not altered by the sale, lease, exchange or other disposition;

(2) when made in connection with the dissolution or liquidation of the corporation, which transaction shall be governed by the provisions of Subchapter F (relating to voluntary dissolution and winding up) or G (relating to involuntary liquidation and dissolution), as the case may be; or

(3) when made in connection with a transaction pursuant to which all the assets sold, leased, exchanged or otherwise disposed of are simultaneously leased back to the corporation.

(e) Mortgage.--A mortgage, pledge, grant of a security interest or dedication of property to the repayment of indebtedness (with or without recourse) shall not be deemed a sale, lease, exchange or other disposition for the purposes of this section.

(f) Restrictions.--This section shall not be construed to authorize the conversion or exchange of property or assets in fraud of corporate creditors or in violation of law.

(g) Presumption.--A corporation will conclusively be deemed not to have sold, leased, exchanged or otherwise disposed of all, or substantially all, of its property and assets, with or without goodwill, if the corporation or any direct or indirect subsidiary controlled by the corporation retains a business activity that represented at the end of its most recently completed fiscal year, on a consolidated basis, at least:

(1) 25% of total assets; and

(2) 25% of either:

(i) income from continuing operations before taxes; or

(ii) revenues from continuing operations.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b)(1), (2) and (4).

2001 Amendment. Act 34 amended subsecs. (b) and (c)(1) and (2) and added subsec. (g).

Cross References. Section 1932 is referred to in sections 1571, 1906, 2721 of this title.



Section 1951 - § 1957 - (Repealed)



Section 1961 - § 1966 - (Repealed)



Section 1971 - Voluntary dissolution by shareholders or incorporators

(a) General rule.--The shareholders or incorporators of a business corporation that has never transacted business or held assets other than money received from subscriptions for shares may effect the dissolution of the corporation by filing articles of dissolution in the Department of State. The articles of dissolution shall be executed in the name of the corporation by a majority of the incorporators or a majority in interest of the shareholders and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) The statute under which the corporation was incorporated and the date of incorporation.

(3) That the corporation has never transacted business or held assets other than money received from subscriptions for shares.

(4) That the amount, if any, actually paid in on subscriptions for its shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto.

(5) That all liabilities of the corporation have been discharged or that adequate provision has been made therefor.

(6) That a majority of the incorporators or a majority in interest of the shareholders elect that the corporation be dissolved.

(b) Filing.--The articles of dissolution shall be filed in the Department of State. See section 134 (relating to docketing statement).

(c) Effect.--Upon the filing of the articles of dissolution, the existence of the corporation shall cease.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (a).

Cross References. Section 1971 is referred to in section 139 of this title.



Section 1972 - Proposal of voluntary dissolution

(a) General rule.--Any business corporation that has commenced business may dissolve voluntarily in the manner provided in this subchapter and wind up its affairs in the manner provided in section 1975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities). Voluntary dissolution shall be proposed by the adoption by the board of directors of a resolution recommending that the corporation be dissolved voluntarily. The resolution shall contain a statement either that the dissolution shall proceed under section 1975 or that the dissolution shall proceed under Subchapter H. The resolution may set forth provisions for the distribution to shareholders of any surplus remaining after paying or providing for all liabilities of the corporation, including provisions for special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series).

(b) Submission to shareholders.--The board of directors shall direct that the resolution recommending dissolution be submitted to a vote of the shareholders of the corporation entitled to vote thereon at a regular or special meeting of the shareholders.

(c) Cross reference.--See section 1974(d) (relating to amendment of winding-up election).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (a) and (b).

1992 Amendment. Act 169 amended subsec. (a) and added subsec. (c).

Cross References. Section 1972 is referred to in sections 1906, 1975, 1997 of this title.



Section 1973 - Notice of meeting of shareholders

(a) General rule.--Notice in record form of the meeting of shareholders that will consider the resolution recommending dissolution of the business corporation must be given to each shareholder of record entitled to vote thereon. The purpose of the meeting must be stated in the notice.

(b) Cross references.--See Subchapter A of Chapter 17 (relating to notice and meetings generally) and section 2528 (relating to notice of shareholder meetings).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 1974 - Adoption of proposal

(a) General rule.--The resolution shall be adopted upon receiving the affirmative vote of a majority of the votes cast by all shareholders of the business corporation entitled to vote thereon and, if any class of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote. A proposal for the voluntary dissolution of a corporation shall not be deemed to have been adopted by the corporation unless it has also been recommended by resolution of the board of directors, regardless of the fact that the board has directed or suffered the submission of such a proposal to the shareholders for action.

(b) Termination of proposal.--Prior to the time when articles of dissolution are filed in the Department of State, the proposal may be terminated pursuant to provisions therefor, if any, set forth in the resolution.

(c) Action rescinding election to dissolve.--Prior to the time when articles of dissolution are filed in the department, any business corporation may rescind its election to dissolve in the same manner and by the same procedure as that provided in this subchapter for the election of a corporation to dissolve voluntarily.

(d) Amendment of winding-up election.--If the resolution with respect to voluntary dissolution so provides, an election to proceed under section 1975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities) may be reversed by the board of directors prior to the time when articles of dissolution are filed in the department, notwithstanding the adoption by the shareholders of the proposal for voluntary dissolution.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 added subsec. (d).

1990 Amendment. Act 198 amended subsec. (a).

Cross References. Section 1974 is referred to in section 1972 of this title.



Section 1975 - Predissolution provision for liabilities

(a) Powers of board.--The board of directors of a business corporation that has elected to proceed under this section shall have full power to wind up and settle the affairs of the corporation in accordance with this section prior to filing articles of dissolution in accordance with section 1977 (relating to articles of dissolution).

(b) Notice to creditors and taxing authorities.--After the approval by the shareholders of the resolution recommending that the corporation dissolve voluntarily, the corporation shall immediately cause notice of the winding up proceedings to be officially published and to be mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which it has a place of business in this Commonwealth.

(c) Winding up and distribution.--The corporation shall, as speedily as possible, proceed to collect all sums due it, convert into cash all corporate assets the conversion of which into cash is required to discharge its liabilities and, out of the assets of the corporation, discharge or make adequate provision for the discharge of all liabilities of the corporation, according to their respective priorities. Any surplus remaining after paying or providing for all liabilities of the corporation shall be distributed to the shareholders according to their respective rights and preferences. See section 1972(a) (relating to proposal of voluntary dissolution).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 1975 is referred to in sections 1972, 1974, 1976, 1977, 1978, 1979, 1985, 4129 of this title.



Section 1976 - Judicial supervision of proceedings

A business corporation that has elected to proceed under section 1975 (relating to predissolution provision for liabilities), at any time during the winding up proceedings, may apply to the court to have the proceedings continued under the supervision of the court and thereafter the proceedings shall continue under the supervision of the court as provided in Subchapter G (relating to involuntary liquidation and dissolution).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1977 - Articles of dissolution

(a) General rule.--Articles of dissolution and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State when:

(1) all liabilities of the business corporation have been discharged, or adequate provision has been made therefor, in accordance with section 1975 (relating to predissolution provision for liabilities), and all of the remaining assets of the corporation have been distributed as provided in section 1975 (or in case its assets are not sufficient to discharge its liabilities, when all the assets have been fairly and equitably applied, as far as they will go, to the payment of such liabilities); or

(2) an election to proceed under Subchapter H (relating to postdissolution provision for liabilities) has been made.

(b) Contents of articles.--The articles of dissolution shall be executed by the corporation and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) The statute under which the corporation was incorporated and the date of incorporation.

(3) The names and respective addresses, including street and number, if any, of its directors and officers.

(4) The manner in which the proposal to dissolve voluntarily was adopted by the corporation.

(5) A statement that:

(i) all liabilities of the corporation have been discharged or that adequate provision has been made therefor;

(ii) the assets of the corporation are not sufficient to discharge its liabilities, and that all the assets of the corporation have been fairly and equitably applied, as far as they will go, to the payment of such liabilities; or

(iii) the corporation has elected to proceed under Subchapter H.

(6) A statement:

(i) that all the remaining assets of the corporation, if any, have been distributed as provided in the Business Corporation Law of 1988; or

(ii) that the corporation has elected to proceed under Subchapter H and that any remaining assets of the corporation will be distributed as provided in that subchapter.

(7) In the case of a corporation that has not elected to proceed under Subchapter H, a statement that no actions or proceedings are pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment or decree that may be obtained against the corporation in each pending action or proceeding.

(8) In the case of a corporation that has not elected to proceed under Subchapter H, a statement that notice of the winding-up proceedings of the corporation was mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which the corporation has a place of business in this Commonwealth.

(c) Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(d) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (a) and (b)(5), (7) and (8) and added subsec. (d).

1992 Amendment. Act 169 amended subsecs. (a) and (b).

Cross References. Section 1977 is referred to in sections 1975, 1989, 1991.1, 1992, 9319 of this title.



Section 1978 - Winding up of corporation after dissolution

(a) Winding up and distribution.--Every business corporation that is dissolved by expiration of its period of duration or otherwise shall, nevertheless, continue to exist for the purpose of winding up its affairs, prosecuting and defending actions or proceedings by or against it, collecting and discharging obligations, disposing of and conveying its property and collecting and dividing its assets, but not for the purpose of continuing business except insofar as necessary for the winding up of the corporation. The board of directors of the corporation may continue as such and shall have full power to wind up the affairs of the corporation.

(b) Standard of care of directors and officers.--The dissolution of the corporation shall not subject its directors or officers to standards of conduct different from those prescribed by or pursuant to Chapter 17 (relating to officers, directors and shareholders). Directors of a dissolved corporation who have complied with section 1975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities) and governing persons of a successor entity who have complied with Subchapter H shall not be personally liable to the creditors or claimants of the dissolved corporation.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).



Section 1979 - Survival of remedies and rights after dissolution

(a) General rule.--The dissolution of a business corporation, either under this subchapter or under Subchapter G (relating to involuntary liquidation and dissolution) or by expiration of its period of duration or otherwise, shall not eliminate nor impair any remedy available to or against the corporation or its directors, officers or shareholders for any right or claim existing, or liability incurred, prior to the dissolution, if an action or proceeding thereon is brought on behalf of:

(1) the corporation within the time otherwise limited by law; or

(2) any other person before or within two years after the date of the dissolution or within the time otherwise limited by this subpart or other provision of law, whichever is less. See sections 1987 (relating to proof of claims), 1993 (relating to acceptance or rejection of matured claims) and 1994 (relating to disposition of unmatured claims).

(b) Rights and assets.--The dissolution of a business corporation shall not affect the limited liability of a shareholder of the corporation theretofore existing with respect to transactions occurring or acts or omissions done or omitted in the name of or by the corporation except that, subject to subsection (d) and sections 1992(d) (relating to claims barred) and 1993(b) (relating to claims barred), if applicable, each shareholder shall be liable for his pro rata portion of the unpaid liabilities of the corporation up to the amount of the net assets of the corporation distributed to the shareholder in connection with the dissolution. Should any property right of a corporation be discovered after the dissolution of the corporation, the surviving member or members of the board of directors that wound up the affairs of the corporation, or a receiver appointed by the court, shall have authority to enforce the property right and to collect and divide the assets so discovered among the persons entitled thereto and to prosecute actions or proceedings in the corporate name of the corporation. Any assets so collected shall be distributed and disposed of in accordance with the applicable order of court, if any, and otherwise in accordance with this subchapter.

(c) Liability of shareholders.--A shareholder of a dissolved business corporation, the assets of which were distributed under section 1975(c) (relating to winding up and distribution) or 1997 (relating to payments and distributions), shall not be liable for any claim against the corporation in an amount in excess of the shareholder's pro rata share of the claim or the amount so distributed to the shareholder, whichever is less. The aggregate liability of any shareholder of a dissolved corporation for claims against the dissolved corporation shall not exceed the amount distributed to the shareholder in dissolution.

(d) Limitation of actions.--A shareholder of a dissolved corporation, the assets of which were distributed under section 1975(c) or 1997(a) through (c), shall not be liable for any claim against the corporation on which an action is not commenced prior to the expiration of the period specified in subsection (a)(2).

(e) Conduct of actions.--An action or proceeding may be prosecuted against and defended by a dissolved corporation in its corporate name.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (a) and added subsec. (e).

1992 Amendment. Act 169 amended subsec. (b) and added subsecs. (c) and (d).

Cross References. Section 1979 is referred to in sections 1987, 1993, 1994, 1995 of this title.



Section 1980 - Dissolution by domestication (Repealed)

2014 Repeal. Section 1980 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 1981 - Proceedings upon application of shareholder or director

(a) General rule.--Upon application filed by a shareholder or director of a business corporation, the court may entertain proceedings for the involuntary winding up and dissolution of the corporation when any one of the following is made to appear:

(1) The acts of the directors, or those in control of the corporation, are illegal, oppressive or fraudulent and that it is beneficial to the interests of the shareholders that the corporation be wound up and dissolved.

(2) The corporate assets are being misapplied or wasted and that it is beneficial to the interests of the shareholders that the corporation be wound up and dissolved.

(3) The directors are deadlocked in the direction of the management of the business and affairs of the corporation and the shareholders are unable to break the deadlock and that irreparable injury to the corporation is being suffered or is threatened by reason thereof. The court shall not appoint a receiver or grant other similar relief under this paragraph if the shareholders by agreement or otherwise have provided for the appointment of a provisional director or other means for the resolution of a deadlock but the court shall enforce the remedy so provided if appropriate.

(b) Cross reference.--See section 2536 (relating to application by director for involuntary dissolution).

Cross References. Section 1981 is referred to in section 1767 of this title.



Section 1982 - Proceedings upon application of creditor

Upon application filed by a creditor of a business corporation whose claim has either been reduced to judgment and an execution thereon returned unsatisfied or whose claim is admitted by the corporation, the court may entertain proceedings for the involuntary winding up and dissolution of the corporation when, in either case, it is made to appear that the corporation is unable to discharge its liabilities in the regular course of business, as they mature, or is unable to afford reasonable security to those who may deal with it.



Section 1983 - (Reserved)



Section 1984 - Appointment of receiver pendente lite and other interim powers

Upon the filing of an application under this subchapter, the court may issue injunctions, appoint a receiver pendente lite with such powers and duties as the court from time to time may direct and proceed as may be requisite to preserve the corporate assets wherever situated and to carry on the business of the corporation until a full hearing can be had.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1984 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.



Section 1985 - Liquidating receiver

Upon a hearing, after such notice as the court may direct to be given to all parties to the proceeding and to any other parties in interest designated by the court, the court may appoint a liquidating receiver with authority to collect the assets of the corporation. The liquidating receiver shall have authority, subject to the order of the court, to dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The assets of the corporation, or the proceeds resulting from a disposition thereof, shall be applied to the expenses of the liquidation and to the payment of the liabilities of the corporation and any remaining assets or proceeds shall be distributed by the court in the manner provided by section 1975(c) (relating to winding up and distribution). The court may direct that any or all of the provisions of Subchapter H (relating to postdissolution provision for liabilities) shall apply. The order appointing the liquidating receiver shall state his powers and duties. The powers and duties may be increased or diminished at any time during the proceedings. A receiver of a corporation appointed under this section shall have authority to sue and defend in all courts in his own name as receiver of the corporation. The court appointing the receiver shall have exclusive jurisdiction of the corporation and its property wherever situated.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1985 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.



Section 1986 - Qualifications of receivers

A receiver shall in all cases be a natural person of full age or a corporation authorized to act as receiver, which corporation, if so authorized, may be a domestic corporation for profit or not-for-profit or a foreign corporation for profit or not-for-profit authorized to do business in this Commonwealth, and shall give such bond, if any, as the court may direct, with such sureties, if any, as the court may require.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1986 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.



Section 1987 - Proof of claims

(a) General rule.--In a proceeding under this subchapter, the court may require all creditors of the business corporation to file with the office of the clerk of the court of common pleas or with the receiver, in such form as the court may prescribe, verified proofs of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall not be less than 120 days from the date of the order, as the last day for filing of claims and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to or after the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants who do not file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

(b) Cross reference.--See section 1979 (relating to survival of remedies and rights after dissolution).

Cross References. Section 1987 is referred to in section 1979 of this title.



Section 1988 - Discontinuance of proceedings; reorganization

The proceedings under this subchapter may be discontinued at any time when it is established that cause for liquidation no longer exists. In that event, the court shall dismiss the proceedings and direct the receiver to redeliver to the business corporation all its remaining property and assets.



Section 1989 - Articles of involuntary dissolution

(a) General rule.--In a proceeding under this subchapter, the court shall enter an order dissolving the business corporation when the costs and expenses of the proceeding and all liabilities of the corporation have been discharged, and all of its remaining assets have been distributed to its shareholders or, in case its assets are not sufficient to discharge such costs, expenses and liabilities, when all the assets have been applied, as far as they will go, to the payment of such costs, expenses and liabilities. See section 139(b) (relating to tax clearance in judicial proceedings).

(b) Filing.--After entry of an order of dissolution, the office of the clerk of the court of common pleas shall prepare and execute articles of dissolution substantially in the form provided by section 1977 (relating to articles of dissolution), attach thereto a certified copy of the order and transmit the articles and attached order to the Department of State. The department shall not charge a fee in connection with the filing of articles of dissolution under this section. See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(c) Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (a) and (b).



Section 1991 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Contractual claims." Excludes contingent contractual claims based on any implied warranty as to any product manufactured, sold, distributed or handled by the dissolved corporation.

"Priority." Does not refer either to the order of payments set forth in section 1997(a)(1) through (4) (relating to payments and distributions) or to the relative times at which any claims mature or are reduced to judgment.

"Successor entity." Includes any trust, receivership or other legal entity governed by the laws of this Commonwealth or any other jurisdiction to which the remaining assets of a dissolved business corporation are transferred subject to its liabilities and which exists solely for the purposes of prosecuting and defending actions, by or against the corporation, enabling the corporation to settle and close its business, to dispose of and convey the property of the corporation, to discharge the liabilities of the corporation, and to distribute to the shareholders of the corporation any remaining assets, but not for the purpose of continuing the business for which the corporation was incorporated.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 1991.1 - Authority of board of directors

(a) General rule.--The board of directors of a business corporation that has elected to proceed under this subchapter shall have full power to wind up and settle the affairs of the corporation in accordance with this subchapter both prior to and after the filing of articles of dissolution in accordance with section 1977 (relating to articles of dissolution).

(b) Winding up.--The corporation shall, as speedily as possible, proceed to comply with the requirements of this subchapter while simultaneously collecting all sums due it and converting into cash all corporate assets, the conversion of which into cash is required to make adequate provision for its liabilities.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 1991.1.



Section 1992 - Notice to claimants

(a) General rule.--After a business corporation that has elected to proceed under this subchapter has been dissolved in accordance with section 1977 (relating to articles of dissolution), the corporation or any successor entity shall give notice of the dissolution requesting all persons having a claim against the corporation to present their claims against the corporation in accordance with the notice. The notice shall state:

(1) That all claims must be presented in writing and must contain sufficient information reasonably to inform the corporation or successor entity of the identity of the claimant and the substance of the claim.

(2) The mailing address to which a claim must be sent.

(3) The deadline, which shall be not less than 60 days after the date the notice is given, by which the corporation or successor entity must receive the claim.

(4) That the claim will be barred if not received by the deadline.

(5) That the corporation or a successor entity may make distribution to other claimants and the shareholders of the corporation or persons interested as having been such without further notice to the claimant.

(b) Unmatured contractual claims.--The corporation or successor entity electing to follow the procedures specified in this subchapter shall also give notice of the dissolution of the corporation to persons with contractual claims contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured, and shall request that such persons present their claims in accordance with the terms of the notice. The notice shall be in substantially the form specified in subsection (a).

(c) Publication and service of notices.--

(1) The notices required by this section shall be officially published at least once a week for two consecutive weeks and, in the case of a corporation having $10,000,000 or more in total assets at the time of its dissolution, at least once in all editions of a daily newspaper with a national circulation.

(2) Concurrently with or preceding the publication, the corporation or successor entity shall send a copy of the notice by certified or registered mail, return receipt requested, to each:

(i) known creditor or claimant;

(ii) holder of a claim described in subsection (b); and

(iii) municipal corporation in which a place of business of the corporation in this Commonwealth was located at the time of filing the articles of dissolution in the department.

(d) Claims barred.--A claim against a dissolved corporation is barred if a claimant who was given written notice under subsection (c)(2) does not deliver the claim to the dissolved corporation or successor entity by the deadline.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (c).

Cross References. Section 1992 is referred to in sections 1979, 1993, 1994, 1995 of this title.



Section 1993 - Acceptance or rejection of matured claims

(a) Notice.--A dissolved business corporation or successor entity may reject, in whole or in part, any matured claim made by a claimant pursuant to section 1992 (relating to notice to claimants) by sending notice of the rejection by certified or registered mail, return receipt requested, to the claimant within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 1979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 1979.

(b) Claims barred.--A claim against a dissolved corporation is barred if a claimant whose claim is rejected by the dissolved corporation or successor entity does not commence an action in the court to enforce the claim within 90 days after mailing of the rejection notice.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 1993 is referred to in sections 1979, 1997 of this title.



Section 1994 - Disposition of unmatured claims

(a) Contractual claims.--The dissolved business corporation or successor entity shall offer any claimant whose contractual claim made pursuant to section 1992 (relating to notice to claimants) is contingent, conditional or unmatured, such security as the corporation or successor entity determines is sufficient to provide compensation to the claimant if the claim matures. The corporation or successor entity shall send the offer to the claimant by certified or registered mail, return receipt requested, within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 1979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 1979. If the claimant offered the security does not deliver to the corporation or successor entity a written notice rejecting the offer within 60 days after mailing of the offer for security, the claimant shall be deemed to have accepted the security as the sole source from which to satisfy his claim against the corporation.

(b) Other claims.--Except as provided in section 1997(d) (relating to liability of directors), the holder of any other claim may bring an action against the dissolved corporation or its directors, officers or shareholders within the time limited by section 1979(a).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 1994 is referred to in sections 1979, 1995, 1997 of this title.



Section 1995 - Court proceedings

(a) General rule.--A dissolved business corporation or successor entity that has given notice in accordance with section 1992 (relating to notice to claimants) shall file an application with the court for a determination of the amount and form of security:

(1) that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to section 1994 (relating to disposition of unmatured claims); and

(2) that will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on the facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity prior to the expiration of the two-year period specified in section 1979(a)(2) (relating to survival of remedies and rights after dissolution).

(b) Guardian ad litem.--The court may appoint a guardian ad litem in respect of any proceeding brought under this subchapter. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the applicant in the proceeding unless otherwise ordered by the court.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 1995 is referred to in section 1997 of this title.



Section 1996 - No revival or waiver

The giving of any notice or making of any offer under this subchapter shall not revive any claim then barred or constitute acknowledgment by the dissolved business corporation or successor entity that any person to whom the notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom the notice is sent.



Section 1997 - Payments and distributions

(a) General rule.--A dissolved business corporation or successor entity that has elected to proceed under this subchapter shall:

(1) Pay the claims made and not rejected under section 1993 (relating to acceptance or rejection of matured claims).

(2) Post the security offered and not rejected under section 1994 (relating to disposition of unmatured claims).

(3) Post security ordered by the court in any proceeding under section 1995 (relating to court proceedings).

(4) Pay or make provision for all other claims that are mature, known and uncontested or that have been finally determined to be owing by the corporation or the successor entity.

(b) Disposition.--The claims and liabilities shall be paid in full and any provision for payment shall be made in full if there are sufficient assets. If there are insufficient assets, the claims and liabilities shall be paid or provided for in order of their priority, and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining assets shall be distributed to the shareholders of the corporation according to their respective rights and preferences, except that the distribution shall not be made less than 60 days after the last notice of rejection, if any, was given under section 1993 (relating to acceptance or rejection of matured claims). See section 1972(a) (relating to proposal of voluntary dissolution).

(c) Evaluation of other liabilities.--In the absence of actual fraud, the judgment of the board of directors of the dissolved corporation or the governing persons of the successor entity as to the provision made for the payment of all claims under subsection (a)(4) shall be conclusive.

(d) Liability of directors.--(Deleted by amendment).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (b) and deleted subsec. (d).

1992 Amendment. Act 169 amended subsecs. (a) and (c), deleted subsec. (d) and relettered subsec. (e) to subsec. (d).

Cross References. Section 1997 is referred to in sections 1979, 1991, 1994 of this title.



Section 1998 - Liability of shareholders (Repealed)

1992 Repeal. Section 1998 was repealed December 18, 1992, P.L.1333, No.169, effective in 60 days.






Chapter 21 - Nonstock Corporations

Chapter Notes

Enactment. Chapter 21 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 21 is referred to in section 1103 of this title.



Section 2101 - Application and effect of chapter

(a) General rule.--This chapter shall be applicable to:

(1) A business corporation that elects to become a nonstock corporation in the manner provided by this chapter.

(2) A domestic corporation for profit subject to Subpart D (relating to cooperative corporations) organized on a nonstock basis.

(3) A domestic insurance corporation that is a mutual insurance company.

(b) Application to business corporations generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a nonstock corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a nonstock corporation.

(c) Laws applicable to nonstock corporations.--Except as otherwise provided in this chapter, Part I (relating to preliminary provisions) and this subpart shall be generally applicable to all nonstock corporations. The specific provisions of this chapter shall control over the general provisions of Part I and this subpart. In the case of a nonstock corporation, references in this part to "shares," "shareholder," "share register," "share ledger," "transfer book for shares," "number of shares entitled to vote" or "class of shares" shall mean memberships, member, membership register, membership ledger, membership transfer book, number of votes entitled to be cast or class of members, respectively. Except as otherwise provided in this article, a nonstock corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (c).

1990 Amendment. Act 198 amended subsec. (a).



Section 2102 - Formation of nonstock corporations

(a) General rule.--A nonstock corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain:

(1) A heading stating the name of the corporation and that it is a nonstock corporation.

(2) The provisions required by section 2103 (relating to contents of articles and other documents of nonstock corporations).

(b) Initial members.--Upon the filing of articles of a nonstock corporation, the subscribers to the minimum guaranteed capital of the corporation, if any, and the incorporators shall be the initial members of the corporation.

Cross References. Section 2102 is referred to in sections 2105, 7105 of this title.



Section 2103 - Contents of articles and other documents of nonstock corporations

In lieu of required statements relating to shares or share structure, a nonstock corporation shall set forth in any document permitted or required to be filed under this subpart the fact that the corporation is organized on a nonstock basis. A nonstock corporation may, but need not, have a minimum guaranteed capital which shall be furnished by the subscribers thereto in such proportions as they may agree.

Cross References. Section 2103 is referred to in sections 2102, 2105, 7105 of this title.



Section 2104 - Election of an existing business corporation to become a nonstock corporation

(a) General rule.--Any business corporation may become a nonstock corporation under this chapter by:

(1) Adopting a plan of conversion providing for the redemption by the corporation of all of its shares whether or not redeemable by the terms of its articles and adjusting its affairs so as to comply with the requirements of this chapter applicable to nonstock corporations.

(2) Filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(i) A heading stating the name of the corporation and that it is a nonstock corporation.

(ii) A statement that it elects to become a nonstock corporation.

(iii) A statement that the corporation is organized on a nonstock basis.

(iv) Such other changes, if any, that may be desired in the articles.

(b) Procedure.--The plan of conversion of the corporation into a nonstock corporation (which plan shall include the amendment of the articles required by subsection (a)) shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(1) The holders of shares of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(2) The plan must be approved by two-thirds of the votes cast by all shares of each class.

(3) If any shareholder of a business corporation that adopts a plan of conversion into a nonstock corporation objects to the plan of conversion and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided. There shall be included in, or enclosed with, the notice of the meeting of shareholders called to act upon the plan of conversion a copy or a summary of the plan and a copy of Subchapter D of Chapter 15 and of this subsection.

(4) The plan shall not impose any additional liability upon any existing patron of the business of the corporation, whether or not that person becomes a member of the corporation pursuant to the plan, unless the patron expressly assumes such liability.

Cross References. Section 2104 is referred to in section 1571 of this title.



Section 2105 - Termination of nonstock corporation status

(a) General rule.--A nonstock corporation may terminate its status as such and cease to be subject to this chapter by:

(1) Adopting a plan of conversion providing for the issue of appropriate shares to its members and adjusting its affairs so as to comply with the requirements of this subpart applicable to business corporations that are not nonstock corporations.

(2) Amending its articles to delete therefrom the additional provisions required or permitted by sections 2102(a)(1) (relating to formation of nonstock corporations) and 2103 (relating to contents of articles and other documents of nonstock corporations) to be stated in the articles of a nonstock corporation. The plan of conversion (which plan shall include the amendment of the articles required by this section) shall be adopted in accordance with Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(i) The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(ii) The plan must be approved by a majority of the votes cast by the members of each class.

(b) Increased vote requirements.--The bylaws of a nonstock corporation adopted by the members may provide that on any amendment to terminate its status as a nonstock corporation, a vote greater than that specified in subsection (a) shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the status of the corporation as a nonstock corporation.

(c) Mutual insurance companies.--With respect to the termination of the status of a mutual insurance company as a nonstock corporation, see section 103 (relating to subordination of title to regulatory laws) and Article VIII-A of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (c).

Cross References. Section 2105 is referred to in section 1504 of this title.



Section 2121 - Corporate name of nonstock corporations

(a) General rule.--The corporate name of a nonstock corporation may contain the word "mutual."

(b) Insurance names.--See section 202(c)(1)(iii) (relating to requirements for names generally).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 2122 - Classes of membership

The bylaws of a nonstock corporation adopted by the members may vest in the board of directors the power to establish classes of membership and to fix the several rights and liabilities thereof.

Cross References. Section 2122 is referred to in section 1504 of this title.



Section 2123 - Evidence of membership; liability of members

(a) General rule.--Every member of record of a nonstock corporation shall be entitled to a written document evidencing his membership in the corporation. The document shall state:

(1) That the corporation is a nonstock corporation incorporated under the laws of this Commonwealth, unless the name of the corporation contains the word "mutual."

(2) The name of the person to whom issued.

(3) The class of membership, if any, held by the member.

(b) Notice of variations in rights.--If the membership of the corporation is divided into classes, the document shall set forth (or shall state that the corporation will furnish to any member, upon request and without charge) a full or summary statement of the special rights and liabilities of membership of each class and the variations in the rights and liabilities of membership between classes. If a membership is not fully paid or if the member is otherwise liable to assessment, the document evidencing the membership shall so state.

(c) Liability.--A subscriber to the minimum guaranteed capital of or member of a nonstock corporation shall not be under any liability to the corporation or any creditor thereof other than the obligations of complying with the terms of the subscription to the minimum guaranteed capital, if any, and with the terms of the document evidencing his membership. Otherwise, the members of a nonstock corporation shall not be personally liable for the debts, liabilities or obligations of the corporation.

(d) Dissenters rights.--The document evidencing membership shall constitute a share certificate for the purposes of Subchapter D of Chapter 15 (relating to dissenters rights).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 2124 - Voting rights of members

Except as otherwise provided in a bylaw adopted by the members or in a written document evidencing membership, every member of record of a nonstock corporation shall have the right, at every meeting of members, to one vote.

Cross References. Section 2124 is referred to in section 1504 of this title.



Section 2125 - Inapplicability of certain provisions to nonstock corporations

(a) Share structure.--The provisions of Subchapter B of Chapter 15 (relating to shares and other securities) shall not be applicable to a nonstock corporation. A nonstock corporation shall not create or issue shares.

(b) Corporate finance.--A patronage rebate or dividend that is, or is equivalent to, a reduction in the charge made by a nonstock corporation to a member for goods or services shall not constitute a dividend or distribution within the meaning of section 1551 (relating to distributions to shareholders).



Section 2126 - Dissolution of nonstock corporations

If at the time of dissolution of a nonstock corporation the articles, bylaws and documents evidencing membership fail to define the respective rights and preferences of the members upon dissolution, the surplus of cash or property remaining after discharging all liabilities of the corporation shall be paid to or distributed among the members according to such a plan of distribution as the members may adopt. The plan shall be adopted in accordance with Subchapter F of Chapter 19 (relating to voluntary dissolution and winding up) except that:

(1) The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2) The plan must be approved by a majority of the votes cast by the members of each class.






Chapter 23 - Statutory Close Corporations

Chapter Notes

Enactment. Chapter 23 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 23 is referred to in section 1103 of this title.



Section 2301 - Application and effect of chapter

(a) General rule.--This chapter shall be applicable to a business corporation, other than a management corporation, that:

(1) had elected to become a close corporation subject to Chapter B of Article III of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933 (relating to close corporations), and that, as of the effective date of this chapter, had not terminated that election in the manner prescribed by statute; or

(2) elects to become a statutory close corporation in the manner provided by this chapter.

(b) Application of business corporation law generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a statutory close corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a statutory close corporation.

(c) Laws applicable to statutory close corporations.--Except as otherwise provided in this chapter, Part I (relating to preliminary provisions) and this subpart shall be generally applicable to all statutory close corporations. The specific provisions of this chapter shall control over the general provisions of Part I and this subpart. Except as otherwise provided in this article, a statutory close corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(d) Transitional provisions.--The following provisions of this chapter shall not apply to a statutory close corporation existing on September 30, 1989, unless otherwise provided in a bylaw adopted in the manner provided by section 2332(b) (relating to procedure):

Section 2321(b) (relating to preemptive rights) insofar as such provision authorizes the shareholders to adopt a bylaw eliminating or limiting the preemptive rights provided in that subsection.

Section 2322 (relating to share transfer restrictions).

Section 2323 (relating to transfer of shares in breach of transfer restrictions). If section 2323 is not applicable to the corporation, transfer restrictions (including a restriction that is held not to be authorized by section 1529 (relating to transfer of securities; restrictions)) shall be enforced in the same manner as if this article had not been enacted.

Section 2325 (relating to sale option of estate of shareholder).

Section 2336 (relating to fundamental changes).

(e) Cross reference.--See the definition of "closely held corporation" in section 1103 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (c).

1990 Amendment. Act 198 amended subsec. (d).

Cross References. Section 2301 is referred to in section 1106 of this title.



Section 2302 - Definition of minimum vote

(a) General rule.--As used in this chapter, the term "minimum vote" as applied to corporate action means that:

(1) The holders of shares of every class shall be entitled to vote on the corporate action regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(2) The corporate action must be approved by vote of the shareholders of each class entitled to cast at least two-thirds of the votes that all shareholders of the class are entitled to cast thereon.

(b) Increased vote requirements.--The bylaws of a statutory close corporation adopted by the shareholders may provide that on any corporate action subject to the minimum vote requirement of subsection (a) a vote greater than two-thirds or a vote of all shares of any class shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to effect such corporation action.

Cross References. Section 2302 is referred to in section 1504 of this title.



Section 2303 - Formation of statutory close corporations

A statutory close corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain:

(1) A heading stating the name of the corporation and that it is a statutory close corporation.

(2) The provision required by section 2304(a) (relating to additional contents of articles of statutory close corporations).

Cross References. Section 2303 is referred to in section 2307 of this title.



Section 2304 - Additional contents of articles of statutory close corporations

(a) General rule.--In addition to the provisions otherwise required by this subpart, the articles of a statutory close corporation shall provide that neither the corporation nor any shareholder shall make an offering of any of its shares of any class that would constitute a "public offering" within the meaning of the Securities Act of 1933.

(b) Number or qualifications of shareholders.--The articles of a statutory close corporation may set forth:

(1) The maximum number of persons who are entitled to be record holders or beneficial owners of its shares.

(2) The qualifications of shareholders, either by specifying classes of persons who shall be entitled to be holders of record of shares of any class or by specifying classes of persons who shall not be entitled to be holders of shares of any class or both.

(c) Aggregation of holdings.--Except as otherwise provided in the articles, for purposes of determining the number of holders of record or beneficial owners of the shares of a statutory close corporation, shares that are held jointly or in common or in a trust, by two or more persons, as fiduciaries or otherwise, or that are held by spouses, shall be treated as held by one shareholder.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (a).

Cross References. Section 2304 is referred to in sections 2303, 2305, 2306, 2308, 2309, 2322 of this title.



Section 2305 - Election of an existing business corporation to become a statutory close corporation

(a) General rule.--A business corporation may become a statutory close corporation under this chapter by amending its articles so that they shall contain, in addition to the requirements of section 1911(b) (relating to exceptions):

(1) A heading stating the name of the corporation and that it is a statutory close corporation.

(2) A statement that it elects to become a statutory close corporation.

(3) The provision required by section 2304(a) (relating to additional contents of articles of statutory close corporations).

(b) Procedure.--The amendment shall not be effective unless it is adopted by the affirmative vote of all shareholders of the corporation whether or not otherwise entitled to vote thereon.



Section 2306 - Limitations on continuation of statutory close corporation status

A statutory close corporation continues to be such and to be subject to this chapter until:

(1) it terminates its status as a statutory close corporation pursuant to section 2307 (relating to voluntary termination of statutory close corporation status by amendment of articles); or

(2) the provisions required or permitted by section 2304 (relating to additional contents of articles of statutory close corporations) to be stated in the articles to qualify a business corporation as a statutory close corporation have in fact been breached and neither the corporation nor any of its shareholders takes the steps required by section 2309 (relating to involuntary termination of statutory close corporation status; proceeding to prevent loss of status) to prevent such loss of status or to remedy such breach.



Section 2307 - Voluntary termination of statutory close corporation status by amendment of articles

(a) General rule.--A statutory close corporation may voluntarily terminate its status as such and cease to be subject to this chapter by amending its articles to delete therefrom the additional provision required by section 2303(1) (relating to formation of statutory close corporations) to be stated in the articles of a statutory close corporation.

(b) Procedure.--The amendment shall not be effective unless it is adopted by at least the minimum vote.

Cross References. Section 2307 is referred to in sections 2306, 2308, 2309 of this title.



Section 2308 - Issuance or transfer of shares of a statutory close corporation in breach of qualifying conditions

(a) Notice of qualifications.--If shares of a statutory close corporation are issued or transferred to any person who is not entitled under any provision of the articles permitted by section 2304(b) (relating to number or qualifications of shareholders) to be a holder of record of shares of the corporation and if the certificate for the shares complies with section 2321(c) (relating to notice of statutory close corporation status) or conspicuously notes the existence of such a provision of the articles, that person shall be conclusively presumed to have notice of the fact of his ineligibility to be a shareholder.

(b) Notice of size restrictions.--If the articles of a statutory close corporation state the number of persons who are entitled to be holders or owners of its shares and if the certificate for the shares complies with section 2321(c) or conspicuously notes the existence of such a provision of the articles and if the issuance or transfer of shares to any person would cause the shares to be held by more than that number of persons, the person to whom the shares are issued or transferred shall be conclusively presumed to have notice of that fact.

(c) Refusal to register.--Whenever any person to whom shares of a statutory close corporation have been issued or transferred has, or is conclusively presumed under this section to have, notice either:

(1) that he is a person not eligible to be a holder of shares of the corporation; or

(2) that the transfer of shares to him would cause the shares of the corporation to be held by more than the number of persons permitted by its articles to hold shares of the corporation;

the corporation may, at its option, refuse to register the transfer of the shares into the name of the transferee.

(d) Exception.--The provisions of subsection (c) shall not be applicable if the transfer of shares, even though otherwise contrary to subsection (a) or (b), has been consented to by all the shareholders of the statutory close corporation or if the statutory close corporation has amended its articles in accordance with section 2307 (relating to voluntary termination of statutory close corporation status by amendment of articles).

(e) Rescission rights unaffected.--The provisions of this section do not impair any right of a transferee to rescind the transaction or to recover under any applicable warranty express or implied.

(f) Definition.--As used in this section, the term "transfer" is not limited to a transfer for value.

Cross References. Section 2308 is referred to in section 2309 of this title.



Section 2309 - Involuntary termination of statutory close corporation status; proceeding to prevent loss of status

(a) General rule.--If any event occurs as a result of which the provision included in the articles of a statutory close corporation pursuant to section 2304(a) (relating to additional contents of articles of statutory close corporations) to qualify it as a statutory close corporation has been breached, the status of the business corporation as a statutory close corporation under this chapter shall terminate unless:

(1) Within 30 days after the occurrence of the event or within 30 days after the event has been discovered, whichever is later, the corporation:

(i) Files in the Department of State a statement executed by the corporation setting forth:

(A) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(B) A statement that the provision included in its articles pursuant to section 2304(a) to qualify it as a statutory close corporation has been breached.

(ii) Furnishes a copy of the statement to each shareholder.

(2) The corporation concurrently with the filing of the statement takes such steps as are necessary to correct the situation that threatens its status as a statutory close corporation including, without limitation, the refusal to register the transfer of shares that have been wrongfully transferred as provided by section 2308 (relating to issuance or transfer of shares of a statutory close corporation in breach of qualifying conditions) or initiation of a proceeding under subsection (b).

(b) Proceeding to cure breach.--Upon the application of the corporation or of any shareholder, the court may issue all orders necessary to prevent the corporation from losing its status as a statutory close corporation or to prevent the violation of any provision of the articles permitted by section 2304(b) to be stated in the articles of a statutory close corporation or to restore its status as a statutory close corporation by enjoining or setting aside any act or threatened act on the part of the corporation or a shareholder that would be inconsistent with any of the provisions required or permitted by section 2304 to be stated in the articles of a statutory close corporation unless it is an act approved in accordance with section 2308(d) (relating to exception). The court may enjoin or set aside any transfer or threatened transfer of shares of a statutory close corporation that is contrary to any of the terms of its articles and may enjoin any public offering, as defined in section 2304(a), or threatened public offering of shares of the statutory close corporation.

(c) Notice of cure of breach.--When the situation that threatened the status of the corporation as a statutory close corporation has been remedied and if the corporation has not amended its articles in accordance with section 2307 (relating to voluntary termination of statutory close corporation status by amendment of articles), the corporation shall file in the department a statement executed by the corporation, setting forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) A statement that no breach of the provision included in its articles pursuant to section 2304(a) exists.

Upon the filing of the statement, the status of the corporation as a statutory close corporation under this chapter, if theretofore terminated by reason of subsection (a), shall be restored.

(d) Cross reference.--See section 134 (relating to docketing statement).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsecs. (a) and (c).

Cross References. Section 2309 is referred to in section 2306 of this title.



Section 2321 - Shares

(a) Uncertificated shares prohibited.--A statutory close corporation shall not issue uncertificated shares.

(b) Preemptive rights.--

(1) Unless otherwise provided in a bylaw adopted by the shareholders, the holders of any class of voting shares of a statutory close corporation shall have a preemptive right to subscribe for or purchase any voting shares (or any option rights or securities having conversion or option rights with respect to any voting shares) issued or sold by the corporation for any form of consideration.

(2) Paragraph (1) shall not apply to any issue of voting shares (or of any option rights or securities having conversion or option rights with respect to such voting shares) pursuant to a plan to which Subchapter D of Chapter 15 (relating to dissenters rights) is applicable.

(c) Notice of statutory close corporation status.--A legend in substantially the following form shall be set forth conspicuously on each share certificate issued by a statutory close corporation:

The rights of shareholders in a statutory close corporation may differ materially from the rights of shareholders in other corporations. Copies of the articles of incorporation and bylaws, agreements among shareholders or other documents, which may restrict transfers and affect voting and other rights, may be obtained by a shareholder on written request to the corporation.

This notice shall satisfy all requirements of this subpart that notice of transfer or other restrictions or relative rights be given. All persons claiming an interest in shares of a statutory close corporation:

(1) Complying with the notice requirement of this section shall be bound by the documents referred to in the notice.

(2) Not complying with the requirement of this section shall be bound only by any documents of which they, or any person through whom they claim, have knowledge or notice.

Cross References. Section 2321 is referred to in sections 1504, 1528, 1530, 2301, 2308, 2332, 2337 of this title.



Section 2322 - Share transfer restrictions

(a) General rule.--Unless otherwise provided in a bylaw adopted by the shareholders, no interest in shares of a statutory close corporation may be transferred, by operation of law or otherwise, whether voluntary or involuntary.

(b) Exception.--Subsection (a) shall not apply to a transfer:

(1) To the corporation or to any other shareholder of the same class of shares.

(2) To members of the immediate family of a shareholder or to a trust all of whose beneficiaries are members of the immediate family of a shareholder. The immediate family of a shareholder shall include only his spouse, parents, brothers, sisters, lineal descendants (including descendants related by adoption) and spouses of any lineal descendants.

(3) That has been approved by the unanimous vote of the holders of the most junior shares of the corporation having voting rights for the election of directors.

(4) To an executor or administrator upon the death of a shareholder or to a trustee or receiver as the result of a bankruptcy, insolvency, dissolution or similar proceeding brought by or against a shareholder.

(5) By merger, consolidation or share exchange that becomes effective pursuant to section 2336 (relating to fundamental changes) or a share exchange of existing shares for other shares of a different class or series in the corporation.

(6) By a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor.

(7) Made after termination of the status of the corporation as a statutory close corporation.

(8) Permitted by subsection (h).

(c) Offer by nonexempt purchaser.--Any person desiring to transfer shares in a transaction not exempt under subsection (b)(1) through (7) shall obtain an offer from a third party who meets the requirements of subsection (d) to purchase the shares for cash and shall deliver written notice of the third-party offer to the corporation at its registered office stating the number and kind of shares, the offering price, the other terms of the offer and the name and address of the third-party offeror.

(d) Qualifications of transferee.--A transfer shall not be made to a third party unless:

(1) The third party is eligible to become a qualified shareholder under the provisions of any Federal or State tax statute that the corporation has elected to be subject to and the third party agrees in writing not to take any action to terminate the election without the approval of the remaining shareholders.

(2) The transfer to the third party will not result in the imposition of the personal holding company tax or any similar Federal or State penalty tax on the corporation.

(3) The third party is eligible to be a shareholder under any provision of the articles permitted by section 2304(b) (relating to number or qualifications of shareholders).

(e) Action on offer by corporation.--The notice specified in subsection (c) shall constitute an offer by the shareholder to sell the shares to the corporation on the terms of the third-party offer. Within 20 days after receipt of the notice by the corporation, the secretary shall call a special meeting of shareholders, which shall be held not more than 40 days after the call, for the purpose of determining whether to purchase all (but not less than all) of the offered shares. Approval of action to purchase shall be by a majority of the votes of all shareholders entitled to vote thereon, excluding the holders of offered shares. With the consent of all the shareholders entitled to vote for the approval, the corporation may allocate some or all of the shares to one or more shareholders, or to other persons, but, if the corporation has more than one class of shares, the remaining holders of the class of shares being offered for sale shall have a first option to purchase the shares that are not purchased by the corporation in proportion to their shareholdings or in such proportion as shall be agreeable to those desiring to participate in the purchase.

(f) Notice of action by corporation.--Within 75 days after receipt of the offer, written notice of the acceptance of the offer of the shareholder shall be delivered or sent to the offering shareholder at the address specified in his notice to the corporation or, in the absence of any specification, at his last known address as reflected in the records of the corporation. If the notice contains terms of purchase different from those contained in the offer of the shareholder, the different terms shall be deemed a counteroffer, and, unless the shareholder wishing to transfer his shares accepts in writing the counteroffer or the shareholder and the corporation or other purchaser otherwise resolve by written agreement the difference between the offer and counteroffer within 15 days of receipt by the shareholder of the qualified notice of acceptance, the notice containing the counteroffer shall be ineffective as an acceptance.

(g) Delivery and payment.--If a contract to sell is created under subsection (f), the shareholder shall make delivery of all the certificates for the shares so sold, duly endorsed, within 20 days of receipt of the notice of acceptance. Breach of any of the terms of the contract shall entitle the nonbreaching party to any remedy at law or equity allowed for breach of a contract including, without limitation, specific performance.

(h) Limited release from restrictions.--If the offer to sell is not accepted pursuant to subsections (e) and (f), the shareholder shall be entitled to transfer to the third-party offeror all (but not less than all) of the offered shares within 120 days after delivery of the notice specified in subsection (c) in accordance with the terms specified therein.

Cross References. Section 2322 is referred to in sections 1504, 1554, 2301, 2324 of this title.



Section 2323 - Transfer of shares in breach of transfer restrictions

Any attempted transfer of shares of a statutory close corporation in violation of any transfer restriction binding on the transferee shall be ineffective. Any attempted transfer of shares of a statutory close corporation in violation of any transfer restriction not binding on the transferee shall give the corporation the option, exercisable by notice and payment within 30 days after presentation of the shares for registration in the name of the transferee, to purchase the shares from the transferee for the same price and terms as contemplated for the ineffective transfer, unless such transfer was not intended to be a transfer for value.

Cross References. Section 2323 is referred to in section 2301 of this title.



Section 2324 - Corporation option where a restriction on transfer of a security is held invalid

If the bylaws contain provisions pursuant to section 2322(a) (relating to share transfer restrictions) and a restriction on transfer of a security of a statutory close corporation is held not to be authorized by section 1529 (relating to transfer of securities; restrictions), the corporation shall nevertheless have an option, for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the restricted security at a price that is agreed upon by the parties or, if an agreement is not reached, at the fair value as determined under Subchapter D of Chapter 15 (relating to dissenters rights).

Cross References. Section 2324 is referred to in section 1571 of this title.



Section 2325 - Sale option of estate of shareholder

(a) General rule.--Unless otherwise provided in a bylaw adopted by the shareholders, the personal representative of any deceased holder or owner of shares shall have the right to require a statutory close corporation to elect either to purchase or cause the purchase of all, but not less than all, of the shares owned by the decedent pursuant to subsections (c) through (e) or to be dissolved.

(b) Minimum vote requirement.--An amendment to the bylaws to provide that this section shall apply or to delete or modify the provisions of this section shall require at least the minimum vote for approval. Any shareholder who votes against an amendment to delete or modify the provisions of this section shall, if the amendment terminates or substantially alters the existing rights of the shareholder pursuant to this section to have his shares purchased, be entitled to receive the fair value of his shares upon compliance with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights).

(c) Initial procedure.--Within six months after the death of the holder or owner of shares, the personal representative shall deliver a written notice to the corporation at its registered office specifying the number and class of all shares beneficially owned by the deceased shareholder and stating that an offer by the corporation to purchase the shares is being solicited pursuant to this section. Within 20 days after receipt of the notice by the corporation, the secretary shall call a special meeting of shareholders, which shall be held not more than 40 days after the call, for the purpose of determining whether to offer to purchase the shares. Approval of action to offer to purchase the shares shall be by vote of a majority of the shares entitled to vote, excluding the shares covered by the notice. With the consent of all the shareholders entitled to vote for the approval, the corporation may allocate some or all of the shares to one or more shareholders, or to other persons, but if the corporation has more than one class of shares, the remaining holders of the class of shares being offered for sale shall have a first option to purchase the shares that are not purchased by the corporation in proportion to their shareholdings or in such proportion as shall be agreeable to those desiring to participate in the purchase.

(d) Notice of action by corporation.--Written notice of the approval by the shareholders of an offer to purchase, or that no offer to purchase was approved, shall be delivered or sent to the personal representative within 75 days after receipt of the notice soliciting the offer to purchase. Any offer to purchase shall be accompanied by copies of the balance sheets as of the end of, and profit and loss statements for, the preceding two fiscal years of the corporation and any available interim balance sheet and profit and loss statement. Any offer to purchase shall be accepted or rejected in writing within 15 days.

(e) Price and other terms of purchase.--To the extent the price and other terms for purchasing the shares by the corporation or remaining shareholders are fixed or are to be determined pursuant to provisions in the bylaws or in a written agreement, those provisions shall be binding except that, in the event of a default in any payment due, subsection (i) shall apply and the person exercising his rights under this section shall have the right to petition for dissolution of the corporation.

(f) Judicial proceedings in absence of agreement to purchase.--If an offer to purchase is rejected, or if an offer to purchase is not made under this section, the personal representative may commence an action or proceeding in court under this subsection. The jurisdiction of the court shall be plenary and exclusive. The corporation shall be made a party defendant in the action and shall, at its expense, give notice of the commencement of the action to all shareholders and to such other persons as the court may direct. The court shall proceed to determine the fair value of the shares considering the going concern value of the corporation, any agreement among some or all of the shareholders fixing a price or specifying a formula for determining the value of shares of the corporation for any purpose, the recommendations of any appraiser appointed by the court, any legal constraint on the ability of the corporation to acquire the shares and other relevant evidence. The court shall enter an order requiring the corporation to cause the purchase of the shares at fair value including such provisions as are deemed proper concerning payment of the purchase price in two or more installments, payment of interest on the installments, subordination of the obligation to the rights of other creditors of the corporation and security for payment of the deferred purchase price.

(g) Costs and expenses.--Except as otherwise prescribed by general rules:

(1) If the fair value of the shares as determined by the court does not materially exceed the last offer made by the corporation prior to the commencement of an action pursuant to subsection (f) and the court finds that the failure of the personal representative to accept the last offer of the corporation was dilatory, arbitrary, obdurate, vexatious or in bad faith, the court may assess all or a portion of the costs and expenses of the action against the estate of the deceased shareholder.

(2) If the fair value of the shares as determined by the court materially exceeds the amount of the last offer made by the corporation prior to the time an action or proceeding was commenced pursuant to subsection (f) and the court finds that the last offer of the corporation was dilatory, arbitrary, obdurate, vexatious or in bad faith, the court may assess all or a portion of the costs and expenses of the action against the corporation.

(3) Expenses assessable under paragraphs (1) and (2) shall include reasonable compensation for and reasonable expenses of any appraiser appointed by the court and the reasonable fees and expenses of counsel for and experts employed by any party.

(4) Except as provided in paragraphs (1) and (2), the costs of an action commenced pursuant to subsection (f) shall be assessed on an equal basis between the corporation and the estate of the deceased shareholder and all other fees and expenses shall be borne by the party incurring the fees and expenses.

(h) Subsequent modification of order.--Upon application of the corporation, the court may modify its order to change the terms of payment if it finds that the changed financial or legal ability of the corporation or other purchasers of the shares to complete the purchase justifies a modification. Any person making a payment in order to prevent or cure any default by any purchaser shall be entitled to recover the excess payment from the defaulting person.

(i) Failure to make payment.--If the corporation or other purchaser fails for any reason to make any payment specified in the order within 30 days after the due date for the payment, the court shall, upon application of the person to whom the payment is due and in the absence of good cause shown by the corporation, enter an order directing that the corporation be dissolved.

(j) Waiver.--Any shareholder may waive in writing the rights of his personal representative under this section.

(k) Section nonexclusive.--This section shall not be construed to prohibit any other agreement not prohibited by law that provides for the purchase of shares of the corporation nor shall it prevent a shareholder from enforcing any other remedy he may have.

Cross References. Section 2325 is referred to in sections 1504, 1571, 2301 of this title.



Section 2331 - Directors

(a) Agreements restricting discretion of directors.--A written agreement among the shareholders of a statutory close corporation entitled to cast at least a majority of the votes that all shareholders are entitled to cast for the election of directors, whether solely among themselves or with a party not a shareholder, is not invalid, as between the parties to the agreement or the shareholders of the corporation, on the ground that it so relates to the conduct of the business and affairs of the corporation as to restrict or interfere with the discretion or powers of the board of directors.

(b) Effect of agreement.--The effect of any such agreement shall be to relieve the directors and impose upon the shareholders who are parties to the agreement the liability for acts or omissions that is imposed by law on directors to the extent and so long as the discretion or powers of the board in its direction of the management of corporate affairs is controlled by the agreement. Shareholders upon whom the liabilities of directors are imposed by this section shall to that extent be entitled to the rights and immunities conferred by this part and other provisions of law upon directors of a corporation.



Section 2332 - Management by shareholders

(a) General rule.--A bylaw of a statutory close corporation adopted by the shareholders may provide that the business and affairs of the corporation shall be managed by or under the direction of the shareholders of the corporation rather than by or under the direction of a board of directors. So long as such a provision continues in effect:

(1) Meetings of shareholders need not be called to elect directors.

(2) Unless the context clearly requires otherwise, the shareholders of the corporation shall be deemed to be directors for purposes of applying provisions of this subpart.

(3) The shareholders of the corporation shall be subject to all liabilities imposed and shall enjoy all rights and immunities conferred by law on directors.

(b) Procedure.--Such a provision may be inserted in the articles or bylaws by amendment if all incorporators or all shareholders, regardless of any limitations stated in the articles or bylaws on the voting rights of any class, authorize the provision. An amendment to the articles or bylaws to delete the provision shall be adopted and shall become effective in accordance with Subchapter B of Chapter 19 (relating to amendment of articles) or section 1504 (relating to adoption, amendment and contents of bylaws) except that the holders of shares of every class shall be entitled to vote on the amendment regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(c) Notice on shares.--If the articles or bylaws contain a provision authorized by this section, the existence of the provision shall be noted conspicuously on every share certificate issued by the corporation unless the certificate complies with section 2321(c) (relating to notice of statutory close corporation status).

Cross References. Section 2332 is referred to in sections 102, 1504, 2301 of this title.



Section 2333 - Appointment of custodian for statutory close corporation

(a) General rule.--In addition to the provisions of section 1767 (relating to appointment of custodian of corporation on deadlock or other cause), the court, upon application of any shareholder, may appoint one or more persons to be custodians and, if the corporation is insolvent, to be receivers of any statutory close corporation when:

(1) pursuant to this subchapter, the business and affairs of the corporation are managed by or under the direction of the shareholders and they are so divided that the business of the corporation is suffering or is threatened with immediate and irreparable injury and any remedy with respect to such deadlock provided in the bylaws or in any written agreement of the shareholders has failed; or

(2) the applicant shareholder has the right to the dissolution of the corporation under a provision of the articles permitted by section 2337 (relating to option of shareholder to dissolve corporation).

A custodian appointed under paragraph (2) shall have the authority to liquidate the affairs of the corporation and distribute its assets.

(b) Provisional director.--In lieu of appointing a custodian for a statutory close corporation under subsection (a)(1) or section 1767 or a receiver under Subchapter G of Chapter 19 (relating to involuntary liquidation and dissolution), the court may appoint a provisional director, whose powers and status shall be as provided in section 2334 (relating to appointment of provisional director in certain cases), if the court determines that it would be in the best interest of the corporation. The appointment shall not preclude any subsequent order of the court appointing a custodian or receiver for the corporation.

Cross References. Section 2333 is referred to in section 2334 of this title.



Section 2334 - Appointment of provisional director in certain cases

(a) General rule.--Notwithstanding any contrary provision of the articles or the bylaws or agreement of the shareholders, the court may appoint a provisional director for a statutory close corporation if the directors are so divided respecting the management of the business and affairs of the corporation that the votes required for action by the board of directors cannot be obtained with the consequence that the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally.

(b) Application for relief.--

(1) An application for relief under this section must be filed by or on behalf of:

(i) at least one-half of the number of directors then in office;

(ii) the holders of shares entitled to cast at least one-third of the votes that all shareholders are entitled to cast for the election of directors; or

(iii) shareholders entitled to cast at least two-thirds of the votes that all shareholders of any class entitled to elect one or more directors are entitled to cast for the election of directors, if there is more than one class of shares then entitled to elect one or more directors.

A bylaw of a statutory close corporation adopted by the shareholders may provide that a lesser proportion of the directors or of the shareholders or of a class of shareholders may apply for relief under this section.

(2) Even though the requirements of paragraph (1) are not satisfied, the court may nevertheless appoint a provisional director if permitted by section 2333(b) (relating to provisional director).

(c) Qualifications.--A provisional director shall be an impartial individual who is neither a shareholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation and whose further qualifications, if any, may be determined by the court.

(d) Status and powers.--A provisional director is not a receiver of a corporation and does not have the title and powers of a custodian or receiver appointed under section 1767 (relating to appointment of custodian of corporation on deadlock or other cause) or Subchapter G of Chapter 19 (relating to involuntary liquidation and dissolution). A provisional director shall have all the rights and powers of a duly elected director of the corporation, including the right to notice of and to vote at meetings of directors, until such time as he is removed by order of the court or by the shareholders entitled to cast at least two-thirds of the votes that all shareholders of that class of voting shares that filed the application for appointment of a provisional director are entitled to cast for directors, or by the shareholders entitled to cast at least a majority of the votes that all shareholders are entitled to cast for the election of directors, in any other case.

(e) Compensation.--The compensation of the provisional director shall be determined by agreement between him and the corporation subject to approval of the court. The court may fix his compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b).

Cross References. Section 2334 is referred to in sections 1504, 2333 of this title.



Section 2335 - Operating corporation as partnership

A written agreement among shareholders of a statutory close corporation, or any provision of the articles or bylaws of the corporation, which agreement or provision relates to any phase of the affairs of such corporation, including, but not limited to, the management of its business or declaration and payment of dividends or other division of profits or the election of directors or officers or the employment of shareholders by the corporation or the arbitration of disputes, shall not be invalid on the ground that it is an attempt by the parties to the agreement or by the shareholders of the corporation to treat the corporation as if it were a partnership or to arrange relations among the shareholders or between the shareholders and the corporation in a manner that would be appropriate only among partners and shall not be grounds for imposing personal liability on the shareholders for obligations of the corporation.



Section 2336 - Fundamental changes

Except as permitted or required by this chapter, a statutory close corporation shall not effect any corporate action that under Chapter 19 (relating to fundamental changes) requires the approval of shareholders unless the action is adopted by at least the minimum vote.

Cross References. Section 2336 is referred to in sections 2301, 2322 of this title.



Section 2337 - Option of shareholder to dissolve corporation

(a) General rule.--A bylaw of a statutory close corporation adopted by the shareholders may include a provision granting to any shareholder, or to the holders of any specified number or percentage of shares of any class of shares, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever the option to dissolve is exercised, the shareholders exercising the option shall give written notice thereof to all other shareholders. After the expiration of 30 days following the sending of the notice, the dissolution of the corporation shall proceed as if the required number of shareholders having voting rights had consented in writing to dissolution of the corporation as provided by Subchapter F of Chapter 19 (relating to voluntary dissolution and winding up).

(b) Amendment adding option.--If the bylaws do not contain a provision authorized by subsection (a), the bylaws may be amended to include such a provision if adopted by the unanimous vote of all the shareholders, regardless of any limitations stated in the bylaws on the voting rights of any class, unless the original bylaws, or bylaws adopted by such a unanimous vote, specifically authorize such an amendment to be adopted by a specified vote of shareholders, which shall not be less than the minimum vote.

(c) Notice on shares.--If the bylaws contain a provision authorized by this section, the existence of the provision shall be noted conspicuously on every share certificate issued by the corporation unless the certificate complies with section 2321(c) (relating to notice of statutory close corporation status).

Cross References. Section 2337 is referred to in sections 1504, 2333 of this title.






Chapter 25 - Registered Corporations

Chapter Notes

Enactment. Chapter 25 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Subchapter B is referred to in section 2501 of this title.

Cross References. Subchapter C is referred to in section 2501 of this title.

Cross References. Subchapter D is referred to in section 2501 of this title.

Cross References. Subchapter E is referred to in sections 313, 1715, 1903, 2501, 2551, 2575 of this title.

Cross References. Subchapter F is referred to in sections 313, 1715, 1903, 2539, 4146 of this title.

Enactment. Subchapter G was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References. Subchapter G is referred to in sections 313, 1715, 1903, 2575, 2581 of this title.

Enactment. Subchapter H was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References. Subchapter H is referred to in sections 313, 1715, 1903 of this title.

Enactment. Subchapter I was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References. Subchapter I is referred to in section 313 of this title; section 7203 of Title 20 (Decedents, Estates and Fiduciaries).

Enactment. Subchapter J was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References. Subchapter J is referred to in section 313 of this title; section 7203 of Title 20 (Decedents, Estates and Fiduciaries).



Section 2501 - Application and effect of chapter

(a) General rule.--Except as otherwise provided in the scope provisions of subsequent subchapters of this chapter, this chapter shall be applicable to any business corporation that is a registered corporation as defined in section 2502 (relating to registered corporation status).

(b) Laws applicable to registered corporations.--Except as otherwise provided in this chapter, Part I (relating to preliminary provisions) and this subpart shall be generally applicable to all registered corporations. The specific provisions of this chapter shall control over the general provisions of Part I and this subpart. Except as otherwise provided in this article, a registered corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(c) Effect of a contrary provision of the articles.--

(1) Except as provided in section 2521 (relating to call of special meetings of shareholders), the articles of a registered corporation may provide either expressly or by necessary implication that any one or more of the provisions of Subchapters B (relating to powers, duties and safeguards), C (relating to directors and shareholders) and D (relating to fundamental changes generally) shall not be applicable in whole or in part to the corporation.

(2) The articles of a registered corporation may provide that any one or more of the provisions of Subchapter E (relating to control transactions) and following of this chapter shall not be applicable in whole or in part to the corporation only if, to the extent and in the manner, expressly permitted by the subchapter the applicability of which is so affected. Where any provision of Subchapter E and following of this chapter permits the applicability of a subchapter to be varied by a provision of the articles, the applicability may be varied by an amendment of the articles only if, to the extent and in the manner, expressly permitted by the subchapter the applicability of which is so affected.

(d) Rights cumulative.--The rights, remedies, prohibitions and requirements provided in Subchapter E and following of this chapter shall be in addition to and not in lieu of any other rights, remedies, prohibitions or requirements provided by this subpart, the articles or bylaws of the corporation, any securities, option rights or obligations of the corporation or otherwise.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (b) and (c).

1992 Amendment. Act 169 amended subsec. (c) and added subsec. (d).



Section 2502 - Registered corporation status

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific subchapters of this chapter, as used in this chapter, the term "registered corporation" shall mean:

(1) A domestic business corporation:

(i) that:

(A) has a class or series of shares entitled to vote generally in the election of directors of the corporation registered under the Exchange Act; or

(B) is registered as a management company under the Investment Company Act of 1940 and in the ordinary course of business does not redeem outstanding shares at the option of a shareholder at the net asset value or at another agreed method or amount of value thereof; or

(ii) that is:

(A) subject to the reporting obligations imposed by section 15(d) of the Exchange Act by reason of having filed a registration statement which has become effective under the Securities Act of 1933 relating to shares of a class or series of its equity securities entitled to vote generally in the election of directors; or

(B) registered as a management company under the Investment Company Act of 1940 and in the ordinary course of business redeems outstanding shares at the option of a shareholder at the net asset value or at another agreed method or amount of value thereof.

A corporation which satisfies both subparagraphs (i) and (ii) shall be deemed to be described solely in subparagraph (i) for the purposes of this chapter.

(2) A domestic business corporation all of the shares of which are owned, directly or indirectly, by one or more registered corporations or foreign corporations for profit described in section 4102(b) (relating to registered corporation exclusions).

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References. Section 2502 is referred to in sections 102, 1711, 2501, 2503, 2504, 2511, 2512, 2513, 2521, 2525, 2526, 2527, 2539, 2541, 2551, 2561, 2571, 2581 of this title.



Section 2503 - Acquisition of registered corporation status

(a) Registered corporations.--This chapter shall apply to a registered corporation described in section 2502(1) (relating to registered corporation status) on the day following the day on which the corporation becomes a registered corporation.

(b) Subsidiary corporations.--This chapter shall apply to a registered corporation described in section 2502(2) immediately upon the happening of any event whereby all of the shares of the corporation are owned, directly or indirectly, by one or more registered corporations or foreign corporations for profit described in section 4102(b) (relating to registered corporation exclusions).



Section 2504 - Termination of registered corporation status

(a) Registered corporations.--The applicability of this chapter to a registered corporation described in section 2502(1) (relating to registered corporation status) shall terminate immediately upon the termination of the status of the corporation as a registered corporation.

(b) Subsidiary corporations.--The applicability of this chapter to a registered corporation described in section 2502(2) shall terminate immediately upon the happening of any event whereby all of the shares of the corporation are no longer owned, directly or indirectly, by one or more registered corporations or foreign corporations for profit described in section 4102(b) (relating to registered corporation exclusions).



Section 2511 - Financial reports to shareholders

(a) General rule.--The requirements of section 1554 (relating to financial reports to shareholders) shall not apply to a registered corporation.

(b) Exception.--Subsection (a) does not apply to a registered corporation described in section 2502(2) (relating to registered corporation status) that has more than one shareholder.

Cross References. Section 2511 is referred to in section 1554 of this title.



Section 2512 - Dissenters rights procedure

(a) General rule.--A registered corporation, except one described in section 2502(1)(ii) or (2) (relating to registered corporation status), shall not be required by statute to supply a copy of Subchapter D of Chapter 15 (relating to dissenters rights) to any of its shareholders entitled to dissenters rights in connection with a proposed corporate action from whom the corporation solicits a proxy relating to approval of, or to whom it sends an information statement relating to, the proposed corporate action.

(b) Exception.--Subsection (a) does not apply to notice given under sections 1575(a)(4) (relating to notice to demand payment) and 1577(c)(3) (relating to payment of fair value of shares).

Cross References. Section 2512 is referred to in sections 321, 1571 of this title.



Section 2513 - Disparate treatment of certain persons

(a) General rule.--A registered corporation, except one described in section 2502(1)(ii) or (2) (relating to registered corporation status), that creates and issues any securities, contracts, warrants or other instruments evidencing any shares, option rights, securities having conversion or option rights, or obligations under section 1525 (relating to stock rights and options) may set forth therein such terms as are fixed by the board of directors, including, without limiting the generality of such authority, conditions including, but not limited to, conditions that preclude or limit any person or persons owning or offering to acquire a specified number or percentage of the outstanding common shares, other shares, option rights, securities having conversion or option rights, or obligations of the corporation or transferee or transferees of the person or persons from exercising, converting, transferring or receiving the shares, option rights, securities having conversion or option rights, or obligations.

(b) Cross reference.--See section 1525(c) (relating to standard of care unaffected).

Cross References. Section 2513 is referred to in sections 1525, 1715 of this title.



Section 2521 - Call of special meetings of shareholders

(a) General rule.--The shareholders of a registered corporation shall not be entitled by statute to call a special meeting of the shareholders.

(b) Exception.--Subsection (a) shall not apply to the call of a special meeting by an interested shareholder (as defined in section 2553 (relating to interested shareholder)) for the purpose of approving a business combination under section 2555(3) or (4) (relating to requirements relating to certain business combinations).

(c) Contrary articles provision.--A provision of the articles of a registered corporation described in section 2502(1) (relating to registered corporation status) adopted after July 1, 2015, may not provide that a special meeting may be called by less than 25% of the votes that all shareholders would be entitled to cast at the meeting.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 2521 is referred to in sections 1755, 2501 of this title.



Section 2522 - Adjournment of meetings of shareholders

Except as otherwise provided in the bylaws, any regular or special meeting of the shareholders of a registered corporation, including one at which directors are to be elected, may be adjourned for such period as the shareholders present and entitled to vote shall direct.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 2522 is referred to in section 1755 of this title.



Section 2523 - Quorum at shareholder meetings

The board of directors of a registered corporation may adopt or change a bylaw on any subject otherwise expressly committed to the shareholders by section 1756(a) (relating to quorum).

Cross References. Section 2523 is referred to in section 1756 of this title.



Section 2524 - Consent of shareholders in lieu of meeting

(a) General rule.--An action may be authorized by the shareholders of a registered corporation without a meeting by less than unanimous consent only if permitted by its articles.

(b) Effectiveness of action.--An action authorized by the shareholders of a registered corporation without a meeting by less than unanimous consent may become effective immediately upon its authorization, but prompt notice of the action shall be given to those shareholders entitled to vote thereon who have not consented.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 2524 is referred to in section 1766 of this title.



Section 2525 - Appointment of custodian

Section 1767(a)(2) (relating to appointment of custodian of corporation on deadlock or other cause) shall not be applicable to a registered corporation described in section 2502(2) (relating to registered corporation status).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 2525.

Cross References. Section 2525 is referred to in section 1767 of this title.



Section 2526 - Voting rights of directors

Every director of a registered corporation described in section 2502(1) (relating to registered corporation status) shall be entitled to one vote except as otherwise provided in:

(1) the articles; or

(2) a bylaw adopted by the shareholders either:

(i) on or before August 21, 2001; or

(ii) at a time when the corporation was not a registered corporation described in section 2502(1).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 2526.

Cross References. Section 2526 is referred to in section 1729 of this title.



Section 2527 - Authority of board of directors

The authority, powers and functions of the board of directors of a registered corporation described in section 2502(1) (relating to registered corporation status) may not be varied, and a committee of the board of such a corporation may not be established, by a bylaw adopted by the shareholders unless the bylaw has been adopted:

(1) with the approval of the board of directors;

(2) on or before August 21, 2001; or

(3) at a time when the corporation was not a registered corporation described in section 2502(1).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 2527.

Cross References. Section 2527 is referred to in section 1721 of this title.



Section 2528 - Notice of shareholder meetings

If a registered corporation solicits proxies generally with respect to a meeting of its shareholders, the corporation is not required to give notice of the meeting to any shareholder to whom the corporation is not required to send a proxy statement pursuant to the rules of the Securities and Exchange Commission.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 2528.

Cross References. Section 2528 is referred to in sections 1704, 1913, 1973 of this title.



Section 2529 - Voting lists

A registered corporation is not required to produce or make available to its shareholders a list of shareholders in connection with any meeting of its shareholders for which a judge or judges of election are appointed, but such a list must be furnished to the judge or judges of election.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 2529.

Cross References. Section 2529 is referred to in section 1764 of this title.



Section 2535 - Proposal of amendment to articles

The shareholders of a registered corporation shall not be entitled by statute to propose an amendment to the articles.

Cross References. Section 2535 is referred to in section 1912 of this title.



Section 2536 - Application by director for involuntary dissolution

A director of a registered corporation, as such, shall not be entitled to file an application seeking involuntary winding up and dissolution of the corporation.

Cross References. Section 2536 is referred to in section 1981 of this title.



Section 2537 - Dissenters rights in asset transfers

The shareholders of a registered corporation that adopts a plan of asset transfer shall not be entitled to dissenters rights except as provided by section 1906(c) (relating to dissenters rights upon special treatment) or unless the board of directors or the bylaws so provide pursuant to section 1571(c) (relating to grant of optional dissenters rights).

Cross References. Section 2537 is referred to in section 1932 of this title.



Section 2538 - Approval of transactions with interested shareholders

(a) General rule.--The following transactions shall require the affirmative vote of the shareholders entitled to cast at least a majority of the votes that all shareholders other than the interested shareholder are entitled to cast with respect to the transaction, without counting the vote of the interested shareholder:

(1) Any transaction authorized under Subchapter C of Chapter 19 (relating to merger liabilities and sale of assets) or Subchapter C (relating to merger) or D (relating to interest exchange) of Chapter 3 between a registered corporation or subsidiary thereof and a shareholder of the registered corporation.

(2) Any transaction authorized under Subchapter F of Chapter 3 (relating to division) in which the interested shareholder receives a disproportionate amount of any of the shares or other securities of any corporation surviving or resulting from the plan of division.

(3) Any transaction authorized under Subchapter F of Chapter 19 (relating to voluntary dissolution and winding up) in which a shareholder is treated differently from other shareholders of the same class (other than any dissenting shareholders under Subchapter D of Chapter 15 (relating to dissenters rights)).

(4) Any reclassification authorized under Subchapter B of Chapter 19 (relating to amendment of articles) in which the percentage of voting or economic share interest in the corporation of a shareholder is materially increased relative to substantially all other shareholders.

(b) Exceptions.--Subsection (a) shall not apply to a transaction:

(1) that has been approved by a majority vote of the board of directors without counting the vote of directors who:

(i) are directors or officers of, or have a material equity interest in, the interested shareholder; or

(ii) were nominated for election as a director by the interested shareholder, and first elected as a director, within 24 months of the date of the vote on the proposed transaction;

(2) in which the consideration to be received by the shareholders for shares of any class of which shares are owned by the interested shareholder is not less than the highest amount paid by the interested shareholder in acquiring shares of the same class; or

(3) effected pursuant to section 321(d)(1)(ii) (relating to approval by business corporation).

(c) Additional approvals.--The approvals required by this section shall be in addition to, and not in lieu of, any other approval required by this subpart, the articles of the corporation, the bylaws of the corporation or otherwise.

(d) Definition of "interested shareholder".--As used in this section, the term "interested shareholder" includes the shareholder who is a party to the transaction or who is treated differently from other shareholders and any person, or group of persons, that is acting jointly or in concert with the interested shareholder and any person who, directly or indirectly, controls, is controlled by or is under common control with the interested shareholder. An interested shareholder shall not include any person who, in good faith and not for the purpose of circumventing this section, is an agent, bank, broker, nominee or trustee for one or more other persons, to the extent that the other person or persons are not interested shareholders.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsecs. (a)(1) and (2) and (b).

1990 Amendment. Act 198 added section 2538. See section 404(b)(1) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 2538 is referred to in sections 313, 1745, 1746 of this title.



Section 2539 - Adoption of plan of merger by board of directors

Section 321(d)(1)(ii) (relating to approval by business corporation) shall be applicable to a plan relating to a merger to which a registered corporation described in section 2502(1)(i) (relating to registered corporation status) is a party only if the plan:

(1) has been approved by the board of directors of the registered corporation; and

(2) is consistent with the requirements, if applicable, of Subchapter F (relating to business combinations).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 2539 is referred to in section 321 of this title.



Section 2541 - Application and effect of subchapter

(a) General rule.--Except as otherwise provided in this section, this subchapter shall apply to a registered corporation unless:

(1) the registered corporation is one described in section 2502(1)(ii) or (2) (relating to registered corporation status);

(2) the bylaws, by amendment adopted either:

(i) by March 23, 1984; or

(ii) on or after March 23, 1988, and on or before June 21, 1988;

and, in either event, not subsequently rescinded by an article amendment, explicitly provide that this subchapter shall not be applicable to the corporation in the case of a corporation which on June 21, 1988, did not have outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors (a bylaw adopted on or before June 21, 1988, by a corporation excluded from the scope of this paragraph by the restriction of this paragraph relating to certain outstanding preference shares shall be ineffective unless ratified under paragraph (3));

(3) the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment ratified by the board of directors on or after December 19, 1990, and on or before March 19, 1991, in the case of a corporation:

(i) which on June 21, 1988, had outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors; and

(ii) the bylaws of which on that date contained a provision described in paragraph (2); or

(4) the articles explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, by an article amendment adopted prior to the date of the control transaction and prior to or on March 23, 1988, pursuant to the procedures then applicable to the corporation, or by an articles amendment adopted prior to the date of the control transaction and subsequent to March 23, 1988, pursuant to both:

(i) the procedures then applicable to the corporation; and

(ii) unless such proposed amendment has been approved by the board of directors of the corporation, in which event this subparagraph shall not be applicable, the affirmative vote of the shareholders entitled to cast at least 80% of the votes which all shareholders are entitled to cast thereon.

A reference in the articles or bylaws to former section 910 (relating to right of shareholders to receive payment for shares following a control transaction) of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed a reference to this subchapter for the purposes of this section. See section 101(c) (relating to references to prior statutes).

(b) Inadvertent transactions.--This subchapter shall not apply to any person or group that inadvertently becomes a controlling person or group if that controlling person or group, as soon as practicable, divests itself of a sufficient amount of its voting shares so that it is no longer a controlling person or group.

(c) Certain subsidiaries.--This subchapter shall not apply to any corporation that on December 23, 1983, was a subsidiary of any other corporation.

(d) Rights cumulative.--(Deleted by amendment).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 deleted subsec. (d).

1990 Amendment. Act 198 amended subsec. (a).

Cross References. Section 2541 is referred to in section 1106 of this title.



Section 2542 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Control transaction." The acquisition by a person or group of the status of a controlling person or group.

"Controlling person or group." A controlling person or group as defined in section 2543 (relating to controlling person or group).

"Fair value." A value not less than the highest price paid per share by the controlling person or group at any time during the 90-day period ending on and including the date of the control transaction plus an increment representing any value, including, without limitation, any proportion of any value payable for acquisition of control of the corporation, that may not be reflected in such price.

"Partial payment amount." The amount per share specified in section 2545(c)(2) (relating to contents of notice).

"Subsidiary." Any corporation as to which any other corporation has or has the right to acquire, directly or indirectly, through the exercise of all warrants, options and rights and the conversion of all convertible securities, whether issued or granted by the subsidiary or otherwise, voting power over voting shares of the subsidiary that would entitle the holders thereof to cast in excess of 50% of the votes that all shareholders would be entitled to cast in the election of directors of such subsidiary, except that a subsidiary will not be deemed to cease being a subsidiary as long as such corporation remains a controlling person or group within the meaning of this subchapter.

"Voting shares." The term shall have the meaning specified in section 2552 (relating to definitions).

(Apr. 27, 1990, P.L.129, No.36, eff. imd.)



Section 2543 - Controlling person or group

(a) General rule.--For the purpose of this subchapter, a "controlling person or group" means a person who has, or a group of persons acting in concert that has, voting power over voting shares of the registered corporation that would entitle the holders thereof to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation.

(b) Exceptions generally.--Notwithstanding subsection (a):

(1) A person or group which would otherwise be a controlling person or group within the meaning of this section shall not be deemed a controlling person or group unless, subsequent to the later of March 23, 1988, or the date this subchapter becomes applicable to a corporation by bylaw or article amendment or otherwise, that person or group increases the percentage of outstanding voting shares of the corporation over which it has voting power to in excess of the percentage of outstanding voting shares of the corporation over which that person or group had voting power on such later date, and to at least the amount specified in subsection (a), as the result of forming or enlarging a group or acquiring, by purchase, voting power over voting shares of the corporation.

(2) No person or group shall be deemed to be a controlling person or group at any particular time if voting power over any of the following voting shares is required to be counted at such time in order to meet the 20% minimum:

(i) Shares which have been held continuously by a natural person since January 1, 1983, and which are held by such natural person at such time.

(ii) Shares which are held at such time by any natural person or trust, estate, foundation or other similar entity to the extent the shares were acquired solely by gift, inheritance, bequest, devise or other testamentary distribution or series of these transactions, directly or indirectly, from a natural person who had acquired the shares prior to January 1, 1983.

(iii) Shares which were acquired pursuant to a stock split, stock dividend, reclassification or similar recapitalization with respect to shares described under this paragraph that have been held continuously since their issuance by the corporation by the natural person or entity that acquired them from the corporation or that were acquired, directly or indirectly, from such natural person or entity, solely pursuant to a transaction or series of transactions described in subparagraph (ii), and that are held at such time by a natural person or entity described in subparagraph (ii).

(iv) Control shares as defined in section 2562 (relating to definitions) which have not yet been accorded voting rights pursuant to section 2564(a) (relating to voting rights of shares acquired in a control-share acquisition).

(v) Shares, the voting rights of which are attributable to a person under subsection (d) if:

(A) the person acquired the option or conversion right directly from or made the contract, arrangement or understanding or has the relationship directly with the corporation; and

(B) the person does not at the particular time own or otherwise effectively possess the voting rights of the shares.

(vi) Shares acquired directly from the corporation or an affiliate or associate, as defined in section 2552 (relating to definitions), of the corporation by a person engaged in business as an underwriter of securities who acquires the shares through his participation in good faith in a firm commitment underwriting registered under the Securities Act of 1933.

(vii) Shares acquired directly from the corporation in a transaction exempt from the registration requirements of the Securities Act of 1933.

(3) In determining whether a person or group is or would be a controlling person or group at any particular time, there shall be disregarded voting power arising from a contingent right of the holders of one or more classes or series of preference shares to elect one or more members of the board of directors upon or during the continuation of a default in the payment of dividends on such shares or another similar contingency.

(c) Certain record holders.--A person shall not be a controlling person under subsection (a) if the person holds voting power, in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in subsection (a), or who are not deemed a controlling person or group under subsection (b).

(d) Existence of voting power.--For the purposes of this subchapter, a person has voting power over a voting share if the person has or shares, directly or indirectly, through any option, contract, arrangement, understanding, conversion right or relationship, or by acting jointly or in concert or otherwise, the power to vote, or to direct the voting of, the voting share.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Feb. 10, 2006, P.L.21, No.6, eff. imd.)

2006 Amendment. Act 6 added subsec. (b)(2)(vii).

1990 Amendment. Act 198 amended subsecs. (a) and (b).

Cross References. Section 2543 is referred to in sections 1106, 2542 of this title.



Section 2544 - Right of shareholders to receive payment for shares

Any holder of voting shares of a registered corporation that becomes the subject of a control transaction who shall object to the transaction shall be entitled to the rights and remedies provided in this subchapter.



Section 2545 - Notice to shareholders

(a) General rule.--Prompt notice that a control transaction has occurred shall be given by the controlling person or group to:

(1) Each shareholder of record of the registered corporation holding voting shares.

(2) The court, accompanied by a petition to the court praying that the fair value of the voting shares of the corporation be determined pursuant to section 2547 (relating to valuation procedures) if the court should receive, pursuant to section 2547, certificates from shareholders of the corporation or an equivalent request for transfer of uncertificated securities.

(b) Obligations of the corporation.--If the controlling person or group so requests, the corporation shall, at the option of the corporation and at the expense of the person or group, either furnish a list of all such shareholders and their postal addresses to the person or group or provide the notice to all such shareholders.

(c) Contents of notice.--The notice shall state that:

(1) All shareholders are entitled to demand that they be paid the fair value of their shares.

(2) The minimum value the shareholder can receive under this subchapter is the highest price paid per share by the controlling person or group within the 90-day period ending on and including the date of the control transaction, and stating that value.

(3) If the shareholder believes the fair value of his shares is higher, this subchapter provides an appraisal procedure for determining the fair value of such shares, specifying the name of the court and its address and the caption of the petition referenced in subsection (a)(2), and stating that the information is provided for the possible use by the shareholder in electing to proceed with a court-appointed appraiser under section 2547.

There shall be included in, or enclosed with, the notice a copy of this subchapter.

(d) Optional procedure.--The controlling person or group may, at its option, supply with the notice referenced in subsection (c) a form for the shareholder to demand payment of the partial payment amount directly from the controlling person or group without utilizing the court-appointed appraiser procedure of section 2547, requiring the shareholder to state the number and class or series, if any, of the shares owned by him, and stating where the payment demand must be sent and the procedures to be followed.

(e) Cross reference.--See section 1702 (relating to manner of giving notice).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b) and added subsec. (e).

Cross References. Section 2545 is referred to in sections 2542, 2546, 2547 of this title.



Section 2546 - Shareholder demand for fair value

(a) General rule.--After the occurrence of the control transaction, any holder of voting shares of the registered corporation may, prior to or within a reasonable time after the notice required by section 2545 (relating to notice to shareholders) is given, which time period may be specified in the notice, make written demand on the controlling person or group for payment of the amount provided in subsection (c) with respect to the voting shares of the corporation held by the shareholder, and the controlling person or group shall be required to pay that amount to the shareholder pursuant to the procedures specified in section 2547 (relating to valuation procedures).

(b) Contents of demand.--The demand of the shareholder shall state the number and class or series, if any, of the shares owned by him with respect to which the demand is made.

(c) Measure of value.--A shareholder making written demand under this section shall be entitled to receive cash for each of his shares in an amount equal to the fair value of each voting share as of the date on which the control transaction occurs, taking into account all relevant factors, including an increment representing a proportion of any value payable for acquisition of control of the corporation.

(d) Purchases independent of subchapter.--The provisions of this subchapter shall not preclude a controlling person or group subject to this subchapter from offering, whether in the notice required by section 2545 or otherwise, to purchase voting shares of the corporation at a price other than that provided in subsection (c), and the provisions of this subchapter shall not preclude any shareholder from agreeing to sell his voting shares at that or any other price to any person.

Cross References. Section 2546 is referred to in section 2547 of this title.



Section 2547 - Valuation procedures

(a) General rule.--If, within 45 days (or such other time period, if any, as required by applicable law) after the date of the notice required by section 2545 (relating to notice to shareholders), or, if such notice was not provided prior to the date of the written demand by the shareholder under section 2546 (relating to shareholder demand for fair value), then within 45 days (or such other time period, if any, required by applicable law) of the date of such written demand, the controlling person or group and the shareholder are unable to agree on the fair value of the shares or on a binding procedure to determine the fair value of the shares, then each shareholder who is unable to agree on both the fair value and on such a procedure with the controlling person or group and who so desires to obtain the rights and remedies provided in this subchapter shall, no later than 30 days after the expiration of the applicable 45-day or other period, surrender to the court certificates representing any of the shares that are certificated shares, duly endorsed for transfer to the controlling person or group, or cause any uncertificated shares to be transferred to the court as escrow agent under subsection (c) with a notice stating that the certificates or uncertificated shares are being surrendered or transferred, as the case may be, in connection with the petition referenced in section 2545 or, if no petition has theretofore been filed, the shareholder may file a petition within the 30-day period in the court praying that the fair value (as defined in this subchapter) of the shares be determined.

(b) Effect of failure to give notice and surrender certificates.--Any shareholder who does not so give notice and surrender any certificates or cause uncertificated shares to be transferred within such time period shall have no further right to receive, with respect to shares the certificates of which were not so surrendered or the uncertificated shares which were not so transferred under this section, payment under this subchapter from the controlling person or group with respect to the control transaction giving rise to the rights of the shareholder under this subchapter.

(c) Escrow and notice.--The court shall hold the certificates surrendered and the uncertificated shares transferred to it in escrow for, and shall promptly, following the expiration of the time period during which the certificates may be surrendered and the uncertificated shares transferred, provide a notice to the controlling person or group of the number of shares so surrendered or transferred.

(d) Partial payment for shares.--The controlling person or group shall then make a partial payment for the shares so surrendered or transferred to the court, within ten business days of receipt of the notice from the court, at a per-share price equal to the partial payment amount. The court shall then make payment as soon as practicable, but in any event within ten business days, to the shareholders who so surrender or transfer their shares to the court of the appropriate per-share amount received from the controlling person or group.

(e) Appointment of appraiser.--Upon receipt of any share certificate surrendered or uncertificated share transferred under this section, the court shall, as soon as practicable but in any event within 30 days, appoint an appraiser with experience in appraising share values of companies of like nature to the registered corporation to determine the fair value of the shares.

(f) Appraisal procedure.--The appraiser so appointed by the court shall, as soon as reasonably practicable, determine the fair value of the shares subject to its appraisal and the appropriate market rate of interest on the amount then owed by the controlling person or group to the holders of the shares. The determination of any appraiser so appointed by the court shall be final and binding on both the controlling person or group and all shareholders who so surrendered their share certificates or transferred their shares to the court, except that the determination of the appraiser shall be subject to review to the extent and within the time provided or prescribed by law in the case of other appointed judicial officers. See 42 Pa.C.S. §§ 5105(a)(3) (relating to right to appellate review) and 5571(b) (relating to appeals generally).

(g) Supplemental payment.--Any amount owed, together with interest, as determined pursuant to the appraisal procedures of this section shall be payable by the controlling person or group after it is so determined and upon and concurrently with the delivery or transfer to the controlling person or group by the court (which shall make delivery of the certificate or certificates surrendered or the uncertificated shares transferred to it to the controlling person or group as soon as practicable but in any event within ten business days after the final determination of the amount owed) of the certificate or certificates representing shares surrendered or the uncertificated shares transferred to the court, and the court shall then make payment, as soon as practicable but in any event within ten business days after receipt of payment from the controlling person or group, to the shareholders who so surrendered or transferred their shares to the court of the appropriate per-share amount received from the controlling person or group.

(h) Voting and dividend rights during appraisal proceedings.--Shareholders who surrender their shares to the court pursuant to this section shall retain the right to vote their shares and receive dividends or other distributions thereon until the court receives payment in full for each of the shares so surrendered or transferred of the partial payment amount (and, thereafter, the controlling person or group shall be entitled to vote such shares and receive dividends or other distributions thereon). The fair value (as determined by the appraiser) of any dividends or other distributions so received by the shareholders shall be subtracted from any amount owing to such shareholders under this section.

(i) Powers of the court.--The court may appoint such agents, including the transfer agent of the corporation, or any other institution, to hold the share certificates so surrendered and the shares surrendered or transferred under this section, to effect any necessary change in record ownership of the shares after the payment by the controlling person or group to the court of the amount specified in subsection (h), to receive and disburse dividends or other distributions, to provide notices to shareholders and to take such other actions as the court determines are appropriate to effect the purposes of this subchapter.

(j) Costs and expenses.--The costs and expenses of any appraiser or other agents appointed by the court shall be assessed against the controlling person or group. The costs and expenses of any other procedure to determine fair value shall be paid as agreed to by the parties agreeing to the procedure.

(k) Jurisdiction exclusive.--The jurisdiction of the court under this subchapter is plenary and exclusive and the controlling person or group, and all shareholders who so surrendered or transferred their shares to the court shall be made a party to the proceeding as in an action against their shares.

(l) Duty of corporation.--The corporation shall comply with requests for information, which may be submitted pursuant to procedures maintaining the confidentiality of the information, made by the court or the appraiser selected by the court. If any of the shares of the corporation are not represented by certificates, the transfer, escrow or retransfer of those shares contemplated by this section shall be registered by the corporation, which shall give the written notice required by section 1528(f) (relating to uncertificated shares) to the transferring shareholder, the court and the controlling shareholder or group, as appropriate in the circumstances.

(m) Payment under optional procedure.--Any amount agreed upon between the parties or determined pursuant to the procedure agreed upon between the parties shall be payable by the controlling person or group after it is agreed upon or determined and upon and concurrently with the delivery of any certificate or certificates representing such shares or the transfer of any uncertificated shares to the controlling person or group by the shareholder.

(n) Title to shares.--Upon full payment by the controlling person or group of the amount owed to the shareholder or to the court, as appropriate, the shareholder shall cease to have any interest in the shares.

Cross References. Section 2547 is referred to in sections 2545, 2546, 2556 of this title.



Section 2548 - Coordination with control transaction

(a) General rule.--A person or group that proposes to engage in a control transaction may comply with the requirements of this subchapter in connection with the control transaction, and the effectiveness of the rights afforded in this subchapter to shareholders may be conditioned upon the consummation of the control transaction.

(b) Notice.--The person or group shall give prompt written notice of the satisfaction of any such condition to each shareholder who has made demand as provided in this subchapter.



Section 2551 - Application and effect of subchapter

(a) General rule.--Except as otherwise provided in this section, this subchapter shall apply to every registered corporation.

(b) Exceptions.--The provisions of this subchapter shall not apply to any business combination:

(1) Of a registered corporation described in section 2502(1)(ii) or (2) (relating to registered corporation status).

(2) Of a corporation whose articles have been amended to provide that the corporation shall be subject to the provisions of this subchapter, which was not a registered corporation described in section 2502(1)(i) on the effective date of such amendment, and which is a business combination with an interested shareholder whose share acquisition date is prior to the effective date of such amendment.

(3) Of a corporation:

(i) the bylaws of which, by amendment adopted by June 21, 1988, and not subsequently rescinded either by an article amendment or by a bylaw amendment approved by at least 85% of the whole board of directors, explicitly provide that this subchapter shall not be applicable to the corporation; or

(ii) the articles of which explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, or by an article amendment adopted pursuant to both:

(A) the procedures then applicable to the corporation; and

(B) the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, of shares entitling the holders to cast a majority of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, excluding the voting shares of interested shareholders and their affiliates and associates, expressly electing not to be governed by this subchapter.

The amendment to the articles shall not be effective until 18 months after the vote of the shareholders of the corporation and shall not apply to any business combination of the corporation with an interested shareholder whose share acquisition date is on or prior to the effective date of the amendment.

(4) Of a corporation with an interested shareholder of the corporation which became an interested shareholder inadvertently, if the interested shareholder:

(i) as soon as practicable, divests itself of a sufficient amount of the voting shares of the corporation so that it no longer is the beneficial owner, directly or indirectly, of shares entitling the person to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation; and

(ii) would not at any time within the five-year period preceding the announcement date with respect to the business combination have been an interested shareholder but for such inadvertent acquisition.

(5) With an interested shareholder who was the beneficial owner, directly or indirectly, of shares entitling the person to cast at least 15% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation on March 23, 1988, and remains so to the share acquisition date of the interested shareholder.

(6) Of a corporation that on March 23, 1988, was a subsidiary of any other corporation. A corporation that was a subsidiary on such date will not be deemed to cease being a subsidiary as long as the other corporation remains a controlling person or group of the subsidiary within the meaning of Subchapter E (relating to control transactions).

A reference in the articles or bylaws to former section 911 (relating to requirements relating to certain business combinations) of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed a reference to this subchapter for the purposes of this section. See section 101(c) (relating to references to prior statutes).

(c) Continuing applicability.--A registered corporation that is organized under the laws of this Commonwealth shall not cease to be subject to this subchapter by reason of events occurring or actions taken while the corporation is subject to the provisions of this subchapter. See section 4146 (relating to provisions applicable to all foreign corporations).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 deleted subsec. (c) and relettered subsec. (d) to subsec. (c).

Cross References. Section 2551 is referred to in sections 1106, 2555, 4146 of this title.



Section 2552 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Affiliate." A person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person.

"Announcement date." When used in reference to any business combination, the date of the first public announcement of the final, definitive proposal for such business combination.

"Associate." When used to indicate a relationship with any person:

(1) any corporation or organization of which such person is an officer, director or partner or is, directly or indirectly, the beneficial owner of shares entitling that person to cast at least 10% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation or organization;

(2) any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and

(3) any relative or spouse of such person, or any relative of the spouse, who has the same home as such person.

"Beneficial owner." When used with respect to any shares, a person:

(1) that, individually or with or through any of its affiliates or associates, beneficially owns such shares, directly or indirectly;

(2) that, individually or with or through any of its affiliates or associates, has:

(i) the right to acquire such shares (whether the right is exercisable immediately or only after the passage of time), pursuant to any agreement, arrangement or understanding (whether or not in writing), or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise, except that a person shall not be deemed the beneficial owner of shares tendered pursuant to a tender or exchange offer made by such person or the affiliates or associates of any such person until the tendered shares are accepted for purchase or exchange; or

(ii) the right to vote such shares pursuant to any agreement, arrangement or understanding (whether or not in writing), except that a person shall not be deemed the beneficial owner of any shares under this subparagraph if the agreement, arrangement or understanding to vote such shares:

(A) arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act; and

(B) is not then reportable on a Schedule 13D under the Exchange Act, (or any comparable or successor report); or

(3) that has any agreement, arrangement or understanding (whether or not in writing), for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in paragraph (2)(ii)), or disposing of such shares with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such shares.

"Business combination." A business combination as defined in section 2554 (relating to business combination).

"Common shares." Any shares other than preferred shares.

"Consummation date." With respect to any business combination, the date of consummation of the business combination, or, in the case of a business combination as to which a shareholder vote is taken, the later of the business day prior to the vote or 20 days prior to the date of consummation of such business combination.

"Control," "controlling," "controlled by" or "under common control with." The possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract, or otherwise. A person's beneficial ownership of shares entitling that person to cast at least 10% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation shall create a presumption that such person has control of the corporation. Notwithstanding the foregoing, a person shall not be deemed to have control of a corporation if such person holds voting shares, in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of the corporation.

"Interested shareholder." An interested shareholder as defined in section 2553 (relating to interested shareholder).

"Market value." When used in reference to shares or property of any corporation:

(1) In the case of shares, the highest closing sale price during the 30-day period immediately preceding the date in question of the share on the composite tape for New York Stock Exchange-listed shares, or, if the shares are not quoted on the composite tape or if the shares are not listed on the exchange, on the principal United States securities exchange registered under the Exchange Act, on which such shares are listed, or, if the shares are not listed on any such exchange, the highest closing bid quotation with respect to the share during the 30-day period preceding the date in question on the National Association of Securities Dealers, Inc., Automated Quotations System or any system then in use, or if no quotations are available, the fair market value on the date in question of the share as determined by the board of directors of the corporation in good faith.

(2) In the case of property other than cash or shares, the fair market value of the property on the date in question as determined by the board of directors of the corporation in good faith.

"Preferred shares." Any class or series of shares of a corporation which, under the bylaws or articles of the corporation, is entitled to receive payment of dividends prior to any payment of dividends on some other class or series of shares, or is entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of shares.

"Share acquisition date." With respect to any person and any registered corporation, the date that such person first becomes an interested shareholder of such corporation.

"Shares."

(1) Any shares or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting trust certificate, or any certificate of deposit for shares.

(2) Any security convertible, with or without consideration, into shares, or any option right, conversion right or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase shares.

"Subsidiary." Any corporation as to which any other corporation is the beneficial owner, directly or indirectly, of shares of the first corporation that would entitle the other corporation to cast in excess of 50% of the votes that all shareholders would be entitled to cast in the election of directors of the first corporation.

"Voting shares." Shares of a corporation entitled to vote generally in the election of directors.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 deleted the def. of "Exchange Act."

Cross References. Section 2552 is referred to in sections 515, 1510, 1715, 1914, 2542, 2543, 2553, 2562, 2571, 2573, 2581, 2586, 5510, 5715 of this title.



Section 2553 - Interested shareholder

(a) General rule.--The term "interested shareholder," when used in reference to any registered corporation, means any person (other than the corporation or any subsidiary of the corporation) that:

(1) is the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation; or

(2) is an affiliate or associate of such corporation and at any time within the five-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation.

(b) Exception.--For the purpose of determining whether a person is an interested shareholder:

(1) the number of votes that would be entitled to be cast in an election of directors of the corporation shall be calculated by including shares deemed to be beneficially owned by the person through application of the definition of "beneficial owner" in section 2552 (relating to definitions), but excluding any other unissued shares of such corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion or option rights, or otherwise; and

(2) there shall be excluded from the beneficial ownership of the interested shareholder any:

(i) shares which have been held continuously by a natural person since January 1, 1983, and which are then held by that natural person;

(ii) shares which are then held by any natural person or trust, estate, foundation or other similar entity to the extent such shares were acquired solely by gift, inheritance, bequest, devise or other testamentary distribution or series of those transactions, directly or indirectly, from a natural person who had acquired such shares prior to January 1, 1983; or

(iii) shares which were acquired pursuant to a stock split, stock dividend, reclassification or similar recapitalization with respect to shares described under this paragraph that have been held continuously since their issuance by the corporation by the natural person or entity that acquired them from the corporation, or that were acquired, directly or indirectly, from the natural person or entity, solely pursuant to a transaction or series of transactions described in subparagraph (ii), and that are then held by a natural person or entity described in subparagraph (ii).

Cross References. Section 2553 is referred to in sections 1106, 2521, 2552 of this title.



Section 2554 - Business combination

The term "business combination," when used in reference to any registered corporation and any interested shareholder of the corporation, means any of the following:

(1) A merger, consolidation, share exchange or division of the corporation or any subsidiary of the corporation:

(i) with the interested shareholder; or

(ii) with, involving or resulting in any other corporation (whether or not itself an interested shareholder of the registered corporation) which is, or after the merger, consolidation, share exchange or division would be, an affiliate or associate of the interested shareholder.

(2) A sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one transaction or a series of transactions) to or with the interested shareholder or any affiliate or associate of such interested shareholder of assets of the corporation or any subsidiary of the corporation:

(i) having an aggregate market value equal to 10% or more of the aggregate market value of all the assets, determined on a consolidated basis, of such corporation;

(ii) having an aggregate market value equal to 10% or more of the aggregate market value of all the outstanding shares of such corporation; or

(iii) representing 10% or more of the earning power or net income, determined on a consolidated basis, of such corporation.

(3) The issuance or transfer by the corporation or any subsidiary of the corporation (in one transaction or a series of transactions) of any shares of such corporation or any subsidiary of such corporation which has an aggregate market value equal to 5% or more of the aggregate market value of all the outstanding shares of the corporation to the interested shareholder or any affiliate or associate of such interested shareholder except pursuant to the exercise of option rights to purchase shares, or pursuant to the conversion of securities having conversion rights, offered, or a dividend or distribution paid or made, pro rata to all shareholders of the corporation.

(4) The adoption of any plan or proposal for the liquidation or dissolution of the corporation proposed by, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of such interested shareholder.

(5) A reclassification of securities (including, without limitation, any split of shares, dividend of shares, or other distribution of shares in respect of shares, or any reverse split of shares), or recapitalization of the corporation, or any merger or consolidation of the corporation with any subsidiary of the corporation, or any other transaction (whether or not with or into or otherwise involving the interested shareholder), proposed by, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder, which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of the corporation or any subsidiary of the corporation which is, directly or indirectly, owned by the interested shareholder or any affiliate or associate of the interested shareholder, except as a result of immaterial changes due to fractional share adjustments.

(6) The receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit, directly or indirectly (except proportionately as a shareholder of such corporation), of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended par. (1).

Cross References. Section 2554 is referred to in section 2552 of this title.



Section 2555 - Requirements relating to certain business combinations

Notwithstanding anything to the contrary contained in this subpart (except the provisions of section 2551 (relating to application and effect of subchapter)), a registered corporation shall not engage at any time in any business combination with any interested shareholder of the corporation other than:

(1) A business combination approved by the board of directors of the corporation prior to the interested shareholder's share acquisition date, or where the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date had been approved by the board of directors of the corporation prior to the interested shareholder's share acquisition date.

(2) A business combination approved:

(i) by the affirmative vote of the holders of shares entitling such holders to cast a majority of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, not including any voting shares beneficially owned by the interested shareholder or any affiliate or associate of such interested shareholder, at a meeting called for such purpose no earlier than three months after the interested shareholder became, and if at the time of the meeting the interested shareholder is, the beneficial owner, directly or indirectly, of shares entitling the interested shareholder to cast at least 80% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, and if the business combination satisfies all the conditions of section 2556 (relating to certain minimum conditions); or

(ii) by the affirmative vote of all of the holders of all of the outstanding common shares.

(3) A business combination approved by the affirmative vote of the holders of shares entitling such holders to cast a majority of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, not including any voting shares beneficially owned by the interested shareholder or any affiliate or associate of the interested shareholder, at a meeting called for such purpose no earlier than five years after the interested shareholder's share acquisition date.

(4) A business combination approved at a shareholders' meeting called for such purpose no earlier than five years after the interested shareholder's share acquisition date that meets all of the conditions of section 2556.

Cross References. Section 2555 is referred to in sections 2521, 2556 of this title.



Section 2556 - Certain minimum conditions

A business combination conforming to section 2555(2)(i) or (4) (relating to requirements relating to certain business combinations) shall meet all of the following conditions:

(1) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding common shares of such registered corporation in the business combination is at least equal to the higher of the following:

(i) The highest per share price paid by the interested shareholder at a time when the shareholder was the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 5% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, for any common shares of the same class or series acquired by it:

(A) within the five-year period immediately prior to the announcement date with respect to such business combination; or

(B) within the five-year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder;

whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per-share acquisition price was paid through the consummation date at the rate for one year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since such earliest date, up to the amount of the interest.

(ii) The market value per common share on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since such date, up to the amount of the interest.

(2) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of shares, other than common shares, of the corporation is at least equal to the highest of the following (whether or not the interested shareholder has previously acquired any shares of such class or series of shares):

(i) The highest per-share price paid by the interested shareholder at a time when the shareholder was the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 5% of the votes that all shareholders would be entitled to cast in an election of directors of such corporation, for any shares of such class or series of shares acquired by it:

(A) within the five-year period immediately prior to the announcement date with respect to the business combination; or

(B) within the five-year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder;

whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per-share acquisition price was paid through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series of shares since such earliest date, up to the amount of the interest.

(ii) The highest preferential amount per share to which the holders of shares of such class or series of shares are entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation, plus the aggregate amount of any dividends declared or due as to which such holders are entitled prior to payment of dividends on some other class or series of shares (unless the aggregate amount of the dividends is included in such preferential amount).

(iii) The market value per share of such class or series of shares on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid and the market value of any dividends paid other than in cash, per share of such class or series of shares since such date, up to the amount of the interest.

(3) The consideration to be received by holders of a particular class or series of outstanding shares (including common shares) of the corporation in the business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of such class or series of shares previously acquired by it, and the consideration shall be distributed promptly.

(4) The holders of all outstanding shares of the corporation not beneficially owned by the interested shareholder immediately prior to the consummation of the business combination are entitled to receive in the business combination cash or other consideration for such shares in compliance with paragraphs (1), (2) and (3).

(5) After the interested shareholder's share acquisition date and prior to the consummation date with respect to the business combination, the interested shareholder has not become the beneficial owner of any additional voting shares of such corporation except:

(i) as part of the transaction which resulted in such interested shareholder becoming an interested shareholder;

(ii) by virtue of proportionate splits of shares, share dividends or other distributions of shares in respect of shares not constituting a business combination as defined in this subchapter;

(iii) through a business combination meeting all of the conditions of section 2555(1), (2), (3) or (4);

(iv) through purchase by the interested shareholder at any price which, if the price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of such purchase, would have satisfied the requirements of paragraphs (1), (2) and (3); or

(v) through purchase required by and pursuant to the provisions of, and at no less than the fair value (including interest to the date of payment) as determined by a court-appointed appraiser under section 2547 (relating to valuation procedures) or, if such fair value was not then so determined, then at a price that would satisfy the conditions in subparagraph (iv).

Cross References. Section 2556 is referred to in section 2555 of this title.



Section 2561 - Application and effect of subchapter

(a) General rule.--Except as otherwise provided in this section, this subchapter shall apply to every registered corporation.

(b) Exceptions.--This subchapter shall not apply to any control-share acquisition:

(1) Of a registered corporation described in section 2502(1)(ii) or (2) (relating to registered corporation status).

(2) Of a corporation:

(i) the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment adopted by the board of directors on or before July 26, 1990, in the case of a corporation:

(A) which on April 27, 1990, was a registered corporation described in section 2502(1)(i); and

(B) did not on that date have outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors (a bylaw adopted on or before July 26, 1990, by a corporation excluded from the scope of this subparagraph by this clause shall be ineffective unless ratified under subparagraph (ii));

(ii) the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment ratified by the board of directors on or after December 19, 1990, and on or before March 19, 1991, in the case of a corporation:

(A) which on April 27, 1990, was a registered corporation described in section 2502(1)(i);

(B) which on that date had outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors; and

(C) the bylaws of which on that date contained a provision described in subparagraph (i); or

(iii) in any other case, the articles of which explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted at any time while it is a corporation other than a registered corporation described in section 2502(1)(i) or on or before 90 days after the corporation first becomes a registered corporation described in section 2502(1)(i).

(3) Consummated before October 17, 1989.

(4) Consummated pursuant to contractual rights or obligations existing before:

(i) October 17, 1989, in the case of a corporation which was a registered corporation described in section 2502(1)(i) on that date; or

(ii) in any other case, the date this subchapter becomes applicable to the corporation.

(5) Consummated:

(i) Pursuant to a gift, devise, bequest or otherwise through the laws of inheritance or descent.

(ii) By a settlor to a trustee under the terms of a family, testamentary or charitable trust.

(iii) By a trustee to a trust beneficiary or a trustee to a successor trustee under the terms of, or the addition, withdrawal or demise of a beneficiary or beneficiaries of, a family, testamentary or charitable trust.

(iv) Pursuant to the appointment of a guardian or custodian.

(v) Pursuant to a transfer from one spouse to another by reason of separation or divorce or pursuant to community property laws or other similar laws of any jurisdiction.

(vi) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this subchapter.

(vii) Pursuant to a merger, consolidation or plan of share exchange effected in compliance with the provisions of this chapter if the corporation is a party to the agreement of merger, consolidation or plan of share exchange.

(viii) Pursuant to a transfer from a person who beneficially owns voting shares of the corporation that would entitle the holder thereof to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation and who acquired beneficial ownership of such shares prior to October 17, 1989.

(ix) By the corporation or any of its subsidiaries.

(x) By any savings, stock ownership, stock option or other benefit plan of the corporation or any of its subsidiaries, or by any fiduciary with respect to any such plan when acting in such capacity.

(xi) By a person engaged in business as an underwriter of securities who acquires the shares directly from the corporation or an affiliate or associate of the corporation through his participation in good faith in a firm commitment underwriting registered under the Securities Act of 1933.

(xii) Or commenced by a person who first became an acquiring person:

(A) after April 27, 1990; and

(B) (I) at a time when this subchapter was or is not applicable to the corporation; or

(II) on or before ten business days after the first public announcement by the corporation that this subchapter is applicable to the corporation, if this subchapter was not applicable to the corporation on July 27, 1990.

(c) Effect of distributions.--For purposes of this subchapter, voting shares of a corporation acquired by a holder as a result of a stock split, stock dividend or other similar distribution by a corporation of voting shares issued by the corporation and not involving a sale of such voting shares shall be deemed to have been acquired by the holder in the same transaction (at the same time, in the same manner and from the same person) in which the holder acquired the shares with respect to which such voting shares were subsequently distributed by the corporation.

(d) Status of certain shares and effect of formation of group on status.--

(1) No share over which voting power, or of which beneficial ownership, was or is acquired by the acquiring person in or in connection with a control-share acquisition described in subsection (b) shall be deemed to be a control share.

(2) In the case of affiliate, disinterested or existing shares, the acquisition of a beneficial ownership interest in a voting share by a group shall not, by itself, affect the status of an affiliate, disinterested or existing share, as such, if and so long as the person who had beneficial ownership of the share immediately prior to the acquisition of the beneficial ownership interest in the share by the group (or a direct or indirect transferee from the person to the extent such shares were acquired by the transferee solely pursuant to a transfer or series of transfers under subsection (b)(5)(i) through (vi)):

(i) is a participant in the group; and

(ii) continues to have at least the same voting and dispositive power over the share as the person had immediately prior to the acquisition of the beneficial ownership interest in the share by the group.

(3) Voting shares which are beneficially owned by a person described in paragraph (1), (2) or (3) of the definition of "affiliate shares" in section 2562 (relating to definitions) shall continue to be deemed affiliate shares, notwithstanding paragraph (2) of this subsection or the fact that such shares are also beneficially owned by a group.

(4) No share of a corporation over which voting power, or of which beneficial ownership, was or is acquired by the acquiring person after April 27, 1990, at a time when this subchapter was or is not applicable to the corporation shall be deemed to be a control share.

(e) Application of duties.--The duty of the board of directors, committees of the board and individual directors under section 2565 (relating to procedure for establishing voting rights of control shares) is solely to the corporation and may be enforced directly by the corporation or may be enforced by a shareholder, as such, by an action in the right of the corporation, and may not be enforced directly by a shareholder or by any other person or group.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsecs. (b)(2) and (e) and added subsecs. (b)(5)(xi) and (xii) and (d)(4).

Liability of Directors. Section 8(b) of Act 36 of 1990 provided that a director shall not be held liable for taking or omitting to take any action permitted by section 2561(b)(2), it being the intention of Act 36 that any such director may exercise absolute discretion in taking or omitting to take any such action.

Cross References. Section 2561 is referred to in sections 2562, 2564, 2581 of this title.



Section 2562 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquiring person." A person who makes or proposes to make a control-share acquisition. Two or more persons acting in concert, whether or not pursuant to an express agreement, arrangement, relationship or understanding, including as a partnership, limited partnership, syndicate, or through any means of affiliation whether or not formally organized, for the purpose of acquiring, holding, voting or disposing of shares of a registered corporation, shall also constitute a person for the purposes of this subchapter. A person, together with its affiliates and associates, shall constitute a person for the purposes of this subchapter.

"Affiliate," "associate" and "beneficial owner." The terms shall have the meanings specified in section 2552 (relating to definitions). The corporation may adopt reasonable provisions to evidence beneficial ownership, specifically including requirements that holders of voting shares of the corporation provide verified statements evidencing beneficial ownership and attesting to the date of acquisition thereof.

"Affiliate shares." All voting shares of a corporation beneficially owned by:

(1) an acquiring person;

(2) executive officers or directors who are also officers (including executive officers); or

(3) employee stock plans in which employee participants do not have, under the terms of the plan, the right to direct confidentially the manner in which shares held by the plan for the benefit of the employee will be voted in connection with the consideration of the voting rights to be accorded control shares.

The term does not include existing shares beneficially owned by executive officers or directors who are also officers (including executive officers) if the shares are shares described in paragraph (2) of the definition of "existing shares" that were beneficially owned continuously by the same person or entity described in such paragraph since January 1, 1988, or are shares described in paragraph (3) of that definition that were acquired with respect to such existing shares.

"Control." The term shall have the meaning specified in section 2573 (relating to definitions).

"Control-share acquisition." An acquisition, directly or indirectly, by any person of voting power over voting shares of a corporation that, but for this subchapter, would, when added to all voting power of the person over other voting shares of the corporation (exclusive of voting power of the person with respect to existing shares of the corporation), entitle the person to cast or direct the casting of such a percentage of the votes for the first time with respect to any of the following ranges that all shareholders would be entitled to cast in an election of directors of the corporation:

(1) at least 20% but less than 33 1/3%;

(2) at least 33 1/3% but less than 50%; or

(3) 50% or more.

"Control shares." Those voting shares of a corporation that, upon acquisition of voting power over such shares by an acquiring person, would result in a control-share acquisition. Voting shares beneficially owned by an acquiring person shall also be deemed to be control shares where such beneficial ownership was acquired by the acquiring person:

(1) within 180 days of the day the person makes a control-share acquisition; or

(2) with the intention of making a control-share acquisition.

"Disinterested shares." All voting shares of a corporation that are not affiliate shares and that were beneficially owned by the same holder (or a direct or indirect transferee from the holder to the extent such shares were acquired by the transferee solely pursuant to a transfer or series of transfers under section 2561(b)(5)(i) through (vi) (relating to application and effect of subchapter)) continuously during the period from:

(1) the last to occur of the following dates:

(i) 12 months preceding the record date described in paragraph (2);

(ii) five business days prior to the date on which there is first publicly disclosed or caused to be disclosed information that there is a person (including the acquiring person) who intends to engage or may seek to engage in a control-share acquisition or that there is a person (including the acquiring person) who has acquired shares as part of, or with the intent of making, a control-share acquisition, as determined by the board of directors of the corporation in good faith considering all the evidence that the board deems to be relevant to such determination, including, without limitation, media reports, share trading volume and changes in share prices; or

(iii) (A) October 17, 1989, in the case of a corporation which was a registered corporation on that date; or

(B) in any other case, the date this subchapter becomes applicable to the corporation; through

(2) the record date established pursuant to section 2565(c) (relating to notice and record date).

"Executive officer." When used with reference to a corporation, the president, any vice-president in charge of a principal business unit, division or function (such as sales, administration or finance), any other officer who performs a policymaking function or any other person who performs similar policymaking functions. Executive officers of subsidiaries shall be deemed executive officers of the corporation if they perform such policymaking functions for the corporation.

"Existing shares."

(1) Voting shares which have been beneficially owned continuously by the same natural person since January 1, 1988.

(2) Voting shares which are beneficially owned by any natural person or trust, estate, foundation or other similar entity to the extent the voting shares were acquired solely by gift, inheritance, bequest, devise or other testamentary distribution or series of these transactions, directly or indirectly, from a natural person who had beneficially owned the voting shares prior to January 1, 1988.

(3) Voting shares which were acquired pursuant to a stock split, stock dividend, or other similar distribution described in section 2561(c) (relating to effect of distributions) with respect to existing shares that have been beneficially owned continuously since their issuance by the corporation by the natural person or entity that acquired them from the corporation or that were acquired, directly or indirectly, from such natural person or entity, solely pursuant to a transaction or series of transactions described in paragraph (2), and that are held at such time by a natural person or entity described in paragraph (2).

"Proxy." Includes any proxy, consent or authorization.

"Proxy solicitation" or "solicitation of proxies." Includes any solicitation of a proxy, including a solicitation of a revocable proxy of the nature and under the circumstances described in section 2563(b)(3) (relating to acquiring person safe harbor).

"Publicly disclosed or caused to be disclosed." Includes, but is not limited to, any disclosure (whether or not required by law) that becomes public made by a person:

(1) with the intent or expectation that such disclosure become public; or

(2) to another where the disclosing person knows, or reasonably should have known, that the receiving person was not under an obligation to refrain from making such disclosure, directly or indirectly, to the public and such receiving person does make such disclosure, directly or indirectly, to the public.

"Voting shares." The term shall have the meaning specified in section 2552 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended par. (2) of the def. of "disinterested shares" and the def. of "proxy solicitation" or "solicitation of proxies" and deleted the def. of "Exchange Act."

Cross References. Section 2562 is referred to in sections 2543, 2561, 2573, 2581 of this title.



Section 2563 - Acquiring person safe harbor

(a) Nonparticipant.--For the purposes of this subchapter, a person shall not be deemed an acquiring person, absent significant other activities indicating that a person should be deemed an acquiring person, by reason of voting or giving a proxy or consent as a shareholder of the corporation if the person is one who:

(1) did not acquire any voting shares of the corporation with the purpose of changing or influencing control of the corporation, seeking to acquire control of the corporation or influencing the outcome of a vote of shareholders under section 2564 (relating to voting rights of shares acquired in a control-share acquisition) or in connection with or as a participant in any agreement, arrangement, relationship, understanding or otherwise having any such purpose;

(2) if the control-share acquisition were consummated, would not be a person that has control over the corporation and will not receive, directly or indirectly, any consideration from a person that has control over the corporation other than consideration offered proportionately to all holders of voting shares of the corporation; and

(3) if a proxy or consent is given, executes a revocable proxy or consent given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act under circumstances not then reportable on Schedule 13d under the Exchange Act (or any comparable or successor report) by the person who gave the proxy or consent.

(b) Certain holders.--For the purpose of this subchapter, a person shall not be deemed an acquiring person if such person holds voting power within any of the ranges specified in the definition of "control-share acquisition":

(1) in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in any of the ranges in the definition of "control-share acquisition";

(2) in connection with the solicitation of proxies or consents by or on behalf of the corporation in connection with shareholder meetings or actions of the corporation;

(3) as a result of the solicitation of revocable proxies or consents with respect to voting shares if such proxies or consents both:

(i) are given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act; and

(ii) do not empower the holder thereof, whether or not this power is shared with any other person, to vote such shares except on the specific matters described in such proxy or consent and in accordance with the instructions of the giver of such proxy or consent; or

(4) to the extent of voting power arising from a contingent right of the holders of one or more classes or series of preference shares to elect one or more members of the board of directors upon or during the continuation of a default in the payment of dividends on such shares or another similar contingency.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2562.1 to section 2563, renumbered former section 2563 to section 2564, amended subsecs. (a)(1) and (b)(2) and (3) and added subsec. (b)(4).

Cross References. Section 2563 is referred to in section 2562 of this title.



Section 2564 - Voting rights of shares acquired in a control-share acquisition

(a) General rule.--Control shares shall not have any voting rights unless a resolution approved by a vote of shareholders of the registered corporation at an annual or special meeting of shareholders pursuant to this subchapter restores to the control shares the same voting rights as other shares of the same class or series with respect to elections of directors and all other matters coming before the shareholders. Any such resolution may be approved only by the affirmative vote of the holders of a majority of the voting power entitled to vote in two separate votes as follows:

(1) all the disinterested shares of the corporation; and

(2) all voting shares of the corporation.

(b) Lapse of voting rights.--Voting rights accorded by approval of a resolution of shareholders shall lapse and be lost if any proposed control-share acquisition which is the subject of the shareholder approval is not consummated within 90 days after shareholder approval is obtained.

(c) Restoration of voting rights.--Any control shares that do not have voting rights accorded to them by approval of a resolution of shareholders as provided by subsection (a) or the voting rights of which lapse pursuant to subsection (b) shall regain such voting rights on transfer to a person other than the acquiring person or any affiliate or associate of the acquiring person (or direct or indirect transferee from the acquiring person or such affiliate or associate solely pursuant to a transfer or series of transfers under section 2561(b)(5)(i) through (vi) (relating to application and effect of subchapter)) unless such shares shall constitute control shares of the other person, in which case the voting rights of those shares shall again be subject to this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2563 to section 2564 and renumbered former section 2564 to section 2565.

Cross References. Section 2564 is referred to in sections 2543, 2563, 2566, 2567, 2581 of this title.



Section 2565 - Procedure for establishing voting rights of control shares

(a) Special meeting.--A special meeting of the shareholders of a registered corporation shall be called by the board of directors of the corporation for the purpose of considering the voting rights to be accorded to the control shares if an acquiring person:

(1) files an information statement fully conforming to section 2566 (relating to information statement of acquiring person);

(2) makes a request in writing for a special meeting of the shareholders at the time of delivery of the information statement;

(3) makes a control-share acquisition or a bona fide written offer to make a control-share acquisition; and

(4) gives a written undertaking at the time of delivery of the information statement to pay or reimburse the corporation for the expenses of a special meeting of the shareholders.

The special meeting requested by the acquiring person shall be held on the date set by the board of directors of the corporation, but in no event later than 50 days after the receipt of the information statement by the corporation, unless the corporation and the acquiring person mutually agree to a later date. If the acquiring person so requests in writing at the time of delivery of the information statement to the corporation, the special meeting shall not be held sooner than 30 days after receipt by the corporation of the complete information statement.

(b) Special meeting not requested.--If the acquiring person complies with subsection (a)(1) and (3), but no request for a special meeting is made or no written undertaking to pay or reimburse the expenses of the meeting is given, the issue of the voting rights to be accorded to control shares shall be submitted to the shareholders at the next annual or special meeting of the shareholders of which notice had not been given prior to the receipt of such information statement, unless the matter of the voting rights becomes moot.

(c) Notice and record date.--The notice of any annual or special meeting at which the issue of the voting rights to be accorded the control shares shall be submitted to shareholders shall be given at least ten days prior to the date named for the meeting and shall be accompanied by:

(1) A copy of the information statement of the acquiring person.

(2) A copy of any amendment of such information statement previously delivered to the corporation at least seven days prior to the date on which such notice is given.

(3) A statement disclosing whether the board of directors of the corporation recommends approval of, expresses no opinion and remains neutral toward, recommends rejection of, or is unable to take a position with respect to according voting rights to control shares. In determining the position that it shall take with respect to according voting rights to control shares, including to express no opinion and remain neutral or to be unable to take a position with respect to such issue, the board of directors shall specifically consider, in addition to any other factors it deems appropriate, the effect of according voting rights to control shares upon the interests of employees and of communities in which offices or other establishments of the corporation are located.

(4) Any other matter required by this subchapter to be incorporated into or to accompany the notice of meeting of shareholders or that the corporation elects to include with such notice.

Only shareholders of record on the date determined by the board of directors in accordance with the provisions of section 1763 (relating to determination of shareholders of record) shall be entitled to notice of and to vote at the meeting to consider the voting rights to be accorded to control shares.

(d) Special meeting or submission of issue at annual or special meeting not required.--Notwithstanding subsections (a) and (b), the corporation is not required to call a special meeting of shareholders or otherwise present the issue of the voting rights to be accorded to the control shares at any annual or special meeting of shareholders unless:

(1) the acquiring person delivers to the corporation a complete information statement pursuant to section 2566; and

(2) at the time of delivery of such information statement, the acquiring person has:

(i) entered into a definitive financing agreement or agreements (which shall not include best efforts, highly confident or similar undertakings but which may have the usual and customary conditions, including conditions requiring that the control-share acquisition be consummated and that the control shares be accorded voting rights) with one or more financial institutions or other persons having the necessary financial capacity as determined by the board of directors of the corporation in good faith to provide for any amounts of financing of the control-share acquisition not to be provided by the acquiring person; and

(ii) delivered a copy of such agreements to the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2564 to section 2565 and renumbered former section 2565 to section 2566 and amended subsecs. (a)(1) and (d)(1).

Cross References. Section 2565 is referred to in sections 2561, 2562, 2567, 2581 of this title.



Section 2566 - Information statement of acquiring person

(a) Delivery of information statement.--An acquiring person may deliver to the registered corporation at its principal executive office an information statement which shall contain all of the following:

(1) The identity of the acquiring person and the identity of each affiliate and associate of the acquiring person.

(2) A statement that the information statement is being provided under this section.

(3) The number and class or series of voting shares and of any other security of the corporation beneficially owned, directly or indirectly, prior to the control-share acquisition and at the time of the filing of this statement by the acquiring person.

(4) The number and class or series of voting shares of the corporation acquired or proposed to be acquired pursuant to the control-share acquisition by the acquiring person and specification of the following ranges of votes that the acquiring person could cast or direct the casting of relative to all the votes that would be entitled to be cast in an election of directors of the corporation that the acquiring person in good faith believes would result from consummation of the control-share acquisition:

(i) At least 20% but less than 33 1/3%.

(ii) At least 33 1/3% but less than 50%.

(iii) 50% or more.

(5) The terms of the control-share acquisition or proposed control-share acquisition, including:

(i) The source of moneys or other consideration and the material terms of the financial arrangements for the control-share acquisition and the plans of the acquiring person for meeting its debt-service and repayment obligations with respect to any such financing.

(ii) A statement identifying any pension fund of the acquiring person or of the corporation which is a source or proposed source of money or other consideration for the control-share acquisition, proposed control-share acquisition or the acquisition of any control shares and the amount of such money or other consideration which has been or is proposed to be used, directly or indirectly, in the financing of such acquisition.

(6) Plans or proposals of the acquiring person with regard to the corporation, including plans or proposals under consideration to:

(i) Enter into a business combination or combinations involving the corporation.

(ii) Liquidate or dissolve the corporation.

(iii) Permanently or temporarily shut down any plant, facility or establishment, or substantial part thereof, of the corporation, or sell any such plant, facility or establishment, or substantial part thereof, to any other person.

(iv) Otherwise sell all or a material part of the assets of, or merge, consolidate, divide or exchange the shares of the corporation to or with any other person.

(v) Transfer a material portion of the work, operations or business activities of any plant, facility or establishment of the corporation to a different location or to a plant, facility or establishment owned, as of the date the information statement is delivered, by any other person.

(vi) Change materially the management or policies of employment of the corporation or the policies of the corporation with respect to labor relations matters, including, but not limited to, the recognition of or negotiations with any labor organization representing employees of the corporation and the administration of collective bargaining agreements between the corporation and any such organization.

(vii) Change materially the charitable or community involvement or contributions or policies, programs or practices relating thereto of the corporation.

(viii) Change materially the relationship with suppliers or customers of, or the communities in which there are operations of, the corporation.

(ix) Make any other material change in the business, corporate structure, management or personnel of the corporation.

(7) The funding or other provisions the acquiring person intends to make with respect to all retiree insurance and employee benefit plan obligations.

(8) Any other facts that would be substantially likely to affect the decision of a shareholder with respect to voting on the control-share acquisition pursuant to section 2564 (relating to voting rights of shares acquired in a control-share acquisition).

(b) Amendment of information statement.--If any material change occurs in the facts set forth in the information statement, including any material increase or decrease in the number of voting shares of the corporation acquired or proposed to be acquired by the acquiring person, the acquiring person shall promptly deliver, to the corporation at its principal executive office, an amendment to the information statement fully explaining such material change.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2565 to section 2566 and renumbered former section 2566 to section 2567 and amended subsec. (a)(8).

Cross References. Section 2566 is referred to in section 2565 of this title.



Section 2567 - Redemption

Unless prohibited by the terms of the articles of a registered corporation in effect before a control-share acquisition has occurred, the corporation may redeem all control shares from the acquiring person at the average of the high and low sales price of shares of the same class and series as such prices are specified on a national securities exchange, national quotation system or similar quotation listing service on the date the corporation provides notice to the acquiring person of the call for redemption:

(1) at any time within 24 months after the date on which the acquiring person consummates a control-share acquisition, if the acquiring person does not, within 30 days after consummation of the control-share acquisition, properly request that the issue of voting rights to be accorded control shares be presented to the shareholders under section 2565(a) or (b) (relating to procedure for establishing voting rights of control shares); and

(2) at any time within 24 months after the issue of voting rights to be accorded such shares is submitted to the shareholders pursuant to section 2565(a) or (b); and

(i) such voting rights are not accorded pursuant to section 2564(a) (relating to voting rights of shares acquired in control-share acquisition); or

(ii) such voting rights are accorded and subsequently lapse pursuant to section 2564(b) (relating to lapse of voting rights).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended and renumbered section 2566 to section 2567 and renumbered former section 2567 to section 2568.



Section 2568 - Board determinations

All determinations made by the board of directors of the registered corporation under this subchapter shall be presumed to be correct unless shown by clear and convincing evidence that the determination was not made by the directors in good faith after reasonable investigation or was clearly erroneous.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2567 to section 2568.



Section 2571 - Application and effect of subchapter

(a) General rule.--Except as otherwise provided in this section, this subchapter shall apply to every registered corporation.

(b) Exceptions.--This subchapter shall not apply to any transfer of an equity security:

(1) Of a registered corporation described in section 2502(1)(ii) or (2) (relating to registered corporation status).

(2) Of a corporation:

(i) the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment adopted by the board of directors on or before July 26, 1990, in the case of a corporation:

(A) which on April 27, 1990, was a registered corporation described in section 2502(1)(i); and

(B) did not on that date have outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors (a bylaw adopted on or before July 26, 1990, by a corporation excluded from the scope of this subparagraph by this clause shall be ineffective unless ratified under subparagraph (ii));

(ii) the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment ratified by the board of directors on or after December 19, 1990, and on or before March 19, 1991, in the case of a corporation:

(A) which on April 27, 1990, was a registered corporation described in section 2502(1)(i);

(B) which on that date had outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors; and

(C) the bylaws of which on that date contained a provision described in subparagraph (i); or

(iii) in any other case, the articles of which explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted at any time while it is a corporation other than a registered corporation described in section 2502(1)(i) or on or before 90 days after the corporation first becomes a registered corporation described in section 2502(1)(i).

(3) Consummated before October 17, 1989, if both the acquisition and disposition of such equity security were consummated before October 17, 1989.

(4) Consummated by a person or group who first became a controlling person or group prior to:

(i) October 17, 1989, if such person or group does not after such date commence a tender or exchange offer for or proxy solicitation with respect to voting shares of the corporation, in the case of a corporation which was a registered corporation described in section 2502(1)(i) on that date; or

(ii) in any other case, the date this subchapter becomes applicable to the corporation.

(5) Constituting:

(i) In the case of a person or group that, as of October 17, 1989, beneficially owned shares entitling the person or group to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation:

(A) The disposition of equity securities of the corporation by the person or group.

(B) Subsequent dispositions of any or all equity securities of the corporation disposed of by the person or group where such subsequent dispositions are effected by the direct purchaser of the securities from the person or group if, as a result of the acquisition by the purchaser of the securities disposed of by the person or group, the purchaser, immediately following the acquisition, is entitled to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation.

(ii) The transfer of the beneficial ownership of the equity security by:

(A) Gift, devise, bequest or otherwise through the laws of inheritance or descent.

(B) A settlor to a trustee under the terms of a family, testamentary or charitable trust.

(C) A trustee to a trust beneficiary or a trustee to a successor trustee under the terms of a family, testamentary or charitable trust.

(iii) The addition, withdrawal or demise of a beneficiary or beneficiaries of a family, testamentary or charitable trust.

(iv) The appointment of a guardian or custodian with respect to the equity security.

(v) The transfer of the beneficial ownership of the equity security from one spouse to another by reason of separation or divorce or pursuant to community property laws or other similar laws of any jurisdiction.

(vi) The transfer of record or the transfer of a beneficial interest or interests in the equity security where the circumstances surrounding the transfer clearly demonstrate that no material change in beneficial ownership has occurred.

(6) Consummated by:

(i) The corporation or any of its subsidiaries.

(ii) Any savings, stock ownership, stock option or other benefit plan of the corporation or any of its subsidiaries, or any fiduciary with respect to any such plan when acting in such capacity, or by any participant in any such plan with respect to any equity security acquired pursuant to any such plan or any equity security acquired as a result of the exercise or conversion of any equity security (specifically including any options, warrants or rights) issued to such participant by the corporation pursuant to any such plan.

(iii) A person engaged in business as an underwriter of securities who acquires the equity securities directly from the corporation or an affiliate or associate, as defined in section 2552 (relating to definitions), of the corporation through his participation in good faith in a firm commitment underwriting registered under the Securities Act of 1933.

(7) (i) Where the acquisition of the equity security has been approved by a resolution adopted prior to the acquisition of the equity security; or

(ii) where the disposition of the equity security has been approved by a resolution adopted prior to the disposition of the equity security if the equity security at the time of the adoption of the resolution is beneficially owned by a person or group that is or was a controlling person or group with respect to the corporation and is in control of the corporation if:

the resolution in either subparagraph (i) or (ii) is approved by the board of directors and ratified by the affirmative vote of the shareholders entitled to cast at least a majority of the votes which all shareholders are entitled to cast thereon and identifies the specific person or group that proposes such acquisition or disposition, the specific purpose of such acquisition or disposition and the specific number of equity securities that are proposed to be acquired or disposed of by such person or group.

(8) Acquired at any time by a person or group who first became a controlling person or group:

(i) after April 27, 1990; and

(ii) (A) at a time when this subchapter was or is not applicable to the corporation; or

(B) on or before ten business days after the first public announcement by the corporation that this subchapter is applicable to the corporation, if this subchapter was not applicable to the corporation on July 27, 1990.

(c) Effect of distributions.--For purposes of this subchapter, equity securities acquired by a holder as a result of a stock split, stock dividend or other similar distribution by a corporation of equity securities issued by the corporation not involving a sale of the securities shall be deemed to have been acquired by the holder in the same transaction (at the same time, in the same manner and from the same person) in which the holder acquired the existing equity security with respect to which the equity securities were subsequently distributed by the corporation.

(d) Formation of group.--For the purposes of this subchapter, if there is no change in the beneficial ownership of an equity security held by a person, then the formation of or participation in a group involving the person shall not be deemed to constitute an acquisition of the beneficial ownership of such equity security by the group.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b)(2) and added subsec. (b)(6)(iii) and (8).

Liability of Directors. Section 8(b) of Act 36 of 1990 provided that a director shall not be held liable for taking or omitting to take any action permitted by section 2571(b)(2), it being the intention of Act 36 that any such director may exercise absolute discretion in taking or omitting to take any such action.

Cross References. Section 2571 is referred to in section 2573 of this title.



Section 2572 - Policy and purpose

(a) General rule.--The purpose of this subchapter is to protect certain registered corporations and legitimate interests of various groups related to such corporations from certain manipulative and coercive actions. Specifically, this subchapter seeks to:

(1) Protect registered corporations from being exposed to and paying "greenmail."

(2) Promote a stable relationship among the various parties involved in registered corporations, including the public whose confidence in the future of a corporation tends to be undermined when a corporation is put "in play."

(3) Ensure that speculators who put registered corporations "in play" do not misappropriate corporate values for themselves at the expense of the corporation and groups affected by corporate actions.

(4) Discourage such speculators from putting registered corporations "in play" through any means, including, but not limited to, offering to purchase at least 20% of the voting shares of the corporation or threatening to wage or waging a proxy contest in connection with or as a means toward or part of a plan to acquire control of the corporation, with the effect of reaping short-term speculative profits.

Moreover, this subchapter recognizes the right and obligation of the Commonwealth to regulate and protect the corporations it creates from abuses resulting from the application of its own laws affecting generally corporate governance and particularly director obligations, mergers and related matters. Such laws, and the obligations imposed on directors or others thereunder, should not be the vehicles by which registered corporations are manipulated in certain instances for the purpose of obtaining short-term profits.

(b) Limitations.--The purpose of this subchapter is not to affect legitimate shareholder activity that does not involve putting a corporation "in play" or involve seeking to acquire control of the corporation. Specifically, the purpose of this subchapter is not to:

(1) curtail proxy contests on matters properly submitted for shareholder action under applicable State or other law, including, but not limited to, certain elections of directors, corporate governance matters such as cumulative voting or staggered boards, or other corporate matters such as environmental issues or conducting business in a particular country if, in any such instance, such proxy contest is not utilized in connection with or as a means toward or part of a plan to put the corporation "in play" or to seek to acquire control of the corporation; or

(2) affect the solicitation of proxies or consents by or on behalf of the corporation in connection with shareholder meetings or actions of the corporation.



Section 2573 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Beneficial owner." The term shall have the meaning specified in section 2552 (relating to definitions).

"Control." The power, whether or not exercised, to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise.

"Controlling person or group."

(1) (i) A person or group who has acquired, offered to acquire or, directly or indirectly, publicly disclosed or caused to be disclosed (other than for the purpose of circumventing the intent of this subchapter) the intention of acquiring voting power over voting shares of a registered corporation that would entitle the holder thereof to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation; or

(ii) a person or group who has otherwise, directly or indirectly, publicly disclosed or caused to be disclosed (other than for the purpose of circumventing the intent of this subchapter) that it may seek to acquire control of a corporation through any means.

(2) Two or more persons acting in concert, whether or not pursuant to an express agreement, arrangement, relationship or understanding, including as a partnership, limited partnership, syndicate, or through any means of affiliation whether or not formally organized, for the purpose of acquiring, holding, voting or disposing of equity securities of a corporation shall be deemed a group for purposes of this subchapter. Notwithstanding any other provision of this subchapter to the contrary and regardless of whether a group has been deemed to acquire beneficial ownership of an equity security under this subchapter, each person who participates in a group, where such group is a controlling person or group as defined in this subchapter, shall also be deemed to be a controlling person or group for the purposes of this subchapter, and a direct or indirect transferee solely pursuant to a transfer or series of transfers under section 2571(b)(5)(ii) through (vi) (relating to application and effect of subchapter) of an equity security acquired from any person or group that is or becomes a controlling person or group, shall be deemed, with respect to such equity security, to be acting in concert with the controlling person or group, and shall be deemed to have acquired such equity security in the same transaction (at the same time, in the same manner and from the same person) as its acquisition by the controlling person or group.

"Equity security." Any security, including all shares, stock or similar security, and any security convertible into (with or without additional consideration) or exercisable for any such shares, stock or similar security, or carrying any warrant, right or option to subscribe to or purchase such shares, stock or similar security or any such warrant, right, option or similar instrument.

"Profit." The positive value, if any, of the difference between:

(1) the consideration received from the disposition of equity securities less only the usual and customary broker's commissions actually paid in connection with such disposition; and

(2) the consideration actually paid for the acquisition of such equity securities plus only the usual and customary broker's commissions actually paid in connection with such acquisition.

"Proxy." Includes any proxy, consent or authorization.

"Proxy solicitation" or "solicitation of proxies." Includes any solicitation of a proxy, including a solicitation of a revocable proxy of the nature and under the circumstances described in section 2574(b)(3) (relating to controlling person or group safe harbor).

"Publicly disclosed or caused to be disclosed." The term shall have the meaning specified in section 2562 (relating to definitions).

"Transfer." Acquisition or disposition.

"Voting shares." The term shall have the meaning specified in section 2552 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 deleted the def. of "Exchange Act."

1990 Amendment. Act 198 amended the def. of "proxy solicitation" or "solicitation of proxies."

Cross References. Section 2573 is referred to in sections 2562, 2574, 2576 of this title.



Section 2574 - Controlling person or group safe harbor

(a) Nonparticipant.--For the purpose of this subchapter, a person or group shall not be deemed a controlling person or group, absent significant other activities indicating that a person or group should be deemed a controlling person or group, by reason of voting or giving a proxy or consent as a shareholder of the corporation if the person or group is one who or which:

(1) did not acquire any voting shares of the corporation with the purpose of changing or influencing control of the corporation or seeking to acquire control of the corporation or in connection with or as a participant in any agreement, arrangement, relationship, understanding or otherwise having any such purpose;

(2) if control were acquired, would not be a person or group or a participant in a group that has control over the corporation and will not receive, directly or indirectly, any consideration from a person or group that has control over the corporation other than consideration offered proportionately to all holders of voting shares of the corporation; and

(3) if a proxy or consent is given, executes a revocable proxy or consent given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act under circumstances not then reportable on Schedule 13d under the Exchange Act (or any comparable or successor report) by the person or group who gave the proxy or consent.

(b) Certain holders.--For the purpose of this subchapter, a person or group shall not be deemed a controlling person or group under paragraph (1)(i) of the definition of "controlling person or group" in section 2573 (relating to definitions) if such person or group holds voting power:

(1) in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in paragraph (1)(i) of the definition of "controlling person or group" in section 2573;

(2) in connection with the solicitation of proxies or consents by or on behalf of the corporation in connection with shareholder meetings or actions of the corporation; or

(3) in the amount specified in paragraph (1)(i) of the definition of "controlling person or group" in section 2573 as a result of the solicitation of revocable proxies or consents with respect to voting shares if such proxies or consents both:

(i) are given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act; and

(ii) do not empower the holder thereof, whether or not this power is shared with any other person, to vote such shares except on the specific matters described in such proxy or consent and in accordance with the instructions of the giver of such proxy or consent.

(c) Preference shares.--In determining whether a person or group would be a controlling person or group within the meaning of this subchapter, there shall be disregarded voting power, and the seeking to acquire control of a corporation to the extent based upon voting power arising from a contingent right of the holders of one or more classes or series of preference shares to elect one or more members of the board of directors upon or during the continuation of a default in the payment of dividends on such shares or another similar contingency.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2573.1 to section 2574 and added subsec. (c) and renumbered former section 2574 to present section 2575.

Cross References. Section 2574 is referred to in section 2573 of this title.



Section 2575 - Ownership by corporation of profits resulting from certain transactions

Any profit realized by any person or group who is or was a controlling person or group with respect to a registered corporation from the disposition of any equity security of the corporation to any person (including under Subchapter E (relating to control transactions) or otherwise), including, without limitation, to the corporation (including under Subchapter G (relating to control-share acquisitions) or otherwise) or to another member of the controlling person or group, shall belong to and be recoverable by the corporation where the profit is realized by such person or group:

(1) from the disposition of the equity security within 18 months after the person or group obtained the status of a controlling person or group; and

(2) the equity security had been acquired by the controlling person or group within 24 months prior to or 18 months subsequent to the obtaining by the person or group of the status of a controlling person or group.

Any transfer by a controlling person or group of the ownership of any equity security may be suspended on the books of the corporation, and certificates representing such securities may be duly legended, to enforce the rights of the corporation under this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2574 to section 2575 and renumbered former section 2575 to section 2576.



Section 2576 - Enforcement actions

(a) Venue.--Actions to recover any profit due under this subchapter may be commenced in any court of competent jurisdiction by the registered corporation issuing the equity security or by any holder of any equity security of the corporation in the name and on behalf of the corporation if the corporation fails or refuses to bring the action within 60 days after written request by a holder or shall fail to prosecute the action diligently. If a judgment requiring the payment of any such profits is entered, the party bringing such action shall recover all costs, including reasonable attorney fees, incurred in connection with enforcement of this subchapter.

(b) Jurisdiction.--By engaging in the activities necessary to become a controlling person or group and thereby becoming a controlling person or group, the person or group and all persons participating in the group consent to personal jurisdiction in the courts of this Commonwealth for enforcement of this subchapter. Courts of this Commonwealth may exercise personal jurisdiction over any controlling person or group in actions to enforce this subchapter. The terms of this section shall be supplementary to the provisions of 42 Pa.C.S. §§ 5301 (relating to persons) through 5322 (relating to bases of personal jurisdiction over persons outside this Commonwealth) and, for the purpose of this section, 42 Pa.C.S. § 5322(a)(7)(iv) shall be deemed to include a controlling person or group as defined in section 2573 (relating to definitions). Service of process may be made upon such persons outside this Commonwealth in accordance with the procedures specified by 42 Pa.C.S. § 5323 (relating to service of process on persons outside this Commonwealth).

(c) Limitation.--Any action to enforce this subchapter shall be brought within two years from the date any profit recoverable by the corporation was realized.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 2575 to section 2576.



Section 2581 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquiring person." The term shall have the meaning specified in section 2562 (relating to definitions).

"Control-share acquisition." The term shall have the meaning specified in section 2562.

"Control-share approval."

(1) The occurrence of both:

(i) a control-share acquisition to which Subchapter G (relating to control-share acquisitions) applies with respect to a registered corporation described in section 2502(1)(i) (relating to registered corporation status) by an acquiring person; and

(ii) the according by such registered corporation of voting rights pursuant to section 2564(a) (relating to voting rights of shares acquired in a control-share acquisition) in connection with such control-share acquisition to control shares of the acquiring person.

(2) The term shall also include a control-share acquisition effected by an acquiring person, other than a control-share acquisition described in section 2561(b)(3), (4) or (5) (other than section 2561(b)(5)(vii)) (relating to application and effect of subchapter) if the control-share acquisition:

(i) (A) occurs primarily in response to the actions of an other acquiring person where Subchapter G applies to a control-share acquisition or proposed control-share acquisition by such other acquiring person; and

(B) either:

(I) pursuant to an agreement or plan described in section 2561(b)(5)(vii);

(II) after adoption of an amendment to the articles of the registered corporation pursuant to section 2561(b)(2)(iii); or

(III) after reincorporation of the registered corporation in another jurisdiction;

if the agreement or plan is approved or the amendment or reincorporation is adopted by the board of directors of the corporation during the period commencing after the satisfaction by such other acquiring person of the requirements of section 2565(a) or (b) (relating to procedure for establishing voting rights of control shares) and ending 90 days after the date such issue is voted on by the shareholders, is withdrawn from consideration or becomes moot; or

(ii) is consummated in any manner by a person who satisfied, within two years prior to such acquisition, the requirements of section 2565(a) or (b).

"Control shares." The term shall have the meaning specified in section 2562.

"Eligible employee." Any employee of a registered corporation (or any subsidiary thereof) if:

(1) the registered corporation was the subject of a control-share approval;

(2) the employee was an employee of such corporation (or any subsidiary thereof) within 90 days before or on the day of the control-share approval and had been so employed for at least two years prior thereto; and

(3) the employment of the employee is in this Commonwealth.

"Employee." Any person lawfully employed by an employer.

"Employment in this Commonwealth."

(1) The entire service of an employee, performed inside and outside of this Commonwealth, if the service is localized in this Commonwealth.

(2) Service shall be deemed to be localized in this Commonwealth if:

(i) the service is performed entirely inside this Commonwealth; or

(ii) the service is performed both inside and outside of this Commonwealth but the service performed outside of this Commonwealth is incidental to the service of the employee inside this Commonwealth, as where such service is temporary or transitory in nature or consists of isolated transactions.

(3) Employment in this Commonwealth shall also include service of the employee, performed inside and outside of this Commonwealth, if the service is not localized in any state, but some of the service is performed in this Commonwealth, and:

(i) the base of operations of the employee is in this Commonwealth;

(ii) there is no base of operations, and the place from which such service is directed or controlled is in this Commonwealth; or

(iii) the base of operations of the employee or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the residence of the employee is in this Commonwealth.

"Minimum severance amount." With respect to an eligible employee, the weekly compensation of the employee multiplied by the number of the completed years of service of the employee, up to a maximum of 26 times the weekly compensation of the employee.

"Subsidiary." The term shall have the meaning specified in section 2552 (relating to definitions).

"Termination of employment." The layoff of at least six months, or the involuntary termination of an employee, except that any employee employed in a business operation who is continued or employed or offered employment (within 60 days) by the purchaser of such business operation, on substantially the same terms (including geographic location) as those pursuant to which the employee was employed in such business operation, shall not be deemed to have been laid off or involuntarily terminated for the purposes of this subchapter by such transfer of employment to the purchaser, but the purchaser shall make the lump-sum payment under this subchapter in the event of a layoff of at least six months or the involuntary termination of the employee within the period specified in section 2582 (relating to severance compensation).

"Weekly compensation." The average regular weekly compensation of an employee based on normal schedule of hours in effect for such employee over the last three months preceding the control-share approval.

"Year of service." Each full year during which the employee has been employed by the employer.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended pars. (1)(ii) and (2) of the def. of "control-share approval."

Cross References. Section 2581 is referred to in section 2586 of this title.



Section 2582 - Severance compensation

(a) General rule.--Any eligible employee whose employment is terminated, other than for willful misconduct connected with the work of the employee, within 90 days before the control-share approval with respect to the registered corporation if such termination was pursuant to an agreement, arrangement or understanding, whether formal or informal, with the acquiring person whose control shares were accorded voting rights in connection with such control-share approval or within 24 calendar months after the control-share approval with respect to the registered corporation shall receive a one-time, lump-sum payment from the employer equal to:

(1) the minimum severance amount with respect to the employee; less

(2) any payments made to the employee by the employer due to termination of employment, whether pursuant to any contract, policy, plan or otherwise, but not including any final wage payments to the employee or payments to the employee under pension, savings, retirement or similar plans.

(b) Limitation.--If the amount specified in subsection (a)(2) is at least equal to the amount specified in subsection (a)(1), no payment shall be required to be made under this subchapter.

(c) Due date of payment.--Severance compensation under this subchapter to eligible employees shall be made within one regular pay period after the last day of work of the employee, in the case of a layoff known at such time to be at least six months or an involuntary termination and in all other cases within 30 days after the eligible employee first becomes entitled to compensation under this subchapter.

Cross References. Section 2582 is referred to in section 2581 of this title.



Section 2583 - Enforcement and remedies

(a) Notice.--Within 30 days of the control-share approval, the employer shall provide written notice to each eligible employee and to the collective bargaining representative, if any, of the rights of eligible employees under this subchapter.

(b) Remedies.--In the event any eligible employee is denied a lump-sum payment in violation of this subchapter or the employer fails to provide the notice required by subsection (a), the employee on his or her own behalf or on behalf of other employees similarly situated, or the collective bargaining representative, if any, on the behalf of the employee, may, in addition to all other remedies available at law or in equity, bring an action to remedy such violation. In any such action, the court may order such equitable or legal relief as it deems just and proper.

(c) Civil penalty.--In the case of violations of subsection (a), the court may order the employer to pay to each employee who was subject to a termination of employment and entitled to severance compensation under this subchapter a civil penalty not to exceed $75 per day for each business day that notice was not provided to such employee.

(d) Successor liability.--The rights under this subchapter of any individual who was an eligible employee at the time of the control-share approval shall vest at that time, and, in any action based on a violation of this subchapter, recovery may be secured against:

(1) a merged, consolidated or resulting domestic or foreign corporation or other successor employer; or

(2) the corporation after its status as a registered corporation has terminated;

notwithstanding any provision of law to the contrary.



Section 2585 - Application and effect of subchapter

(a) General rule.--Except as otherwise provided in this section, this subchapter shall apply to every business combination transaction relating to a business operation if such business operation was owned by a registered corporation (or any subsidiary thereof) at the time of a control-share approval with respect to the corporation (regardless of the fact, if such be the case, that such operation after the control-share approval is owned by the registered corporation or any other person).

(b) Exceptions.--This subchapter shall not apply to:

(1) Any business combination transaction occurring more than five years after the control-share approval of the registered corporation.

(2) Any business operation located other than in this Commonwealth.



Section 2586 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Business combination transaction." Any merger or consolidation, sale, lease, exchange or other disposition, in one transaction or a series of transactions, whether affecting all or substantially all the property and assets, including its good will, of the business operation that is the subject of the labor contract referred to in section 2587 (relating to labor contracts preserved in business combination transactions) or any transfer of a controlling interest in such business operation.

"Control-share approval." The term shall have the meaning specified in section 2581 (relating to definitions).

"Covered labor contract." Any labor contract if such contract:

(1) covers persons engaged in employment in this Commonwealth;

(2) was negotiated by a labor organization or by a collective bargaining agent or other representative;

(3) relates to a business operation that was owned by the registered corporation (or any subsidiary thereof) at the time of the control-share approval with respect to such corporation; and

(4) was in effect and covered such business operation and such employees at the time of such control-share approval.

"Employee" and "employment in this Commonwealth." The terms shall have the meanings specified in section 2581.

"Subsidiary." The term shall have the meaning specified in section 2552 (relating to definitions).



Section 2587 - Labor contracts preserved in business combination transactions

No business combination transaction shall result in the termination or impairment of the provisions of any covered labor contract, and the contract shall continue in effect pursuant to its terms until it is terminated pursuant to any termination provision contained therein or until otherwise agreed upon by the parties to such contract or their successors.

Cross References. Section 2587 is referred to in section 2586 of this title.



Section 2588 - Civil remedies

(a) General rule.--In the event that an employee is denied or fails to receive wages, benefits or wage supplements or suffers any contractual loss as a result of a violation of this subchapter, the employee on his or her own behalf or on behalf of other employees similarly situated, or the labor organization or collective bargaining agent party to the labor contract, may, in addition to all other remedies available at law or in equity, bring an action in any court of competent jurisdiction to recover such wages, benefits, wage supplements or contractual losses and to enjoin the violation of this subchapter.

(b) Successor liability.--The rights under this subchapter of any employee at the time of the control-share approval shall vest at that time, and, in any action based on a violation of this subchapter, recovery may be secured against:

(1) a merged, consolidated or resulting domestic or foreign corporation or other successor employer; or

(2) the corporation after its status as a registered corporation has terminated;

notwithstanding any provision of law to the contrary.






Chapter 27 - Management Corporations

Chapter Notes

Enactment. Chapter 27 was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions. Former Chapter 27, which related to the same subject matter, was added December 21, 1988, P.L.1444, No.177, and repealed December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Chapter 27 is referred to in section 1103 of this title.



Section 2701 - Application and effect of chapter

(a) General rule.--This chapter shall be applicable to a business corporation, other than a statutory close corporation or a professional corporation, that elects to become a management corporation in the manner provided by this chapter.

(b) Laws applicable to management corporations.--Except as otherwise provided in this chapter, Part I (relating to preliminary provisions) and this subpart shall be generally applicable to all management corporations. The specific provisions of this chapter shall control over the general provisions of Part I and this subpart. Except as otherwise provided in this article, a management corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(c) Effect of a contrary provision of the bylaws.--The bylaws of a management corporation may provide either expressly or by necessary implication that any one or more of the provisions of this chapter, except this subchapter, shall not be applicable, in whole or in part, to the corporation.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b).



Section 2702 - Formation of management corporations

A management corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain:

(1) A heading stating the name of the corporation and that it is a management corporation.

(2) The provisions required by section 2703 (relating to additional contents of articles of management corporations).

Cross References. Section 2702 is referred to in section 2705 of this title.



Section 2703 - Additional contents of articles of management corporations

In addition to the provisions otherwise required by this subpart, the articles of a management corporation shall provide that:

(1) If, and so long as, the corporation is not a registered corporation:

(i) All of the outstanding shares of the corporation of all classes shall be subject to one or more of the restrictions on transfer permitted by section 1529 (relating to transfer of securities; restrictions).

(ii) Except as part of a transaction having as a purpose the establishment of the corporation as a registered corporation, neither the corporation nor any shareholder shall make an offering of any of its shares of any class that would constitute a "public offering" within the meaning of the Securities Act of 1933.

(2) If and so long as the corporation is not a management company registered under the Investment Company Act of 1940:

(i) if the compensation or cost of benefits of the directors and five most highly-compensated officers of the corporation is determined other than by a fixed annual amount in dollars per year, or if the corporation is managed by persons other than its directors and officers, the rate, formula or other basis for payment by the corporation of such compensation or benefits shall be valid only if approved by the shareholders from time to time by the affirmative vote; or

(ii) if subparagraph (i) is not applicable, the compensation or the cost of benefits of directors and of the five most highly-compensated officers of the corporation shall not be increased to a higher number of dollars per year without the prior affirmative vote obtained within one year of such increase;

of the holders of the outstanding shares of each class or series whether or not otherwise entitled to vote by the articles. If the articles confer upon the holders of a class or series a specifically enforceable right to the declaration and payment of dividends which are not contingent upon or related to net income (other than as provided by section 1551(b) (relating to limitation)), the articles may deny the holders of such class or series voting rights under this paragraph.

(3) The terms "compensation" and "benefits" shall mean amounts taxable, either currently or on a deferred basis, to a director or officer of the corporation under the Internal Revenue Code of 1986.

Cross References. Section 2703 is referred to in sections 2702, 2704 of this title.



Section 2704 - Election of an existing business corporation to become a management corporation

(a) General rule.--A business corporation may become a management corporation under this chapter by filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(1) A heading stating the name of the corporation and that it is a management corporation.

(2) A statement that it elects to become a management corporation.

(3) The provisions required by section 2703 (relating to additional contents of articles of management corporations).

(b) Procedure.--An election to become subject to this chapter shall be proposed by a resolution adopted by the board of directors and shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles). If an effective date is not stated in the articles of amendment, this chapter shall become applicable to the corporation on the date the articles of amendment are filed in the Department of State.

(c) Dissenters rights upon election.--If any shareholder of a corporation, other than a management company registered under the Investment Company Act of 1940, that adopts an election under this chapter to become a management corporation objects to that action and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the dissenting shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided.

(d) Cross reference.--See section 134 (relating to docketing statement).

Cross References. Section 2704 is referred to in sections 1571, 2705, 2721 of this title.



Section 2705 - Termination and renewal of status as a management corporation

(a) General rule.--A management corporation may terminate its status as such and cease to be subject to this chapter by amending its articles to delete therefrom the additional provisions required by section 2702 (relating to formation of management corporations) to be included in the articles of a management corporation. If an effective date is not stated in the articles of amendment, this chapter shall cease to be applicable to the corporation on the date the articles of amendment are filed in the Department of State.

(b) Automatic termination.--The status of a nonregistered corporation as a management corporation shall terminate at the time specified in this subsection upon the occurrence of any of the following:

(1) Three months after the end of any fiscal year:

(i) at the end of which the corporation had less than $50,000,000 of assets; and

(ii) during which it had revenue or receipts of less than $50,000,000.

(2) Three years after its date of incorporation or the effective date of its most recent articles of amendment filed under section 2704 (relating to election of an existing business corporation to become a management corporation).

(c) Renewal.--An election to be subject to this chapter terminated under subsection (b) may be renewed by complying with the provisions of section 2704 (except subsection (c)) in the same manner as an initial election, if the corporation then satisfies the requirements of subsection (b)(1).

(d) Dissenters rights upon renewal of election.--If any shareholder of a nonregistered corporation that renews an election under this chapter to continue as a management corporation objects to that action and complies with the provision of Subchapter D of Chapter 15 (relating to dissenters rights), the dissenting shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided.

Cross References. Section 2705 is referred to in section 1571 of this title.



Section 2711 - Selection and removal of directors

(a) General rule.--The bylaws of a management corporation may specify the manner in which and the persons by whom the directors of the corporation shall be selected and may be removed. Unless otherwise provided in the bylaws, the directors of a management corporation shall be selected and may be removed by the board of directors. An incidental reference to the election of directors by common or other junior shares contained in the express terms of any class or series of any preference shares defining the contingent or other voting rights of preference shares shall not constitute, for the purposes of this section, a provision of the articles providing for the election of directors by the common or other junior shares.

(b) Term.--The duration of the term of office of a director of a management corporation shall not be limited by statute.



Section 2712 - Shareholder meetings unnecessary

Annual or other regular meetings of the shareholders of a management corporation need not be held.



Section 2721 - Bylaw and fundamental change procedures

So long as a business corporation is a management corporation subject to this chapter:

(1) The board of directors shall have the full authority vested by this subpart in the shareholders to amend the articles under section 2704(b) (relating to procedure) to renew the election of the corporation to be subject to this chapter and to adopt or change the bylaws, and a bylaw adopted by the board of directors pursuant to this section may continue in effect as long as the corporation remains subject to this chapter.

(2) None of the following shall be adopted or changed by the shareholders without the approval of the board of directors:

(i) a plan under Chapter 3 (relating to entity transactions);

(ii) an amendment of the articles;

(iii) an amendment, adoption or repeal of a bylaw;

(iv) a plan of asset transfer; or

(v) a resolution recommending dissolution.

(3) In the case of a corporation that in the ordinary course of business redeems all outstanding shares at the option of the shareholder at the net asset value or at another agreed method or amount of value thereof, a plan under Chapter 3, an amendment of the articles or a plan of asset transfer under section 1932 (relating to voluntary transfer of corporate assets) shall not require the approval of the shareholders of the corporation for adoption by the corporation.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 2722 - Changes in authorized shares

(a) General rule.--An amendment of the articles of a management corporation shall not require the approval of the shareholders of the corporation to the extent it increases or decreases (to a number not less than that then outstanding) the number of authorized shares of the corporation or of any class or series of the corporation.

(b) Procedure.--The articles of amendment shall set forth, in addition to the requirements of section 1915 (relating to articles of amendment):

(1) The aggregate number of shares that the corporation shall have authority to issue, or the designations of the classes of shares of the corporation and the maximum number of shares of each class that may be issued.

(2) A statement of the voting rights, designations, preferences, limitations and special rights, if any, in respect of the shares of any class or any series of any class, to the extent that they have been determined, and the maximum number of shares of any series of any class that may be issued.

(3) A statement of any authority vested in the board of directors to divide the authorized and unissued shares into classes or series, or both, and to determine for any such class or series its voting rights, designations, preferences, limitations and special rights.






Chapter 29 - Professional Corporations

Chapter Notes

Enactment. Chapter 29 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 29 is referred to in sections 1103, 9303 of this title; section 2524 of Title 42 (Judiciary and Judicial Procedure).



Section 2901 - Application and effect of chapter

(a) General rule.--This chapter shall be applicable to a business corporation, other than a management corporation, that:

(1) on the effective date of this chapter was subject to the act of July 9, 1970 (P.L.461, No.160), known as the Professional Corporation Law; or

(2) elects to become a professional corporation in the manner provided by this chapter.

(b) Application to business corporations generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a professional corporation, and this chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a professional corporation. This chapter shall not alter or affect any right or privilege existing under any statute or general rule heretofore or hereafter enacted by the General Assembly or (with respect to attorneys at law) prescribed by the Supreme Court of Pennsylvania:

(1) not prohibiting; or

(2) in terms permitting;

performance of professional services in corporate form by a corporation that is not a professional corporation.

(c) Laws applicable to professional corporations.--Except as otherwise provided in this chapter, Part I (relating to preliminary provisions) and this subpart shall be generally applicable to all professional corporations. The specific provisions of this chapter shall control over the general provisions of Part I and this subpart. Except as otherwise provided in this article, a professional corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (c).



Section 2902 - Definitions and index of definitions

(a) Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Disqualified person." The term "disqualified person" as used in this chapter means a licensed person who for any reason is or becomes legally disqualified (temporarily or permanently) to render the same professional services that the particular professional corporation of which he is an officer, director, shareholder or employee is or was rendering.

"Licensed person." (Deleted by amendment).

"Profession." (Deleted by amendment).

"Professional services." (Deleted by amendment).

(b) Index of other definitions.--Other definitions applying to this chapter and the sections in which they appear are:

"Licensed person." Section 102 (relating to definitions).

"Profession." Section 102.

"Professional services." Section 102.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 2903 - Formation of professional corporations

(a) General rule.--A professional corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain a heading stating the name of the corporation and that it is a professional corporation.

(b) Legislative intent.--It is the intent of the General Assembly to authorize by this chapter licensed persons to render professional services by means of a professional corporation in all cases.

(c) Single-purpose corporations.--Except as provided in subsection (d), a professional corporation may be incorporated only for the purpose of rendering one specific kind of professional service.

(d) Multiple-purpose corporations.--

(1) A professional corporation may be incorporated to render two or more specific kinds of professional services to the extent that:

(i) the several shareholders of the professional corporation, if organized as a partnership, could conduct a combined practice of such specific kinds of professional services; or

(ii) the court, department, board, commission or other government unit regulating each profession involved in the professional corporation has by rule or regulation applicable to professional corporations expressly authorized the combined practice of the profession with each other profession involved in the corporation.

Except as otherwise provided by statute, the government unit may promulgate regulations authorizing combined practice to the extent consistent with the public interest or required by the public health or welfare.

(2) The provisions of paragraph (1) shall not create any vested rights. If by reason of a change in law, rule or regulation the right to practice professions in any particular combination is terminated, all existing professional corporations rendering a combination of professional services shall promptly reduce the specific kinds of professional services rendered by the corporations or shall otherwise reconstitute themselves so as to comply with the currently applicable restrictions applicable to all professions involved.

Cross References. Section 2903 is referred to in sections 2904, 2906 of this title.



Section 2904 - Election of an existing business corporation to become a professional corporation

(a) General rule.--A business corporation may become a professional corporation under this chapter by filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(1) A heading stating the name of the corporation and that it is a professional corporation.

(2) A statement that it elects to become a professional corporation.

(3) Such other changes, if any, that may be desired in the articles, including any changes necessary to conform to section 2903(c) and (d) (relating to formation of professional corporations).

(b) Procedure.--The amendment shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles). If any shareholder of a business corporation that proposes to amend its articles to become a professional corporation objects to that amendment and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided, if any.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (b).

Cross References. Section 2904 is referred to in section 1571 of this title.



Section 2905 - Election of professional associations to become professional corporations

(a) General rule.--This chapter applies to every professional association subject to Chapter 93 (relating to professional associations) that elects to accept the provisions of this chapter in the manner set forth in subsection (b).

(b) Procedure for election.--A professional association may elect to accept this chapter by filing in the Department of State a statement of election of professional corporation status which shall be executed by all of the associates of the professional association and shall set forth:

(1) The name of the professional association and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its proposed registered office.

(2) The name of the county in the office of the prothonotary of which the initial articles of association of the association were filed.

(3) A statement that the associates of the professional association have elected to accept the provisions of this chapter for the government and regulation of the affairs of the association.

See section 134 (relating to docketing statement).

(c) Date of incorporation.--This chapter shall become applicable to the professional association, and it shall be deemed incorporated, on the date the statement of election is filed in the department.

Cross References. Section 2905 is referred to in section 9302 of this title.



Section 2906 - Termination of professional corporation status

A professional corporation may terminate its status as such and cease to be subject to this chapter by amending its articles to delete therefrom the additional provisions required by section 2903(a) (relating to formation of professional corporations). The amendment shall be adopted in accordance with Subchapter B of Chapter 19 (relating to amendment of articles).



Section 2907 - Proceedings to terminate breach of qualifying conditions

(a) General rule.--If the corporation does not otherwise have the right to acquire all the shares of a shareholder who becomes a disqualified person or of a deceased shareholder, the corporation shall nevertheless have an option to acquire the shares, subject to the provisions of subsection (c), at a price that is agreed upon by the parties or, if no agreement is reached, at their fair value as determined under Subchapter D of Chapter 15 (relating to dissenters rights).

(b) Dissolution of corporation.--If the corporation or a licensed person fails to acquire, or if the corporation fails to commence proceedings under subsection (a) to acquire, all of the shares of a shareholder who becomes a disqualified person or of a deceased shareholder within 90 days following the date of disqualification or within 13 months following the date of death of the shareholder, as the case may be, then that failure shall constitute a ground for the forfeiture of the charter of the corporation and its dissolution. When the failure of a professional corporation to comply with this section is brought to the attention of the court, department, board, commission or other government unit regulating the profession in which the corporation is engaged, the government unit shall certify that fact to the Attorney General for institution of proceedings under section 503 (relating to actions to revoke corporate franchises) to dissolve the corporation.

(c) Nominal consideration transactions.--If section 1551 (relating to distributions to shareholders) would otherwise prohibit an acquisition of shares under this section, a professional corporation shall have the right to purchase its own shares for a nominal consideration.

Cross References. Section 2907 is referred to in section 1571 of this title.



Section 2921 - Corporate name

(a) General rule.--A professional corporation may adopt any name that is not prohibited by law or the ethics of the profession in which the corporation is engaged or by a rule or regulation of the court, department, board, commission or other government unit regulating the profession.

(b) Additional names permitted.--The provisions of section 202 (relating to requirements for names generally) shall not prohibit the use of a name of a professional corporation if the name contains and is restricted to the name or the last name of one or more of the present, prospective or former shareholders or of individuals who were associated with a predecessor or whose individual name or names appeared in the name of the predecessor. The name may also contain:

(1) the word "and" or any symbol or substitute therefor;

(2) the word "associates";

(3) the term "P.C."; or

(4) any or all of the words or terms in paragraphs (1), (2) and (3).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b).



Section 2922 - Stated purposes

(a) General rule.--A professional corporation shall not engage in any business other than the rendering of the professional service or services for which it was specifically incorporated except that a professional corporation may own real and personal property necessary for, or appropriate or desirable in, the fulfillment or rendering of its specific professional service or services and it may invest its funds in real estate, mortgages, stocks, bonds or any other type of investment.

(b) Additional powers.--A professional corporation may be an equity owner of a partnership, limited liability company, corporation or other association engaged in the business of rendering the professional service or services for which the professional corporation was incorporated.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (b).

Cross References. Section 2922 is referred to in section 3311 of this title.



Section 2923 - Issuance and retention of shares

(a) General rule.--Except as otherwise provided by a statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of shares in a professional corporation shall be licensed persons and any issuance or transfer of shares in violation of this restriction shall be void. A shareholder of a professional corporation shall not enter into a voting trust, proxy or any other arrangement vesting another person (other than a person who is qualified to be a direct or indirect shareholder of the same corporation) with the authority to exercise the voting power of any or all of his shares, and any such purported voting trust, proxy or other arrangement shall be void.

(b) Ownership by estate.--Unless a lesser period of time is provided in a bylaw adopted by the shareholders or in a written agreement among the shareholders of the corporation, the estate of a deceased shareholder may continue to hold shares of the professional corporation for a reasonable period of administration of the estate, but the personal representative of the estate shall not by reason of the retention of shares be authorized to participate in any decisions concerning the rendering of professional service.

(c) Interstate application.--Where a person who is a licensed person under the laws of another jurisdiction engages in activities in this Commonwealth that would be unlawful unless that person were also a licensed person under the laws of this Commonwealth, shares of a professional corporation shall not be issued to or retained by or on behalf of him unless he is also a licensed person under the laws of this Commonwealth. Except as provided in the preceding sentence, this chapter shall not be construed to require that any proportion or number of the holders or beneficial owners of a professional corporation who are licensed persons shall be licensed persons under the laws of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No. 106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (a) and (b).

1992 Amendment. Act 169 amended subsec. (c).

Cross References. Section 2923 is referred to in section 1504 of this title.



Section 2924 - Rendering professional services

(a) General rule.--A professional corporation may lawfully render professional services only through officers, employees or agents who are licensed persons. The corporation may employ persons not so licensed but those persons shall not render any professional services rendered or to be rendered by it.

(b) Supporting staff.--This section shall not be interpreted to preclude the use of clerks, secretaries, nurses, administrators, bookkeepers, technicians and other assistants or paraprofessionals who are not usually and ordinarily considered by law, custom and practice to be rendering the professional service or services for which the professional corporation was incorporated nor to preclude the use of any other person who performs all his employment under the direct supervision and control of a licensed person. A person shall not, under the guise of employment, render professional services unless duly licensed or admitted to practice as required by law.

(c) Charges.--Notwithstanding any other provision of law, a professional corporation may charge for the professional services of its officers, employees and agents, may collect those charges and may compensate those who render the professional services.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment. Act 106 amended subsec. (b).



Section 2925 - Professional relationship retained

(a) General rule.--This subpart shall not affect the law of this Commonwealth applicable to the professional relationship and the contract, tort and other legal rights, duties and liabilities between the person furnishing professional services and the person receiving professional services and to the standards for professional conduct, including the law of this Commonwealth applicable to the confidential relationship, if any, between the person rendering professional services and the person receiving professional services, and all confidential relationships enjoyed under statutes heretofore or hereafter enacted shall remain inviolate.

(b) Professional liability unaffected.--Any officer, shareholder, employee or agent of a professional corporation shall remain personally and fully liable and accountable for any negligent or wrongful acts or misconduct committed by him or by any person under his direct supervision and control while rendering professional services on behalf of the corporation to the person for whom the professional services were being rendered.

(c) Liability of corporation.--The professional corporation shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its officers, shareholders, employees or agents while they are engaged on behalf of the corporation in rendering professional services.

(d) Liability of shareholders.--Unless otherwise provided in its articles, shares of a professional corporation shall be nonassessable and a holder or owner of shares of a professional corporation shall not be under any liability to the professional corporation with respect to the shares. A holder or owner of shares of a professional corporation shall not be under any liability to any creditor thereof except as provided in subsection (b).

(e) Disciplinary jurisdiction unaffected.--A professional corporation shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the corporation is engaged. The court, department, board or other government unit may require that a professional corporation include in its articles provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession, but, unless otherwise provided by statute, a rule or regulation shall not require the issuance by the corporation of assessable shares or require the inclusion of any provision in the articles that is inconsistent with the provisions of Article B (relating to domestic business corporations generally) as modified by this chapter. This chapter shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (b), relettered part of subsec. (b) to subsec. (c), relettered and amended parts of subsec. (b) to subsec. (d) and relettered former subsec. (c) to subsec. (e).

Cross References. Section 2925 is referred to in sections 1526, 8705, 8834, 9506 of this title.






Chapter 31 - Insurance Corporations

Chapter Notes

Enactment. Chapter 31 was added December 19, 1990, P.L.834, No.198, effective in six months.



Section 3101 - Application and effect of chapter

(a) General rule.--This chapter shall be applicable to a business corporation that is a domestic insurance corporation.

(b) Application to business corporations generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not an insurance corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not an insurance corporation.

(c) Laws applicable to insurance corporations.--Except as otherwise provided in this chapter, Part I (relating to preliminary provisions) and this subpart shall be generally applicable to all insurance corporations. The specific provisions of this chapter shall control over the general provisions of Part I and this subpart. Except as otherwise provided in this article, an insurance corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (c).



Section 3102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Insurance corporation" or "domestic insurance corporation." A domestic business corporation that is engaged in the business of writing insurance or reinsurance as principal and as such is subject to regulation by the Insurance Department.

"Mutual insurance company." An insurance corporation that is organized on the mutual principle.

Cross References. Section 3102 is referred to in sections 102, 1103, 1929.1 of this title.



Section 3121 - Bylaws

Except as provided in section 1504(b) (relating to adoption, amendment and contents of bylaws), the board of directors of an insurance corporation shall have the authority to adopt, amend and repeal bylaws, subject to the power of the members to change such action. The articles may restrict the authority of the board to adopt, amend or repeal bylaws generally or on any subject or class of subjects.



Section 3122 - Distributions by insurance corporations

The amount of capital received by an insurance corporation upon its stock shall be a liability of the corporation for the purpose of determining the power of the corporation to make any distribution of money or other assets to its shareholders or members.

Cross References. Section 3122 is referred to in section 1551 of this title.



Section 3131 - Directors

(a) Qualifications.--Two-thirds of the directors of an insurance corporation shall be citizens of the United States.

(b) Number.--The board of directors of an insurance corporation shall consist of not less than seven members.

Cross References. Section 3131 is referred to in sections 1722, 1723 of this title.



Section 3132 - Officers

The treasurer of an insurance corporation shall be a natural person of full age and may also be either the president or the secretary of the corporation. The president shall be a director of the corporation.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

Cross References. Section 3132 is referred to in section 1732 of this title.



Section 3133 - Notice of meetings of members of mutual insurance companies

(a) General rule.--Unless otherwise restricted in the bylaws, persons authorized or required to give notice of an annual meeting of members of a mutual insurance company for the election of directors or of a meeting of members of a mutual insurance company called for the purpose of considering amendment of the articles or bylaws, or both, of the corporation may, in lieu of any notice of meeting of members required to be given by this subpart, give notice of such meeting by causing notice of such meeting to be officially published. Such notice shall be published each week for at least:

(1) Three successive weeks, in the case of an annual meeting.

(2) Four successive weeks, in the case of a meeting to consider amendment of the articles or bylaws, or both.

(b) Cross reference.--See 1 Pa.C.S. § 1909 (relating to time; publication for successive weeks).

(June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a) intro. par.

2001 Amendment. Act 34 amended subsec. (a).

Cross References. Section 3133 is referred to in section 1702 of this title.



Section 3134 - Quorum at shareholder or member meetings

The board of directors of an insurance corporation may adopt or change a bylaw on any subject otherwise expressly committed to the shareholders or members by section 1756(a) (relating to quorum).

Cross References. Section 3134 is referred to in section 1756 of this title.



Section 3135 - Proxies of members of mutual insurance companies

In no event shall a proxy given by a member of a mutual insurance company, unless coupled with an interest, be voted on or utilized to express consent or dissent to corporate action after 11 months from the date of execution of the proxy.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 3135 is referred to in section 1759 of this title.



Section 3136 - Judges of election

The board of directors of an insurance corporation may adopt or change a bylaw on any subject otherwise expressly committed to the shareholders or members by section 1765 (relating to judges of election).

Cross References. Section 3136 is referred to in section 1765 of this title.



Section 3137 - Appointment of custodian

Section 1767 (relating to appointment of custodian of corporation on deadlock or other cause) shall not be applicable to an insurance corporation.

Cross References. Section 3137 is referred to in section 1767 of this title.



Section 3138 - Judicial supervision of corporate action

Subchapter G of Chapter 17 (relating to judicial supervision of corporate action) shall not be applicable to an insurance corporation, insofar as inconsistent with the jurisdiction of the Insurance Department.

Cross References. Section 3138 is referred to in sections 1791, 1792, 1793 of this title.






Chapter 33 - Benefit Corporations

Chapter Notes

Enactment. Chapter 33 was added October 24, 2012, P.L.1228, No.152, effective in 90 days.



Section 3301 - Application and effect of chapter

(a) General rule.--This chapter shall apply to all benefit corporations.

(b) Application of business corporation law generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a benefit corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a benefit corporation.

(c) Laws applicable to benefit corporations.--Except as otherwise provided in this chapter, Part I (relating to preliminary provisions) and this subpart shall apply generally to benefit corporations. The provisions of this chapter shall control over inconsistent provisions of this title. A benefit corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(d) Organic rules may not be inconsistent.--A provision of the articles or bylaws of a benefit corporation may not relax, be inconsistent with or supersede any provision of this chapter.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (d).

2014 Amendment. Act 172 amended subsec. (c).



Section 3302 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Benefit corporation." A business corporation that is subject to this chapter.

"Benefit director." The director designated as the benefit director of a benefit corporation as provided in section 3322 (relating to benefit director).

"Benefit enforcement proceeding." A claim or action for:

(1) failure to pursue or create the general public benefit purpose of the benefit corporation or any specific public benefit purpose set forth in its articles; or

(2) violation of any obligation, duty or standard of conduct under this chapter.

"Benefit officer." The individual, if any, designated as the benefit officer of a benefit corporation as provided in section 3324 (relating to benefit officer).

"General public benefit." A material positive impact on society and the environment, taken as a whole and assessed against a third-party standard, from the business and operations of a benefit corporation.

"Independent." When a person has no material relationship with a benefit corporation or any of its subsidiaries, other than the relationship of serving as the benefit director or benefit officer. A material relationship between an individual and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist if:

(1) the person is or has been within the last three years an employee of the benefit corporation or any of its subsidiaries, other than as a benefit officer;

(2) an immediate family member of the person is or has been within the last three years an executive officer, other than a benefit officer, of the benefit corporation or any of its subsidiaries; or

(3) the person, or an association of which the person is a governor or officer or in which the person owns beneficially or of record 5% or more of the outstanding interests, owns beneficially or of record 5% or more of the outstanding shares of the benefit corporation. The percentage of ownership in an association shall be calculated as if all outstanding rights to acquire interests in the association had been exercised.

"Minimum status vote." As follows:

(1) In the case of a business corporation, in addition to any other required approval or vote, the satisfaction of the following conditions:

(i) The shareholders of every class or series must be entitled, as a class, to vote on the corporate action regardless of a limitation stated in the articles of incorporation or bylaws on the voting rights of any class or series.

(ii) The corporate action must be approved by a vote of the shareholders of each class or series entitled to cast at least two-thirds of the votes that all shareholders of the class or series are entitled to cast on the action.

(2) In the case of a domestic association other than a business corporation, in addition to any other required approval, vote or consent, the satisfaction of the following conditions:

(i) The holders of every class or series of interest in the association that are entitled to receive a distribution of any kind from the association must be entitled as a class to vote on or consent to the action regardless of any otherwise applicable limitation on the voting or consent rights of any class or series.

(ii) The action must be approved by vote or consent of the holders described in subparagraph (i) entitled to cast at least two-thirds of the votes or consents that all of those holders are entitled to cast on the action.

"Specific public benefit." Includes:

(1) providing low-income or underserved individuals or communities with beneficial products or services;

(2) promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

(3) preserving the environment;

(4) improving human health;

(5) promoting the arts, sciences or advancement of knowledge;

(6) promoting economic development through support of initiatives that increase access to capital for emerging and growing technology enterprises, facilitate the transfer and commercial adoption of new technologies, provide technical and business support to emerging and growing technology enterprises or form support partnerships that support those objectives;

(7) increasing the flow of capital to entities with a public benefit purpose; and

(8) the accomplishment of any other particular benefit for society or the environment.

"Subsidiary." An association in which a person owns beneficially or of record 50% or more of the outstanding interests. The percentage of ownership in an association shall be calculated as if all outstanding rights to acquire interests in the association had been exercised.

"Third-party standard." A standard for defining, reporting and assessing overall corporate social and environmental performance which is:

(1) Comprehensive in that it assesses the effect of the business and its operations upon the interests listed in section 3321(a)(1)(ii), (iii), (iv) and (v) (relating to standard of conduct for directors).

(2) Developed by an organization that is independent of the benefit corporation and satisfies the following requirements:

(i) Not more than one-third of the members of the governing body of the organization are representatives of any of the following:

(A) An association of businesses operating in a specific industry the performance of whose members is measured by the standard.

(B) Businesses from a specific industry or an association of businesses in that industry.

(C) Businesses whose performance is assessed against the standard.

(ii) The organization is not materially financed by an association or business described in subparagraph (i).

(3) Credible because the standard is developed by a person that both:

(i) Has access to necessary expertise to assess overall corporate social and environmental performance.

(ii) Uses a balanced multistakeholder approach, including a public comment period of at least 30 days to develop the standard.

(4) Transparent because the following information is publicly available:

(i) About the standard:

(A) The criteria considered when measuring the overall social and environmental performance of a business.

(B) The relative weightings, if any, of those criteria.

(ii) About the development and revision of the standard:

(A) The identity of the directors, officers, material owners and the governing body of the organization that developed and controls revisions to the standard.

(B) The process by which revisions to the standard and changes to the membership of the governing body are made.

(C) An accounting of the sources of financial support for the organization, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended the defs. of "benefit corporation," "benefit director," "independent," "minimum status vote" and "subsidiary."

Cross References. Section 3302 is referred to in section 8892 of this title.



Section 3303 - Formation of benefit corporations

A benefit corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall also state that it is a benefit corporation.



Section 3304 - Election of benefit corporation status

(a) Amendment.--An existing business corporation may become a benefit corporation by amending its articles so that they contain, in addition to the requirements of section 1306(a) (relating to articles of incorporation), a statement that the corporation is a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(b) Fundamental transactions.--If an association that is not a benefit corporation is a party to a merger or division or is the exchanging association in an interest exchange, and the surviving, new or any resulting association in the merger, division or interest exchange is to be a benefit corporation, then the plan of merger, division or interest exchange shall not be effective unless it is adopted by the association by at least the minimum status vote.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b).

Cross References. Section 3304 is referred to in sections 321, 322, 323, 324, 325, 326, 327, 328, 3305 of this title.



Section 3305 - Termination of benefit corporation status

(a) Amendment.--A benefit corporation may terminate its status as a benefit corporation and cease to be subject to this chapter by amending its articles to delete the provision required under section 3304 (relating to election of benefit corporation status) to be stated in the articles of a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(b) Fundamental transactions.--If a plan would have the effect of terminating the status of a business corporation as a benefit corporation, the plan shall not be effective unless it is adopted by at least the minimum status vote. Any sale, lease, exchange or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and regular course of business, shall not be effective unless the transaction is approved by at least the minimum status vote.

Cross References. Section 3305 is referred to in section 321 of this title.



Section 3311 - Corporate purposes

(a) General public benefit purpose.--A benefit corporation shall have a purpose of creating general public benefit. This purpose is in addition to its purpose under section 1301 (relating to purposes).

(b) Optional specific public benefit purpose.--The articles of a benefit corporation may identify one or more specific public benefits that it is the purpose of the benefit corporation to create in addition to its purposes under section 1301 and subsection (a). The identification of a specific public benefit does not limit the obligation of a benefit corporation to create general public benefit.

(c) Effect of purposes.--The creation of general and specific public benefit as provided in subsections (a) and (b) is in the best interests of the benefit corporation.

(d) Amendment.--A benefit corporation may amend its articles to add, amend or delete the identification of a specific public benefit that it is the purpose of the benefit corporation to create. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(e) Professional corporations.--A professional corporation that is a benefit corporation does not violate section 2922(a) (relating to stated purposes) by having the purpose to create general public benefit or a specific public benefit.



Section 3321 - Standard of conduct for directors

(a) Consideration of interests.--Without regard to whether the benefit corporation is subject to section 1715 (relating to exercise of powers generally) or 1716 (relating to alternative standard), in discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a benefit corporation, in considering the best interest of the benefit corporation:

(1) shall consider the effects of any action upon:

(i) the shareholders of the benefit corporation;

(ii) the employees and work force of the benefit corporation and its subsidiaries and suppliers;

(iii) the interests of customers as beneficiaries of the general or specific public benefit purposes of the benefit corporation;

(iv) community and societal considerations, including those of any community in which offices or facilities of the benefit corporation or its subsidiaries or suppliers are located;

(v) the local and global environment;

(vi) the short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation; and

(vii) the ability of the benefit corporation to accomplish its general public benefit purpose and any specific public benefit purpose; and

(2) may consider:

(i) matters listed in section 1715(a); and

(ii) any other pertinent factors or the interests of any other group that they deem appropriate; but

(3) shall not be required to give priority to the interests of any person or group referred to in paragraph (1) or (2) over the interests of any other person or group unless the benefit corporation has stated in its articles its intention to give priority to certain interests related to its accomplishment of its general public benefit purpose or of a specific public benefit purpose identified in its articles.

(b) Coordination with other provisions of law.--The consideration of interests and factors in the manner required under subsection (a):

(1) shall not constitute a violation of section 1712 (relating to standard of care and justifiable reliance); and

(2) is in addition to the ability of directors to consider interests and factors as provided in section 1715 or 1716.

(c) Exoneration from personal liability.--

(1) A director shall not be personally liable, as such, for monetary damages for any action taken as a director in the course of performing the duties specified in subsection (a) unless the action constitutes self-dealing, willful misconduct or a knowing violation of law.

(2) A director shall not be personally liable for monetary damages for failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(d) Limitation on standing.--A director does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (c).



Section 3322 - Benefit director

(a) General rule.--

(1) The board of directors of a benefit corporation which is a registered corporation shall include a director who:

(i) shall be designated as the benefit director; and

(ii) shall have, in addition to all of the powers, duties, rights and immunities of the other directors of the benefit corporation, the powers, duties, rights and immunities provided in this subchapter.

(2) The board of directors of a benefit corporation which is not a registered corporation may include a director who:

(i) shall be designated as the benefit director; and

(ii) shall have, in addition to all of the powers, duties, rights and immunities of the other directors of the benefit corporation, the powers, duties, rights and immunities provided in this subchapter.

(b) Election, removal and qualifications.--The benefit director shall be elected and may be removed in the manner provided under Subchapter C of Chapter 17 (relating to directors and officers). Except as set forth in subsection (e)(2)(i) or (g), the benefit director shall be an individual who is independent. The benefit director may serve as the benefit officer at the same time as serving as the benefit director. The articles or bylaws of a benefit corporation may prescribe additional qualifications of the benefit director not inconsistent with this subsection.

(c) Annual compliance statement.--The benefit director shall prepare, and the benefit corporation shall include in the annual benefit report to shareholders required under section 3331 (relating to annual benefit report), a statement whether, in the opinion of the benefit director, the benefit corporation acted in accordance with its general and any specific public benefit purpose in all material respects during the period covered by the report and whether the directors and officers complied with sections 3321(a) (relating to standard of conduct for directors) and 3323(a) (relating to standard of conduct for officers), respectively. If, in the opinion of the benefit director, the benefit corporation or its directors or officers failed so to act, then the statement of the benefit director shall include a description of the ways in which the benefit corporation or its directors or officers failed so to act.

(d) Status of actions.--The acts of an individual in the capacity of a benefit director shall constitute for all purposes acts of that individual in the capacity of a director of the benefit corporation.

(e) Alternative governance arrangements.--(Deleted by amendment).

(f) Exoneration from personal liability.--Regardless of whether the bylaws of a benefit corporation include a provision eliminating or limiting the personal liability of directors authorized under section 1713 (relating to personal liability of directors), a benefit director shall not be personally liable for any act or omission in the capacity of a benefit director unless the act or omission constitutes self-dealing, willful misconduct or a knowing violation of law.

(g) Professional corporations.--The benefit director of a professional corporation does not need to be independent.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 deleted subsec. (e).

2013 Amendment. Act 67 amended subsecs. (a) and (b) and added subsec. (g).

Cross References. Section 3322 is referred to in sections 3302, 3331 of this title.



Section 3323 - Standard of conduct for officers

(a) General rule.--Each officer of a benefit corporation shall consider the interests and factors described in section 3321(a) (relating to standard of conduct for directors) in the manner provided in that subsection when:

(1) the officer has discretion to act with respect to a matter; and

(2) it reasonably appears to the officer that the matter may have a material effect on the creation by the benefit corporation of general public benefit or a specific public benefit identified in the articles of the benefit corporation.

(b) Coordination with other provisions of law.--The consideration of interests and factors in the manner described in subsection (a) shall not constitute a violation of section 1712(c) (relating to standard of care and justifiable reliance).

(c) Exoneration from personal liability.--

(1) An officer shall not be personally liable, as such, for monetary damages for any action taken as an officer in the course of performing the duties specified in subsection (a) unless the action constitutes self-dealing, willful misconduct or a knowing violation of law.

(2) An officer shall not be personally liable for monetary damages for failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(d) Limitation on standing.--An officer does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (c).

Cross References. Section 3323 is referred to in section 3322 of this title.



Section 3324 - Benefit officer

A benefit corporation may have an officer designated as the benefits officer who shall have such authority and shall perform such duties in the management of the benefit corporation relating to the purpose of the corporation to create general or specific public benefit as may be provided by or pursuant to the bylaws or, in the absence of controlling provisions in the bylaws, as may be determined by or pursuant to resolutions or orders of the board of directors. If a benefit corporation has a benefit officer, the duties of the benefit officer shall include preparing the benefit report required under section 3331 (relating to annual benefit report).

Cross References. Section 3324 is referred to in section 3302 of this title.



Section 3325 - Right of action

(a) Limitations.--

(1) Except in a benefit enforcement proceeding, no person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to:

(i) failure to pursue or create general public benefit or a specific public benefit set forth in its articles; or

(ii) violation of a duty or standard of conduct under this chapter.

(2) A benefit corporation shall not be liable for monetary damages under this chapter for any failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(b) Parties with standing.--A benefit enforcement proceeding may be commenced or maintained only:

(1) directly by the benefit corporation; or

(2) derivatively by:

(i) a shareholder that owned at least 2% of the total number of shares of a class or series outstanding at the time of the act complained of;

(ii) a director;

(iii) a person or group of persons that owns beneficially or of record 5% or more of the interests in an association of which the benefit corporation is a subsidiary at the time of the act complained of; or

(iv) such other persons as may be specified in the articles or bylaws of the benefit corporation.

(c) Cross reference.--The provisions of Subchapter F of Chapter 17 (relating to derivative actions) shall apply to derivative actions under this section.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (b).



Section 3331 - Annual benefit report

(a) Contents.--A benefit corporation must deliver to each shareholder an annual benefit report including:

(1) A narrative description of:

(i) the ways in which the benefit corporation pursued general public benefit during the year and the extent to which general public benefit was created;

(ii) the ways in which the benefit corporation pursued any specific public benefit that the articles state is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created;

(iii) any circumstances that have hindered the creation by the benefit corporation of general or specific public benefit; and

(iv) the process and rationale for selecting or changing the third-party standard used to prepare the benefit report.

(2) An assessment of the overall social and environmental performance of the benefit corporation against a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment does not need to be audited or certified by a third-party standards provider.

(3) The name of the benefit director and the benefit officer, if any, and the address to which correspondence to each of them may be directed.

(4) The compensation paid by the benefit corporation during the year to each director in that capacity.

(5) (Deleted by amendment).

(6) The statement of the benefit director described in section 3322(c) (relating to benefit director).

(7) A statement of any connection between the organization that established the third-party standard, or its directors, officers or any holder of 5% or more of the governance interests in the organization, and the benefit corporation or its directors, officers or any holder of 5% or more of the outstanding shares of the benefit corporation, including any financial or governance relationship which might materially affect the credibility of the use of the third-party standard.

(8) (Deleted by amendment).

(b) Timing of report.--A benefit corporation shall annually send a benefit report to each shareholder either:

(1) within 120 days following the end of the fiscal year of the benefit corporation; or

(2) at the same time that the benefit corporation delivers any other annual report to its shareholders.

(c) Internet website posting.--A benefit corporation must post all of its benefit reports on the public portion of its Internet website, if any, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as posted.

(d) Availability of copies.--If a benefit corporation does not have an Internet website, the benefit corporation shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy, but the compensation paid to directors and financial or proprietary information included in the benefit report may be omitted from the copy of the benefit report provided.

(e) Filing of report.--Concurrently with the delivery of the benefit report to shareholders pursuant to subsection (b), the benefit corporation must deliver a copy of the benefit report to the department for filing, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as filed under this section. The department shall charge a fee of $70 for filing a benefit report.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 deleted subsec. (a)(8).

2013 Amendment. Act 67 deleted subsec. (a)(5).

Cross References. Section 3331 is referred to in sections 3322, 3324 of this title.






Chapter 41 - Foreign Business Corporations

Chapter Notes

Enactment. Chapter 41 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 41 is referred to in section 101 of Title 54 (Names).

Cross References. Subchapter B is referred to in section 412 of this title.



Section 4101 - Application of article

(a) General rule.--Except as otherwise provided in this section or in subsequent provisions of this article, this article shall apply to and the words "corporation" or "foreign business corporation" in this article shall include every foreign corporation for profit, including a corporation that, if a domestic corporation for profit, would be a banking institution, credit union or savings association.

(b) Domestic Federal financial institution exclusion.--Except as permitted by act of Congress, this article shall not apply to:

(1) Any of the following institutions or similar federally chartered institutions engaged in this Commonwealth in activities similar to those conducted by banking institutions, saving associations or credit unions:

(i) National banking associations organized under The National Bank Act (13 Stat. 99, 12 U.S.C. § 1 et seq.).

(ii) Federal savings and loan associations and Federal mutual savings banks organized under the Home Owners' Loan Act of 1933 (48 Stat. 128, 12 U.S.C. § 1461 et seq.).

(iii) Federal credit unions organized under the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.).

(2) Any other Federal corporation intended by the Congress to be treated for state law purposes as a domestic corporation of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 4102 - Foreign domiciliary corporations

(a) General rule.--Except as provided in subsection (b), a foreign business corporation is a foreign domiciliary corporation if it has as record holders of its shares persons having addresses in this Commonwealth who in the aggregate hold shares:

(1) representing 60% or more in interest of its outstanding shares whether or not entitled to vote; or

(2) entitled to cast at least 60% of the votes that all holders of outstanding shares are entitled to cast in an election of directors.

(b) Registered corporation exclusions.--None of the following is a foreign domiciliary corporation for the purposes of this subpart:

(1) Foreign corporation with registered securities.--A foreign business corporation that, if a domestic business corporation, would be a registered corporation.

(2) Subsidiary of registered corporation.--A foreign business corporation all of the shares of which are owned, directly or indirectly, by one or more registered corporations or corporations described in paragraph (1).

(c) Determination of outstanding shares.--For the purposes of subsection (a):

(1) Except as provided in paragraphs (2) and (3), any securities held to the knowledge of the corporation in the names of broker-dealers or nominees for broker-dealers shall not be considered outstanding.

(2) Persons who are identified as owners of shares pursuant to procedures equivalent to section 1763(c) (relating to certification by nominee) shall be deemed record holders of the shares owned.

(3) (i) Securities held to the knowledge of the corporation for the direct or indirect benefit of individuals who to the knowledge of the corporation have a principal residence in this Commonwealth shall be deemed held by record holders having addresses in this Commonwealth.

(ii) A statement by the corporation in any notice of meeting or other document transmitted to shareholders in connection with any corporate action of the type described in section 1791 (relating to corporate action subject to subchapter) to the effect that it has no knowledge or only specified knowledge for the purposes of subparagraph (i) shall, except as provided in subparagraph (iii), be conclusive if there shall be included in or enclosed with such document a brief explanation of the effect upon such corporate action of a determination that the corporation is a foreign domiciliary corporation.

(iii) If, prior to the convening of a meeting of shareholders to consider the proposed corporate action, or prior to the expiration of 20 days after the transmission of the document to shareholders, in any other case, any person shall give the corporation written notice of facts relevant under this paragraph, the corporation shall have knowledge of such facts for the purposes of subparagraph (i).

Cross References. Section 4102 is referred to in sections 1103, 1767, 2502, 2503, 2504, 4103, 4104 of this title.



Section 4103 - Acquisition of foreign domiciliary corporation status

(a) Shareholding test.--A foreign corporation shall become a foreign domiciliary corporation under section 4102(a) (relating to foreign domiciliary corporations) on the first day of the sixth month following the month in which the corporation first has knowledge that the test has been met.

(b) Newly incorporated corporations.--Where the test under section 4102(a) is met at the time of initial issuance of shares of the corporation and continuously thereafter, foreign domiciliary corporation status when established shall be retroactive to the incorporation of the corporation.

(c) Foreign corporations with registered securities.--The exemption provided by section 4102(b)(1) shall terminate immediately upon the termination of the status of the corporation as a corporation described in that provision.

(d) Subsidiary corporations.--The exemption provided by section 4102(b)(2) shall terminate immediately upon the happening of any event whereby all of the shares of the corporation are no longer owned, directly or indirectly, by one or more registered corporations or corporations described in section 4102(b)(1).



Section 4104 - Termination of foreign domiciliary corporation status

(a) Shareholding test.--A foreign domiciliary corporation shall cease to be such on the first day of the sixth month following the month in which the corporation first has knowledge that the test of section 4102(a) (relating to foreign domiciliary corporations) is no longer met.

(b) Foreign corporations with registered securities.--The exemption provided by section 4102(b)(1) shall take effect on the day following the day on which the corporation becomes a corporation described in that provision.

(c) Subsidiary corporations.--The exemption provided by section 4102(b)(2) shall take effect immediately upon the acquisition, directly or indirectly, of the last outstanding share of the corporation by one or more registered corporations or corporations described in section 4102(b)(1).



Section 4121 - Admission of foreign corporations (Repealed)

2014 Repeal. Section 4121 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4122 - Excluded activities (Repealed)

2014 Repeal. Section 4122 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4123 - Requirements for foreign corporation names (Repealed)

2014 Repeal. Section 4123 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4124 - Advertisement of registration to do business

(a) General rule.--(Deleted by amendment).

(b) Advertisement.--A foreign business corporation shall officially publish notice of its intention to register to do business or its registration to do business in this Commonwealth under Chapter 4 (relating to foreign associations). The notice may appear prior to or after the day on which a registration statement is delivered to the department for filing and shall set forth briefly:

(1) A statement that the corporation will register or has registered to do business in this Commonwealth under Chapter 4.

(2) The name of the corporation and its jurisdiction of formation.

(3) The address, including street and number, if any, of its principal office under the laws of its jurisdiction of formation.

(4) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its proposed registered office in this Commonwealth.

(c) (Reserved).

(d) (Reserved).

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 4124 is referred to in section 412 of this title.



Section 4125 - Issuance of certificate of authority (Repealed)

2014 Repeal. Section 4125 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4126 - Amended certificate of authority (Repealed)

2014 Repeal. Section 4126 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4127 - Merger, consolidation or division of qualified foreign corporations (Repealed)

2014 Repeal. Section 4127 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4128 - Revocation of certificate of authority (Repealed)

2014 Repeal. Section 4128 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4129 - Advertisement of termination of registration to do business

(a) General rule.--(Deleted by amendment).

(b) Advertisement.--A registered foreign business corporation shall, before filing a statement under section 415 (relating to voluntary withdrawal of registration), officially publish and mail a notice of its intention to withdraw from doing business in this Commonwealth in a manner similar to that required by section 1975(b) (relating to notice to creditors and taxing authorities). The notice shall set forth:

(1) The name of the corporation and its jurisdiction of formation.

(2) The address, including street and number, if any, of its principal office under the laws of its jurisdiction of formation.

(3) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its last registered office in this Commonwealth.

(c) (Reserved).

(d) (Reserved).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 4130 - Change of address after withdrawal (Repealed)

2014 Repeal. Section 4130 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4131 - Registration of name (Repealed)

2014 Repeal. Section 4131 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4141 - Penalty for doing business without certificate of authority (Repealed)

2014 Repeal. Section 4141 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4142 - General powers and duties of qualified foreign corporations (Repealed)

2014 Repeal. Section 4142 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4143 - General powers and duties of nonqualified foreign corporations (Repealed)

2014 Repeal. Section 4143 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4144 - Registered office of qualified foreign corporations (Repealed)

2014 Repeal. Section 4144 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 4145 - Applicability of certain safeguards to foreign domiciliary corporations

(a) General rule.--The General Assembly hereby finds and determines that foreign domiciliary corporations substantially affect this Commonwealth. The courts of this Commonwealth shall not dismiss or stay any action or proceeding brought by a shareholder or representative of a foreign domiciliary corporation, as such, against the corporation or any one or more of the shareholders or representatives thereof, as such, on the ground that the corporation is a foreign corporation for profit or that the cause of action relates to the internal affairs thereof, but every such action shall proceed with like effect as if the corporation were a domestic corporation. Except as provided in subsection (b), the court having jurisdiction of the action or proceeding shall apply the law of the jurisdiction under which the foreign domiciliary corporation was incorporated.

(b) (Reserved).

(c) (Reserved).

(d) Section exclusive.--The provisions of this subpart, other than the provisions of this section and section 4146 (relating to provisions applicable to all foreign corporations), shall not be construed to regulate the incorporation or internal affairs of a foreign corporation for profit.



Section 4146 - Provisions applicable to all foreign corporations

The following provisions of this subpart shall, except as otherwise provided in this section, be applicable to every foreign corporation for profit, whether or not required to register under Chapter 4 (relating to foreign associations):

Section 1503 (relating to defense of ultra vires), as to contracts and conveyances governed by the laws of this Commonwealth and conveyances affecting real property situated in this Commonwealth.

Section 1506 (relating to form of execution of instruments), as to instruments or other documents governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 1510 (relating to certain specifically authorized debt terms), as to obligations (as defined in the section) governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 1782 (relating to eligible shareholder plaintiffs and security for costs), as to any derivative action brought in a court of this Commonwealth.

Subchapter F of Chapter 25 (relating to business combinations), to the extent provided in section 2551(c) (relating to continuing applicability).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 4146 is referred to in sections 1503, 1506, 1510, 1782, 2551, 4145 of this title.



Section 4161 - § 4162 - (Repealed)






Chapter 51 - General Provisions

Chapter Notes

Enactment. Chapter 51 was added as Chapter 71 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 71 was renumbered to Chapter 51 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 5101 - Short titles

(a) Title of subpart.--This subpart shall be known and may be cited as the Nonprofit Corporation Law of 1988.

(b) Prior consolidated statute.--Former 15 Pa.C.S. Pt. III Art. B (relating to domestic nonprofit corporations), added by the act of November 15, 1972 (P.L.1063, No.271), shall be known and may be cited as the Nonprofit Corporation Law of 1972.

(c) Prior law.--The act of May 5, 1933 (P.L.289, No.105), shall be known and may be cited as the Nonprofit Corporation Law of 1933.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5102 - Application of subpart

(a) General rule.--Except as otherwise provided in this section, in the scope provisions of subsequent provisions of this subpart or where the context clearly indicates otherwise, this subpart shall apply to and the words "corporation" or "nonprofit corporation" in this subpart shall mean a domestic corporation not-for-profit. See section 101(b) (relating to application of title).

(b) Coordination with other laws.--Where any other provision of law contemplates notice to, the presence of, or the vote, consent or other action by the members, directors or officers of a nonprofit corporation, without specifying the applicable corporate standards and procedures, the standards and procedures specified by or pursuant to this subpart shall be applicable.

(c) Exclusion.--This subpart shall not apply to a fraternal benefit society, whether proposed or existing, except as otherwise expressly provided in this subpart or as otherwise provided by statute applicable to the fraternal benefit society.

(d) Cooperative corporations.--This subpart shall apply to a domestic corporation not-for-profit organized on the cooperative principle only to the extent provided by Subpart D (relating to cooperative corporations).

(e) Nonprofit corporation ancillaries.--The domestic corporation provisions of this subpart shall apply to any of the following corporations, whether proposed or existing, except as otherwise expressly provided by statute applicable to the corporation:

(1) The Pennsylvania Deposit Insurance Corporation established by the act of October 5, 1978 (P.L.1088, No.255), known as the Pennsylvania Deposit Insurance Corporation Act.

(2) The Pennsylvania Savings Association Corporation established by the act of April 6, 1979 (P.L.17, No.5), referred to as the Pennsylvania Savings Association Insurance Corporation Act.

(3) The Lawyer Trust Account Board established by the act of April 29, 1988 (P.L.373, No.59), known as the Interest on Lawyers' Trust Accounts Act.

(4) Any other domestic corporation not-for-profit incorporated under or subject to a statute that provides that the corporate affairs of the corporation shall be governed by the laws applicable to domestic nonprofit corporations.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.

References in Text. The act of October 5, 1978 (P.L.1088, No.255), known as the Pennsylvania Deposit Insurance Corporation Act, referred to in subsec. (e)(1), was repealed by the act of October 5, 1980 (P.L.693, No.142).

Cross References. Section 5102 is referred to in section 5103 of this title.



Section 5103 - Definitions

(a) General definitions.--Subject to additional definitions contained in subsequent provisions of this subpart that are applicable to specific provisions of this subpart, the following words and phrases when used in Part I (relating to preliminary provisions) or in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Act" or "action." (Deleted by amendment).

"Amendment." An amendment of the articles.

"Articles." The original articles of incorporation, all amendments thereof, and any other articles, statements or certificates permitted or required to be filed in the Department of State by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction), Chapter 3 (relating to entity transactions) or this subpart and including what have heretofore been designated by law as certificates of incorporation or charters. If an amendment of the articles or a statement filed under Chapter 3 restates articles in their entirety, thenceforth the "articles" shall not include any prior documents and any certificate issued by the department with respect thereto shall so state.

"Board of directors" or "board." The group of persons under the direction of whom the business and affairs of the corporation are managed irrespective of the name by which the group is designated. The term does not include an other body. See section 5731(c) (relating to executive and other committees of the board).

"Business." Any or all of the activities for which a corporation has been incorporated.

"Business corporation." A domestic corporation for profit defined in section 1103 (relating to definitions).

"Bylaws." The code or codes of rules adopted for the regulation or management of the business and affairs of the corporation irrespective of the name or names by which the rules are designated. The term includes provisions of the articles as provided by section 5504(c) (relating to adoption, amendment and contents of bylaws).

"Charitable purposes." (Deleted by amendment).

"Common trust fund." A fund maintained by the corporation for the collective investment and reinvestment of trust assets, and any other funds contributed thereto by such corporation, as fiduciary or otherwise.

"Corporation for profit." (Deleted by amendment).

"Corporation not-for-profit." (Deleted by amendment).

"Court." (Deleted by amendment).

"Department." (Deleted by amendment).

"Directors." Individuals designated, elected or appointed, by that or any other name or title, to act as members of the board of directors, and their successors. The term does not include a member of an other body, unless the person is also a director. The term, when used in relation to any power or duty requiring collective action, shall be construed to mean "board of directors."

"Dissolve" or "dissolution." The termination of corporate existence effected by:

(1) filing of articles of dissolution in the department under this subpart by the corporation or by the office of the clerk of the court of common pleas;

(2) expiration of the term of existence of a corporation by reason of any limitation contained in its articles;

(3) forfeiture by proclamation of the Governor under section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise;

(4) filing of a certified copy of a decree of dissolution in the department under the act of April 9, 1856 (P.L.293, No.308), entitled "Supplement to the acts relating to incorporations by the Courts of Common Pleas," or otherwise; or

(5) judgment of ouster, upon proceedings in quo warranto, under former provisions of law.

"Domestic corporation for profit." (Deleted by amendment).

"Domestic corporation not-for-profit." (Deleted by amendment).

"Employee." The term does not include a member, director or member of an other body, unless the person is also an employee. See section 5730 (relating to compensation of directors) as to acceptance by a director of duties that make the director also an employee.

"Entitled to vote." Those persons entitled to vote on the matter under either the bylaws of the corporation or any applicable controlling provision of law.

"Foreign corporation for profit." (Deleted by amendment).

"Foreign corporation not-for-profit." (Deleted by amendment).

"Foreign domiciliary corporation." A foreign nonprofit corporation described in section 6102 (relating to foreign domiciliary corporations).

"Foreign nonprofit corporation." A foreign corporation not-for-profit or other entity subject to Chapter 61 (relating to foreign nonprofit corporations), whether or not required to register under Chapter 4 (relating to foreign associations).

"Fraternal benefit society." A domestic corporation not-for-profit that is a society as defined in section 2402 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

"Full age." Of the age of 18 years or over.

"Incorporator." A signer of the original articles of incorporation.

"Member." Any of the following:

(1) A person that has voting rights in a membership corporation.

(2) When used in relation to the taking of corporate action by a membership corporation, a delegate to a convention or assembly of delegates of members established pursuant to any provision of this subpart who has the right to vote at the convention or assembly in accordance with the rules of the convention or assembly.

(3) A person that has been given voting rights or other membership rights in a membership corporation by a bylaw adopted by the members pursuant to section 5770 (relating to voting powers and other rights of certain securityholders and other entities) or other provision of law, but only to the extent of those rights.

(4) A shareholder of a corporation, if the corporation issues shares of stock.

"Membership corporation." A nonprofit corporation having articles of incorporation that do not provide that the corporation is to have no members.

"Nonprofit corporation" or "domestic nonprofit corporation." A domestic corporation not-for-profit that is not excluded from the scope of this subpart by section 5102 (relating to application of subpart).

"Nonqualified foreign corporation" or "nonqualified foreign nonprofit corporation." (Deleted by amendment).

"Officer." If a corporation is in the hands of a custodian, receiver, trustee or like official, the term includes that official or any person appointed by that official to act as an officer for any purpose under this subpart.

"Other body." A term employed in this subpart to denote a person or group, other than the board of directors or a committee thereof, who pursuant to authority expressly conferred by this subpart may be vested by the bylaws of the corporation with powers that, if not vested by the bylaws in the person or group, would by this subpart be required to be exercised by:

(1) the members;

(2) a convention or assembly of delegates of members established pursuant to any provision of this subpart; or

(3) the board of directors.

Except as otherwise provided in this subpart, a corporation may establish distinct persons or groups to exercise different powers that this subpart authorizes a corporation to vest in an other body.

"Plan." A plan of reclassification, merger, consolidation, asset transfer, division or conversion.

"Qualified foreign corporation" or "qualified foreign nonprofit corporation." (Deleted by amendment).

"Registered office." That office maintained by a corporation in this Commonwealth as required by section 5507 (relating to registered office). See section 109 (relating to name of commercial registered office provider in lieu of registered address).

"Relax." When used with respect to a provision of the articles or bylaws, means to provide lesser rights for an affected representative or member.

"Representative." (Deleted by amendment).

"Trust instrument." Any lawful deed of gift, grant, will or other document by which the donor, grantor or testator gives, grants or devises any real or personal property or the income from any real or personal property in trust for any charitable purpose.

"Unless otherwise provided" or "except as otherwise provided." When used to introduce or modify a rule, the term implies that the alternative provisions contemplated may either relax or restrict the stated rule.

"Unless otherwise restricted" or "except as otherwise restricted." When used to introduce or modify a rule, the term implies that the alternative provisions contemplated may further restrict, but may not relax, the stated rule.

"Voting" or "casting a vote." Includes the giving of consent in lieu of voting. Whether or not the person entitled to vote characterizes the conduct as voting or casting a vote, the term does not include:

(1) recording the fact of abstention; or

(2) failing to vote for a candidate or for approval or disapproval of a matter.

"Voting rights." The right of a person in a membership corporation, other than in the capacity of a director or member of an other body, to vote on the election or removal of directors or members of an other body or on approval of an amendment of the articles of incorporation, a plan or the dissolution of the corporation.

(b) Index of other definitions.--The following is a nonexclusive list of words and phrases which when used in this subpart shall have the meanings given to them in section 102 (relating to definitions):

"Act" or "action."

"Corporation for profit."

"Corporation not-for-profit."

"Court."

"Department."

"Domestic corporation for profit."

"Domestic corporation not-for-profit."

"Execute."

"Foreign corporation for profit."

"Foreign corporation not-for-profit."

"Internal Revenue Code of 1986."

"Obligation."

"Officially publish."

"Record form."

"Representative."

"Sign."

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 deleted to def. "charitable purposes" in subsec. (a).

2014 Amendment. Act 172 amended subsec. (a) intro. par. and in subsec. (a) amended the defs. of "articles" and "foreign nonprofit corporation" and deleted the defs. of "nonqualified foreign corporation" or "nonqualified foreign nonprofit corporation" and "qualified foreign corporation" or "qualified foreign nonprofit corporation."

2013 Amendment. Act 67 amended the defs. of "board of directors" or "board," "bylaws," "charitable purposes," "directors," "fraternal benefit society," "member," "nonprofit corporation" or "domestic nonprofit corporation," "nonqualified foreign corporation" or "nonqualified foreign nonprofit corporation," "other body," "trust instrument," "unless otherwise provided" or "except as otherwise provided" and "unless otherwise restricted" or "except as otherwise restricted," added the defs. of "amendment," "business corporation," "employee," "foreign domiciliary corporation," "membership corporation," "plan," "voting" or "casting a vote" and "voting rights" and deleted the defs. of "act" or "action," "corporation for profit," "corporation not-for-profit," "court," "department," "domestic corporation for profit," "domestic corporation not-for-profit," "foreign corporation for profit," "foreign corporation not-for-profit" and "representative" and added subsecs. (a) hdg. and (b).

1992 Amendment. Act 169 amended the def. of "registered office" and added the def. of "dissolve" or "dissolution."

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5103 is referred to in sections 102, 511, 1103, 5725, 5734, 5751, 5752, 5903 of this title.



Section 5104 - Other general provisions (Deleted by amendment)

2013 Amendment. Section 5104 was deleted by amendment July 9, 2013, P.L.476, No.67, effective in 60 days.



Section 5105 - Restriction on equitable relief

A member of a nonprofit corporation shall not have any right to claim the right to valuation and payment of the fair value of his membership interest or shares because of any proposed plan or amendment authorized under any provision of this subpart, or to obtain, in the absence of fraud or fundamental unfairness, an injunction against the plan or amendment.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5106 - Uniform application of subpart

(a) General rule.--Except as provided in subsection (b), this title and its amendments are intended to provide uniform rules for the governance and regulation of the affairs of nonprofit corporations and of their officers, directors and members and of members of other bodies, regardless of the date or manner of incorporation or qualification, or of the issuance of any evidences of membership in or shares of a nonprofit corporation.

(b) Exceptions.--

(1) Unless expressly provided otherwise in any amendment to this title, the amendment shall take effect only prospectively.

(2) Any existing corporation lawfully using a name or, as a part of its name, a word that could not be used as or included in the name of a corporation subsequently incorporated or qualified under this title may continue to use the name or word as part of its name if the use or inclusion of the word or name was lawful when first adopted by the corporation in this Commonwealth.

(3) Subsection (a) shall not adversely affect the rights specifically provided for or saved in this subpart, including, without limiting the generality of the foregoing, the provisions of section 363 (relating to approval of division).

(4) Nothing in this title shall be deemed to repeal or supersede any provision in section 7 of the act of April 26, 1855 (P.L.328, No.347), entitled "An act relating to Corporations and to Estates held for Corporate, Religious and Charitable uses."

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 5106 is referred to in section 5311 of this title.



Section 5107 - Subordination of subpart to canon law

If and to the extent canon law or similar principles applicable to a corporation incorporated for religious purposes sets forth provisions relating to the government and regulation of the affairs of the corporation that are inconsistent with the provisions of this subpart on the same subject, the canon law or similar principles shall control except to the extent prohibited by the Constitution of the United States or the Constitution of Pennsylvania.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5107 is referred to in section 5903 of this title.



Section 5108 - Limitation on incorporation

A corporation that can be incorporated under this subpart shall not be incorporated except under the provisions of this subpart.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5109 - Execution of documents

(a) General rule.--Any document filed in the department under this title by a domestic or foreign nonprofit corporation subject to this subpart may be executed on behalf of the corporation by any one duly authorized officer of the corporation. The corporate seal may be affixed and attested, but the affixation or attestation of the corporate seal shall not be necessary for the due execution of any filing by a corporation under this title.

(b) Cross reference.--See section 135 (relating to requirements to be met by filed documents).

(c) Transitional provision.--(Deleted by amendment).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5110 - Annual report

(a) General rule.--On or before April 30 of each year, a corporation described in subsection (b) that has effected any change in its officers during the preceding calendar year shall file in the Department of State a statement executed by the corporation and setting forth:

(1) The name of the corporation.

(2) The post office address, including street and number, if any, of its principal office.

(3) The names and titles of the persons who are its principal officers.

(b) Application.--This section shall apply to every:

(1) domestic nonprofit corporation that has been incorporated after December 31, 1972;

(2) domestic nonprofit corporation that has made any filing under the Nonprofit Corporation Law of 1933 in the Department of State as amended by the act of June 19, 1969 (P.L.86, No.31);

(3) domestic nonprofit corporation that has filed a statement of summary of record with the Department of State after December 31, 1972; and

(4) qualified foreign nonprofit corporation.

(c) Separate change in registered office required.--A filing under this section shall not constitute compliance with section 5507(b) (relating to registered office).

(d) Fee.--No fee shall be charged for effecting a filing under this section.

(e) Cross reference.--See section 134 (relating to docketing statement).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (b).

1990 Amendment. Act 198 added section 5110.

Cross References. Section 5110 is referred to in section 5732 of this title.






Chapter 53 - Incorporation

Chapter Notes

Enactment. Chapter 53 was added as Chapter 73 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 73 was renumbered to Chapter 53 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Subchapter A is referred to in sections 5331, 7306 of this title; section 3702 of Title 22 (Detectives and Private Police).

Enactment. The heading of Subchapter C was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 5301 - Purposes

(a) General rule.--Except as provided in subsection (b), corporations may be incorporated under this article for any lawful purpose or purposes, including, but not limited to, any one or more of the following or similar purposes: athletic; any lawful business purpose to be conducted on a not-for-profit basis; beneficial; benevolent; cemetery; charitable; civic; control of fire; cultural; educational; encouragement of agriculture or horticulture; fraternal; health; literary; missionary; musical; mutual improvement; patriotic; political; prevention of cruelty to persons or animals; professional, commercial, industrial, trade, service or business associations; promotion of the arts; protection of natural resources; religious; research; scientific and social.

(b) Exception.--Except as otherwise provided by Title 40 (relating to insurance) or the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act, a corporation may not be incorporated under this article for the purpose of engaging in the business of writing insurance or reinsurance as principal.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5302 - Number and qualifications of incorporators

One or more corporations for profit or not-for-profit or natural persons of full age may incorporate a nonprofit corporation under the provisions of this subpart.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5303 - Corporate name (Repealed)

2014 Repeal. Section 5303 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5304 - Required name changes by senior corporations (Repealed)

2014 Repeal. Section 5304 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5305 - Reservation of corporate name (Repealed)

2014 Repeal. Section 5305 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5306 - Articles of incorporation

(a) General rule.--Articles of incorporation shall be signed by each of the incorporators and shall set forth in the English language:

(1) The name of the corporation, unless the name is in a foreign language in which case it shall be set forth in Roman letters or characters or Arabic or Roman numerals.

(2) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its initial registered office in this Commonwealth.

(3) A brief statement of the purpose or purposes for which the corporation is incorporated.

(4) A statement that the corporation is one which does not contemplate pecuniary gain or profit, incidental or otherwise.

(5) A statement that the corporation is incorporated under the provisions of the Nonprofit Corporation Law of 1988.

(6) If the corporation is a membership corporation, a statement whether the corporation is to be organized upon a nonstock basis or a stock share basis, and, if it is to be organized on a stock share basis:

(i) The aggregate number of shares that the corporation shall have authority to issue. It shall not be necessary to set forth in the articles the designations of the classes of shares of the corporation or the maximum number of shares of each class that may be issued.

(ii) A statement of the voting rights, designations, preferences, limitations and special rights in respect of the shares of any class or any series of any class, to the extent that they have been determined.

(iii) A statement of any authority vested in the board of directors or other body to divide by provision in the bylaws the authorized and unissued shares into classes or series, or both, and to determine for any class or series its voting rights, designations, preferences, limitations and special rights.

(7) If the corporation is to have no members, a statement to that effect.

(8) The name and address, including street and number, if any, of each of the incorporators.

(9) The term for which the corporation is to exist, if not perpetual.

(10) If the articles are to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(11) Any other provisions that the incorporators may choose to insert if:

(i) any provision of this subpart authorizes or requires provisions pertaining to the subject matter thereof to be set forth in the articles or bylaws of a nonprofit corporation or in an agreement or other instrument; or

(ii) such provisions are not inconsistent with this subpart and relate to the purpose or purposes of the corporation, the management of its business or affairs or the rights, powers or duties of its members, security holders, directors, members of an other body or officers.

(b) Par value.--The articles may, but need not, set forth a par value for any authorized shares or class or series of shares.

(c) Written consent to naming directors.--The naming of directors in articles of incorporation shall constitute an affirmation that such directors have consented in writing to serve as such.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended (a)(6) intro. par. and (11)(ii).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5307 - Advertisement

The incorporators or the corporation shall officially publish a notice of intention to file or of the filing of articles of incorporation. The notice may appear prior to or after the day the articles of incorporation are filed in the department and shall set forth briefly:

(1) The name of the proposed corporation.

(2) A statement that the corporation is to be or has been incorporated under the provisions of this subpart.

(3) (Deleted by amendment).

(4) (Deleted by amendment).

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5308 - Filing of articles

(a) General rule.--The articles of incorporation shall be delivered to the department for filing.

(b) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5309 - Effect of filing of articles of incorporation

(a) Corporate existence.--Upon the filing of the articles of incorporation in the department or upon the effective date specified in the articles of incorporation, whichever is later, the corporate existence shall begin.

(b) Evidence of incorporation.--Subject to the provisions of section 503 (relating to actions to revoke corporate franchises), the articles of incorporation filed in the department, or recorded in the office of the recorder of deeds under the former provisions of law, shall be conclusive evidence of the fact that the corporation has been incorporated.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5310 - Organization meeting

(a) General rule.--After the corporate existence begins, an organization meeting of the initial directors or, if directors are not named in the articles, of the incorporators shall be held, within or without this Commonwealth, for the purpose of adopting bylaws, which they shall have authority to do at the meeting; of electing directors, if directors are not named in the articles; and of transacting other business as may come before the meeting. A bylaw adopted at the organization meeting of directors or incorporators shall be deemed to be a bylaw adopted by the members for the purposes of this subpart and any other provision of law.

(b) Call of and action at meeting.--The meeting may be held at the call of any director or, if directors are not named in the articles, of any incorporator who shall give at least five days' notice of the meeting to each other director or incorporator. The notice shall set forth the time and place of the meeting. For the purposes of this section, any director or incorporator may act in person, by consent or by proxy signed by him or his attorney-in-fact.

(c) Death or incapacity of directors or incorporators.--If a designated director or an incorporator dies or is for any reason unable to act at the meeting, the other or others may act. If there is no other designated director or incorporator able to act, any person for whom a director or incorporator was acting as agent may act or appoint another to act in his stead.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5310 is referred to in section 5504 of this title.



Section 5311 - Filing of statement of summary of record by certain corporations

(a) General rule.--Where any of the charter documents of a nonprofit corporation are not on file in the Department of State or there is an error in any such document as transferred to the department pursuant to section 140 (relating to custody and management of orphan corporate and business records), and the corporation desires to file any document in the department under any other provision of this subpart or the corporation desires to secure from the department any certificate to the effect that the corporation is a corporation duly incorporated and existing under the laws of this Commonwealth or a certified copy of the articles of the corporation or the corporation desires to correct the text of its charter documents as on file in the department, the corporation shall file in the department a statement of summary of record which shall be executed by the corporation and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the location, including street and number, if any, of its registered office.

(2) The statute by or under which the corporation was incorporated.

(3) The name under which, the manner in which and the date on which the corporation was originally incorporated, including the date when and the place where the original articles were recorded.

(4) The place or places, including volume and page numbers or their equivalent, where the documents that are not on file in the department or that require correction in the records of the department were originally filed or recorded, the date or dates of each filing or recording and the correct text of the documents. The information specified in this paragraph may be omitted in a statement of summary of record that is delivered to the department contemporaneously with amended and restated articles of the corporation filed under this subpart.

(5) (Deleted by amendment).

(b) Validation of prior defects in incorporation.--Upon the filing of a statement by a corporation under this section or the transfer to the department of the records relating to a corporation pursuant to section 140, the corporation shall be deemed to be a validly subsisting corporation to the same extent as if it had been duly incorporated and was existing under this subpart and the department shall so certify regardless of any absence of or defect in the prior proceedings relating to incorporation.

(c) Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 5106(b)(2) (relating to limited uniform application of subpart).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 5311 is referred to in section 502 of Title 54 (Names).



Section 5331 - Incorporation of unincorporated associations

In the case of the incorporation as a nonprofit corporation under this subpart of an unincorporated association, the articles of incorporation shall contain, in addition to the provisions required in Subchapter A (relating to incorporation generally), a statement that the incorporators constitute a majority of the members of the committee authorized to incorporate the association by the requisite vote required by the organic law of the association for the amendment of the organic law.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5331 is referred to in section 9111 of this title.



Section 5341 - Statement of revival

(a) General rule.--Any nonprofit corporation whose charter or articles have been forfeited by proclamation of the Governor pursuant to section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise, or whose corporate existence has expired by reason of any limitation contained in its charter or articles and the failure to effect a timely renewal or extension of its corporate existence, may, at any time by delivering to the department for filing a statement of revival, procure a revival of its charter or articles, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities that had been vested in and imposed upon the corporation by its charter or articles as last in effect.

(b) Contents of statement.--The statement of revival shall be signed in the name of the forfeited or expired corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1) The name of the corporation at the time its charter or articles were forfeited or expired and the address, including street and number, if any, of its last registered office.

(2) The statute by or under which the corporation was incorporated and the date of incorporation.

(3) The name that the corporation adopts as its new name if the adoption of a new name is required by section 207 (relating to required name changes by senior associations).

(4) The address, including street and number, if any, of its registered office in this Commonwealth.

(5) A reference to the proclamation or other action by which its charter or articles were forfeited or a reference to the limitation contained in its expired charter or articles.

(6) A statement that the corporate existence of the corporation shall be revived.

(7) A statement that the filing of the statement of revival has been authorized by the corporation. Every forfeited or expired corporation may act by its last directors or may elect directors and officers in the manner provided by this subpart for the limited purpose of effecting a filing under this section.

(c) Filing and effect.--The statement of revival and, in the case of a forfeited corporation, the clearance certificates required by section 139 (relating to tax clearance of certain fundamental transactions) shall be delivered to the department for filing. Upon the filing of the statement of revival, the corporation shall be revived with the same effect as if its charter or articles had not been forfeited or expired by limitation. The revival shall validate all contracts and other transactions made and effected within the scope of the articles of the corporation by its representatives during the time when its charter or articles were forfeited or expired to the same effect as if its charter or articles had not been forfeited or expired.

(d) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)






Chapter 55 - Corporate Powers, Duties and Safeguards

Chapter Notes

Enactment. Chapter 55 was added as Chapter 75 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 75 was renumbered to Chapter 55 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 5501 - Corporate capacity

Except as provided in section 103 (relating to subordination of title to regulatory laws), a nonprofit corporation shall have the legal capacity of natural persons to act.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5502 - General powers

(a) General rule.--Subject to the limitations and restrictions imposed by statute and, except as otherwise provided in paragraph (4), subject to the limitations and restrictions contained in its articles, every nonprofit corporation shall have power:

(1) To have perpetual succession by its corporate name unless a limited period of duration is specified in its articles, subject to the power of the Attorney General under section 503 (relating to actions to revoke corporate franchises) and to the power of the General Assembly under the Constitution of Pennsylvania.

(2) To sue and be sued, complain and defend and participate as a party or otherwise in any judicial, administrative, arbitrative or other proceeding in its corporate name.

(3) To have a corporate seal, which may be altered at pleasure, and to use the seal by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced.

(4) To acquire, own and utilize any real or personal property, or any interest therein, wherever situated, regardless of any limitation set forth in its articles prior to January 1, 1972 as to the quantity or value of real or personal property which it may hold, or as to the amount of income derived therefrom.

(5) To sell, convey, mortgage, pledge, lease, exchange or otherwise dispose of all or any part of its property and assets, or any interest therein, wherever situated.

(6) To guarantee, become surety for, acquire, own and dispose of obligations, capital stock and other securities.

(7) To borrow money, issue or incur its obligations and secure any of its obligations by mortgage on or pledge of or security interest in all or any part of its property and assets, wherever situated, franchises or income, or any interest therein.

(8) To invest its funds, lend money and take and hold real and personal property as security for the repayment of funds so invested or loaned.

(9) To make contributions and donations.

(10) To use abbreviations, words, logos or symbols upon the records of the corporation, and in connection with the registration of, and inscription of ownership or entitlement on, certificates evidencing membership in or securities or obligations of the corporation, and upon checks, proxies, notices and other instruments and documents relating to the foregoing, which abbreviations, words, logos or symbols shall have the same force and effect as though the respective words and phrases for which they stand were set forth in full for the purposes of all statutes of this Commonwealth and all other purposes.

(11) To be a promoter, partner, member, associate or manager of any partnership, enterprise or venture or in any transaction, undertaking or arrangement that the corporation would have power to conduct itself, whether or not its participation involves sharing or delegation of control with or to others.

(12) To transact any lawful business that the board of directors or other body finds will aid governmental policy.

(13) To continue the salaries of such of its employees as may be serving in the active or reserve armed forces of the United States, or in the national guard or in any other organization established for the protection of the lives and property of citizens of this Commonwealth or the United States, during the term of that service or during such part thereof as the employees, by reason of that service, may be unable to perform their duties as employees of the corporation.

(14) To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, incentive and deferred compensation plans and other plans or trusts for any or all of its present or former representatives and, after their death, to grant allowances or pensions to their dependents or beneficiaries, whether or not the grant was made during their lifetime.

(15) To conduct its business, carry on its operations, have offices and exercise the powers granted by this article or any other provision of law in any jurisdiction within or without the United States.

(16) To elect or appoint and remove officers, employees and agents of the corporation, define their duties, fix their reasonable compensation and the reasonable compensation of directors, to lend any of the foregoing money and credit and to pay bonuses or other additional compensation to any of the foregoing for past services.

(17) To enter into any obligation appropriate for the transaction of its affairs, including contracts or other agreements with its members.

(18) To have and exercise all of the powers and means appropriate to effect the purpose or purposes for which the corporation is incorporated.

(19) To have and exercise all other powers enumerated elsewhere in this subpart or otherwise vested by law in the corporation.

(b) Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the corporation the powers enumerated in subsection (a).

(c) Board to exercise.--See section 5721 (relating to board of directors).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5502 is referred to in sections 5715, 5721, 7321, 7521 of this title.



Section 5503 - Defense of ultra vires

(a) General rule.--A limitation upon the business, purposes or powers of a nonprofit corporation, expressed or implied in its articles or bylaws or implied by law, shall not be asserted in order to defend any action at law or in equity between the corporation and a third person, or between a member and a third person, involving any contract to which the corporation is a party or any right of property or any alleged liability of whatever nature, but the limitation may be asserted:

(1) In an action by a member against the corporation to enjoin the doing of unauthorized acts or the transaction or continuation of unauthorized business. If the unauthorized acts or business sought to be enjoined are being transacted pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the action and if it deems the result to be equitable, set aside and enjoin the performance of the contract, and in so doing shall allow to the corporation, or to the other parties to the contract, as the case may be, such compensation as may be appropriate for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2) In any action by or in the right of the corporation to procure a judgment in its favor against an incumbent or former officer, director or member of an other body of the corporation for loss or damage due to his unauthorized acts.

(3) In a proceeding by the Commonwealth under section 503 (relating to actions to revoke corporate franchises) or in a proceeding by the Commonwealth to enjoin the corporation from the doing of unauthorized or unlawful business.

(b) Conveyances of property by or to a corporation.--A conveyance or transfer by or to a nonprofit corporation of property, real or personal, of any kind or description, shall not be invalid or fail because in making the conveyance or transfer, or in acquiring the property, real or personal, any representative of the corporation acting within the scope of the actual or apparent authority given to him by the corporation has exceeded any of the purposes or powers of the corporation.

(c) Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 5503 is referred to in section 6146 of this title.



Section 5504 - Adoption, amendment and contents of bylaws

(a) General rule.--The members entitled to vote shall have the power to adopt, amend and repeal the bylaws of a nonprofit corporation. Except as provided in subsection (b), the authority to adopt, amend and repeal bylaws may be expressly vested by the bylaws in the board of directors or other body, subject to the power of the members to change such action. The bylaws may contain any provisions for managing the business and regulating the affairs of the corporation not inconsistent with law or the articles. In the case of a meeting of members, written notice shall be given to each member entitled to vote that the purpose, or one of the purposes, of a meeting is to consider the adoption, amendment or repeal of the bylaws. There shall be included in or enclosed with the notice a copy of the proposed amendment or a summary of the changes to be effected thereby. Any change in the bylaws shall take effect when adopted unless otherwise provided in the resolution effecting the change.

(b) Exception.--Except as provided in section 5310(a) (relating to organization meeting), the board of directors or other body shall not have the authority to adopt or change a bylaw on any subject that is committed expressly to the members by any of the provisions of this subpart. See:

Subsection (d) (relating to amendment of voting provisions).

Section 5713 (relating to personal liability of directors).

Section 5721 (relating to board of directors).

Section 5725(b) (relating to selection of directors).

Section 5726(a) (relating to removal of directors by the members).

Section 5726(b) (relating to removal of directors by the board).

Section 5729 (relating to voting rights of directors).

Section 5751(a) (relating to classes and qualifications of membership).

Section 5752(c) (relating to rights of shareholders).

Section 5754(a) (relating to members grouped in local units).

Section 5755(a) (relating to regular meetings).

Section 5756 (relating to quorum).

Section 5757 (relating to action by members).

Section 5758 (relating to voting rights of members).

Section 5759(a) (relating to voting and other action by proxy).

Section 5762(a) (relating to voting by corporations).

Section 5765 (relating to judges of election).

Section 5769(a) (relating to termination and transfer of membership).

Section 5770 (relating to voting powers and other rights of certain securityholders and other entities).

Section 5975(c) (relating to predissolution provision for liabilities).

(c) Bylaw provisions in articles.--Where any provision of this subpart or any other provision of law refers to a rule as set forth in the bylaws of a corporation or in a bylaw adopted by the members, the reference shall be construed to include and be satisfied by any rule on the same subject as set forth in the articles of the corporation.

(d) Amendment of voting provisions.--

(1) Unless otherwise restricted in a bylaw adopted by the members, whenever the bylaws require for the taking of any action by the members or a class of members a specific number or percentage of votes, the provision of the bylaws setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes of the members or of the class of members.

(2) Paragraph (1) shall not apply to a bylaw setting forth the right of members to act by unanimous written consent as provided in section 5766(a) (relating to consent of members in lieu of meeting).

(e) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsecs. (b), (c) and (d) and added subsec. (e).

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5504 is referred to in sections 5103, 5757, 6145 of this title.



Section 5505 - Persons bound by bylaws

Except as otherwise provided by section 5713 (relating to personal liability of directors) or any similar provision of law, bylaws of a nonprofit corporation shall operate only as regulations among the members, directors, members of an other body and officers of the corporation, and shall not affect contracts or other dealings with other persons, unless those persons have actual knowledge of the bylaws.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5506 - Form of execution of instruments

(a) General rule.--Any form of execution provided in the articles or bylaws to the contrary notwithstanding, any note, mortgage, evidence of indebtedness, contract or other document, or any assignment or endorsement thereof, executed or entered into between any nonprofit corporation and any other person, when signed by one or more officers or agents having actual or apparent authority to sign it, or by the president or vice-president and secretary or assistant secretary or treasurer or assistant treasurer of the corporation, shall be held to have been properly executed for and in behalf of the corporation.

(b) Seal unnecessary.--The affixation of the corporate seal shall not be necessary to the valid execution, assignment or endorsement by a corporation of any instrument or other document.

(c) Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 5506 is referred to in section 6146 of this title.



Section 5507 - Registered office

(a) General rule.--Every nonprofit corporation shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b) Statement of change of registered office.--After incorporation, a change of the location of the registered office may be authorized at any time by the board of directors or other body. Before the change of location becomes effective, the corporation either shall amend its articles under the provisions of this subpart to reflect the change in location or shall file in the Department of State a statement of change of registered office executed by the corporation, setting forth:

(1) The name of the corporation.

(2) The address, including street number, if any, of its then registered office.

(3) The address, including street number, if any, to which the registered office is to be changed.

(4) A statement that the change was authorized by the board of directors or other body.

(c) Alternative procedure.--A corporation may satisfy the requirements of this subpart concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department under any provision of this subpart that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d) Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5507 is referred to in sections 5103, 5110 of this title.



Section 5508 - Corporate records; inspection by members

(a) Required records.--Every nonprofit corporation shall keep minutes of the proceedings of the members, the directors and any other body, and a membership register, giving the names and addresses of all members and the class and other details of the membership of each. The corporation shall also keep appropriate, complete and accurate books or records of account. The records provided for in this subsection shall be kept at any of the following locations:

(1) the registered office of the corporation in this Commonwealth;

(2) the principal place of business wherever situated; or

(3) any actual business office of the corporation.

(b) Right of inspection by a member.--Every member shall, upon written verified demand stating the purpose thereof, have a right to examine, in person or by agent or attorney, during the usual hours for business for any proper purpose, the membership register, books and records of account, and records of the proceedings of the members, directors and any other body, and to make copies or extracts therefrom. A proper purpose shall mean a purpose reasonably related to the interest of the person as a member. In every instance where an attorney or other agent is the person who seeks the right of inspection, the demand shall be accompanied by a verified power of attorney or other writing that authorizes the attorney or other agent to so act on behalf of the member. The demand shall be directed to the corporation:

(1) at its registered office in this Commonwealth;

(2) at its principal place of business wherever situated; or

(3) in care of the person in charge of an actual business office of the corporation.

(c) Proceedings for the enforcement of inspection by a member.--If the corporation, or an officer or agent thereof, refuses to permit an inspection sought by a member or attorney or other agent acting for the member pursuant to subsection (b) or does not reply to the demand within five business days after the demand has been made, the member may apply to the court for an order to compel the inspection. The court shall determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the member to inspect the membership register and the other books and records of the corporation and to make copies or extracts therefrom; or the court may order the corporation to furnish to the member a list of its members as of a specific date on condition that the member first pay to the corporation the reasonable cost of obtaining and furnishing the list and on such other conditions as the court deems appropriate. Where the member seeks to inspect the books and records of the corporation, other than its membership register or list of members, he shall first establish:

(1) that he has complied with the provisions of this section respecting the form and manner of making demand for inspection of such document; and

(2) that the inspection he seeks is for a proper purpose.

Where the member seeks to inspect the membership register or list of members of the corporation and he has complied with the provisions of this section respecting the form and manner of making demand for inspection of the documents, the burden of proof shall be upon the corporation to establish that the inspection he seeks is for an improper purpose. The court may, in its discretion, prescribe any limitations or conditions with reference to the inspection, or award such other or further relief as the court deems just and proper. The court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought into this Commonwealth and kept in this Commonwealth upon such terms and conditions as the order may prescribe.

(d) Cross references.--See sections 107 (relating to form of records) and 5512 (relating to informational rights of a director).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 5508 is referred to in sections 5512, 6145 of this title.



Section 5509 - Bylaws and other powers in emergency

(a) General rule.--Except as otherwise restricted in the bylaws, the board of directors or other body of any nonprofit corporation may adopt emergency bylaws, subject to repeal or change by action of the members, which shall, notwithstanding any different provisions of law or of the articles or bylaws, be effective during any emergency resulting from an attack on the United States, a nuclear disaster or another catastrophe as a result of which a quorum of the board cannot readily be assembled. The emergency bylaws may make any provision that may be appropriate for the circumstances of the emergency, including:

(1) Procedures for calling meetings of the board or other body.

(2) Quorum requirements for meetings.

(3) Procedures for designating additional or substitute directors or members of an other body.

(b) Lines of succession; head office.--The board of directors or other body, or the officers, if given authorization by the board of directors or other body, either before or during any emergency, may:

(1) provide, and from time to time modify, lines of succession in the event that during the emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties; and

(2) effective in the emergency, change the head offices or designate several alternative head offices or regional offices of the corporation.

(c) Personnel not liable.--A representative of the corporation:

(1) Acting in accordance with any emergency bylaws shall not be liable except for willful misconduct.

(2) Shall not be liable for any action taken by him in good faith in an emergency in furtherance of the ordinary business affairs of the corporation even though not authorized by the emergency or other bylaws then in effect.

(d) Effect on regular bylaws.--To the extent that they are not inconsistent with any emergency bylaws adopted, the bylaws of the corporation shall remain in effect during any emergency, and, upon its termination, the emergency bylaws shall cease to be effective.

(e) Procedure in absence of emergency bylaws.--Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors or an other body during an emergency shall be given only to those directors or members of an other body it is feasible to reach at the time and by such means as are feasible at the time, including publication, radio or television. To the extent required to constitute a quorum at any meeting of the board of directors or an other body during any emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors or members of the other body, as the case may be, for the meeting.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5510 - Certain specifically authorized debt terms

(a) Interest rates.--A nonprofit corporation shall not plead or set up usury, or the taking of more than the lawful rate of interest, or the taking of any finance, service or default charge in excess of any maximum rate therefor provided or prescribed by law, as a defense to any action or proceeding brought against it to recover damages on, or to enforce payment of, or to enforce any other remedy on, any obligation executed or effected by the corporation.

(b) Yield maintenance premiums.--A prepayment premium determined by reference to the approximate spread between the yield at issuance, or at the date of amendment of any of the terms, of an obligation of a corporation and the yield at or about such date of an interest rate index of independent significance and contingent upon a change in the ownership of or memberships in the corporation or a default by or other change in the condition or prospects of the corporation or any affiliate of the corporation shall be deemed liquidated damages and shall not constitute a penalty.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Affiliate." An affiliate or associate as defined in section 2552 (relating to definitions).

"Obligation." Includes an installment sale contract.

(d) Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 5510 is referred to in section 6146 of this title.



Section 5511 - Establishment of subordinate units

A nonprofit corporation may establish and terminate local branches, chapters, councils, clubs, churches, lodges, parishes or other subordinate units regardless of their designation, form of government, incorporated or unincorporated status or relationship to the corporation or other supervising and controlling organization of which the corporation is a member or with which it is in allegiance and to which it is subordinate.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 reenacted section 5511.



Section 5512 - Informational rights of a director

(a) General rule.--To the extent reasonably related to the performance of the duties of the director, including those arising from service as a member of a committee of the board of directors, a director of a nonprofit corporation is entitled:

(1) in person or by any attorney or other agent, at any reasonable time, to inspect and copy corporate books, records and documents and, in addition, to inspect, and receive information regarding, the assets, liabilities and operations of the corporation and any subsidiaries of the corporation incorporated or otherwise organized or created under the laws of this Commonwealth that are controlled directly or indirectly by the corporation; and

(2) to demand that the corporation exercise whatever rights it may have to obtain information regarding any other subsidiaries of the corporation.

(b) Proceedings for the enforcement of inspection by a director.--If the corporation, or an officer or agent thereof, refuses to permit an inspection or obtain or provide information sought by a director or attorney or other agent acting for the director pursuant to subsection (a) or does not reply to the request within two business days after the request has been made, the director may apply to the court for an order to compel the inspection or the obtaining or providing of the information. The court shall summarily order the corporation to permit the requested inspection or to obtain the information unless the corporation establishes that the information to be obtained by the exercise of the right is not reasonably related to the performance of the duties of the director or that the director or the attorney or agent of the director is likely to use the information in a manner that would violate the duty of the director to the corporation. The order of the court may contain provisions protecting the corporation from undue burden or expense and prohibiting the director from using the information in a manner that would violate the duty of the director to the corporation.

(c) Cross references.--See sections 107 (relating to form of records), 5508 (relating to corporate records; inspection by members) and 42 Pa.C.S. § 2503(7) (relating to right of participants to receive counsel fees).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 5512.

Cross References. Section 5512 is referred to in section 5508 of this title.



Section 5541 - Capital contributions of members

(a) General rule.--A nonprofit corporation organized on a nonstock basis may provide in its bylaws that members, upon or subsequent to admission, shall make capital contributions. The amount shall be specified in, or fixed by the board of directors or other body pursuant to authority granted by, the bylaws. The requirement of a capital contribution may apply to all members, to the members of a single class or to members of different classes in different amounts or proportions.

(b) Consideration receivable.--The capital contribution of a member, unless otherwise provided in the bylaws:

(1) May consist of money, obligations (including an obligation of a member), services performed whether or not contracted for, contracts for services to be performed, memberships in or securities or obligations of the corporation or any other tangible or intangible property or benefit to the corporation. If a capital contribution is made in a form other than money, the value of the contribution shall be determined by or in the manner provided by the board of directors or other body.

(2) Shall be provided or paid to or as ordered by the corporation.

(c) Evidence of contribution.--The capital contribution of a member shall be recorded on the books of the corporation and may be evidenced by a written instrument delivered to the member, but the instrument shall not be denominated a "share certificate" or by any other word or term implying that the instrument is a share certificate subject to section 5752 (relating to organization on a stock share basis).

(d) Transferability of interest.--Unless otherwise provided in the bylaws, the capital contribution of a member shall not be transferable.

(e) Repayment of contribution.--The capital contribution of a member shall not be repaid by the corporation except upon dissolution of the corporation or as provided in this subpart. A corporation may provide in its bylaws that its capital contributions, or some of them, shall be repayable, in whole or in part, at the option of the corporation only, in the amount or amounts (not to exceed the amount of the capital contribution), within the period or periods and on the terms and conditions, not inconsistent with this subpart, as are stated in, or fixed by the board of directors or other body pursuant to authority granted by, the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5542 - Subventions

(a) General rule.--The bylaws of a nonprofit corporation may provide that the corporation shall be authorized by resolution of the board of directors or other body to accept subventions from members or nonmembers on terms and conditions not inconsistent with this subpart. The resolution of the board or other body may provide that the maker of a subvention shall be entitled to a fixed or contingent periodic payment out of the corporate assets equal to a percentage of the original amount or value of the subvention. The rights of makers of subventions shall at all times be subordinate to the rights of creditors of the corporation.

(b) Consideration receivable.--Consideration for subventions, unless otherwise provided in the bylaws:

(1) May consist of money, obligations (including an obligation of a subventor), services performed whether or not contracted for, contracts for services to be performed, memberships in or securities or obligations of the corporation or any other tangible or intangible property or benefit to the corporation. If subventions are issued for other than money, the value of the consideration shall be determined by or in the manner provided by the board of directors or other body.

(2) Shall be provided or paid to or as ordered by the corporation.

(c) Form of certificate.--(Deleted by amendment).

(c.1) Form of subventions.--Subventions shall be represented by certificates or shall be uncertificated subventions. Each subvention certificate shall be executed by or on behalf of the corporation issuing the subvention in the manner it may determine. The fact that the corporation is a nonprofit corporation shall be noted conspicuously on the face or back of each certificate.

(d) Transferability of subvention.--Subventions shall be nontransferable unless the resolution of the board of directors or other body provides that they shall be transferable either at will or subject to specified restrictions.

(e) Redemption at option of corporation.--The resolution of the board of directors or other body may provide that a subvention shall be redeemable, in whole or in part, at the option of the corporation at the price or prices (not to exceed the original amount or value of the subvention plus any periodic payments due or accrued thereon), within the period or periods, and on the terms and conditions, not inconsistent with this subpart, as are stated in the resolution.

(f) Redemption at option of holders.--The resolution of the board of directors or other body may provide that makers or holders of all or some subventions shall have the right to require the corporation after a specified period of time to redeem the subventions, in whole or in part, at a price or prices that do not exceed the original amount or value of the subvention plus any periodic payments due or accrued on the subvention, upon an affirmative showing that the financial condition of the corporation will permit the required payment to be made without impairment of its operations or injury to its creditors. The right to require redemption may in addition be conditioned upon the occurrence of a specified event. For the purpose of enforcing their rights under this subsection, makers or holders of subventions shall be entitled to inspect the books and records of the corporation.

(g) Rights of makers or holders on dissolution.--Makers or holders of subventions, upon dissolution of the corporation, shall be entitled, after the claims of creditors have been satisfied, to repayment of the original amount or value of the subvention plus any periodic payments due or accrued on the subvention, unless a lesser sum is specified in the resolution of the board of directors or other body concerning the subvention.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5543 - Debt and security interests

(a) General rule.--Unless otherwise provided in the bylaws, a nonprofit corporation may issue its bonds or other obligations for an amount and form of consideration as may be determined by or in the manner provided by the board of directors or other body.

(b) Creation of lien on real or personal property.--The board of directors or other body may authorize any mortgage or pledge of, or the creation of a security interest in, all or any part of the real or personal property of the corporation, or any interest in the real or personal property. No application to or confirmation by a court shall be required, and, unless otherwise restricted in the bylaws, no vote or consent of the members shall be required to make effective the action by the board or other body.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5543.1 - Usury not a defense (Repealed)

2001 Repeal. Section 5543.1 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 5544 - Dues and assessments

(a) General rule.--A nonprofit corporation may levy dues or assessments, or both, on its members, if authority to do so is conferred by the bylaws, subject to any limitations contained in the bylaws. The dues or assessments, or both, may be imposed upon all members of the same class either alike or in different amounts or proportions, and upon a different basis upon different classes of members. Members of one or more classes may be made exempt from either dues or assessments, or both, in the manner or to the extent provided in the bylaws.

(b) Amount and method of collection.--The amount of the levy and method of collection of the dues or assessments, or both, may be fixed in the bylaws, or the bylaws may authorize the board of directors or other body to fix the amount of the dues or assessments from time to time, and make them payable at the time and by the methods of collection as the board of directors or other body may prescribe.

(c) Enforcement of payment.--A nonprofit corporation may make bylaws necessary to enforce the collection of dues or assessments, including provisions for the termination of membership, upon reasonable notice, for nonpayment of dues or assessments, and for reinstatement of membership.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5544 is referred to in section 5769 of this title.



Section 5545 - Income from corporate activities

A nonprofit corporation whose lawful activities involve among other things the charging of fees or prices for its services or products, shall have the right to receive such income and, in so doing, may make an incidental profit. All such incidental profits shall be applied to the maintenance and operation of the lawful activities of the corporation, and in no case shall be divided or distributed in any manner whatsoever among the members, directors, or officers of the corporation. As used in this section the terms fees or prices do not include rates of contribution, fees or dues levied under an insurance certificate issued by a fraternal benefit society, so long as the distribution of profits arising from said fees or prices is limited to the purposes set forth in this section and section 5551 (relating to dividends prohibited; compensation and certain payments authorized).

(July 30, 1975, P.L.128, No.63; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5546 - Purchase, sale, mortgage and lease of real property

Except as otherwise provided in this subpart and unless otherwise provided in the bylaws, no application to or confirmation of any court shall be required for the purchase by or the sale, lease or other disposition of the real or personal property, or any part of the real or personal property, of a nonprofit corporation, and, unless otherwise restricted in section 5930 (relating to voluntary transfer of corporate assets) or in the bylaws, no vote or consent of the members shall be required to make effective such action by the board or other body. If the property is subject to a trust, the conveyance away shall be free of trust, and the trust shall be impinged upon the proceeds of the conveyance.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5546.1 - Insolvency or bankruptcy (Repealed)

2001 Repeal. Section 5546.1 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 5547 - Authority to take and hold trust property

(a) General rule.--Every nonprofit corporation incorporated for a charitable purpose or purposes may take, receive and hold such real and personal property as may be given, devised to, or otherwise vested in such corporation, in trust, for the purpose or purposes set forth in its articles. The board of directors or other body of the corporation shall, as trustees of such property, be held to the same degree of responsibility and accountability as if not incorporated, unless a less degree or a particular degree of responsibility and accountability is prescribed in the trust instrument, or unless the board of directors or such other body remain under the control of the members of the corporation or third persons who retain the right to direct, and do direct, the actions of the board or other body as to the use of the trust property from time to time.

(b) Nondiversion of certain property.--Property committed to charitable purposes shall not, by any proceeding under Chapter 59 (relating to fundamental changes) or otherwise, be diverted from the objects to which it was donated, granted or devised, unless and until the board of directors or other body obtains from the court an order under 20 Pa.C.S. Ch. 77 (relating to trusts) specifying the disposition of the property.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Oct. 27, 2010, P.L.837, No.85, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).

Cross References. Section 5547 is referred to in sections 202, 5548, 5549, 5746, 5916, 5930, 5976, 5989 of this title.



Section 5548 - Investment of trust funds

(a) General rule.--Unless otherwise specifically directed in the trust instrument, the board of directors or other body of a nonprofit corporation incorporated for charitable purposes shall have power to invest any assets vested in the corporation by such instrument or the proceeds thereof separately or together with other assets of the corporation, in the manner authorized for fiduciaries by 20 Pa.C.S. Ch. 72 (relating to prudent investor rule), and to retain any investments heretofore so made. Any such nonprofit corporation may, by appropriate action of its board of directors or other body, keep any investments or fractional interests in any investments, held by it or made by it, in the name of the corporation or in the name of a nominee of the corporation.

(b) Use and management.--Except as otherwise permitted under 20 Pa.C.S. Ch. 77 (relating to trusts), the board of directors or other body shall apply all assets thus received to the purposes specified in the trust instrument. The directors or other body shall keep accurate accounts of all trust funds, separate and apart from the accounts of other assets of the corporation.

(c) Determination of income.--

(1) Unless otherwise specifically directed in the trust instrument, the board of directors or other body may elect to be governed by this subsection with respect to assets thus received, including any participation in any common trust fund.

(2) To make an election under this subsection, the board of directors or other body shall adopt and follow an investment policy seeking a total return for the assets held by the corporation or in the name of a nominee of the corporation or by an institutional trustee pursuant to section 5549 (relating to transfer of trust or other assets to institutional trustee), whether the return is to be derived from capital appreciation, earnings or distributions with respect to the capital or both. The policy constituting the election shall be in writing, shall be maintained as part of the permanent records of the corporation and shall recite that it constitutes an election to be governed by this subsection.

(3) If an election is made to be governed by this subsection, the term "income" shall mean a percentage of the value of the assets so held by or for the corporation. The board of directors or other body shall in a writing maintained as part of the permanent records of the corporation annually select a percentage and determine that it is consistent with the long-term preservation of the real value of the assets, but in no event shall the percentage be less than 2% nor more than 7% per year.

(4) The board of directors or other body may revoke an election to be governed by this subsection if the revocation is made as part of an alternative investment policy seeking the long-term preservation of the real value of the assets thus received. The revocation and alternative investment policy shall be in writing and maintained as part of the permanent records of the corporation.

(5) For purposes of applying this subsection, the value of the assets of the corporation shall be the fair market value of the assets so held by or for the corporation, determined at least annually and averaged over a period of three or more preceding years. However, if the assets have been held for less than three years, the average shall be determined over the period during which the assets have been held.

(d) Scope of section.--This section shall apply to assets hereafter received pursuant to section 5547 (relating to authority to take and hold trust property), to assets heretofore so received and held at the time when this article takes effect and to reinvestments of all such assets.

(e) Definition.--(Deleted by amendment).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 21, 1998, P.L.1067, No.141, eff. imd.; June 25, 1999, P.L.212, No.28, eff. 6 months; Oct. 27, 2010, P.L.837, No.85, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).

1999 Amendment. Act 28 amended subsec. (a).

1998 Amendment. Act 141 amended subsecs. (b) and (c) and deleted subsec. (e). Section 4 of Act 141 provided that the amendment of subsecs. (b), (c) and (e) shall apply to all trusts, whether created before, on or after the effective date of Act 141.

1988 Amendment. Act 177 amended subsec. (d).

Cross References. Section 5548 is referred to in sections 5549, 5585 of this title.



Section 5549 - Transfer of trust or other assets to institutional trustee

(a) General rule.--Any nonprofit corporation holding or receiving assets under section 5547 (relating to authority to take and hold trust property) may, by appropriate action of its board of directors or other body, transfer, which transfer may be either revocable or irrevocable, any such assets to a corporate trustee, which shall be a bank and trust company or a trust company incorporated under the laws of this Commonwealth or a national banking association having fiduciary powers and having its principal office in this Commonwealth, as trustee and with like investment restrictions. In like manner the corporation may transfer, which transfer shall be revocable, any other part of its assets to such a corporate trustee, subject to the same powers, restrictions and obligations with respect to investment as are applicable to the corporation itself.

(b) Relief from liability.--Upon such transfer the board of directors or other body of the corporation shall be relieved of all liability for the administration of such assets for as long as such assets are administered by the corporate trustee.

(c) Amount and frequency of payment.--Such corporate trustee shall pay, at least semi-annually or at more frequent intervals if so agreed, the net income from such assets, which income may be determined under section 5548(c) (relating to investment of trust funds) if such election is properly made by the board of directors or other body of the corporation, to the corporation for use and application to the purpose or purposes for which the assets were received by the corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 21, 1998, P.L.1067, No.141, eff. imd.)

1998 Amendment. Act 141 amended subsec. (c). Section 4 of Act 141 provided that the amendment of subsec. (c) shall apply to all trusts, whether created before, on or after the effective date of Act 141.

1988 Amendment. Act 177 amended subsec. (a).

Cross References. Section 5549 is referred to in sections 5548, 5585 of this title.



Section 5550 - Devises, bequests and gifts after certain fundamental changes

A devise, bequest or gift to be effective in the future, in trust or otherwise, to or for a nonprofit corporation which has:

(1) changed its purposes;

(2) sold, leased away or exchanged all or substantially all its property and assets;

(3) been converted into a business corporation;

(4) become a party to a consolidation or a division;

(5) become a party to a merger which it did not survive; or

(6) been dissolved;

after the execution of the document containing the devise, bequest or gift and before the nonprofit corporation acquires a vested interest in the devise, bequest or gift shall be effective only as a court having jurisdiction over the assets may order under 20 Pa.C.S. Ch. 77 (relating to trusts) or other applicable provisions of law.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5550 is referred to in section 314 of this title.



Section 5551 - Dividends prohibited; compensation and certain payments authorized

(a) General rule.--A nonprofit corporation shall not pay dividends or distribute any part of its income or profits to its members, directors, or officers. Nothing herein contained shall prohibit a fraternal benefit society operating under the insurance laws of Pennsylvania from paying dividends or refunds by whatever name known pursuant to the terms of its insurance contracts.

(b) Reasonable compensation for services.--A nonprofit corporation may pay compensation in a reasonable amount to members, directors, or officers for services rendered.

(c) Certain payments authorized.--A nonprofit corporation may confer benefits upon members or nonmembers in conformity with its purposes, may repay capital contributions, and may redeem its subvention certificates or evidences of indebtedness, as authorized by this article, except when the corporation is currently insolvent or would thereby be made insolvent or rendered unable to carry on its corporate purposes, or when the fair value of the assets of the corporation remaining after such conferring of benefits, payment or redemption would be insufficient to meet its liabilities. A nonprofit corporation may make distributions of cash or property to members upon dissolution or final liquidation as permitted by this article.

(July 30, 1975, P.L.128, No.63; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 reenacted section 5551.

Cross References. Section 5551 is referred to in sections 5545, 7112 of this title.



Section 5552 - (Reserved)

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered former section 5552 to section 5553 and added section 5552 (Reserved).



Section 5553 - Liabilities of members

(a) General rule.--A member of a nonprofit corporation shall not be liable, solely by reason of being a member, under an order of a court or in any other manner for a debt, obligation or liability of the corporation of any kind or for the acts of any member or representative of the corporation.

(b) Obligations of member to corporation.--A member shall be liable to the corporation only to the extent of any unpaid portion of the capital contributions, membership dues or assessments which the corporation may have lawfully imposed upon him, or for any other indebtedness owed by him to the corporation. No action shall be brought by any creditor of the corporation to reach and apply any such liability to any debt of the corporation until after:

(1) final judgment has been rendered against the corporation in favor of the creditor and execution thereon returned unsatisfied;

(2) a case involving the corporation has been brought under 11 U.S.C. Ch. 7 (relating to liquidation) and a distribution has been made and the case closed or a notice of no assets has been issued; or

(3) a receiver has been appointed with power to collect debts, and the receiver, on demand of a creditor to bring an action thereon, has refused to sue for the unpaid amount, or the corporation has been dissolved or ceased its activities leaving debts unpaid.

(c) Action by a creditor.--An action by a creditor under subsection (b) shall not be brought more than three years after the happening of the first to occur of the events listed in subsection (b)(1) through (3).

(June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5553 to section 5554 and renumbered former section 5552 to section 5553.



Section 5554 - Annual report of directors or other body

(a) Contents.--The board of directors or other body of a nonprofit corporation shall present annually to the members a report, verified by the president and treasurer or by a majority of the directors or members of the other body, showing in appropriate detail the following:

(1) The assets and liabilities, including trust funds, of the corporation as of the end of the fiscal year immediately preceding the date of the report.

(2) The principal changes in assets and liabilities, including trust funds, during the fiscal year immediately preceding the date of the report.

(3) The revenue or receipts of the corporation, both unrestricted and restricted to particular purposes, for the fiscal year immediately preceding the date of the report, including separate data with respect to each trust fund held by or for the corporation.

(4) The expenses or disbursements of the corporation, for both general and restricted purposes, during the fiscal year immediately preceding the date of the report, including separate data with respect to each trust fund held by or for the corporation.

(5) The number of members of the corporation as of the date of the report, together with a statement of increase or decrease in their number during the year immediately preceding the date of the report, and a statement of the place where the names and addresses of the current members may be found.

(b) Place of filing.--The annual report of the board of directors or other body shall be filed with the minutes of the meetings of members.

(c) Report in absence of meeting of members.--The board of directors or other body of a corporation having no members shall direct the president and treasurer to present at the annual meeting of the board or other body a report in accordance with subsection (a), but omitting the requirement of paragraph (5). The report shall be filed with the minutes of the annual meeting of the board or other body.

(d) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5553 to section 5554.

Cross References. Section 5554 is referred to in section 6145 of this title.



Section 5585 - Establishment or use of common trust funds authorized

(a) General rule.--Every nonprofit corporation may establish and maintain one or more common trust funds, the assets of which shall be held, invested and reinvested by the corporation itself or by a corporate trustee to which the assets have been transferred pursuant to section 5549 (relating to transfer of trust or other assets to institutional trustee). Upon the payment by the corporate trustee to the nonprofit corporation of the net income from the assets, which income may be determined under section 5548(c) (relating to investment of trust funds) if the election is properly made by the board of directors or other body of the corporation, for use and application to the several participating interests in the common trust fund, the proportionate participation of each interest in the net income shall be designated by the corporate trustee. The nonprofit corporation may, at any time, withdraw the whole or part of any participating interest in the common trust fund for distribution by it as provided in this subchapter.

(b) Limitations in trust instrument.--Nothing contained in this section shall be construed to authorize the corporation to invest assets of a trust or fund in any common trust fund contrary to any specific limitation or restriction contained in the trust instrument nor to limit or restrict the authority conferred upon the corporation with respect to investments by the trust instrument.

(c) Effect of good faith mistakes.--Mistakes made in good faith and in the exercise of due care and prudence in connection with the administration of any common trust fund shall not be held to exceed any power granted to or violate any duty imposed upon the corporation if, promptly after the discovery of the mistake, the corporation takes whatever action may be practicable under the circumstances to remedy the mistake.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 21, 1998, P.L.1067, No.141, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5585 is referred to in section 5587 of this title.



Section 5586 - Restrictions on investments

(a) Legal investments.--If the trust instrument limits or restricts the investment of the assets to investments of the class authorized by law as legal investments, a nonprofit corporation may invest and reinvest the assets of the trust or fund in any common trust fund maintained by the corporation if the investments composing the fund consist solely of investments of the class authorized by 20 Pa.C.S. Ch. 72 (relating to prudent investor rule) to be held by fiduciaries.

(b) Other than legal investments.--If the trust instrument does not limit or restrict the investment of the assets to investments of the class authorized by law as legal investments, the corporation may invest and reinvest the assets of the trust or fund in any common trust fund maintained by the corporation composed of the investments as in the honest exercise of the judgment of the directors or other body of the corporation they may, after investigation, determine to be safe and proper investments.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5587 - Determination of interests

A nonprofit corporation shall invest the assets of a trust or fund in a common trust fund authorized by this subchapter by adding those assets thereto and by apportioning a participation therein to the trust or fund in the proportion that the assets of the trust or fund added thereto bears to the aggregate value of all the assets of the common trust fund at the time of the investment, including in those assets the assets of the trust or fund so added. The withdrawal of a participation from the common trust fund shall be on a basis of its proportionate interest in the aggregate value of all the assets of the common trust fund at the time of the withdrawal. The participating interest of any trust or fund in the common trust fund may from time to time be withdrawn, in whole or in part, by the corporation. Upon a withdrawal, the corporation may make distribution in cash, or ratably in kind, or partly in cash and partly in kind. Participations in the common trust funds shall not be sold by the corporation to any other corporation or person, but this sentence shall not prevent a corporate trustee designated under section 5585 (relating to establishment or use of common trust funds authorized) from investing the assets of the common trust fund in any collective investment fund established and maintained by it in accordance with law and to which the assets comprising the common trust fund are eligible contributions.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5588 - Amortization of premiums on securities held

If a bond or other obligation for the payment of money is acquired as an investment for any common trust fund at a cost in excess of the par or maturity value thereof, the nonprofit corporation may, during but not beyond the period that the obligation is held as an investment in the fund, amortize the excess cost out of the income on the obligation, by deducting from each payment of income and adding to principal an amount equal to the sum obtained by dividing the excess cost by the number of periodic payments of income to accrue on the obligation from the date of the acquisition until its maturity date.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5589 - Records; ownership of assets

The nonprofit corporation shall designate clearly upon its records the names of the trusts or funds on behalf of which the corporation, as fiduciary or otherwise, owns a participation in any common trust fund and the extent of the interest of the trust or fund therein. The trust or fund shall not be deemed to have individual ownership of any asset in the common trust fund, but shall be deemed to have a proportionate undivided interest in the common trust fund. The ownership of the individual assets comprising any common trust fund shall be solely in the nonprofit corporation as fiduciary or otherwise.

(July 9, 2013, P.L.476, No.67, eff. 60 days)






Chapter 57 - Officers, Directors and Members

Chapter Notes

Enactment. Chapter 57 was added as Chapter 77 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 77 was renumbered to Chapter 57 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 57 is referred to in section 5978 of this title.

Cross References. Subchapter A is referred to in sections 322, 5913, 5973 of this title.

Enactment. Subchapter B was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions. Former Subchapter B, which related to directors, officers and members of an other body, was added December 21, 1988, P.L.1444, No.177, and relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter B is referred to in section 5734 of this title; section 8332.5 of Title 42 (Judiciary and Judicial Procedure).

Enactment. Subchapter C was added as Subchapter B December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

Enactment. Subchapter D was added as Subchapter C December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter D is referred to in sections 5734, 9133 of this title.

Enactment. Subchapter E was added as Subchapter D December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter E December 19, 1990, P.L.834, No.198, effective immediately.

Enactment. Subchapter G was added as Subchapter F December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter G December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter G is referred to in section 5726 of this title.



Section 5701 - Applicability of subchapter

The provisions of this subchapter shall apply to every nonprofit corporation unless otherwise restricted:

(1) by any other provision of this subpart; or

(2) except with respect to section 5707(a) (relating to exception to requirement of notice), in the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5702 - Manner of giving notice

(a) General rule.--

(1) Any notice required to be given to any person under the provisions of this subpart or by the articles or bylaws of any nonprofit corporation shall be given to the person either personally or by sending a copy thereof:

(i) By first class or express mail, postage prepaid, or courier service, charges prepaid, to the person's postal address appearing on the books of the corporation or, in the case of directors or members of an other body, supplied by the person to the corporation for the purpose of notice. Notice under this subparagraph shall be deemed to have been given to the person entitled thereto when deposited in the United States mail or with a courier service for delivery to that person.

(ii) By facsimile transmission, e-mail or other electronic communication to the person's facsimile number or address for e-mail or other electronic communications supplied by the person to the corporation for the purpose of notice. Notice under this subparagraph shall be deemed to have been given to the person entitled thereto when sent.

(2) A notice of meeting shall specify the day, hour and geographic location, if any, of the meeting and any other information required by any other provision of this subpart.

(b) Adjourned meetings of members.--When a meeting of members is adjourned, it shall not be necessary to give any notice of the adjourned meeting or of the business to be transacted at an adjourned meeting, other than by announcement at the meeting at which the adjournment is taken, unless the board or other body fixes a new record date for the adjourned meeting or this subpart requires notice of the business to be transacted and such notice has not previously been given.

(c) Bulk mail notice.--A corporation having more than 100 members of record that gives notice by mail of any regular or special meeting of the members (or any other notice required by this subpart or by the articles or bylaws to be given to all members or to a class of members) at least 20 days prior to the day named for the meeting or any corporate or member action specified in the notice may use any class of postpaid mail.

(d) Notice by publication.--If the bylaws so provide, persons authorized or required to give notice of a meeting of members may, in lieu of any written notice of a meeting of members required to be given by this subpart, give notice of the meeting by causing notice of the meeting to be officially published. If 80% of the members of record entitled to vote at the meeting do not have addresses of record within the territory of general circulation of the newspapers required for official publication, the notice shall also be published in newspapers that have an aggregate territory of general circulation that includes the addresses of record of at least 80% of the members of record.

(e) Notice by public announcement.--In lieu of any written notice of a meeting of members required to be given by this subpart, persons authorized or required to give notice of a meeting of members of any church or other religious organization may give notice of the meeting by announcement at any two regular church or religious services held during different weeks within 30 days prior to the time at which the meeting of members will be held. In any case where notice of a meeting is given by announcement, notice shall be given at the last service preceding the meeting. In the event that two church or religious services are not held within such 30-day period, notice of a meeting of members shall be given as otherwise provided in this subchapter.

(f) Effect of notice pursuant to optional procedures.--For the purposes of this subpart, notice given under subsection (d) or (e) shall be deemed to be written notice to every member of record entitled to vote at a meeting or to every person otherwise entitled to notice.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5702.1 - Optional procedures for giving of notice (Repealed)

1990 Repeal. Section 5702.1 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 5703 - Place and notice of meetings of board of directors or other body

(a) Place.--Meetings of the board of directors or other body may be held at such place within or without this Commonwealth as the board of directors or other body may from time to time appoint or as may be designated in the notice of the meeting.

(b) Notice.--Regular meetings of the board of directors or other body may be held upon such notice, if any, as the bylaws may prescribe. Unless otherwise provided in the bylaws, written notice of every special meeting of the board of directors or other body shall be given to each director or member of such other body at least five days before the day named for the meeting. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board or other body need be specified in the notice of the meeting.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5704 - Place and notice of meetings of members

(a) Place.--Meetings of members may be held at the geographic location within or without this Commonwealth provided in or fixed pursuant to the bylaws. Unless otherwise provided in or pursuant to the bylaws, all meetings of the members shall be held at the executive office of the corporation wherever situated. If a meeting of members is held by means of the Internet or other electronic communications technology in a fashion pursuant to which the members have the opportunity to read or hear the proceedings substantially concurrently with their occurrence, vote on matters submitted to the members, pose questions to the directors and members of any other body, make appropriate motions and comment on the business of the meeting, the meeting need not be held at a particular geographic location.

(b) Notice.--Notice in record form of every meeting of the members shall be given by, or at the direction of, the secretary or other authorized person to each member of record entitled to vote at the meeting at least:

(1) ten days prior to the day named for a meeting that will consider a transaction under Chapter 3 (relating to entity transactions) or a fundamental change under Chapter 59 (relating to amendments, sale of assets and dissolution); or

(2) five days prior to the day named for the meeting in any other case.

If the secretary or other authorized person neglects or refuses to give notice of a meeting, the person or persons calling the meeting may do so.

(c) Contents.--In the case of a special meeting of the members, the notice shall specify the general nature of the business to be transacted, and in all cases the notice shall comply with the express requirements of this subpart. The corporation shall not have a duty to augment the notice.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b)(1).

2013 Amendment. Act 67 amended subsecs. (a) and (b).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5705 - Waiver of notice

(a) General rule.--Whenever any notice is required to be given under the provisions of this subpart or the articles or bylaws of any nonprofit corporation, a waiver thereof that is filed with the secretary of the corporation in record form, signed by the person or persons entitled to the notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of the notice. Neither the business to be transacted at, nor the purpose of, a meeting need be specified in the waiver of notice of the meeting.

(b) Waiver by attendance.--Attendance of a person at any meeting shall constitute a waiver of notice of the meeting except where a person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting was not lawfully called or convened.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5706 - Modification of proposal contained in notice

Whenever the language of a proposed resolution is included in a written notice of a meeting required to be given under the provisions of this subpart or the articles or bylaws of any nonprofit corporation, the meeting considering the resolution may without further notice adopt it with such clarifying or other amendments as do not enlarge its original purpose.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5707 - Exception to requirement of notice

(a) General rule.--Whenever any notice or communication is required to be given to any person under the provisions of this subpart or by the articles or bylaws of any nonprofit corporation or by the terms of any agreement or other instrument or as a condition precedent to taking any corporate action and communication with that person is then unlawful, the giving of the notice or communication to such person shall not be required and there shall be no duty to apply for a license or other permission to do so. Any action or meeting that is taken or held without notice or communication to that person shall have the same validity as if the notice or communication had been duly given. If the action taken is such as to require the filing of any document with respect thereto under any provision of law or any agreement or other instrument, it shall be sufficient, if such is the fact and if notice or communication is required, to state therein that notice or communication was given to all persons entitled to receive notice or communication except persons with whom communication was unlawful.

(b) Members without forwarding addresses.--Subsection (a) shall also be applicable to any member with whom the corporation has been unable to communicate for more than 24 consecutive months because communications to the member are returned unclaimed or the member has otherwise failed to provide the corporation with a current address. Whenever the member provides the corporation with a current address, subsection (a) shall cease to be applicable to the member under this subsection.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5707 is referred to in section 5701 of this title.



Section 5708 - Use of conference telephone or other electronic technology

(a) Incorporators, directors and members of an other body.--Except as otherwise provided in the bylaws, one or more persons may participate in a meeting of the incorporators, the board of directors or an other body of a nonprofit corporation by means of conference telephone or other electronic technology by means of which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this section shall constitute presence in person at the meeting.

(b) Members.--Except as otherwise provided in the bylaws, the presence or participation, including voting and taking other action, at a meeting of members, or the expression of consent or dissent to corporate action, by a member by conference telephone or other electronic means, including, without limitation, the Internet, shall constitute the presence of, or vote or action by, or consent or dissent of the member for the purposes of this subpart.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5709 - Conduct of members meeting

(a) Presiding officer.--There shall be a presiding officer at every meeting of the members. The presiding officer shall be appointed in the manner provided in the bylaws or, in the absence of such provision, by the board of directors. If the bylaws are silent on the appointment of the presiding officer and the board fails to designate a presiding officer, the president shall be the presiding officer.

(b) Authority of the presiding officer.--Except as otherwise provided in the bylaws, the presiding officer shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c) Procedural standard.--Any action by the presiding officer in adopting rules for, and in conducting, a meeting shall be fair to the members.

(d) Closing of the polls.--The presiding officer shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, nor any revocations or changes thereto, may be accepted.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 5709.



Section 5711 - Alternative provisions

Section 5716 (relating to alternative standard) shall not be applicable to any nonprofit corporation to which section 5715 (relating to exercise of powers generally) is applicable. Section 5715 shall be applicable to any corporation except a corporation:

(1) the bylaws of which by amendment adopted by the board of directors on or before July 26, 1990, and not subsequently rescinded by an articles amendment, explicitly provide that section 5715 or corresponding provisions of prior law shall not be applicable to the corporation; or

(2) the articles of which explicitly provide that section 5715 or corresponding provisions of prior law shall not be applicable to the corporation.

Cross References. Section 5711 is referred to in sections 5715, 5716 of this title.



Section 5712 - Standard of care and justifiable reliance

(a) Directors.--A director of a nonprofit corporation shall stand in a fiduciary relation to the corporation and shall perform his duties as a director, including his duties as a member of any committee of the board upon which he may serve, in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In performing his duties, a director shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.

(2) Counsel, public accountants or other persons as to matters which the director reasonably believes to be within the professional or expert competence of such person.

(3) A committee of the board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(b) Effect of actual knowledge.--A director shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted.

(c) Officers.--Except as otherwise provided in the bylaws, an officer shall perform his duties as an officer in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. A person who so performs his duties shall not be liable by reason of having been an officer of the corporation.

Cross References. Section 5712 is referred to in sections 5715, 5716, 5717 of this title.



Section 5713 - Personal liability of directors

(a) General rule.--If a bylaw adopted by the members of a nonprofit corporation so provides, a director shall not be personally liable, as such, for monetary damages for any action taken unless:

(1) the director has breached or failed to perform the duties of his office under this subchapter; and

(2) the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness.

(b) Exception.--Subsection (a) shall not apply to:

(1) the responsibility or liability of a director pursuant to any criminal statute; or

(2) the liability of a director for the payment of taxes pursuant to Federal, State or local law.

(c) Cross reference.--See 42 Pa.C.S. § 8332.5 (relating to corporate representatives).

Cross References. Section 5713 is referred to in sections 5504, 5505 of this title.



Section 5714 - Notation of dissent

A director of a nonprofit corporation who is present at a meeting of its board of directors, or of a committee of the board, at which action on any corporate matter is taken on which the director is generally competent to act, shall be presumed to have assented to the action taken unless his dissent is entered in the minutes of the meeting or unless he files his written dissent to the action with the secretary of the meeting before the adjournment thereof or transmits the dissent in writing to the secretary of the corporation immediately after the adjournment of the meeting. The right to dissent shall not apply to a director who voted in favor of the action. Nothing in this subchapter shall bar a director from asserting that minutes of the meeting incorrectly omitted his dissent if, promptly upon receipt of a copy of such minutes, he notifies the secretary in writing of the asserted omission or inaccuracy.



Section 5715 - Exercise of powers generally

(a) General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a nonprofit corporation may, in considering the best interests of the corporation, consider to the extent they deem appropriate:

(1) The effects of any action upon any or all groups affected by such action, including members, employees, suppliers, customers and creditors of the corporation, and upon communities in which offices or other establishments of the corporation are located.

(2) The short-term and long-term interests of the corporation, including benefits that may accrue to the corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the corporation.

(3) The resources, intent and conduct (past, stated and potential) of any person seeking to acquire control of the corporation.

(4) All other pertinent factors.

(b) Consideration of interests and factors.--The board of directors, committees of the board and individual directors shall not be required, in considering the best interests of the corporation or the effects of any action, to regard any corporate interest or the interests of any particular group affected by such action as a dominant or controlling interest or factor. The consideration of interests and factors in the manner described in this subsection and in subsection (a) shall not constitute a violation of section 5712 (relating to standard of care and justifiable reliance).

(c) Specific applications.--In exercising the powers vested in the corporation, including, without limitation, those powers pursuant to section 5502 (relating to general powers), and in no way limiting the discretion of the board of directors, committees of the board and individual directors pursuant to subsections (a) and (b), the fiduciary duty of directors shall not be deemed to require them to act as the board of directors, a committee of the board or an individual director solely because of the effect such action might have on an acquisition or potential or proposed acquisition of control of the corporation or the consideration that might be offered or paid to members in such an acquisition.

(d) Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, any act as the board of directors, a committee of the board or an individual director shall be presumed to be in the best interests of the corporation. In assessing whether the standard set forth in section 5712 has been satisfied, there shall not be any greater obligation to justify, or higher burden of proof with respect to, any act as the board of directors, any committee of the board or any individual director relating to or affecting an acquisition or potential or proposed acquisition of control of the corporation than is applied to any other act as a board of directors, any committee of the board or any individual director. Notwithstanding the preceding provisions of this subsection, any act as the board of directors, a committee of the board or an individual director relating to or affecting an acquisition or potential or proposed acquisition of control to which a majority of the disinterested directors shall have assented shall be presumed to satisfy the standard set forth in section 5712, unless it is proven by clear and convincing evidence that the disinterested directors did not assent to such act in good faith after reasonable investigation.

(e) Definition.--The term "disinterested director" as used in subsection (d) and for no other purpose means:

(1) A director of the corporation other than:

(i) A director who has a direct or indirect financial or other interest in the person acquiring or seeking to acquire control of the corporation or who is an affiliate or associate, as defined in section 2552 (relating to definitions), of, or was nominated or designated as a director by, a person acquiring or seeking to acquire control of the corporation.

(ii) Depending on the specific facts surrounding the director and the act under consideration, an officer or employee or former officer or employee of the corporation.

(2) A person shall not be deemed to be other than a disinterested director solely by reason of any or all of the following:

(i) The ownership by the director of a membership in or shares of the corporation.

(ii) The receipt as a member of or holder of shares of any class of any distribution made to all members of or holders of shares of that class.

(iii) The receipt by the director of director's fees or other consideration as a director.

(iv) Any interest the director may have in retaining the status or position of director.

(v) The former business or employment relationship of the director with the corporation.

(vi) Receiving or having the right to receive retirement or deferred compensation from the corporation due to service as a director, officer or employee.

(f) Cross reference.--See section 5711 (relating to alternative provisions).

Cross References. Section 5715 is referred to in sections 5711, 5717 of this title.



Section 5716 - Alternative standard

(a) General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a nonprofit corporation may, in considering the best interests of the corporation, consider the effects of any action upon employees, upon suppliers and customers of the corporation and upon communities in which offices or other establishments of the corporation are located, and all other pertinent factors. The consideration of those factors shall not constitute a violation of section 5712 (relating to standard of care and justifiable reliance).

(b) Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, actions taken as a director shall be presumed to be in the best interests of the corporation.

(c) Cross reference.--See section 5711 (relating to alternative provisions).

Cross References. Section 5716 is referred to in sections 5711, 5717 of this title.



Section 5717 - Limitation on standing

The duty of the board of directors, committees of the board and individual directors under section 5712 (relating to standard of care and justifiable reliance) is solely to the nonprofit corporation and may be enforced directly by the corporation or may be enforced by a member, as such, by an action in the right of the corporation, and may not be enforced directly by a member or by any other person or group. Notwithstanding the preceding sentence, sections 5715(a) and (b) (relating to exercise of powers generally) and 5716(a) (relating to alternative standard) do not impose upon the board of directors, committees of the board and individual directors, any legal or equitable duties, obligations or liabilities or create any right or cause of action against, or basis for standing to sue, the board of directors, committees of the board and individual directors.



Section 5721 - Board of directors

Unless otherwise provided by statute or in a bylaw adopted by the members, all powers enumerated in section 5502 (relating to general powers) and elsewhere in this subpart or otherwise vested by law in a nonprofit corporation shall be exercised by or under the authority of, and the business and affairs of every nonprofit corporation shall be managed under the direction of, a board of directors. If any such provision is made in the bylaws, the powers and duties conferred or imposed upon the board of directors by this subpart shall be exercised or performed to such extent and by such other body as shall be provided in the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 repealed former section 5721 and added a new section 5721.

Cross References. Section 5721 is referred to in sections 5502, 5504 of this title.



Section 5722 - Qualifications of directors

(a) General rule.--Each director of a nonprofit corporation shall be a natural person of full age, except as provided in subsection (b), who, unless otherwise restricted in the bylaws, need not be a resident of this Commonwealth or a member of the corporation. Except as otherwise provided in this section, the qualifications of directors may be prescribed in the bylaws.

(b) Advisory committee.--A nonprofit corporation organized primarily for recreational or youth development and delinquency prevention purposes for the benefit of individuals 18 years of age or younger may amend its articles of incorporation to establish an advisory committee to its board, composed of members who may include individuals who are 16 or 17 years of age. If a nonprofit corporation amends its articles of incorporation to establish an advisory committee under this subsection, the total number of advisory committee members may not exceed the total number of directors required for a quorum for the transaction of business.

(Feb. 10, 2006, P.L.21, No.6, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).



Section 5723 - Number of directors

The board of directors of a nonprofit corporation shall consist of one or more members. The number of directors shall be fixed by or in the manner provided in the bylaws. If not so fixed, the number of directors shall be the same as that stated in the articles or three if no number is so stated.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5724 - Term of office of directors

(a) General rule.--Each director of a nonprofit corporation shall hold office until the expiration of the term for which the director was selected and until a successor has been selected and qualified or until the director's earlier death, resignation or removal. Directors, other than those selected by virtue of their office or former office in the corporation or in any other entity or organization, shall be selected for the term of office provided in the bylaws. In the absence of a provision fixing the term, it shall be one year.

(b) Resignations.--Any director may resign at any time upon notice in record form to the corporation. The resignation shall be effective upon its receipt by the corporation or at a subsequent time specified in the notice of resignation.

(c) Decrease in number.--A decrease in the number of directors shall not have the effect of shortening the term of any incumbent director.

(d) Classified board of directors.--Except as otherwise provided in the bylaws, if the directors are classified in respect of the time for which they shall severally hold office:

(1) Each class shall be as nearly equal in number as possible.

(2) The term of office of at least one class shall expire in each year.

(3) The members of a class shall not be elected for a longer period than four years.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5725 - Selection of directors

(a) General rule.--Except as otherwise provided in this section, directors of a nonprofit corporation, other than those constituting the first board of directors, shall be elected by the members.

(b) Other methods.--If a bylaw adopted by the members so provides, directors may be elected, appointed, designated or otherwise selected by the person or persons or by the method or methods as shall be fixed by, or in the manner provided in, the bylaw, and the directors may be classified as to the members who exercise the power to select directors.

(c) Vacancies.--Except as otherwise provided in the bylaws:

(1) Vacancies in the board of directors, including vacancies resulting from an increase in the number of directors, may be filled by a majority of the remaining members of the board though less than a quorum, or by a sole remaining director, and each person so selected shall be a director to serve for the balance of the unexpired term unless otherwise restricted in the bylaws.

(2) When one or more directors resign from the board effective at a future date, the directors then in office, including those who have so resigned, shall have power by the applicable vote to fill the vacancies, the vote thereon to take effect when the resignations become effective.

(3) In the case of a corporation having a board of directors classified in respect of the time for which directors shall severally hold office, any director chosen to fill a vacancy, including a vacancy resulting from an increase in the number of directors, shall hold office until the next election of the class for which the director has been chosen and until a successor has been selected and qualified or until the director's earlier death, resignation or removal.

(d) Alternate directors.--If the bylaws so provide, a person or group of persons entitled to elect, appoint, designate or otherwise select one or more directors may select an alternate for each director. In the absence of a director from a meeting of the board, the director's alternate may, in the manner and upon the notice, if any, as may be provided in the bylaws, attend the meeting or execute a consent in record form and exercise at the meeting or in the consent, the powers of the absent director as may be specified by, or in the manner provided in, the bylaws. When so exercising the powers of the absent director, the alternate shall be subject in all respects to the provisions of this subpart relating to directors.

(e) Nomination of directors.--Unless otherwise provided in the bylaws, directors shall be nominated by a nominating committee or from the floor.

(f) Cross reference.--See the definition of "member" in section 5103 (relating to definitions).

(Dec. 12, 1984, P.L.977, No.193, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5725 is referred to in section 5504 of this title.



Section 5726 - Removal of directors

(a) Removal by the members.--

(1) Unless otherwise provided in a bylaw adopted by the members, the entire board of directors, or a class of the board where the board is classified with respect to the power to select directors, or any individual director of a nonprofit corporation may be removed from office without assigning any cause by the vote of members, or a class of members, entitled to elect directors, or the class of directors. In case the board or a class of the board or any one or more directors are so removed, new directors may be elected at the same meeting.

(2) An individual director shall not be removed, unless the entire board or class of the board is removed, from the board of a corporation in which members are entitled to vote cumulatively for the board or a class of the board if sufficient votes are cast against the resolution for removal of the director which, if cumulatively voted at an annual or other regular election of directors, would be sufficient to elect one or more directors to the board or to the class.

(b) Removal by the board.--Unless otherwise provided in a bylaw adopted by the members, the board of directors may declare vacant the office of a director who has been judicially declared of unsound mind or who has been convicted of an offense punishable by imprisonment for a term of more than one year, or for any other proper cause which the bylaws may specify, or if, within 60 days, or other time as the bylaws may specify, after notice of selection, a director does not accept the office either in writing or by attending a meeting of the board of directors and fulfill the other requirements of qualification as the bylaws may specify.

(c) Removal by the court.--Upon application of any member or director, the court may remove from office any director in case of fraudulent or dishonest acts, or gross abuse of authority or discretion with reference to the corporation, or for any other proper cause, and may bar from office any director so removed for a period prescribed by the court. The corporation shall be made a party to the action and, as a prerequisite to the maintenance of an action under this subsection, a member shall comply with Subchapter G (relating to judicial supervision of corporate action).

(d) Effect of reinstatement.--An act of the board done during the period when a director has been suspended or removed for cause shall not be impugned or invalidated if the suspension or removal is thereafter rescinded by the members or by the board or by the final judgment of a court.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5726 is referred to in section 5504 of this title.



Section 5727 - Quorum of and action by directors

(a) General rule.--Unless otherwise provided in the bylaws, a majority of the directors in office of a nonprofit corporation shall be necessary to constitute a quorum for the transaction of business, and the acts of a majority of the directors present and voting at a meeting at which a quorum is present shall be the acts of the board of directors.

(b) Action by consent.--Unless otherwise restricted in the bylaws, any action required or permitted to be approved at a meeting of the directors may be approved without a meeting if a consent or consents to the action in record form are signed, before, on or after the effective date of the action by all of the directors in office on the date the last consent is signed. The consent or consents must be filed with the secretary of the corporation.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5728 - Interested directors or officers; quorum

(a) General rule.--A contract or transaction between a nonprofit corporation and one or more of its directors or officers or between a nonprofit corporation and another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other association in which one or more of its directors or officers are directors or officers or have a financial or other interest, shall not be void or voidable solely for that reason, or solely because the director or officer is present at or participates in the meeting of the board of directors that authorizes the contract or transaction, or solely because the vote of the director or officer is counted for that purpose, if:

(1) the material facts as to the relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors and the board authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors even though the disinterested directors are less than a quorum;

(2) the material facts as to the director's or officer's relationship or interest and as to the contract or transaction are disclosed or are known to the members entitled to vote thereon, if any, and the contract or transaction is specifically approved in good faith by vote of those members; or

(3) the contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified by the board of directors or the members.

(b) Quorum.--Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board that authorizes a contract or transaction specified in subsection (a).

(c) Applicability.--The provisions of this section shall be applicable except as otherwise restricted in the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended the section heading and subsecs. (a) and (b).

Cross References. Section 5728 is referred to in sections 5745, 5746 of this title.



Section 5729 - Voting rights of directors

(a) General rule.--Unless otherwise provided in a bylaw adopted by the members every director shall be entitled to one vote.

(b) Multiple and fractional voting.--The requirement of this subpart for the presence of or vote or other action by a specified percentage of directors shall be satisfied by the presence of or vote or other action by directors entitled to cast the specified percentage of the votes which all directors are entitled to cast.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).

Cross References. Section 5729 is referred to in section 5504 of this title.



Section 5730 - Compensation of directors

Except as otherwise restricted in the bylaws, the board of directors of a nonprofit corporation shall have the authority to fix the compensation of directors for their services as directors, and a director may be a salaried officer of the corporation.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5730 is referred to in section 5103 of this title.



Section 5731 - Executive and other committees of the board

(a) Establishment and powers.--Unless otherwise restricted in the bylaws:

(1) The board of directors may, by resolution adopted by a majority of the directors in office, establish one or more committees to consist of one or more directors of the corporation.

(2) Any committee, to the extent provided in the resolution of the board of directors or in the bylaws, shall have and may exercise all of the powers and authority of the board of directors, except that a committee shall not have any power or authority as to the following:

(i) The submission to members of any action requiring approval of members under this subpart.

(ii) The creation or filling of vacancies in the board of directors.

(iii) The adoption, amendment or repeal of the bylaws.

(iv) The amendment or repeal of any resolution of the board that by its terms is amendable or repealable only by the board.

(v) Action on matters committed by the bylaws or a resolution of the board of directors exclusively to another committee of the board.

(3) The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. In the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another director to act at the meeting in the place of any absent or disqualified member.

(b) Term.--Each committee of the board shall serve at the pleasure of the board.

(c) Status of committee action.--The term "board of directors" or "board," when used in any provision of this subpart relating to the organization or procedures of or the manner of taking action by the board of directors, shall be construed to include and refer to any executive or other committee of the board. Any provision of this subpart relating or referring to action to be taken by the board of directors or the procedure required therefor shall be satisfied by the taking of corresponding action by a committee of the board of directors to the extent authority to take the action has been delegated to the committee under this section.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added subsec. (c).

Cross References. Section 5731 is referred to in section 5103 of this title.



Section 5732 - Officers

(a) General rule.--Every nonprofit corporation shall have a president, a secretary, and a treasurer, or persons who shall act as such, regardless of the name or title by which they may be designated, elected or appointed and may have such other officers and assistant officers as it may authorize from time to time. The bylaws may prescribe special qualifications for the officers. The president and secretary shall be natural persons of full age. The treasurer may be a corporation, but if a natural person shall be of full age. Unless otherwise restricted in the bylaws, it shall not be necessary for the officers to be directors. Any number of offices may be held by the same person. The officers and assistant officers shall be elected or appointed at such time, in such manner and for such terms as may be fixed by or pursuant to the bylaws. Unless otherwise provided by or pursuant to the bylaws, each officer shall hold office for a term of one year and until his successor has been selected and qualified or until his earlier death, resignation or removal. Any officer may resign at any time upon written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at such subsequent time as may be specified in the notice of resignation. The corporation may secure the fidelity of any or all of the officers by bond or otherwise. Unless otherwise provided in the bylaws, the board of directors shall have power to fill any vacancies in any office occurring from whatever reason.

(b) Authority.--Unless otherwise provided in the bylaws, all officers of the corporation, as between themselves and the corporation, shall have such authority and perform such duties in the management of the corporation as may be provided by or pursuant to the bylaws or, in the absence of controlling provisions in the bylaws, as may be determined by or pursuant to resolutions or orders of the board of directors or other body.

(c) Nomination of officers.--Unless the bylaws provide otherwise, officers shall be nominated by a nominating committee or from the floor.

(d) Cross reference.--See section 5110 (relating to annual report).

(Dec. 12, 1984, P.L.977, No.193, eff. 60 days; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5733 - Removal of officers and agents

Unless otherwise provided in the bylaws, any officer or agent of a nonprofit corporation may be removed by the board of directors or other body with or without cause. The removal shall be without prejudice to the contract rights, if any, of any person so removed. Election or appointment of an officer or agent shall not of itself create contract rights.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5734 - Other body

The provisions of this subchapter, of Subchapters B (relating to fiduciary duty) and D (relating to indemnification) and of other provisions of law applicable to the board of directors and to directors individually shall be applicable also to any "other body" as defined in section 5103 (relating to definitions) and to the members of an other body individually.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5741 - Third-party actions

Unless otherwise restricted in its bylaws, a nonprofit corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation), by reason of the fact that he is or was a representative of the corporation, or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with the action or proceeding if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action or proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent shall not of itself create a presumption that the person did not act in good faith and in a manner that he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had reasonable cause to believe that his conduct was unlawful.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5741 is referred to in sections 5743, 5744 of this title.



Section 5742 - Derivative and corporate actions

Unless otherwise restricted in its bylaws, a nonprofit corporation shall have power to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of the action if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation. Indemnification shall not be made under this section in respect of any claim, issue or matter as to which the person has been adjudged to be liable to the corporation unless and only to the extent that the court of common pleas of the judicial district embracing the county in which the registered office of the corporation is located or the court in which the action was brought determines upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses that the court of common pleas or other court shall deem proper.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended the section heading.

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5742 is referred to in sections 5743, 5744 of this title.



Section 5743 - Mandatory indemnification

(a) General rule.--To the extent that a representative of a nonprofit corporation has been successful on the merits or otherwise in defense of any action or proceeding referred to in section 5741 (relating to third-party actions) or 5742 (relating to derivative and corporate actions) or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorney fees) actually and reasonably incurred by him in connection therewith.

(b) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 5743 is referred to in sections 5782, 6145 of this title.



Section 5744 - Procedure for effecting indemnification

Unless ordered by a court, any indemnification under section 5741 (relating to third-party actions) or 5742 (relating to derivative and corporate actions) shall be made by the nonprofit corporation only as authorized in the specific case upon a determination that indemnification of the representative is proper in the circumstances because he has met the applicable standard of conduct set forth in those sections. The determination shall be made:

(1) by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action or proceeding;

(2) if such a quorum is not obtainable or if obtainable and a majority vote of a quorum of disinterested directors so directs, by independent legal counsel in a written opinion;

(3) by such other body as may be provided in the bylaws; or

(4) by the members.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 5745 - Advancing expenses

Expenses (including attorneys' fees) incurred in defending any action or proceeding referred to in this subchapter may be paid by a nonprofit corporation in advance of the final disposition of the action or proceeding upon receipt of an undertaking by or on behalf of the representative to repay the amount if it is ultimately determined that he is not entitled to be indemnified by the corporation as authorized in this subchapter or otherwise. Except as otherwise provided in the bylaws, advancement of expenses shall be authorized by the board of directors. Section 5728 (relating to interested members, directors or officers; quorum) shall not be applicable to the advancement of expenses under this section.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5746 - Supplementary coverage

(a) General rule.--The indemnification and advancement of expenses provided by or granted pursuant to the other sections of this subchapter shall not be deemed exclusive of any other rights to which a person seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of members or disinterested directors or otherwise, both as to action in an official capacity and as to action in another capacity while holding that office. Section 5728 (relating to interested directors or officers; quorum) shall be applicable to any bylaw, contract or transaction authorized by the directors under this section. A corporation may create a fund of any nature, which may, but need not, be under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under or pursuant to this section or otherwise.

(b) When indemnification is not to be made.--Indemnification pursuant to subsection (a) shall not be made in any case where the act or failure to act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness.

(c) Grounds.--Indemnification pursuant to subsection (a) under any bylaw, agreement, vote of members or directors or otherwise may be granted for any action taken or any failure to take any action and may be made whether or not the corporation would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the corporation. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d) Trust property.--This subchapter shall not affect the liability of a representative with respect to the administration of assets held by the corporation pursuant to section 5547 (relating to authority to take and hold trust property).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5747 - Power to purchase insurance

Unless otherwise restricted in its bylaws, a nonprofit corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against that liability under the provisions of this subchapter. Such insurance is declared to be consistent with the public policy of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5748 - Application to surviving or new corporations

(a) General rule.--Except as provided in subsection (b), for the purposes of this subchapter, references to "the corporation" include all constituent corporations absorbed in a consolidation, merger or division, as well as the surviving or new corporations surviving or resulting therefrom, so that any person who is or was a representative of the constituent, surviving or new corporation, or is or was serving at the request of the constituent, surviving or new corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this subchapter with respect to the surviving or new corporation as he would if he had served the surviving or new corporation in the same capacity.

(b) Divisions.--Notwithstanding subsection (a), the obligations of a dividing corporation to indemnify and advance expenses of its representatives, whether arising under this subchapter or otherwise, may be allocated in a division in the same manner and with the same effect as any other liability of the dividing corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5749 - Application to employee benefit plans

For the purposes of this subchapter:

(1) References to "other enterprises" shall include employee benefit plans and references to "serving at the request of the corporation" shall include any service as a representative of the nonprofit corporation that imposes duties on or involves services by the representative with respect to an employee benefit plan, its participants or beneficiaries.

(2) Excise taxes assessed on a person with respect to any employee benefit plan pursuant to applicable law shall be deemed "fines."

(3) Action with respect to an employee benefit plan taken or omitted in good faith by a representative of the corporation in a manner he reasonably believed to be in the interest of the participants and beneficiaries of the plan shall be deemed to be action in a manner that is not opposed to the best interests of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 5749.



Section 5750 - Duration and extent of coverage

The indemnification and advancement of expenses provided by or granted pursuant to this subchapter shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a representative of the corporation and shall inure to the benefit of the heirs and personal representative of that person.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 5750.



Section 5751 - Classes and qualifications of membership

(a) General rule.--Membership in a nonprofit corporation shall be of the classes, and shall be governed by the rules of admission, retention, suspension and expulsion, prescribed in bylaws adopted by the members, except that the rules shall be reasonable, germane to the purpose or purposes of the corporation and equally enforced as to all members of the same class. Unless otherwise provided by a bylaw adopted by the members:

(1) There shall be one class of members whose voting and other rights and interests shall be equal.

(2) If there is only one class of members, the members shall have all the rights of members generally in a nonprofit corporation.

(b) Corporations without voting members.--Where the articles provide that the corporation shall have no members, as such, or where a nonprofit corporation has under its bylaws or in fact no members entitled to vote on a matter, any provision of this subpart or any other provision of law requiring notice to, the presence of, or the vote, consent or other action by members of the corporation in connection with the matter shall be satisfied by notice to, the presence of, or the vote, consent or other action by the board of directors or other body of the corporation.

(c) Membership status.--Regardless of whether a nonprofit corporation designates or refers to a person as a member of the corporation, the person is not a member of the corporation for purposes of this subpart unless the person satisfies the definition of "member" in section 5103(a) (relating to definitions).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5751 is referred to in section 5504 of this title.



Section 5752 - Organization on a stock share basis

(a) General rule.--A nonprofit corporation may be organized upon either a nonstock basis or, if so provided in its articles, upon a stock share basis.

(b) Form of certificates; uncertificated shares.--The shares of nonprofit corporations organized upon a stock share basis shall be of the denominations provided in the bylaws and shall be represented by share certificates unless the articles provide that any or all classes and series of shares, or any part thereof, shall be uncertificated shares. A provision of the articles providing for uncertificated shares shall not apply to shares represented by a certificate until the certificate is surrendered to the corporation. Except as otherwise expressly provided by law, the rights and obligations of the holders of shares represented by certificates and the rights and obligations of the holders of uncertificated shares of the same class and series shall be identical. The fact that the corporation is a nonprofit corporation shall be noted conspicuously on the face of each certificate. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice stating:

(1) That the corporation is a nonprofit corporation incorporated under the laws of this Commonwealth.

(2) The name of the registered owner.

(3) The denomination and class of shares and the designation of the series, if any, of the shares issued or transferred.

(c) Rights of shareholders.--Unless otherwise provided in a bylaw adopted by the members, each share shall entitle the holder thereof to one vote. No dividends shall be directly or indirectly paid on the shares, nor shall the shareholders be entitled to any portion of the earnings of the corporation derived through increment of value upon its property, or otherwise incidentally made, until the dissolution of the corporation.

(d) Transferability of shares.--Unless otherwise provided in the bylaws, the shares shall not be transferable by operation of law or otherwise.

(e) Power to cancel shares.--A nonprofit corporation shall have power to exclude from further membership any shareholder who fails to comply with the reasonable and lawful bylaws of the corporation, and may cancel the shares of any offending member without liability for an accounting except as may be provided in the bylaws.

(f) Applicability of the Uniform Commercial Code.--The provisions of 13 Pa.C.S. Div. 8 (relating to investment securities) shall not apply in any manner to the shares of a nonprofit corporation.

(g) Cross reference.--See the definition of "member" in section 5103 (relating to definitions).

(Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980; July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5752 is referred to in sections 5504, 5541 of this title.



Section 5753 - Membership certificates

A nonprofit corporation organized upon a nonstock basis shall not issue shares of stock, but membership in the corporation may be evidenced by certificates of membership. The fact that the corporation is a nonprofit corporation shall be noted conspicuously on the face of each certificate.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5754 - Members grouped in local units

(a) General rule.--The bylaws of a nonprofit corporation may provide that the members of the corporation shall be grouped in incorporated or unincorporated local units formed upon the basis of territorial areas, or other basis as may be determined in the bylaws, for the purpose of election of delegates or representatives to represent the members of the local units at any regular or special meetings of the corporation. Unless otherwise provided in a bylaw adopted by the members, each local unit participating in a representative capacity by means of one or more delegates or otherwise at a meeting of the corporation shall have a number of votes equal to the total membership of the local unit.

(b) Voting at meetings of delegates.--The requirements of this subpart for action by or the consent of a specified number or percentage of the members shall be satisfied by action by or the consent of that number or percentage of votes of delegates or representatives of members selected pursuant to this section.

(c) Calling and holding meetings of delegates.--The provisions of this subpart relating to the manner of the calling and holding of and the taking of action at meetings of members shall be applicable to meetings of delegates or representatives of members.

(d) Incorporation of local units.--A local unit of an incorporated or unincorporated parent body that is incorporated or organized for a purpose or purposes not involving pecuniary profit, incidental or otherwise, to its members may be incorporated under this subpart by an incorporated parent body or by the members of the local unit.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5754 is referred to in section 5504 of this title.



Section 5755 - Time of holding meetings of members

(a) Regular meetings.--The bylaws of a nonprofit corporation may provide for the number and the time of meetings of members, but unless otherwise provided in a bylaw adopted by the members at least one meeting of the members of a corporation that has members, as such, entitled to vote, shall be held in each calendar year for the election of directors at the time provided in or fixed pursuant to authority granted by the bylaws. Failure to hold the annual or other regular meeting at the designated time shall not work a dissolution of the corporation or affect otherwise valid corporate acts. If the annual or other regular meeting is not called and held within six months after the designated time, any member may call the meeting at any time thereafter.

(b) Special meetings.--Special meetings of the members may be called at any time by:

(1) the board of directors;

(2) members entitled to cast at least 10% of the votes that all members are entitled to cast at the particular meeting; or

(3) other officers or persons as may be provided in the bylaws.

At any time, upon written request of any person who has called a special meeting, it shall be the duty of the secretary to fix the time of the meeting which, if the meeting is called pursuant to a statutory right, shall be held not more than 60 days after the receipt of the request. If the secretary neglects or refuses to fix the time of the meeting, the person or persons calling the meeting may do so.

(c) Adjournments.--Adjournments of any regular or special meeting may be taken but any meeting at which directors are to be elected shall be adjourned only from day to day, or for longer periods not exceeding 15 days each, as the members present and entitled to vote shall direct, until the directors have been elected.

(d) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5755 is referred to in sections 5504, 6145 of this title.



Section 5756 - Quorum

(a) General rule.--A meeting of members of a nonprofit corporation duly called shall not be organized for the transaction of business unless a quorum is present. Unless otherwise provided in a bylaw adopted by the members:

(1) The presence of members entitled to cast at least a majority of the votes that all members are entitled to cast on a particular matter to be acted upon at the meeting shall constitute a quorum for the purposes of consideration and action on the matter.

(2) The members present at a duly organized meeting can continue to do business until adjournment, notwithstanding the withdrawal of enough members to leave less than a quorum.

(3) If a meeting cannot be organized because a quorum has not attended, those present may, except as otherwise provided in this subpart, adjourn the meeting to a time and place they may determine.

(b) Exceptions.--Notwithstanding any contrary provision in the articles or bylaws, those members entitled to vote who attend a meeting of members:

(1) At which directors are to be elected that has been previously adjourned for lack of a quorum, although less than a quorum as fixed in this section or in the bylaws, shall nevertheless constitute a quorum for the purpose of election of directors.

(2) That has been previously adjourned for one or more periods aggregating at least 15 days because of an absence of a quorum, although less than a quorum as fixed in this section or in the bylaws, shall nevertheless constitute a quorum for the purpose of acting upon any matter set forth in the notice of the meeting if the notice states that those members who attend the adjourned meeting shall nevertheless constitute a quorum for the purpose of acting upon the matter.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsecs. (a)(1) and (3) and (b).

Cross References. Section 5756 is referred to in section 5504 of this title.



Section 5757 - Action by members

(a) General rule.--Except as otherwise provided in this title or in a bylaw adopted by the members, whenever any corporate action is to be taken by vote of the members of a nonprofit corporation, it shall be authorized upon receiving the affirmative vote of a majority of the votes cast by the members entitled to vote thereon and, if any members are entitled to vote thereon as a class, upon receiving the affirmative vote of a majority of the votes cast by the members entitled to vote as a class.

(b) Changes in required vote.--Whenever a provision of this title requires a specified number or percentage of votes of members or of a class of members for the taking of any action, a nonprofit corporation may prescribe in a bylaw adopted by the members that a higher number or percentage of votes shall be required for the action. The number or percentage of members necessary to call a special meeting of members or to petition for the proposal of an amendment of articles under this subpart may not be increased under this subsection. See sections 5504(d) (relating to adoption, amendment and contents of bylaws) and 5914(d) (relating to adoption of amendments).

(c) Expenses.--Unless otherwise restricted in the articles, the corporation shall pay the reasonable expenses of solicitation of votes, proxies or consents of members by or on behalf of the board of directors or its nominees for election to the board, including solicitation by professional proxy solicitors and otherwise, and may pay the reasonable expenses of a solicitation by or on behalf of other persons.

(d) Cross reference.--See section 322 (relating to approval by nonprofit corporation).

(July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 5757 is referred to in sections 322, 5504 of this title.



Section 5758 - Voting rights of members

(a) General rule.--Unless otherwise provided in a bylaw adopted by the members, every member of a nonprofit corporation shall be entitled to one vote.

(b) Procedures.--The manner of voting on any matter, including changes in the articles or bylaws, may be by ballot, mail or any reasonable means provided in a bylaw adopted by the members. If a bylaw adopted by the members provides a fair and reasonable procedure for the nomination of candidates for any office, only candidates who have been duly nominated in accordance therewith shall be eligible for election. Unless otherwise provided in such a bylaw, in elections for directors, voting shall be by ballot, and the candidates receiving the highest number of votes from each class or group of classes, if any, of members entitled to elect directors separately up to the number of directors to be elected by such class or group of classes shall be elected. If at any meeting of members directors of more than one class are to be elected, each class of directors shall be elected in a separate election.

(c) Cumulative voting.--If a bylaw adopted by the members so provides, in each election of directors of a nonprofit corporation every member entitled to vote shall have the right to multiply the number of votes to which he may be entitled by the total number of directors to be elected in the same election by the members or the class of members to which he belongs, and he may cast the whole number of his votes for one candidate or he may distribute them among any two or more candidates.

(d) Sale of votes.--No member shall sell his vote or issue a proxy for money or anything of value.

(e) Voting lists.--Upon request of a member, the books or records of membership shall be produced at any regular or special meeting of the corporation. If at any meeting the right of a person to vote is challenged, the presiding officer shall require the books or records to be produced as evidence of the right of the person challenged to vote, and all persons who appear by the books or records to be members entitled to vote may vote. See section 6145 (relating to applicability of certain safeguards to foreign corporations).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 5758 is referred to in sections 5504, 6145 of this title.



Section 5759 - Voting and other action by proxy

(a) General rule.--Voting by members of a nonprofit corporation shall be only in person unless a bylaw adopted by the members provides for voting by proxy. Unless otherwise restricted by a bylaw adopted by the members:

(1) The presence of, or vote or other action at a meeting of members, or the expression of consent or dissent to corporate action, by a proxy of a member pursuant to a bylaw shall constitute the presence of, or vote or action by, or consent or dissent of the member for the purposes of this subpart.

(2) Where two or more proxies of a member are present, the corporation shall, unless otherwise expressly provided in the proxy, accept as the vote or other action of all the members or shares represented thereby the vote cast or other action taken by a majority of them, and, if a majority of the proxies cannot agree whether the memberships or shares represented shall be voted or upon the manner of voting the memberships or shares or taking the other action, the voting of the memberships or shares or right to take other action shall be divided equally among those persons.

(b) Execution and filing.--Every proxy shall be executed or authenticated by the member or by the member's duly authorized attorney-in-fact and filed with or transmitted to the secretary of the corporation or its designated agent. A member or the member's duly authorized attorney-in-fact may execute or authenticate a writing or transmit an electronic message authorizing another person to act for the member by proxy. A telegram, telex, cablegram, datagram, e-mail, Internet communication or other means of electronic transmission from a member or attorney-in-fact, or a photographic, facsimile or similar reproduction of a writing executed by a member or attorney-in-fact:

(1) may be treated as properly executed or authenticated for purposes of this subsection; and

(2) shall be so treated if it sets forth or utilizes a confidential and unique identification number or other mark furnished by the corporation to the member for the purposes of a particular meeting or transaction.

(c) Revocation.--A proxy shall be revocable at will, notwithstanding any other agreement or any provision in the proxy to the contrary, but the revocation of a proxy shall not be effective until notice thereof has been given to the secretary of the corporation or its designated agent in writing or by electronic transmission. An unrevoked proxy shall not be valid after 11 months from the date of its execution, authentication or transmission unless a longer time is expressly provided therein. A proxy shall not be revoked by the death or incapacity of the maker unless, before the vote is counted or the authority is exercised, notice of the death or incapacity is given to the secretary of the corporation or its designated agent. See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5759 is referred to in sections 5504, 6145 of this title.



Section 5760 - (Reserved)

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5760 to section 5762 and added section 5760 (Reserved).



Section 5761 - (Reserved)

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5761 to section 5763 and added section 5761 (Reserved).



Section 5762 - Voting by corporations

(a) Voting in nonprofit corporation matters.--Unless otherwise provided in a bylaw of a nonprofit corporation adopted by the members, any other domestic or foreign corporation for profit or not-for-profit that is a member of the nonprofit corporation may vote by any of its officers or agents, or by proxy appointed by any officer or agent, unless some other person, by resolution of the board of directors of the other corporation or a provision of its articles or bylaws, a copy of which resolution or provision certified to be correct by one of its officers has been filed with the secretary of the nonprofit corporation, is appointed its general or special proxy in which case that person shall be entitled to vote as the proxy.

(b) Voting by nonprofit corporations.--Shares of or memberships in a domestic or foreign corporation for profit or not-for-profit other than a nonprofit corporation, standing in the name of a shareholder or member that is a nonprofit corporation, may be voted by the persons and in the manner provided for in the case of nonprofit corporations by subsection (a) unless the laws of the jurisdiction in which the issuer of the shares or memberships is incorporated require the shares or memberships to be voted by some other person or persons or in some other manner in which case, to the extent that those laws are inconsistent with this subsection, this subsection shall not apply.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5762 to section 5765 and renumbered and amended former section 5760 to section 5762.

Cross References. Section 5762 is referred to in section 5504 of this title.



Section 5763 - Determination of members of record

(a) Fixing record date.--Unless otherwise restricted in the bylaws, the board of directors of a nonprofit corporation may fix a time prior to the date of any meeting of members as a record date for the determination of the members entitled to notice of, or to vote at, the meeting, which time, except in the case of an adjourned meeting, shall not be more than 90 days prior to the date of the meeting of members. Only members of record on the date fixed shall be so entitled notwithstanding any increase or other change in membership on the books of the corporation after any record date fixed as provided in this subsection. Unless otherwise provided in the bylaws, the board of directors may similarly fix a record date for the determination of members of record for any other purpose. When a determination of members of record has been made as provided in this section for purposes of a meeting, the determination shall apply to any adjournment thereof unless otherwise restricted in the bylaws or unless the board fixes a new record date for the adjourned meeting.

(b) Determination when no record date fixed.--Unless otherwise provided in the bylaws, if a record date is not fixed:

(1) The record date for determining members entitled to notice of or to vote at a meeting of members shall be at the close of business on the day next preceding the day on which notice is given or, if notice is waived, at the close of business on the day immediately preceding the day on which the meeting is held.

(2) The record date for determining members entitled to:

(i) express consent or dissent to corporate action in writing without a meeting, when prior action by the board of directors or other body is not necessary;

(ii) call a special meeting of the members; or

(iii) propose an amendment of the articles;

shall be the close of business on the day on which the first written consent or dissent, request for a special meeting or petition proposing an amendment of the articles is filed with the secretary of the corporation.

(3) The record date for determining members for any other purpose shall be at the close of business on the day on which the board of directors or other body adopts the resolution relating thereto.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5763 to section 5766 and renumbered and amended former section 5761 to section 5763.



Section 5764 - (Reserved)

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5764 to section 5767 and added section 5764 (Reserved).



Section 5764.1 - Actions by members to enforce a secondary right (Repealed)

2001 Repeal. Section 5764.1 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 5765 - Judges of election

(a) General rule.--Unless otherwise provided in a bylaw adopted by the members:

(1) In advance of any meeting of members of a nonprofit corporation, the board of directors or other body may appoint judges of election, who need not be members, to act at the meeting or any adjournment thereof. If judges of election are not so appointed, the presiding officer of the meeting may, and on the request of any member shall, appoint judges of election at the meeting. The number of judges shall be one or three. A person who is a candidate for office to be filled at the meeting shall not act as a judge.

(2) In case any person appointed as judge fails to appear or fails or refuses to act, the vacancy may be filled by appointment made by the board of directors or other body in advance of the convening of the meeting, or at the meeting by the presiding officer thereof.

(3) The judges of election shall determine the number of members of record and the voting power of each, the members present at the meeting, the existence of a quorum, the authenticity, validity and effect of proxies, if voting by proxy is permitted under the bylaws, receive votes or ballots, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes, determine the result and perform the acts as may be proper to conduct the election or vote with fairness to all members. The judges of election shall perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practical. If there are three judges of election, the decision, act or certificate of a majority shall be effective in all respects as the decision, act or certificate of all.

(4) On request of the presiding officer of the meeting, or of any member, the judges shall make a report in writing of any challenge or question or matter determined by them, and execute a certificate of any fact found by them. Any report or certificate made by them shall be prima facie evidence of the facts stated therein.

(b) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5765 to section 5768 and renumbered and amended former section 5762 to section 5765.

Cross References. Section 5765 is referred to in sections 5504, 6145 of this title.



Section 5766 - Consent of members in lieu of meeting

(a) Unanimous consent.--Unless otherwise restricted in the bylaws, any action required or permitted to be taken at a meeting of the members or of a class of members of a nonprofit corporation may be taken without a meeting if a consent or consents to the action in record form are signed, before, on or after the effective date of the action by all of the members who would be entitled to vote at a meeting for that purpose. The consent or consents must be filed with the minutes of the proceedings of the members.

(b) Partial consent.--If the bylaws so provide, any action required or permitted to be taken at a meeting of the members or of a class of members may be taken without a meeting upon the signed consent of members who would have been entitled to cast the minimum number of votes that would be necessary to authorize the action at a meeting at which all members entitled to vote thereon were present and voting. The consents must be filed in record form with the minutes of the proceedings of the members.

(c) Notice of action by partial consent.--Unless the bylaws require notice before an action pursuant to subsection (b) takes effect, prompt notice that an action has been taken shall be given to each member entitled to vote on the action that has not consented.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (c).

2013 Amendment. Act 67 renumbered and amended former section 5766 to section 5769 and renumbered and amended former section 5763 to section 5766.

Cross References. Section 5766 is referred to in section 5504 of this title.



Section 5767 - Appointment of custodian of corporation on deadlock or other cause

(a) General rule.--Upon application of any member, the court may appoint one or more persons to be custodians of and for any nonprofit corporation when it appears that:

(1) at any meeting for the election of directors or members of an other body, the members are so divided that they have failed to elect successors to those whose terms have expired or would have expired upon the qualification of their successors; or

(2) any of the conditions specified in section 5981 (relating to proceedings upon application of member or director), other than that it is beneficial to the interest of the members that the corporation be wound up and dissolved, exist with respect to the corporation.

(a.1) Exception.--The court shall not appoint a custodian to resolve a deadlock if the members by agreement or otherwise have provided for the appointment of a provisional director or member of an other body or other means for the resolution of the deadlock, but the court shall enforce the remedy so provided, if appropriate.

(b) Power and title of custodian.--A custodian appointed under this section shall have all the power and title of a receiver appointed under Subchapter G of Chapter 59 (relating to involuntary liquidation and dissolution), but the authority of the custodian shall be to continue the business of the corporation and not to liquidate its affairs and distribute its assets except when the court shall otherwise order.

(c) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5767 to section 5770 and renumbered and amended former section 5764 to section 5767.

Cross References. Section 5767 is referred to in section 6145 of this title.



Section 5768 - Reduction of membership below stated number

Whenever the membership of a nonprofit corporation having a stated number of members is reduced below that number by death, withdrawal or otherwise, the corporation shall not on that account be dissolved, but it shall be lawful for the surviving or continuing members to continue the corporate existence unless otherwise restricted in the bylaws.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5765 to section 5768.



Section 5769 - Termination and transfer of membership

(a) General rule.--Membership in a nonprofit corporation shall be terminated in the manner provided in a bylaw adopted by the members. If membership in any such corporation is limited to persons who are members in good standing in another corporation, or in any lodge, church, club, society or other entity or organization, the bylaws shall in each case define the limitations and may provide that failure on the part of a member to keep himself in good standing in the other entity or organization shall be sufficient cause for terminating the membership of the member in the corporation requiring such eligibility.

(b) Expulsion.--

(1) A member shall not be expelled from any nonprofit corporation without notice, trial and conviction, the form of which shall be prescribed by the bylaws.

(2) Paragraph (1) shall not apply to termination of membership pursuant to section 5544 (relating to dues and assessments).

(3) See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(c) Effect of termination of membership.--Unless otherwise provided in the bylaws, the right of a member of a nonprofit corporation to vote, and his right, title and interest in or to the corporation or its property, shall cease upon termination of membership.

(d) Transfer of membership.--Unless otherwise provided in the bylaws, a member may not transfer his membership or any right arising therefrom. The adoption of an amendment to the articles or bylaws of a nonprofit corporation that changes the identity of some or all of the members or the criteria for membership does not constitute a transfer for purposes of this subsection.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5766 to section 5769.

Cross References. Section 5769 is referred to in sections 5504, 6145 of this title.



Section 5770 - Voting powers and other rights of certain securityholders and other entities

The power to vote in respect to the corporate affairs and management of a membership corporation and other membership rights as may be provided in a bylaw adopted by the members may be conferred upon:

(1) Registered holders of obligations issued or to be issued by the corporation.

(2) The United States of America, the Commonwealth, a state, or any political subdivision of any of the foregoing, or any entity prohibited by law from becoming a member of a corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 renumbered and amended former section 5767 to section 5770.

Cross References. Section 5770 is referred to in sections 5103, 5504 of this title.



Section 5781 - Derivative action

(a) General rule.--Subject to section 5782 (relating to eligible member plaintiffs and security for costs) and subsection (b), a plaintiff may maintain a derivative action to enforce a right of a nonprofit corporation only if:

(1) the plaintiff first makes a demand on the corporation or the board of directors, requesting that it cause the corporation to bring an action to enforce the right, and:

(i) if a special litigation committee is not appointed under section 5783 (relating to special litigation committee), the corporation does not bring the action within a reasonable time; or

(ii) if a special litigation committee is appointed under section 5783, a determination is made:

(A) under section 5783(e)(1) that the corporation not object to the action; or

(B) under section 5783(e)(5)(i) that the plaintiff continue the action;

(2) demand is excused under subsection (b);

(3) the action is maintained for the limited purpose of seeking court review under section 5783(f); or

(4) the court has allowed the action to continue under the control of the plaintiff under section 5783(f)(3)(ii).

(b) Prior demand excused.--

(1) A demand under subsection (a)(1) is excused only if the member makes a specific showing that immediate and irreparable harm to the nonprofit corporation would otherwise result.

(2) If demand is excused under paragraph (1), demand shall be made promptly after commencement of the action.

(c) Contents of demand.--A demand under this section must be in record form and give notice with reasonable specificity of the essential facts relied upon to support each of the claims made in the demand.

(d) Additional claims.--If a derivative action is commenced after a demand has been made under this section and includes a claim that was not fairly subsumed under the demand, a new demand must be made with respect to that claim. The new demand shall not relate back to the date of the original demand for purposes of subsection (e).

(e) Statute of limitations.--The making of a demand tolls any applicable statute of limitations with respect to a claim asserted in the demand until the earlier of the date:

(1) the plaintiff making the demand is notified either:

(i) that the board of directors has decided not to bring an action and not to appoint a special litigation committee; or

(ii) of a determination under section 5783(e) after the appointment of a special litigation committee under section 5783; or

(2) the plaintiff commences an action asserting the claim.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added section 5781.



Section 5782 - Eligible member plaintiffs and security for costs

(a) General rule.--Except as provided in subsection (b), in any action or proceeding brought to enforce a secondary right on the part of one or more members of a nonprofit corporation against any present or former officer, director or member of an other body of the corporation because the corporation refuses to enforce rights that may properly be asserted by it, each plaintiff must aver and it must be made to appear that each plaintiff was a member of the corporation at the time of the transaction of which he complains.

(b) Exception.--Any member who, except for the provisions of subsection (a), would be entitled to maintain the action or proceeding and who does not meet such requirements may, nevertheless in the discretion of the court, be allowed to maintain the action or proceeding on preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, that there is a strong prima facie case in favor of the claim asserted on behalf of the corporation and that without the action serious injustice will result.

(c) Security for costs.--In any action or proceeding instituted or maintained by less than the smaller of 50 members of any class or 5% of the members of any class of the corporation, the corporation in whose right the action or proceeding is brought shall be entitled at any stage of the proceedings to require the plaintiffs to give security for the reasonable expenses, including attorney fees, that may be incurred by the corporation in connection therewith or for which it may become liable pursuant to section 5743 (relating to mandatory indemnification), but only insofar as relates to actions by or in the right of the corporation, to which security the corporation shall have recourse in such amount as the court determines upon the termination of the action or proceeding. The amount of security may from time to time be increased or decreased in the discretion of the court upon showing that the security provided has or is likely to become inadequate or excessive. The security may be denied or limited by the court if the court finds after an evidentiary hearing that undue hardship on plaintiffs and serious injustice would result.

(d) Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 the section headings and subsec. (c).

2001 Amendment. Act 34 added section 5782.

Cross References. Section 5782 is referred to in sections 5781, 6146 of this title.



Section 5783 - Special litigation committee

(a) General rule.--If a nonprofit corporation or the board of directors receives a demand to bring an action to enforce a right of the corporation, or if a derivative action is commenced before demand has been made on the corporation or the board, the board may appoint a special litigation committee to investigate the claims asserted in the demand or action and to determine on behalf of the corporation or recommend to the board whether pursuing any of the claims asserted is in the best interests of the corporation. The corporation shall send a notice in record form to the plaintiff promptly after the appointment of a committee under this section notifying the plaintiff that a committee has been appointed and identifying by name the members of the committee.

(b) Discovery stay.--If the board of directors appoints a special litigation committee and an action is commenced before a determination has been made under subsection (e):

(1) On motion by the committee made in the name of the nonprofit corporation, the court shall stay discovery for the time reasonably necessary to permit the committee to complete its investigation, except for good cause shown.

(2) The time for the defendants to plead shall be tolled until the process provided for under subsection (f) has been completed.

(c) Composition of committee.--A special litigation committee shall be composed of two or more individuals who:

(1) are not interested in the claims asserted in the demand or action;

(2) are capable as a group of objective judgment in the circumstances; and

(3) may, but need not, be members, directors or members of an other body.

(d) Appointment of committee.--A special litigation committee may be appointed:

(1) by a majority of the directors not named as actual or potential parties in the demand or action; or

(2) if all the directors are named as actual or potential parties in the demand or action, by a majority of:

(i) the members of an other body not named as parties in the proceeding if the other body has the authority to appoint a special litigation committee; or

(ii) the directors so named.

(e) Determination.--After appropriate investigation by a special litigation committee, the committee or the board of directors may determine that it is in the best interests of the nonprofit corporation that:

(1) an action based on some or all of the claims asserted in the demand not be brought by the corporation but that the corporation not object to an action being brought by the party that made the demand;

(2) an action based on some or all of the claims asserted in the demand be brought by the corporation;

(3) some or all of the claims asserted in the demand be settled on terms approved by the committee;

(4) an action not be brought based on any of the claims asserted in the demand;

(5) an action already commenced continue under the control of:

(i) the plaintiff;

(ii) the corporation; or

(iii) the committee;

(6) some or all the claims asserted in an action already commenced be settled on terms approved by the committee; or

(7) an action already commenced be dismissed.

(f) Court review and action.--If a special litigation committee is appointed and a derivative action is commenced before or after a determination is made under subsection (e):

(1) The nonprofit corporation shall file with the court after a determination is made under subsection (e) a statement of the determination and a report supporting the determination. The corporation shall serve each party with a copy of the determination and report. If the corporation moves to file the report under seal, the report shall be served on the parties subject to an appropriate stipulation agreed to by the parties or a protective order issued by the court.

(2) The corporation shall file with the court a motion, pleading or notice consistent with the determination under subsection (e).

(3) If the determination is one described in subsection (e)(2), (3), (4), (5)(ii), (6) or (7), the court shall determine whether the members of the committee met the qualifications required under subsection (c)(1) and (2) and whether the committee conducted its investigation and made its recommendation in good faith, independently and with reasonable care. If the court finds that the members of the committee met the qualifications required under subsection (c)(1) and (2) and that the committee acted in good faith, independently and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall:

(i) dissolve any stay of discovery entered under subsection (b);

(ii) allow the action to continue under the control of the plaintiff; and

(iii) permit the defendants to file preliminary objections, other appropriate pleadings and motions.

(g) Attorney General.--Nothing in this section limits the rights, powers and duties of the Attorney General under other applicable law with respect to a nonprofit corporation.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added section 5783.

Cross References. Section 5783 is referred to in section 5781 of this title.



Section 5784 - Proceeds and expenses

(a) Proceeds.--Except as provided in subsection (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise or settlement, belong to the nonprofit corporation and not to the plaintiff; and

(2) if the plaintiff or its counsel receives any proceeds, the proceeds shall be remitted immediately to the corporation.

(b) Expenses.--If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney fees and costs, from the recovery of the nonprofit corporation, but in no event shall the attorney fees awarded exceed a reasonable proportion of the value of the relief, including nonpecuniary relief, obtained by the plaintiff for the corporation.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added section 5784.



Section 5791 - Corporate action subject to subchapter

(a) General rule.--This subchapter shall apply to, and the term "corporate action" in this subchapter shall mean any of the following actions:

(1) The election, appointment, designation or other selection and the suspension, removal or expulsion of members, directors, members of an other body or officers of a nonprofit corporation.

(2) The taking of any action on any matter that is required under this subpart or under any other provision of law to be, or that under the bylaws may be, submitted for action to the members, directors, members of an other body or officers of a nonprofit corporation.

(b) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5792 - Proceedings prior to corporate action

(a) General rule.--Where under applicable law or the bylaws of a nonprofit corporation there has been a failure to hold a meeting to take corporate action and the failure has continued for 30 days after the designated or appropriate date, the court may summarily order a meeting to be held upon the application of any person entitled, either alone or in conjunction with other persons similarly seeking relief under this section, to call a meeting to consider the corporate action in issue.

(b) Conduct of meeting.--The court may determine the right to vote at the meeting of persons claiming that right, may appoint a master to hold the meeting under such orders and powers as the court deems proper and may take any action required to give due notice of the meeting and to convene and conduct the meeting in the interests of justice.

(c) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5792 is referred to in section 5793 of this title.



Section 5793 - Review of contested corporate action

(a) General rule.--Upon application of any person aggrieved by any corporate action, the court may hear and determine the validity of the corporate action.

(b) Powers and procedures.--By entering an appropriate order, the court may enforce the production of any books, papers and records of the corporation and other relevant evidence that may relate to the issue. The court shall provide for notice of the pendency of the proceedings under this section to all persons affected thereby. If it is determined that no valid corporate action has been taken, the court may order a meeting to be held in accordance with section 5792 (relating to proceedings prior to corporate action).

(c) Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign domiciliary corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)






Chapter 59 - Amendments, Sale of Assets and Dissolution

Chapter Notes

Enactment. Chapter 59 was added as Chapter 79 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 79 was renumbered to Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 59 is referred to in sections 5547, 5704, 6145 of this title.

Enactment. The heading of Subchapter A was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and the remaining provisions were added December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter B is referred to in sections 7106, 7107 of this title.

Cross References. Subchapter G is referred to in sections 5726, 5767, 5976, 5979 of this title.

Enactment. The heading of Subchapter H was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and the remaining provisions were added December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Subchapter H is referred to in sections 5972, 5974, 5977, 5978, 5985 of this title.



Section 5901 - Omission of certain provisions from filed plans (Deleted by amendment)

2014 Amendment. Section 5901 was deleted by amendment October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5902 - Statement of termination

(a) General rule.--If articles of amendment have been filed in the department prior to the termination of the amendment pursuant to provisions therefor set forth in the resolution or petition relating to the amendment, the termination shall not be effective unless the corporation shall, prior to the time the amendment or plan is to become effective, file in the department a statement of termination. The statement of termination shall be executed by the corporation that filed the amendment and shall set forth:

(1) A copy of the articles of amendment.

(2) A statement that the amendment has been terminated in accordance with the provisions therefor set forth therein.

(b) Cross references.--See sections 134 (relating to docketing statement) and 138 (relating to statement of correction).

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (a).

Cross References. Section 5902 is referred to in section 5914 of this title.



Section 5903 - Bankruptcy or insolvency proceedings

(a) General rule.--Unless otherwise provided in the bylaws, whenever a nonprofit corporation is insolvent or in financial difficulty, the board of directors may, by resolution and without the consent of the members, authorize and designate the officers of the corporation to execute a deed of assignment for the benefit of creditors, or file a voluntary petition in bankruptcy, or file an answer consenting to the appointment of a receiver upon a complaint in the nature of an equity action filed by creditors or members, or, if insolvent, file an answer to an involuntary petition in bankruptcy admitting the insolvency of the corporation and its willingness to be adjudged a debtor on that ground.

(b) Bankruptcy proceedings.--If authorized pursuant to subsection (a), a nonprofit corporation may participate in proceedings under and in the manner provided by Title 11 of the United States Code (relating to bankruptcy) notwithstanding any contrary provision of its articles or bylaws or this subpart, other than sections 103 (relating to subordination of title to regulatory laws) and 5107 (relating to subordination of subpart to canon law). The corporation shall have full power and authority to put into effect and carry out a plan of reorganization or arrangement and the decrees and orders of the court, or judge or referee relative thereto, and may take any proceeding and do any act provided in the plan or arrangement or directed by such decrees and orders, without further action by its directors or members. Such power and authority may be exercised, and such proceedings and acts may be taken, as may be directed by such decrees or orders, by the trustees or receivers of the corporation appointed in the bankruptcy proceedings, or a majority thereof, or, if none be appointed and acting, by designated officers of the corporation, or by a master or other representative appointed by the court or judge or referee, with the effect as if exercised and taken by unanimous action of the directors and members of the corporation. Without limiting the generality or effect of the foregoing, the corporation may:

(1) alter, amend or repeal its bylaws;

(2) constitute or reconstitute and classify or reclassify its board of directors and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office;

(3) amend its articles of incorporation, including without limitation for the purpose of altering, amending or repealing any provision of the articles or bylaws notwithstanding any provision therein that the articles or bylaws may be altered, amended or repealed only under certain conditions or only upon receiving the approval of a specified number or percentage of votes of members or of a class of members;

(4) be dissolved, transfer all or part of its assets, merge, consolidate, divide or convert to a business corporation, as permitted by this chapter;

(5) authorize and fix the terms, manner and conditions of the issuance of obligations; or

(6) lease its property and franchises to any person.

(c) Cross reference.--See the definition of "officer" in section 5103 (relating to definitions).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (a) and (b) intro. par.



Section 5904 - (Reserved)



Section 5905 - Proposal of fundamental transactions

Where any provision of this chapter requires that an amendment of the articles or the dissolution of a nonprofit corporation be proposed or approved by action of the board of directors, that requirement shall be construed to authorize and be satisfied by the written agreement or consent of all of the members of the corporation entitled to vote thereon.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 5911 - Amendment of articles authorized

(a) General rule.--A nonprofit corporation, in the manner provided in this subchapter, may amend its articles for one or more of the following purposes:

(1) To adopt a new name, subject to the restrictions provided in this subpart.

(2) To modify any provision of the articles relating to its term of existence.

(3) To change, add to or diminish its purposes or to set forth different or additional purposes.

(4) To restate the articles in their entirety.

(5) To make any and as many other changes as desired.

(b) Exceptions.--An amendment adopted under this section shall not amend articles in such a way that as so amended they would not be authorized by this subpart as original articles of incorporation except that:

(1) Restated articles shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), state the address of the current instead of the initial registered office of the corporation in this Commonwealth and need not state the names and addresses of the incorporators.

(2) The corporation shall not be required to revise any other provision of its articles if the provision is valid and operative immediately prior to the filing of the amendment in the department.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5912 - Proposal of amendments

(a) General rule.--Every amendment of the articles of a nonprofit corporation shall be proposed:

(1) by the adoption by the board of directors or other body of a resolution setting forth the proposed amendment;

(2) unless otherwise provided in the articles, by petition of members entitled to cast at least 10% of the votes that all members are entitled to cast thereon, setting forth the proposed amendment, which petition shall be directed to the board of directors and filed with the secretary of the corporation; or

(3) by such other method as may be provided in the bylaws.

(b) Submission to members.--Except where the approval of the members is unnecessary under this subchapter, the board of directors or other body shall direct that the proposed amendment be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(c) Form of amendment.--The resolution or petition shall contain the language of the proposed amendment of the articles:

(1) by setting forth the existing text of the articles or the provision thereof that is proposed to be amended, with brackets around language that is to be deleted and underscoring under language that is to be added; or

(2) by providing that the articles shall be amended so as to read as therein set forth in full, or that any provision thereof be amended so as to read as therein set forth in full, or that the matter stated in the resolution or petition be added to or stricken from the articles.

(d) Terms of amendment.--The resolution or petition may set forth the manner and basis of reclassifying the memberships in or shares of the corporation. Any of the terms of a plan of reclassification or other action contained in an amendment may be made dependent upon facts ascertainable outside of the amendment if the manner in which the facts will operate upon the terms of the amendment is set forth in the amendment. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References. Section 5912 is referred to in section 5914 of this title.



Section 5913 - Notice of meeting of members

(a) General rule.--Notice in record form of the meeting of members of a nonprofit corporation that will act on the proposed amendment shall be given to each member of record entitled to vote thereon. The notice shall include a copy of the proposed amendment or a summary of the changes to be effected thereby.

(b) Cross reference.--See Subchapter A of Chapter 57 (relating to notice and meetings generally).

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5914 - Adoption of amendments

(a) General rule.--Unless a bylaw adopted by the members or a specific provision of this subpart requires a greater vote, a proposed amendment of the articles of a nonprofit corporation shall be adopted upon receiving the affirmative vote of the members present entitled to cast at least a majority of the votes that all members present are entitled to cast thereon, and if any class of members is entitled to vote thereon as a class, the affirmative vote of the members present of such class entitled to cast at least a majority of the votes that all members present of such class are entitled to cast thereon. Any number of amendments may be submitted to the members and voted upon by them at one meeting.

(a.1) Adoption by board of directors or other body.--Unless otherwise restricted in the bylaws, an amendment of articles shall not require the approval of the members of the corporation if:

(1) the amendment is to provide for perpetual existence;

(2) to the extent the amendment has not been approved by the members, it restates without change all of the operative provisions of the articles as theretofore amended or as amended thereby; or

(3) the amendment accomplishes any combination of purposes specified in this subsection.

Whenever a provision of this subpart authorizes the board of directors or other body to take any action without the approval of the members and provides that a statement, certificate, plan or other document relating to such action shall be filed in the department and shall operate as an amendment of the articles, the board upon taking such action may, in lieu of filing the statement, certificate, plan or other document, amend the articles under this subsection without the approval of the members to reflect the taking of such action. The amendment shall be deemed adopted by the corporation when it has been adopted by the board of directors or other body in the manner provided by subsection (b).

(b) Adoption in absence of voting members.--If the corporation has no members entitled to vote thereon, or no members entitled to vote thereon other than persons who also constitute the board of directors or other body, the amendment shall be deemed adopted by the corporation when it has been adopted by the board of directors or other body pursuant to section 5912 (relating to proposal of amendments).

(c) Termination of proposal.--Prior to the time when an amendment becomes effective, the amendment may be terminated pursuant to provisions for amendment, if any, set forth in the resolution or petition. If articles of amendment have been filed in the department prior to the termination, a statement under section 5902 (relating to statement of termination) shall be filed in the department.

(d) Amendment of voting provisions.--Unless otherwise provided in the articles, whenever the articles require for the taking of any action by the members or a class of members a specific number or percentage of votes, the provision of the articles setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes of the members or of the class of members.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5914 is referred to in section 5757 of this title.



Section 5915 - Articles of amendment

Upon the adoption of an amendment by a nonprofit corporation, as provided in this subchapter, articles of amendment shall be executed by the corporation and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) The statute under which the corporation was incorporated and the date of incorporation.

(3) If the amendment is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4) The manner in which the amendment was adopted by the corporation.

(5) The amendment adopted by the corporation, which shall be set forth in full.

(6) If the amendment effects a restatement of the articles, a statement that the restated articles supersede the original articles and all amendments thereto.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5915 is referred to in section 7106 of this title.



Section 5916 - Filing and effectiveness of articles of amendment

(a) Filing.--The articles of amendment of a nonprofit corporation shall be filed in the Department of State. See section 134 (relating to docketing statement).

(b) Effectiveness.--Upon the filing of the articles of amendment in the department or upon the effective date specified in the articles of amendment, whichever is later, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly. An amendment shall not affect any existing cause of action in favor of or against the corporation, or any pending action or proceeding to which the corporation is a party, or the existing rights of persons other than members or, except as otherwise provided by order, if any, obtained pursuant to section 5547(b) (relating to nondiversion of certain property) divert any property subject to such section from the purpose or purposes to which it was committed. If the corporate name is changed by the amendment, an action brought by or against the corporation under its former name shall not be abated for that reason.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5921 - Merger and consolidation authorized (Repealed)

2014 Repeal. Section 5921 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5922 - Plan of merger or consolidation (Repealed)

2014 Repeal. Section 5922 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5923 - Notice of meeting of members (Repealed)

2014 Repeal. Section 5923 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5924 - Adoption of plan (Repealed)

2014 Repeal. Section 5924 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5925 - Authorization by foreign corporations (Repealed)

2014 Repeal. Section 5925 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5926 - Articles of merger or consolidation (Repealed)

2014 Repeal. Section 5926 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5927 - Filing of articles of merger or consolidation (Repealed)

2014 Repeal. Section 5927 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5928 - Effective date of merger or consolidation (Repealed)

2014 Repeal. Section 5928 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5929 - Effect of merger or consolidation (Repealed)

2014 Repeal. Section 5929 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5930 - Voluntary transfer of corporate assets

(a) General rule.--A sale, lease, exchange or other disposition of all, or substantially all, of the property and assets, with or without goodwill, of a nonprofit corporation, if not made pursuant to Subchapter F of Chapter 3 (relating to division), may be made only pursuant to a plan of asset transfer. The property or assets of a direct or indirect subsidiary corporation that is controlled by a parent corporation shall also be deemed the property or assets of the parent corporation for purposes of this subsection. The plan of asset transfer shall set forth the terms and consideration of the sale, lease, exchange or other disposition or may authorize the board of directors or other body to fix any or all of the terms and conditions, including the consideration to be received by the corporation. Any of the terms of the plan may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. The plan of asset transfer shall be proposed and adopted, and may be amended after its adoption and terminated, by a nonprofit corporation in the manner provided in this subchapter for the proposal, adoption, amendment and termination of a plan of merger. A copy or summary of the plan shall be included in, or enclosed with, the notice of the meeting at which members will act on the plan. In order to make effective any plan so adopted, it shall not be necessary to file any articles or other document in the department, but the corporation shall comply with the requirements of section 5547(b) (relating to nondiversion of certain property).

(b) Exceptions.--Subsection (a) shall not apply to a sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a nonprofit corporation:

(1) that directly or indirectly owns all of the outstanding shares or other ownership interest of another corporation to the other corporation;

(2) if made in connection with the dissolution or liquidation of the corporation, which transaction shall be governed by the provisions of Subchapter F (relating to voluntary dissolution and winding up) or G of Chapter 19 (relating to involuntary liquidation and dissolution), as appropriate; or

(3) if made in connection with a transaction pursuant to which all the assets sold, leased, exchanged or otherwise disposed of are simultaneously leased back to the corporation.

(c) Mortgage.--A mortgage, pledge or grant of a security interest or dedication of property to the repayment of indebtedness, with or without recourse, shall not be deemed a sale, lease, exchange or other disposition for the purposes of this section.

(d) Restrictions.--This section shall not be construed to authorize the conversion or exchange of property or assets in fraud of corporate creditors or in violation of law.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (a).

Cross References. Section 5930 is referred to in section 5546 of this title.



Section 5951 - Division authorized (Repealed)

2014 Repeal. Section 5951 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5952 - Proposal and adoption of plan of division (Repealed)

2014 Repeal. Section 5952 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5953 - Division without member approval (Repealed)

2014 Repeal. Section 5953 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5954 - Articles of division (Repealed)

2014 Repeal. Section 5954 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5955 - Filing of articles of division (Repealed)

2014 Repeal. Section 5955 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5956 - Effective date of division (Repealed)

2014 Repeal. Section 5956 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5957 - Effect of division (Repealed)

2014 Repeal. Section 5957 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5961 - § 5966 - (Repealed)



Section 5971 - Voluntary dissolution by members or incorporators

(a) General rule.--The members or incorporators of a nonprofit corporation that has not commenced business may effect the dissolution of the corporation by filing articles of dissolution in the Department of State. The articles of dissolution shall be executed in the name of the corporation by a majority of the members or incorporators, and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) The statute under which the corporation was incorporated and the date of incorporation.

(3) That the corporation has not received any property in trust, or otherwise commenced business.

(4) That the amount, if any, actually paid in on subscriptions for memberships, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto.

(5) That all liabilities of the corporation have been discharged or that adequate provision has been made therefor.

(6) That a majority of the members or incorporators elect that the corporation be dissolved.

(b) Filing.--The articles of dissolution shall be filed in the Department of State. See section 134 (relating to docketing statement).

(c) Effect.--Upon the filing of the articles of dissolution, the existence of the corporation shall cease.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5972 - Proposal of voluntary dissolution

(a) General rule.--Any nonprofit corporation that has commenced business may dissolve voluntarily in the manner provided in this subchapter and wind up its affairs in the manner provided in section 5975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities). Voluntary dissolution shall be proposed by:

(1) the adoption by the board of directors or other body of a resolution recommending that the corporation be dissolved voluntarily;

(2) petition of members entitled to cast at least 10% of the votes that all members are entitled to cast thereon, setting forth a resolution recommending that the corporation be dissolved voluntarily, which petition shall be directed to the board of directors and filed with the secretary of the corporation; or

(3) such other method for proposing or adopting a resolution recommending that the corporation be dissolved voluntarily as may be provided in the bylaws.

The resolution shall contain a statement either that the dissolution shall proceed under section 5975 or that the dissolution shall proceed under Subchapter H.

(b) Submission to members.--The board of directors or other body or the petitioning members shall direct that the resolution recommending dissolution be submitted to a vote of the members of the corporation entitled to vote thereon at a regular or special meeting of the members.

(c) Cross reference.--See section 5974(e) (relating to amendment of winding-up election).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).

1992 Amendment. Act 169 amended subsec. (a) and added subsec. (c).

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5972 is referred to in sections 5974, 5975 of this title.



Section 5973 - Notice of meeting of members

(a) General rule.--Notice in record form of the meeting of members that will consider the resolution recommending dissolution of the nonprofit corporation shall be given to each member of record entitled to vote thereon. The purpose of the meeting shall be stated in the notice.

(b) Cross reference.--See Subchapter A of Chapter 57 (relating to notice and meetings generally).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5974 - Adoption of proposal

(a) General rule.--The resolution shall be adopted upon receiving the affirmative vote of a majority of the votes cast by all members of the nonprofit corporation entitled to vote thereon and, if any class of members is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote.

(b) Adoption in absence of voting members.--If the corporation has no members entitled to vote on the question of the advisability of voluntarily dissolving the corporation, the resolution shall be deemed adopted by the corporation when it has been adopted by the board of directors or other body pursuant to section 5972 (relating to proposal of voluntary dissolution).

(c) Termination of proposal.--Prior to the time when articles of dissolution are filed in the Department of State, the proposal may be terminated pursuant to provisions therefor, if any, set forth in the resolution.

(d) Action rescinding election to dissolve.--Prior to the time when articles of dissolution are filed in the department, any nonprofit corporation may rescind its election to dissolve in the same manner and by the same procedure as that provided in this subchapter for the election of a corporation to dissolve voluntarily.

(e) Amendment of winding-up election.--If the resolution with respect to voluntary dissolution so provides, an election to proceed under section 5975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities) may be reversed by the board of directors prior to the time when articles of dissolution are filed in the department, notwithstanding the adoption by the members of the proposal for voluntary dissolution.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 added subsec. (e).

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5974 is referred to in sections 5972, 5975 of this title.



Section 5974.1 - Articles of election to dissolve (Repealed)

1990 Repeal. Section 5974.1 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 5974.2 - Articles rescinding election to dissolve (Repealed)

1990 Repeal. Section 5974.2 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 5975 - Predissolution provision for liabilities

(a) Powers of board.--The board of directors or other body of a nonprofit corporation that has elected to proceed under this section shall have full power to wind up and settle the affairs of the corporation in accordance with this section prior to filing articles of dissolution in accordance with section 5977 (relating to articles of dissolution).

(b) Notice to creditors and taxing authorities.--After the approval by the members or the board of directors or other body pursuant to section 5974(b) (relating to adoption in absence of voting members) that the corporation dissolve voluntarily, the corporation shall immediately cause notice of the winding up proceedings to be officially published and to be mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which it has a place of business in this Commonwealth.

(c) Winding up and distribution.--The corporation shall, as speedily as possible, proceed to collect all sums due it, convert into cash all corporate assets the conversion of which into cash is required to discharge its liabilities and, out of the assets of the corporation, discharge or make adequate provision for the discharge of all liabilities of the corporation, according to their respective priorities. Except as otherwise provided in a bylaw adopted by the members or in this subpart or by any other provision of law, any surplus remaining after paying or providing for all liabilities of the corporation shall be distributed to the shareholders, if any, pro rata, or if there be no shareholders, among the members per capita. See section 5972(a) (relating to proposal of voluntary dissolution).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (c).

Cross References. Section 5975 is referred to in sections 5504, 5972, 5974, 5976, 5977, 5978, 5979, 5985, 5997, 6129 of this title.



Section 5976 - Judicial supervision of proceedings

(a) General rule.--A nonprofit corporation that has elected to proceed under section 5975 (relating to predissolution provision for liabilities), at any time during the winding up proceedings, may apply to the court to have the proceedings continued under the supervision of the court and thereafter the proceedings shall continue under the supervision of the court as provided in Subchapter G (relating to involuntary liquidation and dissolution).

(b) Distribution of property committed to charitable purposes.--If the assets of the corporation include any property committed to charitable purposes, the board of directors or other body shall apply to the court for an order pursuant to section 5547(b) (relating to nondiversion of certain property) specifying the disposition of the property.

(c) Religious assets.--In entering a decree providing for the distribution of the assets of a corporation organized for the support of public worship, the court shall, by its decree, provide for the disposition of the assets of the corporation, either by:

(1) vesting title thereto in such other corporation as may, by its articles, be organized for the purpose of holding title to the real estate held for public worship, according to the formularies of the church or religious organization to which the dissolved corporation was in allegiance;

(2) authorizing the sale of such assets by a master or trustee appointed for that purpose and the vesting of the proceeds, upon the confirmation of such sale, in such body as may be directed by the court, to be held in trust for carrying out the intent and purpose of public worship; or

(3) vesting the title to such assets in any incorporated or unincorporated body designated by the petitioners for the same uses and trusts as the assets were theretofore held by the dissolved corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5977 - Articles of dissolution

(a) General rule.--Articles of dissolution and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the department when:

(1) all liabilities of the nonprofit corporation have been discharged, or adequate provision has been made therefor, in accordance with section 5975 (relating to predissolution provision for liabilities), and all of the remaining assets of the corporation have been distributed as provided in section 5975 or in case its assets are not sufficient to discharge its liabilities, when all the assets have been fairly and equitably applied, as far as they will go, to the payment of such liabilities; or

(2) an election to proceed under Subchapter H (relating to postdissolution provision for liabilities) has been made.

(b) Contents of articles.--The articles of dissolution shall be executed by the corporation and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) The statute under which the corporation was incorporated and the date of incorporation.

(3) The names and respective addresses, including street and number, if any, of its directors and officers.

(4) The manner in which the proposal to dissolve voluntarily was adopted by the corporation.

(5) A statement that:

(i) all liabilities of the corporation have been discharged or that adequate provision has been made therefor;

(ii) the assets of the corporation are not sufficient to discharge its liabilities, and that all the assets of the corporation have been fairly and equitably applied, as far as they will go, to the payment of such liabilities; or

(iii) the corporation has elected to proceed under Subchapter H.

(6) A statement:

(i) that all the remaining assets of the corporation, if any, have been distributed as provided in the Nonprofit Corporation Law of 1988; or

(ii) that the corporation has elected to proceed under Subchapter H and that any remaining assets of the corporation will be distributed as provided in that subchapter.

(7) In the case of a corporation that has not elected to proceed under Subchapter H, a statement that no actions or proceedings are pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment or decree that may be obtained against the corporation in each pending action or proceeding.

(8) In the case of a corporation that has not elected to proceed under Subchapter H, a statement that notice of the winding-up proceedings of the corporation was mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which the corporation has a place of business in this Commonwealth.

(c) Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(d) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a).

2001 Amendment. Act 34 amended subsec. (b)(5), (7) and (8) and added subsec. (d).

1992 Amendment. Act 169 amended subsecs. (a) and (b).

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5977 is referred to in sections 5975, 5989, 5991.1, 5992 of this title.



Section 5978 - Winding up of corporation after dissolution

(a) Winding up and distribution.--Every nonprofit corporation that is dissolved by expiration of its period of duration or otherwise shall, nevertheless, continue to exist for the purpose of winding up its affairs, prosecuting and defending actions or proceedings by or against it, collecting and discharging obligations, disposing of and conveying its property and collecting and dividing its assets, but not for the purpose of continuing business except insofar as necessary for the winding up of the corporation. The board of directors or other body of the corporation may continue as such and shall have full power to wind up the affairs of the corporation.

(b) Standard of care of directors, members of an other body and officers.--The dissolution of the corporation shall not subject its directors, members of an other body or officers to standards of conduct different from those prescribed by or pursuant to Chapter 57 (relating to officers, directors and members). Directors and members of an other body of a dissolved corporation who have complied with section 5975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities) and governing persons of a successor entity who have complied with Subchapter H shall not be personally liable to the creditors or claimants of the dissolved corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (b).



Section 5979 - Survival of remedies and rights after dissolution

(a) General rule.--The dissolution of a nonprofit corporation, either under this subchapter or under Subchapter G (relating to involuntary liquidation and dissolution) or by expiration of its period of duration or otherwise, shall not eliminate nor impair any remedy available to or against the corporation or its directors, members of an other body, officers or members for any right or claim existing, or liability incurred, prior to the dissolution, if an action thereon is brought on behalf of:

(1) the corporation within the time otherwise limited by law; or

(2) any other person before or within two years after the date of the dissolution or within the time otherwise limited by this subpart or other provision of law, whichever is less. See sections 5987 (relating to proofs of claims), 5993 (relating to acceptance or rejection of matured claims) and 5994 (relating to disposition of unmatured claims).

(b) Rights and assets.--The dissolution of a nonprofit corporation shall not affect the limited liability of a member of the corporation theretofore existing with respect to transactions occurring or acts or omissions done or omitted in the name of or by the corporation except that, subject to subsection (d) and sections 5992(d) (relating to claims barred) and 5993(b) (relating to claims barred), if applicable, each member shall be liable for his pro rata portion of the unpaid liabilities of the corporation up to the amount of the net assets of the corporation distributed to the member in connection with the dissolution. Should any property right of a corporation be discovered after the dissolution of the corporation, the surviving member or members of the board of directors or other body that wound up the affairs of the corporation, or a receiver appointed by the court, shall have authority to enforce the property right and to collect and divide the assets so discovered among the persons entitled thereto and to prosecute actions or proceedings in the corporate name of the corporation. Any assets so collected shall be distributed and disposed of in accordance with the applicable order of court, if any, and otherwise in accordance with this subchapter.

(c) Liability of members.--A member of a dissolved nonprofit corporation, the assets of which were distributed under section 5975(c) (relating to winding up and distribution) or 5997 (relating to payments and distributions), shall not be liable for any claim against the corporation in an amount in excess of the member's pro rata share of the claim or the amount so distributed to the member, whichever is less. The aggregate liability of any member of a dissolved corporation for claims against the dissolved corporation shall not exceed the amount distributed to the member in dissolution.

(d) Limitation of actions.--A member of a dissolved corporation, the assets of which were distributed under section 5975(c) or 5997(a) through (c), shall not be liable for any claim against the corporation on which an action is not commenced prior to the expiration of the period specified in subsection (a)(2).

(e) Conduct of actions.--An action or proceeding may be prosecuted against and defended by a dissolved corporation in its corporate name.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (a) and added subsec. (e).

1992 Amendment. Act 169 amended subsec. (b) and added subsecs. (c) and (d).

1990 Amendment. Act 198 reenacted and amended the entire section.

Cross References. Section 5979 is referred to in sections 5987, 5993, 5994, 5995 of this title.



Section 5980 - Dissolution by domestication (Repealed)

2014 Repeal. Section 5980 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 5981 - Proceedings upon application of member or director

Upon application filed by a member or director of a nonprofit corporation, the court may entertain proceedings for the involuntary winding up and dissolution of the corporation when any of the following occur:

(1) The objects of the corporation have wholly failed, or are entirely abandoned, or their accomplishment is impracticable.

(2) The acts of the directors, or those in control of the corporation, are illegal, oppressive or fraudulent and it is beneficial to the interests of the members that the corporation be wound up and dissolved.

(3) The corporate assets are being misapplied or wasted and it is beneficial to the interests of the members that the corporation be wound up and dissolved.

(4) The directors or other body are deadlocked in the direction of the management of the business and affairs of the corporation and the members are unable to break the deadlock and irreparable injury to the corporation is being suffered or is threatened by reason thereof. The court shall not appoint a receiver or grant other similar relief under this paragraph if the members by agreement or otherwise have provided for appointment of a provisional director or member of an other body or other means for the resolution of a deadlock, but the court shall enforce the remedy provided by the members, if appropriate.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5981 is referred to in section 5767 of this title.



Section 5982 - Proceedings upon application of creditor

Upon application filed by a creditor of a nonprofit corporation whose claim has either been reduced to judgment and an execution thereon returned unsatisfied or whose claim is admitted by the corporation, the court may entertain proceedings for the involuntary winding up and dissolution of the corporation when, in either case, it is made to appear that the corporation is unable to discharge its liabilities in the regular course of business, as they mature, or is unable to afford reasonable security to those who may deal with it.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5983 - Proceedings upon petition of superior religious organization

The court may, in the case of any nonprofit corporation organized for the support of public worship, upon application of the diocesan convention, presbytery, synod, conference, council, or other supervising or controlling organization of which the corporation is a member or with which it is in allegiance and to which it is subordinate, entertain proceedings for the involuntary winding up and dissolution of the corporation when it is made to appear that by reason of shifting population, withdrawal of membership or any other cause whatsoever, the corporation has ceased to support public worship within the intent and meaning of its articles and the dissolution of the corporation may be effected without prejudice to the public welfare and the interests of the members of the corporation.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5984 - Appointment of receiver pendente lite and other interim powers

Upon the filing of an application under this subchapter, the court may issue injunctions, appoint a receiver pendente lite with such powers and duties as the court from time to time may direct and proceed as may be requisite to preserve the corporate assets wherever situated and carry on the business of the corporation until a full hearing can be had.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5985 - Liquidating receiver

Upon a hearing, after such notice as the court may direct to be given to all parties to the proceeding, and to any other parties in interest designated by the court, the court may appoint a liquidating receiver with authority to collect the assets of the corporation. The liquidating receiver shall have authority, subject to the order of the court, to dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The assets of the corporation, or the proceeds resulting from a disposition thereof, shall be applied to the expenses of the liquidation and to the payment of the liabilities of the corporation, and any remaining assets or proceeds shall be distributed by the court in the manner provided by section 5975(c) (relating to winding up and distribution). The court may direct that any or all of the provisions of Subchapter H (relating to postdissolution provision for liabilities) shall apply. The order appointing the liquidating receiver shall state his powers and duties. The powers and duties may be increased or diminished at any time during the proceedings. A receiver of a corporation appointed under this section shall have authority to sue and defend in all courts in his own name as receiver of the corporation. The court appointing the receiver shall have exclusive jurisdiction of the corporation and its property wherever situated.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 5986 - Qualifications of receivers

A receiver shall in all cases be a natural person of full age or a corporation authorized to act as receiver, which corporation, if so authorized, may be a domestic corporation for profit or not-for-profit or a foreign corporation for profit or not-for-profit authorized to do business in this Commonwealth, and shall give such bond, if any, as the court may direct, with such sureties, if any, as the court may require.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5987 - Proofs of claims

(a) General rule.--In a proceeding under this subchapter, the court may require all creditors of the nonprofit corporation to file with the office of the clerk of the court of common pleas, or with the receiver, in such form as the court may prescribe, verified proofs of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall not be less than 120 days from the date of the order, as the last day for filing of claims and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to or after the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants who do not file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

(b) Cross reference.--See section 5979 (relating to survival of remedies and rights after dissolution).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 5987 is referred to in section 5979 of this title.



Section 5988 - Discontinuance of proceedings; reorganization

The proceedings under this subchapter may be discontinued at any time if it is established that cause for liquidation no longer exists, in which event the court shall dismiss the proceedings and direct the receiver to redeliver to the nonprofit corporation all its remaining property and assets.

(July 9, 2013, P.L.476, No.67, eff. 60 days)



Section 5989 - Articles of involuntary dissolution

(a) General rule.--In a proceeding under this subchapter, the court shall enter an order dissolving the nonprofit corporation when the order, if any, obtained pursuant to section 5547(b) (relating to nondiversion of certain property) has been entered and when the costs and expenses of the proceeding, and all liabilities of the corporation have been discharged, and all of its remaining assets have been distributed to the persons entitled thereto, or, in case its assets are not sufficient to discharge such costs, expenses and liabilities, when all the assets have been applied, as far as they will go, to the payment of such costs, expenses and liabilities. See section 139(b) (relating to tax clearance in judicial proceedings).

(b) Filing.--After entry of an order of dissolution, the office of the clerk of the court of common pleas shall prepare and execute articles of dissolution substantially in the form provided by section 5977 (relating to articles of dissolution), attach thereto a certified copy of the order and transmit the articles and attached order to the Department of State. The department shall not charge a fee in connection with the filing of articles of dissolution under this section. See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(c) Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsecs. (a) and (b).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 5991 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Contractual claims." Excludes contingent contractual claims based on any implied warranty as to any product manufactured, sold, distributed or handled by the dissolved corporation.

"Priority." Does not refer either to the order of payments set forth in section 5997(a)(1) through (4) (relating to payments and distributions) or to the relative times at which any claims mature or are reduced to judgment.

"Successor entity." Includes any trust, receivership or other legal entity governed by the laws of this Commonwealth or any other jurisdiction to which the remaining assets of a dissolved nonprofit corporation are transferred subject to its liabilities and which exists solely for the purposes of prosecuting and defending actions, by or against the corporation, enabling the corporation to settle and close its business, to dispose of and convey the property of the corporation, to discharge the liabilities of the corporation, and to distribute to the members of the corporation any remaining assets, but not for the purpose of continuing the business for which the corporation was incorporated.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 5991.1 - Authority of board of directors

(a) General rule.--The board of directors or other body of a nonprofit corporation that has elected to proceed under this subchapter shall have full power to wind up and settle the affairs of the corporation in accordance with this subchapter both prior to and after the filing of articles of dissolution in accordance with section 5977 (relating to articles of dissolution).

(b) Winding up.--The corporation shall, as speedily as possible, proceed to comply with the requirements of this subchapter while simultaneously collecting all sums due it and converting into cash all corporate assets, the conversion of which into cash is required to make adequate provision for its liabilities.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 added section 5991.1.



Section 5992 - Notice to claimants

(a) General rule.--After a nonprofit corporation that has elected to proceed under this subchapter has been dissolved in accordance with section 5977 (relating to articles of dissolution), the corporation or any successor entity shall give notice of the dissolution requesting all persons having a claim against the corporation to present their claims against the corporation in accordance with the notice. The notice shall state:

(1) That all claims must be presented in writing and must contain sufficient information reasonably to inform the corporation or successor entity of the identity of the claimant and the substance of the claim.

(2) The mailing address to which a claim must be sent.

(3) The deadline, which shall be not less than 60 days after the date the notice is given, by which the corporation or successor entity must receive the claim.

(4) That the claim will be barred if not received by the deadline.

(5) That the corporation or a successor entity may make distribution to other claimants and the members of the corporation or persons interested as having been such without further notice to the claimant.

(b) Unmatured contractual claims.--The corporation or successor entity electing to follow the procedures specified in this subchapter shall also give notice of the dissolution of the corporation to persons with contractual claims contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured and shall request that such persons present their claims in accordance with the terms of the notice. The notice shall be in substantially the form specified in subsection (a).

(c) Publication and service of notices.--

(1) The notices required by this section shall be officially published at least once a week for two consecutive weeks.

(2) Concurrently with or preceding the publication, the corporation or successor entity shall send a copy of the notice by certified or registered mail, return receipt requested, to each:

(i) known creditor or claimant;

(ii) holder of a claim described in subsection (b); and

(iii) municipal corporation in which a place of business of the corporation in this Commonwealth was located at the time of filing the articles of dissolution in the department.

(d) Claims barred.--A claim against a dissolved corporation is barred if a claimant who was given written notice under subsection (c)(2) does not deliver the claim to the dissolved corporation or successor entity by the deadline.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (c)(2).

Cross References. Section 5992 is referred to in sections 5979, 5993, 5994, 5995 of this title.



Section 5993 - Acceptance or rejection of matured claims

(a) Notice.--A dissolved nonprofit corporation or successor entity may reject, in whole or in part, any matured claim made by a claimant pursuant to section 5992 (relating to notice to claimants) by sending notice of the rejection by certified or registered mail, return receipt requested, to the claimant within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 5979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 5979.

(b) Claims barred.--A claim against a dissolved corporation is barred if a claimant whose claim is rejected by the dissolved corporation or successor entity does not commence an action in the court to enforce the claim within 90 days after mailing of the rejection notice.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 5993 is referred to in sections 5979, 5997 of this title.



Section 5994 - Disposition of unmatured claims

(a) Contractual claims.--The dissolved nonprofit corporation or successor entity shall offer any claimant whose contractual claim made pursuant to section 5992 (relating to notice to claimants) is contingent, conditional or unmatured, such security as the corporation or successor entity determines is sufficient to provide compensation to the claimant if the claim matures. The corporation or successor entity shall send the offer to the claimant by certified or registered mail, return receipt requested, within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 5979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 5979. If the claimant offered the security does not deliver to the corporation or successor entity a written notice rejecting the offer within 60 days after mailing of the offer for security, the claimant shall be deemed to have accepted the security as the sole source from which to satisfy his claim against the corporation.

(b) Other claims.--Except as provided in section 5997(d) (relating to liability of directors), the holder of any other claim may bring an action against the dissolved corporation or its directors, members of an other body, officers or members within the time limited by section 5979(a).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 5994 is referred to in sections 5979, 5995, 5997 of this title.



Section 5995 - Court proceedings

(a) General rule.--A dissolved nonprofit corporation or successor entity that has given notice in accordance with section 5992 (relating to notice to claimants) shall file an application with the court for a determination of the amount and form of security:

(1) that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to section 5994 (relating to disposition of unmatured claims); and

(2) that will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on the facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity prior to the expiration of the two-year period specified in section 5979(a)(2) (relating to survival of remedies and rights after dissolution).

(b) Guardian ad litem.--The court may appoint a guardian ad litem in respect of any proceeding brought under this subchapter. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the applicant in the proceeding unless otherwise ordered by the court.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References. Section 5995 is referred to in section 5997 of this title.



Section 5996 - No revival or waiver

The giving of any notice or making of any offer under this subchapter shall not revive any claim then barred or constitute acknowledgment by the dissolved nonprofit corporation or successor entity that any person to whom the notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom the notice is sent.



Section 5997 - Payments and distributions

(a) General rule.--A dissolved nonprofit corporation or successor entity that has elected to proceed under this subchapter shall:

(1) Pay the claims made and not rejected under section 5993 (relating to acceptance or rejection of matured claims).

(2) Post the security offered and not rejected under section 5994 (relating to disposition of unmatured claims).

(3) Post security ordered by the court in any proceeding under section 5995 (relating to court proceedings).

(4) Pay or make provision for all other claims that are mature, known and uncontested or that have been finally determined to be owing by the corporation or the successor entity.

(b) Disposition.--The claims and liabilities shall be paid in full and any provision for payment shall be made in full if there are sufficient assets. If there are insufficient assets, the claims and liabilities shall be paid or provided for in order of their priority and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining assets shall be distributed as provided in the last sentence of section 5975(c) (relating to winding up and distribution), except that the distribution shall not be made less than 60 days after the last notice of rejection, if any, was given under section 5993.

(c) Evaluation of other liabilities.--In the absence of actual fraud, the judgment of the board of directors or other body of the dissolved corporation or the governing persons of the successor entity as to the provision made for the payment of all claims under subsection (a)(4) shall be conclusive.

(d) Liability of directors.--(Deleted by amendment).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 deleted subsec. (d).

1992 Amendment. Act 169 amended subsecs. (a) and (c), deleted former subsec. (d) and relettered subsec. (e) to subsec. (d).

Cross References. Section 5997 is referred to in sections 5979, 5991, 5994 of this title.



Section 5998 - Liability of members (Repealed)

1992 Repeal. Section 5998 was repealed December 18, 1992, P.L.1333, No.169, effective in 60 days.






Chapter 61 - Foreign Nonprofit Corporations

Chapter Notes

Enactment. Chapter 61 was added as Chapter 81 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 81 was renumbered to Chapter 61 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 61 is referred to in section 5103 of this title; section 101 of Title 54 (Names).

Cross References. Subchapter B is referred to in sections 412, 6141, 6143 of this title.



Section 6101 - Application of article

(a) General rule.--Except as otherwise provided in this section or in subsequent provisions of this article, this article shall apply to and the words "corporation" or "foreign nonprofit corporation" in this article shall include every foreign corporation not-for-profit.

(b) Government entities.--This article shall also apply to and the words "corporation," "foreign corporation" and "foreign nonprofit corporation" shall include a government or other sovereign (other than the Commonwealth) and any governmental corporation, agency or other entity thereof.

(c) Admitted foreign fraternal benefit society exclusion.--This article shall not apply to any foreign corporation not-for-profit qualified to do business in this Commonwealth under section 2455 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 amended subsec. (c).

1990 Amendment. Act 198 reenacted and amended the entire section.



Section 6102 - Foreign domiciliary corporations

A foreign nonprofit corporation is a foreign domiciliary corporation if it is a corporation:

(1) which derived more than one-half of its revenues for the preceding three fiscal years, or such portion thereof as the corporation was in existence, from sources in this Commonwealth and was at any time during that period doing business in this Commonwealth on the basis of the most minimal contacts with this Commonwealth permitted under the Constitution of the United States; or

(2) at least a majority of the bona fide members of which are residents of this Commonwealth.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 6102.

Cross References. Section 6102 is referred to in sections 5103, 6103, 6104 of this title.



Section 6103 - Acquisition of foreign domiciliary corporation status

(a) General rule.--A foreign nonprofit corporation shall become a foreign domiciliary corporation under section 6102 (relating to foreign domiciliary corporations) on the first day of the month following the month in which the corporation first has knowledge that either test has been met or upon entry of an order by any court of competent jurisdiction declaring that either test has been met.

(b) Newly incorporated corporations.--Where the test or tests under section 6102 are met at the time of the admission of the first members of the corporation and continuously thereafter, foreign domiciliary corporation status when established shall be retroactive to the incorporation of the corporation.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 6103.



Section 6104 - Termination of foreign domiciliary corporation status

A foreign domiciliary corporation shall cease to have that status on the first day of the month following the month in which the corporation first has knowledge that it no longer meets either test under section 6102 (relating to foreign domiciliary corporations) or upon entry of an order of any court of competent jurisdiction declaring that the corporation no longer meets either test.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 6104.



Section 6121 - Admission of foreign corporations (Repealed)

2014 Repeal. Section 6121 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6122 - Excluded activities (Repealed)

2014 Repeal. Section 6122 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6123 - Requirements for foreign corporation names (Repealed)

2014 Repeal. Section 6123 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6124 - Advertisement of registration to do business

(a) General rule.--(Deleted by amendment).

(b) Advertisement.--A foreign nonprofit corporation shall officially publish notice of its intention to register to do business or its registration to do business in this Commonwealth under Chapter 4 (relating to foreign associations). The notice may appear prior to or after the day on which a registration statement is delivered to the department for filing and shall set forth:

(1) A statement that the corporation will register or has registered to do business in this Commonwealth under Chapter 4.

(2) The name of the corporation and its jurisdiction of formation.

(3) The address, including street and number, if any, of its principal office under the laws of its jurisdiction of formation.

(4) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its proposed registered office in this Commonwealth.

(c) (Reserved).

(d) (Reserved).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

Cross References. Section 6124 is referred to in section 412 of this title.



Section 6125 - Issuance of certificate of authority (Repealed)

2014 Repeal. Section 6125 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6126 - Amended certificate of authority (Repealed)

2014 Repeal. Section 6126 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6127 - Merger, consolidation or division of qualified foreign corporations (Repealed)

2014 Repeal. Section 6127 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6128 - Revocation of certificate of authority (Repealed)

2014 Repeal. Section 6128 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6129 - Advertisement of termination of registration to do business

(a) General rule.--(Deleted by amendment).

(b) Advertisement.--A registered foreign nonprofit corporation shall, before filing a statement of withdrawal under section 415 (relating to voluntary withdrawal of registration), officially publish and mail a notice of its intention to withdraw from doing business in this Commonwealth in a manner similar to that required by section 5975(b) (relating to notice to creditors and taxing authorities). The notice shall set forth:

(1) The name of the corporation and its jurisdiction of formation.

(2) The address, including street and number, if any, of its principal office under the laws of its jurisdiction of formation.

(3) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its last registered office in this Commonwealth.

(c) (Reserved).

(d) (Reserved).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)



Section 6130 - Change of address after withdrawal (Repealed)

2014 Repeal. Section 6130 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6131 - Registration of name (Repealed)

2014 Repeal. Section 6131 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6141 - Penalty for doing business without certificate of authority (Repealed)

2014 Repeal. Section 6141 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6142 - General powers and duties of qualified foreign corporations (Repealed)

2014 Repeal. Section 6142 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6143 - General powers and duties of nonqualified foreign corporations (Repealed)

2014 Repeal. Section 6143 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6144 - Registered office of qualified foreign corporations (Repealed)

2014 Repeal. Section 6144 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 6145 - Applicability of certain safeguards to foreign domiciliary corporations

(a) Application.--(Deleted by amendment).

(b) Internal affairs doctrine not applicable.--The General Assembly hereby finds and determines that foreign domiciliary corporations substantially affect this Commonwealth. The courts of this Commonwealth shall not dismiss or stay any action or proceeding brought by a member or representative of a foreign domiciliary corporation, as such, against the corporation or any one or more of the members or representatives thereof, as such, on the ground that the corporation is a foreign corporation not-for-profit or that the cause of action relates to the internal affairs thereof, but every such action shall proceed with like effect as if the corporation were a domestic corporation. Except as provided in subsection (c), the court having jurisdiction of the action or proceeding shall apply the law of the jurisdiction under which the foreign domiciliary corporation was incorporated.

(c) Minimum safeguards.--The following provisions of this subpart shall be applicable to foreign domiciliary corporations, except that nothing in this subsection shall require the filing of any document in the department as a prerequisite to the validity of any corporate action or the doing of any corporate action by the foreign domiciliary corporation which is impossible under the laws of its domiciliary jurisdiction:

Section 5504(b) (relating to adoption and contents of bylaws).

Section 5508 (relating to corporate records; inspection by members).

Section 5554 (relating to annual report of directors or other body).

Section 5743 (relating to mandatory indemnification).

Section 5755 (relating to time of holding meetings of members).

Section 5758(e) (relating to voting rights of members).

Section 5759(c) (relating to voting and other action by proxy).

Section 5765 (relating to judges of election).

Section 5767 (relating to appointment of custodian of corporation on deadlock or other cause).

Section 5769(b) (relating to termination and transfer of membership).

Chapter 59 (relating to fundamental changes).

For the purposes of this subsection, corporate action shall not be deemed to be impossible under the laws of the domiciliary jurisdiction of a foreign corporation merely because prohibited or restricted by the terms of the articles, certificate of incorporation, bylaws or other organic law of the corporation, but the court may require the corporation to amend such organic law so as to be consistent with the minimum safeguards prescribed by this subsection.

(d) Section exclusive.--The provisions of this subpart, other than the provisions of this section, shall not be construed to regulate the incorporation or internal affairs of a foreign corporation not-for-profit.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 2013, P.L.476, No.67, eff. 60 days)

Cross References. Section 6145 is referred to in sections 5504, 5554, 5743, 5755, 5758, 5759, 5765, 5767, 5769, 5791, 5792, 5793 of this title.



Section 6146 - Provisions applicable to all foreign corporations

The following provisions of this subpart shall, except as otherwise provided in this section, be applicable to every foreign corporation not-for-profit, whether or not required to register under Chapter 4 (relating to foreign associations):

Section 5503 (relating to defense of ultra vires) as to contracts and conveyances governed by the laws of this Commonwealth and conveyances affecting real property situated in this Commonwealth.

Section 5506 (relating to form of execution of instruments) as to instruments or other documents governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 5510 (relating to certain specifically authorized debt terms) as to obligations (as defined in the section) governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 5782 (relating to eligible member plaintiffs and security for costs) as to any derivative action brought in a court of this Commonwealth.

(June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 6146 is referred to in sections 5503, 5506, 5510, 5782 of this title.



Section 6161 - § 6162 - (Repealed)






Chapter 71 - Cooperative Corporations Generally

Chapter Notes

Enactment. Chapter 51 was added as Chapter 71 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 71 was renumbered to Chapter 51 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7101 - Short title of subpart

This subpart shall be known and may be cited as the Cooperative Corporation Law of 1988.



Section 7102 - Cooperative corporations generally

(a) General rule.--Any corporation incorporated under this part may be organized on the cooperative principle by setting forth in its articles a common bond of membership among its shareholders or members by reason of occupation, residence or otherwise and that it is a cooperative corporation.

(b) Applicable law.--A corporation incorporated under this subpart shall be governed by the applicable provisions of this subpart and, to the extent not inconsistent with this subpart:

(1) Subpart B (relating to business corporations) if its articles state that it is incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise, to its shareholders or members or if its articles are silent on the subject.

(2) Subpart C (relating to nonprofit corporations) if:

(i) its articles state that it is incorporated for a purpose or purposes not involving pecuniary profit; or

(ii) it is subject to Chapter 73 (relating to electric cooperative corporations).

(c) Credit unions.--This subpart shall not apply to a credit union, whether proposed or existing, except as otherwise provided by Title 17 (relating to credit unions).

(d) Workers' cooperative corporations.--Except as otherwise expressly provided in Chapter 77 (relating to workers' cooperative corporations), only Chapters 1 (relating to general provisions), 5 (relating to corporations) and 77 shall apply to a corporation subject to Chapter 77. A cooperative corporation may be incorporated under this chapter notwithstanding the fact that its corporate purposes consist of or include a purpose or purposes within the scope of Chapter 77.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References. Section 7102 is referred to in sections 7104, 7105, 7106, 7107 of this title.



Section 7103 - Use of term "cooperative" in corporate name

(a) General rule.--Except as otherwise provided by statute:

(1) The corporate name of a cooperative corporation shall contain the term "cooperative" or an abbreviation thereof.

(2) The name of an association shall not contain the term "cooperative" or an abbreviation thereof unless the association is a cooperative corporation.

(b) Cross reference.--See section 7307 (relating to prohibition on use of words "electric cooperative").

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b).

Cross References. Section 7103 is referred to in sections 7105, 7107 of this title.



Section 7104 - Election of an existing business corporation to become a cooperative corporation

(a) General rule.--Any business corporation not organized on the cooperative principle may become a cooperative corporation for profit under this chapter by:

(1) Adopting a plan of conversion:

(i) providing for the redemption by the corporation of all of its shares, whether or not redeemable by the terms of its articles, if the corporation is to be organized as a nonstock corporation; and

(ii) adjusting its affairs so as to comply with the requirements of this chapter applicable to cooperative corporations.

(2) Filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(i) A statement that the corporation elects to become a cooperative corporation.

(ii) The provisions required by section 7102(a) (relating to cooperative corporations generally) to be set forth in the articles of a cooperative corporation.

(iii) If the corporation is to be a nonstock corporation, a statement that the corporation is organized on a nonstock basis.

(iv) Such other changes, if any, that may be desired in the articles.

(b) Procedure.--The plan of conversion of the corporation into a cooperative corporation (which plan shall include the amendment of the articles required by subsection (a)) shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(1) The holders of shares of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(2) The plan must be approved by two-thirds of the votes cast by all shares of each class.

(3) If any shareholder of a business corporation that adopts a plan of conversion into a cooperative corporation objects to the plan of conversion and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided. There shall be included in or enclosed with the notice of the meeting of shareholders called to act upon the plan of conversion a copy or a summary of the plan and a copy of Subchapter D of Chapter 15 and of this subsection.

(4) The plan shall not impose any additional liability upon any existing patron of the business of the corporation, whether or not that person becomes a member of the corporation pursuant to the plan, unless the patron expressly assumes such liability.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 7104.

Cross References. Section 7104 is referred to in sections 351, 1571 of this title.



Section 7105 - Termination of status as a cooperative corporation for profit

(a) General rule.--A cooperative corporation for profit may terminate its status as such and cease to be subject to this chapter by:

(1) Adopting a plan of conversion:

(i) providing for the issue of appropriate shares to its members if it is organized as a nonstock corporation and is not to continue as such; and

(ii) adjusting its affairs so as to comply with the requirements of this subpart applicable to business corporations that are not cooperative corporations.

(2) Amending its articles to delete therefrom the additional provisions required or permitted by:

(i) sections 2102(a)(1) (relating to formation of nonstock corporations) and 2103 (relating to contents of articles and other documents of nonstock corporations) to be stated in the articles of a nonstock corporation if it is organized as a nonstock corporation and is not to continue as such;

(ii) section 7102(a) (relating to cooperative corporations generally) to be stated in the articles of a cooperative corporation; and

(iii) section 7103 (relating to use of term "cooperative" in corporate name).

(b) Procedure.--The plan of conversion (which plan shall include the amendment of the articles required by this section) shall be adopted in accordance with Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(1) The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2) The plan must be approved by a majority of the votes cast by the members of each class.

(c) Increased vote requirements.--The bylaws of a cooperative corporation for profit adopted by the shareholders or members may provide that, on any amendment to terminate its status as a cooperative corporation, a vote greater than that specified in subsection (b) shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the status of the corporation as a cooperative corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 7105.

Cross References. Section 7105 is referred to in section 351 of this title.



Section 7106 - Election of an existing nonprofit corporation to become a cooperative corporation

(a) General rule.--Any nonprofit corporation not organized on the cooperative principle may become a nonprofit cooperative corporation under this chapter by:

(1) Adopting a plan of conversion adjusting its affairs so as to comply with the requirements of this chapter applicable to cooperative corporations.

(2) Filing articles of amendment which shall contain, in addition to the requirements of section 5915 (relating to articles of amendment):

(i) A statement that the corporation elects to become a cooperative corporation.

(ii) The provisions required by section 7102(a) (relating to cooperative corporations generally) to be set forth in the articles of a cooperative corporation.

(iii) Such other changes, if any, that may be desired in the articles.

(b) Procedure.--The plan of conversion of the corporation into a cooperative corporation (which plan shall include the amendment of the articles required by subsection (a)) shall be adopted in accordance with the requirements of Subchapter B of Chapter 59 (relating to amendment of articles) except that:

(1) The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2) The plan must be approved by two-thirds of the votes cast by the members of each class.

(3) The plan shall not impose any additional liability upon any existing patron of the business of the corporation, whether or not that person becomes a member of the corporation pursuant to the plan, unless the patron expressly assumes such liability.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 7106.

Cross References. Section 7106 is referred to in section 351 of this title.



Section 7107 - Termination of nonprofit cooperative corporation status

(a) General rule.--A nonprofit cooperative corporation may terminate its status as such and cease to be subject to this chapter by:

(1) Adopting a plan of conversion adjusting its affairs so as to comply with the requirements of this subpart applicable to nonprofit corporations that are not cooperative corporations.

(2) Amending its articles to delete therefrom the additional provisions required or permitted by:

(i) section 7102(a) (relating to cooperative corporations generally) to be stated in the articles of a cooperative corporation; and

(ii) section 7103 (relating to use of term "cooperative" in corporate name).

(b) Procedure.--The plan of conversion (which plan shall include the amendment of the articles required by this section) shall be adopted in accordance with Subchapter B of Chapter 59 (relating to amendment of articles) except that:

(1) The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2) The plan must be approved by a majority of the votes cast by the members of each class.

(c) Increased vote requirements.--The bylaws of a nonprofit cooperative corporation adopted by the members may provide that, on any amendment to terminate its status as a cooperative corporation, a vote greater than that specified in subsection (b) shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the status of the corporation as a cooperative corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 added section 7107.

Cross References. Section 7107 is referred to in section 351 of this title.



Section 7111 - Voting rights

Except as otherwise provided by statute, each member of a cooperative corporation shall have one vote, unless the corporation is organized on the basis of interests in real property or market shares or similar divisions of useful property or cooperative activity, in which case the articles or a bylaw adopted by the members may provide for voting on the basis of apartment units or market shares or other similar units of useful property or cooperative activity.



Section 7112 - Distributions

Notwithstanding section 5551 (relating to dividends prohibited; compensation and certain payments authorized), a cooperative corporation may make patronage rebates or other distributions to its members or patrons in conformity with the purposes for which it is incorporated. A patronage rebate or dividend that is, or is equivalent to, a reduction in the charge made by a cooperative corporation to a member for goods or services shall not constitute a dividend or distribution within the meaning of this part or any other provision of law.



Section 7121 - Cooperative contracts generally

(a) General rule.--A contract between a cooperative corporation and any member, whether contained in the bylaws or a separate writing, may require the member to:

(1) Sell, market or deliver to or through the corporation or any facilities furnished by it, all or any specified part of products produced or to be produced either by the member or under the control of the member.

(2) Authorize the corporation or any facilities furnished by it to act for the member in any manner with respect to all or any specified part of products produced or to be produced either by the member or under the control of the member.

(3) Buy or procure from or through the corporation or any facilities furnished by it, all or any specified part of goods or services to be bought or procured by the member.

(4) Authorize the corporation or any facilities furnished by it to act for the member in any manner in the procurement of goods or the procurement or performance of services.

(b) Damages for breach.--A contract authorized by subsection (a) may fix and require liquidated damages to be paid by the member to the cooperative corporation in the event of breach of the contract by the member. Liquidated damages may be a percentage of the value or a specific amount per unit of the products, goods or services involved in or the subject of the breach, or a specific sum.

(c) Collective action.--Two or more cooperative corporations may contract and act in association, corporate or otherwise, to perform collectively any of their powers, purposes or contracts.

(d) Definition.--A contract described in subsection (a) is referred to in this subchapter as a "cooperative contract," and, unless the context otherwise requires, the term means the original cooperative contract and any amendments.

Cross References. Section 7121 is referred to in section 7123 of this title.



Section 7122 - Notice of cooperative contracts

(a) General rule.--A cooperative corporation may file any cooperative contract in the manner provided in section 7123 (relating to filing procedures) for the purpose of providing notice of its existence and contents as provided in subsection (b). If the corporation has substantially uniform cooperative contracts with more than one member, it may, in lieu of filing the original contracts, file:

(1) A true copy of the uniform contract; and

(2) A list or lists of the names and addresses of members who have executed the contract and the effective date of the contract as to each such member.

(b) Effect of filing.--Filing pursuant to section 7123 shall operate as constructive notice to all persons of the existence and contents of the cooperative contract. Any right, title, interest or lien created as to the products covered by the contract subsequent to such filing while such filing is in effect is subject to the right, title or interest of the cooperative corporation under the contract. If the member creates any mortgage upon or other security interest in any such products subsequent to the filing of the contract and if the member and the mortgagee or secured party jointly notify the corporation in writing of the existence and amount of the mortgage or other security interest, all payments which after such notice become due from the corporation to that member by reason of the sale or other handling of those products by the corporation shall be paid by the corporation to the mortgagee or other secured interest until the amount of the mortgage or the sum due the secured party has been paid, and the balance thereafter shall be paid to the member.



Section 7123 - Filing procedures

(a) Place and method of filing.--The proper place to file a cooperative contract authorized by section 7121(a)(1) or (2) (relating to cooperative contracts generally) is in the Department of State. Subchapter B of Chapter 1 (relating to functions and powers of Department of State) shall not apply to a filing under this subchapter.

(b) Amendments.--A cooperative contract that has been filed under this section may be amended by filing a writing signed by both the cooperative corporation and the member. The filing of an amendment does not extend the period of effectiveness of a filing of a cooperative contract.

(c) Sufficiency of name of member.--Where a member so changes his name or in the case of an association its name, identity or corporate structure that a filing of a cooperative contract becomes seriously misleading, the filing is not effective more than four months after the change, unless a new filing is made before the expiration of that time.

(d) Effect of minor errors.--A filing substantially complying with the requirements of this subchapter is effective even though it contains minor errors that are not seriously misleading.

(e) What constitutes filing.--Presentation for filing of a cooperative contract and tender of the filing fee to or acceptance of the contract by the department constitutes filing under this subchapter.

(f) Duration of effectiveness of filing in general.--The filing of a cooperative contract shall be effective for a period of five years from the date of filing or the duration of the contract, whichever is less. The effectiveness of a cooperative contract filing lapses on the expiration of such period unless a continuation statement is filed prior to the lapse.

(g) Continuation statement.--A continuation statement may be filed by the cooperative corporation within six months prior to the expiration of the five-year period specified in subsection (f). Any such continuation statement must be signed by the corporation, identify the original cooperative contract filing by file number and state that the original contract is still effective. Upon timely filing of the continuation statement, the effectiveness of the original filing shall be continued for five years after the last date to which the filing was effective whereupon it shall lapse in the same manner as provided in subsection (f) unless another continuation statement is filed prior to such lapse. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the original filing.

(h) Duties of department.--The department shall mark each cooperative contract with a file number and with the date and hour of filing and shall hold the contract or a microfilm or other photographic copy thereof for public inspection. In addition, the department shall index the contract according to the name of the cooperative corporation and the name or names of the members who are parties thereto and shall note in the index the file number and the address of the corporation and the address or addresses of the members.

(i) Termination.--When a cooperative contract filed under this subchapter has been terminated in any manner, the cooperative corporation shall give, upon demand, a termination statement to the member party to the contract, who may file the statement with the department. A cooperative corporation may file at any time a termination statement listing the names of all persons whose contracts have been terminated in any manner other than by expiration of their term. Upon presentation to the department of a termination statement, it shall be noted in the index. If the termination statement has been filed in duplicate, the department shall return one copy of the termination statement to the member or corporation stamped to show the date and time of receipt thereof.

(j) Marking copy of filings.--If the person filing any cooperative contract, continuation statement or termination statement furnishes the department a copy thereof, the department upon request shall note upon the copy the file number and date and hour of the filing of the original and deliver or send the copy to such person.

(k) Furnishing certificates and copies.--Upon request of any person, the department shall issue a certificate showing whether there is on file on the date and hour stated therein, any presently effective cooperative contract filing naming a particular member and, if there is, giving the date and hour of filing of each such contract, the file number thereof and the name and address of the cooperative corporation.

(l) Retention of microfilm or other copies in lieu of originals; admissibility of copies in evidence; duties of department.--In lieu of retaining the originals of any or all papers filed with it under this subchapter, the department may make microfilm, photographic, photostatic or other copies of them which accurately reproduce such originals and may thereafter dispose of the originals so copied, and any copy so made shall be admissible in evidence in any proceeding with the same effect as though it were an original.

(m) Illegible filings.--The duties of the department prescribed in this subchapter shall relate only to clearly legible papers filed with it or submitted to it for filing. The department shall promptly return to the person submitting the same any paper that is not clearly legible.

Cross References. Section 7123 is referred to in section 7122 of this title.



Section 7124 - Relief against breach or threatened breach of contract; penalty for interference

(a) Relief against member.--In the event of a breach or threatened breach of a cooperative contract, the cooperative corporation shall be entitled to an injunction to prevent the breach or any further breach thereof, and to a decree of specific performance thereof. Upon showing the breach or threatened breach and upon filing a sufficient bond, the corporation shall be entitled to a preliminary or special injunction.

(b) Relief against third parties.--Any person who, with knowledge that a cooperative contract exists, induces or attempts to induce any member to breach the contract, or who in any manner aids a breach of the contract, shall be liable to the cooperative corporation for damages caused by such interference. The corporation shall also be entitled to an injunction to prevent any interference or further interference with the contract.

Cross References. Section 7124 is referred to in section 7125 of this title.



Section 7125 - Action for civil penalty for inducing breach or spreading false reports

In addition to the remedies provided in section 7124(b) (relating to relief against third parties), any person who knowingly and maliciously induces or attempts to induce any member of a cooperative corporation to breach a cooperative contract or who knowingly and maliciously spreads any false report about the finances or management of a cooperative corporation shall be liable, in a civil action, to the corporation aggrieved, in the amount of $500 for each offense.






Chapter 73 - Electric Cooperative Corporations

Chapter Notes

Enactment. Chapter 53 was added as Chapter 73 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 73 was renumbered to Chapter 53 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Subchapter A is referred to in sections 5331, 7306 of this title; section 3702 of Title 22 (Detectives and Private Police).

Enactment. The heading of Subchapter C was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7301 - Short titles

(a) Short title of chapter.--This chapter shall be known and may be cited as the Electric Cooperative Law of 1990.

(b) Short title of Subchapter C.--Subchapter C shall be known and may be cited as the Unincorporated Area Certified Territory Law of 1990.



Section 7302 - Application of chapter

(a) General rule.--This chapter shall apply to and, unless the context clearly indicates otherwise, the term "corporation" or "electric cooperative corporation" in this chapter shall mean a corporation incorporated under:

(1) the act of June 21, 1937 (P.L.1969, No.389), known as the Electric Cooperative Corporation Act; or

(2) this chapter.

(b) Provisions complete in themselves.--The provisions of this chapter, as supplemented by or pursuant to Subchapters A (relating to general provisions) and C (relating to cooperative contracts) of Chapter 71, are complete in themselves and shall be controlling. The provisions of any other law of this Commonwealth, except as provided in Part V of Title 1 (relating to statutory construction) and in this chapter, shall not apply to a corporation subject to this chapter.

Cross References. Section 7302 is referred to in section 7308 of this title.



Section 7303 - Definitions

The following words and phrases when used in this subchapter and Subchapter B (relating to powers, duties and safeguards) shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquire." Construct or acquire by purchase, lease, devise, gift or other mode of acquisition.

"Board." A board of directors of a corporation.

"Federal agency." Includes the United States of America and any department, administration, commission, board, bureau, office, establishment, agency, authority or instrumentality of the United States of America, heretofore or hereafter created.

"Member." The incorporators of a corporation and each person thereafter lawfully admitted to membership therein.

"Obligations." Includes bonds, notes, debentures, interim certificates or receipts and all other evidences of indebtedness issued by a corporation, whether secured or unsecured.

"Person." Includes any Federal agency, State or political subdivision thereof or any body politic.

"Rural area." Any area, not included within the boundaries of any incorporated or unincorporated city, town, village or borough, having a population in excess of 2,500 inhabitants, including both the farm and nonfarm population thereof.



Section 7304 - Number and qualifications of incorporators

Three or more natural persons of full age who are residents of this Commonwealth may incorporate an electric cooperative corporation.



Section 7305 - Purpose

Nonprofit cooperative corporations may be organized under this chapter for the purpose of engaging in rural electrification by any one or more of the following methods:

(1) Furnishing of electric energy to persons in rural areas who are not receiving central station service.

(2) Assisting in the wiring of the premises of persons in rural areas or the acquisition, supply or installation of electrical or plumbing equipment therein.

(3) Furnishing of electric energy, wiring facilities, electrical or plumbing equipment or services to any other corporation or to the members thereof.



Section 7306 - Articles of incorporation

(a) General rule.--The articles of incorporation shall state:

(1) The name of the corporation, which shall include the words "Electric Cooperative" and the word "Corporation," "Incorporated," "Inc." or "Company" and shall not be confusingly similar to the name of any other corporation.

(2) The purpose for which the corporation is formed.

(3) The names and addresses of the incorporators who shall serve as directors and manage the affairs of the corporation until its first annual meeting of members or until their successors are elected and qualify.

(4) The number of directors, not less than three, to be elected at the annual meetings of members.

(5) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(6) The period of duration of the corporation, which may be perpetual.

(7) The terms and conditions upon which persons will be admitted to membership and retain membership in the corporation, but, if expressly so stated, the determination of these matters may be reserved to the directors by the bylaws.

(8) Any provisions, not inconsistent with law, which the incorporators choose to insert for the regulation of the business and affairs of the corporation.

(b) Cross references.--See section 134 (relating to docketing statement) and Subchapter A of Chapter 53 (relating to incorporation generally).



Section 7307 - Prohibition on use of words "electric cooperative."

The words "electric cooperative" shall not be used in the corporate name of any domestic or foreign corporation for profit or not-for-profit other than a corporation existing under this chapter.

Cross References. Section 7307 is referred to in section 7103 of this title.



Section 7308 - Liberal construction

All of the provisions of law applicable to electric cooperative corporations shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things. See section 7302(b) (relating to provisions complete in themselves).



Section 7321 - Special powers and limitations

(a) General rule.--Each electric cooperative corporation shall have power (in addition to or limitation of the powers conferred by section 5502 (relating to general powers)):

(1) To generate, manufacture, purchase, acquire and accumulate electric energy and to transmit, distribute, sell, furnish and dispose of such electric energy to its members only; and to construct, erect, purchase, lease as lessee and, in any manner, acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange and mortgage plants, buildings, works, machinery, supplies, equipment, apparatus and transmission and distribution lines or systems necessary, convenient or useful.

(2) To assist its members only to wire their premises and install therein electrical and plumbing fixtures, machinery, supplies, apparatus and equipment of any and all kinds and character and, in connection therewith and for those purposes, to purchase, acquire, lease, sell, distribute, install and repair electrical and plumbing fixtures, machinery, supplies, apparatus and equipment of any and all kinds and character and to receive, acquire, endorse, pledge, hypothecate and dispose of notes, bonds and other evidences of indebtedness.

(3) To furnish to other corporations organized under this chapter, or to the members thereof, electric energy, wiring facilities, electrical and plumbing equipment and services convenient or useful.

(4) In connection with the acquisition, construction, improvement, operation or maintenance of its lines, to use any highway or any right-of-way, easement or other similar property right owned or held by the Commonwealth or any political subdivision thereof.

(5) To have and exercise the power of eminent domain for the purpose and in the manner provided by the condemnation laws of this Commonwealth relating to public utility corporations for acquiring private property for public use, such right to be paramount except as to property of the Commonwealth or of any political subdivision thereof or any public utility corporation, other than one engaged in furnishing electric energy to the public, except that the right of eminent domain shall exist in order to cross the lines of any public utility not furnishing electric energy if the crossing is effected in such manner as not to interfere with the service lines or the service of the public utility.

(6) To fix, regulate and collect rates, fees, rents or other charges for electric energy and any other facilities, supplies, equipment or services furnished by the corporation.

(7) To accept gifts or grants of money, services or property, real or personal.

(8) To do and perform, either for itself or its members or for any other corporation, or for the members thereof, any and all acts and things and to have and exercise any and all powers as may be necessary, convenient or appropriate to effectuate the purpose for which the corporation is incorporated.

(b) Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the corporation the powers enumerated in this chapter.



Section 7322 - Bylaws

The power to make, alter or repeal the bylaws of an electric cooperative corporation shall be vested in the board of directors. The bylaws may contain any provisions for the regulation and management of the affairs of the corporation, not inconsistent with law or the articles.



Section 7323 - Exemption of members from liability for debts of corporation

A member shall not be liable for the debts of an electric cooperative corporation to an amount exceeding the sums remaining unpaid on his membership fee, but nothing in this chapter shall be construed to relieve any member from the payment of any debt due by him to the corporation.



Section 7324 - Qualifications of members

All persons in rural areas proposed to be served by an electric cooperative corporation, who are not receiving central station service, shall be eligible for membership in the corporation. No person other than the incorporators shall be, become or remain a member of the corporation unless the person uses or agrees to use electric energy or, as the case may be, the facilities, supplies, equipment and services furnished by the corporation. A corporation existing under this chapter may become a member of another such corporation and may avail itself fully of the facilities and services thereof.



Section 7325 - Annual meeting of members

(a) Time of annual meeting.--An annual meeting of the members of an electric cooperative corporation shall be held at such time as may be provided in the bylaws.

(b) Call of special meetings.--Special meetings of the members may be called by:

(1) the president;

(2) the board of directors;

(3) petition signed by not less than one-tenth of all of the members; or

(4) such other officers or persons as may be provided in the bylaws.

(c) Notice of meetings.--Written notice of every meeting of members shall be delivered not less than ten nor more than 30 days before the date of the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mails in a sealed envelope, addressed to the member at his address as it appears on the records of the corporation, with postage thereon prepaid.



Section 7326 - Voting by members

Each member present shall be entitled to one and only one vote on each matter submitted to a vote at a meeting of members of an electric cooperative corporation, but voting by proxy or by mail may be provided for in the bylaws.



Section 7327 - Certificates of membership

When a member of an electric cooperative corporation has paid the membership fee in full, a certificate of membership shall be issued to the member. Memberships in the corporation and the certificates shall be nontransferable. The certificate of membership shall be surrendered to the corporation upon the resignation, expulsion or death of the member.



Section 7328 - Quorum of members

Unless otherwise provided in the bylaws, a majority of the members present, in person or represented by proxy, shall constitute a quorum for the transaction of business at a meeting of members of an electric cooperative corporation, but, if voting by mail is provided for in the bylaws, members so voting shall be counted as if present.



Section 7329 - Directors

(a) General rule.--The business and affairs of an electric cooperative corporation shall be managed under the direction of a board of not less than three directors who shall be natural persons of full age. All directors shall be members.

(b) Vacancies.--Any vacancy occurring in the board and any directorship to be filled shall be filled, as provided in the bylaws, by persons who shall serve until directors may be regularly elected.



Section 7330 - Nonprofit operation

(a) General rule.--Each electric cooperative corporation shall be operated without profit to its members, but the rates, fees, rents or other charges for electric energy and any other facilities, supplies, equipment or services furnished by the corporation shall be sufficient at all times:

(1) To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its business and the principal of and interest on the obligations issued or assumed by the corporation in the performance of the purpose for which it was organized.

(2) For the creation of reserves.

(b) Disposition of revenues.--The revenues of the corporation shall be devoted, first, to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations and, thereafter, to such reserves for improvement, new construction, depreciation and contingencies as the board may, from time to time, prescribe.

(c) Patronage distributions.--Revenues not required for the purposes set forth in subsection (b) shall be returned, from time to time, to the members on a pro rata basis, according to the amount of business done with each during the period, either in cash, in abatement of current charges for electric energy or otherwise, as the board determines, but the return may be made by way of general rate reduction to members if the board so elects.



Section 7331 - Merger, consolidation, division or sale of assets

(a) Merger, consolidation or division.--Any two or more electric cooperative corporations may merge, consolidate or divide but only if the surviving or resulting corporation is a corporation existing under this chapter. Every merger, consolidation or division shall be proposed by the adoption by the board of directors of a resolution approving the plan of merger, consolidation or division and directing that the plan be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(b) Sale of assets.--An electric cooperative corporation may sell, lease, lease-sell, exchange or otherwise dispose of all or substantially all of its assets only when authorized by the affirmative vote of two-thirds of all the members of the corporation.

(1) The plan of asset transfer shall set forth the terms and conditions of the sale, lease, exchange or other disposition or may authorize the board of directors to fix any or all of the terms and conditions, including the consideration to be received by the corporation therefor.

(2) Prior to submission for consideration by the members of the corporation, the board of directors of the corporation shall first give all other domestic electric cooperative corporations an opportunity to submit competing proposals. Such opportunity shall be in the form of a written notice to such corporations, which notice shall be attached to a copy of the proposal which the corporation has already received. Such corporations shall be given not less than 30 days during which to submit competing proposals, and the actual minimum period within which proposals are to be submitted shall be stated in the written notice given to them.

(3) Within 30 days after expiration of the notice period set by the board of directors under paragraph (2), written notice of the special meeting to consider and take action on the plan of asset transfer and expressing in detail each of the proposals shall be given to each member of the corporation. The special meeting shall not be held sooner than 30 days after the giving of such notice to the members.

(4) After a plan of asset transfer has been authorized by the members, the board of directors, in its discretion, may abandon the sale, lease, lease-sale, exchange or other disposition, subject to the rights of third parties under any contracts relating thereto, without further action or approval by the members.



Section 7332 - Dissolution

An electric cooperative corporation may dissolve only when authorized by the affirmative vote of two-thirds of all the members of the corporation. Any assets remaining after all liabilities or obligations of the corporation have been satisfied or discharged upon dissolution shall be distributed pro rata among the members of the corporation at the time of the filing of the certificate of dissolution.



Section 7333 - License fee; exemption from excise taxes

Electric cooperative corporations subject to this chapter shall pay annually, on or before July 1, to the Department of Revenue a fee of $10 for each 100 members or fraction thereof but shall be exempt from all other State taxes of whatsoever kind or nature.



Section 7334 - Exemption from jurisdiction of Public Utility Commission

Except as provided in Subchapter C (relating to unincorporated area certified territory), all electric cooperative corporations subject to this chapter shall be exempt in any and all respects from the jurisdiction and control of the Pennsylvania Public Utility Commission.



Section 7335 - Limited exemption from Securities Act

Whenever any electric cooperative corporation subject to this chapter has borrowed money from any Federal agency, the obligations issued to secure the payment of the money shall be exempt from the provisions of the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972, nor shall the provisions of that act apply to the issuance of membership certificates.



Section 7351 - Application of subchapter

(a) General rule.--This subchapter shall apply only to the establishment of boundaries of certified territory between retail electric suppliers where one supplier is an electric cooperative corporation and the other supplier is subject to the jurisdiction of the Pennsylvania Public Utility Commission for rates, terms and conditions for electric service.

(b) Municipal corporations.--Nothing contained in this subchapter shall in any respect affect any of the rights, privileges or obligations of any municipal corporation furnishing retail electric service.



Section 7352 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Certified territory." An unincorporated area as certified pursuant to section 7354 (relating to boundaries of certified territories; hearings).

"Commission." The Pennsylvania Public Utility Commission of the Commonwealth.

"Electric-consuming facilities." Everything that utilizes electric energy from a central station source.

"Existing distribution line." An electric line of a design voltage of 35 kV phase to phase or less which on July 30, 1975:

(1) was located in an unincorporated area; and

(2) was or had been used for retail electric service.

"Hearing." A hearing by the commission pursuant to reasonable notice to all affected retail electric suppliers.

"Retail electric service." Electric service furnished to a consumer for ultimate consumption, but not including wholesale electric energy furnished by an electric supplier to another electric supplier for resale.

"Retail electric supplier." Any person, exclusive of a municipal corporation, engaged in the furnishing of retail electric service. The term shall apply only to a retail electric supplier which is an electric cooperative corporation and to a retail electric supplier which is subject to the jurisdiction of the commission for rates, terms and conditions for electric service and has a mutual boundary in an unincorporated area with an electric cooperative corporation.

"Unincorporated area." A geographical area outside the corporate limits of cities and boroughs.



Section 7353 - Geographical areas

It is hereby declared to be in the public interest that, to encourage the orderly development of retail electric service in unincorporated areas, to avoid wasteful duplication of distribution facilities, to avoid unnecessary encumbering of the landscape of the Commonwealth, to prevent the waste of materials and natural resources, to minimize inconvenience, diminished efficiency and higher costs in serving the consumer and otherwise for the public convenience and necessity, the Commonwealth is divided into geographical areas, establishing the unincorporated areas within which each retail electric supplier is to provide retail electric service on an exclusive basis.

Cross References. Section 7353 is referred to in section 7354 of this title.



Section 7354 - Boundaries of certified territories; hearings

(a) Exclusive territories.--Except as otherwise provided in this section, a retail electric supplier shall not furnish retail electric service in the certified territory of another retail electric supplier.

(b) Establishment of boundaries.--Except as otherwise provided in this section, the boundaries of the certified territory of each retail electric supplier in any unincorporated area are hereby set as a line or lines substantially equidistant between its existing distribution lines and the nearest existing distribution lines of any other retail electric supplier in every direction with the result that there is hereby certified to each retail electric supplier such unincorporated area which in its entirety is located substantially in closer proximity to one of its existing distribution lines than the nearest existing distribution line of any other retail electric supplier.

(c) Maps of certified territories.--On or before July 30, 1976, or, when requested in writing by a retail electric supplier and for good cause shown, such further time as the Pennsylvania Public Utility Commission may fix by order, each retail electric supplier shall file with the commission a map or maps showing all of its existing distribution lines as of July 30, 1975. The commission shall prepare or order to be prepared and filed in the manner and form prescribed by the commission within six months thereafter a map or maps of uniform scale to show, accurately and clearly, the boundaries of the certified territory of each retail electric supplier as established under subsection (a) and shall issue such map or maps of certified territory to each retail electric supplier.

(d) Commission certification of service territories.--In each unincorporated area, where the commission determines that the existing distribution lines of two or more retail electric suppliers are so intertwined or located that subsection (a) cannot reasonably be applied, the commission shall, after hearing, certify the service territory or territories for the retail electric suppliers so as to promote the legislative policy stated in section 7353 (relating to geographical areas).

(e) Examination and correction of maps.--Each retail electric supplier shall have the right to examine the maps of other retail electric suppliers filed with the commission pursuant to this subchapter, and, if any errors are observed, any retail electric supplier may informally petition the commission for a conference of the affected parties to resolve the alleged error. The petitioner shall serve a copy of the petition by certified mail on the retail electric supplier whose map is alleged to contain the error. The commission shall arrange a conference as promptly as practicable after receipt of the petition and shall give notice thereof to all retail electric suppliers affected by the alleged error. If the alleged error is not corrected to the satisfaction of any affected retail electric supplier, the supplier may petition the commission for a hearing, and the hearing shall be granted by the commission as promptly as practicable. Upon completion by the commission of a map or maps showing the boundaries of the certified territory of a retail electric supplier as established under subsection (a), other retail electric suppliers shall have the right to examine the map or maps and, if any errors exist in location of boundary lines, any retail electric supplier aggrieved thereby may informally petition the commission for a conference to resolve the issue of the alleged incorrect location of boundary. The procedure shall be as specified in this section for resolution of alleged errors in the maps supplied by any retail electric supplier.

(f) Adjustment of certified territories.--After the initial establishment of the certified territory of each retail electric supplier, two or more retail electric suppliers may, from time to time, jointly apply to the commission for adjustment of their adjoining certified territories, and, if the commission finds that the adjustment is consistent with the purposes of this subchapter and its standards, the commission shall approve the adjustment and, to the extent required, shall prepare or cause to be prepared revised maps in accordance with subsection (c) to reflect the adjustment.

Cross References. Section 7354 is referred to in sections 7352, 7355, 7359 of this title.



Section 7355 - Obligations and rights within certified territory; new electric-consuming facilities

(a) Service within certified territory.--Except as otherwise provided in this section, each retail electric supplier shall be obligated (upon receipt of an application in accordance with its tariffs, rules, regulations or bylaws) and shall have the exclusive right to furnish retail electric service to all electric-consuming facilities located within its certified territory and shall not furnish, make available, render or extend its retail electric service to a consumer for use in electric-consuming facilities located within the certified territory of another retail electric supplier. Any retail electric supplier may extend its facilities through the certified territory of another retail electric supplier if the extension is necessary for the supplier to connect any of its facilities or to serve its consumers within its own certified territory, but any such extension shall not be deemed to be an existing distribution line.

(b) Service to new electric-consuming facilities.--Except as provided in subsections (c) and (e), any new electric-consuming facility located in an unincorporated area which has not as yet been included in a map issued by the Pennsylvania Public Utility Commission pursuant to section 7354(c) (relating to maps of certified territories) or certified pursuant to section 7354(d) (relating to commission certification of service territories) shall be furnished retail electric service by the retail electric supplier which has an existing distribution line in closer proximity to the electric-consuming facility than is the nearest existing distribution line of any other retail electric supplier. Any disputes under this subsection shall be resolved by the commission.

(c) Correction of inadequate service.--If the commission, after hearing, determines that the retail electric service being furnished or proposed to be furnished by a retail electric supplier to an electric-consuming facility is inadequate and is not likely to be made adequate, the commission may authorize another retail electric supplier to furnish retail electric service to that facility.

(d) Electric-consuming facilities served by another retail electric supplier.--Except as provided in subsection (c), no retail electric supplier shall furnish, make available, render or extend retail electric service to any electric-consuming facility to which the service is being lawfully furnished by another retail electric supplier on July 30, 1975, or to which retail electric service is lawfully commenced thereafter in accordance with this section by another retail electric supplier.

(e) Extension of service.--The provisions of this subchapter shall not preclude any retail electric supplier from extending its service after July 30, 1975, to its own property and facilities, but any facilities involved in the extension shall not be deemed an existing distribution line.



Section 7356 - Borderline service

Notwithstanding the establishment of certified territories pursuant to this subchapter and the obligations and rights to furnish service within the territory, a retail electric supplier may request another retail electric supplier to render service to one or more electric-consuming facilities where, in the judgment of the requesting retail electric supplier, it would be more economical or otherwise in the public interest for the other retail electric supplier to do so and to enter into a contract for that purpose with the other retail electric supplier.



Section 7357 - Effect of incorporation, annexation or consolidation

After July 30, 1975, the inclusion by incorporation, consolidation or annexation of any part of the certified territory of a retail electric supplier within the boundaries of any city or borough shall not in any respect impair or affect the rights of the retail electric supplier to continue and extend electric service at retail throughout any part of its certified territory.



Section 7358 - Enforcement of compliance by commission

Upon proceedings brought by an interested person or by action of the Pennsylvania Public Utility Commission, the commission shall have the jurisdiction to enforce compliance with this subchapter and shall have jurisdiction to prohibit the furnishing of retail electric service by any retail electric supplier except in its certified territory or territories or where lawfully serving and, in connection with the enforcement and prohibition, to exercise all powers granted by this subchapter or otherwise to the commission.



Section 7359 - Expenses

(a) General rule.--The expenses of the Pennsylvania Public Utility Commission in administering this subchapter shall be assessed by the commission against the affected retail electric suppliers on the following basis:

(1) Expenses which relate to the preparation or review of maps to establish the certified territory of a single retail electric supplier in any county or other area where there is no other retail electric supplier shall be assessed solely to such single retail electric supplier.

(2) Expenses which relate to the preparation or review of maps to establish the certified territories of two or more retail electric suppliers in any county or other area where there are two or more retail electric suppliers shall be assessed in equal shares among such retail electric suppliers.

(3) Expenses which relate to the consideration and disposition of alleged errors pursuant to section 7354(e) (relating to examination and correction of maps) and the consideration and disposition of proposed adjustments pursuant to section 7354(f) (relating to adjustment of certified territories) shall be assessed in equal shares among the retail electric suppliers affected thereby.

(4) Expenses which relate to the enforcement by the commission of compliance with this subchapter shall be assessed in equal shares against the retail electric supplier or suppliers to which an order of enforcement is directed. If the enforcement proceedings were initiated by a retail electric supplier or suppliers and if no order of enforcement is issued by the commission, the expenses shall be assessed in equal shares against the retail electric supplier or suppliers initiating the proceedings.

(5) Any other expenses of the commission shall be assessed by the commission in equal shares among the retail electric suppliers that are subject to this subchapter.

(b) Estimated expenses.--The commission may, if it deems such action appropriate, assess expenses on the basis of estimates made by it with appropriate adjustment or credit after final determination of the expenses.






Chapter 74 - Generation Choice for Customers of Electric Cooperatives (Expired)

Section 7401 - § 7411 - (Expired)






Chapter 75 - Cooperative Agricultural Associations

Chapter Notes

Enactment. Chapter 55 was added as Chapter 75 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 75 was renumbered to Chapter 55 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7501 - Short title of chapter

This chapter shall be known and may be cited as the Cooperative Agricultural Association Law of 1990.



Section 7502 - Application of chapter

(a) General rule.--Except as otherwise provided in subsections (b) and (c), this chapter applies to and the word "association" in this chapter means a corporation with or without capital stock incorporated under any of the following:

(1) The act of June 12, 1919 (P.L.466, No.238), relating to cooperative agricultural associations without capital stock.

(2) The act of April 30, 1929 (P.L.885, No.394), relating to cooperative agricultural associations with capital stock.

(3) The act of June 12, 1968 (P.L.173, No.94), known as the Cooperative Agricultural Association Act.

(4) This chapter.

(b) Acceptance of chapter.--Any other domestic corporation for profit or corporation not-for-profit incorporated under any prior statute relating to cooperative corporations may become an association subject to this chapter by filing in the Department of State a certificate of election of cooperative agricultural association status which shall be executed by the corporation and shall set forth:

(1) The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2) The statute under which the corporation was incorporated and the date of incorporation.

(3) A statement that the members or shareholders of the corporation have elected, by a majority vote of the members or shareholders present and voting at a meeting called for that purpose at which a quorum is present, to accept the provisions of this chapter for the government and regulation of the affairs of the corporation.

(c) Foreign corporations.--This chapter shall apply to and the word "association" in this chapter shall include a foreign corporation for profit or corporation not-for-profit incorporated with or without capital stock under any general or special statute as a cooperative agricultural association for the mutual benefit of its members, shareholders, patrons and producers. A foreign association shall not transact business as an association in this Commonwealth unless permitted to do so by this chapter, and any violation of this provision may be enjoined upon the application of any domestic association or qualified foreign association.



Section 7503 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural products." Includes all livestock and livestock products, dairy and dairy products, poultry and poultry products, horticultural, floricultural and viticultural products, forestry and forestry products, seeds, nuts, mushrooms and bee products and any and all kinds of farm products.

"Board." The board of directors of an association.

"Delegate." A member elected in the manner provided by section 7531(b) (relating to election by districts) to represent a local group of members and having the powers and duties specified in the bylaws.

"Department." The Department of Agriculture of the Commonwealth.

"Engaging in agriculture." Includes engaging in dairying, livestock raising, poultry raising, furbearing animal raising, horticulture, floriculture, viticulture, forestry, beekeeping, seed growing, nut growing, mushroom growing and engaging in any and all kinds of farming and other allied occupations.

"Member." The holder of a membership in an association without capital stock or the holder of voting shares in an association organized with capital stock.

"Patron." A person using the facilities of an association for the marketing of agricultural products or a person using the facilities of an association for the purchase of supplies or the rendering of services.

"Producer." A person engaging in agriculture.

"Supplies." Includes any and all types of supplies, machinery and equipment used or consumed by persons engaging in agriculture.



Section 7504 - Policy

(a) General rule.--It is the policy of this Commonwealth, as one means of improving the economic position of agriculture, to encourage the organization of producers of agricultural products into effective cooperative agricultural associations under the control of the producers for their mutual benefit, and to that end this chapter shall be liberally construed. Where applicable to this chapter and to Chapter 71 (relating to cooperative corporations generally), Subparts B (relating to business corporations) and C (relating to nonprofit corporations) of Part II shall be construed, wherever possible, consistent with law applicable to cooperative agricultural associations in general.

(b) Associations not in restraint of trade.--

(1) No association complying with this chapter shall be deemed to be a conspiracy, or a combination in restraint of trade, or an illegal monopoly, or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its producers, or any agreements authorized in this chapter, be construed as an unlawful restraint of trade, or as a part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

(2) An association may acquire, exchange, interpret and disseminate past, present and prospective crop, market, statistical, economic and other similar information relating to the business of the association either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

(3) An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities and its relation to the prospective volume of consumption, selling prices and existing or potential surplus to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus of agricultural products.



Section 7505 - Number and qualifications of incorporators

Five or more individuals of full age engaging in agriculture or two or more cooperative agricultural associations may incorporate an association. If an association is incorporated by individuals, at least three of the individuals shall be residents of this Commonwealth. If an association is incorporated by cooperative agricultural associations, at least one of the associations shall be a domestic association.



Section 7506 - Purposes

An association may be incorporated under this chapter for the purpose of engaging in any cooperative activity for producers of agricultural products in connection with:

(1) Producing, assembling, marketing, buying, selling, bargaining or contracting for agricultural products, or harvesting, preserving, drying, processing, manufacturing, blending, canning, packing, ginning, grading, storing, warehousing, handling, transporting, shipping or utilizing such products, or manufacturing or marketing the by-products thereof.

(2) Manufacturing, processing, storing, transporting, delivering, handling, buying for or furnishing supplies to its members and patrons.

(3) Performing or furnishing business, educational, recreational or other services, including the services of labor, buildings, machinery, equipment, trucks, trailers and tankers, or any other services connected with the purposes set forth in paragraphs (1) and (2) on a cooperative basis.

(4) Financing any of the activities set forth in paragraphs (1) through (3).



Section 7507 - Articles of incorporation

Articles of incorporation of an association incorporated under this chapter shall comply with the applicable provisions of this part except that, if organized without capital stock, the articles shall state whether the property rights and interests of each member are equal or unequal and, if unequal, the priorities of those rights and interests.



Section 7521 - Special powers and limitations

(a) General rule.--Each association shall have power (in addition to or limitation of the powers conferred by section 1502 (relating to general powers) or 5502 (relating to general powers)):

(1) To act as agent, broker or attorney-in-fact for its members and patrons and for any subsidiary or affiliated person.

(2) To hold chapter for its members and patrons and for subsidiary and affiliated persons to property handled or managed by the association on their behalf.

(3) In furtherance of association purposes, to make loans or advances to its members and patrons or to subsidiary and affiliated persons or their members.

(4) To establish and accumulate reserves and surplus to capital and such other funds as may be authorized by the articles of association or the bylaws.

(5) To issue membership certificates and to foster membership in the association and to solicit patrons by advertising or by educational or other lawful means.

(6) To issue and to sell common and preferred stock.

(7) To own shares of the capital stock of, to hold membership in and to hold bonds or other obligations of other persons engaged in any related activity or engaged in producing, manufacturing, warehousing or marketing any of the products handled by the association or engaged in financing its activities or those of its members.

(8) To deal in products of and handle machinery, equipment, supplies and perform services for nonmembers to an amount not greater in annual value than such as are dealt in, handled or performed for or on behalf of its members.

(b) Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the association the powers enumerated in this chapter.



Section 7522 - Records of salary or other payments

Every association shall keep a record of all salaries, per diem payments or other remuneration paid to each officer and director by the association in addition to remuneration received for agricultural commodities marketed through the association.



Section 7523 - Members

An association shall admit to membership only persons who are engaging in agriculture, including both tenants and landlords receiving a share of the crop, and cooperative agricultural associations of such producers who agree to patronize the association in accordance with the uniform terms prescribed by it, and only such persons shall be regarded as eligible members of an association. The bylaws may prescribe additional qualifications for membership but shall not enlarge the class eligible for membership specified in this section.



Section 7524 - Issuance of shares

(a) General rule.--Every association without capital stock shall issue a certificate of membership to each member. Every association with capital stock shall issue a certificate of common shares to each member certifying the number of shares of stock held by him. An association shall issue common shares or a membership certificate only to persons eligible for membership upon such terms and conditions as shall be provided in the bylaws. Fractional shares may be issued.

(b) Voting rights.--Each eligible member shall be entitled to only one vote on each question that may be presented at any meeting of the members regardless of the number of shares or amount of membership capital owned by him.

(c) Preferred stock.--An association may issue preferred shares to any person upon such terms and conditions as shall be provided in the bylaws. The preferred shares shall carry no voting rights other than as provided by section 7529(a)(3) (relating to fundamental changes).

(d) Consideration.--No association shall issue a certificate of membership, and no certificate for common shares shall be issued until fully paid for, but promissory notes may be accepted by the association as full or partial payment. The association shall hold the membership certificate or shares as security for the payment of the note, but such retention as security shall not affect the right of the member to vote and hold office.

(e) Evidence of equity in assets.--The association may, from time to time, issue to any patron a certificate or other evidence of the equity of the patron in any fund, capital investment or other asset of the association. The certificate or other evidence of equity may bear interest at a rate not in excess of two points under the average treasury bill rate for the 12 months preceding the date on which the payment is made and may be transferred only to the association or to such other person as may be approved by the association.

(f) Dividends.--Dividends may be paid on any shares and dividends on preferred shares may be cumulative if so provided in the articles. An association shall have a lien on all of its issued shares and dividends declared or accrued thereon for all indebtedness of the holders thereof to the association if provision therefor is stated on the face of the share certificate.



Section 7525 - Sale, transfer or redemption of shares

(a) General rule.--The common shares of an association may be transferred only with the consent of the association and on the books of the association and then only to persons eligible to own shares in the association. No purported assignment or transfer of the shares shall pass to any ineligible person any right or privilege on account of the shares or any vote or voice in the management or affairs of the association.

(b) Redemption or conversion.--In the event a holder of common shares has done no business with an association for a period of 12 months or in the event the board of directors of an association finds that any of the common shares has come into the hands of any person who is not eligible for membership or that the holder thereof has ceased to be an eligible member, the holder shall have no rights or privileges on account of the shares or vote or voice in the management or the affairs of the association (other than the right to participate in accordance with law in case of dissolution and to receive the book or par value of the shares, whichever is less, in the event of its sale or transfer as provided in this subsection), and the association shall have the right at its option:

(1) to redeem the shares at their book or par value, whichever is less;

(2) to require the transfer of any such shares at such book or par value, whichever is less, to any person eligible to hold the shares; or

(3) to require the holder of any such shares to convert the shares into preferred shares of equal value.

In exercising its right to redeem or to require the transfer or conversion of shares, if the holder fails to deliver the certificate evidencing the shares for cancellation or transfer, an association may cancel the certificate on its books and issue a new certificate for common or preferred shares, as the case may be, to the party entitled thereto.

(c) Preferred shares.--The preferred shares of an association may be transferred only on the books of the association, and the bylaws may provide that the association shall have the option, at any time, to redeem the preferred shares at par value, plus declared or accrued dividends.

(d) Notice on certificates.--Any restriction or option which an association places upon the transfer or sale of any of its outstanding shares and any association option retained thereon shall be printed on each share certificate.

(e) Force majeure.--A member shall not lose his membership in the association under this section by his failure to do business with it if the failure is due to an act of God unless the period of time involved is at least 24 months.



Section 7526 - Termination of membership

(a) General rule.--Under the terms and conditions prescribed in the bylaws, a member of an association without capital stock shall lose his membership and his right to vote if he ceases to belong to the class eligible for membership or has done no business with an association for a period of 12 months.

(b) Valuation of and payment for membership.--After a member has notified an association without capital stock of his withdrawal or after the adoption of a resolution by the board terminating his membership, the board shall appraise the value in money of his membership interest in the association and shall determine and fix the manner in which the association shall pay him the value of his interest unless the member, with the consent of the association, transfers his certificate of membership. Certificates of membership in an association without capital stock shall not be transferred without the consent of the association.

(c) Force majeure.--A member shall not lose his membership in the association under this section by his failure to do business with it if the failure is due to an act of God unless the period of time involved is at least 24 months.



Section 7527 - Voting by proxy or mail

(a) General rule.--Unless otherwise provided in the bylaws, no member may vote by proxy or by mail. No unrevoked proxy shall be valid more than 11 months from the date of its execution. If voting by mail is permitted, absent members may, under rules prescribed by the bylaws, be permitted to vote on specific questions by written ballot prepared by the association and sent by mail to or deposited with the secretary or other designated officer of the association.

(b) Action on marketing programs.--Except for day-to-day operating decisions relating to existing programs, no association shall vote for its members on any new programs or substantially modified proposals other than those regulated by Federal or State agencies affecting existing marketing or marketing development programs or amendments thereto unless it has either first obtained approval of the delegates or conducted a mail poll of its membership, and in such later event apprised the members of their rights to cast a vote and method of voting under the program and notified its membership of the results and its intentions at least five days prior to casting its vote. If proxy voting is allowed by the bylaws of the association, the proxy shall be valid only for the particular date and the specific issue for which the vote is called.



Section 7528 - Meetings

There shall be at least one meeting of members or delegates each year. Annual and special membership or delegate meetings shall be governed by the bylaws.



Section 7529 - Fundamental changes

(a) General rule.--An association, by action of its members or delegates, may amend its articles of incorporation in the manner provided by the applicable provisions of this part except that:

(1) No amendment shall be adopted without the affirmative vote of two-thirds of the members or delegates voting thereon.

(2) No amendment affecting the priority or preferential rights of any outstanding stock shall be adopted without the affirmative vote of two-thirds of the holders of the outstanding stock affected.

(3) Any association not having capital stock may convert into an association with capital stock by amending its articles to set forth a description of the shares of each class which are to be issued and a statement of the voting rights, preferences, limitations and relative rights granted to or imposed upon the shares of each class but only if the conversion is proposed by three-fourths of the board of directors.

(b) Procedure.--Written notice shall, not less than 15 days before the meeting of members or delegates called for the purpose of considering the proposed amendment or any other fundamental change, be given to each member or shareholder of record. A notice of an amendment under subsection (a)(3) shall set forth, in addition to the information otherwise required by the appropriate provisions of this part, a complete description of the shares proposed to be issued upon the conversion and the manner of carrying the conversion into effect.

(c) Post-approval report.--Whenever an amendment of the articles of an association is approved, the association shall notify each member within 30 days after the filing of articles of amendment by sending to each member a copy of the filed amendment and, in the case of a conversion, a complete description of the shares issued by the association.

Cross References. Section 7529 is referred to in section 7524 of this title.



Section 7530 - Bylaws

(a) General rule.--The bylaws may provide for the following matters:

(1) The time, place and manner of calling and conducting meetings of the members or delegates and the number of members or delegates (which may be less than a majority) that shall constitute a quorum.

(2) The manner of voting and the conditions upon which members or delegates may vote at general and special meetings.

(3) Subject to any provision thereon in the articles of association and in this chapter, the number, qualifications, eligibility requirements, manner of nomination, duties and terms of office of directors and officers, the time of their election and mode and manner of giving notice thereof.

(4) The time, place and manner for calling and holding meetings of the directors and any executive committee and the number that shall constitute a quorum.

(5) Rules consistent with law and the articles of association for the management of the association, the establishment of any election districts, the making of contracts, the issuance, redemption and transfer of shares, the relative rights, duties, interests and preferences of members and shareholders and the mode, manner and effect of expulsion of a member.

(6) Any other provisions deemed necessary or proper to carry out the purposes of the association.

(7) Penalties for violations of the bylaws.

(b) Procedure.--Bylaws authorized to be made by the board of directors may be amended or repealed and new bylaws may be adopted by the members or delegates. Delegates may prescribe that any bylaw made by them shall not be amended or repealed by the directors, and members may provide that any bylaw made by them shall not be amended or repealed by either the directors or the delegates. The association shall notify each member of a proposed change in the bylaws by sending to each member, at least 15 days prior to any vote on the proposed change, a copy of the proposed bylaw along with the time, date, place and manner of voting for the proposed changes. Members may amend or repeal bylaws adopted by the directors or the delegates by filing with the secretary of the association a petition signed by 25% of the voting membership and setting forth the text of the proposed change. The secretary shall call a special meeting or special vote of the association within 30 days of the receipt of the petition. When a special meeting is called, at least 10% of the voting membership shall be present to change the bylaws. Whenever a proposed bylaw change is approved, the association shall mail each member a copy of the approved bylaw within 30 days of the approval.



Section 7531 - Directors

(a) General rule.--The business and affairs of the association shall be managed under the direction of a board of not less than five directors who shall be natural persons of full age. All directors shall be members. The first directors shall serve until the first annual meeting of the association at which time their successors shall be elected by the members of the association. Thereafter, a director shall hold office for a term of not less than one year nor more than three years and until his successor has been elected and qualified. Every election for a director shall be by secret ballot. A director may succeed himself.

(b) Election by districts.--The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In such case, the bylaws shall specify or the board of directors shall determine the number of directors to be elected by each district and the manner and method of dividing the directors and of districting and redistricting of the territory in which the association has members. The board of directors may use such standards as are reasonable for assigning directors and districting and redistricting the territory in which the association has members. The bylaws or the board of directors may provide for dividing districts into locals and for the election of district delegates at local meetings of members. The bylaws shall prescribe the procedures by which districts shall elect directors. The board of directors shall hear and decide any controversy arising out of a district election and its decisions shall be incontestable except for fraud. In any case in which the election of directors is by districts, the board shall fill a vacancy with a person who resides in or is a member of a local in the district in which the vacancy exists.

(c) Classified board.--If the bylaws so provide, the directors of an association may be classified in respect to the time for which they severally hold office. In such case, each class shall be as nearly equal in number as possible, the term of office of at least one class shall expire in each year, and the members of a class shall not be elected for a shorter period than one year or for a longer period than three years. If, at any meeting, directors of more than one class are to be elected, each class of directors to be elected shall be elected in a separate election.

(d) Educational program.--The Department of Agriculture, in cooperation with the College of Agriculture of The Pennsylvania State University, shall develop and implement an educational program relating to the powers, duties, functions and responsibilities of directors of associations. The Secretary of Agriculture shall appoint an advisory council consisting of nine individuals, including members and directors of associations, two association managers and other interested individuals, who shall advise the department on the development of the educational program. Two members of the advisory council shall be managers of associations. In addition, the department shall furnish to each association director, free of charge, when first elected as a director, an updated copy of this chapter and annually thereafter any amendments or replacements thereof.

Cross References. Section 7531 is referred to in section 7503 of this title.



Section 7532 - Removal of directors

A director may be removed from office by the affirmative vote of not less than a majority of the members present and voting at any regular or special meeting called for that purpose or, where the bylaws provide for the election of directors by districts, by the affirmative vote of not less than a majority of the members or delegates residing in or representing the district from which he was elected. The bylaws shall provide for the filing of charges, the giving of notice thereof, an opportunity to be heard and the procedures under which a director may be removed.



Section 7533 - Officers

The board shall elect a president, a secretary and a treasurer and may elect one or more vice presidents and any other officers as may be authorized in the bylaws. The president and at least one of the vice presidents must be members. Any two of the offices of vice president, secretary and treasurer may be combined in one person.



Section 7534 - Marketing arrangements

(a) General rule.--An association and its members may make and execute contracts requiring the members to obtain all or any part of specific services from the association or to sell or deliver all or any part of their specified agricultural products to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products sold or delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary overhead costs, expenses, valuation reserves, interest, dividends on common and preferred shares and such deductions for capital and other purposes as may be specified in the contract or bylaws of an association. Each marketing or service contract shall contain a provision which shall specify a reasonable period in each year during which any contracting member of an association, upon giving notice as prescribed in the contract, may terminate the contract.

(b) Enforcement.--The bylaws or the marketing or service contract may provide:

(1) For applying patronage refunds or savings allocated to any member or other patron toward the payment for liquidated damages specified in the contract to be paid to an association by the member or other patron upon the breach by him of any provision of the marketing or service contract.

(2) That the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association. Any such provision shall be valid and enforceable in the courts of this Commonwealth.

(3) That the association shall have the option to redeem the voting shares at book value or par value, whichever is lower, plus declared dividends, or the membership certificate, whenever any contract between the association and a member has been canceled in accordance with the terms or conditions of the contract or by reason of breach of the contract by the member.

(c) Injunction.--In the event of any such breach or threatened breach of the marketing contract by a member, the association shall be entitled to an injunction to prevent further breach of the contract and to specific performance thereof. Pending the adjudication of the action, and upon filing a verified complaint showing the breach or threatened breach and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member. The right to an injunction shall be in addition to the remedy provided in subsection (b).

(d) Inducing breach; spreading false reports.--Any person who knowingly induces any member of an association to breach his marketing contract with the association shall be liable to the association for the full amount of damages sustained by it by reason of the breach, and any person who maliciously and knowingly spreads false reports about the finances or management of the association shall be liable to the association in an action for the actual damage which it may sustain by reason of the false reports and punitive damages. The association shall be entitled to an injunction against any such person to prevent further injury to the association. In any action brought by an association pursuant to this subsection, the association shall be entitled to, in addition to any other recovery or remedy, reasonable attorney fees involved in such matter.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 amended subsec. (a).



Section 7535 - Patronage distributions

(a) General rule.--The net proceeds or savings of an association shall be apportioned, distributed and paid periodically on the basis of patronage to those persons entitled to receive them, at such times and in such manner as the bylaws shall provide. The bylaws may provide that the net proceeds or savings may be restricted to members or may be made at the same or a different rate for member and nonmember patrons. The bylaws may contain any reasonable provisions for the apportionment and charging of net losses except that no member shall thereby become liable for the debts of the association beyond any money or other property delivered by the member to the association. The bylaws may provide that any distribution to a nonmember eligible for membership may be credited to the nonmember until the amount thereof equals the value of a membership certificate or a common share of an association.

(b) Method of disbursement.--The apportionment, distribution and payment of net proceeds or savings required by subsection (a) may be in cash, credits, capital shares, certificates of indebtedness, revolving fund certificates, letters of advice or other securities or certificates issued by an association or by any affiliated domestic or foreign association. Apportionment and distribution of its net proceeds or savings or losses may be separately determined for, and be based upon the patronage of, single or multiple pools or particular departments of an association, or as to particular commodities, supplies or services, or such apportionment and distribution may be based upon classification of patronage according to the type thereof.

(c) Minimum participation.--An association may provide in its bylaws the minimum amount of any single annual patronage transaction which shall be taken into account for the purpose of participation in allocation and distribution of net proceeds or savings or net losses under this section.

(d) Method of accounting.--For the purposes of this section, net proceeds or savings or net losses shall be computed in accordance with generally accepted accounting principles applicable to cooperative associations, and after deducting from gross proceeds or savings all costs and expenses of operation and any dividends paid upon capital stock and interest paid upon certificates or other evidence of equity in any fund, capital investment or other assets of an association.



Section 7536 - Audit of operations

(a) General rule.--At the close of each fiscal year, a complete certified audit of the operations of the association shall be made by a qualified certified public accountant or by a qualified public accountant, employed by the board of directors, the written report of whom shall include the balance sheet, operating statement, commissions, salaries and other remunerations of managers and officers and other proper information and shall be submitted to the members at the next regular meeting. Within six months after the expiration of the fiscal year for which made, the secretary of the association shall file a copy of the certified audit in the Department of Agriculture upon a form prescribed by the department. The secretary of the association shall also include in the yearly audit report to the department a list of the current officers and directors and their addresses.

(b) Exceptions.--The annual audit of an association with annual gross sales of $100,000 or less may be performed by an audit committee of three or more members of the association appointed by the board, at least one of whom shall be a member of the board of directors. The members of the committee need not be certified public accountants or public accountants.

(c) Enforcement.--Any association which fails, within 120 days from the close of the fiscal year, to file with the department the certified audit required by subsection (a) shall be notified by certified mail by the department that the certified audit must be filed within 60 days from the date of mailing of the notice and that, upon failure to file the certified audit within the time so limited, the department will file in the Department of State a statement of dissolution under this subsection. If the certified audit is not filed in the department within such 60-day period, the department shall file in the Department of State, with respect to each such defaulting association, a statement of dissolution which shall identify the association. Upon the filing of the statement, the articles of the association shall be deemed forfeited for failure to comply with the provisions of this section. However, the forfeiture shall not prejudice the rights of creditors and members in and to any property or assets of or belonging to the association. The department shall annually, on or before April 1 of each year, furnish each existing association and make public a listing of the status of existing associations. Any association which has so automatically forfeited its articles shall be reinstated as an association under this chapter if the unfiled certified audit is submitted to the department within 90 days after such automatic forfeiture or within any extension thereof granted by the department, which shall thereupon file in the Department of State with respect to the association a notice of withdrawal of statement of dissolution stating that the association has complied with the provisions of this subsection. In such event, no statement of revival or new articles of incorporation need be filed in the Department of State, and the association shall resume its status as a subsisting corporation. The department shall review such yearly certified audits and issue such reports and recommendations to each member of the board of directors of the association as the department deems necessary.

(d) Confidentiality.--No person shall, without the consent or authorization of the association, except for official purposes or in obedience to judicial process, make or permit any disclosure whereby any information contained in a certified audit may be identified as having been furnished by the association. No person shall knowingly exercise or attempt to exercise any powers, privileges or franchises for an association, given by this chapter, while the articles of the association are forfeit unless that person is, and discloses that he is, acting to reinstate the good standing of the association under this chapter or is acting to wind up the affairs of the association. A person violating the prohibitions set forth in this subsection commits a misdemeanor of the third degree.

(e) Withdrawal.--A certified audit shall not be withdrawn without the approval of the board of directors.



Section 7537 - Contract assignments to association

If any contract authorized by a cooperative contains an assignment to the association of any part or all of funds due or to become due the member during the life of the contract for any product produced or to be produced by him or for any services performed or to be performed in producing any product, any person who accepts or receives the product from the member is bound by the assignment after receiving written notice from the association and the member of the amount and duration of the assignment. However, as to any seasonal crop, if no funds are paid or become payable by any person under such an assignment for a period of two consecutive years during the life of the contract, thereafter the assignment shall not be binding upon any person who receives or accepts the product from the member until the assignment is reaffirmed by the member in writing and written notice thereof is given by the association or the member. Any such reaffirmation shall continue to be effective during the life of the contract until another lapse of two consecutive years occurs.



Section 7538 - Exemption from tax on capital stock and indebtedness

No State or local tax shall be levied or placed upon the capital stock of an association or upon any scrip, bonds, certificates or other evidences of indebtedness issued by such association. The association shall not be required to file in the Department of Revenue, or with any other State or local official of this Commonwealth, the reports relative to such taxes as are or may be required of corporations not exempt from the payment of such taxes.






Chapter 77 - Workers' Cooperative Corporations

Chapter Notes

Enactment. Chapter 57 was added as Chapter 77 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 77 was renumbered to Chapter 57 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7701 - Short title of chapter

This chapter shall be known and may be cited as the Workers' Cooperative Corporation Law of 1988.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 renumbered section 7701 to section 7702 and added a new section 7701, retroactive to June 19, 1989.



Section 7702 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bureau." (Deleted by amendment).

"Corporation." A corporation for profit which has elected to be governed by this chapter.

"Member." An individual who patronizes a corporation by the contribution of labor and who has been accepted for membership in and owns a membership share issued by the corporation.

"Patronage." The number of hours of work performed as a member of a corporation.

"Patronage allocation." The share of net earnings or losses with respect to a period of time paid or credited to a member on the basis of the ratio which the member's patronage during the period involved bears to total patronage by all members during that period.

"Written notice of allocation." A written instrument which discloses to a member the stated dollar amount of the member's patronage allocation and the terms of payment of that amount by the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended the def. of "corporation" and deleted the def. of "bureau."

1990 Amendment. Act 198 renumbered section 7701 to section 7702 and renumbered former section 7702 to section 7703, retroactive to June 19, 1989.



Section 7703 - Corporations

(a) Members and purpose.--Corporations, productive and distributive, may be incorporated under this chapter, upon compliance with its requirements, by five or more farmers, mechanics, laborers or other persons who have incorporated themselves together by written articles under section 7704 (relating to articles of incorporation) for the purpose of carrying on agricultural, horticultural, mining, quarrying, building, mechanical, manufacturing or commercial business; for the purpose of manufacturing, cultivating, raising, trading or dealing in goods, wares, merchandise, chattels, grains, vegetables, roots, fruits and other produce or animals; or for the purpose of buying, selling, holding, leasing or improving lands, tenements or buildings.

(b) Name.--

(1) The name of the corporation must comply with section 202 (relating to requirements for names generally).

(2) The two last words of the name shall be "cooperative corporation," but it shall be unlawful to use in the name either the words "society" or "company." A violation of this paragraph by a corporation formed under this chapter renders each member personally liable for all debts of the corporation.

(c) Business office.--A corporation must have a regular business office.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b)(1).

1990 Amendment. Act 198 renumbered section 7702 to section 7703 and renumbered former section 7703 to section 7704 and amended subsec. (a), retroactive to June 19, 1989.

Cross References. Section 7703 is referred to in section 7720 of this title.



Section 7704 - Articles of incorporation

(a) Advertisement.--The incorporators shall advertise their intention to file or the corporation shall advertise the filing of articles of incorporation with the department one time in two newspapers of general circulation, one of which shall be a newspaper designated by the rules of court for the publication of legal notices, or in two newspapers of general circulation published in the county in which the initial registered office of the corporation is to be located. If there is only one newspaper of general circulation published in a county, advertisements in that newspaper shall be sufficient. Advertisements may appear prior to or after the day the articles of incorporation are filed with the department and shall set forth briefly:

(1) The name of the proposed corporation.

(2) A statement that the corporation is to be or has been organized under this chapter.

(3) The purpose of the corporation.

(4) The time of filing the articles with the department.

(b) Filing of articles.--The articles of incorporation shall be filed in the department. Upon the filing of the articles of incorporation, the corporation's existence begins. See section 134 (relating to docketing statement).

(c) Evidence of incorporation.--The articles of incorporation as filed in the department are conclusive evidence of the fact that the corporation has been incorporated; but proceedings may be instituted by the Commonwealth to dissolve, wind up and terminate a corporation which should not have been incorporated or which has been incorporated by means of fraud or misrepresentation or without substantial good faith compliance with the conditions prescribed by this chapter as precedent to incorporation.

(d) Content of articles.--The articles of incorporation shall be signed by the persons originally associating themselves together and shall state:

(1) The name of the corporation.

(2) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its initial registered office in this Commonwealth.

(3) A brief statement:

(i) of the purpose or purposes for which the corporation is incorporated, which may consist of a statement that the corporation has unlimited powers to engage in any lawful act concerning any business for which corporations may be incorporated under this chapter; and

(ii) that the corporation is incorporated under this chapter.

(4) A description of the capital stock of each class which is to be issued; a statement of the preferences, qualifications, limitations, restrictions and special or relative rights granted to or imposed upon the shares of each class of capital stock; the total authorized capital stock; the number of shares into which the capital stock is divided; and the par value of each share of capital stock.

(5) The amount of capital that will be actually paid in before commencing business.

(6) The terms on which individuals may become members.

(7) The number of directors, which may not be less than five, constituting the initial board of directors and the names and addresses of the persons who are to serve as directors until the first annual meeting of the members or until their successors are elected and take office.

(8) Other matters as may be deemed proper and necessary.

(9) The term of its existence, which shall be either perpetual or for a fixed term of years.

(10) The name and post office address of each of the incorporators; a statement of the number of shares subscribed to by each, which must be at least one; and the class of shares to which each subscribes.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (d) intro. par. and (1).

1990 Amendment. Act 198 renumbered section 7703 to section 7704, deleted the heading of former section 7704, amended subsecs. (b) and (c) and added subsec. (d), retroactive to June 19, 1989.

Cross References. Section 7704 is referred to in section 7703 of this title.



Section 7705 - Capital stock

(a) Issuance and redemption.--A corporation shall issue as capital stock a class of voting common stock designated as membership shares only to those individuals who fulfill all requirements for member status upon terms and conditions provided in the articles of incorporation. Each member may own only one membership share, and only members may own membership shares. A member is entitled to one vote per membership share on each question that may be presented at any meeting of the members, regardless of the number of shares of stock or membership capital owned by the member. Membership shares shall be issued for a fee determined by the board of directors. Except as otherwise provided in this chapter, a membership share entitles a member to the rights and obligations of a stockholder of a corporation organized under this title. Upon voluntary or involuntary termination of a member's work in the corporation, the membership share shall be transferred back to the corporation at the time of the termination. The redemption price of a membership share shall be determined solely by reference to the member's internal capital account under section 7706 (relating to internal capital accounts and net worth).

(b) Voting power.--No capital stock other than membership shares shall be granted voting power in a corporation except as provided in section 7720 (relating to amendments of articles) and the articles of incorporation.

(c) Preferred stock.--A corporation may issue as capital stock a class of nonvoting preferred stock upon terms and conditions provided in the articles of incorporation. Preferred stock shall be freely transferable.

(d) Payment for stock.--No corporation may issue a membership share, and no certificate of stock may be issued until fully paid for, except that promissory notes may be accepted by the corporation as full or partial payment if the promissory note requires payment by regular payroll deductions commencing on the date of the member's acceptance for membership in the corporation. The corporation shall hold the membership share or stock as security for the payment of the note, but retention as security shall not affect the member's right to vote and hold office.

(e) Fractional shares and scrip.--Fractional shares of and scrip for common and preferred stock may not be issued by the corporation.

(f) Form of certificates.--Certificates representing shares, membership shares and evidences of a person's equity in a fund, capital investment or other asset of the corporation shall be signed by the president, vice president, treasurer or assistant treasurer and the secretary or an assistant secretary of the corporation. Facsimiles of signatures are acceptable. These certificates may be sealed with the seal of the corporation or a facsimile.

(g) Dividend and lien.--Dividends may be paid on preferred stock and may be cumulative if the articles of incorporation so provide. A corporation shall have a lien on all of its outstanding preferred stock and dividends declared or accrued for all indebtedness of the holders to the corporation if provision for a lien is stated on the face of the certificate of stock.

(h) Status of membership.--A membership is not a security as defined in section 102 of the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972. Sale, redemption and other transactions with respect to membership shares are not governed by the Pennsylvania Securities Act of 1972, except that Part IV of that act, relating to fraudulent and prohibited practices, applies.

(i) Sale, transfer and redemption of stock.--The sale, transfer and redemption of stock in the corporation other than membership shares is subject to the Pennsylvania Securities Act of 1972.

(j) Issuance without other first offer.--Unless otherwise provided in the articles of incorporation, a corporation may issue shares without first offering them to shareholders of any class.



Section 7706 - Internal capital accounts and net worth

(a) Purpose of accounts.--A corporation shall establish through its bylaws a system of internal capital accounts to reflect the book value of the corporation and to determine the redemption price of membership shares and written notices of allocation.

(b) Types of accounts.--Internal capital accounts shall be of two types: individual internal capital accounts, one for each member, and a nonindividuated, collective internal capital account, which shall be called the collective reserve account.

(c) Net worth.--The net worth of the corporation shall be reflected in:

(1) The internal capital accounts.

(2) The sum of the par value of all outstanding stock with par value, other than membership shares.

(3) The stated value of evidences of equity in a fund, capital investment or other asset of the corporation.

(d) Procedure.--A corporation shall credit the paid-in membership fee and additional paid-in capital of a member to the member's individual internal capital account and shall also record the apportionment of retained net earnings or net losses to the member's account in accordance with patronage, by appropriately crediting or debiting the member's account. The collective reserve account shall reflect paid-in capital, retained net earnings and net losses not allocated to the capital accounts or members or not attributable to funds under subsection (c)(1) and (3).

(e) Adjustment of balance.--The balances in all of the individual internal capital accounts and the collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of these balances and of the amounts under subsection (c)(2) and (3) is equal to the net worth of the corporation.

(f) Use of funds.--Moneys allocated to the internal capital accounts may be used for corporate purposes as determined by the board of directors.

Cross References. Section 7706 is referred to in section 7705 of this title.



Section 7707 - Voting

No stockholder or member may vote by proxy or by mail.



Section 7708 - Acceptance and termination of membership

The articles of incorporation shall establish qualifications and the method of acceptance and termination of members. No person may be accepted as a member unless employed by the corporation on a full-time or part-time basis.



Section 7709 - Power to buy, sell or trade

A corporation may buy from, sell to and trade or deal with its members or other persons.



Section 7710 - Individual liability of members

Neither members of a corporation nor the estates of members shall be individually liable for the debts of the corporation.



Section 7711 - Corporate powers

Each corporation has the following powers:

(1) To exist for the period of time set forth in its articles of incorporation unless sooner dissolved by operation of law or under this chapter.

(2) To maintain and defend judicial proceedings by the name specified in the articles of incorporation.

(3) To adopt and use a common seal and alter the same.

(4) To hold, purchase, lease and transfer real and personal property as necessary or proper to effect the purposes of the corporation.

(5) To elect a board of directors, which has the power to appoint officers, agents and employees as necessary; to prescribe their duties; to require bonds of them; and to dismiss them in accordance with the bylaws.

(6) To make bylaws.

(7) To make contracts and to assist or join with persons to effect the activities authorized by its articles of incorporation and conducive to or expedient for the interest or benefit of the corporation and to exercise powers necessary or proper for the accomplishment of the purposes of the corporation.

(8) To borrow money necessary to the conduct of its operations; to issue notes, bonds and other evidence of indebtedness; and to give security in the form of mortgage or otherwise.

(9) In furtherance of corporation purposes, to make loans or advances to its members and patrons or to subsidiary and affiliated persons or their members and to purchase or acquire, endorse, discount or sell evidence of debt, obligation or security.

(10) To establish and accumulate a collective reserve account, surplus of capital and other funds authorized by the articles of incorporation or the bylaws.

(11) To foster membership in the corporation and to solicit patrons by advertising or by educational or other means.

(12) To issue and to sell common and preferred stock.

(13) To own shares of the capital stock of, to hold membership in and to hold bonds or other obligations of other workers' corporations and to exercise all the rights of ownership, including the right to vote.

(14) To pay pensions and to establish pension plans, pension trusts and other incentive plans for its directors, officers and employees.

(15) To indemnify, under section 7718 (relating to indemnity), a director or officer or former director or officer of the corporation or a person who may have served at its request as a director or officer of another corporation in which it holds membership or owns shares of capital stock or of which it is a creditor.

(16) To make contributions and donations for the public welfare or for religious, charitable, scientific or educational purposes.

(17) To merge or consolidate with other workers' cooperative corporations.

(18) To dissolve and wind up.

(19) To exercise incidental powers as necessary or proper in the conduct of its operations.



Section 7712 - Investment of capital stock in other corporations

If the articles permit, a corporation may, by a majority vote of its members at a meeting specially convened, authorize the directors to invest, in the name of the corporation, an amount of its internal capital accounts, including both individual capital accounts and the collective reserve accounts, in the capital stock of any other domestic, foreign or alien workers' cooperative corporations. The corporation may, by a majority vote of its members at a meeting specially convened, permit an investment in the nonvoting preferred stock of the corporation by any other domestic, foreign or alien workers' cooperative corporation.



Section 7713 - Meetings

After the organization of a corporation, the incorporators shall hold an organizational meeting at a time and place fixed by the board of directors and shall adopt a set of bylaws. Not less than ten days' written notice of the meeting shall be given to each incorporator. Thereafter, there shall be at least one meeting of members each year. Annual and special membership meetings shall be governed by the corporation's bylaws. The bylaws shall provide for the giving of notice to members of each meeting of the corporation. For all meetings of the corporation, notice as provided in this section need not be given to members or other stockholders to whom the notice may be required by this chapter if a written waiver of the notice is executed before or after the meeting by each individual and is filed with the records of the meeting.



Section 7714 - Records

(a) Records requirement.--A corporation shall keep at its registered office or principal place of business a record of the proceedings of the members and of the directors and the original or a copy of its bylaws, including amendments to date, certified by the secretary of the corporation, and shall keep at its registered office or principal place of business or at the office of its transfer agent or registrar a share register giving the names of the members, their respective addresses and the number and classes of shares held by each. A corporation shall keep at its registered office or principal place of business appropriate, complete and accurate books or records of account, including a record of all salaries, per diem payments and other remunerations paid to each officer and director by the corporation and remuneration received for the corporation's business transactions.

(b) Examination and copies.--A member, upon written demand, has a right to examine during the usual hours for business, for any proper purpose, the share register, books or records of account and records of the proceedings of the members and directors and to make copies or extracts. A proper purpose is a purpose reasonably related to the member's interest as a stockholder. If an attorney or other agent is the person who seeks the right of inspection, the demand shall be accompanied by a power of attorney or other writing which authorizes the attorney or other agent to act on behalf of the member. The demand shall be directed to the corporation at its registered office in this Commonwealth or at its principal place of business.

(c) Remedy to compel inspection.--

(1) If the corporation refuses to permit an inspection sought by a member under subsection (b) or does not reply to the demand within five business days after the demand has been made, the member may apply to the court of common pleas of the county in which the registered office of the corporation is located for an order to compel inspection. The court of common pleas has exclusive original jurisdiction to determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the member to inspect the material and to make copies or extracts. The court may order the corporation to furnish to the member a list of its members as of a specific date on condition that the member first pay to the corporation the reasonable cost of obtaining and furnishing the list and on other conditions as the court deems appropriate.

(2) If the member seeks to inspect the books and records of the corporation, other than its register or list of members, the member must first establish both of the following:

(i) That the member has complied with the provisions of this section respecting the form and manner of making demand for inspection of the document.

(ii) That the inspection sought is for a proper purpose.

(3) If the member seeks to inspect the share register or list of members of the corporation and the member has complied with the provisions of this subsection respecting the form and manner of making demand for inspection of the documents, the burden of proof is on the corporation to establish that the inspection the member seeks is for an improper purpose. The court may, at its discretion, prescribe limitations or conditions with reference to the inspection or award other relief as the court deems just and proper. The court may order books, documents and records, pertinent extracts or authenticated copies to be brought within this Commonwealth and kept in this Commonwealth upon terms and conditions as it prescribes.



Section 7715 - Audit

(a) Procedure.--At the close of each fiscal year, a complete certified audit of the operations of the corporation shall be made by a qualified certified public accountant employed by the board of directors, a written report of which shall include the balance sheet, operating statement, commissions, salaries and other remunerations of directors, officers and employees and other proper information. The audit shall be submitted to the members at the next regular meeting. The annual audit of a corporation with annual gross sales of $100,000 or less may be performed by an audit committee of three or more members of the corporation appointed by the board of directors; however, one of the three members must be a member of the board of directors. The members of the committee need not be certified public accountants or public accountants.

(b) Withdrawal of audit and improper audits.--A certified audit may not be withdrawn without approval of the board of directors. The board of directors may seek legal recourse if the audit is conducted improperly.



Section 7716 - Directors and officers

(a) Directors.--

(1) The business of the corporation shall be managed by a board of not less than five directors, who shall be natural persons. At least a majority of the board must be members. The first directors shall serve until the first annual meeting of the corporation, at which time their successors shall be elected by the members of the corporation. Thereafter, a director shall hold office for a term of not less than one year nor more than three years and until a successor is elected and qualified. In an election for directors, a member has the right to cast the number of votes equal to the number of directors to be elected; and the member may cast the whole number of votes for one director or may distribute them among several candidates. An election for a director shall be by secret ballot. A director may be elected to successive terms.

(2) Except as otherwise provided in the bylaws:

(i) A director shall be elected for a term of at least one year, except that the first directors shall serve only until the first annual meeting.

(ii) Vacancies in the board of directors, including vacancies resulting from an increase in the number of directors, shall be filled by a majority of the remaining members of the board, though less than a quorum. A person so elected shall be a director until a successor is elected by the members, who shall make such an election at the next annual meeting of the members or at a special meeting for that purpose.

(iii) The meetings of the board of directors may be held at a place determined by a majority of the directors.

(iv) A quorum for the transaction of business consists of a majority of the directors in office; and, of those present, at least a majority must be members of the corporation. The acts of a majority of the directors present at a meeting at which a quorum is present are the acts of the board of directors.

(v) The board of directors may, by resolution adopted by a majority of the board, appoint two or more directors as an executive committee, which, to the extent provided in the resolution, shall have and exercise the authority of the board of directors.

(vi) An action taken at a meeting of the directors or members of the executive committee may be taken without a meeting, if consent in writing setting forth the action taken is signed by all of the directors or all of the members of the executive committee, as the case may be. The consent shall be filed with the secretary of the corporation.

(vii) Each director shall be provided with an updated copy of the articles of the corporation along with proposed amendments.

(3) If the bylaws so provide, the directors of a corporation may be classified in respect to the time for which they shall hold office. In this case each class shall be as nearly equal in number as possible; the term of office of at least one class shall expire in each year; and the members of a class shall not be elected for a shorter period than one year or for a longer period than three years. If, at a meeting, directors of more than one class are to be elected, each class of directors shall be elected in a separate election.

(4) A director may be removed from office by the affirmative vote of not less than a majority of the members present and voting at a regular meeting or a special meeting called for that purpose. A director may be removed from office for cause by a vote of not less than a majority of the directors then in office, but this removal may be reversed by a vote by a majority of the members present and voting at a special meeting called for that purpose. The bylaws shall provide for the filing of charges of cause, the giving of notice of the charges, an opportunity to be heard and the procedures under which a director may be removed.

(b) Officers.--

(1) The board shall elect a president, a secretary and a treasurer, and may elect one or more vice presidents, and other officers as authorized in the bylaws. Officers must be members. Any two of the offices of vice president, secretary and treasurer may be held by one person.

(2) An officer may be removed by the affirmative vote of a majority of the directors if, in their judgment, the best interest of the corporation will be served by removal.



Section 7717 - Patronage distributions

(a) Procedure.--Net earnings of a corporation may be apportioned, distributed and paid periodically on the basis of patronage to those persons entitled to receive them, at a time and in a manner as the bylaws provide. The distributions shall be designated as patronage allocations.

(b) Method of payment.--The apportionment, distribution and payment of net earnings under subsection (a) may be in cash or written notices of allocation issued by the corporation.

(c) Minimum transaction amount.--A corporation may provide in its bylaws the minimum amount of a single patronage transaction, which shall be taken into account for the purpose of participation in allocation and distribution of net earnings under this section.

(d) Periodic redemption.--The bylaws of a workers' cooperative corporation shall provide for periodic redemption of written notices of allocation.

(e) Interest.--The bylaws may provide for the corporation to pay or credit interest on the balance of each member's internal capital account.

(f) Termination redemption.--The articles of incorporation shall provide for the recall and redemption of the membership share upon the voluntary or involuntary termination of membership in the corporation. The price of the redemption shall be equal to the sum of the membership fee and any other capital paid in by the member, adjusted by the amount of interest accrued and by distributions of net earnings as provided in the bylaws. No redemption may be made which would render the corporation insolvent.

(g) Net earnings.--For purposes of this section, net earnings shall be computed in accordance with generally accepted accounting principles.



Section 7718 - Indemnity

(a) Mandatory.--A corporation shall indemnify a person acting as a director, officer, employee or agent of the corporation or acting at the request of the corporation as a director, officer, employee or agent of another person against legal expenses, including attorney fees, reasonably incurred in a civil or criminal action in which the person to be indemnified is successful.

(b) Discretionary.--A corporation may indemnify a person acting as a director, officer, employee or agent of the corporation or acting at the request of the corporation as a director, officer, employee or agent of another person against liability and legal expenses, including attorney fees, judgments, fines and settlements, reasonably incurred in a civil or criminal action if the person to be indemnified was unsuccessful but acted in good faith and in a manner that the person reasonably believed to be in or not opposed to the best interests of the corporation and, in a criminal action, had no reasonable cause to believe the conduct was unlawful. The adverse determination of an action does not, of itself, create a presumption that the person to be indemnified did not act in good faith, did not act in a manner that the person reasonably believed to be in or not opposed to the best interest of the corporation or had reasonable cause to believe the conduct was unlawful.

(c) Interest of corporation.--This section applies even if the action is on behalf of or inures to the benefit of the corporation unless the liability for which indemnification is sought is based on negligence in the performance of a duty owed to the corporation.

Cross References. Section 7718 is referred to in section 7711 of this title.



Section 7719 - Unlawful dividends

(a) Insolvency.--For shares of the corporation other than membership shares, the board of directors may declare and the corporation may pay dividends on its outstanding shares except when the corporation is insolvent or the payment would render the corporation insolvent. If a dividend is paid, the directors under whose administration the payment was made, except those who have caused their dissent to be entered on the minutes of the meeting at which the action was authorized and those who, being absent at the time, have promptly filed their written objection with the secretary of the corporation upon learning of the action, shall be jointly and severally liable to the corporation in an amount equal to the amount of the unlawful dividend.

(b) Reliance on financial statements.--A director is not liable under this section if the director relied and acted in good faith upon financial statements of the corporation represented to be correct by the president of the corporation or by the officer having charge of the corporation's books of account or upon written reports, issued by an independent public or certified public accountant, which fairly purports to reflect the financial condition of the corporation.

(c) Liability to corporation.--If an unlawful dividend is paid, each stockholder is liable to the corporation in an amount equal to the amount of the unlawful dividend to the stockholder. An action to enforce this liability must be brought within two years from the date of the receipt of the dividend.



Section 7720 - Amendments of articles

(a) Purpose and voting.--A corporation may amend its articles of incorporation for any purpose authorized by this chapter, including an increase in the amount of its authorized capital stock, by the affirmative vote of two-thirds of its members voting at a general meeting or at the special meeting called for that purpose. No amendment affecting the priority or preferential rights of outstanding stock may be adopted until the consent of the holders of that stock is obtained by a vote at a special meeting called for that purpose. In such a vote each stockholder whose rights are affected shall have only one vote per share, and the margin necessary for the adoption of the amendment is a majority of the outstanding shares in that class of stock unless a greater vote is required by the articles of incorporation. If an amendment affects the right of more than one class of stock, then the consent of each class of stockholder affected shall be obtained by voting in the manner described in this subsection.

(b) Delivery and filing.--Amendments to the articles of incorporation shall be filed in the department. Upon the filing of amendments to the articles, they shall become effective. See section 134 (relating to docketing statement).

(c) Notice of vote.--Each member and, if required by subsection (a), each stockholder shall be notified by the corporation at least 15 days before a vote is taken to amend the articles of incorporation under subsection (a). Notification for proposed amendments to the articles of incorporation shall include a copy of the proposed amendment; a statement of its purpose and effect; and the time, date, place and manner in which the vote will be taken on the proposed amendment. Notice for all meetings provided for in this subsection need not be given to members or other stockholders under subsection (a) if a written waiver of the notice is executed before or after the meeting by each individual entitled to notice and is filed with the records of the meeting.

(d) Notice of approval.--If an amendment to the articles of incorporation is approved, the corporation shall notify each member within 30 days of the approval by sending a copy of the approved amendment to the articles.

(e) Advertisement.--Before or after an amendment has been adopted by the shareholders, the corporation shall advertise its intention to file or the filing of amendments to the articles with the department in a manner similar to that prescribed in section 7703 (relating to articles of incorporation). Advertisements may appear prior to or after the day upon which the articles of amendment are presented to the department and shall set forth briefly:

(1) The name and location of the registered office of the corporation.

(2) A statement that the amendments to the articles are to be or were filed under this chapter.

(3) The nature and character of the amendments.

(4) The time when the amendments to the articles are to be or were filed under this chapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b), retroactive to June 19, 1989.

References in Text. Section 7703, referred to in this section, was renumbered to section 7704 by Act 198 of 1990.

Cross References. Section 7720 is referred to in section 7705 of this title.



Section 7721 - Bylaws

(a) Adoption, amendment and repeal.--The corporation, before commencing business, shall adopt bylaws not inconsistent with law or its articles of incorporation. The bylaws may be amended in the manner provided by law, the articles of incorporation and the bylaws. The power to amend or repeal the bylaws of a corporation is in the members only, except to the extent that the articles of incorporation require that both the members and the board of directors approve a change. The corporation shall notify each member of a proposed change in the bylaws by sending to each member, at least 15 days prior to a vote on the proposed change, a copy of the proposed change along with the time, date, place and manner of voting for the proposed changes. If a proposed bylaw change is approved, the corporation shall mail each member a copy of the approved change within 30 days of the approval.

(b) Content.--The bylaws may provide for the following matters:

(1) The time, place and manner of calling and conducting meetings of the members and the number of members that constitute a quorum.

(2) The manner of voting and the conditions upon which members may vote at general or special meetings.

(3) Subject to provision in the articles of incorporation and in this chapter, the number, qualifications, eligibility requirements, manner of nomination, duties and terms of office of directors and officers; the time of their election; and mode and manner of giving notice of election.

(4) The time, place and manner for calling and holding meetings of the directors and executive committees and the number that constitutes a quorum.

(5) Rules consistent with law and the articles of incorporation for the management of the corporation; the making of contracts; the issuance, redemption and transfer of stock; the relative rights, duties, interests and preferences of members and stockholders; and the mode, manner and effect of termination of a member.

(6) Any other provisions deemed necessary or proper to carry out the purposes of the corporation.

(7) Penalties for violations of the bylaws.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (b), retroactive to June 19, 1989.



Section 7722 - Benefits bestowed on associations by compliance with this chapter

A cooperative association, whether incorporated or unincorporated, shall be entitled to all the benefits of this chapter by complying with its provisions; may, by a vote of the majority of the members of the cooperative association taken according to its existing articles of association or bylaws, determine to avail itself of the provisions of this chapter and to assume a corporate name and the powers under a corporate name; and may, by a like vote, transfer to the corporation formed under this chapter all its property. Upon transfer of the property, the corporation to which the property is transferred shall take it in the same manner, to the same extent and with the same effect as the property was previously owned and held by the corporation transferring the property and may, in its corporate name, sue for and collect debts, subscriptions and other benefits belonging to the original association. A corporation taking property under this section shall take it subject to liens and trusts, legal and equitable, to which the property was subject before transfer and shall be liable for all obligations of the previous association to the extent of the value of the property at the time of taking.



Section 7723 - Dissolution

(a) General rule.--A corporation may dissolve and wind up; may merge with other corporations; and may sell to, lease to or exchange with other corporations all or substantially all of its property and assets. Except as otherwise provided in this chapter, these actions are governed by Chapter 3 (relating to entity transactions) and Subchapter C of Chapter 19 (relating to merger liabilities and sale of assets). A workers' cooperative corporation which has not revoked its election to be governed by this chapter may not merge with one or more corporations organized under any law other than this chapter. If a member objects to a corporation's merger, the member may terminate membership in the corporation. The price of redemption of the member's interest shall be the amount in the member's individual capital account on terms and conditions as the law, the articles of incorporation and the bylaws provide.

(b) Distribution of assets.--Upon dissolution, the assets of a corporation shall be distributed in accordance with the articles of incorporation or bylaws. The recipients of the distributed assets shall be limited to the following:

(1) Each individual who is or was a member of the corporation or the individual's estate on the basis of the ratio of the member's patronage to the total patronage of all members during the existence of the corporation.

(2) Holders of shares of stock in the corporation other than membership shares.

(3) Other corporations which are incorporated under this chapter or which meet the requirements of incorporation under this chapter.

(4) Charitable institutions in support of the cooperative movement.

(c) Security interests and indebtedness.--A mortgage, pledge or creation of a security interest is not a sale within the meaning of this section. Unless otherwise provided in the articles of incorporation or bylaws, a corporation may create or increase its indebtedness in the manner, to the extent, for the purpose, upon terms and conditions and upon security as authorized by resolution adopted by its board of directors. In this case no authorization or consent of the members is required.

(Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (a).



Section 7724 - Conversion to a corporation governed by the Business Corporation Law

(a) Amendment of articles.--A corporation may revoke its election to be governed by this chapter by filing an adopted amendment to its articles of incorporation with the department.

(b) Conversion of shares and accounts.--When a corporation revokes its election under subsection (a), the amendment to the articles of incorporation shall provide for the conversion of membership shares and internal capital accounts to securities or other property in a manner consistent with this title.



Section 7725 - Savings provisions

(a) General rule.--In relation to a corporation existing on the effective date of this chapter, the provisions of this chapter do not impair or affect an act done; offense committed; right accruing or accrued; or liability, penalty, forfeiture or punishment incurred prior to the effective date of this chapter.

(b) Contracts.--This chapter does not impair or affect a contract entered into by a corporation prior to the effective date of this chapter.



Section 7726 - Applicability

(a) General rule.--This chapter shall apply to domestic corporations incorporated under this chapter.

(b) Existing corporations.--This chapter shall apply to existing domestic corporations incorporated under or subject to any prior law of the Commonwealth concerning incorporation and regulation of corporations, whether cooperative or noncooperative, by the filing with the department of a certificate executed under the seal of the corporation, signed by two authorized officers of the corporation and setting forth:

(1) The name of the corporation.

(2) The statute by or under which it was created or formed.

(3) A statement that the members or stockholders of the corporation have elected, by a majority vote of the members or stockholders present at a meeting called for such purpose at which a quorum is present, to accept the provisions of this chapter for the government and regulation of the affairs of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment. Act 198 amended subsec. (a), retroactive to June 19, 1989.






Chapter 79 - Fundamental Changes (Transferred)

Chapter Notes

Enactment. Chapter 59 was added as Chapter 79 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 79 was renumbered to Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7901 - § 7906 - (Transferred)

Prior Provisions. Chapter 79 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

SUBCHAPTER A

AMENDMENT OF ARTICLES

(Transferred)

Transfer. Subchapter A (§§ 7901 - 7906) was renumbered to Subchapter A of Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7921 - § 7930 - (Transferred)



Section 7941 - § 7946 - (Transferred)



Section 7951 - § 7956 - (Transferred)



Section 7961 - § 7971 - (Transferred)



Section 7981 - § 7990 - (Transferred)






Chapter 81 - General Provisions

Chapter Notes

Enactment. Chapter 61 was added as Chapter 81 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 81 was renumbered to Chapter 61 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 8101 - Short title of part

This part shall be known and may be cited as the Partnership Code.



Section 8102 - Interchangeability of partnership, limited liability company and corporate forms of organization

(a) General rule.--Subject to any restrictions on a specific line of business made applicable by section 103 (relating to subordination of title to regulatory laws):

(1) Any business that may be conducted in a corporate form may also be conducted as a partnership or a limited liability company.

(2) A domestic or foreign partnership or limited liability company may exercise any right, power, franchise or privilege that a domestic or foreign corporation engaged in the same line of business might exercise under the laws of this Commonwealth, including powers conferred by section 1511 (relating to additional powers of certain public utility corporations) or other provisions of law granting the right to a duly authorized corporation to take or occupy property and make compensation therefor.

(b) Exceptions.--Subsection (a) shall not:

(1) Affect any law relating to the taxation of partnerships, limited liability companies or corporations.

(2) Authorize acting as a banking institution, credit union or insurer unless the laws relating thereto or this part expressly permit the conduct of the regulated business in partnership or limited liability company form. See sections 8620(b) (relating to characteristics of limited partnership) and 8818(b) (relating to characteristics of limited liability company).

(3) Except as otherwise provided by law, permit a partnership to provide full limited liability for all of the investors therein or otherwise fail to preserve the intrinsic differences between the partnership and corporate forms.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 8102 is referred to in sections 8620, 8818, 8819 of this title.



Section 8103 - Continuation of certain limited partnerships and limited liability companies (Repealed)

2001 Repeal. Section 8103 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 8104 - Reserved power of General Assembly

All present and future common or statutory law with respect to the formation, organization or regulation of partnerships, limited partnerships, electing partnerships or limited liability companies or prescribing powers, rights, duties or liabilities of such associations or their general or limited partners, members, managers, officers, agents or other representatives may be revoked, amended or repealed.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment. Act 106 added section 8104.



Section 8105 - Ownership of certain professional partnerships and limited liability companies

(a) General rule.--Except as otherwise provided by statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of the interests in a general partnership, limited partnership, electing partnership or limited liability company, and all of the governors of the entity, must be licensed persons in the profession the entity practices if the entity renders any of the following professional services:

(1) chiropractic;

(2) dentistry;

(3) law;

(4) medicine and surgery;

(5) optometry;

(6) osteopathic medicine and surgery;

(7) podiatric medicine;

(8) public accounting;

(9) psychology; or

(10) veterinary medicine.

(b) Transitional provision.--Subsection (a) shall not apply to a person that holds only a transferable interest that was acquired before February 21, 2017.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 8105 is referred to in section 8834 of this title.



Section 8106 - Failure to observe formalities

The failure of a limited liability partnership, limited partnership, limited liability limited partnership, electing partnership or limited liability company to observe formalities relating to the exercise of its powers or management of its activities and affairs is not a ground for imposing liability on a partner, member or manager of the entity for a debt, obligation or other liability of the entity.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 added section 8106.






Chapter 82 - Limited Liability Partnerships and Limited Liability Limited Partnerships

Chapter Notes

Enactment. Chapter 82 was added December 7, 1994, P.L.703, No.106, effective in 60 days.

Cross References. Chapter 82 is referred to in sections 102, 8415, 8615 of this title; section 501 of Title 54 (Names).

Enactment. Subchapter D was added November 21, 2016, P.L.1328, No.170, effective in 90 days.

Enactment. Subchapter E was added November 21, 2016, P.L.1328, No.170, effective in 90 days.



Section 8201 - Scope

(a) Application of subchapter.--This subchapter applies to a general or limited partnership whose internal affairs are governed by or that is formed under the laws of this Commonwealth and that registers under this section. Any partnership that desires to register under this subchapter or to amend or terminate its registration shall deliver to the Department of State for filing a statement of registration, amendment or termination, as the case may be, which shall be signed by a general partner and shall set forth:

(1) The name of the partnership.

(2) Either:

(i) the address of the principal place of business of the partnership, in the case of a general partnership; or

(ii) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the partnership, in the case of a limited partnership.

(3) A statement that the partnership registers under this subchapter or that the registration of the partnership under this subchapter shall be amended or terminated, as the case may be. If the statement relates to an amendment, the amendment shall restate in full the statement of registration.

(4) A statement that:

(i) the registration, amendment or termination has been authorized by at least a majority in interest of the partners; and

(ii) in the case of a termination, the termination has also been authorized by all of the general partners.

(b) Effect of filing.--Upon the filing of the statement of registration, amendment or termination in the department, the registration under this subchapter shall be effective, amended or terminated, as the case may be. The effectiveness, amendment or termination of the registration of a partnership under this subchapter shall not be deemed to cause a dissolution of the partnership.

(c) Effect of registration.--As long as the registration under this subchapter is in effect, the partnership shall be governed by the provisions of this subchapter and, to the extent not inconsistent with this subchapter, Chapter 84 (relating to general partnerships) or 86 (relating to limited partnerships). Without limiting the generality of the foregoing, a domestic or foreign limited liability partnership or limited liability limited partnership shall be treated the same as if it were not registered under this subchapter for purposes of:

(1) determining whether it is a permissible form of entity in which to conduct the practice of a profession; or

(2) the imposition by the Commonwealth or any political subdivision of any tax or license fee on or with respect to any income, property, privilege, transaction, subject or occupation.

(d) Continuation of registration.--If a limited liability partnership or limited liability limited partnership is dissolved and its business is continued without liquidation of the partnership affairs, the registration under this subchapter of the dissolved partnership shall continue to be applicable to the partnership continuing the business, and it shall not be necessary to make a new filing under this section until such time, if any, as the registration is to be amended or terminated.

(e) Prohibited termination.--A registration under this subchapter may not be terminated while the partnership is a debtor in bankruptcy. See section 8221(f) (relating to annual registration).

(f) Alternative procedure.--In lieu of filing a statement of registration as provided in subsection (a), a limited partnership may register as a limited liability limited partnership by including in its certificate of limited partnership, either originally or by amendment, the statements required by subsection (a)(3) and (4). To terminate its registration, a limited partnership that uses the procedure authorized by this subsection shall amend its certificate of limited partnership to delete the statements required by this subsection.

(g) Constructive notice.--Registration under this section shall constitute constructive notice that the partnership is a limited liability partnership or limited liability limited partnership and that the partners are entitled to the protections from liability provided by this subchapter.

(h) Approval of termination.--In addition to any required approvals under the partnership agreement, the termination of a statement of registration must be approved by the affirmative vote or consent of all the general partners.

(i) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 8201 is referred to in sections 335, 336, 355, 356, 367, 375, 376, 8221, 8421, 8613, 8620 of this title.



Section 8202 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Distribution." A direct or indirect transfer of money or other property or incurrence of indebtedness by a limited liability partnership to a person on account of a transferable interest or in a person's capacity as a partner. The term:

(1) includes:

(i) a redemption or other purchase by a partnership of a transferable interest; and

(ii) a transfer to a partner in return for the partner's relinquishment of any right to participate as a partner in the management or conduct of the partnership's business or to have access to records or other information concerning the partnership's business; and

(2) does not include:

(i) amounts constituting reasonable compensation for present or past service or payments made in the ordinary course of business under a bona fide retirement plan or other bona fide benefits program;

(ii) the making of, or payment or performance on, a guaranty or similar arrangement by a partnership for the benefit of any or all of its partners;

(iii) a direct or indirect allocation or transfer effected under Chapter 3 (relating to entity transactions) with the approval of the partners; or

(iv) a direct or indirect transfer of:

(A) a governance or transferable interest; or

(B) options, rights or warrants to acquire a governance or transferable interest.

"Foreign registered limited liability partnership." (Deleted by amendment).

"Partner." Includes a person who is or was a partner in a limited liability partnership or a general partner in a limited liability limited partnership at any time while the registration of the partnership under this subchapter is or was in effect.

"Registered limited liability partnership" or "domestic registered limited liability partnership." (Deleted by amendment).

(June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended the def. of "registered limited liability partnership" or "domestic registered limited liability partner" and added the def. of "distribution" and deleted the defs. of "foreign registered limited liability partnership" and "partnership."

2001 Amendment. Act 34 added the def. of "partner."

Cross References. Section 8202 is referred to in section 8231 of this title.



Section 8203 - Name (Repealed)

2014 Repeal. Section 8203 was repealed October 22, 2014, P.L.2640, No.172, effective July 1, 2015.



Section 8204 - Limitation on liability of partners

(a) General rule.--Except as provided in subsection (b), a partner in a limited liability partnership or limited liability limited partnership shall not be liable directly or indirectly, whether by way of indemnification, contribution or otherwise, under an order of court or in any other manner for any debts, obligations or other liabilities of, or chargeable to, the partnership, whether sounding in contract or tort or otherwise, that arise while the registration of the partnership under this subchapter is in effect.

(b) Exceptions.--

(1) (Repealed)

(2) Subsection (a) shall not affect the liability of a partner:

(i) Individually for any negligent or wrongful acts or misconduct committed by the partner.

(ii) For any debts, obligations or other liabilities of the partnership:

(A) (Deleted by amendment)

(B) as to which the partner has agreed in record form to be liable; or

(C) that:

(I) arose before February 21, 2017; and

(II) did not arise from any negligent or wrongful acts or misconduct committed by a partner or other representative of the partnership.

(iii) To the extent expressly undertaken in the partnership agreement or the certificate of limited partnership.

(3) Subsection (a) shall not affect in any way:

(i) the liability of the partnership itself for all its debts, obligations and other liabilities;

(ii) the availability of the entire assets of the partnership to satisfy its debts, obligations and other liabilities; or

(iii) any obligation undertaken by a partner in record form to individually indemnify another partner of the partnership or to individually contribute toward a liability of another partner.

(c) Continuation of limited liability.--Neither the termination of the registration of a partnership under this subchapter nor the dissolution, winding up or termination of the partnership shall affect the limitation on the liability of a partner in the partnership under this section with respect to debts, obligations and other liabilities that arose while the registration under this subchapter was in effect.

(d) Proper parties.--A partner in a limited liability partnership or limited liability limited partnership is not a proper party to an action or proceeding by or against the partnership, the object of which is to recover damages or enforce debts, obligations or other liabilities for which the partner is not liable.

(e) Cross reference.--See section 103 (relating to subordination of title to regulatory laws).

(June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 8204 is referred to in sections 8436, 8644 of this title.



Section 8205 - Liability of withdrawing partner (Repealed)

2016 Repeal. Section 8205 was repealed November 21, 2016, P.L. 1328, No.170, effective in 90 days.



Section 8206 - Insurance (Repealed)

2001 Repeal. Section 8206 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 8207 - Extraterritorial application of subchapter

(a) Legislative intent.--(Deleted by amendment).

(b) Basis for determining liability of partners.--The liability of partners in a domestic limited liability partnership or domestic limited liability limited partnership shall at all times be determined under Chapters 84 (relating to general partnerships) and 86 (relating to limited partnerships) as modified by the provisions of this subchapter.

(c) Conflict of laws.--The personal liability of a partner of a domestic limited liability partnership or domestic limited liability limited partnership to any person or in any action or proceeding for the debts, obligations or other liabilities of the partnership or for the acts or omissions of other partners or representatives of the partnership shall be governed solely and exclusively by the laws of this Commonwealth. Whenever a conflict arises between the laws of this Commonwealth and the laws of any other state with regard to the liability of partners of a domestic limited liability partnership or domestic limited liability limited partnership for the debts, obligations and other liabilities of the partnership or for the acts or omissions of the other partners or representatives of the partnership, the laws of this Commonwealth shall govern in determining such liability.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)



Section 8211 - (Repealed)

§ 8211. Foreign registered limited liability partnerships (Repealed).

2016 Repeal. Section 8211 was repealed November 21, 2016, P.L.1328, No.170, effective in 90 days.



Section 8221 - Annual registration

(a) General rule.--Every domestic limited liability partnership or limited liability limited partnership in existence on December 31 of any year and every foreign limited liability partnership or limited liability limited partnership that is registered to do business in this Commonwealth on December 31 of any year shall deliver to the Department of State for filing with respect to that year, and on or before April 15 of the following year, a certificate of annual registration on a form provided by the department, signed by a general partner and accompanied by the annual registration fee prescribed by subsection (b). The department shall not charge a fee other than the annual registration fee for filing the certificate of annual registration.

(b) Annual registration fee.--

(1) The annual registration fee to be paid when filing a certificate of annual registration shall be equal to a base fee of $200 times the number of persons who were general partners of the partnership on December 31 of the year with respect to which the certificate of annual registration is being filed and who:

(i) in the case of a natural person, had his principal residence on that date in this Commonwealth; or

(ii) in the case of any other person, was incorporated or otherwise organized or existing on that date under the laws of this Commonwealth.

(2) The base fee of $200 shall be increased on December 31, 1997, and December 31 of every third year thereafter by the percentage increase in the Consumer Price Index for Urban Workers during the most recent three calendar years for which that index is available on the date of adjustment. Each adjustment under this paragraph shall be rounded up to the nearest $10.

(c) Notice of annual registration.--Not later than February 1 of each year, the department shall give notice to every partnership required to file a certificate of annual registration with respect to the preceding year of the requirement to file the certificate. The notice shall state the amount of the base fee payable under subsection (b)(1), as adjusted pursuant to subsection (b)(2), if applicable, and shall be accompanied by the form of certificate of annual registration to be filed. Failure by the department to give notice to any party, or failure by any party to receive notice, of the annual registration requirement shall not relieve the party of the obligation to file the certificate of annual registration.

(d) Credit to Corporation Bureau Restricted Account.--The annual registration fee shall not be deemed to be an amount received by the department under Subchapter C of Chapter 1 for purposes of section 155 (relating to disposition of funds), except that $25 of the fee shall be credited to the Corporation Bureau Restricted Account.

(e) Failure to file or pay annual fee.--

(1) Failure to file the certificate of annual registration required by this section for five consecutive years shall result in the automatic termination of:

(i) the status of the limited liability partnership or limited liability limited partnership as such, if it is a domestic partnership; or

(ii) the registration of the limited liability partnership or limited liability limited partnership, if it is a foreign partnership.

(1.1) Any annual registration fee that is not paid when due shall be a lien in the manner provided in this subsection from the time the annual registration fee is due and payable. If a certificate of annual registration is not filed within 30 days after the date on which it is due, the department shall assess a penalty of $500 against the partnership, which shall also be a lien in the manner provided in this subsection. The imposition of that penalty shall not be construed to relieve the partnership from liability for any other penalty or interest provided for under other applicable law.

(2) If the annual registration fee paid by a partnership is subsequently determined to be less than should have been paid because it was based on an incorrect number of general partners or was otherwise incorrectly computed, that fact shall not affect the existence, status or foreign registration of the partnership, but the amount of the additional annual registration fee that should have been paid shall be a lien in the manner provided in this subsection from the time the incorrect payment is discovered by the department.

(3) The annual registration fee shall bear simple interest from the date that it becomes due and payable until paid. The interest rate shall be that provided for in section 806 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, with respect to unpaid taxes. The penalty provided for in paragraph (1) shall not bear interest. The payment of interest shall not relieve the partnership from liability for any other penalty or interest provided for under other applicable law.

(4) The lien created by this subsection shall attach to all of the property and proceeds thereof of the partnership in which a security interest can be perfected in whole or in part by filing in the department under 13 Pa.C.S. Div. 9 (relating to secured transactions; sales of accounts, contract rights and chattel paper), whether the property and proceeds are owned by the partnership at the time the annual registration fee or any penalty or interest becomes due and payable or whether the property and proceeds are acquired thereafter. Except as otherwise provided by statute, the lien created by this subsection shall have priority over all other liens, security interests or other charges, except liens for taxes or other charges due the Commonwealth. The lien created by this subsection shall be entered on the records of the department and indexed in the same manner as a financing statement filed under 13 Pa.C.S. Div. 9. At the time an annual registration fee, penalty or interest that has resulted in the creation of a lien under this subsection is paid, the department shall terminate the lien with respect to that annual registration fee, penalty or interest without requiring a separate filing by the partnership for that purpose.

(5) If the annual registration fee paid by a partnership is subsequently determined to be more than should have been paid for any reason, no refund of the additional fee shall be made.

(6) Termination of the status or foreign registration of a partnership under this section, whether voluntarily or involuntarily, shall not release it from the obligation to pay any accrued fees, penalties and interest and shall not release the lien created by this subsection.

(f) Exception for bankrupt partnerships.--A partnership that would otherwise be required to pay the annual registration fee set forth in subsection (b) shall not be required to pay that fee with respect to any year during any part of which the partnership is a debtor in bankruptcy. The partnership shall, instead, indicate on its certificate of annual registration for that year that it is exempt from payment of the annual registration fee pursuant to this subsection. If the partnership fails to file timely a certificate of annual registration, a lien shall be entered on the records of the department pursuant to subsection (e) which shall not be removed until the partnership files a certificate of annual registration indicating its entitlement to an exemption from payment of the annual registration fee as provided in this subsection. See section 8201(e) (relating to scope).

(June 22, 2001, P.L.418, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

References in Text. Division 9 of Title 13, referred to in subsec. (e), was repealed and added by the act of June 8, 2001 (P.L.123, No.18). Present Division 9 relates to secured transactions.

Cross References. Section 8221 is referred to in section 8201 of this title.



Section 8231 - Limitations on distributions by limited liability partnership

(a) General rule.--A domestic limited liability partnership may not make a distribution, including a distribution under section 8486 (relating to disposition of assets in winding up and required contributions), if after the distribution:

(1) the partnership would not be able to pay its debts as they become due in the ordinary course of the partnership's business; or

(2) the partnership's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the partnership were to be dissolved and wound up at the time of the distribution, to satisfy the preferential rights upon dissolution and winding up of partners and transferees whose preferential rights are superior to the rights of persons receiving the distribution.

(b) Valuation.--A domestic limited liability partnership may base a determination that a distribution is not prohibited under subsection (a)(2) on:

(1) the book values of the assets and liabilities of the partnership, as reflected on its books and records;

(2) a valuation that takes into consideration unrealized appreciation and depreciation or other changes in value of the assets and liabilities of the partnership;

(3) the current value of the assets and liabilities of the partnership, either valued separately or valued in segments or as an entirety as a going concern; or

(4) any other method that is reasonable in the circumstances.

(c) Excluded liabilities.--In determining whether a distribution is prohibited under subsection (a)(2), the partnership need not consider obligations and liabilities unless they are required to be reflected on a balance sheet, not including the notes to the balance sheet, prepared on the basis of generally accepted accounting principles, or other such accounting practices and principles as are used generally by the partnership in the maintenance of its books and records and as are reasonable in the circumstances.

(d) Measuring date of distribution.--Except as provided in subsection (e), the effect of a distribution under subsection (a) is measured:

(1) as of the date specified by the partnership when it authorizes the distribution if the distribution occurs within 125 days of the earlier of the date so specified or the date of authorization; or

(2) as of the date of distribution in all other cases.

(e) Date of redemption.--In the case of a distribution as described in paragraph (1) of the definition of "distribution" in section 8202 (relating to definitions), the distribution is deemed to occur as of the earlier of the date money or other property is transferred or debt is incurred by the partnership, or the date the person entitled to the distribution ceases to own the interest or right being acquired by the partnership in return for the distribution.

(f) Status of distribution debt.--The indebtedness of a domestic limited liability partnership to a partner or transferee incurred by reason of a distribution made in accordance with this section shall be at least on a parity with the partnership's indebtedness to its general, unsecured creditors, except to the extent subordinated by agreement.

(g) Certain subordinated debt.--The indebtedness of a domestic limited liability partnership, including indebtedness issued as a distribution, is not a liability for purposes of subsection (a) if the terms of the indebtedness provide that payment of principal and interest is made only if and to the extent that a payment of a distribution could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is made.

(h) Distributions in winding up.--In measuring the effect of a distribution under section 8486, the liabilities of a dissolved domestic limited liability partnership do not include any claim that has been barred under section 8241 (relating to known claims against dissolved limited liability partnership) or 8242 (relating to other claims against dissolved limited liability partnership) or for which security has been provided under section 8243 (relating to court proceedings).

(i) Cross references.--See sections 8415(d)(1) (relating to contents of partnership agreement) and 8447 (relating to standards of conduct for partners).

Cross References. Section 8231 is referred to in sections 8232, 8415 of this title.



Section 8232 - Liability for improper distributions by limited liability partnership

(a) General rule.--If a partner of a limited liability partnership consents to a distribution made in violation of section 8231 (relating to limitations on distributions by limited liability partnership) and in consenting to the distribution fails to comply with section 8447 (relating to standards of conduct for partners), the partner is personally liable to the partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation of section 8231.

(b) Recipients.--A person that receives a distribution knowing that the distribution violated section 8231 is personally liable to the limited liability partnership, but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under section 8231.

(c) Contribution.--A person against which an action is commenced because the person is liable under subsection (a) may:

(1) join any other person that is liable under subsection (a) and seek to enforce a right of contribution from the person; and

(2) join any person that received a distribution in violation of subsection (b) and seek to enforce a right of contribution from the person in the amount the person received in violation of subsection (b).

(d) Statute of repose.--An action under this section is barred unless commenced within two years after the distribution.

Cross References. Section 8231 is referred to in section 8441 of this title.



Section 8241 - Known claims against dissolved limited liability partnership

(a) General rule.--Except as provided in subsection (d), a dissolved limited liability partnership may give notice of a known claim under subsection (b), which has the effect provided in subsection (c).

(b) Notice.--A dissolved limited liability partnership may notify in record form its known claimants of the dissolution. The notice must:

(1) specify the information required to be included in a claim;

(2) state that a claim must be in writing and provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of a claim, which may not be less than 120 days after the date the notice is received by the claimant;

(4) state that the claim will be barred if not received by the deadline; and

(5) unless the partnership has been throughout its existence a limited liability partnership, state that the barring of a claim against the partnership will also bar any corresponding claim against any partner or person dissociated as a partner which is based on section 8436 (relating to partner's liability).

(c) Claims barred.--A claim against a dissolved limited liability partnership is barred if the requirements of subsection (b) are met and:

(1) the claim is not received by the specified deadline; or

(2) if the claim is timely received but rejected by the partnership:

(i) the partnership causes the claimant to receive a notice in record form stating that the claim is rejected and will be barred unless the claimant commences an action against the partnership to enforce the claim within 90 days after the claimant receives the notice; and

(ii) the claimant does not commence the required action within 90 days after the claimant receives the notice.

(d) Later arising claims.--This section shall not apply to a claim based on an event occurring after the date of dissolution or a liability that on that date is contingent.

Cross References. Section 8241 is referred to in sections 8231, 8242, 8243 of this title.



Section 8242 - Other claims against dissolved limited liability partnership

(a) Permissive notice.--A dissolved limited liability partnership may publish notice of its dissolution and request persons having claims against the partnership to present them in accordance with the notice.

(b) Notice procedure.--A notice under subsection (a) must:

(1) be officially published one time;

(2) describe the information required to be contained in a claim, state that the claim must be in writing and provide a mailing address to which the claim is to be sent;

(3) state that a claim against the partnership is barred unless an action to enforce the claim is commenced within two years after publication of the notice; and

(4) unless the partnership has been throughout its existence a limited liability partnership, state that the barring of a claim against the partnership will also bar any corresponding claim against any partner or person dissociated as a partner which is based on section 8436 (relating to partner's liability).

(c) Claims barred.--If a dissolved limited liability partnership publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the partnership within two years after the publication date of the notice:

(1) a claimant that did not receive notice in record form under section 8241 (relating to known claims against dissolved limited liability partnership);

(2) a claimant whose claim was timely sent to the partnership but not acted on; and

(3) a claimant whose claim is contingent at, or based on an event occurring after, the date of dissolution.

(d) Claims not barred.--A claim not barred under this section or section 8241 may be enforced:

(1) against a dissolved limited liability partnership, to the extent of its undistributed assets;

(2) except as provided in section 8243 (relating to court proceedings), if assets of the partnership have been distributed after dissolution, against a partner or transferee to the extent of that person's proportionate share of the claim or of the partnership's assets distributed to the partner or transferee after dissolution, whichever is less, except that a person's total liability for all claims under this paragraph may not exceed the total amount of assets distributed to the person after dissolution; and

(3) against any person liable on the claim under sections 8436, 8473 (relating to liability of person dissociated as partner to other persons) and 8485 (relating to liability after dissolution).

Cross References. Section 8242 is referred to in sections 8231, 8243 of this title.



Section 8243 - Court proceedings

(a) Determination of security.--A dissolved limited liability partnership that has published a notice under section 8242 (relating to other claims against dissolved limited liability partnership) may file an application with the court of common pleas embracing the county where the partnership's principal office is located or, if the principal office is not located in this Commonwealth, where its registered office is or was last located, for a determination of the amount and form of security to be provided for payment of claims that are reasonably expected to arise after the date of dissolution based on facts known to the partnership and:

(1) at the time of the application:

(i) are contingent; or

(ii) have not been made known to the partnership; or

(2) are based on an event occurring after the date of dissolution.

(b) When security not required.--Security is not required for any claim that is or is reasonably anticipated to be barred under section 8241 (relating to known claims against dissolved limited liability partnership).

(c) Notice.--Within 10 days after the filing of an application under subsection (a), the dissolved limited liability partnership shall give notice of the proceeding to each claimant holding a contingent claim known to the partnership.

(d) Guardian ad litem.--In any proceeding under this section, the court may appoint a guardian ad litem to represent all claimants whose identities are unknown. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, must be paid by the dissolved limited liability partnership.

(e) Effect on contingent claims.--A dissolved limited liability partnership that provides security in the amount and form ordered by the court under subsection (a) satisfies the partnership's obligations with respect to claims that are contingent, have not been made known to the partnership or are based on an event occurring after the date of dissolution. The claims may not be enforced against a partner or transferee on account of assets received in liquidation.

Cross References. Section 8243 is referred to in sections 8231, 8242 of this title.



Section 8244 - Liability of partner when claim against partnership barred

If a claim against a dissolved limited liability partnership is barred under this subchapter, any corresponding claim under sections 8436 (relating to partner's liability), 8473 (relating to liability of person dissociated as partner to other persons) and 8485 (relating to liability after dissolution) is also barred.






Chapter 83 - General Partnerships (Repealed)

Section 8301 - § 8305 - (Repealed)






Chapter 84 - General Partnerships

Chapter Notes

Enactment. Chapter 84 was added November 21, 2016, P.L.1328, No.170, effective in 90 days.

Cross References. Chapter 84 is referred to in sections 8201, 8207, 8701 of this title.



Section 8411 - Short title and application of chapter

(a) Short title.--This chapter shall be known and may be cited as the Pennsylvania Uniform Partnership Act of 2016.

(b) Initial application.--Before April 1, 2017, this chapter governs only:

(1) a partnership formed on or after February 21, 2017; and

(2) except as provided in subsection (d), a partnership formed before February 21, 2017, which elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to this chapter.

(c) Full effective date.--Except as provided under subsection (d), on and after April 1, 2017, this chapter governs all partnerships.

(d) Liabilities to third parties.--With respect to a partnership that elects under subsection (b)(2) to be subject to this chapter, after the election takes effect the provisions of this chapter relating to the liability of the partnership's partners to third parties apply:

(1) before April 1, 2017, to:

(i) a third party that had not done business with the partnership in the year before the election took effect; and

(ii) a third party that had done business with the partnership in the year before the election took effect only if the third party knows or has been notified of the election; and

(2) on and after April 1, 2017, to all third parties, except that those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable under paragraph (1)(ii).

(e) Cross reference.--See section 8415(c)(5) (relating to contents of partnership agreement).

Cross References. Section 8411 is referred to in sections 8412, 8415 of this title.



Section 8412 - Definitions

(a) General definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Business." Includes every trade, occupation and profession.

"Contribution." Property or a benefit described in section 8443 (relating to form of contribution) which is provided by a person to a partnership to become a partner or in the person's capacity as a partner.

"Distribution." A transfer of money or other property from a partnership to a person on account of a transferable interest or in a person's capacity as a partner. The term:

(1) includes:

(i) a redemption or other purchase by a partnership of a transferable interest; and

(ii) a transfer to a partner in return for the partner's relinquishment of any right to participate as a partner in the management or conduct of the partnership's business or have access to records or other information concerning the partnership's business; and

(2) does not include:

(i) amounts constituting reasonable compensation for present or past service or payments made in the ordinary course of business under a bona fide retirement plan or other bona fide benefits program;

(ii) the making of, or payment or performance on, a guaranty or similar arrangement by a partnership for the benefit of any or all of its partners;

(iii) a direct or indirect allocation or transfer effected under Chapter 3 (relating to entity transactions) with the approval of the partners; or

(iv) a direct or indirect transfer of:

(A) a governance or transferable interest; or

(B) options, rights or warrants to acquire a governance or transferable interest.

"Partner." A person that:

(1) has become a partner in a partnership under section 8442 (relating to becoming partner) or was a partner in a partnership when the partnership became subject to this chapter under section 8411 (relating to short title and application of chapter); and

(2) has not dissociated as a partner under section 8461 (relating to events causing dissociation).

"Partnership." An association of two or more persons to carry on as co-owners a business for profit formed under this chapter or that becomes subject to this chapter under Chapter 3 (relating to entity transactions) or section 8411 (relating to short title and application of chapter). The term includes a limited liability partnership or an electing partnership that is not also a limited partnership.

"Partnership agreement." The agreement, whether or not referred to as a partnership agreement and whether oral, implied, in record form or in any combination thereof, of all the partners of a partnership concerning the matters described in section 8415(a) (relating to contents of partnership agreement). The term includes the agreement as amended or restated.

"Partnership at will." A partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

"Transferable interest." The right, as initially owned by a person in the person's capacity as a partner, to receive distributions from a partnership, whether or not the person remains a partner or continues to own any part of the right. The term applies to any fraction of the interest, by whomever owned.

"Transferee." A person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.

(b) Index of definitions.--The following is a nonexclusive list of definitions in section 102 (relating to definitions) that apply to this chapter:

"Act" or "action."

"Court."

"Debtor in bankruptcy."

"Department."

"Jurisdiction."

"Jurisdiction of formation."

"Obligation."

"Principal office."

"Professional services."

"Property."

"Record form."

"Sign."

"Transfer."

Cross References. Section 8412 is referred to in section 102 of this title.



Section 8413 - Knowledge and notice

(a) Knowledge.--A person knows a fact if the person:

(1) has actual knowledge of it; or

(2) is deemed to know it under subsection (d)(1) or law other than this chapter.

(b) Notice.--A person has notice of a fact if the person:

(1) has reason to know the fact from all the facts known to the person at the time in question; or

(2) is deemed to have notice of the fact under subsection (d)(2).

(c) Notification.--Except as provided under section 113(b) (relating to delivery of document), a person notifies another person of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not those steps cause the other person to know the fact.

(d) Constructive knowledge or notice.--A person not a partner is deemed:

(1) to know of a limitation on authority to transfer real property as provided in section 8433(g) (relating to certificate of partnership authority); and

(2) to have notice of:

(i) a person's dissociation as a partner 90 days after a certificate of dissociation under section 8474 (relating to certificate of dissociation) becomes effective;

(ii) the dissolution of the partnership 90 days after a certificate of dissolution under section 8482(b)(2)(i) (relating to winding up and filing of certificates) is effective;

(iii) the termination of the partnership 90 days after a certificate of termination under section 8482(b)(2)(vi) is effective; and

(iv) participation in a merger, interest exchange, conversion, division or domestication, 90 days after a statement of merger, interest exchange, conversion, division or domestication under Chapter 3 (relating to entity transactions) is effective.

(e) Effect of partner's knowledge or notice.--A partner's knowledge or notice of a fact relating to the partnership is effective immediately as knowledge of or notice to the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

Cross References. Section 8413 is referred to in sections 8433, 8474, 8702, 8705 of this title.



Section 8414 - Governing law

(a) General rule.--The internal affairs of a partnership and the liability of a partner as a partner for the debts, obligations or other liabilities of the partnership are governed by:

(1) in the case of a limited liability partnership, the laws of this Commonwealth; and

(2) in the case of a partnership that is not a limited liability partnership, the laws of:

(i) the jurisdiction chosen by a provision of the partnership agreement in record form; or

(ii) the jurisdiction in which the partnership has its principal office if there is no choice of law under subparagraph (i).

(b) Enforceability of chosen law.--A choice of law under subsection (a)(2)(i) is enforceable even though:

(1) The chosen jurisdiction has no substantial relationship to the partners or the partnership and there is no other reasonable basis for the parties' choice.

(2) Application of the chosen law would be contrary to a fundamental policy of a jurisdiction that has a materially greater interest in the determination of the particular issue than does the jurisdiction whose law has been chosen.

(c) Cross reference.--See section 8415(c)(6) (relating to contents of partnership agreement).

Cross References. Section 8414 is referred to in section 8415 of this title.



Section 8415 - Contents of partnership agreement

(a) Scope of partnership agreement.--Except as provided in subsections (c) and (d), the partnership agreement governs:

(1) relations among the partners as partners and between the partners and the partnership;

(2) the rights and duties under this title of a person in the capacity of a partner;

(3) the business of the partnership and the conduct of that business;

(4) the means and conditions for amending the partnership agreement; and

(5) the means and conditions for approving a transaction under Chapter 3 (relating to entity transactions).

(b) Title applies generally.--To the extent the partnership agreement does not provide for a matter described in subsection (a), this title governs the matter.

(c) Limitations.--A partnership agreement may not do any of the following:

(1) Vary a provision of Chapter 1 (relating to general provisions) or Subchapter A of Chapter 2 (relating to names).

(2) Vary the right of a partner to approve a merger, interest exchange, conversion, division or domestication under section 333(a)(2) (relating to approval of merger), 343(a)(2) (relating to approval of interest exchange), 353(a)(3) (relating to approval of conversion), 363(a)(2) (relating to approval of division) or 373(a)(2) (relating to approval of domestication).

(3) Vary the required contents of a plan of merger under section 332(a) (relating to plan of merger), plan of interest exchange under section 342(a) (relating to plan of interest exchange), plan of conversion under section 352(a) (relating to plan of conversion), plan of division under section 362(a) (relating to plan of division) or plan of domestication under section 372(a) (relating to plan of domestication).

(4) Vary a provision of Chapter 81 (relating to general provisions) or 82 (relating to limited liability partnerships and limited liability limited partnerships), except as provided in subsection (d).

(5) Vary the provisions of section 8411(b), (c) and (d) (relating to short title and application of chapter).

(6) Vary the law applicable under section 8414(a)(1) (relating to governing law).

(7) Vary any requirement, procedure or other provision of this title pertaining to:

(i) registered offices; or

(ii) the department, including provisions pertaining to documents authorized or required to be delivered to the department for filing under this title.

(8) Vary the provisions of section 8437 (relating to actions by and against partnership and partners).

(9) Unreasonably restrict the duties and rights under section 8446 (relating to rights to information), except as provided in subsection (d).

(10) Eliminate the duty of loyalty provided for under section 8447(b)(1)(i) or (ii) or (2) (relating to standards of conduct for partners) or the duty of care, except as provided in subsection (d).

(11) Vary the contractual obligation of good faith and fair dealing under section 8447(d), except as provided under subsection (d).

(12) Unreasonably restrict the right of a person to maintain an action under section 8448(b) (relating to actions by partnership and partners).

(13) Provide indemnification or exoneration in violation of the limitations in sections 8441(m) (relating to partner's rights and duties) and 8447(i).

(14) Vary the power of a person to dissociate as a partner under section 8462(a) (relating to power to dissociate as partner and wrongful dissociation), except to require that the notice under section 8461(1) (relating to events causing dissociation) be in record form.

(15) Vary the causes of dissolution specified in section 8481(a)(4) or (5) (relating to events causing dissolution).

(16) Vary the requirement to wind up the partnership's business as specified in section 8482(a), (b)(1) and (d) (relating to winding up and filing of certificates).

(17) Except as provided in section 8417(b) (relating to amendment and effect of partnership agreement), restrict the rights under this title of a person other than a partner.

(d) Permitted terms.--Subject to subsection (c)(13), the following rules apply:

(1) The partnership agreement may:

(i) specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts;

(ii) alter the prohibition in section 8231(a)(2) (relating to limitations on distributions by limited liability partnership) so that the prohibition requires only that the partnership's total assets not be less than the sum of its total liabilities; and

(iii) impose reasonable restrictions on the availability and use of information obtained under section 8446 and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use.

(2) To the extent the partnership agreement expressly relieves a partner of a responsibility that the partner would otherwise have under this title and imposes the responsibility on one or more other partners, the agreement also may eliminate or limit any fiduciary duty of the partner relieved of the responsibility which would have pertained to the responsibility.

(3) If not manifestly unreasonable, the partnership agreement may:

(i) alter the aspects of the duty of loyalty stated in section 8447(b)(1)(i) or (ii) or (2);

(ii) prescribe the standards by which the performance of the contractual obligation of good faith and fair dealing under section 8447(d) is to be measured;

(iii) identify specific types or categories of activities that do not violate the duty of loyalty;

(iv) alter the duty of care; and

(v) alter or eliminate any other fiduciary duty.

(e) Determination of manifest unreasonableness.--The court shall decide as a matter of law whether a term of a partnership agreement is manifestly unreasonable under subsection (d)(3). The court:

(1) shall make its determination as of the time the challenged term became part of the partnership agreement and by considering only circumstances existing at that time; and

(2) may invalidate the term only if, in light of the purposes and business of the partnership, it is readily apparent that:

(i) the objective of the term is unreasonable; or

(ii) the term is an unreasonable means to achieve the term's objective.

References in Text. Section 373(a)(2), referred to in subsec. (c)(2), does not exist.

Cross References. Section 8415 is referred to in sections 8231, 8411, 8412, 8414, 8417, 8437, 8446, 8447, 8448, 8462, 8481, 8482 of this title.



Section 8416 - Application of partnership agreement

(a) Partnership bound.--A partnership is bound by and may enforce the partnership agreement, whether or not the partnership has itself manifested assent to the agreement.

(b) Deemed assent.--A person that becomes a partner is deemed to assent to the partnership agreement.

(c) Preformation agreement.--Two or more persons intending to become the initial partners of a partnership may make an agreement providing that upon the formation of the partnership the agreement will become the partnership agreement.

(d) Cross reference.--See section 8422(a) (relating to formation of partnership).

Cross References. Section 8416 is referred to in section 8422 of this title.



Section 8417 - Amendment and effect of partnership agreement

(a) Approval of amendments.--A partnership agreement may specify that its amendment requires the approval of a person that is not a party to the agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition. See section 8441(j) (relating to partner's rights and duties).

(b) Obligations to nonpartners.--The obligations of a partnership and its partners to a person in the person's capacity as a transferee or person dissociated as a partner are governed by the partnership agreement. Except as provided in section 8445(d) (relating to sharing of and right to distribution before dissolution) or in a court order issued under section 8454(b)(2) (relating to charging order) to effectuate a charging order, an amendment to the partnership agreement made after a person becomes a transferee or is dissociated as a partner:

(1) is effective with regard to any debt, obligation or other liability of the partnership or its partners to the person in the person's capacity as a transferee or person dissociated as a partner; and

(2) is not effective to the extent the amendment:

(i) imposes a new debt, obligation or other liability on the transferee or person dissociated as a partner; or

(ii) prejudices the rights under section 8471 (relating to purchase of interest of person dissociated as partner) of a person that dissociated as a partner before the amendment was made.

(c) Provisions in filed documents.--If a document delivered by a partnership to the department for filing becomes effective and contains a provision that would be ineffective under section 8415(c) or (d)(3) (relating to contents of partnership agreement) if contained in the partnership agreement, the provision is ineffective in the document.

(d) Conflicts with partnership agreement.--Subject to subsection (c), if a document delivered by a partnership to the department for filing becomes effective and conflicts with a provision of the partnership agreement:

(1) the agreement prevails as to partners, persons dissociated as partners and transferees; and

(2) the document prevails as to other persons to the extent they reasonably rely on the document.

(e) Prohibition of oral amendments.--If a provision of a partnership agreement in record form provides that the partnership agreement cannot be amended, modified or rescinded except in record form, an oral agreement, amendment, modification or rescission shall not be enforceable.

Cross References. Section 8417 is referred to in section 8415 of this title.



Section 8418 - Signing of filed documents

(a) Required signatures.--Except as provided in this title, a document delivered to the department for filing under this title relating to a partnership must be signed as follows:

(1) Except as provided under paragraphs (2) and (3), a document signed on behalf of a partnership must be signed by a person authorized by the partnership.

(2) A document filed on behalf of a dissolved partnership that has no partner must be signed by the person winding up the partnership's business under section 8482(c) (relating to winding up and filing of certificates) or a person appointed under section 8482(d) to wind up the business.

(3) A certificate of denial by a person under section 8434 (relating to certificate of denial) must be signed by that person.

(4) Any other document delivered on behalf of a person to the department for filing must be signed by that person.

(b) Cross reference.--See section 142 (relating to effect of signing filings).

Cross References. Section 8418 is referred to in sections 8433, 8434, 8474, 8482 of this title.



Section 8419 - Liability of general partner or other person for false or missing information in filed document

(a) General rule.--If a document delivered to the department for filing under this title and filed by the department contains a materially false statement or fails to state a material fact required to be stated, a person that suffers loss by reasonable reliance on the statement or failure to state a material fact may recover damages for the loss from:

(1) a person that signed the document or caused another to sign it on the person's behalf and knew there was false or missing information in the document at the time it was signed; and

(2) subject to subsection (b), a partner if:

(i) the document was delivered for filing on behalf of the partnership; and

(ii) the partner knew or had notice there was false or missing information for a reasonably sufficient time before the document was relied upon so that, before the reliance, the partner reasonably could have:

(A) filed a petition under section 144 (relating to signing and filing pursuant to judicial order); or

(B) delivered to the department for filing a statement of correction under section 138 (relating to statement of correction) or a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness).

(b) Partner relieved of responsibility.--To the extent the partnership agreement expressly relieves a partner of responsibility for maintaining the accuracy of information contained in records delivered on behalf of the partnership to the department for filing under this title and imposes that responsibility on one or more other partners, the liability stated in subsection (a)(2) applies to those other partners and not to the partner that the partnership agreement relieves of the responsibility.

(c) Cross reference.--See section 143 (relating to liability for inaccurate information in filing).



Section 8421 - Partnership as entity

(a) General rule.--A partnership is an entity distinct from its partners.

(b) Limited liability partnership.--A partnership is the same entity regardless of whether the partnership has a statement of registration in effect under section 8201 (relating to scope).



Section 8422 - Formation of partnership

(a) General rule.--Except as provided in subsection (b), the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) Excluded associations.--An association formed under a statute other than this chapter, a predecessor statute or a comparable statute of another jurisdiction is not a partnership under this chapter.

(c) Rules for determining formation of partnership.--In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) of a debt by installments or otherwise;

(ii) for services as an independent contractor or of wages or other compensation to an employee;

(iii) of rent;

(iv) of an annuity or other retirement or health benefit to a deceased or retired partner or a beneficiary, representative or designee of a deceased or retired partner;

(v) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, rights to income, proceeds or increase in value derived from the collateral; or

(vi) for the sale of the goodwill of a business or other property by installments or otherwise.

(d) Cross reference.--See section 8416(c) (relating to application of partnership agreement).

Cross References. Section 8422 is referred to in sections 102, 8416, 8442 of this title.



Section 8423 - Partnership property

Property owned by a partnership is partnership property and is not owned by the partners individually.



Section 8424 - When property is partnership property

(a) General rule.--Property is owned by a partnership and not by the partners individually if the property is acquired in the name of:

(1) the partnership by a transfer to:

(i) the partnership in its name; or

(ii) one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property; or

(2) one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property purchased with partnership assets.--Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(c) Property acquired in name of partner.--Property acquired in the name of one or more of the partners is presumed to be separate property owned by the individual partner or partners, even if used for partnership purposes, if the property is acquired without:

(1) an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership; and

(2) use of partnership assets.



Section 8431 - Partner agent of partnership

Subject to the effect of a certificate of partnership authority under section 8433 (relating to certificate of partnership authority), the following rules apply:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the signing of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner did not have authority to act for the partnership in the particular matter and the person with which the partner was dealing knew or had notice that the partner lacked authority.

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership's business or business of the kind carried on by the partnership binds the partnership only if the partner had actual authority to take the action.

Cross References. Section 8431 is referred to in sections 8432, 8472, 8484 of this title.



Section 8432 - Transfer of partnership property

(a) General rule.--Partnership property may be transferred as follows:

(1) Subject to the effect of a certificate of partnership authority under section 8433 (relating to certificate of partnership authority), partnership property held in the name of the partnership may be transferred by an instrument of transfer signed by a partner in the partnership name.

(2) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer signed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer signed by the persons in whose name the property is held.

(b) Recovery of property by partnership.--A partnership may recover partnership property from a transferee only if it proves that the signing of the instrument of initial transfer did not bind the partnership under section 8431 (relating to partner agent of partnership) and:

(1) as to a subsequent transferee who gave value for property transferred under subsection (a)(1) or (2), proves that the subsequent transferee knew or had notice that the person who signed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property transferred under subsection (a)(3), proves that the transferee knew or had notice that the property was partnership property and that the person who signed the instrument of initial transfer lacked authority to bind the partnership.

(c) Subsequent transferees.--A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property under subsection (b) from any earlier transferee of the property.

(d) Sole partner.--If one person holds all the interests in a partnership, all the partnership property vests in that person. The person may sign a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.



Section 8433 - Certificate of partnership authority

(a) General rule.--A partnership may deliver to the department for filing a certificate of partnership authority. The certificate:

(1) must include the name of the partnership and:

(i) if the partnership is not a registered foreign limited liability partnership, the street and mailing addresses of its principal office; or

(ii) if the partnership is a registered foreign limited liability partnership, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office;

(2) with respect to any position that exists in or with respect to the partnership, may state the authority, or limitations on the authority, of all persons holding the position to:

(i) sign an instrument transferring real property held in the name of the partnership; or

(ii) enter into other transactions on behalf of, or otherwise act for or bind, the partnership; and

(3) may state the authority, or limitations on the authority, of a specific person to:

(i) sign an instrument transferring real property held in the name of the partnership; or

(ii) enter into other transactions on behalf of, or otherwise act for or bind, the partnership.

(b) Amendment or cancellation.--To amend or cancel a certificate of authority filed by the department, a partnership must deliver to the department for filing an amendment or cancellation stating:

(1) the name of the partnership;

(2) if the partnership is not a registered foreign limited liability partnership, the street and mailing addresses of the partnership's principal office;

(3) if the partnership is a registered foreign limited liability partnership, subject to section 109, the address, including street and number, if any, of its registered office;

(4) the date the certificate being affected became effective; and

(5) the contents of the amendment or a statement that the certificate is canceled.

(c) Effect of certificate.--A certificate of authority:

(1) affects only the power of a person to bind a partnership to persons that are not partners; and

(2) is not binding on the department for purposes of the administration of this title or any other provision of law.

(d) Effect of limitation on authority.--Subject to subsection (c) and section 8413(d)(1) (relating to knowledge and notice), and except as provided in subsections (f), (g) and (h), a limitation on the authority of a person or a position contained in an effective certificate of authority is not by itself evidence of any person's knowledge or notice of the limitation.

(e) Authority not relating to real property.--A grant of authority not pertaining to transfers of real property and contained in an effective certificate of authority is conclusive in favor of a person that gives value in reliance on the grant, unless when the person gives value:

(1) the person has knowledge to the contrary;

(2) the certificate has been canceled or restrictively amended under subsection (b); or

(3) a limitation on the grant is contained in another certificate of authority that became effective after the certificate containing the grant became effective.

(f) Authority relating to real property.--An effective certificate of authority that grants authority to transfer real property held in the name of the partnership, a certified copy of which certificate is recorded in the office of the recorder of deeds for the county in which the real property is located, is conclusive in favor of a person that gives value in reliance on the grant without knowledge to the contrary, except to the extent that when the person gives value:

(1) the certificate has been canceled or restrictively amended under subsection (b), and a certified copy of the cancellation or restrictive amendment has been recorded in the office of the recorder of deeds for the county in which the real property is located; or

(2) a limitation on the grant is contained in another certificate of authority that became effective after the certificate containing the grant became effective and a certified copy of the later-effective certificate is recorded in the office of the recorder of deeds for the county in which the real property is located.

(g) Constructive knowledge of limitation.--Subject to subsection (c), if a certified copy of an effective certificate containing a limitation on the authority to transfer real property held in the name of a partnership is recorded in the office of the recorder of deeds for the county in which real property is located, all persons are deemed to know of the limitation.

(h) Effect of certificate of dissolution.--Subject to subsection (i), an effective certificate of dissolution is a cancellation of any filed certificate of authority for the purposes of subsection (f) and is a limitation on authority for purposes of subsection (g).

(i) Post-dissolution certificate of authority.--After a certificate of dissolution becomes effective, a partnership may deliver to the department for filing and, if appropriate, may record a certificate of authority that is designated as a post-dissolution certificate of authority. The certificate operates as provided in subsections (f) and (g).

(j) Cancellation by operation of law.--Unless canceled earlier, an effective certificate of authority is canceled by operation of law five years after the date on which the certificate, or its most recent amendment, becomes effective. The cancellation is effective without recording under subsection (f) or (g).

(k) Effect of certificate of denial.--An effective certificate of denial under section 8434 (relating to certificate of denial):

(1) operates as a restrictive amendment under this section and a certified copy may be recorded as provided in subsection (f)(1) by the partnership or the person that delivered the certificate of denial to the department for filing; and

(2) affects only the authority of a person to bind a partnership with respect to persons that are not partners.

(l) Foreign partnerships.--A foreign partnership, regardless of whether it is registered to do business in this Commonwealth, may deliver a certificate of authority to the department for filing and may record a copy as provided in this section in the same manner and with the same effect is if it were a domestic partnership.

(m) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8418 (relating to signing of filed documents).

Section 8482 (relating to winding up and filing of certificates).

Cross References. Section 8433 is referred to in sections 8413, 8431, 8432, 8474 of this title.



Section 8434 - Certificate of denial

(a) General rule.--A person named in a filed certificate of authority granting that person authority may deliver to the department for filing a certificate of denial that:

(1) provides the name of the partnership and:

(i) if the partnership is not a registered foreign limited liability partnership, the street and mailing addresses of its principal office; or

(ii) if the partnership is a registered foreign limited liability partnership, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office;

(2) states the caption of the certificate of authority to which the certificate of denial pertains; and

(3) denies the grant of authority.

(b) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8418 (relating to signing of filed documents).

Cross References. Section 8434 is referred to in sections 8418, 8433, 8636 of this title.



Section 8435 - Partnership liable for partner's actionable conduct

(a) General rule.--A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with the actual or apparent authority of the partnership.

(b) Misapplication of property.--If, in the course of the partnership's business or while acting with actual or apparent authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner and the money or property is misapplied by a partner, the partnership is liable for the loss.



Section 8436 - Partner's liability

(a) General rule.--Except as provided in subsection (b) or section 8204 (relating to limitation on liability of partners), all partners are jointly and severally liable for all debts, obligations and other liabilities of the partnership unless otherwise agreed by the claimant or provided by law.

(b) Preexisting liabilities.--A person that becomes a partner is not personally liable for a debt, obligation or other liability of the partnership incurred before the person became a partner.

Cross References. Section 8436 is referred to in sections 8241, 8242, 8244, 8437 of this title.



Section 8437 - Actions by and against partnership and partners

(a) Partnership as party.--A partnership may sue and be sued in the name of the partnership.

(b) Partner as party.--To the extent not inconsistent with section 8436 (relating to partner's liability), a partner may be joined in an action against the partnership or named in a separate action.

(c) Judgment against partnership only.--A judgment against a partnership:

(1) is not by itself a judgment against a partner; and

(2) except as provided in subsection (d), may not be satisfied from a partner's assets.

(d) Judgment against partnership and partner.--If there is a judgment against a partnership and a partner on the same claim, the judgment creditor may levy execution against the assets of the partner if both of the following apply:

(1) The partner is personally liable for the claim under section 8436.

(2) One of the following subparagraphs applies:

(i) A writ of execution on the judgment against the partnership has been returned unsatisfied in whole or in part.

(ii) The partnership is a debtor in bankruptcy.

(iii) The partner has agreed that the creditor need not exhaust partnership assets.

(iv) A court grants permission to levy execution based on a finding that:

(A) partnership assets subject to execution are clearly insufficient to satisfy the judgment;

(B) exhaustion of partnership assets is excessively burdensome; or

(C) the grant of permission is an appropriate exercise of the court's equitable powers.

(v) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) Liability for representations.--This section also applies to any debt, liability or other obligation of a partnership which results from a representation by a partner or purported partner under section 8438 (relating to liability of purported partner).

(f) Cross reference.--See section 8415(c)(8) (relating to contents of partnership agreement).

Cross References. Section 8437 is referred to in section 8415 of this title.



Section 8438 - Liability of purported partner

(a) General rule.--If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is jointly and severally liable, with any other person consenting to the representation, with respect to that liability.

(b) Authority of purported partner.--If a person is represented in the manner described in subsection (a) to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner with respect to persons who enter into transactions in reliance upon the representation. If all the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) Effect of certificate of partnership authority.--A person is not liable as a partner merely because the person is named by another as a partner in a certificate of partnership authority.

(d) No effect of failure to disclaim authority.--A person does not continue to be liable as a partner merely because of a failure to file a certificate of dissociation or to amend a certificate of partnership authority to indicate the person's dissociation as a partner.

(e) Nonliability of persons not partners.--Except as provided in subsections (a) and (b), persons who are not partners as to each other are not liable as partners to other persons.

Cross References. Section 8438 is referred to in section 8437 of this title.



Section 8441 - Partner's rights and duties

(a) Distributions and losses.--Each partner is entitled to share in distributions as provided in section 8445 (relating to sharing of and right to distribution before dissolution).

(b) Reimbursement.--A partnership shall reimburse a partner for:

(1) Any payment made by the partner in the course of the partner's activities on behalf of the partnership, if the partner complied with this section and section 8447 (relating to standards of conduct for partners) in making the payment.

(2) An advance to the partnership beyond the amount of capital the partner agreed to contribute.

(c) Indemnification.--A partnership shall indemnify and hold harmless a person with respect to any claim or demand against the person and any debt, obligation or other liability incurred by the person by reason of the person's former or present capacity as partner, if the claim, demand, debt, obligation or other liability does not arise from the person's breach of this section or section 8232 (relating to liability for improper distributions by limited liability partnership) or 8447.

(d) Advances.--In the ordinary course of its business, a partnership may advance expenses, including attorney fees and costs, incurred by a person in connection with a claim or demand against the person by reason of the person's former or present capacity as a partner, if the person promises to repay the partnership if the person ultimately is determined not to be entitled to be indemnified under subsection (c).

(e) Insurance.--A partnership may purchase and maintain insurance on behalf of a partner against liability asserted against or incurred by the partner in that capacity or arising from that status even if, under subsection (m), the partnership agreement could not eliminate or limit the person's liability to the partnership for the conduct giving rise to the liability.

(f) Loan to partnership.--A payment or advance made by a partner which gives rise to a partnership obligation under subsection (b) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(g) Management rights.--Each partner has equal rights in the management and conduct of the partnership's business.

(h) Rights to property.--A partner may use or possess partnership property only on behalf of the partnership.

(i) Compensation for services.--A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(j) Required approvals by partners.--A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the affirmative vote or consent of all the partners.

(k) Nonexclusivity.--The rights provided by subsections (b), (c), (d) and (e) shall not be deemed exclusive of any other rights to which a person seeking reimbursement, indemnification, advancement of expenses or insurance may be entitled under the partnership agreement, vote of partners, contract or otherwise, both as to action in his official capacity and as to action in another capacity while holding that position. Section 8447(f) shall be applicable to a vote, contract or other action under this subsection. A partnership may create a fund of any nature, which may, but need not be, under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under this section or otherwise.

(l) Grounds.--Indemnification under subsection (k) may be granted for any action taken and may be made whether or not the partnership would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the partnership. Indemnification under subsection (k) is declared to be consistent with the public policy of this Commonwealth.

(m) Limitation.--Indemnification under this section shall not be made in any case where the act giving rise to the claim for indemnification is determined by a court to constitute recklessness, willful misconduct or a knowing violation of law.

Cross References. Section 8441 is referred to in sections 8415, 8417, 8486 of this title.



Section 8442 - Becoming a partner

(a) Upon formation.--Upon formation of a partnership, a person becomes a partner under section 8422(a) (relating to formation of partnership).

(b) After formation.--After formation of a partnership, a person becomes a partner:

(1) as provided in the partnership agreement;

(2) as a result of a transaction effective under Chapter 3 (relating to entity transactions); or

(3) with the affirmative vote or consent of all the partners.

(c) Noneconomic partners.--A person may become a partner without:

(1) acquiring a transferable interest; or

(2) making or being obligated to make a contribution to the partnership.

(d) Nature of interest.--The interest of a partner in a partnership is personal property.

Cross References. Section 8442 is referred to in sections 102, 8412 of this title.



Section 8443 - Form of contribution

A contribution may consist of:

(1) property transferred to, services performed for or another benefit provided to the partnership;

(2) an agreement to transfer property to, perform services for or provide another benefit to the partnership; or

(3) any combination of items listed in paragraphs (1) and (2).

Cross References. Section 8443 is referred to in section 8412 of this title.



Section 8444 - Liability for contribution

(a) Obligation not excused.--A person's obligation to make a contribution to a partnership is not excused by the person's death, disability, termination or other inability to perform personally.

(b) Substitute payment.--If a person does not fulfill an obligation to make a contribution other than money, the person is obligated, at the option of the partnership, to contribute money equal to the value, as stated in the records of the partnership, of the part of the contribution which has not been made.

(c) Compromise of obligation.--The obligation of a person to make a contribution may be compromised only by the affirmative vote or consent of all the partners. If a creditor of a limited liability partnership extends credit or otherwise acts in reliance on an obligation described under subsection (a) without knowledge or notice of a compromise under this subsection, the creditor may enforce the obligation.



Section 8445 - Sharing of and right to distribution before dissolution

(a) Distributions before dissolution.--Any distribution made by a partnership before its dissolution and winding up shall be in equal shares among partners and persons dissociated as partners whose interests in the partnership have not been purchased under section 8471 (relating to purchase of interest of person dissociated as partner), except as provided in section 8453(b) (relating to transfer of transferable interest) or to the extent necessary to comply with a charging order in effect under section 8454 (relating to charging order).

(b) No right to distribution.--Subject to section 8471, a person has a right to a distribution before the dissolution and winding up of a partnership only if the partnership decides to make an interim distribution.

(c) Form of distribution.--A person does not have a right to demand or receive a distribution from a partnership in any form other than money. Except as provided in section 8486 (relating to disposition of assets in winding up and required contributions), a partnership may distribute an asset in kind only if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person's share of distributions.

(d) Status as creditor.--If a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the partnership with respect to the distribution. The partnership's obligation to make a distribution is subject to offset for any amount owed to the partnership by the partner or a person dissociated as partner on whose account the distribution is made.

Cross References. Section 8445 is referred to in sections 8417, 8441 of this title.



Section 8446 - Rights to information

(a) Location of records.--A partnership shall keep its books and records, if any, at its principal office.

(b) Right to inspection.--On reasonable notice, a partner may inspect and copy during regular business hours, at a reasonable location specified by the partnership, any record maintained by the partnership regarding the partnership's business, financial condition and other circumstances.

(c) Material information.--The partnership shall furnish to each partner, without demand, any information concerning the partnership's business, financial condition and other circumstances which the partnership knows and is material to the proper exercise of the partner's rights and duties under the partnership agreement or this title, except to the extent the partnership can establish that it reasonably believes the member already knows the information.

(d) Duty of partners.--The duty to furnish information under subsection (c) also applies to each partner to the extent the partner knows any of the information described in subsection (c).

(e) Rights after dissociation.--Subject to subsection (j), within 10 days after receipt by a partnership of a demand made in record form, a person dissociated as a partner may have access to information to which the person was entitled while a partner if:

(1) the information pertains to the period during which the person was a partner;

(2) the person seeks the information in good faith; and

(3) the information is material to the person's rights and duties under the partnership agreement or this title.

(f) Partnership response to demand.--Within 10 days after receiving a demand under subsection (e), the partnership shall, in record form, inform the person that made the demand of:

(1) the information that the partnership will provide in response to the demand and when and where the partnership will provide the information; and

(2) the partnership's reasons for declining, if the partnership declines to provide any demanded information.

(g) Costs of copying.--A partnership may charge a person that makes a demand under this section the reasonable costs of copying.

(h) Exercise of rights.--A partner or person dissociated as a partner may exercise the rights under this section through an agent or, in the case of an incapacitated person, a guardian. Any restriction or condition imposed by the partnership agreement or under subsection (j) applies both to the agent or guardian and to the partner or person dissociated as a partner.

(i) No rights of transferee.--Subject to section 8455 (relating to power of personal representative of deceased partner), the rights under this section do not extend to a person as transferee.

(j) Reasonable restrictions permitted.--In addition to any restriction or condition stated in its partnership agreement, a partnership, as a matter within the ordinary course of its business, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the partnership has the burden of proving reasonableness.

(k) Cross reference.--See section 8415 (relating to contents of partnership agreement).

Cross References. Section 8446 is referred to in sections 8415, 8455 of this title.



Section 8447 - Standards of conduct for partners

(a) General rule.--A partner owes to the partnership and the other partners the duties of loyalty and care stated in subsections (b) and (c).

(b) Duty of loyalty.--The fiduciary duty of loyalty of a partner includes the duties:

(1) to account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner:

(i) in the conduct or winding up of the partnership's business;

(ii) from a use by the partner of the partnership's property; or

(iii) from the appropriation of a partnership opportunity;

(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a person having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in the conduct of the partnership's business before the dissolution of the partnership.

(c) Duty of care.--The duty of care of a partner in the conduct or winding up of the partnership business is to refrain from engaging in gross negligence, recklessness, willful misconduct or a knowing violation of law.

(d) Good faith and fair dealing.--A partner shall discharge the duties and obligations under this title or under the partnership agreement and exercise any rights consistent with the contractual obligation of good faith and fair dealing.

(e) Self-serving conduct.--A partner does not violate a duty or obligation under this title or under the partnership agreement solely because the partner's conduct furthers the partner's own interest.

(f) Authorization or ratification.--All the partners may authorize or ratify, after disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty of a partner.

(g) Fairness as a defense.--It is a defense to a claim under subsection (b)(2) and any comparable claim in equity or at common law that the transaction was fair to the partnership at the time it was authorized or ratified under subsection (f).

(h) Rights and obligations in approved transaction.--If a partner enters into a transaction with the partnership which otherwise would be prohibited under subsection (b)(2), but the transaction is authorized or ratified as provided under subsection (f) or the partnership agreement, the partner's rights and obligations arising from the transaction are the same as those of a person that is not a partner.

(i) Exoneration.--The partnership agreement may provide that a partner shall not be personally liable for monetary damages to the partnership or the other partners for a breach of subsection (c), except that a partner may not be exonerated for an act that constitutes recklessness, willful misconduct or a knowing violation of law.

(j) Cross reference.--See section 8415 (relating to contents of partnership agreement).

Cross References. Section 8447 is referred to in sections 8231, 8232, 8415, 8441, 8461, 8463 of this title.



Section 8448 - Actions by partnership and partners

(a) Action by partnership.--A partnership may maintain an action against a partner for either of the following that causes or threatens harm to the partnership:

(1) a breach of the partnership agreement; or

(2) the violation of a duty to the partnership.

(b) Action by partner.--A partner may maintain an action against the partnership or another partner, with or without an accounting as to partnership business, to enforce the partner's rights and protect the partner's interests, including rights and interests under the partnership agreement or this title or arising independently of the partnership relationship.

(c) Claims not revived.--A right to an accounting on dissolution and winding up does not revive a claim barred by law.

(d) Cross reference.--See section 8415(c)(12)(relating to contents of partnership agreement).

Cross References. Section 8448 is referred to in sections 8415, 8471 of this title.



Section 8449 - Continuation of partnership beyond definite term or particular undertaking

(a) Effect of continuation.--If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) Presumed agreement to continue partnership.--If the partners, or those partners who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.



Section 8451 - Partner not co-owner of partnership property

A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.



Section 8452 - Nature of transferable interest

(a) Personal property.--A transferable interest is personal property.

(b) Only right that may be transferred.--A person may not transfer to a person not a partner any rights in a partnership other than a transferable interest.



Section 8453 - Transfer of transferable interest

(a) General rule.--A transfer, in whole or in part, of a transferable interest:

(1) is permissible;

(2) does not by itself cause the dissociation of the transferor as a partner or a dissolution and winding up of the partnership's business; and

(3) subject to section 8455 (relating to power of personal representative of deceased partner), does not entitle the transferee to:

(i) participate in the management or conduct of the partnership's business; or

(ii) except as provided in subsection (c), have access to records or other information concerning the partnership's business.

(b) Rights of transferee.--A transferee has the right to:

(1) receive, in accordance with the terms of the transfer:

(i) distributions to which the transferor would otherwise be entitled; and

(ii) allocations of income, gain, loss, deduction or credit or similar item which would otherwise be made to the transferor; and

(2) seek under section 8481(a)(5) (relating to events causing dissolution) a judicial determination that it is equitable to wind up the partnership business.

(c) Right to account on dissolution.--In a dissolution and winding up of a partnership, a transferee is entitled to an account of the partnership's transactions only from the date of dissolution.

(d) Recognition of transferee's rights.--A partnership need not give effect to a transferee's rights under this section until the partnership knows or has notice of the transfer.

(e) Transfer restrictions.--A transfer of a transferable interest in violation of a restriction on transfer contained in the partnership agreement is ineffective if the intended transferee has knowledge or notice of the restriction at the time of transfer.

(f) Rights retained by transferor.--Except as provided in section 8461(4)(ii) (relating to events causing dissociation), if a partner transfers a transferable interest, the transferor retains the rights of a partner other than the transferable interest transferred and retains all the duties and obligations of a partner.

Cross References. Section 8453 is referred to in sections 8445, 8454, 8455 of this title.



Section 8454 - Charging order

(a) General rule.--On application by a judgment creditor of a partner or transferee, a court may enter a charging order against the transferable interest of the judgment debtor for the unsatisfied amount of the judgment. A charging order constitutes a lien on a judgment debtor's transferable interest and requires the partnership to pay over to the person to which the charging order was issued any distribution that otherwise would be paid to the judgment debtor.

(b) Available relief.--To the extent necessary to effectuate the collection of distributions pursuant to a charging order in effect under subsection (a), the court may:

(1) appoint a receiver of the distributions subject to the charging order, with the power to make all inquiries the judgment debtor might have made; and

(2) make all other orders necessary to give effect to the charging order.

(c) Foreclosure.--Upon a showing that distributions under a charging order will not pay the judgment debt within a reasonable time, the court may foreclose the lien and order the sale of the transferable interest. The purchaser at the foreclosure sale obtains only the transferable interest, does not thereby become a partner and is subject to section 8453 (relating to transfer of transferable interest).

(d) Satisfaction of judgment.--At any time before foreclosure under subsection (c), the partner or transferee whose transferable interest is subject to a charging order under subsection (a) may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.

(e) Purchase of rights.--At any time before foreclosure under subsection (c), a partnership or one or more partners whose transferable interests are not subject to the charging order may pay to the judgment creditor the full amount due under the judgment and thereby succeed to the rights of the judgment creditor, including the charging order.

(f) Exemption laws preserved.--This chapter shall not deprive any partner or transferee of the benefit of any exemption law applicable to the transferable interest of the partner or transferee.

(g) Exclusive remedy.--This section provides the exclusive remedy by which a person seeking, in the capacity of a judgment creditor, to enforce a judgment against a partner or transferee may satisfy the judgment from the judgment debtor's transferable interest.

Cross References. Section 8454 is referred to in sections 8417, 8445, 8461, 8486 of this title.



Section 8455 - Power of personal representative of deceased partner

If a partner dies, the deceased partner's personal representative may exercise:

(1) the rights of a transferee provided in section 8453(c) (relating to transfer of transferable interest); and

(2) for purposes of settling the estate, the rights the deceased partner had under section 8446 (relating to rights to information).

Cross References. Section 8455 is referred to in sections 8446, 8453 of this title.



Section 8461 - Events causing dissociation

A person is dissociated as a partner when any of the following occurs:

(1) The partnership knows or has notice of the person's express will to withdraw as a partner, except that, if the person has specified a withdrawal date later than the date the partnership knew or had notice, on that later date.

(2) An event stated in the partnership agreement as causing the person's dissociation occurs.

(3) The person is expelled as a partner pursuant to the partnership agreement.

(4) The person is expelled as a partner by the affirmative vote or consent of all the other partners if:

(i) it is unlawful to carry on the partnership business with the person as a partner;

(ii) there has been a transfer of all of the person's transferable interest in the partnership, other than:

(A) a transfer for security purposes; or

(B) a charging order in effect under section 8454 (relating to charging order) which has not been foreclosed;

(iii) the person is an association and:

(A) the partnership notifies the person that the person will be expelled as a partner because:

(I) the person has filed a certificate of dissolution or the equivalent;

(II) the person has been administratively dissolved;

(III) the person's charter or the equivalent has been revoked; or

(IV) the person's right to conduct business has been suspended by the person's jurisdiction of formation; and

(B) within 90 days after the notification:

(I) the certificate of dissolution or the equivalent has not been withdrawn, rescinded or revoked;

(II) the person has not been reinstated;

(III) the person's charter or the equivalent has not been reinstated; or

(IV) the person's right to conduct business has not been reinstated; or

(iv) the person is an unincorporated association that has been dissolved and whose activities and affairs are being wound up.

(5) On application by the partnership or another partner, the person is expelled as a partner by judicial order because the person:

(i) has engaged or is engaging in wrongful conduct that has affected adversely and materially, or will affect adversely and materially, the partnership's business;

(ii) has committed willfully or persistently, or is committing willfully or persistently, a material breach of the partnership agreement or a duty or obligation under section 8447 (relating to standards of conduct for partners); or

(iii) has engaged or is engaging in conduct relating to the partnership's business which makes it not reasonably practicable to carry on the business with the person as a partner.

(6) The person:

(i) becomes a debtor in bankruptcy;

(ii) makes an assignment for the benefit of creditors; or

(iii) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the person or of all or substantially all the person's property.

(7) In the case of an individual:

(i) the individual dies;

(ii) a guardian for the individual is appointed; or

(iii) a court orders that the individual has otherwise become incapable of performing the individual's duties as a partner under this title or the partnership agreement.

(8) In the case of a person that is a testamentary or inter vivos trust or is acting as a partner by virtue of being a trustee of such a trust, the trust's entire transferable interest in the partnership is distributed.

(9) In the case of a person that is an estate or is acting as a partner by virtue of being a personal representative of an estate, the estate's entire transferable interest in the partnership is distributed.

(10) In the case of a person that is not an individual, the existence of the person terminates.

(11) The partnership participates in a merger under Chapter 3 (relating to entity transactions) and:

(i) the partnership is not the surviving entity; or

(ii) otherwise as a result of the merger, the person ceases to be a partner.

(12) The partnership participates in an interest exchange under Chapter 3 and, as a result of the interest exchange, the person ceases to be a partner.

(13) The partnership participates in a conversion under Chapter 3.

(14) The partnership participates in a division under Chapter 3 and:

(i) the partnership is not a resulting association; or

(ii) as a result of the division, the person ceases to be a partner.

(15) The partnership participates in a domestication under Chapter 3 and, as a result of the domestication, the person ceases to be a partner.

(16) The partnership dissolves and completes winding up.

Cross References. Section 8461 is referred to in sections 8412, 8415, 8453, 8462, 8481 of this title.



Section 8462 - Power to dissociate as partner and wrongful dissociation

(a) Power to dissociate.--A person has the power to dissociate as a partner at any time, rightfully or wrongfully, by withdrawing as a partner by express will under section 8461(1) (relating to events causing dissociation).

(b) Wrongful dissociation.--A person's dissociation as a partner is wrongful only if the dissociation:

(1) is in breach of an express provision of the partnership agreement; or

(2) in the case of a partnership for a definite term or particular undertaking, occurs before the expiration of the term or the completion of the undertaking and:

(i) the person withdraws as a partner by express will, unless the withdrawal follows within 90 days after another person's dissociation by death or otherwise under section 8461(6), (7), (8), (9) or (10) or wrongful dissociation under this subsection;

(ii) the person is expelled as a partner by judicial order under section 8461(5);

(iii) the person is dissociated under section 8461(6); or

(iv) in the case of a person that is not a trust other than a business or statutory trust, an estate or an individual, the person is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) Damages for wrongful dissociation.--A person that wrongfully dissociates as a partner is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any debt, obligation or other liability of the partner to the partnership or the other partners.

(d) Cross reference.--See section 8415(c)(14) (relating to contents of partnership agreement).

Cross References. Section 8462 is referred to in sections 8415, 8471, 8481 of this title.



Section 8463 - Effects of dissociation

(a) Effects on partnership.--If a person's dissociation results in a dissolution and winding up of the partnership business, Subchapter H (relating to dissolution and winding up) applies; otherwise, Subchapter G (relating to dissociation as partner if business not wound up) applies.

(b) Effects on person dissociated as partner.--If a person is dissociated as a partner:

(1) The person's right to participate in the management and conduct of the partnership's business terminates, except as provided under section 8482(c) (relating to winding up and filing of certificates).

(2) The person's duties and obligations under section 8447 (relating to standards of conduct for partners) end with regard to matters arising and events occurring after the person's dissociation, except to the extent the partner participates in winding up the partnership's business under section 8482.

(3) Any transferable interest owned by the person in the person's capacity as a general partner immediately before dissociation that is not subsequently purchased from the person or canceled or exchanged in a transaction under Chapter 3 (relating to entity transactions) is owned by the person solely as a transferee.

(c) Existing obligations not discharged.--A person's dissociation does not of itself discharge the person from any debt, obligation or other liability to the partnership or the other partners which the person incurred while a partner.



Section 8471 - Purchase of interest of person dissociated as partner

(a) Right to buyout.--If a person is dissociated as a partner without the dissociation resulting in a dissolution and winding up of the partnership business under section 8481 (relating to events causing dissolution), the partnership shall cause the person's interest in the partnership to be purchased for a buyout price determined under subsection (b).

(b) Buyout price.--The buyout price of the interest of a person dissociated as a partner is the amount that would have been distributable to the person under section 8486(b) (relating to disposition of assets in winding up and required contributions) if, on the date of dissociation, the assets of the partnership were sold and the partnership was wound up, with the sale price equal to the greater of:

(1) the liquidation value; or

(2) the value based on a sale of the entire business as a going concern without the person.

(c) Interest and offsets.--Interest accrues on the buyout price from the date of dissociation to the date of payment, except that damages for wrongful dissociation under section 8462(b) (relating to power to dissociate as partner and wrongful dissociation) and all other amounts owing, whether or not presently due, from the person dissociated as a partner to the partnership must be offset against the buyout price.

(d) Indemnification.--A partnership shall defend, indemnify and hold harmless a person dissociated as a partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the person under section 8472 (relating to power to bind and liability of person dissociated as partner).

(e) Payment of partnership's estimate.--If an agreement for the purchase of the interest of a person dissociated as a partner is not reached within 120 days after a demand in record form for payment, the partnership shall pay, or cause to be paid, in money to the person the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c).

(f) Buyout of deferred payment.--If a deferred payment is authorized under subsection (h), the partnership may tender an offer in record form to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c), stating the time of payment, the amount and type of security for payment and the other terms and conditions of the obligation.

(g) Information accompanying payment.--The payment or tender required by subsection (e) or (f) must be accompanied by the following:

(1) a statement of partnership assets and liabilities as of the date of dissociation;

(2) the latest available partnership balance sheet and income statement, if any;

(3) an explanation of how the estimated amount of the payment was calculated; and

(4) notice in record form that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the notice, the person dissociated as a partner commences an action to determine the buyout price, any offsets under subsection (c) or other terms of the obligation to purchase.

(h) Deferred payment on wrongful dissociation.--A person that wrongfully dissociates as a partner before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any part of the buyout price until the expiration of the term or completion of the undertaking, unless the person establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

(i) Right to bring action.--A person dissociated as a partner may maintain an action against the partnership, under section 8448(b) (relating to actions by partnership and partners), to determine the buyout price of that person's interest, any offsets under subsection (c) or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after demand in record form for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the person's interest, any offset due under subsection (c), and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h), the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g).

Cross References. Section 8471 is referred to in sections 8417, 8445 of this title.



Section 8472 - Power to bind and liability of person dissociated as partner

(a) When partnership bound.--After a person is dissociated as a partner without the dissociation resulting in a dissolution and winding up of the partnership business and before the partnership is merged or divided out of existence, converted or domesticated under Chapter 3 (relating to entity transactions), or dissolved, the partnership is bound by an act of the person only if:

(1) the act would have bound the partnership under section 8431 (relating to partner agent of partnership) before dissociation; and

(2) at the time the other party enters into the transaction:

(i) less than two years have passed since the dissociation; and

(ii) the other party does not know or have notice of the dissociation and reasonably believes that the person is a partner.

(b) Liability of person dissociated as partner.--If a partnership is bound under subsection (a), the person dissociated as a partner which caused the partnership to be bound is liable:

(1) to the partnership for any damage caused to the partnership arising from the obligation incurred under subsection (a); and

(2) if a partner or another person dissociated as a partner is liable for the obligation, to the partner or other person for any damage caused to the partner or other person arising from the liability.

Cross References. Section 8472 is referred to in section 8471 of this title.



Section 8473 - Liability of person dissociated as partner to other persons

(a) General rule.--Except as provided in subsection (b), a person dissociated as a partner is not liable for a partnership obligation incurred after dissociation.

(b) Exception.--A person that is dissociated as a partner is liable on a transaction entered into by the partnership after the dissociation only if:

(1) a partner would be liable on the transaction; and

(2) at the time the other party enters into the transaction:

(i) less than two years have passed since the dissociation; and

(ii) the other party does not have knowledge or notice of the dissociation and reasonably believes that the person is a partner.

(c) Constructive release by creditor.--A person dissociated as a partner is released from liability for a debt, obligation or other liability of the partnership if the partnership's creditor, with knowledge or notice of the person's dissociation but without the person's consent, agrees to a material alteration in the nature or time of payment of the debt, obligation or other liability. The release from liability under this subsection applies whether the liability arises directly or indirectly, by way of contribution or otherwise, but only if the liability arises solely by reason of having been a partner.

Cross References. Section 8473 is referred to in sections 8242, 8244, 8486 of this title.



Section 8474 - Certificate of dissociation

(a) Right to file certificate.--A person dissociated as a partner or the partnership may deliver to the department for filing a certificate of dissociation stating:

(1) the name of the partnership;

(2) if the partnership is a limited liability partnership, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office; and

(3) the name of the person and that the person has dissociated from the partnership.

(b) Effect of certificate.--A certificate of dissociation is a limitation on the authority of a person dissociated as a partner for the purposes of section 8433 (relating to certificate of partnership authority).

(c) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8413(d)(2) (relating to knowledge and notice).

Section 8418 (relating to signing of filed documents).

Cross References. Section 8474 is referred to in section 8413 of this title.



Section 8475 - Continued use of partnership name

Continued use of a partnership name, or the name of a person dissociated as a partner as part of the partnership name, by partners continuing the business does not of itself make the person dissociated as a partner liable for an obligation of the partners or the partnership continuing the business.



Section 8481 - Events causing dissolution

(a) General rule.--A partnership is dissolved, and its business shall be wound up, upon the occurrence of any of the following:

(1) In a partnership at will, the partnership knows or has notice of a person's express will to withdraw as a partner, other than a partner that has dissociated under section 8461(2), (3), (4), (5), (6), (7), (8), (9) or (10) (relating to events causing dissociation), except that, if the person has specified a withdrawal date later than the date the partnership knew or had notice, on the later date.

(2) In a partnership for a definite term or particular undertaking:

(i) within 90 days after a person's dissociation by death or otherwise under section 8461(6), (7), (8), (9) or (10) or wrongful dissociation under section 8462(b) (relating to power to dissociate as partner and wrongful dissociation), the affirmative vote or consent of at least half of the remaining partners to wind up the partnership business, for which purpose a person's rightful dissociation under section 8462(b)(2)(i) constitutes that partner's consent to wind up the partnership business;

(ii) the affirmative vote or consent of all the partners to wind up the partnership business; or

(iii) the expiration of the term or the completion of the undertaking.

(3) An event or circumstance that the partnership agreement states causes dissolution.

(4) On application by a partner, the entry by the court of an order dissolving the partnership on the grounds that:

(i) the conduct of all or substantially all the partnership's business is unlawful;

(ii) the economic purpose of the partnership is likely to be unreasonably frustrated;

(iii) another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(iv) it is otherwise not reasonably practicable to carry on the partnership business in conformity with the partnership agreement.

(5) On application by a transferee, the entry by the court of an order dissolving the partnership on the grounds that it is equitable to wind up the partnership business:

(i) after the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(ii) at any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

(6) The passage of 90 consecutive days during which the partnership does not have at least two partners.

(b) Cross reference.--See section 8415(c)(15) (relating to contents of partnership agreement).

Cross References. Section 8481 is referred to in sections 8415, 8453, 8471 of this title.



Section 8482 - Winding up and filing of certificates

(a) General rule.--A dissolved partnership shall wind up its business and the partnership continues after dissolution only for the purpose of winding up.

(b) Conduct of winding up.--In winding up its business, the partnership:

(1) shall discharge the partnership's debts, obligations and other liabilities, settle and close the partnership's business, and marshal and distribute the assets of the partnership; and

(2) may:

(i) deliver to the department for filing a certificate of dissolution stating:

(A) the name of the partnership;

(B) if the partnership is a limited liability partnership, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office; and

(C) that the partnership is dissolved;

(ii) preserve the partnership business and property as a going concern for a reasonable time;

(iii) prosecute and defend actions and proceedings, whether civil, criminal or administrative;

(iv) transfer the partnership's property;

(v) settle disputes by mediation or arbitration;

(vi) deliver to the department for filing the certificates, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) and a certificate of termination stating:

(A) the name of the partnership;

(B) if the partnership is a limited liability partnership, subject to section 109, the address, including street and number, if any, of its registered office; and

(C) that the partnership is terminated; and

(vii) perform other acts necessary or appropriate to the winding up.

(c) Participation after dissociation.--A person whose dissociation as a partner resulted in dissolution may participate in winding up as if still a partner, unless the dissociation was wrongful.

(d) Conduct of winding up when no partner.--If a dissolved partnership does not have a partner and no person has the right to participate in winding up under subsection (c), the personal representative or guardian of the last person to have been a partner may wind up the partnership's business. If the personal representative or guardian does not exercise that right, a person to wind up the partnership's business may be appointed by the affirmative vote or consent of transferees owning a majority of the rights to receive distributions at the time the consent is to be effective. A person appointed under this subsection has the powers of a partner under section 8484 (relating to power to bind partnership after dissolution) but is not liable for the debts, obligations and other liabilities of the partnership solely by reason of having or exercising those powers or otherwise acting to wind up the partnership's business.

(e) Judicial supervision.--On the application of any partner or person entitled under subsection (c) to participate in winding up, a court may order judicial supervision of the winding up of a dissolved partnership, including the appointment of a person to wind up the partnership's business, if:

(1) the partnership does not have a partner and within a reasonable time following the dissolution no person has been appointed under subsection (d); or

(2) the applicant establishes other good cause.

(f) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8415(c)(16) (relating to contents of partnership agreement).

Section 8418 (relating to signing of filed documents).

Cross References. Section 8482 is referred to in sections 139, 8413, 8415, 8418, 8433, 8463, 8485 of this title.



Section 8483 - (Reserved)



Section 8484 - Power to bind partnership after dissolution

(a) Power of partner.--A partnership is bound by a partner's act after dissolution which:

(1) is appropriate for winding up the partnership business; or

(2) would have bound the partnership under section 8431 (relating to partner agent of partnership) before dissolution if, at the time the other party enters into the transaction, the other party does not know or have notice of the dissolution.

(b) Power of person dissociated as partner.--A person dissociated as a partner binds a partnership through an act occurring after dissolution if:

(1) at the time the other party enters into the transaction:

(i) less than two years have passed since the dissociation; and

(ii) the other party does not know or have notice of the dissociation and reasonably believes that the person is a partner; and

(2) the act:

(i) is appropriate for winding up the partnership's business; or

(ii) would have bound the partnership under section 8431 before dissolution and the other party does not know or have notice of the dissolution at the time the other party enters into the transaction.

Cross References. Section 8484 is referred to in sections 8482, 8485 of this title.



Section 8485 - Liability after dissolution

(a) Liability of partner.--If a partner having knowledge of the dissolution causes a partnership to incur an obligation under section 8484(a)(2) (relating to power to bind partnership after dissolution) by an act that is not appropriate for winding up the partnership business, the partner is liable:

(1) to the partnership for any damage caused to the partnership arising from the obligation; and

(2) if another partner or person dissociated as a partner is liable for the obligation, to that other partner or person for any damage caused to that other partner or person arising from the liability.

(b) Liability of person dissociated as partner.--Except as provided under subsection (c), if a person dissociated as a partner causes a partnership to incur an obligation under section 8484(b), the person is liable:

(1) to the partnership for any damage caused to the partnership arising from the obligation; and

(2) if a partner or another person dissociated as a partner is liable for the obligation, to the partner or other person for any damage caused to the partner or other person arising from the obligation.

(c) Exception in winding up.--A person dissociated as a partner is not liable under subsection (b) if:

(1) section 8482(c) (relating to winding up and filing of certificates) permits the person to participate in winding up; and

(2) the act that causes the partnership to be bound under section 8484(b) is appropriate for winding up the partnership's business.

Cross References. Section 8485 is referred to in sections 8242, 8244 of this title.



Section 8486 - Disposition of assets in winding up and required contributions

(a) Creditors.--In winding up its business, a partnership shall apply its assets, including the contributions required by this section, to discharge the partnership's obligations to creditors, including partners that are creditors.

(b) Surplus.--After a partnership complies with subsection (a), any surplus shall be distributed in the following order, subject to any charging order in effect under section 8454 (relating to charging order):

(1) to each owner of a transferable interest that reflects contributions made and not previously returned, an amount equal to the value of the unreturned contributions; and

(2) among owners of transferable interests in proportion to their respective rights to share in distributions immediately before the dissolution of the partnership.

(c) Insufficient assets.--If a partnership's assets are insufficient to satisfy all its obligations under subsection (a), with respect to each unsatisfied obligation incurred when the partnership was not a limited liability partnership, the following rules apply:

(1) Each person that was a partner when the obligation was incurred and that has not been released from the obligation under section 8473(c) (relating to liability of person dissociated as partner to other persons) shall contribute to the partnership for the purpose of enabling the partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions when the obligation was incurred.

(2) If a person does not contribute the full amount required under paragraph (1) with respect to an unsatisfied obligation of the partnership, the other persons required to contribute under paragraph (1) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions when the obligation was incurred.

(3) If a person does not make the additional contribution required under paragraph (2), further additional contributions are determined and due in the same manner as provided in that paragraph.

(d) Recovery of additional contributions.--A person that makes an additional contribution under subsection (c)(2) or (3) may recover from any person whose failure to contribute under subsection (c)(1) or (2) necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person's liability under this subsection shall not exceed the amount the person failed to contribute.

(e) Distributions when surplus insufficient.--If a partnership does not have sufficient surplus to comply with subsection (b)(1), the following shall apply:

(1) If the partnership has been a limited liability partnership at any time during its existence, any surplus must be distributed among the owners of transferable interests in proportion to the value of the respective unreturned contributions.

(2) If the partnership has never been a limited liability partnership, the partners and any person whose dissociation resulted in dissolution shall contribute to the partnership funds sufficient to cause the insufficiency under subsection (b)(1) to be allocated consistently with section 8441(a) (relating to partner's rights and duties).

(f) Form of payment.--All distributions made under subsections (b) and (c) must be paid in money.

Cross References. Section 8486 is referred to in sections 8231, 8445, 8471 of this title.






Chapter 85 - Limited Partnerships (Repealed)

Section 8501 - § 8510 - (Repealed)






Chapter 86 - Limited Partnerships

Chapter Notes

Enactment. Chapter 86 was added November 21, 2016, P.L.1328, No.170, effective in 90 days.



Section 8611 - Short title and application of chapter

(a) Short title.--This chapter may be cited as the Pennsylvania Uniform Limited Partnership Act of 2016.

(b) Initial application.--Before April 1, 2017, this chapter governs only:

(1) a limited partnership formed on or after February 21, 2017; and

(2) except as provided under subsections (c) and (d), a limited partnership formed before February 21, 2017, which elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to this chapter.

(c) Full effective date.--Except as provided in subsections (d) and (e), on and after April 1, 2017, this chapter governs all limited partnerships.

(d) Transitional provisions.--With respect to a limited partnership formed before February 21, 2017, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:

(1) Section 8620(c) (relating to characteristics of limited partnership) does not apply and the limited partnership has whatever duration it had under the law applicable immediately before February 21, 2017.

(2) Sections 8661 (relating to dissociation as limited partner) and 8662 (relating to effects of dissociation as limited partner) do not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before February 21, 2017.

(3) Section 8663(a)(4) (relating to dissociation as general partner) shall not apply.

(4) Section 8663(a)(5) shall not apply and the court has the same power to expel a general partner as the court had immediately before February 21, 2017.

(5) Section 8681(a)(3) (relating to events causing dissolution) shall not apply and the connection between a person's dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before February 21, 2017.

(e) Liabilities to third parties.--With respect to a limited partnership that elects under subsection (b)(2) to be subject to this chapter, after the election takes effect, the provisions of this chapter relating to the liability of the limited partnership's general partners to third parties apply:

(1) before April 1, 2017, to:

(i) a third party that had not done business with the limited partnership in the year before the election took effect; and

(ii) a third party that had done business with the limited partnership in the year before the election took effect only if the third party knows or has been notified of the election; and

(2) on and after April 1, 2017, to all third parties, except that those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable under paragraph (1)(ii).

(f) Cross reference.--See section 8615 (relating to contents of partnership agreement).

Cross References. Section 8611 is referred to in sections 8612, 8615, 8620, 8661, 8662, 8663, 8681 of this title.



Section 8612 - Definitions

(a) General definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Certificate of limited partnership." The certificate required by section 8621 (relating to formation of limited partnership and certificate of limited partnership). The term includes the certificate as amended or restated.

"Contribution." Property or a benefit described in section 8651 (relating to form of contribution) which is provided by a person to a limited partnership to become a partner or in the person's capacity as a partner.

"Distribution." A direct or indirect transfer of money or other property or incurrence of indebtedness by a limited partnership to a person on account of a transferable interest or in the person's capacity as a partner. The term:

(1) Includes:

(i) a redemption or other purchase by a limited partnership of a transferable interest; and

(ii) a transfer to a partner in return for the partner's relinquishment of any right to participate as a partner in the management or conduct of the partnership's activities and affairs or to have access to records or other information concerning the partnership's activities and affairs.

(2) Does not include:

(i) amounts constituting reasonable compensation for present or past service or payments made in the ordinary course of business under a bona fide retirement plan or other bona fide benefits program;

(ii) the making of, or payment or performance on, a guaranty or similar arrangement by a partnership for the benefit of any or all of its partners;

(iii) a direct or indirect allocation or transfer effected under Chapter 3 (relating to entity transactions) with the approval of the members; or

(iv) a direct or indirect transfer of:

(A) a governance or transferable interest; or

(B) options, rights or warrants to acquire a governance or transferable interest.

"General partner." A person that:

(1) has become a general partner under section 8641 (relating to becoming a general partner) or was a general partner in a partnership when the partnership became subject to this chapter under section 8611 (relating to short title and application of chapter); and

(2) has not dissociated as a general partner under section 8663 (relating to dissociation as general partner).

"Limited partner." A person that:

(1) has become a limited partner under section 8631 (relating to becoming a limited partner) or was a limited partner in a limited partnership when the partnership became subject to this chapter under section 8611 (relating to short title and application of chapter); and

(2) has not dissociated as a limited partner under section 8661 (relating to dissociation as limited partner).

"Limited partnership." An association formed under this chapter or which becomes subject to this chapter under Chapter 3 (relating to entity transactions) or section 8611 (relating to short title and application of chapter). The term includes a limited liability limited partnership or an electing partnership that is also a limited partnership.

"Partner." A limited partner or general partner.

"Partnership agreement." The agreement, whether or not referred to as a partnership agreement and whether oral, implied, in record form or in any combination thereof, of all the partners of a limited partnership concerning the matters described under section 8615(a) (relating to contents of partnership agreement). The term includes the agreement as amended or restated.

"Required information." The information that a limited partnership is required to maintain under section 8618 (relating to required information).

"Transferable interest." The right, as initially owned by a person in the person's capacity as a partner, to receive distributions from a limited partnership, whether or not the person remains a partner or continues to own any part of the right. The term applies to any fraction of the interest, by whomever owned.

"Transferee." A person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner. The term includes a person that owns a transferable interest under section 8662(a)(3) (relating to effects of dissociation as limited partner) or 8665(a)(4) (relating to effects of dissociation as general partner).

(b) Index of definitions.--Following is a nonexclusive list of definitions in section 102 (relating to definitions) that apply to this chapter:

"Act" or "action."

"Court."

"Debtor in bankruptcy."

"Department."

"Jurisdiction."

"Jurisdiction of formation."

"Obligation."

"Professional services."

"Property."

"Record form."

"Sign."

"Transfer."

Cross References. Section 8612 is referred to in sections 102, 8654 of this title.



Section 8613 - Knowledge and notice

(a) Knowledge.--A person knows a fact if the person:

(1) has actual knowledge of it; or

(2) is deemed to know it under law other than this chapter.

(b) Notice.--A person has notice of a fact if the person:

(1) has reason to know the fact from all the facts known to the person at the time in question; or

(2) is deemed to have notice of the fact under subsection (c) or (d).

(c) Effect of certificate.--A certificate of limited partnership on file in the department is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as provided under subsection (d) and section 8201(g) (relating to scope), the certificate is not notice of any other fact.

(d) Constructive notice.--A person not a partner is deemed to have notice of:

(1) another person's dissociation as a general partner 90 days after an amendment to the certificate of limited partnership which states that the other person has dissociated becomes effective or 90 days after a certificate of dissociation pertaining to the other person becomes effective, whichever occurs first;

(2) a limited partnership's:

(i) dissolution 90 days after an amendment to the certificate of limited partnership stating that the limited partnership is dissolved is effective;

(ii) termination 90 days after a certificate of termination under section 8682(e) (relating to winding up and filing of certificates) is effective; and

(iii) participation in a merger, interest exchange, conversion, division or domestication, 90 days after a statement of merger, interest exchange, conversion, division or domestication under Chapter 3 (relating to entity transactions) is effective.

(e) Notification.--Except as provided in section 113(b) (relating to delivery of document), a person notifies another person of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not those steps cause the other person to know the fact.

(f) Effect of partner's knowledge or notice.--A general partner's knowledge or notice of a fact relating to the limited partnership is effective immediately as knowledge of or notice to the partnership, except in the case of a fraud on the partnership committed by or with the consent of the general partner. A limited partner's knowledge or notice of a fact relating to the partnership is not effective as knowledge of or notice to the partnership.



Section 8614 - Governing law

(a) General rule.--The laws of this Commonwealth govern:

(1) the internal affairs of a limited partnership; and

(2) the liability of a partner as partner for the debts, obligations or other liabilities of a limited partnership.

(b) Cross reference.--See section 8615(c)(6) (relating to contents of partnership agreement).

Cross References. Section 8614 is referred to in section 8615 of this title.



Section 8615 - Contents of partnership agreement

(a) Scope of partnership agreement.--Except as provided under subsections (c) and (d), the partnership agreement governs:

(1) relations among the partners as partners and between the partners and the limited partnership;

(2) the rights and duties under this title of a person in the capacity of a partner;

(3) the activities and affairs of the partnership and the conduct of those activities and affairs;

(4) the means and conditions for amending the partnership agreement; and

(5) the means and conditions for approving a transaction under Chapter 3 (relating to entity transactions).

(b) Title applies generally.--To the extent the partnership agreement does not provide for a matter described in subsection (a), this title governs the matter.

(c) Limitations.--A partnership agreement may not do any of the following:

(1) Vary a provision of Chapter 1 (relating to general provisions) or Subchapter A of Chapter 2 (relating to names).

(2) Vary the right of a partner to approve a merger, interest exchange, conversion, division or domestication under section 333(a)(2) (relating to approval of merger), 343(a)(2) (relating to approval of interest exchange), 353(a)(3) (relating to approval of conversion), 363(a)(2) (relating to approval of division) or 373(a)(2) (relating to approval of domestication).

(3) Vary the required contents of a plan of merger under section 332(a) (relating to plan of merger), plan of interest exchange under section 342(a) (relating to plan of interest exchange), plan of conversion under section 352(a) (relating to plan of conversion), plan of division under section 362(a) (relating to plan of division) or plan of domestication under section 372(a) (relating to plan of domestication).

(4) Vary a provision of Chapter 81 (relating to general provisions) or 82 (relating to limited liability partnerships and limited liability limited partnerships).

(5) Vary the provisions of section 8611(b), (c), (d) and (e) (relating to short title and application of chapter).

(6) Vary the law applicable under section 8614 (relating to governing law).

(7) Vary any requirement, procedure or other provision of this title pertaining to:

(i) registered offices; or

(ii) the department, including provisions pertaining to documents authorized or required to be delivered to the department for filing under this title.

(8) Vary a limited partnership's capacity under section 8620(d) (relating to characteristics of limited partnership) to sue and be sued in its own name.

(9) Vary a provision of section 8620(e).

(10) Eliminate the duty of loyalty provided for in section 8649(b)(1)(i) or (ii) or (2) (relating to standards of conduct for general partners) or the duty of care, except as provided in subsection (d).

(11) Vary the contractual obligation of good faith and fair dealing under sections 8635(a) (relating to limited duties of limited partners) and 8649(d), except as provided in subsection (d).

(12) Provide indemnification or exoneration in violation of the limitations in sections 8648(g) (relating to reimbursement, indemnification, advancement and insurance) and 8649(i).

(13) Vary the information required under section 8618 (relating to required information) or unreasonably restrict the duties and rights under section 8634 (relating to limited partner rights to information) or 8647 (relating to general partner rights to information), except as provided under subsection (d).

(14) Vary the power of a person to dissociate as a general partner under section 8664(a) (relating to power to dissociate as general partner and wrongful dissociation), except to require that the notice under section 8663(a)(1) (relating to dissociation as general partner) be in record form.

(15) Vary the causes of dissolution specified in section 8681(a)(6) (relating to events causing dissolution).

(16) Vary the requirements to wind up the partnership's activities and affairs specified in section 8682(a), (b)(1), (d) and (e) (relating to winding up and filing of certificates).

(17) Unreasonably restrict the right of a partner to maintain an action under Subchapter I (relating to actions by partners).

(18) Vary the provisions of section 8694 (relating to special litigation committee), except that the partnership agreement may provide that the partnership may not have a special litigation committee.

(19) Except as provided in section 8617(b) (relating to amendment and effect of partnership agreement), restrict the rights under this title of a person other than a partner.

(d) Rules.--Subject to subsection (c)(12), the following rules apply:

(1) The partnership agreement may:

(i) specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts;

(ii) alter the prohibition in section 8654(a)(2) (relating to limitations on distributions) so that the prohibition requires only that the partnership's total assets not be less than the sum of its total liabilities; and

(iii) impose reasonable restrictions on the availability and use of information obtained under section 8618, 8634 or 8647 and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use.

(2) To the extent the partnership agreement expressly relieves a partner of a responsibility that the partner would otherwise have under this title and imposes the responsibility on one or more other partners, the agreement also may eliminate or limit any fiduciary duty of the partner relieved of the responsibility which would have pertained to the responsibility.

(3) If not manifestly unreasonable, the partnership agreement may:

(i) alter the aspects of the duty of loyalty stated in section 8649(b)(1)(i) or (ii) or (2);

(ii) identify specific types or categories of activities that do not violate the duty of loyalty;

(iii) alter the duty of care;

(iv) alter or eliminate any other fiduciary duty; and

(v) prescribe the standards by which the performance of the contractual obligation of good faith and fair dealing is to be measured.

(e) Determination of manifest unreasonableness.--A court shall decide as a matter of law whether a term of a partnership agreement is manifestly unreasonable under subsection (d)(3). The court:

(1) shall make its determination as of the time the challenged term became part of the partnership agreement and by considering only circumstances existing at that time; and

(2) may invalidate the term only if, in light of the purposes, activities and affairs of the limited partnership, it is readily apparent that:

(i) the objective of the term is unreasonable; or

(ii) the term is an unreasonable means to achieve the term's objective.

References in Text. Section 373(a)(2), referred to in subsec. (c)(2), does not exist.

Cross References. Section 8615 is referred to in sections 8611, 8612, 8614, 8617, 8618, 8620, 8621, 8625, 8634, 8635, 8647, 8649, 8654, 8664, 8681, 8682, 8691, 8692, 8694, 8695 of this title.



Section 8616 - Application of partnership agreement

(a) Partnership bound.--A limited partnership is bound by and may enforce the partnership agreement, whether or not the partnership has itself manifested assent to the agreement.

(b) Deemed assent.--A person that becomes a partner is deemed to assent to the partnership agreement.

(c) Preformation agreement.--Two or more persons intending to become the initial partners of a limited partnership may make an agreement providing that upon the formation of the partnership the agreement will become the partnership agreement.

(d) Cross reference.--See section 8621 (relating to formation of limited partnership and certificate of limited partnership).



Section 8617 - Amendment and effect of partnership agreement

(a) Approval of amendments.--A partnership agreement may specify that its amendment requires the approval of a person that is not a party to the agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition.

(b) Obligations to nonpartners.--The obligations of a limited partnership and its partners to a person in the person's capacity as a transferee or person dissociated as a partner are governed by the partnership agreement. Except as provided in section 8653(d) (relating to sharing of and right to distributions before dissolution) or in a court order issued under section 8673(b)(2) (relating to charging order) to effectuate a charging order, an amendment to the partnership agreement made after a person becomes a transferee or is dissociated as a partner:

(1) is effective with regard to any debt, obligation or other liability of the partnership or its partners to the person in the person's capacity as a transferee or person dissociated as a partner; and

(2) is not effective to the extent the amendment imposes a new debt, obligation or other liability on the transferee or person dissociated as a partner.

(c) Provisions in filed documents.--If a document delivered by a limited partnership to the department for filing becomes effective and contains a provision that would be ineffective under section 8615(c) or (d)(3) (relating to contents of partnership agreement) if contained in the partnership agreement, the provision is ineffective in the document.

(d) Conflicts with partnership agreement.--Subject to subsection (c):

(1) If a provision of the certificate of limited partnership conflicts with a provision of the partnership agreement, the provision of the certificate prevails.

(2) If a document other than its certificate of limited partnership that has been delivered by a limited partnership to the department for filing becomes effective and conflicts with a provision of the partnership agreement:

(i) the agreement prevails as to partners, persons dissociated as partners and transferees; and

(ii) the document prevails as to other persons to the extent they reasonably rely on the document.

(e) Prohibition of oral amendments.--If a provision of a partnership agreement in record form provides that the partnership agreement cannot be amended, modified or rescinded except in record form, an oral agreement, amendment, modification or rescission shall not be enforceable.

(f) Voting requirements.--A partnership agreement may provide in record form that, whenever a provision of this title requires the vote or consent of a specified number or percentage of partners or of a class of partners for the taking of any action, a higher number or percentage of votes or consents shall be required for the action. Except as otherwise provided in the partnership agreement, whenever the partnership agreement requires for the taking of any action by the partners or a class of partners a specific number or percentage of votes or consents, the provision of the partnership agreement setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes or consents of the partners or the class of partners.

Cross References. Section 8617 is referred to in section 8615 of this title.



Section 8618 - Required information

(a) General rule.--A limited partnership shall maintain at its principal office the following information:

(1) A current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order.

(2) A copy of the initial certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment or restatement has been signed.

(3) A copy of any filed certificate or statement of merger, interest exchange, conversion, division or domestication.

(4) A copy of the partnership's Federal, State and local income tax returns and reports, if any, for the three most recent years.

(5) A copy of any provisions of the partnership agreement in record form and any amendment made in record form to any partnership agreement.

(6) A copy of any financial statement of the partnership for the three most recent years.

(7) A copy of any record made by the partnership during the past three years of any consent given by or vote taken of any partner under this title or the partnership agreement.

(8) Unless contained in a provision of the partnership agreement in record form, a record stating:

(i) a description and statement of the agreed value of contributions other than money made and agreed to be made by each partner;

(ii) the times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made;

(iii) for any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(iv) any events upon the happening of which the partnership is to be dissolved and its activities and affairs wound up.

(b) Cross reference.--See section 8615 (relating to contents of partnership agreement).

Cross References. Section 8618 is referred to in sections 8612, 8615 of this title.



Section 8619 - Dual capacity

A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties and obligations provided by this title and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties and restrictions under this title and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties and restrictions under this title and the partnership agreement for limited partners.



Section 8620 - Characteristics of limited partnership

(a) Separate entity.--A limited partnership is an entity distinct from its partners. A limited partnership is the same entity regardless of whether:

(1) its certificate of limited partnership states that the limited partnership is a limited liability limited partnership; or

(2) it has a statement of registration in effect under section 8201 (relating to scope).

(b) Purpose.--A limited partnership may have any lawful purpose, other than acting as a banking institution, credit union or insurer, regardless of whether the purpose is for profit. See section 8102 (relating to interchangeability of partnership, limited liability company and corporate forms of organization).

(c) Duration.--A limited partnership has perpetual duration.

(d) Powers.--A limited partnership has the capacity to sue and be sued in its own name and the power to do all things necessary or convenient to carry on its activities and affairs.

(e) Restrictions on nonprofit limited partnerships.--If a limited partnership has a purpose that is not for profit:

(1) Its purpose must be stated in the certificate of limited partnership.

(2) The partnership shall not distribute any part of its income or profits to its partners, but it may pay compensation in a reasonable amount to those persons for services rendered.

(3) The partnership may confer benefits on partners or nonpartners in conformity with its purposes, may repay capital contributions and may redeem evidences of indebtedness, except when the partnership is currently insolvent or would thereby be made insolvent or rendered unable to carry on its purposes, or when the fair value of the assets of the partnership remaining after the conferring of benefits, payment or redemption would be insufficient to meet its liabilities. The partnership may make distributions of money or property to partners upon dissolution or final liquidation as permitted by this chapter.

(4) If the partnership is organized for a charitable purpose, it may take, receive and hold real and personal property as may be given, devised to, or otherwise vested in the partnership, in trust, for the purpose or purposes set forth in its certificate of limited partnership. The general partners shall, as trustees of the property, be held to the same degree of responsibility and accountability as other trustees, unless:

(i) a lesser degree or a particular degree of responsibility and accountability is prescribed in the trust instrument; or

(ii) the general partners are under the control of the limited partners or third persons who retain the right to direct, and do direct, the actions of the general partners as to the use of the trust property from time to time.

(5) Property of the partnership committed to charitable purposes shall not, by any proceeding under Chapter 3 (relating to entity transactions) or otherwise, be diverted from the objects to which it was donated, granted or devised, unless and until the partnership obtains from the court an order under 20 Pa.C.S. Ch. 77 (relating to trusts) specifying the disposition of the property.

(f) Cross references.--See sections 8611(d) (relating to short title and application of chapter) and 8615 (relating to contents of partnership agreement).

Cross References. Section 8620 is referred to in sections 8102, 8611, 8615, 8621 of this title.



Section 8621 - Formation of limited partnership and certificate of limited partnership

(a) Formation.--To form a limited partnership, a person must deliver a certificate of limited partnership to the department for filing.

(b) Required contents of certificate.--A certificate of limited partnership must state:

(1) the name of the limited partnership, which must comply with Subchapter A of Chapter 2 (relating to names);

(2) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the partnership's registered office; and

(3) the name and address of each general partner.

(c) Optional contents of certificate.--A certificate of limited partnership may contain statements as to matters other than those required under subsection (b), but may not vary or otherwise affect the provisions specified in section 8615(c) and (d) (relating to contents of partnership agreement) in a manner inconsistent with that section.

(d) Time of formation.--A limited partnership is formed when:

(1) the certificate of limited partnership becomes effective;

(2) at least two persons have become partners;

(3) at least one person has become a general partner; and

(4) at least one person has become a limited partner.

(e) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8620 (relating to characteristics of limited partnership).

Section 8623 (relating to signing of filed documents).

Cross References. Section 8621 is referred to in sections 8612, 8616 of this title.



Section 8622 - Amendment or restatement of certificate of limited partnership

(a) General rule.--A certificate of limited partnership may be amended or restated at any time.

(b) Required contents of certificate of amendment.--To amend its certificate of limited partnership, a limited partnership must deliver to the department for filing a certificate of amendment that states:

(1) the name of the partnership;

(2) the date of filing of its initial certificate;

(3) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office; and

(4) the amendment.

(c) Restatement.--To restate its certificate of limited partnership, a limited partnership must deliver to the department for filing a certificate of amendment that:

(1) is designated as a restatement; and

(2) includes a statement that the restated certificate supersedes the original certificate and all amendments.

(d) Required amendments.--A limited partnership shall promptly deliver to the department for filing an amendment to its certificate of limited partnership to reflect:

(1) the admission of a new general partner;

(2) the dissociation of a person as a general partner; or

(3) the appointment of a person to wind up the partnership's activities and affairs under section 8682(c) or (d) (relating to winding up and filing of certificates).

(e) Obligation to correct.--If a general partner knows that any information in a filed certificate of limited partnership is inaccurate, the general partner shall promptly:

(1) cause the certificate to be amended; or

(2) if appropriate, deliver to the department for filing:

(i) a certificate of change of registered office under section 8625 (relating to registered office);

(ii) a statement of correction under section 138 (relating to statement of correction); or

(iii) a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness).

(f) Amendment of voting provisions.--Except as provided in the certificate of limited partnership, whenever the certificate requires for the taking of any action by the partners or a class of partners a specific number or percentage of votes or consents, the provision of the certificate setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes or consents of the partners or of the class of partners.

(g) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8623 (relating to signing of filed documents).

Cross References. Section 8622 is referred to in section 8624 of this title.



Section 8623 - Signing of filed documents

(a) Required signatures.--Except as provided in this title, a document delivered to the department for filing under this title relating to a limited partnership must be signed as follows:

(1) An initial certificate of limited partnership must be signed by all general partners listed in the certificate.

(2) An amendment to the certificate of limited partnership deleting a statement that the limited partnership is a limited liability limited partnership must be signed by all general partners listed in the certificate.

(3) An amendment to the certificate of limited partnership designating as general partner a person admitted under section 8681(a)(3)(ii) (relating to events causing dissolution) following the dissociation of a limited partnership's last general partner must be signed by that person.

(4) An amendment to the certificate of limited partnership required by section 8682(c) (relating to winding up and filing of certificates) following the appointment of a person to wind up the dissolved limited partnership's activities and affairs must be signed by that person.

(5) Any other amendment to the certificate of limited partnership must be signed by:

(i) at least one general partner listed in the certificate;

(ii) each person designated in the amendment as a new general partner; and

(iii) each person that the amendment indicates has dissociated as a general partner, unless:

(A) the person is deceased or a guardian has been appointed for the person and the amendment so states; or

(B) the person has previously delivered to the department for filing a certificate of dissociation.

(6) A restated certificate of limited partnership must be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate effects a change under any other paragraph of this subsection, the certificate must be signed in a manner that satisfies that paragraph.

(7) A certificate of termination must be signed by all general partners listed in the certificate of limited partnership or, if the certificate of a dissolved limited partnership lists no general partners, by the person appointed under section 8682(c) or (d) to wind up the dissolved limited partnership's activities and affairs.

(8) Any other document delivered by a limited partnership to the department for filing must be signed by at least one general partner listed in the certificate of limited partnership.

(9) A statement by a person under section 8665(a)(3) (relating to effects of dissociation as general partner) stating that the person has dissociated as a general partner must be signed by that person.

(10) A certificate of negation by a person under section 8636 (relating to person erroneously believing self to be limited partner) must be signed by that person.

(11) Any other document delivered on behalf of a person to the department for filing must be signed by that person.

(b) Cross reference.--See section 142 (relating to effect of signing filings).

Cross References. Section 8623 is referred to in sections 8621, 8622, 8625, 8636, 8665, 8681.1, 8682 of this title.



Section 8624 - Liability of general partner for false or missing information in filed document

(a) General rule.--If a document delivered to the department for filing under this title and filed by the department contains a materially false statement or fails to state a material fact required to be stated, a person that suffers loss by reasonable reliance on the statement or failure to state a material fact may recover damages for the loss from a general partner if:

(1) the document was delivered for filing on behalf of the limited partnership; and

(2) the general partner knew or had notice there was false or missing information in the document for a reasonably sufficient time before the document was relied upon so that, before the reliance, the general partner reasonably could have:

(i) effected an amendment under section 8622 (relating to amendment or restatement of certificate of limited partnership);

(ii) filed a petition under section 144 (relating to signing and filing pursuant to judicial order); or

(iii) delivered to the department for filing:

(A) a certificate of change of registered office under section 8625 (relating to registered office);

(B) a statement of correction under section 138 (relating to statement of correction); or

(C) a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness).

(b) Cross references.--See sections 142 (relating to effect of signing filings) and 143 (relating to liability for inaccurate information in filing).



Section 8625 - Registered office

(a) General rule.--Every limited partnership shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b) Change of registered office.--After formation, a change in the location of the registered office may be effected at any time by the limited partnership. Before the change becomes effective, the limited partnership shall amend its certificate of limited partnership under the provisions of this chapter to reflect the change in location, or shall deliver to the department for filing a certificate of change of registered office setting forth:

(1) The name of the limited partnership.

(2) The address, including street and number, if any, of its then registered office.

(3) The address, including street and number, if any, to which the registered office is to be changed.

(c) Alternative procedure.--A limited partnership may satisfy the requirements of this chapter concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed by the department under any provision of this title that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d) Cross references.--See:

Section 108 (relating to change in location or status of registered office provided by agent).

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8615(c)(6) (relating to contents of partnership agreement).

Section 8623 (relating to signing of filed documents).

Cross References. Section 8625 is referred to in sections 8622, 8624 of this title.



Section 8631 - Becoming a limited partner

(a) Upon formation.--Upon formation of a limited partnership, a person becomes a limited partner as agreed among the persons that are to be the initial partners.

(b) After formation.--After formation, a person becomes a limited partner:

(1) as provided in the partnership agreement;

(2) as the result of a transaction effective under Chapter 3 (relating to entity transactions);

(3) with the affirmative vote or consent of all the partners; or

(4) as provided in section 8681(a)(4) or (5) (relating to events causing dissolution).

(c) Noneconomic limited partners.--A person may become a limited partner without:

(1) acquiring a transferable interest; or

(2) making or being obligated to make a contribution to the limited partnership.

(d) Nature of interest.--The interest of a limited partner in a limited partnership is personal property.

Cross References. Section 8631 is referred to in section 8612 of this title.



Section 8632 - No agency power of limited partner as limited partner

(a) General rule.--A limited partner is not an agent of a limited partnership solely by reason of being a limited partner.

(b) Creation of partnership liability.--A person's status as a limited partner does not prevent or restrict law other than this chapter from imposing liability on a limited partnership because of the person's conduct.



Section 8633 - No liability as limited partner for limited partnership obligations

A debt, obligation or other liability of a limited partnership is not the debt, obligation or other liability of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for a debt, obligation or other liability of the partnership solely by reason of being or acting as a limited partner, even if the limited partner participates in the management and control of the partnership. This subsection applies regardless of the dissolution, winding up or termination of the partnership.



Section 8634 - Limited partner rights to information

(a) Right to required information.--Within 10 days after receipt by a limited partnership of a demand made in record form, a limited partner may inspect and copy required information during regular business hours in the partnership's principal office. The limited partner need not have any particular purpose for seeking the information.

(b) Right to other information.--During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may inspect and copy information, other than the required information, regarding the activities, affairs, financial condition and other circumstances of the partnership if:

(1) the limited partner seeks the information for a purpose reasonably related to the partner's interest as a limited partner;

(2) the limited partner makes a demand in record form received by the partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(3) the information sought is directly connected to the limited partner's purpose.

(c) Rights of person dissociated as limited partner.--Subject to subsection (h), on demand made in record form received by a limited partnership, a person dissociated as a limited partner may have access to information to which the person was entitled while a limited partner if:

(1) the information pertains to the period during which the person was a limited partner;

(2) in seeking the information the person complies with section 8635(a) (relating to limited duties of limited partners) as if still a limited partner; and

(3) the person satisfies the requirements imposed on a limited partner by subsection (b).

(d) Required response to demand.--Within 10 days after receiving a demand under subsection (b) or (c), the limited partnership shall inform in record form the person that made the demand of:

(1) what information the partnership will provide in response to the demand and when and where the partnership will provide the information; and

(2) the partnership's reasons for declining, if the partnership declines to provide any demanded information.

(e) Copying costs.--A limited partnership may charge a person that makes a demand under this section the reasonable costs of copying.

(f) Rights of agent or guardian.--A limited partner or person dissociated as a limited partner may exercise the rights under this section through an agent or, in the case of an individual under legal disability, a guardian. Any restriction or condition imposed by the partnership agreement or under subsection (h) applies both to the agent or guardian and to the limited partner or person dissociated as a limited partner.

(g) No rights of transferee.--Subject to section 8674 (relating to power of personal representative of deceased partner), the rights under this section do not extend to a person as transferee.

(h) Limitations on access.--In addition to any restriction or condition stated in its partnership agreement, a limited partnership, as a matter within the ordinary course of its activities and affairs, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the partnership has the burden of proving reasonableness.

(i) Cross reference.--See section 8615 (relating to contents of partnership agreement).

Cross References. Section 8634 is referred to in sections 8615, 8662, 8674 of this title.



Section 8635 - Limited duties of limited partners

(a) Good faith and fair dealing.--A limited partner shall discharge any duties to the limited partnership and the other partners under the partnership agreement and exercise any rights under this title or the partnership agreement consistently with the contractual obligation of good faith and fair dealing.

(b) No other duties.--Except as provided under subsection (a), a limited partner does not have any duty to the limited partnership or to any other partner solely by reason of acting as a limited partner.

(c) Transactions with limited partnership.--If a limited partner enters into a transaction with a limited partnership, the limited partner's rights and obligations arising from the transaction are the same as those of a person that is not a partner.

(d) Cross reference.--See section 8615(c)(11) (relating to contents of partnership agreement).

Cross References. Section 8635 is referred to in sections 8615, 8634, 8661, 8662 of this title.



Section 8636 - Person erroneously believing self to be limited partner

(a) Right to correct.--Except as provided in subsection (b), a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise's obligations by reason of making the investment, receiving distributions from the enterprise or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

(1) causes an appropriate certificate of limited partnership, amendment or statement of correction to be signed and delivered to the department for filing;

(2) if a certificate of limited partnership is on file in the department, withdraws from future participation as an owner in the enterprise by delivering to the department for filing a certificate of negation under this section stating:

(i) the name of the limited partnership;

(ii) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the partnership's registered office;

(iii) the name of the person delivering the certificate to the department for filing; and

(iv) that the person is not a general partner; or

(3) files a certificate of denial under section 8434 (relating to certificate of denial) as if the enterprise were a general partnership.

(b) Liability before correction.--A person that makes an investment described in subsection (a) is liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the department files a certificate of negation, certificate of limited partnership, amendment or statement of correction to show that the person is not a general partner.

(c) Right to withdraw.--If a person makes a diligent effort in good faith to comply with subsection (a)(1) and is unable to cause the appropriate certificate of limited partnership, amendment or statement of correction to be signed and delivered to the department for filing, the person has the right to withdraw from the enterprise under subsection (a)(2) even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise.

(d) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8623 (relating to signing of filed documents).

Cross References. Section 8636 is referred to in section 8623 of this title.



Section 8641 - Becoming a general partner

(a) Admission on formation.--On formation of a limited partnership, a person becomes a general partner as agreed among the persons that are to be the initial partners.

(b) Admission after formation.--After formation of a limited partnership, a person becomes a general partner:

(1) as provided in the partnership agreement;

(2) as the result of a transaction effective under Chapter 3 (relating to entity transactions);

(3) with the affirmative vote or consent of all the partners; or

(4) under section 8681(a)(3)(ii) or (5) (relating to events causing dissolution) following the dissociation of a limited partnership's last general partner.

(c) Noneconomic general partners.--A person may become a general partner without:

(1) acquiring a transferable interest; or

(2) making or being obligated to make a contribution to the partnership.

(d) Nature of interest.--The interest of a general partner in a limited partnership is personal property.

Cross References. Section 8641 is referred to in section 8612 of this title.



Section 8642 - General partner agent of limited partnership

(a) General rule.--Each general partner is an agent of the limited partnership for the purposes of its activities and affairs. An act of a general partner, including the signing of a document in record form in the partnership's name, for apparently carrying on in the ordinary course the partnership's activities and affairs, or activities and affairs of the kind carried on by the partnership, binds the partnership, unless the general partner did not have authority to act for the partnership in the particular matter and the person with which the general partner was dealing knew or had notice that the general partner lacked authority.

(b) Act outside of ordinary course.--An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership's activities and affairs, or activities and affairs of the kind carried on by the partnership, binds the partnership only if the partner had actual authority to take the action.

Cross References. Section 8642 is referred to in sections 8666, 8684 of this title.



Section 8643 - Limited partnership liable for general partner's actionable conduct

(a) General rule.--A limited partnership is liable for loss or injury caused to a person or for a penalty incurred as a result of a wrongful act, or other actionable conduct, of a general partner acting in the ordinary course of activities and affairs of the partnership or with the actual or apparent authority of the partnership.

(b) Misapplication of property.--If, in the course of a limited partnership's activities and affairs or while acting with actual or apparent authority of the partnership, a general partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the partnership is liable for the loss.



Section 8644 - General partner's liability

(a) General rule.--Except as provided under subsection (b) or section 8204 (relating to limitation on liability of partners), all general partners are liable jointly and severally for all debts, obligations and other liabilities of the limited partnership unless otherwise agreed by the claimant or provided by law.

(b) Preexisting obligations.--A person that becomes a general partner is not personally liable for a debt, obligation or other liability of the limited partnership incurred before the person became a general partner.

Cross References. Section 8644 is referred to in sections 8645, 8667, 8686, 8687 of this title.



Section 8645 - Actions by and against partnership and partners

(a) General partner as party.--To the extent not inconsistent with section 8644 (relating to general partner's liability), a general partner may be joined in an action against the limited partnership or named in a separate action.

(b) Judgment against partnership only.--A judgment against a partnership:

(1) is not by itself a judgment against a partner; and

(2) except as set forth in subsection (c), may not be satisfied from a partner's assets.

(c) Judgment against partnership and partner.--If there is a judgment against a partnership and a partner on the same claim, the judgment creditor may levy execution against the assets of the partner if both of the following paragraphs apply:

(1) The partner is personally liable for the claim under section 8644.

(2) One of the following subparagraphs applies:

(i) A writ of execution on the judgment against the partnership has been returned unsatisfied in whole or in part.

(ii) The partnership is a debtor in bankruptcy.

(iii) The partner has agreed that the creditor need not exhaust partnership assets.

(iv) A court grants permission to levy execution based on a finding that:

(A) partnership assets subject to execution are clearly insufficient to satisfy the judgment;

(B) exhaustion of partnership assets is excessively burdensome; or

(C) the grant of permission is an appropriate exercise of the court's equitable powers.

(v) Liability is imposed on the partner by law or contract independent of the existence of the partnership.



Section 8646 - Management rights

(a) General rule.--Each general partner has equal rights in the management and conduct of the limited partnership's activities and affairs. Except as provided in this title, any matter relating to the activities and affairs of the partnership is decided exclusively by the general partner or, if there is more than one general partner, by a majority of the general partners.

(b) Actions requiring unanimous approval.--The affirmative vote or consent of all the partners is required to:

(1) amend the partnership agreement; and

(2) amend the certificate of limited partnership to delete a statement that the limited partnership is a limited liability limited partnership.

(c) Reimbursement of advance.--A limited partnership shall reimburse a general partner for an advance to the partnership beyond the amount of capital the general partner agreed to contribute.

(d) Status of advance.--A payment or advance made by a general partner which gives rise to an obligation of the limited partnership under subsection (c) or section 8648(a) (relating to reimbursement, indemnification, advancement and insurance) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(e) No right to remuneration.--A general partner is not entitled to remuneration for services performed for the limited partnership.

(f) Sale of assets.--A sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a limited partnership that is not made in the usual and regular course of the activities and affairs of the partnership must be approved by:

(1) all the general partners; and

(2) limited partners owning the rights to receive a majority of the distributions as limited partners.

(g) Cross reference.--See section 324 (relating to approval by limited partnership).

Cross References. Section 8646 is referred to in section 8648 of this title.



Section 8647 - General partner rights to information

(a) Right to required information.--A general partner may inspect and copy required information during regular business hours in the limited partnership's principal office.

(b) Right to other information.--On reasonable notice, a general partner may inspect and copy during regular business hours, at a reasonable location specified by the limited partnership, any other records maintained by the partnership in addition to the required information regarding the partnership's activities, affairs, financial condition and other circumstances.

(c) Obligation of limited partnership.--A limited partnership shall furnish to each general partner, without demand, any information concerning the partnership's activities, affairs, financial condition and other circumstances which the partnership knows and is material to the proper exercise of the general partner's rights and duties under the partnership agreement or this title, except to the extent the partnership can establish that it reasonably believes the general partner already knows the information.

(d) Obligation of general partner.--The duty to furnish information under subsection (c) also applies to each general partner to the extent the general partner knows any of the information described in subsection (b).

(e) Rights of person dissociated as general partner.--Subject to subsection (j), within 10 days after receipt by a limited partnership of a demand made in record form, a person dissociated as a general partner may have access to the information and records described under subsections (a) and (b) at the locations specified under subsections (a) and (b) if:

(1) the information or record pertains to the period during which the person was a general partner;

(2) in seeking the information or record, the person complies with section 8649(d) (relating to standards of conduct for general partners) as if still a general partner; and

(3) all of the following apply:

(i) the person seeks the information for a purpose reasonably related to the partner's interest as a former general partner;

(ii) the person makes a demand in record form received by the partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(iii) the information sought is directly connected to the person's purpose.

(f) Required response to demand.--Within 10 days after receiving a demand under subsection (e), the limited partnership shall, in record form, inform the person that made the demand of:

(1) what information the partnership will provide in response to the demand and when and where the partnership will provide the information; and

(2) the partnership's reasons for declining, if the partnership declines to provide any demanded information.

(g) Copying costs.--A limited partnership may charge a person that makes a demand under this section the reasonable costs of copying.

(h) Rights of agent or guardian.--A general partner or person dissociated as a general partner may exercise the rights under this section through an agent or, in the case of an individual under legal disability, a guardian. Any restriction or condition imposed by the partnership agreement or under subsection (j) applies both to the agent or guardian and to the general partner or person dissociated as a general partner.

(i) No rights of transferee.--The rights under this section do not extend to a person as transferee, except that if:

(1) a general partner dies, section 8674 (relating to power of personal representative of deceased partner) applies; and

(2) an individual dissociates as a general partner under section 8663(a)(7)(ii) or (iii) (relating to dissociation as general partner), the personal representative of the individual may exercise the rights under subsection (d) of a person dissociated as a general partner.

(j) Limitations on access.--In addition to any restriction or condition stated in its partnership agreement, a limited partnership, as a matter within the ordinary course of its activities and affairs, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the partnership has the burden of proving reasonableness.

(k) Cross reference.--See section 8615 (relating to contents of partnership agreement).

Cross References. Section 8647 is referred to in sections 8615, 8665 of this title.



Section 8648 - Reimbursement, indemnification, advancement and insurance

(a) Reimbursement.--A limited partnership shall reimburse a general partner for any payment made by the general partner in the course of the general partner's activities on behalf of the partnership, if the general partner complied with sections 8646 (relating to management rights), 8649 (relating to standards of conduct for general partners) and 8654 (relating to limitations on distributions) in making the payment.

(b) Indemnification.--A limited partnership shall indemnify and hold harmless a person with respect to any claim or demand against the person and any debt, obligation or other liability incurred by the person by reason of the person's former or present capacity as a general partner, if the claim, demand, debt, obligation or other liability does not arise from the person's breach of section 8646, 8649 or 8654.

(c) Advancement.--In the ordinary course of its activities and affairs, a limited partnership may advance expenses, including attorney fees and costs, incurred by a person in connection with a claim or demand against the person by reason of the person's former or present capacity as a general partner, if the person promises to repay the partnership if the person ultimately is determined not to be entitled to be indemnified.

(d) Insurance.--A limited partnership may purchase and maintain insurance on behalf of a general partner against liability asserted against or incurred by the general partner in that capacity or arising from that status even if, under subsection (g), the partnership agreement could not eliminate or limit the person's liability to the partnership for the conduct giving rise to the liability.

(e) Nonexclusivity.--The rights provided under subsections (a), (b), (c) and (d) shall not be deemed exclusive of any other rights to which a person seeking reimbursement, indemnification, advancement of expenses or insurance may be entitled under the partnership agreement, vote of partners, contract or otherwise, both as to action in his official capacity and as to action in another capacity while holding that position. Section 8649(f) shall be applicable to a vote, contract or other action under this subsection. A limited partnership may create a fund of any nature, which may, but need not be, under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under this section or otherwise.

(f) Grounds.--Indemnification under subsection (e) may be granted for any action taken and may be made whether or not the limited partnership would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the partnership. Indemnification under subsection (e) is declared to be consistent with the public policy of the Commonwealth.

(g) Limitation.--Indemnification under this section shall not be made in any case where the act giving rise to the claim for indemnification is determined by a court to constitute recklessness, willful misconduct or a knowing violation of law.

Cross References. Section 8648 is referred to in sections 8615, 8646, 8693 of this title.



Section 8649 - Standards of conduct for general partners

(a) General rule.--A general partner owes to the limited partnership and, subject to section 8691 (relating to direct action by partner), the other partners the duties of loyalty and care stated in subsections (b) and (c).

(b) Duty of loyalty.--The fiduciary duty of loyalty of a general partner includes the duties:

(1) to account to the limited partnership and hold as trustee for it any property, profit or benefit derived by the general partner:

(i) in the conduct or winding up of the partnership's activities and affairs;

(ii) from a use by the general partner of the partnership's property; or

(iii) from the appropriation of a partnership opportunity;

(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership's activities and affairs as or on behalf of a person having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in the conduct or winding up of the partnership's activities and affairs.

(c) Duty of care.--The duty of care of a general partner in the conduct or winding up of the limited partnership's activities and affairs is to refrain from engaging in grossly negligent or reckless conduct, willful or intentional misconduct or knowing violation of law.

(d) Good faith and fair dealing.--A general partner shall discharge the duties and obligations under this title or under the partnership agreement and exercise any rights consistent with the contractual obligation of good faith and fair dealing.

(e) Self-serving conduct.--A general partner does not violate a duty or obligation under this title or under the partnership agreement solely because the general partner's conduct furthers the general partner's own interest.

(f) Authorization or ratification.--All the partners of a limited partnership may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty of a general partner.

(g) Fairness as a defense.--It is a defense to a claim under subsection (b)(2) and any comparable claim in equity or at common law that the transaction was fair to the limited partnership at the time it is authorized or ratified under subsection (f).

(h) Rights and obligations in approved transactions.--If a general partner enters into a transaction with the limited partnership which otherwise would be prohibited by subsection (b)(2) and the transaction is authorized or ratified as provided in subsection (f) or the partnership agreement, the general partner's rights and obligations arising from the transaction are the same as those of a person that is not a general partner.

(i) Exoneration.--The partnership agreement may provide that a general partner shall not be personally liable for monetary damages to the partnership or the other partner for a breach of subsection (c), except that a general partner may not be exonerated for an act that constitutes recklessness, willful misconduct or a knowing violation of law.

(j) Cross reference.--See section 8615 (relating to contents of partnership agreement).

Cross References. Section 8649 is referred to in sections 8615, 8647, 8648, 8654, 8655, 8663, 8665 of this title.



Section 8651 - Form of contribution

A contribution may consist of:

(1) property transferred to, services performed for or another benefit provided to the limited partnership;

(2) an agreement to transfer property to, perform services for or provide another benefit to the partnership; or

(3) any combination of items listed in paragraphs (1) and (2).

Cross References. Section 8651 is referred to in section 8612 of this title.



Section 8652 - Liability for contribution

(a) Obligation not excused.--A person's obligation to make a contribution to a limited partnership is not excused by the person's death, disability, termination or other inability to perform personally.

(b) Substitute payment.--If a person does not fulfill an obligation to make a contribution other than money, the person is obligated at the option of the limited partnership to contribute money equal to the value, as stated in the required information, of the part of the contribution which has not been made.

(c) Compromise of obligation.--The obligation of a person to make a contribution may be compromised only by the affirmative vote or consent of all the partners. If a creditor of a limited partnership extends credit or otherwise acts in reliance on an obligation described in subsection (a) without knowledge or notice of a compromise under this subsection, the creditor may enforce the obligation.



Section 8653 - Sharing of and right to distributions before dissolution

(a) General rule.--Any distribution made by a limited partnership before its dissolution and winding up must be shared among the partners and persons dissociated as partners on the basis of the value, as stated in the required information when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner, except as provided in section 8672(b) (relating to transfer of transferable interest) or to the extent necessary to comply with a charging order in effect under section 8673 (relating to charging order).

(b) No entitlement to distribution.--A person has a right to a distribution before the dissolution and winding up of a limited partnership only if the partnership decides to make an interim distribution. A person's dissociation does not entitle the person to a distribution.

(c) Distribution in kind.--A person does not have a right to demand or receive a distribution from a limited partnership in any form other than money. Except as provided under section 8690(f) (relating to disposition of assets in winding up and required contributions), a partnership may distribute an asset in kind only if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person's share of distributions.

(d) Status as creditor.--If a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution, except that the partnership's obligation to make a distribution is subject to offset for any amount owed to the partnership by the partner or a person dissociated as a partner on whose account the distribution is made.

Cross References. Section 8653 is referred to in section 8617 of this title.



Section 8654 - Limitations on distributions

(a) General rule.--A limited partnership may not make a distribution, including a distribution under section 8690 (relating to disposition of assets in winding up and required contributions), if after the distribution:

(1) the partnership would not be able to pay its debts as they become due in the ordinary course of the partnership's activities and affairs; or

(2) the partnership's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the partnership were to be dissolved and wound up at the time of the distribution, to satisfy the preferential rights upon dissolution and winding up of partners and transferees whose preferential rights are superior to the rights of persons receiving the distribution.

(b) Valuation.--A limited partnership may base a determination that a distribution is not prohibited under subsection (a)(2) on:

(1) the book values of the assets and liabilities of the partnership, as reflected on its books and records;

(2) a valuation that takes into consideration unrealized appreciation and depreciation or other changes in value of the assets and liabilities of the partnership;

(3) the current value of the assets and liabilities of the partnership, either valued separately or valued in segments or as an entirety as a going concern; or

(4) any other method that is reasonable in the circumstances.

(c) Excluded liabilities.--In determining whether a distribution is prohibited by subsection (a)(2), the limited partnership need not consider obligations and liabilities unless they are required to be reflected on a balance sheet, not including the notes to the balance sheet, prepared on the basis of generally accepted accounting principles or other such accounting practices and principles as are used generally by the partnership in the maintenance of its books and records and as are reasonable in the circumstances.

(d) Measuring date of distribution.--Except as provided in subsection (e), the effect of a distribution under subsection (a) is measured:

(1) as of the date specified by the limited partnership when it authorizes the distribution if the distribution occurs within 125 days of the earlier of the date so specified or the date of authorization; or

(2) as of the date of distribution in all other cases.

(e) Date of redemption.--In the case of a distribution described in paragraph (1) of the definition of "distribution" in section 8612 (relating to definitions), the distribution is deemed to occur as of the earlier of the date money or other property is transferred or debt is incurred by the limited partnership or the date the person entitled to the distribution ceases to own the interest or right being acquired by the partnership in return for the distribution.

(f) Status of distribution debt.--The indebtedness of a limited partnership to a partner or transferee incurred by reason of a distribution made in accordance with this section shall be at least on a parity with the partnership's indebtedness to its general, unsecured creditors, except to the extent subordinated by agreement.

(g) Certain subordinated debt.--The indebtedness of a limited partnership, including indebtedness issued as a distribution, is not a liability for purposes of subsection (a) if the terms of the indebtedness provide that payment of principal and interest is made only if and to the extent that payment of a distribution could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is made.

(h) Distributions in winding up.--In measuring the effect of a distribution under section 8690, the liabilities of a dissolved limited partnership do not include any claim that has been barred under section 8686 (relating to known claims against dissolved limited partnership) or 8687 (relating to other claims against dissolved limited partnership), or for which security has been provided under section 8688 (relating to court proceedings).

(i) Cross references.--See sections 8615(d)(1)(ii) (relating to contents of partnership agreement) and 8649 (relating to standards of conduct for general partners).

Cross References. Section 8654 is referred to in sections 8615, 8648, 8655 of this title.



Section 8655 - Liability for improper distributions

(a) General rule.--If a general partner consents to a distribution made in violation of section 8654 (relating to limitations on distributions) and in consenting to the distribution fails to comply with section 8649 (relating to standards of conduct for general partners), the general partner is personally liable to the limited partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation of section 8654.

(b) Recipients.--A person that receives a distribution knowing that the distribution violated section 8654 is personally liable to the limited partnership but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under section 8654.

(c) Contribution.--A general partner against which an action is commenced because the general partner is liable under subsection (a) may:

(1) join any other person that is liable under subsection (a) or otherwise seek to enforce a right of contribution from the person; and

(2) join any person that received a distribution in violation of subsection (b) or otherwise seek to enforce a right of contribution from the person in the amount the person received in violation of subsection (b).

(d) Statute of repose.--An action under this section is barred unless commenced within two years after the distribution.



Section 8661 - Dissociation as limited partner

(a) No right to dissociate.--A person does not have a right to dissociate as a limited partner before the completion of the winding up of the limited partnership.

(b) Events causing dissociation.--A person is dissociated as a limited partner when any of the following apply:

(1) The limited partnership knows or has notice of the person's express will to withdraw as a limited partner rightfully or wrongfully, except that, if the person has specified a withdrawal date later than the date the partnership knew or had notice, on that later date.

(2) An event stated in the partnership agreement as causing the person's dissociation as a limited partner occurs.

(3) The person is expelled as a limited partner pursuant to the partnership agreement.

(4) The person is expelled as a limited partner by the affirmative vote or consent of all the other partners if:

(i) it is unlawful to carry on the partnership's activities and affairs with the person as a limited partner;

(ii) there has been a transfer of all the person's transferable interest in the partnership, other than:

(A) a transfer for security purposes; or

(B) a charging order in effect under section 8673 (relating to charging order) which has not been foreclosed;

(iii) the person is an entity and:

(A) the partnership notifies the person that it will be expelled as a limited partner because:

(I) the person has filed a certificate of dissolution or the equivalent;

(II) the person has been administratively dissolved;

(III) the person's charter or the equivalent has been revoked; or

(IV) the person's right to conduct business has been suspended by the person's jurisdiction of formation; and

(B) within 90 days after the notification:

(I) the certificate of dissolution or the equivalent has not been withdrawn, rescinded or revoked;

(II) the person has not been reinstated;

(III) the person's charter or the equivalent has not been reinstated; or

(IV) the person's right to conduct business has not been reinstated; or

(iv) the person is an unincorporated entity that has been dissolved and whose activities and affairs are being wound up.

(5) On application by the partnership or a partner in a direct action under section 8691 (relating to direct action by partner), the person is expelled as a limited partner by judicial order because the person:

(i) has engaged or is engaging in wrongful conduct that has affected adversely and materially, or will affect adversely and materially, the partnership's activities and affairs;

(ii) has committed willfully or persistently, or is committing willfully or persistently, a material breach of the partnership agreement or the contractual obligation of good faith and fair dealing under section 8635(a) (relating to limited duties of limited partners); or

(iii) has engaged or is engaging in conduct relating to the partnership's activities and affairs which makes it not reasonably practicable to carry on the activities and affairs with the person as a limited partner.

(6) In the case of an individual, the individual dies.

(7) In the case of a person that is a testamentary or inter vivos trust or is acting as a limited partner by virtue of being a trustee of such a trust, the trust's entire transferable interest in the limited partnership is distributed.

(8) In the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, the estate's entire transferable interest in the limited partnership is distributed.

(9) In the case of a person that is not an individual, the existence of the person terminates.

(10) The partnership participates in a merger under Chapter 3 (relating to entity transactions) and:

(i) the partnership is not the surviving entity; or

(ii) otherwise as a result of the merger, the person ceases to be a limited partner.

(11) The partnership participates in an interest exchange under Chapter 3 and, as a result of the interest exchange, the person ceases to be a limited partner.

(12) The partnership participates in a conversion under Chapter 3.

(13) The partnership participates in a division under Chapter 3 and:

(i) the partnership is not a resulting association; or

(ii) as a result of the division, the person ceases to be a partner.

(14) The partnership participates in a domestication under Chapter 3 and, as a result of the domestication, the person ceases to be a limited partner.

(15) The partnership dissolves and completes winding up.

(c) Cross reference.--See section 8611(d) (relating to short title and application of chapter).

Cross References. Section 8661 is referred to in sections 8611, 8612, 8672 of this title.



Section 8662 - Effects of dissociation as limited partner

(a) General rule.--If a person is dissociated as a limited partner:

(1) subject to section 8674 (relating to power of personal representative of deceased partner), the person does not have further rights as a limited partner;

(2) the person's contractual obligation of good faith and fair dealing as a limited partner under section 8635(a) (relating to limited duties of limited partners) ends with regard to matters arising and events occurring after the person's dissociation except as provided in section 8634(c) (relating to limited partner rights to information); and

(3) subject to section 8674 and Chapter 3 (relating to entity transactions), any transferable interest owned by the person in the person's capacity as a limited partner immediately before dissociation is owned by the person solely as a transferee.

(b) Existing obligations not discharged.--A person's dissociation as a limited partner does not of itself discharge the person from any debt, obligation or other liability to the limited partnership or the other partners which the person incurred while a limited partner.

(c) Cross reference.--See section 8611(d) (relating to short title and application of chapter).

Cross References. Section 8662 is referred to in sections 8611, 8612 of this title.



Section 8663 - Dissociation as general partner

(a) General rule.--A person is dissociated as a general partner when any of the following occurs:

(1) The limited partnership knows or has notice of the person's express will to withdraw as a general partner rightfully or wrongfully, except that, if the person has specified a withdrawal date later than the date the partnership knew or had notice, on that later date.

(2) An event stated in the partnership agreement as causing the person's dissociation as a general partner occurs.

(3) The person is expelled as a general partner pursuant to the partnership agreement.

(4) The person is expelled as a general partner by the affirmative vote or consent of all the other partners if:

(i) it is unlawful to carry on the partnership's activities and affairs with the person as a general partner;

(ii) there has been a transfer of all the person's transferable interest in the partnership, other than:

(A) a transfer for security purposes; or

(B) a charging order in effect under section 8673 (relating to charging order) which has not been foreclosed;

(iii) the person is an entity and:

(A) the partnership notifies the person that it will be expelled as a general partner because:

(I) the person has filed a certificate of dissolution or the equivalent;

(II) the person has been administratively dissolved;

(III) the person's charter or the equivalent has been revoked; or

(IV) the person's right to conduct business has been suspended by the person's jurisdiction of formation; and

(B) within 90 days after the notification:

(I) the certificate of dissolution or the equivalent has not been withdrawn, rescinded or revoked;

(II) the person has not been reinstated;

(III) the person's charter or the equivalent has not been reinstated; or

(IV) the person's right to conduct business has not been reinstated; or

(iv) the person is an unincorporated entity that has been dissolved and whose activities and affairs are being wound up.

(5) On application by the partnership or a partner in a direct action under section 8691 (relating to direct action by partner), the person is expelled as a general partner by judicial order because the person:

(i) has engaged or is engaging in wrongful conduct that has affected adversely and materially, or will affect adversely and materially, the partnership's activities and affairs;

(ii) has committed willfully or persistently, or is committing willfully or persistently, a material breach of the partnership agreement or a duty or obligation under section 8649 (relating to standards of conduct for general partners); or

(iii) has engaged or is engaging in conduct relating to the partnership's activities and affairs which makes it not reasonably practicable to carry on the activities and affairs of the partnership with the person as a general partner.

(6) The person:

(i) becomes a debtor in bankruptcy;

(ii) executes an assignment for the benefit of creditors; or

(iii) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the person or of all or substantially all the person's property.

(7) In the case of an individual:

(i) the individual dies;

(ii) a guardian for the individual is appointed; or

(iii) a court orders that the individual has otherwise become incapable of performing the individual's duties as a general partner under this title or the partnership agreement.

(8) In the case of a person that is a testamentary or inter vivos trust or is acting as a general partner by virtue of being a trustee of the trust, the trust's entire transferable interest in the limited partnership is distributed.

(9) In the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, the estate's entire transferable interest in the limited partnership is distributed.

(10) In the case of a person that is not an individual, the existence of the person terminates.

(11) The partnership participates in a merger under Chapter 3 (relating to entity transactions) and:

(i) the partnership is not the surviving entity; or

(ii) otherwise as a result of the merger, the person ceases to be a general partner.

(12) The partnership participates in an interest exchange under Chapter 3 and, as a result of the interest exchange, the person ceases to be a general partner.

(13) The partnership participates in a conversion under Chapter 3.

(14) The partnership participates in a division under Chapter 3 and:

(i) the partnership is not a resulting association; or

(ii) as a result of the division, the person ceases to be a partner.

(15) The partnership participates in a domestication under Chapter 3 and, as a result of the domestication, the person ceases to be a general partner.

(16) The partnership dissolves and completes winding up.

(b) Cross reference.--See section 8611(d) (relating to short title and application of chapter).

Cross References. Section 8663 is referred to in sections 8611, 8612, 8615, 8647, 8664, 8672 of this title.



Section 8664 - Power to dissociate as general partner and wrongful dissociation

(a) Power to dissociate.--A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by withdrawing as a general partner by express will under section 8663(a)(1) (relating to dissociation as general partner).

(b) Wrongful dissociation.--A person's dissociation as a general partner is wrongful only if the dissociation:

(1) is in breach of an express provision of the partnership agreement; or

(2) occurs before the completion of the winding up of the limited partnership, and:

(i) the person withdraws as a general partner by express will;

(ii) the person is expelled as a general partner by judicial order under section 8663(a)(5);

(iii) the person is dissociated as a general partner under section 8663(a)(6); or

(iv) the person is expelled or otherwise dissociated as a general partner because its existence terminated, except that this subparagraph does not apply to a person that is:

(A) a trust that is not a business or statutory trust;

(B) an estate; or

(C) an individual.

(c) Damages for wrongful dissociation.--A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to section 8691 (relating to direct action by partner), to the other partners for damages caused by the dissociation. The liability is in addition to any debt, obligation or other liability of the general partner to the partnership or the other partners.

(d) Cross reference.--See section 8615 (relating to contents of partnership agreement).

Cross References. Section 8664 is referred to in section 8615 of this title.



Section 8665 - Effects of dissociation as general partner

(a) General rule.--If a person is dissociated as a general partner:

(1) The person's right to participate as a general partner in the management and conduct of the limited partnership's activities and affairs terminates.

(2) The person's duties and obligations as a general partner under section 8649 (relating to standards of conduct for general partners) end with regard to matters arising and events occurring after the person's dissociation except as provided in section 8647(e)(2) (relating to general partner rights to information).

(3) The person may deliver to the department for filing a certificate of dissociation stating:

(i) the name of the partnership;

(ii) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the partnership; and

(iii) the name of the person and that the person has dissociated as a general partner.

(4) At the request of the limited partnership, the person shall sign an amendment to the certificate of limited partnership which states that the person has dissociated as a general partner.

(5) Subject to section 8674 (relating to power of personal representative of deceased partner) and Chapter 3 (relating to entity transactions), any transferable interest owned by the person in the person's capacity as a general partner immediately before dissociation is owned by the person solely as a transferee.

(b) Existing obligations not discharged.--A person's dissociation as a general partner does not of itself discharge the person from any debt, obligation or other liability to the limited partnership or the other partners which the person incurred while a general partner.

(c) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8623 (relating to signing of filed documents).

Cross References. Section 8665 is referred to in sections 8612, 8623 of this title.



Section 8666 - Power to bind and liability of person dissociated as general partner

(a) Power to bind.--After a person is dissociated as a general partner and before the limited partnership is merged or divided out of existence, converted or domesticated under Chapter 3 (relating to entity transactions) or dissolved, the partnership is bound by an act of the person only if:

(1) the act would have bound the partnership under section 8642 (relating to general partner agent of limited partnership) before the dissociation; and

(2) at the time the other party enters into the transaction:

(i) less than two years have passed since the dissociation; and

(ii) the other party does not know or have notice of the dissociation and reasonably believes that the person is a general partner.

(b) Liability.--If a limited partnership is bound under subsection (a), the person dissociated as a general partner which caused the partnership to be bound is liable:

(1) to the partnership for any damage caused to the partnership arising from the obligation incurred under subsection (a); and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.



Section 8667 - Liability of person dissociated as general partner to other persons

(a) General rule.--A person's dissociation as a general partner does not of itself discharge the person's liability as a general partner for a debt, obligation or other liability of the limited partnership incurred before dissociation. Except as provided in subsections (b) and (c), the person is not liable for a partnership obligation incurred after dissociation.

(b) Obligations incurred after dissolution.--A person whose dissociation as a general partner results in a dissolution and winding up of the limited partnership's activities and affairs is liable on an obligation incurred by the partnership under section 8685 (relating to general partner liability after dissolution) to the same extent as a general partner under section 8644 (relating to general partner's liability).

(c) When partnership not dissolved.--A person that is dissociated as a general partner without the dissociation resulting in a dissolution and winding up of the limited partnership's activities and affairs is liable on a transaction entered into by the partnership after the dissociation only if a general partner would be liable on the transaction, but at the time the other party enters into the transaction:

(1) less than two years have passed since the dissociation; and

(2) the other party does not have knowledge or notice of the dissociation and reasonably believes that the person is a general partner.

(d) Constructive release by creditor.--A person dissociated as a general partner is released from liability for a debt, obligation or other liability of the limited partnership if the partnership's creditor, with knowledge or notice of the person's dissociation as a general partner and without the person's consent, agrees to a material alteration in the nature or time of payment of the debt, obligation or other liability. The release from liability under this subsection applies whether the liability arises directly or indirectly, by way of contribution or otherwise, but only if the liability arises solely by reason of having been a general partner.

Cross References. Section 8667 is referred to in sections 8687, 8689, 8690 of this title.



Section 8671 - Nature of transferable interest

(a) Personal property.--A transferable interest is personal property.

(b) Only right that may be transferred.--A person may not transfer to a person not a partner any rights in a limited partnership other than a transferable interest.



Section 8672 - Transfer of transferable interest

(a) General rule.--A transfer, in whole or in part, of a transferable interest:

(1) is permissible;

(2) does not by itself cause the dissociation of the transferor as a partner or a dissolution and winding up of the limited partnership's activities and affairs; and

(3) subject to section 8674 (relating to power of personal representative of deceased partner), does not entitle the transferee to:

(i) participate in the management or conduct of the partnership's activities and affairs; or

(ii) except as provided under subsection (c), have access to required information, records or other information concerning the partnership's activities and affairs.

(b) Right to distributions.--A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(c) Right to account on dissolution.--In a dissolution and winding up of a limited partnership, a transferee is entitled to an account of the partnership's transactions only from the date of dissolution.

(d) Certificate of interest.--A transferable interest may be evidenced by a certificate of the interest issued by a limited partnership in record form, and, subject to this section, the interest represented by the certificate may be transferred by a transfer of the certificate.

(e) Recognition of transferee's rights.--A limited partnership need not give effect to a transferee's rights under this section until the partnership knows or has notice of the transfer.

(f) Transfer restrictions.--A transfer of a transferable interest in violation of a restriction on transfer contained in the partnership agreement is ineffective if the intended transferee has knowledge or notice of the restriction at the time of transfer.

(g) Rights retained by transferor.--Except as provided under sections 8661(b)(4)(ii) (relating to dissociation as limited partner) and 8663(a)(4)(ii) (relating to dissociation as general partner), if a general or limited partner transfers a transferable interest, the transferor retains the rights of a general or limited partner other than the transferable interest transferred and retains all the duties and obligations of a general or limited partner.

Cross References. Section 8672 is referred to in sections 8653, 8673, 8674 of this title.



Section 8673 - Charging order

(a) General rule.--On application by a judgment creditor of a partner or transferee, a court may enter a charging order against the transferable interest of the judgment debtor for the unsatisfied amount of the judgment. A charging order constitutes a lien on a judgment debtor's transferable interest and requires the limited partnership to pay over to the person to which the charging order was issued any distribution that otherwise would be paid to the judgment debtor.

(b) Available relief.--To the extent necessary to effectuate the collection of distributions pursuant to a charging order in effect under subsection (a), the court may:

(1) appoint a receiver of the distributions subject to the charging order, with the power to make all inquiries the judgment debtor might have made; and

(2) make all other orders necessary to give effect to the charging order.

(c) Foreclosure.--Upon a showing that distributions under a charging order will not pay the judgment debt within a reasonable time, the court may foreclose the lien and order the sale of the transferable interest. The purchaser at the foreclosure sale obtains only the transferable interest, does not thereby become a partner and is subject to section 8672 (relating to transfer of transferable interest).

(d) Satisfaction of judgment.--At any time before foreclosure under subsection (c), the partner or transferee whose transferable interest is subject to a charging order under subsection (a) may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.

(e) Purchase of rights.--At any time before foreclosure under subsection (c), a limited partnership or one or more partners whose transferable interests are not subject to the charging order may pay to the judgment creditor the full amount due under the judgment and thereby succeed to the rights of the judgment creditor, including the charging order.

(f) Exemption laws preserved.--This chapter shall not deprive any partner or transferee of the benefit of any exemption law applicable to the transferable interest of the partner or transferee.

(g) Exclusive remedy.--This section provides the exclusive remedy by which a person seeking, in the capacity of a judgment creditor, to enforce a judgment against a partner or transferee may satisfy the judgment from the judgment debtor's transferable interest.

Cross References. Section 8673 is referred to in sections 8617, 8653, 8661, 8663, 8690 of this title.



Section 8674 - Power of personal representative of deceased partner

If a partner dies, the personal representative of the deceased partner may exercise:

(1) the rights of a transferee provided in section 8672(c) (relating to transfer of transferable interest); and

(2) for the purposes of settling the estate, the rights of a current limited partner under section 8634 (relating to limited partner rights to information).

Cross References. Section 8674 is referred to in sections 8634, 8647, 8662, 8665, 8672 of this title.



Section 8681 - Events causing dissolution

(a) General rule.--A limited partnership is dissolved, and its activities and affairs must be wound up, upon the occurrence of any of the following:

(1) an event or circumstance that the partnership agreement states causes dissolution;

(2) the affirmative vote or consent of:

(i) all general partners; and

(ii) limited partners owning the rights to receive a majority of the distributions as limited partners at the time the vote or consent is to be effective;

(3) after the dissociation of a person as a general partner:

(i) if the partnership has at least one remaining general partner, the affirmative vote or consent to dissolve the partnership within 90 days after the dissociation by partners owning a majority of the rights to receive distributions as partners at the time the vote or consent is to be effective; or

(ii) if the partnership does not have a remaining general partner, the passage of 180 days after the dissociation, unless before the end of the period:

(A) consent to continue the activities and affairs of the partnership and admit at least one general partner is given by limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective; and

(B) at least one person is admitted as a general partner in accordance with the consent;

(4) the passage of 180 consecutive days after the dissociation of the partnership's last limited partner, unless before the end of the period the partnership admits at least one limited partner;

(5) the passage of 180 consecutive days during which the partnership has only one partner, unless before the end of the period:

(i) the partnership admits at least one person as a partner;

(ii) if the previously sole remaining partner is only a general partner, the partnership admits a person as a limited partner; and

(iii) if the previously sole remaining partner is only a limited partner, the partnership admits a person as a general partner; or

(6) on application by a partner, the entry by the court of an order dissolving the partnership on the grounds that:

(i) the conduct of all or substantially all the partnership's activities and affairs is unlawful;

(ii) it is not reasonably practicable to carry on the partnership's activities and affairs in conformity with the certificate of limited partnership and partnership agreement; or

(iii) the general partners have acted, are acting or will act in a manner that is illegal or fraudulent.

(b) Multiple deadlines.--If an event occurs that imposes a deadline on a limited partnership under subsection (a) and before the partnership has met the requirements of the deadline, another event occurs that imposes a different deadline on the partnership under subsection (a):

(1) the occurrence of the second event does not affect the deadline caused by the first event; and

(2) the partnership's meeting of the requirements of the first deadline does not extend the second deadline.

(c) Cross references.--See sections 8611(d) (relating to short title and application of chapter) and 8615(c)(15) (relating to contents of partnership agreement).

Cross References. Section 8681 is referred to in sections 8611, 8615, 8623, 8631, 8641 of this title.



Section 8681.1 - Voluntary termination by partners

(a) General rule.--The general partners of a limited partnership that has never transacted business or held assets other than money received as capital contributions may effect the termination of the partnership by delivering to the department for filing a certificate of termination stating:

(1) the name of the partnership;

(2) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the partnership;

(3) that the partnership has never transacted business or held assets other than money received as capital contributions;

(4) that the amounts, if any, actually paid in as contributions, less any part disbursed for necessary expenses, have been returned to those entitled to the return of the amounts;

(5) that all liabilities of the partnership have been discharged or that adequate provision has been made for those liabilities; and

(6) that a majority of the general partners elect that the partnership be terminated.

(b) Effect.--Upon the filing of the certificate of termination, the existence of the limited partnership shall cease.

(c) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8623 (relating to signing of filed documents).

Cross References. Section 8681.1 is referred to in section 139 of this title.



Section 8682 - Winding up and filing of certificates

(a) General rule.--A dissolved limited partnership shall wind up its activities and affairs and the partnership continues after dissolution only for the purpose of winding up.

(b) Conduct of winding up.--In winding up its activities and affairs, the limited partnership:

(1) shall discharge the partnership's debts, obligations and other liabilities, settle and close the partnership's activities and affairs and marshal and distribute the assets of the partnership; and

(2) may:

(i) amend its certificate of limited partnership to state that the partnership is dissolved;

(ii) preserve the partnership activities, affairs and property as a going concern for a reasonable time;

(iii) prosecute, defend and settle actions and proceedings, whether civil, criminal or administrative;

(iv) transfer the partnership's property;

(v) participate in, agree to participate in and settle disputes by mediation, arbitration or alternative dispute resolution proceedings; and

(vi) perform other acts necessary or appropriate to the winding up.

(c) Conduct of winding up when no general partner.--If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved partnership's activities and affairs may be appointed by the affirmative vote or consent of limited partners owning the rights to receive a majority of the distributions as limited partners at the time the vote or consent is to be effective. A person appointed under this subsection:

(1) has the powers of a general partner under section 8684 (relating to power to bind partnership after dissolution) but is not liable for the debts, obligations and other liabilities of the partnership solely by reason of having or exercising those powers or otherwise acting to wind up the dissolved partnership's activities and affairs; and

(2) shall deliver promptly to the department for filing an amendment to the partnership's certificate of limited partnership stating:

(i) that the partnership does not have a general partner;

(ii) the name and address of the person; and

(iii) that the person has been appointed under this subsection to wind up the partnership.

(d) Judicial supervision.--On the application of a partner or person entitled under subsection (c) to participate in winding up, the court may order judicial supervision of the winding up of a dissolved limited partnership, including the appointment of a person to wind up the partnership's activities and affairs, if:

(1) the partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed under subsection (c); or

(2) the applicant establishes other good cause.

(e) Certificate of termination.--When all debts, obligations and other liabilities of the limited partnership have been paid and discharged or adequate provision has been made therefor and all of the remaining property and assets of the partnership have been distributed to the partners, a certificate of termination shall be delivered to the department for filing along with the certificates required by section 139 (relating to tax clearance of certain fundamental transactions). The certificate of termination shall set forth:

(1) The name of the limited partnership.

(2) Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the partnership.

(3) That all debts, obligations and other liabilities of the partnership have been paid and discharged or that adequate provision has been made therefor.

(4) That all the remaining property and assets of the partnership have been distributed among its partners in accordance with their respective rights and interests.

(5) That there are no actions pending against the partnership in any court or that adequate provision has been made for the satisfaction of any judgment that may be entered against it in any pending action.

(6) That the partnership is terminated.

(f) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8615(c)(16) (relating to contents of partnership agreement).

Section 8623 (relating to signing of filed documents).

Cross References. Section 8682 is referred to in sections 8613, 8615, 8622, 8623 of this title.



Section 8683 - (Reserved)



Section 8684 - Power to bind partnership after dissolution

(a) Power of general partner.--A limited partnership is bound by a general partner's act after dissolution which:

(1) is appropriate for winding up the partnership's activities and affairs; or

(2) would have bound the partnership under section 8642 (relating to general partner agent of limited partnership) before dissolution if, at the time the other party enters into the transaction, the other party does not know or have notice of the dissolution.

(b) Power of person dissociated as general partner.--A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:

(1) at the time the other party enters into the transaction:

(i) less than two years have passed since the dissociation; and

(ii) the other party does not know or have notice of the dissociation and reasonably believes that the person is a general partner; and

(2) the act:

(i) is appropriate for winding up the partnership's activities and affairs; or

(ii) would have bound the partnership under section 8642 before dissolution and at the time the other party enters into the transaction, the other party does not know or have notice of the dissolution.

Cross References. Section 8684 is referred to in sections 8682, 8685 of this title.



Section 8685 - General partner liability after dissolution

(a) Liability of general partner.--If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under section 8684(a) (relating to power to bind partnership after dissolution) by an act that is not appropriate for winding up the partnership's activities and affairs, the general partner is liable:

(1) to the partnership for any damage caused to the partnership arising from the obligation; and

(2) if another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

(b) Liability of person dissociated as general partner.--If a person dissociated as a general partner causes a limited partnership to incur an obligation under section 8684(b), the person is liable:

(1) to the partnership for any damage caused to the partnership arising from the obligation; and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the obligation.

Cross References. Section 8685 is referred to in section 8667 of this title.



Section 8686 - Known claims against dissolved limited partnership

(a) General rule.--Except as provided under subsection (d), a dissolved limited partnership may give notice of a known claim under subsection (b) which has the effect provided in subsection (c).

(b) Required notice.--A dissolved limited partnership may notify in record form its known claimants of the dissolution. The notice must:

(1) specify the information required to be included in a claim;

(2) state that a claim must be in writing and provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of a claim, which may not be less than 120 days after the date the notice is received by the claimant;

(4) state that the claim will be barred if not received by the deadline; and

(5) unless the partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on section 8644 (relating to general partner's liability).

(c) Claims barred.--A claim against a dissolved limited partnership is barred if the requirements of subsection (b) are met and:

(1) the claim is not received by the specified deadline; or

(2) if the claim is timely received but rejected by the partnership:

(i) the partnership causes the claimant to receive a notice in record form stating that the claim is rejected and will be barred unless the claimant commences an action against the partnership to enforce the claim within 90 days after the claimant receives the notice; and

(ii) the claimant fails to commence the required action no later than 90 days after the claimant receives the notice.

(d) Later arising claims.--This section shall not apply to a claim based on an event occurring after the date of dissolution or a liability that on that date is contingent.

Cross References. Section 8686 is referred to in sections 8654, 8687, 8689 of this title.



Section 8687 - Other claims against dissolved limited partnership

(a) Permissive notice.--A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the partnership to present them in accordance with the notice.

(b) Notice procedure.--A notice under subsection (a) must:

(1) be officially published one time;

(2) describe the information required to be contained in a claim, state that the claim must be in writing and provide a mailing address to which the claim is to be sent;

(3) state that a claim against the partnership is barred unless an action to enforce the claim is commenced within two years after publication of the notice; and

(4) unless the partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on section 8644 (relating to general partner's liability).

(c) Claims barred.--If a dissolved limited partnership publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the partnership within two years after the publication date of the notice:

(1) a claimant that did not receive notice in record form under section 8686 (relating to known claims against dissolved limited partnership);

(2) a claimant whose claim was timely sent to the partnership but not acted on; and

(3) a claimant whose claim is contingent at, or based on an event occurring after, the date of dissolution.

(d) Claims not barred.--A claim not barred under this section or section 8686 may be enforced:

(1) against the dissolved limited partnership, to the extent of its undistributed assets;

(2) except as provided under section 8688 (relating to court proceedings), if assets of the partnership have been distributed after dissolution, against a partner or transferee to the extent of that person's proportionate share of the claim or of the partnership's assets distributed to the partner or transferee after dissolution, whichever is less, except that a person's total liability for all claims under this paragraph may not exceed the total amount of assets distributed to the person after dissolution; and

(3) against any person liable on the claim under sections 8644 and 8667 (relating to liability of person dissociated as general partner to other persons).

Cross References. Section 8687 is referred to in sections 8654, 8688, 8689 of this title.



Section 8688 - Court proceedings

(a) Determination of security.--A dissolved limited partnership that has officially published a notice under section 8687 (relating to other claims against dissolved limited partnership) may file an application with the court of common pleas embracing the county where the partnership's principal office is located or, if the principal office is not located in this Commonwealth, where its registered office is or was last located, for a determination of the amount and form of security to be provided for payment of claims that are reasonably expected to arise after the date of dissolution based on facts known to the partnership and:

(1) at the time of the application:

(i) are contingent; or

(ii) have not been made known to the partnership; or

(2) are based on an event occurring after the date of dissolution.

(b) When security not required.--Security is not required for any claim that is or is reasonably anticipated to be barred under section 8687.

(c) Notice.--Within 10 days after the filing of an application under subsection (a), the dissolved limited partnership shall give notice of the proceeding to each claimant holding a contingent claim known to the partnership.

(d) Guardian ad litem.--In a proceeding brought under this section, the court may appoint a guardian ad litem to represent all claimants whose identities are unknown. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, must be paid by the dissolved limited partnership.

(e) Effect on contingent claims.--A dissolved limited partnership that provides security in the amount and form ordered by the court under subsection (a) satisfies the partnership's obligations with respect to claims that are contingent, have not been made known to the partnership or are based on an event occurring after the date of dissolution. The claims may not be enforced against a partner or transferee on account of assets received in liquidation.

Cross References. Section 8688 is referred to in sections 8654, 8687, 8689 of this title.



Section 8689 - General partner liability when claim against limited partnership barred

If a claim against a dissolved limited partnership is barred under section 8686 (relating to known claims against dissolved limited partnership), 8687 (relating to other claims against dissolved limited partnership) or 8688 (relating to court proceedings), any corresponding claim under section 8644 (relating to general partner's liability) or 8667 (relating to liability of person dissociated as general partner to other persons) is also barred.



Section 8690 - Disposition of assets in winding up and required contributions

(a) Creditors.--In winding up its activities and affairs, a limited partnership shall apply its assets, including the contributions required by this section, to discharge the partnership's obligations to creditors, including partners that are creditors.

(b) Surplus.--After a limited partnership complies with subsection (a), any surplus shall be distributed in the following order, subject to any charging order in effect under section 8673 (relating to charging order):

(1) to each owner of a transferable interest that reflects contributions made and not previously returned, an amount equal to the value of the unreturned contributions; and

(2) among owners of transferable interests in proportion to their respective rights to share in distributions immediately before the dissolution of the partnership.

(c) Insufficient assets.--If a limited partnership's assets are insufficient to satisfy all of its obligations under subsection (a), with respect to each unsatisfied obligation incurred when the partnership was not a limited liability limited partnership, the following rules apply:

(1) Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under section 8667 (relating to liability of person dissociated as general partner to other persons) shall contribute to the partnership for the purpose of enabling the partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of a general partner in effect for each of those persons when the obligation was incurred.

(2) If a person does not contribute the full amount required under paragraph (1) with respect to an unsatisfied obligation of the partnership, the other persons required to contribute by paragraph (1) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of a general partner in effect for each of those other persons when the obligation was incurred.

(3) If a person does not make the additional contribution required by paragraph (2), further additional contributions are determined and due in the same manner as provided in that paragraph.

(d) Recovery of additional contributions.--A person that makes an additional contribution under subsection (c)(2) or (3) may recover from any person whose failure to contribute under subsection (c)(1) or (2) necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person's liability under this subsection may not exceed the amount the person failed to contribute.

(e) Distribution when surplus insufficient.--If a limited partnership does not have sufficient surplus to comply with subsection (b)(1), any surplus must be distributed among the owners of transferable interests in proportion to the value of the respective unreturned contributions.

(f) Form of payment.--All distributions made under subsections (b) and (c) must be paid in money.



Section 8691 - Direct action by partner

(a) General rule.--Subject to subsection (b), a partner may maintain a direct action against another partner or the limited partnership, with or without an accounting as to the partnership's activities and affairs, to enforce the partner's rights and protect the partner's interests, including rights and interests under the partnership agreement or this title or arising independently of the partnership relationship.

(b) Required injury.--A partner maintaining a direct action under this section must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

(c) Claims not revived.--A right to an accounting on a dissolution and winding up does not revive a claim barred by law.

(d) Cross reference.--See section 8615(c)(17) (relating to contents of partnership agreement).

Cross References. Section 8691 is referred to in sections 8649, 8661, 8663, 8664 of this title.



Section 8692 - Derivative action

(a) General rule.--Subject to subsection (b), a partner may maintain a derivative action to enforce a right of a limited partnership only if:

(1) the partner first makes a demand on the general partners requesting that they cause the partnership to bring an action to enforce the right, and:

(i) if a special litigation committee is not appointed under section 8694 (relating to special litigation committee), the partnership does not bring the action within a reasonable time; or

(ii) if a special litigation committee is appointed under section 8694, a determination is made:

(A) under section 8694(e)(1) that the partnership not object to the action; or

(B) under section 8694(e)(5)(i) that the plaintiff continue the action;

(2) demand is excused under subsection (b);

(3) the action is maintained for the limited purpose of seeking court review under section 8694(f); or

(4) the court has allowed the action to continue under the control of the plaintiff under section 8694(f)(3)(ii).

(b) Prior demand excused.--

(1) A demand under subsection (a)(1) is excused only if the partner makes a specific showing that immediate and irreparable harm to the limited partnership would otherwise result.

(2) If demand is excused under paragraph (1), demand shall be made promptly after commencement of the action.

(c) Contents of demand.--A demand under this section must be in record form and give notice with reasonable specificity of the essential facts relied upon to support each of the claims made in the demand.

(d) Additional claims.--If a derivative action is commenced after a demand has been made under this section and includes a claim that was not fairly subsumed under the demand, a new demand must be made with respect to that claim. The new demand shall not relate back to the date of the original demand for purposes of subsection (e).

(e) Statute of limitations.--The making of a demand tolls any applicable statute of limitations with respect to a claim asserted in the demand until the earlier of the date:

(1) the partner making the demand is notified either:

(i) that the general partners have decided not to bring an action and not to appoint a special litigation committee; or

(ii) of a determination under section 8694(e) after the appointment of a special litigation committee under section 8694; or

(2) the plaintiff commences an action asserting the claim.

(f) Cross reference.--See section 8615(c)(17) (relating to contents of partnership agreement).



Section 8693 - Security for costs

In any action or proceeding instituted or maintained by partners holding transferable interests entitled to receive less than 5% of any distribution by a limited partnership, unless the transferable interests held by the partners have an aggregate fair market value in excess of $200,000, the partnership in whose right the action or proceeding is brought shall be entitled at any stage of the proceedings to require the plaintiffs to give security for the reasonable expenses, including attorneys' fees, that may be incurred by the partnership in connection therewith or for which it may become liable pursuant to section 8648(b) (relating to reimbursement, indemnification, advancement and insurance) to which security the partnership shall have recourse in such amount as the court determines upon the termination of the action or proceeding. The amount of security may, from time to time, be increased or decreased in the discretion of the court upon showing that the security provided has or is likely to become inadequate or excessive. The security may be denied or limited by the court if the court finds after an evidentiary hearing that undue hardship on plaintiffs and serious injustice would result.



Section 8694 - Special litigation committee

(a) General rule.--If a limited partnership or the general partners receive a demand to bring an action to enforce a right of the partnership, or if a derivative action is commenced before demand has been made on the partnership or the general partners, the general partners may appoint a special litigation committee to investigate the claims asserted in the demand or action and to determine on behalf of the limited partnership or recommend to the general partners whether pursuing any of the claims asserted is in the best interests of the partnership. The partnership shall send a notice in record form to the plaintiff promptly after the appointment of the committee under this section notifying the plaintiff that a committee has been appointed and identifying by name the members of the committee.

(b) Discovery stay.--If the general partners appoint a special litigation committee and an action is commenced before a determination has been made under subsection (e):

(1) On motion by the committee made in the name of the partnership, the court shall stay discovery for the time reasonably necessary to permit the committee to make its investigation, except for good cause shown.

(2) The time for the defendants to plead shall be tolled until the process provided for under subsection (f) has been completed.

(c) Composition of committee.--A special litigation committee shall be composed of two or more individuals who:

(1) are not interested in the claims asserted in the demand or action;

(2) are capable as a group of objective judgment in the circumstances; and

(3) may, but need not, be general or limited partners.

(d) Appointment of committee.--A special litigation committee may be appointed:

(1) by a majority of the general partners not named as actual or potential parties in the demand or action; or

(2) if all general partners are named as actual or potential parties in the demand or action, by a majority of the general partners so named.

(e) Determination.--After appropriate investigation by a special litigation committee, the committee or the general partners may determine that it is in the best interests of the limited partnership that:

(1) an action based on some or all of the claims asserted in the demand not be brought by the partnership but that the partnership not object to an action being brought by the party that made the demand;

(2) an action based on some or all of the claims asserted in the demand be brought by the partnership;

(3) some or all of the claims asserted in the demand be settled on terms approved by the committee;

(4) an action not be brought based on any of the claims asserted in the demand;

(5) an action already commenced continue under the control of:

(i) the plaintiff;

(ii) the limited partnership; or

(iii) the committee;

(6) some or all of the claims asserted in an action already commenced be settled on terms approved by the committee; or

(7) an action already commenced be dismissed.

(f) Court review and action.--If a special litigation committee is appointed and an action is commenced before a determination is made under subsection (e):

(1) The limited partnership shall file with the court after a determination is made under subsection (e) a statement of the determination and a report of the committee. The partnership shall serve each party with a copy of the determination and report. If the partnership moves to file the report under seal, the report shall be served on the parties subject to an appropriate stipulation agreed to by the parties or a protective order issued by the court.

(2) The partnership shall file with the court a motion, pleading or notice consistent with the determination under subsection (e).

(3) If the determination is one described in subsection (e)(2), (3), (4), (5)(ii), (6) or (7), the court shall determine whether the members of the committee met the qualifications required under subsection (c)(1) and (2) and whether the committee conducted its investigation and made its recommendation in good faith, independently and with reasonable care. If the court finds that the members of the committee met the qualifications required under subsection (c)(1) and (2) and that the committee acted in good faith, independently and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall:

(i) dissolve any stay of discovery entered under subsection (b);

(ii) allow the action to continue under the control of the plaintiff; and

(iii) permit the defendants to file preliminary objections and other appropriate motions and pleadings.

(g) Attorney General.--Nothing in this section shall limit the rights, powers and duties of the Attorney General under other applicable law with respect to a limited partnership organized for a charitable purpose.

(h) Cross reference.--See section 8615(c)(18) (relating to contents of partnership agreement).

Cross References. Section 8694 is referred to in sections 8615, 8692 of this title.



Section 8695 - Proceeds and expenses

(a) Proceeds.--Except as provided in subsection (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise or settlement, belong to the limited partnership and not to the plaintiff; and

(2) if the plaintiff or its counsel receives any proceeds, the proceeds shall be remitted immediately to the partnership.

(b) Expenses.--If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney fees and costs, from the recovery of the limited partnership, but in no event shall the attorney fees awarded exceed a reasonable proportion of the value of the relief, including nonpecuniary relief, obtained by the plaintiff for the limited partnership.

(c) Cross reference.--See section 8615(c)(7) (relating to contents of partnership agreement).






Chapter 87 - Electing Partnerships

Chapter Notes

Enactment. Chapter 87 was added December 21, 1988, P.L.1444, No.177.

Cross References. Chapter 87 is referred to in section 9302 of this title.



Section 8701 - Scope and definition

(a) Application of chapter.--This chapter applies to a general or limited partnership formed under the laws of this Commonwealth that elects to be governed by this chapter. Any partnership that desires to elect to be governed by this chapter, or to amend or terminate the election, shall deliver to the Department of State for filing a statement of election, amendment or termination, as the case may be, which shall be signed by a general partner and shall set forth:

(1) The name of the partnership.

(2) The location of the principal place of business.

(3) The name of each general partner of the partnership as of the date of the statement.

(4) A statement that the partnership elects to be governed by this chapter or that the election to be governed by this chapter shall be amended or terminated, as the case may be.

(5) If the election is to be made or terminated, a statement that the election or termination has been authorized by at least a majority in interest of the partners.

(a.1) Effective date and time.--Subject to section 136(c) (relating to processing of documents by Department of State), upon the filing of the statement of election, amendment or termination in the department, the election to be governed by this chapter shall be effective, amended or terminated, as the case may be.

(b) Effect of election.--As long as an election under subsection (a) is in effect, the partnership shall be governed by the provisions of this chapter and, to the extent not inconsistent with this chapter, Chapter 84 (relating to general partnerships) or, if a limited partnership, Chapter 86 (relating to limited partnerships).

(c) Definition.--As used in this chapter, the term "electing partnership" means a partnership as to which an election under subsection (a) is in effect.

(d) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 8701 is referred to in sections 102, 8703 of this title.



Section 8702 - Centralized management

The business and affairs of every electing partnership shall be managed by one-third or less, but not less than one, of the partners selected for that purpose in the manner provided by any agreement between the partners, and no other partner shall have a right to participate in the management of the partnership. A partner of an electing partnership shall be an agent of the partnership only to the extent that an employee of the partnership would be under like circumstances. In making such a determination, the court may consider among other things whether a person dealing with the partnership has knowledge, as defined in section 8413(a) (relating to knowledge and notice), that this section is applicable to the partnership.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)



Section 8703 - Continuity of life

An electing partnership shall not be dissolved by the death, dissolution, insanity, retirement, resignation or expulsion of a partner or by the bankruptcy of a partner or the partnership. Changes in the composition of the partnership shall be evidenced by the prompt filing of a statement of amendment under section 8701(a) (relating to application of chapter). If fewer than two partners who are not bankrupt or insane remain, the court shall appoint a custodian of the partnership property for the purpose of continuing its business or, upon cause shown, winding up its affairs.



Section 8704 - Free transferability of interests

The agreement between the partners of an electing partnership may provide that the property rights of a partner in the partnership shall be evidenced by shares of one or more classes or series. In that event, the transfer of all of the shares by a partner shall operate to terminate his membership in the partnership, and the transfer of any share by a partner shall operate to make the transferee a member of the partnership without the consent of any other partner. The transfer of certificates and the shares represented thereby may be regulated by the agreement between the partners if the agreement is not inconsistent with 13 Pa.C.S. Div. 8 (relating to investment securities).



Section 8705 - Limited liability in certain cases

(a) General rule.--The liability of a partner of an electing partnership for the debts and obligations of the partnership shall be satisfied out of partnership assets alone if the debt or obligation arises from a transaction or occurrence in which the person dealing with the partnership has notice, as defined in section 8413(b) (relating to knowledge and notice), that this section is applicable to the partnership.

(b) Exceptions.--Subsection (a) does not apply:

(1) Unless otherwise agreed by the obligee, to a debt or obligation arising prior to the time a partnership becomes an electing partnership.

(2) To a transaction or occurrence involving the furnishing or sale of any goods or services by the partnership.

(c) Professional relationship unaffected.--Subsection (a) shall not afford the partners of an electing partnership providing professional services with greater immunity than is available to the officers, shareholders, employees or agents of a professional corporation. See section 2925 (relating to professional relationship retained).

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 8705 is referred to in section 8707 of this title.



Section 8706 - One person as both partner and employee

(a) General rule.--A person may be a partner in and an employee of the same electing partnership at the same time.

(b) Effect.--A person who is a partner and also, at the same time, an employee shall in his capacity as an employee have such rights and duties with respect to the employing partnership as may be agreed between employer and employee generally.



Section 8707 - Modification by agreement

(a) General rule.--The provisions of this chapter are intended to permit an electing partnership to qualify for taxation as an association under the United States Internal Revenue Code and to permit partners of an electing partnership to be employed by, and compensated as employees of, the association. The agreement between the partners of an electing partnership may effect any change in the form of organization of the partnership in addition to or in contravention of the changes authorized by this chapter that may be necessary to accomplish those purposes but only to the extent necessary to accomplish those purposes.

(b) Exception.--A provision adopted under subsection (a) shall not modify section 8705 (relating to limited liability in certain cases).



Section 8708 - Taxation of electing partnerships

For the purposes of the imposition by the Commonwealth or any political subdivision of any tax or license fee on or with respect to any property, privilege, transaction, subject or occupation, a partnership as to which an election under this chapter is in effect shall be deemed to be a corporation organized and existing under Subpart B of Part II (relating to business corporations).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment. Act 169 added section 8708.






Chapter 88 - Limited Liability Companies

Chapter Notes

Enactment. Chapter 88 was added November 21, 2016, P.L.1328, No.170, effective in 90 days.

Cross References. Chapter 88 is referred to in section 8995 of this title; section 501 of Title 54 (Names).

Cross References. Subchapter H is referred to in sections 8815, 8897 of this title.

Cross References. Subchapter I is referred to in section 8815 of this title.



Section 8811 - Short title and application of chapter

(a) Short title.--This chapter may be cited as the Pennsylvania Uniform Limited Liability Company Act of 2016.

(b) Initial application.--Before April 1, 2017, this chapter governs only:

(1) a limited liability company formed on or after February 21, 2017; and

(2) except as provided in subsection (c), a limited liability company formed before February 21, 2017, which elects, in the manner provided in its operating agreement or by law for amending the operating agreement, to be subject to this chapter.

(c) Full effective date.--Except as provided in subsection (d), on and after April 1, 2017, this chapter governs all limited liability companies.

(d) Certificates of membership interest.--For purposes of applying this chapter to a limited liability company formed before February 21, 2017, language in the company's certificate of organization authorizing the issuance of certificates of membership interest operates as if that language were in the operating agreement.

(e) Cross reference.--See section 8815(c)(5) (relating to contents of operating agreement).

Cross References. Section 8811 is referred to in sections 8812, 8815 of this title.



Section 8812 - Definitions

(a) General definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Certificate of organization." The certificate required by section 8821 (relating to formation of limited liability company and certificate of organization). The term includes the certificate as amended or restated.

"Contribution." Property or a benefit described under section 8842 (relating to form of contribution) which is provided by a person to a limited liability company to become a member or in the capacity of a person as a member.

"Distribution." A direct or indirect transfer of money or other property or incurrence of indebtedness by a limited liability company to a person on account of a transferable interest or in the person's capacity as a member. The term:

(1) includes:

(i) a redemption or other purchase by a limited liability company of a transferable interest; and

(ii) a transfer to a member in return for the member's relinquishment of any right to participate as a member in the management or conduct of the company's activities and affairs or to have access to records or other information concerning the company's activities and affairs; and

(2) does not include:

(i) amounts constituting reasonable compensation for present or past service or payments made in the ordinary course of business under a bona fide retirement plan or other bona fide benefits program;

(ii) the making of, or payment or performance on, a guaranty or similar arrangement by a company for the benefit of any or all of its members;

(iii) a direct or indirect allocation or transfer effected under Chapter 3 (relating to entity transactions) with the approval of the members; or

(iv) a direct or indirect transfer of:

(A) a governance or transferable interest; or

(B) options, rights or warrants to acquire a governance or transferable interest.

"Limited liability company." An association formed under this chapter or which becomes subject to this chapter under Chapter 3 or section 8811 (relating to short title and application of chapter).

"Manager." A person that under the operating agreement of a manager-managed limited liability company is responsible, alone or in concert with others, for performing the management functions stated under section 8847(c) (relating to management of limited liability company).

"Manager-managed limited liability company." A limited liability company that qualifies as such under section 8847(a).

"Member." A person that:

(1) has become a member of a limited liability company under section 8841 (relating to becoming a member) or was a member in a company when the company became subject to this chapter under section 8811(b); and

(2) has not dissociated as a member under section 8861 (relating to events causing dissociation).

"Member-managed limited liability company." A limited liability company that is not a manager-managed limited liability company.

"Operating agreement." The agreement, whether or not referred to as an operating agreement and whether oral, implied, in record form or in any combination thereof, of all the members of a limited liability company, including a sole member, concerning matters described in section 8815(a) (relating to contents of operating agreement). The term includes the agreement as amended or restated.

"Organizer." A person that acts under section 8821 to form a limited liability company.

"Professional company." A limited liability company that renders one or more professional services.

"Transferable interest." The right, as initially owned by a person in the person's capacity as a member, to receive distributions from a limited liability company, whether or not the person remains a member or continues to own any part of the right. The term applies to any fraction of the interest, by whomever owned.

"Transferee." A person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member. The term includes a person that owns a transferable interest under section 8863(a)(3) (relating to effects of dissociation).

(b) Index of other definitions.--Following is a nonexclusive list of definitions in section 102 (relating to definitions) that apply to this chapter:

"Act" or "action."

"Debtor in bankruptcy."

"Department."

"Jurisdiction of formation."

"Principal office."

"Professional services."

"Property."

"Record form."

"Sign."

"Transfer."

Cross References. Section 8812 is referred to in sections 102, 8845 of this title.



Section 8813 - Knowledge and notice

(a) Knowledge.--A person knows a fact if the person:

(1) has actual knowledge of it; or

(2) is deemed to know it under subsection (d) or law other than this chapter.

(b) Notice.--A person has notice of a fact if the person has reason to know the fact from all the facts known to the person at the time in question.

(c) Constructive notice.--A person not a member or manager is deemed to have notice of:

(1) the dissolution of a limited liability company 90 days after a certificate of dissolution under section 8872(b)(2)(i) (relating to winding up and filing of certificates) is effective;

(2) the termination of a company 90 days after a certificate of termination under section 8872(f) is effective; and

(3) the participation of a company in a merger, interest exchange, conversion, division or domestication, 90 days after a statement of merger, interest exchange, conversion, division or domestication under Chapter 3 (relating to entity transactions) becomes effective.

(d) Notification.--Except as provided under section 113(b) (relating to delivery of document), a person notifies another person of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not those steps cause the other person to know the fact.

(e) Transfer of real property.--A person not a member or manager is deemed to know of a limitation on authority to transfer real property as provided under section 8832(g) (relating to certificate of authority).

(f) Effect of manager's knowledge or notice.--If the certificate of organization of a limited liability company provides that it is manager-managed, a manager's knowledge or notice of a fact relating to the company is effective immediately as knowledge of or notice to the company, except in the case of a fraud on the company committed by or with the consent of the manager.



Section 8814 - Governing law

(a) General rule.--The law of this Commonwealth governs:

(1) the internal affairs of a limited liability company; and

(2) the liability of a member as member and of a manager as manager for the debts, obligations or other liabilities of a limited liability company.

(b) Cross reference.--See section 8815(c)(6) (relating to contents of operating agreement).

Cross References. Section 8814 is referred to in section 8815 of this title.



Section 8815 - Contents of operating agreement

(a) Scope of operating agreement.--Except as provided under subsections (c) and (d), the operating agreement governs:

(1) relations among the members as members and between the members and the limited liability company;

(2) the rights and duties under this title of a person in the capacity of a member or manager;

(3) the activities and affairs of the company and the conduct of those activities and affairs;

(4) the means and conditions for amending the operating agreement; and

(5) the means and conditions for approving a transaction under Chapter 3 (relating to entity transactions).

(b) Title applies generally.--To the extent the operating agreement does not provide for a matter described in subsection (a), this title governs the matter.

(c) Limitations.--An operating agreement may not do any of the following:

(1) Vary a provision of Chapter 1 (relating to general provisions) or Subchapter A of Chapter 2 (relating to names).

(2) Vary the right of a member to approve a merger, interest exchange, conversion, division or domestication under section 333(a)(2) (relating to approval of merger), 343(a)(2) (relating to approval of interest exchange), 353(a)(3) (relating to approval of conversion), 363(a)(2) (relating to approval of division) or 373(a)(2) (relating to approval of domestication).

(3) Vary the required contents of a plan of merger under section 332(a) (relating to plan of merger), plan of interest exchange under section 342(a) (relating to plan of interest exchange), plan of conversion under section 352(a) (relating to plan of conversion), plan of division under section 362(a) (relating to plan of division) or plan of domestication under section 372(a) (relating to plan of domestication).

(4) Vary a provision of Chapter 81 (relating to general provisions).

(5) Vary the provisions of section 8811(b), (c) and (d) (relating to short title and application of chapter).

(6) Vary the law applicable under section 8814 (relating to governing law).

(7) Vary a provision of section 8818(d) (relating to characteristics of limited liability company).

(8) Vary a provision of section 8819 (relating to powers).

(9) Vary any requirement, procedure or other provision of this title pertaining to:

(i) registered offices; or

(ii) the department, including provisions pertaining to documents authorized or required to be delivered to the department for filing under this title.

(10) Provide indemnification or exoneration in violation of the limitations in sections 8848(g) (relating to reimbursement, indemnification, advancement and insurance), 8849.1(j) (relating to standards of conduct for members) and 8849.2(h) (relating to standards of conduct for managers).

(11) Eliminate the duty of loyalty provided for in section 8849.1(b)(1)(i) or (ii) or (2) or the duty of care of a member in a member-managed company, except as provided in subsection (d).

(12) Eliminate the duty of loyalty provided for in section 8849.2(b)(1)(i) or (ii) or (2) or the duty of care of a manager, except as provided in subsection (d).

(13) Vary the contractual obligation of good faith and fair dealing under section 8849.1(d) or 8849.2(d), except as provided in subsection (d).

(14) Restrict the duties and rights under section 8850 (relating to rights to information), except as provided in subsection (d).

(15) Vary the causes of dissolution specified in section 8871(a)(4) (relating to events causing dissolution).

(16) Vary the requirements to wind up the company's activities and affairs specified in section 8872(a), (b)(1), (e) and (f) (relating to winding up and filing of certificates).

(17) Unreasonably restrict the right of a member to maintain an action under Subchapter H (relating to actions by members).

(18) Vary the provisions of section 8884 (relating to special litigation committee), except that the operating agreement may provide that the company may not have a special litigation committee.

(19) Vary a provision of Subchapter I (relating to benefit companies).

(20) Except as provided in section 8817(b) (relating to amendment and effect of operating agreement), restrict the rights under this title of a person other than a member or manager.

(d) Permitted terms.--Subject to subsection (c)(10), the following rules apply:

(1) The operating agreement may:

(i) specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts;

(ii) alter the prohibition stated in section 8845(a)(2) (relating to limitations on distributions) so that the prohibition requires only that the company's total assets not be less than the sum of its total liabilities; and

(iii) impose reasonable restrictions on the availability and use of information obtained under section 8850 and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use.

(2) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of a responsibility that the member would otherwise have under this title and imposes the responsibility on one or more other members, the operating agreement also may eliminate or limit any fiduciary duty of the member relieved of the responsibility that would have pertained to the responsibility.

(3) If not manifestly unreasonable, the operating agreement may:

(i) alter the aspects of the duty of loyalty stated under section 8849.1(b)(1)(i) or (ii) or (2) or 8849.2(b)(1)(i) or (ii) or (2);

(ii) prescribe the standards, if not manifestly unreasonable, by which the performance of the contractual obligation of good faith and fair dealing under section 8849.1(d) or 8849.2(d) is to be measured;

(iii) identify specific types or categories of activities that do not violate the duty of loyalty;

(iv) alter the duty of care; and

(v) alter or eliminate any other fiduciary duty.

(e) Determination of manifest unreasonableness.--The court shall decide as a matter of law whether a term of an operating agreement is manifestly unreasonable under subsection (d)(3). The court:

(1) shall make its determination as of the time the challenged term became part of the operating agreement and by considering only circumstances existing at that time; and

(2) may invalidate the term only if, in light of the purposes, activities and affairs of the limited liability company, it is readily apparent that:

(i) the objective of the term is unreasonable; or

(ii) the term is an unreasonable means to achieve the term's objective.

References in Text. Section 373(a)(2), referred to in subsec. (c)(2), does not exist.

Cross References. Section 8815 is referred to in sections 8811, 8812, 8814, 8817, 8818, 8819, 8821, 8825, 8845, 8849.1, 8849.2, 8850, 8871, 8872, 8881, 8882, 8884, 8885, 8891 of this title.



Section 8816 - Application of operating agreement

(a) Company bound.--A limited liability company is bound by and may enforce the operating agreement, whether or not the company has itself manifested assent to the agreement.

(b) Deemed assent.--A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.

(c) Preformation agreement.--Two or more persons intending to become the initial members of a limited liability company may make an agreement providing that upon the formation of the company the agreement will become the operating agreement. One person intending to become the initial member of a limited liability company may assent to terms providing that upon the formation of the company the terms will become the operating agreement.



Section 8817 - Amendment and effect of operating agreement

(a) Approval of amendments.--An operating agreement may specify that its amendment requires the approval of a person that is not a party to the agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition. See section 8847(b)(6) and (c)(3)(iii) (relating to management of limited liability company).

(b) Obligations to nonmembers.--The obligations of a limited liability company and its members to a person in the person's capacity as a transferee or a person dissociated as a member are governed by the operating agreement. Except as provided in section 8844(d) (relating to sharing of and right to distributions before dissolution) or in a court order issued under section 8853(b)(2) (relating to charging order) to effectuate a charging order, an amendment to the operating agreement made after a person becomes a transferee or is dissociated as a member:

(1) is effective with regard to any debt, obligation or other liability of the limited liability company or its members to the person in the person's capacity as a transferee or person dissociated as a member; and

(2) is not effective to the extent the amendment imposes a new debt, obligation or other liability on the transferee or person dissociated as a member.

(c) Provisions in filed documents.--If a document delivered by a limited liability company to the department for filing contains a provision that would be ineffective under section 8815(c) or (d)(3) (relating to contents of operating agreement) if contained in the operating agreement, the provision is ineffective in the document.

(d) Conflicts with operating agreement.--Subject to subsection (c):

(1) If a provision of the certificate of organization conflicts with a provision of the operating agreement, the provision of the certificate prevails.

(2) If a document other than its certificate of organization has been delivered by the company to the department for filing and conflicts with a provision of the operating agreement:

(i) the operating agreement prevails as to members, dissociated members, transferees and managers; and

(ii) the document prevails as to other persons to the extent they reasonably rely on the document.

(e) Prohibition of oral amendments.--If a provision of an operating agreement in record form provides that the operating agreement cannot be amended, modified or rescinded except in record form, an oral agreement, amendment, modification or rescission shall not be enforceable.

Cross References. Section 8817 is referred to in section 8815 of this title.



Section 8818 - Characteristics of limited liability company

(a) Separate entity.--A limited liability company is an entity distinct from its member or members.

(b) Purpose.--A limited liability company may have any lawful purpose other than acting as an insurer, regardless of whether the purpose is for profit. Nothing under this section shall prohibit the organization of an insurance agency licensed in this Commonwealth as a limited liability company. See section 8102 (relating to interchangeability of partnership, limited liability company and corporate forms of organization).

(c) Duration.--A limited liability company has perpetual duration.

(d) Restrictions on nonprofit companies.--If a limited liability company has a purpose that is not for profit:

(1) Its purpose must be stated in the certificate of organization.

(2) The company shall not distribute any part of its income or profits to its members, managers or officers, except that it may pay compensation in a reasonable amount to those persons for services rendered.

(3) The company may confer benefits on members or nonmembers in conformity with its purposes, may repay capital contributions and may redeem evidences of indebtedness, except when the company is currently insolvent or would thereby be made insolvent or rendered unable to carry on its purposes, or when the fair value of the assets of the company remaining after the conferring of benefits, payment or redemption would be insufficient to meet its liabilities. The company may make distributions of money or property to members upon dissolution or final liquidation as permitted by this chapter.

(4) If the company is organized for a charitable purpose, it may take, receive and hold real and personal property as may be given, devised to or otherwise vested in the company, in trust, for the purpose or purposes set forth in its certificate of organization. The members, if it is member managed, or the managers, if it is manager managed, shall, as trustees of the property, be held to the same degree of responsibility and accountability as other trustees, unless:

(i) a lesser degree or a particular degree of responsibility and accountability is prescribed in the trust instrument;

(ii) if the company is member managed, the members remain under the control of third persons who retain the right to direct, and do direct, the actions of the members as to the use of the trust property from time to time; or

(iii) if the company is manager managed, the managers remain under the control of the members or third persons who retain the right to direct, and do direct, the actions of the managers as to the use of the trust property from time to time.

(5) Property of the company committed to charitable purposes shall not, by any proceeding under Chapter 3 (relating to entity transactions) or otherwise, be diverted from the objects to which it was donated, granted or devised, unless and until the company obtains from the court an order under 20 Pa.C.S. Ch. 77 (relating to trusts) specifying the disposition of the property.

(e) Cross reference.--See section 8815(c)(7) (relating to contents of operating agreement).

Cross References. Section 8818 is referred to in sections 8102, 8815, 8821, 8894 of this title.



Section 8819 - Powers

(a) General rule.--A limited liability company has the power to do all things necessary or convenient to carry on its activities and affairs.

(b) Capacity to sue and be sued.--A limited liability company has the capacity to sue and be sued in its own name.

(c) Certain specifically authorized debt terms.--A limited liability company shall be subject to section 1510 (relating to certain specifically authorized debt terms) to the same extent as if it were a business corporation.

(d) Cross references.--See sections 8102 (relating to interchangeability of partnership, limited liability company and corporate forms of organization) and 8815(c)(8) (relating to contents of operating agreement).

Cross References. Section 8819 is referred to in section 8815 of this title.



Section 8821 - Formation of limited liability company and certificate of organization

(a) Formation.--One or more persons may act as organizers to form a limited liability company by delivering to the department for filing a certificate of organization.

(b) Required contents of certificate.--A certificate of organization must state:

(1) the name of the limited liability company, which must comply with Subchapter A of Chapter 2 (relating to names); and

(2) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the company's registered office.

(c) Optional contents of certificate.--A certificate of organization may contain statements as to matters other than those required by subsection (b), but may not vary or otherwise affect the provisions specified under section 8815(c) and (d) (relating to contents of operating agreement) in a manner inconsistent with that section.

(d) Substitute certificate of authority.--A statement in a certificate of organization with respect to a matter described in section 8832(a)(2) or (3) (relating to certificate of authority) is effective as a certificate of authority and the statement is subject to the provisions of section 8832 in the same manner as a certificate of authority.

(e) Effect of certificate of organization.--A provision of the certificate of organization shall be deemed to be a provision of the operating agreement for purposes of any provision of this title that refers to a rule as set forth in the operating agreement.

(f) Time of formation.--A limited liability company is formed when its certificate of organization becomes effective.

(g) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8818(d)(1) (relating to characteristics of limited liability company).

Section 8823 (relating to signing of filed documents).

Cross References. Section 8821 is referred to in sections 8812, 8893 of this title.



Section 8822 - Amendment or restatement of certificate of organization

(a) General rule.--A certificate of organization may be amended or restated at any time.

(b) Required contents of certificate of amendment.--To amend its certificate of organization, a limited liability company must deliver to the department for filing a certificate of amendment that states:

(1) the name of the company;

(2) the date of filing of its initial certificate of organization;

(3) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office; and

(4) the amendment.

(c) Restatement.--To restate its certificate of organization, a limited liability company must deliver to the department for filing a certificate of amendment that:

(1) is designated as a restatement; and

(2) includes a statement that the restated certificate supersedes the original certificate and all previous amendments.

(d) Obligation to correct.--If a member of a member-managed limited liability company, or a manager of a manager-managed limited liability company, knows that any information in a filed certificate of organization is inaccurate, the member or manager shall promptly:

(1) cause the certificate to be amended; or

(2) if appropriate, deliver to the department for filing a statement of correction under section 138 (relating to statement of correction) or a statement of abandonment under section 141 (relating to abandonment of filing before effectiveness).

(e) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8823 (relating to signing of filed documents).

Cross References. Section 8822 is referred to in sections 8824, 8847 of this title.



Section 8823 - Signing of filed documents

(a) Required signatures.--Except as provided in this title, a document delivered to the department for filing under this title relating to a limited liability company must be signed as follows:

(1) Except as provided in paragraphs (2) and (3), a document signed on behalf of a limited liability company must be signed by a person authorized by the company.

(2) A company's initial certificate of organization must be signed by each organizer.

(3) A document delivered on behalf of a dissolved company that has no member must be signed by the person winding up the company's activities and affairs under section 8872(c) (relating to winding up and filing of certificates) or a person appointed under section 8872(d) to wind up the activities and affairs.

(4) A certificate of denial by a person under section 8833 (relating to certificate of denial) must be signed by that person.

(5) Any other document delivered on behalf of a person to the department for filing must be signed by that person.

(b) Cross reference.--See section 142 (relating to effect of signing filings).

Cross References. Section 8822 is referred to in sections 8824, 8847 of this title.



Section 8824 - Liability of member, manager or other person for false or missing information in filed document

(a) General rule.--If a document delivered to the department for filing under this title and filed by the department contains a materially false statement or fails to state a material fact required to be stated, a person that suffers loss by reasonable reliance on the statement or failure to state a material fact may recover damages for the loss from:

(1) a person that signed the document or caused another to sign it on the person's behalf and knew there was false or missing information in the document at the time it was signed; and

(2) subject to subsection (b), a member of a member-managed limited liability company or a manager of a manager-managed limited liability company if:

(i) the document was delivered for filing on behalf of the company; and

(ii) the member or manager knew or had notice there was false or missing information for a reasonably sufficient time before the document was relied upon so that, before the reliance, the member or manager reasonably could have:

(A) effected an amendment under section 8822 (relating to amendment or restatement of certificate of organization);

(B) filed a petition under section 144 (relating to signing and filing pursuant to judicial order); or

(C) delivered to the department for filing a statement of correction under section 138 (relating to statement of correction) or a statement of withdrawal under section 141 (relating to abandonment of filing before effectiveness).

(b) Substitute responsibility.--To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility for maintaining the accuracy of information contained in documents delivered on behalf of the company to the department for filing under this chapter and imposes that responsibility on one or more other members, the liability stated under subsection (a)(2) applies to those other members and not to the member that the operating agreement relieves of the responsibility.



Section 8825 - Registered office

(a) General rule.--Every limited liability company shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b) Change of registered office.--After organization, a change in the location of the registered office may be effected at any time by the company. Before the change becomes effective, the company shall amend its certificate of organization under the provisions of this chapter to reflect the change in location or shall file with the department a certificate of change of registered office setting forth:

(1) The name of the company.

(2) The address, including street and number, if any, of its then-registered office.

(3) The address, including street and number, if any, to which the registered office is to be changed.

(c) Alternative procedure.--A limited liability company may satisfy the requirements of this chapter concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department under any provision of this chapter that permits or requires the statement of the address of its then-registered office, in lieu of that address, the statement authorized under section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d) Cross references.--See:

Section 108 (relating to change in location or status of registered office provided by agent).

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8815(c)(7) (relating to contents of operating agreement).

Section 8823 (relating to signing of filed documents).



Section 8831 - Status of member or manager as agent

(a) No agency power of member as member.--A member is not an agent of a limited liability company solely by reason of being a member.

(b) Agency power of manager.--If the certificate of organization states that the company is manager managed, the act of a manager for apparently carrying on in the usual way the business of the company binds the company unless the manager so acting has in fact no authority to act for the company in the particular matter and the person with whom the manager is dealing has knowledge of the fact that the manager does not have that authority.

(c) Liability of company under other law.--A person's status as a member or manager does not prevent or restrict law other than this chapter from imposing liability on a limited liability company because of the person's conduct.



Section 8832 - Certificate of authority

(a) General rule.--A limited liability company may deliver to the department for filing a certificate of authority signed by the company. The certificate:

(1) must include the name of the company and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office;

(2) with respect to any position that exists in or with respect to the company, may state the authority, or limitations on the authority, of all persons holding the position to:

(i) transfer real property held in the name of the company, including signing an instrument of transfer; or

(ii) enter into other transactions on behalf of, or otherwise act for or bind, the company; and

(3) may state the authority, or limitations on the authority, of a specific person to:

(i) transfer real property held in the name of the company, including signing an instrument of transfer; or

(ii) enter into other transactions on behalf of, or otherwise act for or bind, the company.

(b) Amendment or cancellation.--To amend or cancel a certificate of authority filed by the department, a limited liability company must deliver to the department for filing an amendment or cancellation that states:

(1) the name of the company;

(2) subject to section 109, the address, including street and number, if any, of the company's registered office;

(3) the date the certificate being affected became effective; and

(4) the contents of the amendment or a statement that the certificate is canceled.

(c) Effect.--A certificate of authority:

(1) supersedes any inconsistent provision of the certificate of organization in effect at the time the certificate of authority becomes effective;

(2) affects only the power of a person to bind a limited liability company with respect to persons that are not members; and

(3) is not binding on the department for purposes of the administration of this title or any other provision of law.

(d) Certificate not evidence of knowledge or notice.--Except as provided in subsections (e), (f), (g) and (h), a limitation on the authority of a person or a position contained in an effective certificate of authority is not by itself evidence of knowledge or notice of the limitation by any person.

(e) Authority not pertaining to real property.--A grant of authority not pertaining to transfers of real property and contained in an effective certificate of authority is conclusive in favor of a person that gives value in reliance on the grant, except to the extent that when the person gives value:

(1) the person has knowledge to the contrary;

(2) the certificate has been canceled or restrictively amended under subsection (b); or

(3) a limitation on the grant is contained in another certificate of authority that became effective after the certificate containing the grant became effective.

(f) Authority to transfer real property.--An effective certificate of authority or certificate of organization that grants authority to transfer real property held in the name of a limited liability company, a certified copy of which certificate is recorded in the office of the recorder of deeds for the county in which the property is located, is conclusive in favor of a person that gives value in reliance on the grant without knowledge to the contrary, except to the extent that when the person gives value:

(1) the certificate has been canceled or restrictively amended under subsection (b), and a certified copy of the cancellation or restrictive amendment has been recorded in the office of the recorder of deeds; or

(2) a limitation on the grant is contained in another certificate of authority that became effective after the certificate containing the grant became effective, and a certified copy of the later-effective certificate is recorded in the office of the recorder of deeds.

(g) Effect of recorded certificate.--If a certified copy of an effective certificate containing a limitation on the authority to transfer real property held in the name of a limited liability company is recorded in the office of the recorder of deeds for the county in which the real property is located, all persons are deemed to know of the limitation.

(h) Effect of dissolution or termination of company.--An effective certificate of dissolution does not cancel a filed certificate of authority for the purposes of subsection (f) and is a limitation on authority for the purposes of subsection (g). An effective certificate of termination cancels a filed certificate of authority.

(i) Automatic cancellation.--Unless earlier canceled, an effective certificate of authority that names an individual as having authority is canceled by operation of law five years after the date on which the certificate, or its most recent amendment, becomes effective. The cancellation operates without need for any recording under subsection (f) or (g).

(j) Effect of certificate of denial.--An effective certificate of denial:

(1) operates as a restrictive amendment under this section, and a certified copy may be recorded as provided in subsection (f)(1) by the limited liability company or the person that delivered the certificate of denial to the department for filing;

(2) affects only the authority of a person to bind the company with respect to persons that are not members; and

(3) supersedes any inconsistent provision of the certificate of organization in effect at the time the certificate of denial becomes effective.

(k) Foreign companies.--A foreign limited liability company may deliver a certificate of authority to the department for filing and may record a copy as provided in this section in the same manner and with the same effect as if it were a domestic company and regardless of whether the foreign company is registered to do business in this Commonwealth under Chapter 4 (relating to foreign associations).

(l) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8823 (relating to signing of filed documents).

Cross References. Section 8832 is referred to in sections 8813, 8821, 8833 of this title.



Section 8833 - Certificate of denial

(a) General rule.--A person named in a filed certificate of authority granting that person authority may deliver to the department for filing a certificate of denial that:

(1) states:

(i) the name of the limited liability company;

(ii) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the company; and

(iii) the date the certificate of authority to which the certificate of denial pertains was filed; and

(2) denies the grant of authority.

(b) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8823 (relating to signing of filed documents).

Section 8832(j) (relating to certificate of authority).

Cross References. Section 8833 is referred to in section 8823 of this title.



Section 8834 - Liability of members and managers

(a) General rule.--A debt, obligation or other liability of a limited liability company is solely the debt, obligation or other liability of the company. A member or manager is not personally liable, directly or indirectly, by way of contribution or otherwise, for a debt, obligation or other liability of the company solely by reason of being or acting as a member or manager. This subsection applies regardless of:

(1) whether the company has a single member or multiple members; and

(2) the dissolution, winding up or termination of the company.

(b) Professional relationship unaffected.--Subsection (a) shall not afford members of a professional company with greater immunity than is available to the officers, shareholders, employees or agents of a professional corporation. See section 2925 (relating to professional relationship retained).

(c) Disciplinary jurisdiction unaffected.--A professional company shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the company is engaged. The court, department, board or other government unit may require that a company include in its certificate of organization or operating agreement provisions that conform to any rule or regulation promulgated before, on or after the effective date of this section for the purpose of enforcing the ethics of a profession. This chapter shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(d) Rendering professional services.--

(1) Except as provided by a statute, rule or regulation applicable to a particular profession, a professional company may lawfully render professional services only through licensed persons. The company may employ persons not so licensed except that those persons shall not render any professional services rendered or to be rendered by it.

(2) Paragraph (1) shall not be interpreted to preclude the use of clerks, secretaries, nurses, administrators, bookkeepers, technicians and other assistants or paraprofessionals who are not usually and ordinarily considered by law, custom and practice to be rendering the professional service or services for which the professional company was organized nor to preclude the use of any other person who performs all of the person's employment under the direct supervision and control of a licensed person. A person shall not under the guise of employment render professional services unless duly licensed or admitted to practice as required by law.

(3) Notwithstanding any other provision of law, a professional company may charge for the professional services rendered by it, may collect those charges and may compensate those who render the professional services.

(e) Medical professional liability.--A professional company shall be deemed to be a partnership for purposes of section 744 of the act of March 20, 2002 (P.L.154, No.13), known as the Medical Care Availability and Reduction of Error (Mcare) Act.

(f) Cross reference.--See section 8105 (relating to ownership of certain professional partnerships and limited liability companies).

Cross References. Section 8834 is referred to in section 8872 of this title.



Section 8835 - Taxation of limited liability companies

(a) General rule.--For the purposes of the imposition by the Commonwealth of any tax or license fee on or with respect to any income, property, privilege, transaction, subject or occupation, other than the corporate net income tax, capital stock and foreign franchise tax and personal income tax, a domestic or foreign limited liability company shall be deemed to be a corporation organized and existing under Part II (relating to corporations), and a member of the company, as such, shall be deemed to be a shareholder of a corporation.

(b) Financial institutions.--For purposes of the bank shares tax and the mutual thrift institutions tax, a bank, bank and trust company, trust company, savings bank, building and loan association, savings and loan association or savings institution that is a domestic or foreign limited liability company shall be considered an "institution" as defined by Article VII or Article XV of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(c) Political subdivisions.--Nothing in this section shall impair or preempt the ability of a political subdivision to levy, assess or collect any applicable taxes or license fees authorized under the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, on any limited liability company.

Cross References. Section 8835 is referred to in sections 8995, 8997 of this title.



Section 8841 - Becoming a member

(a) Single initial member.--If a limited liability company is initially to have only one member, the person becomes a member as agreed by that person and the organizer of the company. That person and the organizer may be, but need not be, different persons. If the initial member and the organizer are different persons, the organizer acts on behalf of the initial member.

(b) Multiple initial members.--If a limited liability company is initially to have more than one member, those persons become members as agreed by those persons and the organizer before the formation of the company. The organizer acts on behalf of the persons in forming the company and may be, but need not be, one of the persons.

(c) Powers and authority of organizer.--Until a limited liability company has its first member, the organizer is deemed to be a manager of the company.

(d) Admission after formation.--After formation of a limited liability company, a person becomes a member:

(1) by action of the organizer if the company does not have any members;

(2) as provided in the operating agreement;

(3) as the result of a transaction effective under Chapter 3 (relating to entity transactions);

(4) with the affirmative vote or consent of all the members; or

(5) as provided in section 8871(a)(3) (relating to events causing dissolution).

(e) Noneconomic members.--A person may become a member without:

(1) acquiring a transferable interest; or

(2) making or being obligated to make a contribution to the limited liability company.

(f) Nature of interest.--The interest of a member in a limited liability company is personal property.

Cross References. Section 8841 is referred to in section 8812 of this title.



Section 8842 - Form of contribution

A contribution may consist of:

(1) property transferred to, services performed for or another benefit provided to the limited liability company;

(2) an agreement to transfer property to, perform services for or provide another benefit to the company; or

(3) any combination of items listed in paragraphs (1) and (2).

Cross References. Section 8842 is referred to in section 8812 of this title.



Section 8843 - Liability for contributions

(a) Obligation not excused.--A person's obligation to make a contribution to a limited liability company is not excused by the person's death, disability, termination or other inability to perform personally.

(b) Substitute payment.--If a person does not fulfill an obligation to make a contribution other than money, the person is obligated at the option of the limited liability company to contribute money equal to the value, as stated in the records of the company, of the part of the contribution which has not been made.

(c) Compromise of obligation.--The obligation of a person to make a contribution may be compromised only by the affirmative vote or consent of all the members. If a creditor of a limited liability company extends credit or otherwise acts in reliance on an obligation described under subsection (a) without knowledge or notice of a compromise under this subsection, the creditor may enforce the obligation.



Section 8844 - Sharing of and right to distributions before dissolution

(a) General rule.--Any distribution made by a limited liability company before its dissolution and winding up shall be in equal shares among members and persons dissociated as members, except as provided in section 8852(b) (relating to transfer of transferable interest) or to the extent necessary to comply with a charging order in effect under section 8853 (relating to charging order).

(b) No entitlement to distribution.--Except as provided under subsection (e), a person has a right to a distribution before the dissolution and winding up of a limited liability company only if the company decides to make an interim distribution.

(c) Distribution in kind.--A person does not have a right to demand or receive a distribution from a limited liability company in any form other than money. Except as provided in section 8877(d) (relating to disposition of assets in winding up), a limited liability company may distribute an asset in kind only if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person's share of distributions.

(d) Status as creditor.--If a member or transferee becomes entitled to receive a distribution, the member or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution, except that the company's obligation to make a distribution is subject to offset for any amount owed to the company by the member or transferee on whose account the distribution is made.

(e) Distribution upon event of dissociation.--Upon the effectiveness of a transaction under Chapter 3 (relating to entity transactions) or an amendment of the certificate of organization or operating agreement that results in either case in an event of dissociation but does not result in the dissolution of the limited liability company, the dissociating member may elect in record form to receive in lieu of the property that the person would be entitled to receive pursuant to the terms of the transaction or amendment:

(1) any distribution to which the member is entitled under the operating agreement on the terms provided in the operating agreement; and

(2) within a reasonable time after dissociation, the fair value of the interest of the member in the company as of the date of dissociation based upon the right of the member to share in distributions from the company.

Cross References. Section 8844 is referred to in sections 8817, 8863 of this title.



Section 8845 - Limitations on distributions

(a) General rule.--A limited liability company may not make a distribution, including a distribution under section 8877 (relating to disposition of assets in winding up), if after the distribution:

(1) the company would not be able to pay its debts as they become due in the ordinary course of the company's activities and affairs; or

(2) the company's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved and wound up at the time of the distribution, to satisfy the preferential rights upon dissolution and winding up of members and transferees whose preferential rights are superior to the rights of persons receiving the distribution.

(b) Valuation.--A limited liability company may base a determination that a distribution is not prohibited under subsection (a)(2) on:

(1) the book values of the assets and liabilities of the company, as reflected on its books and records;

(2) a valuation that takes into consideration unrealized appreciation and depreciation or other changes in value of the assets and liabilities of the company;

(3) the current value of the assets and liabilities of the company, either valued separately or valued in segments or as an entirety as a going concern; or

(4) any other method that is reasonable in the circumstances.

(c) Excluded liabilities.--In determining whether a distribution is prohibited under subsection (a)(2), the company need not consider obligations and liabilities unless they are required to be reflected on a balance sheet, not including the notes to the balance sheet, prepared on the basis of generally accepted accounting principles, or such other accounting practices and principles as are used generally by the company in the maintenance of its books and records and as are reasonable in the circumstances.

(d) Measuring date of distribution.--Except as provided in subsection (e), the effect of a distribution under subsection (a) is measured:

(1) as of the date specified by the company when it authorizes the distribution if the distribution occurs within 125 days of the earlier of the date so specified or the date of authorization; or

(2) as of the date of distribution in all other cases.

(e) Date of redemption.--In the case of a distribution described under paragraph (1) of the definition of "distribution" in section 8812 (relating to definitions), the distribution is deemed to occur as of the earlier of the date money or other property is transferred or debt is incurred by the company or the date the person entitled to the distribution ceases to own the interest or right being acquired by the company in return for the distribution.

(f) Status of distribution debt.--The indebtedness of a limited liability company to a member or transferee incurred by reason of a distribution made in accordance with this section shall be at least on a parity with the company's indebtedness to its general, unsecured creditors, except to the extent subordinated by agreement.

(g) Certain subordinated debt.--The indebtedness of a limited liability company, including indebtedness issued as a distribution, is not a liability for purposes of subsection (a) if the terms of the indebtedness provide that payment of principal and interest is made only if and to the extent that payment of a distribution could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is made.

(h) Distributions in winding up.--In measuring the effect of a distribution under section 8877, the liabilities of a dissolved limited liability company do not include any claim that has been barred under section 8874 (relating to known claims against dissolved limited liability company) or 8875 (relating to other claims against dissolved limited liability company), or for which security has been provided under section 8876 (relating to court proceedings).

(i) Cross references.--See:

Section 8815(d)(1)(ii) (relating to contents of operating agreement).

Section 8849.1 (relating to standards of conduct for members).

Section 8849.2 (relating to standards of conduct for managers).

Cross References. Section 8845 is referred to in sections 8815, 8846, 8848 of this title.



Section 8846 - Liability for improper distributions

(a) General rule.--Except as provided in subsection (b), if a member of a member-managed limited liability company or manager of a manager-managed limited liability company consents to a distribution made in violation of section 8845 (relating to limitations on distributions) and in consenting to the distribution fails to comply with section 8849.1 (relating to standards of conduct for members) or 8849.2 (relating to standards of conduct for managers), the member or manager is personally liable to the company for the amount of the distribution which exceeds the amount that could have been distributed without the violation of section 8845.

(b) Members without authority.--To the extent the operating agreement of a member-managed limited liability company relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability stated in subsection (a) applies to the other members and not the member that the operating agreement relieves of authority and responsibility.

(c) Recipients.--A person that receives a distribution knowing that the distribution violated section 8845 is personally liable to the limited liability company but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under section 8845.

(d) Contribution.--A person against which an action is commenced because the person is liable under subsection (a) may:

(1) join any other person that is liable under subsection (a) or otherwise seek to enforce a right of contribution from the person; and

(2) join any person that is liable under subsection (c) or otherwise seek to enforce a right of contribution from the person in the amount the person is liable for under subsection (c).

(e) Statute of repose.--An action under this section is barred unless commenced within two years after the distribution.



Section 8847 - Management of limited liability company

(a) Determination of management of company.--A limited liability company is a member-managed limited liability company unless the operating agreement:

(1) expressly provides that:

(i) the company is or will be manager managed;

(ii) the company is or will be managed by managers; or

(iii) management of the company is or will be vested in managers; or

(2) includes words of similar import.

(b) Member-managed company.--In a member-managed limited liability company, the following rules apply:

(1) Except as expressly provided in this title, the management and conduct of the company are vested in the members.

(2) Each member has equal rights in the management and conduct of the company's activities and affairs.

(3) A difference arising among members as to a matter in the ordinary course of the activities and affairs of the company may be decided by a majority of the members.

(4) Except as provided under section 325 (relating to approval by limited liability company) with respect to a transaction under Chapter 3 (relating to entity transactions), an act outside the ordinary course of the activities and affairs of the company may be undertaken only with the affirmative vote or consent of all members.

(5) Except as provided under section 8822(d) (relating to amendment or restatement of certificate of organization), the certificate of organization may be amended only with the affirmative vote or consent of all members.

(6) The operating agreement may be amended only with the affirmative vote or consent of all members.

(c) Manager-managed company.--In a manager-managed limited liability company, the following rules apply:

(1) Except as expressly provided in this title, any matter relating to the activities and affairs of the company is decided exclusively by the manager, or, if there is more than one manager, by a majority of the managers.

(2) Each manager has equal rights in the management and conduct of the company's activities and affairs.

(3) The affirmative vote or consent of all members is required:

(i) except as provided under section 325 with respect to a transaction under Chapter 3, to undertake any act outside the ordinary course of the company's activities and affairs;

(ii) except as provided under section 8822(d), to amend the certificate of organization; or

(iii) to amend the operating agreement.

(4) A manager may be chosen at any time by the affirmative vote or consent of a majority of the members and remains a manager until a successor has been chosen, unless the manager at an earlier time resigns, is removed or dies, or, in the case of a manager that is not an individual, terminates. A manager may be removed at any time by the affirmative vote or consent of a majority of the members without notice or cause.

(5) A person need not be a member to be a manager, except that the dissociation of a member that is also a manager removes the person as a manager. If a person that is both a manager and a member ceases to be a manager, that cessation does not by itself dissociate the person as a member.

(6) A person's ceasing to be a manager does not discharge any debt, obligation or other liability to the limited liability company or members which the person incurred while a manager.

(d) Action by consent or proxy.--An action requiring the vote or consent of members under this title may be taken without a meeting, and a member may appoint a proxy or other agent to vote, consent or otherwise act for the member by signing an appointing document in record form, personally or by the member's agent.

(e) Effect of dissolution.--The dissolution of a limited liability company does not affect the applicability of this section, except that a person that wrongfully causes dissolution of the company loses the right to participate in management as a member and a manager.

(f) Reimbursement of advances.--A limited liability company shall reimburse a member for an advance to the company beyond the amount of capital the member agreed to contribute.

(g) Interest on advance.--A payment or advance made by a member which gives rise to an obligation of the limited liability company under subsection (f) or section 8848(a) (relating to reimbursement, indemnification, advancement and insurance) constitutes a loan to the company which accrues interest from the date of the payment or advance.

(h) No remuneration for services.--A member is not entitled to remuneration for services performed for a member-managed limited liability company, except for reasonable compensation for services rendered in winding up the activities of the company.

(i) Increased vote requirements.--Whenever the certificate of organization or operating agreement requires for the taking of any action by the members or a class of members a specific number or percentage of votes or consents, the provision of the certificate or agreement setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes or consents of the members or the class of members. This subsection does not apply to a provision setting forth the right of members to act by unanimous consent in lieu of a meeting.

(j) Exception.--None of the following shall be considered an amendment of the certificate of organization for purposes of the voting rules in subsections (b)(6) and (c)(3)(iii):

(1) a restatement of all the operative provisions of the certificate of organization without change;

(2) a change in the name or registered office of the limited liability company; or

(3) any combination of the foregoing purposes.

(k) Approval of minor amendments.--Unless otherwise provided in record form in the operating agreement, an amendment described in subsection (j) may be made by the affirmative vote or consent of a majority of the managers or, in the case of a member-managed limited liability company, of a majority of the members.

Cross References. Section 8847 is referred to in sections 8812, 8817, 8848, 8872 of this title.



Section 8848 - Reimbursement, indemnification, advancement and insurance

(a) Reimbursement.--A limited liability company shall reimburse a member of a member-managed company or manager of a manager-managed company for any payment made by the member or in the course of the member's or manager's activities on behalf of the company, if the member or manager complied with the applicable provisions of sections 8847 (relating to management of limited liability company), 8849.1 (relating to standards of conduct for members) and 8849.2 (relating to standards of conduct for managers) in making the payment.

(b) Indemnification.--A limited liability company shall indemnify and hold harmless a person with respect to any claim or demand against the person and any debt, obligation or other liability incurred by the person by reason of the person's former or present capacity as a member or manager, if the claim, demand, debt, obligation or other liability does not arise from the person's breach of section 8845 (relating to limitations on distributions), 8847, 8849.1 or 8849.2.

(c) Advancement.--In the ordinary course of its activities and affairs, a limited liability company may advance expenses, including attorney fees and costs, incurred by a person in connection with a claim or demand against the person by reason of the person's former or present capacity as a member or manager, if the person promises to repay the company if the person ultimately is determined not to be entitled to be indemnified.

(d) Insurance.--A limited liability company may purchase and maintain insurance on behalf of a member or manager of the company against liability asserted against or incurred by the member or manager in that capacity or arising from that status even if, under subsection (g), the operating agreement could not provide indemnification against the liability or eliminate or limit the person's liability to the company for the conduct giving rise to the liability.

(e) Nonexclusivity.--The rights provided by subsections (a), (b), (c) and (d) shall not be deemed exclusive of any other rights to which a person seeking reimbursement, indemnification, advancement of expenses or insurance may be entitled under the operating agreement, vote of members or disinterested managers, contract or otherwise, both as to action in his official capacity and as to action in another capacity while holding that position. Sections 8849.1(f) and 8849.2(e) shall be applicable to a vote, contract or other action under this subsection. A limited liability company may create a fund of any nature, which may, but need not be, under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under this section or otherwise.

(f) Grounds.--Indemnification under subsection (e) may be granted for any action taken and may be made whether or not the limited liability company would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the company. Indemnification under subsection (e) is declared to be consistent with the public policy of the Commonwealth.

(g) Limitation.--Indemnification under this section shall not be made in any case where the act giving rise to the claim for indemnification is determined by a court to constitute recklessness, willful misconduct or a knowing violation of law.

Cross References. Section 8848 is referred to in sections 8815, 8847, 8883 of this title.



Section 8849 - (Reserved)



Section 8849.1 - Standards of conduct for members

(a) General rule.--A member of a member-managed limited liability company owes to the company and, subject to section 8881(b) (relating to direct action by member), the other members the duties of loyalty and care stated under subsections (b) and (c).

(b) Duty of loyalty.--The fiduciary duty of loyalty of a member in a member-managed limited liability company includes the duties:

(1) to account to the company and to hold as trustee for it any property, profit or benefit derived by the member:

(i) in the conduct or winding up of the company's activities and affairs;

(ii) from a use by the member of the company's property; or

(iii) from the appropriation of a company opportunity;

(2) to refrain from dealing with the company in the conduct or winding up of the company's activities and affairs as or on behalf of a person having an interest adverse to the company; and

(3) to refrain from competing with the company in the conduct of the company's activities and affairs before the dissolution of the company.

(c) Duty of care.--The duty of care of a member of a member-managed limited liability company in the conduct or winding up of the company's activities and affairs is to refrain from engaging in gross negligence, recklessness, willful misconduct or knowing violation of law.

(d) Good faith and fair dealing.--A member shall discharge the duties and obligations under this title or under the operating agreement and exercise any rights consistent with the contractual obligation of good faith and fair dealing.

(e) Self-serving conduct.--A member does not violate a duty or obligation under this title or under the operating agreement solely because the member's conduct furthers the member's own interest.

(f) Authorization or ratification.--All the members of a member-managed limited liability company may authorize or ratify, after disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty of a member.

(g) Fairness as a defense.--It is a defense to a claim under subsection (b)(2) and any comparable claim in equity or at common law that the transaction was fair to the limited liability company at the time it is authorized or ratified under subsection (f).

(h) Rights and obligations in approved transaction.--If a member enters into a transaction with the limited liability company which otherwise would be prohibited under subsection (b)(2), and the transaction is authorized or ratified as provided under subsection (f) or the operating agreement, the member's rights and obligations arising from the transaction are the same as those of a person that is not a member.

(i) Duties of members in manager-managed company.--Subject to subsection (d), a member does not have any duty to a manager-managed limited liability company or to any other member of the company solely by reason of being or acting as a member.

(j) Exoneration.--The operating agreement may provide that a member in a member-managed limited liability company shall not be personally liable for monetary damages to the company or the other members for a breach of subsection (c), except that a member may not be exonerated for an act that constitutes recklessness, willful misconduct or a knowing violation of law.

(k) Cross reference.--See section 8815 (relating to contents of operating agreement).

Cross References. Section 8849.1 is referred to in sections 8815, 8845, 8846, 8848, 8861, 8863, 8895 of this title.



Section 8849.2 - Standards of conduct for managers

(a) General rule.--A manager of a manager-managed limited liability company owes to the company and, subject to section 8881(b) (relating to direct action by member), the members the duties of loyalty and care stated under subsections (b) and (c).

(b) Duty of loyalty.--The fiduciary duty of loyalty of a manager in a manager-managed limited liability company includes the duties:

(1) to account to the company and to hold as trustee for it any property, profit or benefit derived by the manager:

(i) in the conduct or winding up of the company's activities and affairs;

(ii) from a use by the manager of the company's property; or

(iii) from the appropriation of a company opportunity;

(2) to refrain from dealing with the company in the conduct or winding up of the company's activities and affairs as or on behalf of a person having an interest adverse to the company; and

(3) to refrain from competing with the company in the conduct of the company's activities and affairs until completion of the winding up of the company.

(c) Duty of care.--The duty of care of a manager of a manager-managed limited liability company in the conduct or winding up of the company's activities and affairs is to refrain from engaging in gross negligence, recklessness, willful misconduct or knowing violation of law.

(d) Good faith and fair dealing.--A manager of a manager-managed limited liability company shall discharge the duties and obligations under this title or under the operating agreement and exercise any rights consistently with the contractual obligation of good faith and fair dealing.

(e) Ratification of breach of duty of loyalty.--All the members, or a majority of disinterested managers, of a manager-managed limited liability company may authorize or ratify, after disclosure of all material facts, a specific act or transaction by a manager that otherwise would violate the duty of loyalty.

(f) Fairness as a defense.--It is a defense to a claim under subsection (b)(2) and any comparable claim in equity or at common law that the transaction was fair to the limited liability company.

(g) Manager's rights in approved transaction.--If a manager enters into a transaction with the limited liability company which otherwise would be prohibited by subsection (b)(2), and the transaction is approved or ratified as provided by subsection (e) or the operating agreement, the manager's rights and obligations arising from the transaction are the same as those of a person that is not a manager.

(h) Exoneration.--The operating agreement may provide that a manager in a manager-managed limited liability company shall not be personally liable for monetary damages to the company or the members for a breach of subsection (c), except that a manager may not be exonerated for an act that constitutes recklessness, willful misconduct or a knowing violation of law.

(i) Cross reference.--See section 8815 (relating to contents of operating agreement).

Cross References. Section 8849.2 is referred to in sections 8815, 8845, 8846, 8848, 8896 of this title.



Section 8850 - Rights to information

(a) In member-managed company.--In a member-managed limited liability company, the following rules apply:

(1) On reasonable notice, a member may inspect and copy during regular business hours, at a reasonable location specified by the company, any record maintained by the company regarding the company's activities, affairs, financial condition and other circumstances.

(2) The company shall furnish to each member, without demand, any information concerning the company's activities, affairs, financial condition and other circumstances which the company knows and is material to the proper exercise of the member's rights and duties under the operating agreement or this title, except to the extent the company can establish that it reasonably believes the member already knows the information.

(3) The duty to furnish information under paragraph (2) also applies to each member to the extent the member knows any of the information described in paragraph (2).

(b) In manager-managed company.--In a manager-managed limited liability company, the following rules apply:

(1) The informational rights stated in subsection (a) and the duty stated in subsection (a)(3) apply to the managers and not the members.

(2) During regular business hours and at a reasonable location specified by the company, a member may inspect and copy full information regarding the activities, affairs, financial condition and other circumstances of the company as is just and reasonable if:

(i) the member seeks the information for a purpose reasonably related to the member's interest as a member;

(ii) the member makes a demand in record form received by the company describing with reasonable particularity the information sought and the purpose for seeking the information; and

(iii) the information sought is directly connected to the member's purpose.

(3) Within 10 days after receiving a demand under paragraph (2)(ii), the company shall, in record form, inform the member that made the demand of:

(i) the information that the company will provide in response to the demand and when and where the company will provide the information; and

(ii) the company's reasons for declining, if the company declines to provide any demanded information.

(c) Rights of person dissociated as member.--Subject to subsection (h), within 10 days after receipt by a limited liability company of a demand made in record form, a person dissociated as a member may have access to information to which the person was entitled while a member if:

(1) the information pertains to the period during which the person was a member;

(2) the person seeks the information in good faith; and

(3) the person satisfies the requirements imposed on a member under subsection (b)(2).

(d) Response of company.--A limited liability company shall respond to a demand made under subsection (c) in the manner provided in subsection (b)(3).

(e) Copying costs.--A limited liability company may charge a person that makes a demand under this section the reasonable costs of copying.

(f) Rights of agent or guardian.--A member or person dissociated as a member may exercise rights under this section through an agent or, in the case of an individual under legal disability, a guardian. Any restriction or condition imposed by the operating agreement or under subsection (h) applies both to the agent or guardian and the member or person dissociated as a member.

(g) No rights of transferee.--Subject to section 8854 (relating to power of personal representative of deceased member), the rights under this section do not extend to a person as transferee.

(h) Limitations on access.--In addition to any restriction or condition stated in the operating agreement, a limited liability company, as a matter within the ordinary course of its activities and affairs, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the company has the burden of proving reasonableness.

(i) Cross reference.--See section 8815 (relating to contents of operating agreement).

Cross References. Section 8850 is referred to in sections 8815, 8854 of this title.



Section 8851 - Nature of transferable interest

(a) Personal property.--A transferable interest is personal property.

(b) Only right that may be transferred.--A person may not transfer to a person not a member any rights in a limited liability company other than a transferable interest.



Section 8852 - Transfer of transferable interest

(a) General rule.--Subject to section 8853(f) (relating to charging order), a transfer, in whole or in part, of a transferable interest:

(1) is permissible;

(2) does not by itself cause the dissociation of the transferor as a member or a dissolution and winding up of the limited liability company's activities and affairs; and

(3) subject to section 8854 (relating to power of personal representative of deceased member), does not entitle the transferee to:

(i) participate in the management or conduct of the company's activities and affairs; or

(ii) except as provided in subsection (c), have access to records or other information concerning the company's activities and affairs.

(b) Right to distributions.--A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(c) Right to account on dissolution.--In a dissolution and winding up of a limited liability company, a transferee is entitled to an account of the company's transactions only from the date of dissolution.

(d) Certificate of interest.--A transferable interest may be evidenced by a certificate of the interest issued by the limited liability company in record form and, subject to this section, the interest represented by the certificate may be transferred by a transfer of the certificate.

(e) Recognition of transferee's rights.--A limited liability company need not give effect to a transferee's rights under this section until the company knows or has notice of the transfer.

(f) Transfer restrictions.--A transfer of a transferable interest in violation of a restriction on transfer contained in the operating agreement is ineffective if the intended transferee has knowledge or notice of the restriction at the time of transfer.

(g) Rights retained by transferor.--Except as provided in section 8861(5)(ii) (relating to events causing dissociation), if a member transfers a transferable interest, the transferor retains the rights of a member other than the transferable interest transferred and retains all the duties and obligations of a member.

Cross References. Section 8852 is referred to in sections 8844, 8853, 8854 of this title.



Section 8853 - Charging order

(a) General rule.--On application by a judgment creditor of a member or transferee, a court may enter a charging order against the transferable interest of the judgment debtor for the unsatisfied amount of the judgment. Except as provided in subsection (f), a charging order constitutes a lien on a judgment debtor's transferable interest and requires the limited liability company to pay over to the person to which the charging order was issued any distribution that otherwise would be paid to the judgment debtor.

(b) Available relief.--To the extent necessary to effectuate the collection of distributions pursuant to a charging order in effect under subsection (a), the court may:

(1) appoint a receiver of the distributions subject to the charging order, with the power to make all inquiries the judgment debtor might have made; and

(2) make all other orders necessary to give effect to the charging order.

(c) Foreclosure.--Upon a showing that distributions under a charging order will not pay the judgment debt within a reasonable time, the court may foreclose the lien and order the sale of the transferable interest. Except as provided in subsection (f), the purchaser at the foreclosure sale only obtains the transferable interest, does not thereby become a member, and is subject to section 8852 (relating to transfer of transferable interest).

(d) Satisfaction of judgment.--At any time before foreclosure under subsection (c), the member or transferee whose transferable interest is subject to a charging order under subsection (a) may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.

(e) Purchase of rights.--At any time before foreclosure under subsection (c), a limited liability company or one or more members whose transferable interests are not subject to the charging order may pay to the judgment creditor the full amount due under the judgment and thereby succeed to the rights of the judgment creditor, including the charging order.

(f) Foreclosure against sole member.--If a court orders foreclosure of a charging order lien against the sole member of a limited liability company:

(1) the court shall confirm the sale;

(2) the purchaser at the sale obtains the member's entire interest, not only the member's transferable interest;

(3) the purchaser thereby becomes a member; and

(4) the person whose interest was subject to the foreclosed charging order is dissociated as a member.

(g) Exemption laws preserved.--This chapter shall not deprive any member or transferee of the benefit of any exemption laws applicable to the transferable interest of the member or transferee.

(h) Exclusive remedy.--This section provides the exclusive remedy by which a person seeking to enforce a judgment against a member or transferee may, in the capacity of judgment creditor, satisfy the judgment from the judgment debtor's transferable interest.

Cross References. Section 8853 is referred to in sections 8817, 8844, 8852, 8861, 8877 of this title.



Section 8854 - Power of personal representative of deceased member

If a member dies, the deceased member's personal representative may exercise:

(1) the rights of a transferee provided in section 8852(c) (relating to transfer of transferable interest); and

(2) for the purposes of settling the estate, the rights the deceased member had under section 8850 (relating to rights to information).

Cross References. Section 8854 is referred to in sections 8850, 8852, 8863 of this title.



Section 8861 - Events causing dissociation

A person is dissociated as a member when any of the following occurs:

(1) The limited liability company knows or has notice of the person's express will to withdraw as a member, except that if the person specified a withdrawal date later than the date the company knew or had notice, on that later date.

(2) An event stated in the operating agreement as causing the person's dissociation occurs.

(3) The person's entire interest is transferred in a foreclosure sale under section 8853(f) (relating to charging order).

(4) The person is expelled as a member pursuant to the operating agreement.

(5) The person is expelled as a member by the affirmative vote or consent of all the other members if:

(i) it is unlawful to carry on the company's activities and affairs with the person as a member;

(ii) there has been a transfer of all the person's transferable interest in the company, other than:

(A) a transfer for security purposes; or

(B) a charging order in effect under section 8853 which has not been foreclosed;

(iii) the person is an entity and:

(A) the company notifies the person that it will be expelled as a member because:

(I) the person has filed a certificate of dissolution or the equivalent;

(II) the person has been administratively dissolved;

(III) the person's charter or its equivalent has been revoked; or

(IV) the person's right to conduct business has been suspended by the person's jurisdiction of formation; and

(B) within 90 days after the notification:

(I) the certificate of dissolution or the equivalent has not been withdrawn, rescinded or revoked;

(II) the person has not been reinstated;

(III) the person's charter or the equivalent has not been reinstated; or

(IV) the person's right to conduct business has not been reinstated; or

(iv) the person is an unincorporated entity that has been dissolved and whose activities and affairs are being wound up.

(6) On application by the company or a member in a direct action under section 8881 (relating to direct action by member), the person is expelled as a member by judicial order because the person:

(i) has engaged or is engaging in wrongful conduct that has affected adversely and materially, or will affect adversely and materially, the company's activities and affairs;

(ii) has committed willfully or persistently, or is committing willfully or persistently, a material breach of the operating agreement or a duty or obligation under section 8849.1 (relating to standards of conduct for members); or

(iii) has engaged or is engaging in conduct relating to the company's activities and affairs which makes it not reasonably practicable to carry on the activities and affairs with the person as a member.

(7) In the case of an individual:

(i) the individual dies; or

(ii) in a member-managed limited liability company:

(A) a guardian for the individual is appointed; or

(B) a court orders that the individual has otherwise become incapable of performing the individual's duties as a member under this title or the operating agreement.

(8) In a member-managed limited liability company, the person:

(i) becomes a debtor in bankruptcy;

(ii) executes an assignment for the benefit of creditors; or

(iii) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the person or of all or substantially all the person's property.

(9) In the case of a person that is a testamentary or inter vivos trust or is acting as a member by virtue of being a trustee of such a trust, the trust's entire transferable interest in the company is distributed.

(10) In the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate's entire transferable interest in the company is distributed.

(11) In the case of a person that is not an individual, the existence of the person terminates.

(12) The company participates in a merger under Chapter 3 (relating to entity transactions) and:

(i) the company is not the surviving entity; or

(ii) otherwise as a result of the merger, the person ceases to be a member.

(13) The company participates in an interest exchange under Chapter 3 and, as a result of the interest exchange, the person ceases to be a member.

(14) The company participates in a conversion under Chapter 3.

(15) The company participates in a division under Chapter 3 and:

(i) the company is not a resulting association; or

(ii) as a result of the division, the person ceases to be a member.

(16) The company participates in a domestication under Chapter 3 and, as a result of the domestication, the person ceases to be a member.

(17) The company dissolves and completes winding up.

Cross References. Section 8861 is referred to in sections 8812, 8852, 8862 of this title.



Section 8862 - Power to dissociate and wrongful dissociation

(a) Power to dissociate.--A person has the power to dissociate as a member at any time, rightfully or wrongfully, by withdrawing as a member by express will under section 8861(1) (relating to events causing dissociation).

(b) Wrongful dissociation.--A person's dissociation as a member is wrongful only if the dissociation:

(1) is in breach of an express provision of the operating agreement; or

(2) occurs before the completion of the winding up of the limited liability company and:

(i) the person withdraws as a member by express will;

(ii) the person is expelled as a member by judicial order under section 8861(6);

(iii) the person is dissociated under section 8861(8); or

(iv) the person is expelled or otherwise dissociated as a member because it willfully dissolved or terminated, except that this subparagraph does not apply to a person that is:

(A) a trust that is not a business or statutory trust;

(B) an estate; or

(C) an individual.

(c) Damages for wrongful dissociation.--A person that wrongfully dissociates as a member is liable to the limited liability company and, subject to section 8881 (relating to direct action by member), to the other members for damages caused by the dissociation. The liability is in addition to any debt, obligation or other liability of the member to the company or the other members.



Section 8863 - Effects of dissociation

(a) General rule.--If a person is dissociated as a member:

(1) the person's rights as a member terminate;

(2) if the company is member-managed, the person's duties and obligations under section 8849.1 (relating to standards of conduct for members) as a member end with regard to matters arising and events occurring after the person's dissociation; and

(3) subject to sections 8844(e) (relating to sharing of and right to distributions before dissolution) and 8854 (relating to power of personal representative of deceased member) and Chapter 3 (relating to entity transactions), any transferable interest owned by the person in the person's capacity as a member immediately before dissociation as a member is owned by the person solely as a transferee.

(b) Existing obligations not discharged.--A person's dissociation as a member does not of itself discharge the person from any debt, obligation or other liability to the company or the other members which the person incurred while a member.

Cross References. Section 8863 is referred to in section 8812 of this title.



Section 8871 - Events causing dissolution

(a) General rule.--A limited liability company is dissolved, and its activities and affairs shall be wound up, upon the occurrence of any of the following:

(1) An event or circumstance that the operating agreement states causes dissolution.

(2) The consent of all the members.

(3) The passage of 180 consecutive days after the company ceases to have any members unless before the end of the period:

(i) consent to admit at least one specified person as a member is given by transferees owning the rights to receive a majority of distributions as transferees at the time the consent is to be effective; and

(ii) at least one person becomes a member in accordance with the consent.

(4) On application by a member, the entry by the court of an order dissolving the company on the grounds that:

(i) the conduct of all or substantially all the company's activities and affairs is unlawful;

(ii) it is not reasonably practicable to carry on the company's activities and affairs in conformity with the certificate of organization and the operating agreement; or

(iii) the managers or those members in control of the company:

(A) have acted, are acting, or will act in a manner that is illegal or fraudulent; or

(B) have acted or are acting in a manner that is oppressive and was, is or will be directly harmful to the applicant.

(b) Other remedies.--In a proceeding brought under subsection (a)(4)(iii)(B), the court may order a remedy other than dissolution.

(c) Cross reference.--See section 8815(c)(15) (relating to contents of operating agreement).

Cross References. Section 8871 is referred to in sections 8815, 8841, 8872 of this title.



Section 8872 - Winding up and filing of certificates

(a) General rule.--A dissolved limited liability company shall wind up its activities and affairs, and the company continues after dissolution only for the purpose of winding up.

(b) Conduct of winding up.--In winding up its activities and affairs, a limited liability company:

(1) shall discharge the company's debts, obligations and other liabilities, settle and close the company's activities and affairs and marshal and distribute the assets of the company; and

(2) may:

(i) deliver to the department for filing a certificate of dissolution stating:

(A) the name of the company;

(B) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the company; and

(C) that the company is dissolved;

(ii) preserve the company's activities, affairs and property as a going concern for a reasonable time;

(iii) prosecute and defend actions and proceedings, whether civil, criminal or administrative;

(iv) transfer the company's property;

(v) settle disputes by mediation or arbitration; and

(vi) perform other acts necessary or appropriate to the winding up.

(c) Conduct of winding up when no members.--If a dissolved limited liability company has no members, the personal representative, guardian or other person authorized to act on behalf of the last person to have been a member may wind up the activities and affairs of the company. If the person does so, the person has the powers of a sole manager under section 8847(c) (relating to management of limited liability company) and is deemed to be a manager for the purposes of section 8834(a) (relating to liability of members and managers).

(d) Action by transferees.--If the personal representative, guardian or other person authorized to act under subsection (c) declines or fails to wind up the company's activities and affairs, a person may be appointed to do so by the consent of transferees owning a majority of the rights to receive distributions as transferees at the time the consent is to be effective. A person appointed under this subsection:

(1) has the powers of a sole manager under section 8847(c) and is deemed to be a manager for the purposes of section 8834(a); and

(2) shall promptly deliver to the department for filing an amendment to the company's certificate of organization stating:

(i) that the company has no members;

(ii) the name and street and mailing addresses of the person; and

(iii) that the person has been appointed under this subsection to wind up the company.

(e) Judicial supervision.--The court may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of a person to wind up the company's activities and affairs:

(1) on the application of a member, if the applicant establishes good cause;

(2) on the application of a transferee, if:

(i) the company does not have any members;

(ii) the legal representative of the last person to have been a member declines or fails to wind up the company's activities; and

(iii) within a reasonable time following the dissolution a person has not been appointed under subsection (c); or

(3) in connection with a proceeding under section 8871(a)(4) (relating to events causing dissolution).

(f) Certificate of termination.--When all debts, obligations and other liabilities of the limited liability company have been paid and discharged or adequate provision has been made therefor and all of the remaining property and assets of the company have been distributed to the members, a certificate of termination shall be delivered to the department for filing along with the certificates required by section 139 (relating to tax clearance of certain fundamental transactions). The certificate of termination shall set forth:

(1) The name of the limited liability company.

(2) Subject to section 109, the address, including street and number, if any, of the registered office of the company.

(3) That all debts, obligations and other liabilities of the company have been paid and discharged or that adequate provision has been made therefor.

(4) That all the remaining property and assets of the company have been distributed among its members in accordance with their respective rights and interests.

(5) That there are no actions pending against the company in any court or that adequate provision has been made for the satisfaction of any judgment that may be entered against it in any pending action.

(6) That the company is terminated.

(g) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Section 8815(c)(16) (relating to contents of operating agreement).

Section 8823 (relating to signing of filed documents).

Cross References. Section 8872 is referred to in sections 139, 8813, 8815, 8823 of this title.



Section 8873 - (Reserved)



Section 8874 - Known claims against dissolved limited liability company

(a) General rule.--Except as provided in subsection (d), a dissolved limited liability company may give notice of a known claim under subsection (b), which has the effect provided in subsection (c).

(b) Required notice.--A dissolved limited liability company may notify in record form its known claimants of the dissolution. The notice must:

(1) specify the information required to be included in a claim;

(2) state that a claim must be in writing and provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of a claim, which may not be less than 120 days after the date the notice is received by the claimant; and

(4) state that the claim will be barred if not received by the deadline.

(c) Claims barred.--A claim against a dissolved limited liability company is barred if the requirements of subsection (b) are met and:

(1) the claim is not received by the specified deadline; or

(2) if the claim is timely received but rejected by the company:

(i) the company causes the claimant to receive a notice in record form stating that the claim is rejected and will be barred unless the claimant commences an action against the company to enforce the claim within 90 days after the claimant receives the notice; and

(ii) the claimant does not commence the required action within 90 days after the complainant receives the notice.

(d) Later arising claims.--This section shall not apply to a claim based on an event occurring after the effective date of dissolution or a liability that on that date is contingent.

Cross References. Section 8874 is referred to in sections 8845, 8875 of this title.



Section 8875 - Other claims against dissolved limited liability company

(a) Permissive notice.--A dissolved limited liability company may publish notice of its dissolution and request persons having claims against the company to present them in accordance with the notice.

(b) Notice procedure.--A notice under subsection (a) must:

(1) be officially published one time;

(2) describe the information required to be contained in a claim, state that the claim must be in writing and provide a mailing address to which the claim is to be sent; and

(3) state that a claim against the limited liability company is barred unless an action to enforce the claim is commenced within two years after publication of the notice.

(c) Claims barred.--If a dissolved limited liability company publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the company within two years after the publication date of the notice:

(1) a claimant that did not receive notice in record form under section 8874 (relating to known claims against dissolved limited liability company);

(2) a claimant whose claim was timely sent to the company but not acted on; and

(3) a claimant whose claim is contingent at, or based on an event occurring after, the effective date of dissolution.

(d) Claims not barred.--A claim not barred under this section or section 8874 may be enforced:

(1) against a dissolved limited liability company, to the extent of its undistributed assets; and

(2) except as provided in section 8876 (relating to court proceedings), if assets of the company have been distributed after dissolution, against a member or transferee to the extent of that person's proportionate share of the claim or of the company's assets distributed to the member or transferee after dissolution, whichever is less, except that a person's total liability for all claims under this paragraph may not exceed the total amount of assets distributed to the person after dissolution.

Cross References. Section 8875 is referred to in sections 8845, 8876 of this title.



Section 8876 - Court proceedings

(a) Determination of security.--A dissolved limited liability company that has officially published a notice under section 8875 (relating to other claims against dissolved limited liability company) may file an application with the court for a determination of the amount and form of security to be provided for payment of claims that are reasonably expected to arise after the date of dissolution based on facts known to the company and:

(1) at the time of application:

(i) are contingent; or

(ii) have not been made known to the company; or

(2) are based on an event occurring after the effective date of dissolution.

(b) When security not required.--Security is not required for any claim that is or is reasonably anticipated to be barred under section 8875(c).

(c) Notice.--Within 10 days after the filing of an application under subsection (a), the dissolved limited liability company shall give notice of the proceeding to each claimant holding a contingent claim known to the company.

(d) Guardian ad litem.--In any proceeding under this section, the court may appoint a guardian ad litem to represent all claimants whose identities are unknown. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, must be paid by the dissolved limited liability company.

(e) Effect on contingent claims.--A dissolved limited liability company that provides security in the amount and form ordered by the court under subsection (a) satisfies the company's obligations with respect to claims that are contingent, have not been made known to the company or are based on an event occurring after the effective date of dissolution. The claims may not be enforced against a member or transferee that received assets in liquidation.

Cross References. Section 8876 is referred to in sections 8845, 8875 of this title.



Section 8877 - Disposition of assets in winding up

(a) Creditors.--In winding up its activities and affairs, a limited liability company shall apply its assets to discharge its obligations to creditors, including members that are creditors.

(b) Surplus.--After a limited liability company complies with subsection (a), any surplus shall be distributed in the following order, subject to any charging order in effect under section 8853 (relating to charging order):

(1) to each owner of a transferable interest that reflects contributions made and not previously returned, an amount equal to the value of the unreturned contributions; and

(2) among owners of transferable interests in proportion to their respective rights to share in distributions immediately before the dissolution of the company.

(c) Insufficient assets.--If a limited liability company does not have sufficient surplus to comply with subsection (b)(1), any surplus must be distributed among the owners of transferable interests in proportion to the value of the respective unreturned contributions.

(d) Form of payment.--All distributions made under subsections (b) and (c) must be paid in money.

Cross References. Section 8877 is referred to in sections 8844, 8845 of this title.



Section 8878 - Voluntary termination by members or organizers

(a) General rule.--The members or organizers of a limited liability company that has never transacted business or held assets other than money received as capital contributions may effect the termination of the company by delivering to the department for filing a certificate of termination signed by an organizer or a member and stating:

(1) the name of the company;

(2) subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the company;

(3) that the company has never transacted business or held assets other than money received as capital contributions;

(4) that the amounts, if any, actually paid in as capital contributions, less any part disbursed for necessary expenses, have been returned to those entitled to the return of the amounts;

(5) that all liabilities of the company have been discharged or that adequate provision has been made for those liabilities; and

(6) that a majority of the organizers or a majority in interest of the members elect that the company be terminated.

(b) Effect.--Upon the filing of the certificate of termination, the existence of the limited liability company shall cease.

(c) Cross references.--See:

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136(c) (relating to processing of documents by Department of State).

Cross References. Section 8878 is referred to in section 139 of this title.



Section 8881 - Direct action by member

(a) General rule.--Subject to subsection (b), a member may maintain a direct action against another member, a manager or the limited liability company to enforce the member's rights and protect the member's interests, including rights and interests under the operating agreement or this title or arising independently of the membership relationship.

(b) Required injury.--A member maintaining a direct action under this section must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company.

(c) Cross reference.--See section 8815(c)(17) (relating to contents of operating agreement).

Cross References. Section 8881 is referred to in sections 8849.1, 8849.2, 8861, 8862 of this title.



Section 8882 - Derivative action

(a) General rule.--Subject to subsection (b), a member or manager may maintain a derivative action to enforce a right of a limited liability company only if:

(1) the plaintiff first makes a demand on the other members in a member-managed limited liability company, or the managers of a manager-managed limited liability company, requesting that they cause the company to bring an action to enforce the right and:

(i) if a special litigation committee is not appointed under section 8884 (relating to special litigation committee), the company does not bring the action within a reasonable time; or

(ii) if a special litigation committee is appointed under section 8884, a determination is made:

(A) under section 8884(e)(1) that the company not object to the action; or

(B) under section 8884(e)(5)(i) that the plaintiff continue the action;

(2) demand is excused under subsection (b);

(3) the action is maintained for the limited purpose of seeking court review under section 8884(f); or

(4) the court has allowed the action to continue under the control of the plaintiff under section 8884(f)(3)(ii).

(b) Prior demand excused.--

(1) A demand under subsection (a)(1) is excused only if the plaintiff makes a specific showing that irreparable harm to the limited liability company would otherwise result.

(2) If demand is excused under paragraph (1), demand should be made promptly after commencement of the action.

(c) Contents of demand.--A demand under this section must be in record form and give notice with reasonable specificity of the essential facts relied upon to support each of the claims made in the demand.

(d) Additional claims.--If a derivative action is commenced after a demand has been made under this section and includes a claim that was not fairly subsumed under the demand, a new demand must be made with respect to that claim. The new demand shall not relate back to the date of the original demand for purposes of subsection (e).

(e) Statute of limitations.--The making of a demand tolls any applicable statute of limitations with respect to a claim asserted in the demand until the earlier of the date:

(1) the plaintiff making the demand is notified either:

(i) that the managers or members have decided not to bring an action and not to appoint a special litigation committee; or

(ii) of a determination under section 8884(e) after the appointment of a special litigation committee under section 8884; or

(2) the plaintiff commences an action asserting the claim.

(f) Cross reference.--See section 8815(c)(17) (relating to contents of operating agreement).



Section 8883 - Security for costs

In any action or proceeding instituted or maintained by members holding transferable interests entitled to receive less than 5% of any distribution by a limited liability company, unless the transferable interests held by the members have an aggregate fair market value in excess of $200,000, the company in whose right the action or proceeding is brought shall be entitled at any stage of the proceedings to require the plaintiffs to give security for the reasonable expenses, including attorney fees, that may be incurred by the company in connection therewith or for which it may become liable pursuant to section 8848(b) (relating to reimbursement, indemnification, advancement and insurance) to which security the company shall have recourse in such amount as the court determines upon the termination of the action or proceeding. The amount of security may, from time to time, be increased or decreased in the discretion of the court upon showing that the security provided has or may become inadequate or excessive. The security may be denied or limited by the court if the court finds after an evidentiary hearing that undue hardship on plaintiffs and serious injustice would result.



Section 8884 - Special litigation committee

(a) General rule.--If a limited liability company or its members or managers receive a demand to bring an action to enforce a right of the company, or if a derivative action is commenced before demand has been made on the company or its members or managers, the members in a member-managed limited liability company, or the managers in a manager-managed limited liability company, may appoint a special litigation committee to investigate the claims asserted in the demand or action and to determine on behalf of the company or recommend to the managers or members whether pursuing any of the claims asserted is in the best interests of the company. The company shall send a notice in record form to the plaintiff promptly after the appointment of a committee under this section notifying the plaintiff that a committee has been appointed and identifying by name the members of the committee. A committee may not be appointed under this section if:

(1) every member of the company is also a manager of the company; or

(2) the company is member-managed and every member is actively involved in the management of the company.

(b) Discovery stay.--If the members or managers appoint a special litigation committee and an action is commenced before a determination has been made under subsection (e):

(1) On motion by the committee made in the name of the limited liability company, the court shall stay discovery for the time reasonably necessary to permit the committee to make its investigation, except for good cause shown.

(2) The time for the defendants to plead shall be tolled until the process provided for under subsection (f) has been completed.

(c) Composition of committee.--A special litigation committee shall be composed of two or more individuals who:

(1) are not interested in the claims asserted in the demand;

(2) are capable as a group of objective judgment in the circumstances; and

(3) may, but need not, be members or managers.

(d) Appointment of committee.--A special litigation committee may be appointed:

(1) in a member-managed limited liability company:

(i) by a majority of the members not named as actual or potential parties in the demand or action; and

(ii) if all members are named as actual or potential parties in the demand or action, by a majority of the members so named; or

(2) in a manager-managed limited liability company:

(i) by a majority of the managers not named as actual or potential parties in the demand or action; and

(ii) if all managers are named as actual or potential parties in the demand or action, by a majority of the managers so named.

(e) Determination.--After appropriate investigation by a special litigation committee, the committee or the managers or members may determine that it is in the best interests of the limited liability company that:

(1) an action based on some or all of the claims asserted in the demand not be brought by the company but that the company not object to an action being brought by the party that made the demand:

(2) an action based on some or all of the claims asserted in the demand be brought by the company;

(3) some or all of the claims asserted in the demand be settled on terms approved by the committee;

(4) an action not be brought based on any of the claims asserted in the demand;

(5) an action already commenced continue under the control of:

(i) the plaintiff;

(ii) the company; or

(iii) the committee;

(6) some or all of the claims asserted in an action already commenced be settled on terms approved by the committee; or

(7) an action already commenced be dismissed.

(f) Court review and action.--If a special litigation committee is appointed and a derivative action is commenced either before or after a determination is made under subsection (e):

(1) The limited liability company shall file with the court after a determination is made under subsection (e) a statement of the determination and a report of the committee. The company shall serve each party with a copy of the determination and report. If the company moves to file the report under seal, the report shall be served on the parties subject to an appropriate stipulation agreed to by the parties or a protective order issued by the court.

(2) The company shall file with the court a motion, pleading or notice consistent with the determination under subsection (e).

(3) If the determination is one described in subsection (e)(2), (3), (4), (5)(ii), (6) or (7), the court shall determine whether the members of the committee met the qualifications required under subsection (c)(1) and (2) and whether the committee conducted its investigation and made its recommendation in good faith, independently and with reasonable care. If the court finds that the members of the committee met the qualifications required under subsection (c)(1) and (2) and that the committee acted in good faith, independently and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall:

(i) dissolve any stay of discovery entered under subsection (b);

(ii) allow the action to continue under the control of the plaintiff; and

(iii) permit the defendants to file preliminary objections and other appropriate motions and pleadings.

(g) Attorney General.--Nothing in this section shall limit the rights, powers and duties of the Attorney General under other applicable law with respect to a limited liability company organized for a charitable purpose.

(h) Cross reference.--See section 8815(c)(18) (relating to contents of operating agreement).

Cross References. Section 8884 is referred to in sections 8815, 8882 of this title.



Section 8885 - Proceeds and expenses

(a) Proceeds.--Except as provided in subsection (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise or settlement, belong to the limited liability company and not to the plaintiff; and

(2) if the plaintiff or its counsel receives any proceeds, the proceeds shall be remitted immediately to the company.

(b) Expenses.--If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney fees and costs, from the recovery of the limited liability company, but in no event shall the attorney fees awarded exceed a reasonable proportion of the value of the relief, including nonpecuniary relief, obtained by the plaintiff for the company.

(c) Cross reference.--See section 8815(c)(13) (relating to contents of operating agreement).



Section 8891 - Application and effect of subchapter

(a) General rule.--This subchapter shall apply to all benefit companies.

(b) Limited application of subchapter.--The existence of a provision of this subchapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a limited liability company that is not a benefit company. This subchapter shall not affect any statute or rule of law that is or would be applicable to a limited liability company that is not a benefit company.

(c) Laws applicable to benefit companies.--Except as otherwise provided in this subchapter, the provisions of Part I (relating to preliminary provisions) and this chapter shall apply generally to benefit companies. The provisions of this subchapter shall control over inconsistent provisions of this title.

(d) Organic rules may not be inconsistent.--See section 8815(c)(19) (relating to contents of operating agreement).



Section 8892 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Benefit company." A limited liability company that is subject to this subchapter.

"Benefit enforcement proceeding." A claim or action for:

(1) failure to pursue or create the general public benefit purpose of the benefit company or any specific public benefit purpose set forth in its certificate of organization; or

(2) violation of any obligation, duty or standard of conduct under this subchapter.

"General public benefit." A material positive impact on society and the environment, taken as a whole and assessed against a third-party standard, from the business and operations of a benefit company.

"Independent." When a person has no material relationship with a benefit company or any of its subsidiaries. A material relationship between an individual and a benefit company or any of its subsidiaries will be conclusively presumed to exist if:

(1) the person is or has been within the last three years an employee of the benefit company or any of its subsidiaries;

(2) an immediate family member of the person is or has been within the last three years an executive officer of the benefit company or any of its subsidiaries; or

(3) the person, or an association of which the person is a governor or officer or in which the person owns beneficially or of record 5% or more of the outstanding interests, owns beneficially or of record 5% or more of the outstanding interests of the benefit company. The percentage of ownership in an association shall be calculated as if all outstanding rights to acquire interests in the association had been exercised.

"Minimum status vote." As follows:

(1) In the case of a limited liability company, in addition to any other required approval or vote, the satisfaction of the following conditions:

(i) The members of every class or series must be entitled, as a class, to vote on the action regardless of a limitation stated in the certificate of organization or operating agreement on the voting rights of any class or series.

(ii) The action must be approved by a vote of the members of each class or series entitled to cast at least two-thirds of the votes that all members of the class or series are entitled to cast on the action.

(2) In the case of a domestic association other than a limited liability company, in addition to any other required approval, vote or consent, the satisfaction of the following conditions:

(i) The holders of every class or series of interest in the association that are entitled to receive a distribution of any kind from the association must be entitled as a class to vote on or consent to the action regardless of any otherwise applicable limitation on the voting or consent rights of any class or series.

(ii) The action must be approved by vote or consent of the holders described in subparagraph (i) entitled to cast at least two-thirds of the votes or consents that all of those holders are entitled to cast on the action.

"Specific public benefit." The term shall have the meaning specified in section 3302 (relating to definitions).

"Subsidiary." The term shall have the meaning specified in section 3302.

"Third-party standard." A standard for defining, reporting and assessing overall social and environmental performance which is:

(1) Comprehensive in that it assesses the effect of the business and its operations upon the interests listed in section 8895(a)(1)(ii), (iii), (iv) and (v) (relating to standard of conduct for members).

(2) Developed by an organization that is independent of the benefit company and satisfies the following requirements:

(i) Not more than one-third of the members of the governing body of the organization are representatives of any of the following:

(A) An association of businesses operating in a specific industry the performance of whose members is measured by the standard.

(B) Businesses from a specific industry or an association of businesses in that industry.

(C) Businesses whose performance is assessed against the standard.

(ii) The organization is not materially financed by an association or business described in subparagraph (i).

(3) Credible because the standard is developed by a person that both:

(i) Has access to necessary expertise to assess overall social and environmental performance.

(ii) Uses a balanced multistakeholder approach, including a public comment period of at least 30 days to develop the standard.

(4) Transparent because the following information is publicly available:

(i) About the standard:

(A) The criteria considered when measuring the overall social and environmental performance of a business.

(B) The relative weightings, if any, of those criteria.

(ii) About the development and revision of the standard:

(A) The identity of the directors, officers, material owners and the governing body of the organization that developed and controls revisions to the standard.

(B) The process by which revisions to the standard and changes to the membership of the governing body are made.

(C) An accounting of the sources of financial support for the organization, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.



Section 8893 - Benefit company status

(a) Formation of benefit company.--A benefit company shall be formed in accordance with section 8821 (relating to formation of limited liability company and certificate of organization) except that its certificate of organization shall also state that it is a benefit company.

(b) Election of benefit company status.--An existing limited liability company may elect to become a benefit company by amending its certificate of organization so that it contains, in addition to the requirements of section 8821, a statement that the company is a benefit company. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(c) Election of status in a fundamental transaction.--If an association that is not a benefit company is a party to a merger or division or is the exchanging association in an interest exchange, and the surviving, new or any resulting association in the merger, division or interest exchange is to be a benefit company, then the plan of merger, division or interest exchange shall not be effective unless it is adopted by the association by at least the minimum status vote.

(d) Termination of benefit company status.--A benefit company may terminate its status as a benefit company and cease to be subject to this subchapter by amending its certificate of organization to delete the provision required by subsection (a) or (b) to be stated in the certificate of organization of a benefit company. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(e) Termination of status in a fundamental transaction.--If a plan would have the effect of terminating the status of a limited liability company as a benefit company, the plan shall not be effective unless it is adopted by at least the minimum status vote. Any sale, lease, exchange or other disposition of all or substantially all of the assets of a benefit company, unless the transaction is in the usual and regular course of business, shall not be effective unless the transaction is approved by at least the minimum status vote.



Section 8894 - Purposes

(a) General public benefit purpose.--A benefit company shall have a purpose of creating general public benefit. This purpose is in addition to its purpose under section 8818(b) (relating to characteristics of limited liability company).

(b) Optional specific public benefit purpose.--The certificate of organization of a benefit company may identify one or more specific public benefits that it is the purpose of the benefit company to create in addition to its purposes under subsection (a) and section 8818(b). The identification of a specific public benefit does not limit the obligation of a benefit company to create general public benefit.

(c) Effect of purposes.--The creation of general and specific public benefit as provided in subsections (a) and (b) is in the best interests of the benefit company.

(d) Amendment.--A benefit company may amend its certificate of organization to add, amend or delete the identification of a specific public benefit that it is the purpose of the benefit company to create. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(e) Professional companies.--A professional company that is a benefit company does not violate a restriction on its permissible purposes or activities by having the purpose to create general public benefit or a specific public benefit.



Section 8895 - Standard of conduct for members

(a) Consideration of interests.--The members of a member-managed limited liability company that is a benefit company, when discharging their duties under this title or under the operating agreement:

(1) shall consider the effects of any action upon:

(i) the members of the benefit company;

(ii) the employees and work force of the benefit company and its subsidiaries and suppliers;

(iii) the interests of customers as beneficiaries of the general or specific public benefit purposes of the benefit company;

(iv) community and societal considerations, including those of any community in which offices or facilities of the benefit company or its subsidiaries or suppliers are located;

(v) the local and global environment;

(vi) the short-term and long-term interests of the benefit company, including benefits that may accrue to the benefit company from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit company; and

(vii) the ability of the benefit company to accomplish its general public benefit purpose and any specific public benefit purpose; and

(2) may consider any other pertinent factors or the interests of any other group that they deem appropriate; but

(3) shall not be required to give priority to the interests of any person or group referred to in paragraph (1) or (2) over the interests of any other person or group unless the benefit company has stated in its certificate of organization its intention to give priority to certain interests related to its accomplishment of its general public benefit purpose or of a specific public benefit purpose identified in the certificate.

(b) Coordination with other provisions of law.--The consideration of interests and factors in the manner required under subsection (a) shall not constitute a violation of section 8849.1 (relating to standards of conduct for members).

(c) Exoneration from personal liability.--

(1) A member shall not be personally liable for monetary damages for any action taken as a member of a member-managed limited liability company in the course of performing the duties specified in subsection (a) unless the action constitutes self-dealing, willful misconduct or a knowing violation of law.

(2) A member shall not be personally liable for monetary damages for failure of the benefit company to pursue or create general public benefit or a specific public benefit.

(d) Limitation on standing.--A member of a member-managed limited liability company that is a benefit company does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of the benefit company arising from the status of the person as a beneficiary.

Cross References. Section 8895 is referred to in sections 8892, 8896 of this title.



Section 8896 - Standard of conduct for managers and officers

(a) Managers.--Each manager of a manager-managed limited liability company that is a benefit company shall consider the interests and factors described in section 8895(a) (relating to standard of conduct for members) when discharging his or her duties under this title and under the operating agreement.

(b) Officers.--If a benefit company has a person serving in the capacity of an officer, the person shall consider the interests and factors described in section 8895(a) when discharging the person's duties under this title and under the operating agreement if:

(1) the officer has discretion to act with respect to a matter; and

(2) it reasonably appears to the officer that the matter may have a material effect on the creation by the benefit company of general public benefit or a specific public benefit identified in the certificate of organization of the benefit company.

(c) Coordination with other provisions of law.--The consideration of interests and factors by a manager in the manner described in subsection (a) shall not constitute a violation of section 8849.2 (relating to standards of conduct for managers).

(d) Exoneration from personal liability.--

(1) A manager or officer shall not be personally liable, as such, for monetary damages for any action taken as a manager or officer in the course of performing the duties specified in subsection (a) or (b) unless the action constitutes self-dealing, willful misconduct or a knowing violation of law.

(2) A manager or officer shall not be personally liable for monetary damages for failure of the benefit company to pursue or create general public benefit or a specific public benefit.

(e) Limitation on standing.--A manager or officer does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit company arising from the status of the person as a beneficiary.



Section 8897 - Right of action

(a) Limitations.--

(1) Except in a benefit enforcement proceeding, no person may bring an action or assert a claim against a benefit company or its members, managers or officers with respect to:

(i) failure to pursue or create general public benefit or a specific public benefit set forth in its certificate of organization; or

(ii) violation of a duty or standard of conduct under this subchapter.

(2) A benefit company shall not be liable for monetary damages under this subchapter for any failure of the benefit company to pursue or create general public benefit or a specific public benefit.

(b) Parties with standing.--A benefit enforcement proceeding may be commenced or maintained only:

(1) directly by the benefit company; or

(2) derivatively by:

(i) a member that owned at least 2% of the total number of interests of a class or series outstanding at the time of the act complained of;

(ii) a manager of a manager-managed limited liability company;

(iii) a person or group of persons that owns beneficially or of record 5% or more of the interests in an association of which the benefit company is a subsidiary at the time of the act complained of; or

(iv) such other persons as may be specified in the certificate of organization or operating agreement of the benefit company.

(c) Cross reference.--The provisions of Subchapter H (relating to actions by members) shall apply to derivative actions under this section.



Section 8898 - Annual benefit report

(a) Contents.--A benefit company must deliver to each member an annual benefit report, including:

(1) A narrative description of:

(i) the ways in which the benefit company pursued general public benefit during the year and the extent to which general public benefit was created;

(ii) the ways in which the benefit company pursued any specific public benefit that the certificate of organization states is the purpose of the benefit company to create and the extent to which that specific public benefit was created;

(iii) any circumstances that have hindered the creation by the benefit company of general or specific public benefit; and

(iv) the process and rationale for selecting or changing the third-party standard used to prepare the benefit report.

(2) An assessment of the overall social and environmental performance of the benefit company against a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment does not need to be audited or certified by a third-party standards provider.

(3) A statement of any connection between the organization that established the third-party standard, or its directors, officers or any holder of 5% or more of the governance interests in the organization, and the benefit company or its members, managers or officers or any holder of 5% or more of the outstanding interests in the benefit company, including any financial or governance relationship which might materially affect the credibility of the use of the third-party standard.

(b) Timing of report.--A benefit company shall annually send a benefit report to each member either:

(1) within 120 days following the end of the fiscal year of the benefit company; or

(2) at the same time that the benefit company delivers any other annual report to its members.

(c) Internet website posting.--A benefit company must post all of its benefit reports on the public portion of its Internet website, if any, except that any financial or proprietary information included in the benefit report may be omitted from the benefit report as posted.

(d) Availability of copies.--If a benefit company does not have an Internet website, the benefit company shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy, but any financial or proprietary information included in the benefit report may be omitted from the copy of the benefit report provided.

(e) Filing of report.--Concurrently with the delivery of the benefit report to members pursuant to subsection (b), the benefit company must deliver a copy of the benefit report to the department for filing, except that any financial or proprietary information included in the benefit report may be omitted from the benefit report as filed under this section. The department shall charge a fee of $70 for filing a benefit report.






Chapter 89 - Limited Liability Companies

Chapter Notes

Enactment. Chapter 89 was added December 7, 1994, P.L.703, No.106, effective in 60 days.

Cross References. Chapter 89 is referred to in section 325 of this title; section 501 of Title 54 (Names).



Section 8901 - § 8908 - (Repealed)



Section 8911 - § 8916 - (Repealed)



Section 8921 - § 8926 - (Repealed)



Section 8931 - § 8935 - (Repealed)



Section 8941 - § 8948 - (Repealed)



Section 8951 - (Repealed)



Section 8956 - § 8959 - (Repealed)



Section 8961 - § 8965 - (Repealed)



Section 8971 - § 8978 - (Repealed)



Section 8981 - § 8982 - (Repealed)



Section 8991 - § 8993 - (Repealed)



Section 8995 - Application and effect of subchapter

(a) General rule.--This subchapter shall be applicable to a limited liability company that is a restricted professional company.

(b) Application to limited liability companies generally.--Except as provided in section 8997 (relating to taxation of restricted professional companies), the existence of a provision of this subchapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a limited liability company that is not a restricted professional company. This subchapter shall not affect any statute or rule of law that is or would be applicable to a limited liability company that is not a restricted professional company.

(c) Laws applicable to restricted professional companies.--Except as otherwise provided in this subchapter, Chapter 88 (relating to limited liability companies) shall be generally applicable to all restricted professional companies. The specific provisions of this subchapter shall control over the general provisions of Chapter 88.

(d) Election of restricted professional company status.--At the time an existing limited liability company that has previously conducted a business not involving the rendering of a restricted professional service begins to render one or more restricted professional services, the company shall amend its certificate of organization to include a statement that it is a restricted professional company. For purposes of sections 8835 (relating to taxation of limited liability companies) and 8997, the company shall be deemed to have become a restricted professional company on the first day of the taxable year of the company following the taxable year in which the amendment of its certificate of organization required by this subsection is filed.

(e) Termination of restricted professional company status.--Except as provided in this subsection, the status of a restricted professional company as such shall terminate, and the company shall cease to be subject to this subchapter, at such time as it ceases to render any restricted professional services. Upon ceasing to render any restricted professional services, the company shall amend its certificate of organization to delete the statement required by subsection (d). For purposes of sections 8835 and 8997, the company shall be deemed to have ceased being a restricted professional company on the first day of the taxable year of the company following the taxable year in which it ceased to render any restricted professional services.

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsecs. (c), (d) and (e).



Section 8996 - Restrictions

(a) Purposes of restricted professional companies.--A restricted professional company shall not engage in any business other than conducting the practice of the restricted professional service or services for which it was specifically organized, except that a restricted professional company may:

(1) Own real and personal property necessary for or appropriate or desirable in the fulfillment or rendering of its specific restricted professional service or services and it may invest its funds in real estate, mortgages, stocks, bonds or any other type of investment.

(2) Be a partner, shareholder, member or other owner of a partnership, corporation, limited liability company or other association engaged in the business of rendering the restricted professional service or services for which the restricted professional company was organized.

(b) Ownership and governance of restricted professional companies.--Except as otherwise provided by a statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of membership interests in and all of the managers, if any, of a restricted professional company shall be licensed persons.

(c) Rendering restricted professional services.--

(1) A restricted professional company may lawfully render restricted professional services only through licensed persons. The company may employ persons not so licensed but those persons shall not render any restricted professional services rendered or to be rendered by it.

(2) Paragraph (1) shall not be interpreted to preclude the use of clerks, secretaries, nurses, administrators, bookkeepers, technicians and other assistants or paraprofessionals who are not usually and ordinarily considered by law, custom and practice to be rendering the restricted professional service or services for which the restricted professional company was organized nor to preclude the use of any other person who performs all his employment under the direct supervision and control of a licensed person. A person shall not under the guise of employment render restricted professional services unless duly licensed or admitted to practice as required by law.

(3) Notwithstanding any other provision of law, a restricted professional company may charge for the restricted professional services rendered by it, may collect those charges and may compensate those who render the restricted professional services.

(d) Application.--For purposes of applying subsection (a):

(1) The practice of the restricted professional service of public accounting shall be deemed to include:

(i) the provision of one or more kinds of services involving the use of accounting or auditing skills, including, without limitation, the issuance of reports on financial statements;

(ii) the provision of one or more kinds of management advisory, financial advisory or consulting services; and

(iii) the preparation of tax returns or the furnishing of advice on tax matters.

(2) A restricted professional company shall not engage in the conduct of the business of or own directly or indirectly any equity interest in:

(i) A clinical laboratory as defined in section 2 of the act of September 26, 1951 (P.L.1539, No.389), known as The Clinical Laboratory Act.

(ii) A blood bank as defined in section 3 of the act of December 6, 1972 (P.L.1614, No.335), known as the Pennsylvania Blood Bank Act.

(iii) A health care facility as defined in section 802.1 of the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

(iv) An ambulatory service facility as defined in section 3 of the act of July 8, 1986 (P.L.408, No.89), known as the Health Care Cost Containment Act.

(v) A kidney treatment center or a hemodialysis center.

(3) The practice of the restricted professional service of law shall be deemed to include the following activities when conducted incidental to the practice of law:

(i) serving as an attorney-in-fact, guardian, custodian, executor, personal representative, trustee or fiduciary;

(ii) serving as a director or trustee of a corporation for profit or not-for-profit, manager of a limited liability company or a similar position with any other form of association;

(iii) testifying, teaching, lecturing or writing about any topic related to the law;

(iv) serving as a master, receiver, arbitrator or similar official;

(v) providing actuarial, insurance, investment, estate and trust administration, tax return preparation, financial and other similar services and advice; and

(vi) conducting intellectual property and other real and personal property title searches and providing other title insurance agency services.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment. Act 34 amended subsec. (b) and added subsec. (d)(3).

Cross References. Section 8996 is referred to in sections 8911, 8941, 8997, 8998 of this title.



Section 8997 - Taxation of restricted professional companies

(a) General rule.--Except as provided in subsection (b), for the purposes of the imposition by the Commonwealth or any political subdivision of any tax or license fee on or with respect to any income, property, privilege, transaction, subject or occupation other than the corporate net income tax, capital stock and foreign franchise tax and personal income tax, a domestic or registered foreign restricted professional company shall be deemed to be a limited partnership organized and existing under Chapter 86 (relating to limited partnerships), and a member of such a company, as such, shall be deemed a limited partner of a limited partnership.

(b) Exception.--A domestic or qualified foreign restricted professional company shall be subject to section 8835(a) (relating to taxation of limited liability companies), instead of subsection (a), for the whole of any taxable year of the company during any part of which the company has:

(1) engaged in any business not permitted by section 8996(a) (relating to purposes of restricted professional companies);

(2) (Repealed)

(3) been a member of a limited liability company.

(July 6, 2006, P.L.319, No.67, eff. imd.; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

1997 Partial Repeal. Section 35.1(b) of Act 7 of 1997 provided that section 8997 is repealed insofar as it is inconsistent with Act 7.

Cross References. Section 8997 is referred to in sections 8925, 8995 of this title.



Section 8998 - Annual registration

(a) General rule.--Every domestic restricted professional company in existence on December 31 of any year and every qualified foreign restricted professional company that is registered to do business in this Commonwealth on December 31 of any year shall file in the Department of State with respect to that year, and on or before April 15 of the following year, a certificate of annual registration on a form provided by the department, executed by the company and accompanied by the annual registration fee prescribed by subsection (b). The department shall not charge a fee other than the annual registration fee for filing the certificate of annual registration. The certificate of annual registration shall include a statement by the company as to whether or not it engaged in any business not permitted by section 8996(a) (relating to purposes of restricted professional companies) during the year with respect to which the certificate is being filed.

(b) Annual registration fee.--

(1) The annual registration fee to be paid when filing a certificate of annual registration shall be equal to a base fee of $300 times the number of persons who:

(i) were members of the company on December 31 of the year with respect to which the certificate of annual registration is being filed;

(ii) were licensed persons; and

(iii) had their principal residence at the time in this Commonwealth.

(2) The base fee of $300 shall be increased on December 31, 1997, and December 31 of every third year thereafter by the percentage increase in the Consumer Price Index for Urban Workers during the most recent three calendar years for which that index is available on the date of adjustment. Each adjustment under this paragraph shall be rounded up to the nearest $10.

(c) Notice of annual registration.--Not later than February 1 of each year, the department shall give notice to every restricted professional company required to file a certificate of annual registration with respect to the preceding year of the requirement to file the certificate. The notice shall state the amount of the base fee payable under subsection (b)(1), as adjusted pursuant to subsection (b)(2), if applicable, and shall be accompanied by the form of certificate to be filed. Failure by the department to give notice to any party or failure by any party to receive notice of the annual registration requirement shall not relieve the party of the obligation to file the certificate.

(d) Credit to Corporation Bureau Restricted Account.--The annual registration fee shall not be deemed to be an amount received by the department under Subchapter C of Chapter 1 (relating to Corporation Bureau and UCC fees) for purposes of section 155 (relating to disposition of funds), except that $25 of the fee shall be credited to the Corporation Bureau Restricted Account.

(e) Functions of Department of State.--The department shall send to the Department of Revenue a copy of any certificate that discloses the conduct of any business not permitted by section 8996(a).

(f) Annual fee to be lien.--

(1) Failure to file the certificate of annual registration required by this section shall not affect the existence or status of the restricted professional company as such, but the annual registration fee that would have been payable shall be a lien in the manner provided in this subsection from the time the annual registration fee is due and payable. If a certificate of annual registration is not filed within 30 days after the date on which it is due, the department shall assess a penalty of $500 against the company, which shall also be a lien in the manner provided in this subsection. The imposition of that penalty shall not be construed to relieve the company from liability for any other penalty or interest provided for under other applicable law.

(2) If the annual registration fee paid by a restricted professional company is subsequently determined to be less than should have been paid because it was based on an incorrect number of members or was otherwise incorrectly computed, that fact shall not affect the existence or status of the restricted professional company as such, but the amount of the additional annual registration fee that should have been paid shall be a lien in the manner provided in this subsection from the time the incorrect payment is discovered by the department.

(3) The annual registration fee shall bear simple interest from the date that it becomes due and payable until paid. The interest rate shall be that provided for in section 806 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, with respect to unpaid taxes. The penalty provided for in paragraph (1) shall not bear interest. The payment of interest shall not relieve the restricted professional company from liability for any other penalty or interest provided for under other applicable law.

(4) The lien created by this subsection shall attach to all of the property and proceeds thereof of the restricted professional company in which a security interest can be perfected, in whole or in part, by filing in the department under 13 Pa.C.S. Div. 9 (relating to secured transactions; sales of accounts, contract rights and chattel paper), whether the property and proceeds are owned by the company at the time the annual registration fee or any penalty or interest becomes due and payable or whether the property and proceeds are acquired thereafter. Except as otherwise provided by statute, the lien created by this subsection shall have priority over all other liens, security interests or other charges, except liens for taxes or other charges due the Commonwealth. The lien created by this subsection shall be entered on the records of the department and indexed in the same manner as a financing statement filed under 13 Pa.C.S. Div. 9. At the time an annual registration fee, penalty or interest that has resulted in the creation of a lien under this subsection is paid, the department shall terminate the lien with respect to that annual registration fee, penalty or interest without requiring a separate filing by the company for that purpose.

(5) If the annual registration fee paid by a restricted professional company is subsequently determined to be more than should have been paid for any reason, no refund of the additional fee shall be made.

(g) Cross reference.--See 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

2016 Amendment. Act 170 amended subsec. (g).






Chapter 91 - Unincorporated Nonprofit Associations

Chapter Notes

Enactment. Chapter 91 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 9101 - Customary parliamentary law applicable (Repealed)

2013 Repeal. Section 9101 was repealed July 9, 2013, P.L.476, No.67, effective in 60 days.



Section 9102 - Funeral and similar benefits (Repealed)

2013 Repeal. Section 9102 was repealed July 9, 2013, P.L.476, No.67, effective in 60 days.



Section 9103 - Nontransferable membership interests (Repealed)

2013 Repeal. Section 9103 was repealed July 9, 2013, P.L.476, No.67, effective in 60 days.



Section 9111 - Short title and application of chapter

(a) Short title.--This chapter shall be known and may be cited as the Pennsylvania Uniform Unincorporated Nonprofit Association Law.

(b) Transitional provisions concerning property.--

(1) If, before September 9, 2013, an interest in property was by the terms of a transfer purportedly transferred to a nonprofit association but under the law of this Commonwealth the interest did not vest in the nonprofit association, or in one or more persons on behalf of the nonprofit association under paragraph (2), on September 9, 2013, the interest vests in the nonprofit association, unless the parties to the transfer have treated the transfer as ineffective.

(2) If, before September 9, 2013, an interest in property was by the terms of a transfer purportedly transferred to a nonprofit association but the interest was vested in one or more persons to hold the interest for the nonprofit association, its members or both, on or after September 9, 2013, the persons or their successors in interest may transfer the interest to the nonprofit association in its name, or the nonprofit association may require that the interest be transferred to it in its name.

(c) Savings provisions.--

(1) This chapter supplements the law of this Commonwealth that applies to nonprofit associations operating in this Commonwealth, but, if a conflict exists between this chapter and another statute, the other statute applies.

(2) Nothing in this chapter shall be deemed to repeal or supersede any provision in section 7 of the act of April 26, 1855 (P.L.328, No.347), entitled "An act relating to Corporations and to Estates held for Corporate, Religious and Charitable uses."

(d) Cross reference.--See section 5331 (relating to incorporation of unincorporated associations).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9111.



Section 9112 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Established practices." The practices used by a nonprofit association without material change during:

(1) the most recent five years of its existence; or

(2) if it has existed for less than five years, its entire existence.

"Governing principles." The agreements, whether oral, in record form or implied from its established practices, that govern the purpose or operation of a nonprofit association and the rights and obligations of its members and managers. The term includes any amendment or restatement of the agreements constituting the governing principles.

"Manager." A person that is responsible, alone or in concert with others, for the management of a nonprofit association.

"Member." A person that, under the governing principles, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policies and activities of the nonprofit association.

"Nonprofit association." An unincorporated organization consisting of two or more members joined together under an agreement that is oral, in record form or implied from conduct for one or more common, nonprofit purposes. The term does not include:

(1) a trust;

(2) a marriage, domestic partnership, common law domestic relationship, civil union or other domestic living arrangement;

(3) an organization formed under any other statute that governs the organization and operation of unincorporated associations;

(4) a joint tenancy, tenancy in common or tenancy by the entireties, even if the co-owners share use of the property for a nonprofit purpose; or

(5) a relationship under an agreement in record form that expressly provides that the relationship between the parties does not create a nonprofit association.

"Property." Includes:

(1) real property;

(2) personal property which is tangible or intangible;

(3) mixed real and personal property; and

(4) a right or interest in property.

"Transfer." (Deleted by amendment).

(July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 deleted the def. of "transfer."

2013 Amendment. Act 67 added section 9112.

Cross References. Section 9112 is referred to in section 102 of this title.



Section 9113 - Governing law

(a) Operations.--Except as provided in subsection (b), the law of this Commonwealth governs the operation in this Commonwealth of a nonprofit association formed or operating in this Commonwealth.

(b) Internal affairs.--Unless the governing principles specify a different jurisdiction, the law of the jurisdiction in which a nonprofit association has its main place of activities governs the internal affairs of the nonprofit association.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9113.



Section 9114 - Entity status

(a) Legal entity.--A nonprofit association is a legal entity distinct from its members and managers.

(b) Perpetual duration.--A nonprofit association has perpetual duration unless the governing principles specify otherwise.

(c) Powers.--A nonprofit association has the same powers as an individual to do all things necessary or convenient to carry on its purposes.

(d) Profits.--A nonprofit association may engage in profit-making activities, but profits from any activities must be used or set aside for the nonprofit purposes of the nonprofit association.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9114.



Section 9115 - Ownership and transfer of property

(a) General rule.--A nonprofit association may acquire, hold or transfer, in its name, an interest in property.

(b) Testamentary and fiduciary dispositions.--A nonprofit association may be a beneficiary of a trust or contract, a legatee or a devisee.

(c) Authority to take and hold trust property.--Every nonprofit association organized for a charitable purpose or purposes may take, receive and hold real and personal property as may be given, devised to or otherwise vested in the nonprofit association, in trust, for the purpose or purposes set forth in its governing principles. The managers of the nonprofit association shall, as trustees of the property, be held to the same degree of responsibility and accountability as other trustees, unless a lesser degree or a particular degree of responsibility and accountability is prescribed in the trust instrument, or unless the managers remain under the control of the members of the nonprofit association or third persons who retain the right to direct, and do direct, the actions of the managers as to the use of the trust property from time to time.

(d) Nondiversion of certain property.--Property of a nonprofit association committed to charitable purposes shall not, by any proceeding under Chapter 3 (relating to entity transactions) or otherwise, be diverted from the objects to which it was donated, granted or devised, unless and until the nonprofit association obtains from the court an order under 20 Pa.C.S. Ch. 77 (relating to trusts) specifying the disposition of the property.

(July 9, 2013, P.L.476, No.67, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)



Section 9116 - Statement of authority as to real property

(a) General rule.--An interest in real property held in the name of a nonprofit association may be transferred by a person authorized to do so in a statement of authority recorded by the nonprofit association in the office of the recorder of deeds for the county in which a transfer of the property would be recorded.

(b) Contents of statement.--The statement of authority must set forth:

(1) the name of the nonprofit association;

(2) the address in this Commonwealth, including the street and number, if any, of the nonprofit association or, if the nonprofit association does not have an address in this Commonwealth, its address outside of this Commonwealth;

(3) that the association is a nonprofit association; and

(4) the name, title or position of a person authorized to transfer an estate or interest in real property held in the name of the nonprofit association.

(c) Execution.--A statement of authority must be executed in the same manner as a deed by a person other than the person authorized in the statement to transfer the interest.

(d) Recording fee.--The recorder of deeds may collect a fee for recording a statement of authority in the amount authorized for recording a transfer of real property, but the mere recording of a statement of authority does not constitute a transfer of an interest in the real property for the purpose of the taxation of real property transfers.

(e) Changes.--A document amending, revoking or canceling a statement of authority or stating that the statement is unauthorized or erroneous must meet the requirements for executing and recording an original statement.

(f) Cancellation by operation of law.--Unless canceled earlier, a recorded statement of authority and its most recent amendment expire five years after the date of the most recent recording.

(g) Effect of filing.--If the record title to real property is in the name of a nonprofit association and a statement of authority is recorded in the office of the recorder of deeds for the county in which a transfer of the property would be recorded, the authority of the person named in the statement to transfer is conclusive in favor of a person that gives value without notice that the person lacks authority.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9116.



Section 9117 - Liability

(a) Scope.--

(1) A debt, obligation or other liability of a nonprofit association, whether arising in contract, tort or otherwise, is solely the debt, obligation or other liability of the nonprofit association.

(2) A member or manager is not personally liable, directly or indirectly, by way of contribution or otherwise, for a debt, obligation or other liability of the nonprofit association solely by reason of being or acting as a member or manager.

(3) This subsection applies regardless of the dissolution of the nonprofit association.

(b) Liability for conduct.--A person's status as a member or manager does not prevent or restrict law other than this chapter from imposing liability on the person or the nonprofit association because of the person's conduct.

(c) Agents.--A person that makes a contract or incurs an obligation on behalf of a nonprofit association after September 9, 2013, is not liable for performance or breach of the contract or other obligation if the fact that the person was acting for the nonprofit association was disclosed to, was known by or reasonably should have been known by the other party to the contract or to the party owed performance.

(d) Observation of formalities.--The failure of a nonprofit association to observe formalities relating to the exercise of its powers or the management of its activities and affairs is not a ground for imposing liability on a member or manager of the nonprofit association for a debt, obligation or other liability of the nonprofit association.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9117.



Section 9118 - Assertion and defense of claims

(a) General rule.--A nonprofit association may sue or be sued in its own name.

(b) Permissible claims.--A member or manager may assert a claim the member or manager has against the nonprofit association. A nonprofit association may assert a claim it has against a member or manager.

(c) Representational status.--A nonprofit association may assert a claim in its name on behalf of its members if one or more members of the nonprofit association have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes and neither the claim asserted nor the relief requested requires the participation of a member.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9118.



Section 9119 - Effect of judgment or order

A judgment or order against a nonprofit association is not by itself a judgment or order against a member or manager.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9119.



Section 9120 - Appointment of agent to receive service of process

(a) Statement.--A nonprofit association may deliver to the department for filing a statement appointing an agent to receive service of process.

(b) Contents.--A statement appointing an agent to receive service of process must state:

(1) the name of the nonprofit association;

(2) the address, if any, in this Commonwealth; and

(3) the name of the person in this Commonwealth authorized to receive service of process and the person's address, including street and number, in this Commonwealth.

(c) Signature and effect.--

(1) A statement appointing an agent to receive service of process must be signed by:

(i) a person authorized to manage the affairs of the nonprofit association; and

(ii) the person appointed as the agent.

(2) The signing of the statement is an affirmation:

(i) by the person authorized to manage the affairs of the nonprofit association that the person has that authority; and

(ii) by the person appointed as agent that the person consents to act as agent.

(d) Amendment or cancellation.--An amendment to or cancellation of a statement appointing an agent to receive service of process must meet the requirements for signature of an original statement. An agent may resign by delivering a resignation to the department for filing and giving notice to the nonprofit association.

(e) Rejection of statement.--A statement appointing an agent to receive service of process may not be rejected for filing because the name of the nonprofit association signing the statement is not distinguishable on the records of the department from the name of another association appearing in those records. The filing of such a statement does not make the name of the nonprofit association signing the statement unavailable for use by another association.

(f) Effectiveness.--A statement appointing an agent to receive service of process:

(1) takes effect on filing by the department; and

(2) is effective for five years after the date of filing unless canceled or terminated earlier.

(g) Duty of agent.--The only duty under this chapter of an agent to receive service of process is to forward to the nonprofit association at the address most recently supplied to the agent by the nonprofit association any process, notice or demand pertaining to the nonprofit association which is served or received by the agent.

(h) Cross reference.--See section 135 (relating to requirements to be met by filed documents).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9120.



Section 9121 - Action or proceeding not abated by change of members or managers

An action or proceeding against a nonprofit association does not abate merely because of a change in its members or managers.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9121.



Section 9122 - Member not agent

A member is not an agent of the nonprofit association solely by reason of being a member.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9122.



Section 9123 - Approval by members

(a) General rule.--Except as provided in the governing principles, a nonprofit association must have the approval of its members to:

(1) admit, suspend, dismiss or expel a member;

(2) select or dismiss a manager;

(3) adopt, amend or repeal the governing principles;

(4) transfer all, or substantially all, of the property of the nonprofit association, with or without its goodwill, outside the ordinary course of its activities;

(5) dissolve under section 9134 (relating to dissolution);

(6) undertake any other act outside the ordinary course of the activities of the nonprofit association; or

(7) determine the policy and purposes of the nonprofit association.

(b) Other actions.--A nonprofit association must have the approval of the members to do any other act or exercise a right that the governing principles require to be approved by members.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9123.

Cross References. Section 9123 is referred to in section 9128 of this title.



Section 9124 - Action by members

(a) General rule.--Except as provided in the governing principles:

(1) approval of a matter by the members requires the affirmative vote of at least a majority of the votes cast at a meeting of members; and

(2) each member is entitled to one vote on each matter that is submitted for approval by the members.

(b) Procedural matters.--The governing principles may provide for the:

(1) calling, location and timing of member meetings;

(2) notice and quorum requirements for member meetings;

(3) conduct of member meetings;

(4) taking of action by the members by consent without a meeting or by ballot;

(5) participation by members in a meeting of the members by telephone or other means of electronic communication; and

(6) taking of action by members by proxy.

(c) Absence of governing principles.--If the governing principles do not provide for a matter described in subsection (b), customary usages and principles of parliamentary law and procedure apply.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9124.



Section 9125 - Duties of member

(a) No fiduciary duties generally.--A member does not have a fiduciary duty to a nonprofit association or to another member solely by being a member.

(b) Discharge of duties and exercise of rights.--A member shall, consistent with the governing principles and the contractual obligation of good faith and fair dealing:

(1) discharge duties under the governing principles to the nonprofit association and the other members; and

(2) exercise any rights under the governing principles and this chapter.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9125.



Section 9126 - Membership

(a) Admission, suspension, dismissal and expulsion of member.--

(1) A person becomes a member and may be suspended, dismissed or expelled in accordance with the governing principles. If there are no applicable governing principles, a person may become a member or be suspended, dismissed or expelled only with the approval of the members. A person may not be admitted as a member without the person's consent.

(2) Except as provided in the governing principles, the suspension, dismissal or expulsion of a member does not relieve the member from any unpaid capital contribution, dues, assessments, fees or other obligation incurred or commitment made by the member before the suspension, dismissal or expulsion.

(b) Resignation of member.--

(1) A member may resign as a member in accordance with the governing principles. In the absence of applicable governing principles, a member may resign at any time.

(2) Except as provided in the governing principles, resignation of a member does not relieve the member from any unpaid capital contribution, dues, assessments, fees or other obligation incurred or commitment made by the member before resignation.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9126.



Section 9127 - Member's interest not transferable

(a) General rule.--Except as set forth in subsection (b) or the governing principles, a member's interest or any right under the governing principles is not transferable.

(b) Certain nonprofit associations formed prior to effective date.--

(1) This subsection applies to a nonprofit association:

(i) which was formed before September 9, 2013;

(ii) which was formed for the purpose of encouraging lawful associational activity among agricultural and industrial workers through the organization of a nonprofit association for mutual benefit insurance, saving or other lawful objects; and

(iii) in which the persons that organized the nonprofit association derive benefits from the preservation and continuance of the membership and interest among persons engaged in a common calling, labor or enterprise.

(2) For a nonprofit association subject to paragraph (1), the following apply:

(i) Except as set forth in subparagraph (ii), a member's interest or any right under the governing principles is transferable.

(ii) A member's interest or any right under the governing principles is nontransferable if the governing principles so provide.

(c) Assignments and pledges.--No legal or equitable right or interest shall pass as a result of an attempted transfer in violation of:

(1) subsection (a); or

(2) a transfer restriction under subsection (b)(2)(ii).

(d) Knowledge of nontransferability.--Whenever the interest of a member in a nonprofit association is evidenced by a certificate, an endorsement on the certificate that the certificate is nontransferable shall be conclusive evidence that the person to whom any attempted transfer of the certificate is made has knowledge of the nontransferable character of the interest of the member.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9127.



Section 9128 - Selection and management rights of managers

Except as provided in this chapter or the governing principles:

(1) if there is no manager selected and serving, all members are managers;

(2) only the members may select a manager;

(3) a manager may be a member or a nonmember;

(4) each manager has equal rights in the management and conduct of the activities of the nonprofit association;

(5) all matters relating to the activities of the nonprofit association are decided by its managers except for matters reserved for approval by the members in section 9123 (relating to approval by members); and

(6) a difference among the managers is decided by a majority of the managers.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9128.



Section 9129 - Duties of managers

(a) Duty of care.--

(1) A manager shall manage the nonprofit association:

(i) in good faith;

(ii) in a manner the manager reasonably believes to be in the best interests of the nonprofit association; and

(iii) with such care, including reasonable inquiry, as a prudent person would reasonably exercise in a similar position and under similar circumstances.

(2) A manager may rely in good faith on any opinion, report, statement or other information provided by another person that the manager reasonably believes is a competent and reliable source for the information.

(b) Conflicts of interest.--

(1) A manager owes a fiduciary duty of loyalty to the nonprofit association with respect to the responsibilities of the manager.

(2) After full disclosure of all material facts, a specific act or transaction that would otherwise violate the duty of loyalty by a manager may be authorized or ratified by a majority of the members that are not interested directly or indirectly in the act or transaction.

(c) Presumption.--A manager that makes a judgment in good faith satisfies the duties specified in subsection (a) if the manager:

(1) is not interested, directly or indirectly, in the subject of the judgment and is otherwise able to exercise independent judgment;

(2) is informed with respect to the subject of the judgment to the extent the manager reasonably believes to be appropriate under the circumstances; and

(3) believes that the judgment is in or not opposed to the best interests of the nonprofit association.

(d) Limitation of liability.--

(1) Except as set forth in paragraph (2), the governing principles in record form may provide that a manager shall not be personally liable, as a manager, for monetary damages for any action taken unless:

(i) the manager has breached or failed to perform the manager's duties under this chapter; and

(ii) the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness.

(2) Paragraph (1) shall not apply to:

(i) the responsibility or liability of a manager under a criminal statute; or

(ii) the liability of the manager for the payment of taxes under Federal, State or local law.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9129.



Section 9130 - Action by managers

(a) General rule.--Except as provided in the governing principles:

(1) approval of a matter by the managers requires the affirmative vote of at least a majority of the votes cast at a meeting of managers; and

(2) each manager is entitled to one vote on each matter that is submitted for approval by the managers.

(b) Procedural matters.--The governing principles may provide for the:

(1) delegation to a manager of authority to act without a meeting of the managers;

(2) creation and authority of committees of the managers;

(3) calling, location and timing of meetings of the managers or a committee of the managers;

(4) notice and quorum requirements for meetings of the managers or a committee of the managers;

(5) conduct of meetings of the managers or a committee of the managers;

(6) taking of action by the managers or a committee of the managers by consent without a meeting or by ballot;

(7) participation by managers in a meeting of the managers or a committee of the managers by telephone or other means of electronic communication; and

(8) taking of action by a manager by proxy.

(c) Absence of governing principles.--If the governing principles do not provide for a matter described in subsection (b), customary usages and principles of parliamentary law and procedure apply.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9130.



Section 9131 - Right of member or manager to information

(a) Inspection.--On reasonable notice, a member or manager of a nonprofit association may inspect and copy, at a reasonable time and location specified by the nonprofit association, any record maintained by the nonprofit association regarding its activities, financial condition and other circumstances, to the extent the information is material to the rights and duties of the member or manager under the governing principles.

(b) Restrictions.--A nonprofit association may impose reasonable restrictions on access to and use of information to be furnished under this section, including designating the information confidential and imposing on the recipient obligations of nondisclosure and safeguarding.

(c) Costs.--A nonprofit association may charge a person that makes a demand under this section reasonable copying costs.

(d) Former member or manager.--A former member or manager is entitled to information to which the member or manager was entitled while a member or manager if:

(1) the information pertains to the period during which the person was a member or manager;

(2) the former member or manager seeks the information in good faith; and

(3) the former member or manager satisfies subsections (a), (b) and (c).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9131.



Section 9132 - Distributions prohibited; compensation and other permitted payments

(a) General rule.--Except as provided in subsection (b), a nonprofit association may not pay dividends or make distributions to a member or manager.

(b) Permitted payments.--A nonprofit association may:

(1) pay reasonable compensation or reimburse reasonable expenses to a member or manager for services rendered;

(2) confer benefits on or make contributions to a member or manager in conformity with its nonprofit purposes;

(3) repurchase a membership and repay a capital contribution made by a member to the extent authorized by its governing principles;

(4) repay indebtedness to a member or manager; and

(5) make distributions of property to members upon winding up and termination to the extent permitted by section 9135 (relating to winding up).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9132.



Section 9133 - Reimbursement, indemnification and advancement of expenses

(a) Reimbursement.--Except as provided in the governing principles, a nonprofit association shall reimburse a member or manager for authorized expenses reasonably incurred in the course of the activities of the member or manager on behalf of the nonprofit association.

(b) Indemnification and advancement of expenses.--

(1) A nonprofit association is subject to Ch. 57 Subch. D (relating to indemnification).

(2) For purposes of applying Ch. 57 Subch. D, references to the "articles" or "bylaws," "directors" and "members" shall mean the "governing principles," "managers" and "members," respectively.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9133.



Section 9134 - Dissolution

(a) General rule.--A nonprofit association may be dissolved as follows:

(1) if the governing principles provide a time or method for dissolution, at that time or by that method;

(2) if the governing principles do not provide a time or method for dissolution, upon approval by the members;

(3) if no member can be located and the operations of the nonprofit association have been discontinued for at least three years, by:

(i) the managers; or

(ii) if the nonprofit association has no current manager, its last manager;

(4) by court order; or

(5) under law other than this chapter.

(b) Continuation during winding up.--After dissolution, a nonprofit association continues in existence until its activities have been wound up under section 9135 (relating to winding up).

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9134.

Cross References. Section 9134 is referred to in section 9123 of this title.



Section 9135 - Winding up

Winding up of a nonprofit association must proceed in accordance with the following rules:

(1) All known debts and liabilities shall be paid or adequately provided for.

(2) Any property subject to a condition requiring return to the person designated by the donor shall be transferred to that person.

(3) Any property subject to a trust shall be distributed in accordance with the trust agreement.

(4) Any property committed to a charitable purpose shall be distributed in accordance with that purpose unless the nonprofit association obtains a court order under 20 Pa.C.S. Ch. 77 (relating to trusts) specifying the disposition of the property.

(5) Any remaining property shall be distributed as follows:

(i) Distribution shall be made:

(A) in accordance with the governing principles of the nonprofit association; or

(B) in the absence of applicable governing principles, to the members of the nonprofit association:

(I) per capita; or

(II) as the members direct.

(ii) If subparagraph (i) does not apply, distribution shall be made under Article XIII.1 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9135.

Cross References. Section 9135 is referred to in sections 9132, 9134 of this title.



Section 9136 - Subordination of chapter to canon law

If and to the extent canon law or similar principles applicable to a nonprofit association organized for religious purposes sets forth provisions relating to the government and regulation of the affairs of the nonprofit association that are inconsistent with the provisions of this chapter on the same subject, the provisions of canon law or similar principles shall control except to the extent prohibited by the Constitution of the United States or the Constitution of Pennsylvania.

(July 9, 2013, P.L.476, No.67, eff. 60 days)

2013 Amendment. Act 67 added section 9136.






Chapter 93 - Professional Associations

Chapter Notes

Enactment. Chapter 93 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 93 is referred to in section 2905 of this title.



Section 9301 - Short title of chapter

This chapter shall be known and may be cited as the Professional Association Act of 1988.



Section 9302 - Application of chapter

(a) General rule.--This chapter shall apply to and the word "association" in this chapter shall mean a professional association organized under the act of August 7, 1961 (P.L.941, No.416), known as the Professional Association Act, which has not:

(1) Reorganized as an electing partnership under Chapter 87 (relating to electing partnerships).

(2) Elected to become a professional corporation in the manner provided by section 2905 (relating to election of professional associations to become professional corporations).

(3) Converted to a limited liability company under Subchapter E of Chapter 3 (relating to conversion).

(b) No new associations.--An association may not be originally organized under this chapter.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

References in Text. The act of August 7, 1961, P.L.941, No.416, known as the Professional Association Act, referred to in subsec. (a), was repealed December 21, 1988, P.L.1444, No.177.

Cross References. Section 9302 is referred to in section 102 of this title.



Section 9303 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Associates." The members of any association.

"Profession." Includes all occupations legally or traditionally designated as professions in which members by law (apart from Chapter 29 (relating to professional corporations)), tradition or ethics are forbidden to incorporate for the purpose of rendering professional services, including, but not limited to, architects, attorneys at law, certified public accountants, chiropractors, dentists, osteopaths, physicians and surgeons.

"Professional service." Any type of service which can be rendered by the member of any profession within the purview of that profession.



Section 9304 - Purpose of association

An association may be organized only for the purpose of rendering the one specific kind of professional service its associates are authorized to render, and it shall not engage in any business other than rendering the professional service for which it was organized. The professional services shall be rendered subject to rules and regulations of the professional licensing boards with particular reference to manner of practice, number of locations of practice and professional conduct as well as any other matter which may properly come within the jurisdiction of the professional licensing boards. However, it may invest its funds in real estate, mortgages, shares, bonds or any other type of investment, and it may own real and personal property necessary or appropriate for rendering its professional service.



Section 9305 - Articles of association

(a) General rule.--The articles of association shall contain the name of the association, the names and addresses of all of the associates, the address of the principal office of the association and a general purpose clause of the association. One copy of the articles of association, fully executed, shall be filed with the office of the clerk of the court of common pleas of the county in which the association has its principal office.

(b) Amended articles of association.--Amended articles of association shall be filed in the Department of State by the association within 30 days of any change in its membership or principal office address.

(c) Statement of summary of record.--The association shall be subject to section 1311 (relating to filing of statement of summary of record by certain corporations) to the same extent as if it were a business corporation except that any subsistence certificate issued by the department thereunder shall state that the association is a professional association duly existing under the laws of this Commonwealth.

(d) Cross reference.--See section 134 (relating to docketing statement).



Section 9306 - Board of governors

The associates shall elect a board of governors which shall manage all of the affairs of the association. The membership of the board of governors shall consist of one or more persons who may but need not be associates. The board shall elect a chairman, a secretary, a treasurer and any other officers it deems necessary for the successful management of the association.



Section 9307 - Bylaws

The associates shall adopt bylaws to regulate the affairs of the association. The bylaws shall provide for:

(1) The method of election of the members of the board of governors.

(2) The number of members of the board of governors.

(3) The method of election of officers of the board of governors.

(4) The dates of the regular meetings of the associates which shall occur at least once each year.

(5) The dates of the regular meetings of the board of governors which shall occur at least once each year.

(6) A method for determining the values of the respective interests of the associates.

(7) The method of amending the bylaws.

(8) The term of existence of the association.

(9) Such other provisions as the associates may deem necessary for the successful regulation of the affairs of the association.



Section 9308 - Employees

The board of governors may engage such employees as it deems necessary for the operation of the association. An employee shall not be engaged to render professional services unless he is duly licensed or otherwise legally authorized to render the professional services in this Commonwealth except that the association may engage agents or employees who are not duly licensed or otherwise legally authorized to render professional services to render services of a nonprofessional nature. An associate may be an employee of the association.



Section 9309 - Compensation

The board of governors shall have the right to establish the amount and method of compensation of all of the employees.



Section 9310 - Distribution of excess earnings

The board of governors may establish what portion of excess earnings of the association shall be distributed among the associates. Any distribution of excess earnings of the association shall be made to each associate according to his proportionate ownership in the association.



Section 9311 - Interests of associates

The portion of ownership of each associate in an association shall be evidenced by an ownership certificate.



Section 9312 - Transfer of interests

Any associate or the personal representative of his estate may transfer, in whole or in part, his interest in an association only to a transferee who is licensed or otherwise legally authorized to render the same kind of professional service which the association was organized to render. If any restrictions are imposed on the right to transfer, the restrictions shall be specifically set forth in the bylaws of the association, and reference to the restriction shall be set forth either generally or specifically on any certificates which evidence ownership in the association.

Cross References. Section 9312 is referred to in section 9318 of this title.



Section 9313 - Redemption of interests

An association may, upon agreement with any associate (including any associate who has been expelled) or the personal representative of his estate, redeem the interest in the association of the associate or his estate.



Section 9314 - Term of existence

An association may be organized for any term of years or its existence may be perpetual. Neither death, bankruptcy, resignation, expulsion, insanity, retirement nor transfer or redemption of the interest of any associate shall cause its dissolution.



Section 9315 - Name

The associates may adopt any name for their association which is not contrary to law or the ethics of their profession.



Section 9316 - Voting of associates

At any meeting of the associates of an association, each associate shall have the right to vote according to his proportionate ownership in the association.



Section 9317 - Liability of associates

(a) Joint and several liability.--All of the associates of an association are liable, jointly and severally, for:

(1) The torts of any agent or employee of the association committed while the agent or employee is acting within the ordinary course of operation of the association.

(2) The misapplication by any associate of any money or property of a third person if the money or property was received by the association in the ordinary course of its operation.

(b) Joint liability.--All of the associates of an association are liable, jointly, for all debts and legal obligations of the association other than those chargeable under subsection (a).



Section 9318 - Professional disqualifications

If any agent or employee of the association engaged for the purpose of rendering professional services or any associate becomes legally disqualified to render professional services, the agency or employment shall be immediately terminated upon disqualification and, in the case of an associate, the associate shall be immediately expelled from the association. The expelled associate shall have the right to transfer his interest in the association in accordance with section 9312 (relating to transfer of interests).



Section 9319 - Dissolution

(a) General rule.--An association shall be dissolved only upon the occurrence of one of the following:

(1) Expiration of the term of existence as provided in the bylaws of the association but not until articles of dissolution have been filed as provided in subsection (c).

(2) Upon vote of a majority (or such percentage as may be provided in the bylaws but in no event less than a simple majority) of the associates, voting according to their proportionate shares of ownership, to dissolve prior to the expiration of the term of existence of the association.

(b) Procedure.--If a special meeting is called for the purpose of voting to dissolve an association, notice shall be given to each of the associates at his address of record with the association of the time, place and purpose of the meeting, by first class mail, at least ten days prior to the meeting unless a greater period is required by the bylaws.

(c) Articles of dissolution.--The association shall file articles of dissolution substantially as provided by section 1977 (relating to articles of dissolution).

(d) Effect of dissolution.--Upon dissolution, all debts and obligations of the association shall be satisfied and, if any property of the association remains, it shall be divided among the associates proportionally according to their ownership in the association. If all of the debts and legal obligations of the association have not been satisfied at the time of dissolution, all of the associates shall remain jointly and severally liable until all the debts and obligations are satisfied.






Chapter 95 - Business Trusts

Chapter Notes

Enactment. Chapter 95 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References. Chapter 95 is referred to in sections 102, 327 of this title; section 711 of Title 20 (Decedents, Estates and Fiduciaries); section 501 of Title 54 (Names).



Section 9501 - Application and effect of chapter

(a) General rule.--

(1) Unless the context clearly indicates otherwise, this chapter shall apply to and the words "business trust" in this chapter shall mean an association organized as a trust:

(i) Whose deed of trust or other organic document has been filed in the department and is in effect under this chapter.

(ii) Whose deed of trust or other organic document states, by amendment or otherwise, that the trust exists subject to the provisions of this chapter, in the case of a business trust heretofore established under the laws of this Commonwealth or heretofore or hereafter established under the laws of any other jurisdiction.

(2) The words "business trust" in this chapter shall not include:

(i) A trust contemplated by section 1768 (relating to voting trusts and other agreements among shareholders) or any similar provision of law.

(ii) A trust for creditors.

(iii) A mortgage, deed of trust or other indenture or similar instrument or agreement under which debt securities are outstanding or to be issued.

(iv) A trust for the benefit of one or more investors with respect to a lease of real or personal property, unless the instrument creating the trust is filed under this chapter.

(b) No franchise.--This chapter shall not confer on a business trust the power to engage in any activity that may be undertaken only in corporate form.

(c) Effect on taxation.--This chapter is enacted to codify and clarify certain common law principles applicable to business trusts and is not intended to affect the liability of any business trust to any tax. A trust that is subject to this chapter shall not be deemed to be organized or created by or under this or any other statute or to have the benefit of any state franchise for the purpose of existing law relating to taxation.

(d) Multistate application.--It is the intent of the General Assembly in enacting this chapter that the legal existence of business trusts organized in this Commonwealth be recognized outside the boundaries of this Commonwealth and that, subject to any reasonable requirement of registration, a domestic business trust transacting business outside this Commonwealth be granted protection of full faith and credit under the Constitution of the United States.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

1994 Partial Repeal. Section 42(c) of Act 48 of 1994 provided that subsection (c) is repealed to the extent that it would affect any tax imposed under Articles III, IV and VI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, for any taxable year beginning on or after January 1, 1995.



Section 9502 - Creation, status and termination of business trusts

(a) Creation.-- Except as provided in the instrument, the trustee has the power:

(1) To receive title to, hold, buy, sell, exchange, transfer and convey real and personal property for the use of the business trust.

(2) To take, receive, invest or disburse the receipts, earnings, rents, profits or returns from the trust estate.

(3) To carry on and conduct any lawful business designated in the deed or other instrument of trust, and generally to do any lawful act in relation to such trust property that any individual owning the same absolutely might do.

(4) To merge with another business trust or other association, to divide or to engage in any other fundamental or other transaction contemplated by the deed or other instrument of trust.

(b) Term.--Except as otherwise provided in the instrument, a business trust shall have perpetual existence.

(c) Separate entity.--A business trust is a separate legal entity. Except as otherwise provided in the instrument, title to real and personal property may be held in the name of the trust, without in any manner diminishing the rights, powers and duties of the trustees as provided in subsection (a).

(d) Termination.--Except as otherwise provided in the instrument:

(1) The business trust may not be terminated, dissolved or revoked by a beneficial owner or other person.

(2) The death, incapacity, dissolution, termination or bankruptcy of a beneficial owner or a trustee shall not result in the termination, dissolution or revocation of the business trust.

(e) Contents of instrument.--The instrument may contain any provision for the regulation of the internal affairs of the business trust included in the instrument by the settlor, the trustee or the beneficiaries in accordance with the applicable procedures for the adoption or amendment of the instrument.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (a) intro. par.



Section 9503 - Documentation of trust

(a) General rule.--A business trust shall not be valid unless created by deed of trust or other written instrument subscribed by one or more individuals, associations or other entities. The trustees of a business trust shall promptly cause the instrument or any amendment thereof, except an amendment solely effecting or reflecting the substitution of or other change in the trustees, to be filed in the Department of State.

(b) Definition of "instrument".--The term "instrument," as used in this chapter, shall mean the original deed of trust or other written instrument, all amendments thereof and any other statements or certificates permitted or required to be filed in the department by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction), Chapter 3 (relating to entity transactions) or this chapter. If an amendment of the instrument or a statement filed under Chapter 3 restates an instrument in its entirety, thenceforth the "instrument" shall not include any prior documents, and any certificate issued by the department with respect thereto shall so state.

(c) Amendment.--The instrument may be amended in the manner and to the extent provided therein or by the trustee or a majority of the trustees, if not otherwise provided therein. The amendment shall be evidenced by a written instrument subscribed by one or more authorized persons on behalf of the business trust. The instrument of amendment, if required by subsection (a), shall be filed in the department and:

(1) if the original deed of trust or other instrument was filed in the department under subsection (a), shall become effective upon filing or such later date and time, if any, as may be set forth in the instrument of amendment; or

(2) in any other case, shall become effective as set forth in the instrument of amendment.

(d) Duration.--The instrument creating a business trust shall specify the period of its duration, which may be perpetual. The rule against perpetuities or analogous principles shall not be applicable to a business trust.

(d.1) Bearer certificates prohibited.--A business trust may not issue a certificate of beneficial interest in bearer form. This subsection may not be varied by the instrument or other documentation of the business trust.

(e) Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days; July 9, 2013, P.L.476, No.67, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 amended subsec. (b).

2013 Amendment. Act 67 amended subsec. (e) and added subsec. (d.1).

2001 Amendment. Act 34 amended subsec. (a).

1990 Amendment. Act 198 amended subsecs. (a), (c) and (d).

Cross References. Section 9503 is referred to in section 501 of Title 54 (Names).



Section 9504 - Registered office

(a) General rule.--The instrument shall set forth, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the business trust in this Commonwealth.

(b) Change.--The registered office location of a business trust may be changed by an amendment of the instrument.

(c) Alternative procedure.--A business trust may satisfy the requirements of this chapter concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department pursuant to any provisions of this title that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).



Section 9505 - Trustees

(a) Succession of trustees.--An instrument may provide for the succession of title to any trust property not titled in the name of the trust to a successor trustee, in case of the death, resignation, removal or incapacity of any trustee. In the case of any such succession, the title to such trust property shall at once vest in the succeeding trustee.

(b) Nature of service.--Service as the trustee of a business trust by an association that is not a banking institution shall not be deemed to constitute acting as a fiduciary for purposes of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 9506 - Liability of trustees and beneficiaries

(a) General rule.--

(1) Except as otherwise provided in the instrument, the beneficiaries of a business trust shall be entitled to the same limitation of personal liability as is extended to shareholders in a domestic business corporation.

(2) Except as otherwise provided in the instrument, the trustees of a trust, as such, shall not be personally liable to any person for any act or obligation of the trust or any other trustee.

(3) An obligation of a trust based upon a writing may be limited to a specific fund or other identified pool or group of assets of the trust.

(b) Standards and immunities.--Except as otherwise provided in the instrument governing the trust, the provisions of Subchapters B (relating to fiduciary duty) and D (relating to indemnification) of Chapter 17 shall be applicable to representatives of a business trust.

(c) Certain specifically authorized debt terms.--A business trust shall be subject to section 1510 (relating to certain specifically authorized debt terms) to the same extent as if it were a business corporation.

(d) Professional relationship unaffected.--Subsection (a) shall not afford trustees or beneficiaries of a business trust providing professional services with greater immunity than is available to the officers, shareholders, employees or agents of a professional corporation. See section 2925 (relating to professional relationship retained).

(e) Disciplinary jurisdiction unaffected.--A business trust providing professional services shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the business trust is engaged. The court, department, board or other government unit may require that a business trust include in its instrument provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession. This chapter shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(f) Permissible beneficiaries.--Except as otherwise provided by a statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of interests in a business trust that renders one or more restricted professional services shall be licensed persons in the profession the trust practices if the trust renders any of the following professional services: chiropractic, dentistry, law, medicine and surgery, optometry, osteopathic medicine and surgery, podiatric medicine, public accounting, psychology or veterinary medicine.

(g) Conflict of laws.--The personal liability of a trustee or beneficiary of a business trust to any person or in any action or proceeding for the debts, obligations or liabilities of the trust or for the acts or omissions of other trustees, beneficiaries, employees or agents of the trust shall be governed solely and exclusively by this chapter and the laws of this Commonwealth. Whenever a conflict arises between the laws of this Commonwealth and the laws of any other state with respect to the liability of trustees or beneficiaries of a trust organized and existing under this chapter for the debts, obligations and liabilities of the trust or for the acts or omissions of the other trustees, beneficiaries, employees or agents of the trust, the laws of this Commonwealth shall govern in determining such liability.

(h) Medical professional liability.--A business trust shall be deemed to be a professional corporation for purposes of section 744 of the act of March 20, 2002 (P.L.154, No.13), known as the Medical Care Availability and Reduction of Error (Mcare) Act.

(i) Failure to observe formalities.--The failure of a business trust to observe formalities relating to the exercise of its powers or management of its activities and affairs is not a ground for imposing liability on a beneficiary or trustee of the trust for a debt, obligation or other liability of the trust.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.411, No.34, eff. 60 days; Nov. 21, 2016, P.L.1328, No.170, eff. 90 days)

Cross References. Section 9506 is referred to in section 9507 of this title.



Section 9507 - Foreign business trusts

(a) General rule.--(Deleted by amendment).

(b) Provision applicable to all foreign business trusts.--Section 9506(c) (relating to certain specifically authorized debt terms) shall be applicable to any obligation, as defined in section 1510 (relating to certain specifically authorized debt terms), of a business trust organized under any laws other than those of this Commonwealth, whether or not required to qualify in this Commonwealth, executed or effected in this Commonwealth or affecting real property situated in this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; Oct. 22, 2014, P.L.2640, No.172, eff. July 1, 2015)

2014 Amendment. Act 172 deleted subsec. (a).

Cross References. Section 9507 is referred to in section 412 of this title.









Title 16 - COUNTIES

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 16 were added November 22, 2011, P.L.431, No.106, effective immediately.

Enactment. Part I (Reserved) was added November 22, 2011, P.L.431, No.106, effective immediately.

Enactment. Part II (Reserved) was added November 22, 2011, P.L.431, No.106, effective immediately.

Enactment. Part III was added November 22, 2011, P.L.431, No.106, effective immediately.

Enactment. Subpart A was added November 22, 2011, P.L.431, No.106, effective immediately.

Special Provisions in Appendix. See section 3 of Act 106 of 2011 in the appendix to this title for special provisions relating to required security.



Appendix To Title

APPENDIX TO TITLE 16

COUNTIES

Supplementary Provisions of Amendatory Statutes

2011, NOVEMBER 22, P.L.431, NO.106

§ 3. Required security.

A county may, at any time after the effective date of this section, obtain required security in accordance with 16 Pa.C.S. Ch.11 Subch. B. A county shall have in place required security in accordance with 16 Pa.C.S. Ch.11 Subch. B prior to the time that any elected county official takes office after the municipal election next following the effective date of this section. Bonds and insurance which, on the effective date of this section, cover county officers and employees shall remain in force and effect until required security is purchased.

Explanatory Note. Act 106 added Parts I, II and III of Title 16.



Chapter 11 - General Provisions

Chapter Notes

Enactment. Chapter 11 was added November 22, 2011, P.L.431, No.106, effective immediately.



Section 1121 - Short title and scope of subchapter

(a) Short title of subchapter.--This subchapter shall be known and may be cited as the County Officer and Employee Fiscal Security Act.

(b) Scope of subchapter.--This subchapter applies to security coverage and additional coverage in the form of bonds, blanket bond or insurance, protecting against events of loss of money or property as a result of misconduct by officers and employees in counties of the second class, second class A, third class, fourth class, fifth class, sixth class, seventh class or eighth class, including counties of these classes which have adopted a home rule charter or an optional plan.

(c) Inapplicability.--This subchapter shall not apply to bonds of county treasurers acting as tax collectors as provided in section 4 of the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law.



Section 1122 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Additional coverage." Insurance that covers each county at a minimum for the loss of money or property through robbery, burglary and larceny committed by parties other than officers or employees required to receive or hold money.

"Blanket bond." Security coverage in the form of a bond for county officers and employees as follows:

(1) for county officers and employees as a comprehensive group;

(2) for a group of named county officers and employees; or

(3) for county officers and employees in scheduled positions.

"Bond." Security coverage under which a surety guarantees the performance of a duty by a county officer or employee in compliance with this subchapter.

"County." A county of the second class, second class A, third class, fourth class, fifth class, sixth class, seventh class or eighth class, including counties of these classes which have adopted or may adopt a home rule charter or an optional plan.

"County officers and employees." Elected and appointed county officials, deputies and other appointees of county elected and appointed officials and county employees, whether acting on behalf of the county or as agents of a Commonwealth agency or a governing authority, who are required to receive, account for or hold any money or property by virtue of their office or employment.

"Crime-fidelity insurance." Insurance that is endorsed with faithful performance of duty coverage and which insures, at a minimum, against events of loss of money or other property resulting from one or more fraudulent or dishonest acts, including, but not limited to, embezzlement, theft, forgery, similar acts of dishonesty or fraud by a county officer or employee acting alone or in collusion with others, or from a breach of fiduciary duty or a failure of a county officer or employee to perform faithfully the officer's or employee's duties or to account properly for all money and property received or held by virtue of the officer's or employee's office or employment.

"Governing authority." Includes:

(1) The Supreme Court.

(2) Any agency or unit of the unified judicial system exercising a power or performing a duty under 42 Pa.C.S. § 1721 (relating to delegation of powers).

"Governing body." The county board of commissioners or the body vested with the legislative authority of the county in counties which have adopted a home rule charter or an optional plan.

"Home rule charter." A charter adopted under 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government) or its predecessor, the former act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law, or Article XXXI-C of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code.

"Money." Coin or currency of the United States or of any other country, travelers checks, personal checks, bank checks and bank notes in current use and having a face value, money orders and securities.

"Official security." Security on behalf of a county officer to provide protection from events of loss or misconduct when the officer fails to faithfully perform the duties of the office.

"Optional plan." An optional plan adopted under 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government) or its predecessor, the former act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law.

"Required security." Security coverage and additional coverage provided in compliance with this subchapter.

"Securities." All negotiable and nonnegotiable instruments or contracts representing either money or other property, including revenue and other stamps in current use, tokens and tickets and evidences of debt issued in connection with credit or charge cards, which cards are not issued by the county.

"Security coverage." A bond, a blanket bond or a crime-fidelity insurance policy, which is endorsed with faithful performance of duty coverage, provided in compliance with this subchapter for the purpose of protecting against the loss of money and other property sustained as a result of one or more fraudulent or dishonest acts, including, but not limited to, embezzlement, theft, forgery, similar acts of dishonesty or fraud by a county officer or employee acting alone or in collusion with others, or from a breach of fiduciary duty or a failure of a county officer or employee to perform faithfully the officer's or employee's duties or to account properly for all money and property received by virtue of the officer's or employee's position or employment.



Section 1123 - Required security

(a) In general.--A county shall obtain security coverage and additional coverage for county officers and employees in accordance with this subchapter.

(b) Security coverage.--Security coverage shall be provided in accordance with the following:

(1) Section 1124 (relating to official security and officers).

(2) Section 1125 (relating to other county officers and employees).

(3) Section 1126 (relating to county officers and employees acting as agents).

(c) Additional coverage.--Supplemental to or as part of the security coverage to be provided in accordance with this subchapter, the county shall obtain additional coverage in the form of adequate insurance indemnifying it against the loss of money and property through robbery, burglary and larceny by parties other than those required to obtain security in accordance with this chapter.

(d) Primary liability.--

(1) Except as provided in paragraph (2), the county shall be primarily liable for a claim for the loss of money and property which a county officer or employee is required to receive, account for or hold by virtue of the officer's or employee's office or employment, to the extent that the loss is or could have been the subject of required security under this subchapter.

(2) The county shall not be primarily liable for a claim for the loss of money and property under paragraph (1) to the extent that recovery of the loss can be obtained from other insurance or bond protection provided by the Commonwealth agency or any other person or entity asserting a claim.

(3) With regard to the loss of money or property, nothing in this subchapter shall be deemed to restrict or diminish a county's right to reimbursement or subrogation or to limit any right the county may have to be indemnified or receive restitution for the loss.

Cross References. Section 1123 is referred to in sections 1127, 1128 of this title.



Section 1124 - Official security and officers

(a) Official security.--Each county shall obtain official security in the form of bonds, a blanket bond or a crime-fidelity insurance policy, which is endorsed with faithful performance of duty coverage, that protects the county from losses caused by acts of the officers set forth in subsection (b) or the equivalent officers in home rule or optional plan counties, whether elected, appointed or appointed to fill a vacancy, before those officers begin their official duties.

(b) Officers.--The following are the officers or equivalent officers in home rule or optional plan counties upon whose behalf official security shall be obtained in accordance with subsection (a):

(1) Each county commissioner.

(2) The chief clerk of the county commissioners.

(3) The controller.

(4) The county treasurer.

(5) The prothonotary of the court of common pleas.

(6) The sheriff.

(7) The coroner.

(8) The clerk of the courts of the court of common pleas.

(9) The clerk of the orphans' court division of the court of common pleas.

(10) The recorder of deeds.

(11) The register of wills.

(12) Probation and parole officers, if required by order of court to obtain official security.

(13) The fire marshal and deputy fire marshals, if required by law to obtain official security.

(14) The secretary of the board of health and the health officer in a county in which the secretary is required by law to obtain official security.

Cross References. Section 1124 is referred to in sections 1123, 1125, 1127 of this title.



Section 1125 - Other county officers and employees

A county shall obtain security coverage with faithful performance of duty coverage for all county officers and employees who are not subject to section 1124 (relating to official security and officers), including deputies and other appointees in each county office, who are required to receive, account for or hold any money and other property by virtue of their office or employment.

Cross References. Section 1125 is referred to in section 1123 of this title.



Section 1126 - County officers and employees acting as agents

Each county shall obtain security coverage for county officers and employees acting as agents of a Commonwealth agency or governing authority in accordance with this subchapter or any other law, regulation or rule requiring the posting of security in the form of a bond or otherwise.

Cross References. Section 1126 is referred to in section 1123 of this title.



Section 1127 - Bonds or blanket bond as security coverage

(a) In general.--A county may comply with section 1123(b) (relating to required security) by providing bonds or a blanket bond in accordance with the following:

(1) The bond or blanket bond shall be joint and several, with one or more surety companies authorized to do business in this Commonwealth and licensed by the Insurance Commissioner.

(2) The bond or blanket bond shall be conditioned upon each of the following:

(i) The faithful performance of all duties required of the person holding the office or position.

(ii) The just and faithful use, accounting or payment over, according to law, of all moneys and balances and other property, which are received or held by the officer or employee by virtue of the officer's or employee's office or employment whether on behalf of the county, the Commonwealth, a political subdivision or any other person.

(iii) The delivery to the successor in office of all books, papers, documents or other official things, whole, safe and undefaced, held in right of the office.

(3) A bond or blanket bond shall be taken in the name of the county and, in case of a breach of any of the conditions thereof by the acts or neglect of a principal on the bond, shall be for the use of the county, the Commonwealth, a political subdivision or any other person as that person's interest shall otherwise appear.

(4) The county, the Commonwealth, a political subdivision or other listed obligees or insureds, as the case may be, may sue upon the bond in its name or for its own use. Acts of the General Assembly pertaining to actions and limitations of actions upon official bonds given to the Commonwealth shall apply to the bonds provided for in this subchapter just as if they were given to the Commonwealth, except as otherwise specifically provided in this subchapter.

(b) Combined offices.--In counties in which one or more of the county offices set forth in section 1124(b) (relating to official security and officers) are combined, if officers are covered by individual bonds, a single bond covering the combined offices shall suffice for the officer holding the combined offices.



Section 1128 - Insurance as security coverage

A county may comply with section 1123(b) (relating to required security) by providing crime-fidelity insurance for county officers or employees in accordance with this subchapter.



Section 1129 - Form of required security

The form and contents of a bond, a blanket bond or insurance obtained in compliance with this subchapter shall be approved by the governing body of the county, after review by the county solicitor and consultation with the county risk manager, if any. In cases in which required security is being provided for a county officer or employee who is acting as an agent for a Commonwealth agency or the governing authority, the Commonwealth agency or the governing authority may review and comment on the form of the required security. The governing body may refer to sample forms that may be made available by the Department of State in the approval process.



Section 1130 - Amount of coverage

(a) Governing body.--The governing body shall establish a procedure pursuant to which the governing body shall annually determine the form and amount of required security that will be reasonably sufficient to protect against the risks of loss in compliance with this subchapter.

(b) Risk manager.--The governing body may appoint a risk manager who, at the request of the governing body, shall compile and submit information relevant to the determination of an amount of required security under subsection (a).

(c) Consultation.--To determine the amount of security for a county officer or employee who is acting as an agent for a Commonwealth agency or governing authority, the governing body may, or the risk manager shall, if directed by the governing body, provide written notice to the secretary or head of the Commonwealth agency or the governing authority. The Commonwealth agency or governing authority may provide input concerning the amount of security it believes is reasonably sufficient to protect against the risks of loss required to comply with this subchapter. Nothing in this subchapter shall impair the right of a Commonwealth agency or governing authority from approving the amount of required security, if it is explicitly authorized by law to approve the amount of a bond or other security of a county officer or employee acting as its agent.



Section 1131 - Custody and filing of required security documents

(a) Custody.--The governing body shall direct the chief clerk or equivalent officer in a home rule or optional plan county to present the documents evidencing required security obtained in accordance with this subchapter to the recorder of deeds or equivalent officer in a home rule or optional plan county for recording. No tax, fee or other charge shall be imposed for the recording of documents in compliance with this section. Following the recording, the documents shall be returned to the chief clerk or equivalent officer in a home rule or optional plan county, who shall maintain the custody of these documents on behalf of the governing body.

(b) Department of State filing.--

(1) In compliance with section 809 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, it shall be sufficient for a copy of the recorded documents evidencing the required security for county officers to be filed with the Department of State in accordance with deadlines established by the department.

(2) No other filing or approvals, except as provided in section 1133(c)(2) (relating to other requirements, references and approvals) of documents evidencing the required security for county officers, except that required in accordance with paragraph (1), shall be required as a condition for the issuance of commissions to elected county officials by the Department of State.

(3) Notwithstanding the provision of any other law, no tax, fee or other charge shall be imposed as a result of the issuance of commissions to elected county officials, and no fee may be imposed for the recording of required security documents or commissions.

(c) Copies.--If requested by the Commonwealth agency or governing authority on whose behalf a county officer or employee is acting as an agent, a copy of recorded documents evidencing the required security shall be provided by the chief clerk or the equivalent officer in a home rule or optional plan county to the Commonwealth agency or governing authority. No charge or fee shall be imposed for any copy provided in accordance with this subsection.

(d) Filing by governing body.--The governing body shall have the duty to file documents as required by this section.

(e) Retention of documents.--Documents evidencing required security shall be held by the custodian thereof for the longer of the following periods:

(1) For at least one year after the officer's term of office or employee's period of employment and, in the case of a county officer or employee who is acting as an agent for a Commonwealth agency or governing authority, for at least one year after the settlement of accounts with the Commonwealth agency or the governing authority.

(2) For the period of time required by the act of August 14, 1963 (P.L.839, No.407), entitled "An act creating a county records committee; imposing powers and duties upon it; authorizing the Pennsylvania Historical and Museum Commission to assist and cooperate with it; defining county records; and authorizing the disposition of certain county records by county officers in counties of the second to eighth class," or the rules and regulations adopted pursuant thereto.

(f) Evidence.--A copy of original documents evidencing required security, certified as true and correct by the custodian thereof, or a copy of the recorded documents evidencing required security, certified as true and correct by the recorder of deeds, shall be competent evidence thereof in any judicial proceeding, in the same manner as the original would be if produced and offered in evidence.

(g) Sufficiency of filing and recording.--Notwithstanding any other provision of law, it shall be sufficient to file and record documents evidencing required security in accordance with this subchapter without further acknowledgment, filing or recording of these documents with any other county officer or with any other Commonwealth agency, except as required by this subchapter.



Section 1132 - Payment of premiums and commissions on collections

(a) Premiums and costs.--The premiums and costs for all forms of required security for county officials and employees shall be paid by the county. The requirement of this subchapter that a county acquire and pay the premiums and costs for required security shall not relieve a Commonwealth agency on whose behalf a county officer or employee is acting as an agent from an obligation, imposed by law, to procure insurance or bonding protection.

(b) Commissions on collections.--Nothing in this subchapter shall affect the right, provided for in any other law, of a county officer or employee to retain a commission, for use of the county, on amounts collected or transmitted as agent for a Commonwealth agency. Notwithstanding the right to retain commissions in accordance with this paragraph, no county officer or employee shall be entitled to retain any additional sums from amounts collected for or to be transmitted to the Commonwealth agency for the purpose of paying premiums or costs related to the acquisition of required security.



Section 1133 - Other requirements, references and approvals

(a) Compliance.--A requirement in another law, regulation or rule that a bond be provided by a county officer or employee to secure the faithful performance of duty or to act as the agent of a Commonwealth agency or governing authority may be satisfied by including this obligation within the coverage of required security supplied in accordance with this subchapter.

(b) Reference to bonds.--Reference to bonds of county officers and employees in any other law shall be construed and read together with this subchapter, and if a conflict exists between this subchapter and the reference to bonds of county officers and employees in any other law, the provisions of this subchapter shall prevail.

(c) Other approvals.--Notwithstanding any other provision of law, the following shall apply to required security in the form of a bond, a blanket bond or insurance:

(1) Except as provided in paragraph (2), when required security is obtained in compliance with this subchapter, it shall not require the approval of any Commonwealth agency or the Governor as to form, content or amount.

(2) If any other law explicitly authorizes a Commonwealth agency or the Governor to approve the amount of a bond or other security of a county officer or employee, the amount of required security under this subchapter shall be subject to approval by the Commonwealth agency or the Governor, which approval shall not be unreasonably withheld.

Cross References. Section 1133 is referred to in section 1131 of this title.









Title 17 - CREDIT UNIONS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 17 were added December 19, 1990, P.L.834, No.198, effective in two months.



Appendix To Title

APPENDIX TO TITLE 17

ADMINISTRATIVE LAW AND PROCEDURE

Supplementary Provisions of Admendatory Statutes

(Reserved)



Chapter 1 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 1 was added December 19, 1990, P.L.834, No.198, effective in two months.



Section 101 - Short title of title

§ 101. Short title of title. This title shall be known and may be cited as the Credit Union Code.



Section 102 - Application of title

This title applies to and the term "credit union" in this title means a cooperative corporation incorporated under any of the following:

(1) The act of May 26, 1933 (P.L.1076, No.260), referred to as the Credit Union Act.

(2) The act of September 20, 1961 (P.L.1548, No.658), known as the Credit Union Act.

(3) This title.

Cross References. Section 102 is referred to in section 311 of Title 54 (Names).



Section 103 - Definitions

The following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Activity." A transaction by a member on a loan, share account, share draft account or certificate or a verbal or written communication between the member and the credit union in which the member indicates an awareness or interest in funds deposited by the member in the credit union.

"Branch." A subsidiary office of the credit union which is capable of offering the same or approximately the same level of service to members that can be found at the principal office of the credit union. The term includes a branch credit union, branch office, branch agency, additional office other than a service facility and branch place of business.

"Community development credit union." A credit union which is designated as a low-income credit union by the department.

"Corporate credit union." A credit union which is operated primarily for the purpose of serving other credit unions, is designated by the National Credit Union Administration as a corporate credit union, is subject to the provisions of sections 301(b) (relating to purposes) and 502 (relating to powers of central or corporate credit unions) and limits natural person members to the minimum number required to charter and operate the credit union.

"Department." The Department of Banking and Securities of the Commonwealth.

"Federal credit union." A credit union organized in accordance with the provisions of the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.).

"Insolvent" or "insolvency." The condition of a credit union when total shares exceed the present cash value of assets after providing for liabilities.

"Officer." Any of the following:

(1) The chief executive officer or equivalent.

(2) The president.

(3) The chief financial officer or equivalent.

(4) The treasurer.

(5) The secretary.

(6) Any assistant chief executive officers or their equivalents, including vice presidents.

"Out-of-State credit union." A credit union incorporated under the laws of another state.

"Retained earnings." (Deleted by amendment).

"Secretary." (Deleted by amendment).

"Service facility." A subsidiary office of the credit union such as an automated teller machine, kiosk or other type of facility as determined by the department which is not capable of offering the same or approximately the same level of service that can be found at the principal office of the credit union.

"Shares." All savings including regular shares, share drafts, share certificates and other savings.

"Total equity capital." Regular reserve and undivided earnings.

"Total equity capital and reserves." (Deleted by amendment).

"Unimpaired capital." Total unencumbered shares.

"Volunteer." An individual who receives no compensation. Reasonable health, accident and similar insurance protection and the reimbursement of reasonable expenses incurred in the discharge of the duties of the volunteer's position are not compensation.

(Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended the defs. of "community development credit union," "department" and "service facility," added the def. of "officer" and deleted the def. of "secretary."

2002 Amendment. Act 207 amended the defs. of "service facility" and "unimpaired capital," added the defs. of "community development credit union," "corporate credit union," "insolvent" or "insolvency" and "secretary" and deleted the defs. of "retained earnings" and "total equity capital and reserves."

1994 Amendment. Act 146 added the defs. of "retained earnings," "shares," "total equity capital," "total equity capital and reserves" and "unimpaired capital."



Section 104 - Prohibition on use of words "credit union."

(a) General rule.--Only a credit union subject to this title, a Federal credit union or a corporation organized in accordance with a state credit union statute may assume and use the words "credit union" in its name or title or operate in the manner of a credit union. Only a credit union which has received a low-income designation by the department and the National Credit Union Administration, or a Federal credit union which has received a low-income designation from the National Credit Union Administration, may assume and use the words "community development credit union" or a similar designation in its name or title or operate in the manner of a community development credit union.

(b) Penalties.--Any person, other than a credit union subject to this title, a Federal credit union, a corporation organized in accordance with a state credit union statute or an association of credit unions, who violates subsection (a) by using a name or title containing the words "credit union" or any other derivation thereof or so representing itself in its advertising, or otherwise conducting business as a credit union shall, for each offense, be subject to a penalty levied by the department which shall be not less than $1,000 nor more than $10,000. The officers of a corporation shall be liable for such penalty if the offense is committed by a corporation. This section shall be enforced by the department.

(c) Civil action.--Within 30 days after the department has received notice of an alleged violation of this section, the department shall determine whether a violation of this section exists. After the department has made its determination, a credit union, Federal credit union, out-of-State credit union or an association of these institutions may institute a civil action arising out of a violation of this section.

(Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended the section heading and subsecs. (a) and (b).

Cross References. Section 104 is referred to in section 202 of Title 15 (Corporations and Unincorporated Associations).






Chapter 3 - Incorporation

Chapter Notes

Enactment. Chapter 3 was added December 19, 1990, P.L.834, No.198, effective in two months.



Section 301 - Purposes

(a) General rule.--A credit union may be incorporated under this title for the purpose of promoting thrift among its members, creating a source of credit for such members at reasonable rates of interest and providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition.

(b) Central or corporate credit unions.--A central or corporate credit union formed primarily to serve other credit unions, including Federal credit unions and out-of-State credit unions, may be incorporated under this title and shall be subject to all provisions of this title not inconsistent with provisions specifically applicable to central or corporate credit unions. The purposes for which a central or corporate credit union may be incorporated are:

(1) To accumulate and prudently manage the liquidity of its member credit unions through interlending and investment services.

(2) To act as an intermediary for credit union funds between members and other corporate credit unions.

(3) To obtain liquid funds from other credit union organizations, financial intermediaries and other sources.

(4) To foster and promote, in cooperation with other state, regional and national corporate credit unions and credit union organizations or associations, the economic security, growth and development of member credit unions.

Cross References. Section 301 is referred to in section 103 of this title.



Section 302 - Number and qualifications of incorporators

§ 302. Number and qualifications of incorporators.

(a) General rule.--A credit union may be incorporated pursuant to the provisions of this title by seven or more incorporators. Such incorporators shall be natural persons of full age, the majority of whom are residents of this Commonwealth and who have a common bond of association as provided in section 701 (relating to membership).

(b) Central or corporate credit unions.--A central or corporate credit union may be incorporated, pursuant to the provisions of this title, by 15 or more credit unions chartered under the laws of the United States or of any state, which have agreed to purchase shares in the credit union in amounts not less than the minimum specified in the bylaws.



Section 303 - Articles of incorporation

(a) General rule.--Articles of incorporation shall be signed by each of the incorporators. The articles of incorporation shall set forth:

(1) The name of the proposed credit union, which shall contain the words "credit union."

(2) The class of services to be performed by the credit union, which services shall be within the scope of activities of such associations as set forth in this title.

(3) The principal place where its business is to be transacted, which shall be within this Commonwealth.

(4) The term for which it is to exist, which may be perpetual.

(5) The par value of its shares.

(6) The names and post office addresses of the incorporators and the number of shares subscribed by each.

(7) The names and residences of each of the first directors, not less than five in number, who shall serve until the first annual meeting of the credit union, and the name and residence of the treasurer.

(8) The common bond of membership.

(9) Any provision, not inconsistent with law, which the incorporators may choose to insert for the regulation of the business and the internal affairs of the credit union.

(b) Maintenance of copies.--A copy of the original articles of incorporation of the credit union and all amendments thereto shall be maintained by the credit union.

(June 18, 2014, P.L.754, No.62, eff. 60 days)



Section 304 - Department consideration of articles

(a) General rule.--The articles of incorporation and two copies of the proposed bylaws for the general governance of the credit union shall be presented to the department, together with such reasonable fees as shall be established by the department, including an application fee and other fees for such examination and such investigation as it may deem necessary to ascertain:

(1) Whether the character and general fitness of the incorporators, directors and the treasurer named in the articles of incorporation is satisfactory.

(2) Whether the character and number of the group proposed to be served affords reasonable promise of sufficient support for the enterprise so as to make the establishment of the proposed credit union economically advisable.

(3) Whether the incorporators, directors and group proposed to be served have a common bond of association as provided in section 701 (relating to membership).

(4) Whether the proposed credit union unduly encroaches upon the field of membership of any other credit union.

(5) Whether the application is in proper form and within the purpose of this title.

(6) Whether the savings of members paid for shares will be insured by the National Credit Union Administration or other share insurance fund approved by the department. Nonprofit corporations created by specific legislation of any state to insure share accounts or depository accounts of credit unions shall not be subject to regulation by the Department of Insurance or to the laws of this Commonwealth concerning insurance.

Within 60 days after receipt of the articles, the department shall, upon the basis of the facts disclosed by the application and its investigation, either approve or disapprove the articles.

(b) Approval action.--If the department approves the articles, it shall endorse its approval thereon and forward the articles to the Department of State. The Department of State shall, upon the receipt of the articles and the required filing fee, file the same. Upon the filing of the article of incorporation, the corporate existence of the credit union shall begin. The articles of incorporation as filed in the Department of State are conclusive evidence of the fact that the credit union has been incorporated.

(c) Disapproval action.--If the department disapproves the articles, it shall return them to the incorporators, stating in detail its reasons for doing so.

(d) Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended the section heading.

2002 Amendment. Act 207 amended subsecs. (a), (b) and (c).



Section 305 - Bylaws

(a) General rule.--The original bylaws of a credit union shall be adopted by the incorporators of the credit union and copies shall be transmitted to the department along with the articles of incorporation as provided in this chapter. The original bylaws of the credit union and all amendments thereto shall be maintained by the credit union.

(b) Board-initiated bylaw amendments.--

(1) Bylaws may be amended or repealed by the affirmative vote of a majority of directors at any regular or special meeting of the board. Whenever the board of directors amends the bylaws, notice thereof shall be given to the members prior to the next meeting of the members or within 90 days after such action by the board of directors, whichever is sooner.

(2) (Deleted by amendment).

(3) The members of a credit union may amend the bylaws pursuant to procedures set forth in subsections (d), (d.1) and (d.2), whichever subsection is appropriate.

(c) Restrictions on board of directors.--The board of directors shall not amend any bylaws fixing their qualifications, classification, term of office or compensation.

(d) Member-initiated bylaw amendment or repeal for credit unions with more than 10,000 members.--

(1) Bylaws of a credit union with more than 10,000 members may be amended or repealed upon member-initiated petition and the affirmative vote of two-thirds of the members voting thereon by mail ballot.

(2) Written petition signed by 1% of all the members of a credit union with more than 10,000 members shall be the exclusive method by which such members may amend or repeal the bylaws.

(3) Whenever the board of directors receives a member-initiated petition to amend or repeal the bylaws, notice thereof shall be given to all members of the credit union within 90 days, and a mail ballot vote of the matter shall be held during a period of at least ten days after the mailing of the ballot.

(d.1) Procedure.--

(1) To initiate the procedure to amend or repeal the bylaws set forth in subsection (d), a member of a credit union must circulate a petition to all members of the credit union.

(2) Upon the request of a member, the credit union shall provide the member with a list of all groups and their business addresses that are included as members of the credit union.

(3) The member seeking to amend or repeal the bylaws shall circulate the petition and obtain the requisite number of signatures from members of the credit union. The petition shall clearly identify the bylaw to be amended or repealed and include the language of the proposed bylaw.

(4) (Deleted by amendment).

(5) The secretary of the credit union shall verify that the signatures on the petition are the signatures of members of the credit union and that the petition contains the requisite number of signatures.

(6) The ballot may not be mailed if the credit union determines that any of the following conditions have not been met:

(i) the petition does not contain the requisite number of signatures of members of the credit union; or

(ii) for any other specified reason.

If the credit union determines that the ballot will not be mailed, then the secretary of the credit union shall notify in writing the member who initiated the petition drive within ten days of receipt of the petition by the credit union. The notification shall inform the member that the ballot will not be mailed and the reason. It shall also inform the member of right to appeal to the department.

(7) Any member seeking to contest a determination by the credit union not to mail the ballot provided for in subsection (d) may file a complaint with the department within 30 days of receiving notice from the secretary of the credit union's decision not to mail such ballot, and the department shall adjudicate the matter.

(8) The department may provide any person or governmental entity with a copy of the petition as well as any complaints filed with the department and other documents related to the ballot procedure.

(9) If the credit union mails the ballot provided for in subsection (d) or is ordered to do so by the department, then the credit union shall provide an official notice to all members of the credit union, prepare and mail the ballots, arrange for tallying of the votes and report the results to all members in accordance with subsection (d).

(10) The credit union shall bear the reasonable expenses associated with:

(i) Verifying that the signatures on the petition are the signatures of members of the credit union and that the petition contains the requisite number of signatures.

(ii) Notifying the members.

(iii) Preparing and mailing the ballots.

(iv) Tallying the vote and reporting the results.

(d.2) Member-initiated amendment or repeal of bylaws for credit unions with 10,000 or fewer members.--A credit union with 10,000 or fewer members may amend or repeal the bylaws, in accordance with existing bylaws of the credit union, as follows:

(1) by following the procedure outlined in subsections (d) and (d.1); or

(2) by a two-thirds vote of the members present and voting at a regular, special or annual meeting of the credit union. If the vote is taken at a special meeting:

(i) Subsequent to the vote, if a majority of the board of directors vote to resubmit the amendment or repeal by mail ballot to all of the members, it shall be resubmitted.

(ii) If the bylaws provide for a mail ballot procedure, then it will require two-thirds of the responding member ballots to sustain the original vote.

(e) Appeal procedure.--In the event that a bylaw amendment approved by the board of directors is rejected or changed by the members at an annual or special meeting, the board of directors may resubmit the original amendment to a vote of the entire membership through mail ballot procedures. The board of directors may take such action if the resubmittal motion is approved by a vote of at least a majority of the board of directors.

(Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsecs. (a), (b), (d)(3) and (d.1)(1), (3), (7), (8) and (9) and deleted subsec. (d.1)(4).

2002 Amendment. Act 207 amended subsecs. (a), (b) and (d) and added subsecs. (d.1) and (d.2).






Chapter 5 - Corporate Powers, Duties and Safeguards

Chapter Notes

Enactment. Chapter 5 was added December 19, 1990, P.L.834, No.198, effective in two months.



Section 501 - Powers

(a) General rule.--A credit union shall have the following general powers:

(1) To continue as a corporation for the time specified in its articles of incorporation subject to 15 Pa.C.S. § 501 (relating to reserved power of General Assembly).

(2) To maintain and defend judicial proceedings in its corporate name.

(3) To adopt and use a corporate seal, and alter the same at pleasure.

(4) To grant allowances or pensions to officers, directors and employees for faithful and long-continued services and, after the death of the officer, director or employee either while in the service of the corporation or after retirement, pensions or allowances may be granted or continued to their dependents. The allowances to dependents shall be reasonable in amount and paid only for a limited time and, unless part of an employee benefit plan or employment contract in effect at the time of retirement or death of the officer, director or employee, shall not exceed in total the amount of the compensation paid to the officer, director or employee during the 12 months preceding retirement or death.

(5) To have and exercise all of the powers and means necessary to effect the purpose or purposes for which the credit union is organized.

(b) Special powers.--A credit union shall have the following special powers:

(1) To receive the savings of its members as payments, representing equity on shares, share draft accounts and share certificates.

(2) To make loans to members and to participate in loans to credit union members, including members of any Federal credit union or credit union chartered under the laws of any state, jointly with such other credit unions, credit union organizations or State or Federally chartered and regulated depository institutions, if the institution which originates such a loan shall be legally required to retain an interest of at least 10% of the outstanding balance of the loan. No loan may be made to any member if, upon the making of that loan, the member would be indebted to the credit union upon loans made to him in an aggregate amount which would exceed 10% of the credit union's unimpaired capital.

(3) To make loans to any cooperative society or societies, or other organization or organizations, which have membership in the credit union.

(4) To make purchase money mortgage loans to members secured by mortgages which are first liens on improved real property situated within the United States, the improvement being an established dwelling house for not more than four families which is owned by the member of the credit union making the mortgage and occupied or to be occupied, in whole or in part, by such member. Purchase money mortgages shall not exceed 90% of the fair market value of the property, except as provided in paragraph (4.1).

(4.1) The department may grant prior approval of a purchase money mortgage loan policy submitted to the department by the credit union which complies with paragraph (4) and additionally provides for private mortgage insurance for each purchase money mortgage and directs that purchase money mortgages shall be written according to secondary market standards, in which case purchase money mortgage loans shall not exceed 100% of the fair market value of the property.

(4.2) Shares of the credit union owned by the mortgagor may be assigned or pledged as additional collateral security for the mortgage loan and, in such event, the mortgage loan granted upon such property may be increased by the withdrawal value of the additional pledged shares to an amount not to exceed a maximum total mortgage loan of 100% of the fair market value of such real property, and the credit union may release this additional collateral whenever the mortgage loan meets all of the requirements of this title and could be made legally at the time of release without the requirement of additional collateral. Purchase money mortgage loans shall be amortized by approximately equal payments sufficient in amount to pay all interest and effect full repayment of principal within a period not in excess of 30 years. Except as otherwise provided in this section, purchase money mortgage loans on any one property shall not exceed 90% of the fair market value of the property or 5% of the unimpaired capital of the credit union, whichever is lesser. The aggregate total of mortgage loans shall not exceed 50% of the unimpaired capital of the credit union. Without regard to the limitations as to the amount and term of a purchase money mortgage loan or the aggregate amount of all mortgage loans set forth in this paragraph, a credit union may grant any mortgage loan which is insured or guaranteed, in whole or in part, by the United States or any instrumentality thereof, or if there is a commitment to so insure or guarantee.

(5) To make loans to credit unions organized under the laws of this Commonwealth or under the laws of any state or under the laws of the United States. In the case of central or corporate credit unions, the aggregate amount outstanding on all such loans shall not exceed 25% of the unimpaired capital of the lending credit union.

(6) To deposit its funds in insured state banks, bank and trust companies, savings banks, national banking associations, savings associations, Federal saving and loan associations, insured credit unions and insured Federal credit unions and central-type credit union organizations.

(7) To invest its funds in the following investments:

(i) Securities, obligations or other instruments of or fully guaranteed as to principal and interest by the United States or any agency thereof or in any trust established for investing directly or collectively in the same.

(ii) Bonds or other interest-bearing obligations of the Commonwealth or any political subdivision thereof or an authority which has been created as a body corporate and politic under any law of this Commonwealth.

(iii) Shares of any savings and loan association or credit union, organized under the laws of this Commonwealth, or of any Federal savings and loan association or Federal credit union, to the extent to which the withdrawal or repurchase value of such shares is insured by any agency of the United States or any other insurer approved by the department.

(iv) Bonds and notes of the Pennsylvania Housing Agency created by the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law.

(v) Capital stock, obligations or other securities of any service corporation organized under the laws of this Commonwealth or under the laws of any other state and duly qualified to do business in this Commonwealth, if the entire capital stock of such corporation is available for purchase only by credit unions, organized and existing under the laws of this Commonwealth and by Federal credit unions or association of credit unions. A complete description of the service corporation and its activities must be furnished to the department and its approval obtained by the credit union before investing in such corporation. No credit union may make an investment in a service corporation if its then aggregate outstanding investments under this subparagraph would exceed 1% of its assets.

(vi) Obligations issued by banks for cooperatives, Federal land banks, Federal intermediate credit banks or any corporation designated in 31 U.S.C. § 9101(2) and (3) (relating to definitions) as a "government corporation."

(vii) Obligations, participations or other instruments of or issued by, or fully guaranteed as to principal and interest by, the Federal National Mortgage Association or the Government National Mortgage Association.

(viii) Mortgages, obligations or other securities which are or ever have been sold by the Federal Home Loan Mortgage Corporation pursuant to 12 U.S.C. § 1454 (relating to purchase and sale of mortgages; residential mortgages; conventional mortgages; terms and conditions of sale or other disposition; authority to enter into, perform, and carry out transactions) or 1455 (relating to obligations and securities of the corporation).

(ix) Obligations or other instruments or securities of the Student Loan Marketing Association.

(x) Participation certificates evidencing beneficial interests in obligations, or in the right to receive interest and principal collections therefrom, which obligations have been subjected by one or more government agencies to a trust or trusts for which any executive department, agency or instrumentality of the United States (or the head thereof) has been named to act as trustee.

(xi) Bankers' acceptances issued by State banks, bank and trust companies and savings banks, and national banking associations the accounts of which are Federally insured.

Before making the investments described in subparagraphs (vi) through (xi), a credit union shall be in compliance with investment standards established by the department.

(8) To borrow money subject to the limitations set forth in this title.

(9) To make, amend, alter and repeal bylaws, not inconsistent with law, for the regulation of its affairs and the conduct and management of the credit union. Immediately upon the adoption of the bylaws, or any additions thereto, or any alteration, amendment or repeal thereof, notice of such fact and a copy of such bylaws or such alteration, amendment or repeal shall forthwith be sent to the department. The department shall, within 60 days after receipt thereof, have the power to disapprove, for any reasonable cause stated in writing, any such bylaw or any such alteration, amendment or repeal thereof, but the bylaw, alteration, amendment or repeal shall be effective until the department disapproves it and gives notice thereof to the credit union.

(10) To hold, purchase, mortgage, alter, improve and sell fixed assets, meaning such real property, and furniture and fixtures to be used therein, as the purposes of the credit union require and which the credit union occupies or intends to occupy for the transaction of its business or partly so occupies and partly leases to others, except that, without the prior written approval of the department, the cost, at the time of acquisition, of such real property and furniture and fixtures therein shall not exceed 5% of shares and undivided earnings.

(11) To purchase group insurance at reasonable rates on the lives of its members in an amount not to exceed the respective shares balances of such members.

(12) To act as an issuing agent of the United States Treasury for the sale, issuance and redemption of United States Savings Bonds to its members.

(13) To invest its funds in shares and become members of any insured central-type credit union organized under the laws of the United States or under the laws of this Commonwealth in which such investments are specifically authorized by the board of directors of the State credit union making the investment.

(14) To receive payments on shares and deposits from other credit unions and Federal credit unions. As used in this paragraph, the term "deposit" means a type of time or demand account in which the credit union incurs a debt to the depositor.

(15) To receive payments on shares which may be issued at varying dividend rates, share certificates which may be issued at varying dividend rates and maturities and share draft accounts from members or nonmember units of Federal, state or local governments, including any officer, employee or agent of the United States, any state or any political subdivision thereof, or any territory or possession of the United States having official custody of public funds and lawfully investing such funds in a credit union.

(16) To sell Federal funds to a bank or institution whose accounts are federally insured, provided that the interest or other consideration received from the financial institution is at the market rate for Federal funds transaction and that the transaction has a maturity of one or more business days or the credit union is able to require repayment at any time.

(17) With the prior written approval of the department, to sell all or a part of its assets and to assign its liabilities and capital to another credit union, Federal credit union or out-of-State credit union. Further, a credit union with prior written approval of the department shall have the power to purchase all or part of the assets and to assume the liabilities and capital of a credit union, Federal credit union or out-of-State credit union.

(c) Southern Africa investments.--(Deleted by amendment).

(d) Special powers of community development credit unions.--A community development credit union may do all of the following:

(1) Accept payments on shares from any agency, instrumentality, public corporation or other entity of the United States or any state and nonmembers pursuant to the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.) and other applicable Federal law and requirements of the National Credit Union Administration.

(2) Participate in the Community Development Revolving Loan Program under the administration of the National Credit Union Administration.

(3) Engage in any other programs or activities permitted by Federal or State law applicable to a community development credit union with the prior written approval of the department upon filing of an application and submittal of a fee.

(e) Federal parity.--Notwithstanding any other provisions of this title or any other law, in addition to any other powers as authorized by this title or other law, a credit union shall have the power:

(1) To engage in any activity permissible for a Federal credit union as authorized by the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.) and the rules and regulations of the National Credit Union Administration, subject to reasonable conditions, limitations and restrictions as may be imposed by the department, including, but not limited to, conditions, limitations and restrictions based upon safety and soundness.

(2) To engage in the activity of creating, amending or expanding its field of membership as authorized by section 109 of the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1759), subject to reasonable conditions, limitations and restrictions as may be imposed by the department, including, but not limited to, conditions, limitations and restrictions based upon safety and soundness.

(3) To control, hold an interest in or participate in a credit union service organization that engages in any activity permissible for a Federal credit union to conduct through a credit union service organization, provided that any activity permissible for a credit union service organization shall be subject to reasonable conditions, limitations and restrictions as may be imposed by the department, including, but not limited to, conditions, limitations and restrictions based upon safety and soundness.

(f) Notice to department.--Unless prior approval is granted by the department, a credit union shall provide at least 30 days' prior written notice to the department before it engages in an activity or acquires an interest permissible under subsection (e). During the review period provided by this subsection, the department may:

(1) request further information concerning any proposed activity or interest;

(2) impose any conditions, limitations or restrictions upon such interests or activities to the extent authorized by subsection (e); or

(3) prohibit the credit union from engaging in any activity or acquiring any interest if to do so would have a significant adverse impact upon the safety and soundness of the credit union.

(g) Approval to be presumed.--Except as otherwise agreed to by a credit union, the department shall be deemed to have granted approval for a credit union to engage in an activity or acquire an interest if within 30 days of receipt of written notice from a credit union the department does not act.

(Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsec. (b)(10).

2002 Amendment. Act 207 amended subsec. (b) intro. par., (4), (7)(iii) and (10), deleted subsec. (c) and added subsecs. (b)(4.1) and (4.2), (d), (e), (f) and (g).

1994 Amendment. Act 146 amended subsec. (b)(7) and (10).

Cross References. Section 501 is referred to in section 511 of this title.



Section 502 - Powers of central or corporate credit unions

§ 502. Powers of central or corporate credit unions.

(a) General rule.--A central or corporate credit union shall have the general power to enjoy the powers and privileges of any other credit union incorporated under this title in addition to those powers enumerated in this section, or otherwise granted to corporate or central credit unions, regardless of any limitations or restrictions found elsewhere in this title.

(b) Special powers.--A central or corporate credit union shall have the following special powers to:

(1) Accept shares or deposits in any form from its members, any credit union chartered under the laws of the United States or of any state, including central or corporate credit unions, and credit union organizations and associations.

(2) Make loans to its members, any credit union chartered under the laws of the United States or of any state, including central or corporate credit unions, and credit union organizations or associations.

(3) Buy and sell any form of marketable debt obligations of domestic or foreign corporations or of Federal, state or local government units.

(4) Borrow from any source without limitations, accept demand deposits from any source and issue notes and debentures.

(5) Acquire or sell the assets and assume the liabilities of a member and to enter into agreements with any credit union organized under the laws of the United States or any state to discount or purchase loans made pursuant to government guaranteed loan programs or real estate loans made by any credit union or any obligations of the United States or any agency thereof held by any credit union.

Cross References. Section 502 is referred to in section 103 of this title.



Section 503 - Regulation by department

§ 503. Regulation by department.

(a) General rule.--Credit unions shall be under the supervision of the department. The department is hereby authorized and empowered to issue general rules and regulations and specific orders for the protection of members of credit unions, for insuring the conduct of the business of credit unions on a safe and sound basis and for the effective enforcement of this title. Credit unions shall report to the department as often as may be required by it and at least annually on forms supplied by the department for that purpose. Supplementary reports may be required by the department from time to time. Credit unions shall be examined as often as may be required by the department and at least annually, and the department may use such other methods of assuring itself of the condition of the credit unions as it shall deem advisable. The cost of all such examinations and inspections shall be paid by the credit union. A credit union shall also pay annually its proportionate share of the overhead expense of the department determined by regulation of the department. The department shall give written notice to each credit union of the costs of examinations, investigations and the credit union's proportionate share of the overhead expenses of the department. The credit union shall pay the amount of such costs within 30 days of the notice. If payment is not made within 30 days of the notice, the department may assess a penalty fee of $150 for that 30-day period and each successive 30-day period of delinquency. For failure to file reports when due, unless excused for cause, a credit union shall pay to the department $100 for each day of its delinquency.

(a.1) Fines, removals, prohibition, suspension.--For any violation of this title or regulation issued pursuant to this title or any final order issued by the department under this title or any unsafe or unsound practice or breach of fiduciary duty involving a credit union, the department may take any one or more of the following actions:

(1) The department may impose a civil penalty of up to $10,000 for each violation of this title against a credit union or any director, officer, committee member, employee, volunteer or agent of a credit union.

(2) The department may immediately suspend any director, officer, committee member, employee, volunteer or agent of a credit union from his or her position at a credit union and from any further participation in the conduct of the affairs of the credit union, if in the opinion of the department the credit union or its members have suffered or may suffer any significant financial harm or other prejudice. To suspend a person pursuant to this paragraph, the department shall provide a notice containing a statement of the facts constituting grounds for removal and shall indicate a time and place for a hearing. The hearing shall be fixed for a date between 30 days and 60 days from the date of service of notice unless an earlier or later date is set by the department at the request of the person.

(3) The department may remove any director, officer, committee member, employee, volunteer or agent of a credit union from his or her position at a credit union and prohibit him or her from participating in the conduct of the affairs of the credit union in any manner for such time as the department deems appropriate.

(4) The department may prohibit any director, officer, committee member, employee, volunteer or agent of a credit union under the jurisdiction of the department from working in any capacity in any and all credit unions for such time as the department determines to be appropriate.

(a.2) Hearings and subpoenas.--

(1) The department may conduct administrative hearings on any matter pertaining to this title, subject to the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A

(relating to judicial review of Commonwealth agency action).

(2) In connection with any examination, investigation or administrative hearing, the department may issue subpoenas requiring the attendance of or the production of pertinent instruments, documents, accounts, books and records by the directors, officers, committee members, employees, volunteers or agents, respectively, of any credit union. In connection with any such examination, investigation or administrative hearing, the department may also question any such witness under oath or affirmation and examine any such instrument, document, accounts, books and records and retain the records until the proceedings are concluded.

(3) The department may administer oaths and affirmations to any person whose testimony is required at any administrative hearing or at any other time authorized by this title.

(4) Any privileges available to Federal financial institution regulators under Federal statute, regulation or common law shall be available to the department. The service of a subpoena upon any employee of the department shall not require such person to immediately disclose any information. Such person shall have all rights and privileges to object to production of information.

(5) If any credit union or person fails to comply with any subpoena, suspension notice or final order issued under this title, then the department may enforce any of the foregoing in Commonwealth Court. The Commonwealth Court shall enter an order to enforce any such subpoena, suspension notice or final order.

(b) Suspension of personnel.--(Deleted by amendment).

(c) Seizure of credit union.--

(1) If the department determines that a credit union is:

(i) violating any of the provisions of this title or any rule or regulation of the department issued under the authority of this title or any order issued by the department under the authority of this title that has become final;

(ii) conducting its business in an unsafe manner;

(iii) in an unsafe or unsound condition to transact its business;

(iv) significantly undercapitalized or critically undercapitalized according to the prompt corrective action standards of the National Credit Union Administration consistent with the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.) and related regulations; or

(v) insolvent; the department may, in its discretion, at such time set by the department, take possession of the business and property of the credit union and retain possession until such time as the condition predicating such action is remedied or until the affairs of the credit union are finally liquidated.

(2) The department shall take possession of a credit union by serving a written notice of seizure on the credit union's board of directors that contains a statement of the facts constituting grounds for seizure of the credit union and that contains notice of a hearing and an opportunity to be heard. Upon taking possession of a credit union, the department may liquidate the credit union, appoint the National Credit Union Administration to liquidate the credit union pursuant to Federal law or appoint such other agent or employee of the department to liquidate the credit union or take any other action the department deems appropriate regarding the credit union.

(3) The department may take similar action if any report is not filed within a period of 15 days after it is due.

(4) Any person aggrieved by the action of the department in taking possession of a credit union may appeal within ten days of commencement of the receivership, whereupon the matter shall be set down for hearing de novo.

(d) Exchange of reports of examination.--

(1) Whenever the shares of a credit union are insured by the National Credit Union Share Insurance Fund or any other share insurance fund approved by the department, the department may furnish to the Administrator of the National Credit Union Administration or to any other approved insurer any reports of examination made by the department under this section or any credit union board resolution or enforcement document including any order issued by the department regarding the particular credit union.

(2) The department may furnish to any outside accountant or trade organization contracted by the credit union or authorized by the department to satisfy the audit requirements in this title or meet specifications as defined in any order any reports of examination made by the department under this section or any credit union board resolution or enforcement document including orders issued by the department.

(3) If a Pennsylvania credit union conducts business in another state through the establishment and operation of additional branch offices and service facilities under section 904 (relating to place of business), the department may furnish to the financial regulatory agency of that state reports of examination, credit union board resolutions or any enforcement document including orders issued by the department regarding the particular credit union.

(e) Report.--A credit union shall furnish to the department copies of the report of financial condition, known as the call report, in the same form and with the same frequency that the credit union is required to provide the report to the National Credit Union Administration.

(f) Disclosure of information.--The department may not disclose any credit union information in its custody that relates to an individual unless that individual consents. (Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

Cross References. Section 503 is referred to in section 1303 of this title.



Section 504 - Fiscal year

§ 504. Fiscal year. The fiscal year of all credit unions shall end on December 31 of each year.



Section 505 - Capital and shares

§ 505. Capital and shares.

(a) General rule.--The capital of a credit union shall consist of the payments that have been made to it on shares.

(b) Automatic lien.--The credit union shall have an automatic lien on the shares or share certificates of a member for any sum due it from such member or for any loan endorsed by him.

(c) Share transfer restriction.--Shares of a credit union shall be transferable only to other members of the credit union.

(d) Share insurance required.--The shares representing the savings of members shall be insured in such amounts as provided by the National Credit Union Administration or other share insurance fund approved by the department to insure the shares of credit unions. A credit union that has not obtained share account insurance from the National Credit Union Administration or other share insurance fund approved by the department may not, without the prior written approval of the department, accept payments from its members for the purchase of shares. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (d).



Section 506 - Joint accounts

§ 506. Joint accounts.

(a) General rule.--Whenever shares of a credit union shall be issued in the names of two or more persons, the credit union shall not pay any dividends or earnings thereon, or the repurchase value thereof, except upon proper receipt, acquittance or other action, as the case may be, of all of such persons, unless at the time of subscribing to the shares, or at a subsequent time, all the parties agree to a different arrangement, and give the credit union written notice thereof.

(b) Payments to less than all joint owners.--Whenever any share accounts of a credit union shall be issued in the names of two or more persons, and such share accounts shall have been subscribed for under an arrangement with the credit union whereby the dividends thereon, or the repurchase value thereof, may be paid upon receipt, acquittance or other action, as the case may be, of either or any of such persons, the credit union may pay such dividends or repurchase value upon such receipt, acquittance or other action, as the case may be, of either or any of such persons, pursuant to the arrangement provided for in this section, notwithstanding the fact that one or more of the other persons may be dead and the credit union has notice thereof.

(c) Revocation of agency.--The co-owner of a joint account may, with consent of the credit union, give said credit union written notice not to honor any or all requests for withdrawal of shares of any other co-owner of the joint account.

(d) Spousal accounts.--This section, except subsection (c), shall not be construed to affect share accounts in the names of a husband and his wife.



Section 507 - Minority and trust accounts

§ 507. Minority and trust accounts.

(a) General rule.--Shares may be issued and payments on subscribed shares received in the name of a minor, or in trust, in such manner as the bylaws may provide.

(b) Transactions with minors.--Whenever shares of a credit union shall be issued in the name of any minor 12 years of age or older, the credit union may pay the dividends or earnings thereon, as well as the withdrawal value of such shares, to such minor without the assent of his parent or guardian. The receipt, acquittance or other action required by the credit union to be taken by the minor shall be binding upon such minor with like effect as if such minor were of full age and shall be a valid release to the credit union. The parent or guardian of such minor shall not, in his capacity as parent or guardian, have the power to attach or in any manner transfer any shares issued to or in the name of such minor.

(c) Transactions with trustees.--Whenever shares of a credit union shall be issued to any person describing himself in subscribing for such shares as trustee for any person or persons, and no other notice of the existence and terms of a valid trust than such description shall have been given to the credit union, the dividends or earnings on such shares, as well as the withdrawal value of such shares, shall, in the event of the death of the person so described as trustee, be paid to the person or persons for whose benefit the shares were stated to have been subscribed if, at the time of payment, such beneficiary is 16 years of age or older. Payment may be made to any such beneficiary who is 16 years of age or older, under the same conditions as if such shares had been originally subscribed for by him. If there are two or more beneficiaries named on any such shares, the credit union shall, in the absence of written notice to the contrary, make payment to such of the beneficiaries as may survive the trustee, in equal portions. The receipt or acquittance of any such beneficiary or beneficiaries for payments made in accordance with this section shall be a full, complete and valid release of the credit union from any further liability for the amounts so paid.



Section 508 - Estate accounts

§ 508. Estate accounts.

(a) General rule.--In the absence of a written agreement or document to the contrary, the assets in the account of a deceased member shall be considered part of the estate of the deceased member. In the absence of such an agreement or document and except for a release of such assets under existing law, the credit union shall, upon learning of the death of the member, freeze the assets in the account of the member and shall not permit deposits or withdrawals to be made in the account without receiving authorization by a court-recognized representative of the estate for deposits or withdrawals. Until the credit union receives the authorization, it may, if its bylaws so provide, close the account of the deceased member and transfer the funds to unclaimed shares. The payment of the funds of the deceased member to the estate of the deceased member shall release the credit union from liability for the amounts paid.

(b) Establishment of account by personal representative.--A court-recognized representative of the estate of a deceased member may open an account with the credit union for the deposit and withdrawal of the funds of the estate, whether or not the representative is a member, if the deceased member was in good standing at the time of death. The payment of the funds of the estate to the estate of the deceased member shall release the credit union from liability for the amounts paid. If a court- recognized representative of an estate is a member of the credit union, the representative may open a separate account with the credit union for the deposit and withdrawal of funds of the estate, whether or not the decedent was a member of the credit union. The payment of the funds of the estate to the estate shall release the credit union from liability for the amounts paid.



Section 509 - Fees and charges

(a) Entrance fees.--A credit union may charge an entrance fee of an amount, not in excess of $1, as may be provided by the bylaws.

(b) Fees in connection with loans.--A credit union may collect fees paid to public officials, actual fees necessary to secure collateral, fees required to be charged by government agencies and reasonable attorney fees. Furthermore, in connection with real estate loans, a credit union may collect charges and fees necessary to sell the loans to any agency or instrumentality of the Federal Government or a corporation which engages in the business of purchasing mortgage loans.

(c) Fees in connection with collectors or outside collection agencies.--A credit union may collect fees paid to outside collectors or outside collection agencies, provided the aggregate of such collection fees does not exceed 20% of the outstanding loan balance or other share or loan service related amounts owed to the credit union.

(d) Other fees.--A credit union may additionally:

(1) charge fees for other services to its members, provided that the fees charged will be for the actual cost of the respective services provided by the credit union; and

(2) recoup actual sums expended by the credit union, including use of credit union personnel, incurred in collection of outstanding loan balances or other share or loan service related amounts owed to the credit union.

(e) Late payment charges.--A credit union may collect late payment charges not in excess of 5% of the principal and interest due on any installment payment of a loan that is more than 15 days delinquent.

(June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsecs. (c) and (d).



Section 510 - Loan interest

(a) General rule.--Interest rates on loans made by a credit union to its members shall not exceed the interest rates and finance charges permissible for a Federal credit union as authorized by the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.) and the rules and regulations of the National Credit Union Administration.

(b) Procedure for increase in rates.--(Deleted by amendment).

(c) Penalty for overcharge.--The taking, receiving, reserving or charging interest greater than allowed by this section shall be deemed a forfeiture of the entire interest on the loan, except when such overcharge is the result of a clerical error in computation. In case an interest greater than that which is allowed by this section has been paid, the borrower may, within six months after payment, recover from the credit union the entire amount of interest paid, except when such overcharge is the result of a clerical error in computation in which case only the excess interest paid may be recovered.

(d) Additional powers of certain insured credit unions.--A credit union insured by a share insurance fund other than the National Credit Union Share Insurance Fund may make any loan authorized by this title, at such interest, finance charge, rate and terms as a credit union insured by the National Credit Union Share Insurance Fund, except that the authority permitted under this subsection shall not apply to the extension of credit for the purchase of goods and services through the issuance and use of credit cards.

(June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsec. (a) and deleted subsec. (b).



Section 511 - Power to borrow

(a) General rule.--A credit union may borrow from any source a sum not exceeding 50% of its unimpaired capital, regular reserve, contingency reserves and undivided earnings for the purpose of meeting the demand for loans to members or for the purpose of meeting demands for share withdrawals.

(b) Exception.--A credit union shall not borrow for the purpose of making investments authorized by section 501(b)(7) (relating to powers).

(Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsec. (a).



Section 512 - Loans

(a) Loans to members only.--Except as otherwise provided in this title, a credit union may make loans to its members only.

(b) Loans subject to bylaws.--Loans must be made subject to the conditions contained in the bylaws.

(c) Borrower repayment of loans.--A borrower may repay the borrower's loan, in whole or in part, any day the office of the credit union is open for business.

(d) Nonpreferential treatment.--The following may not obtain or guarantee a loan from the credit union on terms, rates or conditions more favorable than those granted to any other member:

(1) A director.

(2) An officer.

(3) A member of any committee.

(4) A member of the immediate family of a director, officer or member of a committee.

(5) Any individual having a common ownership, investment or other pecuniary interest in a business enterprise with a director, officer or member of a committee.

(Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)



Section 513 - Reserves

§ 513. Reserves.

(a) General rule.--Each credit union shall establish and maintain a regular reserve account to the same extent and in the same manner as required of a Federal credit union.

(b) Computation of reserve and net worth requirements.--For the purpose of establishing the reserves required by this section and for the provision and maintenance of adequate equity or net worth, a credit union shall compute its reserve and net worth requirements consistent with section 216 of the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1790d) and the National Credit Union Administration rules and regulations set forth in 12 CFR Pt. 702 (relating to prompt corrective action).

(c) Allowance for loan loss.--Each credit union, in addition to maintaining a regular reserve, shall establish an allowance for loan loss. The allowance for loan loss reserve shall be funded in the manner and used for the purposes as designated from time to time by the department. The board of directors shall decide the loans which are to be charged off against the allowance for loan loss, except that the department may, at the time of examination of a credit union, recommend for charge-off such loans which in its opinion are unsound, which loans shall be charged against the allowance for loan loss account within 60 days of the receipt of such recommendation from the department. Any amount received from the repayment of a loan after it has been charged off against the allowance for loan loss account shall be credited back to the account.

(d) Allowance for investment loss.--(Deleted by amendment). (Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)



Section 514 - Dividends

(a) General rule.--The board of directors of a credit union or the members on recommendation of the board of directors, whichever the bylaws provide, may declare dividends to be paid on all shares and share certificates from the net earnings and undivided earnings at such rates and intervals and for such periods as the board of directors may authorize and after provision for the required reserves. Dividends may be added to the credit of the members share accounts, paid in cash, or partially credited to share accounts and partially paid in cash, at the option of the board of directors.

(b) Inactive accounts.--A share account may be transferred to a special account if, for at least five years, there has been no activity by the owner of the account and all written communications from the credit union to the owner of the account have been returned to the credit union with no forwarding address. After the transfer, the credit union may cease paying dividends on the transferred account and may cease sending notices to the owner. A member whose account has been transferred may reclaim the funds from the credit union at any time prior to the time the account is escheated. After escheat, reclaiming is governed by Article XIII.1 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

(Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsec. (b).

2002 Amendment. Act 207 amended subsec. (a).



Section 515 - Rights and liabilities of terminating members

§ 515. Rights and liabilities of terminating members. All amounts paid on shares of an expelled or withdrawing member, with any dividends accredited thereto to the date thereof, shall, as funds become available and after deducting all amounts due from the member to the credit union, be paid to him. The credit union may require 60 days' notice of intention to withdraw shares. Withdrawing or expelled members shall have no further rights in the credit union, but they shall not by such withdrawal or expulsion be released from any remaining liability to the credit union.



Section 516 - Adverse claims

§ 516. Adverse claims.

(a) General rule.--Notice to a credit union or Federal credit union of an adverse claim against shares standing in the name of any member shall not be effectual to cause the credit union or Federal credit union to recognize such adverse claim, unless the adverse claimant shall procure either an attachment or proper restraining order against the credit union or Federal credit union from a court of competent jurisdiction in a cause of action therein instituted by him, wherein the member or his legal representative is made a party in the manner provided by law, or unless he shall execute to the credit union or Federal credit union in form, and with sureties acceptable to it, a bond indemnifying the credit union or Federal credit union from any liability, loss, damages, costs and expenses arising from the recognition of such adverse claim.

(b) Exception.--This section shall not apply in any instance where the person in whose name the shares are held is a trustee for such adverse claimant, and the facts constituting such relationship, as well as the facts showing reasonable cause of belief on the part of the claimant that such trustee is about to misappropriate the shares, are made to appear by verified statement of such claimant.



Section 517 - Taxation

§ 517. Taxation. A credit union incorporated under or subject to this title shall be deemed an institution for savings, and its assets, together with all the accumulation therein, shall not be subject to taxation except as to real estate owned by it. The shares of a credit union shall not be subject to a capital stock bonus tax or a stock transfer tax when issued by the corporation.






Chapter 7 - Members, Directors and Officers

Chapter Notes

Enactment. Chapter 7 was added December 19, 1990, P.L.834, No.198, effective in two months.



Section 701 - Membership

(a) General rule.--Credit union organizations shall be limited to groups having a potential membership of 500 or more adult persons and having a common bond of association within a well-defined community or rural district by reason of occupation or of membership in a religious congregation or fraternal or labor organization or residence within a well-defined community or rural district. A credit union may also retain its original field of membership and, additionally, include in its field of membership other occupational groups, as well as like associational groups having a common bond with the original field of membership, with insufficient number of members to form or conduct the affairs of a separate credit union, if the existing credit union obtains prior permission from the department. The membership of a credit union shall be limited to and consist of the incorporators of the credit union and such other persons, having the common bond of association, set forth in the articles of incorporation, as have been duly admitted members, have paid the entrance fee as provided in the bylaws and own and retain one or more shares. Organizations composed principally of the same group as the credit union membership may be members. Employes of credit unions may be members of such credit unions.

(b) Family members.--Persons who are members of the immediate family of a member of the credit union may be elected to membership.

(c) Trust and joint tenancy deposits.--Shares may be issued in trust for or in joint tenancy with the right of survivorship with any person designated by the credit union member, but no joint tenant or beneficiary of a trust shall be permitted to vote, obtain a loan or hold office unless he is within the field of membership and is a qualified member in his own right.

(d) Continuation of membership.--Any member who leaves or has left the field of membership and has not withdrawn all of his share account shall not cease to be a member of the credit union by reason thereof, and he shall have all of the rights and obligations of membership, including, but not limited to, the right to retain and to add to his share account and the right to vote. Upon leaving the field of membership, the provisions of this subsection shall apply to persons who have become members of the credit union solely by reason of the provisions of subsection (b), but the provisions of subsection (c) shall not be affected by this subsection.

(e) Spouse of deceased member.--The unremarried widow or widower of a deceased member may become a member of the credit union.

(f) Effect of certain association formations.--Any association formed primarily to obtain a State credit union charter shall not be considered by the department to have a sufficient common bond.

(Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (a) and added subsec. (f).

Cross References. Section 701 is referred to in sections 302, 304 of this title.



Section 702 - Meetings

§ 702. Meetings. The annual meeting shall be held at the time, place and in the manner indicated in the bylaws. Special meetings may also be held in the manner provided in the bylaws.



Section 703 - Voting rights and procedures

§ 703. Voting rights and procedures. At all meetings a member shall have but one vote, irrespective of his shareholdings. There shall be no voting by proxy, but any member, other than a natural person, may cast its vote through an agent duly delegated and appointed agent in writing.



Section 704 - Notice to members

(a) General rule.--All notices required by this title to be given to members shall be:

(1) delivered in person to each member;

(2) mailed to each member at the address for such member appearing on the records of the credit union; or

(3) by facsimile transmission, e-mail or other electronic communication to each member's facsimile number or address for e-mail or other electronic communications appearing on the records of the credit union. Notice pursuant to this paragraph shall be deemed to have been given to the member entitled to the notice when sent.

(b) Notice of changes in fees, charges or policies.--Each new member to a credit union shall be provided with notice by the respective credit union listing any fees, service charges or policies regarding the transfer of funds to noninterest bearing accounts. A new member and each existing member shall subsequently be provided with similar notice if there is a change by the credit union in the amount or type of fees or service charges or a change in the policy regarding the transfer of funds to noninterest bearing accounts. The credit union shall also provide such information to any member upon request by that member.

(June 18, 2014, P.L.754, No.62, eff. 60 days)



Section 705 - Expulsion, suspension and withdrawal

(a) Expulsion.--Unless otherwise provided in the credit union's bylaws:

(1) The board of directors may expel a member for cause by a majority vote of a quorum of directors pursuant to a written policy adopted by the board. For the purposes of this subsection, "cause" includes a loss to the credit union, a violation of the membership agreement or any policy or procedure adopted by the board or inappropriate behavior, such as physical or verbal abuse of credit union members or staff. All members shall be given written notice of such policies. Any person expelled by the board shall have the right to request a hearing before the board to reconsider the expulsion.

(2) A credit union may terminate the membership of any member who withdraws the member's shares to less than one share.

(3) Persons whose membership has been terminated, whether by withdrawal or expulsion, shall have no further rights in the credit union, but are not released from any obligation owed to the credit union.

(4) A member who has been expelled, as provided by this subsection, may not be readmitted to membership except upon approval by a majority vote of the board after application and proof that the applicant remains within the credit union's field of membership, has adequately explained, addressed or remedied the conditions leading to expulsion and will abide by the terms and conditions of membership. Not more than one such application for readmission may be made within any 12-month calendar period.

(a.1) Suspension.--Unless otherwise provided in the credit union's bylaws, a credit union may, for cause, suspend certain services to a credit union member under a policy adopted by the credit union's board of directors. Members with suspended services may maintain a share account and continue to vote at annual and special meetings.

(b) Withdrawal.--Any member may withdraw from the credit union at any time, but notice of withdrawal may be required.

(June 18, 2014, P.L.754, No.62, eff. 60 days)



Section 706 - Election of directors and credit and supervisory committee members

§ 706. Election of directors and credit and supervisory

committee members.

(a) General rule.--At the organization meeting and at all subsequent annual meetings, the credit union members shall elect from the membership of the credit union a board of directors of not less than five members, a credit committee of not less than three members if the bylaws so provide and a supervisory committee of not less than three nor more than five members if the bylaws so provide, all to hold office for such terms respectively, as the bylaws provide and until successors are duly qualified. If permitted by the bylaws, the election may be conducted by mail ballot. A member shall not serve on more than one of the committees. Not more than one member of the board, who shall not be the treasurer or an assistant treasurer, may serve as a member of the credit committee. A member of the board of directors, treasurer or an assistant treasurer may not serve on the supervisory committee.

(b) Report to department.--A statement in writing of the names and addresses of the members of the board and the committees and the officers, as well as any interim appointments, shall be filed with the department within ten days after their election and qualification or interim appointment. For failure to file such statements when due, unless excused for cause, the credit union shall pay to the department $100 for each day of its delinquency. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (b).



Section 707 - Duties of directors generally

§ 707. Duties of directors generally.

(a) General rule.--The directors of a credit union shall have general management of the affairs of the credit union and are specifically required:

(1) To act on applications for membership.

(2) To determine interest rates on loans.

(3) To fix the amount of the surety bond which shall be required of all officers and employees handling money which amount shall be not less than the minimum schedule established by the department.

(4) To declare dividends or recommend dividends as provided in the bylaws.

(5) To transmit or cause to be transmitted to the members all proposed amendments to the bylaws.

(6) If the bylaws provide for appointed credit or supervisory committees, to appoint individuals to serve on the credit committee or the supervisory committee and to fill vacancies in the board and in the credit committee until successors are duly chosen and qualified.

(7) To determine the maximum individual share holdings and, subject to the limitations contained in this title, the maximum individual loan which can be made with or without security.

(8) To have charge of investments, first mortgage loans and loans to other credit unions and Federal credit unions but not loans to members which are under the supervision of the credit committee as otherwise provided in this title. The board may, however, delegate to the credit committee the authority to approve some or all first mortgage loans and to an investment committee or qualified individual the authority to make all or some investments if the board first establishes guidelines and standards for the approval and making of such loans and investments in accordance with the policies of the board of directors.

(9) To fix the amount of compensation of directors, officers, committee members, loan officers and employees.

(10) To determine whether, to what extent and to what class or classes of borrowers, if any, an interest refund is to be made in any dividend period. Any such interest refund shall be paid in proportion to the interest paid by each borrower within any class during that dividend period.

(11) To appoint alternate credit committee members as needed to serve during incapacity or absence of the credit committee members.

(b) Notice of interest refund to department.--Immediately upon the board deciding to refund any interest pursuant to subsection (a)(10), notice of such decision and a copy of any board resolution and related documents shall forthwith be sent to the department. The department shall, within 30 days after receipt thereof, have the power to disapprove, for any reasonable cause stated in writing, any such interest refund. If the department does not disapprove the interest refund within 30 days, the interest refund shall become effective. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)



Section 708 - Officers

§ 708. Officers. At their organizational meeting and within 30 days following each annual meeting of the members, the directors shall elect from their own number either a president and one or more vice presidents or a chairman and one or more vice chairmen, a treasurer and a secretary. The same individual may be both treasurer and secretary. The directors may appoint one or more assistant treasurers. The directors may appoint a membership officer from among the members of the credit union, other than the treasurer, an assistant treasurer or a loan officer. The directors may employ an officer in charge of operations, who shall be under the direction and control of the board or of the treasurer, as determined by the board of directors. The membership officer or the officer in charge shall have the authority to approve applications for membership under such conditions as the directors may prescribe. The membership officer or officer in charge so authorized shall submit to the directors at each monthly meeting a list of approved or pending applications for membership received since the previous monthly meeting, together with such other related information as the bylaws or the board may require.



Section 709 - Compensation of directors and officers

§ 709. Compensation of directors and officers. Members of the board of directors, the credit committee and the supervisory committee may be compensated if the credit union pays dividends to its members commensurate with prevailing market rates during the preceding year. A credit union shall be deemed to pay dividends commensurate with prevailing market rates if declared dividend rates on share accounts are competitive with dividend or interest rates offered by other credit unions, Federal credit unions or other financial institutions authorized to engage in the business of receiving money for deposit. The department may prohibit or regulate the payment of compensation of directors, committee members and officers, exclusive of the treasurer, if it deems such compensation excessive or if, in its opinion, the financial condition of the credit union is not such as to warrant the payment of such compensation. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)



Section 710 - Executive committee

§ 710. Executive committee. The directors may appoint from their own number an executive committee of not less than three directors, who may be authorized to act for the board in all respects, subject to such conditions and limitations as prescribed by the board.



Section 711 - Procedures for approving service by certain persons

§ 711. Procedures for approving service by certain persons.

(a) General rule.--No person who has been convicted of a misdemeanor or a felony involving dishonesty, breach of trust or violation of this title or corresponding provisions of prior law may serve as an officer, director, committee member, employee, volunteer or agent of a credit union unless the person has or obtains the unanimous approval of the board of directors of the credit union.

(b) Disclosure statement.--Every officer, director, committee member and employee shall sign a sworn statement disclosing whether he has ever been convicted of a misdemeanor or a felony involving dishonesty, breach of trust or violation of this title or corresponding provisions of prior law. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (a).



Section 712 - Indemnification and exoneration from liability of directors and officers

§ 712. Indemnification and exoneration from liability of

directors and officers.

(a) Indemnification.--A credit union shall be governed by the provisions of 15 Pa.C.S. Ch. 17 Subch. D (relating to indemnification).

(b) Exoneration from liability of volunteer officers.-- Volunteer officers of Federal, State and out-of-State credit unions shall be entitled to the protection and rights set forth in 15 Pa.C.S. § 513 (relating to personal liability of directors) if the membership adopts a bylaw to that effect.

(c) Standard of care and personal liability of directors.-- See 15 Pa.C.S. §§ 512 (relating to standard of care and justifiable reliance) and 513.

Cross References. Section 712 is referred to in section 715 of this title.



Section 713 - Loan procedures

§ 713. Loan procedures.

(a) Credit committee.--If the bylaws provide for a credit committee, the credit committee shall have the supervision of all loans to members other than first mortgage loans, except to the extent approval of such mortgage loans has been delegated to the credit committee, and loans to other credit unions and Federal credit unions.

(b) Conflict of interest.--No credit committee member, loan officer or director of a credit union shall vote on the granting of any loan in which such official has guaranteed the repayment of the loan or where a member of the member's immediate family has a beneficial interest.

(c) Applications.--Applications for loans shall be in writing on a form prepared or approved for that purpose by the credit committee or, in the absence of a credit committee, by either the board of directors or a person delegated by the board of directors; and all applications shall set forth the purpose for which the loan is desired, the security, if any, offered, and such other data as may be required. Within the meaning of this section, a pledge of shares in the credit union or the endorsement of a note may be deemed security.

(d) Approval by credit committee.--

(1) If the bylaws provide for a credit committee, at least a majority of the members of the credit committee shall pass on all loans, and no loan shall be approved unless it is approved by a majority of the members of the credit committee at a credit committee meeting.

(2) Notwithstanding paragraph (1), the credit committee may appoint one or more loan officers and delegate to such person or persons the power to approve loans, share withdrawals of amounts previously pledged as security for a loan, releases and substitutions of security, within limits specified by the committee.

(3) The appointment and delegation shall be approved by a majority of the credit committee present and voting at a credit committee meeting and shall be recorded in a written resolution signed by the credit committee members who approved the delegation or appointment. The written resolution shall be forwarded to the board of directors prior to the next board meeting.

(4) The credit committee shall meet as often as may be necessary after due notice to each member. The credit committee shall keep minutes of each meeting. The minutes shall include a list of loans approved and disapproved by the credit committee.

(5) The credit committee shall require any loan officers it appoints to report regularly to the credit committee on any loan approvals or other actions taken by the loan officer in the authority delegated to the loan officer by the credit committee.

(e) Approval by loan officer.--If the bylaws do not provide for a credit committee, the board of directors shall appoint a loan officer and delegate the powers of the credit committee under subsection (d) to the loan officer.

(f) Reports.--Each loan officer shall furnish to the credit committee or, in the absence of a credit committee, to the board of directors a record of each loan approved or not approved by such person within seven days of the date of the filing of the application therefor.

(g) Procedure in absence of loan officer.--All loans not approved by a loan officer shall be acted upon by the credit committee or, in the absence of a credit committee, by the board of directors or a director designated by the board of directors.

(h) Restrictions.--No individual shall have authority to disburse funds of the credit union for any loan which has been approved by such individual in his or her capacity as loan officer. (Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsecs. (b) and (d).

1994 Amendment. Act 146 amended subsecs. (b) and (h).



Section 714 - Annual audit

§ 714. Annual audit.

(a) Supervisory committee.--If the bylaws of the credit union provide for a supervisory committee, the duties of the supervisory committee shall be as follows:

(1) To make at least an annual audit of the affairs of the credit union. The committee shall submit a report to the board of directors and to the members at the next annual meeting of the credit union.

(2) By unanimous vote, if it deems such action to be necessary to the proper conduct of the affairs of the credit union, to suspend any officer, director or member of any committee other than the supervisory committee. In such event, the committee shall call the members of the credit union together, within ten days of the suspension, to act on such suspension. The members at the meeting called for this purpose may sustain such suspension or remove such person from office or may reinstate such person.

(3) By majority vote, the supervisory committee may call a special meeting of the members to consider any matter submitted to it by the committee. The committee shall fill vacancies in its own membership unless otherwise provided in the bylaws.

(b) Default by supervisory committee.--Whenever the supervisory committee fails to make the audits or reports as provided in subsection (a)(1), the board of directors shall remove from office the members of the supervisory committee and appoint a new committee to make such audits, or the board may employ the services of a public accountant to make such audits. The charges for the services of such public accountants shall be paid by the credit union. If the board of directors under such circumstances fails or refuses to act, the department may, in addition to its other powers, remove the members of the supervisory committee and issue an order on the board of directors requiring such audits to be made by a public accountant at the expense of the credit union.

(c) Audit by public accountant.--If the bylaws do not provide for a supervisory committee, the board shall employ the services of a public accountant to make audits under subsections (a) and (b). The charges for the services of the public accountant shall be paid by the credit union.

(d) Requirement for an outside audit.--

(1) A credit union shall obtain an outside, independent audit by a certified public accountant or other approved service for any fiscal year during which any one of the following conditions exist:

(i) the supervisory committee of the credit union has not conducted an annual supervisory committee audit;

(ii) the annual supervisory committee audit conducted did not meet the audit requirements required by the department; or

(iii) the credit union has experienced serious and persistent recordkeeping deficiencies as defined in subsection (e).

(2) In the case of an audit required pursuant to paragraph (1)(i) or (ii), the scope of the outside, independent audit shall fully encompass the requirements set forth in the department's audit guidelines. In the case of an audit required pursuant to paragraph (1)(iii), the outside, independent audit must be conducted by a certified public accountant and must be an opinion audit as that term is understood under generally accepted auditing standards.

(e) Definition.--As used in subsection (d)(1), "persistent recordkeeping deficiencies" means serious recordkeeping problems which continue to exist past a usual, expected or normal period of time. Persistent recordkeeping deficiencies shall be considered serious if the department has a reasonable doubt:

(1) That the financial condition of the credit union is accurately and fairly presented in the credit union's statement.

(2) That management practices and procedures of the credit union are sufficient to safeguard members' assets. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended the section heading and subsecs. (a)(1), (b) and (c) and added subsecs. (d) and (e).



Section 715 - Actions by members to enforce a secondary right

§ 715. Actions by members to enforce a secondary right.

(a) General rule.--In any action brought to enforce a secondary right on the part of one or more members against any officer or director or former officer or director of a credit union because the corporation refuses to enforce rights which may properly be asserted by it, the plaintiff or plaintiffs must aver and it must be made to appear that the plaintiff or each plaintiff was a member of the corporation at the time of the transaction of which he complains or that his membership devolved upon him by operation of law from a person who was a member at that time.

(b) Security for costs.--In any such action instituted or maintained by a holder or holders of less than 5% of the outstanding share accounts of the credit union, the credit union in whose right the action is brought shall be entitled, at any stage of the proceedings, to require the plaintiff or plaintiffs to give security for the reasonable expenses, including attorney fees, which may be incurred by it in connection therewith and for which it may become liable pursuant to section 712(a) (relating to indemnification) (but only insofar as relates to mandatory indemnification in actions by or in the right of the corporation), to which security the corporation shall have recourse in such amount as the court having jurisdiction shall determine upon the termination of the action. The amount of the security may, from time to time, be increased or decreased in the discretion of the court having jurisdiction of the action upon showing that the security provided has or may become inadequate or excessive.






Chapter 9 - Amendment of Articles

Chapter Notes

Enactment. Chapter 9 was added December 19, 1990, P.L.834, No.198, effective in two months.



Section 901 - Procedure for amendment of articles

The articles of incorporation may be amended at any regular or special meeting of the credit union, if notice of the meeting and of the proposed amendment or amendments is furnished each member at least ten days prior to the meeting at which such amendment or amendments will be considered. Notwithstanding statutory provisions to the contrary, the articles of incorporation may alternatively be amended by the members through mail ballot voting as provided in the bylaws. Amendments to the articles of incorporation must be approved by a majority of the members present at any meeting at which the amendments are considered or, in the case of a mail ballot, by a majority of the members responding by mail ballot. The proposed amendments shall be acted upon only in the event a quorum of the members, as provided in the bylaws, is present or, in the case of a mail ballot vote, a number of returned mail ballots equal to the quorum of the members, as provided in the bylaws, exists.

(June 18, 2014, P.L.754, No.62, eff. 60 days)



Section 902 - Articles of amendment

§ 902. Articles of amendment. The articles of amendment shall be signed by an officer of the credit union and shall set forth:

(1) The name and principal place of business of the credit union.

(2) The amendment or amendments as adopted by the members.

(3) The date of the meeting at which the amendment, or amendments, was adopted.

(4) That notice of the meeting at which the amendment, or amendments, was considered was given to each member as provided in this title.

(5) That, at the meeting at which the amendment, or amendments, was considered, a quorum of the members was present as provided in the bylaws.

(6) That the amendment, or amendments, was approved by a majority of the members voting.



Section 903 - Filing and review of articles of amendment

§ 903. Filing and review of articles of amendment.

(a) General rule.--Articles of amendment shall be filed with the department. If the department finds that the articles of amendment conform to law, it shall endorse its approval thereon and forward the articles of amendment to the Department of State. Upon receipt of the articles of amendment, the Department of State shall file the same.

(b) Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement). (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (a).



Section 904 - Place of business

§ 904. Place of business.

(a) Change in principal place of business.--A credit union may change its place of business upon the filing of a statement of change of principal place of business with the Department of State and the department.

(b) Branch offices and service facilities.--If a credit union gives the department prior written notification and, in the case of branch offices, receives prior approval from the department, it may establish and maintain, at locations other than its principal place of business, additional branch offices and service facilities to furnish services to its members.

(c) Discontinuance of branch offices or service facilities.--If a credit union pursuant to a resolution of its board of directors provides the department prior written notification, the credit union may discontinue the operation of and close branch offices or service facilities.

(d) Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement). (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

Cross References. Section 904 is referred to in section 503 of this title.






Chapter 11 - Conversion, Merger and Consolidation

Chapter Notes

Enactment. Chapter 11 was added December 19, 1990, P.L.834, No.198, effective in two months.



Section 1101 - Conversion into Federal credit union

(a) General rule.--A credit union may be converted into a Federal credit union by complying with the following requirements:

(1) The proposition for such conversion shall first be approved by a majority vote of the directors of the credit union who shall also set a date for the vote thereon by the members. The vote of the members shall be conducted at a meeting held on such date, or by written ballot if the bylaws so provide to be filed on or before such date. Notice of the proposition and of the date set for the vote shall be given each member not more than 30 nor less than ten days prior to such date. Approval of the proposition shall be by the affirmative vote of a majority of the members voting, in person or in writing, either at a meeting of the credit union or through a mail ballot vote. In order for a vote to be considered valid, there must be a quorum established. In the case of a meeting of the credit union, a quorum shall be established by the presence of at least 10% of the credit union's membership. In the case of a mail ballot vote, a quorum shall be established by the written response of at least 10% of the credit union's membership.

(2) A statement of the result of the vote, certified by an officer of the credit union, shall be filed with the department within ten days after the vote is taken.

(3) Promptly after the vote is taken and in no event later than 90 days thereafter, if the proposition for conversion was approved, the credit union shall take such action as may be necessary under the applicable laws of the United States to make it a Federal credit union, and, within ten days after receipt of the Federal credit union charter, it shall file a copy of the charter thus issued with the Department of State which shall furnish a copy thereof to the department. Upon such filing with the Department of State, the credit union shall no longer be subject to any of the provisions of this title. The successor Federal credit union shall be vested with all of the assets and shall continue to be responsible for all of the obligations of the credit union thus converted to the same extent as though the conversion had not taken place.

(b) Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 12, 1994, P.L.1067, No.146, eff. 60 days; Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsec. (a)(1).

2002 Amendment. Act 207 amended subsec. (a).



Section 1102 - Conversion from Federal credit union

§ 1102. Conversion from Federal credit union.

(a) General rule.--A Federal credit union may be converted into a credit union subject to the provisions of this title by:

(1) Complying with all Federal requirements requisite to enabling it to convert to a credit union or to cease being a Federal credit union.

(2) Filing with the department proof of compliance with such Federal requirements in form satisfactory to the department.

(3) Filing with the department, together with such reasonable fees as shall be established by the department, including an application fee and fees for such examination and such investigation as it may deem necessary, articles of conversion which shall set forth:

(i) The proposed name of the converted credit union.

(ii) The exact location of the principal place of business of the credit union into which the Federal credit union plans to become converted.

(iii) The number, names and addresses of the persons to be the first directors of the converted credit union.

(iv) All other statements required by this title to be set forth in original articles of incorporation in the case of the formation of a credit union in so far as such information is applicable to a Federal credit union proposing to become converted into a credit union.

(b) Department review.--Immediately upon the receipt of the articles of conversion, the department shall conduct such examination as may be deemed necessary to ascertain from the best sources of information at its command:

(1) Whether the name of the proposed credit union conforms with the requirements of law for the name of a credit union and whether it is the same as one already adopted or reserved by another person or is so similar thereto that it is likely to mislead the public.

(2) Whether the conversion is made for legitimate purposes.

(3) Whether the interests of members and creditors are adequately protected.

(4) Whether the proposed credit union meets all of the requirements of this title and violates none of its prohibitions applicable to a credit union incorporated under this title.

(5) Whether the Federal credit union has complied with the requirements of the laws of the United States as they relate to the conversion of a Federal credit union into a credit union. Within 60 days after receipt of the articles of conversion, the department shall, upon the basis of the facts disclosed by its investigation, either approve or disapprove such articles.

(c) Approval action.--If the department approves the articles, it shall register its approval thereon and shall forward them to the Department of State for filing. Immediately upon receipt of the approved articles of conversion, the Department of State shall file the articles. The conversion shall become effective immediately upon such filing and the converted credit union shall have all the rights, privileges, immunities and franchises of the Federal credit union, except that it shall not thereafter acquire authority to engage in any business or exercise any right which is forbidden to a credit union when originally incorporated under this title.

(d) Disapproval action.--If the department disapproves the articles of conversion, it shall return them to the Federal credit union desiring to become converted into a credit union stating in detail its reasons for so doing.

(e) Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement). (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsecs. (a), (b) and (d).



Section 1103 - Merger and consolidation authorized

§ 1103. Merger and consolidation authorized.

(a) General rule.--A credit union subject to this title may merge or consolidate with other credit unions, with Federal credit unions, with out-of-State credit unions or with a combination of other credit unions, Federal credit unions and out-of-State credit unions to form a credit union, Federal credit union or out-of-State credit union.

(b) Approvals and conditions.--Before merging or consolidating, the credit unions involved must obtain prior approval from the department. In the case of a merger or consolidation with a Federal credit union, the merger or consolidation shall be made pursuant to Federal law in addition to the provisions of this title. In the case of a merger or consolidation with an out-of-State credit union, the merger or consolidation shall be made pursuant to the credit union law of the state of incorporation of the out-of-State credit union or, if credit unions incorporated in different states are involved, pursuant to the credit union laws of the various states of incorporation of the out-of-State credit unions in addition to the provisions of this title. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (b).



Section 1104 - Adoption of plan

(a) General rule.--The board of directors of each of the credit unions, Federal credit unions or out-of-State credit unions which desire to merge or consolidate shall, by resolution adopted by at least a majority of all the members of each board, approve a plan of merger or consolidation setting forth the terms and conditions of the merger or consolidation and the mode of carrying the same into effect, the manner and basis of converting the shares of each credit union, Federal credit union or out-of-State credit union into shares or other securities or obligations of the surviving or new credit union, Federal credit union or out-of-State credit union, and such other details and provisions as are deemed necessary. Except where the approval of the members is not required, the board of directors shall direct that the plan be submitted to a vote of the members of such credit union, Federal credit union or out-of-State credit union entitled to vote thereon at an annual or special meeting of the members to be held on not less than 15 days prior notice thereof given to each member of record, which notice shall state the place, day, hour and purpose of the meeting and shall have included therein or enclosed therewith a copy or summary of the plan of merger or consolidation.

(b) Domestic approval.--The plan of merger or consolidation to form a surviving or new credit union, Federal credit union or out-of-State credit union shall be adopted upon receiving, if the credit union is not the surviving institution, the affirmative vote of at least a majority of the members voting thereon or upon receiving, if the credit union is the surviving institution, the affirmative vote of at least a majority of the board of directors voting thereon.

(c) Federal or out-of-State approval.--The plan of merger or consolidation shall be authorized, adopted or approved by each of the merging or consolidating Federal credit unions and out-of-State credit unions in accordance with applicable Federal or State law.

(June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsec (a).



Section 1105 - Articles of merger or consolidation

§ 1105. Articles of merger or consolidation.

(a) General rule.--Upon the adoption, pursuant to the provisions of this chapter, of the plan of merger or consolidation by the credit unions, Federal credit unions and out-of-State credit unions desiring to merge or consolidate, articles of merger or consolidation shall be executed by each credit union, Federal credit union and out-of-State credit union by a duly authorized officer of each credit union, Federal credit union and out-of-State credit union and shall set forth:

(1) The name and exact location of the principal place of business of the surviving or new credit union, Federal credit union or out-of-State credit union.

(2) The time and place of the meeting of the board of directors at which the plan of merger or consolidation was proposed and, except where approval of the members is not required, the time and place of the meeting of the members of each credit union, Federal credit union and out-of-State credit union at which the plan of merger or consolidation was authorized, adopted or approved, the kind and period of notice given to the members and the total vote by which the plan was authorized, adopted or approved.

(3) In the case of a merger into a surviving credit union, any changes desired to be made in the articles of the surviving credit union, or, in the case of a consolidation into a new credit union, all of the statements required by this title to be set forth in the original articles in the case of the formation of a credit union.

(4) The number, names and addresses of the persons to be the first directors of the surviving or new credit union, Federal credit union or out-of-State credit union.

(5) The plan of merger or consolidation.

(b) Department review.--The articles of merger or consolidation shall be filed with the department which, immediately upon receipt thereof, shall conduct such investigation as may be deemed necessary to ascertain from the best sources at its command:

(1) Whether, if the articles are articles of consolidation, the name of the proposed new credit union, Federal credit union or out-of-State credit union conforms with the requirements of law for the name of a credit union and whether it is the same as one already adopted or reserved by another corporation or person or is so similar thereto that it is likely to mislead the public.

(2) Whether, if the merger or consolidation includes one or more Federal credit unions, all requirements of the laws of the United States pertaining thereto have been complied with.

(3) Whether the interests of members and creditors are adequately protected.

(4) Whether the credit unions, including the surviving or new credit union, have met all of the requirements of this title and have violated none of its prohibitions applicable to a credit union incorporated under this title.

(5) Whether, if the merger or consolidation includes an out-of-State credit union, there is compliance with the applicable requirements of the law of the state of incorporation of the out-of-State credit union. Within 60 days after receipt of the articles of merger or consolidation, the department shall, upon the basis of the facts disclosed by its investigation, either approve or disapprove such articles.

(c) Approval action.--If the department approves the articles, it shall register its approval thereon and shall forthwith forward them to the Department of State for filing, and, immediately upon receipt thereof, the Department of State shall file the articles.

(d) Effect of merger or consolidation.--The merger or consolidation shall become effective immediately upon such filing, and the surviving or new credit union, Federal credit union or out-of-State credit union shall be vested with all the assets and shall have all the rights, privileges, immunities and franchises and shall be responsible for all the obligations of the merging or consolidating credit unions, Federal credit unions and out-of-State credit unions; but otherwise, if such surviving or new credit union shall be a Federal credit union or an out-of-State credit union, upon such filing by the Department of State, the surviving or new Federal credit union or out-of- State credit union shall no longer be subject to the provisions of this title other than, in the case of an out-of-State credit union, Chapter 15 (relating to out-of-State credit unions).

(e) Disapproval action.--If the department shall disapprove the articles, it shall return them to the credit union, Federal credit union or out-of-State credit union from which they were received, stating the reasons for such disapproval.

(f) Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement). (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsecs. (b) and (e).



Section 1106 - Supervisory mergers or consolidations by department

§ 1106. Supervisory mergers or consolidations by department. Notwithstanding any other provision of this title, the department may require a merger or consolidation of a credit union which is insolvent or is in danger of insolvency with any other credit union, Federal credit union or out-of-State credit union or may authorize a credit union to purchase any of the assets of, or assume any of the liabilities and capital of, any other credit union, Federal credit union or out-of-State credit union if the department is satisfied that:

(1) an emergency requiring expeditious action exists with respect to such a credit union;

(2) other alternatives are not reasonably available; and

(3) the public interest would best be served by approval of such merger, consolidation, purchase or assumption. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)






Chapter 13 - Dissolution

Chapter Notes

Enactment. Chapter 13 was added December 19, 1990, P.L.834, No.198, effective in two months.



Section 1301 - Dissolution authorized

§ 1301. Dissolution authorized. Any credit union may elect to dissolve voluntarily and wind up its affairs in the manner provided in this chapter. However, if it shall appear to the department, upon an examination of the business, assets and affairs of the credit union, that its assets will probably be insufficient to pay in full its members and creditors, it shall take possession of the business and property of the credit union and retain possession until its affairs are finally liquidated. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)



Section 1302 - Approval of voluntary dissolution

(a) General rule.--The procedure for voluntary dissolution shall be as follows:

(1) A plan of dissolution, setting forth in detail the number of liquidating trustees, which shall be one, three or five, to be elected by the members, the amount of the bond which shall be supplied by each of the liquidating trustees and the powers, duties and compensation of such trustees, shall be adopted by a vote of at least two-thirds of all directors of the credit union.

(2) A meeting of the membership shall be called for the purpose of acting on the plan of dissolution. Notice setting forth the date and purpose of such meeting shall be furnished each member at least ten days prior to the date of the meeting. The plan of dissolution shall be adopted upon the affirmative vote of a majority of the entire membership of the credit union in person or by written ballot.

(3) Upon approval of the plan, the members shall forthwith proceed to elect the number of liquidating trustees provided for in the plan of dissolution. If more than one liquidating trustee is to be elected, each member shall have the right to multiply his vote by the number of trustees to be elected and cast the whole number of such votes for one candidate or distribute them among two or more candidates. The candidates receiving the highest number of votes up to the number of liquidating trustees to be chosen shall be elected.

(4) A certificate of election to dissolve signed by a duly authorized officer of the credit union shall be executed and delivered to the department. The certificate shall set forth:

(i) The name of the credit union.

(ii) The exact location of its place of business.

(iii) The names and addresses of its officers and directors.

(iv) The number of directors voting for, and the number voting against, the proposed plan of voluntary dissolution.

(v) The total number of members and the number of members voting for, and the number voting against, the proposed plan of voluntary dissolution.

(vi) The names and addresses of the proposed liquidating trustees and the number of votes received by every candidate for the position of liquidating trustee.

(vii) The amount of the bond required to be supplied by each trustee.

(viii) A verified statement by each of the proposed liquidating trustees stating that he is willing to serve as liquidating trustee, subject to the provisions of this chapter and to the terms of the proposed plan of voluntary dissolution, that he will, so far as the duty devolves upon him, diligently and honestly liquidate the affairs of the credit union, and will not knowingly violate or permit to be violated any of the provisions of this chapter or of the proposed plan of voluntary liquidation.

(ix) The proposed plan of voluntary dissolution.

(b) Department review.--Upon receipt of the certificate of election to dissolve, the department shall conduct an examination or an investigation, or take such other action as it deems necessary, to determine whether to approve the plan of voluntary dissolution. If the department determines that the plan of voluntary dissolution does not prejudice the interests of members or creditors, it shall endorse its approval on the certificate of election to dissolve and send it to the Department of State for filing. If the department disapproves the plan, it shall return the certificate to the credit union stating in detail its reasons for doing so.

(c) Effect of filing certificate.--Upon the filing by the Department of State of the certificate of election to dissolve, the Department of State shall furnish a copy thereof to the department and the credit union. Upon such filing, the credit union shall cease to transact its business, and the liquidating trustee or trustees shall commence the liquidation of the credit union. The liquidating trustee or trustees shall thereafter be authorized to carry out, in his own name or in their own names as liquidating trustee or trustees of the credit union, the powers granted to him or them by the plan of voluntary dissolution and may sue and be sued for the purpose of determining and enforcing the debts due the credit union and its obligations.

(d) Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 9, 2002, P.L.1572, No.207, eff. 60 days; June 18, 2014, P.L.754, No.62, eff. 60 days)

2014 Amendment. Act 62 amended subsec. (a)(2).

2002 Amendment. Act 207 amended subsecs. (a)(4), (b) and (c).



Section 1303 - Dissolution proceedings

§ 1303. Dissolution proceedings.

(a) Collection and distribution of assets.--The liquidating trustee or trustees shall proceed in the manner provided by the department to gather the assets, determine the liabilities and distribute the assets of the credit union until its affairs are fully adjusted and wound up. Under this section the department shall set forth the order of the distribution of the assets. The provisions of this section on distribution of assets apply whether the dissolution is voluntary or involuntary.

(b) Proof of claims.--The liquidating trustee or trustees shall notify all creditors and members appearing on the records of the association, by notice sent to or given at the address appearing for such creditor or member on the records or, if no address appears there, at the last known address of the creditor or member, of the amount which the records show to be due such member or creditor. The liquidating trustee or trustees shall also advertise, for three successive weeks in a newspaper of general circulation and in a legal newspaper, if any, in the county in which the credit union is located, that the credit union is liquidating pursuant to a plan of voluntary liquidation. The advertisement shall set forth a date not less than 90 days after the date of the first published advertisement before which all creditors or members must present their claims, under oath or affirmation, to the trustee or trustees or be bound by the amount shown on the records of the credit union to be due them. Thereafter, all claims shall be permanently barred.

(c) Limitation period.--Any claim which is rejected or disallowed by the trustee or trustees shall be barred unless an action is brought thereon within 90 days after mailing of the notice of rejection or disallowance.

(d) Transfer possession.--If the department takes possession of the credit union under section 503(c) (relating to regulation by department) and appoints the National Credit Union Administration to liquidate the credit union or take other action deemed appropriate regarding the credit union, then the department shall be deemed to have surrendered jurisdiction of the credit union and the department shall have no liability related to such credit union. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (a) and added subsec. (d).



Section 1304 - Department supervision

§ 1304. Department supervision. The department shall continue to supervise the credit union, in the hands of the liquidating trustee or trustees, until the liquidation is complete and the affairs of the credit union are fully settled. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)



Section 1305 - Articles of dissolution

§ 1305. Articles of dissolution.

(a) General rule.--When, in the opinion of the department, the liquidation of a credit union is complete and its affairs are fully settled, the department shall execute and file in the Department of State articles of dissolution, which shall set forth:

(1) The name of the credit union.

(2) The statute under which the credit union was incorporated and the date of incorporation.

(3) A statement that the liquidation of the credit union is complete and its affairs are fully settled.

(b) Filing procedures.--A certificate or statement provided for by 15 Pa.C.S. § 139 (relating to tax clearance of certain fundamental transactions) shall not be required and the Department of State shall not charge a fee in connection with the filing of articles of dissolution under this section. See 15 Pa.C.S. § 134 (relating to docketing statement).

(c) Effect.--Upon the filing of the articles of dissolution in the Department of State, the existence of the credit union shall cease. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (a).



Section 1306 - Involuntary dissolution

§ 1306. Involuntary dissolution.

(a) Issuance of certificate of dissolution by department.-- In the event the department finds, after issuing written notice of a hearing and an opportunity to be heard to a credit union, that the credit union has not exercised any of its powers or opened for business with its proposed members within one year after the date of its incorporation or such longer time as the department may allow, then the department shall issue under its seal a certificate of dissolution reciting the applicable facts and stating that articles of incorporation have been forfeited by reason of such facts and shall file the certificate of dissolution with the Department of State.

(b) Effect of certificate of dissolution.--Upon filing of the certificate of dissolution in the Department of State, all rights of the credit union under its articles of incorporation shall cease and its existence shall cease. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 added section 1306.






Chapter 15 - Out-of-State Credit Unions

Chapter Notes

Enactment. Chapter 15 was added December 19, 1990, P.L.834, No.198, effective in two months.

Cross References. Chapter 15 is referred to in section 1105 of this title.



Section 1501 - Authorization to do business

§ 1501. Authorization to do business.

(a) General rule.--A credit union organized in another state may conduct business as an out-of-State credit union in this Commonwealth with the approval of the department as long as a credit union chartered under the laws of this Commonwealth is permitted to do business in the state in which the credit union is organized.

(b) Findings.--To grant approval the department must find that the out-of-State credit union:

(1) Is a credit union organized under a statute similar to this title.

(2) Is financially solvent.

(3) Has required account insurance acceptable to the department.

(4) Is effectively examined and supervised by the regulatory authority of the state in which it is organized.

(5) Needs to conduct business in this Commonwealth to adequately serve its members in this Commonwealth. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended subsec. (a).

Cross References. Section 1501 is referred to in section 1504 of this title.



Section 1502 - Covenants by applicant

§ 1502. Covenants by applicant. To conduct business in this Commonwealth, an out-of-State credit union must agree to:

(1) Grant loans at rates not higher than those permitted for credit unions incorporated under this title.

(2) Comply with the same consumer protection provisions that apply to credit unions incorporated under this title.

(3) Accept service of process as contemplated by 42 Pa.C.S. § 5301(a)(2)(i) (relating to persons).



Section 1503 - Supervision by department

§ 1503. Supervision by department.

(a) General rule.--The department may examine an out-of- State credit union:

(1) to the same extent that a Pennsylvania credit union is examined by the regulatory agency with jurisdiction over credit unions in the state in which the out-of-State credit union is incorporated; or

(2) pursuant to an agreement between the department and the regulatory agency with jurisdiction over credit unions in the state in which the out-of-State credit union is incorporated.

(b) Reports of other examinations.--The department may require, as a condition for permitting an out-of-State credit union to operate or to continue to operate in this Commonwealth, that the regulatory agency with jurisdiction over the out-of- State credit union furnish reports of examination regarding the out-of-State credit union to the department. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment. Act 207 amended the section heading and subsec. (a).



Section 1504 - Revocation of authorization to do business

§ 1504. Revocation of authorization to do business. The department may revoke the approval of an out-of-State credit union to conduct business as a credit union in this Commonwealth if the department makes any of the following findings:

(1) The out-of-State credit union no longer meets the requirements of section 1501 (relating to authorization to do business).

(2) The out-of-State credit union has violated Pennsylvania statutes or regulations or orders of the department.

(3) The out-of-State credit union has engaged in a pattern of unsafe or unsound credit union practices.

(4) Continued operation by the out-of-State credit union is likely to have a substantially adverse impact on the financial, economic or other interests of residents of this Commonwealth served by the out-of-State credit union. (Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)









Title 18 - CRIMES AND OFFENSES

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 18 were added December 6, 1972, P.L.1482, No.334, effective in six months.

Special Provisions in Appendix. See sections 2, 3 and 4 of Act 334 of 1972 in the appendix to this title for special provisions relating to offenses committed prior to the effective date of this title, severability and applicability of Statutory Construction Act.

Enactment. Part I was added December 6, 1972, P.L.1482, No.334, effective in six months.

Enactment. Part II was added December 6, 1972, P.L.1482, No.334, effective in six months.

Special Provisions in Appendix. See section 9 of Act 105 of 2014 in the appendix to this title for special provisions relating to application of law.

Special Provisions in Appendix. See the preamble to Act 178 of 2006 in the appendix to this title for special provisions relating to legislative intent.

Special Provisions in Appendix. See section 2 of Act 154 of 1982 in the appendix to this title for special provisions relating to right of action for injunction, damages or other relief.

Special Provisions in Appendix. See section 4 of Act 334 of 1972 in the appendix to this title for special provisions relating to the applicability of the Statutory Construction Act to this article.

Special Provisions in Appendix. See the preamble to Act 66 of 2005 in the appendix to this title for special provisions relating to legislative findings and declarations.

Special Provisions in Appendix. See the preamble to Act 17 of the First Special Session of 1995 in the appendix to this title for special provisions relating to legislative purpose.

Enactment. Part III was added July 16, 1979, P.L.116, No.47, effective January 1, 1980.



Appendix To Title

APPENDIX TO TITLE 18

CRIMES AND OFFENSES

Supplementary Provisions of Amendatory Statutes

1972, DECEMBER 6, P.L.1482, NO.334

§ 2. Offenses committed prior to June 6, 1973.

Title 18 of the Pennsylvania Consolidated Statutes (relating to crimes and offenses), as added by this act, does not apply to offenses committed prior to the effective date of this act and prosecutions for such offenses shall be governed by the prior law, which is continued in effect for that purpose, as if this act were not in force. For the purposes of this section, an offense was committed prior to the effective date of this act if any of the elements of the offense occurred prior thereto.

§ 3. Severability.

If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

§ 4. Applicability of Statutory Construction Act.

Sections 72 and 94 of the Statutory Construction Act shall not be applicable to any provision of Title 18 of the Pennsylvania Consolidated Statutes (relating to crimes and offenses) as added by this act, except Article G (relating to miscellaneous offenses) of Part II (relating to definition of specific offenses).

References in Text. The Statutory Construction Act of 1937, referred to in text, was repealed December 6, 1972, P.L.1339, No.290, effective immediately, and the former provisions of sections 72 and 94 are now contained in sections 1952 and 1974, respectively, of Title 1 (General Provisions).

§ 6. Effective date.

This act shall take effect January 1, 1972, or six months from the date of final enactment, whichever is later.

Effective Date. The effective date of Act 334 was June 6, 1973.

1974, MARCH 26, P.L.213, NO.46

§ 5. Severability.

If any subparagraph, paragraph, or subsection of section 2502 of the "Crimes Code," as amended by this act, or any other provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other subparagraphs, paragraphs, subsections, provisions or applications of the act which can be given effect without the invalid subparagraph, paragraph, subsection, provision or application, and to this end the provisions of this act are declared to be severable.

1976, DECEMBER 2, P.L.1230, NO.272

§ 2. Severability.

The provisions of this act shall not affect any act done, liability incurred or right accrued or vested, or affect any suit or prosecution pending or to be instituted to enforce any right or penalty or punish any offense under the authority of any act or part thereof repealed in this act.

Explanatory Note. Act 272 amended section 3929 of Title 18.

1978, NOVEMBER 26, P.L.1316, NO.319

Explanatory Note. The provisions of Act 319 of 1978 which were formerly contained in this appendix are now contained in the appendix to Title 42 (Judiciary and Judicial Procedure).

1982, JUNE 18, P.L.537, NO.154

§ 2. Right of action for injunction, damages or other relief.

(a) General rule.--Any person who incurs injury to his person or damage or loss to his property as a result of conduct described in 18 Pa.C.S. § 2710 (relating to ethnic intimidation) or 18 Pa.C.S. § 3307 (relating to institutional vandalism) shall have a right of action against the actor for injunction, damages or other appropriate civil or equitable relief. In any such action the issue of whether the defendant engaged in the conduct alleged shall be determined according to the burden of proof used in other civil actions for similar relief.

(b) Damages and expenses recoverable.--The plaintiff in an action under this section may recover:

(1) General and special damages, including damages for emotional distress.

(2) Punitive damages.

(3) Reasonable attorneys fees and costs.

1989, NOVEMBER 17, P.L.592, NO.64

§ 6. Severability.

The provisions of this act are severable. If any word, phrase or provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect any other word, phrase or provision or application of this act which can be given effect without the invalid word, phrase, provision or application.

Explanatory Note. Act 64 added or amended the defs. of "fertilization," "gestational age," "pregnancy" and "unborn child" in section 3203 and added or amended sections 3204(c) and (d), 3205(a) and (c), 3206(f)(1), 3208(a), 3208.1, 3209, 3210, 3211, 3212(b), 3214(a), 3215(b), 3216, 3217, 3218(a), 3220 and 4302 of Title 18.

§ 7. Publication of forms and materials.

The Department of Health shall create the forms required by 18 Pa.C.S. §§ 3209(d) and 3214(a) within 30 days after the effective date of this act and shall cause to be published, within 60 days after the effective date of this act, the printed materials described in 18 Pa.C.S. § 3208(a).

§ 8. Applicability of reporting and distribution requirements.

No provision of this act requiring the reporting of information on forms published by the Department of Health, or requiring the distribution of printed materials published by the Department of Health pursuant to 18 Pa.C.S. § 3208, shall be applicable until ten days after the requisite forms are first created and printed materials are first published by the Department of Health or until the effective date of this act, whichever is later.

§ 9. Effective date.

This act shall take effect as follows:

(1) The provisions of 18 Pa.C.S. §§ 3209(d) and 3214(a) requiring the Department of Health to create forms and of 18 Pa.C.S. § 3208(a) requiring the department to publish certain information shall take effect immediately.

(2) The remainder of this act shall take effect in 60 days.

1994, APRIL 21, P.L.130, NO.16

Preamble

The General Assembly finds and declares as follows:

(1) For the health, safety and welfare of the residents of this Commonwealth, the laws designed to deter the defacement of public and private property through the use of aerosol spray-paint cans, broad-tipped indelible markers and other marking devices should be strengthened.

(2) Where appropriate, the court should require those who commit acts of defacement to restore the damaged property to its original condition.

Explanatory Note. Act 16 amended section 3307 of Title 18.

1994, APRIL 21, P.L.131, NO.17

Preamble

The General Assembly finds and declares as follows:

(1) For the health, safety and welfare of the residents of this Commonwealth, the laws designed to deter the defacement of public and private property through the use of aerosol spray-paint cans, broad-tipped indelible markers and other marking devices should be strengthened.

(2) Where appropriate, the court should require those who commit acts of defacement to restore the damaged property to its original condition.

Explanatory Note. Act 17 amended section 3304 of Title 18 and added section 9720 of Title 42.

1994, DECEMBER 12, P.L.1248, NO.148

Preamble

The General Assembly finds and declares as follows:

The youth of Pennsylvania are the greatest resource of this Commonwealth and the Commonwealth finds that the protection of minors from the possible abuse of alcohol is of great importance.

The Commonwealth seeks to prevent minors from using alcoholic products. Nonalcoholic beer, wine and liquor contain amounts of alcohol and often taste, look and smell like legitimate alcoholic products. Therefore, the Commonwealth has a purpose in the restriction of sales of these products to minors.

Nonalcoholic beverages are made for those who want to enjoy the taste of alcohol without the effects of alcohol and should never be intended to introduce the youth of this Commonwealth to drinking beer, wine or liquor.

Explanatory Note. Act 148 amended or added sections 5781 and 6310.7 of Title 18.

1995, JUNE 13, 1ST SP.SESS., P.L.1024, NO.17

Preamble

The General Assembly hereby declares that the purpose of this act is to provide support to law enforcement in the area of crime prevention and control, that it is not the purpose of this act to place any undue or unnecessary restrictions or burdens on law-abiding citizens with respect to the acquisition, possession, transfer, transportation or use of firearms, rifles or shotguns for personal protection, hunting, target shooting, employment or any other lawful activity, and that this act is not intended to discourage or restrict the private ownership and use of firearms by law-abiding citizens for lawful purposes or to provide for the imposition by rules or regulations of any procedures or requirements other than those necessary to implement and effectuate the provisions of this act. The General Assembly hereby recognizes and declares its support of the fundamental constitutional right of Commonwealth citizens to bear arms in defense of themselves and this Commonwealth.

Explanatory Note. Act 17 amended, added or repealed sections 913, 6101, 6102, 6103, 6104, 6105, 6106.1, 6107, 6109, 6110, 6110.1, 6111, 6111.1, 6111.2, 6111.3, 6111.4, 6111.5, 6112, 6113, 6114, 6115, 6116, 6117, 6118 and 6125 of Title 18 and sections 6308 and 9712 of Title 42 (Judiciary and Judicial Procedure).

1995, OCTOBER 11, 1ST SP.SESS., P.L.1058, NO.21

§ 5. Projected increases in State prison population.

Within 180 days of the effective date of this act, the Pennsylvania Commission on Sentencing shall, for the purpose of advising the General Assembly concerning future prison construction expenditures, publish projected increases in the State prison population resulting from implementation of this act.

Explanatory Note. Act 21 amended section 1103 of Title 18 and sections 6335, 9712, 9713 and 9714 of Title 42.

1997, MAY 9, P.L.142, NO.8

Preamble

The General Assembly finds and declares as follows:

(1) That look-alike or act-alike drugs are those drugs which are regularly marketed as stimulants or weight-loss aids and in their appearance look and in their effect act upon the body like illegal stimulants containing amphetamines.

(2) That look-alike or act-alike drugs are composed of various forms of ephedrine.

(3) That these look-alike or act-alike drugs are readily available to the public, regardless of age.

(4) That many children employ the use of look-alike or act-alike drugs as a starter drug prior to the use of illegal controlled substances.

Explanatory Note. Act 8 amended or added sections 6314 and 6316 of Title 18.

2000, JUNE 13, P.L.130, NO.25

Preamble

The General Assembly finds and declares as follows:

(1) The Internet is an increasingly valuable medium for communication and the dissemination and collection of information.

(2) The children of this Commonwealth utilize the Internet for entertainment, education and commerce.

(3) Many children in this Commonwealth have access to electronic mail accounts through their parents' accounts, shared accounts or their own personal accounts.

(4) Increasingly advertisers use the Internet to market explicit sexual materials to millions of users of the Internet.

(5) One of the frequently used vehicles for the marketing of explicit sexual materials via the Internet is unsolicited electronic mail messages.

(6) These unsolicited explicit sexual advertisements are sent to computers in Commonwealth households allowing children to view or have access to pornographic materials.

(7) Although there are an increasing number of Internet filtering software titles that parents can use to block access to obscene World Wide Web sites, these filtering software titles are ineffective against explicit sexual material that is sent via electronic mail.

(8) There is no universal method of identifying electronic mail messages that market explicit sexual materials.

(9) Despite the best efforts of parents to protect their children from explicit sexual material via electronic mail messages, they are unable to do so because there is no method by which they can separate and filter out inappropriate messages from appropriate messages.

(10) The Commonwealth has a compelling interest in protecting children from explicit sexual material.

(11) In doing so, government must enact a narrowly tailored remedy to avoid interfering with the growth or accessibility of this important medium and with the rights of adult users of the Internet under the first amendment to the Constitution of the United States and section 7 of Article I of the Constitution of Pennsylvania.

(12) This act empowers parents to decide what type of messages are inappropriate for their children and effectively block those messages from their children's electronic mail accounts.

(13) This act does not restrict or prevent the sending of unsolicited explicit sexual electronic advertisements to any and all prospective recipients as long as an appropriate warning accompanies such advertisements.

Explanatory Note. Act 25 amended section 5903 of Title 18.

2000, DECEMBER 20, P.L.721, NO.98

Preamble

It is the intent of the General Assembly to protect our most vulnerable and precious citizens, the Commonwealth's children, from the ravages of sexual abuse. Because sexual crimes committed against children are among the most heinous imaginable, the General Assembly declares it to be in the public interest to enact this act.

Explanatory Note. Act 98 amended sections 2902, 2903 and 5903 of Title 18 and added section 9718.1 of Title 42.

2002, DECEMBER 9, P.L.1759, NO.218

§ 9. References to section 2709.

(1) Except as otherwise provided for in paragraph (2), any reference in any act or part of an act to 18 Pa.C.S. § 2709 without specification as to subsection (a) or (b) of that section shall be deemed to include a reference to 18 Pa.C.S. § 2709.1 as if fully set forth in that act or part of that act.

(2) Any reference in any act or part of an act to 18 Pa.C.S. § 2709(b) shall be deemed a reference to 18 Pa.C.S. § 2709.1 as if fully set forth in that act or part of that act.

Explanatory Note. Act 218 amended, added or repealed sections 2709, 2709.1, 2710, 2711, 4954, 4955, 5504, 5708 and 6105 of Title 18.

§ 10. References to section 5504.

(1) Except as otherwise provided for in paragraph (2) or (3), any reference in any act or part of an act to 18 Pa.C.S. § 5504 without specification as to subsection (a) or (a.1) of that section shall be deemed a reference to 18 Pa.C.S. §§ 2709(a)(4), (5), (6) and (7) and 2709.1 as if fully set forth in that act or part of that act.

(2) Any reference in any act or part of an act to 18 Pa.C.S. § 5504(a) shall be deemed a reference to 18 Pa.C.S. § 2709(a)(4), (5), (6) and (7) as if fully set forth in that act or part of that act.

(3) Any reference in any act or part of an act to 18 Pa.C.S. § 5504(a.1) shall be deemed a reference to 18 Pa.C.S. § 2709.1 as if fully set forth in that act or part of that act.

2003, SEPTEMBER 30, P.L.120, NO.24

§ 21. Applicability.

The following shall apply:

* * *

(5) The following apply to offenses committed before February 1, 2004:

(i) Except as set forth in subparagraph (ii) or (iii), this act shall not affect an offense committed before February 1, 2004, or any criminal, civil and administrative penalty assessed as a result of that offense.

(ii) Subparagraph (i) does not apply if a provision added or amended by this act specifies application to an offense committed before February 1, 2004, or to any criminal, civil or administrative penalty assessed as a result of that offense.

(iii) Subparagraph (i) does not apply to the following provisions:

(A) The amendment of 42 Pa.C.S. § 7003(5) in section 3 of this act.

(B) The amendment of 75 Pa.C.S. § 1516(c) and (d).

(C) The amendment of 75 Pa.C.S. § 1534(b).

(D) The amendment of 75 Pa.C.S. § 1547(d) in section 9.1 of this act.

(E) The amendment of 75 Pa.C.S. § 3731(a)(4)(i) and (a.1)(1)(i) in section 13 of this act.

Explanatory Note. Act 24 amended or repealed sections 6105, 7508.1, 7513 and 7514 of Title 18.

2004, NOVEMBER 30, P.L.1618, NO.207

§ 28. Applicability.

This act shall apply as follows:

(1) Except as otherwise provided in paragraph (2), any and all references in any other law to a "district justice" or "justice of the peace" shall be deemed to be references to a magisterial district judge.

(2) Paragraph (1) shall not apply to the provisions of 71 Pa.C.S.

Explanatory Note. Act 207 amended sections 103, 913, 1106, 2702, 3929, 3929.1, 4953.1, 4955, 6308, 6711 and 7311 of Title 18.

§ 29. Construction of law.

Nothing in this act shall be construed or deemed to provide magisterial district judges with retirement benefits or rights that are different from those available to district justices or justices of the peace immediately prior to the effective date of this act. Nothing in this act shall be construed or deemed to provide senior magisterial district judges with retirement benefits or rights that are different from those available to senior district justices immediately prior to the effective date of this act.

2005, NOVEMBER 10, P.L.335, NO.66

Preamble

The General Assembly finds and declares as follows:

(1) The provisions of 23 Pa.C.S. Ch. 61 (relating to protection from abuse) are necessary and proper in that they further the Commonwealth's compelling State interest to protect victims of domestic violence from abuse.

(2) The Second Amendment to the Constitution of the United States and section 21 of Article I of the Constitution of Pennsylvania recognize a fundamental right to keep and bear arms.

(3) The limitation of firearm rights for the duration of a protection from abuse order as authorized by 23 Pa.C.S. Ch. 61 is a reasonable regulation, a valid exercise of the police power of the Commonwealth and furthers the compelling State interest to protect victims from abuse.

(4) As provided in 23 Pa.C.S. Ch. 61, a court may impose limitations on firearm rights prohibiting someone who has engaged in domestic violence from possessing firearms when the court deems it appropriate to do so in order to protect a victim.

Explanatory Note. Act 66 amended or added sections 6102, 6105, 6106, 6109 and 6115 of Title 18 and sections 6102, 6103, 6104, 6105, 6106, 6107, 6108, 6108.1, 6108.2, 6108.3, 6108.4, 6108.5, 6110, 6113, 6113.1, 6114, 6117, 6119, 6120, 6121 and 6122 of Title 23.

§ 15. Effective date.

This act shall take effect as follows:

(1) The addition or amendment of 18 Pa.C.S. § 6109(e)(3) introductory paragraph, (i), (ii), (v) and (vi) shall take effect in 90 days.

(2) The addition or amendment of 18 Pa.C.S. § 6109(e)(3)(iii), (iv) and (4) shall take effect upon publication of the notice under 18 Pa.C.S. § 6109(h)(2) or five years and 60 days, whichever is first.

(3) This section shall take effect immediately.

(4) The remainder of this act shall take effect in 180 days.

2006, MAY 11, P.L.155, NO.36

Preamble

The General Assembly finds and declares as follows:

(1) Driving under the influence of alcohol or a controlled substance is a crime with thousands of victims in this Commonwealth.

(2) Evidence exists that victim impact panels are effective in reducing offender recidivism and restoring balance to victims' lives in driving under the influence cases.

(3) The purpose of this act is to recognize the value of victim impact panels at reducing offender recidivism and addressing victims' issues, to encourage counties to implement the panels and to establish a coordinating committee to provide standardized guidance for the panels.

Explanatory Note. Act 36 amended section 7508.1 of Title 18 and sections 3802 and 3804 of Title 75.

2006, NOVEMBER 29, P.L.1567, NO.178

Preamble

The General Assembly hereby declares its intention to enact versions of Jessica's Law and Megan's Law in this Commonwealth.

Explanatory Note. Act 178 amended or added section 3130, Subchapter C of Chapter 31 and sections 4915 and 6138 of Title 18 and sections 9718, 9718.2, 9718.3, 9795.1, 9795.2, 9798.3 and 9799.2 of Title 42.

2011, JUNE 28, P.L.48, NO.10

Preamble

The General Assembly finds that:

(1) It is proper for law-abiding people to protect themselves, their families and others from intruders and attackers without fear of prosecution or civil action for acting in defense of themselves and others.

(2) The Castle Doctrine is a common law doctrine of ancient origins which declares that a home is a person's castle.

(3) Section 21 of Article I of the Constitution of Pennsylvania guarantees that the "right of the citizens to bear arms in defense of themselves and the State shall not be questioned."

(4) Persons residing in or visiting this Commonwealth have a right to expect to remain unmolested within their homes or vehicles.

(5) No person should be required to surrender his or her personal safety to a criminal, nor should a person be required to needlessly retreat in the face of intrusion or attack outside the person's home or vehicle.

Explanatory Note. Act 10 amended or added sections 501, 505, 506, 3903, 6102 and 6109 of Title 18 and section 8340.2 of Title 42.

2014, JULY 2, P.L.945, NO.105

§ 9. Application of law.

Applicability is as follows:

(1) The addition of 18 Pa.C.S. Ch. 30 shall apply to offenses committed on or after the effective date of this section.

(2) Section 2 (repeal of 18 Pa.C.S. §§ 3001, 3002, 3003 and 3004) of this act shall not affect the validity of a prosecution initiated under the repealed sections.

Explanatory Note. Act 105 amended, added or repealed section 911, Chapter 30 and section 5708 of Title 18 and sections 4415, 4436, 5552, 5945.3, 9720.2, 9738 and 9799.14 of Title 42.

2015, NOVEMBER 4, P.L.224, NO.59

Preamble

The General Assembly finds and declares that it is the legislative intent in enacting this act:

to deter and prohibit an individual who is involved with matters relating to labor relations from engaging in harassment, stalking and threats to use weapons of mass destruction, as set forth in this act; and

not to modify or repeal an otherwise legal right that an individual who is involved with matters relating to labor relations may otherwise have.

Explanatory Note. Act 59 amended sections 2709, 2709.1 and 2715 of Title 18.



Chapter 1 - General Provisions

Chapter Notes

Enactment. Chapter 1 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 101 - Short title of title

This title shall be known and may be cited as the "Crimes Code."



Section 102 - Territorial applicability

§ 102. Territorial applicability.

(a) General rule.--Except as otherwise provided in this section, a person may be convicted under the law of this Commonwealth of an offense committed by his own conduct or the conduct of another for which he is legally accountable if either:

(1) the conduct which is an element of the offense or the result which is such an element occurs within this Commonwealth;

(2) conduct occurring outside this Commonwealth is sufficient under the law of this Commonwealth to constitute an attempt to commit an offense within this Commonwealth;

(3) conduct occurring outside this Commonwealth is sufficient under the law of this Commonwealth to constitute a conspiracy to commit an offense within this Commonwealth and an overt act in furtherance of such conspiracy occurs within this Commonwealth;

(4) conduct occurring within this Commonwealth establishes complicity in the commission of, or an attempt, solicitation or conspiracy to commit, an offense in another jurisdiction which also is an offense under the law of this Commonwealth;

(5) the offense consists of the omission to perform a legal duty imposed by the law of this Commonwealth with respect to domicile, residence or a relationship to a person, thing or transaction in this Commonwealth; or

(6) the offense is based on a statute of this Commonwealth which expressly prohibits conduct outside this Commonwealth when the conduct bears a reasonable relation to a legitimate interest of this Commonwealth and the actor knows or should know that his conduct is likely to affect that interest.

(b) Exception.--Paragraph (a)(1) of this section does not apply when causing a particular result is an element of an offense and the result is caused by conduct occurring outside this Commonwealth which would not constitute an offense if the result had occurred there, unless the actor intentionally or knowingly caused the result within this Commonwealth.

(c) Homicide.--When the offense is homicide or homicide of an unborn child, either the death of the victim, including an unborn child, or the bodily impact causing death constitutes a "result" within the meaning of paragraph (a)(1) of this section, and if the body of a homicide victim, including an unborn child, is found within this Commonwealth, it is presumed that such result occurred within this Commonwealth.

(d) Air space.--This Commonwealth includes the land and water and the air space above such land and water with respect to which the Commonwealth has legislative jurisdiction. (Oct. 2, 1997, P.L.379, No.44, eff. 180 days)

1997 Amendment. Act 44 amended subsec. (c).

Cross References. Section 102 is referred to in sections 910, 7602 of this title.



Section 103 - Definitions

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this part, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Act" or "action." A bodily movement whether voluntary or involuntary.

"Actor." Includes, where relevant, a person guilty of an omission.

"Acted." Includes, where relevant, "omitted to act."

"Cohabit." To live together under the representation or appearance of being married.

"Conduct." An action or omission and its accompanying state of mind, or, where relevant, a series of acts and omissions.

"Court." Includes (when exercising criminal or quasi-criminal jurisdiction pursuant to 42 Pa.C.S. § 1515 (relating to jurisdiction and venue)) a magisterial district judge.

"Element of an offense." Such conduct or such attendant circumstances or such a result of conduct as:

(1) is included in the description of the forbidden conduct in the definition of the offense;

(2) establishes the required kind of culpability;

(3) negatives an excuse or justification for such conduct;

(4) negatives a defense under the statute of limitation; or

(5) establishes jurisdiction or venue.

"Fiduciary." Includes trustee, guardian, executor, administrator, receiver and any person carrying on fiduciary functions on behalf of a corporation or other organization which is a fiduciary.

"Intentionally." The meaning specified in section 302 of this title (relating to general requirements of culpability) and equivalent terms such as "with intent," "designed" or "with design" have the same meaning.

"Judge." Includes (when exercising criminal or quasi-criminal jurisdiction pursuant to 42 Pa.C.S. § 1515 (relating to jurisdiction and venue)) a magisterial district judge.

"Knowingly." The meaning specified in section 302 of this title (relating to general requirements of culpability) and equivalent terms such as "knowing" or "with knowledge" have the same meaning.

"Material element of an offense." An element that does not relate exclusively to the statute of limitations, jurisdiction, venue or to any other matter similarly unconnected with:

(1) the harm or evil incident to conduct, sought to be prevented by the law defining the offense; or

(2) the existence of a justification or excuse for such conduct.

"Negligently." The meaning specified in section 302 of this title (relating to general requirements of culpability) and equivalent terms such as "negligence" or "with negligence" have the same meaning.

"Omission." A failure to act.

"Police officer." The term shall include the sheriff of a county of the second class and deputy sheriffs of a county of the second class who have successfully completed the requirements under the act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law.

"Purposely" or "with purpose." Intentionally.

"Reasonably believes" or "reasonable belief." A belief which the actor is not reckless or negligent in holding.

"Recklessly." The meaning specified in section 302 of this title (relating to general requirements of culpability) and equivalent terms such as "recklessness" or "with recklessness" have the same meaning.

"Statute." Includes the Constitution of Pennsylvania and a local law or ordinance of a political subdivision.

"Whoever." Includes any person.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 22, 1995, P.L.621, No.66, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended the defs. of "court" and "judge." See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

1995 Amendment. Act 66 added the def. of "police officer."

1978 Amendment. Act 53 amended the intro. par. and added the defs. of "court" and "judge."

References in Text. The act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law, referred to in the def. of "police officer," was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subchapter D of Chapter 21 of Title 53 (Municipalities Generally).



Section 104 - Purposes

§ 104. Purposes. The general purposes of this title are:

(1) To forbid and prevent conduct that unjustifiably inflicts or threatens substantial harm to individual or public interest.

(2) To safeguard conduct that is without fault from condemnation as criminal.

(3) To safeguard offenders against excessive, disproportionate or arbitrary punishment.

(4) To give fair warning of the nature of the conduct declared to constitute an offense, and of the sentences that may be imposed on conviction of an offense.

(5) To differentiate on reasonable grounds between serious and minor offenses, and to differentiate among offenders with a view to a just individualization in their treatment.



Section 105 - Principles of construction

§ 105. Principles of construction. The provisions of this title shall be construed according to the fair import of their terms but when the language is susceptible of differing constructions it shall be interpreted to further the general purposes stated in this title and the special purposes of the particular provision involved. The discretionary powers conferred by this title shall be exercised in accordance with the criteria stated in this title and, in so far as such criteria are not decisive, to further the general purposes stated in this title.



Section 106 - Classes of offenses

(a) General rule.--An offense defined by this title for which a sentence of death or of imprisonment is authorized constitutes a crime. The classes of crime are:

(1) Murder of the first degree, of the second degree or of the third degree, first degree murder of an unborn child, second degree murder of an unborn child or third degree murder of an unborn child.

(2) Felony of the first degree.

(3) Felony of the second degree.

(4) Felony of the third degree.

(5) Misdemeanor of the first degree.

(6) Misdemeanor of the second degree.

(7) Misdemeanor of the third degree.

(b) Classification of crimes.--

(1) A crime is a murder of the first degree, of the second degree or of the third degree if it is so designated in this title or if a person convicted of criminal homicide may be sentenced in accordance with the provisions of section 1102 (relating to sentence for murder and murder of an unborn child). A crime is first degree murder of an unborn child, second degree murder of an unborn child or third degree murder of an unborn child if it is so designated in this title or if a person convicted of criminal homicide of an unborn child may be sentenced in accordance with the provisions of section 1102.

(2) A crime is a felony of the first degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is more than ten years.

(3) A crime is a felony of the second degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than ten years.

(4) A crime is a felony of the third degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than seven years.

(5) A crime declared to be a felony, without specification of degree, is of the third degree.

(6) A crime is a misdemeanor of the first degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than five years.

(7) A crime is a misdemeanor of the second degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than two years.

(8) A crime is a misdemeanor of the third degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than one year.

(9) A crime declared to be a misdemeanor, without specification of degree, is of the third degree.

(c) Summary offenses.--An offense defined by this title constitutes a summary offense if:

(1) it is so designated in this title, or in a statute other than this title; or

(2) if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than 90 days.

(d) Other crimes.--Any offense declared by law to constitute a crime, without specification of the class thereof, is a misdemeanor of the second degree, if the maximum sentence does not make it a felony under this section.

(e) Section applicable to other statutes.--An offense hereafter defined by any statute other than this title shall be classified as provided in this section.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Oct. 2, 1997, P.L.379, No.44, eff. 180 days)

1997 Amendment. Act 44 amended subsecs. (a)(1) and (b)(1).

Cross References. Section 106 is referred to in sections 305, 2710, 2717, 3311 of this title; sections 1725.3, 1725.5, 9762 of Title 42 (Judiciary and Judicial Procedure).



Section 107 - Application of preliminary provisions

§ 107. Application of preliminary provisions.

(a) General rule.--The provisions of Part I of this title (relating to preliminary provisions) are applicable to offenses defined by this title or by any other statute.

(b) Common law crimes abolished.--No conduct constitutes a crime unless it is a crime under this title or another statute of this Commonwealth.

(c) Exceptions.--This section does not affect the power of a court to declare forfeitures or to punish for contempt or to employ any sanction authorized by law for the enforcement of an order or a civil judgment or decree, nor does it bar, suspend, or otherwise affect any right of liability to damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in such civil action or matter constitutes an offense defined in this title.



Section 108 - Time limitations

(a) General rule.--Except as set forth in subsection (b), a prosecution for any offense under this title must be commenced within the period, if any, limited by Chapter 55 of Title 42 (relating to limitation of time).

(b) Offenses against unborn child.--

(1) A prosecution for criminal homicide of an unborn child may be commenced at any time.

(2) A prosecution for an offense under section 2606 (relating to aggravated assault of unborn child) must be commenced within five years after it is committed.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; July 9, 1976, P.L.586, No.142; Apr. 28, 1978, P.L.83, No.38, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Oct. 2, 1997, P.L.379, No.44, eff. 180 days)

1980 Repeal. Act 142 repealed Act 38 of 1978, which amended subsec. (a), prior to the effective date of the repeal of former section 108 by Act 142 of 1976.

1976 Amendment. Act 142 added present section 108 and repealed former section 108, which related to the same subject matter, effective 60 days from the date of final enactment of the act of April 28, 1978 (P.L.202, No.53).



Section 109 - When prosecution barred by former prosecution for the same offense

When a prosecution is for a violation of the same provision of the statutes and is based upon the same facts as a former prosecution, it is barred by such former prosecution under the following circumstances:

(1) The former prosecution resulted in an acquittal. There is an acquittal if the prosecution resulted in a finding of not guilty by the trier of fact or in a determination that there was insufficient evidence to warrant a conviction. A finding of guilty of a lesser included offense is an acquittal of the greater inclusive offense, although the conviction is subsequently set aside.

(2) The former prosecution was terminated, after the indictment had been found, by a final order or judgment for the defendant, which has not been set aside, reversed, or vacated and which necessarily required a determination inconsistent with a fact or a legal proposition that must be established for conviction of the offense.

(3) The former prosecution resulted in a conviction. There is a conviction if the prosecution resulted in a judgment of conviction which has not been reversed or vacated, a verdict of guilty which has not been set aside and which is capable of supporting a judgment, or a plea of guilty accepted by the court. In the latter two cases failure to enter judgment must be for a reason other than a motion of the defendant.

(4) The former prosecution was improperly terminated after the first witness was sworn but before a verdict, or after a plea of guilty was accepted by the court.

Cross References. Section 109 is referred to in sections 110, 111, 112 of this title.



Section 110 - When prosecution barred by former prosecution for different offense

Although a prosecution is for a violation of a different provision of the statutes than a former prosecution or is based on different facts, it is barred by such former prosecution under the following circumstances:

(1) The former prosecution resulted in an acquittal or in a conviction as defined in section 109 of this title (relating to when prosecution barred by former prosecution for the same offense) and the subsequent prosecution is for:

(i) any offense of which the defendant could have been convicted on the first prosecution;

(ii) any offense based on the same conduct or arising from the same criminal episode, if such offense was known to the appropriate prosecuting officer at the time of the commencement of the first trial and occurred within the same judicial district as the former prosecution unless the court ordered a separate trial of the charge of such offense; or

(iii) the same conduct, unless:

(A) the offense of which the defendant was formerly convicted or acquitted and the offense for which he is subsequently prosecuted each requires proof of a fact not required by the other and the law defining each of such offenses is intended to prevent a substantially different harm or evil; or

(B) the second offense was not consummated when the former trial began.

(2) The former prosecution was terminated, after the indictment was found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the second offense.

(3) The former prosecution was improperly terminated, as improper termination is defined in section 109 of this title (relating to when prosecution barred by former prosecution for the same offense) and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.

(June 28, 2002, P.L.481, No.82, eff. 60 days)

2002 Amendment. Act 82 amended par. (1)(ii).

Cross References. Section 110 is referred to in section 112 of this title.



Section 111 - When prosecution barred by former prosecution in another jurisdiction

§ 111. When prosecution barred by former prosecution in another

jurisdiction. When conduct constitutes an offense within the concurrent jurisdiction of this Commonwealth and of the United States or another state, a prosecution in any such other jurisdiction is a bar to a subsequent prosecution in this Commonwealth under the following circumstances:

(1) The first prosecution resulted in an acquittal or in a conviction as defined in section 109 of this title

(relating to when prosecution barred by former prosecution for the same offense) and the subsequent prosecution is based on the same conduct unless:

(i) the offense of which the defendant was formerly convicted or acquitted and the offense for which he is subsequently prosecuted each requires proof of a fact not required by the other and the law defining each of such offenses is intended to prevent a substantially different harm or evil; or

(ii) the second offense was not consummated when the former trial began.

(2) The former prosecution was terminated, after the indictment was found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the offense of which the defendant is subsequently prosecuted.

Cross References. Section 111 is referred to in section 112 of this title.



Section 112 - Former prosecution before court lacking jurisdiction or when fraudulently procured by the defendant

A prosecution is not a bar within the meaning of section 109 of this title (relating to when prosecution barred by former prosecution for the same offense) through section 111 of this title (relating to when prosecution barred by former prosecution in another jurisdiction) under any of the following circumstances:

(1) The former prosecution was before a court which lacked jurisdiction over the defendant or the offense.

(2) The former prosecution was procured by the defendant without the knowledge of the appropriate prosecuting officer and with the purpose of avoiding the sentence which might otherwise be imposed.

(3) The former prosecution resulted in a judgment of conviction which was held invalid in a subsequent proceeding on a writ of habeas corpus, coram nobis or similar process.






Chapter 3 - Culpability

Chapter Notes

Enactment. Chapter 3 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 3 is referred to in section 2607 of this title.



Section 301 - Requirement of voluntary act

§ 301. Requirement of voluntary act.

(a) General rule.--A person is not guilty of an offense unless his liability is based on conduct which includes a voluntary act or the omission to perform an act of which he is physically capable.

(b) Omission as basis of liability.--Liability for the commission of an offense may not be based on an omission unaccompanied by action unless:

(1) the omission is expressly made sufficient by the law defining the offense; or

(2) a duty to perform the omitted act is otherwise imposed by law.

(c) Possession as an act.--Possession is an act, within the meaning of this section, if the possessor knowingly procured or received the thing possessed or was aware of his control thereof for a sufficient period to have been able to terminate his possession.

Cross References. Section 301 is referred to in section 305 of this title.



Section 302 - General requirements of culpability

(a) Minimum requirements of culpability.--Except as provided in section 305 of this title (relating to limitations on scope of culpability requirements), a person is not guilty of an offense unless he acted intentionally, knowingly, recklessly or negligently, as the law may require, with respect to each material element of the offense.

(b) Kinds of culpability defined.--

(1) A person acts intentionally with respect to a material element of an offense when:

(i) if the element involves the nature of his conduct or a result thereof, it is his conscious object to engage in conduct of that nature or to cause such a result; and

(ii) if the element involves the attendant circumstances, he is aware of the existence of such circumstances or he believes or hopes that they exist.

(2) A person acts knowingly with respect to a material element of an offense when:

(i) if the element involves the nature of his conduct or the attendant circumstances, he is aware that his conduct is of that nature or that such circumstances exist; and

(ii) if the element involves a result of his conduct, he is aware that it is practically certain that his conduct will cause such a result.

(3) A person acts recklessly with respect to a material element of an offense when he consciously disregards a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that, considering the nature and intent of the actor's conduct and the circumstances known to him, its disregard involves a gross deviation from the standard of conduct that a reasonable person would observe in the actor's situation.

(4) A person acts negligently with respect to a material element of an offense when he should be aware of a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that the actor's failure to perceive it, considering the nature and intent of his conduct and the circumstances known to him, involves a gross deviation from the standard of care that a reasonable person would observe in the actor's situation.

(c) Culpability required unless otherwise provided.--When the culpability sufficient to establish a material element of an offense is not prescribed by law, such element is established if a person acts intentionally, knowingly or recklessly with respect thereto.

(d) Prescribed culpability requirement applies to all material elements.--When the law defining an offense prescribes the kind of culpability that is sufficient for the commission of an offense, without distinguishing among the material elements thereof, such provision shall apply to all the material elements of the offense, unless a contrary purpose plainly appears.

(e) Substitutes for negligence, recklessness and knowledge.--When the law provides that negligence suffices to establish an element of an offense, such element also is established if a person acts intentionally or knowingly. When acting knowingly suffices to establish an element, such element also is established if a person acts intentionally.

(f) Requirement of intent satisfied if intent is conditional.--When a particular intent is an element of an offense, the element is established although such intent is conditional, unless the condition negatives the harm or evil sought to be prevented by the law defining the offense.

(g) Requirement of willfulness satisfied by acting knowingly.--A requirement that an offense be committed willfully is satisfied if a person acts knowingly with respect to the material elements of the offense, unless a purpose to impose further requirements appears.

(h) Culpability as to illegality of conduct.--Neither knowledge nor recklessness or negligence as to whether conduct constitutes an offense or as to the existence, meaning or application of the law determining the elements of an offense is an element of such offense, unless the definition of the offense or this title so provides.

Cross References. Section 302 is referred to in sections 103, 305 of this title; section 6303 of Title 23 (Domestic Relations).



Section 303 - Causal relationship between conduct and result

§ 303. Causal relationship between conduct and result.

(a) General rule.--Conduct is the cause of a result when:

(1) it is an antecedent but for which the result in question would not have occurred; and

(2) the relationship between the conduct and result satisfies any additional causal requirements imposed by this title or by the law defining the offense.

(b) Divergence between result designed or contemplated and actual result.--When intentionally or knowingly causing a particular result is an element of an offense, the element is not established if the actual result is not within the intent or the contemplation of the actor unless:

(1) the actual result differs from that designed or contemplated as the case may be, only in the respect that a different person or different property is injured or affected or that the injury or harm designed or contemplated would have been more serious or more extensive than that caused; or

(2) the actual result involves the same kind of injury or harm as that designed or contemplated and is not too remote or accidental in its occurrence to have a bearing on the actor's liability or on the gravity of his offense.

(c) Divergence between probable and actual result.--When recklessly or negligently causing a particular result is an element of an offense, the element is not established if the actual result is not within the risk of which the actor is aware or, in the case of negligence, of which he should be aware unless:

(1) the actual result differs from the probable result only in the respect that a different person or different property is injured or affected or that the probable injury or harm would have been more serious or more extensive than that caused; or

(2) the actual result involves the same kind of injury or harm as the probable result and is not too remote or accidental in its occurrence to have a bearing on the liability of the actor or on the gravity of his offense.

(d) Absolute liability.--When causing a particular result is a material element of an offense for which absolute liability is imposed by law, the element is not established unless the actual result is a probable consequence of the conduct of the actor.

Cross References. Section 303 is referred to in section 2607 of this title.



Section 304 - Ignorance or mistake

§ 304. Ignorance or mistake. Ignorance or mistake as to a matter of fact, for which there is reasonable explanation or excuse, is a defense if:

(1) the ignorance or mistake negatives the intent, knowledge, belief, recklessness, or negligence required to establish a material element of the offense; or

(2) the law provides that the state of mind established by such ignorance or mistake constitutes a defense.



Section 305 - Limitations on scope of culpability requirements

§ 305. Limitations on scope of culpability requirements.

(a) When culpability requirements are inapplicable to summary offenses and to offenses defined by other statutes.--The requirements of culpability prescribed by section 301 of this title (relating to requirement of voluntary act) and section 302 of this title (relating to general requirements of culpability) do not apply to:

(1) summary offenses, unless the requirement involved is included in the definition of the offense or the court determines that its application is consistent with effective enforcement of the law defining the offense; or

(2) offenses defined by statutes other than this title, in so far as a legislative purpose to impose absolute liability for such offenses or with respect to any material element thereof plainly appears.

(b) Effect of absolute liability in reducing grade of offense to summary offense.--Notwithstanding any other provision of existing law and unless a subsequent statute otherwise provides:

(1) when absolute liability is imposed with respect to any material element of an offense defined by a statute other than this title and a conviction is based upon such liability, the offense constitutes a summary offense; and

(2) although absolute liability is imposed by law with respect to one or more of the material elements of an offense defined by a statute other than this title, the culpable commission of the offense may be charged and proved, in which event negligence with respect to such elements constitutes sufficient culpability and the classification of the offense and the sentence that may be imposed therefor upon conviction are determined by section 106 of this title (relating to classes of offenses) and Chapter 11 of this title (relating to authorized disposition of offenders).

Cross References. Section 305 is referred to in section 302 of this title.



Section 306 - Liability for conduct of another; complicity

§ 306. Liability for conduct of another; complicity.

(a) General rule.--A person is guilty of an offense if it is committed by his own conduct or by the conduct of another person for which he is legally accountable, or both.

(b) Conduct of another.--A person is legally accountable for the conduct of another person when:

(1) acting with the kind of culpability that is sufficient for the commission of the offense, he causes an innocent or irresponsible person to engage in such conduct;

(2) he is made accountable for the conduct of such other person by this title or by the law defining the offense; or

(3) he is an accomplice of such other person in the commission of the offense.

(c) Accomplice defined.--A person is an accomplice of another person in the commission of an offense if:

(1) with the intent of promoting or facilitating the commission of the offense, he:

(i) solicits such other person to commit it; or

(ii) aids or agrees or attempts to aid such other person in planning or committing it; or

(2) his conduct is expressly declared by law to establish his complicity.

(d) Culpability of accomplice.--When causing a particular result is an element of an offense, an accomplice in the conduct causing such result is an accomplice in the commission of that offense, if he acts with the kind of culpability, if any, with respect to that result that is sufficient for the commission of the offense.

(e) Status of actor.--In any prosecution for an offense in which criminal liability of the defendant is based upon the conduct of another person pursuant to this section, it is no defense that the offense in question, as defined, can be committed only by a particular class or classes of persons, and the defendant, not belonging to such class or classes, is for that reason legally incapable of committing the offense in an individual capacity.

(f) Exceptions.--Unless otherwise provided by this title or by the law defining the offense, a person is not an accomplice in an offense committed by another person if:

(1) he is a victim of that offense;

(2) the offense is so defined that his conduct is inevitably incident to its commission; or

(3) he terminates his complicity prior to the commission of the offense and:

(i) wholly deprives it of effectiveness in the commission of the offense; or

(ii) gives timely warning to the law enforcement authorities or otherwise makes proper effort to prevent the commission of the offense.

(g) Prosecution of accomplice only.--An accomplice may be convicted on proof of the commission of the offense and of his complicity therein, though the person claimed to have committed the offense has not been prosecuted or convicted or has been convicted of a different offense or degree of offense or has an immunity to prosecution or conviction or has been acquitted.

Cross References. Section 306 is referred to in sections 904, 3218, 6111 of this title; section 9711 of Title 42 (Judiciary and Judicial Procedure).



Section 307 - Liability of organizations and certain related persons

§ 307. Liability of organizations and certain related persons.

(a) Corporations generally.--A corporation may be convicted of the commission of an offense if:

(1) the offense is a summary offense or the offense is defined by a statute other than this title in which a legislative purpose to impose liability on corporations plainly appears and the conduct is performed by an agent of the corporation acting in behalf of the corporation within the scope of his office or employment, except that if the law defining the offense designates the agents for whose conduct the corporation is accountable or the circumstances under which it is accountable, such provisions shall apply;

(2) the offense consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by law; or

(3) the commission of the offense was authorized, requested, commanded, performed or recklessly tolerated by the board of directors or by a high managerial agent acting in behalf of the corporation within the scope of his office or employment.

(b) Corporations, absolute liability.--When absolute liability is imposed for the commission of an offense, a legislative purpose to impose liability on a corporation shall be assumed, unless the contrary plainly appears.

(c) Unincorporated associations.--An unincorporated association may be convicted of the commission of an offense if:

(1) the offense is defined by a statute other than this title which expressly provides for the liability of such an association and the conduct is performed by an agent of the association acting in behalf of the association within the scope of his office or employment, except that if the law defining the offense designates the agents for whose conduct the association is accountable or the circumstances under which it is accountable, such provisions shall apply; or

(2) the offense consists of an omission to discharge a specific duty of affirmative performance imposed on associations by law.

(d) Defenses.--In any prosecution of a corporation or an unincorporated association for the commission of an offense included within the terms of paragraph (a)(1) or paragraph (c)(1) of this section, other than an offense for which absolute liability has been imposed, it shall be a defense if the defendant proves by a preponderance of evidence that the high managerial agent having supervisory responsibility over the subject matter of the offense employed due diligence to prevent its commission. This subsection shall not apply if it is plainly inconsistent with the legislative purpose in defining the particular offense.

(e) Persons acting or under a duty to act for organizations.--

(1) A person is legally accountable for any conduct he performs or causes to be performed in the name of a corporation or an unincorporated association or in its behalf to the same extent as if it were performed in his own name or behalf.

(2) Whenever a duty to act is imposed by law upon a corporation or an unincorporated association, any agent of the corporation or association having primary responsibility for the discharge of the duty is legally accountable for a reckless omission to perform the required act to the same extent as if the duty were imposed by law directly upon himself.

(3) When a person is convicted of an offense by reason of his legal accountability for the conduct of a corporation or an unincorporated association, he is subject to the sentence authorized by law when a natural person is convicted of an offense of the grade and the degree involved.

(f) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "Agent." Any director, officer, servant, employee or other person authorized to act in behalf of the corporation or association and, in the case of an unincorporated association, a member of such association. "Corporation." Does not include an entity organized as or by a governmental agency for the execution of a governmental program. "High managerial agent." An officer of a corporation or an unincorporated association, or, in the case of a partnership, a partner, or any other agent of a corporation or association having duties of such responsibility that his conduct may fairly be assumed to represent the policy of the corporation or association.

Cross References. Section 307 is referred to in section 6305 of this title.



Section 308 - Intoxication or drugged condition

§ 308. Intoxication or drugged condition. Neither voluntary intoxication nor voluntary drugged condition is a defense to a criminal charge, nor may evidence of such conditions be introduced to negative the element of intent of the offense, except that evidence of such intoxication or drugged condition of the defendant may be offered by the defendant whenever it is relevant to reduce murder from a higher degree to a lower degree of murder. (Apr. 7, 1976, P.L.72, No.32, eff. imd.)



Section 309 - Duress

§ 309. Duress.

(a) General rule.--It is a defense that the actor engaged in the conduct charged to constitute an offense because he was coerced to do so by the use of, or a threat to use, unlawful force against his person or the person of another, which a person of reasonable firmness in his situation would have been unable to resist.

(b) Exception.--The defense provided by subsection (a) of this section is unavailable if the actor recklessly placed himself in a situation in which it was probable that he would be subjected to duress. The defense is also unavailable if he was negligent in placing himself in such a situation, whenever negligence suffices to establish culpability for the offense charged.

Cross References. Section 309 is referred to in section 9711 of Title 42 (Judiciary and Judicial Procedure).



Section 310 - Military orders

§ 310. Military orders. It is a defense that the actor, in engaging in the conduct charged to constitute an offense, does no more than execute an order of his superior in the armed services which he does not know and cannot reasonably be expected to know to be unlawful.



Section 311 - Consent

(a) General rule.--The consent of the victim to conduct charged to constitute an offense or to the result thereof is a defense if such consent negatives an element of the offense or precludes the infliction of the harm or evil sought to be prevented by the law defining the offense.

(b) Consent to bodily injury.--When conduct is charged to constitute an offense because it causes or threatens bodily injury, consent to such conduct or to the infliction of such injury is a defense if:

(1) the conduct and the injury are reasonably foreseeable hazards of joint participation in a lawful athletic contest or competitive sport; or

(2) the consent establishes a justification for the conduct under Chapter 5 of this title (relating to general principles of justification).

(c) Ineffective consent.--Unless otherwise provided by this title or by the law defining the offense, assent does not constitute consent if:

(1) it is given by a person who is legally incapacitated to authorize the conduct charged to constitute the offense;

(2) it is given by a person who by reason of youth, mental disease or defect or intoxication is manifestly unable or known by the actor to be unable to make a reasonable judgment as to the nature or harmfulness of the conduct charged to constitute the offense;

(3) it is given by a person whose improvident consent is sought to be prevented by the law defining the offense; or

(4) it is induced by force, duress or deception of a kind sought to be prevented by the law defining the offense.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 amended subsec. (c).

Cross References. Section 311 is referred to in sections 2607, 2718 of this title.



Section 312 - De minimis infractions

§ 312. De minimis infractions.

(a) General rule.--The court shall dismiss a prosecution if, having regard to the nature of the conduct charged to constitute an offense and the nature of the attendant circumstances, it finds that the conduct of the defendant:

(1) was within a customary license or tolerance, neither expressly negatived by the person whose interest was infringed nor inconsistent with the purpose of the law defining the offense;

(2) did not actually cause or threaten the harm or evil sought to be prevented by the law defining the offense or did so only to an extent too trivial to warrant the condemnation of conviction; or

(3) presents such other extenuations that it cannot reasonably be regarded as envisaged by the General Assembly or other authority in forbidding the offense.

(b) Written statement.--The court shall not dismiss a prosecution under this section without filing a written statement of its reasons, except that if the attorney for the Commonwealth is the moving party for such dismissal no such written statement need be filed. (June 22, 1978, P.L.494, No.73, eff. 60 days)

1978 Amendment. Act 73 amended subsec. (b).



Section 313 - Entrapment

§ 313. Entrapment.

(a) General rule.--A public law enforcement official or a person acting in cooperation with such an official perpetrates an entrapment if for the purpose of obtaining evidence of the commission of an offense, he induces or encourages another person to engage in conduct constituting such offense by either:

(1) making knowingly false representations designed to induce the belief that such conduct is not prohibited; or

(2) employing methods of persuasion or inducement which create a substantial risk that such an offense will be committed by persons other than those who are ready to commit it.

(b) Burden of proof.--Except as provided in subsection (c) of this section, a person prosecuted for an offense shall be acquitted if he proves by a preponderance of evidence that his conduct occurred in response to an entrapment.

(c) Exception.--The defense afforded by this section is unavailable when causing or threatening bodily injury is an element of the offense charged and the prosecution is based on conduct causing or threatening such injury to a person other than the person perpetrating the entrapment.



Section 314 - Guilty but mentally ill

§ 314. Guilty but mentally ill.

(a) General rule.--A person who timely offers a defense of insanity in accordance with the Rules of Criminal Procedure may be found "guilty but mentally ill" at trial if the trier of facts finds, beyond a reasonable doubt, that the person is guilty of an offense, was mentally ill at the time of the commission of the offense and was not legally insane at the time of the commission of the offense.

(b) Plea of guilty but mentally ill.--A person who waives his right to trial may plead guilty but mentally ill. No plea of guilty but mentally ill may be accepted by the trial judge until he has examined all reports prepared pursuant to the Rules of Criminal Procedure, has held a hearing on the sole issue of the defendant's mental illness at which either party may present evidence and is satisfied that the defendant was mentally ill at the time of the offense to which the plea is entered. If the trial judge refuses to accept a plea of guilty but mentally ill, the defendant shall be permitted to withdraw his plea. A defendant whose plea is not accepted by the court shall be entitled to a jury trial, except that if a defendant subsequently waives his right to a jury trial, the judge who presided at the hearing on mental illness shall not preside at the trial.

(c) Definitions.--For the purposes of this section and 42 Pa.C.S. § 9727 (relating to disposition of persons found guilty but mentally ill):

(1) "Mentally ill." One who as a result of mental disease or defect, lacks substantial capacity either to appreciate the wrongfulness of his conduct or to conform his conduct to the requirements of the law.

(2) "Legal insanity." At the time of the commission of the act, the defendant was laboring under such a defect of reason, from disease of the mind, as not to know the nature and quality of the act he was doing or, if he did know it, that he did not know he was doing what was wrong.

(d) Common law M'Naghten's Rule preserved.--Nothing in this section shall be deemed to repeal or otherwise abrogate the common law defense of insanity (M'Naghten's Rule) in effect in this Commonwealth on the effective date of this section. (Dec. 15, 1982, P.L.1262, No.286, eff. 90 days)

1982 Amendment. Act 286 added section 314. Section 4 of Act 286 provided that Act 286 shall apply to all indictments or informations filed on or after the effective date of Act 286.

Cross References. Section 314 is referred to in section 9727 of Title 42 (Judiciary and Judicial Procedure).



Section 315 - Insanity

§ 315. Insanity.

(a) General rule.--The mental soundness of an actor engaged in conduct charged to constitute an offense shall only be a defense to the charged offense when the actor proves by a preponderance of evidence that the actor was legally insane at the time of the commission of the offense.

(b) Definition.--For purposes of this section, the phrase "legally insane" means that, at the time of the commission of the offense, the actor was laboring under such a defect of reason, from disease of the mind, as not to know the nature and quality of the act he was doing or, if the actor did know the quality of the act, that he did not know that what he was doing was wrong. (Dec. 15, 1982, P.L.1262, No.286, eff. 90 days)

1982 Amendment. Act 286 added section 315. Section 4 of Act 286 provided that Act 286 shall apply to all indictments or informations filed on or after the effective date of Act 286.






Chapter 5 - General Principles of Justification

Chapter Notes

Enactment. Chapter 5 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 5 is referred to in sections 311, 908.1, 2503, 2507, 2605, 2608 of this title; section 711 of Title 51 (Military Affairs).



Section 501 - Definitions

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific provisions of this chapter, the following words and phrases, when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Believes" or "belief." Means "reasonably believes" or "reasonable belief."

"Correctional institution." Any penal institution, penitentiary, State farm, reformatory, prison, jail, house of correction, or other institution for the incarceration or custody of persons under sentence for offenses or awaiting trial or sentence for offenses.

"Corrections officer." A full-time employee assigned to the Department of Corrections whose principal duty is the care, custody and control of inmates of a penal or correctional institution operated by the Department of Corrections.

"Deadly force." Force which, under the circumstances in which it is used, is readily capable of causing death or serious bodily injury.

"Dwelling." Any building or structure, including any attached porch, deck or patio, though movable or temporary, or a portion thereof, which is for the time being the home or place of lodging of the actor.

"Peace officer." Any person who by virtue of his office or public employment is vested by law with a duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses, or any person on active State duty pursuant to 51 Pa.C.S. § 508 (relating to active duty for emergency). The term "peace officer" shall also include any member of any park police department of any county of the third class.

"Residence." A dwelling in which a person resides, either temporarily or permanently, or visits as an invited guest.

"Unlawful force." Force, including confinement, which is employed without the consent of the person against whom it is directed and the employment of which constitutes an offense or actionable tort or would constitute such offense or tort except for a defense (such as the absence of intent, negligence, or mental capacity; duress; youth; or diplomatic status) not amounting to a privilege to use the force. Assent constitutes consent, within the meaning of this section, whether or not it otherwise is legally effective, except assent to the infliction of death or serious bodily injury.

"Vehicle." A conveyance of any kind, whether or not motorized, that is designed to transport people or property.

(July 6, 1984, P.L.647, No.134, eff. 90 days; July 17, 2007, P.L.139, No.41, eff. 60 days; June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment. See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

Cross References. Section 501 is referred to in sections 2507, 2702.1 of this title; section 9719.1 of Title 42 (Judiciary and Judicial Procedure).



Section 502 - Justification a defense

§ 502. Justification a defense. In any prosecution based on conduct which is justifiable under this chapter, justification is a defense.



Section 503 - Justification generally

§ 503. Justification generally.

(a) General rule.--Conduct which the actor believes to be necessary to avoid a harm or evil to himself or to another is justifiable if:

(1) the harm or evil sought to be avoided by such conduct is greater than that sought to be prevented by the law defining the offense charged;

(2) neither this title nor other law defining the offense provides exceptions or defenses dealing with the specific situation involved; and

(3) a legislative purpose to exclude the justification claimed does not otherwise plainly appear.

(b) Choice of evils.--When the actor was reckless or negligent in bringing about the situation requiring a choice of harms or evils or in appraising the necessity for his conduct, the justification afforded by this section is unavailable in a prosecution for any offense for which recklessness or negligence, as the case may be, suffices to establish culpability.



Section 504 - Execution of public duty

§ 504. Execution of public duty.

(a) General rule.--Except as provided in subsection (b) of this section, conduct is justifiable when it is required or authorized by any law of the following:

(1) The law defining the duties or functions of a public officer or the assistance to be rendered to such officer in the performance of his duties.

(2) The law governing the execution of legal process.

(3) The judgment or order of a competent court or tribunal.

(4) The law governing the armed services or the lawful conduct of war.

(5) Any other provision of law imposing a public duty.

(b) Exceptions.--The other sections of this chapter apply to:

(1) The use of force upon or toward the person of another for any of the purposes dealt with in such sections.

(2) The use of deadly force for any purpose, unless the use of such force is otherwise expressly authorized by law or occurs in the lawful conduct of war.

(c) Requisite state of mind.--The justification afforded by subsection (a) of this section applies:

(1) when the actor believes his conduct to be required or authorized by the judgment or direction of a competent court or tribunal or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process; and

(2) when the actor believes his conduct to be required or authorized to assist a public officer in the performance of his duties, notwithstanding that the officer exceeded his legal authority.



Section 505 - Use of force in self-protection

(a) Use of force justifiable for protection of the person.--The use of force upon or toward another person is justifiable when the actor believes that such force is immediately necessary for the purpose of protecting himself against the use of unlawful force by such other person on the present occasion.

(b) Limitations on justifying necessity for use of force.--

(1) The use of force is not justifiable under this section:

(i) to resist an arrest which the actor knows is being made by a peace officer, although the arrest is unlawful; or

(ii) to resist force used by the occupier or possessor of property or by another person on his behalf, where the actor knows that the person using the force is doing so under a claim of right to protect the property, except that this limitation shall not apply if:

(A) the actor is a public officer acting in the performance of his duties or a person lawfully assisting him therein or a person making or assisting in a lawful arrest;

(B) the actor has been unlawfully dispossessed of the property and is making a reentry or recaption justified by section 507 of this title (relating to use of force for the protection of property); or

(C) the actor believes that such force is necessary to protect himself against death or serious bodily injury.

(2) The use of deadly force is not justifiable under this section unless the actor believes that such force is necessary to protect himself against death, serious bodily injury, kidnapping or sexual intercourse compelled by force or threat; nor is it justifiable if:

(i) the actor, with the intent of causing death or serious bodily injury, provoked the use of force against himself in the same encounter; or

(ii) the actor knows that he can avoid the necessity of using such force with complete safety by retreating, except the actor is not obliged to retreat from his dwelling or place of work, unless he was the initial aggressor or is assailed in his place of work by another person whose place of work the actor knows it to be.

(2.1) Except as otherwise provided in paragraph (2.2), an actor is presumed to have a reasonable belief that deadly force is immediately necessary to protect himself against death, serious bodily injury, kidnapping or sexual intercourse compelled by force or threat if both of the following conditions exist:

(i) The person against whom the force is used is in the process of unlawfully and forcefully entering, or has unlawfully and forcefully entered and is present within, a dwelling, residence or occupied vehicle; or the person against whom the force is used is or is attempting to unlawfully and forcefully remove another against that other's will from the dwelling, residence or occupied vehicle.

(ii) The actor knows or has reason to believe that the unlawful and forceful entry or act is occurring or has occurred.

(2.2) The presumption set forth in paragraph (2.1) does not apply if:

(i) the person against whom the force is used has the right to be in or is a lawful resident of the dwelling, residence or vehicle, such as an owner or lessee;

(ii) the person sought to be removed is a child or grandchild or is otherwise in the lawful custody or under the lawful guardianship of the person against whom the protective force is used;

(iii) the actor is engaged in a criminal activity or is using the dwelling, residence or occupied vehicle to further a criminal activity; or

(iv) the person against whom the force is used is a peace officer acting in the performance of his official duties and the actor using force knew or reasonably should have known that the person was a peace officer.

(2.3) An actor who is not engaged in a criminal activity, who is not in illegal possession of a firearm and who is attacked in any place where the actor would have a duty to retreat under paragraph (2)(ii) has no duty to retreat and has the right to stand his ground and use force, including deadly force, if:

(i) the actor has a right to be in the place where he was attacked;

(ii) the actor believes it is immediately necessary to do so to protect himself against death, serious bodily injury, kidnapping or sexual intercourse by force or threat; and

(iii) the person against whom the force is used displays or otherwise uses:

(A) a firearm or replica of a firearm as defined in 42 Pa.C.S. § 9712 (relating to sentences for offenses committed with firearms); or

(B) any other weapon readily or apparently capable of lethal use.

(2.4) The exception to the duty to retreat set forth under paragraph (2.3) does not apply if the person against whom the force is used is a peace officer acting in the performance of his official duties and the actor using force knew or reasonably should have known that the person was a peace officer.

(2.5) Unless one of the exceptions under paragraph (2.2) applies, a person who unlawfully and by force enters or attempts to enter an actor's dwelling, residence or occupied vehicle or removes or attempts to remove another against that other's will from the actor's dwelling, residence or occupied vehicle is presumed to be doing so with the intent to commit:

(i) an act resulting in death or serious bodily injury; or

(ii) kidnapping or sexual intercourse by force or threat.

(2.6) A public officer justified in using force in the performance of his duties or a person justified in using force in his assistance or a person justified in using force in making an arrest or preventing an escape is not obliged to desist from efforts to perform such duty, effect such arrest or prevent such escape because of resistance or threatened resistance by or on behalf of the person against whom such action is directed.

(3) Except as otherwise required by this subsection, a person employing protective force may estimate the necessity thereof under the circumstances as he believes them to be when the force is used, without retreating, surrendering possession, doing any other act which he has no legal duty to do or abstaining from any lawful action.

(c) Use of confinement as protective force.--The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can, unless the person confined has been arrested on a charge of crime.

(d) Definition.--As used in this section, the term "criminal activity" means conduct which is a misdemeanor or felony, is not justifiable under this chapter and is related to the confrontation between an actor and the person against whom force is used.

(June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment. Act 10 amended subsec. (b) and added subsec. (d). See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

Cross References. Section 505 is referred to in section 506 of this title; section 6304 of Title 23 (Domestic Relations); section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 506 - Use of force for the protection of other persons

(a) General rule.--The use of force upon or toward the person of another is justifiable to protect a third person when:

(1) the actor would be justified under section 505 (relating to use of force in self-protection) in using such force to protect himself against the injury he believes to be threatened to the person whom he seeks to protect;

(2) under the circumstances as the actor believes them to be, the person whom he seeks to protect would be justified in using such protective force; and

(3) the actor believes that his intervention is necessary for the protection of such other person.

(b) Exception.--Notwithstanding subsection (a), the actor is not obliged to retreat to any greater extent than the person whom he seeks to protect.

(June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment. See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

Cross References. Section 506 is referred to in section 6304 of Title 23 (Domestic Relations); section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 507 - Use of force for the protection of property

(a) Use of force justifiable for protection of property.--The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary:

(1) to prevent or terminate an unlawful entry or other trespass upon land or a trespass against or the unlawful carrying away of tangible movable property, if such land or movable property is, or is believed by the actor to be, in his possession or in the possession of another person for whose protection he acts; or

(2) to effect an entry or reentry upon land or to retake tangible movable property, if:

(i) the actor believes that he or the person by whose authority he acts or a person from whom he or such other person derives title was unlawfully dispossessed of such land or movable property and is entitled to possession; and

(ii) (A) the force is used immediately or on fresh pursuit after such dispossession; or

(B) the actor believes that the person against whom he uses force has no claim of right to the possession of the property and, in the case of land, the circumstances, as the actor believes them to be, are of such urgency that it would be an exceptional hardship to postpone the entry or reentry until a court order is obtained.

(b) Meaning of possession.--For the purpose of subsection (a) of this section:

(1) A person who has parted with the custody of property to another who refuses to restore it to him is no longer in possession, unless the property is movable and was and still is located on land in his possession.

(2) A person who has been dispossessed of land does not regain possession thereof merely by setting foot thereon.

(3) A person who has a license to use or occupy real property is deemed to be in possession thereof except against the licensor acting under claim of right.

(c) Limitations on justifiable use of force.--

(1) The use of force is justifiable under this section only if the actor first requests the person against whom such force is used to desist from his interference with the property, unless the actor believes that:

(i) such request would be useless;

(ii) it would be dangerous to himself or another person to make the request; or

(iii) substantial harm will be done to the physical condition of the property which is sought to be protected before the request can effectively be made.

(2) The use of force to prevent or terminate a trespass is not justifiable under this section if the actor knows that the exclusion of the trespasser will expose him to substantial danger of serious bodily injury.

(3) The use of force to prevent an entry or reentry upon land or the recaption of movable property is not justifiable under this section, although the actor believes that such reentry or caption is unlawful, if:

(i) the reentry or recaption is made by or on behalf of a person who was actually dispossessed of the property; and

(ii) it is otherwise justifiable under subsection (a)(2).

(4) (i) The use of deadly force is justifiable under this section if:

(A) there has been an entry into the actor's dwelling;

(B) the actor neither believes nor has reason to believe that the entry is lawful; and

(C) the actor neither believes nor has reason to believe that force less than deadly force would be adequate to terminate the entry.

(ii) If the conditions of justification provided in subparagraph (i) have not been met, the use of deadly force is not justifiable under this section unless the actor believes that:

(A) the person against whom the force is used is attempting to dispossess him of his dwelling otherwise than under a claim of right to its possession; or

(B) such force is necessary to prevent the commission of a felony in the dwelling.

(d) Use of confinement as protective force.--The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he can do so with safety to the property, unless the person confined has been arrested on a charge of crime.

(e) Use of device to protect property.--The justification afforded by this section extends to the use of a device for the purpose of protecting property only if:

(1) the device is not designed to cause or known to create a substantial risk of causing death or serious bodily injury;

(2) the use of the particular device to protect the property from entry or trespass is reasonable under the circumstances, as the actor believes them to be; and

(3) the device is one customarily used for such a purpose or reasonable care is taken to make known to probable intruders the fact that it is used.

(f) Use of force to pass wrongful obstructor.--The use of force to pass a person whom the actor believes to be intentionally or knowingly and unjustifiably obstructing the actor from going to a place to which he may lawfully go is justifiable, if:

(1) the actor believes that the person against whom he uses force has no claim of right to obstruct the actor;

(2) the actor is not being obstructed from entry or movement on land which he knows to be in the possession or custody of the person obstructing him, or in the possession or custody of another person by whose authority the obstructor acts, unless the circumstances, as the actor believes them to be, are of such urgency that it would not be reasonable to postpone the entry or movement on such land until a court order is obtained; and

(3) the force used is not greater than it would be justifiable if the person obstructing the actor were using force against him to prevent his passage.

(Dec. 19, 1980, P.L.1310, No.235, eff. imd.)

1980 Amendment. Act 235 amended subsec. (c).

Cross References. Section 507 is referred to in section 505 of this title; section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 508 - Use of force in law enforcement

(a) Peace officer's use of force in making arrest.--

(1) A peace officer, or any person whom he has summoned or directed to assist him, need not retreat or desist from efforts to make a lawful arrest because of resistance or threatened resistance to the arrest. He is justified in the use of any force which he believes to be necessary to effect the arrest and of any force which he believes to be necessary to defend himself or another from bodily harm while making the arrest. However, he is justified in using deadly force only when he believes that such force is necessary to prevent death or serious bodily injury to himself or such other person, or when he believes both that:

(i) such force is necessary to prevent the arrest from being defeated by resistance or escape; and

(ii) the person to be arrested has committed or attempted a forcible felony or is attempting to escape and possesses a deadly weapon, or otherwise indicates that he will endanger human life or inflict serious bodily injury unless arrested without delay.

(2) A peace officer making an arrest pursuant to an invalid warrant is justified in the use of any force which he would be justified in using if the warrant were valid, unless he knows that the warrant is invalid.

(b) Private person's use of force in making arrest.--

(1) A private person who makes, or assists another private person in making a lawful arrest is justified in the use of any force which he would be justified in using if he were summoned or directed by a peace officer to make such arrest, except that he is justified in the use of deadly force only when he believes that such force is necessary to prevent death or serious bodily injury to himself or another.

(2) A private person who is summoned or directed by a peace officer to assist in making an arrest which is unlawful, is justified in the use of any force which he would be justified in using if the arrest were lawful, unless he knows that the arrest is unlawful.

(3) A private person who assists another private person in effecting an unlawful arrest, or who, not being summoned, assists a peace officer in effecting an unlawful arrest, is justified in using any force which he would be justified in using if the arrest were lawful, if:

(i) he believes the arrest is lawful; and

(ii) the arrest would be lawful if the facts were as he believes them to be.

(c) Use of force regarding escape.--

(1) A peace officer, corrections officer or other person who has an arrested or convicted person in his custody is justified in the use of such force to prevent the escape of the person from custody as the officer or other person would be justified in using under subsection (a) if the officer or other person were arresting the person.

(2) A peace officer or corrections officer is justified in the use of such force, including deadly force, which the officer believes to be necessary to prevent the escape from a correctional institution of a person whom the officer believes to be lawfully detained in such institution under sentence for an offense or awaiting trial or commitment for an offense.

(3) A corrections officer is justified in the use of such force, which the officer believes to be necessary to defend himself or another from bodily harm during the pursuit of the escaped person. However, the officer is justified in using deadly force only when the officer believes that such force is necessary to prevent death or serious bodily injury to himself or another or when the officer believes that:

(i) such force is necessary to prevent the apprehension from being defeated by resistance; and

(ii) the escaped person has been convicted of committing or attempting to commit a forcible felony, possesses a deadly weapon or otherwise indicates that he will endanger human life or inflict serious bodily injury unless apprehended without delay.

(d) Use of force to prevent suicide or the commission of crime.--

(1) The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary to prevent such other person from committing suicide, inflicting serious bodily injury upon himself, committing or consummating the commission of a crime involving or threatening bodily injury, damage to or loss of property or a breach of the peace, except that:

(i) Any limitations imposed by the other provisions of this chapter on the justifiable use of force in self-protection, for the protection of others, the protection of property, the effectuation of an arrest or the prevention of an escape from custody shall apply notwithstanding the criminality of the conduct against which such force is used.

(ii) The use of deadly force is not in any event justifiable under this subsection unless:

(A) the actor believes that there is a substantial risk that the person whom he seeks to prevent from committing a crime will cause death or serious bodily injury to another unless the commission or the consummation of the crime is prevented and that the use of such force presents no substantial risk of injury to innocent persons; or

(B) the actor believes that the use of such force is necessary to suppress a riot or mutiny after the rioters or mutineers have been ordered to disperse and warned, in any particular manner that the law may require, that such force will be used if they do not obey.

(2) The justification afforded by this subsection extends to the use of confinement as preventive force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can, unless the person confined has been arrested on a charge of crime.

(July 17, 2007, P.L.139, No.41, eff. 60 days)

2007 Amendment. Act 41 amended subsec. (c).

Cross References. Section 508 is referred to in section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 509 - Use of force by persons with special responsibility for care, discipline or safety of others

The use of force upon or toward the person of another is justifiable if:

(1) The actor is the parent or guardian or other person similarly responsible for the general care and supervision of a minor or a person acting at the request of such parent, guardian or other responsible person and:

(i) the force is used for the purpose of safeguarding or promoting the welfare of the minor, including the preventing or punishment of his misconduct; and

(ii) the force used is not designed to cause or known to create a substantial risk of causing death, serious bodily injury, disfigurement, extreme pain or mental distress or gross degradation.

(2) The actor is a teacher or person otherwise entrusted with the care or supervision for a special purpose of a minor and:

(i) the actor believes that the force used is necessary to further such special purpose, including the maintenance of reasonable discipline in a school, class or other group, and that the use of such force is consistent with the welfare of the minor; and

(ii) the degree of force, if it had been used by the parent or guardian of the minor, would not be unjustifiable under paragraph (1)(ii).

(3) The actor is the guardian or other person similarly responsible for the general care and supervision of an incapacitated, mentally ill or mentally retarded person; and:

(i) the force is used for the purpose of safeguarding or promoting the welfare of the incapacitated, mentally ill or mentally retarded person, including the prevention of his misconduct, and there is no reasonable alternative to the use of such force; and

(ii) the force used is not designed to cause or known to create a substantial risk of causing death, bodily injury, disfigurement, unnecessary pain, mental distress, or humiliation.

(4) The actor is a doctor or other therapist or a person assisting him at his direction; and:

(i) the force is used for the purpose of administering a recognized form of treatment not prohibited by law of this Commonwealth which the actor believes to be adapted to promoting the physical or mental health of the patient; and

(ii) the treatment is administered with the consent of the patient, or, if the patient is a minor or an incapacitated person with the consent of his parent or guardian or other person legally competent to consent in his behalf, or the treatment is administered in an emergency when the actor believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.

(5) The actor is a warden or other authorized official of a correctional institution; and:

(i) he believes that the force used is necessary for the purpose of enforcing the lawful rules or procedures of the institution, unless his belief in the lawfulness of the rule or procedure sought to be enforced is erroneous and his error is due to ignorance or mistake as to the provisions of this title, any other provision of the criminal law or the law governing the administration of the institution;

(ii) the nature or degree of force used is not forbidden by law; and

(iii) if deadly force is used, its use is otherwise justifiable under this chapter.

(6) The actor is a person responsible for the safety of a vessel or an aircraft or a person acting at his direction; and:

(i) he believes that the force used is necessary to prevent interference with the operation of the vessel or aircraft or obstruction of the execution of a lawful order, unless his belief in the lawfulness of the order is erroneous and his error is due to ignorance or mistake as to the law defining his authority; and

(ii) if deadly force is used, its use is otherwise justifiable under this chapter.

(7) The actor is a person who is authorized or required by law to maintain order or decorum in a vehicle, train or other carrier or in a place where others are assembled; and:

(i) he believes that the force used is necessary for such purpose; and

(ii) the force used is not designed to cause death, or known to create a substantial risk of causing death, bodily injury, or extreme mental distress.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

Cross References. Section 509 is referred to in section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 510 - Justification in property crimes

§ 510. Justification in property crimes. Conduct involving the appropriation, seizure or destruction of, damage to, intrusion on or interference with property is justifiable under circumstances which would establish a defense of privilege in a civil action based thereon, unless:

(1) this title or the law defining the offense deals with the specific situation involved; or

(2) a legislative purpose to exclude the justification claimed otherwise plainly appears.






Chapter 7 - Responsibility (Reserved)

Chapter Notes

Enactment. Chapter 7 (Reserved) was added December 6, 1972, P.L.1482, No.334, effective in six months.






Chapter 9 - Inchoate Crimes

Chapter Notes

Enactment. Chapter 9 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 9 is referred to in section 3218 of this title.



Section 901 - Criminal attempt

(a) Definition of attempt.--A person commits an attempt when, with intent to commit a specific crime, he does any act which constitutes a substantial step toward the commission of that crime.

(b) Impossibility.--It shall not be a defense to a charge of attempt that because of a misapprehension of the circumstances it would have been impossible for the accused to commit the crime attempted.

(c) Renunciation.--

(1) In any prosecution for an attempt to commit a crime, it is a defense that, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, the defendant avoided the commission of the crime attempted by abandoning his criminal effort and, if the mere abandonment was insufficient to accomplish such avoidance, by taking further and affirmative steps which prevented the commission thereof.

(2) A renunciation is not "voluntary and complete" within the meaning of this subsection if it is motivated in whole or part by:

(i) a belief that circumstances exist which increase the probability of detection or apprehension of the defendant or another participant in the criminal enterprise, or which render more difficult the accomplishment of the criminal purpose; or

(ii) a decision to postpone the criminal conduct until another time or to transfer the criminal effort to another victim or another but similar objective.

Cross References. Section 901 is referred to in section 5702 of this title; sections 5552, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 902 - Criminal solicitation

(a) Definition of solicitation.--A person is guilty of solicitation to commit a crime if with the intent of promoting or facilitating its commission he commands, encourages or requests another person to engage in specific conduct which would constitute such crime or an attempt to commit such crime or which would establish his complicity in its commission or attempted commission.

(b) Renunciation.--It is a defense that the actor, after soliciting another person to commit a crime, persuaded him not to do so or otherwise prevented the commission of the crime, under circumstances manifesting a complete and voluntary renunciation of his criminal intent.

Cross References. Section 902 is referred to in section 5702 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5552, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 903 - Criminal conspiracy

(a) Definition of conspiracy.--A person is guilty of conspiracy with another person or persons to commit a crime if with the intent of promoting or facilitating its commission he:

(1) agrees with such other person or persons that they or one or more of them will engage in conduct which constitutes such crime or an attempt or solicitation to commit such crime; or

(2) agrees to aid such other person or persons in the planning or commission of such crime or of an attempt or solicitation to commit such crime.

(b) Scope of conspiratorial relationship.--If a person guilty of conspiracy, as defined by subsection (a) of this section, knows that a person with whom he conspires to commit a crime has conspired with another person or persons to commit the same crime, he is guilty of conspiring with such other person or persons, to commit such crime whether or not he knows their identity.

(c) Conspiracy with multiple criminal objectives.--If a person conspires to commit a number of crimes, he is guilty of only one conspiracy so long as such multiple crimes are the object of the same agreement or continuous conspiratorial relationship.

(d) Joinder and venue in conspiracy prosecutions.--

(1) Subject to the provisions of paragraph (2) of this subsection, two or more persons charged with criminal conspiracy may be prosecuted jointly if:

(i) they are charged with conspiring with one another; or

(ii) the conspiracies alleged, whether they have the same or different parties, are so related that they constitute different aspects of a scheme of organized criminal conduct.

(2) In any joint prosecution under paragraph (1) of this subsection:

(i) no defendant shall be charged with a conspiracy in any county other than one in which he entered into such conspiracy or in which an overt act pursuant to such conspiracy was done by him or by a person with whom he conspired;

(ii) neither the liability of any defendant nor the admissibility against him of evidence of acts or declarations of another shall be enlarged by such joinder; and

(iii) the court shall order a severance or take a special verdict as to any defendant who so requests, if it deems it necessary or appropriate to promote the fair determination of his guilt or innocence, and shall take any other proper measures to protect the fairness of the trial.

(e) Overt act.--No person may be convicted of conspiracy to commit a crime unless an overt act in pursuance of such conspiracy is alleged and proved to have been done by him or by a person with whom he conspired.

(f) Renunciation.--It is a defense that the actor, after conspiring to commit a crime, thwarted the success of the conspiracy, under circumstances manifesting a complete and voluntary renunciation of his criminal intent.

(g) Duration of conspiracy.--For purposes of 42 Pa.C.S. § 5552(d) (relating to commission of offense):

(1) conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are committed or the agreement that they be committed is abandoned by the defendant and by those with whom he conspired;

(2) such abandonment is presumed if neither the defendant nor anyone with whom he conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation; and

(3) if an individual abandons the agreement, the conspiracy is terminated as to him only if and when he advises those with whom he conspired of his abandonment or he informs the law enforcement authorities of the existence of the conspiracy and of his participation therein.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment. Act 53 amended subsec. (g).

Cross References. Section 903 is referred to in sections 4120, 5702 of this title; sections 5552, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 904 - Incapacity, irresponsibility or immunity of party to solicitation or conspiracy

(a) General rule.--Except as provided in subsection (b) of this section, it is immaterial to the liability of a person who solicits or conspires with another to commit a crime that:

(1) he or the person whom he solicits or with whom he conspires does not occupy a particular position or have a particular characteristic which is an element of such crime, if he believes that one of them does; or

(2) the person whom he solicits or with whom he conspires is irresponsible or has an immunity to prosecution or conviction for the commission of the crime.

(b) Exception.--It is a defense to a charge of solicitation or conspiracy to commit a crime that if the criminal object were achieved, the actor would not be guilty of a crime under the law defining the offense or as an accomplice under section 306(e) of this title (relating to status of actor) or section 306(f)(1) or (2) of this title (relating to exceptions).



Section 905 - Grading of criminal attempt, solicitation and conspiracy

(a) Grading.--Except as otherwise provided in this title, attempt, solicitation and conspiracy are crimes of the same grade and degree as the most serious offense which is attempted or solicited or is an object of the conspiracy.

(b) Mitigation.--If the particular conduct charged to constitute a criminal attempt, solicitation or conspiracy is so inherently unlikely to result or culminate in the commission of a crime that neither such conduct nor the actor presents a public danger warranting the grading of such offense under this section, the court may dismiss the prosecution.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Mar. 9, 1995, 1st Sp.Sess., P.L.964, No.3, eff. 60 days)



Section 906 - Multiple convictions of inchoate crimes barred

§ 906. Multiple convictions of inchoate crimes barred. A person may not be convicted of more than one of the inchoate crimes of criminal attempt, criminal solicitation or criminal conspiracy for conduct designed to commit or to culminate in the commission of the same crime. (Dec. 11, 1986, P.L.1517, No.164, eff. 60 days)



Section 907 - Possessing instruments of crime

(a) Criminal instruments generally.--A person commits a misdemeanor of the first degree if he possesses any instrument of crime with intent to employ it criminally.

(b) Possession of weapon.--A person commits a misdemeanor of the first degree if he possesses a firearm or other weapon concealed upon his person with intent to employ it criminally.

(c) Unlawful body armor.--A person commits a felony of the third degree if in the course of the commission of a felony or in the attempt to commit a felony he uses or wears body armor or has in his control, custody or possession any body armor.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Body armor." Any protective covering for the body, or parts thereof, made of any polyaramid fiber or any resin-treated glass fiber cloth or any material or combination of materials made or designed to prevent, resist, deflect or deter the penetration thereof by ammunition, knife, cutting or piercing instrument or any other weapon.

"Instrument of crime." Any of the following:

(1) Anything specially made or specially adapted for criminal use.

(2) Anything used for criminal purposes and possessed by the actor under circumstances not manifestly appropriate for lawful uses it may have.

"Weapon." Anything readily capable of lethal use and possessed under circumstances not manifestly appropriate for lawful uses which it may have. The term includes a firearm which is not loaded or lacks a clip or other component to render it immediately operable, and components which can readily be assembled into a weapon.

(July 6, 1995, P.L.238, No.27, eff. 60 days; July 11, 1996, P.L.552, No.98, eff. 60 days)

1996 Amendment. Act 98 overlooked the amendment by Act 27 of 1995, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 907.

Cross References. Section 907 is referred to in sections 912, 2718 of this title; section 6102 of Title 23 (Domestic Relations).



Section 908 - Prohibited offensive weapons

(a) Offense defined.--A person commits a misdemeanor of the first degree if, except as authorized by law, he makes repairs, sells, or otherwise deals in, uses, or possesses any offensive weapon.

(b) Exceptions.--

(1) It is a defense under this section for the defendant to prove by a preponderance of evidence that he possessed or dealt with the weapon solely as a curio or in a dramatic performance, or that, with the exception of a bomb, grenade or incendiary device, he complied with the National Firearms Act (26 U.S.C. § 5801 et seq.), or that he possessed it briefly in consequence of having found it or taken it from an aggressor, or under circumstances similarly negativing any intent or likelihood that the weapon would be used unlawfully.

(2) This section does not apply to police forensic firearms experts or police forensic firearms laboratories. Also exempt from this section are forensic firearms experts or forensic firearms laboratories operating in the ordinary course of business and engaged in lawful operation who notify in writing, on an annual basis, the chief or head of any police force or police department of a city, and, elsewhere, the sheriff of a county in which they are located, of the possession, type and use of offensive weapons.

(3) This section shall not apply to any person who makes, repairs, sells or otherwise deals in, uses or possesses any firearm for purposes not prohibited by the laws of this Commonwealth.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Firearm." Any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

"Offensive weapons." Any bomb, grenade, machine gun, sawed-off shotgun with a barrel less than 18 inches, firearm specially made or specially adapted for concealment or silent discharge, any blackjack, sandbag, metal knuckles, dagger, knife, razor or cutting instrument, the blade of which is exposed in an automatic way by switch, push-button, spring mechanism, or otherwise, any stun gun, stun baton, taser or other electronic or electric weapon or other implement for the infliction of serious bodily injury which serves no common lawful purpose.

(d) Exemptions.--The use and possession of blackjacks by the following persons in the course of their duties are exempt from this section:

(1) Police officers, as defined by and who meet the requirements of the act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law.

(2) Police officers of first class cities who have successfully completed training which is substantially equivalent to the program under the Municipal Police Education and Training Law.

(3) Pennsylvania State Police officers.

(4) Sheriffs and deputy sheriffs of the various counties who have satisfactorily met the requirements of the Municipal Police Education and Training Law.

(5) Police officers employed by the Commonwealth who have satisfactorily met the requirements of the Municipal Police Education and Training Law.

(6) Deputy sheriffs with adequate training as determined by the Pennsylvania Commission on Crime and Delinquency.

(7) Liquor Control Board agents who have satisfactorily met the requirements of the Municipal Police Education and Training Law.

(Dec. 20, 1983, P.L.291, No.78, eff. imd.; July 6, 1984, P.L.647, No.134, eff. 90 days; July 11, 1985, P.L.235, No.58, eff. 60 days; Oct. 4, 1994, P.L.571, No.84, eff. 60 days; Nov. 6, 2002, P.L.1096, No.132, eff. 60 days)

2002 Amendment. Act 132 amended subsec. (c).

References in Text. The act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law, referred to in subsection (d)(1), was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subchapter D of Chapter 21 of Title 53 (Municipalities Generally).

Cross References. Section 908 is referred to in section 6105 of this title; section 3304 of Title 5 (Athletics and Sports).



Section 908.1 - Use or possession of electric or electronic incapacitation device

(a) Offense defined.--Except as set forth in subsection (b), a person commits an offense if the person does any of the following:

(1) Uses an electric or electronic incapacitation device on another person for an unlawful purpose.

(2) Possesses, with intent to violate paragraph (1), an electric or electronic incapacitation device.

(b) Self defense.--A person may possess and use an electric or electronic incapacitation device in the exercise of reasonable force in defense of the person or the person's property pursuant to Chapter 5 (relating to general principles of justification) if the electric or electronic incapacitation device is labeled with or accompanied by clearly written instructions as to its use and the damages involved in its use.

(c) Prohibited possession.--No person prohibited from possessing a firearm pursuant to section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) may possess or use an electric or electronic incapacitation device.

(d) Grading.--An offense under subsection (a) shall constitute a felony of the second degree if the actor acted with the intent to commit a felony. Otherwise any offense under this section is graded as a misdemeanor of the first degree.

(e) Exceptions.--Nothing in this section shall prohibit the possession or use by, or the sale or furnishing of any electric or electronic incapacitation device to, a law enforcement agency, peace officer, employee of a correctional institution, county jail or prison or detention center, the National Guard or reserves or a member of the National Guard or reserves for use in their official duties.

(f) Definition.--As used in this section, the term "electric or electronic incapacitation device" means a portable device which is designed or intended by the manufacturer to be used, offensively or defensively, to temporarily immobilize or incapacitate persons by means of electric pulse or current, including devices operating by means of carbon dioxide propellant. The term does not include cattle prods, electric fences or other electric devices when used in agricultural, animal husbandry or food production activities.

(Nov. 6, 2002, P.L.1096, No.132, eff. 60 days)

2002 Amendment. Act 132 added section 908.1.



Section 909 - Manufacture, distribution or possession of master keys for motor vehicles

(a) Offense defined.--A person commits a misdemeanor of the first degree if he manufactures, distributes, or possesses any motor vehicle master key.

(b) Exception.--Subsection (a) of this section shall not apply to:

(1) The introduction, manufacture for introduction, transportation, distribution, sale or possession in commerce in this Commonwealth of motor vehicle master keys for use in the ordinary course of business by any commercial or professional locksmith, common carrier, contract carrier, motor vehicle fleet owner, new or used car dealer, rental car agency, car manufacturer, automobile club or association operating in more than one state or an affiliate thereof, or any department, agency, or instrumentality of:

(i) the Commonwealth of Pennsylvania, the United States, any state, the District of Columbia, or any possession of the United States; or

(ii) any political subdivision of any entity specified in subparagraph (i) of this paragraph.

(2) The shipment, transportation, or delivery for shipment in commerce in this Commonwealth of motor vehicle master keys in the ordinary course of business by any common carrier or contract carrier.

(c) Definition.--As used in this section "master key" means any key adapted to fit the ignition switch, trunk or door of two or more motor vehicles, the ignition switches, trunks or doors of which are designed to be operated by keys.



Section 910 - Manufacture, distribution, use or possession of devices for theft of telecommunications services

(a) Offense defined.--Any person commits an offense if he:

(1) makes, distributes, possesses, uses or assembles an unlawful telecommunication device or modifies, alters, programs or reprograms a telecommunication device designed, adapted or which can be used:

(i) for commission of a theft of telecommunication service or to disrupt, transmit, decrypt, acquire or facilitate the disruption, transmission, decryption or acquisition of any telecommunication service without the consent of the telecommunication service provider; or

(ii) to conceal or to assist another to conceal from any telecommunication service provider or from any lawful authority the existence or place of origin or of destination of any telecommunication; or

(2) sells, possesses, distributes, gives or otherwise transfers to another or offers, promotes or advertises for sale any:

(i) unlawful telecommunication device, or plans or instructions for making or assembling the same, under circumstances evidencing an intent to use or employ such unlawful telecommunication device, or to allow the same to be used or employed for a purpose described in paragraph (1), or knowing or having reason to believe that the same is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such unlawful telecommunication device; or

(ii) material, including hardware, cables, tools, data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture of an unlawful telecommunication device.

(b) Grading.--

(1) Except for violations of this section as provided for in paragraph (2) or (3), an offense under this section is a misdemeanor of the first degree.

(2) An offense under this section is a felony of the third degree if:

(i) the defendant has been convicted previously under this section or convicted of any similar crime in this or any Federal or other state jurisdiction; or

(ii) the violation of this section involves at least ten, but not more than 50, unlawful telecommunication devices.

(3) An offense under this section is a felony of the second degree if:

(i) the defendant has been convicted previously on two or more occasions for offenses under this section or for any similar crime in this or any Federal or other state jurisdiction; or

(ii) the violation of this section involves more than 50 unlawful telecommunication devices.

(4) For purposes of grading an offense based upon a prior conviction under this section or for any similar crime pursuant to paragraphs (2)(i) and (3)(i), a prior conviction shall consist of convictions upon separate indictments or criminal complaints for offenses under this section or any similar crime in this or any Federal or other state jurisdiction.

(5) As provided for in paragraphs (2)(i) and (3)(i), in grading an offense under this section based upon a prior conviction, the term "any similar crime" shall include, but not be limited to, offenses involving theft of service or fraud, including violations of the Cable Communications Policy Act of 1984 (Public Law 98-549, 98 Stat. 2779).

(b.1) Separate offenses.--For purposes of all criminal penalties or fines established for violations of this section, the prohibited activity established herein as it applies to each unlawful telecommunication device shall be deemed a separate offense.

(b.2) Fines.--For purposes of imposing fines upon conviction of a defendant for an offense under this section, all fines shall be imposed in accordance with section 1101 (relating to fines).

(c) Restitution.--The court shall, in addition to any other sentence authorized by law, sentence a person convicted of violating this section to make restitution under section 1106 (relating to restitution for injuries to person or property) or 42 Pa.C.S. § 9721(c) (relating to sentencing generally).

(c.1) Forfeiture of unlawful telecommunication devices.--Upon conviction of a defendant under this section, the court may, in addition to any other sentence authorized by law, direct that the defendant forfeit any unlawful telecommunication devices in the defendant's possession or control which were involved in the violation for which the defendant was convicted.

(c.2) Venue.--An offense under subsection (a) may be deemed to have been committed at either place where the defendant manufactures or assembles an unlawful telecommunication device or assists others in doing so or the places where the unlawful telecommunication device is sold or delivered to a purchaser, in accordance with section 102 (relating to territorial applicability). It shall be no defense to a violation of subsection (a) that some of the acts constituting the offense occurred outside of this Commonwealth.

(d) Civil action.--

(1) Any person aggrieved by a violation of this section may bring a civil action in any court of competent jurisdiction.

(2) The court may:

(i) grant preliminary and final injunctions to prevent or restrain violations of this section;

(ii) at any time while an action is pending, order the impounding, on such terms as it deems reasonable, of any unlawful telecommunication device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation of this section;

(iii) award damages as described in subsection (d.1);

(iv) in its discretion, award reasonable attorney fees and costs, including, but not limited to, costs for investigation, testing and expert witness fees, to an aggrieved party who prevails; or

(v) as part of a final judgment or decree finding a violation of this section, order the remedial modification or destruction of any unlawful telecommunication device involved in the violation that is in the custody or control of the violator or has been impounded under subparagraph (ii).

(d.1) Types of damages recoverable.--Damages awarded by a court under this section shall be computed as either of the following:

(1) Upon his election of such damages at any time before final judgment is entered, the complaining party may recover the actual damages suffered by him as a result of the violation of this section and any profits of the violator that are attributable to the violation and are not taken into account in computing the actual damages. In determining the violator's profits, the complaining party shall be required to prove only the violator's gross revenue, and the violator shall be required to prove his deductible expenses and the elements of profit attributable to factors other than the violation.

(2) Upon election by the complaining party at any time before final judgment is entered, that party may recover in lieu of actual damages an award of statutory damages of between $250 to $10,000 for each unlawful telecommunication device involved in the action, with the amount of statutory damages to be determined by the court, not the jury, as the court considers just. In any case where the court finds that any of the violations of this section were committed willfully and for purposes of commercial advantage or private financial gain, the court in its discretion may increase the award of statutory damages by an amount of not more than $50,000 for each unlawful telecommunication device involved in the action.

(3) For purposes of all civil remedies established for violations of this section, the prohibited activity established in this section applies to each unlawful telecommunication device and shall be deemed a separate violation.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Manufacture of an unlawful telecommunication device." To produce or assemble an unlawful telecommunication device or to modify, alter, program or reprogram a telecommunication device to be capable of acquiring, disrupting, receiving, transmitting, decrypting or facilitating the acquisition, disruption, receipt, transmission or decryption of a telecommunication service without the consent of the telecommunication service provider or to knowingly assist others in those activities.

"Telecommunication device." Any type of instrument, device, machine or equipment which is capable of transmitting, acquiring, decrypting or receiving any telephonic, electronic, data, Internet access, audio, video, microwave or radio transmissions, signals, communications or services, including the receipt, acquisition, transmission or decryption of all such communications, transmissions, signals or services over any cable television, telephone, satellite, microwave, radio or wireless distribution system or facility, or any part, accessory or components thereof, including any computer circuit, security module, smart card, software, computer chip, electronic mechanism or other component, accessory or part which is capable of facilitating the transmission, decryption, acquisition or reception of all such communications, transmissions, signals or services.

"Telecommunication service." The meaning given to it in section 3926 (relating to theft of services) and also any service provided by any radio, telephone, cable television, satellite, microwave or wireless distribution system or facility, including, but not limited to, any and all electronic, data, video, audio, Internet access, telephonic, microwave and radio communications, transmissions, signals and services.

"Telecommunication service provider." The meaning given to it in section 3926 (relating to theft of services) and includes any person or entity providing any telecommunication service, including, but not limited to, any person or entity owning or operating any cable television, satellite, telephone, wireless, microwave or radio distribution system or facility.

"Unlawful telecommunication device." The meaning given to it in section 3926 (relating to theft of services) and includes any telecommunication device which is capable of or has been altered, designed, modified, programmed or reprogrammed, alone or in conjunction with another telecommunication device or devices so as to be capable of facilitating the disruption, acquisition, receipt, transmission or decryption of a telecommunication service without the consent or knowledge of the telecommunication service provider. In addition to the examples listed in section 3926, the term includes, but is not limited to, any device, technology, product, service, equipment, computer software or component or part thereof, primarily distributed, sold, designed, assembled, manufactured, modified, programmed, reprogrammed or used for the purpose of providing unauthorized disruption of, decryption of, access to or acquisition of any telecommunication service provided by any cable television, satellite, telephone, wireless, microwave or radio distribution system or facility.

(July 20, 1974, P.L.539, No.185; June 13, 1995, P.L.52, No.8, eff. 60 days; June 22, 2000, P.L.469, No.64, eff. 60 days; Dec. 20, 2000, P.L.831, No.116, eff. imd.)

2000 Amendment. Act 116 reenacted section 910.

Cross References. Section 910 is referred to in section 5708 of this title.



Section 911 - Corrupt organizations

(a) Findings of fact.--The General Assembly finds that:

(1) organized crime is a highly sophisticated, diversified, and widespread phenomenon which annually drains billions of dollars from the national economy by various patterns of unlawful conduct including the illegal use of force, fraud, and corruption;

(2) organized crime exists on a large scale within the Commonwealth of Pennsylvania, engaging in the same patterns of unlawful conduct which characterize its activities nationally;

(3) the vast amounts of money and power accumulated by organized crime are increasingly used to infiltrate and corrupt legitimate businesses operating within the Commonwealth, together with all of the techniques of violence, intimidation, and other forms of unlawful conduct through which such money and power are derived;

(4) in furtherance of such infiltration and corruption, organized crime utilizes and applies to its unlawful purposes laws of the Commonwealth of Pennsylvania conferring and relating to the privilege of engaging in various types of business and designed to insure that such businesses are conducted in furtherance of the public interest and the general economic welfare of the Commonwealth;

(5) such infiltration and corruption provide an outlet for illegally obtained capital, harm innocent investors, entrepreneurs, merchants and consumers, interfere with free competition, and thereby constitute a substantial danger to the economic and general welfare of the Commonwealth of Pennsylvania; and

(6) in order to successfully resist and eliminate this situation, it is necessary to provide new remedies and procedures.

(b) Prohibited activities.--

(1) It shall be unlawful for any person who has received any income derived, directly or indirectly, from a pattern of racketeering activity in which such person participated as a principal, to use or invest, directly or indirectly, any part of such income, or the proceeds of such income, in the acquisition of any interest in, or the establishment or operation of, any enterprise: Provided, however, That a purchase of securities on the open market for purposes of investment, and without the intention of controlling or participating in the control of the issuer, or of assisting another to do so, shall not be unlawful under this subsection if the securities of the issue held by the purchaser, the members of his immediate family, and his or their accomplices in any pattern of racketeering activity after such purchase, do not amount in the aggregate to 1% of the outstanding securities of any one class, and do not confer, either in law or in fact, the power to elect one or more directors of the issuer: Provided, further, That if, in any proceeding involving an alleged investment in violation of this subsection, it is established that over half of the defendant's aggregate income for a period of two or more years immediately preceding such investment was derived from a pattern of racketeering activity, a rebuttable presumption shall arise that such investment included income derived from such pattern of racketeering activity.

(2) It shall be unlawful for any person through a pattern of racketeering activity to acquire or maintain, directly or indirectly, any interest in or control of any enterprise.

(3) It shall be unlawful for any person employed by or associated with any enterprise to conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering activity.

(4) It shall be unlawful for any person to conspire to violate any of the provisions of paragraphs (1), (2) or (3) of this subsection.

(c) Grading.--Whoever violates any provision of subsection (b) of this section is guilty of a felony of the first degree. A violation of this subsection shall be deemed to continue so long as the person who committed the violation continues to receive any benefit from the violation.

(d) Civil remedies.--

(1) The several courts of common pleas, and the Commonwealth Court, shall have jurisdiction to prevent and restrain violations of subsection (b) of this section by issuing appropriate orders, including but not limited to:

(i) ordering any person to divest himself of any interest direct or indirect, in the enterprise; imposing reasonable restrictions on the future activities or investments of any person, including but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise engaged in; and

(ii) making due provision for the rights of innocent persons, ordering the dissolution of the enterprise, ordering the denial, suspension or revocation of charters of domestic corporations, certificates of authority authorizing foreign corporations to do business within the Commonwealth of Pennsylvania, licenses, permits, or prior approval granted to any enterprise by any department or agency of the Commonwealth of Pennsylvania; or prohibiting the enterprise from engaging in any business.

(2) In any proceeding under this subsection, the court shall proceed as soon as practicable to the hearing and determination thereof. Pending final determination, the court may enter preliminary or special injunctions, or take such other actions, including the acceptance of satisfactory performance bonds, as it may deem proper.

(3) A final judgment or decree rendered in favor of the Commonwealth of Pennsylvania in any criminal proceeding under this section shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding under this subsection.

(4) Proceedings under this subsection, at pretrial, trial and appellate levels, shall be governed by the Pennsylvania Rules of Civil Procedure and all other rules and procedures relating to civil actions, except to the extent inconsistent with the provisions of this section.

(e) Enforcement.--

(1) The Attorney General shall have the power and duty to enforce the provisions of this section, including the authority to issue civil investigative demands pursuant to subsection (f), institute proceedings under subsection (d), and to take such actions as may be necessary to ascertain and investigate alleged violations of this section.

(2) The Attorney General and the district attorneys of the several counties shall have concurrent authority to institute criminal proceedings under the provisions of this section.

(3) Nothing contained in this subsection shall be construed to limit the regulatory or investigative authority of any department or agency of the Commonwealth whose functions might relate to persons, enterprises, or matters falling within the scope of this section.

(f) Civil investigative demand.--

(1) Whenever the Attorney General has reason to believe that any person or enterprise may be in possession, custody, or control of any documentary material relevant to a racketeering investigation, he may issue in writing, and cause to be served upon such person or enterprise, a civil investigative demand requiring the production of such material for examination.

(2) Each such demand shall:

(i) state the nature of the conduct constituting the alleged racketeering violation which is under investigation, the provision of law applicable thereto and the connection between the documentary material demanded and the conduct under investigation;

(ii) describe the class or classes of documentary material to be produced thereunder with such definiteness and certainty as to permit such material to be fairly identified;

(iii) state that the demand is returnable forthwith or prescribe a return date which will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying or reproduction;

(iv) identify a racketeering investigator to whom such material shall be made available; and

(v) contain the following statement printed conspicuously at the top of the demand: "You have the right to seek the assistance of any attorney and he may represent you in all phases of the racketeering investigation of which this civil investigative demand is a part."

(3) No such demand shall:

(i) contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by any court in connection with a grand jury investigation of such alleged racketeering violation; or

(ii) require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by any court in connection with a grand jury investigation of such alleged racketeering violation.

(4) Service of any such demand or any petition filed under this subsection shall be made in the manner prescribed by the Pennsylvania Rules of Civil Procedure for service of writs and complaints.

(5) A verified return by the individual serving any such demand or petition setting forth the manner of such service shall be prima facie proof of such service. In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such demand.

(6) (i) Any party upon whom any demand issued under this subsection has been duly served shall make such material available for inspection and copying or reproduction to the racketeering investigator designated therein at the principal place of business of such party, or at such other place as such investigator and such party thereafter may agree or as the court may direct pursuant to this subsection, on the return date specified in such demand. Such party may upon agreement of the investigator substitute copies of all or any part of such material for the originals thereof.

(ii) The racketeering investigator to whom any documentary material is so delivered shall take physical possession thereof, and shall be responsible for the use made thereof and for its return pursuant to this subsection. The investigator may cause the preparation of such copies of such documentary material as may be required for official use. While in the possession of the investigator, no material so produced shall be available for examination, without the consent of the party who produced such material, by any individual other than the Attorney General or any racketeering investigator. Under such reasonable terms and conditions as the Attorney General shall prescribe, documentary material while in the possession of the investigator shall be available for examination by the party who produced such material or any duly authorized representatives of such party.

(iii) Upon completion of:

(A) the racketeering investigation for which any documentary material was produced under this subsection; and

(B) any case or proceeding arising from such investigation;

the investigator shall return to the party who produced such material all such material other than copies thereof made pursuant to this subsection which have not passed into the control of any court or grand jury through introduction into the record of such case or proceeding.

(iv) When any documentary material has been produced by any party under this subsection for use in any racketeering investigation, and no case or proceeding arising therefrom has been instituted within a reasonable time after completion of the examination and analysis of all evidence assembled in the course of such investigation, such party shall be entitled, upon written demand made upon the Attorney General, to the return of all documentary material, other than copies thereof made pursuant to this subsection, so produced by such party.

(7) Whenever any person or enterprise fails to comply with any civil investigative demand duly served upon him under this subsection or whenever satisfactory copying or reproduction of any such material cannot be done and such party refuses to surrender such material, the Attorney General may file, in the court of common pleas for any county in which such party resides or transacts business, and serve upon such party a petition for an order of such court for the enforcement of this subsection, except that if such person transacts business in more than one county such petition shall be filed in the county in which party maintains his or its principal place of business.

(8) Within 20 days after the service of any such demand upon any person or enterprise, or at any time before the return date specified in the demand, whichever period is shorter, such party may file, in the court of common pleas of the county within which such party resides or transacts business, and serve upon the Attorney General a petition for an order of such court modifying or setting aside such demand. The time allowed for compliance with the demand in whole or in part as deemed proper and ordered by the court shall not run during the pendency of such petition in the court. Such petition shall specify each ground upon which the petitioner relies in seeking such relief, and may be based upon any failure of such demand to comply with the provisions of this subsection or upon any constitutional or other legal right or privilege of such party.

(9) At any time during which the Attorney General is in custody or control of any documentary material delivered by any party in compliance with any such demand, such party may file, in the court of common pleas of the county within which such documentary material was delivered, and serve upon the Attorney General a petition for an order of such court requiring the performance of any duty imposed by this subsection.

(10) Whenever any petition is filed in any court of common pleas under this subsection, such court shall have jurisdiction to hear and determine the matter so presented, and, after a hearing at which all parties are represented, to enter such order or orders as may be required to carry into effect the provisions of this subsection.

(g) Immunity.--Whenever any individual refuses, on the basis of his privilege against self-incrimination, to comply with a civil investigative demand issued pursuant to subsection (f) or to testify or produce other information in any proceeding under subsection (d), the Attorney General may invoke the provisions of 42 Pa.C.S. § 5947 (relating to immunity of witnesses).

(h) Definitions.--As used in this section:

(1) "Racketeering activity" means all of the following:

(i) An act which is indictable under any of the following provisions of this title:

Chapter 25 (relating to criminal homicide)

Section 2706 (relating to terroristic threats)

Chapter 29 (relating to kidnapping)

Chapter 30 (relating to human trafficking)

Chapter 33 (relating to arson, criminal mischief and other property destruction)

Chapter 37 (relating to robbery)

Chapter 39 (relating to theft and related offenses)

Section 4108 (relating to commercial bribery and breach of duty to act disinterestedly)

Section 4109 (relating to rigging publicly exhibited contest)

Section 4117 (relating to insurance fraud)

Chapter 47 (relating to bribery and corrupt influence)

Chapter 49 (relating to falsification and intimidation)

Section 5111 (relating to dealing in proceeds of unlawful activities)

Section 5512 (relating to lotteries, etc.)

Section 5513 (relating to gambling devices, gambling, etc.)

Section 5514 (relating to pool selling and bookmaking)

Chapter 59 (relating to public indecency).

(ii) An offense indictable under section 13 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act (relating to the sale and dispensing of narcotic drugs).

(iii) A conspiracy to commit any of the offenses set forth in subparagraph (i), (ii) and (v).

(iv) The collection of any money or other property in full or partial satisfaction of a debt which arose as the result of the lending of money or other property at a rate of interest exceeding 25% per annum or the equivalent rate for a longer or shorter period, where not otherwise authorized by law.

(v) An offense indictable under 4 Pa.C.S. Pt. II (relating to gaming).

An act which otherwise would be considered racketeering activity by reason of the application of this paragraph, shall not be excluded from its application solely because the operative acts took place outside the jurisdiction of this Commonwealth, if such acts would have been in violation of the law of the jurisdiction in which they occurred.

(2) "Person" means any individual or entity capable of holding a legal or beneficial interest in property.

(3) "Enterprise" means any individual, partnership, corporation, association or other legal entity, and any union or group of individuals associated in fact although not a legal entity, engaged in commerce and includes legitimate as well as illegitimate entities and governmental entities.

(4) "Pattern of racketeering activity" refers to a course of conduct requiring two or more acts of racketeering activity one of which occurred after the effective date of this section.

(5) "Racketeering investigator" means an attorney, investigator or investigative body so designated in writing by the Attorney General and charged with the duty of enforcing or carrying into effect the provisions of this section.

(6) "Racketeering investigation" means any inquiry conducted by any racketeering investigator for the purpose of ascertaining whether any person has been involved in any violation of this section or of any order, judgment, or decree of any court duly entered in any case or proceeding arising under this section.

(7) "Documentary material" means any book, paper, record, recording, tape, report, memorandum, written communication, or other document relating to the business affairs of any person or enterprise.

(8) "Organized crime" means any person or combination of persons engaging in or having the purpose of engaging in conduct which violates any provision of subsection (b) and also includes "organized crime" as defined in section 5702 (relating to definitions).

(Dec. 30, 1974, P.L.1044, No.341, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Feb. 7, 1990, P.L.11, No.6, eff. 60 days; June 19, 1996, P.L.342, No.55, eff. imd.; Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Nov. 9, 2006, P.L.1340, No.139, eff. 60 days; Nov. 29, 2006, P.L.1481, No.168, eff. 60 days; July 2, 2014, P.L.945, No.105, eff. 60 days)

2014 Amendment. Act 105 amended subsec. (h)(1)(i) and carried without amendment subsec. (h)(1) last sentence.

1996 Amendment. Act 55 amended subsec. (h)(1) and (3) and added subsec. (h)(8).

1990 Amendment. Act 6 amended subsec. (h).

1980 Amendment. Act 142 amended subsec. (g).

Cross References. Section 911 is referred to in sections 5708, 6105 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 912 - Possession of weapon on school property

§ 912. Possession of weapon on school property.

(a) Definition.--Notwithstanding the definition of "weapon" in section 907 (relating to possessing instruments of crime), "weapon" for purposes of this section shall include but not be limited to any knife, cutting instrument, cutting tool, nun- chuck stick, firearm, shotgun, rifle and any other tool, instrument or implement capable of inflicting serious bodily injury.

(b) Offense defined.--A person commits a misdemeanor of the first degree if he possesses a weapon in the buildings of, on the grounds of, or in any conveyance providing transportation to or from any elementary or secondary publicly-funded educational institution, any elementary or secondary private school licensed by the Department of Education or any elementary or secondary parochial school.

(c) Defense.--It shall be a defense that the weapon is possessed and used in conjunction with a lawful supervised school activity or course or is possessed for other lawful purpose. (Oct. 16, 1980, P.L.978, No.167, eff. 60 days)

1980 Amendment. Act 167 added section 912.

Cross References. Section 912 is referred to in section 6105 of this title.



Section 913 - Possession of firearm or other dangerous weapon in court facility

(a) Offense defined.--A person commits an offense if he:

(1) knowingly possesses a firearm or other dangerous weapon in a court facility or knowingly causes a firearm or other dangerous weapon to be present in a court facility; or

(2) knowingly possesses a firearm or other dangerous weapon in a court facility with the intent that the firearm or other dangerous weapon be used in the commission of a crime or knowingly causes a firearm or other dangerous weapon to be present in a court facility with the intent that the firearm or other dangerous weapon be used in the commission of a crime.

(b) Grading.--

(1) Except as otherwise provided in paragraph (3), an offense under subsection (a)(1) is a misdemeanor of the third degree.

(2) An offense under subsection (a)(2) is a misdemeanor of the first degree.

(3) An offense under subsection (a)(1) is a summary offense if the person was carrying a firearm under section 6106(b) (relating to firearms not to be carried without a license) or 6109 (relating to licenses) and failed to check the firearm under subsection (e) prior to entering the court facility.

(c) Exceptions.--Subsection (a) shall not apply to:

(1) The lawful performance of official duties by an officer, agent or employee of the United States, the Commonwealth or a political subdivision who is authorized by law to engage in or supervise the prevention, detection, investigation or prosecution of any violation of law.

(2) The lawful performance of official duties by a court official.

(3) The carrying of rifles and shotguns by instructors and participants in a course of instruction provided by the Pennsylvania Game Commission under 34 Pa.C.S. § 2704 (relating to eligibility for license).

(4) Associations of veteran soldiers and their auxiliaries or members of organized armed forces of the United States or the Commonwealth, including reserve components, when engaged in the performance of ceremonial duties with county approval.

(5) The carrying of a dangerous weapon or firearm unloaded and in a secure wrapper by an attorney who seeks to employ the dangerous weapon or firearm as an exhibit or as a demonstration and who possesses written authorization from the court to bring the dangerous weapon or firearm into the court facility.

(d) Posting of notice.--Notice of the provisions of subsections (a) and (e) shall be posted conspicuously at each public entrance to each courthouse or other building containing a court facility and each court facility, and no person shall be convicted of an offense under subsection (a)(1) with respect to a court facility if the notice was not so posted at each public entrance to the courthouse or other building containing a court facility and at the court facility unless the person had actual notice of the provisions of subsection (a).

(e) Facilities for checking firearms or other dangerous weapons.--Each county shall make available at or within the building containing a court facility by July 1, 2002, lockers or similar facilities at no charge or cost for the temporary checking of firearms by persons carrying firearms under section 6106(b) or 6109 or for the checking of other dangerous weapons that are not otherwise prohibited by law. Any individual checking a firearm, dangerous weapon or an item deemed to be a dangerous weapon at a court facility must be issued a receipt. Notice of the location of the facility shall be posted as required under subsection (d).

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Court facility." The courtroom of a court of record; a courtroom of a community court; the courtroom of a magisterial district judge; a courtroom of the Philadelphia Municipal Court; a courtroom of the Pittsburgh Magistrates Court; a courtroom of the Traffic Court of Philadelphia; judge's chambers; witness rooms; jury deliberation rooms; attorney conference rooms; prisoner holding cells; offices of court clerks, the district attorney, the sheriff and probation and parole officers; and any adjoining corridors.

"Dangerous weapon." A bomb, any explosive or incendiary device or material when possessed with intent to use or to provide such material to commit any offense, graded as a misdemeanor of the third degree or higher, grenade, blackjack, sandbag, metal knuckles, dagger, knife (the blade of which is exposed in an automatic way by switch, push-button, spring mechanism or otherwise) or other implement for the infliction of serious bodily injury which serves no common lawful purpose.

"Firearm." Any weapon, including a starter gun, which will or is designed to expel a projectile or projectiles by the action of an explosion, expansion of gas or escape of gas. The term does not include any device designed or used exclusively for the firing of stud cartridges, explosive rivets or similar industrial ammunition.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Feb. 25, 2014, P.L.33, No.16, eff. 60 days)

2014 Amendment. Act 16 amended subsec. (f).

2004 Amendment. See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

1999 Amendment. Act 59 amended subsec. (e).

1995 Amendments. Act 17, 1st Sp.Sess., added section 913 and Act 66 amended subsecs. (c) and (e). See the preamble to Act 17, 1st Sp.Sess., in the appendix to this title for special provisions relating to legislative purpose.






Chapter 11 - Authorized Disposition of Offenders

Chapter Notes

Enactment. Chapter 11 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 11 is referred to in section 305 of this title.



Section 1101 - Fines

A person who has been convicted of an offense may be sentenced to pay a fine not exceeding:

(1) $50,000, when the conviction is of murder or attempted murder.

(2) $25,000, when the conviction is of a felony of the first or second degree.

(3) $15,000, when the conviction is of a felony of the third degree.

(4) $10,000, when the conviction is of a misdemeanor of the first degree.

(5) $5,000, when the conviction is of a misdemeanor of the second degree.

(6) $2,500, when the conviction is of a misdemeanor of the third degree.

(7) $300, when the conviction is of a summary offense for which no higher fine is established.

(8) Any higher amount equal to double the pecuniary gain derived from the offense by the offender.

(9) Any higher or lower amount specifically authorized by statute.

(Mar. 22, 1974, P.L.210, No.44, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Mar. 25, 1988, P.L.262, No.31, eff. 60 days; Mar. 9, 1995, 1st Sp.Sess., P.L.964, No.3, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.970, No.5, eff. 60 days)

1995 Amendments. Act 5, 1st Sp.Sess., overlooked the amendment by Act 3, 1st Sp.Sess., but the amendments do not conflict in substance and both have been given effect in setting forth the text of section 1101.

Cross References. Section 1101 is referred to in sections 910, 3308 of this title; section 1571 of Title 75 (Vehicles).



Section 1102 - Sentence for murder, murder of unborn child and murder of law enforcement officer

(a) First degree.--

(1) Except as provided under section 1102.1 (relating to sentence of persons under the age of 18 for murder, murder of an unborn child and murder of a law enforcement officer), a person who has been convicted of a murder of the first degree or of murder of a law enforcement officer of the first degree shall be sentenced to death or to a term of life imprisonment in accordance with 42 Pa.C.S. § 9711 (relating to sentencing procedure for murder of the first degree).

(2) The sentence for a person who has been convicted of first degree murder of an unborn child shall be the same as the sentence for murder of the first degree, except that the death penalty shall not be imposed. This paragraph shall not affect the determination of an aggravating circumstance under 42 Pa.C.S. § 9711(d)(17) for the killing of a pregnant woman.

(b) Second degree.--Except as provided under section 1102.1, a person who has been convicted of murder of the second degree, of second degree murder of an unborn child or of second degree murder of a law enforcement officer shall be sentenced to a term of life imprisonment.

(c) Attempt, solicitation and conspiracy.--Notwithstanding section 1103(1) (relating to sentence of imprisonment for felony), a person who has been convicted of attempt, solicitation or conspiracy to commit murder, murder of an unborn child or murder of a law enforcement officer where serious bodily injury results may be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years. Where serious bodily injury does not result, the person may be sentenced to a term of imprisonment which shall be fixed by the court at not more than 20 years.

(d) Third degree.--Notwithstanding section 1103, a person who has been convicted of murder of the third degree or of third degree murder of an unborn child shall be sentenced to a term which shall be fixed by the court at not more than 40 years.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Mar. 9, 1995, 1st Sp.Sess., P.L.964, No.3, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.970, No.5, eff. 60 days; Oct. 2, 1997, P.L.379, No.44, eff. 180 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days; Oct. 25, 2012, P.L.1655, No.204, eff. imd.)

2012 Amendment. Act 204 amended subsecs. (a)(1) and (b).

2008 Amendment. Act 131 amended the section heading and subsecs. (a), (b) and (c).

Cross References. Section 1102 is referred to in sections 106, 2604 of this title.



Section 1102.1 - Sentence of persons under the age of 18 for murder, murder of an unborn child and murder of a law enforcement officer

(a) First degree murder.--A person who has been convicted after June 24, 2012, of a murder of the first degree, first degree murder of an unborn child or murder of a law enforcement officer of the first degree and who was under the age of 18 at the time of the commission of the offense shall be sentenced as follows:

(1) A person who at the time of the commission of the offense was 15 years of age or older shall be sentenced to a term of life imprisonment without parole, or a term of imprisonment, the minimum of which shall be at least 35 years to life.

(2) A person who at the time of the commission of the offense was under 15 years of age shall be sentenced to a term of life imprisonment without parole, or a term of imprisonment, the minimum of which shall be at least 25 years to life.

(b) Notice.--Reasonable notice to the defendant of the Commonwealth's intention to seek a sentence of life imprisonment without parole under subsection (a) shall be provided after conviction and before sentencing.

(c) Second degree murder.--A person who has been convicted after June 24, 2012, of a murder of the second degree, second degree murder of an unborn child or murder of a law enforcement officer of the second degree and who was under the age of 18 at the time of the commission of the offense shall be sentenced as follows:

(1) A person who at the time of the commission of the offense was 15 years of age or older shall be sentenced to a term of imprisonment the minimum of which shall be at least 30 years to life.

(2) A person who at the time of the commission of the offense was under 15 years of age shall be sentenced to a term of imprisonment the minimum of which shall be at least 20 years to life.

(d) Findings.--In determining whether to impose a sentence of life without parole under subsection (a), the court shall consider and make findings on the record regarding the following:

(1) The impact of the offense on each victim, including oral and written victim impact statements made or submitted by family members of the victim detailing the physical, psychological and economic effects of the crime on the victim and the victim's family. A victim impact statement may include comment on the sentence of the defendant.

(2) The impact of the offense on the community.

(3) The threat to the safety of the public or any individual posed by the defendant.

(4) The nature and circumstances of the offense committed by the defendant.

(5) The degree of the defendant's culpability.

(6) Guidelines for sentencing and resentencing adopted by the Pennsylvania Commission on Sentencing.

(7) Age-related characteristics of the defendant, including:

(i) Age.

(ii) Mental capacity.

(iii) Maturity.

(iv) The degree of criminal sophistication exhibited by the defendant.

(v) The nature and extent of any prior delinquent or criminal history, including the success or failure of any previous attempts by the court to rehabilitate the defendant.

(vi) Probation or institutional reports.

(vii) Other relevant factors.

(e) Minimum sentence.--Nothing under this section shall prevent the sentencing court from imposing a minimum sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing may not supersede the mandatory minimum sentences provided under this section.

(f) Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(Oct. 25, 2012, P.L.1655, No.204, eff. imd.)

2012 Amendment. Act 204 added section 1102.1.

Cross References. Section 1102.1 is referred to in section 1102 of this title; section 6139 of Title 61 (Prisons and Parole).



Section 1103 - Sentence of imprisonment for felony

§ 1103. Sentence of imprisonment for felony. Except as provided in 42 Pa.C.S. § 9714 (relating to sentences for second and subsequent offenses), a person who has been convicted of a felony may be sentenced to imprisonment as follows:

(1) In the case of a felony of the first degree, for a term which shall be fixed by the court at not more than 20 years.

(2) In the case of a felony of the second degree, for a term which shall be fixed by the court at not more than ten years.

(3) In the case of a felony of the third degree, for a term which shall be fixed by the court at not more than seven years. (Oct. 11, 1995, 1st Sp.Sess., P.L.1058, No.21, eff. 60 days)

Cross References. Section 1103 is referred to in sections 1102, 2702.1, 3121, 3123 of this title; sections 9714, 9718.2 of Title 42 (Judiciary and Judicial Procedure); section 1571 of Title 75 (Vehicles).



Section 1104 - Sentence of imprisonment for misdemeanors

§ 1104. Sentence of imprisonment for misdemeanors. A person who has been convicted of a misdemeanor may be sentenced to imprisonment for a definite term which shall be fixed by the court and shall be not more than:

(1) Five years in the case of a misdemeanor of the first degree.

(2) Two years in the case of a misdemeanor of the second degree.

(3) One year in the case of a misdemeanor of the third degree.

Cross References. Section 1104 is referred to in section 1571 of Title 75 (Vehicles).



Section 1105 - Sentence of imprisonment for summary offenses

§ 1105. Sentence of imprisonment for summary offenses. A person who has been convicted of a summary offense may be sentenced to imprisonment for a term which shall be fixed by the court at not more than 90 days.



Section 1106 - Restitution for injuries to person or property

(a) General rule.--Upon conviction for any crime wherein property has been stolen, converted or otherwise unlawfully obtained, or its value substantially decreased as a direct result of the crime, or wherein the victim suffered personal injury directly resulting from the crime, the offender shall be sentenced to make restitution in addition to the punishment prescribed therefor.

(b) Condition of probation or parole.--Whenever restitution has been ordered pursuant to subsection (a) and the offender has been placed on probation or parole, his compliance with such order may be made a condition of such probation or parole.

(c) Mandatory restitution.--

(1) The court shall order full restitution:

(i) Regardless of the current financial resources of the defendant, so as to provide the victim with the fullest compensation for the loss. The court shall not reduce a restitution award by any amount that the victim has received from the Crime Victim's Compensation Board or other governmental agency but shall order the defendant to pay any restitution ordered for loss previously compensated by the board to the Crime Victim's Compensation Fund or other designated account when the claim involves a government agency in addition to or in place of the board. The court shall not reduce a restitution award by any amount that the victim has received from an insurance company but shall order the defendant to pay any restitution ordered for loss previously compensated by an insurance company to the insurance company.

(ii) If restitution to more than one person is set at the same time, the court shall set priorities of payment. However, when establishing priorities, the court shall order payment in the following order:

(A) The victim.

(B) The Crime Victim's Compensation Board.

(C) Any other government agency which has provided reimbursement to the victim as a result of the defendant's criminal conduct.

(D) Any insurance company which has provided reimbursement to the victim as a result of the defendant's criminal conduct.

(2) At the time of sentencing the court shall specify the amount and method of restitution. In determining the amount and method of restitution, the court:

(i) Shall consider the extent of injury suffered by the victim, the victim's request for restitution as presented to the district attorney in accordance with paragraph (4) and such other matters as it deems appropriate.

(ii) May order restitution in a lump sum, by monthly installments or according to such other schedule as it deems just.

(iii) Shall not order incarceration of a defendant for failure to pay restitution if the failure results from the offender's inability to pay.

(iv) Shall consider any other preexisting orders imposed on the defendant, including, but not limited to, orders imposed under this title or any other title.

(v) (Deleted by amendment).

(3) The court may, at any time or upon the recommendation of the district attorney that is based on information received from the victim and the probation section of the county or other agent designated by the county commissioners of the county with the approval of the president judge to collect restitution, alter or amend any order of restitution made pursuant to paragraph (2), provided, however, that the court states its reasons and conclusions as a matter of record for any change or amendment to any previous order.

(4) (i) It shall be the responsibility of the district attorneys of the respective counties to make a recommendation to the court at or prior to the time of sentencing as to the amount of restitution to be ordered. This recommendation shall be based upon information solicited by the district attorney and received from the victim.

(ii) Where the district attorney has solicited information from the victims as provided in subparagraph (i) and has received no response, the district attorney shall, based on other available information, make a recommendation to the court for restitution.

(iii) The district attorney may, as appropriate, recommend to the court that the restitution order be altered or amended as provided in paragraph (3).

(d) Limitations on district justices.--Restitution ordered by a magisterial district judge shall be limited to the return of the actual property or its undisputed dollar amount or, where the claim for restitution does not exceed the civil jurisdictional limit specified in 42 Pa.C.S. § 1515(a)(3) (relating to jurisdiction) and is disputed as to amount, the magisterial district judge shall determine and order the dollar amount of restitution to be made.

(e) Restitution payments and records.--Restitution, when ordered by a judge, shall be made by the offender to the probation section of the county in which he was convicted or to another agent designated by the county commissioners with the approval of the president judge of the county to collect restitution according to the order of the court or, when ordered by a magisterial district judge, shall be made to the magisterial district judge. The probation section or other agent designated by the county commissioners of the county with the approval of the president judge to collect restitution and the magisterial district judge shall maintain records of the restitution order and its satisfaction and shall forward to the victim the property or payments made pursuant to the restitution order.

(f) Noncompliance with restitution order.--Whenever the offender shall fail to make restitution as provided in the order of a judge, the probation section or other agent designated by the county commissioners of the county with the approval of the president judge to collect restitution shall notify the court within 20 days of such failure. Whenever the offender shall fail to make restitution within 20 days to a magisterial district judge, as ordered, the magisterial district judge shall declare the offender in contempt and forward the case to the court of common pleas. Upon such notice of failure to make restitution, or upon receipt of the contempt decision from a magisterial district judge, the court shall order a hearing to determine if the offender is in contempt of court or has violated his probation or parole.

(g) Preservation of private remedies.--No judgment or order of restitution shall debar the owner of the property or the victim who sustained personal injury, by appropriate action, to recover from the offender as otherwise provided by law, provided that any civil award shall be reduced by the amount paid under the criminal judgment.

(h) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Crime." Any offense punishable under this title or by a magisterial district judge.

"Injury to property." Loss of real or personal property, including negotiable instruments, or decrease in its value, directly resulting from the crime.

"Offender." Any person who has been found guilty of any crime.

"Personal injury." Actual bodily harm, including pregnancy, directly resulting from the crime.

"Property." Any real or personal property, including currency and negotiable instruments, of the victim.

"Restitution." The return of the property of the victim or payments in cash or the equivalent thereof pursuant to an order of the court.

"Victim." As defined in section 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929. The term includes the Crime Victim's Compensation Fund if compensation has been paid by the Crime Victim's Compensation Fund to the victim and any insurance company that has compensated the victim for loss under an insurance contract.

(June 18, 1976, P.L.394, No.86, eff. 60 days; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; May 3, 1995, 1st Sp.Sess., P.L.999, No.12, eff. 60 days; Dec. 3, 1998, P.L.933, No.121, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended subsecs. (d), (e) and (f) and the def. of "crime" in subsec. (h). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1998 Amendment. Act 121 amended subsecs. (a), (c), (e) and (f).

1995 Amendment. Act 12, 1st Sp.Sess., amended subsec. (c) and the def. of "victim" in subsec. (h)

1978 Amendment. Act 53 amended subsecs. (d), (e), (f) and (h).

1976 Amendment. Act 86 added section 1106.

References in Text. Section 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, referred to in the def. of "victim," was repealed by the act of November 24, 1998 (P.L.882, No.111). The subject matter is now contained in Act 111.

Cross References. Section 1106 is referred to in sections 910, 3020, 3926, 4116 of this title; sections 8316.1, 9728 of Title 42 (Judiciary and Judicial Procedure); section 6126 of Title 75 (Vehicles).



Section 1107 - Restitution for theft of timber

§ 1107. Restitution for theft of timber. Any person convicted for the theft of standing timber under section 3921 (relating to theft by unlawful taking or disposition) shall, in addition to any other sentence imposed, be sentenced to pay the owner of the timber restitution in an amount twice the value of the timber taken. (Oct. 11, 1984, P.L.892, No.173, eff. imd.)

1984 Amendment. Act 173 added section 1107.

Cross References. Section 1107 is referred to in section 8311 of Title 42 (Judiciary and Judicial Procedure).



Section 1107.1 - Restitution for identity theft

§ 1107.1. Restitution for identity theft.

(a) General rule.--The court shall, in addition to any other restitution sentence or order authorized by law, sentence a person convicted of a violation of section 4106 (relating to access device fraud) or 4120 (relating to identity theft) to make restitution for all reasonable expenses incurred by the victim or on the victim's behalf:

(1) to investigate theft of the victim's identity;

(2) to bring or defend civil or criminal actions related to theft of the victim's identity; or

(3) to take other efforts to correct the victim's credit record or negative credit reports related to theft of the victim's identity.

(b) Types of expenses.--The types of expenses recoverable under this section include, but are not limited to:

(1) fees for professional services by attorneys or accountants;

(2) fees and costs imposed by credit bureaus, associated with efforts to correct the victim's credit record, incurred in private investigations or associated with contesting unwarranted debt collections; and

(3) court costs and filing fees. (Sept. 18, 2009, P.L.391, No.42, eff. 60 days)

2009 Amendment. Act 42 added section 1107.1.



Section 1108 - District attorneys' standing and interest in prisoner litigation

The district attorney shall receive written notice of, and shall have automatic standing and a legal interest in, any proceeding which may involve the release or nonadmission of county prisoners, delinquents or detainees due to the fact, duration or other conditions of custody. In addition to the district attorney's rights in such a proceeding, the district attorney may seek any equitable relief necessary to protect the district attorney's interest in the continued institutional custody and admission of county prisoners, delinquents or detainees.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 1108.



Section 1109 - Costs

§ 1109. Costs. In addition to any other sentence imposed, the court may order an offender to pay the cost of any reward paid for the apprehension and conviction of the offender. (Sept. 26, 1995, 1st Sp.Sess., P.L.1056, No.20, eff. 60 days)

1995 Amendment. Act 20, 1st Sp.Sess., added section 1109. Section 4 of Act 20 provided that section 1109 shall apply to sentences imposed on or after the effective date of Act 20.



Section 1110 - Restitution for cleanup of clandestine laboratories

(a) General rule.--When any person is convicted of an offense under The Controlled Substance, Drug, Device and Cosmetic Act involving the manufacture of a controlled substance, the court shall order the person to make restitution for the costs incurred in the cleanup, including labor costs, equipment and supplies, of any clandestine laboratory used by the person to manufacture the controlled substance.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Clandestine laboratory." A location or site, including buildings or vehicles, in which glassware, heating devices, precursors or related reagents or solvents which are intended to be used or are used to unlawfully manufacture a controlled substance are located.

"Cleanup." Actions necessary to contain, collect, control, identify, analyze, disassemble, treat, remove or otherwise disperse all substances and materials in a clandestine laboratory, including those found to be hazardous waste and any contamination caused by those substances or materials.

"The Controlled Substance, Drug, Device and Cosmetic Act." The act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(Nov. 19, 2004, P.L.848, No.109, eff. 60 days)

2004 Amendment. Act 109 added section 1110.

Cross References. Section 1110 is referred to in section 7508.2 of this title.






Chapter 13 - Authority of Court in Sentencing (Transferred)

Chapter Notes

Prior Provisions. The number and heading of Chapter 13 were added December 6, 1972, P.L.1482, No.334. Unless otherwise noted, the remaining provisions of Chapter 13 were added December 30, 1974, P.L.1052, No.345.

Prior Provisions. Subchapter G was added November 26, 1978, P.L.1316, No.319, effective January 1, 1979. Former Subchapter G, which related to sentencing council, was added December 30, 1974, P.L.1052, No.345, and repealed November 26, 1978, P.L.1316, No.319, effective January 1, 1979.



Section 1301 - (Transferred)

Transfer Note. Chapter 13 was renumbered and transferred to Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days.

Prior Provisions. The number and heading of Chapter 13 were added December 6, 1972, P.L.1482, No.334. Unless otherwise noted, the remaining provisions of Chapter 13 were added December 30, 1974, P.L.1052, No.345. SUBCHAPTER A GENERAL PROVISIONS

(Transferred)

Transfer Note. Subchapter A (§ 1301) was renumbered and transferred to Subchapter A of Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 1311 - & § 1312 (Transferred)

Transfer Note. Subchapter B (§§ 1311 & 1312) was renumbered and transferred to Subchapter B of Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 1321 - § 1326 - (Transferred)

Transfer Note. Subchapter C (§§ 1321 - 1326) was renumbered and transferred to Subchapter C of Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 1331 - § 1337 - (Transferred)

Transfer Note. Subchapter D (§§ 1331 - 1337) was renumbered and transferred to Subchapter D of Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 1351 - § 1362 - (Transferred)

Transfer Note. Subchapter E (§§ 1351 - 1362) was renumbered and transferred to Subchapter E of Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 1371 - & § 1372 (Transferred)

Transfer Note. Subchapter F (§§ 1371 & 1372) was renumbered and transferred to Subchapter F of Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 1381 - § 1385 - (Repealed)

Transfer Note. Subchapter G (§§ 1381 - 1386) was repealed except for section 1386 which was renumbered 9781 and transferred to Subchapter G of Chapter 97 of Title 42 (Judiciary and Judicial Procedure) October 5, 1980, P.L.693, No.142, effective in 60 days. The subject matter of former sections 1381 through 1385 is now contained in Subchapter F of Chapter 21 of Title 42.

Prior Provisions. Subchapter G was added November 26, 1978, P.L.1316, No.319, effective January 1, 1979. Former Subchapter G, which related to sentencing council, was added December 30, 1974, P.L.1052, No.345, and repealed November 26, 1978, P.L.1316, No.319, effective January 1, 1979.






Chapter 21 - Offenses Against the Flag

Chapter Notes

Enactment. Chapter 21 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 2101 - Display of flag at public meetings

(a) Offense defined.--A person is guilty of a summary offense if, being directly or indirectly in charge of any public gathering, in any place, he fails at such gathering to display publicly and visibly the flag of the United States reasonably clean and in good repair.

(b) Exceptions.--

(1) Subsection (a) of this section does not apply to gatherings for religious worship.

(2) The provisions of subsection (a) of this section do not prohibit the exhibition of torn, soiled or worn flags of the United States which have historical significance when exhibited in conjunction with the type of flag required by subsection (a) of this section.



Section 2102 - Desecration of flag

§ 2102. Desecration of flag.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if, in any manner, he:

(1) for exhibition or display places any marks, writing or design of any nature or any advertisement upon any flag;

(2) exposes to public view any such marked or defiled flag;

(3) manufactures, sells, exposes for sale, gives away, or has in his possession for any of such purposes any article which uses the flag for the purposes of advertisement, sale or trade; or

(4) publicly or privately mutilates, defaces, defiles, or tramples upon, or casts contempt in any manner upon any flag.

(b) Exception.--Subsection (a) of this section does not apply:

(1) To any act permitted by the statutes of the United States, or by the regulations of the armed forces of the United States.

(2) In a case where the government of the United States has granted the use of such flag, standard, color, or ensign as a trademark.

(3) To any writing or instrument, or stationery for use in correspondence on any of which shall be printed, painted, or placed said flag, disconnected from any advertisement for the purpose of sale or trade.

(4) To any patriotic or political demonstration or decorations.

(c) Definition.--As used in this section the word "flag" shall include any flag, standard, color, ensign or any picture or representation of any thereof, made of any substance or represented on any substance and of any size, purporting to be a flag, standard, color or ensign of the United States or of the Commonwealth, or a picture or a representation of any thereof, upon which shall be shown the colors or any color, or any combination of colors, or either the stars or the stripes, or the stars and the stripes, in any number of either thereof, or anything which the person seeing the same, may reasonably believe the same to represent the flag, colors, standard or ensign of the United States or of the Commonwealth.



Section 2103 - Insults to national or Commonwealth flag

§ 2103. Insults to national or Commonwealth flag. A person is guilty of a misdemeanor of the second degree if he maliciously takes down, defiles, injures, removes or in any manner damages, insults, or destroys any American flag or the flag of the Commonwealth which is displayed anywhere.






Chapter 23 - General Provisions

Chapter Notes

Enactment. Chapter 23 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 2301 - Definitions

Subject to additional definitions contained in subsequent provisions of this article which are applicable to specific chapters or other provisions of this article, the following words and phrases, when used in this article shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Bodily injury." Impairment of physical condition or substantial pain.

"Deadly weapon." Any firearm, whether loaded or unloaded, or any device designed as a weapon and capable of producing death or serious bodily injury, or any other device or instrumentality which, in the manner in which it is used or intended to be used, is calculated or likely to produce death or serious bodily injury.

"Serious bodily injury." Bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

"Serious provocation." Conduct sufficient to excite an intense passion in a reasonable person.

Cross References. Section 2301 is referred to in sections 2602, 3101, 5106, 5131 of this title; section 6338.1 of Title 23 (Domestic Relations); sections 6302, 6355 of Title 42 (Judiciary and Judicial Procedure); sections 3326, 3327 of Title 75 (Vehicles).






Chapter 25 - Criminal Homicide

Chapter Notes

Enactment. Chapter 25 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 25 is referred to in sections 911, 2602, 3502 of this title; section 5432 of Title 20 (Decedents, Estates and Fiduciaries); sections 2511, 3103, 5329, 6344 of Title 23 (Domestic Relations); sections 5750, 5985.1, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 2501 - Criminal homicide

(a) Offense defined.--A person is guilty of criminal homicide if he intentionally, knowingly, recklessly or negligently causes the death of another human being.

(b) Classification.--Criminal homicide shall be classified as murder, voluntary manslaughter, or involuntary manslaughter.

Cross References. Section 2501 is referred to in section 5708 of this title; section 4503 of Title 42 (Judiciary and Judicial Procedure).



Section 2502 - Murder

(a) Murder of the first degree.--A criminal homicide constitutes murder of the first degree when it is committed by an intentional killing.

(b) Murder of the second degree.--A criminal homicide constitutes murder of the second degree when it is committed while defendant was engaged as a principal or an accomplice in the perpetration of a felony.

(c) Murder of the third degree.--All other kinds of murder shall be murder of the third degree. Murder of the third degree is a felony of the first degree.

(d) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Fireman." Includes any employee or member of a municipal fire department or volunteer fire company.

"Hijacking." Any unlawful or unauthorized seizure or exercise of control, by force or violence or threat of force or violence.

"Intentional killing." Killing by means of poison, or by lying in wait, or by any other kind of willful, deliberate and premeditated killing.

"Perpetration of a felony." The act of the defendant in engaging in or being an accomplice in the commission of, or an attempt to commit, or flight after committing, or attempting to commit robbery, rape, or deviate sexual intercourse by force or threat of force, arson, burglary or kidnapping.

"Principal." A person who is the actor or perpetrator of the crime.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Apr. 28, 1978, P.L.84, No.39, eff. 60 days)

Cross References. Section 2502 is referred to in sections 2506, 2507, 2602, 5702, 5708, 6105 of this title; section 3304 of Title 5 (Athletics and Sports); section 5329 of Title 23 (Domestic Relations); sections 1515, 5551, 9711.1, 9718, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 6124, 7122 of Title 61 (Prisons and Parole).



Section 2503 - Voluntary manslaughter

(a) General rule.--A person who kills an individual without lawful justification commits voluntary manslaughter if at the time of the killing he is acting under a sudden and intense passion resulting from serious provocation by:

(1) the individual killed; or

(2) another whom the actor endeavors to kill, but he negligently or accidentally causes the death of the individual killed.

(b) Unreasonable belief killing justifiable.--A person who intentionally or knowingly kills an individual commits voluntary manslaughter if at the time of the killing he believes the circumstances to be such that, if they existed, would justify the killing under Chapter 5 of this title (relating to general principles of justification), but his belief is unreasonable.

(c) Grading.--Voluntary manslaughter is a felony of the first degree.

(Nov. 17, 1995, 1st Sp.Sess., P.L.1144, No.36, eff. 60 days)

1995 Amendment. Act 36, 1st Sp.Sess., amended subsec. (c).

Cross References. Section 2503 is referred to in sections 5702, 5708, 6105 of this title; sections 1515, 9711, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 2504 - Involuntary manslaughter

§ 2504. Involuntary manslaughter.

(a) General rule.--A person is guilty of involuntary manslaughter when as a direct result of the doing of an unlawful act in a reckless or grossly negligent manner, or the doing of a lawful act in a reckless or grossly negligent manner, he causes the death of another person.

(b) Grading.--Involuntary manslaughter is a misdemeanor of the first degree. Where the victim is under 12 years of age and is in the care, custody or control of the person who caused the death, involuntary manslaughter is a felony of the second degree. (July 6, 1995, P.L.251, No.31, eff. 60 days)

Cross References. Section 2504 is referred to in sections 2711, 6105 of this title; section 1611 of Title 75 (Vehicles).



Section 2505 - Causing or aiding suicide

§ 2505. Causing or aiding suicide.

(a) Causing suicide as criminal homicide.--A person may be convicted of criminal homicide for causing another to commit suicide only if he intentionally causes such suicide by force, duress or deception.

(b) Aiding or soliciting suicide as an independent offense.--A person who intentionally aids or solicits another to commit suicide is guilty of a felony of the second degree if his conduct causes such suicide or an attempted suicide, and otherwise of a misdemeanor of the second degree.



Section 2506 - Drug delivery resulting in death

(a) Offense defined.--A person commits a felony of the first degree if the person intentionally administers, dispenses, delivers, gives, prescribes, sells or distributes any controlled substance or counterfeit controlled substance in violation of section 13(a)(14) or (30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, and another person dies as a result of using the substance.

(b) Penalty.--

(1) A person convicted under subsection (a) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2) Paragraph (1) shall not apply to a person convicted under section 2502(c) (relating to murder) when the victim is less than 13 years of age and the conduct arises out of the same criminal act.

(c) Proof of sentencing.--(Deleted by amendment).

(d) Authority of court in sentencing.--(Deleted by amendment).

(e) Appeal by Commonwealth.--(Deleted by amendment).

(f) Forfeiture.--Assets against which a forfeiture petition has been filed and is pending or against which the Commonwealth has indicated an intention to file a forfeiture petition shall not be subject to a fine. Nothing in this section shall prevent a fine from being imposed on assets which have been subject to an unsuccessful forfeiture petition.

(Dec. 22, 1989, P.L.773, No.109, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. 60 days; July 7, 2011, P.L.220, No.40, eff. 60 days; June 18, 2014, P.L.741, No.56, eff. 60 days)

2014 Amendment. Act 56 amended subsec. (b).

Cross References. Section 2506 is referred to in sections 3308, 5702 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103 of Title 61 (Prisons and Parole).



Section 2507 - Criminal homicide of law enforcement officer

(a) Murder of a law enforcement officer of the first degree.--A person commits murder of a law enforcement officer of the first degree who intentionally kills a law enforcement officer while in the performance of duty knowing the victim is a law enforcement officer.

(b) Murder of a law enforcement officer of the second degree.--A person commits murder of a law enforcement officer of the second degree who engages as a principal or an accomplice in the perpetration of a felony during which a law enforcement officer is killed while in the performance of duty.

(c) Manslaughter of a law enforcement officer in the first degree.--A person commits a felony in the first degree who does any of the following:

(1) Without lawful justification kills a law enforcement officer while in the performance of duty and with knowledge that the victim was a law enforcement officer, if at the time of the killing:

(i) the person is acting under a sudden and intense passion resulting from serious provocation by the victim killed; or

(ii) the person is acting under a sudden and intense passion resulting from serious provocation by another individual whom the actor endeavors to kill, but the person negligently or accidentally causes the death of the victim.

(2) Intentionally or knowingly kills a law enforcement officer while in the performance of duty and with knowledge that the victim was a law enforcement officer, if at the time of the killing the person believes the circumstances to be such that, if they existed, would justify the killing under Chapter 5 (relating to general principles of justification), but his belief is unreasonable.

(d) Manslaughter of a law enforcement officer in the second degree.--A person commits a felony of the second degree who, as a direct result of the doing of an unlawful or lawful act in a reckless or grossly negligent manner, causes the death of a law enforcement officer while in the performance of duty and the person knew or should have known the victim was a law enforcement officer.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Law enforcement officer." This term shall have the same meaning as the term "peace officer" is given under section 501 (relating to definitions).

"Perpetration of a felony." As defined under section 2502(d) (relating to murder).

(Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment. Act 131 added section 2507.

Cross References. Section 2507 is referred to in section 9714 of Title 42 (Judiciary and Judicial Procedure).






Chapter 26 - Crimes Against Unborn Child

Chapter Notes

Enactment. Chapter 26 was added October 2, 1997, P.L.379, No.44, effective in 180 days.



Section 2601 - Short title of chapter

§ 2601. Short title of chapter. This chapter shall be known and may be cited as the Crimes Against the Unborn Child Act.



Section 2602 - Definitions

§ 2602. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abortion." As defined in section 3203 (relating to definitions).

"Intentional killing." Killing by means of poison, or by lying in wait, or by any other kind of willful, deliberate and premeditated killing.

"Murder." As used in this chapter, the term includes the same element of malice which is required to prove murder under Chapter 25 (relating to criminal homicide).

"Perpetration of a felony." As defined in section 2502(d) (relating to murder).

"Principal." As defined in section 2502(d) (relating to murder).

"Serious bodily injury." Bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.

"Serious provocation." As defined in section 2301 (relating to definitions).

"Unborn child." As defined in section 3203 (relating to definitions).



Section 2603 - Criminal homicide of unborn child

§ 2603. Criminal homicide of unborn child.

(a) Offense defined.--An individual commits criminal homicide of an unborn child if the individual intentionally, knowingly, recklessly or negligently causes the death of an unborn child in violation of section 2604 (relating to murder of unborn child) or 2605 (relating to voluntary manslaughter of unborn child).

(b) Classification.--Criminal homicide of an unborn child shall be classified as murder of an unborn child or voluntary manslaughter of an unborn child.



Section 2604 - Murder of unborn child

(a) First degree murder of unborn child.--

(1) A criminal homicide of an unborn child constitutes first degree murder of an unborn child when it is committed by an intentional killing.

(2) The penalty for first degree murder of an unborn child shall be imposed in accordance with section 1102(a)(2) (relating to sentence for murder and murder of an unborn child).

(b) Second degree murder of unborn child.--

(1) A criminal homicide of an unborn child constitutes second degree murder of an unborn child when it is committed while the defendant was engaged as a principal or an accomplice in the perpetration of a felony.

(2) The penalty for second degree murder of an unborn child shall be the same as for murder of the second degree.

(c) Third degree murder of unborn child.--

(1) All other kinds of murder of an unborn child shall be third degree murder of an unborn child.

(2) The penalty for third degree murder of an unborn child is the same as the penalty for murder of the third degree.

Cross References. Section 2604 is referred to in section 2603 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 2605 - Voluntary manslaughter of unborn child

§ 2605. Voluntary manslaughter of unborn child.

(a) Offense defined.--A person who kills an unborn child without lawful justification commits voluntary manslaughter of an unborn child if at the time of the killing he is acting under a sudden and intense passion resulting from serious provocation by:

(1) the mother of the unborn child whom the actor endeavors to kill, but he negligently or accidentally causes the death of the unborn child; or

(2) another whom the actor endeavors to kill, but he negligently or accidentally causes the death of the unborn child.

(b) Unreasonable belief killing justifiable.--A person who intentionally or knowingly kills an unborn child commits voluntary manslaughter of an unborn child if at the time of the killing he believes the circumstances to be such that, if they existed, would justify the killing under Chapter 5 (relating to general principles of justification) but his belief is unreasonable.

(c) Penalty.--The penalty for voluntary manslaughter of an unborn child shall be the same as the penalty for voluntary manslaughter.

Cross References. Section 2605 is referred to in section 2603 of this title.



Section 2606 - Aggravated assault of unborn child

(a) Offense.--A person commits aggravated assault of an unborn child if he attempts to cause serious bodily injury to the unborn child or causes such injury intentionally, knowingly or recklessly under circumstances manifesting extreme indifference to the life of the unborn child.

(b) Grading.--Aggravated assault of an unborn child is a felony of the first degree.

Cross References. Section 2606 is referred to in section 108 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 2607 - Culpability

§ 2607. Culpability. In any criminal prosecution pursuant to this chapter, the provisions of Chapter 3 (relating to culpability) shall apply, except that:

(1) The term "different person" as used in section 303(b) and (c) (relating to causal relationship between conduct and result) shall also include an unborn child.

(2) The term "victim" as used in section 311 (relating to consent) shall not include the mother of the unborn child.



Section 2608 - Nonliability and defenses

§ 2608. Nonliability and defenses.

(a) Nonliability.--Nothing in this chapter shall impose criminal liability:

(1) For acts committed during any abortion or attempted abortion, whether lawful or unlawful, in which the pregnant woman cooperated or consented.

(2) For the consensual or good faith performance of medical practice, including medical procedures, diagnostic testing or therapeutic treatment, the use of an intrauterine device or birth control pill to inhibit or prevent ovulation, fertilization or the implantation of a fertilized ovum within the uterus.

(3) Upon the pregnant woman in regard to crimes against her unborn child.

(b) Defenses.--In any prosecution pursuant to this chapter, it shall be a defense that:

(1) The use of force that caused death or serious bodily injury to the unborn child would have been justified pursuant to Chapter 5 (relating to general principles of justification) if it caused death or serious bodily injury to the mother.

(2) Death or serious bodily injury to the unborn child was caused by the use of force which would have been justified pursuant to Chapter 5 if the same level of force was used upon or toward the mother.



Section 2609 - Construction

§ 2609. Construction. The provisions of this chapter shall not be construed to prohibit the prosecution of an offender under any other provision of law.






Chapter 27 - Assault

Chapter Notes

Enactment. Chapter 27 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 27 is referred to in section 3502 of this title; section 3103 of Title 23 (Domestic Relations); sections 5750, 5985.1 of Title 42 (Judiciary and Judicial Procedure).



Section 2701 - Simple assault

(a) Offense defined.--Except as provided under section 2702 (relating to aggravated assault), a person is guilty of assault if he:

(1) attempts to cause or intentionally, knowingly or recklessly causes bodily injury to another;

(2) negligently causes bodily injury to another with a deadly weapon;

(3) attempts by physical menace to put another in fear of imminent serious bodily injury; or

(4) conceals or attempts to conceal a hypodermic needle on his person and intentionally or knowingly penetrates a law enforcement officer or an officer or an employee of a correctional institution, county jail or prison, detention facility or mental hospital during the course of an arrest or any search of the person.

(b) Grading.--Simple assault is a misdemeanor of the second degree unless committed:

(1) in a fight or scuffle entered into by mutual consent, in which case it is a misdemeanor of the third degree; or

(2) against a child under 12 years of age by a person 18 years of age or older, in which case it is a misdemeanor of the first degree.

(Dec. 19, 1988, P.L.1275, No.158, eff. 60 days; June 22, 2001, P.L.605, No.48, eff. 60 days; Dec. 9, 2002, P.L.1391, No.172, eff. 60 days; Dec. 18, 2013, P.L.1198, No.118, eff. Jan. 1, 2014)

2013 Amendment. Act 118 amended subsecs. (a) and (b)(2).

Cross References. Section 2701 is referred to in sections 2709.1, 2711, 2712, 6105.1, 9122.1 of this title; section 6711 of Title 23 (Domestic Relations); sections 4503, 4601 of Title 61 (Prisons and Parole).



Section 2702 - Aggravated assault

(a) Offense defined.--A person is guilty of aggravated assault if he:

(1) attempts to cause serious bodily injury to another, or causes such injury intentionally, knowingly or recklessly under circumstances manifesting extreme indifference to the value of human life;

(2) attempts to cause or intentionally, knowingly or recklessly causes serious bodily injury to any of the officers, agents, employees or other persons enumerated in subsection (c) or to an employee of an agency, company or other entity engaged in public transportation, while in the performance of duty;

(3) attempts to cause or intentionally or knowingly causes bodily injury to any of the officers, agents, employees or other persons enumerated in subsection (c), in the performance of duty;

(4) attempts to cause or intentionally or knowingly causes bodily injury to another with a deadly weapon;

(5) attempts to cause or intentionally or knowingly causes bodily injury to a teaching staff member, school board member or other employee, including a student employee, of any elementary or secondary publicly-funded educational institution, any elementary or secondary private school licensed by the Department of Education or any elementary or secondary parochial school while acting in the scope of his or her employment or because of his or her employment relationship to the school;

(6) attempts by physical menace to put any of the officers, agents, employees or other persons enumerated in subsection (c), while in the performance of duty, in fear of imminent serious bodily injury;

(7) uses tear or noxious gas as defined in section 2708(b) (relating to use of tear or noxious gas in labor disputes) or uses an electric or electronic incapacitation device against any officer, employee or other person enumerated in subsection (c) while acting in the scope of his employment;

(8) attempts to cause or intentionally, knowingly or recklessly causes bodily injury to a child less than six years of age, by a person 18 years of age or older; or

(9) attempts to cause or intentionally, knowingly or recklessly causes serious bodily injury to a child less than 13 years of age, by a person 18 years of age or older.

(b) Grading.--Aggravated assault under subsection (a)(1), (2) and (9) is a felony of the first degree. Aggravated assault under subsection (a)(3), (4), (5), (6), (7) and (8) is a felony of the second degree.

(c) Officers, employees, etc., enumerated.--The officers, agents, employees and other persons referred to in subsection (a) shall be as follows:

(1) Police officer.

(2) Firefighter.

(3) County adult probation or parole officer.

(4) County juvenile probation or parole officer.

(5) An agent of the Pennsylvania Board of Probation and Parole.

(6) Sheriff.

(7) Deputy sheriff.

(8) Liquor control enforcement agent.

(9) Officer or employee of a correctional institution, county jail or prison, juvenile detention center or any other facility to which the person has been ordered by the court pursuant to a petition alleging delinquency under 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(10) Judge of any court in the unified judicial system.

(11) The Attorney General.

(12) A deputy attorney general.

(13) A district attorney.

(14) An assistant district attorney.

(15) A public defender.

(16) An assistant public defender.

(17) A Federal law enforcement official.

(18) A State law enforcement official.

(19) A local law enforcement official.

(20) Any person employed to assist or who assists any Federal, State or local law enforcement official.

(21) Emergency medical services personnel.

(22) Parking enforcement officer.

(23) A magisterial district judge.

(24) A constable.

(25) A deputy constable.

(26) A psychiatric aide.

(27) A teaching staff member, a school board member or other employee, including a student employee, of any elementary or secondary publicly funded educational institution, any elementary or secondary private school licensed by the Department of Education or any elementary or secondary parochial school while acting in the scope of his or her employment or because of his or her employment relationship to the school.

(28) Governor.

(29) Lieutenant Governor.

(30) Auditor General.

(31) State Treasurer.

(32) Member of the General Assembly.

(33) An employee of the Department of Environmental Protection.

(34) An individual engaged in the private detective business as defined in section 2(a) and (b) of the act of August 21, 1953 (P.L.1273, No.361), known as The Private Detective Act of 1953.

(35) An employee or agent of a county children and youth social service agency or of the legal representative of such agency.

(36) A public utility employee or an employee of an electric cooperative.

(37) A wildlife conservation officer or deputy wildlife conservation officer of the Pennsylvania Game Commission.

(38) A waterways conservation officer or deputy waterways conservation officer of the Pennsylvania Fish and Boat Commission.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Electric or electronic incapacitation device." A portable device which is designed or intended by the manufacturer to be used, offensively or defensively, to temporarily immobilize or incapacitate persons by means of electric pulse or current, including devices operated by means of carbon dioxide propellant. The term does not include cattle prods, electric fences or other electric devices when used in agricultural, animal husbandry or food production activities.

"Emergency medical services personnel." The term includes, but is not limited to, doctors, residents, interns, registered nurses, licensed practical nurses, nurse aides, ambulance attendants and operators, paramedics, emergency medical technicians and members of a hospital security force while working within the scope of their employment.

(Oct. 1, 1980, P.L.689, No.139, eff. 60 days; Oct. 16, 1980, P.L.978, No.167, eff. 60 days; Dec. 11, 1986, P.L.1517, No.164, eff. 60 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; July 6, 1995, P.L.238, No.27, eff. 60 days; Feb. 23, 1996, P.L.17, No.7, eff. 60 days; July 2, 1996, P.L.478, No.75, eff. 60 days; Dec. 21, 1998, P.L.1245, No.159, eff. 60 days; Nov. 6, 2002, P.L.1096, No.132, eff. 60 days; Nov. 29, 2004, P.L.1349, No.173, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 24, 2012, P.L.1205, No.150, eff. 60 days; Dec. 18, 2013, P.L.1198, No.118, eff. Jan. 1, 2014)

2013 Amendment. Act 118 amended subsecs. (a)(6) and (7) and (b) and added subsec. (a)(8) and (9).

2012 Amendment. Act 150 amended subsec. (c).

2004 Amendments. See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

Cross References. Section 2702 is referred to in sections 2701, 2703, 2709.1, 2711, 5702, 5708, 6105 of this title; sections 2511, 5329, 6344, 6711 of Title 23 (Domestic Relations); section 904 of Title 30 (Fish); section 905.1 of Title 34 (Game); sections 5551, 5552, 6302, 6307, 6308, 6336, 6355, 9714, 9717, 9718, 9719, 9802 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names); section 7122 of Title 61 (Prisons and Parole).



Section 2702.1 - Assault of law enforcement officer

(a) Assault of a law enforcement officer in the first degree.--A person commits a felony of the first degree who attempts to cause or intentionally or knowingly causes bodily injury to a law enforcement officer, while in the performance of duty and with knowledge that the victim is a law enforcement officer, by discharging a firearm.

(b) Penalties.--Notwithstanding section 1103(1) (relating to sentence of imprisonment for felony), a person convicted under subsection (a) shall be sentenced to a term of imprisonment fixed by the court at not more than 40 years.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Law enforcement officer." The term shall have the same meaning as the term "peace officer" is given under section 501 (relating to definitions).

"Firearm." As defined under 42 Pa.C.S. § 9712(e) (relating to sentences for offenses committed with firearms).

(Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment. Act 131 added section 2702.1.

Cross References. Section 2702.1 is referred to in section 905.1 of Title 34 (Game); sections 9714, 9719.1 of Title 42 (Judiciary and Judicial Procedure).



Section 2703 - Assault by prisoner

§ 2703. Assault by prisoner.

(a) Offense defined.--A person who is confined in or committed to any local or county detention facility, jail or prison or any State penal or correctional institution or other State penal or correctional facility located in this Commonwealth is guilty of a felony of the second degree if he, while so confined or committed or while undergoing transportation to or from such an institution or facility in or to which he was confined or committed intentionally or knowingly, commits an assault upon another with a deadly weapon or instrument, or by any means or force likely to produce serious bodily injury. A person is guilty of this offense if he intentionally or knowingly causes another to come into contact with blood, seminal fluid, saliva, urine or feces by throwing, tossing, spitting or expelling such fluid or material when, at the time of the offense, the person knew, had reason to know, should have known or believed such fluid or material to have been obtained from an individual, including the person charged under this section, infected by a communicable disease, including, but not limited to, human immunodeficiency virus (HIV) or hepatitis B.

(b) Consecutive sentences.--The court shall order that any sentence imposed for a violation of subsection (a), or any sentence imposed for a violation of section 2702(a) (relating to aggravated assault) where the victim is a detention facility or correctional facility employee, be served consecutively with the person's current sentence. (Dec. 10, 1974, P.L.810, No.268; Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Cross References. Section 2703 is referred to in section 6105 of this title; section 9802 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 2703.1 - Aggravated harassment by prisoner

§ 2703.1. Aggravated harassment by prisoner. A person who is confined in or committed to any local or county detention facility, jail or prison or any State penal or correctional institution or other State penal or correctional facility located in this Commonwealth commits a felony of the third degree if he, while so confined or committed or while undergoing transportation to or from such an institution or facility in or to which he was confined or committed, intentionally or knowingly causes or attempts to cause another to come into contact with blood, seminal fluid, saliva, urine or feces by throwing, tossing, spitting or expelling such fluid or material. (Feb. 18, 1998, P.L.102, No.19, eff. imd.)

1998 Amendment. Act 19 added section 2703.1.



Section 2704 - Assault by life prisoner

§ 2704. Assault by life prisoner. Every person who has been sentenced to death or life imprisonment in any penal institution located in this Commonwealth, and whose sentence has not been commuted, who commits an aggravated assault with a deadly weapon or instrument upon another, or by any means of force likely to produce serious bodily injury, is guilty of a crime, the penalty for which shall be the same as the penalty for murder of the second degree. A person is guilty of this offense if he intentionally or knowingly causes another to come into contact with blood, seminal fluid, saliva, urine or feces by throwing, tossing, spitting or expelling such fluid or material when, at the time of the offense, the person knew, had reason to know, should have known or believed such fluid or material to have been obtained from an individual, including the person charged under this section, infected by a communicable disease, including, but not limited to, human immunodeficiency virus (HIV) or hepatitis B. (Mar. 26, 1974, P.L.213, No.46, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Cross References. Section 2704 is referred to in section 6105 of this title; section 9802 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 2705 - Recklessly endangering another person

§ 2705. Recklessly endangering another person. A person commits a misdemeanor of the second degree if he recklessly engages in conduct which places or may place another person in danger of death or serious bodily injury.

Cross References. Section 2705 is referred to in sections 2709.1, 2711 of this title; section 6711 of Title 23 (Domestic Relations).



Section 2706 - Terroristic threats

§ 2706. Terroristic threats.

(a) Offense defined.--A person commits the crime of terroristic threats if the person communicates, either directly or indirectly, a threat to:

(1) commit any crime of violence with intent to terrorize another;

(2) cause evacuation of a building, place of assembly or facility of public transportation; or

(3) otherwise cause serious public inconvenience, or cause terror or serious public inconvenience with reckless disregard of the risk of causing such terror or inconvenience.

(b) Restitution.--A person convicted of violating this section shall, in addition to any other sentence imposed or restitution ordered under 42 Pa.C.S. § 9721(c) (relating to sentencing generally), be sentenced to pay restitution in an amount equal to the cost of the evacuation, including, but not limited to, fire and police response; emergency medical service or emergency preparedness response; and transportation of an individual from the building, place of assembly or facility.

(c) Preservation of private remedies.--No judgment or order of restitution shall debar a person, by appropriate action, to recover from the offender as otherwise provided by law, provided that any civil award shall be reduced by the amount paid under the criminal judgment.

(d) Grading.--An offense under subsection (a) constitutes a misdemeanor of the first degree unless the threat causes the occupants of the building, place of assembly or facility of public transportation to be diverted from their normal or customary operations, in which case the offense constitutes a felony of the third degree.

(e) Definition.--As used in this section, the term "communicates" means conveys in person or by written or electronic means, including telephone, electronic mail, Internet, facsimile, telex and similar transmissions. (June 18, 1998, P.L.534, No.76, eff. 60 days; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; June 28, 2002, P.L.481, No.82, eff. 60 days)

2002 Amendment. Act 82 amended subsecs. (b), (c) and (d).

1999 Amendment. Act 59 amended subsec. (a) and added subsecs. (d) and (e).

Cross References. Section 2706 is referred to in sections 911, 2711, 5708 of this title; section 5329 of Title 23 (Domestic Relations); section 5552 of Title 42 (Judiciary and Judicial Procedure); section 1532 of Title 75 (Vehicles).



Section 2707 - Propulsion of missiles into an occupied vehicle or onto a roadway

(a) Occupied vehicles.--Whoever intentionally throws, shoots or propels a rock, stone, brick, or piece of iron, steel or other like metal, or any deadly or dangerous missile, or fire bomb, into a vehicle or instrumentality of public transportation that is occupied by one or more persons commits a misdemeanor of the first degree.

(b) Roadways.--Whoever intentionally throws, shoots, drops or causes to be propelled any solid object, from an overpass or any other location adjacent to or on a roadway, onto or toward said roadway shall be guilty of a misdemeanor of the second degree.

(July 16, 1975, P.L.62, No.37; Dec. 21, 1998, P.L.1103, No.149, eff. 60 days)

1998 Amendment. Act 149 amended subsec. (b).



Section 2707.1 - Discharge of a firearm into an occupied structure

§ 2707.1. Discharge of a firearm into an occupied structure.

(a) Offense defined.--A person commits an offense if he knowingly, intentionally or recklessly discharges a firearm from any location into an occupied structure.

(b) Grading.--An offense under this section shall be a felony of the third degree.

(c) Defense.--It is a defense to prosecution under this section that:

(1) the person discharging the firearm was a law enforcement officer engaged in the performance of his official law enforcement duties; or

(2) the person discharging the firearm was engaged in a hunting activity; and

(i) the discharge of the firearm took place from a location where the hunting activity is lawful; and

(ii) the passage of the projectile from the firearm into the occupied structure was not intentional, knowing or reckless.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Firearm." Any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosion or the frame or receiver of any such weapon. "Occupied structure." Any structure, vehicle or place adapted for overnight accommodation of persons or for carrying on business therein, whether or not a person is actually present. (Dec. 20, 2000, P.L.831, No.116, eff. 60 days)

2000 Amendment. Act 116 added section 2707.1.



Section 2707.2 - Paintball guns and paintball markers

§ 2707.2. Paintball guns and paintball markers.

(a) Unlawful carrying in vehicle.--

(1) (Deleted by amendment).

(1.1) Except as set forth in paragraph (2), an individual may not carry a paintball gun or a paintball marker in a vehicle on a highway unless all of the following apply:

(i) The paintball gun or paintball marker is empty of encapsulated gelatin paintballs.

(ii) The propellant source on the paintball gun or paintball marker is disconnected, disabled or turned off.

(iii) The paintballs are stored in a separate and closed container.

(iv) The paintball gun or paintball marker is:

(A) in a secure wrapper;

(B) has a barrel-blocking device installed; or

(C) is not readily or directly accessible from the passenger compartment of the vehicle.

(2) Paragraph (1.1) does not apply to a commercial paintball field, range or course where passengers are being transported by the commercial field, range or course operator to and from designated player areas.

(a.1) Unlawful discharge of paintball gun or paintball marker.--An individual may not discharge or fire a paintball gun or paintball marker at a person who is not participating in paintball games or paintball-related recreational activities.

(b) Penalty.--A person who violates this section commits a summary offense.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Barrel-blocking device." A device which captures or prevents the discharge of an encapsulated gelatin paintball from a paintball gun or paintball marker and meets the specifications of the American Society for Testing Materials (ASTM) F2271-03 (Standard Specification for Paintball Marker Barrel Blocking Devices) or its successor. "Paintball gun." A device designed and manufactured to propel, by gas or air, an encapsulated gelatin paintball. "Paintball marker." A device designed and manufactured to propel, by gas or air, an encapsulated gelatin paintball. (Nov. 21, 2001, P.L.846, No.87, eff. 60 days; Dec. 22, 2005, P.L.449, No.85, eff. 60 days)

Cross References. Section 2707.2 is referred to in section 6304 of this title.



Section 2708 - Use of tear or noxious gas in labor disputes

§ 2708. Use of tear or noxious gas in labor disputes.

(a) Offense defined.--A person other than a duly constituted officer of the law is guilty of a misdemeanor of the first degree if he uses or directs the use of tear or noxious gas against any person involved in a labor dispute.

(b) Definition.--As used in this section, the term "tear or noxious gas" means any liquid or gaseous substance that, when dispersed in the atmosphere, blinds the eyes with tears or irritates or injures other organs and tissues of the human body or causes nausea, including, but not limited to, red pepper spray. (Nov. 6, 2002, P.L.1096, No.132, eff. 60 days)

Cross References. Section 2708 is referred to in section 2702 of this title.



Section 2709 - Harassment

(a) Offense defined.--A person commits the crime of harassment when, with intent to harass, annoy or alarm another, the person:

(1) strikes, shoves, kicks or otherwise subjects the other person to physical contact, or attempts or threatens to do the same;

(2) follows the other person in or about a public place or places;

(3) engages in a course of conduct or repeatedly commits acts which serve no legitimate purpose;

(4) communicates to or about such other person any lewd, lascivious, threatening or obscene words, language, drawings or caricatures;

(5) communicates repeatedly in an anonymous manner;

(6) communicates repeatedly at extremely inconvenient hours; or

(7) communicates repeatedly in a manner other than specified in paragraphs (4), (5) and (6).

(a.1) Cyber harassment of a child.--

(1) A person commits the crime of cyber harassment of a child if, with intent to harass, annoy or alarm, the person engages in a continuing course of conduct of making any of the following by electronic means directly to a child or by publication through an electronic social media service:

(i) seriously disparaging statement or opinion about the child's physical characteristics, sexuality, sexual activity or mental or physical health or condition; or

(ii) threat to inflict harm.

(2) (i) If a juvenile is charged with a violation of paragraph (1), the judicial authority with jurisdiction over the violation shall give first consideration to referring the juvenile charged with the violation to a diversionary program under Pa.R.J.C.P. No. 312 (relating to Informal Adjustment) or No. 370 (relating to Consent Decree). As part of the diversionary program, the judicial authority may order the juvenile to participate in an educational program which includes the legal and nonlegal consequences of cyber harassment.

(ii) If the person successfully completes the diversionary program, the juvenile's records of the charge of violating paragraph (1) shall be expunged as provided for under section 9123 (relating to juvenile records).

(b) Stalking.--(Deleted by amendment).

(b.1) Venue.--

(1) An offense committed under this section may be deemed to have been committed at either the place at which the communication or communications were made or at the place where the communication or communications were received.

(2) Acts indicating a course of conduct which occur in more than one jurisdiction may be used by any other jurisdiction in which an act occurred as evidence of a continuing pattern of conduct or a course of conduct.

(3) In addition to paragraphs (1) and (2), an offense under subsection (a.1) may be deemed to have been committed at the place where the child who is the subject of the communication resides.

(c) Grading.--

(1) Except as provided under paragraph (3), an offense under subsection (a)(1), (2) or (3) shall constitute a summary offense.

(2) An offense under subsection (a)(4), (5), (6) or (7) or (a.1) shall constitute a misdemeanor of the third degree.

(3) The grading of an offense under subsection (a)(1), (2) or (3) shall be enhanced one degree if the person has previously violated an order issued under 23 Pa.C.S. § 6108 (relating to relief) involving the same victim, family or household member.

(d) False reports.--A person who knowingly gives false information to any law enforcement officer with the intent to implicate another under this section commits an offense under section 4906 (relating to false reports to law enforcement authorities).

(e) Application of section.--This section shall not apply to constitutionally protected activity.

(e.1) Course of conduct.--(Deleted by amendment).

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Communicates." Conveys a message without intent of legitimate communication or address by oral, nonverbal, written or electronic means, including telephone, electronic mail, Internet, facsimile, telex, wireless communication or similar transmission.

"Course of conduct." A pattern of actions composed of more than one act over a period of time, however short, evidencing a continuity of conduct. The term includes lewd, lascivious, threatening or obscene words, language, drawings, caricatures or actions, either in person or anonymously. Acts indicating a course of conduct which occur in more than one jurisdiction may be used by any other jurisdiction in which an act occurred as evidence of a continuing pattern of conduct or a course of conduct.

"Emotional distress." A temporary or permanent state of mental anguish.

"Family or household member." Spouses or persons who have been spouses, persons living as spouses or who lived as spouses, parents and children, other persons related by consanguinity or affinity, current or former sexual or intimate partners or persons who share biological parenthood.

"Seriously disparaging statement or opinion." A statement or opinion which is intended to and under the circumstances is reasonably likely to cause substantial emotional distress to a child of the victim's age and which produces some physical manifestation of the distress.

(June 23, 1993, P.L.124, No.28, eff. imd.; Oct. 2, 1997, P.L.379, No.44, eff. 60 days; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 27, 2013, P.L.1061, No.91, eff. 60 days; July 10, 2015, P.L.140, No.26, eff. 60 days; Nov. 4, 2015, P.L.224, No.59, eff. 60 days)

2015 Amendments. Act 26 amended subsecs. (c)(2) and (f) and added subsecs. (a.1) and (b.1)(3) and Act 59 amended subsec. (e). See the preamble to Act 59 of 2015 in the appendix to this title for special provisions relating to legislative intent.

2013 Amendment. Act 91 amended subsec. (c) and added the def. of "family or household member" in subsec. (f).

2002 Amendment. See sections 9 and 10 of Act 218 in the appendix to this title for special provisions relating to references to section 2709 and references to section 5504.

Cross References. Section 2709 is referred to in sections 4954, 4955, 5708 of this title; section 3304 of Title 5 (Athletics and Sports); sections 6108, 6711 of Title 23 (Domestic Relations); sections 3573, 62A03 of Title 42 (Judiciary and Judicial Procedure).



Section 2709.1 - Stalking

(a) Offense defined.--A person commits the crime of stalking when the person either:

(1) engages in a course of conduct or repeatedly commits acts toward another person, including following the person without proper authority, under circumstances which demonstrate either an intent to place such other person in reasonable fear of bodily injury or to cause substantial emotional distress to such other person; or

(2) engages in a course of conduct or repeatedly communicates to another person under circumstances which demonstrate or communicate either an intent to place such other person in reasonable fear of bodily injury or to cause substantial emotional distress to such other person.

(b) Venue.--

(1) An offense committed under this section may be deemed to have been committed at either the place at which the communication or communications were made or at the place where the communication or communications were received.

(2) Acts indicating a course of conduct which occur in more than one jurisdiction may be used by any other jurisdiction in which an act occurred as evidence of a continuing pattern of conduct or a course of conduct.

(c) Grading.--

(1) Except as otherwise provided for in paragraph (2), a first offense under this section shall constitute a misdemeanor of the first degree.

(2) A second or subsequent offense under this section or a first offense under subsection (a) if the person has been previously convicted of a crime of violence involving the same victim, family or household member, including, but not limited to, a violation of section 2701 (relating to simple assault), 2702 (relating to aggravated assault), 2705 (relating to recklessly endangering another person), 2901 (relating to kidnapping), 3121 (relating to rape) or 3123 (relating to involuntary deviate sexual intercourse), an order issued under section 4954 (relating to protective orders) or an order issued under 23 Pa.C.S. § 6108 (relating to relief) shall constitute a felony of the third degree.

(d) False reports.--A person who knowingly gives false information to any law enforcement officer with the intent to implicate another under this section commits an offense under section 4906 (relating to false reports to law enforcement authorities).

(e) Application of section.--This section shall not apply to constitutionally protected activity.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Communicates." To convey a message without intent of legitimate communication or address by oral, nonverbal, written or electronic means, including telephone, electronic mail, Internet, facsimile, telex, wireless communication or similar transmission.

"Course of conduct." A pattern of actions composed of more than one act over a period of time, however short, evidencing a continuity of conduct. The term includes lewd, lascivious, threatening or obscene words, language, drawings, caricatures or actions, either in person or anonymously. Acts indicating a course of conduct which occur in more than one jurisdiction may be used by any other jurisdiction in which an act occurred as evidence of a continuing pattern of conduct or a course of conduct.

"Emotional distress." A temporary or permanent state of mental anguish.

"Family or household member." Spouses or persons who have been spouses, persons living as spouses or who lived as spouses, parents and children, other persons related by consanguinity or affinity, current or former sexual or intimate partners or persons who share biological parenthood.

(Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 4, 2015, P.L.224, No.59, eff. 60 days)

2015 Amendment. Act 59 amended subsec. (e). See the preamble to Act 59 of 2015 in the appendix to this title for special provisions relating to legislative intent.

2002 Amendment. Act 218 added section 2709.1. See sections 9 and 10 of Act 218 in the appendix to this title for special provisions relating to references to section 2709 and references to section 5504.

Cross References. Section 2709.1 is referred to in sections 2711, 2718, 4954, 4955, 5708, 6105 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6108, 6344, 6702, 6704, 6711 of Title 23 (Domestic Relations); section 62A03 of Title 42 (Judiciary and Judicial Procedure).



Section 2710 - Ethnic intimidation

(a) Offense defined.--A person commits the offense of ethnic intimidation if, with malicious intention toward the race, color, religion or national origin of another individual or group of individuals, he commits an offense under any other provision of this article or under Chapter 33 (relating to arson, criminal mischief and other property destruction) exclusive of section 3307 (relating to institutional vandalism) or under section 3503 (relating to criminal trespass) with respect to such individual or his or her property or with respect to one or more members of such group or to their property.

(b) Grading.--An offense under this section shall be classified as a misdemeanor of the third degree if the other offense is classified as a summary offense. Otherwise, an offense under this section shall be classified one degree higher in the classification specified in section 106 (relating to classes of offenses) than the classification of the other offense.

(c) Definition.--As used in this section "malicious intention" means the intention to commit any act, the commission of which is a necessary element of any offense referred to in subsection (a) motivated by hatred toward the race, color, religion or national origin of another individual or group of individuals.

(June 18, 1982, P.L.537, No.154, eff. imd.; Dec. 3, 2002, P.L.1176, No.143, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days)

2008 Effectuation of Declaration of Unconstitutionality. The Legislative Reference Bureau effectuated the 2007 unconstitutionality.

2007 Unconstitutionality. Act 143 of 2002 was declared unconstitutional. Marcavage v. Rendell, 936 A.2d 188 (Pa. Commonwealth 2007).

2002 Amendments. Act 143 amended the entire section and Act 218 amended subsec. (a). Act 218 overlooked the amendment by Act 143, but the amendments do not conflict in substance and both have been given effect in setting forth the text of subsec. (a).

1982 Amendment. See section 2 of Act 154 of 1982 in the appendix to this title for special provisions relating to right of action for injunction, damages or other relief.

Effective Date. After December 2, 2002, and before February 7, 2003, section 2710 will reflect only the amendment by Act 143, as follows:

§ 2710. Ethnic intimidation.

(a) Offense defined.--A person commits the offense of ethnic intimidation if, with malicious intention toward the actual or perceived race, color, religion, national origin, ancestry, mental or physical disability, sexual orientation, gender or gender identity of another individual or group of individuals, he commits an offense under any other provision of this article or under Chapter 33 (relating to arson, criminal mischief and other property destruction) exclusive of section 3307 (relating to institutional vandalism) or under section 3503 (relating to criminal trespass) or under section 5504 (relating to harassment by communication or address) with respect to such individual or his or her property or with respect to one or more members of such group or to their property.

(b) Grading.--An offense under this section shall be classified as a misdemeanor of the third degree if the other offense is classified as a summary offense. Otherwise, an offense under this section shall be classified one degree higher in the classification specified in section 106 (relating to classes of offenses) than the classification of the other offense.

(c) Definition.--As used in this section "malicious intention" means the intention to commit any act, the commission of which is a necessary element of any offense referred to in subsection (a) motivated by hatred toward the actual or perceived race, color, religion or national origin, ancestry, mental or physical disability, sexual orientation, gender or gender identity of another individual or group of individuals.

Cross References. Section 2710 is referred to in section 8309 of Title 42 (Judiciary and Judicial Procedure).



Section 2711 - Probable cause arrests in domestic violence cases

§ 2711. Probable cause arrests in domestic violence cases.

(a) General rule.--A police officer shall have the same right of arrest without a warrant as in a felony whenever he has probable cause to believe the defendant has violated section 2504 (relating to involuntary manslaughter), 2701 (relating to simple assault), 2702(a)(3), (4) and (5) (relating to aggravated assault), 2705 (relating to recklessly endangering another person), 2706 (relating to terroristic threats) or 2709.1 (relating to stalking) against a family or household member although the offense did not take place in the presence of the police officer. A police officer may not arrest a person pursuant to this section without first observing recent physical injury to the victim or other corroborative evidence. For the purposes of this subsection, the term "family or household member" has the meaning given that term in 23 Pa.C.S. § 6102 (relating to definitions).

(b) Seizure of weapons.--The arresting police officer shall seize all weapons used by the defendant in the commission of the alleged offense.

(c) Bail.--

(1) A defendant arrested pursuant to this section shall be afforded a preliminary arraignment by the proper issuing authority without unnecessary delay. In no case shall the arresting officer release the defendant from custody rather than taking the defendant before the issuing authority.

(2) In determining whether to admit the defendant to bail, the issuing authority shall consider whether the defendant poses a threat of danger to the victim. If the issuing authority makes such a determination, it shall require as a condition of bail that the defendant shall refrain from entering the residence or household of the victim and the victim's place of employment and shall refrain from committing any further criminal conduct against the victim and shall so notify the defendant thereof at the time the defendant is admitted to bail. Such condition shall expire at the time of the preliminary hearing or upon the entry or the denial of the protection of abuse order by the court, whichever occurs first. A violation of this condition may be punishable by the revocation of any form of pretrial release or the forfeiture of bail and the issuance of a bench warrant for the defendant's arrest or remanding him to custody or a modification of the terms of the bail. The defendant shall be provided a hearing on this matter.

(d) Notice of rights.--Upon responding to a domestic violence case, the police officer shall, orally or in writing, notify the victim of the availability of a shelter, including its telephone number, or other services in the community. Said notice shall include the following statement: "If you are the victim of domestic violence, you have the right to go to court and file a petition requesting an order for protection from domestic abuse pursuant to 23 Pa.C.S. Ch. 61 (relating to protection from abuse) which could include the following:

(1) An order restraining the abuser from further acts of abuse.

(2) An order directing the abuser to leave your household.

(3) An order preventing the abuser from entering your residence, school, business or place of employment.

(4) An order awarding you or the other parent temporary custody of or temporary visitation with your child or children.

(5) An order directing the abuser to pay support to you and the minor children if the abuser has a legal obligation to do so." (Feb. 15, 1986, P.L.27, No.10, eff. 60 days; Dec. 19, 1990, P.L.1240, No.206, eff. 90 days; Dec. 20, 2000, P.L.728, No.101, eff. 60 days; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days)

2002 Amendment. Act 218 amended subsec. (a).

1990 Amendment. Act 206 amended subsec. (d).



Section 2712 - Assault on sports official

§ 2712. Assault on sports official.

(a) Offense defined.--A person who violates section 2701 (relating to simple assault), where the victim is a sports official who was assaulted during a sports event or was assaulted as a result of his or her official acts as a sports official, is guilty of assault on a sports official.

(b) Grading.--Assault on a sports official is a misdemeanor of the first degree.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Sports event." Any interscholastic athletic activity in a junior high school, high school, college or university in this Commonwealth or any other organized athletic activity in this Commonwealth, including a professional or semiprofessional event. "Sports official." A person at a sports event who enforces the rules of the event, such as an umpire or referee, or a person who supervises the participants, such as a coach. The term includes a trainer, team attendant, game manager, athletic director, assistant athletic director, president, dean, headmaster, principal and assistant principal of a school, college or university. (Feb. 14, 1990, P.L.54, No.7, eff. imd.)

1990 Amendment. Act 7 added section 2712.



Section 2713 - Neglect of care-dependent person

(a) Offense defined.--A caretaker is guilty of neglect of a care-dependent person if he:

(1) Intentionally, knowingly or recklessly causes bodily injury or serious bodily injury by failing to provide treatment, care, goods or services necessary to preserve the health, safety or welfare of a care-dependent person for whom he is responsible to provide care.

(2) Intentionally or knowingly uses a physical restraint or chemical restraint or medication on a care-dependent person, or isolates a care-dependent person contrary to law or regulation, such that bodily injury or serious bodily injury results.

(b) Penalty.--

(1) A violation of subsection (a)(1) constitutes a misdemeanor of the first degree if the victim suffers bodily injury.

(2) A violation of subsection (a)(1) constitutes a felony of the first degree if the victim suffers serious bodily injury.

(3) A violation of subsection (a)(2) constitutes a misdemeanor of the first degree if the victim suffers bodily injury.

(4) A violation of subsection (a)(2) constitutes a felony of the first degree if the victim suffers serious bodily injury.

(c) Report during investigation.--When in the course of conducting any regulatory or investigative responsibility, the Department of Aging, the Department of Health or the Department of Public Welfare has a reasonable cause to believe that a care-dependent person or care-dependent persons residing in a facility have suffered bodily injury or been unlawfully restrained in violation of subsection (a)(1) or (2), a report shall be made immediately to the local law enforcement agency or to the Office of Attorney General.

(d) Enforcement.--

(1) The district attorneys of the several counties shall have authority to investigate and to institute criminal proceedings for any violations of this section.

(2) In addition to the authority conferred upon the Attorney General under the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and institute criminal proceedings for any violation of this section. A person charged with a violation of this section by the Attorney General shall not have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(e) Treatment in conformance with care-dependent person's right to accept or refuse services.--A caretaker or any other individual or facility may offer an affirmative defense to charges filed pursuant to this section if the caretaker, individual or facility can demonstrate through a preponderance of the evidence that the alleged violations result directly from:

(1) the caretaker's, individual's or facility's lawful compliance with a care-dependent person's living will as provided in 20 Pa.C.S. Ch. 54 (relating to health care);

(2) the caretaker's, individual's or facility's lawful compliance with the care-dependent person's written, signed and witnessed instructions, executed when the care-dependent person is competent as to the treatment he wishes to receive;

(3) the caretaker's, individual's or facility's lawful compliance with the direction of the care-dependent person's:

(i) agent acting pursuant to a lawful durable power of attorney under 20 Pa.C.S. Ch. 56 (relating to powers of attorney), within the scope of that power; or

(ii) health care agent acting pursuant to a health care power of attorney under 20 Pa.C.S. Ch. 54 Subch. C (relating to health care agents and representatives), within the scope of that power;

(4) the caretaker's, individual's or facility's lawful compliance with a "Do Not Resuscitate" order written and signed by the care-dependent person's attending physician; or

(5) the caretaker's, individual's or facility's lawful compliance with the direction of the care-dependent person's health care representative under 20 Pa.C.S. § 5461 (relating to decisions by health care representative), provided the care-dependent person has an end-stage medical condition or is permanently unconscious as these terms are defined in 20 Pa.C.S. § 5422 (relating to definitions) as determined and documented in the person's medical record by the person's attending physician.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Care-dependent person." Any adult who, due to physical or cognitive disability or impairment, requires assistance to meet his needs for food, shelter, clothing, personal care or health care.

"Caretaker." Any person who:

(1) is an owner, operator, manager or employee of a nursing home, personal care home, domiciliary care home, community residential facility, intermediate care facility for the mentally retarded, adult daily living center, home health agency or home health service provider whether licensed or unlicensed;

(2) provides care to a care-dependent person in the setting described in paragraph (1); or

(3) has an obligation to care for a care-dependent person for monetary consideration in the settings described in paragraph (1) or in the care-dependent person's home.

"Person." A natural person, corporation, partnership, unincorporated association or other business entity.

(July 6, 1995, P.L.242, No.28, eff. 60 days; June 25, 1997, P.L.284, No.26, eff. 60 days; June 18, 1998, P.L.503, No.70, eff. 60 days; Nov. 29, 2006, P.L.1484, No.169, eff. 60 days)

2006 Amendment. Act 169 amended subsec. (e).

1998 Amendment. Act 70 amended subsec. (d)(2).

1997 Amendment. Act 26 amended subsec. (f).

1995 Amendment. Act 28 added section 2713.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 2713 is referred to in section 4120 of this title; section 5461 of Title 20 (Decedents, Estates and Fiduciaries); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 2714 - Unauthorized administration of intoxicant

§ 2714. Unauthorized administration of intoxicant. A person commits a felony of the third degree when, with the intent to commit an offense under section 3121(a)(4) (relating to rape), 3123(a)(4) (relating to involuntary deviate sexual intercourse), 3125(5) (relating to aggravated indecent assault) or 3126(a)(5) (relating to indecent assault), he or she substantially impairs the complainant's power to appraise or control his or her conduct by administering, without the knowledge of the complainant, drugs or other intoxicants. (Dec. 19, 1997, P.L.621, No.65, eff. 60 days)

1997 Amendment. Act 65 added section 2714.



Section 2715 - Threat to use weapons of mass destruction

(a) Offense defined.--A person who intentionally:

(1) (Deleted by amendment).

(2) (Deleted by amendment).

(3) reports without factual basis of knowledge the existence or potential existence of a weapon of mass destruction; or

(4) threatens by any means the placement or setting of a weapon of mass destruction;

commits an offense under this section. A separate offense shall occur for each report or threat to place or set a weapon of mass destruction.

(b) Penalty.--An offense under this section shall be graded as follows:

(1) Except as set forth in paragraph (2), a misdemeanor of the first degree.

(2) If the report or threat causes the occupants of a building, place of assembly or facility of public transportation to be diverted from their normal or customary operations, a felony of the third degree.

(3) A felony of the second degree if the offense occurs during a declared state of emergency and the report or threat causes disruption to the operations of any person, business entity or governmental agency where the weapon of mass destruction is reported to exist or threatened to be placed or set.

(c) Emergency response costs.--A person convicted of violating this section shall, in addition to any other sentence imposed or restitution ordered under 42 Pa.C.S. § 9721(c) (relating to sentencing generally), be sentenced to pay restitution in an amount equal to the cost of the evacuation, including, but not limited to, fire and police response; emergency medical service or emergency preparedness response; and transportation of an individual from the building, place of assembly or facility.

(c.1) Preservation of private remedies.--No judgment or order of restitution shall debar a person, by appropriate action, to recover from the offender as otherwise provided by law, provided that any civil award shall be reduced by the amount paid under the criminal judgment.

(c.2) Application of section.--(Deleted by amendment).

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Biological agent." A natural or genetically engineered pathogen, toxin, virus, bacteria, prion, fungus or microorganism which causes infections, disease or bodily harm.

"Bomb." An explosive device used for unlawful purposes.

"Chemical agent." Any of the following:

(1) A nerve agent, including tabun (GA), sarin (GB), soman (GD), GF and VX.

(2) A choking agent, including phosgene (CG) and diphosgene (DP).

(3) A blood agent, including hydrogen cyanide (AC), cyanogen chloride (CK) and arsine (SA).

(4) A blister agent. This paragraph includes:

(i) Mustard (H).

(ii) Sulfur mustard (HD).

(iii) HN-1.

(iv) HN-2.

(v) Sulfur mustard (HN-3).

(vi) An arsenical, such as lewisite (L).

(vii) An urticant, such as CX.

(viii) An incapacitating agent, such as B2.

(5) Any other chemical element or compound which causes death or bodily harm.

"Nuclear agent." A radioactive material.

"Weapon of mass destruction." A bomb, biological agent, chemical agent or nuclear agent.

(Dec. 20, 2000, P.L.728, No.101, eff. 60 days; June 28, 2002, P.L.481, No.82, eff. 60 days; Nov. 4, 2015, P.L.224, No.59, eff. 60 days)

2015 Amendment. Act 59 deleted subsec. (c.2). See the preamble to Act 59 of 2015 in the appendix to this title for special provisions relating to legislative intent.



Section 2716 - Weapons of mass destruction

(a) Unlawful possession or manufacture.--A person commits an offense if the person, without lawful authority to do so, intentionally, knowingly or recklessly possesses or manufactures a weapon of mass destruction.

(b) Use.--A person commits an offense if the person, without lawful authority to do so, intentionally, knowingly or recklessly sells, purchases, transports or causes another to transport, delivers or causes to be delivered or uses a weapon of mass destruction and if such action causes any of the following:

(1) Illness or injury to another individual.

(2) Damage to or disruption of a water or food supply or public natural resources, including waterways, State forests and parks, surface water, groundwater and wildlife.

(3) Evacuation of a building, place of assembly or facility of public transportation.

(c) Grading.--

(1) A first offense under subsection (a) constitutes a felony of the second degree. A subsequent offense under subsection (a) constitutes a felony of the first degree.

(2) An offense under subsection (b)(1) constitutes a felony of the first degree. If the offense results in the death of an individual, the defendant shall be sentenced to life imprisonment.

(3) An offense under subsection (b)(2) or (3) constitutes a felony of the first degree.

(d) Restitution.--A person convicted of violating this section shall, in addition to any other sentence imposed or restitution ordered under 42 Pa.C.S. § 9721(c) (relating to sentencing generally), be sentenced to pay restitution in an amount equal to the cost of the evacuation, including, but not limited to, fire and police response; emergency medical service or emergency preparedness response; and transportation of an individual from the building, place of assembly or facility.

(e) Preservation of private remedies.--No judgment or order of restitution shall debar a person, by appropriate action, to recover from the offender as otherwise provided by law, provided that any civil award shall be reduced by the amount paid under the criminal judgment.

(f) Possession.--For purposes of this section, an individual shall not be deemed to be in possession of an agent if the individual is naturally exposed to or innocently infected or contaminated with the agent.

(g) Enforcement.--

(1) In addition to the authority conferred upon the Attorney General under sections 205 and 206 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General has the authority to investigate and to institute criminal proceedings for a violation of this section committed:

(i) anywhere in this Commonwealth;

(ii) in different counties; or

(iii) in this Commonwealth and another jurisdiction.

(2) Each district attorney has the authority to investigate and to institute criminal proceedings for a violation of this section.

(h) Jurisdiction.--No person charged with a violation of this section shall have standing to challenge the authority of the Attorney General under subsection (g)(1). If a challenge is made in violation of this subsection, the challenge shall be dismissed, and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(i) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Biological agent." A natural or genetically engineered pathogen, toxin, virus, bacteria, prion, fungus or microorganism which causes infections, disease or bodily harm.

"Bomb." An explosive device used for unlawful purposes.

"Chemical agent." Any of the following:

(1) A nerve agent, including tabun (GA), sarin (GB), soman (GD), GF and VX.

(2) A choking agent, including phosgene (CG) and diphosgene (DP).

(3) A blood agent, including hydrogen cyanide (AC), cyanogen chloride (CK) and arsine (SA).

(4) A blister agent. This paragraph includes:

(i) Mustard (H).

(ii) Sulfur mustard (HD).

(iii) HN-1.

(iv) HN-2.

(v) Nitrogen mustard (HN-3).

(vi) An arsenical, such as lewisite (L).

(vii) An urticant, such as CX.

(viii) An incapacitating agent, such as B2.

(5) Any other chemical element or compound which causes death or bodily harm.

"Nuclear agent." A radioactive material.

"Weapon of mass destruction." A biological agent, bomb, chemical agent or nuclear agent.

(June 28, 2002, P.L.481, No.82, eff. 60 days)

2002 Amendment. Act 82 added section 2716.

Cross References. Section 2716 is referred to in sections 5708, 6105 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 2717 - Terrorism

(a) General rule.--A person is guilty of terrorism if he commits a violent offense intending to do any of the following:

(1) Intimidate or coerce a civilian population.

(2) Influence the policy of a government by intimidation or coercion.

(3) Affect the conduct of a government.

(b) Grading and penalty.--

(1) If the violent offense is a misdemeanor or a felony of the third or second degree, an offense under this section shall be classified one degree higher than the classification of the violent offense specified in section 106 (relating to classes of offenses).

(2) If the violent offense is a felony of the first degree, a person convicted of an offense under this section shall be sentenced to a term of imprisonment fixed by the court at not more than 40 years and may be sentenced to pay a fine of not more than $100,000.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Dangerous to human life or property." A violent act or an act which is intended to or likely to cause death, serious bodily injury or mass destruction.

"Mass destruction." An act which is intended to or likely to destroy or cause serious damage to transportation-related infrastructure or facilities, energy-related infrastructure or facilities, public or private buildings, places of public accommodation or public works under circumstances evincing depraved indifference to human life or property.

"Violent offense." An offense under this part, including an attempt, conspiracy or solicitation to commit any such offense, which is punishable by imprisonment of more than one year and involves an act dangerous to human life or property.

(July 7, 2006, P.L.342, No.71, eff. 60 days)

2006 Amendment. Act 71 added section 2717.

Cross References. Section 2717 is referred to in sections 6801.1, 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 2718 - Strangulation

(a) Offense defined.--A person commits the offense of strangulation if the person knowingly or intentionally impedes the breathing or circulation of the blood of another person by:

(1) applying pressure to the throat or neck; or

(2) blocking the nose and mouth of the person.

(b) Physical injury.--Infliction of a physical injury to a victim shall not be an element of the offense. The lack of physical injury to a victim shall not be a defense in a prosecution under this section.

(c) Affirmative defense.--It shall be an affirmative defense to a charge under this section that the victim consented to the defendant's actions as provided under section 311 (relating to consent).

(d) Grading.--

(1) Except as provided in paragraph (2) or (3), a violation of this section shall constitute a misdemeanor of the second degree.

(2) A violation of this section shall constitute a felony of the second degree if committed:

(i) against a family or household member as defined in 23 Pa.C.S. § 6102 (relating to definitions);

(ii) by a caretaker against a care-dependent person; or

(iii) in conjunction with sexual violence as defined in 42 Pa.C.S. § 62A03 (relating to definitions) or conduct constituting a crime under section 2709.1 (relating to stalking) or Subchapter B of Chapter 30 (relating to prosecution of human trafficking).

(3) A violation of this section shall constitute a felony of the first degree if:

(i) at the time of commission of the offense, the defendant is subject to an active protection from abuse order under 23 Pa.C.S. Ch. 61 (relating to protection from abuse) or a sexual violence or intimidation protection order under 42 Pa.C.S. Ch. 62A (relating to protection of victims of sexual violence or intimidation) that covers the victim;

(ii) the defendant uses an instrument of crime as defined in section 907 (relating to possessing instruments of crime) in commission of the offense under this section; or

(iii) the defendant has previously been convicted of an offense under paragraph (2) or a substantially similar offense in another jurisdiction.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Care-dependent person." An adult who, due to physical or cognitive disability or impairment, requires assistance to meet his needs for food, shelter, clothing, personal care or health care.

"Caretaker." Any person who:

(1) Is an owner, operator, manager or employee of any of the following:

(i) A nursing home, personal care home, assisted living facility, private care residence or domiciliary home.

(ii) A community residential facility or intermediate care facility for a person with mental disabilities.

(iii) An adult daily living center.

(iv) A home health service provider whether licensed or unlicensed.

(v) An entity licensed under the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

(2) Provides care to a care-dependent person in the settings described under paragraph (1).

(3) Has an obligation to care for a care-dependent person for monetary consideration in the settings described under paragraph (1).

(4) Is an adult who resides with a care-dependent person and who has a legal duty to provide care or who has voluntarily assumed an obligation to provide care because of a familial relationship, contract or court order.

(5) Is an adult who does not reside with a care-dependent person but who has a legal duty to provide care or who has affirmatively assumed a responsibility for care or who has responsibility by contract or court order.

"Legal entity." An individual, partnership, unincorporated association, corporation or governing authority.

"Private care residence."

(1) A private residence:

(i) in which the owner of the residence or the legal entity responsible for the operation of the residence, for monetary consideration, provides or assists with or arranges for the provision of food, room, shelter, clothing, personal care or health care in the residence, for a period exceeding 24 hours, to fewer than four care-dependent persons who are not relatives of the owner; and

(ii) which is not required to be licensed as a long-term care nursing facility, as defined in section 802.1 of the Health Care Facilities Act.

(2) The term does not include:

(i) Domiciliary care as defined in section 2202-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(ii) A facility which provides residential care for fewer than four care-dependent adults and which is regulated by the Department of Human Services.

(Oct. 26, 2016, P.L.888, No.111, eff. 60 days)

2016 Amendment. Act 111 added section 2718.






Chapter 29 - Kidnapping

Chapter Notes

Enactment. Chapter 29 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 29 is referred to in sections 911, 3502, 5743.1 of this title; section 3103 of Title 23 (Domestic Relations); sections 5750, 5985.1 of Title 42 (Judiciary and Judicial Procedure).



Section 2901 - Kidnapping

(a) Offense defined.--Except as provided in subsection (a.1), a person is guilty of kidnapping if he unlawfully removes another a substantial distance under the circumstances from the place where he is found, or if he unlawfully confines another for a substantial period in a place of isolation, with any of the following intentions:

(1) To hold for ransom or reward, or as a shield or hostage.

(2) To facilitate commission of any felony or flight thereafter.

(3) To inflict bodily injury on or to terrorize the victim or another.

(4) To interfere with the performance by public officials of any governmental or political function.

(a.1) Kidnapping of a minor.--A person is guilty of kidnapping of a minor if he unlawfully removes a person under 18 years of age a substantial distance under the circumstances from the place where he is found, or if he unlawfully confines a person under 18 years of age for a substantial period in a place of isolation, with any of the following intentions:

(1) To hold for ransom or reward, or as a shield or hostage.

(2) To facilitate commission of any felony or flight thereafter.

(3) To inflict bodily injury on or to terrorize the victim or another.

(4) To interfere with the performance by public officials of any governmental or political function.

(b) Grading.--The following apply:

(1) Kidnapping under subsection (a) is a felony of the first degree. A removal or confinement is unlawful within the meaning of subsection (a) if it is accomplished by force, threat or deception, or, in the case of an incapacitated person, if it is accomplished without the consent of a parent, guardian or other person responsible for general supervision of his welfare.

(2) Kidnapping under subsection (a.1) is a felony of the first degree. A removal or confinement is unlawful within the meaning of subsection (a.1) if it is accomplished by force, threat or deception, or, in the case of a person under 14 years of age, if it is accomplished without consent of a parent, guardian or other person responsible for general supervision of his welfare.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References. Section 2901 is referred to in sections 2709.1, 5702, 5708, 6105 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344, 6711 of Title 23 (Domestic Relations); sections 5552, 6302, 9720.2, 9799.14, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 2902 - Unlawful restraint

(a) Offense defined.--Except as provided under subsection (b) or (c), a person commits a misdemeanor of the first degree if he knowingly:

(1) restrains another unlawfully in circumstances exposing him to risk of serious bodily injury; or

(2) holds another in a condition of involuntary servitude.

(b) Unlawful restraint of a minor where offender is not victim's parent.--If the victim is a person under 18 years of age, a person who is not the victim's parent commits a felony of the second degree if he knowingly:

(1) restrains another unlawfully in circumstances exposing him to risk of serious bodily injury; or

(2) holds another in a condition of involuntary servitude.

(c) Unlawful restraint of minor where offender is victim's parent.--If the victim is a person under 18 years of age, a parent of the victim commits a felony of the second degree if he knowingly:

(1) restrains another unlawfully in circumstances exposing him to risk of serious bodily injury; or

(2) holds another in a condition of involuntary servitude.

(d) Definition.--As used in this section the term "parent" means a natural parent, stepparent, adoptive parent or guardian of a minor.

(Dec. 30, 1974, P.L.1120, No.361, eff. imd.; Dec. 20, 2000, P.L.721, No.98, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References. Section 2902 is referred to in section 6105 of this title; sections 5329, 6344 of Title 23 (Domestic Relations); sections 9799.13, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 2903 - False imprisonment

(a) Offense defined.--Except as provided under subsection (b) or (c), a person commits a misdemeanor of the second degree if he knowingly restrains another unlawfully so as to interfere substantially with his liberty.

(b) False imprisonment of a minor where offender is not victim's parent.--If the victim is a person under 18 years of age, a person who is not the victim's parent commits a felony of the second degree if he knowingly restrains another unlawfully so as to interfere substantially with his liberty.

(c) False imprisonment of a minor where offender is victim's parent.--If the victim is a person under 18 years of age, a parent of the victim commits a felony of the second degree if he knowingly restrains another unlawfully so as to interfere substantially with his liberty.

(d) Definition.--As used in this section the term "parent" means a natural parent, stepparent, adoptive parent or guardian of a minor.

(Dec. 20, 2000, P.L.721, No.98, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

2000 Amendment. See the preamble to Act 98 in the appendix to this title for special provisions relating to legislative intent.

Cross References. Section 2903 is referred to in sections 5329, 6102 of Title 23 (Domestic Relations); sections 9799.13, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 2904 - Interference with custody of children

(a) Offense defined.--A person commits an offense if he knowingly or recklessly takes or entices any child under the age of 18 years from the custody of its parent, guardian or other lawful custodian, when he has no privilege to do so.

(b) Defenses.--It is a defense that:

(1) the actor believed that his action was necessary to preserve the child from danger to its welfare; or

(2) the child, being at the time not less than 14 years old, was taken away at its own instigation without enticement and without purpose to commit a criminal offense with or against the child; or

(3) the actor is the child's parent or guardian or other lawful custodian and is not acting contrary to an order entered by a court of competent jurisdiction.

(c) Grading.--The offense is a felony of the third degree unless:

(1) the actor, not being a parent or person in equivalent relation to the child, acted with knowledge that his conduct would cause serious alarm for the safety of the child, or in reckless disregard of a likelihood of causing such alarm. In such cases, the offense shall be a felony of the second degree; or

(2) the actor acted with good cause for a period of time not in excess of 24 hours; and

(i) the victim child is the subject of a valid order of custody issued by a court of this Commonwealth;

(ii) the actor has been given either partial custody or visitation rights under said order; and

(iii) the actor is a resident of this Commonwealth and does not remove the child from the Commonwealth.

In such cases, the offense shall be a misdemeanor of the second degree.

(July 9, 1984, P.L.661, No.138, eff. imd.)

1984 Amendment. Act 138 amended subsec. (c).

Cross References. Section 2904 is referred to in section 6108 of Title 23 (Domestic Relations); sections 9799.13, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 2905 - Interference with custody of committed persons

§ 2905. Interference with custody of committed persons.

(a) Offense defined.--A person is guilty of a misdemeanor of the second degree if he knowingly or recklessly takes or entices any committed person away from lawful custody when he is not privileged to do so.

(b) Definition.--As used in this section, the term "committed person" means, in addition to anyone committed under judicial warrant, any orphan, neglected or delinquent child, mentally disabled person, or other dependent or incapacitated person entrusted to the custody of another by or through a recognized social agency or otherwise by authority of law. (Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 amended subsec. (b).



Section 2906 - Criminal coercion

(a) Offense defined.--A person is guilty of criminal coercion, if, with intent unlawfully to restrict freedom of action of another to the detriment of the other, he threatens to:

(1) commit any criminal offense;

(2) accuse anyone of a criminal offense;

(3) expose any secret tending to subject any person to hatred, contempt or ridicule; or

(4) take or withhold action as an official, or cause an official to take or withhold action.

(b) Defense.--It is a defense to prosecution based on paragraphs (a)(2), (a)(3) or (a)(4) of this section that the actor believed the accusation or secret to be true or the proposed official action justified and that his intent was limited to compelling the other to behave in a way reasonably related to the circumstances which were the subject of the accusation, exposure or proposed official action, as by desisting from further misbehavior, making good a wrong done, refraining from taking any action or responsibility for which the actor believes the other disqualified.

(c) Grading.--Criminal coercion is a misdemeanor of the second degree unless the threat is to commit a felony or the intent of the actor is felonious, in which cases the offense is a misdemeanor of the first degree.

Cross References. Section 2906 is referred to in section 3012 of this title.



Section 2907 - Disposition of ransom

§ 2907. Disposition of ransom. A person, other than a member of the family or an intermediary of the family of a person held for ransom, who knowingly receives, retains or disposes of any money or other property of another knowing that the money or other property constitutes a ransom derived from an offense under this chapter, or has reason to believe that such money or other property is ransom derived from an offense under this chapter, is guilty of a felony of the third degree. (Dec. 30, 1974, P.L.1120, No.361, eff. imd.)

1974 Amendment. Act 361 added section 2907.



Section 2908 - Missing children

(a) Duties of law enforcement agencies.--Law enforcement agencies shall have the following duties with respect to missing children:

(1) To investigate a report of a missing child immediately upon receipt of the report regardless of the age of the missing child or the circumstances surrounding the disappearance of the child. In no case shall law enforcement agencies impose a mandatory waiting period prior to commencing the investigation of a missing child.

(2) When conducting a missing child investigation, to record all information relevant to the missing child and the circumstances surrounding the disappearance of the missing child on the appropriate law enforcement investigative report.

(3) To make an entry into the Missing Persons File through the Commonwealth Law Enforcement Assistance Network (CLEAN) in accord with Pennsylvania State Police policy and procedures immediately upon receipt of sufficient identification information on the missing child.

(3.1) To make an entry into the Unidentified Persons File through Commonwealth Law Enforcement Assistance Network (CLEAN) in accord with Pennsylvania State Police policy and procedures immediately upon:

(i) taking custody of an unidentified living child, such as an infant, or a physically or mentally disabled child; or

(ii) discovering an unidentified deceased child.

(4) To insure timely cancellation of any entry made pursuant to this section where the missing child has returned or is located.

(a.1) Unidentified deceased children.--Law enforcement agencies and coroners shall, with respect to unidentified deceased children, have the duty to make an entry into the Unidentified Deceased Person File through the Commonwealth Law Enforcement Assistance Network (CLEAN) in accordance with Pennsylvania State Police policy and procedures immediately upon observing or receiving any descriptive information on an unidentified deceased child.

(b) Definition.--As used in this section the term "child" means a person under 18 years of age.

(May 9, 1985, P.L.31, No.14, eff. imd.; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; June 25, 1992, P.L.315, No.59, eff. 60 days)

1992 Amendment. Act 59 added subsec. (a)(3.1).

1990 Amendment. Act 4 added subsec. (a.1).

1985 Amendment. Act 14 added section 2908.

Cross References. Section 2908 is referred to in section 5701 of Title 23 (Domestic Relations).



Section 2909 - Concealment of whereabouts of a child

§ 2909. Concealment of whereabouts of a child.

(a) Offense defined.--A person who removes a child from the child's known place of residence with the intent to conceal the child's whereabouts from the child's parent or guardian, unless concealment is authorized by court order or is a reasonable response to domestic violence or child abuse, commits a felony of the third degree. For purposes of this subsection, the term "removes" includes personally removing the child from the child's known place of residence, causing the child to be removed from the child's known place of residence, preventing the child from returning or being returned to the child's known place of residence and, when the child's parent or guardian has a reasonable expectation that the person will return the child, failing to return the child to the child's known place of residence.

(b) Application.--A person may be convicted under subsection (a) if either of the following apply:

(1) The acts that initiated the concealment occurred in this Commonwealth.

(2) The offender or the parent or guardian from whom the child is being concealed resides in this Commonwealth. (Feb. 2, 1990, P.L.6, No.4, eff. 60 days)

1990 Amendment. Act 4 added section 2909.



Section 2910 - Luring a child into a motor vehicle or structure

(a) Offense.--Unless the circumstances reasonably indicate that the child is in need of assistance, a person who lures or attempts to lure a child into a motor vehicle or structure without the consent, express or implied, of the child's parent or guardian commits an offense.

(a.1) Grading.--The following shall apply:

(1) Except as provided under paragraph (2), an offense under subsection (a) is a misdemeanor of the first degree.

(2) If an offense under subsection (a) involves a child under 13 years of age, the offense is a felony of the second degree.

(a.2) Mistake as to age.--If an offense under subsection (a) involves a child under 13 years of age, it shall be no defense that the defendant did not know the age of the child or reasonably believed the child to be 13 years of age or older.

(b) Affirmative defense.--It shall be an affirmative defense to a prosecution under this section that the person lured or attempted to lure the child into the structure for a lawful purpose.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Child." A person under 18 years of age.

"Motor vehicle." Every self-propelled device in, upon or by which any person or property is or may be transported or drawn on a public highway.

"Structure." A house, apartment building, shop, warehouse, barn, building, vessel, railroad car, cargo container, house car, trailer, trailer coach, camper, mine, floating home or other enclosed structure capable of holding a child, which is not open to the general public.

(Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Nov. 10, 2005, P.L.330, No.64, eff. 60 days; Dec. 18, 2013, P.L.1194, No.116, eff. 60 days)

Cross References. Section 2910 is referred to in section 6105 of this title; section 5329 of Title 23 (Domestic Relations); section 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).






Chapter 30 - Human Trafficking

Chapter Notes

Enactment. Chapter 30 was added July 2, 2014, P.L.945, No.105, effective in 60 days.

Prior Provisions. Former Chapter 30, which related to Trafficking of Persons, was added November 9, 2006, P.L.1340, No.139, and repealed July 2, 2014, P.L.945, No.105, effective in 60 days.

Cross References. Chapter 30 is referred to in sections 911, 5743.1 of this title; section 3103 of Title 23 (Domestic Relations).

Cross References. Subchapter B is referred to in section 2718 of this title.



Section 3001 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission." The Pennsylvania Commission on Crime and Delinquency.

"Debt coercion." Exploitation of the status or condition of a debtor arising from a pledge by the debtor of the personal services of the debtor or an individual under the debtor's control as a security or payment for debt, if any of the following apply:

(1) The value of those services as reasonably assessed is not applied toward the liquidation of the debt.

(2) The length and nature of those services are not respectively limited and defined.

(3) The principal amount of the debt does not reasonably reflect the value of the items or services for which the debt was incurred.

(4) The debtor is coerced to perform sex acts as payment for the debt.

(5) The creditor controls and determines the movement, housing and services performed by the debtor until repayment of the debt.

"Extortion." As defined in section 3923 (relating to theft by extortion).

"Financial harm." Includes any of the following:

(1) A violation of the act of March 30, 1859 (P.L.318, No.318), entitled "An act for the better securing the Payment of the Wages of Labor in certain counties of this Commonwealth."

(2) A violation of the act of May 23, 1887 (P.L.181, No.122), entitled "An act to regulate the employment of labor."

(3) A criminal violation of the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law (Usury Law).

(4) A violation of Chapter 2 of the act of June 23, 1978 (P.L.537, No.93), known as the Seasonal Farm Labor Act.

(5) A violation of any other law of this Commonwealth governing the payment of wages for labor or services.

"Human trafficking." Any activity in violation of section 3011 (relating to trafficking in individuals) either alone or in conjunction with an activity in violation of section 3012 (relating to involuntary servitude).

"Involuntary servitude." Labor servitude or sexual servitude.

"Labor." Work or service of economic or financial value.

"Labor servitude." Labor which is performed or provided by another individual and is induced or obtained by any of the means set forth in section 3012(b).

"Minor." An individual who is less than 18 years of age.

"Record." Information, regardless of physical form or characteristics, that documents a transaction or activity and that is created, received or retained under law or in connection with a transaction, business or activity. The term includes any of the following:

(1) A document, paper, letter, map, book, tape, photograph, film or sound recording.

(2) Information stored or maintained electronically.

(3) A data-processed or image-processed document.

"Serious harm." Any harm, whether physical or nonphysical, that is sufficiently serious, under all the surrounding circumstances, to compel a reasonable person of the same background and in the same circumstances as the victim of human trafficking to perform or to continue performing labor or a service, a commercial sex act or a performance involving sex acts in order to avoid incurring that harm.

"Service." Any act committed at the behest of, under the supervision of or for the benefit of another.

"Sex act." Any touching or exposure of the sexual or other intimate parts of any individual for the purpose of gratifying sexual desire of any individual.

"Sexual servitude." Any sex act or performance involving a sex act for which anything of value is directly or indirectly given, promised to or received by any individual or which is performed or provided by any individual and is induced or obtained from:

(1) A minor.

(2) Any other individual by any of the means set forth in section 3012(b).

"Victim of human trafficking" or "victim." An individual who has been subjected to human trafficking.

Cross References. Section 3001 is referred to in sections 5945.3, 9738 of Title 42 (Judiciary and Judicial Procedure).



Section 3011 - Trafficking in individuals

(a) Offense defined.--A person commits a felony of the second degree if the person:

(1) recruits, entices, solicits, harbors, transports, provides, obtains or maintains an individual if the person knows or recklessly disregards that the individual will be subject to involuntary servitude; or

(2) knowingly benefits financially or receives anything of value from any act that facilitates any activity described in paragraph (1).

(b) Trafficking in minors.--A person commits a felony of the first degree if the person engages in any activity listed in subsection (a) that results in a minor's being subjected to sexual servitude.

Cross References. Section 3011 is referred to in sections 3001, 3021, 5708 of this title; sections 5552, 9720.2, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 3012 - Involuntary servitude

(a) Offense defined.--A person commits a felony of the first degree if the person knowingly, through any of the means described in subsection (b), subjects an individual to labor servitude or sexual servitude, except where the conduct is permissible under Federal or State law other than this chapter.

(b) Means of subjecting an individual to involuntary servitude.--A person may subject an individual to involuntary servitude through any of the following means:

(1) Causing or threatening to cause serious harm to any individual.

(2) Physically restraining or threatening to physically restrain another individual.

(3) Kidnapping or attempting to kidnap any individual.

(4) Abusing or threatening to abuse the legal process.

(5) Taking or retaining the individual's personal property or real property as a means of coercion.

(6) Engaging in unlawful conduct with respect to documents, as defined in section 3014 (relating to unlawful conduct regarding documents).

(7) Extortion.

(8) Fraud.

(9) Criminal coercion, as defined in section 2906 (relating to criminal coercion).

(10) Duress, through the use of or threat to use unlawful force against the person or another.

(11) Debt coercion.

(12) Facilitating or controlling the individual's access to a controlled substance.

(13) Using any scheme, plan or pattern intended to cause the individual to believe that, if the individual does not perform the labor, services, acts or performances, that individual or another individual will suffer serious harm or physical restraint.

Cross References. Section 3012 is referred to in sections 3001, 3018, 3021, 5708 of this title; sections 5552, 9720.2 of Title 42 (Judiciary and Judicial Procedure).



Section 3013 - Patronizing a victim of sexual servitude

(a) Offense defined.--A person commits a felony of the second degree if the person engages in any sex act or performance with another individual knowing that the act or performance is the result of the individual being a victim of human trafficking.

(b) Investigation.--An individual arrested for a violation of section 5902(e) (relating to prostitution and related offenses) may be formally detained and questioned by law enforcement personnel to determine if the individual engaged in any sex act or performance with the alleged prostitute knowing that the individual is a victim of human trafficking.

(c) Fine.--A person whose violation of this section results in a judicial disposition other than acquittal or dismissal shall also pay a fine of $500 to the court, to be distributed to the commission to fund the grant program established under section 3031 (relating to grants).



Section 3014 - Unlawful conduct regarding documents

A person commits a felony of the third degree if, to prevent or restrict or attempt to prevent or restrict, without lawful authority, the ability of an individual to move or travel, the person knowingly destroys, conceals, removes, confiscates or possesses an actual or purported:

(1) passport or other immigration document of an individual; or

(2) government identification document of an individual.

Cross References. Section 3014 is referred to in section 3012 of this title.



Section 3015 - Nonpayment of wages

(a) Offense defined.--A person who, in connection with, as a part of or in addition to engaging in human trafficking, willfully or with intent to defraud, fails or refuses to pay wages for or otherwise causes financial harm to an individual in connection with labor services rendered commits:

(1) A misdemeanor of the third degree if the amount owed to the individual is less than $2,000.

(2) A felony of the third degree, if:

(i) the amount owed to the individual is equal to or greater than $2,000;

(ii) the failure or refusal constitutes a second or subsequent violation of this section; or

(iii) the person falsely denies the amount due or the validity of the debt.

(b) Offenses cumulative.--A person commits a separate offense under this section for each calendar month during which the individual earned wages that the person failed to pay or was otherwise financially harmed.



Section 3016 - Obstruction of justice

A person who commits a violation of Subchapter B of Chapter 49 (relating to victim and witness intimidation) or Chapter 51 (relating to obstructing governmental operations) that in any way interferes with or prevents the enforcement of this chapter shall be subject to the same penalties that may be imposed for the offense for which the person has been charged under this chapter.



Section 3017 - Violation by business entities

(a) Penalty.--Any business entity, including a corporation or unincorporated association, limited liability partnership or company or other legal entity, that knowingly aids or participates in any violation of this chapter, shall be subject to any of the following penalties:

(1) A fine of not more than $1,000,000.

(2) Revocation of the business entity's:

(i) charter, if it is organized under the laws of this Commonwealth; or

(ii) certificate of authority to do business in this Commonwealth, if the business entity is not organized under the laws of this Commonwealth.

(3) Other relief as the court deems equitable, including forfeiture of assets or restitution as provided in this chapter.

(b) Disposition of fines.--Fines imposed under this section shall be deposited as provided in section 3031 (relating to grants).



Section 3018 - Evidence and defenses to human trafficking

(a) General rule.--Evidence of the following facts or conditions shall not constitute a defense in a prosecution for a violation under this chapter, nor shall the evidence preclude a finding of a violation under this chapter:

(1) Specific instances of past sexual conduct of the victim of human trafficking, opinion evidence of the alleged victim's past sexual conduct and reputation evidence of the alleged victim's past sexual conduct shall not be admissible in a prosecution under this chapter, except evidence of the alleged victim's past sexual conduct with the defendant shall be admissible where consent of the alleged victim is at issue and the evidence is otherwise admissible under the rules of evidence. A defendant who proposes to offer evidence of the alleged victim's past sexual conduct under this paragraph shall file a written motion and offer of proof at the time of trial. If, at the time of trial, the court determines that the motion and offer of proof are sufficient on their faces, the court shall order an in camera hearing and shall make findings on the record as to the relevance and admissibility of the proposed evidence under the standards of this paragraph.

(2) The age of the victim of human trafficking with respect to the age of consent to sex or legal age of marriage.

(b) Victim's consent to employment contract in labor servitude.--The consent of the victim of human trafficking to an employment contract, notwithstanding if there was not fraud involved in the contract's formation, shall not be a defense to labor trafficking if force or coercion as described in section 3012(b) (relating to involuntary servitude) were involved in the making of the contract.

(c) Victim's age in sexual servitude.--Except as provided in section 3102 (relating to mistake as to age), evidence of a defendant's lack of knowledge of a person's age, or a reasonable mistake of age, is not a defense for a violation of this chapter involving the sexual servitude of a minor.



Section 3019 - Victim protection during prosecution

(a) Disclosure of name of victim of human trafficking.--Notwithstanding any other provision of law to the contrary, unless the court otherwise orders in a prosecution involving a victim of human trafficking, an officer or employee of the court may not disclose the identity of the victim of human trafficking to the public. Any record revealing the name of the victim of human trafficking shall not be open to public inspection.

(b) Affirmative defense.--An individual who is charged with any violation under section 5902 (relating to prostitution and related offenses) may offer the defense at trial that he engaged in the conduct charged because he was compelled to do so by coercion or the use of or a threat to use unlawful force against his person or the person of another, which a person of reasonable firmness in his situation would have been unable to resist.

(c) Diversionary program.--An individual who is charged with violating a trespassing, loitering, obstruction of highway, disorderly conduct or simple possession of a controlled substance statute as a direct result of being a victim of human trafficking, where the violation is his first offense, shall be given first consideration for a pretrial diversionary program by the judicial authority with jurisdiction over the violations. If the individual successfully completes the diversionary program, the court shall order that the individual's records of the charge of violating the statute shall be expunged as provided for under section 9122 (relating to expungement).

(d) Motion to vacate conviction.--

(1) An individual convicted under section 3503 (relating to criminal trespass), 5503 (relating to disorderly conduct), 5506 (relating to loitering and prowling at night time), 5507 (relating to obstructing highways and other public passages) or 5902 or an offense for simple possession of a controlled substance committed as a direct result of being a victim of human trafficking may file a motion to vacate the conviction.

(2) In order to be considered, a motion under this subsection must:

(i) Be in writing.

(ii) Be consented to by the attorney for the Commonwealth.

(iii) Describe the supporting evidence with particularity.

(iv) Include copies of any documents showing that the moving party is entitled to relief under this section.

(e) Official documentation.--No official determination or documentation is required to grant a motion under this section, but official documentation from a Federal, State or local government agency indicating that the defendant was a victim at the time of the offense creates a presumption that the defendant's participation in the offense was a direct result of being a victim.

(f) Grant of motion.--The court shall grant the motion if it finds that:

(1) The moving party was convicted of an offense described in subsection (d)(1).

(2) The conviction was obtained as a result of the moving party's having been a victim of human trafficking.

(g) Conviction vacated.--If the motion under subsection (d) is granted, the court shall vacate the conviction, strike the adjudication of guilt and order the expungement of the record of the criminal proceedings. The court shall issue an order to expunge all records and files related to the moving party's arrest, citation, investigation, charge, adjudication of guilt, criminal proceedings and probation for the offense.



Section 3020 - Restitution

In addition to the provisions of section 1106 (relating to restitution for injuries to person or property), the following shall apply:

(1) A person who violates this chapter shall be ineligible to receive restitution.

(2) The following items may be included in an order of restitution:

(i) For the period during which the victim of human trafficking was engaged in involuntary servitude, the greater of the following:

(A) The value of the victim's time during the period of involuntary servitude as guaranteed under the minimum wage and overtime provisions of the laws of this Commonwealth.

(B) The gross income or value to the defendant of the services of the victim.

(C) The amount the victim was promised or the amount an individual in the position of the victim would have reasonably expected to earn. This clause shall not apply to the amount an individual would have reasonably expected to earn in an illegal activity.

(ii) The return of property of the victim of human trafficking, cost of damage to the property or the replacement value of the property if taken, destroyed or damaged beyond repair as a result of human trafficking.

(3) Collection and distribution of restitution payments shall be governed by the provisions of 42 Pa.C.S. §§ 9728 (relating to collection of restitution, reparation, fees, costs, fines and penalties), 9730 (relating to payment of court costs, restitution and fines) and 9730.1 (relating to collection of court costs, restitution and fines by private collection agency).



Section 3021 - Asset forfeiture

(a) General rule.--The following shall be subject to forfeiture to this Commonwealth, and no property right shall exist in them:

(1) All assets, foreign or domestic:

(i) Of an individual, entity or organization engaged in planning or perpetrating an act in this Commonwealth which violates section 3011 (relating to trafficking in individuals) or 3012 (relating to involuntary servitude).

(ii) Affording a person a source of influence over the individual, entity or organization under subparagraph (i).

(iii) Acquired or maintained by a person with the intent and for the purpose of supporting, planning, conducting or concealing an act in this Commonwealth which violates section 3011 or 3012.

(iv) Derived from, involved in or used or intended to be used to commit an act in this Commonwealth which violates section 3011 or 3012.

(2) All assets within this Commonwealth:

(i) Of an individual, entity or organization engaged in planning or perpetrating an act which violates section 3011 or 3012.

(ii) Acquired or maintained with the intent and for the purpose of supporting, planning, conducting or concealing an act which violates section 3011 or 3012.

(iii) Derived from, involved in or used or intended to be used to commit an act which violates section 3011 or 3012.

(b) Process and seizures.--

(1) Property subject to forfeiture under this section may be seized by a law enforcement agency upon process issued by any court of common pleas having jurisdiction over the property.

(2) Seizure without process may be made if:

(i) the seizure is incident to an arrest or a search under a search warrant or inspection under an administrative inspection warrant;

(ii) the property subject to seizure has been the subject of a prior judgment in favor of the Commonwealth in a criminal injunction or forfeiture proceeding under this chapter;

(iii) there is probable cause to believe that the property is dangerous to health or safety; or

(iv) there is probable cause to believe that the property has been used or is intended to be used in violation of this chapter.

(3) In the event that seizure without process occurs as provided for in paragraph (2), proceedings for the issuance of process shall be instituted promptly.

(c) Custody of property.--

(1) Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the law enforcement agency, the district attorney or the Attorney General subject only to the orders and decrees of the court of common pleas having jurisdiction over the forfeiture proceedings.

(2) When property is seized under this section, the law enforcement agency shall place the property under seal and either:

(i) remove the property to a place designated by it; or

(ii) require that the district attorney take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(d) Transfer of property.--If property is forfeited under this section, the property shall be transferred to the custody of the district attorney if the law enforcement authority seizing the property has county or local jurisdiction, or the Attorney General if the law enforcement authority seizing the property has Statewide jurisdiction. The Attorney General or district attorney, where appropriate, may sell the property. The proceeds from a sale shall first be used to pay all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs. The balance of the proceeds shall be distributed under subsection (m).

(e) Proceedings and petition.--

(1) The proceedings for the forfeiture or condemnation of property shall be in rem, in which the Commonwealth shall be the plaintiff and the property the defendant.

(2) A petition shall:

(i) be filed in the court of common pleas of the judicial district where the property is located;

(ii) be verified by oath or affirmation of an officer or citizen; and

(iii) contain the following:

(A) A description of the property seized.

(B) A statement of the time and place where seized.

(C) The owner, if known.

(D) The person or persons in possession, if known.

(E) An allegation that the property is subject to forfeiture under this section and an averment of material facts upon which forfeiture action is based.

(F) A prayer for an order of forfeiture that the property be adjudged forfeited to the Commonwealth and condemned unless cause to the contrary is shown.

(f) Service.--

(1) A copy of the petition required under subsection (e) shall be served personally or by certified mail on the owner or the person or persons in possession at the time of the seizure.

(2) The copy shall have endorsed a notice as follows:

To the claimant of the within described property:

You are required to file an answer to this petition, setting forth your title in and right to possession of the property within 30 days from the service of this notice. You are also notified that, if you fail to file the answer, a decree of forfeiture and condemnation will be entered against the property.

(3) The notice shall be signed by the district attorney, deputy district attorney or assistant district attorney or the Attorney General or a deputy attorney general.

(g) Notice.--

(1) Notice of the petition shall be given by the Commonwealth through an advertisement in only one newspaper of general circulation published in the county where the property shall have been seized, once a week for two successive weeks if:

(i) the owner of the property is unknown;

(ii) there was no person in possession of the property when seized; or

(iii) the owner or the person or persons in possession at the time of the seizure cannot be personally served or located within the jurisdiction of the court.

(2) Notwithstanding any other law to the contrary, no advertisement shall be required.

(3) The notice shall:

(i) contain a statement of the seizure of the property, a description of the property and the place and date of seizure; and

(ii) direct any claimants to the property to file a claim on or before a date given in the notice, which date shall not be less than 30 days from the date of the first publication.

(4) If no claims are filed within 30 days of publication, the property shall summarily forfeit to the Commonwealth.

(h) Unknown owner.--For purposes of this section, the owner or other person cannot be found in the jurisdiction of the court if:

(1) A copy of the petition is mailed to the last known address by certified mail and is returned without delivery.

(2) Personal service is attempted once but cannot be made at the last known address.

(3) A copy of the petition is left at the last known address.

(i) Waiver of notice.--The notice provisions of this section are automatically waived if the owner, without good cause, fails to appear in court in response to a subpoena on the underlying criminal charges. If good cause has not been demonstrated and 45 days have passed since the owner failed to appear, the property shall summarily forfeit to the Commonwealth.

(j) Hearing date.--Upon the filing of a claim for the property setting forth a right of possession, the case shall be deemed at issue, and a date and time shall be fixed for the hearing.

(k) Burden of proof.--If the Commonwealth produces evidence at the hearing under this section that the property in question was unlawfully used, possessed or otherwise subject to forfeiture under this section, the burden shall be upon the claimant to show by a preponderance of the evidence that:

(1) the claimant is the owner of the property or the holder of a chattel mortgage or contract of conditional sale thereon;

(2) the claimant lawfully acquired the property; and

(3) the property was not unlawfully used or possessed by the claimant. If it appears that the property was unlawfully used or possessed by a person other than the claimant, the claimant shall show that the unlawful use or possession was without his knowledge or consent. The absence of knowledge or consent must be reasonable under the circumstances presented.

(l) Claims of ownership.--

(1) A person may file a petition or answer the Commonwealth's petition alleging:

(i) Ownership of the property.

(ii) A right of possession to the property.

(iii) A lien or reservation of title to the property as the holder of:

(A) a chattel mortgage upon the property; or

(B) a contract of conditional sale upon the property.

(2) A public hearing shall be held, with due notice given to the district attorney or Attorney General.

(3) The court may order the property returned or delivered to the claimant upon proof by a preponderance of the evidence by the claimant that:

(i) the property was lawfully acquired, possessed and used by the claimant; or

(ii) if it appears that the property was unlawfully used by a person other than the claimant, the unlawful use was without the claimant's knowledge or consent. The absence of knowledge or consent must be reasonable under the circumstances presented.

(m) Disposition of proceeds.--Subject to subsection (d), all moneys forfeited and the proceeds from the sale of all property forfeited and seized under this section shall be paid as follows:

(1) Any law enforcement agency shall be reimbursed if it has used its own funds in the detection, investigation, apprehension and prosecution of persons for violation of sections 3011 and 3012.

(2) Any amount remaining after reimbursement under paragraph (1) shall be distributed under the following formula:

(i) Thirty percent to the office of the prosecuting attorney to be used to investigate and prosecute human trafficking cases.

(ii) Seventy percent to the commission, one-half of which shall be used to fund the grant programs established under section 3031 (relating to grants) and one-half to be used by the Office of Victims' Services within the commission to provide services to victims of human trafficking in the manner set forth in Chapter 9 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

(n) Assets located outside United States.--Assets of persons convicted of violations of sections 3011 and 3012 that are located outside the United States shall also be subject to forfeiture to the extent they can be retrieved by the Commonwealth.



Section 3022 - Professional licenses

(a) Suspension of professional license.--The professional license of a licensee who in the course of a violation of this chapter knowingly employs or permits the employment of a victim of human trafficking shall be suspended for a minimum period of one year.

(b) Administrative procedure.--A suspension under subsection (a) shall be subject to 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(c) Definition.--As used in this section, "licensee" shall mean an individual, corporation, partnership, limited liability company or other legal entity that holds a license issued by an administrative board or commission under the Bureau of Professional and Occupational Affairs in the Department of State.



Section 3023 - Cumulative remedies

Any remedies under this chapter shall be in addition to any other criminal penalties or forfeitures authorized under the laws of this Commonwealth.



Section 3024 - Sentencing

The Pennsylvania Commission on Sentencing, in accordance with 42 Pa.C.S. § 2154 (relating to adoption of guidelines for sentencing), shall provide for sentencing enhancements for courts to consider in cases involving trafficking in individuals and involuntary servitude.



Section 3025 - Data collection

The Pennsylvania Commission on Sentencing established in 42 Pa.C.S. § 2151.2 (relating to commission) shall collect data and other relevant information on sentences imposed under this subchapter.



Section 3031 - Grants

Subject to the availability of funds, the commission shall make grants to State agencies, units of local government and nongovernmental organizations to:

(1) Develop, expand or strengthen programs for victims of human trafficking. Such programs may include:

(i) Health services, including mental health services.

(ii) Temporary and permanent housing placement.

(iii) Legal and immigration services.

(iv) Employment placement, education and training.

(2) Ensure prevention of human trafficking, including increasing public awareness.

(3) Ensure protection of victims of human trafficking, including training of first responders.

Cross References. Section 3031 is referred to in sections 3013, 3017, 3021 of this title.



Section 3032 - (Reserved)



Section 3051 - Civil causes of action

(a) General rule.--

(1) An individual who is a victim of human trafficking may bring a civil action against any person that participated in the human trafficking of the individual in the court of common pleas of the county where the individual resides or where any of the alleged violations of this chapter occurred.

(2) An individual who is a victim of the sex trade may bring a civil action in the court of common pleas of the county where the individual resides against a person that:

(i) recruits, profits from or maintains the victim in any sex trade act;

(ii) abuses or causes bodily harm to the victim in any sex trade act; and

(iii) knowingly advertises or publishes advertisements for purposes of recruitment into sex trade activity.

(b) Exception.--This section shall not be construed to create liability for any person who provides goods or services to the general public and to a person who would be liable under subsection (a)(2), absent a showing that the person:

(1) knowingly markets or provides its goods or services to a person liable under subsection (a)(2);

(2) knowingly receives a higher level of compensation from a person liable under subsection (a)(2); or

(3) supervises or exercises control over a person liable under subsection (a)(2).

(c) Damages.--The court may award any of the following forms of relief:

(1) Actual damages.

(2) Compensatory damages.

(3) Punitive damages.

(4) Injunctive relief.

(5) Any other appropriate relief.

(d) Attorney fees and costs.--A prevailing plaintiff who is a victim of human trafficking shall be awarded reasonable attorney fees and costs.

(e) Treble damages.--Treble damages shall be awarded to a victim of human trafficking on proof of actual damages where the defendant's acts were willful and malicious.

(f) Joinder of actions.--In the discretion of the court:

(1) Two or more individuals may join in one action under this section as plaintiffs if their respective actions involve at least one defendant in common.

(2) Two or more persons may be joined in one action under this section as defendants if those persons may be liable to at least one plaintiff in common.

(g) Attempts at avoidance of liability.--No person may avoid liability under this section by:

(1) a conveyance of any right, title or interest in real property; or

(2) an agreement, including an indemnification agreement or hold harmless agreement, that purports to show the consent of the victim of human trafficking.

(h) Statute of limitations.--

(1) An action may be brought under this section by an individual who was the victim of human trafficking while an adult within five years of the last act against that individual that constitutes an offense under this chapter.

(2) An action may be brought under this section by an individual who was a victim of human trafficking while a minor for any offense committed against the victim while the victim was under 18 years of age until that victim reaches 30 years of age.

(i) Estoppel.--A defendant is estopped from asserting a defense of the statute of limitations when the expiration of the statute is due to intentional conduct by the defendant knowingly inducing or coercing the plaintiff to delay the filing of the action.

(j) Nondefenses.--It shall not be a defense to an action under this section that the following occurred:

(1) The victim of the sex trade and the defendant had a consensual sexual relationship.

(2) The defendant is related to the victim of the sex trade by blood or marriage.

(3) The defendant has lived with the victim of the sex trade in any formal or informal household arrangement.

(4) The victim of the sex trade was paid or otherwise compensated for sex trade activity.

(5) The victim of the sex trade engaged in sex trade activity prior to any involvement with the defendant.

(6) The victim of the sex trade continued to engage in sex trade activity following any involvement with the defendant.

(7) The victim of the sex trade made no attempt to escape, flee or otherwise terminate the contact with the defendant.

(8) The victim of the sex trade consented to engage in sex trade activity.

(9) The victim of the sex trade engaged in only a single incident of sex trade activity.

(10) There was no physical contact involved in the sex trade activity.

(11) As a condition of employment, the defendant required the victim of the sex trade to agree not to engage in prostitution.

(12) The defendant's place of business was posted with signs prohibiting prostitution or prostitution-related activities.

(13) The victim of the sex trade has been convicted or charged with prostitution or prostitution-related offenses.

(14) The victim of labor trafficking made no attempt to escape, flee or otherwise terminate the contact with the defendant.

(k) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Sex trade." An act, which if proven beyond a reasonable doubt, could support a conviction for violation or attempted violation of Chapter 59 (relating to public indecency) or section 6312 (relating to sexual abuse of children).

"Victim of the sex trade." An individual who has:

(1) been the object of a solicitation for prostitution;

(2) been the object of a transaction in a sex act;

(3) been intended or compelled to engage in an act of prostitution;

(4) been intended or compelled to engage in a sex act;

(5) been described or depicted in material that advertises an intent or compulsion to engage in sex acts; or

(6) in the case of obscenity or child pornography, has appeared in or been described or depicted in the offending conduct or material.



Section 3052 - Protection of victims

Law enforcement agencies shall take reasonable steps necessary to identify, protect and assist victims of human trafficking.



Section 3053 - Appropriate implementation for minor victims of human trafficking

The provision of services to a minor victim of human trafficking by the Commonwealth or by any institution or person established or licensed by the Commonwealth shall be carried out in a manner that is in the best interest of the minor and appropriate to the particular situation.



Section 3054 - Services

(a) Information for victims.--Subject to the availability of funding, the commission shall prepare a model informational form to be used by any person having contact with victims of human trafficking that informs victims of human trafficking, in a language they can understand, of the following:

(1) The procedure for repatriation to the country of citizenship or lawful residence of the victim of human trafficking.

(2) A directory of local service organizations for victims of human trafficking.

(3) A directory of legal services organizations that can assist victims of human trafficking in obtaining or maintaining legal immigration status.

(4) A directory of benefits for victims of human trafficking under Federal and State laws.

(b) Labor standards and working conditions.--The Department of Labor and Industry shall:

(1) Administer labor standards regarding wages, hours of work and working conditions under its jurisdiction without regard to the legal status of the individual's right to work in the United States.

(2) Report to the appropriate law enforcement agency any evidence of human trafficking that may be discovered during the course of an investigation of wages, hours of work and working conditions.

(c) Immigration certification.--

(1) The Attorney General, a district attorney or any representative of a law enforcement agency may certify in writing to the United States Department of Justice or other Federal agency, including the United States Department of Homeland Security, that:

(i) an investigation or prosecution under this chapter has begun; and

(ii) an individual who may be a victim of human trafficking is willing to cooperate or is cooperating with the investigation to enable the individual, if eligible under Federal law, to qualify for an appropriate special immigrant visa and to access available Federal benefits.

(2) Cooperation with law enforcement agencies shall not be required of a victim of human trafficking who is a minor.

(3) Certification under this subsection may be made available to the victim of human trafficking and the designated legal representative of the victim of human trafficking.

(d) Access to crime victims services.--Victims of human trafficking shall be eligible for benefits and compensation under the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.



Section 3055 - Victims in shelters

(a) Voluntary placement.--Residence of a victim of human trafficking in a shelter or other facility shall be voluntary, and a victim of human trafficking may decline to stay in a shelter or other facility.

(b) Restrictions on admission.--Admission to a shelter:

(1) shall be made without regard to race, religion, ethnic background, sexual orientation, country of origin or culture; and

(2) may not be conditioned on whether the victim of human trafficking is cooperating with a law enforcement agency in its attempts to prosecute persons under this chapter.



Section 3071 - Funding

In addition to any money that may be appropriated from time to time by the General Assembly for its work, the commission may apply for and expend Federal grants and grants and contributions from other public, quasi-public or private sources to assist in implementing this chapter.



Section 3072 - Nonexclusivity

Remedies under this chapter are not exclusive and shall be in addition to other procedures or remedies for a violation or conduct provided for in other law.






Chapter 31 - Sexual Offenses

Chapter Notes

Enactment. Chapter 31 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 31 is referred to in sections 5302, 5743.1, 6301, 6318 of this title; section 3103 of Title 23 (Domestic Relations); sections 1726.1, 5750, 5920, 5985.1, 5987, 62A03, 9718.1, 9912 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).

Enactment. Subchapter C was added November 29, 2006, P.L.1567, No.178, effective January 1, 2007.



Section 3101 - Definitions

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific provisions of this chapter, the following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Complainant." An alleged victim of a crime under this chapter.

"Deviate sexual intercourse." Sexual intercourse per os or per anus between human beings and any form of sexual intercourse with an animal. The term also includes penetration, however slight, of the genitals or anus of another person with a foreign object for any purpose other than good faith medical, hygienic or law enforcement procedures.

"Forcible compulsion." Compulsion by use of physical, intellectual, moral, emotional or psychological force, either express or implied. The term includes, but is not limited to, compulsion resulting in another person's death, whether the death occurred before, during or after sexual intercourse.

"Foreign object." Includes any physical object not a part of the actor's body.

"Indecent contact." Any touching of the sexual or other intimate parts of the person for the purpose of arousing or gratifying sexual desire, in any person.

"Serious bodily injury." As defined in section 2301 (relating to definitions).

"Sexual intercourse." In addition to its ordinary meaning, includes intercourse per os or per anus, with some penetration however slight; emission is not required.

(Dec. 21, 1984, P.L.1210, No.230, eff. 60 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days; Dec. 18, 2013, P.L.1163, No.105, eff. Jan. 1, 2014)

2013 Amendment. Act 105 amended the def. of "indecent contact."

2002 Amendments. Act 162 added the def. of "serious bodily injury" and Act 226 added the def. of "serious bodily injury." The amendments by Acts 162 and 226 are identical and therefore have been merged.

Cross References. Section 3101 is referred to in section 6312 of this title; sections 5533, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 3102 - Mistake as to age

Except as otherwise provided, whenever in this chapter the criminality of conduct depends on a child being below the age of 14 years, it is no defense that the defendant did not know the age of the child or reasonably believed the child to be the age of 14 years or older. When criminality depends on the child's being below a critical age older than 14 years, it is a defense for the defendant to prove by a preponderance of the evidence that he or she reasonably believed the child to be above the critical age.

(May 18, 1976, P.L.120, No.53, eff. 30 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days)

1995 Amendment. Section 18 of Act 10, 1st Sp.Sess., provided that the amendment of section 3102 shall apply to offenses committed on or after the effective date of Act 10.

Cross References. Section 3102 is referred to in section 3018 of this title.



Section 3103 - Spouse relationships (Repealed)

1995 Repeal. Section 3103 was repealed March 31, 1995, 1st Sp.Sess. (P.L.985, No.10), effective in 60 days.



Section 3104 - Evidence of victim's sexual conduct

§ 3104. Evidence of victim's sexual conduct.

(a) General rule.--Evidence of specific instances of the alleged victim's past sexual conduct, opinion evidence of the alleged victim's past sexual conduct, and reputation evidence of the alleged victim's past sexual conduct shall not be admissible in prosecutions under this chapter except evidence of the alleged victim's past sexual conduct with the defendant where consent of the alleged victim is at issue and such evidence is otherwise admissible pursuant to the rules of evidence.

(b) Evidentiary proceedings.--A defendant who proposes to offer evidence of the alleged victim's past sexual conduct pursuant to subsection (a) shall file a written motion and offer of proof at the time of trial. If, at the time of trial, the court determines that the motion and offer of proof are sufficient on their faces, the court shall order an in camera hearing and shall make findings on the record as to the relevance and admissibility of the proposed evidence pursuant to the standards set forth in subsection (a). (May 18, 1976, P.L.120, No.53, eff. 30 days)



Section 3105 - Prompt complaint

§ 3105. Prompt complaint. Prompt reporting to public authority is not required in a prosecution under this chapter: Provided, however, That nothing in this section shall be construed to prohibit a defendant from introducing evidence of the complainant's failure to promptly report the crime if such evidence would be admissible pursuant to the rules of evidence. (May 18, 1976, P.L.120, No.53, eff. 30 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days)

1995 Amendment. Section 18 of Act 10, 1st Sp.Sess., provided that the amendment of section 3105 shall apply to offenses committed on or after the effective date of Act 10.



Section 3106 - Testimony of complainants

The credibility of a complainant of an offense under this chapter shall be determined by the same standard as is the credibility of a complainant of any other crime. The testimony of a complainant need not be corroborated in prosecutions under this chapter. No instructions shall be given cautioning the jury to view the complainant's testimony in any other way than that in which all complainants' testimony is viewed.

(May 18, 1976, P.L.120, No.53, eff. 30 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days)

1995 Amendment. Section 18 of Act 10, 1st Sp.Sess., provided that the amendment of section 3106 shall apply to offenses committed on or after the effective date of Act 10.

Prior Provisions. Former section 3106, which related to the same subject matter, was added December 6, 1972 (P.L.1482, No.334), and repealed November 21, 1973 (P.L.339, No.115), effective in 60 days.



Section 3107 - Resistance not required

§ 3107. Resistance not required. The alleged victim need not resist the actor in prosecutions under this chapter: Provided, however, That nothing in this section shall be construed to prohibit a defendant from introducing evidence that the alleged victim consented to the conduct in question. (May 18, 1976, P.L.120, No.53, eff. 30 days)

1976 Amendment. Act 53 added section 3107.



Section 3121 - Rape

(a) Offense defined.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant:

(1) By forcible compulsion.

(2) By threat of forcible compulsion that would prevent resistance by a person of reasonable resolution.

(3) Who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring.

(4) Where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance.

(5) Who suffers from a mental disability which renders the complainant incapable of consent.

(6) (Deleted by amendment).

(b) Additional penalties.--In addition to the penalty provided for by subsection (a), a person may be sentenced to an additional term not to exceed ten years' confinement and an additional amount not to exceed $100,000 where the person engages in sexual intercourse with a complainant and has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, any substance for the purpose of preventing resistance through the inducement of euphoria, memory loss and any other effect of this substance.

(c) Rape of a child.--A person commits the offense of rape of a child, a felony of the first degree, when the person engages in sexual intercourse with a complainant who is less than 13 years of age.

(d) Rape of a child with serious bodily injury.--A person commits the offense of rape of a child resulting in serious bodily injury, a felony of the first degree, when the person violates this section and the complainant is under 13 years of age and suffers serious bodily injury in the course of the offense.

(e) Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1) Subsection (c) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2) Subsection (d) shall be sentenced up to a maximum term of life imprisonment.

(Dec. 21, 1984, P.L.1210, No.230, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 19, 1997, P.L.621, No.65, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendments. Act 226 overlooked the amendment by Act 162, but the amendments do not conflict in substance (except for the designation of the offenses in subsecs. (c) and (d) as felonies of the first degree, as to which Act 162 has been given effect) and both have been given effect in setting forth the text of section 3121.

Effective Date. After February 6, 2003, and before February 14, 2003, section 3121 will reflect only the amendment by Act 162, as follows:

§ 3121. Rape.

(a) Offense defined.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant:

(1) By forcible compulsion.

(2) By threat of forcible compulsion that would prevent resistance by a person of reasonable resolution.

(3) Who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring.

(4) Where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance.

(5) Who suffers from a mental disability which renders the complainant incapable of consent.

(b) Additional penalties.--In addition to the penalty provided for by subsection (a), a person may be sentenced to an additional term not to exceed ten years' confinement and an additional amount not to exceed $100,000 where the person engages in sexual intercourse with a complainant and has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, any substance for the purpose of preventing resistance through the inducement of euphoria, memory loss and any other effect of this substance.

(c) Rape of a child.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant who is less than 13 years of age.

(d) Rape of a child with serious bodily injury.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant who is less than 13 years of age and the complainant suffers serious bodily injury in the course of the offense.

(e) Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1) Subsection (c) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2) Subsection (d) shall be sentenced up to a maximum term of life imprisonment.

Cross References. Section 3121 is referred to in sections 2709.1, 2714, 3122.1, 3124.1, 3124.2, 3124.3, 3125, 3141, 5702, 5708, 6105, 9122, 9123 of this title; section 3304 of Title 5 (Athletics and Sports); sections 4321, 5329, 6303, 6304, 6344, 6702, 6711 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9717, 9718, 9720.2, 9799.12, 9799.14, 9799.17, 9799.24 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 3122 - Statutory rape (Repealed)

1995 Repeal. Section 3122 was repealed March 31, 1995 (1st Sp.Sess., P.L.985, No.10), effective in 60 days.



Section 3122.1 - Statutory sexual assault

(a) Felony of the second degree.--Except as provided in section 3121 (relating to rape), a person commits a felony of the second degree when that person engages in sexual intercourse with a complainant to whom the person is not married who is under the age of 16 years and that person is either:

(1) four years older but less than eight years older than the complainant; or

(2) eight years older but less than 11 years older than the complainant.

(b) Felony of the first degree.--A person commits a felony of the first degree when that person engages in sexual intercourse with a complainant under the age of 16 years and that person is 11 or more years older than the complainant and the complainant and the person are not married to each other.

(Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References. Section 3122.1 is referred to in sections 3124.2, 3124.3, 3125, 3141, 9122 of this title; sections 4321, 5329, 6303, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 9799.13, 9799.14, 9802 of Title 42 (Judiciary and Judicial Procedure).



Section 3123 - Involuntary deviate sexual intercourse

(a) Offense defined.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant:

(1) by forcible compulsion;

(2) by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(3) who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring;

(4) where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(5) who suffers from a mental disability which renders him or her incapable of consent; or

(6) (Deleted by amendment).

(7) who is less than 16 years of age and the person is four or more years older than the complainant and the complainant and person are not married to each other.

(b) Involuntary deviate sexual intercourse with a child.--A person commits involuntary deviate sexual intercourse with a child, a felony of the first degree, when the person engages in deviate sexual intercourse with a complainant who is less than 13 years of age.

(c) Involuntary deviate sexual intercourse with a child with serious bodily injury.--A person commits an offense under this section with a child resulting in serious bodily injury, a felony of the first degree, when the person violates this section and the complainant is less than 13 years of age and the complainant suffers serious bodily injury in the course of the offense.

(d) Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1) Subsection (b) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2) Subsection (c) shall be sentenced up to a maximum term of life imprisonment.

(e) Definition.--As used in this section, the term "forcible compulsion" includes, but is not limited to, compulsion resulting in another person's death, whether the death occurred before, during or after the sexual intercourse.

(Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendments. Act 226 overlooked the amendment by Act 162, but the amendments do not conflict in substance (except for the designation of the offenses in subsecs. (b) and (c) as felonies of the first degree, as to which Act 162 has been given effect) and both have been given effect in setting forth the text of section 3123.

Effective Date. After February 6, 2003, and before February 14, 2003, section 3123 will reflect only the amendment by Act 162, as follows:

§ 3123. Involuntary deviate sexual intercourse.

(a) Offense defined.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant:

(1) by forcible compulsion;

(2) by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(3) who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring;

(4) where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(5) who suffers from a mental disability which renders him or her incapable of consent; or

(6) who is less than 16 years of age and the person is four or more years older than the complainant and the complainant and person are not married to each other.

(b) Definition.--As used in this section, the term "forcible compulsion" includes, but is not limited to, compulsion resulting in another person's death, whether the death occurred before, during or after the sexual intercourse.

(c) Involuntary deviate sexual intercourse with a child.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant who is less than 13 years of age.

(d) Involuntary deviate sexual intercourse with a child with serious bodily injury.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant who is less than 13 years of age and the complainant suffers serious bodily injury in the course of the offense.

(e) Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1) Subsection (c) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2) Subsection (d) shall be sentenced up to a maximum term of life imprisonment.

Cross References. Section 3123 is referred to in sections 2709.1, 2714, 3124.1, 3124.2, 3124.3, 3125, 3141, 5702, 5708, 6105, 9122, 9123 of this title; sections 5329, 6303, 6304, 6344, 6711 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9717, 9718, 9720.2, 9799.12, 9799.14, 9799.17, 9799.24 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 3124 - Voluntary deviate sexual intercourse (Repealed)

1995 Repeal. Section 3124 was repealed March 31, 1995 (1st Sp.Sess., P.L.985, No.10), effective in 60 days.



Section 3124.1 - Sexual assault

Except as provided in section 3121 (relating to rape) or 3123 (relating to involuntary deviate sexual intercourse), a person commits a felony of the second degree when that person engages in sexual intercourse or deviate sexual intercourse with a complainant without the complainant's consent.

(Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days)

1995 Amendment. Act 10, 1st Sp.Sess., added section 3124.1. Section 18 of Act 10, 1st Sp.Sess., provided that section 3124.1 shall apply to offenses committed on or after the effective date of Act 10.

Cross References. Section 3124.1 is referred to in sections 3124.2, 3124.3, 3125, 3141, 5702, 5708, 9122 of this title; sections 4321, 5329, 6303, 6304, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9799.14, 9799.24 of Title 42 (Judiciary and Judicial Procedure).



Section 3124.2 - Institutional sexual assault

(a) General rule.--Except as provided under subsection (a.1) and in sections 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault) and 3125 (relating to aggravated indecent assault), a person who is an employee or agent of the Department of Corrections or a county correctional authority, youth development center, youth forestry camp, State or county juvenile detention facility, other licensed residential facility serving children and youth, or mental health or mental retardation facility or institution commits a felony of the third degree when that person engages in sexual intercourse, deviate sexual intercourse or indecent contact with an inmate, detainee, patient or resident.

(a.1) Institutional sexual assault of a minor.--A person who is an employee or agent of the Department of Corrections or a county correctional authority, youth development center, youth forestry camp, State or county juvenile detention facility, other licensed residential facility serving children and youth or mental health or mental retardation facility or institution commits a felony of the third degree when that person engages in sexual intercourse, deviate sexual intercourse or indecent contact with an inmate, detainee, patient or resident who is under 18 years of age.

(a.2) Schools.--

(1) Except as provided in sections 3121, 3122.1, 3123, 3124.1 and 3125, a person who is a volunteer or an employee of a school or any other person who has direct contact with a student at a school commits a felony of the third degree when he engages in sexual intercourse, deviate sexual intercourse or indecent contact with a student of the school.

(2) As used in this subsection, the following terms shall have the meanings given to them in this paragraph:

(i) "Direct contact." Care, supervision, guidance or control.

(ii) "Employee."

(A) Includes:

(I) A teacher, a supervisor, a supervising principal, a principal, an assistant principal, a vice principal, a director of vocational education, a dental hygienist, a visiting teacher, a home and school visitor, a school counselor, a child nutrition program specialist, a school librarian, a school secretary the selection of whom is on the basis of merit as determined by eligibility lists, a school nurse, a substitute teacher, a janitor, a cafeteria worker, a bus driver, a teacher aide and any other employee who has direct contact with school students.

(II) An independent contractor who has a contract with a school for the purpose of performing a service for the school, a coach, an athletic trainer, a coach hired as an independent contractor by the Pennsylvania Interscholastic Athletic Association or an athletic trainer hired as an independent contractor by the Pennsylvania Interscholastic Athletic Association.

(B) The term does not include:

(I) A student employed at the school.

(II) An independent contractor or any employee of an independent contractor who has no direct contact with school students.

(iii) "School." A public or private school, intermediate unit or area vocational-technical school.

(iv) "Volunteer." The term does not include a school student.

(a.3) Child care.--Except as provided in sections 3121, 3122.1, 3123, 3124.1 and 3125, a person who is a volunteer or an employee of a center for children commits a felony of the third degree when he engages in sexual intercourse, deviate sexual intercourse or indecent contact with a child who is receiving services at the center.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Agent." A person who is assigned to work in a State or county correctional or juvenile detention facility, a youth development center, youth forestry camp, other licensed residential facility serving children and youth or mental health or mental retardation facility or institution, who is employed by any State or county agency or any person employed by an entity providing contract services to the agency.

"Center for children." Includes a child day-care center, group and family day-care home, boarding home for children, a center providing early intervention and drug and alcohol services for children or other facility which provides child-care services which are subject to approval, licensure, registration or certification by the Department of Public Welfare or a county social services agency or which are provided pursuant to a contract with the department or a county social services agency. The term does not include a youth development center, youth forestry camp, State or county juvenile detention facility and other licensed residential facility serving children and youth.

(Dec. 21, 1998, P.L.1240, No.157, eff. 60 days; May 10, 2000, P.L.38, No.12, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 3124.2 is referred to in sections 4321, 5329, 6303 of Title 23 (Domestic Relations); section 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 3124.3 - Sexual assault by sports official, volunteer or employee of nonprofit association

(a) Sports official.--Except as provided in sections 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault) and 3125 (relating to aggravated indecent assault), a person who serves as a sports official in a sports program of a nonprofit association or a for-profit association commits a felony of the third degree when that person engages in sexual intercourse, deviate sexual intercourse or indecent contact with a child under 18 years of age who is participating in a sports program of the nonprofit association or for-profit association.

(b) Volunteer or employee of nonprofit association.--Except as provided in sections 3121, 3122.1, 3123, 3124.1 and 3125, a volunteer or an employee of a nonprofit association having direct contact with a child under 18 years of age who participates in a program or activity of the nonprofit association commits a felony of the third degree if the volunteer or employee engages in sexual intercourse, deviate sexual intercourse or indecent contact with that child.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Direct contact." Care, supervision, guidance or control.

"Nonprofit association." As defined in 42 Pa.C.S. § 8332.1 (relating to manager, coach, umpire or referee and nonprofit association negligence standard).

"Sports official." A person who supervises children participating in a sports program of a nonprofit association or a for-profit association, including, but not limited to, a coach, assistant coach, athletic trainer, team attendant, game manager, instructor or a person at a sports program who enforces the rules of a sporting event sponsored by a sports program of a nonprofit association or a for-profit association, including, but not limited to, an umpire or referee, whether receiving remuneration or holding the position as a volunteer.

"Sports program." As defined in 42 Pa.C.S. § 8332.1.

(June 18, 2014, P.L.741, No.56, eff. 60 days)

2014 Amendment. Act 56 added section 3124.3.



Section 3125 - Aggravated indecent assault

(a) Offenses defined.--Except as provided in sections 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse) and 3124.1 (relating to sexual assault), a person who engages in penetration, however slight, of the genitals or anus of a complainant with a part of the person's body for any purpose other than good faith medical, hygienic or law enforcement procedures commits aggravated indecent assault if:

(1) the person does so without the complainant's consent;

(2) the person does so by forcible compulsion;

(3) the person does so by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(4) the complainant is unconscious or the person knows that the complainant is unaware that the penetration is occurring;

(5) the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(6) the complainant suffers from a mental disability which renders him or her incapable of consent;

(7) the complainant is less than 13 years of age; or

(8) the complainant is less than 16 years of age and the person is four or more years older than the complainant and the complainant and the person are not married to each other.

(b) Aggravated indecent assault of a child.--A person commits aggravated indecent assault of a child when the person violates subsection (a)(1), (2), (3), (4), (5) or (6) and the complainant is less than 13 years of age.

(c) Grading and sentences.--

(1) An offense under subsection (a) is a felony of the second degree.

(2) An offense under subsection (b) is a felony of the first degree.

(Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendments. The amendments by Acts 162 and 226 are identical and therefore have been merged.

Prior Provisions. Former section 3125, which related to corruption of minors, was added December 6, 1972 (P.L.1482, No.334), and repealed July 1, 1978 (P.L.573, No.104), effective in 60 days.

Cross References. Section 3125 is referred to in sections 2714, 3124.2, 3124.3, 3141, 5702, 5708, 6105, 9122, 9123 of this title; sections 5329, 6303, 6304, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9718, 9799.12, 9799.14, 9977.17, 9799.24 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 3126 - Indecent assault

(a) Offense defined.--A person is guilty of indecent assault if the person has indecent contact with the complainant, causes the complainant to have indecent contact with the person or intentionally causes the complainant to come into contact with seminal fluid, urine or feces for the purpose of arousing sexual desire in the person or the complainant and:

(1) the person does so without the complainant's consent;

(2) the person does so by forcible compulsion;

(3) the person does so by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(4) the complainant is unconscious or the person knows that the complainant is unaware that the indecent contact is occurring;

(5) the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(6) the complainant suffers from a mental disability which renders the complainant incapable of consent;

(7) the complainant is less than 13 years of age; or

(8) the complainant is less than 16 years of age and the person is four or more years older than the complainant and the complainant and the person are not married to each other.

(b) Grading.--Indecent assault shall be graded as follows:

(1) An offense under subsection (a)(1) or (8) is a misdemeanor of the second degree.

(2) An offense under subsection (a)(2), (3), (4), (5) or (6) is a misdemeanor of the first degree.

(3) An offense under subsection (a)(7) is a misdemeanor of the first degree unless any of the following apply, in which case it is a felony of the third degree:

(i) It is a second or subsequent offense.

(ii) There has been a course of conduct of indecent assault by the person.

(iii) The indecent assault was committed by touching the complainant's sexual or intimate parts with sexual or intimate parts of the person.

(iv) The indecent assault is committed by touching the person's sexual or intimate parts with the complainant's sexual or intimate parts.

(May 18, 1976, P.L.120, No.53, eff. 30 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Nov. 23, 2005, P.L.412, No.76, eff. 60 days)

Cross References. Section 3126 is referred to in sections 2714, 3141, 9122 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6303, 6304, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9799.13, 9799.14, 9799.24 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 7122 of Title 61 (Prisons and Parole).



Section 3127 - Indecent exposure

(a) Offense defined.--A person commits indecent exposure if that person exposes his or her genitals in any public place or in any place where there are present other persons under circumstances in which he or she knows or should know that this conduct is likely to offend, affront or alarm.

(b) Grading.--If the person knows or should have known that any of the persons present are less than 16 years of age, indecent exposure under subsection (a) is a misdemeanor of the first degree. Otherwise, indecent exposure under subsection (a) is a misdemeanor of the second degree.

(Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days)

1995 Amendment. Section 18 of Act 10, 1st Sp.Sess., provided that the amendment of section 3127 shall apply to offenses committed on or after the effective date of Act 10.

Cross References. Section 3127 is referred to in section 9122 of this title; sections 5329, 6303, 6304, 6344 of Title 23 (Domestic Relations); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3128 - Spousal sexual assault (Repealed)

1995 Repeal. Section 3128 was repealed March 31, 1995 (1st Sp.Sess., P.L.985, No.10), effective in 60 days.



Section 3129 - Sexual intercourse with animal

A person who engages in any form of sexual intercourse with an animal commits a misdemeanor of the second degree.

(June 18, 1999, P.L.67, No.8, eff. 60 days)

1999 Amendment. Act 8 added section 3129.

Cross References. Section 3129 is referred to in section 9122.1 of this title; section 5329 of Title 23 (Domestic Relations); section 62A03 of Title 42 (Judiciary and Judicial Procedure).



Section 3130 - Conduct relating to sex offenders

(a) Offense defined.--A person commits a felony of the third degree if the person has reason to believe that a sex offender is not complying with or has not complied with the requirements of the sex offender's probation or parole, imposed by statute or court order, or with the registration requirements of 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders), and the person, with the intent to assist the sex offender in eluding a law enforcement agent or agency that is seeking to find the sex offender to question the sex offender about, or to arrest the sex offender for, noncompliance with the requirements of the sex offender's probation or parole or the requirements of 42 Pa.C.S. Ch. 97 Subch. H:

(1) withholds information from or does not notify the law enforcement agent or agency about the sex offender's noncompliance with the requirements of parole, the requirements of 42 Pa.C.S. Ch. 97 Subch. H or, if known, the sex offender's whereabouts;

(2) harbors or attempts to harbor or assist another person in harboring or attempting to harbor the sex offender;

(3) conceals or attempts to conceal, or assists another person in concealing or attempting to conceal, the sex offender; or

(4) provides information to the law enforcement agent or agency regarding the sex offender which the person knows to be false.

(b) Definition.--As used in this section, the term "sex offender" means a person who is required to register with the Pennsylvania State Police pursuant to the provisions of 42 Pa.C.S. Ch. 97 Subch. H.

(Nov. 29, 2006, P.L.1567, No.178, eff. Jan. 1, 2007; Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment. Act 111 amended subsecs. (a) intro. par. and (1) and (b).

2006 Amendment. Act 178 added section 3130. See the preamble to Act 178 in the appendix to this title for special provisions relating to legislative intent.

Cross References. Section 3130 is referred to in section 5329 of Title 23 (Domestic Relations).



Section 3131 - Unlawful dissemination of intimate image

(a) Offense defined.--Except as provided in sections 5903 (relating to obscene and other sexual materials and performances), 6312 (relating to sexual abuse of children) and 6321 (relating to transmission of sexually explicit images by minor), a person commits the offense of unlawful dissemination of intimate image if, with intent to harass, annoy or alarm a current or former sexual or intimate partner, the person disseminates a visual depiction of the current or former sexual or intimate partner in a state of nudity or engaged in sexual conduct.

(b) Defense.--It is a defense to a prosecution under this section that the actor disseminated the visual depiction with the consent of the person depicted.

(c) Grading.--An offense under subsection (a) shall be:

(1) A misdemeanor of the first degree, when the person depicted is a minor.

(2) A misdemeanor of the second degree, when the person depicted is not a minor.

(d) Territorial applicability.--A person may be convicted under the provisions of this section if the victim or the offender is located within this Commonwealth.

(e) Nonapplicability.--Nothing in this section shall be construed to apply to a law enforcement officer engaged in the performance of the law enforcement officer's official duties.

(f) Concurrent jurisdiction to prosecute.--In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of this section or any series of violations involving more than one county of this Commonwealth or another state. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if a challenge is made, the challenge shall be dismissed, and no relief shall be made available in the courts of this Commonwealth to the person making the challenge.

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Law enforcement officer." Any officer of the United States, of the Commonwealth or political subdivision thereof, or of another state or subdivision thereof, who is empowered to conduct investigations of or to make arrests for offenses enumerated in this title or an equivalent crime in another jurisdiction, and any attorney authorized by law to prosecute or participate in the prosecution of such offense.

"Minor." An individual under 18 years of age.

"Nudity." As defined in section 5903(e).

"Sexual conduct." As defined in section 5903(e).

"Visual depiction." As defined in section 6321.

(July 9, 2014, P.L.1013, No.115, eff. 60 days)

2014 Amendment. Act 115 added section 3131.

Cross References. Section 3131 is referred to in section 8316.1 of Title 42 (Judiciary and Judicial Procedure).



Section 3141 - General rule

A person:

(1) convicted under section 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault), 3125 (relating to aggravated indecent assault) or 3126 (relating to indecent assault); or

(2) required to register with the Pennsylvania State Police under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders);

may be required to forfeit property rights in any property or assets used to implement or facilitate commission of the crime or crimes of which the person has been convicted. Such property may include, but is not limited to, a computer or computers, telephone equipment, firearms, licit or illicit prescription drugs or controlled substances, a motor vehicle or such other property or assets as determined by the court of common pleas to have facilitated the person's criminal misconduct.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)



Section 3142 - Process and seizure

§ 3142. Process and seizure.

(a) Seizure.--Property subject to forfeiture under this section may be seized by law enforcement authority upon process issued by the court of common pleas having jurisdiction over the person or property.

(b) Seizure without process.--Seizure without process may be made if the seizure is incident to an arrest or a search under a search warrant and there is probable cause to be believe that the property was or is material to the charges for which the arrest or search warrant was issued. In seizures without process, proceedings for the issuance thereof shall be instituted immediately.

(c) Return of property.--Property belonging to someone other than the convicted sex offender or registrant shall be returned if the offense was committed without the knowledge or consent of the owner.



Section 3143 - Custody of property

§ 3143. Custody of property. Property taken or detained under this subchapter is deemed to be the property of the law enforcement authority having custody thereof and is subject only to the court of common pleas having jurisdiction over the criminal or forfeiture proceedings, the district attorney in the matter or the Attorney General.



Section 3144 - Disposal of property

§ 3144. Disposal of property. Property taken or detained pursuant to the provisions of this subchapter shall be sold in the manner of property forfeited under 42 Pa.C.S. Ch. 68 (relating to forfeitures). The net proceeds, as determined by the law enforcement authority having custody thereof, shall be utilized for investigation or prosecution of sexual offenses or donated to nonprofit charitable institutions which provide counseling and other assistance to victims of sexual offenses.






Chapter 32 - Abortion

Chapter Notes

Enactment. Chapter 32 was added June 11, 1982, P.L.476, No.138, effective in 180 days.



Section 3201 - Short title of chapter

This chapter shall be known and may be cited as the "Abortion Control Act."



Section 3202 - Legislative intent

§ 3202. Legislative intent.

(a) Rights and interests.--It is the intention of the General Assembly of the Commonwealth of Pennsylvania to protect hereby the life and health of the woman subject to abortion and to protect the life and health of the child subject to abortion. It is the further intention of the General Assembly to foster the development of standards of professional conduct in a critical area of medical practice, to provide for development of statistical data and to protect the right of the minor woman voluntarily to decide to submit to abortion or to carry her child to term. The General Assembly finds as fact that the rights and interests furthered by this chapter are not secure in the context in which abortion is presently performed.

(b) Conclusions.--Reliable and convincing evidence has compelled the General Assembly to conclude and the General Assembly does hereby solemnly declare and find that:

(1) Many women now seek or are encouraged to undergo abortions without full knowledge of the development of the unborn child or of alternatives to abortion.

(2) The gestational age at which viability of an unborn child occurs has been lowering substantially and steadily as advances in neonatal medical care continue to be made.

(3) A significant number of late-term abortions result in live births, or in delivery of children who could survive if measures were taken to bring about breathing. Some physicians have been allowing these children to die or have been failing to induce breathing.

(4) Because the Commonwealth places a supreme value upon protecting human life, it is necessary that those physicians which it permits to practice medicine be held to precise standards of care in cases where their actions do or may result in the death of an unborn child.

(5) A reasonable waiting period, as contained in this chapter, is critical to the assurance that a woman elect to undergo an abortion procedure only after having the fullest opportunity to give her informed consent thereto.

(c) Construction.--In every relevant civil or criminal proceeding in which it is possible to do so without violating the Federal Constitution, the common and statutory law of Pennsylvania shall be construed so as to extend to the unborn the equal protection of the laws and to further the public policy of this Commonwealth encouraging childbirth over abortion.

(d) Right of conscience.--It is the further public policy of the Commonwealth of Pennsylvania to respect and protect the right of conscience of all persons who refuse to obtain, receive, subsidize, accept or provide abortions including those persons who are engaged in the delivery of medical services and medical care whether acting individually, corporately or in association with other persons; and to prohibit all forms of discrimination, disqualification, coercion, disability or imposition of liability or financial burden upon such persons or entities by reason of their refusing to act contrary to their conscience or conscientious convictions in refusing to obtain, receive, subsidize, accept or provide abortions.



Section 3203 - Definitions

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Abortion." The use of any means to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child except that, for the purposes of this chapter, abortion shall not mean the use of an intrauterine device or birth control pill to inhibit or prevent ovulation, fertilization or the implantation of a fertilized ovum within the uterus.

"Born alive." When used with regard to a human being, means that the human being was completely expelled or extracted from her or his mother and after such separation breathed or showed evidence of any of the following: beating of the heart, pulsation of the umbilical cord, definite movement of voluntary muscles or any brain-wave activity.

"Complication." Includes but is not limited to hemorrhage, infection, uterine perforation, cervical laceration and retained products. The department may further define complication.

"Conscience." A sincerely held set of moral convictions arising from belief in and relation to a deity or which, though not so derived, obtains from a place in the life of its possessor parallel to that filled by a deity among adherents to religious faiths.

"Department." The Department of Health of the Commonwealth of Pennsylvania.

"Facility" or "medical facility." Any public or private hospital, clinic, center, medical school, medical training institution, health care facility, physician's office, infirmary, dispensary, ambulatory surgical treatment center or other institution or location wherein medical care is provided to any person.

"Fertilization" and "conception." Each term shall mean the fusion of a human spermatozoon with a human ovum.

"First trimester." The first 12 weeks of gestation.

"Gestational age." The age of the unborn child as calculated from the first day of the last menstrual period of the pregnant woman.

"Hospital." An institution licensed pursuant to the provisions of the law of this Commonwealth.

"In vitro fertilization." The purposeful fertilization of a human ovum outside the body of a living human female.

"Medical emergency." That condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of major bodily function.

"Medical personnel." Any nurse, nurse's aide, medical school student, professional or any other person who furnishes, or assists in the furnishing of, medical care.

"Physician." Any person licensed to practice medicine in this Commonwealth. The term includes medical doctors and doctors of osteopathy.

"Pregnancy" and "pregnant." Each term shall mean that female reproductive condition of having a developing fetus in the body and commences with fertilization.

"Probable gestational age of the unborn child." What, in the judgment of the attending physician, will with reasonable probability be the gestational age of the unborn child at the time the abortion is planned to be performed.

"Unborn child" and "fetus." Each term shall mean an individual organism of the species homo sapiens from fertilization until live birth.

"Viability." That stage of fetal development when, in the judgment of the physician based on the particular facts of the case before him and in light of the most advanced medical technology and information available to him, there is a reasonable likelihood of sustained survival of the unborn child outside the body of his or her mother, with or without artificial support.

(Dec. 18, 1984, P.L.1057, No.207, eff. imd.; Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment. Act 64 amended the defs. of "fertilization," "pregnancy" and "unborn child" and added the def. of "gestational age."

1988 Amendment. Act 31 amended the def. of "medical emergency" and added the def. of "physician."

Cross References. Section 3203 is referred to in section 2602 of this title; section 3301 of Title 40 (Insurance).



Section 3204 - Medical consultation and judgment

§ 3204. Medical consultation and judgment.

(a) Abortion prohibited; exceptions.--No abortion shall be performed except by a physician after either:

(1) he determines that, in his best clinical judgment, the abortion is necessary; or

(2) he receives what he reasonably believes to be a written statement signed by another physician, hereinafter called the "referring physician," certifying that in this referring physician's best clinical judgment the abortion is necessary.

(b) Requirements.--Except in a medical emergency where there is insufficient time before the abortion is performed, the woman upon whom the abortion is to be performed shall have a private medical consultation either with the physician who is to perform the abortion or with the referring physician. The consultation will be in a place, at a time and of a duration reasonably sufficient to enable the physician to determine whether, based on his best clinical judgment, the abortion is necessary.

(c) Factors.--In determining in accordance with subsection (a) or (b) whether an abortion is necessary, a physician's best clinical judgment may be exercised in the light of all factors (physical, emotional, psychological, familial and the woman's age) relevant to the well-being of the woman. No abortion which is sought solely because of the sex of the unborn child shall be deemed a necessary abortion.

(d) Penalty.--Any person who intentionally, knowingly or recklessly violates the provisions of this section commits a felony of the third degree, and any physician who violates the provisions of this section is guilty of "unprofessional conduct" and his license for the practice of medicine and surgery shall be subject to suspension or revocation in accordance with procedures provided under the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment. Act 64 amended subsecs. (c) and (d).

Cross References. Section 3204 is referred to in section 3217 of this title.



Section 3205 - Informed consent

§ 3205. Informed consent.

(a) General rule.--No abortion shall be performed or induced except with the voluntary and informed consent of the woman upon whom the abortion is to be performed or induced. Except in the case of a medical emergency, consent to an abortion is voluntary and informed if and only if:

(1) At least 24 hours prior to the abortion, the physician who is to perform the abortion or the referring physician has orally informed the woman of:

(i) The nature of the proposed procedure or treatment and of those risks and alternatives to the procedure or treatment that a reasonable patient would consider material to the decision of whether or not to undergo the abortion.

(ii) The probable gestational age of the unborn child at the time the abortion is to be performed.

(iii) The medical risks associated with carrying her child to term.

(2) At least 24 hours prior to the abortion, the physician who is to perform the abortion or the referring physician, or a qualified physician assistant, health care practitioner, technician or social worker to whom the responsibility has been delegated by either physician, has informed the pregnant woman that:

(i) The department publishes printed materials which describe the unborn child and list agencies which offer alternatives to abortion and that she has a right to review the printed materials and that a copy will be provided to her free of charge if she chooses to review it.

(ii) Medical assistance benefits may be available for prenatal care, childbirth and neonatal care, and that more detailed information on the availability of such assistance is contained in the printed materials published by the department.

(iii) The father of the unborn child is liable to assist in the support of her child, even in instances where he has offered to pay for the abortion. In the case of rape, this information may be omitted.

(3) A copy of the printed materials has been provided to the pregnant woman if she chooses to view these materials.

(4) The pregnant woman certifies in writing, prior to the abortion, that the information required to be provided under paragraphs (1), (2) and (3) has been provided.

(b) Emergency.--Where a medical emergency compels the performance of an abortion, the physician shall inform the woman, prior to the abortion if possible, of the medical indications supporting his judgment that an abortion is necessary to avert her death or to avert substantial and irreversible impairment of major bodily function.

(c) Penalty.--Any physician who violates the provisions of this section is guilty of "unprofessional conduct" and his license for the practice of medicine and surgery shall be subject to suspension or revocation in accordance with procedures provided under the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts. Any physician who performs or induces an abortion without first obtaining the certification required by subsection (a)(4) or with knowledge or reason to know that the informed consent of the woman has not been obtained shall for the first offense be guilty of a summary offense and for each subsequent offense be guilty of a misdemeanor of the third degree. No physician shall be guilty of violating this section for failure to furnish the information required by subsection (a) if he or she can demonstrate, by a preponderance of the evidence, that he or she reasonably believed that furnishing the information would have resulted in a severely adverse effect on the physical or mental health of the patient.

(d) Limitation on civil liability.--Any physician who complies with the provisions of this section may not be held civilly liable to his patient for failure to obtain informed consent to the abortion within the meaning of that term as defined by the act of October 15, 1975 (P.L.390, No.111), known as the Health Care Services Malpractice Act. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment. Act 64 amended subsecs. (a) and (c).

Cross References. Section 3205 is referred to in sections 3216, 3217 of this title.



Section 3206 - Parental consent

§ 3206. Parental consent.

(a) General rule.--Except in the case of a medical emergency, or except as provided in this section, if a pregnant woman is less than 18 years of age and not emancipated, or if she has been adjudged an incapacitated person under 20 Pa.C.S. § 5511 (relating to petition and hearing; independent evaluation), a physician shall not perform an abortion upon her unless, in the case of a woman who is less than 18 years of age, he first obtains the informed consent both of the pregnant woman and of one of her parents; or, in the case of a woman who is an incapacitated person, he first obtains the informed consent of her guardian. In deciding whether to grant such consent, a pregnant woman's parent or guardian shall consider only their child's or ward's best interests. In the case of a pregnancy that is the result of incest where the father is a party to the incestuous act, the pregnant woman need only obtain the consent of her mother.

(b) Unavailability of parent or guardian.--If both parents have died or are otherwise unavailable to the physician within a reasonable time and in a reasonable manner, consent of the pregnant woman's guardian or guardians shall be sufficient. If the pregnant woman's parents are divorced, consent of the parent having custody shall be sufficient. If neither any parent nor a legal guardian is available to the physician within a reasonable time and in a reasonable manner, consent of any adult person standing in loco parentis shall be sufficient.

(c) Petition to court for consent.--If both of the parents or guardians of the pregnant woman refuse to consent to the performance of an abortion or if she elects not to seek the consent of either of her parents or of her guardian, the court of common pleas of the judicial district in which the applicant resides or in which the abortion is sought shall, upon petition or motion, after an appropriate hearing, authorize a physician to perform the abortion if the court determines that the pregnant woman is mature and capable of giving informed consent to the proposed abortion, and has, in fact, given such consent.

(d) Court order.--If the court determines that the pregnant woman is not mature and capable of giving informed consent or if the pregnant woman does not claim to be mature and capable of giving informed consent, the court shall determine whether the performance of an abortion upon her would be in her best interests. If the court determines that the performance of an abortion would be in the best interests of the woman, it shall authorize a physician to perform the abortion.

(e) Representation in proceedings.--The pregnant woman may participate in proceedings in the court on her own behalf and the court may appoint a guardian ad litem to assist her. The court shall, however, advise her that she has a right to court appointed counsel, and shall provide her with such counsel unless she wishes to appear with private counsel or has knowingly and intelligently waived representation by counsel.

(f) Proceedings.--

(1) Court proceedings under this section shall be confidential and shall be given such precedence over other pending matters as will ensure that the court may reach a decision promptly and without delay in order to serve the best interests of the pregnant woman. In no case shall the court of common pleas fail to rule within three business days of the date of application. A court of common pleas which conducts proceedings under this section shall make in writing specific factual findings and legal conclusions supporting its decision and shall, upon the initial filing of the minor's petition for judicial authorization of an abortion, order a sealed record of the petition, pleadings, submissions, transcripts, exhibits, orders, evidence and any other written material to be maintained which shall include its own findings and conclusions.

(2) The application to the court of common pleas shall be accompanied by a non-notarized verification stating that the information therein is true and correct to the best of the applicant's knowledge, and the application shall set forth the following facts:

(i) The initials of the pregnant woman.

(ii) The age of the pregnant woman.

(iii) The names and addresses of each parent, guardian or, if the minor's parents are deceased and no guardian has been appointed, any other person standing in loco parentis to the minor.

(iv) That the pregnant woman has been fully informed of the risks and consequences of the abortion.

(v) Whether the pregnant woman is of sound mind and has sufficient intellectual capacity to consent to the abortion.

(vi) A prayer for relief asking the court to either grant the pregnant woman full capacity for the purpose of personal consent to the abortion, or to give judicial consent to the abortion under subsection (d) based upon a finding that the abortion is in the best interest of the pregnant woman.

(vii) That the pregnant woman is aware that any false statements made in the application are punishable by law.

(viii) The signature of the pregnant woman. Where necessary to serve the interest of justice, the orphans' court division, or, in Philadelphia, the family court division, shall refer the pregnant woman to the appropriate personnel for assistance in preparing the application.

(3) The name of the pregnant woman shall not be entered on any docket which is subject to public inspection. All persons shall be excluded from hearings under this section except the applicant and such other persons whose presence is specifically requested by the applicant or her guardian.

(4) At the hearing, the court shall hear evidence relating to the emotional development, maturity, intellect and understanding of the pregnant woman, the fact and duration of her pregnancy, the nature, possible consequences and alternatives to the abortion and any other evidence that the court may find useful in determining whether the pregnant woman should be granted full capacity for the purpose of consenting to the abortion or whether the abortion is in the best interest of the pregnant woman. The court shall also notify the pregnant woman at the hearing that it must rule on her application within three business days of the date of its filing and that, should the court fail to rule in favor of her application within the allotted time, she has the right to appeal to the Superior Court.

(g) Coercion prohibited.--Except in a medical emergency, no parent, guardian or other person standing in loco parentis shall coerce a minor or incapacitated woman to undergo an abortion. Any minor or incapacitated woman who is threatened with such coercion may apply to a court of common pleas for relief. The court shall provide the minor or incapacitated woman with counsel, give the matter expedited consideration and grant such relief as may be necessary to prevent such coercion. Should a minor be denied the financial support of her parents by reason of her refusal to undergo abortion, she shall be considered emancipated for purposes of eligibility for assistance benefits.

(h) Regulation of proceedings.--No filing fees shall be required of any woman availing herself of the procedures provided by this section. An expedited confidential appeal shall be available to any pregnant woman whom the court fails to grant an order authorizing an abortion within the time specified in this section. Any court to which an appeal is taken under this section shall give prompt and confidential attention thereto and shall rule thereon within five business days of the filing of the appeal. The Supreme Court of Pennsylvania may issue such rules as may further assure that the process provided in this section is conducted in such a manner as will ensure confidentiality and sufficient precedence over other pending matters to ensure promptness of disposition.

(i) Penalty.--Any person who performs an abortion upon a woman who is an unemancipated minor or incapacitated person to whom this section applies either with knowledge that she is a minor or incapacitated person to whom this section applies, or with reckless disregard or negligence as to whether she is a minor or incapacitated person to whom this section applies, and who intentionally, knowingly or recklessly fails to conform to any requirement of this section is guilty of "unprofessional conduct" and his license for the practice of medicine and surgery shall be suspended in accordance with procedures provided under the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts, for a period of at least three months. Failure to comply with the requirements of this section is prima facie evidence of failure to obtain informed consent and of interference with family relations in appropriate civil actions. The law of this Commonwealth shall not be construed to preclude the award of exemplary damages or damages for emotional distress even if unaccompanied by physical complications in any appropriate civil action relevant to violations of this section. Nothing in this section shall be construed to limit the common law rights of parents. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 amended subsecs. (a), (g) and (i).

1989 Amendment. Act 64 amended subsec. (f)(1).

1988 Amendment. Act 31 amended subsecs. (a), (e), (f), (g), (h) and (i).

Cross References. Section 3206 is referred to in section 3215 of this title.



Section 3207 - Abortion facilities

§ 3207. Abortion facilities.

(a) Regulations.--The department shall have power to make rules and regulations pursuant to this chapter, with respect to performance of abortions and with respect to facilities in which abortions are performed, so as to protect the health and safety of women having abortions and of premature infants aborted alive. These rules and regulations shall include, but not be limited to, procedures, staff, equipment and laboratory testing requirements for all facilities offering abortion services.

(b) Reports.--Within 30 days after the effective date of this chapter, every facility at which abortions are performed shall file, and update immediately upon any change, a report with the department, containing the following information:

(1) Name and address of the facility.

(2) Name and address of any parent, subsidiary or affiliated organizations, corporations or associations.

(3) Name and address of any parent, subsidiary or affiliated organizations, corporations or associations having contemporaneous commonality of ownership, beneficial interest, directorship or officership with any other facility. The information contained in those reports which are filed pursuant to this subsection by facilities which receive State- appropriated funds during the 12-calendar-month period immediately preceding a request to inspect or copy such reports shall be deemed public information. Reports filed by facilities which do not receive State-appropriated funds shall only be available to law enforcement officials, the State Board of Medicine and the State Board of Osteopathic Medicine for use in the performance of their official duties. Any facility failing to comply with the provisions of this subsection shall be assessed by the department a fine of $500 for each day it is in violation hereof. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days)

1988 Amendment. Act 31 amended subsec. (b).

Cross References. Section 3207 is referred to in section 3213 of this title.



Section 3208 - Printed information

§ 3208. Printed information.

(a) General rule.--The department shall cause to be published in English, Spanish and Vietnamese, within 60 days after this chapter becomes law, and shall update on an annual basis, the following easily comprehensible printed materials:

(1) Geographically indexed materials designed to inform the woman of public and private agencies and services available to assist a woman through pregnancy, upon childbirth and while the child is dependent, including adoption agencies, which shall include a comprehensive list of the agencies available, a description of the services they offer and a description of the manner, including telephone numbers, in which they might be contacted, or, at the option of the department, printed materials including a toll-free, 24-hour a day telephone number which may be called to obtain, orally, such a list and description of agencies in the locality of the caller and of the services they offer. The materials shall provide information on the availability of medical assistance benefits for prenatal care, childbirth and neonatal care, and state that it is unlawful for any individual to coerce a woman to undergo abortion, that any physician who performs an abortion upon a woman without obtaining her informed consent or without according her a private medical consultation may be liable to her for damages in a civil action at law, that the father of a child is liable to assist in the support of that child, even in instances where the father has offered to pay for an abortion and that the law permits adoptive parents to pay costs of prenatal care, childbirth and neonatal care.

(2) Materials designed to inform the woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from fertilization to full term, including pictures representing the development of unborn children at two-week gestational increments, and any relevant information on the possibility of the unborn child's survival; provided that any such pictures or drawings must contain the dimensions of the fetus and must be realistic and appropriate for the woman's stage of pregnancy. The materials shall be objective, nonjudgmental and designed to convey only accurate scientific information about the unborn child at the various gestational ages. The material shall also contain objective information describing the methods of abortion procedures commonly employed, the medical risks commonly associated with each such procedure, the possible detrimental psychological effects of abortion and the medical risks commonly associated with each such procedure and the medical risks commonly associated with carrying a child to term.

(b) Format.--The materials shall be printed in a typeface large enough to be clearly legible.

(c) Free distribution.--The materials required under this section shall be available at no cost from the department upon request and in appropriate number to any person, facility or hospital. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. imd.)

1989 Amendment. Act 64 amended subsec. (a). See sections 7, 8 and 9 of Act 64 in the appendix to this title for special provisions relating to publication of forms and materials, applicability of reporting and distribution requirements and effective date.



Section 3208.1 - Commonwealth interference prohibited

§ 3208.1. Commonwealth interference prohibited. The Commonwealth shall not interfere with the use of medically appropriate methods of contraception or the manner in which medically appropriate methods of contraception are provided. (Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment. Act 64 added section 3208.1.



Section 3209 - Spousal notice

(a) Spousal notice required.--In order to further the Commonwealth's interest in promoting the integrity of the marital relationship and to protect a spouse's interests in having children within marriage and in protecting the prenatal life of that spouse's child, no physician shall perform an abortion on a married woman, except as provided in subsections (b) and (c), unless he or she has received a signed statement, which need not be notarized, from the woman upon whom the abortion is to be performed, that she has notified her spouse that she is about to undergo an abortion. The statement shall bear a notice that any false statement made therein is punishable by law.

(b) Exceptions.--The statement certifying that the notice required by subsection (a) has been given need not be furnished where the woman provides the physician a signed statement certifying at least one of the following:

(1) Her spouse is not the father of the child.

(2) Her spouse, after diligent effort, could not be located.

(3) The pregnancy is a result of spousal sexual assault as described in section 3128 (relating to spousal sexual assault), which has been reported to a law enforcement agency having the requisite jurisdiction.

(4) The woman has reason to believe that the furnishing of notice to her spouse is likely to result in the infliction of bodily injury upon her by her spouse or by another individual.

Such statement need not be notarized, but shall bear a notice that any false statements made therein are punishable by law.

(c) Medical emergency.--The requirements of subsection (a) shall not apply in case of a medical emergency.

(d) Forms.--The department shall cause to be published forms which may be utilized for purposes of providing the signed statements required by subsections (a) and (b). The department shall distribute an adequate supply of such forms to all abortion facilities in this Commonwealth.

(e) Penalty; civil action.--Any physician who violates the provisions of this section is guilty of "unprofessional conduct," and his or her license for the practice of medicine and surgery shall be subject to suspension or revocation in accordance with procedures provided under the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts. In addition, any physician who knowingly violates the provisions of this section shall be civilly liable to the spouse who is the father of the aborted child for any damages caused thereby and for punitive damages in the amount of $5,000, and the court shall award a prevailing plaintiff a reasonable attorney fee as part of costs.

(Nov. 17, 1989, P.L.592, No.64)

1989 Amendment. Act 64 added section 3209. See sections 7, 8 and 9 of Act 64 in the appendix to this title for special provisions relating to publication of forms and materials, applicability of reporting and distribution requirements and effective date.

Prior Provisions. Former section 3209, which related to abortion after first trimester, was added June 11, 1982 (P.L.476, No.138), and repealed March 25, 1988 (P.L.262, No.31), effective in 30 days.

References in Text. Section 3128, referred to in subsec. (b), is repealed.



Section 3210 - Determination of gestational age

§ 3210. Determination of gestational age.

(a) Requirement.--Except in the case of a medical emergency which prevents compliance with this section, no abortion shall be performed or induced unless the referring physician or the physician performing or inducing it has first made a determination of the probable gestational age of the unborn child. In making such determination, the physician shall make such inquiries of the patient and perform or cause to be performed such medical examinations and tests as a prudent physician would consider necessary to make or perform in making an accurate diagnosis with respect to gestational age. The physician who performs or induces the abortion shall report the type of inquiries made and the type of examinations and tests utilized to determine the gestational age of the unborn child and the basis for the diagnosis with respect to gestational age on forms provided by the department.

(b) Penalty.--Failure of any physician to conform to any requirement of this section constitutes "unprofessional conduct" within the meaning of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts. Upon a finding by the State Board of Medicine or the State Board of Osteopathic Medicine that any physician has failed to conform to any requirement of this section, the board shall not fail to suspend that physician's license for a period of at least three months. Intentional, knowing or reckless falsification of any report required under this section is a misdemeanor of the third degree. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

Cross References. Section 3210 is referred to in sections 3211, 3214 of this title.



Section 3211 - Abortion on unborn child of 24 or more weeks gestational age

§ 3211. Abortion on unborn child of 24 or more weeks

gestational age.

(a) Prohibition.--Except as provided in subsection (b), no person shall perform or induce an abortion upon another person when the gestational age of the unborn child is 24 or more weeks.

(b) Exceptions.--

(1) It shall not be a violation of subsection (a) if an abortion is performed by a physician and that physician reasonably believes that it is necessary to prevent either the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman. No abortion shall be deemed authorized under this paragraph if performed on the basis of a claim or a diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible impairment of a major bodily function.

(2) It shall not be a violation of subsection (a) if the abortion is performed by a physician and that physician reasonably believes, after making a determination of the gestational age of the unborn child in compliance with section 3210 (relating to determination of gestational age), that the unborn child is less than 24 weeks gestational age.

(c) Abortion regulated.--Except in the case of a medical emergency which, in the reasonable medical judgment of the physician performing the abortion, prevents compliance with a particular requirement of this subsection, no abortion which is authorized under subsection (b)(1) shall be performed unless each of the following conditions is met:

(1) The physician performing the abortion certifies in writing that, based upon his medical examination of the pregnant woman and his medical judgment, the abortion is necessary to prevent either the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman.

(2) Such physician's judgment with respect to the necessity for the abortion has been concurred in by one other licensed physician who certifies in writing that, based upon his or her separate personal medical examination of the pregnant woman and his or her medical judgment, the abortion is necessary to prevent either the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman.

(3) The abortion is performed in a hospital.

(4) The physician terminates the pregnancy in a manner which provides the best opportunity for the unborn child to survive, unless the physician determines, in his or her good faith medical judgment, that termination of the pregnancy in that manner poses a significantly greater risk either of the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman than would other available methods.

(5) The physician performing the abortion arranges for the attendance, in the same room in which the abortion is to be completed, of a second physician who shall take control of the child immediately after complete extraction from the mother and shall provide immediate medical care for the child, taking all reasonable steps necessary to preserve the child's life and health.

(d) Penalty.--Any person who violates subsection (a) commits a felony of the third degree. Any person who violates subsection (c) commits a misdemeanor of the second degree for the first offense and a misdemeanor of the first degree for subsequent offenses. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

Cross References. Section 3211 is referred to in section 3214 of this title.



Section 3212 - Infanticide

§ 3212. Infanticide.

(a) Status of fetus.--The law of this Commonwealth shall not be construed to imply that any human being born alive in the course of or as a result of an abortion or pregnancy termination, no matter what may be that human being's chance of survival, is not a person under the Constitution and laws of this Commonwealth.

(b) Care required.--All physicians and licensed medical personnel attending a child who is born alive during the course of an abortion or premature delivery, or after being carried to term, shall provide such child that type and degree of care and treatment which, in the good faith judgment of the physician, is commonly and customarily provided to any other person under similar conditions and circumstances. Any individual who intentionally, knowingly or recklessly violates the provisions of this subsection commits a felony of the third degree.

(c) Obligation of physician.--Whenever the physician or any other person is prevented by lack of parental or guardian consent from fulfilling his obligations under subsection (b), he shall nonetheless fulfill said obligations and immediately notify the juvenile court of the facts of the case. The juvenile court shall immediately institute an inquiry and, if it finds that the lack of parental or guardian consent is preventing treatment required under subsection (b), it shall immediately grant injunctive relief to require such treatment. (Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment. Act 64 amended subsec. (b).



Section 3213 - Prohibited acts

§ 3213. Prohibited acts.

(a) Payment for abortion.--Except in the case of a pregnancy which is not yet clinically diagnosable, any person who intends to perform or induce abortion shall, before accepting payment therefor, make or obtain a determination that the woman is pregnant. Any person who intentionally or knowingly accepts such a payment without first making or obtaining such a determination commits a misdemeanor of the second degree. Any person who makes such a determination erroneously either knowing that it is erroneous or with reckless disregard or negligence as to whether it is erroneous, and who either:

(1) thereupon or thereafter intentionally relies upon that determination in soliciting or obtaining any such payment; or

(2) intentionally conveys that determination to any person or persons with knowledge that, or with reckless disregard as to whether, that determination will be relied upon in any solicitation or obtaining of any such payment; commits a misdemeanor of the second degree.

(b) Referral fee.--The payment or receipt of a referral fee in connection with the performance of an abortion is a misdemeanor of the first degree. For purposes of this section, "referral fee" means the transfer of anything of value between a physician who performs an abortion or an operator or employee of a clinic at which an abortion is performed and the person who advised the woman receiving the abortion to use the services of that physician or clinic.

(c) Regulations.--The department shall issue regulations to assure that prior to the performance of any abortion, including abortions performed in the first trimester of pregnancy, the maternal Rh status shall be determined and that anti-Rh sensitization prophylaxis shall be provided to each patient at risk of sensitization unless the patient refuses to accept the treatment. Except when there exists a medical emergency or, in the judgment of the physician, there exists no possibility of Rh sensitization, the intentional, knowing, or reckless failure to conform to the regulations issued pursuant to this subsection constitutes "unprofessional conduct" and his license for the practice of medicine and surgery shall be subject to suspension or revocation in accordance with procedures provided under the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts.

(d) Participation in abortion.--Except for a facility devoted exclusively to the performance of abortions, no medical personnel or medical facility, nor any employee, agent or student thereof, shall be required against his or its conscience to aid, abet or facilitate performance of an abortion or dispensing of an abortifacient and failure or refusal to do so shall not be a basis for any civil, criminal, administrative or disciplinary action, penalty or proceeding, nor may it be the basis for refusing to hire or admit anyone. Nothing herein shall be construed to limit the provisions of the act of October 27, 1955 (P.L.744, No.222), known as the "Pennsylvania Human Relations Act." Any person who knowingly violates the provisions of this subsection shall be civilly liable to the person thereby injured and, in addition, shall be liable to that person for punitive damages in the amount of $5,000.

(e) In vitro fertilization.--All persons conducting, or experimenting in, in vitro fertilization shall file quarterly reports with the department, which shall be available for public inspection and copying, containing the following information:

(1) Names of all persons conducting or assisting in the fertilization or experimentation process.

(2) Locations where the fertilization or experimentation is conducted.

(3) Name and address of any person, facility, agency or organization sponsoring the fertilization or experimentation except that names of any persons who are donors or recipients of sperm or eggs shall not be disclosed.

(4) Number of eggs fertilized.

(5) Number of fertilized eggs destroyed or discarded.

(6) Number of women implanted with a fertilized egg. Any person required under this subsection to file a report, keep records or supply information, who willfully fails to file such report, keep records or supply such information or who submits a false report shall be assessed a fine by the department in the amount of $50 for each day in which that person is in violation hereof.

(f) Notice.--

(1) Except for a facility devoted exclusively to the performance of abortions, every facility performing abortions shall prominently post a notice, not less than eight and one- half inches by eleven inches in size, entitled "Right of Conscience," for the exclusive purpose of informing medical personnel, employees, agents and students of such facilities of their rights under subsection (d) and under section 5.2 of the Pennsylvania Human Relations Act. The facility shall post the notice required by this subsection in a location or locations where notices to employees, medical personnel and students are normally posted or, if notices are not normally posted, in a location or locations where the notice required by this subsection is likely to be seen by medical personnel, employees or students of the facility. The department shall prescribe a model notice which may be used by any facility, and any facility which utilizes the model notice or substantially similar language shall be deemed in compliance with this subsection.

(2) The department shall have the authority to assess a civil penalty of up to $5,000 against any facility for each violation of this subsection, giving due consideration to the appropriateness of the penalty with respect to the size of the facility, the gravity of the violation, the good faith of the facility and the history of previous violations. Civil penalties due under this subsection shall be paid to the department for deposit in the State Treasury and may be collected by the department in the appropriate court of common pleas. The department shall send a copy of its model notice to every facility which files a report under section 3207(b) (relating to abortion facilities). Failure to receive a notice shall not be a defense to any civil action brought pursuant to this subsection. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days)

1988 Amendment. Act 31 amended subsec. (c) and added subsec. (f).



Section 3214 - Reporting

§ 3214. Reporting.

(a) General rule.--For the purpose of promotion of maternal health and life by adding to the sum of medical and public health knowledge through the compilation of relevant data, and to promote the Commonwealth's interest in protection of the unborn child, a report of each abortion performed shall be made to the department on forms prescribed by it. The report forms shall not identify the individual patient by name and shall include the following information:

(1) Identification of the physician who performed the abortion, the concurring physician as required by section 3211(c)(2) (relating to abortion on unborn child of 24 or more weeks gestational age), the second physician as required by section 3211(c)(5) and the facility where the abortion was performed and of the referring physician, agency or service, if any.

(2) The county and state in which the woman resides.

(3) The woman's age.

(4) The number of prior pregnancies and prior abortions of the woman.

(5) The gestational age of the unborn child at the time of the abortion.

(6) The type of procedure performed or prescribed and the date of the abortion.

(7) Pre-existing medical conditions of the woman which would complicate pregnancy, if any, and, if known, any medical complication which resulted from the abortion itself.

(8) The basis for the medical judgment of the physician who performed the abortion that the abortion was necessary to prevent either the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman, where an abortion has been performed pursuant to section 3211(b)(1).

(9) The weight of the aborted child for any abortion performed pursuant to section 3211(b)(1).

(10) Basis for any medical judgment that a medical emergency existed which excused the physician from compliance with any provision of this chapter.

(11) The information required to be reported under section 3210(a) (relating to determination of gestational age).

(12) Whether the abortion was performed upon a married woman and, if so, whether notice to her spouse was given. If no notice to her spouse was given, the report shall also indicate the reason for failure to provide notice.

(b) Completion of report.--The reports shall be completed by the hospital or other licensed facility, signed by the physician who performed the abortion and transmitted to the department within 15 days after each reporting month.

(c) Pathological examinations.--When there is an abortion performed during the first trimester of pregnancy, the tissue that is removed shall be subjected to a gross or microscopic examination, as needed, by the physician or a qualified person designated by the physician to determine if a pregnancy existed and was terminated. If the examination indicates no fetal remains, that information shall immediately be made known to the physician and sent to the department within 15 days of the analysis. When there is an abortion performed after the first trimester of pregnancy where the physician has certified the unborn child is not viable, the dead unborn child and all tissue removed at the time of the abortion shall be submitted for tissue analysis to a board eligible or certified pathologist. If the report reveals evidence of viability or live birth, the pathologist shall report such findings to the department within 15 days and a copy of the report shall also be sent to the physician performing the abortion. Intentional, knowing, reckless or negligent failure of the physician to submit such an unborn child or such tissue remains to such a pathologist for such a purpose, or intentional, knowing or reckless failure of the pathologist to report any evidence of live birth or viability to the department in the manner and within the time prescribed is a misdemeanor of the third degree.

(d) Form.--The department shall prescribe a form on which pathologists may report any evidence of absence of pregnancy, live birth or viability.

(e) Statistical reports; public availability of reports.--

(1) The department shall prepare a comprehensive annual statistical report for the General Assembly based upon the data gathered under subsections (a) and (h). Such report shall not lead to the disclosure of the identity of any person filing a report or about whom a report is filed, and shall be available for public inspection and copying.

(2) Reports filed pursuant to subsection (a) or (h) shall not be deemed public records within the meaning of that term as defined by the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, and shall remain confidential, except that disclosure may be made to law enforcement officials upon an order of a court of common pleas after application showing good cause therefor. The court may condition disclosure of the information upon any appropriate safeguards it may impose.

(3) Original copies of all reports filed under subsections (a), (f) and (h) shall be available to the State Board of Medicine and the State Board of Osteopathic Medicine for use in the performance of their official duties.

(4) Any person who willfully discloses any information obtained from reports filed pursuant to subsection (a) or

(h), other than that disclosure authorized under paragraph

(1), (2) or (3) hereof or as otherwise authorized by law, shall commit a misdemeanor of the third degree.

(f) Report by facility.--Every facility in which an abortion is performed within this Commonwealth during any quarter year shall file with the department a report showing the total number of abortions performed within the hospital or other facility during that quarter year. This report shall also show the total abortions performed in each trimester of pregnancy. Any report shall be available for public inspection and copying only if the facility receives State-appropriated funds within the 12- calendar-month period immediately preceding the filing of the report. These reports shall be submitted on a form prescribed by the department which will enable a facility to indicate whether or not it is receiving State-appropriated funds. If the facility indicates on the form that it is not receiving State- appropriated funds, the department shall regard its report as confidential unless it receives other evidence which causes it to conclude that the facility receives State-appropriated funds.

(g) Report of maternal death.--After 30 days' public notice, the department shall henceforth require that all reports of maternal deaths occurring within the Commonwealth arising from pregnancy, childbirth or intentional abortion in every case state the cause of death, the duration of the woman's pregnancy when her death occurred and whether or not the woman was under the care of a physician during her pregnancy prior to her death and shall issue such regulations as are necessary to assure that such information is reported, conducting its own investigation if necessary in order to ascertain such data. A woman shall be deemed to have been under the care of a physician prior to her death for the purpose of this chapter when she had either been examined or treated by a physician, not including any examination or treatment in connection with emergency care for complications of her pregnancy or complications of her abortion, preceding the woman's death at any time which is both 21 or more days after the time she became pregnant and within 60 days prior to her death. Known incidents of maternal mortality of nonresident women arising from induced abortion performed in this Commonwealth shall be included as incidents of maternal mortality arising from induced abortions. Incidents of maternal mortality arising from continued pregnancy or childbirth and occurring after induced abortion has been attempted but not completed, including deaths occurring after induced abortion has been attempted but not completed as the result of ectopic pregnancy, shall be included as incidents of maternal mortality arising from induced abortion. The department shall annually compile a statistical report for the General Assembly based upon the data gathered under this subsection, and all such statistical reports shall be available for public inspection and copying.

(h) Report of complications.--Every physician who is called upon to provide medical care or treatment to a woman who is in need of medical care because of a complication or complications resulting, in the good faith judgment of the physician, from having undergone an abortion or attempted abortion shall prepare a report thereof and file the report with the department within 30 days of the date of his first examination of the woman, which report shall be on forms prescribed by the department, which forms shall contain the following information, as received, and such other information except the name of the patient as the department may from time to time require:

(1) Age of patient.

(2) Number of pregnancies patient may have had prior to the abortion.

(3) Number and type of abortions patient may have had prior to this abortion.

(4) Name and address of the facility where the abortion was performed.

(5) Gestational age of the unborn child at the time of the abortion, if known.

(6) Type of abortion performed, if known.

(7) Nature of complication or complications.

(8) Medical treatment given.

(9) The nature and extent, if known, of any permanent condition caused by the complication.

(i) Penalties.--

(1) Any person required under this section to file a report, keep any records or supply any information, who willfully fails to file such report, keep such records or supply such information at the time or times required by law or regulation is guilty of "unprofessional conduct" and his license for the practice of medicine and surgery shall be subject to suspension or revocation in accordance with procedures provided under the act of October 5, 1978

(P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts.

(2) Any person who willfully delivers or discloses to the department any report, record or information known by him to be false commits a misdemeanor of the first degree.

(3) In addition to the above penalties, any person, organization or facility who willfully violates any of the provisions of this section requiring reporting shall upon conviction thereof:

(i) For the first time, have its license suspended for a period of six months.

(ii) For the second time, have its license suspended for a period of one year.

(iii) For the third time, have its license revoked. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. imd.)

1989 Amendment. Act 64 amended subsec. (a). See sections 7, 8 and 9 of Act 64 in the appendix to this title for special provisions relating to publication of forms and materials, applicability of reporting and distribution requirements and effective date.

1988 Amendment. Act 31 amended subsecs. (a), (e), (f), (h) and (i).

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (e)(2), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References. Section 3214 is referred to in section 3220 of this title.



Section 3215 - Publicly owned facilities; public officials and public funds

(a) Limitations.--No hospital, clinic or other health facility owned or operated by the Commonwealth, a county, a city or other governmental entity (except the government of the United States, another state or a foreign nation) shall:

(1) Provide, induce, perform or permit its facilities to be used for the provision, inducement or performance of any abortion except where necessary to avert the death of the woman or where necessary to terminate pregnancies initiated by acts of rape or incest if reported in accordance with requirements set forth in subsection (c).

(2) Lease or sell or permit the subleasing of its facilities or property to any physician or health facility for use in the provision, inducement or performance of abortion, except abortion necessary to avert the death of the woman or to terminate pregnancies initiated by acts of rape or incest if reported in accordance with requirements set forth in subsection (c).

(3) Enter into any contract with any physician or health facility under the terms of which such physician or health facility agrees to provide, induce or perform abortions, except abortion necessary to avert the death of the woman or to terminate pregnancies initiated by acts of rape or incest if reported in accordance with requirements set forth in subsection (c).

(b) Permitted treatment.--Nothing in subsection (a) shall be construed to preclude any hospital, clinic or other health facility from providing treatment for post-abortion complications.

(c) Public funds.--No Commonwealth funds and no Federal funds which are appropriated by the Commonwealth shall be expended by any State or local government agency for the performance of abortion, except:

(1) When abortion is necessary to avert the death of the mother on certification by a physician. When such physician will perform the abortion or has a pecuniary or proprietary interest in the abortion there shall be a separate certification from a physician who has no such interest.

(2) When abortion is performed in the case of pregnancy caused by rape which, prior to the performance of the abortion, has been reported, together with the identity of the offender, if known, to a law enforcement agency having the requisite jurisdiction and has been personally reported by the victim.

(3) When abortion is performed in the case of pregnancy caused by incest which, prior to the performance of the abortion, has been personally reported by the victim to a law enforcement agency having the requisite jurisdiction, or, in the case of a minor, to the county child protective service agency and the other party to the incestuous act has been named in such report.

(d) Health plans.--No health plan for employees, funded with any Commonwealth funds, shall include coverage for abortion, except under the same conditions and requirements as provided in subsection (c). The prohibition contained herein shall not apply to health plans for which abortion coverage has been expressly bargained for in any collective bargaining agreement presently in effect, but shall be construed to preclude such coverage with respect to any future agreement.

(e) Insurance policies.--All insurers who make available health care and disability insurance policies in this Commonwealth shall make available such policies which contain an express exclusion of coverage for abortion services not necessary to avert the death of the woman or to terminate pregnancies caused by rape or incest.

(f) Public officers; ordering abortions.--Except in the case of a medical emergency, no court, judge, executive officer, administrative agency or public employee of the Commonwealth or of any local governmental body shall have power to issue any order requiring an abortion without the express voluntary consent of the woman upon whom the abortion is to be performed or shall coerce any person to have an abortion.

(g) Public officers; limiting benefits prohibited.--No court, judge, executive officer, administrative agency or public employee of the Commonwealth or of any local governmental body shall withhold, reduce or suspend or threaten to withhold, reduce or suspend any benefits to which a person would otherwise be entitled on the ground that such person chooses not to have an abortion.

(h) Penalty.--Whoever orders an abortion in violation of subsection (f) or withholds, reduces or suspends any benefits or threatens to withhold, reduce or suspend any benefits in violation of subsection (g) commits a misdemeanor of the first degree.

(i) Public funds for legal services.--No Federal or State funds which are appropriated by the Commonwealth for the provision of legal services by private agencies, and no public funds generated by collection of interest on lawyer's trust accounts, as authorized by statute previously or subsequently enacted, may be used, directly or indirectly, to:

(1) Advocate the freedom to choose abortion or the prohibition of abortion.

(2) Provide legal assistance with respect to any proceeding or litigation which seeks to procure or prevent any abortion or to procure or prevent public funding for any abortion.

(3) Provide legal assistance with respect to any proceeding or litigation which seeks to compel or prevent the performance or assistance in the performance of any abortion, or the provision of facilities for the performance of any abortion.

Nothing in this subsection shall be construed to require or prevent the expenditure of funds pursuant to a court order awarding fees for attorney's services under the Civil Rights Attorney's Fees Awards Act of 1976 (Public law 94-559, 90 Stat. 2641), nor shall this subsection be construed to prevent the use of public funds to provide court appointed counsel in any proceeding authorized under section 3206 (relating to parental consent).

(j) Required statements.--No Commonwealth agency shall make any payment from Federal or State funds appropriated by the Commonwealth for the performance of any abortion pursuant to subsection (c)(2) or (3) unless the Commonwealth agency first:

(1) receives from the physician or facility seeking payment a statement signed by the physician performing the abortion stating that, prior to performing the abortion, he obtained a non-notarized, signed statement from the pregnant woman stating that she was a victim of rape or incest, as the case may be, and that she reported the crime, including the identity of the offender, if known, to a law enforcement agency having the requisite jurisdiction or, in the case of incest where a pregnant minor is the victim, to the county child protective service agency and stating the name of the law enforcement agency or child protective service agency to which the report was made and the date such report was made;

(2) receives from the physician or facility seeking payment, the signed statement of the pregnant woman which is described in paragraph (1). The statement shall bear the notice that any false statements made therein are punishable by law and shall state that the pregnant woman is aware that false reports to law enforcement authorities are punishable by law; and

(3) verifies with the law enforcement agency or child protective service agency named in the statement of the pregnant woman whether a report of rape or incest was filed with the agency in accordance with the statement.

The Commonwealth agency shall report any evidence of false statements, of false reports to law enforcement authorities or of fraud in the procurement or attempted procurement of any payment from Federal or State funds appropriated by the Commonwealth pursuant to this section to the district attorney of appropriate jurisdiction and, where appropriate, to the Attorney General.

(Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment. Act 64 amended subsec. (b).

1988 Amendment. Act 31 amended subsecs. (c) and (e) and added subsecs. (i) and (j).

Cross References. Section 3215 is referred to in section 3302 of Title 40 (Insurance).



Section 3216 - Fetal experimentation

§ 3216. Fetal experimentation.

(a) Unborn or live child.--Any person who knowingly performs any type of nontherapeutic experimentation or nontherapeutic medical procedure (except an abortion as defined in this chapter) upon any unborn child, or upon any child born alive during the course of an abortion, commits a felony of the third degree. "Nontherapeutic" means that which is not intended to preserve the life or health of the child upon whom it is performed.

(b) Dead child.--The following standards govern the procurement and use of any fetal tissue or organ which is used in animal or human transplantation, research or experimentation:

(1) No fetal tissue or organs may be procured or used without the written consent of the mother. No consideration of any kind for such consent may be offered or given. Further, if the tissue or organs are being derived from abortion, such consent shall be valid only if obtained after the decision to abort has been made.

(2) No person who provides the information required by section 3205 (relating to informed consent) shall employ the possibility of the use of aborted fetal tissue or organs as an inducement to a pregnant woman to undergo abortion except that payment for reasonable expenses occasioned by the actual retrieval, storage, preparation and transportation of the tissues is permitted.

(3) No remuneration, compensation or other consideration may be paid to any person or organization in connection with the procurement of fetal tissue or organs.

(4) All persons who participate in the procurement, use or transplantation of fetal tissue or organs, including the recipients of such tissue or organs, shall be informed as to whether the particular tissue or organ involved was procured as a result of either:

(i) stillbirth;

(ii) miscarriage;

(iii) ectopic pregnancy;

(iv) abortion; or

(v) any other means.

(5) No person who consents to the procurement or use of any fetal tissue or organ may designate the recipient of that tissue or organ, nor shall any other person or organization act to fulfill that designation.

(6) The department may assess a civil penalty upon any person who procures, sells or uses any fetal tissue or organs in violation of this section or the regulations issued thereunder. Such civil penalties may not exceed $5,000 for each separate violation. In assessing such penalties, the department shall give due consideration to the gravity of the violation, the good faith of the violator and the history of previous violations. Civil penalties due under this paragraph shall be paid to the department for deposit in the State Treasury and may be enforced by the department in the Commonwealth Court.

(c) Construction of section.--Nothing in this section shall be construed to condone or prohibit the performance of diagnostic tests while the unborn child is in utero or the performance of pathological examinations on an aborted child. Nor shall anything in this section be construed to condone or prohibit the performance of in vitro fertilization and accompanying embryo transfer. (Nov. 17, 1989, P.L.592, No.64, eff. 60 days)



Section 3217 - Civil penalties

§ 3217. Civil penalties. Any physician who knowingly violates any of the provisions of section 3204 (relating to medical consultation and judgment) or 3205 (relating to informed consent) shall, in addition to any other penalty prescribed in this chapter, be civilly liable to his patient for any damages caused thereby and, in addition, shall be liable to his patient for punitive damages in the amount of $5,000, and the court shall award a prevailing plaintiff a reasonable attorney fee as part of costs. (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)



Section 3218 - Criminal penalties

§ 3218. Criminal penalties.

(a) Application of chapter.--Notwithstanding any other provision of this chapter, no criminal penalty shall apply to a woman who violates any provision of this chapter solely in order to perform or induce or attempt to perform or induce an abortion upon herself. Nor shall any woman who undergoes an abortion be found guilty of having committed an offense, liability for which is defined under section 306 (relating to liability for conduct of another; complicity) or Chapter 9 (relating to inchoate crimes), by reason of having undergone such abortion.

(b) False statement, etc.--A person commits a misdemeanor of the second degree if, with intent to mislead a public servant in performing his official function under this chapter, such person:

(1) makes any written false statement which he does not believe to be true; or

(2) submits or invites reliance on any writing which he knows to be forged, altered or otherwise lacking in authenticity.

(c) Statements "under penalty".--A person commits a misdemeanor of the third degree if such person makes a written false statement which such person does not believe to be true on a statement submitted as required under this chapter, bearing notice to the effect that false statements made therein are punishable.

(d) Perjury provisions applicable.--Section 4902(c) through (f) (relating to perjury) apply to subsections (b) and (c). (Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment. Act 64 amended subsec. (a).



Section 3219 - State Board of Medicine; State Board of Osteopathic Medicine

(a) Enforcement.--It shall be the duty of the State Board of Medicine and the State Board of Osteopathic Medicine to vigorously enforce those provisions of this chapter, violation of which constitutes "unprofessional conduct" within the meaning of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts. Each board shall have the power to conduct, and its responsibilities shall include, systematic review of all reports filed under this chapter.

(b) Penalties.--Except as otherwise herein provided, upon a finding of "unprofessional conduct" under the provisions of this chapter, the board shall, for the first such offense, prescribe such penalties as it deems appropriate; for the second such offense, suspend the license of the physician for at least 90 days; and, for the third such offense, revoke the license of the physician.

(c) Reports.--The board shall prepare and submit an annual report of its enforcement efforts under this chapter to the General Assembly, which shall contain the following items:

(1) number of violations investigated, by section of this chapter;

(2) number of physicians complained against;

(3) number of physicians investigated;

(4) penalties imposed; and

(5) such other information as any committee of the General Assembly shall require.

Such reports shall be available for public inspection and copying.

(Mar. 25, 1988, P.L.262, No.31, eff. 30 days)



Section 3220 - Construction

§ 3220. Construction.

(a) Referral to coroner.--The provisions of section 503(3) of the act of June 29, 1953 (P.L.304, No.66), known as the "Vital Statistics Law of 1953," shall not be construed to require referral to the coroner of cases of abortions performed in compliance with this chapter.

(b) Other laws unaffected.--Apart from the provisions of subsection (a) and section 3214 (relating to reporting) nothing in this chapter shall have the effect of modifying or repealing any part of the "Vital Statistics Law of 1953" or section 5.2 of the act of October 27, 1955 (P.L.744, No.222), known as the "Pennsylvania Human Relations Act."

(c) Required statement.--When any provision of this chapter requires the furnishing or obtaining of a nonnotarized statement or verification, the furnishing or acceptance of a notarized statement or verification shall not be deemed a violation of that provision. (Nov. 17, 1989, P.L.592, No.64, eff. 60 days)






Chapter 33 - Arson, Criminal Mischief and Other Property Destruction

Chapter Notes

Enactment. Chapter 33 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 33 is referred to in sections 911, 2710 of this title.



Section 3301 - Arson and related offenses

(a) Arson endangering persons.--

(1) A person commits a felony of the first degree if he intentionally starts a fire or causes an explosion, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, whether on his own property or on that of another, and if:

(i) he thereby recklessly places another person in danger of death or bodily injury, including but not limited to a firefighter, police officer or other person actively engaged in fighting the fire; or

(ii) he commits the act with the purpose of destroying or damaging an inhabited building or occupied structure of another.

(2) A person who commits arson endangering persons is guilty of murder of the second degree if the fire or explosion causes the death of any person, including but not limited to a firefighter, police officer or other person actively engaged in fighting the fire, and is guilty of murder of the first degree if the fire or explosion causes the death of any person and was set with the purpose of causing the death of another person.

(a.1) Aggravated arson.--

(1) A person commits a felony of the first degree if he intentionally starts a fire or causes an explosion, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, whether on his own property or on that of another, and if:

(i) he thereby attempts to cause, or intentionally, knowingly or recklessly causes bodily injury to another person, including, but not limited to, a firefighter, police officer or other person actively engaged in fighting the fire; or

(ii) he commits an offense under this section which is graded as a felony when a person is present inside the property at the time of the offense.

(2) A person who commits aggravated arson is guilty of murder of the second degree if the fire or explosion causes the death of any person, including, but not limited to, a firefighter, police officer or other person actively engaged in fighting the fire.

(a.2) Arson of historic resource.--A person commits a felony of the second degree if the person, with the intent of destroying or damaging a historic resource of another, does any of the following:

(1) Intentionally starts a fire or causes an explosion, whether on the person's own property or that of another.

(2) Aids, counsels, pays or agrees to pay another to cause a fire or explosion.

(b) Sentence.--

(1) A person convicted of violating the provisions of subsection (a)(2), murder of the first degree, shall be sentenced to death or life imprisonment without right to parole; a person convicted of murder of the second degree, pursuant to subsection (a)(2), shall be sentenced to life imprisonment without right to parole. Notwithstanding provisions to the contrary, no language herein shall infringe upon the inherent powers of the Governor to commute said sentence.

(2) A person convicted under subsection (a.1) may be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years if:

(i) bodily injury results to a firefighter, police officer or other person actively engaged in fighting the fire; or

(ii) serious bodily injury results to a civilian.

(c) Arson endangering property.--A person commits a felony of the second degree if he intentionally starts a fire or causes an explosion, whether on his own property or that of another, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, and if:

(1) he commits the act with intent of destroying or damaging a building or unoccupied structure of another;

(2) he thereby recklessly places an inhabited building or occupied structure of another in danger of damage or destruction; or

(3) he commits the act with intent of destroying or damaging any property, whether his own or of another, to collect insurance for such loss.

(d) Reckless burning or exploding.--A person commits a felony of the third degree if he intentionally starts a fire or causes an explosion, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, whether on his own property or on that of another, and thereby recklessly:

(1) places an uninhabited building or unoccupied structure of another in danger of damage or destruction; or

(2) places any personal property of another having a value that exceeds $5,000 or if the property is an automobile, airplane, motorcycle, motorboat or other motor-propelled vehicle in danger of damage or destruction.

(d.1) Dangerous burning.--A person commits a summary offense if he intentionally or recklessly starts a fire to endanger any person or property of another whether or not any damage to person or property actually occurs.

(e) Failure to control or report dangerous fires.--A person who knows that a fire is endangering the life or property of another and fails to take reasonable measures to put out or control the fire, when he can do so without substantial risk to himself, or to give a prompt fire alarm, commits a misdemeanor of the first degree if:

(1) he knows that he is under an official, contractual or other legal duty to control or combat the fire; or

(2) the fire was started, albeit lawfully, by him or with his assent, or on property in his custody or control.

(f) Possession of explosive or incendiary materials or devices.--A person commits a felony of the third degree if he possesses, manufactures or transports any incendiary or explosive device or material with the intent to use or to provide such device or material to commit any offense described in this chapter.

(g) Disclosure of true owner.--Law enforcement officers investigating an offense under this section may require a trustee of a passive trust or trust involving an undisclosed principal or straw party to disclose the actual owner or beneficiary of the real property in question. The name of the actual owner or beneficiary of real estate subject to a passive trust, trust involving an undisclosed principal or arrangement with a straw party when obtained under the provisions of this subsection shall not be disclosed except as an official part of an investigation and prosecution of an offense under this section. A person who refuses to disclose a name as required by this section or who discloses a name in violation of this subsection is guilty of a misdemeanor of the third degree.

(h) Limitations on liability.--The provisions of subsections (a), (b), (c), (d), (d.1) and (e) shall not be construed to establish criminal liability upon any volunteer or paid firefighter or volunteer or paid firefighting company or association if said company or association endangers a participating firefighter or real or personal property in the course of an approved, controlled fire training program or fire evolution, provided that said company or association has complied with the following:

(1) a sworn statement from the owner of any real or personal property involved in such program or evolution that there is no fire insurance policy or no lien or encumbrance exists which applies to such real or personal property;

(2) approval or permits from the appropriate local government or State officials, if necessary, to conduct such program or exercise have been received;

(3) precautions have been taken so that the program or evolution does not affect any other persons or real or personal property; and

(4) participation of firefighters in the program or exercise if voluntary.

(h.1) Prohibition on certain service.--(Deleted by amendment).

(i) Defenses.--It is a defense to prosecution under subsections (c), (d) and (d.1) where a person is charged with destroying a vehicle, lawful title to which is vested in him, if the vehicle is free of any encumbrances, there is no insurance covering loss by fire or explosion or both on the vehicle and the person delivers to the nearest State Police station at least 48 hours in advance of the planned destruction a written sworn statement certifying that the person is the lawful titleholder, that the vehicle is free of any encumbrances and that there is no insurance covering loss by fire or explosion or both on the vehicle.

(j) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Historic resource." A building or structure, including a covered bridge, which:

(1) has been in existence for more than 100 years, including partial or complete reconstruction of a building or structure originally erected at least 100 years ago; or

(2) has been listed on the National Register of Historic Places or the Pennsylvania Register of Historic Places.

"Occupied structure." Any structure, vehicle or place adapted for overnight accommodation of persons or for carrying on business therein, whether or not a person is actually present. If a building or structure is divided into separately occupied units, any unit not occupied by the actor is an occupied structure of another.

"Property of another." A building or other property, whether real or personal, in which a person other than the actor has an interest which the actor has no authority to defeat or impair, even though the actor may also have an interest in the building or property.

(Apr. 29, 1982, P.L.363, No.101, eff. 90 days; Dec. 7, 1982, P.L.811, No.227, eff. 60 days; Dec. 3, 1998, P.L.933, No.121, eff. 60 days; Nov. 29, 2006, P.L.1481, No.168, eff. 60 days; Nov. 23, 2010, P.L.1181, No.118, eff. 60 days; Feb. 25, 2014, P.L.33, No.16, eff. 60 days)

2014 Amendment. Act 16 amended subsecs. (b), (f) and (j) and added subsecs. (a.1) and (a.2).

2010 Amendment. Act 118 deleted subsec. (h.1).

1998 Amendment. Act 121 amended subsecs. (d), (h) and (i) and added subsec. (d.1).

1982 Amendment. Section 3 of Act 227 provided that, notwithstanding the provisions of 1 Pa.C.S. § 1955, the amendments to section 3301 by Act 101 are repealed.

Cross References. Section 3301 is referred to in sections 3308, 3311, 3502, 5702, 5708, 6105 of this title; sections 3103, 5329 of Title 23 (Domestic Relations); section 7713 of Title 35 (Health and Safety); sections 5552, 6307, 6308, 6336, 9714, 9802 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 3302 - Causing or risking catastrophe

§ 3302. Causing or risking catastrophe.

(a) Causing catastrophe.--A person who causes a catastrophe by explosion, fire, flood, avalanche, collapse of building, release of poison gas, radioactive material or other harmful or destructive force or substance, or by any other means of causing potentially widespread injury or damage, including selling, dealing in or otherwise providing licenses or permits to transport hazardous materials in violation of 75 Pa.C.S. Ch. 83 (relating to hazardous materials transportation), commits a felony of the first degree if he does so intentionally or knowingly, or a felony of the second degree if he does so recklessly.

(b) Risking catastrophe.--A person is guilty of a felony of the third degree if he recklessly creates a risk of catastrophe in the employment of fire, explosives or other dangerous means listed in subsection (a) of this section. (Apr. 30, 2002, P.L.300, No.40, eff. 60 days)

Cross References. Section 3302 is referred to in sections 3304, 3311, 5708, 6105 of this title.



Section 3303 - Failure to prevent catastrophe

§ 3303. Failure to prevent catastrophe. A person who knowingly or recklessly fails to take reasonable measures to prevent or mitigate a catastrophe, when he can do so without substantial risk to himself, commits a misdemeanor of the second degree if:

(1) he knows that he is under an official, contractual or other legal duty to take such measures; or

(2) he did or assented to the act causing or threatening the catastrophe.



Section 3304 - Criminal mischief

§ 3304. Criminal mischief.

(a) Offense defined.--A person is guilty of criminal mischief if he:

(1) damages tangible property of another intentionally, recklessly, or by negligence in the employment of fire, explosives, or other dangerous means listed in section 3302(a) of this title (relating to causing or risking catastrophe);

(2) intentionally or recklessly tampers with tangible property of another so as to endanger person or property;

(3) intentionally or recklessly causes another to suffer pecuniary loss by deception or threat;

(4) intentionally defaces or otherwise damages tangible public property or tangible property of another with graffiti by use of any aerosol spray-paint can, broad-tipped indelible marker or similar marking device;

(5) intentionally damages real or personal property of another; or

(6) intentionally defaces personal, private or public property by discharging a paintball gun or paintball marker at that property.

(b) Grading.--Criminal mischief is a felony of the third degree if the actor intentionally causes pecuniary loss in excess of $5,000, or a substantial interruption or impairment of public communication, transportation, supply of water, gas or power, or other public service. It is a misdemeanor of the second degree if the actor intentionally causes pecuniary loss in excess of $1,000, or a misdemeanor of the third degree if he intentionally or recklessly causes pecuniary loss in excess of $500 or causes a loss in excess of $150 for a violation of subsection (a)(4). Otherwise criminal mischief is a summary offense.

(c) Definition.--As used in this section, the term "graffiti" means an unauthorized inscription, word, figure, mark or design which is written, marked, etched, scratched, drawn or painted. (Apr. 21, 1994, P.L.131, No.17, eff. 60 days; Dec. 20, 1996, P.L.1522, No.198, eff. 60 days; Oct. 2, 2002, P.L.806, No.116, eff. imd.; Dec. 22, 2005, P.L.449, No.85, eff. 60 days)

2005 Amendment. Act 85 amended subsec. (a).

2002 Amendment. Act 116 amended subsec. (a) and added subsec. (c).

1996 Amendment. Act 198 amended subsec. (b).

1994 Amendment. See the preamble to Act 17 of 1994 in the appendix to this title for special provisions relating to legislative findings and declarations.

Cross References. Section 3304 is referred to in section 3311 of this title; sections 3573, 9720 of Title 42 (Judiciary and Judicial Procedure).



Section 3305 - Injuring or tampering with fire apparatus, hydrants, etc

Whoever willfully and maliciously cuts, injures, damages, or destroys or defaces any fire hydrant or any fire hose or fire engine, or other public or private fire equipment, or any apparatus appertaining to the same, commits a misdemeanor of the third degree.

(Nov. 28, 1973, P.L.370, No.131)

1973 Amendment. Act 131 added section 3305.



Section 3306 - Unauthorized use or opening of fire hydrants

§ 3306. Unauthorized use or opening of fire hydrants. Whoever opens for private usage any fire hydrant without authorization of the water authority or company having jurisdiction over such fire hydrant, commits a summary offense. (Nov. 28, 1973, P.L.370, No.131)

1973 Amendment. Act 131 added section 3306.



Section 3307 - Institutional vandalism

§ 3307. Institutional vandalism.

(a) Offenses defined.--A person commits the offense of institutional vandalism if he knowingly desecrates, as defined in section 5509 (relating to desecration or sale of venerated objects), vandalizes, defaces or otherwise damages:

(1) any church, synagogue or other facility or place used for religious worship or other religious purposes;

(2) any cemetery, mortuary or other facility used for the purpose of burial or memorializing the dead;

(3) any school, educational facility, community center, municipal building, courthouse facility, State or local government building or vehicle or juvenile detention center;

(4) the grounds adjacent to and owned or occupied by any facility set forth in paragraph (1), (2) or (3); or

(5) any personal property located in any facility set forth in this subsection.

(a.1) Illegal possession.--A person commits the offense of institutional vandalism if, with intent to violate subsection (a), the person carries an aerosol spray-paint can, broad-tipped indelible marker or similar marking device onto property identified in subsection (a).

(b) Grading.--An offense under this section is a felony of the third degree if the act is one of desecration as defined in section 5509 or if the actor causes pecuniary loss in excess of $5,000. Pecuniary loss includes the cost of repair or replacement of the property affected. Otherwise, institutional vandalism is a misdemeanor of the second degree. (June 18, 1982, P.L.537, No.154, eff. imd.; Dec. 20, 1983, P.L.291, No.78, eff. imd.; Oct. 3, 1988, P.L.734, No.103, eff. 60 days; Apr. 21, 1994, P.L.130, No.16, eff. 60 days; Oct. 2, 2002, P.L.806, No.116, eff. imd.)

2002 Amendment. Act 116 amended subsec. (a).

1994 Amendment. Act 16 added subsec. (a.1). See the preamble to Act 16 of 1994 in the appendix to this title for special provisions relating to legislative findings and declarations.

Special Provisions in Appendix. See section 2 of Act 154 of 1982 in the appendix to this title for special provisions relating to right of action for injunction, damages or other relief.

Cross References. Section 3307 is referred to in sections 2710, 3311 of this title; sections 8309, 9720 of Title 42 (Judiciary and Judicial Procedure).



Section 3308 - Additional fine for arson committed for profit

§ 3308. Additional fine for arson committed for profit.

(a) General rule.--Any person convicted under section 2506 (relating to arson murder) or 3301 (relating to arson and related offenses) where any consideration was paid or payable, in addition to any sentence of imprisonment, shall be fined an amount double the amount of the consideration or the maximum lawful fine as provided in section 1101 (relating to fines), whichever is greater.

(b) Disposition of fines and forfeitures.--All fines collected and bail deposits forfeited under subsection (a) shall be provided to the Pennsylvania Emergency Management Agency for the Pennsylvania State Firemen's Training School also known as the Vocational Education Fire School and Fire Training and Education Programs. (Dec. 7, 1982, P.L.811, No.227, eff. 60 days)

1982 Amendment. Act 227 added section 3308.

References in Text. Section 2506, referred to subsec. (a), did not exist when this section was added. Present section 2506 contains provisions relating to drug delivery resulting in death.



Section 3309 - Agricultural vandalism

§ 3309. Agricultural vandalism.

(a) Offense defined.--A person commits the offense of agricultural vandalism if he intentionally or recklessly defaces, marks or otherwise damages the real or tangible personal property of another, where the property defaced, marked or otherwise damaged is used in agricultural activity or farming.

(b) Grading.--Agricultural vandalism is a felony of the third degree if the actor intentionally causes pecuniary loss in excess of $5,000, a misdemeanor of the first degree if the actor intentionally causes pecuniary loss in excess of $1,000 or a misdemeanor of the second degree if the actor intentionally or recklessly causes pecuniary loss in excess of $500. Pecuniary loss includes the cost of repair or replacement of the property affected. Otherwise, agricultural vandalism is a misdemeanor of the third degree.

(c) Definition.--As used in this section, the terms "agricultural activity" and "farming" include public and private research activity, records, data and data-gathering equipment related to agricultural products as well as the commercial production of agricultural crops, livestock or livestock products, poultry or poultry products, trees and timber products, milk, eggs or dairy products, or fruits or other horticultural products. (July 13, 1988, P.L.500, No.86, eff. imd.; June 22, 2001, P.L.386, No.27, eff. imd.)

2001 Amendment. Act 27 amended subsec. (c).

1988 Amendment. Act 86 added section 3309.

Cross References. Section 3309 is referred to in sections 3311, 3503 of this title; section 2303 of Title 3 (Agriculture).



Section 3310 - Agricultural crop destruction

§ 3310. Agricultural crop destruction.

(a) Offenses defined.--A person commits a felony of the second degree if he intentionally and knowingly damages any field crop, vegetable or fruit plant or tree that is grown, stored or raised for scientific or commercial purposes or for any testing or research purpose in conjunction with a public or private research facility or a university or any Federal, State or local government agency.

(b) Restitution.--Any person convicted of violating this section shall, in addition to any other penalty imposed, be sentenced to pay the owner of the damaged field crops, vegetable or fruit plants or trees restitution. Restitution shall be in an amount equal to the cost of the financial damages incurred as a result of the offense, including the following:

(1) Value of the damaged crop.

(2) Disposal of the damaged crop.

(3) Cleanup of the property.

(4) Lost revenue for the aggrieved owner of the damaged crop.

(c) Exceptions.--The provisions of this section shall not apply to field crops, vegetable or fruit plants or trees damaged through research or normal commercial activity. (June 22, 2001, P.L.386, No.27, eff. imd.; Apr. 14, 2006, P.L.81, No.27, eff. 60 days)

Cross References. Section 3310 is referred to in section 3311 of this title.



Section 3311 - Ecoterrorism

(a) General rule.--A person is guilty of ecoterrorism if the person commits a specified offense against property intending to do any of the following:

(1) Intimidate or coerce an individual lawfully:

(i) participating in an activity involving animals, plants or an activity involving natural resources; or

(ii) using an animal, plant or natural resource facility.

(2) Prevent or obstruct an individual from lawfully:

(i) participating in an activity involving animals, plants or an activity involving natural resources; or

(ii) using an animal, plant or natural resource facility.

(b) Grading and penalty.--

(1) If the specified offense against property is a summary offense, an offense under this section shall be classified as a misdemeanor of the third degree.

(2) If the specified offense against property is a misdemeanor or a felony of the third or second degree, an offense under this section shall be classified one degree higher than the classification of the specified offense against property specified in section 106 (relating to classes of offenses).

(3) If the specified offense against property is a felony of the first degree, a person convicted of an offense under this section shall be sentenced to a term of imprisonment fixed by the court at not more than 40 years and may be sentenced to pay a fine of not more than $100,000.

(c) Restitution.--Any person convicted of violating this section shall, in addition to any other penalty imposed, be sentenced to pay the owner of any damaged property which resulted from the violation restitution. Restitution shall be in an amount up to triple the value of the property damages incurred as a result of the specified offense against property. In ordering restitution pursuant to this subsection, the court shall consider as part of the value of the damaged property the market value of the property prior to the violation and the production, research, testing, replacement and development costs directly related to the property that was the subject of the specified offense.

(c.1) Immunity.--A person who exercises the right of petition or free speech under the United States Constitution or the Constitution of Pennsylvania on public property or with the permission of the landowner where the person is peaceably demonstrating or peaceably pursuing his constitutional rights shall be immune from prosecution for these actions under this section or from civil liability under 42 Pa.C.S. § 8319 (relating to ecoterrorism).

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Activity involving animals or plants." A lawful activity involving the use of animals, animal parts or plants, including any of the following:

(1) Activities authorized under 30 Pa.C.S. (relating to fish) and 34 Pa.C.S. (relating to game).

(2) Activities authorized under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(3) Food production, processing and preparation.

(4) Clothing manufacturing and distribution.

(5) Entertainment and recreation.

(6) Research, teaching and testing.

(7) Propagation, production, sale, use or possession of legal plants.

(8) Agricultural activity and farming as defined in section 3309 (relating to agricultural vandalism).

"Activity involving natural resources." A lawful activity involving the use of a natural resource with an economic value, including any of the following:

(1) Mining, foresting, harvesting or processing natural resources.

(2) The sale, loan or lease of products which requires the use of natural resources.

"Animal, plant or natural resource facility." A vehicle, building, structure or other premises:

(1) where an animal, plant or natural resource is lawfully housed, exhibited or offered for sale; or

(2) which is used for scientific purposes involving animals, plants or natural resources, including research, teaching and testing.

"Specified offense against property." Any of the following offenses:

Section 3301(a), (c), (d), (d.1) and (f) (relating to arson and related offenses).

Section 3302 (relating to causing or risking catastrophe).

Section 3304 (relating to criminal mischief).

Section 3307 (relating to institutional vandalism).

Section 3309 (relating to agricultural vandalism).

Section 3310 (relating to agricultural crop destruction).

Section 3502 (relating to burglary) but only if the actor commits the crime for the purpose of committing one of the other offenses listed in this definition.

Section 3503 (relating to criminal trespass) but only if the actor commits the crime for the purpose of releasing a dangerous transmissible disease or hazardous substance, as those terms are defined under 3 Pa.C.S. § 2303 (relating to definitions), threatening or terrorizing the owner or occupant of the premises, starting or causing to be started any fire upon the premises or defacing or damaging the premises.

Section 3921 (relating to theft by unlawful taking or disposition).

Section 3922 (relating to theft by deception).

Section 4101 (relating to forgery).

Section 4120 (relating to identity theft).

(Apr. 14, 2006, P.L.81, No.27, eff. 60 days; Nov. 23, 2010, P.L.1360, No.125, eff. imd.)

2010 Amendment. Act 125 amended the def. of "specified offense against property" in subsec. (d).

2006 Amendment. Act 27 added section 3311.

Cross References. Section 3311 is referred to in sections 8319, 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 3312 - Destruction of a survey monument

§ 3312. Destruction of a survey monument.

(a) Offense defined.--

(1) A person commits a summary offense if he intentionally cuts, injures, damages, destroys, defaces or removes any survey monument or marker, other than a natural object such as a tree or stream.

(2) A person commits a misdemeanor of the second degree if he willfully or maliciously cuts, injures, damages, destroys, defaces or removes any survey monument or marker in order to call into question a boundary line.

(b) Restitution.--Any person convicted of violating this section shall, in addition to any other penalty imposed, be liable for the cost of the reestablishment of permanent survey monuments or markers by a professional land surveyor and all reasonable attorney fees.

(c) Affirmative defense.--It is an affirmative defense to any prosecution for an offense under this section that the survey monument or marker was improperly placed by a professional land surveyor.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Professional land surveyor." As defined under the act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law. "Survey monument or marker." Any object adopted or placed by a professional land surveyor to define the boundaries of a property, including, but not limited to, natural objects such as trees or streams, or artificial monuments such as iron pins, concrete monuments, set stones or party walls. The phrase does not include a wooden stake placed by a professional land surveyor as a temporary marker or placeholder. (July 7, 2006, P.L.348, No.72, eff. 60 days)

2006 Amendment. Act 72 added section 3312.



Section 3313 - Illegal dumping of methamphetamine waste

§ 3313. Illegal dumping of methamphetamine waste.

(a) Offense defined.--A person commits a felony of the third degree if he intentionally, knowingly or recklessly deposits, stores or disposes on any property a precursor or reagent substance, chemical waste or debris, resulting from or used in the manufacture of methamphetamine or the preparation of a precursor or reagent substance for the manufacture of methamphetamine.

(b) Exceptions.--Subsection (a) does not apply to the disposal of waste products:

(1) by a licensed pharmaceutical company in the normal course of business; or

(2) pursuant to Federal or State laws regulating the cleanup or disposal of waste products from unlawful manufacturing of methamphetamine. (Apr. 29, 2010, P.L.174, No.18, eff. 60 days)

2010 Amendment. Act 18 added section 3313.






Chapter 35 - Burglary and Other Criminal Intrusion

Chapter Notes

Enactment. Chapter 35 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 35 is referred to in section 5985.1 of Title 42 (Judiciary and Judicial Procedure).



Section 3501 - Definitions

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific provisions of this chapter, the following words or phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Occupied structure." Any structure, vehicle or place adapted for overnight accommodation of persons, or for carrying on business therein, whether or not a person is actually present.



Section 3502 - Burglary

(a) Offense defined.--A person commits the offense of burglary if, with the intent to commit a crime therein, the person:

(1) (i) enters a building or occupied structure, or separately secured or occupied portion thereof, that is adapted for overnight accommodations in which at the time of the offense any person is present and the person commits, attempts or threatens to commit a bodily injury crime therein;

(ii) enters a building or occupied structure, or separately secured or occupied portion thereof that is adapted for overnight accommodations in which at the time of the offense any person is present;

(2) enters a building or occupied structure, or separately secured or occupied portion thereof that is adapted for overnight accommodations in which at the time of the offense no person is present;

(3) enters a building or occupied structure, or separately secured or occupied portion thereof that is not adapted for overnight accommodations in which at the time of the offense any person is present; or

(4) enters a building or occupied structure, or separately secured or occupied portion thereof that is not adapted for overnight accommodations in which at the time of the offense no person is present.

(b) Defense.--It is a defense to prosecution for burglary if any of the following exists at the time of the commission of the offense:

(1) The building or structure was abandoned.

(2) The premises are open to the public.

(3) The actor is licensed or privileged to enter.

(c) Grading.--

(1) Except as provided in paragraph (2), burglary is a felony of the first degree.

(2) As follows:

(i) Except under subparagraph (ii), an offense under subsection (a)(4) is a felony of the second degree.

(ii) If the actor's intent upon entering the building, structure or portion under subparagraph (i) is to commit theft of a controlled substance or designer drug as those terms are defined in section 2 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, burglary is a felony of the first degree.

(d) Multiple convictions.--A person may not be sentenced both for burglary and for the offense which it was his intent to commit after the burglarious entry or for an attempt to commit that offense, unless the additional offense constitutes a felony of the first or second degree.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Bodily injury crime." As follows:

(1) An act, attempt or threat to commit an act which would constitute a misdemeanor or felony under the following:

Chapter 25 (relating to criminal homicide).

Chapter 27 (relating to assault).

Chapter 29 (relating to kidnapping).

Chapter 31 (relating to sexual offenses).

Section 3301 (relating to arson and related offenses).

Chapter 37 (relating to robbery).

Chapter 49 Subch. B (relating to victim and witness intimidation).

(2) The term includes violations of any protective order issued as a result of an act related to domestic violence.

(Dec. 19, 1990, P.L.1196, No.201, eff. July 1, 1991; July 5, 2012, P.L.1050, No.122, eff. 60 days; Dec. 23, 2013, P.L.1264, No.131, eff. 60 days; Nov. 4, 2016, P.L.1194, No.158, eff. 60 days)

2016 Amendment. Act 158 amended subsec. (a)(1) and added subsec. (e).

2013 Amendment. Act 131 amended subsec. (c)(2). Section 3 of Act 131 provided that the amendment shall apply to offenses committed on or after the effective date of section 3.

Cross References. Section 3502 is referred to in sections 3311, 5702, 5708, 6105 of this title; sections 5552, 9714, 9720.7, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 3503 - Criminal trespass

(a) Buildings and occupied structures.--

(1) A person commits an offense if, knowing that he is not licensed or privileged to do so, he:

(i) enters, gains entry by subterfuge or surreptitiously remains in any building or occupied structure or separately secured or occupied portion thereof; or

(ii) breaks into any building or occupied structure or separately secured or occupied portion thereof.

(2) An offense under paragraph (1)(i) is a felony of the third degree, and an offense under paragraph (1)(ii) is a felony of the second degree.

(3) As used in this subsection:

"Breaks into." To gain entry by force, breaking, intimidation, unauthorized opening of locks, or through an opening not designed for human access.

(b) Defiant trespasser.--

(1) A person commits an offense if, knowing that he is not licensed or privileged to do so, he enters or remains in any place as to which notice against trespass is given by:

(i) actual communication to the actor;

(ii) posting in a manner prescribed by law or reasonably likely to come to the attention of intruders;

(iii) fencing or other enclosure manifestly designed to exclude intruders;

(iv) notices posted in a manner prescribed by law or reasonably likely to come to the person's attention at each entrance of school grounds that visitors are prohibited without authorization from a designated school, center or program official; or

(v) an actual communication to the actor to leave school grounds as communicated by a school, center or program official, employee or agent or a law enforcement officer.

(2) Except as provided in paragraph (1)(v), an offense under this subsection constitutes a misdemeanor of the third degree if the offender defies an order to leave personally communicated to him by the owner of the premises or other authorized person. An offense under paragraph (1)(v) constitutes a misdemeanor of the first degree. Otherwise it is a summary offense.

(b.1) Simple trespasser.--

(1) A person commits an offense if, knowing that he is not licensed or privileged to do so, he enters or remains in any place for the purpose of:

(i) threatening or terrorizing the owner or occupant of the premises;

(ii) starting or causing to be started any fire upon the premises; or

(iii) defacing or damaging the premises.

(2) An offense under this subsection constitutes a summary offense.

(b.2) Agricultural trespasser.--

(1) A person commits an offense if knowing that he is not licensed or privileged to do so he:

(i) enters or remains on any agricultural or other open lands when such lands are posted in a manner prescribed by law or reasonably likely to come to the person's attention or are fenced or enclosed in a manner manifestly designed to exclude trespassers or to confine domestic animals; or

(ii) enters or remains on any agricultural or other open lands and defies an order not to enter or to leave that has been personally communicated to him by the owner of the lands or other authorized person.

(2) An offense under this subsection shall be graded as follows:

(i) An offense under paragraph (1)(i) constitutes a misdemeanor of the third degree and is punishable by imprisonment for a term of not more than one year and a fine of not less than $250.

(ii) An offense under paragraph (1)(ii) constitutes a misdemeanor of the second degree and is punishable by imprisonment for a term of not more than two years and a fine of not less than $500 nor more than $5,000.

(3) For the purposes of this subsection, the phrase "agricultural or other open lands" shall mean any land on which agricultural activity or farming as defined in section 3309 (relating to agricultural vandalism) is conducted or any land populated by forest trees of any size and capable of producing timber or other wood products or any other land in an agricultural security area as defined in the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law, or any area zoned for agricultural use.

(b.3) Agricultural biosecurity area trespasser.--

(1) A person commits an offense if the person does any of the following:

(i) Enters an agricultural biosecurity area, knowing that the person is not licensed or privileged to do so.

(ii) Knowingly or recklessly fails to perform reasonable measures for biosecurity that by posted notice are required to be performed for entry to the agricultural biosecurity area.

(2) It is a defense to prosecution under paragraph (1)(ii) that:

(i) no reasonable means or method was available to perform the measures that the posted notice required to be performed for entry to the agricultural biosecurity area;

(ii) entry is made in response to a condition within the agricultural biosecurity area that the person reasonably believes to be a serious threat to human or animal health as necessitating immediate entry to the agricultural biosecurity area; or

(iii) entry is made under exigent circumstances by a law enforcement officer to:

(A) pursue and apprehend a suspect of criminal conduct reasonably believed by the officer to be present within the agricultural biosecurity area; or

(B) prevent the destruction of evidence of criminal conduct reasonably believed by the officer to be located within the agricultural biosecurity area.

(3) (i) Except as set forth in subparagraph (iii), an offense under paragraph (1)(i) constitutes a misdemeanor of the third degree.

(ii) Except as set forth in subparagraph (iii), an offense under paragraph (1)(ii) constitutes a summary offense.

(iii) If an offense under paragraph (1) causes damage to or death of an animal or plant within an agricultural biosecurity area, the offense constitutes a misdemeanor of the first degree.

(4) For purposes of this subsection, the terms "agricultural biosecurity area" and "posted notice" shall have the meanings given to them in 3 Pa.C.S. § 2303 (relating to definitions).

(c) Defenses.--It is a defense to prosecution under this section that:

(1) a building or occupied structure involved in an offense under subsection (a) of this section was abandoned;

(2) the premises were at the time open to members of the public and the actor complied with all lawful conditions imposed on access to or remaining in the premises; or

(3) the actor reasonably believed that the owner of the premises, or other person empowered to license access thereto, would have licensed him to enter or remain.

(d) Definition.--As used in this section, the term "school grounds" means any building of or grounds of any elementary or secondary publicly funded educational institution, any elementary or secondary private school licensed by the Department of Education, any elementary or secondary parochial school, any certified day-care center or any licensed preschool program.

(June 23, 1978, P.L.497, No.76, eff. 60 days; Oct. 27, 1995, P.L.334, No.53, eff. 60 days; Dec. 3, 1998, P.L.933, No.121, eff. imd.; Oct. 2, 2002, P.L.806, No.116, eff. imd.; Nov. 23, 2010, P.L.1360, No.125, eff. imd.; Nov. 6, 2014, P.L.2921, No.192, eff. 60 days)

2016 Unconstitutionality. Act 192 of 2014 was declared unconstitutional. Leach v. Commonwealth, 141 A.3d 426 (Pa. 2016). The Legislative Reference Bureau effectuated the 2016 unconstitutionality.

2014 Amendment. Act 192 amended subsecs. (b.1) and (d).

2010 Amendment. Act 125 added subsec. (b.3).

2002 Amendment. Act 116 amended subsec. (b) and added subsec. (d).

1998 Amendment. Act 121 added subsec. (b.2).

1978 Amendment. Act 76 amended subsec. (a).

Cross References. Section 3503 is referred to in sections 2710, 3019, 3311, 6105 of this title; section 2303 of Title 3 (Agriculture); section 2314 of Title 34 (Game); section 3573 of Title 42 (Judiciary and Judicial Procedure).



Section 3504 - Railroad protection, railroad vandalism and interference with transportation facilities

§ 3504. Railroad protection, railroad vandalism and

interference with transportation facilities.

(a) Damage to railroad or delay of railroad operations.--

(1) A person commits an offense if, without lawful authority or the railroad carrier's consent, he causes damage to property that he knows or reasonably should have known to be railroad property, including the railroad right-of-way or yard, or causes a delay in railroad operations by an act including, but not limited to:

(i) Knowingly, purposefully or recklessly disrupting, delaying or preventing the operation of any train, jitney, trolley or any other facility of transportation.

(ii) Driving or operating a recreational vehicle or nonrecreational vehicle, including, but not limited to, a bicycle, motorcycle, snowmobile, all-terrain vehicle, car or truck.

(iii) Knowingly, purposefully or recklessly damaging railroad property, railroad infrastructure or railroad equipment or using railroad property to access adjoining property to commit acts of vandalism, theft or other criminal acts.

(2) An offense under this subsection constitutes a misdemeanor of the third degree.

(b) Stowaways prohibited.--

(1) A person commits an offense if, without lawful authority or the railroad carrier's consent, he rides on the outside of a train or inside a passenger car, locomotive or freight car, including a box car, flatbed or container.

(2) An offense under this subsection constitutes a misdemeanor of the third degree.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Railroad." Any form of nonhighway ground transportation that runs on rails or electromagnetic guideways, including, but not limited to:

(1) Commuter or other short-haul railroad passenger service in a metropolitan or suburban area.

(2) High-speed ground transportation systems that connect metropolitan areas, but not rapid transit operations in an urban area that are not connected to the general railroad system of transportation. "Railroad carrier." A person, including, but not limited to, an owner or operator, providing railroad transportation. "Railroad carrier's consent." Written or other affirmative communication of permission to be on railroad property. Consent shall not be implied. "Railroad property." All tangible property owned, leased or operated by a railroad carrier, including a right-of-way, track, bridge, yard, shop, station, tunnel, viaduct, trestle, depot, warehouse, terminal or any other structure, appurtenance or equipment owned, leased or used in the operation of any railroad carrier, including a train, locomotive, engine, railroad car, work equipment, rolling stock or safety device. The term does not include a railroad carrier's administrative building or offices, office equipment or intangible property such as computer software or other information. "Right-of-way." The track or roadbed owned, leased or operated by a railroad carrier which is located on either side of its tracks and which is readily recognizable to a reasonable person as being railroad property or is reasonably identified as such by fencing or appropriate signs. "Yard." A system of parallel tracks, crossovers and switches where railroad cars are switched and made up into trains and where railroad cars, locomotives and other rolling stock are kept when not in use or when awaiting repairs. (July 15, 2004, P.L.691, No.74, eff. 60 days)

2004 Amendment. Act 74 added section 3504.






Chapter 37 - Robbery

Chapter Notes

Enactment. Chapter 37 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 37 is referred to in sections 911, 3502 of this title; section 3103 of Title 23 (Domestic Relations); section 5985.1 of Title 42 (Judiciary and Judicial Procedure).



Section 3701 - Robbery

(a) Offense defined.--

(1) A person is guilty of robbery if, in the course of committing a theft, he:

(i) inflicts serious bodily injury upon another;

(ii) threatens another with or intentionally puts him in fear of immediate serious bodily injury;

(iii) commits or threatens immediately to commit any felony of the first or second degree;

(iv) inflicts bodily injury upon another or threatens another with or intentionally puts him in fear of immediate bodily injury;

(v) physically takes or removes property from the person of another by force however slight; or

(vi) takes or removes the money of a financial institution without the permission of the financial institution by making a demand of an employee of the financial institution orally or in writing with the intent to deprive the financial institution thereof.

(2) An act shall be deemed "in the course of committing a theft" if it occurs in an attempt to commit theft or in flight after the attempt or commission.

(3) For purposes of this subsection, a "financial institution" means a bank, trust company, savings trust, credit union or similar institution.

(b) Grading.--

(1) Except as provided under paragraph (2), robbery under subsection (a)(1)(iv) and (vi) is a felony of the second degree; robbery under subsection (a)(1)(v) is a felony of the third degree; otherwise, it is a felony of the first degree.

(2) If the object of a robbery under paragraph (1) is a controlled substance or designer drug as those terms are defined in section 2 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, robbery is a felony of the first degree.

(June 24, 1976, P.L.425, No.102, eff. imd.; Mar. 16, 2010, P.L.143, No.11, eff. 60 days; Dec. 23, 2013, P.L.1264, No.131, eff. 60 days)

2013 Amendment. Act 131 amended subsec. (b). Section 3 of Act 131 provided that the amendment shall apply to offenses committed on or after the effective date of section 3.

Cross References. Section 3701 is referred to in sections 5702, 5708, 6105 of this title; sections 5552, 6302, 6307, 6308, 6336, 6355, 9714, 9719, 9802 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 3702 - Robbery of motor vehicle

(a) Offense defined.--A person commits a felony of the first degree if he steals or takes a motor vehicle from another person in the presence of that person or any other person in lawful possession of the motor vehicle.

(b) Sentencing.--The Pennsylvania Commission on Sentencing, pursuant to 42 Pa.C.S. § 2154 (relating to adoption of guidelines for sentencing), shall provide for a sentencing enhancement for an offense under this section.

(June 23, 1993, P.L.124, No.28, eff. imd.)

1993 Amendment. Act 28 added section 3702.

Cross References. Section 3702 is referred to in sections 3213, 5702, 6105 of this title; section 6302 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103 of Title 61 (Prisons and Parole).






Chapter 39 - Theft and Related Offenses

Chapter Notes

Enactment. Chapter 39 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 39 is referred to in section 911 of this title; section 2905 of Title 66 (Public Utilities).



Section 3901 - Definitions

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific provisions of this chapter, the following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Deprive."

(1) To withhold property of another permanently or for so extended a period as to appropriate a major portion of its economic value, or with intent to restore only upon payment of reward or other compensation; or

(2) to dispose of the property so as to make it unlikely that the owner will recover it.

"Financial institution." A bank, insurance company, credit union, building and loan association, investment trust or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

"Firearm." Any weapon that is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

"Government." The United States, any state, county, municipality, or other political unit, or any department, agency or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government.

"Movable property." Property the location of which can be changed, including things growing on, affixed to, or found in land, and documents although the rights represented thereby have no physical location. "Immovable property" is all other property.

"Obtain."

(1) To bring about a transfer or purported transfer of legal interest in property, whether to the obtainer or another; or

(2) in relation to labor or service, to secure performance thereof.

"Property." Anything of value, including real estate, tangible and intangible personal property, contract rights, choses-in-action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, food and drink, electric or other power.

"Property of another." Includes property in which any person other than the actor has an interest which the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in possession of the actor shall not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement.

(July 17, 2007, P.L.139, No.41, eff. 60 days)

2007 Amendment. Act 41 added the def. of "firearm."



Section 3902 - Consolidation of theft offenses

§ 3902. Consolidation of theft offenses. Conduct denominated theft in this chapter constitutes a single offense. An accusation of theft may be supported by evidence that it was committed in any manner that would be theft under this chapter, notwithstanding the specification of a different manner in the complaint or indictment, subject only to the power of the court to ensure fair trial by granting a continuance or other appropriate relief where the conduct of the defense would be prejudiced by lack of fair notice or by surprise.



Section 3903 - Grading of theft offenses

(a) Felony of the second degree.--Theft constitutes a felony of the second degree if:

(1) The offense is committed during a manmade disaster, a natural disaster or a war-caused disaster and constitutes a violation of section 3921 (relating to theft by unlawful taking or disposition), 3925 (relating to receiving stolen property), 3928 (relating to unauthorized use of automobiles and other vehicles) or 3929 (relating to retail theft).

(2) The property stolen is a firearm.

(3) In the case of theft by receiving stolen property, the property received, retained or disposed of is a firearm.

(4) The property stolen is any amount of anhydrous ammonia.

(5) The amount involved is $100,000 or more but less than $500,000.

(a.1) Felony of the third degree.--Except as provided in subsection (a) or (a.2), theft constitutes a felony of the third degree if the amount involved exceeds $2,000, or if the property stolen is an automobile, airplane, motorcycle, motorboat or other motor-propelled vehicle, or in the case of theft by receiving stolen property, if the receiver is in the business of buying or selling stolen property.

(a.2) Felony of the first degree.--Except as provided in subsections (a) and (a.1), theft constitutes a felony of the first degree if:

(1) in the case of theft by receiving stolen property, the property received, retained or disposed of is a firearm and the receiver is in the business of buying or selling stolen property; or

(2) the amount involved is $500,000 or more.

(b) Other grades.--Theft not within subsection (a), (a.1) or (a.2), constitutes a misdemeanor of the first degree, except that if the property was not taken from the person or by threat, or in breach of fiduciary obligation, and:

(1) the amount involved was $50 or more but less than $200 the offense constitutes a misdemeanor of the second degree; or

(2) the amount involved was less than $50 the offense constitutes a misdemeanor of the third degree.

(c) Valuation.--The amount involved in a theft shall be ascertained as follows:

(1) Except as otherwise specified in this section, value means the market value of the property at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the crime.

(2) Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertainable market value such as some public and corporate bonds and securities, shall be evaluated as follows:

(i) The value of an instrument constituting an evidence of debt, such as a check, draft or promissory note, shall be deemed the amount due or collectible thereon or thereby, such figure ordinarily being the face amount of the indebtedness less any portion thereof which has been satisfied.

(ii) The value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be deemed the greatest amount of economic loss which the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

(3) When the value of property cannot be satisfactorily ascertained pursuant to the standards set forth in paragraphs (1) and (2) of this subsection its value shall be deemed to be an amount less than $50. Amounts involved in thefts committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Manmade disaster." Any industrial, nuclear or transportation accident, explosion, conflagration, power failure, natural resource shortage or other condition, except enemy action, resulting from manmade causes, such as oil spills and other injurious environmental contamination, which threatens or causes substantial damage to property, human suffering, hardship or loss of life.

"Natural disaster." Any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, earthquake, landslide, mudslide, snowstorm, drought, fire, explosion or other catastrophe which results in substantial damage to property, hardship, suffering or possible loss of life.

"War-caused disaster." Any condition following an attack upon the United States resulting in substantial damage to property or injury to persons in the United States caused by use of bombs, missiles, shellfire, nuclear, radiological, chemical or biological means, or other weapons or overt paramilitary actions, or other conditions such as sabotage.

(June 17, 1974, P.L.356, No.118, eff. imd.; Nov. 29, 1990, P.L.608, No.154, eff. 60 days; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Nov. 23, 2004, P.L.953, No.143, eff. 60 days; June 28, 2011, P.L.48, No.10, eff. 60 days; Dec. 23, 2013, P.L.1264, No.131, eff. 60 days)

2013 Amendment. Act 131 amended subsecs. (a) and (a.2). Section 3 of Act 131 provided that the amendment shall apply to offenses committed on or after the effective date of section 3. Section 4 of Act 131 provided that the amendment shall apply to sentences imposed on or after the effective date of section 4.

2011 Amendment. Act 10 amended subsecs. (a), (a.1) and (b) and added subsec. (a.2). See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

Cross References. Section 3903 is referred to in section 3926 of this title.



Section 3904 - Arrest without warrant

§ 3904. Arrest without warrant. A law enforcement officer shall have the same right of arrest without a warrant for any grade of theft as exists or may hereafter exist in the case of the commission of a felony. (Oct. 17, 1974, P.L.749, No.251)

1974 Amendment. Act 251 added section 3904.



Section 3921 - Theft by unlawful taking or disposition

(a) Movable property.--A person is guilty of theft if he unlawfully takes, or exercises unlawful control over, movable property of another with intent to deprive him thereof.

(b) Immovable property.--A person is guilty of theft if he unlawfully transfers, or exercises unlawful control over, immovable property of another or any interest therein with intent to benefit himself or another not entitled thereto.

Cross References. Section 3921 is referred to in sections 1107, 3311, 3903, 5708, 6105 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3922 - Theft by deception

§ 3922. Theft by deception.

(a) Offense defined.--A person is guilty of theft if he intentionally obtains or withholds property of another by deception. A person deceives if he intentionally:

(1) creates or reinforces a false impression, including false impressions as to law, value, intention or other state of mind; but deception as to a person's intention to perform a promise shall not be inferred from the fact alone that he did not subsequently perform the promise;

(2) prevents another from acquiring information which would affect his judgment of a transaction; or

(3) fails to correct a false impression which the deceiver previously created or reinforced, or which the deceiver knows to be influencing another to whom he stands in a fiduciary or confidential relationship.

(b) Exception.--The term "deceive" does not, however, include falsity as to matters having no pecuniary significance, or puffing by statements unlikely to deceive ordinary persons in the group addressed.

Cross References. Section 3922 is referred to in sections 3311, 5708 of this title; sections 5552, 9717 of Title 42 (Judiciary and Judicial Procedure).



Section 3923 - Theft by extortion

(a) Offense defined.--A person is guilty of theft if he intentionally obtains or withholds property of another by threatening to:

(1) commit another criminal offense;

(2) accuse anyone of a criminal offense;

(3) expose any secret tending to subject any person to hatred, contempt or ridicule;

(4) take or withhold action as an official, or cause an official to take or withhold action;

(5) bring about or continue a strike, boycott or other collective unofficial action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act;

(6) testify or provide information or withhold testimony or information with respect to the legal claim or defense of another; or

(7) inflict any other harm which would not benefit the actor.

(b) Defenses.--It is a defense to prosecution based on paragraphs (a)(2), (a)(3) or (a)(4) of this section that the property obtained by threat of accusation, exposure, lawsuit or other invocation of official action was honestly claimed as restitution or indemnification for harm done in the circumstances to which such accusation, exposure, lawsuit or other official action relates, or as compensation for property or lawful services.

(June 24, 1976, P.L.425, No.102, eff. imd.)

Cross References. Section 3923 is referred to in sections 3001, 5708, 6105 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5552, 9802 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 3924 - Theft of property lost, mislaid, or delivered by mistake

A person who comes into control of property of another that he knows to have been lost, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient is guilty of theft if, with intent to deprive the owner thereof, he fails to take reasonable measures to restore the property to a person entitled to have it.

Cross References. Section 3924 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3925 - Receiving stolen property

§ 3925. Receiving stolen property.

(a) Offense defined.--A person is guilty of theft if he intentionally receives, retains, or disposes of movable property of another knowing that it has been stolen, or believing that it has probably been stolen, unless the property is received, retained, or disposed with intent to restore it to the owner.

(b) Definition.--As used in this section the word "receiving" means acquiring possession, control or title, or lending on the security of the property.

Cross References. Section 3925 is referred to in sections 3903, 3929.3, 5708, 6105 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3926 - Theft of services

§ 3926. Theft of services.

(a) Acquisition of services.--

(1) A person is guilty of theft if he intentionally obtains services for himself or for another which he knows are available only for compensation, by deception or threat, by altering or tampering with the public utility meter or measuring device by which such services are delivered or by causing or permitting such altering or tampering, by making or maintaining any unauthorized connection, whether physically, electrically or inductively, to a distribution or transmission line, by attaching or maintaining the attachment of any unauthorized device to any cable, wire or other component of an electric, telephone or cable television system or to a television receiving set connected to a cable television system, by making or maintaining any unauthorized modification or alteration to any device installed by a cable television system, or by false token or other trick or artifice to avoid payment for the service.

(1.1) A person is guilty of theft if he intentionally obtains or attempts to obtain telecommunication service by the use of an unlawful telecommunication device or without the consent of the telecommunication service provider.

(3) A person is not guilty of theft of cable television service under this section who subscribes to and receives service through an authorized connection of a television receiving set at his dwelling and, within his dwelling, makes an unauthorized connection of an additional television receiving set or sets or audio system which receives only basic cable television service obtained through such authorized connection.

(4) Where compensation for service is ordinarily paid immediately upon the rendering of such service, as in the case of hotels and restaurants, refusal to pay or absconding without payment or offer to pay gives rise to a presumption that the service was obtained by deception as to intention to pay.

(b) Diversion of services.--A person is guilty of theft if, having control over the disposition of services of others to which he is not entitled, he knowingly diverts such services to his own benefit or to the benefit of another not entitled thereto.

(c) Grading.--

(1) An offense under this section constitutes a summary offense when the value of the services obtained or diverted is less than $50.

(2) When the value of the services obtained or diverted is $50 or more, the grading of the offense shall be as established in section 3903 (relating to grading of theft offenses).

(3) Amounts involved in theft of services committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.

(d) Inferences.--

(1) Any person having possession of or access to the location of a public utility meter or service measuring device which has been avoided or tampered with so as to inhibit or prevent the accurate measurement of utility service and who enjoys the use of or receives the benefit from the public utility service intended to be metered or measured by the public utility meter or measuring device so avoided or tampered with may be reasonably inferred to have acted to avoid or tamper with the public utility meter or measuring device with the intent to obtain the public utility service without making full compensation therefor.

(2) Any person having possession of or access to the location of the distribution or transmission lines or other facilities of a cable television system which have been tapped, altered or tampered with or to which any unauthorized connection has been made or to which any unauthorized device has been attached or any person having possession of or access to any device installed by a cable television system to which an unauthorized modification or alteration has been made, the result of which tapping, altering, tampering, connection, attachment or modification is to avoid payment for all or any part of the cable television service for which payment is normally required, and who enjoys the use of or receives the benefit from the cable television service, may be reasonably inferred to have acted to have tapped, altered, tampered with, connected or attached to or modified cable television facilities with the intent to obtain cable television service without making full compensation therefor. This inference shall not apply to the act of a subscriber to cable television service, who receives service through an authorized connection of a television receiving set at his dwelling, in making, within his dwelling, an unauthorized connection of an additional television receiving set or sets or audio system which receives only basic cable television service obtained through such authorized connection.

(e) Sale or transfer of device or plan intended for acquisition or diversion.--A person is guilty of a misdemeanor of the third degree if he sells, gives or otherwise transfers to others or offers, advertises or exposes for sale to others, any device, kit, plan or other instructional procedure for the making of such device or a printed circuit, under circumstances indicating his having knowledge or reason to believe that such device, kit, plan or instructional procedure is intended for use by such others for the acquisition or diversion of services as set forth in subsections (a) and (b).

(f) Restitution.--The court may, in addition to any other sentence authorized by law, sentence a person convicted of violating this section to make restitution under section 1106 (relating to restitution for injuries to person or property) or 42 Pa.C.S. § 9721(c) (relating to sentencing generally).

(g) Civil action.--A telecommunication service provider aggrieved by a violation of this section may in a civil action in any court of competent jurisdiction obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expenses, costs of suit and attorney fees.

(h) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Service." Includes, but is not limited to, labor, professional service, transportation service, the supplying of hotel accommodations, restaurant services, entertainment, cable television service, the supplying of equipment for use and the supplying of commodities of a public utility nature such as gas, electricity, steam and water, and telephone or telecommunication service. The term "unauthorized" means that payment of full compensation for service has been avoided, or has been sought to be avoided, without the consent of the supplier of the service. "Telecommunication service provider." A person or entity providing telecommunication service, including, but not limited to, a cellular, paging or other wireless communications company or other person or entity which, for a fee, supplies the facility, cell site, mobile telephone switching office or other equipment or telecommunication service. "Telephone service" or "telecommunication service." Includes, but is not limited to, any service provided for a charge or compensation to facilitate the origination, transmission, emission or reception of signs, signals, data, writings, images and sounds or intelligence of any nature by telephone, including cellular telephones, wire, radio, electromagnetic, photoelectronic or photo-optical system. "Unlawful telecommunication device." Any electronic serial number, mobile identification number, personal identification number or any telecommunication device that is capable or has been altered, modified, programmed or reprogrammed alone or in conjunction with another access device or other equipment so as to be capable of acquiring or facilitating the acquisition of a telecommunication service without the consent of the telecommunication service provider. The term includes, but is not limited to, phones altered to obtain service without the consent of the telecommunication service provider, tumbler phones, counterfeit or clone phones, tumbler microchips, counterfeit or clone microchips, scanning receivers of wireless telecommunication service of a telecommunication service provider and other instruments capable of disguising their identity or location or of gaining access to a communications system operated by a telecommunication service provider. (Apr. 28, 1978, P.L.85, No.40, eff. 60 days; Nov. 26, 1978, P.L.1326, No.321, eff. 90 days; Dec. 21, 1984, P.L.1210, No.230, eff. imd.; June 13, 1995, P.L.52, No.8, eff. 60 days)

Cross References. Section 3926 is referred to in sections 910, 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3927 - Theft by failure to make required disposition of funds received

(a) Offense defined.--A person who obtains property upon agreement, or subject to a known legal obligation, to make specified payments or other disposition, whether from such property or its proceeds or from his own property to be reserved in equivalent amount, is guilty of theft if he intentionally deals with the property obtained as his own and fails to make the required payment or disposition. The foregoing applies notwithstanding that it may be impossible to identify particular property as belonging to the victim at the time of the failure of the actor to make the required payment or disposition.

(b) Presumptions.--An officer or employee of the government or of a financial institution is presumed:

(1) to know any legal obligation relevant to his criminal liability under this section; and

(2) to have dealt with the property as his own if he fails to pay or account upon lawful demand, or if an audit reveals a shortage or falsification of accounts.

Cross References. Section 3927 is referred to in section 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3928 - Unauthorized use of automobiles and other vehicles

§ 3928. Unauthorized use of automobiles and other vehicles.

(a) Offense defined.--A person is guilty of a misdemeanor of the second degree if he operates the automobile, airplane, motorcycle, motorboat, or other motor-propelled vehicle of another without consent of the owner.

(b) Defense.--It is a defense to prosecution under this section that the actor reasonably believed that the owner would have consented to the operation had he known of it.

Cross References. Section 3928 is referred to in section 3903 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3929 - Retail theft

(a) Offense defined.--A person is guilty of a retail theft if he:

(1) takes possession of, carries away, transfers or causes to be carried away or transferred, any merchandise displayed, held, stored or offered for sale by any store or other retail mercantile establishment with the intention of depriving the merchant of the possession, use or benefit of such merchandise without paying the full retail value thereof;

(2) alters, transfers or removes any label, price tag marking, indicia of value or any other markings which aid in determining value affixed to any merchandise displayed, held, stored or offered for sale in a store or other retail mercantile establishment and attempts to purchase such merchandise personally or in consort with another at less than the full retail value with the intention of depriving the merchant of the full retail value of such merchandise;

(3) transfers any merchandise displayed, held, stored or offered for sale by any store or other retail mercantile establishment from the container in or on which the same shall be displayed to any other container with intent to deprive the merchant of all or some part of the full retail value thereof; or

(4) under-rings with the intention of depriving the merchant of the full retail value of the merchandise.

(5) destroys, removes, renders inoperative or deactivates any inventory control tag, security strip or any other mechanism designed or employed to prevent an offense under this section with the intention of depriving the merchant of the possession, use or benefit of such merchandise without paying the full retail value thereof.

(b) Grading.--

(1) Retail theft constitutes a:

(i) Summary offense when the offense is a first offense and the value of the merchandise is less than $150.

(ii) Misdemeanor of the second degree when the offense is a second offense and the value of the merchandise is less than $150.

(iii) Misdemeanor of the first degree when the offense is a first or second offense and the value of the merchandise is $150 or more.

(iv) Felony of the third degree when the offense is a third or subsequent offense, regardless of the value of the merchandise.

(v) Felony of the third degree when the amount involved exceeds $1,000 or if the merchandise involved is a firearm or a motor vehicle.

(1.1) Any person who is convicted under subsection (a) of retail theft of motor fuel may, in addition to any other penalty imposed, be sentenced as follows:

(i) For a first offense, to pay a fine of not less than $100 nor more than $250.

(ii) For a second offense, to pay a fine of not less than $250 nor more than $500.

(iii) For a third or subsequent offense, to pay a fine of not less than $500, or the court may order the operating privilege of the person suspended for 30 days. A copy of the order shall be transmitted to the Department of Transportation.

(2) Amounts involved in retail thefts committed pursuant to one scheme or course of conduct, whether from the same store or retail mercantile establishment or several stores or retail mercantile establishments, may be aggregated in determining the grade of the offense.

(b.1) Calculation of prior offenses.--For the purposes of this section, in determining whether an offense is a first, second, third or subsequent offense, the court shall include a conviction, acceptance of accelerated rehabilitative disposition or other form of preliminary disposition, occurring before the sentencing on the present violation, for an offense under this section, an offense substantially similar to an offense under this section or under the prior laws of this Commonwealth or a similar offense under the statutes of any other state or of the United States.

(c) Presumptions.--Any person intentionally concealing unpurchased property of any store or other mercantile establishment, either on the premises or outside the premises of such store, shall be prima facie presumed to have so concealed such property with the intention of depriving the merchant of the possession, use or benefit of such merchandise without paying the full retail value thereof within the meaning of subsection (a), and the finding of such unpurchased property concealed, upon the person or among the belongings of such person, shall be prima facie evidence of intentional concealment, and, if such person conceals, or causes to be concealed, such unpurchased property, upon the person or among the belongings of another, such fact shall also be prima facie evidence of intentional concealment on the part of the person so concealing such property.

(c.1) Evidence.--To the extent that there is other competent evidence to substantiate the offense, the conviction shall not be avoided because the prosecution cannot produce the stolen merchandise.

(d) Detention.--A peace officer, merchant or merchant's employee or an agent under contract with a merchant, who has probable cause to believe that retail theft has occurred or is occurring on or about a store or other retail mercantile establishment and who has probable cause to believe that a specific person has committed or is committing the retail theft may detain the suspect in a reasonable manner for a reasonable time on or off the premises for all or any of the following purposes: to require the suspect to identify himself, to verify such identification, to determine whether such suspect has in his possession unpurchased merchandise taken from the mercantile establishment and, if so, to recover such merchandise, to inform a peace officer, or to institute criminal proceedings against the suspect. Such detention shall not impose civil or criminal liability upon the peace officer, merchant, employee, or agent so detaining.

(e) Reduction prohibited.--No magisterial district judge shall have the power to reduce any other charge of theft to a charge of retail theft as defined in this section.

(f) Definitions.--

"Conceal." To conceal merchandise so that, although there may be some notice of its presence, it is not visible through ordinary observation.

"Full retail value." The merchant's stated or advertised price of the merchandise.

"Merchandise." Any goods, chattels, foodstuffs or wares of any type and description, regardless of the value thereof.

"Merchant." An owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee or independent contractor of such owner or operator.

"Premises of a retail mercantile establishment." Includes but is not limited to, the retail mercantile establishment, any common use areas in shopping centers and all parking areas set aside by a merchant or on behalf of a merchant for the parking of vehicles for the convenience of the patrons of such retail mercantile establishment.

"Store or other retail mercantile establishment." A place where merchandise is displayed, held, stored or sold or offered to the public for sale.

"Under-ring." To cause the cash register or other sales recording device to reflect less than the full retail value of the merchandise.

(g) Fingerprinting.--Prior to the commencement of trial or entry of plea of a defendant 16 years of age or older accused of the summary offense of retail theft, the issuing authority shall order the defendant to submit within five days of such order for fingerprinting by the municipal police of the jurisdiction in which the offense allegedly was committed or the State Police. Fingerprints so obtained shall be forwarded immediately to the Pennsylvania State Police for determination as to whether or not the defendant previously has been convicted of the offense of retail theft. The results of such determination shall be forwarded to the Police Department obtaining the fingerprints if such department is the prosecutor, or to the issuing authority if the prosecutor is other than a police officer. The issuing authority shall not proceed with the trial or plea in summary cases until in receipt of the determination made by the State Police. The magisterial district judge shall use the information obtained solely for the purpose of grading the offense pursuant to subsection (b).

(Dec. 2, 1976, P.L.1230, No.272, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 2 years; Dec. 20, 1996, P.L.1530, No.200, eff. 60 days; June 25, 1997, P.L.377, No.42, eff. imd.; Oct. 2, 2002, P.L.806, No.116, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Dec. 23, 2013, P.L.1264, No.131, eff. 60 days)

2013 Amendment. Act 131 amended subsec. (b)(1)(v) and added subsec. (b.1). Section 3 of Act 131 provided that the amendment of subsec. (b)(1)(v) shall apply to offenses committed on or after the effective date of section 3. Section 4 of Act 131 provided that subsec. (b.1) shall apply to sentences imposed on or after the effective date of section 4.

2004 Amendment. Act 207 amended subsecs. (e) and (g). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

2002 Amendment. Act 116 amended subsec. (b).

1997 Amendment. Act 42 added subsec. (a)(5).

Cross References. Section 3929 is referred to in sections 3903, 3929.2, 3929.3, 9112 of this title; sections 3573, 5552, 8308 of Title 42 (Judiciary and Judicial Procedure).



Section 3929.1 - Library theft

(a) Offense defined.--A person is guilty of library theft if he willfully conceals on his person or among his belongings any library or museum material while still on the premises of a library or willfully and without authority removes any library or museum material from a library with the intention of converting such material to his own use.

(b) Grading.--

(1) Library theft constitutes a:

(i) Summary offense when the offense is a first offense and the value of the material is less than $150.

(ii) Misdemeanor of the second degree when the offense is a second offense and the value of the material is less than $150.

(iii) Misdemeanor of the first degree when the offense is a first or second offense and the value of the material is $150 or more.

(iv) Felony of the third degree when the offense is a third or subsequent offense, regardless of the value of the material.

(2) Amounts involved in library thefts committed pursuant to one scheme or course of conduct, whether from the same library or several libraries, may be aggregated in determining the grade of the offense.

(c) Presumption.--A person who willfully conceals any library or museum material on his person or among his belongings while still on the premises of the library or in the immediate vicinity thereof shall be prima facie presumed to have concealed the library or museum material with the intention of converting such material to his own use.

(d) Detention.--A peace officer, employee or agent of a library who has probable cause to believe that a person has committed library theft may detain such person on the premises of the library or in the immediate vicinity thereof for the following purposes:

(1) To conduct an investigation in a reasonable manner and within a reasonable length of time to determine whether such person has unlawfully concealed or removed any library or museum material.

(2) To inform a peace officer of the detention of the person or surrender that person to the custody of a peace officer.

(e) Exemption from liability.--A peace officer, employee or agent of a library who detains or causes the arrest of any person pursuant to this section shall not be held civilly or criminally liable for false arrest, false imprisonment, unlawful detention, assault, battery, slander, libel or malicious prosecution of the person detained or arrested provided the peace officer, employee or agent of the library had at the time of the detention or arrest probable cause to believe that the person committed library theft.

(f) Public display of law.--A copy of this section shall be publicly displayed in the reading rooms and other public rooms of all libraries in such number and manner as will bring this section to the attention of patrons.

(g) Prior offenses.--Prior to the commencement of trial or entry of plea of a defendant 16 years of age or older accused of the summary offense of library theft, the issuing authority shall notify the Pennsylvania State Police for determination as to whether or not the defendant previously has been convicted of the offense of library theft. The results of such determination shall be forwarded to the police department if the department is the prosecutor, or to the issuing authority if the prosecutor is other than a police officer. The issuing authority shall not proceed with the trial or plea in summary cases until in receipt of the determination made by the State Police. The magisterial district judge shall use the information obtained solely for the purpose of grading the offense pursuant to subsection (b).

(h) Fingerprinting.--Upon conviction the issuing authority shall order the defendant to submit within five days of such order for fingerprinting by the municipal police of the jurisdiction in which the offense allegedly was committed or the State Police.

(i) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Conceal." To conceal library or museum material so that, although there may be some notice of its presence, it is not visible through ordinary observation.

"Library." Any public library, any library, archives or manuscript repository of educational, historical or eleemosynary institution, organization or society, any museum and any repository of public records.

"Library or museum material." Any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, microfilm, sound recording, audiovisual materials in any format, magnetic or other tapes, electronic data processing records, display object, exhibit, work of art, artifact, or other documentary, written or printed materials regardless of physical form or characteristics, belonging to, on loan to, or otherwise in the custody of a library.

"Premises of a library." Includes but is not limited to the library and all parking areas set aside for the parking of vehicles for the convenience of the patrons of such library.

(Apr. 27, 1982, P.L.345, No.95, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended subsec. (g). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

1982 Amendment. Act 95 added section 3929.1.

Cross References. Section 3929.1 is referred to in section 3929.2 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3929.2 - Unlawful possession of retail or library theft instruments

(a) Offense.--A person commits a misdemeanor of the first degree if he knowingly possesses, manufactures, sells, offers for sale or distributes in any way a theft detection shielding device or a theft detection deactivation device.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Conceal." To conceal merchandise or library or museum material so that, although there may be some notice of its presence, it is not visible through ordinary observation.

"Full retail value." The merchant's stated or advertised price of the merchandise.

"Library." Any public library, any library, archives or manuscript repository of an educational, historical or eleemosynary institution, organization or society, any museum and any repository of public records.

"Library or museum material." Any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, microfilm, sound recording, audiovisual materials in any format, magnetic or other tapes, electronic data processing records, display object, exhibit, work of art, artifact or other documentary, written or printed materials regardless of physical form or characteristics, belonging to, on loan to or otherwise in the custody of a library.

"Merchandise." Any goods, chattels, foodstuffs or wares of any type and description regardless of the value thereof.

"Merchant." An owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee or independent contractor of such owner or operator.

"Store or other retail mercantile establishment." A place where merchandise is displayed, held, stored or sold or offered to the public for sale.

"Theft detection deactivation device." Any tool, device, equipment or object designed to destroy, remove, render inoperative or deactivate any inventory control tag, security strip or any other mechanism designed or employed to prevent an offense under section 3929 (relating to retail theft) or 3929.1 (relating to library theft) which is possessed, manufactured, sold or offered for sale with the intention that it be used to:

(1) deprive merchants of the possession, use or benefit of merchandise displayed, held, stored or offered for sale or lease without paying the full retail value thereof; or

(2) convert library or museum material to one's own use.

"Theft detection shielding device." Any laminated, lined or coated bag, purse, container, case, coat or similar device which is intended to be used to take possession of, carry away, transfer, cause to be carried away or transferred or conceal:

(1) any merchandise displayed, held, stored or offered for sale or lease by any store or other retail mercantile establishment with the intent to deprive merchants of the possession, use or benefit of such merchandise without paying the full retail value thereof; or

(2) any library or museum material on his person or among his belongings with the intent to convert such material to his own use.

(Apr. 17, 2002, P.L.246, No.33, eff. 60 days)

2002 Amendment. Act 33 added section 3929.2.

Cross References. Section 3929.2 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3929.3 - Organized retail theft

(a) Offense defined.--A person commits organized retail theft if the person organizes, coordinates, controls, supervises, finances or manages any of the activities of an organized retail theft enterprise.

(b) Grading.--

(1) If the retail value of the stolen merchandise in the possession of or under the control of the organized retail theft enterprise is at least $5,000, but not more than $19,999, the offense is a felony of the third degree.

(2) If the retail value of the stolen merchandise in the possession of or under the control of the organized retail theft enterprise is at least $20,000, the offense is a felony of the second degree.

(c) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection:

"Merchandise." Any goods, chattels, foodstuffs or wares of any type and description, regardless of the value thereof.

"Merchant." An owner or operator of a retail mercantile establishment or an agent, employee, lessee, consignee, officer, director, franchise or independent contractor of such owner or operator.

"Organized retail theft enterprise." A corporation, partnership or any other type of association, whether or not legally formed, operated for the purpose of engaging in violations of the provisions of section 3925 (relating to receiving stolen property) or 3929 (relating to retail theft).

"Retail value." A merchant's stated or advertised price of merchandise. If merchandise is not traceable to a specific merchant, the stated or advertised price of the merchandise by merchants in the same geographical region.

(June 16, 2010, P.L.212, No.33, eff. 60 days)

2010 Amendment. Act 33 added section 3929.3.



Section 3930 - Theft of trade secrets

§ 3930. Theft of trade secrets.

(a) Felony of the second degree.--A person is guilty of a felony of the second degree if he:

(1) by force or violence or by putting him in fear takes from the person of another any article representing a trade secret;

(2) willfully and maliciously enters any building or other structure with intent to obtain unlawful possession of, or access to, an article representing a trade secret; or

(3) willfully and maliciously accesses any computer, computer network or computer system, whether in person or electronically, with the intent to obtain unlawful possession of, or access to, an article representing a trade secret.

(b) Felony of the third degree.--A person is guilty of a felony of the third degree if he, with intent to wrongfully deprive of, or withhold from the owner, the control of a trade secret, or with intent to wrongfully appropriate a trade secret for his use, or for the use of another:

(1) unlawfully obtains possession of, or access to, an article representing a trade secret; or

(2) having lawfully obtained possession of an article representing a trade secret, or access thereto, converts such article to his own use or that of another person, while having possession thereof or access thereto makes, or causes to be made, a copy of such article, or exhibits such article to another.

(c) Further disposition irrelevant.--The crime or crimes defined in subsections (a) and (b) of this section shall be deemed complete without regard to the further disposition, return, or intent to return, of the article representing a trade secret.

(d) Defense.--It shall be a complete defense to any prosecution under subsection (b) of this section for the defendant to show that information comprising the trade secret was rightfully known or available to him from a source other than the owner of the trade secret.

(e) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "Article." Any object, material, device or substance or copy thereof, including any writing, record, recording, drawing, description, sample, specimen, prototype, model, photograph, microorganism, blueprint or map. "Computer." An electronic, magnetic, optical, hydraulic, organic or other high-speed data processing device or system which performs logic, arithmetic or memory functions and includes all input, output, processing, storage, software or communication facilities which are connected or related to the device in a system or network. "Computer network." The interconnection of two or more computers through the usage of satellite, microwave, line or other communication medium. "Computer system." A set of related, connected or unconnected computer equipment, devices and software. "Copy." Any facsimile, replica, photograph or reproduction of, an article, or any note, drawing, sketch, or description made of, or from an article. "Representing." Describing, depicting, containing, constituting, reflecting or recording. "Trade secret." The whole or any portion or phase of any scientific or technical information, design, process, procedure, formula or improvement which is of value and has been specifically identified by the owner as of a confidential character, and which has not been published or otherwise become a matter of general public knowledge. There shall be a rebuttable presumption that scientific or technical information has not been published or otherwise become a matter of general public knowledge when the owner thereof takes measures to prevent it from becoming available to persons other than those selected by him to have access thereto for limited purposes.

(f) Construction.--Nothing in this section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to a computer, a computer network or computer software. (Oct. 16, 1996, P.L.715, No.128, eff. 60 days; June 25, 1997, P.L.284, No.26, eff. 60 days; Feb. 19, 2004, P.L.143, No.14, eff. 60 days)

2004 Amendment. Section 4 of Act 14 provided that Act 14 shall not apply to misappropriation occurring prior to the effective date of Act 14, including a continuing misappropriation that began prior to the effective date of Act 14 and which continues to occur after the effective date of Act 14.

Cross References. Section 3930 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3931 - Theft of unpublished dramas and musical compositions

§ 3931. Theft of unpublished dramas and musical compositions. A person is guilty of theft if he publicly presents for profit, without the consent of the author thereof, any unpublished dramatic play or musical composition.

Cross References. Section 3931 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3932 - Theft of leased property

§ 3932. Theft of leased property.

(a) Offense defined.--A person who obtains personal property under an agreement for the lease or rental of the property is guilty of theft if he intentionally deals with the property as his own.

(b) Definition.--As used in this section:

(1) A person "deals with the property as his own" if he sells, secretes, destroys, converts to his own use or otherwise disposes of the property.

(2) A "written demand to return the property is delivered" when it is sent simultaneously by first class mail, evidenced by a certificate of mailing, and by registered or certified mail to the address provided by the lessee.

(c) Presumption.--A person shall be prima facie presumed to have intent if he:

(1) signs the lease or rental agreement with a name other than his own and fails to return the property within the time specified in the agreement; or

(2) fails to return the property to its owner within seven days after a written demand to return the property is delivered.

(d) Exception.--This section shall not apply to secured transactions as defined in Title 13 (relating to commercial code). (Aug. 8, 1977, P.L.184, No.49, eff. 90 days; Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980; Oct. 9, 2008, P.L.1403, No.111, eff. imd.)

2008 Amendment. Act 111 amended subsecs. (b) and (c)(2).

Cross References. Section 3932 is referred to in sections 5552, 8310 of Title 42 (Judiciary and Judicial Procedure).



Section 3933 - Unlawful use of computer (Repealed)

2002 Repeal. Section 3933 was repealed December 16, 2002 (P.L.1953, No.226), effective in 60 days.



Section 3934 - Theft from a motor vehicle

§ 3934. Theft from a motor vehicle.

(a) Offense defined.--A person commits the offense of theft from a motor vehicle if he unlawfully takes or attempts to take possession of, carries away or exercises unlawful control over any movable property of another from a motor vehicle with the intent to deprive him thereof.

(b) Grading.--

(1) An offense under this section is:

(i) a misdemeanor of the third degree if the amount involved was less than $50; or

(ii) a misdemeanor of the second degree if the amount involved was $50 or more but less than $200; or

(iii) a misdemeanor of the first degree if the amount involved was greater than $200.

(2) When the offense is a third or subsequent offense within a five-year period, regardless of the amount involved and regardless of the grading of the prior offenses, an offense under this section is a felony of the third degree. (Dec. 21, 1998, P.L.1103, No.149, eff. 60 days; June 18, 1999, P.L.67, No.8, eff. 60 days)



Section 3935 - Theft of secondary metal (Unconstitutional)

2016 Unconstitutionality. Act 192 of 2014 was declared unconstitutional. Leach v. Commonwealth, 141 A.3d 426 (Pa. 2016). The Legislative Reference Bureau effectuated the 2016 unconstitutionality.

2014 Amendment. Act 192 added section 3935.






Chapter 41 - Forgery and Fraudulent Practices

Chapter Notes

Enactment. Chapter 41 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 41 is referred to in section 3575 of Title 42 (Judiciary and Judicial Procedure).



Section 4101 - Forgery

(a) Offense defined.--A person is guilty of forgery if, with intent to defraud or injure anyone, or with knowledge that he is facilitating a fraud or injury to be perpetrated by anyone, the actor:

(1) alters any writing of another without his authority;

(2) makes, completes, executes, authenticates, issues or transfers any writing so that it purports to be the act of another who did not authorize that act, or to have been executed at a time or place or in a numbered sequence other than was in fact the case, or to be a copy of an original when no such original existed; or

(3) utters any writing which he knows to be forged in a manner specified in paragraphs (1) or (2) of this subsection.

(b) Definition.--As used in this section the word "writing" includes printing or any other method of recording information, money, coins, tokens, stamps, seals, credit cards, badges, trademarks, electronic signatures and other symbols of value, right, privilege, or identification.

(c) Grading.--Forgery is a felony of the second degree if the writing is or purports to be part of an issue of money, securities, postage or revenue stamps, or other instruments issued by the government, or part of an issue of stock, bonds or other instruments representing interests in or claims against any property or enterprise. Forgery is a felony of the third degree if the writing is or purports to be a will, deed, contract, release, commercial instrument, or other document evidencing, creating, transferring, altering, terminating, or otherwise affecting legal relations. Otherwise forgery is a misdemeanor of the first degree.

(Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendment. Act 226 amended subsec. (b).

Cross References. Section 4101 is referred to in section 3311 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4102 - Simulating objects of antiquity, rarity, etc

§ 4102. Simulating objects of antiquity, rarity, etc. A person commits a misdemeanor of the first degree if, with intent to defraud anyone or with knowledge that he is facilitating a fraud to be perpetrated by anyone, he makes, alters or utters any object so that it appears to have value because of antiquity, rarity, source, or authorship which it does not possess.



Section 4103 - Fraudulent destruction, removal or concealment of recordable instruments

A person commits a felony of the third degree if, with intent to deceive or injure anyone, he destroys, removes or conceals any will, deed, mortgage, security instrument or other writing for which the law provides public recording.



Section 4104 - Tampering with records or identification

§ 4104. Tampering with records or identification.

(a) Writings.--A person commits a misdemeanor of the first degree if, knowing that he has no privilege to do so, he falsifies, destroys, removes or conceals any writing or record, or distinguishing mark or brand or other identification with intent to deceive or injure anyone or to conceal any wrongdoing.

(b) Personal property.--A person commits a summary offense if he knowingly buys, sells or moves in commerce any personal property from which the manufacturer's name plate, serial number or any other distinguishing number or identification mark has been removed, defaced, covered, altered or destroyed unless the alterations have been customarily made or done as an established practice in the ordinary and regular conduct of business by the original manufacturer or under specific authorization and direction from the original manufacturer. Personal property as set forth in this subsection shall not include firearms, motor vehicles or insurance company salvage recoveries.

(c) Innocent alterations.--If property subject to the provisions of this section has had its identifying marks defaced or eliminated innocently and is in the possession of its rightful owner, the owner may, notwithstanding the provisions of subsection (a) or (b), dispose of the property by sale or otherwise if he delivers to the acquirer a notarized statement that the property was innocently altered and that the person disposing of it is its rightful owner. (Nov. 26, 1978, P.L.1316, No.319, eff. Jan. 1, 1979)



Section 4105 - Bad checks

(a) Offense defined.--

(1) A person commits an offense if he issues or passes a check or similar sight order for the payment of money, knowing that it will not be honored by the drawee.

(2) A person commits an offense if he, knowing that it will not be honored by the drawee, issues or passes a check or similar sight order for the payment of money when the drawee is located within this Commonwealth. A violation of this paragraph shall occur without regard to whether the location of the issuance or passing of the check or similar sight order is within or outside of this Commonwealth. It shall be no defense to a violation of this section that some or all of the acts constituting the offense occurred outside of this Commonwealth.

(b) Presumptions.--For the purposes of this section as well as in any prosecution for theft committed by means of a bad check, the following shall apply:

(1) An issuer is presumed to know that the check or order (other than a post-dated check or order) would not be paid, if:

(i) payment was refused because the issuer had no such account with the drawee at the time the check or order was issued; or

(ii) payment was refused by the drawee for lack of funds, upon presentation within 30 days after issue, and the issuer failed to make good within ten days after receiving notice of that refusal.

Notice of refusal may be given to the issuer orally or in writing by any person. Proof that notice was sent by registered or certified mail, regardless of whether a receipt was requested or returned, to the address printed on the check or, if none, then to the issuer's last known address, shall raise a presumption that the notice was received.

(2) A check or order stamped "NSF" or "insufficient funds" shall raise a presumption that payment was refused by the drawee for lack of funds.

(3) A check or order stamped "account closed" or "no such account" or "counterfeit" shall raise a presumption that payment was refused by the drawee because the issuer had no such account with the drawee at the time the check or order was issued.

(c) Grading.--

(1) An offense under this section is:

(i) a summary offense if the check or order is less than $200;

(ii) a misdemeanor of the third degree if the check or order is $200 or more but less than $500;

(iii) a misdemeanor of the second degree if the check or order is $500 or more but less than $1,000;

(iv) a misdemeanor of the first degree if the check or order is $1,000 or more but is less than $75,000; or

(v) a felony of the third degree if the check or order is $75,000 or more.

(2) When the offense is a third or subsequent offense within a five-year period, regardless of the amount of the check or order and regardless of the grading of the prior offenses, an offense under this section is a misdemeanor of the first degree unless the amount of the check or order involved in the third or subsequent offense is $75,000 or more, then the offense is a felony of the third degree.

(d) Venue.--An offense under subsection (a) may be deemed to have been committed at either the place where the defendant issues or passes the bad check or similar sight order for the payment of money or the place where the financial institution upon which the bad check or similar sight order for the payment of money was drawn is located.

(e) Costs.--Upon conviction under this section the sentence shall include an order for the issuer or passer to reimburse the payee or such other party as the circumstances may indicate for:

(1) The face amount of the check.

(2) Interest at the legal rate on the face amount of the check from the date of dishonor by the drawee.

(3) A service charge if written notice of the service charge was conspicuously displayed on the payee's premises when the check was issued. The service charge shall not exceed $50 unless the payee is charged fees in excess of $50 by financial institutions as a result of such bad check or similar sight order for the payment of money. If the payee is charged fees in excess of $50, then the service charge shall not exceed the actual amount of the fees.

(July 6, 1984, P.L.647, No.134, eff. 90 days; Dec. 20, 1996, P.L.1531, No.201, eff. 60 days; June 22, 2000, P.L.382, No.50, eff. 60 days; Dec. 18, 2007, P.L.462, No.70, eff. 60 days)

2007 Amendment. Act 70 amended subsec. (e).

1996 Amendment. Act 201 amended subsecs. (b) and (c).

Cross References. Section 4105 is referred to in section 6122 of Title 7 (Banks and Banking); sections 3573, 3575, 8304 of Title 42 (Judiciary and Judicial Procedure).



Section 4106 - Access device fraud

§ 4106. Access device fraud.

(a) Offense defined.--A person commits an offense if he:

(1) uses an access device to obtain or in an attempt to obtain property or services with knowledge that:

(i) the access device is counterfeit, altered or incomplete;

(ii) the access device was issued to another person who has not authorized its use;

(iii) the access device has been revoked or canceled; or

(iv) for any other reason his use of the access device is unauthorized by the issuer or the device holder; or

(2) publishes, makes, sells, gives, or otherwise transfers to another, or offers or advertises, or aids and abets any other person to use an access device knowing that the access device is counterfeit, altered or incomplete, belongs to another person who has not authorized its use, has been revoked or canceled or for any reason is unauthorized by the issuer or the device holder; or

(3) possesses an access device knowing that it is counterfeit, altered, incomplete or belongs to another person who has not authorized its possession.

(a.1) Presumptions.--For the purpose of this section as well as in any prosecution for theft committed by the means specified in this section:

(1) An actor is presumed to know an access device is counterfeit, altered or incomplete if he has in his possession or under his control two or more counterfeit, altered or incomplete access devices.

(2) Knowledge of revocation or cancellation shall be presumed to have been received by an access device holder seven days after it has been mailed to him at the address set forth on the access device application or at a new address if a change of address has been provided to the issuer.

(b) Defenses.--It is a defense to a prosecution under subsection (a)(1)(iv) if the actor proves by a preponderance of the evidence that he had the intent and ability to meet all obligations to the issuer arising out of his use of the access device.

(c) Grading.--

(1) An offense under subsection (a)(1) falls within the following classifications depending on the value of the property or service obtained or sought to be obtained by means of the access device:

(i) if the value involved was $500 or more, the offense constitutes a felony of the third degree; or

(ii) if the value involved was $50 or more but less than $500, the offense constitutes a misdemeanor of the first degree; or

(iii) if the value involved was less than $50, the offense constitutes a misdemeanor of the second degree.

(2) Amounts involved in unlawful use of an access device pursuant to a scheme or course of conduct, whether from the same issuer or several issuers, may be aggregated in determining the classification of the offense.

(3) An offense under subsection (a)(2) constitutes a felony of the third degree.

(4) An offense under subsection (a)(3) constitutes a misdemeanor of the third degree.

(5) Each access device involved in the offense specified in subsection (a)(2) or (3) shall constitute a separate offense.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Access device." Any card, including, but not limited to, a credit card, debit card and automated teller machine card, plate, code, account number, personal identification number or other means of account access that can be used alone or in conjunction with another access device to obtain money, goods, services or anything else of value or that can be used to transfer funds. "Altered access device." A validly issued access device which after issue is changed in any way. "Counterfeit access device." An access device not issued by an issuer in the ordinary course of business. "Device holder." The person or organization named on the access device to whom or for whose benefit the access device is issued by an issuer. "Incomplete access device." An access device which does not contain all of the printed, embossed, encoded, stamped or other matter which an issuer requires to appear on a validly issued access device. "Issuer." The business organization or financial institution which issues an access device or its duly authorized agent. "Publishes." The communication of information to any one or more persons, either in person, by telephone, radio, other telecommunication or electronic device, television or in a writing of any kind, including without limitation a letter or memorandum, circular or handbill, newspaper or magazine article, or book.

(e) Venue.--Any offense committed under subsection (a)(1) may be deemed to have been committed at either the place where the attempt to obtain property or services is made, or at the place where the property or services were received or provided, or at the place where the lawful charges for said property or services are billed. (July 20, 1974, P.L.539, No.185; Dec. 21, 1998, P.L.1103, No.149, eff. 60 days)

Cross References. Section 4106 is referred to in section 1107.1 of this title; section 1406 of Title 66 (Public Utilities).



Section 4106.1 - Unlawful device-making equipment

§ 4106.1. Unlawful device-making equipment.

(a) Offense defined.--A person commits an offense if, with intent to defraud or injure anyone or with knowledge that he may be facilitating a fraud or injury to be perpetrated by anyone, he:

(1) produces or traffics in device-making equipment; or

(2) possesses device-making equipment.

(b) Grading.--An offense under subsection (a)(1) is a felony of the third degree. An offense under subsection (a)(2) is a misdemeanor of the first degree.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Access device." Any card, including, but not limited to, a credit card, debit card and automated teller machine card, plate, code, account number, personal identification number or other means of account access that can be used alone or in conjunction with another access device to obtain money, goods, services or anything else of value or that can be used to initiate a transfer of funds. "Device-making equipment." Any equipment, mechanism or impression designed or capable of being used for making an access device. "Produce." Includes design, alter, authenticate, duplicate or assemble. "Traffic." Sell, give or otherwise transfer to another or obtain control of with intent to dispose of or transfer. (Dec. 21, 1998, P.L.1103, No.149, eff. 60 days)

1998 Amendment. Act 149 added section 4106.1.



Section 4107 - Deceptive or fraudulent business practices

(a) Offense defined.--A person commits an offense if, in the course of business, the person:

(1) uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity;

(2) sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service;

(3) takes or attempts to take more than the represented quantity of any commodity or service when as buyer he furnishes the weight or measure;

(4) sells, offers or exposes for sale adulterated or mislabeled commodities. As used in this paragraph, the term "adulterated" means varying from the standard of composition or quality prescribed by or pursuant to any statute providing criminal penalties for such variance or set by established commercial usage. As used in this paragraph, the term "mislabeled" means varying from the standard of trust or disclosure in labeling prescribed by or pursuant to any statute providing criminal penalties for such variance or set by established commercial usage;

(5) makes a false or misleading statement in any advertisement addressed to the public or to a substantial segment thereof for the purpose of promoting the purchase or sale of property or services;

(6) makes or induces others to rely on a false or misleading written statement for the purpose of obtaining property or credit;

(7) makes or induces others to rely on a false or misleading written statement for the purpose of promoting the sale of securities, or omits information required by law to be disclosed in written documents relating to securities;

(8) makes or induces others to rely on a false or misleading material statement to induce an investor to invest in a business venture. The offense is complete when any false or misleading material statement is communicated to an investor regardless of whether any investment is made. For purposes of grading, the "amount involved" is the amount or value of the investment solicited or paid, whichever is greater. As used in this paragraph, the following words and phrases shall mean: "Amount" as used in the definition of "material statement" includes currency values and comparative expressions of value, including, but not limited to, percentages or multiples. "Business venture" means any venture represented to an investor as one where he may receive compensation either from the sale of a product, from the investment of other investors or from any other commercial enterprise. "Compensation" means anything of value received or to be received by an investor. "Invest" means to pay, give or lend money, property, service or other thing of value for the opportunity to receive compensation. The term also includes payment for the purchase of a product. "Investment" means the money, property, service or other thing of value paid or given, or to be paid or given, for the opportunity to receive compensation. "Investor" means any natural person, partnership, corporation, limited liability company, business trust, other association, government entity, estate, trust, foundation or other entity solicited to invest in a business venture, regardless of whether any investment is made. "Material statement" means a statement about any matter which could affect an investor's decision to invest in a business venture, including, but not limited to, statements about:

(i) the existence, value, availability or marketability of a product;

(ii) the number of former or current investors, the amount of their investments or the amount of their former or current compensation;

(iii) the available pool or number of prospective investors, including those who have not yet been solicited and those who already have been solicited but have not yet made an investment;

(iv) representations of future compensation to be received by investors or prospective investors; or

(v) the source of former, current or future compensation paid or to be paid to investors or prospective investors.

"Product" means a good, a service or other tangible or intangible property of any kind;

(9) obtains or attempts to obtain property of another by false or misleading representations made through communications conducted in whole or in part by telephone involving the following:

(i) express or implied claims that the person contacted has won or is about to win a prize;

(ii) express or implied claims that the person contacted may be able to recover any losses suffered in connection with a prize promotion; or

(iii) express or implied claims regarding the value of goods or services offered in connection with a prize or a prize promotion.

As used in this paragraph, the term "prize" means anything of value offered or purportedly offered. The term "prize promotion" means an oral or written express or implied representation that a person has won, has been selected to receive or may be eligible to receive a prize or purported prize;

(10) knowingly makes a false or misleading statement in a privacy policy, published on the Internet or otherwise distributed or published, regarding the use of personal information submitted by members of the public; or

(11) does either of the following when the person is in a client relationship with a certified public accountant, public accountant or public accounting firm:

(i) provides false or misleading information to the certified public accountant, public accountant or public accounting firm in connection with performance of an attestation function for the client which results in an attestation by the certified public accountant, public accountant or public accounting firm of a materially misleading financial statement, audit, review or other document; or

(ii) fails to provide information to the certified public accountant, public accountant or public accounting firm which the person knows is material to the performance of an attestation function and which results in an attestation by the certified public accountant, public accountant or public accounting firm of a materially misleading financial statement, audit, review or other document.

(a.1) Grading of offenses.--

(1) A violation of this section, except for subsection (a)(10), constitutes:

(i) a felony of the third degree if the amount involved exceeds $2,000;

(ii) a misdemeanor of the first degree if the amount involved is $200 or more but $2,000 or less;

(iii) a misdemeanor of the second degree if the amount involved is less than $200; or

(iv) when the amount involved cannot be satisfactorily ascertained, the offense constitutes a misdemeanor of the second degree.

(2) Amounts involved in deceptive or fraudulent business practices pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.

(3) Where a person commits an offense under subsection (a) and the victim of the offense is 60 years of age or older, the grading of the offense shall be one grade higher than specified in paragraph (1).

(4) An offense under subsection (a)(10) shall be a summary offense and shall be punishable by a fine not less than $50 and not to exceed $500.

(a.2) Jurisdiction.--

(1) The district attorneys of the several counties shall have the authority to investigate and to institute criminal proceedings for any violation of this section.

(2) In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of this section or any series of such violations involving more than one county of this Commonwealth or involving any county of this Commonwealth and another state. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(b) Defenses.--It is a defense to prosecution under this section if the defendant proves by a preponderance of the evidence that his conduct was not knowingly or recklessly deceptive.

(c) Exceptions.--Subsection (a)(10) shall not apply to the activities of:

(1) A financial institution as defined by section 509(3) of the Gramm-Leach-Bliley Act (Public Law 106-102, 15 U.S.C. § 6809(3)) or regulations adopted by agencies as designated by section 504(a) of the Gramm-Leach-Bliley Act (15 U.S.C. § 6804(a)) and subject to Title V of the Gramm-Leach-Bliley Act (15 U.S.C. § 6801 et seq.).

(2) A covered entity as defined by regulations promulgated at 45 CFR Pts. 160 (relating to general administration requirements) and 164 (relating to security and privacy) pursuant to Subtitle F of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191, 42 U.S.C. § 1320d et seq.).

(3) A licensee or person subject to 31 Pa. Code Ch. 146a (relating to privacy of consumer financial information) or 146b (relating to privacy of consumer health information).

(Dec. 4, 1996, P.L.902, No.145, eff. 60 days; April 5, 2004, P.L.211, No.26, eff. 60 days; Nov. 30, 2004, P.L.1592, No.202, eff. 60 days; Dec. 8, 2004, P.L.1781, No.234, eff. 60 days)

2004 Amendments. Act 234 overlooked the amendment by Act 202, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 4107.

Cross References. Section 4107 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4107.1 - Deception relating to kosher food products

§ 4107.1. Deception relating to kosher food products.

(a) Offense defined.--A person commits a misdemeanor of the third degree if in the course of business, he knowingly sells or exposes for sale any food product represented as kosher or kosher style when such food product is not kosher, said representation having been made orally, in writing or by display on the premises of such sign, mark, insignia or simulation reasonably calculated to induce an individual to believe that said food product is kosher.

(b) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "Food product." Any article whether in raw or prepared form which is utilized in human consumption. "Kosher" or "kosher style." A food product having been prepared, processed, manufactured, maintained and vended in accordance with the requisites of traditional Jewish Law. (Oct. 4, 1978, P.L.908, No.172, eff. 15 days)

1978 Amendment. Act 172 added section 4107.1.



Section 4107.2 - Deception relating to certification of minority business enterprise or women's business enterprise

(a) Offense defined.--A person commits a felony of the third degree if, in the course of business, he:

(1) Fraudulently obtains or retains certification as a minority business enterprise or a women's business enterprise.

(2) Willfully makes a false statement, whether by affidavit, report or other representation, to an official or employee of a public body for the purpose of influencing the certification or denial of certification of any business entity as a minority business enterprise or a women's business enterprise.

(3) Willfully obstructs or impedes any agency official or employee who is investigating the qualifications of a business entity which has requested certification as a minority business enterprise or a women's business enterprise.

(4) Fraudulently obtains public moneys reserved for or allocated or available to minority business enterprises or women's business enterprises.

(b) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Certification." A determination made by a public body that a business entity is a minority business enterprise or a women's business enterprise for whatever purpose.

"Control." The exclusive or ultimate and sole control of the business including, but not limited to, capital investment and all other financial, property, acquisition, contract negotiation, legal matters, officer-director-employee selection and comprehensive hiring, operating responsibility, cost-control matters, income and dividend matters, financial transactions and rights of other shareholders or joint partners. Control shall be real, substantial and continuing not pro forma. Control shall include the power to direct or cause the direction of the management and policies of the business and to make the day-to-day as well as major decisions in matters of policy, management and operations. Control shall be exemplified by possessing the requisite knowledge and expertise to run the particular business and control shall not include simple majority or absentee ownership. Further, control by a socially and economically disadvantaged individual or woman shall not be deemed to exist in any case where any nonminority owner or employee of the business is disproportionately responsible for the operation of the firm.

"Minority business enterprise." A small business concern which is:

(1) A sole proprietorship, owned and controlled by a socially and economically disadvantaged individual.

(2) A partnership or joint venture controlled by socially and economically disadvantaged individuals in which 51% of the beneficial ownership interest is held by socially and economically disadvantaged individuals.

(3) A corporation or other entity controlled by socially and economically disadvantaged individuals in which at least 51% of the voting interest and 51% of the beneficial ownership interest are held by socially and economically disadvantaged individuals.

"Public body." A department, bureau, agency, commission or other instrumentality of the Commonwealth, political subdivision, municipal authority or any wholly or partially owned government corporation which enters into contracts.

"Socially and economically disadvantaged individuals." Persons who are citizens of the United States and who are Black Americans, Hispanic Americans, Native Americans, Asian-Pacific Americans, women and other minorities or persons found to be disadvantaged by the Small Business Administration pursuant to the Small Business Act (15 U.S.C. § 631 et seq.).

"Women's business enterprise." A small business concern which is at least 51% owned and controlled by women, or, in the case of any publicly owned business, at least 51% of the stock of which is owned by one or more women and whose management and daily business operations are controlled by one or more of the women who own it.

(Dec. 21, 1984, P.L.1210, No.230, eff. 60 days)

1984 Amendment. Act 230 added section 4107.2.



Section 4108 - Commercial bribery and breach of duty to act disinterestedly

(a) Corrupt employee, agent or fiduciary.--An employee, agent or fiduciary commits a misdemeanor of the second degree when, without the consent of his employer or principal, he solicits, accepts, or agrees to accept any benefit from another person upon agreement or understanding that such benefit will influence his conduct in relation to the affairs of his employer or principal.

(b) Corrupt disinterested person.--A person who holds himself out to the public as being engaged in the business of making disinterested selection, appraisal, or criticism of commodities or services commits a misdemeanor of the second degree if he solicits, accepts or agrees to accept any benefit to influence his selection, appraisal or criticism.

(c) Solicitation.--A person commits a misdemeanor of the second degree if he confers, or offers or agrees to confer, any benefit the acceptance of which would be criminal under subsections (a) or (b) of this section.

Cross References. Section 4108 is referred to in sections 911, 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4109 - Rigging publicly exhibited contest

(a) Offense defined.--A person commits a misdemeanor of the first degree if, with intent to prevent a publicly exhibited contest from being conducted in accordance with the rules and usages purporting to govern it, he:

(1) confers or offers or agrees to confer any benefit upon, or threatens any injury to a participant, official or other person associated with the contest or exhibition; or

(2) tampers with any person, animal or thing.

(b) Soliciting or accepting benefit for rigging.--A person commits a misdemeanor of the first degree if he knowingly solicits, accepts or agrees to accept any benefit the giving of which would be criminal under subsection (a) of this section.

(c) Participation in rigged contest.--A person commits a misdemeanor of the first degree if he knowingly engages in, sponsors, produces, judges, or otherwise participates in a publicly exhibited contest knowing that the contest is not being conducted in compliance with the rules and usages purporting to govern it, by reason of conduct which would be criminal under this section.

Cross References. Section 4109 is referred to in sections 911, 5708 of this title; sections 9318, 9323 of Title 3 (Agriculture); section 3304 of Title 5 (Athletics and Sports); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4110 - Defrauding secured creditors

§ 4110. Defrauding secured creditors. A person commits a misdemeanor of the second degree if he destroys, removes, conceals, encumbers, transfers or otherwise deals with property subject to a security interest or after levy has been made thereon with intent to hinder enforcement of such interest.



Section 4111 - Fraud in insolvency

§ 4111. Fraud in insolvency. A person commits a misdemeanor of the second degree if, knowing that proceedings have been or are about to be instituted for the appointment of a receiver or other person entitled to administer property for the benefit of creditors, or that any other composition or liquidation for the benefit of creditors has been or is about to be made, he:

(1) destroys, removes, conceals, encumbers, transfers, or otherwise deals with any property with intent to defeat or obstruct the claim of any creditor, or otherwise to obstruct the operation of any law relating to administration of property for the benefit of creditors;

(2) knowingly falsifies any writing or record relating to the property; or

(3) knowingly misrepresents or refuses to disclose to a receiver or other person entitled to administer property for the benefit of creditors, the existence, amount or location of the property, or any other information which the actor could be legally required to furnish in relation to such administration.



Section 4112 - Receiving deposits in a failing financial institution

§ 4112. Receiving deposits in a failing financial institution. An officer, manager or other person directing or participating in the direction of a financial institution commits a misdemeanor of the second degree if he receives or permits the receipt of a deposit, premium payment or other investment in the institution knowing that:

(1) due to financial difficulties the institution is about to suspend operations or go into receivership or reorganization; and

(2) the person making the deposit or other payment is unaware of the precarious situation of the institution.



Section 4113 - Misapplication of entrusted property and property of government or financial institutions

(a) Offense defined.--A person commits an offense if he applies or disposes of property that has been entrusted to him as a fiduciary, or property of the government or of a financial institution, in a manner which he knows is unlawful and involves substantial risk of loss or detriment to the owner of the property or to a person for whose benefit the property was entrusted.

(b) Grading.--The offense is a misdemeanor of the second degree if the amount involved exceeds $50; otherwise it is a misdemeanor of the third degree.

Cross References. Section 4113 is referred to in section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 4114 - Securing execution of documents by deception

§ 4114. Securing execution of documents by deception. A person commits a misdemeanor of the second degree if by deception he causes another to execute any instrument affecting or purporting to affect or likely to affect the pecuniary interest of any person.



Section 4115 - Falsely impersonating persons privately employed

§ 4115. Falsely impersonating persons privately employed. A person commits a misdemeanor of the second degree if, without due authority, he pretends or holds himself out to any one as an employee of any person for the purpose of gaining access to any premises.



Section 4116 - Copying; recording devices

§ 4116. Copying; recording devices.

(a) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Manufacturer." The person or entity which authorized or caused the recording or transfer of sounds, images or a combination of sounds and images to the recorded device in issue. The term shall not include the manufacturer of the cartridge or casing itself. "Owner." The person who owns the master phonograph record, master disc, master tape, master film or other device used for reproducing recorded sounds on phonograph records, discs, tapes, films or other articles on which sound is recorded and from which the transferred sounds are directly or indirectly derived. "Recorded device." Any phonograph record, disc, tape, film, videotape, video cassette or other tangible article, now known or later developed, upon which sounds or images or any combination of sounds and images are recorded.

(b) Unauthorized transfer of sounds on recording devices.-- It shall be unlawful for any person to:

(1) knowingly transfer or cause to be transferred, directly or indirectly by any means, any sounds recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded, with the intent to sell or cause to be sold, or to be used for profit through public performance, such article on which sounds are so transferred, without consent of the owner; or

(2) manufacture, distribute or wholesale any article with the knowledge that the sounds are so transferred, without consent of the owner.

(c) Exceptions.--

(1) Subsection (b) shall not apply to any person engaged in radio or television broadcasting who transfers, or causes to be transferred, any such sounds other than from the sound track of a motion picture intended for, or in connection with broadcast or telecast transmission or related uses, or for archival purposes.

(2) Subsection (b) shall not apply to motion pictures or to sound recordings fixed on or after February 15, 1972.

(d) Manufacture, sale or rental of illegal recording or recorded devices.--It shall be unlawful for any person to knowingly manufacture, transport, sell, resell, rent, advertise or offer for sale, resale or rental or cause the manufacture, sale, resale or rental or possess for such purpose or purposes any recorded device in violation of this section.

(d.1) Manufacture, sale or rental of a recording of a live performance without consent of the owner.--

(1) It shall be unlawful for any person to knowingly manufacture, transport, sell, resell, rent, advertise or offer for sale, resale or rental or cause the manufacture, sale, resale or rental or possess for such purpose or purposes any recording of a live performance with the knowledge that the live performance has been recorded without the consent of the owner.

(2) In the absence of a written agreement or law to the contrary, the performer or performers of a live performance are presumed to own the rights to record those sounds.

(3) For purposes of this section, a person who is authorized to maintain custody and control over business records that reflect whether or not the owner of the live performance consented to having the live performance recorded is a competent witness in a proceeding regarding the issue of consent.

(e) Name of manufacturer on recorded device packaging.-- Every recorded device manufactured, transported, rented, sold, offered for sale or rental, or transferred or possessed for such purpose or purposes by any person shall contain on its packaging or label the true name of the manufacturer.

(f) Confiscation of non-conforming recorded devices.--It shall be the duty of all law enforcement officers, upon discovery, to confiscate all recorded devices that do not conform to the provisions of subsection (e). The non-conforming recorded devices shall be delivered to the district attorney of the county in which the confiscation was made. The officer confiscating the recorded devices shall provide to the person from whom the recorded devices were confiscated notice that the person may request a hearing concerning the confiscation and disposition of the devices. Thereafter, the district attorney may seek a court order for destruction of the recorded devices. The provisions of this section shall apply to any non-conforming recorded device, regardless of the requirement in subsection (d) of knowledge or intent.

(g) Grading of offenses.--

(1) Any violation of the provisions of this section involving, within any 180-day period, at least 100 devices upon which motion pictures or portions thereof have been recorded or at least 1,000 devices containing sound recordings or portions thereof is a felony of the third degree. A second or subsequent conviction is a felony of the second degree if at the time of sentencing the defendant has been convicted of another violation of this section.

(2) Any other violation of the provisions of this section not described in paragraph (1) upon a first conviction is a misdemeanor of the first degree and upon a second or subsequent conviction is a felony of the third degree if at the time of sentencing the defendant has been convicted of another violation of this section.

(h) Rights of owners and producers to damages.--

(1) Any owner of a recorded device whose work is allegedly the subject of a violation of the provisions of subsection (b), (d) or (e) shall have a cause of action for all damages resultant therefrom, including actual and punitive damages.

(2) Any lawful producer of a recorded device whose product is allegedly the subject of a violation of the provisions of subsection (b), (d) or (e) shall have a cause of action for all damages resultant therefrom, including actual and punitive damages.

(3) Upon conviction for any offense under this section, the offender may be sentenced to make restitution to any owner or lawful producer of a recorded device or any other person who suffered injury resulting from the crime. Notwithstanding any limitation in section 1106 (relating to restitution for injuries to person or property), the order of restitution may be based on the aggregate wholesale value of lawfully manufactured and authorized recorded devices corresponding to the non-conforming recorded devices involved in the offense. All other provisions of section 1106 not inconsistent with this provision shall apply to an order of restitution under this section.

(i) Forfeiture.--

(1) No property right shall exist in any property used or intended for use in the commission of a violation of this section or in any proceeds traceable to a violation of this section, and the same shall be deemed contraband and forfeited in accordance with the provisions set forth in section 6501(d) (relating to scattering rubbish).

(2) Property and proceeds found in close proximity to illegally recorded devices shall be rebuttably presumed to be used or intended for use to facilitate a violation of this section.

(3) The provisions of this subsection shall not, in any way, limit the right of the Commonwealth to exercise any rights or remedies otherwise provided by law. (Dec. 20, 1996, P.L.1499, No.194, eff. 60 days)



Section 4116.1 - Unlawful operation of recording device in motion picture theater

(a) Offense.--A person commits the offense of unauthorized operation of a recording device in a motion picture theater if the person operates a recording device in the theater without written authority or permission from the motion picture theater owner.

(b) Theater owner rights.--

(1) A peace officer, theater owner or an agent under contract with a theater owner who reasonably believes that an offense under the section has occurred or is occurring and who reasonably believes that a specific person has committed or is committing an offense under this section may detain the suspect in a reasonable manner for a reasonable time on or off the premises for any of the following purposes:

(i) To require the suspect to identify himself.

(ii) To verify such identification.

(iii) To determine whether the suspect has any recordings in violation of this section and, if so, to recover such recordings.

(iv) To inform a peace officer.

(v) To institute criminal proceedings against the suspect.

(2) If any person admitted to a theater in which a motion picture is to be or is being exhibited refuses or fails to give or surrender possession or to cease operation of any recording device that the person has brought into or attempts to bring into that theater, then a theater owner shall have the right to refuse further admission to that person or request that the person leave the premises.

(c) Liability.--A theater owner or an employee or agent of a theater owner who detains or causes the arrest of a person in or immediately adjacent to a motion picture theater shall not be held civilly or criminally liable in any proceeding arising out of such detention or arrest if:

(1) the person detaining or causing the arrest had, at the time thereof, reasonably believed that the person detained or arrested had committed or attempted to commit in that person's presence an offense described in this section;

(2) the manner of the detention or arrest was reasonable;

(3) law enforcement authorities were notified within a reasonable time; and

(4) the person detained or arrested was surrendered to law enforcement authorities within a reasonable time.

(d) Penalty.--A first violation of this section constitutes a misdemeanor of the first degree. A second or subsequent conviction is a felony of the third degree if at the time of sentencing the defendant has been convicted of another violation of this section.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Motion picture theater." A premises used for the exhibition or performance of motion pictures to the general public.

"Recording device." A photographic or video camera, audio or video recorder or any other device now existing or later developed which may be used for recording or transferring sounds or images.

"Theater owner." An owner or operator and the agent, employee, consignee, lessee or officer of an owner or operator of any motion picture theater.

(Dec. 20, 1996, P.L.1499, No.194, eff. 60 days)

1996 Amendment. Act 194 added section 4116.1.



Section 4117 - Insurance fraud

(a) Offense defined.--A person commits an offense if the person does any of the following:

(1) Knowingly and with the intent to defraud a State or local government agency files, presents or causes to be filed with or presented to the government agency a document that contains false, incomplete or misleading information concerning any fact or thing material to the agency's determination in approving or disapproving a motor vehicle insurance rate filing, a motor vehicle insurance transaction or other motor vehicle insurance action which is required or filed in response to an agency's request.

(2) Knowingly and with the intent to defraud any insurer or self-insured, presents or causes to be presented to any insurer or self-insured any statement forming a part of, or in support of, a claim that contains any false, incomplete or misleading information concerning any fact or thing material to the claim.

(3) Knowingly and with the intent to defraud any insurer or self-insured, assists, abets, solicits or conspires with another to prepare or make any statement that is intended to be presented to any insurer or self-insured in connection with, or in support of, a claim that contains any false, incomplete or misleading information concerning any fact or thing material to the claim, including information which documents or supports an amount claimed in excess of the actual loss sustained by the claimant.

(4) Engages in unlicensed agent, broker or unauthorized insurer activity as defined by the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of one thousand nine hundred and twenty-one, knowingly and with the intent to defraud an insurer, a self-insured or the public.

(5) Knowingly benefits, directly or indirectly, from the proceeds derived from a violation of this section due to the assistance, conspiracy or urging of any person.

(6) Is the owner, administrator or employee of any health care facility and knowingly allows the use of such facility by any person in furtherance of a scheme or conspiracy to violate any of the provisions of this section.

(7) Borrows or uses another person's financial responsibility or other insurance identification card or permits his financial responsibility or other insurance identification card to be used by another, knowingly and with intent to present a fraudulent claim to an insurer.

(8) If, for pecuniary gain for himself or another, he directly or indirectly solicits any person to engage, employ or retain either himself or any other person to manage, adjust or prosecute any claim or cause of action against any person for damages for negligence or, for pecuniary gain for himself or another, directly or indirectly solicits other persons to bring causes of action to recover damages for personal injuries or death, provided, however, that this paragraph shall not apply to any conduct otherwise permitted by law or by rule of the Supreme Court.

(b) Additional offenses defined.--

(1) A lawyer may not compensate or give anything of value to a nonlawyer to recommend or secure employment by a client or as a reward for having made a recommendation resulting in employment by a client; except that the lawyer may pay:

(i) the reasonable cost of advertising or written communication as permitted by the rules of professional conduct; or

(ii) the usual charges of a not-for-profit lawyer referral service or other legal service organization.

Upon a conviction of an offense provided for by this paragraph, the prosecutor shall certify such conviction to the disciplinary board of the Supreme Court for appropriate action. Such action may include a suspension or disbarment.

(2) With respect to an insurance benefit or claim covered by this section, a health care provider may not compensate or give anything of value to a person to recommend or secure the provider's service to or employment by a patient or as a reward for having made a recommendation resulting in the provider's service to or employment by a patient; except that the provider may pay the reasonable cost of advertising or written communication as permitted by rules of professional conduct. Upon a conviction of an offense provided for by this paragraph, the prosecutor shall certify such conviction to the appropriate licensing board in the Department of State which shall suspend or revoke the health care provider's license.

(3) A lawyer or health care provider may not compensate or give anything of value to a person for providing names, addresses, telephone numbers or other identifying information of individuals seeking or receiving medical or rehabilitative care for accident, sickness or disease, except to the extent a referral and receipt of compensation is permitted under applicable professional rules of conduct. A person may not knowingly transmit such referral information to a lawyer or health care professional for the purpose of receiving compensation or anything of value. Attempts to circumvent this paragraph through use of any other person, including, but not limited to, employees, agents or servants, shall also be prohibited.

(4) A person may not knowingly and with intent to defraud any insurance company, self-insured or other person file an application for insurance containing any false information or conceal for the purpose of misleading information concerning any fact material thereto.

(c) Electronic claims submission.--If a claim is made by means of computer billing tapes or other electronic means, it shall be a rebuttable presumption that the person knowingly made the claim if the person has advised the insurer in writing that claims will be submitted by use of computer billing tapes or other electronic means.

(d) Grading.--An offense under subsection (a)(1) through (8) is a felony of the third degree. An offense under subsection (b) is a misdemeanor of the first degree.

(e) Restitution.--The court may, in addition to any other sentence authorized by law, sentence a person convicted of violating this section to make restitution.

(f) Immunity.--An insurer, and any agent, servant or employee thereof acting in the course and scope of his employment, shall be immune from civil or criminal liability arising from the supply or release of written or oral information to any entity duly authorized to receive such information by Federal or State law, or by Insurance Department regulations.

(g) Civil action.--An insurer damaged as a result of a violation of this section may sue therefor in any court of competent jurisdiction to recover compensatory damages, which may include reasonable investigation expenses, costs of suit and attorney fees. An insurer may recover treble damages if the court determines that the defendant has engaged in a pattern of violating this section.

(h) Criminal action.--

(1) The district attorneys of the several counties shall have authority to investigate and to institute criminal proceedings for any violation of this section.

(2) In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of this section or any series of such violations involving more than one county of the Commonwealth or involving any county of the Commonwealth and another state. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of the Commonwealth to the person making the challenge.

(i) Regulatory and investigative powers additional to those now existing.--Nothing contained in this section shall be construed to limit the regulatory or investigative authority of any department or agency of the Commonwealth whose functions might relate to persons, enterprises or matters falling within the scope of this section.

(j) Violations, penalties, etc.--

(1) If a person is found by court of competent jurisdiction, pursuant to a claim initiated by a prosecuting authority, to have violated any provision of this section, the person shall be subject to civil penalties of not more than $5,000 for the first violation, $10,000 for the second violation and $15,000 for each subsequent violation. The penalty shall be paid to the prosecuting authority to be used to defray the operating expenses of investigating and prosecuting insurance fraud. The court may also award court costs and reasonable attorney fees to the prosecuting authority.

(2) Nothing in this subsection shall be construed to prohibit a prosecuting authority and the person accused of violating this section from entering into a written agreement in which that person does not admit or deny the charges but consents to payment of the civil penalty. A consent agreement may not be used in a subsequent civil or criminal proceeding, but notification thereof shall be made to the licensing authority if the person is licensed by a licensing authority of the Commonwealth so that the licensing authority may take appropriate administrative action. Penalties paid under this section shall be deposited into the Insurance Fraud Prevention Trust Fund created under the act of December 28, 1994 (P.L.1414, No.166), known as the Insurance Fraud Prevention Act.

(3) The imposition of any fine or other remedy under this section shall not preclude prosecution for a violation of the criminal laws of this Commonwealth.

(k) Insurance forms and verification of services.--

(1) All applications for insurance and all claim forms shall contain or have attached thereto the following notice:

Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil penalties.

(2) (Repealed).

(l) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Insurance policy." A document setting forth the terms and conditions of a contract of insurance or agreement for the coverage of health or hospital services.

"Insurer." A company, association or exchange defined by section 101 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921; an unincorporated association of underwriting members; a hospital plan corporation; a professional health services plan corporation; a health maintenance organization; a fraternal benefit society; and a self-insured health care entity under the act of October 15, 1975 (P.L.390, No.111), known as the Health Care Services Malpractice Act.

"Person." An individual, corporation, partnership, association, joint-stock company, trust or unincorporated organization. The term includes any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, beneficial association and any other legal entity engaged or proposing to become engaged, either directly or indirectly, in the business of insurance, including agents, brokers, adjusters and health care plans as defined in 40 Pa.C.S. Chs. 61 (relating to hospital plan corporations), 63 (relating to professional health services plan corporations), 65 (relating to fraternal benefit societies) and 67 (relating to beneficial societies) and the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act. For purposes of this section, health care plans, fraternal benefit societies and beneficial societies shall be deemed to be engaged in the business of insurance.

"Self-insured." Any person who is self-insured for any risk by reason of any filing, qualification process, approval or exception granted, certified or ordered by any department or agency of the Commonwealth.

"Statement." Any oral or written presentation or other evidence of loss, injury or expense, including, but not limited to, any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, X-ray, test result or computer-generated documents.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days; Dec. 19, 1990, P.L.1451, No.219, eff. imd.; Dec. 28, 1994, P.L.1408, No.165, eff. 60 days; July 6, 1995, P.L.242, No.28, eff. 60 days)

1995 Repeal. Act 28 repealed subsec. (k)(2).

References in Text. Chapter 65 of Title 40 (Insurance), referred to in this section, is repealed. The subject matter is now contained in Subarticle A of Article XXIV of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

The act of December 28, 1994 (P.L.1414, No.166), known as the Insurance Fraud Protection Act, referred to in subsec. (j)(2) was repealed by the act of December 6, 2002 (P.L.1183, No.147). The subject matter is now contained in Article XI of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

Cross References. Section 4117 is referred to in sections 911, 5708 of this title; section 3802 of Title 40 (Insurance); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4118 - Washing vehicle titles

§ 4118. Washing vehicle titles. A person commits a felony of the third degree if, with intent to deceive anyone or with knowledge that the person is facilitating a deception to be perpetrated by anyone concerning the true mileage of a motor vehicle, the person makes or causes to be made an application for a certificate of title for a motor vehicle which includes materially false or fictitious information. (Mar. 21, 1996, P.L.35, No.11, eff. 60 days)

1996 Amendment. Act 11 added section 4118.



Section 4119 - Trademark counterfeiting

§ 4119. Trademark counterfeiting.

(a) Offense defined.--Any person who knowingly and with intent to sell or to otherwise transfer for purposes of commercial advantage or private financial gain:

(1) manufactures;

(2) sells;

(3) offers for sale;

(4) displays;

(5) advertises;

(6) distributes; or

(7) transports any items or services bearing or identified by a counterfeit mark shall be guilty of the crime of trademark counterfeiting.

(b) (Reserved).

(c) Penalties.--

(1) Except as provided in paragraphs (2) and (3), a violation of this section constitutes a misdemeanor of the first degree.

(2) A violation of this section constitutes a felony of the third degree if:

(i) the defendant has previously been convicted under this section; or

(ii) the violation involves more than 100 but less than 1,000 items bearing a counterfeit mark or the total retail value of all items or services bearing or identified by a counterfeit mark is more than $2,000, but less than $10,000.

(3) A violation of this section constitutes a felony of the second degree if:

(i) the defendant has been previously convicted of two or more offenses under this section;

(ii) the violation involves the manufacture or production of items bearing counterfeit marks; or

(iii) the violation involves 1,000 or more items bearing a counterfeit mark or the total retail value of all items or services bearing or identified by a counterfeit mark is more than $10,000.

(d) Quantity or retail value.--The quantity or retail value of items or services shall include the aggregate quantity or retail value of all items or services the defendant manufactures, sells, offers for sale, displays, advertises, distributes or transports.

(e) Fine.--Any person convicted under this section shall be fined in accordance with existing law or an amount up to three times the retail value of the items or services bearing or identified by a counterfeit mark, whichever is greater.

(f) Seizure, forfeiture and disposition.--

(1) Any items bearing a counterfeit mark, any property constituting or derived from any proceeds obtained, directly or indirectly, as the result of an offense under this section and all personal property, including, but not limited to, any items, objects, tools, machines, equipment, instrumentalities or vehicles of any kind, used in connection with a violation of this section shall be seized by a law enforcement officer.

(2) (i) All seized personal property referenced in paragraph (1) shall be forfeited in accordance with the procedures set forth in section 6501(d) (relating to scattering rubbish).

(ii) Upon the conclusion of all criminal and civil forfeiture proceedings, the court shall order that forfeited items bearing or consisting of a counterfeit mark be destroyed or alternatively disposed of in another manner with the written consent of the trademark owners and the prosecuting attorney responsible for the charges.

(3) (i) If a person is convicted of an offense under this section, the court shall order the person to pay restitution to the trademark owner and to any other victim of the offense.

(ii) In determining the value of the property loss involving an offense against the trademark owner, a court shall grant restitution for all amounts, including expenses incurred by the trademark owner in the investigation and prosecution of the offense as well as the disgorgement of any profits realized by a person convicted of the offense.

(g) Evidence.--Any Federal or State certificate of registration shall be prima facie evidence of the facts stated therein.

(h) Remedies cumulative.--The remedies provided for in this section shall be cumulative to the other civil and criminal remedies provided by law.

(i) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Counterfeit mark." A spurious mark that meets all of the following:

(1) Is applied to, used or intended to be used in connection with an item or service.

(2) Is identical with or substantially indistinguishable from a mark registered and in use in this Commonwealth, any other state or on the principal register in the United States Patent and Trademark Office, whether or not the person knew the mark was registered.

(3) The application of which is either:

(i) likely to cause confusion, to cause mistake or to deceive; or

(ii) otherwise intended to be used on or in connection with the item or service for which the mark is registered. "Item." Any of the following:

(1) Goods.

(2) Labels.

(3) Patches.

(4) Fabric.

(5) Stickers.

(6) Wrappers.

(7) Badges.

(8) Emblems.

(9) Medallions.

(10) Charms.

(11) Boxes.

(12) Containers.

(13) Cans.

(14) Cases.

(15) Hangtags.

(16) Documentation.

(17) Packaging.

(18) Any other components of a type or nature that are designed, marketed or otherwise intended to be used on or in connection with any goods or services. "Retail value." One of the following:

(1) The counterfeiter's regular selling price for the item or service bearing or identified by a counterfeit mark, except that it shall be the retail price of the authentic counterpart if the item or service bearing or identified by a counterfeit mark would appear to a reasonably prudent person to be authentic. If no authentic reasonably similar counterpart exists, the retail value shall be the counterfeiter's regular selling price.

(2) If the items bearing a counterfeit mark are components of a finished product, the retail value shall be treated as if each component were a finished good and valued under paragraph (1). (Oct. 16, 1996, P.L.715, No.128, eff. 60 days; Oct. 19, 2010, P.L.517, No.74, eff. 60 days)



Section 4120 - Identity theft

(a) Offense defined.--A person commits the offense of identity theft of another person if he possesses or uses, through any means, identifying information of another person without the consent of that other person to further any unlawful purpose.

(b) Separate offenses.--Each time a person possesses or uses identifying information in violation of subsection (a) constitutes a separate offense under this section. However, the total values involved in offenses under this section committed pursuant to one scheme or course of conduct, whether from the same victim or several victims, may be aggregated in determining the grade of the offense.

(c) Grading.--The offenses shall be graded as follows:

(1) Except as otherwise provided in paragraph (2), an offense under subsection (a) falls within the following classifications depending on the value of any property or services obtained by means of the identifying information:

(i) if the total value involved is less than $2,000, the offense is a misdemeanor of the first degree;

(ii) if the total value involved was $2,000 or more, the offense is a felony of the third degree;

(iii) regardless of the total value involved, if the offense is committed in furtherance of a criminal conspiracy as defined in section 903 (relating to criminal conspiracy), the offense is a felony of the third degree; or

(iv) regardless of the total value involved, if the offense is a third or subsequent offense under this section, the offense is a felony of the second degree.

(2) When a person commits an offense under subsection (a) and the victim of the offense is 60 years of age or older, a care-dependent person as defined in section 2713 (relating to neglect of care-dependent person) or an individual under 18 years of age, the grading of the offense shall be one grade higher than specified in paragraph (1).

(d) Concurrent jurisdiction to prosecute.--In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of this section or any series of such violations involving more than one county of this Commonwealth or another state. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and if any such challenge is made, the challenge shall be dismissed and no relief shall be made available in the courts of this Commonwealth to the person making the challenge.

(e) Use of police reports.--A report to a law enforcement agency by a person stating that the person's identifying information has been lost or stolen or that the person's identifying information has been used without the person's consent shall be prima facie evidence that the identifying information was possessed or used without the person's consent.

(e.1) Venue.--Any offense committed under subsection (a) may be deemed to have been committed at any of the following:

(1) The place where a person possessed or used the identifying information of another without the other's consent to further any unlawful purpose.

(2) The residence of the person whose identifying information has been lost or stolen or has been used without the person's consent.

(3) The business or employment address of the person whose identifying information has been lost or stolen or has been used without the person's consent, if the identifying information at issue is associated with the person's business or employment.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Document." Any writing, including, but not limited to, birth certificate, Social Security card, driver's license, nondriver government-issued identification card, baptismal certificate, access device card, employee identification card, school identification card or other identifying information recorded by any other method, including, but not limited to, information stored on any computer, computer disc, computer printout, computer system, or part thereof, or by any other mechanical or electronic means.

"Identifying information." Any document, photographic, pictorial or computer image of another person, or any fact used to establish identity, including, but not limited to, a name, birth date, Social Security number, driver's license number, nondriver governmental identification number, telephone number, checking account number, savings account number, student identification number, employee or payroll number or electronic signature.

(May 22, 2000, P.L.102, No.21, eff. 60 days; June 19, 2002, P.L.430, No.62, eff. 60 days; Nov. 27, 2013, P.L.1080, No.97, eff. 60 days)

2013 Amendment. Act 97 amended subsec. (c)(2).

2002 Amendment. Act 62 amended subsecs. (a), (b), (c) and (f) and added subsec. (e.1).

2000 Amendment. Act 21 added section 4120.

Cross References. Section 4120 is referred to in sections 1107.1, 3311 of this title; section 8315 of Title 42 (Judiciary and Judicial Procedure).






Chapter 43 - Offenses Against the Family

Chapter Notes

Enactment. Chapter 43 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Subchapter A is referred to in section 2101 of Title 5 (Athletics and Sports).



Section 4301 - Bigamy

(a) Bigamy.--A married person is guilty of bigamy, a misdemeanor of the second degree, if he contracts or purports to contract another marriage, unless at the time of the subsequent marriage:

(1) the actor believes that the prior spouse is dead;

(2) the actor and the prior spouse have been living apart for two consecutive years throughout which the prior spouse was not known by the actor to be alive; or

(3) a court has entered a judgment purporting to terminate or annul any prior disqualifying marriage, and the actor does not know that judgment to be invalid.

(b) Other party to bigamous marriage.--A person is guilty of bigamy if he contracts or purports to contract marriage with another knowing that the other is thereby committing bigamy.



Section 4302 - Incest

(a) General rule.--Except as provided under subsection (b), a person is guilty of incest, a felony of the second degree, if that person knowingly marries or cohabits or has sexual intercourse with an ancestor or descendant, a brother or sister of the whole or half blood or an uncle, aunt, nephew or niece of the whole blood.

(b) Incest of a minor.--A person is guilty of incest of a minor, a felony of the second degree, if that person knowingly marries, cohabits with or has sexual intercourse with a complainant who is an ancestor or descendant, a brother or sister of the whole or half blood or an uncle, aunt, nephew or niece of the whole blood and:

(1) is under the age of 13 years; or

(2) is 13 to 18 years of age and the person is four or more years older than the complainant.

(c) Relationships.--The relationships referred to in this section include blood relationships without regard to legitimacy, and relationship of parent and child by adoption.

(Nov. 17, 1989, P.L.592, No.64, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References. Section 4302 is referred to in section 5702 of this title; section 3304 of Title 5 (Athletics and Sports); sections 4321, 5329, 6303, 6344, 6702 of Title 23 (Domestic Relations); sections 5552, 6358, 6402, 6403, 9718.1, 9799.14, 9799.24, 9802 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); sections 4503, 4601 of Title 61 (Prisons and Parole).



Section 4303 - Concealing death of child

§ 4303. Concealing death of child.

(a) Offense defined.--A person is guilty of a misdemeanor of the first degree if he or she endeavors privately, either alone or by the procurement of others, to conceal the death of his or her child, so that it may not come to light, whether it was born dead or alive or whether it was murdered or not.

(b) Procedure.--If the same indictment or information charges any person with the murder of his or her child, as well as with the offense of the concealment of the death, the jury may acquit or convict him or her of both offenses, or find him or her guilty of one and acquit him or her of the other. (Oct. 4, 1978, P.L.909, No.173, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days)

1995 Amendment. Section 18 of Act 10, 1st Sp.Sess., provided that the amendment of section 4303 shall apply to offenses committed on or after the effective date of Act 10.

Cross References. Section 4303 is referred to in section 2106 of Title 20 (Decedents, Estates and Fiduciaries); sections 5329, 6344 of Title 23 (Domestic Relations); section 1515 of Title 42 (Judiciary and Judicial Procedure).



Section 4304 - Endangering welfare of children

(a) Offense defined.--

(1) A parent, guardian or other person supervising the welfare of a child under 18 years of age, or a person that employs or supervises such a person, commits an offense if he knowingly endangers the welfare of the child by violating a duty of care, protection or support.

(2) A person commits an offense if the person, in an official capacity, prevents or interferes with the making of a report of suspected child abuse under 23 Pa.C.S. Ch. 63 (relating to child protective services).

(3) As used in this subsection, the term "person supervising the welfare of a child" means a person other than a parent or guardian that provides care, education, training or control of a child.

(b) Grading.--An offense under this section constitutes a misdemeanor of the first degree. However, where there is a course of conduct of endangering the welfare of a child, the offense constitutes a felony of the third degree.

(Dec. 19, 1988, P.L.1275, No.158, eff. 60 days; July 6, 1995, P.L.251, No.31, eff. 60 days; Nov. 29, 2006, P.L.1581, No.179, eff. 60 days)

2006 Amendment. Act 179 amended subsec. (a).

Cross References. Section 4304 is referred to in section 3304 of Title 5 (Athletics and Sports); section 2106 of Title 20 (Decedents, Estates and Fiduciaries); sections 5329, 6340, 6344 of Title 23 (Domestic Relations); sections 5552, 62A03, 9718.1 of Title 42 (Judiciary and Judicial Procedure).



Section 4305 - Dealing in infant children

§ 4305. Dealing in infant children. A person is guilty of a misdemeanor of the first degree if he deals in humanity, by trading, bartering, buying, selling, or dealing in infant children.

Cross References. Section 4305 is referred to in section 5708 of this title; section 3304 of Title 5 (Athletics and Sports); sections 2533, 6344 of Title 23 (Domestic Relations).



Section 4306 - Newborn protection

(a) General rule.--A parent of a newborn shall not be criminally liable for any violation of this title solely for leaving a newborn in the care of a hospital or a police officer at a police station pursuant to 23 Pa.C.S. Ch. 65 (relating to newborn protection) providing that the following criteria are met:

(1) The parent expresses, either orally or through conduct, the intent to have the hospital or police officer accept the newborn pursuant to 23 Pa.C.S. Ch. 65.

(2) The newborn is not a victim of child abuse or criminal conduct.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Child abuse." As defined in 23 Pa.C.S. § 6303(b.1) (relating to definitions).

"Newborn." As defined in 23 Pa.C.S. § 6502 (relating to definitions).

"Police department." A public agency of a political subdivision having general police powers and charged with making arrests in connection with the enforcement of criminal or traffic laws.

"Police officer." A full-time or part-time employee assigned to criminal or traffic law enforcement duties of a police department of a county, city, borough, town or township. The term also includes a member of the State Police Force.

"Police station." The station or headquarters of a police department or a Pennsylvania State Police station or headquarters.

(Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; July 2, 2014, P.L.843, No.91, eff. 60 days)

2014 Amendment. Act 91 amended subsecs. (a) intro. par. and (1) and (b).

2002 Amendment. Act 201 added section 4306.

Cross References. Section 4306 is referred to in section 6503 of Title 23 (Domestic Relations).



Section 4321 - § 4324 - (Repealed)






Chapter 45 - General Provisions

Chapter Notes

Enactment. Chapter 45 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 4501 - Definitions

Subject to additional definitions contained in subsequent provisions of this article which are applicable to specific chapters or other provisions of this article, the following words and phrases, when used in this article shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Administrative proceeding." Any proceeding other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law, or in which law or regulation is particularized in application to individuals.

"Benefit." Gain or advantage, or anything regarded by the beneficiary as gain or advantage, including benefit to any other person or entity in whose welfare he is interested, but not an advantage promised generally to a group or class of voters as a consequence of public measures which a candidate engages to support or oppose.

"Government." Includes any branch, subdivision or agency of:

(1) the Commonwealth government;

(2) any political subdivision; or

(3) any municipal or local authority.

"Harm." Loss, disadvantage or injury, or anything so regarded by the person affected, including loss, disadvantage or injury to any other person or entity in whose welfare he is interested.

"Licensing board." Any of the following:

(1) A board or commission:

(i) which is empowered to license, certify or register individuals as members of an occupation or profession; and

(ii) of which the Commissioner of Professional and Occupational Affairs is a member.

(2) The State Board of Certified Real Estate Appraisers.

(3) The Navigation Commission for the Delaware River and its navigable tributaries.

"Official proceeding." A proceeding heard or which may be heard before any legislative, judicial, administrative or other government agency or official authorized to take evidence under oath, including any referee, hearing examiner, commissioner, notary or other person taking testimony or deposition in connection with any such proceeding.

"Party official." A person who holds an elective or appointive post in a political party in the United States by virtue of which he directs or conducts, or participates in directing or conducting party affairs at any level of responsibility.

"Pecuniary benefit." Benefit in the form of money, property, commercial interests or anything else the primary significance of which is economic gain.

"Professional or occupational license." An authorization by a licensing board to practice a profession or occupation.

(1) The term includes:

(i) an authorization that is suspended, retired, inactive or expired; and

(ii) a temporary practice permit, license, certification or registration.

(2) The term does not include an authorization that has been revoked or voluntarily surrendered.

"Public servant." Any officer or employee of government, including members of the General Assembly and judges, and any person participating as juror, advisor, consultant or otherwise, in performing a governmental function; but the term does not include witnesses.

(Mar. 22, 2010, P.L.144, No.12, eff. 60 days)

2010 Amendment. Act 12 added the defs. of "licensing board" and "professional or occupational license."

Cross References. Section 4501 is referred to in section 4958 of this title.






Chapter 47 - Bribery and Corrupt Influence

Chapter Notes

Enactment. Chapter 47 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 47 is referred to in section 911 of this title; section 3575 of Title 42 (Judiciary and Judicial Procedure); section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 4701 - Bribery in official and political matters

(a) Offenses defined.--A person is guilty of bribery, a felony of the third degree, if he offers, confers or agrees to confer upon another, or solicits, accepts or agrees to accept from another:

(1) any pecuniary benefit as consideration for the decision, opinion, recommendation, vote or other exercise of discretion as a public servant, party official or voter by the recipient;

(2) any benefit as consideration for the decision, vote, recommendation or other exercise of official discretion by the recipient in a judicial, administrative or legislative proceeding; or

(3) any benefit as consideration for a violation of a known legal duty as public servant or party official.

(b) Defenses prohibited.--It is no defense to prosecution under this section that a person whom the actor sought to influence was not qualified to act in the desired way whether because he had not yet assumed office, had left office, or lacked jurisdiction, or for any other reason.

Cross References. Section 4701 is referred to in section 5708 of this title; section 3304 of Title 5 (Athletics and Sports); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4702 - Threats and other improper influence in official and political matters

(a) Offenses defined.--A person commits an offense if he:

(1) threatens unlawful harm to any person with intent to influence his decision, opinion, recommendation, vote or other exercise of discretion as a public servant, party official or voter;

(2) threatens unlawful harm to any public servant with intent to influence his decision, opinion, recommendation, vote or other exercise of discretion in a judicial or administrative proceeding; or

(3) threatens unlawful harm to any public servant or party official with intent to influence him to violate his known legal duty.

(b) Defense prohibited.--It is no defense to prosecution under this section that a person whom the actor sought to influence was not qualified to act in the desired way, whether because he had not yet assumed office, or lacked jurisdiction, or for any other reason.

(c) Grading.--An offense under this section is a misdemeanor of the second degree unless the actor threatened to commit a crime or made a threat with intent to influence a judicial or administrative proceeding, in which cases the offense is a felony of the third degree.

Cross References. Section 4702 is referred to in section 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4703 - Retaliation for past official action

§ 4703. Retaliation for past official action. A person commits a misdemeanor of the second degree if he harms another by any unlawful act in retaliation for anything lawfully done by the latter in the capacity of public servant.

Cross References. Section 4703 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).






Chapter 49 - Falsification and Intimidation

Chapter Notes

Enactment. Chapter 49 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 49 is referred to in section 911 of this title; section 6122 of Title 23 (Domestic Relations); section 62A20 of Title 42 (Judiciary and Judicial Procedure); section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).

Cross References. Subchapter A is referred to in section 3575 of Title 42 (Judiciary and Judicial Procedure).

Enactment. Subchapter B was added December 4, 1980, P.L.1097, No.187, effective in 60 days.



Section 4901 - Definition

As used in this chapter, unless a different meaning plainly is required "statement" means any representation, but includes a representation of opinion, belief or other state of mind only if the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.



Section 4902 - Perjury

§ 4902. Perjury.

(a) Offense defined.--A person is guilty of perjury, a felony of the third degree, if in any official proceeding he makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of a statement previously made, when the statement is material and he does not believe it to be true.

(b) Materiality.--Falsification is material, regardless of the admissibility of the statement under rules of evidence, if it could have affected the course or outcome of the proceeding. It is no defense that the declarant mistakenly believed the falsification to be immaterial. Whether a falsification is material in a given factual situation is a question of law.

(c) Irregularities no defense.--It is not a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner or that the declarant was not competent to make the statement. A document purporting to be made upon oath or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed.

(d) Retraction.--No person shall be guilty of an offense under this section if he retracted the falsification in the course of the proceeding in which it was made before it became manifest that the falsification was or would be exposed and before the falsification substantially affected the proceeding.

(e) Inconsistent statements.--Where the defendant made inconsistent statements under oath or equivalent affirmation, both having been made within the period of the statute of limitations, the prosecution may proceed by setting forth the inconsistent statements in a single count alleging in the alternative that one or the other was false and not believed by the defendant. In such case it shall not be necessary for the prosecution to prove which statement was false but only that one or the other was false and not believed by the defendant to be true.

(f) Corroboration.--In any prosecution under this section, except under subsection (e) of this section, falsity of a statement may not be established by the uncorroborated testimony of a single witness.

Cross References. Section 4902 is referred to in sections 3218, 4903, 4904, 5708 of this title; section 1518 of Title 4 (Amusements); sections 916, 3304 of Title 5 (Athletics and Sports); section 1714 of Title 25 (Elections); sections 5552, 5947 of Title 42 (Judiciary and Judicial Procedure).



Section 4903 - False swearing

§ 4903. False swearing.

(a) False swearing in official matters.--A person who makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of such a statement previously made, when he does not believe the statement to be true is guilty of a misdemeanor of the second degree if:

(1) the falsification occurs in an official proceeding; or

(2) the falsification is intended to mislead a public servant in performing his official function.

(b) Other false swearing.--A person who makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of such a statement previously made, when he does not believe the statement to be true, is guilty of a misdemeanor of the third degree, if the statement is one which is required by law to be sworn or affirmed before a notary or other person authorized to administer oaths.

(c) Perjury provisions applicable.--Section 4902(c) through (f) of this title (relating to perjury) applies to this section.

Cross References. Section 4903 is referred to in sections 1310, 1518, 1602 of Title 4 (Amusements); section 1714 of Title 25 (Elections); section 4110 of Title 27 (Environmental Resources); sections 5552, 5947 of Title 42 (Judiciary and Judicial Procedure).



Section 4904 - Unsworn falsification to authorities

(a) In general.--A person commits a misdemeanor of the second degree if, with intent to mislead a public servant in performing his official function, he:

(1) makes any written false statement which he does not believe to be true;

(2) submits or invites reliance on any writing which he knows to be forged, altered or otherwise lacking in authenticity; or

(3) submits or invites reliance on any sample, specimen, map, boundary mark, or other object which he knows to be false.

(b) Statements "under penalty".--A person commits a misdemeanor of the third degree if he makes a written false statement which he does not believe to be true, on or pursuant to a form bearing notice, authorized by law, to the effect that false statements made therein are punishable.

(c) Perjury provisions applicable.--Section 4902(c) through (f) of this title (relating to perjury) applies to this section.

(d) Penalty.--In addition to any other penalty that may be imposed, a person convicted under this section shall be sentenced to pay a fine of at least $1,000.

(Nov. 29, 2006, P.L.1481, No.168, eff. 60 days)

2006 Amendment. Act 168 added subsec. (d).

Cross References. Section 4904 is referred to in section 6116 of this title; section 2344 of Title 3 (Agriculture); section 1518 of Title 4 (Amusements); sections 102, 134, 142, 8998 of Title 15 (Corporations and Unincorporated Associations); sections 761, 911, 3101 of Title 20 (Decedents, Estates and Fiduciaries); sections 4308.1, 5103, 5337, 6344.2, 6711 of Title 23 (Domestic Relations); section 1714 of Title 25 (Elections); section 4110 of Title 27 (Environmental Resources); section 7923 of Title 35 (Health and Safety); sections 102, 1904, 5552, 5903 of Title 42 (Judiciary and Judicial Procedure); section 101 of Title 54 (Names); section 1510 of Title 75 (Vehicles).



Section 4905 - False alarms to agencies of public safety

§ 4905. False alarms to agencies of public safety.

(a) Offense defined.--A person commits an offense if he knowingly causes a false alarm of fire or other emergency to be transmitted to or within any organization, official or volunteer, for dealing with emergencies involving danger to life or property.

(b) Grading.--An offense under this section is a misdemeanor of the first degree unless the transmission of the false alarm of fire or other emergency occurs during a declared state of emergency and the false alarm causes the resources of the organization to be diverted from dealing with the declared state of emergency, in which case the offense is a felony of the third degree. (June 28, 2002, P.L.481, No.82, eff. 60 days)

Cross References. Section 4905 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4906 - False reports to law enforcement authorities

(a) Falsely incriminating another.--Except as provided in subsection (c), a person who knowingly gives false information to any law enforcement officer with intent to implicate another commits a misdemeanor of the second degree.

(b) Fictitious reports.--Except as provided in subsection (c), a person commits a misdemeanor of the third degree if he:

(1) reports to law enforcement authorities an offense or other incident within their concern knowing that it did not occur; or

(2) pretends to furnish such authorities with information relating to an offense or incident when he knows he has no information relating to such offense or incident.

(c) Grading.--

(1) If the violation of subsection (a) or (b) occurs during a declared state of emergency and the false report causes the resources of the law enforcement authority to be diverted from dealing with the declared state of emergency, the offense shall be graded one step greater than that set forth in the applicable subsection.

(2) If the violation of subsection (a) or (b) relates to a false report of the theft or loss of a firearm, as defined in section 5515 (relating to prohibiting of paramilitary training), the offense shall be graded one step greater than that set forth in the applicable subsection.

(June 28, 2002, P.L.481, No.82, eff. 60 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment. Act 131 amended subsec. (c).

Cross References. Section 4906 is referred to in sections 2709, 2709.1, 6105 of this title; section 6106 of Title 23 (Domestic Relations); sections 5552, 62A05 of Title 42 (Judiciary and Judicial Procedure).



Section 4906.1 - False reports of child abuse

A person commits a misdemeanor of the second degree if the person intentionally or knowingly makes a false report of child abuse under 23 Pa.C.S. Ch. 63 (relating to child protective services) or intentionally or knowingly induces a child to make a false claim of child abuse under 23 Pa.C.S. Ch. 63.

(Dec. 18, 2013, P.L.1198, No.118, eff. Jan. 1, 2014)

2013 Amendment. Act 118 added section 4906.1.

Cross References. Section 4906.1 is referred to in sections 6331, 6335, 6336, 6340 of Title 23 (Domestic Relations).



Section 4907 - Tampering with witnesses and informants (Repealed)

1980 Repeal. Section 4907 was repealed December 4, 1980 (P.L.1097, No.187), effective in 60 days. The subject matter is now contained in Subchapter B of this chapter.



Section 4908 - Retaliation against witness or informant (Repealed)

1980 Repeal. Section 4908 was repealed December 4, 1980 (P.L.1097, No.187), effective in 60 days. The subject matter is now contained in Subchapter B of this chapter.



Section 4909 - Witness or informant taking bribe

§ 4909. Witness or informant taking bribe. A person commits a felony of the third degree if he solicits, accepts or agrees to accept any benefit in consideration of his doing any of the things specified in section 4952(a)(1) through (6) (relating to intimidation of witnesses or victims). (Dec. 4, 1980, P.L.1097, No.187, eff. 60 days)

Cross References. Section 4909 is referred to in section 5708 of the title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4910 - Tampering with or fabricating physical evidence

§ 4910. Tampering with or fabricating physical evidence. A person commits a misdemeanor of the second degree if, believing that an official proceeding or investigation is pending or about to be instituted, he:

(1) alters, destroys, conceals or removes any record, document or thing with intent to impair its verity or availability in such proceeding or investigation; or

(2) makes, presents or uses any record, document or thing knowing it to be false and with intent to mislead a public servant who is or may be engaged in such proceeding or investigation.

Cross References. Section 4910 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4911 - Tampering with public records or information

§ 4911. Tampering with public records or information.

(a) Offense defined.--A person commits an offense if he:

(1) knowingly makes a false entry in, or false alteration of, any record, document or thing belonging to, or received or kept by, the government for information or record, or required by law to be kept by others for information of the government;

(2) makes, presents or uses any record, document or thing knowing it to be false, and with intent that it be taken as a genuine part of information or records referred to in paragraph (1) of this subsection; or

(3) intentionally and unlawfully destroys, conceals, removes or otherwise impairs the verity or availability of any such record, document or thing.

(b) Grading.--An offense under this section is a misdemeanor of the second degree unless the intent of the actor is to defraud or injure anyone, in which case the offense is a felony of the third degree.

Cross References. Section 4911 is referred to in section 5708 of this title; section 9518 of Title 13 (Commercial Code); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4912 - Impersonating a public servant

A person commits a misdemeanor of the second degree if he falsely pretends to hold a position in the public service with intent to induce another to submit to such pretended official authority or otherwise to act in reliance upon that pretense to his prejudice.

Cross References. Section 4912 is referred to in sections 6105, 9122.1 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4913 - Impersonating a notary public or a holder of a professional or occupational license

(a) Offense defined.--A person commits an offense if the person does any of the following:

(1) falsely pretends to hold the office of notary public within this Commonwealth or to hold a professional or occupational license issued by a licensing board; and

(2) performs any action in furtherance of this false pretense.

(b) Grading.--

(1) Except as set forth in paragraph (2) or (3), an offense under this section is a misdemeanor of the second degree.

(2) If the intent of the actor is to harm, defraud or injure anyone, an offense under this section is a misdemeanor of the first degree.

(3) If the intent of the actor is to impersonate a doctor of medicine and, in so doing, the actor provides medical advice or treatment to another person as a patient, regardless of whether or not the other person suffers harm from the medical advice or treatment, an offense under this section is a misdemeanor of the first degree.

(Mar. 21, 1996, P.L.35, No.11, eff. 60 days; Mar. 22, 2010, P.L.144, No.12, eff. 60 days; June 26, 2015, P.L.32, No.10, eff. 60 days)

2015 Amendment. Act 10 amended subsec. (b)(1) and added subsec. (b)(3).

Cross References. Section 4913 is referred to in section 323 of Title 57 (Notaries Public).



Section 4914 - False identification to law enforcement authorities

§ 4914. False identification to law enforcement authorities.

(a) Offense defined.--A person commits an offense if he furnishes law enforcement authorities with false information about his identity after being informed by a law enforcement officer who is in uniform or who has identified himself as a law enforcement officer that the person is the subject of an official investigation of a violation of law.

(b) Grading.--An offense under this section is a misdemeanor of the third degree. (Dec. 20, 2000, P.L.972, No.133, eff. 60 days)

2000 Amendment. Act 133 added section 4914.



Section 4915 - Failure to comply with registration of sexual offenders requirements (Expired)

2012 Expiration. Section 4915 expired December 20, 2012. See Act 91 of 2012.

2013 Unconstitutionality. Act 152 of 2004 was declared unconstitutional. Commonwealth v. Neiman, 84 A.3d 603 (Pa. 2013). The unconstitutionality took effect March 17, 2014.



Section 4915.1 - Failure to comply with registration requirements

(a) Offense defined.--An individual who is subject to registration under 42 Pa.C.S. § 9799.13 (relating to applicability) commits an offense if he knowingly fails to:

(1) register with the Pennsylvania State Police as required under 42 Pa.C.S. § 9799.15 (relating to period of registration), 9799.19 (relating to initial registration) or 9799.25 (relating to verification by sexual offenders and Pennsylvania State Police);

(2) verify his address or be photographed as required under 42 Pa.C.S. § 9799.15, 9799.19 or 9799.25; or

(3) provide accurate information when registering under 42 Pa.C.S. § 9799.15, 9799.19 or 9799.25.

(a.1) Transients.--An individual set forth in 42 Pa.C.S. § 9799.13 who is a transient commits an offense if he knowingly fails to:

(1) register with the Pennsylvania State Police as required under 42 Pa.C.S. §§ 9799.15, 9799.16(b)(6) (relating to registry) and 9799.25(a)(7);

(2) verify the information provided in 42 Pa.C.S. §§ 9799.15 and 9799.16(b)(6) or be photographed as required under 42 Pa.C.S. § 9799.15 or 9799.25;

(3) provide accurate information when registering under 42 Pa.C.S. § 9799.15, 9799.16(b)(6) or 9799.25.

(a.2) Counseling.--The following apply:

(1) An individual who is designated as a sexually violent predator or sexually violent delinquent child commits an offense if he knowingly fails to comply with 42 Pa.C.S. § 6404.2(g) (relating to duration of outpatient commitment and review) or 9799.36 (relating to counseling of sexually violent predators).

(2) An individual who is subject to a counseling requirement under a sex offender registration statute following conviction in another jurisdiction commits an offense if he knowingly fails to comply with 42 Pa.C.S. § 9799.36.

(b) Grading for sexual offenders who must register for 15 years or who must register pursuant to 42 Pa.C.S. § 9799.13(7.1).--

(1) Except as set forth in paragraph (3), an individual who commits a violation of subsection (a)(1) or (2) commits a felony of the third degree.

(2) An individual who commits a violation of subsection (a)(1) or (2) and who has previously been convicted of an offense under subsection (a)(1) or (2) or (a.1)(1) or (2) or a similar offense commits a felony of the second degree.

(3) An individual who violates subsection (a)(3) commits a felony of the second degree.

(4) For the purposes of this subsection, an individual shall mean an individual that meets any of the following:

(i) Is subject to registration under 42 Pa.C.S. § 9799.13 and is required to register for a period of 15 years.

(ii) Is subject to registration under 42 Pa.C.S. § 9799.13(7.1).

(c) Grading for sexual offenders who must register for 25 years or life.--

(1) Except as set forth in paragraph (3), an individual subject to registration under 42 Pa.C.S. § 9799.13 and required to register for a period of 25 years or life who commits a violation of subsection (a)(1) or (2) commits a felony of the second degree.

(2) An individual subject to registration under 42 Pa.C.S. § 9799.13 and required to register for a period of 25 years or life who commits a violation of subsection (a)(1) or (2) and who has previously been convicted of an offense under subsection (a)(1) or (2) or (a.1)(1) or (2) or a similar offense commits a felony of the first degree.

(3) An individual subject to registration under 42 Pa.C.S. § 9799.13 and required to register for a period of 25 years or life who violates subsection (a)(3) commits a felony of the first degree.

(c.1) Grading for sexual offenders who are transients who must register for 15 years.--

(1) Except as set forth in paragraph (2) or (3), an individual commits a felony of the third degree if the individual violates subsection (a.1)(1) or (2).

(2) An individual commits a felony of the second degree if the individual violates subsection (a.1)(3).

(3) An individual commits a felony of the second degree if the individual violates subsection (a.1)(1) or (2) and has been previously convicted of an offense under subsection (a)﻿(1) or (2) or (a.1)(1) or (2) or a similar offense.

(4) For the purposes of this subsection, an individual shall mean an individual that meets any of the following:

(i) Is subject to registration under 42 Pa.C.S. § 9799.13 and is a transient who must register for a period of 15 years.

(ii) Is subject to registration under 42 Pa.C.S. § 9799.13(7.1) and is a transient.

(c.2) Grading for sexual offenders who are transients who must register for 25 years or life.--

(1) Except as set forth in paragraph (2) or (3), an individual subject to registration under 42 Pa.C.S. § 9799.13 who is a transient who must register for a period of 25 years or life commits a felony of the second degree if the individual violates subsection (a.1)(1) or (2).

(2) An individual who is subject to registration under 42 Pa.C.S. § 9799.13 who is a transient who must register for a period of 25 years or life commits a felony of the first degree if the individual violates subsection (a.1)(3).

(3) An individual subject to registration under 42 Pa.C.S. § 9799.13 who is a transient who must register for a period of 25 years or life commits a felony of the first degree if the individual violates subsection (a.1)(1) or (2) and has been previously convicted of an offense under subsection (a)(1) or (2) or (a.1)(1) or (2) or a similar offense.

(c.3) Grading for failure to comply with counseling requirements.--An individual designated as a sexually violent predator or sexually violent delinquent child or an individual who is subject to a counseling requirement under a sex offender registration statute following conviction in another jurisdiction commits a misdemeanor of the first degree if the individual violates subsection (a.2).

(d) Effect of notice.--Neither failure on the part of the Pennsylvania State Police to send nor failure of a sexually violent predator or offender to receive any notice or information pursuant to 42 Pa.C.S. § 9799.25 shall be a defense to a prosecution commenced against an individual arising from a violation of this section. The provisions of 42 Pa.C.S. § 9799.25 are not an element of an offense under this section.

(e) Arrests for violation.--

(1) A police officer shall have the same right of arrest without a warrant as in a felony whenever the police officer has probable cause to believe an individual has committed a violation of this section regardless of whether the violation occurred in the presence of the police officer.

(2) An individual arrested for a violation of this section shall be afforded a preliminary arraignment by the proper issuing authority without unnecessary delay. In no case may the individual be released from custody without first having appeared before the issuing authority.

(3) Prior to admitting an individual arrested for a violation of this section to bail, the issuing authority shall require all of the following:

(i) The individual must be fingerprinted and photographed in the manner required by 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(ii) The individual must provide the Pennsylvania State Police with all current or intended residences, all information concerning current or intended employment, including all employment locations, and all information concerning current or intended enrollment as a student. This subparagraph includes an individual who is a transient, in which case the individual must, in addition to other information required under this subparagraph, provide the information set forth in 42 Pa.C.S. § 9799.16(b)(6).

(iii) Law enforcement must make reasonable attempts to verify the information provided by the individual.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Sexually violent delinquent child." The term shall have the meaning given to it in 42 Pa.C.S. § 9799.12 (relating to definitions).

"Sexually violent predator." The term shall have the meaning given to it in 42 Pa.C.S. § 9799.12 (relating to definitions).

"Similar offense." An offense similar to an offense under either subsection (a)(1) or (2) under the laws of this Commonwealth, another jurisdiction or a foreign country or a military offense, as defined in 42 Pa.C.S. § 9799.12 (relating to definitions).

"Transient." The term shall have the meaning given to it in 42 Pa.C.S. § 9799.12 (relating to definitions).

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment. Act 91 amended subsecs. (b) and (c.1).

2011 Amendment. Act 111 added section 4915.1.

Cross References. Section 4915.1 is referred to in sections 6404.2, 9718.4, 9799.21, 9799.25, 9799.36 of Title 42 (Judiciary and Judicial Procedure).



Section 4951 - Definitions

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Victim." Any person against whom any crime as defined under the laws of this State or of any other state or of the United States is being or has been perpetrated or attempted.

"Witness." Any person having knowledge of the existence or nonexistence of facts or information relating to any crime, including but not limited to those who have reported facts or information to any law enforcement officer, prosecuting official, attorney representing a criminal defendant or judge, those who have been served with a subpoena issued under the authority of this State or any other state or of the United States, and those who have given written or oral testimony in any criminal matter; or who would be believed by any reasonable person to be an individual described in this definition.

Cross References. Section 4951 is referred to in section 8127 of Title 42 (Judiciary and Judicial Procedure).



Section 4952 - Intimidation of witnesses or victims

(a) Offense defined.--A person commits an offense if, with the intent to or with the knowledge that his conduct will obstruct, impede, impair, prevent or interfere with the administration of criminal justice, he intimidates or attempts to intimidate any witness or victim to:

(1) Refrain from informing or reporting to any law enforcement officer, prosecuting official or judge concerning any information, document or thing relating to the commission of a crime.

(2) Give any false or misleading information or testimony relating to the commission of any crime to any law enforcement officer, prosecuting official or judge.

(3) Withhold any testimony, information, document or thing relating to the commission of a crime from any law enforcement officer, prosecuting official or judge.

(4) Give any false or misleading information or testimony or refrain from giving any testimony, information, document or thing, relating to the commission of a crime, to an attorney representing a criminal defendant.

(5) Elude, evade or ignore any request to appear or legal process summoning him to appear to testify or supply evidence.

(6) Absent himself from any proceeding or investigation to which he has been legally summoned.

(b) Grading.--

(1) The offense is a felony of the degree indicated in paragraphs (2) through (4) if:

(i) The actor employs force, violence or deception, or threatens to employ force or violence, upon the witness or victim or, with the requisite intent or knowledge upon any other person.

(ii) The actor offers any pecuniary or other benefit to the witness or victim or, with the requisite intent or knowledge, to any other person.

(iii) The actor's conduct is in furtherance of a conspiracy to intimidate a witness or victim.

(iv) The actor accepts, agrees or solicits another to accept any pecuniary or other benefit to intimidate a witness or victim.

(v) The actor has suffered any prior conviction for any violation of this section or any predecessor law hereto, or has been convicted, under any Federal statute or statute of any other state, of an act which would be a violation of this section if committed in this State.

(2) The offense is a felony of the first degree if a felony of the first degree or murder in the first or second degree was charged in the case in which the actor sought to influence or intimidate a witness or victim as specified in this subsection.

(3) The offense is a felony of the second degree if a felony of the second degree is the most serious offense charged in the case in which the actor sought to influence or intimidate a witness or victim as specified in this subsection.

(4) The offense is a felony of the third degree in any other case in which the actor sought to influence or intimidate a witness or victim as specified in this subsection.

(5) Otherwise the offense is a misdemeanor of the second degree.

(Dec. 10, 2001, P.L.855, No.90, eff. 60 days)

Cross References. Section 4952 is referred to in sections 4909, 4953, 4955, 4956, 5702, 5708, 6105, 9122.1 of this title; sections 5552, 5750 of Title 42 (Judiciary and Judicial Procedure).



Section 4953 - Retaliation against witness, victim or party

(a) Offense defined.--A person commits an offense if he harms another by any unlawful act or engages in a course of conduct or repeatedly commits acts which threaten another in retaliation for anything lawfully done in the capacity of witness, victim or a party in a civil matter.

(b) Grading.--The offense is a felony of the third degree if the retaliation is accomplished by any of the means specified in section 4952(b)(1) through (5) (relating to intimidation of witnesses or victims). Otherwise the offense is a misdemeanor of the second degree.

(Dec. 20, 2000, P.L.837, No.117, eff. imd.)

Cross References. Section 4953 is referred to in sections 4955, 4956, 5702, 5708, 6105, 9122.1 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4953.1 - Retaliation against prosecutor or judicial official

(a) Offense defined.--A person commits an offense if he harms or attempts to harm another or the tangible property of another by any unlawful act in retaliation for anything lawfully done in the official capacity of a prosecutor or judicial official.

(b) Grading.--The offense is a felony of the second degree if:

(1) The actor employs force, violence or deception or attempts or threatens to employ force, violence or deception upon the prosecutor or judicial official or, with the requisite intent or knowledge, upon any other person.

(2) The actor's conduct is in furtherance of a conspiracy to retaliate against a prosecutor or judicial official.

(3) The actor solicits another to or accepts or agrees to accept any pecuniary or other benefit to retaliate against a prosecutor or judicial official.

(4) The actor has suffered any prior conviction for any violation of this title or any predecessor law hereto or has been convicted under any Federal statute or statute of any other state of an act which would be a violation of this title if committed in this Commonwealth.

(5) The actor causes property damage or loss in excess of $1,000.

Otherwise, the offense is a misdemeanor of the first degree.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Judicial official." Any person who is a:

(1) judge of the court of common pleas;

(2) judge of the Commonwealth Court;

(3) judge of the Superior Court;

(4) justice of the Supreme Court;

(5) magisterial district judge;

(6) judge of the Pittsburgh Magistrate's Court;

(7) judge of the Philadelphia Municipal Court;

(8) judge of the Traffic Court of Philadelphia; or

(9) master appointed by a judge of a court of common pleas.

"Prosecutor." Any person who is:

(1) an Attorney General;

(2) a deputy attorney general;

(3) a district attorney; or

(4) an assistant district attorney.

(Dec. 21, 1998, P.L.1245, No.159, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended subsec. (c). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

1998 Amendment. Act 159 added section 4953.1.



Section 4954 - Protective orders

§ 4954. Protective orders. Any court with jurisdiction over any criminal matter may, after a hearing and in its discretion, upon substantial evidence, which may include hearsay or the declaration of the prosecutor that a witness or victim has been intimidated or is reasonably likely to be intimidated, issue protective orders, including, but not limited to, the following:

(1) An order that a defendant not violate any provision of this subchapter or section 2709 (relating to harassment) or 2709.1 (relating to stalking).

(2) An order that a person other than the defendant, including, but not limited to, a subpoenaed witness, not violate any provision of this subchapter.

(3) An order that any person described in paragraph (1) or (2) maintain a prescribed geographic distance from any specified witness or victim.

(4) An order that any person described in paragraph (1) or (2) have no communication whatsoever with any specified witness or victim, except through an attorney under such reasonable restrictions as the court may impose. (June 23, 1993, P.L.124, No.28, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days)

Cross References. Section 4954 is referred to in sections 2709.1, 4954.1, 4955, 4956 of this title; section 6711 of Title 23 (Domestic Relations); section 8127 of Title 42 (Judiciary and Judicial Procedure).



Section 4954.1 - Notice on protective order

§ 4954.1. Notice on protective order. All protective orders issued under section 4954 (relating to protective orders) shall contain in large print at the top of the order a notice that the witness or victim should immediately call the police if the defendant violates the protective order. The notice shall contain the telephone number of the police department where the victim or witness resides and where the victim or witness is employed. (June 23, 1993, P.L.124, No.28, eff. imd.)

1993 Amendment. Act 28 added section 4954.1.



Section 4955 - Violation of orders

(a) Punishment.--Any person violating any order made pursuant to section 4954 (relating to protective orders) may be punished in any of the following ways:

(1) For any substantive offense described in this subchapter, where such violation of an order is a violation of any provision of this subchapter.

(2) As a contempt of the court making such order. No finding of contempt shall be a bar to prosecution for a substantive offense under section 2709 (relating to harassment), 2709.1 (relating to stalking), 4952 (relating to intimidation of witnesses or victims) or 4953 (relating to retaliation against witness or victim), but:

(i) any person so held in contempt shall be entitled to credit for any punishment imposed therein against any sentence imposed on conviction of said substantive offense; and

(ii) any conviction or acquittal for any substantive offense under this title shall be a bar to subsequent punishment for contempt arising out of the same act.

(3) By revocation of any form of pretrial release, or the forfeiture of bail and the issuance of a bench warrant for the defendant's arrest or remanding him to custody. Revocation may, after hearing and on substantial evidence, in the sound discretion of the court, be made whether the violation of order complained of has been committed by the defendant personally or was caused or encouraged to have been committed by the defendant.

(b) Arrest.--An arrest for a violation of an order issued under section 4954 may be without warrant upon probable cause whether or not the violation is committed in the presence of a law enforcement officer. The law enforcement officer may verify, if necessary, the existence of a protective order by telephone or radio communication with the appropriate police department.

(c) Arraignment.--Subsequent to an arrest, the defendant shall be taken without unnecessary delay before the court that issued the order. When that court is unavailable, the defendant shall be arraigned before a magisterial district judge or, in cities of the first class, a Philadelphia Municipal Court Judge, in accordance with the Pennsylvania Rules of Criminal Procedure.

(June 23, 1993, P.L.124, No.28, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended subsec. (c). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

2002 Amendment. Act 218 amended subsec. (a)(2).

Cross References. Section 4955 is referred to in section 4956 of this title.



Section 4956 - Pretrial release

§ 4956. Pretrial release.

(a) Conditions for pretrial release.--Any pretrial release of any defendant whether on bail or under any other form of recognizance shall be deemed, as a matter of law, to include a condition that the defendant neither do, nor cause to be done, nor permit to be done on his behalf, any act proscribed by section 4952 (relating to intimidation of witnesses or victims) or 4953 (relating to retaliation against witness or victim) and any willful violation of said condition is subject to punishment as prescribed in section 4955(3) (relating to violation of orders) whether or not the defendant was the subject of an order under section 4954 (relating to protective orders).

(b) Notice of condition.--From and after the effective date of this subchapter, any receipt for any bail or bond given by the clerk of any court, by any court, by any surety or bondsman and any written promise to appear on one's own recognizance shall contain, in a conspicuous location, notice of this condition.



Section 4957 - Protection of employment of crime victims, family members of victims and witnesses

(a) General rule.--An employer shall not deprive an employee of his employment, seniority position or benefits, or threaten or otherwise coerce him with respect thereto, because the employee attends court by reason of being a victim of, or a witness to, a crime or a member of such victim's family. Nothing in this section shall be construed to require the employer to compensate the employee for employment time lost because of such court attendance.

(b) Penalty.--An employer who violates subsection (a) commits a summary offense.

(c) Civil remedy available.--If an employer penalizes an employee in violation of subsection (a), the employee may bring a civil action for recovery of wages and benefits lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed wages and benefits actually lost. If he prevails, the employee shall be allowed a reasonable attorney fee fixed by the court.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Family." This term shall have the same meaning as in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

"Victim." This term shall have the same meaning as "direct victim" in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

(Oct. 22, 1986, P.L.1451, No.142, eff. 60 days; June 28, 2002, P.L.494, No.84, eff. 60 days)

2002 Amendment. Act 84 amended the section heading and subsec. (a) and added subsec. (d).

1986 Amendment. Act 142 added section 4957.



Section 4958 - Intimidation, retaliation or obstruction in child abuse cases

(a) Intimidation.--A person commits an offense if:

(1) The person has knowledge or intends that the person's conduct under paragraph (2) will obstruct, impede, impair, prevent or interfere with the making of a child abuse report or the conducting of an investigation into suspected child abuse under 23 Pa.C.S. Ch. 63 (relating to child protective services) or prosecuting a child abuse case.

(2) The person intimidates or attempts to intimidate any reporter, victim or witness to engage in any of the following actions:

(i) Refrain from making a report of suspected child abuse or not cause a report of suspected child abuse to be made.

(ii) Refrain from providing or withholding information, documentation, testimony or evidence to any person regarding a child abuse investigation or proceeding.

(iii) Give false or misleading information, documentation, testimony or evidence to any person regarding a child abuse investigation or proceeding.

(iv) Elude, evade or ignore any request or legal process summoning the reporter, victim or witness to appear to testify or supply evidence regarding a child abuse investigation or proceeding.

(v) Fail to appear at or participate in a child abuse proceeding or meeting involving a child abuse investigation to which the reporter, victim or witness has been legally summoned.

(b) Retaliation.--A person commits an offense if the person harms another person by any unlawful act or engages in a course of conduct or repeatedly commits acts which threaten another person in retaliation for anything that the other person has lawfully done in the capacity of a reporter, witness or victim of child abuse.

(b.1) Obstruction.--In addition to any other penalty provided by law, a person commits an offense if, with intent to prevent a public servant from investigating or prosecuting a report of child abuse under 23 Pa.C.S. Ch. 63, the person by any scheme or device or in any other manner obstructs, interferes with, impairs, impedes or perverts the investigation or prosecution of child abuse.

(c) Grading.--

(1) An offense under this section is a felony of the second degree if:

(i) The actor employs force, violence or deception or threatens to employ force, violence or deception upon the reporter, witness or victim or, with reckless intent or knowledge, upon any other person.

(ii) The actor offers pecuniary or other benefit to the reporter, witness or victim.

(iii) The actor's conduct is in furtherance of a conspiracy to intimidate or retaliate against the reporter, witness or victim.

(iv) The actor accepts, agrees or solicits another person to accept any pecuniary benefit to intimidate or retaliate against the reporter, witness or victim.

(v) The actor has suffered a prior conviction for a violation of this section or has been convicted under a Federal statute or statute of any other state of an act which would be a violation of this section if committed in this Commonwealth.

(2) An offense not otherwise addressed in paragraph (1) is a misdemeanor of the second degree.

(d) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Child abuse." As defined in 23 Pa.C.S. § 6303(b.1) (relating to definitions).

"Mandated reporter." As defined in 23 Pa.C.S. § 6303(a).

"Public servant." As defined in section 4501 (relating to definitions).

"Reporter." A person, including a mandated reporter, having reasonable cause to suspect that a child under 18 years of age is a victim of child abuse.

(Dec. 18, 2013, P.L.1198, No.118, eff. Jan. 1, 2014)

2013 Amendment. Act 118 added section 4958.

Cross References. Section 4958 is referred to in section 9122.1 of this title; sections 6311, 6335 of Title 23 (Domestic Relations).






Chapter 51 - Obstructing Governmental Operations

Chapter Notes

Enactment. Chapter 51 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 51 is referred to in section 3016 of this title; section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 5101 - Obstructing administration of law or other governmental function

A person commits a misdemeanor of the second degree if he intentionally obstructs, impairs or perverts the administration of law or other governmental function by force, violence, physical interference or obstacle, breach of official duty, or any other unlawful act, except that this section does not apply to flight by a person charged with crime, refusal to submit to arrest, failure to perform a legal duty other than an official duty, or any other means of avoiding compliance with law without affirmative interference with governmental functions.

Cross References. Section 5101 is referred to in section 5708 of this title; section 3132 of Title 27 (Environmental Resources; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5102 - Obstructing or impeding the administration of justice by picketing, etc

(a) Offense defined.--A person is guilty of a misdemeanor of the second degree if he intentionally interferes with, obstructs or impedes the administration of justice, or with the intent of influencing any judge, juror, witness or court officer in the discharge of his duty, pickets or parades in or near any building housing a court of this Commonwealth, or in or near a building or residence occupied by or used by such judge, juror, witness or court officer, or with such intent uses any sound-truck or similar device, or resorts to any other demonstration in or near any such building or residence.

(b) Exception.--Nothing in subsection (a) of this section shall interfere with or prevent the exercise by any court of this Commonwealth of its power to punish for contempt.



Section 5103 - Unlawfully listening into deliberations of jury

§ 5103. Unlawfully listening into deliberations of jury. A person is guilty of a misdemeanor of the third degree if he, by any scheme or device, or in any manner, for any purpose, intentionally listens into the deliberations of any grand, petit, traverse, or special jury.

Cross References. Section 5103 is referred to in section 1515 of Title 42 (Judiciary and Judicial Procedure).



Section 5104 - Resisting arrest or other law enforcement

§ 5104. Resisting arrest or other law enforcement. A person commits a misdemeanor of the second degree if, with the intent of preventing a public servant from effecting a lawful arrest or discharging any other duty, the person creates a substantial risk of bodily injury to the public servant or anyone else, or employs means justifying or requiring substantial force to overcome the resistance.



Section 5104.1 - Disarming law enforcement officer

§ 5104.1. Disarming law enforcement officer.

(a) Offense defined.--A person commits the offense of disarming a law enforcement officer if he:

(1) without lawful authorization, removes or attempts to remove a firearm, rifle, shotgun or weapon from the person of a law enforcement officer or corrections officer, or deprives a law enforcement officer or corrections officer of the use of a firearm, rifle, shotgun or weapon, when the officer is acting within the scope of the officer's duties; and

(2) has reasonable cause to know or knows that the individual is a law enforcement officer or corrections officer.

(b) Grading.--A violation of this section constitutes a felony of the third degree. (July 5, 2005, P.L.76, No.30, eff. 60 days)

2005 Amendment. Act 30 added section 5104.1.



Section 5105 - Hindering apprehension or prosecution

§ 5105. Hindering apprehension or prosecution.

(a) Offense defined.--A person commits an offense if, with intent to hinder the apprehension, prosecution, conviction or punishment of another for crime or violation of the terms of probation, parole, intermediate punishment or Accelerated Rehabilitative Disposition, he:

(1) harbors or conceals the other;

(2) provides or aids in providing a weapon, transportation, disguise or other means of avoiding apprehension or effecting escape;

(3) conceals or destroys evidence of the crime, or tampers with a witness, informant, document or other source of information, regardless of its admissibility in evidence;

(4) warns the other of impending discovery or apprehension, except that this paragraph does not apply to a warning given in connection with an effort to bring another into compliance with law; or

(5) provides false information to a law enforcement officer.

(b) Grading.--The offense is a felony of the third degree if the conduct which the actor knows has been charged or is liable to be charged against the person aided would constitute a felony of the first or second degree. Otherwise it is a misdemeanor of the second degree. (Dec. 18, 1996, P.L.1074, No.160, eff. 60 days)



Section 5106 - Failure to report injuries by firearm or criminal act

§ 5106. Failure to report injuries by firearm or criminal act.

(a) Offense defined.--Except as set forth in subsection (a.1), a physician, intern or resident, or any person conducting, managing or in charge of any hospital or pharmacy, or in charge of any ward or part of a hospital, to whom shall come or be brought any person:

(1) suffering from any wound or other injury inflicted by his own act or by the act of another which caused death or serious bodily injury, or inflicted by means of a deadly weapon as defined in section 2301 (relating to definitions); or

(2) upon whom injuries have been inflicted in violation of any penal law of this Commonwealth; commits a summary offense if the reporting party fails to report such injuries immediately, both by telephone and in writing, to the chief of police or other head of the police department of the local government, or to the Pennsylvania State Police. The report shall state the name of the injured person, if known, the injured person's whereabouts and the character and extent of the person's injuries.

(a.1) Exception.--In cases of bodily injury as defined in section 2301 (relating to definitions), failure to report under subsection (a)(2) does not constitute an offense if all of the following apply:

(1) The victim is an adult and has suffered bodily injury.

(2) The injury was inflicted by an individual who:

(i) is the current or former spouse of the victim;

(ii) is a current or former sexual or intimate partner of the victim;

(iii) shares biological parenthood with the victim; or

(iv) is or has been living as a spouse of the victim.

(3) The victim has been informed:

(i) of the duty to report under subsection (a)(2); and

(ii) that the report under subsection (a)(2) cannot be made without the victim's consent.

(4) The victim does not consent to the report under subsection (a)(2).

(5) The victim has been provided with a referral to the appropriate victim service agency such as a domestic violence or sexual assault program.

(b) Immunity granted.--No physician or other person shall be subject to civil or criminal liability by reason of complying with this section.

(c) Physician-patient privilege unavailable.--In any judicial proceeding resulting from a report pursuant to this section, the physician-patient privilege shall not apply in respect to evidence regarding such injuries or the cause thereof. This subsection shall not apply where a report is not made pursuant to subsection (a.1).

(d) Reporting of crime encouraged.--Nothing in this chapter precludes a victim from reporting the crime that resulted in injury.

(e) Availability of information.--A physician or other individual may make available information concerning domestic violence or sexual assault to any individual subject to the provisions of this chapter. (Dec. 9, 2002, P.L.1350, No.162, eff. 60 days)



Section 5107 - Aiding consummation of crime

§ 5107. Aiding consummation of crime.

(a) Offense defined.--A person commits an offense if he intentionally aids another to accomplish an unlawful object of a crime, as by safeguarding the proceeds thereof or converting the proceeds into negotiable funds.

(b) Grading.--The offense is a felony of the third degree if the principal offense was a felony of the first or second degree. Otherwise it is a misdemeanor of the second degree.



Section 5108 - Compounding

§ 5108. Compounding.

(a) Offense defined.--A person commits a misdemeanor of the second degree if he accepts or agrees to accept any pecuniary benefit in consideration of refraining from reporting to law enforcement authorities the commission or suspected commission of any offense or information relating to an offense.

(b) Defense.--It is a defense to prosecution under this section that the pecuniary benefit did not exceed an amount which the actor believed to be due as restitution or indemnification for harm caused by the offense.



Section 5109 - Barratry

§ 5109. Barratry. A person is guilty of a misdemeanor of the third degree if he vexes others with unjust and vexatious suits.



Section 5110 - Contempt of General Assembly

§ 5110. Contempt of General Assembly. A person is guilty of a misdemeanor of the third degree if he is disorderly or contemptuous in the presence of either branch of the General Assembly, or if he neglects or refuses to appear in the presence of either of such branches after having been duly served with a subpoena to so appear.



Section 5111 - Dealing in proceeds of unlawful activities

(a) Offense defined.--A person commits a felony of the first degree if the person conducts a financial transaction under any of the following circumstances:

(1) With knowledge that the property involved, including stolen or illegally obtained property, represents the proceeds of unlawful activity, the person acts with the intent to promote the carrying on of the unlawful activity.

(2) With knowledge that the property involved, including stolen or illegally obtained property, represents the proceeds of unlawful activity and that the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity.

(3) To avoid a transaction reporting requirement under State or Federal law.

(b) Penalty.--Upon conviction of a violation under subsection (a), a person shall be sentenced to a fine of the greater of $100,000 or twice the value of the property involved in the transaction or to imprisonment for not more than 20 years, or both.

(c) Civil penalty.--A person who conducts or attempts to conduct a transaction described in subsection (a) is liable to the Commonwealth for a civil penalty of the greater of:

(1) the value of the property, funds or monetary instruments involved in the transaction; or

(2) $10,000.

(d) Cumulative remedies.--Any proceedings under this section shall be in addition to any other criminal penalties or forfeitures authorized under the State law.

(e) Enforcement.--

(1) The Attorney General shall have the power and duty to institute proceedings to recover the civil penalty provided under subsection (c) against any person liable to the Commonwealth for such a penalty.

(2) The district attorneys of the several counties shall have authority to investigate and to institute criminal proceedings for any violation of subsection (a).

(3) In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of subsection (a) or any series of related violations involving more than one county of the Commonwealth or involving any county of the Commonwealth and another state. No person charged with a violation of subsection (a) by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of the Commonwealth to the person making the challenge.

(4) Nothing contained in this subsection shall be construed to limit the regulatory or investigative authority of any department or agency of the Commonwealth whose functions might relate to persons, enterprises or matters falling within the scope of this section.

(e.1) Venue.--An offense under subsection (a) may be deemed to have been committed where any element of unlawful activity or of the offense under subsection (a) occurs.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Conducts." Includes initiating, concluding or participating in initiating or concluding a transaction.

"Financial institution." Any of the following:

(1) An insured bank as defined in section 3(h) of the Federal Deposit Insurance Act (64 Stat. 873, 12 U.S.C. § 1813(h)).

(2) A commercial bank or trust company.

(3) A private banker.

(4) An agency or bank of a foreign bank in this Commonwealth.

(5) An insured institution as defined in section 401(a) of the National Housing Act (48 Stat. 1246, 12 U.S.C. § 1724(a)).

(6) A thrift institution.

(7) A broker or dealer registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934 (15 U.S.C. § 78a et seq.).

(8) A broker or dealer in securities or commodities.

(9) An investment banker or investment company.

(10) A currency exchange.

(11) An insurer, redeemer or cashier of travelers' checks, checks, money orders or similar instruments.

(12) An operator of a credit card system.

(13) An insurance company.

(14) A dealer in precious metals, stones or jewels.

(15) A pawnbroker.

(16) A loan or finance company.

(17) A travel agency.

(18) A licensed sender of money.

(19) A telegraph company.

(20) An agency of the Federal Government or of a state or local government carrying out a duty or power of a business described in this paragraph.

(21) Another business or agency carrying out a similar, related or substitute duty or power which the United States Secretary of the Treasury prescribes.

"Financial transaction." A transaction involving the movement of funds by wire or other means or involving one or more monetary instruments. The term includes any exchange of stolen or illegally obtained property for financial compensation or personal gain.

"Knowing that the property involved in a financial transaction represents the proceeds of unlawful activity." Knowing that the property involved in the transaction represents proceeds from some form, though not necessarily which form, of unlawful activity, regardless of whether or not the activity is specified in this section.

"Monetary instrument." Coin or currency of the United States or of any other country, traveler's checks, personal checks, bank checks, money orders, investment securities in bearer form or otherwise in such form that title thereto passes upon delivery and negotiable instruments in bearer form or otherwise in such form that title thereto passes upon delivery.

"Transaction." Includes a purchase, sale, loan, pledge, gift, transfer, delivery or other disposition. With respect to a financial institution, the term includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit or other monetary instrument and any other payment, transfer or delivery by, through, or to a financial institution, by whatever means effected.

"Unlawful activity." Any activity graded a misdemeanor of the first degree or higher under Federal or State law.

(Dec. 22, 1989, P.L.770, No.108, eff. imd.; June 28, 2002, P.L.481, No.82, eff. 60 days; Oct. 25, 2012, P.L.1645, No.203, eff. 60 days)

2012 Amendment. Act 203 amended subsec. (a) and the def. of "financial transaction" in subsec. (f).

2002 Amendment. Act 82 amended subsec. (a) and added subsec. (e.1).

1989 Amendment. Act 108 added section 5111.

Cross References. Section 5111 is referred to in sections 911, 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5112 - Obstructing emergency services

§ 5112. Obstructing emergency services.

(a) Offense defined.--A person commits a misdemeanor of the third degree if he knowingly impedes, obstructs or interferes with emergency services personnel providing emergency medical services to an injured victim or performing rescue or firefighting activities.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Emergency medical services." The services utilized in responding to the needs of an individual for immediate medical care in order to prevent loss of life or the aggravation of physiological or psychological illness or injury. "Emergency services personnel." A person, including a trained volunteer or a member of the armed forces of the United States or the National Guard, whose official or assigned responsibilities include performing or directly supporting the performance of emergency medical or rescue services or firefighting. "Rescue." The act of extricating persons from entrapment or dangerous situations which pose the imminent threat of death or serious bodily injury. (Dec. 21, 1998, P.L.1240, No.157, eff. 60 days)

1998 Amendment. Act 157 added section 5112.



Section 5121 - Escape

(a) Escape.--A person commits an offense if he unlawfully removes himself from official detention or fails to return to official detention following temporary leave granted for a specific purpose or limited period.

(b) Permitting or facilitating escape.--A public servant concerned in detention commits an offense if he knowingly or recklessly permits an escape. Any person who knowingly causes or facilitates an escape commits an offense.

(c) Effect of legal irregularity in detention.--Irregularity in bringing about or maintaining detention, or lack of jurisdiction of the committing or detaining authority, shall not be a defense to prosecution under this section.

(d) Grading.--

(1) An offense under this section is a felony of the third degree where:

(i) the actor was:

(A) under arrest for or detained on a charge of felony;

(B) convicted of a crime; or

(C) found to be delinquent of an offense which, if committed by an adult, would be classified as a felony and the actor is at least 18 years of age at the time of the violation of this section;

(ii) the actor employs force, threat, deadly weapon or other dangerous instrumentality to effect the escape; or

(iii) a public servant concerned in detention of persons convicted of crime intentionally facilitates or permits an escape from a detention facility.

(2) Otherwise an offense under this section is a misdemeanor of the second degree.

(e) Definition.--As used in this section the phrase "official detention" means arrest, detention in any facility for custody of persons under charge or conviction of crime or alleged or found to be delinquent, detention for extradition or deportation, or any other detention for law enforcement purposes; but the phrase does not include supervision of probation or parole, or constraint incidental to release on bail.

(Sept. 27, 2014, P.L.2482, No.138, eff. 60 days)

2014 Amendment. Act 138 amended subsec. (d)(1)(i).

Cross References. Section 5121 is referred to in sections 5708, 6105 of this title; sections 9711, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 1162, 3513, 5006 of Title 61 (Prisons and Parole).



Section 5122 - Weapons or implements for escape

§ 5122. Weapons or implements for escape.

(a) Offenses defined.--

(1) A person commits a misdemeanor of the first degree if he unlawfully introduces within a detention facility, correctional institution or mental hospital, or unlawfully provides an inmate thereof with any weapon, tool, implement, or other thing which may be used for escape.

(2) An inmate commits a misdemeanor of the first degree if he unlawfully procures, makes or otherwise provides himself with, or unlawfully has in his possession or under his control, any weapon, tool, implement or other thing which may be used for escape.

(3) (Deleted by amendment).

(b) Definitions.--

(1) As used in this section, the word "unlawfully" means surreptitiously or contrary to law, regulation or order of the detaining authority.

(2) As used in this section, the word "weapon" means any implement readily capable of lethal use and shall include any firearm, ammunition, knife, dagger, razor, other cutting or stabbing implement or club, including any item which has been modified or adopted so that it can be used as a firearm, ammunition, knife, dagger, razor, other cutting or stabbing implement, or club. The word "firearm" includes an unloaded firearm and the unassembled components of a firearm. (Dec. 10, 1974, P.L.910, No.300, eff. imd.; Dec. 15, 1999, P.L.915, No.59, eff. 60 days)

Cross References. Section 5122 is referred to in section 6105 of this title; section 3513 of Title 61 (Prisons and Parole).



Section 5123 - Contraband

§ 5123. Contraband.

(a) Controlled substance contraband to confined persons prohibited.--A person commits a felony of the second degree if he sells, gives, transmits or furnishes to any convict in a prison, or inmate in a mental hospital, or gives away in or brings into any prison, mental hospital, or any building appurtenant thereto, or on the land granted to or owned or leased by the Commonwealth or county for the use and benefit of the prisoners or inmates, or puts in any place where it may be secured by a convict of a prison, inmate of a mental hospital, or employee thereof, any controlled substance included in Schedules I through V of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, (except the ordinary hospital supply of the prison or mental hospital) without a written permit signed by the physician of such institution, specifying the quantity and quality of the substance which may be furnished to any convict, inmate, or employee in the prison or mental hospital, the name of the prisoner, inmate, or employee for whom, and the time when the same may be furnished, which permit shall be delivered to and kept by the warden or superintendent of the prison or mental hospital.

(a.1) Mandatory minimum penalty.--Any person convicted of a violation of subsection (a) shall be sentenced to a minimum sentence of at least two years of total confinement, notwithstanding any other provision of this title or any other statute to the contrary. Nothing in this subsection shall prevent the sentencing court from imposing a sentence greater than that provided in this subsection, up to the maximum penalty prescribed by this title for a felony of the second degree. There shall be no authority in any court to impose on an offender to which this subsection is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this subsection. If a sentencing court refuses to apply this subsection where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this subsection if it finds that the sentence was imposed in violation of this subsection.

(a.2) Possession of controlled substance contraband by inmate prohibited.--A prisoner or inmate commits a felony of the second degree if he unlawfully has in his possession or under his control any controlled substance in violation of section 13(a)(16) of The Controlled Substance, Drug, Device and Cosmetic Act. For purposes of this subsection, no amount shall be deemed de minimis.

(b) Money to inmates prohibited.--A person commits a misdemeanor of the third degree if he gives or furnishes money to any inmate confined in a State or county correctional institution, provided notice of this prohibition is adequately posted at the institution. A person may, however, deposit money with the superintendent, warden, or other authorized individual in charge of a State or county correctional institution for the benefit and use of an inmate confined therein, which shall be credited to the inmate's account and expended in accordance with the rules and regulations of the institution. The person making the deposit shall be provided with a written receipt for the amount deposited.

(c) Contraband other than controlled substance.--A person commits a misdemeanor of the first degree if he sells, gives or furnishes to any convict in a prison, or inmate in a mental hospital, or gives away in or brings into any prison, mental hospital, or any building appurtenant thereto, or on the land granted to or owned or leased by the Commonwealth or county for the use and benefit of the prisoners or inmates, or puts in any place where it may be secured by a convict of a prison, inmate of a mental hospital, or employee thereof, any kind of spirituous or fermented liquor, medicine or poison (except the ordinary hospital supply of the prison or mental hospital) without a written permit signed by the physician of such institution, specifying the quantity and quality of the substance which may be furnished to any convict, inmate or employee in the prison or mental hospital, the name of the prisoner, inmate or employee for whom, and the time when the same may be furnished, which permit shall be delivered to and kept by the warden or superintendent of the prison or mental hospital.

(c.1) Telecommunication devices to inmates prohibited.--A person commits a misdemeanor of the first degree if, without the written permission of superintendent, warden or otherwise authorized individual in charge of a correctional institution, prison, jail, detention facility or mental hospital, he sells, gives or furnishes to any inmate in a correctional institution, prison, jail, detention facility or mental hospital, or any building appurtenant thereto, or puts in any place where it may be obtained by an inmate of a correctional institution, prison, jail, detention facility or mental hospital, any telecommunication device.

(c.2) Possession of telecommunication devices by inmates prohibited.--An inmate in a correctional institution, prison, jail, detention facility or mental hospital, or any building appurtenant thereto, commits a misdemeanor of the first degree if he has in his possession any telecommunication device without the written permission of the superintendent, warden or otherwise authorized individual in charge of a correctional institution, prison, jail, detention facility or mental hospital.

(d) Drug-sniffing animals.--Any jail or prison may use dogs or other animals trained to sniff controlled substances or other contraband for such purposes in or on any part of the jail or prison at any time.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Inmate." A male or female offender who is committed to, under sentence to or confined in a penal or correctional institution. "Telecommunication device." Any type of instrument, device, machine or equipment which is capable of transmitting telephonic, electronic, digital, cellular or radio communications or any part of such instrument, device, machine or equipment which is capable of facilitating the transmission of telephonic, electronic, digital, cellular or radio communications. The term shall include, but not be limited to, cellular phones, digital phones and modem equipment devices. (June 23, 1978, P.L.498, No.77, eff. 60 days; Dec. 19, 1988, P.L.1275, No.158, eff. 60 days; Dec. 22, 1989, P.L.753, No.105, eff. 60 days; July 6, 1995, 1st Sp.Sess., P.L.1049, No.18, eff. 60 days; June 25, 1997, P.L.284, No.26, eff. 60 days; June 28, 2002, P.L.494, No.84, eff. 60 days)

2002 Amendment. Act 84 added subsecs. (c.1), (c.2) and (e).

1997 Amendment. Act 26 amended subsec. (a.2).

1995 Amendment. Act 18, 1st Sp.Sess., added subsecs. (a.1), (a.2) and (d).

1989 Amendment. Act 105 amended subsec. (a) and added subsec. (c).

Cross References. Section 5123 is referred to in section 3513 of Title 61 (Prisons and Parole).



Section 5124 - Default in required appearance

§ 5124. Default in required appearance.

(a) Offense defined.--A person set at liberty by court order, with or without bail, upon condition that he will subsequently appear at a specified time and place, commits a misdemeanor of the second degree if, without lawful excuse, he fails to appear at that time and place. The offense constitutes a felony of the third degree where the required appearance was to answer to a charge of felony, or for disposition of any such charge, and the actor took flight or went into hiding to avoid apprehension, trial or punishment.

(b) Exception.--Subsection (a) of this section does not apply to obligations to appear incident to release under suspended sentence or on probation or parole.



Section 5125 - Absconding witness

§ 5125. Absconding witness. A person commits a misdemeanor of the third degree if, having been required by virtue of any legal process or otherwise to attend and testify in any prosecution for a crime before any court, judge, justice, or other judicial tribunal, or having been recognized or held to bail to attend as a witness on behalf of the Commonwealth or defendant, before any court having jurisdiction, to testify in any prosecution, he unlawfully and willfully conceals himself or absconds from this Commonwealth, or from the jurisdiction of such court, with intent to defeat the end of public justice, and refuses to appear as required by such legal process or otherwise.



Section 5126 - Flight to avoid apprehension, trial or punishment

§ 5126. Flight to avoid apprehension, trial or punishment.

(a) Offense defined.--A person who willfully conceals himself or moves or travels within or outside this Commonwealth with the intent to avoid apprehension, trial or punishment commits a felony of the third degree when the crime which he has been charged with or has been convicted of is a felony and commits a misdemeanor of the second degree when the crime which he has been charged with or has been convicted of is a misdemeanor.

(b) Exception.--Subsection (a) shall not apply to a person set at liberty by court order who fails to appear at the time or place specified in the order. (May 31, 1990, P.L.219, No.47, eff. 60 days)

1990 Amendment. Act 47 added section 5126.



Section 5131 - Recruiting criminal gang members

(a) Offense defined.--A person commits the offense of recruiting criminal gang members by:

(1) knowingly soliciting or otherwise causing or attempting to cause a person to participate or remain in a criminal gang;

(2) knowingly inflicting bodily injury as defined in section 2301 (relating to definitions) or using physical menace, force, threats or other intimidation causing or attempting to cause a person to participate or remain in a criminal gang; or

(3) knowingly inflicting serious bodily injury as defined in section 2301 on any person causing or attempting to cause a person to participate or remain in a criminal gang.

(b) Grading.--

(1) Except as provided under paragraph (2), the following shall apply:

(i) An offense under subsection (a)(1) is a misdemeanor of the second degree.

(ii) An offense under subsection (a)(2) is a misdemeanor of the first degree.

(iii) An offense under subsection (a)(3) is a felony of the third degree.

(2) A violation of this section shall be graded one degree higher than provided under paragraph (1) if the subject of the recruiting is under 16 years of age.

(c) Defenses.--It shall not be a defense to this offense that the subject of the recruiting did not join, participate or remain in a criminal gang.

(d) Liability for other violations of statutes.--This section shall not be construed to limit prosecution under any other provision of law.

(e) Definition.--As used in this section, the term "criminal gang" means a formal or informal ongoing organization, association or group, with or without an established hierarchy, that has as one of its primary activities the commission of criminal or delinquent acts and that consists of three or more persons.

Cross References. Section 5131 is referred to in section 9720.4 of Title 42 (Judiciary and Judicial Procedure).






Chapter 53 - Abuse of Office

Chapter Notes

Enactment. Chapter 53 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 53 is referred to in section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 5301 - Official oppression

A person acting or purporting to act in an official capacity or taking advantage of such actual or purported capacity commits a misdemeanor of the second degree if, knowing that his conduct is illegal, he:

(1) subjects another to arrest, detention, search, seizure, mistreatment, dispossession, assessment, lien or other infringement of personal or property rights; or

(2) denies or impedes another in the exercise or enjoyment of any right, privilege, power or immunity.



Section 5302 - Speculating or wagering on official action or information

A public servant commits a misdemeanor of the second degree if, in contemplation of official action by himself or by a governmental unit with which he is associated, or in reliance on information to which he has access in his official capacity and which has not been made public, he:

(1) acquires a pecuniary interest in any property, transaction or enterprise which may be affected by such information or official action;

(2) speculates or wagers on the basis of such information or official action; or

(3) aids another to do any of the foregoing.



Section 5303 - Liability for reimbursement of costs for outside counsel

(a) General rule.--A public official who is convicted of a felony or a misdemeanor under Federal law or under the laws of this Commonwealth shall be liable for and shall reimburse any public money expended by the Commonwealth to cover the costs incurred by an agency for outside counsel to defend the convicted public official in connection with a criminal investigation and prosecution of such public official.

(b) Conviction in State court.--When a public official is convicted of a felony or misdemeanor in State court, the court shall, in addition to the punishment prescribed for the offense, order the public official to reimburse any public money for which he is liable under subsection (a).

(c) Conviction in Federal court.--When a public official is convicted of a felony or misdemeanor in a Federal court, the Attorney General shall institute a civil action in Commonwealth Court to recover the public money for which the public official is liable under subsection (a).

(d) Method of reimbursement.--The court may order the public official to make reimbursement of public money in a lump sum, by monthly installments or according to such other schedule as the court may determine appropriate. The period of time during which the public official is ordered to make such reimbursement may exceed the maximum term of imprisonment to which the public official could have been sentenced for the crime of which he was convicted.

(e) Status of reimbursement.--Any reimbursement of public money ordered by the court under this section shall be a judgment in favor of the Commonwealth upon the public official or property of the public official ordered to make reimbursement. The Attorney General shall be responsible for enforcing such judgment in courts of competent jurisdiction in accordance with provisions of this title.

(f) Disposition of funds.--Any money reimbursed or recovered under this section shall be deposited in the fund from which the Commonwealth expended such public money.

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Convicted." A finding or verdict of guilty, an admission of guilt or a plea of nolo contendere.

"Public money." Any money received by the Commonwealth or any agency of the Commonwealth through taxes imposed pursuant to the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, and through fees, fines and penalties imposed pursuant to the laws of this Commonwealth.

"Public official." Any person who is required to file an annual statement of financial interests with the State Ethics Commission as a public official of the Commonwealth in accordance with the act of October 4, 1978 (P.L.883, No.170), referred to as the Public Official and Employee Ethics Law.

(July 11, 1996, P.L.552, No.98, eff. 60 days)

1996 Amendment. Act 98 added section 5303.






Chapter 55 - Riot, Disorderly Conduct and Related Offenses

Chapter Notes

Enactment. Chapter 55 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 55 is referred to in section 2101 of Title 5 (Athletics and Sports).



Section 5501 - Riot

A person is guilty of riot, a felony of the third degree, if he participates with two or more others in a course of disorderly conduct:

(1) with intent to commit or facilitate the commission of a felony or misdemeanor;

(2) with intent to prevent or coerce official action; or

(3) when the actor or any other participant to the knowledge of the actor uses or plans to use a firearm or other deadly weapon.

Cross References. Section 5501 is referred to in section 6105 of this title; section 3304 of Title 5 (Athletics and Sports).



Section 5502 - Failure of disorderly persons to disperse upon official order

Where three or more persons are participating in a course of disorderly conduct which causes or may reasonably be expected to cause substantial harm or serious inconvenience, annoyance or alarm, a peace officer or other public servant engaged in executing or enforcing the law may order the participants and others in the immediate vicinity to disperse. A person who refuses or knowingly fails to obey such an order commits a misdemeanor of the second degree.



Section 5503 - Disorderly conduct

(a) Offense defined.--A person is guilty of disorderly conduct if, with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he:

(1) engages in fighting or threatening, or in violent or tumultuous behavior;

(2) makes unreasonable noise;

(3) uses obscene language, or makes an obscene gesture; or

(4) creates a hazardous or physically offensive condition by any act which serves no legitimate purpose of the actor.

(b) Grading.--An offense under this section is a misdemeanor of the third degree if the intent of the actor is to cause substantial harm or serious inconvenience, or if he persists in disorderly conduct after reasonable warning or request to desist. Otherwise disorderly conduct is a summary offense.

(c) Definition.--As used in this section the word "public" means affecting or likely to affect persons in a place to which the public or a substantial group has access; among the places included are highways, transport facilities, schools, prisons, apartment houses, places of business or amusement, any neighborhood, or any premises which are open to the public.

Cross References. Section 5503 is referred to in section 3019 of this title; section 12432 of Title 11 (Cities); sections 3573, 8902 of Title 42 (Judiciary and Judicial Procedure).



Section 5504 - Harassment and stalking by communication or address (Repealed)

2002 Repeal. Section 5504 was repealed December 9, 2002 (P.L.1759, No.218), effective in 60 days.



Section 5505 - Public drunkenness and similar misconduct

A person is guilty of a summary offense if he appears in any public place manifestly under the influence of alcohol or a controlled substance, as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, except those taken pursuant to the lawful order of a practitioner, as defined in The Controlled Substance, Drug, Device and Cosmetic Act, to the degree that he may endanger himself or other persons or property, or annoy persons in his vicinity. A person convicted of violating this section may be sentenced to pay a fine of not more than $500 for the first violation and not more than $1,000 for the second and each subsequent violation.

(June 18, 1999, P.L.67, No.8, eff. 60 days; Oct. 25, 2012, P.L.1663, No.205, eff. 60 days)

2012 Amendment. Section 2 of Act 205 provided that the amendment of section 5505 shall apply to offenses committed on or after the effective date of section 2.

Cross References. Section 5505 is referred to in sections 3573, 8902 of Title 42 (Judiciary and Judicial Procedure).



Section 5506 - Loitering and prowling at night time

Whoever at night time maliciously loiters or maliciously prowls around a dwelling house or any other place used wholly or in part for living or dwelling purposes, belonging to or occupied by another, is guilty of a misdemeanor of the third degree.

Cross References. Section 5506 is referred to in section 3019 of this title.



Section 5507 - Obstructing highways and other public passages

(a) Obstructing.--A person, who, having no legal privilege to do so, intentionally or recklessly obstructs any highway, railroad track or public utility right-of-way, sidewalk, navigable waters, other public passage, whether alone or with others, commits a summary offense, or, in case he persists after warning by a law officer, a misdemeanor of the third degree. No person shall be deemed guilty of an offense under this subsection solely because of a gathering of persons to hear him speak or otherwise communicate, or solely because of being a member of such a gathering.

(b) Refusal to move on.--

(1) A person in a gathering commits a summary offense if he refuses to obey a reasonable official request or order to move:

(i) to prevent obstruction of a highway or other public passage; or

(ii) to maintain public safety by dispersing those gathered in dangerous proximity to a fire or other hazard.

(2) An order to move, addressed to a person whose speech or other lawful behavior attracts an obstructing audience, shall not be deemed reasonable if the obstruction can be readily remedied by police control of the size or location of the gathering.

(c) Definition.--As used in this section the word "obstructs" means renders impassable without unreasonable inconvenience or hazard.

Cross References. Section 5507 is referred to in section 3019 of this title; section 8902 of Title 42 (Judiciary and Judicial Procedure).



Section 5508 - Disrupting meetings and processions

§ 5508. Disrupting meetings and processions. A person commits a misdemeanor of the third degree if, with intent to prevent or disrupt a lawful meeting, procession or gathering, he disturbs or interrupts it.



Section 5509 - Desecration, theft or sale of venerated objects

(a) Offense defined.--A person commits a misdemeanor of the second degree if he:

(1) intentionally desecrates any public monument or structure, or place of worship or burial;

(2) intentionally desecrates any other object of veneration by the public or a substantial segment thereof in any public place;

(3) sells, attempts to sell or removes with intent to sell a veteran's marker as described in section 1913 of the act of August 9, 1955 (P.L.323, No.130), known as The County Code. This paragraph shall not apply to the sale of veterans' markers authorized by statute; or

(4) intentionally receives, retains or disposes of a veteran's marker or item decorating a veteran's grave knowing that the item has been stolen, or believing that it has probably been stolen, unless it has been received, retained or disposed of with the intent to return it to the owner.

(a.1) Historic burial lots and burial places.--A person commits a misdemeanor of the first degree if the person intentionally desecrates a historic burial lot or historic burial place.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Desecrate." Defacing, damaging, polluting or otherwise physically mistreating in a way that the actor knows will outrage the sensibilities of persons likely to observe or discover the action.

"Historic burial lot." An individual burial site within a historic burial place.

"Historic burial place." A tract of land which has been:

(1) in existence as a burial ground for more than 100 years; or

(2) listed in or eligible for the National Register of Historic Places as determined by the Pennsylvania Historical and Museum Commission.

(May 4, 2001, P.L.3, No.3, eff. 60 days; Dec. 16, 2003, P.L.233, No.41, eff. 60 days; Oct. 9, 2008, P.L.1419, No.116, 60 days)

2008 Amendment. Section 2 of Act 116 provided that the amendment of section 5509 shall apply to offenses committed on or after the effective date of section 2.

2003 Amendment. Section 2 of Act 41 provided that the amendment of section 5509 shall apply to offenses committed on or after the effective date of Act 41.

Cross References. Section 5509 is referred to in section 3307 of this title.



Section 5510 - Abuse of corpse

§ 5510. Abuse of corpse. Except as authorized by law, a person who treats a corpse in a way that he knows would outrage ordinary family sensibilities commits a misdemeanor of the second degree.



Section 5511 - Cruelty to animals

(a) Killing, maiming or poisoning domestic animals or zoo animals, etc.--

(1) A person commits a misdemeanor of the second degree if he willfully and maliciously:

(i) Kills, maims or disfigures any domestic animal of another person or any domestic fowl of another person.

(ii) Administers poison to or exposes any poisonous substance with the intent to administer such poison to any domestic animal of another person or domestic fowl of another person.

(iii) Harasses, annoys, injures, attempts to injure, molests or interferes with a dog guide for an individual who is blind, a hearing dog for an individual who is deaf or audibly impaired or a service dog for an individual who is physically limited.

Any person convicted of violating the provisions of this paragraph shall be sentenced to pay a fine of not less than $500.

(2) A person commits a felony of the third degree if he willfully and maliciously:

(i) Kills, maims or disfigures any zoo animal in captivity.

(ii) Administers poison to or exposes any poisonous substance with the intent to administer such poison to any zoo animal in captivity.

(2.1) (i) A person commits a misdemeanor of the first degree if he willfully and maliciously:

(A) Kills, maims, mutilates, tortures or disfigures any dog or cat, whether belonging to himself or otherwise. If a person kills, maims, mutilates, tortures or disfigures a dog guide for an individual who is blind, a hearing dog for an individual who is deaf or audibly impaired or a service dog for an individual who is physically limited, whether belonging to the individual or otherwise, that person, in addition to any other applicable penalty, shall be required to make reparations for veterinary costs in treating the dog and, if necessary, the cost of obtaining and training a replacement dog.

(B) Administers poison to or exposes any poisonous substance with the intent to administer such poison to any dog or cat, whether belonging to himself or otherwise.

(ii) Any person convicted of violating the provisions of this paragraph shall be sentenced to pay a fine of not less than $1,000 or to imprisonment for not more than two years, or both. The court may also order a presentence mental evaluation. A subsequent conviction under this paragraph shall be a felony of the third degree. This paragraph shall apply to dogs and cats only.

(iii) The killing of a dog or cat by the owner of that animal is not malicious if it is accomplished in accordance with the act of December 22, 1983 (P.L.303, No.83), referred to as the Animal Destruction Method Authorization Law.

(3) This subsection shall not apply to:

(i) the killing of any animal taken or found in the act of actually destroying any domestic animal or domestic fowl;

(ii) the killing of any animal or fowl pursuant to the act of June 3, 1937 (P.L.1225, No.316), known as The Game Law, or 34 Pa.C.S. §§ 2384 (relating to declaring dogs public nuisances) and 2385 (relating to destruction of dogs declared public nuisances), or the regulations promulgated thereunder; or

(iii) such reasonable activity as may be undertaken in connection with vermin control or pest control.

(a.1) Guide dogs.--

(1) A person commits a misdemeanor of the third degree if he is the owner or co-owner of a dog that kills, maims or disfigures a guide dog of an individual who is blind, a hearing dog of an individual who is deaf or audibly impaired or a service dog of an individual who is physically limited without provocation by the guide, hearing or service dog or the individual.

(2) A person commits an offense under this subsection only if the person knew or should have known that the dog he owns or co-owns had a propensity to attack human beings or domestic animals without provocation and the owner or co-owner knowingly or recklessly failed to restrain the dog or keep the dog in a contained, secure manner.

(3) Any person convicted of violating the provisions of this subsection shall be sentenced to pay a fine of not more than $5,000 and shall be ordered to make reparations for veterinary costs in treating the guide, hearing or service dog and, if necessary, the cost of obtaining and training a replacement guide, hearing or service dog.

(a.2) Civil penalty and restitution.--

(1) A person who is the owner or co-owner of a dog that kills, maims or disfigures a guide dog of an individual who is blind, a hearing dog of an individual who is deaf or audibly impaired or a service dog of an individual who is physically limited shall be subject to paragraph (2) if all of the following apply:

(i) The owner or co-owner knew the dog had a propensity to attack human beings or domestic animals.

(ii) The owner or co-owner failed to restrain the dog or keep the dog in a contained, secure manner.

(2) A court of common pleas may impose any of the following upon any person who is the owner or co-owner of a dog under paragraph (1):

(i) A civil penalty of up to $15,000.

(ii) Reparations for veterinary costs in treating the guide, hearing or service dog and, if necessary, the cost of retraining the dog or of obtaining and training a replacement guide, hearing or service dog.

(iii) Loss of income for the time the individual is unable to work due to the unavailability of the guide, hearing or service dog.

(b) Regulating certain actions concerning fowl or rabbits.--A person commits a summary offense if he sells, offers for sale, barters, or gives away baby chickens, ducklings, or other fowl, under one month of age, or rabbits under two months of age, as pets, toys, premiums or novelties or if he colors, dyes, stains or otherwise changes the natural color of baby chickens, ducklings or other fowl, or rabbits or if he brings or transports the same into this Commonwealth. This section shall not be construed to prohibit the sale or display of such baby chickens, ducklings, or other fowl, or such rabbits, in proper facilities by persons engaged in the business of selling them for purposes of commercial breeding and raising.

(c) Cruelty to animals.--

(1) A person commits an offense if he wantonly or cruelly illtreats, overloads, beats, otherwise abuses any animal, or neglects any animal as to which he has a duty of care, whether belonging to himself or otherwise, or abandons any animal, or deprives any animal of necessary sustenance, drink, shelter or veterinary care, or access to clean and sanitary shelter which will protect the animal against inclement weather and preserve the animal's body heat and keep it dry.

(2) (i) Except as provided in subparagraph (ii), a person convicted of violating paragraph (1) commits a summary offense.

(ii) A person convicted for a second or subsequent time of violating paragraph (1) commits a misdemeanor of the third degree if all of the following occurred:

(A) The action or omission for which the person was convicted for a subsequent time was performed on a dog or cat.

(B) The dog or cat was seriously injured, suffered severe physical distress or was placed at imminent risk of serious physical harm as the result of the person's action or omission.

(3) This subsection shall not apply to activity undertaken in normal agricultural operation.

(d) Selling or using disabled horse.--A person commits a summary offense if he offers for sale or sells any horse, which by reason of debility, disease or lameness, or for other cause, could not be worked or used without violating the laws against cruelty to animals, or leads, rides, drives or transports any such horse for any purpose, except that of conveying the horse to the nearest available appropriate facility for its humane keeping or destruction or for medical or surgical treatment.

(e) Transporting animals in cruel manner.--A person commits a summary offense if he carries, or causes, or allows to be carried in or upon any cart, or other vehicle whatsoever, any animal in a cruel or inhumane manner. The person taking him into custody may take charge of the animal and of any such vehicle and its contents, and deposit the same in some safe place of custody, and any necessary expenses which may be incurred for taking charge of and keeping the same, and sustaining any such animal, shall be a lien thereon, to be paid before the same can lawfully be recovered, or the said expenses or any part thereof remaining unpaid may be recovered by the person incurring the same from the owner of said creature in any action therefor.

For the purposes of this section, it shall not be deemed cruel or inhumane to transport live poultry in crates so long as not more than 15 pounds of live poultry are allocated to each cubic foot of space in the crate.

(e.1) Transporting equine animals in cruel manner.--Notwithstanding any other provision of law, a person commits a summary offense for each equine animal if the person carries, or causes or allows to be carried, any equine animal in or upon any conveyance or other vehicle whatsoever with two or more levels stacked on top of one another. A person who violates this subsection on a second or subsequent occasion commits a misdemeanor of the third degree for each equine animal transported.

(f) Hours of labor of animals.--A person commits a summary offense if he leads, drives, rides or works or causes or permits any other person to lead, drive, ride or work any horse, mare, mule, ox, or any other animal, whether belonging to himself or in his possession or control, for more than 15 hours in any 24 hour period, or more than 90 hours in any one week.

Nothing in this subsection contained shall be construed to warrant any persons leading, driving, riding or walking any animal a less period than 15 hours, when so doing shall in any way violate the laws against cruelty to animals.

(g) Cruelty to cow to enhance appearance of udder.--A person commits a summary offense if he kneads or beats or pads the udder of any cow, or willfully allows it to go unmilked for a period of 24 hours or more, for the purpose of enhancing the appearance or size of the udder of said cow, or by a muzzle or any other device prevents its calf, if less than six weeks old, from obtaining nourishment, and thereby relieving the udder of said cow, for a period of 24 hours.

(h) Specific violations; prima facie evidence of violation.--

(1) (i) A person commits a summary offense if the person crops, trims or cuts off, or causes or procures to be cropped, trimmed or cut off, the whole or part of the ear or ears of a dog.

(ii) The provisions of this paragraph shall not prevent a veterinarian from cropping, trimming or cutting off the whole or part of the ear or ears of a dog when the dog is anesthetized and shall not prevent any person from causing or procuring the cropping, trimming or cutting off of a dog's ear or ears by a veterinarian.

(iii) The possession by any person of a dog with an ear or ears cropped, trimmed or cut off and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this subsection by the person except as provided for in this subsection.

(iv) A person who procures the cropping, trimming or cutting off of the whole or part of an ear or ears of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(2) (i) A person commits a summary offense if the person debarks a dog by cutting, causing or procuring the cutting of its vocal cords or by altering, causing or procuring the alteration of any part of its resonance chamber.

(ii) The provisions of this paragraph shall not prevent a veterinarian from cutting the vocal cords or otherwise altering the resonance chamber of a dog when the dog is anesthetized and shall not prevent a person from causing or procuring a debarking procedure by a veterinarian.

(iii) The possession by any person of a dog with the vocal cords cut or the resonance chamber otherwise altered and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(iv) A person who procures the cutting of vocal cords or the alteration of the resonance chamber of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(3) (i) A person commits a summary offense if the person docks, cuts off, causes or procures the docking or cutting off of the tail of a dog over five days old.

(ii) The provisions of this paragraph shall not prevent a veterinarian from docking, cutting off or cropping the whole or part of the tail of a dog when the dog is at least 12 weeks of age and the procedure is performed using general anesthesia and shall not prevent a person from causing or procuring the cutting off or docking of a tail of a dog by a veterinarian as provided in this paragraph.

(iii) The provisions of this section shall not prevent a veterinarian from surgically removing, docking, cutting off or cropping the tail of a dog between five days and 12 weeks of age if, in the veterinarian's professional judgment, the procedure is medically necessary for the health and welfare of the dog. If the procedure is performed, it shall be done in accordance with generally accepted standards of veterinary practice.

(iv) The possession by any person of a dog with a tail cut off or docked and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(v) A person who procures the cutting off or docking of a tail of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(4) (i) A person commits a summary offense if the person surgically births or causes or procures a surgical birth.

(ii) The provisions of this section shall not prevent a veterinarian from surgically birthing a dog when the dog is anesthetized and shall not prevent any person from causing or procuring a surgical birthing by a veterinarian.

(iii) The possession by any person of a dog with a wound or incision site resulting from a surgical birth unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(iv) A person who procures the surgical birth of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(v) This paragraph shall not apply to personnel required to comply with standards to minimize pain to an animal set forth in section 2143(a)(3) of the Animal Welfare Act (Public Law 89-544, 7 U.S.C. § 2131 et seq.), trained in accordance with section 2143(d) of the Animal Welfare Act, who work in a federally registered research facility required to comply with the Animal Welfare Act under the guidance or oversight of a veterinarian.

(5) (i) A person commits a summary offense if the person cuts off or causes or procures the cutting off of the dewclaw of a dog over five days old.

(ii) The provisions of this paragraph shall not prevent a veterinarian from cutting the dewclaw and shall not prevent a person from causing or procuring the procedure by a veterinarian.

(iii) The possession by any person of a dog with the dewclaw cut off and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(iv) A person who procures the cutting off of the dewclaw of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(h.1) Animal fighting.--A person commits a felony of the third degree if he:

(1) for amusement or gain, causes, allows or permits any animal to engage in animal fighting;

(2) receives compensation for the admission of another person to any place kept or used for animal fighting;

(3) owns, possesses, keeps, trains, promotes, purchases, steals or acquires in any manner or knowingly sells any animal for animal fighting;

(4) in any way knowingly encourages, aids or assists therein;

(5) wagers on the outcome of an animal fight;

(6) pays for admission to an animal fight or attends an animal fight as a spectator; or

(7) knowingly permits any place under his control or possession to be kept or used for animal fighting.

This subsection shall not apply to activity undertaken in a normal agricultural operation.

(h.2) Possession of animal fighting paraphernalia.--In addition to any other penalty provided by law, a person commits a misdemeanor of the third degree if he knowingly owns or possesses animal fighting paraphernalia.

(i) Power to initiate criminal proceedings.--An agent of any society or association for the prevention of cruelty to animals, incorporated under the laws of the Commonwealth, shall have the same powers to initiate criminal proceedings provided for police officers by the Pennsylvania Rules of Criminal Procedure. An agent of any society or association for the prevention of cruelty to animals, incorporated under the laws of this Commonwealth, shall have standing to request any court of competent jurisdiction to enjoin any violation of this section.

(j) Seizure of animals kept or used for animal fighting.--Any police officer or agent of a society or association for the prevention of cruelty to animals incorporated under the laws of this Commonwealth, shall have power to seize any animal kept, used, or intended to be used for animal fighting. When the seizure is made, the animal or animals so seized shall not be deemed absolutely forfeited, but shall be held by the officer or agent seizing the same until a conviction of some person is first obtained for a violation of subsection (h.1) or forfeiture is obtained under the act of July 9, 2013 (P.L.263, No.50), known as the Costs of Care of Seized Animals Act. The officer or agent making such seizure shall make due return to the issuing authority, of the number and kind of animals or creatures so seized by him. Where an animal is thus seized, the police officer or agent is authorized to provide such care as is reasonably necessary, and where any animal thus seized is found to be disabled, injured or diseased beyond reasonable hope of recovery, the police officer or agent is authorized to provide for the humane destruction of the animal. In addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of subsection (h.1) shall order the forfeiture or surrender of any abused, neglected or deprived animal of the defendant to any society or association for the prevention of cruelty to animals duly incorporated under the laws of this Commonwealth and shall require that the owner pay the cost of the keeping, care and destruction of the animal.

(k) Killing homing pigeons.--A person commits a summary offense if he shoots, maims or kills any antwerp or homing pigeon, either while on flight or at rest, or detains or entraps any such pigeon which carries the name of its owner.

(l) Search warrants.--Where a violation of this section is alleged, any issuing authority may, in compliance with the applicable provisions of the Pennsylvania Rules of Criminal Procedure, issue to any police officer or any agent of any society or association for the prevention of cruelty to animals duly incorporated under the laws of this Commonwealth a search warrant authorizing the search of any building or any enclosure in which any violation of this section is occurring or has occurred, and authorizing the seizure of evidence of the violation including, but not limited to, the animals which were the subject of the violation. Where an animal thus seized is found to be neglected or starving, the police officer or agent is authorized to provide such care as is reasonably necessary, and where any animal thus seized is found to be disabled, injured or diseased beyond reasonable hope of recovery, the police officer or agent is authorized to provide for the humane destruction of the animal. The cost of the keeping, care and destruction of the animal shall be paid by the owner thereof and claims for the costs shall constitute a lien upon the animal. In addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of this section may require that the owner pay the cost of the keeping, care and destruction of the animal. No search warrant shall be issued based upon an alleged violation of this section which authorizes any police officer or agent or other person to enter upon or search premises where scientific research work is being conducted by, or under the supervision of, graduates of duly accredited scientific schools or where biological products are being produced for the care or prevention of disease.

(m) Forfeiture.--In addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of this section may order the forfeiture or surrender of any abused, neglected or deprived animal of the defendant to any society or association for the prevention of cruelty to animals duly incorporated under the laws of this Commonwealth.

(m.1) Fine for summary offense.--In addition to any other penalty provided by law, a person convicted of a summary offense under this section shall pay a fine of not less than $50 nor more than $750 or to imprisonment for not more than 90 days, or both.

(m.2) Prohibition of ownership.--Notwithstanding any provision of law and in addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of this section may order the prohibition or limitation of the defendant's ownership, possession, control or custody of animals or employment with the care of animals for a period of time not to exceed the statutory maximum term of imprisonment applicable to the offense for which sentence is being imposed.

(n) Skinning of and selling or buying pelts of dogs and cats.--A person commits a summary offense if he skins a dog or cat or offers for sale or exchange or offers to buy or exchange the pelt or pelts of any dog or cat.

(o) Representation of humane society by attorney.--Upon prior authorization and approval by the district attorney of the county in which the proceeding is held, an association or agent may be represented in any proceeding under this section by any attorney admitted to practice before the Supreme Court of Pennsylvania and in good standing. Attorney's fees shall be borne by the humane society or association which is represented.

(o.1) Construction of section.--The provisions of this section shall not supersede the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(p) Applicability of section.--This section shall not apply to, interfere with or hinder any activity which is authorized or permitted pursuant to the act of June 3, 1937 (P.L.1225, No.316), known as The Game Law or Title 34 (relating to game).

(q) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Animal fighting." Fighting or baiting any bull, bear, dog, cock or other creature.

"Animal fighting paraphernalia." Any device, implement, object or drug used or intended to be used for animal fighting, to train an animal for animal fighting or in furtherance of animal fighting. In determining whether an object is animal fighting paraphernalia, a court or other authority should consider statements by an owner or by anyone in control of the object concerning its use, any prior convictions under Federal or State law relating to animal fighting, the proximity of the object in time and space to the direct violation of this section, direct or circumstantial evidence of the intent of the accused to deliver the object to persons whom he or she knows or should reasonably know intends to use the object to facilitate a violation of this section, oral or written instructions provided with or in the vicinity of the object concerning its use, descriptive materials accompanying the object which explain or depict its use and all other logically relevant factors.

"Audibly impaired." The inability to hear air conduction thresholds at an average of 40 decibels or greater in the better ear.

"Blind." Having a visual acuity of 20/200 or less in the better eye with correction or having a limitation of the field of vision such that the widest diameter of the visual field subtends an angular distance not greater than 20 degrees.

"Conveyance." A truck, tractor, trailer or semitrailer, or any combination of these, propelled or drawn by mechanical power.

"Deaf." Totally impaired hearing or hearing with or without amplification which is so seriously impaired that the primary means of receiving spoken language is through other sensory input, including, but not limited to, lip reading, sign language, finger spelling or reading.

"Domestic animal." Any dog, cat, equine animal, bovine animal, sheep, goat or porcine animal.

"Domestic fowl." Any avis raised for food, hobby or sport.

"Equine animal." Any member of the Equidae family, which includes horses, asses, mules, ponies and zebras.

"Normal agricultural operation." Normal activities, practices and procedures that farmers adopt, use or engage in year after year in the production and preparation for market of poultry, livestock and their products in the production and harvesting of agricultural, agronomic, horticultural, silvicultural and aquicultural crops and commodities.

"Physically limited." Having limited ambulation, including, but not limited to, a temporary or permanent impairment or condition that causes an individual to use a wheelchair or walk with difficulty or insecurity, affects sight or hearing to the extent that an individual is insecure or exposed to danger, causes faulty coordination or reduces mobility, flexibility, coordination or perceptiveness.

"Zoo animal." Any member of the class of mammalia, aves, amphibia or reptilia which is kept in a confined area by a public body or private individual for purposes of observation by the general public.

(Dec. 12, 1973, P.L.387, No.137, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 10, 1980, P.L.518, No.107, eff. 60 days; Dec. 21, 1984, P.L.1210, No.230, eff. 60 days; July 8, 1986, P.L.442, No.93, eff. July 1, 1987; Dec. 16, 1986, P.L.1671, No.191, eff. 60 days; Apr. 29, 1994, P.L.146, No.24, eff. 60 days; July 6, 1995, P.L.238, No.27, eff. 60 days; Oct. 18, 2000, P.L.605, No.80, eff. 60 days; June 25, 2001, P.L.694, No.64, eff. 60 days; Dec. 9, 2002, P.L.1439, No.183, eff. 60 days; Dec. 8, 2004, P.L.1789, No.236, eff. imd.; Aug. 27, 2009, P.L.372, No.38; June 13, 2012, P.L.634, No.62, eff. 60 days; July 10, 2015, P.L.136, No.24, eff. 60 days)

2015 Amendment. Act 24 amended subsec. (j), added subsec. (h.2) and added the def. of "animal fighting paraphernalia" in subsec. (q).

2012 Amendment. Act 62 added subsecs. (a.1) and (a.2).

2009 Amendment. Act 38 amended subsecs. (h) and (h.1), effective immediately as to subsec. (h) and 60 days as to subsec. (h.1).

2004 Amendment. Act 236 amended subsec. (c) and added subsec. (m.2).

2002 Amendment. Act 183 amended subsec. (a)

2001 Amendment. Act 64 added subsec. (e.1) and the defs. of "conveyance" and "equine animal" in subsec. (q).

1995 Amendment. Act 27 amended subsecs. (a) and (q) and added subsec. (m.1).

1994 Amendment. Act 24 amended subsec. (j) and added subsec. (o.1).

1986 Amendments. Act 93 amended subsecs. (a) and (p) and Act 191 amended subsecs. (a), (c), (i), (j), (p) and (q) and added subsec. (h.1).

1986 Partial Repeal. Section 7 of Act 93 of 1986 (which enacted Title 34 (Game)) provided that section 5511 is repealed insofar as it relates to Subchapter E of Chapter 23 of Title 34 (Game).

References in Text. The act of June 3, 1937 (P.L.1225, No.316), known as The Game Law, referred to in subsec. (a), was repealed by the act of July 8, 1986 (P.L.442, No.93). The subject matter is now contained in Title 34 (Game).

Cross References. Section 5511 is referred to in sections 9318, 9323 of Title 3 (Agriculture); sections 3702, 3705, 3708, 3710, 3716 of Title 22 (Detectives and Private Police); section 2385 of Title 34 (Game); section 3573 of Title 42 (Judiciary and Judicial Procedure).



Section 5511.1 - Live animals as prizes prohibited

§ 5511.1. Live animals as prizes prohibited.

(a) General rule.--No person shall give or offer to give away any live animal, except fish, as a prize in any drawing, lottery, contest, sweepstakes or other game. No person operating any drawing, lottery, contest, sweepstake or other game shall sell or offer to sell any live animal, except fish, in conjunction with the operation of a drawing, lottery, contest, sweepstakes or other game.

(b) Exception.--

(1) This section shall not apply to any domestic animal given away or sold in connection with any agricultural, educational or vocational program sponsored or sanctioned by the Department of Agriculture.

(2) The Department of Agriculture shall promulgate the rules and regulations necessary to provide the conditions and requirements of live animal offerings under this subsection.

(c) Construction of section.--The provisions of this section shall not supersede the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(d) Penalty.--A violation of this section constitutes a summary offense punishable by a fine of not more than $250. (Apr. 29, 1994, P.L.146, No.24, eff. 60 days; Dec. 21, 1998, P.L.1240, No.157, eff. 60 days)

1998 Amendment. Act 157 amended subsecs. (a) and (b).

1994 Amendment. Act 24 added section 5511.1.



Section 5511.2 - Police animals

(a) Illegal to taunt police animals.--It shall be unlawful for any person to willfully or maliciously taunt, torment, tease, beat, kick or strike a police animal. Any person who violates any of the provisions of this subsection commits a felony of the third degree.

(b) Illegal to torture police animals.--It shall be unlawful for any person to willfully or maliciously torture, mutilate, injure, disable, poison or kill a police animal. Any person who violates any of the provisions of this subsection commits a felony of the second degree.

(c) Restitution.--In any case in which a defendant is convicted of a violation of subsection (a) or (b), the defendant shall be ordered to make restitution to the agency or individual owning the animal for any veterinary bills, for replacement costs of the animal if it is disabled or killed and for the salary of the animal's handler for the period of time the handler's services are lost to the agency.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Accelerate detection dog." A dog which is trained for accelerant detection, commonly referred to as arson canines.

"Bomb detection dog." A dog which is trained to locate a bomb or explosives by scent.

"Narcotic detection dog." A dog which is trained to locate narcotics by scent.

"Police animal." An animal, including, but not limited to, dogs and horses, used by the Pennsylvania State Police, a police department created by a metropolitan transportation authority operating under 74 Pa.C.S. Ch. 17 (relating to metropolitan transportation authorities), a police department created pursuant to the act of April 6, 1956 (1955 P.L.1414, No.465), known as the Second Class County Port Authority Act, the Capitol Police, the Department of Corrections, a county facility or office or by a municipal police department, fire department, search and rescue unit or agency or handler under the supervision of such department, search and rescue unit or agency in the performance of the functions or duties of such department, search and rescue unit or agency, whether the animal is on duty or not on duty. The term shall include, but not be limited to, an accelerant detection dog, bomb detection dog, narcotic detection dog, search and rescue dog and tracking animal.

"Search and rescue dog." A dog which is trained to locate lost or missing persons, victims of natural or manmade disasters and human bodies.

"Tracking animal." An animal which is trained to track or used to pursue a missing person, escaped inmate or fleeing felon.

(June 22, 1999, P.L.118, No.19, eff. 60 days; Dec. 22, 2005, P.L.483, No.96, eff. 60 days; June 26, 2014, P.L.787, No.75, eff. 60 days)

2014 Amendment. Act 75 amended subsec. (b).

2005 Amendment. Act 96 amended subsec. (d).

1999 Amendment. Act 19 added section 5511.2.



Section 5511.3 - Assault with a biological agent on animal, fowl or honey bees

(a) Offense defined.--A person commits a felony of the second degree if the person intentionally, knowingly or maliciously exposes or causes to be exposed an animal, fowl or honey bees to any virus, bacteria, prion or other agent which causes infectious disease, including any of the following:

(1) Foot-and-mouth disease.

(2) Bovine spongiform encephalopathy (BSE), commonly known as mad cow disease.

(3) Avian influenza.

(4) Varroamite.

(b) Restitution.--The person convicted of violating this section shall, in addition to any other sentence imposed, be sentenced to pay the owner of the afflicted animal, fowl or honey bees restitution in an amount equal to the cost of the financial damages incurred as a result of the offense, including the following:

(1) Value of afflicted animal, fowl or honey bees.

(2) Disposal of afflicted animal, fowl or honey bees.

(3) Testing for disease on existing animal.

(4) Cleanup and sanitization of property and buildings on and in which afflicted animals, fowl or honey bees were located.

(5) Liability insurance for cleanup and sanitization workers.

(6) Soil testing of property.

(7) Loss revenue for aggrieved owner of afflicted animal, fowl or honey bees.

(c) Exceptions.--The provisions of this section shall not apply to research or veterinarian services, including immunizations, vaccinations or other treatments administered during the normal scope of practice.

(June 25, 2001, P.L.619, No.54, eff. imd.)

2001 Amendment. Act 54 added section 5511.3.



Section 5512 - Lotteries, etc

§ 5512. Lotteries, etc.

(a) Status of activity.--All unlawful lotteries or numbers games are hereby declared to be common nuisances. Every transfer of property which shall be in pursuance of any unlawful lottery or numbers game is hereby declared to be invalid and void.

(b) Offense defined.--A person is guilty of a misdemeanor of the first degree if he:

(1) sets up, or maintains, any lottery or numbers game;

(2) manufactures or prints, or sells, exposes for sale or has in his possession with intent to sell any unlawful lottery or numbers ticket or share, or any writing, token or other device purporting or intending to entitle the holder or bearer, or any other person, to any prize to be drawn or obtained in any lottery, or numbers game; or

(3) publishes any advertisement of any lottery or numbers game.

(c) Status of purchaser.--The purchaser of any such ticket, or device, shall not be liable to any prosecution or penalty arising out of this crime, and shall in all respects be a competent witness to prove the offense.

(d) Definition.--As used in this section the term "unlawful" means not specifically authorized by law.

Cross References. Section 5512 is referred to in sections 911, 5708 of this title; section 3304 of Title 5 (Athletics and Sports); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5513 - Gambling devices, gambling, etc

(a) Offense defined.--A person is guilty of a misdemeanor of the first degree if he:

(1) intentionally or knowingly makes, assembles, sets up, maintains, sells, lends, leases, gives away, or offers for sale, loan, lease or gift, any punch board, drawing card, slot machine or any device to be used for gambling purposes, except playing cards;

(2) allows persons to collect and assemble for the purpose of unlawful gambling at any place under his control;

(3) solicits or invites any person to visit any unlawful gambling place for the purpose of gambling; or

(4) being the owner, tenant, lessee or occupant of any premises, knowingly permits or suffers the same, or any part thereof, to be used for the purpose of unlawful gambling.

(a.1) Electronic video monitor.--A person commits a misdemeanor of the first degree if he owns, operates, maintains, places into operation or has a financial interest in an electronic video monitor or business that owns, operates, maintains or places into operation or has a financial interest in an electronic video monitor:

(1) which is offered or made available to persons to play or participate in a simulated gambling program for direct or indirect consideration, including consideration associated with a related product, service or activity; and

(2) for which the person playing the simulated gambling program may become eligible for a cash or cash-equivalent prize, whether or not the eligibility for or value of the cash or cash-equivalent prize is determined by or has any relationship to the outcome of or play of the simulated gambling program.

(b) Confiscation of gambling devices.--Any gambling device possessed or used in violation of the provisions of subsection (a) of this section shall be seized and forfeited to the Commonwealth. All provisions of law relating to the seizure, summary and judicial forfeiture, and condemnation of intoxicating liquor shall apply to seizures and forfeitures under the provisions of this section.

(c) Antique slot machines.--

(1) A slot machine shall be established as an antique slot machine if the defendant shows by a preponderance of the evidence that it was manufactured at least 25 years before the current year and that it was not used or attempted to be used for any unlawful purposes. Notwithstanding subsection (b), no antique slot machine seized from any defendant shall be destroyed or otherwise altered until the defendant is given an opportunity to establish that the slot machine is an antique slot machine. After a final court determination that the slot machine is an antique slot machine, the slot machine shall be returned pursuant to the provisions of law providing for the return of property; otherwise, the slot machine shall be destroyed.

(2) It is the purpose of this subsection to protect the collection and restoration of antique slot machines not presently utilized for gambling purposes.

(d) Shipbuilding business.--Notwithstanding any other provisions of this section, a person may construct, deliver, convert or repair a vessel that is equipped with gambling devices if all of the following conditions are satisfied:

(1) The work performed on the vessel is ordered by a customer who uses or possesses the vessel outside of this Commonwealth in a locality where the use or possession of the gambling devices on the vessel is lawful.

(2) The work performed on the vessel that is equipped with gambling devices is performed at a shipbuilding or repair yard located within a port facility under the jurisdiction of any port authority organized under the act of December 6, 1972 (P.L.1392, No.298), known as the Third Class City Port Authority Act.

(3) The person provides the Office of Attorney General, prior to the importation of the gambling devices into this Commonwealth, records that account for the gambling devices, including the identification number affixed to each gambling device by the manufacturer, and that identify the location where the gambling devices will be stored prior to the installation of the gambling devices on the vessel.

(4) The person stores the gambling devices at a secured location and permits any person authorized to enforce the gambling laws to inspect the location where the gambling devices are stored and records relating to the storage of the gambling devices.

(5) If the person removes used gambling devices from a vessel, the person shall provide the Office of Attorney General of Pennsylvania with an inventory of the used gambling devices prior to their removal from the vessel. The inventory shall include the identification number affixed to each gambling device by the manufacturer.

(6) The person submits documentation to the Office of Attorney General of Pennsylvania no later than 30 days after the date of delivery that the vessel equipped with gambling devices has been delivered to the customer who ordered the work performed on the vessel.

(7) The person does not sell a gambling device to any other person except to a customer who shall use or possess the gambling device outside of this Commonwealth in a locality where the use or possession of the gambling device is lawful. If a person sells a gambling device to such a customer, the person shall submit documentation to the Office of Attorney General of Pennsylvania no later than 30 days after the date of delivery that the gambling device has been delivered to the customer.

(e) Penalty.--Any person who fails to provide records as provided in subsection (d) commits a summary offense.

(e.1) Construction.--Nothing in this section shall be construed to prohibit any activity that is lawfully conducted under any of the following:

(1) The act of August 26, 1971 (P.L.351, No.91), known as the State Lottery Law.

(2) The act of July 10, 1981 (P.L.214, No.67), known as the Bingo Law.

(3) The act of December 19, 1988 (P.L.1262, No.156), known as the Local Option Small Games of Chance Act.

(4) 4 Pa.C.S. (relating to amusements).

(f) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Consideration associated with a related product, service or activity." Money or other value collected for a product, service or activity which is offered in any direct or indirect relationship to playing or participating in the simulated gambling program. The term includes consideration paid for computer time, Internet time, telephone calling cards and a sweepstakes entry.

"Electronic video monitor." An electronic device capable of showing moving or still images.

"Simulated gambling program." Any method intended to be used by a person interacting with an electronic video monitor in a business establishment that directly or indirectly implements the predetermination of sweepstakes cash or cash-equivalent prizes or otherwise connects the sweepstakes player or participant with the cash or cash-equivalent prize.

(July 1, 1978, P.L.572, No.103, eff. 30 days; July 11, 1996, P.L.552, No.98, eff. imd.; May 16, 2002, P.L.325, No.48, eff. 60 days; June 30, 2012, P.L.682, No.81, eff. imd.)

2012 Amendment. Act 81 amended subsec. (f) and added subsecs. (a.1) and (e.1).

2004 Partial Repeal. Section 1903(a)(2) of Title 4 (relating to amusements), which was added by Act 71 of 2004, provided that subsec. (a) is repealed insofar as it is inconsistent with Part II of Title 4.

2002 Amendment. Act 48 amended subsec. (c).

1996 Amendment. Act 98 added subsecs. (d), (e) and (f).

1981 Partial Repeal. Section 9 of the act of July 10, 1981 (P.L.214, No.67), known as the Bingo Law, repealed Title 18 to the extent that it is inconsistent with Act 67.

Cross References. Section 5513 is referred to in sections 911, 5708 of this title; section 1903 of Title 4 (Amusements); section 3304 of Title 5 (Athletics and Sports); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5514 - Pool selling and bookmaking

§ 5514. Pool selling and bookmaking. A person is guilty of a misdemeanor of the first degree if he:

(1) engages in pool selling or bookmaking;

(2) occupies any place for the purpose of receiving, recording or registering bets or wagers, or of selling pools;

(3) receives, records, registers, forwards, or purports or pretends to forward, to another, any bet or wager upon the result of any political nomination, appointment or election, or upon any contest of any nature;

(4) becomes the custodian or depository, for gain or ward, of any property staked, wagered or pledged, or to be staked, wagered, or pledged upon any such result; or

(5) being the owner, lessee, or occupant of any premises, knowingly permits or suffers the same, to be used or occupied for any of such purposes.

Cross References. Section 5514 is referred to in sections 911, 5708 of this title; section 3304 of Title 5 (Athletics and Sports); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5515 - Prohibiting of paramilitary training

(a) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Civil disorder." Any public disturbance involving acts of violence by assemblages of three or more persons, which causes an immediate danger of or results in damage or injury to the property or person of any other individual.

"Explosive or incendiary device." Includes:

(1) dynamite and all other forms of high explosives;

(2) any explosive bomb, grenade, missile or similar device; and

(3) any incendiary bomb or grenade, fire bomb or similar device, including any device which:

(i) consists of or includes a breakable container including a flammable liquid or compound and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound; and

(ii) can be carried or thrown by one individual acting alone.

"Firearm." Any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive; or the frame or receiver of any such weapon.

"Law enforcement officer." Any officer or employee of the United States, any state, any political subdivision of a state or the District of Columbia and such term shall specifically include, but shall not be limited to, members of the National Guard, as defined in 10 U.S.C. § 101(9), members of the organized militia of any state or territory of the United States, the Commonwealth of Puerto Rico or the District of Columbia, not included within the definition of National Guard as defined by 10 U.S.C. § 101(9) and members of the armed forces of the United States.

(b) Prohibited training.--

(1) Whoever teaches or demonstrates to any other person the use, application or making of any firearm, explosive or incendiary device or technique capable of causing injury or death to persons, knowing or having reason to know or intending that same will be unlawfully employed for use in, or in furtherance of, a civil disorder commits a misdemeanor of the first degree.

(2) Whoever assembles with one or more persons for the purpose of training with, practicing with or being instructed in the use of any firearm, explosive or incendiary device or technique capable of causing injury or death to persons, said person intending to employ unlawfully the same for use in or in furtherance of a civil disorder commits a misdemeanor of the first degree.

(c) Exemptions.--Nothing contained in this section shall make unlawful any act of any law enforcement officer which is performed in the lawful performance of his official duties.

(d) Excluded activities.--Nothing contained in this section shall make unlawful any activity of the Game Commission, Fish and Boat Commission, or any law enforcement agency, or any hunting club, rifle club, rifle range, pistol range, shooting range or other program or individual instruction intended to teach the safe handling or use of firearms, archery equipment or other weapons or techniques employed in connection with lawful sports or other lawful activities.

(June 11, 1982, P.L.476, No.138, eff. 180 days; Mar. 19, 1992, P.L.18, No.7, eff. imd.)

1992 Amendment. Act 7 amended subsec. (d).

1982 Amendment. Act 138 added section 5515.

Cross References. Section 5515 is referred to in sections 4906, 6105, 6120 of this title; section 9720.6 of Title 42 (Judiciary and Judicial Procedure).



Section 5516 - Facsimile weapons of mass destruction

§ 5516. Facsimile weapons of mass destruction.

(a) Offense defined.--A person commits an offense if the person intentionally, knowingly or recklessly manufactures, sells, purchases, transports or causes another to transport, delivers or causes another to deliver, possesses or uses a facsimile weapon of mass destruction and by such action causes any of the following:

(1) Terrifying, intimidating, threatening or harassing an individual.

(2) Alarm or reaction on the part of any of the following:

(i) A public or volunteer organization that deals with emergencies involving danger to life or property.

(ii) A law enforcement organization.

(3) Serious public inconvenience not limited to the evacuation of a building, place of assembly or facility of public transportation.

(b) Grading.--An offense under this section is a felony of the third degree.

(b.1) Restitution.--A person convicted of violating this section shall, in addition to any other sentence imposed or restitution ordered under 42 Pa.C.S. § 9721(c) (relating to sentencing generally), be sentenced to pay restitution in an amount equal to the cost of the evacuation, including, but not limited to, fire and police response; emergency medical service or emergency preparedness response; and transportation of an individual from the building, place of assembly or facility.

(b.2) Preservation of private remedies.--No judgment or order of restitution shall debar a person, by appropriate action, to recover from the offender as otherwise provided by law, provided that any civil award shall be reduced by the amount paid under the criminal judgment.

(b.3) Enforcement.--

(1) In addition to the authority conferred upon the Attorney General under sections 205 and 206 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General has the authority to investigate and to institute criminal proceedings for a violation of this section committed:

(i) anywhere in this Commonwealth;

(ii) in different counties; or

(iii) in this Commonwealth and another jurisdiction.

(2) Each district attorney has the authority to investigate and to institute criminal proceedings for a violation of this section.

(b.4) Jurisdiction.--No person charged with a violation of this section shall have standing to challenge the authority of the Attorney General under subsection (g)(1). If a challenge is made in violation of this subsection, the challenge shall be dismissed, and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Facsimile biological agent." A material or substance which:

(1) resembles in appearance and external qualities a natural or genetically engineered pathogen, toxin, virus, bacteria, prion, fungus or microorganism which causes infections, disease or bodily harm; but

(2) does not have the capacity to cause infectious disease or bodily harm. "Facsimile bomb." A device which:

(1) resembles in appearance and external qualities an explosive or incendiary device; but

(2) does not have the capability to cause an explosion or fire. "Facsimile chemical agent." A material or substance which does not have the capacity to cause death or bodily harm but which resembles in appearance and external qualities any of the following:

(1) A nerve agent, including tabun (GA), sarin (GB), soman (GD), GF and VX.

(2) A choking agent, including phosgene (CG) and diphosgene (DP).

(3) A blood agent, including hydrogen cyanide (AC), cyanogen chloride (CK) and arsine (SA).

(4) A blister agent. This paragraph includes:

(i) Mustard (H).

(ii) Sulfur mustard (HD).

(iii) HN-1.

(iv) HN-2.

(v) Nitrogen mustard (HN-3).

(vi) An arsenical, such as lewisite (L).

(vii) An urticant, such as CX.

(viii) An incapacitating agent, such as B2.

(5) Any other chemical element or compound which causes death or bodily harm. "Facsimile nuclear agent." A device, material or substance which:

(1) resembles in appearance and external qualities a radioactive material; but

(2) is not radioactive. "Facsimile weapon of mass destruction." A facsimile biological agent, facsimile bomb, facsimile chemical agent or facsimile nuclear agent. (Oct. 31, 1997, P.L.491, No.50, eff. 60 days; June 28, 2002, P.L.481, No.82, eff. 60 days)

Cross References. Section 5516 is referred to in sections 5708, 6105 of this title.



Section 5517 - Unauthorized school bus entry

§ 5517. Unauthorized school bus entry.

(a) Offense defined.--A person who enters a school bus without prior authorization of the driver or a school official with intent to commit a crime or disrupt or interfere with the driver or a person who enters a school bus without prior authorization of the driver or a school official who refuses to disembark after being ordered to do so by the driver commits a misdemeanor of the third degree.

(b) Notice.--A school district may place a notice at the entrance of the school bus that warns against unauthorized entry. (June 11, 1998, P.L.460, No.65, eff. 60 days)

1998 Amendment. Act 65 added section 5517.






Chapter 57 - Wiretapping and Electronic Surveillance

Chapter Notes

Enactment. Present Chapter 57 was added October 4, 1978, P.L.831, No.164, effective in 60 days.

Prior Provisions. Former Chapter 57, which related to invasion of privacy, was added December 6, 1972, P.L.1482, No.334, and repealed October 4, 1978, P.L.831, No.164, effective in 60 days.

Cross References. Chapter 57 is referred to in section 1522 of Title 4 (Amusements); section 3575 of Title 42 (Judiciary and Judicial Procedure).

Cross References. Subchapter B is referred to in section 5702 of this title.

Enactment. Subchapter C was added October 21, 1988, P.L.1000, No.115, effective immediately.

Enactment. Subchapter D was added October 21, 1988, P.L.1000, No.115, effective immediately.

Enactment. Subchapter E was added October 21, 1988, P.L.1000, No.115, effective immediately.

Cross References. Subchapter E is referred to in section 5704 of this title.

Enactment. Subchapter F was added October 21, 1988, P.L.1000, No.115, effective immediately.



Section 5701 - Short title of chapter

This chapter shall be known and may be cited as the "Wiretapping and Electronic Surveillance Control Act."



Section 5702 - Definitions

As used in this chapter, the following words and phrases shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Aggrieved person." A person who was a party to any intercepted wire, electronic or oral communication or a person against whom the interception was directed.

"Aural transfer." A transfer containing the human voice at any point between and including the point of origin and the point of reception.

"Communication common carrier." Any person engaged as a common carrier for hire, in intrastate, interstate or foreign communication by wire or radio or in intrastate, interstate or foreign radio transmission of energy; however, a person engaged in radio broadcasting shall not, while so engaged, be deemed a common carrier.

"Communication service." Any service which provides to users the ability to send or receive wire or electronic communications.

"Communication system." Any wire, radio, electromagnetic, photo-optical or photoelectronic facilities for the transmission of communications and any computer facilities or related electronic equipment for the electronic storage of such communications.

"Contents." As used with respect to any wire, electronic or oral communication, is any information concerning the substance, purport, or meaning of that communication.

"Court." The Superior Court. For the purposes of Subchapter C only, the term shall mean the court of common pleas.

"Crime of violence." Any of the following:

(1) Any of the following crimes:

(i) Murder in any degree as defined in section 2502(a), (b) or (c) (relating to murder).

(ii) Voluntary manslaughter as defined in section 2503 (relating to voluntary manslaughter), drug delivery resulting in death as defined in section 2506(a) (relating to drug delivery resulting in death), aggravated assault as defined in section 2702(a)(1) or (2) (relating to aggravated assault), kidnapping as defined in section 2901(a) or (a.1) (relating to kidnapping), rape as defined in section 3121(a), (c) or (d) (relating to rape), involuntary deviate sexual intercourse as defined in section 3123(a), (b) or (c) (relating to involuntary deviate sexual intercourse), sexual assault as defined in section 3124.1 (relating to sexual assault), aggravated indecent assault as defined in section 3125(a) or (b) (relating to aggravated indecent assault), incest as defined in section 4302(a) or (b) (relating to incest), arson as defined in section 3301(a) (relating to arson and related offenses), burglary as defined in section 3502(a)(1) (relating to burglary), robbery as defined in section 3701(a)(1)(i), (ii) or (iii) (relating to robbery) or robbery of a motor vehicle as defined in section 3702(a) (relating to robbery of a motor vehicle).

(iii) Intimidation of witness or victim as defined in section 4952(a) and (b) (relating to intimidation of witnesses or victims).

(iv) Retaliation against witness, victim or party as defined in section 4953(a) and (b) (relating to retaliation against witness, victim or party).

(v) Criminal attempt as defined in section 901(a) (relating to criminal attempt), criminal solicitation as defined in section 902(a) (relating to criminal solicitation) or criminal conspiracy as defined in section 903(a) (relating to criminal conspiracy) to commit any of the offenses specified in this definition.

(2) Any offense equivalent to an offense under paragraph (1) under the laws of this Commonwealth in effect at the time of the commission of that offense or under the laws of another jurisdiction.

"Electronic communication." Any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photo-optical system, except:

(1) (Deleted by amendment).

(2) Any wire or oral communication.

(3) Any communication made through a tone-only paging device.

(4) Any communication from a tracking device (as defined in this section).

"Electronic communication service." (Deleted by amendment).

"Electronic communication system." (Deleted by amendment).

"Electronic, mechanical or other device." Any device or apparatus, including, but not limited to, an induction coil or a telecommunication identification interception device, that can be used to intercept a wire, electronic or oral communication other than:

(1) Any telephone or telegraph instrument, equipment or facility, or any component thereof, furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business, or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business, or being used by a communication common carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of his duties.

(2) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(3) Equipment or devices used to conduct interceptions under section 5704(15) (relating to exceptions to prohibition of interception and disclosure of communications).

"Electronic storage."

(1) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof.

(2) Any storage of such a communication by an electronic communication service for purpose of backup protection of the communication.

"Home." The residence of a nonconsenting party to an interception, provided that access to the residence is not generally permitted to members of the public and the party has a reasonable expectation of privacy in the residence under the circumstances.

"In-progress trace." The determination of the origin of a telephonic communication to a known telephone during an interception.

"Intercept." Aural or other acquisition of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical or other device. The term shall include the point at which the contents of the communication are monitored by investigative or law enforcement officers. The term shall not include the acquisition of the contents of a communication made through any electronic, mechanical or other device or telephone instrument to an investigative or law enforcement officer, or between a person and an investigative or law enforcement officer, where the investigative or law enforcement officer poses as an actual person who is the intended recipient of the communication, provided that the Attorney General, a deputy attorney general designated in writing by the Attorney General, a district attorney or an assistant district attorney designated in writing by a district attorney of the county wherein the investigative or law enforcement officer is to receive or make the communication has reviewed the facts and is satisfied that the communication involves suspected criminal activities and has given prior approval for the communication.

"Investigative or law enforcement officer." Any officer of the United States, of another state or political subdivision thereof or of the Commonwealth or political subdivision thereof, who is empowered by law to conduct investigations of or to make arrests for offenses enumerated in this chapter or an equivalent crime in another jurisdiction, and any attorney authorized by law to prosecute or participate in the prosecution of such offense.

"Judge." When referring to a judge authorized to receive applications for, and to enter, orders authorizing interceptions of wire, electronic or oral communications pursuant to Subchapter B (relating to wire, electronic or oral communication), any judge of the Superior Court.

"Mobile communications tracking information." Information generated by a communication common carrier or a communication service which indicates the location of an electronic device supported by the communication common carrier or communication service.

"One call system." A communication system established by users to provide a single telephone number for contractors or designers or any other person to call notifying users of the caller's intent to engage in demolition or excavation work.

"Oral communication." Any oral communication uttered by a person possessing an expectation that such communication is not subject to interception under circumstances justifying such expectation. The term does not include any electronic communication.

"Organized crime."

(1) The unlawful activity of an association trafficking in illegal goods or services, including but not limited to, gambling, prostitution, loan sharking, controlled substances, labor racketeering, or other unlawful activities; or

(2) any continuing criminal conspiracy or other unlawful practice which has as its objective:

(i) large economic gain through fraudulent or coercive practices; or

(ii) improper governmental influence.

"Pen register." A device which is used to capture, record or decode electronic or other impulses which identify the numbers dialed or otherwise transmitted, with respect to wire or electronic communications, on the targeted telephone. The term includes a device which is used to record or decode electronic or other impulses which identify the existence of incoming and outgoing wire or electronic communications on the targeted telephone. The term does not include a device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communication service provided by the provider, or any device used by a provider, or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of business.

"Person." Any employee, or agent of the United States or any state or political subdivision thereof, and any individual, partnership, association, joint stock company, trust or corporation.

"Readily accessible to the general public." As used with respect to a radio communication, that such communication is not:

(1) scrambled or encrypted;

(2) transmitted using modulation techniques of which the essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;

(3) carried on a subscriber or other signal subsidiary to a radio transmission;

(4) transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(5) transmitted on frequencies allocated under 47 CFR Parts 25, 74D, E, F or 94, unless, in the case of a communication transmitted on a frequency allocated under Part 74 which is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

"Remote computing service." The provision to the public of computer storage or processing services by means of an electronic communications system.

"Signed, written record." A memorialization of the contents of any wire, electronic or oral communication intercepted in accordance with this subchapter, including the name of the investigative or law enforcement officer who transcribed the record, kept in electronic, paper or any form. The signature of the transcribing officer shall not be required to be written, but may be electronic.

"State." Any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession of the United States.

"Suspected criminal activity." A particular offense that has been, is or is about to occur as set forth under section 5709(3)(ii) (relating to application for order), any communications to be intercepted as set forth under section 5709(3)(iii) or any of the criminal activity set forth under section 5709(3)(iv) establishing probable cause for the issuance of an order.

"Telecommunication identification interception device." Any equipment or device capable of intercepting any electronic communication which contains any electronic serial number, mobile identification number, personal identification number or other identification number assigned by a telecommunication service provider for activation or operation of a telecommunication device.

"Tracking device." An electronic or mechanical device which permits only the tracking of the movement of a person or object.

"Trap and trace device." A device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or communication was transmitted. The term includes caller ID, deluxe caller ID or any other features available to ascertain the telephone number, location or subscriber information of a facility contacting the facility whose communications are to be intercepted.

"User." Any person or entity who:

(1) uses an electronic communication service; and

(2) is duly authorized by the provider of the service to engage in the use.

"Wire communication." Any aural transfer made in whole or in part through the use of facilities for the transmission of communication by wire, cable or other like connection between the point of origin and the point of reception, including the use of such a connection in a switching station, furnished or operated by a telephone, telegraph or radio company for hire as a communication common carrier.

(Dec. 23, 1981, P.L.593, No.175, eff. 60 days; Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended the defs. of "intercept," "trap and trace device" and "wire communication," added the defs. of "communication service," "communication system," "crime of violence," "mobile communications tracking information" and "signed, written record" and deleted the defs. of "electronic communication service" and "electronic communication system."

2002 Amendment. Act 162 added the def. of "suspected criminal activity."

1998 Amendment. Act 19 amended the defs. of "electronic communication," "electronic, mechanical or other device," "intercept," "investigative or law enforcement officer," "judge," "pen register" and "wire communication" and added the defs. of "home," "state" and "telecommunication identification interception device."

Cross References. Section 5702 is referred to in sections 911, 5903, 6321 of this title; sections 57A12, 57B02 of Title 53 (Municipalities Generally); section 2604.1 of Title 66 (Public Utilities).



Section 5703 - Interception, disclosure or use of wire, electronic or oral communications

Except as otherwise provided in this chapter, a person is guilty of a felony of the third degree if he:

(1) intentionally intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept any wire, electronic or oral communication;

(2) intentionally discloses or endeavors to disclose to any other person the contents of any wire, electronic or oral communication, or evidence derived therefrom, knowing or having reason to know that the information was obtained through the interception of a wire, electronic or oral communication; or

(3) intentionally uses or endeavors to use the contents of any wire, electronic or oral communication, or evidence derived therefrom, knowing or having reason to know, that the information was obtained through the interception of a wire, electronic or oral communication.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)



Section 5704 - Exceptions to prohibition of interception and disclosure of communications

It shall not be unlawful and no prior court approval shall be required under this chapter for:

(1) An operator of a switchboard, or an officer, agent or employee of a provider of wire or electronic communication service, whose facilities are used in the transmission of a wire communication, to intercept, disclose or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the provider of wire or electronic communication service. However, no provider of wire or electronic communication service shall utilize service observing or random monitoring except for mechanical or service quality control checks.

(2) Any investigative or law enforcement officer or any person acting at the direction or request of an investigative or law enforcement officer to intercept a wire, electronic or oral communication involving suspected criminal activities, including, but not limited to, the crimes enumerated in section 5708 (relating to order authorizing interception of wire, electronic or oral communications), where:

(i) (Deleted by amendment).

(ii) one of the parties to the communication has given prior consent to such interception. However, no interception under this paragraph shall be made unless the Attorney General or a deputy attorney general designated in writing by the Attorney General, or the district attorney, or an assistant district attorney designated in writing by the district attorney, of the county wherein the interception is to be initiated, has reviewed the facts and is satisfied that the consent is voluntary and has given prior approval for the interception; however, such interception shall be subject to the recording and record keeping requirements of section 5714(a) (relating to recording of intercepted communications) and that the Attorney General, deputy attorney general, district attorney or assistant district attorney authorizing the interception shall be the custodian of recorded evidence obtained therefrom;

(iii) the investigative or law enforcement officer meets in person with a suspected felon and wears a concealed electronic or mechanical device capable of intercepting or recording oral communications. However, no interception under this subparagraph may be used in any criminal prosecution except for a prosecution involving harm done to the investigative or law enforcement officer. This subparagraph shall not be construed to limit the interception and disclosure authority provided for in this subchapter; or

(iv) the requirements of this subparagraph are met. If an oral interception otherwise authorized under this paragraph will take place in the home of a nonconsenting party, then, in addition to the requirements of subparagraph (ii), the interception shall not be conducted until an order is first obtained from the president judge, or his designee who shall also be a judge, of a court of common pleas, authorizing such in-home interception, based upon an affidavit by an investigative or law enforcement officer that establishes probable cause for the issuance of such an order. No such order or affidavit shall be required where probable cause and exigent circumstances exist. For the purposes of this paragraph, an oral interception shall be deemed to take place in the home of a nonconsenting party only if both the consenting and nonconsenting parties are physically present in the home at the time of the interception.

(3) Police and emergency communications systems to record telephone communications coming into and going out of the communications system of the Pennsylvania Emergency Management Agency or a police department, fire department or county emergency center, if:

(i) the telephones thereof are limited to the exclusive use of the communication system for administrative purposes and provided the communication system employs a periodic warning which indicates to the parties to the conversation that the call is being recorded;

(ii) all recordings made pursuant to this clause, all notes made therefrom, and all transcriptions thereof may be destroyed at any time, unless required with regard to a pending matter; and

(iii) at least one nonrecorded telephone line is made available for public use at the Pennsylvania Emergency Management Agency and at each police department, fire department or county emergency center.

(4) A person, to intercept a wire, electronic or oral communication, where all parties to the communication have given prior consent to such interception.

(5) Any investigative or law enforcement officer, or communication common carrier acting at the direction of an investigative or law enforcement officer or in the normal course of its business, to use a pen register, trap and trace device or telecommunication identification interception device as provided in Subchapter E (relating to pen registers, trap and trace devices and telecommunication identification interception devices).

(6) Personnel of any public utility to record telephone conversations with utility customers or the general public relating to receiving and dispatching of emergency and service calls provided there is, during such recording, a periodic warning which indicates to the parties to the conversation that the call is being recorded.

(7) A user, or any officer, employee or agent of such user, to record telephone communications between himself and a contractor or designer, or any officer, employee or agent of such contractor or designer, pertaining to excavation or demolition work or other related matters, if the user or its agent indicates to the parties to the conversation that the call will be or is being recorded. As used in this paragraph, the terms "user," "contractor," "demolition work," "designer" and "excavation work" shall have the meanings given to them in the act of December 10, 1974 (P.L.852, No.287), referred to as the Underground Utility Line Protection Law; and a one call system shall be considered for this purpose to be an agent of any user which is a member thereof.

(8) A provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful or abusive use of the service.

(9) A person or entity providing electronic communication service to the public to divulge the contents of any such communication:

(i) as otherwise authorized in this section or section 5717 (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence);

(ii) with the lawful consent of the originator or any addressee or intended recipient of the communication;

(iii) to a person employed or authorized, or whose facilities are used, to forward the communication to its destination; or

(iv) which were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, if such divulgence is made to a law enforcement agency.

A person or entity providing electronic communication service to the public shall not intentionally divulge the contents of any communication (other than one directed to the person or entity, or an agent thereof) while in transmission of that service to any person or entity other than an addressee or intended recipient of the communication or an agent of the addressee or intended recipient.

(10) Any person:

(i) to intercept or access an electronic communication made through an electronic communication system configured so that the electronic communication is readily accessible to the general public;

(ii) to intercept any radio communication which is transmitted:

(A) by a station for the use of the general public, or which relates to ships, aircraft, vehicles or persons in distress;

(B) by any governmental, law enforcement, civil defense, private land mobile or public safety communication system, including police and fire systems, readily accessible to the general public;

(C) by a station operating on an authorized frequency within the bands allocated to the amateur, citizens band or general mobile radio services; or

(D) by any marine or aeronautical communication system;

(iii) to engage in any conduct which:

(A) is prohibited by section 633 of the Communications Act of 1934 (48 Stat. 1105, 47 U.S.C. § 553); or

(B) is excepted from the application of section 705(a) of the Communications Act of 1934 (47 U.S.C. § 605(a)) by section 705(b) of that act (47 U.S.C. § 605(b)); or

(iv) to intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station, to the extent necessary to identify the source of the interference.

(11) Other users of the same frequency to intercept any radio communication made through a system which utilizes frequencies monitored by individuals engaged in the provisions or use of the system, if the communication is not scrambled or encrypted.

(12) Any investigative or law enforcement officer or any person acting at the direction or request of an investigative or law enforcement officer to intercept a wire or oral communication involving suspected criminal activities where the officer or the person is a party to the communication and there is reasonable cause to believe that:

(i) the other party to the communication is either:

(A) holding a hostage; or

(B) has barricaded himself and taken a position of confinement to avoid apprehension; and

(ii) that party:

(A) may resist with the use of weapons; or

(B) is threatening suicide or harm to himself or others.

(13) An investigative officer, a law enforcement officer or employees of the Department of Corrections for State correctional facilities to intercept, record, monitor or divulge any telephone calls from or to an inmate in a facility under the following conditions:

(i) The Department of Corrections shall adhere to the following procedures and restrictions when intercepting, recording, monitoring or divulging any telephone calls from or to an inmate in a State correctional facility as provided for by this paragraph:

(A) Before the implementation of this paragraph, all inmates of the facility shall be notified in writing that, as of the effective date of this paragraph, their telephone conversations may be intercepted, recorded, monitored or divulged.

(B) Unless otherwise provided for in this paragraph, after intercepting or recording a telephone conversation, only the superintendent, warden or a designee of the superintendent or warden or other chief administrative official or his or her designee, or law enforcement officers shall have access to that recording.

(C) The contents of an intercepted and recorded telephone conversation shall be divulged only as is necessary to safeguard the orderly operation of the facility, in response to a court order or in the prosecution or investigation of any crime.

(ii) So as to safeguard the attorney-client privilege, the Department of Corrections shall not intercept, record, monitor or divulge any conversation between an inmate and an attorney.

(iii) Persons who are calling in to a facility to speak to an inmate shall be notified that the call may be recorded or monitored.

(iv) The Department of Corrections shall promulgate guidelines to implement the provisions of this paragraph for State correctional facilities.

(14) An investigative officer, a law enforcement officer or employees of a county correctional facility to intercept, record, monitor or divulge any telephone calls from or to an inmate in a facility under the following conditions:

(i) The county correctional facility shall adhere to the following procedures and restrictions when intercepting, recording, monitoring or divulging any telephone calls from or to an inmate in a county correctional facility as provided for by this paragraph:

(A) Before the implementation of this paragraph, all inmates of the facility shall be notified in writing that, as of the effective date of this paragraph, their telephone conversations may be intercepted, recorded, monitored or divulged.

(B) Unless otherwise provided for in this paragraph, after intercepting or recording a telephone conversation, only the superintendent, warden or a designee of the superintendent or warden or other chief administrative official or his or her designee, or law enforcement officers shall have access to that recording.

(C) The contents of an intercepted and recorded telephone conversation shall be divulged only as is necessary to safeguard the orderly operation of the facility, in response to a court order or in the prosecution or investigation of any crime.

(ii) So as to safeguard the attorney-client privilege, the county correctional facility shall not intercept, record, monitor or divulge any conversation between an inmate and an attorney.

(iii) Persons who are calling into a facility to speak to an inmate shall be notified that the call may be recorded or monitored.

(iv) The superintendent, warden or a designee of the superintendent or warden or other chief administrative official of the county correctional system shall promulgate guidelines to implement the provisions of this paragraph for county correctional facilities.

(15) The personnel of a business engaged in telephone marketing or telephone customer service by means of wire, oral or electronic communication to intercept such marketing or customer service communications where such interception is made for the sole purpose of training, quality control or monitoring by the business, provided that one party involved in the communications has consented to such intercept. Any communications recorded pursuant to this paragraph may only be used by the business for the purpose of training or quality control. Unless otherwise required by Federal or State law, communications recorded pursuant to this paragraph shall be destroyed within one year from the date of recording.

(16) A law enforcement officer, whether or not certified under section 5724 (relating to training), acting in the performance of his official duties to intercept and record an oral communication between individuals in accordance with the following:

(i) At the time of the interception, the oral communication does not occur inside the residence of any of the individuals.

(ii) At the time of the interception, the law enforcement officer:

(A) is in uniform or otherwise clearly identifiable as a law enforcement officer;

(B) is in close proximity to the individuals' oral communication;

(C) is using an electronic, mechanical or other device which has been approved under section 5706(b)(4) (relating to exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices) to intercept the oral communication; and

(D) informs, as soon as reasonably practicable, the individuals identifiably present that he has intercepted and recorded the oral communication.

(iii) As used in this paragraph, the term "law enforcement officer" means a member of the Pennsylvania State Police or an individual employed as a police officer who holds a current certificate under 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training).

(17) Any victim, witness or private detective licensed under the act of August 21, 1953 (P.L.1273, No.361), known as The Private Detective Act of 1953, to intercept the contents of any wire, electronic or oral communication, if that person is under a reasonable suspicion that the intercepted party is committing, about to commit or has committed a crime of violence and there is reason to believe that evidence of the crime of violence may be obtained from the interception.

(18) A person to intercept oral communications for disciplinary or security purposes on a school bus or school vehicle, as those terms are defined in 75 Pa.C.S. § 102 (relating to definitions), if all of the following conditions are met:

(i) The school board has adopted a policy that authorizes audio interception on school buses or school vehicles for disciplinary or security purposes.

(ii) Each school year, the school board includes the policy in a student handbook and in any other publication of the school entity that sets forth the comprehensive rules, procedures and standards of conduct for the school entity.

(iii) The school board posts a notice that students may be audiotaped, which notice is clearly visible on each school bus or school vehicle that is furnished with audio-recording equipment.

(iv) The school entity posts a notice of the policy on the school entity's publicly accessible Internet website.

This paragraph shall not apply when a school bus or school vehicle is used for a purpose that is not school related.

(July 10, 1981, P.L.227, No.72, eff. 60 days; Dec. 23, 1981, P.L.593, No.175, eff. 60 days; Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Sept. 26, 1995, 1st Sp.Sess., P.L.1056, No.20, eff. 60 days; Dec. 19, 1996, P.L.1458, No.186, eff. 60 days; Feb. 18, 1998, P.L.102, No.19, eff. imd.; June 11, 2002, P.L.367, No.52, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days; Feb. 4, 2014, P.L.21, No.9; June 23, 2016, P.L.392, No.56, eff. 60 days)

2016 Amendment. Act 56 amended par. (18).

2014 Amendment. Act 9 amended par. (16) and added par. (18), effective in 60 days as to par. (16) and immediately as to the remainder of the section.

2012 Amendment. Act 202 amended pars. (2)(ii), (12)(ii), (13)(i)(B) and (14)(i)(B) and added par. (17).

1998 Amendment. Act 19 amended the intro. par. and pars. (2), (5) and (9) and added par. (15).

1996 Amendment. Act 186 amended par. (2) and added par. (14).

1995 Amendment. Act 20, 1st Sp.Sess., added par. (13).

Cross References. Section 5704 is referred to in sections 5702, 5706, 5717, 5720, 5721.1, 5742, 5747, 5749, 5782 of this title; section 901 of Title 30 (Fish); section 901 of Title 34 (Game).



Section 5705 - Possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices and telecommunication identification interception devices

Except as otherwise specifically provided in section 5706 (relating to exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices), a person is guilty of a felony of the third degree if he does any of the following:

(1) Intentionally possesses an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(2) Intentionally sells, transfers or distributes an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(3) Intentionally manufactures or assembles an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(4) Intentionally places in any newspaper, magazine, handbill, or other publication any advertisement of an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication or of an electronic, mechanical or other device where such advertisement promotes the use of such device for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(5) Intentionally possesses a telecommunication identification interception device.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended the section heading and added par. (5).



Section 5706 - Exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices

(a) Unlawful activities.--It shall not be unlawful under this chapter for:

(1) a provider of wire or electronic communication service or an officer, agent or employee of, or a person under contract with, such a provider, in the normal course of the business of providing the wire or electronic communication service; or

(2) a person under contract with the United States, the Commonwealth or a political subdivision thereof, a state or a political subdivision thereof, or an officer, agent or employee of the United States, the Commonwealth or a political subdivision thereof, or a state or a political subdivision thereof,

to possess, sell, distribute, manufacture, assemble or advertise an electronic, mechanical or other device, while acting in furtherance of the appropriate activities of the United States, the Commonwealth or a political subdivision thereof, a state or a political subdivision thereof or a provider of wire or electronic communication service.

(b) Responsibility.--

(1) Except as provided under paragraph (2), the Attorney General and the district attorney or their designees so designated in writing shall have the sole responsibility to buy, possess and loan any electronic, mechanical or other device which is to be used by investigative or law enforcement officers for purposes of interception as authorized under section 5704(2), (5) and (12) (relating to exceptions to prohibition of interception and disclosure of communications), 5712 (relating to issuance of order and effect), 5713 (relating to emergency situations) or 5713.1 (relating to emergency hostage and barricade situations).

(2) The division or bureau or section of the Pennsylvania State Police responsible for conducting the training in the technical aspects of wiretapping and electronic surveillance as required by section 5724 (relating to training) may buy and possess any electronic, mechanical or other device which is to be used by investigative or law enforcement officers for purposes of interception as authorized under section 5704(2), (5) and (12), 5712, 5713 or 5713.1 for the purpose of training. However, any electronic, mechanical or other device bought or possessed under this provision may be loaned to or used by investigative or law enforcement officers for purposes of interception as authorized under section 5704(2), (5) and (12), 5712, 5713 or 5713.1 only upon written approval by the Attorney General or a deputy attorney general designated in writing by the Attorney General or the district attorney or an assistant district attorney designated in writing by the district attorney of the county wherein the suspected criminal activity has been, is or is about to occur.

(3) With the permission of the Attorney General or a district attorney who has designated any supervising law enforcement officer for purposes of interceptions as authorized under section 5713.1, the law enforcement agency which employs the supervising law enforcement officer may buy, possess, loan or borrow any electronic, mechanical or other device which is to be used by investigative or law enforcement officers at the direction of the supervising law enforcement officer solely for the purpose of interception as authorized under sections 5704(12) and 5713.1.

(4) The Pennsylvania State Police shall annually establish equipment standards for any electronic, mechanical or other device which is to be used by law enforcement officers for purposes of interception as authorized under section 5704(16). The equipment standards shall be published annually in the Pennsylvania Bulletin.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; June 11, 2002, P.L.367, No.52, eff. imd.; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days)

2002 Amendments. Act 52 amended subsec. (b) and Act 162 amended subsec. (b)(2).

Cross References. Section 5706 is referred to in sections 5704, 5705 of this title.



Section 5707 - Seizure and forfeiture of electronic, mechanical or other devices

Any electronic, mechanical or other device possessed, used, sent, distributed, manufactured, or assembled in violation of this chapter is hereby declared to be contraband and may be seized and forfeited to the Commonwealth.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)



Section 5708 - Order authorizing interception of wire, electronic or oral communications

The Attorney General, or, during the absence or incapacity of the Attorney General, a deputy attorney general designated in writing by the Attorney General, or the district attorney or, during the absence or incapacity of the district attorney, an assistant district attorney designated in writing by the district attorney of the county wherein the suspected criminal activity has been, is or is about to occur, may make written application to any Superior Court judge for an order authorizing the interception of a wire, electronic or oral communication by the investigative or law enforcement officers or agency having responsibility for an investigation involving suspected criminal activities when such interception may provide evidence of the commission of any of the following offenses, or may provide evidence aiding in the apprehension of the perpetrator or perpetrators of any of the following offenses:

(1) Under this title:

Section 911 (relating to corrupt organizations)

Section 2501 (relating to criminal homicide)

Section 2502 (relating to murder)

Section 2503 (relating to voluntary manslaughter)

Section 2702 (relating to aggravated assault)

Section 2706 (relating to terroristic threats)

Section 2709.1 (relating to stalking)

Section 2716 (relating to weapons of mass destruction)

Section 2901 (relating to kidnapping)

Section 3011 (relating to trafficking in individuals)

Section 3012 (relating to involuntary servitude)

Section 3121 (relating to rape)

Section 3123 (relating to involuntary deviate sexual intercourse)

Section 3124.1 (relating to sexual assault)

Section 3125 (relating to aggravated indecent assault)

Section 3301 (relating to arson and related offenses)

Section 3302 (relating to causing or risking catastrophe)

Section 3502 (relating to burglary)

Section 3701 (relating to robbery)

Section 3921 (relating to theft by unlawful taking or disposition)

Section 3922 (relating to theft by deception)

Section 3923 (relating to theft by extortion)

Section 4701 (relating to bribery in official and political matters)

Section 4702 (relating to threats and other improper influence in official and political matters)

Section 5512 (relating to lotteries, etc.)

Section 5513 (relating to gambling devices, gambling, etc.)

Section 5514 (relating to pool selling and bookmaking)

Section 5516 (relating to facsimile weapons of mass destruction)

Section 6318 (relating to unlawful contact with minor)

(2) Under this title, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 910 (relating to manufacture, distribution or possession of devices for theft of telecommunications services)

Section 2709(a)(4), (5), (6) or (7) (relating to harassment)

Section 3925 (relating to receiving stolen property)

Section 3926 (relating to theft of services)

Section 3927 (relating to theft by failure to make required disposition of funds received)

Section 3933 (relating to unlawful use of computer)

Section 4108 (relating to commercial bribery and breach of duty to act disinterestedly)

Section 4109 (relating to rigging publicly exhibited contest)

Section 4117 (relating to insurance fraud)

Section 4305 (relating to dealing in infant children)

Section 4902 (relating to perjury)

Section 4909 (relating to witness or informant taking bribe)

Section 4911 (relating to tampering with public records or information)

Section 4952 (relating to intimidation of witnesses or victims)

Section 4953 (relating to retaliation against witness or victim)

Section 5101 (relating to obstructing administration of law or other governmental function)

Section 5111 (relating to dealing in proceeds of unlawful activities)

Section 5121 (relating to escape)

Section 5902 (relating to prostitution and related offenses)

Section 5903 (relating to obscene and other sexual materials and performances)

Section 7313 (relating to buying or exchanging Federal food order coupons, stamps, authorization cards or access devices)

(3) Under the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 1272 (relating to sales of unstamped cigarettes)

Section 1273 (relating to possession of unstamped cigarettes)

Section 1274 (relating to counterfeiting)

(4) Any offense set forth under section 13(a) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, not including the offense described in clause (31) of section 13(a).

(5) Any offense set forth under the act of November 15, 1972 (P.L.1227, No.272).

(6) Any conspiracy to commit any of the offenses set forth in this section.

(7) Under the act of November 24, 1998 (P.L.874, No.110), known as the Motor Vehicle Chop Shop and Illegally Obtained and Altered Property Act.

(Dec. 2, 1983, P.L.248, No.67, eff. imd.; Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 2, 1990, P.L.4, No.3, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Dec. 21, 1998, P.L.1086, No.145, eff. 60 days; June 28, 2002, P.L.481, No.82, eff. 60 days; Nov. 20, 2002, P.L.1104, No.134, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 9, 2006, P.L.1340, No.139, eff. 60 days; July 2, 2014, P.L.945, No.105, eff. 60 days)

2014 Amendment. Act 105 amended par. (1).

2002 Amendments. Act 82 amended par. (1), Act 134 amended par. (1), Act 162 amended the entire section and Act 218 amended pars. (1) and (2). Act 162 overlooked the amendment by Act 134 and Act 218 overlooked the amendments by Acts 134 and 162, but the amendments do not conflict in substance and have been given effect in setting forth the text of section 5708.

Effective Date. After January 20, 2003, and before February 7, 2003, section 5708 will reflect only the amendment by Act 134, as follows:

§ 5708. Order authorizing interception of wire, electronic or oral communications.

The Attorney General, or, during the absence or incapacity of the Attorney General, a deputy attorney general designated in writing by the Attorney General, or the district attorney or, during the absence or incapacity of the district attorney, an assistant district attorney designated in writing by the district attorney of the county wherein the interception is to be made, may make written application to any Superior Court judge for an order authorizing the interception of a wire, electronic or oral communication by the investigative or law enforcement officers or agency having responsibility for an investigation involving suspected criminal activities when such interception may provide evidence of the commission of any of the following offenses, or may provide evidence aiding in the apprehension of the perpetrator or perpetrators of any of the following offenses:

(1) Under this title:

Section 911 (relating to corrupt organizations)

Section 2501 (relating to criminal homicide)

Section 2502 (relating to murder)

Section 2503 (relating to voluntary manslaughter)

Section 2702 (relating to aggravated assault)

Section 2706 (relating to terroristic threats)

Section 2709(b) (relating to harassment and stalking)

Section 2716 (relating to weapons of mass destruction)

Section 2901 (relating to kidnapping)

Section 3121 (relating to rape)

Section 3123 (relating to involuntary deviate sexual intercourse)

Section 3124.1 (relating to sexual assault)

Section 3125 (relating to aggravated indecent assault)

Section 3301 (relating to arson and related offenses)

Section 3302 (relating to causing or risking catastrophe)

Section 3502 (relating to burglary)

Section 3701 (relating to robbery)

Section 3921 (relating to theft by unlawful taking or disposition)

Section 3922 (relating to theft by deception)

Section 3923 (relating to theft by extortion)

Section 4701 (relating to bribery in official and political matters)

Section 4702 (relating to threats and other improper influence in official and political matters)

Section 5512 (relating to lotteries, etc.)

Section 5513 (relating to gambling devices, gambling, etc.)

Section 5514 (relating to pool selling and bookmaking)

Section 5516 (relating to facsimile weapons of mass destruction)

Section 6318 (relating to unlawful contact with minor)

(2) Under this title, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 910 (relating to manufacture, distribution or possession of devices for theft of telecommunications services)

Section 3925 (relating to receiving stolen property)

Section 3926 (relating to theft of services)

Section 3927 (relating to theft by failure to make required disposition of funds received)

Section 3933 (relating to unlawful use of computer)

Section 4108 (relating to commercial bribery and breach of duty to act disinterestedly)

Section 4109 (relating to rigging publicly exhibited contest)

Section 4117 (relating to insurance fraud)

Section 4305 (relating to dealing in infant children)

Section 4902 (relating to perjury)

Section 4909 (relating to witness or informant taking bribe)

Section 4911 (relating to tampering with public records or information)

Section 4952 (relating to intimidation of witnesses or victims)

Section 4953 (relating to retaliation against witness or victim)

Section 5101 (relating to obstructing administration of law or other governmental function)

Section 5111 (relating to dealing in proceeds of unlawful activities)

Section 5121 (relating to escape)

Section 5504 (relating to harassment by communication or address)

Section 5902 (relating to prostitution and related offenses)

Section 5903 (relating to obscene and other sexual materials and performances)

Section 7313 (relating to buying or exchanging Federal food order coupons, stamps, authorization cards or access devices)

(3) Under the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 1272 (relating to sales of unstamped cigarettes)

Section 1273 (relating to possession of unstamped cigarettes)

Section 1274 (relating to counterfeiting)

(4) Any offense set forth under section 13(a) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, not including the offense described in clause (31) of section 13(a).

(5) Any offense set forth under the act of November 15, 1972 (P.L.1227, No.272).

(6) Any conspiracy to commit any of the offenses set forth in this section.

(7) Under the act of November 24, 1998 (P.L.874, No.110), known as the Motor Vehicle Chop Shop and Illegally Obtained and Altered Property Act.

References in Text. The act of November 15, 1972 (P.L.1227, No.272), referred to in this section, amended the act of December 8, 1970 (P.L.874, No.276), known as The Pennsylvania Corrupt Organizations Act of 1970, which was repealed by the act of December 6, 1972 (P.L.1482, No.334). The subject matter is now contained in section 911 of Title 18.

Section 3933, referred to in this section, is repealed.

Section 5504, referred to in this section, is repealed.

The act of November 24, 1998 (P.L.874, No.110), known as the Vehicle Chop Shop and Illegally Obtained and Altered Property Act, referred to in paragraph (7), was repealed by the act of October 25, 2012 (P.L.1645, No.203). The subject matter is now contained in Chapter 77 of this title.

Cross References. Section 5708 is referred to in sections 5704, 5710, 5713, 5742 of this title.



Section 5709 - Application for order

Each application for an order of authorization to intercept a wire, electronic or oral communication shall be made in writing upon the personal oath or affirmation of the Attorney General or a district attorney of the county wherein the suspected criminal activity has been, is or is about to occur and shall contain all of the following:

(1) A statement of the authority of the applicant to make such application.

(2) A statement of the identity and qualifications of the investigative or law enforcement officers or agency for whom the authority to intercept a wire, electronic or oral communication is sought.

(3) A sworn statement by the investigative or law enforcement officer who has knowledge of relevant information justifying the application, which shall include:

(i) The identity of the particular person, if known, committing the offense and whose communications are to be intercepted.

(ii) The details as to the particular offense that has been, is being, or is about to be committed.

(iii) The particular type of communication to be intercepted.

(iv) A showing that there is probable cause to believe that such communication will be communicated on the wire communication facility involved or at the particular place where the oral communication is to be intercepted.

(v) The character and location of the particular wire communication facility involved or the particular place where the oral communication is to be intercepted.

(vi) A statement of the period of time for which the interception is required to be maintained, and, if the character of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular statement of facts establishing probable cause to believe that additional communications of the same type will occur thereafter.

(vii) A particular statement of facts showing that other normal investigative procedures with respect to the offense have been tried and have failed, or reasonably appear to be unlikely to succeed if tried or are too dangerous to employ.

(4) Where the application is for the renewal or extension of an order, a particular statement of facts showing the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(5) A complete statement of the facts concerning all previous applications, known to the applicant made to any court for authorization to intercept a wire, electronic or oral communication involving any of the same facilities or places specified in the application or involving any person whose communication is to be intercepted, and the action taken by the court on each such application.

(6) A proposed order of authorization for consideration by the judge.

(7) Such additional testimony or documentary evidence in support of the application as the judge may require.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days)

Cross References. Section 5709 is referred to in sections 5702, 5712.1, 5713.1 of this title.



Section 5710 - Grounds for entry of order

§ 5710. Grounds for entry of order.

(a) Application.--Upon consideration of an application, the judge may enter an ex parte order, as requested or as modified, authorizing the interception of wire, electronic or oral communications anywhere within the Commonwealth, if the judge determines on the basis of the facts submitted by the applicant that there is probable cause for belief that all the following conditions exist:

(1) the person whose communications are to be intercepted is committing, has or had committed or is about to commit an offense as provided in section 5708 (relating to order authorizing interception of wire, electronic or oral communications);

(2) particular communications concerning such offense may be obtained through such interception;

(3) normal investigative procedures with respect to such offense have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ;

(4) the facility from which, or the place where, the wire, electronic or oral communications are to be intercepted, is, has been, or is about to be used, in connection with the commission of such offense, or is leased to, listed in the name of, or commonly used by, such person;

(5) the investigative or law enforcement officers or agency to be authorized to intercept the wire, electronic or oral communications are qualified by training and experience to execute the interception sought, and are certified under section 5724 (relating to training); and

(6) in the case of an application, other than a renewal or extension, for an order to intercept a communication of a person or on a facility which was the subject of a previous order authorizing interception, the application is based upon new evidence or information different from and in addition to the evidence or information offered to support the prior order, regardless of whether such evidence was derived from prior interceptions or from other sources.

(b) Corroborative evidence.--As part of the consideration of an application in which there is no corroborative evidence offered, the judge may inquire in camera as to the identity of any informants or any other additional information concerning the basis upon which the investigative or law enforcement officer or agency has applied for the order of authorization which the judge finds relevant in order to determine if there is probable cause pursuant to this section. (Oct. 21, 1988, P.L.1000, No.115, eff. imd.)

Cross References. Section 5710 is referred to in sections 5712, 5721.1 of this title.



Section 5711 - Privileged communications

§ 5711. Privileged communications. No otherwise privileged communication intercepted in accordance with, or in violation of, the provisions of this chapter shall lose its privileged character.



Section 5712 - Issuance of order and effect

(a) Authorizing orders.--An order authorizing the interception of any wire, electronic or oral communication shall state the following:

(1) The identity of the investigative or law enforcement officers or agency to whom the authority to intercept wire, electronic or oral communications is given and the name and official identity of the person who made the application.

(2) The identity of, or a particular description of, the person, if known, whose communications are to be intercepted.

(3) The character and location of the particular communication facilities as to which, or the particular place of the communication as to which, authority to intercept is granted.

(4) A particular description of the type of the communication to be intercepted and a statement of the particular offense to which it relates.

(5) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(b) Time limits.--No order entered under this section shall authorize the interception of any wire, electronic or oral communication for a period of time in excess of that necessary under the circumstances. Every order entered under this section shall require that such interception begin and terminate as soon as practicable and be conducted in such a manner as to minimize or eliminate the interception of such communications not otherwise subject to interception under this chapter by making reasonable efforts, whenever possible, to reduce the hours of interception authorized by said order. In the event the intercepted communication is in a code or foreign language and an expert in that code or foreign language is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after such interception. No order entered under this section shall authorize the interception of wire, electronic or oral communications for any period exceeding 30 days. The 30-day period begins on the day on which the investigative or law enforcement officers or agency first begins to conduct an interception under the order, or ten days after the order is entered, whichever is earlier. Extensions or renewals of such an order may be granted for additional periods of not more than 30 days each. No extension or renewal shall be granted unless an application for it is made in accordance with this section, and the judge makes the findings required by section 5710 (relating to grounds for entry of order).

(c) Responsibility.--The order shall require the Attorney General or the district attorney, or their designees, to be responsible for the supervision of the interception.

(d) Progress reports.--Whenever an order authorizing an interception is entered, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at such intervals as the judge may require.

(e) Final report.--Whenever an interception is authorized pursuant to this section, a complete written list of names of participants and evidence of offenses discovered, including those not stated in the application for order, shall be filed with the court as soon as practicable after the authorized interception is terminated.

(f) Assistance.--An order authorizing the interception of a wire, electronic or oral communication shall, upon request of the applicant, direct that a provider of communication service shall furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider is affording the person whose communications are to be intercepted. The obligation of a provider of communication service under such an order may include, but is not limited to, installation of a pen register or of a trap and trace device, providing caller ID, deluxe caller ID or any other features available to ascertain the telephone number, location or subscriber information of a facility contacting the facility whose communications are to be intercepted, disclosure of a record or other information otherwise available under section 5743 (relating to requirements for governmental access), including conducting an in-progress trace during an interception, provided that such obligation of a provider of communications service is technologically feasible. The order shall apply regardless of whether the electronic service provider is headquartered within this Commonwealth, if the interception is otherwise conducted within this Commonwealth as provided under this chapter. The order regarding disclosure of a record or other information otherwise available under section 5743 shall apply to all electronic service providers who service facilities which contact or are contacted by the facility whose communications are to be intercepted, regardless of whether the order specifically names any provider of communication service. The order may specify the period of time an electronic service provider has to furnish to the applicant who requests disclosure of a record or other information otherwise available under section 5743. Any provider of communication service furnishing such facilities or technical assistance shall be compensated therefor by the applicant for reasonable expenses incurred in providing the facilities or assistance. The service provider shall be immune from civil and criminal liability for any assistance rendered to the applicant pursuant to this section.

(g) Entry by law enforcement officers.--An order authorizing the interception of a wire, electronic or oral communication shall, if requested, authorize the entry of premises or facilities specified in subsection (a)(3), or premises necessary to obtain access to the premises or facilities specified in subsection (a)(3), by the law enforcement officers specified in subsection (a)(1), as often as necessary solely for the purposes of installing, maintaining or removing an electronic, mechanical or other device or devices provided that such entry is reasonably necessary to accomplish the purposes of this subchapter and provided that the judge who issues the order shall be notified of the time and method of each such entry prior to entry if practical and, in any case, within 48 hours of entry.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended subsecs. (a) intro. par. and (f).

1998 Amendment. Act 19 amended subsecs. (e), (f) and (g).

Cross References. Section 5712 is referred to in sections 5706, 5712.1, 5713.1, 5721.1 of this title.



Section 5712.1 - Target-specific orders

(a) Target-specific wiretaps.--The requirements of sections 5712(a)(3) (relating to issuance of order and effect) and 5709(3)(iv) and (v) (relating to application for order) shall not apply if:

(1) In the case of an application with respect to the interception of an oral communication, all of the following apply:

(i) The application contains a full and complete statement as to why specification is not practical and identifies the person committing the offense and whose communications are to be intercepted.

(ii) The judge finds the specification is not practical.

(2) In the case of an application with respect to a wire or electronic communication, all of the following apply:

(i) The application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing that there is probable cause to believe that the person's actions could have the effect of thwarting interception by changing facilities or devices.

(ii) The judge finds that the purpose has been adequately shown.

(b) Supplementary orders.--Following the issuance of a target-specific wiretap order, the judge shall sign supplementary orders upon request and in a timely manner, authorizing the investigative or law enforcement officers or agency to intercept additional communications devices or facilities upon a showing of reasonable suspicion that all of the following apply:

(1) The target of the original order has in fact changed communications devices or facilities or is presently using additional communications devices, communications facilities or places.

(2) The target of the original order is likely to use the specified communications device or facility for criminal purposes similar to or related to those specified in the original order.

(c) Application for supplementary orders.--An application for a supplementary order shall contain all of the following:

(1) The identity of the investigative or law enforcement officers or agency to whom the authority to intercept wire, electronic or oral communications is given and the name and official identity of the person who made the application.

(2) The identity of or a particular description of the person, if known, whose communications are to be intercepted.

(3) The period of time during which the interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(4) A showing of reasonable suspicion that the target of the original order has in fact changed communications devices or facilities.

(5) A showing of reasonable suspicion that the target of the original order is likely to use the additional facility or device or place for criminal purposes similar to or related to those specified in the original order.

(d) Time limits.--A supplementary order shall not act as an extension of the time limit identified in section 5712(b).

(e) Responsibility.--The order shall require the Attorney General or the district attorney, or their designees, to be responsible for the supervision of the interception.

(f) Progress reports.--If an order authorizing an interception is entered, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at intervals as the judge may require.

(g) Final report.--If an interception is authorized under this section, a complete written list of names of participants and evidence of offenses discovered, including those not stated in the application for order, shall be filed with the court as soon as practical after the authorized interception is terminated.

(h) Assistance.--

(1) An order authorizing the interception of a wire, electronic or oral communication shall, upon request of the applicant, direct that a provider of communication service furnish the applicant with all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider is affording the person whose communications are to be intercepted.

(2) The obligation of a provider of communication service under an order may include installation of a pen register or trap and trace device and disclosure of a record or other information otherwise available under section 5743 (relating to requirements for governmental access), including conducting an in-progress trace during an interception, if the obligation of a provider of communications service is technologically feasible.

(3) A provider of communication service furnishing facilities or technical assistance shall be compensated by the applicant for reasonable expenses incurred in providing the facilities or assistance.

(4) A service provider shall be immune from civil and criminal liability for any assistance rendered to an applicant under this section.

(i) Entry by law enforcement officers.--An order authorizing the interception of a wire, electronic or oral communication shall, if requested, authorize the entry of premises or facilities specified under subsection (c)(3) or premises necessary to obtain access to the premises or facilities specified under subsection (c)(3) by law enforcement officers specified under subsection (c)(1) as often as necessary solely for the purposes of installing, maintaining or removing an electronic, mechanical or other device, if all of the following apply:

(1) The entry is reasonably necessary to accomplish the purposes of this subchapter.

(2) The judge who issues the order is notified of the time and method of each entry prior to entry within 48 hours of entry.

(Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 added section 5712.1.



Section 5713 - Emergency situations

§ 5713. Emergency situations.

(a) Application.--Whenever, upon informal application by the Attorney General or a designated deputy attorney general authorized in writing by the Attorney General or a district attorney or an assistant district attorney authorized in writing by the district attorney of a county wherein the suspected criminal activity has been, is or is about to occur, a judge determines there are grounds upon which an order could be issued pursuant to this chapter, and that an emergency situation exists with respect to the investigation of an offense designated in section 5708 (relating to order authorizing interception of wire, electronic or oral communications), and involving conspiratorial activities characteristic of organized crime or a substantial danger to life or limb, dictating authorization for immediate interception of wire, electronic or oral communications before an application for an order could with due diligence be submitted to him and acted upon, the judge may grant oral approval for such interception without an order, conditioned upon the filing with him, within 48 hours thereafter, of an application for an order which, if granted, shall recite the oral approval and be retroactive to the time of such oral approval. Such interception shall immediately terminate when the communication sought is obtained or when the application for an order is denied, whichever is earlier. In the event no application for an order is made, the content of any wire, electronic or oral communication intercepted shall be treated as having been obtained in violation of this subchapter.

(b) Further proceedings.--In the event no application is made or an application made pursuant to this section is denied, the court shall cause an inventory to be served as provided in section 5716 (relating to service of inventory and inspection of intercepted communications) and shall require the tape or other recording of the intercepted communication to be delivered to, and sealed by, the court. Such evidence shall be retained by the court in accordance with section 5714 (relating to recording of intercepted communications) and the same shall not be used or disclosed in any legal proceeding except in a civil action brought by an aggrieved person pursuant to section 5725 (relating to civil action for unlawful interception, disclosure or use of wire, electronic or oral communication) or as otherwise authorized by court order. In addition to other remedies and penalties provided by this chapter, failure to effect delivery of any such tape or other recording shall be punishable as contempt by the court directing such delivery. Evidence of oral authorization to intercept wire, electronic or oral communications shall be a defense to any charge against the investigating or law enforcement officer for engaging in unlawful interception. (Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days)

2002 Amendment. Act 162 amended subsec. (a).

Cross References. Section 5713 is referred to in sections 5706, 5713.1, 5716, 5721.1, 5747 of this title.



Section 5713.1 - Emergency hostage and barricade situations

(a) Designation.--The Attorney General or a district attorney may designate supervising law enforcement officers for the purpose of authorizing the interception of wire or oral communications as provided in this section.

(b) Procedure.--A supervising law enforcement officer who reasonably determines that an emergency situation exists that requires a wire or oral communication to be intercepted before an order authorizing such interception can, with due diligence, be obtained, and who determines that there are grounds upon which an order could be entered under this chapter to authorize such interception, may intercept such wire or oral communication. An application for an order approving the interception must be made by the supervising law enforcement officer in accordance with section 5709 (relating to application for order) within 48 hours after the interception has occurred or begins to occur. Interceptions pursuant to this section shall be conducted in accordance with the procedures of this subchapter. Upon request of the supervising law enforcement officer who determines to authorize interceptions of wire communications under this section, a provider of electronic communication service shall provide assistance and be compensated therefor as provided in section 5712(f) (relating to issuance of order and effect). In the absence of an order, such interception shall immediately terminate when the situation giving rise to the hostage or barricade situation ends or when the application for the order is denied, whichever is earlier. In the event such application for approval is denied or in any other case where the interception is terminated without an order having been issued, the contents of any wire or oral communication intercepted shall be treated as having been obtained in violation of this subchapter, and an inventory shall be served as provided in section 5716 (relating to service of inventory and inspection of intercepted communications). Thereafter, the supervising law enforcement officer shall follow the procedures set forth in section 5713(b) (relating to emergency situations).

(c) Defense.--A good faith reliance on the provisions of this section shall be a complete defense to any civil or criminal action brought under this subchapter or any other statute against any law enforcement officer or agency conducting any interceptions pursuant to this section as well as a provider of electronic communication service who is required to provide assistance in conducting such interceptions upon request of a supervising law enforcement officer.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Emergency situation." Any situation where:

(1) a person is holding a hostage and is threatening serious physical injury and may resist with the use of weapons; or

(2) a person has barricaded himself and taken a position of confinement to avoid apprehension and:

(i) has the ability to resist with the use of weapons; or

(ii) is threatening suicide or harm to himself or others.

"Supervising law enforcement officer."

(1) For designations by a district attorney, any law enforcement officer trained pursuant to section 5724 (relating to training) to carry out interceptions under this section who has attained the rank of lieutenant or higher in a law enforcement agency within the county or who is in charge of a county law enforcement agency.

(2) For designations by the Attorney General, any member of the Pennsylvania State Police trained pursuant to section 5724 to carry out interceptions under this section and designated by the Commissioner of the Pennsylvania State Police who:

(i) has attained the rank of lieutenant or higher; or

(ii) is in charge of a Pennsylvania State Police barracks.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended subsec. (d).

1998 Amendment. Act 19 amended subsecs. (b) and (c).

1988 Amendment. Act 115 added section 5713.1.

Cross References. Section 5713.1 is referred to in sections 5706, 5716, 5721.1 of this title.



Section 5714 - Recording of intercepted communications

§ 5714. Recording of intercepted communications.

(a) Recording and monitoring.--Any wire, electronic or oral communication intercepted in accordance with this subchapter shall, if practicable, be recorded by tape or other comparable method. The recording shall be done in such a way as will protect it from editing or other alteration. Whenever an interception is being monitored, the monitor shall be an investigative or law enforcement officer certified under section 5724 (relating to training), and where practicable, keep a signed, written record which shall include the following:

(1) The date and hours of surveillance.

(2) The time and duration of each intercepted communication.

(3) The participant, if known, in each intercepted conversation.

(4) A summary of the content of each intercepted communication.

(b) Sealing of recordings.--Immediately upon the expiration of the order or extensions or renewals thereof, all monitor's records, tapes and other recordings shall be transferred to the judge issuing the order and sealed under his direction. Custody of the tapes, or other recordings shall be maintained wherever the court directs. They shall not be destroyed except upon an order of the court and in any event shall be kept for ten years. Duplicate tapes, or other recordings may be made for disclosure or use pursuant to section 5717 (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence). The presence of the seal provided by this section, or a satisfactory explanation for its absence, shall be a prerequisite for the disclosure of the contents of any wire, electronic or oral communication, or evidence derived therefrom, under section 5717(b). (Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Cross References. Section 5714 is referred to in sections 5704, 5713, 5749, 5773 of this title.



Section 5715 - Sealing of applications, orders and supporting papers

§ 5715. Sealing of applications, orders and supporting papers. Applications made, final reports, and orders granted pursuant to this subchapter and supporting papers and monitor's records shall be sealed by the court and shall be held in custody as the court shall direct and shall not be destroyed except on order of the court and in any event shall be kept for ten years. They may be disclosed only upon a showing of good cause before a court of competent jurisdiction except that any investigative or law enforcement officer may disclose such applications, orders and supporting papers and monitor's records to investigative or law enforcement officers of this or another state, any of its political subdivisions, or of the United States to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure. In addition to any remedies and penalties provided by this subchapter, any violation of the provisions of this section may be punished as contempt of the court. (Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5716 - Service of inventory and inspection of intercepted communications

(a) Service of inventory.--Within a reasonable time but not later than 90 days after the termination of the period of the order or of extensions or renewals thereof, or the date of the denial of an order applied for under section 5713 (relating to emergency situations) or 5713.1 (relating to emergency hostage and barricade situations), the issuing or denying judge shall cause to be served on the persons named in the order, application, or final report an inventory which shall include the following:

(1) Notice of the entry of the order or the application for an order denied under section 5713 or 5713.1.

(2) The date of the entry of the order or the denial of an order applied for under section 5713 or 5713.1.

(3) The period of authorized or disapproved interception.

(4) The fact that during the period wire or oral communications were or were not intercepted.

(b) Postponement.--On an ex parte showing of good cause to the issuing or denying judge the service of the inventory required by this section may be postponed for a period of 30 days. Additional postponements may be granted for periods of not more than 30 days on an ex parte showing of good cause to the issuing or denying judge.

(c) Inspections.--The court, upon the filing of a motion, shall make available to such persons or their attorneys for inspection, the intercepted communications and monitor's records to which the movant was a participant and the applications and orders.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)

Cross References. Section 5716 is referred to in sections 5713, 5713.1 of this title.



Section 5717 - Investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence

(a) Law enforcement personnel.--Any investigative or law enforcement officer who, under subsection (a.1), (b), (b.1) or (c), has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may disclose such contents or evidence to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(a.1) Use of information.--Any investigative or law enforcement officer who, by any means authorized by this subchapter, has obtained knowledge of the contents of any wire, electronic or oral communication or evidence derived therefrom may use such contents or evidence to the extent such use is appropriate to the proper performance of his official duties.

(b) Evidence.--Any person who by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may disclose such contents or evidence to an investigative or law enforcement officer and may disclose such contents or evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of this Commonwealth or of another state or of the United States or before any state or Federal grand jury or investigating grand jury.

(b.1) Criminal cases.--Any person who by means authorized by section 5704(17) (relating to exceptions to prohibition of interception and disclosure of communications) has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may in addition to disclosures made under subsection (b) disclose such contents or evidence, on the condition that such disclosure is made for the purpose of providing exculpatory evidence in an open or closed criminal case.

(c) Otherwise authorized personnel.--

(1) Except as provided under paragraph (2), any person who, by any means authorized by the laws of another state or the Federal Government, has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived from any wire, electronic or oral communication, may disclose the contents or evidence to an investigative or law enforcement officer and may disclose the contents or evidence where otherwise admissible while giving testimony under oath or affirmation in any proceeding in any court of this Commonwealth.

(2) The contents of a nonconsensual interception authorized by the laws of the Federal Government or another state shall not be admissible unless the interception was authorized by a court upon a finding of probable cause that the target of the surveillance is engaged or will engage in a violation of the criminal laws of the Federal Government or any state.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended subsec. (a) and added subsecs. (b.1) and (c).

Cross References. Section 5717 is referred to in sections 5704, 5714, 5718, 5721.1, 5749 of this title.



Section 5718 - Interception of communications relating to other offenses

When an investigative or law enforcement officer, while engaged in court authorized interceptions of wire, electronic or oral communications in the manner authorized herein, intercepts wire, electronic or oral communications relating to offenses other than those specified in the order of authorization, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in section 5717(a) (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence). Such contents and evidence may be disclosed in testimony under oath or affirmation in any criminal proceeding in any court of this Commonwealth or of another state or of the United States or before any state or Federal grand jury when authorized by a judge who finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this subchapter. Such application shall be made as soon as practicable.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5719 - Unlawful use or disclosure of existence of order concerning intercepted communication

Except as specifically authorized pursuant to this subchapter any person who willfully uses or discloses the existence of an order authorizing interception of a wire, electronic or oral communication is guilty of a misdemeanor of the second degree.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5720 - Service of copy of order and application before disclosure of intercepted communication in trial, hearing or proceeding

The contents of any wire, electronic or oral communication intercepted in accordance with the provisions of this subchapter, or evidence derived therefrom, shall not be disclosed in any trial, hearing, or other adversary proceeding before any court of the Commonwealth unless, not less than ten days before the trial, hearing or proceeding the parties to the action have been served with a copy of the order, the accompanying application and the final report under which the interception was authorized or, in the case of an interception under section 5704 (relating to exceptions to prohibition of interception and disclosure of communications), notice of the fact and nature of the interception. The service of inventory, order, application, and final report required by this section may be waived by the court only where it finds that the service is not feasible and that the parties will not be prejudiced by the failure to make the service.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Suspension by Court Rule. Section 5720 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(14), amended February 12, 2010, insofar as it is inconsistent with Rule 340(B)(6) relating to pre-adjudicatory discovery and inspection.

Section 5720 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(5), adopted March 1, 2000, insofar as it is inconsistent with Rule No. 573 only insofar as section 5720 may delay disclosure to a defendant seeking discovery under Rule No. 573(B)(1)(g).



Section 5721 - Suppression of contents of intercepted communication or derivative evidence (Repealed)

1998 Repeal. Section 5721 was repealed February 18, 1998 (P.L.102, No.19), effective immediately.



Section 5721.1 - Evidentiary disclosure of contents of intercepted communication or derivative evidence

(a) Disclosure in evidence generally.--

(1) Except as provided in paragraph (2), no person shall disclose the contents of any wire, electronic or oral communication, or evidence derived therefrom, in any proceeding in any court, board or agency of this Commonwealth.

(2) Any person who has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, which is properly subject to disclosure under section 5717 (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence) may also disclose such contents or evidence in any matter relating to any criminal, quasi-criminal, forfeiture, administrative enforcement or professional disciplinary proceedings in any court, board or agency of this Commonwealth or of another state or of the United States or before any state or Federal grand jury or investigating grand jury. Once such disclosure has been made, then any person may disclose the contents or evidence in any such proceeding.

(3) Notwithstanding the provisions of paragraph (2), no disclosure in any such proceeding shall be made so long as any order excluding such contents or evidence pursuant to the provisions of subsection (b) is in effect.

(b) Motion to exclude.--Any aggrieved person who is a party to any proceeding in any court, board or agency of this Commonwealth may move to exclude the contents of any wire, electronic or oral communication, or evidence derived therefrom, on any of the following grounds:

(1) Unless intercepted pursuant to an exception set forth in section 5704 (relating to exceptions to prohibition of interception and disclosure of communications), the interception was made without prior procurement of an order of authorization under section 5712 (relating to issuance of order and effect) or an order of approval under section 5713(a) (relating to emergency situations) or 5713.1(b) (relating to emergency hostage and barricade situations).

(2) The order of authorization issued under section 5712 or the order of approval issued under section 5713(a) or 5713.1(b) was not supported by probable cause with respect to the matters set forth in section 5710(a)(1) and (2) (relating to grounds for entry of order).

(3) The order of authorization issued under section 5712 is materially insufficient on its face.

(4) The interception materially deviated from the requirements of the order of authorization.

(5) With respect to interceptions pursuant to section 5704(2), the consent to the interception was coerced by the Commonwealth.

(6) Where required pursuant to section 5704(2)(iv), the interception was made without prior procurement of a court order or without probable cause.

(c) Procedure.--

(1) The motion shall be made in accordance with the applicable rules of procedure governing such proceedings. The court, board or agency, upon the filing of such motion, shall make available to the movant or his counsel the intercepted communication and evidence derived therefrom.

(2) In considering a motion to exclude under subsection (b)(2), both the written application under section 5710(a) and all matters that were presented to the judge under section 5710(b) shall be admissible.

(3) The movant shall bear the burden of proving by a preponderance of the evidence the grounds for exclusion asserted under subsection (b)(3) and (4).

(4) With respect to exclusion claims under subsection (b)(1), (2) and (5), the respondent shall bear the burden of proof by a preponderance of the evidence.

(5) With respect to exclusion claims under subsection (b)(6), the movant shall have the initial burden of demonstrating by a preponderance of the evidence that the interception took place in his home. Once he meets this burden, the burden shall shift to the respondent to demonstrate by a preponderance of the evidence that the interception was in accordance with section 5704(2)(iv).

(6) Evidence shall not be deemed to have been derived from communications excludable under subsection (b) if the respondent can demonstrate by a preponderance of the evidence that the Commonwealth or the respondent had a basis independent of the excluded communication for discovering such evidence or that such evidence would have been inevitably discovered by the Commonwealth or the respondent absent the excluded communication.

(d) Appeal.--In addition to any other right of appeal, the Commonwealth shall have the right to appeal from an order granting a motion to exclude if the official to whom the order authorizing the intercept was granted shall certify to the court that the appeal is not taken for purposes of delay. The appeal shall be taken in accordance with the provisions of Title 42 (relating to judiciary and judicial procedure).

(e) Exclusiveness of remedies and sanctions.--The remedies and sanctions described in this subchapter with respect to the interception of wire, electronic or oral communications are the only judicial remedies and sanctions for nonconstitutional violations of this subchapter involving such communications.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.)

1998 Amendment. Act 19 added section 5721.1.

Cross References. Section 5721.1 is referred to in section 5749 of this title.



Section 5722 - Report by issuing or denying judge

§ 5722. Report by issuing or denying judge. Within 30 days after the expiration of an order or an extension or renewal thereof entered under this subchapter or the denial of an order confirming verbal approval of interception, the issuing or denying judge shall make a report to the Administrative Office of Pennsylvania Courts stating the following:

(1) That an order, extension or renewal was applied for.

(2) The kind of order applied for.

(3) That the order was granted as applied for, was modified, or was denied.

(4) The period of the interceptions authorized by the order, and the number and duration of any extensions or renewals of the order.

(5) The offense specified in the order, or extension or renewal of an order.

(6) The name and official identity of the person making the application and of the investigative or law enforcement officer and agency for whom it was made.

(7) The character of the facilities from which or the place where the communications were to be intercepted. (Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5723 - Annual reports and records of Attorney General and district attorneys

(a) Judges.--In addition to reports required to be made by applicants pursuant to Title 18 U.S.C. § 2519, all judges who have issued orders pursuant to this title shall make annual reports on the operation of this chapter to the Administrative Office of Pennsylvania Courts. The reports by the judges shall contain the following information:

(1) The number of applications made.

(2) The number of orders issued.

(3) The effective periods of such orders.

(4) The number and duration of any renewals thereof.

(5) The crimes in connection with which the orders were sought.

(6) The names and official identity of the applicants.

(7) Such other and further particulars as the Administrative Office of Pennsylvania Courts may require.

(b) Attorney General.--In addition to reports required to be made by applicants pursuant to Title 18 U.S.C. § 2519, the Attorney General shall make annual reports on the operation of this chapter to the Administrative Office of Pennsylvania Courts and to the Judiciary Committees of the Senate and House of Representatives. The reports by the Attorney General shall contain the same information which must be reported pursuant to 18 U.S.C. § 2519(2).

(c) District attorneys.--Each district attorney shall annually provide to the Attorney General all of the foregoing information with respect to all applications authorized by that district attorney on forms prescribed by the Attorney General.

(d) Other reports.--The Chief Justice of the Supreme Court and the Attorney General shall annually report to the Governor and the General Assembly on such aspects of the operation of this chapter as they deem appropriate and make any recommendations they feel desirable as to legislative changes or improvements to effectuate the purposes of this chapter and to assure and protect individual rights.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)



Section 5724 - Training

§ 5724. Training. The Attorney General and the Commissioner of the Pennsylvania State Police shall establish a course of training in the legal and technical aspects of wiretapping and electronic surveillance as allowed or permitted by this subchapter, shall establish such regulations as they find necessary and proper for such training program and shall establish minimum standards for certification and periodic recertification of Commonwealth investigative or law enforcement officers as eligible to conduct wiretapping or electronic surveillance under this chapter. The Pennsylvania State Police shall charge each investigative or law enforcement officer who enrolls in this training program a reasonable enrollment fee to offset the costs of such training. (Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Cross References. Section 5724 is referred to in sections 5704, 5706, 5710, 5713.1, 5714, 5749 of this title.



Section 5725 - Civil action for unlawful interception, disclosure or use of wire, electronic or oral communication

(a) Cause of action.--Any person whose wire, electronic or oral communication is intercepted, disclosed or used in violation of this chapter shall have a civil cause of action against any person who intercepts, discloses or uses or procures any other person to intercept, disclose or use, such communication; and shall be entitled to recover from any such person:

(1) Actual damages, but not less than liquidated damages computed at the rate of $100 a day for each day of violation, or $1,000, whichever is higher.

(2) Punitive damages.

(3) A reasonable attorney's fee and other litigation costs reasonably incurred.

(b) Waiver of sovereign immunity.--To the extent that the Commonwealth and any of its officers, officials or employees would be shielded from liability under this section by the doctrine of sovereign immunity, such immunity is hereby waived for the purposes of this section.

(c) Defense.--It is a defense to an action brought pursuant to subsection (a) that the actor acted in good faith reliance on a court order or the provisions of this chapter.

(July 10, 1981, P.L.228, No.73, eff. 60 days; Oct. 21, 1988, P.L.1000, No.115, eff. imd.)

Cross References. Section 5725 is referred to in section 5713 of this title.



Section 5726 - Action for removal from office or employment

§ 5726. Action for removal from office or employment.

(a) Cause of action.--Any aggrieved person shall have the right to bring an action in Commonwealth Court against any investigative or law enforcement officer, public official or public employee seeking the officer's, official's or employee's removal from office or employment on the grounds that the officer, official or employee has intentionally violated the provisions of this chapter. If the court shall conclude that such officer, official or employee has in fact intentionally violated the provisions of this chapter, the court shall order the dismissal or removal from office of said officer, official or employee.

(b) Defense.--It is a defense to an action brought pursuant to subsection (a) that the actor acted in good faith reliance on a court order or the provisions of this chapter. (July 10, 1981, P.L.228, No.73, eff. 60 days)



Section 5727 - Expiration (Repealed)

1988 Repeal. Section 5727 was repealed October 21, 1988 (P.L.1000, No.115), effective immediately.



Section 5728 - Injunction against illegal interception

§ 5728. Injunction against illegal interception. Whenever it shall appear that any person is engaged or is about to engage in any act which constitutes or will constitute a felony violation of this subchapter, the Attorney General may initiate a civil action in the Commonwealth Court to enjoin the violation. The court shall proceed as soon as practicable to the hearing and determination of the action and may, at any time before final determination, enter a restraining order or prohibition, or take such other action, as is warranted to prevent a continuing and substantial injury to the Commonwealth or to any person or class of persons for whose protection the action is brought. A proceeding under this section is governed by the Pennsylvania Rules of Civil Procedure, except that, if a criminal complaint has been filed against the respondent, discovery is governed by the Pennsylvania Rules of Criminal Procedure. (Oct. 21, 1988, P.L.1000, No.115, eff. imd.)

1988 Amendment. Act 115 added section 5728.



Section 5741 - Unlawful access to stored communications

(a) Offense.--Except as provided in subsection (c), it is an offense to obtain, alter or prevent authorized access to a wire or electronic communication while it is in electronic storage by intentionally:

(1) accessing without authorization a facility through which an electronic communication service is provided; or

(2) exceeding the scope of one's authorization to access the facility.

(b) Penalty.--

(1) If the offense is committed for the purpose of commercial advantage, malicious destruction or damage, or private commercial gain, the offender shall be subject to:

(i) a fine of not more than $250,000 or imprisonment for not more than one year, or both, in the case of a first offense; or

(ii) a fine of not more than $250,000 or imprisonment for not more than two years, or both, for any subsequent offense.

(2) In any other case, the offender shall be subject to a fine of not more than $5,000 or imprisonment for not more than six months, or both.

(c) Exceptions.--Subsection (a) of this section does not apply with respect to conduct authorized:

(1) by the person or entity providing a wire or electronic communication service;

(2) by a user of that service with respect to a communication of or intended for that user; or

(3) in section 5743 (relating to requirements for governmental access) or 5744 (relating to backup preservation).



Section 5742 - Disclosure of contents and records

§ 5742. Disclosure of contents and records.

(a) Prohibitions.--Except as provided in subsection (b) and (c):

(1) A person or entity providing an electronic communication service to the public shall not knowingly divulge to any person or entity the contents of a communication while in electronic storage by that service:

(i) On behalf of, and received by means of electronic transmission from, or created by means of computer processing of communications received by means of electronic transmission from, a subscriber or customer of the service.

(ii) Solely for the purpose of providing storage or computer processing services to the subscriber or customer, if the provider is not authorized to access the contents of any such communication for the purpose of providing any services other than storage or computer processing.

(2) A person or entity providing remote computing service to the public shall not knowingly divulge to any person or entity the contents of any communication which is carried or maintained on that service:

(i) On behalf of, and received by means of electronic transmission from, or created by means of computer processing of communications received by means of electronic transmission from, a subscriber or customer of the service.

(ii) Solely for the purpose of providing storage or computer processing services to the subscriber or customer, if the provider is not authorized to access the contents of any such communication for the purpose of providing any services other than storage or computer processing.

(3) A person or entity providing an electronic communication service or remote computing service to the public shall not knowingly divulge a record or other information pertaining to a subscriber to, or customer of, the service.

(b) Exceptions.--A person or entity may divulge the contents of a communication:

(1) to an addressee or intended recipient of the communication or an agent of the addressee or intended recipient;

(2) as otherwise authorized in section 5704(1) (relating to prohibition of interception and disclosure of communications), 5708 (relating to order authorizing interception of wire, electronic or oral communications) or 5743 (relating to governmental access);

(3) with the lawful consent of the originator or an addressee or intended recipient of the communication, or the subscriber in the case of remote computing service;

(4) to a person employed or authorized or whose facilities are used to forward the communication to its destination;

(5) as may be necessarily incident to the rendition of the service or to the protection of the rights or property of the provider of the service; or

(6) to a law enforcement agency, if the contents:

(i) Were inadvertently obtained by the service provider.

(ii) Appear to pertain to the commission of a crime.

(c) Exceptions for disclosure of records or other information.--A person or entity may divulge a record or other information pertaining to a subscriber to, or customer of, the service if any of the following paragraphs apply:

(1) A record or other information may be divulged incident to any service or other business operation or to the protection of the rights or property of the provider.

(2) A record or other information may be divulged to any of the following:

(i) An investigative or law enforcement official as authorized in section 5743.

(ii) The subscriber or customer upon request.

(iii) A third party, upon receipt from the requester of adequate proof of lawful consent from the subscriber to, or customer of, the service to release the information to the third party.

(iv) A party to a legal proceeding, upon receipt from the party of a court order entered under subsection

(c.1). This subparagraph does not apply to an investigative or law enforcement official authorized under section 5743.

(3) Notwithstanding paragraph (2), a record or other information may be divulged as authorized by a Commonwealth statute or as authorized by a Commonwealth regulatory agency with oversight over the person or entity.

(4) Subject to paragraph (2), a record or other information may be divulged as authorized by Federal law or as authorized by a Federal regulatory agency having oversight over the person or entity.

(c.1) Order for release of records.--

(1) An order to divulge a record or other information pertaining to a subscriber or customer under subsection

(c)(2)(iv) must be approved by a court presiding over the proceeding in which a party seeks the record or other information.

(2) The order may be issued only after the subscriber or customer received notice from the party seeking the record or other information and was given an opportunity to be heard.

(3) The court may issue a preliminary order directing the provider to furnish the court with the identity of or contact information for the subscriber or customer if the party does not possess this information.

(4) An order for disclosure of a record or other information shall be issued only if the party seeking disclosure demonstrates specific and articulable facts to show that there are reasonable grounds to believe that the record or other information sought is relevant and material to the proceeding. In making its determination, the court shall consider the totality of the circumstances, including input of the subscriber or customer, if any, and the likely impact of the provider. (Oct. 9, 2008, P.L.1403, No.111, eff. imd.)

2008 Amendment. Act 111 amended the section heading and subsec. (a) intro. par. and added subsecs. (a)(3), (c) and (c.1).

Cross References. Section 5742 is referred to in section 5746 of this title.



Section 5743 - Requirements for governmental access

(a) Contents of communications in electronic storage.--Investigative or law enforcement officers may require the disclosure by a provider of communication service of the contents of a communication which is in electronic storage in a communication system for:

(1) One hundred eighty days or less only pursuant to a warrant issued under the Pennsylvania Rules of Criminal Procedure.

(2) More than 180 days by the means available under subsection (b).

(b) Contents of communications in a remote computing service.--

(1) Investigative or law enforcement officers may require a provider of remote computing service to disclose the contents of any communication to which this paragraph is made applicable by paragraph (2):

(i) without required notice to the subscriber or customer if the investigative or law enforcement officer obtains a warrant issued under the Pennsylvania Rules of Criminal Procedure; or

(ii) with prior notice from the investigative or law enforcement officer to the subscriber or customer if the investigative or law enforcement officer:

(A) uses an administrative subpoena authorized by a statute or a grand jury subpoena; or

(B) obtains a court order for the disclosure under subsection (d);

except that delayed notice may be given pursuant to section 5745 (relating to delayed notice).

(2) Paragraph (1) is applicable with respect to a communication which is held or maintained on that service:

(i) On behalf of and received by means of electronic transmission from, or created by means of computer processing of communications received by means of electronic transmission from, a subscriber or customer of the remote computing service.

(ii) Solely for the purpose of providing storage or computer processing services to the subscriber or customer, if the provider is not authorized to access the contents of any such communication for the purpose of providing any services other than storage or computer processing.

(c) Records concerning electronic communication service or remote computing service.--

(1) (Deleted by amendment).

(2) A provider of electronic communication service or remote computing service shall disclose a record or other information pertaining to a subscriber to or customer of the service, not including the contents of communications covered by subsection (a) or (b), to an investigative or law enforcement officer only when the investigative or law enforcement officer:

(i) uses an administrative subpoena authorized by a statute or a grand jury subpoena;

(ii) obtains a warrant issued under the Pennsylvania Rules of Criminal Procedure;

(iii) obtains a court order for the disclosure under subsection (d); or

(iv) has the consent of the subscriber or customer to the disclosure.

(3) An investigative or law enforcement officer receiving records or information under paragraph (2) is not required to provide notice to the customer or subscriber.

(d) Requirements for court order.--A court order for disclosure under subsection (b) or (c) shall be issued only if the investigative or law enforcement officer shows that there are specific and articulable facts showing that there are reasonable grounds to believe that the contents of a wire or electronic communication, or the records or other information sought, are relevant and material to an ongoing criminal investigation. A court issuing an order pursuant to this section, on a motion made promptly by the service provider, may quash or modify the order if the information or records requested are unusually voluminous in nature or compliance with the order would otherwise cause an undue burden on the provider.

(e) No cause of action against a provider disclosing information under this subchapter.--No cause of action shall lie against any provider of wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order, warrant, subpoena or certification under this subchapter.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 9, 2008, P.L.1403, No.111, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended subsecs. (a) and (b).

2008 Amendment. Act 111 deleted subsec. (c)(1).

1998 Amendment. Act 19 amended subsecs. (d) and (e).

Cross References. Section 5743 is referred to in sections 5712, 5712.1, 5741, 5742, 5743.1, 5744, 5745, 5746, 5747 of this title.



Section 5743.1 - Administrative subpoena

(a) Authorization.--

(1) In an ongoing investigation that monitors or utilizes online services or other means of electronic communication to identify individuals engaged in an offense involving the sexual exploitation or abuse of children, the following shall apply:

(i) The following may issue in writing and cause to be served a subpoena requiring the production and testimony under subparagraph (ii):

(A) The Attorney General.

(B) A deputy attorney general designated in writing by the Attorney General.

(C) A district attorney.

(D) An assistant district attorney designated in writing by a district attorney.

(ii) A subpoena issued under subparagraph (i) may be issued to a provider of electronic communication service or remote computing service:

(A) requiring disclosure under section 5743(c)(2) (relating to requirements for governmental access) of a subscriber or customer's name, address, telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address, which may be relevant to an authorized law enforcement inquiry; or

(B) requiring a custodian of the records of the provider to give testimony or affidavit concerning the production and authentication of the records or information.

(2) A subpoena under this section shall describe the information required to be produced and prescribe a return date within a reasonable period of time within which the information can be assembled and made available.

(3) If summoned to appear under paragraph (1)(ii)(B), a custodian of records subpoenaed under this section shall be paid the same fees and mileage that are paid to witnesses in the courts of this Commonwealth.

(4) Prior to the return date specified in the subpoena, the person or entity subpoenaed may, in the court of common pleas of the county in which the person or entity conducts business or resides, petition for an order modifying or setting aside the subpoena or for a prohibition of disclosure ordered by a court under paragraph (7).

(5) The following shall apply:

(i) Except as provided under subparagraph (ii), if no case or proceeding arises from the production of materials under this section within a reasonable time after the materials are produced, the agency to which the materials were delivered shall, upon written demand made by the person producing the materials, return the materials to the person.

(ii) This paragraph shall not apply if the production required was of copies rather than originals.

(6) A subpoena issued under paragraph (1) may require production as soon as possible.

(7) Without court approval, no person or entity may disclose to any other person or entity, other than to an attorney in order to obtain legal advice, the existence of the subpoena for a period of up to 90 days.

(8) A subpoena issued under this section may not require the production of anything that would be protected from production under the standards applicable to a subpoena for the production of documents issued by a court.

(b) Service.--The following shall apply:

(1) A subpoena issued under this section may be served by any person who is at least 18 years of age and is designated in the subpoena to serve it.

(2) Service upon a natural person may be made by personal delivery of the subpoena to the person.

(3) Service may be made upon a domestic or foreign corporation or upon a partnership or other unincorporated association which is subject to suit under a common name by delivering the subpoena to any of the following:

(i) An officer of the entity.

(ii) A managing or general agent of the entity.

(iii) An agent authorized by appointment or by law to receive service of process in this Commonwealth.

(4) The affidavit of the person serving the subpoena entered on a true copy of the subpoena by the person serving it shall be proof of service.

(c) Enforcement.--The following shall apply:

(1) The Attorney General or a district attorney, or a designee may invoke the aid of a court of common pleas within the following jurisdictions to compel compliance with the subpoena:

(i) The jurisdiction in which the investigation is being conducted.

(ii) The jurisdiction in which the subpoenaed person resides, conducts business or may be found.

(2) The court may issue an order requiring the subpoenaed person to appear before the Attorney General or a district attorney, or a designee to produce records or to give testimony concerning the production and authentication of the records. A failure to obey the order of the court may be punished by the court as contempt of court. All process may be served in a judicial district of the Commonwealth in which the person may be found.

(d) Immunity from civil liability.--Notwithstanding any State or local law, any person receiving a subpoena under this section who complies in good faith with the subpoena and produces the records sought shall not be liable in a court of this Commonwealth to a subscriber, customer or other person for the production or for the nondisclosure of that production to the subscriber, customer or person.

(e) Annual reports and records of Attorney General and district attorneys.--The following shall apply:

(1) On or before April 1 following the effective date of this section and annually thereafter, including the year following the expiration of this section, the Attorney General shall make a report on the operation of this section to the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives. The reports by the Attorney General shall contain the following information for the previous calendar year:

(i) The number of administrative subpoenas issued.

(ii) The number of investigations for which an administrative subpoena was issued.

(iii) The number of court orders issued under subsections (a)(4) and (7) and (c)(2).

(iv) The number of arrests made and the type of charge filed in cases in which an administrative subpoena was issued.

(v) The number of cases in which an administrative subpoena was issued and in which no arrests or prosecutions resulted.

(2) On or before March 1 following the effective date of this section and annually thereafter, including the year following the expiration of this section, each district attorney shall provide to the Attorney General all of the information under paragraph (1) with respect to all administrative subpoenas issued by that district attorney on forms prescribed by the Attorney General.

(f) Expiration.--This section shall expire December 31, 2017.

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Offense involving the sexual exploitation or abuse of children." An offense, including an attempt, conspiracy or solicitation involving any of the following, in which a victim is an individual who is under the age of 18 years:

(1) Chapter 29 (relating to kidnapping).

(2) Chapter 30 (relating to human trafficking).

(3) Chapter 31 (relating to sexual offenses).

(4) Section 6312 (relating to sexual abuse of children).

(5) Section 6318 (relating to unlawful contact with minor).

(6) Section 6320 (relating to sexual exploitation of children).

(Oct. 22, 2014, P.L.2522, No.151, eff. 60 days)

2014 Amendment. Act 151 added section 5743.1.



Section 5744 - Backup preservation

§ 5744. Backup preservation.

(a) Backup preservation.--

(1) An investigative or law enforcement officer acting under section 5743(b)(2) (relating to requirements for governmental access) may include in its subpoena or court order a requirement that the service provider to whom the request is directed create a backup copy of the contents of the electronic communications sought in order to preserve those communications. Without notifying the subscriber or customer of the subpoena or court order, the service provider shall create the backup copy as soon as practicable, consistent with its regular business practices, and shall confirm to the investigative or law enforcement officer that the backup copy has been made. The backup copy shall be created within two business days after receipt by the service provider of the subpoena or court order.

(2) Notice to the subscriber or customer shall be made by the investigative or law enforcement officer within three days after receipt of confirmation that the backup copy has been made, unless the notice is delayed pursuant to section 5745(a) (relating to delayed notice).

(3) The service provider shall not destroy or permit the destruction of the backup copy until the later of:

(i) the delivery of the information; or

(ii) the resolution of all proceedings, including appeals of any proceeding, concerning the government's subpoena or court order.

(4) The service provider shall release the backup copy to the requesting investigative or law enforcement officer no sooner than 14 days after the officer's notice to the subscriber or customer if the service provider has not:

(i) received notice from the subscriber or customer that the subscriber or customer has challenged the officer's request; and

(ii) initiated proceedings to challenge the request of the officer.

(5) An investigative or law enforcement officer may seek to require the creation of a backup copy under paragraph (1) if in his sole discretion the officer determines that there is reason to believe that notification under section 5743 of the existence of the subpoena or court order may result in destruction of or tampering with evidence. This determination is not subject to challenge by the subscriber, customer or service provider.

(b) Customer challenges.--

(1) Within 14 days after notice by the investigative or law enforcement officer to the subscriber or customer under subsection (a)(2), the subscriber or customer may file a motion to quash the subpoena or vacate the court order, copies to be served upon the officer and written notice of the challenge to be given to the service provider. A motion to vacate a court order shall be filed in the court which issued the order. A motion to quash a subpoena shall be filed in the court which has authority to enforce the subpoena. The motion or application shall contain an affidavit or sworn statement:

(i) stating that the applicant is a customer of or subscriber to the service from which the contents of electronic communications maintained for the applicant have been sought; and

(ii) containing the applicant's reasons for believing that the records sought are not relevant to a legitimate investigative or law enforcement inquiry or that there has not been substantial compliance with the provisions of this subchapter in some other respect.

(2) Service shall be made under this section upon the investigative or law enforcement officer by delivering or mailing by registered or certified mail a copy of the papers to the person, office or department specified in the notice which the customer has received pursuant to this subchapter. For the purposes of this section, the term "delivery" has the meaning given that term in the Pennsylvania Rules of Civil Procedure.

(3) If the court finds that the customer has complied with paragraphs (1) and (2), the court shall order the investigative or law enforcement officer to file a sworn response, which may be filed in camera if the investigative or law enforcement officer includes in its response the reasons which make in camera review appropriate. If the court is unable to determine the motion or application on the basis of the parties' initial allegations and responses, the court may conduct such additional proceedings as it deems appropriate. All such proceedings shall be completed and the motion or application decided as soon as practicable after the filing of the officer's response.

(4) If the court finds that the applicant is not the subscriber or customer for whom the communications sought by the investigative or law enforcement officer are maintained, or that there is reason to believe that the investigative or law enforcement inquiry is legitimate and that the communications sought are relevant to that inquiry, it shall deny the motion or application and order the process enforced. If the court finds that the applicant is the subscriber or customer for whom the communications sought by the governmental entity are maintained, and that there is not reason to believe that the communications sought are relevant to a legitimate investigative or law enforcement inquiry, or that there has not been substantial compliance with the provisions of this subchapter, it shall order the process quashed.

(5) A court order denying a motion or application under this section shall not be deemed a final order, and no interlocutory appeal may be taken therefrom. The Commonwealth or investigative or law enforcement officer shall have the right to appeal from an order granting a motion or application under this section. (Feb. 18, 1998, P.L.102, No.19, eff. imd.)

1998 Amendment. Act 19 amended subsec. (b).

Cross References. Section 5744 is referred to in sections 5741, 5746 of this title.



Section 5745 - Delayed notice

§ 5745. Delayed notice.

(a) Delay of notification.--

(1) An investigative or law enforcement officer acting under section 5743(b) (relating to requirements for governmental access) may:

(i) where a court order is sought, include in the application a request for an order delaying the notification required under section 5743(b) for a period not to exceed 90 days, which request the court shall grant if it determines that there is reason to believe that notification of the existence of the court order may have an adverse result described in paragraph (2); or

(ii) where an administrative subpoena authorized by a statute or a grand jury subpoena is obtained, delay the notification required under section 5743(b) for a period not to exceed 90 days upon the execution of a written certification of a supervisory official that there is reason to believe that notification of the existence of the subpoena may have an adverse result described in paragraph (2).

(2) An adverse result for the purposes of paragraph (1) is:

(i) endangering the life or physical safety of an individual;

(ii) flight from prosecution;

(iii) destruction of or tampering with evidence;

(iv) intimidation of potential witnesses; or

(v) otherwise seriously jeopardizing an investigation or unduly delaying a trial.

(3) The investigative or law enforcement officer shall maintain a true copy of a certification under paragraph

(1)(ii).

(4) Extensions of the delay of notification provided for in section 5743 of up to 90 days each may be granted by the court upon application or by certification by a supervisory official in the case of an administrative or grand jury subpoena.

(5) Upon expiration of the period of delay of notification under paragraph (1) or (4), the investigative or law enforcement officer shall serve upon, or deliver by registered or first class mail to, the customer or subscriber a copy of the process or request together with notice which:

(i) states with reasonable specificity the nature of the investigative or law enforcement inquiry; and

(ii) informs the customer or subscriber:

(A) that information maintained for the customer or subscriber by the service provider named in the process or request was supplied to or requested by the investigative or law enforcement officer and the date on which the supplying or request took place;

(B) that notification of the customer or subscriber was delayed;

(C) the identity of the investigative or law enforcement officer or the court which made the certification or determination pursuant to which that delay was made; and

(D) which provision of this subchapter authorizes the delay.

(6) As used in this subsection, the term "supervisory official" means the investigative agent or assistant investigative agent in charge, or an equivalent, of an investigative or law enforcement agency's headquarters or regional office, or the chief prosecuting attorney or the first assistant prosecuting attorney, or an equivalent, of a prosecuting attorney's headquarters or regional office.

(b) Preclusion of notice to subject of governmental access.--An investigative or law enforcement officer acting under section 5743, when he is not required to notify the subscriber or customer under section 5743(b)(1), or to the extent that it may delay such notice pursuant to subsection (a), may apply to a court for an order commanding a provider of electronic communication service or remote computing service to whom a warrant, subpoena or court order is directed, not to notify any other person of the existence of the warrant, subpoena or court order for such period as the court deems appropriate. The court shall enter such an order if it determines that there is reason to believe that notification of the existence of the warrant, subpoena or court order will result in:

(1) endangering the life or physical safety of an individual;

(2) flight from prosecution;

(3) destruction of or tampering with evidence;

(4) intimidation of a potential witness; or

(5) otherwise seriously jeopardizing an investigation or unduly delaying a trial.

Cross References. Section 5745 is referred to in sections 5743, 5744 of this title.



Section 5746 - Cost reimbursement

(a) Payment.--Except as otherwise provided in subsection (c), an investigative or law enforcement officer obtaining the contents of communications, records or other information under section 5742 (relating to disclosure of contents and records), 5743 (relating to requirements for governmental access) or 5744 (relating to backup preservation) shall reimburse the person or entity assembling or providing the information for such costs as are reasonably necessary and which have been directly incurred in searching for, assembling, reproducing and otherwise providing the information. Reimbursable costs shall include any costs due to necessary disruption of normal operations of any electronic communication service or remote computing service in which the information may be stored.

(b) Amount.--The amount of the reimbursement provided for in subsection (a) shall be as mutually agreed upon by the investigative or law enforcement officer and the person or entity providing the information or, in the absence of agreement, shall be as determined by the court which issued the order for production of the information or the court before which a criminal prosecution relating to the information would be brought, if no court order was issued for production of the information.

(c) Applicability.--The requirement of subsection (a) does not apply with respect to records or other information maintained by a communication common carrier which relates to telephone toll records and telephone listings obtained under section 5743. The court may, however, order reimbursement as described in subsection (a) if the court determines the information required is unusually voluminous or otherwise caused an undue burden on the provider.

(d) Regulations.--The Attorney General shall promulgate regulations to implement this section.

(Oct. 9, 2008, P.L.1403, No.111, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 added subsec. (d).

2008 Amendment. Act 111 amended subsec. (a).



Section 5747 - Civil action

(a) Cause of action.--Except as provided in subsection 5743(e) (relating to requirements for governmental access), any provider of electronic communication service, subscriber or customer aggrieved by any violation of this subchapter in which the conduct constituting the violation is engaged in with a knowing or intentional state of mind may, in a civil action, recover from the person or entity which engaged in the violation such relief as may be appropriate.

(b) Relief.--In a civil action under this section, appropriate relief shall include:

(1) such preliminary and other equitable or declaratory relief as may be appropriate;

(2) damages under subsection (c); and

(3) reasonable attorney fees and other litigation costs reasonably incurred.

(c) Damages.--The court may assess as damages in a civil action under this section the sum of the actual damages suffered by the plaintiff and any profits made by the violator as a result of the violation, but in no case shall a person entitled to recover receive less than the sum of $1,000.

(d) Defense.--A good faith reliance on:

(1) a court warrant or order, a grand jury subpoena, a legislative authorization or a statutory authorization;

(2) a request of an investigative or law enforcement officer under section 5713 (relating to emergency situations); or

(3) a good faith determination that section 5704(10) (relating to exceptions to prohibitions of interception and disclosure of communications) permitted the conduct complained of;

is a complete defense to any civil or criminal action brought under this subchapter or any other law.

(e) Limitation.--A civil action under this section may not be commenced later than two years after the date upon which the claimant first discovered or had a reasonable opportunity to discover the violation.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 22, 2014, P.L.2522, No.151, eff. 60 days)

2014 Amendment. Act 151 amended subsec. (b).

1998 Amendment. Act 19 amended subsec. (d).



Section 5748 - Exclusivity of remedies

§ 5748. Exclusivity of remedies. The remedies and sanctions described in this subchapter are the only judicial remedies and sanctions for nonconstitutional violations of this subchapter.



Section 5749 - Retention of certain records

§ 5749. Retention of certain records.

(a) Retention.--The commander shall maintain all recordings of oral communications intercepted under section 5704(16) (relating to exceptions to prohibition of interception and disclosure of communications) for a minimum of 31 days after the date of the interception. All recordings made under section 5704(16) shall be recorded over or otherwise destroyed no later than 90 days after the date of the recording unless any of the following apply:

(1) The contents of the recording result in the issuance of a citation. Except as otherwise authorized under this subsection, any recording maintained under this paragraph shall be recorded over or destroyed no later than 90 days after the conclusion of the proceedings related to the citation. All recordings under this paragraph shall be maintained in accordance with section 5714(a) (relating to recording of intercepted communications), except that monitors need not be certified under section 5724 (relating to training).

(2) The commander or a law enforcement officer on the recording believes that the contents of the recording or evidence derived from the recording may be necessary in a proceeding for which disclosure is authorized under section 5717 (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence) or 5721.1 (relating to evidentiary disclosure of contents of intercepted communication or derivative evidence) or in a civil proceeding. All recordings under this paragraph shall be maintained in accordance with section 5714(a), except that monitors need not be certified under section 5724.

(3) A criminal defendant who is a participant on the recording reasonably believes that the recording may be useful for its evidentiary value at some later time in a specific criminal proceeding and, no later than 30 days following the filing of criminal charges, provides written notice to the commander indicating a desire that the recording be maintained. The written notice must specify the date, time and location of the recording; the names of the parties involved; and, if known, the case docket number.

(4) An individual who is a participant on the recording intends to pursue a civil action or has already initiated a civil action and, no later than 30 days after the date of the recording, gives written notice to the commander indicating a desire that the recording be maintained. The written notice must specify the date, time and location of the recording; the names of the parties involved; and, if a civil action has been initiated, the case caption and docket number.

(5) The commander intends to use the recording for training purposes.

(b) Disclosure.--In addition to any disclosure authorized under sections 5717 and 5721.1, any recording maintained:

(1) Under subsection (a)(4) shall be disclosed pursuant to an order of court or as required by the Pennsylvania Rules of Civil Procedure or the Pennsylvania Rules of Evidence; and

(2) Under subsection (a)(5) shall be disclosed consistent with written consent obtained from the law enforcement officer and all participants.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Commander." The:

(1) commissioner or a designee, if the recording at issue was made by a member of the Pennsylvania State Police; or

(2) chief or a designee of the law enforcement agency which made the recording at issue. "Law enforcement officer." A member of the Pennsylvania State Police or an individual employed as a police officer who is required to be trained under 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training). (June 11, 2002, P.L.370, No.53, eff. imd.)

2002 Amendment. Act 53 added section 5749. Section 3 of Act 53 provided that section 5749 shall apply upon the enactment of a statute providing for the intercepting and recording of oral communications under 18 Pa.C.S. § 5704. Act 52 of 2002, effective June 11, 2002, added provisions relating to the intercepting and recording of oral communications under 18 Pa.C.S. § 5704.

References in Text. The reference to "commissioner" in par. (1) of the def. of "commander" in subsec. (c) probably should have been a reference to Commissioner of the Pennsylvania State Police.

Cross References. Section 5749 is referred to in section 5782 of this title.



Section 5761 - Mobile tracking devices

(a) Authority to issue.--Orders for the installation and use of mobile tracking devices may be issued by a court of common pleas.

(b) Jurisdiction.--Orders permitted by this section may authorize the use of mobile tracking devices if the device is installed and monitored within this Commonwealth. The court issuing the order must have jurisdiction over the offense under investigation.

(c) Standard for issuance of order.--An order authorizing the use of one or more mobile tracking devices may be issued to an investigative or law enforcement officer by the court of common pleas upon written application. Each application shall be by written affidavit, signed and sworn to or affirmed before the court of common pleas. The affidavit shall:

(1) state the name and department, agency or address of the affiant;

(2) identify the vehicles, containers or items to which, in which or on which the mobile tracking device shall be attached or be placed, and the names of the owners or possessors of the vehicles, containers or items;

(3) state the jurisdictional area in which the vehicles, containers or items are expected to be found; and

(4) provide a statement setting forth all facts and circumstances which provide the applicant with probable cause that criminal activity has been, is or will be in progress and that the use of a mobile tracking device will yield information relevant to the investigation of the criminal activity.

(d) Notice.--The court of common pleas shall be notified in writing within 72 hours of the time the mobile tracking device has been activated in place on or within the vehicles, containers or items.

(e) Term of authorization.--Authorization by the court of common pleas for the use of the mobile tracking device may continue for a period of 90 days from the placement of the device. An extension for an additional 90 days may be granted upon good cause shown.

(f) Removal of device.--Wherever practicable, the mobile tracking device shall be removed after the authorization period expires. If removal is not practicable, monitoring of the mobile tracking device shall cease at the expiration of the authorization order.

(g) Movement of device.--Movement of the tracking device within an area protected by a reasonable expectation of privacy shall not be monitored absent exigent circumstances or an order supported by probable cause that criminal activity has been, is or will be in progress in the protected area and that the use of a mobile tracking device in the protected area will yield information relevant to the investigation of the criminal activity.

(Oct. 9, 2008, P.L.1403, No.111, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended subsecs. (b) and (c)(4).



Section 5771 - General prohibition on use of certain devices and exception

(a) General rule.--Except as provided in this section, no person may install or use a pen register or a trap and trace device or a telecommunication identification interception device without first obtaining a court order under section 5773 (relating to issuance of an order for use of certain devices).

(b) Exception.--The prohibition of subsection (a) does not apply with respect to the use of a pen register, a trap and trace device or a telecommunication identification interception device by a provider of electronic or wire communication service:

(1) relating to the operation, maintenance and testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of the service from abuse of service or unlawful use of service;

(2) to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication or a user of the service from fraudulent, unlawful or abusive use of service; or

(3) with the consent of the user of the service.

(b.1) Limitation.--A government agency authorized to install and use a pen register under this chapter shall use technology reasonably available to it that restricts the recording or decoding of electronic or other impulses to the dialing and signaling information utilized in call processing.

(c) Penalty.--Whoever intentionally and knowingly violates subsection (a) is guilty of a misdemeanor of the third degree.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Cross References. Section 5771 is referred to in section 5773 of this title.



Section 5772 - Application for an order for use of certain devices

(a) Application.--The Attorney General or a deputy attorney general designated in writing by the Attorney General or a district attorney or an assistant district attorney designated in writing by the district attorney may make application for an order or an extension of an order under section 5773 (relating to issuance of an order for use of certain devices) authorizing or approving disclosure of mobile communications tracking information or, if necessary, the production and disclosure of mobile communications tracking information, the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device under this subchapter, in writing, under oath or equivalent affirmation, to a court of common pleas having jurisdiction over the offense under investigation or to any Superior Court judge when an application for an order authorizing interception of communications is or has been made for the targeted telephone or another application for interception under this subchapter has been made involving the same investigation.

(b) Contents of application.--An application under subsection (a) shall include:

(1) The identity and authority of the attorney making the application and the identity of the investigative or law enforcement agency conducting the investigation.

(2) A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

(3) An affidavit by an investigative or law enforcement officer which establishes probable cause for the issuance of an order or extension of an order under section 5773.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended subsec. (a).

1998 Amendment. Act 19 amended the section heading and subsec. (a).

Cross References. Section 5772 is referred to in section 5773 of this title.



Section 5773 - Issuance of an order for use of certain devices

(a) In general.--Upon an application made under section 5772 (relating to application for an order for use of certain devices), the court shall enter an ex parte order authorizing the disclosure of mobile communications tracking information, the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device within this Commonwealth if the court finds that there is probable cause to believe that information relevant to an ongoing criminal investigation will be obtained by such installation and use on the targeted telephone. If exigent circumstances exist, the court may verbally authorize the disclosure of mobile communications tracking information, the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device. The written order authorizing the disclosure must be entered within 72 hours of the court's verbal authorization.

(b) Contents of order.--An order issued under this section shall:

(1) Specify:

(i) That there is probable cause to believe that information relevant to an ongoing criminal investigation will be obtained from the targeted telephone.

(ii) The identity, if known, of the person to whom is leased or in whose name is listed the targeted telephone, or, in the case of the use of a telecommunication identification interception device, the identity, if known, of the person or persons using the targeted telephone.

(iii) The identity, if known, of the person who is the subject of the criminal investigation.

(iv) In the use of pen registers and trap and trace devices only, the physical location of the targeted telephone.

(v) A statement of the offense to which the information likely to be obtained by the pen register, trap and trace device or the telecommunication identification interception device relates.

(2) Direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register under section 5771 (relating to general prohibition on use of certain devices and exception).

(3) In the case of a telecommunication identification interception device, direct that all interceptions be recorded and monitored in accordance with section 5714(a)(1) and (2) and (b) (relating to recording of intercepted communications).

(c) Time period and extensions.--

(1) An order issued under this section shall authorize the installation and use of a pen register, trap and trace device or a telecommunication identification interception device for a period not to exceed 60 days.

(2) Extensions of such an order may be granted but only upon an application for an order under section 5772 and upon the judicial finding required by subsection (a). The period of each extension shall be for a period not to exceed 30 days.

(d) Nondisclosure of existence of pen register, trap and trace device or a telecommunication identification interception device.--An order authorizing or approving the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device shall direct that:

(1) The order be sealed until otherwise ordered by the court.

(2) The person owning or leasing the targeted telephone, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register, trap and trace device or telecommunication identification interception device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment. Act 202 amended subsecs. (a) and (c).

Cross References. Section 5773 is referred to in sections 5771, 5772, 5774 of this title.



Section 5774 - Assistance in installation and use of certain devices

§ 5774. Assistance in installation and use of certain devices.

(a) Pen register.--Upon the request of an applicant under this subchapter, a provider of wire or electronic communication service, landlord, custodian or other person shall forthwith provide all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if assistance is directed by a court order as provided in section 5773(b)(2) (relating to issuance of an order for use of certain devices).

(b) Trap and trace device.--Upon the request of an applicant under this subchapter, a provider of a wire or electronic communication service, landlord, custodian or other person shall install the device forthwith on the appropriate line and shall furnish all additional information, facilities and technical assistance, including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if installation and assistance are directed by a court order as provided in section 5773. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the applicant designated in the court order at reasonable intervals during regular business hours for the duration of the order.

(c) Compensation.--A provider of wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for reasonable expenses incurred in providing the facilities and assistance.

(d) No cause of action against a provider disclosing information under this subchapter.--No cause of action shall lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under this subchapter.

(e) Defense.--A good faith reliance on a court order or a statutory authorization is a complete defense against any civil or criminal action brought under this subchapter or any other law. (Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5775 - Reports concerning certain devices

§ 5775. Reports concerning certain devices.

(a) Attorney General.--The Attorney General shall annually report to the Administrative Office of Pennsylvania Courts on the number of orders for pen registers, trap and trace devices and telecommunication identification interception devices applied for by investigative or law enforcement agencies of the Commonwealth or its political subdivisions.

(b) District attorney.--Each district attorney shall annually provide to the Attorney General information on the number of orders for pen registers, trap and trace devices and telecommunication identification interception devices applied for on forms prescribed by the Attorney General. (Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5781 - Expiration of chapter

This chapter expires December 31, 2018, unless extended by statute.

(Dec. 12, 1994, P.L.1248, No.148, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Nov. 29, 2004, P.L.1349, No.173, eff. imd.; Oct. 9, 2008, P.L.1403, No.111, eff. imd.; Nov. 27, 2013, P.L.1147, No.102, eff. imd.)



Section 5782 - Regulations

§ 5782. Regulations. The commissioner of the Pennsylvania State Police, in consultation with the Attorney General, shall promulgate regulations consistent with sections 5704(16) (relating to exceptions to prohibition of interception and disclosure of communications) and 5749 (relating to retention of certain records) setting forth procedures to be followed by law enforcement officers regarding the interception, maintenance and destruction of recordings made under section 5704(16). (June 11, 2002, P.L.370, No.53, eff. imd.)

2002 Amendment. Act 53 added section 5782. Section 3 of Act 53 provided that section 5782 shall apply upon the enactment of a statute providing for the intercepting and recording of oral communications under 18 Pa.C.S. § 5704. Act 52 of 2002, effective June 11, 2002, added provisions relating to the intercepting and recording of oral communications under 18 Pa.C.S. § 5704.






Chapter 59 - Public Indecency

Chapter Notes

Enactment. Chapter 59 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 59 is referred to in sections 911, 3051 of this title; section 2101 of Title 5 (Athletics and Sports).



Section 5901 - Open lewdness

A person commits a misdemeanor of the third degree if he does any lewd act which he knows is likely to be observed by others who would be affronted or alarmed.

Cross References. Section 5901 is referred to in section 6318 of this title; section 3304 of Title 5 (Athletics and Sports); section 9718.1 of Title 42 (Judiciary and Judicial Procedure); sections 4503, 4601 of Title 61 (Prisons and Parole).



Section 5902 - Prostitution and related offenses

(a) Prostitution.--A person is guilty of prostitution if he or she:

(1) is an inmate of a house of prostitution or otherwise engages in sexual activity as a business; or

(2) loiters in or within view of any public place for the purpose of being hired to engage in sexual activity.

(a.1) Grading of offenses under subsection (a).--An offense under subsection (a) constitutes a:

(1) Misdemeanor of the third degree when the offense is a first or second offense.

(2) Misdemeanor of the second degree when the offense is a third offense.

(3) Misdemeanor of the first degree when the offense is a fourth or subsequent offense.

(4) Felony of the third degree if the person who committed the offense knew that he or she was human immunodeficiency virus (HIV) positive or manifesting acquired immune deficiency syndrome (AIDS).

(b) Promoting prostitution.--A person who knowingly promotes prostitution of another commits a misdemeanor or felony as provided in subsection (c) of this section. The following acts shall, without limitation of the foregoing, constitute promoting prostitution:

(1) owning, controlling, managing, supervising or otherwise keeping, alone or in association with others, a house of prostitution or a prostitution business;

(2) procuring an inmate for a house of prostitution or a place in a house of prostitution for one who would be an inmate;

(3) encouraging, inducing, or otherwise intentionally causing another to become or remain a prostitute;

(4) soliciting a person to patronize a prostitute;

(5) procuring a prostitute for a patron;

(6) transporting a person into or within this Commonwealth with intent to promote the engaging in prostitution by that person, or procuring or paying for transportation with that intent;

(7) leasing or otherwise permitting a place controlled by the actor, alone or in association with others, to be regularly used for prostitution or the promotion of prostitution, or failure to make reasonable effort to abate such use by ejecting the tenant, notifying law enforcement authorities, or other legally available means; or

(8) soliciting, receiving, or agreeing to receive any benefit for doing or agreeing to do anything forbidden by this subsection.

(b.1) Promoting prostitution of minor.--A person who knowingly promotes prostitution of a minor commits a felony of the third degree. The following acts shall, without limitation of the foregoing, constitute promoting prostitution of a minor:

(1) owning, controlling, managing, supervising or otherwise keeping, alone or in association with others, a house of prostitution or a prostitution business in which a victim is a minor;

(2) procuring an inmate who is a minor for a house of prostitution or a place in a house of prostitution where a minor would be an inmate;

(3) encouraging, inducing or otherwise intentionally causing a minor to become or remain a prostitute;

(4) soliciting a minor to patronize a prostitute;

(5) procuring a prostitute who is a minor for a patron;

(6) transporting a minor into or within this Commonwealth with intent to promote the engaging in prostitution by that minor, or procuring or paying for transportation with that intent;

(7) leasing or otherwise permitting a place controlled by the actor, alone or in association with others, to be regularly used for prostitution of a minor or the promotion of prostitution of a minor, or failure to make reasonable effort to abate such use by ejecting the tenant, notifying law enforcement authorities or other legally available means; or

(8) soliciting, receiving or agreeing to receive any benefit for doing or agreeing to do anything forbidden by this subsection.

(c) Grading of offenses under subsection (b).--

(1) An offense under subsection (b) constitutes a felony of the third degree if:

(i) the offense falls within paragraphs (b)(1), (b)(2) or (b)(3);

(ii) the actor compels another to engage in or promote prostitution;

(iii) (Deleted by amendment);

(iv) the actor promotes prostitution of his spouse, child, ward or any person for whose care, protection or support he is responsible; or

(v) the person knowingly promoted prostitution of another who was HIV positive or infected with the AIDS virus.

(2) Otherwise the offense is a misdemeanor of the second degree.

(d) Living off prostitutes.--A person, other than the prostitute or the prostitute's minor child or other legal dependent incapable of self-support, who is knowingly supported in whole or substantial part by the proceeds of prostitution is promoting prostitution in violation of subsection (b) of this section.

(e) Patronizing prostitutes.--A person commits the offense of patronizing prostitutes if that person hires a prostitute or any other person to engage in sexual activity with him or her or if that person enters or remains in a house of prostitution for the purpose of engaging in sexual activity.

(e.1) Grading of offenses under subsection (e).--An offense under subsection (e) constitutes a:

(1) Misdemeanor of the third degree when the offense is a first or second offense.

(2) Misdemeanor of the second degree when the offense is a third offense.

(3) Misdemeanor of the first degree when the offense is a fourth or subsequent offense.

(4) Felony of the third degree if the person who committed the offense knew that he or she was human immunodeficiency virus (HIV) positive or manifesting acquired immune deficiency syndrome (AIDS).

(e.2) Publication of sentencing order.--A court imposing a sentence for a second or subsequent offense committed under subsection (e) shall publish the sentencing order in a newspaper of general circulation in the judicial district in which the court sits, and the court costs imposed on the person sentenced shall include the cost of publishing the sentencing order.

(f) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"House of prostitution." Any place where prostitution or promotion of prostitution is regularly carried on by one person under the control, management or supervision of another.

"Inmate." A person who engages in prostitution in or through the agency of a house of prostitution.

"Minor." An individual under 18 years of age.

"Public place." Any place to which the public or any substantial group thereof has access.

"Sexual activity." Includes homosexual and other deviate sexual relations.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; July 9, 1992, P.L.685, No.100, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; July 6, 1995, P.L.242, No.28, eff. 60 days; Dec. 20, 2000, P.L.973, No.134, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References. Section 5902 is referred to in sections 3013, 3019, 5708, 6318, 9122 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6303, 6344 of Title 23 (Domestic Relations); sections 5552, 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 7122 of Title 61 (Prisons and Parole).



Section 5903 - Obscene and other sexual materials and performances

(a) Offenses defined.--No person, knowing the obscene character of the materials or performances involved, shall:

(1) display or cause or permit the display of any explicit sexual materials as defined in subsection (c) in or on any window, showcase, newsstand, display rack, billboard, display board, viewing screen, motion picture screen, marquee or similar place in such manner that the display is visible from any public street, highway, sidewalk, transportation facility or other public thoroughfare, or in any business or commercial establishment where minors, as a part of the general public or otherwise, are or will probably be exposed to view all or any part of such materials;

(2) sell, lend, distribute, transmit, exhibit, give away or show any obscene materials to any person 18 years of age or older or offer to sell, lend, distribute, transmit, exhibit or give away or show, or have in his possession with intent to sell, lend, distribute, transmit, exhibit or give away or show any obscene materials to any person 18 years of age or older, or knowingly advertise any obscene materials in any manner;

(3) (i) design, copy, draw, photograph, print, utter, publish or in any manner manufacture or prepare any obscene materials; or

(ii) design, copy, draw, photograph, print, utter, publish or in any manner manufacture or prepare any obscene materials in which a minor is depicted;

(4) (i) write, print, publish, utter or cause to be written, printed, published or uttered any advertisement or notice of any kind giving information, directly or indirectly, stating or purporting to state where, how, from whom, or by what means any obscene materials can be purchased, obtained or had; or

(ii) write, print, publish, utter or cause to be written, printed, published or uttered any advertisement or notice of any kind giving information, directly or indirectly, stating or purporting to state where, how, from whom or by what means any obscene materials can be purchased, obtained or had in which a minor is included;

(5) (i) produce, present or direct any obscene performance or participate in a portion thereof that is obscene or that contributes to its obscenity; or

(ii) produce, present or direct any obscene performance or participate in a portion thereof that is obscene or that contributes to its obscenity if a minor is included;

(6) hire, employ, use or permit any minor child to do or assist in doing any act or thing mentioned in this subsection;

(7) knowingly take or deliver in any manner any obscene material into a State correctional institution, county prison, regional prison facility or any other type of correctional facility;

(8) possess any obscene material while such person is an inmate of any State correctional institution, county prison, regional prison facility or any other type of correctional facility; or

(9) knowingly permit any obscene material to enter any State correctional institution, county prison, regional prison facility or any other type of correctional facility if such person is a prison guard or other employee of any correctional facility described in this paragraph.

(a.1) Dissemination of explicit sexual material via an electronic communication.--No person, knowing the content of the advertisement to be explicit sexual materials as defined in subsection (c)(1) and (2), shall transmit or cause to be transmitted an unsolicited advertisement in an electronic communication as defined in section 5702 (relating to definitions) to one or more persons within this Commonwealth that contains explicit sexual materials as defined in subsection (c)(1) and (2) without including in the advertisement the term "ADV-ADULT" at the beginning of the subject line of the advertisement.

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Community." For the purpose of applying the "contemporary community standards" in this section, community means the State.

"Knowing." As used in subsections (a) and (a.1), knowing means having general knowledge of, or reason to know or a belief or ground for belief which warrants further inspection or inquiry of, the character and content of any material or performance described therein which is reasonably susceptible of examination by the defendant.

"Material." Any literature, including any book, magazine, pamphlet, newspaper, storypaper, bumper sticker, comic book or writing; any figure, visual representation, or image, including any drawing, photograph, picture, videotape or motion picture.

"Minor." An individual under 18 years of age.

"Nude." Means showing the human male or female genitals, pubic area or buttocks with less than a fully opaque covering, or showing the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple.

"Obscene." Any material or performance, if:

(1) the average person applying contemporary community standards would find that the subject matter taken as a whole appeals to the prurient interest;

(2) the subject matter depicts or describes in a patently offensive way, sexual conduct of a type described in this section; and

(3) the subject matter, taken as a whole, lacks serious literary, artistic, political, educational or scientific value.

"Performance." Means any play, dance or other live exhibition performed before an audience.

"Sadomasochistic abuse." Means, in a sexual context, flagellation or torture by or upon a person who is nude or clad in undergarments, a mask or in a bizarre costume or the condition of being fettered, bound or otherwise physically restrained on the part of one who is nude or so clothed.

"Sexual conduct." Patently offensive representations or descriptions of ultimate sexual acts, normal or perverted, actual or simulated, including sexual intercourse, anal or oral sodomy and sexual bestiality; and patently offensive representations or descriptions of masturbation, excretory functions, sadomasochistic abuse and lewd exhibition of the genitals.

"Subject line." The area of an electronic communication that contains a summary description of the content of the message.

"Transportation facility." Any conveyance, premises or place used for or in connection with public passenger transportation, whether by air, rail, motor vehicle or any other method, including aircraft, watercraft, railroad cars, buses, and air, boat, railroad and bus terminals and stations.

(c) Dissemination to minors.--No person shall knowingly disseminate by sale, loan or otherwise explicit sexual materials to a minor. "Explicit sexual materials," as used in this subsection, means materials which are obscene or:

(1) any picture, photograph, drawing, sculpture, motion picture film, videotape or similar visual representation or image of a person or portion of the human body which depicts nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors; or

(2) any book, pamphlet, magazine, printed matter however reproduced, or sound recording which contains any matter enumerated in paragraph (1), or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to minors.

(d) Admitting minor to show.--It shall be unlawful for any person knowingly to exhibit for monetary consideration to a minor or knowingly to sell to a minor an admission ticket or pass or knowingly to admit a minor for a monetary consideration to premises whereon there is exhibited, a motion picture show or other presentation or performance which, in whole or in part, depicts nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors, except that the foregoing shall not apply to any minor accompanied by his parent.

(e) Definitions.--As used in subsections (c) and (d) of this section:

(1) "Minor" (Deleted by amendment).

(2) "Nudity" means the showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state.

(3) "Sexual conduct" means acts of masturbation, homosexuality, sexual intercourse, sexual bestiality or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks or, if such person be a female, breast.

(4) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(5) "Sadomasochistic abuse" means flagellation or torture by or upon a person clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(6) "Harmful to minors" means that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it:

(i) predominantly appeals to the prurient, shameful, or morbid interest of minors; and

(ii) is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(iii) taken as a whole, lacks serious literary, artistic, political, educational or scientific value for minors.

(7) "Knowingly" means having general knowledge of, or reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both:

(i) the character and content of any material or performance described herein which is reasonably susceptible of examination by the defendant; and

(ii) the age of the minor: Provided, however, That an honest mistake shall constitute an excuse from liability hereunder if the defendant made a reasonable bona fide attempt to ascertain the true age of such minor.

(f) Requiring sale as condition of business dealings.--No person shall knowingly require any distributor or retail seller as a condition to sale or delivery for resale or consignment of any literature, book, magazine, pamphlet, newspaper, storypaper, paper, comic book, writing, drawing, photograph, videotape, figure or image, or any written or printed matter, or any article or instrument to purchase or take by consignment for purposes of sale, resale or distribution any obscene literature, book, magazine, pamphlet, newspaper, storypaper, paper, comic book, writing, drawing, photograph, videotape, figure or image, or any written or printed matter of an obscene nature or any article or instrument of an obscene nature.

(g) Injunction.--The attorney for the Commonwealth may institute proceedings in equity in the court of common pleas of the county in which any person violates or clearly is about to violate this section for the purpose of enjoining such violation. The court shall issue an injunction only after written notice and hearing and only against the defendant to the action. The court shall hold a hearing within three days after demand by the attorney for the Commonwealth, one of which days must be a business day for the court, and a final decree shall be filed in the office of the prothonotary within 24 hours after the close of the hearing. A written memorandum supporting the decree shall be filed within five days of the filing of the decree. The attorney for the Commonwealth shall prove the elements of the violation beyond a reasonable doubt. The defendant shall have the right to trial by jury at the said hearing.

(h) Criminal prosecution.--

(1) Any person who violates subsection (a), (a.1) or (f) is guilty of a misdemeanor of the first degree. Violation of subsection (a) is a felony of the third degree if the offender has previously been convicted of a violation of subsection (a) or if the material was sold, distributed, prepared or published for the purpose of resale.

(2) Any person who violates subsection (c) or (d) is guilty of a felony of the third degree. Violation of subsection (c) or (d) is a felony of the second degree if the offender has previously been convicted of a violation of subsection (c) or (d).

(3) Findings made in an equity action shall not be binding in the criminal proceedings.

(i) Right to jury trial.--The right to trial by jury shall be preserved in all proceedings under this section.

(j) Exemptions.--Nothing in this section shall apply to any recognized historical society or museum accorded charitable status by the Federal Government, any county, city, borough, township or town library, any public library, any library of any school, college or university or any archive or library under the supervision and control of the Commonwealth or a political subdivision.

(k) Ordinances or resolutions.--Nothing in this chapter shall be construed to invalidate, supersede, repeal or preempt any ordinance or resolution of any political subdivision insofar as it is consistent with this chapter, and political subdivisions further retain the right to regulate any activities, displays, exhibitions or materials not specifically regulated by this chapter.

(l) Penalty for attempt to evade prosecution.--Any person who violates subsection (a.1) and attempts to avoid prosecution by knowingly including false or misleading information in the return address portion of the electronic communications such that the recipient would be unable to send a reply message to the original, authentic sender shall, in addition to any other penalty imposed, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $500 per message or to imprisonment for not more than 90 days, or both, for a first offense and a fine of not less than $500 nor more than $1,000 or to imprisonment for not more than one year, or both, for a second or subsequent offense.

(m) Concurrent jurisdiction to prosecute.--The Attorney General shall have the concurrent prosecutorial jurisdiction with the district attorney for cases arising under subsection (a.1) and may refer to the district attorney, with the district attorney's consent, any violation or alleged violation of subsection (a.1) which may come to the Attorney General's attention.

(Nov. 5, 1977, P.L.221, No.68, eff. 60 days; Oct. 16, 1980, P.L.978, No.167, eff. 60 days; Dec. 19, 1990, P.L.1332, No.207, eff. imd.; June 18, 1998, P.L.534, No.76, eff. 60 days; June 13, 2000, P.L.130, No.25, eff. 60 days; Dec. 20, 2000, P.L.721, No.98, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

2011 Amendment. Act 111 amended subsecs. (a)(3), (4) and (5) and (b) and deleted the def. of "minor" in subsec. (e)(1).

2000 Amendments. Act 25 amended subsecs. (a), (b) and (h)(1) and added subsecs. (a.1), (l) and (m) and Act 98 amended subsec. (h)(2). See the preamble to Acts 25 and 98 in the appendix to this title for special provisions relating to legislative findings and declarations. Section 3(1) of Act 98 provided that the amendment of section 5903 shall apply to offenses committed on or after the effective date of Act 98.

Cross References. Section 5903 is referred to in sections 3131, 5708, 6318, 9122 of this title; section 3304 of Title 5 (Athletics and Sports); section 4102 of Title 12 (Commerce and Trade); sections 5329, 6344 of Title 23 (Domestic Relations); section 9331 of Title 24 (Education); sections 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 7122 of Title 61 (Prisons and Parole); section 2905 of Title 66 (Public Utilities).



Section 5904 - Public exhibition of insane or deformed person

§ 5904. Public exhibition of insane or deformed person. A person is guilty of a misdemeanor of the second degree if he exhibits in any place, for a pecuniary consideration or reward, any insane, idiotic or deformed person, or imbecile.

Cross References. Section 5904 is referred to in section 3304 of Title 5 (Athletics and Sports).






Chapter 61 - Firearms and Other Dangerous Articles

Chapter Notes

Enactment. Chapter 61 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 61 is referred to in sections 6108.2, 6108.3 of Title 23 (Domestic Relations); sections 4503, 4601 of Title 61 (Prisons and Parole).

Cross References. Subchapter A is referred to in section 6105 of Title 23 (Domestic Relations); section 2503 of Title 34 (Game).

Enactment. Subchapter D was added October 17, 2008, P.L.1628, No.131, effective 60 days.



Section 6101 - Short title of subchapter

This subchapter shall be known and may be cited as the Pennsylvania Uniform Firearms Act of 1995.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)



Section 6102 - Definitions

Subject to additional definitions contained in subsequent provisions of this subchapter which are applicable to specific provisions of this subchapter, the following words and phrases, when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Commissioner." The Commissioner of the Pennsylvania State Police.

"Commonwealth Photo Imaging Network." The computer network administered by the Commonwealth and used to record and store digital photographs of an individual's face and any scars, marks, tattoos or other unique features of the individual.

"Conviction." A conviction, a finding of guilty or the entering of a plea of guilty or nolo contendere, whether or not judgment of sentence has been imposed, as determined by the law of the jurisdiction in which the prosecution was held. The term does not include a conviction which has been expunged or overturned or for which an individual has been pardoned unless the pardon expressly provides that the individual may not possess or transport firearms.

"County treasurer." The county treasurer or, in home rule or optional plan counties, the person whose duties encompass those of a county treasurer.

"Crime punishable by imprisonment exceeding one year." The term does not include any of the following:

(1) Federal or State offenses pertaining to antitrust, unfair trade practices, restraints on trade or regulation of business.

(2) State offenses classified as misdemeanors and punishable by a term of imprisonment not to exceed two years.

"Firearm." Any pistol or revolver with a barrel length less than 15 inches, any shotgun with a barrel length less than 18 inches or any rifle with a barrel length less than 16 inches, or any pistol, revolver, rifle or shotgun with an overall length of less than 26 inches. The barrel length of a firearm shall be determined by measuring from the muzzle of the barrel to the face of the closed action, bolt or cylinder, whichever is applicable.

"Fund." The Firearm Ownership Fund established in section 6111.3 (relating to Firearm Ownership Fund).

"Law enforcement officer." Any person employed by any police department or organization of the Commonwealth or political subdivision thereof who is empowered to effect an arrest with or without warrant and who is authorized to carry a firearm in the performance of that person's duties.

"Loaded." A firearm is loaded if the firing chamber, the nondetachable magazine or, in the case of a revolver, any of the chambers of the cylinder contain ammunition capable of being fired. In the case of a firearm which utilizes a detachable magazine, the term shall mean a magazine suitable for use in said firearm which magazine contains such ammunition and has been inserted in the firearm or is in the same container or, where the container has multiple compartments, the same compartment thereof as the firearm. If the magazine is inserted into a pouch, holder, holster or other protective device that provides for a complete and secure enclosure of the ammunition, then the pouch, holder, holster or other protective device shall be deemed to be a separate compartment.

"Pennsylvania Sheriffs' Association." The State association of sheriffs authorized by the act of June 14, 1923 (P.L.774, No.305), entitled "An act authorizing the sheriffs of the several counties of this Commonwealth to organize themselves into a State Association, for the purpose of holding annual meetings, to secure more uniformity and cooperation in the conduct of their offices, and providing for the payment of certain expenses in connection with such meetings by the various counties."

"Safekeeping permit." As defined in 23 Pa.C.S. § 6102 (relating to definitions).

"Sheriff."

(1) Except as provided in paragraph (2), the sheriff of the county.

(2) In a city of the first class, the chief or head of the police department.

"State." When used in reference to different parts of the United States, includes the District of Columbia, the Commonwealth of Puerto Rico and territories and possessions of the United States.

(Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Nov. 10, 2005, P.L.335, No.66, eff. 180 days; June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment. Act 10 amended the def. of "loaded." See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

2005 Amendment. Act 66 added the defs. of "Commonwealth Photo Imaging Network," "Pennsylvania Sheriffs' Association," "safekeeping permit" and "state."

1995 Amendment. Act 66 added the defs. of "law enforcement officer" and "loaded."

Cross References. Section 6102 is referred to in sections 6105.1, 6106.1, 6111, 6111.1, 6113, 6121, 6141.1, 6142 of this title.



Section 6103 - Crimes committed with firearms

§ 6103. Crimes committed with firearms. If any person commits or attempts to commit a crime enumerated in section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) when armed with a firearm contrary to the provisions of this subchapter, that person may, in addition to the punishment provided for the crime, also be punished as provided by this subchapter. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)



Section 6104 - Evidence of intent

§ 6104. Evidence of intent. In the trial of a person for committing or attempting to commit a crime enumerated in section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms), the fact that that person was armed with a firearm, used or attempted to be used, and had no license to carry the same, shall be evidence of that person's intention to commit the offense. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)



Section 6105 - Persons not to possess, use, manufacture, control, sell or transfer firearms

(a) Offense defined.--

(1) A person who has been convicted of an offense enumerated in subsection (b), within or without this Commonwealth, regardless of the length of sentence or whose conduct meets the criteria in subsection (c) shall not possess, use, control, sell, transfer or manufacture or obtain a license to possess, use, control, sell, transfer or manufacture a firearm in this Commonwealth.

(2) (i) A person who is prohibited from possessing, using, controlling, selling, transferring or manufacturing a firearm under paragraph (1) or subsection (b) or (c) shall have a reasonable period of time, not to exceed 60 days from the date of the imposition of the disability under this subsection, in which to sell or transfer that person's firearms to another eligible person who is not a member of the prohibited person's household.

(ii) This paragraph shall not apply to any person whose disability is imposed pursuant to subsection (c)(6).

(a.1) Penalty.--

(1) Except as provided under paragraph (1.1), a person convicted of a felony enumerated under subsection (b) or a felony under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or any equivalent Federal statute or equivalent statute of any other state, who violates subsection (a) commits a felony of the second degree.

(1.1) The following shall apply:

(i) A person convicted of a felony enumerated under subsection (b) or a felony under The Controlled Substance, Drug, Device and Cosmetic Act, or any equivalent Federal statute or equivalent statute of any other state, who violates subsection (a) commits a felony of the first degree if:

(A) at the time of the commission of a violation of subsection (a), the person has previously been convicted of an offense under subsection (a); or

(B) at the time of the commission of a violation of subsection (a), the person was in physical possession or control of a firearm, whether visible, concealed about the person or within the person's reach.

(ii) The Pennsylvania Commission on Sentencing, under 42 Pa.C.S. § 2154 (relating to adoption of guidelines for sentencing), shall provide for a sentencing enhancement for a sentence imposed pursuant to this paragraph.

(2) A person who is the subject of an active protection from abuse order issued pursuant to 23 Pa.C.S. § 6108 (relating to relief), which order provided for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, commits a misdemeanor of the first degree if he intentionally or knowingly fails to relinquish a firearm, other weapon or ammunition to the sheriff as required by the order unless, in lieu of relinquishment, he provides an affidavit which lists the firearms, other weapons or ammunition to the sheriff in accordance with either 23 Pa.C.S. § 6108(a)(7)(i)(B), 6108.2 (relating to relinquishment for consignment sale, lawful transfer or safekeeping) or 6108.3 (relating to relinquishment to third party for safekeeping).

(3) (i) A person commits a misdemeanor of the third degree if he intentionally or knowingly accepts possession of a firearm, other weapon or ammunition from a person he knows is the subject of an active protection from abuse order issued pursuant to 23 Pa.C.S. § 6108, which order provided for the relinquishment of the firearm, other weapon or ammunition during the period of time the order is in effect.

(ii) This paragraph shall not apply to:

(A) a third party who accepts possession of a firearm, other weapon or ammunition relinquished pursuant to 23 Pa.C.S. § 6108.3; or

(B) a dealer licensed pursuant to section 6113 (relating to licensing of dealers) or subsequent purchaser from a dealer licensed pursuant to section 6113, who accepts possession of a firearm, other weapon or ammunition relinquished pursuant to 23 Pa.C.S. § 6108.2.

(4) It shall be an affirmative defense to any prosecution under paragraph (3) that the person accepting possession of a firearm, other weapon or ammunition in violation of paragraph (3):

(i) notified the sheriff as soon as practicable that he has taken possession; and

(ii) relinquished possession of any firearm, other weapon or ammunition possessed in violation of paragraph (3) as directed by the sheriff.

(5) A person who has accepted possession of a firearm, other weapon or ammunition pursuant to 23 Pa.C.S. § 6108.3 commits a misdemeanor of the first degree if he intentionally or knowingly returns a firearm, other weapon or ammunition to a defendant or intentionally or knowingly allows a defendant to have access to the firearm, other weapon or ammunition prior to either of the following:

(i) The sheriff accepts return of the safekeeping permit issued to the party pursuant to 23 Pa.C.S. § 6108.3(d)(1)(i).

(ii) The issuance of a court order pursuant to subsection (f)(2) or 23 Pa.C.S. § 6108.1(b) (relating to return of relinquished firearms, other weapons and ammunition and additional relief) which modifies a valid protection from abuse order issued pursuant to 23 Pa.C.S. § 6108, which order provided for the relinquishment of the firearm, other weapon or ammunition by allowing the defendant to take possession of the firearm, other weapon or ammunition that had previously been ordered relinquished.

(b) Enumerated offenses.--The following offenses shall apply to subsection (a):

Section 908 (relating to prohibited offensive weapons).

Section 911 (relating to corrupt organizations).

Section 912 (relating to possession of weapon on school property).

Section 2502 (relating to murder).

Section 2503 (relating to voluntary manslaughter).

Section 2504 (relating to involuntary manslaughter) if the offense is based on the reckless use of a firearm.

Section 2702 (relating to aggravated assault).

Section 2703 (relating to assault by prisoner).

Section 2704 (relating to assault by life prisoner).

Section 2709.1 (relating to stalking).

Section 2716 (relating to weapons of mass destruction).

Section 2901 (relating to kidnapping).

Section 2902 (relating to unlawful restraint).

Section 2910 (relating to luring a child into a motor vehicle or structure).

Section 3121 (relating to rape).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3125 (relating to aggravated indecent assault).

Section 3301 (relating to arson and related offenses).

Section 3302 (relating to causing or risking catastrophe).

Section 3502 (relating to burglary).

Section 3503 (relating to criminal trespass) if the offense is graded a felony of the second degree or higher.

Section 3701 (relating to robbery).

Section 3702 (relating to robbery of motor vehicle).

Section 3921 (relating to theft by unlawful taking or disposition) upon conviction of the second felony offense.

Section 3923 (relating to theft by extortion) when the offense is accompanied by threats of violence.

Section 3925 (relating to receiving stolen property) upon conviction of the second felony offense.

Section 4906 (relating to false reports to law enforcement authorities) if the fictitious report involved the theft of a firearm as provided in section 4906(c)(2).

Section 4912 (relating to impersonating a public servant) if the person is impersonating a law enforcement officer.

Section 4952 (relating to intimidation of witnesses or victims).

Section 4953 (relating to retaliation against witness, victim or party).

Section 5121 (relating to escape).

Section 5122 (relating to weapons or implements for escape).

Section 5501(3) (relating to riot).

Section 5515 (relating to prohibiting of paramilitary training).

Section 5516 (relating to facsimile weapons of mass destruction).

Section 6110.1 (relating to possession of firearm by minor).

Section 6301 (relating to corruption of minors).

Section 6302 (relating to sale or lease of weapons and explosives).

Any offense equivalent to any of the above-enumerated offenses under the prior laws of this Commonwealth or any offense equivalent to any of the above-enumerated offenses under the statutes of any other state or of the United States.

(c) Other persons.--In addition to any person who has been convicted of any offense listed under subsection (b), the following persons shall be subject to the prohibition of subsection (a):

(1) A person who is a fugitive from justice. This paragraph does not apply to an individual whose fugitive status is based upon a nonmoving or moving summary offense under Title 75 (relating to vehicles).

(2) A person who has been convicted of an offense under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or any equivalent Federal statute or equivalent statute of any other state, that may be punishable by a term of imprisonment exceeding two years.

(3) A person who has been convicted of driving under the influence of alcohol or controlled substance as provided in 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance) or the former 75 Pa.C.S. § 3731, on three or more separate occasions within a five-year period. For the purposes of this paragraph only, the prohibition of subsection (a) shall only apply to transfers or purchases of firearms after the third conviction.

(4) A person who has been adjudicated as an incompetent or who has been involuntarily committed to a mental institution for inpatient care and treatment under section 302, 303 or 304 of the provisions of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act. This paragraph shall not apply to any proceeding under section 302 of the Mental Health Procedures Act unless the examining physician has issued a certification that inpatient care was necessary or that the person was committable.

(5) A person who, being an alien, is illegally or unlawfully in the United States.

(6) A person who is the subject of an active protection from abuse order issued pursuant to 23 Pa.C.S. § 6108, which order provided for the relinquishment of firearms during the period of time the order is in effect. This prohibition shall terminate upon the expiration or vacation of an active protection from abuse order or portion thereof relating to the relinquishment of firearms.

(7) A person who was adjudicated delinquent by a court pursuant to 42 Pa.C.S. § 6341 (relating to adjudication) or under any equivalent Federal statute or statute of any other state as a result of conduct which if committed by an adult would constitute an offense under sections 2502, 2503, 2702, 2703 (relating to assault by prisoner), 2704, 2901, 3121, 3123, 3301, 3502, 3701 and 3923.

(8) A person who was adjudicated delinquent by a court pursuant to 42 Pa.C.S. § 6341 or under any equivalent Federal statute or statute of any other state as a result of conduct which if committed by an adult would constitute an offense enumerated in subsection (b) with the exception of those crimes set forth in paragraph (7). This prohibition shall terminate 15 years after the last applicable delinquent adjudication or upon the person reaching the age of 30, whichever is earlier.

(9) A person who is prohibited from possessing or acquiring a firearm under 18 U.S.C. § 922(g)(9) (relating to unlawful acts). If the offense which resulted in the prohibition under 18 U.S.C. § 922(g)(9) was committed, as provided in 18 U.S.C. § 921(a)(33)(A)(ii) (relating to definitions), by a person in any of the following relationships:

(i) the current or former spouse, parent or guardian of the victim;

(ii) a person with whom the victim shares a child in common;

(iii) a person who cohabits with or has cohabited with the victim as a spouse, parent or guardian; or

(iv) a person similarly situated to a spouse, parent or guardian of the victim;

then the relationship need not be an element of the offense to meet the requirements of this paragraph.

(d) Exemption.--A person who has been convicted of a crime specified in subsection (a) or (b) or a person whose conduct meets the criteria in subsection (c)(1), (2), (5), (7) or (9) may make application to the court of common pleas of the county where the principal residence of the applicant is situated for relief from the disability imposed by this section upon the possession, transfer or control of a firearm. The court shall grant such relief if it determines that any of the following apply:

(1) The conviction has been vacated under circumstances where all appeals have been exhausted or where the right to appeal has expired.

(2) The conviction has been the subject of a full pardon by the Governor.

(3) Each of the following conditions is met:

(i) The Secretary of the Treasury of the United States has relieved the applicant of an applicable disability imposed by Federal law upon the possession, ownership or control of a firearm as a result of the applicant's prior conviction, except that the court may waive this condition if the court determines that the Congress of the United States has not appropriated sufficient funds to enable the Secretary of the Treasury to grant relief to applicants eligible for the relief.

(ii) A period of ten years, not including any time spent in incarceration, has elapsed since the most recent conviction of the applicant of a crime enumerated in subsection (b), a felony violation of The Controlled Substance, Drug, Device and Cosmetic Act or the offense which resulted in the prohibition under 18 U.S.C. § 922(g)(9).

(e) Proceedings.--

(1) If a person convicted of an offense under subsection (a), (b) or (c)(1), (2), (5), (7) or (9) makes application to the court, a hearing shall be held in open court to determine whether the requirements of this section have been met. The commissioner and the district attorney of the county where the application is filed and any victim or survivor of a victim of the offense upon which the disability is based may be parties to the proceeding.

(2) Upon application to the court of common pleas pursuant to paragraph (1) by an applicant who is subject to the prohibition under subsection (c)(3), the court shall grant such relief if a period of ten years, not including any time spent in incarceration, has passed since the applicant's most recent conviction under subsection (c)(3).

(f) Other exemptions and proceedings.--

(1) Upon application to the court of common pleas under this subsection by an applicant subject to the prohibitions under subsection (c)(4), the court may grant such relief as it deems appropriate if the court determines that the applicant may possess a firearm without risk to the applicant or any other person.

(2) If application is made under this subsection for relief from the disability imposed under subsection (c)(6), notice of such application shall be given to the person who had petitioned for the protection from abuse order, and such person shall be a party to the proceedings. Notice of any court order or amendment to a court order restoring firearms possession or control shall be given to the person who had petitioned for the protection from abuse order, to the sheriff and to the Pennsylvania State Police. The application and any proceedings on the application shall comply with 23 Pa.C.S. Ch. 61 (relating to protection from abuse).

(3) All hearings conducted under this subsection shall be closed unless otherwise requested to be open by the applicant.

(4) (i) The owner of any seized or confiscated firearms or of any firearms ordered relinquished under 23 Pa.C.S. § 6108 shall be provided with a signed and dated written receipt by the appropriate law enforcement agency. This receipt shall include, but not limited to, a detailed identifying description indicating the serial number and condition of the firearm. In addition, the appropriate law enforcement agency shall be liable to the lawful owner of said confiscated, seized or relinquished firearm for any loss, damage or substantial decrease in value of said firearm that is a direct result of a lack of reasonable care by the appropriate law enforcement agency.

(ii) Firearms shall not be engraved or permanently marked in any manner, including, but not limited to, engraving of evidence or other identification numbers. Unless reasonable suspicion exists to believe that a particular firearm has been used in the commission of a crime, no firearm shall be test fired. Any reduction in the value of a firearm due to test firing, engraving or permanently marking in violation of this paragraph shall be considered damage, and the law enforcement agency shall be liable to the lawful owner of the firearm for the reduction in value caused by the test firing, engraving or permanently marking.

(iii) For purposes of this paragraph, the term "firearm" shall include any scope, sight, bipod, sling, light, magazine, clip, ammunition or other firearm accessory attached to or seized, confiscated or relinquished with a firearm.

(g) Other restrictions.--Nothing in this section shall exempt a person from a disability in relation to the possession or control of a firearm which is imposed as a condition of probation or parole or which is imposed pursuant to the provision of any law other than this section.

(h) License prohibition.--Any person who is prohibited from possessing, using, controlling, selling, purchasing, transferring or manufacturing any firearm under this section shall not be eligible for or permitted to obtain a license to carry a firearm under section 6109 (relating to licenses).

(i) Firearm.--As used in this section only, the term "firearm" shall include any weapons which are designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

(j) Copy of order to State Police.--If the court grants relief from the disabilities imposed under this section, a copy of the order shall be sent by the prothonotary within ten days of the entry of the order to the Pennsylvania State Police and shall include the name, date of birth and Social Security number of the individual.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; June 18, 1998, P.L.503, No.70, eff. imd.; Dec. 3, 1998, P.L.933, No.121, eff. imd.; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; June 28, 2002, P.L.481, No.82, eff. 60 days; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Nov. 10, 2005, P.L.335, No.66, eff. 180 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days; Nov. 3, 2016, P.L.1052, No.134, eff. 60 days)

2016 Amendment. Act 134 amended subsec. (a.1)(1) and added (1.1).

2008 Amendment. Act 131 amended subsec. (b).

2005 Amendment. Act 66 amended subsecs. (a), (a.1), (c)(6), (d), (e)(1) and (f)(2) and (4) and added subsec. (c)(9).

2003 Amendment. Act 24 amended subsec. (c)(3).

1999 Amendment. Act 59 amended subsec. (c)(2) and added subsec. (a.1).

1998 Amendments. Act 70 amended subsec. (c)(4) and added subsec. (j) and Act 121 amended subsec. (c)(1).

1997 Amendment. Act 5 amended subsec. (f).

1995 Amendment. Act 66 amended subsecs. (a), (b), (c), (d) and (f).

Cross References. Section 6105 is referred to in sections 908.1, 6103, 6104, 6105.1, 6109, 6110.2, 6111, 6111.1, 6115, 6117, 6118, 6123, 6301 of this title; sections 6102, 6108, 6108.3, 6119 of Title 23 (Domestic Relations); section 6308 of Title 42 (Judiciary and Judicial Procedure).



Section 6105.1 - Restoration of firearm rights for offenses under prior laws of this Commonwealth

(a) Restoration.--A person convicted of a disabling offense may make application to the court of common pleas in the county where the principal residence of the applicant is situated for restoration of firearms rights. The court shall grant restoration of firearms rights after a hearing in open court to determine whether the requirements of this section have been met unless:

(1) the applicant has been convicted of any other offense specified in section 6105(a) or (b) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) or the applicant's conduct meets the criteria in section 6105(c)(1), (2), (3), (4), (5), (6) or (7);

(2) the applicant has been convicted of any other crime punishable by imprisonment exceeding one year as defined in section 6102 (relating to definitions); or

(3) the applicant's character and reputation is such that the applicant would be likely to act in a manner dangerous to public safety.

(b) Notice and standing.--

(1) Notice of an application for restoration of firearms rights shall be provided to the Pennsylvania State Police, the district attorney of the county where the disabling offense occurred and the district attorney of the county where the application is filed. The district attorney of the county where the application is filed, the district attorney of the county where the disabling offense occurred and the Pennsylvania State Police may, at their option, be parties to the proceeding.

(2) Notwithstanding paragraph (1), the standing of the Pennsylvania State Police as a party to a proceeding under this section shall be limited to determinations of whether the offense meets the definition of the phrase "disabling offense" or whether the provisions of subsection (a)(1) and (2) have been satisfied.

(c) Copy of order to Pennsylvania State Police.--If the court grants restoration of firearms rights to an applicant, a copy of the order shall be sent by the prothonotary within ten days of the entry of the order to the district attorneys and the Pennsylvania State Police, Firearms Division, and shall include the name, date of birth and Social Security number of the applicant.

(d) Expungement and pardon.--A restoration of firearms rights under this section shall not result in the expungement of any criminal history record information nor will it constitute a gubernatorial pardon.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Disabling offense." A conviction for any offense which:

(1) resulted in a Federal firearms disability and is substantially similar to either an offense currently graded as a crime punishable by a term of imprisonment for not more than two years or conduct which no longer constitutes a violation of law; and

(2) was a violation of either of the following:

(i) the former act of May 1, 1929 (P.L.905, No.403), known as The Vehicle Code, or the former act of April 29, 1959 (P.L.58, No.32), known as The Vehicle Code; or

(ii) the former act of June 24, 1939 (P.L.872, No.375), known as the Penal Code.

The definition shall not include any offense which, if committed under contemporary standards, would constitute a misdemeanor of the second degree or greater under section 2701 (relating to simple assault) and was committed by a current or former spouse, parent or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse, parent or guardian or by a person similarly situated to a spouse, parent or guardian of the victim.

"Restoration of firearms rights." Relieving any and all disabilities with respect to a person's right to own, possess, use, control, sell, purchase, transfer, manufacture, receive, ship or transport firearms, including any disabilities imposed pursuant to this subchapter. The phrase shall also mean the restoration of the right to vote, to hold public office and to serve on a jury.

(Dec. 9, 2002, P.L.1391, No.172, eff. imd.)

2002 Amendment. Act 172 added section 6105.1.



Section 6106 - Firearms not to be carried without a license

§ 6106. Firearms not to be carried without a license.

(a) Offense defined.--

(1) Except as provided in paragraph (2), any person who carries a firearm in any vehicle or any person who carries a firearm concealed on or about his person, except in his place of abode or fixed place of business, without a valid and lawfully issued license under this chapter commits a felony of the third degree.

(2) A person who is otherwise eligible to possess a valid license under this chapter but carries a firearm in any vehicle or any person who carries a firearm concealed on or about his person, except in his place of abode or fixed place of business, without a valid and lawfully issued license and has not committed any other criminal violation commits a misdemeanor of the first degree.

(b) Exceptions.--The provisions of subsection (a) shall not apply to:

(1) Constables, sheriffs, prison or jail wardens, or their deputies, policemen of this Commonwealth or its political subdivisions, or other law-enforcement officers.

(2) Members of the army, navy, marine corps, air force or coast guard of the United States or of the National Guard or organized reserves when on duty.

(3) The regularly enrolled members of any organization duly organized to purchase or receive such firearms from the United States or from this Commonwealth.

(4) Any persons engaged in target shooting with a firearm, if such persons are at or are going to or from their places of assembly or target practice and if, while going to or from their places of assembly or target practice, the firearm is not loaded.

(5) Officers or employees of the United States duly authorized to carry a concealed firearm.

(6) Agents, messengers and other employees of common carriers, banks, or business firms, whose duties require them to protect moneys, valuables and other property in the discharge of such duties.

(7) Any person engaged in the business of manufacturing, repairing, or dealing in firearms, or the agent or representative of any such person, having in his possession, using or carrying a firearm in the usual or ordinary course of such business.

(8) Any person while carrying a firearm which is not loaded and is in a secure wrapper from the place of purchase to his home or place of business, or to a place of repair, sale or appraisal or back to his home or place of business, or in moving from one place of abode or business to another or from his home to a vacation or recreational home or dwelling or back, or to recover stolen property under section 6111.1(b)(4) (relating to Pennsylvania State Police), or to a place of instruction intended to teach the safe handling, use or maintenance of firearms or back or to a location to which the person has been directed to relinquish firearms under 23 Pa.C.S. § 6108 (relating to relief) or back upon return of the relinquished firearm or to a licensed dealer's place of business for relinquishment pursuant to 23 Pa.C.S. § 6108.2

(relating to relinquishment for consignment sale, lawful transfer or safekeeping) or back upon return of the relinquished firearm or to a location for safekeeping pursuant to 23 Pa.C.S. § 6108.3 (relating to relinquishment to third party for safekeeping) or back upon return of the relinquished firearm.

(9) Persons licensed to hunt, take furbearers or fish in this Commonwealth, if such persons are actually hunting, taking furbearers or fishing as permitted by such license, or are going to the places where they desire to hunt, take furbearers or fish or returning from such places.

(10) Persons training dogs, if such persons are actually training dogs during the regular training season.

(11) Any person while carrying a firearm in any vehicle, which person possesses a valid and lawfully issued license for that firearm which has been issued under the laws of the United States or any other state.

(12) A person who has a lawfully issued license to carry a firearm pursuant to section 6109 (relating to licenses) and that said license expired within six months prior to the date of arrest and that the individual is otherwise eligible for renewal of the license.

(13) Any person who is otherwise eligible to possess a firearm under this chapter and who is operating a motor vehicle which is registered in the person's name or the name of a spouse or parent and which contains a firearm for which a valid license has been issued pursuant to section 6109 to the spouse or parent owning the firearm.

(14) A person lawfully engaged in the interstate transportation of a firearm as defined under 18 U.S.C. § 921(a)(3) (relating to definitions) in compliance with 18 U.S.C. § 926A (relating to interstate transportation of firearms).

(15) Any person who possesses a valid and lawfully issued license or permit to carry a firearm which has been issued under the laws of another state, regardless of whether a reciprocity agreement exists between the Commonwealth and the state under section 6109(k), provided:

(i) The state provides a reciprocal privilege for individuals licensed to carry firearms under section 6109.

(ii) The Attorney General has determined that the firearm laws of the state are similar to the firearm laws of this Commonwealth.

(16) Any person holding a license in accordance with section 6109(f)(3).

(c) Sportsman's firearm permit.--

(1) Before any exception shall be granted under paragraph (b)(9) or (10) of this section to any person 18 years of age or older licensed to hunt, trap or fish or who has been issued a permit relating to hunting dogs, such person shall, at the time of securing his hunting, furtaking or fishing license or any time after such license has been issued, secure a sportsman's firearm permit from the county treasurer. The sportsman's firearm permit shall be issued immediately and be valid throughout this Commonwealth for a period of five years from the date of issue for any legal firearm, when carried in conjunction with a valid hunting, furtaking or fishing license or permit relating to hunting dogs. The sportsman's firearm permit shall be in triplicate on a form to be furnished by the Pennsylvania State Police. The original permit shall be delivered to the person, and the first copy thereof, within seven days, shall be forwarded to the Commissioner of the Pennsylvania State Police by the county treasurer. The second copy shall be retained by the county treasurer for a period of two years from the date of expiration. The county treasurer shall be entitled to collect a fee of not more than $6 for each such permit issued, which shall include the cost of any official form. The Pennsylvania State Police may recover from the county treasurer the cost of any such form, but may not charge more than $1 for each official permit form furnished to the county treasurer.

(2) Any person who sells or attempts to sell a sportsman's firearm permit for a fee in excess of that amount fixed under this subsection commits a summary offense.

(d) Revocation of registration.--Any registration of a firearm under subsection (c) of this section may be revoked by the county treasurer who issued it, upon written notice to the holder thereof.

(e) Definitions.--

(1) For purposes of subsection (b)(3), (4), (5), (7) and

(8), the term "firearm" shall include any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of the weapon.

(2) As used in this section, the phrase "place of instruction" shall include any hunting club, rifle club, rifle range, pistol range, shooting range, the premises of a licensed firearms dealer or a lawful gun show or meet. (Oct. 12, 1973, P.L.283, No.81, eff. June 6, 1973; July 8, 1986, P.L.442, No.93, eff. July 1, 1987; Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; Dec. 20, 2000, P.L.728, No.101, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment. Act 131 added subsec. (b)(16).

2005 Amendment. Act 66 amended subsec. (b) and added subsec. (e).

1997 Amendment. Act 5 amended subsecs. (a) and (b).

1988 Amendment. Act 158 amended subsecs. (b)(4) and (c).

Cross References. Section 6106 is referred to in sections 913, 6106.1, 6107, 6108, 6109, 6118, 6122 of this title; section 6108 of Title 23 (Domestic Relations).



Section 6106.1 - Carrying loaded weapons other than firearms

§ 6106.1. Carrying loaded weapons other than firearms.

(a) General rule.--Except as provided in Title 34 (relating to game), no person shall carry a loaded pistol, revolver, shotgun or rifle, other than a firearm as defined in section 6102 (relating to definitions), in any vehicle. The provisions of this section shall not apply to persons excepted from the requirement of a license to carry firearms under section 6106(b)(1), (2), (5) or (6) (relating to firearms not to be carried without a license) nor shall the provisions of this section be construed to permit persons to carry firearms in a vehicle where such conduct is prohibited by section 6106.

(b) Penalty.--A person who violates the provisions of this section commits a summary offense. (Dec. 7, 1989, P.L.607, No.68, eff. 60 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)



Section 6107 - Prohibited conduct during emergency

§ 6107. Prohibited conduct during emergency.

(a) General rule.--No person shall carry a firearm upon the public streets or upon any public property during an emergency proclaimed by a State or municipal governmental executive unless that person is:

(1) Actively engaged in a defense of that person's life or property from peril or threat.

(2) Licensed to carry firearms under section 6109

(relating to licenses) or is exempt from licensing under section 6106(b) (relating to firearms not to be carried without a license).

(b) Seizure, taking and confiscation.--Except as otherwise provided under subsection (a) and notwithstanding the provisions of 35 Pa.C.S. Ch. 73 (relating to Commonwealth services) or any other provision of law to the contrary, no firearm, accessory or ammunition may be seized, taken or confiscated during an emergency unless the seizure, taking or confiscation would be authorized absent the emergency.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Accessory." Any scope, sight, bipod, sling, light, magazine, clip or other related item that is attached to or necessary for the operation of a firearm. "Firearm." The term includes any weapon that is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any weapon. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)



Section 6108 - Carrying firearms on public streets or public property in Philadelphia

No person shall carry a firearm, rifle or shotgun at any time upon the public streets or upon any public property in a city of the first class unless:

(1) such person is licensed to carry a firearm; or

(2) such person is exempt from licensing under section 6106(b) of this title (relating to firearms not to be carried without a license).

Cross References. Section 6108 is referred to in section 6109 of this title.



Section 6109 - Licenses

(a) Purpose of license.--A license to carry a firearm shall be for the purpose of carrying a firearm concealed on or about one's person or in a vehicle throughout this Commonwealth.

(b) Place of application.--An individual who is 21 years of age or older may apply to a sheriff for a license to carry a firearm concealed on or about his person or in a vehicle within this Commonwealth. If the applicant is a resident of this Commonwealth, he shall make application with the sheriff of the county in which he resides or, if a resident of a city of the first class, with the chief of police of that city.

(c) Form of application and content.--The application for a license to carry a firearm shall be uniform throughout this Commonwealth and shall be on a form prescribed by the Pennsylvania State Police. The form may contain provisions, not exceeding one page, to assure compliance with this section. Issuing authorities shall use only the application form prescribed by the Pennsylvania State Police. One of the following reasons for obtaining a firearm license shall be set forth in the application: self-defense, employment, hunting and fishing, target shooting, gun collecting or another proper reason. The application form shall be dated and signed by the applicant and shall contain the following statement:

I have never been convicted of a crime that prohibits me from possessing or acquiring a firearm under Federal or State law. I am of sound mind and have never been committed to a mental institution. I hereby certify that the statements contained herein are true and correct to the best of my knowledge and belief. I understand that, if I knowingly make any false statements herein, I am subject to penalties prescribed by law. I authorize the sheriff, or his designee, or, in the case of first class cities, the chief or head of the police department, or his designee, to inspect only those records or documents relevant to information required for this application. If I am issued a license and knowingly become ineligible to legally possess or acquire firearms, I will promptly notify the sheriff of the county in which I reside or, if I reside in a city of the first class, the chief of police of that city.

(d) Sheriff to conduct investigation.--The sheriff to whom the application is made shall:

(1) investigate the applicant's record of criminal conviction;

(2) investigate whether or not the applicant is under indictment for or has ever been convicted of a crime punishable by imprisonment exceeding one year;

(3) investigate whether the applicant's character and reputation are such that the applicant will not be likely to act in a manner dangerous to public safety;

(4) investigate whether the applicant would be precluded from receiving a license under subsection (e)(1) or section 6105(h) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms); and

(5) conduct a criminal background, juvenile delinquency and mental health check following the procedures set forth in section 6111 (relating to sale or transfer of firearms), receive a unique approval number for that inquiry and record the date and number on the application.

(e) Issuance of license.--

(1) A license to carry a firearm shall be for the purpose of carrying a firearm concealed on or about one's person or in a vehicle and shall be issued if, after an investigation not to exceed 45 days, it appears that the applicant is an individual concerning whom no good cause exists to deny the license. A license shall not be issued to any of the following:

(i) An individual whose character and reputation is such that the individual would be likely to act in a manner dangerous to public safety.

(ii) An individual who has been convicted of an offense under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(iii) An individual convicted of a crime enumerated in section 6105.

(iv) An individual who, within the past ten years, has been adjudicated delinquent for a crime enumerated in section 6105 or for an offense under The Controlled Substance, Drug, Device and Cosmetic Act.

(v) An individual who is not of sound mind or who has ever been committed to a mental institution.

(vi) An individual who is addicted to or is an unlawful user of marijuana or a stimulant, depressant or narcotic drug.

(vii) An individual who is a habitual drunkard.

(viii) An individual who is charged with or has been convicted of a crime punishable by imprisonment for a term exceeding one year except as provided for in section 6123 (relating to waiver of disability or pardons).

(ix) A resident of another state who does not possess a current license or permit or similar document to carry a firearm issued by that state if a license is provided for by the laws of that state, as published annually in the Federal Register by the Bureau of Alcohol, Tobacco and Firearms of the Department of the Treasury under 18 U.S.C. § 921(a)(19) (relating to definitions).

(x) An alien who is illegally in the United States.

(xi) An individual who has been discharged from the armed forces of the United States under dishonorable conditions.

(xii) An individual who is a fugitive from justice. This subparagraph does not apply to an individual whose fugitive status is based upon nonmoving or moving summary offense under Title 75 (relating to vehicles).

(xiii) An individual who is otherwise prohibited from possessing, using, manufacturing, controlling, purchasing, selling or transferring a firearm as provided by section 6105.

(xiv) An individual who is prohibited from possessing or acquiring a firearm under the statutes of the United States.

(2) (Deleted by amendment).

(3) The license to carry a firearm shall be designed to be uniform throughout this Commonwealth and shall be in a form prescribed by the Pennsylvania State Police. The license shall bear the following:

(i) The name, address, date of birth, race, sex, citizenship, height, weight, color of hair, color of eyes and signature of the licensee.

(ii) The signature of the sheriff issuing the license.

(iii) A license number of which the first two numbers shall be a county location code followed by numbers issued in numerical sequence.

(iv) The point-of-contact telephone number designated by the Pennsylvania State Police under subsection (l).

(v) The reason for issuance.

(vi) The period of validation.

(4) The sheriff shall require a photograph of the licensee on the license. The photograph shall be in a form compatible with the Commonwealth Photo Imaging Network.

(5) The original license shall be issued to the applicant. The first copy of the license shall be forwarded to the Pennsylvania State Police within seven days of the date of issue. The second copy shall be retained by the issuing authority for a period of seven years. Except pursuant to court order, both copies and the application shall, at the end of the seven-year period, be destroyed unless the license has been renewed within the seven-year period.

(f) Term of license.--

(1) A license to carry a firearm issued under subsection (e) shall be valid throughout this Commonwealth for a period of five years unless extended under paragraph (3) or sooner revoked.

(2) At least 60 days prior to the expiration of each license, the issuing sheriff shall send to the licensee an application for renewal of license. Failure to receive a renewal application shall not relieve a licensee from the responsibility to renew the license.

(3) Notwithstanding paragraph (1) or any other provision of law to the contrary, a license to carry a firearm that is held by a member of the United States Armed Forces or the Pennsylvania National Guard on Federal active duty and deployed overseas that is scheduled to expire during the period of deployment shall be extended until 90 days after the end of the deployment.

(4) Possession of a license, together with a copy of the person's military orders showing the dates of overseas deployment, including the date that the overseas deployment ends, shall constitute, during the extension period specified in paragraph (3), a defense to any charge filed pursuant to section 6106 (relating to firearms not to be carried without a license) or 6108 (relating to carrying firearms on public streets or public property in Philadelphia).

(g) Grant or denial of license.--Upon the receipt of an application for a license to carry a firearm, the sheriff shall, within 45 days, issue or refuse to issue a license on the basis of the investigation under subsection (d) and the accuracy of the information contained in the application. If the sheriff refuses to issue a license, the sheriff shall notify the applicant in writing of the refusal and the specific reasons. The notice shall be sent by certified mail to the applicant at the address set forth in the application.

(h) Fee.--

(1) In addition to fees described in paragraphs (2)(ii) and (3), the fee for a license to carry a firearm is $19. This includes all of the following:

(i) A renewal notice processing fee of $1.50.

(ii) An administrative fee of $5 under section 14(2) of the act of July 6, 1984 (P.L.614, No.127), known as the Sheriff Fee Act.

(2) (Expired).

(3) An additional fee of $1 shall be paid by the applicant for a license to carry a firearm and shall be remitted by the sheriff to the Firearms License Validation System Account, which is hereby established as a special restricted receipt account within the General Fund of the State Treasury. The account shall be used for purposes under subsection (l). Moneys credited to the account and any investment income accrued are hereby appropriated on a continuing basis to the Pennsylvania State Police.

(4) No fee other than that provided by this subsection or the Sheriff Fee Act may be assessed by the sheriff for the performance of any background check made pursuant to this act.

(5) The fee is payable to the sheriff to whom the application is submitted and is payable at the time of application for the license.

(6) Except for the administrative fee of $5 under section 14(2) of the Sheriff Fee Act, all other fees shall be refunded if the application is denied but shall not be refunded if a license is issued and subsequently revoked.

(7) A person who sells or attempts to sell a license to carry a firearm for a fee in excess of the amounts fixed under this subsection commits a summary offense.

(i) Revocation.--A license to carry firearms may be revoked by the issuing authority for good cause. A license to carry firearms shall be revoked by the issuing authority for any reason stated in subsection (e)(1) which occurs during the term of the permit. Notice of revocation shall be in writing and shall state the specific reason for revocation. Notice shall be sent by certified mail to the individual whose license is revoked, and, at that time, notice shall also be provided to the Pennsylvania State Police by electronic means, including e-mail or facsimile transmission, that the license is no longer valid. An individual whose license is revoked shall surrender the license to the issuing authority within five days of receipt of the notice. An individual whose license is revoked may appeal to the court of common pleas for the judicial district in which the individual resides. An individual who violates this section commits a summary offense.

(i.1) Notice to sheriff.--Notwithstanding any statute to the contrary:

(1) Upon conviction of a person for a crime specified in section 6105(a) or (b) or upon conviction of a person for a crime punishable by imprisonment exceeding one year or upon a determination that the conduct of a person meets the criteria specified in section 6105(c)(1), (2), (3), (5), (6) or (9), the court shall determine if the defendant has a license to carry firearms issued pursuant to this section. If the defendant has such a license, the court shall notify the sheriff of the county in which that person resides, on a form developed by the Pennsylvania State Police, of the identity of the person and the nature of the crime or conduct which resulted in the notification. The notification shall be transmitted by the judge within seven days of the conviction or determination.

(2) Upon adjudication that a person is incompetent or upon the involuntary commitment of a person to a mental institution for inpatient care and treatment under the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, or upon involuntary treatment of a person as described under section 6105(c)(4), the judge of the court of common pleas, mental health review officer or county mental health and mental retardation administrator shall notify the sheriff of the county in which that person resides, on a form developed by the Pennsylvania State Police, of the identity of the person who has been adjudicated, committed or treated and the nature of the adjudication, commitment or treatment. The notification shall be transmitted by the judge, mental health review officer or county mental health and mental retardation administrator within seven days of the adjudication, commitment or treatment.

(j) Immunity.--A sheriff who complies in good faith with this section shall be immune from liability resulting or arising from the action or misconduct with a firearm committed by any individual to whom a license to carry a firearm has been issued.

(k) Reciprocity.--

(1) The Attorney General shall have the power and duty to enter into reciprocity agreements with other states providing for the mutual recognition of a license to carry a firearm issued by the Commonwealth and a license or permit to carry a firearm issued by the other state. To carry out this duty, the Attorney General is authorized to negotiate reciprocity agreements and grant recognition of a license or permit to carry a firearm issued by another state.

(2) The Attorney General shall report to the General Assembly within 180 days of the effective date of this paragraph and annually thereafter concerning the agreements which have been consummated under this subsection.

(l) Firearms License Validation System.--

(1) The Pennsylvania State Police shall establish a nationwide toll-free telephone number, known as the Firearms License Validation System, which shall be operational seven days a week, 24 hours per day, for the purpose of responding to law enforcement inquiries regarding the validity of any Pennsylvania license to carry a firearm.

(2) Notwithstanding any other law regarding the confidentiality of information, inquiries to the Firearms License Validation System regarding the validity of any Pennsylvania license to carry a firearm may only be made by law enforcement personnel acting within the scope of their official duties.

(3) Law enforcement personnel outside this Commonwealth shall provide their originating agency identifier number and the license number of the license to carry a firearm which is the subject of the inquiry.

(4) Responses to inquiries by law enforcement personnel outside this Commonwealth shall be limited to the name of the licensee, the validity of the license and any information which may be provided to a criminal justice agency pursuant to Chapter 91 (relating to criminal history record information).

(m) Inquiries.--

(1) The Attorney General shall, not later than one year after the effective date of this subsection and not less than once annually, contact in writing the appropriate authorities in any other state which does not have a current reciprocity agreement with the Commonwealth to determine if:

(i) the state will negotiate a reciprocity agreement;

(ii) a licensee may carry a concealed firearm in the state; or

(iii) a licensee may apply for a license or permit to carry a firearm issued by the state.

(2) The Attorney General shall maintain a current list of those states which have a reciprocity agreement with the Commonwealth, those states which allow licensees to carry a concealed firearm and those states which allow licensees to apply for a license or permit to carry a firearm. This list shall be posted on the Internet, provided to the Pennsylvania State Police and made available to the public upon request.

(m.1) Temporary emergency licenses.--

(1) A person seeking a temporary emergency license to carry a concealed firearm shall submit to the sheriff of the county in which the person resides all of the following:

(i) Evidence of imminent danger to the person or the person's minor child. For purposes of this subparagraph, the term "minor" shall have the same meaning as provided in 1 Pa.C.S. § 1991 (relating to definitions).

(ii) A sworn affidavit that contains the information required on an application for a license to carry a firearm and attesting that the person is 21 years of age or older, is not prohibited from owning firearms under section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) or any other Federal or State law and is not currently subject to a protection from abuse order or a protection order issued by a court of another state.

(iii) In addition to the provisions of subsection (h), a temporary emergency license fee established by the Commissioner of the Pennsylvania State Police for an amount that does not exceed the actual cost of conducting the criminal background check or $10, whichever is less.

(iv) An application for a license to carry a firearm on the form prescribed pursuant to subsection (c).

(2) Upon receipt of the items required under paragraph (1), the sheriff immediately shall conduct a criminal history, juvenile delinquency and mental health record check of the applicant pursuant to section 6105. Immediately upon receipt of the results of the records check, the sheriff shall review the information and shall determine whether the applicant meets the criteria set forth in this subsection. If the sheriff determines that the applicant has met all of the criteria, the sheriff shall immediately issue the applicant a temporary emergency license to carry a concealed firearm.

(3) If the sheriff refuses to issue a temporary emergency license, the sheriff shall specify the grounds for the denial in a written notice to the applicant. The applicant may appeal the denial or challenge criminal records check results that were the basis of the denial, if applicable, in the same manner as a denial of a license to carry a firearm under this section.

(4) A temporary emergency license issued under this subsection shall be valid for 45 days and may not be renewed. A person who has been issued a temporary emergency license under this subsection shall not be issued another temporary emergency license unless at least five years have expired since the issuance of the prior temporary emergency license. During the 45 days the temporary emergency license is valid, the sheriff shall conduct an additional investigation of the person for the purposes of determining whether the person may be issued a license pursuant to this section. If, during the course of this investigation, the sheriff discovers any information that would have prohibited the issuance of a license pursuant to this section, the sheriff shall be authorized to revoke the temporary emergency license as provided in subsection (i).

(5) The temporary emergency license issued pursuant to this section shall be consistent with the form prescribed in subsection (e)(3), (4) and (5). In addition to the information provided in those paragraphs, the temporary emergency license shall be clearly marked "Temporary."

(6) A person who holds a temporary emergency license to carry a firearm shall have the same rights to carry a firearm as a person issued a license to carry a firearm under this section. A licensee under this subsection shall be subject to all other duties, restrictions and penalties under this section, including revocation pursuant to subsection (i).

(7) A sheriff who issues a temporary emergency license to carry a firearm shall retain, for the entire period during which the temporary emergency license is in effect, the evidence of imminent danger that the applicant submitted to the sheriff that was the basis for the license, or a copy of the evidence, as appropriate.

(8) A person applying for a temporary emergency license shall complete the application required pursuant to subsection (c) and shall provide at the time of application the information required in paragraph (1).

(9) Prior to the expiration of a temporary emergency license, if the sheriff has determined pursuant to investigation that the person issued a temporary emergency license is not disqualified and if the temporary emergency license has not been revoked pursuant to subsection (i), the sheriff shall issue a license pursuant to this section that is effective for the balance of the five-year period from the date of the issuance of the temporary emergency license. Records and all other information, duties and obligations regarding such licenses shall be applicable as otherwise provided in this section.

(10) As used in this subsection, the term "evidence of imminent danger" means:

(i) a written document prepared by the Attorney General, a district attorney, a chief law enforcement officer, judicial officer or their designees describing the facts that give a person reasonable cause to fear a criminal attack upon the person or the person's minor child. For the purposes of this subparagraph, the term "chief law enforcement officer" shall have the same meaning as provided in 42 Pa.C.S. § 8951 (relating to definitions) and "judicial officer" shall have the same meaning as provided in 42 Pa.C.S. § 102 (relating to definitions).

(ii) a police report.

(m.2) Inconsistent provisions.--Notwithstanding the provisions of section 7506 (relating to violation of rules regarding conduct on Commonwealth property), 75 Pa.C.S. § 7727 (relating to additional limitations on operation) or the act of June 28, 1995 (P.L.89, No.18), known as the Conservation and Natural Resources Act, and regulations promulgated under that act, a firearm may be carried as provided in subsection (a) by:

(1) a law enforcement officer whose current identification as a law enforcement officer shall be construed as a valid license to carry a firearm; or

(2) any licensee.

(m.3) Construction.--Nothing in this section shall be construed to:

(1) Permit the hunting or harvesting of any wildlife with a firearm or ammunition not otherwise permitted by 34 Pa.C.S. (relating to game).

(2) Authorize any Commonwealth agency to regulate the possession of firearms in any manner inconsistent with the provisions of this title.

(n) Definition.--As used in this section, the term "licensee" means an individual who is licensed to carry a firearm under this section.

(Apr. 17, 1986, P.L.82, No.28, eff. Jan. 1, 1987; Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; June 18, 1998, P.L.503, No.70, eff. imd.; Nov. 10, 2005, P.L.335, No.66; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days; June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment. Act 10 amended subsec. (m.3). See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

2011 Expiration. Subsec. (h)(2) expired May 9, 2011. See Act 66 of 2005.

2008 Amendment. Act 131 amended subsec. (f)(1) and added subsecs. (f)(3) and (4), (m.1), (m.2) and (m.3).

2005 Amendment. Act 66 amended subsecs. (c), (d), (e), (h), (i) and (k) and added subsecs. (i.1), (l), (m) and (n). Section 14 of Act 66 provided that the Pennsylvania Commission on Crime and Delinquency shall submit a report to the General Assembly three years after the effective date of section 14 on the progress of the Firearms License to Carry Modernization Account. See section 15 of Act 66 in the appendix to this title for special provisions relating to effective date.

1997 Amendment. Act 5 amended subsec. (a).

1995 Amendment. Act 66 amended subsecs. (a), (f) and (h).

Cross References. Section 6109 is referred to in sections 913, 6105, 6106, 6107, 6111, 6115, 6124 of this title; section 6108 of Title 23 (Domestic Relations); sections 2325, 2525 of Title 34 (Game).



Section 6110 - Persons to whom delivery shall not be made (Repealed)

1995 Repeal. Section 6110 was repealed June 13, 1995 (1st Sp.Sess., P.L.1024, No.17), effective in 120 days.



Section 6110.1 - Possession of firearm by minor

§ 6110.1. Possession of firearm by minor.

(a) Firearm.--Except as provided in subsection (b), a person under 18 years of age shall not possess or transport a firearm anywhere in this Commonwealth.

(b) Exception.--Subsection (a) shall not apply to a person under 18 years of age:

(1) who is under the supervision of a parent, grandparent, legal guardian or an adult acting with the expressed consent of the minor's custodial parent or legal guardian and the minor is engaged in lawful activity, including safety training, lawful target shooting, engaging in an organized competition involving the use of a firearm or the firearm is unloaded and the minor is transporting it for a lawful purpose; or

(2) who is lawfully hunting or trapping in accordance with 34 Pa.C.S. (relating to game).

(c) Responsibility of adult.--Any person who knowingly and intentionally delivers or provides to the minor a firearm in violation of subsection (a) commits a felony of the third degree.

(d) Forfeiture.--Any firearm in the possession of a person under 18 years of age in violation of this section shall be promptly seized by the arresting law enforcement officer and upon conviction or adjudication of delinquency shall be forfeited or, if stolen, returned to the lawful owner. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.)

1995 Amendments. Act 17, 1st Sp.Sess., added section 6110.1 and Act 66 amended subsec. (b).

Cross References. Section 6110.1 is referred to in sections 6105, 6115 of this title.



Section 6110.2 - Possession of firearm with altered manufacturer's number

(a) General rule.--No person shall possess a firearm which has had the manufacturer's number integral to the frame or receiver altered, changed, removed or obliterated.

(b) Penalty.--A person who violates this section commits a felony of the second degree.

(c) Definition.--As used in this section, the term "firearm" shall have the same meaning as that term is defined in section 6105(i) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms), except that the term shall not include antique firearms as defined in section 6118 (relating to antique firearms).

(Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)



Section 6111 - Sale or transfer of firearms

(a) Time and manner of delivery.--

(1) Except as provided in paragraph (2), no seller shall deliver a firearm to the purchaser or transferee thereof until 48 hours shall have elapsed from the time of the application for the purchase thereof, and, when delivered, the firearm shall be securely wrapped and shall be unloaded.

(2) Thirty days after publication in the Pennsylvania Bulletin that the Instantaneous Criminal History Records Check System has been established in accordance with the Brady Handgun Violence Prevention Act (Public Law 103-159, 18 U.S.C. § 921 et seq.), no seller shall deliver a firearm to the purchaser thereof until the provisions of this section have been satisfied, and, when delivered, the firearm shall be securely wrapped and shall be unloaded.

(b) Duty of seller.--No licensed importer, licensed manufacturer or licensed dealer shall sell or deliver any firearm to another person, other than a licensed importer, licensed manufacturer, licensed dealer or licensed collector, until the conditions of subsection (a) have been satisfied and until he has:

(1) For purposes of a firearm as defined in section 6102 (relating to definitions), obtained a completed application/record of sale from the potential buyer or transferee to be filled out in triplicate, the original copy to be sent to the Pennsylvania State Police, postmarked via first class mail, within 14 days of the sale, one copy to be retained by the licensed importer, licensed manufacturer or licensed dealer for a period of 20 years and one copy to be provided to the purchaser or transferee. The form of this application/record of sale shall be no more than one page in length and shall be promulgated by the Pennsylvania State Police and provided by the licensed importer, licensed manufacturer or licensed dealer. The application/record of sale shall include the name, address, birthdate, gender, race, physical description and Social Security number of the purchaser or transferee, the date of the application and the caliber, length of barrel, make, model and manufacturer's number of the firearm to be purchased or transferred. The application/record of sale shall also contain the following question:

Are you the actual buyer of the firearm(s), as defined under 18 Pa.C.S. § 6102 (relating to definitions), listed on this application/record of sale? Warning: You are not the actual buyer if you are acquiring the firearm(s) on behalf of another person, unless you are legitimately acquiring the firearm as a gift for any of the following individuals who are legally eligible to own a firearm:

(1) spouse;

(2) parent;

(3) child;

(4) grandparent; or

(5) grandchild.

(1.1) On the date of publication in the Pennsylvania Bulletin of a notice by the Pennsylvania State Police that the instantaneous records check has been implemented, all of the following shall apply:

(i) In the event of an electronic failure under section 6111.1(b)(2) (relating to Pennsylvania State Police) for purposes of a firearm which exceeds the barrel and related lengths set forth in section 6102, obtained a completed application/record of sale from the potential buyer or transferee to be filled out in triplicate, the original copy to be sent to the Pennsylvania State Police, postmarked via first class mail, within 14 days of sale, one copy to be retained by the licensed importer, licensed manufacturer or licensed dealer for a period of 20 years and one copy to be provided to the purchaser or transferee.

(ii) The form of the application/record of sale shall be no more than one page in length and shall be promulgated by the Pennsylvania State Police and provided by the licensed importer, licensed manufacturer or licensed dealer.

(iii) For purposes of conducting the criminal history, juvenile delinquency and mental health records background check which shall be completed within ten days of receipt of the information from the dealer, the application/record of sale shall include the name, address, birthdate, gender, race, physical description and Social Security number of the purchaser or transferee and the date of application.

(iv) No information regarding the type of firearm need be included other than an indication that the firearm exceeds the barrel lengths set forth in section 6102.

(v) Unless it has been discovered pursuant to a criminal history, juvenile delinquency and mental health records background check that the potential purchaser or transferee is prohibited from possessing a firearm pursuant to section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms), no information on the application/record of sale provided pursuant to this subsection shall be retained as precluded by section 6111.4 (relating to registration of firearms) by the Pennsylvania State Police either through retention of the application/record of sale or by entering the information onto a computer, and, further, an application/record of sale received by the Pennsylvania State Police pursuant to this subsection shall be destroyed within 72 hours of the completion of the criminal history, juvenile delinquency and mental health records background check.

(1.2) Fees collected under paragraph (3) and section 6111.2 (relating to firearm sales surcharge) shall be transmitted to the Pennsylvania State Police within 14 days of collection.

(1.3) In addition to the criminal penalty under section 6119 (relating to violation penalty), any person who knowingly and intentionally maintains or fails to destroy any information submitted to the Pennsylvania State Police for purposes of a background check pursuant to paragraphs (1.1) and (1.4) or violates section 6111.4 shall be subject to a civil penalty of $250 per violation, entry or failure to destroy.

(1.4) Following implementation of the instantaneous records check by the Pennsylvania State Police on or before December 1, 1998, no application/record of sale shall be completed for the purchase or transfer of a firearm which exceeds the barrel lengths set forth in section 6102. A statement shall be submitted by the dealer to the Pennsylvania State Police, postmarked via first class mail, within 14 days of the sale, containing the number of firearms sold which exceed the barrel and related lengths set forth in section 6102, the amount of surcharge and other fees remitted and a list of the unique approval numbers given pursuant to paragraph (4), together with a statement that the background checks have been performed on the firearms contained in the statement. The form of the statement relating to performance of background checks shall be promulgated by the Pennsylvania State Police.

(2) Inspected photoidentification of the potential purchaser or transferee, including, but not limited to, a driver's license, official Pennsylvania photoidentification card or official government photoidentification card. In the case of a potential buyer or transferee who is a member of a recognized religious sect or community whose tenets forbid or discourage the taking of photographs of members of that sect or community, a seller shall accept a valid-without-photo driver's license or a combination of documents, as prescribed by the Pennsylvania State Police, containing the applicant's name, address, date of birth and the signature of the applicant.

(3) Requested by means of a telephone call that the Pennsylvania State Police conduct a criminal history, juvenile delinquency history and a mental health record check. The purchaser and the licensed dealer shall provide such information as is necessary to accurately identify the purchaser. The requester shall be charged a fee equivalent to the cost of providing the service but not to exceed $2 per buyer or transferee.

(4) Received a unique approval number for that inquiry from the Pennsylvania State Police and recorded the date and the number on the application/record of sale form.

(5) Issued a receipt containing the information from paragraph (4), including the unique approval number of the purchaser. This receipt shall be prima facie evidence of the purchaser's or transferee's compliance with the provisions of this section.

(6) Unless it has been discovered pursuant to a criminal history, juvenile delinquency and mental health records background check that the potential purchaser or transferee is prohibited from possessing a firearm pursuant to section 6105, no information received via telephone following the implementation of the instantaneous background check system from a purchaser or transferee who has received a unique approval number shall be retained by the Pennsylvania State Police.

(7) For purposes of the enforcement of 18 U.S.C. § 922(d)(9), (g)(1) and (s)(1) (relating to unlawful acts), in the event the criminal history or juvenile delinquency background check indicates a conviction for a misdemeanor that the Pennsylvania State Police cannot determine is or is not related to an act of domestic violence, the Pennsylvania State Police shall issue a temporary delay of the approval of the purchase or transfer. During the temporary delay, the Pennsylvania State Police shall conduct a review or investigation of the conviction with courts, local police departments, district attorneys and other law enforcement or related institutions as necessary to determine whether or not the misdemeanor conviction involved an act of domestic violence. The Pennsylvania State Police shall conduct the review or investigation as expeditiously as possible. No firearm may be transferred by the dealer to the purchaser who is the subject of the investigation during the temporary delay. The Pennsylvania State Police shall notify the dealer of the termination of the temporary delay and either deny the sale or provide the unique approval number under paragraph (4).

(c) Duty of other persons.--Any person who is not a licensed importer, manufacturer or dealer and who desires to sell or transfer a firearm to another unlicensed person shall do so only upon the place of business of a licensed importer, manufacturer, dealer or county sheriff's office, the latter of whom shall follow the procedure set forth in this section as if he were the seller of the firearm. The provisions of this section shall not apply to transfers between spouses or to transfers between a parent and child or to transfers between grandparent and grandchild.

(d) Defense.--Compliance with the provisions of this section shall be a defense to any criminal complaint under the laws of this Commonwealth or other claim or cause of action under this chapter arising from the sale or transfer of any firearm.

(e) Nonapplicability of section.--This section shall not apply to the following:

(1) Any firearm manufactured on or before 1898.

(2) Any firearm with a matchlock, flintlock or percussion cap type of ignition system.

(3) Any replica of any firearm described in paragraph (1) if the replica:

(i) is not designed or redesigned to use rimfire or conventional center fire fixed ammunition; or

(ii) uses rimfire or conventional center fire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade.

(f) Application of section.--

(1) For the purposes of this section only, except as provided by paragraph (2), "firearm" shall mean any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

(2) The provisions contained in subsections (a) and (c) shall only apply to pistols or revolvers with a barrel length of less than 15 inches, any shotgun with a barrel length of less than 18 inches, any rifle with a barrel length of less than 16 inches or any firearm with an overall length of less than 26 inches.

(3) The provisions contained in subsection (a) shall not apply to any law enforcement officer whose current identification as a law enforcement officer shall be construed as a valid license to carry a firearm or any person who possesses a valid license to carry a firearm under section 6109 (relating to licenses).

(4) (i) The provisions of subsection (a) shall not apply to any person who presents to the seller or transferor a written statement issued by the official described in subparagraph (iii) during the ten-day period ending on the date of the most recent proposal of such transfer or sale by the transferee or purchaser stating that the transferee or purchaser requires access to a firearm because of a threat to the life of the transferee or purchaser or any member of the household of that transferee or purchaser.

(ii) The issuing official shall notify the applicant's local police authority that such a statement has been issued. In counties of the first class the chief of police shall notify the police station or substation closest to the applicant's residence.

(iii) The statement issued under subparagraph (ii) shall be issued by the district attorney, or his designee, of the county of residence if the transferee or purchaser resides in a municipality where there is no chief of police. Otherwise, the statement shall be issued by the chief of police in the municipality in which the purchaser or transferee resides.

(g) Penalties.--

(1) Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly or intentionally sells, delivers or transfers a firearm in violation of this section commits a misdemeanor of the second degree.

(2) Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly or intentionally sells, delivers or transfers a firearm under circumstances intended to provide a firearm to any person, purchaser or transferee who is unqualified or ineligible to control, possess or use a firearm under this chapter commits a felony of the third degree and shall in addition be subject to revocation of the license to sell firearms for a period of three years.

(3) Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly and intentionally requests a criminal history, juvenile delinquency or mental health record check or other confidential information from the Pennsylvania State Police under this chapter for any purpose other than compliance with this chapter or knowingly and intentionally disseminates any criminal history, juvenile delinquency or mental health record or other confidential information to any person other than the subject of the information commits a felony of the third degree.

(3.1) Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly and intentionally obtains or furnishes information collected or maintained pursuant to section 6109 for any purpose other than compliance with this chapter or who knowingly or intentionally disseminates, publishes or otherwise makes available such information to any person other than the subject of the information commits a felony of the third degree.

(4) Any person, purchaser or transferee commits a felony of the third degree if, in connection with the purchase, delivery or transfer of a firearm under this chapter, he knowingly and intentionally:

(i) makes any materially false oral statement;

(ii) makes any materially false written statement, including a statement on any form promulgated by Federal or State agencies; or

(iii) willfully furnishes or exhibits any false identification intended or likely to deceive the seller, licensed dealer or licensed manufacturer.

(5) Notwithstanding section 306 (relating to liability for conduct of another; complicity) or any other statute to the contrary, any person, licensed importer, licensed dealer or licensed manufacturer who knowingly and intentionally sells, delivers or transfers a firearm in violation of this chapter who has reason to believe that the firearm is intended to be used in the commission of a crime or attempt to commit a crime shall be criminally liable for such crime or attempted crime.

(6) Notwithstanding any act or statute to the contrary, any person, licensed importer, licensed manufacturer or licensed dealer who knowingly and intentionally sells or delivers a firearm in violation of this chapter who has reason to believe that the firearm is intended to be used in the commission of a crime or attempt to commit a crime shall be liable in the amount of the civil judgment for injuries suffered by any person so injured by such crime or attempted crime.

(h) Subsequent violation penalty.--

(1) A second or subsequent violation of this section shall be a felony of the second degree. A person who at the time of sentencing has been convicted of another offense under this section shall be sentenced to a mandatory minimum sentence of imprisonment of five years. A second or subsequent offense shall also result in permanent revocation of any license to sell, import or manufacture a firearm.

(2) Notice of the applicability of this subsection to the defendant and reasonable notice of the Commonwealth's intention to proceed under this section shall be provided prior to trial. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence and shall determine by a preponderance of the evidence if this section is applicable.

(3) There shall be no authority for a court to impose on a defendant to which this subsection is applicable a lesser sentence than provided for in paragraph (1), to place the defendant on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(4) If a sentencing court refuses to apply this subsection where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this subsection.

(5) For the purposes of this subsection, a person shall be deemed to have been convicted of another offense under this section whether or not judgment of sentence has been imposed for that violation.

(i) Confidentiality.--All information provided by the potential purchaser, transferee or applicant, including, but not limited to, the potential purchaser, transferee or applicant's name or identity, furnished by a potential purchaser or transferee under this section or any applicant for a license to carry a firearm as provided by section 6109 shall be confidential and not subject to public disclosure. In addition to any other sanction or penalty imposed by this chapter, any person, licensed dealer, State or local governmental agency or department that violates this subsection shall be liable in civil damages in the amount of $1,000 per occurrence or three times the actual damages incurred as a result of the violation, whichever is greater, as well as reasonable attorney fees.

(j) Exemption.--

(1) The provisions of subsections (a) and (b) shall not apply to:

(i) sales between Federal firearms licensees; or

(ii) the purchase of firearms by a chief law enforcement officer or his designee, for the official use of law enforcement officers.

(2) For the purposes of this subsection, the term "chief law enforcement officer" shall include the Commissioner of the Pennsylvania State Police, the chief or head of a police department, a county sheriff or any equivalent law enforcement official.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66; Apr. 22, 1997, P.L.73, No.5; June 18, 1998, P.L.503, No.70, eff. imd.; Dec. 3, 1998, P.L.933, No.121, eff. imd.; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Dec. 20, 2000, P.L.728, No.101, eff. 60 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days; Oct. 25, 2012, P.L.1626, No.199, eff. 60 days)

2012 Amendment. Act 199 amended subsec. (h).

2008 Amendment. Act 131 amended subsecs. (b)(1), (g)(4) and (j).

2000 Amendment. Act 101 amended subsec. (j).

1998 Amendments. Act 70 amended subsecs. (b)(1.1) intro. par. and (i), (1.4) and (3) and (g)(3) and added subsecs. (b)(7) and (g)(3.1) and Act 121 amended subsec. (b)(1.4). Act 121 overlooked the amendment by Act 70, but the amendments do not conflict in substance (except for the date, as to which Act 121 has been given effect) and have both been given effect in setting forth the text of subsec. (b)(1.4).

1997 Amendment. Act 5 amended the entire section, effective immediately as to subsec. (b)(1.1) and 60 days as to the remainder of the section.

Cross References. Section 6111 is referred to in sections 6109, 6111.1, 6111.2, 6111.3, 6113 of this title; section 6108.3 of Title 23 (Domestic Relations); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 6111.1 - Pennsylvania State Police

(a) Administration.--The Pennsylvania State Police shall have the responsibility to administer the provisions of this chapter.

(b) Duty of Pennsylvania State Police.--

(1) Upon receipt of a request for a criminal history, juvenile delinquency history and mental health record check of the potential purchaser or transferee, the Pennsylvania State Police shall immediately during the licensee's call or by return call forthwith:

(i) review the Pennsylvania State Police criminal history and fingerprint records to determine if the potential purchaser or transferee is prohibited from receipt or possession of a firearm under Federal or State law;

(ii) review the juvenile delinquency and mental health records of the Pennsylvania State Police to determine whether the potential purchaser or transferee is prohibited from receipt or possession of a firearm under Federal or State law; and

(iii) inform the licensee making the inquiry either:

(A) that the potential purchase or transfer is prohibited; or

(B) provide the licensee with a unique approval number.

(2) In the event of electronic failure, scheduled computer downtime or similar event beyond the control of the Pennsylvania State Police, the Pennsylvania State Police shall immediately notify the requesting licensee of the reason for and estimated length of the delay. If the failure or event lasts for a period exceeding 48 hours, the dealer shall not be subject to any penalty for completing a transaction absent the completion of an instantaneous records check for the remainder of the failure or similar event, but the dealer shall obtain a completed application/record of sale following the provisions of section 6111(b)(1) and (1.1) (relating to sale or transfer of firearms) as if an instantaneous records check has not been established for any sale or transfer of a firearm for the purpose of a subsequent background check.

(3) The Pennsylvania State Police shall fully comply, execute and enforce the directives of this section as follows:

(i) The instantaneous background check for firearms as defined in section 6102 (relating to definitions) shall begin on July 1, 1998.

(ii) The instantaneous background check for firearms that exceed the barrel lengths set forth in section 6102 shall begin on the later of:

(A) the date of publication of the notice under section 6111(a)(2); or

(B) December 31, 1998.

(4) The Pennsylvania State Police and any local law enforcement agency shall make all reasonable efforts to determine the lawful owner of any firearm confiscated or recovered by the Pennsylvania State Police or any local law enforcement agency and return said firearm to its lawful owner if the owner is not otherwise prohibited from possessing the firearm. When a court of law has determined that the Pennsylvania State Police or any local law enforcement agency have failed to exercise the duty under this subsection, reasonable attorney fees shall be awarded to any lawful owner of said firearm who has sought judicial enforcement of this subsection.

(c) Establish a telephone number.--The Pennsylvania State Police shall establish a telephone number which shall be operational seven days a week between the hours of 8 a.m. and 10 p.m. local time for purposes of responding to inquiries as described in this section from licensed manufacturers, licensed importers and licensed dealers. The Pennsylvania State Police shall employ and train such personnel as are necessary to administer expeditiously the provisions of this section.

(d) Distribution.--The Pennsylvania State Police shall provide, without charge, summaries of uniform firearm laws and firearm safety brochures pursuant to section 6125 (relating to distribution of uniform firearm laws and firearm safety brochures).

(e) Challenge to records.--

(1) Any person who is denied the right to receive, sell, transfer, possess, carry, manufacture or purchase a firearm as a result of the procedures established by this section may challenge the accuracy of that person's criminal history, juvenile delinquency history or mental health record pursuant to a denial by the instantaneous records check by submitting a challenge to the Pennsylvania State Police within 30 days from the date of the denial.

(2) The Pennsylvania State Police shall conduct a review of the accuracy of the information forming the basis for the denial and shall have the burden of proving the accuracy of the record. Within 20 days after receiving a challenge, the Pennsylvania State Police shall notify the challenger of the basis for the denial, including, but not limited to, the jurisdiction and docket number of any relevant court decision and provide the challenger an opportunity to provide additional information for the purposes of the review. The Pennsylvania State Police shall communicate its final decision to the challenger within 60 days of the receipt of the challenge. The decision of the Pennsylvania State Police shall include all information which formed a basis for the decision.

(3) If the challenge is ruled invalid, the person shall have the right to appeal the decision to the Attorney General within 30 days of the decision. The Attorney General shall conduct a hearing de novo in accordance with the Administrative Agency Law. The burden of proof shall be upon the Commonwealth.

(4) The decision of the Attorney General may be appealed to the Commonwealth Court by an aggrieved party.

(f) Notification of mental health adjudication, treatment, commitment, drug use or addiction.--

(1) Notwithstanding any statute to the contrary, judges of the courts of common pleas shall notify the Pennsylvania State Police, on a form developed by the Pennsylvania State Police, of:

(i) the identity of any individual who has been adjudicated as an incompetent or as a mental defective or who has been involuntarily committed to a mental institution under the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, or who has been involuntarily treated as described in section 6105(c)(4) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) or as described in 18 U.S.C. § 922(g)(4) (relating to unlawful acts) and its implementing Federal regulations; and

(ii) any finding of fact or court order related to any person described in 18 U.S.C. § 922(g)(3).

(2) The notification shall be transmitted by the judge to the Pennsylvania State Police within seven days of the adjudication, commitment or treatment.

(3) Notwithstanding any law to the contrary, the Pennsylvania State Police may disclose, electronically or otherwise, to the United States Attorney General or a designee, any record relevant to a determination of whether a person is disqualified from possessing or receiving a firearm under 18 U.S.C. § 922 (g)(3) or (4) or an applicable state statute.

(g) Review by court.--

(1) Upon receipt of a copy of the order of a court of competent jurisdiction which vacates a final order or an involuntary certification issued by a mental health review officer, the Pennsylvania State Police shall expunge all records of the involuntary treatment received under subsection (f).

(2) A person who is involuntarily committed pursuant to section 302 of the Mental Health Procedures Act may petition the court to review the sufficiency of the evidence upon which the commitment was based. If the court determines that the evidence upon which the involuntary commitment was based was insufficient, the court shall order that the record of the commitment submitted to the Pennsylvania State Police be expunged. A petition filed under this subsection shall toll the 60-day period set forth under section 6105(a)(2).

(3) The Pennsylvania State Police shall expunge all records of an involuntary commitment of an individual who is discharged from a mental health facility based upon the initial review by the physician occurring within two hours of arrival under section 302(b) of the Mental Health Procedures Act and the physician's determination that no severe mental disability existed pursuant to section 302(b) of the Mental Health Procedures Act. The physician shall provide signed confirmation of the determination of the lack of severe mental disability following the initial examination under section 302(b) of the Mental Health Procedures Act to the Pennsylvania State Police.

(h) Juvenile registry.--

(1) The contents of law enforcement records and files compiled under 42 Pa.C.S. § 6308 (relating to law enforcement records) concerning a child shall not be disclosed to the public except if the child is 14 years of age or older at the time of the alleged conduct and if any of the following apply:

(i) The child has been adjudicated delinquent by a court as a result of an act or acts which constitute any offense enumerated in section 6105.

(ii) A petition alleging delinquency has been filed by a law enforcement agency alleging that the child has committed an act or acts which constitute an offense enumerated in section 6105 and the child previously has been adjudicated delinquent by a court as a result of an act or acts which included the elements of one of such crimes.

(2) Notwithstanding any provision of this subsection, the contents of law enforcement records and files concerning any child adjudicated delinquent for the commission of any criminal activity described in paragraph (1) shall be recorded in the registry of the Pennsylvania State Police for the limited purposes of this chapter.

(i) Reports.--The Pennsylvania State Police shall annually compile and report to the General Assembly, on or before December 31, the following information for the previous year:

(1) number of firearm sales, including the types of firearms;

(2) number of applications for sale of firearms denied, number of challenges of the denials and number of final reversals of initial denials;

(3) summary of the Pennsylvania State Police's activities, including the average time taken to complete a criminal history, juvenile delinquency history or mental health record check; and

(4) uniform crime reporting statistics compiled by the Pennsylvania State Police based on the National Incident-based Reporting System.

(j) Other criminal information.--The Pennsylvania State Police shall be authorized to obtain any crime statistics necessary for the purposes of this chapter from any local law enforcement agency.

(j.1) Delinquency and mental health records.--The provisions of this section which relate to juvenile delinquency and mental health records checks shall be applicable when the data has been made available to the Pennsylvania State Police but not later than October 11, 1999.

(j.2) Records check.--The provisions of this section which relate to the instantaneous records check conducted by telephone shall be applicable 30 days following notice by the Pennsylvania State Police pursuant to section 6111(a)(2).

(j.3) Immunity.--The Pennsylvania State Police and its employees shall be immune from actions for damages for the use of a firearm by a purchaser or for the unlawful transfer of a firearm by a dealer unless the act of the Pennsylvania State Police or its employees constitutes a crime, actual fraud, actual malice or willful misconduct.

(k) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Firearm." The term shall have the same meaning as in section 6111.2 (relating to firearm sales surcharge).

"Physician." Any licensed psychiatrist or clinical psychologist as defined in the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; June 18, 1998, P.L.503, No.70, eff. imd.; Dec. 3, 1998, P.L.933, No.121, eff. imd.; Oct. 17, 2008, P.L.1628, No.131; Nov. 6, 2014, P.L.2921, No.192, eff. 60 days)

2016 Unconstitutionality. Act 192 of 2014 was declared unconstitutional. Leach v. Commonwealth, 141 A.3d 426 (Pa. 2016). The Legislative Reference Bureau effectuated the 2016 unconstitutionality.

2014 Amendment. Act 192 amended subsecs. (f)(3) and (g)(1) and (3).

2008 Amendment. Act 131 amended subsecs. (b)(4), (e) and (f), effective immediately as to subsec. (e) and 60 days as to the remainder of the section.

1998 Amendments. Act 70 amended subsecs. (b)(3) and (e) and added subsec. (j.3) and Act 121 amended subsec. (b)(3). Act 121 overlooked the amendment by Act 70, but the amendments do not conflict in substance (except for the date, as to which Act 121 has been given effect) and have both been given effect in setting forth the text of subsec. (b)(3).

1997 Amendment. Act 5 amended subsecs. (b)(2) and (k).

1995 Amendments. Act 17, 1st Sp.Sess., added section 6111.1 and Act 66 amended subsecs. (b), (d), (e), (f), (g), (h) and (i) and added subsecs. (j.1) and (j.2).

Cross References. Section 6111.1 is referred to in sections 6106, 6111 of this title.



Section 6111.2 - Firearm sales surcharge

§ 6111.2. Firearm sales surcharge.

(a) Surcharge imposed.--There is hereby imposed on each sale of a firearm subject to tax under Article II of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, an additional surcharge of $3. This shall be referred to as the Firearm Sale Surcharge. All moneys received from this surcharge shall be deposited in the Firearm Instant Records Check Fund.

(b) Increases or decreases.--Five years from the effective date of this subsection, and every five years thereafter, the Pennsylvania State Police shall provide such information as necessary to the Legislative Budget and Finance Committee for the purpose of reviewing the need to increase or decrease the instant check fee. The committee shall issue a report of its findings and recommendations to the General Assembly for a statutory change in the fee.

(c) Revenue sources.--Funds received under the provisions of this section and section 6111(b)(3) (relating to sale or transfer of firearms), as estimated and certified by the Secretary of Revenue, shall be deposited within five days of the end of each quarter into the fund.

(d) Definition.--As used in this section only, the term "firearm" shall mean any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosion or the frame or receiver of any such weapon. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.)

References in Text. The Firearm Instant Records Check Fund, referred to in subsec. (a), is now the Firearm Records Check Fund.

Cross References. Section 6111.2 is referred to in sections 6111, 6111.1, 6111.3 of this title.



Section 6111.3 - Firearm Records Check Fund

§ 6111.3. Firearm Records Check Fund.

(a) Establishment.--The Firearm Records Check Fund is hereby established as a restricted account in the State Treasury, separate and apart from all other public money or funds of the Commonwealth, to be appropriated annually by the General Assembly, for use in carrying out the provisions of section 6111 (relating to firearm ownership). The moneys in the fund on June 1, 1998, are hereby appropriated to the Pennsylvania State Police.

(b) Source.--The source of the fund shall be moneys collected and transferred under section 6111.2 (relating to firearm sales surcharge) and moneys collected and transferred under section 6111(b)(3). (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; June 18, 1998, P.L.503, No.70, eff. imd.)

1998 Amendment. Act 70 amended the section heading and subsec. (a).

1995 Amendments. Act 17, 1st Sp.Sess., added section 6111.3 and Act 66 amended the section heading.

Cross References. Section 6111.3 is referred to in section 6102 of this title.



Section 6111.4 - Registration of firearms

§ 6111.4. Registration of firearms. Notwithstanding any section of this chapter to the contrary, nothing in this chapter shall be construed to allow any government or law enforcement agency or any agent thereof to create, maintain or operate any registry of firearm ownership within this Commonwealth. For the purposes of this section only, the term "firearm" shall include any weapon that is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)

1995 Amendment. Act 17, 1st Sp.Sess., added section 6111.4.

Cross References. Section 6111.4 is referred to in section 6111 of this title.



Section 6111.5 - Rules and regulations

§ 6111.5. Rules and regulations. The Pennsylvania State Police shall in the manner provided by law promulgate the rules and regulations necessary to carry out this chapter, including regulations to ensure the identity, confidentiality and security of all records and data provided pursuant hereto. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)

1995 Amendment. Act 17, 1st Sp.Sess., added section 6111.5.



Section 6112 - Retail dealer required to be licensed

§ 6112. Retail dealer required to be licensed. No retail dealer shall sell, or otherwise transfer or expose for sale or transfer, or have in his possession with intent to sell or transfer, any firearm as defined in section 6113(d) (relating to licensing of dealers) without being licensed as provided in this chapter. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Apr. 22, 1997, P.L.73, No.5, eff. 60 days)

Cross References. Section 6112 is referred to in section 6113 of this title.



Section 6113 - Licensing of dealers

(a) General rule.--The chief or head of any police force or police department of a city, and, elsewhere, the sheriff of the county, shall grant to reputable applicants licenses, in form prescribed by the Pennsylvania State Police, effective for three years from date of issue, permitting the licensee to sell firearms direct to the consumer, subject to the following conditions in addition to those specified in section 6111 (relating to sale or transfer of firearms), for breach of any of which the license shall be forfeited and the licensee subject to punishment as provided in this subchapter:

(1) The business shall be carried on only upon the premises designated in the license or at a lawful gun show or meet.

(2) The license, or a copy thereof, certified by the issuing authority, shall be displayed on the premises where it can easily be read.

(3) No firearm shall be sold in violation of any provision of this subchapter.

(4) No firearm shall be sold under any circumstances unless the purchaser is personally known to the seller or shall present clear evidence of the purchaser's identity.

(5) A true record in triplicate shall be made of every firearm sold, in a book kept for the purpose, the form of which may be prescribed by the Pennsylvania State Police, and shall be personally signed by the purchaser and by the person effecting the sale, each in the presence of the other, and shall contain the information required by section 6111. The record shall be maintained by the licensee for a period of 20 years.

(6) No firearm as defined in section 6102 (relating to definitions) shall be displayed in any part of any premises where it can readily be seen from the outside. In the event that the Commissioner of the Pennsylvania State Police shall find a clear and present danger to public safety within this Commonwealth or any area thereof, firearms shall be stored and safeguarded pursuant to regulations to be established by the Pennsylvania State Police by the licensee during the hours when the licensee is closed for business.

(7) The dealer shall possess all applicable current revenue licenses.

(b) Fee.--The fee for issuing said license shall be $30, which fee shall be paid into the county treasury.

(c) Revocation.--Any license granted under subsection (a) of this section may be revoked for cause by the person issuing the same, upon written notice to the holder thereof.

(d) Definitions.--For the purposes of this section and section 6112 (relating to retail dealer required to be licensed) only unless otherwise specifically provided, the term "firearm" shall include any weapon that is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; June 18, 1998, P.L.503, No.70, eff. imd.)

1998 Amendment. Act 70 amended subsecs. (a)(5) and (d).

1995 Amendment. Act 66 amended subsec. (a).

Cross References. Section 6113 is referred to in sections 6105, 6112 of this title; section 6108.2 of Title 23 (Domestic Relations).



Section 6114 - Judicial review

§ 6114. Judicial review. The action of the chief of police, sheriff, county treasurer or other officer under this subchapter shall be subject to judicial review in the manner and within the time provided by 2 Pa.C.S. Ch. 7 Subch. B (relating to judicial review of local agency action). A judgment sustaining a refusal to grant a license shall not bar, after one year, a new application; nor shall a judgment in favor of the petitioner prevent the defendant from thereafter revoking or refusing to renew such license for any proper cause which may thereafter occur. The court shall have full power to dispose of all costs. (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)



Section 6115 - Loans on, or lending or giving firearms prohibited

§ 6115. Loans on, or lending or giving firearms prohibited.

(a) Offense defined.--No person shall make any loan secured by mortgage, deposit or pledge of a firearm, nor, except as provided in subsection (b), shall any person lend or give a firearm to another or otherwise deliver a firearm contrary to the provisions of this subchapter.

(b) Exception.--

(1) Subsection (a) shall not apply if any of the following apply:

(i) The person who receives the firearm is licensed to carry a firearm under section 6109 (relating to licenses).

(ii) The person who receives the firearm is exempt from licensing.

(iii) The person who receives the firearm is engaged in a hunter safety program certified by the Pennsylvania Game Commission or a firearm training program or competition sanctioned or approved by the National Rifle Association.

(iv) The person who receives the firearm meets all of the following:

(A) Is under 18 years of age.

(B) Pursuant to section 6110.1 (relating to possession of firearm by minor) is under the supervision, guidance and instruction of a responsible individual who:

(I) is 21 years of age or older; and

(II) is not prohibited from owning or possessing a firearm under section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

(v) The person who receives the firearm is lawfully hunting or trapping and is in compliance with the provisions of Title 34 (relating to game).

(vi) A bank or other chartered lending institution is able to adequately secure firearms in its possession.

(2) Nothing in this section shall be construed to prohibit the transfer of a firearm under 20 Pa.C.S. Ch. 21

(relating to intestate succession) or by bequest if the individual receiving the firearm is not precluded from owning or possessing a firearm under section 6105.

(3) Nothing in this section shall be construed to prohibit the loaning or giving of a firearm to another in one's dwelling or place of business if the firearm is retained within the dwelling or place of business.

(4) Nothing in this section shall prohibit the relinquishment of firearms to a third party in accordance with 23 Pa.C.S. § 6108.3 (relating to relinquishment to third party for safekeeping). (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added subsec. (b)(4).

Cross References. Section 6115 is referred to in section 6108.3 of Title 23 (Domestic Relations).



Section 6116 - False evidence of identity

§ 6116. False evidence of identity. In addition to any other penalty provided in this chapter, the furnishing of false information or offering false evidence of identity is a violation of section 4904 (relating to unsworn falsification to authorities). (Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)



Section 6117 - Altering or obliterating marks of identification

§ 6117. Altering or obliterating marks of identification.

(a) Offense defined.--No person shall change, alter, remove, or obliterate the manufacturer's number integral to the frame or receiver of any firearm which shall have the same meaning as provided in section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

(b) Presumption.--(Deleted by amendment).

(c) Penalty.--A violation of this section constitutes a felony of the second degree.

(d) Appellate review.--(Deleted by amendment). (June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)



Section 6118 - Antique firearms

§ 6118. Antique firearms.

(a) General rule.--This subchapter shall not apply to antique firearms.

(b) Exception.--Subsection (a) shall not apply to the extent that such antique firearms, reproductions or replicas of firearms are concealed weapons as provided in section 6106 (relating to firearms not be carried without a license), nor shall it apply to the provisions of section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) if such antique firearms, reproductions or replicas of firearms are suitable for use.

(c) Definition.--As used in this section, the term "antique firearm" means:

(1) Any firearm with a matchlock, flintlock or percussion cap type of ignition system.

(2) Any firearm manufactured on or before 1898.

(3) Any replica of any firearm described in paragraph

(2) if such replica:

(i) is not designed or redesigned for using rimfire or conventional center fire fixed ammunition; or

(ii) uses rimfire or conventional center fire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade. (July 16, 1979, P.L.116, No.47, eff. 60 days; Dec. 20, 1983, P.L.291, No.78, eff. imd.; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.)

Cross References. Section 6118 is referred to in sections 6110.2, 6142 of this title.



Section 6119 - Violation penalty

§ 6119. Violation penalty. Except as otherwise specifically provided, an offense under this subchapter constitutes a misdemeanor of the first degree. (Dec. 7, 1989, P.L.607, No.68, eff. 60 days)

Cross References. Section 6119 is referred to in section 6111 of this title.



Section 6120 - Limitation on the regulation of firearms and ammunition

(a) General rule.--No county, municipality or township may in any manner regulate the lawful ownership, possession, transfer or transportation of firearms, ammunition or ammunition components when carried or transported for purposes not prohibited by the laws of this Commonwealth.

(a.1) No right of action.--

(1) No political subdivision may bring or maintain an action at law or in equity against any firearms or ammunition manufacturer, trade association or dealer for damages, abatement, injunctive relief or any other relief or remedy resulting from or relating to either the lawful design or manufacture of firearms or ammunition or the lawful marketing or sale of firearms or ammunition to the public.

(2) Nothing in this subsection shall be construed to prohibit a political subdivision from bringing or maintaining an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the political subdivision.

(a.2) Relief.--(Unconstitutional).

(a.3) Reasonable expenses.--(Unconstitutional).

(b) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Dealer." The term shall include any person engaged in the business of selling at wholesale or retail a firearm or ammunition.

"Firearms." This term shall have the meaning given to it in section 5515 (relating to prohibiting of paramilitary training) but shall not include air rifles as that term is defined in section 6304 (relating to sale and use of air rifles).

"Person adversely affected." (Unconstitutional).

"Political subdivision." The term shall include any home rule charter municipality, county, city, borough, incorporated town, township or school district.

"Reasonable expenses." (Unconstitutional).

(Oct. 18, 1974, P.L.768, No.260, eff. imd.; Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; Oct. 4, 1994, P.L.571, No.84, eff. 60 days; Dec. 15, 1999, P.L.915, No.59, eff. imd.; Nov. 6, 2014, P.L.2921, No.192, eff. 60 days)

2016 Unconstitutionality. Act 192 of 2014 was declared unconstitutional. Leach v. Commonwealth, 141 A.3d 426 (Pa. 2016). The Legislative Reference Bureau effectuated the 2016 unconstitutionality.

2014 Amendment. Act 192 amended subsec. (b) and added subsecs. (a.2) and (a.3).



Section 6121 - Certain bullets prohibited

§ 6121. Certain bullets prohibited.

(a) Offense defined.--It is unlawful for any person to possess, use or attempt to use a KTW teflon-coated bullet or other armor-piercing ammunition while committing or attempting to commit a crime of violence as defined in section 6102 (relating to definitions).

(b) Grading.--An offense under this section constitutes a felony of the third degree.

(c) Sentencing.--Any person who is convicted in any court of this Commonwealth of a crime of violence and who uses or carries, in the commission of that crime, a firearm loaded with KTW ammunition or any person who violates this section shall, in addition to the punishment provided for the commission of the crime, be sentenced to a term of imprisonment for not less than five years. Notwithstanding any other provision of law, the court shall not suspend the sentence of any person convicted of a crime subject to this subsection nor place him on probation nor shall the term of imprisonment run concurrently with any other term of imprisonment including that imposed for the crime in which the KTW ammunition was being used or carried. No person sentenced under this subsection shall be eligible for parole.

(d) Definition.--As used in this section the term "armor- piercing ammunition" means ammunition which, when or if fired from any firearm as defined in section 6102 that is used or attempted to be used in violation of subsection (a) under the test procedure of the National Institute of Law Enforcement and Criminal Justice Standard for the Ballistics Resistance of Police Body Armor promulgated December 1978, is determined to be capable of penetrating bullet-resistant apparel or body armor meeting the requirements of Type IIA of Standard NILECJ-STD- 0101.01 as formulated by the United States Department of Justice and published in December of 1978. (Dec. 21, 1984, P.L.1210, No.230, eff. imd.)

1984 Amendment. Act 230 added section 6121.



Section 6122 - Proof of license and exception

§ 6122. Proof of license and exception.

(a) General rule.--When carrying a firearm concealed on or about one's person or in a vehicle, an individual licensed to carry a firearm shall, upon lawful demand of a law enforcement officer, produce the license for inspection. Failure to produce such license either at the time of arrest or at the preliminary hearing shall create a rebuttable presumption of nonlicensure.

(b) Exception.--An individual carrying a firearm on or about his person or in a vehicle and claiming an exception under section 6106(b) (relating to firearms not to be carried without a license) shall, upon lawful demand of a law enforcement officer, produce satisfactory evidence of qualification for exception. (Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; Apr. 22, 1997, P.L.73, No.5, eff. 60 days)

1997 Amendment. Act 5 amended subsec. (a).

1988 Amendment. Act 158 added section 6122.



Section 6123 - Waiver of disability or pardons

§ 6123. Waiver of disability or pardons. A waiver of disability from Federal authorities as provided for in 18 U.S.C. § 925 (relating to exceptions; relief from disabilities), a full pardon from the Governor or an overturning of a conviction shall remove any corresponding disability under this subchapter except the disability under section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms). (Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.)

Cross References. Section 6123 is referred to in section 6109 of this title.



Section 6124 - Administrative regulations

§ 6124. Administrative regulations. The commissioner may establish form specifications and regulations, consistent with section 6109(c) (relating to licenses), with respect to uniform forms control, including the following:

(1) License to carry firearms.

(2) Firearm registration.

(3) Dealer's license.

(4) Application for purchase of a firearm.

(5) Record of sale of firearms. (Dec. 19, 1988, P.L.1275, No.158, eff. 180 days)

1988 Amendment. Act 158 added section 6124.



Section 6125 - Distribution of uniform firearm laws and firearm safety brochures

It shall be the duty of the Pennsylvania State Police beginning January 1, 1996, to distribute to every licensed firearm dealer in this Commonwealth firearms safety brochures at no cost to the dealer. The brochures shall be written by the Pennsylvania State Police, with the cooperation of the Pennsylvania Game Commission, and shall include a summary of the major provisions of this subchapter, including, but not limited to, the duties of the sellers and purchasers and the transferees of firearms. The brochure or a copy thereof shall be provided without charge to each purchaser.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.)

Cross References. Section 6125 is referred to in section 6111.1 of this title.



Section 6126 - Firearms Background Check Advisory Committee (Expired)

2002 Expiration. Section 6126 expired November 30, 2002. See Act 101 of 2001.



Section 6127 - Firearm tracing

§ 6127. Firearm tracing.

(a) Illegal possession.--Upon confiscating or recovering a firearm from the possession of anyone who is not permitted by Federal or State law to possess a firearm, a local law enforcement agency shall use the best available information, including a firearms trace where necessary, to determine how and from where the person gained possession of the firearm.

(b) Tracing.--Local law enforcement shall use the National Tracing Center of the Federal Bureau of Alcohol, Tobacco, Firearms and Explosives in complying with subsection (a).

(c) Notification.--Local law enforcement agencies shall advise the Pennsylvania State Police of all firearms that are recovered in accordance with this section. (July 17, 2007, P.L.139, No.41, eff. 60 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment. Act 131 amended subsec. (a).

2007 Amendment. Act 41 added section 6127.



Section 6141 - Purchase of firearms in contiguous states (Repealed)

1997 Repeal. Section 6141 was repealed April 22, 1997 (P.L.73, No.5), effective in 60 days.



Section 6141.1 - Purchase of rifles and shotguns outside this Commonwealth

Nothing in this chapter shall be construed to prohibit a person in this Commonwealth who may lawfully purchase, possess, use, control, sell, transfer or manufacture a firearm which exceeds the barrel and related lengths set forth in section 6102 (relating to definitions) from lawfully purchasing or otherwise obtaining such a firearm in a jurisdiction outside this Commonwealth.

(Apr. 22, 1997, P.L.73, No.5, eff. 60 days)

1997 Amendment. Act 5 added section 6141.1.



Section 6142 - Locking device for firearms

§ 6142. Locking device for firearms.

(a) Offense defined.--It shall be unlawful for any licensee to sell, deliver or transfer any firearm as defined in section 6102 (relating to definitions), other than an antique firearm as defined in section 6118 (relating to antique firearms), to any other person, other than another licensee, unless the transferee is provided with or purchases a locking device for that firearm or the design of the firearm incorporates a locking device.

(b) Exceptions.--Firearms for transfer to or possession by any law enforcement officer employed by any Federal, State or local government entity or rail police employed and certified by a rail carrier as a police officer are not subject to the provisions of this section.

(c) Penalties.--A violation of the provisions of this section shall be a summary offense.

(d) Good faith compliance.--A licensee who in good faith complies with this section shall not be civilly liable as a result of such compliance with this section, except for any acts or omissions intentionally designed to harm or for grossly negligent acts or omissions which result in harm.

(e) Admissibility of evidence.--A transferee's purchase or receipt of a locking device in conjunction with the purchase of a firearm pursuant to this section shall not be admissible as evidence in any civil action brought against the transferee.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Licensee." Any licensed manufacturer, importer or dealer of firearms. "Locking device." Either of the following:

(1) a device that, when installed on a firearm, is designed to prevent the firearm from being operated without first deactivating the device; or

(2) a device that is incorporated into the design of a firearm and that is designed to prevent the operation of the firearm by anyone not having access to the device. (Dec. 15, 1999, P.L.915, No.59, eff. 60 days)

1999 Amendment. Act 59 added section 6142.

Cross References. Section 6142 is referred to in section 6108.3 of Title 23 (Domestic Relations).



Section 6161 - Carrying explosives on conveyances

§ 6161. Carrying explosives on conveyances.

(a) Offense defined.--A person is guilty of a misdemeanor of the second degree if he enters into or upon any railroad train, locomotive, tender or car thereof, or into or upon any automobile or other conveyance used for the carrying of freight or passengers, having in his custody or about his person any nitroglycerine or other explosive, other than as freight regularly shipped as such.

(b) Powers of crew.--The conductor or person having charge and control of any railroad train, coach, or other conveyance for the carriage of freight or passengers, may arrest any person found violating the provisions of this section and detain such person until reaching some place, where such person may be delivered to a constable or other police authority.

(c) Venue.--It shall be lawful to prosecute such offenders in any county through which said public conveyance passes, without reference to the place where such offenders were arrested.



Section 6162 - Shipping explosives

§ 6162. Shipping explosives.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he knowingly delivers, or causes to be delivered to any transportation company, or to any person engaged in the business of transportation, any explosive material adapted for blasting, or for any other purpose for which such articles may be used, under any false or deceptive invoice or description, or without informing the carrier at or before the time when such delivery is made, of the true nature of the same, and without having the keg, barrel, can or package containing the same plainly marked with the name of the explosive material therein contained, together with the word "dangerous."

(b) Damages.--Any person convicted of an offense under this section shall, in addition to any other penalty, be responsible for all damages to persons or property directly or indirectly resulting from the explosion of any such article.

(c) Opening of suspected containers.--Any person engaged in the business of transportation, upon affidavit made of the fact that any container tendered for transportation, not in compliance with the provisions of this section is believed to contain explosive material, may require such container to be opened, and refuse to receive any such container unless such requirement is complied with.

(d) Disposition of explosives.--If such container is opened and found to contain any explosive material, the container and its contents shall be forthwith removed to any lawful place for the storing of explosives. After conviction of the offender, or after three months from such removal, the container, with its contents, shall be sold at public sale, after the expiration of ten days from notice of the time and place of such sale, published in one newspaper in the county where such seizure shall have been made. The proceeds of such sale, after deducting therefrom the expenses of removal, storage, advertisement and sale, shall be paid into the treasury of the county.



Section 6181 - Scope of subchapter

This subchapter provides for the establishment of the Straw Purchase Prevention Education Program within the Office of Attorney General.



Section 6182 - Legislative findings and declarations

§ 6182. Legislative findings and declarations. The General Assembly finds and declares that:

(1) The illegal purchase of firearms throughout this Commonwealth is a threat to public safety and security.

(2) Urban areas are experiencing increased violence as a result of criminal misuse of firearms. Stemming the flow of these illegal firearms through straw purchases will help to curb the crime rate throughout this Commonwealth and increase public safety.

(3) Educating the public that illegally purchasing a firearm for someone otherwise prohibited from possessing one is a serious crime and punishable under Federal law by ten years' imprisonment advances public safety.

(4) Committed to educating firearms dealers and the general public, the National Shooting Sports Foundation, in partnership with the Bureau of Alcohol, Tobacco, Firearms and Explosives, in July 2000 created the "Don't Lie for the Other Guy Program."

(5) The "Don't Lie for the Other Guy Program" was developed to raise public awareness that it is a serious crime to purchase a firearm for someone who cannot legally do so and to educate firearms dealers on how to better detect and deter potential straw purchases. The campaign delivers the message that anyone attempting an illegal firearm purchase faces a stiff Federal penalty.

(6) The "Don't Lie for the Other Guy Program" is vital to educating federally licensed firearms dealers and their employees on how to recognize and deter the illegal purchase of firearms through straw purchases. This program is an important tool for the Bureau of Alcohol, Tobacco, Firearms and Explosives to pursue its mission of preventing terrorism, reducing violent crime and protecting the public.

(7) The nationally recognized "Don't Lie for the Other Guy Program" has been endorsed by United States attorneys throughout the nation, various law enforcement agencies, the Bureau of Alcohol, Tobacco, Firearms and Explosives and the Department of Justice.

(8) It is in the best interest of this Commonwealth to establish a straw purchase prevention education program within the Office of Attorney General to provide resources and direct grant money to the "Don't Lie for the Other Guy Program" and similar programs that offer straw purchase prevention education.



Section 6183 - Definitions

§ 6183. Definitions. The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Fund." The Straw Purchase Prevention Education Fund established in section 6186 (relating to Straw Purchase Prevention Education Fund).

"Program." The Straw Purchase Prevention Education Program established in section 6184 (relating to Straw Purchase Prevention Education Program).



Section 6184 - Straw Purchase Prevention Education Program

§ 6184. Straw Purchase Prevention Education Program.

(a) Establishment.--The Straw Purchase Prevention Education Program is established and shall provide resources and direct grant money to underwrite the cost of implementing an educational and public service outreach program in the community.

(b) Outreach.--The educational and public service outreach program shall inform individuals of the illegal nature of purchasing a firearm for an individual prohibited from owning firearms. The outreach program shall be developed by a not-for- profit organization which:

(1) Is a national trade association representing the shooting, hunting and firearm industry.

(2) Has a membership consisting of firearm manufacturers, firearm distributors, firearm retailers, publishers and sportsmen's organizations.

(3) Has been in existence for at least 45 years prior to the effective date of this section.

(c) Priority of grants.--Grants shall be prioritized based on the highest incidence of firearm violence in a county of this Commonwealth.

Cross References. Section 6184 is referred to in sections 6183, 6185 of this title.



Section 6185 - Powers and duties of Attorney General

§ 6185. Powers and duties of Attorney General. In addition to any other powers and duties, the Attorney General of the Commonwealth shall:

(1) Establish a grant program to provide moneys from the fund pursuant to section 6184 (relating to Straw Purchase Prevention Education Program).

(2) Promulgate rules and regulations to carry out the provisions of this subchapter.



Section 6186 - Straw Purchase Prevention Education Fund

§ 6186. Straw Purchase Prevention Education Fund.

(a) Establishment.--The Straw Purchase Prevention Education Fund is hereby established in the State Treasury as a restricted account. The fund shall consist of funds appropriated by the General Assembly.

(b) Continuing appropriation.--All moneys in the fund and the interest accruing thereon are hereby appropriated to the Office of Attorney General on a continuing basis to carry out the provisions of this subchapter.

Cross References. Section 6186 is referred to in section 6183 of this title.



Section 6187 - Transfer for initial funding

§ 6187. Transfer for initial funding. The sum of $100,000 is hereby transferred from the General Fund to the Straw Purchase Prevention Education Fund for expenditure during the fiscal year July 1, 2009, to June 30, 2010, to carry out the provisions of this subchapter.






Chapter 63 - Minors

Chapter Notes

Enactment. Chapter 63 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References. Chapter 63 is referred to in section 2101 of Title 5 (Athletics and Sports).



Section 6301 - Corruption of minors

(a) Offense defined.--

(1) (i) Except as provided in subparagraph (ii), whoever, being of the age of 18 years and upwards, by any act corrupts or tends to corrupt the morals of any minor less than 18 years of age, or who aids, abets, entices or encourages any such minor in the commission of any crime, or who knowingly assists or encourages such minor in violating his or her parole or any order of court, commits a misdemeanor of the first degree.

(ii) Whoever, being of the age of 18 years and upwards, by any course of conduct in violation of Chapter 31 (relating to sexual offenses) corrupts or tends to corrupt the morals of any minor less than 18 years of age, or who aids, abets, entices or encourages any such minor in the commission of an offense under Chapter 31 commits a felony of the third degree.

(2) Any person who knowingly aids, abets, entices or encourages a minor younger than 18 years of age to commit truancy commits a summary offense. Any person who violates this paragraph within one year of the date of a first conviction under this section commits a misdemeanor of the third degree. A conviction under this paragraph shall not, however, constitute a prohibition under section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

(b) Adjudication of delinquency unnecessary.--A conviction under the provisions of this section may be had whether or not the jurisdiction of any juvenile court has attached or shall thereafter attach to such minor or whether or not such minor has been adjudicated a delinquent or shall thereafter be adjudicated a delinquent.

(c) Presumptions.--In trials and hearings upon charges of violating the provisions of this section, knowledge of the minor's age and of the court's orders and decrees concerning such minor shall be presumed in the absence of proof to the contrary.

(d) Mistake as to age.--

(1) Whenever in this section the criminality of conduct depends upon the corruption of a minor whose actual age is under 16 years, it is no defense that the actor did not know the age of the minor or reasonably believed the minor to be older than 18 years.

(2) Whenever in this section the criminality of conduct depends upon the corruption of a minor whose actual age is 16 years or more but less than 18 years, it is a defense for the actor to prove by a preponderance of the evidence that he reasonably believed the minor to be 18 years or older.

(July 1, 1978, P.L.573, No.104, eff. 60 days; July 11, 1996, P.L.552, No.98, eff. 60 days; Oct. 7, 2010, P.L.482, No.69, eff. 60 days)

2010 Amendment. Act 69 amended subsec. (a)(1).

1996 Amendment. Act 98 amended subsec. (a).

1978 Amendment. Act 104 added present section 6301. Former section 6301, relating to the same subject matter, was repealed November 28, 1973, P.L.341, No.117.

Cross References. Section 6301 is referred to in section 6105 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344 of Title 23 (Domestic Relations); sections 5552, 62A03, 9718.1, 9799.13, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 6302 - Sale or lease of weapons and explosives

§ 6302. Sale or lease of weapons and explosives.

(a) Offense defined.--A person is guilty of a misdemeanor of the first degree if he sells or causes to be sold or leases to any person under 18 years of age any deadly weapon, cartridge, gunpowder, or other similar dangerous explosive substance.

(b) Exception.--The provisions of subsection (a) shall not prohibit hunting by minors under 18 years of age permitted under Title 34 (relating to game). (July 8, 1986, P.L.442, No.93, eff. July 1, 1987)

Cross References. Section 6302 is referred to in section 6105 of this title.



Section 6303 - Sale of starter pistols

§ 6303. Sale of starter pistols.

(a) Offense defined.--A person is guilty of a misdemeanor of the first degree if he sells, causes to be sold, gives or furnishes to any person under the age of 18 years, or if he, being under the age of 18 years, purchases, accepts, receives or possesses, any pistol commonly referred to as "starter pistol" specially designed to receive and discharge blank cartridges only or similar pistol.

(b) Exception.--Nothing in this section shall prohibit the use of starter pistols for the purpose of starting or officiating at athletic events, use in dramatic productions, or other similar events.



Section 6304 - Sale and use of air rifles

§ 6304. Sale and use of air rifles.

(a) Sale or transfer of air rifles.--

(1) It shall be unlawful for any dealer to sell, lend, rent, give, or otherwise transfer an air rifle to any person under the age of 18 years, where the dealer knows, or has reasonable cause to believe, the person to be under 18 years of age, or where such dealer has failed to make reasonable inquiry relative to the age of such person, and such person is under 18 years of age.

(2) It shall be unlawful for any person to sell, give, lend, or otherwise transfer any air rifle to any person under 18 years of age, except where the relationship of parent and child, guardian and ward or adult instructor and pupil exists between such person and the person under 18 years of age.

(b) Carrying or discharging air rifles.--

(1) It shall be unlawful for any person under 18 years of age to carry any air rifle on the highways or public lands unless accompanied by an adult, except that a person under 18 years of age may carry such rifle unloaded in a suitable case or securely wrapped.

(2) It shall be unlawful for any person to discharge any air rifle from or across any highway or public land or any public place, except on a properly constructed target range.

(c) Exceptions.--

(1) Nothing in this section shall make it unlawful for any person under 18 years of age to have in his possession any air rifle, if it is:

(i) kept within his domicile;

(ii) used by the person under 18 years of age and he is a duly enrolled member of any club, team or society organized for educational purposes and maintaining as part of its facilities or having written permission to use an indoor or outdoor rifle range under the supervision, guidance and instruction of a responsible adult, and then only, if said air rifle is actually being used in connection with the activities of said club, team or society under the supervision of a responsible adult; or

(iii) used in or on any private grounds or residence under circumstances when such air rifle can be fired, discharged or operated in such a manner as not to endanger persons or property, and then only, if it is used in such manner as to prevent the projectile from transversing any grounds or space outside the limits of such grounds or residence.

(2) Nothing in this section shall prohibit sales of air rifles:

(i) By wholesale dealers or jobbers.

(ii) To be shipped out of this Commonwealth.

(iii) To be used at a target range operated in accordance with paragraph (1) of this subsection or by members of the armed services of the United States or veterans' organizations.

(d) Seizure.--Any law enforcement officer may seize, take, remove or cause to be removed, at the expense of the owner, all air rifles used or offered for sale in violation of this section.

(e) No preemption.--The provisions of any ordinance enacted by any political subdivision which impose greater restrictions or limitations in respect to the sale and purchase, use or possession of air rifles, than is imposed by this section, shall not be invalidated or affected by this section.

(f) Grading.--Any dealer violating the provisions of paragraph (a)(1) of this section shall be guilty of a misdemeanor of the third degree. Any person violating any other provision of this section shall be guilty of a summary offense.

(g) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "Air rifle." Any air gun, air pistol, spring gun, spring pistol, B-B gun, or any implement that is not a firearm, which impels a pellet of any kind with a force that can reasonably be expected to cause bodily harm. The term does not include a paintball gun or paintball marker as defined in section 2707.2 (relating to paintball guns and paintball markers). "Dealer." Any person engaged in the business of selling at retail or renting any air rifles. (Dec. 22, 2005, P.L.449, No.85, eff. 60 days)

2005 Amendment. Act 85 amended subsec. (g).

Cross References. Section 6304 is referred to in section 6120 of this title.



Section 6305 - Sale of tobacco

(a) Offense defined.--Except as set forth in subsection (f), a person is guilty of a summary offense if the person:

(1) sells a tobacco product to any minor;

(2) furnishes, by purchase, gift or other means, a tobacco product to a minor;

(4) locates or places a tobacco vending machine containing a tobacco product in a location accessible to minors;

(5) displays or offers a cigarette for sale out of a pack of cigarettes; or

(6) displays or offers for sale tobacco products in any manner which enables an individual other than the retailer or an employee of the retailer to physically handle tobacco products prior to purchase unless the tobacco products are located within the line of sight or under the control of a cashier or other employee during business hours, except that this paragraph shall not apply to retail stores which derive 75% or more of sales revenues from tobacco products.

(a.1) Purchase.--A minor is guilty of a summary offense if the minor:

(1) purchases or attempts to purchase a tobacco product; or

(2) knowingly falsely represents himself to be at least 18 years of age to a person for the purpose of purchasing or receiving a tobacco product.

(b) Penalty.--

(1) Except as set forth in paragraph (2), a person that violates subsection (a) shall be sentenced as follows:

(i) for a first offense, to pay a fine of not less than $100 nor more than $250;

(ii) for a second offense, to pay a fine of not less than $250 nor more than $500; or

(iii) for a third or subsequent offense, to pay a fine of not less than $500 nor more than $1,000.

(2) A retailer that violates subsection (a) shall be sentenced as follows:

(i) for a first offense, to pay a fine of not less than $100 nor more than $500;

(ii) for a second offense, to pay a fine of not less than $500 nor more than $1,000;

(iii) for a third offense, to pay a fine of not less than $1,000 nor more than $3,000; or

(iv) for a fourth or subsequent offense, to pay a fine of not less than $3,000 nor more than $5,000.

(3) A minor who violates subsection (a.1) shall be sentenced to any or all of the following:

(i) not more than 75 hours of community service;

(ii) complete a tobacco use prevention and cessation program approved by the Department of Health;

(iii) a fine not to exceed $200; or

(iv) a 30-day suspension of motor vehicle operating privileges.

(c) Notification.--

(1) Upon issuing or filing a citation charging a violation of subsection (a.1), the affiant shall notify the parent or guardian of the minor charged.

(2) Upon imposing a sentence under subsection (b)(1) or (2), a court shall notify the department of the violation committed by the person if the person is a retailer or an employee of a retailer and the person committed the violation in the course of the person's employment.

(d) Nature of offense.--

(1) An offense under subsection (a.1) shall not be a criminal offense of record, shall not be reportable as a criminal act and shall not be placed on the criminal record of the offender. The failure of a minor to comply with a sentence under subsection (b)(3) shall not constitute a delinquent act under 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(2) A record of participation in an adjudication alternative program under subsection (e) shall be maintained for purposes of determining subsequent eligibility for such a program.

(3) Except as provided in subsection (f)(1), a retailer is liable for the acts of its agents as permitted by section 307 (relating to liability of organizations and certain related persons).

(e) Preadjudication disposition.--If a person is charged with violating this section, the court may admit the offender to the adjudication alternative program as authorized in 42 Pa.C.S. § 1520 (relating to adjudication alternative program) or any other preadjudication disposition if the offender has not previously received a preadjudication disposition for violating this section. Accelerated Rehabilitative Disposition or any other preadjudication alternative for a violation of subsection (a) shall be considered an offense for the purposes of imposing criminal penalties under subsection (b)(1) and (2).

(f) Exceptions.--

(1) The following affirmative defense is available:

(i) It is an affirmative defense for a retailer to an offense under subsection (a)(1) and (2) that, prior to the date of the alleged violation, the retailer has complied with all of the following:

(A) adopted and implemented a written policy against selling tobacco products to minors which includes:

(I) a requirement that an employee ask an individual who appears to be 25 years of age or younger for a valid photoidentification as proof of age prior to making a sale of tobacco products;

(II) a list of all types of acceptable photoidentification;

(III) a list of factors to be examined in the photoidentification, including photo likeness, birth date, expiration date, bumps, tears or other damage and signature;

(IV) a requirement that, if the photoidentification is missing any of the items listed in subclause (III), it is not valid and cannot be accepted as proof of age for the sale of tobacco products. A second photoidentification may be required to make the sale of tobacco products, with questions referred to the manager; and

(V) a disciplinary policy which includes employee counseling and suspension for failure to require valid photoidentification and dismissal for repeat improper sales.

(B) informed all employees selling tobacco products through an established training program of the applicable Federal and State laws regarding the sale of tobacco products to minors;

(C) documented employee training indicating that all employees selling tobacco products have been informed of and understand the written policy referred to in clause (A);

(D) trained all employees selling tobacco products to verify that the purchaser is at least 18 years of age before selling tobacco products;

(E) conspicuously posted a notice that selling tobacco products to a minor is illegal, that the purchase of tobacco products by a minor is illegal and that a violator is subject to penalties; and

(F) established and implemented disciplinary sanctions for noncompliance with the policy under clause (A).

(ii) An affirmative defense under this paragraph must be proved by a preponderance of the evidence.

(iii) An affirmative defense under this paragraph may be used by a retailer no more than three times at each retail location during any 24-month period.

(2) No more than one violation of subsection (a) per person arises out of separate incidents which take place in a 24-hour period.

(3) It is not a violation of subsection (a.1)(1) for a minor to purchase or attempt to purchase a tobacco product if all of the following apply:

(i) The minor is at least 14 years of age.

(ii) The minor is an employee, volunteer or an intern with:

(A) a State or local law enforcement agency;

(B) the Department of Health or a primary contractor pursuant to Chapter 7 of the act of June 26, 2001 (P.L.755, No.77), known as the Tobacco Settlement Act;

(C) a single county authority created pursuant to the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act;

(D) a county or municipal health department; or

(E) a retailer.

(iii) The minor is acting within the scope of assigned duties as part of an authorized investigation, compliance check under subsection (g) or retailer-organized self-compliance check.

(iv) A minor shall not use or consume a tobacco product.

(g) Compliance checks.--This subsection shall apply to compliance checks conducted by the Department of Health, a primary contractor pursuant to Chapter 7 of the Tobacco Settlement Act, a single county authority created pursuant to the Pennsylvania Drug and Alcohol Abuse Control Act or a county or municipal health department for the purpose of conducting retailer education, assessing compliance with Federal or State law and enforcing the provisions of this section. Compliance checks shall be conducted, at a minimum, in accordance with all of the following:

(1) Compliance checks shall only be conducted in consultation with the Department of Health and the law enforcement agency providing primary police services to the municipality where the compliance check is being conducted.

(2) A minor participating in a compliance check must be at least 14 years of age, complete a course of training approved by the Department of Health and furnish the Department of Health with a signed, written parental consent agreement allowing the minor to participate in the compliance check.

(3) A retailer that is found to be in compliance with this section during a compliance check shall be notified in writing of the compliance check and the determination of compliance.

(4) Compliance checks conducted under this subsection shall be in a manner consistent with this subsection and the regulations as promulgated by the Department of Health.

(5) The Department of Health, a primary contractor pursuant to Chapter 7 of the Tobacco Settlement Act, a single county authority created pursuant to the Pennsylvania Drug and Alcohol Abuse Control Act or a county or municipal health department shall conduct a compliance check under this subsection no more than once every 30 days at any one retail location. This paragraph shall not preclude the law enforcement agency providing primary police services to the municipality in which the retail store is located from otherwise enforcing this section.

(6) Individuals participating in compliance checks under this subsection shall not be deemed employees under the act of July 23, 1970 (P.L.563, No.195), known as the Public Employe Relations Act, nor shall participating individuals be considered policemen under the act of June 24, 1968 (P.L.237, No.111), referred to as the Policemen and Firemen Collective Bargaining Act.

(h) Administrative action.--

(1) Upon receiving notice, in accordance with subsection (c) or otherwise, of a third conviction of a retailer during any 24-month period, the department may, after an opportunity for a hearing, suspend the retailer's cigarette license for up to 30 days. The department, in a hearing held pursuant to this paragraph, has jurisdiction only to determine whether or not the retailer was convicted of a violation of subsection (a). The introduction of a certified copy of a conviction for a violation of subsection (a) shall be sufficient evidence for the suspension of the cigarette license.

(2) Upon receiving notice, in accordance with subsection (c) or otherwise, of a fourth conviction of a retailer during any 24-month period, the department may, after an opportunity for a hearing, revoke the retailer's cigarette license for up to 60 days. The department, in a hearing held under this paragraph, has jurisdiction only to determine whether or not the retailer was convicted of a violation of subsection (a). The introduction of a certified copy of a conviction for a violation of subsection (a) shall be sufficient evidence for the revocation of the cigarette license.

(i) Enforcement.--An employee of the Department of Health, a single county authority created pursuant to the Pennsylvania Drug and Alcohol Abuse Control Act, a county or municipal health department or a primary contractor pursuant to Chapter 7 of the Tobacco Settlement Act may institute a proceeding to enforce the provisions of this section in accordance with any means authorized by the Rules of Criminal Procedure. The enforcement authority granted pursuant to this subsection may not be delegated.

(j) Other penalties.--Notwithstanding any other law to the contrary, prosecution or conviction under this section shall not constitute a bar to any prosecution, penalty or administrative action under any other applicable statutory provision.

(k) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Cigarette." A roll for smoking made wholly or in part of tobacco, irrespective of size or shape and whether or not the tobacco is flavored, adulterated or mixed with any other ingredient, the wrapper or cover of which is made of paper or other substance or material except tobacco. The term does not include a cigar.

"Cigarette license." A license issued under section 203-A or 213-A of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

"Department." The Department of Revenue of the Commonwealth.

"Minor." An individual under 18 years of age.

"Pack of cigarettes." As defined in section 1201 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Pipe tobacco." Any product containing tobacco made primarily for individual consumption that is intended to be smoked using tobacco paraphernalia.

"Retailer." A person licensed under section 203-A or 213-A of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

"Smokeless tobacco." Any product containing finely cut, ground, powdered, blended or leaf tobacco made primarily for individual consumption that is intended to be placed in the oral or nasal cavity and not intended to be smoked. The term includes, but is not limited to, chewing tobacco, dipping tobacco and snuff.

"Tobacco product." A cigarette, cigar, pipe tobacco or other smoking tobacco product or smokeless tobacco in any form, manufactured for the purpose of consumption by a purchaser, and any cigarette paper or product used for smoking tobacco.

"Tobacco vending machine." A mechanical or electrical device from which one or more tobacco products are dispensed for a consideration.

(Feb. 14, 1990, P.L.54, No.7, eff. imd.; July 10, 2002, P.L.789, No.112, eff. 30 days)

2002 Amendment. Section 4 of Act 112 provided that Act 112 shall apply to offenses committed on or after the effective date of Act 112.

Cross References. Section 6305 is referred to in section 301 of Title 53 (Municipalities Generally).



Section 6306 - Furnishing cigarettes or cigarette papers (Repealed)

2002 Repeal. Section 6306 was repealed July 10, 2002 (P.L.789, No.112), effective in 30 days.



Section 6306.1 - Use of tobacco in schools prohibited

§ 6306.1. Use of tobacco in schools prohibited.

(a) Offense defined.--A pupil who possesses or uses tobacco in a school building, a school bus or on school property owned by, leased by or under the control of a school district commits a summary offense.

(b) Grading.--A pupil who commits an offense under this section shall be subject to prosecution initiated by the local school district and shall, upon conviction, be sentenced to pay a fine of not more than $50 for the benefit of the school district in which such offending pupil resides and to pay court costs. When a pupil is charged with violating subsection (a), the court may admit the offender to an adjudication alternative as authorized under 42 Pa.C.S. § 1520 (relating to adjudication alternative program) in lieu of imposing the fine.

(c) Nature of offense.--A summary offense under this section shall not be a criminal offense of record, shall not be reportable as a criminal act and shall not be placed on the criminal record of the offending school-age person if any such record exists.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Pupil." A person between the ages of 6 and 21 years who is enrolled in school. "School." A school operated by a joint board, board of directors or school board where pupils are enrolled in compliance with Article XIII of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, including area vocational schools and intermediate units. "Tobacco." A lighted or unlighted cigarette, cigar, pipe or other lighted smoking product and smokeless tobacco in any form. (Dec. 4, 1996, P.L.902, No.145, eff. 60 days)

1996 Amendment. Act 145 added section 6306.1.



Section 6307 - Misrepresentation of age to secure liquor or malt or brewed beverages

(a) Offense defined.--A person is guilty of a summary offense for a first violation and a misdemeanor of the third degree for any subsequent violations if he, being under the age of 21 years, knowingly and falsely represents himself to be 21 years of age or older to any licensed dealer, distributor or other person, for the purpose of procuring or having furnished to him, any liquor or malt or brewed beverages.

(b) Minimum penalty.--In addition to any other penalty imposed pursuant to section 6310.4 (relating to restriction of operating privileges) or this title or other statute, a person who is convicted of violating subsection (a) may be sentenced to pay a fine of not more than $500 for subsequent violations. No court shall have the authority to suspend any sentence as defined in this section.

(c) Adjudication of delinquency.--In addition to any other disposition authorized by law, a person adjudicated delinquent under subsection (a) may be ordered to pay a fine not exceeding $500 for an adjudication of delinquency.

(d) Preadjudication disposition.--

(1) When a person is charged with violating subsection (a), the court may admit the offender to an adjudication alternative program under 42 Pa.C.S. § 1520 (relating to adjudication alternative program) or to any other preadjudication disposition, if the offender has not previously received a preadjudication disposition for violating subsection (a).

(2) The use of a preadjudication disposition shall be considered a first or subsequent offense, whichever is applicable, for the purpose of further adjudication under this section or under section 6310.4.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

Cross References. Section 6307 is referred to in sections 6310.4, 6310.5, 6310.6, 6313 of this title; section 1532 of Title 75 (Vehicles).



Section 6308 - Purchase, consumption, possession or transportation of liquor or malt or brewed beverages

(a) Offense defined.--A person commits a summary offense if he, being less than 21 years of age, attempts to purchase, purchases, consumes, possesses or knowingly and intentionally transports any liquor or malt or brewed beverages, as defined in section 6310.6 (relating to definitions). For the purposes of this section, it shall not be a defense that the liquor or malt or brewed beverage was consumed in a jurisdiction other than the jurisdiction where the citation for underage drinking was issued.

(b) Penalty.--In addition to the penalty imposed pursuant to section 6310.4 (relating to restriction of operating privileges), a person convicted of violating subsection (a) may be sentenced to pay a fine of not more than $500 for the first violation and not more than $1,000 for the second and each subsequent violation.

(c) Preadjudication disposition.--

(1) When a person is charged with violating subsection (a), the magisterial district judge may admit the offender to the adjudication alternative as authorized in 42 Pa.C.S. § 1520 (relating to adjudication alternative program) or any other preadjudication disposition if the offender has not previously received a preadjudication disposition for violating subsection (a).

(2) The use of a preadjudication disposition shall be considered a first or subsequent offense, whichever is applicable, for the purpose of further adjudication under this section or under section 6310.4.

(d) Notification.--The police department making an arrest for a suspected violation of subsection (a) shall so notify the parents or guardian of the minor charged.

(e) Exception for compliance checks.--

(1) An individual who is under 21 years of age may purchase, attempt to purchase, possess or transport liquor or malt or brewed beverages if all of the following apply:

(i) The individual is at least 18 years of age.

(ii) The individual is an officer, employee or intern of the Bureau of Liquor Control Enforcement of the Pennsylvania State Police.

(iii) The individual has completed training specified by the bureau.

(iv) The individual is acting within the scope of prescribed duties.

(v) The individual is acting under the direct control or supervision of a bureau officer who is an adult.

(2) Under no circumstances may individuals under 21 years of age consume liquor or malt or brewed beverages.

(3) The Pennsylvania State Police shall promulgate regulations prescribing the manner in which compliance checks are to be performed. Compliance checks under this subsection shall be conducted in a manner consistent with the regulations. Regulations shall require, at a minimum, all of the following:

(i) Prior to participation in the compliance check, the officer, employee or intern shall undergo training approved by the Bureau of Liquor Control Enforcement.

(ii) A person licensed to sell liquor or malt or brewed beverages that is found to be in compliance with this section during a compliance check shall be notified in writing of the compliance check and the determination of compliance.

(iii) A person licensed to sell liquor or malt or brewed beverages that is found to be noncompliant with this section during a compliance check shall be immediately verbally advised by the supervising bureau officer and shall be notified in writing of the failure to comply within ten working days of the date of the compliance check.

(f) Exception for person seeking medical attention for another.--A person shall be immune from prosecution for consumption or possession under subsection (a) if he can establish the following:

(1) The only way law enforcement officers became aware of the person's violation of subsection (a) is because the person placed a 911 call, or a call to campus safety, police or emergency services, in good faith, based on a reasonable belief and reported that another person was in need of immediate medical attention to prevent death or serious injury.

(2) The person reasonably believed he was the first person to make a 911 call or a call to campus safety, police or emergency services, and report that a person needed immediate medical attention to prevent death or serious injury.

(3) The person provided his own name to the 911 operator or equivalent campus safety, police or emergency officer.

(4) The person remained with the person needing medical assistance until emergency health care providers arrived and the need for his presence had ended.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Mar. 25, 1988, P.L.262, No.31, eff. 60 days; Mar. 17, 2000, P.L.11, No.4, eff. 60 days; Dec. 3, 2002, P.L.1144, No.141, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; July 7, 2011, P.L.288, No.66, eff. 60 days; Oct. 25, 2012, P.L.1663, No.205, eff. 60 days)

2012 Amendment. Act 205 amended subsec. (b). Section 2 of Act 205 provided that the amendment shall apply to offenses committed on or after the effective date of section 2.

2011 Amendment. Act 66 added subsec. (f).

2004 Amendment. Act 207 amended subsec. (c)(1). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

2002 Amendment. Act 141 added subsec. (e). Section 2 of Act 141 provided that subsec. (e) shall expire December 31, 2007, unless sooner reauthorized by the General Assembly. Section 2 of Act 141 was amended by Act 75 of 2007, amending the expiration date of subsec. (e) to December 31, 2017.

2000 Amendment. Act 4 amended subsec. (a).

Cross References. Section 6308 is referred to in sections 6310.4, 6310.5, 6310.6, 6313, 9122, 9123 of this title; section 1518 of Title 4 (Amusements); sections 3573, 8902 of Title 42 (Judiciary and Judicial Procedure); sections 1532, 1553 of Title 75 (Vehicles).



Section 6309 - Representing that minor is of age

§ 6309. Representing that minor is of age.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he knowingly, willfully, and falsely represents to any licensed dealer, or other person, any minor to be of full age, for the purpose of inducing any such licensed dealer or other person, to sell or furnish any liquor or malt or brewed beverages, as defined in section 6310.6 (relating to definitions), to the minor.

(b) Minimum penalty.--In addition to any other penalty imposed pursuant to this title or other statute, a person committing an offense under this section shall be sentenced to pay a fine of not less than $300. There shall be no authority in any court to impose on an offender any lesser sentence than the minimum sentence mandated by this subsection. In no case shall the sentence exceed the maximum sentence prescribed by law. No court shall have the authority to suspend any sentence as defined in this section. (Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

Cross References. Section 6309 is referred to in section 6310.6 of this title.



Section 6310 - Inducement of minors to buy liquor or malt or brewed beverages

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he hires or requests or induces any minor to purchase, or offer to purchase, liquor or malt or brewed beverages, as defined in section 6310.6 (relating to definitions), from a duly licensed dealer for any purpose.

(b) Minimum penalty.--In addition to any other penalty imposed pursuant to this title or other statute, a person convicted of an offense under this section shall be sentenced to pay a fine of not less than $300. There shall be no authority in any court to impose on an offender any lesser sentence than the minimum sentence mandated by this subsection. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than the minimum sentence mandated in this subsection. In no case shall the sentence exceed the maximum sentence prescribed by law. No court shall have the authority to suspend any sentence as defined in this section.

(c) Exception for compliance checks.--

(1) An individual who is under 21 years of age may purchase, attempt to purchase, possess or transport liquor or malt or brewed beverages if all of the following apply:

(i) The individual is at least 18 years of age.

(ii) The individual is an officer, employee or intern of the Bureau of Liquor Control Enforcement of the Pennsylvania State Police.

(iii) The individual has completed training specified by the bureau.

(iv) The individual is acting within the scope of prescribed duties.

(v) The individual is acting under the direct control or supervision of a bureau officer who is an adult.

(2) Under no circumstances may individuals under 21 years of age consume liquor or malt or brewed beverages.

(3) The Pennsylvania State Police shall promulgate regulations prescribing the manner in which compliance checks are to be performed. Compliance checks under this subsection shall be conducted in a manner consistent with the regulations. Regulations shall require, at a minimum, all of the following:

(i) Prior to participation in the compliance check, the officer, employee or intern shall undergo training approved by the Bureau of Liquor Control Enforcement.

(ii) A person licensed to sell liquor or malt or brewed beverages that is found to be in compliance with this section during a compliance check shall be notified in writing of the compliance check and the determination of compliance.

(iii) A person licensed to sell liquor or malt or brewed beverages that is found to be noncompliant with this section during a compliance check shall be immediately verbally advised by the supervising bureau officer and shall be notified in writing of the failure to comply within ten working days of the date of the compliance check.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days; Dec. 3, 2002, P.L.1144, No.141, eff. 60 days)

2002 Amendment. Act 141 added subsec. (c). Section 2 of Act 141 provided that subsec. (c) shall expire December 31, 2007, unless sooner reauthorized by the General Assembly. Section 2 of Act 141 was amended by Act 75 of 2007, amending the expiration date of subsec. (c) to December 31, 2017.

Cross References. Section 6310 is referred to in section 6310.6 of this title.



Section 6310.1 - Selling or furnishing liquor or malt or brewed beverages to minors

(a) Offense defined.--Except as provided in subsection (b), a person commits a misdemeanor of the third degree if he intentionally and knowingly sells or intentionally and knowingly furnishes, or purchases with the intent to sell or furnish, any liquor or malt or brewed beverages to a person who is less than 21 years of age.

(b) Exceptions.--The provisions of this section shall not apply to any religious service or ceremony which may be conducted in a private home or a place of worship where the amount of wine served does not exceed the amount reasonably, customarily and traditionally required as an integral part of the service or ceremony.

(c) Minimum penalty.--In addition to any other penalty imposed pursuant to this title or other statute, a person who is convicted of violating subsection (a) shall be sentenced to pay a fine of not less than $1,000 for the first violation and a fine of $2,500 for each subsequent violation. There shall be no authority in any court to impose on an offender any lesser sentence than the minimum sentence mandated by this subsection. No court shall have the authority to suspend any sentence as defined in this section. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than the minimum sentence mandated in this subsection. In no case shall the sentence exceed the maximum sentence prescribed by law.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 6310.1.

Cross References. Section 6310.1 is referred to in section 6310.6 of this title.



Section 6310.2 - Manufacture or sale of false identification card

§ 6310.2. Manufacture or sale of false identification card.

(a) Offense defined.--A person commits a misdemeanor of the second degree if he intentionally, knowingly or recklessly manufactures, makes, alters, sells or attempts to sell an identification card falsely representing the identity, birth date or age of another.

(b) Minimum penalty.--In addition to any other penalty imposed pursuant to this title or any other statute, a person who is convicted of violating subsection (a) shall be sentenced to pay a fine of not less than $1,000 for the first violation and a fine of not less than $2,500 for each subsequent violation. There shall be no authority in any court to impose on an offender any lesser sentence than the minimum sentence mandated by this subsection. In no case shall the sentence exceed the maximum sentence prescribed by law. No court shall have the authority to suspend any sentence as defined in this section.

(c) Adjudication of delinquency.--In addition to any other disposition authorized by law, a person adjudicated delinquent under subsection (a) shall be ordered to pay a fine of $500 for the first adjudication of delinquency and a fine of $1,000 for each subsequent adjudication of delinquency. (Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 6310.2.

Cross References. Section 6310.2 is referred to in section 6310.6 of this title.



Section 6310.3 - Carrying a false identification card

§ 6310.3. Carrying a false identification card.

(a) Offense defined.--A person commits a summary offense for a first violation and a misdemeanor of the third degree for any subsequent violation if he, being under 21 years of age, possesses an identification card falsely identifying that person by name, age, date of birth or photograph as being 21 years of age or older or obtains or attempts to obtain liquor or malt or brewed beverages by using the identification card of another or by using an identification card that has not been lawfully issued to or in the name of that person who possesses the card.

(b) Minimum penalty.--In addition to any other penalty imposed pursuant to section 6310.4 (relating to restriction of operating privileges) or any other statute, a person who is convicted of violating subsection (a) shall be sentenced to pay a fine of not more than $500 for the second and subsequent violations. No court shall have the authority to suspend any sentence as defined in this section.

(c) Adjudication of delinquency.--In addition to any other disposition authorized by law, a person adjudicated delinquent under subsection (a) may be ordered to pay a fine not exceeding $500 for an adjudication of delinquency.

(d) Preadjudication disposition.--

(1) When a person is charged with violating subsection

(a), the court may admit the offender to the adjudication alternative as authorized in 42 Pa.C.S. § 1520 (relating to adjudication alternative program) or any other preadjudication disposition if the offender has not previously received a preadjudication disposition for violating subsection (a).

(2) The use of a preadjudication disposition shall be considered a first or subsequent offense, whichever is applicable, for the purpose of further adjudication under this section or under section 6310.4.

(e) Notification.--The police department making an arrest for a suspected violation of subsection (a) shall so notify the parents or guardian of the minor charged. (Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 6310.3.

Cross References. Section 6310.3 is referred to in sections 6310.4, 6310.5, 6310.6, 6313 of this title; section 1532 of Title 75 (Vehicles).



Section 6310.4 - Restriction of operating privileges

(a) General rule.--Whenever a person is convicted or is adjudicated delinquent or is admitted to any preadjudication program for a violation of section 6307 (relating to misrepresentation of age to secure liquor or malt or brewed beverages), 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) or 6310.3 (relating to carrying a false identification card), the court, including a court not of record if it is exercising jurisdiction pursuant to 42 Pa.C.S. § 1515(a) (relating to jurisdiction and venue), shall order the operating privilege of the person suspended. A copy of the order shall be transmitted to the Department of Transportation.

(b) Duration of suspension.--When the department suspends the operating privilege of a person under subsection (a), the duration of the suspension shall be as follows:

(1) For a first offense, a period of 90 days from the date of suspension.

(2) For a second offense, a period of one year from the date of suspension.

(3) For a third offense, and any offense thereafter, a period of two years from the date of suspension. Any multiple sentences imposed shall be served consecutively.

Reinstatement of operating privilege shall be governed by 75 Pa.C.S. § 1545 (relating to restoration of operating privilege).

(c) Nondrivers.--Any person whose record is received by the department under subsection (a) and who does not have a driver's license shall be ineligible to apply for a learner's permit under 75 Pa.C.S. §§ 1505 (relating to learners' permits) and 1507 (relating to application for driver's license or learner's permit by minor) for the time periods specified in subsection (b). If the person is under 16 years of age when he is convicted or adjudicated delinquent or admitted to a preadjudication program, his suspension of operating privileges shall commence upon his 16th birthday for the time periods specified in subsection (b).

(d) Insurance premiums.--An insurer shall not increase premiums, impose any surcharge or rate penalty, or make any driver record point assignment for automobile insurance, nor shall an insurer cancel or refuse to renew an automobile insurance policy on account of a suspension under this section.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 6310.4.

Cross References. Section 6310.4 is referred to in sections 6307, 6308, 6310.3, 9122, 9123 of this title; section 1518 of Title 4 (Amusements); sections 1532, 1545 of Title 75 (Vehicles).



Section 6310.5 - Predisposition evaluation

§ 6310.5. Predisposition evaluation.

(a) General rule.--If an individual is convicted, adjudicated delinquent or offered preadjudication disposition for a violation of section 6307 (relating to misrepresentation of age to secure liquor or malt or brewed beverages), 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) or 6310.3 (relating to carrying a false identification card), the following shall apply:

(1) For a first violation of any of the preceding offenses, the court may, in addition to other requirements, require the individual to be evaluated prior to an adjudication of delinquency, sentencing or receiving preadjudication disposition.

(2) For a subsequent violation of any of the preceding offenses, the court shall, in addition to other requirements, require the individual to be evaluated prior to sentencing or receiving preadjudication disposition.

(3) Evaluation under this subsection may consist of evaluation techniques if deemed appropriate by the court to determine the extent of the individual's involvement with alcohol.

(b) Program of education, intervention and counseling.-- Based on the results of the evaluation authorized under subsection (a) and any additional information, the court may require that the person successfully complete a prescribed program of education, intervention or counseling approved by the Department of Health.

(c) Costs.--Costs of any and all requirements applied under this section shall be in addition to any other penalty required or allowed by law and shall be the responsibility of the person upon whom the requirement is placed. (Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 6310.5.



Section 6310.6 - Definitions

§ 6310.6. Definitions. The following words and phrases when used in sections 6307 (relating to misrepresentation of age to secure liquor or malt or brewed beverages) through 6310.3 (relating to carrying a false identification card) shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Furnish." To supply, give or provide to, or allow a minor to possess on premises or property owned or controlled by the person charged.

"Identification card." A driver's license, a Department of Transportation nondriver's identification card or a card issued by the Pennsylvania Liquor Control Board for the purpose of identifying a person desiring liquor or malt or brewed beverages, a card which falsely purports to be any of the foregoing, or any card, paper or document which falsely identifies the person by name, photograph, age or date of birth as being 21 years of age or older.

"Liquor." Includes any alcoholic, spirituous, vinous, fermented or other alcoholic beverage, or combination of liquors and mixed liquor a part of which is spirituous, vinous, fermented or otherwise alcoholic, including all drinks or drinkable liquids, preparations or mixtures and reused, recovered or redistilled denatured alcohol usable or taxable for beverage purposes which contain more than 0.50% of alcohol by volume, except pure ethyl alcohol and malt or brewed beverages.

"Malt or brewed beverages." Any beer, lager beer, ale, porter or similar fermented malt beverage containing 0.50% or more of alcohol by volume, by whatever name such beverage may be called. (Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 6310.6.

Cross References. Section 6310.6 is referred to in sections 6308, 6309, 6310 of this title.



Section 6310.7 - Selling or furnishing nonalcoholic beverages to persons under 21 years of age

(a) Offense defined.--A person commits a summary offense if he intentionally and knowingly sells or furnishes nonalcoholic beverages to any person under 21 years of age.

(b) Definitions.--As used in this section, the term "nonalcoholic beverage" means any beverage intended to be marketed or sold as nonalcoholic beer, wine or liquor having some alcohol content but does not contain more than 0.5% alcohol by volume.

(Dec. 12, 1994, P.L.1248, No.148, eff. 60 days)

1994 Amendment. Act 148 added section 6310.7. See the preamble to Act 148 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 6311 - Tattooing and body piercing

§ 6311. Tattooing and body piercing.

(a) Tattooing.--A person commits an offense if he tattoos any person under the age of 18 years without the parent or guardian of such person giving consent for the tattooing of the person and being present at the time of the tattooing of the person.

(b) Body piercing.--A person commits an offense if for compensation he punctures a part of the body of any person under the age of 18 years with the intent to create a permanent hole for cosmetic purposes without the parent or guardian of such person giving consent for the piercing of the person and being present at the time of the piercing of the person.

(c) Grading.--A person who commits an offense under this section shall be guilty of a misdemeanor of the third degree for the first offense. A person who commits a second or subsequent offense under this section within one year of the preceding offense commits a misdemeanor of the second degree. (May 21, 2004, P.L.232, No.36, eff. 60 days)



Section 6312 - Sexual abuse of children

(a) Definition.--(Deleted by amendment).

(b) Photographing, videotaping, depicting on computer or filming sexual acts.--

(1) Any person who causes or knowingly permits a child under the age of 18 years to engage in a prohibited sexual act or in the simulation of such act commits an offense if such person knows, has reason to know or intends that such act may be photographed, videotaped, depicted on computer or filmed.

(2) Any person who knowingly photographs, videotapes, depicts on computer or films a child under the age of 18 years engaging in a prohibited sexual act or in the simulation of such an act commits an offense.

(c) Dissemination of photographs, videotapes, computer depictions and films.--Any person who knowingly sells, distributes, delivers, disseminates, transfers, displays or exhibits to others, or who possesses for the purpose of sale, distribution, delivery, dissemination, transfer, display or exhibition to others, any book, magazine, pamphlet, slide, photograph, film, videotape, computer depiction or other material depicting a child under the age of 18 years engaging in a prohibited sexual act or in the simulation of such act commits an offense.

(d) Child pornography.--Any person who intentionally views or knowingly possesses or controls any book, magazine, pamphlet, slide, photograph, film, videotape, computer depiction or other material depicting a child under the age of 18 years engaging in a prohibited sexual act or in the simulation of such act commits an offense.

(d.1) Grading.--The offenses shall be graded as follows:

(1) Except as provided in paragraph (3), an offense under subsection (b) is a felony of the second degree.

(2) (i) Except as provided in paragraph (3), a first offense under subsection (c) or (d) is a felony of the third degree.

(ii) A second or subsequent offense under subsection (c) or (d) is a felony of the second degree.

(3) When a person commits an offense graded under paragraph (1) or (2)(i) and indecent contact with the child as defined in section 3101 (relating to definitions) is depicted, the grading of the offense shall be one grade higher than the grade specified in paragraph (1) or (2)(i).

(e) Evidence of age.--In the event a person involved in a prohibited sexual act is alleged to be a child under the age of 18 years, competent expert testimony shall be sufficient to establish the age of said person.

(e.1) Mistake as to age.--Under subsection (b) only, it is no defense that the defendant did not know the age of the child. Neither a misrepresentation of age by the child nor a bona fide belief that the person is over the specified age shall be a defense.

(f) Exceptions.--This section does not apply to any of the following:

(1) Any material that is viewed, possessed, controlled, brought or caused to be brought into this Commonwealth, or presented, for a bona fide educational, scientific, governmental or judicial purpose.

(2) Conduct prohibited under section 6321 (relating to transmission of sexually explicit images by minor), unless the conduct is specifically excluded by section 6321(d).

(3) An individual under 18 years of age who knowingly views, photographs, videotapes, depicts on a computer or films or possesses or intentionally views a visual depiction as defined in section 6321 of himself alone in a state of nudity as defined in section 6321.

(f.1) Criminal action.--

(1) A district attorney shall have the authority to investigate and to institute criminal proceedings for any violation of this section.

(2) In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of this section or any series of violations of this section involving more than one county of this Commonwealth or involving any county of this Commonwealth and another state. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Intentionally views." The deliberate, purposeful, voluntary viewing of material depicting a child under 18 years of age engaging in a prohibited sexual act or in the simulation of such act. The term shall not include the accidental or inadvertent viewing of such material.

"Prohibited sexual act." Sexual intercourse as defined in section 3101 (relating to definitions), masturbation, sadism, masochism, bestiality, fellatio, cunnilingus, lewd exhibition of the genitals or nudity if such nudity is depicted for the purpose of sexual stimulation or gratification of any person who might view such depiction.

(Oct. 26, 1977, P.L.212, No.62, eff. 60 days; Dec. 19, 1988, P.L.1275, No.158, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Nov. 20, 2002, P.L.1104, No.134, eff. 60 days; July 14, 2009, P.L.63, No.15, eff. 60 days; Oct. 7, 2010, P.L.482, No.69, eff. 60 days; Oct. 25, 2012, P.L.1623, No.198, eff. 60 days; Dec. 18, 2013, P.L.1163, No.105, eff. Jan. 1, 2014)

2013 Amendment. Act 105 amended subsecs. (b), (c) and (d) and added subsec. (d.1).

2012 Amendment. Act 198 amended subsec. (f).

2010 Amendment. Act 69 added subsec. (f.1).

2009 Amendment. Act 15 amended subsecs. (d) hdg. and (1) and (f), added subsec. (g) and deleted subsec. (a).

Cross References. Section 6312 is referred to in sections 3051, 3131, 5743.1, 6318, 6321, 7621, 7626, 7627 of this title; section 3304 of Title 5 (Athletics and Sports); section 2106 of Title 20 (Decedents, Estates and Fiduciaries); sections 5329, 6303, 6344, 6702 of Title 23 (Domestic Relations); sections 5552, 62A03, 6302, 9718.1, 9720.5, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).



Section 6313 - Special information

§ 6313. Special information.

(a) General rule.--At the time of conviction or admission to a preadjudication disposition for a violation of section 6307 (relating to misrepresentation of age to secure liquor or malt or brewed beverages), 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) or 6310.3 (relating to carrying a false identification card), the court shall provide to the Department of Transportation, in such form as prescribed by the department, the name of the offender, the offender's date of birth, the disposition of the case and the duration of any license suspension.

(b) Availability.--Information under this section shall be available to law enforcement agencies and the judicial system for the purpose of determining whether the offender has a prior record of violation of the offenses listed in subsection (a). (Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment. Act 31 added section 6313.



Section 6314 - Sentencing and penalties for trafficking drugs to minors

(a) General rule.--A person over 18 years of age who is convicted in any court of this Commonwealth of a violation of section 13(a)(14) or (30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, shall, if the delivery or possession with intent to deliver of the controlled substance was to a minor, be sentenced to a minimum sentence of at least one year total confinement, notwithstanding any other provision of this title or other statute to the contrary.

(b) Additional penalties.--In addition to the mandatory minimum sentence set forth in subsection (a), the person shall be sentenced to an additional minimum sentence of at least two years total confinement, notwithstanding any other provision of this title or other statute to the contrary, if the person did any of the following:

(1) Committed the offense with the intent to promote the habitual use of the controlled substance.

(2) Intended to engage the minor in the trafficking, transportation, delivery, manufacturing, sale or conveyance.

(3) Committed the offense within 1,000 feet of the real property on which is located a public, private or parochial school or a college or university.

(4) Committed the offense on a school bus or within 500 feet of a school bus stop.

(c) Proof at sentencing.--The provisions of this section shall not be an element of the crime. Notice of the applicability of this section to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence, and shall determine, by a preponderance of the evidence, if this section is applicable.

(d) Authority of court in sentencing.--There shall be no authority for a court to impose on a defendant to which this section is applicable a lesser sentence than provided for in subsection (a), to place the defendant on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section. Disposition under section 17 or 18 of The Controlled Substance, Drug, Device and Cosmetic Act shall not be available to a defendant to which this section applies.

(e) Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(f) Forfeiture.--Assets against which a forfeiture petition has been filed and is pending or against which the Commonwealth has indicated an intention to file a forfeiture petition shall not be subject to a fine under this section.

(g) Definition.--As used in this section, the term "minor" means an individual under 18 years of age.

(Mar. 25, 1988, P.L.262, No.31, eff. July 1, 1988; May 9, 1997, P.L.142, No.8, eff. 60 days)

1997 Amendment. Act 8 amended subsec. (b).

1988 Amendment. Act 31 added section 6314.

Cross References. Section 6314 is referred to in section 6317 of this title.



Section 6315 - Selling or furnishing butane to minors

§ 6315. Selling or furnishing butane to minors.

(a) Offense defined.--A person commits a summary offense if he knowingly sells or knowingly furnishes or purchases with the intent to sell or furnish butane to a person who is less than 18 years of age, except where the relationship of parent and child, guardian and ward or adult instructor and pupil exists between such person and the person who is less than 18 years of age.

(b) Penalty.--A person who is convicted of violating subsection (a) shall be sentenced to pay a fine of not less than $250 for the first violation and a fine of $500 for each subsequent violation.

(c) Definition.--As used in this section, the term "butane" means any product which contains 90% by weight or more of n- butane, isobutane or both. It does not include products which contain n-butane, isobutane or both as a secondary component, or within the formulation as a solvent or propellant. (Nov. 22, 1995, P.L.621, No.66, eff. 60 days)

1995 Amendment. Act 66 added section 6315.



Section 6316 - Selling or furnishing certain stimulants to minors

§ 6316. Selling or furnishing certain stimulants to minors.

(a) Offense defined.--A person commits a summary offense if he knowingly sells or purchases with the intent to sell ephedrine to a person who is less than 18 years of age.

(b) Penalty.--A person who is convicted of violating subsection (a) shall be sentenced to pay a fine of not less than $250 nor more than $500 for the first violation and a fine of $500 for each subsequent violation.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Ephedrine."

(1) Except as provided in paragraph (2), any product that contains any quantity of ephedrine, a salt of ephedrine, an optical isomer of ephedrine or a salt of an optical isomer of ephedrine.

(2) The term does not include a product containing ephedrine if it may lawfully be sold over the counter without a prescription under the Federal Food, Drug, and Cosmetic Act

(52 Stat. 1040, 21 U.S.C. § 301 et seq.); is labeled and marketed in a manner consistent with the pertinent OTC Tentative Final or Final Monograph; is manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse; and as described as follows:

(i) Solid oral dosage forms, including soft gelatin caplets, that combine active ingredients in the following ranges for each dosage unit:

(A) Theophylline (100-130 mg), ephedrine (12.5- 24 mg).

(B) Theophylline (60-100 mg), ephedrine (12.5-24 mg), guaifenesin (200-400 mg).

(C) Ephedrine (12.5-25 mg), guaifenesin (200-400 mg).

(D) Phenobarbital (not greater than 8 mg) in combination with the ingredients of clause (A) or

(B).

(ii) Liquid oral dosage forms that combine active ingredients in the following ranges for each 5 ml dose:

(A) Theophylline (not greater than 45 mg), ephedrine (not greater than 36 mg), guaifenesin (not greater than 100 mg), phenobarbital (not greater than 12 mg).

(B) Phenylephephrine (not greater than 5 mg), ephedrine (not greater than 5 mg), chlorpheniramine

(not greater than 2 mg), dextromethorphan (not greater than 10 mg), ammonium Cl (not greater than 40 mg), ipecac fluid extract (not greater than 0.005 ml).

(iii) Anorectal preparations containing less than 5% ephedrine.

(iv) Any liquid compound, mixture or preparation containing 0.5% or less of ephedrine. (May 9, 1997, P.L.142, No.8, eff. 60 days)

1997 Amendment. Act 8 added section 6316. See the preamble to Act 8 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 6317 - Drug-free school zones

§ 6317. Drug-free school zones.

(a) General rule.--A person 18 years of age or older who is convicted in any court of this Commonwealth of a violation of section 13(a)(14) or (30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, shall, if the delivery or possession with intent to deliver of the controlled substance occurred within 1,000 feet of the real property on which is located a public, private or parochial school or a college or university or within 250 feet of the real property on which is located a recreation center or playground or on a school bus, be sentenced to a minimum sentence of at least two years of total confinement, notwithstanding any other provision of this title, The Controlled Substance, Drug, Device and Cosmetic Act or other statute to the contrary. The maximum term of imprisonment shall be four years for any offense:

(1) subject to this section; and

(2) for which The Controlled Substance, Drug, Device and Cosmetic Act provides for a maximum term of imprisonment of less than four years. If the sentencing court finds that the delivery or possession with intent to deliver was to an individual under 18 years of age, then this section shall not be applicable and the offense shall be subject to section 6314 (relating to sentencing and penalties for trafficking drugs to minors).

(b) Proof at sentencing.--The provisions of this section shall not be an element of the crime. Notice of the applicability of this section to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence and shall determine by a preponderance of the evidence if this section is applicable.

(c) Authority of court in sentencing.--There shall be no authority for a court to impose on a defendant to which this section is applicable a lesser sentence than provided for in subsection (a), to place the defendant on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section. Disposition under section 17 or 18 of The Controlled Substance, Drug, Device and Cosmetic Act shall not be available to a defendant to which this section applies.

(d) Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section. (June 25, 1997, P.L.284, No.26, eff. 60 days)

1997 Amendment. Act 26 added section 6317. Section 5 of Act 26 provided that the addition of section 6317 shall apply to all offenses occuring on or after the effective date of Act 26.



Section 6318 - Unlawful contact with minor

(a) Offense defined.--A person commits an offense if he is intentionally in contact with a minor, or a law enforcement officer acting in the performance of his duties who has assumed the identity of a minor, for the purpose of engaging in an activity prohibited under any of the following, and either the person initiating the contact or the person being contacted is within this Commonwealth:

(1) Any of the offenses enumerated in Chapter 31 (relating to sexual offenses).

(2) Open lewdness as defined in section 5901 (relating to open lewdness).

(3) Prostitution as defined in section 5902 (relating to prostitution and related offenses).

(4) Obscene and other sexual materials and performances as defined in section 5903 (relating to obscene and other sexual materials and performances).

(5) Sexual abuse of children as defined in section 6312 (relating to sexual abuse of children).

(6) Sexual exploitation of children as defined in section 6320 (relating to sexual exploitation of children).

(b) Grading.--A violation of subsection (a) is:

(1) an offense of the same grade and degree as the most serious underlying offense in subsection (a) for which the defendant contacted the minor; or

(2) a felony of the third degree;

whichever is greater.

(b.1) Concurrent jurisdiction to prosecute.--The Attorney General shall have concurrent prosecutorial jurisdiction with the district attorney for violations under this section and any crime arising out of the activity prohibited by this section when the person charged with a violation of this section contacts a minor through the use of a computer, computer system or computer network. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Computer." An electronic, magnetic, optical, hydraulic, organic or other high-speed data processing device or system which performs logic, arithmetic or memory functions and includes all input, output, processing, storage, software or communication facilities which are connected or related to the device in a computer system or computer network.

"Computer network." The interconnection of two or more computers through the usage of satellite, microwave, line or other communication medium.

"Computer system." A set of related, connected or unconnected computer equipment, devices and software.

"Contacts." Direct or indirect contact or communication by any means, method or device, including contact or communication in person or through an agent or agency, through any print medium, the mails, a common carrier or communication common carrier, any electronic communication system and any telecommunications, wire, computer or radio communications device or system.

"Minor." An individual under 18 years of age.

(Dec. 19, 1997, P.L.615, No.62, eff. imd.; Nov. 20, 2002, P.L.1104, No.134, eff. 60 days; Dec. 9, 2002, P.L.1391, No.172, eff. 60 days; Nov. 29, 2006, P.L.1567, No.178, eff. Jan. 1, 2007)

2006 Amendment. See the preamble to Act 178 in the appendix to this title for special provisions relating to legislative intent.

Cross References. Section 6318 is referred to in sections 5708, 5743.1 of this title; sections 5329, 6303, 6702 of Title 23 (Domestic Relations); sections 62A03, 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).



Section 6319 - Solicitation of minors to traffic drugs

§ 6319. Solicitation of minors to traffic drugs.

(a) Offense defined.--A person 18 years of age or older commits a felony of the second degree if he solicits a person who is less than 18 years of age to engage in a violation of section 13(a)(14) or (30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or delivers or conspires to deliver a controlled substance to such a person, intending, knowing or having reason to know that the person intends to engage in such a violation with the controlled substance.

(b) Drug-free school zone.--A person violating subsection (a) commits a felony of the first degree if he intends, knows or has reason to know that the person under 18 years of age intends to violate section 13(a)(14) or (30) of The Controlled Substance, Drug, Device and Cosmetic Act in a drug-free school zone.

(c) Definition.--As used in this section, the term "drug- free school zone" means the area within 1,000 feet of the real property on which is located a public, private or parochial school or a college or university. The term also includes a school bus or the area within 500 feet of a school bus stop. (Mar. 24, 1998, P.L.228, No.40, eff. 60 days)

1998 Amendment. Act 40 added section 6319.



Section 6320 - Sexual exploitation of children

(a) Offense defined.--A person commits the offense of sexual exploitation of children if he procures for another person a child under 18 years of age for the purpose of sexual exploitation.

(b) Penalty.--An offense under this section is a felony of the second degree.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Procure." To obtain or make available for sexual exploitation.

"Sexual exploitation." Actual or simulated sexual activity or nudity arranged for the purpose of sexual stimulation or gratification of any person.

(May 10, 2000, P.L.41, No.14, eff. 60 days)

2000 Amendment. Act 14 added section 6320.

Cross References. Section 6320 is referred to in sections 5743.1, 6318 of this title; sections 5329, 6303, 6702 of Title 23 (Domestic Relations); sections 5552, 62A03, 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).



Section 6321 - Transmission of sexually explicit images by minor

(a) Summary offense.--Except as provided in section 6312 (relating to sexual abuse of children), a minor commits a summary offense when the minor:

(1) Knowingly transmits, distributes, publishes or disseminates an electronic communication containing a sexually explicit image of himself.

(2) Knowingly possesses or knowingly views a sexually explicit image of a minor who is 12 years of age or older.

(b) Misdemeanor of the third degree.--Except as provided in section 6312, a minor commits a misdemeanor of the third degree when the minor knowingly transmits, distributes, publishes or disseminates an electronic communication containing a sexually explicit image of another minor who is 12 years of age or older.

(c) Misdemeanor of the second degree.--Except as provided in section 6312, a minor commits a misdemeanor of the second degree when, with the intent to coerce, intimidate, torment, harass or otherwise cause emotional distress to another minor, the minor:

(1) makes a visual depiction of any minor in a state of nudity without the knowledge and consent of the depicted minor; or

(2) transmits, distributes, publishes or disseminates a visual depiction of any minor in a state of nudity without the knowledge and consent of the depicted minor.

(d) Application of section.--This section shall not apply to the following:

(1) Conduct that involves images that depict sexual intercourse, deviate sexual intercourse or penetration, however slight, of the genitals or anus of a minor, masturbation, sadism, masochism or bestiality.

(2) Conduct that involves a sexually explicit image of a minor if the image was taken, made, used or intended to be used for or in furtherance of a commercial purpose.

(e) Forfeiture.--Any electronic communication device used in violation of this section shall be subject to forfeiture to the Commonwealth, and no property right shall exist in it.

(f) Diversionary program.--The magisterial district judge or any judicial authority with jurisdiction over the violation shall give first consideration to referring a person charged with a violation of subsection (a) to a diversionary program under 42 Pa.C.S. § 1520 (relating to adjudication alternative program) and the Pennsylvania Rules of Criminal Procedure. As part of the diversionary program, the magisterial district judge or any judicial authority with jurisdiction over the violation may order the person to participate in an educational program which includes the legal and nonlegal consequences of sharing sexually explicit images. If the person successfully completes the diversionary program, the person's records of the charge of violating subsection (a) shall be expunged as provided for under Pa.R.C.P. No.320 (relating to expungement upon successful completion of ARD program).

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Disseminate." To cause or make an electronic or actual communication from one person, place or electronic communication device to two or more other persons, places or electronic communication devices.

"Distribute." To deliver or pass out.

"Electronic communication." As defined in section 5702 (relating to definitions).

"Knowingly possesses." The deliberate, purposeful, voluntary possession of a sexually explicit image of another minor who is 12 years of age or older. The term shall not include the accidental or inadvertent possession of such an image.

"Knowingly views." The deliberate, purposeful, voluntary viewing of a sexually explicit image of another minor who is 12 years of age or older. The term shall not include the accidental or inadvertent viewing of such an image.

"Minor." An individual under 18 years of age.

"Nudity." The showing of the human male or female genitals, pubic area or buttocks with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple or the depiction of covered male genitals in a discernibly turgid state.

"Publish." To issue for distribution.

"Sexually explicit image." A lewd or lascivious visual depiction of a minor's genitals, pubic area, breast or buttocks or nudity, if such nudity is depicted for the purpose of sexual stimulation or gratification of any person who might view such nudity.

"Transmit." To cause or make an electronic communication from one person, place or electronic communication device to only one other person, place or electronic communication device.

"Visual depiction." A representation by picture, including, but not limited to, a photograph, videotape, film or computer image.

(Oct. 25, 2012, P.L.1623, No.198, eff. 60 days)

2012 Amendment. Act 198 added section 6321.

Cross References. Section 6321 is referred to in sections 3131, 6312 of this title.






Chapter 65 - Nuisances

Chapter Notes

Enactment. Chapter 65 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 6501 - Scattering rubbish

§ 6501. Scattering rubbish.

(a) Offense defined.--A person is guilty of an offense if he:

(1) causes any waste paper, sweepings, ashes, household waste, glass, metal, refuse or rubbish, or any dangerous or detrimental substance to be deposited into or upon any road, street, highway, alley or railroad right-of-way, or upon the land of another or into the waters of this Commonwealth;

(2) interferes with, scatters, or disturbs the contents of any receptacle containing ashes, garbage, household waste, or rubbish; or

(3) is the owner or operator, or an agent of either, of a trash, garbage or debris collection vehicle, including private automobiles and small trucks, or any other type of vehicles used to collect or transport trash, garbage or debris, who knowingly causes to be deposited or deposits the vehicle's load or any part thereof upon any road, street, highway, alley or railroad right-of-way, or upon the land of another or into the waters of this Commonwealth.

(b) Penalty.--

(1) A person who violates subsection (a)(1) or (2) is guilty of a summary offense for the first offense and upon conviction thereof shall be sentenced to pay a fine of not less than $50 nor more than $300 or to imprisonment for not more than 90 days, or both.

(2) A person who violates subsection (a)(1) or (2) is guilty of a misdemeanor of the third degree for the second and subsequent offense and upon conviction thereof shall be sentenced to pay a fine of not less than $300 nor more than $1,000. The person also may be sentenced to imprisonment or to performing a community service for a period not to exceed one year.

(3) A person who violates subsection (a)(3) is guilty of a misdemeanor of the second degree for the first offense and upon conviction thereof shall be sentenced to pay a fine of not less than $500 nor more than $5,000. The person also may be sentenced to imprisonment or to performing a community service for a period not to exceed two years.

(4) A person who violates subsection (a)(3) is guilty of a misdemeanor of the first degree for the second or subsequent offense and upon conviction thereof shall be sentenced to pay a fine of not less than $1,000 nor more than $10,000. The person also may be sentenced to imprisonment or to performing a community service for a period not to exceed five years.

(5) Any vehicle, equipment or conveyance, including any private automobile and small truck, used for the transportation or disposal of trash, garbage or debris in the commission of a second or subsequent offense under subsection

(a)(3) may be deemed contraband and forfeited in accordance with the provisions set forth in this section.

(c) Arrest powers.--A police officer shall have the same right of arrest without a warrant as in a felony whenever the officer has probable cause to believe the defendant has violated subsection (a)(3), although the offense did not take place in the officer's presence. A police officer may not make a warrantless arrest pursuant to this section without first observing recent evidence of a subsection (a)(3) offense or other corroborative evidence.

(d) Forfeiture.--

(1) Property subject to forfeiture under this section may be seized by the law enforcement authority upon process issued by any court of common pleas having jurisdiction over the property.

(2) Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the law enforcement authority subject only to the orders and decrees of the court of common pleas having jurisdiction over the forfeiture proceedings and of the district attorney. When property is seized under this section, the law enforcement authority shall place the property under seal and either:

(i) remove the property to a place designated by it; or

(ii) require that the district attorney take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(3) Whenever property is forfeited under this section, the property shall be transferred to the custody of the municipal corporation. The municipal corporation shall sell any forfeited property, but the proceeds from any such sale shall be used to pay all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs. The balance of the proceeds shall be used for the enforcement of this act.

(4) The proceedings for the forfeiture or condemnation of property, the sale of which is provided for in this section, shall be in rem, in which the Commonwealth shall be the plaintiff and the property the defendant. A petition shall be filed in the court of common pleas of the judicial district where the property is located, verified by oath or affirmation of an officer or citizen, containing the following:

(i) A description of the property seized.

(ii) A statement of the time and place where seized.

(iii) The owner, if known.

(iv) The person or persons in possession, if known.

(v) An allegation that the property is subject to forfeiture pursuant to this subsection and an averment of material facts upon which the forfeiture action is based.

(vi) A prayer for an order of forfeiture that the property be adjudged forfeited to the Commonwealth and condemned and be ordered sold according to law, unless cause be shown to the contrary.

(5) A copy of the petition required under paragraph (4) shall be served personally or by certified mail on the owner or upon the person or persons in possession at the time of the seizure. The copy shall have endorsed a notice, as follows: To the Claimant of within Described Property: You are required to file an answer to this petition, setting forth your title in, and right to possession of, the property within 30 days from the service hereof, and you are also notified that, if you fail to file the answer, a decree of forfeiture and condemnation will be entered against the property. The notice shall be signed by the district attorney, deputy district attorney or assistant district attorney.

(6) If the owner of the property is unknown or there was no person in possession of the property when seized or if the owner or such person or persons in possession at the time of the seizure cannot be personally served or located within the jurisdiction of the court, notice of the petition shall be given by the Commonwealth through an advertisement in only one newspaper of general circulation published in the county where the property shall have been seized, once a week for two successive weeks. No other advertisement of any sort shall be necessary, any other law to the contrary notwithstanding. The notice shall contain a statement of the seizure of the property with a description of the property and the place and date of seizure and shall direct any claimants to the property to file a claim on or before a date given in the notice, which date shall not be less than 30 days from the date of the first publication. If no claims are filed within 30 days of publication, the property shall summarily forfeit to the Commonwealth.

(7) For purposes of this section, the owner or other such person cannot be found in the jurisdiction of the court if:

(i) a copy of the petition is mailed to the last known address by certified mail and is returned without delivery;

(ii) personal service is attempted once but cannot be made at the last known address; and

(iii) a copy of the petition is left at the last known address.

(8) The notice provisions of this section are automatically waived when the owner, without good cause, fails to appear in court in response to a subpoena on the underlying criminal charges. Forty-five days after such a failure to appear, if good cause has not been demonstrated, the property shall summarily forfeit to the Commonwealth.

(9) Upon the filing of a claim for the property setting forth a right of possession, the case shall be deemed at issue and a time shall be fixed for the hearing.

(10) At the time of the hearing, if the Commonwealth produces evidence that the property in question was unlawfully used, possessed or otherwise subject to forfeiture under this section, the burden shall be upon the claimant to show:

(i) That the claimant is the owner of the property or the holder of a chattel mortgage or contract of conditional sale thereon.

(ii) That the claimant lawfully acquired the property.

(iii) That it was not unlawfully used or possessed by him. In the event that it shall appear that the property was unlawfully used or possessed by a person other than the claimant, then the claimant shall show that the unlawful use or possession was without his knowledge or consent. Such absence of knowledge or consent must be reasonable under the circumstances presented.

(11) If a person claiming the ownership of or right of possession to or claiming to be the holder of a chattel mortgage or contract of conditional sale upon the property, the disposition of which is provided for in this section, prior to the sale presents a petition to the court alleging over the property lawful ownership, right of possession, a lien or reservation of title and if, upon public hearing, due notice of which having been given to the district attorney, the claimant shall prove by competent evidence to the satisfaction of the court that the property was lawfully acquired, possessed and used by him or, it appearing that the property was unlawfully used by a person other than the claimant, that the unlawful use was without the claimant's knowledge or consent, then the court may order the property returned or delivered to the claimant. Such absence of knowledge or consent must be reasonable under the circumstances presented. Otherwise, it shall be retained for official use or sold in accordance with paragraph (4).

(e) Responsibility for costs.--The operator, owner or agent of any vehicle, equipment or conveyance, including private automobiles and small trucks, forfeited under this section shall be responsible for any costs incurred in properly disposing of waste in the vehicle, equipment or conveyance.

(f) Exception.--Subsection (a)(3) does not apply to the lawful depositing of waste at any site regulated by the Department of Environmental Resources.

(g) Other available rights and remedies.--The proceedings specified in this section shall not, in any way, limit the right of the Commonwealth to exercise any rights or remedies otherwise provided by law. (Mar. 22, 1974, P.L.207, No.42; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Mar. 25, 1988, P.L.262, No.31, eff. imd.; May 31, 1990, P.L.219, No.47, eff. 60 days)

1990 Amendment. Section 3 of Act 47 provided that the amendment shall apply to all offenses committed on or after the effective date of Act 47.

References in Text. The Department of Environmental Resources, referred to in subsec. (f), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.

Cross References. Section 6501 is referred to in section 4116 of this title; section 3573 of Title 42 (Judiciary and Judicial Procedure); section 3742.1 of Title 75 (Vehicles).



Section 6502 - Refrigerators and iceboxes

§ 6502. Refrigerators and iceboxes.

(a) Offense defined.--A person is guilty of a summary offense if he discards or abandons in any place accessible to children any refrigerator or icebox having a capacity of 1.5 cubic feet or more with an attached lid or door, or being the owner, lessee or manager of any place accessible to children knowingly permits an abandoned or discarded refrigerator, icebox or chest to remain there with an attached lid or door.

(b) Effect of violation.--A violation of this section shall not in itself render a person guilty of manslaughter, assault or other crime against a person who may suffer death or injury from entrapment in an icebox or refrigerator.



Section 6503 - Posting advertisements on property of another

§ 6503. Posting advertisements on property of another.

(a) Offense defined.--A person is guilty of a summary offense if he pastes, paints, brands or stamps or in any manner whatsoever places upon or attaches to any building, fence, bridge, gate, outbuilding or other object, upon the grounds of any charitable, educational or penal institution of the Commonwealth, or upon any property belonging to the Commonwealth government, any political subdivision, or municipal or local authority, any written, printed, painted or other advertisement, bill, notice, sign or poster, or pastes, paints, brands, stamps or in any manner whatsoever places upon, or attaches to any building, fence, bridge, gate, outbuilding or property of another, whether within or without the limits of a highway, any written, printed, painted or other advertisement, bill, notice, sign, card or poster, without first having obtained the written consent of the owner, or tenant lawfully in possession or occupancy thereof.

(b) Exception.--Subsection (a) of this section shall not prevent the posting or placing of any notice required by law or order of court, nor to prevent the posting or placing of any notice particularly concerning or pertaining to premises upon which the same is so posted or placed.



Section 6504 - Public nuisances

§ 6504. Public nuisances. Whoever erects, sets up, establishes, maintains, keeps or continues, or causes to be erected, set up, established, maintained, kept or continued, any public or common nuisance is guilty of a misdemeanor of the second degree. Where the nuisance is in existence at the time of the conviction and sentence, the court, in its discretion, may direct either the defendant or the sheriff of the county at the expense of the defendant to abate the same.



Section 6505 - Discarding television sets and tubes

§ 6505. Discarding television sets and tubes.

(a) Offense defined.--A person is guilty of a summary offense if he discards or abandons in any place accessible to the public any television picture tube or television set containing any picture tube which has not been neutralized to eliminate the danger of implosion, or if the owner, lessee, manager or person in possession of any place accessible to the public knowingly permits an abandoned or discarded television picture tube or a set containing such a tube to remain in such place without the tube having been neutralized to eliminate the danger of implosion.

(b) Other responsibility.--A violation of this section shall not in itself render a person guilty of manslaughter, assault or other crime against a person who may suffer death or injury from implosion of a television picture tube. (June 4, 1976, P.L.153, No.74)

1976 Amendment. Act 74 added section 6505.






Chapter 67 - Proprietary and Official Rights

Chapter Notes

Enactment. Chapter 67 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 6701 - Wearing of uniforms and insignia

A person is guilty of a summary offense if, without authority, he:

(1) wears or displays the uniform, decoration, insignia or other distinctive emblem of any branch of the armed forces of the United States or of any of the several states, or of any association, for the purpose of obtaining aid or profit, or while soliciting contributions or subscriptions; or

(2) wears an honorable discharge button issued or authorized by the United States.



Section 6702 - Sale of veterans' flowers

§ 6702. Sale of veterans' flowers. A person is guilty of a summary offense if, without authority, he sells, or offers for sale, the labeled artificial flowers, or any imitation thereof, of any bona fide war veterans' organization, or affiliate thereof.



Section 6703 - Dealing in military decorations

§ 6703. Dealing in military decorations. A person is guilty of a misdemeanor of the third degree if, without authority, he purchases, sells, or offers for sale, or accepts as a pledge or pawn, any medal, insignia or decoration granted by the United States for service in the armed forces.



Section 6704 - Fraud on association having grand lodge

§ 6704. Fraud on association having grand lodge. A person is guilty of a summary offense if, without the authority of the grand lodge described in this section, he:

(1) fraudulently uses, in any manner, the name or title of any secret fraternal association, which has had a grand lodge having jurisdiction in this Commonwealth for at least ten years;

(2) imitates such name or title with intent to deceive;

(3) wears or uses any insignia of such association with intent to deceive;

(4) publishes or distributes, in any manner, any written or printed matter soliciting applications for membership in such secret fraternal association, or any alleged association claiming to be known by such title, or by a title in imitation or resemblance of such title; or

(5) sells or gives or offers to sell or give any information as to how any alleged degree, secret work or secret of such fraternal association or of any alleged association, claiming to be known by such title, or by a title in imitation or resemblance of such title may be obtained.



Section 6705 - Use of containers bearing owner's name (Repealed)

1987 Repeal. Section 6705 was repealed July 9, 1987 (P.L.215, No.37), effective in 90 days.



Section 6706 - Use or possession of stamped containers (Repealed)

1987 Repeal. Section 6706 was repealed July 9, 1987 (P.L.215, No.37), effective in 90 days.



Section 6707 - False registration of domestic animals

§ 6707. False registration of domestic animals. A person is guilty of a misdemeanor of the third degree if he, by any false pretense, obtains from any club, association, society or company for improving the breed of domestic animals the registration or transfer of registration, of any animal in its herd, or other register, or knowingly gives a false pedigree of any animal.



Section 6708 - Retention of library property after notice to return

(a) Offense defined.--A person is guilty of a summary offense if he retains any book, pamphlet, magazine, newspaper, manuscript, map or other property belonging in, or to, or on deposit with, any library open to the public or any part thereof, for a period exceeding 30 days after such library has given written notice to return the same.

(b) Disposition of fine.--Any fine imposed under this section shall be paid over by the magistrate imposing such fine to the library instituting the prosecution, and costs of prosecution.

(c) Form of notice.--Such notice may be given by personal service upon the borrower, or by the mailing of a registered or certified letter to the address of the borrower on file with said library. The notice shall recite this section, and shall contain a demand that the property be returned.

Cross References. Section 6708 is referred to in section 9376 of Title 24 (Education).



Section 6709 - Use of union labels

§ 6709. Use of union labels. A person commits a misdemeanor of the third degree if, without the authority of the labor union or unions interested, such person:

(1) uses any union label registered under Chapter 13 of Title 54 (relating to insignia);

(2) uses any such union label on goods which are not the product of the members of the union or unions owning such label; or

(3) sells or offers for sale any goods knowing that such goods bear a union label whose use on such goods is not authorized by the union or unions owning such label. (Dec. 16, 1982, P.L.1309, No.295, eff. 90 days)

1982 Amendment. Act 295 added section 6709.



Section 6710 - Unauthorized use of registered insignia

§ 6710. Unauthorized use of registered insignia. A person commits a summary offense if, without authority, such person knowingly wears, exhibits, displays or uses, for any purpose, any insignia registered under Chapter 13 of Title 54 (relating to insignia). (Dec. 16, 1982, P.L.1309, No.295, eff. 90 days)

1982 Amendment. Act 295 added section 6710.



Section 6711 - Retention of military property after notice to return

(a) Offense defined.--A person who fails to return any military property, equipment, identification papers or other items belonging to the armed forces of the United States, any reserve component, element or component thereof, or the Pennsylvania military forces, after having been given proper notice to return the property or equipment, commits a summary offense.

(b) Form of notice.--Notice to return military property, equipment, identification papers or other items to the armed forces of the United States, any reserve component, element or component thereof, or the Pennsylvania military forces, may be given by personal notice upon the person in possession of the property or by mailing a registered or certified letter to the person's last known address. The notice shall recite this section and contain a demand that the property be returned or, if it has been lost or destroyed, that restitution be paid as provided in subsection (c).

(c) Restitution to avoid prosecution.--A person may avoid prosecution under this section by returning the property or making restitution to the responsible official of the armed forces of the United States or the Pennsylvania military forces, as applicable, prior to the date of the hearing before the magisterial district judge, municipal court judge or other official authorized to conduct the hearing.

(Dec. 11, 1986, P.L.1517, No.164, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended subsec. (c). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

1986 Amendment. Act 164 added section 6711.



Section 6712 - Use of carts, cases, trays, baskets, boxes and other containers

(a) General rule.--A person owning shopping carts, laundry carts or containers may adopt and use a name or mark on the carts or containers and may register the same pursuant to 54 Pa.C.S. Ch. 15 (relating to reusable marked articles and receptacles).

(b) Prohibited uses of containers.--A person may not do any of the following:

(1) Use for any purpose, when not on the premises of the owner or an adjacent parking area, a container of another which is identified with or by any name or mark unless the use is authorized by the owner.

(2) Sell, or offer for sale, a container of another which is identified with or by a name or mark unless the sale is authorized by the owner.

(3) Deface, obliterate, destroy, cover up or otherwise remove or conceal a name or mark on a container of another without the written consent of the owner.

(c) Presumption of possession.--Any person who is in possession of any shopping cart, laundry cart or container which has a name or mark and is not on the premises of the owner or an adjacent parking area shall be presumed to be in possession of stolen property.

(d) Transportation of containers; bill of lading.--It shall be unlawful for any common carrier or private carrier for hire, except those engaged in the transporting of dairy products, eggs and poultry to and from farms where they are produced, to receive or transport any container marked with a name or mark unless the carrier has in his possession a bill of lading or invoice therefor.

(e) Unlawful removal of containers.--It is a violation of this section for any person to remove a container from the premises, parking area or any other area of any processor, distributor or retail establishment, or from any delivery vehicle, unless legally authorized to do so, if:

(1) The container is marked on at least one side with a name or mark.

(2) A notice to the public, warning that use by any person other than the owner is punishable by law, is visibly displayed on the container.

(f) Illegal use of shopping carts and laundry carts.--It is a violation of this section:

(1) To remove any shopping cart or laundry cart from the premises or parking area of a retail establishment with intent to temporarily or permanently deprive the owner of the cart, or the retailer, of possession of the cart.

(2) To remove a shopping cart or laundry cart, without written authorization from the owner of the cart, from the premises or parking area of any retail establishment.

(3) To possess, without the written permission of the owner or retailer in lawful possession thereof, any shopping cart or laundry cart off the premises or parking lot of the retailer whose name or mark appears thereon.

(4) To remove, obliterate or alter any serial number, name or mark affixed to a shopping cart or laundry cart.

(g) Deposits.--The requiring, taking or accepting of any deposit, upon delivery of a container, shopping cart or laundry cart, shall not be deemed a sale thereof, optional or otherwise.

(h) Penalty.--A person who violates this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine not exceeding $300 or to imprisonment for not more than 90 days. Each violation shall constitute a separate offense.

(i) Scope of section.--This section shall not apply to the owner of a shopping cart, laundry cart or container, or to a customer or any other person who has written consent from the owner of a shopping cart, laundry cart or container, or from a retailer, in lawful possession thereof, to remove it from the premises or the parking area of the retail establishment. For the purposes of this section, the term "written consent" includes tokens and other indicia of consent which may be established by the owner of the carts or the retailer.

(j) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Bakery basket." A wire or plastic container which holds bread or other baked goods and is used by a distributor or retailer, or his agent, as a means to transport, store or carry bakery products.

"Bakery tray." A wire or plastic container which holds bread or other baked goods and is used by a distributor or retailer, or his agent, as a means to transport, store or carry bakery products.

"Container." A bakery basket, bakery tray, dairy case, egg basket, poultry box or any other container used to transport, store or carry any product.

"Dairy case." A wire or plastic container which holds 16 quarts or more of beverage and is used by distributors or retailers, or their agents, as a means to transport, store or carry dairy products.

"Egg basket." Any permanent type of container which contains four dozen or more shell eggs and is used by distributors or retailers, or their agents, as a means to transport, store or carry eggs.

"Laundry cart." A basket which is mounted on wheels and used in a coin-operated laundry or drycleaning establishment by a customer or an attendant for the purpose of transporting laundry and laundry supplies.

"Name" or "mark." Any permanently affixed or permanently stamped name or mark which is used for the purpose of identifying the owner of shopping carts, laundry carts, dairy cases, egg baskets, poultry boxes, bakery trays or bakery boxes.

"Parking area." A lot or other property provided by a retail establishment for the use of customers to park automobiles or other vehicles while doing business in that establishment.

"Poultry box." Any permanent type of container which is used by processors, distributors, retailers or food service establishments, or their agents, as a means to transport, store or carry poultry.

"Shopping cart." A basket which is mounted on wheels, or a similar device, generally used in a retail establishment by a customer for the purpose of transporting goods of any kind.

(July 9, 1987, P.L.215, No.37, eff. 90 days)

1987 Amendment. Act 37 added section 6712.






Chapter 69 - Public Utilities

Chapter Notes

Enactment. Chapter 69 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 6901 - Extension of water line

A person is guilty of a misdemeanor of the third degree if he, without first securing a permit from the water company or municipality or municipal authority supplying such person with water, shall convey, or permit or procure another to convey, any part of such water by means of pipe, hose or other conduit to any building, residence or structure beyond the limits of the tract occupied by such person.



Section 6902 - Willful obstruction of emergency telephone calls

§ 6902. Willful obstruction of emergency telephone calls.

(a) Offense defined.--A person is guilty of a summary offense if he willfully refuses to relinquish immediately a party line when informed that the line is needed for an emergency call to a fire department or police department or for medical aid or ambulance service, or if he secures the use of a party line by falsely stating that the line is needed for an emergency call.

(b) Notice to public.--Every telephone directory distributed to the members of the general public in this Commonwealth, or in any portion thereof, which lists the calling numbers of telephones of any telephone exchange located in this Commonwealth, shall contain a notice which explains the offense provided for in this section. The notice shall be printed in type which is not smaller than the smallest other type on the same page, and to be preceded by the word "warning" printed in type at least as large as the largest type on the same page. The provisions of this subsection shall not apply to those directories distributed solely for business advertising purposes commonly known as classified directories. Any person, providing telephone service which distributes, or causes to be distributed, in this Commonwealth copies of a telephone directory violating the provisions of this subsection, shall be guilty of a summary offense.

(c) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "Emergency." A situation in which property or human life are in jeopardy and the prompt summoning of aid is essential. "Party line." A subscriber's line telephone circuit, consisting of two or more main telephone stations connected therewith each station with a distinctive ring or telephone number.



Section 6903 - Railroad employee abandoning train

§ 6903. Railroad employee abandoning train. A person is guilty of a summary offense if he, being a locomotive engineer or other railroad employee engaged in any strike, or with a view to incite others to such strike or in furtherance of any combination or preconcerted arrangement with any other person to bring about a strike, abandons the locomotive engine in his charge, when attached either to a passenger or freight train, at any place other than the scheduled or otherwise appointed destination of such train, or refuses or neglects to continue to discharge his duty, or to proceed with said train to the place of destination.



Section 6904 - Interfering with railroad employee

§ 6904. Interfering with railroad employee. A person is guilty of a summary offense if he, in aid or furtherance of the objects of any strike upon any railroad, interferes with, molests or obstructs any locomotive engineer or other railroad employee engaged in the discharge and performance of his duty as such.



Section 6905 - Nails and other hard substances attached to utility poles

(a) Offense defined.--A person is guilty of a summary offense if he drives a nail or tack or attaches any metal or hard substance to or into any pole of any public utility pole line.

(b) Exceptions.--Subsection (a) of this section does not apply to:

(1) the public utility or its licensee using the poles from affixing its metal or other markers or from otherwise using the poles in its public service; or

(2) the erecting traffic signs and other signs similar thereto by a municipality when authorized by statute or by the owner of such poles.



Section 6906 - Erection of crossing signboards

§ 6906. Erection of crossing signboards.

(a) Offense defined.--A person is guilty of a summary offense if he erects or maintains any device or sign in the form of railway-crossing signboards on or near any of the public highways of this Commonwealth, or if he permits such a device or sign to remain on or near the public highways of this Commonwealth, unless such sign or device is erected under a permit from the Department of Transportation, which shall approve the location, construction, and design of such sign or device.

(b) Exception.--The provisions of subsection (a) of this section shall not apply to crossing signboards erected or maintained by any railroad or railway company.



Section 6907 - Obstructing public crossings

§ 6907. Obstructing public crossings. It shall be a summary offense for any railroad to obstruct or block up the passage of any crossings of a highway, or obstruct such crossings, with its rolling stock. If any engineer, or any member of the train crew, or other agent of any such railroad, shall obstruct or block up such crossings, he shall be guilty of a summary offense.



Section 6908 - Obstructing private crossings

§ 6908. Obstructing private crossings. It shall be a summary offense for any railroad to continue to obstruct or block up the passage of any private crossing, wherever any private road or crossing-place may be necessary to enable the occupant or occupants of land or farms to pass over the railroad with livestock, wagons and implements of husbandry, after the railroad shall have received at least 15 minutes verbal notice to remove its rolling stock, or other obstructions from any such private road or crossing-place.



Section 6909 - Lights obstructing view of signals

§ 6909. Lights obstructing view of signals. It shall be a summary offense to locate, maintain, or allow to remain, any light in such a place or manner that such light interferes with the view of any railroad signal to an extent which causes danger in the operation of trains.



Section 6910 - Unauthorized sale or transfer of tickets

§ 6910. Unauthorized sale or transfer of tickets.

(a) Sale of tickets.--A person, not possessed of authority, is guilty of a misdemeanor of the third degree if he sells, barters, or transfers, for any consideration whatever, the whole or any part of any ticket or tickets, passes, or other evidences of the title of the holder to travel on any public conveyance, whether the same be situated, operated, or owned within or without the limits of this Commonwealth.

(b) Disposition by passenger.--Every person, being a passenger for hire, to whom has been issued a nontransferable ticket valid in full or part payment of fare for passage upon any public conveyance operated upon the same or any other line or route, or any person into whose possession any such ticket may come, who shall sell, barter, give away, or otherwise transfer the same, and every person who shall offer for passage any such ticket which was not issued to any person so offering it, is guilty of a summary offense.






Chapter 71 - Sports and Amusements

Chapter Notes

Enactment. Chapter 71 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 7101 - Fraudulent entry of horses in race

§ 7101. Fraudulent entry of horses in race. A person is guilty of a summary offense if he enters or causes to be entered for competition, or competes for any purse, prize, premium, stake or sweepstake, offered or given by any agricultural or other society, association, or person, any horse, mare or gelding, colt or filly, under an assumed name, or out of its proper class, when such prize, purse, premium, stake or sweepstake is to be decided by a contest, in running, trotting or pacing races.



Section 7102 - Administering drugs to race horses

A person is guilty of a misdemeanor of the first degree if he administers drugs or stimulants with the intent to affect the speed of horses in races where there is a monetary award offered.

Cross References. Section 7102 is referred to in sections 9318, 9323 of Title 3 (Agriculture).



Section 7103 - Horse racing

§ 7103. Horse racing.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he races, runs, paces or trots any horse, mare or gelding for money, goods or other valuable things, or contributes or collects any money, goods or valuable things to make up a purse therefor, or prints or causes to be printed, sets up or causes to be set up any advertisement mentioning the time and place for the running, pacing or trotting of any horses, mares or geldings, or knowingly suffers any such advertisement to be attached to his property or to remain on his property.

(b) Wagers void.--All wagers and bets laid on any such race shall be null and void, and money, goods and valuable things lost on any such race, or the value thereof, may be recovered from the winner by action of assumpsit.

(c) Exceptions.--Nothing contained in this section shall be construed as applying to racing at exhibitions of agricultural societies and associations, nor to trials of speed in any incorporated driving park, nor to races given by regularly incorporated trotting or thoroughbred racing associations, nor to races conducted pursuant to other applicable provisions of law.



Section 7104 - Fortune telling

§ 7104. Fortune telling.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he pretends for gain or lucre, to tell fortunes or predict future events, by cards, tokens, the inspection of the head or hands of any person, or by the age of anyone, or by consulting the movements of the heavenly bodies, or in any other manner, or for gain or lucre, pretends to effect any purpose by spells, charms, necromancy, or incantation, or advises the taking or administering of what are commonly called love powders or potions, or prepares the same to be taken or administered, or publishes by card, circular, sign, newspaper or other means that he can predict future events, or for gain or lucre, pretends to enable anyone to get or to recover stolen property, or to tell where lost property is, or to stop bad luck, or to give good luck, or to put bad luck on a person or animal, or to stop or injure the business or health of a person or shorten his life, or to give success in business, enterprise, speculation, and games of chance, or to win the affection of a person, or to make one person marry another, or to induce a person to make or alter a will, or to tell where money or other property is hidden, or to tell where to dig for treasure, or to make a person to dispose of property in favor of another.

(b) Advertising as evidence.--Any publication contrary to this section may be given in evidence to sustain the indictment.

(c) Competency of witnesses.--Any person whose fortune may have been told shall be a competent witness against the person charged with violating this section.



Section 7105 - Pool and billiard rooms

§ 7105. Pool and billiard rooms. A person is guilty of a summary offense if he, being a licensed keeper, proprietor, owner or superintendent of any public poolroom or billiard room except as otherwise provided in this section for cities of the first class, permits such place to remain open on Sunday or between the hours of one o'clock antemeridian and six o'clock antemeridian of any secular day, or knowingly allows or permits any person under the age of 18 years to be present in any public poolroom or billiard room, or if he, being a licensed keeper, proprietor, owner or superintendent of any public poolroom or billiard room having at least six tables, in a city of the first class, permits such place to remain open on Sunday, except between the hours of one o'clock postmeridian and ten o'clock postmeridian, or knowingly allows or permits any person under the age of 16 years to be present in any such public poolroom or billiard room.



Section 7106 - Theater operators to require proof of age

§ 7106. Theater operators to require proof of age. Every person who operates a motion picture theater, when showing a motion picture rated as being suitable for viewing for adults only, shall not sell to a minor under 16 years of age an admission ticket or pass, or shall not admit such minor for a monetary consideration to the theater wherein the motion picture is exhibited, unless such minor is accompanied by his parent. Whoever violates the provisions of this section is guilty of a summary offense.



Section 7107 - Unlawful actions by athlete agents

§ 7107. Unlawful actions by athlete agents.

(a) Offense defined.--An athlete agent shall not do any of the following:

(1) Enter into an oral or written agent contract or professional sport services contract with a student athlete before the student athlete's eligibility for collegiate athletics expires.

(2) Give, offer or promise anything of value to a student athlete, to his parent or guardian or to any member of the student athlete's immediate family before the student athlete's eligibility for collegiate athletics expires.

(3) Enter into an oral or written agreement whereby the athlete agent gives, offers or promises anything of value to an employee of an institution of higher education in return for the referral of a student athlete by that employee.

(b) Penalty.--An athlete agent who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or an amount equal to three times the amount given, offered or promised as an inducement as described in subsection (a)(2) or three times the value of the agreement entered into as described in subsection (a)(3), whichever is greater, or imprisonment for not more than one year, or both.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Agent contract." Any contract or agreement pursuant to which a person authorizes or empowers an athlete agent to negotiate or solicit on behalf of the person with one or more professional sport teams for the employment of the person by a professional sport team or to negotiate or solicit on behalf of the person for the employment of the person as a professional athlete. "Athlete agent." A person who, directly or indirectly, recruits or solicits a person to enter into an agent contract or professional sport services contract, or who procures, offers, promises or attempts to obtain employment for a person with a professional sport team or as a professional athlete. "Institution of higher education." A public or private college or university, including a community college. "Person." An individual, sole proprietorship, partnership, association, corporation or other legal entity. "Professional sport services contract." A contract or agreement pursuant to which a person is employed or agrees to render services as a player on a professional sport team or as a professional athlete. "Student athlete." A student enrolled in an institution of higher education who, while a student at the institution in which enrolled, is eligible to participate in any intercollegiate sporting event or contest in a particular sport and may have athletic eligibility remaining in that particular sport. "Value." Anything of value shall be any payment, loan, gift, good, service, expense of any kind or the promise of any of these for the future, regardless of the monetary worth of any of these items. (Dec. 21, 1988, P.L.1896, No.187, eff. 60 days)

1988 Amendment. Act 187 added section 7107.

Cross References. Section 7107 is referred to in sections 3304, 3307, 3314, 3315 of Title 5 (Athletics and Sports).






Chapter 73 - Trade and Commerce

Chapter Notes

Enactment. Chapter 73 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 7301 - Distribution of samples of medicine, dyes, etc

(a) Offense defined.--A person is guilty of a summary offense if he distributes or deposits any package, parcel, or sample of any medicine, dye, ink, or polishing compounds, in any form of preparation, upon the ground, sidewalks, porches, yards, or into or under doors or windows so that children may get possession of or secure the same.

(b) Exception.--Nothing contained in this section shall prohibit such distribution to adult persons only.



Section 7302 - Sale and labeling of solidified alcohol

§ 7302. Sale and labeling of solidified alcohol.

(a) Sale.--A person commits a misdemeanor of the second degree if he manufactures, sells, or offers or exposes for sale, or has in his possession with intent to distribute or sell, for use as a heating fuel any mixture or preparation of solidified alcohol which contains more than 4% methyl or wood alcohol.

(b) Labeling.--A person commits a misdemeanor of the first degree if he manufactures, sells, or offers or exposes for sale, or has in his possession with intent to distribute or sell, any mixture or preparation of solidified alcohol which does not have the methyl alcohol content or wood alcohol content permanently embossed upon each individual container along with the manufacturer's name. In addition, each individual container shall have a label warning against the internal use of solidified alcohol including that it may cause blindness or death. (Apr. 14, 1983, P.L.1, No.1, eff. 180 days)



Section 7303 - Sale or illegal use of certain solvents and noxious substances

(a) Offense defined.--No person shall, for the purpose of causing a condition of intoxication, inebriation, excitement, stupefaction, or the dulling of his brain or nervous system, intentionally smell or inhale the fumes from any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes.

(b) Exception.--Subsection (a) of this section shall not apply to the inhalation of any anesthesia for medical or dental purposes.

(c) Possession prohibited.--No person shall, for the purpose of violating subsection (a) of this section, use, or possess for the purpose of so using, any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes.

(d) Sale prohibited.--No person shall sell at retail, or offer to sell, to any other person any tube or other container of any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes, if he has reasonable cause to suspect that the product sold, or offered for sale, will be used for the purpose set forth in subsection (a) of this section.

(e) Grading.--Any person who violates any provision of this section shall be guilty of a misdemeanor of the third degree.

(f) Definition.--As used in this section, the phrase "any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes" shall mean any substance containing one or more of the following chemical compounds: acetone, acetate, benzene, butyl alcohol, cyclohexyl nitrite, ethyl alcohol, ethylene dichloride, gaseous or liquid fluorocarbons, isopropyl alcohol, methyl alcohol, methyl ethyl ketone, nitrous oxide, pentachlorophenol, petroleum ether, or toluene.

(Dec. 19, 1997, P.L.615, No.62, eff. imd.; Dec. 20, 2000, P.L.831, No.116, eff. 60 days)

Cross References. Section 7303 is referred to in section 5502 of Title 30 (Fish); section 3802 of Title 75 (Vehicles).



Section 7304 - Illegal sale or use of certain fire extinguishers

§ 7304. Illegal sale or use of certain fire extinguishers.

(a) Use prohibited.--It shall be unlawful for any building used for private, public or parochial school purposes, or any bus being used for the transportation of school children, to be equipped with or to have available for use a fire extinguisher containing carbon tetrachloride, and any person having immediate control over such buildings or buses, who permits them to be so equipped or to have such fire extinguishers available for use therein, is guilty of a summary offense.

(b) Sale prohibited.--Whoever sells any portable fire extinguisher containing carbon tetrachloride, chlorobromomethane, or methyl bromide, knowing it is intended for use in a single or multiple family dwelling or a hospital, rest-home, school, theater or other building generally open to the public, is guilty of a summary offense.



Section 7305 - Sale of gasoline in glass container

§ 7305. Sale of gasoline in glass container. A person is guilty of a summary offense if he sells gasoline in a glass container.



Section 7306 - Incendiary devices

§ 7306. Incendiary devices.

(a) Offense defined.--A person is guilty of a misdemeanor of the first degree if he owns, manufactures, sells, transfers, uses or possesses any incendiary device or similar device or parts thereof, including but not limited to a "molotov cocktail."

(b) Exception.--The provisions of subsection (a) of this section shall not apply to authorized personnel of the United States, the Commonwealth or any political subdivision, who use incendiary devices as part of their duties.

(c) Definition.--As used in this section the phrase "incendiary device" means any inflammable liquid enclosed in a readily breakable container that can be equipped with an igniter of any type.



Section 7307 - Out-of-state convict made goods

§ 7307. Out-of-state convict made goods. A person is guilty of a misdemeanor of the second degree if he sells or exchanges on the open market any goods, wares or merchandise prepared, wholly or in part, or manufactured by convicts or prisoners of other states, except convicts or prisoners on parole or probation.



Section 7308 - Unlawful advertising of insurance business

§ 7308. Unlawful advertising of insurance business.

(a) Offense defined.--A person is guilty of a misdemeanor of the second degree if he publishes or prints in any newspaper, magazine, periodical, circular, letter, pamphlet, or in any other manner, or publishes by radio or television broadcasting, any advertisement or other notice, either directly or indirectly, setting forth the advantages of, or soliciting business for, any insurance company, association, society, exchange or person which has not been authorized to do business in this Commonwealth, or accepts for publication or printing in any newspaper, magazine or other periodical, or for radio or television broadcasting, any advertisement or other notice, either directly or indirectly, setting forth the advantages of or soliciting business for any insurance company, association, exchange or person, unless such newspaper, magazine or other periodical, or the radio or television broadcasting company has in its possession a true and attested or photostatic copy of a certificate of authority from the Insurance Department to the effect that the insurance company, association, society, exchange or person named therein is authorized to do business in this Commonwealth.

(b) Issue of certificate.--Such certificates shall be issued by the Insurance Department to any person applying therefor.



Section 7309 - Unlawful coercion in contracting insurance

§ 7309. Unlawful coercion in contracting insurance.

(a) Offense defined.--A person is guilty of a misdemeanor of the first degree if he, being engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property, requires, as a condition precedent to financing the purchase of such property, or to lending money upon the security of a mortgage thereon, or as a condition prerequisite for the renewal or extension of any such loan or mortgage, or for the performance of any other act in connection therewith, that the person for whom such purchase is to be financed, or to whom the money is to be loaned, or for whom such extension, renewal or other act is to be granted or performed, shall negotiate through a particular insurance company, agent or broker, any policy of insurance or renewal thereof covering such property, or, with the exception of a group creditor policy, any policy covering the life or health of such person.

(b) Exception.--This section shall prevent any person from approving or disapproving the insurance company selected to underwrite such insurance.

(c) Penalty.--A person other than individuals or the responsible officers, agents or employees of a corporation, partnership or association, who commits an offense under this section shall be sentenced to pay a fine not exceeding $1,000.



Section 7310 - Furnishing free insurance as inducement for purchases

§ 7310. Furnishing free insurance as inducement for purchases.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he, being a manufacturer, broker, wholesaler, retailer or agent of any manufacturer, broker, wholesaler or retailer, offers any policy of insurance free of cost as an inducement to any person to purchase any real or personal property.

(b) Exception.--The provisions of this section shall not affect the right of any person who, in connection with a sale of property or services or any credit transaction, shall have, retain or acquire an insurable interest in any subject of insurance, related to such sale or transaction, including person or property or risk pertaining thereto, to procure and maintain insurance embracing any or all insurable interests in such subject, or to agree to do so, and neither such insurance nor the procurement or maintaining thereof or agreement to procure or maintain the same shall be construed to be an inducement to purchase.



Section 7311 - Unlawful collection agency practices

(a) Assignments of claims.--It is lawful for a collection agency, for the purpose of collecting or enforcing the payment thereof, to take an assignment of any such claim from a creditor, if all of the following apply:

(1) The assignment between the creditors and collection agency is in writing.

(2) The original agreement between the creditor and debtor does not prohibit assignments.

(3) The collection agency complies with the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law, and with the regulations promulgated under that act.

(b) Appearance for creditor.--It is unlawful for a collection agency to appear for or represent a creditor in any manner whatsoever, but a collection agency, pursuant to subsection (a), may bring legal action on claims assigned to it and not be in violation of subsection (c) if the agency appears by an attorney.

(b.1) Unfair or deceptive collection methods.--It is unlawful for a collector to collect any amount, including any interest, fee, charge or expense incidental to the principal obligation, unless such amount is expressly provided in the agreement creating the debt or is permitted by law.

(c) Furnishing legal services.--It is unlawful for a collection agency to furnish, or offer to furnish legal services, directly or indirectly, or to offer to render or furnish such services within or without this Commonwealth. The forwarding of a claim by a collection agency to an attorney at law, for the purpose of collection, shall not constitute furnishing legal service for the purposes of this subsection.

(d) Services for debtor.--It is unlawful for a collection agency to act for, represent or undertake to render services for any debtor with regard to the proposed settlement or adjustment of the affairs of such debtor, whether such compromise, settlement, or adjustment be made through legal proceedings or otherwise, or to demand, ask for, or receive any compensation for services in connection with the settlement or collection of any claim except from the creditor for whom it has rendered lawful services.

(e) Running for attorneys.--It is unlawful for a collection agency to solicit employment for any attorney at law, whether practicing in this Commonwealth or elsewhere, or to receive from or divide with any such attorney at law any portion of any fee received by such attorney at law. This subsection does not prohibit the established custom of sharing commissions at a commonly accepted rate upon collection of claims between a collection agency and an attorney at law.

(f) Coercion or intimidation.--

(1) It is unlawful for a collection agency to coerce or intimidate any debtor by delivering or mailing any paper or document simulating, or intending to simulate, a summons, warrant, writ, or court process as a means for the collection of a claim, or to threaten legal proceedings against any debtor.

(2) Paragraph (1) of this subsection shall not prohibit:

(i) A collection agency from informing a debtor that if a claim is not paid, it will be referred to an attorney at law for such action as he may deem necessary, without naming a specific attorney.

(ii) A magisterial district judge from sending out notices to debtors before the institution of suit.

(g) Grading.--Whoever violates any of the provisions of this section is guilty of a misdemeanor of the third degree.

(h) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Claim." Includes any claim, demand, account, note, or any other chose in action or liability of any kind whatsoever.

"Collection agency." A person, other than an attorney at law duly admitted to practice in any court of record in this Commonwealth, who, as a business, enforces, collects, settles, adjusts, or compromises claims, or holds himself out, or offers, as a business, to enforce, collect, settle, adjust, or compromise claims.

"Creditor." Includes a person having or asserting such a claim.

"Debtor." Includes any person against whom a claim is asserted.

(Dec. 19, 1990, P.L.1451, No.219, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended subsec. (f)(2). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

1990 Amendment. Act 219 amended subsecs. (a) and (b) and added subsec. (b.1).



Section 7312 - Debt pooling

§ 7312. Debt pooling.

(a) Offense defined.--Any person engaged in the business of debt pooling shall be guilty of a misdemeanor of the third degree.

(b) Exceptions.--Subsection (a) of this section shall not apply to:

(1) Any person who is admitted to practice before the Supreme Court of Pennsylvania or any court of common pleas of this Commonwealth or any partnership or professional corporation all of the members or shareholders of which are so admitted.

(2) Better business bureaus, legal aid societies or welfare agencies who act without compensation or profit on behalf of debtors as debt adjusters or debt poolers.

(3) Organizations in the business of debt adjusting or debt pooling that are exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)) or any successor provisions thereof.

(c) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "Creditor." A person to whom a debt or obligation is owed from another whether such is payable in installments or otherwise. "Debtor." A person who owes an obligation or debt to another whether such is repayable in installments or otherwise. "Debt pooling." The making of a contract, express or implied, with a debtor or debtors whereby the debtor agrees to pay a sum of money periodically or otherwise to another person for the purpose of having such other person distribute the same among certain specified creditors in accordance with a plan agreed upon, or to be agreed upon, and whereby such other person shall receive a consideration for any such services rendered, or to be rendered, in connection therewith. (Dec. 18, 2007, P.L.462, No.70, eff. imd.)

2007 Amendment. Act 70 amended subsec. (b).



Section 7313 - Buying or exchanging Federal food order coupons, stamps, authorization cards or access devices

(a) Offense defined.--A person commits the offense of buying or exchanging Federal food order coupons, stamps, authorization cards or access devices if he, not being authorized to do so by the United States Department of Agriculture, buys or exchanges Federal food order coupons, stamps, authorization cards or access devices for currency, or if he accepts or causes to be accepted Federal food order coupons, stamps, authorization cards or access devices in exchange for any merchandise or article except food, as defined by the United States Department of Agriculture, or Federal food order coupons, stamps, authorization cards or access devices in exchange for merchandise or articles, not defined by the United States Department of Agriculture to be surplus foods.

(b) Grading.--A person who violates this section commits a felony of the third degree if the amount involved is $1,000 or more. If the amount involved is less than $1,000, the person commits a misdemeanor of the first degree. Amounts involved in buying or exchanging Federal food order coupons, stamps, authorization cards or access devices committed pursuant to one scheme or course of conduct, whether from the same person or several persons, shall be aggregated in determining the grade of the offense.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Access device." The Pennsylvania ACCESS card or electronic benefit transfer card.

"Authorization card." The paper authorization to participate that a person signs and then exchanges for the designated amount of food coupons at a bank.

(Nov. 22, 1995, P.L.621, No.66, eff. 60 days)

Cross References. Section 7313 is referred to in section 5708 of this title.



Section 7314 - Fraudulent traffic in food orders

§ 7314. Fraudulent traffic in food orders.

(a) Offense defined.--A person commits the offense of fraudulent traffic in food orders if he, whether acting for himself or for another, directly or indirectly, furnishes or delivers to any person money, merchandise, or anything other than food, on or in exchange for a food order, or furnishes or delivers food on or in exchange for a food order to any person, other than the original recipient of the order, or in quantities or for prices other than those itemized on the food order at the time the food is furnished or delivered.

(a.1) Grading.--A person who violates this section commits a felony of the third degree if the amount involved is $1,000 or more. If the amount involved is less than $1,000, the person commits a misdemeanor of the first degree. Amounts involved in fraudulent traffic in food orders committed pursuant to one scheme or course of conduct, whether from the same person or several persons, shall be aggregated in determining the grade of the offense.

(b) Additional penalty.--In addition to the penalties otherwise prescribed, the defendant shall also be ordered to pay to the agency which shall have issued such food order, the face amount thereof.

(c) Exception.--Subsection (a) of this section shall not apply to the negotiation of a food order after food to the full amount of the order shall have been furnished thereon to the original recipient of the order.

(d) Definition.--As used in this section, the term "food order" means any order issued by or under the authority of any public relief or assistance agency, authorizing the furnishing and delivery of food to any person therein named or described. (Nov. 22, 1995, P.L.621, No.66, eff. 60 days)



Section 7315 - Unauthorized disposition of donated food commodities

§ 7315. Unauthorized disposition of donated food commodities. A person is guilty of a summary offense if he, whether acting for himself or for another, directly or indirectly willfully makes any unauthorized disposition of any food commodity donated under any program of the Federal Government or if he, not being an authorized recipient thereof, willfully converts to his own use or benefit any such food commodity.



Section 7316 - Keeping bucket-shop

§ 7316. Keeping bucket-shop.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he keeps, or causes to be kept, any bucket- shop, or assists in the keeping of any bucket-shop.

(b) Corporate penalty.--If a corporation is convicted, its charter shall be forfeited by a proceeding in quo warranto, instituted either at the relation of the Attorney General or the district attorney.

(c) Second offense.--The continuance of the establishment after the first conviction shall be deemed a second offense.

(d) Evidence required.--It shall not be necessary, in order to convict any person of keeping a bucket-shop, or causing one to be kept, to show that such person has entered into any contract, agreement, trade, or transaction of the nature of a "bucket-shop" as defined in this section; but it shall be sufficient to show that such person has offered to make such a contract, agreement, trade, or transaction, whether the contract, agreement, trade, or transaction was accepted or not. Proof of a single instance wherein any person or another on his behalf, has made or offered to make any such contract, agreement, trade, or transaction, shall be conclusive that the place wherein the same was made is a bucket-shop.

(e) Definition.--As used in this section "bucket-shop" means a place where contracts, agreements, trades, or transactions respecting the sale or purchase of stocks, bonds, securities, grains, provisions or other commodities are made or offered to be made, to be closed, adjusted or settled upon the basis of public market quotations on a board of trade or exchange, but without a bona fide transaction on such board of trade or exchange.

Cross References. Section 7316 is referred to in sections 7317, 7318, 7319 of this title.



Section 7317 - Accessories in conduct of bucket-shop

§ 7317. Accessories in conduct of bucket-shop.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he transmits or communicates by telegraph, telephone, wireless, telegraphy, express, mail, or otherwise or if he receives, exhibits, or displays, in any manner, any statement or quotation of the prices of any property, mentioned in section 7316(e) of this title (relating to definition of bucket-shop), with a view of entering into any contract, agreement, trade, or transaction, or offering to enter into any contract, agreement, trade, or transaction, or with a view of aiding others to enter or offer to enter into any such contract, agreement, trade, or transaction, of the nature described in the definition of "bucket-shop."

(b) Corporate penalty.--If a corporation is convicted, its charter shall be forfeited by a proceeding in quo warranto, instituted either at the relation of the Attorney General or the district attorney.



Section 7318 - Maintaining of premises in which bucket-shop operated

§ 7318. Maintaining of premises in which bucket-shop operated.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he knowingly permits a bucket-shop, as defined in section 7316(e) of this title (relating to definition of bucket-shop) to be maintained or operated in any premises owned, leased, controlled, or operated by him.

(b) Fine a lien.--Any fine imposed under this section shall be a lien upon the premises, in or on which the bucket-shop shall be maintained and operated.



Section 7319 - Bucket-shop contracts

§ 7319. Bucket-shop contracts.

(a) Status of contracts.--All contracts, agreements, trades, or transactions of the nature of a bucket-shop as defined in section 7316(e) of this title (relating to definition of bucket- shop), are hereby declared gambling, and criminal acts, and null and void.

(b) Offense defined.--A person is guilty of a misdemeanor of the third degree if he shall enter into the same, whether for himself or as agent or broker of any person.



Section 7320 - Attaching advertisement without consent of publisher

§ 7320. Attaching advertisement without consent of publisher. A person is guilty of a summary offense if he places or affixes or inserts, or causes to be placed or affixed or inserted, any advertisement, notice, circular, pamphlet, card, handbill, book, booklet, or other printed notice of any kind, on or in or to any newspaper, magazine, periodical, or book, when such newspaper, magazine, periodical, or book is in the possession of the owner, or publisher thereof, or in the possession of any news dealer, distributor, or carrier, or of any agent or servant of such owner or publisher, without the consent of the owner or publisher.



Section 7321 - Lie detector tests

§ 7321. Lie detector tests.

(a) Offense defined.--A person is guilty of a misdemeanor of the second degree if he requires as a condition for employment or continuation of employment that an employee or other individual shall take a polygraph test or any form of a mechanical or electrical lie detector test.

(b) Exception.--The provisions of subsection (a) of this section shall not apply to employees or other individuals in the field of public law enforcement or who dispense or have access to narcotics or dangerous drugs.



Section 7322 - Demanding property to secure employment

§ 7322. Demanding property to secure employment. A person is guilty of a misdemeanor of the third degree if he, being an officer or employee of any employer of labor, solicits, demands or receives, directly or indirectly, from any person any money or other valuable thing, for the purpose, actual or alleged, of either obtaining for such person employment in the service of said employer or of the continuing of such person in employment.



Section 7323 - Discrimination on account of uniform

§ 7323. Discrimination on account of uniform. A person is guilty of a misdemeanor of the second degree if, being the proprietor, manager, or employee of a theatre, hotel, restaurant, or other place of public entertainment or amusement, he discriminates against any person wearing the uniform of the armed forces of the United States, because of that uniform.



Section 7324 - Unlawful sale of dissertations, theses and term papers

§ 7324. Unlawful sale of dissertations, theses and term papers.

(a) Definitions.--As used in this section:

(1) "Assignment" means any specific written, recorded, pictorial, artistic, or other academic task that is intended for submission to any university, academy, school or other educational institution which is chartered, incorporated, licensed, registered or supervised by the Commonwealth, in fulfillment of the requirements of a degree, diploma, certificate or course of study at any such institution.

(2) "Prepare" means to create, write, or in any way produce in whole or substantial part, a term paper, thesis, dissertation, essay, report or other written, recorded, pictorial, artistic or other assignment for a fee.

(b) Sale of assistance to student.--No person shall sell or offer for sale to any student enrolled in a university, college, academy, school or other educational institution within the Commonwealth of Pennsylvania any assistance in the preparation, research or writing of a dissertation, thesis, term paper, essay, report or other written assignment knowing, or under the circumstances having reason to know, that said assignment is intended for submission either in whole or substantial part under said student's name to such educational institution in fulfillment of the requirements for a degree, diploma, certificate or course of study.

(c) Sale or distribution of assignment to student.--No person shall sell or offer for distribution any dissertation, thesis, term paper, essay, report or other written assignment to any student enrolled in a university, college, academy, school or any other institution within the Commonwealth of Pennsylvania knowing, or under the circumstances having reason to know, that said assignment is intended for submission either in whole or substantial part under said student's name to such educational institution in fulfillment of the requirement for a degree, diploma, certificate or course of study.

(d) Sale or distribution for sale to student.--No person shall sell or offer for distribution any dissertation, thesis, term paper, essay, report or other written assignment to any person who, sells or offers for sale any such dissertation, thesis, term paper, essay, report or other written assignment to any student enrolled in a university, college, academy, school or other educational institution within the Commonwealth of Pennsylvania knowing, or under the circumstances having reason to know, that said assignment is intended for submission either in whole or substantial part under said student's name to such educational institution in fulfillment of the requirements for a degree, diploma, certificate or course of study.

(e) Authorized activities and services.--Nothing herein contained shall prevent such educational institution or any member of its faculty or staff, from offering courses, instruction, counseling or tutoring for research or writing as part of a curriculum or other program conducted by such educational institution. Nor shall this section prevent any educational institution or any member of its faculty or staff from authorizing students to use statistical, computer, or any other services which may be required or permitted by such educational institution in the preparation, research or writing of a dissertation, thesis, term paper, essay, report or other written assignment. Nor shall this section prevent tutorial assistance rendered by other persons which does not include the preparation, research or writing of a dissertation, thesis, term paper, essay, report or other written assignment knowing, or under the circumstances having reason to know, that said assignment is intended for submission either in whole or substantial part under said student's name to such educational institution in fulfillment of the requirements for a degree, diploma, certificate or course of study. Nor shall any person be prevented by the provisions of this section from rendering services for a fee which shall be limited to the typing, transcription or reproduction of a manuscript.

(f) Authorized sale of copyrighted material.--Nothing contained within this section shall prevent any person from selling or offering for sale a publication or other written material which shall have been registered under the United States Laws of Copyright: Provided, however, That the owner of such copyright shall have given his authorization or approval for such sale: And, provided further, That said person shall not know or under the circumstances have reason to know that said assignment is intended for submission either in whole, or substantial part, under a student's name as a dissertation, thesis, term paper, essay, report or other written assignment to such educational institution within the Commonwealth of Pennsylvania in fulfillment of the requirements for a degree, diploma, certificate or course of study.

(g) Grading.--Any person who violates the provisions of this section shall be guilty of a misdemeanor of the third degree.

(h) Injunction.--Whenever there shall be a violation of this section an application also may be made by the Attorney General in the name of the people of the Commonwealth of Pennsylvania to a court having jurisdiction to issue an injunction, and upon notice to the defendant of not less than five days, to enjoin and restrain the continuance of such violation; and if it shall appear to the satisfaction of the court or justice that the defendant has, in fact, violated this section, an injunction may be issued by such court, enjoining and restraining any further violation, without requiring proof that any person has, in fact, been injured or damaged thereby. In connection with any such proposed application, the Attorney General is authorized to take proof and make a determination of the relevant facts and to issue subpoenas in accordance with the laws and rules of civil procedure. (July 27, 1973, P.L.226, No.58, eff. imd.)

1973 Amendment. Act 58 added section 7324.



Section 7325 - Discrimination on account of guide, signal or service dog or other aid animal

A person is guilty of a summary offense if he, being the proprietor, manager or employee of a theatre, hotel, restaurant or other place of public accommodation, entertainment or amusement, refuses, withholds or denies any person, who is using a guide, signal or service dog or other aid animal that has been certified by a recognized authority to assist a person, because of the physical disability, blindness or deafness of the user, or who is training a guide, signal or support dog or other aid animal for or from a recognized authority for such a user, the use of or access to any accommodation, advantage, facility or privilege of such theatre, hotel, restaurant or other place of public entertainment or amusement.

(Dec. 18, 1980, P.L.1251, No.227, eff. 60 days; May 12, 1982, P.L.416, No.121, eff. imd.; May 31, 1990, P.L.219, No.47, eff. 60 days; Oct. 18, 2000, P.L.605, No.80, eff. 60 days)



Section 7326 - Disclosure of confidential tax information

§ 7326. Disclosure of confidential tax information.

(a) Offense defined.--A person commits a misdemeanor of the third degree if he discloses, except to authorized persons for official governmental purposes, any tax information that is:

(1) designated as confidential by a statute or ordinance of a city of the second class; and

(2) obtained by him in conjunction with any declaration, return, audit, hearing or verification required or authorized by statute or ordinance.

(b) Exception.--Subsection (a) shall not apply where disclosure is required by law or by court order.

(c) Definition.--As used in this section, the term "person" includes, but is not limited to, a current or former officer or employee of the Commonwealth or any of its political subdivisions and any other individual who has access to confidential tax information. (Dec. 19, 1990, P.L.1332, No.207, eff. imd.; Dec. 19, 1990, P.L.1451, No.219, eff. imd.)

1990 Amendments. Acts 207 and 219 added section 7326. The amendments by Acts 207 and 219 are identical.



Section 7327 - Storage, consumption and sale of alcoholic beverages on unlicensed business premises

(a) Storage.--A person commits a summary offense if he stores or permits storage by others of liquor or malt or brewed beverages for the purpose of consumption between the hours of 2 a.m. and 8 a.m. on business premises owned, operated, leased or controlled by such person which are not licensed under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(b) Consumption.--A person commits a summary offense if he allows another to consume liquor or malt or brewed beverages, after payment of an entry fee, cover charge or membership fee, between the hours of 2 a.m. and 8 a.m. on business premises owned, operated, leased or controlled by such person which are not licensed under the Liquor Code.

(c) Sale.--A person commits a summary offense if he sells or offers to sell any liquor or malt or brewed beverages between the hours of 2 a.m. and 8 a.m. on business premises owned, operated, leased or controlled by such person which are not licensed under the Liquor Code.

(Dec. 19, 1990, P.L.1451, No.219, eff. imd.)

1990 Amendment. Act 219 added section 7327.



Section 7328 - Operation of certain establishments prohibited without local option

(a) Offense defined.--A person commits a misdemeanor of the third degree if that person operates an establishment commonly referred to as a bottle club in a municipality or part of a split municipality where the operation of such establishments has been disapproved by the voters in accordance with subsection (b). The provisions of this subsection shall not apply to the first 30-day time period following the adoption of the disapproval referendum under subsection (b).

(b) Local option; election to be held.--

(1) In any municipality or any part of a municipality where such municipality is split so that each part is separated by another municipality, an election may be held on the date of the primary election immediately preceding any general or municipal election, but not more than once in four years, to determine the will of the electors with respect to prohibiting the operation, within the limits of the municipality or part of a split municipality, of establishments commonly referred to as bottle clubs. Where an election shall have been held at the primary election preceding a general or municipal election in any year, another election may be held under the provisions of this subsection at the primary election occurring the fourth year after such prior election. Whenever electors equal to at least 25% of the highest vote cast for any office in the municipality or part of a split municipality at the last preceding general election shall file a petition with the county board of elections of the county, or the governing body of the municipality adopts by majority vote a resolution to place the question on the ballot and a copy of the resolution is filed with the board of elections of the county, for a referendum on the question of prohibiting the operation of establishments commonly referred to as bottle clubs, the said county board of elections shall cause a question to be placed on the ballot or on the voting machine board and submitted at the primary election immediately preceding the general or municipal election. The question shall be in the following form:

Do you favor the prohibition of the operation of establishments, commonly referred to as bottle clubs in of ?

(2) In the case of a tie vote, the status quo shall obtain. If a majority of the electors voting on the question votes "yes," then an establishment commonly referred to as a bottle club shall not be operated in the municipality or part of a split municipality after 30 days from the certification of the vote on the question, but, if a majority of the electors voting on the question votes "no," then the operation of these establishments shall be permitted in the municipality or part of a split municipality unless and until at a later election a majority of the voting electors votes "yes" on the question.

(3) Proceedings under this subsection shall be in accordance with the provisions of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(c) Definition.--As used in this section, the term "bottle club" means an establishment operated for profit or pecuniary gain, which admits patrons upon the payment of a fee, has a capacity for the assemblage of 20 or more persons, and in which alcoholic liquors, alcohol or malt or brewed beverages are not legally sold but where alcoholic liquors, alcohol or malt or brewed beverages are either provided by the operator or agents or employees of the operator for consumption on the premises or are brought into or kept at the establishment by the patrons or persons assembling there for use and consumption. The term shall not include a licensee under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, or any organization as set forth in section 6 of the act of December 19, 1990 (P.L.1200, No.202), known as the Solicitation of Funds for Charitable Purposes Act.

(Nov. 22, 1995, P.L.621, No.66, eff. imd.)

1995 Amendment. Act 66 added section 7328.



Section 7329 - Prohibition of certain types of entertainment on bottle club premises

(a) Offense defined.--No bottle club operator or servants, agents or employees of the same shall knowingly permit on premises used as a bottle club or in any place operated in connection therewith any lewd, immoral or improper entertainment.

(b) Penalty for violation.--Any person who violates subsection (a) commits a summary offense.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Bottle club." An establishment operated for profit or pecuniary gain, which has a capacity for the assemblage of 20 or more persons and in which alcoholic liquors, alcohol or malt or brewed beverages are not legally sold but where alcoholic liquors, alcohol or malt or brewed beverages are either provided by the operator or agents or employees of the operator for consumption on the premises or are brought into or kept at the establishment by the patrons or persons assembling there for use and consumption. The term shall not include a licensee under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, or any organization as set forth in section 6 of the act of December 19, 1990 (P.L.1200, No.202), known as the Solicitation of Funds for Charitable Purposes Act.

"Lewd, immoral or improper entertainment." Includes, but is not limited to, the following acts of conduct:

(1) Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation or excretion or any sexual acts which are prohibited by law.

(2) Any person being touched, caressed or fondled on the buttocks, anus, vulva, genitals or female breasts. This paragraph includes simulation.

(3) Scenes wherein a person displays or exposes to view any portion of the pubic area, anus, cleft of the buttocks, vulva, genitals or any portion of the female breast directly or laterally below the top of the areola. This paragraph includes simulation.

(4) Scenes wherein artificial devices or inanimate objects are employed to portray any of the prohibited activities described in paragraph (1), (2) or (3).

(5) Employment or use of any person in the sale and service of alcoholic beverages while such person is unclothed or in such attire, costume or clothing as to expose to view any portion of the anatomy described in paragraph (3).

(6) Employment or use of the services of a person while the person is unclothed or in such attire as to expose to view any portion of the anatomy described in paragraph (3).

(7) Permitting any person on the premises to touch, caress or fondle the buttocks, anus, vulva, genitals or female breasts of any other person.

(8) Permitting any person on the premises while such person is unclothed or in such attire as to expose to view any portion of the anatomy described in paragraph (3).

(9) Permitting any person to wear or use any device or covering exposed to view which simulates the human buttocks, anus, vulva, genitals or female breasts.

(10) Permitting any person to show, display or exhibit on the premises any film, still picture, electronic reproduction or any other visual reproduction or image the content of which primarily depicts graphic sexual acts as described in paragraphs (1) and (4).

(Feb. 23, 1996, P.L.17, No.7, eff. 60 days; Dec. 18, 1996, P.L.1074, No.160, eff. 60 days)

1996 Amendments. Act 7 added section 7329 and Act 160 amended subsec. (c).



Section 7330 - Internet child pornography (Repealed)

2002 Repeal. Section 7330 was repealed December 16, 2002 (P.L.1953, No.226), effective in 60 days.



Section 7331 - Unlicensed mortgage loan business

§ 7331. Unlicensed mortgage loan business. A person that operates without a license in violation of 7 Pa.C.S. § 6111 (relating to license requirements) commits a felony of the third degree. (July 8, 2008, P.L.796, No.56, eff. 120 days)

2008 Amendment. Act 56 added section 7331.



Section 7361 - Worldly employment or business

(a) Offense defined.--A person is guilty of a summary offense if he does or performs any worldly employment or business whatsoever on Sunday (works of necessity, charity and wholesome recreation excepted).

(b) Exception.--Subsection (a) of this section shall not prohibit:

(1) The dressing of victuals in private families, bake-houses, lodginghouses, inns and other houses of entertainment for the use of sojourners, travellers or strangers.

(2) The sale of newspapers.

(3) Watermen from landing their passengers, or ferrymen from carrying over the water travellers.

(4) Work in connection with the rendering of service by a public utility as defined in the Public Utility Law.

(5) Persons removing with their families.

(6) The delivery of milk or the necessaries of life, before nine o'clock antemeridian, nor after five o'clock postmeridian.

(7) The production and performance of drama and civic light opera for an admission charge by nonprofit corporations in cities of the second class, between the hours of two o'clock postmeridian and 12 o'clock midnight.

(8) The conducting, staging, managing, operating, performing or engaging in basketball, ice shows and ice hockey for an admission charge in cities of the first and second class, between the hours of two o'clock postmeridian and 12 o'clock midnight.

(c) Definition.--As used in this section "wholesome recreation" means golf, tennis, boating, swimming, bowling, basketball, picnicking, shooting at inanimate targets and similar healthful or recreational exercises and activities.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Repeal. Act 53 repealed the last sentence of subsec. (a). The repealed provisions have been deleted from the text.

Constitutionality. Section 7361 was declared unconstitutional on October 5, 1978, by the Supreme Court of Pennsylvania in Kroger Co. v. O'Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).

References in Text. The Public Utility Law, referred to in subsection (b), was repealed by the act of July 1, 1978 (P.L.598, No.116). The subject matter is now contained in Part I of Title 66 (Public Utilities).

Cross References. Section 7361 is referred to in section 3571 of Title 42 (Judiciary and Judicial Procedure).



Section 7362 - Trading in motor vehicles and trailers (Repealed)

1979 Repeal. Section 7362 was repealed December 7, 1979 (P.L.487, No.103), effective in 60 days. The subject matter is now contained in section 7365 of this title.

Constitutionality. Section 7362 was declared unconstitutional on October 5, 1978, by the Supreme Court of Pennsylvania in Kroger Co. v. O'Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).



Section 7363 - Selling certain personal property

§ 7363. Selling certain personal property.

(a) Offense defined.--A person is guilty of a summary offense if he engages on Sunday in the business of selling, or sells or offers for sale, on such day, at retail, clothing and wearing apparel, clothing accessories, furniture, housewares, home, business or office furnishings, household, business or office appliances, hardware, tools, paints, building and lumber supply materials, jewelry, silverware, watches, clocks, luggage, musical instruments and recordings, or toys.

(b) Separate offenses.--Each separate sale or offer to sell shall constitute a separate offense.

(c) Exceptions.--

(1) Subsection (a) of this section shall not apply to novelties, souvenirs and antiques.

(2) No individual who by reason of his religious conviction observes a day other than Sunday as his day of rest and actually refrains from labor or secular business on that day shall be prohibited from selling on Sunday in a business establishment which is closed on such other day the articles specified in subsection (a) of this section.

(d) Limitation of action.--Information charging violations of this section shall be brought within 72 hours after the commission of the alleged offense and not thereafter.

(e) Repeated offense penalty.--A person who commits a second or any subsequent offense within one year after conviction for the first offense shall be sentenced to pay a fine of not exceeding $200.

(f) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "A day other than Sunday." Any consecutive 24 hour period. "Antique." An item over 100 years old, or ethnographic objects made in traditional aboriginal styles and made at least 50 years prior to their sale.

Constitutionality. Section 7363 was declared unconstitutional on October 5, 1978, by the Supreme Court of Pennsylvania in Kroger Co. v. O'Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).



Section 7364 - Selling or otherwise dealing in fresh meats, produce and groceries

(a) Offense defined.--A person is guilty of a summary offense if he engages in the business of selling or otherwise dealing at retail in fresh meats, produce and groceries on Sunday.

(b) Separate offenses.--Each separate sale, or offer to sell, shall constitute a separate offense.

(c) Exceptions.--Subsection (a) of this section shall not apply to any retail establishment:

(1) employing less than ten persons;

(2) where fresh meats, produce and groceries are offered so sold by the proprietor or members of his immediate family; or

(3) where food is prepared on the premises for human consumption.

(d) Limitation of action.--Information charging violations of this section shall be brought within 72 hours after the commission of the alleged offense and not thereafter.

(e) Repeated offense penalty.--A person who commits a second or any subsequent offense within one year after conviction for the first offense shall be sentenced to pay a fine not exceeding $200.

Constitutionality. Section 7364 was declared unconstitutional on October 5, 1978, by the Supreme Court of Pennsylvania in Kroger Co. v. O'Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).



Section 7365 - Trading in motor vehicles and trailers

(a) Offense defined.--A person is guilty of a summary offense if he engages in the business of buying, selling, exchanging, trading, or otherwise dealing in new or used motor vehicles or trailers, on Sunday.

(b) Repeated offense penalty.--A person who commits a second or any subsequent offense within one year after conviction for the first offense, shall be sentenced to pay a fine not exceeding $200.

(c) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Motor vehicle." Every self-propelled device in, upon or by which any person or property is or may be transported or drawn on a public highway.

"Trailer." Every vehicle, without motor power, designed to carry property or passengers or designed and used exclusively for living quarters wholly on its own structure, and to be drawn by a motor vehicle.

(Dec. 7, 1979, P.L.487, No.103, eff. 60 days)

1979 Amendment. Act 103 added section 7365.

2011 Partial Repeal. Section 5(2) of Act 65 provided that section 7365 is repealed insofar as it relates to motorcycles.






Chapter 75 - Other Offenses

Chapter Notes

Enactment. Chapter 75 was added December 6, 1972, P.L.1482, No.334, effective in six months.



Section 7501 - Removal of mobile home to evade tax

A person is guilty of a summary offense if he, being the titled owner of a mobile home or house trailer which is subject to a tax, and having received an official tax notice levying such tax thereon, thereafter for the purpose of evading the payment of such tax, removes such mobile home or house trailer from the political subdivision levying such tax.



Section 7502 - Failure of mobile home court operator to make reports

§ 7502. Failure of mobile home court operator to make reports. A person is guilty of a summary offense if he, being an operator of a mobile home or house trailer court, shall fail to submit to the tax assessor of the political subdivision, in which such court is located, after written notice to do so, such report or reports as are required by law to be submitted by an operator to such tax assessor.



Section 7503 - Interest of certain architects and engineers in public work contracts

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he, being an architect or engineer, in the employ of the Commonwealth, or any political subdivision thereof, and engaged in the preparation of plans, specifications, or estimates, bids on any public work at any letting of such work in this Commonwealth; or if he, being an officer of the Commonwealth, or any political subdivision thereof, charged with the duty of letting any public work, awards a contract to any such architect or engineer; or if he, being any such architect or engineer, is in any way interested in any contract for public work, or receives any remuneration or gratuity from any person interested in such contract.

(b) Forfeiture of office.--A person who commits an offense under this section shall, in addition to the penalty prescribed herein, forfeit his office.



Section 7504 - Appointment of special policemen

§ 7504. Appointment of special policemen.

(a) Offense defined.--A person is guilty of a misdemeanor of the third degree if he, having authority to do so, appoints as a special deputy, or policeman, to preserve the public peace and prevent or quell public disturbances, any person who is not a citizen of this Commonwealth.

(b) Exception.--Subsection (a) of this section shall not apply to policemen, constables or specials appointed by municipalities for municipal purposes.

(c) Organization penalty.--If any corporation, company or association is convicted under this section, it shall be sentenced to pay a fine not exceeding $5,000.



Section 7505 - Violation of governmental rules regarding traffic

§ 7505. Violation of governmental rules regarding traffic. Each Commonwealth agency shall promulgate rules and regulations governing all vehicular traffic at those Commonwealth facilities situated upon property of the Commonwealth which are within the exclusive jurisdiction of such agency including but not limited to regulations governing the parking of vehicles upon such property. Whoever violates any of the rules and regulations promulgated pursuant to this section governing the parking of vehicles shall, upon conviction in a summary proceeding, be sentenced to pay a fine not exceeding $5. Whoever violates any of the rules and regulations promulgated pursuant to this section governing the movement of traffic or the operation of vehicles shall, upon conviction in a summary proceeding, be sentenced to pay a fine not exceeding $15.

Cross References. Section 7505 is referred to in section 7506 of this title.



Section 7506 - Violation of rules regarding conduct on Commonwealth property

(a) Promulgation of rules and regulations.--The Department of Environmental Resources, Pennsylvania Game Commission and Pennsylvania Historical and Museum Commission may promulgate rules and regulations governing conduct, other than conduct regulated in section 7505 (relating to violation of governmental rules regarding traffic), on Commonwealth property within the jurisdiction of that agency. Such rules and regulations shall be reasonably related to the preservation and protection of such property for its specified or intended use, or to promote the welfare, safety or protection of those persons using such property, shall be consistent with existing law and shall be posted in a manner reasonable likely to come to the attention of persons using such property.

(b) Violation penalty.--A person who violates any of the rules and regulations promulgated pursuant to this section is guilty of a summary offense.

(July 1, 1978, P.L.564, No.97, eff. imd.; July 8, 1986, P.L.442, No.93, eff. July 1, 1987)

1996 Partial Repeal. Section 18 of Act 49 of 1996 provided that section 7506 is repealed insofar as it is inconsistent with Act 49.

Department of Conservation and Natural Resources. Section 313(e) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Resources as the Department of Environmental Protection, provided that the Department of Conservation and Natural Resources shall exercise the powers and duties vested in the Department of Environmental Resources by section 7506.

Cross References. Section 7506 is referred to in section 6109 of this title.



Section 7507 - Breach of privacy by using a psychological-stress evaluator, an audio-stress monitor or a similar device without consent

A person commits a misdemeanor of the second degree if he uses a psychological-stress evaluator, an audio-stress monitor or a similar device which measures voice waves or tonal inflections to judge the truth or falsity of oral statements without the consent of the person whose statement is being tested.

(Oct. 4, 1978, P.L.976, No.194, eff. imd.)

1978 Amendment. Act 194 added section 7507.



Section 7507.1 - Invasion of privacy

(a) Offense defined.--Except as set forth in subsection (d), a person commits the offense of invasion of privacy if he, for the purpose of arousing or gratifying the sexual desire of any person, knowingly does any of the following:

(1) Views, photographs, videotapes, electronically depicts, films or otherwise records another person without that person's knowledge and consent while that person is in a state of full or partial nudity and is in a place where that person would have a reasonable expectation of privacy.

(2) Photographs, videotapes, electronically depicts, films or otherwise records or personally views the intimate parts, whether or not covered by clothing, of another person without that person's knowledge and consent and which intimate parts that person does not intend to be visible by normal public observation.

(3) Transfers or transmits an image obtained in violation of paragraph (1) or (2) by live or recorded telephone message, electronic mail or the Internet or by any other transfer of the medium on which the image is stored.

(a.1) Separate violations.--A separate violation of this section shall occur:

(1) for each victim of an offense under subsection (a) under the same or similar circumstances pursuant to one scheme or course of conduct whether at the same or different times; or

(2) if a person is a victim of an offense under subsection (a) on more than one occasion during a separate course of conduct either individually or otherwise.

(b) Grading.--Invasion of privacy is a misdemeanor of the second degree if there is more than one violation. Otherwise, a violation of this section is a misdemeanor of the third degree.

(c) Commencement of prosecution.--Notwithstanding the provisions of 42 Pa.C.S. Ch. 55 Subch. C (relating to criminal proceedings), a prosecution under this section must be commenced within the following periods of limitation:

(1) two years from the date the offense occurred; or

(2) if the victim did not realize at the time that there was an offense, within three years of the time the victim first learns of the offense.

(d) Exceptions.--Subsection (a) shall not apply if the conduct proscribed by subsection (a) is done by any of the following:

(1) Law enforcement officers during a lawful criminal investigation.

(2) Law enforcement officers or by personnel of the Department of Corrections or a local correctional facility, prison or jail for security purposes or during investigation of alleged misconduct by a person in the custody of the department or local authorities.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Full or partial nudity." Display of all or any part of the human genitals or pubic area or buttocks, or any part of the nipple of the breast of any female person, with less than a fully opaque covering.

"Intimate part." Any part of:

(1) the human genitals, pubic area or buttocks; and

(2) the nipple of a female breast.

"Photographs" or "films." Making any photograph, motion picture film, videotape or any other recording or transmission of the image of a person.

"Place where a person would have a reasonable expectation of privacy." A location where a reasonable person would believe that he could disrobe in privacy without being concerned that his undressing was being viewed, photographed or filmed by another.

"Views." Looking upon another person with the unaided eye or with any device designed or intended to improve visual acuity.

(Mar. 24, 1998, P.L.215, No.38, eff. 60 days; Nov. 16, 2005, P.L.378, No.69, eff. 60 days)

Cross References. Section 7507.1 is referred to in sections 8317, 9799.13, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 7508 - Drug trafficking sentencing and penalties

(a) General rule.--Notwithstanding any other provisions of this or any other act to the contrary, the following provisions shall apply:

(1) A person who is convicted of violating section 13(a)(14), (30) or (37) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, where the controlled substance is marijuana shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i) when the amount of marijuana involved is at least two pounds, but less than ten pounds, or at least ten live plants but less than 21 live plants; one year in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: two years in prison and a fine of $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii) when the amount of marijuana involved is at least ten pounds, but less than 50 pounds, or at least 21 live plants but less than 51 live plants; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: four years in prison and a fine of $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii) when the amount of marijuana involved is at least 50 pounds, or at least 51 live plants; five years in prison and a fine of $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(2) A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance or a mixture containing it is classified in Schedule I or Schedule II under section 4 of that act and is a narcotic drug shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i) when the aggregate weight of the compound or mixture containing the substance involved is at least 2.0 grams and less than ten grams; two years in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: three years in prison and $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii) when the aggregate weight of the compound or mixture containing the substance involved is at least ten grams and less than 100 grams; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii) when the aggregate weight of the compound or mixture containing the substance involved is at least 100 grams; five years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(3) A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance is coca leaves or is any salt, compound, derivative or preparation of coca leaves or is any salt, compound, derivative or preparation which is chemically equivalent or identical with any of these substances or is any mixture containing any of these substances except decocainized coca leaves or extracts of coca leaves which (extracts) do not contain cocaine or ecgonine shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i) when the aggregate weight of the compound or mixture containing the substance involved is at least 2.0 grams and less than ten grams; one year in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: three years in prison and $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii) when the aggregate weight of the compound or mixture containing the substance involved is at least ten grams and less than 100 grams; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii) when the aggregate weight of the compound or mixture of the substance involved is at least 100 grams; four years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(4) A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance is methamphetamine or phencyclidine or is a salt, isomer or salt of an isomer of methamphetamine or phencyclidine or is a mixture containing methamphetamine or phencyclidine, containing a salt of methamphetamine or phencyclidine, containing an isomer of methamphetamine or phencyclidine, containing a salt of an isomer of methamphetamine or phencyclidine shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i) when the aggregate weight of the compound or mixture containing the substance involved is at least five grams and less than ten grams; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii) when the aggregate weight of the compound or mixture containing the substance involved is at least ten grams and less than 100 grams; four years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii) when the aggregate weight of the compound or mixture containing the substance involved is at least 100 grams; five years in prison and a fine of $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: eight years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(5) A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act, and who, in the course of the offense, manufactures, delivers, brings into this Commonwealth or possesses with intent to manufacture or deliver amphetamine or any salt, optical isomer, or salt of an optical isomer, or a mixture containing any such substances shall, when the aggregate weight of the compound or mixture containing the substance involved is at least five grams, be sentenced to two and one-half years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: be sentenced to five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(6) A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance is methaqualone shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i) when the aggregate weight of the compound or mixture containing the substance involved is at least 50 tablets, capsules, caplets or other dosage units, or 25 grams and less than 200 tablets, capsules, caplets or other dosage units, or 100 grams; one year in prison and a fine of $2,500 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: three years in prison and $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(ii) when the aggregate weight of the compound or mixture containing the substance involved is at least 200 tablets, capsules, caplets or other dosage units, or more than 100 grams; two and one-half years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(7) A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance or a mixture containing it is heroin shall, upon conviction, be sentenced as set forth in this paragraph:

(i) when the aggregate weight of the compound or mixture containing the heroin involved is at least 1.0 gram but less than 5.0 grams the sentence shall be a mandatory minimum term of two years in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: a mandatory minimum term of three years in prison and $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii) when the aggregate weight of the compound or mixture containing the heroin involved is at least 5.0 grams but less than 50 grams: a mandatory minimum term of three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: a mandatory minimum term of five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii) when the aggregate weight of the compound or mixture containing the heroin involved is 50 grams or greater: a mandatory minimum term of five years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: a mandatory minimum term of seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(8) A person who is convicted of violating section 13(a)(12), (14) or (30) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance or a mixture containing it is 3,4-methylenedioxyamphetamine (MDA); 3,4-methylenedioxymethamphetamine (MDMA); 5-methoxy-3,4-methylenedioxyamphetamine (MMDA); 3,4-methylenedioxy-N-ethylamphetamine; N-hydroxy-3,4-methylenedioxyamphetamine; or their salts, isomers and salts of isomers, whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation, shall, upon conviction, be sentenced as set forth in this paragraph:

(i) When the aggregate weight of the compound or mixture containing the substance involved is at least 50 tablets, capsules, caplets or other dosage units, or 15 grams and less than 100 tablets, capsules, caplets or other dosage units, or less than 30 grams, the person is guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment not exceeding five years or to pay a fine not exceeding $15,000, or both.

(ii) When the aggregate weight of the compound or mixture containing the substance involved is at least 100 tablets, capsules, caplets or other dosage units, or 30 grams and less than 1,000 tablets, capsules, caplets or other dosage units, or less than 300 grams, the person is guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment not exceeding ten years or to pay a fine not exceeding $100,000, or both.

(iii) When the aggregate weight of the compound or mixture containing the substance involved is at least 1,000 tablets, capsules, caplets or other dosage units, or 300 grams, the person is guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment not exceeding 15 years or to pay a fine not exceeding $250,000, or both.

(a.1) Previous conviction.--For purposes of this section, it shall be deemed that a defendant has been convicted of another drug trafficking offense when the defendant has been convicted of another offense under section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act, or of a similar offense under any statute of any state or the United States, whether or not judgment of sentence has been imposed concerning that offense.

(b) Proof of sentencing.--Provisions of this section shall not be an element of the crime. Notice of the applicability of this section to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.

(c) Mandatory sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable a lesser sentence than provided for herein or to place the offender on probation, parole or work release or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than provided herein. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided herein. Disposition under section 17 or 18 of The Controlled Substance, Drug, Device and Cosmetic Act shall not be available to a defendant to which this section applies.

(d) Appellate review.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(e) Forfeiture.--Assets against which a forfeiture petition has been filed and is pending or against which the Commonwealth has indicated an intention to file a forfeiture petition shall not be subject to a fine. Nothing in this section shall prevent a fine from being imposed on assets which have been subject to an unsuccessful forfeiture petition.

(f) Growing plants.--When the controlled substance is marijuana in the form of growing plants and the number of plants is nine or less, weighing may be accomplished by law enforcement officials utilizing any certified scale convenient to the place of arrest for the purpose of determining the weight of the growing marijuana plant. The aggregate weight of the plant is to include the whole plant including the root system if possible. The weight is not to include any substance not a part of the growing plant.

(Mar. 25, 1988, P.L.262, No.31, eff. July 1, 1988; Dec. 19, 1990, P.L.1451, No.219, eff. imd.; June 22, 2000, P.L.345, No.41, eff. 60 days; Dec. 9, 2002, P.L.1439, No.183, eff. 60 days; June 10, 2003, P.L.10, No.4, eff. imd.; July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment. Act 122 amended subsec. (c).

2003 Amendment. Act 4 amended subsec. (a)(8).

2000 Amendment. Act 41 added subsec. (a)(7).

Cross References. Section 7508 is referred to in sections 704, 706 of Title 3 (Agriculture); sections 9711, 9712.1 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 4503 of Title 61 (Prisons and Parole).



Section 7508.1 - Substance Abuse Education and Demand Reduction Fund

§ 7508.1. Substance Abuse Education and Demand Reduction Fund.

(a) Establishment.--The Substance Abuse Education and Demand Reduction Fund is hereby established as an account in the State Treasury. This fund shall be administered by the Pennsylvania Commission on Crime and Delinquency and shall be comprised of costs imposed and collected in accordance with the provisions of this section. All moneys in the fund and the interest accruing thereon are hereby appropriated, upon approval of the Governor, to the commission to carry out the provisions of this section.

(b) Imposition.--Unless the court finds that undue hardship would result, a mandatory cost of $100, which shall be in addition to any other costs imposed pursuant to statutory authority, shall automatically be assessed on any individual convicted, adjudicated delinquent or granted Accelerated Rehabilitative Disposition or any individual who pleads guilty or nolo contendere for a violation of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or a violation of 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance).

(c) Additional assessment.--In addition to the assessment required by subsection (b), a person convicted of or adjudicated delinquent for a violation of 75 Pa.C.S. § 3802 shall be assessed $200 where the amount of alcohol by weight in the blood of the person is equal to or greater than 0.16% at the time a chemical test is performed on a sample of the person's breath, blood or urine. For the purposes of this subsection, the sample of the person's blood, breath or urine shall be taken within two hours after the person is placed under arrest.

(d) Collection.--Costs imposed under this section shall be collected in accordance with local court rules by the clerk of courts in the county where the violation has occurred. Of the amount collected, 50% shall remain in that county to be used for substance abuse treatment or prevention programs and the remaining 50% shall be deposited into the Substance Abuse Education and Demand Reduction Fund established under this section.

(e) Application.--All costs provided for in this section shall be in addition to and not in lieu of any fine authorized by law or required to be imposed under the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act, or any other law. Nothing in this section shall be construed to affect, suspend or diminish any other criminal sanction, penalty or property forfeiture permitted by law.

(f) Grants.--Notwithstanding any other provision of law, the commission shall, upon written application and subsequent approval, use moneys received under this section to annually award grants to approved applicants in the following manner:

(1) (i) Subject to the provisions of subparagraph (ii), 45% of grant moneys deposited into the fund each fiscal year shall be made available to nonprofit organizations to provide research-based approaches to prevention, intervention, training, treatment and education services to reduce substance abuse or to provide resources to assist families in assessing the services. Nonprofit organizations may jointly apply for grant moneys with a local government unit but shall not be required to do so.

(ii) (A) Up to 20% of grant moneys available under subparagraph (i) may be used to:

(I) Assist in the start-up of victim impact panel programs under 75 Pa.C.S. § 3804(f.1)

(relating to penalties).

(II) Study the impact outcome and benefits of victim impact panels within this Commonwealth, including the impact of victim impact panels on driving under the influence recidivism and their impact on the well-being of participating victims.

(III) Provide assistance for the ongoing operation of victim impact panels.

(B) An applicant for a grant under this subparagraph may be an entity other than a nonprofit organization.

(2) Twenty percent of grant moneys deposited into the fund each fiscal year shall be made available to eligible organizations to educate youth, caregivers of youth and employers about the dangers of substance abuse and to increase the awareness of the benefits of a drug-free Pennsylvania through media-related efforts that may include public service announcements, public awareness campaigns and media literacy.

(3) Twenty percent of grant moneys deposited into the fund each fiscal year shall be made available to eligible organizations to educate employers, unions and employees about the dangers of substance abuse in the workplace and provide comprehensive drug-free workplace programs and technical resources for businesses, including, but not limited to, training for working parents to keep their children drug free.

(4) Ten percent of the grant moneys deposited into the fund each fiscal year shall be transferred annually to the Community Drug Abuse Prevention Grant Program within the Office of Attorney General.

(g) Administration.--The commission shall develop guidelines and procedures necessary to implement the grant program. The commission shall equitably distribute grant moneys to approved applicants under subsection (f)(1) and eligible organizations under subsection (f)(2) and (3). Each fiscal year the commission shall make available grant moneys equaling, except for funds to be transferred under subsection (f)(4) and administrative funds as provided for in this subsection, the balance of moneys deposited into the fund as of June 30 of the previous fiscal year. No more than 5% of total moneys deposited in the fund during a fiscal year may be used by the commission to administer the provisions of this section.

(h) Other initiatives.--Funds disbursed under this section shall not supplant Federal, State or local funds that would have otherwise been made available for substance abuse prevention, education, support, treatment and outreach initiatives.

(i) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Commission." The Pennsylvania Commission on Crime and Delinquency. "Eligible organization." A Statewide organization that meets all of the following requirements:

(1) Possesses five or more consecutive years of experience carrying out substance abuse education and demand reduction or substance abuse treatment programs.

(2) Maintains a drug-free workplace policy.

(3) Has as its purpose the reduction of substance abuse. "Fund." The Substance Abuse Education and Demand Reduction Fund established by this section. (Dec. 9, 2002, P.L.1539, No.198, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; May 11, 2006, P.L.155, No.36, eff. imd.)

2006 Amendment. Act 36 amended subsecs. (f), (g) and (i). See the preamble to Act 36 in the appendix to this title for special provisions relating to legislative findings and declarations.

2003 Amendment. Act 24 amended subsecs. (b) and (c).

2002 Amendment. Act 198 added section 7508.1.



Section 7508.2 - Operation of methamphetamine laboratory

(a) Offense defined.--A person commits the offense of operating a methamphetamine laboratory if the person knowingly causes a chemical reaction involving ephedrine, pseudoephedrine or phenylpropanolamine, or any other precursor or reagent substance under section 13.1 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, for the purpose of manufacturing methamphetamine or preparing a precursor or reagent substance for the manufacture of methamphetamine.

(b) Grading.--

(1) Except as provided in paragraph (2), an offense under this subsection constitutes a felony of the second degree and is also subject to section 1110 (relating to restitution for cleanup of clandestine laboratories).

(2) A person who violates subsection (a) commits a felony of the first degree if the chemical reaction occurs within 1,000 feet of the real property on which is located a public, private or parochial school, a college or university or a nursery school or day care center, or within 250 feet of the real property on which is located a recreation center or playground. The person shall also be subject to section 1110.

(c) Applicability.--

(1) This section does not apply to the manufacturing operation of a licensed pharmaceutical company in the normal course of business.

(2) Nothing in this section shall be construed to preclude a prosecution for the same or similar activity under The Controlled Substance, Drug, Device and Cosmetic Act.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Manufacture." The term shall have the same meaning given to the term in section 2(b) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(Apr. 29, 2010, P.L.174, No.18, eff. 60 days)

2010 Amendment. Act 18 added section 7508.2.

Cross References. Section 7508.2 is referred to in section 6303 of Title 23 (Domestic Relations).



Section 7509 - Furnishing drug-free urine

§ 7509. Furnishing drug-free urine.

(a) Unlawful sale or attempt.--A person commits a misdemeanor of the third degree if he offers for sale, sells, causes to be sold or gives drug-free urine for the purpose of or with the intent or knowledge that the urine will be used for evading or causing deceitful results in a test for the presence of drugs.

(b) Use or attempt.--A person commits a misdemeanor of the third degree if he uses or attempts to use drug-free urine as provided in subsection (a) for the purpose of evading or causing deceitful results in a test for the presence of drugs. (Nov. 26, 1997, P.L.500, No.52, eff. 60 days)

1997 Amendment. Act 52 added section 7509.



Section 7510 - Municipal housing code avoidance (Repealed)

2015 Repeal. Section 7510 was repealed July 10, 2015 (P.L.162, No.34), effective in 60 days.



Section 7511 - Control of alarm devices and automatic dialing devices

(a) Automatic dialing devices.--A person may not attach or use an automatic dialing device without doing all of the following:

(1) Providing the disclosure under subsection (b).

(2) Obtaining prior written approval from a public safety agency to use the automatic dialing device to alert the public safety agency of an alarm condition. The public safety agency shall not be responsible for any costs for the installation and maintenance of any dedicated telephone line or equipment associated with the alarm termination.

(b) Disclosure.--A person seeking approval under subsection (a) shall disclose the telephone number of a person to be contacted if the automatic dialing device is activated and all relevant facts concerning the design and layout of the premises to be protected by the automatic dialing device. The person shall inform the public safety agency of any change in the information required by this subsection as soon as practicable.

(c) False alarms prohibited.--

(1) A person that owns, uses or possesses an alarm device or automatic dialing device may not, after causing or permitting three false alarms to occur in a consecutive 12-month period, cause or permit a subsequent false alarm to occur in the same consecutive 12-month period. A person that violates this paragraph commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $300.

(2) Venue for prosecution of an offense under this subsection shall lie at any of the following places:

(i) Where the alarm originated.

(ii) Where the alarm was received by the:

(A) public service agency; or

(B) third person designated to notify the public service agency.

(3) Notwithstanding 42 Pa.C.S. § 3733 (relating to deposits into account) or any other law, the disposition of fines shall be as follows:

(i) The fine shall be paid to the municipality if all of the following apply:

(A) The public safety agency which responded to the false alarm serves the municipality.

(B) The prosecution is initiated by the public safety agency under clause (A) or by the municipality.

(ii) The full amount of the fine shall be paid to the Commonwealth if all of the following apply:

(A) The Pennsylvania State Police is the public safety agency which responded to the false alarm.

(B) The prosecution is initiated by the Pennsylvania State Police.

(C) There is no prosecution under subparagraph (i).

(d) Suspension or revocation of approval.--The public safety agency may refuse, revoke or suspend the approval granted under subsection (a) if the public safety agency determines any of the following:

(1) The request for approval contains a statement of material fact which is false.

(2) The person failed to comply with this section.

(3) The person violated subsection (c).

(e) Local regulation of installers.--

(1) General rule.--Except as set forth in paragraph (2), nothing in this section shall prohibit a municipality from requiring any individual who installs or inspects alarm devices in such municipality to acquire a license, meet educational requirements or pass an examination relating to competence to perform such installations. Nothing in this section shall preclude municipalities from doing any of the following:

(i) Denying or revoking local permits for failure to comply with local ordinances.

(ii) Levying lawful taxes and fees.

(iii) Requiring the purchase of a business privilege license.

(2) Limitation.--A municipality may not require a licensed electrical contractor to acquire a separate or additional license or certification to install or inspect alarm devices if the electrical contractor is licensed by the municipality and has passed an examination in the National Electrical Code, a similar code or local electrical code and has at least two years' experience as an electrical contractor.

(f) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Alarm." A communication to a public safety agency indicating that a crime, fire or other emergency warranting immediate action by that public safety agency has occurred or is occurring.

"Alarm device." A device designed to automatically transmit an alarm:

(1) directly to a public safety agency; or

(2) to a person that is instructed to notify the public safety agency of the alarm.

"Automatic dialing device." A device which is interconnected to a telephone line and preprogrammed to transmit the coded signal of an alarm to a dedicated telephone trunk line or to dial a predetermined telephone number to an alarm to a public safety agency.

"Dedicated telephone trunk line." A telephone line or lines which serve a public safety agency which is dedicated to receiving transmissions from an automatic dialing device.

"False alarm." The activation of an alarm device to which a public safety agency responds when a crime, fire or other emergency has not occurred.

"Person." An individual, corporation, partnership, incorporated association or other similar entity.

"Public safety agency." The Pennsylvania State Police or any municipal police or fire department.

(June 18, 1998, P.L.503, No.70, eff. 60 days; Dec. 21, 1998, P.L.1103, No.149, eff. 60 days)

1998 Amendments. Act 70 added section 7511 and Act 149 amended subsec. (e).

Cross References. Section 7511 is referred to in section 304 of Title 53 (Municipalities Generally).



Section 7512 - Criminal use of communication facility

§ 7512. Criminal use of communication facility.

(a) Offense defined.--A person commits a felony of the third degree if that person uses a communication facility to commit, cause or facilitate the commission or the attempt thereof of any crime which constitutes a felony under this title or under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act. Every instance where the communication facility is utilized constitutes a separate offense under this section.

(b) Penalty.--A person who violates this section shall, upon conviction, be sentenced to pay a fine of not more than $15,000 or to imprisonment for not more than seven years, or both.

(c) Definition.--As used in this section, the term "communication facility" means a public or private instrumentality used or useful in the transmission of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part, including, but not limited to, telephone, wire, radio, electromagnetic, photoelectronic or photo-optical systems or the mail. (Dec. 21, 1998, P.L.1240, No.157, eff. 60 days)

1998 Amendment. Act 157 added section 7512.



Section 7513 - Restriction on alcoholic beverages (Repealed)

2003 Repeal. Section 7513 was repealed September 30, 2003 (P.L.120, No.24), effective February 1, 2004. Section 21(1) of Act 24 provided that the repeal of section 7513 shall not affect offenses committed prior to February 1, 2004.



Section 7514 - Operating a motor vehicle not equipped with ignition interlock (Repealed)

2003 Repeal. Section 7514 was repealed September 30, 2003, (P.L.120, No.24), effective February 1, 2004. Section 21(2) of Act 24 provided that the repeal of section 7514 shall not affect offenses committed prior to February 1, 2004, or civil and administrative penalties imposed as a result of those offenses. Section 21(3) of Act 24 provided that an individual sentenced under section 7514 shall be subject to administrative and civil sanctions in effect on January 31, 2004. The subject matter is now contained in Chapter 38 of Title 75 (Vehicles).



Section 7515 - Contingent compensation

§ 7515. Contingent compensation.

(a) Offense defined.--

(1) No person may compensate or incur an obligation to compensate any person to engage in lobbying for compensation contingent in whole or in part upon the passage, defeat, approval or veto of legislation.

(2) No person may engage or agree to engage in lobbying for compensation contingent in whole or in part upon the passage, defeat, approval or veto of legislation.

(b) Penalty.--Any person who violates this section commits a misdemeanor of the third degree.

(c) Definition.--As used in this section, the term "lobbying" means an effort to influence State legislative action for economic consideration. (Dec. 9, 2002, P.L.1391, No.172, eff. imd.)

2002 Amendment. Act 172 added section 7515.

Cross References. Section 7515 is referred to in section 13A11 of Title 65 (Public Officers).



Section 7516 - Greyhound racing and simulcasting

(a) Racing.--A person who holds, conducts or operates a greyhound race for public exhibition in this Commonwealth for monetary remuneration commits a misdemeanor of the first degree.

(b) Simulcasting.--

(1) A person shall not transmit or receive interstate or intrastate simulcasting of a greyhound race in this Commonwealth for monetary remuneration.

(2) A court of common pleas may impose a civil penalty of up to $10,000 upon any person who violates this subsection.

(May 21, 2004, P.L.232, No.36, eff. 60 days; July 7, 2011, P.L.210, No.32, eff. 60 days)



Section 7517 - Commemorative service demonstration activities

§ 7517. Commemorative service demonstration activities.

(a) Legislative intent.--The General Assembly finds and declares that:

(1) Families have a substantial interest in organizing and attending commemorative services for deceased relatives.

(2) The interests of families in privately and peacefully mourning the loss of deceased relatives are violated when commemorative services are targeted for picketing and other public demonstrations.

(3) Picketing of commemorative services causes emotional disturbance and distress to grieving families who participate in commemorative services.

(4) Full opportunity exists under the terms and provisions of this section for the exercise of freedom of speech and other constitutional rights at times other than within one hour prior to, during and one hour following the commemorative services.

(b) Offense defined.--A person commits a misdemeanor of the third degree if the person engages in demonstration activities within 500 feet of any cemetery, mortuary, church or other location being utilized for the purposes of a commemorative service within one hour prior to, during and one hour following the commemorative service.

(c) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Commemorative service." An event involving the gathering of individuals who assemble:

(1) At a cemetery or other location during the burial, funeral, ceremony or memorial service of a specific deceased person to mourn or honor the deceased person or to pay respect to the family of the deceased person.

(2) In a building during the viewing, visitation, burial, funeral, ceremony or memorial service of a specific deceased person to mourn or honor the deceased person or to pay respect to the family of the deceased person.

(3) To participate in a procession to a cemetery, building or other location in which a viewing, visitation, burial, funeral, ceremony or memorial service of a specific deceased person is to be conducted to mourn or honor the deceased person or to pay respect to the family of the deceased person. "Demonstration activities." Any of the following:

(1) Any picketing or similar conduct.

(2) Any oration, speech or use of sound amplification equipment or device or similar conduct that is not part of a commemorative service.

(3) The display of any placard, sign, banner, flag or similar device, unless such display is part of a commemorative service.

(4) The distribution of any handbill, pamphlet, leaflet or other written or printed matter, other than a program distributed as part of a commemorative service. (June 30, 2006, P.L.288, No.63, eff. 60 days)

2006 Amendment. Act 63 added section 7517.

Cross References. Section 7517 is referred to in section 8320 of Title 42 (Judiciary and Judicial Procedure).






Chapter 76 - Computer Offenses

Chapter Notes

Enactment. Chapter 76 was added December 16, 2002, P.L.1953, No.226, effective in 60 days.

Cross References. Chapter 76 is referred to in section 3575 of Title 42 (Judiciary and Judicial Procedure).

Cross References. Subchapter B is referred to in sections 7605, 7606 of this title.

Cross References. Subchapter C is referred to in sections 4503, 4601 of Title 61 (Prisons and Parole).



Section 7601 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Access." To intercept, instruct, communicate with, store data in, retrieve data from or otherwise make use of any resources of a computer, computer system, computer network or database.

"Computer." An electronic, magnetic, optical, hydraulic, organic or other high-speed data processing device or system which performs logic, arithmetic or memory functions and includes all input, output, processing, storage, software or communication facilities which are connected or related to the device in a system or network.

"Computer data." A representation of information, knowledge, facts, concepts or instructions which is being prepared or has been prepared and is intended to be processed, is being processed or has been processed in a computer or computer network and may be in any form, whether readable only by a computer or only by a human or by either, including, but not limited to, computer printouts, magnetic storage media, punched card or stored internally in the memory of the computer.

"Computer network." The interconnection of two or more computers through the usage of satellite, microwave, line or other communication medium.

"Computer operation." Arithmetic, logical, monitoring, storage or retrieval functions and any combination thereof, including, but not limited to, communication with, storage of data to or retrieval of data from any device or human hand manipulation of electronic or magnetic impulses. In reference to a particular computer, the term also includes any function for which that computer was generally designed.

"Computer program." An ordered set of instructions or statements and related data that, when automatically executed in actual or modified form in a computer system, causes it to perform specified functions.

"Computer software." A set of computer programs, procedures or associated documentation concerned with the operation of a computer system.

"Computer system." A set of related, connected or unconnected computer equipment, devices and software.

"Computer virus." A computer program copied to, created on or installed to a computer, computer network, computer program, computer software or computer system without the informed consent of the owner of the computer, computer network, computer program, computer software or computer system that may replicate itself and that causes or can cause unauthorized activities within or by the computer, computer network, computer program, computer software or computer system.

"Database." A representation of information, knowledge, facts, concepts or instructions which are being prepared or processed or have been prepared or processed in a formalized manner and are intended for use in a computer, computer system or computer network, including, but not limited to, computer printouts, magnetic storage media, punched cards or data stored internally in the memory of the computer.

"Denial-of-service attack." An explicit attempt to prevent legitimate users of a service from using that service, including, but not limited to:

(1) flooding a network, thereby preventing legitimate network traffic;

(2) disrupting connections between two computers, thereby preventing access to a service;

(3) preventing a particular person from accessing a service; or

(4) disrupting service to a specific computer system or person.

"Deprive." To withhold property of another permanently or for so extended a period as to appropriate a major portion of its economic value, or with intent to restore only upon payment of reward or other compensation, or to dispose of the property so as to make it unlikely that the owner will recover it.

"Economic value." The market value of property or an instrument which creates, releases, discharges or otherwise affects a valuable legal right, privilege or obligation at the time and place of the crime or, if such cannot be satisfactorily ascertained, the cost of replacement of the property or instrument within a reasonable time after the crime.

"Electronic mail service provider." A person who is an intermediary in sending or receiving electronic mail or who provides to end-users of electronic mail services the ability to send or receive electronic mail.

"Electronic mail transmission information." Information used to identify the origin or destination of a transmission or to aid in its routing, including information recorded as part of electronic mail whether or not such information is displayed initially to the user upon receipt of electronic mail, that purports to represent the information used to identify the origin or destination of a transmission or to aid in its routing.

"Established business relationship." A prior or existing relationship formed by a voluntary two-way communication initiated by a person or entity and a recipient with or without an exchange of consideration, on the basis of an inquiry, application purchase or transaction by the recipient regarding products or services offered by such persons or entity. In regard to an inquiry, the person or entity shall obtain the consent of a recipient beyond the initial inquiry. An established business relationship does not exist if the recipient requests to be removed from the distribution lists of an initiator.

"Fax." The transmission of the facsimile of a document through a connection with a telephone or computer network.

"Financial instrument." Includes, but is not limited to, any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card, transaction authorization mechanism, marketable security or any computer system representation thereof.

"Internet service provider." A person who furnishes a service that enables users to access content, information, electronic mail or other services offered over the Internet.

"Person." Any individual, corporation, partnership, association, organization or entity capable of holding a legal or beneficial interest in property.

"Property." Includes, but is not limited to, financial instruments, computer software and programs in either machine or human readable form, and anything of value, tangible or intangible.

"Telecommunication device." Any type of instrument, device, machine or equipment which is capable of transmitting, acquiring, decrypting or receiving any telephonic, electronic, data, Internet access, audio, video, microwave or radio transmissions, signals, communications or services, including the receipt, acquisition, transmission or decryption of all such communications, transmissions, signals or services over any cable television, telephone, satellite, microwave, radio or wireless distribution system or facility, or any part, accessory or component thereof, including any computer circuit, security module, smart card, software, computer chip, electronic mechanism or other component, accessory or part which is capable of facilitating the transmission, decryption, acquisition or reception of all such communications transmissions, signals or services.

"Wireless advertisement." The initiation of a telephone call or a message capable of providing text, graphic or image messages by a commercial mobile service provider, unlicensed wireless services provider or common carrier wireless exchange access service provider for the purpose of marketing goods or services. The term does not include a call or message to a person with that person's prior express invitation or permission or to a person with whom the caller has an established business relationship.

"World Wide Web." Includes, but is not limited to, a computer server-based file archive accessible over the Internet, using a hypertext transfer protocol, file transfer protocol or other similar protocols.



Section 7602 - Jurisdiction

§ 7602. Jurisdiction. An offense under this chapter may be deemed to have been committed either at the place where conduct constituting an element of the offense occurred or at the place where the result which is an element of the offense occurred within this Commonwealth in accordance with section 102 (relating to territorial applicability). It shall be no defense to a violation of this chapter that some of the acts constituting the offense occurred outside of this Commonwealth.



Section 7603 - Restitution

§ 7603. Restitution. Upon conviction of an offense under section 7611 (relating to unlawful use of computer and other computer crimes), 7612 (relating to disruption of service) or 7616 (relating to distribution of computer virus), the sentence shall include an order for restitution to the victim for:

(1) the cost of repairing or replacing the affected computer, computer system, computer network, computer software, computer program, computer database, World Wide Web site or telecommunication device;

(2) lost profits for the period that the computer, computer system, computer network, computer software, computer program, computer database, World Wide Web site or telecommunication device is not usable; or

(3) the cost of replacing or restoring the data lost or damaged as a result of a violation of section 7611, 7612 or 7616.



Section 7604 - Concurrent jurisdiction

§ 7604. Concurrent jurisdiction. The Attorney General shall have concurrent prosecutorial jurisdiction with the county district attorney for violations of this chapter. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.



Section 7605 - Defense

§ 7605. Defense. It is a defense to an action brought pursuant to Subchapter B (relating to hacking and similar offenses) that the actor:

(1) was entitled by law or contract to engage in the conduct constituting the offense; or

(2) reasonably believed that he had the authorization or permission of the owner, lessee, licensee, authorized holder, authorized possessor or agent of the computer, computer network, computer software, computer system, database or telecommunication device or that the owner or authorized holder would have authorized or provided permission to engage in the conduct constituting the offense. As used in this section, the term "authorization" includes express or implied consent, including by trade usage, course of dealing, course of performance or commercial programming practices.



Section 7606 - Construction

§ 7606. Construction. Nothing in Subchapter B (relating to hacking and similar offenses) shall be construed to interfere with or prohibit terms or conditions in a contract or license related to a computer, computer network, computer software, computer system, database or telecommunication device or software or hardware designed to allow a computer, computer network, computer software, computer system, database or telecommunications device to operate in the ordinary course of a lawful business or that is designed to allow an owner or authorized holder of information to protect data information or rights in it.



Section 7611 - Unlawful use of computer and other computer crimes

(a) Offense defined.--A person commits the offense of unlawful use of a computer if he:

(1) accesses or exceeds authorization to access, alters, damages or destroys any computer, computer system, computer network, computer software, computer program, computer database, World Wide Web site or telecommunication device or any part thereof with the intent to interrupt the normal functioning of a person or to devise or execute any scheme or artifice to defraud or deceive or control property or services by means of false or fraudulent pretenses, representations or promises;

(2) intentionally and without authorization accesses or exceeds authorization to access, alters, interferes with the operation of, damages or destroys any computer, computer system, computer network, computer software, computer program, computer database, World Wide Web site or telecommunication device or any part thereof; or

(3) intentionally or knowingly and without authorization gives or publishes a password, identifying code, personal identification number or other confidential information about a computer, computer system, computer network, computer database, World Wide Web site or telecommunication device.

(b) Grading.--An offense under this section shall constitute a felony of the third degree.

(c) Prosecution not prohibited.--Prosecution for an offense under this section shall not prohibit prosecution under any other section of this title.

Cross References. Section 7611 is referred to in section 7603 of this title.



Section 7612 - Disruption of service

§ 7612. Disruption of service.

(a) Offense defined.--A person commits an offense if he intentionally or knowingly engages in a scheme or artifice, including, but not limited to, a denial of service attack upon any computer, computer system, computer network, computer software, computer program, computer server, computer database, World Wide Web site or telecommunication device or any part thereof that is designed to block, impede or deny the access of information or initiation or completion of any sale or transaction by users of that computer, computer system, computer network, computer software, computer program, computer server or database or any part thereof.

(b) Grading.--An offense under this section shall constitute a felony of the third degree.

Cross References. Section 7612 is referred to in section 7603 of this title.



Section 7613 - Computer theft

§ 7613. Computer theft.

(a) Offense defined.--A person commits an offense if he unlawfully accesses or exceeds his authorization to access any data from a computer, computer system or computer network or takes or copies any supporting documentation whether existing or residing internal or external to a computer, computer system or computer network of another with the intent to deprive him thereof.

(b) Grading.--An offense under this section shall constitute a felony of the third degree.



Section 7614 - Unlawful duplication

§ 7614. Unlawful duplication.

(a) Offense defined.--A person commits the offense of unlawful duplication if he makes or causes to be made an unauthorized copy, in any form, including, but not limited to, any printed or electronic form of computer data, computer programs or computer software residing in, communicated by or produced by a computer or computer network.

(b) Grading.--An offense under subsection (a) shall be graded as follows:

(1) An offense under this section shall constitute a felony of the third degree.

(2) If the economic value of the duplicated material is greater than $2,500, the grading of the offense shall be one grade higher than specified in paragraph (1).



Section 7615 - Computer trespass

§ 7615. Computer trespass.

(a) Offense defined.--A person commits the offense of computer trespass if he knowingly and without authority or in excess of given authority uses a computer or computer network with the intent to:

(1) temporarily or permanently remove computer data, computer programs or computer software from a computer or computer network;

(2) cause a computer to malfunction, regardless of the amount of time the malfunction persists;

(3) alter or erase any computer data, computer programs or computer software;

(4) effect the creation or alteration of a financial instrument or of an electronic transfer of funds; or

(5) cause physical injury to the property of another.

(b) Grading.--An offense under this section shall constitute a felony of the third degree.



Section 7616 - Distribution of computer virus

§ 7616. Distribution of computer virus.

(a) Offense defined.--A person commits an offense if the person intentionally or knowingly sells, gives or otherwise distributes or possesses with the intent to sell, give or distribute computer software or a computer program that is designed or has the capability to:

(1) prevent, impede, control, delay or disrupt the normal operation or use of a computer, computer program, computer software, computer system, computer network, computer database, World Wide Web site or telecommunication device; or

(2) degrade, disable, damage or destroy the performance of a computer, computer program, computer software, computer system, computer network, computer database, World Wide Web site or telecommunication device or any combination thereof.

(b) Grading.--An offense under this section shall constitute a felony of the third degree.

Cross References. Section 7616 is referred to in section 7603 of this title.



Section 7621 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child pornography." As described in section 6312 (relating to sexual abuse of children).

"Internet." The myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected worldwide network of networks that employ the transmission control protocol/Internet protocol or any predecessor or successor protocols to such protocol to communicate information of all kinds by wire or radio.

"Internet service provider." A person who provides a service that enables users to access content, information, electronic mail or other services offered over the Internet.



Section 7622 - Duty of Internet service provider

§ 7622. Duty of Internet service provider. An Internet service provider shall remove or disable access to child pornography items residing on or accessible through its service in a manner accessible to persons located within this Commonwealth within five business days of when the Internet service provider is notified by the Attorney General pursuant to section 7628 (relating to notification procedure) that child pornography items reside on or are accessible through its service.

Cross References. Section 7622 is referred to in section 7624 of this title.



Section 7623 - Protection of privacy

§ 7623. Protection of privacy. Nothing in this subchapter may be construed as imposing a duty on an Internet service provider to actively monitor its service or affirmatively seek evidence of illegal activity on its service.



Section 7624 - Penalty

§ 7624. Penalty. Notwithstanding any other provision of law to the contrary, any Internet service provider who violates section 7622 (relating to duty of Internet service provider) commits:

(1) A misdemeanor of the third degree for a first offense punishable by a fine of $5,000.

(2) A misdemeanor of the second degree for a second offense punishable by a fine of $20,000.

(3) A felony of the third degree for a third or subsequent offense punishable by a fine of $30,000 and imprisonment for a maximum of seven years.



Section 7625 - Jurisdiction for prosecution

§ 7625. Jurisdiction for prosecution. The Attorney General shall have concurrent prosecutorial jurisdiction with the county district attorney for violations of this subchapter. No person charged with a violation of this subchapter by the Attorney General shall have standing to challenge the authority of the Attorney General to prosecute the case. If a challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.



Section 7626 - Application for order to remove or disable items

§ 7626. Application for order to remove or disable items. An application for an order of authorization to remove or disable items residing on or accessible through an Internet service provider's service shall be made to the court of common pleas having jurisdiction in writing upon the personal oath or affirmation of the Attorney General or a district attorney of the county wherein the items have been discovered and, if available, shall contain all of the following information:

(1) A statement of the authority of the applicant to make the application.

(2) A statement of the identity of the investigative or law enforcement officer that has, in the official scope of that officer's duties, discovered the child pornography items.

(3) A statement by the investigative or law enforcement officer who has knowledge of relevant information justifying the application.

(4) The Uniform Resource Locator providing access to the items.

(5) The identity of the Internet service provider used by the law enforcement officer.

(6) A showing that there is probable cause to believe that the items constitute a violation of section 6312

(relating to sexual abuse of children).

(7) A proposed order of authorization for consideration by the judge.

(8) Contact information for the Office of Attorney General, including the name, address and telephone number of any deputy or agent authorized by the Attorney General to submit notification.

(9) Additional testimony or documentary evidence in support of the application as the judge may require.

Cross References. Section 7626 is referred to in section 7628 of this title.



Section 7627 - Order to remove or disable certain items from Internet service provider's service

Upon consideration of an application, the court may enter an order, including an ex parte order as requested, advising the Attorney General or a district attorney that the items constitute probable cause evidence of a violation of section 6312 (relating to sexual abuse of children) and that such items shall be removed or disabled from the Internet service provider's service. The court may include such other information in the order as the court deems relevant and necessary.

Cross References. Section 7627 is referred to in section 7628 of this title.



Section 7628 - Notification procedure

§ 7628. Notification procedure.

(a) Duty of Attorney General.--The Attorney General shall have exclusive jurisdiction to notify Internet service providers under this subchapter. The Attorney General shall initiate notification under this subchapter if requested in writing by a district attorney who has provided the Attorney General with a copy of an application made under section 7626 (relating to application to remove or disable items) and a copy of the order issued under section 7627 (relating to order to remove or disable certain items from Internet service provider's service) or upon the issuance of an order based upon an application filed by the Attorney General.

(b) Timely notification.--For purposes of this section, an Internet service provider or the person designated by the Internet service provider as provided for in section 7629 (relating to designated agent) shall be notified in writing by the Attorney General within three business days of the Attorney General's receipt of an order.

(c) Contents.--The notice shall include the following information:

(1) A copy of the application made under section 7626.

(2) A copy of the court order issued under section 7627.

(3) Notification that the Internet service provider must remove or disable the items residing on or accessible through its service within five business days of the date of receipt of the notification.

(4) Contact information for the Office of Attorney General, including the name, address and telephone number of any deputy or agent authorized by the Attorney General to submit notification pursuant to this subsection.

Cross References. Section 7628 is referred to in sections 7622, 7629 of this title.



Section 7629 - Designated agent

§ 7629. Designated agent. An Internet service provider may designate an agent to receive notification provided under section 7628 (relating to notification procedure).

Cross References. Section 7629 is referred to in section 7628 of this title.



Section 7630 - Report to General Assembly

§ 7630. Report to General Assembly. The Attorney General shall make an annual report to the chairman and minority chairman of the Judiciary Committee of the Senate and to the chairman and minority chairman of the Judiciary Committee of the House of Representatives providing information on the number of notifications issued and the prosecutions made under this subchapter and making any recommendations for amendatory language.



Section 7641 - Computer-assisted remote harvesting of animals

(a) Offense defined.--A person who engages in computer-assisted remote harvesting of an animal or provides or operates a facility for another person to engage in computer-assisted remote harvesting of an animal commits a misdemeanor of the third degree.

(b) Definitions.--As used in this section, "computer-assisted remote harvesting of an animal" means the use of a computer or software to control remotely the aiming and discharge of any implement that allows a person who is not physically present at the location of that implement to harvest an animal located in this Commonwealth. The term does not include such use at an establishment as defined under section 2 of the act of July 9, 1968 (P.L.304, No.151), known as the Pennsylvania Meat and Poultry Hygiene Law of 1968.

(Nov. 1, 2005, P.L.329, No.63, eff. 60 days)

2005 Amendment. Act 63 added section 7641.



Section 7661 - Unlawful transmission of electronic mail

§ 7661. Unlawful transmission of electronic mail.

(a) Offense defined.--A person commits the offense of unlawful transmission of electronic mail if he:

(1) Uses a computer or computer network without authority and with the intent to falsify or forge electronic mail transmission information or other routine information in any manner in connection with the transmission of unsolicited electronic mail through or into the computer network of an electronic mail service provider, Internet service provider or its subscribers.

(2) Sells, gives or otherwise distributes or possesses with the intent to sell, give or distribute computer software which:

(i) is primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information;

(ii) has only limited commercially significant purpose or use other than to facilitate or to enable the falsification of electronic mail transmission information or other routing information; or

(iii) is marketed by that person or another person acting in concert with that person with that person's knowledge for the use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(b) Grading.--

(1) Except as provided in paragraphs (2) and (3), unlawful transmission of electronic mail is a misdemeanor of the third degree punishable by a fine of not more than $2,500.

(2) If there is damage to the property of another valued at $2,500 or more caused by that person's reckless disregard for the consequences of his act in violation of this section, unlawful transmission of electronic mail is a misdemeanor of the first degree punishable by a fine of not more than $10,000.

(3) If there is damage to the property of another valued at $2,500 or more caused by that person's malicious act in violation of this section, unlawful transmission of electronic mail is a felony of the third degree punishable by a fine of not more than $15,000.

(c) Rights preserved.--Nothing in this section shall be construed to:

(1) Establish any liability by reason of terms or conditions adopted by or technical measures implemented by an electronic mail service provider or Internet service provider doing business in this Commonwealth to prevent the transmission of unsolicited electronic mail in violation of this section.

(2) Interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services or computer software.

(d) Definitions.--As used in this section, the term "electronic mail" shall include facsimiles and wireless advertisements in addition to other electronic mail.






Chapter 77 - Vehicle Chop Shop and Illegally Obtained and Altered Property

Section 7701 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Chop shop." A building, lot or other premises where one or more persons engage in altering, destroying, disassembling, dismantling, reassembling, storing or possessing a vehicle or vehicle part known to be illegally obtained by theft, fraud or conspiracy to defraud in order to either:

(1) alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate or remove the identification, including, but not limited to, the vehicle identification number of the vehicle or vehicle part, in order to misrepresent the identity of the vehicle or vehicle part or to prevent the identification of the vehicle or vehicle part; or

(2) sell or dispose of the vehicle or vehicle part.

"Person." A natural person, firm, copartnership, association or cooperation.

"Semitrailer." A trailer so constructed that some part of its weight rests upon or is carried by the towing vehicle.

"Trailer." A vehicle designed to be towed by a motor vehicle.

"Vehicle." Every device in, upon or by which any person or property is or may be transported or drawn upon a highway, except devices used exclusively upon rails or tracks. The term does not include a self-propelled wheelchair or an electrical mobility device operated by and designed for the exclusive use of a person with a mobility-related disability.

"Vehicle identification number." A combination of numerals or letters, or both, which a manufacturer of a vehicle assigns to a vehicle for identification purposes or, in the absence of a manufacturer assigned number, which the Department of Transportation assigns to a vehicle for identification purposes.



Section 7702 - Owning, operating or conducting a chop shop

Any person who knowingly:

(1) owns, operates or conducts a chop shop; or

(2) transports, sells, transfers, purchases or receives any vehicle or vehicle part that was illegally obtained either to or from a chop shop

commits a felony of the second degree and, upon conviction, shall be sentenced to imprisonment for not more than ten years or a fine of not more than $100,000, or both.

Cross References. Section 7702 is referred to in sections 7705, 7706 of this title.



Section 7703 - Alteration or destruction of vehicle identification number

Any person who alters, counterfeits, defaces, destroys, disguises, falsifies, forges, obliterates or removes a vehicle identification number with the intent to conceal or misrepresent the identity or prevent the identification of a vehicle or vehicle part commits a felony of the third degree and, upon conviction, shall be sentenced to imprisonment for not more than seven years or a fine of not more than $50,000, or both.



Section 7704 - Disposition of vehicle or vehicle part with altered vehicle identification number

Any person who purchases, receives, disposes, sells, transfers or possesses a vehicle or vehicle part with knowledge that the vehicle identification number of the vehicle or vehicle part has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated or removed and with the intent to conceal or misrepresent the identity or prevent the identification of a vehicle or vehicle part commits a felony of the third degree and, upon conviction, shall be sentenced to imprisonment for not more than seven years or a fine of not more than $50,000, or both.



Section 7705 - Exceptions

(a) Scrap processor.--The provisions of section 7702 (relating to owning, operating or conducting a chop shop) shall not apply to a scrap processor who, in the normal legal course of business and in good faith, processes a vehicle or vehicle part by crushing, compacting or other similar methods, provided that any vehicle identification number is not removed from the vehicle or vehicle part prior to or during any such processing.

(b) Repair of vehicle.--The provisions of section 7702 shall not be construed to prohibit the removal of a vehicle identification number plate from a vehicle part that is damaged when:

(1) The removal is necessary for proper repair or matching identification of a replacement vehicle part.

(2) The proper matching vehicle identification number plate is immediately and properly secured to the repaired or replacement part.



Section 7706 - Presumptions

(a) Vehicles.--Any person or persons who transport, sell, transfer, purchase, possess or receive any vehicle or vehicle part upon which the vehicle identification number has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated or removed or who fails to keep, possess or produce the records required to be kept, possessed or produced for the vehicle or vehicle part under 75 Pa.C.S. § 6308 (relating to investigation by police officers) shall be prima facie evidence under section 7702 (relating to owning, operating or conducting a chop shop) of that person's or persons' knowledge that the vehicle or vehicle part was illegally obtained.

(b) Police report.--A police report which indicates that a vehicle or vehicle part was reported to police to be in a stolen status at the time it was possessed shall be prima facie evidence that the vehicle or vehicle part was possessed without permission of the owner.

Cross References. Section 7706 is referred to in section 7708 of this title.



Section 7707 - Loss of property rights to Commonwealth

(a) Forfeitures generally.--The following shall be subject to forfeiture to the Commonwealth, and no property right shall exist in them:

(1) Any tool, implement or instrumentality, including, but not limited to, a vehicle or vehicle part used or possessed in connection with any violation of this chapter.

(2) All materials, products and equipment of any kind which are used or intended for use in violation of this chapter.

(3) All books, records, microfilm, tapes and data which are used or intended for use in violation of this chapter.

(4) All money, negotiable instruments, securities or other things of value used or intended to be used to facilitate any violation of this chapter and all proceeds traceable to any transactions in violation of this chapter.

(5) All real property used or intended to be used to facilitate any violation of this chapter, including structures or other improvements thereon and including any right, title and interest in the whole or any lot or tract of land and any appurtenances or improvements which are used or intended to be used in any manner or part to commit or to facilitate the commission of a violation of this chapter.

(b) Exceptions.--

(1) No property shall be forfeited under this section, to the extent of the interest of an owner, by reason of any act or omission established by the owner to have been committed or omitted without the knowledge or consent of that owner.

(2) No valid lien or encumbrance on real property shall be subject to forfeiture or impairment under this paragraph. A lien which is fraudulent or intended to avoid forfeiture under this section shall be invalid.

(c) Process and seizure.--Property subject to forfeiture under this chapter may be seized by the law enforcement authority upon process issued by a court of common pleas having jurisdiction over the property. Seizure without process may be made if:

(1) the seizure is incident to an arrest or a search warrant or inspection under 75 Pa.C.S. § 6308 (relating to investigation by police officers) or any other administrative inspection;

(2) the property subject to seizure has been the subject of a proper judgment in favor of the Commonwealth in a criminal injunction or forfeiture proceeding under this chapter;

(3) there is probable cause to believe that the property is dangerous to health or safety; or

(4) there is probable cause to believe that the property has been used or is intended to be used in violation of this chapter.

(d) Seizure without process.--In the event seizure without process occurs as provided in this chapter, proceeding for the issuance thereof shall be instituted forthwith.

(e) Custody of property.--Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the law enforcement authority, subject only to the orders and decrees of the court of common pleas having jurisdiction over the forfeiture proceedings and of the district attorney or the Office of Attorney General. When property is seized under this chapter, the law enforcement authority shall place the property under seal and either:

(1) remove the property to a place designated by it; or

(2) require that the district attorney or the Office of Attorney General take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(f) Use of property held in custody.--

(1) Whenever property is forfeited under this chapter, the property shall be transferred to:

(i) the custody of the district attorney, if the law enforcement authority seizing the property has local or county jurisdiction; or

(ii) the Office of Attorney General, if the law enforcement authority seizing the property has Statewide jurisdiction.

(2) The district attorney or the Office of Attorney General, where appropriate, may:

(i) Retain the property for official use.

(ii) Sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, but the proceeds from any such sale must be used to pay all proper expenses of the proceeding for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs. The balance of the proceeds shall be dealt with in accordance with subsections (g) and (h).

(g) Use of cash, property or proceeds of property.--Cash or proceeds of forfeited property transferred to the custody of the district attorney under subsection (f) shall be placed in the operating fund of the county in which the district attorney is elected. The appropriate county authority shall immediately release from the operating fund, without restriction, a like amount for the use of the district attorney in enforcing the criminal laws of this Commonwealth. The entity having budgetary control shall not anticipate future forfeitures or proceeds from such forfeitures in adoption and approval of the budget for the district attorney.

(h) Distribution of property among law enforcement authorities.--If both State and municipal law enforcement authorities were substantially involved in effecting the seizure, the court having jurisdiction over the forfeiture proceedings shall equitably distribute the property between the district attorney and the Office of Attorney General.

(i) Annual audit of forfeited property.--A county shall provide, through the controller, board of auditors or other appropriate auditor and the district attorney, an annual audit of all forfeited property and proceeds obtained under this section. The audit shall not be made public but shall be submitted to the Office of Attorney General. The county shall report all forfeited property and proceeds obtained under this section and the disposition thereof to the Office of Attorney General by September 30 of each year.

(j) Annual report; confidential information regarding property.--The Office of Attorney General shall annually submit a report to the Appropriations Committee of the Senate, the Appropriations Committee of the House of Representatives, the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives specifying the forfeited property or proceeds thereof obtained under this section. The report shall give an account of all proceeds derived from the sale of forfeited property and the use made of unsold forfeited property. The Office of Attorney General shall adopt procedures and guidelines governing the release of information by the district attorney to protect the confidentiality of forfeited property or proceeds used in ongoing enforcement activities.

(k) Proceeds and appropriations.--The proceeds or future proceeds from forfeited property under this chapter shall be in addition to any appropriation made to the Office of Attorney General.

Cross References. Section 7707 is referred to in section 7708 of this title.



Section 7708 - Procedure with respect to seized property subject to liens and rights of lienholders

(a) General procedure.--The proceedings for the forfeiture or condemnation of property, the sale of which is provided for under this chapter, shall be in rem in which the Commonwealth shall be the plaintiff and the property the defendant. The Pennsylvania Rules of Civil Procedure shall apply to all forfeiture proceedings brought under this chapter. A petition shall be filed in the court of common pleas of the judicial district where the property is located, verified by oath or affirmation of an officer or citizen, containing the following:

(1) A description of the property seized.

(2) A statement of the time and place where seized.

(3) The owner, if known.

(4) The person or persons in possession, if known.

(5) An allegation that the property is subject to forfeiture under section 7707 (relating to loss of property rights to Commonwealth) and an averment of material facts upon which the forfeiture action is based.

(6) A prayer for an order of forfeiture that the property be adjudged forfeited to the Commonwealth and condemned and be ordered sold according to law unless cause be shown to the contrary.

(b) Notice to property owners.--A copy of the petition required under subsection (a) shall be served personally or by certified mail on the owner or upon the person or persons in possession at the time of the seizure. The copy shall have endorsed a notice as follows:

To the claimant of within described property: You are required to file an answer to this petition, stating your title in and right to possession of the property within 30 days from the service of this petition, and you are also notified that, if you fail to file an answer, a decree of forfeiture and condemnation will be entered against the property.

The notice shall be signed by the Attorney General, Deputy Attorney General, district attorney, deputy district attorney or assistant district attorney.

(c) Substitute notice.--

(1) If the owner of the property is unknown or there was no person in possession of the property when seized or if the owner or such person or persons in possession at the time of the seizure cannot be personally served or located within the jurisdiction of the court, notice of the petition shall be given by the Commonwealth through an advertisement in only one newspaper of general circulation published in the county where the property was seized once a week for two successive weeks. No other advertisement of any sort shall be necessary, any other law to the contrary notwithstanding.

(2) The notice shall:

(i) contain a statement of the seizure of the property with a description of the property and the place and date of seizure; and

(ii) direct any claimants to the property to file a claim on or before a date given in the notice, which date shall not be less than 30 days from the date of the first publication.

(3) If no claims are filed within 30 days of publication, the property shall summarily forfeit to the Commonwealth.

(d) Property owners not in jurisdiction.--For purposes of this section, the owner or other such person cannot be found in the jurisdiction of the court if:

(1) A copy of the petition is mailed to the last known address by certified mail and is returned without a delivery.

(2) A personal service is attempted once but cannot be made at the last known address.

(3) A copy of the petition is left at the last known address.

(e) Notice automatically waived.--

(1) The notice provisions of this section are automatically waived when the owner, without good cause, fails to appear in court in response to a subpoena on the underlying criminal charges.

(2) Forty-five days after such a failure to appear, if good cause has not been demonstrated, the property shall summarily forfeit to the Commonwealth.

(f) Preservation of the property subject for forfeiture.--

(1) Upon application of the Commonwealth, the court may enter a restraining order or injunction, require the execution of a satisfactory performance bond or take any other action to preserve the availability of property described in section 7707 for forfeiture under this section either:

(i) upon the filing of an information or an indictment charging a violation of this chapter for which criminal forfeiture may be ordered under this chapter and alleging that the property with respect to which the order is sought would be subject to forfeiture; or

(ii) prior to the filing of such an indictment or information if, after notice to persons appearing to have an interest in the property and an opportunity for a hearing, the court determines that:

(A) There is a substantial probability that the Commonwealth will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, removed from the jurisdiction of the court or otherwise made unavailable for forfeiture.

(B) The need to preserve the availability of the property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

(2) An order entered under this subsection shall be effective for not more than 90 days unless extended by the court for good cause shown or unless an indictment or information described in paragraph (1)(i) has been filed.

(g) Temporary restraining order.--

(1) A temporary restraining order under subsection (f) may be entered upon application of the Commonwealth without notice or opportunity for a hearing when an information or indictment has not yet been filed with respect to the property if the Commonwealth demonstrates that:

(i) there is probable cause to believe that the property with respect to which the order is sought would be subject to forfeiture under this chapter; and

(ii) the provision of notice will jeopardize the availability of the property for forfeiture.

(2) Such temporary order shall expire not more than ten days after the date on which it is entered, unless:

(i) extended for good cause shown; or

(ii) the party against whom it is entered consents to an extension for a longer period.

(3) A hearing requested concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(h) Hearing regarding property; rules of evidence.--The court may receive and consider at a hearing held under subsection (f) or (g) evidence and information that would be inadmissible under the rules of evidence.

(i) Hearing time set.--Upon the filing of a claim for the property setting forth a right of possession, the case shall be deemed at issue, and a time shall be fixed for the hearing.

(j) Owner's burden of proof.--At the time of the hearing, if the Commonwealth produces evidence that the property in question was unlawfully used, possessed or otherwise subject to forfeiture under section 7706 (relating to presumptions), the burden shall be upon the claimant to show that:

(1) The claimant is the owner of the property or the holder of a chattel mortgage or contract of conditional sale thereon.

(2) The claimant lawfully acquired the property.

(3) It was not unlawfully used or possessed by the claimant. In the event that it shall appear that the property was unlawfully used or possessed by a person other than the claimant, then the claimant must show that the unlawful use or possession was without the claimant's knowledge or consent. Such absence of knowledge or consent must be reasonable under the circumstances presented.

(k) Court-ordered release of property.--

(1) If a person claiming the ownership of or right of possession to or claiming to be the holder of a chattel mortgage or contract of conditional sale upon the property, the disposition of which is provided for in this section, prior to the sale presents a petition to the court alleging over the property lawful ownership, right of possession, a lien or reservation of title and if, upon public hearing, due notice of which having been given to the Office of Attorney General or the district attorney, the claimant proves by competent evidence to the satisfaction of the court:

(i) that the property was lawfully acquired, possessed and used by him; or

(ii) if it appears that the property was unlawfully used by a person other than the claimant, that the unlawful use was without the claimant's knowledge or consent,

then the court may order the property returned or delivered to the claimant.

(2) Such absence of knowledge or consent must be reasonable under the circumstances presented. Otherwise, the property shall be retained for official use or sold in accordance with section 7707(f).






Chapter 91 - Criminal History Record Information

Chapter Notes

Enactment. Chapter 91 was added July 16, 1979, P.L.116, No.47, effective January 1, 1980.

Cross References. Chapter 91 is referred to in section 6109 of this title; sections 1202, 1317.2, 1517, 1801 of Title 4 (Amusements); section 3705 of Title 22 (Detectives and Private Police); section 6344 of Title 23 (Domestic Relations); section 925 of Title 34 (Game); section 7713 of Title 35 (Health and Safety); sections 1904, 6309, 9799.27, 9799.28 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names); section 327 of Title 57 (Notaries Public).

Cross References. Subchapter B is referred to in section 9104 of this title.

Cross References. Subchapter D is referred to in section 9104 of this title.

Cross References. Subchapter F is referred to in section 9104 of this title.



Section 9101 - Short title of chapter

This chapter shall be known and may be cited as the "Criminal History Record Information Act."



Section 9102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Administration of criminal justice." The activities directly concerned with the prevention, control or reduction of crime, the apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision or rehabilitation of accused persons or criminal offenders; criminal identification activities; or the collection, storage dissemination or usage of criminal history record information.

"Audit." The process of reviewing compliance with applicable Federal and State laws and regulations related to the privacy and security of criminal history record information.

"Automated systems." A computer or other internally programmed device capable of automatically accepting and processing data, including computer programs, data communication links, input and output data and data storage devices.

"Central repository." The central location for the collection, compilation, maintenance and dissemination of criminal history record information by the Pennsylvania State Police.

"Criminal history record information." Information collected by criminal justice agencies concerning individuals, and arising from the initiation of a criminal proceeding, consisting of identifiable descriptions, dates and notations of arrests, indictments, informations or other formal criminal charges and any dispositions arising therefrom. The term does not include intelligence information, investigative information or treatment information, including medical and psychological information, or information and records specified in section 9104 (relating to scope).

"Criminal justice agency." Any court, including the minor judiciary, with criminal jurisdiction or any other governmental agency, or subunit thereof, created by statute or by the State or Federal constitutions, specifically authorized to perform as its principal function the administration of criminal justice, and which allocates a substantial portion of its annual budget to such function. Criminal justice agencies include, but are not limited to: organized State and municipal police departments, local detention facilities, county, regional and State correctional facilities, probation agencies, district or prosecuting attorneys, parole boards, pardon boards, the facilities and administrative offices of the Department of Public Welfare that provide care, guidance and control to adjudicated delinquents, and such agencies or subunits thereof, as are declared by the Attorney General to be criminal justice agencies as determined by a review of applicable statutes and the State and Federal Constitutions or both.

"Disposition." Information indicating that criminal proceedings have been concluded, including information disclosing that police have elected not to refer a matter for prosecution, that a prosecuting authority has elected not to commence criminal proceedings or that a grand jury has failed to indict and disclosing the nature of the termination of the proceedings; or information disclosing that proceedings have been indefinitely postponed and also disclosing the reason for such postponement. Dispositions of criminal proceedings in the Commonwealth shall include, but not be limited to, acquittal, acquittal by reason of insanity, pretrial probation or diversion, charge dismissed, guilty plea, nolle prosequi, no information filed, nolo contendere plea, convicted, abatement, discharge under rules of the Pennsylvania Rules of Criminal Procedure, demurrer sustained, pardoned, sentence commuted, mistrial-defendant discharged, discharge from probation or parole or correctional supervision.

"Dissemination." The oral or written transmission or disclosure of criminal history record information to individuals or agencies other than the criminal justice agency which maintains the information.

"Expunge."

(1) To remove information so that there is no trace or indication that such information existed;

(2) to eliminate all identifiers which may be used to trace the identity of an individual, allowing remaining data to be used for statistical purposes; or

(3) maintenance of certain information required or authorized under the provisions of section 9122(c) (relating to expungement), when an individual has successfully completed the conditions of any pretrial or posttrial diversion or probation program.

"Intelligence information." Information concerning the habits, practices, characteristics, possessions, associations or financial status of any individual compiled in an effort to anticipate, prevent, monitor, investigate or prosecute criminal activity. Notwithstanding the definition of "treatment information" contained in this section, intelligence information may include information on prescribing, dispensing, selling, obtaining or using a controlled substance as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

"Investigative information." Information assembled as a result of the performance of any inquiry, formal or informal, into a criminal incident or an allegation of criminal wrongdoing and may include modus operandi information.

"Police blotter." A chronological listing of arrests, usually documented contemporaneous with the incident, which may include, but is not limited to, the name and address of the individual charged and the alleged offenses.

"Repository." Any location in which criminal history record information is collected, compiled, maintained and disseminated by a criminal justice agency.

"Treatment information." Information concerning medical, psychiatric, psychological or other rehabilitative treatment provided, suggested or prescribed for any individual charged with or convicted of a crime.

(Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 11, 1982, P.L.476, No.138, eff. 180 days; Dec. 19, 1990, P.L.1332, No.207, eff. imd.; Nov. 29, 2004, P.L.1349, No.173, eff. 60 days)

2004 Amendment. Act 173 amended the def. of "criminal justice agency."

1990 Amendment. Act 207 amended the defs. of "intelligence information" and "treatment information."

1982 Amendment. Act 138 amended the defs. of "criminal justice agency," "expunge" and "intelligence information" and added the def. of "police blotter."

1979 Amendment. Act 127 amended the def. of "criminal history record information," added the defs. of "automated systems," "intelligence information," "investigative information" and "treatment information" and deleted the def. of "secondary dissemination."

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 9102 is referred to in section 6309 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 2162 of Title 53 (Municipalities Generally).



Section 9103 - Applicability

§ 9103. Applicability. This chapter shall apply to persons within this Commonwealth and to any agency of the Commonwealth or its political subdivisions which collects, maintains, disseminates or receives criminal history record information.



Section 9104 - Scope

§ 9104. Scope.

(a) General rule.--Except for the provisions of Subchapter B (relating to completeness and accuracy), Subchapter D (relating to security) and Subchapter F (relating to individual right of access and review), nothing in this chapter shall be construed to apply to:

(1) Original records of entry compiled chronologically, including, but not limited to, police blotters and press releases that contain criminal history record information and are disseminated contemporaneous with the incident.

(2) Any documents, records or indices prepared or maintained by or filed in any court of this Commonwealth, including but not limited to the minor judiciary.

(3) Posters, announcements, or lists for identifying or apprehending fugitives or wanted persons.

(4) Announcements of executive clemency.

(b) Court dockets, police blotters and press releases.-- Court dockets, police blotters and press releases and information contained therein shall, for the purpose of this chapter, be considered public records.

(c) Substitutes for court dockets.--Where court dockets are not maintained any reasonable substitute containing that information traditionally available in court dockets shall, for the purpose of this chapter, be considered public records.

(d) Certain disclosures authorized.--Nothing in this chapter shall prohibit a criminal justice agency from disclosing an individual's prior criminal activity to an individual or agency if the information disclosed is based on records set forth in subsection (a).

(e) Noncriminal justice agencies.--Information collected by noncriminal justice agencies and individuals from the sources identified in this section shall not be considered criminal history record information. (Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 11, 1982, P.L.476, No.138, eff. 180 days)

1982 Amendment. Act 138 amended subsecs. (a) and (b).

1979 Amendment. Act 127 deleted subsec. (d) and relettered subsec. (e) to (d) and subsec. (f) to (e).

Cross References. Section 9104 is referred to in sections 9102, 9122 of this title.



Section 9105 - Other criminal justice information

§ 9105. Other criminal justice information. Nothing in this chapter shall be construed to apply to information concerning juveniles, except as provided in section 9123 (relating to juvenile records), unless they have been adjudicated as adults, nor shall it apply to intelligence information, investigative information, treatment information, including medical and psychiatric information, caution indicator information, modus operandi information, wanted persons information, stolen property information, missing persons information, employment history information, personal history information, nor presentence investigation information. Criminal history record information maintained as a part of these records shall not be disseminated unless in compliance with the provisions of this chapter.

Cross References. Section 9105 is referred to in section 9123 of this title; section 6309 of Title 42 (Judiciary and Judicial Procedure).



Section 9106 - Information in central repository or automated systems

§ 9106. Information in central repository or automated systems.

(a) General rule.--Intelligence information, investigative information and treatment information shall not be collected in the central repository. This prohibition shall not preclude the collection in the central repository of names, words, numbers, phrases or other similar index keys to serve as indices to investigative reports.

(b) Collection of protected information.--

(1) Intelligence information may be placed in an automated or electronic criminal justice system only if the following apply:

(i) The criminal justice agency has reasonable suspicion of criminal activity.

(ii) Access to the intelligence information contained in the automated or electronic criminal justice system is restricted to the authorized employees of the criminal justice agency and cannot be accessed by any other individuals inside or outside of the agency.

(iii) The intelligence information is related to criminal activity that would give rise to prosecution for a State offense graded a misdemeanor or felony, or for a Federal offense for which the penalty is imprisonment for more than one year. Intelligence information shall be categorized based upon subject matter.

(iv) The intelligence information is not collected in violation of State law.

(2) Intelligence information may not be collected or maintained in an automated or electronic criminal justice system concerning participation in a political, religious or social organization, or in the organization or support of any nonviolent demonstration, assembly, protest, rally or similar form of public speech, unless there is a reasonable suspicion that the participation by the subject of the information is related to criminal activity or prison rule violation.

(3) Investigative information and treatment information contained in files of any criminal justice agency may be placed within an automated or electronic criminal justice information system, provided that access to the investigative information and treatment information contained in the automated or electronic criminal justice information system is restricted to authorized employees of that agency and cannot be accessed by individuals outside of the agency.

(c) Dissemination of protected information.--

(1) Intelligence information may be placed within an automated or electronic criminal justice information system and disseminated only if the following apply:

(i) The information is reliable as determined by an authorized intelligence officer.

(ii) The department, agency or individual requesting the information is a criminal justice agency which has policies and procedures adopted by the Office of Attorney General in consultation with the Pennsylvania State Police which are consistent with this act and include:

(A) Designation of an intelligence officer or officers by the head of the criminal justice agency or his designee.

(B) Adoption of administrative, technical and physical safeguards, including audit trails, to insure against unauthorized access and against intentional or unintentional damages.

(C) Labeling information to indicate levels of sensitivity and levels of confidence in the information.

(iii) The information is requested in connection with the duties of the criminal justice agency requesting the information, and the request for information is based upon a name, fingerprints, modus operandi, genetic typing, voice print or other identifying characteristic.

(2) If an intelligence officer of a disseminating agency is notified that intelligence information which has been previously disseminated to another criminal justice agency is materially misleading, obsolete or otherwise unreliable, the information shall be corrected and the recipient agency notified of the change within a reasonable period of time.

(3) Criminal justice agencies shall establish retention schedules for intelligence information. Intelligence information shall be purged under the following conditions:

(i) The data is no longer relevant or necessary to the goals and objectives of the criminal justice agency.

(ii) The data has become obsolete, making it unreliable for present purposes and the utility of updating the data would be worthless.

(iii) The data cannot be utilized for strategic or tactical intelligence studies.

(4) Investigative and treatment information shall not be disseminated to any department, agency or individual unless the department, agency or individual requesting the information is a criminal justice agency which requests the information in connection with its duties, and the request is based upon a name, fingerprints, modus operandi, genetic typing, voice print or other identifying characteristic.

(5) Each municipal police department accessing automated information shall file a copy of its procedures with the Pennsylvania State Police for approval. Such plan shall be reviewed within 60 days.

(6) Each district attorney accessing automated information shall file a copy of its procedures with the Office of Attorney General for approval. Such plan shall be reviewed within 60 days.

(d) Secondary dissemination prohibited.--A criminal justice agency which possesses information protected by this section, but which is not the source of the information, shall not disseminate or disclose the information to another criminal justice agency but shall refer the requesting agency to the agency which was the source of the information. This prohibition shall not apply if the agency receiving the information is investigating or prosecuting a criminal incident in conjunction with the agency possessing the information. Agencies receiving information protected by this section assume the same level of responsibility for the security of such information as the agency which was the source of the information.

(e) Notations of the record.--Criminal justice agencies maintaining intelligence information, investigative information or treatment information must enter, as a permanent part of an individual's information file, a listing of all persons and agencies to whom they have disseminated that particular information, the date of the dissemination and the purpose for which the information was disseminated. This listing shall be maintained separate from the record itself.

(f) Security requirements.--Every criminal justice agency collecting, storing or disseminating intelligence information, investigative information or treatment information shall insure the confidentiality and security of such information by providing that, wherever such information is maintained, a criminal justice agency must:

(1) institute procedures to reasonably protect any repository from theft, fire, sabotage, flood, wind or other natural or manmade disasters;

(2) select, supervise and train all personnel authorized to have access to intelligence information, investigative information or treatment information;

(3) insure that, where computerized data processing is employed, the equipment utilized for maintaining intelligence information, investigative information or treatment information is dedicated solely to purposes related to the administration of criminal justice or, if the equipment is not used solely for the administration of criminal justice, the criminal justice agency is accorded equal management participation in computer operations used to maintain the intelligence information, investigative information or treatment information.

(g) Penalties.--Any person, including any agency or organization, who violates the provisions of this section shall be subject to the administrative penalties provided in section 9181 (relating to general administrative sanctions) and the civil penalties provided in section 9183 (relating to civil actions) in addition to any other civil or criminal penalty provided by law. (Dec. 14, 1979, P.L.556, No.127, eff. imd.; Dec. 19, 1990, P.L.1332, No.207, eff. 60 days)

Cross References. Section 9106 is referred to in section 9141 of this title.



Section 9111 - Duties of criminal justice agencies

§ 9111. Duties of criminal justice agencies. It shall be the duty of every criminal justice agency within the Commonwealth to maintain complete and accurate criminal history record information and to report such information at such times and in such manner as required by the provisions of this chapter or other applicable statutes.



Section 9112 - Mandatory fingerprinting

§ 9112. Mandatory fingerprinting.

(a) General rule.--Fingerprints of all persons arrested for a felony, misdemeanor or summary offense which becomes a misdemeanor on a second arrest after conviction of that summary offense, shall be taken by the arresting authority, and within 48 hours of the arrest, shall be forwarded to, and in a manner and such a form as provided by, the central repository.

(b) Other cases.--

(1) Where private complaints for a felony or misdemeanor result in a conviction, the court of proper jurisdiction shall order the defendant to submit for fingerprinting by the municipal police of the jurisdiction in which the offense was allegedly committed or in the absence of a police department, the State Police. Fingerprints so obtained shall, within 48 hours, be forwarded to the central repository in a manner and in such form as may be provided by the central repository.

(2) Where defendants named in police complaints are proceeded against by summons, or for offenses under section 3929 (relating to retail theft), the court of proper jurisdiction shall order the defendant to submit within five days of such order for fingerprinting by the municipal police of the jurisdiction in which the offense allegedly was committed or, in the absence of a police department, the State Police. Fingerprints so obtained shall, within 48 hours, be forwarded to the central repository in a manner and in such form as may be provided by the central repository.

(c) Transmittal of information.--The central repository shall transmit the criminal history record information to the criminal justice agency which submitted a complete, accurate and classifiable fingerprint card. (Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 11, 1982, P.L.476, No.138, eff. 180 days)

Cross References. Section 9112 is referred to in section 6309 of Title 42 (Judiciary and Judicial Procedure).



Section 9113 - Disposition reporting by criminal justice agencies

§ 9113. Disposition reporting by criminal justice agencies.

(a) Reports of dispositions required.--All criminal justice agencies, including but not limited to, courts, county, regional and State correctional institutions and parole and probation agencies, shall collect and submit reports of dispositions occurring within their respective agencies for criminal history record information, within 90 days of the date of such disposition to the central repository as provided for in this section.

(b) Courts.--Courts shall collect and submit criminal court dispositions as required by the Administrative Office of Pennsylvania Courts.

(c) Correctional institutions.--County, regional and State correctional institutions shall collect and submit information regarding the admission, release and length of sentence of individuals sentenced to local and county institutions as required by the Bureau of Correction.

(d) Probation and parole offices.--County probation and parole offices shall collect and submit information relating to the length of time and charges for which an individual is placed under and released from the jurisdiction of such agency as required by the Pennsylvania Board of Probation and Parole.

(e) State agencies.--The Administrative Office of Pennsylvania Courts, the Bureau of Correction, the Pennsylvania Board of Probation and Parole and the Pennsylvania Board of Pardons shall collect and submit to the central repository such information necessary to maintain complete and accurate criminal history record information. Each State agency listed in this subsection shall submit to the central repository any reports of dispositions occurring within their respective agencies and such information reported from county and local criminal justice agencies.

References in Text. The Bureau of Correction, referred to in subsecs. (c) and (e), is now the Department of Corrections.

Cross References. Section 9113 is referred to in section 6309 of Title 42 (Judiciary and Judicial Procedure).



Section 9114 - Correction of inaccurate information

§ 9114. Correction of inaccurate information. Within 15 days of the detection of inaccurate data in a criminal history record, regardless of the manner of discovery, the criminal justice agency which reported the information shall comply with the following procedures to effect correction:

(1) Correct its own records.

(2) Notify all recipients, including the central repository, of the inaccurate data and the required correction.



Section 9121 - General regulations

(a) Dissemination to criminal justice agencies.--Criminal history record information maintained by any criminal justice agency shall be disseminated without charge to any criminal justice agency or to any noncriminal justice agency that is providing a service for which a criminal justice agency is responsible.

(b) Dissemination to noncriminal justice agencies and individuals.--Criminal history record information shall be disseminated by a State or local police department to any individual or noncriminal justice agency only upon request. Except as provided in subsection (b.1):

(1) A fee may be charged by a State or local police department for each request for criminal history record information by an individual or noncriminal justice agency, except that no fee shall be charged to an individual who makes the request in order to apply to become a volunteer with an affiliate of Big Brothers of America or Big Sisters of America or with a rape crisis center or domestic violence program.

(2) Before a State or local police department disseminates criminal history record information to an individual or noncriminal justice agency, it shall extract from the record the following:

(i) All notations of arrests, indictments or other information relating to the initiation of criminal proceedings where:

(A) three years have elapsed from the date of arrest;

(B) no conviction has occurred; and

(C) no proceedings are pending seeking a conviction.

(ii) All information relating to a conviction and the arrest, indictment or other information leading thereto, which is the subject of a court order for limited access as provided in section 9122.1 (relating to order for limited access).

(3) A court or the Administrative Office of Pennsylvania Courts may not disseminate to an individual, a noncriminal justice agency or an Internet website any information relating to a conviction, arrest, indictment or other information leading to a conviction, arrest, indictment or other information, which is the subject of a court order for limited access as provided in section 9122.1.

(b.1) Exception.--Subsection (b)(1) and (2) shall not apply if the request is made by a county children and youth agency or the Department of Public Welfare in the performance of duties relating to children and youth under the act of June 24, 1937 (P.L.2017, No.396), known as the County Institution District Law, section 2168 of the act of August 9, 1955 (P.L.323, No.130), known as The County Code, the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, 23 Pa.C.S. Ch. 63 (relating to child protective services) or 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(b.2) Additional exceptions.--Subsection (b)(2)(ii) and (3) shall not apply if the request is made by a State agency to be used only as authorized under section 9124 (relating to use of records by licensing agencies).

(c) Data required to be kept.--Any criminal justice agency which disseminates criminal history record information must indicate to the recipient that the information disseminated is only that information contained in its own file, the date of the last entry, and that a summary of the Statewide criminal history record information may be obtained from the central repository.

(d) Extracting from the record.--When criminal history record information is maintained by a criminal justice agency in records containing investigative information, intelligence information, treatment information or other nonpublic information, the agency may extract and disseminate only the criminal history record information if the dissemination is to be made to a noncriminal justice agency or individual.

(e) Dissemination procedures.--Criminal justice agencies may establish reasonable procedures for the dissemination of criminal history record information.

(f) Notations on record.--Repositories must enter as a permanent part of an individual's criminal history record information file, a listing of all persons and agencies to whom they have disseminated that particular criminal history record information and the date and purpose for which the information was disseminated. Such listing shall be maintained separate from the record itself.

(Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 11, 1982, P.L.476, No.138, eff. 180 days; July 2, 1996, P.L.480, No.76, eff. 60 days; Dec. 21, 1998, P.L.1103, No.149, eff. 60 days; Oct. 28, 2002, P.L.888, No.129, eff. imd.; Feb. 16, 2016, P.L.10, No.5, eff. 270 days)

2016 Amendment. Act 5 amended subsec. (b)(2) and added subsecs. (b)(3) and (b.2).

2002 Amendment. Act 129 amended subsec. (b).

1996 Amendment. Act 76 amended subsec. (b) and added subsec. (b.1).

1982 Amendment. Act 138 amended subsecs. (a) and (b).

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

The short title of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, referred to in subsection (b)(1), was amended by the act of December 28, 2015 (P.L.500, No.92). The amended short title is now the Human Services Code.

Cross References. Section 9121 is referred to in section 9122.1 of this title; section 1206 of Title 4 (Amusements); section 3705 of Title 22 (Detectives and Private Police); section 6344 of Title 23 (Domestic Relations); sections 2161, 6309 of Title 42 (Judiciary and Judicial Procedure).



Section 9122 - Expungement

(a) Specific proceedings.--Criminal history record information shall be expunged in a specific criminal proceeding when:

(1) no disposition has been received or, upon request for criminal history record information, no disposition has been recorded in the repository within 18 months after the date of arrest and the court of proper jurisdiction certifies to the director of the repository that no disposition is available and no action is pending. Expungement shall not occur until the certification from the court is received and the director of the repository authorizes such expungement;

(2) a court order requires that such nonconviction data be expunged; or

(3) a person 21 years of age or older who has been convicted of a violation of section 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages), which occurred on or after the day the person attained 18 years of age, petitions the court of common pleas in the county where the conviction occurred seeking expungement and the person has satisfied all terms and conditions of the sentence imposed for the violation, including any suspension of operating privileges imposed pursuant to section 6310.4 (relating to restriction of operating privileges). Upon review of the petition, the court shall order the expungement of all criminal history record information and all administrative records of the Department of Transportation relating to said conviction.

(b) Generally.--Criminal history record information may be expunged when:

(1) An individual who is the subject of the information reaches 70 years of age and has been free of arrest or prosecution for ten years following final release from confinement or supervision.

(2) An individual who is the subject of the information has been dead for three years.

(3) (i) An individual who is the subject of the information petitions the court for the expungement of a summary offense and has been free of arrest or prosecution for five years following the conviction for that offense.

(ii) Expungement under this paragraph shall only be permitted for a conviction of a summary offense.

(b.1) Prohibition.--A court shall not have the authority to order expungement of the defendant's arrest record where the defendant was placed on Accelerated Rehabilitative Disposition for a violation of any offense set forth in any of the following where the victim is under 18 years of age:

Section 3121 (relating to rape).

Section 3122.1 (relating to statutory sexual assault).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3124.1 (relating to sexual assault).

Section 3125 (relating to aggravated indecent assault).

Section 3126 (relating to indecent assault).

Section 3127 (relating to indecent exposure).

Section 5902(b) (relating to prostitution and related offenses).

Section 5903 (relating to obscene and other sexual materials and performances).

(c) Maintenance of certain information required or authorized.--Notwithstanding any other provision of this chapter, the prosecuting attorney and the central repository shall, and the court may, maintain a list of the names and other criminal history record information of persons whose records are required by law or court rule to be expunged where the individual has successfully completed the conditions of any pretrial or post-trial diversion or probation program or where the court has ordered expungement under this section. Such information shall be used solely for the purposes of determining subsequent eligibility for such programs, identifying persons in criminal investigations or determining the grading of subsequent offenses. Such information shall be made available to any court or law enforcement agency upon request.

(d) Notice of expungement.--Notice of expungement shall promptly be submitted to the central repository which shall notify all criminal justice agencies which have received the criminal history record information to be expunged.

(e) Public records.--Public records listed in section 9104(a) (relating to scope) shall not be expunged.

(f) District attorney's notice.--The court shall give ten days prior notice to the district attorney of the county where the original charge was filed of any applications for expungement under the provisions of subsection (a)(2).

(June 11, 1982, P.L.476, No.138, eff. 180 days; Oct. 16, 1996, P.L.715, No.128, eff. 60 days; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; Nov. 29, 2004, P.L.1349, No.173, eff. 60 days Nov. 26, 2008, P.L.1670, No.134, eff. 60 days; Oct. 25, 2012, P.L.1655, No.204, eff. 60 days)

2012 Amendment. Act 204 amended subsecs. (a)(3) and (d).

2008 Amendment. Act 134 amended subsecs. (b), (b.1) and (c).

2004 Amendment. Act 173 amended subsec. (a).

1982 Amendment. Act 138 amended subsec. (f).

Cross References. Section 9122 is referred to in sections 3019, 9102 of this title; section 1725.7 of Title 42 (Judiciary and Judicial Procedure).



Section 9122.1 - Order for limited access

(a) General rule.--The following shall apply:

(1) Notwithstanding any other provision of this chapter, upon petition of a person who has been free of arrest or prosecution following conviction or final release from confinement or supervision, whichever is later, for a period of 10 years, the court of common pleas in the jurisdiction where the conviction occurred may enter an order that criminal history record information maintained by any criminal justice agency pertaining to a conviction for a misdemeanor of the second degree, a misdemeanor of the third degree or an ungraded offense which carries a maximum penalty of no more than two years be disseminated only to a criminal justice agency or a government agency as provided in section 9121(b.1) and (b.2) (relating to general regulations).

(2) Except when requested or required by a criminal justice agency, or by and for the official use of a government agency described in section 9121(b.1) or 9124(a) (relating to use of records by licensing agencies), no individual shall be required nor requested to disclose information about the person's criminal history records that are the subject of a court order for limited access granted under this section.

(b) Exceptions.--An order for limited access under this section shall not be granted to an individual who has been convicted at any time of any of the following:

(1) An offense punishable by imprisonment of more than two years.

(2) Four or more offenses punishable by imprisonment of one or more years.

(3) A violation of section 2701 (relating to simple assault), except when the offense is graded as a misdemeanor of the third degree.

(4) A violation of section 3129 (relating to sexual intercourse with animal).

(5) A violation of section 4912 (relating to impersonating a public servant).

(6) A violation of section 4952 (relating to intimidation of witnesses or victims).

(7) A violation of section 4953 (relating to retaliation against witness, victim or party).

(8) A violation of section 4958 (relating to intimidation, retaliation or obstruction in child abuse cases).

(9) An offense which requires registration under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(c) Notice to district attorney.--The court shall provide notice of the filing of a petition under subsection (a) to the district attorney within 10 days. Within 30 days of receipt of notice, the district attorney may file objections to the petition. If no objection is timely filed, the court may grant the petition without further hearing if the requirements of this section have been met.

(d) Notice to central repository.--Notice of an order for limited access shall promptly be submitted to the central repository which shall notify all criminal justice agencies which have received criminal history record information related to such conviction that access to such criminal history record has been limited by order of the court.

(Feb. 16, 2016, P.L.10, No.5, eff. 270 days)

2016 Amendment. Act 5 added section 9122.1.

Cross References. Section 9122.1 is referred to in section 9121 of this title; section 1725.7 of Title 42 (Judiciary and Judicial Procedure).



Section 9123 - Juvenile records

(a) Expungement of juvenile records.--Notwithstanding the provisions of section 9105 (relating to other criminal justice information) and except as provided under subsection (a.1), expungement of records of juvenile delinquency cases and cases involving summary offenses committed while the individual was under 18 years of age, wherever kept or retained, shall occur after 30 days' notice to the district attorney whenever the court upon its own motion or upon the motion of a child or the parents or guardian finds:

(1) a complaint is filed which is not substantiated or the petition which is filed as a result of a complaint is dismissed by the court;

(1.1) a written allegation is filed which was not approved for prosecution;

(1.2) six months have elapsed since the individual successfully completed an informal adjustment and no proceeding seeking adjudication or conviction is pending;

(2) six months have elapsed since the final discharge of the person from supervision under a consent decree or diversion program, including a program under 42 Pa.C.S. § 1520 (relating to adjudication alternative program) and no proceeding seeking adjudication or conviction is pending;

(2.1) the individual is 18 years of age or older and six months have elapsed since the individual has satisfied all terms and conditions of the sentence imposed following a conviction for a summary offense, with the exception of a violation of section 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages), committed while the individual was under 18 years of age and, since satisfying all terms and conditions of the sentence, the individual has not been convicted of a felony, misdemeanor or adjudicated delinquent and no proceeding is pending to seek such conviction and adjudication;

(2.2) the individual is 18 years of age or older and has been convicted of a violation of section 6308 which occurred while the individual was under 18 years of age and six months have elapsed since the individual has satisfied all terms and conditions of the sentence imposed for the violation, including any suspension of operating privileges imposed under section 6310.4 (relating to restriction of operating privileges). Expungement shall include all criminal history record information and all administrative records of the Department of Transportation relating to the conviction;

(3) five years have elapsed since the final discharge of the person from commitment, placement, probation or any other disposition and referral and since such final discharge, the person has not been convicted of a felony, misdemeanor or adjudicated delinquent and no proceeding is pending seeking such conviction or adjudication; or

(4) the attorney for the Commonwealth consents to the expungement and a court orders the expungement after giving consideration to the following factors:

(i) the type of offense;

(ii) the individual's age, history of employment, criminal activity and drug or alcohol problems;

(iii) adverse consequences that the individual may suffer if the records are not expunged; and

(iv) whether retention of the record is required for purposes of protection of the public safety.

(a.1) Exceptions.--Subsection (a) shall not apply if any of the following apply:

(1) The individual meets all of the following:

(i) Was 14 years of age or older at the time the individual committed an offense which, if committed by an adult, would be classified as:

(A) An offense under section 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse) or 3125 (relating to aggravated indecent assault).

(B) An attempt, solicitation or conspiracy to commit an offense under section 3121, 3123 or 3125.

(ii) Was adjudicated delinquent for the offense under subparagraph (i).

(2) Upon cause shown.

(b) Notice to prosecuting attorney.--The court shall give notice of the applications for the expungement of juvenile records to the prosecuting attorney.

(c) Dependent children.--All records of children alleged to be or adjudicated dependent may be expunged upon court order after the child is 21 years of age or older.

(Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 11, 1982, P.L.476, No.138, eff. 180 days; Dec. 11, 1986, P.L.1517, No.164, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.978, No.7, eff. 60 days; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012; Oct. 25, 2012, P.L.1655, No.204, eff. 60 days; Sept. 27, 2014, P.L.2482, No.138, eff. 60 days)

2014 Amendment. Act 138 amended subsec. (a)(2.1).

2012 Amendments. Act 91 amended subsec. (a) intro. par. and added subsec. (a.1) and Act 204 amended subsec. (a).

Cross References. Section 9123 is referred to in sections 2709, 9105 of this title.



Section 9124 - Use of records by licensing agencies

(a) State agencies.--Except as provided by this chapter, a board, commission or department of the Commonwealth, when determining eligibility for licensing, certification, registration or permission to engage in a trade, profession or occupation, may consider convictions of the applicant of crimes but the convictions shall not preclude the issuance of a license, certificate, registration or permit.

(b) Prohibited use of information.--The following information shall not be used in consideration of an application for a license, certificate, registration or permit:

(1) Records of arrest if there is no conviction of a crime based on the arrest.

(2) Convictions which have been annulled or expunged.

(3) Convictions of a summary offense.

(4) Convictions for which the individual has received a pardon from the Governor.

(5) Convictions which do not relate to the applicant's suitability for the license, certificate, registration or permit.

(c) State action authorized.--Boards, commissions or departments of the Commonwealth authorized to license, certify, register or permit the practice of trades, occupations or professions may refuse to grant or renew, or may suspend or revoke any license, certificate, registration or permit for the following causes:

(1) Where the applicant has been convicted of a felony.

(2) Where the applicant has been convicted of a misdemeanor which relates to the trade, occupation or profession for which the license, certificate, registration or permit is sought.

(d) Notice.--The board, commission or department shall notify the individual in writing of the reasons for a decision which prohibits the applicant from practicing the trade, occupation or profession if such decision is based in whole or part on conviction of any crime.

(Dec. 14, 1979, P.L.556, No.127, eff. imd.)

1979 Amendment. Act 127 amended subsec. (b).

Cross References. Section 9124 is referred to in sections 9121, 9122.1 of this title; section 1310 of Title 4 (Amusements).



Section 9125 - Use of records for employment

§ 9125. Use of records for employment.

(a) General rule.--Whenever an employer is in receipt of information which is part of an employment applicant's criminal history record information file, it may use that information for the purpose of deciding whether or not to hire the applicant, only in accordance with this section.

(b) Use of information.--Felony and misdemeanor convictions may be considered by the employer only to the extent to which they relate to the applicant's suitability for employment in the position for which he has applied.

(c) Notice.--The employer shall notify in writing the applicant if the decision not to hire the applicant is based in whole or in part on criminal history record information. (Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 11, 1982, P.L.476, No.138, eff. 180 days)

1982 Amendment. Act 138 amended subsec. (b).



Section 9131 - Security requirements for repositories

§ 9131. Security requirements for repositories. Every criminal justice agency collecting, storing or disseminating criminal history record information shall ensure the confidentiality and security of criminal history record information by providing that wherever such information is maintained, a criminal justice agency must:

(1) Institute procedures to reasonably protect any repository from theft, fire, sabotage, flood, wind or other natural or man-made disasters.

(2) Select, supervise and train all personnel authorized to have access to criminal history record information.

(3) Ensure that, where computerized data processing is employed, the equipment utilized for maintaining criminal history record information is solely dedicated to purposes related to the administration of criminal justice, or, if the equipment is not used solely for the administration of criminal justice, the criminal justice agency shall be accorded equal management participation in computer operations used to maintain the criminal history record information. (June 11, 1982, P.L.476, No.138, eff. 180 days)



Section 9141 - Audits

§ 9141. Audits.

(a) Audit required.--

(1) The Attorney General shall conduct annual audits of the central repository and of a representative sample of all repositories. The Office of Attorney General shall conduct a review of State criminal justice agencies' automated policies and procedures established pursuant to section 9106 (relating to information in central repository or automated systems) to ensure that the provisions of this chapter are upheld within two years of the effective date of this act.

(2) The Pennsylvania State Police shall conduct an annual audit of at least 5% of all municipal police department plans, policies or procedures which are implemented pursuant to section 9106(c) to ensure that the provisions of this chapter are upheld. The first such audit shall be conducted within two years of the effective date of this act. A copy of the audit shall be submitted to the Attorney General.

(b) Access to records.--Persons conducting the audit shall be provided access to all records, reports and listings required to conduct an audit of criminal history record information, and all persons with access to such information or authorized to receive such information shall cooperate with and provide information requested.

(c) Contents of audit.--The audit shall contain a report of deficiencies and recommendations for the correction of such deficiencies. Upon the completion of every audit, the audited agency shall carry out the recommendations within a reasonable period of time unless the audit report is appealed to the Attorney General and the appeal is upheld.

(d) Modification of recommendations.--The Attorney General shall have the power to modify the corrective measures recommended by the audit. (Dec. 19, 1990, P.L.1332, No.207, eff. imd.)



Section 9142 - Quality control

§ 9142. Quality control. Each repository shall establish effective procedures, in compliance with rules and regulations promulgated by the Attorney General, for the completeness and accuracy of criminal history record information.



Section 9143 - Regulations

§ 9143. Regulations. It shall be the duty and responsibility of the Attorney General, in consultation with the Pennsylvania State Police, to adopt rules and regulations pursuant to this act. The Office of Attorney General, in consultation with the Pennsylvania State Police, shall have the power and authority to promulgate, adopt, publish and use guidelines for the implementation of this act for a period of one year immediately following the effective date of this section pending adoption of final rules and regulations. (Dec. 19, 1990, P.L.1332, No.207, eff. imd.)

1990 Amendment. Act 207 added section 9143.



Section 9151 - Right to access and review

§ 9151. Right to access and review.

(a) General rule.--Any individual or his legal representative has the right to review, challenge, correct and appeal the accuracy and completeness of his criminal history record information.

(b) Prisoners.--Persons incarcerated in correctional facilities and institutions may authorize a correctional employee to obtain a copy of their criminal history record information for the purpose of review, challenge and appeal.



Section 9152 - Procedure

§ 9152. Procedure.

(a) Rules and regulations.--The Attorney General in cooperation with appropriate criminal justice agencies shall promulgate rules and regulations to implement this section and shall establish reasonable fees.

(b) Requests for information.--Any individual requesting to review his or her own criminal history record information shall submit proper identification to the criminal justice agency which maintains his or her record. Proper identification shall be determined by the officials of the repository where the request is made. If criminal history record information exists the individual may review a copy of such information without undue delay for the purpose of review and challenge.

(c) Challenge of accuracy.--The individual may challenge the accuracy of his or her criminal history record information by specifying which portion of the record is incorrect and what the correct version should be. Failure to challenge any portion of the record in existence at that time will place the burden of proving the inaccuracy of any part subsequently challenged upon the individual. Information subsequently added to such record shall also be subject to review, challenge, correction or appeal.

(d) Review of challenge.--All criminal justice agencies shall have 60 days to conduct a review of any challenge and shall have the burden of proving the accuracy of the record. The decision on the challenge shall include all information, including, but not limited to, the jurisdiction and docket number of any relevant court decision which formed a basis for the decision. If the challenge is deemed valid, the appropriate officials must ensure that:

(1) The criminal history record information is corrected.

(2) A certified and corrected copy of the criminal history record information is provided to the individual.

(3) Prior erroneous criminal history record information disseminated to criminal justice agencies shall be destroyed or returned and replaced with corrected information.

(4) The individual is supplied with the names of those noncriminal justice agencies and individuals which have received erroneous criminal history record information.

(e) Appeals.--

(1) If the challenge is ruled invalid, an individual has the right to appeal the decision to the Attorney General within 30 days of notification of the decision by the criminal justice agency.

(2) The Attorney General shall conduct a hearing de novo in accordance with the Administrative Agency Law. The burden of proof shall be upon the party bearing the burden of proof on the challenge.

(3) The decision of the Attorney General may be appealed to the Commonwealth Court by an aggrieved individual. (Oct. 17, 2008, P.L.1628, No.131, eff. imd.)

2008 Amendment. Act 131 amended subsecs. (d) and (e).



Section 9153 - Individual rights on access and review

§ 9153. Individual rights on access and review. Any individual exercising his or her right to access and review under the provisions of this subchapter shall be informed when criminal history record information is made available that he or she is under no obligation to divulge such information to any person or agency.



Section 9161 - Duties of the Attorney General

§ 9161. Duties of the Attorney General. The Attorney General shall have the power and authority to:

(1) Establish rules and regulations for criminal history record information with respect to security, completeness, accuracy, individual access and review, quality control and audits of repositories.

(2) Establish the maximum fees which may be charged for the costs of reproducing criminal history record information for individual access and review for research or statistical purposes and for access by noncriminal justice agencies and individuals.

(3) Make investigations concerning all matters touching the administration and enforcement of this chapter and the rules and regulations promulgated thereunder.

(4) Institute civil proceedings for violations of this chapter and the rules and regulations adopted thereunder.

(5) Conduct annual audits of the central repository and of a representative sample of all repositories within the Commonwealth, collecting, compiling, maintaining and disseminating criminal history record information.

(6) Appoint such employees and agents as it may deem necessary. (June 11, 1982, P.L.476, No.138, eff. 180 days)



Section 9171 - Requirements of repositories relating to public notice

§ 9171. Requirements of repositories relating to public notice. Repositories maintaining criminal history record information shall inform the public and post in a public place, notice of the existence, purpose, use and accessibility of the criminal history record information they maintain and the requirements of the repository for identification on individual access and review.



Section 9181 - General administrative sanctions

§ 9181. General administrative sanctions. Any person, including any agency or organization, who violates the provisions of this chapter or any regulations or rules promulgated under it may:

(1) Be denied access to specified criminal history record information for such period of time as the Attorney General deems appropriate.

(2) Be subject to civil penalties or other remedies as provided for in this chapter.

(3) In the case of an employee of any agency who violates any provision of this chapter, be administratively disciplined by discharge, suspension, reduction in grade, transfer or other formal disciplinary action as the agency deems appropriate. (June 11, 1982, P.L.476, No.138, eff. 180 days)

Cross References. Section 9181 is referred to in section 9106 of this title.



Section 9182 - Criminal penalties (Deleted by amendment)

1979 Amendment. Section 9182 was deleted by amendment December 14, 1979 (P.L.556, No.127), effective immediately.



Section 9183 - Civil actions

§ 9183. Civil actions.

(a) Injunctions.--The Attorney General or any other individual or agency may institute an action in a court of proper jurisdiction against any person, agency or organization to enjoin any criminal justice agency, noncriminal justice agency, organization or individual violating the provisions of this chapter or to compel such agency, organization or person to comply with the provisions of this chapter.

(b) Action for damages.--

(1) Any person aggrieved by a violation of the provisions of this chapter or of the rules and regulations promulgated under this chapter, shall have the substantive right to bring an action for damages by reason of such violation in a court of competent jurisdiction.

(2) A person found by the court to have been aggrieved by a violation of this chapter or the rules or regulations promulgated under this chapter, shall be entitled to actual and real damages of not less than $100 for each violation and to reasonable costs of litigation and attorney's fees. Exemplary and punitive damages of not less than $1,000 nor more than $10,000 shall be imposed for any violation of this chapter, or the rules or regulations adopted under this chapter, found to be willful.

Cross References. Section 9183 is referred to in section 9106 of this title.






Chapter 92 - Conflicts of Interest

Chapter Notes

Enactment. Chapter 92 was added November 3, 2016, P.L.1016, No.131, effective in 60 days.



Section 9201 - Procedures

If a district attorney requests that the Attorney General exercise the power to prosecute in a county criminal court or juvenile delinquency court under section 205(a)(3) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, and the Attorney General declines to accept or act on the request, the following shall apply:

(1) The district attorney may refer the matter to a district attorney of a contiguous county who has sufficient resources and has no conflict of interest in representing the Commonwealth.

(2) If the district attorneys of the contiguous counties decline to accept the referral for any reason, the referring district attorney may refer the matter to a district attorney of a noncontiguous county.

(3) A district attorney who has accepted a case under paragraph (1) or (2) and a deputy or assistant district attorney on the district attorney's staff shall have the same authority to investigate and prosecute as the district attorney who referred the matter.






Chapter 93 - Independent Counsel (Repealed)

Section 9301 - 9302 - (Repealed)






Chapter 94 - Crime Victims

Chapter Notes

Enactment. Chapter 94 was added October 25, 2012, P.L.1655, No.204, effective in 60 days.



Section 9401 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Crime Victims Act." The act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

"Office of Victim Advocate." The Office of Victim Advocate established under section 302 of the act of November 24, 1998 (P.L.882, No.111), known as the Crimes Victims Act.



Section 9402 - Office of Victim Advocate

The Office of Victim Advocate has the power and duty to represent and advocate for the interests of individual crime victims in accordance with section 302 of the Crime Victims Act, and advocate for the interests of crime victims generally, including the victims of crimes committed by juveniles.






Chapter 95 - Independent Counsel

Chapter Notes

Enactment. Chapter 95 was added November 3, 2016, P.L.1016, No.131, effective in 60 days.



Section 9501 - Scope of chapter

This chapter relates to independent counsel authorization.



Section 9502 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Grounds to investigate." Information which would lead a reasonable person to suspect that a crime is being or has been committed.

"Independent counsel." A person appointed by the panel upon the request of a special investigative counsel.

"Panel." The Special Independent Prosecutor's Panel established under this chapter.

"Requesting judge." A president judge of a court of common pleas, or a judge of an intermediate court sitting in the court's original jurisdiction, who applies for the appointment of a special investigative counsel to investigate a contempt of court.

"Special investigative counsel." A person appointed by the panel to conduct a preliminary investigation under this chapter.



Section 9503 - Administrative expenses

All expenses attributable to the appointment of either a special investigative counsel or an independent counsel shall be paid from the annual appropriation for the Office of Attorney General's general government operations.



Section 9511 - Organization of panel

(a) Composition and selection.--The Special Independent Prosecutor's Panel shall be composed of one judge of the Superior Court and two judges, which may include senior judges, of the courts of common pleas of the Commonwealth. The members of the panel shall be chosen by lot. The procedure shall be determined and supervised by the Court Administrator of Pennsylvania in the Administrative Office of Pennsylvania Courts. The Administrative Office of Pennsylvania Courts shall disclose to the public the membership of the panel and publish the membership on its publicly accessible Internet website and in the Pennsylvania Bulletin.

(b) Term of members.--Each member of the panel shall hold office for a term of three years. Judges who are members of the panel and are required to retire under section 16 of Article V of the Constitution of Pennsylvania shall also vacate their positions on the panel unless assigned under Pa.R.J.A. No. 701 (relating to assignment of judges to courts), No. 702 (relating to divisional assignments of judges), No. 703 (relating to reports of judges), No. 704 (relating to judicial leave), No. 705 (relating to seniority of judges) or No. 706 (relating to determination or selection of Chief Justice and president and administrative judges). A judge who is otherwise removed or suspended from office shall automatically forfeit the position held by that judge on the panel.

(c) Vacancies.--Any vacancy on the panel shall be filled only for the remainder of the three-year period in which the vacancy occurs and in the same manner as initial assignments to the panel were made.

(d) Decisions by majority vote.--All decisions of the panel shall be by majority vote of the members.

(e) Clerk.--The Prothonotary of the Superior Court shall serve as the clerk of the panel and shall provide services as are needed by the panel.

(f) Restriction.--A member of the panel who participated in a function conferred on the panel under this chapter involving an independent counsel shall not be eligible to participate in any judicial or disciplinary proceeding concerning a matter which involves the independent counsel and which involves the exercise of the independent counsel's official duties, notwithstanding whether the independent counsel is still serving in that office.



Section 9512 - Preliminary investigation

(a) Covered persons.--The panel, upon the petition of a district attorney, shall appoint a special investigative counsel to conduct a preliminary investigation in accordance with this chapter whenever the panel receives information from a district attorney sufficient to constitute grounds to investigate whether any person described in subsection (b) may have committed an offense which is classified higher than a summary offense in the district attorney's county. If a district attorney receives information that any person described in subsection (b) may have committed an offense which is classified higher than a summary offense in a county other than the district attorney's county, the district attorney shall refer the information to the district attorney of that county.

(a.1) Special investigative counsel.--The panel, upon the petition of the requesting judge, shall appoint a special investigative counsel to conduct a preliminary investigation in accordance with this chapter whenever the panel receives information from a requesting judge sufficient to constitute grounds to investigate criminal contempt of court as described in subsection (d).

(b) Applicability.--The persons referred to in subsection (a) shall be as follows:

(1) The Attorney General.

(1.1) A deputy Attorney General or an individual working in the Office of Attorney General who is defined as a "public employee" under 65 Pa.C.S. § 1102 (relating to definitions) acting in concert with the Attorney General to commit an offense which is classified higher than a summary offense.

(2) Any individual who leaves any office or position described in paragraph (1) or (1.1) during the incumbency of the Attorney General with or under whom the individual served in the office or position, plus one year after the incumbency, but not longer than a period of three years after the individual leaves the office or position. This paragraph shall only apply to an individual described in paragraph (1.1) who may have acted in concert with an individual described in paragraph (1) to commit an offense which is classified higher than a summary offense.

(3) Any individual who held an office or position described in paragraph (1) or (1.1) during the incumbency of one Attorney General and who continued to hold the office or position for not more than 90 days into the term of the next Attorney General, during the one-year period after the individual leaves the office or position. This paragraph shall only apply to an individual described in paragraph (1.1) who may have acted in concert with an individual described in paragraph (1) to commit an offense which is classified higher than a summary offense.

(4) The chairman and treasurer of the principal campaign committee seeking the election or reelection of the Attorney General, and any officer of that committee exercising authority at the State level, during the incumbency of the elected Attorney General. This paragraph shall only apply to an individual described in paragraph (1.1) who may have acted in concert with an individual described in paragraph (1) to commit an offense which is classified higher than a summary offense.

(b.1) Petition for special investigative counsel.--A district attorney, at his or her discretion, may petition the panel to appoint special investigative counsel, if the district attorney with appropriate jurisdiction receives information that any person described in subsection (b)(1.1), (2), (3) or (4) may have committed an offense which is classified higher than a summary offense regardless of whether or not the individual acted in concert with a person described in subsection (b)(1).

(c) Examination of information to determine need for preliminary investigation.--In determining under subsection (a) whether grounds to investigate exist, a district attorney shall consider only the specificity of the information received and the credibility of the source of the information. A district attorney shall determine whether grounds to investigate exist no later than 90 days after the information is first received. If within that 90-day period a district attorney determines that the information is not specific or is not from a credible source, then a district attorney shall close the matter. If within that 90-day period a district attorney determines that the information is specific and from a credible source, the district attorney shall, upon making that determination, petition the panel to appoint a special investigative counsel to commence a preliminary investigation with respect to that information. If a district attorney is unable to determine within that 90-day period whether the information is specific and from a credible source, the district attorney shall at the end of that 90-day period petition the panel to appoint a special investigative counsel to commence a preliminary investigation with respect to that information. If a special investigative counsel is appointed, the special investigative counsel may only accept the appointment when the appointment would not conflict with the rules governing professional conduct.

(d) Requesting judge's application.--A requesting judge, on his own or at the request of another judge, may apply to the panel for appointment of a special investigative counsel upon a certification that there are reasonable grounds to believe that:

(1) there has been a criminal contempt of court;

(2) investigation by a prosecutor may be necessary to address a breach in the sanctity of court proceedings; and

(3) the prosecutor with statutory authority to conduct the investigation has or is likely to have a conflict of interest.

(e) Compensation.--A special investigative counsel appointed under this chapter shall receive compensation at the per diem rate equal to the annual rate of basic pay payable to the Attorney General. A special investigative counsel shall be entitled to the payment of travel expenses.

Cross References. Section 9512 is referred to in section 9517 of this title.



Section 9513 - Conduct of preliminary investigation

(a) In general.--A preliminary investigation conducted under this chapter shall be of matters as the special investigative counsel considers appropriate in order to make a determination under section 9514 (relating to determination that further investigation not warranted) or 9515 (relating to determination that further investigation is warranted) of whether further investigation is warranted with respect to each potential violation or allegation of a violation of criminal law. The special investigative counsel shall make the determination no later than 90 days after the preliminary investigation is commenced. The special investigative counsel shall promptly notify the panel of the date of the commencement of the preliminary investigation.

(b) Limited authority of special investigative counsel.--

(1) In conducting preliminary investigations under this chapter, the special investigative counsel shall have no authority to convene grand juries, plea bargain, grant immunity or issue subpoenas.

(2) The special investigative counsel shall not base a determination under this chapter that information with respect to a violation of criminal law by a person is not specific and from a credible source upon a determination that the person lacked the state of mind required for the violation of criminal law. The special investigative counsel shall not base a determination under this chapter that there are no reasonable grounds to believe that further investigation is warranted upon a determination that the person lacked the state of mind required for the violation of criminal law involved unless there is clear and convincing evidence that the person lacked the required state of mind.

(c) Extension of time for preliminary investigation.--The special investigative counsel may apply to the panel for a single extension, for a period of no more than 60 days, of the 90-day period referred to in subsection (a). The panel may, upon a showing of good cause, grant the extension.

Cross References. Section 9513 is referred to in section 9515 of this title.



Section 9514 - Determination that further investigation not warranted

(a) Notification of panel.--If the special investigative counsel, upon completion of a preliminary investigation under this chapter, determines that there are no reasonable grounds to believe that further investigation is warranted, the special investigative counsel shall promptly so notify the panel.

(b) Form of notification.--The notification shall contain a summary of the information received, a summary of the results of the preliminary investigation and all materials collected as part of the preliminary investigation. The summaries shall be confidential and not subject to public disclosure. The summaries shall be considered an exception for the purposes of section 708(b)(16) of the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References. Section 9514 is referred to in sections 9513, 9515 of this title.



Section 9515 - Determination that further investigation is warranted

(a) Application for appointment of independent counsel.--The special investigative counsel shall apply to the panel for the appointment of an independent counsel if the special investigative counsel, upon completion of a preliminary investigation under this chapter, determines that there are reasonable grounds to believe that further investigation is warranted.

(a.1) Review by panel.--The panel shall review and consider appointing independent counsel if the 90-day period referred to in section 9513(a) (relating to conduct of preliminary investigation) and any extension granted under section 9513(c) have elapsed and the special investigative counsel has not filed a notification with the panel under section 9514(a) (relating to determination that further investigation not warranted).

(b) Receipt of additional information.--If, after submitting a notification under section 9514(a), the special investigative counsel receives additional information sufficient to constitute grounds to investigate the matters to which the notification related, the special investigative counsel shall:

(1) Conduct an additional preliminary investigation as the special investigative counsel considers appropriate for a period of no more than 90 days after the date on which the additional information is received.

(2) Otherwise comply with the provisions of this subchapter with respect to the additional preliminary investigation to the same extent as any other preliminary investigation under this chapter.

Cross References. Section 9515 is referred to in section 9513 of this title.



Section 9516 - Contents of application

Any application for the appointment of an independent counsel under this chapter shall contain sufficient information to assist the panel in selecting an independent counsel and in defining that independent counsel's prosecutorial jurisdiction so that the independent counsel has adequate authority to fully investigate and prosecute the subject matter and all matters related to that subject matter.

Cross References. Section 9516 is referred to in section 9518 of this title.



Section 9517 - Duties of panel

(a) Appointment and jurisdiction of independent counsel.--

(1) Upon receipt of an application, the panel shall appoint an appropriate independent counsel and shall define that independent counsel's prosecutorial jurisdiction. The appointment shall occur no later than 30 days after the receipt of the application.

(2) The panel shall appoint as independent counsel an individual who has appropriate experience and who will conduct the investigation and any prosecution in a prompt, responsible and cost-effective manner. The panel shall seek to appoint as independent counsel an individual who will serve to the extent necessary to complete the investigation and any prosecution without undue delay. The panel may not appoint as an independent counsel any person who holds any office of profit or trust with the Commonwealth. A person who is serving as a special investigative counsel may not be appointed or serve as an independent counsel in the matter for which the person had been appointed to investigate as special investigative counsel. If an independent counsel is appointed, the independent counsel may only accept the appointment when the appointment would not conflict with the rules governing professional conduct.

(3) In defining the independent counsel's prosecutorial jurisdiction, the panel shall assure that the independent counsel has adequate authority to fully investigate and prosecute the subject matter with respect to which the special investigative counsel has requested the appointment of the independent counsel and all matters related to that subject matter. Jurisdiction shall also include the authority to investigate and prosecute an offense classified higher than a summary offense or a contempt of court which may arise out of the investigation with respect to which the special investigative counsel's request was made.

(4) The panel shall disclose the identity of the independent counsel upon appointment.

(b) Expansion of jurisdiction.--

(1) The panel upon the request of a district attorney or a requesting judge may expand the prosecutorial jurisdiction of an independent counsel. The expansion may be in lieu of the appointment of another independent counsel.

(2) If the independent counsel discovers or receives information about possible violations of criminal law by persons as provided in section 9512 (relating to preliminary investigation) which are not covered by the prosecutorial jurisdiction of the independent counsel, the independent counsel may submit the information to a district attorney. In accordance with this subchapter, a district attorney shall petition the panel to appoint a special investigative counsel to conduct a preliminary investigation of the information, except that the preliminary investigation shall not exceed 30 days from the date the information is received. In making the determinations required by this subchapter, the special investigative counsel shall give great weight to any recommendations of the independent counsel.

(3) If the special investigative counsel determines, after according great weight to the recommendations of the independent counsel, that there are no reasonable grounds to believe that further investigation is warranted, the special investigative counsel shall promptly notify the panel.

(4) The panel shall expand the jurisdiction of the appropriate independent counsel to include the matters involved or shall appoint another independent counsel to investigate the matters if:

(i) the special investigative counsel determines that there are reasonable grounds to believe that further investigation is warranted; or

(ii) the 30-day period referred to in paragraph (2) elapses without a notification to the panel that no further investigation is warranted.

(5) If the independent counsel discovers or receives information about possible violations of criminal law by persons other than those provided for in section 9512 and which are not covered by the prosecutorial jurisdiction of the independent counsel and a request for expansion under this subsection has not been made by a district attorney or a requesting judge or the request for expansion under this subsection has been denied by the panel, the independent counsel shall submit the information to the appropriate law enforcement authority.

(c) Return for further explanation.--Upon receipt of a notification under this subchapter that there are no reasonable grounds to believe that further investigation is warranted with respect to information received under this chapter, the panel shall have no authority to overrule this determination but may return the matter to the special investigative counsel for further explanation of the reasons for the determination.

(d) Vacancies.--If a vacancy in office arises by reason of the resignation, death or removal of an independent counsel, the panel shall appoint an independent counsel to complete the work of the independent counsel whose resignation, death or removal caused the vacancy, except that, in the case of a vacancy arising by reason of the removal of an independent counsel, the panel may appoint an acting independent counsel to serve until any judicial review of the removal is completed.



Section 9518 - Disclosure of information

Except as otherwise provided in this chapter, no officer or employee of the office of special investigative counsel or the office of independent counsel may, without leave of the panel, disclose to any individual outside the office of special investigative counsel or office of independent counsel any notification, application or any other document, material or memorandum supplied to the panel under this chapter, including an application submitted under section 9516 (relating to contents of application) or the identity of a special investigative counsel or independent counsel. Nothing in this chapter shall be construed as authorizing the withholding of information from the General Assembly unless the panel determines that disclosure of the information would not be in the best interest of justice.



Section 9531 - Authorities

Notwithstanding any other provision of law, an independent counsel appointed under this chapter shall have, with respect to all matters in the independent counsel's prosecutorial jurisdiction established under this chapter, full power and independent authority to exercise all investigative and prosecutorial functions and powers of the Office of Attorney General, the Attorney General and any other officer or employee of the Office of Attorney General. Investigative and prosecutorial functions and powers shall include, but are not limited to:

(1) Conducting proceedings before grand juries and other investigations.

(2) Participating in court proceedings and engaging in any litigation, including civil and criminal matters, that the independent counsel considers necessary.

(3) Appealing any decision of a court in any case or proceeding in which the independent counsel participates in an official capacity.

(4) Reviewing all documentary evidence available from any source.

(5) Determining whether to contest the assertion of any testimonial privilege.

(6) Receiving appropriate security clearances and, if necessary, contesting in court, including, where appropriate, participating in an in camera proceeding, any claim of privilege or attempt to withhold evidence on grounds of security.

(7) Making applications to any State court for a grant of immunity to any witness, consistent with applicable statutory requirements, or for warrants, subpoenas or other court orders and exercising the authority vested in the Attorney General or a district attorney.

(8) Inspecting, obtaining or using the original or a copy of any tax return in accordance with applicable statutes and regulations.

(9) Initiating and conducting prosecutions in any court of competent jurisdiction, framing and signing indictments, filing information and handling all aspects of any case in the name of the Commonwealth.

(10) Consulting with the district attorney for the county in which any violation of law with respect to which the independent counsel is appointed was alleged to have occurred.



Section 9532 - Compensation and travel expenses

An independent counsel appointed under this chapter shall receive compensation at the per diem rate equal to the annual rate of basic pay payable to the Attorney General. An independent counsel and persons appointed under section 9533 (relating to additional personnel) shall be entitled to the payment of travel expenses.

Cross References. Section 9532 is referred to in section 9543 of this title.



Section 9533 - Additional personnel

For the purposes of carrying out the duties of the office of independent counsel, the independent counsel may appoint, fix the compensation and assign the duties of the employees the independent counsel considers necessary, including, but not limited to, investigators, attorneys and necessary experts to assist with the criminal investigation. The positions of these employees are exempted from the competitive service. Employees shall be compensated at levels not to exceed those payable for comparable positions in the Office of Attorney General.

Cross References. Section 9533 is referred to in sections 9532, 9538, 9539, 9543 of this title.



Section 9534 - Assistance of Pennsylvania State Police

An independent counsel may request assistance from the Pennsylvania State Police in carrying out the functions of the independent counsel, and the Pennsylvania State Police shall provide that assistance, which may include the use of the resources and personnel necessary to perform the independent counsel's duties.



Section 9535 - Referral of other matters to independent counsel

An independent counsel may petition the panel to refer to the independent counsel matters related to the independent counsel's prosecutorial jurisdiction, and the panel may refer these matters.

Cross References. Section 9535 is referred to in section 9545 of this title.



Section 9536 - Dismissal of matters

The independent counsel shall have full authority to dismiss matters within the independent counsel's prosecutorial jurisdiction at any subsequent time before prosecution.



Section 9537 - Reports by independent counsel

(a) Required reports.--An independent counsel shall:

(1) File with the panel, with respect to the six-month period beginning on the date of appointment and with respect to each six-month period thereafter until the office of that independent counsel terminates, a report which identifies and details all actual expenses, summarizes all other expenses incurred by that office during the six-month period with respect to which the report is filed and estimates future expenses of that office.

(2) Before the termination of the independent counsel's office under section 9543(b) (relating to removal of independent counsel and termination of office), file a final report with the panel, setting forth fully and completely a description of all prosecutions. All other information shall be confidential and not subject to public disclosure.

(a.1) Subject to requirements.--Individuals serving as an independent counsel and persons employed by or serving an independent counsel shall be subject to the requirements of the following acts:

(1) The act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

(2) The provisions of 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure).

(b) Disclosure of information in reports.--The panel may release to the General Assembly, the Governor, the State Treasurer, the public or any appropriate person the portions of a report made under this section as the panel considers appropriate. The panel shall make any orders as are appropriate to protect the rights of any individual named in the report and to prevent undue interference with any pending prosecution. The panel may make any portion of a final report filed under subsection (a)(2) available to any individual named in the report for the purposes of receiving within a time limit set by the panel any comments or factual information that the individual may submit. The comments and factual information, in whole or in part, may in the discretion of the panel be included as an appendix to the final report.

Cross References. Section 9537 is referred to in sections 9542, 9543 of this title.



Section 9538 - Independence from office of Attorney General

Each independent counsel appointed under this chapter and the persons appointed by that independent counsel under section 9533 (relating to additional personnel) are separate from and independent of the Office of Attorney General.



Section 9539 - Standards of conduct

(a) Restrictions on employment while independent counsel and appointees are serving.--During the period in which an independent counsel is serving under this chapter, the independent counsel and any person associated with a firm with which the independent counsel is associated may not represent in any matter any person involved in any investigation or prosecution under this chapter. During the period in which any person appointed by an independent counsel under section 9533 (relating to additional personnel) is serving in the office of independent counsel, the person may not represent in any matter any person involved in any investigation or prosecution under this chapter.

(b) Postemployment restrictions on independent counsel and appointees.--

(1) Each independent counsel and each person appointed by that independent counsel under section 9533 may not for three years following the termination of service under this chapter of that independent counsel or appointed person, as the case may be, represent any person in any matter if that individual was the subject of an investigation or prosecution conducted by that independent counsel under this chapter.

(2) Each independent counsel and each person appointed by that independent counsel under section 9533 may not for one year following the termination of service under this chapter of that independent counsel or appointed person, as the case may be, represent any person in any matter involving any investigation or prosecution under this chapter.

(c) One-year ban on representation by members of firms of independent counsel.--Any person who is associated with a firm with which an independent counsel is associated or becomes associated after termination of service of that independent counsel under this chapter may not for one year following the termination represent any person in any matter involving any investigation or prosecution under this chapter.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Associated with a firm." A person who is an officer, director, partner or other member or employee of a law firm.

"Firm." A law firm, whether organized as a partnership or corporation.



Section 9540 - Custody of records of independent counsel

(a) Transfer of records.--Upon termination of the office of independent counsel, that independent counsel shall transfer to the Bureau of the Pennsylvania State Archives of the Pennsylvania Historical and Museum Commission all records which have been created or received by that office. Before this transfer, the independent counsel shall clearly identify which of these records are subject to the Pennsylvania Rules of Criminal Procedure as grand jury materials.

(b) Maintenance, use and disposal of records.--Records transferred to the Bureau of the Pennsylvania State Archives under this section shall be maintained, used and disposed of as provided by law.



Section 9541 - Cost controls and administrative support

(a) Cost controls.--An independent counsel shall:

(1) Conduct all activities with due regard for expense.

(2) Authorize only reasonable and lawful expenditures.

(3) Promptly upon taking office assign to a specific employee the duty of certifying that expenditures of the independent counsel are reasonable and made in accordance with law.

(b) Office of Administration policies.--An independent counsel shall comply with the established policies of the Office of Administration of the Governor respecting expenditures of funds, except to the extent that compliance would be inconsistent with the purposes of this chapter.



Section 9542 - Legislative oversight

(a) Oversight of conduct of independent counsel.--An independent counsel appointed under this chapter shall submit to the General Assembly a report detailing all funds expended as required under section 9537(a)(1) (relating to reports by independent counsel) and shall submit annually a report on the activities of the independent counsel, including a description of the progress of any investigation or prosecution conducted by the independent counsel. The report may omit any matter that in the judgment of the independent counsel should be kept confidential but shall provide information adequate to justify the expenditures that the office of the independent counsel has made.

(b) Information relating to impeachment.--An independent counsel shall advise the House of Representatives of any substantial and credible information which the independent counsel receives in carrying out the independent counsel's responsibilities under this chapter that may constitute grounds for an impeachment. Nothing in this chapter shall prevent the General Assembly or either house thereof from obtaining information in the course of an impeachment proceeding.



Section 9543 - Removal of independent counsel and termination of office

(a) Removal, report on removal and termination.--

(1) An independent counsel appointed under this chapter may be removed from office only by the personal action of the panel and only for good cause, physical disability, mental incapacity or any other condition that substantially impairs the performance of the independent counsel's duties. For purposes of this paragraph, the term "good cause" includes violations of any ethical rules governing the independent counsel, the Attorney General or district attorneys.

(2) If an independent counsel is removed from office, the panel shall promptly submit to the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives a report specifying the facts found and the ultimate grounds for the removal. The committees may make available to the public the report, except that each committee may, if necessary to protect the rights of any individual named in the report or to prevent undue interference with any pending prosecution, postpone or refrain from publishing any or all of the report. The panel may release any or all of the report in accordance with section 9537(b) (relating to reports by independent counsel).

(3) An independent counsel removed from office may obtain judicial review of the removal in a civil action commenced in the Commonwealth Court. The independent counsel may be reinstated or granted other appropriate relief by order of the Commonwealth Court. A member of the panel may not hear or determine the civil action or any appeal of a decision in the civil action.

(b) Termination of office.--

(1) An office of independent counsel shall terminate when the independent counsel:

(i) notifies the panel that the investigation of all matters within the prosecutorial jurisdiction of the independent counsel or accepted by the independent counsel, and any resulting prosecutions, have been completed; and

(ii) files a final report in compliance with section 9537.

(2) The panel shall determine on its own motion whether termination is appropriate under this subsection no later than two years after the appointment of an independent counsel or the reported expenditures of the independent counsel, including personnel costs under sections 9532 (relating to compensation and travel expenses) and 9533 (relating to additional personnel), have reached $2,000,000, whichever occurs first, and at the end of each succeeding one-year period.

Cross References. Section 9543 is referred to in section 9537 of this title.



Section 9544 - Audits

By December 31 of each year, an independent counsel shall prepare a statement of expenditures for the fiscal year that ended on the immediately preceding June 30. An independent counsel whose office is terminated prior to the end of the fiscal year shall prepare a statement of expenditures within 90 days of the date on which the office is terminated. The Auditor General shall audit each statement and report the results of each audit to the appropriate committees of the General Assembly no later than March 31 of the year following the submission of the statement.



Section 9545 - Relationship with office of Attorney General

Whenever a matter is in the prosecutorial jurisdiction of an independent counsel or has been accepted by an independent counsel under section 9535 (relating to referral of other matters to independent counsel), the Office of Attorney General, the Attorney General, all other officers and employees of the Office of Attorney General and any district attorney shall suspend all investigations and proceedings regarding that matter and shall turn over to the independent counsel all materials, files and other data relating to that matter.



Section 9546 - Venue

The proper venue for all prosecutions conducted by the independent counsel shall be determined in accordance with the Pennsylvania Rules of Criminal Procedure, except that for the purposes of convenience and fairness, the panel may set the venue in any other county on its own motion or at the request of the independent counsel or on petition of the defendant.









Title 20 - DECEDENTS, ESTATES AND FIDUCIARIES

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 20 were added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Special Provisions in Appendix. See section 4 of Act 164 of 1972 in the appendix to this title for special provision relating to effective date and savings provisions of title and preservation of rights and liabilities.

Saved from Suspension. Pennsylvania Rule of Civil Procedure for Justices of the Peace No.482, as amended April 25, 1979, provided that section 3377 shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by justices of the peace. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 482 can now be found in Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Special Provisions in Appendix. See section 26 of Act 152 of 1992 in the appendix to this title for special provisions relating to applicability and validation.

Special Provisions in Appendix. See sections 6 and 7 of Act 169 of 2006 in the appendix to this title for special provisions relating to regulations and validity of declarations under former chapter.

Special Provisions in Appendix. See section 2 of Act 108 of 2012 in the appendix to this title for special provisions relating to application of law.

Special Provisions in Appendix. See section 6 of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.

Special Provisions in Appendix. See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.

Special Provisions in Appendix. See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.

Special Provisions in Appendix. See section 15 of Act 98 of 2006 in the appendix to this title for special provisions relating to consolidation of Pooled Trust Act.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 2248, as amended June 3, 1994, provided that section 8411 shall not be deemed suspended or affected by Rules 2226 through 2232 relating to joinder of parties.

Special Provisions in Appendix. See section 9 of Act 102 of 1994 in the appendix to this title for special provisions relating to secondary education program.



Appendix To Title

APPENDIX TO TITLE 20

DECEDENTS, ESTATES AND FIDUCIARIES

Supplementary Provisions of Amendatory Statutes

1972, JUNE 30, P.L.508, NO.164

§ 4. Effective date and savings provision.

This act shall take effect on July 1, 1972. The provisions of this code, so far as they are common to those of laws repealed herein, are intended as a continuation of such laws, and not as new enactments. All rights provided by and liabilities incurred under such earlier law are preserved and may be enforced.

1974, OCTOBER 10, P.L.720, NO.242

§ 4. Effective date and applicability.

This act shall take effect immediately and shall apply without regard to the date of the instrument or court order under which a fiduciary is acting or may act.

Explanatory Note. Act 242 added section 3321(d) and (e) and amended section 7133(8) of Title 20.

1974, DECEMBER 10, P.L.867, NO.293

§ 20. Effective date and legislative intent.

(a) In general.--This act shall take effect immediately.

(b) Exceptions; legislative intent.--As it is the intent of the General Assembly that the language added to sections 908, 2510, the second, fourth and fifth sentences of section 3102, section 3351, paragraph (6) of section 5153, the first sentence of section 5154, section 5303, the second sentence of subsection (g) of section 5305, paragraph (31) of section 5521, section 5533.1, subsection (b) of section 6103, subsection (d) of section 6111, and paragraph (21.1) of section 7133, should have been enacted in the Probate, Estates and Fiduciaries Code, said inclusions shall be retroactive to July 1, 1972, the effective date of said code.

1976, JULY 9, P.L.562, NO.136

§ 3. Effective date and applicability.

This act shall take effect immediately and shall apply to any disclaimer hereafter made of any interest that would have devolved by reason of a transfer or death whether before or after the effective date of this act.

Explanatory Note. Act 136 amended section 6103(a) and added Chapter 62 of Title 20.

1978, NOVEMBER 26, P.L.1269, NO.303

§ 5. Effective date and applicability.

This act shall be effective immediately, but its provisions shall not apply to wills or conveyances executed prior to its effective date or to rights from and through a child's father if the father had died prior to the effective date of this act.

Explanatory Note. Act 303 amended or added sections 2107, 2514(8), 3538, 6114(5) and 7183(14) of Title 20.

1982, FEBRUARY 18, P.L.45, NO.26

§ 13. Effective date and applicability.

This act shall take effect immediately and shall apply to the estates of all decedents dying on or after the effective date and, as to the termination of trusts under 20 Pa.C.S. § 6110 (relating to administration of charitable estates), it shall apply to all trusts regardless of the date the trust was created and, as to 20 Pa.C.S. § 2209 (relating to surviving spouse as witness), it shall be effective as of June 17, 1978 and shall apply to the estates of all decedents dying on or after that date; and, as to powers of attorney, it shall apply to all powers of attorney executed on or after the date of enactment of this act, provided nothing in this act shall be construed to limit the effectiveness of powers of attorney in effect prior to the date of enactment of this act, and provided further that all such powers of attorney which qualified under the provisions of 20 Pa.C.S. § 5601 (relating to when power of attorney not affected by disability) prior to its repeal shall continue to be governed by the provisions of the said section as if no repeal occurred.

Explanatory Note. Act 26 amended, added or repealed sections 2206, 2209, 2210, 3101(c) and (d), 3132.1(b), 3701 through 3706, 4102(b), 5144, 5147(2), 5153, 5302, 5303, 5305(e), (f) and (g), 5308(a), (b), (d) and (e), 5309, 5505, 5515, 5521, 5536, 5537(a), 5601 through 5607, 6102(a), 6110, 6202, 7121, 7133, 7143, 7183, 7185(b) and 7186 of Title 20.

1984, OCTOBER 12, P.L.929, NO.182

§ 14. Applicability of prior amendment.

Section 7185 (relating to compensation), as amended by the act of February 18, 1982 (P.L.45, No.26), shall apply to all trusts regardless of whether the trust was created before, on or after February 18, 1982.

Explanatory Note. Act 182 amended, added or repealed sections 304, 745, 2514, 3132.1, 3301, 3501.2, 3502, 3539, 3540, 5163.1, 5533.1, 6201, 6202, 6204, 6205, 6206, 7183, 7314, 7315 and 7315.1 of Title 20.

§ 15. Effective date and applicability.

(a) Distributions.--The amendments to sections 3539 (relating to change in law after pattern of distribution established) and 7183 (relating to notice, audits, reviews, and distribution) shall take effect immediately and shall apply to distributions begun and changes in law occurring before, on or after the effective date of this act.

(b) Trusts and estates of decedents.--The amendments to sections 3501.2 (relating to annexation of account of terminated trust, guardianship or agency), 3540 (relating to absentee and additional distributees), 7314 (relating to common trust fund and mortgage investment fund), 7315 (relating to retention of investments) and 7315.1 (relating to retention of cash; temporary investments) shall take effect immediately and shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of this act, as well as to funds presently held by the clerks.

(c) Estates of decedents.--The remainder of this act shall take effect immediately and shall apply to the estates of all decedents dying on or after the effective date.

1992, APRIL 16, P.L.108, NO.24

§ 20. Severability.

The provisions of this act are severable. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application.

Explanatory Note. Act 24 amended or added sections 102, 302, 711, 712, 721, 745, 777, 2206, 2514, 3122, 3155, 3182, 3324, 3504, 4112, 4121, 5115 and 5144, Chapter 54, the headings of Chapter 55 and Subchapter A of Chapter 55, sections 5501, 5502, 5505, 5511, 5512, 5512.1, 5512.2, 5512.3, 5513, 5514, 5515, 5516, 5517, 5518, 5518.1, 5521, 5522, 5524, 5525, 5533, 5534, 5535, 5536 and 5537, Subchapter F of Chapter 55 and sections 5603, 5604, 6202, 7133, 8301 and 8411 of Title 20 (Decedents, Estates and Fiduciaries); sections 3307, 3508, 4405 and 8308 of Title 13 (Commercial Code); sections 311, 509, 2901, 2905 and 3206 of Title 18 (Crimes and Offenses); section 2711 of Title 23 (Domestic Relations); and section 5322 of Title 42 (Judiciary and Judicial Procedure).

§ 21. Applicability.

Except for the addition of 20 Pa.C.S. Ch. 54, the amendment of 20 Pa.C.S. shall apply to all guardianship proceedings in which petitions for the appointment of a guardian are filed subsequent to the effective date of this section. Where a petition has been filed prior to the effective date of this section but where a guardian has not yet been appointed, the procedures of the amendment of 20 Pa.C.S., except for the addition of 20 Pa.C.S. Ch. 54, shall apply. Existing guardianship may be modified by the court in accordance with the amendment of 20 Pa.C.S., except for the addition of 20 Pa.C.S. Ch. 54, upon petition of any interested party.

1992, DECEMBER 16, P.L.1163, NO.152

§ 26. Applicability of Pennsylvania Uniform Transfers to Minors Act.

(a) In general.--The addition of 20 Pa.C.S. Ch. 53 (relating to Pennsylvania Uniform Transfers to Minors Act) shall apply to a transfer within the scope of 20 Pa.C.S. § 5302 (relating to scope and jurisdiction) made after the effective date of this act if:

(1) the transfer purports to have been made under the Pennsylvania Uniform Gifts to Minors Act repealed by this act; or

(2) the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Pennsylvania Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of 20 Pa.C.S. Ch. 53 is necessary to validate the transfer.

(b) Validation of transfers.--Any transfer of custodial property now defined in 20 Pa.C.S. § 5301(b) (relating to short title of chapter and definitions) made before the effective date of this act shall be validated notwithstanding that there was no specific authority in the Pennsylvania Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(c) Transfers prior to Act 152.--The addition of 20 Pa.C.S. Ch. 53 shall apply to all transfers made before the effective date of this act in a manner and form prescribed in the Pennsylvania Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on the effective date of this act.

Explanatory Note. Act 152 amended or added sections 711, 911, 2204, 2507, 2514 and 2515, Chapter 27, sections 3316, 3321, 3503, 3532, 3701, 3702, 3703, 3706 and 5164, repealed and added Chapter 53, and amended or added sections 5536, 5601, 5601.1, 5602, 5603, 5604, 5605, 5606, 5608, 5704, 6111.1, 6111.2, 6114, 7188, 7191, 7314.1, 7315.1 and 8301 of Title 20.

§ 27. Applicability of other provisions.

(a) Contractual arrangements relating to succession.--The addition of 20 Pa.C.S. Ch. 27 (relating to contractual arrangements relating to succession) shall apply to contracts made on or after January 1 of the calendar year following the year of enactment.

(b) Instruments, trusts and estates of decedents.--The amendment of 20 Pa.C.S. §§ 711 (relating to mandatory exercise of jurisdiction through orphans' court division in general), 2514 (relating to rules of interpretation), 2515 (relating to devise or bequest to trust), 3316 (relating to investment of funds), 5604(b) (relating to durable powers of attorney), 6114 (relating to rules of interpretation), 7314.1 (relating to mutual funds), 7315.1 (relating to retention of cash; temporary investments) and 8301 (relating to powers of court to authorize sale, etc. of real property) shall apply to instruments, trusts and the estates of decedents whether the instrument was executed, the trust was created or the decedent died before, on or after the effective date of this act.

(c) Powers of attorney.--The amendment of 20 Pa.C.S. §§ 5601.1 (relating to powers of attorney presumed durable) and 5605(c) (relating to powers of attorney not revoked until notice) shall apply to powers of attorney executed on or after the effective date of the act.

(d) Estates of decedents.--The amendment of 20 Pa.C.S. §§ 2204 (relating to disclaimers, releases and charges against elective share), 2507 (relating to modification by circumstances), 3503 (relating to notice to parties in interest), 3532 (relating to at risk of personal representative), 6111.1 (relating to modification by divorce) and 6111.2 (relating to effect of divorce on designation of beneficiaries) shall apply to the estates of decedents dying on or after the effective date of this act.

(e) Other amendments.--The remaining amendments in this act shall apply beginning with the effective date of this act.

1994, DECEMBER 1, P.L.655, NO.102

§ 9. Secondary education program.

Upon availability of funding established under 20 Pa.C.S. § 8622(b)(3), the Department of Education, in cooperation with the Department of Health and organ procurement organizations, shall establish a program that can be used for secondary education purposes, which shall include:

(1) Information about State law relating to anatomical gifts, including how to become an organ donor.

(2) General information about organ transplantation in the United States.

Explanatory Note. Act 102 amended, added or repealed sections 712, 724, 2101, 2502, 2517, 2521, 3101, 3102, 3121, 3504, 3531, 3701, 5101, 5404, 5602, 5603, 6110, 6111.2, 6117, 6201 and 7183 and Chapter 86 of Title 20.

1999, JUNE 25, P.L.212, NO.28

§ 6. Applicability.

(a) In general.--This act shall apply to all actions of fiduciaries occurring on or after the effective date of this subsection, regardless of whether the guardianship or trust was created before, on or after that effective date, except as provided in subsection (b).

(b) Exceptions.--

(1) The addition of 20 Pa.C.S. § 7204 shall not apply to guardianships created prior to the effective date of section 7204, even if the action of the guardian occurs after that date.

(2) (Repealed).

(3) The addition of 20 Pa.C.S. § 7206 shall apply to actions of guardians and trustees on or after the effective date of the addition of that section.

(4) The addition of 20 Pa.C.S. § 7208 shall apply to actions of trustees before, on or after the effective date of the addition of that section.

(Nov. 6, 2002, P.L.1101, No.133, eff. imd.)

2002 Repeal. Act 133 repealed subsec. (b)(2).

Explanatory Note. Act 28 amended or added sections 3316, 5145 and 7134, Chapter 72, Chapter 73 heading and section 7301 of Title 20 and section 5548 of Title 15 (Corporations and Unincorporated Associations).

1999, OCTOBER 12, P.L.422, NO.39

§ 13. Applicability.

This act shall apply as follows:

(1) The amendment or addition of 20 Pa.C.S. §§ 5601(b), 5601.2(a), (b) and (c) and 5605(c) shall apply to powers of attorney executed on or after the effective date of the amendment or addition of those sections.

(2) The addition of 20 Pa.C.S. § 5601(c) shall apply to powers of attorney executed on or after the effective date of the addition of that subsection.

(3) The addition of 20 Pa.C.S. § 5601(d) shall apply to agents acting under powers of attorney executed on or after the effective date of the addition of that subsection.

(4) The amendment or addition of 20 Pa.C.S. §§ 5601.2(d) and (e) and 5603(a)(2)(i), (ii), (iv) and (v) and (u.1) shall apply to powers of attorney executed before, on or after the effective date of the amendment or addition of those sections.

(5) The amendment or repeal of 20 Pa.C.S. §§ 5602(a)(1) and 5603(a)(1) shall apply to powers of attorney executed on or after the effective date of the amendment or repeal of those sections. The amendment or repeal of sections 5602(a)(1) and 5603(a)(1) shall not affect the authority of an agent to make unlimited gifts under any power of attorney relying on those sections, executed before the effective date of the amendment or repeal of those sections.

(6) The repeal of 20 Pa.C.S. § 5603(a)(2)(iii), (3), (4) and (5) shall apply beginning with the effective date of the repeal of that section.

(7) The amendment of 20 Pa.C.S. § 8611(a) shall apply to agents acting under powers of attorney executed before, on or after the effective date of the amendment of that section.

(8) The remaining amendments in this act shall apply beginning with the effective date of the amendments of those sections.

Explanatory Note. Act 39 amended, added or repealed sections 711, 712, 751, 2206, 2514, 3316.1, 3319, 3321, 3504, 5144, 5306, 5521, 5552, 5601, 5601.2, 5602, 5603, 5604, 5605, 5606, 5607, 5608, 5609, 5610, 5611, 6202, 7133, 7191 and 8611.

2000, DECEMBER 20, P.L.881, NO.120

§ 2. References to Organ Donation Awareness Trust Fund.

A reference to the Organ Donation Awareness Trust Fund in any other law shall be deemed a reference to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund as if the reference to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund were specifically set forth therein.

Explanatory Note. Act 120 amended sections 8601, 8617, 8621 and 8622 of Title 20.

§ 3. Use of existing forms by Department of Revenue.

The Department of Revenue shall continue to use or recycle all forms which contain references to the Organ Donation Awareness Trust Fund for purposes of taxable years ending on or before December 31, 2000. For taxable years beginning on or after January 1, 2001, the Department of Revenue shall use forms which contain references to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund.

§ 4. Use of existing forms by Department of Transportation.

The Department of Transportation shall continue to use or recycle all forms which contain references to the Organ Donation Awareness Trust Fund until the existing forms are depleted.

2002, MAY 16, P.L.330, NO.50

§ 14. Applicability.

(a) In general.--Except as otherwise expressly provided in the governing instrument, in the addition of 20 Pa.C.S. Ch. 81 or in subsection (b), this act shall apply to all of the following:

(1) A trust existing on or after the effective date of this act.

(2) The estate of a decedent who dies on or after the effective date of this act.

(b) Trusts, intestacies and disclimers.--This act shall apply as follows:

(1) The amendment of 20 Pa.C.S. § 724 shall apply to trusts created before, on or after the effective date of this act.

(2) The amendment of 20 Pa.C.S. § 2104 shall apply to intestacies occurring on or after the effective date of this act, even if the trust became irrevocable before the effective date of this act.

(3) The amendment of 20 Pa.C.S. § 6205 shall apply to disclaimers made on or after the effective date of this act and shall apply to disclaimers made before the effective date of this act to the extent the distribution thereunder is made after the effective date of this act or, if made prior to the effective date, such distribution was consistent with this act.

(4) The addition of 20 Pa.C.S. §§ 7104 and 7105 shall apply to trusts created before, on or after the effective date of this act.

Explanatory Note. Act 50 amended or added sections 724, 2104, 3701, 3702, 5164, 5301, 5320, 5321, 5536, 5601, 5706, 6205, 7104 and 7105 and repealed and added Chapter 81 of Title 20.

2006, JULY 7, P.L.625, NO.98

§ 15. Consolidation of Pooled Trust Act.

(a) General rule.--Except as set forth in subsection (b), the addition of 20 Pa.C.S. § 7799.3 is a consolidation of the act of December 9, 2002 (P.L.1379, No.168), known as the Pooled Trust Act. Any differences between 20 Pa.C.S. § 7799.3 and the Pooled Trust Act are intended only to conform to the style of the Pennsylvania Consolidated Statutes and are not intended to change or affect the legislative intent, judicial construction or administration and implementation of the Pooled Trust Act.

(b) Exception.--Subsection (a) does not apply to the addition of 20 Pa.C.S. § 7799.3(d)(1), (e)(1), (f) and paragraph (5) of the definition of "pooled trust" in subsection (h).

Explanatory Note. Act 98 amended, added or deleted sections 723, 724, 725, 751, 908, 3384.1, 3534.1, 3543, 3702, 6101, 6102, 6104, 6106, 6107, 6107.1, 6110, 6112 and 6114, Chapter 71, sections 7201, 7314.1, 7503, 7504 and 7506, Chapter 77 and sections 8102, 8104, 8105, 8107, 8113, 8121 and 8141 of Title 20.

2006, NOVEMBER 29, P.L.1484, NO.169

§ 6. Regulations.

The Department of Health shall adopt regulations, as necessary, to facilitate implementation of 20 Pa.C.S. Ch. 54 Subch. E. Regulations adopted under former 20 Pa.C.S. Ch. 54A shall remain effective unless they are inconsistent with 20 Pa.C.S. Ch. 54 or until they are superseded by regulations promulgated under this act.

Explanatory Note. Act 169 amended, added or deleted section 711 and Chapters 54 and 54A of Title 20.

§ 7. Validity of declarations under former chapter.

The repeal of 20 Pa.C.S. Ch. 54 shall not affect the validity of any declaration executed pursuant to the sample form provided in former 20 Pa.C.S. § 5404(b) before, on or after the effective date of this section.

2012, JULY 5, P.L.975, NO.108

§ 2. Application of law.

Applicability is as follows:

(1) Subject to paragraph (2), the addition of 20 Pa.C.S. Ch. 59 applies to guardianship and protective proceedings begun on or after the effective date of this act.

(2) The addition of the following provisions of 20 Pa.C.S. Ch. 59 apply to proceedings begun before the effective date of this section, regardless of whether a guardianship or protective order has been issued:

(i) Subchapter A.

(ii) Subchapter C.

(iii) Subchapter D.

(iv) Subchapter E.

Explanatory Note. Act 108 added Chapter 59 of Title 20.

2014, JULY 2, P.L.855, NO.95

§ 9. Application of law.

The following shall apply:

(1) Except as provided by this section, the provisions of this act apply to powers of attorney created before, on or after the respective effective dates of such provisions, but do not apply to the acts or omissions of agents, or third parties presented with instructions by agents, that occur before such respective effective dates.

(2) Except as provided by this section, the provisions of this act apply to judicial proceedings concerning a power of attorney commenced before, on or after the respective effective dates of such provisions, unless the court finds that application of a provision of this act would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies.

(3) The amendment, addition or repeal of 20 Pa.C.S. §§ 5601(b), (c), (d) and (e.2), 5601.2, 5601.4, 5602(a)(5) and (17) and 5603 apply only to powers of attorney created on or after the effective dates of those provisions.

(4) The amendment of 20 Pa.C.S. §§ 5601(f) and 5608 shall apply retroactively to acts performed after December 15, 1992, and to judicial proceedings commenced prior to the effective dates of those provisions.

(5) In interpreting and applying the amendment or addition of 20 Pa.C.S. §§ 5601(f), 5608, 5608.1, 5608.2 and 5611, a court shall give due consideration of the intent of the General Assembly to reverse the interpretation of 20 Pa.C.S. § 5608 as set forth in Teresa M. Vine v. Commonwealth of Pennsylvania, State Employees' Retirement Board, 9 A.3d 1150 (Pa. 2010).

Explanatory Note. Act 95 amended, added or repealed sections 5601, 5601.2, 5601.3, 5601.4, 5602, 5603, 5608, 5608.1, 5608.2, 5611 and 5612 of Title 20.

2016, JULY 8, P.L.497, NO.79

§ 21. Applicability.

This act shall apply as follows:

(1) Except as set forth in paragraphs (2) and (3), this act shall apply to all powers of attorney executed on or after the effective date of this paragraph.

(2) (i) Nothing in this act shall be construed to limit the effectiveness of powers of attorney in effect prior to the effective date of this paragraph.

(ii) The amendment or addition of 20 Pa.C.S. §§ 5603(r), 5610, 5613 and 5614 shall apply to all powers of attorney executed before, on or after the effective date of this paragraph.

(iii) Any provision in a power of attorney incorporating by reference a power under 20 Pa.C.S. § 5602(a)(8), (9) or (23) prior to the repeal of 20 Pa.C.S. § 5602(a)(8), (9) or (23) shall be governed by the respective paragraph of § 5602(a) as if no repeal occurred.

(3) The addition of 20 Pa.C.S. Ch. 76 shall apply to all powers of appointment created before, on or after the effective date of that chapter.

(4) The addition of 20 Pa.C.S. Ch. 79 is a continuation of the act of June 17, 1971 (P.L.181, No.23), known as the Charitable Instruments Act of 1971. The following apply:

(i) All activities initiated under the Charitable Instruments Act of 1971 shall continue and remain in full force and effect and may be completed under 20 Pa.C.S. Ch. 79. Resolutions, orders, regulations, rules and decisions which were made under the Charitable Instruments Act of 1971 and which are in effect on the effective date of this paragraph shall remain in full force and effect until revoked, vacated or modified under 20 Pa.C.S. Ch. 79. Contracts, obligations and agreements entered into under the Charitable Instruments Act of 1971 are not affected nor impaired by the repeal of the Charitable Instruments Act of 1971.

(ii) Any difference in language between 20 Pa.C.S. Ch. 79 and the Charitable Instruments Act of 1971 is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administrative interpretation and implementation of the Charitable Instruments Act of 1971.

Explanatory Note. Act 79 amended, added or repealed sections 712, 2514, 3163, 3314, 3315, 3546, 5422, 5454, 5456, 5460, 5601, 5601.4, 5602, 5603, 5604, 5610, 5613, 5614, 6103, 6103.1, Chapter 76, sections 7701.1, 7722, 7740.7, 7765, 7780.3, 7785, 7792, Chapter 79 and section 8113 of Title 20.



Chapter 1 - Short Title and Definitions

Chapter Notes

Enactment. Chapter 1 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 101 - Short title

This title shall be known and may be cited as the "Probate, Estates and Fiduciaries Code." Each chapter herein shall be known and may be cited by its chapter heading.



Section 102 - Definitions

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Clerk." Means the clerk of the orphans' court division of the court of common pleas.

"Court, orphans' court, or orphans' court division." Means the court of common pleas exercising the jurisdiction referred to in this title through its orphans' court division.

"Fiduciary." Includes personal representatives, guardians, and trustees, whether domiciliary or ancillary, individual or corporate, subject to the jurisdiction of the orphans' court division.

"First complete advertisement of the grant of letters." In counties having no legal publication, means the first of the three times that the grant of letters is advertised in a newspaper, and, in counties having a legal publication, it means when it has been advertised, on at least one occasion, in both the newspaper and in the legal publication.

"Foreign fiduciary." Means a personal representative, guardian of a minor or incapacitated person, trustee or one performing the functions of any such fiduciary, who is subject primarily to the control of the court of another jurisdiction and has not received ancillary authority in the Commonwealth.

"Foreign guardian." Means a guardian, or one performing the function of a guardian, who is subject primarily to the control of the court of another jurisdiction and has not received ancillary authority in the Commonwealth.

"General rule or rule of court." A rule or order promulgated by the governing authority, as defined in 42 Pa.C.S. § 102 (relating to definitions), of the unified judicial system.

"Guardian." Means a fiduciary who has the care and management of the estate or person of a minor or an incapacitated person.

"Incapacitated person." Means a person determined to be an incapacitated person under the provisions of Chapter 55 (relating to incapacitated persons).

"Letters." Means letters testamentary or letters of administration of any description.

"Minor." Means an individual under the age of 18 years.

"Personal representative." Means an executor or administrator of any description.

"Register." Means the register of wills having jurisdiction of granting of letters testamentary or of administration.

"Trust." Means any trust, whether testamentary or inter vivos, subject to the jurisdiction of the orphans' court division.

"Will." Means a written will, codicil or other testamentary writing.

(Dec. 6, 1972, P.L.1461, No.331; July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.






Chapter 3 - Ownership of Property; Legal Title and Equitable Estate

Chapter Notes

Enactment. Chapter 3 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 301 - Title to real and personal estate of a decedent

(a) Personal estate.--Legal title to all personal estate of a decedent shall pass at his death to his personal representative, if any, as of the date of his death.

(b) Real estate.--Legal title to all real estate of a decedent shall pass at his death to his heirs or devisees, subject, however, to all the powers granted to the personal representative by this title and lawfully by the will and to all orders of the court.



Section 302 - Title to real and personal estate of an incapacitated person

Legal title to all real estate and personal property of an incapacitated person shall remain in him, subject, however, to all the powers granted to his guardian by this title and lawfully by a governing instrument and to all orders of the court.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 303 - Title to real and personal estate of a minor

Legal title to all real and personal property of a minor shall remain in him, subject, however, to all the powers granted to his guardian by this title and lawfully by a governing instrument and to all orders of the court.



Section 304 - Application of payments made to fiduciaries

A person who, in good faith, pays or transfers to a fiduciary any money or other property, which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary, and any right or title acquired from the fiduciary in consideration of the payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Act 182 added section 304. Section 15 of Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 305 - Right to dispose of a decedent's remains

(a) General rule.--Except as specified in subsection (a.1), the determination of the final disposition of a decedent's remains shall be as set forth in this section unless otherwise specifically provided by waiver and agreement of the person entitled to make such determination under this section, subject to the provisions of a valid will executed by the decedent and section 8611(a) (relating to persons who may execute anatomical gift).

(a.1) Exception for members of the armed forces.--The determination of the final disposition of a decedent's remains shall be as set forth in this section unless otherwise specifically provided by a DD Form 93 executed later in time than a valid will executed by the decedent or a waiver and agreement of the person entitled to make such determination under this section, subject to the provisions of section 8611(a).

(b) Disposition of the remains of a deceased spouse.--Absent an allegation of enduring estrangement, incompetence, contrary intent or waiver and agreement which is proven by clear and convincing evidence, a surviving spouse shall have the sole authority in all matters pertaining to the disposition of the remains of the decedent.

(c) Disposition of the remains of others.--If there is not a surviving spouse, absent an allegation of enduring estrangement, incompetence, contrary intent or waiver and agreement which is proven by clear and convincing evidence, the next of kin shall have sole authority in all matters pertaining to the disposition of the remains of the decedent.

(d) Procedure.--Where a petition alleging enduring estrangement, incompetence, contrary intent or waiver and agreement is made within 48 hours of the death or discovery of the body of the decedent, whichever is later, a court may order that no final disposition of the decedent's remains take place until a final determination is made on the petition. Notice to each person with equal or higher precedence than the petitioner to the right to dispose of the decedent's remains and to his attorney if known and to the funeral home or other institution where the body is being held must be provided concurrently with the filing of the petition. A suitable bond may be required by the court.

(1) If the court determines that clear and convincing evidence establishes enduring estrangement, incompetence, contrary intent or waiver and agreement, the court shall enter an appropriate order regarding the final disposition which may include appointing an attorney in fact to arrange the final disposition, with reasonable costs chargeable to the estate.

(2) If two or more persons with equal standing as next of kin disagree on disposition of the decedent's remains, the authority to dispose shall be determined by the court, with preference given to the person who had the closest relationship with the deceased.

(3) If the court determines that the petition is not supported by a clear and convincing evidence, the court may award attorney fees. An award of attorney fees shall constitute a setoff against any claim by the petitioner against the estate.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Armed forces." The armed forces of the United States, including a reserve component or the National Guard.

"Contrary intent." An explicit and sincere expression, either verbal or written, of a decedent adult or emancipated minor prior to death and not subsequently revoked that a person other than the one authorized by this section determine the final disposition of his remains.

"DD Form 93." A valid document or a successor form provided by the Department of Defense that is signed by a member of the armed forces and designates a person to direct the disposition of the remains of the person who signed the form.

"Enduring estrangement." A physical and emotional separation from the deceased at the time of death of the person authorized by this section to determine the final disposition of the decedent's remains, which has existed for a period of time that clearly demonstrates an absence of due affection, trust and regard for the deceased.

"Next of kin." The spouse and relatives by blood of the deceased in order that they be authorized to succeed to the deceased's estate under Chapter 21 (relating to intestate succession) as long as the person is an adult or an emancipated minor.

(Nov. 17, 1998, P.L.786, No.99, eff. 60 days; July 2, 2013, P.L.254, No.45, eff. 60 days)

2013 Amendment. Act 45 amended subsec. (a) and added subsec. (a.1) and the defs. of "armed forces" and "DD Form 93" in subsec. (e).

1998 Amendment. Act 99 added section 305.






Chapter 7 - Orphans' Court Divisions

Chapter Notes

Enactment. Chapter 7 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References. Chapter 7 is referred to in sections 711, 7705 of this title.

Enactment. Subchapter A was added April 28, 1978, P.L.202, No.53, effective in 60 days.

Prior Provisions. Former Subchapter A, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 701 - Orphans' court divisions

Orphans' court divisions shall be organized as provided by Title 42 (relating to judiciary and judicial procedure). Except as otherwise provided or prescribed by law, each orphans' court division shall possess the powers vested in the whole court.



Section 711 - Mandatory exercise of jurisdiction through orphans' court division in general

Except as provided in section 712 (relating to nonmandatory exercise of jurisdiction through the orphans' court division) and section 713 (relating to special provisions for Philadelphia County), the jurisdiction of the court of common pleas over the following shall be exercised through its orphans' court division:

(1) Decedents' estates.--The administration and distribution of the real and personal property of decedents' estates and the control of the decedent's burial.

(2) Testamentary trusts.--The administration and distribution of the real and personal property of testamentary trusts, and the reformation and setting aside of any such trusts, whether created before or after the effective date of this chapter, except any testamentary trust created before the effective date of the Fiduciaries Act of 1917, jurisdiction of which was acquired by the court of common pleas prior to January 1, 1969 unless the president judge of such court orders the jurisdiction of the trust to be exercised through the orphans' court division.

(3) Inter vivos trusts.--The administration and distribution of the real and personal property of inter vivos trusts, and the reformation or setting aside of any such trusts, whether created before or after the effective date of this chapter, except any inter vivos trust jurisdiction of which was acquired by the court of common pleas prior to January 1, 1969 unless the president judge of such court orders the jurisdiction of the trust to be exercised through the orphans' court division.

"Inter vivos trust" means an express trust other than a trust created by a will, taking effect during the lifetime or at or after the death of the settlor.

It includes:

(i) a life insurance trust;

(ii) a trust created under a deed, agreement, or declaration except as hereinafter excluded;

(iii) a common trust fund or mortgage investment fund created by a corporate fiduciary for the investment of funds held by it as fiduciary or co-fiduciary;

(iv) a tentative trust; and

(v) similar trusts.

"Inter vivos trust" does not include:

(vi) a resulting or constructive trust created by operation of law;

(vii) a trust for creditors;

(viii) an escrow relationship;

(ix) a temporary trust to hold disputed property;

(x) a principal and agent relationship;

(xi) a trust primarily for the benefit of business employees, their families or appointees, under a stock bonus, pension, disability or death benefit, profit-sharing or other employee-benefit plan;

(xii) a trust for bondholders;

(xiii) a mortgagee in possession relationship;

(xiv) a business trust, including a trust subject to 15 Pa.C.S. Ch. 95 (relating to business trusts); and

(xv) similar trusts or fiduciary relationships.

(4) Minors' estates.--The administration and distribution of the real and personal property of minors' estates.

(5) Custodianships for minors' property.--Matters relating to custodianship of the property of minors, as provided by law.

(6) Guardian of persons of minors.--The appointment, control and removal of the guardian of the person of any minor.

(7) Adoptions.--Adoptions, subject to the provisions of section 713.

(8) Custody of minors.--The determination of the right to the custody of a minor in connection with any proceeding for his adoption or for the appointment of a guardian of his person, except as provided in section 713.

(9) Birth records.--Except as provided in section 713, all proceedings which may be necessary to be presented to a court for determination with regard to issues concerning recordation of birth and birth records or the alteration, amendment or modification of such birth records or the right to obtain a certified copy of the same. Whenever a person is entitled to take an appeal from the action of the Department of Health in connection with any matters concerning birth records the appeal shall be taken to the orphans' court division of the county in which the person is a resident. In all other matters in which a petition is addressed to a court in connection with matters of birth records, the filing of which petition is not in the nature of an appeal but is an original proceeding, shall be filed and determined by the orphans' court division of the county in which the petitioner resides.

(10) Incapacitated persons' estates.--The administration and distribution of the real and personal property of the estates of incapacitated persons, except where jurisdiction thereof was acquired by the court of common pleas prior to January 1, 1969 unless the president judge of such court orders the jurisdiction of the estate to be exercised through the orphans' court division.

(11) Absentees' and presumed decedents' estates.--The administration and distribution of the real and personal property of absent persons and of presumed decedents.

(12) Fiduciaries.--The appointment, control, settlement of the accounts of, removal and discharge of, and allowance to and allocation of compensation among, all fiduciaries of estates and trusts, jurisdiction of which is exercised through the orphans' court division, except that the register shall continue to grant letters testamentary and of administration to personal representatives as heretofore.

(13) Specific performance of contracts.--To enforce specifically the performance by either party of any agreement made by a decedent to purchase or sell real or personal property.

(14) Legacies, annuities and charges.--Proceedings for the enforcement of legacies, annuities and charges placed on real or personal property by will, inter vivos trust, or decree of an orphans' court or orphans' court division or for the discharge of the lien thereof.

(15) Construction of administrative power.--The construction of an administrative power as to real estate proposed to be exercised by a fiduciary of an estate or trust, jurisdiction of which is exercised through the orphans' court division.

(16) Disposition of title to real estate to render it freely alienable.--The disposition of any interest in real estate of one disabled from dealing with it when title to it has been acquired by descent or will, or is in an estate or trust jurisdiction of which is exercised through the orphans' court division.

(17) Title to personal property.--The adjudication of the title to personal property in the possession of the personal representative, or registered in the name of the decedent or his nominee, or alleged by the personal representative to have been in the possession of the decedent at the time of his death.

(18) Appeals and proceedings from registers.--Appeals from and proceedings removed from registers.

(19) Marriage licenses.--Marriage licenses, as provided by law.

(20) Inheritance and estate taxes.--Matters relating to inheritance and estate taxes, as provided by law.

(21) Nonprofit corporations.--The administration and proper application of funds awarded by an orphans' court or an orphans' court division to a nonprofit corporation heretofore or hereafter organized under the laws of the Commonwealth of Pennsylvania for a charitable purpose at the direction of the orphans' court or orphans' court division or at the direction of a settlor or testator of a trust or estate, jurisdiction of which is exercised through the orphans' court division except as the administrative, presiding or president judge of such division disclaims the exercise of future jurisdiction thereof.

(22) Agents.--All matters pertaining to the exercise of powers by agents acting under powers of attorney as provided in Subchapter C of Chapter 54 (relating to health care agents and representatives) or in Chapter 56 (relating to powers of attorney).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; Nov. 29, 2006, P.L.1484, No.169, eff. 60 days)

2006 Amendment. Act 169 amended par. (22).

1992 Amendments. Act 24 amended par. (10) and Act 152 amended par. (2). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

1988 Amendment. Act 177 amended par. (3).

1974 Amendment. Act 293 amended the intro. par. and par. (10).

Cross References. Section 711 is referred to in sections 712, 713 of this title; section 102 of Title 15 (Corporations and Unincorporated Associations); section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 712 - Nonmandatory exercise of jurisdiction through orphans' court division

The jurisdiction of the court of common pleas over the following may be exercised through either its orphans' court division or other appropriate division:

(1) Title to real estate.--The determination of the persons to whom the title to real estate of a decedent or of the creator of an estate or trust has passed by devise or descent or by the terms of the trust instrument where jurisdiction of such estate or trust is exercised through the orphans' court division: Provided, That nothing herein shall be construed to restrict the provisions of section 711 (relating to mandatory exercise of jurisdiction through orphans' court division in general) relating to distribution of real estate in an estate or trust. If section 3546 (relating to determination of title to decedent's interest in real estate) applies, the procedures under that section shall govern. For other actions to quiet title to real estate, this section shall govern.

(2) Guardian of person.--The appointment, control and removal of the guardian of the person of any incapacitated person.

(3) Other matters.--The disposition of any case where there are substantial questions concerning matters enumerated in section 711 and also matters not enumerated in that section.

(4) Powers of attorney.--(Deleted by amendment).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended par. (1).

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1994 Amendment. Section 10 of Act 102 provided that the amendment of par. (4) shall apply beginning with the effective date of Act 102.

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 712 is referred to in section 711 of this title.



Section 713 - Special provisions for Philadelphia County

The provisions of section 711 (relating to mandatory exercise of jurisdiction through orphans' court division in general), insofar as they relate to adoptions and birth records, shall not apply to Philadelphia County. In Philadelphia County the jurisdiction over adoptions and all proceedings which may be necessary to be presented to a court for determination with regard to issues concerning recordation of birth and birth records or the alteration, amendment or modification of such birth records or the right to obtain a certified copy of the same, shall be exercised through the family court division of the court of common pleas. Whenever a resident of Philadelphia is entitled to take an appeal from the action of the Department of Health in connection with any matters concerning birth records, the appeal shall be taken to the family court division of the court of common pleas of Philadelphia. In all other matters in which a petition is addressed to a court by a resident of Philadelphia in connection with matters of birth records, the filing of which petition is not in the nature of an appeal but is an original proceeding, the petition shall be determined by the family court division of the court of common pleas of Philadelphia.

Cross References. Section 713 is referred to in section 711 of this title; section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 714 - Conflict of laws

Nothing in this chapter shall be construed to interfere with the rules of law applicable to the determination of the question whether Pennsylvania courts have jurisdiction of the subject matters enumerated in this chapter.



Section 715 - Incidental powers (Repealed)

1978 Repeal. Section 715 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 721 - Venue of decedents', minors' and incapacitated persons' estates

When a Pennsylvania court has jurisdiction of a decedent's, a minor's, or an incapacitated person's estate, except as otherwise provided by law, the venue for all purposes shall be as follows:

(1) Decedents' estates.--In the case of a decedent's estate, in the county where the letters are granted to the personal representative, and in the absence of such letters, then where the decedent had his last family or principal residence, and if the decedent had no domicile in the Commonwealth, then in any county where any of his property is located.

(2) Minors' and incapacitated persons' estates.--In the case of a guardian of a minor or incapacitated person appointed by the court, in the county whose court appointed the guardian. In the case of a guardian of a minor or incapacitated person not appointed by the court, or when there is a minor's or incapacitated person's estate but no guardian, in the county whose court at the time proceedings are first initiated would have jurisdiction to appoint a guardian of the estate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 722 - Venue of trust estates

When a Pennsylvania court has jurisdiction of any trust, testamentary or inter vivos, except as otherwise provided by law, the venue for all purposes shall be in the county where at the time being is the situs of the trust. The situs of the trust shall remain in the county of the court which first assumed jurisdiction of the trust, unless and until such court shall order a change of situs under the provisions of this chapter.



Section 723 - Situs of testamentary trust (Deleted by amendment)

2006 Amendment. Section 723 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 724 - Situs of inter vivos trust (Deleted by amendment)

2006 Amendment. Section 724 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 725 - Change of situs; order of court (Deleted by amendment)

2006 Amendment. Section 725 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 726 - Venue of nonprofit corporations

Except as otherwise prescribed by general rules, in exercising the jurisdiction of the court over the property or affairs of a domestic or foreign nonprofit corporation, the venue shall be in the county where the registered office of the corporation is located or deemed to be located for venue purposes or, in the absence of a registered office within this Commonwealth, in a county where any property held or controlled by the nonprofit corporation is located.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 727 - Venue of cemetery companies

Except as otherwise provided in Title 9 (relating to burial grounds) or prescribed by general rules, in exercising the jurisdiction of the court over the property or affairs of a domestic or foreign cemetery company in matters relating to burial grounds or to property held for the burial of the dead or for the care or adornment of burial grounds, the venue shall be in the county where the burial ground, or any part thereof is located or, in the absence of any involved burial grounds within this Commonwealth, in a county where any property held or controlled by the cemetery company is located.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 731 - § 732 - (Repealed)



Section 741 - Duties of the clerk (Repealed)

§ 741. Duties of the clerk (Repealed).



Section 742 - Dockets (Repealed)



Section 743 - Bill of costs (Repealed)

1978 Repeal Note. The repeal of section 743 is effective one year from April 28, 1978.



Section 744 - Translation of foreign language documents (Repealed)



Section 745 - Advertisement of accounts

(a) Requirement of notice; contents of notice.--The clerk of the orphans' court division shall give notice by advertisement of the time when accounts filed with him will be presented to the division for confirmation, stating in the advertisement the names and capacities of the respective accountants.

(b) Manner of advertisement.--The notice shall be advertised at least once a week during the two weeks immediately preceding the time for presentation of the accounts to the division:

(1) in the legal publication, if any, designated by rule of court for the publication of legal notices; and

(2) in at least one newspaper of general circulation published within the county, and if no such newspaper is published in that county, then in one such newspaper published nearest to that county.

(Apr. 28, 1978, P.L.202, No.53, eff. 1 year; Oct. 12, 1984, P.L.929, No.182, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 amended subsec. (b). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 746 - Money paid into court (Repealed)

1978 Repeal. The repeal of section 746 is effective two years from April 28, 1978.



Section 747 - Powers and duties of the sheriff (Repealed)



Section 748 - Fees (Repealed)



Section 751 - Appointment; purpose

The orphans' court division may appoint:

(1) Masters.--A master to investigate any issue of fact and to report his findings of fact, conclusions of law and recommendations to the court.

(2) Auditors of accounts of fiduciaries.--Except in the circumstances prohibited by law, an auditor to examine and audit an account and to determine distribution.

(3) Auditors to state accounts.--An auditor to state an account when a proper account cannot be obtained from a fiduciary or other person required to state an account.

(4) Examiners of assets.--By general rule or special order, an examiner or examiners to make periodic or special examinations of assets of estates or trusts, and to require all persons in whose custody or control such assets may be held to present them for examination.

(5) Guardians and trustees ad litem.--On petition or on its own motion, a guardian or a trustee ad litem to represent the interest, not already represented by a fiduciary, of:

(i) a person not sui juris; or

(ii) an absentee; or

(iii) a presumed decedent; or

(iv) an unborn or unascertained person.

(6) Representation of parties in interest.--Persons interested in an estate as beneficiary or heir, if minors or otherwise legally incapacitated, and possible unborn or unascertained persons, may be represented in a judicial proceeding by a guardian or trustee ad litem if the court deems necessary. The court may dispense with the appointment of a guardian or trustee ad litem for a person who is a minor or otherwise legally incapacitated, unborn or unascertained if there is a living person sui juris having a similar interest or if such person is or would be issue of a living ancestor sui juris and interested in the estate whose interest is not adverse to his. If the whereabouts of any beneficiary or heir is unknown or if there is doubt as to his existence, the court shall provide for service of notice and representation in the judicial proceeding as it deems proper.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 7, 2006, P.L.625, No.98, eff. 120 days)

2006 Amendment. Act 98 amended par. (6).



Section 752 - Compensation

The compensation of any master, auditor, examiner, guardian ad litem, or trustee ad litem, subject to any inconsistent general rule shall be paid from such source as the court shall direct.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 753 - Subpoenas

Masters, auditors and examiners shall have the power to issue subpoenas with or without a clause of duces tecum to witnesses to appear before them when necessary for the performance of any of their duties. If any person who has been duly subpoenaed fails to obey the subpoena, the master, auditor, or examiner issuing the subpoena may report the neglect or refusal to the orphans' court division.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 754 - Power to administer oaths (Repealed)

1978 Repeal. Section 754 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 761 - Petitions

All applications to the orphans' court division shall be by petition in the form prescribed by general rules and shall be attested either by an affidavit or by a verified statement. In the case of the latter alternative, the statement shall set forth that it is subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 11, 1980, P.L.565, No.118, eff. 60 days)



Section 762 - Accounts

The orphans' court division may decide or dispose of any question relating to the administration or distribution of an estate or trust and exercise any of its powers in respect thereof upon the filing of an account or in any other appropriate proceeding. The account may be a complete accounting of the estate or trust or of only the transactions which raise the question to be determined.



Section 763 - Writs of habeas corpus (Repealed)

1978 Repeal. Section 763 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 764 - Citation

Jurisdiction of the person shall be obtained by citation to be awarded by the orphans' court division upon application of any party in interest. The citation shall direct the party named therein to file a complete answer under oath to the averments of the petition on or before a day certain, which shall be not less than ten days after the service thereof, and to show cause as the decree of the division shall provide.



Section 765 - Service of citation

A citation to obtain jurisdiction of a person may be served by an adult person, or by the sheriff of the county wherein the citation issued, or by deputization of the sheriff of the county where the service may be had in any county of the Commonwealth, in the same manner as a writ of summons in an action of assumpsit. When no other time is specially fixed by the orphans' court division, the order awarding the citation shall be void unless the citation is issued within six months.



Section 766 - Proof of service

Proof of service shall be by affidavit of the person or the return of the sheriff making service, and shall set forth the same information as a sheriff's return in an action of assumpsit.



Section 767 - Parties in interest

In any proceeding where the orphans' court division considers that the interests of any taxing authority, including the United States, any state and any political subdivision thereof, may be adversely affected directly or indirectly by a decision of such division because of the effect of such decision on assets subject to tax or for any other reason, the division shall have the power on its own motion or on the application of any party in interest, including the taxing authority, and upon such notice as it may direct, to authorize the taxing authority through its proper officer to appear as a party in interest, and if such an appearance is entered, the taxing authority shall be considered to be a party in interest aggrieved by any decision adversely affecting its interests.



Section 768 - Manner of service; proof

Notice of any proceeding in an orphans' court division may be given within or outside the Commonwealth by personal service, by registered mail, by publication, or otherwise, as the division shall direct by general rule or special order. Notice may be in the form of a citation served as provided in this section.



Section 769 - Power of orphans' court division (Repealed)

1978 Repeal. Section 769 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 771 - Decree without prior hearing; attachment; sequestration (Repealed)

1978 Repeal. Section 771 was repealed April 28, 1978, P.L.202, No.53, effective in two years.



Section 772 - Injunctions (Repealed)

1978 Repeal. Section 772 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 773 - Subpoenas (Repealed)

1980 Repeal. Section 773 was repealed October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 774 - Depositions and discovery

The orphans' court division, by general rule or special order, may prescribe the practice relating to depositions, discovery, and the production of documents. To the extent not provided for by general rule or special order, the practice relating to such matters shall conform to the practice in the division of the court having jurisdiction over actions at law.



Section 775 - Perpetuation of testimony and court records

The orphans' court division, by general rule or special order, may prescribe the practice relating to the perpetuation of testimony and to the perpetuation of lost or destroyed court records. When proved, such court records shall have the same legal effect as original records would have had. Notice of proceedings for the perpetuation of testimony and for the perpetuation of lost or destroyed court records shall be given in such manner as the division shall direct.



Section 776 - Testimony in proceedings removed from register

On appeal from the register, or in a proceeding removed from the register, the orphans' court division may find, upon the testimony taken before the register, that a substantial dispute of fact exists and grant a jury trial. When upon the testimony taken before the register a jury trial is not granted, the division shall hear the testimony de novo unless all parties appearing in the proceeding agree that the case be heard on the testimony taken before the register. In any event, the division may require witnesses already examined and other witnesses to appear before it. The division, in its discretion, may impanel a jury at any stage of the proceedings.



Section 777 - Right to jury trial; discretion of orphans' court division

(a) Title to property.--When a substantial dispute of fact shall arise concerning the decedent's title to property, real or personal, any party in interest shall be entitled to a trial of such issue by a jury. The verdict of the jury shall have the same effect as the verdict of a jury in a case at law.

(b) Determination of incapacity.--Any person against whom proceedings have been instituted to establish his incapacity shall be entitled to a trial of such issue by a jury. The verdict of the jury shall have the same effect as the verdict of a jury in a case at law.

(c) Will contest and other matters.--When a contest shall arise concerning the validity of a writing alleged to be testamentary, or concerning any matter other than as provided in subsections (a) and (b) of this section, the orphans' court division, in its discretion at any stage of the proceedings, may impanel a jury to decide any question of fact, but the verdict of the jury shall be advisory only.

(d) Waiver of right.--A person desiring a trial by jury shall make demand therefor in writing at least ten days prior to the initial hearing before the orphans' court division or; if the initial hearing is dispensed with as provided in section 778(b) (relating to combined hearings and trials) then at least ten days prior to the trial. The right to trial by jury is waived if such demand is not so made or, after having been made, the person claiming the right fails to appear.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 amended subsec. (b). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 778 - Procedure for jury trials

(a) Jury.--Jury trials in any case begun before or certified or appealed to an orphans' court division shall be tried in the division. The division shall draw a jury and preside at the trial of the issue and shall have all the powers of a judge in trials by jury in cases at law. The panel of jurors drawn for service in other divisions of the court shall be available for such service in the orphans' court division when required, and in judicial districts where there is a separate orphans' court division, the court of common pleas shall, by appropriate rules, provide for and regulate the manner in which the jurors shall be made available and sent to the orphans' court division when required for the trial of issues therein.

(b) Combined hearings and trials.--In any case begun before or certified or appealed to the orphans' court division, the court may, on its own motion or on motion of a party and with reasonable notice to all parties:

(1) combine the hearing to determine whether a substantial dispute of fact exists with the trial to determine the dispute, and impanel a jury before determining whether or not a substantial dispute of fact exists; and

(2) combine the hearing and trial on all wills, the issues in regard to which are closely interrelated.

The court may withdraw the case from the jury, if the court determines that no substantial dispute of fact exists.

(c) Rules of court.--Unless and until an orphans' court division otherwise directs, the appropriate rules of the division of the court having jurisdiction over actions at law shall apply to jury trials of issues in the orphans' court division, and matters relating to such trials shall be heard and disposed of by the orphans' court division.

Cross References. Section 778 is referred to in section 777 of this title.



Section 779 - Nonsuits

(a) In general.--The orphans' court division may enter a nonsuit under the same circumstances, subject to review in the same manner and with the same effect as in an action at law.

(b) Will contest.--A nonsuit may be entered against a contestant in a will contest whenever the contestant has the burden of overcoming the presumption of validity arising from due proof of execution as required by law and the contestant has failed to satisfy that burden.

(c) Other cases.--In any other case a nonsuit may be entered against a party where the disposition of the case depends on an issue on which that party has the burden of proof and has failed to satisfy that burden.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 added section 779.



Section 781 - Methods of enforcement

Compliance with an order or decree of an orphans' court division may be enforced by attachment of the person; sequestration of real or personal property; execution on personal property; attachment execution; or execution on real estate.



Section 782 - Procedure on attachment of the person

(a) Direction of writs.--A writ of attachment of the person shall be directed to and executed by the sheriff of the county in which the court or branch of the court is located or of any county where the person to be attached is located.

(b) Discharge of person attached for contempt.--Any person attached for contempt may be discharged from custody by the orphans' court division upon purging himself of contempt to the satisfaction of the division by whose order he was attached.



Section 783 - Procedure on sequestration of real or personal property

A writ of sequestration of real or personal property of an estate or trust, or of the respondent, to enforce an order or decree of the orphans' court division in the administration of the estate or trust shall be allowed by the orphans' court division as fully as in any court of equity, and shall be directed to and executed by the sheriff of the county in which the court or branch of the court is located or of any county where property to be sequestered is located. The orphans' court division, by general rule or special order, may prescribe the practice relating to sequestration of real and personal property. To the extent not provided for by general rule or special order, the practice relating to sequestration shall conform to the practice in the division of the court having jurisdiction over actions at law.



Section 784 - Procedure on execution on personal property

Writs of execution on personal property shall be allowed by the orphans' court division and directed to and executed by the sheriff of the proper county. The proceedings thereon shall be the same as on execution on personal property issued out of the division of the court having jurisdiction over actions at law.



Section 785 - Procedure on attachment execution

Writs of attachment execution shall be allowed by the orphans' court division and directed to and executed by the sheriff of the proper county. The proceedings thereon shall be the same as attachment executions issued out of the division of the court having jurisdiction over actions at law.



Section 786 - Procedure on execution on real estate

(a) Filing.--The prothonotary of any court of common pleas shall, on demand of the fiduciary or of any party in interest, file and docket a certified transcript or extract from the record showing that an orphans' court division has adjudged an amount to be due by any person, and such transcripts or extract shall constitute a judgment of the court against such person from the time of its filing with the same effect as if it had been obtained in an action in the division of the court having jurisdiction over actions at law. If the amount adjudged to be due shall be increased or decreased on appeal, the prothonotary shall, if the decree of the appellate court is certified to him, change his records accordingly, and if the appellate court has increased the amount, the excess shall constitute a judgment from the time when the records are so changed.

(b) Satisfaction and discharge.--If the orphans' court division shall order such person to be relieved from any such judgment, the prothonotary shall, on demand of any party in interest, enter on his records a certified copy of such order, which shall operate as a satisfaction of the judgment.

(c) Executions.--Execution may be issued on the judgment out of the court against the real estate of such respondent by any interested party for the recovery of so much as may be due to him, in the same manner as upon any other judgment rendered by the court.



Section 791 - Allowance and allocation (Repealed)

1978 Repeal. Section 791 was repealed April 28, 1978, P.L.202, No.53, effective in one year.



Section 792 - Right of appeal (Repealed)

1978 Repeal. Section 792 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 793 - Effect of appeal

No appeal from an order or decree of an orphans' court division concerning the validity of a will or the right to administer shall suspend the powers or prejudice the acts of a personal representative acting thereunder. The reversal or modification of any decree of an orphans' court division in a proceeding in which the division has jurisdiction of the sale, mortgage, exchange or conveyance of real or personal estate shall not divest any estate or interest acquired thereunder by a person not a party to the appeal.

Saved from Repeal. Section 793 is saved from repeal by the act of April 28, 1978, P.L.202, No.53, which put into effect the provisions of Title 42 (Judiciary and Judicial Procedure).



Section 794 - Disposition of cases on appeal (Repealed)

1978 Repeal. Section 794 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.






Chapter 9 - Register of Wills

Chapter Notes

Enactment. Chapter 9 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 901 - Register's jurisdiction

Within the county for which he has been elected or appointed, the register shall have jurisdiction of the probate of wills, the grant of letters to a personal representative, and any other matter as provided by law.



Section 902 - Deputy register

Every register shall appoint a deputy or two deputies who shall have power to perform the duties of the office in his behalf and for whose conduct he and his surety shall be accountable. In case of a vacancy in the office of register, the first deputy shall exercise all the powers of the register until a successor is appointed or elected.



Section 903 - Witnesses; testimony

The register shall have power to:

(1) Subpoenas.--Issue a subpoena to any person in any county of the Commonwealth to appear or produce papers or records before him.

(2) Administering oaths.--Administer oaths and affirmations to parties and witnesses appearing before him and to designate any clerk or clerks in his employ to administer such oaths and affirmations to parties and witnesses appearing before them, whether within or without the county of the register's jurisdiction, or without the Commonwealth.

(3) Depositions.--Issue commissions or rules to take the depositions of witnesses in another county or outside the Commonwealth. The practice relating thereto shall conform to the practice in the local orphans' court division.



Section 904 - Witness fees

Witnesses appearing before the register in obedience to the register's subpoena shall be entitled to the same fees and mileage as are allowed by law to witnesses in the orphans' court division.



Section 905 - Enforcement of subpoenas, orders and costs

Should any person refuse to comply with any subpoena or order of the register or to pay all costs, the register shall forthwith certify the record of the proceedings to the court. The court, upon petition of any party in interest, shall compel payment of the costs and shall enforce obedience to the subpoena or order in the same manner as in cases of subpoenas and orders issued or made by the court.



Section 906 - Caveat

(a) Bond.--When a caveat has been filed, the register shall not delay the probate of a will or the grant of letters for more than ten days after the filing of the petition for probate or for the grant of letters, or after the filing of the caveat, whichever shall be later, unless within such ten-day period a party in interest shall file with the register his bond in the name of the Commonwealth with sufficient surety in such amount, not less than $500 or more than $5,000, as the register considers necessary, conditioned for the payment of any costs which may be decreed against the caveator.

(b) Failure to give bond.--If no bond is filed within the ten-day period, the caveat shall be considered abandoned, except as the register, for cause shown, shall extend the time.

(c) Costs.--The register, or the court upon appeal, shall determine the amount of costs occasioned by a caveat and direct by whom they shall be paid. If all or part of the costs shall be finally decreed to be paid by the caveator, any party interested in the costs may bring suit on the caveator's bond as provided by law.



Section 907 - Certification of records to court

Whenever a caveat shall be filed or a dispute shall arise before the register concerning the probate of a will, the grant of letters or the performance of any other function by the register, he may certify, or the court upon petition of any party in interest may direct the register at any stage of the proceedings to certify, the entire record to the court, which shall proceed to a determination of the issue in dispute. No letters of administration pendente lite shall be granted by the register after proceedings have been removed to the court except by leave of court.



Section 908 - Appeals

(a) When allowed.--Any party in interest seeking to challenge the probate of a will or who is otherwise aggrieved by a decree of the register, or a fiduciary whose estate or trust is so aggrieved, may appeal therefrom to the court within one year of the decree: Provided, That the executor designated in an instrument shall not by virtue of such designation be deemed a party in interest who may appeal from a decree refusing probate of it. The court, upon petition of a party in interest, may limit the time for appeal to three months.

(b) Bond.--The court, upon cause shown and after such notice, if any, as it shall direct, may require a surety bond to be filed by anyone appealing from a decree of the register conditioned for the payment of any costs or charges that may be decreed against him. The sufficiency of the surety shall be determined by the register in the first instance, with right of appeal to the court. If a bond in compliance with the final applicable order is not filed within ten days thereafter, the appeal shall be considered abandoned.

(c) Effect of appeal.--No appeal from a decree of the register shall suspend the powers or prejudice the acts of a personal representative to whom letters have been granted.

(d) Excepted appeals.--This section shall not apply to appeals for inheritance tax purposes, or to appeals specially regulated by law.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment. Act 98 amended subsec. (a).

1976 Amendment. Act 135 amended subsecs. (a) and (b).

1974 Amendment. Act 293 amended subsec. (d), retroactive to July 1, 1972.

Cross References. Section 908 is referred to in section 3133 of this title.



Section 909 - Bill of costs (Repealed)

1978 Repeal. Section 909 was repealed April 28, 1978, P.L.202, No.53, effective in one year.



Section 910 - Transmission of accounts to the court

All accounts filed with the register shall be transmitted to the court for audit and confirmation on dates fixed by the court by general rule or special order and shall be advertised as required by law.



Section 911 - Attestation of certain applications and documents

Except as provided otherwise in section 3154 (relating to affidavit and oath), applications and documents submitted to the register for which attestation is required may be attested either by an affidavit or by a verified statement. In case of the latter alternative, the statement shall set forth that it is subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Act 152 added section 911. Section 27(e) of Act 152 provided that section 911 shall apply beginning with the effective date of Act 152.



Section 921 - Wills

All probated wills shall be indexed and recorded by the register, and shall remain in his office, except for the period required to be in the custody of a higher court. The recording may be accomplished by photographic or other mechanical process.



Section 922 - Inventories

The register shall index and record all inventories filed with him. The recording may be accomplished by photographic or other mechanical process.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)



Section 923 - Certified copies

Every register upon the request of any person paying the fee therefor, shall make and certify under the seal of his office true copies of his records or of papers filed with him or of proceedings before him. Such certified copies shall be as good evidence as the original in any judicial proceeding in the Commonwealth.



Section 924 - Recording proceedings in another county

Copies of wills and probate proceedings and records of the grant of letters of administration and proceedings relating thereto, duly certified by the register, may be filed in the office of the register in any county where real estate of the decedent is located. The register with whom such papers are filed shall forthwith record the same, and the record thereof shall be as valid and effectual in law as the original, or its duly certified copy, or its record would be for all purposes of vesting title, of evidence, and of notice.



Section 925 - Certificates and affidavits of death

Where it is not necessary to have letters granted to administer a decedent's estate but it is desired to have a public record of his death, a certificate of death may be filed with the register except that where a certificate of death cannot be obtained the affidavit of a relative or other interested party may be filed with the register setting forth the decedent's name, residence, date, time and place of death, and age at death. The register shall index and record all such certificates and affidavits filed with him.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 added section 925.






Chapter 21 - Intestate Succession

Chapter Notes

Enactment. Chapter 21 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References. Chapter 21 is referred to in sections 305, 6306 of this title; section 6115 of Title 18 (Crimes and Offenses).



Section 2101 - Intestate estate

(a) General rule.--All or any part of the estate of a decedent not effectively disposed of by will or otherwise passes to his heirs as prescribed in this chapter, except as modified by the decedent's will.

(b) Modification by decedent's will.--A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which the individual or class would have succeeded passes as if that individual or each member of that class had disclaimed his intestate share.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 2101 shall apply to the estates of decedents dying on or after the effective date of Act 102.

1978 Amendment. Section 9 of Act 23 provided that Act 23 shall apply only to decedents dying after the effective date of Act 23.



Section 2102 - Share of surviving spouse

The intestate share of a decedent's surviving spouse is:

(1) If there is no surviving issue or parent of the decedent, the entire intestate estate.

(2) If there is no surviving issue of the decedent but he is survived by a parent or parents, the first $30,000 plus one-half of the balance of the intestate estate. Notwithstanding the foregoing, in the case of a decedent who died as a result of the terrorist attacks of September 11, 2001, a surviving spouse shall be entitled to 100% of any compensation award paid pursuant to the Air Transportation Safety and System Stabilization Act (Public Law 107-42, 115 Stat. 230).

(3) If there are surviving issue of the decedent all of whom are issue of the surviving spouse also, the first $30,000 plus one-half of the balance of the intestate estate.

(4) If there are surviving issue of the decedent one or more of whom are not issue of the surviving spouse, one-half of the intestate estate.

(5) In case of partial intestacy any property received by the surviving spouse under the will shall satisfy pro tanto the $30,000 allowance under paragraphs (2) and (3).

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; July 11, 1980, P.L.565, No.118, eff. 60 days; Oct. 3, 2003, P.L.175, No.26, eff. imd.)

2003 Amendment. Section 2 of Act 26 provided that Act 26 shall be retroactive to September 11, 2001.



Section 2103 - Shares of others than surviving spouse

The share of the estate, if any, to which the surviving spouse is not entitled, and the entire estate if there is no surviving spouse, shall pass in the following order:

(1) Issue.--To the issue of the decedent.

(2) Parents.--If no issue survives the decedent, then to the parents or parent of the decedent.

(3) Brothers, sisters, or their issue.--If no parent survives the decedent, then to the issue of each of the decedent's parents.

(4) Grandparents.--If no issue of either of the decedent's parents but at least one grandparent survives the decedent, then half to the paternal grandparents or grandparent, or if both are dead, to the children of each of them and the children of the deceased children of each of them, and half to the maternal grandparents or grandparent, or if both are dead to the children of each of them and the children of the deceased children of each of them. If both of the paternal grandparents or both of the maternal grandparents are dead leaving no child or grandchild to survive the decedent, the half which would have passed to them or to their children and grandchildren shall be added to the half passing to the grandparents or grandparent or to their children and grandchildren on the other side.

(5) Uncles, aunts and their children, and grandchildren.--If no grandparent survives the decedent, then to the uncles and aunts and the children and grandchildren of deceased uncles and aunts of the decedent as provided in section 2104(1) (relating to taking in different degrees).

(6) Commonwealth.--In default of all persons hereinbefore described, then to the Commonwealth of Pennsylvania.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days)

1978 Amendment. Section 9 of Act 23 provided that Act 23 shall apply only to decedents dying after the effective date of Act 23.

Cross References. Section 2103 is referred to in sections 2104, 3546 of this title.



Section 2104 - Rules of succession

The provisions of this chapter shall be applied to both real and personal estate in accordance with the following rules:

(1) Taking in different degrees.--The shares passing under this chapter to the issue of the decedent, to the issue of his parents or grandparents or to his uncles or aunts or to their children, or grandchildren, shall pass to them as follows: The part of the estate passing to any such persons shall be divided into as many equal shares as there shall be persons in the nearest degree of consanguinity to the decedent living and taking shares therein and persons in that degree who have died before the decedent and have left issue to survive him who take shares therein. One equal share shall pass to each such living person in the nearest degree and one equal share shall pass by representation to the issue of each such deceased person, except that no issue of a child of an uncle or aunt of the decedent shall be entitled to any share of the estate unless there be no relatives as close as a child of an uncle or aunt living and taking a share therein, in which case the grandchildren of uncles and aunts of the decedent shall be entitled to share, but no issue of a grandchild of an uncle or aunt shall be entitled to any share of the estate.

(2) Taking in same degree.--When the persons entitled to take under this chapter other than as a surviving spouse are all in the same degree of consanguinity to the decedent, they shall take in equal shares.

(3) Whole and half blood.--Persons taking under this chapter shall take without distinction between those of the whole and those of the half blood.

(4) After-born persons; time of determining relationships.--Persons begotten before the decedent's death but born thereafter, shall take as if they had been born in his lifetime.

(5) Source of ownership.--Real estate shall pass under this chapter without regard to the ancestor or other relation from whom it has come.

(6) Quantity of estate.--Any person taking real or personal estate under this chapter shall take such interest as the decedent had therein.

(7) Tenancy in estate.--When real or personal estate or shares therein shall pass to two or more persons, they shall take it as tenants in common, except that if it shall pass to a husband and wife they shall take it as tenants by the entireties.

(8) Alienage.--Real and personal estate shall pass without regard to whether the decedent or any person otherwise entitled to take under this chapter is or has been an alien.

(9) Person related to decedent through two lines.--A person related to the decedent through two lines of relationship shall take one share only which shall be the larger share.

(10) Requirement that heir survive decedent for five days.--Any person who fails to survive the decedent by five days shall be deemed to have predeceased the decedent for purposes of intestate succession and the decedent's heirs shall be determined accordingly. If the time of death of the decedent or of a person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir survived the decedent by five days, that person shall be deemed to have failed to survive for the required period. This section shall not be applied where its application would result in a taking by the Commonwealth under section 2103(6) (relating to shares of others than surviving spouse).

(11) Intestacy following valid prior estate.--In the event of an intestacy occurring at the termination of a valid prior estate, the identity and shares of the intestate heirs then entitled to take shall be ascertained as though the death of the testator, settlor or grantor had occurred at the time of the termination of the prior estate.

(July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 18, 1978, P.L.42, No.23, eff. 60 days; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. Act 50 added par. (11). Section 14(b)(2) of Act 50 provided that the amendment shall apply to intestacies occurring on or after the effective date of Act 50, even if the trust became irrevocable before the effective date of Act 50.

Cross References. Section 2104 is referred to in sections 2103, 6205 of this title.



Section 2105 - Spouse's rights

(a) Widow.--The share of the estate to which a widow is entitled under this title shall be in lieu and full satisfaction of her dower at common law.

(b) Surviving husband.--The share of the estate to which a surviving husband is entitled under this title shall be in lieu and full satisfaction of his curtesy at common law.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days)

1978 Amendment. Section 9 of Act 23 provided that Act 23 shall apply only to decedents dying after the effective date of Act 23.



Section 2106 - Forfeiture

(a) Spouse's share.--

(1) A spouse who, for one year or upwards previous to the death of the other spouse, has willfully neglected or refused to perform the duty to support the other spouse, or who for one year or upwards has willfully and maliciously deserted the other spouse, shall have no right or interest under this chapter in the real or personal estate of the other spouse.

(2) A spouse shall have no right or interest under this chapter in the real or personal estate of the other spouse if:

(i) the other spouse dies domiciled in this Commonwealth during the course of divorce proceedings;

(ii) no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court); and

(iii) grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(b) Parent's share.--Any parent who, for one year or upwards previous to the death of the parent's minor or dependent child, has:

(1) failed to perform the duty to support the minor or dependent child or who, for one year, has deserted the minor or dependent child; or

(2) been convicted of one of the following offenses under Title 18:

section 4303 (relating to concealing death of child);

section 4304 (relating to endangering welfare of children);

section 6312 (relating to sexual abuse of children);

or an equivalent crime under Federal law or the law of

another state involving his or her child;

shall have no right or interest under this chapter in the real or personal estate of the minor or dependent child. The determination under paragraph (1) shall be made by the court after considering the quality, nature and extent of the parent's contact with the child and the physical, emotional and financial support provided to the child.

(c) Slayer's share.--Any person who participates either as a principal or as an accessory before the fact in the willful and unlawful killing of any person shall not in any way acquire property or receive any benefits as the result of such killing, but such property or benefits shall be distributed as provided in Chapter 88 (relating to slayers).

(d) Surviving spouse as witness.--The surviving husband or wife shall be a competent witness as to all matters pertinent to the issue of forfeiture under this section.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; Mar. 7, 1984, P.L.103, No.21, eff. imd.; Dec. 20, 2000, P.L.838, No.118, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 amended subsec. (a).

2000 Amendment. Act 118 amended subsec. (b).

1976 Amendment. Act 135 amended subsec. (a) and deleted subsec. (b).

1974 Amendment. Act 293 amended subsec. (c).

Cross References. Section 2106 is referred to in section 2208 of this title.



Section 2107 - Persons born out of wedlock

(a) Child of mother.--For purposes of descent by, from and through a person born out of wedlock, he shall be considered the child of his mother.

(b) Marriage of parents.--(Deleted by amendment).

(c) Child of father.--For purposes of descent by, from and through a person born out of wedlock, he shall be considered the child of his father when the identity of the father has been determined in any one of the following ways:

(1) If the parents of a child born out of wedlock shall have married each other.

(2) If during the lifetime of the child, the father openly holds out the child to be his and receives the child into his home, or openly holds the child out to be his and provides support for the child which shall be determined by clear and convincing evidence.

(3) If there is clear and convincing evidence that the man was the father of the child, which may include a prior court determination of paternity.

(Nov. 26, 1978, P.L.1269, No.303, eff. imd.)

1978 Amendment. Section 5 of Act 303 provided that Act 303 shall not apply to wills or conveyances executed prior to the effective date of Act 303 or to rights from and through a child's father if the father had died prior to the effective date of Act 303.

Cross References. Section 2107 is referred to in sections 2514, 6114 of this title.



Section 2108 - Adopted person

For purposes of inheritance by, from and through an adopted person he shall be considered the issue of his adopting parent or parents. An adopted person shall not be considered as continuing to be the child or issue of his natural parents except in distributing the estate of a natural kin, other than the natural parent, who has maintained a family relationship with the adopted person. If a natural parent shall have married the adopting parent, the adopted person for purposes of inheritance by, from and through him shall also be considered the issue of such natural parent.

(July 9, 1976, P.L.551, No.135, eff. imd.)



Section 2109 - Advancements (Repealed)

1976 Repeal. Section 2109 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2109.1 - Advancements

If a person dies intestate as to all or any part of his estate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose the property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue unless the declaration or acknowledgment so provides.

(July 9, 1976, P.L.551, No.135, eff. imd.)

1976 Amendment. Act 135 added section 2109.1.



Section 2110 - Spouse's allowance; procedure

The allowance shall be set aside and awarded in distribution to the surviving spouse, or his successor in interest, in the same manner as other distributive shares of the estate are awarded, without any right in the surviving spouse to choose particular real or personal property in satisfaction thereof. Nothing herein shall be construed as limiting the right of the surviving spouse and other distributees to demand that property, not theretofore sold, be distributed in kind to them.



Section 2111 - Procedure to establish title to real property when spouse claims entire estate (Repealed)

1978 Repeal. Section 2111 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2112 - Property distributable to the Commonwealth (Repealed)

1976 Repeal. Section 2112 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2113 - Limitations of claims (Repealed)

1976 Repeal. Section 2113 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2114 - Personal estate of nonresident (Repealed)

1976 Repeal. Section 2114 was repealed July 9, 1976, P.L.551, No.135, effective immediately.






Chapter 22 - Elective Share of Surviving Spouse

Chapter Notes

Enactment. Chapter 22 was added April 18, 1978, P.L.42, No.23, effective in 60 days.

Cross References. Chapter 22 is referred to in sections 2201, 2209, 3702 of this title.



Section 2201 - Definition of conveyance

As used in this chapter, unless the context clearly indicates otherwise, "conveyance" means an act by which it is intended to create an interest in real or personal property whether the act is intended to have inter vivos or testamentary operation.



Section 2202 - Right of election; nonresident decedent

When a married person not domiciled in this Commonwealth dies, the rights, if any, of his surviving spouse to an elective share in property in this Commonwealth are governed by the laws of the decedent's domicile at death, but the rights of the electing spouse shall be subject to the rights of fiduciaries, custodians and obligors within this Commonwealth and transferees for value of and holders of liens for value on real estate or tangible personal property located in this Commonwealth under section 2211 (relating to determination of effect of election; enforcement).



Section 2203 - Right of election; resident decedent

(a) Property subject to election.--Except as provided in subsection (c), when a married person domiciled in this Commonwealth dies, his surviving spouse has a right to an elective share of one-third of the following property:

(1) Property passing from the decedent by will or intestacy.

(2) Income or use for the remaining life of the spouse of property conveyed by the decedent during the marriage to the extent that the decedent at the time of his death had the use of the property or an interest in or power to withdraw the income thereof.

(3) Property conveyed by the decedent during his lifetime to the extent that the decedent at the time of his death had a power to revoke the conveyance or to consume, invade or dispose of the principal for his own benefit.

(4) Property conveyed by the decedent during the marriage to himself and another or others with right of survivorship to the extent of any interest in the property that the decedent had the power at the time of his death unilaterally to convey absolutely or in fee.

(5) Survivorship rights conveyed to a beneficiary of an annuity contract to the extent it was purchased by the decedent during the marriage and the decedent was receiving annuity payments therefrom at the time of his death.

(6) Property conveyed by the decedent during the marriage and within one year of his death to the extent that the aggregate amount so conveyed to each donee exceeds $3,000, valued at the time of conveyance.

In construing this subsection, a power in the decedent to withdraw income or principal, or a power in any person whose interest is not adverse to the decedent to distribute to or use for the benefit of the decedent any income or principal, shall be deemed to be a power in the decedent to withdraw so much of the income or principal as is subject to such power, even though such income or principal may be distributed only for support or other particular purpose or only in limited periodic amounts.

(b) Property not subject to election.--The provisions of subsection (a) shall not be construed to include any of the following except to the extent that they pass as part of the decedent's estate to his personal representative, heirs, legatees or devisees:

(1) Any conveyance made with the express consent or joinder of the surviving spouse.

(2) The proceeds of insurance, including accidental death benefits, on the life of the decedent.

(3) Interests under any broad-based nondiscriminatory pension, profit sharing, stock bonus, deferred compensation, disability, death benefit or other such plan established by an employer for the benefit of its employees and their beneficiaries.

(4) Property passing by the decedent's exercise or nonexercise of any power of appointment given by someone other than the decedent.

(c) Nonapplicability.--Pursuant to 23 Pa.C.S. § 3323(d.1) (relating to decree of court), this section shall not apply in the event a married person domiciled in this Commonwealth dies during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(July 11, 1980, P.L.565, No.118, eff. 60 days; Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment. Act 175 amended subsec. (a) and added subsec. (c). Section 5(4) of Act 175 provided that the amendment or addition of subsecs. (a) and (c) shall apply to the death of one of the parties on or after the effective date of par. (4) irrespective of whether the divorce proceeding was commenced before, on or after the effective date of par. (4).

Cross References. Section 2203 is referred to in sections 2204, 2205 of this title.



Section 2204 - Disclaimers, releases and charges against elective share

(a) Disclaimers.--Except as provided in subsections (b) and (c), an election by a spouse to take his elective share shall be deemed a disclaimer of any beneficial interest of the spouse in the following, to the extent that such interest would otherwise be payable to or enjoyed by the spouse after the decedent's death:

(1) Property subject to the spouse's election not awarded to the spouse as part of his elective share.

(2) Property appointed by the decedent's exercise of a general or special power of appointment, and property passing in default of appointment to the extent that the decedent had power to exclude his spouse from any interest therein.

(3) Property in any trust created by the decedent during his lifetime.

(4) Proceeds of insurance, including accidental death benefits, on the life of the decedent attributable to premiums paid by him, his employer, partner or creditor.

(5) Any annuity contract purchased by the decedent, his employer, partner or creditor.

(6) Any pension, profit sharing, stock bonus, deferred compensation, disability, death benefit or other plan established by an employer for the benefit of its employees and their beneficiaries, exclusive of the Federal social security system and railroad retirement system, by reason of services performed or disabilities incurred by the decedent.

(7) Community property in the proportion that it represents the decedent's earnings or contributions.

(8) All intangible or tangible personal property and all real property owned by the decedent and his spouse by the entireties or jointly with right of survivorship, in the proportion that such property represents contributions by the decedent.

(9) All intangible or tangible personal property and all real property given to his spouse by the decedent during his lifetime which, or the proceeds of which, are still owned by his spouse at the time of the decedent's death.

(b) Conveyances and releases.--Except as provided in subsection (c), if any of the foregoing beneficial interests has already been accepted or cannot be disclaimed for any other reason, the spouse shall be entitled to an elective share only if the spouse conveys or releases such interest to those who would take it if the spouse had disclaimed it, and such conveyance or release shall be valid regardless of any spendthrift or similar provision.

(c) Charges against elective share.--Notwithstanding the provisions of subsections (a) and (b), the spouse may elect to retain any beneficial interest described in subsection (a) which immediately after the decedent's death consists of property owned by the spouse outright or in fee simple absolute, and have the value thereof at the time of the decedent's death charged against the elective share. The value at the time of the decedent's death of any beneficial interest described in subsection (a), regardless of its form, shall also be so charged against the elective share to the extent that it cannot be disclaimed, conveyed or released. If any property retained by the spouse pursuant to this subsection would have reverted to the personal representative of the decedent's estate under section 2211(b)(2) and (3) (relating to determination of effect of election; enforcement) had the property been disclaimed, its value shall be added to the value of the property passing by will or intestacy for the purpose of computing the spouse's elective share under section 2203(a)(1) (relating to right of election; resident decedent).

(d) Definition of "beneficial interest".--The term "beneficial interest" as used in this section shall include any power of appointment or power of consumption and any benefit arising from a direction by the decedent regarding the source of payment of inheritance or estate taxes.

(e) Conditional decree.--Any award to the electing spouse shall be conditioned upon:

(1) the spouse's delivery, in recordable form in the case of real estate, of such disclaimers, releases or conveyances as may be appropriate to insure protection to the person or persons entitled to disclaimed, released or conveyed property; and

(2) the filing with the court of proof of compliance with the condition.

(July 11, 1980, P.L.565, No.118, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Act 152 amended subsec. (a)(8) and (9). Section 27(d) of Act 152 provided that the amendment of subsec. (a)(8) and (9) shall apply to the estates of decedents dying on or after the effective date of Act 152.

1980 Amendment. Act 118 amended subsec. (c).

Cross References. Section 2204 is referred to in section 2205 of this title.



Section 2205 - Transfers for value excluded

Conveyances and contracts made by the decedent are excluded from the provisions of section 2203 (relating to right of election; resident decedent) and section 2204 (relating to disclaimers, releases and charges against elective share), to the extent that the decedent received adequate consideration therefor in money or money's worth.



Section 2206 - Right of election personal to surviving spouse

The right of election of the surviving spouse may be exercised in whole or in part only during his lifetime by him or by his agent in accordance with section 5603(d) (relating to implementation of power of attorney). In the case of a minor spouse, the right of election may be exercised in whole or in part only by the spouse's guardian; in the case of an incapacitated spouse, the right of election may be exercised in whole or in part only by the spouse's guardian or by his agent in accordance with section 5603(d) if the power of attorney qualifies as a durable power of attorney under section 5604 (relating to durable powers of attorney); provided, that, in each case, the election shall be exercised only upon order of the court having jurisdiction of the minor's or the incapacitated person's estate, after finding that exercise of the right is advisable.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 2206 is referred to in section 5603 of this title.



Section 2207 - Waiver of right to elect

The right of election of a surviving spouse may be waived, wholly or partially, before or after marriage or before or after the death of the decedent.



Section 2208 - Forfeiture of right of election

A surviving spouse who under the provisions of section 2106 (relating to forfeiture) would not be entitled to a share of the decedent's estate had he died intestate shall have no right of election.



Section 2209 - Surviving spouse as witness

A person who is or claims to be the surviving spouse shall be a competent witness as to all matters pertinent to his rights under this chapter other than the creation of his status as the surviving spouse.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)

1982 Amendment. Section 13 of Act 26 provided that the amendment shall be effective as of June 17, 1978, and shall apply to the estates of all decedents dying on or after that date.



Section 2210 - Procedure for election; time limit

(a) How election made.--A surviving spouse's election to take or not to take his elective share shall be by a writing signed by him and filed with the clerk of the orphans' court division of the county where the decedent died domiciled. Notice of the election shall be given to the decedent's personal representative, if any.

(b) Time limit.--The election must be filed with the clerk before the expiration of six months after the decedent's death or before the expiration of six months after the date of probate, whichever is later. The court may extend the time for election for such period and upon such terms and conditions as the court shall deem proper under the circumstances on application of the surviving spouse filed with the clerk within the foregoing time limit. Failure to file an election in the manner and within the time limit set forth in this section shall be deemed a waiver of the right of election.

(c) Costs.--The costs of filing and recording the election shall be reimbursed out of the estate as a part of the administration expenses.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)



Section 2211 - Determination of effect of election; enforcement

(a) Power of court of domicile.--After notice and hearing, the orphans' court division of the county of the decedent's domicile shall determine all matters concerning the spouse's election, including the interests and liabilities of the spouse and others in or with respect to all property, regardless of its situs, which is subject to the election or which must be disclaimed, released or conveyed by the spouse or charged against the elective share.

(b) Effect of election.--In exercising its powers under subsection (a), the court shall honor any provision in the decedent's will or other conveyance concerning interests of those other than his spouse in the event of an election. Subject to any such provision, the court shall be guided by the following rules but shall have the power to supplement or to depart from them if, in its opinion, a different determination of the rights of the spouse and others would more nearly carry out what would have been the particular decedent's intention had he known of the election:

(1) In general.--Property which otherwise would pass by intestacy shall first be applied toward satisfaction of the spouse's elective share. The balance of the elective share shall then be charged separately against each conveyance subject to the election, the passing of property by will to be treated as a conveyance for this purpose, but the spouse shall have no right to share in any particular item of property within each conveyance. After the value of the electing spouse's fractional interest in each conveyance at the time of distribution is determined, items of property within the conveyance may be allocated disproportionately at distribution values between the elective and nonelective shares in order to give maximum effect to the decedent's intention with respect to the disposition of particular items or kinds of property. Property in the nonelective share shall be distributed among the beneficiaries of each conveyance in accordance with the rules of abatement or by analogy thereto.

(2) Disclaimed interests contingent on survival.--If a surviving spouse has disclaimed an interest which would have terminated at the spouse's death or was contingent upon the spouse surviving the decedent, the interests of others shall be as they would have been if the spouse had predeceased the decedent.

(3) Other disclaimed interests.--Except as above provided, disclaimed interests shall pass to other beneficiaries of the conveyance according to section 2514 (relating to rules of interpretation), which may be applied by analogy to inter vivos conveyances or, where those provisions cannot be applied, by way of reversion to the personal representative of the decedent's estate.

(4) Windfalls.--If the election and disclaimers, releases and conveyances by a surviving spouse in connection therewith result in an increase in the value of the interest of a beneficiary, the court may require contributions from such a beneficiary, directly or by sequestering the disclaimed, released or conveyed interests, in relief of other beneficiaries, so that no beneficiary will receive more value than he would have received in the absence of the election.

(c) Enforcement.--The rights of the electing spouse may be enforced, as the court considers appropriate, by orders, decrees or judgments requiring the performance of specific acts by, or imposing personal liability on:

(1) any fiduciary, custodian or obligor to the extent that he is in possession of property subject to the spouse's election or its proceeds; or

(2) the original beneficial recipient of such property or the donee of that recipient, including successive donees, to the extent that each donee is in possession of such property or its proceeds.

Any such order, decree or judgment of the orphans' court division of the county of the decedent's domicile under this section may be further enforced as necessary by suits in other courts. The liabilities as determined by the court may be enforced against fewer than all persons against whom relief could be sought but no person shall be subject to contribution in any greater amount than he would have been if full relief had been secured against all persons subject to contribution.

(d) Restraining orders.--The court on petition of a surviving spouse may restrain any person from making a payment or transfer of property which may be subject to the spouse's election, either before or after an election is made.

(e) Protection of fiduciaries, custodians and obligors.--Unless restrained by court decree, no fiduciary, custodian or obligor, other than the personal representative of the decedent's estate, shall be liable for making such payments or distributions of property subject to the spouse's election as would have been required by the terms of the conveyance or contract in the absence of an election.

(f) Transferees and lienholders for value.--No transferee of or holder of a lien against property subject to a spouse's election shall be liable to a surviving spouse if the transferee or lienholder has given a bona fide consideration, unless a certified copy of an order or decree of court providing to the contrary with respect to real property has been recorded in the office for the recording of deeds of the county where the real estate lies prior to the recording of the transfer or the entry of the lien of record. The recording of any such order or decree shall be indexed in the grantor's index under the name of the decedent.

Cross References. Section 2211 is referred to in sections 2202, 2204, 5603 of this title.






Chapter 25 - Wills

Chapter Notes

Enactment. Chapter 25 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References. Chapter 25 is referred to in section 6306 of this title; section 5603 of Title 23 (Domestic Relations).



Section 2501 - Who may make a will

Any person 18 or more years of age who is of sound mind may make a will.

(Dec. 6, 1972, P.L.1461, No.331; Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.)



Section 2502 - Form and execution of a will

Every will shall be in writing and shall be signed by the testator at the end thereof, subject to the following rules and exceptions:

(1) Words following signature.--The presence of any writing after the signature to a will, whether written before or after its execution, shall not invalidate that which precedes the signature.

(2) Signature by mark.--If the testator is unable to sign his name for any reason, a will to which he makes his mark and to which his name is subscribed before or after he makes his mark shall be as valid as though he had signed his name thereto: Provided, That he makes his mark in the presence of two witnesses who sign their names to the will in his presence.

(3) Signature by another.--If the testator is unable to sign his name or to make his mark for any reason, a will to which his name is subscribed in his presence and by his express direction shall be as valid as though he had signed his name thereto: Provided, That he declares the instrument to be his will in the presence of two witnesses who sign their names to it in his presence.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Act 102 amended the intro. par. and par. (2). Section 10 of Act 102 provided that the amendment of the intro. par. and par. (2) shall apply to wills executed on or after the effective date of Act 102.

Cross References. Section 2502 is referred to in sections 2504.1, 3132.1, 3154 of this title.



Section 2503 - Nuncupative wills (Repealed)

1974 Repeal. Section 2503 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 2504 - Witnesses (Repealed)

1974 Repeal. Section 2504 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 2504.1 - Validity of execution

A will is validly executed if executed in compliance with section 2502 (relating to form and execution of a will), or in compliance with the law of the jurisdiction where the testator was domiciled at the time of the execution of the will or at the time of his death.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 added section 2504.1.



Section 2505 - Revocation of a will

No will or codicil in writing, or any part thereof, can be revoked or altered otherwise than:

(1) Will or codicil.--By some other will or codicil in writing;

(2) Other writing.--By some other writing declaring the same, executed and proved in the manner required of wills; or

(3) Act to the document.--By being burnt, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revocation, by the testator himself or by another person in his presence and by his express direction. If such act is done by any person other than the testator, the direction of the testator must be proved by the oaths or affirmations of two competent witnesses.



Section 2506 - Revival of revoked or invalid will

If, after the making of any will, the testator shall execute a later will which expressly or by necessary implication revokes the earlier will, the revocation of the later will shall not revive the earlier will, unless the revocation is in writing and declares the intention of the testator to revive the earlier will, or unless, after such revocation, the earlier will shall be reexecuted. Oral republication of itself shall be ineffective to revive a will.



Section 2507 - Modification by circumstances

Wills shall be modified upon the occurrence of any of the following circumstances, among others:

(1) Death within 30 days; religious and charitable gifts.--(Repealed).

(2) Divorce or pending divorce.--Any provision in a testator's will in favor of or relating to the testator's spouse shall become ineffective for all purposes unless it appears from the will that the provision was intended to survive a divorce, if the testator:

(i) is divorced from such spouse after making the will; or

(ii) dies domiciled in this Commonwealth during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court) and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(3) Marriage.--If the testator marries after making a will, the surviving spouse shall receive the share of the estate to which he would have been entitled had the testator died intestate, unless the will shall give him a greater share or unless it appears from the will that the will was made in contemplation of marriage to the surviving spouse.

(4) Birth or adoption.--If the testator fails to provide in his will for his child born or adopted after making his will, unless it appears from the will that the failure was intentional, such child shall receive out of the testator's property not passing to a surviving spouse, such share as he would have received if the testator had died unmarried and intestate owning only that portion of his estate not passing to a surviving spouse.

(5) Slaying.--Any person who participates either as a principal or as an accessory before the fact in the willful and unlawful killing of any person shall not in any way acquire property or receive any benefits as the result of the willful and unlawful killing but such property or benefits shall be distributed as provided by Chapter 88 (relating to slayers).

(July 9, 1976, P.L.551, No.135, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 amended par. (2).

1992 Amendment. Act 152 amended pars. (2) and (3). Section 27(d) of Act 152 provided that the amendment of pars. (2) and (3) shall apply to the estates of decedents dying on or after the effective date of Act 152.

1976 Repeal. Act 135 repealed par. (1).

Cross References. Section 2507 is referred to in section 3153 of this title.



Section 2508 - Change by election of surviving spouse (Repealed)

1978 Repeal. Section 2508 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2509 - Forfeiture of right of election (Repealed)

1978 Repeal. Section 2509 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2510 - How election made (Repealed)

1978 Repeal. Section 2510 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2511 - Time for making election (Repealed)

1978 Repeal. Section 2511 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2512 - Failure to make an election (Repealed)

1978 Repeal. Section 2512 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2513 - Grantee or lienholder (Repealed)

1978 Repeal. Section 2513 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2514 - Rules of interpretation

In the absence of a contrary intent appearing therein, wills shall be construed as to real and personal estate in accordance with the following rules:

(1) Wills construed as if executed immediately before death.--(Repealed).

(1.1) Construction that will passes all property.--A will shall be construed to apply to all property which the testator owned at his death, including property acquired after the execution of his will.

(2) After-acquired property.--(Repealed).

(3) Devises of real estate.--All devises of real estate shall pass the whole estate of the testator in the premises devised, although there be no words of inheritance or of perpetuity.

(4) Meaning of "heirs" and "next of kin," etc.; time of ascertaining class.--A devise or bequest of real or personal estate, whether directly or in trust, to the testator's or another designated person's "heirs" or "next of kin" or "relatives" or "family" or to "the persons thereunto entitled under the intestate laws" or to persons described by words of similar import, shall mean those persons, including the spouse, who would take under the intestate laws if the testator or other designated person were to die intestate at the time when such class is to be ascertained, a resident of the Commonwealth, and owning the estate so devised or bequeathed: Provided, however, That the share of a spouse, other than the spouse of the testator, shall not include the allowance under the intestate laws. The time when such class is to be ascertained shall be the time when the devise or bequest is to take effect in enjoyment.

(5) Time for ascertaining class.--In construing a devise or bequest to a class other than a class described in section 2514(4), the class shall be ascertained at the time the devise or bequest is to take effect in enjoyment, except that the issue then living of any member of the class who is then dead shall take per stirpes the share which their deceased ancestor would have taken if he had then been living.

(6) Meaning of "die without issue" and similar phrases.--In any devise or bequest of real or personal estate, the words "die without issue," "die without leaving issue," "have no issue," or other words importing either a want or failure of issue of any person in his lifetime or at the time of his death, or an indefinite failure of his issue, shall be construed to mean a want or failure of issue in his lifetime or at his death, and not an indefinite failure of his issue.

(7) Adopted children.--In construing paragraphs (9), (10) and (11) of this section, relating to lapsed and void devises and legacies, and in construing a will making a devise or bequest to a person or persons described by relationship to the testator or to another, any adopted person shall be considered the child of his adopting parent or parents, except that, in construing the will of a testator who is not the adopting parent, an adopted person shall not be considered the child of his adopting parent or parents unless the adoption occurred during the adopted person's minority or reflected an earlier parent-child relationship that existed during the child's minority. An adopted person who is considered the child of his adopting parent or parents under this paragraph shall not be considered as continuing to be the child of his natural parents except in construing the will of a natural kin, other than the natural parent, who has maintained a family relationship with the adopted person. If a natural parent shall have married the adopting parent, the adopted person shall also be considered the child of such natural parent.

(8) Persons born out of wedlock.--In construing paragraphs (9), (10) and (11), relating to lapsed and void devises and legacies, and in construing a will making a devise or bequest to a person or persons described by relationship to the testator or to another, a person born out of wedlock shall be considered the child of the natural mother and also of the natural father if paternity of the natural father has been determined pursuant to the provisions of section 2107 (relating to persons born out of wedlock).

(9) Lapsed and void devises and legacies; substitution of issue.--A devise or bequest to a child or other issue of the testator or to his brother or sister or to a child of his brother or sister whether designated by name or as one of a class shall not lapse if the beneficiary shall fail to survive the testator and shall leave issue surviving the testator but shall pass to such surviving issue who shall take per stirpes the share which their deceased ancestor would have taken had he survived the testator: Provided, That such a devise or bequest to a brother or sister or to the child of a brother or sister shall lapse to the extent to which it will pass to the testator's spouse or issue as a part of the residuary estate or under the intestate laws.

(10) Lapsed and void devises and legacies; shares not in residue.--A devise or bequest not being part of the residuary estate which shall fail or be void because the beneficiary fails to survive the testator or because it is contrary to law or otherwise incapable of taking effect or which has been revoked by the testator or is undisposed of or is released or disclaimed by the beneficiary, if it shall not pass to the issue of the beneficiary under the provisions of paragraph (9) hereof, and if the disposition thereof shall not be otherwise expressly provided for by law, shall be included in the residuary devise or bequest, if any, contained in the will.

(11) Lapsed and void devises and legacies; shares in residue.--When a devise or bequest as described in paragraph (10) hereof shall be included in a residuary clause of the will and shall not be available to the issue of the devisee or legatee under the provisions of paragraph (9) hereof, and if the disposition shall not be otherwise expressly provided for by law, it shall pass to the other residuary devisees or legatees, if any there be, in proportion to their respective shares or interests in the residue.

(12) Real estate subject to a mortgage.--(Repealed).

(12.1) Property subject to a security interest.--A specific devise or bequest of real or personal property passes that property subject to any security interest therein existing at the date of the testator's death, without any right of exoneration out of any other estate of the testator regardless whether the security interest was created by the testator or by a previous owner and any general directive in the will to pay debts.

(13) Power of appointment.--(Deleted by amendment).

(14) Cemetery lot.--If in a will no express disposition or other mention is made of a cemetery lot owned by the testator at his decease and wherein he or any member of his family is buried, the ownership of the lot shall not pass from his lawful heirs by a residuary or other general clause of the will but shall descend to his heirs as if he had died intestate.

(15) Inheritance tax.--The inheritance tax imposed by the Inheritance and Estate Tax Act of 1961 upon the transfer of real or personal property which passes by will absolutely and in fee, and which is not part of the residuary estate, shall be paid out of the residuary estate and charged in the same manner as a general administration expense. Such inheritance tax imposed upon the transfer of any estate, income or interest for a term of years, for life or for other limited period, shall be paid out of the principal of the property by which the estate income or interest is supported.

(16) Ademption.--(Repealed).

(16.1) Nonademption; incapacity.--If property of an adjudicated incapacitated person specifically devised or bequeathed is sold or exchanged or if a condemnation award or insurance proceeds are paid to the estate of an incapacitated person as a result of condemnation, fire or casualty, the specific legatee or devisee has the right to the net sale price, the property received in exchange, the condemnation award or the insurance proceeds. This paragraph does not apply if subsequent to the sale, exchange, condemnation, or casualty, the testator has been adjudicated not to be an incapacitated person and survives the adjudication by one year.

(16.2) Nonademption; agent.--If an agent under a power of attorney, during the time that his principal is an incapacitated person within the meaning of section 5501 (relating to meaning of incapacitated person), sells or exchanges property of the principal which is specifically devised or bequeathed, the specific legatee or devisee has the right to the net sale price or the property received in exchange. For the purposes of this paragraph, a sale or exchange of property made by an agent shall be deemed to have been made during the time that the principal is an incapacitated person, unless shown to the contrary. This paragraph does not apply if it is shown that for a period of at least one year subsequent to the sale or exchange the principal was not an incapacitated person within the meaning of section 5501.

(17) Change in securities.--If the testator intended a specific bequest of securities owned by him at the time of the execution of his will, rather than the equivalent value thereof, the legatee is entitled only to:

(i) as much of those securities as formed a part of the testator's estate at the time of his death;

(ii) any additional or other securities issued by the same entity thereon and owned by the testator by reason of a stock dividend, stock split or other action by the entity, excluding any acquired by exercise of purchase options for more than a fractional share; and

(iii) securities of another entity received thereon or in exchange therefor and owned by the testator as a result of a merger, consolidation or reorganization of the entity or other similar change.

(18) Nonademption; balance.--A devisee or legatee of property specifically devised or bequeathed has the right to any of that property which the testator still owned at his death and:

(i) any balance of the purchase price or balance of property to be received in exchange, together with any security interest, owing from a purchaser to the testator at his death by reason of a sale or exchange of the property by the testator;

(ii) any amount due for the condemnation of the property and unpaid at the testator's death;

(iii) any proceeds unpaid at the testator's death on fire or casualty insurance on the property; and

(iv) property owned by the testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically bequeathed obligation.

(19) Employee benefits.--Benefits received by a trust under a Federally qualified profit sharing, pension or stock bonus plan shall not be available for the payment of obligations of the decedent or of his estate.

(20) Corporate fiduciaries.--Provisions authorizing or restricting investment in the securities or common trust funds of a corporate fiduciary or the exercise of voting rights in its securities shall also apply to the securities or common trust funds of any corporation which is an affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504).

(July 9, 1976, P.L.551, No.135, eff. imd.; Nov. 26, 1978, P.L.1269, No.303, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 deleted par. (13).

1999 Amendment. Act 39 amended par. (16.2). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendments. Act 24 amended pars. (16.1) and (16.2) and Act 152 added par. (20). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

1978 Amendment. Act 303 amended par. (8). Section 5 of Act 303 provided that Act 303 shall not apply to wills or conveyances executed prior to the effective date of Act 303 or to rights from and through a child's father if the father had died prior to the effective date of Act 303.

1976 Amendment. Act 135 amended par. (7), repealed pars. (1), (2), (12) and (16) and added pars. (1.1), (12.1), (16.1), (17), (18) and (19).

References in Text. The act of June 15, 1961 (P.L.373, No.207), known as the Inheritance and Estate Tax Act of 1961, referred to in par. (15), was repealed by the act of December 13, 1982 (P.L.1086, No.255). The subject matter is now contained in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

Cross References. Section 2514 is referred to in section 2211 of this title.



Section 2515 - Devise or bequest to trust

A devise or bequest in a will may be made to the trustee of a trust, including any unfunded trust, established in writing by the testator or any other person before, concurrently with or after the execution of the will. Such devise or bequest shall not be invalid because the trust is amendable or revocable, or both, or because the trust was amended after execution of the will. Unless the will provides otherwise, the property so devised or bequeathed shall not be deemed held under a testamentary trust of the testator but shall become and be a part of the principal of the trust to which it is given to be administered and disposed of in accordance with the provisions of the instrument establishing that trust and any amendment thereof. An entire revocation of the trust prior to the testator's death shall invalidate the devise or bequest unless the will directs otherwise.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.



Section 2516 - Devise in fee tail abolished

Whenever by any devise an estate in fee tail would be created according to the common law of the Commonwealth, it shall pass an estate in fee simple, and as such shall be inheritable and freely alienable.



Section 2517 - Rule in Shelley's case and doctrine of worthier title

(a) Rule in Shelley's case.--The rule in Shelley's case and its corollaries shall not be applied, and a devise or bequest directly or in trust which shall express an intent to create an estate for life with remainder to the life tenant's heirs or the heirs of his body or his issue or his next of kin or persons described by words of similar import shall not operate to give such life tenant an estate in fee in real estate or an absolute estate in personalty.

(b) Doctrine of worthier title.--The doctrine of worthier title shall not be applied as a rule of law or as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's heirs, heirs at law, next of kin, distributees, relatives or family or language of similar import shall not create or presumptively create a reversionary interest in the transferor.

(Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 2517 shall apply to wills executed, trusts created and conveyances made before, on or after the effective date of Act 102.



Section 2518 - Alienage

Real and personal estate shall pass without regard to whether the testator or any devisee or legatee is or has been an alien.



Section 2519 - Testamentary guardian

(a) Guardian of the person.--A person competent to make a will, being the sole surviving parent or adopting parent of any unmarried minor child, may appoint a testamentary guardian of the person of such child during his minority, or for any shorter period except that no parent who, for one year or upwards previous to his death, shall have willfully neglected or refused to provide for his child, or who, for a like period, shall have deserted the child or willfully failed to perform parental duties, shall have the right to appoint a testamentary guardian of the person of such child.

(b) Guardian of the estate.--Any person may by will appoint a guardian of real or personal property passing to a minor upon his death, when such property:

(1) Is devised, bequeathed or appointed to the minor in that person's will or descends from that person to the minor by intestacy.

(2) Is the proceeds of an insurance or annuity contract on the testator's life, unless the owner of the contract has made an inter vivos designation of a guardian therefor.

(3) Arises from an inter vivos transfer, the major portion of which constituted a gift from the testator, unless the testator has made an inter vivos designation of a guardian therefor.

(4) Is a cause of action arising by reason of the testator's death.

(5) Is a pension or death benefit from an employer of the testator or a society or organization of which the testator was a member.

(6) Is a tentative trust of which the testator was the settlor.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

1978 Amendment. Act 173 amended subsec. (a).

Cross References. Section 2519 is referred to in section 5615 of Title 23 (Domestic Relations).



Section 2520 - Personal estate of nonresident (Repealed)

1976 Repeal. Section 2520 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2521 - Penalty clause for contest

A provision in a will or trust purporting to penalize an interested person for contesting the will or trust or instituting other proceedings relating to the estate or trust is unenforceable if probable cause exists for instituting proceedings.

(Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Act 102 added section 2521. Section 10 of Act 102 provided that section 2521 shall apply to wills executed, trusts created and conveyances made before, on or after the effective date of Act 102.






Chapter 27 - Contractual Arrangements Relating to Succession

Chapter Notes

Enactment. Chapter 27 was added December 16, 1992, P.L.1163, No.152, effective immediately.



Section 2701 - Contracts concerning succession

(a) Establishment of contract.--A contract to die intestate or to make or not to revoke a will or testamentary provision or an obligation dischargeable only at or after death can be established in support of a claim against the estate of a decedent only by:

(1) provisions of a will of the decedent stating material provisions of the contract;

(2) an express reference in a will of the decedent to a contract and extrinsic evidence proving the terms of the contract; or

(3) a writing signed by the decedent evidencing the contract.

(b) Joint will or mutual wills.--The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.






Chapter 28 - Formula Clauses for Federal Tax Purposes

Chapter Notes

Enactment. Chapter 28 was added October 27, 2010, P.L.837, No.85, effective immediately.



Section 2801 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Formula clause." A clause that has any of the following characteristics:

(1) Refers to the unified credit, estate tax exemption, applicable exemption amount, applicable credit amount, applicable exclusion amount, generation-skipping transfer tax exemption, GST exemption, marital deduction, maximum marital deduction, unlimited marital deduction or charitable deduction, or other words relating to Federal tax exemptions, exclusions, deductions or credits where the meaning of the words is dependent on the current state of the Federal tax laws.

(2) Measures a share of an estate or trust based on the amount that can pass free of Federal estate taxes or affects the inclusion ratio for generation-skipping transfer tax purposes.

(3) Is based on a similar provision of Federal estate tax or generation-skipping transfer tax law.

"Other dispositive instrument." Includes the following:

(1) A beneficiary designation pertaining to insurance or retirement assets.

(2) An instrument that exercises a power of appointment held by the decedent at death.

(3) A similar instrument that:

(i) expresses a decedent's intent regarding assets over which the decedent had dispositive authority at death; or

(ii) otherwise disposes of assets as a result of the decedent's death.



Section 2802 - Interpretation of formula clauses

(a) General rule.--Except as provided in subsection (b) and subject to section 2803 (relating to judicial proceeding), a will, trust or other dispositive instrument of a decedent who dies after December 31, 2009, and before January 1, 2011, that contains a formula clause shall be rebuttably presumed to be interpreted pursuant to the Federal estate tax and generation-skipping transfer tax laws applicable to estates of decedents dying on December 31, 2009.

(b) Exception.--

(1) Subsection (a) shall not apply with respect to a will, trust or other dispositive instrument that:

(i) is executed or amended after December 31, 2009; or

(ii) manifests an intent that a contrary rule shall apply if the decedent dies on a date on which there is no applicable Federal estate tax or generation-skipping transfer tax in effect.

(2) If the Federal estate tax or generation-skipping transfer tax applies to an estate of a decedent dying or generation-skipping transfer occurring before January 1, 2011, then with respect to each such Federal tax, the initial reference to January 1, 2011, in this section shall refer instead to the first date after December 31, 2009, on which such tax applies to decedents' estates or generation-skipping transfers.



Section 2803 - Judicial proceeding

(a) Standing.--The decedent's personal representative, trustee or any affected beneficiary under the will, trust or other dispositive instrument may bring a proceeding to interpret a formula clause.

(b) Commencement.--A proceeding under this section must be commenced within 12 months following the death of the decedent.

(c) Considerations.--In a proceeding under this section, the court shall consider all of the following:

(1) The provisions and purposes of the will, trust or other dispositive instrument.

(2) The facts surrounding the creation of the will, trust or other dispositive instrument.

(3) The decedent's known or probable intent, based on all the facts and circumstances surrounding the creation of the will, trust or other dispositive instrument. In determining this intent, the court may consider evidence that contradicts the plain meaning of the will, trust or other dispositive instrument.

(4) The identity and interests of beneficiaries of different shares resulting from the application of the formula clause.

(d) Modifications.--The court shall have the power to modify a provision of a will, trust or other dispositive instrument in a manner that is not contrary to the decedent's probable intention in order to achieve the decedent's tax and other objectives.

(e) Effective date of interpretation or modification.--The court may provide that an interpretation or modification pursuant to this chapter shall be effective as of the decedent's date of death.

Cross References. Section 2803 is referred to in section 2802 of this title.






Chapter 31 - Dispositions Independent of Letters; Family Exemption; Probate of Wills and Grant of Letters

Chapter Notes

Enactment. Chapter 31 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References. Subchapter A is referred to in section 3126 of this title.



Section 3101 - Payments to family and funeral directors

(a) Wages, salary or employee benefits.--Any employer of a person dying domiciled in this Commonwealth at any time after the death of the employee, whether or not a personal representative has been appointed, may pay wages, salary or any employee benefits due the deceased in an amount not exceeding $5,000 to the spouse, any child, the father or mother, or any sister or brother (preference being given in the order named) of the deceased employee. Any employer making such a payment shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and he shall not be required to see to the application thereof. Any person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(b) Deposit account.--Any bank, savings association, savings and loan association, building and loan association, credit union or other savings organization, at any time after the death of a depositor, member or certificate holder, shall pay the amount on deposit or represented by the certificate, when the total standing to the credit of the decedent in that institution does not exceed $10,000, to the spouse, any child, the father or mother or any sister or brother (preference being given in the order named) of the deceased depositor, member or certificate holder, provided that a receipted funeral bill or an affidavit, executed by a licensed funeral director which sets forth that satisfactory arrangements for payment of funeral services have been made, is presented. Any bank, association, credit union or other savings organization making such a payment shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and it shall not be required to see to the application thereof. Any person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(c) Patient's care account.--When the decedent was a qualified recipient of medical assistance from the Department of Public Welfare, the facility in which he was a patient may make payment of funds, if any, remaining in the patient's care account, for the decedent's burial expenses to a licensed funeral director in an amount not exceeding $10,000 whether or not a personal representative has been appointed. After the payment of decedent's burial expenses, the facility may pay the balance of decedent's patient's care account, as long as the payments, including the payment for burial expenses, does not exceed $10,000, to the spouse, any child, the father or mother or any sister or brother (preference being given in the order named) of the deceased patient. Any facility making such a payment shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and it shall not be required to see to the application thereof. Any licensed funeral director or other person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(d) Life insurance payable to estate.--Any insurance company which upon the death of an individual residing in this Commonwealth owes his estate a total amount of $11,000 or less under any policy of life, endowment, accident or health insurance, or under any annuity or pure endowment contract, may at any time after 60 days following his death pay all or any part of that amount to the spouse, any child, the father or mother or any sister or brother of the decedent (preference being given in the order named) provided that at the time of the payment no written claim for that money has been received at the office of the company specified in the policy or contract for the receipt of claims from any duly appointed personal representative of the decedent. Any insurance company making any payment in accordance with this section to an adult may rely on the affidavit of any of the persons named in this subsection concerning the existence and relationship of these persons and shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and the insurance company shall not be required to see to the application thereof. Any person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(e) Unclaimed property.--

(1) In any case where property or funds owned by an individual who has died a resident of this Commonwealth have been reported to the Commonwealth and are in the custody of the State Treasurer as unclaimed or abandoned property, the State Treasurer, at any time after the death of the individual, shall be authorized under this section to distribute the property or to pay the amount being held in custody where all of the following conditions are present:

(i) The amount of the funds or the value of the property is $11,000 or less.

(ii) The person claiming the property or the funds is the surviving spouse, child, mother or father, or sister or brother of the decedent, with preference given in that order.

(iii) A personal representative of the decedent has not been appointed or five years have lapsed since the appointment of a personal representative of the decedent.

(2) Upon being presented with a claim for property owned by a decedent, the State Treasurer shall require the person claiming the property to provide all of the following prior to distributing the property or paying the amount held in custody:

(i) A certified death certificate of the owner.

(ii) A sworn affidavit under the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities) setting forth the relationship of the claimant to the decedent, the existence or nonexistence of a duly appointed personal representative of the decedent and any other persons that may be entitled under this section to make a claim to the decedent's property.

(iii) Other information determined by the State Treasurer to be necessary in order to distribute property or pay funds under this section to the proper person.

(3) If the State Treasurer determines the claimant to be a person entitled to claim property of a decedent owner, the State Treasurer shall pay or distribute such property to the claimant and shall thereby be released to the same extent as if payment or distribution had been made to a duly appointed personal representative of the decedent and shall not be required to oversee the application of the payments made. Any claimant to whom payment is made shall be answerable therefore to anyone prejudiced by an improper distribution or payment.

(May 10, 1974, P.L.282, No.84, eff. imd.; Dec. 19, 1975, P.L.598, No.168, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days; Feb. 18, 1982, P.L.45, No.26, eff. imd.; June 28, 1993, P.L.181, No.38, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; June 28, 2002, P.L.478, No.80, eff. imd.; July 2, 2013, P.L.199, No.35, eff. 60 days)

2013 Amendment. Act 35 amended subsecs. (b) and (c). Section 2 of Act 35 provided that the amendment of subsecs. (b) and (c) shall apply to estates of decedents dying on or after the effective date of section 2.

2002 Amendment. Act 80 added subsec. (e).

1994 Amendment. Act 102 amended subsec. (a). Section 10 of Act 102 provided that the amendment of subsec. (a) shall apply to the estates of decedents dying on or after the effective date of Act 102.

1982 Amendment. Act 26 amended subsec. (c) and added subsec. (d).

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 3101 is referred to in section 3102 of this title.



Section 3102 - Settlement of small estates on petition

When any person dies domiciled in the Commonwealth owning property (exclusive of real estate and of property payable under section 3101 (relating to payments to family and funeral directors), but including personal property claimed as the family exemption) of a gross value not exceeding $50,000, the orphans' court division of the county wherein the decedent was domiciled at the time of his death, upon petition of any party in interest, in its discretion, with or without appraisement, and with such notice as the court shall direct, and whether or not letters have been issued or a will probated, may direct distribution of the property (including property not paid under section 3101) to the parties entitled thereto. The authority of the court to award distribution of personal property under this section shall not be restricted because of the decedent's ownership of real estate, regardless of its value. The decree of distribution so made shall constitute sufficient authority to all transfer agents, registrars and others dealing with the property of the estate to recognize the persons named therein as entitled to receive the property to be distributed without administration, and shall in all respects have the same effect as a decree of distribution after an accounting by a personal representative. Within one year after such a decree of distribution has been made, any party in interest may file a petition to revoke it because an improper distribution has been ordered. If the court shall find that an improper distribution has been ordered, it shall revoke the decree and shall direct restitution as equity and justice shall require.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; July 2, 2013, P.L.199, No.35, eff. 60 days)

2013 Amendment. Section 2 of Act 35 provided that the amendment of section 3102 shall apply to estates of decedents dying on or after the effective date of section 2.

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 3102 shall apply to estates of decedents dying on or after the effective date of Act 102.



Section 3121 - When allowable

The spouse of any decedent dying domiciled in the Commonwealth, and if there be no spouse, or if he has forfeited his rights, then such children as are members of the same household as the decedent, and in the event there are no such children, then the parent or parents of the decedent who are members of the same household as the decedent, may retain or claim as an exemption either real or personal property, or both, not theretofore sold by the personal representative, to the value of $3,500: Provided, That property specifically devised or bequeathed by the decedent, or otherwise specifically disposed of by him, may not be so retained or claimed if other assets are available for the exemption. The surviving husband or wife shall be a competent witness as to all matters pertinent to the issue of forfeiture of the right to exemption.

(June 27, 1974, P.L.383, No.130, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 3121 shall apply to the estates of decedents dying on or after the effective date of Act 102.



Section 3122 - Payment or delivery of exemption

(a) Items claimed.--The personal representative, if any, shall deliver to the spouse, child or children, parent or parents, the items of personal property claimed as the exemption, at the values fixed by the inventory and appraisement.

(b) Property set aside for minors or incapacitated persons.--When any spouse, child or parent entitled to all or part of the exemption is a minor or an incapacitated person, the guardian of his estate, and if no such guardian has been appointed then the personal representative, without request made to him by anyone, shall select, for the use and benefit of the minor or incapacitated person, real or personal property to the full value to which he is entitled, and in so doing the guardian or personal representative shall be governed by the necessities of the minor or incapacitated person in the circumstances of each case.

(c) Control of court.--On petition of any party in interest, the court, with or without appraisal and on such notice as it shall direct, may control the distribution and the valuation of articles of personal property retained or claimed.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 amended subsec. (b). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 3123 - Payment from real estate

(a) Appraisement.--If the exemption is claimed in whole or in part out of real estate, the appraisement of the real estate shall be made by two appraisers appointed by the court, upon petition and after such notice as the court shall direct. The orphans' court division of the county where letters testamentary or of administration have been granted, or should no letters have been granted then of the county within which was the family or principal residence of the decedent, shall have jurisdiction concerning the exemption, whether the real estate is situate in that county or in any other county of the Commonwealth. When real estate is located outside of the county of original jurisdiction, the orphans' court division of the county of original jurisdiction may, in its discretion, direct that an application for the appointment of appraisers shall be made to the orphans' court division of the county in which the real estate is located. The appraisers so appointed shall fix the value of the real estate as of the date of presenting the petition for their appointment and shall receive such compensation as shall be allowed by the court appointing them. Exceptions to appraisements shall be filed with the court of original jurisdiction which may, in its discretion, refer the exceptions to the orphans' court division of the county in which the real estate is located. Upon compliance with such requirements of notice as the court shall direct, the court of original jurisdiction may confirm the appraisement and set apart the real estate to the surviving spouse, child or children, parent or parents entitled thereto.

(b) Real estate valued at more than amount claimed.--When the real estate of the decedent cannot be divided so as to set apart the amount claimed without prejudice to or spoiling the whole or any parcel of it and the appraisers shall value such real estate or parcel thereof at any sum exceeding the amount claimed, it shall be lawful for the orphans' court division of original jurisdiction to confirm the appraisement and to set apart such real estate or parcel thereof for the use of the surviving spouse, child or children, parent or parents, conditioned, however, that the surviving spouse, child or children, parent or parents shall pay the amount of the valuation in excess of the amount claimed, without interest, within six months from the date of confirmation of the appraisement. If the surviving spouse, child or children, parent or parents shall refuse to take the real estate or parcel thereof at the appraisement, or shall fail to make payment as provided above, the court, on application of any party in interest, may direct the personal representative or a trustee appointed by the court to sell the same and the sale in such case shall be upon such terms and security as the court shall direct.

(c) Payment of surplus.--The real estate, if taken by the surviving spouse, child or children, parent or parents, shall vest in him or them, upon his or their payment of the surplus above so much of the exemption as shall be claimed out of the real estate to the parties entitled thereto or to the personal representative of the decedent, as the court, in its discretion, shall direct. If the real estate is sold, so much of the exemption as shall be claimed out of it shall be paid out of the purchase money to the surviving spouse, child or children, parent or parents entitled thereto, and the balance, after payment of costs, shall be distributed to the parties entitled thereto or to the personal representative of the decedent, as the court, in its discretion, shall direct.

(d) Recording and registering decrees.--A certified copy of every decree confirming an appraisement of real estate and setting it apart to the surviving spouse, child or children, parent or parents shall be recorded in the deed book in the office of the recorder of deeds of each county where the real estate shall lie, shall be indexed by the recorder in the grantor's index under the name of the decedent and in the grantee's index under the name of such surviving spouse, child or children, parent or parents, and shall be registered in the survey bureau or with the proper authorities empowered to keep a register of real estate in the county: Provided, That no decree conditioned upon payment of any surplus by the surviving spouse, child or children, parent or parents shall be recorded or registered unless there is offered for recording, concurrently therewith, written evidence of the payment of such surplus.

(e) Costs and expenses.--All costs, appraisers' fees and expenses of recording and registering incurred in claiming the exemption shall be part of the general administration expenses of the estate.



Section 3124 - Income

When the family exemption does not exhaust the entire real and personal estate, the income of the estate shall be equitably prorated among the surviving spouse, child or children, parent or parents and the others taking the estate.



Section 3125 - Other remedies

The surviving spouse, child or children, parent or parents may also collect the exemption out of real and personal estate, together with income thereon, in the manner provided by law for the collection of legacies.



Section 3126 - Grantee or lienholder

(a) Rights accruing before death; purchase money obligation.--Nothing in Subchapter A of this chapter (relating to dispositions independent of letters) and this subchapter shall be construed as impairing any lien existing at death for the purchase money of real estate.

(b) Rights accruing after death.--A decree setting apart a family exemption shall be void as against a subsequent bona fide grantee of, or holder of a lien on, real estate, unless the decree granting the exemption from real estate, or a duplicate original or certified copy thereof, is recorded in the deed book in the office of the recorder of deeds in the county in which the real estate lies, within one year after the death of the decedent, or, if thereafter, then before the recording or entering of the instrument or lien under which such grantee or lienholder claims.



Section 3131 - Place of probate

The will of a decedent domiciled in the Commonwealth at the time of his death shall be probated only before the register of the county where the decedent had his last family or principal residence. If the decedent had no domicile in the Commonwealth, his will may be probated before the register of any county where any of his property is located.



Section 3132 - Manner of probate

All wills shall be proved by the oaths or affirmations of two competent witnesses and

(1) Will signed by testator.--In the case of a will to which the testator signed his name, proof by subscribing witnesses, if there are such, shall be preferred to the extent that they are readily available, and proof of the signature of the testator shall be preferred to proof of the signature of a subscribing witness.

(2) Will signed by mark or by another.--In the case of a will signed by mark or by another in behalf of the testator, the proof must be by subscribing witnesses, except to the extent that the register is satisfied that such proof cannot be adduced by the exercise of reasonable diligence. In that event other proof of the execution of the will, including proof of the subscribers' signatures, may be accepted, and proof of the signature of a witness who has subscribed to an attestation clause shall be prima facie proof that the facts recited in the attestation clause are true.

(3) Nuncupative will.--(Repealed).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Repeal. Act 293 repealed par. (3).



Section 3132.1 - Self-proved wills

(a) Proof.--Unless there is a contest with respect to the validity of the will, or unless the will is signed by mark or by another as provided in section 2502 (relating to form and execution of a will), an affidavit of witness made in conformity with this section shall be accepted by the register as proof of the facts stated as if it had been made under oath before the register at the time of probate.

(b) Acknowledgment and affidavits.--An attested will may at the time of its execution or at any subsequent date be made self-proved by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of this Commonwealth or under the laws of the state where execution occurs, or made before an attorney at law and certified to such an officer as provided in subsection (c) and evidenced, in either case, by the officer's certificate, under official seal, attached or annexed to the will. A separate affidavit may be used for each witness whose affidavit is not taken at the same time as the testator's acknowledgment. The acknowledgment and affidavits shall in form and content be substantially as set forth in the Uniform Probate Code or as follows:

Acknowledgment

Commonwealth of Pennsylvania (or State of ____________)

County of ____________

I, ________________, the testator whose name is signed to the attached or foregoing instrument, having been duly qualified according to law, do hereby acknowledge that I signed and executed the instrument as my Last Will; and that I signed it willingly and as my free and voluntary act for the purposes therein expressed.

Sworn to or affirmed and acknowledged before me

by ____________________________, the testator, this ______

day of _____________, 19____.

________________________________

(Testator)

________________________________

(Signature of officer or attorney)

(Seal and official capacity of

officer or state of admission of

attorney)

Affidavit

Commonwealth of Pennsylvania (or State of ____________)

County of ____________

We (or I), ________________ and ________________, the witness(es) whose name(s) are (is) signed to the attached or foregoing instrument, being duly qualified according to law, do depose and say that we were (I was) present and saw the testator sign and execute the instrument as his Last Will; that the testator signed willingly and executed it as his free and voluntary act for the purposes therein expressed; that each subscribing witness in the hearing and sight of the testator signed the will as a witness; and that to the best of our (my) knowledge the testator was at that time 18 or more years of age, of sound mind and under no constraint or undue influence.

Sworn to or affirmed and subscribed to before me

by ________________ and ________________, witness(es), this

______ day of ______________, 19____.

________________________________

Witness

________________________________

Witness

________________________________

________________________________

(Signature of officer or attorney)

(Seal and official capacity of

officer or state of admission of

attorney)

(c) Acknowledgment and affidavit taken before an attorney at law.--The acknowledgment of the testator and the affidavit of a witness required by subsection (b) may be made before a member of the bar of the Supreme Court of Pennsylvania or of the highest court of the state in which execution of the will occurs who certifies to an officer authorized to administer oaths that the acknowledgment and affidavit was made before him. In such case, in addition to the acknowledgment and affidavit required by subsection (b), the attorney's certification shall be evidenced by the officer before whom it was made substantially as follows:

Commonwealth of Pennsylvania (or State of ____________)

County of ____________

On this, the ________________ day of _______________, 19____, before me _________________, the undersigned officer, personally appeared ________________, known to me or satisfactorily proven to be a member of the bar of the highest court of (Pennsylvania or the state in which execution of the will took place), and certified that he was personally present when the foregoing acknowledgment and affidavit were signed by the testator and witnesses.

In witness whereof, I hereunto set my hand and official seal.

_____________________________

(Signature, seal and official

capacity of officer)

(June 24, 1976, P.L.434, No.105, eff. 60 days; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Section 15 of Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.

Cross References. Section 3132.1 is referred to in section 6204 of Title 42 (Judiciary and Judicial Procedure).



Section 3133 - Limit of time for probate

(a) Original probate.--A will may be offered for probate at any time.

(b) Conclusiveness of original probate.--The probate of a will shall be conclusive as to all property, real or personal, devised or bequeathed by it, unless an appeal shall be taken from probate as provided in section 908 (relating to appeals), or the probate record shall have been amended as authorized by section 3138 (relating to later will or codicil).

(c) Effect upon grantee or lienholder.--A will offered for original or subsequent probate more than one year after the testator's death shall be void against a bona fide grantee or holder of a lien on real estate of the testator if the conveyance or lien is entered of record before the will is offered for probate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days)

1980 Amendment. Act 118 amended subsec. (c).

1974 Amendment. Act 293 amended subsec. (a).



Section 3134 - Nuncupative wills (Repealed)

1974 Repeal. Section 3134 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 3135 - Wills in foreign language

A writing not in English shall not be filed for probate or for any other purpose in the office of the register unless there is attached to it and filed with it a translation into English, sworn to be correct. The register shall attach the translation to the original and shall file them in his office, and in all cases where a recording is now or hereafter may be required, both the original and the translation shall be recorded. A writing filed in violation of this section shall not constitute notice to any person.



Section 3136 - Wills probated outside the Commonwealth

A duly authenticated copy of a will proved outside of the Commonwealth according to the law of the place of probate may be offered for probate before any register having jurisdiction, and letters testamentary or of administration with a will annexed may be granted thereon as though the original will had been offered before such register. If, in addition to such copy, there shall be produced a duly authenticated copy of the record of the probate proceeding of the original instrument, the will shall be entitled to probate in this Commonwealth and appropriate letters shall be issued thereon without the production or examination of the witnesses to prove such will, unless the will was probated outside of the United States and the record shows or it is satisfactorily proved that an essential requirement of Pennsylvania law for a valid will has not been met. If the will was probated outside of the United States, the probate proceedings may be supplemented by the submission of additional evidence to the register.



Section 3137 - Enforcing production of will

The register, at the request of any party in interest, shall issue a citation directed to any person alleged to have possession or control of a will of a decedent requiring him to show cause why it should not be deposited with him. In the absence of good cause shown, the register shall order the will to be deposited with him.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)



Section 3138 - Later will or codicil

If a later will or codicil is submitted to the register for probate within three months of the testator's death but after the register shall have probated an earlier instrument, the register, after such notice as he deems advisable, but with at least ten-days' notice to the petitioner who presented the probated instrument if he has not requested probate of the later will or codicil, shall have power to open the probate record, receive proof of the later instrument or instruments and amend his probate record.

Cross References. Section 3138 is referred to in section 3133 of this title.



Section 3151 - Proper county

Letters testamentary or of administration on the estate of a decedent domiciled in the Commonwealth at the time of his death shall be granted only by the register of the county where the decedent had his last family or principal residence. If the decedent had no such domicile in the Commonwealth, letters testamentary or of administration may be granted by the register of any county wherein property of the estate shall be located and, when granted, shall be exclusive throughout the Commonwealth. If the decedent had no such domicile in the Commonwealth, and had no property located therein, and service of process is to be made in the Commonwealth upon his personal representative as authorized by law, then letters testamentary or of administration on his estate may be granted by the register of any county of the Commonwealth and, when granted, shall be exclusive throughout the Commonwealth.



Section 3152 - When 21 years elapsed

Letters testamentary or of administration shall not be granted after the expiration of 21 years from the decedent's death, except on the order of the court, upon cause shown.



Section 3153 - Contents of petition

A petition for the grant of letters testamentary or of administration shall state, under oath, so far as they are known:

(1) The decedent's name, age, state or country of domicile, his last family or principal residence, and the place and day of his death.

(2) If the decedent died intestate, the name and residence address of the surviving spouse, if any, and the names, relationships and residence addresses of other heirs.

(3) If the decedent died testate, whether the will was modified by the occurrence of any of the circumstances delineated in section 2507 (relating to modification by circumstances).

(4) If the decedent was domiciled in the Commonwealth at the time of his death, the estimated value of all his personal property, and the estimated value and the location of his real property situated in the Commonwealth.

(5) If the decedent was not domiciled in the Commonwealth at the time of his death, the estimated value of his personal property in the Commonwealth, the estimated value of his personal property in the county in which the petition is filed, and the estimated value and location of his real property in the Commonwealth.

(6) The name and residence address of each person to whom letters are requested to be granted.

(7) Any other facts necessary to entitle the petitioner to letters.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days)

1980 Amendment. Act 118 amended par. (1).

1974 Amendment. Act 293 amended par. (3).



Section 3154 - Affidavit and oath

(a) Fiduciary and witness.--The affidavit to a petition for the grant of letters and the oath of the fiduciary relative to the performance of his duties and, except as provided in subsection (b), the oath of a witness relative to probate of a will shall be taken before and administered by:

(1) Within the Commonwealth.--The register of any county of the Commonwealth.

(2) Outside of the Commonwealth.--A public officer of another jurisdiction having duties similar to those of a register who has been authorized to do so by the register of the county where the application for letters is to be made.

(b) Subscribing witness.--Unless there is a contest with respect to the validity of the will or unless the will is signed by mark or by another under section 2502(2) or (3) (relating to form and execution of a will), the oath of a subscribing witness relative to probate of a will may be taken before an officer authorized to administer oaths under the laws of this Commonwealth or under the laws of another state.

(July 14, 1988, P.L.553, No.99, eff. imd.)

Cross References. Section 3154 is referred to in section 911 of this title.



Section 3155 - Persons entitled

(a) Letters testamentary.--Letters testamentary shall be granted by the register to the executor designated in the will, whether or not he has declined a trust under the will.

(b) Letters of administration.--Letters of administration shall be granted by the register, in such form as the case shall require, to one or more of those hereinafter mentioned and, except for good cause, in the following order:

(1) Those entitled to the residuary estate under the will.

(2) The surviving spouse.

(3) Those entitled under the intestate law as the register, in his discretion, shall judge will best administer the estate, giving preference, however, according to the sizes of the shares of those in this class.

(4) The principal creditors of the decedent at the time of his death.

(5) Other fit persons.

(6) If anyone of the foregoing shall renounce his right to letters of administration, the register, in his discretion, may appoint a nominee of the person so renouncing in preference to the persons set forth in any succeeding paragraph.

(7) A guardianship support agency serving as guardian of an incapacitated person who dies during the guardianship administered pursuant to Subchapter F of Chapter 55 (relating to guardianship support).

(8) A redevelopment authority formed pursuant to the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law.

(c) Time limitation.--Except with the consent of those enumerated in paragraphs (1), (2) and (3), no letters shall be issued to those enumerated in paragraph (4), (5) or (8) of subsection (b) until 30 days after the decedent's death.

(d) Death charges.--Notwithstanding the provisions of subsections (a) and (b), the register shall not grant letters testamentary or letters of administration to any person charged, whether by indictment, information or otherwise, by the United States, the Commonwealth or any of the several states, with voluntary manslaughter or homicide, except homicide by vehicle, in connection with a decedent's death unless and until the charge is withdrawn, dismissed or a verdict of not guilty is returned.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 20, 2000, P.L.838, No.118, eff. 60 days; Nov. 29, 2006, P.L.1536, No.171, eff. 60 days)

Cross References. Section 3155 is referred to in sections 3181, 3182 of this title.



Section 3156 - Persons not qualified

No person shall be qualified to serve as a personal representative who is:

(1) Under 18 years of age.

(2) A corporation not authorized to act as fiduciary in the Commonwealth.

(3) A person, other than an executor designated by name or description in the will, found by the register to be unfit to be entrusted with the administration of the estate.

(4) The nominee of any beneficiary, legatee or person having any interest whatsoever, when such beneficiary, legatee or person is a citizen or resident of any country outside the territorial limits or possessions of the United States, when it shall appear doubtful to the register that in the distribution of the estate any such person will have the actual benefit, use, enjoyment or control of the money or other property representing his share or interest therein.

(5) Charged, whether by indictment, information or otherwise, by the United States, the Commonwealth or any of the several states, with voluntary manslaughter or homicide, except homicide by vehicle, in connection with a decedent's death unless and until the charge is withdrawn, dismissed or a verdict of not guilty is returned.

(Dec. 6, 1972, P.L.1461, No.331; Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment. Act 118 added par. (5).

1972 Amendment. Act 331 amended par. (1).

Cross References. Section 3156 is referred to in sections 3181, 3182 of this title.



Section 3157 - Nonresidents

The register shall have discretion to refuse letters of administration to any individual not a resident of this Commonwealth.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 3158 - Letters of administration C.T.A

When there is a will, but no executor qualifies, letters of administration cum testamento annexo may be granted to the person or persons entitled thereto.



Section 3159 - Letters of administration D.B.N. or D.B.N.C.T.A

When an entire vacancy occurs in the office of personal representative before administration is completed, the register, in a case of intestacy, shall grant letters of administration de bonis non, and in the case of testacy, letters de bonis non cum testamento annexo, to the person or persons entitled thereto.



Section 3160 - Letters of administration durante minoritate, durante absentia, and pendente lite

Whenever the circumstances of the case require, letters of administration durante minoritate, durante absentia, or pendente lite may be granted to any fit person or persons, after such notice, if any, as the register shall require.



Section 3161 - Oath of personal representative

Before letters shall be granted to a personal representative by the register, the personal representative shall swear that he will well and truly administer the estate according to law. The oath of a corporate personal representative may be taken by any of its officers.



Section 3162 - Advertisement of grant of letters

(a) Notice generally.--The personal representative, immediately after the grant of letters, shall cause notice thereof to be given in one newspaper of general circulation published at or near the place where the decedent resided or, in the case of a nonresident decedent, at or near the place where the letters were granted, and in the legal periodical, if any, designated by rule of court for the publication of legal notices, once a week for three successive weeks, together with his name and address; and in every such notice, he shall request all persons having claims against the estate of the decedent to make known the same to him or his attorney, and all persons indebted to the decedent to make payment to him without delay.

(b) Proofs of advertisement to trustee.--A personal representative who has advertised the grant of letters and received the notice required by section 7780.3(c) (relating to duty to inform and report) shall promptly send copies of the proofs of that advertisement to the trustee.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

Cross References. Section 3162 is referred to in section 7755 of this title.



Section 3163 - Submission to jurisdiction

(a) General rule.--By accepting appointment by the register of wills, the personal representative submits personally to the jurisdiction of the orphans' court division of the county where letters testamentary or letters of administration are granted in all matters involving the performance of the personal representative's duties as personal representative, and an action by any interested party seeking an accounting by, or removal of, the personal representative, or alleging breach of duty by the personal representative, shall be commenced by notice to the personal representative.

(b) Criminal contempt.--Notwithstanding subsection (a), no personal representative shall be held in criminal contempt of an order of the orphans' court division without the prior issuance of a citation and service of process.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added section 3163.



Section 3171 - Individual estate

Except as hereinafter provided, before letters shall be granted to any personal representative, he shall execute and file a bond which shall be in the name of the Commonwealth, with sufficient surety, in such amount as the register considers necessary, having regard to the value of the personal estate which will come into the control of the personal representative, and conditioned in the following form:

(1) When one personal representative.--The condition of this obligation is, that if the said personal representative shall well and truly administer the estate according to law, this obligation shall be void; but otherwise, it shall remain in force.

(2) When two or more personal representatives.--The condition of this obligation is, that if the said personal representatives or any of them shall well and truly administer the estate according to law, this obligation shall be void as to the personal representative or representatives who shall so administer the estate; but otherwise, it shall remain in force.



Section 3172 - Register's responsibility

If any register shall grant letters without having taken such bond as is required by law, he and his surety shall be liable to pay all damages which shall accrue to any person by reason thereof. Nothing herein stated shall be deemed to relieve the personal representative from liability which would otherwise be imposed upon him by law.



Section 3173 - Fiduciary estate

The register, in his discretion, upon the application of any party in interest, in addition to any bond required for the decedent's individual estate, may require a separate bond in the name of the Commonwealth, with sufficient surety, in such amount as the register shall consider necessary for the protection of the parties in interest in an estate of which the decedent was a fiduciary, and conditioned in the following form:

(1) When one personal representative.--The condition of this obligation is, that if the said personal representative shall well and truly account for property held by the decedent as fiduciary according to law, this obligation shall be void; but otherwise, it shall remain in force.

(2) When two or more personal representatives.--The condition of this obligation is, that if the said personal representatives or any of them shall well and truly account for property held by the decedent as fiduciary according to law, this obligation shall be void as to the personal representative or representatives who shall so account; but otherwise, it shall remain in force.



Section 3174 - When not required

(a) Corporate personal representative.--No bond shall be required of:

(1) A bank and trust company or of a trust company incorporated in this Commonwealth.

(2) A national bank having its principal office in this Commonwealth.

(3) A foreign corporate fiduciary or a national bank having its principal office out of this Commonwealth, otherwise qualified to act if the laws of the state in which it is incorporated or in which the national bank is located provide a similar exemption for corporations existing under the laws of this Commonwealth.

(b) Individual personal representative.--Unless a bond is ordered by the court or is required by the will, if any, no bond shall be required of an individual personal representative who:

(1) Is named in the will as an original or successor personal representative and:

(i) is a resident of this Commonwealth;

(ii) has been excused from filing a bond by the express direction of the testator in his will; or

(iii) is not a resident of this Commonwealth but will serve with a resident co-personal representative of whom no bond is required if the petition for letters includes an averment that all assets will remain in the custody and control of the resident co-personal representative.

(2) Is not named in the will, if any, as an original or successor personal representative but is a resident of this Commonwealth and is either the sole residuary legatee or next of kin or is the nominee of all residuary legatees or next of kin who are adult and sui juris.

(July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 18, 1978, P.L.42, No.23, eff. 60 days; July 11, 1980, P.L.565, No.118, eff. 60 days)



Section 3175 - Requiring or changing amount of bond

The court, upon cause shown and after such notice, if any, as it shall direct, may require a surety bond, or increase or decrease the amount of an existing bond, or require more or less security therefor.



Section 3181 - Revocation of letters

(a) When no will.--The register may revoke letters of administration granted by him whenever it appears that the person to whom the letters were granted is not entitled thereto.

(b) When a will.--The register may amend or revoke letters testamentary or of administration granted by him not in conformity with the provisions of a will admitted to probate.

(c) Death charges.--Whether or not a will has been submitted or admitted, the register may revoke letters testamentary or of administration when it appears that the person to whom the letters were granted has been charged with voluntary manslaughter or homicide, except homicide by vehicle, as set forth in sections 3155 (relating to persons entitled) and 3156 (relating to persons not qualified), provided that the revocation shall not occur on these grounds if and when the charge has been dismissed, withdrawn or terminated by a verdict of not guilty.

(Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment. Act 118 added subsec. (c).



Section 3182 - Grounds for removal

The court shall have exclusive power to remove a personal representative when he:

(1) is wasting or mismanaging the estate, is or is likely to become insolvent, or has failed to perform any duty imposed by law; or

(2) (Deleted by amendment).

(3) has become incapacitated to discharge the duties of his office because of sickness or physical or mental incapacity and his incapacity is likely to continue to the injury of the estate; or

(4) has removed from the Commonwealth or has ceased to have a known place of residence therein, without furnishing such security or additional security as the court shall direct; or

(4.1) has been charged with voluntary manslaughter or homicide, except homicide by vehicle, as set forth in sections 3155 (relating to persons entitled) and 3156 (relating to persons not qualified), provided that the removal shall not occur on these grounds if the charge has been dismissed, withdrawn or terminated by a verdict of not guilty; or

(5) when, for any other reason, the interests of the estate are likely to be jeopardized by his continuance in office.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment. Act 118 added par. (4.1).

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 3182 is referred to in sections 5131, 5515 of this title.



Section 3183 - Procedure for and effect of removal

The court on its own motion may, and on the petition of any party in interest alleging adequate grounds for removal shall, order the personal representative to appear and show cause why he should not be removed, or, when necessary to protect the rights of creditors or parties in interest, may summarily remove him. Upon removal, the court may direct the grant of new letters testamentary or of administration by the register to the person entitled and may, by summary attachment of the person or other appropriate orders, provide for the security and delivery of the assets of the estate, together with all books, accounts and papers relating thereto. Any personal representative summarily removed under the provisions of this section may apply, by petition, to have the decree of removal vacated and to be reinstated, and, if the court shall vacate the decree of removal and reinstate him, it shall thereupon make any orders which may be appropriate to accomplish the reinstatement.

Cross References. Section 3183 is referred to in sections 5131, 5515, 7766 of this title.



Section 3184 - Discharge of personal representative and surety

After confirmation of his final account and distribution to the parties entitled, a personal representative and his surety may be discharged by the court from future liability. The court may discharge only the surety from future liability, allowing the personal representative to continue without surety, upon condition that no further assets shall come into the control of the personal representative until he files another bond with sufficient surety, as required by the register.

Cross References. Section 3184 is referred to in sections 5131, 5515, 7766, 7792 of this title.






Chapter 33 - Administration and Personal Representatives

Chapter Notes

Enactment. Chapter 33 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 3301 - Duty of personal representative

(a) General assets.--Every personal representative shall file with the register a verified inventory of all real and personal estate of the decedent, except real estate outside of this Commonwealth. An ancillary personal representative shall include in the inventory only assets for which he is responsible.

(b) Real estate outside of Commonwealth.--The inventory shall include at the end a memorandum of real estate outside of this Commonwealth. The memorandum, at the election of the personal representative, may indicate the value of each item of real estate included therein, but the values so fixed shall not be extended into the total of the inventory or included as real estate in subsequent accountings.

(c) Time for filing.--The personal representative shall file his inventory no later than the date he files his account or the due date, including any extension, for the filing of the inheritance tax return for the estate, whichever is earlier. Any party in interest in the estate may request the filing of an inventory at an earlier date by writing delivered to the personal representative or his attorney in which event an inventory shall be filed within three months after the appointment of the personal representative or within 30 days after the request, whichever is later. The court may direct the personal representative to file an inventory of estate assets at any time.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 amended subsec. (c).



Section 3302 - Valuations

The personal representative shall determine and state in figures opposite each item of the inventory its fair value as of the date of the decedent's death.



Section 3303 - Supplemental inventory

Whenever any property not included in the inventory comes to the knowledge of the personal representative, he shall file, within 30 days of its discovery, a supplemental inventory thereof with the register.



Section 3304 - Claims against personal representative

The appointment of a personal representative shall not operate as a discharge or bequest of any debt which he owes the decedent or of any claim which the decedent had against him, but any such debt or claim, if it survives, shall be included in the inventory.



Section 3305 - Objections to inventory

Objections to the inventory may be made by any party in interest at any time up to and including the time fixed by rule of court for making objections to the first account of the personal representative. Such objections in the discretion of the court may be heard at the audit of the account. Objections to the inventory also may be made in the form of objections to the account.



Section 3311 - Possession of real and personal estate; exception

(a) Personal representative.--A personal representative shall have the right to and shall take possession of, maintain and administer all the real and personal estate of the decedent, except real estate occupied at the time of death by an heir or devisee with the consent of the decedent. He shall collect the rents and income from each asset in his possession until it is sold or distributed, and, during the administration of the estate, shall have the right to maintain any action with respect to it and shall make all reasonable expenditures necessary to preserve it. The court may direct the personal representative to take possession of, administer and maintain real estate so occupied by an heir or a devisee if this is necessary to protect the rights of claimants or other parties. Nothing in this section shall affect the personal representative's power to sell real estate occupied by an heir or devisee.

(b) Redevelopment authority.--A redevelopment authority granted letters of administration shall have the power to take, clear, combine or transfer title to real property of the estate as necessary to return such property to productive use and, upon payment of fair market value of the property in its current state, to the estate.

(Nov. 29, 2006, P.L.1536, No.171, eff. 60 days)



Section 3312 - Renunciation of right to administer property

When any property is of no value to the estate, the court may authorize the personal representative to renounce his right to administer it.



Section 3313 - Liability insurance

The personal representative, at the expense of the estate, may protect himself, his employees and the beneficiaries by insurance from liability to third persons arising from the administration of the estate.

Cross References. Section 3313 is referred to in sections 5144, 5521 of this title.



Section 3314 - Continuation of business

Giving due regard to the provisions of the governing instrument and any other factor that the court deems relevant, and aided by the report of a master if necessary, the court may authorize the personal representative to continue any business of the estate for the benefit of the estate. The order may be with or without notice. If prior notice is not given to all parties in interest, it shall be given within five days after the order or within such extended time as the court, for cause shown, shall allow. Any party in interest may, at any time, petition the court to revoke or modify the order. The order may provide:

(1) for the conduct of business, by the personal representative alone or jointly with others, or, unless restricted by the terms of the governing instrument, as a corporation, partnership, limited liability company or other entity to be formed;

(2) the extent of the liability of the estate or any part thereof, or of the personal representative, for obligations incurred in the continuation of the business;

(3) whether liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate set aside for use in the business or to the estate as a whole;

(4) the period of time the business may be conducted;

(4.1) for the compensation of a personal representative actively managing, supervising or engaging in the operation of an entity or business, from the estate's assets or from the entity or business, as appropriate, provided that the compensation is reasonably based upon the actual responsibilities assumed and performed; and

(5) such other regulations, including accountings, as the court shall deem advisable.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

Cross References. Section 3314 is referred to in sections 5144, 5521 of this title.



Section 3315 - Incorporation of or formation of entity to operate estate's business

After notice to all parties in interest, aided by the report of a master if necessary, and giving due regard to the provisions of the governing instrument and any other factor that the court deems relevant, the court may authorize the personal representative alone or jointly with others, to organize a corporation, or form a partnership, limited liability company or other entity, to carry on the business of the estate, whether the business was owned solely or with others, and may contribute for stock of the corporation, as capital, or for an interest in a partnership, limited liability company or other entity, all or part of the property of the estate which was invested in the business.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

Cross References. Section 3315 is referred to in sections 5144, 5521 of this title.



Section 3316 - Investment of funds

Subject to his duty to liquidate the estate for prompt distribution and to the provisions of the will, if any, the personal representative may invest the funds of the estate but shall have no duty to do so. Any such investment, except as the court or the will may otherwise authorize or direct, shall be restricted to:

(1) obligations of the United States or the United States Treasury, of the Commonwealth, or of any political subdivision of the Commonwealth;

(2) an interest-bearing deposit in any bank, bank and trust company, savings bank or national banking association located within this Commonwealth if:

(i) the maturity date or the permissible date of withdrawal does not exceed one year from the date of the deposit or any renewal thereof; and

(ii) the deposits do not exceed the amount which is fully insured by the Federal Deposit Insurance Corporation pursuant to the Federal Deposit Insurance Act (64 Stat. 873, 12 U.S.C. §§ 264 and 1811 et seq.);

(3) savings accounts of any savings association incorporated under the laws of this Commonwealth, or of any Federal savings and loan association incorporated under the laws of the United States, if the withdrawal or repurchase value thereof is insured by the Federal Deposit Insurance Corporation pursuant to the Federal Deposit Insurance Act; and

(4) a money market mutual fund affiliated with a corporate personal representative.

The personal representative may also make temporary investments as authorized by section 7207 (relating to retention of cash; temporary investments) without regard to any investment restrictions imposed by the will.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; June 25, 1999, P.L.212, No.28, eff. 6 months)

1999 Amendment. See section 6(a) of Act 28 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.



Section 3316.1 - Set-aside

A personal representative may, without court approval, set aside property in a separate fund prior to actual distribution, after which income earned on the separate fund and appreciation or depreciation of the property set-aside shall belong to the separate fund.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. Act 39 added section 3316.1. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 3317 - Claims against co-fiduciary

When one of two or more personal representatives shall be individually liable to the estate, the other or others shall take any legal action against him necessary to protect the estate.

Cross References. Section 3317 is referred to in sections 5144, 5521 of this title.



Section 3318 - Revival of judgments against personal representative

When the estate holds a judgment which is a lien on the real estate of the personal representative, any party in interest may suggest his interest in the judgment upon the record thereof and bring an appropriate action to revive it and to continue its lien. Any judgment so revived shall remain for the use of all parties in interest.

Cross References. Section 3318 is referred to in sections 5144, 5521 of this title.



Section 3319 - Power of attorney; delegation of power over subscription rights and fractional shares; authorized delegations

(a) Power of attorney.--A personal representative may convey real estate, transfer title to personal estate, or perform any other act of administration by an attorney or agent under a power of attorney. Nothing in this subsection authorizes the delegation of any discretionary power.

(b) Delegation of power over subscription rights and fractional shares.--Where there is more than one personal representative, one or more may delegate to another the power to decide whether rights to subscribe to stock should be sold or should be exercised, and also the power to decide whether a fractional share of stock should be sold or should be rounded out to a whole share through the purchase of an additional fraction, and also the power to carry out any such decision. Any delegation may extend to all subscription rights and fractional shares from time to time received by the personal representatives on account of stock held by them, or may be limited to any extent specified in the delegation. No exercise of any delegated power shall be valid, unless:

(1) the stock on which the subscription rights or fractional shares are issued are listed or traded on the New York Stock Exchange or any other exchange approved by the Department of Banking; and

(2) the shares held by the personal representatives on which the subscription rights or fractional shares are issued constitute less than 5% of the total outstanding shares of the same class of the same corporation.

(c) Delegation authorized by governing instrument.--Nothing in this section precludes a delegation authorized by the governing instrument.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. Act 39 amended subsec. (a). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 3319 is referred to in sections 5144, 5521 of this title.



Section 3320 - Voting stock by proxy

The personal representatives or a majority of them, either in person or by proxy, may vote stock owned by the estate.

Cross References. Section 3320 is referred to in sections 5144, 5521 of this title.



Section 3321 - Nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities

(a) Corporate personal representative.--A bank and trust company or a trust company incorporated in the Commonwealth, or a national bank with trust powers having its principal office in the Commonwealth, may keep investments or fractional interests in investments held by it, either as sole personal representative or jointly with other personal representatives, in the name or names of the personal representatives or in the name of the nominee of the corporate personal representative: Provided, That the consent thereto of all the personal representatives is obtained: And provided further, That all such investments shall be so designated upon the records of the corporate personal representative that the estate to which they belong shall appear clearly at all times.

(b) Individual personal representative.--A personal representative serving jointly with a bank and trust company or a trust company incorporated in the Commonwealth, or with a national bank having its principal office in the Commonwealth, may authorize or consent to the corporate personal representative having exclusive custody of the assets of the estate and to the holding of such investments in the name of a nominee of such corporate personal representative, to the same extent and subject to the same requirements that the corporate personal representative, if it were the sole personal representative, would be authorized to hold such investments in the name of its nominee.

(c) Corporate fiduciary as agent.--An individual personal representative may employ a bank and trust company or a trust company incorporated in the Commonwealth, or a national bank with trust powers having its principal office in the Commonwealth, to act as his agent under a power of attorney in the performance of ministerial duties, including the safekeeping of estate assets, and such agent, when so acting, may be authorized to hold such investments in the name of its nominee to the same extent and subject to the same requirements that such agent, if it were the personal representative, would be authorized to hold such investments in the name of the nominee.

(d) Deposit of securities in a clearing corporation.--A personal representative holding securities in its fiduciary capacity, any bank and trust company, trust company or National bank holding securities as an agent pursuant to subsection (c) of this section, is authorized to deposit or arrange for the deposit of such securities in a clearing corporation (as defined in Division 8 of Title 13 (relating to investment securities)). When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other such securities deposited in such clearing corporation by any person regardless of the ownership of such securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of such fiduciary and the records of such bank and trust company, trust company or National bank acting as an agent under a power of attorney for a personal representative shall at all times show the name of the party for whose account the securities are so deposited. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation without physical delivery of certificates representing such securities. A bank and trust company, trust company or National bank so depositing securities pursuant to this section shall be subject to such rules and regulations as, in the case of State chartered institutions, the Department of Banking and, in the case of National banking associations, the comptroller of the currency may from time to time issue including, without limitation, standards for, or the method of making a determination of, the financial responsibility of any clearing corporation in which securities are deposited. A bank and trust company, trust company or National bank acting as custodian for a personal representative shall, on demand by the personal representative, certify in writing to the personal representative the securities so deposited by such bank and trust company, trust company or National bank in such clearing corporation for the account of such personal representative. A personal representative shall, on demand by any party to a judicial proceeding for the settlement of such personal representative's account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such personal representative in such clearing corporation for its account as such personal representative.

(e) Accounting for book-entry securities.--With respect to securities which are available in book-entry form as an alternative to securities in definitive form, the receipt, holding or transfer of such securities in book-entry form by a bank and trust company, trust company or National bank acting as a sole or joint personal representative, or as an attorney-in-fact for a personal representative, is for all purposes equivalent to the receipt, holding or transfer of such securities in definitive form and no segregation of such book-entry securities shall be required other than by appropriate accounting records to identify the accounts for which such securities are held.

(Oct. 10, 1974, P.L.720, No.242, eff. imd.; Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. Act 39 amended the section heading and subsecs. (c) and (d). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. Act 152 amended subsec. (e). Section 27(e) of Act 152 provided that the amendment shall apply beginning with the effective date of Act 152.

1974 Amendment. Act 242 amended the section heading and added subsecs. (d) and (e). Section 4 of Act 242 provided that the amendment or addition of the section heading and subsecs. (d) and (e) shall apply without regard to the date of the instrument or court order under which a fiduciary is acting or may act.

Cross References. Section 3321 is referred to in sections 5144, 5521, 5607, 7780, 7792 of this title.



Section 3322 - Acceptance of deed in lieu of foreclosure

The personal representative may take for the estate from the owner of property encumbered by a mortgage owned by the estate, a deed in lieu of foreclosure, in which event the real estate shall be considered personalty to the same extent as though title were acquired by foreclosure at sheriff's sale. Any deed or deeds heretofore so accepted are hereby made valid in accordance with the provisions hereof.

Cross References. Section 3322 is referred to in sections 5144, 5521 of this title.



Section 3323 - Compromise of controversies

(a) In general.--Whenever it shall be proposed to compromise or settle any claim, whether in suit or not, by or against an estate, or to compromise or settle any question or dispute concerning the validity or construction of any governing instrument, or the distribution of all or any part of any estate, or any other controversy affecting any estate, the court, on petition by the personal representative or by any party in interest setting forth all the facts and circumstances, and after such notice as the court shall direct, aided if necessary by the report of a master, may enter a decree authorizing the compromise or settlement to be made.

(b) Pending court action.--

(1) Court order.--Whenever it is desired to compromise or settle an action in which damages are sought to be recovered on behalf of an estate, any court or division thereof in which such action is pending and which has jurisdiction thereof may, upon oral motion by plaintiff's counsel of record in such action, or upon petition by the personal representative of such decedent, make an order approving such compromise or settlement. Such order may approve an agreement for the payment of counsel fees and other proper expenses incident to such action.

(2) Order not subject to collateral attack.--The order of the court approving such compromise or settlement or an agreement for the payment of counsel fees and other expenses shall not be subject to collateral attack in the orphans' court division in the settlement of an estate.

(3) Filing copy of order; additional security.--The personal representative shall file a copy of the order of the court approving such compromise or settlement in the office of the register of wills or clerk of the court having jurisdiction of the estate. When the personal representative has been required to give bond, he shall not receive the proceeds of any such compromise or settlement until the court of the county having jurisdiction of his estate has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.

Cross References. Section 3323 is referred to in sections 5144, 5521, 7792 of this title.



Section 3324 - Death or incapacity of fiduciary

The personal representative of the estate of a deceased fiduciary or the guardian of an adjudged incapacitated fiduciary by reason of his position shall not succeed to the administration of, or have the right to possess, any asset of an estate which was being administered by the deceased or incapacitated fiduciary, except to protect it pending its delivery to the person entitled to it. The account of the deceased or incapacitated fiduciary may be filed by the fiduciary of his estate and it shall be filed if the court shall so direct. The court may direct the fiduciary of a deceased or incapacitated fiduciary to make the distribution and to make the transfers and assignments necessary to carry into effect a decree of distribution.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 3324 is referred to in sections 5144, 5521, 7792 of this title.



Section 3325 - Administrator C.T.A

An administrator with the will annexed shall have all the powers given by the will to the executor, unless otherwise provided by the will. When he has been required to give bond, no proceeds of real estate shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.



Section 3326 - Administrator D.B.N. and D.B.N.C.T.A

An administrator de bonis non, with or without a will annexed, shall have the power to recover the assets of the estate from his predecessor in administration or from the personal representative of such predecessor and, except as the will shall provide otherwise, shall stand in his predecessor's stead for all purposes, except that he shall not be personally liable for the acts of his predecessor. When he has been required to give bond, no proceeds of real estate shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.



Section 3327 - Surviving or remaining personal representatives

Surviving or remaining personal representatives shall have all the powers of the original personal representatives, unless otherwise provided by the governing instrument.

Cross References. Section 3327 is referred to in sections 5144, 5521 of this title.



Section 3328 - Disagreement of personal representatives

(a) Decision of majority.--If a dispute shall arise among personal representatives, the decision of the majority shall control unless otherwise provided by the governing instrument, if any. A dissenting personal representative shall join with the majority to carry out a majority decision requiring affirmative action and may be ordered to do so by the court. A dissenting personal representative shall not be liable for the consequences of any majority decision even though he joins in carrying it out, if his dissent is expressed promptly to all the other personal representatives: Provided, That liability for failure to join in administering the estate or to prevent a breach of trust may not be thus avoided.

(b) When no majority.--When a dispute shall arise among personal representatives as to the exercise or nonexercise of any of their powers and there shall be no agreement of a majority of them, unless otherwise provided by the governing instrument, the court, upon petition filed by any of the personal representatives or by any party in interest, aided if necessary by the report of a master, in its discretion, may direct the exercise or nonexercise of the power as the court shall deem for the best interest of the estate.

Cross References. Section 3328 is referred to in sections 5144, 5521 of this title.



Section 3329 - Effect of revocation of letters, probate of will, later will or codicil

No act of administration performed by a personal representative in good faith shall be impeached by the subsequent revocation of his letters or by the subsequent probate of a will, of a later will or of a codicil: Provided, That regardless of the good or bad faith of the personal representative, no person who deals in good faith with a duly qualified personal representative shall be prejudiced by the subsequent occurrence of any of these contingencies.



Section 3330 - Notice of devise or bequest to corporation or association

A personal representative to whom original letters are granted shall send a written notice, within three months after the grant of letters, to each corporation or association named as a beneficiary in the decedent's will, stating the date of the decedent's death, the county where the will has been probated, and that it is named as a beneficiary.



Section 3331 - Liability of personal representative on contracts

Unless he expressly contracts otherwise, in writing, a personal representative shall not be personally liable on any written contract which is within his authority as personal representative and discloses that he is contracting as personal representative of a named estate. Any action on such a contract shall be brought against the personal representative in his fiduciary capacity only, or against his successor in such capacity, and execution upon any judgment obtained therein shall be had only against property of the estate.

Cross References. Section 3331 is referred to in sections 5144, 5521 of this title.



Section 3332 - Inherent powers and duties

Except as otherwise provided in this title, nothing in this title shall be construed to limit the inherent powers and duties of a personal representative.

Cross References. Section 3332 is referred to in sections 5144, 5521, 7792 of this title.



Section 3351 - Power to sell

Except as otherwise provided by the will, if any, the personal representative may sell, at public or private sale, any personal property whether specifically bequeathed or not, and any real property not specifically devised, and with the joinder of the specific devisee real property specifically devised. When the personal representative has been required to give a bond, no proceeds of real estate, including proceeds arising by reason of involuntary conversion, shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Section 20(b) of Act 293 provided that the amendment of section 3351 shall be retroactive to July 1, 1972.



Section 3352 - Power to lease

Except as otherwise provided by the will, if any, the personal representative may lease any real or personal property which he is entitled to possess. The lease may be for a term expiring not more than one year after the decedent's death unless it is terminable by the personal representative at any later time on 30 days' notice, or unless a longer term is approved by the court.



Section 3353 - Order of court

When the personal representative is not authorized to do so by this title or is denied the power to do so by the governing instrument, if any, or when it is advisable that a sale have the effect of a judicial sale, he may sell any real or personal property of the estate, including property specifically devised, at public or private sale, or may pledge, mortgage, lease, or exchange any such property, or grant an option for the sale, lease, or exchange of any such property, under order of the orphans' court division of the county where letters testamentary or of administration were granted, upon such terms and upon such security and after such notice as the court shall direct, whenever the court shall find such sale, pledge, mortgage, lease, exchange, or option to be desirable for the proper administration and distribution of the estate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

Cross References. Section 3353 is referred to in sections 3357, 7792, 7794 of this title; section 8152 of Title 42 (Judiciary and Judicial Procedure).



Section 3354 - Power given in governing instrument

A testamentary power given in the governing instrument to sell, unless expressly restricted, shall include the power to sell at public or private sale or to pledge or mortgage for any purpose of administration or distribution, but shall not include the right to grant an option without court order. A private sale may be made, with court approval, under the provisions of this title, although the governing instrument has directed a public sale. A power in the governing instrument to sell, pledge, mortgage, lease, or exchange, or to grant an option for a purchase, lease, or exchange of property not given to any person by name or description shall be deemed to have been given to the personal representative and may be exercised without court approval. When the personal representative has been required to give bond, no proceeds of real estate shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.

Cross References. Section 3354 is referred to in section 7792 of this title.



Section 3355 - Restraint of sale

The court, on its own motion or upon application of any party in interest, in its discretion, may restrain a personal representative from making any sale under an authority not given by the governing instrument or from carrying out any contract of sale made by him under an authority not so given. The order may be conditioned upon the applicant giving bond for the protection of parties in interest who may be prejudiced thereby. The order shall be void as against a bona fide grantee of, or holder of a lien on, real estate unless the decree restraining the sale, or a duplicate original or certified copy thereof, is recorded in the deed book in the office of the recorder of deeds in the county in which such real estate lies, before the recording or entering of the instrument or lien under which such grantee or lienholder claims.

Cross References. Section 3355 is referred to in sections 5153, 5521, 7792 of this title.



Section 3356 - Purchase by personal representative

In addition to any right conferred by a governing instrument, if any, the personal representative, in his individual capacity, may bid for, purchase, take a mortgage on, lease, or take by exchange, real or personal property belonging to the estate, subject, however, to the approval of the court, and under such terms and conditions and after such reasonable notice to parties in interest as it shall direct. The court may make an order directing a co-fiduciary, if any, or the court's clerk to execute a deed or other appropriate instrument to the purchasing personal representative.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

Cross References. Section 3356 is referred to in sections 5153, 5521, 7792 of this title.



Section 3357 - Title of purchaser

(a) General rule.--If the personal representative has given such bond, if any, as shall be required in accordance with this title, any sale, mortgage, or exchange by him, whether pursuant to a decree or to the exercise of a testamentary power or of a power under this title, shall pass the full title of the decedent therein, unless otherwise specified, discharged from the lien of legacies, from liability for all debts and obligations of the decedent, from all liabilities incident to the administration of the decedent's estate, and from all claims of distributees and of persons claiming in their right, except that no such sale, mortgage or exchange by a personal representative, unless made under section 3353 (relating to order of court) for the purpose of divesting a lien existing at the decedent's death, shall divest the interest of a bona fide grantee of, or a holder of a lien on, real property of the decedent who has acquired such interest for value under a prior recorded document from or through those entitled to the interest of the decedent in the real property by will or by intestacy, either:

(1) more than one year after the death of the decedent and when no letters issued in the Commonwealth upon the decedent's estate were in effect; or

(2) within such year if no letters upon the decedent's estate have been issued in the Commonwealth during that year.

(b) Effect of certain circumstances.--Persons dealing with the personal representative shall have no obligation to see to the proper application of the cash or other assets given in exchange for the property of the estate. Any sale or exchange by a personal representative pursuant to a decree under section 3353 shall have the effect of a judicial sale, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law, if the holder of such mortgage shall consent by writing filed in the proceeding. No such sale, mortgage, exchange, or conveyance shall be prejudiced by the terms of any will or codicil thereafter probated or by the subsequent revocation of the letters of the personal representative who made the sale, mortgage, exchange, or conveyance if the person dealing with the personal representative did so in good faith.

(July 9, 1976, P.L.551, No.135, eff. imd.)

Cross References. Section 3357 is referred to in section 8152 of Title 42 (Judiciary and Judicial Procedure).



Section 3358 - Collateral attack

No decree entered pursuant to this title shall be subject to collateral attack on account of any irregularity if the court which entered it had jurisdiction to do so.

Cross References. Section 3358 is referred to in sections 5153, 7792 of this title.



Section 3359 - Record of proceedings; county where real estate lies

Certified copies of proceedings of any court of the Commonwealth relating to or affecting real estate may be recorded in the office for the recording of deeds in any county in which the real estate lies.

Cross References. Section 3359 is referred to in sections 5153, 5521, 7792 of this title.



Section 3360 - Contracts, inadequacy of consideration or better offer; brokers' commissions

(a) Inadequacy of consideration or better offer.--When a personal representative shall make a contract not requiring approval of court, or when the court shall approve a contract of a personal representative requiring approval of the court, neither inadequacy of consideration, nor the receipt of an offer to deal on other terms shall, except as otherwise agreed by the parties, relieve the personal representative of the obligation to perform his contract or shall constitute ground for any court to set aside the contract, or to refuse to enforce it by specific performance or otherwise: Provided, That this subsection shall not affect or change the inherent right of the court to set aside a contract for fraud, accident or mistake. Nothing in this subsection shall affect the liability of a personal representative for surcharge on the ground of negligence or bad faith in making a contract.

(b) Brokers' commissions.--When a personal representative shall enter into an agreement of sale of real estate in good faith, which is not binding under subsection (a) of this section and which is set aside upon receipt of a higher offer for such real estate, he shall not be relieved from the payment of real estate broker or broker's commissions to the broker who had procured such agreement of sale, and in the event that more than one real estate broker is entitled to commissions for said agreements of sale, then such commissions shall be equally divided between or among such real estate brokers: Provided further, That the total aggregate commission paid as a percentage of the gross consideration of the final sale shall in no event exceed a fair commission for a single sale of the property involved.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 amended subsec. (b).

Cross References. Section 3360 is referred to in sections 5153, 5521 of this title.



Section 3371 - Actions which survive

All causes of action or proceedings shall survive as provided by 42 Pa.C.S. § 8302 (relating to survival action).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days).



Section 3372 - Substitution of personal representative in pending action or proceedings

Substitution of the personal representative of a deceased party to a pending action or proceeding shall be as provided by law.

Cross References. Section 3372 is referred to in section 5521 of this title.



Section 3373 - Action by or against personal representative

An action or proceeding to enforce any right or liability which survives a decedent may be brought by or against his personal representative alone or with other parties as though the decedent were alive.



Section 3374 - Death or removal of fiduciary

An action or proceeding to which a fiduciary is a party is not abated by his death or resignation or by the termination of his authority. The successor of the fiduciary may be substituted in the action or proceeding in the manner provided by law.

Cross References. Section 3374 is referred to in section 5521 of this title.



Section 3375 - Abatement of action for failure to take out letters

If a plaintiff or petitioner in any action or proceeding now pending or hereafter brought dies and a personal representative is not appointed within one year after a suggestion of such death is filed in the action or proceeding, any defendant or respondent may petition the court to abate the action as to the cause of action of the decedent. Copies of the petition shall be served upon the executor named in the will, if known to the defendant, and otherwise upon all known next of kin entitled to letters of administration. The court shall abate the action as to the cause of action of the decedent if the delay in taking out letters is not reasonably explained.



Section 3376 - Limitations against debt due estate

Any statute of limitation which would bar any debt or liability owed the estate of a decedent within one year after the decedent's death shall be extended until the end of one year following the decedent's death. Failure or delay in taking out letters testamentary or of administration shall not affect the operation of any statute of limitations applicable to a debt or liability owed the estate of a decedent.

(July 9, 1976, P.L.551, No.135, eff. imd.)



Section 3377 - Execution on judgments

(a) When prohibited.--No execution shall issue against, nor shall any levy be made upon, any real or personal property of the estate of a decedent by virtue of a judgment against him or his personal representative unless:

(1) agreed to by the personal representative in a writing filed in the action or proceeding; or

(2) approved by the orphans' court division of the county in which letters testamentary or of administration have been granted, or if none have been granted, then by the orphans' court division of the county in which the principal or family residence of the decedent was located. The court may require the giving of notice to the personal representative and to parties in interest or may waive all notice.

(b) When allowed.--The restrictions of subsection (a) of this section shall not apply to actions or proceedings to enforce mortgages, ground rents, pledges, or conditional sales of real or personal property.

Saved from Suspension. Pennsylvania Rule of Civil Procedure for Justices of the Peace No.482, as amended April 25, 1979, provided that section 3377 shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by justices of the peace. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 482 can now be found in Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Pennsylvania Rule of Civil Procedure No. 3159(b)(1), adopted April 20, 1998, provided that section 5107 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.



Section 3381 - Liens and charges existing at death not impaired

Nothing in this title shall be construed as impairing any lien or charge on real or personal estate of the decedent which existed at his death.

Cross References. Section 3381 is referred to in section 3385 of this title.



Section 3382 - Judgments which are liens at death

Any judgment which at the decedent's death was a lien on real estate then owned by him or on real estate which he had conveyed by deed not recorded during his life shall continue to bind the real estate for five years from the inception or last revival of the lien or for one year from the decedent's death, whichever shall be longer, although the judgment be not revived after his death. During this period, the judgment shall rank according to its priority at the time of death, and after this period, it shall not continue to be a lien on the real estate, unless revived. Any judgment against the decedent which is a lien on real estate aliened by him may be revived by an action of scire facias brought against the decedent, but before any judgment shall be entered thereon, the personal representative shall be made a party defendant and served with process in the action.

Cross References. Section 3382 is referred to in section 3385 of this title.



Section 3383 - Statutes of limitations; claims not barred at death

The death of a person shall not stop the running of the statute of limitations applicable to any claim against him, but a claim which otherwise would be barred within one year after the death of the decedent shall not be barred until the expiration of one year after his death. Nothing in this section shall be construed to shorten the period which would have been allowed by any applicable statute of limitations if the decedent had continued to live.



Section 3384 - Notice of claim

(a) Written notice.--Written notice of any claim against a decedent given to the personal representative or his attorney of record before the claim is barred shall toll the statute of limitations.

(b) Acts equivalent to written notice.--Any of the following acts by a claimant shall be equivalent to the giving of written notice of a claim to the personal representative:

(1) Instituting proceedings to compel the filing of an account.

(2) Bringing an action against the personal representative in any court having jurisdiction of the claim and having the writ or pleading duly served on the personal representative.

(3) Substituting the personal representative as a defendant in an action pending against the decedent.

(4) Receiving a written acknowledgment by the personal representative or his attorney of record of the existence of the claim.

Cross References. Section 3384 is referred to in section 7755 of this title.



Section 3384.1 - Notice after settlor of revocable trust has died

No later than 30 days after the date on which the trustee of a revocable trust learns that a personal representative has been appointed for the deceased settlor's estate, the trustee shall send to the settlor's personal representative the notice described in section 7780.3(i) (relating to duty to inform and report).

(July 7, 2006, P.L.625, No.98, eff. 120 days)

2006 Amendment. Act 98 added section 3384.1.



Section 3385 - Limitation upon claims

All claims against the decedent, subject only to the provisions of section 3381 (relating to liens and charges existing at death not impaired) and section 3382 (relating to judgments which are liens at death), shall become unenforceable after one year from the decedent's death against a bona fide grantee of, or holder of a lien on, real property of the decedent who has acquired his interest for value from or through those entitled to the property by will or by intestacy, either:

(1) more than one year after the death of the decedent and when no letters issued in the Commonwealth upon the decedent's estate were in effect; or

(2) within such year if no letters upon the decedent's estate have been issued in the Commonwealth during that year.

Nothing in this section shall be construed to limit the right of a personal representative subsequently appointed to recover from the heir or devisee the value of property so sold or encumbered.



Section 3386 - Failure to present claim at audit

If any claimant whose claim is not reported to the court by the personal representative as an admitted claim shall fail to present it at the call for audit or confirmation, he shall not be entitled to receive any share of the real and personal estate distributed pursuant to such audit or confirmation, whether the estate of the decedent be solvent or insolvent.



Section 3387 - Claims not due; certain to become due

Upon satisfactory proof or admission of a claim which is not due but certain to become due, the court may provide for payment by one of the following methods:

(1) Awarding the present value of the claim, as agreed to by the claimant and the personal representative.

(2) Ordering the personal representative to retain or pay into the court sufficient assets to pay on maturity of the claim the whole amount then due, or a proportionate amount in case of insolvency.

Cross References. Section 3387 is referred to in section 7755 of this title.



Section 3388 - Claims not certain to become due

Upon satisfactory proof or admission of a claim which may or may not become due at a future time, the court may provide for payment by one of the following methods:

(1) Awarding the present value of the claim, as agreed to by the claimant and the personal representative.

(2) Ordering the personal representative to distribute the estate but to retain or pay into court sufficient assets to pay the claim, or a proportionate amount in case of insolvency, if and when it becomes absolute.

(3) Making such other provisions for the disposition or satisfaction of the claim as shall be equitable.

Cross References. Section 3388 is referred to in section 7755 of this title.



Section 3389 - Claims subject to litigation in other courts

When any claim not proved in the orphans' court division is being litigated in any other division or court, State or Federal, having jurisdiction thereof, the court may make such provision for the disposition or satisfaction of the claim as shall be equitable.



Section 3390 - Specific performance of contracts

(a) Application to court.--If any person makes a legally binding agreement to purchase or sell real or personal estate and dies before its consummation, his personal representative shall have power to consummate it, but if he does not do so, the court, on the application of any party in interest and after such notice and with such security, if any, as it may direct, in its discretion, may order specific performance of the agreement if it would have been enforced specifically had the decedent not died.

(b) Execution and effect of deed or transfer.--Any necessary deed or transfer shall be executed by the personal representative or by such other person as the court shall direct. The title of any purchaser under an agreement in which the decedent was the vendor shall be the same as though the decedent had conveyed or transferred such property in his lifetime.

(c) Indexing in judgment or ejectment and miscellaneous indexes.--When any petition for specific performance of an agreement to purchase or sell real estate is filed, the prothonotary of the court of common pleas where the real estate or any part of it lies, upon the receipt of a certificate of such fact by the clerk of the court where the petition was filed, shall enter the petition upon either the judgment or ejectment and miscellaneous indexes against the defendants as directed by local rules of court and shall certify it as lis pendens in any certificate of search which he is required to make by virtue of his office.

Cross References. Section 3390 is referred to in sections 3546, 5521 of this title.



Section 3391 - Proceeding against personal representative

Any proceeding may be brought against a personal representative or the surety on his bond in the county where his letters have been granted, and if the personal representative or surety does not reside in that county, process may be served on either of them personally, or as follows:

(1) When resident of another county.--By a duly deputized sheriff of any other county of the Commonwealth in which he shall be found.

(2) When a nonresident of the Commonwealth.--By the sheriff of the county where letters have been granted sending, by registered mail, return receipt requested, a true and attested copy of the process to the Department of State, accompanied by the fee prescribed by law, and to the personal representative or surety at his last known address, with an endorsement thereon showing that service has been so made upon the Department of State.



Section 3392 - Classification and order of payment

If the applicable assets of the estate are insufficient to pay all proper charges and claims in full, the personal representative, subject to any preference given by law to claims due the United States, shall pay them in the following order, without priority as between claims of the same class:

(1) The costs of administration.

(2) The family exemption.

(3) The costs of the decedent's funeral and burial, and the costs of medicines furnished to him within six months of his death, of medical or nursing services performed for him within that time, of hospital services including maintenance provided him within that time, of services provided under the medical assistance program provided within that time and of services performed for him by any of his employees within that time.

(4) The cost of a gravemarker.

(5) Rents for the occupancy of the decedent's residence for six months immediately prior to his death.

(5.1) Claims by the Commonwealth and the political subdivisions of the Commonwealth.

(6) All other claims.

(Feb. 21, 2006, P.L.45, No.17, eff. imd.)

2006 Amendment. Section 2 of Act 17 provided that Act 17 shall apply to the estate of a decedent who dies on or after the effective date of Act 17.

Cross References. Section 3392 is referred to in section 7755 of this title.



Section 3393 - Notice to Commonwealth and political subdivisions

When the Commonwealth or a political subdivision thereof has a claim for maintaining in an institution a person who has died in the institution, the personal representative, within three months after the grant of letters, shall give notice thereof to the Department of Revenue or to the proper officer of such political subdivision, as the case may be.

Cross References. Section 3393 is referred to in section 7755 of this title.






Chapter 35 - Accounts and Distribution

Chapter Notes

Enactment. Chapter 35 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 3501 - Accounting required (Repealed)

1974 Repeal. Section 3501 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 3501.1 - Accounting by personal representative

A personal representative may file his account at any time after four months from the first complete advertisement of the original grant of letters, but shall not file it earlier unless directed to do so by the court. A personal representative may be cited to file an account at any time after the expiration of six months from the first complete advertisement of the original grant of letters. A personal representative may be directed by the court to file an account of his administration at any time.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 added section 3501.1.



Section 3501.2 - Annexation of account of terminated trust, guardianship or agency

A personal representative who has received property from a trustee, guardian or agent following the decedent's death may annex a copy of an account of the administration of the trust, guardianship or agency to an account filed by the personal representative covering the administration of the estate. If notice of the annexation of the account of the trust, guardianship or agency is given to the persons required to be notified of the filing of the account of the estate, confirmation of the account of the estate shall relieve both the personal representative and the trustee, guardian or agent of all liability to the persons so notified for transactions shown in the accounts so annexed to the same extent as if the annexed account had been separately filed and confirmed.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Act 182 added section 3501.2. Section 15 of Act 182 provided that section 3501.2 shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.

Cross References. Section 3501.2 is referred to in section 7799.1 of this title.



Section 3502 - Where filed

The account of the personal representative shall be filed in the office of the clerk.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Section 15 of Act 182 provided that the amendment of section 3502 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 3503 - Notice to parties in interest

The personal representative shall give written notice of the filing of his account and of its call for audit or confirmation to every person known to the personal representative to have or assert an interest in the estate as beneficiary, heir, next of kin or claimant, unless the interest of such person has been satisfied or unless such person fails to respond to a demand under section 3532(b.1) (relating to at risk of personal representative).

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Section 27(d) of Act 152 provided that the amendment of section 3503 shall apply to the estates of decedents dying on or after the effective date of Act 152.

Cross References. Section 3503 is referred to in sections 5163, 5533 of this title.



Section 3504 - Representation of parties in interest (Repealed)

1999 Repeal. Section 3504 was repealed October 12, 1999, P.L.422, No.39, effective in 60 days.



Section 3511 - Audits in counties having separate orphans' court division

In any county having a separate orphans' court division, the account of a personal representative shall be examined and audited by the court without expense to the parties, except when all parties in interest in a pending proceeding shall nominate an auditor whom the court may in its discretion appoint.

Cross References. Section 3511 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3512 - Audits in counties having no separate orphans' court division

In any county having no separate orphans' court division, the account of a personal representative shall be confirmed by the court or by the clerk, as local rules shall prescribe, if no objections are presented within a time fixed by general rule of court. If any party in interest shall object to the account, or shall request its reference to an auditor, the court, in its discretion, may appoint an auditor.

Cross References. Section 3512 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3513 - Statement of proposed distribution

A personal representative filing an account shall file a statement of proposed distribution or a request that distribution be determined by the court or by an auditor, as local rules may prescribe. The statement of proposed distribution shall be in such form, and such notice thereof shall be given by advertisement or otherwise, and objections thereto may be made, as local rules prescribe.

Cross References. Section 3513 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3514 - Confirmation of account and approval of proposed distribution

No account shall be confirmed, or statement of proposed distribution approved, until an adjudication or a decree of distribution is filed in conformity with local rules by the court or by the clerk of the court, expressly confirming the account or approving the statement of proposed distribution and specifying or indicating by reference to the statement of proposed distribution the names of the persons to whom the balance available for distribution is awarded and the amount or share awarded to each.

Cross References. Section 3514 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3521 - Rehearing; relief granted

If any party in interest shall, within five years after the final confirmation of any account of a personal representative, file a petition to review any part of the account or of an auditor's report, or of the adjudication, or of any decree of distribution, setting forth specifically alleged errors therein, the court shall give such relief as equity and justice shall require: Provided, That no such review shall impose liability on the personal representative as to any property which was distributed by him in accordance with a decree of court before the filing of the petition. The court or master considering the petition may include in his adjudication or report, findings of fact and of law as to the entire controversy, in pursuance of which a final order may be made.

Cross References. Section 3521 is referred to in sections 5163, 5167, 5533, 7798, 7799.2 of this title.



Section 3531 - Estates not exceeding $50,000

When the gross real and personal estate of a decedent does not exceed the value of $50,000, the personal representative, after the expiration of one year from the date of the first complete advertisement of the grant of letters, may present his petition to the court with an annexed account showing the administration of the estate, the distribution theretofore made and suggesting the proper distribution of the estate not theretofore distributed. Thereupon, the court, upon satisfactory proof of notice to all known parties in interest, may approve the distribution theretofore made and order distribution of the assets not theretofore distributed and discharge the personal representative and his sureties from future liability without the expense of proceedings as in a formal account. The court may discharge only the surety from future liability, and may allow the personal representative to continue without surety upon condition that no further assets shall come into the possession of the personal representative until he files another bond, with sufficient surety, as required by the register.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; July 2, 2013, P.L.199, No.35, eff. 60 days)

2013 Amendment. Section 2 of Act 35 provided that the amendment of section 3531 shall apply to estates of decedents dying on or after the effective date of section 2.

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 3531 shall apply to estates of decedents dying on or after the effective date of Act 102.



Section 3532 - At risk of personal representative

(a) Rights of claimants against personal representatives.--A personal representative, at his own risk and without the filing, audit or confirmation of his account, may distribute real or personal property and such distribution shall be without liability to any claimant against the decedent, unless the claim of such claimant is known to the personal representative within one year after the first complete advertisement of the grant of letters to such personal representative or thereafter but prior to such distribution.

(b) Rights of claimants against distributed property.--

(1) Personal property.--No claimant shall have any claim against personal property distributed by a personal representative at his own risk pursuant to subsection (a), unless the claim of such claimant is known to the personal representative within one year after the first complete advertisement of the grant of letters or thereafter but prior to such distribution.

(2) Real property.--No claimant shall have any claim against real property conveyed by a personal representative in distribution at his own risk pursuant to subsection (a) hereof, unless such claimant, within one year after the decedent's death, files a written notice of his claim with the clerk. Such claim against real property shall expire at the end of five years after the decedent's death, unless within that time the personal representative files an account or the claimant files a petition to compel an accounting.

(3) Liens and charges existing at death.--Nothing in this section shall be construed as affecting any lien or charge which existed at the time of the decedent's death on his real or personal property.

(b.1) Limitation on rights of claimants.--A personal representative may make written demand by mail or delivery to any person who may have a claim but who has not previously given written notice of his claim to the personal representative. If the personal representative's demand requests the person to give written notice of his claim within 60 days from the mailing or delivery of the demand or within one year from the first complete advertisement of the grant of letters, whichever is later, and the person fails to do so, the person shall not have any rights with respect to such claim under subsection (a) or (b)(1) and shall not have any right on account of such claim to receive notice of the filing of the personal representative's account and of its call for audit or confirmation. The personal representative shall not be liable to any such person or to any beneficiary, heir or next of kin or creditor of the estate for making or failing to make demand under this subsection.

(c) Record of risk distributions.--The personal representative may file with the clerk receipts, releases and refunding agreements which he may have received from persons to whom he has made a risk distribution, or from other parties in interest. Receipts, releases and refunding agreements so filed shall be indexed under the name of the estate. Their acceptance shall not be construed as court approval of any act of administration or distribution therein reflected.

(July 9, 1976, P.L.551, No.135, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Act 152 amended subsecs. (a) and (b)(1) and added subsec. (b.1). Section 27(d) of Act 152 provided that the amendment or addition of subsecs. (a), (b)(1) and (b.1) shall apply to the estates of decedents dying on or after the effective date of Act 152.

1976 Amendment. Act 135 added subsec. (c).

Cross References. Section 3532 is referred to in sections 3503, 5163, 5533, 7792, 7799.2 of this title.



Section 3533 - Award upon final confirmation of account

A personal representative shall be relieved of liability with respect to all real and personal estate distributed in conformity with a decree of court or in accordance with rule of court after confirmation of an account. In making any such distribution, the personal representative shall not be entitled to demand refunding bonds from the distributees, except as provided by this title or as directed by the court.

Cross References. Section 3533 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3534 - Distribution in kind

The court, for cause shown, may order the estate to be distributed in kind to the parties in interest, including fiduciaries. In such case, when there are two or more distributees, distribution may be made of undivided interests in real or personal estate or the personal representative or a distributee may request the court to divide, partition and allot the property, or to direct the sale of the property. If such a request is made, the court, after such notice as it shall direct, shall fairly divide, partition and allot the property among the distributees in proportion to their respective interests, or the court may direct the personal representative to sell at a sale confined to the distributees, or at a private or public sale not so confined, any property which cannot be so divided, partitioned or allotted.

Cross References. Section 3534 is referred to in sections 5163, 5533 of this title.



Section 3534.1 - Cost of distribution of tangible personal property

Except as otherwise provided in the will, if any, the personal representative shall pay as an expense of administration the reasonable expenses of storage, insurance, packing and delivery of tangible personal property to a beneficiary.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment. Act 98 added section 3534.1. Section 16(1) of Act 98 provided that section 3534.1 shall apply to the estates of decedents who die on or after the effective date of par. (1).



Section 3535 - Delivery of possession of real estate

Upon application of any party in interest and after such notice as the court shall direct, the court may order the personal representative to deliver to any distributee possession of any real estate to which he is entitled, provided that claimants and other distributees are not prejudiced thereby. The personal representative shall cease to be responsible for the maintenance of such real estate unless and until possession of it is returned to him with his consent or by order of court. The court, at any time prior to a final decree approving the distribution, may order the distributee to return the possession of any such real estate to the personal representative or may require the distributee to give security for the rents or rental value pending a decree of distribution.



Section 3536 - Recording and registering decrees awarding real estate

A certified copy of every adjudication or decree awarding real estate or an appropriate excerpt from either of them shall be recorded, at the expense of the estate, in the deed book in the office of the recorder of deeds of each county where the real estate so awarded lies, shall be indexed by the recorder in the grantor's index under the name of the decedent and in the grantee's index under the name of the distributee, and shall be registered in the survey bureau or with the proper authorities empowered to keep a register of real estate in the county: Provided, That no adjudication or decree awarding real estate subject to the payment of any sum by the distributee shall be recorded or registered unless there is offered for recording, concurrently therewith, written evidence of the payment of such sum.

Cross References. Section 3536 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3537 - Compensation

The court shall allow such compensation to the personal representative as shall in the circumstances be reasonable and just, and may calculate such compensation on a graduated percentage.



Section 3538 - Distributions involving persons born out of wedlock

A personal representative may administer an estate on the assumption that no person born out of wedlock is entitled to share as a distributee unless the personal representative has knowledge or has received notice that such a person with possible distributee's rights exists. If a personal representative has distributed an estate, or part thereof, in good faith without knowledge of a person born out of wedlock who has rights as a distributee, said distribution actually made shall not impose liability on the personal representative. Except as herein otherwise provided, a person born out of wedlock shall have the same rights in an estate and shall be subject to such time limitations and to such procedures as are applied to any other heir or claimant against an estate.

(Nov. 26, 1978, P.L.1269, No.303, eff. imd.)

1978 Amendment. Act 303 added section 3538. Section 5 of Act 303 provided that Act 303 shall not apply to wills or conveyances executed prior to the effective date of Act 303 or to rights from and through a child's father if the father had died prior to the effective date of Act 303.

Cross References. Section 3538 is referred to in section 7799.2 of this title.



Section 3539 - Change in law after pattern of distribution established

A personal representative shall have no liability for continued distribution of real or personal property in accordance with a pattern of distribution that conformed to the law in effect when distribution began, notwithstanding any intervening change in law that would require a different pattern of distribution, unless he is actually aware, after the law is changed, of information relevant to the change in the rights of interested parties or otherwise fails to act reasonably in ascertaining such rights. Nothing in this section shall in any way affect any cause of action which the parties in interest may have among themselves.

(July 11, 1980, P.L.565, No.118, eff. 60 days; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Section 15 of Act 182 provided that the amendment of section 3539 shall apply to distributions begun and changes in law occurring before, on or after the effective date of Act 182.

Cross References. Section 3539 is referred to in section 7799.2 of this title.



Section 3540 - Absentee and additional distributees

(a) Distributions due absentees.--

(1) If the continued existence or whereabouts of an heir, devisee or legatee who once existed cannot be ascertained at the time of the audit of the personal representative's account, the court, unless it finds pursuant to section 5701 (relating to proof of death) that the absentee's death has disqualified him as a distributee of the estate, or unless a trustee has been appointed for such absentee pursuant to section 5702 (relating to trustee for absentee), shall direct that any property distributable to the absentee shall be converted into money that shall be paid into the State Treasury, through the Department of Revenue. The moneys shall be held in a custodial capacity subject to refund, without appropriation, pursuant to section 24 of Article III of the Constitution of Pennsylvania.

(2) The court shall retain jurisdiction with respect to any claim to such moneys. Upon further findings and order of court that a claimant is entitled to all or a part of the moneys, the Department of Revenue, upon petition, shall refund such moneys pursuant to the order of court.

(b) Possibility of additional distributees.--If the existence of a person or persons would affect the distribution of an estate but there is no proof that such a person ever existed, and the court is satisfied that all reasonable steps have been taken to determine whether such a person existed, the court may award distribution of the estate to those who would be entitled if no such person existed, with or without refunding bonds. Any such bond shall be without security, shall be in such form and amount as the court directs, shall be executed by each distributee and filed with the clerk, and shall provide that if, within seven years or any shorter period fixed by the court, it is later established that there is an additional person or persons entitled to share in the distribution of the estate, the distributee upon demand will return such portion or all of the property received by him as the court may direct or, if it has been disposed of, will make such restitution as the court deems equitable. In the case of distribution under this subsection to the Commonwealth as intestate heir, in lieu of bond, payment shall be as provided in subsection (a).

(July 11, 1980, P.L.565, No.118, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Section 15 of Act 182 provided that the amendment of section 3540 shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.

Cross References. Section 3540 is referred to in section 7799.2 of this title.



Section 3541 - Order of abatement

(a) General rules.--Except as otherwise provided by the will, if the assets are insufficient to pay all claimants and distributees in full, the shares of distributees, without distinction between real and personal estate, shall have priority of distribution in the following order:

(1) Property specifically devised or bequeathed to or for the benefit of the surviving spouse.

(2) Property specifically devised or bequeathed to or for the benefit of the decedent's issue.

(3) Property specifically devised or bequeathed to or for the benefit of other distributees.

(4) Property disposed of by will in the form of a general bequest of cash, stocks or bonds.

(5) Property disposed of by general devise or bequest and not included in a residuary clause.

(6) Property devised or bequeathed in a residuary clause.

(7) Property not disposed of by the will.

(b) Demonstrative legacies.--Property out of which a demonstrative legacy is primarily to be paid shall be deemed to be specifically devised or bequeathed to the extent of such demonstrative legacy.

Cross References. Section 3541 is referred to in sections 3542, 7799.2 of this title.



Section 3542 - Contribution

The court may make orders of contribution among legatees or devisees to accomplish an abatement in accordance with the provisions of section 3541 (relating to order of abatement), and may determine whether the amount thereof shall be paid before distribution or shall constitute a lien on particular property which is distributed.



Section 3543 - Income on distributive shares

(a) Pecuniary legacy.--A pecuniary legacy bequeathed in trust shall be entitled to income at the rate of 5% per annum from the death of the decedent until the payment of the legacy, and when not in trust from one year after the death of the decedent until the payment of the legacy.

(b) Specific legacy or devise.--A specific legatee or devisee shall be entitled to the net income from property given to him accrued from the date of the death of the decedent.

(c) Demonstrative legacy.--A demonstrative legacy shall be entitled to income from the death of the decedent until the payment of the legacy at the rate earned by the property out of which it is primarily payable, and to the extent that it is not paid from that source, at the rate of 5% per annum from one year after the death of the decedent until the payment of the legacy.

(d) Residuary legacy or devise.--All income from real and personal estate earned during the period of administration and not payable to others pursuant to the governing instrument or this section shall be distributed pro rata among the income beneficiaries of any trust created out of the residuary estate and the other persons entitled to the residuary estate.

(e) Future date.--A legacy payable at a future date, unless earlier set aside as a separate trust, shall not begin to bear income until three months after the date fixed for payment or delivery.

(f) Relationship.--Income shall be paid on distributive shares with no distinction because of the relationship of the distributee to the decedent.

(g) Testamentary provisions.--All rules set forth in this section are subject to the provisions of the decedent's will.

(July 11, 1980, P.L.565, No.118, eff. imd.; July 7, 2006, P.L.625, No.98, eff. 60 days)

Cross References. Section 3543 is referred to in sections 7799, 8121 of this title.



Section 3544 - Liability of personal representative for interest

A personal representative who has committed a breach of duty with respect to estate assets shall, in the discretion of the court, be liable for interest, not exceeding the legal rate on such assets.

Cross References. Section 3544 is referred to in sections 5163, 5533 of this title.



Section 3545 - Transcripts of balances due by personal representative

(a) Filing in common pleas.--The prothonotary of any court of common pleas shall, on demand of any party in interest, file and docket a certified transcript or extract from the record showing that an orphans' court division has adjudged an amount to be due by a personal representative, and such transcript or extract shall constitute a judgment against the personal representative from the time of its filing with the same effect as if it had been obtained in an action in the trial or civil division of the court of common pleas. If the amount adjudged to be due by the personal representative shall be increased or decreased on appeal, the prothonotary shall, if the decree of the appellate court is certified to him, change his records accordingly, and if the appellate court has increased the amount, the excess shall constitute a judgment against the personal representative from the time when the records are so changed.

(b) Satisfaction and discharge.--If the orphans' court division shall order the personal representative to be relieved from any such judgment, the prothonotary shall, on demand of any party in interest, enter on his records a certified copy of such order, which shall operate as a satisfaction of the judgment.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 amended subsec. (a).

Cross References. Section 3545 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3546 - Determination of title to decedent's interest in real estate

(a) Applicability.--This section shall apply if:

(1) A person dies leaving an interest in real estate within this Commonwealth.

(2) Either of the following occurs:

(i) No letters testamentary or letters of administration have been granted on the estate of the decedent in this Commonwealth and one year has expired since the decedent's death.

(ii) A personal representative has been appointed but has not filed an account within six years of the decedent's death.

(3) There is a conflict between this section and either section 2103(6) (relating to shares of others than surviving spouse) or Article XIII.1 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, with respect to a petition by an entity under subsection (c)(2). The rights granted under this section shall supersede any right of the Commonwealth created under section 2103(6) or Article XIII.1 of The Fiscal Code.

(b) Subject of petition.--A person or entity authorized by subsection (c) may present a petition under this section to:

(1) terminate an interest in the real estate of other heirs or devisees of the decedent who, after being given proper notice under subsection (f); or

(2) have declared as void, unenforceable and canceled of record a fraudulent conveyance of the decedent's interest in the real estate and to the extent otherwise authorized by law any lien, title, claim or interest arising in the property by, from or under the fraudulent conveyance, including any subsequent transfers of property following the fraudulent conveyance and any liens to the extent that they have attached to the property as a result of the fraudulent conveyance, after all interested parties have been given proper notice under subsection (f).﻿

(c) Who may petition.--The following persons and entities may petition to establish title to the decedent's real estate:

(1) A person claiming an interest in the real estate:

(i) as an heir or devisee of the decedent;

(ii) through the decedent; or

(iii) through an heir or devisee of the decedent, when the heir or devisee is deceased or has conveyed all or part of the heir or devisee's interest in the property to the person.

(2) A nonprofit corporation organized for community development purposes under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.), a municipality in which the real estate is located or a redevelopment authority created and organized under the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law, having jurisdiction in the municipality in which the real estate is located upon a showing by clear and convincing evidence to the court that:

(i) No heirs or devisees exist or have taken action with respect to the real estate for at least five years since the decedent's death.

(ii) The real estate is not occupied by a person claiming rights by adverse possession.

(d) Priority of petitions.--Where there are two or more petitions for the same real estate under subsection (c)(2), the court shall give priority in entering its order to one of the petitioners in the following order:

(1) The municipality.

(2) The redevelopment authority.

(3) The nonprofit corporation.

(e) Where to petition.--A petition under this section shall be filed in the orphans' court division of the county where:

(1) the letters testamentary or letters of administration have been granted;

(2) the principal residence of the decedent was located, if no letters testamentary or letters of administration have been granted; or

(3) any of the real estate is located, if the decedent was a nonresident of this Commonwealth.

(f) Notice of petition.--

(1) Notice shall be given to all persons reasonably identifiable as eligible to file a petition under subsection (c), creditors that do not have liens of record, to the extent known, and all other persons and parties in interest reasonably known to hold or claim a lien, title, claim or other interest in the property in accordance with the Pennsylvania Orphans' Court Rules. Notice shall also be given by:

(i) publication once a week during three successive calendar weeks in the legal periodical, if any, and in a newspaper of general circulation published at or near the location of the real estate;

(ii) posting a copy of the petition on the most public part of the property; and

(iii) such other methods, if any, as the court deems appropriate to give notice.

(2) If letters testamentary or letters of administration have been granted on the estate of the decedent, notice of the petition under this section shall be given to the personal representative of the decedent.

(3) A lis pendens notice shall be given in each county where the real estate is located in the same manner and place as provided in section 3390 (relating to specific performance of contracts) for an action of specific performance.

(g) Order.--

(1) Aided if necessary by the report of a master, the court may enter an order adjudging that the title to the decedent's interest in the real estate is in the petitioner, free of all decedent's debts not then liens of record, and regardless of the provisions of any testamentary writing of the decedent thereafter probated, or an order directing other appropriate relief as the court determines.

(2) A certified copy of the order shall be:

(i) Recorded in the office of the recorder of deeds of each county where real estate included in the decree or order shall lie.

(ii) Indexed by the recorder in the grantor's index under the name of the decedent and in the grantee's index under the name of each distributee.

(iii) Registered in the survey bureau or with the proper authorities empowered to keep a register of real estate in the county.

(iv) Served by the petitioner upon each party who has entered an appearance in the proceeding.

(h) Parcel number or identifier.--

(1) A petition filed under subsection (b) and notice of petition given under subsection (f) shall include the county tax parcel number or Uniform Parcel Identifier for each parcel included. A party alleging any failure to comply with the requirements of this paragraph must do so in the manner provided for raising an affirmative defense.

(2) An order presented for recording under subsection (g) shall comply with section 3 of the act of April 24, 1931 (P.L.48, No.40), entitled "An act requiring the recording of certain written agreements pertaining to real property, and prescribing the effect thereof as to subsequent purchasers, mortgagees, and judgment creditors of the parties thereto."

(i) Definition.--For the purposes of this section, "fraudulent conveyance" shall mean a transfer of an interest, lien, title or claim in real estate that occurs as a result of:

(1) a forgery of the grantor's signature on a document purporting to make such transfer;

(2) the grantor being induced by fraud, misrepresentation, duress or coercion to sign a document purporting to make such transfer; or

(3) some other inappropriate means used to obtain the grantor's signature on the document purporting to make such transfer, as determined by a court.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

Cross References. Section 3546 is referred to in section 712 of this title.



Section 3551 - Enforcement of payment

When a sum of money is charged upon real or personal property by will, inter vivos trust or decree, and has become payable, the court having jurisdiction of the estate or trust, upon petition of a party in interest and after notice to all persons liable for its payment and to the owner of the property charged, may enter a decree directing payment by the person liable, and in default of payment, may direct the fiduciary or a trustee to be appointed to sell the property charged, or so much of it as shall be necessary, upon such terms and security as the court shall direct, in which event the proceeds of the sale shall be distributed under the direction of the court as in other cases of judicial sales, to the persons legally entitled to receive them.



Section 3552 - Discharge of portion of property from charges payable in the future

When a sum of money is charged upon real or personal property by will, inter vivos trust or decree, and is payable at a future date, the court having jurisdiction of the estate or trust, upon petition of a party in interest and after such notice as it shall direct, aided by the report of a master if necessary, or at the audit of any accounting, may enter a decree not contrary to any expressed provision in the will or trust instrument, exonerating and discharging such portion of the real and personal property charged as to it may seem beyond the amount requisite for providing a sufficient continuing security for the payment of the charge, or may direct that excess income be accumulated for the further protection of the charge, or be distributed to the persons entitled thereto. When an annuity is not restricted by the will or trust instrument to the income of the property charged with its payment, the court may authorize the payment of the annuity from the principal of the property set apart to secure its payment, should income at any time prove insufficient.



Section 3553 - Discharge of property from lien of charge

(a) Payment into court.--When real or personal property by will, inter vivos trust or decree is subject to a charge which has become payable, the court which has jurisdiction of the estate or trust, upon petition of a party in interest and after such notice as it shall direct, shall enter a decree fixing the amount of the charge then payable, and directing that it be paid into court and that upon such payment the property shall be discharged from so much of the charge as shall be paid into court. When the amount of the charge does not appear as a matter of record, the court, by appointment of a master or by investigation in open court, may ascertain and fix the amount. A certified copy of every decree relieving real property of the lien of a charge shall be recorded in the deed book in the office of the recorder of deeds of each county where the real estate shall lie, and shall be indexed by the recorder in the grantor's index under the name of the decedent or settlor, as the case may be, and in the grantee's index under the name of the owner of the land: Provided, That no conditional decree shall be recorded unless there is offered for recording, concurrently therewith, written evidence of compliance with the condition.

(b) Distribution of moneys paid into court.--Any money paid into court under the provisions of this section, subject to the laws of the Commonwealth relating to the payment of unclaimed funds into the State Treasury without escheat, shall remain there until the court, on petition of a party in interest and after such notice as it shall direct, aided by the report of a master if necessary, shall direct distribution to the persons entitled. The court may, in its discretion, appoint an auditor to make such distribution.



Section 3554 - Presumption of payment, release or extinguishment

(a) Lapse of 20 years.--When:

(1) for 20 years after the same or any part thereof becomes due, no payment has been made on account of a dower, recognizance, legacy, annuity instalment, or other charge, created by will, agreement, inter vivos trust or court decree, upon real property; or

(2) no proceeding has been brought or no written acknowledgment of the existence thereof or no written promise to pay the same has been made within such period by the owner or owners of the property subject to the charge;

a release or extinguishment thereof shall be presumed, and the charge shall thereafter be irrecoverable.

(b) Perpetuation of evidence.--The evidence of any such payment or written acknowledgment or promise may be perpetuated by recording it in the office of the recorder of deeds of the county or counties in which the real property bound by the charge is situate. The recorder of deeds shall index such evidence in the grantor's index under the name of the record owner or owners of the real property and in the grantee's index under the name of the owner or owners of the charge.

(c) Renewal of evidence every 20 years.--If such evidence of the charge is so recorded and indexed within the said period of 20 years, it shall remain a charge on the real property for a period of 20 years from the time of indexing and no longer: Provided, That such evidence may be renewed within successive periods of 20 years, as often as necessary.

(d) Irrecoverable after 20 years.--If such evidence does not appear of record and is not indexed as herein provided within a period of 20 years or within the periods provided for a renewal thereof, then said dower, recognizance, legacy, annuity instalment, or other charge shall be irrecoverable from any purchaser, mortgagee, or other lien creditor.






Chapter 37 - Apportionment of Death Taxes

Chapter Notes

Enactment. Present Chapter 37 was added February 18, 1982, P.L.45, No.26, effective immediately.

Prior Provisions. Former Chapter 37, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed February 18, 1982, P.L.45, No.26, effective immediately.



Section 3701 - Power of decedent

A testator, settlor, donor or possessor of any appropriate power of appointment may direct how the Federal estate tax or the Federal generation-skipping transfer tax due because of his death, including interest and penalties, shall be apportioned or may grant a discretionary power to another so to direct, but:

(1) any direction regarding apportionment of the Federal generation-skipping transfer tax must expressly refer to that tax; and

(2) any direction waiving the right of recovery of Federal estate tax, provided for under section 2207A of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2207A), on property includable in the gross estate by reason of section 2044 of the Internal Revenue Code of 1986, must expressly refer to that right.

Any such direction shall take precedence over the provisions of this chapter insofar as the direction provides for the payment of the tax or any part thereof from property the disposition of which can be controlled by the instrument containing the direction or delegating the power to another.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 3701 is referred to in sections 3702, 3705 of this title.



Section 3702 - Equitable apportionment of Federal estate tax

(a) General rule.--Subject to the provisions of section 3701 (relating to power of decedent), the Federal estate tax shall be apportioned equitably among all parties interested in property includible in the gross estate for Federal estate tax purposes in proportion to the value of the interest of each party, subject to the rules stated in this section.

(b) Pre-residuary.--

(1) No Federal estate tax shall be apportioned against a beneficiary of any pre-residuary gift made by will. Any Federal estate tax attributable thereto shall be paid entirely from the residue of the estate and charged in the same manner as a general administration expense of the estate, except that when a portion of the residue of the estate is allowable as a deduction for Federal estate tax purposes the tax shall be paid to the extent possible from the portion of the residue which is not so allowable.

(2) No Federal estate tax shall be apportioned against a beneficiary of any pre-residuary gift made by inter vivos trust. Any Federal estate tax attributable thereto shall be paid entirely from the residue of the trust and charged in the same manner as a general administration expense of the trust, except that when a portion of the residue of the trust is allowable as a deduction for Federal estate tax purposes the tax shall be paid to the extent possible from the portion of the residue which is not so allowable.

(c) Deductions.--No Federal estate tax shall be apportioned against an interest allowable as a Federal estate tax marital or charitable deduction (determined and valued without regard to any Pennsylvania inheritance tax or other state or foreign death taxes apportioned against such interest) except as otherwise provided in subsections (b) and (g).

(d) Credits.--Any Federal estate tax credit for state or foreign death taxes on property includable in the gross estate for Federal estate tax purposes shall inure to the benefit of the parties chargeable with the payment of the state or foreign death taxes in proportion to the amount of the taxes paid by each party, but any credit inuring to the benefit of a party shall not exceed the Federal estate tax apportionable to that party. Any unified credit against Federal estate tax, credit for tax on prior transfers (sometimes called the credit for property previously taxed) or credit for gift taxes paid by the decedent or his estate with respect to gifts made by the decedent before January 1, 1977, shall inure to the benefit of all parties liable to apportionment in proportion to the amount of Federal estate tax apportioned against each party under the other provisions of this chapter. Any Federal estate tax credit for gift taxes paid by the donee of a gift made before January 1, 1977, shall inure to the benefit of the donee.

(e) Election by spouse.--Property passing to a spouse who elects to take an elective share under Chapter 22 (relating to elective share of surviving spouse) shall be exempt from apportionment of Federal estate tax only to the extent provided in subsection (c).

(f) Additional Federal estate tax.--

(1) Any increase in Federal estate tax caused by the inclusion under section 2044 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2044) of a qualified terminable interest trust in the estate of a decedent shall be apportioned against that trust.

(2) Any increase in Federal estate tax caused by a taxable event occurring in a qualified domestic trust under section 2056A of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2056A) shall be apportioned against that trust notwithstanding the provisions of subsection (b) or (c).

(3) Any additional Federal estate tax due because a qualified heir disposes of qualified real property or ceases to use it for the qualified use shall be apportioned against the qualified heir notwithstanding the provisions of subsection (b).

(g) Present and future interests.--When both a present and a future interest are involved, the Federal estate tax apportioned, including interest and penalties, shall be paid entirely from principal, except as otherwise provided in subsection (h), even if the future interest qualifies for a Federal estate tax charitable deduction or the holder of the present interest also has rights in the principal or the principal is otherwise exempt from apportionment.

(h) Interest and penalties.--Interest and penalties shall be apportioned in the same manner as the principal amount of the Federal estate tax unless the court finds it inequitable to do so by reason of special circumstances, in which case the court may direct a different apportionment of interest and penalties. To the extent the interest or penalties are apportioned to or are payable out of a residuary estate or a trust, they shall be paid from income or principal in the same manner as the Federal estate tax, subject to a fiduciary's power to adjust under Chapter 81 (relating to principal and income).

(i) Values.--The values used in determining the amount of Federal estate tax liability shall be used for Federal estate tax apportionment purposes.

(j) Gift tax.--Gift tax paid by the decedent and imposed on a gift by the decedent or his spouse within three years of the date of his death and included in his gross estate shall be treated in the same manner as though the amount of such gift tax had been a preresiduary testamentary gift by the decedent to the donee of the gift.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days; July 7, 2006, P.L.625, No.98, eff. imd.)

2006 Amendment. Act 98 amended subsec. (h). Section 16(2) of Act 98 provided that the amendment of subsec. (h) shall apply to the estates of decedents who die on or after the effective date of par. (2).

2002 Amendment. Act 50 amended subsecs. (f) and (h) and added subsec. (j). See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. Act 152 amended subsecs. (a), (b), (c) and (d).

Cross References. Section 3702 is referred to in section 3705 of this title.



Section 3703 - Apportionment of Pennsylvania inheritance tax

The Pennsylvania inheritance tax shall be apportioned as provided in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Section 27(e) of Act 152 provided that the amendment of section 3703 shall apply beginning with the effective date of Act 152.



Section 3704 - Apportionment of Pennsylvania estate tax

The Pennsylvania estate tax shall be apportioned in the same manner as the Federal estate tax.



Section 3705 - Apportionment of Federal generation-skipping tax

Subject to the provisions of section 3701 (relating to power of decedent), the Federal generation-skipping tax shall be apportioned as provided by Federal law and, to the extent not provided by Federal law, shall be apportioned by analogy to the rules specified in section 3702 (relating to equitable apportionment of Federal estate tax).



Section 3706 - Enforcement of contribution or exoneration of Federal estate tax

(a) Duty to pay.--Parties liable for apportionment of the Federal estate tax, whether residents or nonresidents of this Commonwealth, shall pay the amounts apportioned against them at the time the Federal estate tax is due, without regard to any extension of time for paying such tax.

(b) Power of fiduciary.--The fiduciary charged with the duty to pay the Federal estate tax may recover from parties liable to apportionment the amounts of Federal estate tax apportioned to them. If the fiduciary pays the tax apportioned against another party, the fiduciary may recover from the other party the tax payment so advanced, together with interest of 5% per annum from the date of payment.

(c) Suspending distribution.--Distribution or delivery of property to any party, other than a fiduciary charged with a duty to pay the Federal estate tax, shall not be required of any fiduciary until that party pays the Federal estate tax apportioned to that party.

(d) Court decrees.--Notwithstanding subsections (a) and (b), the court, upon petition or at an accounting or in any appropriate action or proceeding, shall make such decrees or orders as it shall deem advisable apportioning the Federal estate tax. The court may direct a fiduciary to collect the apportioned amounts from the property or interests in his possession of any parties against whom apportionment has been made and may direct all other parties against whom the Federal estate tax has been or may be apportioned or from whom any part of the Federal estate tax may be recovered to make payment of the apportioned amounts to the fiduciary. When a fiduciary holds property of a party liable to apportionment insufficient to satisfy the apportioned Federal estate tax, the court may direct that the balance of the apportioned amount of Federal estate tax shall be paid to the fiduciary by the party liable. Should an overpayment of the Federal estate tax be made by any party or on his behalf, the court may direct an appropriate reimbursement for the overpayment. If the court apportions any part of the Federal estate tax against any party interested in nontestamentary property or among the respective interests created by any nontestamentary instrument, the court, in its discretion, may assess against those properties or interests an equitable share of the expenses incurred in connection with the determination and apportionment of the Federal estate tax. If the fiduciary cannot recover the Federal estate tax apportioned against a party benefited, the unrecovered amount shall be charged in such manner as the court may determine.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)






Chapter 41 - Foreign Fiduciaries

Chapter Notes

Enactment. Chapter 41 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 4101 - In general

A foreign fiduciary may institute proceedings in the Commonwealth, subject to the conditions and limitations imposed on nonresident suitors generally, and may exercise all the other powers of a similar local fiduciary, but a foreign personal representative shall have no such power when there is an administration in the Commonwealth. Except in the case of powers with respect to securities and bank accounts, for which special provision is made in section 4102 (relating to powers with respect to securities and bank accounts) the maintenance of a proceeding or the exercise of any other power by a foreign fiduciary shall be subject to the following additional conditions and limitations:

(1) Copy of appointment.--The foreign fiduciary shall file with the register of the county where the power is to be exercised, or the proceeding is instituted, or the property concerning which the power is to be exercised is located, an exemplified copy of his appointment or other qualification in the foreign jurisdiction, together with an exemplified copy of the will or other instrument, if any, in pursuance of which he has been appointed or qualified. When he is an executor, administrator C.T.A., testamentary trustee, or testamentary guardian under a will of a decedent who either died prior to April 1, 1956, or whose will was probated outside of the United States, and wishes to exercise a power with respect to Pennsylvania real estate, the will must be admitted to probate in Pennsylvania as required by law.

(2) Affidavit.--The foreign fiduciary shall execute and file an affidavit with the register of the county where the power is to be exercised or the proceeding is instituted or the property concerning which the power is to be exercised is located, stating that after diligent search and inquiry, the estate of which he is fiduciary is not, to his knowledge or so far as he has been able to discover, indebted to any person in the Commonwealth, and that he will not exercise any power which he would not be permitted to exercise in the jurisdiction of his appointment. The affidavit shall be attached to the copy of appointment.

(3) Time limitation.--When the foreign fiduciary is a personal representative or a trustee under the will of a nonresident decedent, he shall not exercise any of his powers within the Commonwealth for one month after the decedent's death.

(4) Taxes.--When the foreign fiduciary exercises a power to sell or mortgage any Pennsylvania real estate, all taxes due thereon to the Commonwealth or to any subdivision thereof must be paid or provided for.

Cross References. Section 4101 is referred to in sections 4102, 4104 of this title.



Section 4102 - Powers with respect to securities and bank accounts

(a) Securities.--When there is no administration in the Commonwealth, a foreign fiduciary, upon submission of a certificate of his appointment, shall have all of the powers of a similar local fiduciary with respect to stock, bonds and other securities of a Pennsylvania corporation or of a Federal corporation located in Pennsylvania, and shall not be required to comply with the conditions and limitations of section 4101 (relating to in general).

(b) Bank accounts.--When there is no administration in this Commonwealth, a foreign fiduciary shall have all the powers of a similar local fiduciary with respect to money deposited or invested in a financial institution located in this Commonwealth and shall not be required to comply with the conditions and limitations of section 4101 if he has submitted to the financial institution a certificate of his appointment and an affidavit stating that after diligent search and inquiry the estate of which he is fiduciary is not, to his knowledge or so far as he has been able to discover, indebted to any person in this Commonwealth and that any taxes owing by such estate to the Commonwealth or any subdivision thereof have been paid or provided for.

(c) Definition.--As used in subsection (b) of this section "financial institution" means a bank, a bank and trust company, a trust company, a savings and loan association, a building and loan association, a credit union, a savings bank, a private bank and a national bank.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)

1982 Amendment. Act 26 amended subsec. (b).

Cross References. Section 4102 is referred to in section 4101 of this title.



Section 4103 - Service of process (Repealed)

1978 Repeal. Section 4103 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 4104 - Proof of authority in court proceedings

Upon commencing any proceeding in any court of the Commonwealth, the foreign fiduciary, in addition to the requirements of section 4101 (relating to in general), shall file with the court in which the proceeding is commenced, an exemplified copy of his official bond, if he has given a bond. If the court believes that he should furnish security or additional security in the Commonwealth or in the domiciliary jurisdiction, it may, at any time, order the action or proceeding stayed until sufficient security is furnished.



Section 4105 - Effect of local proceedings

No person who, before receiving actual notice of local administration or of application therefor, has changed his position by relying on the powers granted to foreign fiduciaries by this chapter shall be prejudiced by reason of the application for or grant of local administration.



Section 4111 - To foreign personal representative

When a share of an estate administered in the Commonwealth is distributable to a deceased nonresident creditor or other distributee, the court may award it to his domiciliary personal representative or to some other person performing the function of a personal representative, unless it shall appear that the rights of any resident of the Commonwealth may be adversely affected or the court shall determine that for any reason ancillary administration within the Commonwealth is advisable.



Section 4112 - To foreign trustee, guardian or committee

When a share of an estate administered in the Commonwealth is distributable to a nonresident minor, a trustee subject to the jurisdiction of a foreign court, or a nonresident incapacitated person, the court may award it to the guardian or committee of the nonresident appointed in the foreign jurisdiction, or to such trustee: Provided, That the court shall be satisfied, in all cases where an applicable will or trust instrument does not direct distribution to the foreign guardian, committee or trustee, that adequate security or other protection has been provided in the domiciliary jurisdiction by the domiciliary law for the protection of the persons beneficially interested in the share so awarded.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 4121 - Award to foreign guardian when minor or incapacitated person becomes a nonresident

When the minor or incapacitated person for whose estate a guardian has been appointed by the court is or becomes a nonresident of the Commonwealth, the court, upon satisfactory proof that it will be for the best interests of the minor or incapacitated person and that no rights of a resident of the Commonwealth will be adversely affected and that removal of the property will not conflict with any limitations upon the right of the minor or incapacitated person to such property, may direct the locally appointed guardian to transfer the assets of the minor or incapacitated person within his control to a duly qualified guardian or guardians in the jurisdiction where the minor or incapacitated person resides.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.






Chapter 43 - Temporary Fiduciaries

Chapter Notes

Enactment. Chapter 43 was added December 10, 1974, P.L.896, No.294, effective immediately.

Cross References. Chapter 43 is referred to in section 7781 of this title.



Section 4301 - Appointment of temporary fiduciary

Whenever and for so long as any fiduciary is in military service, in other government service, in a position of conflicting interest or in any situation where his functioning as a fiduciary for a temporary period may not be in the best interests of the estate, the court having jurisdiction over such fiduciary shall have the power in its discretion:

(1) to authorize the cofiduciary or cofiduciaries, if any, to exercise all or specified powers of the incapacitated fiduciary, whether discretionary or ministerial; or

(2) to appoint a substituted fiduciary pro tem to act in place of the incapacitated fiduciary and to authorize the substituted fiduciary pro tem to exercise all or specified powers and discretion of the incapacitated fiduciary.

Cross References. Section 4301 is referred to in sections 4302, 4303, 4304, 4305, 4306 of this title.



Section 4302 - Petition for relief; joinder of parties; notice

The relief authorized by section 4301 (relating to appointment of temporary fiduciary) may be granted upon petition of any party in interest, including the fiduciary himself or any cofiduciary. It shall not be necessary to secure the joinder of any other party in interest in such petition, but notice of the presentation of the petition shall be given in such manner as the court may direct by general rule or special order.



Section 4303 - Security by substituted fiduciaries; duties and responsibilities

Any substituted fiduciary pro tem appointed under the provisions of section 4301 (relating to appointment of temporary fiduciary) shall enter such security, if any, as the court may direct and shall receive such compensation as the court may allow. Such substituted fiduciary pro tem shall be subject to such duties and responsibilities with respect to accounting, and otherwise, during the period that he holds office as the court shall direct.



Section 4304 - Duration of decree; impeachment of acts

Any decree entered pursuant to the provisions of section 4301 (relating to appointment of temporary fiduciary) shall remain in force for the period specified in the court's original order or until revoked by the court upon petition and no act done by any substituted fiduciary pro tem or cofiduciary or cofiduciaries while such decree is in force shall be impeached on the ground that fiduciary temporarily removed was not acting.



Section 4305 - Fiduciaries temporarily relieved of duties and liabilities

So long as any decree entered pursuant to the provisions of section 4301 (relating to appointment of temporary fiduciary) remains in force, the fiduciary named therein shall exercise none of his fiduciary powers or discretion and shall be under no liability for any acts or omissions of the substituted fiduciary pro tem or of any cofiduciary or cofiduciaries during that period: Provided, That nothing contained in this chapter shall relieve a fiduciary from liability for the administration of the estate before the entry of a decree under the provisions of section 4301 and upon the reinstatement of such fiduciary.



Section 4306 - Power to control, remove, discharge and settle accounts

The court appointing a substituted fiduciary pro tem under the provisions of section 4301 (relating to appointment of temporary fiduciary) shall have the same powers of control, removal, discharge and settlement of the accounts of such substituted fiduciary as are conferred upon it by existing law with respect to other fiduciaries.






Chapter 45 - Sureties

Chapter Notes

Enactment. Chapter 45 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 4501 - Agreement concerning deposit of assets

A fiduciary may agree with his surety for the deposit of any or all moneys or other assets of the estate with a bank or bank and trust company or other depository approved by the court, if such deposit is otherwise proper, on such terms as to prevent the withdrawal of such moneys or other assets without the written consent of the surety, or on order of the court made on such notice to the surety as the court may direct.



Section 4502 - Notice

Except as otherwise provided by contract, the surety of every fiduciary shall be entitled to written notice by the fiduciary of all accountings and of other court proceedings in which the fiduciary is a party. The fiduciary's failure to give notice hereby required shall not affect the rights or remedies of claimants and other parties in interest against the surety.



Section 4503 - Participation in administration

The surety of a fiduciary may intervene in any proceeding which may affect the liability of the fiduciary and shall have the right to except to and appeal from any action which may affect the fiduciary's liability. When the court has finally determined the liability of the fiduciary, the surety shall not be permitted thereafter to deny such liability in any proceeding to determine or enforce his individual liability, whether or not he received notice of the proceedings which established the liability of the fiduciary.



Section 4504 - Information from fiduciary; accounting

Upon the application of his surety, every fiduciary shall make available to him his complete files and records relating to the administration of the estate. The surety shall have the same right as a party in interest to enforce the filing of a court accounting and the performance of any duty of the fiduciary's office.



Section 4505 - Release of surety before discharge of fiduciary

For good cause, the court, upon the petition of any surety of a fiduciary, may order the surety's release and require the fiduciary to procure a new surety. In such case, the original surety shall remain liable for all breaches of the obligation of the bond occurring prior to the execution of the bond by the new surety and his approval by the court, but not for breaches thereafter.



Section 4521 - Suits on bonds

Any bond of a fiduciary shall be in the name of the Commonwealth for the use of those interested in the estate. Suit may be brought thereon by any person interested therein, as provided by law.



Section 4522 - Service of process on nonresident surety (Repealed)

1978 Repeal. Section 4522 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.






Chapter 51 - Minors

Chapter Notes

Cross References. Chapter 51 is referred to in section 5702 of this title.

Cross References. Subchapter B is referred to in section 6106 of Title 23 (Domestic Relations).



Section 5101 - When guardian unnecessary

When the entire real and personal estate, wherever located of a resident or nonresident minor has a net value of $25,000 or less, all or any part of it may be received and held or disposed of by the minor, or by the parent or other person maintaining the minor, without the appointment of a guardian or the entry of security, in any of the following circumstances:

(1) Award from decedent's estate or trust.--When the court having jurisdiction of a decedent's estate or of a trust in awarding the interest of the minor shall so direct.

(2) Interest in real estate.--When the court having jurisdiction to direct the sale or mortgage of real estate in which the minor has an interest shall so direct as to the minor's interest in the real estate.

(3) Other circumstances.--In all other circumstances, when the court which would have had jurisdiction to appoint a guardian of the estate of the minor shall so direct.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 5101 shall apply beginning with the effective date of Act 102.

Cross References. Section 5101 is referred to in sections 5102, 5505 of this title.



Section 5102 - Power of natural guardian

The court may authorize or direct the parent, person, or institution maintaining the minor to execute as natural guardian, any receipt, deed, mortgage, or other appropriate instrument necessary to carry out a decree entered under section 5101 (relating to when guardian unnecessary) and, in such event, may require the deposit of money in a savings account or the care of securities in any manner considered by the court to be for the best interests of the minor. The decree so made, except as the court shall expressly provide otherwise, shall constitute sufficient authority to all transfer agents, registrars and others dealing with property of the minor to recognize the persons named therein as entitled to receive the property, and shall in all respects have the same force and effect as an instrument executed by a duly appointed guardian under court decree.

Cross References. Section 5102 is referred to in section 5505 of this title.



Section 5103 - Sequestered deposit

Without the appointment of a guardian, any amount in cash of a resident or nonresident minor may be ordered by the court to be deposited in one or more savings accounts in the name of the minor in banks, building and loan associations or savings and loan associations insured by a Federal governmental agency, provided that the amount deposited in any one such savings institution shall not exceed the amount to which accounts are thus insured. Every such order shall contain a provision that no withdrawal can be made from any such account until the minor attains his majority, except as authorized by a prior order of the court.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 added section 5103.

Cross References. Section 5103 is referred to in section 5505 of this title.



Section 5111 - County of appointment

(a) Resident minor.--A guardian of the person or of the estate of a minor may be appointed by the court of the county in which the minor resides.

(b) Nonresident minor.--A guardian of the estate within the Commonwealth of a minor residing outside the Commonwealth may be appointed by the court of the county having jurisdiction of a decedent's estate or of a trust from which the minor's estate is derived. When the nonresident minor's estate is derived otherwise than from a decedent's estate or a trust, a guardian may be appointed by the court of any county where an asset of the minor's estate is located.

(c) Exclusiveness of appointment.--When a court has appointed a guardian of a minor's estate pursuant to subsections (a) or (b), no other court shall appoint a similar guardian for the minor within the Commonwealth.



Section 5112 - Persons not qualified to be appointed by the court

The court shall not appoint as guardian of the estate of a minor any person who is:

(1) Under 18 years of age.

(2) A corporation not authorized to act as fiduciary in the Commonwealth.

(3) A parent of the minor, except that a parent may be appointed a co-guardian with another fiduciary or fiduciaries.

(Dec. 6, 1972, P.L.1461, No.331)

1972 Amendment. Act 331 amended par. (1).



Section 5113 - Persons preferred in appointment

A person of the same religious persuasion as the parents of the minor shall be preferred as guardian of his person. A person nominated by a minor over the age of 14, if found by the court to be qualified and suitable, shall be preferred as guardian of his person or estate.



Section 5114 - Service of process on nonresident guardian (Repealed)

1978 Repeal. Section 5114 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 5115 - Appointment of guardian in conveyance

Any person, who makes a deed or gift inter vivos or exercises a right under an insurance or annuity policy to designate the beneficiary to receive the proceeds of such policy, may in such deed or in the instrument creating such gift or designating such beneficiary, appoint a guardian of the estate or interest of each beneficiary named therein who shall be a minor or otherwise incapacitated. Payment by an insurance company to the guardian of such beneficiary so appointed shall discharge the insurance company to the extent of such payment to the same effect as payment to an otherwise duly appointed and qualified guardian.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5115 is referred to in section 5515 of this title.



Section 5116 - Orphan beneficiaries, charitable uses or trusts; administration, cities of first class

Whenever any city of the first class of this Commonwealth shall be charged with the administration of any charitable use or trust for both the maintenance and education of orphans, it shall, without application to any court, act as guardian of the person and estate of each of such orphans, through the same agency that administers the charitable use or trust. In case any such orphan child, at or before the time said city is charged with the administration of such a charitable use or trust, or during the remaining time it acts as guardian of his estate, shall possess or become entitled to any effects or property, the said city shall be entitled, in like manner as other guardians, to demand and receive the same from any person having possession thereof, or owning the same, and to give acquittance therefor; and it shall be the duty of the said city to take care of the same as guardians, and to make the same productive as far as reasonably can be, and to deliver and pay over the same with the increase, less expenditures made in the exercise of a reasonable discretion, to the said orphan, on his attaining the age of 18 years, or to his legal representatives if he shall die before attaining that age.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)



Section 5121 - Necessity, form and amount

Except as hereinafter provided, every guardian of the estate of a minor shall execute and file a bond which shall be in the name of the Commonwealth, with sufficient surety, in such amount as the court considers necessary, having regard to the value of the personal estate which will come into the control of the guardian, and conditioned in the following form:

(1) When one guardian.--The condition of this obligation is, that if the said guardian shall well and truly administer the estate according to law, this obligation shall be void; but otherwise, it shall remain in force.

(2) When two or more guardians.--The condition of this obligation is, that if the said guardians or any of them shall well and truly administer the estate according to law, this obligation shall be void as to the guardian or guardians who shall so administer the estate; but otherwise, it shall remain in force.

Cross References. Section 5121 is referred to in section 5515 of this title.



Section 5122 - When bond not required

(a) Guardian named in conveyance.--No bond shall be required of a guardian appointed by or in accordance with the terms of a will, inter vivos instrument, or insurance contract as to the property acquired under the authority of such appointment, unless it is required by the conveyance, or unless the court, for cause shown, deems it advisable.

(b) Corporate guardian.--No bond shall be required of a bank and trust company or of a trust company incorporated in the Commonwealth, or of a national bank having its principal office in the Commonwealth, unless the court, for cause shown, deems it advisable.

(c) Nonresident corporation.--A nonresident corporation or a national bank having its principal office out of the Commonwealth, otherwise qualified to act as guardian, in the discretion of the court, may be excused from giving bond.

(d) Other cases.--In all other cases, the court may dispense with the requirement of a bond when, for cause shown, it finds that no bond is necessary.

Cross References. Section 5122 is referred to in section 5515 of this title.



Section 5123 - Requiring or changing amount of bond

The court, for cause shown, and after such notice, if any, as it shall direct, may require a surety bond, or increase or decrease the amount of an existing bond, or require more or less security therefor.

Cross References. Section 5123 is referred to in section 5515 of this title.



Section 5131 - Grounds and procedure

The grounds and the procedure for the removal or discharge of a guardian and his surety and the effect of such removal or discharge shall be the same as are set forth in this title relating to the removal and discharge of a personal representative and his surety, with regard to the following:

(1) Grounds for removal, as in section 3182 (relating to grounds for removal).

(2) Procedure for and effect of removal, as in section 3183 (relating to procedure for and effect of removal), for which purpose the minor shall be deemed a party in interest.

(3) Discharge of guardian and surety, as in section 3184 (relating to discharge of personal representative and surety).



Section 5141 - Possession of real and personal property

The guardian of the estate of a minor appointed by the court until it is distributed or sold shall have the right to, and shall take possession of, maintain and administer, each real and personal asset of the minor to which his appointment extends, collect the rents and income from it, and make all reasonable expenditures necessary to preserve it. He shall also have the right to maintain any action with respect to such real or personal property of the minor.

Cross References. Section 5141 is referred to in section 5521 of this title.



Section 5142 - Inventory

Every guardian, within three months after real or personal estate of his ward comes into his possession, shall verify by oath and file with the clerk an inventory and appraisement of such personal estate, a statement of such real estate, and a statement of any real or personal estate which he expects to acquire thereafter.

Cross References. Section 5142 is referred to in section 5521 of this title.



Section 5143 - Abandonment of property

When any property is so burdensome or is so encumbered or is in such condition that it is of no value to the estate, the guardian may abandon it. When such property cannot be abandoned without transfer of title to another or without a formal renunciation, the court may authorize the guardian to transfer or renounce it without consideration if it shall find that this will be for the best interests of the estate.

Cross References. Section 5143 is referred to in section 5521 of this title.



Section 5144 - Powers, duties and liabilities identical with personal representatives

The provisions concerning the powers, duties and liabilities of a guardian appointed by the court shall be the same as those set forth in the following provisions of this title for the administration of a decedent's estate:

Section 3313 (relating to liability insurance).

Section 3314 (relating to continuation of business).

Section 3315 (relating to incorporation of estate's business).

Section 3317 (relating to claims against co-fiduciary).

Section 3318 (relating to revival of judgments against personal representative).

Section 3319 (relating to power of attorney; delegation of power over subscription rights and fractional shares; authorized delegations).

Section 3320 (relating to voting stock by proxy).

Section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

Section 3322 (relating to acceptance of deed in lieu of foreclosure).

Section 3323 (relating to compromise of controversies).

Section 3324 (relating to death or incapacity of fiduciary).

Section 3327 (relating to surviving or remaining personal representatives).

Section 3328 (relating to disagreement of personal representatives).

Section 3331 (relating to liability of personal representatives on contracts).

Section 3332 (relating to inherent powers and duties).

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5145 - Investments

Subject only to the provisions of a governing instrument, if any, a guardian may accept, hold, invest in and retain investments as provided by Chapter 72 (relating to prudent investor rule).

(June 25, 1999, P.L.212, No.28, eff. 6 months)

1999 Amendment. See section 6(a) of Act 28 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5145 is referred to in section 5521 of this title.



Section 5146 - Guardian named in conveyance

(a) In general.--The powers, duties and liabilities of a guardian not appointed by the court as to property of the minor to which his appointment lawfully extends shall be the same as the powers, duties and liabilities of a court appointed guardian, except as the instrument making the appointment shall provide otherwise.

(b) Substituted or succeeding guardian.--A substituted or succeeding guardian, except as otherwise provided by the instrument, if any, appointing the original guardian, in addition to the powers of a guardian appointed by the court, shall have all the powers, duties and liabilities of the original guardian. He shall have the power to recover the assets of the minor from his predecessor in administration or from the fiduciary of such predecessor and, except as otherwise provided in an applicable instrument, shall stand in the predecessor's stead for all purposes, except that he shall not be personally liable for the acts of his predecessor.

(c) Effect of removal, or of probate of later will or codicil.--No act of administration performed by a testamentary guardian in good faith shall be impeached by the subsequent revocation of the probate of the will from which he derives his authority, or by the subsequent probate of a later will or of a codicil, or by the subsequent dismissal of the guardian: Provided, That regardless of the good or bad faith of the testamentary guardian, no person who deals in good faith with a testamentary guardian shall be prejudiced by the subsequent occurrence of any of these contingencies.

Cross References. Section 5146 is referred to in section 5521 of this title.



Section 5147 - Proceedings against guardian

Any proceeding may be brought against a guardian or the surety on his bond in the court having jurisdiction of the estate, and if he does not reside in the county, process may be served on him personally, or as follows:

(1) When resident of another county.--By a duly deputized sheriff of any other county of the Commonwealth in which he shall be found.

(2) When a nonresident of the Commonwealth.--By the sheriff of the county of the court having jurisdiction of the estate.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)

1982 Amendment. Act 26 amended par. (2).

Cross References. Section 5147 is referred to in section 5521 of this title.



Section 5151 - Power to sell personal property

A guardian appointed by the court may sell, at public or private sale, any personal property of the minor.

Cross References. Section 5151 is referred to in section 5521 of this title.



Section 5152 - Power to lease

A guardian appointed by the court may lease any real or personal property of the minor. Unless a longer term is approved by the court, the lease shall not extend beyond the date when the minor, if living, will attain his majority, nor for more than five years after the date it is executed.



Section 5153 - Provisions identical to other estates

The provisions concerning guardians and minors' estates shall be the same as those set forth in the following provisions of this title for personal representatives and for the administration of decedents' estates:

Section 3355 (relating to restraint of sale).

Section 3356 (relating to purchase by personal representative).

Section 3358 (relating to collateral attack).

Section 3359 (relating to record of proceedings; county where real estate lies).

Section 3360 (relating to contracts, inadequacy of consideration or better offer; brokers' commissions).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.)



Section 5154 - Title of purchaser

If the guardian has given the bond, if any, required in accordance with this title, any sale, pledge, mortgage, or exchange by him, whether pursuant to a decree or to a power under this title, shall pass the full title of the minor therein, free of any right of his spouse, unless otherwise specified. Persons dealing with the guardian shall have no obligation to see to the proper application of the cash or other assets given in exchange for the property of the minor. Any sale or exchange by a guardian pursuant to a decree under section 5155 (relating to order of court) shall have the effect of a judicial sale as to the discharge of liens, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law, if the holder of such mortgage shall consent by writing filed in the proceeding. No such sale, mortgage, exchange, or conveyance shall be prejudiced by the subsequent dismissal of the guardian, nor shall any such sale, mortgage, exchange, or conveyance by a testamentary guardian be prejudiced by the terms of any will or codicil thereafter probated, if the person dealing with the guardian did so in good faith.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Section 4(b) of Act 293 provided that the amendment of the first sentence shall be retroactive to July 1, 1972.

Cross References. Section 5154 is referred to in section 5521 of this title.



Section 5155 - Order of court

Whenever the court finds it to be for the best interests of the minor, a guardian may, for any purpose of administration or distribution, and on the terms, with the security and after the notice directed by the court:

(1) sell at public or private sale, pledge, mortgage, lease or exchange any real or personal property of the minor;

(2) grant an option for the sale, lease or exchange of any such property;

(3) join with the spouse of the minor in the performance of any of the foregoing acts with respect to property held by the entireties; or

(4) release the right of the minor in the property of his spouse and join in the deed of the spouse in behalf of the minor.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 added section 5155.

Cross References. Section 5155 is referred to in sections 5154, 5521 of this title.



Section 5161 - When accounting filed

A guardian shall file an account of his administration whenever directed to do so by the court or may file an account at the termination of the guardianship, or at any other time or times authorized by the court.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)



Section 5162 - Where accounts filed

All accounts of guardians shall be filed in the office of the clerk.



Section 5163 - Notice, audits, reviews and distribution

The provisions concerning accounts, audits, reviews, distribution and rights of distributees in a minor's estate shall be the same as those set forth in the following provisions of this title for the administration of a decedent's estate:

Section 3503 (relating to notice to parties in interest).

Section 3504 (relating to representation of parties in interest).

Section 3511 (relating to audits in counties having separate orphans' court division).

Section 3512 (relating to audits in counties having no separate orphans' court division).

Section 3513 (relating to statement of proposed distribution).

Section 3514 (relating to confirmation of account and approval of proposed distribution).

Section 3521 (relating to rehearing; relief granted).

Section 3532(c) (relating to record of risk distributions).

Section 3533 (relating to award upon final confirmation of account).

Section 3534 (relating to distribution in kind).

Section 3536 (relating to recording and registering decrees awarding real estate).

Section 3544 (relating to liability of personal representative for interest).

Section 3545 (relating to transcripts of balances due by personal representative).

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)

References in Text. Section 3504, referred to in this section, is repealed. The subject matter is now contained in section 751(6).



Section 5163.1 - Distribution to personal representative (Repealed)

1984 Repeal. Section 5163.1 was repealed October 12, 1984, P.L.929, No.182, effective immediately.



Section 5164 - Distributions for support and education

All income received by a guardian of the estate of a minor, including, subject to the requirements of Federal law relating thereto, all funds received from the Department of Veterans' Affairs, Social Security Administration and other periodic retirement or disability payments under private or government plans, in the exercise of a reasonable discretion, may be expended in the care, maintenance and education of the minor without the necessity of court approval. The court, for cause shown and with only such notice as it considers appropriate in the circumstances, may authorize or direct the payment or application of any or all of the income or principal of the estate of a minor for the care, maintenance or education of the minor, his spouse or children, or for the reasonable funeral expenses of the minor's spouse, child or indigent parent. In proper cases, the court may order payment of amounts directly to the ward for his maintenance or for incidental expenses and may ratify payments made for these purposes. For purposes of this section, the term "income" means income as determined in accordance with the rules set forth in Chapter 81 (relating to principal and income), other than the power to adjust and the power to convert to a unitrust.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.



Section 5165 - Notice to guardian or guardian ad litem

The guardian of the estate of a minor shall be given notice of proceedings affecting the interest of his ward in any property to which his appointment extends, in the same manner as is provided for notice to persons of full age having similar interests. If the minor has no guardian authorized to act for him in respect to the interest involved, the court in which the proceedings are pending, upon petition or on its own motion, may appoint a guardian ad litem for the minor, to whom the required notice can be given. Nothing herein shall be construed to require the appointment of a guardian ad litem to represent the interest of a minor in an estate unless the court, upon petition or on its own motion, shall consider such appointment to be advisable. The court may dispense with the appointment of a guardian ad litem when there is a living person sui juris having a similar interest, or where the minor is issue of a living ancestor sui juris interested in the estate whose interest is not adverse to that of the minor.



Section 5166 - Death of minor

Upon the audit of the account of the guardian of a person who has died during minority, the auditing judge or auditor passing on the account, in his discretion, may award distribution to those entitled to receive the minor's property, unless the estate is, or is likely to be, involved in litigation making it advisable to distribute the balance to a personal representative of the minor's estate.



Section 5167 - Failure to present claim at audit

(a) In general.--Any person who at the audit of a guardian's account has a claim which arose out of the administration of the estate of a minor or arises out of the distribution of a minor's estate or upon an accounting of the guardian of the estate of a minor, whether the minor is still a minor or has attained his majority, and which is not reported to the court as an admitted claim, and who shall fail to present his claim at the call for audit or confirmation, shall be forever barred, against:

(1) any property of the minor distributed pursuant to such audit or confirmation;

(2) the minor, if then of full age; and

(3) except as otherwise provided in section 3521 (relating to rehearing; relief granted), any property of the minor awarded back to a continuing or succeeding guardian pursuant to such audit or confirmation.

(b) Effect on lien or charge.--Nothing in subsection (a) of this section shall be construed as impairing any lien or charge on real or personal estate of the minor existing at the time of audit.

Cross References. Section 5167 is referred to in section 5533 of this title.






Chapter 53 - Pennsylvania Uniform Transfers to Minors Act

Chapter Notes

Enactment. Chapter 53 was added Dec. 16, 1992, P.L.1163, No.152, effective immediately.

Prior Provisions. Former Chapter 53, which related to Pennsylvania Uniform Gifts to Minors Act, was added June 30, 1972, P.L.508, No.164, and repealed December 16, 1992, P.L.1163, No.152, effective immediately.

Cross References. Chapter 53 is referred to in sections 5301, 5302, 5308, 5309, 5310, 5311, 5312, 5316, 5319, 5320, 5601.4, 7201, 7780.6 of this title; section 4304.1 of Title 23 (Domestic Relations).



Section 5301 - Short title of chapter and definitions

5310. Single custodianship.

5311. Validity and effect of transfer.

5312. Care of custodial property.

5313. Powers of custodian.

5314. Use of custodial property.

5315. Expenses, compensation and bond of custodian.

5316. Exemption of third person from liability.

5317. Liability to third persons.

5318. Renunciation, resignation, death or removal of custodian.

5319. Accounting by and determination of liability of custodian.

5320. Termination of custodianship.

5321. Delay in transfer of custodial property after minor attains age 21.

Enactment. Chapter 53 was added Dec. 16, 1992, P.L.1163, No.152, effective immediately.

Special Provisions in Appendix. See section 26 of Act 152 of 1992 in the appendix to this title for special provisions relating to applicability and validation.

Prior Provisions. Former Chapter 53, which related to Pennsylvania Uniform Gifts to Minors Act, was added June 30, 1972, P.L.508, No.164, and repealed December 16, 1992, P.L.1163, No.152, effective immediately.

Cross References. Chapter 53 is referred to in sections 5301, 5302, 5308, 5309, 5310, 5311, 5312, 5316, 5319, 5320, 5601.4, 7201, 7780.6 of this title; section 4304.1 of Title 23 (Domestic Relations).

§ 5301. Short title of chapter and definitions.

(a) Short title of chapter.--This chapter shall be known and may be cited as the Pennsylvania Uniform Transfers to Minors Act.

(b) Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Benefit plan." An employer's plan for the benefit of an employee or partner.

"Broker." A person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

"Custodial property." Any interest in property transferred to a custodian under this chapter and the income from and proceeds of that interest in property.

"Custodian." A person so designated under section 5309 (relating to manner of creating custodial property and effecting transfer) or a successor or substitute custodian designated under section 5318 (relating to renunciation, resignation, death or removal of custodian).

"Financial institution." A bank, trust company, savings institution or credit union chartered and supervised under Federal or state law.

"Legal representative." An individual's personal representative or guardian.

"Member of the minor's family." The minor's parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption.

"Minor." An individual who has not attained 21 years of age, except that, when used with reference to the beneficiary for whose benefit custodial property is held or is to be held, an individual who has not attained the age at which the custodian is required under sections 5320 (relating to termination of custodianship) and 5321 (relating to delay in transfer of custodial property after minor attains age 21) to transfer the custodial property to the beneficiary.

"Transfer." A transaction that creates custodial property under section 5309 (relating to manner of creating custodial property and effecting transfer).

"Transferor." A person who makes a transfer under this chapter.

"Trust company." A financial institution, corporation or other legal entity authorized to exercise general trust powers.

(May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. Act 50 amended the def. of "minor" in subsec. (b). See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Validation. Section 26(b) of Act 152 of 1992 provided that any transfer of custodial property defined in section 5301(b) made before the effective date of Act 152 shall be validated notwithstanding that there was no specific authority in the Pennsylvania Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.



Section 5302 - Scope and jurisdiction

(a) Application of chapter.--This chapter applies to a transfer that refers to this chapter in the designation under section 5309(a) (relating to manner of creating custodial property and effecting transfer) by which the transfer is made if, at the time of the transfer, the transferor, the minor or the custodian is a resident of this Commonwealth or the custodial property is located in this Commonwealth. The custodianship created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor or the custodian or the removal of custodial property from this Commonwealth.

(b) Jurisdiction over custodian.--A person designated as custodian under this chapter is subject to personal jurisdiction in this Commonwealth with respect to any matter relating to the custodianship.

(c) Laws of other states.--A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this Commonwealth if, at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

1992 Amendment. See section 26(a) of Act 152 of 1992 in the appendix to this title for special provisions relating to applicability.



Section 5303 - Nomination of custodian

(a) General rule.--A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, trust or deed or in an instrument exercising a power of appointment or in a writing designating a beneficiary of contractual rights and registered with or delivered to the payor, issuer or other obligor of the contractual rights.

(b) Qualification of custodian.--A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under section 5309(a) (relating to manner of creating custodial property and effecting transfer).

(c) When effective.--The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 5309. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event, the custodianship becomes effective, and the custodian shall enforce a transfer of the custodial property pursuant to section 5309.

Cross References. Section 5303 is referred to in sections 5305, 5307, 5311, 5318, 5320, 5321 of this title.



Section 5304 - Transfer by gift or exercise of power of appointment

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer).

Cross References. Section 5304 is referred to in sections 5315, 5318, 5320, 5321 of this title.



Section 5305 - Transfer authorized by will or trust

(a) General rule.--A personal representative or trustee may make an irrevocable transfer pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer) to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) Transfer to custodian.--If the testator or settlor has nominated a custodian under section 5303 (relating to nomination of custodian) to receive the custodial property, the transfer must be made to that person.

(c) Designation of custodian.--If the testator or settlor has not nominated a custodian under section 5303 or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under section 5309(a).

Cross References. Section 5305 is referred to in sections 5307, 5320, 5321 of this title.



Section 5306 - Other transfer by fiduciary

(a) Irrevocable transfer by personal representative or trustee.--Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer) in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Irrevocable transfer by guardian.--Subject to subsection (c), a guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to section 5309.

(c) Additional requirements for transfer.--A transfer under subsection (a) or (b) may be made only if:

(1) the personal representative, trustee or guardian considers the transfer to be in the best interest of the minor;

(2) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

(3) the transfer is authorized by the court if it exceeds $25,000 in value.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. Act 39 amended subsec. (c). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5306 is referred to in sections 5307, 5320 of this title.



Section 5307 - Transfer by obligor

(a) Irrevocable transfer for benefit of minor.--Subject to subsections (b) and (c), a person not subject to section 5305 (relating to transfer authorized by will or trust) or 5306 (relating to other transfer by fiduciary) who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer).

(b) Transfer to custodian.--If a person having the right to do so under section 5303 (relating to nomination of custodian) has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) Transfer to minor's family or trust company.--If no custodian has been nominated under section 5303 or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000 in value.

Cross References. Section 5307 is referred to in section 5320 of this title.



Section 5308 - Receipt for custodial property

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.



Section 5309 - Manner of creating custodial property and effecting transfer

(a) Creation of custodial property.--Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

(i) registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act"; or

(ii) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b).

(2) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

(i) registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act"; or

(ii) assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(5) An interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(6) A certificate of title issued by a state or the Federal Government which evidences title to tangible personal property is either:

(i) issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act"; or

(ii) delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(7) An interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b) Form.--An instrument in the following form satisfies the requirements of subsection (a)(1)(ii) and (7):

TRANSFER UNDER THE PENNSYLVANIA

UNIFORM TRANSFERS TO MINORS ACT

I, (name of transferor or name and representative capacity if a fiduciary), hereby transfer to (name of custodian), as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Dated:‌

‌

(Signature)

(name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Pennsylvania Uniform Transfers to Minors Act.

Dated:‌

‌

(Signature of custodian)

(c) Control of custodial property.--A transferor shall place the custodian in control of the custodial property as soon as practicable.

Cross References. Section 5309 is referred to in sections 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5311, 5318, 5320, 5321 of this title.



Section 5310 - Single custodianship

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.



Section 5311 - Validity and effect of transfer

(a) Validity of transfer.--The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1) failure of the transferor to comply with section 5309(c) (relating to manner of creating custodial property and effecting transfer) concerning possession and control;

(2) designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under section 5309(a); or

(3) death or incapacity of a person nominated under section 5303 (relating to nomination of custodian) or designated under section 5309 as custodian or the disclaimer of the office by that person.

(b) Irrevocability of transfer.--A transfer made pursuant to section 5309 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property except as provided in this chapter.

(c) Incorporation of provisions of this chapter.--By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian and to any third person dealing with a person designated as custodian the respective powers, rights and immunities provided in this chapter.



Section 5312 - Care of custodial property

(a) Duties of custodian.--A custodian shall:

(1) Take control of custodial property.

(2) Register or record title to custodial property if appropriate.

(3) Collect, hold, manage, invest and reinvest custodial property.

(b) Standard of care.--In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) Life insurance and endowment policies.--A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1) the life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate or the custodian in the capacity of custodian is the irrevocable beneficiary.

(d) Segregation of custodial property.--A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered or held in an account designated in the name of the custodian, followed in substance by the words: "as a custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(e) Records.--A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained 14 years of age.

Cross References. Section 5312 is referred to in section 5313 of this title.



Section 5313 - Powers of custodian

(a) General rule.--A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

(b) Liability for breach of standard of care.--This section does not relieve a custodian from liability for breach of section 5312 (relating to care of custodial property).



Section 5314 - Use of custodial property

(a) Without court order.--A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1) the duty or ability of the custodian personally or of any other person to support the minor; or

(2) any other income or property of the minor which may be applicable or available for that purpose.

(b) With court order.--On petition of an interested person or the minor if the minor has attained 14 years of age, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) Obligation of support not affected.--A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



Section 5315 - Expenses, compensation and bond of custodian

(a) Expenses.--A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Compensation.--Except for one who is a transferor under section 5304 (relating to transfer by gift or exercise of power of appointment), a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Bond.--Except as provided in section 5318(f) (relating to renunciation, resignation, death or removal of custodian), a custodian need not give a bond.



Section 5316 - Exemption of third person from liability

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) the validity of the purported custodian's designation;

(2) the propriety of or the authority under this chapter for any act of the purported custodian;

(3) the validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) the propriety of the application of any property of the minor delivered to the purported custodian.



Section 5317 - Liability to third persons

(a) Claim against custodial property.--Any claim based on the following may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable:

(1) A contract entered into by a custodian acting in a custodial capacity.

(2) An obligation arising from the ownership or control of custodial property.

(3) A tort committed during the custodianship.

(b) Limitation on custodian's liability.--A custodian is not personally liable:

(1) on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) Limitation on minor's personal liability.--A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

Cross References. Section 5317 is referred to in section 5319 of this title.



Section 5318 - Renunciation, resignation, death or removal of custodian

(a) Renunciation.--A person nominated under section 5303 (relating to nomination of custodian) or designated under section 5309 (relating to manner of creating custodial property and effecting transfer) as custodian may decline to serve by delivering a valid disclaimer under Chapter 62 (relating to disclaimers) to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under section 5303, the person who made the nomination may nominate a substitute custodian under section 5303. Otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer. In either case, the substitute custodian shall be from among the persons eligible to serve as custodian for that kind of property under section 5309(a). The custodian so designated has the rights of a successor custodian.

(b) Designation of trust company or adult as successor custodian.--A custodian at any time may designate a trust company or an adult other than a transferor under section 5304 (relating to transfer by gift or exercise of power of appointment) as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

(c) Resignation.--A custodian may resign at any time by delivering written notice to the minor if the minor has attained 14 years of age and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) Ineligibility, death or incapacitation.--If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained 14 years of age, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a guardian of the minor or a trust company. If the minor has not attained 14 years of age or fails to act within 60 days after the ineligibility, death or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family or any other interested person may petition the court to designate a successor custodian.

(e) Transfer of custodial property and records to successor custodian.--A custodian who declines to serve under subsection (a) or resigns under subsection (c) or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) Removal for cause.--A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the guardian of the minor or the minor if the minor has attained 14 years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under section 5304 or to require the custodian to give appropriate bond.

Cross References. Section 5318 is referred to in sections 5301, 5315, 5319 of this title.



Section 5319 - Accounting by and determination of liability of custodian.

(a) Petition.--A minor who has attained 14 years of age, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor or a transferor's legal representative may petition the court for:

(1) an accounting by the custodian or the custodian's legal representative; or

(2) a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 5317 (relating to liability to third persons) to which the minor or the minor's legal representative was a party.

(b) Petition by successor custodian for accounting by predecessor.--A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) Court order to account.--The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) Court order when custodian removed.--If a custodian is removed under section 5318(f) (relating to removal for cause), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



Section 5320 - Termination of custodianship

The custodian shall transfer in an appropriate manner the custodial property to the minor or the minor's estate upon the earlier of:

(1) the minor's attainment of 21 years of age with respect to custodial property transferred by gift under section 5304 (relating to transfer by gift or exercise of power of appointment);

(2) the minor's attainment of 21 years of age with respect to a custodian nominated under section 5303 (relating to nomination of custodian) or with respect to custodial property transferred by exercise of power of appointment under section 5304 or by will or trust under section 5305 (relating to transfer authorized by will or trust), unless the time of transfer of the custodial property to the minor is delayed under section 5321 (relating to delay in transfer of custodial property after minor attains age 21) to a time after the minor attains 21 years of age;

(3) the time specified in the transfer pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer) if the time of transfer of the custodial property to the minor is delayed under section 5321 to a time after the time the minor attains 21 years of age;

(4) the minor's attainment of majority under the laws of this Commonwealth other than this chapter with respect to custodial property transferred under section 5306 (relating to other transfer by fiduciary) or 5307 (relating to transfer by obligor); or

(5) the minor's death.

(May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5320 is referred to in sections 5301, 5321 of this title.



Section 5321 - Delay in transfer of custodial property after minor attains age 21

(a) General rule.--Subject to the requirements and limitations of this section, the time for transfer to the minor of custodial property transferred under or pursuant to section 5303 (relating to nomination of custodian), 5304 (relating to transfer by gift or exercise of power of appointment) or 5305 (relating to transfer authorized by will or trust) may be delayed until a specified time after the time the minor attains 21 years of age, which time shall be specified in the transfer pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer).

(b) How to specify a delayed time for transfer.--To specify a delayed time for transfer to the minor of the custodial property, the words "as custodian for (name of minor) until age (age for delivery of property to minor) under the Pennsylvania Uniform Transfers to Minors Act" shall be substituted in substance for the words "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act" in making the transfer pursuant to section 5309.

(c) Transfer authorized by will or trust; nomination of custodian.--The time for transfer to the minor of custodial property transferred under or pursuant to section 5303 or 5305 may be delayed under this section only if the governing will or trust or nomination provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 25 years of age, and in that case the governing will or trust or nomination shall determine the time to be specified in the transfer pursuant to section 5309.

(d) Transfer by exercise of power appointment.--The time for transfer to the minor of custodial property transferred by the irrevocable exercise of a power of appointment under section 5304 may be delayed under this section only if the transfer pursuant to section 5309 provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 25 years of age.

(e) When section not applicable.--This section shall not apply to the time for transfer to the minor of custodial property transferred by irrevocable gift under section 5304.

(f) When transfer does not specify age.--If the transfer pursuant to section 5309 does not specify any age, the time for the transfer of the custodial property to the minor under section 5320 (relating to termination of custodianship) is the time when the minor attains 21 years of age.

(g) When transfer provides for a longer duration of custodianship than permitted by this section.--If the transfer pursuant to section 5309 provides in substance that the duration of the custodianship is for a time longer than the maximum time permitted by this section for the duration of a custodianship created by that type of transfer, the custodianship shall be deemed to continue only until the time the minor attains the maximum age permitted by this section for the duration of a custodianship created by that type of transfer.

(May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. Act 50 added section 5321. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5321 is referred to in sections 5301, 5320 of this title.






Chapter 54 - Health Care

Chapter Notes

Enactment. Chapter 54 was added November 29, 2006, P.L.1484, No.169, effective in 60 days.

Prior Provisions. Former Chapter 54, which related to advance directive for health care, was added April 16, 1992, P.L.108, No.24, and deleted by amendment November 29, 2006, P.L.1484, No.169, effective in 60 days.

Cross References. Chapter 54 is referred to in sections 5421, 5422, 5423, 5426, 5427, 5429, 5431, 5434 of this title; section 2713 of this Title 18(Crimes and Offenses).

Cross References. Subchapter B is referred to in sections 5433, 5441, 5446 of this title.

Cross References. Subchapter C is referred to in sections 711, 5433, 5451, 5463, 5464 of this title; section 2713 of Title 18 (Crimes and Offenses).

Cross References. Subchapter D is referred to in sections 5433, 5447, 5465 of this title.

Cross References. Subchapter E is referred to in sections 5481, 5482, 5483 of this title.



Section 5421 - Applicability

(a) General rule.--This chapter applies to advance health care directives and out-of-hospital nonresuscitation orders.

(b) Preservation of existing rights.--The provisions of this chapter shall not impair or supersede any existing rights or responsibilities not addressed in this chapter.



Section 5422 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advance health care directive." A health care power of attorney, living will or a written combination of a health care power of attorney and living will.

"Attending physician." The physician who has primary responsibility for the health care of a principal or patient.

"Bracelet." An out-of-hospital do-not-resuscitate bracelet as defined under section 5483 (relating to definitions).

"Cardiopulmonary resuscitation." Any of the following procedures:

(1) Cardiac compression.

(2) Invasive airway technique.

(3) Artificial ventilation.

(4) Defibrillation.

(5) Any other procedure related to those set forth in paragraphs (1) through (4).

"Competent." A condition in which an individual, when provided appropriate medical information, communication supports and technical assistance, is documented by a health care provider to do all of the following:

(1) Understand the potential material benefits, risks and alternatives involved in a specific proposed health care decision.

(2) Make that health care decision on his own behalf.

(3) Communicate that health care decision to any other person.

This term is intended to permit individuals to be found competent to make some health care decisions, but incompetent to make others.

"DNR." Do not resuscitate.

"Emergency medical services provider." As defined under section 5483 (relating to definitions).

"End-stage medical condition." An incurable and irreversible medical condition in an advanced state caused by injury, disease or physical illness that will, in the opinion of the attending physician to a reasonable degree of medical certainty, result in death, despite the introduction or continuation of medical treatment. Except as specifically set forth in an advance health care directive, the term is not intended to preclude treatment of a disease, illness or physical, mental, cognitive or intellectual condition, even if incurable and irreversible and regardless of severity, if both of the following apply:

(1) The patient would benefit from the medical treatment, including palliative care.

(2) Such treatment would not merely prolong the process of dying.

"Health care." Any care, treatment, service or procedure to maintain, diagnose, treat or provide for physical or mental health, custodial or personal care, including any medication program, therapeutical and surgical procedure and life-sustaining treatment.

"Health care agent." An individual designated by a principal in an advance health care directive.

"Health care decision." A decision regarding an individual's health care, including, but not limited to, the following:

(1) Selection and discharge of a health care provider.

(2) Approval or disapproval of a diagnostic test, surgical procedure or program of medication.

(3) Directions to initiate, continue, withhold or withdraw all forms of life-sustaining treatment, including instructions not to resuscitate.

(4) Admission to a medical, nursing, residential or similar facility, or entering into agreements for the individual's care.

(5) Making anatomical gifts, or after the death of the individual, disposing of the remains or consenting to autopsies.

"Health care power of attorney." A writing made by a principal designating an individual to make health care decisions for the principal.

"Health care provider." A person who is licensed, certified or otherwise authorized by the laws of this Commonwealth to administer or provide health care in the ordinary course of business or practice of a profession. The term includes personnel recognized under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act.

"Health care representative." An individual authorized under section 5461 (relating to decisions by health care representative) to make health care decisions for a principal.

"Incompetent." A condition in which an individual, despite being provided appropriate medical information, communication supports and technical assistance, is documented by a health care provider to be:

(1) unable to understand the potential material benefits, risks and alternatives involved in a specific proposed health care decision;

(2) unable to make that health care decision on his own behalf; or

(3) unable to communicate that health care decision to any other person.

The term is intended to permit individuals to be found incompetent to make some health care decisions, but competent to make others.

"Invasive airway technique." Any advanced airway technique, including endotracheal intubation.

"Life-sustaining treatment." Any medical procedure or intervention that, when administered to a patient or principal who has an end-stage medical condition or is permanently unconscious, will serve only to prolong the process of dying or maintain the individual in a state of permanent unconsciousness. In the case of an individual with an advance health care directive or order, the term includes nutrition and hydration administered by gastric tube or intravenously or any other artificial or invasive means if the advance health care directive or order so specifically provides.

"Living will." A writing made in accordance with this chapter that expresses a principal's wishes and instructions for health care and health care directions when the principal is determined to be incompetent and has an end-stage medical condition or is permanently unconscious.

"Medical command physician." A licensed physician who is authorized to give a medical command under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act.

"Necklace." An out-of-hospital do-not-resuscitate necklace as defined under section 5483 (relating to definitions).

"Order." An out-of-hospital do-not-resuscitate order as defined under section 5483 (relating to definitions).

"Patient." An out-of-hospital do-not-resuscitate patient as defined under section 5483 (relating to definitions).

"Permanently unconscious." A medical condition that has been diagnosed in accordance with currently accepted medical standards and with reasonable medical certainty as total and irreversible loss of consciousness and capacity for interaction with the environment. The term includes, without limitation, an irreversible vegetative state or irreversible coma.

"Person." Any individual, corporation, partnership, association or other similar entity, or any Federal, State or local government or governmental agency.

"Principal." An individual who executes an advance health care directive, designates an individual to act or disqualifies an individual from acting as a health care representative or an individual for whom a health care representative acts in accordance with this chapter.

"Reasonably available." Readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the individual's health care needs.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added pars. (4) and (5) of the def. of "health care decision."

References in Text. The act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, referred to in the defs. of "health care provider" and "medical command physician," was repealed by the act of August 18, 2009 (P.L.308, No.37). The subject matter is now contained in Chapter 81 of Title 35 (Health and Safety).

Cross References. Section 5422 is referred to in section 2713 of Title 18 (Crimes and Offenses).



Section 5423 - Legislative findings and intent

(a) Intent.--This chapter provides a statutory means for competent adults to control their health care through instructions written in advance or by health care agents or health care representatives and requested orders. Nothing in this chapter is intended to:

(1) affect or supersede the holdings of In re Fiori 543 Pa. 592, 673 A.2d 905 (1996);

(2) condone, authorize or approve mercy killing, euthanasia or aided suicide; or

(3) permit any affirmative or deliberate act or omission to end life other than as defined in this chapter.

(b) Presumption not created.--This chapter does not create any presumption regarding the intent of an individual who has not executed an advance health care directive to consent to the use or withholding of life-sustaining treatment in the event of an end-stage medical condition or in the event the individual is permanently unconscious.

(c) Findings in general.--The General Assembly finds that:

(1) Individuals have a qualified right to make decisions relating to their own health care.

(2) This right is subject to certain interests of society, such as the maintenance of ethical standards in the medical profession and the preservation and protection of human life.

(3) Modern medical technological procedures make possible the prolongation of human life beyond natural limits.

(4) The application of some procedures to an individual suffering a difficult and uncomfortable process of dying may cause loss of dignity and secure only continuation of a precarious and burdensome prolongation of life.

(5) It is in the best interest of individuals under the care of health care providers if health care providers initiate discussions with them regarding living wills and health care powers of attorney during initial consultations, annual examinations, at diagnosis of a chronic illness or when an individual under their care transfers from one health care setting to another so that the individuals under their care may make known their wishes to receive, continue, discontinue or refuse medical treatment in the event that they are diagnosed with an end-stage medical condition or become permanently unconscious.

(6) Health care providers should initiate such discussions, including discussion of out-of-hospital do-not-resuscitate orders, with individuals under their care at the time of determination of an end-stage medical condition and should document such discussion in the individual's medical record.



Section 5424 - Compliance

(a) Notification by attending physician or health care provider.--If an attending physician or other health care provider cannot in good conscience comply with a living will or health care decision of a health care agent or health care representative or if the policies of a health care provider preclude compliance with a living will or health care decision of a health care agent or health care representative, the attending physician or health care provider shall so inform the principal if the principal is competent or the principal's health care agent or health care representative if the principal is incompetent.

(b) Transfer.--The attending physician or health care provider under subsection (a) shall make every reasonable effort to assist in the transfer of the principal to another physician or health care provider who will comply with the living will or health care decision of the health care agent or health care representative.

(c) Employee or staff member of health care provider.--

(1) An employee or a staff member of a health care provider may not be required to participate in the withholding or withdrawal of life-sustaining treatment.

(2) A health care provider that is an employer may not discharge or in any other manner discriminate against its employee or staff member as a result of informing the employer of the employee's choice not to participate in the withholding or withdrawal of life-sustaining treatment.

(3) A health care provider that is an employer may require its employee or staff member to express in writing the wishes or unwillingness of the employee or staff member as set forth in this subsection.

(d) Liability.--If transfer under subsection (b) is impossible, the provision of life-sustaining treatment to a principal may not subject an attending physician or a health care provider to criminal or civil liability or administrative sanction for failure to carry out either the provisions of a living will or a health care decision of a health care agent or health care representative.

Cross References. Section 5424 is referred to in sections 5431, 5443 of this title.



Section 5425 - Conflicting advance health care directives

If a provision of an advance health care directive conflicts with a provision of another advance health care directive, the provision of the instrument latest in date of execution shall prevail to the extent of the conflict unless the instruments expressly provide otherwise.



Section 5426 - Death not suicide or homicide

The withholding or withdrawal of life-sustaining treatment from a principal or patient resulting in death, in accordance with the provisions of this chapter, shall not, for any purpose, constitute suicide or homicide.



Section 5427 - Life insurance

The making of or failure to make an advance health care directive, to request an order or to designate or disqualify a health care representative in accordance with this chapter shall not affect in any manner the sale, procurement or issuance of a policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining treatment from an insured individual, notwithstanding a term of the policy to the contrary.



Section 5428 - Health care instruments optional

A health care provider, a health care service plan, a health maintenance organization, an insurer issuing disability insurance, a self-insured employee welfare benefit plan, a nonprofit hospital plan and a Federal, State or local government sponsored or operated program may not:

(1) Require an individual to execute an advance health care directive or order or to designate or disqualify a health care representative as a condition for being insured for or receiving health care services.

(2) Charge an individual a different rate or fee whether or not the individual executes or has executed an advance health care directive or order or designated or disqualified a health care representative.



Section 5429 - Pregnancy

(a) Living wills and health care decisions.--Notwithstanding the existence of a living will, a health care decision by a health care representative or health care agent or any other direction to the contrary, life-sustaining treatment, nutrition and hydration shall be provided to a pregnant woman who is incompetent and has an end-stage medical condition or who is permanently unconscious unless, to a reasonable degree of medical certainty as certified on the pregnant woman's medical record by the pregnant woman's attending physician and an obstetrician who has examined the pregnant woman, life-sustaining treatment, nutrition and hydration:

(1) will not maintain the pregnant woman in such a way as to permit the continuing development and live birth of the unborn child;

(2) will be physically harmful to the pregnant woman; or

(3) will cause pain to the pregnant woman that cannot be alleviated by medication.

(b) Rule for orders.--Notwithstanding the existence of an order or direction to the contrary, life-sustaining treatment, cardiopulmonary resuscitation, nutrition and hydration shall be provided to a pregnant patient unless, to a reasonable degree of medical certainty as certified on the pregnant patient's medical record by the attending physician and an obstetrician who has examined the pregnant patient, life-sustaining treatment, nutrition and hydration:

(1) will not maintain the pregnant patient in such a way as to permit the continuing development and live birth of the unborn child;

(2) will be physically harmful to the pregnant patient; or

(3) would cause pain to the pregnant patient that cannot be alleviated by medication.

(c) Pregnancy test.--Nothing in this chapter shall require a physician to perform a pregnancy test unless the physician has reason to believe that the woman may be pregnant.

(d) Payment of expenses by Commonwealth.--

(1) In the event that treatment, cardiopulmonary resuscitation, nutrition and hydration are provided to a pregnant woman, notwithstanding the existence of a living will, health care decision by a health care representative or health care agent, order or direction to the contrary, the Commonwealth shall pay all usual, customary and reasonable expenses directly, indirectly and actually incurred by the pregnant woman to whom such treatment, cardiopulmonary resuscitation, nutrition and hydration are provided.

(2) The Commonwealth shall have the right of subrogation against all moneys paid by any third-party health insurer on behalf of the pregnant woman.

(3) The expenditures incurred on behalf of the pregnant woman constitute a grant, and a lien may not be placed upon the property of the pregnant woman, her estate or her heirs.

Cross References. Section 5429 is referred to in section 5456 of this title.



Section 5430 - Effect of divorce

(a) General rule.--If the spouse of a principal is designated as the principal's health care agent and thereafter either spouse files an action in divorce, the designation of the spouse as health care agent shall be revoked as of the time the action is filed unless it clearly appears from the advance health care directive that the designation was intended to continue to be effective notwithstanding the filing of an action in divorce by either spouse.

(b) Construction.--A revocation under this section shall not be construed to invalidate an advance health care directive unless its terms expressly direct otherwise.



Section 5431 - Liability

(a) General rule.--A health care provider or another person may not be subject to criminal or civil liability, discipline for unprofessional conduct or administrative sanctions and may not be found to have committed an act of unprofessional conduct as a result of any of the following:

(1) Causing or participating in the initiating, continuing, withholding or withdrawal of life-sustaining treatment or cardiopulmonary resuscitation from a patient or principal, if the health care provider believes in good faith that he has followed the patient's or principal's wishes as expressed in a living will, order or revocation made under this chapter.

(2) Complying with a direction or decision of an individual who the health care provider believes in good faith has authority to act as a principal's health care agent or health care representative so long as the direction or decision is not clearly contrary to the terms of an advance health care directive that has been delivered to the provider.

(3) Refusing to comply with a direction or decision of an individual based on a good faith belief that the individual lacks authority to act as a principal's health care agent or health care representative or is not acting in accordance with section 5456(c) (relating to authority of health care agent) or 5461(c) (relating to decisions by health care representative).

(4) Complying with an advance health care directive under the assumption that it was valid when made and the health care provider believes in good faith that it has not been amended or revoked.

(5) Disclosing health care information to another person based upon a good faith belief that the disclosure is authorized, permitted or required by this chapter.

(6) Refusing to comply with a direction or decision of an individual based on a good faith belief that compliance with the direction or decision would be unethical or, to a reasonable degree of medical certainty, would result in medical care having no medical basis in addressing any medical need or condition of the individual, provided that the health care provider complies in good faith with sections 5424 (relating to compliance) and 5462(c) (relating to duties of attending physician and health care provider).

(b) Same effect as if dealing with principal.--Any health care provider and other person acting under subsection (a) is protected and released to the same extent as if dealing directly with a competent principal.

(c) Health care agent.--No health care agent acting according to the terms of a health care power of attorney shall be subject to civil or criminal liability for acting in good faith for a principal or failing in good faith to act for a principal.

(d) Health care representative.--No health care representative who in good faith acts or fails in good faith to act for the principal shall be subject to civil or criminal liability for the action or failure to act.



Section 5432 - Criminal penalties

(a) Criminal homicide.--A person shall be subject to prosecution for criminal homicide as provided in 18 Pa.C.S. Ch. 25 (relating to criminal homicide) if the person intends to cause the withholding or withdrawal of life-sustaining treatment contrary to the wishes of the principal or patient and, because of that action, directly causes life-sustaining treatment to be withheld or withdrawn and death to be hastened and:

(1) falsifies or forges the advance health care directive, order, bracelet or necklace of that principal or patient; or

(2) willfully conceals or withholds personal knowledge of a revocation of an advance health care directive or DNR status.

(b) Interference with health care directive.--A person commits a felony of the third degree if that person willfully:

(1) conceals, cancels, alters, defaces, obliterates or damages an advance health care directive, order, bracelet or necklace without the consent of the principal or patient;

(2) causes a person to execute an advance health care directive or order or wear a bracelet or necklace by undue influence, fraud or duress; or

(3) falsifies or forges an advance health care directive, order, bracelet or necklace or any amendment or revocation thereof, the result of which is a direct change in the health care provided to the principal or patient.



Section 5433 - Forms

(a) Substance of forms.--

(1) An advance health care directive may be in the form provided under Subchapter D (relating to combined form) or in any other written form that contains the information required under Subchapters B (relating to living wills) and C (relating to health care agents and representatives).

(2) A Commonwealth agency that licenses health care providers or regulates health care may not prescribe a mandatory form of an advance health care directive.

(b) Combining forms.--A living will and health care power of attorney may be combined into one document.



Section 5434 - Construction

Nothing in this chapter shall be construed as requiring a health care provider to maintain copies of medical records beyond the requirements otherwise imposed by applicable law and regulation.



Section 5441 - Short title of subchapter

This subchapter shall be known and may be cited as the Living Will Act.



Section 5442 - Execution

(a) Who may make.--An individual of sound mind may make a living will governing the initiation, continuation, withholding or withdrawal of life-sustaining treatment if the individual:

(1) is 18 years of age or older;

(2) has graduated from high school;

(3) has married; or

(4) is an emancipated minor.

(b) Requirements.--A living will shall be:

(1) dated and signed by the principal by signature or mark or by another individual on behalf of and at the direction of the principal if the principal is unable to sign but specifically directs another individual to sign the living will; and

(2) witnessed by two individuals, each of whom is 18 years of age or older.

(c) Witnesses.--

(1) An individual who signs a living will on behalf of and at the direction of a principal may not witness the living will.

(2) A health care provider and its agent may not sign a living will on behalf of and at the direction of a principal if the health care provider or agent provides health care services to the principal.



Section 5443 - When living will operative

(a) When operative.--A living will becomes operative when:

(1) a copy is provided to the attending physician; and

(2) the principal is determined by the attending physician to be incompetent and to have an end-stage medical condition or to be permanently unconscious.

(b) Compliance.--When a living will becomes operative, the attending physician and other health care providers shall act in accordance with its provisions or comply with the transfer provisions of section 5424 (relating to compliance).

(c) Invalidity of specific direction.--If a specific direction in a living will is held to be invalid, the invalidity does not negate other directions in the living will that can be effected without the invalid direction.

(d) Medical record.--Any health care provider to whom a copy of a living will is furnished shall make it a part of the medical record of the principal and, if unwilling to comply with the living will, promptly so advise the principal or the principal's health care agent or representative.

(e) Duration.--Unless a living will states a time of termination, it is valid until revoked by the principal, notwithstanding the lapse of time since its execution.

(f) Absence of living will.--If an individual does not make a living will, a presumption does not arise regarding the intent of the individual to consent to or to refuse the initiation, continuation, withholding or withdrawal of life-sustaining treatment.

(g) Duty of physician to certify end-stage medical condition.--Promptly after a determination that the principal has an end-stage medical condition or is permanently unconscious, the attending physician shall certify in writing that the principal has an end-stage medical condition or is permanently unconscious.

Cross References. Section 5443 is referred to in section 5445 of this title.



Section 5444 - Revocation

(a) When living will may be revoked.--A living will may be revoked at any time and in any manner by the principal regardless of the mental or physical condition of the principal.

(b) Effect of revocation.--A revocation is effective upon communication to the attending physician or other health care provider by the principal or a witness to the revocation.

(c) Medical record.--The attending physician or other health care provider shall make the revocation part of the medical record of the principal.



Section 5445 - Emergency medical services

(a) General rule.--An emergency medical services provider shall, in the course of providing care to a principal, at all times comply with the instructions of an authorized medical command physician to withhold or discontinue cardiopulmonary resuscitation for a principal whose living will has become operative under section 5443(a) (relating to when living will operative).

(b) Applicability.--This section is applicable only in those instances where an out-of-hospital DNR order is not in effect under section 5484 (relating to orders, bracelets and necklaces).



Section 5446 - Validity

(a) Living will executed prior to effective date of subchapter.--This subchapter does not limit the validity of a living will executed prior to the effective date of this subchapter.

(b) Living will executed in another state or jurisdiction.--A living will executed in another state or jurisdiction and in conformity with the laws of that state or jurisdiction shall be considered valid in this Commonwealth, except to the extent that the living will executed in another state or jurisdiction would allow a principal to direct procedures inconsistent with the laws of this Commonwealth.



Section 5447 - Form

A living will may be in any written form expressing the wishes of a principal regarding the initiation, continuation, withholding or withdrawal of life-sustaining treatment and may include other specific directions, including, but not limited to, designation of a health care agent to make health care decisions for the principal if the principal is determined to be incompetent and to have an end-stage medical condition or is permanently unconscious. An example of a living will appears in the combined form set forth in Subchapter D (relating to combined form).



Section 5451 - Short title of subchapter

This subchapter shall be known and may be cited as the Health Care Agents and Representatives Act.



Section 5452 - Execution

(a) Who may make.--An individual of sound mind may make a health care power of attorney if the individual:

(1) is 18 years of age or older;

(2) has graduated from high school;

(3) has married; or

(4) is an emancipated minor.

(b) Requirements.--A health care power of attorney must be:

(1) dated and signed by the principal by signature or mark or by another individual on behalf of and at the direction of the principal if the principal is unable to sign but specifically directs another individual to sign the health care power of attorney; and

(2) witnessed by two individuals, each of whom is 18 years of age or older.

(c) Witnesses.--

(1) An individual who signs a health care power of attorney on behalf of and at the direction of a principal may not witness the health care power of attorney.

(2) A health care provider and its agent may not sign a health care power of attorney on behalf of and at the direction of a principal if the health care provider or agent provides health care services to the principal.

Cross References. Section 5452 is referred to in sections 5458, 5459 of this title.



Section 5453 - Requirements and options

(a) General rule.--A health care power of attorney shall:

(1) Identify the principal and appoint the health care agent.

(2) Declare that the principal authorizes the health care agent to make health care decisions on behalf of the principal.

(b) Optional provisions.--A health care power of attorney may, but need not:

(1) Describe any limitations that the principal imposes upon the authority of the health care agent.

(2) Indicate the intent of the principal regarding the initiation, continuation, withholding or withdrawal of life-sustaining treatment.

(3) Indicate whether the principal wants tube feeding or any other artificial or invasive form of nutrition or hydration.

(4) Disqualify an individual from acting as a health care representative, prohibit the appointment of a health care representative or provide for an order of priority of appointment of a health care representative pursuant to section 5461(d) (relating to decisions by health care representative).

(5) Nominate a guardian of the person of the principal as provided in section 5460 (relating to relation of health care agent to court-appointed guardian and other agents).

(6) Contain other provisions as the principal may specify regarding the implementation of health care decisions and related actions by the health care agent or health care representative.

(7) Request that the health care agent or health care representative exercise his sole and absolute discretion to consult the principal's relative, cleric or physician should the health care agent or health care representative be uncertain of the principal's wishes or best interests.



Section 5454 - When health care power of attorney operative

(a) When operative.--Unless otherwise specified in the health care power of attorney, a health care power of attorney becomes operative when:

(1) a copy is provided to the attending physician; and

(2) the attending physician determines that the principal is incompetent.

(b) When inoperative.--Unless otherwise specified in the health care power of attorney, a health care power of attorney becomes inoperative during such time as, in the determination of the attending physician, the principal is competent.

(c) Invalidity of specific direction.--If a specific direction in the health care power of attorney is held to be invalid, the invalidity does not negate other directions in the health care power of attorney that can be effected without the invalid direction.

(d) Duration.--Unless the health care power of attorney states a time of termination, notwithstanding the lapse of time since the health care power of attorney was executed, the health care power of attorney is valid until revoked by any of the following:

(1) The principal.

(2) The court.

(3) If authorized by the court, the principal's guardian of the person.

(e) Court approval unnecessary.--A health care decision made by a health care agent for a principal is effective without court approval.

(July 8, 2016, P.L.497, No.79, eff. imd.)

2016 Amendment. Act 79 amended subsec. (d).

Cross References. Section 5454 is referred to in section 5456 of this title.



Section 5455 - Appointment of health care agents

(a) Multiple and successor health care agents.--A principal may appoint the following in a health care power of attorney:

(1) More than one health care agent who shall act jointly unless the health care power of attorney expressly provides otherwise.

(2) One or more successor agents who shall serve in the order named in the health care power of attorney unless the principal expressly directs to the contrary.

(b) Who may not be appointed health care agent.--Unless related to the principal by blood, marriage or adoption, a health care agent of the principal may not be any of the following:

(1) The principal's attending physician or other health care provider.

(2) An owner, operator or employee of a health care provider in which the principal is receiving care.



Section 5456 - Authority of health care agent

(a) Extent of authority.--Except as expressly provided otherwise in a health care power of attorney and subject to subsection (b) and section 5460 (relating to relation of health care agent to court-appointed guardian and other agents), a health care agent shall have the authority to make any health care decision and to exercise any right and power regarding the principal's care, custody and health care treatment that the principal could have made and exercised. The foregoing power shall include the power to authorize admission to a medical, nursing, residential or similar facility, or to enter into agreements for the principal's care. The health care agent's authority may extend beyond the principal's death to make anatomical gifts, dispose of the remains and consent to autopsies.

(b) Life-sustaining treatment decisions.--A life-sustaining treatment decision made by a health care agent is subject to this section and sections 5429 (relating to pregnancy), 5454 (relating to when health care power of attorney operative) and 5462(a) (relating to duties of attending physician and health care provider).

(c) Health care decisions.--

(1) The health care agent shall gather information on the principal's prognosis and acceptable medical alternatives regarding diagnosis, treatments and supportive care.

(2) In the case of procedures for which informed consent is required under section 504 of the act of March 20, 2002 (P.L.154, No.13), known as the Medical Care Availability and Reduction of Error (Mcare) Act, the information shall include the information required to be disclosed under that act.

(3) In the case of health care decisions regarding end of life of a patient with an end-stage medical condition, the information shall distinguish between curative alternatives, palliative alternatives and alternatives which will merely serve to prolong the process of dying. The information shall also distinguish between the principal's end-stage medical condition and any other concurrent disease, illness or physical, mental, cognitive or intellectual condition that predated the principal's end-stage medical condition.

(4) After consultation with health care providers and consideration of the information obtained in accordance with paragraphs (1), (2) and (3), the health care agent shall make health care decisions in accordance with the health care agent's understanding and interpretation of the instructions given by the principal at a time when the principal had the capacity to understand, make and communicate health care decisions. Instructions include an advance health care directive made by the principal and any clear written or verbal directions that cover the situation presented.

(5) (i) In the absence of instruction, the health care agent shall make health care decisions that conform to the health care agent's assessment of the principal's preferences and values, including religious and moral beliefs.

(ii) If the health care agent does not know enough about the principal's instructions, preferences and values to decide accordingly, the health care agent shall take into account what the agent knows of the principal's instructions, preferences and values, including religious and moral beliefs, and the health care agent's assessment of the principal's best interests, taking into consideration the following goals and considerations:

(A) The preservation of life.

(B) The relief from suffering.

(C) The preservation or restoration of functioning, taking into account any concurrent disease, illness or physical, mental, cognitive or intellectual condition that may have predated the principal's end-stage medical condition.

(iii) (A) In the absence of a specific, written authorization or direction by a principal to withhold or withdraw nutrition and hydration administered by gastric tube or intravenously or by other artificial or invasive means, a health care agent shall presume that the principal would not want nutrition and hydration withheld or withdrawn.

(B) The presumption may be overcome by previously clearly expressed wishes of the principal to the contrary. In the absence of such clearly expressed wishes, the presumption may be overcome if the health care agent considers the values and preferences of the principal and assesses the factors set forth in subparagraphs (i) and (ii) and determines it is clear that the principal would not wish for artificial nutrition and hydration to be initiated or continued.

(6) The Department of Health shall ensure as part of the licensure process that health care providers under its jurisdiction have policies and procedures in place to implement this subsection.

(d) Health care information.--

(1) Unless specifically provided otherwise in a health care power of attorney, a health care agent has the same rights and limitations as the principal to request, examine, copy and consent or refuse to consent to the disclosure of medical or other health care information.

(2) Disclosure of medical or other health care information to a health care agent does not constitute a waiver of any evidentiary privilege or of a right to assert confidentiality. A health care provider that discloses such information to a health care agent in good faith shall not be liable for the disclosure. A health care agent may not disclose health care information regarding the principal except as is reasonably necessary to perform the agent's obligations to the principal or as otherwise required by law.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended subsec. (a).

Cross References. Section 5456 is referred to in sections 5431, 5461, 5463 of this title.



Section 5457 - Countermand

(a) Competent principal.--A principal of sound mind may countermand any health care decision made by the principal's health care agent at any time and in any manner by personally informing the attending physician or health care provider.

(b) Incompetent principal.--Regardless of the principal's mental or physical capacity, a principal may countermand a health care decision made by the principal's health care agent that would withhold or withdraw life-sustaining treatment at any time and in any manner by personally informing the attending physician.

(c) Attending physician.--The attending physician or health care provider shall make reasonable efforts to promptly inform the health care agent of a countermand under this section.

(d) Health care agent.--A countermand exercised under this section shall not affect the authority of a health care agent to make other health care decisions in accordance with the health care power of attorney.



Section 5458 - Amendment

While of sound mind, a principal may amend a health care power of attorney by a writing executed in accordance with the provisions of section 5452 (relating to execution). An amendment may include the revocation in part of the health care power of attorney or the designation of new or additional health care agents.



Section 5459 - Revocation

(a) When health care power of attorney may be revoked.--While of sound mind, a principal may revoke a health care power of attorney by a writing executed in accordance with the provisions of section 5452 (relating to execution) or by personally informing the attending physician, health care provider or health care agent that the health care power of attorney is revoked.

(b) Reliance on health care power of attorney.--A health care provider may rely on the effectiveness of a health care power of attorney unless notified of its revocation.

(c) Subsequent action by agent.--A health care agent, knowing of the revocation of the health care power of attorney, may not make or attempt to make health care decisions for the principal.



Section 5460 - Relation of health care agent to court-appointed guardian and other agents

(a) Accountability of health care agent.--If a principal who has executed a health care power of attorney is later adjudicated an incapacitated person and a guardian of the person to make health care decisions is appointed by a court, the health care agent is accountable to the guardian as well as to the principal. In its guardianship order and determination of a person's incapacity, the court shall determine the extent to which the health care agent's authority to act remains in effect.

(b) Nomination of guardian of person.--In a health care power of attorney, a principal may nominate a guardian of the person for the principal for consideration by a court if incapacity proceedings for the principal's person are thereafter commenced. If a court determines that the appointment of a guardian is necessary, the court shall appoint a guardian in accordance with the principal's most recent nomination except for good cause or disqualification.

(c) Reasonable expenses.--In fulfilling the health care needs for a principal, a health care agent may incur reasonable expenses, including the purchase of health care insurance, to the extent the expenses are not otherwise covered by insurance or other similar benefits. Payment for the expenses or reimbursement to the health care agent for the expenses from the principal's funds shall be made by either of the following:

(1) A guardian of the estate of the principal.

(2) An agent acting on behalf of the principal under a power of attorney if the agent has the power to disburse the funds of the principal.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended subsec. (a).

Cross References. Section 5460 is referred to in sections 5453, 5456, 5461 of this title.



Section 5461 - Decisions by health care representative

(a) General rule.--A health care representative may make a health care decision for an individual whose attending physician has determined that the individual is incompetent if:

(1) the individual is at least 18 years of age, has graduated from high school, has married or is an emancipated minor;

(2) (i) the individual does not have a health care power of attorney; or

(ii) the individual's health care agent is not reasonably available or has indicated an unwillingness to act and no alternate health care agent is reasonably available; and

(3) a guardian of the person to make health care decisions has not been appointed for the individual.

(b) Application.--This section applies to decisions regarding treatment, care, goods or services that a caretaker is obligated to provide to a care-dependent person who has an end-stage medical condition or is permanently unconscious as permitted under 18 Pa.C.S. § 2713(e)(5) (relating to neglect of care-dependent person).

(c) Extent of authority of health care representative.--Except as set forth in section 5462(c)(1) (relating to duties of attending physician and health care provider), the authority and the decision-making process of a health care representative shall be the same as provided for a health care agent in section 5456 (relating to authority of health care agent) and 5460(c) (relating to relation of health care agent to court-appointed guardian and other agents).

(d) Who may act as health care representative.--

(1) An individual of sound mind may, by a signed writing or by personally informing the attending physician or the health care provider, designate one or more individuals to act as health care representative. In the absence of a designation or if no designee is reasonably available, any member of the following classes, in descending order of priority, who is reasonably available may act as health care representative:

(i) The spouse, unless an action for divorce is pending, and the adult children of the principal who are not the children of the spouse.

(ii) An adult child.

(iii) A parent.

(iv) An adult brother or sister.

(v) An adult grandchild.

(vi) An adult who has knowledge of the principal's preferences and values, including, but not limited to, religious and moral beliefs, to assess how the principal would make health care decisions.

(2) An individual may by signed writing, including a health care power of attorney, provide for a different order of priority.

(3) An individual with a higher priority who is willing to act as a health care representative may assume the authority to act notwithstanding the fact that another individual has previously assumed that authority.

(e) Disqualification.--An individual of sound mind may disqualify one or more individuals from acting as health care representative in the same manner as specified under subsection (d) for the designation of a health care representative. An individual may also disqualify one or more individuals from acting as health care representative by a health care power of attorney. Upon the petition of any member of the classes set forth in subsection (d), the court may disqualify for cause shown an individual otherwise eligible to serve as a health care representative.

(f) Limitation on designation of health care representative.--Unless related by blood, marriage or adoption, a health care representative may not be the principal's attending physician or other health care provider nor an owner, operator or employee of a health care provider in which the principal receives care.

(g) Decision of health care representative.--

(1) If more than one member of a class assumes authority to act as a health care representative, the members do not agree on a health care decision and the attending physician or health care provider is so informed, the attending physician or health care provider may rely on the decision of a majority of the members of that class who have communicated their views to the attending physician or health care provider.

(2) If the members of the class of health care representatives are evenly divided concerning the health care decision and the attending physician or health care provider is so informed, an individual having a lower priority may not act as a health care representative. So long as the class remains evenly divided, no decision shall be deemed made until such time as the parties resolve their disagreement. Notwithstanding such disagreement, nothing in this subsection shall be construed to preclude the administration of health care treatment in accordance with accepted standards of medical practice.

(h) Duty of health care representative.--Promptly upon assuming authority to act, a health care representative shall communicate the assumption of authority to the members of the principal's family specified in subsection (d) who can be readily contacted.

(i) Countermand of health care decision.--

(1) A principal of sound mind may countermand any health care decision made by the principal's health care representative at any time and in any manner by personally informing the attending physician or health care provider.

(2) Regardless of the principal's mental or physical capacity, a principal may countermand a health care decision made by the principal's health care representative that would withhold or withdraw life-sustaining treatment at any time and in any manner by personally informing the attending physician.

(3) The attending physician or health care provider shall make reasonable efforts to promptly inform the health care representative of a countermand exercised under this section.

(4) A countermand exercised under this section shall not affect the authority of the health care representative to make other health care decisions.

(j) Court approval unnecessary.--A health care decision made by a health care representative for a principal shall be effective without court approval.

(k) Written declaration of health care representative.--An attending physician or health care provider may require a person claiming the right to act as health care representative for a principal to provide a written declaration made under penalty of perjury stating facts and circumstances reasonably sufficient to establish the claimed authority.

Cross References. Section 5461 is referred to in sections 5422, 5431, 5453 of this title; section 2713 of Title 18 (Crimes and Offenses).



Section 5462 - Duties of attending physician and health care provider

(a) Duty to certify end-stage medical condition.--Promptly after a determination that a principal has an end-stage medical condition or is permanently unconscious, the attending physician shall certify in writing that the principal has an end-stage medical condition or is permanently unconscious.

(b) Communication of health care decision.--Whenever possible before implementing a health care decision made by a health care representative or health care agent, an attending physician or health care provider shall promptly communicate to the principal the decision and the identity of the person making the decision.

(c) Compliance with decisions of health care agent and health care representative.--

(1) Health care necessary to preserve life shall be provided to an individual who has neither an end-stage medical condition nor is permanently unconscious, except if the individual is competent and objects to such care or a health care agent objects on behalf of the principal if authorized to do so by the health care power of attorney or living will. In every other case, subject to any limitation specified in the health care power of attorney, an attending physician or health care provider shall comply with a health care decision made by a health care agent or health care representative to the same extent as if the decision had been made by the principal.

(2) In all circumstances this subsection shall be construed so as to be consistent with the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327).

(d) Medical record.--

(1) An attending physician or health care provider who is given a health care power of attorney shall arrange for the health care power of attorney or a copy to be placed in the medical record of the principal.

(2) An attending physician or health care provider to whom an amendment or revocation of a health care power of attorney is communicated shall promptly enter the information in the medical record of the principal and maintain a copy if one is furnished.

(e) Record of determination.--An attending physician who determines that a principal is incompetent or has become competent or makes a determination that affects the authority of a health care agent shall enter the determination in the medical record of the principal and, if possible, promptly inform the principal and any health care agent of the determination.

Cross References. Section 5462 is referred to in sections 5431, 5456, 5461 of this title.



Section 5463 - Effect on other State law

(a) Mental health.--This subchapter does not affect the requirements of other laws of this Commonwealth regarding consent to observation, diagnosis, treatment or hospitalization for a mental illness.

(b) Prohibited care.--This subchapter does not authorize a health care agent or health care representative to consent to any health care prohibited by the laws of this Commonwealth.

(c) Consent.--This subchapter does not affect the laws of this Commonwealth regarding any of the following:

(1) The standard of care of a health care provider required in the administration of health care.

(2) When consent is required for health care.

(3) Informed consent for health care.

(4) Consent to health care in an emergency.

(d) Preservation of religious rights.--This subchapter does not prevent a health care agent or health care representative from consenting to health care administered in good faith pursuant to religious beliefs of the principal or from withholding consent to health care that is contrary to religious beliefs of the principal.

(e) Rights of individuals.--This subchapter does not affect the right of an individual to make health care decisions.

(f) Disclosure.--The disclosure requirements of section 5456(d) (relating to authority of health care agent) supersede any provision in any other State statute or regulation that requires the principal to consent to disclosure or which otherwise conflicts with section 5456(d), including, but not limited to, the following:

(1) Section 8 of the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act.

(2) Section 111 of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act.

(3) Section 15 of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act.

(4) Section 41 of the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985.

(5) Section 7 of the act of November 29, 1990 (P.L.585, No.148), known as the Confidentiality of HIV-Related Information Act.



Section 5464 - Validity

This subchapter does not limit the validity of a power of attorney executed prior to the effective date of this subchapter. A health care power of attorney executed in another state or jurisdiction and in conformity with the laws of that state or jurisdiction shall be considered valid in this Commonwealth, except to the extent that the health care power of attorney executed in another state or jurisdiction would allow a health care agent to make a health care decision inconsistent with the laws of this Commonwealth.



Section 5465 - Form

A health care power of attorney may be in any written form identifying the principal, appointing a health care agent and declaring that the principal authorizes the health care agent to make health care decisions on behalf of the principal. An example of a health care power of attorney appears in the combined form set forth in Subchapter D (relating to combined form).



Section 5471 - Example

The following is an example of a document that combines a living will and health care power of attorney:

DURABLE HEALTH CARE POWER OF ATTORNEY

AND HEALTH CARE TREATMENT INSTRUCTIONS

(LIVING WILL)

PART I

INTRODUCTORY REMARKS ON

HEALTH CARE DECISION MAKING

You have the right to decide the type of health care you want.

Should you become unable to understand, make or communicate decisions about medical care, your wishes for medical treatment are most likely to be followed if you express those wishes in advance by:

(1) naming a health care agent to decide treatment for you; and

(2) giving health care treatment instructions to your health care agent or health care provider.

An advance health care directive is a written set of instructions expressing your wishes for medical treatment. It may contain a health care power of attorney, where you name a person called a "health care agent" to decide treatment for you, and a living will, where you tell your health care agent and health care providers your choices regarding the initiation, continuation, withholding or withdrawal of life-sustaining treatment and other specific directions.

You may limit your health care agent's involvement in deciding your medical treatment so that your health care agent will speak for you only when you are unable to speak for yourself or you may give your health care agent the power to speak for you immediately. This combined form gives your health care agent the power to speak for you only when you are unable to speak for yourself. A living will cannot be followed unless your attending physician determines that you lack the ability to understand, make or communicate health care decisions for yourself and you are either permanently unconscious or you have an end-stage medical condition, which is a condition that will result in death despite the introduction or continuation of medical treatment. You, and not your health care agent, remain responsible for the cost of your medical care.

If you do not write down your wishes about your health care in advance, and if later you become unable to understand, make or communicate these decisions, those wishes may not be honored because they may remain unknown to others.

A health care provider who refuses to honor your wishes about health care must tell you of its refusal and help to transfer you to a health care provider who will honor your wishes.

You should give a copy of your advance health care directive (a living will, health care power of attorney or a document containing both) to your health care agent, your physicians, family members and others whom you expect would likely attend to your needs if you become unable to understand, make or communicate decisions about medical care. If your health care wishes change, tell your physician and write a new advance health care directive to replace your old one. It is important in selecting a health care agent that you choose a person you trust who is likely to be available in a medical situation where you cannot make decisions for yourself. You should inform that person that you have appointed him or her as your health care agent and discuss your beliefs and values with him or her so that your health care agent will understand your health care objectives.

You may wish to consult with knowledgeable, trusted individuals such as family members, your physician or clergy when considering an expression of your values and health care wishes. You are free to create your own advance health care directive to convey your wishes regarding medical treatment. The following form is an example of an advance health care directive that combines a health care power of attorney with a living will.

NOTES ABOUT THE USE OF THIS FORM

If you decide to use this form or create your own advance health care directive, you should consult with your physician and your attorney to make sure that your wishes are clearly expressed and comply with the law.

If you decide to use this form but disagree with any of its statements, you may cross out those statements.

You may add comments to this form or use your own form to help your physician or health care agent decide your medical care.

This form is designed to give your health care agent broad powers to make health care decisions for you whenever you cannot make them for yourself. It is also designed to express a desire to limit or authorize care if you have an end-stage medical condition or are permanently unconscious. If you do not desire to give your health care agent broad powers, or you do not wish to limit your care if you have an end-stage medical condition or are permanently unconscious, you may wish to use a different form or create your own. YOU SHOULD ALSO USE A DIFFERENT FORM IF YOU WISH TO EXPRESS YOUR PREFERENCES IN MORE DETAIL THAN THIS FORM ALLOWS OR IF YOU WISH FOR YOUR HEALTH CARE AGENT TO BE ABLE TO SPEAK FOR YOU IMMEDIATELY. In these situations, it is particularly important that you consult with your attorney and physician to make sure that your wishes are clearly expressed.

This form allows you to tell your health care agent your goals if you have an end-stage medical condition or other extreme and irreversible medical condition, such as advanced Alzheimer's disease. Do you want medical care applied aggressively in these situations or would you consider such aggressive medical care burdensome and undesirable?

You may choose whether you want your health care agent to be bound by your instructions or whether you want your health care agent to be able to decide at the time what course of treatment the health care agent thinks most fully reflects your wishes and values.

If you are a woman and diagnosed as being pregnant at the time a health care decision would otherwise be made pursuant to this form, the laws of this Commonwealth prohibit implementation of that decision if it directs that life-sustaining treatment, including nutrition and hydration, be withheld or withdrawn from you, unless your attending physician and an obstetrician who have examined you certify in your medical record that the life-sustaining treatment:

(1) will not maintain you in such a way as to permit the continuing development and live birth of the unborn child;

(2) will be physically harmful to you; or

(3) will cause pain to you that cannot be alleviated by medication.

A physician is not required to perform a pregnancy test on you unless the physician has reason to believe that you may be pregnant.

Pennsylvania law protects your health care agent and health care providers from any legal liability for following in good faith your wishes as expressed in the form or by your health care agent's direction. It does not otherwise change professional standards or excuse negligence in the way your wishes are carried out. If you have any questions about the law, consult an attorney for guidance.

This form and explanation is not intended to take the place of specific legal or medical advice for which you should rely upon your own attorney and physician.

PART II

DURABLE HEALTH CARE POWER OF ATTORNEY

I,........................, of.................... County, Pennsylvania, appoint the person named below to be my health care agent to make health and personal care decisions for me.

Effective immediately and continuously until my death or revocation by a writing signed by me or someone authorized to make health care treatment decisions for me, I authorize all health care providers or other covered entities to disclose to my health care agent, upon my agent's request, any information, oral or written, regarding my physical or mental health, including, but not limited to, medical and hospital records and what is otherwise private, privileged, protected or personal health information, such as health information as defined and described in the Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191, 110 Stat. 1936), the regulations promulgated thereunder and any other State or local laws and rules. Information disclosed by a health care provider or other covered entity may be redisclosed and may no longer be subject to the privacy rules provided by 45 C.F.R. Pt. 164.

The remainder of this document will take effect when and only when I lack the ability to understand, make or communicate a choice regarding a health or personal care decision as verified by my attending physician. My health care agent may not delegate the authority to make decisions.

MY HEALTH CARE AGENT HAS ALL OF THE FOLLOWING POWERS SUBJECT TO THE HEALTH CARE TREATMENT INSTRUCTIONS THAT FOLLOW IN PART III (CROSS OUT ANY POWERS YOU DO NOT WANT TO GIVE YOUR HEALTH CARE AGENT):

1. To authorize, withhold or withdraw medical care and surgical procedures.

2. To authorize, withhold or withdraw nutrition (food) or hydration (water) medically supplied by tube through my nose, stomach, intestines, arteries or veins.

3. To authorize my admission to or discharge from a medical, nursing, residential or similar facility and to make agreements for my care and health insurance for my care, including hospice and/or palliative care.

4. To hire and fire medical, social service and other support personnel responsible for my care.

5. To take any legal action necessary to do what I have directed.

6. To request that a physician responsible for my care issue a do-not-resuscitate (DNR) order, including an out-of-hospital DNR order, and sign any required documents and consents.

APPOINTMENT OF HEALTH CARE AGENT

I appoint the following health care agent:

Health Care Agent:...................................

(Name and relationship)

Address:.............................................

.....................................................

Telephone Number: Home............. Work............

E-mail:..............................................

IF YOU DO NOT NAME A HEALTH CARE AGENT, HEALTH CARE PROVIDERS WILL ASK YOUR FAMILY OR AN ADULT WHO KNOWS YOUR PREFERENCES AND VALUES FOR HELP IN DETERMINING YOUR WISHES FOR TREATMENT. NOTE THAT YOU MAY NOT APPOINT YOUR DOCTOR OR OTHER HEALTH CARE PROVIDER AS YOUR HEALTH CARE AGENT UNLESS RELATED TO YOU BY BLOOD, MARRIAGE OR ADOPTION.

If my health care agent is not readily available or if my health care agent is my spouse and an action for divorce is filed by either of us after the date of this document, I appoint the person or persons named below in the order named. (It is helpful, but not required, to name alternative health care agents.)

First Alternative Health Care Agent:.................

(Name and relationship)

Address:.............................................

.....................................................

Telephone Number: Home............. Work............

E-mail:..............................................

Second Alternative Health Care Agent:................

(Name and relationship)

Address:.............................................

.....................................................

Telephone Number: Home............. Work............

E-mail:..............................................

GUIDANCE FOR HEALTH CARE AGENT (OPTIONAL) GOALS

If I have an end-stage medical condition or other extreme irreversible medical condition, my goals in making medical decisions are as follows (insert your personal priorities such as comfort, care, preservation of mental function, etc.):...................................................

.........................................................

.........................................................

.........................................................

SEVERE BRAIN DAMAGE OR BRAIN DISEASE

If I should suffer from severe and irreversible brain damage or brain disease with no realistic hope of significant recovery, I would consider such a condition intolerable and the application of aggressive medical care to be burdensome. I therefore request that my health care agent respond to any intervening (other and separate) life-threatening conditions in the same manner as directed for an end-stage medical condition or state of permanent unconsciousness as I have indicated below.

Initials..............I agree

Initials..............I disagree

PART III

HEALTH CARE TREATMENT INSTRUCTIONS IN THE EVENT

OF END-STAGE MEDICAL CONDITION

OR PERMANENT UNCONSCIOUSNESS

(LIVING WILL)

The following health care treatment instructions exercise my right to make my own health care decisions. These instructions are intended to provide clear and convincing evidence of my wishes to be followed when I lack the capacity to understand, make or communicate my treatment decisions:

IF I HAVE AN END-STAGE MEDICAL CONDITION (WHICH WILL RESULT IN MY DEATH, DESPITE THE INTRODUCTION OR CONTINUATION OF MEDICAL TREATMENT) OR AM PERMANENTLY UNCONSCIOUS SUCH AS AN IRREVERSIBLE COMA OR AN IRREVERSIBLE VEGETATIVE STATE AND THERE IS NO REALISTIC HOPE OF SIGNIFICANT RECOVERY, ALL OF THE FOLLOWING APPLY (CROSS OUT ANY TREATMENT INSTRUCTIONS WITH WHICH YOU DO NOT AGREE):

1. I direct that I be given health care treatment to relieve pain or provide comfort even if such treatment might shorten my life, suppress my appetite or my breathing, or be habit forming.

2. I direct that all life prolonging procedures be withheld or withdrawn.

3. I specifically do not want any of the following as life prolonging procedures: (If you wish to receive any of these treatments, write "I do want" after the treatment)

heart-lung resuscitation (CPR)....................

mechanical ventilator (breathing machine).........

dialysis (kidney machine).........................

surgery...........................................

chemotherapy......................................

radiation treatment...............................

antibiotics.......................................

Please indicate whether you want nutrition (food) or hydration (water) medically supplied by a tube into your nose, stomach, intestine, arteries, or veins if you have an end-stage medical condition or are permanently unconscious and there is no realistic hope of significant recovery. (Initial only one statement.)

TUBE FEEDINGS

........I want tube feedings to be given

OR

NO TUBE FEEDINGS

........I do not want tube feedings to be given.

HEALTH CARE AGENT'S USE OF INSTRUCTIONS

(INITIAL ONE OPTION ONLY).

........My health care agent must follow these instructions.

OR

........These instructions are only guidance.

My health care agent shall have final say and may override any of my instructions. (Indicate any exceptions)...................................

..............................................

If I did not appoint a health care agent, these instructions shall be followed.

LEGAL PROTECTION

Pennsylvania law protects my health care agent and health care providers from any legal liability for their good faith actions in following my wishes as expressed in this form or in complying with my health care agent's direction. On behalf of myself, my executors and heirs, I further hold my health care agent and my health care providers harmless and indemnify them against any claim for their good faith actions in recognizing my health care agent's authority or in following my treatment instructions.

ORGAN DONATION (INITIAL ONE OPTION ONLY.)

........

I consent to donate my organs and tissues at the time of my death for the purpose of transplant, medical study or education. (Insert any limitations you desire on donation of specific organs or tissues or uses for donation of organs and tissues.)

OR

........

I do not consent to donate my organs or tissues at the time of my death.

SIGNATURE..................................................

Having carefully read this document, I have signed it this.......day of............., 20..., revoking all previous health care powers of attorney and health care treatment instructions.

...........................................................

(SIGN FULL NAME HERE FOR HEALTH CARE POWER OF ATTORNEY AND HEALTH CARE TREATMENT INSTRUCTIONS)

WITNESS:.......................

WITNESS:.......................

Two witnesses at least 18 years of age are required by Pennsylvania law and should witness your signature in each other's presence. A person who signs this document on behalf of and at the direction of a principal may not be a witness. (It is preferable if the witnesses are not your heirs, nor your creditors, nor employed by any of your health care providers.)

NOTARIZATION (OPTIONAL)

(Notarization of document is not required by Pennsylvania law, but if the document is both witnessed and notarized, it is more likely to be honored by the laws of some other states.)

On this..........day of .............., 20...., before me personally appeared the aforesaid declarant and principal, to me known to be the person described in and who executed the foregoing instrument and acknowledged that he/she executed the same as his/her free act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in the County of............., State of.............. the day and year first above written.

.............................. ..........................

Notary Public My commission expires



Section 5481 - Short title of subchapter

This subchapter shall be known and may be cited as the Out-of-Hospital Nonresuscitation Act.



Section 5482 - Legislative findings and intent

The General Assembly finds and declares as follows:

(1) Although cardiopulmonary resuscitation has saved the lives of individuals about to experience sudden, unexpected death, present medical data indicates that cardiopulmonary resuscitation rarely leads to prolonged survival in individuals with terminal illnesses in whom death is expected.

(2) In many circumstances, the performance of cardiopulmonary resuscitation may inflict unwanted and unnecessary pain and suffering.

(3) Existing emergency medical services protocols may require emergency medical services personnel to proceed to cardiopulmonary resuscitation when an individual is found in a cardiac or respiratory arrest even if the individual has completed an advance health care directive indicating that the individual does not wish to receive cardiopulmonary resuscitation.

(4) The administration of cardiopulmonary resuscitation by emergency medical services personnel to an individual with an out-of-hospital do-not-resuscitate order offends the dignity of the individual and conflicts with standards of accepted medical practice.

(5) This subchapter provides clear direction to emergency medical services personnel and other health care providers in regard to the performance of cardiopulmonary resuscitation.



Section 5483 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department." The Department of Health of the Commonwealth.

"Emergency medical services provider." A health care provider recognized under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act. The term includes those individuals recognized under 42 Pa.C.S. § 8331.2 (relating to good Samaritan civil immunity for use of automated external defibrillator).

"EMS." Emergency medical services.

"Health care provider." A person who is licensed, certified or otherwise authorized by the laws of this Commonwealth to administer or provide health care in the ordinary course of business or practice of a profession. The term includes personnel recognized under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, and those individuals recognized under 42 Pa.C.S. § 8331.2 (relating to good Samaritan civil immunity for use of automated external defibrillator).

"Out-of-hospital do-not-resuscitate bracelet." A bracelet in the standard format set forth in section 5484 (relating to orders, bracelets and necklaces), supplied by the department and issued by the attending physician, which may be worn at the patient's option to notify emergency medical services providers of the presence of an order.

"Out-of-hospital do-not-resuscitate necklace." A necklace in the standard format set forth in section 5484 (relating to orders, bracelets and necklaces), supplied by the department and issued by the attending physician, which may be worn at the patient's option to notify emergency medical services providers of the presence of an order.

"Out-of-hospital do-not-resuscitate order." An order in the standard format set forth in section 5484 (relating to orders, bracelets and necklaces), supplied by the department and issued by the attending physician, directing emergency medical services providers to withhold cardiopulmonary resuscitation from the patient in the event of respiratory or cardiac arrest.

"Out-of-hospital do-not-resuscitate patient." An individual who:

(1) Has an end-stage medical condition or is permanently unconscious.

(2) Pursuant to section 5484(a) (relating to orders, bracelets and necklaces), possesses and in any manner displays or causes to be displayed for emergency medical services providers an apparently valid order, bracelet or necklace.

"Surrogate." A health care agent or a health care representative.

References in Text. The act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, referred to in the defs. of "emergency medical services provider" and "health care provider," was repealed by the act of August 18, 2009 (P.L.308, No.37). The subject matter is now contained in Chapter 81 of Title 35 (Health and Safety).

Cross References. Section 5483 is referred to in section 5422 of this title.



Section 5484 - Orders, bracelets and necklaces

(a) Issuance.--An attending physician, upon the request of a patient who is at least 18 years of age, has graduated from high school, has married or is an emancipated minor, or the patient's surrogate if the surrogate is so authorized, shall issue to the patient an order and may issue at the request of the patient or the patient's surrogate a bracelet or necklace supplied by the department. The patient may, at the patient's option, wear the bracelet or display the order or necklace to notify emergency medical services providers of the patient's DNR status.

(b) Format of order.--The department shall, with the advice of the Pennsylvania Emergency Health Services Council and with the assistance of the regional emergency medical services councils, make available standard orders for issuance to patients by attending physicians of this Commonwealth. The form of the order shall contain, but not be limited to, the following:

PENNSYLVANIA OUT-OF-HOSPITAL

DO-NOT-RESUSCITATE ORDER

Patient's full legal name:

I, the undersigned, state that I am the attending physician of the patient named above. The above-named patient or the patient's surrogate has requested this order, and I have made the determination that the patient is eligible for an order and satisfies one of the following:

.......... has an end-stage medical condition.

.......... is permanently unconscious and has a living will directing that no cardiopulmonary resuscitation be provided to the patient in the event of the patient's cardiac or respiratory arrest.

I direct any and all emergency medical services personnel, commencing on the effective date of this order, to withhold cardiopulmonary resuscitation (cardiac compression, invasive airway techniques, artificial ventilation, defibrillation and other related procedures) from the patient in the event of the patient's respiratory or cardiac arrest. I further direct such personnel to provide to the patient other medical interventions, such as intravenous fluids, oxygen or other therapies necessary to provide comfort care or to alleviate pain, unless directed otherwise by the patient or the emergency medical services provider's authorized medical command physician.

Signature of attending physician:

Printed name of attending physician:

Dated:

Attending physician's emergency telephone number:

I, the undersigned, hereby direct that in the event of my cardiac and/or respiratory arrest efforts at cardiopulmonary resuscitation not be initiated and that they may be withdrawn if initiated. I understand that I may revoke these directions at any time by giving verbal instructions to the emergency medical services providers, by physical cancellation or destruction of this form or my bracelet or necklace or by simply not displaying this form or the bracelet or necklace for my EMS caregivers.

Signature of patient (if capable of making informed decisions):

I, the undersigned, hereby certify that I am authorized to execute this order on the patient's behalf by virtue of having been designated as the patient's surrogate and/or by virtue of my relationship to the patient (specify relationship: ..........). I hereby direct that in the event of the patient's cardiac and/or respiratory arrest efforts at cardiopulmonary resuscitation not be initiated and be withdrawn if initiated.

Signature of surrogate (if patient is incapable of making informed decisions):

(c) Format of bracelet.--The department shall, with the advice of the Pennsylvania Emergency Health Services Council and with the assistance of the regional emergency medical services councils, make available standard bracelets for issuance to patients by attending physicians. The bracelets shall be uniform in design and shall, at a minimum, on the face clearly indicate OUT-OF-HOSPITAL DNR and the name of the patient and attending physician as well as the dated signature of the attending physician.

(d) Format of necklace.--The department shall, with the advice of the Pennsylvania Emergency Health Services Council and with the assistance of the regional emergency medical services councils, make available standard necklaces for issuance to patients by attending physicians. The necklaces shall be uniform in design and shall, at a minimum, on the face clearly indicate OUT-OF-HOSPITAL DNR and the name of the patient and attending physician as well as the dated signature of the attending physician.

Cross References. Section 5484 is referred to in section 5445, 5483 of this title.



Section 5485 - Revocation

(a) Patient.--If a patient has obtained an order, only the patient may revoke the patient's DNR status.

(b) Surrogate.--If a surrogate has obtained an order, the patient or the surrogate may revoke a patient's status.

(c) Manner.--Revocation under this section may be done at any time without regard to the patient's physical or mental condition and in any manner, including verbally or by destroying or not displaying the order, bracelet or necklace.



Section 5486 - Absence of order, bracelet or necklace

If an order has not been issued by an attending physician, a presumption does not arise as to the intent of the individual to consent to or to refuse the initiation, continuation or termination of life-sustaining treatment.



Section 5487 - Emergency medical services

(a) Medical command instructions.--Notwithstanding the absence of an order, bracelet or necklace pursuant to this section, emergency medical services providers shall at all times comply with the instructions of an authorized medical command physician to withhold or discontinue resuscitation.

(b) Effect of order, bracelet or necklace.--

(1) Emergency medical services providers are authorized to and shall comply with an order if made aware of the order by examining a bracelet, a necklace or the order itself.

(2) Emergency medical services providers shall provide other medical interventions necessary and appropriate to provide comfort and alleviate pain, including intravenous fluids, medications, oxygen and any other intervention appropriate to the level of the certification of the provider, unless otherwise directed by the patient or the emergency medical services provider's authorized medical command physician.

(3) As used in this subsection, the term "comply" means:

(i) to withhold cardiopulmonary resuscitation from the patient in the event of respiratory or cardiac arrest; or

(ii) to discontinue and cease cardiopulmonary resuscitation in the event the emergency medical services provider is presented with an order or discovers a necklace or bracelet after initiating cardiopulmonary resuscitation.

(c) Uncertainty regarding validity or applicability of order, bracelet or necklace.--

(1) Emergency medical services providers who in good faith are uncertain about the validity or applicability of an order, bracelet or necklace shall render care in accordance with their level of certification.

(2) Emergency medical services providers who act under paragraph (1) shall not be subject to civil or criminal liability or administrative sanction for failure to comply with an order under this section.

(d) Recognition of other states' orders.--Emergency medical services or out-of-hospital DNR orders, bracelets or necklaces valid in states other than this Commonwealth shall be recognized in this Commonwealth to the extent that these orders, bracelets or necklaces and the criteria for their issuance are consistent with the laws of this Commonwealth. Emergency medical services providers shall act in accordance with the provisions of this section when encountering a patient with an apparently valid EMS or out-of-hospital DNR form, bracelet or necklace issued by another state. Emergency medical services providers acting in good faith under this section shall be entitled to the same immunities and protections that would otherwise be applicable.



Section 5488 - Advisory committee

(a) Establishment.--Within 60 days of the effective date of this section, the department shall establish a committee to assist it in determining the advisability of using a standardized form containing orders by qualified physicians that detail the scope of medical treatment for patients' life-sustaining wishes.

(b) Membership.--The committee shall include representatives from the Pennsylvania Medical Society, the Hospital and Health System Association of Pennsylvania, the Joint State Government Commission's Advisory Committee on Decedents' Estates Laws, the Pennsylvania Bar Association, the Department of Aging, the Department of Public Welfare and other interested persons at the department's discretion.

(c) Scope of review.--The committee's review shall include, but not be limited to, examination of the following:

(1) The need to adopt this type of standardized form in view of the existing use of do-not-resuscitate orders.

(2) The use and evaluation of use of such forms in other states.

(3) Any other matters determined by the department to be relevant to its determination.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.






Chapter 54A - Out-of-Hospital Nonresuscitation (Deleted by amendment)

Section 54A01 - § 54A13 - (Deleted by amendment)






Chapter 55 - Incapacitated Persons

Chapter Notes

Enactment. Chapter 55 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References. Chapter 55 is referred to in sections 102, 5502, 5512.2, 5523, 5902, 5912, 5922 of this title; section 4A211 of Title 13 (Commercial Code); section 62A05 of Title 42 (Judiciary and Judicial Procedure).

Cross References. Subchapter C is referred to in section 5833 of this title.

Enactment. Subchapter F was added April 16, 1992, P.L.108, No.24, effective in 60 days.

Cross References. Subchapter F is referred to in sections 3155, 5511, 5521 of this title.



Section 5501 - Meaning of incapacitated person

"Incapacitated person" means an adult whose ability to receive and evaluate information effectively and communicate decisions in any way is impaired to such a significant extent that he is partially or totally unable to manage his financial resources or to meet essential requirements for his physical health and safety.

(Dec. 10, 1974, P.L.899, No.295, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5501 is referred to in section 2514 of this title.



Section 5502 - Purpose of chapter

Recognizing that every individual has unique needs and differing abilities, it is the purpose of this chapter to promote the general welfare of all citizens by establishing a system which permits incapacitated persons to participate as fully as possible in all decisions which affect them, which assists these persons in meeting the essential requirements for their physical health and safety, protecting their rights, managing their financial resources and developing or regaining their abilities to the maximum extent possible and which accomplishes these objectives through the use of the least restrictive alternative; and recognizing further that when guardianship services are necessary, it is important to facilitate the finding of suitable individuals or entities willing to serve as guardians.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 added section 5502. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5505 - Provisions similar to small estates of minors

The provisions concerning small estates of incapacitated persons shall be the same as are set forth in the following provisions of this title relating to minors' estates:

Section 5101 (relating to when guardian unnecessary).

Section 5102 (relating to power of natural guardian).

Section 5103 (relating to sequestered deposit).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5511 - Petition and hearing; independent evaluation

(a) Resident.--The court, upon petition and hearing and upon the presentation of clear and convincing evidence, may find a person domiciled in the Commonwealth to be incapacitated and appoint a guardian or guardians of his person or estate. The petitioner may be any person interested in the alleged incapacitated person's welfare. The court may dismiss a proceeding where it determines that the proceeding has not been instituted to aid or benefit the alleged incapacitated person or that the petition is incomplete or fails to provide sufficient facts to proceed. Written notice of the petition and hearing shall be given in large type and in simple language to the alleged incapacitated person. The notice shall indicate the purpose and seriousness of the proceeding and the rights that can be lost as a result of the proceeding. It shall include the date, time and place of the hearing and an explanation of all rights, including the right to request the appointment of counsel and to have counsel appointed if the court deems it appropriate and the right to have such counsel paid for if it cannot be afforded. The Supreme Court shall establish a uniform citation for this purpose. A copy of the petition shall be attached. Personal service shall be made on the alleged incapacitated person, and the contents and terms of the petition shall be explained to the maximum extent possible in language and terms the individual is most likely to understand. Service shall be no less than 20 days in advance of the hearing. In addition, notice of the petition and hearing shall be given in such manner as the court shall direct to all persons residing within the Commonwealth who are sui juris and would be entitled to share in the estate of the alleged incapacitated person if he died intestate at that time, to the person or institution providing residential services to the alleged incapacitated person and to such other parties as the court may direct, including other service providers. The hearing may be closed to the public and without a jury unless the alleged incapacitated person or his counsel objects. The hearing shall be closed and with or without a jury if the person alleged to be incapacitated or his counsel so requests. The hearing may be held at the residence of the alleged incapacitated person. The alleged incapacitated person shall be present at the hearing unless:

(1) the court is satisfied, upon the deposition or testimony of or sworn statement by a physician or licensed psychologist, that his physical or mental condition would be harmed by his presence; or

(2) it is impossible for him to be present because of his absence from the Commonwealth. It shall not be necessary for the alleged incapacitated person to be represented by a guardian ad litem in the proceeding.

Petitioner shall be required to notify the court at least seven days prior to the hearing if counsel has not been retained by or on behalf of the alleged incapacitated person. In appropriate cases, counsel shall be appointed to represent the alleged incapacitated person in any matter for which counsel has not been retained by or on behalf of that individual.

(b) Nonresident.--The court may find a person not domiciled in the Commonwealth, having property in the Commonwealth, to be incapacitated and may appoint a guardian of his estate. The appointment may be made after petition, hearing and notice, as in the case of a person domiciled in the Commonwealth, or upon the submission of an exemplified copy of a decree establishing his incapacity in another jurisdiction. The court shall give preference in its appointment to the foreign guardian of the nonresident incapacitated person, unless it finds that such appointment will not be for the best interests of the incapacitated person.

(c) Payment of certain costs.--If the alleged incapacitated person is unable to pay for counsel or for the evaluation, the court shall order the county to pay these costs. These costs shall be reimbursed by the Commonwealth in the following fiscal year.

(d) Independent evaluation.--The court, upon its own motion or upon petition by the alleged incapacitated person for cause shown, shall order an independent evaluation which shall meet the requirements of section 5518 (relating to evidence of incapacity). The court shall give due consideration to the appointment of an evaluator nominated by the alleged incapacitated person.

(e) Petition contents.--The petition, which shall be in plain language, shall include the name, age, residence and post office address of the alleged incapacitated person, the names and addresses of the spouse, parents and presumptive adult heirs of the alleged incapacitated person, the name and address of the person or institution providing residential services to the alleged incapacitated person, the names and addresses of other service providers, the name and address of the person or entity whom petitioner asks to be appointed guardian, an averment that the proposed guardian has no interest adverse to the alleged incapacitated person, the reasons why guardianship is sought, a description of the functional limitations and physical and mental condition of the alleged incapacitated person, the steps taken to find less restrictive alternatives, the specific areas of incapacity over which it is requested that the guardian be assigned powers and the qualifications of the proposed guardian. If a limited or plenary guardian of the estate is sought, the petition shall also include the gross value of the estate and net income from all sources to the extent known.

(f) Who may be appointed guardian.--The court may appoint as guardian any qualified individual, a corporate fiduciary, a nonprofit corporation, a guardianship support agency under Subchapter F (relating to guardianship support) or a county agency. In the case of residents of State facilities, the court may also appoint, only as guardian of the estate, the guardian office at the appropriate State facility. The court shall not appoint a person or entity providing residential services for a fee to the incapacitated person or any other person whose interests conflict with those of the incapacitated person except where it is clearly demonstrated that no guardianship support agency or other alternative exists. Any family relationship to such individual shall not, by itself, be considered as an interest adverse to the alleged incapacitated person. If appropriate, the court shall give preference to a nominee of the incapacitated person.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5511 is referred to in sections 5513, 5808, 5822, 5823, 5832, 5833, 7764 of this this title; section 3206 of Title 18 (Crimes and Offenses); section 8123 of Title 35 (Health and Safety).



Section 5512 - County of appointment; qualifications

(a) Resident incapacitated person.--A guardian of the person or estate of an incapacitated person may be appointed by the court of the county in which the incapacitated person is domiciled, is a resident or is residing in a long-term care facility.

(b) Nonresident incapacitated person.--A guardian of the estate within the Commonwealth of an incapacitated person domiciled outside of the Commonwealth may be appointed by the court of the judicial district having jurisdiction of a decedent's estate or of a trust in which the incapacitated person has an interest. When the nonresident incapacitated person's estate is derived otherwise than from a decedent's estate or a trust within the Commonwealth, a guardian may be appointed by the court of any county where an asset of the incapacitated person is located.

(c) Exclusiveness of appointment.--When a court has appointed a guardian of the person or estate of an incapacitated person pursuant to subsection (a) or (b), no other court shall appoint a similar guardian for the incapacitated person within the Commonwealth.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5512.1 - Determination of incapacity and appointment of guardian

(a) Determination of incapacity.--In all cases, the court shall consider and make specific findings of fact concerning:

(1) The nature of any condition or disability which impairs the individual's capacity to make and communicate decisions.

(2) The extent of the individual's capacity to make and communicate decisions.

(3) The need for guardianship services, if any, in light of such factors as the availability of family, friends and other supports to assist the individual in making decisions and in light of the existence, if any, of advance directives such as durable powers of attorney or trusts.

(4) The type of guardian, limited or plenary, of the person or estate needed based on the nature of any condition or disability and the capacity to make and communicate decisions.

(5) The duration of the guardianship.

(6) The court shall prefer limited guardianship.

(b) Limited guardian of the person.--Upon a finding that the person is partially incapacitated and in need of guardianship services, the court shall enter an order appointing a limited guardian of the person with powers consistent with the court's findings of limitations, which may include:

(1) General care, maintenance and custody of the incapacitated person.

(2) Designating the place for the incapacitated person to live.

(3) Assuring that the incapacitated person receives such training, education, medical and psychological services and social and vocational opportunities, as appropriate, as well as assisting the incapacitated person in the development of maximum self-reliance and independence.

(4) Providing required consents or approvals on behalf of the incapacitated person.

(c) Plenary guardian of the person.--The court may appoint a plenary guardian of the person only upon a finding that the person is totally incapacitated and in need of plenary guardianship services.

(d) Limited guardian of the estate.--Upon a finding that the person is partially incapacitated and in need of guardianship services, the court shall enter an order appointing a limited guardian of the estate with powers consistent with the court's finding of limitations, which shall specify the portion of assets or income over which the guardian of the estate is assigned powers and duties.

(e) Plenary guardian of the estate.--A court may appoint a plenary guardian of the estate only upon a finding that the person is totally incapacitated and in need of plenary guardianship services.

(f) No presumption.--No presumption of incapacity shall be raised from the alleged incapacitated person's institutionalization.

(g) Legal rights retained.--Except in those areas designated by court order as areas over which the limited guardian has power, a partially incapacitated person shall retain all legal rights.

(h) Information as to rights.--At the conclusion of a proceeding in which the person has been adjudicated incapacitated, the court shall assure that the person is informed of his right to appeal and to petition to modify or terminate the guardianship.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 added section 5512.1. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5512.2 - Review hearing

(a) Time of hearing.--The court may set a date for a review hearing in its order establishing the guardianship or hold a review hearing at any time it shall direct. The court shall conduct a review hearing promptly if the incapacitated person, guardian or any interested party petitions the court for a hearing for reason of a significant change in the person's capacity, a change in the need for guardianship services or the guardian's failure to perform his duties in accordance with the law or to act in the best interest of the incapacitated person. The court may dismiss a petition for review hearing if it determines that the petition is frivolous.

(b) Burden of proof and rights.--The incapacitated person shall have all of the rights enumerated in this chapter. Except when the hearing is held to appoint a successor guardian, the burden of proof, by clear and convincing evidence, shall be on the party advocating continuation of guardianship or expansion of areas of incapacity.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 added section 5512.2. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5512.2 is referred to in section 5517 of this title.



Section 5512.3 - Annual report

The court shall annually file with the Supreme Court Administrator's Office on forms furnished by the office a statistical and descriptive report to assist in evaluating the operation and costs of the guardianship system.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 added section 5512.3. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5513 - Emergency guardian

Notwithstanding the provisions of section 5511 (relating to petition and hearing; independent evaluation), the court, upon petition and a hearing at which clear and convincing evidence is shown, may appoint an emergency guardian or guardians of the person or estate of a person alleged to be incapacitated, when it appears that the person lacks capacity, is in need of a guardian and a failure to make such appointment will result in irreparable harm to the person or estate of the alleged incapacitated person. The provisions of section 5511, including those relating to counsel, shall be applicable to such proceedings, except when the court has found that it is not feasible in the circumstances. An emergency guardian so appointed for the person or estate of an alleged incapacitated person shall only have and be subject to such powers, duties and liabilities and serve for such time as the court shall direct in its decree. An emergency order appointing an emergency guardian of the person may be in effect for up to 72 hours. If the emergency continues, then the emergency order may be extended for no more than 20 days from the expiration of the initial emergency order. After expiration of the emergency order or any extension, a full guardianship proceeding must be initiated pursuant to section 5511. The court may also appoint an emergency guardian of the person pursuant to this section for an alleged incapacitated person who is present in this Commonwealth but is domiciled outside of this Commonwealth, regardless of whether the alleged incapacitated person has property in this Commonwealth. An emergency order appointing an emergency guardian of the estate shall not exceed 30 days. After 30 days, a full guardianship proceeding must be initiated pursuant to section 5511.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5513 is referred to in section 5914 of this title.



Section 5514 - To fill vacancy; co-guardian

The court, after such notice to parties in interest as it shall direct, may without a hearing appoint a succeeding guardian to fill a vacancy in the office of guardian or may appoint a co-guardian of the estate of an incapacitated person. Where the vacating guardian was a parent who is now deceased, any testamentary nominee of the parent shall be given preference by the court.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5515 - Provisions similar to other estates

The provisions relating to a guardian of an incapacitated person and his surety shall be the same as are set forth in the following provisions of this title relating to a personal representative or a guardian of a minor and their sureties:

Section 3182 (relating to grounds for removal).

Section 3183 (relating to procedure for and effect of removal).

Section 3184 (relating to discharge of personal representative and surety).

Section 5115 (relating to appointment of guardian in conveyance).

Section 5121 (relating to necessity, form and amount).

Section 5122 (relating to when bond not required).

Section 5123 (relating to requiring or changing amount of bond).

(Dec. 10, 1974, P.L.867, No.293, eff. imd; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5516 - Fiduciary estate

The court, in its discretion, upon the application of any party in interest, in addition to any bond required for the incapacitated person's individual estate, may require a separate bond in the name of the Commonwealth, with sufficient surety, in such amount as the court shall consider necessary for the protection of the parties in interest in an estate of which the incapacitated person is serving in the capacity as a fiduciary and conditioned in the following form:

(1) When one guardian.--The condition of this obligation is that, if the said guardian shall well and truly account for property held by the incapacitated person as fiduciary according to law, this obligation shall be void; but otherwise it shall remain in force.

(2) When two or more guardians.--The condition of this obligation is that, if the said guardians or any of them shall well and truly account for property held by the incapacitated person as fiduciary according to law, this obligation shall be void as to the guardian or guardians who shall so account; but otherwise it shall remain in force.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5517 - Adjudication of capacity and modification of existing orders

The court, after a hearing under section 5512.2 (relating to review hearing), may order that a person previously adjudged incapacitated is no longer incapacitated or the court may find that the incapacitated person has regained or lost capacity in certain areas in which case the court shall modify the existing guardianship order.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5517 is referred to in section 8123 of Title 35 (Health and Safety).



Section 5518 - Evidence of incapacity

To establish incapacity, the petitioner must present testimony, in person or by deposition from individuals qualified by training and experience in evaluating individuals with incapacities of the type alleged by the petitioner, which establishes the nature and extent of the alleged incapacities and disabilities and the person's mental, emotional and physical condition, adaptive behavior and social skills. The petition must also present evidence regarding the services being utilized to meet essential requirements for the alleged incapacitated person's physical health and safety, to manage the person's financial resources or to develop or regain the person's abilities; evidence regarding the types of assistance required by the person and as to why no less restrictive alternatives would be appropriate; and evidence regarding the probability that the extent of the person's incapacities may significantly lessen or change.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5518 is referred to in section 5511 of this title.



Section 5518.1 - Cross-examination of witnesses

Testimony as to the capacity of the alleged incapacitated person shall be subject to cross-examination by counsel for the alleged incapacitated person.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. Act 24 added section 5518.1. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5521 - Provisions concerning powers, duties and liabilities

(a) Duty of guardian of the person.--It shall be the duty of the guardian of the person to assert the rights and best interests of the incapacitated person. Expressed wishes and preferences of the incapacitated person shall be respected to the greatest possible extent. Where appropriate, the guardian shall assure and participate in the development of a plan of supportive services to meet the person's needs which explains how services will be obtained. The guardian shall also encourage the incapacitated person to participate to the maximum extent of his abilities in all decisions which affect him, to act on his own behalf whenever he is able to do so and to develop or regain, to the maximum extent possible, his capacity to manage his personal affairs.

(b) Duty of guardian of the estate.--The provisions concerning the powers, duties and liabilities of guardians of incapacitated persons' estates shall be the same as those set forth in the following provisions of this title relating to personal representatives of decedents' estates and guardians of minors' estates:

Section 3313 (relating to liability insurance).

Section 3314 (relating to continuation of business).

Section 3315 (relating to incorporation of estate's business).

Section 3317 (relating to claims against co-fiduciary).

Section 3318 (relating to revival of judgments against personal representative).

Section 3319 (relating to power of attorney; delegation of power over subscription rights and fractional shares; authorized delegations).

Section 3320 (relating to voting stock by proxy).

Section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

Section 3322 (relating to acceptance of deed in lieu of foreclosure).

Section 3323 (relating to compromise of controversies).

Section 3324 (relating to death or incapacity of fiduciary).

Section 3327 (relating to surviving or remaining personal representatives).

Section 3328 (relating to disagreement of personal representatives).

Section 3331 (relating to liability of personal representative on contracts).

Section 3332 (relating to inherent powers and duties).

Section 3355 (relating to restraint of sale).

Section 3356 (relating to purchase by personal representative).

Section 3359 (relating to record of proceedings; county where real estate lies).

Section 3360 (relating to contracts, inadequacy of consideration or better offer; brokers' commissions).

Section 3372 (relating to substitution of personal representative in pending action or proceedings).

Section 3374 (relating to death or removal of fiduciary).

Section 3390 (relating to specific performance of contracts).

Section 5141 (relating to possession of real and personal property).

Section 5142 (relating to inventory).

Section 5143 (relating to abandonment of property).

Section 5145 (relating to investments).

Section 5146 (relating to guardian named in conveyance).

Section 5147 (relating to proceedings against guardian).

Section 5151 (relating to power to sell personal property).

Section 5154 (relating to title of purchaser).

Section 5155 (relating to order of court).

(c) Reports.--

(1) Each guardian of an incapacitated person shall file with the court appointing him a report, at least once within the first 12 months of his appointment and at least annually thereafter, attesting to the following:

(i) Guardian of the estate:

(A) current principal and how it is invested;

(B) current income;

(C) expenditures of principal and income since the last report; and

(D) needs of the incapacitated person for which the guardian has provided since the last report.

(ii) Guardian of the person:

(A) current address and type of placement of the incapacitated person;

(B) major medical or mental problems of the incapacitated person;

(C) a brief description of the incapacitated person's living arrangements and the social, medical, psychological and other support services he is receiving;

(D) the opinion of the guardian as to whether the guardianship should continue or be terminated or modified and the reasons therefor; and

(E) number and length of times the guardian visited the incapacitated person in the past year.

(2) Within 60 days of the death of the incapacitated person or an adjudication of capacity and modification of existing orders, the guardian shall file a final report with the court.

(d) Powers and duties only granted by court.--Unless specifically included in the guardianship order after specific findings of fact or otherwise ordered after a subsequent hearing with specific findings of fact, a guardian or emergency guardian shall not have the power and duty to:

(1) Consent on behalf of the incapacitated person to an abortion, sterilization, psychosurgery, electroconvulsive therapy or removal of a healthy body organ.

(2) Prohibit the marriage or consent to the divorce of the incapacitated person.

(3) Consent on behalf of the incapacitated person to the performance of any experimental biomedical or behavioral medical procedure or participation in any biomedical or behavioral experiment.

(e) Knowledge of objection.--In a hearing to determine whether a guardian shall be ordered to consent to a specific act or omission, if the guardian knows or has reason to know of the incapacitated person's objection to the action or omission, whether such objection had been expressed prior or subsequent to the determination of incapacity, the guardian shall report to the court such knowledge or information.

(f) Powers and duties not granted to guardian.--The court may not grant to a guardian powers controlled by other statute, including, but not limited to, the power:

(1) To admit the incapacitated person to an inpatient psychiatric facility or State center for the mentally retarded.

(2) To consent, on behalf of the incapacitated person, to the relinquishment of the person's parental rights.

(g) Criminal and civil immunity.--In the absence of gross negligence, recklessness or intentional misconduct, a unit of local government, nonprofit corporation or guardianship support agency under Subchapter F (relating to guardianship support) appointed as a guardian shall not be criminally liable or civilly liable for damages for performing duties as a guardian of the person, as authorized under this chapter.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. Act 39 amended subsec. (b). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5521 is referred to in section 5553 of this title.



Section 5522 - Power to lease

A guardian may lease any real or personal property of the incapacitated person for a term not exceeding five years after its execution.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5523 - Collateral attack

No decree entered pursuant to this chapter shall be subject to collateral attack on account of any irregularity if the court which entered it had jurisdiction to do so.



Section 5524 - Effect of determination of incapacity

A partially incapacitated person shall be incapable of making any contract or gift or any instrument in writing in those specific areas in which the person has been found to be incapacitated. A totally incapacitated person shall be incapable of making any contract or gift or any instrument in writing. This section shall not impair the interest in real estate acquired by a bona fide grantee of, or a bona fide holder of a lien on, real estate in a county other than that in which the decree establishing the incapacity is entered, unless the decree or a duplicate original or certified copy thereof is recorded in the office of the recorder of deeds in the county in which the real estate lies before the recording or entering of the instrument or lien under which the grantee or lienholder claims.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5525 - Notice to Commonwealth and political subdivisions

When the Commonwealth or a political subdivision thereof has a claim for maintaining an incapacitated person in an institution, the guardian, within three months of his appointment, shall give notice thereof to the Department of Public Welfare or the proper officer of such political subdivision, as the case may be.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 5531 - When accounting filed

A guardian shall file an account of his administration whenever directed to do so by the court or may file an account at the termination of the guardianship, or at any other time or times authorized by the court.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)



Section 5532 - Where accounts filed

All accounts of guardians shall be filed in the office of the clerk.



Section 5533 - Notice, audits, reviews and distribution

The provisions concerning accounts, audits, reviews, distribution and rights of distributees in an incapacitated person's estate shall be the same as those set forth in the following provisions of this title for the administration of a decedent's or minor's estate:

Section 3503 (relating to notice to parties in interest).

Section 3504 (relating to representation of parties in interest).

Section 3511 (relating to audits in counties having separate orphans' court division).

Section 3512 (relating to audits in counties having no separate orphans' court division).

Section 3513 (relating to statement of proposed distribution).

Section 3514 (relating to confirmation of account and approval of proposed distribution).

Section 3521 (relating to rehearing; relief granted).

Section 3532(c) (relating to record of risk distributions).

Section 3533 (relating to award upon final confirmation of account).

Section 3534 (relating to distribution in kind).

Section 3536 (relating to recording and registering decrees awarding real estate).

Section 3544 (relating to liability of personal representative for interest).

Section 3545 (relating to transcripts of balances due by personal representative).

Section 5167 (relating to failure to present claim at audit).

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

References in Text. Section 3504, referred to in this section, is repealed. The subject matter is now contained in section 751(6).



Section 5533.1 - Account of personal representative of deceased incompetent (Repealed)

1984 Repeal. Section 5533.1 was repealed October 12, 1984, P.L.929, No.182, effective immediately.



Section 5534 - Recognition of claims

Upon the audit of the account of the guardian of a person who has died during incapacity, the auditing judge or auditor passing on the account shall not pass upon any claims against the estate of the incapacitated person other than necessary administration expenses, including compensation of the guardian and his attorney. All claims remaining unpaid at the incapacitated person's death shall be presented to the personal representative.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5535 - Disposition of trust income

Except as otherwise provided by the trust instrument, the trustee of an inter vivos or testamentary trust, with the approval of the court having jurisdiction of the trust, may pay income distributable to a beneficiary who is an incapacitated person for whose estate no guardian has been appointed directly to the incapacitated person, or expend and apply it for his care and maintenance or the care, maintenance and education of his dependents.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5536 - Distributions of income and principal during incapacity

(a) In general.--All income received by a guardian of the estate of an incapacitated person, including (subject to the requirements of Federal law relating thereto) all funds received from the Veterans' Administration, Social Security Administration and other periodic retirement or disability payments under private or governmental plans, in the exercise of a reasonable discretion, may be expended in the care and maintenance of the incapacitated person, without the necessity of court approval. The court, for cause shown and with only such notice as it considers appropriate in the circumstances, may authorize or direct the payment or application of any or all of the income or principal of the estate of an incapacitated person for the care, maintenance or education of the incapacitated person, his spouse, children or those for whom he was making such provision before his incapacity, or for the reasonable funeral expenses of the incapacitated person's spouse, child or indigent parent. In proper cases, the court may order payment of amounts directly to the incapacitated person for his maintenance or for incidental expenses and may ratify payments made for these purposes. For purposes of this subsection, the term "income" means income as determined in accordance with the rules set forth in Chapter 81 (relating to principal and income), other than the power to adjust and the power to convert to a unitrust.

(b) Estate plan.--The court, upon petition and with notice to all parties in interest and for good cause shown, shall have the power to substitute its judgment for that of the incapacitated person with respect to the estate and affairs of the incapacitated person for the benefit of the incapacitated person, his family, members of his household, his friends and charities in which he was interested. This power shall include, but is not limited to, the power to:

(1) Make gifts, outright or in trust.

(2) Convey, release or disclaim his contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety.

(3) Release or disclaim his powers as trustee, personal representative, custodian for minors, or guardian.

(4) Exercise, release or disclaim his powers as donee of a power of appointment.

(5) Enter into contracts.

(6) Create for the benefit of the incapacitated person or others, revocable or irrevocable trusts of his property which may extend beyond his disability or life.

(7) Exercise options of the incapacitated person to purchase or exchange securities or other property.

(8) Exercise all rights and privileges under life insurance policies, annuity contracts or other plans or contractual arrangements providing for payments to the incapacitated person or to others after his death.

(9) Exercise his right to claim or disclaim an elective share in the estate of his deceased spouse and renounce any interest by testate or intestate succession or by inter vivos transfer.

(10) Change the incapacitated person's residence or domicile.

(11) Modify by means of codicil or trust amendment, as the case may be, the terms of the incapacitated person's will or of any revocable trust created by the incapacitated person, as the court may deem advisable in light of changes in applicable tax laws.

In the exercise of its judgment for that of the incapacitated person, the court, first being satisfied that assets exist which are not required for the maintenance, support and well-being of the incapacitated person, may adopt a plan of gifts which results in minimizing current or prospective taxes, or which carries out a lifetime giving pattern. The court in exercising its judgment shall consider the testamentary and inter vivos intentions of the incapacitated person insofar as they can be ascertained.

(July 9, 1976, P.L.836, No.144, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. Act 50 amended subsec. (a). See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

1992 Amendments. Act 24 amended the entire section and Act 152 amended subsec. (b).



Section 5537 - Reserve for funeral

(a) In general.--The court may authorize the guardian to retain such assets as are deemed appropriate for the anticipated expense of the incapacitated person's funeral, including the cost of a burial lot or other resting place, which shall be exempt from all claims including claims of the Commonwealth. The court with notice thereof to the institution or person having custody of the incapacitated person may also authorize the guardian or another person to set aside such assets in the form of a savings account in a financial institution which account shall not be subject to escheat during the lifetime of the incapacitated person. Such assets may be disbursed by the guardian or person who set aside such assets or by the financial institution for such funeral expenses without further authorization or accounting. Any part of such assets not so disbursed shall constitute a part of the deceased incapacitated person's estate. Should the incapacitated person become capacitated or should such assets become excessive, the court, upon petition of any party in interest, may make such order as the circumstances shall require.

(b) Definition.--As used in this section, "financial institution" includes a bank, a bank and trust company, a trust company, a savings and loan association, a building and loan association, a savings bank, a private bank and a national bank.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5551 - Guardianship support agencies; legislative intent

The General Assembly finds that there is a need for agencies to provide services, as an alternative to guardianship, to individuals whose decision-making ability is impaired, to serve as guardian when an individual is found to need a guardian and no other person is willing and qualified to serve and to provide services to courts, guardians and others.



Section 5552 - Services to individuals whose decision-making ability is impaired.

Guardianship support agencies shall provide guardianship services under this chapter. Such services shall include, but not be limited to:

(1) Assistance to individuals in decision making, including financial management training.

(2) Assistance to individuals in securing and maintaining benefits and services.

(3) Recruiting, training and maintaining a group of individuals to serve as representative payees or similar fiduciaries established by benefit-issuing agencies, agents pursuant to a power of attorney, and trustees.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5553 - Guardianship services

(a) In general.--The guardianship support agency shall be available to serve as guardian of the estate or of the person, or both, of an incapacitated person when no less restrictive alternative will meet the needs of the individual and when no other person is willing and qualified to become guardian. The agency itself may be appointed guardian and no individual need be specified by the court. If appointed, the guardianship support agency shall have all of the powers and duties of a corporate fiduciary and shall not be required to post bond.

(b) Powers and duties.--The guardianship support agency shall be treated the same as all other guardians in regard to appointment as guardian or successor or co-guardian, reporting, powers and duties, compensation and in all other respects. In addition to section 5521 (relating to provisions concerning powers, duties, and liabilities), a guardianship support agency shall have the power and duty to:

(1) Invest the principal and income of incapacitated persons for whom it is the guardian of the estate. For this purpose, it may pool the principal and income, but shall maintain an individual account for each incapacitated person reflecting the person's participation therein.

(2) Expend and, if necessary, advance costs necessary to administer guardianships for which it has been appointed guardian.

(3) Apply for letters or otherwise administer the estate of any incapacitated person for whom it has been appointed guardian who dies during the guardianship when no one else is willing and qualified to serve.



Section 5554 - Services to courts, guardians and others

(a) Services to courts.--Guardianship support agencies may be available to assist courts on request with reviewing petitions for appointment of a guardian, recommending alternatives to guardianship, investigating petitions, explaining petitions to respondents or reviewing reports and monitoring guardianship arrangements.

(b) Services to guardians.--Guardianship support agencies may be available to assist guardians in filing reports, monitoring incapacitated persons and otherwise fulfilling their duties.

(c) Services to petitioners and others.--Guardianship support agencies may be available to assist in the filing of petitions for guardianship, to provide information on available alternatives to potential petitioners, to locate and train individuals skilled in providing functional evaluations of alleged incapacitated persons and to perform such other duties as required.



Section 5555 - Costs and compensation

Recipients of service shall be charged for services based on their ability to pay. Guardianship support agencies shall make every effort to minimize costs, including minimizing personnel costs through the use of volunteers.






Chapter 56 - Powers of Attorney

Chapter Notes

Enactment. Present Chapter 56 was added February 18, 1982, P.L.45, No.26, effective immediately.

Prior Provisions. Former Chapter 56, which related to the same subject matter, was added December 10, 1974, P.L.899, No.295, and repealed February 18, 1982, P.L.45, No.26, effective immediately.

Cross References. Chapter 56 is referred to in sections 711, 5601, 7732 of this title section 2713 of Title 18 (Crimes and Offenses).



Section 5601 - General provisions

(a) General rule.--In addition to all other powers that may be delegated to an agent, any or all of the powers referred to in section 5602(a) (relating to form of power of attorney) may lawfully be granted in writing to an agent and, unless the power of attorney expressly directs to the contrary, shall be construed in accordance with the provisions of this chapter.

(b) Execution.--

(1) A power of attorney shall be dated, and it shall be signed by the principal by signature or mark, or by another individual on behalf of and at the direction of the principal if the principal is unable to sign but specifically directs another individual to sign the power of attorney.

(2) If the power of attorney is executed by mark or by another individual, then it shall be witnessed by two individuals, each of whom is 18 years of age or older. A witness shall not be the individual who signed the power of attorney on behalf of and at the direction of the principal.

(3) For a power of attorney executed on or after the effective date of this paragraph, the signature or mark of the principal, or the signature of another individual signing a power of attorney on behalf of and at the direction of the principal, shall be:

(i) Acknowledged before a notary public or other individual authorized by law to take acknowledgments. The notary public or other individual authorized by law to take acknowledgments shall not be the agent designated in the power of attorney.

(ii) Witnessed by two individuals, each of whom is 18 years of age or older. A witness shall not be the individual who signed the power of attorney on behalf of and at the direction of the principal, the agent designated in the power of attorney or the notary public or other person authorized by law to take acknowledgments before whom the power of attorney is acknowledged. Nothing in this section shall prohibit an acknowledgment of a power of attorney before a member of the bar of the Pennsylvania Supreme Court in the manner authorized by 42 Pa.C.S. § 327(a) (relating to oaths and acknowledgments) certified in the manner provided by 57 Pa.C.S. § 316(2.1) (relating to short form certificates) provided the attorney taking the acknowledgment does not act as one of the two witnesses required by this paragraph.

(c) Notice.--All powers of attorney shall include the following notice in capital letters at the beginning of the power of attorney. The notice shall be signed by the principal. In the absence of a signed notice, upon a challenge to the authority of an agent to exercise a power under the power of attorney, the agent shall have the burden of demonstrating that the exercise of this authority is proper.

NOTICE

The purpose of this power of attorney is to give the person you designate (your "agent") broad powers to handle your property, which may include powers to sell or otherwise dispose of any real or personal property without advance notice to you or approval by you.

This power of attorney does not impose a duty on your agent to exercise granted powers, but, when powers are exercised, your agent must use due care to act for your benefit and in accordance with this power of attorney.

Your agent may exercise the powers given here throughout your lifetime, even after you become incapacitated, unless you expressly limit the duration of these powers or you revoke these powers or a court acting on your behalf terminates your agent's authority.

Your agent must act in accordance with your reasonable expectations to the extent actually known by your agent and, otherwise, in your best interest, act in good faith and act only within the scope of authority granted by you in the power of attorney.

The law permits you, if you choose, to grant broad authority to an agent under power of attorney, including the ability to give away all of your property while you are alive or to substantially change how your property is distributed at your death. Before signing this document, you should seek the advice of an attorney at law to make sure you understand it.

A court can take away the powers of your agent if it finds your agent is not acting properly.

The powers and duties of an agent under a power of attorney are explained more fully in 20 Pa.C.S. Ch. 56.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

...........................................................

................................... .....................

(Principal)

(Date)

(d) Acknowledgment executed by agent.--An agent shall have no authority to act as agent under the power of attorney unless the agent has first executed and affixed to the power of attorney an acknowledgment in substantially the following form:

I,

, have read the attached power of

attorney and am the person identified as the agent for the principal. I hereby acknowledge that when I act as agent:

I shall act in accordance with the principal's reasonable expectations to the extent actually known by me and, otherwise, in the principal's best interest, act in good faith and act only within the scope of authority granted to me by the principal in the power of attorney.

........................................................

............................... ......................

(Agent)

(Date)

(e) Fiduciary relationship.--(Deleted by amendment).

(e.1) Limitation on applicability generally.--

(1) (Deleted by amendment).

(1.1) Subsections (b)(3), (c) and (d) and section 5601.3 (relating to agent's duties) do not apply to:

(i) A power contained in an instrument used in a commercial transaction which authorizes an agency relationship.

(ii) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a loan or other credit transaction.

(iii) A power exclusively granted to facilitate transfer of stock, bonds and other assets.

(iv) A power:

(A) contained in the governing document for a corporation, partnership or limited liability company or other legal entity;

(B) authorized by the law that governs the internal affairs of a legal entity;

(C) by which a director, shareholder, partner, member or manager authorizes others to do things on behalf of the entity; or

(D) contained in a proxy or other delegation to exercise voting rights or management rights with respect to a legal entity.

(v) A warrant of attorney conferring authority to confess judgment.

(vi) A power given to a dealer as defined by the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act, when using the power in conjunction with a sale, purchase or transfer of a vehicle as authorized by 75 Pa.C.S. § 1119 (relating to application for certificate of title by agent).

(vii) A power created on a form prescribed by a Commonwealth agency, political subdivision or an authority or instrumentality of the Commonwealth or a political subdivision.

(2) Powers and powers of attorney exempted by this subsection need not be dated.

(3) Powers of attorney exempted by this subsection which are recorded in the office for the recorder of deeds under section 5602(c) shall be acknowledged before recording.

(e.2) Limitation on applicability in health care and mental health care powers of attorney.--Subsections (b)(3)(i), (c) and (d) and section 5601.3 do not apply to a power of attorney which exclusively provides for health care decision making or mental health care decision making.

(f) Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Agent." A person designated by a principal in a power of attorney to act on behalf of that principal.

"Good faith." Honesty in fact.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39; May 16, 2002, P.L.330, No.50, eff. Apr. 12, 2000; Nov. 25, 2003, P.L.211, No.36, eff. 60 days; July 2, 2014, P.L.855, No.95; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017; Oct. 4, 2016, P.L.867, No.103, eff. imd.)

2016 Amendments. Act 79 amended subsec. (b)(3) and Act 103 amended subsecs. (b)(3), (e.1) and (e.2), retroactive to January 1, 2015. The amendments of subsec. (b)(3) by Acts 79 and 103 do not conflict in substance and, under the provisions of 1 Pa.C.S. § 1954, have been merged in setting forth the text of subsec. (b)(3). See section 21 of Act 79 in the appendix to this title for special provisions relating to applicability.

2014 Amendment. Act 95 amended subsecs. (b), (c), (d), (e.1), (e.2) and (f) and deleted subsec. (e), effective immediately as to subsec. (f) and January 1, 2015, as to the remainder of the section. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

1999 Amendment. Act 39 amended the entire section, effective in six months as to subsecs. (c) and (d) and 60 days as to the remainder of the section. See section 13(1), (2), (3) and (8) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5601 is referred to in sections 5608.1, 5843 of this title.



Section 5601.1 - Powers of attorney presumed durable

Unless specifically provided otherwise in the power of attorney, all powers of attorney shall be durable as provided in section 5604 (durable powers of attorney).

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Act 152 added section 5601.1. Section 27(c) of Act 152 provided that section 5601.1 shall apply to powers of attorney executed on or after the effective date of Act 152.



Section 5601.2 - Special rules for gifts (Repealed)

2014 Repeal. Section 5601.2 was repealed July 2, 2014, P.L.855, No.95, effective January 1, 2015.



Section 5601.3 - Agent's duties

(a) General rule.--Notwithstanding any provision in the power of attorney, an agent that has accepted appointment shall:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest.

(2) Act in good faith.

(3) Act only within the scope of authority granted in the power of attorney.

(b) Other duties.--Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit.

(1.1) Keep the agent's funds separate from the principal's funds unless:

(i) the funds were not kept separate as of the date of the execution of the power of attorney; or

(ii) the principal commingles the funds after the date of the execution of the power of attorney and the agent is the principal's spouse.

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest.

(3) Act with the care, competence and diligence ordinarily exercised by agents in similar circumstances.

(4) Keep a record of all receipts, disbursements and transactions made on behalf of the principal.

(5) Cooperate with a person who has authority to make health care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, otherwise, act in the principal's best interest.

(6) Attempt to preserve the principal's estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal's best interest based on all relevant factors, including:

(i) The value and nature of the principal's property.

(ii) The principal's foreseeable obligations and need for maintenance.

(iii) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes.

(iv) Eligibility for a benefit, program or assistance under a statute or regulation.

(c) Nonliability of agent.--

(1) An agent that acts in good faith shall not be liable to a beneficiary of the principal's estate plan for failure to preserve the plan.

(2) An agent that acts with care, competence and diligence for the best interest of the principal shall not be liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(3) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence and diligence under the circumstances.

(4) Absent a breach of duty to the principal, an agent shall not be liable if the value of the principal's property declines.

(5) An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal shall not be liable for an act, error of judgment or default of that person if the agent exercises care, competence and diligence in selecting and monitoring the person.

(d) Disclosure of receipts, disbursements or transactions.--

(1) Except as otherwise provided in the power of attorney, an agent shall not be required to disclose receipts, disbursements or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, conservator, another fiduciary acting for the principal, governmental agency having authority to protect the welfare of the principal or, upon the death of the principal, the personal representative or successor in interest of the principal's estate.

(2) Within 30 days of the request, the agent shall either comply with the request or provide a writing or other record substantiating the reason additional time is needed, in which case the agent shall comply with the request within an additional 30 days.

(July 2, 2014, P.L.855, No.95, eff. Jan. 1, 2015)

2014 Amendment. Act 95 added section 5601.3. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

Cross References. Section 5601.3 is referred to in section 5601 of this title.



Section 5601.4 - Authority that requires specific and general grant of authority

(a) General rule.--An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(1) Create, amend, revoke or terminate an inter vivos trust other than as permitted under section 5602(a)(2), (3) and (7) (relating to form of power of attorney).

(2) Make a gift.

(3) Create or change rights of survivorship.

(4) Create or change a beneficiary designation.

(5) Delegate authority granted under the power of attorney.

(6) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan.

(7) Exercise fiduciary powers that the principal has authority to delegate.

(8) Disclaim property, including a power of appointment.

(b) Limitation.--Notwithstanding a grant of authority to do an act described in subsection (a), unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse or descendant of the principal may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer or otherwise.

(c) Scope of authority.--Subject to subsections (a), (b), (d), (d.1) and (e), if a power of attorney grants to an agent authority to do all acts that a principal is authorized to perform, the agent has all of the powers which may be incorporated by reference pursuant to section 5602(a).

(d) Gifts.--

(1) Unless the power of attorney otherwise provides, the power to make limited gifts or other language in a power of attorney granting general authority with respect to gifts authorizes the agent only to:

(i) Make outright to or for the benefit of a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal:

(A) in an amount per donee not to exceed the annual dollar limits of the Federal gift tax exclusion under section 2503(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2503(b)), without regard to whether the Federal gift tax exclusion applies to the gift; or

(B) if the principal's spouse agrees to consent to a split gift pursuant to section 2513 of the Internal Revenue Code of 1986 (26 U.S.C. § 2513), in an amount per donee not to exceed twice the annual Federal gift tax exclusion limit.

(ii) Consent, pursuant to section 2513 of the Internal Revenue Code of 1986, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(2) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(i) The value and nature of the principal's property.

(ii) The principal's foreseeable obligations and need for maintenance.

(iii) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes.

(iv) Eligibility for a benefit, program or assistance under a statute or regulation.

(v) The principal's personal history of making or joining in making gifts.

(3) As used in this subsection, the phrase "a gift for the benefit of a person" includes a gift to a trust, an account under Chapter 53 (relating to Pennsylvania Uniform Transfers to Minors Act) and a tuition savings account or prepaid tuition plan as defined under section 529 of the Internal Revenue Code of 1986 (26 U.S.C. § 529).

(d.1) Disclaimers.--

(1) Unless the power of attorney otherwise provides, the grant of the power to disclaim any interest in property or a grant of general authority with disclaimers authorizes the agent to release or disclaim any interest in property on behalf of the principal in accordance with Chapter 62 (relating to disclaimers) or section 6103.1 (relating to release of powers and interests and disclaimer of powers), provided that any disclaimer under Chapter 62 shall be in accordance with the provisions of section 6202 (relating to disclaimers by fiduciaries or agents) in the case of a principal who is an incapacitated person at the time of the execution of the disclaimer.

(2) An agent may make a disclaimer as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(i) The value and nature of the principal's property.

(ii) The principal's foreseeable obligations and need for maintenance.

(iii) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes.

(iv) Eligibility for a benefit, program or assistance under a statute or regulation.

(v) The principal's personal history of making or joining in making gifts.

(e) Similar or overlapping subjects.--Subject to subsections (a), (b), (d) and (d.1), if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(f) Property.--Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this State and whether or not the authority is exercised or the power of attorney is executed in this State.

(g) Legal effect of agent's actions.--An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.

(July 2, 2014, P.L.855, No.95, eff. Jan. 1, 2015; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended subsecs. (c), (d) and (e) and added subsec. (d.1). See section 21 of Act 79 in the appendix to this title for special provisions relating to applicability.

2014 Amendment. Act 95 added section 5601.4. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

Cross References. Section 5601.4 is referred to in section 5603 of this title.



Section 5602 - Form of power of attorney

(a) Specification of powers.--A principal may, by inclusion of the language quoted in any of the following paragraphs or by inclusion of other language showing a similar intent on the part of the principal, empower an agent to do any or all of the following, each of which is defined in section 5603 (relating to implementation of power of attorney):

(1) (Deleted by amendment).

(2) "To create a trust for my benefit."

(3) "To make additions to an existing trust for my benefit."

(4) "To claim an elective share of the estate of my deceased spouse."

(5) (Deleted by amendment).

(6) "To renounce fiduciary positions."

(7) "To withdraw and receive the income or corpus of a trust."

(8) (Deleted by amendment).

(9) (Deleted by amendment).

(10) "To engage in real property transactions."

(11) "To engage in tangible personal property transactions."

(12) "To engage in stock, bond and other securities transactions."

(13) "To engage in commodity and option transactions."

(14) "To engage in banking and financial transactions."

(15) "To borrow money."

(16) "To enter safe deposit boxes."

(17) "To engage in insurance and annuity transactions."

(18) "To engage in retirement plan transactions."

(19) "To handle interests in estates and trusts."

(20) "To pursue claims and litigation."

(21) "To receive government benefits."

(22) "To pursue tax matters."

(23) (Deleted by amendment).

(24) "To operate a business or entity."

(25) "To provide for personal and family maintenance."

(a.1) Modification of authority.--A principal may modify the authority of an agent that is incorporated by reference as described in subsection (a).

(b) Appointment of agent and successor agent.--A principal may provide for:

(1) The appointment of more than one agent, who shall act jointly, severally or in any other combination that the principal may designate, but if there is no such designation, such agents shall only act jointly.

(1.1) The delegation of one or more powers by the agent to such person or persons as the agent may designate and on terms as the power of attorney may specify.

(2) The appointment of one or more successor agents who shall serve in the order named in the power of attorney, unless the principal expressly directs to the contrary.

(3) The delegation to an original or successor agent of the power to appoint his successor or successors.

(c) Filing and recording of power of attorney.--An originally executed power of attorney may be filed with the clerk of the orphans' court division of the court of common pleas in the county in which the principal resides, and, if it is acknowledged, it may be recorded in the office for the recording of deeds of the county of the principal's residence and of each county in which real property to be affected by an exercise of the power is located. A power of attorney executed in electronic form may be recorded in the same manner as a document subject to the act of July 5, 2012 (P.L.935, No.100), known as the Uniform Real Property Electronic Recording Act. The clerk of the orphans' court division or any office for the recording of deeds with whom the power has been filed may, upon request, issue certified copies of the power of attorney. Each such certified copy shall have the same validity and the same force and effect as if it were the original, and it may be filed of record in any other office of this Commonwealth (including, without limitation, the clerk of the orphans' court division or the office for the recording of deeds) as if it were the original.

(d) Copy of power of attorney.--Except for the purpose of filing or recording under subsection (c), a photocopy or electronically transmitted copy of an originally executed power of attorney has the same effect as the original.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 90 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 2, 2014, P.L.855, No.95, eff. Jan. 1, 2015; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended subsec. (a). Section 21(2)(iii) of Act 79 provided that any provision in a power of attorney incorporating by reference a power under subsec. (a)(8), (9) or (23) prior to the repeal of subsec. (a)(8), (9) or (23) shall be governed by the respective paragraph of subsec. (a) as if no repeal occurred.

2014 Amendment. Act 95 amended subsecs. (a)(17) and (c), added subsecs. (a.1) and (d) and deleted subsec. (a)(5). See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

1999 Amendment. See section 13(5) and (8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1994 Amendment. Section 10 of Act 102 provided that the amendment shall apply beginning with the effective date of Act 102.

1992 Amendment. Section 27(e) of Act 152 provided that the amendments to subsecs. (a)(10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21) and (22) and (b)(1.1) shall apply beginning with the effective date of Act 152.

Cross References. Section 5602 is referred to in sections 5601, 5601.4 of this title.



Section 5603 - Implementation of power of attorney

(a) Power to make limited gifts.--(Deleted by amendment).

(a.1) Power to make limited gifts.--(Deleted by amendment).

(b) Power to create a trust.--A power "to create a trust for my benefit" shall mean that the agent may execute a deed of trust, designating one or more persons (including the agent) as original or successor trustees and transfer to the trust any or all property owned by the principal as the agent may decide, subject to the following conditions:

(1) The income and corpus of the trust shall either be distributable to the principal or to the guardian of his estate, or be applied for the principal's benefit, and upon the principal's death, any remaining balance of corpus and unexpended income of the trust shall be distributed to the deceased principal's estate.

(2) The deed of trust may be amended or revoked at any time and from time to time, in whole or in part, by the principal or the agent, provided that any such amendment by the agent shall not include any provision which could not be included in the original deed.

(c) Power to make additions to an existing trust.--A power "to make additions to an existing trust for my benefit" shall mean that the agent, at any time or times, may add any or all of the property owned by the principal to any trust in existence when the power was created, provided that the terms of such trust relating to the disposition of the income and corpus during the lifetime of the principal are the same as those set forth in subsection (b). The agent and the trust and its beneficiaries shall be answerable as equity and justice may require to the extent that an addition to a trust is inconsistent with prudent estate planning or financial management for the principal or with the known or probable intent of the principal with respect to disposition of his estate.

(d) Power to claim an elective share.--A power "to claim an elective share of the estate of my deceased spouse" shall mean that the agent may elect to take against the will and conveyances of the principal's deceased spouse, disclaim any interest in property which the principal is required to disclaim as a result of such election, retain any property which the principal has the right to elect to retain, file petitions pertaining to the election, including petitions to extend the time for electing and petitions for orders, decrees and judgments in accordance with section 2211(c) and (d) (relating to determination of effect of election; enforcement), and take all other actions which the agent deems appropriate in order to effectuate the election: Provided, however, That the election shall be made only upon the approval of the court having jurisdiction of the principal's estate in accordance with section 2206 (relating to right of election personal to surviving spouse) in the case of a principal who is adjudicated an incapacitated person, or upon the approval of the court having jurisdiction of the deceased spouse's estate in the case of a principal who is not an incapacitated person.

(e) Power to disclaim any interest in property.--(Deleted by amendment).

(f) Power to renounce fiduciary position.--

(1) A power "to renounce fiduciary positions" shall mean that the agent may:

(i) renounce any fiduciary position to which the principal has been appointed; and

(ii) resign any fiduciary position in which the principal is then serving, and either file an accounting with a court of competent jurisdiction or settle on receipt and release or other informal method as the agent deems advisable.

(2) The term "fiduciary" shall be deemed to include, without limitation, an executor, administrator, trustee, guardian, agent or officer or director of a corporation.

(g) Power to withdraw and receive.--A power "to withdraw and receive the income or corpus of a trust" shall mean that the agent may:

(1) demand, withdraw and receive the income or corpus of any trust over which the principal has the power to make withdrawals;

(2) request and receive the income or corpus of any trust with respect to which the trustee thereof has the discretionary power to make distribution to or on behalf of the principal; and

(3) execute a receipt and release or similar document for the property received under paragraphs (1) and (2).

(h) Power to authorize admission to medical facility and power to authorize medical procedures.--(Deleted by amendment).

(i) Power to engage in real property transactions.--A power to "engage in real property transactions" shall mean that the agent may:

(1) Acquire or dispose of real property (including the principal's residence) or any interest therein, including, but not limited to, the power to buy or sell at public or private sale for cash or credit or partly for each; exchange, mortgage, encumber, lease for any period of time; give or acquire options for sales, purchases, exchanges or leases; buy at judicial sale any property on which the principal holds a mortgage.

(2) Manage, repair, improve, maintain, restore, alter, build, protect or insure real property; demolish structures or develop real estate or any interest in real estate.

(3) Collect rent, sale proceeds and earnings from real estate; pay, contest, protest and compromise real estate taxes and assessments.

(4) Release in whole or in part, assign the whole or a part of, satisfy in whole or in part and enforce any mortgage, encumbrance, lien or other claim to real property.

(5) Grant easements, dedicate real estate, partition and subdivide real estate and file plans, applications or other documents in connection therewith.

(6) In general, exercise all powers with respect to real property that the principal could if present.

(j) Power to engage in tangible personal property transactions.--A power to "engage in tangible personal property transactions" shall mean that the agent may:

(1) Buy, sell, lease, exchange, collect, possess and take title to tangible personal property.

(2) Move, store, ship, restore, maintain, repair, improve, manage, preserve and insure tangible personal property.

(3) In general, exercise all powers with respect to tangible personal property that the principal could if present.

(k) Power to engage in stock, bond and other securities transactions.--A power to "engage in stock, bond and other securities transactions" shall mean that the agent may:

(1) Buy or sell (including short sales) at public or private sale for cash or credit or partly for cash all types of stocks, bonds and securities; exchange, transfer, hypothecate, pledge or otherwise dispose of any stock, bond or other security.

(2) Collect dividends, interest and other distributions.

(3) Vote in person or by proxy, with or without power of substitution, either discretionary, general or otherwise, at any meeting.

(4) Join in any merger, reorganization, consolidation, dissolution, liquidation, voting-trust plan or other concerted action of security holders and make payments in connection therewith.

(5) Hold any evidence of the ownership of any stock, bond or other security belonging to the principal in the name of a nominee selected by the agent.

(6) Deposit or arrange for the deposit of securities in a clearing corporation as defined in Division 8 of Title 13 (relating to investment securities).

(7) Receive, hold or transfer securities in book-entry form.

(8) In general, exercise all powers with respect to stocks, bonds and securities that the principal could if present.

(l) Power to engage in commodity and option transactions.--A power to "engage in commodity and option transactions" shall mean that the agent may:

(1) Buy, sell, exchange, assign, convey, settle and exercise commodities future contracts and call and put options on stocks and stock indices traded on a regulated options exchange and collect and receipt for all proceeds of any such transactions.

(2) Establish or continue option accounts for the principal with any securities of a futures broker.

(3) In general, exercise all powers with respect to commodity and option transactions that the principal could if present.

(m) Power to engage in banking and financial transactions.--A power to "engage in banking and financial transactions" shall mean that the agent may:

(1) Sign checks, drafts, orders, notes, bills of exchange and other instruments ("items") or otherwise make withdrawals from checking, savings, transaction, deposit, loan or other accounts in the name of the principal and endorse items payable to the principal and receive the proceeds in cash or otherwise.

(2) Open and close such accounts in the name of the principal, purchase and redeem savings certificates, certificates of deposit or similar instruments in the name of the principal and execute and deliver receipts for any funds withdrawn or certificates redeemed.

(3) Deposit any funds received for the principal in accounts of the principal.

(4) Do all acts regarding checking, savings, transaction, deposit, loan or other accounts, savings certificates, certificates of deposit or similar instruments, the same as the principal could do if personally present.

(5) Sign any tax information or reporting form required by Federal, State or local taxing authorities, including, but not limited to, any Form W-9 or similar form.

(6) In general, transact any business with a banking or financial institution that the principal could if present.

(n) Power to borrow money.--A power to "borrow money" shall mean that the agent may borrow money and pledge or mortgage any properties that the principal owns as a security therefor.

(o) Power to enter safe deposit boxes.--A power to "enter safe deposit boxes" shall mean that the agent may enter any safe deposit box in the name of the principal; add to or remove the contents of such box, open and close safe deposit boxes in the name of the principal; however, the agent shall not deposit or keep in any safe deposit box of the principal any property in which the agent has a personal interest.

(p) Power to engage in insurance and annuity transactions.--A power to "engage in insurance and annuity transactions" shall mean that the agent may:

(1) Purchase, continue, renew, convert or terminate any type of insurance (including, but not limited to, life, accident, health, disability or liability insurance) or annuity and pay premiums and collect benefits and proceeds under insurance policies and annuity contracts.

(2) Exercise nonforfeiture provisions under insurance policies and annuity contracts.

(3) In general, exercise all powers with respect to insurance and annuities that the principal could if present, provided, however, that the agent shall have no power to create or change a beneficiary designation unless authorized in accordance with section 5601.4 (relating to authority that requires specific and general grant of authority).

(q) Power to engage in retirement plan transactions.--A power to "engage in retirement plan transactions" shall mean that the agent may contribute to, withdraw from and deposit funds in any type of retirement plan (including, but not limited to, any tax qualified or nonqualified pension, profit sharing, stock bonus, employee savings and retirement plan, deferred compensation plan or individual retirement account), select and change payment options for the principal, make roll-over contributions from any retirement plan to other retirement plans and, in general, exercise all powers with respect to retirement plans that the principal could if present, provided, however, that the agent shall have no power to create or change a beneficiary designation unless authorized in accordance with section 5601.4.

(r) Power to handle interests in estates and trusts.--A power to "handle interests in estates and trusts" shall mean that the agent may receive a bequest, devise, gift or other transfer of real or personal property to the principal in the principal's own right or as a fiduciary for another and give full receipt and acquittance therefor or a refunding bond therefor; approve accounts of any estate, trust, partnership or other transaction in which the principal may have an interest; enter into any compromise and release in regard thereto; and receive on behalf of the principal all notices and reports required by section 7780.3 (relating to duty to inform and report) or permitted by section 7785(a) (relating to limitation of action against trustee).

(s) Power to pursue claims and litigation.--A power to "pursue claims and litigation" shall mean that the agent may:

(1) Institute, prosecute, defend, abandon, arbitrate, compromise, settle or otherwise dispose of, and appear for the principal in, any legal proceedings before any tribunal regarding any claim relating to the principal or to any property interest of the principal.

(2) Collect and receipt for any claim or settlement proceeds; waive or release rights of the principal; employ and discharge attorneys and others on such terms (including contingent fee arrangements) as the agent deems appropriate.

(3) In general, exercise all powers with respect to claims and litigation that the principal could if present.

(t) Power to receive government benefits.--A power to "receive government benefits" shall mean that the agent may prepare, sign and file any claim or application for Social Security, unemployment, military service or other government benefits; collect and receipt for all government benefits or assistance; and, in general, exercise all powers with respect to government benefits that the principal could if present.

(u) Power to pursue tax matters.--A power to "pursue tax matters" shall mean that the agent may:

(1) Prepare, sign, verify and file any tax return on behalf of the principal, including, but not limited to, joint returns and declarations of estimated tax; examine and copy all the principal's tax returns and tax records.

(2) Sign an Internal Revenue Service power of attorney form.

(3) Represent the principal before any taxing authority; protest and litigate tax assessments; claim, sue for and collect tax refunds; waive rights and sign all documents required to settle, pay and determine tax liabilities; sign waivers extending the period of time for the assessment of taxes or tax deficiencies.

(4) In general, exercise all powers with respect to tax matters that the principal could if present.

(u.1) Power to make anatomical gift.--(Deleted by amendment).

(u.2) Power to operate a business or entity.--A power "to operate a business or entity" shall mean that the agent may:

(1) Continue or participate in the operation of any business or other entity in which the principal holds an interest, whether alone or with others, by making and implementing decisions regarding its financing, operations, employees and all other matters pertinent to the business or entity.

(2) Change the form of ownership of the business or entity to a corporation, partnership, limited liability company or other entity, and initiate or take part in a corporate reorganization, including a merger, consolidation, dissolution or other change in organizational form.

(3) Compensate an agent actively managing, supervising or engaging in the operation of a business or entity, as appropriate, from the principal's assets or from the business or entity, provided that the compensation is reasonably based upon the actual responsibilities assumed and performed.

(4) In general, exercise all powers with respect to operating a business or entity that the principal could if present.

(u.3) Power to provide for personal and family maintenance.--

(1) A power "to provide for personal and family maintenance" shall mean that the agent may provide for the health, education, maintenance and support, in order to maintain the customary standard of living of the principal's spouse and the following individuals, whether living when the power of attorney is executed or later born:

(i) The principal's minor children.

(ii) Other individuals legally entitled to be supported by the principal.

(iii) The individuals whom the principal has customarily supported and intends to support.

(2) In acting under this subsection, the agent shall:

(i) Take into account the long-term needs of the principal.

(ii) Consider any independent means available to those individuals apart from the support provided by the principal.

(3) Authority with respect to personal and family maintenance is in addition to and not limited by authority that an agent may or may not have with respect to gifts under this chapter.

(v) Powers generally.--

(1) All powers described in this section shall be exercisable with respect to any matter in which the principal is in any way interested at the giving of the power of attorney or thereafter and whether arising in this Commonwealth or elsewhere.

(2) A principal may, in a power of attorney, modify any power described in this section.

(April 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 90 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days; July 2, 2014, P.L.855, No.95, eff. Jan. 1, 2015; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017; Oct. 4, 2016, P.L.867, No.103, eff. imd.)

2016 Amendments. Act 79 amended subsecs. (d) and (r), added subsecs. (u.2) and (u.3) and deleted subsecs. (a.1), (h) and (u.1) and Act 103 amended subsec. (d), retroactive to January 1, 2015. The amendments of subsec. (d) by Acts 79 and 103 do not conflict in substance and, under the provisions of 1 Pa.C.S. § 1954, have been merged in setting forth the text of subsec. (d). Section 21(2)(ii) of Act 79 provided that the amendment of subsec. (r) shall apply to all powers of attorney executed before, on or after the effective date of section 21(2)(ii).

2014 Amendment. Act 95 amended subsecs. (k)(4), (p), (q) and (v), added subsec. (a.1) and deleted subsecs. (a) and (e). See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

Cross References. Section 5603 is referred to in sections 2206, 5602 of this title.



Section 5604 - Durable powers of attorney

(a) Definition.--A durable power of attorney is a power of attorney by which a principal designates another his agent in writing. The authority conferred shall be exercisable notwithstanding the principal's subsequent disability or incapacity. A principal may provide in the power of attorney that the power shall become effective at a specified future time or upon the occurrence of a specified contingency, including the disability or incapacity of the principal.

(b) Durable power of attorney not affected by disability or lapse of time.--All acts done by an agent pursuant to a durable power of attorney during any period of disability or incapacity of the principal have the same effect and inure to the benefit of and bind the principal and his successors in interest as if the principal were competent and not disabled. Unless the power of attorney states a time of termination, it is valid notwithstanding the lapse of time since its execution.

(c) Relation of agent to court-appointed guardian.--

(1) If, following execution of a durable power of attorney, the principal becomes an incapacitated person and a guardian is appointed for his estate, the agent is accountable to the guardian as well as to the principal.

(2) A principal may nominate, by a durable power of attorney, the guardian of his estate or of his person for consideration by the court if incapacity proceedings for the principal's estate or person are thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney except for good cause or disqualification.

(3) In its guardianship order and determination of a person's incapacity, the court shall determine whether and the extent to which the incapacitated person's durable power of attorney remains in effect.

(d) Discovery of information and records regarding actions of agent.--

(1) If the agency acting pursuant to the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act, is denied access to records necessary for the completion of a proper investigation of a report or a client assessment and service plan or the delivery of needed services in order to prevent further abuse, neglect, exploitation or abandonment of the older adult principal reported to be in need of protective services, the agency may petition the court of common pleas for an order requiring the appropriate access when either of the following conditions applies:

(i) the older adult principal has provided written consent for confidential records to be disclosed and the agent denies access; or

(ii) the agency can demonstrate that the older adult principal has denied or directed the agent to deny access to the records because of incompetence, coercion, extortion or justifiable fear of future abuse, neglect, exploitation or abandonment.

(2) This petition may be filed in the county wherein the agent resides or has his principal place of business or, if a nonresident, in the county wherein the older adult principal resides. The court, after reasonable notice to the agent and to the older adult principal, may conduct a hearing on the petition.

(3) Upon the failure of the agent to provide the requested information, the court may make and enforce such further orders.

(4) A determination to grant or deny an order, whether in whole or in part, shall not be considered a finding regarding the competence, capacity or impairment of the older adult principal, nor shall the granting or denial of an order preclude the availability of other remedies involving protection of the person or estate of the older adult principal or the rights and duties of the agent.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Abandonment." As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Abuse." As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Agency." As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act, except that in cities of the first class the term shall mean the Department of Aging.

"Exploitation." As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Neglect." As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Older adult principal." A principal who is 60 years of age or older.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; Dec. 20, 2000, P.L.978, No.137, eff. imd.; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017; Oct. 4, 2016, P.L.867, No.103, eff. imd.)

2016 Amendments. Act 79 amended subsec. (c)(1) and added subsec. (c)(3) and Act 103 amended subsec. (c)(1), retroactive to January 1, 2015. The amendments of subsec. (c)(1) by Acts 79 and 103 do not conflict in substance and, under the provisions of 1 Pa.C.S. § 1954, have been merged in setting forth the text of subsec. (c)(1). See section 21 of Act 79 in the appendix to this title for special provisions relating to applicability.

2000 Amendment. Act 137 added subsecs. (d) and (e).

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendments. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5604 is referred to in sections 2206, 5601.1, 6202 of this title.



Section 5605 - Power of attorney not revoked until notice

(a) Death of principal.--The death of a principal who has executed a written power of attorney, durable or otherwise, shall not revoke or terminate the agency as to the agent or other person, who, without actual knowledge of the death of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, shall bind successors in interest of the principal.

(b) Disability or incapacity of principal.--The disability or incapacity of a principal who has previously executed a written power of attorney which is not a durable power shall not revoke or terminate the agency as to the agent or other person, who, without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, shall bind the principal and his successors in interest.

(c) Filing a complaint in divorce.--If a principal designates his spouse as his agent and thereafter either the principal or his spouse files an action in divorce, the designation of the spouse as agent shall be revoked as of the time the action was filed, unless it appears from the power of attorney that the designation was intended to survive such an event.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. See section 13(1) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. Section 27(c) of Act 152 provided that the amendment of section 5605 shall apply to powers of attorney executed on or after the effective date of Act 152.



Section 5606 - Proof of continuance of powers of attorney by affidavit.

As to acts undertaken in good faith reliance thereon, an affidavit executed by the agent under a power of attorney stating that he did not have at the time of exercise of the power actual knowledge of the termination of the power by revocation, death or, if applicable, disability or incapacity or the filing of an action in divorce and that, if applicable, the specified future time or contingency has occurred, is conclusive proof of the nonrevocation or nontermination of the power at that time and conclusive proof that the specified time or contingency has occurred. The agent shall furnish an affidavit to a person relying upon the power of attorney on demand; however, good faith reliance on the power shall protect the person who acts without an affidavit. If the exercise of the power of attorney requires execution and delivery of any instrument which is recordable, the affidavit when authenticated for record is likewise recordable. This section does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation or a change in the principal's capacity.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. Section 27(e) of Act 152 provided that the amendment of section 5606 shall apply beginning with the effective date of Act 152.

Cross References. Section 5606 is referred to in sections 5608, 5608.1 of this title.



Section 5607 - Corporate agent

A bank and trust company or a trust company authorized to act as a fiduciary in this Commonwealth and acting as an agent pursuant to a power of attorney, or appointed by another who possesses such a power, shall have the powers, duties and liabilities set forth in section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5608 - Acceptance of and reliance upon power of attorney

(a) Third party liability.--(Deleted by amendment).

(b) Third party immunity.--(Deleted by amendment).

(c) Genuineness.--A person who in good faith accepts a power of attorney without actual knowledge that a signature or mark of any of the following are not genuine may, without liability, rely upon the genuineness of the signature or mark of:

(1) The principal.

(2) A person who signed the power of attorney on behalf of the principal and at the direction of the principal.

(3) A witness.

(4) A notary public or other person authorized by law to take acknowledgments.

(d) Immunity.--A person who in good faith accepts a power of attorney without actual knowledge of any of the following may, without liability, rely upon the power of attorney as if the power of attorney and agent's authority were genuine, valid and still in effect and the agent had not exceeded and had properly exercised the authority that:

(1) The power of attorney is void, invalid or terminated.

(2) The purported agent's authority is void, invalid or terminated.

(3) The agent is exceeding or improperly exercising the agent's authority.

(e) Request for information.--A person who is asked to accept a power of attorney may request and, without liability, rely upon without further investigation:

(1) An agent's certification under penalty of perjury of any factual matter concerning the principal, agent or power of attorney or an affidavit under section 5606 (relating to proof of continuance of powers of attorney by affidavit).

(2) An English translation of the power of attorney, if the power of attorney contains, in whole or in part, language other than English.

(3) An opinion of counsel relating to whether the agent is acting within the scope of the authority granted by the power of attorney if the person making the request provides in writing or other record the reason for the request.

(f) Additional request for information.--A person who has accepted a power of attorney, whether or not the person has a certification or an opinion of counsel under subsection (e) or an affidavit under section 5606, and has acted upon it by allowing the agent to exercise authority granted under the power of attorney, shall not be precluded from requesting at later times a certification or an opinion of counsel under this subsection, subsection (e) or an affidavit under section 5606 with regard to any further exercise of authority by the agent under the power of attorney.

(g) English translation.--An English translation or an opinion of counsel requested under this section shall be at the principal's expense, unless the request is made more than seven business days after the power of attorney or any revision or addition to a power of attorney:

(1) is presented for acceptance; or

(2) after being previously accepted by a person, is presented to exercise a power not previously exercised by the agent in a transaction with that person.

(h) Limitations.--Except as otherwise provided by law, nothing in this section shall in itself:

(1) validate a forged instrument conveying an interest in real property;

(2) provide that the recording of a forged instrument gives constructive notice of a conveyance of an interest in real property; or

(3) limit the liability of an insurer, indemnitor or guarantor of contractual obligations to indemnify, hold harmless or defend a person who accepts or relies upon a power of attorney.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 2, 2014, P.L.855, No.95, eff. imd.)

2014 Amendment. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. Section 27(e) of Act 152 provided that section 5608 shall apply beginning with the effective date of Act 152.

Cross References. Section 5608 is referred to in sections 5608.1, 5608.2 of this title.



Section 5608.1 - Liability for refusal to accept power of attorney

(a) Acceptance required.--Except as provided under subsections (b) and (d):

(1) A person shall either:

(i) accept a power of attorney; or

(ii) request one of the following:

(A) an affidavit under section 5606 (relating to proof of continuance of powers of attorney by affidavit); or

(B) a certification, translation or an opinion of counsel under section 5608(e) (relating to acceptance of and reliance upon power of attorney);

not later than seven business days after presentation of the power of attorney for acceptance.

(2) If a person requests a certification, a translation, an affidavit under section 5606 or an opinion of counsel under section 5608(e), the person shall accept the power of attorney not later than five business days after receipt of the certification, translation, affidavit or opinion of counsel or unless the information provided by the certification, translation, affidavit or opinion of counsel provides a substantial basis for making a further request under section 5606 or 5608(e).

(3) A person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented.

(b) Acceptance not required.--A person may not be required to accept a power of attorney if any of the following applies:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances.

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with any provisions of this chapter, including:

(i) the failure of the power of attorney to be executed in the manner required under section 5601(b) (relating to general provisions); and

(ii) circumstances in which an agent has no authority to act because of the absence of an acknowledgment as provided under section 5601(d), except as provided under section 5601(e.1) or (e.2).

(3) Engaging in a transaction with the agent in the same circumstances would be inconsistent with any other law or regulation.

(4) The person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power.

(5) A request for a certification, a translation, an affidavit under section 5606 or an opinion of counsel under section 5608(e) is refused, including a certification, an affidavit or an opinion of counsel requested to demonstrate that the exercise of authority pursuant to a power of attorney is proper without the notice provided for under section 5601(c), except as provided under section 5601(e.1) or (e.2).

(6) The person in good faith believes that the power of attorney is not valid or the agent does not have the authority to perform the act requested, whether or not a certification, a translation, an affidavit under section 5606 or an opinion of counsel under section 5608(e) has been requested or provided.

(7) The person makes a report to the local protective services agency under section 302 of the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act, stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation or abandonment by the agent or someone acting for or with the agent.

(8) The person has actual knowledge that another person has made a report to the local protective services agency under section 302 of the Older Adults Protective Services Act stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation or abandonment by the agent or someone acting for or with the agent.

(c) Violation.--A person who refuses, in violation of this section, to accept a power of attorney shall be subject to:

(1) Civil liability for pecuniary harm to the economic interests of the principal proximately caused by the person's refusal to comply with the instructions of the agent designated in the power of attorney.

(2) A court order mandating acceptance of the power of attorney.

(d) Nonapplicability.--The requirements and penalties of this section shall not apply to:

(1) a power of attorney subject to the laws of another state or jurisdiction; or

(2) a power of attorney prescribed by a government or governmental subdivision, agency or instrumentality for a governmental purpose.

(July 2, 2014, P.L.855, No.95, eff. imd.)

2014 Amendment. Act 95 added section 5608.1. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

Cross References. Section 5608.1 is referred to in section 5608.2 of this title.



Section 5608.2 - Activities through employees

For the purposes of sections 5608 (relating to acceptance of and reliance upon power of attorney) and 5608.1 (relating to liability for refusal to accept power of attorney), the following shall apply:

(1) A person who conducts activities through employees shall be considered to be without actual knowledge of a fact relating to a power of attorney, a principal or an agent, if the employee conducting the transaction involving the power of attorney is without knowledge of the fact.

(2) An employee has knowledge of a fact if the employee has actual knowledge of the fact or acts with conscious disregard or willful ignorance regarding the existence of the fact.

(July 2, 2014, P.L.855, No.95, eff. imd.)

2014 Amendment. Act 95 added section 5608.2. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.



Section 5609 - Compensation and reimbursement for expenses

(a) Compensation.--In the absence of a specific provision to the contrary in the power of attorney, the agent shall be entitled to reasonable compensation based upon the actual responsibilities assumed and performed.

(b) Reimbursement for expenses.--An agent shall be entitled to reimbursement for actual expenses advanced on behalf of the principal and to reasonable expenses incurred in connection with the performance of the agent's duties.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. Act 39 added section 5609. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5610 - Account

An agent shall file an account of his administration whenever directed to do so by the court and may file an account at any other time. All accounts shall be filed in the office of the clerk in the county where the principal resides. The court may assess the costs of the accounting proceeding as it deems appropriate, including the costs of preparing and filing the account.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

Applicability. Section 21(2)(ii) of Act 79 provided that the amendment of section 5610 shall apply to all powers of attorney executed before, on or after the effective date of section 21(2)(ii).

1999 Amendment. Act 39 added section 5610. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5611 - Validity

A power of attorney executed in or under the laws of another state or jurisdiction shall be valid in this Commonwealth if, when the power of attorney was executed, the execution complied with:

(1) the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, the law of the jurisdiction in which the power of attorney was executed; or

(2) the requirements for a military power of attorney under 10 U.S.C. § 1044(b) (relating to legal assistance).

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 2, 2014, P.L.855, No.95, eff. imd.)

2014 Amendment. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.

1999 Amendment. Act 39 added section 5611. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5612 - Principles of law and equity

Unless displaced by a provision of this chapter, the principles of law and equity supplement this chapter.

(July 2, 2014, P.L.855, No.95, eff. imd.)

2014 Amendment. Act 95 added section 5612. See section 9 of Act 95 in the appendix to this title for special provisions relating to application of law.



Section 5613 - Meaning and effect of power of attorney

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney is executed.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added section 5613. Section 21(2)(ii) of Act 79 provided that the addition of section 5613 shall apply to all powers of attorney executed before, on or after the effective date of section 21(2)(ii).



Section 5614 - Jurisdiction and venue

(a) County having venue.--Venue of any matter pertaining to the exercise of a power by an agent acting under a power of attorney as provided in this chapter shall be in the county in which the principal is domiciled, a resident or residing in a long-term care facility.

(b) Declining jurisdiction.--

(1) A court having jurisdiction may decline to exercise jurisdiction if at any time it determines that a court of another county or state is a more appropriate forum.

(2) If a court of this Commonwealth declines to exercise jurisdiction, it shall either dismiss the proceeding or stay the proceeding upon condition that a proceeding be promptly commenced in another county or state. A court may impose any other condition that it deems appropriate.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added section 5614. Section 21(2)(ii) of Act 79 provided that the addition of section 5614 shall apply to all powers of attorney executed before, on or after the effective date of section 21(2)(ii).






Chapter 57 - Absentees and Presumed Decedents

Chapter Notes

Enactment. Chapter 57 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 5701 - Proof of death

(a) Finding of death.--When a person domiciled in the Commonwealth disappears and is absent from his place of residence without being heard of after diligent inquiry, the court of the county where he last resided, aided by the report of a master if necessary, upon the petition of any party in interest, and, if a trustee has been appointed for the absentee, at any time during the trusteeship, may make a finding and decree that the absentee is dead and of the date of his death, provided the notice required by section 5704 (relating to notice to absentee) has been given to the absentee.

(b) Presumption from absence.--When the death of a person or the date thereof is in issue, his unexplained absence from his last known place of residence and the fact that he has been unheard of for seven years may be a sufficient ground for finding that he died seven years after he was last heard of.

(c) Exposure to specific peril.--The fact that an absentee was exposed to a specific peril of death may be sufficient ground for finding that he died less than seven years after he was last heard of.

(d) Competency of witnesses.--All persons shall be competent to testify concerning the death or disappearance of an absentee regardless of relationship by marriage to him or of interest in his estate.

(e) Distribution of estate or trust.--If the continued existence of an absentee would affect the distribution of an estate or trust, the court having jurisdiction of the estate or trust may, for purposes of distribution of that estate or trust, make a finding and decree of death, as provided in this section, regardless of where the absentee was domiciled or last resided.

(July 9, 1976, P.L.551, No.135, eff. imd.)

1976 Amendment. Act 135 added subsec. (e).

Cross References. Section 5701 is referred to in sections 3540, 5706 of this title.



Section 5702 - Trustee for absentee

(a) Appointment.--When a person domiciled or having property in the Commonwealth disappears and is absent from his last known place of residence for a period of one year without being heard of after diligent inquiry, the court of the county where the absentee last resided or, if a nonresident, the court of the county where any of his property shall be located, aided by the report of a master if necessary, upon the petition of any person who would be a party in interest were the absentee deceased or of any insurer or creditor of the absentee, after notice as provided in section 5704 (relating to notice to absentee), upon good cause being shown, may find that the absentee's property requires protection and that he was last heard of on a date certain and may appoint a trustee to take charge of his estate. The absentee shall be made a party to the proceeding and any other person who would have an interest in the property of the absentee were he deceased, upon direction of the court, may be made a party to the proceeding. The period of one year specified in this subsection may be shortened in the discretion of the court.

(b) Bonds, powers, duties and liabilities.--A trustee for an absentee shall give such bond, shall be removed and discharged, and, except as otherwise expressly provided, shall have the same powers, duties and liabilities in the administration of the absentee's real and personal estate as are provided in Chapter 51 (relating to minors), with respect to a guardian in the administration of a minor's estate and, in addition, shall have the right to pay premiums on policies of insurance insuring the life of the absentee and, with the approval of the court, to pay or expend and apply so much of the absentee's property or the income therefrom, as may be necessary for the support of anyone whom the absentee, if living, would be under a legal duty to support, or for the education of his minor children. He shall not have the power to sell or dispose of any asset of the estate or to enter into any lease without prior court approval.

(c) Temporary trustee.--Upon the filing of a petition for the appointment of a trustee for an absentee, the court, if it finds it necessary to protect the property of the absentee, may appoint a temporary trustee to take charge of it and to conserve it, in the manner directed by the court, pending a hearing on the petition. The temporary trustee shall give such bond as the court shall require. Should a permanent trustee be appointed, the temporary trustee shall deliver to the permanent trustee all property of the absentee in his possession, less such as may be necessary to cover his expenses and compensation, as allowed by the court, shall file his final account, and upon its confirmation may be discharged. Should the petition for a permanent trustee be denied, the court shall make appropriate orders for the disposition of the property.

Cross References. Section 5702 is referred to in section 3540 of this title.



Section 5703 - Distribution of property of absentee

Upon the entry of a decree establishing the death of a person domiciled in the Commonwealth, based in whole or in part upon his absence from his place of residence, the real and personal property of the absentee shall be administered by his personal representative as in the case of other decedents. However, the personal representative shall make no distribution of such property to the persons entitled thereto by will or by intestacy, nor shall such persons acquire indefeasible title thereto, except under decree of court. The court, in awarding distribution, shall require that a refunding bond, with or without security and in such form and amount as the court shall direct, shall be executed by each distributee and filed with the clerk. The bond shall be conditioned that, if it shall later be established that the absentee was in fact alive at the time of distribution, the distributee upon demand will return the property received by him or, if it has been disposed of, will make such restitution therefor as the court shall deem equitable. Should a distributee not execute the bond, the court shall appoint a trustee to receive and hold his share until further order of the court.

Cross References. Section 5703 is referred to in section 5706 of this title.



Section 5704 - Notice to absentee

The court, if satisfied concerning the interest of the petitioner, shall cause to be advertised in a newspaper of general circulation in the county of the absentee's last known residence and in the legal journal, if any, designated by rule of court for publication of legal notices, once a week for four successive weeks or for such shorter period as the court may deem appropriate, and to be otherwise advertised as the court according to the circumstances of the case shall deem advisable, the fact of such application, together with notice that on a specified day, which shall be at least two weeks after the last appearance of any such advertisement, the court, or a master appointed by the court for that purpose, will hear evidence concerning the alleged absence, including the circumstances and duration thereof.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Section 27(e) of Act 152 provided that the amendment of section 5704 shall apply beginning with the effective date of Act 152.

Cross References. Section 5704 is referred to in sections 5701, 5702, 5706 of this title.



Section 5705 - Search for absentee

The court, on its own motion or upon the application of any party in interest, may direct the trustee to search for the absentee in any manner which the court shall deem appropriate, or may appoint a master, investigator or appropriate agency to do so. The expenses of such a search shall be paid out of the property of the absentee.



Section 5706 - Persons presumed dead from September 11, 2001, terrorist attack

The requirements of sections 5703 (relating to distribution of property of absentee) and 5704 (relating to notice to absentee) shall not apply with respect to a person who is presumed dead as a result of the terrorist attacks on September 11, 2001. These terrorist attacks constitute specific perils within the meaning of section 5701(c) (relating to proof of death) which would justify a court to immediately determine that the presumed decedent died on September 11, 2001.

(May 16, 2002, P.L.330, No.50, eff. imd.)

2002 Amendment. Act 50 added section 5706. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.






Chapter 58 - Mental Health Care

Chapter Notes

Enactment. Chapter 58 was added November 30, 2004, P.L.1525, No.194, effective in 60 days.

Cross References. Subchapter B is referred to in section 5808 of this title.

Cross References. Subchapter C is referred to in section 5808 of this title.



Section 5801 - Applicability

(a) General rule.--This chapter applies to mental health declarations and mental health powers of attorney.

(b) Preservation of existing rights.--The provisions of this chapter shall not be construed to impair or supersede any existing rights or responsibilities not addressed in this chapter.



Section 5802 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Attending physician." A physician who has primary responsibility for the treatment and care of the declarant or principal.

"Declarant." An individual who makes a declaration in accordance with this chapter.

"Declaration." A writing made in accordance with this chapter that expresses a declarant's wishes and instructions for mental health care and mental health care directions and which may contain other specific directions.

"Mental health care." Any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutical treatment.

"Mental health care agent." An individual designated by a principal in a mental health power of attorney.

"Mental health care provider." A person who is licensed, certified or otherwise authorized by the laws of this Commonwealth to administer or provide mental health care in the ordinary course of business or practice of a profession.

"Mental health power of attorney." A writing made by a principal designating an individual to make mental health care decisions for the principal.

"Mental health treatment professional." A licensed physician who has successfully completed a residency program in psychiatry or a person trained and licensed in social work, psychology or nursing who has a graduate degree and clinical experience in mental health.

"Principal." An individual who makes a mental health power of attorney in accordance with this chapter.



Section 5803 - Legislative findings and intent

(a) Intent.--This chapter provides a means for competent adults to control their mental health care either directly through instructions written in advance or indirectly through a mental health care agent.

(b) Presumption not created.--This chapter shall not be construed to create any presumption regarding the intent of an individual who has not executed a declaration or mental health care power of attorney to consent to the use or withholding of treatment.

(c) Findings in general.--The General Assembly finds that all capable adults have a qualified right to control decisions relating to their own mental health care.



Section 5804 - Compliance

(a) Duty to comply.--

(1) An attending physician and mental health care provider shall comply with mental health declarations and powers of attorney.

(2) If an attending physician or other mental health care provider cannot in good conscience comply with a declaration or mental health care decision of a mental health care agent because the instructions are contrary to accepted clinical practice and medical standards or because treatment is unavailable or if the policies of a mental health care provider preclude compliance with a declaration or mental health care decision of a mental health care agent, immediately upon receipt of the declaration or power of attorney and as soon as any possibility of noncompliance becomes apparent, the attending physician or mental health care provider shall so inform the following:

(i) The declarant if the declarant is competent.

(ii) The substitute named in the declaration if the declarant is incompetent.

(iii) The guardian or other legal representative of the declarant if the declarant is incompetent and a substitute is not named in the declaration.

(iv) The mental health care agent of the principal.

(3) The physician or mental health care provider shall document the reasons for noncompliance.

(b) Transfer.--An attending physician or mental health care provider under subsection (a)(2) shall make every reasonable effort to assist in the transfer of the declarant or principal to another physician or mental health care provider who will comply with the declaration or mental health care decision of the mental health care agent. While the transfer is pending, the patient shall be treated consistent with the declaration or mental health care decision of the mental health agent. If reasonable efforts to transfer fail, the patient may be discharged.

Cross References. Section 5804 is referred to in section 5824 of this title.



Section 5805 - Liability

(a) General rule.--A person who is a physician, another mental health care provider or another person who acts in good faith and consistent with this chapter may not be subject to criminal or civil liability, discipline for unprofessional conduct or administrative sanctions and may not be found to have committed an act of unprofessional conduct by any professional board or administrative body with such authority as a result of any of the following:

(1) Complying with a direction or decision of an individual who the person believes in good faith has authority to act as a principal's mental health care agent so long as the direction or decision is not clearly contrary to the terms of the mental health power of attorney.

(2) Refusing to comply with a direction or decision of an individual based on a good faith belief that the individual lacks authority to act as a principal's mental health care agent.

(3) Complying with a mental health care power of attorney or declaration under the assumption that it was valid when made and has not been amended or revoked.

(4) Disclosing mental health care information to another person based upon a good faith belief that the disclosure is authorized, permitted or required by this chapter.

(5) Refusing to comply with the direction or decision of an individual due to conflicts with a provider's contractual, network or payment policy restrictions.

(6) Refusing to comply with a declaration or mental health power of attorney which violates accepted clinical standards or medical standards of care.

(7) Making a determination that the patient lacks capacity to make mental health decisions that causes a declaration or a mental health power of attorney to become effective.

(8) Failing to determine that a patient lacks capacity to make mental health decisions for the purposes of this chapter.

(b) Same effect as if dealing with principal.--Any attending physician, mental health care provider and other person who acts under subsection (a) shall be protected and released to the same extent as if dealing directly with a competent principal.

(c) Good faith of mental health care agent.--A mental health care agent who acts according to the terms of a mental health power of attorney may not be subject to civil or criminal liability for acting in good faith for a principal or failing in good faith to act for a principal.



Section 5806 - Penalties

(a) Offense defined.--A person commits a felony of the third degree by willfully:

(1) Concealing, canceling, altering, defacing, obliterating or damaging a declaration without the consent of the declarant.

(2) Concealing, canceling, altering, defacing, obliterating or damaging a mental health power of attorney or any amendment or revocation thereof without the consent of the principal.

(3) Causing a person to execute a declaration or power of attorney under this chapter by undue influence, fraud or duress.

(4) Falsifying or forging a mental health power of attorney or declaration or any amendment or revocation thereof, the result of which is a direct change in the mental health care provided to the principal.

(b) Removal and liability.--An agent who willfully fails to comply with a mental health power of attorney may be removed and sued for actual damages.



Section 5807 - Rights and responsibilities

(a) Declarants and principals.--Persons who execute a declaration or a mental health power of attorney shall have the following rights and responsibilities:

(1) For the purposes of this chapter, persons are presumed capable of making mental health decisions, including the execution of a mental health declaration or power of attorney, unless they are adjudicated incapacitated, involuntarily committed or found to be incapable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.

(2) Persons shall be required to notify their mental health care provider of the existence of any declaration or mental health power of attorney.

(3) Persons shall execute or amend their declarations or mental health powers of attorney every two years; however, if a person is incapable of making mental heath care decisions at the time this document would expire, the document shall remain in effect and be reviewed at the time when the person regains capacity.

(4) Persons shall give notice of amendment and revocation to providers, agents and guardians, if any.

(b) Providers.--Mental health treatment providers shall have the following rights and responsibilities:

(1) Inquire as to the existence of declarations or powers of attorney for persons in their care.

(2) Inform persons who are being discharged from treatment about the availability of mental health declarations and powers of attorney as part of discharge planning.

(3) Not require declarations or powers of attorney as conditions of treatment. Mental health treatment providers may not choose whether to accept a person for treatment based solely on the existence or absence of a mental health declaration or power of attorney.



Section 5808 - Combining mental health instruments

(a) General rule.--A declaration and mental health power of attorney may be combined into one mental health document.

(b) Form.--A combined declaration and mental health power of attorney may be in the following form or any other written form which contains the information required under Subchapters B (relating to mental health declarations) and C (relating to mental health powers of attorney):

Combined Mental Health Care Declaration

and Power of Attorney Form

Part I. Introduction.

I, , having capacity to make mental health decisions, willfully and voluntarily make this declaration and power of attorney regarding my mental health care.

I understand that mental health care includes any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutic treatment. Electroconvulsive therapy may be administered only if I have specifically consented to it in this document. I will be the subject of laboratory trials or research only if specifically provided for in this document. Mental health care does not include psychosurgery or termination of parental rights.

I understand that my incapacity will be determined by examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, one of the decision makers will be one of my treating professionals.

Part II. Mental Health Declaration.

A. When this declaration becomes effective.

This declaration becomes effective at the following designated time:

( ) When I am deemed incapable of making mental health care decisions.

( ) When the following condition is met:

(List condition)

B. Treatment preferences.

1. Choice of treatment facility.

( ) In the event that I require commitment to a psychiatric treatment facility, I would prefer to be admitted to the following facility:

(Insert name and address of facility)

( ) In the event that I require commitment to a psychiatric treatment facility, I do not wish to be committed to the following facility:

(Insert name and address of facility)

I understand that my physician may have to place me in a facility that is not my preference.

2. Preferences regarding medications for psychiatric treatment.

( ) I consent to the medications that my treating physician recommends.

( ) I consent to the medications that my treating physician recommends with the following exception, preference or limitation:

(List medication and reason for exception, preference or limitation)

The exception, preference or limitation applies to generic, brand name and trade name equivalents. I understand that dosage instructions are not binding on my physician.

( ) I do not consent to the use of any medications.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to medication.

3. Preferences regarding electroconvulsive therapy (ECT).

( ) I consent to the administration of electroconvulsive therapy.

( ) I do not consent to the administration of electroconvulsive therapy.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to electroconvulsive therapy.

4. Preferences for experimental studies or drug trials.

( ) I consent to participation in experimental studies if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to experimental studies.

( ) I do not consent to participation in experimental studies.

( ) I consent to participation in drug trials if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to drug trials.

( ) I do not consent to participation in any drug trials.

5. Additional instructions or information.

Examples of other instructions or information that may be included:

Activities that help or worsen symptoms.

Type of intervention preferred in the event of a crisis.

Mental and physical health history.

Dietary requirements.

Religious preferences.

Temporary custody of children.

Family notification.

Limitations on the release or disclosure of mental health

records.

Other matters of importance.

C. Revocation.

This declaration may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this declaration in the manner specified, I understand that the other instructions contained in this declaration will remain effective until:

(1) I revoke this declaration in its entirety;

(2) I make a new combined mental health declaration and power of attorney; or

(3) two years after the date this document was executed.

D. Termination.

I understand that this declaration will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time that this declaration would expire.

(Specify date)

E. Preference as to a court-appointed guardian.

I understand that I may nominate a guardian of my person for consideration by the court if incapacity proceedings are commenced under 20 Pa.C.S. § 5511. I understand that the court will appoint a guardian in accordance with my most recent nomination except for good cause or disqualification. In the event a court decides to appoint a guardian, I desire the following person to be appointed:

(Insert name, address, telephone number of the designated

person)

( ) The appointment of a guardian of my person will not give the guardian the power to revoke, suspend or terminate this declaration.

( ) Upon appointment of a guardian, I authorize the guardian to revoke, suspend or terminate this declaration.

Part III. Mental Health Power of Attorney.

I, , having the capacity to make mental health decisions, authorize my designated health care agent to make certain decisions on my behalf regarding my mental health care. If I have not expressed a choice in this document or in the accompanying declaration, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

A. Designation of agent.

I hereby designate and appoint the following person as my agent to make mental health care decisions for me as authorized in this document. This authorization applies only to mental health decisions that are not addressed in the accompanying signed declaration.

(Insert name of designated person)

Signed:

(My name, address, telephone number)

Witnesses' signatures:

(Insert names, addresses, telephone numbers of witnesses)

Agent's acceptance:

I hereby accept designation as mental health care agent for

(Insert name of declarant)

Agent's signature:

(Insert name, address, telephone number of designated person)

B. Designation of alternative agent.

In the event that my first agent is unavailable or unable to serve as my mental health care agent, I hereby designate and appoint the following individual as my alternative mental health care agent to make mental health care decisions for me as authorized in this document:

(Insert name of designated person)

Signed:

(My name, address, telephone number)

Witnesses' signatures:

(Insert names, addresses, telephone numbers of witnesses)

Alternative agent's acceptance:

I hereby accept designation as alternative mental health care agent for (Insert name of declarant)

Alternative agent's signature:

(Insert name, address, telephone number of alternative agent)

C. When this power of attorney become effective.

This power of attorney will become effective at the following designated time:

( ) When I am deemed incapable of making mental health care decisions.

( ) When the following condition is met:

(List condition)

D. Authority granted to my mental health care agent.

I hereby grant to my agent full power and authority to make mental health care decisions for me consistent with the instructions and limitations set forth in this document. If I have not expressed a choice in this power of attorney or in the accompanying declaration, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

(1) Preferences regarding medications for psychiatric treatment.

( ) My agent is authorized to consent to the use of any medications after consultation with my treating psychiatrist and any other persons my agent considers appropriate.

( ) My agent is not authorized to consent to the use of any medications.

(2) Preferences regarding electroconvulsive therapy (ECT).

( ) My agent is authorized to consent to the administration of electroconvulsive therapy.

( ) My agent is not authorized to consent to the administration of electroconvulsive therapy.

(3) Preferences for experimental studies or drug trials.

( ) My agent is authorized to consent to my participation in experimental studies if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( ) My agent is not authorized to consent to my participation in experimental studies.

( ) My agent is authorized to consent to my participation in drug trials if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( ) My agent is not authorized to consent to my participation in drug trials.

E. Revocation.

This power of attorney may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this power of attorney in the manner specified, I understand that the other instructions contained in this power of attorney will remain effective until:

(1) I revoke this power of attorney in its entirety;

(2) I make a new combined mental health care declaration and power of attorney; or

(3) two years from the date this document was executed. I understand that this power of attorney will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time that the power of attorney would expire.

I am making this combined mental health care declaration and power of attorney on the (insert day) day of (insert month), (insert year).

My signature:

(My name, address, telephone number)

Witnesses' signatures:

(Names, addresses, telephone numbers of witnesses).

If the principal making this combined mental health care declaration and power of attorney is unable to sign this document, another individual may sign on behalf of and at the direction of the principal.

Signature of person signing on my behalf:

(Name, address, telephone number)



Section 5821 - Short title of subchapter

This subchapter shall be known and may be cited as the Advance Directive for Mental Health Act.



Section 5822 - Execution

(a) Who may make.--An individual who is at least 18 years of age or an emancipated minor and has not been deemed incapacitated pursuant to section 5511 (relating to petition and hearing; independent evaluation) or severely mentally disabled pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, may make a declaration governing the initiation, continuation, withholding or withdrawal of mental health treatment.

(b) Requirements.--A declaration must be:

(1) Dated and signed by the declarant by signature or mark or by another individual on behalf of and at the direction of the declarant.

(2) Witnessed by two individuals, each of whom must be at least 18 years of age.

(c) Witnesses.--

(1) An individual who signs a declaration on behalf of and at the direction of a declarant may not witness the declaration.

(2) A mental health care provider and its agent may not sign a declaration on behalf of and at the direction of a declarant if the mental health care provider or agent provides mental health care services to the declarant.

Cross References. Section 5822 is referred to in section 5826 of this title.



Section 5823 - Form

A declaration may be in the following form or any other written form that expresses the wishes of a declarant regarding the initiation, continuation or refusal of mental health treatment and may include other specific directions, including, but not limited to, designation of another individual to make mental health treatment decisions for the declarant if the declarant is incapable of making mental health decisions:

Mental Health Declaration.

I, , having the capacity to make mental health decisions, willfully and voluntarily make this declaration regarding my mental health care.

I understand that mental health care includes any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutic treatment. Electroconvulsive therapy may be administered only if I have specifically consented to it in this document. I will be the subject of laboratory trials or research only if specifically provided for in this document. Mental health care does not include psychosurgery or termination of parental rights.

I understand that my incapacity will be determined by examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, one of the decision makers will be one of my treating professionals.

A. When this declaration becomes effective.

This declaration becomes effective at the following designated time:

( ) When I am deemed incapable of making mental health care decisions.

( ) When the following condition is met:

(List condition)

B. Treatment preferences.

1. Choice of treatment facility.

( ) In the event that I require commitment to a psychiatric treatment facility, I would prefer to be admitted to the following facility:

(Insert name and address of facility)

( ) In the event that I require commitment to a psychiatric treatment facility, I do not wish to be committed to the following facility:

(Insert name and address of facility)

I understand that my physician may have to place me in a facility that is not my preference.

2. Preferences regarding medications for psychiatric treatment.

( ) I consent to the medications that my treating physician recommends with the following exception, preference or limitation:

(List medication and reason for exception, preference or limitation)

This exception, preference or limitation applies to generic, brand name and trade name equivalents. I understand that dosage instructions are not binding on my physician.

( ) I do not consent to the use of any medications.

3. Preferences regarding electroconvulsive therapy (ECT).

( ) I consent to the administration of electroconvulsive therapy.

( ) I do not consent to the administration of electroconvulsive therapy.

4. Preferences for experimental studies or drug trials.

( ) I consent to participation in experimental studies if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I do not consent to participation in experimental studies.

( ) I consent to participation in drug trials if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I do not consent to participation in any drug trials.

5. Additional instructions or information.

Examples of other instructions or information that may be included:

Activities that help or worsen symptoms.

Type of intervention preferred in the event of a crisis.

Mental and physical health history.

Dietary requirements.

Religious preferences.

Temporary custody of children.

Family notification.

Limitations on the release or disclosure of mental health

records.

Other matters of importance.

C. Revocation.

This declaration may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this declaration in the manner specified, I understand that the other instructions contained in this declaration will remain effective until:

(1) I revoke this declaration in its entirety;

(2) I make a new mental health care declaration; or

(3) two years after the date this document was executed.

D. Termination.

I understand that this declaration will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time that the declaration would expire.

E. Preference as to a court-appointed guardian.

I understand that I may nominate a guardian of my person for consideration by the court if incapacity proceedings are commenced pursuant to 20 Pa.C.S. § 5511. I understand that the court will appoint a guardian in accordance with my most recent nomination except for good cause or disqualification. In the event a court decides to appoint a guardian, I desire the following person to be appointed:

(Insert name, address and telephone number

of designated person)

( ) The appointment of a guardian of my person will not give the guardian the power to revoke, suspend or terminate this declaration.

( ) Upon appointment of a guardian, I authorize the guardian to revoke, suspend or terminate this declaration.

I am making this declaration on the (insert day) of (insert month), (insert year).

My signature:

(My name, address, telephone number)

Witnesses' signatures:

(Names, addresses, telephone numbers of witnesses)

If the principal making this declaration is unable to sign it, another individual may sign on behalf of and at the direction of the principal.

Signature of person signing on my behalf:

(Name, address and telephone number)



Section 5824 - Operation

(a) When operative.--A declaration becomes operative when:

(1) A copy is provided to the attending physician.

(2) The conditions stated in the declaration are met.

(b) Compliance.--When a declaration becomes operative, the attending physician and other mental health care providers shall act in accordance with its provisions or comply with the transfer provisions of section 5804 (relating to compliance).

(c) Invalidity of specific direction.--If a specific direction in the declaration is held to be invalid, the invalidity shall not be construed to negate other directions in the declaration that can be effected without the invalid direction.

(d) Mental health record.--A physician or other mental health care provider to whom a copy of a declaration is furnished shall make it a part of the mental health record of the declarant for at least two years from the date of execution and, if unwilling to comply with the declaration, promptly so advise those listed in section 5804(a)(2).

(e) Duration.--A declaration shall be valid until revoked by the declarant or until two years from the date of execution. If a declaration for mental health treatment has been invoked and is in effect at the specified expiration date after its execution, the declaration shall remain effective until the principal is no longer incapable.

(f) Absence of declaration.--If an individual does not make a declaration, a presumption does not arise regarding the intent of the individual to consent to or to refuse a mental health treatment.



Section 5825 - Revocation

(a) When declaration may be revoked.--A declaration may be revoked by the declarant at any time, either orally or in writing, in whole or in part, unless the individual has been found to be incapable of making mental health decisions or the individual has been involuntarily committed.

(b) Capacity to revoke.--Subsection (a) notwithstanding, during a period of involuntary commitment pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, a declarant may revoke the declaration only if found to be capable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, a psychologist, a family physician, an attending physician or a mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.

(c) Effect of revocation.--A revocation of a declaration shall be effective upon communication to the attending physician or other mental health care provider by the declarant or a witness to the revocation of the intent to revoke.

(d) Mental health record.--An attending physician or other mental health care provider shall make revocation, a finding of capacity or a declaration part of the mental health record of the declarant.



Section 5826 - Amendment

(a) Capacity to amend.--While having the capacity to make mental health decisions, a declarant may amend a declaration by a writing executed in accordance with the provisions of section 5822 (relating to execution).

(b) Determination of capacity.--During the period of involuntary treatment pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, a declarant may amend the declaration if the individual is found to be capable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, a psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.



Section 5831 - Short title of subchapter

This subchapter shall be known and may be cited as the Mental Health Care Agents Act.



Section 5832 - Execution

(a) Who may make.--An individual who is at least 18 years of age or an emancipated minor and who has not been deemed incapacitated pursuant to section 5511 (relating to petition and hearing; independent evaluation) or found to be severely mentally disabled pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, may make a mental health power of attorney governing the initiation, continuation, withholding or withdrawal of mental health treatment.

(b) Requirements.--A mental health power of attorney must be:

(1) Dated and signed by the principal by signature or mark or by another individual on behalf of and at the direction of the principal.

(2) Witnessed by two individuals, each of whom must be at least 18 years of age.

(c) Witnesses.--

(1) An individual who signs a mental health power of attorney on behalf of and at the direction of a principal may not witness the mental health power of attorney.

(2) A mental health care provider and its agent may not sign a mental health power of attorney on behalf of and at the direction of a principal if the mental health care provider or agent provides mental health care services to the principal.

Cross References. Section 5832 is referred to in section 5840 of this title.



Section 5833 - Form

(a) Requirements.--A mental health power of attorney must do the following:

(1) Identify the principal and appoint the mental health care agent.

(2) Declare that the principal authorizes the mental health care agent to make mental health care decisions on behalf of the principal.

(b) Optional provisions.--A mental health power of attorney may:

(1) Describe any limitations that the principal imposes upon the authority of the mental health care agent.

(2) Indicate the intent of the principal regarding the initiation, continuation or refusal of mental health treatment.

(3) Nominate a guardian of the person of the principal as provided in Subchapter C of Chapter 55 (relating to appointment of guardian; bonds; removal and discharge).

(4) Contain other provisions as the principal may specify regarding the implementation of mental health care decisions and related actions by the mental health care agent.

(c) Written form.--A mental health power of attorney may be in the following form or any other written form identifying the principal, appointing a mental health care agent and declaring that the principal authorizes the mental health care agent to make mental health care decisions on behalf of the principal:

Mental Health Power of Attorney

I, , having the capacity to make mental health decisions, authorize my designated health care agent to make certain decisions on my behalf regarding my mental health care. If I have not expressed a choice in this document, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

I understand that mental health care includes any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutic treatment. Electroconvulsive therapy may be administered only if I have specifically consented to it in this document. I will be the subject of laboratory trials or research only if specifically provided for in this document. Mental health care does not include psychosurgery or termination of parental rights.

I understand that my incapacity will be determined by examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, one of the decision makers shall be one of my treating professionals.

A. Designation of agent.

I hereby designate and appoint the following person as my agent to make mental health care decisions for me as authorized in this document:

(Insert name of designated person)

Signed:

(My name, address, telephone number)

(Witnesses' signatures)

(Names, addresses, telephone numbers of witnesses)

Agent's acceptance:

I hereby accept designation as mental health care agent for (Insert name of declarant)

Agent's signature:

(Insert name, address, telephone number of designated person)

B. Designation of alternative agent.

In the event that my first agent is unavailable or unable to serve as my mental health care agent, I hereby designate and appoint the following individual as my alternative mental health care agent to make mental health care decisions for me as authorized in this document:

(Insert name of designated person)

Signed:

(Witnesses' signatures)

(Names, addresses, telephone numbers of witnesses)

Alternative agent's acceptance:

I hereby accept designation as alternative mental health care agent for

(Insert name of declarant)

Alternative agent's signature: .

(Insert name, address, telephone number)

C. When this power of attorney becomes effective.

This power of attorney will become effective at the following designated time:

( ) When I am deemed incapable of making mental health care decisions.

( ) When the following condition is met:

(List condition)

D. Authority granted to my mental health care agent.

I hereby grant to my agent full power and authority to make mental health care decisions for me consistent with the instructions and limitations set forth in this power of attorney. If I have not expressed a choice in this power of attorney, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

E. Treatment preferences.

1. Choice of treatment facility.

( ) In the event that I require commitment to a psychiatric treatment facility, I would prefer to be admitted to the following facility:

(Insert name and address of facility)

( ) In the event that I require commitment to a psychiatric treatment facility, I do not wish to be committed to the following facility:

(Insert name and address of facility)

I understand that my physician may have to place me in a facility that is not my preference.

2. Preferences regarding medications for psychiatric treatment.

( ) I consent to the medications that my agent agrees to after consultation with my treating physician and any other persons my agent considers appropriate.

( ) I consent to the medications that my agent agrees to, with the following exception or limitation:

(List exception or limitation)

This exception or limitation applies to generic, brand name and trade name equivalents.

( ) My agent is not authorized to consent to the use of any medications.

3. Preferences regarding electroconvulsive therapy (ECT).

( ) My agent is authorized to consent to the administration of electroconvulsive therapy.

( ) My agent is not authorized to consent to the administration of electroconvulsive therapy.

4. Preferences for experimental studies or drug trials.

( ) My agent is authorized to consent to my participation in experimental studies if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( ) My agent is not authorized to consent to my participation in experimental studies.

( ) My agent is authorized to consent to my participation in drug trials if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( ) My agent is not authorized to consent to my participation in drug trials.

5. Additional information and instructions.

Examples of other information that may be included:

Activities that help or worsen symptoms.

Type of intervention preferred in the event of a crisis.

Mental and physical health history.

Dietary requirements.

Religious preferences.

Temporary custody of children.

Family notification.

Limitations on release or disclosure of mental health

records.

Other matters of importance.

F. Revocation.

This power of attorney may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this power of attorney in the manner specified, I understand that the other instructions contained in this power of attorney will remain effective until:

(1) I revoke this power of attorney in its entirety;

(2) I make a new mental health power of attorney; or

(3) two years after the date this document was executed.

G. Termination.

I understand that this power of attorney will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time the power of attorney would expire.

H. Preference as to a court-appointed guardian.

I understand that I may nominate a guardian of my person for consideration by the court if incapacity proceedings are commenced pursuant to 20 Pa.C.S. § 5511. I understand that the court will appoint a guardian in accordance with my most recent nomination except for good cause or disqualification. In the event a court decides to appoint a guardian, I desire the following person to be appointed:

(Insert name, address, telephone number of designated person)

( ) The appointment of a guardian of my person will not give the guardian the power to revoke, suspend or terminate this power of attorney.

( ) Upon appointment of a guardian, I authorize the guardian to revoke, suspend or terminate this power of attorney.

I am making this power of attorney on the (insert day) of (insert month), (insert year).

My signature:

(My name, address, telephone number)

Witnesses' signatures:

(Names, addresses, telephone numbers of witnesses)

If the principal making this power of attorney is unable to sign it, another individual may sign on behalf of and at the direction of the principal.

Signature of person signing on my behalf:

(Name, address, telephone number)



Section 5834 - Operation

(a) When operative.--A mental health power of attorney shall become operative when:

(1) A copy is provided to the attending physician.

(2) The conditions stated in the power of attorney are met.

(b) Invalidity of specific direction.--If a specific direction in a mental health power of attorney is held to be invalid, the invalidity does not negate other directions in the mental health power of attorney that can be effected without the invalid direction.

(c) Duration.--A mental health power of attorney shall be valid until revoked by the principal or until two years after the date of execution. If a mental health power of attorney for mental health treatment has been invoked and is in effect at the specified date of expiration after its execution, the mental health power of attorney shall remain effective until the principal is no longer incapable.

(d) Court approval unnecessary.--A mental health care decision made by a mental health care agent for a principal shall be effective without court approval.



Section 5835 - Appointment of mental health care agents

(a) Successor mental health care agents.--A principal may appoint one or more successor agents who shall serve in the order named in the mental health power of attorney unless the principal expressly directs to the contrary.

(b) Who may not be appointed mental health care agent.--Unless related to the principal by blood, marriage or adoption, a principal may not appoint any of the following to be the mental health care agent:

(1) The principal's attending physician or other mental health care provider or an employee of the attending physician or other mental health care provider.

(2) An owner, operator or employee of a residential facility in which the principal receives care.



Section 5836 - Authority of mental health care agent

(a) Extent of authority.--Except as expressly provided otherwise in a mental health power of attorney and subject to subsections (b) and (c), a mental health care agent may make any mental health care decision and exercise any right and power regarding the principal's care, custody and mental health care treatment that the principal could have made and exercised.

(b) Powers not granted.--A mental health power of attorney may not convey the power to relinquish parental rights or consent to psychosurgery.

(c) Powers and duties only specifically granted.--Unless specifically included in a mental health power of attorney, the agent shall not have the power to consent to electroconvulsive therapy or to experimental procedures or research.

(d) Mental health care decisions.--After consultation with mental health care providers and after consideration of the prognosis and acceptable alternatives regarding diagnosis, treatments and side effects, a mental health care agent shall make mental health care decisions in accordance with the mental health care agent's understanding and interpretation of the instructions given by the principal at a time when the principal had the capacity to make and communicate mental health care decisions. Instructions include a declaration made by the principal and any clear written or verbal directions that cover the situation presented. In the absence of instructions, the mental health care agent shall make mental health care decisions conforming with the mental health care agent's assessment of the principal's preferences.

(e) Mental health care information.--

(1) Unless specifically provided otherwise in a mental health power of attorney, a mental health care agent shall have the same rights and limitations as the principal to request, examine, copy and consent or refuse to consent to the disclosure of mental health care information.

(2) Disclosure of mental health care information to a mental health care agent shall not be construed to constitute a waiver of any evidentiary privilege or right to assert confidentiality.

(3) A mental health care provider that discloses mental health care information to a mental health care agent in good faith shall not be liable for the disclosure.

(4) A mental health care agent may not disclose mental health care information regarding the principal except as is reasonably necessary to perform the agent's obligations to the principal or as otherwise required by law.

(f) Liability of agent.--A mental health care agent shall not be personally liable for the costs of care and treatment of the principal.

Cross References. Section 5836 is referred to in section 5843 of this title.



Section 5837 - Removal of agent

(a) Grounds for removal.--A mental health care agent may be removed by the court for any of the following reasons:

(1) Death or incapacity.

(2) Noncompliance with a mental health power of attorney.

(3) Physical assault or threats of harm.

(4) Coercion.

(5) Voluntary withdrawal by the agent.

(6) Divorce.

(b) Notice of voluntary withdrawal.--

(1) A mental health care agent who voluntarily withdraws shall inform the principal.

(2) If the mental health power of attorney is in effect, the agent shall notify providers of mental health treatment.

(c) Challenges.--Third parties may challenge the authority of a mental health agent in the orphan's court division of the court of common pleas.

(d) Effect of removal.--If a mental health power of attorney provides for a substitute agent, then the substitute agent shall assume responsibility when the agent is removed. If the power of attorney does not provide for a substitute, then a mental health care provider shall follow any instructions in the power of attorney.



Section 5838 - Effect of divorce

If the spouse of a principal is designated as the principal's mental health care agent and thereafter either spouse files an action in divorce, the designation of the spouse as mental health care agent shall be revoked as of the time the action is filed unless it clearly appears from the mental health power of attorney that the designation was intended to continue to be effective notwithstanding the filing of an action in divorce by either spouse.



Section 5839 - Revocation

(a) When a mental health power of attorney may be revoked.--A mental health power of attorney may be revoked by the principal at any time, either orally or in writing in whole or in part, unless the principal has been found to be incapable of making mental health treatment decisions or the principal has been involuntarily committed.

(b) Capacity to revoke.--Notwithstanding subsection (a), during a period of involuntary commitment pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, a principal may revoke the mental health power of attorney only if found to be capable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, a psychologist, a family physician, an attending physician or a mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.

(c) Effect of revocation.--A revocation shall be effective upon communication to the attending physician or other mental health care provider by the principal or a witness to the revocation of the intent to revoke.

(d) Mental health record.--The attending physician or other mental health care provider shall make the revocation or a finding of capacity part of the mental health record of the declarant.

(e) Reliance on mental health power of attorney.--A physician or other mental health care provider may rely on the effectiveness of a mental health power of attorney unless notified of its revocation.

(f) Subsequent action by agent.--A mental health care agent who has notice of the revocation of a mental health power of attorney may not make or attempt to make mental health care decisions for the principal.



Section 5840 - Amendment

While having the capacity to make mental health decisions, a principal may amend a mental health power of attorney by a writing executed in accordance with the provisions of section 5832 (relating to execution).



Section 5841 - Relation of mental health care agent to court-appointed guardian and other agents

(a) Procedure.--

(1) Upon receipt of notice of a guardianship proceeding, a provider shall notify the court and the agent at the guardianship proceeding of the existence of a mental health advance directive.

(2) Upon receipt of a notice of guardianship proceeding, the agent shall inform the court of the contents of the mental health advance directive.

(b) Accountability of mental health care agent.--

(1) If a principal who has executed a mental health power of attorney is later adjudicated an incapacitated person, the mental health power of attorney shall remain in effect.

(2) The court shall give preference to allowing the agent to continue making mental health care decisions as provided in the mental health advance directive unless the principal specified that the guardian has the power to terminate, revoke or suspend the mental health power of attorney in the advance directive.

(3) If, after thorough examination, the court grants the powers contained in the mental health advance directive to the guardian, the guardian shall be bound by the same obligations as the agent would have been.

(c) Nomination of guardian of person.--In a mental health power of attorney, a principal may nominate the guardian of the person for the principal for consideration by the court if incapacity proceedings for the principal's person are thereafter commenced. If the court determines that the appointment of a guardian is necessary, the court shall appoint in accordance with the principal's most recent nomination except for good cause or disqualification.



Section 5842 - Duties of attending physician and mental health care provider

(a) Compliance with decisions of mental health care agent.--Subject to any limitation specified in a mental health power of attorney, an attending physician or mental health care provider shall comply with a mental health care decision made by a mental health care agent to the same extent as if the decision had been made by the principal.

(b) Mental health record.--

(1) An attending physician or mental health care provider who is given a mental health power of attorney shall arrange for the mental health power of attorney or a copy to be placed in the mental health record of the principal.

(2) An attending physician or mental health care provider to whom an amendment or revocation of a mental health power of attorney is communicated shall promptly enter the information in the mental health record of the principal and maintain a copy if one is furnished.

(c) Record of determination.--An attending physician who determines that a principal is unable to make or has regained the capacity to make mental health treatment decisions or makes a determination that affects the authority of a mental health care agent shall enter the determination in the mental health record of the principal and, if possible, promptly inform the principal and any mental health care agent of the determination.



Section 5843 - Construction

(a) General rule.--Nothing in this subchapter shall be construed to:

(1) Affect the requirements of other laws of this Commonwealth regarding consent to observation, diagnosis, treatment or hospitalization for a mental illness.

(2) Authorize a mental health care agent to consent to any mental health care prohibited by the laws of this Commonwealth.

(3) Affect the laws of this Commonwealth regarding any of the following:

(i) The standard of care of a mental health care provider required in the administration of mental health care or the clinical decision-making authority of the mental health care provider.

(ii) When consent is required for mental health care.

(iii) Informed consent for mental health care.

(4) Affect the ability to admit a person to a mental health facility under the voluntary and involuntary commitment provisions of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act.

(b) Disclosure.--

(1) The disclosure requirements of section 5836(e) (relating to authority of mental health care agent) shall supersede any provision in any other State statute or regulation that requires a principal to consent to disclosure or which otherwise conflicts with section 5836(e), including, but not limited to, the following:

(i) The act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act.

(ii) Section 111 of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act.

(iii) The act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act.

(iv) Section 41 of the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985.

(v) The act of November 29, 1990 (P.L.585, No.148), known as the Confidentiality of HIV-Related Information Act.

(2) The disclosure requirements under section 5836(e) shall not apply to the extent that the disclosure would be prohibited by Federal law and implementing regulations.

(c) Notice and acknowledgment requirements.--The notice and acknowledgment requirements of section 5601(c) and (d) (relating to general provisions) shall not apply to a power of attorney that provides exclusively for mental health care decision making.

(d) Legal remedies.--An interested party may file a petition seeking a determination that following the directions in the declaration or the mental health power of attorney may cause potential irreparable harm or death. In that event, the court may invalidate some or all of the provisions and issue orders appropriate to the circumstances authorizing treatment. The courts shall issue an order within 72 hours from the filing of the petition.



Section 5844 - Conflicting provisions

If a provision of a mental health power of attorney conflicts with:

(1) The provision of another mental health power of attorney or with a provision of a declaration, the provision of the instrument latest in date of execution shall prevail to the extent of the conflict.

(2) A power of attorney, the provision in the mental health power of attorney shall prevail to the extent of the conflict regardless of the date of execution.



Section 5845 - Validity

This subchapter shall not be construed to limit the validity of a health care power of attorney executed prior to the effective date of this subchapter. A mental health power of attorney executed in another state or jurisdiction and in conformity with the laws of that state or jurisdiction shall be considered valid in this Commonwealth, except to the extent that the mental health power of attorney executed in another state or jurisdiction would allow a mental health care agent to make a mental health care decision inconsistent with the laws of this Commonwealth.






Chapter 59 - Uniform Adult Guardianship and Protective Proceedings Jurisdiction

Chapter Notes

Enactment. Chapter 59 was added July 5, 2012, P.L.975, No.108, effective in 60 days.

Cross References. Subchapter B is referred to in section 5903 of this title.

Cross References. Subchapter C is referred to in section 5903 of this title.

Cross References. Subchapter E is referred to in section 5903 of this title.



Section 5901 - Short title of chapter

This chapter shall be known and may be cited as the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.



Section 5902 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Adult." An individual who has attained 18 years of age.

"Conservator." A person appointed by the court to administer the property of an adult, including a person appointed under Chapter 55 (relating to incapacitated persons) as the guardian of the estate of an adult.

"Guardian." A person appointed by the court to make decisions regarding the person of an adult, including a person appointed under Chapter 55 (relating to incapacitated persons) as the guardian of the person of an adult.

"Guardianship order." An order appointing a guardian.

"Guardianship proceeding." A judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

"Incapacitated person." An adult for whom a guardian has been appointed.

"Party." The respondent, petitioner, guardian, conservator or any other person allowed by the court to participate in a guardianship or protective proceeding.

"Person." Notwithstanding 1 Pa.C.S. § 1991 (relating to definitions) and except in the term "incapacitated person" or "protected person," any:

(1) individual;

(2) corporation;

(3) business trust;

(4) estate;

(5) trust;

(6) partnership;

(7) limited liability company;

(8) association;

(9) joint venture;

(10) public corporation;

(11) government or governmental subdivision, agency or instrumentality; or

(12) other legal or commercial entity.

"Protected person." An adult for whom a protective order has been issued.

"Protective order." An order appointing a conservator or other order related to management of an adult's property.

"Protective proceeding." A judicial proceeding in which a protective order is sought or has been issued.

"Record." Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Respondent." An adult for whom a protective order or the appointment of a guardian is sought.

"State." A state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, a federally recognized Indian tribe or any territory or insular possession subject to the jurisdiction of the United States.



Section 5903 - International application of chapter

A court of this Commonwealth may treat a foreign country as if it were a state for the purpose of applying this subchapter and Subchapters B (relating to jurisdiction), C (relating to transfer of guardianship or conservatorship) and E (relating to miscellaneous provisions).



Section 5904 - Communication between courts

(a) Authorization.--A court of this Commonwealth may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Exception.--Courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.



Section 5905 - Cooperation between courts

(a) Initiation.--In a guardianship or protective proceeding in this Commonwealth, a court of this Commonwealth may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing.

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state.

(3) Order that an evaluation or assessment be made of the respondent.

(4) Order any appropriate investigation of a person involved in a proceeding.

(5) Forward to the court of this Commonwealth a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2) and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4).

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person.

(7) Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 CFR 160.103 (relating to definitions).

(8) Take or refrain from taking any other action to facilitate the prompt and fair resolution of matters subject to this chapter.

(b) Response.--If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this Commonwealth has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



Section 5906 - Taking testimony in another state

(a) General procedures.--In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this Commonwealth for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) Means.--In a guardianship or protective proceeding, a court in this Commonwealth may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this Commonwealth shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.



Section 5911 - Definitions; significant connection factors

(a) Definitions.--The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Emergency." A circumstance:

(1) which likely will result in substantial harm to a respondent's health, safety or welfare; and

(2) for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

"Home state." One of the following:

(1) The state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian.

(2) If the requirement of paragraph (1) is not met, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

"Significant-connection state." A state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) Significant connection factors.--In determining under sections 5913 (relating to jurisdiction) and 5921(e) (relating to transfer of guardianship or conservatorship to another state) whether a respondent has a significant connection with a particular state, the court shall consider all of the following:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding.

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence.

(3) The location of the respondent's property.

(4) The extent to which the respondent has ties to the state. This paragraph includes voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship and receipt of services.

Cross References. Section 5911 is referred to in section 5921 of this title.



Section 5912 - Exclusive basis

Notwithstanding any inconsistent provisions of Chapter 55 (relating to incapacitated persons), this subchapter provides the exclusive jurisdictional basis for a court of this Commonwealth to appoint a guardian or issue a protective order for an adult.



Section 5913 - Jurisdiction

A court of this Commonwealth has jurisdiction to appoint a guardian or issue a protective order for a respondent if one of the following paragraphs applies:

(1) This Commonwealth is the respondent's home state.

(2) On the date the petition is filed, all of the following subparagraphs apply:

(i) This Commonwealth is a significant-connection state.

(ii) One of the following clauses applies:

(A) The respondent does not have a home state, or a court of the respondent's home state has declined to exercise jurisdiction because this Commonwealth is a more appropriate forum or has declined to exercise jurisdiction in a manner not inconsistent with a determination that this Commonwealth is a more appropriate forum.

(B) The respondent has a home state; a petition for an appointment or order is not pending in a court of that state or another significant-connection state; and, before the court makes the appointment or issues the order:

(I) a petition for an appointment or order is not filed in the respondent's home state;

(II) an objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(III) the court in this Commonwealth concludes that it is an appropriate forum under the factors set forth in section 5916 (relating to appropriate forum).

(3) All of the following subparagraphs apply:

(i) This Commonwealth does not have jurisdiction under either paragraph (1) or (2).

(ii) The respondent's home state and all significant-connection states have declined to exercise jurisdiction because this Commonwealth is the more appropriate forum or has declined to exercise jurisdiction in a manner not inconsistent with a determination that this Commonwealth is a more appropriate forum.

(iii) Jurisdiction in this Commonwealth is consistent with the Constitution of the United States and the Constitution of Pennsylvania.

(4) The requirements for special jurisdiction under section 5914 (relating to special jurisdiction) are met.

Cross References. Section 5913 is referred to in sections 5911, 5914, 5916, 5917, 5919 of this title.



Section 5914 - Special jurisdiction

(a) Scope.--Notwithstanding the requirements of section 5513 (relating to emergency guardian) as it relates to limiting the duration of an order appointing an emergency guardian of the person or estate, a court of this Commonwealth lacking jurisdiction under section 5913(1), (2) or (3) (relating to jurisdiction) has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency for a term not exceeding 90 days for a respondent who is physically present in this Commonwealth.

(2) Issue a protective order with respect to real or tangible personal property located in this Commonwealth, including, in an emergency, a protective order for a term not exceeding 90 days.

(3) Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 5921 (relating to transfer of guardianship or conservatorship to another state).

(b) Dismissal.--If a petition for the appointment of a guardian in an emergency is brought in this Commonwealth and this Commonwealth was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

Cross References. Section 5914 is referred to in sections 5913, 5915, 5919 of this title.



Section 5915 - Exclusive and continuing jurisdiction

Except as otherwise provided in section 5914 (relating to special jurisdiction), a court that has appointed a guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



Section 5916 - Appropriate forum

(a) Decline to exercise jurisdiction.--A court of this Commonwealth having jurisdiction under section 5913 (relating to jurisdiction) to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) Procedure.--If a court of this Commonwealth declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) Consideration.--In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) any expressed preference of the respondent;

(2) whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation;

(3) the length of time the respondent was physically present in or was a legal resident of this Commonwealth or another state;

(4) the distance of the respondent from the court in each state;

(5) the financial circumstances of the respondent's estate;

(6) the nature and location of the evidence;

(7) the ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) the familiarity of the court of each state with the facts and issues in the proceeding; and

(9) if an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

Cross References. Section 5916 is referred to in sections 5913, 5917 of this title.



Section 5917 - Jurisdiction declined by reason of conduct

(a) Judicial options.--If a court of this Commonwealth determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may exercise an option under any of the following paragraphs:

(1) Decline to exercise jurisdiction.

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to:

(i) ensure the health, safety and welfare of the respondent or the protection of the respondent's property; or

(ii) prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction.

(3) Continue to exercise jurisdiction after considering:

(i) the extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(ii) whether it is a more appropriate forum than the court of any other state under the factors set forth in section 5916(c) (relating to appropriate forum); and

(iii) whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 5913 (relating to jurisdiction).

(b) Costs and fees.--If a court of this Commonwealth determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney fees, investigative fees, court costs, communication expenses, witness fees and expenses and travel expenses. The court may not assess fees, costs or expenses of any kind against the Commonwealth, a political subdivision or an instrumentality of the Commonwealth unless authorized by law other than this chapter.



Section 5918 - Notice of proceeding

If a petition for the appointment of a guardian or issuance of a protective order is brought in this Commonwealth and this Commonwealth was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this Commonwealth, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this Commonwealth.



Section 5919 - Proceedings in more than one state

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this Commonwealth under section 5914(a)(1) or (2) (relating to special jurisdiction), if a petition for the appointment of a guardian or issuance of a protective order is filed in this Commonwealth and in another state and neither petition has been dismissed or withdrawn, all of the following apply:

(1) If the court in this Commonwealth has jurisdiction under section 5913 (relating to jurisdiction), it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 5913 before the appointment or issuance of the order.

(2) If the court in this Commonwealth does not have jurisdiction under section 5913, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this Commonwealth shall dismiss the petition unless the court in the other state determines that the court in this Commonwealth is a more appropriate forum.



Section 5921 - Transfer of guardianship or conservatorship to another state

(a) Petition.--A guardian or conservator appointed in this Commonwealth may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice.--Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this Commonwealth for the appointment of a guardian or conservator.

(c) Hearing.--The court shall hold a hearing on a petition filed under subsection (a):

(1) on its own motion; or

(2) on request of:

(i) the guardian or conservator;

(ii) the incapacitated or protected person; or

(iii) another person required to be notified of the petition.

(d) Provisional guardianship order.--The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) the incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(2) an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(3) plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

(e) Provisional conservatorship order.--The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) the protected person is physically present in or is reasonably expected to move permanently to the other state or the protected person has a significant connection to the other state considering the factors in section 5911(b) (relating to definitions; significant connection factors);

(2) an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) adequate arrangements will be made for management of the protected person's property.

(f) Final order.--The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) a provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to section 5922 (relating to accepting guardianship or conservatorship transferred from another state); and

(2) the documents required to terminate a guardianship or conservatorship in this Commonwealth.

Cross References. Section 5921 is referred to in sections 5911, 5914, 5922 of this title.



Section 5922 - Accepting guardianship or conservatorship transferred from another state

(a) Petition.--To confirm transfer of a guardianship or conservatorship transferred to this Commonwealth under provisions similar to section 5921 (relating to transfer of guardianship or conservatorship to another state), the guardian or conservator must petition the court in this Commonwealth to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice.--Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this Commonwealth. The notice must be given in the same manner as notice is required to be given in this Commonwealth.

(c) Hearing.--The court shall hold a hearing on a petition filed under subsection (a):

(1) on its own motion; or

(2) on request of:

(i) the guardian or conservator;

(ii) the incapacitated or protected person; or

(iii) another person required to be notified of the petition.

(d) Provisional order.--The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1) an objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(2) the guardian or conservator is ineligible for appointment in this Commonwealth.

(e) Final order.--The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this Commonwealth upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 5921 transferring the proceeding to this Commonwealth.

(f) Modification.--Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship requires modification to conform to the laws of this Commonwealth.

(g) Recognition of order from other state.--In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

(h) Effect of denial.--The denial by a court of this Commonwealth of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this Commonwealth under Chapter 55 (relating to incapacitated persons) if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

Cross References. Section 5922 is referred to in section 5921 of this title.



Section 5931 - Registration of guardianship orders

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this Commonwealth, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this Commonwealth by filing as a foreign judgment in a court, in any appropriate judicial district of this Commonwealth, certified copies of the order and letters of office.



Section 5932 - Registration of protective orders

If a conservator has been appointed in another state and a petition for a protective order is not pending in this Commonwealth, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this Commonwealth by filing as a foreign judgment in a court of this Commonwealth, in any judicial district in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.



Section 5933 - Effect of registration

(a) Powers.--Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this Commonwealth all powers authorized in the order of appointment except as prohibited under the laws of this Commonwealth, including maintaining actions and proceedings in this Commonwealth and, if the guardian or conservator is not a resident of this Commonwealth, subject to any conditions imposed upon nonresident parties.

(b) Relief authorized.--A court of this Commonwealth may grant any relief available under this chapter and other law of this Commonwealth to enforce a registered order.



Section 5991 - Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 5992 - Relation to Electronic Signatures in Global and National Commerce Act

(a) General rule.--Except as set forth in subsection (b), this chapter modifies, limits or supersedes the Electronic Signatures in Global and National Commerce Act (Public Law 106-229, 15 U.S.C. § 7001 et seq.).

(b) Exceptions.--

(1) This chapter does not modify, limit or supersede section 101(c) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001(c)).

(2) This chapter does not authorize electronic delivery of any of the notices described in section 103(b) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7003(b)).






Chapter 61 - Estates

Chapter Notes

Enactment. Chapter 61 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 6101 - Definitions

The following words and phrases, when used in this chapter, unless the context clearly indicates otherwise, shall have the meanings ascribed to them in this section:

"Charity" or "charitable purposes." (Deleted by amendment).

"Conveyance." An act by which it is intended to create an interest in real or personal property whether the act is intended to have inter vivos or testamentary operation. It shall include an act by which a power of appointment whenever given is exercised.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; July 7, 2006, P.L.625, No.98, eff. 120 days)



Section 6102 - Termination of trusts (Deleted by amendment)

2006 Amendment. Section 6102 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 6103 - Release or disclaimer of powers or interests (Repealed)

2016 Repeal. Section 6103 was repealed July 8, 2016, P.L.497, No.79, effective January 1, 2017.



Section 6103.1 - Release of powers and interests and disclaimer of powers

(a) Interests releasable.--

(1) Subject to paragraph (2), an interest in property that has been accepted may be released.

(2) An income interest in a spendthrift trust may be released only if the released income passes to one or more of the releasor's descendants.

(b) Effect of release of interest.--A releasor of an interest in property shall be treated as having died at the time of the release for purposes of determining and accelerating the interests of other parties in the property.

(c) Nonfiduciary powers disclaimable or releasable.--A power of appointment, power of withdrawal or other power held in a nonfiduciary capacity may be disclaimed prior to its acceptance or released after its acceptance.

(d) Terms of disclaimer or release.--A release of a power or interest or a disclaimer of a power under this section may:

(1) Be absolute or conditional.

(2) Be made with respect to the whole or any part of the property subject to the power or interest.

(3) Reduce or limit the persons or objects or classes of persons or objects in whose favor the power or interest would otherwise be exercisable.

(e) Procedural requirements.--A release and a disclaimer under this section shall be in writing and filed, delivered and recorded in a similar manner as a disclaimer under section 6204 (relating to filing, delivery and recording).

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added section 6103.1.

Cross References. Section 6103.1 is referred to in section 5601.4 of this title.



Section 6104 - Rule against perpetuities

(a) General.--No interest shall be void as a perpetuity except as herein provided.

(b) Void interest; exceptions.--Upon the expiration of the period allowed by the common law rule against perpetuities as measured by actual rather than possible events, any interest not then vested and any interest in members of a class the membership of which is then subject to increase shall be void. This subsection shall not apply to:

(1) Interest exempt at common law.--Interests which would not have been subject to the common law rule against perpetuities.

(2) Cemetery trusts.--Interests which are directed to be used for the maintenance, care, or adornment of any cemetery, churchyard, or other place for the burial of the dead, or any portion thereof, or any grave therein or any improvement on or about the same, and which are subject to no condition precedent at the end of the period described in subsection (b).

(3) Pension or profit-sharing plans.--Interests created by a bona fide trust inter vivos primarily for the benefit of business employees, their families or appointees, under a stock bonus, pension, disability or death benefit, profit-sharing or other employee-benefit plan.

(4) Administrative powers.--Powers which contribute to the effective management of trust assets, including powers to sell, mortgage, or lease trust assets, powers relating to investment of trust assets, powers to determine what is principal and what is income, and powers to name successor trustees.

(c) Time for beginning period.--The period allowed by the common law rule against perpetuities under subsection (b) of this section shall be measured from the expiration of any time during which one person while living has the unrestricted power to transfer to himself the entire legal and beneficial interest in the property.

(d) Applicability.--The provisions of this section and of section 6105 (relating to rule against perpetuities; disposition when invalidity occurs) shall apply to all interests created before January 1, 2007.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; July 7, 2006, P.L.615, No.98, eff. imd.)

2006 Amendment. Act 98 amended subsec. (d).

Cross References. Section 6104 is referred to in sections 6105, 6107.1 of this title.



Section 6105 - Rule against perpetuities; disposition when invalidity occurs

(a) Valid interests following void interests.--A valid interest following a void interest in income shall be accelerated to the termination date of the last preceding valid interest.

(b) Void interests on condition subsequent or special limitation.--A void interest following a valid interest on condition subsequent or special limitation shall vest in the owner of such valid interest.

(c) Other void interests.--Any other void interest shall vest in the person or persons entitled to the income at the expiration of the period described in section 6104(b) (relating to void interest; exceptions).

Cross References. Section 6105 is referred to in sections 6104, 6107.1 of this title.



Section 6106 - Income accumulations; when valid

(a) General.--Except as set forth in section 6107.1 (relating to applicability of rule against perpetuities), no direction or authorization to accumulated income shall be void, except as herein provided.

(b) Void accumulations; exceptions.--Except as set forth in section 6107.1, upon the expiration of the period allowed by the common law rule against perpetuities as measured by actual rather than possible events, any direction or authorization to accumulate income shall be void. This subsection shall not apply to:

(1) Directions or authorizations to accumulate income in a trust for any charitable purpose or purposes.

(2) Directions or authorizations to accumulate income in a bona fide trust inter vivos primarily for the benefit of business employees, their families or appointees, under a stock bonus, pension, disability or death benefit, profit-sharing or other employee-benefit plan.

(c) Time for beginning period.--Except as set forth in section 6107.1, the period allowed by the common law rule against perpetuities under subsection (b) of this section shall be measured from the expiration of any time during which one person while living has the unrestricted power to transfer to himself the entire legal and beneficial interest in the property.

(July 7, 2006, P.L.625, No.98, eff. imd.)

Cross References. Section 6106 is referred to in section 6107.1 of this title.



Section 6107 - Income accumulations; disposition when invalidity occurs

Except as set forth in section 6107.1 (relating to applicability of rule against perpetuities), income subject to a void direction or authorization to accumulate shall be distributed to the person or proportionately to the persons in whom the right to such income has vested by the terms of the instrument or by operation of law.

(July 7, 2006, P.L.625, No.98, eff. imd.)

Cross References. Section 6107 is referred to in section 6107.1 of this title.



Section 6107.1 - Applicability of rule against perpetuities

(a) Traditional rule.--Sections 6104 (relating to rule against perpetuities), 6105 (relating to rule against perpetuities; disposition when invalidity occurs), 6106 (relating to income accumulations; when valid) and 6107 (relating to income accumulations; disposition when invalidity occurs):

(1) shall apply to every interest created before January 1, 2007; but

(2) shall not apply to any interest created after December 31, 2006.

(b) Modern rule.--All of the following apply to every interest created after December 31, 2006:

(1) Except as provided in paragraph (3), no interest shall be void as a perpetuity.

(2) No direction or authorization to accumulate income shall be void as a perpetuity.

(3) If a power of appointment is exercised to create a new power of appointment, any interest created by the exercise of the new power of appointment is invalid if it does not vest within 360 years of the creation of the original power of appointment, unless the exercise of the new power of appointment expressly states that this provision shall not apply to the interests created by the exercise.

(4) Void interests shall be disposed of in the manner provided in section 6105.

(July 7, 2006, P.L.625, No.98, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. imd.)

2010 Amendment. Section 9(2) of Act 85 provided that the amendment of section 6107.1 shall apply to any interest created after December 31, 2006. Section 10(b) of Act 85 provided that the amendment of section 6107.1 shall be retroactive to January 1, 2007.

Cross References. Section 6107.1 is referred to in sections 6106, 6107 of this title.



Section 6108 - Designation of beneficiaries of insurance or employee death benefits not testamentary

(a) In general.--The designation of beneficiaries of life insurance, annuity or endowment contracts, or of any agreement entered into by an insurance company in connection therewith, supplemental thereto or in settlement thereof, and the designation of beneficiaries of benefits payable upon or after the death of a participant under any pension, bonus, profit-sharing, retirement annuity, or other employee-benefit plan, shall not be considered testamentary and shall not be subject to any law governing the transfer of property by will. This section shall apply regardless of whether the insurance contract or the employee-benefit plan designates the ultimate beneficiaries or makes the proceeds payable, directly or indirectly, to a trustee of a trust under a will or under a separate trust instrument which designates the ultimate beneficiaries, and regardless of whether any such trust is amendable or revocable, or both, or is funded or unfunded, and notwithstanding a reservation to the settlor of all rights of ownership in the insurance contracts or under the employee-benefit plans. Unless otherwise expressly provided in the conveyance, funds or other property so passing to a trust under a will shall become and be a part of the testamentary trust to be administered and disposed of in accordance with the provisions thereof, without forming any part of the testator's estate for administration by his personal representative.

(b) Applicability.--The provisions of subsection (a) of this section relating to the designation of beneficiaries of benefits payable under employee-benefit plans shall apply to designations made prior or subsequent to January 1, 1970, by persons who die on or after said date, and shall not be deemed to create any implication of invalidity of any such designation made by any person who dies before said date.



Section 6109 - Combination of charitable trusts (Repealed)

1980 Repeal. Section 6109 was repealed July 11, 1980, P.L.565, No.118, effective in 60 days.



Section 6110 - Administration of charitable interests (Deleted by amendment)

2006 Amendment. Section 6110 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 6111 - Conveyances to defeat marital rights (Repealed)

1978 Repeal. Section 6111 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 6111.1 - Modification by divorce or pending divorce

Any provision in a conveyance which was revocable by a conveyor at the time of the conveyor's death and which was to take effect at or after the conveyor's death in favor of or relating to the conveyor's spouse shall become ineffective for all purposes unless it appears in the governing instrument that the provision was intended to survive a divorce, if the conveyor:

(1) is divorced from such spouse after making the conveyance; or

(2) dies domiciled in this Commonwealth during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court) and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)



Section 6111.2 - Effect of divorce or pending divorce on designation of beneficiaries

(a) Applicability.--This section is applicable if an individual:

(1) is domiciled in this Commonwealth;

(2) designates the individual's spouse as beneficiary of the individual's life insurance policy, annuity contract, pension or profit-sharing plan or other contractual arrangement providing for payments to the spouse; and

(3) either:

(i) at the time of the individual's death is divorced from the spouse; or

(ii) dies during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court) and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(b) General rule.--Any designation described in subsection (a)(2) in favor of the individual's spouse or former spouse that was revocable by the individual at the individual's death shall become ineffective for all purposes and shall be construed as if the spouse or former spouse had predeceased the individual, unless it appears the designation was intended to survive the divorce based on:

(1) the wording of the designation;

(2) a court order;

(3) a written contract between the individual and the spouse or former spouse; or

(4) a designation of a former spouse as a beneficiary after the divorce decree has been issued.

(c) Liability.--

(1) Unless restrained by court order, no insurance company, pension or profit-sharing plan trustee or other obligor shall be liable for making payments to a spouse or former spouse which would have been proper in the absence of this section.

(2) Any spouse or former spouse to whom payment is made shall be answerable to anyone prejudiced by the payment.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)



Section 6112 - Spendthrift trusts (Deleted by amendment)

2006 Amendment. Section 6112 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 6113 - Limited estates in personalty and in the proceeds of the conversion of real estate

A person having a present interest in personal property, or in the proceeds of the conversion of real estate, which is not in trust, and which is subject to a future interest, shall be deemed to be a trustee of such property, and not a debtor to the remainderman, with the ordinary powers and duties of a trustee, except that he shall not be required to change the form of the investment to an investment authorized for Pennsylvania fiduciaries, nor shall he be entitled to compensation as trustee. Such person, unless given a power of consumption or excused from entering security by the terms of the conveyance, shall be required to enter such security for the protection of persons entitled to the future interests as the court in its discretion shall direct. If a person having a present interest shall not enter security as directed, the court shall appoint a trustee who shall enter such security as the court shall direct, and who shall exercise all the ordinary powers and duties of a trustee, except that he shall not be required to change the form of the investment to an investment authorized for Pennsylvania fiduciaries.



Section 6114 - Rules of interpretation

(a) General rule.--Except as provided in subsection (b), in the absence of a contrary intent appearing therein, conveyances shall be construed, as to real and personal estate, in accordance with the following rules:

(1) Meaning of "heirs" and "next of kin," etc.; time of ascertaining class.--A conveyance of real or personal property, whether directly or in trust, to the conveyor's or another designated person's "heirs" or "next of kin" or "relatives" or "family" or to "the persons thereunto entitled under the intestate laws," or to persons described by words of similar import, shall mean those persons, including the spouse, who would take under the intestate laws if such conveyor or other designated person were to die intestate at the time when such class is to be ascertained, a resident of the Commonwealth, and owning the property so conveyed: Provided, That the share of a spouse other than the spouse of the conveyor, shall not include the allowance under the intestate laws. The time when such class is to be ascertained shall be when the conveyance to the class is to take effect in enjoyment.

(2) Time for ascertaining class.--In construing a conveyance to a class other than a class described in paragraph (1) of this section, the class shall be ascertained at the time the conveyance is to take effect in enjoyment, except that the issue then living of any member of the class who is then dead shall take per stirpes the share which their deceased ancestor would have taken if he had then been living.

(3) Meaning of "die without issue" and similar phrases.--In any conveyance of real or personal estate, the words "die without issue," "die without leaving issue," "have no issue," or other words importing either a want or failure of issue of any person in his lifetime or at the time of his death, or an indefinite failure of his issue, shall be construed to mean a want or failure of issue in his lifetime or at his death, and not an indefinite failure of his issue.

(4) Adopted children.--In construing a conveyance to a person or persons described by relationship to the conveyor or to another, any adopted person shall be considered the child of his adopting parent or parents, except that, in construing the conveyance of a conveyor who is not the adopting parent, an adopted person shall not be considered the child of his adopting parent or parents unless the adoption occurred during the adopted person's minority or reflected an earlier parent-child relationship that existed during the child's minority. An adopted person who is considered the child of his adopting parent or parents under this paragraph shall not be considered as continuing to be the child of his natural parents except in construing the conveyance of a natural kin, other than the natural parent, who has maintained a family relationship with the adopted person. If a natural parent shall have married the adopting parent, the adopted person shall also be considered the child of such natural parent.

(5) Persons born out of wedlock.--In construing a conveyance to a person or persons described by relationship to the conveyor or to another, a person born out of wedlock shall be considered the child of the natural mother and also of the natural father if the paternity of the natural father has been determined according to the provisions of section 2107 (relating to persons born out of wedlock).

(6) Inheritance tax.--The inheritance tax imposed by the Inheritance and Estate Tax Act of 1961 upon the conveyance of any estate, income or interest, for a term of years, for life, or for other limited period, shall be paid out of the principal of the property by which the estate, income or interest is supported.

(7) Employee benefits.--Benefits received by a trust under a Federally qualified profit sharing, pension or stock bonus plan shall not be available for the payment of obligations of the decedent or of his estate.

(8) Corporate fiduciaries.--Provisions authorizing or restricting investment in the securities or common trust funds of a corporate fiduciary or the exercise of voting rights in its securities shall also apply to the securities or common trust funds of any corporation which is an affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504).

(b) Exception.--This section does not apply to trusts under Chapter 77 (relating to trusts).

(July 9, 1976, P.L.551, No.135, eff. imd.; Nov. 26, 1978, P.L.1269, No.303, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; July 7, 2006, P.L.625, No.98, eff. 120 days)

References in Text. The act of June 15, 1961 (P.L.373, No.207), known as the Inheritance and Estate Tax Act of 1961, referred to in par. (6), was repealed by the act of December 13, 1982 (P.L.1086, No.255). The subject matter is now contained in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.



Section 6115 - Estates pur autre vie

An interest conveyed to a person for the life of another, whether or not such conveyance is to him and his heirs, shall, on his death before expiration of the interest, be considered as personal property forming a part of his estate and shall be subject to distribution in like manner as a lease for a term of years.



Section 6116 - Estates in fee tail abolished

Whenever by any conveyance an estate in fee tail would be created according to the common law of the Commonwealth, it shall pass an estate in fee simple, and as such shall be inheritable and freely alienable.



Section 6117 - Rule in Shelley's case and doctrine of worthier title

(a) Rule in Shelley's case.--The rule in Shelley's case and its corollaries shall not be applied, and a conveyance directly or in trust which shall express an intent to create an estate for life with remainder to the life tenant's heirs or the heirs of his body or his issue or his next of kin or persons described by words of similar import, shall not operate to give such life tenant an estate in fee in real estate or an absolute estate in personalty.

(b) Doctrine of worthier title.--The doctrine of worthier title shall not be applied as a rule of law or as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's heirs, heirs at law, next of kin, distributees, relatives or family or language of similar import shall not create or presumptively create a reversionary interest in the transferor.

(Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 6117 shall apply to wills executed, trusts created and conveyances made before, on or after the effective date of Act 102.



Section 6118 - Invalidity of certain gifts (Repealed)

1976 Repeal. Section 6118 was repealed July 9, 1976, P.L.551, No.135, effective immediately.






Chapter 62 - Disclaimers

Chapter Notes

Enactment. Chapter 62 was added July 9, 1976, P.L.562, No.136, effective immediately.

Cross References. Chapter 62 is referred to in sections 5318, 5601.4 of this title.



Section 6201 - Right to disclaim

A person to whom an interest in property would have devolved by whatever means, including a beneficiary under a will, an appointee under the exercise of a power of appointment, a person entitled to take by intestacy, a joint tenant with right of survivorship, a donee of an inter vivos transfer, a donee under a third-party beneficiary contract (including beneficiaries of life insurance and annuity policies and pension, profit-sharing and other employee benefit plans), and a person entitled to a disclaimed interest, may disclaim it in whole or in part by a written disclaimer which shall:

(1) describe the interest disclaimed;

(2) declare the disclaimer and extent thereof; and

(3) be signed by the disclaimant.

The right to disclaim shall exist notwithstanding any limitation on the interest in the nature of a spendthrift provision or similar restriction.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment. Section 10 of Act 102 provided that the amendment of section 6201 shall apply to joint tenancies with a right of survivorship created before, on or after the effective date of Act 102.



Section 6202 - Disclaimers by fiduciaries or agents

A disclaimer on behalf of a decedent, a minor or an incapacitated person may be made by his personal representative, the guardian of his estate or in the case of an incapacitated person who executed a power of attorney which confers the authority to disclaim upon his agent and which qualifies as a durable power of attorney under section 5604 (relating to durable powers of attorney) by such agent, if, in each case, the court having jurisdiction of the estate authorizes the disclaimer after finding that it is advisable and will not materially prejudice the rights of creditors, heirs or beneficiaries of the decedent, the minor or his creditors, or the incapacitated person or his creditors, as the case may be. A personal representative may make a disclaimer on behalf of his decedent without court authorization if the will of the decedent so authorizes him.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 6202 is referred to in section 5601.4 of this title.



Section 6203 - Interests subject to disclaimer

A disclaimer in whole or in part may be made of any present or future interest, vested or contingent, including a possible future right to take as an appointee under an unexercised power of appointment or under a discretionary power to distribute income or principal.



Section 6204 - Filing, delivery and recording

(a) Will or intestacy.--If the interest would have devolved to the disclaimant by will or by intestacy, the disclaimer shall be filed with the clerk of the orphans' court division of the county where the decedent died domiciled or, if the decedent was not domiciled in this Commonwealth, of the county where the property involved is located, and a copy of the disclaimer shall be delivered to any personal representative, trustee or other fiduciary in possession of the property.

(b) Inter vivos transfers.--If the interest would have devolved to the disclaimant by an inter vivos instrument, the disclaimer or a copy thereof shall be delivered to the trustee or other person having legal title to or possession of the property or interest disclaimed or who is entitled thereto by reason of the disclaimer.

(b.1) Third-party disclaimer.--If the interest would have devolved to the disclaimant by a third-party beneficiary contract (including life insurance and annuity policies and pension, profit-sharing and other employee benefit plans), the disclaimer or copy thereof shall be delivered to the insurance company, employer or other obligor, as the case may be, and to the person who is entitled to the interest by reason of the disclaimer.

(c) Powers of appointment.--If the interest would have devolved to the disclaimant by reason of the exercise of a power of appointment, the disclaimer or a copy thereof shall be filed or delivered as required by the above provisions if the donor of the power is regarded as the donor of the interest or if the person who exercised the power is regarded as the donor of the interest.

(d) Real estate.--If an interest in real property is disclaimed, a copy of the disclaimer may be recorded in the office for the recording of deeds of the county where the real estate is situated and it shall not be effective as to a bona fide grantee or holder of a lien against the property who has given value therefor before the disclaimer is so recorded.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Act 182 added subsec. (b.1). Section 15 of Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.

Cross References. Section 6204 is referred to in section 6103.1 of this title.



Section 6205 - Effect of disclaimer

(a) In general.--A disclaimer relates back for all purposes to the date of the death of the decedent or the effective date of the inter vivos transfer or third-party beneficiary contract as the case may be. The disclaimer shall not in any way diminish the interest of any person other than the disclaimant in such person's own right under the instrument creating the disclaimed interest or under the intestate laws nor diminish any interest to which such person becomes entitled under subsection (b) by reason of the disclaimer.

(b) Rights of other parties.--Unless a testator or donor has provided for another disposition, the disclaimer shall, for purposes of determining the rights of other parties, be equivalent to the disclaimant's having died before the decedent in the case of a devolution by will or intestacy or before the effective date of an inter vivos transfer, or third-party beneficiary contract, except that, when applying section 2104(1) (relating to rules of succession) or analogous provisions of a governing instrument, the fact that the disclaimant actually survived shall be recognized in determining whether other parties take equally or by representation, and except that if, as a result of a disclaimer, property passes to a fund in which the disclaimant has an interest or power which he has not disclaimed, the disclaimant shall retain his interest or power in the fund as augmented by the disclaimed property.

(c) Powers of appointment.--In applying this section to an interest that would have devolved by reason of the exercise of a power of appointment, the person exercising the power shall be regarded as the decedent or transferor, as the case may be.

(d) Rights of creditors of disclaimant.--Nothing in this section shall determine the effect of a disclaimer upon the rights of creditors of the disclaimant.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. Act 50 amended subsec. (a) and added subsec. (d). See section 14(b)(3) of Act 50 in the appendix to this title for special provisions relating to applicability.

1984 Amendment. Act 182 amended subsecs. (a) and (b).



Section 6206 - Bar to disclaimer

(a) Acceptance.--A disclaimer may be made at any time before acceptance. An acceptance may be express or may be inferred from actions of the person entitled to receive an interest in property such as the following:

(1) The taking of possession or accepting delivery of the property or interest.

(2) A written waiver of the right to disclaim.

(3) An assignment, conveyance, encumbrance, pledge or other transfer of the interest or a contract to do so.

(4) A representation that the interest has been or will be accepted to a person who relies thereon to his detriment.

(5) A sale of the interest under a judicial sale.

To constitute a bar to a disclaimer, a prior acceptance must be affirmatively proved. The mere lapse of time, with or without knowledge of the interest on the part of the disclaimant, shall not constitute an acceptance.

(b) Partial acceptance within six months.--The acceptance of part of a single interest shall be considered as only a partial acceptance and will not be a bar to a subsequent disclaimer of any part or all of the balance of the interest if the part of the interest is accepted before the expiration of six months from:

(1) the death of the decedent in the case of an interest that would have devolved by will or intestacy; or

(2) the effective date of the transfer in the case of an interest that would have devolved by an inter vivos transfer or third-party beneficiary contract.

In applying this subsection to an interest that would have devolved by reason of the exercise of a power of appointment, the person exercising the power shall be regarded as the decedent or the transferor, as the case may be.

(c) Partial acceptance after six months.--The acceptance of a part of a single interest after the expiration of such six-month period shall be considered an acceptance of the entire interest and a bar to any subsequent disclaimer thereof but shall not be an acceptance of any separate interest given under the same instrument. In construing this subsection:

(1) income for life or any other period shall be considered a single interest but separate from any interest in the principal or any additional interest in income to take effect upon the happening of a future event; and

(2) an interest in periodic payments to be made from principal or income, or both, for the life of the beneficiary or any other period shall be considered a single interest but separate from any additional payments to be made upon the happening of a future event.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Act 182 amended subsec. (b). Section 15 that Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 6207 - Other statutes

The provisions of this chapter do not abridge the right of a person to disclaim interests under any other statute and do not affect any additional requirements for a disclaimer to be effective for inheritance tax purposes or other purposes covered specifically in other statutory provisions.






Chapter 63 - Multiple-Party Accounts

Chapter Notes

Enactment. Chapter 63 was added July 9, 1976, P.L.547, No.134, effective September 1, 1976.



Section 6301 - Definitions

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, share account and other like arrangements.

"Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee.

"Financial institution" means any organization authorized to do business under State or Federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, building and loan associations, savings and loan companies or associations and credit unions.

"Joint account" means an account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship.

"Multiple-party account" is either a joint account or a trust account. It does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization or a regular fiduciary or trust account where the relationship is established other than by deposit agreement.

"Net contribution" of a party to a joint account as of any given time is the sum of all deposits thereto made by or for him, less all withdrawals made by or for him which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes, in addition, any proceeds of life insurance added to the account by reason of the death of the party whose net contribution is in question.

"Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A beneficiary of a trust account is a party only after the account becomes payable to him by reason of his surviving the original trustee. Unless the context otherwise requires, it includes a guardian, personal representative, assignee, or attaching creditor, of a party. It also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal.

"Payment" of a sum on deposit includes withdrawal, payment on check or other directive of a party, any pledge of a sum on deposit by a party, and any set-off or reduction or other disposition of all or part of an account pursuant to a pledge.

"Request" means a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this chapter the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

"Sum on deposit" means the balance payable on a multiple-party account including interest, dividends, and in addition any life insurance proceeds added to the account by reason of the death of a party.

"Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sum on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client.

"Withdrawal" includes payment to a third person pursuant to check or other directive of a party.



Section 6302 - Applicability of chapter

The provisions of this chapter are applicable solely to the determination of property rights among parties to multiple-party accounts and all claims made through them but do not apply to and do not affect financial institutions or their rights and liabilities with respect to multiple-party accounts, which shall be determined exclusively by applicable law other than this chapter. No right or claim against a financial institution may be based on this chapter. Nothing in this chapter shall affect the taxability of transfers under the act of June 15, 1961 (P.L.373, No.207), known as the "Inheritance and Estate Tax Act of 1961."

References in Text. The act of June 15, 1961 (P.L.373, No.207), known as the Inheritance and Estate Tax Act of 1961, referred to in this section, was repealed by the act of December 13, 1982 (P.L.1086, No.255). The subject matter is now contained in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.



Section 6303 - Ownership during lifetime

(a) Joint account.--A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sum on deposit, unless there is clear and convincing evidence of a different intent.

(b) Trust account.--Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during his lifetime, and if two or more parties are named as trustees of the account during their lifetimes beneficial rights as between them are governed by subsection (a). If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

Cross References. Section 6303 is referred to in section 6304 of this title.



Section 6304 - Right of survivorship

(a) Joint account.--Any sum remaining on deposit at the death of a party to a joint account belongs to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intent at the time the account is created. If there are two or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under section 6303 (relating to ownership during lifetime) augmented by an equal per capita share for each survivor of any interest the decedent may have owned in the account immediately before his death; and the right of survivorship continues between the surviving parties.

(b) Trust account.--At the death of the trustee or the survivor of two or more trustees, any sum remaining on deposit belongs to the person or persons named as beneficiaries, if surviving, or to the survivor or survivors of them if one or more die before the trustee or last surviving trustee, unless there is clear and convincing evidence of a contrary intent; if two or more beneficiaries survive, there is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(c) Other cases.--In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than that the rights of the decedent become part of his estate.

(d) Change by will prohibited.--A right of survivorship arising from the express terms of an account or under this section, or a beneficiary designation in a trust account cannot be changed by will.

Cross References. Section 6304 is referred to in sections 6305, 6306 of this title.



Section 6305 - Form of account

The applicability of the provisions of section 6304 (relating to right of survivorship) is determined by the form of the account at the death of a party.



Section 6306 - Accounts and transfers nontestamentary

No transfer resulting from the application of section 6304 (relating to right of survivorship) shall be considered as testamentary or subject to Chapter 21 (relating to intestate succession) or Chapter 25 (relating to wills).






Chapter 64 - Transfer on Death Security Registration

Chapter Notes

Enactment. Chapter 64 was added December 18, 1996, P.L.1118, No.168, effective in 60 days.



Section 6401 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Beneficiary form." A registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

"Financial institution." Any regulated financial institution insured by the Federal Deposit Insurance Corporation or its successor or an affiliate of the financial institution.

"Heirs." Those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

"Person." An individual, a corporation, an organization or other legal entity.

"Personal representative." The term includes an executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status.

"Property." The term includes both real and personal property or any interest therein and anything that may be the subject of ownership.

"Register." To issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

"Registering entity." A person who originates or transfers a security title by registration. The term includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

"Security." A share, participation or other interest in property, in a business or in an obligation of an enterprise or other issuer. The term also includes a certificated security, an uncertificated security and a security account.

"Security account."

(1) A reinvestment account associated with a security, a securities account with a financial institution or a securities dealer or broker and any cash balance in a brokerage account with a financial institution or a securities dealer or broker or cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death.

(2) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

"State." Any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.



Section 6402 - Registration in beneficiary form

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties or as owners of community property held in survivorship form and not as tenants in common.



Section 6403 - Law applicable to registration

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



Section 6404 - Origination of registration in beneficiary form

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary, which may include a trustee of a trust, to take the ownership at the death of the owner or the deaths of all multiple owners.



Section 6405 - Form of registration in beneficiary form

Registration in beneficiary form may be shown by the words "transfer on death" or the acronym "TOD," or by the words "pay on death" or the acronym "POD," after the name of the registered owner and before the name of a beneficiary.



Section 6406 - Effect of registration in beneficiary form

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners, without the consent of the beneficiary.



Section 6407 - Ownership on death of owner

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

Cross References. Section 6407 is referred to in section 6408 of this title.



Section 6408 - Protection of registering entity

(a) General rule.--A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(b) Implementation.--By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(c) Discharge.--A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of a security in accordance with section 6407 (relating to ownership on death of owner) and does so in good faith reliance on the registration, on this chapter and on information provided to it by affidavit of the personal representative of the deceased owner or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this chapter do not extend to a reregistration or payment made after the registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d) Rights of beneficiaries not affected.--The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



Section 6409 - Nontestamentary transfer on death

(a) General rule.--A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(b) Creditors.--This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this Commonwealth.



Section 6410 - Terms, conditions and forms for registration

(a) Terms and conditions.--A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters "LDPS," standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) Forms.--The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown, Jr., or John S. Brown TOD to Sally Smith, trustee under my trust (under will or deed) dated.

(2) Multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr., SUB BENE Peter Q. Brown or John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr., LDPS.



Section 6411 - Transfers of securities and security accounts

(a) Payment of inheritance tax.--No corporation, financial institution, broker or similar entity shall transfer on its books or issue a new certificate for any share of its capital stock, its registered bonds, a security or a security account, belonging to or standing in the name of a resident decedent, belonging to or standing in the joint names of a resident decedent and one or more persons, held in trust by or for a resident decedent or in a beneficiary form indicating that a resident decedent was the present owner or became the owner upon the death of another, unless the inheritance tax upon the transfer has actually been paid, or the written consent of the Secretary of Revenue, or its designee, is first secured, or there is presented to it an affidavit of the personal representative or heir of the decedent, or his or their attorney, that the decedent was a nonresident at the time of his death, or that the person in whose name said security, security account, shares of registered bond stands jointly with the decedent by right of survivorship was the spouse of the decedent at the time of death and that the ownership in or designation of such spouse was not created within one year before the decedent's death, or written notification of the transfer is given to the Secretary of Revenue within ten days of the transfer as provided in subsection (d).

(b) Certificate of payment.--Whenever the inheritance tax upon the transfer of a security, security account, share or registered bank referred to herein is paid, it shall be the duty of the secretary upon his motion or the request of any party in interest or of such corporation, association, financial institution, broker or similar entity to provide a certification of such payment. The assessment notice subjecting said security, etc., to tax issued by the Department of Revenue shall serve as certification of such payment if accompanied by proof of payment.

(c) Exemption.--The provisions of this section shall not apply to the transfer of stock, registered bonds, securities or a securities account assigned by a decedent before his death as collateral security for a loan, provided that any lender so holding such item shall, upon selling it, send a written report to the department stating the amount for which the items were sold and the amount which was applied in reduction or payment of the loan. Any entity, hereinabove described, may transfer such item upon presentation to it of an affidavit of the lender, or someone acting under the authority of the lender and on its behalf, that the item was held as security at the time of decedent's death.

(d) Notification.--Notification to the Secretary of Revenue shall include the name of the deceased person, the purchase date of the capital stock, registered bond, security or security account, the date of death value of the item being transferred and the name, address and social security number of the person to whom the item is being transferred.



Section 6412 - Construction of chapter

This chapter shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this chapter among states enacting it. Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



Section 6413 - Application of chapter

This chapter applies to registration of securities in beneficiary form made before or after the effective date of this chapter by decedents dying on or after the effective date of this chapter.






Chapter 71 - Trust Estates (Deleted by amendment)



Chapter 72 - Prudent Investor Rule

Chapter Notes

Enactment. Chapter 72 was added June 25, 1999, P.L.212, No.28, effective in six months unless otherwise noted.

Cross References. Chapter 72 is referred to in sections 5145, 7780.6 of this title; sections 5548, 5586 of Title 15 (Corporations and Unincorporated Associations).



Section 7201 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Fiduciary." Includes guardians and trustees, whether domiciliary or ancillary, individual or corporate, subject to the jurisdiction of the orphans' court. The term shall not include a custodian under Chapter 53 (relating to Pennsylvania Uniform Transfers to Minors Act), an agent acting under a power of attorney, a personal representative, an administrator of a municipal pension or retirement plan or a person whose fiduciary duties are, by statute, governed by the principles of Chapter 73 (relating to municipalities investments).

"Mutual fund." The securities of an investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.).

"Trust." Includes guardianships and trusts subject to the jurisdiction of the orphans' court and having property owned or managed by a fiduciary. The term shall not include custodianships, agencies created by a power of attorney, decedents' estates or municipal pension or retirement plans.

(July 7, 2006, P.L.625, No.98, eff. imd.)

2006 Amendment. Act 98 amended the def. of "mutual fund."



Section 7202 - Default rule

(a) General rule.--Except as otherwise provided by the governing instrument, a fiduciary shall invest and manage property held in a trust in accordance with the provisions of this chapter.

(b) Exception.--Where the instrument establishing a trust contains a restriction on the fiduciary's power of investment and the court having jurisdiction over the trust finds that adherence to the restriction is impractical or that the existing or reasonably foreseeable economic conditions are so far different from those prevailing at the creation of the trust that adherence to the restriction might deprive the respective beneficiaries of income and principal of the full benefits the testator or settlor intended them to enjoy, the court may release the fiduciary from the restriction to the extent and on conditions, if any, as the court may deem appropriate.

(c) Court direction.--A fiduciary appointed by the court and not acting under a trust instrument, in addition to or in place of the investments authorized by this chapter, may make, and retain without liability for resulting loss, investments as the court, upon petition of the fiduciary or of any party in interest, after notice as it shall direct, aided by the report of a master if necessary, shall authorize or direct, subject only to the conditions and limitations as shall be fixed by the court in the decree authorizing or directing the investment.



Section 7203 - Prudent investor rule

(a) General rule.--A fiduciary shall invest and manage property held in a trust as a prudent investor would, by considering the purposes, terms and other circumstances of the trust and by pursuing an overall investment strategy reasonably suited to the trust.

(b) Permissible investments.--A fiduciary may invest in every kind of property and type of investment, including, but not limited to, mutual funds and similar investments, consistent with this chapter.

(c) Considerations in making investment and management decisions.--In making investment and management decisions, a fiduciary shall consider, among other things, to the extent relevant to the decision or action:

(1) the size of the trust;

(2) the nature and estimated duration of the fiduciary relationship;

(3) the liquidity and distribution requirements of the trust;

(4) the expected tax consequences of investment decisions or strategies and of distributions of income and principal;

(5) the role that each investment or course of action plays in the overall investment strategy;

(6) an asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries, including, in the case of a charitable trust, the special relationship of the asset and its economic impact as a principal business enterprise on the community in which the beneficiary of the trust is located and the special value of the integration of the beneficiary's activities with the community where that asset is located;

(7) to the extent reasonably known to the fiduciary, the needs of the beneficiaries for present and future distributions authorized or required by the governing instrument; and

(8) to the extent reasonably known to the fiduciary, the income and resources of the beneficiaries and related trusts.

(d) Requirements for charitable trusts having voting control of certain publicly traded business corporations.--

(1) Notwithstanding any other legal requirement or process which may include court review of the activities of a charitable trust, a fiduciary for a charitable trust with a majority of its beneficiaries at a principal location within this Commonwealth having voting control of a publicly traded business corporation received as an asset from the settlor shall not consummate any transaction, or vote to permit consummation of or otherwise act to consummate any transaction, which would result in the trust no longer having voting control of that corporation, by sale, merger, consolidation or otherwise, without:

(i) serving notice upon the Attorney General at least 60 days prior to the consummation of the transaction; and

(ii) directing that at least 30 days' prior notice of the consummation of the transaction be provided by the publicly traded business corporation controlled by the trust to employees of that corporation who are located in this Commonwealth.

(2) In addition to any other power or duty provided by law, the Attorney General also has the power to seek judicial review pursuant to this subsection from the court having jurisdiction over the trust if the Attorney General concludes that the consummation of a transaction described in paragraph (1) is unnecessary for the future economic viability of the corporation and would constitute a failure to comply with the provisions of subsection (c) or an impairment of the charitable purpose of the trust.

(3) In a judicial proceeding commenced by the Attorney General under this subsection, the Attorney General must prove by a preponderance of the evidence that consummation of a transaction which would result in the charitable trust no longer having voting control of the corporation is unnecessary for the future economic viability of the corporation and must be prevented in order to avoid noncompliance with the provisions of subsection (c) or an impairment of the charitable purpose of the trust.

(3.1) If a fiduciary provides the notice under paragraph (1)(i), the following apply:

(i) Except as set forth in subparagraph (ii), upon expiration of the notice period under paragraph (1)(i), the fiduciary may:

(A) vote to permit consummation of a transaction described in paragraph (1); or

(B) otherwise act to consummate the transaction described in paragraph (1).

(ii) The fiduciary has no authority under subparagraph (i) if the Attorney General has, within 30 days of receiving the notice under paragraph (1)(i), commenced a judicial proceeding under paragraph (2).

(iii) If the fiduciary is enjoined in a judicial proceeding under subparagraph (ii), the fiduciary shall not have authority under subparagraph (i)(A) or (B) unless the injunction is dissolved by:

(A) stipulation of the fiduciary and the Attorney General; or

(B) an order of a court of competent jurisdiction which is not subject to further judicial review as of right.

(4) In the event court approval to consummate a transaction described in paragraph (1) is obtained pursuant to this subsection, the court shall ensure that the provisions of 15 Pa.C.S. Ch. 25 Subchs. I (relating to severance compensation for employees terminated following certain control-share acquisitions) and J (relating to business combination transactions - labor contracts) apply to the business corporation described in paragraph (1) upon the consummation of the transaction.

(5) A fiduciary of a charitable trust with a majority of its beneficiaries at a principal location within this Commonwealth having voting control of a publicly traded business corporation received as an asset from the settlor shall not be subject to liability for the commercially reasonable sale of certain shares of the corporation not necessary to maintain voting control and for which no control premium is realized if the fiduciary reasonably determined that such sale was authorized in a manner consistent with the requirements of this section and other applicable provisions of this title.

(6) The requirements of this subsection shall not apply to a noncharitable trust, including a noncharitable trust with a charitable remainder and a charitable trust which reverts to noncharitable purposes.

(7) As used in this subsection, the term "voting control" means a majority of the voting power of the outstanding shares of stock entitled to vote on the election of directors.

(Nov. 6, 2002, P.L.1101, No.133, eff. imd.; Nov. 30, 2004, P.L.1525, No.194, eff. imd.)

2004 Amendment. Act 194 amended subsec. (d).

2002 Amendment. Act 133 amended subsec. (c)(6) and added subsec. (d).

Cross References. Section 7203 is referred to in section 7207 of this title; sections 3303, 4303, 5303 of Title 68 (Real and Personal Property).



Section 7204 - Diversification

(a) Requirement.--Except as provided in section 7205 (relating to retention of inception assets), a fiduciary shall reasonably diversify investments, unless the fiduciary reasonably determines that it is in the interests of the beneficiaries not to diversify, taking into account the purposes, terms and other circumstances of the trust and the requirements of this chapter.

(b) Applicability.--Subsection (a) does not apply to any of the following:

(1) A trust which became irrevocable prior to December 25, 1999. This paragraph applies even if the action of the trustee occurs after December 25, 1999.

(2) A trust created by a revocable instrument executed prior to December 25, 1999, if such instrument is not amended after December 24, 1999. This paragraph applies even if the action of the trustee occurs after December 25, 1999.

(Nov. 6, 2002, P.L.1101, No.133, eff. imd.)

2002 Amendment. Act 133 reenacted and amended the entire section. Section 5 of Act 133 provided that the General Assembly finds and declares that the amendment of section 7204 is intended to clarify existing law and shall not be construed to change existing law.

Special Provisions in Appendix. See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.



Section 7205 - Retention of inception assets

A fiduciary, in the exercise of reasonable care, skill and caution, may retain any asset received in kind, even though the asset constitutes a disproportionally large share of the portfolio.

Cross References. Section 7205 is referred to in section 7204 of this title.



Section 7206 - Delegation

(a) Permissible delegation.--A fiduciary may delegate investment and management functions that a prudent investor of comparable skills might delegate under the circumstances.

(b) Duties of fiduciary.--A fiduciary shall not be responsible for the investment decisions or actions of the investment agent to which the investment functions are delegated if the fiduciary exercises reasonable care, skill and caution in selecting the investment agent, in establishing the scope and specific terms of the delegation and in reviewing periodically the investment agent's actions in order to monitor the investment agent's performance and compliance with the scope and specific terms of the delegation.

(c) Duties of investment agent.--The investment agent shall comply with the scope and terms of the delegation and shall exercise the delegated function with reasonable care, skill and caution and shall be liable to the trust for failure to do so. An investment agent who represents that he has special investment skills shall exercise those skills.

(d) Jurisdiction.--An investment agent who accepts the delegation of a fiduciary's function from a fiduciary who is subject to the jurisdiction of a court of this Commonwealth shall be deemed to have submitted to the jurisdiction of that court even if the delegation agreement provides for a different jurisdiction or venue.

(e) When cofiduciary may delegate to another cofiduciary.--A cofiduciary may delegate investment and management functions to another cofiduciary if the delegating cofiduciary reasonably believes that the other cofiduciary has greater investment skills than the delegating cofiduciary with respect to those functions. The delegating cofiduciary shall not be responsible for the investment decisions or actions of the other cofiduciary to which the investment functions are delegated if the delegating cofiduciary exercises reasonable care, skill and caution in establishing the scope and specific terms of the delegation and in reviewing periodically the other cofiduciary's actions in order to monitor the cofiduciary's performance and compliance with the scope and specific terms of the delegation.

(f) Mutual funds.--Investment in a mutual fund is not a delegation of investment function, and neither the mutual fund nor its advisor is an investment agent.

Special Provisions in Appendix. See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.



Section 7207 - Retention of cash; temporary investments

(a) Uninvested cash.--A fiduciary may hold cash uninvested:

(1) which the fiduciary reasonably expects to:

(i) distribute to beneficiaries as income on a quarterly or more frequent basis;

(ii) use for payment of debts, taxes, expenses of administration or reinvestment within the next 90 days; or

(2) when the amount available for investment does not justify the administrative burden of making the investment determined in the light of the facilities available to the fiduciary.

A corporate fiduciary may deposit uninvested funds in its own or an affiliate's commercial department.

(b) Temporary investments.--A fiduciary may make temporary investment of funds which the fiduciary is entitled to hold uninvested or which the fiduciary wishes to hold in liquid form in short-term interest-bearing obligations or deposits, or other short-term liquid investments, selected in each case in compliance with the standards of section 7203 (relating to prudent investor rule) but without regard to any investment restrictions imposed by the governing instrument and may make a reasonable charge, in addition to all other compensation to which the fiduciary is entitled, for services rendered in making the temporary investment.

Cross References. Section 7207 is referred to in section 3316 of this title.



Section 7208 - Life insurance

A trustee may acquire or retain a contract of life insurance upon the life of the settlor or the settlor's spouse, or both, without liability for a loss arising from the trustee's failure to:

(1) determine whether the contract is or remains a proper investment;

(2) investigate the financial strength of the life insurance company;

(3) exercise nonforfeiture provisions available under the contract; or

(4) diversify the contract.

Special Provisions in Appendix. See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.



Section 7209 - Mutual funds

Notwithstanding that a bank or trust company or an affiliate provides services to the investment company or investment trust, including that of an investment advisor, custodian, transfer agent, registrar, sponsor, distributor or manager, and receives reasonable compensation for those services and notwithstanding any other provision of law, a bank or trust company acting as a fiduciary, agent or otherwise may invest and reinvest in a mutual fund if the portfolio of the mutual fund consists substantially of investments not prohibited by the governing instrument. With respect to any funds invested, the basis upon which compensation is calculated, expressed as a percentage of asset value or otherwise, shall be disclosed by prospectus, account statement or otherwise to all persons to whom statements of the account are rendered.

Cross References. Section 7209 is referred to in section 7772 of this title.



Section 7210 - Common trust fund and mortgage investment fund

Any corporate fiduciary and its cofiduciary, if any, may invest in:

(1) A common trust fund or collective trust fund containing only investments authorized for fiduciaries, established and maintained by the corporate fiduciary or by any affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504) and otherwise in conformity with the laws of this Commonwealth and of the United States.

(2) A mortgage investment fund containing only mortgages and other investments authorized for fiduciaries, established and maintained by the corporate fiduciary in conformity with the laws of this Commonwealth and of the United States.



Section 7211 - Further investment authority

Unless a contrary intent is clearly expressed in the instrument, the authority to invest in specified types of investments includes authorization to invest in a mutual fund, or in any common or collective trust fund established and maintained by a corporate fiduciary, or by any affiliate of a corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504) or any successor provision, if the portfolio of the mutual fund or of the common or collective trust fund consists of the specified types of investments and is otherwise in conformity with the laws of this Commonwealth and of the United States.



Section 7212 - Degree of care

A fiduciary shall exercise reasonable care, skill and caution in making and implementing investment and management decisions. A fiduciary who represents that he has special investment skills shall exercise those skills.



Section 7213 - Judgment of fiduciary's decisions

The rules of this chapter are standards of conduct and not of outcome or performance. Compliance with the rules of this chapter shall be determined in light of the facts and circumstances prevailing at the time of the fiduciary's decision or action and not by hindsight. A fiduciary is not liable to the extent the fiduciary acted in substantial compliance with the rules of this chapter or in reasonable reliance on the terms and provisions of the governing instrument. A fiduciary's investment and management decisions respecting individual assets shall be considered in the context of the trust portfolio as a whole and as part of an overall investment strategy, and not in isolation. No specific investment or course of action, taken alone, shall be considered inherently prudent or imprudent.



Section 7214 - Language invoking chapter

The following terms or words or words of similar import in the provisions of a trust, unless otherwise limited or modified, shall authorize any investment or investment strategy permitted under this chapter: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their own funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule" and "prudent investor rule."






Chapter 73 - Municipalities Investments

Chapter Notes

Enactment. Chapter 73 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References. Chapter 73 is referred to in section 7201 of this title; section 1201 of Title 4 (Amusements); section 1316 of Title 8 (Boroughs and Incorporated Towns); section 11804.1 of Title 11 (Cities); section 7416 of Title 35 (Health and Safety); section 1512 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 7301 - Definition of fiduciary

The term "fiduciary" as used in this chapter shall include an administrator of a municipal pension or retirement plan and any other person whose fiduciary duties are, by statute, governed by the principles of this chapter. The provisions of this chapter shall apply only to such fiduciaries.

(June 25, 1999, P.L.212, No.28, eff. 6 months)

1999 Amendment. See section 6(a) of Act 28 in the appendix to this title for special provisions relating to applicability.



Section 7302 - Authorized investments; in general

(a) Specifically authorized.--Subject only to the provisions of the governing instrument, if any, a fiduciary may accept, hold, invest in, and retain, any of the investments authorized by this chapter, and shall not be liable for loss on such investments so long as he exercises due care and prudence in the performance of his duties in regard to them. "Legal investment" or "authorized investment" or words of similar import used in a trust instrument shall be construed to mean any investment authorized by this chapter.

(b) Prudent man rule.--Any investment shall be an authorized investment if purchased or retained in the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital. The authorization to make and retain investments pursuant to this subsection shall be in addition to, and independent of, authorizations to make investments pursuant to other provisions of this chapter and requirements applicable under other provisions of this chapter shall not affect investments also authorized by this subsection.

Cross References. Section 7302 is referred to in section 7315.1 of this title.



Section 7303 - Government obligations

Obligations of the following governmental bodies shall be authorized investments:

(1) United States.--Obligations of the United States or the United States Treasury or those for the payment of which the faith and credit of the United States is pledged, including obligations of the District of Columbia. The obligations may be held directly or in the form of securities of or other interest in any open-end or closed-end management-type investment company or investment trust registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.), if the portfolio of the investment company or investment trust is limited to such obligations and repurchase agreements fully collateralized by such obligations.

(2) Pennsylvania.--Obligations of the Commonwealth of Pennsylvania or those for the payment of which the faith and credit of the Commonwealth is pledged.

(3) State and local government.--Obligations of any commonwealth or state of the United States, or any county, city, borough, town, township, school district, institution district, or other political subdivision, having the power to levy taxes, of any such commonwealth or state: Provided, That the faith and credit of such commonwealth, state, or political subdivision thereof, is pledged for the payment of said obligations: And provided further, That at the date of the investment in such obligations, such commonwealth, state, or political subdivision, is not in default in the payment of any part of the principal or interest owing by it upon any part of its funded indebtedness.

(4) International bank for reconstruction and development.--Bonds, notes or other obligations issued, assumed or guaranteed by the International Bank for Reconstruction and Development which contain an unconditional promise to pay by the International Bank for Reconstruction and Development, or an unconditional guarantee by the International Bank for Reconstruction and Development of the payment of the interest thereon regularly, and the principal thereof on or before a specified date, in lawful currency of the United States. Not more than 2% of the funds in the custody or under the control of the fiduciary at the time of making the investment shall be invested in such bonds, notes or obligations. The principal office of the obligor shall be located within the United States.

(July 14, 1988, P.L.553, No.99, eff. imd)

1988 Amendment. Act 99 amended par. (1).

Cross References. Section 7303 is referred to in section 7309 of this title.



Section 7304 - Obligations of Federal organizations

Obligations of the following organizations constituted under the laws of the United States shall be authorized investments:

(1) National Housing Administration.--Obligations issued pursuant to any housing act of the United States heretofore or hereafter enacted, but only if fully and unconditionally guaranteed as to principal and interest by the United States.

(2) Federal land banks.--Obligations of any Federal land bank and consolidated obligations, being the joint and several obligations of all Federal land banks, issued pursuant to the act of Congress of July 17, 1916 (39 Stat. 380), and its amendments and supplements heretofore or hereafter enacted.

(3) Federal home loan banks.--Obligations of any Federal home loan bank and consolidated obligations, being the joint and several obligations of all Federal home loan banks, issued pursuant to the act of Congress of July 22, 1932 (47 Stat. 725), and its amendments and supplements heretofore or hereafter enacted.

(4) Federal intermediate credit banks.--Consolidated obligations, being the joint and several obligations of all Federal intermediate credit banks, issued pursuant to the act of Congress of March 4, 1923 (42 Stat. 1456), and its amendments and supplements heretofore or hereafter enacted.

(5) Federal National Mortgage Association.--Obligations of the Federal National Mortgage Association issued pursuant to the act of Congress of August 2, 1954 (68 Stat. 612), and its amendments and supplements.

(6) Banks for cooperatives.--Obligations of the Central Bank for Cooperatives and consolidated obligations of the Central Bank for Cooperatives, and the regional banks for cooperatives issued pursuant to the provisions of the act of Congress of June 16, 1933, known as the "Farm Credit Act of 1933" (48 Stat. 257), and its amendments and supplements heretofore or hereafter enacted.

(7) Tennessee Valley Authority.--Obligations issued, assumed or guaranteed by the Tennessee Valley Authority.



Section 7305 - Obligations of Pennsylvania governmental organizations

Obligations of the following Pennsylvania governmental organizations shall be authorized investments:

(1) General State Authority and other State authorities.--Obligations issued by The General State Authority and other authorities created by the General Assembly of the Commonwealth of Pennsylvania, for the payment of which faith and credit of the authority is pledged.

(2) Housing authorities.--Obligations of any housing authority issued pursuant to the laws of the Commonwealth relating to the creation or operation of housing authorities.

(3) Pennsylvania Housing Agency.--Bonds and notes of the Pennsylvania Housing Agency created by the "Housing Agency Law."

(4) Municipality authorities.--Obligations of any municipality authority issued pursuant to the laws of the Commonwealth relating to the creation or operation of municipality authorities, if the obligations are not in default and if the project for which the obligations were issued is under lease to a school district or school districts, or if the obligations are not in default and if the project for which the obligations were issued is under lease to a municipality or municipalities or subject to a service contract with a municipality or municipalities, pursuant to which the authority will receive lease rentals or service charges available for fixed charges on the obligations, which will average not less than one and one-fifth times the average annual fixed charges of such obligations over the life thereof, or if the obligations are not in default and if for the period of five fiscal years next preceding the date of acquisition, the income of such authority available for fixed charges has averaged not less than one and one-fifth times its average annual fixed charges of such obligations over the life of such obligations. As used in this clause, the term "income available for fixed charges" shall mean income after deducting operating and maintenance expenses, and, unless the obligations are payable in serial, annual maturities, or are supported by annual sinking fund payments, depreciation, but excluding extraordinary nonrecurring items of income or expenses; and the term "fixed charges" shall include principal, both maturity and sinking fund, and interest on bonded debt. In computing such income available for fixed charges for the purposes of this paragraph, the income so available of any corporation acquired by any municipality authority may be included, such income to be calculated as though such corporation has been operated by a municipality authority and an equivalent amount of bonded debt were outstanding. The eligibility for investment purposes of obligations of each project of a municipality authority shall be separately considered hereunder.

(5) Parking authorities, public auditorium authorities, and port authorities.--Obligations of any parking authority, public auditorium authority, or port authority issued pursuant to the Parking Authority Law, the Public Auditorium Authorities Law or the Second Class County Port Authority Act, as the same have been heretofore or may be hereafter amended, if the obligations are not in default and if the project or facility for which the obligations were issued is under lease to a municipality or municipalities or is subject to a service contract or grant contract with a municipality or municipalities, and if the term of such lease or contract is not less than the term of the final maturity of the obligations, and if the authority will receive or is entitled to receive under such lease or contract annual rentals, service charges, or grants available for fixed charges on such obligations of not less than the average annual fixed charges on such obligations over the life thereof, or if the obligations are not in default, and if for the period of five fiscal years next preceding the date of acquisition the income of such authority available for fixed charges has averaged not less than one and one-fifth times its average annual fixed charges of such obligation over the life of such obligations. As used in this paragraph, the term "income available for fixed charges" shall mean income after deducting operating and maintenance expenses and, unless the obligations are payable in serial, annual maturities, or are supported by annual sinking fund payments, depreciation, but excluding extraordinary nonrecurring items of income or expenses, and the term "fixed charges" shall include principal, both maturity and sinking fund, and interest on bonded debt.

(6) Delaware River Joint Commission.--Obligations of the Delaware River Joint Commission issued pursuant to the act of June 12, 1931 (P.L.575, No.200), and its amendments and supplements heretofore or hereafter enacted.

(7) Delaware River Joint Toll Bridge Commission.--Obligations of the Delaware River Joint Toll Bridge Commission issued pursuant to the act of June 25, 1931 (P.L.1352, No.332), and its amendments and supplements heretofore or hereafter enacted.

(8) Delaware Tunnel Board.--Obligations issued by or with the approval of the Delaware Tunnel Board pursuant to the act of July 8, 1947 (P.L.1452, No.561), and its amendments and supplements heretofore or hereafter enacted.

(9) Pennsylvania Turnpike Commission.--Obligations of the Pennsylvania Turnpike Commission issued pursuant to:

(i) the act of May 21, 1937 (P.L.774, No.211);

(ii) the Pennsylvania Turnpike Philadelphia Extension Act of May 16, 1940 (Spec.Sess. P.L.949, No.11); and

(iii) the Western Pennsylvania Turnpike Extension Act of June 11, 1941 (P.L.101, No.53);

and the amendments and supplements of each heretofore or hereafter enacted.

(10) Pennsylvania Parkway Commission.--Obligations of the Pennsylvania Parkway Commission, issued pursuant to the act of July 16, 1941 (P.L.386, No.149), and its amendments and supplements heretofore or hereafter enacted.

(11) Redevelopment authorities.--Obligations of any redevelopment authority issued pursuant to the laws of the Commonwealth relating to the creation or operation of redevelopment authorities.

(12) The Pennsylvania State University.--Obligations of The Pennsylvania State University.

(13) Municipalities issuing nondebt revenue bonds.--Obligations issued pursuant to subdivision (b) of Article VI of the act of June 25, 1941 (P.L.159, No.87), known as the "Municipal Borrowing Law," and its amendments, if the obligations are not in default and if, for the period of five fiscal years next preceding the date of acquisition the income of the municipality issuing such obligations from the facility from which revenues are pledged for the payment for such obligations, available for fixed charges has averaged not less than one and one-fifth times the average annual fixed charges of such obligations over the life of such obligations. As used in this paragraph, the term "income available for fixed charges" shall mean income after deducting operating and maintenance expenses, and, unless the obligations are payable in serial, annual maturities, or are supported by annual sinking fund payments, depreciation, but excluding extraordinary nonrecurring items of income or expenses; and the term "fixed charges" shall include principal, both maturity and sinking fund, and interest on bonded debt.

References in Text. The General State Authority, referred to in par. (1), was abolished and its functions transferred to the Department of General Services by the act of July 22, 1975 (P.L.75, No.45).

The act of June 25, 1941 (P.L.159, No.87), known as the Municipal Borrowing Law, referred to in par. (13), was repealed by the act of July 12, 1972 (P.L.781, No.185), known as the Local Government Unit Debt Act. The Local Government Unit Debt Act was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subpart B of Part VII (relating to indebtedness and borrowing) of Title 53 (Municipalities Generally).

The act of June 5, 1947 (P.L.458, No.208), known as the Parking Authority Law, referred to in par. (5), was repealed by the act of June 19, 2001 (P.L.287, No.22). The subject matter is now contained in Chapter 55 (relating to parking authorities) of Title 53 (Municipalities Generally).

The act of July 8, 1947 (P.L.1452, No.561), referred to in par. (8), was repealed by the act of February 18, 1970 (P.L.50, No.20).

The short title of the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Agency Law, referred to in par. (3), was amended by the act of December 5, 1972 (P.L.1259, No.282). The amended short title is now the Housing Finance Agency Law.

The Pennsylvania Parkway Commission, referred to in par. (10), was terminated December 31, 1987, under the act of December 22, 1981 (P.L.508, No.142), known as the Sunset Act.



Section 7306 - Obligations of governmental organizations existing pursuant to the laws of Pennsylvania, other states and the District of Columbia

Obligations of any authority, commission or similar governmental organization existing pursuant to the laws of this Commonwealth or the laws of any other state or of the District of Columbia shall be authorized investments if purchased or retained in the exercise of that degree of judgment and care, under circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital. The authorization to make and retain investments pursuant to this section shall be in addition to, and independent of, authorizations to make investments pursuant to other provisions of this chapter and requirements applicable under other provisions of this chapter shall not affect investments also authorized by this section.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)



Section 7307 - Corporate bonds

(a) In general.--Any interest-bearing obligation, including bonds, notes, debentures, and car-trust certificates, issued, guaranteed, or assumed by, a corporation organized under the laws of the United States, of any commonwealth or state thereof, or of the District of Columbia, shall be an authorized investment if purchased or retained in the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital.

(b) Definition.--As used in this section "corporation" shall include a voluntary association, a joint-stock association or company, a business trust, a Massachusetts trust, a common-law trust, a municipal or quasi-municipal corporation by whatever name called, and any other organization organized and existing for any lawful purpose and which, like a corporation, continues to exist notwithstanding changes in the personnel of its members or participants, and conducts its affairs through a committee, a board, or some other group acting in a representative capacity.



Section 7308 - Mortgages

One or more bonds or other obligations secured by one or more mortgages, or in connection with which the obligor gives one or more mortgages to indemnify the insurer of the obligation, shall be an authorized investment if:

(1) Insured by Federal Housing Administrator.--Insured by the Federal Housing Administrator pursuant to the National Housing Act of June 27, 1934 (48 Stat. 1246), and its amendments and supplements heretofore or hereafter enacted; or

(2) Guaranteed or insured under Federal Servicemen's Readjustment Act.--Guaranteed or insured under the Federal Servicemen's Readjustment Act of June 22, 1944 (58 Stat. 284), and its amendments and supplements heretofore or hereafter enacted: Provided, That at the date of acquisition the guaranty shall be in an amount not less than one-third of the sum invested, or, if an insured mortgage, the insurance shall be in an amount not less than 15% thereof; or

(3) Insured by the Farmers Home Administration, United States Department of Agriculture.--Insured by the Farmers Home Administration, United States Department of Agriculture, pursuant to the Bankhead-Jones Farm Tenant Act of July 22, 1937 (50 Stat. 522), and its amendments and supplements heretofore or hereafter enacted, or pursuant to the act of August 28, 1937 (50 Stat. 869), and its amendments and supplements heretofore or hereafter enacted; or

(4) Other mortgages.--At the date of the acquisition or of any extension of the mortgage it shall meet the following requirements:

(i) Contain an unconditional promise to pay the principal of and interest upon obligations which it secures.

(ii) Be a first lien upon improved real estate situated within the Commonwealth, including improved farm lands, prior to all other liens except the lien of taxes previously levied or assessed but not then payable and except taxes then due or payable or delinquent for the payment of which taxes provision is made in the mortgage settlement.

(iii) The unpaid principal amount of the obligations shall not exceed four-fifths of the fair value of the real estate as fixed by two persons familiar with real estate values in the vicinity who shall have actually inspected it and shall so certify in a written appraisement preserved among the records of the fiduciary.

(iv) The principal debt evidenced by the obligations shall be payable in not more than five years after the date of acquisition by the fiduciary, or be amortized within a period of not exceeding 30 years from the date of the acquisition in substantially equal payments at successive intervals of not more than one year each and in an amount sufficient to pay the principal debt and interest thereon within the term of the loan.

(v) All interest has been paid in full to the next preceding interest payment date.

Nothing in this paragraph shall be construed to be a limitation upon the power of a fiduciary to accept a purchase money obligation in exchange for an asset of the estate or trust upon such terms and conditions and with such security as shall be reasonable under the circumstances.

Cross References. Section 7308 is referred to in section 7309 of this title.



Section 7309 - Fractional interests

(a) Mortgages.--A fractional interest in an obligation naming a fiduciary as the obligee, secured by one or more mortgages, shall be an authorized investment for an estate of which the fiduciary is sole fiduciary or co-fiduciary, if the whole of the obligation would be an authorized investment under the provisions of section 7308 (relating to mortgages). Appraisement of the real estate subject to the lien of such mortgage or mortgages need not be made concurrently with the acquisition of such fractional interest, if:

(1) it is a fractional interest in a mortgage referred to in section 7308(1) or (2); or

(2) an appraisement has been made within three years immediately preceding the acquisition, in accordance with the requirements of section 7308(4), and if a person qualified at the time of the acquisition to serve as an appraiser of the real estate shall certify, in a writing to be preserved among the fiduciary's records, that at the date of the acquisition the unpaid principal amount of the obligation does not exceed four-fifths of the fair value of the real estate.

(b) Government obligations.--A fractional interest in a governmental obligation, the whole of which would be an authorized investment under section 7303, whether it be in bearer form or names the fiduciary as the obligee, shall be an authorized investment for an estate of which the fiduciary is sole fiduciary or co-fiduciary.



Section 7310 - Stocks

(a) Preferred and common stock.--Preferred and common stock of any corporation organized under the laws of the United States or of any commonwealth or state thereof, or of the District of Columbia, shall be an authorized investment if purchased or retained in the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital.

"Corporation" as used in this subsection shall include an investment company (as hereinafter defined), a voluntary association, a joint-stock association or company, a business trust, a Massachusetts trust, a common-law trust, and any other organization organized and existing for any lawful purpose and which, like a corporation, continues to exist notwithstanding changes in the personnel of its members or participants, and conducts its affairs through a committee, a board, or some other group acting in a representative capacity.

"Investment company" as used in this subsection shall mean a corporation (as defined in this subsection) which is registered as an investment company under the Federal Investment Company Act of 1940, as from time to time amended, and which has no preferred stock, bonds, loans or any other outstanding securities having preference or priority as to assets or earnings over its common stock and which shall have net assets of not less than $10,000,000 at the date of purchase.

"Common stock" as used in this subsection shall include the stock certificates, certificates of beneficial interests or trust participation certificates issued by any corporation or unincorporated association included under the definition of "corporation" in this subsection.

(b) Savings accounts insured by Federal savings and loan insurance corporation.--Savings accounts of any savings association incorporated under the laws of the Commonwealth, or of any Federal savings and loan association incorporated under the laws of the United States shall be an authorized investment if the withdrawal or repurchase value thereof is insured by the Federal savings and loan insurance corporation pursuant to the act of Congress of June 27, 1934 (48 Stat. 1255), and its supplements and amendments heretofore or hereafter enacted.



Section 7310.1 - Further investment authority

Unless a contrary intent is clearly expressed in the instrument, the authority to invest in specified types of investments will include authorization to invest in the stock of any investment company as defined in this chapter, or in any common or collective trust fund established and maintained by a corporate fiduciary, or by any affiliate of a corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1954 (68A Stat. 3, 26 U.S.C. § 1504), or any successor provision, if the portfolio of the investment company or of the common or collective trust fund consists of such specified types of investments and is otherwise in conformity with the laws of the Commonwealth and of the United States.

(July 14, 1988, P.L.553, No.99, eff. imd.)

1988 Amendment. Act 99 added section 7310.1.



Section 7311 - Real estate

Real estate located in Pennsylvania, other than ground rents, shall be an authorized investment if the court, upon petition, aided if necessary by the report of a master, and being of the opinion that the investment will be for the advantage of the estate and that no change will be made in the course of succession by the investment, shall direct such investment.



Section 7312 - Ground rent

A ground rent secured upon unencumbered improved real estate located within the Commonwealth shall be an authorized investment if the reserved annual rent, capitalized at the rate of 5% per annum, shall not exceed four-fifth of the fair value of the real estate out of which it issues, determined by appraisal, as in the case of mortgages.



Section 7313 - Interest-bearing deposit

An interest-bearing deposit in any bank, bank and trust company, savings bank, or national banking association, located within the Commonwealth, shall be an authorized investment if:

(1) the maturity date or the permissible date of withdrawal does not exceed one year from the date of the deposit or any renewal thereof; and

(2) such deposits do not exceed the amount which is fully insured by the Federal Deposit Insurance Corporation, pursuant to the act of Congress of June 16, 1933 (48 Stat. 168), and its supplements and amendments, heretofore or hereafter enacted.



Section 7314 - Common trust fund and mortgage investment fund

Any corporate fiduciary and its co-fiduciary, if any, may invest in:

(1) Common trust fund.--A common trust fund containing only investments authorized for fiduciaries, established and maintained by the corporate fiduciary or by any affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code and otherwise in conformity with the laws of the Commonwealth and of the United States; and

(2) Mortgage investment fund.--A mortgage investment fund containing only mortgages and other investments authorized for fiduciaries, established and maintained by the corporate fiduciary in conformity with the laws of the Commonwealth and of the United States.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Act 182 amended par. (1). Section 15 of Act 182 provided that the amendment of par. (1) shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.



Section 7314.1 - Mutual funds

Notwithstanding that a bank or trust company or an affiliate provides services to the investment company or investment trust, including that of an investment advisor, custodian, transfer agent, registrar, sponsor, distributor or manager, and receives reasonable compensation for those services and notwithstanding any other provision of law, a bank or trust company acting as a fiduciary, agent or otherwise may invest and reinvest in the securities of an investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.) if the portfolio of the investment company or investment trust consists substantially of investments not prohibited by the governing instrument. With respect to any funds invested, the basis upon which compensation is calculated, expressed as a percentage of asset value or otherwise, shall be disclosed by prospectus, account statement or otherwise to all persons to whom statements of the account are rendered.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; July 7, 2006, P.L.625, No.98, eff. imd.)



Section 7315 - Retention of investments

A fiduciary, if he exercises the same care and prudence as he would in the case of an authorized investment, may retain without liability for resulting loss:

(1) any asset received in kind, even though it is not an authorized investment;

(2) any asset purchased in reliance upon a construction, by the court, of the instrument or a provision contained therein even though the court in a subsequent proceeding adopts a contrary construction thereof; and

(3) shares of stock or other securities (and securities received as distributions in respect thereof) of a holding company subject to the Federal Bank Holding Company Act of 1956, as amended, received upon conversion of, or in exchange for, shares of stock or other securities of a bank or a holding company subject to the Federal Bank Holding Company Act of 1956, as amended, which the fiduciary was directed or authorized to retain, in the instrument establishing the trust or otherwise.

(June 12, 1973, P.L.62, No.25, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment. Act 182 amended par. (3). Section 15 of Act 182 provided that the amendment of par. (3) shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.



Section 7315.1 - Retention of cash; temporary investments

(a) Uninvested cash.--A fiduciary may hold cash uninvested:

(1) which he reasonably expects to:

(i) distribute to beneficiaries as income on a quarterly or more frequent basis;

(ii) use for payment of debts, taxes, expenses of administration or reinvestment within the next 90 days; or

(2) when the amount available for investment does not justify the administrative burden of making the investment determined in the light of the facilities available to the fiduciary.

A corporate fiduciary may deposit uninvested funds in its own commercial department.

(b) Temporary investments.--A fiduciary may make temporary investment of funds which he is entitled to hold uninvested or which he wishes to hold in liquid form in short-term interest-bearing obligations or deposits, or other short-term liquid investments, selected in each case in compliance with the standards of section 7302(b) (relating to authorized investments; in general), but without regard to any investment restrictions imposed by the governing instrument and may make a reasonable charge, in addition to all other compensation to which he is entitled, for services rendered in making the temporary investment.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment. Act 152 amended subsec. (b). See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

1984 Amendment. Act 182 added section 7315.1. Section 15 of Act 182 provided that section 7315.1 shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.



Section 7316 - Life insurance, building and loan shares, and similar assets

A fiduciary receiving in kind a contract of life insurance, stock in a building and loan association, or any similar asset providing for periodic payments, may retain it and continue to make the periodic payments and otherwise comply with the provisions thereof without liability for resulting loss so long as he, in the exercise of due care and prudence, shall consider advisable under the circumstances.



Section 7317 - Investments which become unauthorized

A fiduciary may retain without liability for resulting loss any investment which was authorized when received or made although such investment no longer qualifies as an authorized investment, provided he exercises due care and prudence in the disposition or retention of any such nonlegal investment.



Section 7318 - Court direction

A fiduciary appointed by the court and not acting under a trust instrument, in addition to or in place of the investments authorized by this chapter, may make and retain without liability for resulting loss, such investments as the court, upon petition of the fiduciary or of any party in interest, and after such notice as it shall direct, aided by the report of a master if necessary, shall authorize or direct, subject only to such conditions and limitations as shall be fixed by the court in the decree authorizing or directing the investment.



Section 7319 - Directions of testator or settlor

(a) General rule.--The testator or settlor in the instrument establishing a trust may prescribe the powers, duties and liabilities of the fiduciary regarding the investment or noninvestment of principal and income and the acquisition, by purchase or otherwise, retention, and disposition, by sale or otherwise, of any property which, at any time or by reason of any circumstance, shall come into his control; and whenever any such provision shall conflict with this chapter, such provision shall control notwithstanding this chapter, unless the court having jurisdiction over the trust shall otherwise decree pursuant to subsection (b) of this section. In the absence, however, of an express restriction to the contrary in the trust instrument, the fiduciary may invest in any investment authorized by this chapter.

(b) Exception.--Where the instrument establishing a trust contains a restriction on the fiduciary's power of investment and the court having jurisdiction over the trust finds that adherence to the restriction is impractical or that the existing or reasonably foreseeable economic conditions are so far different from those prevailing at the creation of the trust that adherence to the restriction might deprive the respective beneficiaries of income and principal of the full benefits the testator or settlor intended them to enjoy, the court may release the fiduciary from the restriction to such extent and on such conditions, if any, as the court may deem appropriate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment. Act 293 amended subsec. (b).






Chapter 75 - Limitations on Exercise of Trustee Powers and Powers of Beneficiaries to Appoint Trustees

Chapter Notes

Enactment. Chapter 75 was added December 21, 1998, P.L.1067, No.141, effective immediately.



Section 7501 - Legislative intent

This chapter is enacted to codify, clarify and confirm certain existing common law principles of fiduciary and trust law relating to conflicts of interest on the part of trustees.



Section 7502 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Interested party." Each trustee then serving and each person having an interest in income or principal whom it would be necessary to join as a party in a proceeding for the judicial settlement of a trustee's account. The term "interested party" does not include a person who has not attained majority or is otherwise incapacitated unless a court has appointed a guardian for the person for some purpose other than acting under section 7503 (relating to application of chapter) or an agent has been appointed under a durable power of attorney that is sufficient to grant authority to act under section 7503.



Section 7503 - Application of chapter

(a) General rule.--This chapter shall apply to:

(1) Any trust created under a governing instrument executed on or after March 21, 1999, unless the governing instrument expressly provides that this chapter does not apply.

(2) Any trust created under a governing instrument executed before March 21, 1999, unless all interested parties affirmatively elect on or before December 21, 2001, by a written declaration signed by or on behalf of each interested party and delivered to the trustee, not to be subject to the application of this chapter. In the case of a testamentary trust, the declarations shall be filed with the register in the county in which the will was admitted to probate.

(b) Exclusion.--This chapter shall not apply to:

(1) Any trust during the time that the trust is revocable or amendable by its settlor.

(2) A spouse of a decedent or settlor where the spouse is the trustee of a testamentary or inter vivos trust for which a marital deduction has been allowed.

(3) (Deleted by amendment).

(4) A trust under a governing instrument that by specific reference expressly rejects the application of this chapter.

(5) (Deleted by amendment).

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment. Act 98 amended subsec. (b).

Cross References. Section 7503 is referred to in section 7502 of this title.



Section 7504 - Certain trustee powers not exercisable

(a) General rule.--The following powers conferred by a governing instrument upon a trustee in his or her capacity as a trustee shall not be exercised by that trustee:

(1) The power to make discretionary distributions of either principal or income to or for the benefit of the trustee, the trustee's estate or the creditors of either unless the power is either:

(i) limited by an ascertainable standard relating to the trustee's health, education, support or maintenance within the meaning of 26 U.S.C. §§ 2041 (relating to powers of appointment) and 2514 (relating to powers of appointment); or

(ii) exercisable by the trustee only in conjunction with another person having a substantial interest in the property subject to the power which is adverse to the interest of the trustee within the meaning of 26 U.S.C. § 2041(b)(1)(C)(ii).

(2) The power to make discretionary distributions of either principal or income to satisfy any of the trustee's personal legal obligations for support or other purposes.

(3) The power to make discretionary allocations in the trustee's personal favor of receipts or expenses as between income and principal unless the trustee has no power to enlarge or shift any beneficial interest except as an incidental consequence of the discharge of the trustee's fiduciary duties.

(4) The power to exercise any of the powers proscribed in this subsection with regard to an individual other than the trustee to the extent that the individual could exercise a similar prohibited power in connection with a trust that benefits the trustee.

(b) Limited exercise of prohibited power.--

(1) If a trustee is prohibited by subsection (a)(1) from exercising a power conferred upon the trustee, the trustee nevertheless may exercise that power but shall be limited to distributions for the trustee's health, education, support or maintenance to the extent otherwise permitted by the terms of the trust.

(2) Unless otherwise prohibited by the provisions of this section, a trustee may exercise a power described herein in favor of someone other than the trustee, the trustee's estate or the creditors of either.

(c) Exceptions.--This section shall not apply to:

(1) A trustee who possesses in his individual capacity an unlimited right to withdraw the entire principal of the trust or has a general testamentary power of appointment over the entire principal of the trust.

(2) A trust created under a governing instrument executed on or before March 21, 1999, if no part of the principal of the trust would have been included in the gross estate of the trustee for Federal estate tax purposes if the trustee had died on March 21, 1999, without having exercised the power under the governing instrument to make discretionary distributions of principal or income to or for the benefit of the trustee, the trustee's estate or the creditors of either.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment. Act 98 added subsec. (c).

Cross References. Section 7504 is referred to in section 7505 of this title.



Section 7505 - Joint powers and appointment of nondisqualified substituted trustees

If a governing instrument contains a power proscribed under section 7504 (relating to certain trustee powers not exercisable), the following shall apply:

(1) If the power is conferred on two or more trustees, it may be exercised by the trustee or trustees who are not so prohibited as if they were the only trustee or trustees.

(2) If there is no trustee in office who can exercise the power as provided in paragraph (1), the court, upon petition and hearing after such notice as it may direct, shall appoint a trustee who is not disqualified and whose term in office shall be as the court directs for the sole purpose of exercising the powers that the other trustees cannot exercise.



Section 7506 - Certain powers of beneficiaries not exercisable

(a) General rule.--No beneficiary of a trust in an individual, trustee or other capacity may appoint himself or herself as trustee or remove a trustee and appoint in place of the trustee so removed a trustee who is related or subordinate to the beneficiary within the meaning of section 672(c) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 672(c)) in each case unless:

(1) the trustee's discretionary power to make distributions to or for the beneficiary is limited by an ascertainable standard relating to the beneficiary's health, education, support or maintenance within the meaning of sections 2041 and 2514 of the Internal Revenue Code of 1986 (26 U.S.C. §§ 2041 and 2514);

(2) the trustee's discretionary power may not be exercised to satisfy any of the beneficiary's legal obligations for support or other purposes; and

(3) the trustee's discretionary power may not be exercised to grant to the beneficiary a general power to appoint property of the trust to the beneficiary, the beneficiary's estate or the creditors of either within the meaning of section 2041 of the Internal Revenue Code of 1986 (26 U.S.C. § 2041).

(b) Exceptions.--This section shall not apply:

(1) if the appointment of the trustee by the beneficiary may be made only in conjunction with another person having a substantial interest in the property of the trust subject to the power which is adverse to the exercise of the power in favor of the beneficiary within the meaning of section 2041(b)(1)(C)(ii) of the Internal Revenue Code of 1986 (26 U.S.C. § 2041(b)(1)(C)(ii)) or the appointment is in conformity with a procedure governing appointments approved by the court before December 21, 1998;

(2) to any beneficiary who possesses in an individual capacity an unlimited right to withdraw the entire principal of the trust or has a general testamentary power of appointment over the entire principal of the trust; or

(3) to a trust created under a governing instrument executed on or before March 21, 1999, if no part of the principal of the trust would have been included in the gross estate of the beneficiary for Federal estate tax purposes if the beneficiary had died on March 21, 1999.

(July 7, 2006, P.L.625, No.98, eff. 60 days)






Chapter 76 - Powers of Appointment

Chapter Notes

Enactment. Chapter 76 was added July 8, 2016, P.L.497, No.79, effective January 1, 2017.



Section 7601 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Broad power of appointment." A power of appointment that the donee may exercise in favor of any one or more of the following:

(1) One or more persons selected by the donee.

(2) The donee.

(3) The donee's estate.

(4) Every person other than the donee, the donee's creditors, the donee's estate or the creditors of the donee's estate.

"Limited power of appointment." A power of appointment that is not a broad power of appointment. The term includes a power to appoint to the donee's creditors or the creditors of the donee's estate.



Section 7602 - Exercise of powers of appointment

(a) Broad power of appointment.--Subject to subsection (c), in the absence of a contrary intent appearing in the instrument creating a broad power of appointment or in the donee's instrument exercising the power, a broad power of appointment may be exercised only by the donee's instrument making:

(1) specific reference to the power;

(2) general reference to any or all powers of appointment held by the donee;

(3) a testamentary or inter vivos gift specifically describing the appointive property;

(4) an insufficiently funded testamentary pecuniary legacy, to the extent to satisfy the legacy;

(5) a general testamentary gift; or

(6) a testamentary residuary gift.

(b) Limited power of appointment.--

(1) Subject to paragraph (2) and subsection (c), in the absence of a contrary intent appearing in the instrument creating a limited power of appointment or in the donee's instrument exercising the power, a limited power of appointment may be exercised only by the donee's instrument making:

(i) specific reference to the power;

(ii) a testamentary or inter vivos gift specifically describing the appointive property;

(iii) a general testamentary gift to all, and only to all, the objects of the power; or

(iv) a testamentary residuary gift to all, and only to all, the objects of the power.

(2) The objects of the power described in paragraph (1)(iii) and (iv) who have a common ancestor shall be only those descendants of the common ancestor determined on a per stirpes basis.

(c) Necessity of donee's specific reference to power.--A power of appointment may be exercised only by specific reference to the power if the instrument creating the power so requires.

(d) Exercise before testamentary power granted.--In the absence of a contrary intent appearing in the instrument creating a power of appointment exercisable at the donee's death or in the donee's instrument exercising the power, the donee's instrument may exercise a power of appointment existing at the donee's death even though the power was granted after the date of the donee's instrument.

(e) Testamentary powers.--

(1) Notwithstanding any contrary provision in an instrument creating a power of appointment, a testamentary power of appointment shall not be exercisable in favor of the donee or the donee's creditors.

(2) A grant of a testamentary power to appoint to the donee's creditors shall be construed as a power to appoint to the creditors of the donee's estate.

(3) An attempted exercise of a testamentary power of appointment in favor of the donee's creditors shall be construed as an exercise in favor of those creditors of the donee's estate who were also creditors of the donee at the time of the donee's death.

(4) If the donee is an issue of the donor, a testamentary power of appointment to appoint to the donor's issue shall not be exercisable in favor of the donee or the donee's estate.

Cross References. Section 7602 is referred to in section 7604 of this title.



Section 7603 - Contract to exercise power

(a) Contract prohibited.--Unless the donor and donee are the same person, the donee of a power of appointment that is not presently exercisable may not contract to exercise the power.

(b) Actions for recovery.--A prohibited contract under subsection (a), if made, may not be the basis of an action for specific performance or damages, but the promisee can obtain restitution from the donee of the value given for the promise, unless the donee has exercised the power pursuant to the contract.

(c) No limitation on disclaimer or release.--This section does not limit the power of a donee to disclaim or release a power of appointment in whole or in part.



Section 7604 - Manner of appointment

(a) Outright or in trust.--Subject to section 7602(e) (relating to exercise of powers of appointment), unless expressly prohibited by the instrument creating a power of appointment, a donee may exercise a power by appointing in any manner, including, but not limited to:

(1) Appointing outright to one or more objects of the power.

(2) Appointing to one or more trustees to hold the appointive property in trust for the benefit of one or more objects of the power and specifying the terms and administrative provisions of the trust and the powers and duties of the trustees, even if the trustees themselves are not objects of the power.

(3) Creating a broad or limited power of appointment exercisable by any one or more objects of the original power to whom the donee could have appointed outright, even if some of the objects of the new power are not among the objects of the original power, provided that if the original power is a limited power, other than a power to appoint to the donee's creditors or the creditors of the donee's estate:

(i) All the objects of the original power are among the objects of the new power.

(ii) All the takers in default of exercise of the new power are among the objects of the original power.

(b) Exclusive and nonexclusive powers.--Unless the instrument creating a power of appointment expressly specifies a minimum share of, a minimum pecuniary amount of or a particular item of appointive property to be appointed to an object of the power, the donee may exclude any object of the power as the donee deems appropriate.



Section 7605 - Antilapse provision

(a) General rule.--

(1) Subject to paragraphs (2) and (3), in the absence of a contrary intent appearing in the instrument creating a power of appointment or, in the donee's instrument, exercising the power, an exercise of the power of appointment in favor of any of the following, whether designated by name or as one of a class, shall not fail if the appointee is not living at the time the appointment becomes effective:

(i) A child or other issue of the donee.

(ii) A brother or sister of the donee.

(iii) A child of a brother or sister of the donee.

(2) Paragraph (1) applies if:

(i) One or more issues of the appointee are living at the time the appointment becomes effective.

(ii) The issue under subparagraph (i), per stirpes, are objects of the power.

(3) The property appointed to the deceased appointee shall pass per stirpes to the appointee's issue living at the time the appointment becomes effective, but the appointment to a brother or sister or child of a brother or sister of the donee shall fail to the extent the property would pass to the spouse or issue of the donee if the appointment were to lapse.

(b) Lapsed share of residue.--In the absence of a contrary intent appearing in the donee's instrument exercising a power of appointment, if an appointment of an amount or share of the residue of the property subject to the power fails, the amount or share shall pass to the other appointees of the residue of the property subject to the power, if any, in proportion to their shares in the residue of the property subject to the power.



Section 7606 - Partially effective exercise

In the absence of a contrary intent appearing in the instrument creating a power of appointment or in the donee's instrument exercising the power, a partially ineffective exercise of a power of appointment shall not make ineffective any otherwise effective portion of the exercise, unless the appointment regarded as a whole constitutes such an integrated plan that the parts cannot be separated without defeating the plan.






Chapter 77 - Trusts

Chapter Notes

Enactment. Chapter 77 was added July 7, 2006, P.L.625, No.98, effective in 120 days.

Cross References. Chapter 77 is referred to in section 6114 of this title; sections 5547, 5548, 5550, 8620, 8818, 9115, 9135 of Title 15 (Corporations and Unincorporated Associations).

Cross References. Subchapter A is referred to in section 7701 of this title.

Cross References. Subchapter B is referred to in section 7701 of this title.

Cross References. Subchapter C is referred to in sections 7701, 7710.1, 7740.1 of this title.

Cross References. Subchapter D is referred to in section 7701 of this title.

Cross References. Subchapter E is referred to in sections 7701, 7705 of this title.

Cross References. Subchapter F is referred to in section 7701 of this title.

Cross References. Subchapter G is referred to in section 7701 of this title.

Cross References. Subchapter H is referred to in section 7701 of this title.

Cross References. Subchapter I is referred to in section 7701 of this title.



Section 7701 - Short title of chapter - UTC 101

Subchapters A (relating to general provisions) through I (relating to liability of trustees and rights of persons dealing with trustees) shall be known and may be cited as the Uniform Trust Act.



Section 7702 - Scope of chapter - UTC 102

This chapter applies to express trusts, charitable and noncharitable, and trusts created pursuant to a statute, judgment or decree that requires the trust to be administered in the manner of an express trust.



Section 7703 - Definitions - UTC 103

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Action." With respect to an act of a trustee, includes a failure to act.

"Beneficiary." A person that:

(1) has a present or future beneficial interest in a trust, vested or contingent; or

(2) in a capacity other than that of trustee or protector, holds a power of appointment over trust property.

"Charitable trust." A trust, or portion of a trust, created for a charitable purpose described in section 7735(a) (relating to charitable purposes; enforcement - UTC 405).

"Current beneficiary." A person 18 years of age or older to or for whom income or principal of a trust must be distributed currently or a person 25 years of age or older to or for whom income or principal of a trust may, in the trustee's discretion, be distributed currently.

"Guardian." A person other than a guardian ad litem who is appointed by the court to make decisions regarding the property of an individual.

"Interests of the beneficiaries." The beneficial interests provided in the trust instrument.

"Jurisdiction." With reference to a geographic area, a country, state or county.

"Power of withdrawal." The unrestricted power of a beneficiary, acting as a beneficiary and not as a trustee, to transfer to himself or herself the entire legal and beneficial interest in all or a portion of trust property. However, a power to withdraw the greater of the amount specified in section 2041(b)(2), 2503(b) or 2514(e) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2041(b)(2), 2503(b) or 2514(e)), or any lesser amount determined by reference to one or more of these provisions, may not be treated as a power of withdrawal.

"Property." Anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

"Qualified beneficiary." Assuming nonexercise of all testamentary powers of appointment, a beneficiary who on the date the beneficiary's qualification is determined:

(1) is a distributee or permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph (1) terminated on that date; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

"Revocable trust." A trust is revocable to the extent the settlor, immediately before the time as of which the determination is made, had the power, acting without the consent of the trustee or any person holding an interest adverse to revocation, to prevent the transfer of the trust property at the settlor's death by revocation or amendment of or withdrawal of property from the trust.

"Settlor." A person, including a testator, who creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

"Spendthrift provision." A provision in a trust instrument that restrains both voluntary and involuntary transfer of a beneficiary's interest.

"Trust instrument." A will or other written instrument executed by the settlor that contains trust provisions, including any amendments thereto.

"Trustee." Includes an original, additional and successor trustee and a cotrustee.



Section 7704 - Knowledge - UTC 104

(a) When person has knowledge.--For the purposes of this chapter and subject to subsection (b), a person has knowledge of a fact involving a trust if the person has:

(1) actual knowledge of it;

(2) received a notice or notification of it; or

(3) reason to know it from all the facts and circumstances known to the person at the time in question.

(b) Employees.--For the purposes of this chapter, an organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



Section 7705 - Trust instrument controls; mandatory rules - UTC 105

(a) Trust instrument controls.--Except as provided in subsection (b), the provisions of a trust instrument prevail over any contrary provisions of this chapter.

(b) Mandatory rules.--Notwithstanding a contrary provision in the trust instrument, the following rules apply:

(1) The requirements for creating a trust set forth in section 7732 (relating to requirements for creation - UTC 402).

(2) The duty of a trustee to act in good faith and in accordance with the purposes of the trust as set forth in section 7771 (relating to duty to administer trust - UTC 801).

(3) The requirement in section 7734 (relating to trust purposes - UTC 404) that a trust's purpose be lawful and not contrary to public policy.

(4) The power of the court to modify or terminate a trust under sections 7740 (relating to termination of trusts; proceedings for termination or modification of trusts - UTC 410) through 7740.6 (relating to modification to achieve settlor's tax objectives - UTC 416).

(5) The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in Subchapter E (relating to creditor's claims; spendthrift and discretionary trusts).

(6) The power of the court under section 7762 (relating to trustee's bond - UTC 702).

(7) The power of the court under section 7768(b) (relating to compensation of trustee - UTC 708) to adjust a trustee's compensation specified in the trust instrument.

(8) The duty of a trustee under section 7780.3 (relating to duty to inform and report).

(9) (Reserved).

(10) The effect of an exculpatory term under section 7788 (relating to exculpation of trustee - UTC 1008).

(11) The rights under sections 7790 (relating to limitation on personal liability of trustee - UTC 1010) through 7790.3 (relating to certification of trust - UTC 1013) of a person other than a trustee or beneficiary.

(12) Periods of limitation for commencing a judicial proceeding.

(13) The power of the court to take action and exercise jurisdiction as may be necessary in the interests of justice.

(14) The subject matter jurisdiction of the court described in Chapter 7 (relating to orphans' court divisions) and venue for commencing a proceeding as provided in section 7714 (relating to venue - UTC 204).

Cross References. Section 7705 is referred to in section 7707 of this title.



Section 7706 - Common law of trusts; principles of equity - UTC 106

The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or another statute of this Commonwealth.



Section 7707 - Governing law - UTC 107

The meaning and effect of the provisions of a trust instrument shall be determined by:

(1) the law of the jurisdiction designated in the trust instrument, but the mandatory rules of section 7705(b) (relating to trust instrument controls; mandatory rules - UTC 105) shall govern if different from the law of the jurisdiction designated in the trust instrument; or

(2) in the absence of an effective designation in the trust instrument, the law of the jurisdiction in which the settlor is domiciled when the trust becomes irrevocable.



Section 7708 - Situs of trust

(a) Specified in trust instrument.--Without precluding other means for establishing a sufficient connection with the designated jurisdiction, provisions of a trust instrument designating the situs of the trust are valid and controlling if:

(1) a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction;

(2) all or part of the trust administration occurs in the designated jurisdiction; or

(3) one or more of the beneficiaries resides in the designated jurisdiction.

(b) Unspecified in trust instrument.--If the trust instrument does not specify a situs:

(1) The situs of a testamentary trust shall be:

(i) in the county where letters were granted to the personal representative;

(ii) if letters under subparagraph (i) have not been granted, in a county where the letters might have been granted; or

(iii) if letters under subparagraph (i) have not been granted and are not subject to being granted, in a county in which any trustee resides or has a place of business.

(2) The situs of an inter vivos trust whose settlor is domiciled in this Commonwealth when the trust becomes irrevocable or, in the case of a revocable trust, when the first application is made to a court concerning the trust shall be:

(i) during the settlor's lifetime, either in the county of the settlor's principal residence or in the county in which any of the trustees resides or has a place of business; and

(ii) after the settlor's death:

(A) in the county in which letters have been granted to the settlor's personal representative;

(B) in a county in which letters might have been granted;

(C) in a county which is the principal place of the trust's administration; or

(D) in a county in which any trustee resides or has a place of business.

(3) The situs of an inter vivos trust whose settlor either is living and not domiciled in this Commonwealth at the time when the first application is made to a court concerning the trust or was not domiciled in this Commonwealth at the settlor's death after which the first application to a court concerning the trust is made thereafter shall be in a county where:

(i) a trustee's principal place of business is located or a trustee is a resident;

(ii) all or part of the trust administration occurs; or

(iii) one or more of the beneficiaries reside.

(c) Transfer.--By complying with subsections (d) and (e), the trustee may transfer the trust's situs to another jurisdiction if either immediately before or immediately after the proposed transfer:

(1) a trustee's principal place of business is located in or a trustee is a resident of the proposed jurisdiction;

(2) all or part of the trust administration occurs in the proposed jurisdiction; or

(3) one or more of the beneficiaries reside in the proposed jurisdiction.

(d) Notice of transfer.--The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's situs at least 60 days before the date as of which the trustee intends to change the situs. The notice of proposed transfer must include the following:

(1) The name of the jurisdiction to which the situs is to be transferred.

(2) The address and telephone number at the new location at which the trustee can be contacted.

(3) The reasons for the proposed transfer.

(4) The date on which the proposed transfer is anticipated to occur.

(5) A statement that if the situs is changed as the trustee proposes, venue will thereafter be in the county of the new situs consistent with section 7714 (relating to venue - UTC 204).

(6) The name and address of the court before which judicial actions involving the trust will be heard after the situs is changed as the trustee proposes.

(7) A statement that the change in situs will occur only if all qualified beneficiaries of the trust consent in writing to the change.

(e) Consent to transfer.--A trustee may transfer a trust's situs under this section without court approval if all the qualified beneficiaries of the trust consent in writing to the change.

(f) Successor trustee.--In connection with a transfer of the trust's situs, the trustee may transfer some or all of the trust property to a successor trustee designated in the trust instrument or appointed pursuant to section 7764 (relating to vacancy in trusteeship; appointment of successor - UTC 704).

(g) Court-directed change in situs.--A court having jurisdiction of a testamentary or inter vivos trust, on application of a trustee or any party in interest, after notice as the court shall direct and aided if necessary by the report of a master and after accounting as the court shall require, may direct, notwithstanding any other provision of this chapter, that the situs of the trust shall be changed to any other place within or without this Commonwealth if the court shall find the change necessary or desirable for the proper administration of the trust.

(h) Claims not discharged.--A change in situs under this section does not discharge any claim against the trustee.



Section 7709 - Methods and waiver of notice - UTC 109

(a) Notice generally.--Notice to a person under this chapter or the sending of a document to a person under this chapter must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business and a properly directed electronic message.

(b) Unknown identity or location.--Notice otherwise required under this chapter or a document otherwise required to be sent under this chapter need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee, but the trustee shall create and maintain indefinitely a written record of the steps the trustee took to identify or locate the person.

(c) Waiver.--Notice under this chapter or the sending of a document under this chapter may be waived in writing by the person to be notified or sent the document.

(d) Notice of judicial proceeding.--Notice of a judicial proceeding must be given as provided in the applicable rules of court.



Section 7710 - Notice; others treated as beneficiaries - UTC 110

(a) Notice.--Whenever notice to qualified or current beneficiaries of a trust is required under this chapter, the trustee must also give notice to any other beneficiary who has sent the trustee a written request for notice.

(b) Enforcement by charitable organization expressly named in instrument.--A charitable organization expressly named in the trust instrument to receive distributions from the trust has the rights of a beneficiary under this chapter.

(c) Enforcement by others.--A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in section 7738 (relating to trust for care of animal - UTC 408) or 7739 (relating to noncharitable trust without ascertainable beneficiary - UTC 409) has the rights of a beneficiary under this chapter.

(d) Office of Attorney General.--The Office of Attorney General has the rights of a charitable organization expressly named in the trust instrument to receive distributions from a trust having its situs in this Commonwealth and the right to notice of any proceeding or nonjudicial settlement agreement in which there is a charitable interest or purpose.



Section 7710.1 - Nonjudicial settlement agreements - UTC 111

(a) (Reserved).

(b) General rule.--Except as otherwise provided in subsection (c), all beneficiaries and trustees of a trust may enter into a binding nonjudicial settlement agreement with respect to any matter involving the trust. The rules of Subchapter C (relating to representation) shall apply to a settlement agreement under this section.

(c) Exception.--A nonjudicial settlement agreement is valid only to the extent it is not inconsistent with a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

(d) Matters that may be resolved.--Matters that may be resolved by a nonjudicial settlement agreement include the following:

(1) The interpretation or construction of the provisions of a trust instrument.

(2) The approval of a trustee's report or accounting or waiver of the preparation of a trustee's report or accounting.

(3) Direction to a trustee to perform or refrain from performing a particular act.

(4) The resignation or appointment of a trustee and the determination of a trustee's compensation.

(5) Transfer of a trust's situs.

(6) Liability or release from liability of a trustee for an action relating to the trust.

(7) The grant to a trustee of any necessary or desirable power.

(8) The exercise or nonexercise of any power by a trustee.

(9) Questions relating to the property or an interest in property held as part of a trust.

(10) An action or proposed action by or against a trust or trustee.

(11) The modification or termination of a trust.

(12) An investment decision, policy, plan or program of a trustee.

(13) Any other matter concerning the administration of a trust.

(e) Request of court.--Any beneficiary or trustee of a trust may request the court to approve a nonjudicial settlement agreement to determine whether the representation as provided in Subchapter C was adequate or whether the agreement contains terms and conditions the court could have properly approved.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended subsec. (c).

Cross References. Section 7710.1 is referred to in sections 7721, 7765 of this title.



Section 7710.2 - Rules of construction - UTC 112

The rules of construction that apply in this Commonwealth to the provisions of testamentary trusts also apply as appropriate to the provisions of inter vivos trusts.



Section 7711 - Role of court in administration of trust - UTC 201

(a) Judicial intervention.--The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b) Judicial supervision.--A trust is not subject to continuing judicial supervision unless ordered by the court.

(c) Scope of proceeding.--A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for declaratory judgment.



Section 7712 - Jurisdiction over trustee and beneficiary - UTC 202

(a) Personal jurisdiction over trustee.--By accepting the trusteeship of a trust having its situs in this Commonwealth or by moving the situs to this Commonwealth, the trustee submits personally to the jurisdiction of the courts of this Commonwealth regarding any matter involving the trust.

(b) Personal jurisdiction over beneficiary.--With respect to their interests in the trust, the beneficiaries of a trust having its situs in this Commonwealth are subject to the jurisdiction of the courts of this Commonwealth regarding any matter involving the trust. By not releasing or disclaiming the beneficiary's beneficial interest in the trust, a beneficiary of a trust having its situs in this Commonwealth submits personally to the jurisdiction of the courts of this Commonwealth regarding any matter involving the trust.

(c) Additional jurisdictional methods.--This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust.



Section 7713 - (Reserved)



Section 7714 - Venue - UTC 204

(a) General rule.--Except as otherwise provided in subsection (b), venue for a judicial proceeding involving a trust is in the county of this Commonwealth in which the trust's situs is located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

(b) Exceptions.--

(1) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in:

(i) any county in which a beneficiary resides;

(ii) any county in which trust property is located; or

(iii) if the trust is created by will, the county in which the decedent's estate was or is being administered.

(2) The venue of proceedings that are pending on the effective date of this section shall not be disturbed.

Cross References. Section 7714 is referred to in sections 7705, 7708 of this title.



Section 7721 - Scope; definition of trust matter

(a) Scope.--This subchapter shall apply to this entire chapter unless the context clearly specifies the contrary.

(b) Definition.--As used in this subchapter, the term "trust matter" includes a judicial proceeding and a nonjudicial settlement, agreement or act pertaining to any matter listed in section 7710.1(d) (relating to nonjudicial settlement agreements - UTC 111).



Section 7722 - Representation of parties in interest in general

(a) Judicial proceeding.--In a judicial proceeding involving a trust matter, an order or decree of the court that binds the representative is binding upon a person, class of persons or both represented in accordance with section 7723 (relating to representatives and persons represented) if:

(1) the trustee notifies the representative in writing whom he represents and the representative does not decline the representation as provided in section 7725 (relating to notice of representation);

(2) a petitioner, whether or not a trustee, avers the representation in a petition before the court, the representative is the petitioner or a respondent over whom the court has jurisdiction and, if a respondent, the representative does not decline the representation in a responsive pleading filed and served as required by law; or

(3) the representative has signed a certification of representation described in subsection (d) and has not rescinded the certification on the court's records by the time the court acts upon the petition.

(b) Nonjudicial resolution.--In a nonjudicial resolution of a trust matter, notice to, the consent or approval of or the waiver or release by the representative is binding upon a person, class of persons or both represented in accordance with section 7723 if:

(1) the trustee notifies the representative in writing whom he represents and the representative does not decline the representation as provided in section 7725; or

(2) the representative has signed a certification of representation described in subsection (d) and has not rescinded the certification in a writing received by the trustee by the time of the nonjudicial settlement.

(c) Permissible consideration.--In making decisions, a representative may consider the general benefit accruing to the living members of the family of the person represented.

(d) Certification of representation.--

(1) A certification signed by the representative describing his representation of another person, class of persons or both in accordance with section 7723 may be filed with:

(i) the court, in the case of a judicial proceeding; or

(ii) the trustee, in the case of a nonjudicial resolution of a trust matter.

(2) Subject to paragraph (3), a certification of representation may be rescinded in a writing signed by the representative and filed with:

(i) the court at any time before the court acts in reliance upon the certification, in the case of a judicial proceeding; or

(ii) the trustee before a trust matter is resolved without application to the court.

(3) A representative's rescission of a certification of representation shall have no effect upon actions taken by a trustee in good faith reliance upon the certification.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)



Section 7723 - Representatives and persons represented

The following rules except as set forth in paragraph (7) apply to the extent there is no conflict of interest with respect to the matter at issue between the representative and the person or persons represented that might affect the impartiality of the representative and, if two or more persons are being represented, to the extent there is no conflict of interest with respect to the matter at issue between or among the persons represented that might affect the impartiality of the representative:

(1) A plenary guardian represents the person whose estate the guardian supervises, and a limited guardian represents the person whose estate the guardian supervises within the scope of authority prescribed by the court order that defines the guardian's authority.

(2) An agent under a general power of attorney represents the agent's principal, and an agent under a limited power of attorney represents the principal within the scope of the agent's authority under the power of attorney.

(3) Where property or an interest in property is vested in a class of persons, the living sui juris class members represent the class members who are minors, unborn, unknown or unascertained.

(4) Where property or an interest in property will pass to a class of persons upon the occurrence of a future event, the living sui juris class members represent the class members who are minors, unborn, unknown or unascertained. The class members entitled to represent other class members or potential class members are the persons who would take the property or interest in property if the future event had occurred immediately before the commencement of the judicial proceeding relating to the property or interest in property or immediately before the effective date of the nonjudicial resolution of the matter.

(5) Where property or an interest in property will pass to a person, class of persons or both upon the occurrence of a future event, but the property or interest in property will pass to another person, class of persons or both upon the occurrence of an additional future event, the person, class of persons or both who would take upon the occurrence of the first event represents the person, class of persons or both who would take upon the occurrence of the additional event, provided their interests are identical or substantially similar for purposes of the particular trust matter. If a class of persons would take upon the occurrence of the first event, paragraph (4) applies to representation between or among the class.

(6) A person represents all minors or unborn individuals and persons whose identity or location is unknown and not reasonably ascertainable, to the extent such persons are not otherwise represented, if the interests of the person and the person represented are substantially identical with respect to the particular question or dispute involved.

(7) Whether or not there is a conflict of interest described in this section, the sole holder or all coholders of a presently exercisable or testamentary power of appointment represent all potential appointees and all takers in default of exercise of the power of appointment if the holder may appoint to:

(i) the holder's estate, the holder's creditors or the creditors of the holder's estate; or

(ii) anyone other than the holder's estate, the holder's creditors and the creditors of the holder's estate.

(8) The sole holder or all coholders of a presently exercisable or testamentary power of appointment not described in paragraph (7) represent all potential appointees and all takers in default of exercise of the power who are also potential appointees.

(9) Except as provided in paragraph (1), a person represents the person's minor and unborn descendants.

Cross References. Section 7723 is referred to in sections 7722, 7724 of this title.



Section 7724 - Appointment of representative

Notwithstanding any other provision of this subchapter, if in any judicial proceeding involving a trust matter the court determines that the representation provided by section 7723 (relating to representatives and persons represented) is or might be inadequate, the court may appoint a guardian ad litem or trustee ad litem to represent the inadequately represented person, class of persons or both.



Section 7725 - Notice of representation

A person representing another must be given written notice by the trustee that the person is representing the other person. A person to whom the notice is given is presumed to accept the representation unless the person declines the representation in a writing delivered to the trustee no later than 30 days after receipt of the notice.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

Cross References. Section 7725 is referred to in section 7722 of this title.



Section 7726 - Representation ineffective if person objects

Notwithstanding the provisions of this subchapter, a person may not represent another who is sui juris and files a written objection to representation with the trustee.



Section 7731 - Creation of trust - UTC 401

A trust may be created by:

(1) transfer of property under a written instrument to another person as trustee during the settlor's lifetime or by will or other written disposition taking effect upon the settlor's death;

(2) written declaration, signed by or on behalf and at the direction of the owner of property as required by section 7732 (relating to requirements for creation - UTC 402), that the owner holds identifiable property as trustee; or

(3) written exercise of a power of appointment in favor of a trustee.



Section 7732 - Requirements for creation - UTC 402

(a) Requirements.--A trust is created only if:

(1) the settlor has capacity to create a trust;

(2) the settlor signs a writing that indicates an intention to create the trust and contains provisions of the trust;

(3) the trust has a definite beneficiary or is:

(i) a charitable trust;

(ii) a trust for the care of an animal, as provided in section 7738 (relating to trust for care of animal - UTC 408); or

(iii) a trust for a noncharitable purpose, as provided in section 7739 (relating to noncharitable trust without ascertainable beneficiary - UTC 409);

(4) the trustee has duties to perform; and

(5) the same person is not the sole trustee and sole beneficiary of the trust.

(b) (Reserved).

(b.1) Signature by mark or another.--A trust instrument other than a will may be signed by mark or by a person other than the settlor on behalf of and at the direction of the settlor in the same manner as a power of attorney under Chapter 56 (relating to powers of attorney).

(c) Power to select beneficiary from indefinite class.--A power in a trustee to select a beneficiary from an indefinite class is valid. If the power with respect to a noncharitable trust is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

(d) Definition.--As used in this section, the term "definite beneficiary" means a beneficiary that can be ascertained now or in the future, subject to any applicable rule against perpetuities.

Cross References. Section 7732 is referred to in sections 7705, 7731 of this title.



Section 7733 - Written trusts created in other jurisdictions - UTC 403

A written trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which, at the time of creation:

(1) the settlor was domiciled, had a residence or was a national;

(2) a trustee was domiciled or had a place of business; or

(3) any trust property was located.



Section 7734 - Trust purposes - UTC 404

A trust may be created only to the extent its purposes are lawful and not contrary to public policy.

Cross References. Section 7734 is referred to in section 7705 of this title.



Section 7735 - Charitable purposes; enforcement - UTC 405

(a) Purposes.--A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes or other purposes the achievement of which is beneficial to the community.

(b) Selection by court.--If the provisions of a charitable trust instrument do not indicate or authorize the trustee to select a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c) Proceeding to enforce trust.--A proceeding to enforce a charitable trust may be brought by the settlor during the settlor's lifetime or at any time by the Attorney General, a charitable organization expressly named in the trust instrument to receive distributions from the trust or any other person who has standing to do so.

Cross References. Section 7735 is referred to in section 7703 of this title.



Section 7736 - Creation of trust induced by fraud, duress or undue influence - UTC 406

A trust or an amendment to a trust is voidable to the extent its creation was induced by fraud, duress or undue influence.



Section 7737 - Oral trusts unenforceable

Oral trusts are unenforceable in this Commonwealth.

Applicability. Section 16(4)(i) of Act 98 of 2006 provided that section 7737 shall not apply to oral trusts created before the effective date of par. (4)(i).



Section 7738 - Trust for care of animal - UTC 408

(a) Creation and termination.--A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b) Enforcement.--A trust authorized by this section may be enforced by a person appointed in the trust instrument or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Limitation.--Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the trust instrument, property not required for the intended use must be distributed to the settlor if then living, otherwise to the settlor's successors in interest.

Cross References. Section 7738 is referred to in sections 7710, 7732, 7739 of this title.



Section 7739 - Noncharitable trust without ascertainable beneficiary - UTC 409

Except as otherwise provided in section 7738 (relating to trust for care of animal - UTC 408) or by another statute:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 21 years.

(2) A trust authorized by this section may be enforced by a person appointed in the trust instrument or, if no person is so appointed, by a person appointed by the court.

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the trust instrument, property not required for the intended use must be distributed to the settlor if then living, otherwise to the settlor's successors in interest.

Cross References. Section 7739 is referred to in sections 7710, 7732 of this title.



Section 7740 - Termination of trusts; proceedings for termination or modification of trusts - UTC 410

(a) Termination.--A trust terminates to the extent it is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved or the purposes of the trust have become unlawful or contrary to public policy. In addition, a trust may be terminated by the methods prescribed by sections 7740.1 (relating to modification or termination of noncharitable irrevocable trust by consent - UTC 411) through 7740.4 (relating to modification or termination of noncharitable trust - UTC 414).

(b) Proceedings for termination or modification.--The settlor, the trustee or a beneficiary may commence a proceeding to approve or disapprove a proposed modification or termination under sections 7740.1 through 7740.6 (relating to modification to achieve settlor's tax objectives - UTC 416), the division of a trust under section 7740.7 (relating to division of trusts) or the combination of trusts under section 7740.8 (relating to combination of trusts). The settlor of a charitable trust may commence a proceeding to modify the trust under section 7740.3 (relating to charitable trusts - UTC 413).

Cross References. Section 7740 is referred to in section 7705 of this title.



Section 7740.1 - Modification or termination of noncharitable irrevocable trust by consent - UTC 411

(a) Consent by settlor and beneficiaries.--A noncharitable irrevocable trust may be modified or terminated upon consent of the settlor and all beneficiaries even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's modification or termination may be exercised by a guardian, an agent under the settlor's general power of attorney or an agent under the settlor's limited power of attorney that specifically authorizes that action. Notwithstanding Subchapter C (relating to representation), the settlor may not represent a beneficiary in the modification or termination of a trust under this subsection.

(b) Consent by beneficiaries with court approval.--A noncharitable irrevocable trust may be modified upon the consent of all the beneficiaries only if the court concludes that the modification is not inconsistent with a material purpose of the trust. A noncharitable irrevocable trust may be terminated upon consent of all the beneficiaries only if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust.

(b.1) Spendthrift provision.--A spendthrift provision in a trust instrument is presumed to constitute a material purpose of the trust.

(c) Distribution upon termination.--Upon termination of a trust under subsection (a) or (b), the trustee shall distribute the trust property as agreed by the beneficiaries.

(d) Consent by some beneficiaries with court approval.--If not all the beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b), the modification or termination may be approved by the court only if the court is satisfied that:

(1) if all the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) the interests of a beneficiary who does not consent will be adequately protected.

Cross References. Section 7740.1 is referred to in sections 7705, 7740 of this title.



Section 7740.2 - Modification or termination of noncharitable irrevocable trust by court - UTC 412

(a) Unanticipated circumstances.--The court may modify the administrative or dispositive provisions of a noncharitable irrevocable trust, make an allowance from the principal of the trust or terminate the trust if, because of circumstances that apparently were not anticipated by the settlor, modification, allowance or termination will further the purposes of the trust. To the extent practicable, the modification or allowance shall approximate the settlor's probable intention.

(b) Inability to administer effectively.--The court may modify the administrative provisions of a noncharitable irrevocable trust if adherence to the existing provisions would be impracticable or wasteful or impair the trust's administration.

(c) Distribution of property.--Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

Cross References. Section 7740.2 is referred to in sections 7705, 7740 of this title.



Section 7740.3 - Charitable trusts - UTC 413

(a) General rule.--Except as otherwise provided in subsection (b), if a particular charitable purpose becomes unlawful, impracticable or wasteful:

(1) the trust does not fail, in whole or in part;

(2) the trust property does not revert to the settlor or the settlor's successors in interest; and

(3) the court shall apply cy pres to fulfill as nearly as possible the settlor's charitable intention, whether it be general or specific.

(b) Exception.--A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection (a) to apply cy pres.

(c) Administrative deviation.--A court may modify an administrative provision of a charitable trust to the extent necessary to preserve the trust.

(d) Administrative termination of small charitable trusts.--A trust solely for charitable purposes having assets of less than $100,000 may be terminated at its inception or at any time thereafter by the trustee with the consent of the Attorney General and all charitable organizations that are designated as beneficiaries by name in the trust instrument. Upon termination, the assets, subject to the approval of the Attorney General, shall be delivered to the organizations, if any, designated in the trust instrument or, if none, to organizations selected by the trustee, in either case to be held and applied for the general or specific charitable purposes and on the terms that will, in the trustee's discretion, fulfill as nearly as possible the settlor's intention.

(e) Judicial termination of charitable trusts.--If the separate existence of a trust, whenever created, solely for charitable purposes results or will result in administrative expense or other burdens unreasonably out of proportion to the charitable benefits, the court may, upon application of the trustee or any interested person and after notice to the Attorney General, terminate the trust, either at its inception or at any time thereafter, and award the assets outright, free of the trust, to the charitable organizations, if any, designated in the trust instrument or, if none, to charitable organizations selected by the court, in either case for the purposes and on the terms that the court may direct to fulfill as nearly as possible the settlor's intentions other than any intent to continue the trust, if the court is satisfied that the charitable organizations will properly use or administer the assets.

Cross References. Section 7740.3 is referred to in sections 7705, 7740 of this title.



Section 7740.4 - Modification or termination of noncharitable trust - UTC 414

(a) Trustee's authority.--A trustee of a noncharitable trust may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration, the trustee has given written notice to the qualified beneficiaries at least 60 days before the proposed termination and no qualified beneficiary provides the trustee with a written objection to the proposed termination on or before the date specified in the notice.

(b) Court authority.--The court may modify or terminate a noncharitable trust, or remove the trustee and appoint a different trustee, if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Distribution of trust property.--Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

Cross References. Section 7740.4 is referred to in sections 7705, 7740 of this title.



Section 7740.5 - Reformation to correct mistakes - UTC 415

The court may reform a trust instrument, even if unambiguous, to conform to the settlor's probable intention if it is proved by clear and convincing evidence that the settlor's intent as expressed in the trust instrument was affected by a mistake of fact or law, whether in expression or inducement. The court may provide that the modification have retroactive effect.

Cross References. Section 7740.5 is referred to in sections 7705, 7740 of this title.



Section 7740.6 - Modification to achieve settlor's tax objectives - UTC 416

The court may modify a trust instrument in a manner that is not contrary to the settlor's probable intention in order to achieve the settlor's tax objectives. The court may provide that the modification have retroactive effect.

Cross References. Section 7740.6 is referred to in sections 7705, 7740 of this title.



Section 7740.7 - Division of trusts

(a) Without court approval.--A trustee may, without court approval, divide a trust into separate trusts, allocating to each separate trust either a fractional share of each asset and each liability held by the original trust or assets having an appropriate aggregate fair market value and fairly representing the appreciation or depreciation in the assets of the original trust as a whole. The beneficiaries of the separate trusts may be different so long as their rights are not impaired. If the division reflects disclaimers or different tax elections, the division shall relate back to the date to which the disclaimer or tax election relates.

(b) With court approval.--The court, for cause shown, may authorize the division of a trust into separate trusts upon such terms and conditions and with notice as the court shall direct.

(c) Separate fund.--A trustee may, without court approval, set aside property in a separate fund prior to actual distribution, after which income earned on the separate fund and appreciation or depreciation of the fund set-aside shall belong to the separate fund.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended subsec. (b).

Cross References. Section 7740.7 is referred to in section 7740 of this title.



Section 7740.8 - Combination of trusts

(a) With court approval.--The court, for cause shown, may authorize the combination of separate trusts with substantially similar provisions upon terms and conditions and with notice as the court shall direct notwithstanding that the trusts may have been created by separate instruments and by different persons. If necessary to protect possibly different future interests, the assets shall be valued at the time of the combination, and a record made of the proportionate interest of each separate trust in the combined fund.

(b) Without court approval.--A trustee may, without court approval, combine trusts that were created under the same or different instruments if the trusts have identical provisions, tax attributes and trustees.

Cross References. Section 7740.8 is referred to in section 7740 of this title.



Section 7741 - Rights of beneficiary's creditor or assignee - UTC 501

A judgment creditor or assignee of the beneficiary may reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means to the extent the beneficiary's interest is not subject to a spendthrift provision.



Section 7742 - Spendthrift provision - UTC 502

(a) Validity.--A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b) Creation.--A trust instrument providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c) Effect.--A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision. Except as otherwise provided in this subchapter, a creditor or assignee of the beneficiary of a spendthrift trust may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.



Section 7743 - Exceptions to spendthrift provision - UTC 503

(a) (Reserved).

(b) Who may override.--A spendthrift provision is unenforceable against:

(1) a beneficiary's child who has a judgment or court order against the beneficiary for support or maintenance, to the extent of the beneficiary's interests in the income and principal of the trust;

(2) any other person who has a judgment or court order against the beneficiary for support or maintenance, to the extent of the beneficiary's interest in the trust's income;

(3) a judgment creditor who has provided services for the protection of the beneficiary's interest in the trust; and

(4) a claim of the United States or the Commonwealth to the extent Federal law or a statute of this Commonwealth provides.

(c) Remedy if unenforceable.--A claimant against whom a spendthrift provision cannot be enforced may obtain from a court an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances.

(d) Definition.--As used in this section, the term "child" includes any person for whom an order or judgment for child support has been entered in this Commonwealth or another state.



Section 7744 - Discretionary trusts; effect of standard - UTC 504

(a) (Reserved).

(b) Distribution not compelled.--Except as otherwise provided in subsection (c), whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

(1) the discretion is expressed in the form of a standard of distribution;

(2) the trustee has abused the discretion; or

(3) the beneficiary is the trustee or a cotrustee of the trust.

(c) Exception.--To the extent a trustee has not complied with a standard of distribution or has abused a discretion:

(1) a distribution from the trust's income, principal or both may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of the beneficiary's child to the extent of the beneficiary's interests in the trust's income, principal or both, and the court shall direct the trustee to pay the child from the trust an amount as is equitable under the circumstances, but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion; and

(2) a distribution from trust income may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of any person other than the beneficiary's child to the extent of the beneficiary's interest in the income of the trust, and the court shall direct the trustee to pay the person an amount from the income of the trust as is equitable under the circumstances, but not more than the amount of income the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion.

(d) Proceeding against trustee.--This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

(e) (Reserved).

(f) Definition.--As used in this section, the term "child" includes any person for whom an order or judgment for child support has been entered in this Commonwealth or another state.

Cross References. Section 7744 is referred to in section 7745 of this title.



Section 7745 - Creditor's claim against settlor - UTC 505(a)

Whether or not a trust instrument contains a spendthrift provision and notwithstanding section 7744 (relating to discretionary trusts; effect of standard - UTC 504):

(1) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2) A judgment creditor or assignee of the settlor of an irrevocable trust may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the creditor or assignee of a particular settlor may reach the portion of the trust attributable to that settlor's contribution. However, the assets of an irrevocable trust are not subject to the claims of a creditor of the settlor solely because of the existence of the trustee's discretionary power to pay directly to the taxing authorities or to reimburse the settlor for any income tax payable by the settlor attributable to trust income or principal.

(3) After the death of the settlor and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a revocable trust is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains and the family exemption to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses and exemption and no other statute specifically exempts the property from those claims.

(Oct. 27, 2010, P.L.837, No.85, eff. imd.)

2010 Amendment. Section 10(a)(1) of Act 85 provided that the amendment of section 7745 shall be retroactive to November 6, 2006.



Section 7746 - Overdue distribution - UTC 506

(a) Distribution not made within reasonable time.--Whether or not the interest of the beneficiary in the trust is subject to a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the mandated distribution date.

(b) Definition.--As used in this section, the term "mandatory distribution" means a distribution of income or principal that the trustee is required by the trust instrument to make to a beneficiary, including a distribution upon the termination of the trust. The term excludes a distribution that is subject to the exercise of the trustee's discretion regardless of whether the trust instrument includes a support or other standard to guide the trustee in making distribution decisions or provides that the trustee "may" or "shall" make discretionary distributions, including distributions pursuant to a support or other standard.



Section 7747 - Personal obligations of trustee - UTC 507

Trust property is not subject to personal obligations of the trustee even if the trustee becomes insolvent or bankrupt.



Section 7748 - Property subject to power of withdrawal - UTC 505(b)

Trust property that is subject to a power of withdrawal, during the period the power may be exercised and after its lapse, release or waiver, may be reached by a creditor or an assignee of the holder of the power whether or not the interest of the holder in the trust is subject to a spendthrift provision.



Section 7751 - Capacity of settlor of revocable trust - UTC 601

The capacity required to create, amend, revoke or add property to a revocable trust or to direct the actions of the trustee of a revocable trust is the same as that required to make a will.



Section 7752 - Revocation or amendment of revocable trust - UTC 602

(a) Power to revoke or amend.--The settlor may revoke or amend a trust unless the trust instrument expressly provides that the trust is irrevocable.

(b) More than one settlor.--If a revocable trust is created or funded by more than one settlor:

(1) to the extent the trust consists of community property, either spouse alone who notifies the other spouse may revoke the trust, but the trust may be amended only by joint action of both spouses;

(2) to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with respect to the portion of the trust property attributable to that settlor's contribution upon notice to each other settlor; and

(3) upon the revocation or amendment of the trust by fewer than all the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(c) How to revoke or amend.--The settlor may revoke or amend a revocable trust only:

(1) by substantial compliance with a method provided in the trust instrument; or

(2) if the trust instrument does not provide a method or the method provided in the trust instrument is not expressly made exclusive, by a later writing, other than a will or codicil, that is signed by the settlor and expressly refers to the trust or specifically conveys property that would otherwise have passed according to the trust instrument.

(d) Delivery of property.--Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e) Agent.--A settlor's powers with respect to revocation or amendment of the nondispositive provisions of or withdrawal of property from a trust may be exercised by an agent under a power of attorney only to the extent expressly authorized by the trust instrument or the power. The agent under a power of attorney that expressly authorizes the agent to do so may amend the dispositive provisions of a revocable trust as the court may direct.

(f) Guardian.--A guardian of the settlor's estate may exercise the settlor's powers with respect to revocation or amendment of or withdrawal of property from a revocable trust as the court may direct.

(g) Liability.--A trustee who does not know that a trust has been revoked or amended is not liable to the settlor, the settlor's successors in interest or the beneficiaries for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

Applicability. Section 16(4)(ii) of Act 98 of 2006 provided that subsec. (a) shall not apply to trusts created before the effective date of par. (4)(ii).



Section 7753 - Trustee's duties; powers of withdrawal - UTC 603

(a) Power of settlor.--Regardless of the legal capacity of the settlor, the rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor while a trust is revocable.

(b) Holder of power of withdrawal.--The holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power during the period the power may be exercised.



Section 7754 - Actions contesting validity of revocable trust

(a) How action may be commenced.--A person having standing to do so may contest the validity of a revocable trust by filing a petition with the court.

(b) Time limit.--The petition described in subsection (a) must be filed no later than one year after the date on which the trustee gave the notice required by section 7780.3(c) (relating to duty to inform and report). The court, upon petition of a party in interest and with such notice as the court may direct, may limit the time by which a petition under this section must be filed to six months after the date on which the trustee gave the notice required by section 7780.3(c).

(c) Grounds for contest.--The grounds for contesting the validity of a revocable trust shall be the same as those for contesting the validity of a will.

(d) Competency of witnesses.--The competency of a witness in an action contesting the validity of a revocable trust shall be governed by the same rules that apply in actions contesting the validity of a will.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 added subsec. (d).



Section 7755 - Claims and distribution after settlor's death

(a) Creditors' rights.--Creditors of the settlor of a revocable trust shall have the same rights against the trust assets determined immediately before the settlor's death as they have against the settlor's estate, but the assets of the settlor's estate shall be applied first toward satisfaction of the creditors' claims. This subsection shall not expose to creditors' claims trust assets for which other provisions of substantive law provide exemption from the claims of the settlor's creditors.

(b) Enforcement of claim against revocable trust.--A creditor may make a claim against a revocable trust by notifying the settlor's personal representative as provided in section 3384 (relating to notice of claim) or, if no personal representative has been appointed, by notifying the trustee according to the methods set forth in section 3384. A personal representative who receives notice shall within 20 days notify the trustee in writing and upon doing so shall have no liability under this section to the creditor.

(c) Trustee's duty to advertise.--

(1) A trustee of a revocable trust:

(i) May advertise at any time after the settlor's death.

(ii) Shall advertise if the first advertisement of the grant of letters by the settlor's personal representative does not occur within 90 days after the settlor's death.

(2) Advertisements by the trustee under this subsection shall be in the manner set forth in section 3162 (relating to advertisement of grant of letters), shall be done in the jurisdiction of the deceased settlor's domicile and shall include:

(i) The fact of the trust's existence.

(ii) The trustee's name and address.

(3) The personal representative of the settlor of a revocable trust shall send to the trustee copies of the proof of publication of the advertisement of the grant of letters.

(d) Liability of personal representative.--A personal representative who has received the notice required by section 7780.3(c) (relating to duty to inform and report) and does not notify the trustee of a revocable trust of a creditor's claim known to the personal representative within one year after the first complete advertisement of the grant of letters to the personal representative shall be liable to the creditor to the extent the creditor's interest is prejudiced thereby. A personal representative shall have no liability under this section to a creditor whose claim is not known to the personal representative within one year after the first complete advertisement of the grant of letters to the personal representative. The provisions of this section shall not affect the liability of the settlor's personal representative under other provisions of law.

(e) Liability to any creditor.--At the trustee's own risk and without the filing, audit or confirmation of the trustee's account, a trustee of a revocable trust who has either given the settlor's personal representative the notice required by section 7780.3(c) or given the notice required by subsection (c) may distribute real or personal property of the revocable trust. That distribution shall be without liability to any creditor of the settlor unless the claim of that creditor is known to the trustee within 13 months after the first complete advertisement of the grant of letters to the personal representative or, if no personal representative has been appointed, within one year after the first complete advertisement under subsection (c).

(f) Rights of creditors against distributed property.--

(1) No creditor shall have any claim against personal property distributed by the trustee of a revocable trust at the trustee's own risk under subsection (e) unless the claim of the creditor is known to the trustee within 13 months after the first complete advertisement of the grant of letters to the personal representative or, if no personal representative has been appointed, within one year after the first complete advertisement of the trust under subsection (c).

(2) No creditor shall have any claim against real property distributed by the trustee of a revocable trust at the trustee's own risk under subsection (e) unless the creditor, within one year after the settlor's death, files a written notice of claim with the clerk. The claim against real property shall expire at the end of five years after the settlor's death unless within that time the trustee files an account or the creditor files a petition to compel an accounting.

(g) Judicial principles.--In any proceeding by a creditor against a trustee or beneficiary of a revocable trust, the court shall apply principles analogous to:

(1) section 3387 (relating to claims not due; certain to become due);

(2) section 3388 (relating to claims not certain to become due);

(3) section 3392 (relating to classification and order of payment); and

(4) section 3393 (relating to notice to Commonwealth and political subdivisions).

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 amended subsec. (c).



Section 7761 - Accepting or declining trusteeship - UTC 701

(a) Accepting trusteeship.--Except as otherwise provided in subsection (c), a person designated as trustee accepts the trusteeship:

(1) by substantially complying with a method of acceptance provided in the trust instrument; or

(2) if the trust instrument does not provide a method or the method provided in the trust instrument is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee or by otherwise indicating acceptance of the trusteeship.

(b) Rejecting trusteeship.--A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(c) Actions not constituting acceptance of trusteeship.--A person designated as trustee, without accepting the trusteeship, may:

(1) act to preserve the trust property if, within a reasonable time after acting, the person sends a written rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



Section 7762 - Trustee's bond - UTC 702

(a) When required.--A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the provisions of the trust instrument and the court has not dispensed with the requirement.

(b) Judicial authority.--The court may specify the amount of a bond, its liabilities and whether sureties are necessary. The court may modify or terminate a bond at any time.

(c) Institutional trustees.--An institution qualified to do trust business in this Commonwealth need not give bond even if required by the trust instrument.

Cross References. Section 7762 is referred to in section 7705 of this title.



Section 7763 - Cotrustees - UTC 703

(a) Majority decision.--Cotrustees who do not reach a unanimous decision may act by majority decision.

(a.1) When no majority.--When a dispute arises among trustees as to the exercise or nonexercise of any of their powers and there is no agreement by a majority of them, unless otherwise provided by the trust instrument, the court in its discretion, upon petition filed by any of the trustees or any party in interest, aided if necessary by the report of a master, may direct the exercise or nonexercise of the power as it deems necessary for the best interest of the trust.

(b) Vacancy.--If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c) Performance.--A cotrustee shall participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under the law or other reason or the cotrustee has properly delegated the performance of the function to another trustee.

(d) Unavailability.--If a cotrustee is unavailable to perform duties and prompt action is necessary to achieve the purposes of the trust or to avoid injury or loss to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e) (Reserved).

(f) Liability.--Except as otherwise provided in subsection (g), a trustee who does not join in an action of another trustee is not liable for the action.

(g) Reasonable care.--Each trustee shall exercise reasonable care to:

(1) prevent a cotrustee from committing a breach of trust involving fraud or self-dealing; and

(2) compel a cotrustee to redress a breach of trust involving fraud or self-dealing.

(h) Dissenting trustee.--A dissenting trustee shall join the majority to carry out a majority decision requiring affirmative action and may be ordered to do so by the court. A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a breach of trust involving fraud or self-dealing.



Section 7764 - Vacancy in trusteeship; appointment of successor - UTC 704

(a) When vacancy occurs.--A vacancy in a trusteeship occurs if:

(1) a person designated as trustee rejects the trusteeship;

(2) a person designated as trustee cannot be identified or does not exist;

(3) a trustee resigns;

(4) a trustee is disqualified or removed;

(5) a trustee dies; or

(6) a trustee is determined by the court to be incapacitated pursuant to section 5511 (relating to petition and hearing; independent evaluation).

(b) Filling of vacancy.--A vacancy in a trusteeship need not be filled if one or more cotrustees remain in office and the trust instrument does not require that it be filled. A vacancy shall be filled if the trust has no remaining trustee.

(c) Filling vacancy for noncharitable trust.--A vacancy in a trusteeship of a noncharitable trust that is required to be filled shall be filled in the following order of priority:

(1) by a person designated in or pursuant to the provisions of the trust instrument to act as successor trustee;

(2) by a person appointed by unanimous written agreement of the qualified beneficiaries; or

(3) by a person appointed by the court.

(d) Filling vacancy for charitable trust.--A vacancy in a trusteeship of a charitable trust that is required to be filled shall be filled in the following order of priority:

(1) by a person designated in or under the provisions of the trust instrument to act as successor trustee;

(2) by a person selected by unanimous written agreement of the qualified beneficiaries if the Office of Attorney General concurs in the selection; or

(3) by a person appointed by the court.

(e) Appointment by court.--Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary if the court considers the appointment desirable for the administration of the trust.

(f) Filing appointment.--An appointment of a trustee and an acceptance of an appointment of a trustee may be filed with the clerk of court having jurisdiction over the trust.

Cross References. Section 7764 is referred to in section 7708 of this title.



Section 7765 - Resignation of trustee; filing resignation

(a) Court approval.--(Deleted by amendment).

(a.1) General rule.--A trustee may resign:

(1) with court approval;

(2) without court approval if authorized to resign by the trust instrument; or

(3) pursuant to a nonjudicial settlement agreement described in section 7710.1 (relating to nonjudicial settlement agreements - UTC 111).

(b) Without court approval if authorized by trust instrument.--(Deleted by amendment).

(c) Without court approval and without authorization in trust instrument.--(Deleted by amendment).

(d) Liability.--The resignation of a trustee shall not by itself relieve the resigning trustee of liability in connection with the administration of the trust.

(e) Filing resignation.--A resignation of a trustee may be filed with the clerk of the court having jurisdiction over the trust.

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added subsec. (a.1) and deleted subsecs. (a), (b) and (c).



Section 7766 - Removal of trustee - UTC 706

(a) Request to remove trustee; court authority.--The settlor, a cotrustee or a beneficiary may request the court to remove a trustee or a trustee may be removed by the court on its own initiative.

(b) When court may remove trustee.--The court may remove a trustee if it finds that removal of the trustee best serves the interests of the beneficiaries of the trust and is not inconsistent with a material purpose of the trust, a suitable cotrustee or successor trustee is available and:

(1) the trustee has committed a serious breach of trust;

(2) lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) the trustee has not effectively administered the trust because of the trustee's unfitness, unwillingness or persistent failures; or

(4) there has been a substantial change of circumstances. A corporate reorganization of an institutional trustee, including a plan of merger or consolidation, is not itself a substantial change of circumstances.

(c) Court remedies.--Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order appropriate relief under section 7781(b) (relating to remedies for breach of trust - UTC 1001) as may be necessary to protect the trust property or the interests of the beneficiaries.

(d) Procedure.--The procedure for removal and discharge of a trustee and the effect of removal and discharge shall be the same as that set forth in sections 3183 (relating to procedure for and effect of removal) and 3184 (relating to discharge of personal representative and surety).

(e) Cross reference.--See section 1608 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 amended subsec. (b) and added subsec. (e).

Cross References. Section 7766 is referred to in section 7781 of this title.



Section 7767 - Delivery of property by former trustee - UTC 707

(a) Duties and powers of trustee.--Unless a cotrustee remains in office or the court otherwise orders, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property until the trust property is delivered to a successor trustee or other person entitled to it.

(b) Delivery of trust property.--A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee or other person entitled to it.



Section 7768 - Compensation of trustee - UTC 708

(a) If unspecified.--If neither the trust instrument nor a separate written agreement signed by the settlor or anyone who is authorized by the trust instrument to do so specifies the trustee's compensation, the trustee is entitled to compensation that is reasonable under the circumstances. Neither a compensation provision in a trust instrument nor a fee agreement governs compensation payable from trust principal unless it explicitly so provides.

(b) If specified; adjustment.--If a trust instrument or written fee agreement signed by the settlor or anyone who is authorized by the trust instrument to do so specifies a trustee's compensation, the trustee is entitled to the specified compensation. The court may allow reasonable compensation that is more or less than that specified if:

(1) the duties of the trustee have become substantially different from those contemplated when the trust was created or when the fee agreement was executed;

(2) the compensation specified in the trust instrument or fee agreement would be unreasonable; or

(3) the trustee performed extraordinary services, and the trust instrument or fee agreement does not specify the trustee's compensation for those services.

(c) Entitlement not barred.--None of the following shall bar a trustee's entitlement to compensation from the income or principal of the trust:

(1) The trust is perpetual or for any other reason has not yet terminated.

(2) The trustee's term of office has not yet ended.

(3) The trustee of a testamentary trust also acted as a personal representative of the settlor and was or might have been compensated for services as a personal representative from the principal of the settlor's estate.

(d) Court authority.--In determining reasonable compensation, the court may consider, among other facts, the market value of the trust and may determine compensation as a fixed or graduated percentage of the trust's market value. The court may allow compensation from principal, income or both and determine the frequency with which compensation may be collected. Compensation at levels that arise in a competitive market shall be presumed to be reasonable in the absence of compelling evidence to the contrary.

(e) Cemetery lots.--The authority in this section to pay compensation from trust principal shall not apply to trusts created by cemetery lot owners as endowments for the endowed care and maintenance of burial or cemetery lots if the principal sum involved is less than $20,000. Compensation shall be paid exclusively from the income of such trusts.

Cross References. Section 7768 is referred to in section 7705 of this title.



Section 7769 - Reimbursement of expenses - UTC 709

(a) Reimbursement from trust property.--A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) expenses that were properly incurred in the administration of the trust; and

(2) to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b) Advance.--An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.



Section 7770 - Liability of successor trustee

A successor trustee shall not be personally liable for the acts or omissions of the trustee's predecessor and shall have no duty to investigate the acts or omissions of the predecessor.

Cross References. Section 7770 is referred to in section 7780.1 of this title.



Section 7771 - Duty to administer trust - UTC 801

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its provisions and purposes and the interests of the beneficiaries and in accordance with applicable law.

Cross References. Section 7771 is referred to in section 7705 of this title.



Section 7772 - Duty of loyalty - UTC 802

(a) Duty of trustee.--A trustee shall administer the trust solely in the interests of the beneficiaries.

(b) Effect of conflict of interest.--Subject to the rights of persons dealing with or assisting the trustee as provided in section 7790.2 (relating to protection of person dealing with trustee - UTC 1012), a sale, purchase, exchange, encumbrance or other disposition of property between a trust and either the trustee in the trustee's individual capacity or one of the persons identified in subsection (c) is voidable by a court upon application by a beneficiary affected by the transaction unless:

(1) the transaction was authorized by the trust instrument;

(2) the transaction was approved by the court;

(3) the beneficiary did not commence a judicial proceeding within the time allowed by section 7785 (relating to limitation of action against trustee);

(4) the beneficiary consented to the trustee's conduct, ratified the transaction or released the trustee in compliance with section 7789 (relating to beneficiary's consent, release or ratification - UTC 1009); or

(5) the transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming a trustee.

(c) What constitutes conflict of interest.--A sale, purchase, exchange, encumbrance or other disposition of property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1) the trustee's spouse;

(2) the trustee's parent or a spouse of the parent;

(3) a descendant of the trustee's parent or a spouse of the descendant;

(4) an agent of the trustee unless the trustee is a corporation and the agent is an affiliate of the corporation or the transaction is authorized by section 7209 (relating to mutual funds);

(5) a corporation or other person or enterprise in which the trustee or a person that owns a significant interest in the trustee has an interest that might affect the trustee's judgment, but this paragraph does not apply to an affiliate of a corporate trustee or to a transaction authorized by section 7209; or

(6) the trustee personally.

(d) Transactions between trustee and beneficiary.--A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by a court upon application by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e) Conflict regarding trust opportunity.--A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(f) (Reserved).

(g) Business enterprises.--In voting shares of stock or in exercising powers of control over similar interests in other forms of business enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or business enterprise in the best interests of the beneficiaries.

(h) Permissible transactions.--This section does not preclude the following transactions if fair to the beneficiaries:

(1) an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) payment of reasonable compensation to the trustee and payment of reasonable compensation to affiliates of a corporate trustee if the compensation is disclosed to the current beneficiaries;

(3) a transaction between a trust and another trust, decedent's estate or guardianship, of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) a deposit of trust money in a regulated financial-service institution operated by the trustee;

(5) an advance by the trustee of money for the protection of the trust; or

(6) a transaction authorized by section 7209.

(i) (Reserved).



Section 7773 - Impartiality - UTC 803

If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiaries' respective interests in light of the purposes of the trust. The duty to act impartially does not mean that the trustee must treat the beneficiaries equally. Rather, the trustee must treat the beneficiaries equitably in light of the purposes of the trust.



Section 7774 - Prudent administration - UTC 804

A trustee shall administer the trust as a prudent person would, by considering the purposes, provisions, distributional requirements and other circumstances of the trust and by exercising reasonable care, skill and caution.



Section 7775 - Costs of administration - UTC 805

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee.



Section 7776 - Trustee's skills - UTC 806

A trustee who has special skills or expertise relevant to a trust or who is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise relevant to a trust shall use those special skills or expertise in the administration of the trust.



Section 7777 - Delegation by trustee

(a) Standards for delegation.--A trustee may delegate duties and powers that a prudent trustee of comparable skills might delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

(1) selecting an agent;

(2) establishing the scope and specific terms of the delegation, consistent with the purposes and provisions of the trust; and

(3) reviewing periodically the agent's actions in order to monitor the agent's performance and compliance with the scope and specific terms of the delegation.

(b) Agent's duty.--The agent shall comply with the scope and terms of the delegation and shall exercise the delegated duties and powers with reasonable care, skill and caution and shall be liable to the trust for failure to do so. An agent who represents having special skills or expertise shall use those special skills or that expertise.

(c) Liability.--A trustee who complies with subsection (a) is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

(d) Jurisdiction.--An agent who accepts the delegation of duties or powers from a trustee who is subject to the jurisdiction of a court of this Commonwealth shall be deemed to have submitted to the jurisdiction of that court even if the terms of the delegation provide for a different jurisdiction or venue.

(e) When one trustee may delegate to another.--A trustee may delegate duties and powers to another trustee if the delegating trustee reasonably believes that the other trustee has greater skills than the delegating trustee with respect to those duties and powers and the other trustee accepts the delegation. The delegating trustee shall not be responsible for the decisions, actions or inactions of the trustee to whom those duties and powers have been delegated if the delegating trustee has exercised reasonable care, skill and caution in establishing the scope and specific terms of the delegation and in reviewing periodically the performance of the trustee to whom the duties and powers have been delegated and that trustee's compliance with the scope and specific terms of the delegation.



Section 7778 - Powers to direct - UTC 808

(a) Direction of settlor.--While a trust is revocable, the trustee may follow a written direction of the settlor that is contrary to the trust instrument.

(b) Compliance with power.--If a trust instrument confers upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with a written exercise of the power unless the attempted exercise is manifestly contrary to the trust instrument or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(c) Modification or termination of trust.--A trust instrument may confer upon a trustee or other person a power to modify or terminate the trust.

(d) Fiduciary relationship.--A person other than a beneficiary who holds a power to direct certain actions of a trustee is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of the holder's fiduciary duty.



Section 7779 - Control and protection of trust property - UTC 809

A trustee shall take reasonable steps to take control of and protect the trust property.



Section 7780 - Record keeping and identification of trust property - UTC 810

(a) Records.--A trustee shall keep adequate records of the administration of the trust.

(b) Commingling trust property prohibited.--A trustee shall keep trust property separate from the trustee's own property.

(c) Designating trust property.--Except as otherwise provided in subsection (d) and section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d) Investing property of separate trusts.--If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.



Section 7780.1 - Enforcement and defense of claims - UTC 811

Except as provided in section 7770 (relating to liability of successor trustee), a trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust. When one of several trustees is individually liable to the trust, the other trustee or trustees shall take any legal action against that trustee necessary to protect the trust.



Section 7780.2 - (Reserved)



Section 7780.3 - Duty to inform and report

(a) Duty to respond to requests.--A trustee shall promptly respond to a reasonable request by the settlor of a trust or by a beneficiary of an irrevocable trust for information related to the trust's administration. A trustee shall promptly respond to the Department of Public Welfare's reasonable request for information related to the trust's administration when a settlor or beneficiary is a resident in a State-owned facility or an applicant for or recipient of cash or medical assistance from the Commonwealth and the department certifies in writing that it has obtained a currently valid consent for the disclosure of such information from the settlor or beneficiary of the trust. A trustee may rely upon the department's certification without investigating its accuracy.

(b) Notice after settlor of revocable trust has been adjudicated incapacitated.--No later than 30 days after the date on which the trustee of a revocable trust learns that the settlor has been adjudicated incapacitated, the trustee shall send the notice described in subsection (i) to the settlor's guardian.

(c) Notice after settlor of revocable trust has died.--No later than 30 days after the date on which the trustee of a revocable trust learns that the settlor has died, the trustee shall send the notice described in subsection (i) to:

(1) the settlor's personal representative;

(2) the settlor's spouse or, if the settlor's spouse is incapacitated, the spouse's guardian;

(3) each of the settlor's children who is sui juris and the guardian, if any, of each child who is not sui juris; and

(4) the trust's current beneficiaries.

(d) Notice after settlor of irrevocable trust has been adjudicated incapacitated.--No later than 30 days after the date on which the trustee of an irrevocable trust learns that the settlor has been adjudicated incapacitated, the trustee shall send the notice described in subsection (i) to the trust's current beneficiaries. A revocable trust shall not be deemed irrevocable for the purposes of this subsection merely because the settlor has been adjudicated incapacitated.

(e) Notice after settlor of irrevocable trust has died.--No later than 30 days after the date on which the trustee of an irrevocable trust learns that the settlor has died, the trustee shall send the notice described in subsection (i) to the trust's current beneficiaries unless the settlor had been adjudicated incapacitated and the trustee sent notices to the current beneficiaries as required by subsection (d).

(f) Notice to current beneficiaries.--No later than 30 days after the date on which the trustee of an irrevocable trust learns that a person who did not previously receive the notice described in subsection (i) is a current beneficiary of the trust, the trustee shall send the notice described in subsection (i) to the current beneficiary if, at that time, the trustee knows that the settlor is then deceased or has been adjudicated incapacitated. With respect to a testamentary trust, the time specified in this subsection commences to run when the trust is first funded, whether or not the trust is completely funded on that date.

(g) Change in trusteeship.--

(1) Each time there is a change in trusteeship of any trust, the trustee shall notify the settlor in writing of the change.

(2) Each time there is a change in trusteeship of any trust whose settlor is deceased or of an irrevocable trust whose settlor has been adjudicated incapacitated, the trustee shall notify the current beneficiaries in writing of the change.

(3) Notice under this subsection shall include the trustee's name, address and telephone number.

(h) Trustee's notice to any beneficiary at any time.--Apart from the requirements of this section, the trustee may send the notice described in subsection (i) to any beneficiary of the trust at any time.

(i) Contents of notice.--Except as provided in subsection (g), any notice under this section shall be written and convey the following information:

(1) The fact of the trust's existence.

(2) The identity of the settlor.

(3) The trustee's name, address and telephone number.

(4) The recipient's right to receive upon request a copy of the trust instrument.

(5) Each current beneficiary's right to receive, at least annually, upon request, periodic written financial reports concerning the trust.

(j) Waiver.--Any beneficiary may waive in writing the right to receive the notice described in subsection (i) and thereafter may rescind in writing that waiver.

(k) Notice to settlor's appointee.--The settlor of a trust may in the trust instrument appoint one or more persons or a succession of persons to receive, on behalf of one or more named current beneficiaries of the trust, the notices required by this section. The trustee giving the notice required by this section to that appointee satisfies the trustee's duty to give to the named current beneficiary the notice required by this section if:

(1) the trustee notifies the appointee that the notice is being given to the appointee as representing the named current beneficiary; and

(2) the appointee does not decline to receive the notice in a writing delivered to the trustee no later than 30 days after receipt of the trustee's notice.

(k.1) Nomination by current beneficiary.--In a writing given to the trustee, a current beneficiary of a trust may nominate another person to receive, on behalf of the current beneficiary, the notices required by this section. By giving the notices required by this section to the nominee of the current beneficiary, the trustee satisfies the trustee's duty to give to the current beneficiary the notices required by this section if:

(1) the trustee notifies the nominee that the notice is being given to the nominee as representative of the current beneficiary and that future notices required by this section will be given to the nominee in the same capacity; and

(2) the nominee does not decline to receive the notices on behalf of the current beneficiary in a writing given to the trustee no later than 60 days after receipt of the notice described in paragraph (1).

(k.2) Reliance on nomination.--The trustee may rely upon the current beneficiary's nomination of another person to receive the notices required by this section on behalf of the current beneficiary and the nominee's presumed acceptance of that representation under subsection (k.1)(2) until the trustee receives a written rescission of the nomination from the current beneficiary or a written declination to receive further notices from the nominee. No such rescission or declination shall render ineffective any notice given by the trustee to the nominee before the trustee received the rescission or declination.

(l) Applicability.--

(1) If the death or adjudication of incapacity described in subsection (b), (c), (d) or (e) occurs on or after November 6, 2006, the time limit for notice set forth in that subsection shall apply.

(2) If the death or adjudication of incapacity described in subsection (b), (d) or (e) has occurred before November 6, 2006, the time limit for notice set forth in that subsection shall be November 6, 2008.

(3) The notice under subsection (f) shall not be required to be completed until two years after November 6, 2006.

(Oct. 27, 2010, P.L.837, No.85; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added subsecs. (k.1) and (k.2).

2010 Amendment. Act 85 amended subsecs. (a), (f), (g), (i), (k) and (l), effective immediately as to subsec. (l)(2) and in 60 days as to subsecs. (a), (f), (g), (i), (k) and (l)(1) and (3). Section 10(a)(2) of Act 85 provided that the amendment of subsec. (l)(2) shall be retroactive to November 6, 2006.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 7780.3 is referred to in sections 3162, 3384.1, 5603, 7705, 7754, 7755, 7785 of this title.



Section 7780.4 - Discretionary powers

The trustee shall exercise a discretionary power in good faith and in accordance with the provisions and purposes of the trust and the interests of the beneficiaries, notwithstanding the breadth of discretion granted to a trustee in the trust instrument, including the use of such terms as "absolute," "sole" or "uncontrolled."



Section 7780.5 - Powers of trustees - UTC 815

(a) Exercise of power.--Except as otherwise provided in the trust instrument or in other provisions of this title, a trustee has all the powers over the trust property that an unmarried competent owner has over individually owned property and may exercise those powers without court approval from the time of creation of the trust until final distribution of the assets of the trust.

(b) (Reserved).

Cross References. Section 7780.5 is referred to in sections 7780.6, 7790.2 of this title.



Section 7780.6 - Illustrative powers of trustee

(a) Listing.--The powers which a trustee may exercise pursuant to section 7780.5 (relating to powers of trustees - UTC 815) include the following powers:

(1) To accept, hold, invest in and retain investments as provided in Chapter 72 (relating to prudent investor rule).

(2) To pay or contest a claim; settle a claim by or against the trust by compromise, arbitration or otherwise; and release, in whole or in part, any claim belonging to the trust.

(3) To resolve a dispute regarding the interpretation of the trust or the administration of the trust by mediation, arbitration or other alternative dispute resolution procedures.

(4) To prosecute or defend actions, claims or proceedings for the protection of trust assets and of the trustee in the performance of the trustee's duties.

(5) To abandon or decline to administer any property which is of little or no value, transfer title to abandoned property and decline to accept title to and administer property which has or may have environmental or other liability attached to it.

(6) To insure the assets of the trust against damage or loss and, at the expense of the trust, protect the trustee, the trustee's agents and the beneficiaries from liability to third persons arising from the administration of the trust.

(7) To advance money for the protection of the trust and for all expenses, losses and liability sustained in the administration of the trust or because of the holding or ownership of any trust assets. The trustee has a lien on the trust assets as against the beneficiary for an advance under this paragraph, including interest on the advance.

(8) To pay taxes, assessments, compensation of the trustee and employees and agents of the trustee and other expenses incurred in the administration of the trust.

(9) To receive additions to the assets of the trust.

(10) To sell or exchange any real or personal property at public or private sale, without obligation to repudiate an otherwise binding agreement in favor of better offers. If the trustee has been required to give bond, no proceeds of the sale of real estate, including proceeds arising by the reason of involuntary conversion, shall be paid to the trustee until:

(i) the court has made an order excusing the trustee from entering additional security; or

(ii) the court has made an order requiring additional security and the trustee has entered the additional security.

(11) To enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the trust.

(12) To grant options for sales or leases of a trust asset and acquire options for the acquisition of assets, including options exercisable after the trust terminates.

(13) To join in any reorganization, consolidation, merger, dissolution, liquidation, voting trust plan or other concerted action of securityholders and to delegate discretionary duties with respect thereto.

(14) To vote a security, in person or by general or limited proxy, with or without power of substitution.

(15) To borrow funds and mortgage or pledge trust assets as security for repayment of the funds borrowed, including repayments after the trust terminates.

(16) To make loans to and buy property from the personal representatives of the settlor and the settlor's spouse. Loans under this paragraph shall be adequately secured, and the purchases under this paragraph shall be for fair market value.

(17) To partition, subdivide, repair, improve or develop real estate; enter into agreements concerning the partition, subdivision, repair, improvement, development, zoning or management of real estate; impose or extinguish restrictions on real estate; dedicate land and easements to public use; adjust boundaries; and do anything else regarding real estate which is commercially reasonable or customary under the circumstances.

(18) With respect to possible liability for violation of environmental law:

(i) to inspect or investigate property the trustee holds or has been asked to hold or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(ii) to take action to prevent, abate or otherwise remedy any actual or potential violation of environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(iii) to decline to accept property into trust or disclaim a power with respect to property that is or may be burdened with liability for violation of environmental law;

(iv) to compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(v) to pay the expense of inspection, review, abatement or remedial action to comply with environmental law.

(19) To operate, repair, maintain, equip and improve any farm or farm operation; to purchase and sell livestock, crops, feed and other property that is normally perishable; and to purchase, use and dispose of farm equipment and employ one or more farm managers and others in connection with farm equipment and pay them reasonable compensation.

(20) To make ordinary or extraordinary repairs or alterations in buildings or other structures; demolish improvements; and raze existing or erect new party walls or buildings.

(21) To enter into a lease or arrangements for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

(22) To exercise all rights and incidents of ownership of life insurance policies held by the trust, including borrowing on policies, entering into and terminating split-dollar plans, exercising conversion privileges and rights to acquire additional insurance and selecting settlement options.

(23) To employ a custodian; hold property unregistered or in the name of a nominee, including the nominee of any institution employed as custodian, without disclosing the fiduciary relationship and without retaining possession and control of securities or other property so held or registered; and pay reasonable compensation to the custodian.

(24) To apply funds distributable to a beneficiary who is, in the trustee's opinion, disabled by illness or other cause and unable properly to manage the funds directly for the beneficiary's benefit or to pay such funds for expenditure on the beneficiary's behalf to:

(i) the beneficiary;

(ii) a guardian of the beneficiary's estate;

(iii) an agent acting under a general power of attorney for the beneficiary; or

(iv) if there is no agent or guardian, a relative or other person having legal or physical custody or care of the beneficiary.

(25) To pay funds distributable to a minor beneficiary to the minor or to a guardian of the minor's estate or to apply the funds directly for the minor's benefit.

(26) To do any of the following:

(i) Pay any funds distributable to a beneficiary who is not 21 years of age or older to:

(A) the beneficiary;

(B) an existing custodian for the beneficiary under Chapter 53 (relating to Pennsylvania Uniform Transfers to Minors Act) or under any other state's version of the Uniform Transfers to Minors Act;

(C) an existing custodian for the beneficiary under the former Pennsylvania Uniform Gifts to Minors Act or under any other state's version of the Uniform Gifts to Minors Act; or

(D) a custodian for the beneficiary appointed by the trustee under Chapter 53.

(ii) Apply the funds for the beneficiary.

(27) To pay calls, assessments and other sums chargeable or accruing against or on account of securities.

(28) To sell or exercise stock subscription or conversion rights.

(29) To continue or participate in the operation of any business or other enterprise and to effect incorporation, merger, consolidation, dissolution or other change in the form of the organization of the business or enterprise.

(30) To select a mode of payment under a qualified employee benefit plan or a retirement plan payable to the trustee and exercise rights under the plan.

(31) To distribute in cash or in kind or partly in each and allocate particular assets in proportionate or disproportionate shares.

(32) To appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove the appointed trustee.

(33) To exercise elections with respect to Federal, State and local taxes.

(34) To execute and deliver instruments which will accomplish or facilitate the exercise of the trustee's powers.

(b) Effect.--The trustee shall have no further responsibility or liability for funds upon any of the following:

(1) Payment under subsection (a)(24).

(2) Payment under subsection (a)(25).

(3) Payment or application under subsection (a)(26).

(Oct. 27, 2010, P.L.837, No.85, eff. imd.)

2010 Amendment. Act 85 amended subsec. (a). Section 10(a)(3) of Act 85 provided that the amendment of subsec. (a) shall be retroactive to November 6, 2006.

Cross References. Section 7780.6 is referred to in section 7790.2 of this title.



Section 7780.7 - Distribution upon termination

Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed to distribute the trust property within a reasonable time to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses and taxes.



Section 7781 - Remedies for breach of trust - UTC 1001

(a) What constitutes breach of trust.--A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) Remedies.--To remedy a breach of trust that has occurred or may occur, the court may order any appropriate relief, including the following:

(1) Compelling the trustee to perform the trustee's duties.

(2) Enjoining the trustee from committing a breach of trust.

(3) Compelling the trustee to redress a breach of trust by paying money, restoring property or other means.

(4) Ordering a trustee to file an account.

(5) Taking any action authorized by Chapter 43 (relating to temporary fiduciaries).

(6) (Reserved).

(7) Removing the trustee as provided in section 7766 (relating to removal of trustee - UTC 706).

(8) Reducing or denying compensation to the trustee.

(9) Subject to section 7790.2 (relating to protection of person dealing with trustee - UTC 1012):

(i) voiding an act of the trustee;

(ii) imposing a lien or a constructive trust on trust property; or

(iii) tracing trust property wrongfully disposed of and recovering the property or its proceeds.

(10) (Reserved).

Cross References. Section 7781 is referred to in section 7766 of this title.



Section 7782 - Damages for breach of trust - UTC 1002

(a) Liability for breach of trust.--A trustee who commits a breach of trust is liable to the beneficiaries affected.

(b) Contribution.--

(1) Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees.

(2) A trustee is not entitled to contribution if the trustee:

(i) was substantially more at fault than another trustee; or

(ii) committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries.

(3) A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.



Section 7783 - Damages in absence of breach - UTC 1003

(a) Profit.--A trustee is accountable to an affected beneficiary for any profit, excluding reasonable compensation, made by the trustee arising from the administration of the trust, even absent a breach of trust.

(b) Loss or depreciation.--Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



Section 7784 - (Reserved)



Section 7785 - Limitation of action against trustee

(a) Imposed by trustee's written reports.--

(1) A beneficiary is barred from challenging a transaction or asserting a claim against a trustee for breach of trust if:

(i) the trustee provided the beneficiary at least annually with periodic written financial reports concerning the trust;

(ii) the transaction was disclosed in a report to which subparagraph (i) refers or such report provided sufficient information so that the beneficiary knew or should have known of the potential claim or should have inquired into its existence;

(iii) in the 30 months after a report to which subparagraph (ii) refers was sent by the trustee to the beneficiary, the beneficiary did not notify the trustee in writing that the beneficiary challenges the transaction or asserts a claim and provides in writing the basis for that challenge or assertion; and

(iv) all reports were accompanied by a conspicuous written statement describing the effect of this paragraph.

(2) A claim not barred by paragraph (1) may nevertheless be barred by subsection (b).

(3) In a writing given to the trustee, a beneficiary of a trust may nominate another person to receive, on behalf of the beneficiary, the reports required by this section. By giving the reports required by this section to the nominee of the beneficiary, the trustee satisfies the trustee's duty to give the beneficiary the reports required by this section if:

(i) the trustee notifies the nominee that the report and future reports required by this section are being given to the nominee as representative of the beneficiary; and

(ii) the nominee does not decline to receive reports on behalf of the beneficiary in a writing given to the trustee no later than 60 days after receipt of the notice described in this subsection.

(4) The trustee may rely upon the beneficiary's nomination of another person to receive the reports required by this section on behalf of the beneficiary and the nominee's presumed acceptance of that representation under this subsection until the trustee receives a written rescission of the nomination from the beneficiary or a written declination to receive further reports from the nominee. No such rescission or declination shall render ineffective any report given by the trustee to the nominee before the trustee received the rescission or declination.

(b) Five-year absolute bar.--If not previously barred by subsection (a) or section 7798 (relating to failure to present claim at audit):

(1) Except as provided in paragraph (1.1), (2) or (3), a claim by a beneficiary against a trustee, including a claim preserved by the beneficiary notifying the trustee in the manner described in subsection (a), shall be barred five years after the first to occur of the following events:

(i) the date after the removal, resignation or death of the trustee on which the beneficiary was given the notice required by section 7780.3(g) (relating to duty to inform and report);

(ii) the termination of the beneficiary's interest in the trust; or

(iii) the termination of the trust.

(1.1) A beneficiary who has challenged a transaction or asserted a claim as provided in subsection (a)(1)(iii) may not challenge the transaction or assert the claim against the trustee in a court or an arbitration proceeding commenced more than five years after the date the trustee sent the beneficiary the report described in subsection (a)(1)(i) and (ii).

(2) Except as set forth in paragraph (3), if the first to occur of the events set forth in paragraph (1) occurred before November 6, 2006, a claim described in paragraph (1) shall be barred five years after November 6, 2006.

(3) A claim described in paragraph (1) or (1.1) is not barred if, prior to the respective date set forth in either paragraph (1) or (2), the trustee has filed an account with the court or the beneficiary has petitioned the court to compel the trustee to file an account.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 added subsec. (a)(3) and (4).

Cross References. Section 7785 is referred to in sections 5603, 7772 of this title.



Section 7786 - Reliance on trust instrument - UTC 1006

A trustee who acts in reasonable reliance on the express provisions of the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



Section 7787 - Event affecting administration or distribution - UTC 1007

If the happening of an event, including marriage, divorce, performance of educational requirements, attaining a specific age or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.



Section 7788 - Exculpation of trustee - UTC 1008

(a) When exculpatory provision unenforceable.--A provision of a trust instrument relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b) Exculpatory provision by trustee.--An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

Cross References. Section 7788 is referred to in section 7705 of this title.



Section 7789 - Beneficiary's consent, release or ratification - UTC 1009

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach or ratified the transaction constituting the breach, unless the consent, release or ratification of the beneficiary was induced by improper conduct of the trustee.

Cross References. Section 7789 is referred to in section 7772 of this title.



Section 7790 - Limitation on personal liability of trustee - UTC 1010

(a) When trustee not personally liable.--Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(b) When trustee personally liable.--A trustee is personally liable for torts committed in the course of administering a trust or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

(c) Assertion of claim.--A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity on an obligation arising from ownership or control of trust property or on a tort committed in the course of administering a trust may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

Cross References. Section 7790 is referred to in section 7705 of this title.



Section 7790.1 - Interest as general partner - UTC 1011

(a) Contractual liability.--Except as otherwise provided in subsection (c) or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to 15 Pa.C.S. Ch. 83 (relating to general partnerships) or 85 (relating to limited partnerships).

(b) Tortious liability.--Except as otherwise provided in subsection (c), a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(c) When immunity inapplicable.--The immunity provided by this section does not apply if an interest in the partnership is held by:

(1) the trustee in a capacity other than that of trustee;

(2) the trustee's spouse; or

(3) the trustee's descendant, sibling or parent or the spouse of a descendant, sibling or parent.

(d) Personal liability of settlor.--If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

References in Text. Chapters 83 and 85 of Title 15 (Corporations and Unincorporated Associations), referred to in subsec. (a), were repealed November 21, 2016, P.L.1328, No.170, effective in 90 days. The subject matter can now be found in Chapters 84 and 86, respectively, in Title 15.

Cross References. Section 7790.1 is referred to in section 7705 of this title.



Section 7790.2 - Protection of person dealing with trustee - UTC 1012

(a) (Reserved).

(a.1) Protection from liability.--Unless a person assisting or dealing with a trustee has actual knowledge that the trustee is committing a breach of trust or has knowledge of such facts that the trustee's conduct amounts to bad faith, the person:

(1) may assume without inquiry the existence of trust powers and their proper exercise by the trustee;

(2) is not bound to inquire whether the trustee has power to act or is properly exercising the power; and

(3) is fully protected in dealing with the trustee as if the trustee possessed and properly exercised the powers the trustee purports to exercise.

(b) No requirement to inquire.--A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c) (Reserved).

(c.1) Ultra vires.--A trustee's act may not be set aside or not specifically enforced because the trustee's act was not authorized by section 7780.5 (relating to powers of trustees - UTC 815) or 7780.6 (relating to illustrative powers of trustee) or because the trustee's act was authorized but the authority was improperly exercised. A court's power to set aside a transaction for fraud, accident, mistake or self-dealing is unaffected by this subsection.

(d) Former trustee.--A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e) Effect of other laws.--Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

Cross References. Section 7790.2 is referred to in sections 7705, 7772, 7781 of this title.



Section 7790.3 - Certification of trust - UTC 1013

(a) Contents of certification.--Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(1) The trust's existence and the date the trust instrument was executed.

(2) The identity of the settlor.

(3) The identity and address of the currently acting trustee.

(4) The powers of the trustee.

(5) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust.

(6) The authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee.

(7) The trust's taxpayer identification number.

(8) The manner of taking title to trust property.

(b) Authentication.--A certification of trust may be signed or otherwise authenticated by any trustee.

(c) Assurance of representations.--A certification of trust must state that the trust has not been revoked, modified or amended in a manner that would cause the representations contained in the certification of trust to be incorrect.

(d) Dispositive trust provisions.--A certification of trust need not contain the dispositive provisions of the trust instrument.

(e) Provisions to be made available upon request.--A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

(f) Reliance on certification.--A person who acts in reliance upon a certification of trust without knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the provisions of the trust instrument may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

(g) Enforcement.--A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(h) Liability.--A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

(i) Applicability.--This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

Cross References. Section 7790.3 is referred to in section 7705 of this title.



Section 7791 - Abandonment of property

If any property is so burdensome or is so encumbered or is in such condition that it is of no value to the trust, the trustee may abandon it. If property without value cannot be abandoned without transfer of title to another or without a formal renunciation, the court may authorize the trustee to transfer or renounce it without consideration if it finds that this will be for the best interests of the trust.



Section 7792 - Powers, duties and liabilities identical with personal representatives

The provisions concerning the powers, duties and liabilities of a trustee shall be the same as those set forth in the following provisions of this title for the administration of a decedent's or a minor's estate:

Section 3184 (relating to discharge of personal representative and surety).

Section 3321(d) and (e) (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

Section 3323 (relating to compromise of controversies).

Section 3324 (relating to death or incapacity of fiduciary).

Section 3332 (relating to inherent powers and duties).

Section 3353 (relating to order of court).

Section 3354 (relating to power given in governing instrument).

Section 3355 (relating to restraint of sale).

Section 3356 (relating to purchase by personal representative).

Section 3358 (relating to collateral attack).

Section 3359 (relating to record of proceedings; county where real estate lies).

Section 3532(c) (relating to at risk of personal representative).

(July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)



Section 7793 - Effect of removal, or of probate of later will or codicil

(a) No impeachment.--No act of administration performed by a testamentary trustee in good faith shall be impeached by the subsequent:

(1) revocation of the probate of the will from which the trustee derives authority;

(2) probate of a later will or of a codicil; or

(3) dismissal of the trustee.

(b) Good faith dealings.--Regardless of the good or bad faith of the testamentary trustee, no person who deals in good faith with a testamentary trustee shall be prejudiced by the occurrence of any of the contingencies set forth in subsection (a).



Section 7794 - Title of purchaser

If the trustee has given a bond as required in accordance with this title, any sale, pledge, mortgage or exchange by a trustee, whether pursuant to a decree or to the exercise of a power conferred by the trust instrument or of a power under this title, shall pass the full title of the trust in the property, unless otherwise specified. Persons dealing with the trustee shall have no obligation to see to the proper application of the cash or other assets given in exchange for the property of the trust. A sale or exchange by a trustee pursuant to a decree under section 3353 (relating to order of court) shall have the effect of a judicial sale as to the discharge of liens, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law if the holder of the mortgage consents by writing filed in the proceeding. No sale, mortgage, exchange or conveyance shall be prejudiced by the subsequent dismissal of the trustee. No sale, mortgage, exchange or conveyance by a testamentary trustee shall be prejudiced by the terms of a will or codicil thereafter probated if the person dealing with the trustee did so in good faith.



Section 7795 - Reports for school district trustees

(a) Scope.--This section applies if a school district is a trustee of land in accordance with all of the following:

(1) The land is held for the benefit of the public.

(2) The land is not used directly for school purposes.

(b) Requirement.--

(1) By January 30, the school district shall prepare a report for the prior year concerning the trust.

(2) The report shall detail all of the following:

(i) Revenues generated.

(ii) Expenses incurred.

(iii) Balance of funds held by the school district as trustee.

(iv) A statement regarding the activities taken by the trustee during the prior year to advance the purposes of the trust.

(3) The report must be certified as correct by the district superintendent.

(4) The report shall be made public as follows:

(i) The report shall be published in 14-point type in a newspaper of general circulation in each county in which the land is located.

(ii) The report shall be available during business hours for inspection and copying at the office of the district superintendent. A reasonable fee may be charged for copying.

Cross References. Section 7795 is referred to in section 7796 of this title.



Section 7796 - Jurisdiction

Notwithstanding 42 Pa.C.S. § 931 (relating to original jurisdiction and venue), jurisdiction over an action involving land referred to in section 7795 (relating to reports for school district trustees) shall be vested in the court of common pleas in the judicial district where:

(1) all of the land is located; or

(2) more than 50% of the land is located.



Section 7797 - Filing accounts

(a) When to file.--A trustee shall file an account of his administration whenever directed to do so by the court and may file an account at any other time.

(b) Where to file.--All accounts of trustees shall be filed in the office of the clerk.



Section 7798 - Failure to present claim at audit

(a) Applicability.--This section applies to a person that, at the audit of a trustee's account, has a claim that:

(1) arose out of the administration of trust property or arises out of the distribution of trust property upon any interim or final accounting of the trust; and

(2) is not reported to the court as an admitted claim.

(b) Bar.--A person that fails, at the call for audit or confirmation, to present a claim under subsection (a) shall be forever barred from making a claim against:

(1) trust property distributed pursuant to the audit or confirmation;

(2) a distributee of trust property distributed pursuant to the audit or confirmation; and

(3) except as otherwise provided in section 3521 (relating to rehearing; relief granted), trust property awarded back upon further trust pursuant to the audit or confirmation.

(c) Liens and charges unimpaired.--Nothing in this section shall be construed as impairing any lien or charge on real or personal estate of the trust existing at the time of the audit.

Cross References. Section 7798 is referred to in section 7785 of this title.



Section 7799 - Income on distributive shares

Except as otherwise provided by the trust instrument or by the provisions of section 3543 (relating to income on distributive shares):

(1) If a sum of money is directed to be set aside at a specified time as a separate trust, it shall be entitled to income at the annual rate of 5% from the date it was to be set aside until it is set aside. If a sum of money is directed to be paid outright, it shall be entitled to income at the annual rate of 5% from three months after it became payable until it is paid.

(2) A donee of a gift of specific real or personal property directed to be distributed from a trust shall be entitled to the net income from property given to the donee accrued from the date it became distributable.

(3) All income from real and personal property earned during the administration of a trust and not payable to others pursuant to the governing instrument or the provisions of this section shall be distributed pro rata among the income beneficiaries of a continuing trust and other persons entitled to residuary shares of the trust.

Cross References. Section 7799 is referred to in section 8121 of this title.



Section 7799.1 - Annexation of account of distributed estate or trust

A trustee who has received property from a personal representative or from another trustee in distribution of an estate or another trust may annex a copy of an account of the administration of the estate or other trust to an account filed by the trustee covering the administration of the trust under the trustee's management. If notice of the annexation of the account of the estate or other trust is given to the persons required to be notified of the filing of the trustee's account of the principal trust, confirmation of the principal account shall relieve both the trustee of the principal trust and the personal representative or trustee of the distributed estate or other trust of all liability to beneficiaries of the principal trust for transactions shown in the account so annexed to the same extent as if the annexed account had been separately filed and confirmed. If the fund covered by the annexed account has itself received property from another source under circumstances that would have permitted annexation of an account under this section or under section 3501.2 (relating to annexation of account of terminated trust, guardianship or agency), accounts for both funds may be annexed.



Section 7799.2 - Accounts, audits and distributions

The provisions concerning accounts, audits and distributions in trust estates shall be the same as those set forth in the following provisions of this title for the administration of a decedent's estate:

Section 3511 (relating to audits in counties having separate orphans' court division).

Section 3512 (relating to audits in counties having no separate orphans' court division).

Section 3513 (relating to statement of proposed distribution).

Section 3514 (relating to confirmation of account and approval of proposed distribution).

Section 3521 (relating to rehearing; relief granted).

Section 3533 (relating to award upon final confirmation of account).

Section 3536 (relating to recording and registering decrees awarding real estate).

Section 3538 (relating to distributions involving persons born out of wedlock).

Section 3539 (relating to change in law after pattern of distribution established).

Section 3540 (relating to absentee and additional distributees).

Section 3541 (relating to order of abatement).

Section 3545 (relating to transcripts of balances due by personal representative).



Section 7799.3 - Pooled trusts for individuals with disabilities

(a) Scope.--This section relates to pooled trusts.

(b) Organization of pooled trust.--

(1) A pooled trust shall be administered by a trustee governed by a board. The trust may employ persons as necessary.

(2) The members of a board and employees of a trustee, if any, shall stand in a fiduciary relationship to the beneficiaries and the trustee regarding investment of the trust and shall not profit, either directly or indirectly, with respect to the investment.

(3) A trustee shall maintain a separate account for each beneficiary of a pooled trust; but, for purposes of investment and management of funds, the trustee may pool these accounts. The trustee shall have exclusive control and authority to manage and invest the money in the pooled trust in accordance with this section, subject, however, to the exercise of that degree of judgment, skill and care under the prevailing circumstances that persons of prudence, discretion and intelligence who are familiar with investment matters exercise in the management of their affairs, considering the probable income to be derived from the investment and the probable safety of their capital. The trustee may charge a trust management fee to cover the costs of administration and management of the pooled trust.

(4) A board member shall disclose and abstain from participation in a discussion or voting on an issue if a conflict of interest arises with the board member on a particular issue or vote.

(5) No board member may receive compensation for services provided as a member of the board. No fees or commissions may be paid to a board member. A board member may be reimbursed for necessary expenses incurred which are in the best interest of the beneficiaries of the pooled trust as a board member upon presentation of receipts.

(6) The trustee shall disburse money from a beneficiary's account for the sole benefit of the beneficiary. A disbursement from a beneficiary's account must have a reasonable relationship to the needs of the beneficiary.

(c) Pooled trust fund.--Before the funding of a pooled trust, all liens and claims in favor of the Department of Public Welfare for repayment of cash and medical assistance shall first be satisfied. All money received for pooled trust funds shall be deposited with a court-approved corporate fiduciary or with the State Treasury if no court-approved corporate fiduciary is available to the trustee. The funds shall be pooled for investment and management. A separate account shall be maintained for each beneficiary, and quarterly accounting statements shall be provided to each beneficiary by the trustee. The court-approved corporate fiduciary or the State Treasury shall provide quarterly accounting statements to the trustee. The court-approved corporate fiduciary or the State Treasury may charge a trust management fee to cover the costs of managing the funds in the pooled trust.

(d) Reporting.--

(1) In addition to reports required to be filed under 15 Pa.C.S. Pt. III (relating to partnerships and limited liability companies), the trustee shall file an annual report with the Office of Attorney General and the Department of Public Welfare, along with an itemized statement which shows the funds collected for the year, income earned, salaries paid, other expenses incurred and the opening and final trust balances. A copy of this statement shall be available to the beneficiary, settlor or designee of the settlor upon request.

(2) The trustee shall prepare and provide each settlor or the settlor's designee annually with a detailed individual statement of the services provided to the settlor's beneficiary during the previous 12 months and of the services to be provided during the following 12 months. The trustee shall provide a copy of this statement to the beneficiary upon request.

(e) Coordination of services.--

(1) The Department of Public Welfare shall review and approve the pooled trust of an applicant for medical assistance.

(2) In the determination of eligibility for medical assistance benefits, the interest of a disabled beneficiary in a pooled trust that has been approved by the Department of Public Welfare shall not be considered as a resource for purposes of determining the beneficiary's eligibility for medical assistance.

(3) No State agency may reduce the benefits or services available to an individual because that person is a beneficiary of a pooled trust. The beneficiary's interest in a pooled trust is not reachable in satisfaction of a claim for support and maintenance of the beneficiary.

(f) Notice.--The Office of Attorney General and the Department of Public Welfare shall make available information on the treatment of pooled trusts for the individuals with disabilities in the medical assistance program.

(g) Applicability.--This section shall apply to all of the following:

(1) Pooled trusts established after March 8, 2003.

(2) Accounts of individual beneficiaries established after March 8, 2003, in pooled trusts created before March 9, 2003.

(h) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Beneficiary." An individual with a disability who has the right to receive services and benefits of a pooled trust.

"Board." A group of persons vested with the management of the business affairs of a trustee.

"Disability." A physical or mental impairment as defined in section 1614 of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1382c).

"Pooled trust." A trust which meets all of the following:

(1) The trust contains assets of more than one beneficiary.

(2) Each beneficiary is an individual with a disability.

(3) The trust is managed by a nonprofit corporation.

(4) A separate account is maintained for each beneficiary of the trust, but, for purposes of investment and management of funds, the trust pools these accounts. Accounts in the trust may be established by the parent, grandparent or legal guardian of the individual with a disability, by the individual with a disability or by a court.

(5) The trust provides that any money remaining in a beneficiary's account upon the death of the beneficiary that is not retained by the trust will be paid to the Commonwealth, up to the total amount of medical assistance paid on behalf of the beneficiary.

"Trustee." A nonprofit organization that manages a pooled trust.

(Oct. 27, 2014, P.L.2897, No.186, eff. 60 days)

2014 Amendment. Act 186 amended the section heading and subsecs. (f) and (h).

Special Provisions in Appendix. See section 15 of Act 98 of 2006 in the appendix to this title for special provisions relating to consolidation of Pooled Trust Act.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.






Chapter 79 - Charitable Instruments

Chapter Notes

Enactment. Chapter 79 was added July 8, 2016, P.L.497, No.79, effective January 1, 2017.



Section 7901 - Short title of chapter

This chapter shall be known and may be cited as the Charitable Instruments Act.



Section 7902 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Charitable organization." A corporation, trust or other instrumentality governed by Pennsylvania law, including:

(1) A trust described in section 4947(a)(1) or (2) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 4947(a)(1) or (2)), which is or is treated as a private foundation under section 509 of the Internal Revenue Code of 1986 (26 U.S.C. § 509).

(2) A trust governed by Pennsylvania law that is or is treated as a pooled income fund under section 642(c)(5) of the Internal Revenue Code of 1986 (26 U.S.C. § 642(c)(5)).



Section 7903 - Deemed provisions of governing instrument

(a) Effect of deemed provisions.--The governing instrument of a charitable organization is deemed to include provisions, the effects of which are to:

(1) Require distributions for each taxable year in such amounts and at such times and in such manner as not to subject the organization to tax under section 4942 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 4942).

(2) Prohibit the organization from:

(i) Engaging in an act of self-dealing, as defined in section 4941(d) of the Internal Revenue Code of 1986 (26 U.S.C. § 4941(d)).

(ii) Retaining excess business holdings, as defined in section 4943(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 4943(c)).

(iii) Making an investment in such manner as to subject the organization to tax under section 4944 of the Internal Revenue Code of 1986 (26 U.S.C. § 4944).

(iv) Making a taxable expenditure, as defined in section 4945(d) of the Internal Revenue Code of 1986 (26 U.S.C. § 4945(d)).

(b) Effect of contrary provision.--The deemed provisions under subsection (a) supersede any contrary provision of the governing instrument.

(c) Applicability.--This section applies only to the extent that the charitable organization is subject to one or more of the sections of the Internal Revenue Code of 1986 set forth in subsection (a).



Section 7904 - Power to amend governing instrument

The trustees or directors of every charitable organization have the power, acting alone, without the approval of a member, court, donor or beneficiary, to amend the instrument governing the charitable organization in any manner required for the sole purpose of ensuring that:

(1) Gifts and bequests to the charitable organization qualify for charitable deductions available for Federal income, gift and estate tax purposes.

(2) The charitable organization qualifies for tax exemptions available for Federal income tax purposes.



Section 7905 - Court authority

Nothing in this chapter precludes a court of competent jurisdiction from authorizing a deviation from the express terms of an instrument governing a charitable organization.



Section 7906 - Applicability

This chapter shall apply to:

(1) A charitable organization created after December 31, 1969.

(2) A charitable organization created before January 1, 1970, unless a court of competent jurisdiction in a proceeding instituted before January 1, 1972, explicitly decided that the operation of this chapter would substantially impair the accomplishment of the purposes of the charitable organization involved in that proceeding.






Chapter 81 - Principal and Income

Chapter Notes

Enactment. Chapter 81 was added May 16, 2002, P.L.330, No.50, effective in 60 days.

Prior Provisions. Former Chapter 81, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed May 16, 2002, P.L.330, No.50, effective in 60 days.

Cross References. Chapter 81 is referred to in sections 3702, 5164, 5536 of this title.

Cross References. Subchapter A is referred to in section 8149 of this title.

Cross References. Subchapter B is referred to in section 8149 of this title.

Cross References. Subchapter C is referred to in sections 8121, 8149 of this title.

Cross References. Subchapter D is referred to in sections 8102, 8121, 8149 of this title.

Cross References. Subchapter E is referred to in sections 8121, 8149 of this title.



Section 8101 - Short title of chapter

This chapter shall be known and may be cited as the Pennsylvania Uniform Principal and Income Act.



Section 8102 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Accounting period." A calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period which begins when an income interest begins or ends when an income interest ends.

"Beneficiary." Includes:

(1) in the case of a decedent's estate, any heir, legatee and devisee; and

(2) in the case of a trust, an income beneficiary and a remainder beneficiary.

"Fiduciary." A personal representative or a trustee.

"Income." Money or property which a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset to the extent provided in Subchapter D (relating to allocation of receipts during administration of trust).

"Income beneficiary." A person to whom or which net income of a trust is or may be payable.

"Income interest." The right of an income beneficiary to receive all or part of net income, whether the governing instrument requires it to be distributed or authorizes it to be distributed in the trustee's discretion.

"Mandatory income interest." The right of an income beneficiary to receive net income which the governing instrument requires the fiduciary to distribute.

"Net income." The:

(1) total receipts allocated to income during an accounting period; minus

(2) disbursements made from income during the period; plus or minus

(3) transfers under this chapter to or from income during the period.

"Person." Any individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality; public corporation; or other legal or commercial entity.

"Principal." Property held in trust for distribution to a remainder beneficiary when the trust terminates or property held in trust in perpetuity.

"Remainder beneficiary." A person entitled to receive principal when an income interest ends.

"Sui juris beneficiary." Includes:

(1) a court-appointed guardian of an incapacitated beneficiary;

(2) an agent for an incompetent beneficiary; and

(3) a court-appointed guardian of a minor beneficiary's estate.

"Trust." Includes a legal life estate arrangement.

"Trustee." Includes an original, additional or successor trustee whether or not appointed or confirmed by a court.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment. Act 98 amended the defs. of "principal" and "sui juris beneficiary."



Section 8103 - Fiduciary duties; general principles

(a) Allocation.--In allocating receipts and disbursements to or between principal and income and with respect to any matter within the scope of this chapter, the following shall apply:

(1) A fiduciary shall administer a trust or estate in accordance with the governing instrument, even if there is a different provision in this chapter.

(2) A fiduciary may administer a trust or estate by the exercise of a discretionary power of administration regarding a matter within the scope of this chapter given to the fiduciary by the governing instrument, even if the exercise of the power produces a result different from a result required or permitted by this chapter. No inference that the fiduciary has improperly exercised the discretionary power shall arise from the fact that the fiduciary has made an allocation contrary to a provision of this chapter.

(3) A fiduciary shall administer a trust or estate in accordance with this chapter if the governing instrument does not contain a different provision or does not give the fiduciary a discretionary power of administration regarding a matter within the scope of this chapter.

(4) A fiduciary shall add a receipt or charge a disbursement to principal to the extent that the governing instrument and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) Discretionary power.--In exercising a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the governing instrument or this chapter, including sections 8104 (relating to trustee's power to adjust) and 8105 (relating to power to convert to unitrust), a fiduciary shall administer a trust or estate impartially based on what is fair and reasonable to all of the beneficiaries, except to the extent that the governing instrument clearly manifests an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

Cross References. Section 8103 is referred to in section 8104 of this title.



Section 8104 - Trustee's power to adjust

(a) Adjustment.--Subject to subsections (c) and (f), a trustee may adjust between principal and income by allocating an amount of income to principal or an amount of principal to income to the extent the trustee considers appropriate if:

(1) the governing instrument describes what may or must be distributed to a beneficiary by referring to the trust's income; and

(2) the trustee determines, after applying the rules in section 8103(a) (relating to fiduciary duties; general principles), that the trustee is unable to comply with section 8103(b).

(b) Considerations.--In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee may consider, among other things, all of the following:

(1) The size of the trust.

(2) The nature and estimated duration of the trust.

(3) The liquidity and distribution requirements of the trust.

(4) The needs for regular distributions and preservation and appreciation of capital.

(5) The expected tax consequences of an adjustment.

(6) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available.

(7) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor or testator.

(8) To the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the governing instrument.

(9) Whether and to what extent the governing instrument gives the trustee the power to invade principal or accumulate income or prohibits the trustee from invading principal or accumulating income and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

(10) The intent of the settlor or testator.

(11) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

(c) Prohibited adjustments.--A trustee may not make an adjustment under this section if any of the following apply:

(1) The adjustment would diminish the income interest in a trust which requires all of the income to be paid at least annually to a spouse and for which a Federal estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment.

(2) The adjustment would reduce the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a Federal gift tax exclusion.

(3) The adjustment would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(4) The adjustment is from any amount which is permanently set aside for charitable purposes under the governing instrument and for which a Federal estate or gift tax charitable deduction has been taken unless both income and principal are so set aside.

(5) If:

(i) possessing or exercising the power to make an adjustment would cause an individual to be treated as the owner of all or part of the trust for Federal income tax purposes; and

(ii) the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment.

(6) If:

(i) possessing or exercising the power to make an adjustment would cause all or part of the trust assets to be subject to Federal estate or gift tax with respect to an individual; and

(ii) the assets would not be subject to Federal estate or gift tax with respect to the individual if the trustee did not possess the power to make an adjustment.

(7) If the trustee is a beneficiary of the trust.

(8) If the trust has been converted under section 8105 (relating to power to convert to unitrust).

(d) Permissible adjustment when otherwise prohibited.--If subsection (c)(5), (6) or (7) applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is prohibited by the governing instrument.

(e) Release of the power to adjust.--

(1) If paragraph (2) applies, a trustee may release any of the following:

(i) The entire power conferred by subsection (a).

(ii) The power to adjust from income to principal.

(iii) The power to adjust from principal to income.

(2) A release under paragraph (1) is permissible if any of the following apply:

(i) The trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (6).

(ii) The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c).

(3) The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Application.--A governing instrument which limits the power of a trustee to make an adjustment between principal and income does not affect the application of this section unless it is clear from the governing instrument that it is intended to deny the trustee the power of adjustment conferred by subsection (a).

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment. Act 98 amended subsec. (c)(4).

Cross References. Section 8104 is referred to in sections 8103, 8105, 8148, 8149, 8153 of this title.



Section 8105 - Power to convert to unitrust

(a) Conversion.--Unless expressly prohibited by the governing instrument, a trustee may release the power under section 8104 (relating to trustee's power to adjust) and convert a trust into a unitrust as described in this section if all of the following apply:

(1) The trustee determines that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust.

(2) The trustee gives written notice of the trustee's intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate, including what initial decisions the trustee will make under this section, to all the sui juris beneficiaries who:

(i) are currently eligible to receive income from the trust;

(ii) would be eligible to receive, if no powers of appointment were exercised, income from the trust if the interest of all those eligible to receive income under subparagraph (i) were to terminate immediately prior to the giving of notice; and

(iii) would receive, if no powers of appointment were exercised, a distribution of principal if the trust were to terminate immediately prior to the giving of notice.

(3) There is at least one sui juris beneficiary under paragraph (2)(i) and at least one sui juris beneficiary under either paragraph (2)(ii) or (iii).

(4) No sui juris beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days of the mailing of the notice under paragraph (2).

(b) Judicially approved conversion.--

(1) The trustee may petition the court to approve the conversion to a unitrust if any of the following apply:

(i) A beneficiary timely objects to the conversion to a unitrust.

(ii) There are no sui juris beneficiaries under subsection (a)(2)(i).

(iii) There are no sui juris beneficiaries under either subsection (a)(2)(ii) or (iii).

(2) A beneficiary may request a trustee to convert to a unitrust. If the trustee does not convert, the beneficiary may petition the court to order the conversion.

(3) The court shall approve the conversion or direct the requested conversion if the court concludes that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust.

(c) Consideration.--In deciding whether to exercise the power conferred by subsection (a), a trustee may consider, among other things, all of the following:

(1) The size of the trust.

(2) The nature and estimated duration of the trust.

(3) The liquidity and distribution requirements of the trust.

(4) The needs for regular distributions and preservation and appreciation of capital.

(5) The expected tax consequences of the conversion.

(6) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; and the extent to which an asset is used by a beneficiary.

(7) To the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the governing instrument.

(8) Whether and to what extent the governing instrument gives the trustee the power to invade principal or accumulate income or prohibits the trustee from invading principal or accumulating income and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

(9) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

(d) Post conversion.--After a trust is converted to a unitrust, all of the following apply:

(1) The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived:

(i) from appreciation of capital;

(ii) from earnings and distributions from capital; or

(iii) from both.

(2) The trustee shall make regular distributions in accordance with the governing instrument construed in accordance with the provisions of this section.

(3) The term "income" in the governing instrument shall mean an annual distribution (the unitrust distribution) equal to 4% (the payout percentage) of the net fair market value of the trust's assets, whether such assets would be considered income or principal under other provisions of this chapter, averaged over the lesser of:

(i) the preceding years in the smoothing period selected by the trustee; or

(ii) the period during which the trust has been in existence.

(e) Discretion of trustee.--The trustee may, in the trustee's discretion from time to time, determine all of the following:

(1) The effective date of a conversion to a unitrust.

(2) The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payments commences or ceases.

(3) The frequency of unitrust distributions during the year.

(4) The effect of other payments from or contributions to the trust on the trust's valuation.

(5) Whether to value the trust's assets annually or more frequently.

(5.1) Whether to average the net assets of the trust over a smoothing period of three, four or five years.

(6) What valuation dates to use.

(7) How frequently to value nonliquid assets and whether to estimate their value.

(8) Whether to omit from the calculations trust property occupied or possessed by a beneficiary.

(9) Any other matters necessary for the proper functioning of the unitrust.

(f) Allocation.--

(1) Expenses which would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust distribution.

(2) Unless otherwise provided by the governing instrument, the unitrust distribution shall be considered to have been paid from the following sources in order of priority:

(i) net income determined as if the trust were not a unitrust;

(ii) ordinary income for Federal income tax purposes that is not allocable to net income under subparagraph (i);

(iii) net realized short-term capital gains for Federal income tax purposes;

(iv) net realized long-term capital gains for Federal income tax purposes; and

(v) the principal of the trust estate.

(g) Court orders.--The trustee or, if the trustee declines to do so, a beneficiary may petition the court to:

(1) Select a payout percentage different than 4%.

(2) Provide for a distribution of net income, as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit.

(3) Average the valuation of the trust's net assets over a period other than three years.

(4) Reconvert from a unitrust. Upon a reconversion, the power to adjust under section 8104 shall be revived.

(g.1) Reconversion from unitrust.--A trustee may reconvert a unitrust following the same procedures as in subsection (a) for converting a trust into a unitrust with the exception that the written notice shall state that the intent is to reconvert the unitrust into a trust for which income is defined under this chapter. Upon reconversion, the power to adjust under section 8104 shall be revived.

(h) Application.--A conversion to a unitrust does not affect a provision in the governing instrument directing or authorizing the trustee to distribute principal or authorizing a beneficiary to withdraw a portion or all of the principal.

(i) Prohibited conversions.--A trustee may not convert a trust into a unitrust in any of the following circumstances:

(1) If payment of the unitrust distribution would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(2) If the unitrust distribution would be made from trust funds which are permanently set aside for charitable purposes under the governing instrument and for which a Federal estate or gift tax charitable deduction has been taken, unless both income and principal are so set aside. If both income and principal are so set aside, then section 8113 (relating to charitable trusts) and not this section shall be available.

(3) If:

(i) possessing or exercising the power to convert would cause an individual to be treated as the owner of all or part of the trust for Federal income tax purposes; and

(ii) the individual would not be treated as the owner if the trustee did not possess the power to convert.

(4) If:

(i) possessing or exercising the power to convert would cause all or part of the trust assets to be subject to Federal estate or gift tax with respect to an individual; and

(ii) the assets would not be subject to Federal estate or gift tax with respect to the individual if the trustee did not possess the power to convert.

(5) If the conversion would result in the disallowance of a Federal estate tax or gift tax marital deduction which would be allowed if the trustee did not have the power to convert.

(6) If the trustee is a beneficiary of the trust.

(j) Permissible conversion when otherwise prohibited.--

(1) If subsection (i)(3), (4) or (6) applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may convert the trust unless the exercise of the power by the remaining trustee or trustees is prohibited by the governing instrument.

(2) If subsection (i)(3), (4) or (6) applies to all the trustees, the trustees may petition the court to direct a conversion.

(k) Release of the power to convert.--

(1) A trustee may release the power conferred by subsection (a) to convert to a unitrust if any of the following apply:

(i) The trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (i)(3), (4) or (5).

(ii) The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (i).

(2) The release may be permanent or for a specified period, including a period measured by the life of an individual.

(July 7, 2006, P.L.625, No.98, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 amended subsecs. (d) and (e).

Cross References. Section 8105 is referred to in sections 8103, 8104, 8149 of this title.



Section 8106 - Judicial control of discretionary powers

(a) Standard of review.--A court shall not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this chapter unless it determines that the decision was an abuse of the fiduciary's discretion.

(b) Remedies.--If a court determines that a fiduciary has abused its discretion regarding a discretionary power conferred by this chapter, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused its discretion, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution which is too small, the court shall require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary which is too large, the court shall restore the beneficiaries, the trust or both, in whole or in part, to their appropriate positions by requiring the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary or that beneficiary's estate to return some or all of the distribution to the trust, notwithstanding a spendthrift or similar provision.

(3) If the abuse of discretion concerns the power to convert a trust into a unitrust, the court shall require the trustee either to convert into a unitrust or to reconvert from a unitrust.

(4) To the extent that the court is unable, after applying paragraphs (1), (2) and (3), to restore the beneficiaries, the trust or both to the positions they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.



Section 8107 - Express trusts

(a) General rule.--In the absence of a contrary intent appearing in the governing instrument of an express unitrust, the governing instrument shall be construed in accordance with the following rules:

(1) The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived from:

(i) appreciation of capital;

(ii) earnings and distributions from capital; or

(iii) both.

(2) The unitrust distribution shall be an annual distribution of an amount equal to 4% of the net fair market value of the trust's assets, whether the assets would be considered income or principal under other provisions of this chapter, averaged over the lesser of:

(i) the three preceding years; or

(ii) the period during which the trust has been in existence.

(3) The trustee may, in the trustee's discretion from time to time, determine all of the following:

(i) The provisions for prorating a unitrust distribution for a short year in which the beneficiary's right to payments commences or ceases.

(ii) The frequency of unitrust distributions during the year.

(iii) The effect of other payments from or contributions to the trust on the trust's valuation.

(iv) Whether to value the trust's assets annually or more frequently.

(v) What valuation dates to use.

(vi) How frequently to value nonliquid assets and whether to estimate their value.

(vii) Whether to omit from the calculations residential real estate, tangible personal property or other trust property used, occupied or possessed by a beneficiary.

(viii) Any other matters necessary for the proper functioning of the unitrust.

(4) Expenses which would be deducted from income if the trust were not a unitrust shall not be deducted from the unitrust distribution.

(5) The unitrust distribution shall be considered to have been paid from the following sources in order of priority:

(i) net income determined as if the trust were not an express unitrust;

(ii) ordinary income for Federal income tax purposes that is not allocable to net income under subparagraph (i);

(iii) net realized short-term capital gains for Federal income tax purposes;

(iv) net realized long-term capital gains for Federal income tax purposes; and

(v) the principal of the trust estate.

(b) Definition.--As used in this section, the term "express unitrust" shall mean a trust which by its governing instrument creates a trust, other than a trust solely for charitable purposes or a qualified charitable split interest trust under section 664(d) or 170(f)(2)(B) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 664(d) or 170(f)(2)(B)), and provides for an annual distribution, the unitrust distribution, equal to a fixed percentage of the net fair market value of the trust's assets, valued at least annually, and computed with reference to such value in one or more years. If the fixed percentage is not less than 3% nor more than 5%, the unitrust distribution shall be considered the income of the trust for the purposes of this chapter.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

Cross References. Section 8107 is referred to in section 8149 of this title.



Section 8108 - (Reserved)



Section 8109 - (Reserved)



Section 8110 - (Reserved)



Section 8111 - (Reserved)



Section 8112 - (Reserved)



Section 8113 - Charitable trusts

(a) Election.--Notwithstanding the foregoing provisions of this chapter, the trustee of a trust held exclusively for charitable purposes may elect to be governed by this section unless the governing instrument expressly provides that the election provided by this section shall not be available.

(b) Eligibility for election.--To make an election under this section, the trustee shall adopt and follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived from appreciation of capital or earnings and distributions with respect to capital or both. The policy constituting the election shall be in writing, shall be maintained as part of the permanent records of the trust and shall recite that it constitutes an election to be governed by this section.

(c) Effect of election.--If an election is made to be governed by this section, the term "income" shall mean a percentage of the value of the trust. The trustee shall, in a writing maintained as part of the permanent records of the trust, select the percentage and determine that it is consistent with the long-term preservation of the real value of the principal of the trust, but in no event shall the percentage be less than 2% nor more than 7% per year. The term "principal" shall mean all other assets held by the trustee with respect to the trust. The selection may be made either annually or subject to change only when the trustee deems such change necessary and prudent.

(d) Revocation of election.--The trustee may revoke an election to be governed by this section if the revocation is made as part of an alternative investment policy seeking the long-term preservation of the real value of the principal of the trust. The revocation and alternative investment policy shall be in writing and maintained as part of the permanent records of the trust.

(e) Value determination.--For purposes of applying this section, the value of the trust shall be the fair market value of the cash and other assets held by the trustee with respect to the trust, whether such assets would be considered "income" or "principal" under the other provisions of this chapter, determined at least annually and averaged over a period of three or more preceding years. However, if the trust has been in existence less than three years, the average shall be determined over the period during which the trust has been in existence.

(f) Charitable organizations.--For a charitable organization defined under Chapter 79 (relating to charitable instruments), the provisions of Chapter 79 shall supersede subsection (c) if necessary to comply with the minimum investment return requirements.

(July 7, 2006, P.L.625, No.98, eff. 60 days; July 8, 2016, P.L.497, No.79, eff. Jan. 1, 2017)

2016 Amendment. Act 79 amended subsec. (f).

2006 Amendment. Act 98 amended subsec. (c) and added subsec. (f).

Cross References. Section 8113 is referred to in section 8105 of this title.



Section 8121 - Determination and distribution of net income

After a decedent dies in the case of an estate or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under paragraph (5) and the provisions applicable to trustees in Subchapters C (relating to apportionment at beginning and end of income interest), D (relating to allocation of receipts during administration of trust) and E (relating to allocation of disbursements during administration of trust). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright and shall allocate to a pecuniary amount in trust the income or other amount provided by the governing instrument or, in the absence of any such provision, the income provided in section 3543 (relating to income on distributive shares) or 7799 (relating to income on distributive shares) from net income determined under paragraph (3) or from principal to the extent that net income is insufficient.

(3) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the provisions applicable to trustees in Subchapters C, D and E and by:

(i) including in net income all income from property used to discharge liabilities; and

(ii) paying from principal debts, funeral expenses, costs of disposition of remains, the family exemption, fees of personal representatives and their attorneys and accountants, and death taxes and related interest and penalties which are apportioned to the estate or terminating income interest by the governing instrument or applicable law.

(4) A fiduciary shall distribute the net income remaining after distributions required by paragraph (2) in the manner described in section 8122 (relating to distribution to residuary and remainder beneficiaries) to all other beneficiaries.

(5) A fiduciary may not reduce principal or income receipts from property described in paragraph (1) because of a payment described in section 8151 (relating to minerals, water and other natural resources) or 8152 (relating to timber) to the extent that the governing instrument or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by:

(i) including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedent's death or an income interest's terminating event; and

(ii) making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

(July 7, 2006, P.L.625, No.98, eff. 120 days)

2016 Correction. Incorrect language was carried in the publication of the 2006 amendment of par. (2). The correct version of par. (2) appears in this publication.

2006 Amendment. Act 98 amended par. (2).

Cross References. Section 8121 is referred to in sections 8122, 8132 of this title.



Section 8122 - Distribution to residuary and remainder beneficiaries

(a) Distribution of net income.--Each beneficiary described in section 8121(4) (relating to determination and distribution of net income) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) Allocation of net income.--In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold or applied to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(c) Collected but undistributed net income.--If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) Application.--To the extent that the fiduciary considers it appropriate, if this section applies to the income from an asset, the fiduciary may apply the rules in this section to net gain or loss from the disposition of a principal asset realized after the date of death or terminating event or earlier distribution date.

(e) Distribution date.--For purposes of this section, the distribution date may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

Cross References. Section 8122 is referred to in section 8121 of this title.



Section 8131 - When right to income begins and ends

(a) Accrual of income interest.--An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins:

(1) on the date specified in the governing instrument; or

(2) if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) Asset subject to a trust.--An asset becomes subject to a trust:

(1) on the date it is transferred to the trust in the case of an asset which is transferred to a trust during the transferor's life;

(2) on the date of a testator's death in the case of an asset which becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) on the date of an individual's death in the case of an asset which is transferred to a fiduciary by a third party because of the individual's death.

(c) Asset subject to a successive income interest.--An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) End of income interest.--An income interest ends on:

(1) the day before an income beneficiary dies or another terminating event occurs; or

(2) the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



Section 8132 - Apportionment of receipts and disbursements when decedent dies or income interest begins

(a) Allocation to principal.--Unless section 8121(1) (relating to determination and distribution of net income) applies, a trustee shall allocate an income receipt or disbursement to principal if its due date occurs before:

(1) a decedent dies in the case of an estate; or

(2) an income interest begins in the case of a trust or successive income interest.

(b) Allocation to income.--A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) Due dates.--An item of income or an obligation is due on the date the payor is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which section 8141 (relating to character of receipts) applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



Section 8133 - Apportionment when income interest ends

(a) End of mandatory income interest.--When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income which is not disposed of under the governing instrument unless the beneficiary has an unqualified power to revoke more than 5% of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(b) Proration of final payment.--When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor or testator relating to income, gift, estate or other tax requirements.

(c) Definition.--As used in this section, the term "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense which is due or accrued or net income which has been added or is required to be added to principal under the governing instrument.



Section 8141 - Character of receipts

(a) Allocation to income.--Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity, including reinvested cash dividends.

(b) Allocation to principal.--A trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money, excluding reinvested cash dividends.

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity.

(3) Money received in total or partial liquidation of the entity.

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a short-term or long-term capital gain dividend for Federal income tax purposes.

(c) When received in partial liquidation.--Money is received in partial liquidation:

(1) to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) if the total amount of money and property distributed by the entity to its owners in one distribution or a series of related distributions is greater than 20% of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(d) When not received in partial liquidation.--Money is not received in partial liquidation nor may it be taken into account under subsection (c)(2) to the extent that it does not exceed the amount of income tax that a trust beneficiary must pay on taxable income of the entity that distributes the money.

(e) Reliance upon a statement.--A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

(f) Definition.--As used in this section, the term "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than:

(1) a trust or estate to which section 8142 (relating to distribution from trust or estate) applies;

(2) a business or activity to which section 8143 (relating to business and other activities conducted by trustee) applies;

(3) a payment to which section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments) applies; or

(4) an asset-backed security to which section 8155 (relating to asset-backed securities) applies.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment. Act 98 amended subsecs. (c) and (d).

Cross References. Section 8141 is referred to in sections 8132, 8142, 8155 of this title.



Section 8142 - Distribution from trust or estate

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity or a decedent or donor transfers an interest in such a trust to a trustee, section 8141 (relating to character of receipts) or 8155 (relating to asset-backed securities) applies to a receipt from the trust.

Cross References. Section 8142 is referred to in section 8141 of this title.



Section 8143 - Business and other activities conducted by trustee

(a) Separate accounting for business or activity.--If a trustee that conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) Net receipts.--

(1) A trustee that accounts separately for a business or other activity may determine the extent to which:

(i) its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets and other reasonably foreseeable needs of the business or activity; and

(ii) the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records.

(2) If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Permissible activities for separate accounting.--Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service and other traditional business activities.

(2) Farming.

(3) Raising and selling livestock and other animals.

(4) Management of rental properties.

(5) Extraction of minerals and other natural resources.

(6) Timber operations.

(7) Activities to which section 8154 (relating to derivatives and options) applies.

Cross References. Section 8143 is referred to in sections 8141, 8147, 8154, 8164 of this title.



Section 8144 - Principal receipts

A trustee shall allocate to principal any of the following:

(1) To the extent not allocated to income under this chapter, assets received from:

(i) a transferor during the transferor's lifetime;

(ii) a decedent's estate;

(iii) a trust with a terminating income interest; or

(iv) a payor under a contract naming the trust or its trustee as beneficiary.

(2) Money or other property received from a principal asset's sale, exchange, liquidation or change in form. This paragraph includes realized profit subject to this subchapter.

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in section 8162(a)(8) (relating to mandatory disbursements from principal) or for other reasons to the extent not based on the loss of income.

(4) Proceeds of property taken by eminent domain. A separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income.

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income.

(6) Other receipts as provided in sections 8148 (relating to insubstantial allocations not required) through 8155 (relating to asset-backed securities).



Section 8145 - Rental property

(a) Rent.--To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property. This subsection includes an amount received for cancellation or renewal of a lease.

(b) Deposit.--An amount received as a refundable deposit, including a security deposit or a deposit which is to be applied as rent for future periods:

(1) shall be added to principal;

(2) shall be held subject to the terms of the lease; and

(3) is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



Section 8146 - Obligation to pay money

(a) Interest allocated to income.--An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

(b) Allocation of obligations.--A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation the purchase price or value of which when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust shall be allocated to income.

(c) Application.--This section does not apply to an obligation to which any of the following apply:

(1) Section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments).

(2) Section 8150 (relating to liquidating asset).

(3) Section 8151 (relating to minerals, water and other natural resources).

(4) Section 8152 (relating to timber).

(5) Section 8154 (relating to derivatives and options).

(6) Section 8155 (relating to asset-backed securities).



Section 8147 - Insurance policies and similar contracts

(a) General rule.--

(1) Except as otherwise provided in subsection (b) or (c), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary. This paragraph includes a contract which insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset.

(2) If the premiums on the policy or contract are paid from income, the trustee shall allocate to income dividends on the policy or contract.

(3) If the premiums on the policy or contract are paid from principal, the trustee shall allocate to principal dividends on the policy or contract.

(b) Allocation of proceeds to income.--Except as provided in subsection (c), a trustee shall allocate to income proceeds of a contract which insures the trustee against any of the following:

(1) Loss of occupancy or other use by an income beneficiary.

(2) Loss of income.

(3) Subject to section 8143 (relating to business and other activities conducted by trustee), loss of profits from a business.

(c) Application.--This section does not apply to a contract to which section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments) applies.



Section 8148 - Insubstantial allocations not required

If a trustee determines that an allocation between principal and income required by section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments), 8150 (relating to liquidating asset), 8151 (relating to minerals, water and other natural resources), 8152 (relating to timber) or 8155 (relating to asset-backed securities) is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in section 8104(c) (relating to trustee's power to adjust) applies to the allocation. This power may be exercised by a co-trustee in the circumstances described in section 8104(d) and may be released for the reasons and in the manner described in section 8104(e). An allocation is presumed to be insubstantial if:

(1) the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 5%; or

(2) the value of the asset producing the receipt for which the allocation would be made is less than 5% of the total value of the trust's assets at the beginning of the accounting period.

Cross References. Section 8148 is referred to in section 8144 of this title.



Section 8149 - Retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments

(a) General rule.--

(1) The trustee shall allocate to income the greater of:

(i) the portion of a payment characterized by the payor as interest or a dividend or a remittance in lieu of interest or a dividend; or

(ii) the portion of the payment characterized as imputed interest for Federal income tax purposes.

(2) The balance of any such payment shall be allocated to principal.

(b) Allocation under contract calling for equal installments.--

(1) If no part of a payment under a contract calling for equal installments over a fixed period of time is allocable to income under the provisions of subsection (a), the difference between the trust's acquisition value of the contract and the total expected return shall be deemed to be interest.

(2) The trustee shall allocate to income the portion of each payment equivalent to interest on the then unpaid principal balance at the rate specified in the contract or a rate necessary to thus amortize the difference between the expected return and the acquisition value, where that rate is readily ascertainable by the trustee.

(c) Allocation when internal net income of fund is readily ascertained.--

(1) If no portion of a payment from a separate fund held exclusively for the benefit of the trust is allocable to income under subsections (a) and (b) but the internal net income of the fund determined as if the fund were a separate trust subject to Subchapters A (relating to preliminary provisions; power to adjust; power to convert to unitrust), B (relating to decedent's estate or terminating income interest), C (relating to apportionment at beginning and end of income interest), D (relating to allocation of receipts during administration of trust) and E (relating to allocation of disbursements during administration of trust) is readily ascertainable by the trustee, the internal net income of the fund shall be considered to be the income earned by the fund, and the portion of the payment equal to the then undistributed net income of the fund realized since the trust acquired its interest in the fund shall be deemed to be a distribution of such income and shall be allocated to the trust income account.

(2) The balance of any such payment shall be allocated to principal.

(3) The power to adjust under section 8104 (relating to trustee's power to adjust), the power to convert to a unitrust under section 8105 (relating to power to convert to unitrust) and the provisions governing express trusts under section 8107 (relating to express trusts) shall apply to retirement benefits covered by this subsection which are payable to a trust. These powers may be exercised separately and independently by the payee trustee or in the governing instrument as between the retirement benefits and the trust as if they were separate trusts subject to this chapter.

(d) When not otherwise allocable to income.--

(1) The trustee shall allocate to income 10% of the part of the payment which is required to be made during the accounting period and the balance to principal if:

(i) no part of the payment is allocable to income under subsection (a), (b) or (c); and

(ii) all or part of the payment is required to be made.

(2) The trustee shall allocate the entire payment to principal if:

(i) no part of a payment is required to be made; or

(ii) the payment received is the entire amount to which the trustee is entitled.

(3) For purposes of this subsection, a payment is not required to be made to the extent that it is made because the trustee exercises a right of withdrawal.

(e) Allocation to obtain marital deduction.--If, to obtain a Federal estate or gift tax marital deduction for a trust, the trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

(f) Application.--This section does not apply to payments to which section 8150 (relating to liquidating asset) applies.

(g) Definition.--As used in this section, the term "payment" means a payment that a trustee may receive over a fixed period of time or during the life of one or more individuals because of services rendered or property transferred to the payor in exchange for future payments. The term includes all of the following:

(1) A payment made in money or property from:

(i) the payor's general assets; or

(ii) a separate fund created by the payor or another.

(2) A payment on or from:

(i) an installment contract or note;

(ii) a private or commercial annuity;

(iii) a deferred compensation agreement;

(iv) an employee death benefit;

(v) an individual retirement account; or

(vi) a pension, profit-sharing, stock or other bonus, or stock-ownership plan.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment. Act 85 amended subsec. (c).

Cross References. Section 8149 is referred to in sections 8141, 8144, 8146, 8147, 8148, 8150, 8155 of this title.



Section 8150 - Liquidating asset

(a) Allocation.--A trustee shall allocate to income 10% of the receipts from a liquidating asset and the balance to principal.

(b) Definition.--As used in this section, the term "liquidating asset" means an asset the value of which will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement which does not provide for the payment of interest on the unpaid balance. The term does not include any of the following:

(1) A payment subject to section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments).

(2) Resources subject to section 8151 (relating to minerals, water and other natural resources).

(3) Timber subject to section 8152 (relating to timber).

(4) An activity subject to section 8154 (relating to derivatives and options).

(5) An asset subject to section 8155 (relating to asset-backed securities).

(6) An asset for which the trustee establishes a reserve for depreciation under section 8163 (relating to discretionary allocation of disbursements).

Cross References. Section 8150 is referred to in sections 8144, 8146, 8148, 8149 of this title.



Section 8151 - Minerals, water and other natural resources

(a) Allocation for receipts from minerals and other natural resources.--To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources under this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income.

(2) If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal:

(i) sixty-six and two-thirds percent shall be allocated to principal; and

(ii) the balance shall be allocated to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (1), (2) or (3):

(i) sixty-six and two-thirds percent of the net amount received shall be allocated to principal; and

(ii) the balance shall be allocated to income.

(b) Allocation for receipts from water.--

(1) An amount received on account of an interest in renewable water shall be allocated to income.

(2) An amount received on account of an interest in nonrenewable water shall be allocated as follows:

(i) Sixty-six and two-thirds percent of the amount shall be allocated to principal.

(ii) The balance shall be allocated to income.

(c) Application.--This chapter applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

Cross References. Section 8151 is referred to in sections 8121, 8144, 8146, 8148, 8150 of this title.



Section 8152 - Timber

(a) Allocation of net receipts.--To the extent that a trustee accounts for receipts from the sale of timber and related products under this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest.

(2) To principal to the extent that:

(i) the amount of timber removed from the land exceeds the rate of growth of the timber; or

(ii) the net receipts are from the sale of standing timber.

(3) To or between income and principal, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2) if the net receipts are from:

(i) the lease of timberland; or

(ii) a contract to cut timber from land owned by a trust.

(4) To principal to the extent that advance payments, bonuses and other payments are not allocated under paragraph (1), (2) or (3).

(b) Determining net receipts.--In determining net receipts to be allocated under subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) Application.--This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

Cross References. Section 8152 is referred to in sections 8121, 8144, 8146, 8148, 8150 of this title.



Section 8153 - Property not productive of income

(a) General rule.--If a Federal estate or gift tax marital deduction is allowed for all or part of a trust whose income is required to be paid to the settlor's or testator's spouse and whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 8104 (relating to trustee's power to adjust) and that the trustee distributes to the spouse from principal pursuant to the governing instrument are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by section 8104(a). The trustee may decide which action or combination of actions to take.

(b) Other cases.--In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

Cross References. Section 8153 is referred to in section 8144 of this title.



Section 8154 - Derivatives and options

(a) Derivatives.--To the extent that a trustee does not account under section 8143 (relating to business and other activities conducted by trustee) for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(b) Options.--If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor or testator of the trust for services rendered, must be allocated to principal.

(c) Definition.--As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

Cross References. Section 8154 is referred to in sections 8143, 8144, 8146, 8150 of this title.



Section 8155 - Asset-backed securities

(a) General rule.--If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets:

(1) The trustee shall allocate to income the portion of the payment which the payor identifies as being from interest or other current return.

(2) The trustee shall allocate the balance of the payment to principal.

(b) Allocation where liquidating trust's interest in security.--

(1) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal.

(2) If a payment is one of a series of payments which will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate:

(i) ten percent of the payment to income; and

(ii) the balance to principal.

(c) Definition.--As used in this section, the term "asset-backed security" means an asset the value of which is based upon the right it gives the owner to receive distributions from the proceeds of financial assets which provide collateral for the security. The term includes an asset which gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 8141 (relating to character of receipts) or 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments) applies.

Cross References. Section 8155 is referred to in sections 8141, 8142, 8144, 8146, 8148, 8150 of this title.



Section 8161 - Mandatory disbursements from income

A trustee shall make the following disbursements from income:

(1) Interest, except interest on death taxes.

(2) Ordinary repairs.

(3) Real estate and other regularly recurring taxes assessed against principal.

(4) Recurring premiums on fire or other insurance covering the loss of a principal asset or the loss of income from or use of the asset.

Cross References. Section 8161 is referred to in sections 8162, 8163, 8165 of this title.



Section 8162 - Mandatory disbursements from principal

(a) Mandatory disbursements.--A trustee shall make the following disbursements from principal:

(1) Extraordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income.

(2) Extraordinary repairs.

(3) Compensation for legal services to the trustee.

(4) Expenses in connection with accountings and judicial or other proceedings. This paragraph includes proceedings to construe, modify or reform the trust or to protect the trust or its property.

(5) Payments on the principal of a trust debt.

(6) Premiums paid on a policy of insurance not described in section 8161(4) (relating to mandatory disbursements from income) of which the trust is the owner and beneficiary.

(7) Estate, inheritance and other transfer taxes, including interest and penalties, apportioned to the trust.

(8) Disbursements related to environmental matters. This paragraph includes:

(i) Reclamation.

(ii) Assessing environmental conditions.

(iii) Remedying and removing environmental contamination.

(iv) Monitoring remedial activities and the release of substances.

(v) Preventing future releases of substances.

(vi) Collecting amounts from persons liable or potentially liable for the costs of those activities.

(vii) Penalties imposed under environmental statutes or regulations and other payments made to comply with those statutes or regulations.

(viii) Statutory or common law claims by third parties.

(ix) Defending claims based on environmental matters.

(b) Mandatory reimbursement.--If a principal asset is encumbered with an obligation which requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

Cross References. Section 8162 is referred to in sections 8144, 8163 of this title.



Section 8163 - Discretionary allocation of disbursements

Subject to sections 8161 (relating to mandatory disbursements from income) and 8162 (relating to mandatory disbursements from principal), a trustee may, in the trustee's discretion, allocate to income or principal or partly to each ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including, but not limited to, the compensation of the trustee and of any person providing investment advisory, custodian or income tax return preparation services to the trustee.

Cross References. Section 8163 is referred to in sections 8150, 8165 of this title.



Section 8164 - Transfers from income to principal for depreciation

(a) Transfers.--A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation. However, a trustee may not transfer any amount for depreciation:

(1) of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) during the administration of a decedent's estate; or

(3) under this section if the trustee is accounting under section 8143 (relating to business and other activities conducted by trustee) for the business or activity in which the asset is used.

(b) Separate fund unnecessary for amount transferred.--An amount transferred to principal need not be held as a separate fund.

(c) Definition.--As used in this section, the term "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.



Section 8165 - Transfers from income to reimburse principal

(a) Permissible reimbursements.--A trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future disbursements if the trustee makes or expects to make a disbursement from principal which is allocable to income under section 8161 (relating to mandatory disbursements from income) or 8163 (relating to discretionary allocation of disbursements) and which:

(1) is paid from principal because it is unusually large; or

(2) is made to prepare property for rental, including tenant allowances, leasehold improvements and broker's commissions.

(b) Continued transfers.--If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).

(c) Application.--This section shall not apply to the extent the trustee has been or expects to be reimbursed by a third party.



Section 8166 - Income taxes

(a) Receipts allocated to income.--A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

(b) Receipts allocated to principal.--A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal even if the tax is called an income tax by the taxing authority.

(c) Tax on entity's taxable income.--A tax required to be paid by a trustee on the trust's share of an entity's taxable income shall be paid proportionately:

(1) from income to the extent that receipts from the entity are allocated to income; and

(2) from principal to the extent that:

(i) receipts from the entity are allocated to principal; and

(ii) the trust's share of the entity's taxable income exceeds the total receipts described in paragraph (1) and subparagraph (i).

(d) Reductions in receipts allocated to principal or income.--For purposes of this section, receipts allocated to principal or income shall be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax.



Section 8167 - Adjustments between principal and income because of taxes

A trustee may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from any of the following:

(1) An election or decision which the trustee makes regarding tax matters.

(2) An income tax or any other tax which is imposed upon the trustee or a beneficiary as a result of a transaction involving the trust or distribution from the trust.

(3) The ownership by a trust of an interest in an entity the taxable income of which, whether or not distributed, is includable in the taxable income of the trust or a beneficiary.



Section 8191 - Uniformity of application and construction

In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states which enact it.






Chapter 82 - Revised Price Act (Repealed)

Chapter Notes

Prior Provisions. Similar provisions were formerly contained in Chapter 82 of this title.



Section 8201 - § 8234 - (Repealed)






Chapter 83 - Inalienable Property

Chapter Notes

Enactment. Chapter 83 was added December 10, 1974, P.L.867, No.293, effective immediately.



Section 8301 - Powers of court to authorize sale, etc. of real property

The court of common pleas, operating through its appropriate division, may authorize the sale, mortgage, lease or exchange of real property or grant declaratory relief with respect to real property:

(1) Where the legal title is held:

(i) by a person whose spouse is an incapacitated person, or has abandoned him or her for one year, or has been absent in circumstances from which the law would presume his or her decease;

(ii) by a tenant of an estate by entireties, when the other tenant of such estate has been absent in circumstances from which the law would presume his or her decease;

(iii) by corporations of any kind having no capacity to convey, or by any unincorporated association;

(iv) by any religious, beneficial, or charitable society or association, incorporated or unincorporated, whose title is subject to forfeiture if real property is held in excess of the amount authorized by law; or

(v) by any religious, beneficial or charitable society or association, incorporated or unincorporated, whose title is subject to reversion, possibility of reverter or right of reentry for condition broken if the real property ceases to be used for a purpose specified in a deed, subject to the following:

(A) A petition to declare the real property free from reversion, possibility of reverter or right of reentry shall contain an affidavit of an officer of the religious, beneficial or charitable society or association, stating in detail what reasonable efforts have been made to locate or contact the grantor or the grantor's heirs, successors or assigns to obtain a conveyance of the reversion, possibility of reverter or right of reentry, why the real property should be declared free of the reversion, possibility of reverter or right of reentry, and the use of the funds, if any, to be derived from sale of the real property.

(B) The court shall have the power to consider all of the circumstances and to grant such equitable relief as shall be just and proper and impose such restrictions upon the use of the funds to be derived from the sale of real property as the court shall deem to be appropriate to further the religious, beneficial or charitable purpose reflected in the deed containing the reversion, possibility of reverter or right of reentry for condition broken.

(2) Where the legal title is an estate tail, or is subject to contingent remainders, executory interests, or remainders to a class some or all of whom may not be in being or ascertained at the time of the entry of the decree.

(3) Where the legal title is otherwise inalienable.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendments. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.



Section 8302 - Venue where real property is wholly in one county

In all proceedings under the provisions of this chapter involving real property lying wholly within one county the petition shall be presented only in the court of that county.



Section 8303 - Venue where real property is in more than one county

In all proceedings under the provisions of this chapter involving real property through which the line dividing two or more counties runs, the court of the county in which the residence is situated; or, if there be no residence, the court of the county where the principal improvements may be; or, if there be no improvements, the court of either county, may exercise jurisdiction as to the whole of such real property, irrespective of the county line; and its decree relating to that real property shall be as effectual as if the whole of that real property had been within the county whereof said court has jurisdiction. A certified copy of all proceedings shall be recorded in the office of the recorder of deeds of each county in which any of the real property is situated.



Section 8304 - Procedure

All jurisdiction conferred by this chapter shall be exercised on the petition of any party in interest, upon such terms and upon such security and after such notice as the court shall direct by general rule or special order.



Section 8305 - Sale of real property subject to future inalienable interests; disposition of proceeds

Where real property is held by a person or persons subject to future interests in a person or persons unborn, unascertained or not sui juris and it shall appear to the court that it would be to the interests of such persons having future interests that the real property should be sold, mortgaged, leased or exchanged, the court, upon the application of any party in interest, may appoint a trustee to sell, mortgage, lease or exchange the real property and to receive the proceeds and hold them in trust for such present and future interests as shall be directed by the court.



Section 8306 - Title of purchaser

If such bond, if any, as has been required by the court, has been given, the title acquired through any sale, mortgage, lease or exchange made pursuant to a decree of the court shall be indefeasible by any person ascertained or unascertained, or any class of persons, referred to in the petition or decree and having a present or expectant interest in the property, and shall be unprejudiced by any error in the proceedings. No party who pays cash or other consideration pursuant to the decree shall be liable to see to the proper application thereof, nor shall he be in any manner subject to any trust limitation on, or defect in, the title set out in the petition or decree. Any sale or exchange under this chapter shall have the effect of a judicial sale as to the discharge of liens, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law, if the holder of such mortgage shall so consent by writing filed in the proceeding.






Chapter 84 - Military Service

Chapter Notes

Enactment. Chapter 84 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 8401 - § 8407 - (Repealed)



Section 8411 - Notice of action to United States Veterans' Bureau

In any action brought under any law of this Commonwealth for the appointment of a committee or guardian for a veteran of any war, or a minor child, or incapacitated dependent of a veteran of any war, on whose account benefits of compensation or insurance or other gratuity is payable by the United States Veterans' Bureau, or its successor, or upon the filing of any petition or account by any such committee or guardian of any such person, notice of such action, or of the filing of such petition or account, and of the hearing thereon, shall be mailed the attorney of the United States Veterans' Bureau office having jurisdiction over such person. In all such cases, the United States Veterans' Bureau, or its successor, shall be a party in interest, and a certified copy of each account filed in the court shall be supplied the said bureau by the committee or guardian.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 2248, as amended June 3, 1994, provided that section 8411 shall not be deemed suspended or affected by Rules 2226 through 2232 relating to joinder of parties.



Section 8412 - Veterans' Bureau's objection to account; costs

In any action or proceeding wherein the attorney of the bureau objects to the account of the committee or guardian, and such committee or guardian is removed for cause, costs shall not be allowed out of the ward's estate, but may be taxed against the defaulting committee or guardian.






Chapter 85 - Simultaneous Death

Chapter Notes

Enactment. Chapter 85 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 8501 - No sufficient evidence of survivorship

Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this chapter.



Section 8502 - Beneficiaries of another person's disposition of property

Where two or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries, and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.



Section 8503 - Joint tenants or tenants by the entirety

Where there is no sufficient evidence that two joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed, one-half as if one had survived, and one-half as if the other had survived. If there are more than two joint tenants, and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.



Section 8504 - Insurance policies

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.



Section 8505 - Chapter does not apply if decedent provides otherwise

This chapter shall not apply in the case of wills, living trusts, deeds or contracts of insurance wherein provision has been made for distribution of property different from the provisions of this chapter.






Chapter 86 - Anatomical Gifts

Chapter Notes

Enactment. Chapter 86 was added December 1, 1994, P.L.655, No.102, effective in 90 days.

Prior Provisions. Former Chapter 86, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed December 1, 1994, P.L.655, No.102, effective in 90 days.



Section 8601 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acute care general hospital." Any hospital which has an emergency room facility.

"Advisory committee." The Organ Donation Advisory Committee established under section 8622 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund).

"Bank or storage facility." A facility licensed, accredited or approved under the laws of any state for storage of human bodies or parts thereof.

"Board." The Humanity Gifts Registry.

"Decedent." A deceased individual, including a stillborn infant or fetus.

"Donor." An individual who makes a gift of all or part of his body.

"Fund." The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund established under section 8622 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund).

"Hospital." An institution licensed in this Commonwealth having an organized medical staff established for the purpose of providing to inpatients, by or under the supervision of physicians, diagnostic and therapeutic services for the care of persons who are injured, disabled, pregnant, diseased, sick or mentally ill or rehabilitation services for the rehabilitation of persons who are injured, disabled, pregnant, diseased, sick or mentally ill. The term includes facilities for the diagnosis and treatment of disorders within the scope of specific medical specialties. The term does not include facilities caring exclusively for the mentally ill.

"Organ procurement organization." An organization that meets the requirements of section 371 of the Public Health Service Act (58 Stat. 682, 42 U.S.C. § 273).

"Part." Organs, tissues, eyes, bones, arteries, blood, other fluids and any other portions of a human body.

"Person." An individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, association or any other legal entity.

"Physician" or "surgeon." A physician or surgeon licensed or authorized to practice under the laws of any state.

"State." Any state, district, commonwealth, territory, insular possession and any other area subject to the legislative authority of the United States of America.

"Unlawful competition." Conduct declared unlawful under section 3 of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law.

(Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment. See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.



Section 8611 - Persons who may execute anatomical gift

(a) General rule.--Any individual of sound mind and 18 years of age or more may give all or any part of his body for any purpose specified in section 8612 (relating to persons who may become donees; purposes for which anatomical gifts may be made), the gift to take effect upon death. Any agent acting under a power of attorney which authorizes the agent to make anatomical gifts may effectuate a gift for any purpose specified in section 8612. Any individual who is a minor and 16 years of age or older may effectuate a gift for any purpose specified in section 8612, provided parental or guardian consent is deemed given. Parental or guardian consent shall be noted on the minor's donor card, application for the donor's learner's permit or driver's license or other document of gift. A gift of the whole body shall be invalid unless made in writing at least 15 days prior to the date of death or consent is obtained from the legal next of kin. Where there are adult children of the deceased who are not children of the surviving spouse, their consent shall also be required for a gift of the whole body for anatomical study.

(b) Others entitled to donate anatomy of decedent.--Any of the following persons, in order of priority stated, when persons in prior classes are not available at the time of death, and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of the same or a prior class, may give all or any part of the decedent's body for any purpose specified in section 8612:

(1) The spouse.

(2) An adult son or daughter.

(3) Either parent.

(4) An adult brother or sister.

(5) A guardian of the person of the decedent at the time of his death.

(6) Any other person authorized or under obligation to dispose of the body.

(c) Donee not to accept in certain cases.--If the donee has actual notice of contrary indications by the decedent or that a gift by a member of a class is opposed by a member of the same or a prior class, the donee shall not accept the gift. The persons authorized by subsection (b) may make the gift after or immediately before death.

(d) Examinations.--A gift of all or part of a body authorizes any examination necessary to assure medical acceptability of the gift for the purposes intended.

(e) Rights of donee paramount.--The rights of the donee created by the gift are paramount to the rights of others except as provided by section 8616(d) (relating to rights and duties at death).

(June 18, 1998, P.L.529, No.74, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment. Act 39 amended subsec. (a). See section 13(7) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 8611 is referred to in sections 305, 8613, 8616, 8617, 8641 of this title.



Section 8612 - Persons who may become donees; purposes for which anatomical gifts may be made

The following persons may become donees of gifts of bodies or parts thereof for any of the purposes stated:

(1) Any hospital, surgeon or physician for medical or dental education, research, advancement of medical or dental science, therapy or transplantation.

(2) Any accredited medical or dental school, college or university for education, research, advancement of medical or dental science or therapy.

(3) Any bank or storage facility for medical or dental education, research, advancement of medical or dental science, therapy or transplantation.

(4) Any specified individual for therapy or transplantation needed by him.

(5) The board.

Cross References. Section 8612 is referred to in section 8611 of this title.



Section 8613 - Manner of executing anatomical gifts

(a) Gifts by will.--A gift of all or part of the body under section 8611(a) (relating to persons who may execute anatomical gift) may be made by will. The gift becomes effective upon the death of the testator without waiting for probate. If the will is not probated or if it is declared invalid for testamentary purposes, the gift, to the extent that it has been acted upon in good faith, is nevertheless valid and effective.

(b) Gifts by other documents.--A gift of all or part of the body under section 8611(a) may also be made by document other than a will. The gift becomes effective upon the death of the donor. The document, which may be a card designed to be carried on the person, must be signed by the donor in the presence of two witnesses who must sign the document in his presence. If the donor is mentally competent to signify his desire to sign the document but is physically unable to do so, the document may be signed for him by another at his direction and in his presence in the presence of two witnesses who must sign the document in his presence. Delivery of the document of gift during the donor's lifetime is not necessary to make the gift valid.

(c) Specified and unspecified donees.--The gift may be made to a specified donee or without specifying a donee. If the latter, the gift may be accepted by the attending physician as donee upon or following death. If the gift is made to a specified donee who is not available at the time and place of death, the attending physician upon or following death, in the absence of any expressed indication that the donor desired otherwise, may accept the gift as donee. The physician who becomes a donee under this subsection shall not participate in the procedures for removing or transplanting a part.

(d) Designation of person to carry out procedures.--Notwithstanding section 8616(b) (relating to rights and duties at death), the donor may designate in his will, card or other document of gift the surgeon or physician to carry out the appropriate procedures. In the absence of a designation or if the designee is not available, the donee or other person authorized to accept the gift may employ or authorize any surgeon or physician for the purpose, or, in the case of a gift of eyes, he may employ or authorize a person who is a funeral director licensed by the State Board of Funeral Directors, an eye bank technician or medical student, if the person has successfully completed a course in eye enucleation approved by the State Board of Medical Education and Licensure, or an eye bank technician or medical student trained under a program in the sterile technique for eye enucleation approved by the State Board of Medical Education and Licensure to enucleate eyes for an eye bank for the gift after certification of death by a physician. A qualified funeral director, eye bank technician or medical student acting in accordance with the terms of this subsection shall not have any liability, civil or criminal, for the eye enucleation.

(e) Consent not necessary.--If a donor card, donor driver's license, living will, durable power of attorney or other document of gift evidencing a gift of organs or tissue has been executed, consent of any person designated in section 8611(b) at the time of the donor's death or immediately thereafter is not necessary to render the gift valid and effective.

(f) Documentation of gifts by others.--Any gift by a person designated in section 8611(b) shall be made by a document signed by him or made by his telegraphic, recorded telephonic or other recorded message.



Section 8614 - Delivery of document of gift

If the gift is made by the donor to a specified donee, the will, card or other document or an executed copy thereof may be delivered to the donee to expedite the appropriate procedures immediately after death. Delivery is not necessary to the validity of the gift. The will, card or other document or an executed copy thereof may be deposited in any hospital, bank or storage facility that accepts it for safekeeping or for facilitation of procedures after death. On request of any interested party upon or after the donor's death, the person in possession shall produce the document for examination.



Section 8615 - Amendment or revocation of gift

(a) Document delivered to donee.--If the will, card or other document or executed copy thereof has been delivered to a specified donee, the donor may amend or revoke the gift by any of the following:

(1) The execution and delivery to the donee of a signed statement.

(2) An oral statement made in the presence of two persons and communicated to the donee.

(3) A statement during a terminal illness or injury addressed to an attending physician and communicated to the donee.

(4) A signed card or document found on his person or in his effects.

(b) Document not delivered to donee.--Any document of gift which has not been delivered to the donee may be revoked by the donor in the manner set out in subsection (a) or by destruction, cancellation or mutilation of the document and all executed copies thereof.

(c) Gifts by will.--Any gift made by a will may also be amended or revoked in the manner provided for amendment or revocation of wills or as provided in subsection (a).



Section 8616 - Rights and duties at death

(a) Donees and relatives.--The donee may accept or reject the gift. If the donee accepts a gift of the entire body, he shall, subject to the terms of the gift, authorize embalming and the use of the body in funeral services if the surviving spouse or next of kin as determined in section 8611(b) (relating to persons who may execute anatomical gift) requests embalming and use of the body for funeral services. If the gift is of a part of the body, the donee, upon the death of the donor and prior to embalming, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody of the remainder of the body vests in the surviving spouse, next of kin or other persons under obligation to dispose of the body.

(b) Physicians.--The time of death shall be determined by a physician who tends the donor at his death or, if none, the physician who certifies the death. The physician or person who certifies death or any of his professional partners or associates shall not participate in the procedures for removing or transplanting a part.

(c) Certain liability limited.--A person who acts in good faith in accordance with the terms of this subchapter or with the anatomical gift laws of another state or a foreign country is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his act.

(d) Law on autopsies applicable.--The provisions of this subchapter are subject to the laws of this Commonwealth prescribing powers and duties with respect to autopsies.

Cross References. Section 8616 is referred to in sections 8611, 8613 of this title.



Section 8617 - Requests for anatomical gifts

(a) Procedure.--On or before the occurrence of each death in an acute care general hospital, the hospital shall make contact with the regional organ procurement organization in order to determine the suitability for organ, tissue and eye donation for any purpose specified under this subchapter. This contact and the disposition shall be noted on the patient's medical record.

(b) Limitation.--If the hospital administrator or his designee has received actual notice of opposition from any of the persons named in section 8611(b) (relating to persons who may execute anatomical gift) and the decedent was not in possession of a validly executed donor card, the gift of all or any part of the decedent's body shall not be requested.

(c) Donor card.--Notwithstanding any provision of law to the contrary, the intent of a decedent to participate in an organ donor program as evidenced by the possession of a validly executed donor card, donor driver's license, living will, durable power of attorney or other document of gift shall not be revoked by any member of any of the classes specified in section 8611(b).

(d) Identification of potential donors.--Each acute care general hospital shall develop within one year of the date of final enactment of this section, with the concurrence of the hospital medical staff, a protocol for identifying potential organ and tissue donors. It shall require that, at or near the time of every individual death, all acute care general hospitals contact by telephone their regional organ procurement organization to determine suitability for organ, tissue and eye donation of the individual in question. The person designated by the acute care general hospital to contact the organ procurement organization shall have the following information available prior to making the contact:

(1) The patient's identifier number.

(2) The patient's age.

(3) The cause of death.

(4) Any past medical history available.

The organ procurement organization, in consultation with the patient's attending physician or his designee, shall determine the suitability for donation. If the organ procurement organization in consultation with the patient's attending physician or his designee determines that donation is not appropriate based on established medical criteria, this shall be noted by hospital personnel on the patient's record, and no further action is necessary. If the organ procurement organization in consultation with the patient's attending physician or his designee determines that the patient is a suitable candidate for anatomical donation, the acute care general hospital shall initiate a request by informing the persons and following the procedure designated under section 8611(b) of the option to donate organs, tissues or eyes. The person initiating the request shall be an organ procurement organization representative or a designated requestor. The organ procurement organization representative or designated requestor shall ask persons pursuant to section 8611(b) whether the deceased was an organ donor. If the person designated under section 8611(b) does not know, then this person shall be informed of the option to donate organs and tissues. The protocol shall encourage discretion and sensitivity to family circumstances in all discussions regarding donations of tissue or organs. The protocol shall take into account the deceased individual's religious beliefs or nonsuitability for organ and tissue donation.

(e) Tissue procurement.--

(1) The first priority use for all tissue shall be transplantation.

(2) Upon Department of Health approval of guidelines pursuant to subsection (f)(1)(ii), all acute care general hospitals shall select at least one tissue procurement provider. A hospital shall notify the regional organ procurement organization of its choice of tissue procurement providers. If a hospital chooses more than one tissue procurement provider, it may specify a rotation of referrals by the organ procurement organization to the designated tissue procurement providers.

(3) Until the Department of Health has approved guidelines pursuant to subsection (f)(1)(ii), tissue referrals at each hospital shall be rotated in a proportion equal to the average rate of donors recovered among the tissue procurement providers at that hospital during the two-year period ending August 31, 1994.

(4) The regional organ procurement organization, with the assistance of tissue procurement providers, shall submit an annual report to the General Assembly on the following:

(i) The number of tissue donors.

(ii) The number of tissue procurements for transplantation.

(iii) The number of tissue procurements recovered for research by each tissue procurement provider operating in this Commonwealth.

(f) Guidelines.--

(1) The Department of Health, in consultation with organ procurement organizations, tissue procurement providers and the Hospital Association of Pennsylvania, donor recipients and family appointed pursuant to section 8622(c)(3) (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund) shall, within six months of the effective date of this chapter, do all of the following:

(i) Establish guidelines regarding efficient procedures facilitating the delivery of anatomical gift donations from receiving hospitals to procurement providers.

(ii) Develop guidelines to assist hospitals in the selection and designation of tissue procurement providers.

(2) Each organ procurement organization and each tissue procurement provider operating within this Commonwealth shall, within six months of the effective date of this chapter, file with the Department of Health, for public review, its operating protocols.

(g) Death record review.--

(1) The Department of Health shall make annual death record reviews at acute care general hospitals to determine their compliance with subsection (d).

(2) To conduct a review of an acute care general hospital, the following apply:

(i) The Department of Health shall select to carry out the review the Commonwealth-licensed organ procurement organization designated by the Health Care Financing Administration for the region within which the acute care general hospital is located. For an organ procurement organization to be selected under this subparagraph, the organization must not operate nor have an ownership interest in an entity which provides all of the functions of a tissue procurement provider.

(ii) If there is no valid selection under subparagraph (i) or if the organization selected under subparagraph (i) is unwilling to carry out the review, the department shall select to carry out the review any other Commonwealth-licensed organ procurement organization. For an organ procurement organization to be selected under this subparagraph, the organization must not operate nor have an ownership interest in an entity which provides all of the functions of a tissue procurement provider.

(iii) If there is no valid selection under subparagraph (ii) or if the organization selected under subparagraph (ii) is unwilling to carry out the review, the department shall carry out the review using trained department personnel.

(3) There shall be no cost assessed against a hospital for a review under this subsection.

(4) If the department finds, on the basis of a review under this subsection, that a hospital is not in compliance with subsection (d), the department may impose an administrative fine of up to $500 for each instance of noncompliance. A fine under this paragraph is subject to 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action). Fines collected under this paragraph shall be deposited into the fund.

(h) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Designated requestor." A hospital employee completing a course offered by an organ procurement organization on how to approach potential donor families and request organ or tissue donation.

"Noncompliance." Any failure on the part of a hospital to contact an organ procurement organization as required under subsection (d).

(Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment. Act 120 amended subsec. (f). See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.

Cross References. Section 8617 is referred to in sections 8622, 8624 of this title.



Section 8618 - Voluntary contribution system (Repealed)

1997 Repeal. Section 8618 was repealed May 7, 1997, P.L.85, No.7, effective immediately.



Section 8619 - Use of driver's license or identification card to indicate organ or tissue donation

(a) General rule.--The Department of Transportation shall redesign the driver's license and identification card application system to process requests for information regarding consent of the individual to organ or tissue donation. The following question shall be asked on both the application for a driver's license or identification card and on the organ donor designation at a photo center:

Pennsylvania strongly supports organ and tissue donation because of its life-saving and life-enhancing opportunities.

Do you wish to have the organ donor designation printed on your driver's license?

Only an affirmative response of an individual shall be noted on the front of the driver's license or identification card and shall clearly indicate the individual's intent to donate his organs or tissue. A notation on an individual's driver's license or identification card that he intends to donate his organs or tissue is deemed sufficient to satisfy all requirements for consent to organ or tissue donation.

(b) Electronic access.--The organ procurement organizations designated by the Federal Government in the Commonwealth of Pennsylvania as part of the nationwide organ procurement network may be given 24-hour-a-day electronic access to information necessary to confirm an individual's organ donor status through the Department of Transportation's driver licensing database. Necessary information shall include the individual's name, address, date of birth, driver's license number and organ donor status. Notwithstanding 75 Pa.C.S. § 6114 (relating to limitation on sale, publication and disclosure of records), the Department of Transportation is authorized to provide the organ procurement organizations, after a written agreement between the Department of Transportation and the organ procurement organizations is first obtained, with the foregoing information. The organ procurement organization shall not use such information for any purpose other than to confirm an individual's organ donor status at or near or after an individual's death. The organ procurement organizations shall not be assessed the fee for such information prescribed by 75 Pa.C.S. § 1955(a) (relating to information concerning drivers and vehicles).

(June 23, 2006, P.L.201, No.48, eff. imd.; Dec. 17, 2015, P.L.452, No.79, eff. 60 days)

2015 Amendment. Act 79 amended subsec. (a).



Section 8620 - Police and emergency personnel responsibilities

Police and emergency personnel responding to the scene of an accident or trauma shall take reasonable steps to insure that the driver's license or personal identification card, donor card or other document of gift and medical alert bracelet, if any, of the individual involved in the accident or trauma accompanies the individual to the hospital or other health care facility. The hospital or other health care facility shall, within five days, if practicable, return the driver's license or identification card to the Department of Transportation, accompanied by a form prescribed by the Department of Transportation, if the individual involved in the accident is deceased.



Section 8621 - The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund contributions

(a) Driver's license.--Beginning as soon as practicable, but no later than January 1, 1995, the Department of Transportation shall provide an applicant for an original or renewal driver's license or identification card the opportunity to make a contribution of $1 to the fund. The contribution shall be added to the regular fee for an original or renewal driver's license or identification card. One contribution may be made for each issuance or renewal of a license or identification card. Contributions shall be used exclusively for the purposes set out in section 8622 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund). The Department of Transportation shall monthly determine the total amount designated under this section and shall report that amount to the State Treasurer, who shall transfer that amount to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund.

(b) Vehicle registration.--The Department of Transportation shall provide an applicant for a renewal vehicle registration the opportunity to make a contribution of $1 to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund. The contribution shall be added to the regular fee for a renewal of a vehicle registration. One contribution may be made for each renewal vehicle registration. Contributions shall be used exclusively for the purposes described in section 8622. The Department of Transportation shall monthly determine the total amount designated under this section and shall report that amount to the State Treasurer, who shall transfer that amount to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund. The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund shall reimburse the department for the initial costs incurred in the development and implementation of the contribution program under this subsection. The General Fund shall reimburse the Department of Transportation for the actual annual operating costs of the program for vehicle registrations as described in this subsection subject to the following limits: For the first fiscal year during which this subsection is effective, the General Fund shall reimburse the Department of Transportation for the actual operating costs of the program in this subsection up to a maximum of $100,000. For each fiscal year thereafter, the General Fund shall reimburse the Department of Transportation for the actual operating costs of the program in this subsection in an amount not to exceed the prior year's actual operating costs on a full fiscal year basis plus 3%. The amounts approved by the Governor as necessary are hereby appropriated from the General Fund for this purpose.

(June 18, 1998, P.L.529, No.74, eff. July 1, 1999; Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment. See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.

Cross References. Section 8621 is referred to in section 8622 of this title.



Section 8622 - The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund

(a) Establishment.--All contributions received by the Department of Transportation under section 8621 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund contributions) and the Department of Revenue under section 8618 (relating to voluntary contribution system) and the Department of Health under section 8617 (relating to requests for anatomical gifts) shall be deposited into a special fund in the State Treasury to be known as The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund, which is hereby established.

(b) Appropriation.--All moneys deposited in the fund and interest which accrues from those funds are appropriated on a continuing basis subject to the approval of the Governor to compensate the Department of Transportation, the Department of Health and the Department of Revenue for actual costs related to implementation of this chapter, including all costs of the Organ Donation Advisory Committee created in subsection (c). Any remaining funds are appropriated subject to the approval of the Governor for the following purposes:

(1) 10% of the total fund may be expended annually by the Department of Health for reasonable hospital and other medical expenses, funeral expenses and incidental expenses incurred by the donor or donor's family in connection with making a vital organ donation. Such expenditures shall not exceed $3,000 per donor and shall only be made directly to the funeral home, hospital or other service provider related to the donation. No part of the fund shall be transferred directly to the donor's family, next of kin or estate. The advisory committee shall develop procedures, including the development of a pilot program, necessary for effectuating the purposes of this paragraph.

(2) 50% may be expended for grants to certified organ procurement organizations for the development and implementation of organ donation awareness programs in this Commonwealth. The Department of Health shall develop and administer this grant program, which is hereby established.

(3) 15% may be expended by the Department of Health, in cooperation with certified organ procurement organizations, for the Project-Make-A-Choice program, which shall include information pamphlets designed by the Department of Health relating to organ donor awareness and the laws regarding organ donation, public information and public education about contributing to the fund when obtaining or renewing a driver's license and when completing a State individual income tax return form.

(4) 25% may be expended by the Department of Education for the implementation of organ donation awareness programs in the secondary schools in this Commonwealth.

(c) Advisory committee.--The Organ Donation Advisory Committee is hereby established, with membership as follows:

(1) Two representatives of organ procurement organizations.

(2) Two representatives of tissue procurement providers.

(3) Six members representative of organ, tissue and eye recipients, families of recipients and families of donors.

(4) Three representatives of acute care hospitals.

(5) One representative of the Department of Health.

(6) One representative of eye banks.

All members shall be appointed by the Governor. Appointments shall be made in a manner that provides representation of the northwest, north central, northeast, southwest, south central and southeast regions of this Commonwealth. Members shall serve five-year terms. The Governor may reappoint advisory committee members for successive terms. Members of the advisory committee shall remain in office until a successor is appointed and qualified. If vacancies occur prior to completion of a term, the Governor shall appoint another member in accordance with this subsection to fill the unexpired term. The advisory committee shall meet at least biannually to review progress in the area of organ and tissue donation in this Commonwealth, recommend education and awareness training programs, recommend priorities in expenditures from the fund and advise the Secretary of Health on matters relating to administration of the fund. The advisory committee shall recommend legislation as it deems necessary to fulfill the purposes of this chapter. The advisory committee shall submit a report concerning its activities and progress to the General Assembly within 30 days prior to the expiration of each legislative session. The Department of Health shall reimburse members of the advisory committee for all necessary and reasonable travel and other expenses incurred in the performance of their duties under this section.

(d) Reports.--The Department of Health and the Department of Education shall submit an annual report to the General Assembly on expenditures of fund moneys and any progress made in reducing the number of potential donors who were not identified.

(e) Definition.--As used in this section, the term "vital organ" means a heart, lung, liver, kidney, pancreas, small bowel, large bowel or stomach for the purpose of transplantation.

(Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment. Act 120 amended the section heading and subsec. (a). See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.

Special Provisions in Appendix. See section 9 of Act 102 of 1994 in the appendix to this title for special provisions relating to secondary education program.

References in Text. Section 8618, referred to in this section, is repealed.

Cross References. Section 8622 is referred to in sections 8601, 8617, 8621 of this title.



Section 8623 - Confidentiality requirement

The identity of the donor and of the recipient may not be communicated unless expressly authorized by the recipient and next of kin of the decedent.



Section 8624 - Prohibited activities

(a) Affiliates.--No organ procurement organization selected by the Department of Health under section 8617(g) (relating to requests for anatomical gifts) to conduct annual death reviews may use that review authority or any powers or privileges granted thereby to coerce or attempt to coerce a hospital to select the organization or any tissue procurement provider contractually affiliated with the organization as a designated tissue procurement provider under section 8617(e).

(b) Unfair acts.--No organ procurement organization or tissue procurement provider may disparage the services or business of other procurement providers by false or misleading representations of fact, engage in any other fraudulent conduct to influence the selection by a hospital of a qualified tissue procurement provider nor engage in unlawful competition or discrimination. This subsection is not intended to restrict or preclude any organ procurement organization or tissue procurement provider from marketing or promoting its services in the normal course of business.



Section 8641 - Removal of corneal tissue permitted under certain circumstances

(a) General rule.--On a request from an authorized official of an eye bank for corneal tissue, a coroner or medical examiner may permit the removal of corneal tissue if all of the following apply:

(1) The decedent from whom the tissue is to be removed died under circumstances requiring an inquest.

(2) The coroner or medical examiner has made a reasonable effort to contact persons listed in section 8611 (relating to persons who may execute anatomical gift).

(3) No objection by a person listed in section 8611 is known by the coroner or medical examiner.

(4) The removal of the corneal tissue will not interfere with the subsequent course of an investigation or autopsy or alter the decedent's postmortem facial appearance.

(b) Definition.--As used in this section, the term "eye bank" means a nonprofit corporation chartered under the laws of this Commonwealth to obtain, store and distribute donor eyes to be used by physicians or surgeons for corneal transplants, research or other medical purposes and the medical activities of which are directed by a physician or surgeon in this Commonwealth.



Section 8642 - Limitation of liability

A person who acts in good faith in accordance with the provisions of this subchapter shall not be subject to criminal or civil liability arising from any action taken under this subchapter. The immunity provided by this section shall not extend to persons if damages result from the gross negligence, recklessness or intentional misconduct of the person.






Chapter 87 - Employee Benefits

Chapter Notes

Enactment. Chapter 87 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.



Section 8701 - Existing trusts may continue for term necessary to accomplish purpose

Any trust created prior to January 1, 1948, primarily for the benefit of employees, their families or appointees, under any stock, bonus, pension, disability, death benefit, profit sharing or other employee-benefit plan, to which contributions are made by the employer or employees or both for the purpose of distributing to or for the benefit of the employees, their families, or appointees, the earnings or the principal, or both earnings and principal of the fund held in trust, may continue in perpetuity, or for such time as may be necessary to accomplish the purpose for which it was created, and shall not be invalid as violating any statute or rule of law against perpetuities, or against accumulations or concerning the suspension of the power of alienation of the title to property.



Section 8702 - Combining trusts

Whenever two or more trusts heretofore have been or hereafter shall be created primarily for the benefit of the employees of the same employer or their families or appointees under any stock, bonus, pension, disability, death benefit, profit sharing or other employee-benefit plan or plans and the court of common pleas having jurisdiction over any one of such trusts, upon the application of the employer who established such trusts, any trustee thereof or any other party in interest, shall find that such trusts can be more effectively administered if they are combined, the court, in its discretion, after such notice to parties in interest as the court shall direct, may order that they be combined into one trust, which may be one of such existing trusts, in the manner and to the extent that the court shall approve, but not so as to violate any express provision to the contrary in any conveyance creating any of the trusts so combined.



Section 8703 - Transfer of assets to corporate trustee; investments; common trust funds

The trustee or trustees of any employee-benefit plan, such as a pension, welfare, profit sharing, share, purchase, or other plan, may transfer any part of the property and assets of the plan, in trust, to a corporate trustee which shall be a bank and trust company or trust company, incorporated under the laws of Pennsylvania, or a national banking association, having fiduciary powers and having its principal office in Pennsylvania, and may authorize such corporate trustee to invest and reinvest such property and assets subject to the same powers, restrictions and obligations with respect to investment and reinvestment of such property and assets as are applicable to the trustee or trustees making such transfer, and to contribute such property and assets to any common trust fund which the transferee may be otherwise authorized to maintain and to pay over the net income therefrom at such intervals as may be agreed: Provided, however, That such transfer in trust may be at any time revoked by action of the trustee or trustees so making transfer.



Section 8704 - Payments upon employee's death; third party claims

The trustee, custodian or committee charged with the responsibility of disbursing funds from any trust, custodial account, annuity or other funding arrangement under a pension, profit sharing, stock bonus, deferred compensation, disability, death benefit or other plan established by an employer for the benefit of its employees and their beneficiaries may pay funds upon the death of an employee or former employee to the beneficiaries entitled thereto under the plan or under a designation by the employee made pursuant to the plan and by making such payment shall be released from all claims by third parties. Pending such payment, such trustee, custodian or committee shall not be required to recognize any claim by third parties or to withhold disbursement pending the resolution of such claims, in the absence of an appropriate court order directed to it restraining such disbursement until further order of such court or instructing it to make disbursement of the account as provided in the order. Any person to whom payment is made shall be answerable therefor to anyone prejudiced thereby.






Chapter 88 - Slayers

Chapter Notes

Enactment. Chapter 88 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References. Chapter 88 is referred to in sections 2106, 2507 of this title.



Section 8801 - Definition of terms

As used in this chapter:

"Slayer." Means any person who participates, either as a principal or as an accessory before the fact, in the willful and unlawful killing of any other person.

"Decedent." Means any person whose life is so taken.

"Property." Includes any real and personal property and any right or interest therein.



Section 8802 - Slayer not to acquire property as result of slaying

No slayer shall in any way acquire any property or receive any benefit as the result of the death of the decedent, but such property shall pass as provided in the sections following.



Section 8803 - Descent, distribution, dower, courtesy, and statutory rights as survivor

The slayer shall be deemed to have predeceased the decedent as to property which would have passed from the decedent or his estate to the slayer under the statutes of descent and distribution or have been acquired by dower, by curtesy or by statutory right as surviving spouse.



Section 8804 - Legacies

Property which would have passed to or for the benefit of the slayer by devise or legacy from the decedent shall be distributed as if he had predeceased the decedent.



Section 8805 - Tenancies by the entirety

One-half of any property held by the slayer and the decedent as tenants by the entirety shall pass upon the death of the decedent to his estate, and the other half shall be held by the slayer during his life, subject to pass upon his death to the estate of the decedent.



Section 8806 - Joint tenants, joint owners and joint obligees

(a) Joint ownership by slayer and decedent.--One-half of any property held by the slayer and the decedent as joint tenants, joint owners or joint obligees shall pass upon the death of the decedent to his estate, and the other half shall pass to his estate upon the death of the slayer, unless the slayer obtains a separation or severance of the property or a decree granting partition.

(b) Joint ownership by three or more persons.--As to property held jointly by three or more persons, including the slayer and the decedent, any enrichment which would have accrued to the slayer as a result of the death of the decedent shall pass to the estate of the decedent. If the slayer becomes the final survivor, one-half of the property shall immediately pass to the estate of the decedent and the other half shall pass to his estate upon the death of the slayer, unless the slayer obtains a separation or severance of the property or a decree granting partition.

(c) Enforceable agreements unaffected.--The provisions of this section shall not affect any enforceable agreement between the parties or any trust arising because a greater proportion of the property has been contributed by one party than by the other.



Section 8807 - Reversions and vested remainders

Property in which the slayer holds a reversion or vested remainder and would have obtained the right of present possession upon the death of the decedent shall pass to the estate of the decedent during the period of the life expectancy of the decedent; if he held the particular estate or if the particular estate is held by a third person it shall remain in his hands for such period.



Section 8808 - Interests dependent on survivorship or continuance of life

Any interest in property, whether vested or not, held by the slayer, subject to be divested, diminished in any way or extinguished, if the decedent survives him or lives to a certain age, shall be held by the slayer during his lifetime or until the decedent would have reached such age, but shall then pass as if the decedent had died immediately thereafter.



Section 8809 - Contingent remainders and executory or other future interests

As to any contingent remainder or executory or other future interest held by the slayer, subject to become vested in him or increased in any way for him upon the condition of the death of the decedent:

(1) If the interest would not have become vested or increased if he had predeceased the decedent, he shall be deemed to have so predeceased the decedent.

(2) In any case the interest shall not be vested or increased during the period of the life expectancy of the decedent.



Section 8810 - Powers of appointment

(a) Property appointed by will.--Property appointed by the will of the decedent to or for the benefit of the slayer shall be distributed as if the slayer had predeceased the decedent.

(b) Other property.--Property held either presently or in remainder by the slayer, subject to be divested by the exercise by the decedent of a power of revocation or a general power of appointment shall pass to the estate of the decedent, and property so held by the slayer, subject to be divested by the exercise by the decedent of a power of appointment to a particular person or persons or to a class of persons, shall pass to such person or persons, or in equal shares to the members of such class of persons, exclusive of the slayer.



Section 8811 - Proceeds of insurance

(a) Policies on life of decedent.--Insurance proceeds payable to the slayer as the beneficiary or assignee of any policy or certificate of insurance on the life of the decedent, or as the survivor of a joint life policy, shall be paid to the estate of the decedent, unless the policy or certificate designates some person not claiming through the slayer as alternative beneficiary to him.

(b) Policies on life of slayer.--If the decedent is beneficiary or assignee of any policy or certificate of insurance on the life of the slayer, the proceeds shall be paid to the estate of the decedent upon the death of the slayer, unless the policy names some person other than the slayer or his estate as alternative beneficiary, or unless the slayer by naming a new beneficiary or assigning the policy performs an act which would have deprived the decedent of his interest in the policy if he had been living.



Section 8812 - Bona fide payment by insurance company or obligor

Any insurance company making payment according to the terms of its policy or any bank or other person performing an obligation for the slayer as one of several joint obligees shall not be subject to additional liability by the terms of this chapter, if such payment or performance is made without notice of the killing by a slayer.



Section 8813 - Bona fide purchasers

The provisions of this chapter shall not affect the rights of any person who, before the interests of the slayer have been adjudicated, purchases from the slayer for value and without notice property which the slayer would have acquired except for the terms of this chapter, but all proceeds received by the slayer from such sale shall be held by him in trust for the persons entitled to the property under the provisions of this title, and the slayer shall also be liable both for any portion of such proceeds which he may have dissipated and for any difference between the actual value of the property and the amount of such proceeds.



Section 8814 - Record of conviction as evidence

The record of his conviction of having participated in the willful and unlawful killing of the decedent shall be admissible in evidence against a claimant of property in any civil action arising under this chapter.



Section 8814.1 - Preadjudication rule

(a) General rule.--If a person has been charged, whether by indictment, information or otherwise, by the United States, the Commonwealth or any of the several states, with voluntary manslaughter or homicide, except homicide by vehicle, in connection with a decedent's death, then any and all property or benefit that would otherwise pass to that person from the decedent's estate shall be placed and preserved in escrow by the person duly appointed by the register as personal representative. Upon dismissal or withdrawal of the charge, or upon the return of a verdict of not guilty, the property or benefit held in escrow shall pass as if no charge had been filed or made. Upon conviction of the charge, the property or benefit held in escrow shall pass in accordance with the terms and provisions of this chapter.

(b) Exception.--Notwithstanding subsection (a), the duly appointed personal representative shall be authorized upon notice to all interested parties, including, but not limited to, the accused, to petition the orphans' court division of the court of common pleas in the county where the estate lies for payment from the escrowed funds of child support and related expenses and of expenses of estate administration. Disposition of the petition shall lie in the sound discretion of the court.

(c) Notice to register of wills.--Within seven days of charging, whether by indictment, information or otherwise, a person with homicide or manslaughter the district attorney shall, in writing, notify the register of the name of the person charged, the name of the decedent and the charge.

(Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment. Act 118 added section 8814.1.



Section 8815 - Broad construction; policy of State

This chapter shall not be considered penal in nature, but shall be construed broadly in order to effect the policy of this State that no person shall be allowed to profit by his own wrong, wherever committed.









Title 22 - DETECTIVES AND PRIVATE POLICE

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 22 were added November 15, 1972, P.L.1063, No.271, effective in 90 days.



Appendix To Title

APPENDIX TO TITLE 22

DETECTIVES AND PRIVATE POLICE

Supplementary Provisions of Amendatory Statutes

(Reserved)



Chapter 1 - General Provisions (Reserved)

Chapter Notes

Enactment. Chapter 1 (Reserved) was added November 15, 1972, P.L.1063, No.271, effective in 90 days.






Chapter 3 - Detectives (Reserved)

Chapter Notes

Enactment. Chapter 3 (Reserved) was added November 15, 1972, P.L.1063, No.271, effective in 90 days.






Chapter 5 - Private Police

Chapter Notes

Enactment. Chapter 5 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.



Section 501 - Appointment by nonprofit corporations

§ 501. Appointment by nonprofit corporations.

(a) Appointment authorized.--Any nonprofit corporation, as defined in 15 Pa.C.S. Pt. II Subpt. C (relating to nonprofit corporations) maintaining a cemetery or any buildings or grounds open to the public, or organized for the prevention of cruelty to children or aged persons, or one or more of such purposes, may apply to the court of common pleas of the county of the registered office of the corporation for the appointment of such persons as the corporation may designate to act as policemen for the corporation. The court, upon such application, may by order appoint such persons, or as many of them as it may deem proper and necessary, to be such policemen.

(b) Oath of office.--Every policeman so appointed shall, before entering upon the duties of his office, take and subscribe the oath required by the sixth article of the Constitution of Pennsylvania. Such oath, together with the decree and order of the court, shall be recorded by the recorder of deeds of each county in which it is intended that such policemen shall act.

(c) Powers.--Such policemen, so appointed, shall severally possess and exercise all the powers of a police officer in this Commonwealth, in and upon, and in the immediate and adjacent vicinity of, the property of the corporation. Policemen so appointed for a corporation organized for the prevention of cruelty to children or aged persons, or one or more of such purposes, shall severally possess and exercise all the powers of a police officer in any county in which they may be directed by the corporation to act, and are hereby authorized to arrest persons for the commission of any offense of cruelty to children or aged persons. The keepers of jails and other places of detention in any county of this Commonwealth shall receive all persons arrested by such policemen for purposes of detention until they are dealt with according to law. Every policeman appointed under this section, when on duty, shall wear a metallic shield with the words "special officer" and the name of the corporation for which appointed inscribed thereon.

(d) Compensation.--The compensation of such policemen shall be paid by the corporation for which the policemen are appointed, as may be agreed upon between the corporation and such policemen.

(e) Termination of appointment.--When any corporation shall no longer require the services of any policeman, it shall file a notice to that effect, under its corporate seal, in the office of each recorder of deeds where the court decree and order of appointment of such policeman were recorded. The recorder of deeds shall note this information upon the margin of the record where the court decree and order were recorded, and thereupon the powers of such policeman shall terminate. It shall be the duty of the recorder of deeds to notify the clerk of the court by which such policeman was appointed of the termination of such appointment in such county. (Dec. 19, 1990, P.L.834, No.198, eff. imd.; Nov. 30, 2004, P.L.1603, No.205, eff. 180 days)

2004 Amendment. Act 205 amended subsecs. (a) and (c).






Chapter 33 - Railroad and Street Railway Police

Chapter Notes

Enactment. Chapter 33 was added November 23, 1982, P.L.686, No.196, effective in 30 days. Section 3 of Act 196 of 1982 provided that nothing contained in the act shall affect the validity of any commissions which are presently valid and issued pursuant to the acts repealed by Act 196.

Cross References. Chapter 33 is referred to in section 2162 of Title 53 (Municipalities Generally).



Section 3301 - Appointment

§ 3301. Appointment. A corporation owning or operating a railroad or street passenger railway in this Commonwealth, including also an authority existing pursuant to Article III of the act of January 22, 1968 (P.L.42, No.8), known as the "Pennsylvania Urban Mass Transportation Law," for its entire transportation system, and including an authority existing pursuant to the act of April 6, 1956 (1955 P.L.1414, No.465), known as the "Second Class County Port Authority Act," may apply to the Commissioner of the Pennsylvania State Police upon such forms as he shall prescribe for the appointment of specific persons as the applicant may designate to act as railroad or street railway policemen for it. The commissioner, after such investigation as he shall deem necessary, shall recommend to the Governor the commissioning of such persons as railroad or street railway policemen or advise the applicant of their adverse recommendations and the reasons therefor. The Governor, upon such application and recommendation, may appoint such persons to be railroad or street railway policemen, and shall issue to such persons so appointed a commission to act as such policemen.



Section 3302 - Oath of office

§ 3302. Oath of office. Every railroad or street railway policeman so commissioned shall, before entering upon the duties of his office, take and subscribe the oath required by Article VI of the Constitution of Pennsylvania. The oath and commission issued by the Governor shall be recorded in the office of the Secretary of the Commonwealth, in the county where the registered corporate office or principal place of business is located and a copy filed with the commissioner.



Section 3303 - Powers and duties

§ 3303. Powers and duties.

(a) General powers.--Railroad and street railway policemen shall severally possess and exercise all the powers of a police officer in the City of Philadelphia, in and upon, and in the immediate and adjacent vicinity of, the property of the corporate authority or elsewhere within this Commonwealth while engaged in the discharge of their duties in pursuit of railroad, street railway or transportation system business.

(b) Detention of arrested persons.--The keepers of jails and other places of detention in any county of this Commonwealth shall receive all persons arrested by railroad or street railway policemen for purposes of detention until they are dealt with according to law.

(c) Badge.--Railroad and street railway policemen when on duty shall wear or carry a metallic shield containing the words "railroad police" or "railway police" and the name of the authority.

(d) Course of instruction.--Every railroad and street railway police officer shall successfully complete the same course of instruction required for municipal police officers by the act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law.



Section 3304 - Compensation and liability

§ 3304. Compensation and liability. The compensation of railroad or street railway policemen shall be paid by their corporate authority. The Commonwealth of Pennsylvania shall not be held liable for any wrongful act of any police officer commissioned under the provisions of this chapter.



Section 3305 - Termination of appointment

§ 3305. Termination of appointment. When the corporate authority no longer requires the services of any railroad or street railway policemen, it shall file a notice to that effect, under its corporate seal, in the office of the Secretary of the Commonwealth, in the office of the recorder of deeds where the oath and commission were recorded and with the commissioner. The recorder of deeds shall note this information upon the margin of the record where the oath and commission were recorded and thereupon the powers of the policemen shall terminate.






Chapter 37 - Humane Society Police Officers

Chapter Notes

Enactment. Chapter 37 was added November 30, 2004, P.L.1063, No.205, effective in 180 days.



Section 3701 - Scope of chapter

This chapter deals with humane society police officers.



Section 3702 - Definitions

§ 3702. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural animal." Any bovine animal, equine animal, sheep, goat, pig, poultry, bird, fowl, wild or semiwild animal or fish or other aquatic animal that is being raised, kept, transported or utilized for the purpose of or pursuant to agricultural production.

"Agricultural production." The production and preparation for market of agricultural animals and their products and of agricultural, agronomic, horticultural, silvicultural and aquacultural crops and commodities.

"Board." The Humane Society Police Officer Advisory Board.

"Complainant." Any person who has evidence that an individual appointed as a humane society police officer has performed in a manner that is contrary to the standards, requirements and qualifications prescribed in this chapter for appointment of individuals as humane society police officers. The term also includes a district attorney or a municipal solicitor.

"Convicted." A finding or verdict of guilt, an admission of guilt or a plea of nolo contendere or receiving probation without verdict, disposition in lieu of trial or an Accelerated Rehabilitative Disposition in the disposition of felony charges.

"Cruelty to animals laws." The provisions of 18 Pa.C.S. § 5511 (relating to cruelty to animals).

"Department." The Department of Agriculture of the Commonwealth.

"Humane society police officer." Any person who holds a current appointment under this chapter to act as a humane society police officer for a society or association for the prevention of cruelty to animals. The term shall include an individual who is an agent of a society or association for the prevention of cruelty to animals as "agent" is used in 18 Pa.C.S. § 5511 (relating to cruelty to animals), provided that individual holds a current appointment under this chapter.

"Secretary." The Secretary of Agriculture of the Commonwealth.

"Serious misdemeanor." A criminal offense for which more than one year in prison can be imposed as a punishment.

"Society or association." A nonprofit society or association duly incorporated pursuant to 15 Pa.C.S. Ch. 53 Subch. A (relating to incorporation generally) for the purpose of the prevention of cruelty to animals.



Section 3703 - Appointment required

§ 3703. Appointment required. It shall be unlawful for any individual to hold himself forth as a humane society police officer unless the individual has obtained an appointment pursuant to this chapter.



Section 3704 - Appointment by nonprofit corporations

§ 3704. Appointment by nonprofit corporations.

(a) Application for appointment.--A society or association may apply to the court of common pleas in any county for the appointment of an individual as a humane society police officer for that county. The court, upon such application which includes proof of qualification under section 3705 (relating to qualifications for appointment), shall by order appoint such person to be a humane society police officer.

(b) Oath.--Every individual appointed as a humane society police officer pursuant to this chapter shall, before entering upon the duties of the office, take and subscribe to the oath required by Article VI of the Constitution of Pennsylvania.

Cross References. Section 3704 is referred to in section 3718 of this title.



Section 3705 - Qualifications for appointment

§ 3705. Qualifications for appointment. An individual shall be qualified for an appointment as a humane society police officer provided the society or association submits proof satisfactory to the court of common pleas in each county for which the society or association directs the individual to act as a humane society police officer that the individual meets all of the following requirements:

(1) Has been a resident of this Commonwealth for the previous 12 months.

(2) Has successfully completed the training program established pursuant to section 3712 (relating to training program).

(3) Has obtained a criminal history report from the Pennsylvania State Police pursuant to 18 Pa.C.S. Ch. 91

(relating to criminal history record information) or a statement from the Pennsylvania State Police that the Pennsylvania State Police central repository contains no pertinent information relating to the individual who is the subject of the application. The criminal history record information shall be limited to that which may be disseminated pursuant to 18 Pa.C.S. § 9121(b)(2) (relating to general regulations).

(4) Has not been convicted of an offense graded a felony or a serious misdemeanor.

(5) Has not been convicted of any violation, including a summary offense, of 18 Pa.C.S. § 5511 (relating to cruelty to animals).

(6) Has not been convicted of an offense in another jurisdiction, state, territory or country in accordance with the laws of that jurisdiction, state, territory or country equivalent to an offense graded a felony or a serious misdemeanor or an offense of cruelty to animals.

Cross References. Section 3705 is referred to in section 3704 of this title.



Section 3706 - Suspension, revocation, limitation and restriction of appointment; restoration of appointment

§ 3706. Suspension, revocation, limitation and restriction of

appointment; restoration of appointment.

(a) Grounds for suspension, revocation, limitation or restriction.--By its own action or pursuant to a written affidavit filed by a complainant, the court of common pleas may, after conducting a hearing, suspend, revoke, limit or restrict an appointment of an individual to act as a humane society police officer in the county if the court determines any of the following:

(1) Being convicted of a felony or a serious misdemeanor in any Federal or State court or being convicted of the equivalent of a felony in any foreign country, territory or possession.

(2) Being convicted of an offense of cruelty to animals in any Federal or State court or being convicted of the equivalent of a cruelty to animals offense in any foreign country, territory or possession.

(3) Presenting false credentials or documents or making a false or misleading statement in the application for appointment or a certification of completion of additional training or submitting an application for appointment or a certification for completion of additional training containing a false or misleading statement.

(4) Carrying or possessing a firearm in the performance of his or her duties without certification pursuant to section 3711 (relating to limitation on possession of firearms).

(5) The individual has conducted his or her authority to enforce animal cruelty laws in a manner that is substandard of conduct normally expected of humane society police officers.

(b) Notice to department.--Upon action by the court of common pleas to suspend, revoke, limit or restrict an appointment, the clerk of courts of the county shall forward such information to the department for the purpose of the Statewide registry established pursuant to section 3714 (relating to Statewide registry).

(c) Restoration.--The court of common pleas may restore a suspended appointment of an individual if the individual provides to the court evidence sufficient to warrant restoration and the court determines the grounds for suspension have been satisfactorily corrected and the individual otherwise qualifies for appointment.



Section 3707 - Termination of appointment

§ 3707. Termination of appointment.

(a) General rule.--All powers and authority granted to an individual under section 3708 (relating to powers and authority; jurisdiction) shall immediately terminate upon notice to the individual from the society or association for which appointed that services are no longer required of the individual.

(b) Notice to court.--The society or association must file notice within ten days of a termination of an individual as a humane society police officer with the clerk of courts in each county in which the individual has been appointed as a humane society police officer.

(c) Notice to department.--The society or association must file notice within ten days of a termination of an individual as a humane society police officer with the department for the purpose of providing information relevant to the Statewide registry established pursuant to section 3714 (relating to Statewide registry).



Section 3708 - Powers and authority; jurisdiction

§ 3708. Powers and authority; jurisdiction.

(a) Authority limited to county of appointment.--An individual appointed as a humane society police officer in accordance with this chapter shall have power and authority to exercise the powers conferred under 18 Pa.C.S. § 5511 (relating to cruelty to animals) in enforcement of animal cruelty laws only within the particular county whose court of common pleas issued the appointment. The individual has no power or authority to exercise the powers conferred under 18 Pa.C.S. § 5511 in any other county whose court of common pleas has not issued an appointment.

(b) Notice to district attorney.--Prior to exercising the power and authority set forth by this chapter within a county, each appointed humane society police officer shall file notice, along with a copy of the appointment granted under this chapter, with the district attorney of the county.

(c) Shield.--Every individual appointed as a humane society police officer under this chapter shall possess a metallic shield with the words "humane society police officer" and the name of the society or association for which the individual is appointed displayed thereon.

(d) Photo identification.--Every individual appointed as a humane society police officer under this chapter shall have a photo identification card issued by the department that contains the following:

(1) A photo of the individual taken within the previous 24 months.

(2) The name of the individual.

(3) The signature of the individual.

(4) The name of the society or association for which the individual is appointed as a humane society police officer.

(5) The address and telephone number of the society or association for which the individual is appointed as a humane society police officer.

(6) The date of issuance of the photo identification card.

Cross References. Section 3708 is referred to in sections 3707, 3713 of this title.



Section 3709 - Penalties

§ 3709. Penalties.

(a) Criminal penalties.--A person who violates this chapter commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of up to $1,000 or to imprisonment for not more than 90 days, or both.

(b) Civil penalties.--In addition to any criminal penalties or other civil remedy, a person, association or society who violates this chapter may be subject to a civil penalty of up to $1,000.

Cross References. Section 3709 is referred to in section 3717 of this title.



Section 3710 - Search warrants

§ 3710. Search warrants. Notwithstanding contrary provisions of 18 Pa.C.S. § 5511(1) (relating to cruelty to animals) and in addition to the requirements of existing law, all search warrant applications filed in connection with alleged violations of cruelty to animals laws must have the approval of the district attorney in the county of the alleged offense prior to filing.



Section 3711 - Limitation on possession of firearms

§ 3711. Limitation on possession of firearms. No individual appointed as a humane society police officer shall carry, possess or use a firearm in the performance of that individual's duties unless that individual holds a current and valid certification in the use and handling of firearms pursuant to at least one of the following:

(1) 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training).

(2) The act of October 10, 1974 (P.L.705, No.235), known as the Lethal Weapons Training Act.

(3) The act of February 9, 1984 (P.L.3, No.2), known as the Deputy Sheriffs' Education and Training Act.

(4) Any other firearms program that has been determined by the Commissioner of the Pennsylvania State Police to be of sufficient scope and duration as to provide the participant with basic training in the use and handling of firearms.

Cross References. Section 3711 is referred to in section 3706 of this title.



Section 3712 - Training program

§ 3712. Training program.

(a) Required training.--Every individual, prior to the society or association making application for appointment as a humane society police officer, shall successfully complete the minimum requirements for initial training prescribed in the program for initial training of humane society police officers established in accordance with subsections (b), (c), (d) and (e).

(b) Contracts.--The secretary, with the advice of the board, shall contract with an accredited college or university, including a community college or other public or private entity, for the establishment of a program for the training of individuals to act as humane society police officers. The contracted entity shall forward information pertaining to an individual's successful completion of the initial training program to the department for the purpose of maintaining the Statewide registry established pursuant to section 3714 (relating to Statewide registry).

(c) Minimum requirements.--The program for the training of humane society police officers shall include at a minimum 60 hours of instruction in accordance with subsection (d).

(d) Curriculum.--The program for the training of humane society police officers shall provide instruction in the following instructional areas:

(1) At least 36 hours of instruction shall be provided on the following:

(i) Pennsylvania cruelty to animal laws.

(ii) Pennsylvania Rules of Criminal Procedure.

(iii) Care and treatment of animals.

(iv) Proper execution of search warrants.

(v) Proper search and seizure practices.

(vi) Any other areas relating to law enforcement duties.

(2) At least 24 hours of instruction shall be provided on the following:

(i) Animal husbandry practices constituting normal agricultural operation.

(ii) Practices accepted in the agricultural industry in the raising, keeping and production of agricultural animals.

(iii) Characteristics of agricultural animals likely evidencing care that is in violation of the cruelty to animal laws.

(iv) Proper care and handling of agricultural animals pursuant to enforcement of the cruelty to animals laws.

(v) Treatments administered and research conducted during the normal scope of veterinarian practices.

(e) Final examination.--The training program shall require individuals, as a prerequisite to successful completion of the program, to take and pass a final examination that sufficiently measures the individuals's knowledge and understanding of the instructional material.

(f) Current officers.--Individuals who have been appointed as humane society police officers prior to the effective date of this chapter are exempt from the initial training requirements pursuant to this section provided that the individual can provide proof to the secretary of successful completion of a similar training program for humane society police officers established under the act of December 12, 1994 (P.L.956, No.135), known as the Humane Society Police Officer Enforcement Act.

Cross References. Section 3712 is referred to in sections 3705, 3714 of this title.



Section 3713 - Continuing education program

§ 3713. Continuing education program.

(a) Required training.--During each two-year period following the date in which an individual has been initially appointed as a humane society police officer, the individual shall successfully complete the minimum requirements for additional training prescribed in the program for continuous education of humane society police officers established in accordance with subsections (b), (c), (d) and (e).

(b) Contracts.--The secretary, with the advice of the board, shall contract with an accredited college or university, including a community college or other public or private entity, for the establishment of a continuing education program for the training of individuals to act as humane society police officers. The contracted entity shall forward information pertaining to an individual's successful completion of the continuing education program to the department for the purpose of maintaining the Statewide registry established pursuant to section 3714 (relating to Statewide registry.)

(c) Minimum requirements.--The continuing education program for the training of humane society police officers shall include at a minimum ten hours of instruction in accordance with subsection (d).

(d) Curriculum.--The program for the training of humane society police officers shall provide instruction in the following instructional areas:

(1) At least six hours of instruction shall be provided on the following:

(i) Pennsylvania cruelty to animals laws.

(ii) Pennsylvania Rules of Criminal Procedure.

(iii) Care and treatment of animals.

(iv) Proper completion of search warrants.

(v) Proper search and seizure practices.

(vi) Any other areas relating to law enforcement duties.

(2) At least four hours of instruction shall be provided on the following:

(i) Animal husbandry practices constituting normal agricultural operation.

(ii) Practices accepted in the agricultural industry in the raising, keeping and production of agricultural animals.

(iii) Characteristics of agricultural animals likely evidencing care that is in violation of the cruelty to animals laws.

(iv) Proper care and handling of agricultural animals pursuant to enforcement of the cruelty to animals laws.

(v) Treatments administered and research conducted during the normal scope of veterinarian practices.

(e) Automatic suspension.--Failure to complete the continuing education program as prescribed in subsection (a) shall result in an individual's automatic suspension of the powers and authority set forth in section 3708 (relating to powers and authority; jurisdiction) until such time as the individual successfully completes the continuing education requirements.

Cross References. Section 3713 is referred to in section 3714 of this title.



Section 3714 - Statewide registry

§ 3714. Statewide registry.

(a) Establishment.--There is hereby established a Statewide registry within the department for the purpose of maintaining information relating to individuals appointed as humane society police officers.

(b) Access to registry.--The information included within the Statewide registry shall be made accessible to the public through the department's World Wide Web site and shall include the following:

(1) The name of each individual appointed as a humane society police officer.

(2) The name and address of the society or association for which each individual is appointed as a humane society police officer.

(3) The counties in which the individual has been appointed as a humane society police officer and dates of appointment.

(4) The counties in which the individual has had an appointment revoked, suspended, limited or restricted, the action taken by the court and dates of action.

(5) The dates of successful completion of the training program established in section 3712 (relating to training program) and the continuing education program established in section 3713 (relating to continuing education program).

(c) Updates.--The department shall update the registry within ten days of receiving information required for inclusion on the Statewide registry.

(d) Confidential information.--At no time shall the home address or any other related personal information of an individual appointed as a humane society police office be made public through the Statewide registry.

Cross References. Section 3714 is referred to in sections 3706, 3707, 3712, 3713 of this title.



Section 3715 - Humane Society Police Officer Advisory Board

(a) Advisory board.--The secretary shall appoint a Humane Society Police Officer Advisory Board to advise him in the administration of this chapter.

(b) Membership.--The board shall consist of the following:

(1) The secretary or his designee, who shall act as a chairman.

(2) A representative of a society or association for the prevention of cruelty to animals.

(3) A humane society police officer.

(4) A representative of a Statewide veterinary medical association.

(5) A representative of a farm organization.

(6) A district attorney or his designee.

(7) A representative of the police.

(8) A district justice.

(9) A court of common pleas judge or his designee.

(10) A clerk of courts.

(11) A representative of the Pennsylvania Game Commission.

(c) Terms.--The length of the initial term of each appointment to the board shall be set by the secretary and shall be staggered so that the terms of approximately one-third of the appointments expire every other year.

(d) Absences.--Three consecutive unexcused absences from regular board meetings or failure to attend at least 50% of the regularly scheduled board meetings in any calendar year shall be considered cause for termination of appointment unless the secretary, upon written request of the member, finds that the member should be excused from attending a meeting because of illness or death of a family member or for a similar emergency.

(e) Vacancies.--Vacancies in the membership of the board shall be filled for the balance of an unexpired term in the same manner as the original appointment.

(f) Recommendations.--The board may make nonbinding recommendations to the secretary on all matters related to the provisions of this chapter.

References in Text. Section 28 of Act 207 of 2004 provided that any and all references in any other law to a "district justice" or "justice of the peace" shall be deemed to be references to a magisterial district judge.



Section 3716 - Costs

§ 3716. Costs. In addition to any fines, fees or other penalties levied or imposed under this chapter or any other statute, a cost of $50 shall be imposed upon conviction for any violation of 18 Pa.C.S. § 5511 (relating to cruelty to animals) other than a summary offense. Costs collected under this section shall be disposed of in accordance with section 3717 (relating to disposition of moneys).

Cross References. Section 3716 is referred to in section 3717 of this title.



Section 3717 - Disposition of moneys

§ 3717. Disposition of moneys. Notwithstanding the provisions of 42 Pa.C.S. §§ 3571 (relating to Commonwealth portion of fines, etc.) and 3573 (relating to municipal corporation portion of fines, etc.), all costs imposed and collected under sections 3709 (relating to penalties) and 3716 (relating to costs) by a division of the unified judicial system existing under section 1 of Article V of the Constitution of Pennsylvania and 42 Pa.C.S. § 301 (relating to unified judicial system) shall be remitted to the Commonwealth for use by the department for administering this chapter.

Cross References. Section 3717 is referred to in section 3716 of this title.



Section 3718 - Applicability to currently appointed individuals

§ 3718. Applicability to currently appointed individuals. Any individual appointed prior to the effective date of this chapter as a humane society police officer in the county of the registered office of the society or association for which the individual was previously appointed shall not be required to apply for appointment by the court of common pleas in that county under this chapter. Such individual shall be required to apply for appointment pursuant to section 3704 (relating to appointment by nonprofit corporations) in each county other than the initial county of appointment if directed by the society or association.









Title 23 - DOMESTIC RELATIONS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 23 were added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

Enactment. Part I was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Part II was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Part III was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

Special Provisions in Appendix. See section 3 of Act 163 of 1980 in the appendix to this title for special provisions relating to the applicability of Part III to pending proceedings.

Enactment. Part IV was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1910.49, as amended March 30, 1994, provided that section 3507 shall not be deemed suspended or affected by Rules 1910.1 through 1910.31 governing actions for support insofar as section 3507 provides for tenancy in common of property held by the entireties after divorce.

Enactment. Part V was added October 30, 1985, P.L.264, No.66, effective in 90 days.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1910.49, adopted November 7, 1988, provided that Chapter 43 shall not be deemed suspended or affected by Rules 1910.1 through 1910.31 governing actions for support.

Special Provisions in Appendix. See section 4 of Act 43 of 2005 in the appendix to this title for special provisions relating to continuation of prior law.

Enactment. Unless otherwise noted, Part VI was added October 30, 1985, P.L.264, No.66, effective in 90 days.

Special Provisions in Appendix. See the preamble of Act 103 of 1998 in the appendix to this title for special provisions relating to legislative findings and declarations.

Enactment. Part VII was added Dec. 19, 1990, P.L.1240, No.206, effective in 90 days.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1910.49(6), as amended March 30, 1994, provided that Chapter 61 shall not be deemed suspended or affected by Rules 1910.1 through 1910.31 governing actions for support.

Special Provisions in Appendix. See the preamble to Act 66 of 2005 in the appendix to this title for special provisions relating to legislative findings and declarations.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1915.24, as amended March 30, 1994, provided that Chapter 63 shall not be deemed suspended or affected by Rules 1915.1 through 1915.18 relating to actions for custody, partial custody and visitation of minor children.

Special Provisions in Appendix. See section 28 of Act 207 of 2004 in the appendix to this title for special provisions relating to applicability.

Special Provisions in Appendix. See section 15 of Act 153 of 2014 in the appendix to this title for special provisions relating to study by Department of Human Services.

Special Provisions in Appendix. See section 10(2) of Act 151 of 1994 in the appendix to this title for special provisions relating to promulgation of regulations pertaining to general protective services.

Enactment. Part VIII was added April 4, 1996, P.L.58, No.20, effective immediately.

Enactment. Part VIII-A was added April 4, 1996, P.L.58, No.20, effective immediately.



Appendix To Title

APPENDIX TO TITLE 23

DOMESTIC RELATIONS

Supplementary Provisions of Amendatory Statutes

1980, OCTOBER 15, P.L.934, NO.163

§ 3. Applicability.

This act shall apply to all proceedings begun after the effective date of this act. Proceedings in progress and not completed before the effective date of this act may be amended with leave of court after January 1, 1981 to conform to this act; otherwise, the proceedings shall be carried to their conclusion under the act of July 24, 1970 (P.L.620, No.208), known as the "Adoption Act."

Explanatory Note. Act 163 added Parts III and IX of Title 23.

1990, DECEMBER 19, P.L.1240, NO.206

§ 5. Construction of Divorce Code.

The provisions of 23 Pa.C.S. Pt. IV (relating to divorce) shall apply to all cases, whether the cause for divorce or annulment arose prior or subsequent to the enactment of this act. The provisions of 23 Pa.C.S. Pt. IV shall not affect any suit or action pending on the effective date of the Divorce Code of 1980, but the suit or action may be proceeded with and concluded either under the laws in existence when the suit or action was instituted, notwithstanding the repeal of such laws, or, upon application granted, under the provisions of 23 Pa.C.S. Pt. IV. The provisions of 23 Pa.C.S. Pt. IV shall not apply to any case in which a decree has been rendered prior to the effective date of the Divorce Code of 1980. The provisions of 23 Pa.C.S. Pt. IV shall not affect any marital agreement executed prior to the effective date of the Divorce Code of 1980 or any amendment or modification thereto.

Explanatory Note. Act 206 added Parts I, II, IV and VII, Chapters 41, 51 and 55, Subchapter E of Chapter 25 and Subchapter D of Chapter 43 of Title 23.

§ 6. Repeals.

* * *

(b) Nothing in this act shall repeal, modify or supplant section 7 of the act of February 12, 1988 (P.L.66, No.13), entitled "An act amending the act of April 2, 1980 (P.L.63, No.26), entitled 'An act consolidating, revising and amending the divorce and annulment laws of the Commonwealth and making certain repeals,' further providing for grounds for divorce, enforcement of foreign decrees, procedure, jurisdiction, marital property, relief and alimony; providing for agreements between parties; making editorial changes; and making a repeal."

* * *

1993, JULY 2, P.L.431, NO.62

Preamble

It is the intention of the General Assembly by enacting 23 Pa.C.S. § 4327 (relating to postsecondary educational costs) to codify the decision of the Superior Court in the case of Ulmer v. Sommerville, 200 Pa. Superior Ct. 640, 190 A.2d 182 (1963), and the subsequent line of cases interpreting Ulmer prior to the decision of the Pennsylvania Supreme Court in Blue v. Blue, 532 Pa. 521, 616 A.2d 628 (1992), decided on November 13, 1992.

Further, the General Assembly finds that it has a rational and legitimate governmental interest in requiring some parental financial assistance for a higher education for children of parents who are separated, divorced, unmarried or otherwise subject to an existing support obligation.

Explanatory Note. Act 62 amended or added sections 4302, 4306, 4309, 4327, 4342, 4355 and 5103 of Title 23.

1994, DECEMBER 16, P.L.1292, NO.151

§ 9. Department of Public Welfare Study.

The Department of Public Welfare shall study the advisability of the adoption of a protocol for the screening of anonymous referrals of suspected child abuse which might include requiring some corroboration of the alleged abuse prior to the commencement of an appropriate investigation under 23 Pa.C.S. The Department of Public Welfare shall report its conclusions and recommendations to the General Assembly regarding anonymous referrals no later than June 1, 1996.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Explanatory Note. Act 151 amended or added sections 6302 and 6303, the heading of Subchapter B of Chapter 63, sections 6311, 6313, 6314, 6315, 6316, 6317, 6318, 6331, 6332, 6333, 6334, 6335, 6336, 6337, 6338, 6339, 6340, 6341, 6343, 6344, 6345, 6346, 6347 and 6349, Subchapters C.1 and C.2 and sections 6361, 6362, 6363, 6364, 6365, 6366, 6367, 6368, 6369, 6370, 6371, 6372, 6373, 6374, 6375, 6376, 6377, 6378, 6381, 6382, 6383 and 6385 of Title 23.

§ 10. Effective date.

This act shall take effect as follows:

(1) (i) The addition of 23 Pa.C.S. §§ 6362(e) and 6375(c)(2) shall take effect upon the effective date of regulations promulgated by the Department of Public Welfare to implement the provisions of this act or within three years from July 1, 1995, whichever is earlier.

(ii) Subparagraph (i) does not preclude the department from continuing to support the county agencies in the development of risk assessment processes prior to the adoption of regulations, as required under subparagraph (i).

(2) (i) The department shall promulgate regulations pertaining to general protective services as provided under this act no later than July 1, 1997.

(ii) Regulations pertaining to general protective services that have been adopted by the department under 55 Pa. Code Ch. 3480 (relating to Child Protective Services - General) shall remain in effect until regulations have been adopted pursuant to subparagraph (i).

* * *

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

1998, NOVEMBER 24, P.L.811, NO.103

Preamble

The General Assembly finds and declares as follows:

(1) Existing law does not provide adequately for the needs of a parent who is terminally ill or who is periodically incapable of caring for the needs of a minor due to the parent's incapacity or debilitation resulting from illness and who desires to make long-term plans for the future of a minor without terminating or limiting in any way the parent's legal rights.

(2) It is the intent of the General Assembly to create an expeditious procedure which will enable a parent who is terminally ill or periodically incapable or debilitated to make long-term plans for a minor without terminating or limiting in any manner parental rights.

Explanatory Note. Act 103 added Chapter 56 of Title 23.

2004, NOVEMBER 29, P.L.1357, NO.175

§ 5. Applicability.

This act shall apply as follows:

(1) The amendment of the definition of "separate and apart" in 23 Pa.C.S. § 3103 shall apply to complaints served before, on or after the effective date of this paragraph.

(2) The addition of 23 Pa.C.S. § 3106 shall apply to premarital agreements executed on or after the effective date of this paragraph.

(3) The amendment or addition of 23 Pa.C.S. § 3323(c) and (c.1) shall apply to bifurcation proceedings commenced on or after the effective date of this paragraph.

(4) The amendment or addition of 20 Pa.C.S. § 2203(a) and (c) and 23 Pa.C.S. § 3323(d.1) shall apply to the death of one of the parties on or after the effective date of this paragraph irrespective of whether the divorce proceeding was commenced before, on or after the effective date of this paragraph.

(5) The addition of 23 Pa.C.S. § 3323(g) shall apply to bifurcation proceedings commenced on or after the effective date of this paragraph and cases in which one of the parties dies on or after the effective date of this paragraph.

(6) The amendment or addition of 23 Pa.C.S. § 3501(a)(3) and (a.1) shall apply to all equitable distribution proceedings irrespective of whether the proceeding was commenced before, on or after the effective date of this paragraph.

(7) (Repealed).

(8) The amendment or addition of 23 Pa.C.S. § 3502(a) introductory paragraph, (10.1) and (10.2) shall apply to all equitable distribution proceedings irrespective of whether the proceeding was commenced before, on or after the effective date of this paragraph.

(9) The addition of 23 Pa.C.S. § 3502(f) shall apply to all divorce proceedings irrespective of whether the action was commenced before, on or after the effective date of this paragraph.

(10) The amendment of 23 Pa.C.S. § 3505(d) shall apply to all equitable distribution proceedings irrespective of whether the proceeding was commenced before, on or after the effective date of this paragraph.

(11) The amendment of 23 Pa.C.S. § 3506 shall apply to all orders made on or after the effective date of this paragraph.

(June 15, 2005, P.L.7, No.4, eff. imd.)

2005 Repeal. Act 5 repealed par. (7).

Explanatory Note. Act 175 amended or added sections 3103, 3106, 3323, 3501, 3502, 3505 and 3506 of Title 23.

2004, NOVEMBER 30, P.L.1618, NO.207

§ 28. Applicability.

This act shall apply as follows:

(1) Except as otherwise provided in paragraph (2), any and all references in any other law to a "district justice" or "justice of the peace" shall be deemed to be references to a magisterial district judge.

(2) Paragraph (1) shall not apply to the provisions of 71 Pa.C.S.

Explanatory Note. Act 207 amended sections 102, 1503, 6102, 6113, 6113.1, and 6340 of Title 23.

§ 29. Construction of law.

Nothing in this act shall be construed or deemed to provide magisterial district judges with retirement benefits or rights that are different from those available to district justices or justices of the peace immediately prior to the effective date of this act. Nothing in this act shall be construed or deemed to provide senior magisterial district judges with retirement benefits or rights that are different from those available to senior district justices immediately prior to the effective date of this act.

2005, JULY 7, P.L.196, NO.43

§ 4. Continuation of prior law.

The addition of 23 Pa.C.S. Ch. 46 is a continuation of the act of June 24, 1937 (P.L.2045, No.397), known as The Support Law. The following apply:

(1) Except as otherwise provided in 23 Pa.C.S. Ch. 46, all activities initiated under The Support Law shall continue and remain in full force and effect and may be completed under 23 Pa.C.S. Ch. 46. Orders, regulations and decisions which were made under The Support Law and which are in effect on the effective date of section 2 of this act shall remain in full force and effect until revoked, vacated or modified under 23 Pa.C.S. Ch. 46. Contracts, obligations and agreements entered into under The Support Law are not affected nor impaired by the repeal of The Support Law.

(2) No provision of The Support Law which was suspended by order of the Supreme Court shall be revived by the addition of 23 Pa.C.S. Ch. 46.

(3) Except as set forth in paragraph (4), any difference in language between 23 Pa.C.S. Ch. 46 and The Support Law is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of The Support Law.

(4) Paragraph (3) does not apply to the addition of 23 Pa.C.S. § 4604(c) and (d).

(5) Any reference in a statute or a regulation to The Support Law shall be deemed a reference to 23 Pa.C.S. Ch. 46.

Explanatory Note. Act 43 amended or added Chapter 46 and section 6334 of Title 23.

2005, NOVEMBER 10, P.L.335, NO.66

Preamble

The General Assembly finds and declares as follows:

(1) The provisions of 23 Pa.C.S. Ch. 61 (relating to protection from abuse) are necessary and proper in that they further the Commonwealth's compelling State interest to protect victims of domestic violence from abuse.

(2) The Second Amendment to the Constitution of the United States and section 21 of Article I of the Constitution of Pennsylvania recognize a fundamental right to keep and bear arms.

(3) The limitation of firearm rights for the duration of a protection from abuse order as authorized by 23 Pa.C.S. Ch. 61 is a reasonable regulation, a valid exercise of the police power of the Commonwealth and furthers the compelling State interest to protect victims from abuse.

(4) As provided in 23 Pa.C.S. Ch. 61, a court may impose limitations on firearm rights prohibiting someone who has engaged in domestic violence from possessing firearms when the court deems it appropriate to do so in order to protect a victim.

Explanatory Note. Act 66 amended or added sections 6102, 6105, 6106, 6109 and 6115 of Title 18 and sections 6102, 6103, 6104, 6105, 6106, 6107, 6108, 6108.1, 6108.2, 6108.3, 6108.4, 6108.5, 6110, 6113, 6113.1, 6114, 6117, 6119, 6120, 6121 and 6122 of Title 23.

2008, JULY 9, P.L.276, NO.33

§ 6. Department of Public Welfare reports.

Within 12 months of the effective date of this section, the Department of Public Welfare shall submit a report to the Governor and General Assembly on implementation of child abuse and criminal history information requirements under the act of December 18, 2007 (P.L.469, No.73), entitled "An act amending Title 23 (Domestic Relations) of the Pennsylvania Consolidated Statutes, further providing for information relating to prospective child-care personnel." Information shall include, but not be limited to:

(1) A summary of the requirements of the act of December 18, 2007 (P.L.469, No.73), entitled "An act amending Title 23 (Domestic Relations) of the Pennsylvania Consolidated Statutes, further providing for information relating to prospective child-care personnel."

(2) The number of applicants for child-care services, day-care providers and foster and adoptive parents and adult persons who reside in their homes who are impacted by the requirements.

(3) Fees for Federal criminal history record checks.

(4) A description of the administrative process for the electronic transmission of fingerprints to the Federal Bureau of Investigation for Federal criminal history records.

(5) Any findings and recommendations.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Explanatory Note. Act 33 amended or added sections 6303, 6318, 6340, 6342, 6343, 6343.1, 6365 and 6367 of Title 23.

2013, DECEMBER 18, P.L.1167, NO.107

§ 6. Applicability.

The amendment or addition of 23 Pa.C.S. §§ 5328(a)(2.1), 5329.1, 6340(a)(5.1) and 6375(o) and 42 Pa.C.S. §§ 6307(a)(4.1) and (6.5) and 6308(a)(6) shall apply to:

(1) Any action regarding custody of a child under 23 Pa.C.S. Ch. 53 that is filed on or after the effective date of this section.

(2) Any petition to modify a custody order under 23 Pa.C.S. Ch. 53 that is filed on or after the effective date of this section.

Explanatory Note. Act 107 amended or added sections 5328, 5329.1, 6340 and 6375 of Title 23 and sections 6307 and 6308 of Title 42.

2014, OCTOBER 22, P.L.2529, NO.153

§ 15. Study by Department of Human Services.

The Department of Human Services, in conjunction with the Department of Education and the Pennsylvania Commission on Crime and Delinquency, shall conduct a study to analyze and make recommendations on employment bans for those having contact with children in this Commonwealth. The following apply:

(1) The study shall include recommendations on all of the following:

(i) Changes in permanent and temporary employment bans, which realign and make uniform the provisions of section 111 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, and 23 Pa.C.S. Ch. 63 with regard to employment bans, including the offenses relating to the welfare of a child to be included in any ban.

(ii) An appeals process.

(2) The Department of Human Services shall, by December 31, 2015, report the study's findings and recommendations to:

(i) The chairman and minority chairman of the Aging and Youth Committee of the Senate.

(ii) The chairman and minority chairman of the Public Health and Welfare Committee of the Senate.

(iii) The chairman and minority chairman of the Children and Youth Committee of the House of Representatives.

(iv) The chairman and minority chairman of the Health Committee of the House of Representatives.

Explanatory Note. Act 153 amended or added sections 2530, 6303, 6311, 6313, 6335, 6338.1, 6339, 6340, 6344, 6344.1, 6344.2, 6344.3, 6344.4, 6349, 6383 of Title 23 and section 6351.1 of Title 42.



Chapter 1 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 1 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Chapter 11 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Chapter 13 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Chapter 15 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Chapter 17 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Chapter 19 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 101 - Short title of title

This title shall be known and may be cited as the Domestic Relations Code.



Section 102 - Definitions

(a) General rule.--Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Clerk of court" or "clerk." The personnel of the office of the prothonotary or clerk of the division of the court having jurisdiction over the matter.

"Court." The court or magisterial district judge having jurisdiction over the matter under Title 42 (relating to judiciary and judicial procedure) exercised as provided in Title 42 or as otherwise provided or prescribed by law.

(b) Title 42 definitions.--Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, words and phrases not defined in subsection (a) which are defined in 42 Pa.C.S. § 102 (relating to definitions) when used in this title shall have the meanings given to them in Title 42 unless the context clearly indicates otherwise.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment. Act 207 amended the def. of "court" in subsec. (a). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.






Chapter 11 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 11 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 1101 - Short title of part

This part shall be known and may be cited as the Marriage Law.



Section 1102 - Definitions

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department." The Department of Health of the Commonwealth.

"Marriage." A civil contract by which one man and one woman take each other for husband and wife.

"Marriage license" or "license." A license to marry issued under this part.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days)

1996 Amendment. Act 124 added the def. of "marriage."



Section 1103 - Common-law marriage

No common-law marriage contracted after January 1, 2005, shall be valid. Nothing in this part shall be deemed or taken to render any common-law marriage otherwise lawful and contracted on or before January 1, 2005, invalid.

(Nov. 23, 2004, P.L.954, No.144, eff. 60 days)



Section 1104 - Forms

Marriage license applications, consent certificates, marriage licenses and other necessary forms shall be supplied at the expense of the county and shall be uniform throughout this Commonwealth as prescribed by the department. Statements of physicians and laboratories relative to examinations for syphilis shall be prepared and furnished by the department.



Section 1105 - Fees

(a) General rule.--The fee to be charged for issuing a marriage license or declaration and for returns thereof to the department shall be $3 of which $2.50 shall be retained by the county wherein the license is issued and 50¢ shall be remitted to the Commonwealth.

(b) Transmitting Commonwealth moneys.--All moneys collected under this section for the Commonwealth shall be transmitted to the State Treasurer no later than the tenth day of the following month.

Fees. Section 19 of the Marriage Law from which this section was derived was repealed December 19, 1990, P.L.1240, No.206, and amended December 20, 1990, P.L.1471, No.222, and that section remains effective under 1 Pa.C.S. § 1952 (relating to effect of separate amendments on code provisions enacted by same General Assembly) as a result of the 1990 amendment.



Section 1106 - Records and statistics

(a) Filing transcript or record.--The county shall furnish the department, not later than the 15th day of each month, with a transcript or record of each marriage license issued and each return of the celebration of a marriage received or filed during the preceding calendar month.

(b) Forms.--The transcripts or records required to be furnished shall be made on forms prepared and furnished by the department and shall contain such information as the department may require.

(c) Confidentiality.--The records furnished to the department under this section shall not be open to public inspection except as authorized by the regulations of the Advisory Health Board.

(d) Statistics.--The department shall from time to time compile and publish statistics derived from records furnished under this section.






Chapter 13 - Marriage License

Chapter Notes

Enactment. Chapter 13 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 1301 - Marriage license required

(a) General rule.--No person shall be joined in marriage in this Commonwealth until a marriage license has been obtained.

(b) Place of marriage ceremony.--A license issued under this part shall authorize a marriage ceremony to be performed in any county of this Commonwealth.

(c) Identity of applicants.--Prior to issuance of the license, the person issuing the license must be satisfied as to the identity of both of the applicants.



Section 1302 - Application for license

(a) General rule.--No marriage license shall be issued except upon written and verified application made by both of the parties intending to marry.

(b) Contents.--The application shall contain the following:

(1) The full name of the applicants.

(2) The occupation, birthplace, residence and age of the applicants. An applicant intending to marry who is a program participant in the Address Confidentiality Program under Chapter 67 (relating to domestic and sexual violence victim address confidentiality) may use the substitute address designated by the Office of Victim Advocate pursuant to Chapter 67 as the address of their residence.

(3) Whether the marriage contemplated is the first, second or other marriage of an applicant.

(4) A statement that neither of the applicants is afflicted with transmissible disease.

(5) The full name, residence, occupation and birthplace of the parents of each applicant, including the maiden name of the mother of each applicant. An applicant may use the substitute address designated by the Office of Victim Advocate pursuant to Chapter 67 for a parent's residence if:

(i) the applicant is a program participant in the Address Confidentiality Program under Chapter 67 and the applicant resides with the applicant's parents; or

(ii) the applicant's parent is a program participant in the Address Confidentiality Program under Chapter 67.

(6) Any other facts necessary to determine whether a legal impediment to the proposed marriage exists.

(Dec. 22, 1993, P.L.555, No.79, eff. 60 days; Nov. 30, 2004, P.L.1474, No.188, eff. 180 days)



Section 1303 - Waiting period after application

(a) General rule.--No marriage license shall be issued prior to the third day following the making of application therefor.

(b) Exceptions.--The court may authorize a license to be issued at any time after the making of the application in the following cases:

(1) In case of emergency or extraordinary circumstances.

(2) If an applicant is a member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States and is called or ordered to active duty with the armed forces of the United States.

(Nov. 23, 2004, P.L.954, No.144, eff. 60 days)

Cross References. Section 1303 is referred to in section 1307 of this title.



Section 1304 - Restrictions on issuance of license

(a) Examinations and tests for syphilis.--(Repealed).

(b) Minors.--

(1) No marriage license may be issued if either of the applicants for a license is under 16 years of age unless the court decides that it is to the best interest of the applicant and authorizes the issuance of the license.

(2) No marriage license may be issued if either of the applicants is under 18 years of age unless the consent of the custodial parent or guardian of the applicant is personally given before the person issuing the license or is certified under the hand of the custodial parent or guardian attested by two adult witnesses and, in the latter case, the signature of the custodial parent or guardian is acknowledged before an officer authorized by law to take acknowledgments. When the minor has no guardian and a judge of the court is absent or not accessible for any reason, the office issuing the license may appoint a guardian pro hac vice for the minor.

(c) Incompetent persons.--No marriage license may be issued if either of the applicants for a license is weak minded, insane, of unsound mind or is under guardianship as a person of unsound mind unless the court decides that it is for the best interest of the applicant and the general public to issue the license and authorizes the issuance of the license.

(d) Persons under influence of alcohol or drugs.--No marriage license may be issued if, at the time of making application, either of the applicants is under the influence of alcohol or drugs.

(e) Marriage to relatives.--No marriage license may be issued to applicants within the prohibited degrees of consanguinity which are as follows:

A man may not marry his mother.

A man may not marry the sister of his father.

A man may not marry the sister of his mother.

A man may not marry his sister.

A man may not marry his daughter.

A man may not marry the daughter of his son or daughter.

A man may not marry his first cousin.

A woman may not marry her father.

A woman may not marry the brother of her father.

A woman may not marry the brother of her mother.

A woman may not marry her brother.

A woman may not marry her son.

A woman may not marry the son of her son or daughter.

A woman may not marry her first cousin.

(Dec. 22, 1993, P.L.555, No.79, eff. 60 days; June 25, 1997, P.L.331, No.35, eff. imd.)

1997 Repeal. Act 35 repealed subsec. (a).

1993 Amendment. Act 79 amended subsec. (b).

Cross References. Section 1304 is referred to in sections 1306, 3304 of this title; section 1201 of Title 4 (Amusements); section 8204 of Title 74 (Transportation).



Section 1305 - Examination and tests for syphilis (Repealed)

1997 Repeal. Section 1305 was repealed June 25, 1997, P.L.331, No.35, effective immediately.



Section 1306 - Oral examination

(a) General rule.--Each of the applicants for a marriage license shall appear in person and shall be examined under oath or affirmation as to:

(1) The legality of the contemplated marriage.

(2) Any prior marriage or marriages and its or their dissolution.

(3) The restrictions set forth in section 1304 (relating to restrictions on issuance of license).

(4) All the information required to be furnished on the application for license as prepared and approved by the department.

(b) Exception.--If an applicant is unable to appear in person because of his active military service, the applicant shall be permitted to forward an affidavit, which verifies all of the information required under subsection (a), to the issuing authority.

(c) Form.--The department shall develop and make available affidavit forms to be used by applicants under subsection (b).

(d) Definition.--As used in this section, the term "active military service" means active service in any of the armed services or forces of the United States or this Commonwealth.

(Oct. 27, 2006, P.L.1192, No.126, eff. 60 days)



Section 1307 - Issuance of license

The marriage license shall be issued if it appears from properly completed applications on behalf of each of the parties to the proposed marriage that there is no legal objection to the marriage. Except as provided by section 1303(b) (relating to waiting period after application), the license shall not be issued prior to the third day following the date of the most recent of the two applications therefor.



Section 1308 - Judicial review of refusal to issue license

(a) Certifying proceedings to court.--If the issuance of a marriage license is refused, upon request of the applicants, the proceedings shall immediately be certified to the court without formality or expense to the applicants.

(b) Prompt hearing.--The application for a marriage license shall be heard by a judge of the court, without a jury, in court or in chambers at the earliest possible time.



Section 1309 - Filing applications and consent certificates

The applications for marriage licenses and consent certificates shall be immediately filed and docketed as public records.



Section 1310 - Duration and form of license

The marriage license shall not be valid for a longer period than 60 days from the date of issue and shall be in substantially the following form:

Commonwealth of Pennsylvania

ss:

No. ‌

County of (name)

To any person authorized by law to solemnize marriage:

You are hereby authorized to join together in holy state of matrimony, according to the laws of the Commonwealth of Pennsylvania, (name) and (name).

Given under my hand and seal of the Court of Common Pleas of (name), at (city, borough or town), on (date).

Signed ‌

(Official Title)






Chapter 15 - Marriage Ceremony

Chapter Notes

Enactment. Chapter 15 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 1501 - Form of marriage certificates

The marriage license shall have appended to it two certificates, numbered to correspond with the license (one marked original and one marked duplicate), which shall be in substantially the following form:

I hereby certify that on (date), at (city, borough or town), Pennsylvania, (name) and (name) were by me united in marriage, in accordance with license issued by the Court of Common Pleas of (name) numbered

Signed

(Title of person solemnizing marriage)

Address

Cross References. Section 1501 is referred to in section 1502 of this title.



Section 1502 - Forms where parties perform ceremony

(a) Declaration of authorization.--In all cases in which the parties intend to solemnize their marriage by religious ceremony without officiating clergy, the marriage shall not take place until their right so to do is certified in a declaration in substantially the following form:

Commonwealth of Pennsylvania

ss:

No. ‌

County of (name)

To (name) and (name)

Legal evidence having been furnished to me, in accordance with law, this certifies that I am satisfied that there is no legal impediment to you joining yourselves together in marriage.

Signed ‌

(Official Title)

(b) Marriage certificates.--In lieu of the certificate set forth in section 1501 (relating to form of marriage certificates), there shall be appended to the declaration two certificates, numbered to correspond to the declaration, in the following form:

We hereby certify that on (date), we united ourselves in marriage, at (city, borough or town), County of (name), Pennsylvania, having first obtained from the Court of Common Pleas of (name) a declaration numbered that the court was satisfied that there was no existing legal impediment to our so doing.

Signed ‌

Signed ‌

We, the undersigned, were present at the solemnization of the marriage of (name) and (name), as set forth in the foregoing certificate.

Signed ‌

Signed ‌



Section 1503 - Persons qualified to solemnize marriages

(a) General rule.--The following are authorized to solemnize marriages between persons that produce a marriage license issued under this part:

(1) A justice, judge or magisterial district judge of this Commonwealth.

(2) A former or retired justice, judge or magisterial district judge of this Commonwealth who is serving as a senior judge or senior magisterial district judge as provided or prescribed by law; or not serving as a senior judge or senior magisterial district judge but meets the following criteria:

(i) has served as a magisterial district judge, judge or justice, whether or not continuously or on the same court, by election or appointment for an aggregate period equaling a full term of office;

(ii) has not been defeated for reelection or retention;

(iii) has not been convicted of, pleaded nolo contendere to or agreed to an Accelerated Rehabilitative Disposition or other probation without verdict program relative to any misdemeanor or felony offense under the laws of this Commonwealth or an equivalent offense under the laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation;

(iv) has not resigned a judicial commission to avoid having charges filed or to avoid prosecution by Federal, State or local law enforcement agencies or by the Judicial Conduct Board;

(v) has not been removed from office by the Court of Judicial Discipline; and

(vi) is a resident of this Commonwealth.

(3) An active or senior judge or full-time magistrate of the District Courts of the United States for the Eastern, Middle or Western District of Pennsylvania.

(3.1) An active, retired or senior bankruptcy judge of the United States Bankruptcy Courts for the Eastern, Middle or Western District of Pennsylvania who is a resident of this Commonwealth.

(4) An active, retired or senior judge of the United States Court of Appeals for the Third Circuit who is a resident of this Commonwealth.

(5) A mayor of any city or borough of this Commonwealth.

(5.1) A former mayor of a city or borough of this Commonwealth who:

(i) has not been defeated for reelection;

(ii) has not been convicted of, pleaded nolo contendere to or agreed to an Accelerated Rehabilitative Disposition or other probation without verdict program relative to a misdemeanor or felony offense under the laws of this Commonwealth or an equivalent offense under the laws of the United States or any one of its possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation;

(iii) has not resigned the position of mayor to avoid having charges filed or to avoid prosecution by Federal, State or local law enforcement agencies;

(iv) has served as a mayor, whether continuously or not, by election for an aggregate of a full term in office; and

(v) is a resident of this Commonwealth.

(6) A minister, priest or rabbi of any regularly established church or congregation.

(b) Religious organizations.--Every religious society, religious institution or religious organization in this Commonwealth may join persons together in marriage when at least one of the persons is a member of the society, institution or organization, according to the rules and customs of the society, institution or organization.

(c) Marriage license needed to officiate.--No person or religious organization qualified to perform marriages shall officiate at a marriage ceremony without the parties having obtained a marriage license issued under this part.

(June 22, 2000, P.L.443, No.59, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Dec. 1, 2004, P.L.1777, No.232, eff. 60 days; July 14, 2009, P.L.81, No.18, eff. imd.)

2004 Amendment. See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.



Section 1504 - Returns of marriages

(a) General rule.--The original marriage certificate shall be signed by the person solemnizing the marriage and given to the parties contracting the marriage. The duplicate certificate shall be signed by the person or by a member of the religious society, institution or organization solemnizing the marriage and returned for recording within ten days to the court which issued the license.

(b) Marriage performed by parties.--If the marriage was solemnized by the parties themselves, the original certificate shall be signed by the parties to the marriage, attested by two witnesses and retained by the parties contracting the marriage. The duplicate certificate shall be signed by the parties to the marriage, attested by the same two witnesses and returned for recording within ten days to the court issuing the license.






Chapter 17 - Miscellaneous Provisions Relating to Marriage

Chapter Notes

Enactment. Chapter 17 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 1701 - Decree that spouse of applicant is presumed decedent

(a) Finding of death.--When the spouse of an applicant for a marriage license has disappeared or is absent from the place of residence of the spouse without being heard of after diligent inquiry, the court, aided by the report of a master if necessary, upon petition of the applicant for a marriage license, may make a finding and decree that the absentee is dead and the date of death if notice to the absentee has been given as provided in subsection (d) and either of the applicants is and for one year or more prior to the application has been a resident of this Commonwealth.

(b) Presumption from absence.--When the death of the spouse of an applicant for a marriage license is in issue, the unexplained absence from the last known place of residence and the fact that the absentee has been unheard of for seven years may be sufficient ground for finding that the absentee died seven years after the absentee was last heard from.

(c) Exposure to specific peril.--The fact that an absentee spouse was exposed to a specific peril of death may be a sufficient ground for finding that the absentee died less than seven years after the absentee was last heard from.

(d) Notice to absentee.--The court may require advertisement in any newspapers as the court, according to the circumstances of the case, deems advisable of the fact of the application for the marriage license, together with notice that, at a specified time and place, the court or a master appointed by the court will hear evidence concerning the alleged absence, including the circumstances and duration thereof.

(e) Remarriage after decree of presumed death.--Even though the absentee spouse declared to be presumed dead is in fact alive, the remarriage of the spouse who has obtained a license to marry and a decree of presumed death of the former spouse shall be valid for all purposes as though the former marriage had been terminated by divorce, and all property of the presumed decedent shall be administered and disposed of as provided by Title 20 (relating to decedents, estates and fiduciaries).



Section 1702 - Marriage during existence of former marriage

(a) General rule.--If a married person, during the lifetime of the other person with whom the marriage is in force, enters into a subsequent marriage pursuant to the requirements of this part and the parties to the marriage live together thereafter as husband and wife, and the subsequent marriage was entered into by one or both of the parties in good faith in the full belief that the former spouse was dead or that the former marriage has been annulled or terminated by a divorce, or without knowledge of the former marriage, they shall, after the impediment to their marriage has been removed by the death of the other party to the former marriage or by annulment or divorce, if they continue to live together as husband and wife in good faith on the part of one of them, be held to have been legally married from and immediately after the date of death or the date of the decree of annulment or divorce.

(b) False rumor of death of spouse.--Where a remarriage has occurred upon false rumor of the death of a former spouse in appearance well-founded but there has been no decree of presumed death, the remarriage shall be void and subject to annulment by either party to the remarriage as provided by section 3304 (relating to grounds for annulment of void marriages), and the returning spouse shall have cause for divorce as provided in section 3301 (relating to grounds for divorce).

(c) Criminal penalties.--Where the remarriage was entered into in good faith, neither party to the remarriage shall be subject to criminal prosecution for bigamy.



Section 1703 - Marriage within degree of consanguinity

All marriages within the prohibited degrees of consanguinity as set forth in this part are voidable, but, when any of these marriages have not been dissolved during the lifetime of the parties, the unlawfulness of the marriage shall not be inquired into after the death of either of the parties to the marriage.



Section 1704 - Marriage between persons of the same sex

It is hereby declared to be the strong and longstanding public policy of this Commonwealth that marriage shall be between one man and one woman. A marriage between persons of the same sex which was entered into in another state or foreign jurisdiction, even if valid where entered into, shall be void in this Commonwealth.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days)

1996 Amendment. Act 124 added section 1704.






Chapter 19 - Abolition of Actions for Alienation of Affections and Breach of Promise to Marry

Chapter Notes

Enactment. Chapter 19 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 1901 - Actions for alienation of affections abolished

(a) General rule.--All civil causes of action for alienation of affections of husband or wife are abolished.

(b) Exception.--Subsection (a) does not apply to cases where the defendant is a parent, brother or sister or a person formerly in loco parentis to the spouse of plaintiff.



Section 1902 - Actions for breach of promise to marry abolished

All causes of action for breach of contract to marry are abolished.



Section 1903 - Purpose of chapter

(a) General rule.--No act done within this Commonwealth shall give rise, either within or without this Commonwealth, to a cause of action abolished by this chapter.

(b) Contract to marry.--No contract to marry which is made within this Commonwealth shall give rise, either within or without this Commonwealth, to a cause of action for breach of the contract.

(c) Intention of section.--It is the intention of this section to fix the effect, status and character of such acts and contracts and to render them ineffective to support or give rise to any such causes of action, either within or without this Commonwealth.



Section 1904 - Filing or threatening to file actions prohibited

It is unlawful for a person, either as litigant or attorney, to file, cause to be filed, threaten to file or threaten to cause to be filed in a court in this Commonwealth any pleading or paper setting forth or seeking to recover upon any cause of action abolished or barred by this chapter whether the cause of action arose within or without this Commonwealth.



Section 1905 - Instruments executed in satisfaction of abolished claims prohibited

(a) Contracts and instruments void.--All contracts and instruments of every kind executed within this Commonwealth in payment, satisfaction, settlement or compromise of any claim or cause of action abolished or barred by this chapter, whether the claim or cause of action arose within or without this Commonwealth, are contrary to the public policy of this Commonwealth and void.

(b) Execution and use prohibited.--It is unlawful to cause, induce or procure a person to execute a contract or instrument proscribed by this chapter, or cause, induce or procure a person to give, pay, transfer or deliver any money or thing of value in payment, satisfaction, settlement or compromise of any such claim or cause of action, or to receive, take or accept any such money or thing of value in such payment, satisfaction, settlement or compromise.

(c) Actions to enforce prohibited.--It is unlawful to commence or cause to be commenced, either as litigant or attorney, in a court of this Commonwealth any proceeding or action seeking to enforce or recover upon a contract or instrument proscribed by this chapter, knowing it to be such, whether the contract or instrument was executed within or without this Commonwealth.

(d) Exceptions.--This section does not apply to the payment, satisfaction, settlement or compromise of any causes of action which are not abolished or barred by this chapter or to the bona fide holder in due course of a negotiable instrument.






Chapter 21 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 21 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.



Section 2101 - Short title of part

This part shall be known and may be cited as the "Adoption Act."



Section 2102 - Definitions

The following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Adoptee." An individual proposed to be adopted.

"Agency." Any incorporated or unincorporated organization, society, institution or other entity, public or voluntary, which may receive or provide for the care of children, supervised by the Department of Public Welfare and providing adoption services in accordance with standards established by the department.

"Clerk." The clerk of the division of the court of common pleas having jurisdiction over voluntary relinquishment, involuntary termination and adoption proceedings.

"Court." The court of common pleas.

"Intermediary." Any person or persons or agency acting between the parent or parents and the proposed adoptive parent or parents in arranging an adoption placement.

"Medical history information." Medical records and other information concerning an adoptee or an adoptee's natural family which is relevant to the adoptee's present or future health care or medical treatment. The term includes:

(1) otherwise confidential or privileged information provided that identifying contents have been removed pursuant to section 2909 (relating to medical history information); and

(2) information about the natural parents which may be relevant to a potential hereditary or congenital medical problem.

"Newborn child." A child who is six months of age or younger at the time of the filing of any petition pursuant to Chapter 25 (relating to proceedings prior to petition to adopt).

"Parent." Includes adoptive parent.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76, eff. 60 days)

1995 Amendment. Act 76 amended the def. of "medical history information."

1992 Amendment. Act 34 added the def. of "newborn child."

References in Text. Section 2909, referred to in this section, is repealed. The subject matter is now contained in section 3934 of this title.

The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.






Chapter 23 - Jurisdiction and Parties

Chapter Notes

Enactment. Chapter 23 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.



Section 2301 - Court

The court of common pleas of each county shall exercise through the appropriate division original jurisdiction over voluntary relinquishment, involuntary termination and adoption proceedings.



Section 2302 - Venue

Proceedings for voluntary relinquishment, involuntary termination and adoption may be brought in the court of the county:

(1) Where the parent or parents or the adoptee or the person or persons who have filed a report of intention to adopt required by section 2531 (relating to report of intention to adopt) reside.

(2) In which is located an office of an agency having custody of the adoptee or in the county where the agency having placed the adoptee is located.

(3) With leave of court, in which the adoptee formerly resided.



Section 2311 - Who may be adopted

Any individual may be adopted, regardless of his age or residence.



Section 2312 - Who may adopt

Any individual may become an adopting parent.



Section 2313 - Representation

(a) Child.--The court shall appoint counsel to represent the child in an involuntary termination proceeding when the proceeding is being contested by one or both of the parents. The court may appoint counsel or a guardian ad litem to represent any child who has not reached the age of 18 years and is subject to any other proceeding under this part whenever it is in the best interests of the child. No attorney or law firm shall represent both the child and the adopting parent or parents.

(a.1) Parent.--The court shall appoint counsel for a parent whose rights are subject to termination in an involuntary termination proceeding if, upon petition of the parent, the court determines that the parent is unable to pay for counsel or if payment would result in substantial financial hardship.

(b) Payment of costs.--The court, in its discretion, may order all or part of the costs attendant to a proceeding under this part to be paid by the county wherein the case is heard, the adopting parents or apportioned to both, provided that if the adopting parents shall be ordered to bear all or a portion of the costs of this part that:

(1) the court may direct that the payment of the fees or a portion thereof may be paid by a court ordered schedule of payments extending beyond the date of the involuntary termination hearing; and

(2) the fee shall not exceed $150.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days)






Chapter 25 - Proceedings Prior to Petition to Adopt

Chapter Notes

Enactment. Chapter 25 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

Cross References. Chapter 25 is referred to in section 2102 of this title.

Cross References. Subchapter B is referred to in section 2504.1 of this title; section 6351 of Title 42 (Judiciary and Judicial Procedure).

Enactment. Subchapter E was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 2501 - Relinquishment to agency

(a) Petition.--When any child under the age of 18 years has been in the care of an agency for a minimum period of three days or, whether or not the agency has the physical care of the child, the agency has received a written notice of the present intent to transfer to it custody of the child, executed by the parent, the parent or parents of the child may petition the court for permission to relinquish forever all parental rights and duties with respect to their child.

(b) Consents.--The written consent of a parent or guardian of a petitioner who has not reached 18 years of age shall not be required. The consent of the agency to accept custody of the child until such time as the child is adopted shall be required.

Cross References. Section 2501 is referred to in sections 2503, 2521 of this title.



Section 2502 - Relinquishment to adult intending to adopt child

(a) Petition.--When any child under the age of 18 years has been for a minimum period of three days in the exclusive care of an adult or adults who have filed a report of intention to adopt required by section 2531 (relating to report of intention to adopt), the parent or parents of the child may petition the court for permission to relinquish forever all parental rights to their child.

(b) Consents.--The written consent of a parent or guardian of a petitioner who has not reached 18 years of age shall not be required. The adult or adults having care of the child shall file a separate consent to accept custody of the child.

(Mar. 24, 2004, P.L.159, No.21, eff. 60 days)

2004 Amendment. Act 21 amended subsec. (a). Section 2 of Act 21 provided that the amendment of subsec. (a) shall apply to adoptions which are initiated on or after the effective date of section 2.

Cross References. Section 2502 is referred to in sections 2503, 2521 of this title.



Section 2503 - Hearing

(a) General rule.--Upon presentation of a petition prepared pursuant to section 2501 (relating to relinquishment to agency) or section 2502 (relating to relinquishment to adult intending to adopt child), the court shall fix a time for hearing which shall not be less than ten days after filing of the petition. The petitioner must appear at the hearing.

(b) Notice.--

(1) At least ten days' notice of the hearing shall be given to the petitioner, and a copy of the notice shall be given to the other parent, to the putative father whose parental rights could be terminated pursuant to subsection (d) and to the parents or guardian of a petitioner who has not reached 18 years of age.

(2) The notice to the petitioner shall state the following:

"To: (insert petitioner's name)

A petition has been filed asking the court to put an end to all rights you have to your child (insert name of child). The court has set a hearing to consider ending your rights to your child. That hearing will be held in (insert place, giving reference to exact room and building number or designation) on (insert date) at (insert time). Your presence is required at the hearing. You have a right to be represented at the hearing by a lawyer. You should take this paper to your lawyer at once. If you do not have a lawyer or cannot afford one, go to or telephone the office set forth below to find out where you can get legal help.

(Name)

(Address)

(Telephone number)"

(3) The copy of the notice which is given to the putative father shall state that his rights may also be subject to termination pursuant to subsection (d) if he fails to file either an acknowledgment of paternity or claim of paternity pursuant to section 5103 (relating to acknowledgment and claim of paternity) and fails to either appear at the hearing for the purpose of objecting to the termination of his rights or file a written objection to such termination with the court prior to the hearing.

(c) Decree.--After hearing, which shall be private, the court may enter a decree of termination of parental rights in the case of their relinquishment to an adult or a decree of termination of parental rights and duties, including the obligation of support, in the case of their relinquishment to an agency.

(d) Putative father.--If a putative father will not file a petition to voluntarily relinquish his parental rights pursuant to section 2501 (relating to relinquishment to agency) or 2502 (relating to relinquishment to adult intending to adopt child), has been given notice of the hearing being held pursuant to this section and fails to either appear at that hearing for the purpose of objecting to termination of his parental rights or file a written objection to such termination with the court prior to the hearing and has not filed an acknowledgment of paternity or claim of paternity pursuant to section 5103, the court may enter a decree terminating the parental rights of the putative father pursuant to subsection (c).

(e) Right to file personal and medical history information.--At the time the decree of termination is transmitted to the parent whose rights are terminated, the court shall advise that parent, in writing, of his or her continuing right to place and update personal and medical history information, whether or not the medical condition is in existence or discoverable at the time of adoption, on file with the court and with the Department of Public Welfare pursuant to Subchapter B of Chapter 29 (relating to records and access to information).

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76, eff. 60 days; Oct. 27, 2010, P.L.961, No.101, eff. 180 days)

2010 Amendment. Act 101 amended subsec. (e).

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 2503 is referred to in section 2505 of this title.



Section 2504 - Alternative procedure for relinquishment

(a) Petition to confirm consent to adoption.--If the parent or parents of the child have executed consents to an adoption, upon petition by the intermediary or, where there is no intermediary, by the adoptive parent, the court shall hold a hearing for the purpose of confirming a consent to an adoption upon expiration of the time periods under section 2711 (relating to consents necessary to adoption). The original consent or consents to the adoption shall be attached to the petition.

(b) Hearing.--Upon presentation of a petition filed pursuant to this section, the court shall fix a time for a hearing which shall not be less than ten days after filing of the petition. Notice of the hearing shall be by personal service or by registered mail or by such other means as the court may require upon the consenter and shall be in the form provided in section 2513(b) (relating to hearing). Notice of the hearing shall be given to the other parent or parents, to the putative father whose parental rights could be terminated pursuant to subsection (c) and to the parents or guardian of a consenting parent who has not reached 18 years of age. The notice shall state that the consenting parent's or putative father's rights may be terminated as a result of the hearing. After hearing, which shall be private, the court may enter a decree of termination of parental rights in the case of a relinquishment to an adult or a decree of termination of parental rights and duties, including the obligation of support, in the case of a relinquishment to an agency.

(c) Putative father.--If a putative father will not execute a consent to an adoption as required by section 2711, has been given notice of the hearing being held pursuant to this section and fails to either appear at that hearing for the purpose of objecting to termination of his parental rights or file a written objection to such termination with the court prior to the hearing and has not filed an acknowledgment of paternity or claim of paternity pursuant to section 5103 (relating to acknowledgment and claim of paternity), the court may enter a decree terminating the parental rights of the putative father pursuant to subsection (b).

(d) Right to file personal and medical history information.--At the time the decree of termination is transmitted to the parent, the court shall also advise, in writing, the parent whose rights have been terminated of his or her continuing right to place and update personal and medical history information, whether or not the medical condition is in existence or discoverable at the time of adoption, on file with the court and with the Department of Public Welfare pursuant to Subchapter B of Chapter 29 (relating to records and access to information).

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76, eff. 60 days; Mar. 24, 2004, P.L.159, No.21, eff. 60 days; Oct. 27, 2010, P.L.961, No.101, eff. 180 days)

2010 Amendment. Act 101 amended subsec. (d).

2004 Amendment. Act 21 amended subsec. (a). Section 2 of Act 21 provided that the amendment of subsec. (a) shall apply to adoptions which are initiated on or after the effective date of section 2.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 2504 is referred to in section 2505 of this title.



Section 2504.1 - Confidentiality

The court shall take such steps as are reasonably necessary to assure that the identity of the adoptive parent or parents is not disclosed without their consent in any proceeding under this subchapter or Subchapter B (relating to involuntary termination). The Supreme Court may prescribe uniform rules under this section relating to such confidentiality.

(May 21, 1992, P.L.228, No.34, eff. 60 days)

1992 Amendment. Act 34 added section 2504.1.



Section 2505 - Counseling

(a) List of counselors.--Any hospital or other facility providing maternity care shall provide a list of available counselors and counseling services compiled pursuant to subsection (b) to its maternity patients who are known to be considering relinquishment or termination of parental rights pursuant to this part. The patient shall sign an acknowledgment of receipt of such list prior to discharge, a copy of which receipt shall be provided to the patient.

(b) Compilation of list.--The court shall compile a list of qualified counselors and counseling services (including all adoption agencies) which are available to counsel natural parents within the county who are contemplating relinquishment or termination of parental rights pursuant to this part. Such list shall be distributed to every agency, hospital or other facility providing maternity care within the county and shall be made available upon request to any intermediary or licensed health care professional.

(c) Court referral.--Prior to entering a decree of termination of parental rights pursuant to section 2503 (relating to hearing) or 2504 (relating to alternative procedure for relinquishment), if the parent whose rights are to be terminated is present in court, the court shall inquire whether he or she has received counseling concerning the termination and the alternatives thereto from an agency or from a qualified counselor listed by a court pursuant to subsection (b). If the parent has not received such counseling, the court may, with the parent's consent, refer the parent to an agency or qualified counselor listed by a court pursuant to subsection (b) for the purpose of receiving such counseling. In no event shall the court delay the completion of any hearing pursuant to section 2503 or 2504 for more than 15 days in order to provide for such counseling.

(d) Application for counseling.--Any parent who has filed a petition to relinquish his or her parental rights, or has executed a consent to adoption, and is in need of counseling concerning the relinquishment or consent, and the alternatives thereto, may apply to the court for referral to an agency or qualified counselor listed by a court pursuant to subsection (b) for the purpose of receiving such counseling. The court, in its discretion, may make such a referral where it is satisfied that this counseling would be of benefit to the parent.

(e) Counseling fund.--Except as hereinafter provided, each report of intention to adopt filed pursuant to section 2531 (relating to report of intention to adopt) shall be accompanied by a filing fee in the amount of $75 which shall be paid into a segregated fund established by the county. The county may also make supplemental appropriations to the fund. All costs of counseling provided pursuant to subsection (c) or (d) to individuals who are unable to pay for such counseling shall be paid from the fund. No filing fee may be exacted under this subsection with respect to the adoption of a special needs child who would be eligible for adoption assistance pursuant to regulations promulgated by the Department of Public Welfare. In addition, the court may reduce or waive the fee in cases of demonstrated financial hardship.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days)

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 2511 - Grounds for involuntary termination

(a) General rule.--The rights of a parent in regard to a child may be terminated after a petition filed on any of the following grounds:

(1) The parent by conduct continuing for a period of at least six months immediately preceding the filing of the petition either has evidenced a settled purpose of relinquishing parental claim to a child or has refused or failed to perform parental duties.

(2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the child to be without essential parental care, control or subsistence necessary for his physical or mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.

(3) The parent is the presumptive but not the natural father of the child.

(4) The child is in the custody of an agency, having been found under such circumstances that the identity or whereabouts of the parent is unknown and cannot be ascertained by diligent search and the parent does not claim the child within three months after the child is found.

(5) The child has been removed from the care of the parent by the court or under a voluntary agreement with an agency for a period of at least six months, the conditions which led to the removal or placement of the child continue to exist, the parent cannot or will not remedy those conditions within a reasonable period of time, the services or assistance reasonably available to the parent are not likely to remedy the conditions which led to the removal or placement of the child within a reasonable period of time and termination of the parental rights would best serve the needs and welfare of the child.

(6) In the case of a newborn child, the parent knows or has reason to know of the child's birth, does not reside with the child, has not married the child's other parent, has failed for a period of four months immediately preceding the filing of the petition to make reasonable efforts to maintain substantial and continuing contact with the child and has failed during the same four-month period to provide substantial financial support for the child.

(7) The parent is the father of a child conceived as a result of a rape or incest.

(8) The child has been removed from the care of the parent by the court or under a voluntary agreement with an agency, 12 months or more have elapsed from the date of removal or placement, the conditions which led to the removal or placement of the child continue to exist and termination of parental rights would best serve the needs and welfare of the child.

(9) The parent has been convicted of one of the following in which the victim was a child of the parent:

(i) an offense under 18 Pa.C.S. Ch. 25 (relating to criminal homicide);

(ii) a felony under 18 Pa.C.S. § 2702 (relating to aggravated assault);

(iii) an offense in another jurisdiction equivalent to an offense in subparagraph (i) or (ii); or

(iv) an attempt, solicitation or conspiracy to commit an offense in subparagraph (i), (ii) or (iii).

(10) The parent has been found by a court of competent jurisdiction to have committed sexual abuse against the child or another child of the parent based on a judicial adjudication as set forth in paragraph (1)(i), (ii), (iii) or (iv) or (4) of the definition of "founded report" in section 6303(a) (relating to definitions) where the judicial adjudication is based on a finding of "sexual abuse or exploitation" as defined in section 6303(a).

(11) The parent is required to register as a sexual offender under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders) or to register with a sexual offender registry in another jurisdiction or foreign country.

(b) Other considerations.--The court in terminating the rights of a parent shall give primary consideration to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shall not be terminated solely on the basis of environmental factors such as inadequate housing, furnishings, income, clothing and medical care if found to be beyond the control of the parent. With respect to any petition filed pursuant to subsection (a)(1), (6) or (8), the court shall not consider any efforts by the parent to remedy the conditions described therein which are first initiated subsequent to the giving of notice of the filing of the petition.

(c) Right to file personal and medical history information.--At the time the decree of termination is transmitted to the parent whose rights have been terminated, the court shall advise the parent, in writing, of his or her continuing right to place and update personal and medical history information, whether or not the medical condition is in existence or discoverable at the time of adoption, on file with the court and with the Department of Public Welfare pursuant to Subchapter B of Chapter 29 (relating to records and access to information).

(May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76; Apr. 4, 1996, P.L.58, No.20, eff. 60 days; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; Oct. 27, 2010, P.L.961, No.101, eff. 180 days; Oct. 28, 2016, P.L.966, No.115, eff. imd.)

2016 Amendment. Act 115 added subsec. (a)(10) and (11).

2010 Amendment. Act 101 amended subsec. (c).

2006 Amendment. Act 146 added subsec. (a)(9).

1996 Amendment. Act 20 amended subsec. (a)(7).

1995 Amendment. Act 76 amended subsecs. (b) and (c) and added subsec. (a)(8). Section 7 of Act 76 provided that subsecs. (b) and (c) shall take effect in 60 days and, with regard to a child who has been removed from the care of the parent by the court or under a voluntary agreement with an agency prior to the effective date of Act 76, subsec. (a)(8) shall take effect 12 months after the effective date of Act 76.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 2511 is referred to in sections 2513, 2714 of this title; section 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 2512 - Petition for involuntary termination

(a) Who may file.--A petition to terminate parental rights with respect to a child under the age of 18 years may be filed by any of the following:

(1) Either parent when termination is sought with respect to the other parent.

(2) An agency.

(3) The individual having custody or standing in loco parentis to the child and who has filed a report of intention to adopt required by section 2531 (relating to report of intention to adopt).

(4) An attorney representing a child or a guardian ad litem representing a child who has been adjudicated dependent under 42 Pa.C.S. § 6341(c) (relating to adjudication).

(b) Contents.--The petition shall set forth specifically those grounds and facts alleged as the basis for terminating parental rights. The petition filed under this section shall also contain an averment that the petitioner will assume custody of the child until such time as the child is adopted. If the petitioner is an agency it shall not be required to aver that an adoption is presently contemplated nor that a person with a present intention to adopt exists.

(c) Father not identified.--If the petition does not identify the father of the child, it shall state whether a claim of paternity has been filed under section 8303 (relating to claim of paternity).

(Dec. 20, 1995, P.L.685, No.76, eff. 60 days)

1995 Amendment. Act 76 added subsec. (a)(4).

References in Text. Former section 8303, referred to in this section, is repealed. The subject matter is now contained in section 5103.

Cross References. Section 2512 is referred to in sections 2513, 2521 of this title.



Section 2513 - Hearing

(a) Time.--The court shall fix a time for hearing on a petition filed under section 2512 (relating to petition for involuntary termination) which shall be not less than ten days after filing of the petition.

(b) Notice.--At least ten days' notice shall be given to the parent or parents, putative father, or parent of a minor parent whose rights are to be terminated, by personal service or by registered mail to his or their last known address or by such other means as the court may require. A copy of the notice shall be given in the same manner to the other parent, putative father or parent or guardian of a minor parent whose rights are to be terminated. A putative father shall include one who has filed a claim of paternity as provided in section 5103 (relating to acknowledgment and claim of paternity) prior to the institution of proceedings. The notice shall state the following:

"A petition has been filed asking the court to put an end to all rights you have to your child (insert name of child). The court has set a hearing to consider ending your rights to your child. That hearing will be held in (insert place, giving reference to exact room and building number or designation) on (insert date) at (insert time). You are warned that even if you fail to appear at the scheduled hearing, the hearing will go on without you and your rights to your child may be ended by the court without your being present. You have a right to be represented at the hearing by a lawyer. You should take this paper to your lawyer at once. If you do not have a lawyer or cannot afford one, go to or telephone the office set forth below to find out where you can get legal help.

(Name)

(Address)

(Telephone number)"

(c) Mother competent witness on paternity issue.--The natural mother shall be a competent witness as to whether the presumptive or putative father is the natural father of the child.

(d) Decree.--After hearing, which may be private, the court shall make a finding relative to the pertinent provisions of section 2511 (relating to grounds for involuntary termination) and upon such finding may enter a decree of termination of parental rights.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days)

1992 Amendment. Act 34 amended subsec. (b).

Cross References. Section 2513 is referred to in sections 2504, 2714 of this title.



Section 2521 - Effect of decree of termination

(a) Adoption proceeding rights extinguished.--A decree terminating all rights of a parent or a decree terminating all rights and duties of a parent entered by a court of competent jurisdiction shall extinguish the power or the right of the parent to object to or receive notice of adoption proceedings.

(b) Award of custody.--The decree shall award custody of the child to the agency or the person consenting to accept custody under section 2501 (relating to relinquishment to agency) or section 2502 (relating to relinquishment to adult intending to adopt child) or the petitioner in the case of a proceeding under section 2512 (relating to petition for involuntary termination).

(c) Authority of agency or person receiving custody.--An agency or person receiving custody of a child shall stand in loco parentis to the child and in such capacity shall have the authority, inter alia, to consent to marriage, to enlistment in the armed forces and to major medical, psychiatric and surgical treatment and to exercise such other authority concerning the child as a natural parent could exercise.



Section 2530 - Home study and preplacement report

(a) General rule.--No intermediary shall place a child in the physical care or custody of a prospective adoptive parent or parents unless a home study containing a favorable recommendation for placement of a child with the prospective parent or parents has been completed within three years prior thereto and which has been supplemented within one year prior thereto. The home study shall be conducted by a local public child-care agency, an adoption agency or a licensed social worker designated by the court to perform such study.

(b) Preplacement report.--A preplacement report shall be prepared by the agency or person conducting the home study.

(1) The preplacement report shall set forth all pertinent information relating to the fitness of the adopting parents as parents.

(2) The preplacement report shall be based upon a study which shall include an investigation of the home environment, family life, parenting skills, age, physical and mental health, social, cultural and religious background, facilities and resources of the adoptive parents and their ability to manage their resources. The preplacement report shall also include the information required by section 6344(b) (relating to employees having contact with children; adoptive and foster parents).

(3) The preplacement report shall include a determination regarding the fitness of the adopting parents as parents.

(4) The preplacement report shall be dated and verified.

(c) Interim placement.--Where a home study required under this section is in process, but not yet completed, an intermediary may place a child in the physical care or custody of a prospective adoptive parent or parents if all of the following conditions are met:

(1) The intermediary has no reason to believe that the prospective adoptive parent or parents would not receive a favorable recommendation for placement as a result of the home study.

(2) The individual or agency conducting the home study assents to the interim placement.

(3) The intermediary immediately notifies the court of the interim placement and the identity of the individual or agency conducting the home study. If at any time prior to the completion of the home study the court is notified by the individual or agency conducting the home study that it withdraws its assent to the interim placement, the court may order the placement of the child in temporary foster care with an agency until a favorable recommendation for placement is received.

(May 21, 1992, P.L.228, No.34, eff. 60 days; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014)

2014 Amendment. Act 153 amended subsec. (b)(2).

1992 Amendment. Act 34 added section 2530.

Cross References. Section 2530 is referred to in sections 2531, 2701 of this title.



Section 2531 - Report of intention to adopt

(a) General rule.--Every person now having or hereafter receiving or retaining custody or physical care of any child for the purpose or with the intention of adopting a child under the age of 18 years shall report to the court in which the petition for adoption will be filed.

(b) Contents.--The report shall set forth:

(1) The circumstances surrounding the persons receiving or retaining custody or physical care of the child, including the date upon which a preplacement investigation was concluded.

(2) The name, sex, racial background, age, date and place of birth and religious affiliation of the child.

(3) The name and address of the intermediary.

(4) An itemized accounting of moneys and consideration paid or to be paid to the intermediary.

(5) Whether the parent or parents whose parental rights are to be terminated have received counseling with respect to the termination and the alternatives thereto. If so, the report shall state the dates on which the counseling was provided and the name and address of the counselor or agency which provided the counseling.

(6) The name, address and signature of the person or persons making the report. Immediately above the signature of the person or persons intending to adopt the child shall appear the following statement:

I acknowledge that I have been advised or know and understand that the birth father or putative father may revoke the consent to the adoption of this child within 30 days after the later of the birth of the child or the date he has executed the consent to an adoption and that the birth mother may revoke the consent to an adoption of this child within 30 days after the date she has executed the consent.

(7) A copy of the preplacement report prepared pursuant to section 2530 (relating to home study and preplacement report).

When a person receives or retains custody or physical care of a child from an agency, the report shall set forth only the name and address of the agency, the circumstances surrounding such person receiving or retaining custody or physical care of the child and a copy of the preplacement report prepared pursuant to section 2530.

(c) When report not required.--No report shall be required when the child is the child, grandchild, stepchild, brother or sister of the whole or half blood, or niece or nephew by blood, marriage or adoption of the person receiving or retaining custody or physical care.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Mar. 24, 2004, P.L.159, No.21, eff. 60 days)

2004 Amendment. Act 21 amended subsec. (b)(6). Section 2 of Act 21 provided that the amendment of subsec. (b)(6) shall apply to adoptions which are initiated on or after the effective date of section 2.

1992 Amendment. Act 34 amended subsec. (b).

Cross References. Section 2531 is referred to in sections 2302, 2502, 2505, 2512, 2532, 2535, 2701 of this title.



Section 2532 - Filing of report

The report required by section 2531 (relating to report of intention to adopt) shall be filed within 30 days after the date of receipt of the custody or physical care of the child.



Section 2533 - Report of intermediary

(a) General rule.--Within six months after filing the report of intention to adopt, the intermediary who or which arranged the adoption placement of any child under the age of 18 years shall make a written report under oath to the court in which the petition for adoption will be filed and shall thereupon forthwith notify in writing the adopting parent or parents of the fact that the report has been filed and the date thereof.

(b) Contents.--The report shall set forth:

(1) The name and address of the intermediary.

(2) The name, sex, racial background, age, date and place of birth and religious affiliation of the child.

(3) The date of the placement of the child with the adopting parent or parents.

(4) The name, racial background, age, marital status as of the time of birth of the child and during one year prior thereto, and religious affiliation of the parents of the child.

(5) Identification of proceedings in which any decree of termination of parental rights, or parental rights and duties, with respect to the child was entered.

(6) The residence of the parents or parent of the child, if there has been no such decree of termination.

(7) A statement that all consents required by section 2711 (relating to consents necessary to adoption) are attached as exhibits or the basis upon which the consents are not required.

(8) An itemized accounting of moneys and consideration paid or to be paid to or received by the intermediary or to or by any other person or persons to the knowledge of the intermediary by reason of the adoption placement.

(9) A full description and statement of the value of all property owned or possessed by the child.

(10) A statement that no provision of any statute regulating the interstate placement of children has been violated with respect to the placement of the child.

(11) If no birth certificate or certification of registration of birth can be obtained, a statement of the reason therefor.

(12) A statement that medical history information was obtained and if not obtained, a statement of the reason therefor.

(c) Appropriate relief.--The court may provide appropriate relief where it finds that the moneys or consideration reported or reportable pursuant to subsection (b)(8) are excessive.

(d) Permissible reimbursement of expenses.--Payments made by the adoptive parents to an intermediary or a third party for reimbursement of the following expenses, calculated without regard to the income of the adoptive parents, are permissible and are not in violation of 18 Pa.C.S. § 4305 (relating to dealing in infant children):

(1) Medical and hospital expenses incurred by the natural mother for prenatal care and those medical and hospital expenses incurred by the natural mother and child incident to birth.

(2) Medical, hospital and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3) Reasonable expenses incurred by the agency or a third party for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4) Reasonable administrative expenses incurred by the agency, to include overhead costs and attorney fees.

(June 23, 1982, P.L.617, No.174, eff. 60 days; Jan. 15, 1988, P.L.16, No.7, eff. imd.)

1988 Amendment. Act 7 added subsec. (d). Section 2 of Act 7 provided that Act 7 shall apply to expenses incurred for adoption decrees made after the effective date of Act 7, regardless of whether the expenses were incurred prior to or after the effective date of Act 7.

1982 Amendment. Act 174 amended subsec. (b) and added subsec. (c).

Cross References. Section 2533 is referred to in sections 2535, 2701, 2901 of this title.



Section 2534 - Exhibits

The report of the intermediary shall have attached to it the following exhibits:

(1) A birth certificate or certification of registration of birth of the child if it can be obtained.

(2) All consents to adoption required by section 2711 (relating to consents necessary to adoption).

(3) A certified copy of any decree of termination of parental rights or parental rights and duties made by a court other than the court in which the petition for adoption will be filed.

Cross References. Section 2534 is referred to in section 2702 of this title.



Section 2535 - Investigation

(a) General rule.--When a report required by section 2531 (relating to report of intention to adopt) has been filed, the court shall cause an investigation to be made and a report filed by a local public child care agency, a voluntary child care agency with its consent or an appropriate person designated by the court. In lieu of the investigation, the court may accept an investigation made by the agency which placed the child and the report of investigation in such cases may be incorporated into the report of the intermediary required by section 2533 (relating to report of intermediary).

(b) Matters covered.--The investigation shall cover all pertinent information regarding the child's eligibility for adoption and the suitability of the placement, including the physical, mental and emotional needs and welfare of the child, and the child's and the adopting parents' age, sex, health and racial, ethnic and religious background.

(c) Payment of costs.--The court may establish the procedure for the payment of investigation costs.

Cross References. Section 2535 is referred to in sections 2724, 2901, 6344 of this title.



Section 2551 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department." The Department of Public Welfare of the Commonwealth.

"PACE." The Pennsylvania Adoption Cooperative Exchange.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 2552 - Pennsylvania Adoption Cooperative Exchange

There shall be a Pennsylvania Adoption Cooperative Exchange in the Office of Children, Youth and Families of the Department of Public Welfare.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 2553 - Registration of children

(a) Mandatory registration.--PACE shall register and be responsible for the review and referral of children for whom parental rights have been terminated for 90 days and for whom no report of intention to adopt has been filed in the court of common pleas.

(b) Optional registration.--PACE may also register children where restoration to the biological family is neither possible nor appropriate, a petition to terminate parental rights has been filed and adoption is planned pending identification of an adoptive parent or parents. However, information about these children shall not be publicized without prior approval by the department, which shall ensure the anonymity of these children until such time as parental rights are terminated.

(c) Children excluded from registration.--A child for whom termination of parental rights is being appealed in a court shall not be registered with PACE as available for adoption. Identifying information of such children shall be forwarded to PACE by the agency, with reference to the specific reason for which the child is not to be placed on the listing service.

Cross References. Section 2553 is referred to in section 2555 of this title.



Section 2554 - Responsibilities of PACE

PACE shall be responsible for the following:

(1) Registration of adoptive parent applicants who have been approved by agencies.

(2) Accumulation and dissemination of statistical information regarding all children registered with PACE.

(3) Creation and administration of a public information program designed to inform potential adoptive parents of the need for adoptive homes for children registered with PACE.

(4) Preparation and distribution of a photographic listing service on children registered with PACE.

(5) Preparation of annual reports concerning functions of PACE regarding the children and the prospective parents listed with PACE. The reports shall be submitted annually to the Health and Welfare and Judiciary Committees of the House of Representatives, to the Public Health and Welfare and Judiciary Committees of the Senate and to the Governor.

(6) Coordination of its functions with other state, regional and national adoption exchanges.



Section 2555 - Responsibilities of public and private agencies

All public and licensed private child service agencies shall register all children with PACE for whom parental rights have been terminated for 90 days and for whom no report of intention to adopt has been filed in the court of common pleas. A public or licensed private agency may register other children as set forth in section 2553(b) (relating to registration of children).



Section 2556 - Related activities of agencies unaffected

This subchapter shall not be construed to limit or delay actions by agencies or institutions to arrange for adoptions or other related matters on their own initiative and shall not alter or restrict the duties, authority and confidentiality of the agencies and institutions in those matters.



Section 2557 - Regulations and staff

The department shall promulgate necessary regulations and shall hire the staff which is necessary to implement this subchapter.



Section 2558 - Retroactive application of subchapter

This subchapter shall apply retroactively to all children for whom:

(1) Parental rights have been terminated and for whom no report of intention to adopt has been filed in the court of common pleas.

(2) Restoration to the biological family is neither possible nor appropriate, a petition to terminate parental rights has been filed and adoption is planned pending identification of an adoptive parent or parents.






Chapter 27 - Petition for Adoption

Chapter Notes

Enactment. Chapter 27 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

Enactment. Subchapter D was added October 27, 2010, P.L.961, No.101, effective in 180 days.



Section 2701 - Contents of petition for adoption

A petition for adoption shall set forth:

(1) The full name, residence, marital status, age, occupation, religious affiliation and racial background of the adopting parent or parents and their relationship, if any, to the adoptee.

(2) That the reports under sections 2530 (relating to home study and preplacement report), 2531 (relating to report of intention to adopt) and 2533 (relating to report of intermediary) have been filed, if required.

(3) The name and address of the intermediary, if any.

(4) The full name of the adoptee and the fact and length of time of the residence of the adoptee with the adopting parent or parents.

(5) If there is no intermediary or if no report of the intermediary has been filed or if the adoptee is over the age of 18 years, all vital statistics and other information enumerated and required to be stated of record by section 2533, so far as applicable.

(6) If a change in name of the adoptee is desired, the new name.

(7) That all consents required by section 2711 (relating to consents necessary to adoption) are attached as exhibits or the basis upon which such consents are not required.

(8) That it is the desire of the petitioner or the petitioners that the relationship of parent and child be established between the petitioner or petitioners and the adoptee.

(9) If no birth certificate or certification of registration of birth can be obtained, a statement of the reason therefor and an allegation of the efforts made to obtain the certificate with a request that the court establish a date and place of birth at the adoption hearing on the basis of the evidence presented.

(May 21, 1992, P.L.228, No.34, eff. 60 days)



Section 2702 - Exhibits

The petition shall have attached to it the following exhibits:

(1) The consent or consents required by section 2711 (relating to consents necessary to adoption).

(2) If not already filed with a report of an intermediary, the exhibits enumerated in section 2534 (relating to exhibits).



Section 2711 - Consents necessary to adoption

(a) General rule.--Except as otherwise provided in this part, consent to an adoption shall be required of the following:

(1) The adoptee, if over 12 years of age.

(2) The spouse of the adopting parent, unless they join in the adoption petition.

(3) The parents or surviving parent of an adoptee who has not reached the age of 18 years.

(4) The guardian of an incapacitated adoptee.

(5) The guardian of the person of an adoptee under the age of 18 years, if any there be, or of the person or persons having the custody of the adoptee, if any such person can be found, whenever the adoptee has no parent whose consent is required.

(b) Husband of natural mother.--The consent of the husband of the mother shall not be necessary if, after notice to the husband, it is proved to the satisfaction of the court by evidence, including testimony of the natural mother, that the husband of the natural mother is not the natural father of the child. Absent such proof, the consent of a former husband of the natural mother shall be required if he was the husband of the natural mother at any time within one year prior to the birth of the adoptee.

(c) Validity of consent.--No consent shall be valid if it was executed prior to or within 72 hours after the birth of the child. A putative father may execute a consent at any time after receiving notice of the expected or actual birth of the child. Any consent given outside this Commonwealth shall be valid for purposes of this section if it was given in accordance with the laws of the jurisdiction where it was executed. A consent to an adoption may only be revoked as set forth in this subsection. The revocation of a consent shall be in writing and shall be served upon the agency or adult to whom the child was relinquished. The following apply:

(1) Except as otherwise provided in paragraph (3):

(i) For a consent to an adoption executed by a birth father or a putative father, the consent is irrevocable more than 30 days after the birth of the child or the execution of the consent, whichever occurs later.

(ii) For a consent to an adoption executed by a birth mother, the consent is irrevocable more than 30 days after the execution of the consent.

(2) An individual may not waive the revocation period under paragraph (1).

(3) Notwithstanding paragraph (1), the following apply:

(i) An individual who executed a consent to an adoption may challenge the validity of the consent only by filing a petition alleging fraud or duress within the earlier of the following time frames:

(A) Sixty days after the birth of the child or the execution of the consent, whichever occurs later.

(B) Thirty days after the entry of the adoption decree.

(ii) A consent to an adoption may be invalidated only if the alleged fraud or duress under subparagraph (i) is proven by:

(A) a preponderance of the evidence in the case of consent by a person 21 years of age or younger; or

(B) clear and convincing evidence in all other cases.

(d) Contents of consent.--

(1) The consent of a parent of an adoptee under 18 years of age shall set forth the name, age and marital status of the parent, the relationship of the consenter to the child, the name of the other parent or parents of the child and the following:

I hereby voluntarily and unconditionally consent to the adoption of the above named child.

I understand that by signing this consent I indicate my intent to permanently give up all rights to this child.

I understand such child will be placed for adoption.

I understand I may revoke this consent to permanently give up all rights to this child by placing the revocation in writing and serving it upon the agency or adult to whom the child was relinquished.

If I am the birth father or putative father of the child, I understand that this consent to an adoption is irrevocable unless I revoke it within 30 days after either the birth of the child or my execution of the consent, whichever occurs later, by delivering a written revocation to (insert the name and address of the agency coordinating the adoption) or (insert the name and address of an attorney who represents the individual relinquishing parental rights or prospective adoptive parent of the child) or (insert the court of the county in which the voluntary relinquishment form was or will be filed).

If I am the birth mother of the child, I understand that this consent to an adoption is irrevocable unless I revoke it within 30 days after executing it by delivering a written revocation to (insert the name and address of the agency coordinating the adoption) or (insert the name and address of an attorney who represents the individual relinquishing parental rights or prospective adoptive parent of the child) or (insert the court of the county in which the voluntary relinquishment form was or will be filed).

I have read and understand the above and I am signing it as a free and voluntary act.

(2) The consent shall include the date and place of its execution and names and addresses and signatures of at least two persons who witnessed its execution and their relationship to the consenter.

(June 23, 1982, P.L.617, No.174, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Mar. 24, 2004, P.L.159, No.21, eff. 60 days)

2004 Amendment. Act 21 amended subsecs. (c) and (d)(1). Section 2 of Act 21 provided that the amendment of subsecs. (c) and (d)(1) shall apply to adoptions which are initiated on or after the effective date of section 2.

1992 Amendments. Act 24 amended subsec. (a) and Act 34 amended subsecs. (c) and (d).

Cross References. Section 2711 is referred to in sections 2504, 2533, 2534, 2701, 2702 of this title.



Section 2712 - Consents not naming adopting parents

A consent to a proposed adoption meeting all the requirements of this part but which does not name or otherwise identify the adopting parent or parents shall be valid if it contains a statement that it is voluntarily executed without disclosure of the name or other identification of the adopting parent or parents.



Section 2713 - When other consents not required

The court, in its discretion, may dispense with consents other than that of the adoptee to a petition for adoption when:

(1) the adoptee is over 18 years of age; or

(2) the adoptee is under 18 years of age and has no parent living whose consent is required.



Section 2714 - When consent of parent not required

Consent of a parent to adoption shall not be required if a decree of termination with regard to such parent has been entered. When parental rights have not previously been terminated, the court may find that consent of a parent of the adoptee is not required if, after notice and hearing as prescribed in section 2513 (relating to hearing), the court finds that grounds exist for involuntary termination under section 2511 (relating to grounds for involuntary termination).



Section 2721 - Notice of hearing

The court shall fix a time and place for hearing. Notice of the hearing shall be given to all persons whose consents are required and to such other persons as the court shall direct. Notice to the parent or parents of the adoptee, if required, may be given by the intermediary or someone acting on his behalf. Notice shall be by personal service or by registered mail to the last known address of the person to be notified or in such other manner as the court shall direct.



Section 2722 - Place of hearing

The hearing shall be private or in open court as the court deems appropriate.



Section 2723 - Attendance at hearing

The adopting parent or parents and the adoptee must appear at and, if required, testify at the hearing under oath unless the court determines their presence is unnecessary. In addition, the court may require the appearance and testimony of all persons whose consents are required by this part and representatives of agencies or individuals who have acted as an intermediary if their appearance or testimony would be necessary or helpful to the court.



Section 2724 - Testimony and investigation

(a) Testimony.--The court shall hear testimony in support of the petition and such additional testimony as it deems necessary to inform it as to the desirability of the proposed adoption. It shall require a disclosure of all moneys and consideration paid or to be paid to any person or institution in connection with the adoption.

(b) Investigation.--The court may request that an investigation be made by a person or public agency or, with its consent, a voluntary agency, specifically designated by the court to verify the statements of the petition and such other facts that will give the court full knowledge of the desirability of the proposed adoption, or the court may rely in whole or in part upon a report earlier made under section 2535 (relating to investigation). In any case, the age, sex, health, social and economic status or racial, ethnic or religious background of the child or adopting parents shall not preclude an adoption but the court shall decide its desirability on the basis of the physical, mental and emotional needs and welfare of the child.

(c) Payment of investigation costs.--The court may establish a procedure for the payment of investigation costs by the petitioners or by such other persons as the court may direct.



Section 2725 - Religious belief

The intermediary may honor the preference of the natural parents as to the religious faith in which the adoptive parents intend to rear the adopted child. No person shall be denied the benefits of this part because of a religious belief in the use of spiritual means or prayer for healing.

(May 21, 1992, P.L.228, No.34, eff. 60 days)



Section 2731 - Purpose of subchapter

The purpose of this subchapter is to provide an option for adoptive parents and birth relatives to enter into a voluntary agreement for ongoing communication or contact that:

(1) is in the best interest of the child;

(2) recognizes the parties' interests and desires for ongoing communication or contact;

(3) is appropriate given the role of the parties in the child's life; and

(4) is subject to approval by the courts.



Section 2732 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agency." A public or private entity, including a county agency, that:

(1) is licensed, supervised or regulated by the Department of Public Welfare; and

(2) provides adoption services.

"Agreement." A voluntary written agreement between an adoptive parent and a birth relative that is approved by a court and provides for continuing contact or communication between the child and the birth relative or between the adoptive parent and the birth relative as provided under this subchapter.

"Birth relative." A parent, grandparent, stepparent, sibling, uncle or aunt of the child's birth family, whether the relationship is by blood, marriage or adoption.

"Child." An individual who is under 18 years of age.

"County agency." A county children and youth social service agency established under section 405 of the act of June 24, 1937 (P.L.2017, No.396), known as the County Institution District Law, or its successor, and supervised by the Department of Public Welfare under Article IX of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Department." The Department of Public Welfare of the Commonwealth.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in the definition of "county agency," was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 2733 - Parties to agreement

(a) Prospective adoptive parents and birth relatives.--A prospective adoptive parent of a child may enter into an agreement with a birth relative of the child to permit continuing contact or communication between the child and the birth relative or between the adoptive parent and the birth relative.

(b) Guardians ad litem for siblings of adoptees.--Where siblings have been freed for adoption through the termination of parental rights, following a dependency proceeding, and the prospective adoptive parent is not adopting all of the siblings, each such sibling who is under 18 years of age shall be represented by a guardian ad litem in the development of an agreement.

(c) Notification.--An agency or anyone representing the parties in an adoption shall provide notification to a prospective adoptive parent, a birth parent and a child who can be reasonably expected to understand that a prospective adoptive parent and a birth relative of a child have the option to enter into a voluntary agreement for continuing contact or communication.

(d) Construction.--Nothing in this chapter shall be construed to prohibit the parties from agreeing to mediation of an agreement at their own cost, including the modification of an agreement, before seeking a remedy from the court.



Section 2734 - Consent of a child

If the child is 12 years of age or older, an agreement made under this subchapter may not be entered into without the child's consent.



Section 2735 - Filing and approval of an agreement

(a) General rule.--An agreement shall be filed with the court that finalizes the adoption of the child.

(b) Conditions for approval.--The court shall approve the agreement if the court determines that:

(1) The agreement has been entered into knowingly and voluntarily by all parties. An affidavit made under oath must accompany the agreement affirmatively stating that the agreement was entered into knowingly and voluntarily and is not the product of coercion, fraud or duress. The affidavit may be executed jointly or separately.

(2) The agreement is in the best interest of the child. In making that determination, factors that the court may consider include, but are not limited to, the following:

(i) The length of time that the child has been under actual care, custody and control of a person other than a birth parent and the circumstances relating thereto.

(ii) The interaction and interrelationship of the child with birth relatives and other persons who routinely interact with the birth relatives and may significantly affect the child's best interests.

(iii) The adjustment to the child's home, school and community.

(iv) The willingness and ability of the birth relative to respect and appreciate the bond between the child and prospective adoptive parent.

(v) The willingness and ability of the prospective adoptive parent to respect and appreciate the bond between the child and the birth relative.

(vi) Any evidence of abuse or neglect of the child.

(c) Legal effect.--An agreement shall not be legally enforceable unless approved by the court.



Section 2736 - Failure to comply

Failure to comply with the terms of an agreement that has been approved by the court pursuant to this subchapter shall not be grounds for setting aside an adoption decree.



Section 2737 - Modification of agreement

(a) General rule.--Only the adoptive parent or a child who is 12 years of age or older may seek to modify an agreement by filing an action in the court that finalized the adoption.

(b) Standard for modification.--Before the court may enter an order modifying the agreement, it must find by clear and convincing evidence that modification serves the needs, welfare and best interest of the child.

Cross References. Section 2737 is referred to in sections 2741, 2742 of this title.



Section 2738 - Enforcement of agreement

(a) General rule.--Any party to an agreement, a sibling or a child who is the subject of an agreement may seek to enforce an agreement by filing an action in the court that finalized the adoption.

(b) Remedies.--Any party to an agreement, a sibling or a child who is the subject of an agreement may request only specific performance in seeking to enforce an agreement and may not request monetary damages or modification of an agreement.

(c) Requirements.--For an agreement to be enforceable, it must be:

(1) In writing.

(2) Approved by the court on or before the date for any adoption decree.

(3) If the child is 12 years of age or older when the agreement is executed, the child must consent to the agreement at the time of its execution.

(d) Prerequisites.--Before the court may enter an order enforcing an agreement, it must find all of the following:

(1) The party seeking enforcement of the agreement is in substantial compliance with the agreement.

(2) By clear and convincing evidence, enforcement serves the needs, welfare and best interest of the child.

(e) Cessation of enforceability.--

(1) An agreement shall cease to be enforceable on the date the child turns 18 years of age unless the agreement otherwise stipulates or is modified by the court.

(2) The court issuing final approval of an agreement shall have continuing jurisdiction over enforcement of the agreement until the child turns 18 years of age, unless the agreement otherwise stipulates or is modified by the court.

(f) Exclusivity of remedy.--This section constitutes the exclusive remedy for enforcement of an agreement, and no statutory or common law remedy shall be available for enforcement or damages in connection with an agreement.

Cross References. Section 2738 is referred to in sections 2741, 2742 of this title.



Section 2739 - Discontinuance of agreement

(a) General rule.--A party to an agreement or a child that is at least 12 years of age or older may seek to discontinue an agreement by filing an action in the court that finalized the adoption.

(b) Standard for discontinuation.--Before the court may enter an order discontinuing an agreement, it must find by clear and convincing evidence that discontinuance serves the needs, welfare and best interest of the child.

Cross References. Section 2739 is referred to in sections 2741, 2742 of this title.



Section 2740 - Procedures for facilitating and resolving agreements involving a county child welfare agency

(a) Department to develop procedures.--In termination of parental rights and adoption proceedings involving a county child welfare agency arising from a juvenile dependency case under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the department shall develop, in consultation with the Administrative Office of the Pennsylvania Courts and the Juvenile Courts Judges Commission, procedures to do the following:

(1) Facilitate the development of an agreement, when appropriate, before it is presented to the court.

(2) Resolve any requests to modify, enforce or discontinue an agreement consistent with the provisions of this subchapter.

(b) Requirements.--The procedures shall, among other provisions to be determined by the department, clearly inform the parties to and subject of an agreement how to seek modification, enforcement or discontinuance of an agreement that was approved by the court.

(c) Availability to county agencies.--The department shall make the procedures available to county agencies no later than 180 days after the effective date of this subchapter.



Section 2741 - Counsel

(a) General rule.--In proceedings under sections 2737 (relating to modification of agreement), 2738 (relating to enforcement of agreement) and 2739 (relating to discontinuance of agreement), parties shall not be entitled to court-appointed counsel.

(b) Guardians ad litem.--

(1) Notwithstanding the provisions of subsection (a), the court may appoint a guardian ad litem to represent the interests of a child in proceedings under sections 2737, 2738 and 2739 and a sibling under 18 years of age who seeks to enforce or to discontinue an agreement.

(2) When appointing a guardian ad litem under this subchapter, the court may appoint the same attorney who represents or has represented the child in any dependency proceedings or termination of parental rights proceedings.



Section 2742 - Costs

If the court finds that an action brought under section 2737 (relating to modification of agreement), 2738 (relating to enforcement of agreement) or 2739 (relating to discontinuance of agreement) was wholly insubstantial, frivolous or not advanced in good faith, the court may award attorney fees and costs to the prevailing parties.






Chapter 29 - Decrees and Records

Chapter Notes

Enactment. Chapter 29 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

Enactment. Subchapter B was added October 27, 2010, P.L.961, No.101, effective in 180 days.

Cross References. Subchapter B is referred to in sections 2503, 2504, 2511 of this title.

Enactment. Subchapter C was added October 27, 2010, P.L.961, No.101, effective in 180 days.

Cross References. Subchapter C is referred to in sections 2933, 2934 of this title.

Enactment. Subchapter D was added October 27, 2010, P.L.961, No.101, effective in 180 days.

Cross References. Subchapter D is referred to in section 2912 of this title.



Section 2901 - Time of entry of decree of adoption

Unless the court for cause shown determines otherwise, no decree of adoption shall be entered unless the natural parent or parents' rights have been terminated, the investigation required by section 2535 (relating to investigation) has been completed, the report of the intermediary has been filed pursuant to section 2533 (relating to report of intermediary) and all other legal requirements have been met. If all legal requirements have been met, the court may enter a decree of adoption at any time.

(June 23, 1982, P.L.617, No.174, eff. 60 days)



Section 2902 - Requirements and form of decree of adoption

(a) General rule.--If satisfied that the statements made in the petition are true, that the needs and welfare of the person proposed to be adopted will be promoted by the adoption and that all requirements of this part have been met, the court shall enter a decree so finding and directing that the person proposed to be adopted shall have all the rights of a child and heir of the adopting parent or parents and shall be subject to the duties of a child to him or them.

(b) Withdrawal or dismissal of petition.--In any case in which the petition is withdrawn or dismissed, the court shall enter an appropriate order in regard to the custody of the child.



Section 2903 - Retention of parental status

Whenever a parent consents to the adoption of his child by his spouse, the parent-child relationship between him and his child shall remain whether or not he is one of the petitioners in the adoption proceeding.



Section 2904 - Name of adoptee

If requested by the petitioners, the decree may provide that the adoptee shall assume the name of the adopting parent or parents and any given first or middle names that may be chosen.



Section 2905 - Impounding of proceedings and access to records (Repealed)

2010 Repeal. Section 2905 was repealed October 27, 2010, P.L.961, No.101, effective in 180 days.



Section 2906 - Docket entries

Upon the filing of any decree under this part, the clerk shall enter on the docket an entry showing the date of the decree. Information identifying the natural parents shall not be entered on the docket.



Section 2907 - Certificate of adoption

The clerk shall issue to the adopting parent or parents a certificate reciting that the court has granted the adoption. The certificate shall not disclose the name of any natural parent or the original name of the person adopted. The certificate shall be accepted in any legal proceedings in this Commonwealth as evidence of the fact that the adoption has been granted.

Cross References. Section 2907 is referred to in section 2908 of this title.



Section 2908 - Foreign decree of adoption

(a) Registration.--When a minor is adopted by a resident of this Commonwealth and a final decree of adoption is made or entered in conformity with the laws of a foreign country, the adopting parent shall file a properly authenticated copy of the foreign decree of adoption, a copy of the child's visa and either the child's birth certificate or some form of birth identification with the clerk of the court in the county of residence of the parent. If the foreign decree of adoption is not in English, the adopting parent shall also file a certified English translation. If no birth certificate or birth identification can be obtained, the adopting parent shall include an affidavit stating the reason therefor.

(b) Foreign adoption registration form.--The court shall develop a foreign adoption registration form and instructions for its use. The adopting parent or parents shall sign the foreign adoption registration form indicating that they have read and understand the information provided.

(c) Contents of form.--

(1) The form shall include statements indicating that the foreign adoption may not be a full and final adoption if:

(i) Both parents, or just the sole parent if only one parent is adopting, were not present for the adoption hearing in the foreign country.

(ii) The foreign court did not enter a final adoption decree or its equivalent.

(iii) The child's visa is not the type that would afford the child full United States citizenship.

(2) The form shall notify the adopting parent or parents that an adoption decree may be obtained from the Commonwealth if the documents filed in subsection (a) are reviewed by the court and the court determines the foreign adoption was full and final.

(3) At the time of filing, a copy of the foreign decree of adoption and a certified English translation, if necessary, the child's visa and either the child's birth certificate or some form of birth identification shall be attached to the foreign registration form and submitted to the clerk of court.

(d) Foreign adoption review.--In cases where the court determines the foreign adoption was full and final, the court shall direct the clerk to enter upon the docket an entry showing the foreign court identification of the proceedings in that court and the date of the decree. The clerk shall issue to the parent a certificate of adoption as defined in section 2907 (relating to certificate of adoption). The clerk shall also send documentation to the Department of Health. No hearing shall be required prior to the issuance of the certificate of adoption, and the parent shall not be required to obtain counsel.

(e) Readoption.--The court shall develop a standard petition, a standard court order and instructions for their use for occasions when a child must be readopted to finalize the adoption. The clerk shall provide the adopting parent with the standardized information.

(f) Records.--All documents required in subsection (a) as well as any other accompanying documents shall be kept in the files of the court as a permanent record and shall be withheld from inspection except on order of court granted upon cause shown. Information identifying the birth parents of the adoptee shall not be required. The clerk may charge a filing fee in accordance with the court's regular fee schedule as approved by the president judge.

(July 7, 2006, P.L.618, No.96, eff. 60 days)



Section 2909 - Medical history information (Repealed)

2010 Repeal. Section 2909 was repealed October 27, 2010, P.L.961, No.101, effective in 180 days.



Section 2910 - Penalty for unauthorized disclosure

Any officer or employee of the court, other than a judge thereof, the Department of Health, the Department of Public Welfare or any agency who willfully discloses impounded or otherwise confidential information relating to an adoption, other than as expressly authorized and provided in this chapter, commits a misdemeanor of the third degree.

(Dec. 12, 1984, P.L.979, No.195, eff. 60 days; Dec. 20, 1995, P.L.685, No.76, eff. 60 days)

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 2911 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agency records." All information collected by an agency relating to a birth family, an adoptive family and an adoptee.

"Authorization form." A form provided by the department on which an adoptee, an adoptive parent or a birth relative can authorize or prohibit the release of identifying information pursuant to the requirements of this chapter.

"Authorized representative." An individual who is appointed to conduct a search under this chapter and who has completed a standardized training program as required by the department under this chapter.

"Court records." All petitions, exhibits, reports, notes of testimony, decrees and other papers pertaining to a proceeding under this chapter or former statutes relating to adoption.

"Department." The Department of Public Welfare of the Commonwealth.

"Medical history information." Medical records and other information concerning an adoptee or an adoptee's birth family that is relevant to the present or future health care or medical treatment of the adoptee or the adoptee's birth family. The term includes, but is not limited to, the following:

(1) Otherwise confidential or privileged information, if identifying information has been removed under section 2925 (relating to providing information from registry).

(2) Information about the birth parents of a child that may concern a potential hereditary or congenital medical problem.

"Noncertified copy of original birth record." A summary of original birth record, similar in form to a certified copy of an original birth record and consisting of only the names and ages of the birth parents, the date and county of the birth of the child and the name given to the child at birth.

"Social history information." The term includes, but is not limited to, the following:

(1) Information about the adoptee and birth relatives of the adoptee, including economic, cultural and ethnic information.

(2) A developmental history of the adoptee, including the circumstances at birth, early development and subsequent age-appropriate task development.

(3) The social experiences of the adoptee, including abuse and neglect, out-of-home care and patterns of interpersonal relationships.

(4) The educational experiences of the adoptee, including the name of schools attended and dates of enrollment, academic performance, extracurricular activities and special interests.

(5) The current functioning of the adoptee, including behavioral patterns and relationships.

(6) The circumstances surrounding the adoption.

"Summary of original birth record." (Deleted by amendment).

(Nov. 3, 2016, P.L.993, No.127, eff. imd.)

2016 Amendment. Act 127 added the def. of "noncertified copy of original birth record" and deleted the def. of "summary of original birth record."

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 2912 - Combined request for information

An individual authorized to receive both nonidentifying information and identifying information may file a single written request under Subchapter D (relating to release of information).



Section 2913 - Reasonable fees

Any court or agency may charge reasonable fees for services provided under this chapter.



Section 2914 - Immunity from liability

(a) General rule.--A person or agency, including the Commonwealth and any of its governmental subdivisions, that participates in good faith in providing services under this chapter has immunity from civil liability that may otherwise result by reason of an action or a failure to act under this chapter.

(b) Presumption of good faith.--For the purpose of a civil proceeding, the good faith of any person or agency that provides services pursuant to this chapter is presumed.



Section 2915 - Court and agency records

(a) General rule.--All court and agency records shall be maintained as a permanent record and withheld from inspection except as provided under this chapter.

(b) Who may access court or agency records.--Only the following are authorized to access court or agency records for the purpose of releasing nonidentifying or identifying information under this chapter:

(1) The court which finalized the adoption.

(2) The agency that coordinated the adoption.

(3) A successor agency authorized by the court which finalized the adoption.

(c) Disposition of agency records upon closure.--

(1) As soon as practicable, but not less than 30 days prior to the date on which an agency ceases to operate as a legal entity in this Commonwealth, the agency shall, unless it has applied to operate as a new legal entity, notify the department of its intention to cease operating.

(2) Within this time period, the agency shall submit a plan to the department relating to the closure and transfer of case records to another agency. The plan shall be subject to approval by the department.

(3) In preparation for its closure and transfer of case records, the agency shall label its case records to identify the respective court that finalized an adoption or where a petition to terminate parental rights or to adopt has been filed.

(4) The department shall notify each court so identified by the agency of the name, address and telephone number of the agency to which case records have been transferred.



Section 2916 - Attorney records

An attorney representing a party to an adoption proceeding or acting as counsel or guardian ad litem for a child in a proceeding under this part may forward records and information relating to the child, the child's birth family and the adoptive family to the court which finalized the adoption, as established by general rule by the Supreme Court. Such records and information shall be treated as court records for purposes of this chapter.



Section 2921 - Establishment of registry

The department shall do all of the following:

(1) Establish a Statewide confidential registry for the receipt, filing and retention of medical and social history information and authorization forms for all adoptions finalized or registered in this Commonwealth.

(2) Prescribe and distribute forms on which an adoptee, an adoptive parent and a birth parent may:

(i) Request identifying information or contact.

(ii) Authorize or refuse to authorize the release of identifying information or contact.

(iii) File and update information with the registry.

(3) Retain information filed with the registry as a permanent record.

(4) Disseminate the information pursuant to the requirements of this subchapter.



Section 2922 - Informational material

The department shall publicize the availability of the registry and the manner in which information may be filed with and obtained from the registry.



Section 2923 - Filing information with registry

An adoptee, an adoptive parent and a birth parent may at any time file and update medical and social history information with the registry on a form developed by the department.



Section 2924 - Who may request information from registry

The following individuals may request information from the registry:

(1) An adoptee who is at least 18 years of age.

(2) An adoptive parent of an adoptee who is under 18 years of age, adjudicated incapacitated or deceased.

(3) A legal guardian of an adoptee who is under 18 years of age or adjudicated incapacitated.

(4) A descendant of a deceased adoptee.

(5) The birth parent of an adoptee who is at least 21 years of age.

(6) A parent of a birth parent of an adoptee who is at least 21 years of age if the birth parent consents, is adjudicated incapacitated or is deceased.

(7) A birth sibling of an adoptee, if both the birth sibling and adoptee are at least 21 years of age, and:

(i) the birth sibling remained in the custody of the birth parent and the birth parent consents, is deceased or adjudicated incapacitated;

(ii) both the birth sibling and adoptee were adopted out of the same birth family; or

(iii) the birth sibling was not adopted out of the birth family and did not remain in the custody of the birth parent.



Section 2925 - Providing information from registry

(a) Nonidentifying information.--Nonidentifying information, if available, shall be provided to the requester within 30 days of the request.

(b) Identifying information.--

(1) If an authorization form is on file, the department shall notify the requester within 30 days of the request whether information may be released.

(2) If there is no authorization on file, the department shall designate an authorized representative to:

(i) Use reasonable efforts to locate the subject of the request.

(ii) If the subject of the request is located, obtain written authorization from the subject before any information is released.

(c) Confidentiality of information.--In conducting a search, the court or agency shall ensure that no individual, other than a birth parent, is informed of the adoptee's existence and relationship to the birth parent.

(d) When inquiry not mandatory.--An authorized representative of the court or agency conducting a search may not make an inquiry which the representative reasonably believes may compromise the confidentiality relating to the relationship between the adoptee and a birth parent of the adoptee.

(e) Authorization form.--An authorization form allowing the release of identifying information may be withdrawn at any time by the individual who signed the authorization form.

(f) Editing information.--Before the release of information from the registry, the department shall remove any identifying information, unless authorized in writing by the subject of the information to release the identifying information.

Cross References. Section 2925 is referred to in section 2911 of this title.



Section 2926 - Rules and regulations

The department shall promulgate rules and regulations necessary to implement this subchapter. The department may request, but shall not require, an agency to submit medical and social history information for adoptions finalized or registered in this Commonwealth prior to the effective date of this subchapter.



Section 2931 - Access to information

(a) Who may access information.--The following individuals may file a written request for nonidentifying information or identifying information or contact with the court which finalized the adoption, the agency which coordinated the adoption or a successor agency:

(1) An adoptee who is at least 18 years of age.

(2) An adoptive parent of an adoptee who is:

(i) under 18 years of age;

(ii) adjudicated incapacitated and is 18 years of age or older; or

(iii) deceased.

(3) A legal guardian of an adoptee who is under 18 years of age or adjudicated incapacitated.

(4) A descendant of a deceased adoptee.

(5) A birth parent of an adoptee who is 21 years of age or older.

(6) A parent of a birth parent of an adoptee who is 21 years of age or older, if the birth parent consents, is adjudicated incapacitated or is deceased.

(7) A birth sibling of an adoptee, if both the birth sibling and adoptee are 21 years of age or older and:

(i) the birth sibling remained in the custody of the birth parent and the birth parent consents, is deceased or adjudicated incapacitated;

(ii) both the birth sibling and the adoptee were adopted out of the same birth family; or

(iii) the birth sibling was not adopted out of the birth family and did not remain in the custody of the birth parent.

(b) Who may be the subject of a request for information.--An individual enumerated under subsection (a) may request nonidentifying or identifying information regarding or contact with the following individuals:

(1) An adoptee who is 21 years of age or older.

(2) A birth parent of an adoptee.

(3) A parent of a birth parent of an adoptee who is 21 years of age or older, if the birth parent consents, is adjudicated incapacitated or is deceased.

(4) A birth sibling of an adoptee, if both the birth sibling and the adoptee are 21 years of age or older and:

(i) the birth sibling remained in the custody of the birth parent and the birth parent consents, is deceased or adjudicated incapacitated;

(ii) both the birth sibling and the adoptee were adopted out of the same birth family; or

(iii) the birth sibling was not adopted out of the birth family and did not remain in the custody of the birth parent.



Section 2932 - Nonidentifying information

(a) Notice of receipt of request.--When the court or agency receives a written request for nonidentifying information, it shall, within 30 days, notify the individual requesting the information of its receipt of the request.

(b) Furnishing nonidentifying information.--The court or agency shall, within 120 days, review its records and furnish to the requester any information concerning the adoption that will not compromise the confidentiality of the relationship between the adoptee and the adoptee's birth parent.



Section 2933 - Identifying information

(a) Notice of availability of records.--The court or agency shall, within 120 days of receiving a written request for identifying information or contact, do all of the following:

(1) Determine whether it has in its possession any records relating to the adoptee.

(2) Conduct a good faith search for identifying information, which search shall be commenced within 120 days. The search for information shall only be conducted by an authorized representative appointed by:

(i) the court in which the adoption was finalized;

(ii) the agency that coordinated the adoption;

(iii) a successor, by merger or acquisition, of the agency that coordinated the adoption; or

(iv) if neither the agency nor a successor exists, by an agency authorized by the court.

The authorized representative shall review the court and agency record for identifying information regarding the birth or adoptive family and shall determine whether an authorization form has been filed with the court or agency.

(3) Notify any other court or agency listed in its records of the existence of the request for identifying information.

(4) Ask any other court or agency listed in its records to advise if an authorization form has been filed.

(5) Contact the information registry established under Subchapter C (relating to information registry), advise the registry of the request for identifying information and ask whether an authorization form has been filed.

(6) Notify the requesting individual of its findings pursuant to this subsection.

(b) No authorization form.--If an applicable authorization form is not located, all of the following apply:

(1) The authorized representative shall use reasonable efforts to locate the subject of the search.

(2) If the subject of the search is located, the authorized representative shall obtain written authorization from the subject before any identifying information is released or contact between the parties is made.

(3) If the requester is an adoptee seeking the identity of a birth parent, the identity of a deceased birth parent may be disclosed.

(4) If the requester is an adoptee seeking the identity of both birth parents and only one birth parent agrees to the disclosure, only the information relating to that birth parent shall be disclosed.

(c) Withdrawal of authorization form.--An individual may withdraw the individual's authorization form at any time.



Section 2934 - Statement of medical and social history information

(a) Filing places.--A statement regarding medical and social history information may be filed with the following:

(1) The court that terminated parental rights.

(2) The court that finalized the adoption.

(3) The agency that coordinated the adoption.

(4) The information registry established under Subchapter C (relating to information registry).

(b) Individuals authorized to file and request.--The following individuals may at any time file, update and request a statement regarding medical and social history information:

(1) An adoptee who is 18 years of age or older.

(2) An adoptive parent or legal guardian of an adoptee who is under 18 years of age or adjudicated incapacitated.

(3) A descendant of a deceased adoptee.

(4) A birth parent.

(5) A legal guardian of an adjudicated incapacitated birth parent.

(6) A survivor of a deceased birth parent.

(c) Maintenance of record.--A statement regarding medical and social history information shall be maintained as a permanent record.

(d) Forwarding statement.--If a statement regarding medical and social history information is filed in the court that terminated parental rights, a copy of the statement shall be forwarded to the court that finalized the adoption and the information registry established under Subchapter C.

(e) Notice of filing.--

(1) Within 30 days of filing of a statement regarding medical and social history information, the court, agency or information registry shall give notice of its receipt to the individual who filed the statement.

(2) Within 120 days after a statement is filed, the court, agency or information registry shall give notice of the filing to the individual who is at least 21 years of age and to whom the information is intended to benefit, if known or identified in its records.

(f) Request for information.--

(1) When the court or agency receives a written request for medical and social history information, it shall notify the requester within 120 days whether it possesses any medical and social history information relating to the adoption.

(2) Within 120 days of locating medical and social history information, the court or agency shall do the following:

(i) For nonidentifying information, review and furnish to the requester any medical and social history information that will not compromise the confidentiality of the relationship between the adoptee and the adoptee's birth parent.

(ii) For identifying information, if an authorization form is on file with the court, agency or information registry, furnish to the requester the available identifying information in its records.

(g) No information or authorization form on file.--If a court or agency receives a request for medical and social history information and finds that no such information is in its records or that no authorization form is on file, the court or agency shall do the following:

(1) Contact the subject of the request and ask that the subject:

(i) provide nonidentifying information for the benefit of the requester; or

(ii) file an authorization form.

(2) If the subject of the request cannot be located from information contained in the court records, appoint an authorized representative to use reasonable efforts to locate the subject.

(3) If nonidentifying information is provided by the subject of the request, provide the nonidentifying information to the requester.

(4) If an authorization form is filed, provide identifying information to the requester.

(h) Deceased birth parent.--If the requester is an adoptee seeking information about a birth parent and the birth parent is deceased, any information on file regarding the deceased birth parent may be disclosed.



Section 2935 - Confidentiality

(a) General rule.--In conducting a search, the court or agency shall ensure that no individual, other than a birth parent, is informed of the adoptee's existence and relationship to the birth parent of the adoptee.

(b) When inquiry not mandatory.--An authorized representative of the court or agency conducting a search may not make an inquiry which the representative reasonably believes may compromise the confidentiality relating to the relationship between the adoptee and a birth parent of the adoptee.



Section 2936 - Refusal to search

(a) Agency.--

(1) If an agency is satisfied that a request could cause physical or emotional harm to the requesting individual or others, the agency may decline to conduct a search to determine whether an individual will authorize the disclosure of identifying information or contact under this chapter.

(2) An agency may decline to commence or conduct a search required under this chapter if the requester fails to pay the reasonable costs associated with commencing or conducting the search.

(3) (i) An agency that declines to conduct a search shall refer the request to the court that finalized the adoption and inform the court of its reasons for declining the request.

(ii) The agency shall notify the requester of the referral and identify the court to which the referral was made.

(b) Court.--

(1) If a court is satisfied that a request could cause physical or emotional harm to the requesting individual or others, the court receiving a request for identifying information or contact may decline to perform a search.

(2) A court that declines to conduct a search shall inform the requesting individual of its decision in writing and of the procedures for appeal of that decision.



Section 2937 - Original birth record

(a) General rule.--Notwithstanding any other provision of law, an adoptee who is at least 18 years of age and who has graduated from high school, completed a General Educational Development program or has legally withdrawn from secondary schooling or, if the adoptee is deceased, the adoptee's descendants, may apply to the Department of Health for the adoptee's noncertified copy of original birth record. Subject to subsections (b) and (c), the Department of Health shall issue a noncertified copy of original birth record within 45 days of receipt of an application if the application complies with the requirements of subsection (d).

(b) Contact preference.--The Department of Health shall develop and, upon request, make available to each birth parent named on the original birth certificate a contact preference form on which the birth parent may state a preference regarding contact by an adoptee who is the birth child of the birth parent. Upon such request, the Department of Health shall also provide the birth parent with an updated medical history form, which shall be completed and returned, together with the completed contact preference form, by the birth parent to the Department of Health. The contact preference form shall provide the birth parent with options, in substantially the following form, from which the birth parent shall select one:

(1) I would like to be contacted. I have completed the contact preference form and an updated medical history form and am filing them with the Department of Health.

(2) I would prefer to be contacted only through an intermediary. I have completed the contact preference form and an updated medical history form and am filing them with the Department of Health.

(3) Do not contact me. I may change this preference by filling out another contact preference form. I have completed the contact preference form and an updated medical history form and am filing them with the Department of Health.

(c) Redaction request form.--A birth parent may request that the birth parent's name be redacted from a noncertified copy of original birth record issued to an adoptee in accordance with the following:

(1) The Department of Health shall prescribe a birth parent's name redaction request form. The form shall include all of the following:

(i) Information about the procedures and requirements for a birth parent to do either of the following:

(A) Have the form placed in the adoption file of the adoptee who is the birth child of the birth parent so that the birth parent's name is redacted from the noncertified copy of original birth record issued to the adoptee.

(B) Have the form removed from the adoption file of the adoptee if the birth parent later decides to permit the birth parent's name to be included on the noncertified copy of original birth record.

(ii) Provisions necessary for the Department of Health to be able to identify the adoption file of the adoptee to whom the form pertains.

(iii) A place for the birth parent to attest that the birth parent is the birth parent of the adoptee to whom the form pertains.

(2) The Department of Health shall make a birth parent's name redaction request form available upon request following the effective date of this subsection. The Department of Health shall accept a name redaction request form if all of the following apply:

(i) The form has been notarized.

(ii) The birth parent provides two items of identification of the birth parent.

(iii) If a medical history for the birth parent was not previously prepared, or the medical history was prepared but needs to be updated, the birth parent does the following, as appropriate:

(A) Completes a medical history form.

(B) Updates the birth parent's medical history information.

(iv) The Department of Health is satisfied that the form has been substantially completed.

(3) The Department of Health shall file an accepted name redaction request form in the adoption file of the adoptee to whom the form pertains.

(4) A birth parent may request at any time that the Department of Health remove the name redaction request form from the adoption file of the adoptee to whom the form pertains. The Department of Health shall remove the form if the birth parent provides the department all of the following:

(i) Two items of identification of the birth parent.

(ii) Information the Department of Health needs to be able to identify the adoption file of the adoptee to whom the form pertains.

(iii) A notarized attestation that the birth parent is the birth parent of the adoptee to whom the form pertains.

(5) A name redaction request form removed from an adoption file shall be destroyed.

(6) The Department of Health shall include on its Internet website information about birth parents' name redaction request forms. All of the following information shall be provided:

(i) The purpose of the form.

(ii) The procedures to be followed and requirements to be met for the Department of Health to accept the form.

(iii) The date when birth parents may begin to file the form with the Department of Health.

(iv) The procedures to be followed and requirements to be met for having the form removed from an adoption file.

(v) Any other information the Department of Health considers necessary.

(7) If the birth parent dies after submitting a name redaction request form, a noncertified copy of original birth record may be provided to the adoptee without redaction of the deceased birth parent's name.

(d) Application.--An application under subsection (a) shall be in a form acceptable to the Department of Health and shall include the following information:

(1) The adoptee's current name and name assumed at the time of adoption.

(2) The adoptee's address.

(3) The adoptee's age and date of birth.

(4) The adoptee's gender at birth.

(5) Proof of identification.

(6) The adoptee's telephone number.

(7) Any other information required by the Department of Health, but only to the extent the information is necessary for the Department of Health to verify the identity of the applicant, locate the relevant records or provide the adoptee's noncertified copy of original birth record to the adoptee.

(e) Application procedures.--The Department of Health shall develop policies and procedures necessary to comply with this section within 210 days of the effective date of this subsection.

(f) Fee.--The Department of Health may charge a fee for issuing a noncertified copy of original birth record as required by this section. The fee charged shall not exceed the fee for a certified copy of an original birth record provided in section 609-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(g) Construction.--Nothing in this section shall be construed to permit disclosure of an adoptee's birth record to the birth parents of an adoptee.

(Nov. 3, 2016, P.L.993, No.127, eff. imd.)

2016 Amendment. Act 127 amended the entire section, effective immediately as to subsec. (e) and in one year as to the remainder of the section.



Section 2938 - Rules and regulations

The department shall promulgate rules and regulations implementing a standardized training program for court-appointed and agency-appointed authorized representatives conducting searches under this subchapter.






Chapter 31 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 31 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 3101 - Short title of part

This part shall be known and may be cited as the Divorce Code.



Section 3102 - Legislative findings and intent

(a) Policy.--The family is the basic unit in society and the protection and preservation of the family is of paramount public concern. Therefore, it is the policy of the Commonwealth to:

(1) Make the law for legal dissolution of marriage effective for dealing with the realities of matrimonial experience.

(2) Encourage and effect reconciliation and settlement of differences between spouses, especially where children are involved.

(3) Give primary consideration to the welfare of the family rather than the vindication of private rights or the punishment of matrimonial wrongs.

(4) Mitigate the harm to the spouses and their children caused by the legal dissolution of the marriage.

(5) Seek causes rather than symptoms of family disintegration and cooperate with and utilize the resources available to deal with family problems.

(6) Effectuate economic justice between parties who are divorced or separated and grant or withhold alimony according to the actual need and ability to pay of the parties and insure a fair and just determination and settlement of their property rights.

(b) Construction of part.--The objectives set forth in subsection (a) shall be considered in construing provisions of this part and shall be regarded as expressing the legislative intent.



Section 3103 - Definitions

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Alimony." An order for support granted by this Commonwealth or any other state to a spouse or former spouse in conjunction with a decree granting a divorce or annulment.

"Alimony pendente lite." An order for temporary support granted to a spouse during the pendency of a divorce or annulment proceeding.

"Convicted." Having been found guilty, having entered a plea of guilty or nolo contendere or having been accepted into Accelerated Rehabilitative Disposition.

"Divorce." Divorce from the bonds of matrimony.

"Grounds for divorce." The grounds enumerated in section 3301 (relating to grounds for divorce).

"Irretrievable breakdown." Estrangement due to marital difficulties with no reasonable prospect of reconciliation.

"Personal injury crime." An act that constitutes a misdemeanor or felony under any of the following, or criminal attempt, solicitation or conspiracy to commit any of the following:

18 Pa.C.S. Ch. 25 (relating to criminal homicide).

18 Pa.C.S. Ch. 27 (relating to assault).

18 Pa.C.S. Ch. 29 (relating to kidnapping).

18 Pa.C.S. Ch. 30 (relating to human trafficking).

18 Pa.C.S. Ch. 31 (relating to sexual offenses).

18 Pa.C.S. § 3301 (relating to arson and related offenses).

18 Pa.C.S. Ch. 37 (relating to robbery).

18 Pa.C.S. Ch. 49 Subch. B (relating to victim and witness intimidation).

75 Pa.C.S. § 3732 (relating to homicide by vehicle).

75 Pa.C.S. § 3742 (relating to accidents involving death or personal injury).

"Qualified professionals." Includes marriage counselors, psychologists, psychiatrists, social workers, ministers, priests, rabbis or other persons who, by virtue of their training and experience, are able to provide counseling.

"Separate and apart." Cessation of cohabitation, whether living in the same residence or not. In the event a complaint in divorce is filed and served, it shall be presumed that the parties commenced to live separate and apart not later than the date that the complaint was served.

"Spousal support." Care, maintenance and financial assistance.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days; Apr. 21, 2016, P.L.166, No.24, eff. 60 days)

2016 Amendment. Act 24 added the defs. of "convicted" and "personal injury crime."

2004 Amendment. Act 175 amended the def. of "separate and apart." Section 5(1) of Act 175 provided that the amendment shall apply to complaints served before, on or after the effective date of par. (1).

Cross References. Section 3103 is referred to in section 5948 of Title 42 (Judiciary and Judicial Procedure).



Section 3104 - Bases of jurisdiction

(a) Jurisdiction.--The courts shall have original jurisdiction in cases of divorce and for the annulment of void or voidable marriages and shall determine, in conjunction with any decree granting a divorce or annulment, the following matters, if raised in the pleadings, and issue appropriate decrees or orders with reference thereto, and may retain continuing jurisdiction thereof:

(1) The determination and disposition of property rights and interests between spouses, including any rights created by any antenuptial, postnuptial or separation agreement and including the partition of property held as tenants by the entireties or otherwise and any accounting between them, and the order of any spousal support, alimony, alimony pendente lite, counsel fees or costs authorized by law.

(2) The future care, custody and visitation rights as to children of the marriage or purported marriage.

(3) Any support or assistance which shall be paid for the benefit of any children of the marriage or purported marriage.

(4) Any property settlement involving any of the matters set forth in paragraphs (1), (2) and (3) as submitted by the parties.

(5) Any other matters pertaining to the marriage and divorce or annulment authorized by law and which fairly and expeditiously may be determined and disposed of in such action.

(b) Residence and domicile of parties.--No spouse is entitled to commence an action for divorce or annulment under this part unless at least one of the parties has been a bona fide resident in this Commonwealth for at least six months immediately previous to the commencement of the action. Both parties shall be competent witnesses to prove their respective residence, and proof of actual residence within this Commonwealth for six months shall create a presumption of domicile within this Commonwealth.

(c) Powers of court.--The court has authority to entertain an action under this part notwithstanding the fact that the marriage of the parties and the cause for divorce occurred outside of this Commonwealth and that both parties were at the time of the occurrence domiciled outside this Commonwealth. The court also has the power to annul void or voidable marriages celebrated outside this Commonwealth at a time when neither party was domiciled within this Commonwealth.

(d) Foreign forum.--After the dissolution or annulment of a marriage in a foreign forum where a matter under subsection (a) has not been decided, a court of this Commonwealth shall have jurisdiction to determine a matter under subsection (a) to the fullest extent allowed under the Constitution of the United States.

(e) Venue.--A proceeding for divorce or annulment may be brought in the county:

(1) where the defendant resides;

(2) if the defendant resides outside of this Commonwealth, where the plaintiff resides;

(3) of matrimonial domicile, if the plaintiff has continuously resided in the county;

(4) prior to six months after the date of final separation and with agreement of the defendant, where the plaintiff resides or, if neither party continues to reside in the county of matrimonial domicile, where either party resides; or

(5) after six months after the date of final separation, where either party resides.

Suspension by Court Rule. Section 3104(e) was suspended by Pennsylvania Rule of Civil Procedure No. 1920.91, as amended May 5, 1997, insofar as it applies to the practice and procedure in actions for divorce or annulment of marriage.



Section 3105 - Effect of agreement between parties

(a) Enforcement.--A party to an agreement regarding matters within the jurisdiction of the court under this part, whether or not the agreement has been merged or incorporated into the decree, may utilize a remedy or sanction set forth in this part to enforce the agreement to the same extent as though the agreement had been an order of the court except as provided to the contrary in the agreement.

(b) Certain provisions subject to modification.--A provision of an agreement regarding child support, visitation or custody shall be subject to modification by the court upon a showing of changed circumstances.

(c) Certain provisions not subject to modification.--In the absence of a specific provision to the contrary appearing in the agreement, a provision regarding the disposition of existing property rights and interests between the parties, alimony, alimony pendente lite, counsel fees or expenses shall not be subject to modification by the court.



Section 3106 - Premarital agreements

(a) General rule.--The burden of proof to set aside a premarital agreement shall be upon the party alleging the agreement to be unenforceable. A premarital agreement shall not be enforceable if the party seeking to set aside the agreement proves, by clear and convincing evidence, that:

(1) the party did not execute the agreement voluntarily; or

(2) the party, before execution of the agreement:

(i) was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(ii) did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(iii) did not have an adequate knowledge of the property or financial obligations of the other party.

(b) Definition.--As used in this section, the term "premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment. Act 175 added section 3106. Section 5(2) of Act 175 provided that section 3106 shall apply to premarital agreements executed on or after the effective date of par. (2).






Chapter 33 - Dissolution of Marital Status

Chapter Notes

Enactment. Chapter 33 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 3301 - Grounds for divorce

(a) Fault.--The court may grant a divorce to the innocent and injured spouse whenever it is judged that the other spouse has:

(1) Committed willful and malicious desertion, and absence from the habitation of the injured and innocent spouse, without a reasonable cause, for the period of one or more years.

(2) Committed adultery.

(3) By cruel and barbarous treatment, endangered the life or health of the injured and innocent spouse.

(4) Knowingly entered into a bigamous marriage while a former marriage is still subsisting.

(5) Been sentenced to imprisonment for a term of two or more years upon conviction of having committed a crime.

(6) Offered such indignities to the innocent and injured spouse as to render that spouse's condition intolerable and life burdensome.

(b) Institutionalization.--The court may grant a divorce from a spouse upon the ground that insanity or serious mental disorder has resulted in confinement in a mental institution for at least 18 months immediately before the commencement of an action under this part and where there is no reasonable prospect that the spouse will be discharged from inpatient care during the 18 months subsequent to the commencement of the action. A presumption that no prospect of discharge exists shall be established by a certificate of the superintendent of the institution to that effect and which includes a supporting statement of a treating physician.

(c) Mutual consent.--

(1) The court may grant a divorce where it is alleged that the marriage is irretrievably broken and 90 days have elapsed from the date of commencement of an action under this part and an affidavit has been filed by each of the parties evidencing that each of the parties consents to the divorce.

(2) The consent of a party shall be presumed where that party has been convicted of committing a personal injury crime against the other party.

(d) Irretrievable breakdown.--

(1) The court may grant a divorce where a complaint has been filed alleging that the marriage is irretrievably broken and an affidavit has been filed alleging that the parties have lived separate and apart for a period of at least one year and that the marriage is irretrievably broken and the defendant either:

(i) Does not deny the allegations set forth in the affidavit.

(ii) Denies one or more of the allegations set forth in the affidavit but, after notice and hearing, the court determines that the parties have lived separate and apart for a period of at least one year and that the marriage is irretrievably broken.

(2) If a hearing has been held pursuant to paragraph (1)(ii) and the court determines that there is a reasonable prospect of reconciliation, then the court shall continue the matter for a period not less than 90 days nor more than 120 days unless the parties agree to a period in excess of 120 days. During this period, the court shall require counseling as provided in section 3302 (relating to counseling). If the parties have not reconciled at the expiration of the time period and one party states under oath that the marriage is irretrievably broken, the court shall determine whether the marriage is irretrievably broken. If the court determines that the marriage is irretrievably broken, the court shall grant the divorce. Otherwise, the court shall deny the divorce.

(e) No hearing required in certain cases.--If grounds for divorce alleged in the complaint or counterclaim are established under subsection (c) or (d), the court shall grant a divorce without requiring a hearing on any other grounds.

(Apr. 21, 2016, P.L.166, No.24, eff. 60 days; Oct. 4, 2016, P.L.865, No. 102, eff. 60 days)

2016 Amendments. Act 24 amended subsec. (c) and Act 102 amended subsec. (d). Section 2 of Act 102 provided that the amendment of subsec. (d) shall apply to periods of living separate and apart that commence after the effective date of section 2.

Cross References. Section 3301 is referred to in sections 1702, 3103, 3302, 3307, 3323 of this title.



Section 3302 - Counseling

(a) Indignities.--Whenever indignities under section 3301(a)(6) (relating to grounds for divorce) is the ground for divorce, the court shall require up to a maximum of three counseling sessions where either of the parties requests it.

(b) Mutual consent.--Whenever mutual consent under section 3301(c) is the ground for divorce, the court shall require up to a maximum of three counseling sessions within the 90 days following the commencement of the action where either of the parties requests it.

(c) Irretrievable breakdown.--Whenever the court orders a continuation period as provided for irretrievable breakdown in section 3301(d)(2), the court shall require up to a maximum of three counseling sessions within the time period where either of the parties requests it or may require such counseling where the parties have at least one child under 16 years of age.

(d) Notification of availability of counseling.--Whenever section 3301(a)(6), (c) or (d) is the ground for divorce, the court shall, upon the commencement of an action under this part, notify both parties of the availability of counseling and, upon request, provide both parties a list of qualified professionals who provide such services.

(e) Choice of qualified professionals unrestricted.--The choice of a qualified professional shall be at the option of the parties, and the professional need not be selected from the list provided by the court.

(f) Report.--Where the court requires counseling, a report shall be made by the qualified professional stating that the parties did or did not attend.

(g) Exception.--Notwithstanding any other provision of law, in no case may the court require counseling over the objection of a party that has a protection from abuse order, enforceable under Chapter 61 (relating to protection from abuse) against the other party, or where that party was the victim of a personal injury crime for which the other party was convicted or has entered into an Accelerated Rehabilitative Disposition program as a result of conduct for which the other party was a victim.

(Apr. 21, 2016, P.L.166, No.24, eff. 60 days)

2016 Amendment. Act 24 added subsec. (g).

Cross References. Section 3302 is referred to in section 3301 of this title.



Section 3303 - Annulment of void and voidable marriages

(a) General rule.--In all cases where a supposed or alleged marriage has been contracted which is void or voidable under this title or under applicable law, either party to the supposed or alleged marriage may bring an action in annulment to have it declared void in accordance with the procedures provided by this part and prescribed by general rules.

(b) Common-law marriage.--In the case of a purported common-law marriage where a party was under 18 years of age, a parent or guardian of the minor may bring a declaratory judgment proceeding during the party's minority to have the marriage declared void.

Cross References. Section 3303 is referred to in section 3304 of this title.



Section 3304 - Grounds for annulment of void marriages

(a) General rule.--Where there has been no confirmation by cohabitation following the removal of an impediment, the supposed or alleged marriage of a person shall be deemed void in the following cases:

(1) Where either party at the time of such marriage had an existing spouse and the former marriage had not been annulled nor had there been a divorce except where that party had obtained a decree of presumed death of the former spouse.

(2) Where the parties to such marriage are related within the degrees of consanguinity prohibited by section 1304(e) (relating to restrictions on issuance of license).

(3) Where either party to such marriage was incapable of consenting by reason of insanity or serious mental disorder or otherwise lacked capacity to consent or did not intend to consent to the marriage.

(4) Where either party to a purported common-law marriage was under 18 years of age.

(b) Procedures.--In all cases of marriages which are void, the marriage may be annulled as set forth in section 3303 (relating to annulment of void and voidable marriages) or its invalidity may be declared in any collateral proceeding.

Cross References. Section 3304 is referred to in section 1702 of this title.



Section 3305 - Grounds for annulment of voidable marriages

(a) General rule.--The marriage of a person shall be deemed voidable and subject to annulment in the following cases:

(1) Where either party to the marriage was under 16 years of age unless the marriage was expressly authorized by the court.

(2) Where either party was 16 or 17 years of age and lacked the consent of parent or guardian or express authorization of the court and has not subsequently ratified the marriage upon reaching 18 years of age and an action for annulment is commenced within 60 days after the marriage ceremony.

(3) Where either party to the marriage was under the influence of alcohol or drugs and an action for annulment is commenced within 60 days after the marriage ceremony.

(4) Where either party to the marriage was at the time of the marriage and still is naturally and incurably impotent unless the condition was known to the other party prior to the marriage.

(5) Where one party was induced to enter into the marriage due to fraud, duress, coercion or force attributable to the other party and there has been no subsequent voluntary cohabitation after knowledge of the fraud or release from the effects of fraud, duress, coercion or force.

(b) Status of voidable marriage.--In all cases of marriages which are voidable, either party to the marriage may seek and obtain an annulment of the marriage but, until a decree of annulment is obtained from a court of competent jurisdiction, the marriage shall be valid. The validity of a voidable marriage shall not be subject to attack or question by any person if it is subsequently confirmed by the parties to the marriage or if either party has died.



Section 3306 - Proceedings to determine marital status

When the validity of a marriage is denied or doubted, either or both of the parties to the marriage may bring an action for a declaratory judgment seeking a declaration of the validity or invalidity of the marriage and, upon proof of the validity or invalidity of the marriage, the marriage shall be declared valid or invalid by decree of the court and, unless reversed upon appeal, the declaration shall be conclusive upon all persons concerned.

Cross References. Section 3306 is referred to in section 7541 of Title 42 (Judiciary and Judicial Procedure).



Section 3307 - Defenses

(a) General rule.--Existing common-law defenses are retained as to the grounds enumerated in section 3301(a) and (b) (relating to grounds for divorce). The defenses of condonation, connivance, collusion, recrimination and provocation are abolished as to the grounds enumerated in section 3301(c) and (d).

(b) Adultery.--In an action for divorce on the ground of adultery, it is a good defense and a perpetual bar against the action if the defendant alleges and proves, or if it appears in the evidence, that the plaintiff:

(1) has been guilty of like conduct;

(2) has admitted the defendant into conjugal society or embraces after the plaintiff knew of the fact;

(3) allowed the defendant's prostitution or received hire from it; or

(4) exposed the defendant to lewd company whereby the defendant became involved in the adultery.



Section 3308 - Action where defendant suffering from mental disorder

If a spouse is insane or suffering from serious mental disorder, an action may be commenced under this part against that spouse upon any ground for divorce or annulment.



Section 3309 - General appearance and collusion

The entry of a general appearance by, or in behalf of, a defendant does not constitute collusion. Collusion shall be found to exist only where the parties conspired to fabricate grounds for divorce or annulment, agreed to and did commit perjury or perpetrated fraud on the court. Negotiation and discussion of terms of property settlement and other matters arising by reason of contemplated divorce or annulment do not constitute collusion.



Section 3321 - Hearing by master

The court may appoint a master to hear testimony on all or some issues, except issues of custody and paternity, and return the record and a transcript of the testimony together with a report and recommendation as prescribed by general rules, or a judge of the court in chambers may appoint a master to hold a nonrecord hearing and to make recommendations and return the same to the court, in which case either party may demand a hearing de novo before the court.

Suspension by Court Rule. Section 3321 was suspended by Pennsylvania Rule of Civil Procedure No. 1920.91, as amended May 5, 1997, insofar as it prohibits the appointment of masters in partial custody or visitation matters.



Section 3322 - Jury trial

(a) Application for jury trial.--After service of the complaint in divorce or annulment on the defendant in the manner prescribed by general rules or entry of a general appearance for the defendant, if either of the parties desires any matter of fact that is affirmed by one and denied by the other to be tried by a jury, that party may take a rule upon the opposite party, to be allowed by a judge of the court, to show cause why the issues of fact set forth in the rule should not be tried by a jury, which rule shall be served upon the opposite party or counsel for the opposite party.

(b) Disposition of application.--Upon the return of the rule, after hearing, the court may discharge it, make it absolute or frame issues itself. Only the issues ordered by the court shall be tried. The rule shall not be made absolute when, in the opinion of the court, a trial by jury cannot be had without prejudice to the public morals.



Section 3323 - Decree of court

(a) General rule.--In all matrimonial causes, the court may either dismiss the complaint or enter a decree of divorce or annulment of the marriage.

(b) Contents of decree.--A decree granting a divorce or an annulment shall include, after a full hearing, where these matters are raised in any pleadings, an order determining and disposing of existing property rights and interests between the parties, custody, partial custody and visitation rights, child support, alimony, reasonable attorney fees, costs and expenses and any other related matters, including the enforcement of agreements voluntarily entered into between the parties. In the enforcement of the rights of any party to any of these matters, the court shall have all necessary powers, including, but not limited to, the power of contempt and the power to attach wages.

(c) Bifurcation.--(Deleted by amendment).

(c.1) Bifurcation.--With the consent of both parties, the court may enter a decree of divorce or annulment prior to the final determination and disposition of the matters provided for in subsection (b) if the court determines that doing so provides sufficient economic protections for any minor children of the marriage. In the absence of the consent of both parties, the court may enter a decree of divorce or annulment prior to the final determination and disposition of the matters provided for in subsection (b) if:

(1) grounds have been established as provided in subsection (g); and

(2) the moving party has demonstrated that:

(i) compelling circumstances exist for the entry of the decree of divorce or annulment; and

(ii) sufficient economic protections have been provided for the other party and any minor children of the marriage during the pendency of the disposition of the matters provided for in subsection (b).

(d) Substitution for deceased party.--If one of the parties dies after the decree of divorce has been entered, but prior to the final determination in such proceeding of the property rights and interests of the parties under this part, the personal representative of the deceased party shall be substituted as a party as provided by law and the action shall proceed.

(d.1) Death of a party.--In the event one party dies during the course of divorce proceedings, no decree of divorce has been entered and grounds have been established as provided in subsection (g), the parties' economic rights and obligations arising under the marriage shall be determined under this part rather than under 20 Pa.C.S. (relating to decedents, estates and fiduciaries).

(e) Costs.--The court may award costs to the party in whose favor the order or decree shall be entered or may order that each party shall pay their own costs or may order that costs be divided equitably as it shall appear just and reasonable.

(f) Equity power and jurisdiction of the court.--In all matrimonial causes, the court shall have full equity power and jurisdiction and may issue injunctions or other orders which are necessary to protect the interests of the parties or to effectuate the purposes of this part and may grant such other relief or remedy as equity and justice require against either party or against any third person over whom the court has jurisdiction and who is involved in or concerned with the disposition of the cause.

(g) Grounds established.--For purposes of subsections (c.1) and (d.1), grounds are established as follows:

(1) In the case of an action for divorce under section 3301(a) or (b) (relating to grounds for divorce), the court adopts a report of the master or makes its own findings that grounds for divorce exist.

(2) In the case of an action for divorce under section 3301(c), both parties have filed affidavits of consent or, if the presumption in section 3301(c)(2) is established, one party has filed an affidavit of consent.

(3) In the case of an action for divorce under section 3301(d), an affidavit has been filed and no counter-affidavit has been filed or, if a counter-affidavit has been filed denying the affidavit's averments, the court determines that the marriage is irretrievably broken and the parties have lived separate and apart for at least one year at the time of the filing of the affidavit.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days; Apr. 21, 2016, P.L.166, No.24, eff. 60 days; Oct. 4, 2016, P.L.865, No. 102, eff. 60 days)

2016 Amendments. Act 24 amended subsec. (g)(2) and Act 102 amended subsecs. (c.2) and (g)(3). Section 2 of Act 102 provided that the amendment of subsec. (g)(3) shall apply to periods of living separate and apart that commence after the effective date of section 2.

2004 Amendment. Act 175 added subsecs. (c.1), (d.1) and (g) and deleted subsec. (c). See section 5(3), (4) and (5) of Act 175 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 3323 is referred to in sections 2106, 2203, 2507, 6111.1, 6111.2 of Title 20 (Decedents, Estates and Fiduciaries).



Section 3331 - Limitations on attacks upon decrees

The validity of a decree of divorce or annulment issued by a court shall not be questioned, except by appeal, in any court or place in this Commonwealth after the death of either party to the proceeding. If it is shown that a party who subsequently attempts to question the validity of the decree had full knowledge of the facts and circumstances later complained of at the time of issuance of the decree or failed to take any action despite this knowledge within two years after the date of the decree, the party shall be barred from questioning the decree, and it shall be valid in all courts and places within this Commonwealth.



Section 3332 - Opening or vacating decrees

A motion to open a decree of divorce or annulment may be made only within the period limited by 42 Pa.C.S. § 5505 (relating to modification of orders) and not thereafter. The motion may lie where it is alleged that the decree was procured by intrinsic fraud or that there is new evidence relating to the cause of action which will sustain the attack upon its validity. A motion to vacate a decree or strike a judgment alleged to be void because of extrinsic fraud, lack of jurisdiction over the subject matter or a fatal defect apparent upon the face of the record must be made within five years after entry of the final decree. Intrinsic fraud relates to a matter adjudicated by the judgment, including perjury and false testimony, whereas extrinsic fraud relates to matters collateral to the judgment which have the consequence of precluding a fair hearing or presentation of one side of the case.



Section 3333 - Res judicata and estoppel

The validity of a divorce or annulment decree granted by a court having jurisdiction over the subject matter may not be questioned by a party who was subject to the personal jurisdiction of the court except by direct appeal provided or prescribed by law. A party who sought and obtained a decree, financed or agreed to its procurement, or accepted a property settlement, alimony pendente lite or alimony pursuant to the terms of the decree, or who remarries after the decree, or is guilty of laches, is barred from making a collateral attack upon the validity of the decree unless, by clear and convincing evidence, it is established that fraud by the other party prevented the making of a timely appeal from the divorce or annulment decree.






Chapter 35 - Property Rights

Chapter Notes

Enactment. Chapter 35 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Cross References. Chapter 35 is referred to in section 3701 of this title.



Section 3501 - Definitions

(a) General rule.--As used in this chapter, "marital property" means all property acquired by either party during the marriage and the increase in value of any nonmarital property acquired pursuant to paragraphs (1) and (3) as measured and determined under subsection (a.1). However, marital property does not include:

(1) Property acquired prior to marriage or property acquired in exchange for property acquired prior to the marriage.

(2) Property excluded by valid agreement of the parties entered into before, during or after the marriage.

(3) Property acquired by gift, except between spouses, bequest, devise or descent or property acquired in exchange for such property.

(4) Property acquired after final separation until the date of divorce, except for property acquired in exchange for marital assets.

(5) Property which a party has sold, granted, conveyed or otherwise disposed of in good faith and for value prior to the date of final separation.

(6) Veterans' benefits exempt from attachment, levy or seizure pursuant to the act of September 2, 1958 (Public Law 85-857, 72 Stat. 1229), as amended, except for those benefits received by a veteran where the veteran has waived a portion of his military retirement pay in order to receive veterans' compensation.

(7) Property to the extent to which the property has been mortgaged or otherwise encumbered in good faith for value prior to the date of final separation.

(8) Any payment received as a result of an award or settlement for any cause of action or claim which accrued prior to the marriage or after the date of final separation regardless of when the payment was received.

(a.1) Measuring and determining the increase in value of nonmarital property.--The increase in value of any nonmarital property acquired pursuant to subsection (a)(1) and (3) shall be measured from the date of marriage or later acquisition date to either the date of final separation or the date as close to the hearing on equitable distribution as possible, whichever date results in a lesser increase. Any decrease in value of the nonmarital property of a party shall be offset against any increase in value of the nonmarital property of that party. However, a decrease in value of the nonmarital property of a party shall not be offset against any increase in value of the nonmarital property of the other party or against any other marital property subject to equitable division.

(b) Presumption.--All real or personal property acquired by either party during the marriage is presumed to be marital property regardless of whether title is held individually or by the parties in some form of co-ownership such as joint tenancy, tenancy in common or tenancy by the entirety. The presumption of marital property is overcome by a showing that the property was acquired by a method listed in subsection (a).

(c) Defined benefit retirement plans.--Notwithstanding subsections (a), (a.1) and (b):

(1) In the case of the marital portion of a defined benefit retirement plan being distributed by means of a deferred distribution, the defined benefit plan shall be allocated between its marital and nonmarital portions solely by use of a coverture fraction. The denominator of the coverture fraction shall be the number of months the employee spouse worked to earn the total benefit and the numerator shall be the number of such months during which the parties were married and not finally separated. The benefit to which the coverture fraction is applied shall include all postseparation enhancements except for enhancements arising from postseparation monetary contributions made by the employee spouse, including the gain or loss on such contributions.

(2) In the case of the marital portion of a defined benefit retirement plan being distributed by means of an immediate offset, the defined benefit plan shall be allocated between its marital and nonmarital portions solely by use of a coverture fraction. The denominator of the coverture fraction shall be the number of months the employee spouse worked to earn the accrued benefit as of a date as close to the time of trial as reasonably possible and the numerator shall be the number of such months during which the parties were married and not finally separated. The benefit to which the coverture fraction is applied shall include all postseparation enhancements up to a date as close to the time of trial as reasonably possible except for enhancements arising from postseparation monetary contributions made by the employee spouse, including the gain or loss on such contributions.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment. Act 175 amended subsec. (a) and added subsecs. (a.1) and (c). See section 5(6) of Act 175 in the appendix to this title for special provisions relating to applicability.

Equitable Distribution Proceedings. Section 1 of Act 4 of 2005 provided that subsec. (c) shall apply to all equitable distribution proceedings pending on or after the effective date of section 1.



Section 3502 - Equitable division of marital property

(a) General rule.-- Upon the request of either party in an action for divorce or annulment, the court shall equitably divide, distribute or assign, in kind or otherwise, the marital property between the parties without regard to marital misconduct in such percentages and in such manner as the court deems just after considering all relevant factors. The court may consider each marital asset or group of assets independently and apply a different percentage to each marital asset or group of assets. Factors which are relevant to the equitable division of marital property include the following:

(1) The length of the marriage.

(2) Any prior marriage of either party.

(3) The age, health, station, amount and sources of income, vocational skills, employability, estate, liabilities and needs of each of the parties.

(4) The contribution by one party to the education, training or increased earning power of the other party.

(5) The opportunity of each party for future acquisitions of capital assets and income.

(6) The sources of income of both parties, including, but not limited to, medical, retirement, insurance or other benefits.

(7) The contribution or dissipation of each party in the acquisition, preservation, depreciation or appreciation of the marital property, including the contribution of a party as homemaker.

(8) The value of the property set apart to each party.

(9) The standard of living of the parties established during the marriage.

(10) The economic circumstances of each party at the time the division of property is to become effective.

(10.1) The Federal, State and local tax ramifications associated with each asset to be divided, distributed or assigned, which ramifications need not be immediate and certain.

(10.2) The expense of sale, transfer or liquidation associated with a particular asset, which expense need not be immediate and certain.

(11) Whether the party will be serving as the custodian of any dependent minor children.

(b) Lien.--The court may impose a lien or charge upon property of a party as security for the payment of alimony or any other award for the other party.

(c) Family home.--The court may award, during the pendency of the action or otherwise, to one or both of the parties the right to reside in the marital residence.

(d) Life insurance.--The court may direct the continued maintenance and beneficiary designations of existing policies insuring the life or health of either party which were originally purchased during the marriage and owned by or within the effective control of either party. Where it is necessary to protect the interests of a party, the court may also direct the purchase of, and beneficiary designations on, a policy insuring the life or health of either party.

(e) Powers of the court.--If, at any time, a party has failed to comply with an order of equitable distribution, as provided for in this chapter or with the terms of an agreement as entered into between the parties, after hearing, the court may, in addition to any other remedy available under this part, in order to effect compliance with its order:

(1) enter judgment;

(2) authorize the taking and seizure of the goods and chattels and collection of the rents and profits of the real and personal, tangible and intangible property of the party;

(3) award interest on unpaid installments;

(4) order and direct the transfer or sale of any property required in order to comply with the court's order;

(5) require security to insure future payments in compliance with the court's order;

(6) issue attachment proceedings, directed to the sheriff or other proper officer of the county, directing that the person named as having failed to comply with the court order be brought before the court, at such time as the court may direct. If the court finds, after hearing, that the person willfully failed to comply with the court order, it may deem the person in civil contempt of court and, in its discretion, make an appropriate order, including, but not limited to, commitment of the person to the county jail for a period not to exceed six months;

(7) award counsel fees and costs;

(8) attach wages; or

(9) find the party in contempt.

(f) Partial distribution.--The court, upon the request of either party, may at any stage of the proceedings enter an order providing for an interim partial distribution or assignment of marital property.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment. Act 175 amended subsec. (a) and added subsec. (f). See section 5(8) and (9) of Act 175 in the appendix to this title for special provisions relating to applicability.



Section 3503 - Effect of divorce on property rights generally

Whenever a decree or judgment is granted which nullifies or absolutely terminates the bonds of matrimony, all property rights which are dependent upon the marital relation, except those which are vested rights, are terminated unless the court expressly provides otherwise in its decree. All duties, rights and claims accruing to either of the parties at any time theretofore in pursuance of the marriage shall cease, and the parties shall severally be at liberty to marry again as if they had never been married.



Section 3504 - Disposition of property after termination of marriage

Unless provided otherwise by the court, whenever a decree of divorce or annulment is entered by a court of competent jurisdiction, both parties whose marriage is terminated or affected shall have complete freedom of disposition as to their separate real and personal property and may mortgage, sell, grant, convey or otherwise encumber or dispose of their separate property, whether the property was acquired before, during or after coverture, and neither need join in, consent to or acknowledge a deed, mortgage or instrument of the other.



Section 3505 - Disposition of property to defeat obligations

(a) Preliminary relief.--Where it appears to the court that a party is about to leave the jurisdiction of the court or is about to remove property of that party from the jurisdiction of the court or is about to dispose of, alienate or encumber property in order to defeat equitable distribution, alimony pendente lite, alimony, child and spousal support or a similar award, an injunction may issue to prevent the removal or disposition and the property may be attached as prescribed by general rules. The court may also issue a writ of ne exeat to preclude the removal.

(b) Inventory of property.--Both parties shall submit to the court an inventory and appraisement, which shall contain all of the following:

(1) A list of the property owned or possessed by either or both of them as of:

(i) the date of separation; and

(ii) thirty days prior to the date of hearing on equitable distribution.

(2) A list of the value of the property owned or possessed by either or both of them as of:

(i) the date of acquisition;

(ii) the date of separation; and

(iii) thirty days prior to the date of hearing on equitable distribution.

(3) A list of the liabilities of either or both of them as of 30 days prior to the date of hearing on equitable distribution, whether or not the liabilities are related to the property set forth in the inventory and appraisement.

(c) Discovery.--Discovery under this part shall be as provided for all other civil actions under the Pennsylvania Rules of Civil Procedure.

(d) Constructive trust for undisclosed assets.--If a party fails to disclose information required by general rule of the Supreme Court and in consequence thereof an asset or assets with a fair market value of $1,000 or more is omitted from the final distribution of property, the party aggrieved by the nondisclosure may at any time petition the court granting the award to declare the creation of a constructive trust as to all undisclosed assets for the benefit of the parties and their minor or dependent children, if any. The party in whose name the assets are held shall be declared the constructive trustee unless the court designates a different trustee, and the trust may include any terms and conditions the court may determine. The court shall grant the petition upon a finding of a failure to disclose the assets as required by general rule of the Supreme Court.

(e) Encumbrance or disposition to third parties.--An encumbrance or disposition of marital property to third persons who paid wholly inadequate consideration for the property may be deemed fraudulent and declared void.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment. Act 175 amended subsec. (d). Section 5(10) of Act 175 provided that the amendment shall apply to all equitable distribution proceedings irrespective of whether the proceeding was commenced before, on or after the effective date of par. (10).

Suspension by Court Rule. Section 3505(b) was suspended by Pennsylvania Rule of Civil Procedure No. 1920.91, as amended May 5, 1997, insofar as it applies to the practice and procedure in actions for divorce or annulment of marriage.



Section 3506 - Statement of reasons for distribution

In an order made under this chapter for the distribution of property, the court shall set forth the percentage of distribution for each marital asset or group of assets and the reason for the distribution ordered.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment. Section 5(11) of Act 175 provided that the amendment shall apply to all orders made on or after the effective date of par. (11).



Section 3507 - Division of entireties property between divorced persons

(a) General rule.--Whenever married persons holding property as tenants by entireties are divorced, they shall, except as otherwise provided by an order made under this chapter, thereafter hold the property as tenants in common of equal one-half shares in value, and either of them may bring an action against the other to have the property sold and the proceeds divided between them.

(b) Division of proceeds.--Except as provided in subsection (c), the proceeds of a sale under this section, after the payment of the expenses of sale, shall be equally divided between the parties.

(c) Liens.--The amount of any lien entered of record jointly against both of the parties, together with any interest due on the lien and docket costs, shall be deducted from the proceeds of sale and the amount of the liens entered of record against either of the parties, together with any interest due on the liens and docket costs, shall be deducted from the share of the party against whom the lien is filed and paid to the person or persons to whom the amount of the lien is due and payable.

(d) Record of divorce decree.--No decree of divorce shall be effective to change the existing law relating to liens upon property held by tenants by the entireties except a decree of divorce that is valid in this Commonwealth and not until the decree of divorce or a certified copy of the decree is recorded in the office of the recorder of deeds of the county where the property is situate. The decree shall be indexed in the grantor's index against each of the tenants by the entireties.

Saved from Suspension. Pennsylvania Rule of Civil Procedure No. 1910.49, as amended March 30, 1994, provided that section 3507 shall not be deemed suspended or affected by Rules 1910.1 through 1910.31 governing actions for support insofar as section 3507 provides for tenancy in common of property held by the entireties after divorce.



Section 3508 - Conveyance of entireties property to divorced spouse

Whenever married persons have acquired real estate as tenants by entireties and thereafter are divorced, either former spouse, except as otherwise provided by an order made under this chapter, may convey to the other, without the joinder of the other, the grantor's interest in the real estate so that the grantee holds the real estate in fee simple, freed from all right, title and interest which the grantor had in the real estate as a tenant by the entireties.






Chapter 37 - Alimony and Support

Chapter Notes

Enactment. Chapter 37 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 3701 - Alimony

(a) General rule.--Where a divorce decree has been entered, the court may allow alimony, as it deems reasonable, to either party only if it finds that alimony is necessary.

(b) Factors relevant.--In determining whether alimony is necessary and in determining the nature, amount, duration and manner of payment of alimony, the court shall consider all relevant factors, including:

(1) The relative earnings and earning capacities of the parties.

(2) The ages and the physical, mental and emotional conditions of the parties.

(3) The sources of income of both parties, including, but not limited to, medical, retirement, insurance or other benefits.

(4) The expectancies and inheritances of the parties.

(5) The duration of the marriage.

(6) The contribution by one party to the education, training or increased earning power of the other party.

(7) The extent to which the earning power, expenses or financial obligations of a party will be affected by reason of serving as the custodian of a minor child.

(8) The standard of living of the parties established during the marriage.

(9) The relative education of the parties and the time necessary to acquire sufficient education or training to enable the party seeking alimony to find appropriate employment.

(10) The relative assets and liabilities of the parties.

(11) The property brought to the marriage by either party.

(12) The contribution of a spouse as homemaker.

(13) The relative needs of the parties.

(14) The marital misconduct of either of the parties during the marriage. The marital misconduct of either of the parties from the date of final separation shall not be considered by the court in its determinations relative to alimony, except that the court shall consider the abuse of one party by the other party. As used in this paragraph, "abuse" shall have the meaning given to it under section 6102 (relating to definitions).

(15) The Federal, State and local tax ramifications of the alimony award.

(16) Whether the party seeking alimony lacks sufficient property, including, but not limited to, property distributed under Chapter 35 (relating to property rights), to provide for the party's reasonable needs.

(17) Whether the party seeking alimony is incapable of self-support through appropriate employment.

(c) Duration.--The court in ordering alimony shall determine the duration of the order, which may be for a definite or an indefinite period of time which is reasonable under the circumstances.

(d) Statement of reasons.--In an order made under this section, the court shall set forth the reason for its denial or award of alimony and the amount thereof.

(e) Modification and termination.--An order entered pursuant to this section is subject to further order of the court upon changed circumstances of either party of a substantial and continuing nature whereupon the order may be modified, suspended, terminated or reinstituted or a new order made. Any further order shall apply only to payments accruing subsequent to the petition for the requested relief. Remarriage of the party receiving alimony shall terminate the award of alimony.

(f) Status of agreement to pay alimony.--Whenever the court approves an agreement for the payment of alimony voluntarily entered into between the parties, the agreement shall constitute the order of the court and may be enforced as provided in section 3703 (relating to enforcement of arrearages).

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Mar. 24, 1998, P.L.204, No.36, eff. imd.)

1998 Amendment. Act 36 amended subsec. (b)(14).

1997 Amendment. Act 58 amended subsec. (b).

Cross References. Section 3701 is referred to in section 3703 of this title.



Section 3702 - Alimony pendente lite, counsel fees and expenses

In proper cases, upon petition, the court may allow a spouse reasonable alimony pendente lite, spousal support and reasonable counsel fees and expenses. Reasonable counsel fees and expenses may be allowed pendente lite, and the court shall also have authority to direct that adequate health and hospitalization insurance coverage be maintained for the dependent spouse pendente lite.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Mar. 24, 1998, P.L.204, No.36, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 3702 is referred to in section 3703 of this title.



Section 3703 - Enforcement of arrearages

If at any time a party is in arrears in the payment of alimony or alimony pendente lite as provided for in sections 3701 (relating to alimony) and 3702 (relating to alimony pendente lite, counsel fees and expenses), the court may, after hearing, in order to effect payment of the arrearages:

(1) Enter judgment.

(2) Authorize the taking and seizure of the goods and chattels and the collection of the rents and profits of the real estate of the party.

(3) Attach no more than 50% of the wages of the party.

(4) Award interest on unpaid installments.

(5) Require security to insure future payments.

(6) Issue attachment proceedings, directed to the sheriff or other proper officer of the county, directing that the person named as having failed to comply with the court order be brought before the court at such time as the court may direct. If the court finds, after hearing, that the named person willfully failed to comply with the court order, it may declare the person in civil contempt of court and in its discretion make an appropriate order, including, but not limited to, commitment of the person to prison for a period not to exceed six months.

(7) Award counsel fees and costs.

Cross References. Section 3703 is referred to in section 3701 of this title; sections 8102, 8533.1 of Title 24 (Education); sections 5102, 5953.1 of Title 71 (State Government).



Section 3704 - Payment of support, alimony and alimony pendente lite

When so ordered by the court, all payments of child and spousal support, alimony or alimony pendente lite shall be made to the domestic relations section of the court which issued the order or the domestic relations section of the court at the residence of the party entitled to receive the award. The domestic relations section shall keep an accurate record of all payments and shall notify the court immediately whenever a person subject to a payment order is 30 days in arrears of payment so that appropriate action may be taken to enforce the order of the court. The domestic relations section shall distribute the payments to the person entitled to them as soon as possible after receipt.



Section 3705 - Enforcement of foreign decrees

(a) General rule.--Whenever a person subject to a valid decree of a sister state or territory for the distribution of marital property or for the payment of alimony, temporary alimony or alimony pendente lite, or the property of that person is found within this Commonwealth, the obligee of the decree may petition the court where the obligor or the property of the obligor is found to register, adopt as its own and enforce the decree as a properly issued and authenticated decree of a sister state or territory. Upon registration and adoption, such relief and process for enforcement as is provided or prescribed by law in similar cases originally commenced in this Commonwealth shall be available. A copy of the decree and order shall be forwarded to the court of the state or territory which issued the original decree. The obligor shall have whatever defenses and relief are available to the obligor in the state or territory which issued the original decree and may question the jurisdiction of that court if not otherwise barred. Interest may be awarded on unpaid installments and security may be required to insure future payments as in cases originally commenced in this Commonwealth. Where property of the obligor, but not the person of the obligor, is found within this Commonwealth, there shall be jurisdiction quasi in rem, and, upon registration and adoption of the decree of the sister state or territory, relief and enforcement of the decree shall be available as in other proceedings which are quasi in rem.

(b) Optional procedure.--The right of a judgment creditor to proceed under 42 Pa.C.S. § 4306 (relating to enforcement of foreign judgments) or otherwise instead of proceeding under this section remains unimpaired.



Section 3706 - Bar to alimony

No petitioner is entitled to receive an award of alimony where the petitioner, subsequent to the divorce pursuant to which alimony is being sought, has entered into cohabitation with a person of the opposite sex who is not a member of the family of the petitioner within the degrees of consanguinity.



Section 3707 - Effect of death of either party

Upon the death of the payee party, the right to receive alimony pursuant to this chapter shall cease. Upon the death of the payor party, the obligation to pay alimony shall cease unless otherwise indicated in an agreement between the parties or an order of court.






Chapter 39 - Mediation

Chapter Notes

Enactment. Chapter 39 was added April 4, 1996, P.L.58, No.20, effective immediately.



Section 3901 - Mediation programs

(a) Establishment.--A court may establish a mediation program for actions brought under this part or Chapter 53 (relating to custody).

(b) Issues subject to mediation.--When a program has been established pursuant to subsection (a), the court may order the parties to attend an orientation session to explain the mediation process. Thereafter, should the parties consent to mediation, the court may order them to mediate such issues as it may specify.

(c) Local rules.--

(1) The court shall adopt local rules for the administration of the mediation program to include rules regarding qualifications of mediators, confidentiality and any other matter deemed appropriate by the court.

(2) The court shall not order an orientation session or mediation in a case where either party or child of either party is or has been a subject of domestic violence or child abuse at any time during the pendency of an action under this part or within 24 months preceding the filing of any action under this part.

(d) Model guidelines.--The Supreme Court shall develop model guidelines for implementation of this section and shall consult with experts on mediation and domestic violence in this Commonwealth in the development thereof. The effective date of this chapter shall not be delayed by virtue of this subsection.

References in Text. Former Chapter 53 (Custody), referred to in this section, is repealed. The subject is now contained in Chapter 53 (Child Custody).



Section 3902 - Fees and costs

(a) Imposition of fee.--A county in which the court has established a mediation program may impose an additional filing fee of up to $20 on divorce and custody complaints to be used to fund the mediation program.

(b) Assessment of additional costs.--The court may assess additional costs of mediation on either party.



Section 3903 - Review of programs

The Supreme Court shall monitor mediation programs established by courts of common pleas. The Supreme Court shall establish procedures for the evaluation of the effectiveness of the program.



Section 3904 - Existing programs

This chapter shall not affect any existing mediation program established in any judicial district pursuant to local rule.






Chapter 41 - General Provisions

Chapter Notes

Enactment. Chapter 41 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 4101 - Liability for debts contracted before marriage

(a) General rule.--A spouse is not liable for the debts of the other spouse contracted before marriage.

(b) Liability of property unaffected.--This chapter does not protect the property of a married person from liability for debts contracted by or in the name of the married person by any person authorized to so contract.



Section 4102 - Proceedings in case of debts contracted for necessaries

In all cases where debts are contracted for necessaries by either spouse for the support and maintenance of the family, it shall be lawful for the creditor in this case to institute suit against the husband and wife for the price of such necessaries and, after obtaining a judgment, have an execution against the spouse contracting the debt alone; and, if no property of that spouse is found, execution may be levied upon and satisfied out of the separate property of the other spouse.



Section 4103 - (Reserved)



Section 4104 - Right of married person to separate earnings

Except as otherwise provided in this title, the separate earnings of any married person of this Commonwealth, whether these earnings are wages for labor, salary, property, business or otherwise, shall accrue to and enure to the separate benefit and use of that married person independently of the other spouse, and so as not to be subject to any legal claim of the other spouse. However, in any action in which the ownership of such property is in dispute, the person claiming such property shall be compelled, in the first instance, to show title and ownership in the property.



Section 4105 - Loans between married persons

A married person may loan the other spouse money from the separate estate of the married person and take in security therefor a judgment or mortgage against the property of the other spouse which shall be valid as otherwise provided by law.



Section 4106 - Construction of chapter

This chapter shall not be construed to affect Part IV (relating to divorce).






Chapter 43 - Support Matters Generally

Chapter Notes

Enactment. Chapter 43 was added October 30, 1985, P.L.264, No.66, effective in 90 days.

Cross References. Chapter 43 is referred to in sections 5603, 6108 of this title.

Enactment. Subchapter D was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Enactment. Subchapter E was added December 16, 1997, P.L.549, No.58, effective January 1, 1998.

Enactment. Subchapter F was added December 16, 1997, P.L.549, No.58, effective January 1, 1998.



Section 4301 - Scope of chapter

(a) General rule.--Actions or proceedings provided by this chapter are in addition to and not in substitution of actions or proceedings provided by unsuspended statutes where there is desertion or a failure to perform a duty to support.

(b) Persons in institutions and foster homes.--Matters relating to the support of persons living in public or private institutions or receiving foster home care and who are otherwise entitled to support under this chapter shall be determined by the court under the statutes pertaining to those institutions or foster homes.



Section 4302 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Consumer reporting agency." As defined in section 630(f) of the Federal Fair Credit Reporting Act (Public Law 91-508, 15 U.S.C. § 1681a(f)).

"Department." The Department of Public Welfare of the Commonwealth.

"Employer." Includes an individual, partnership, association, corporation, trust, Federal agency, Commonwealth agency or political subdivision paying or obligated to pay income.

"Genetic tests." Includes any blood or tissue testing processes used to confirm or exclude parentage.

"Government agency." Any agency of the Commonwealth, including departments, boards, commissions, authorities, any political subdivisions or agency of such political subdivision or local or municipal authority or other local government unit or any court or related agency.

"Income." Includes compensation for services, including, but not limited to, wages, salaries, bonuses, fees, compensation in kind, commissions and similar items; income derived from business; gains derived from dealings in property; interest; rents; royalties; dividends; annuities; income from life insurance and endowment contracts; all forms of retirement; pensions; income from discharge of indebtedness; distributive share of partnership gross income; income in respect of a decedent; income from an interest in an estate or trust; military retirement benefits; railroad employment retirement benefits; social security benefits; temporary and permanent disability benefits; workers' compensation; unemployment compensation; other entitlements to money or lump sum awards, without regard to source, including lottery winnings; income tax refunds; insurance compensation or settlements; awards or verdicts; and any form of payment due to and collectible by an individual regardless of source.

"Judgment by operation of law." A judgment which exists without the need for any ministerial act and which arises out of the existence of facts readily verifiable from the domestic relations section's records. The existence of a valid support order and nonpayment of the order, together, create the judgment.

"Labor organization." The term shall have the meaning given the term in section 2(5) of the National Labor Relations Act (49 Stat. 449, 29 U.S.C. § 151 et seq.) and shall include an entity used by the organization and an employer to carry out requirements of an agreement between the organization and the employer as set forth in section 8(f)(3) of the National Labor Relations Act.

"Net income." Gross income minus taxes and any other deductions mandated by the employer as a condition of employment.

"Obligee." The term shall have the meaning given in section 7101(b) (relating to short title of part and definitions).

"Obligor." The term shall have the meaning given in section 7101(b) (relating to short title of part and definitions).

"Order of support." Includes assistance imposed or imposable by law or by any court order or by an agency administering a State Title IV-D program, whether temporary, final or subject to modification and whether incidental to a proceeding for divorce, separate maintenance, action for failure to support a child born out of wedlock or otherwise. The term includes an order for the support and maintenance of a child, including a child who has attained the age of majority, or for the parent with whom the child is living which provides for monetary support, health care, arrearages or reimbursement and which may include related costs and fees, interest and penalties, income withholding, attorneys' fees and other relief.

"Overdue support." Support which is delinquent under a payment schedule established by the court.

"Past due support." Support included in an order of support which has not been paid.

"State disbursement unit." The organizational unit established within the Department of Public Welfare responsible for collecting and disbursing support as provided in section 4374 (relating to State disbursement unit).

"Support." Care, maintenance and financial assistance.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; July 2, 1993, P.L.431, No.62, eff. imd.; Apr. 4, 1996, P.L.58, No.20, eff. imd.; Oct. 16, 1996, P.L.706, No.124, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment. Act 127 added the defs. of "overdue support" and "past due support." Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment. Act 58 amended the defs. of "income" and "order of support" and added the defs. of "department," "obligee," "obligor" and "State disbursement unit." Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1996 Amendments. Act 20 added the def. of "consumer reporting agency" and Act 124 amended the def. of "income" and added the defs. of "government agency" and "labor organization."

1993 Amendment. Act 62 added the def. of "genetic tests."

1988 Amendment. Act 35 added the def. of "judgment by operation of law."

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Subsection (b) of section 7101 no longer exists. The definitions are now contained in section 7101.1

Cross References. Section 4302 is referred to in sections 4308.1, 7501 of this title; sections 8102, 8533.1 of Title 24 (Education); sections 5102, 5953.1 of Title 71 (State Government).



Section 4303 - Information to consumer reporting agency

Information regarding the name and the amount of arrearages owed by an obligor shall be provided periodically to consumer reporting agencies whenever the obligor owes overdue support, subject to the following:

(1) The information shall be available only after the obligor owing the arrearages has been notified of the proposed action and given a period not to exceed 20 days to contest the accuracy of the information. The notice shall be as provided by local rule of the court of common pleas.

(2) Such information shall not be made available to:

(i) a consumer reporting agency which the department determines not to have sufficient capability to systematically and timely make accurate use of such information; or

(ii) an entity which has not furnished evidence satisfactory to the department that the entity is a consumer reporting agency.

(Apr. 4, 1996, P.L.58, No.20, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4304 - Cooperation of Commonwealth agencies (Repealed)

1996 Repeal. Section 4304 was repealed October 16, 1996, P.L.706, No.124, effective in 60 days.



Section 4304.1 - Cooperation of government and nongovernment agencies

(a) Cooperation of government agencies.--Notwithstanding any other provision of law, including the provisions of section 731 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, all government agencies shall:

(1) At the request of the department, provide information prescribed by the department regarding a person's wages, income, telephone numbers, addresses, Social Security numbers and date of birth, employer names, addresses and telephone numbers.

(2) Require the Social Security number of an individual who has one on any application for a professional or occupational license or certification; a permit; a driver's license, including a commercial driver's license; a recreational license; or a marriage license. Collection of the Social Security number shall be performed in such manner as to protect its confidentiality. If the government agency uses another identifying number on the face of the application, the government agency shall advise the applicant and shall keep the Social Security number on file at the agency.

(3) Require the Social Security number of any individual subject to a divorce decree, support order, paternity determination or acknowledgment of paternity in all records relating to the matter. Collection of the Social Security number shall be kept confidential.

(4) Require the Social Security number of a deceased individual in records relating to the death, including the death certificate.

(b) Cooperation of labor organizations.--Labor organizations shall at the request of the department provide information in a form prescribed by the department regarding wages, income, telephone numbers, addresses, Social Security numbers and date of birth, employer names, addresses and telephone numbers.

(b.1) Cooperation of financial institutions.--Notwithstanding any other provision of law, all financial institutions doing business in this Commonwealth shall:

(1) Provide for each calendar quarter such identifying information, asset information and benefit information as the department may specify for any obligor who owes past due support as identified by the department by name and Social Security number or other taxpayer identification number.

(2) Upon receipt of a notice of lien or seizure order from the domestic relations section or the department, encumber or surrender, as the case may be, identified assets of an obligor who is subject to a child support lien. The Supreme Court shall by general rule prescribe the form of the order. The financial institution shall remit to the domestic relations section or to the department the assets available in the account on the date of the receipt of the notice of lien or seizure order by the financial institution. Remittance by the financial institution shall be made within a reasonable period of time.

(b.2) Agreements between the department and financial institutions.--Notwithstanding any other provision of law, the department and any financial institution doing business in this Commonwealth are authorized to enter into agreements for the purpose of carrying out the provisions of subsection (b.1). The agreement may specify payment of a fee by the department to the financial institution to conduct the activities in accordance with subsection (b.1)(1) which shall not exceed actual and reasonable costs incurred by the financial institution.

(c) Penalty.--Following notice and hearing, the department may impose a civil penalty of up to $1,000 per violation upon any government agency, labor organization or financial institution which willfully fails to comply with a request by the department for information pursuant to this section.

(d) Confidentiality.--Any information provided or collected pursuant to this section shall be confidential and may be used by the department, the court or the domestic relations section solely for purposes of child and spousal support enforcement and, to the extent allowed by Federal law, for administration of public assistance programs. Any person, government agency, employer or agent of the department who divulges such information in a manner not provided in this section commits a misdemeanor of the third degree and, upon conviction, shall be sentenced to pay a fine of up to $1,000 per violation and costs and shall be subject to a term of imprisonment of not more than one year, or both.

(d.1) Notification.--No financial institution shall be required to notify an obligor of a request for information by the department or the court under this section.

(e) Immunity.--A person, government agency, labor organization or financial institution providing information, encumbering or surrendering property pursuant to this section shall not be subject to civil or criminal liability to any person or entity. The department, a court, a domestic relations section or an authorized employee of such an entity requesting information under this section or ordering the seizure, encumbrance or surrender of an asset held by a financial institution shall not be subject to any civil or criminal liability. A financial institution shall not be subject to any civil or criminal liability for encumbering or surrendering assets of an obligor as required by this section. The immunity provided by this subsection shall not apply to any person or agent of a government agency, labor organization or financial institution who knowingly supplies false information under this section.

(f) Data collection.--The department shall provide for the frequency and format, which may include automated data exchanges, for the collection of the information required in this section.

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Account." A demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money market mutual fund account. The term does not include trust accounts, custodian accounts or accounts under 20 Pa.C.S. Ch. 53 (relating to the Pennsylvania Uniform Transfers to Minors Act).

"Asset information." Account balances, deposits, withdrawals, interest, investments, trusts, dividends, certificates of deposits and other asset information.

"Benefit information." Information regarding financial or health care benefits to which an individual may be entitled from government, an employer, an insurer or other source.

"Financial institution." A depository institution, as defined by section 3(c) of the Federal Deposit Insurance Act (64 Stat. 873, 12 U.S.C. § 1813(c)); an institution-affiliated party, as defined by section 3(u) of the Federal Deposit Insurance Act; a Federal credit union or State credit union, as defined in section 101 of the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1752), including an institution-affiliated party of such a credit union, as defined in section 206(r) of the Federal Credit Union Act; and a benefit association, insurer, safe deposit company, money market mutual fund or similar entity authorized to do business in this Commonwealth.

"Identifying information." Name, record address, Social Security number or other taxpayer identification number.

"Insurer." A foreign or domestic insurance company, association or exchange holding a certificate of authority under the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921; a risk-assuming preferred provider organization operating under section 630 of The Insurance Company Law of 1921; a health maintenance organization holding a certificate of authority under the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act; a fraternal benefit society holding a certificate of authority under the act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code; a hospital plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 61 (relating to hospital plan corporations); a professional health service plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 63 (relating to professional health services plan corporations); or a similar entity authorized to do insurance business in this Commonwealth.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment. Act 127 amended subsec. (a)(2) and (3). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

References in Text. The act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code, referred to in the def. of "insurer," was repealed by the act of July 10, 2002 (P.L.749, No.110). The subject matter is now contained in Article XXIV of The Insurance Company Law of 1921.



Section 4305 - General administration of support matters

(a) Powers and duties.--Subject to any inconsistent general rules and to the supervision and direction of the court, the domestic relations section shall have the power and duty to:

(1) Process all complaints received under Parts VIII (relating to uniform interstate family support) and VIII-A (relating to intrastate family support).

(2) Make such investigation as may be necessary.

(3) Take charge of any obligor before or after hearing, as may be directed by the court.

(4) Collect and pay over to the persons entitled thereto moneys received pursuant to support proceedings.

(5) Keep a full and complete record of all support proceedings, including orders of the court.

(6) Keep account of all payments made under order of court and promptly bring to the attention of the court and the district attorney any default in compliance with any order of court.

(6.1) In the case of a dispute as to the amount of an order of support proposed by the domestic relations section, issue a temporary order of support pending judicial determination. A temporary order of support under this paragraph may not be for less than the full amount of the proposed order of support being disputed.

(7) Make effective the orders of support entered.

(8) Furnish the court with such information and assistance as it may require and generally perform such services as it may direct relating to support proceedings.

(9) Inform both parties to a support action that guidelines as specified in section 4322 (relating to support guidelines) are available in the domestic relations section.

(10) Implement safeguards applicable to all confidential information received by the domestic relations section in order to protect the privacy rights of the parties, including:

(i) safeguards against unauthorized use or disclosure of information relating to proceedings or actions to establish paternity or to establish, modify or enforce support or to make or enforce a child custody determination;

(ii) prohibitions against the release of information on the whereabouts of one party or the child to another party against whom a protective order with respect to the former party or the child has been entered; and

(iii) prohibitions against the release of information on the whereabouts of one party or the child to another person if the domestic relations section has reason to believe that the release of the information may result in physical or emotional harm to the party or the child.

(11) Initiate judicial proceedings to void a fraudulent transfer or obtain a settlement from the transferee in the best interests of the child support obligee.

(b) Additional powers.--Subject to the supervision and direction of the court but without the need for prior judicial order, the domestic relations section shall have the power to expedite the establishment and enforcement of support to:

(1) Order genetic testing for the purpose of paternity establishment pursuant to section 4343 (relating to paternity).

(2) Issue subpoenas against any entity within this Commonwealth, including for-profit, not-for-profit and governmental employers, to require production of information regarding the employment, compensation and benefits of any individual employed by the entity as an employee or contractor.

(3) Access records of all State and local government agencies, including the following:

(i) vital statistic records, including records of marriage, birth and divorce;

(ii) State and local tax and revenue records, including information on residence address, employer, income and assets;

(iii) records of real and titled personal property;

(iv) records of occupational and professional licenses;

(v) records of the ownership and control of corporations, partnerships and other business entities;

(vi) employment security records;

(vii) records of agencies administering public assistance programs;

(viii) motor vehicle registration and operator licensing records;

(ix) probation and parole records; and

(x) corrections records.

(4) Issue subpoenas for the records of public utilities and cable television companies with respect to individuals who are owed support or against whom or with respect to whom a support obligation is sought, consisting of the names and addresses of the individuals or of their employers.

(5) Issue subpoenas for the records held by financial institutions with respect to individuals who are owed support or against whom or with respect to whom a support obligation is sought.

(6) Issue subpoenas for financial or other information needed to establish, modify or enforce a support order.

(7) Issue orders directing an obligor or other payor to change the payee of a support order.

(8) Order income withholding pursuant to section 4348 (relating to attachment of income).

(9) Increase the amount of monthly support payments for the payment of arrearages as may be provided by general rule or previous court order.

(10) Issue orders in cases where there is a support arrearage to secure assets to satisfy current support obligation and the arrearage by:

(i) Intercepting or seizing periodic or lump sum payments from a government agency, including unemployment compensation, workers' compensation and other benefits.

(ii) Intercepting or seizing judgments or settlements.

(iii) Attaching and seizing assets of the obligor held in financial institutions.

(iv) Attaching public and private retirement funds.

(v) Imposing liens on property.

(vi) Directing the sheriff to levy and sell other real or personal property.

(11) Transmit to another state a request for assistance in a case involving the enforcement of a support order and sufficient information to enable the state to which the request is transmitted to compare the information to the information in the data bases of the state. The transmittal shall serve as a certification of arrears and a certification that the state has complied with all procedural due process requirements applicable to the case.

(12) Respond to a request for assistance received from another state. The response shall confirm the receipt of the request, the action taken and the amount of support collected and specify any additional information or action required of the requesting tribunal to obtain enforcement of the child support obligation.

(c) Civil penalty.--In addition to initiating contempt proceedings, the domestic relations section may assess a civil administrative penalty of up to $1,000 per violation upon any person or entity which fails to comply with a subpoena or request for information under subsection (b)(2).

(d) Due process and judicial review procedures.--Subject to general rules which may be promulgated by the Supreme Court, each court shall establish due process and judicial review procedures for domestic relations sections exercising powers under this section.

(e) Transmission of information.--All information transmitted to this Commonwealth from another state for purposes of establishing or enforcing an order of support under this chapter may be transmitted electronically or by other methods.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4306 - Duties of Title IV-D attorney

(a) General rule.--The county Title IV-D attorney shall at all times aid in the enforcement of the duty of child support and child and spousal support and shall cooperate with the domestic relations section in the presentation of complaints or in any proceeding designed to obtain compliance with any order of the court.

(b) Representation of complainant.--The district attorney, upon the request of the court or a Commonwealth or local public welfare official, shall represent any complainant in any proceeding under this subchapter.

(b.1) Representation of Commonwealth.--In matters relating to the establishment and enforcement of child support and child and spousal support, the Title IV-D interests of the Commonwealth shall be represented, where appropriate, by the county Title IV-D attorney in a proceeding for child support and child and spousal support.

(c) Joinder of Department of Public Welfare.--Whenever the record in any support action or proceeding indicates that the persons for whom support is sought have received public assistance from the Department of Public Welfare at any time since the initiation of the matter, the department may become a party to the action or proceeding by filing an entry of appearance. This entry of appearance may be entered without leave of court at any time and at any stage of the action or proceeding.

(July 2, 1993, P.L.431, No.62, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 amended the section heading and subsec. (a) and added subsec. (b.1). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1993 Amendment. Section 7 of Act 62 provided that subsec. (c) shall apply to actions pending on the effective date of Act 62 under section 8(3) of Act 62.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 4307 - State income tax intercept

The department shall have the authority to implement a State income tax refund intercept program pursuant to section 466(a)(3) of the Social Security Act (Public Law 74-271, 42 U.S.C. § 666(a)(3)) when, in the judgment of the department, it is cost effective to do so.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4308 - Lottery winnings intercept

(a) Duty of Department of Revenue.--In the case of any person winning more than $2,500 in the Pennsylvania State Lottery, the Department of Revenue shall request the department to make all reasonable efforts to determine if the winner is a delinquent support obligor prior to making any lottery winnings payment. If the winner is so found, the amount of any arrearages shall be deducted from the amount of lottery winnings and paid to the obligee in the manner provided in this title for the administration of support payments.

(b) Duties of department.--The department shall:

(1) Cause a search to be made periodically of the following:

(i) Its records relative to the Title IV-D Program.

(ii) Any information received from county domestic relations offices relative to arrearages of court-ordered child support.

(iii) Any information received from states with reciprocal enforcement of child support relative to arrearages of court-ordered child support.

(2) Furnish the Department of Revenue with the following information:

(i) The department identifier.

(ii) The obligor's full name and Social Security number.

(iii) The amount of the arrearage and the identifier of the court order which underlies it.

(3) Request the Department of Revenue to withhold from a lottery prizewinner the amount of any arrearage discovered pursuant to the provisions of paragraph (1).

(4) Request the Department of Revenue to pay over, whether in a lump sum or by installment, to the department that part of the prize which satisfies this arrearage and:

(i) Deduct from the amount received from the Department of Revenue any amount assigned to the department.

(ii) Pay over to the domestic relations section for distribution to the obligee of the child support court order the amount of prizewinnings which satisfies the arrearage owed to the obligee. This payment shall be made within 30 days of the date when the winnings are withheld.

(5) May, if prizewinnings are insufficient to satisfy the arrearages owed under the child support order, proceed as follows:

(i) It may collect as provided by law.

(ii) It may reinitiate the procedures set forth in this section if the obligor wins a subsequent lottery prize.

(6) Determine and set a fee which reflects the actual costs it and the Department of Revenue incur to administer this section, submit this calculation to the Department of Revenue for its approval, request the Department of Revenue to deduct the calculated amount from the amount to be paid to the prizewinner after the prizewinner's child support obligation has been fully satisfied and request that the deducted amount be divided between both departments based on the administrative expenses incurred by each.

(7) Within 30 days of the date the prize was won:

(i) Award the prizewinner the lottery prize winnings in whole or in part.

(ii) If applicable, notify the prizewinner that the prize or a portion thereof was used to satisfy arrearages owed for court-ordered child support.

(c) Notice.--The domestic relations section shall send a one-time notice to all obligors of existing orders informing them that arrearages may be intercepted as provided by this section.

(d) Right to review.--A lottery prizewinner whose prize is used to satisfy an obligation under this section may appeal to the department in accordance with 2 Pa.C.S. (relating to administrative law and procedure). The appeal shall be filed within 30 days after the prizewinner is notified by the Department of Revenue that the prize has been reduced or totally withheld to satisfy the prizewinner's outstanding arrearages for child support and related obligations.

(e) Rules and regulations.--The Department of Revenue and the department shall, in the manner provided by law, jointly promulgate the rules and regulations necessary to carry out this section.

(July 9, 1992, P.L.400, No.87, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 amended subsecs. (a), (b) heading and intro. par., (2)(i) and (4) intro. par. and (i), (d) and (e). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1992 Amendment. Act 87 added section 4308.



Section 4308.1 - Collection of overdue support from monetary awards

(a) General rule.--Overdue support shall be a lien by operation of law against the net proceeds of any monetary award, as defined in subsection (i), owed to an obligor, and distribution of any such award shall be stayed in an amount equal to the child support lien provided for under this section pending payment of the lien. Except as provided in subsection (c) or (f), nothing in this section shall provide a basis for a paying agent or an insurer to delay payment of a settlement, verdict or judgment.

(b) General procedure.--Except as provided in subsection (f), before the prevailing party or beneficiary can receive the proceeds of a monetary award, the prevailing party or beneficiary shall provide his attorney with a statement made subject to 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities) that includes the prevailing party's or beneficiary's full name, mailing address, date of birth and Social Security number. The prevailing party or beneficiary shall also provide his attorney with written documentation of arrears from the Pennsylvania child support enforcement system website or, if no arrears exist, written documentation from the website indicating no arrears. The attorney shall obtain a copy of the prevailing party or beneficiary's statement and a lien report from the website at the time of the delivery of the release; the lien report shall be dated within 20 days of the date of the delivery of the release. In the event that there are arrears, the attorney shall make payment of any lien to the department's State disbursement unit from the net proceeds of any monetary award.

(c) Pro se actions.--If the prevailing party or beneficiary is not represented by an attorney, he shall provide the statement and written documentation of arrears or no arrears provided by subsection (b) or (d) to the insurer or other paying agent responsible for distribution of the monetary award who shall make payment of any lien or disputed lien amount, as described in subsection (h), to the department's State disbursement unit from the net proceeds of any monetary award.

(d) Use of private judgment search companies.--In lieu of receiving the statement and written documentation of arrears or no arrears provided in subsections (b), (c) and (f), an attorney or insurer may use the services of a private judgment search company approved by the department, or an insurer may use the services of the child support enforcement lien program operated through a central reporting agency approved by the department. An attorney or insurer may deduct the fee for such a judgment search from any payment to the prevailing party or beneficiary.

(e) Immunity.--An attorney, insurer or other paying agent that makes distribution in accordance with a statement and the written documentation required under subsection (b) or the report of an approved private judgment search company under subsection (d), or an insurer which furnishes information and transmits funds under the child support enforcement lien program operated through a central reporting agency approved by the department, shall be immune from any civil, criminal or administrative penalties for making an erroneous distribution. Nothing in this section shall give rise to a claim or cause of action against an attorney or an insurer by any person who asserts he is the intended obligee of the outstanding lien for child support.

(f) Workers' compensation awards.--With respect to any monetary award arising under the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, or the act of June 21, 1939 (P.L.566, No.284), known as The Pennsylvania Occupational Disease Act, no order providing for a payment shall be entered by the workers' compensation judge unless the prevailing party or beneficiary, who is a claimant under either or both of the acts, shall provide the judge with a statement made subject to 18 Pa.C.S. § 4904 that includes the full name, mailing address, date of birth and Social Security number for the prevailing party or beneficiary who is a claimant under either or both acts. The prevailing party or beneficiary, who is a claimant under either or both of the acts shall also provide the judge with either written documentation of arrears from the Pennsylvania child support enforcement system website or, if no arrears exist, written documentation from the website indicating no arrears. The judge shall order payment of the lien for overdue support to the department's State disbursement unit from the net proceeds due the prevailing party or beneficiary who is a claimant under either or both acts.

(g) Exception.--This section shall not apply to any monetary award due to a prevailing party or beneficiary under 12 years of age or, in the case of an award under the Workers' Compensation Act or The Pennsylvania Occupational Disease Act, a claimant under 12 years of age.

(h) Escrow.--In the event that there is a dispute as to the amount of arrears owed by the prevailing party, beneficiary or claimant based on a mistake of fact, the amount in dispute shall be placed in escrow in the department's State disbursement unit by the prevailing party's or beneficiary's attorney, and the escrowed funds shall not be distributed until the dispute is resolved. In such event, the distribution of the remaining net proceeds of the monetary award shall not be stayed. A mistake of fact, as used in this subsection, shall be limited to errors in the amount of arrearage or mistaken identity. Upon resolution of the dispute, the amount of arrears shall be paid to the department's State disbursement unit.

(i) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Monetary award." Any portion of a settlement paid as a lump sum negotiated in lieu of, or subsequent to the filing of a lawsuit for, or any civil judgment or civil arbitration award that is paid as a third party claim for bodily injury or death under a property and casualty insurance policy, or paid as a workers' compensation or occupational disease act award under a workers' compensation policy. The term includes self-insurers and also applies to property and casualty and workers' compensation or occupational disease act policies which are issued by an insurer licensed or authorized to do business in this Commonwealth. The term does not include a lump sum payable through a structured settlement annuity. The term shall apply only to those settlements, judgments, civil arbitrations, Workers' Compensation Act or The Pennsylvania Occupational Disease Act awards which are asserted and resolved in this Commonwealth.

"Net proceeds." Moneys in excess of $5,000 payable to a prevailing party or beneficiary, or in the case of an award under the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, or the act of June 21, 1939 (P.L.566, No.284), known as The Pennsylvania Occupational Disease Act, the claimant after payment of attorney fees, witness fees, court costs, reasonable litigation expenses, documented unpaid expenses incurred for medical treatment causally related to the claim, any workers' compensation or occupational disease indemnity or medical payment and payments to the medical assistance program under sections 1409 and 1412 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Obligee." The term shall have the meaning provided under section 7101(b) (relating to short title of part and definitions).

"Obligor." The term shall have the meaning provided under section 7101(b) (relating to short title of part and definitions).

"Overdue support." The term shall have the meaning provided under section 4302 (relating to definitions).

(July 7, 2006, P.L.1055, No.109, eff. 60 days)

2006 Amendment. Act 109 added section 4308.1.

References in Text. Subsection (b) of section 7101 no longer exists. The definitions are now contained in section 7101.1.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (i), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 4309 - Publication of delinquent support obligors

(a) General rule.--Any county, through its domestic relations section, may publish the names of delinquent support obligors who are in arrears 30 days or more in newspapers of general or special circulation in the county.

(b) Immunity.--The county, its officials and newspapers shall be immune from any and all criminal and civil liability as a result of the publication of names and identities under subsection (a), unless the publication is a result of intentional misconduct by the county, its officials or newspapers.

(July 2, 1993, P.L.431, No.62, eff. 60 days)

1993 Amendment. Act 62 added section 4309.



Section 4321 - Liability for support

Subject to the provisions of this chapter:

(1) Married persons are liable for the support of each other according to their respective abilities to provide support as provided by law.

(2) Parents are liable for the support of their children who are unemancipated and 18 years of age or younger.

(2.1) Paragraph (2) applies whether or not parental rights of the parent have been terminated due to a conviction for any of the following where the other parent is the victim and a child has been conceived as a result of the offense:

(i) 18 Pa.C.S. § 3121 (relating to rape);

(ii) 18 Pa.C.S. § 3122.1 (relating to statutory sexual assault);

(iii) 18 Pa.C.S. § 3124.1 (relating to sexual assault), where the offense involved sexual intercourse;

(iv) 18 Pa.C.S. § 3124.2 (relating to institutional sexual assault), where the offense involved sexual intercourse; or

(v) 18 Pa.C.S. § 4302 (relating to incest), where the offense involved sexual intercourse.

Paternity of the child under this paragraph shall be established through voluntary acknowledgment of paternity or blood, genetic or other type of paternity test acceptable to the court. The cost of the testing shall be borne by the parent who was convicted of the offense.

(3) Parents may be liable for the support of their children who are 18 years of age or older.

(Oct. 1, 2015, P.L.172, No.40, eff. 60 days)

2015 Amendment. Act 40 added par. (2.1). Section 3 of Act 40 provided that par. (2.1) shall apply to any action regarding custody of a child under Chapter 43 or 53 that is filed on or after the effective date of section 3.



Section 4322 - Support guideline

(a) Statewide guideline.--Child and spousal support shall be awarded pursuant to a Statewide guideline as established by general rule by the Supreme Court, so that persons similarly situated shall be treated similarly. The guideline shall be based upon the reasonable needs of the child or spouse seeking support and the ability of the obligor to provide support. In determining the reasonable needs of the child or spouse seeking support and the ability of the obligor to provide support, the guideline shall place primary emphasis on the net incomes and earning capacities of the parties, with allowable deviations for unusual needs, extraordinary expenses and other factors, such as the parties' assets, as warrant special attention. The guideline so developed shall be reviewed at least once every four years.

(b) Rebuttable presumption.--There shall be a rebuttable presumption, in any judicial or expedited process, that the amount of the award which would result from the application of such guideline is the correct amount of support to be awarded. A written finding or specific finding on the record that the application of the guideline would be unjust or inappropriate in a particular case shall be sufficient to rebut the presumption in that case, provided that the finding is based upon criteria established by the Supreme Court by general rule within one year of the effective date of this act.

(Dec. 20, 1989, P.L.654, No.81, eff. imd.)

Cross References. Section 4322 is referred to in section 4305 of this title.



Section 4323 - Support of emancipated child

(a) Emancipated child.--A court shall not order either or both parents to pay for the support of a child if the child is emancipated.

(b) Marital status of parents immaterial.--In making an order for the support of a child, no distinction shall be made because of the marital status of the parents.



Section 4324 - Inclusion of spousal medical support

In addition to periodic support payments, the court may require that an obligor pay a designated percentage of a spouse's reasonable and necessary health care expenses. If health care coverage is available through an obligor or obligee at no cost as a benefit of employment or at a reasonable cost, the court shall order an obligor or obligee to provide or extend health care coverage to a spouse. Upon failure of the obligor to make this payment or reimburse the spouse and after compliance with procedural due process requirement, the court shall treat the amount as arrearages.

(Dec. 4, 1992, P.L.757, No.114, eff. 90 days)

1992 Amendment. Section 4(1) of Act 114 provided that the amendment of section 4324 shall apply to all support orders entered, reviewed or modified on or after the effective date of Act 114.

Cross References. Section 4324 is referred to in section 6108 of this title.



Section 4325 - Payment of order of support

Unless procedures established by the department for the State disbursement unit provide otherwise, an order of support shall direct payment to be made payable to or payment to be made to the domestic relations section for transmission to the obligee or for transmission directly to a public body or public or private agency whenever the care, maintenance and assistance of the obligee is provided for by the public body or public or private agency.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4326 - Mandatory inclusion of child medical support

(a) General rule.--In every proceeding to establish or modify an order which requires the payment of child support, the court shall ascertain the ability of each parent to provide medical support for the children of the parties, and the order shall include a requirement for medical support to be provided by either or both parents, provided that such medical support is accessible to the children.

(b) Noncustodial parent requirement.--If medical support is available at a reasonable cost to a noncustodial parent, the court shall require that the noncustodial parent provide such medical support to the children of the parties. In cases where there are two noncustodial parents having such medical support available, the court shall require one or both parents to provide medical support.

(c) Custodial parent requirement.--If medical support is available at a reasonable cost to a custodial parent, the court shall require that the custodial parent provide such medical support to the children of the parties, unless adequate medical support has already been provided through the noncustodial parent. In cases where the parents have shared custody of the child and medical support is available to both, the court shall require one or both parents to provide medical support, taking into account the financial ability of the parties and the extent of medical support available to each parent.

(d) Additional requirement.--If the court finds that medical support is not available to either parent at a reasonable cost, the court shall order either parent or both parents to obtain medical support for the parties' children which is available at reasonable cost.

(d.1) Medical support notice.--The department shall develop a medical support notice for use by the department or domestic relations section in accordance with procedures established by the department. The medical support notice shall comply with national standards established by the Federal Government for medical support notices. The department or domestic relations section shall send the medical support notice to the employer within two business days after the date of entry of an employee who is a new hire into the Commonwealth directory of new hires under section 4392 (relating to employer reporting).

(e) Uninsured expenses.--The court shall determine the amount of any deductible and copayments which each parent shall pay. In addition, the court may require that either parent or both parents pay a designated percentage of the reasonable and necessary uncovered health care expenses of the parties' children, including birth-related expenses incurred prior to the filing of the complaint. Upon request of the domestic relations section, the department shall provide to the domestic relations section all birth-related expenses which the department has incurred in cases it has referred to the domestic relations section for child support services.

(f) Proof of insurance.--Within 30 days after the entry of an order requiring a parent to provide health care coverage for a child or after any change in health care coverage due to a change in the parent's employment, the obligated parent shall submit to the other parent, or person having custody of the child, written proof that health care coverage has been obtained or that application for coverage has been made. Proof of coverage shall consist of at a minimum:

(1) The name of the health care coverage provider.

(2) Any applicable identification numbers.

(3) Any cards evidencing coverage.

(4) The address to which claims should be made.

(5) A description of any restrictions on usage, such as prior approval for hospital admissions, and the manner of obtaining approval.

(6) A copy of the benefit booklet or coverage contract.

(7) A description of all deductibles and copayments.

(8) Five copies of any claim forms.

(g) Obligations of insurance companies.--Every insurer doing business within this Commonwealth shall be obligated as follows:

(1) to permit the custodial parent or the provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent and to make payment on such claims directly to such custodial parent, the provider or, in the case of Medical Assistance patients, to the department;

(2) to provide such information to the custodial parent as may be necessary to obtain benefits, including copies of benefit booklets, insurance contracts and claims information;

(3) if coverage is made available for dependents of the insured, to make such coverage available to the insured's children without regard to enrollment season restrictions, whether the child was born out of wedlock, whether the child is claimed as a dependent on the parent's Federal income tax return, whether the child resides in the insurer's service area, the amount of support contributed by a parent, the amount of time the child spends in the home or the custodial arrangements for the child;

(4) to permit the enrollment of children under court order upon application of the custodial parent, domestic relations section or the department within 30 days of receipt by the insurer of the order;

(4.1) not to disenroll or eliminate coverage of any child unless the insurer is provided satisfactory written evidence that a court order requiring coverage is no longer in effect or that the child is or will be enrolled in comparable health coverage through another insurer which will take effect no later than the effective date of such disenrollment;

(4.2) to receive, process and pay claims (whether or not on behalf of a child), including electronically submitted claims, submitted by the department within the time permitted by law without imposing any patient signature requirement or other requirement different from those imposed upon providers, agents or assignees of any insured individual;

(5) to provide the custodial parent who has complied with subsection (j) with the same notification of termination or modification of any health care coverage due to nonpayment of premiums or other reason as is provided to other insureds under the policy; and

(6) except as provided in paragraph (4.2), to not take into account the fact that any individual, whether or not a child, is eligible for or is being provided medical assistance when enrolling that individual or when making any payments for benefits to the individual or on the individual's behalf.

(h) Obligations of noninsurers.--To the maximum extent permitted by Federal law, the obligations of subsection (g) shall apply to noninsurers providing health care coverage within this Commonwealth, including health maintenance organizations, self-insured employee health benefit plans and any other entity offering a service benefit plan.

(h.1) Obligations of employers.--Every employer doing business within this Commonwealth shall be obligated as follows:

(1) in any case in which a parent is required by a court order to provide health coverage for a child and the parent is eligible for family health coverage, the employer shall permit the insured parent to enroll any child who is otherwise eligible without regard to any enrollment season restrictions;

(2) if the insured parent is enrolled but fails to make application to obtain coverage for such child, to enroll the child under the family coverage upon application by the child's other parent, the domestic relations section or the department;

(3) not to disenroll or eliminate coverage of any such child unless the employer is provided satisfactory written evidence that the court or administrative order is no longer in effect, the child is or will be enrolled in comparable health coverage which will take effect not later than the effective date of such disenrollment or the employer has eliminated family health coverage for all of its employees;

(4) to transfer health coverage for any child to the health coverage of the employer upon receipt of a medical support notice under subsection (d.1) issued by the department or a domestic relations section within 20 business days after the date of the notice; and

(5) to notify the domestic relations section whenever the insured parent's employment is terminated.

(i) Obligations of custodial parent.--The custodial parent shall comply with the insurer's existing claim procedures and present to the insurer one of the following documents:

(1) a copy of a court order as defined in subsection (l); or

(2) a release signed by the insured permitting the insurer to communicate directly with the custodial parent.

(j) Enforcement of order.--The employee's share, if any, of premiums for health coverage shall be deducted by the employer and paid to the insurer or other entity providing health care coverage. If an obligated parent fails to comply with the order to provide health care coverage for a child, fails to pay medical expenses for a child or receives payment from a third party for the cost of medical services provided to such child and fails to reimburse the custodial parent or provider of services, the court shall:

(1) If, after a hearing, the failure or refusal is determined to have been willful, impose the penalties of section 4345(a) (relating to contempt for noncompliance with support order).

(2) Enter an order for a sum certain against the obligated parent for the cost of medical care for the child and for any premiums paid or provided for the child during any period in which the obligated parent failed or refused to provide coverage. Failure to comply with an order under this paragraph shall be subject to section 4348 (relating to attachment of income).

(3) Upon failure of the obligated parent to make this payment or reimburse the custodial parent and after compliance with due process requirements, treat the amount as arrearages.

(k) Enforcement against insurers.--Any insurer or other entity which violates the obligations imposed upon it under subsection (g) or (h) shall be civilly liable for damages and may be adjudicated in contempt and fined by the court.

(l) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Birth-related expenses." Costs of reasonable and necessary health care for the mother or child or both incurred before, during or after the birth of a child born in or out of wedlock which are the result of the pregnancy or birth and which benefit either the mother or child. Charges not related to the pregnancy or birth shall be excluded.

"Child." A child to whom a duty of child support is owed.

"Health care coverage." Coverage for medical, dental, orthodontic, optical, psychological, psychiatric or other health care services for a child. For the purposes of this section, medical assistance under Subarticle (f) of Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, shall not be considered health care coverage.

"Insurer." A foreign or domestic insurance company, association or exchange holding a certificate of authority under the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921; a risk-assuming preferred provider organization operating under section 630 of The Insurance Company Law of 1921; a health maintenance organization holding a certificate of authority under the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act; a fraternal benefit society holding a certificate of authority under the former act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code; a hospital plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 61 (relating to hospital plan corporations); a professional health service plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 63 (relating to professional health services plan corporations); or a similar entity authorized to do insurance business in this Commonwealth.

"Medical child support order." An order which relates to the child's right to receive certain health care coverage and which:

(1) includes the name and last known mailing address of the parent providing health care coverage and the name and last known mailing address of the child;

(2) includes a reasonable description of the type of coverage to be provided or includes the manner in which coverage is to be determined;

(3) designates the time period to which the order applies;

(4) if coverage is provided through a group health plan, designates each plan to which the order applies as of the date the order is written;

(4.1) requires that, if health care coverage is provided through the noncustodial parent's employer and that parent changes employment, the provisions of the order will remain in effect for the duration of the order and will automatically apply to the new employer. The new employer shall enroll the child in health care coverage without need for an amended order unless the noncustodial parent contests the enrollment; and

(5) includes the name and address of the custodial parent.

"Medical support." Health care coverage, which includes coverage under a health insurance plan or government-subsidized health care coverage, including payment of costs of premiums, copayments, deductibles and capitation fees, and payment for medical expenses incurred on behalf of a child.

"Reasonable cost." Cost of health care coverage that does not exceed 5% of the party's net monthly income and, if the obligor is to provide health care coverage, the cost of the premium when coupled with a cash child support obligation and other child support-related obligations does not exceed the amounts allowed by the Federal threshold set forth in the Consumer Credit Protection Act (Public Law 90-321, 15 U.S.C. § 1601 et seq.).

(Dec. 4, 1992, P.L.757, No.114, eff. 90 days; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 17, 2001, P.L.942, No.112, eff. imd.; May 13, 2008, P.L.144, No.16, eff. imd.)

2008 Amendment. Act 16 amended subsecs. (a), (b), (c), (d) and (l), retroactive to March 31, 2008.

2001 Amendment. Act 112 amended subsec. (h.1) and added subsec. (d.1).

1997 Amendment. Act 58 amended subsecs. (a), (e), (f) intro. par., (g)(1), (4) and (4.2), (h.1)(2) and (l). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1994 Amendment. Act 150 amended subsecs. (g), (h), (i), (j), (k) and (l) and added subsec. (h.1). Section 5 of Act 150 provided that the amendment of section 4326 shall apply to all actions pending on the effective date of Act 150.

1992 Amendment. Act 114 added section 4326. Section 4(1) of Act 114 provided that section 4326 shall apply to all support orders entered, reviewed or modified on or after the effective date of Act 114, and section 4(2) provided that section 4326(j) shall apply to support orders entered prior to the effective date of Act 114.

References in Text. The act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code, referred to in the def. of "insurer" in subsec. (l), was repealed by the act of July 10, 2002 (P.L.749, No.110). The subject matter is now contained in Article XXIV of The Insurance Company Law of 1921.

The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (l), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 4326 is referred to in sections 4348, 6108 of this title.



Section 4327 - Postsecondary educational costs

(a) General rule.--Where applicable under this section, a court may order either or both parents who are separated, divorced, unmarried or otherwise subject to an existing support obligation to provide equitably for educational costs of their child whether an application for this support is made before or after the child has reached 18 years of age. The responsibility to provide for postsecondary educational expenses is a shared responsibility between both parents. The duty of a parent to provide a postsecondary education for a child is not as exacting a requirement as the duty to provide food, clothing and shelter for a child of tender years unable to support himself. This authority shall extend to postsecondary education, including periods of undergraduate or vocational education after the child graduates from high school. An award for postsecondary educational costs may be entered only after the child or student has made reasonable efforts to apply for scholarships, grants and work-study assistance.

(b) Action to recover educational expenses.--An action to recover educational costs may be commenced:

(1) by the student if over 18 years of age; or

(2) by either parent on behalf of a child under 18 years of age, but, if the student is over 18 years of age, the student's written consent to the action must be secured.

(c) Calculation of educational costs.--In making an award under this section, the court shall calculate educational costs as defined in this section.

(d) Grants and scholarships.--The court shall deduct from the educational costs all grants and scholarships awarded to the student.

(e) Other relevant factors.--After calculating educational costs and deducting grants and scholarships, the court may order either parent or both parents to pay all or part of the remaining educational costs of their child. The court shall consider all relevant factors which appear reasonable, equitable and necessary, including the following:

(1) The financial resources of both parents.

(2) The financial resources of the student.

(3) The receipt of educational loans and other financial assistance by the student.

(4) The ability, willingness and desire of the student to pursue and complete the course of study.

(5) Any willful estrangement between parent and student caused by the student after attaining majority.

(6) The ability of the student to contribute to the student's expenses through gainful employment. The student's history of employment is material under this paragraph.

(7) Any other relevant factors.

(f) When liability may not be found.--A court shall not order support for educational costs if any of the following circumstances exist:

(1) Undue financial hardship would result to the parent.

(2) The educational costs would be a contribution for postcollege graduate educational costs.

(3) The order would extend support for the student beyond the student's twenty-third birthday. If exceptional circumstances exist, the court may order educational support for the student beyond the student's twenty-third birthday.

(g) Parent's obligation.--A parent's obligation to contribute toward the educational costs of a student shall not include payments to the other parent for the student's living expenses at home unless the student resides at home with the other parent and commutes to school.

(h) Termination or modification of orders.--Any party may request modification or termination of an order entered under this section upon proof of change in educational status of the student, a material change in the financial status of any party or other relevant factors.

(i) Applicability.--

(1) This act shall apply to all divorce decrees, support agreements, support orders, agreed or stipulated court orders, property settlement agreements, equitable distribution agreements, custody agreements and/or court orders and agreed to or stipulated court orders in effect on, executed or entered since, November 12, 1992.

(2) In addition, this act shall apply to all pending actions for support. This section shall not supersede or modify the express terms of a voluntary written marital settlement agreement or any court order entered pursuant thereto.

(j) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Educational costs." Tuition, fees, books, room, board and other educational materials.

"Postsecondary education." An educational or vocational program provided at a college, university or other postsecondary vocational, secretarial, business or technical school.

(July 2, 1993, P.L.431, No.62, eff. imd.)

1993 Amendment. Act 62 added section 4327. See the preamble to Act 62 in the appendix to this title for special provisions relating to legislative intent.



Section 4341 - Commencement of support actions or proceedings

(a) Procedure.--A support action or proceeding under this chapter shall be commenced in the manner prescribed by the Rules of Civil Procedure governing actions of support.

(b) Standing.--Any person caring for a child shall have standing to commence or continue an action for support of that child regardless of whether a court order has been issued granting that person custody of the child.

(c) Jurisdiction.--The court shall exercise Statewide jurisdiction over the parties to a proceeding under this chapter.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4342 - Expedited procedure

(a) General rule.--The Supreme Court shall by general rule provide for expedited procedures for the determination of paternity and the determination and enforcement of support. The procedures shall include an office conference; a conference summary to the court by the hearing officer; an opportunity for the court to enter an order without hearing the parties; and an opportunity for the parties to demand a full hearing by the court.

(b) Alternate procedure.--The Supreme Court shall also provide an alternate expedited procedure which may be adopted by local rule of the courts of common pleas. The procedure shall include an office conference; an evidentiary hearing before a hearing officer who shall be an attorney; a transcript of the testimony; a report and recommendation to the court by the hearing officer; and an opportunity for the filing of exceptions with and argument before the court.

(c) Long arm procedures.--The Supreme Court shall by general rule establish procedures for the exercise of long arm jurisdiction to establish paternity and to establish and enforce support. Long arm jurisdiction shall be used in preference to proceedings under Part VIII (relating to uniform interstate family support) or VIII-A (relating to intrastate family support) unless it would be more effective to proceed otherwise. Long arm proceedings may be commenced or continued in any county where the plaintiff resides regardless of whether the parties maintained a family domicile in that county.

(d) Jurisdiction over nonresident.--(Deleted by amendment).

(e) Default.--The court shall enter a default order establishing paternity and enforcing support upon a showing that the defendant has been properly served and has not appeared.

(f) Hearsay exception.--For proceedings pursuant to this section, a verified petition, affidavit or document and a document incorporated by reference in any of them which would not be excluded under the hearsay rule if given in person is admissible in evidence if given under oath by a party or witness.

(g) Payment record.--A copy of the record of support payments certified as a true copy of the original by the custodian of the record is evidence of facts asserted in it and is admissible to show whether payments were made.

(h) Bills.--Copies of billing statements, bills for testing for parentage and for prenatal and postnatal health care of the mother and child furnished to the adverse party at least ten days before a court proceeding are admissible in evidence to prove the amount of the charges billed and to prove that the charges were reasonable, necessary and customary.

(i) Transmission of documentary evidence.--Documentary evidence transmitted to the domestic relations section by telephone, telecopier or other means which do not provide an original writing may not be excluded from evidence based on the means of transmission.

(j) Testimony.--In a proceeding under this part, a court may permit a party or witness to be deposed or to testify by telephone, audiovisual or other electronic means at a designated location.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; July 2, 1993, P.L.431, No.62, eff. imd.; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Apr. 4, 1996, P.L.58, No.20, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 added subsecs. (f), (g), (h), (i) and (j). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1996 Amendment. Act 20 amended subsec. (c) and deleted subsec. (d).

1994 Amendment. Act 150 amended subsec. (a) and added subsec. (e).

Suspension by Court Rule. Section 4342 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(2), as amended May 31, 2000, insofar as it provides that long arm jurisdiction shall be used in preference to proceedings under Part VIII-A relating to intrastate family support actions.

Section 4342(f) was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(4), as amended May 31, 2000, insofar as it is inconsistent with Rule 1910.26 as it relates to record hearings in support actions.



Section 4343 - Paternity

(a) Determination.--Where the paternity of a child born out of wedlock is disputed, the determination of paternity shall be made by the court in a civil action without a jury. A putative father may not be prohibited from initiating a civil action to establish paternity. The burden of proof shall be by a preponderance of the evidence. Bills for pregnancy, childbirth, postnatal care related to the pregnancy and genetic testing are admissible as evidence without requiring third-party foundation testimony and shall constitute prima facie evidence of amounts incurred for such services or for testing on behalf of the child. If there is clear and convincing evidence of paternity on the basis of genetic tests or other evidence, the court shall upon motion of a party issue a temporary order of support pending the judicial resolution of a dispute regarding paternity. The Supreme Court shall provide by general rule for entry of a default order establishing paternity upon a showing of service of process on the defendant and a subsequent failure to appear for scheduled genetic testing.

(b) Limitation of actions.--

(1) An action or proceeding under this chapter to establish the paternity of a child born out of wedlock must be commenced within 18 years of the date of birth of the child.

(2) As of August 16, 1984, the requirement of paragraph (b)(1) shall also apply to any child for whom paternity has not yet been established and any child for whom a paternity action was brought but dismissed because of a prior statute of limitations of less than 18 years.

(c) Genetic tests.--

(1) Upon the request of any party to an action to establish paternity, supported by a sworn statement from the party, the court or domestic relations section shall require the child and the parties to submit to genetic tests. The domestic relations section shall obtain an additional genetic test upon the request and advance payment by any party who contests the initial test.

(2) Genetic test results indicating a 99% or greater probability that the alleged father is the father of the child shall create a presumption of paternity which may be rebutted only by clear and convincing evidence that the results of the genetic tests are not reliable in that particular case.

(3) To ensure the integrity of the specimen and that the proper chain of custody has been maintained, the genetic tests of the biological mother, the child or children in question and the alleged father should be conducted by an established genetic-testing laboratory in the course of its regularly conducted business activity, and certified records should be issued. The certified records shall be admissible into evidence without further foundation, authentication or proof of accuracy if no objection is made within ten days prior to trial. The laboratory must be certified by either the American Association of Blood Banks or the American Association for Histocompatibility and Immunogenetics.

(4) If the court or domestic relations section orders genetic testing, the domestic relations section shall pay the cost of the test, subject to recoupment from the alleged father if paternity is established.

(5) A determination of paternity made by another state, whether through judicial proceedings, administrative proceedings or by acknowledgment of paternity, shall be given full faith and credit in the courts of this Commonwealth.

(6) A determination of nonpaternity made by another state with respect to a public assistance recipient shall not be binding upon the Department of Public Welfare unless the defendant shows that the department had actual notice of the proceedings, including the date and time of any trial, and a fair opportunity to participate in all material proceedings through counsel of its own choice.

(Dec. 20, 1989, P.L.654, No.81, eff. imd.; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 amended subsecs. (a) and (c)(1), (4) and (6). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1994 Amendment. Act 150 amended subsec. (c). Section 5 of Act 150 provided that the amendment of section 4343 shall apply to all actions pending on the effective date of Act 150.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 4343 is referred to in section 4305 of this title.



Section 4344 - Contempt for failure of obligor to appear

A person who willfully fails or refuses to appear in response to a duly served order or other process under this chapter may, as prescribed by general rule, be adjudged in contempt. Contempt shall be punishable by any one or more of the following:

(1) Imprisonment for a period not to exceed six months.

(2) A fine not to exceed $500.

(3) Probation for a period not to exceed six months.

Cross References. Section 4344 is referred to in section 4345 of this title.



Section 4345 - Contempt for noncompliance with support order

(a) General rule.--A person who willfully fails to comply with any order under this chapter, except an order subject to section 4344 (relating to contempt for failure of obligor to appear), may, as prescribed by general rule, be adjudged in contempt. Contempt shall be punishable by any one or more of the following:

(1) Imprisonment for a period not to exceed six months.

(2) A fine not to exceed $1,000.

(3) Probation for a period not to exceed one year.

(b) Condition for release.--An order committing a defendant to jail under this section shall specify the condition the fulfillment of which will result in the release of the obligor.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days)

Cross References. Section 4345 is referred to in sections 4326, 4353 of this title.



Section 4346 - Contempt for noncompliance with visitation or partial custody order (Repealed)

2010 Repeal. Section 4346 was repealed November 23, 2010, P.L.1106, No.112, effective in 60 days.



Section 4347 - Security for attendance or performance

At any stage of the proceedings under this chapter, upon affidavit filed that the obligor is about to leave this Commonwealth or the judicial district or, where in the judgment of the court, the obligor has habitually failed to comply with court orders under this chapter, the court may, as prescribed by general rule, issue appropriate process directing that the obligor be brought before the court and may direct that the obligor give security to appear when directed by the court or to comply with any order of the court.



Section 4348 - Attachment of income

(a) Existing and certain future orders.--All orders of support existing as of the effective date of this provision, as well as all orders of support entered or modified after the effective date of this provision but before June 30, 1990, shall provide for mandatory attachment of income:

(1) if the obligor is in arrears in payment in an amount equal to or greater than one month's support obligation;

(2) at the request of the obligor;

(3) at the request of the obligee; or

(4) as of July 1, 1991, except as provided by subsection (b)(1) and (2).

(b) Future orders.--All orders of support entered or modified on or after July 1, 1990, shall, as part of the order, provide for the mandatory attachment of income unless:

(1) the obligor is not in arrears in payment in an amount equal to or greater of one month's support obligation; and

(2) (i) one of the parties demonstrates, and the court finds, that there is good cause not to require immediate income withholding; or

(ii) a written agreement is reached between the parties which provides for an alternative arrangement.

The court may, on its own motion, order the attachment of the obligor's income where the court has a reasonable basis to believe the obligor will not comply with the order of support. In making this determination, the court may consider evidence of the person's previous violations of orders entered in any jurisdiction or evidence that the obligor has attempted to conceal income or to transfer, convey or encumber property in order to reduce the obligor's support obligation. Attachment shall occur under this subsection without amendment to the order of support and, if arrearages occur, without the need for a judicial or administrative hearing.

(c) Assessment of penalty.--The court may impose a penalty of not more than 10% on any amount in arrears for 30 days or more if the court determines that the arrearage was willful.

(d) Arrearages.--If support arrearages exist at the time of the entry of the order, the order shall specify all of the following:

(1) To whom an arrearage is owed and the amount of the arrearage.

(2) The period of time for which the arrearage is calculated.

(3) The amount of periodic support to be applied to current support and the amount to be applied to arrearages.

(4) If support arrearages are owed to more than one obligee, how payments are to be divided and in which priority.

(5) A direction that all payments are to be credited to current support obligations first, with any payment in excess to be applied to arrearages.

(d.1) Insurance.--If an obligor or obligee is in violation of an order under section 4326(j)(3) (relating to mandatory inclusion of child medical support), the attachment shall be in favor of the appropriate provider of health care coverage.

(e) Attachment process.--

(1) The obligor shall be given notice of the attachment of his income. Such notice shall specify all of the following:

(i) The amount to be withheld on account of current support and on account of arrears.

(ii) That the order of attachment shall apply to current and future employers.

(iii) That the grounds for contesting the order of attachment shall be limited to mistakes of fact. Mistakes of fact shall be limited to errors in the amount of current support owed, errors in the amount of arrearage, an attachment in excess of the maximum amount set forth in subsection (g) or mistaken identity of the obligor.

(iv) That attachment has occurred or shall occur in all cases within ten days of the issuance of the notice.

(v) A notice of how and when the order may be contested.

(2) To contest the order, the obligor must appear before the domestic relations section no later than ten days after issuance of the notice, at which time it will be determined if a mistake of fact has occurred. If so, the order shall be modified accordingly.

(f) Request of obligor.--The court shall also order the attachment of income where the obligor so requests.

(g) Maximum amount.--The maximum amount of any attachment under this section shall not exceed the limits set forth in the Consumer Credit Protection Act (Public Law 90-321, 15 U.S.C. § 1601 et seq.).

(h) Termination.--The court may order the termination of an order of attachment in any of the following instances:

(1) The support obligation has terminated and the total arrearages are paid.

(2) Where the payee cannot be located and it becomes impossible to forward payments.

(3) The result would be unconscionable.

(i) Notice to employer.--The employer of an obligor shall be given notice of the attachment as provided by the Rules of Civil Procedure governing support. This notice shall include reference to subsections (g), (k), (l), (n) and (o) and all of the following:

(1) The amount to be attached.

(2) That the attachment shall be implemented as soon as possible and no later than 14 days from the issuance of the notice to the employer.

(3) That the attachment payment must be sent to the domestic relations section or State disbursement unit, as appropriate, within seven business days of the date the obligor is paid.

(4) That the attachment order is binding upon the employer until further notice.

(5) That the employer may combine attachment payments into a single payment to the domestic relations section and separately identify the portions attributable to each obligor.

(6) That the employer must notify the domestic relations section when the obligor terminates employment and provide his last known address and the new employer's name and address, if known.

(j) Effect of compliance by employer.--Compliance by an employer with an order of attachment of income that is regular on its face operates as a discharge of the civil liability of the employer to the obligor as to that portion of the employment income of the obligor affected. An employer shall not be subject to criminal or civil liability to any individual or agency for conduct in compliance with the order. The employer may deduct from the income of the obligor a one-time fee of $50 for reimbursement of the expense in complying with the order. In no case shall the employer's reimbursement be deducted from the amount of the support order.

(k) Effect of noncompliance by employer.--

(1) An employer or officer or employee thereof who willfully fails to comply with an order of attachment under this chapter may, as prescribed by general rule, be adjudged in contempt and committed to jail or fined by the court.

(2) The employer shall be liable for any amount the employer willfully fails to withhold from income due an employee under an order of attachment of income and any amount which is withheld from such income but not forwarded to the domestic relations office.

(3) The court may, pursuant to general rule, attach funds or property of an employer.

(l) Disciplinary action by employer prohibited.--

(1) When an order of attachment on income withholding is about to be or has been entered, an employer or officer or employee thereof shall not use the attachment or possibility thereof as a basis, in whole or in part, for the refusal to employ or for the discharge of an employee or for any disciplinary action against or demotion of an employee. In case of a violation of this subsection, the employer or officer or employee thereof may be adjudged in contempt and committed to jail or fined by the court.

(2) Any employee aggrieved by a violation of this subsection shall have the substantive right to bring an action for damages by reason of such violation in a court of competent jurisdiction.

(3) The department or a domestic relations section may impose a civil penalty of up to $1,000 per violation against any employer that willfully violates the provisions of this subsection or that willfully fails to withhold income or to pay such amounts to the State disbursement unit.

(m) Certify income.--Upon request of the domestic relations section, the employer shall report and certify the income of an employee.

(n) Bonding.--The court may attach forms of income other than wages, assets, including spendthrift trusts, and private, public, State, county and municipal pensions, and include bonding or other requirements in cases involving obligors whose income is from sources other than wages, in order to assure that support owed by obligors in this Commonwealth will be collected without regard to the types of these obligors' income or the nature of their income-producing activities.

(o) Priority of attachment.--(Deleted by amendment).

(p) Nonresidents.--Income attachment shall be available to obligees residing outside this Commonwealth where the income of the obligor is derived in this Commonwealth.

(q) Priority of attachment.--An order of attachment for support shall have priority over any attachment, execution, garnishment or wage assignment. The Supreme Court shall by general rule provide for priorities for withholding and allocating income withheld for multiple child support obligees received by an employer for the same obligor under this section and Chapter 75 (relating to direct enforcement of order of another state without registration).

(r) Information requests.--

(1) Upon the request of the department, a county domestic relations section or a child support agency of another state, any employer doing business within this Commonwealth, including a for-profit, not-for-profit or governmental employer, shall promptly provide information regarding the employment, compensation and benefits of any employee or contractor of the employer.

(2) In addition to any other remedy allowed by law, the department may impose a civil penalty of up to $1,000 per violation on an individual or entity that willfully fails to comply with a request for information under paragraph (1).

(Dec. 20, 1989, P.L.654, No.81, eff. imd.; Dec. 4, 1992, P.L.757, No.114, eff. 90 days; Oct. 16, 1996, P.L.706, No.124, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.; July 1, 2016, P.L.443, No.64, eff. 60 days)

2016 Amendment. Act 64 amended subsec. (j).

1998 Amendment. Act 127 added subsec. (r). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment. Act 58 amended subsecs. (b), (e)(1) intro. par., (i) and (iv) and (2), (i)(3), (j) and (l)(1), deleted subsec. (o) and added subsecs. (l)(3) and (q). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1992 Amendment. Act 114 added subsec. (d.1). Section 4(2) of Act 114 provided that subsec. (d.1) shall apply to support orders entered prior to the effective date of Act 114.

1989 Amendment. Act 81 amended subsecs. (a) and (b).

Cross References. Section 4348 is referred to in sections 4305, 4326, 7101, 7605, 8101 of this title.



Section 4349 - Consolidation of proceedings

In order to facilitate frequent and unimpeded contact between children and parents, a judge may consolidate with a support action or proceeding any proceeding commenced for visitation rights, sole or shared custody, temporary or permanent custody or any other matters pertaining to support authorized by law which fairly and expeditiously may be determined and disposed of in the support action or proceeding.



Section 4350 - Effect of appeal

An appeal from an order of support entered pursuant to this chapter shall not operate as a supersedeas unless so ordered by the court.



Section 4351 - Costs and fees

(a) General rule.--If an obligee prevails in a proceeding to establish paternity or to obtain a support order, the court may assess against the obligor filing fees, reasonable attorney fees and necessary travel and other reasonable costs and expenses incurred by the obligee and the obligee's witnesses. Attorney fees may be taxed as costs and shall be ordered to be paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee shall have priority over fees, costs and expenses.

(a.1) Annual fee.--The Commonwealth shall impose a fee of $25 in each case in which an individual has never received assistance under Title IV-A of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.) and for whom the Commonwealth has collected at least $500 of support in a Federal fiscal year. The Commonwealth shall pay the $25 fee for those cases in which the annual collection is between $500 and $1,999.99. The $25 fee shall be collected from the custodial parent in cases where annual collections equal $2,000 or more.

(b) Lack of good cause for failure to pay on time.--If the court determines that the person subject to a child support order did not have good cause for failing to make child support payments on time, it may further assess costs and reasonable attorney fees incurred by the party seeking to enforce the order.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; May 13, 2008, P.L.144, No.16, eff. imd.)

2008 Amendment. Act 16 added subsec. (a.1), retroactive to March 31, 2008.

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 4351 is referred to in section 4374 of this title.



Section 4352 - Continuing jurisdiction over support orders

(a) General rule.--The court making an order of support shall at all times maintain jurisdiction of the matter for the purpose of enforcement of the order and for the purpose of increasing, decreasing, modifying or rescinding the order unless otherwise provided by Part VIII (relating to uniform interstate family support) or VIII-A (relating to intrastate family support) without limiting the right of the obligee, or the department if it has an assignment or other interest, to institute additional proceedings for support in any county in which the obligor resides or in which property of the obligor is situated. The Supreme Court shall by general rule establish procedures by which each interested party shall be notified of all proceedings in which support obligations might be established or modified and shall receive a copy of any order issued in a case within 14 days after issuance of such order. A petition for modification of a support order may be filed at any time and shall be granted if the requesting party demonstrates a substantial change in circumstances.

(a.1) Automatic review.--Upon request of either parent, or automatically if there is an assignment under Title IV-A of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.), each order of support shall be reviewed at least once every three years from the date of establishment or the most recent review. The review shall be for the purpose of making any appropriate increase, decrease, modification or rescission of the order. During the review, taking into the account the best interest of the child involved, the court shall adjust the order, without requiring proof of a change in circumstances, by applying the Statewide guidelines or a cost-of-living adjustment in accordance with a formula developed by general rule. Automated methods, including automated matches with wage or State income tax data, may be used to identify the support orders eligible for review and implement appropriate adjustments.

(a.2) Effect of incarceration.--Incarceration, except incarceration for nonpayment of support, shall constitute a material and substantial change in circumstance that may warrant modification or termination of an order of support where the obligor lacks verifiable income or assets sufficient to enforce and collect amounts due.

(b) Notice.--Each party subject to an automatic child support review shall receive:

(1) thirty days' advance notice of the right of such party to request a review and adjustment of the order, except when the adjustment results from a cost-of-living adjustment or other automated adjustment;

(2) a copy of any order establishing, modifying or rescinding a child support obligation or, in the case of a denied petition for modification, a notice of determination that there should be no change in the amount of the child support order, within 14 days after issuance of such order or determination; and

(3) a 30-day period from the date of the notice of a cost-of-living adjustment or other automated adjustment to request an individual review and adjustment in accordance with the Statewide guideline.

(c) Transfer of action.--Where neither party to the action resides or is employed in the county wherein the support action was filed, the court may transfer the matter to any county wherein either party resides or where the defendant is regularly employed. If one of the parties resides outside of this Commonwealth, the action may be transferred to the county of residence or employment of the other party.

(d) Arrears as judgments.--On and after the date it is due, each and every support obligation shall constitute a judgment against the obligor by operation of law, with the full force, effect and attributes of a judgment of court, including the ability to be enforced, and shall be entitled as a judgment to full faith and credit in this or any other state. Overdue support obligations of this or any other state which are on record at the county domestic relations section shall constitute a lien by operation of law against all real property owned by the obligor within the county as provided in subsection (d.1). The department shall develop and implement a system for providing notice to the public of liens arising out of overdue support obligations. The system and its procedures shall ensure convenient access to lien information and shall address hours of access by the business community and the general public and access via modem or automated means. Thirty days after publication of notice in the Pennsylvania Bulletin that the system has been established, any lien on record shall constitute a lien against any real property in this Commonwealth owned by the obligor and shall also have the effect of a fully perfected security interest in personal property owned by the obligor in which a security interest can arise. The department shall consult with the Department of Transportation in the development of this system to enforce compliance with this subsection as it applies to liens on motor vehicles. The Supreme Court shall by general rule establish procedures for the recording of liens of other states at the county domestic relations section and for the enforcement of liens arising from overdue support without prior judicial notice or hearing. A bona fide good faith purchaser of personal property for value which is subject to a lien under this subsection acquires all title which the transferor had or had the power to transfer pursuant to 13 Pa.C.S. Ch. 24 (relating to title, creditors and good faith purchasers), and the obligee shall have all rights against such property which would be preserved to a fully perfected secured creditor under 13 Pa.C.S. Div. 9 (relating to secured transactions; sales of accounts, contract rights and chattel paper). The obligation for payment of arrears or overdue support shall terminate by operation of law when all arrears or overdue support has been paid.

(d.1) Real property liens.--

(1) Overdue support shall be a lien on real estate within the county in which the overdue support is on record at the county domestic relations section if:

(i) the underlying support action is pending in the county domestic relations section or is being enforced by the county domestic relations section;

(ii) notice of the existence of the support action is available to the public through a docket book or automated means; and

(iii) the county domestic relations section is able to determine the amount of overdue support by reference to its records and is able to provide the amount of the overdue support upon request.

(2) The priority and amount of a lien for overdue support shall be determined as follows:

(i) The date of the lien for purposes of determining priority shall be determined separately for each unpaid overdue support payment. The date shall be the later of:

(A) the date the obligor obtains a real property interest which may be subject to a lien;

(B) the date the overdue support becomes a lien under paragraph (1); or

(C) January 1, 1998.

(ii) The amount of the lien on any date shall be the amount of overdue support shown on that date in the records of the domestic relations section.

(3) Upon request of any person, the domestic relations section shall issue a written certification of the amount of overdue support owed by an individual as of the date of the certification and shall note on the docket the date of certification and the amount certified. The interests of any purchaser of real estate for value, mortgagee or other lienor that in good faith purchases the real estate or lends money on the security of the real estate and that records, within 30 days before or 60 days after the date of issuance of a certificate under this paragraph, a deed, mortgage or other encumbrance against the real estate shall not be subject to any lien for overdue support in excess of the amount shown on the certification.

(4) The amount of overdue support owed by an obligor and the name of the obligor shall be public information and shall be deemed a public record subject to the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(5) A lien arising from overdue support:

(i) shall automatically attach to after-acquired property owned by the obligor;

(ii) shall retain its priority without renewal or revival;

(iii) shall continue to encumber the property upon sale or other transfer;

(iv) shall not be divested upon a judicial sale or execution by a person with a lien with less priority;

(v) shall not attach to the interest of any other co-owner in the property;

(vi) shall expire 20 years after the due date of the last unsatisfied overdue support payment; and

(vii) may be released by the court as against abandoned or distressed real property at the request of a governmental unit in order to facilitate the property's sale and rehabilitation.

(6) The domestic relations section:

(i) shall satisfy the lien promptly upon payment but no later than 60 days following receipt of the payment;

(ii) may charge a fee not to exceed the lesser of its estimated cost of producing the report or $20 for the issuance of a lien certification or other written report of the overdue support obligations of an obligor;

(iii) shall provide to the prothonotary of the county the identity of obligors and amount of overdue support to be used to make the information available to the public. The information shall be updated at least monthly and shall be provided by a paper listing, diskette or any other electronic means until the Statewide system under subsection (d) is implemented; and

(iv) shall transmit at least every 60 days to credit bureaus directly or through the department reports and updates regarding the liens for overdue support.

(7) The domestic relations section or employees thereof shall not be liable for errors in the certification of amounts of overdue support or satisfaction of liens for overdue support except as provided in 42 Pa.C.S. § 8550 (relating to willful misconduct).

(8) Support may cease to be overdue if a revised payment schedule is established by the court, but any lien which has previously arisen against real estate shall remain in effect until paid or divested.

(9) Notwithstanding paragraphs (2) and (3), the interests of any person who recorded a deed, mortgage or other instrument creating an interest in or lien against real estate on or after January 1, 1998, and before the effective date of this subsection shall not be subject to a lien for any overdue support accruing on or after the date the deed, mortgage or other instrument creating the interest or lien was recorded.

(e) Retroactive modification of arrears.--No court shall modify or remit any support obligation, on or after the date it is due, except with respect to any period during which there is pending a petition for modification. If a petition for modification was filed, modification may be applied to the period beginning on the date that notice of such petition was given, either directly or through the appropriate agent, to the obligee or, where the obligee was the petitioner, to the obligor. However, modification may be applied to an earlier period if the petitioner was precluded from filing a petition for modification by reason of a significant physical or mental disability, misrepresentation of another party or other compelling reason and if the petitioner, when no longer precluded, promptly filed a petition. In the case of an emancipated child, arrears shall not accrue from and after the date of the emancipation of the child for whose support the payment is made.

(f) Foreign support orders.--(Deleted by amendment).

(g) Notice to obligors and obligees.--The domestic relations section shall mail notice to obligors and obligees of existing orders informing them that such orders may attain the status of a judgment by operation of law. The notice shall explain the nature of a judgment by operation of law and its effect. Further, the notice shall advise each party to a support proceeding of the party's duty to advise the domestic relations section of material changes in circumstance and of the necessity to promptly request a modification as soon as circumstances change.

(g.1) Nondisclosure of certain information.--If the court finds in an ex parte or other proceeding or if an existing order provides that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, the court shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this part. Any court order under this subsection must be docketed in the domestic relations section.

(g.2) Work activities.--If an obligor owes overdue support with respect to any child receiving cash or medical assistance, the court shall upon motion of the department or domestic relations section order that overdue support be paid in accordance with a plan approved by the court or that the obligor participate in work activities approved by the department. Work activities include:

(1) Subsidized or unsubsidized public or private sector employment.

(2) Work experience programs.

(3) Work training programs.

(4) Community service programs.

(5) Job search requirements.

(6) Job readiness programs.

(7) Education directly related to employment.

(8) Attendance at secondary school.

(9) For a person who has not graduated high school, study leading to a high school diploma or equivalent.

(g.3) Fraudulent transfers.--The court may void any fraudulent transfer by the obligor pursuant to 12 Pa.C.S. Ch. 51 (relating to fraudulent transfers). It shall be a rebuttable presumption that a transfer by an obligor is fraudulent as to an obligee if the transfer was made for less than reasonably equivalent value and the transfer occurred after the initiation of a proceeding to establish or enforce support.

(h) Applicability.--This section applies to all support orders whether entered under this chapter or any other statute.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Dec. 20, 1989, P.L.654, No.81, eff. imd.; Apr. 4, 1996, P.L.58, No.20, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.; May 13, 2008, P.L.144, No.16, eff. imd.)

2008 Amendment. Act 16 amended subsec. (a.1) and added subsec. (a.2), retroactive to March 31, 2008.

1998 Amendment. Act 127 amended subsec. (d) and added subsec. (d.1). Section 15 of Act 127 provided that nothing in Act 127 shall impair the priority or validity of any lien recorded prior to the effective date of Act 127. Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment. Act 58 amended subsecs. (a), (b) and (d) and added subsecs. (a.1), (g.1), (g.2) and (g.3). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1996 Amendment. Act 20 amended subsec. (a) and deleted subsec. (f).

Suspension by Court Rule. Section 4352(d) was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(5), as amended May 31, 2000, insofar as it is inconsistent with Rule 1910.22 providing that overdue support on public record at the domestic relations section constitutes a lien of record against all real property within the state of Pennsylvania which is owned by the obligor.

Section 4352(d.1) was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(6), as amended May 31, 2000, only insofar as subsection (d.1)(1) provides that the underlying support action shall either be pending at the county domestic relations section or shall be enforced by the county domestic relations section in order for a lien to arise to arise against real property located in that county.

References in Text. Division 9 of Title 13, referred to in subsec. (d), was repealed and added by the act of June 8, 2001 (P.L.123, No.18). Present Division 9 relates to secured transactions.

The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (d.1)(4), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 4353 - Duty to report

(a) Notice of changes affecting support.--An individual who is a party to a support proceeding shall notify the domestic relations section, the department and the other parties in writing or by personal appearance within seven days of any material change in circumstances relevant to the level of support or the administration of the support order, including, but not limited to:

(1) change of employment; and

(2) change of personal address or change of address of any child receiving support.

(a.1) Delivery.--In any subsequent child support enforcement action between the parties, upon sufficient showing that due diligence has been made to ascertain the location of a party, the court or the department may deem due process requirements for notice and service of process to be met with respect to the party upon delivery of written notice to the most recent residential address or employer address filed with the domestic relations section or the department pursuant to subsection (a).

(a.2) Notice of location information.--Each party to a support proceeding shall file with the domestic relations section and the department, and update as appropriate, information on the location and identity of the party, including Social Security number, residential and mailing addresses, telephone numbers, driver's license number and name, address and telephone number of employer.

(b) Failure to give notice.--Willful failure to comply with this section may be adjudged in contempt of court pursuant to section 4345 (relating to contempt for noncompliance with support order).

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 amended subsec. (a) and added subsecs. (a.1) and (a.2). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4354 - Willful failure to pay support order

(a) Offense defined.--An individual who willfully fails to comply with a support order of a court of this Commonwealth when the individual has the financial ability to comply with the support order commits an offense.

(b) Application.--This section applies to all support cases, whether civil or criminal and whether the defendant is married, unmarried, separated or divorced.

(c) Jurisdiction.--Exclusive original jurisdiction of a proceeding under this section is vested in the courts of common pleas of this Commonwealth.

(d) Grading.--

(1) Except as otherwise provided for in paragraph (2), an offense under this section shall constitute a summary offense.

(2) An offense shall be graded a misdemeanor of the third degree if the individual convicted of the offense established residence outside this Commonwealth with the intention of not complying with the support order and either of the following apply:

(i) the offense is a second or subsequent offense under this section; or

(ii) the individual owes support in an amount equal to or greater than 12 months of the monthly support obligation.

(e) Costs and expenses to be borne by individual.--An individual convicted of an offense under this section who is apprehended outside this Commonwealth shall, in addition to any other sentence imposed, be sentenced to pay the costs and expenses of rendition.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Oct. 9, 2008, P.L.1384, No.104, eff. 60 days)



Section 4355 - Denial or suspension of licenses

(a) General rule.--Except as provided in subsection (d.1), where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed to comply with a visitation or partial custody order pursuant to section 4346 (relating to contempt for noncompliance with visitation or partial custody order) or an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court, the domestic relations section or the department shall issue an order directing any licensing authority to:

(1) prohibit the issuance or renewal of a license of the obligor or other individual; or

(2) require the suspension of the license of the obligor or other individual.

(b) Notice to obligor or other individual.--

(1) Prior to the issuance of an order to suspend, nonrenew or deny a license, the obligor or other individual shall be given advance notice. The notice shall specify:

(i) The amount of arrears owed, if applicable.

(ii) How, when and where the notice can be contested.

(iii) That the grounds for contesting the notice shall be limited to mistakes of fact. Mistakes of fact shall be limited to errors in the amount of arrears owed or mistaken identity of the obligor.

(iv) That an order to the licensing authority to automatically suspend, nonrenew or deny the license will occur in all cases 30 days after issuance of the notice unless the arrearage is paid, a periodic payment schedule is approved by the court or the individual is excused from the failure to comply with the warrant or subpoena.

(2) The Supreme Court shall by general rule provide a procedure for the court or disciplinary board to deny, suspend or not renew the license of an attorney who owes past due support in a manner comparable to the procedures set forth in this section.

(c) Order.--

(1) Thirty days after the issuance of the notice, if the obligor has not paid the arrearage, entered into a court-approved periodic payment schedule or, if applicable, the obligor or other individual has not been excused from complying with the warrant or subpoena, the court, the domestic relations section or department shall direct or cause an order to be issued to the licensing authority to suspend or deny the issuance or renewal of a license. Upon receipt, the licensing authority shall immediately comply with the order or directive. The licensing authority shall have no authority to stay implementation of the order or to hold a hearing except in cases of mistaken identity.

(2) An order providing for a periodic payment schedule shall also provide that failure to comply with the schedule shall result in the immediate suspension, nonrenewal or denial of the obligor's license.

(3) Subject to section 4377(c) (relating to appeals), to contest the order, the obligor or other individual must appear before the domestic relations section not later than ten days after issuance of the order. The grounds for contesting shall be limited to mistakes of fact. If, as determined by the domestic relations section, a mistake of fact has occurred, the action shall be modified accordingly within ten days.

(d) Reinstatement or issuance of license.--Where an order or directive has been issued pursuant to subsection (c) and the obligor has satisfied the arrearage or entered into a court-approved payment plan or, if applicable, the obligor or other individual has been excused from the failure to comply with the subpoena or warrant, the court, the domestic relations section or the department shall order or direct the licensing authority to reinstate or issue the license to the obligor or other individual. Upon receipt of the order, the licensing authority shall reinstate or issue the license immediately, provided that the obligor or other individual meets any and all other requirements for issuance or reinstatement.

(d.1) Special procedures for operating privilege.--

(1) Where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court, the domestic relations section or the department may issue an order directing the Department of Transportation to:

(i) prohibit the issuance or renewal of a license of the obligor or other individual; or

(ii) require the suspension of the license of the obligor or other individual.

(2) Prior to the issuance of an order to suspend, nonrenew or deny a license, the obligor or other individual shall be given advance notice. The notice shall specify:

(i) The amount of arrears owed, if applicable.

(ii) How, when and where the notice can be contested.

(iii) That the grounds for contesting the notice shall be limited to mistakes of fact. Mistakes of fact shall be limited to errors in the amount of arrears owed or mistaken identity of the obligor.

(iv) That an order to the Department of Transportation to automatically suspend, nonrenew or deny the license will occur in all cases 30 days after issuance of the notice unless the arrearage is paid, a periodic payment schedule is approved by the court or the individual is excused from the failure to comply with the warrant or subpoena.

(3) Any order issued to the Department of Transportation pursuant to this section shall be issued as agreed upon by the department and the Department of Transportation. The order may be transmitted electronically or by other methods.

(4) Upon receipt of an order or directive from a court, the domestic relations section or the department authorizing the Department of Transportation to suspend the operating privilege of an obligor or other individual, the Department of Transportation shall immediately suspend the operating privilege of that obligor or other individual. Upon receipt of an order from the court or the domestic relations section or a directive from the department authorizing the Department of Transportation to restore the operating privilege of an obligor or other individual, the Department of Transportation shall immediately restore the operating privilege of that obligor or other individual if the person complies with the provisions of 75 Pa.C.S. § 1960 (relating to reinstatement of operating privilege or vehicle registration).

(5) An insurer may not increase premiums, impose a surcharge or rate penalty, make a driver record point assignment for automobile insurance or cancel or refuse to renew an automobile insurance policy on account of a suspension under this section.

(6) There shall be no right to appeal from a suspension under this section pursuant to 75 Pa.C.S. § 1550 (relating to judicial review). Subject to section 4377(c) (relating to power to expedite support cases), the sole remedy shall be to petition the court which entered the underlying support order resulting in the suspension, revocation or refusal to issue or renew the license.

(d.2) Special procedures for recreational licenses issued by Pennsylvania Game Commission.--

(1) Where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court may issue an order directing the Pennsylvania Game Commission to prohibit the issuance or renewal of a recreational license of the obligor or other individual or to require the suspension of the recreational license of the obligor or other individual.

(2) Procedures for notice of suspension, nonrenewal or denial, issuance of the appropriate order and reinstatement of a recreational license shall be in accordance with subsections (b), (c) and (d).

(3) Upon receipt of an order from a court requiring the Pennsylvania Game Commission to refuse to issue or renew or to revoke or suspend the recreational license of the obligor or other individual, the Pennsylvania Game Commission shall immediately comply with the order. Upon receipt of an order from the court authorizing the Pennsylvania Game Commission to restore the recreational license of an obligor or other individual, the Pennsylvania Game Commission shall immediately restore the recreational license of the obligor or other individual if the obligor or other individual complies with the provisions of 34 Pa.C.S. Ch. 27 (relating to hunting and furtaking licenses).

(4) There shall be no right to appeal from a refusal to issue or renew or from a revocation or suspension under this section. The sole remedy shall be to petition the court which entered the underlying support order which resulted in the revocation, suspension or refusal to issue or renew the recreational license.

(d.3) Special procedures for licenses issued by Pennsylvania Fish and Boat Commission.--

(1) Where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court may issue an order directing the Pennsylvania Fish and Boat Commission to prohibit the issuance or renewal of a recreational license of the obligor or other individual or to require the suspension of the recreational license of the obligor or other individual.

(2) Procedures for notice of suspension, nonrenewal or denial, issuance of the appropriate order and reinstatement of a recreational license shall be in accordance with subsections (b), (c) and (d).

(3) Upon receipt of an order from a court requiring the Pennsylvania Fish and Boat Commission to refuse to issue or renew or to revoke or suspend the recreational license of the obligor or other individual, the Pennsylvania Fish and Boat Commission shall immediately comply with the order. Upon receipt of an order from the court authorizing the Pennsylvania Fish and Boat Commission to restore the recreational license of an obligor or other individual, the Pennsylvania Fish and Boat Commission shall immediately restore the recreational license of the obligor or other individual if the obligor or other individual complies with the provisions of 30 Pa.C.S. Ch. 27 (relating to fishing licenses).

(4) There shall be no right to appeal from a refusal to issue or renew or from a revocation or suspension under this section. The sole remedy shall be to petition the court which entered the underlying support order which resulted in the revocation, suspension or refusal to issue or renew the license.

(d.4) Implementation.--The department may promulgate regulations and issue directives to coordinate and carry out the provisions of this section.

(d.5) Construction.--This section shall supersede any conflicting provision in any other State law unless the provision specifically references this section and provides to the contrary.

(d.6) Immunity.--The court, the domestic relations section, the Department of Public Welfare, the Department of Transportation, the Pennsylvania Game Commission, the Pennsylvania Fish and Boat Commission or any employee of any of these entities or any person appointed by the Pennsylvania Game Commission or the Pennsylvania Fish and Boat Commission to issue licenses and permits pursuant to the applicable provisions of 30 Pa.C.S. (relating to fish) and 34 Pa.C.S. (relating to game) shall not be subject to civil or criminal liability for carrying out their duties under this section.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"License." A license, certificate, permit or other authorization to:

(1) engage in a profession, trade or business in this Commonwealth or a political subdivision or agency thereof; or

(2) operate a motor vehicle for personal or commercial purposes.

"Licensing authority." Any entity of the Commonwealth, political subdivision or agency thereof which issues a license.

"Operating privilege." The privilege to apply for and obtain a license to use as well as the privilege to use a vehicle on a highway as authorized under Title 75 (relating to vehicles).

"Recreational license." A hunting or fishing license.

(July 2, 1993, P.L.431, No.62, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment. Act 127 amended subsec. (d.6). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment. Act 58 amended the section heading and subsecs. (a), (b) heading, (1) intro. par., (i) and (iv) and (2), (c)(1) and (3), (d) and (e) and added subsecs. (d.1), (d.2), (d.3), (d.4), (d.5) and (d.6). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

1993 Amendment. Act 62 added section 4355.

References in Text. Section 4346, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1106, No.112).

The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 4355 is referred to in sections 4377, 5323 of this title.



Section 4361 - Execution of support order against entireties property

(a) Entry of order.--Whenever married persons hold real property by the entireties and one spouse secures an order of court against the other spouse for the support of the plaintiff spouse or of a child of both persons or the defendant or for the support of both the plaintiff spouse and child and a copy of the order has been certified to the court of common pleas of the county in this Commonwealth in which the property is situated, the order shall be entered in that court as a judgment with the same effect as if it had been recovered as a judgment of that court.

(b) Execution on judgment.--Execution may be issued on the judgment against the real property held by the entireties, and the property may be sold in the manner provided by law for the sale of real property on execution issued on a judgment. In any writs of execution on the judgment, the defendant shall not be entitled to the benefit of 42 Pa.C.S. Ch. 81 Subch. B (relating to exemptions from execution) or any other exemption statute.

(c) Title of purchaser.--The sale of real property under this section conveys to the purchaser or purchasers thereof a good and valid title to the property and vests in the purchaser or purchasers the entire title of both the married persons in the same manner and with the same effect as if both married persons had joined in the conveyance of the property.



Section 4362 - Plaintiff's share of proceeds of sale

(a) General rule.--The plaintiff spouse shall be entitled, out of the proceeds of this sale, to such sums of money as represents the share in the property, based on the proportionate part of the original purchase money furnished by the plaintiff spouse for the purchase of the property.

(b) Petition to court.--The plaintiff spouse may petition the court of common pleas of the county where the real property is situated, either before or after the sale of the property by execution, setting forth plaintiff's claim, and the court shall fix a date for a hearing on the petition.

(c) Hearing and decree.--After notice and hearing, the court shall make such decree as shall be proper. At the hearing, both spouses shall be competent witnesses.

Cross References. Section 4362 is referred to in section 4365 of this title.



Section 4363 - Trustee to distribute proceeds of sale

(a) Appointment of trustee.--The court shall, at the time of the hearing or thereafter, appoint a trustee who shall receive from the sheriff the proceeds of the sale of the property after the costs have been paid.

(b) Disposition of proceeds.--The trustee shall, out of the proceeds, pay to the plaintiff spouse the sum of money the court decreed as plaintiff's share in the property sold and also the sums of money, and interest thereon from the time the respective items making them up became due and payable, which are due and payable under the order of support. The trustee shall also pay to the plaintiff spouse any additional sums the plaintiff may be entitled to under any order of court for the support of plaintiff or the children of defendant.



Section 4364 - Credit to plaintiff who purchases property

(a) General rule.--If the plaintiff spouse becomes the purchaser at the execution sale, the plaintiff shall be entitled to a credit on the purchase price thereof for the sum of money found by the court to represent the plaintiff's share in the property and also for the sums of money due the plaintiff from the defendant under the order of support upon which the execution was issued at the time of the sale, together with interest on the sums due the plaintiff for support from the time the respective sums become due.

(b) Allowance or assignment of credit.--The credit shall be allowed the plaintiff by the sheriff or the plaintiff may assign the sums due the plaintiff to the purchaser of the property whereupon credit shall be given to the purchaser by the sheriff for the amount assigned.



Section 4365 - Rights of divorced person in entireties property sold for support

(a) General rule.--After the divorce of any spouse who is a tenant by the entireties of real property with the former spouse, the divorced spouse is entitled to all the rights and remedies provided in this subchapter for the collection of any sums of money ordered by a court to be paid to the divorced spouse for the support of the children of the former spouse as fully as if no divorce had occurred.

(b) Proceeds of sale.--Upon the sale of the real property for the collection of any sums of money due the divorced spouse under an order of court, the divorced spouse shall be entitled to receive therefrom such sum of money as represents the share of the divorced spouse in the property, as ordered by the court under section 4362 (relating to plaintiff's share of proceeds of sale), together with any sums which may be due to the divorced spouse under an order of support against the former spouse.



Section 4366 - Other enforcement remedies preserved

This subchapter and other provisions of this chapter do not remove from the plaintiff the rights to any other existing remedies to enforce a support order, including, but not limited to, the right of the plaintiff to institute proceedings against the real or personal property of the defendant.



Section 4371 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Assistance." Cash assistance, medical assistance or designated services provided under Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Legally responsible relative." Effective January 1, 1997, a spouse and a parent for an unemancipated minor child.

"Secretary." The Secretary of Public Welfare of the Commonwealth.

References in Text. The Secretary of Public Welfare, referred to in this section, was redesignated as the Secretary of Human Services by Act 132 of 2014.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in this section, was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 4372 - Establishment of Title IV-D program

(a) Designation of Title IV-D agency.--The department is the Title IV-D State agency. The department shall create a single and separate organizational unit which shall be responsible for developing and implementing, subject to the approval of the secretary, a federally approved State plan for child support.

(b) Implementation of Title IV-D requirements.--The department shall construe and implement this subchapter in order to comply with Title IV-D of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.). The department shall take all steps necessary to implement a federally approved State plan for child support. The department may issue regulations and orders necessary to implement a federally approved State plan for child support. The department may issue interim regulations if Federal law or regulations supersede existing statutes, regulations or court rules.



Section 4373 - Administration of Title IV-D program

(a) Parent locator service.--The department shall maintain a parent locator service for the purpose of establishing parentage, for establishing, setting the amount of, modifying or enforcing child support, establishing or enforcing visitation or custody orders and locating legally responsible relatives. The locator services shall utilize all sources of information and legally available records. In addition, the department shall utilize the parent locator service of the Federal Government pursuant to Federal law and shall only make disclosures of information to individuals as provided by Federal law.

(b) Cooperative agreements.--The department shall undertake, either directly or pursuant to cooperative arrangements with appropriate counties, courts or law enforcement officials, including domestic relations sections, to do all of the following:

(1) Establish paternity of children with respect to whom assistance has been received.

(2) Secure support for children under paragraph (1) from a legally responsible relative.

(3) Determine whether the applicant or recipient is cooperating in good faith with matters set forth in section 4379 (relating to cooperation required).

(4) Notify the applicant or recipient of each noncooperation determination and the basis for such determination.

(5) Make available child support and paternity determination services to any individual not receiving assistance to the extent required by Federal law and upon application submitted to the department on forms provided by the department, the payment of any application fee established by the department and the agreement to pay costs in excess of any fee out of any recovery made by the department.

(c) Incentive payments.--The department shall make incentive payments to political subdivisions and other states consistent with Federal law whenever the political subdivision or other state enforces or collects support payable to the department.



Section 4374 - State disbursement unit

(a) Establishment.--The department shall establish and operate a State disbursement unit for collection and disbursement of payments on child support orders consistent with Federal law. The State disbursement unit shall also monitor support orders for enforcement action consistent with Federal law. At the option of the department, the domestic relations sections may be linked into the State disbursement unit and perform some or all of the functions thereof.

(b) Collections and disbursements.--The department may require that such collections and disbursements of support as the department may specify, including those related to persons not receiving public assistance, be processed through the State disbursement unit.

(1) The State disbursement unit shall use automated procedures, electronic processes and computer technology to the maximum extent feasible, efficient and economical for the collection and disbursement of support payments.

(2) If an employer is ordered to withhold income from more than one obligor to pay child support and employs 15 or more persons, the employer shall make payments to the State disbursement unit through electronic payment methods.

(3) If an employer has a history of two or more checks returned for nonsufficient funds, the employer shall make payments to the State disbursement unit through electronic funds transfer.

(4) An employer that is not required to make payments to the State disbursement unit in accordance with this subsection may voluntarily remit support payments through electronic funds transfer to the State disbursement unit.

(b.1) Penalty.--The department may impose a civil penalty of up to $1,000 per violation, following notice and hearing, upon an employer who willfully fails to comply with the electronic funds transfer payment provisions of this section.

(c) Allocation of collections.--Subject to subsections (d), (e), (f) and (f.1), support collected on behalf of a family shall be distributed as follows:

(1) In the case of a family receiving cash assistance from the Commonwealth:

(i) First, from the amount of current support collected, pass through to the assistance group the first $100 per month for one child or the first $200 per month for two or more children or the first $50 per month for spousal support, without decreasing the amount of cash assistance, provided, however, that in no event may any assistance group be paid more than one support pass-through payment per month.

(ii) Second, calculate the Federal Government's share of the remaining amount collected.

(iii) Third, pay the Federal Government's share and retain the remainder of the amount collected to reimburse the Commonwealth until the amount equals the amount of unreimbursed cash assistance paid to the assistance group.

(iv) Fourth, pay to the assistance group any amounts collected in excess of the amounts distributed or retained under subparagraphs (i), (ii) and (iii).

(2) In the case of a family that formerly received cash assistance from the Commonwealth:

(i) first, pay to the family the current support collected that does not exceed the court-ordered amount to be paid in the month; and

(ii) second, treat amounts collected in excess of the current support collected as arrearages and distribute as follows:

(A) In the case of arrearages that accrued after the family ceased to receive cash assistance from the Commonwealth and which are collected after October 1, 1998:

(I) first, pay the family up to the amount of arrearages that accrued after the family ceased to receive cash assistance from the Commonwealth;

(II) second, treat the balance as reimbursement of assistance in an amount not to exceed the total amount of unreimbursed cash assistance paid to the family and:

(a) pay an amount equal to the Federal share of the reimbursed amount to the Federal Government; and

(b) retain for the Commonwealth an amount equal to the non-Federal share of the reimbursed amount; and

(III) third, pay any remaining amount to the family.

(C) In the case of arrearages that accrued before the family received cash assistance from the Commonwealth and which are collected after October 1, 1998:

(I) first, pay to the family up to the amount of arrearages that accrued before the family began to receive cash assistance from the Commonwealth;

(II) second, treat the balance as reimbursement of assistance in an amount not to exceed the total amount of unreimbursed cash assistance paid to the family and:

(a) pay an amount equal to the Federal share of the reimbursed amount to the Federal Government; and

(b) retain for the Commonwealth an amount equal to the non-Federal share of the reimbursed amount; and

(III) third, pay any remaining amount to the family.

(D) In the case of arrearages that accrued while the family received cash assistance from the Commonwealth:

(I) first, treat the amount collected as reimbursement of assistance in an amount not to exceed the total amount of unreimbursed cash assistance paid to the family and:

(a) pay an amount equal to the Federal share of the reimbursed amount to the Federal Government; and

(b) retain for the Commonwealth an amount equal to the non-Federal share of the reimbursed amount; and

(II) second, pay any remaining amount to the family.

(E) Notwithstanding clauses (A) through (C), the right to any support obligation assigned to the Commonwealth as a condition of receiving cash assistance in effect on September 30, 1997, shall remain assigned after that date.

(F) Except for amounts assigned to the Commonwealth under subsection (d), beginning October 1, 1998, any support arrearages collected shall be credited as follows:

(I) first, to the period after the family ceased to receive assistance;

(II) second, to the period before the family received assistance; and

(III) third, to the period during which the family received assistance.

(3) In the case of a family that never received cash assistance from the Commonwealth, all support collections shall be paid to the family with the exception of the federally mandated $25 annual fee collected from the custodial parent as required under section 4351(a.1) (relating to costs and fees).

(d) Retention by Commonwealth.--

(1) Arrearages collected through use of the Internal Revenue Service Tax Refund Offset Program for a family receiving cash assistance shall be retained by the Commonwealth to the extent past due support has been assigned to the department as a condition of receiving assistance. Arrearages collected through use of the Internal Revenue Service Tax Refund Offset Program for a family that formerly received cash assistance shall first be applied to the monthly support obligation, and the balance shall be applied to arrears owed the family, including assignments of arrearages that accrued before the family received assistance from the Commonwealth and that were executed between October 1, 1997, and September 30, 2009. Any remaining arrearages shall be paid to the department. The department shall pay to the Federal Government the Federal share of the amounts so retained. In no event shall the total of amounts paid to the Federal Government and retained by the department exceed the total of the amount of cash assistance paid to the family by the Commonwealth. To the extent that the amounts collected exceed the amount retained, the department shall pay the excess to the family.

(2) Notwithstanding any other provision of law, the federally mandated $25 annual fee collected from the custodial parent as required under section 4351(a.1) shall be retained by the department.

(e) Child support, foster care children.--Notwithstanding the preceding provisions of this section, amounts collected by the department as child support for months in any period on behalf of a child for whom a public agency is making foster care maintenance payments under Part E of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.) shall:

(1) be retained by the department to the extent necessary to reimburse the Commonwealth for foster care maintenance payments made with respect to the child during such period, with appropriate reimbursement to the Federal Government to the extent of its financial participation;

(2) be paid to the public agency responsible for supervising the placement of the child to the extent that the amounts collected exceed the foster care maintenance payments made with respect to the child during such periods but not the amounts required by a court or administrative order to be paid as support on behalf of the child during such period, and the responsible agency may use the payment in the manner it determines will serve the best interests of the child, including setting such payments aside for the child's future needs or making all or part thereof available to the person responsible for meeting the child's day-to-day needs; and

(3) be retained by the department if any portion of the amounts collected remains after making the payments required under paragraphs (1) and (2), to the extent that such portion is necessary to reimburse the Commonwealth for any past foster care maintenance payments or payments of cash assistance which were made with respect to the child and with respect to which past collections have not previously been retained.

Any balance shall be paid to the Commonwealth agency responsible for supervising the placement of the child for use by such agency in accordance with paragraph (2).

(f) Modification of distribution rules.--Notwithstanding any other provision of law, the department may modify the foregoing distribution rules when necessary to comply with Federal law.

(f.1) Distribution.--Notwithstanding any other provision of law, all child support arrears collected prior to October 1, 1998, shall be distributed in accordance with department procedures applying all of the provisions except subsection (b)(1) of section 457 of the Social Security Act (49 Stat. 620, 42 U.S.C. § 657) as in effect on August 21, 1996.

(g) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Assistance group." The term shall have the meaning given in section 402 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Family." The term shall include the child for whom support is received, the custodial parent living with the child and any other person in the same assistance group as the child.

(Dec. 15, 1998, P.L.963, No.127, eff. imd.; July 7, 2006, P.L.1055, No.109, eff. 60 days; May 13, 2008, P.L.144, No.16)

2008 Amendment. Act 16 amended subsecs. (c) and (d), effective October 1, 2008, as to subsecs. (c)(1) and (d)(1) and immediately as to the remainder of subsecs. (c) and (d). Section 5 of Act 16 provided that the amendment of subsec. (c)(3) shall apply retroactively to March 31, 2008.

2006 Amendment. Act 109 amended subsec. (b) and added subsec. (b.1).

1998 Amendment. Act 127 amended subsec. (c) and added subsec. (f.1). Section 14 of Act 127 provided that the amendment of section 4374 shall apply to all child support arrears collected on or after October 1, 1998. Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (g), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 4374 is referred to in section 4302 of this title.



Section 4375 - Access to records

(a) Access to be granted.--The secretary or his designees in writing shall have access to all records, and the department in cooperation with all other agencies of the executive branch shall establish a single, uniform system of information clearance and retrieval. Information collected as a result of the use of tax records shall include the full name, residence or address, name and address of the employer, income and assets and the Social Security number of the noncustodial parent.

(b) Earnings records.--The Bureau of Employment Security shall provide the department with a statement of earnings clearance upon the request of the department.

(c) Motor vehicle registration information.--Upon request of the department, the Bureau of Motor Vehicles shall provide information as to all vehicles owned by the applicant or recipient.



Section 4376 - Central registry

(a) Central registry created.--A central registry of records shall be maintained in the department showing, as far as it is known, with respect to any absent parent against whom support is sought, all of the following:

(1) The full and true name of such parent together with any known aliases.

(2) The date and place of birth.

(3) Physical description.

(4) Social Security number.

(5) Occupation and any special skills he may have.

(6) Military status and Veterans' Administration or military service serial number.

(7) Last known address and the date thereof.

(8) The number of the driver's license.

(9) Any further information that may be of assistance in locating the person or enforcing support.

(b) Information for registry.--To effectuate the purposes of this section, the department may request and shall receive from all boards or other agencies of this Commonwealth or any of its political subdivisions, and the same are authorized to provide, such assistance and data as will enable the Federal Government, the department and other public agencies in this State or in other states to carry out their duties to locate absent parents for the support of their children. The data to be provided from tax records shall include the full name, residence or address, name and address of the employer, income and assets and the Social Security number of the noncustodial parent. The department shall utilize the parent locator service pursuant to establishment in the Department of Health and Human Services by filing in accordance with section 453(b) of the Social Security Act (49 Stat. 620, 42 U.S.C. § 653(b)).

(c) Certain confidential records.--Notwithstanding any other provision of law, all State and local law enforcement agencies, the Board of Probation and Parole, the Department of Corrections and the Department of Transportation shall upon request provide the department, any domestic relations section or any child support agency of the Federal Government or any state with such information regarding the location of an individual as may be contained in law enforcement, probation and parole, corrections, motor vehicle registration and operator licensing records.

(d) Limits on use.--Any records established pursuant to the provisions of this section shall be available only to public welfare offices, district attorneys, probation departments, domestic relations sections, Federal agencies and the agencies of other states conducting activities under Title IV-D of the Social Security Act and courts having jurisdiction in support or abandonment proceedings or actions and only for the purposes for which the records have been established.



Section 4377 - Power to expedite support cases

(a) Administrative powers.--The department shall have Statewide jurisdiction to issue the following administrative orders to expedite the establishment and enforcement of support on behalf of any assistance recipient or nonrecipient receiving Title IV-D services:

(1) To order any individual to submit to genetic testing for the purpose of paternity establishment.

(2) To issue administrative subpoenas against any entity within this Commonwealth, including for-profit, not-for-profit and governmental employers, to require production of information regarding the employment, compensation and benefits of any individual employed by such entity as an employee or contractor.

(3) To access records of all State and local government agencies, including vital statistic records (including records of marriage, birth and divorce), State and local tax and revenue records (including information on residence address, employer, income and assets), records of real and titled personal property, records of occupational and professional licenses, records of the ownership and control of corporations, partnerships and other business entities, employment security records, records of agencies administering public assistance programs, motor vehicle records, probation and parole records and corrections records.

(4) To issue administrative subpoenas for the records of public utilities and cable television companies with respect to individuals who owe or are owed support or against whom or with respect to whom a support obligation is sought, consisting of the names and addresses of such individuals and the names and addresses of their employers.

(5) To issue administrative subpoenas for the records held by financial institutions with respect to individuals who owe or are owed support or against whom or with respect to whom a support obligation is sought.

(6) To issue administrative subpoenas for financial or other information needed to establish, modify or enforce a support order.

(7) To issue orders directing an obligor or other payor to change the payee of a support order.

(8) To order income withholding.

(9) To increase the amount of monthly support payments for the payment of arrearages, as may be provided by general rule.

(10) To issue administrative orders in cases where there is a support arrearage to secure assets to satisfy any current support obligation and the arrearage by:

(i) Intercepting or seizing periodic or lump sum payments from a government agency, including unemployment compensation, workers' compensation and other benefits.

(ii) Intercepting or seizing judgments or settlements.

(iii) Attaching and seizing assets of the obligor held in financial institutions.

(iv) Attaching public and private retirement funds.

(v) Imposing liens on property.

(vi) Directing the sheriff to levy and sell other real or personal property.

(11) To transmit to another state, electronically or by other methods, a request for assistance in a case involving the enforcement of a support order containing sufficient information as will enable the state to which the request is transmitted to compare the information to the information in the data bases of the state. The transmittal shall serve as a certification of arrears and a certification that the state has complied with all procedural due process requirements applicable to the case.

(12) To respond to a request for assistance received from another state. The response, which may be transmitted electronically or by other methods, shall confirm the receipt of the request, the action taken and the amount of support collected and specify any additional information or action required of the requesting tribunal to obtain enforcement of the child support obligation.

(13) To prohibit the issuance or renewal of a license of an obligor or other individual under section 4355(a) (relating to denial or suspension of licenses) or to require the suspension of the license of an obligor or other individual pursuant to section 4355(d.1).

(b) Enforcement authority.--The department may administratively assess a civil penalty of up to $5,000 per violation upon any person or entity that fails to comply with an order, subpoena or request for information issued under subsection (a). The department may make application to any court of common pleas or to the Commonwealth Court for purposes of enforcing any subpoena or final administrative order.

(c) Appeals.--Any person aggrieved by an action of the department under this section shall have a right to appeal. An appeal of an action under subsection (a) shall be taken to an independent hearing officer designated by the department unless the appellant is challenging the validity or amount of the underlying support obligation, in which case the court having jurisdiction over the support obligation shall hear the appeal. An appeal from imposition of a civil penalty imposed under subsection (b) must be taken to the Bureau of Hearing and Appeals in the department. An appeal which is filed in the wrong tribunal shall be transferred to the correct tribunal. If no appeal is timely filed from the department action or under subsection (a) or (b), the department's action or order shall be final. An action or order of the department under this section shall remain in effect pending any appeal unless stayed for good cause shown.

(d) Immunity.--The department and its employees shall be immune from civil or criminal liability for any good faith action taken under this section. The immunity provided by this subsection shall not apply to any individual who intentionally misuses the authority of the department for a purpose other than securing the lawful establishment or enforcement of support.

(Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment. Act 127 added subsec. (a)(13). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 4377 is referred to in section 4355 of this title.



Section 4378 - Assistance recipients to seek support

(a) Seeking support required.--Prior to authorization, every applicant for assistance whose circumstances include the reported absence of a legally responsible relative from the household or the presence of a putative father shall appear before the domestic relations section or other applicable division of the court of common pleas. Upon the request of a family court or domestic relations section, the secretary is authorized to waive the requirement of personal appearance before a family court or domestic relations section if another procedure would be as efficient and effective. Subject to Federal approval, only when necessary, assistance shall not be authorized by the department until it has been certified that the applicant has cooperated in determining paternity and enforcing support.

(b) Assignment.--Acceptance of assistance shall operate as an assignment to the department, by operation of law, of the assistance recipient's rights to receive support on his or her own behalf and on behalf of any family member with respect to whom the recipient is receiving assistance. Such assignment shall be effective only up to the amount of assistance received during the period that a family receives assistance. The assignment shall exclude arrears that accrued prior to receipt of assistance. The assignment shall take effect at the time that the recipient is determined to be eligible for assistance. Upon termination of assistance payments, the assignment of support rights shall terminate, provided that any amount of unpaid support obligations shall continue as an obligation to and collectible by the department to the extent of any unreimbursed assistance consistent with Federal law. Immediately upon receipt of notification from the department that a recipient has been determined to be eligible for assistance, the clerks of the appropriate courts of the Commonwealth shall transmit any and all support payments that they thereafter receive on behalf of such assistance recipients to the department. Such clerks shall continue transmitting such support payments until notified by the department that it is no longer necessary to do so. While the recipient is receiving assistance, any such support payments made to or on behalf of the assistance recipient shall be allocated to any amount due the department as assignee of the recipient's support rights consistent with Federal law. The assistance recipient shall be deemed to have appointed the department as his attorney-in-fact to endorse over to the department any and all drafts, checks, money orders or other negotiable instruments submitted for payment of support due during the time the recipient is receiving assistance on behalf of himself, herself or any family member.

(c) Standing.--An applicant or recipient shall have standing to commence an action to obtain support for any child with respect to whom the applicant or recipient claims assistance.

(May 13, 2008, P.L.144, No.16, eff. Oct. 1, 2009)

2008 Amendment. Act 16 amended subsec. (b).



Section 4379 - Cooperation required

In accordance with a child support plan approved by the Federal Government, the department shall have the power and its duty shall be to:

(1) Require as a condition of eligibility for assistance that an applicant or recipient:

(i) Furnish his or her Social Security account number or, to the extent permitted by Federal law, proof of making application for a Social Security account number if the applicant or recipient has no Social Security account number.

(ii) Assign to the department on forms provided by the department such support rights as the applicant or recipient may have individually or on behalf of any family member who is a part of the assistance group.

(iii) Cooperate with the department in establishing the paternity of a child with respect to whom assistance is claimed unless the department determines that the applicant or recipient has good cause for failing to do so.

(iv) Cooperate in obtaining support payments for such applicant or recipient and for a child with respect to whom such assistance is claimed or in obtaining any other payment or property due such applicant, recipient or such child unless the department determines that the applicant or recipient has good cause for failing to do so.

(2) Require cooperation in accordance with the following:

(i) Subject to Federal approval, only when necessary, cooperation shall include, but not be limited to, taking the following actions:

(A) Identifying the parents of any child for whom assistance is sought or received, including appearing for scheduled genetic testing with the child and submitting to such testing.

(B) Keeping scheduled appointments with the department or domestic relations section.

(C) Providing truthful and accurate information and documents requested by the department or domestic relations section.

(D) Signing and returning any forms requested by the department or domestic relations section.

(E) Appearing as a witness and providing testimony at judicial and other hearings as requested by the domestic relations section.

(F) Paying to the department any support payment received directly from an absent parent after an assignment of support has been made.

(ii) Failure of the mother to identify by name the father of a child shall create a presumption of noncooperation which may be rebutted only by clear and convincing evidence.

(iii) Subject to Federal approval, if the applicant or recipient provides the names of two putative fathers subsequently excluded from paternity by genetic testing, the second exclusion shall create a presumption of noncooperation, which may be rebutted only by clear and convincing evidence.

Cross References. Section 4379 is referred to in sections 4373, 4380 of this title.



Section 4380 - Enforcement of cooperation requirements

(a) Cooperation required.--It is essential to the effective and responsible utilization of assistance funds that applicants and recipients who are caretakers of a child whose circumstances include the reported absence of a legally responsible relative from the household or presence of a putative father cooperate fully with the department and the court or domestic relations section in establishing paternity and in securing child support payments and in all matters set forth in section 4379 (relating to cooperation required).

(b) Procedures.--

(1) Upon application for assistance, each applicant or recipient shall be notified that his or her cooperation in the matters set forth in section 4379 shall be required as a condition of eligibility and that failure to cooperate will result in the termination of medical assistance and the reduction of the cash assistance allowance in an amount equal to not less than 25% and may, if provided by departmental regulation, result in the imposition of protective payments for any child in whose behalf the applicant or recipient seeks assistance.

(2) If the department or domestic relations section, as applicable, determines that the applicant or recipient fails to cooperate as set forth in section 4379, unless the failure to cooperate was for good cause, the applicant or recipient shall be notified of the noncooperation determination and the basis for the noncooperation determination. The department shall notify the applicant or recipient in writing of the termination of medical assistance eligibility for the applicant or recipient, the reduction of the cash assistance allowance equal to not less than 25% and, if applicable, that protective payments will be imposed for any child so affected ten days after the date of notice. At the expiration of the ten-day period, the department shall impose the termination of medical assistance, the assistance allowance reduction and, if applicable, protective payments. Any hearing or appeal with respect to the notice of noncooperation issued by the department shall be conducted in accordance with the department's regulations governing an applicant's or a recipient's right to hearings.

(3) Subject to Federal approval, only when necessary, if after notice and opportunity for hearing the court or domestic relations section determines that the applicant or recipient failed to cooperate as set forth in section 4379 and lacked reasonable excuse for such failure, the court shall notify the applicant or recipient and the department of the basis of the noncooperation determination and order the department to impose a sanction for noncooperation. The department shall issue a notice to the applicant or recipient to terminate medical assistance eligibility, reduce the assistance allowance by not less than 25% and, if applicable, impose a protective payment for any child so affected. The department shall implement the order of the court within ten days of receipt. Any hearing or appeals with respect to the recommendation and order of noncooperation directed by the court shall be conducted by the court in accordance with the Pennsylvania Rules of Civil Procedure as may be promulgated by the Supreme Court governing actions for support. The decision to hold hearings for noncooperation cases shall be at the option of the court or domestic relations section. If the court or domestic relations section chooses not to conduct the hearings on noncooperation, appropriate court or domestic relations section personnel shall be available to provide testimonial evidence by telephone testimony at the time and location set by the department for the departmental appeal hearing. A finding of noncooperation of an applicant or recipient shall not affect an obligor's duty to pay support.



Section 4381 - Garnishment of wages of Commonwealth employees

Notwithstanding any other provision of law, moneys due from or payable by the Commonwealth, including any agency, instrumentality or authority thereof, due to any individual shall be subject, in like manner and to the same extent as if the Commonwealth were a private person, to legal process brought for the enforcement against such individual of his legal obligations to provide support for a child or spouse.



Section 4391 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Date of hire." The first day an employee performs services for remuneration.

"Employee." An individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 3401 et seq.). The term shall not include an employee of a Federal or State agency performing intelligence or counterintelligence functions if the head of the agency has determined that reporting the information required by this section with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

"Employer." The term has the meaning given in section 3401(d) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 3401(d)) and includes any government agency and any labor organization.

"Newly hired employee." The term includes:

(1) a new employee; and

(2) a rehired former employee who was:

(i) laid off, furloughed, separated or granted leave without pay for more than 30 days; or

(ii) terminated from employment.



Section 4392 - Employer reporting

(a) General rule.--For purposes of enhancing child support enforcement activities, including the location of individuals, the establishment of paternity and the enforcement of child support obligations pursuant to this subchapter, a Commonwealth directory of new hires shall be established within the Department of Labor and Industry.

(b) Duty of employer.--Except as provided in subsection (c), each employer doing business in this Commonwealth shall provide the following information regarding a newly hired employee to the Commonwealth directory of new hires: name; home address; Social Security number; date of hire; the employer's name and address; the identifying number assigned to the employer under section 6109 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 6109); and the name and telephone number of an employer contact. The information may be submitted on a form provided by the Department of Labor and Industry or by attaching the date of hire and name and telephone number of an employer contact to the W-4 form submitted for the newly hired employee. The information may be transmitted by first class mail, magnetically, electronically or by another method authorized by the directory of new hires.

(c) Employees in two or more states.--An employer that employs individuals in two or more states and that transmits reports magnetically or electronically may comply with subsection (b) by designating one of its offices located in a state in which the employer has employees to send the required report to the Commonwealth directory of new hires. An employer that transmits reports pursuant to this subsection shall notify the Commonwealth directory of new hires and the United States Secretary of Health and Human Services in writing as to which state such employer has designated to send the report required under subsection (b). If the Commonwealth is so designated, the employer shall transmit information in accordance with this subchapter, including the newly hired employee's state of hire, and shall comply with all procedures adopted under this subchapter.

(d) Time for submission.--The information required under subsection (b) shall be submitted by the employer to the Commonwealth directory of new hires no later than 20 days from the date of hire of a newly hired employee. In the case of a magnetic or electronic transmission of the information, the employer may comply by making two monthly transmissions not less than 12 days nor more than 16 days apart.

Cross References. Section 4392 is referred to in section 4326 of this title.



Section 4393 - Use of information

(a) Access to information.--The domestic relations sections and the department shall have access to all information required under this subchapter for purposes of locating individuals, establishing paternity and establishing, modifying and enforcing child support obligations. The domestic relations sections and the department may disclose such information to its employees, agents and contractors solely for the purposes set forth in this subsection.

(b) Department access to information.--The department shall have access to the information received by the Commonwealth directory of new hires for purposes of verifying eligibility for programs administered by the department.

(c) Other programs.--In addition to child support enforcement, the information received by the Commonwealth directory of new hires may be utilized by the Department of Labor and Industry for purposes of administering the workers' compensation and unemployment compensation programs, including fraud detection, and to develop labor market information for economic and work force development in this Commonwealth.

(d) National directory.--Information included in the Commonwealth directory of new hires shall be provided to the National Directory of New Hires and as otherwise required by Federal law.



Section 4394 - Guidelines

The Department of Labor and Industry shall develop guidelines for employers to use to determine if an individual qualifies as an employee under this subchapter.



Section 4395 - Confidentiality

All information received pursuant to this subchapter shall be confidential and shall be used only for the purposes set forth herein. A person commits a summary offense if he or she discloses information received pursuant to this subchapter to an unauthorized person or for an unauthorized purpose and shall be subject to a civil penalty of up to $250 per offense.



Section 4396 - Penalties

An employer that fails to report pursuant to this subchapter may be provided a written warning for the first violation and is subject to a civil penalty of up to $25 for each violation which is subsequent to the warning. The civil penalty shall be payable to the Department of Labor and Industry. If the failure to report or the submission of a false report is the result of a conspiracy between the employer and the employee, the employer shall be subject to a civil penalty of up to $500.






Chapter 45 - Reciprocal Enforcement of Support Orders (Repealed)

Section 4501 - § 4540 - (Repealed)






Chapter 46 - Support of the Indigent

Chapter Notes

Enactment. Chapter 46 was added July 7, 2005, P.L.196, No.43, effective immediately.



Section 4601 - Scope of chapter

This chapter relates to support of indigent persons.



Section 4602 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Court." A court of common pleas and the Philadelphia Municipal Court.

"Department." The Department of Public Welfare of the Commonwealth.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 4603 - Relatives' liability; procedure

(a) Liability.--

(1) Except as set forth in paragraph (2), all of the following individuals have the responsibility to care for and maintain or financially assist an indigent person, regardless of whether the indigent person is a public charge:

(i) The spouse of the indigent person.

(ii) A child of the indigent person.

(iii) A parent of the indigent person.

(2) Paragraph (1) does not apply in any of the following cases:

(i) If an individual does not have sufficient financial ability to support the indigent person.

(ii) A child shall not be liable for the support of a parent who abandoned the child and persisted in the abandonment for a period of ten years during the child's minority.

(b) Amount.--

(1) Except as set forth in paragraph (2), the amount of liability shall be set by the court in the judicial district in which the indigent person resides.

(2) For medical assistance for the aged other than public nursing home care, as provided in section 401 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, the following apply:

(i) Except as set forth in subparagraph (ii), the amount of liability shall, during any 12-month period, be the lesser of:

(A) six times the excess of the liable individual's average monthly income over the amount required for the reasonable support of the liable individual and other persons dependent upon the liable individual; or

(B) the cost of the medical assistance for the aged.

(ii) The department may, by reasonable regulations, adjust the liability under subparagraph (i), including complete elimination of the liability, at a cost to the Commonwealth not exceeding those funds certified by the Secretary of the Budget as available for this purpose.

(c) Procedure.--A court has jurisdiction in a case under this section upon petition of:

(1) an indigent person; or

(2) any other person or public body or public agency having any interest in the care, maintenance or assistance of such indigent person.

(d) Contempt.--

(1) If an individual liable for support under this section fails to comply with an order under this section, the court shall schedule a contempt hearing. At the hearing, if the court determines that the individual liable for support has intentionally failed to comply with the order, the court may hold the individual in contempt of court and may sentence the individual to up to six months' imprisonment.

(2) This subsection applies regardless of whether the indigent person is confined in a public institution.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (b), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 4604 - Property liable for expenses

(a) General rule.--Except as limited by subsection (c), the following apply:

(1) Subject to paragraph (2), the personal property of an indigent person shall be liable for the expenses incurred by a public body or public agency for the support, maintenance, assistance and burial of:

(i) the indigent person;

(ii) the spouse of the indigent person; and

(iii) each unemancipated child of the indigent person.

(2) Paragraph (1) applies to personal property if:

(i) the property was owned during the time the expenses were incurred; or

(ii) during the time the expenses were incurred, there existed a cause of action which resulted in the ownership of the property.

(b) Suit.--

(1) A public body or public agency may sue the owner of property referred to in this subsection for money expended.

(2) Except as set forth in paragraph (3) or subsection (c), the following apply:

(i) A judgment obtained under this subsection shall be a lien upon the estate of the defendant and may be collected as other judgments.

(ii) A claim under this section shall have the force and effect against the real and personal estate of a deceased person as other debts of a decedent and shall be ascertained and recovered in the same manner.

(3) Paragraph (2)(i) does not apply to the real and personal property comprising the home and furnishings of the defendant.

(c) Lien prohibited.--Except pursuant to the judgment of a court on account of benefits incorrectly paid on behalf of an individual, no lien may be imposed against the real property which is the primary residence of any individual or of the individual's spouse on account of assistance paid or to be paid on the individual's behalf.

(d) Lien against proceeds.--In order to carry out the purposes of this section, the department shall have a first lien against the proceeds of any cause of action that existed during the time an individual, his spouse or his unemancipated children received cash assistance. Unless otherwise directed by the department, no payment or distribution shall be made to a claimant or claimant's designee of the proceeds of any action, claim or settlement where the department has an interest without first satisfying or assuring the satisfaction of the interest of the Commonwealth. Any person who, after receiving notice of the department's interest, knowingly fails to comply with this subsection shall be liable to the department, and the department may sue and recover from the person.



Section 4605 - Recovery of money

(a) Recovery.--Whenever any person shall become a public charge or receive public assistance, the public body or public agency caring for or furnishing the assistance to the person may sue for and recover any sum of money which is due the person.

(b) Manner of suit.--A suit under subsection (a) shall be brought in the name of the person for the use of the public body or public agency. Proof that the person to whom the money is due became a public charge or was publicly assisted shall be conclusive proof of the right to recover whatever may be legally due the person. If the amount due has been reduced to judgment, the public body or public agency may be substituted as plaintiff in the judgment. If the amount due is founded on an order or decree of a court, the public body or public agency shall have the right to recover the amount.

(c) Self-support.--If a person becomes self-supporting or supported by a relative or friend, any money recovered and not expended in the care or assistance of the person shall belong to the person. In the case of the person's death, money not expended for the person's care, assistance and burial shall belong to the person's estate.



Section 4606 - Guardian

(a) Petition.--Any public body or public agency caring for or assisting any indigent person may petition the court of common pleas, if the person is of full age, or the orphans' court, if the person is a minor, for a rule to show cause why the public body, public agency or some other person appointed by the court should not become the legal guardian of the person and property of the person. The petition shall have attached an inventory of the property of the person. The court shall schedule a hearing on the matter and shall serve notice of the hearing upon the person.

(b) Order.--After conducting a hearing pursuant to subsection (a), the court may issue an order constituting the public body, public agency or some other person, guardian of the person and the estate of the person, whether or not all of the estate was enumerated in the inventory provided under subsection (a). The proceedings and order shall be indexed in the name of the person pursuant to court rules.

(c) Discharge.--

(1) No person for whom a guardian has been appointed under this section shall be discharged from the guardianship until the person has petitioned the court for termination. The court may terminate the guardianship if it is satisfied that:

(i) the person has become able and willing to resume control of the person's own person and estate; and

(ii) the public body or public agency has been fully reimbursed for the expense of the person's care or assistance or that all of the person's estate has been expended for the reimbursement.

(2) The cost of the proceedings under this subsection shall be paid by the petitioner unless otherwise ordered by the court.

(d) Leases permitted.--Under the supervision of the appropriate court, a guardian may lease the real estate of any person for a term of years and receive and apply the proceeds of the lease to defray the expenses incurred in the care or assistance and burial of the person. The balance of the proceeds shall be paid to the person upon termination of the guardianship or to the legal representatives of the person after the person's death.






Chapter 51 - General Provisions

Chapter Notes

Enactment. Chapter 51 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 5101 - Attainment of full age

(a) Age for entering into contracts.--Any individual 18 years of age and older shall have the right to enter into binding and legally enforceable contracts and the defense of minority shall not be available to such individuals.

(b) Age for suing and being sued.--Except where otherwise provided or prescribed by law, an individual 18 years of age and older shall be deemed an adult and may sue and be sued as such.



Section 5102 - Children declared to be legitimate

(a) General rule.--All children shall be legitimate irrespective of the marital status of their parents, and, in every case where children are born out of wedlock, they shall enjoy all the rights and privileges as if they had been born during the wedlock of their parents except as otherwise provided in Title 20 (relating to decedents, estates and fiduciaries).

(b) Determination of paternity.--For purposes of prescribing benefits to children born out of wedlock by, from and through the father, paternity shall be determined by any one of the following ways:

(1) If the parents of a child born out of wedlock have married each other.

(2) If, during the lifetime of the child, it is determined by clear and convincing evidence that the father openly holds out the child to be his and either receives the child into his home or provides support for the child.

(3) If there is clear and convincing evidence that the man was the father of the child, which may include a prior court determination of paternity.



Section 5103 - Acknowledgment and claim of paternity

(a) Acknowledgment of paternity.--The father of a child born to an unmarried woman may file with the Department of Public Welfare, on forms prescribed by the department, an acknowledgment of paternity of the child which shall include the consent of the mother of the child, supported by her witnessed statement subject to 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities). In such case, the father shall have all the rights and duties as to the child which he would have had if he had been married to the mother at the time of the birth of the child, and the child shall have all the rights and duties as to the father which the child would have had if the father had been married to the mother at the time of birth. The hospital or other person accepting an acknowledgment of paternity shall provide written and oral notice, which may be through the use of video or audio equipment, to the birth mother and birth father of the alternatives to, the legal consequences of and the rights and responsibilities that arise from, signing the acknowledgment.

(b) Claim of paternity.--If the mother of the child fails or refuses to join in the acknowledgment of paternity provided for in subsection (a), the Department of Public Welfare shall index it as a claim of paternity. The filing and indexing of a claim of paternity shall not confer upon the putative father any rights as to the child except that the putative father shall be entitled to notice of any proceeding brought to terminate any parental rights as to the child.

(c) Duty of hospital or birthing center.--Upon the birth of a child to an unmarried woman, an agent of the hospital or birthing center where the birth occurred shall:

(1) Provide the newborn's birth parents with an opportunity to complete an acknowledgment of paternity. The completed, signed and witnessed acknowledgment shall be sent to the Department of Public Welfare. A copy shall be given to each of the birth parents. This acknowledgment shall contain:

(i) A signed, witnessed statement subject to 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities) by the birth mother consenting to the acknowledgment of paternity.

(ii) A signed, witnessed statement subject to 18 Pa.C.S. § 4904 by the birth father acknowledging his paternity.

(iii) A written explanation of the parental duties and parental rights which arise from signing such a statement.

(iv) The Social Security numbers and addresses of both birth parents.

(2) Provide written information, furnished by the department to the birth mother and birth father, which explains the benefits of having the child's paternity established, the availability of paternity establishment services and the availability of child support enforcement agencies.

(d) Conclusive evidence.--Notwithstanding any other provision of law, an acknowledgment of paternity shall constitute conclusive evidence of paternity without further judicial ratification in any action to establish support. The court shall give full faith and credit to an acknowledgment of paternity signed in another state according to its procedures.

(e) Transfer.--The Department of Health shall transfer to the Department of Public Welfare all acknowledgments or claims of paternity filed with the Department of Health under prior statutes.

(f) Certifications.--The Department of Public Welfare shall provide necessary certifications under Part III (relating to adoption) as to whether any acknowledgment or claim of paternity has been filed in regard to any child who is a prospective adoptive child.

(g) Rescission.--

(1) Notwithstanding any other provision of law, a signed, voluntary, witnessed acknowledgment of paternity subject to 18 Pa.C.S. § 4904 shall be considered a legal finding of paternity, subject to the right of any signatory to rescind the acknowledgment within the earlier of the following:

(i) sixty days; or

(ii) the date of an administrative or judicial proceeding relating to the child, including, but not limited to, a domestic relations section conference or a proceeding to establish a support order in which the signatory is a party.

(2) After the expiration of the 60 days, an acknowledgment of paternity may be challenged in court only on the basis of fraud, duress or material mistake of fact, which must be established by the challenger through clear and convincing evidence. An order for support shall not be suspended during the period of challenge except for good cause shown.

(h) Penalties for noncompliance.--The department may impose a civil penalty not to exceed $500 per day upon a hospital or birthing center which is not in compliance with the provisions of this section. A penalty under this subsection is subject to 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(i) Status of father.--The name of the father shall be included on the record of birth of the child of unmarried parents only if one of the following applies:

(1) The father and mother have signed a voluntary acknowledgment of paternity.

(2) A court or administrative agency of competent jurisdiction has issued an adjudication of paternity.

(July 2, 1993, P.L.431, No.62, eff. 90 days; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment. Act 127 amended subsec. (a).

1997 Amendment. Act 58 amended subsecs. (a), (c) and (d) and added subsecs. (g), (h) and (i).

1994 Amendment. Act 150 amended subsecs. (a) and (b) and added subsecs. (d), (e) and (f). Section 5 of Act 150 provided that the amendment of section 5103 shall apply to all actions pending on the effective date of Act 150.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 5103 is referred to in sections 2503, 2504, 2513, 7201 of this title.



Section 5104 - Blood tests to determine paternity

(a) Short title of section.--This section shall be known and may be cited as the Uniform Act on Blood Tests to Determine Paternity.

(b) Scope of section.--

(1) Civil matters.--This section shall apply to all civil matters.

(2) Criminal proceedings.--This section shall apply to all criminal proceedings subject to the following limitations and provisions:

(i) An order for the tests shall be made only upon application of a party or on the initiative of the court.

(ii) The compensation of the experts shall be paid by the party requesting the blood test or by the county, as the court shall direct.

(iii) The court may direct a verdict of acquittal upon the conclusions of all the experts under subsection (f). Otherwise, the case shall be submitted for determination upon all the evidence.

(iv) The refusal of a defendant to submit to the tests may not be used in evidence against the defendant.

(c) Authority for test.--In any matter subject to this section in which paternity, parentage or identity of a child is a relevant fact, the court, upon its own initiative or upon suggestion made by or on behalf of any person whose blood is involved, may or, upon motion of any party to the action made at a time so as not to delay the proceedings unduly, shall order the mother, child and alleged father to submit to blood tests. If any party refuses to submit to the tests, the court may resolve the question of paternity, parentage or identity of a child against the party or enforce its order if the rights of others and the interests of justice so require.

(d) Selection of experts.--The tests shall be made by experts qualified as examiners of blood types, who shall be appointed by the court. The experts shall be called by the court as witnesses to testify to their findings and shall be subject to cross-examination by the parties. Any party or person at whose suggestion the tests have been ordered may demand that other experts qualified as examiners of blood types perform independent tests under order of court, the results of which may be offered in evidence. The number and qualifications of experts shall be determined by the court.

(e) Compensation of experts.--The compensation of each expert witness appointed by the court shall be fixed at a reasonable amount. It shall be paid as the court shall order. Subject to general rules, the court may order that it be paid by the parties in such proportions and at such times as it shall prescribe or that the proportion of any party be paid by the county and that, after payment by the parties or the county, or both, all or part or none of it be taxed as costs in the action. Subject to general rules, the fee of an expert witness called by a party but not appointed by the court shall be paid by the party calling him, but shall not be taxed as costs in the action.

(f) Effect of test results.--If the court finds that the conclusions of all the experts as disclosed by the evidence based upon the tests are that the alleged father is not the father of the child, the question of paternity, parentage or identity of a child shall be resolved accordingly. If the experts disagree in their findings or conclusions, the question shall be submitted upon all the evidence.

(g) Effect on presumption of legitimacy.--The presumption of legitimacy of a child born during wedlock is overcome if the court finds that the conclusions of all the experts as disclosed by the evidence based upon the tests show that the husband is not the father of the child.



Section 5105 - Fingerprinting of children

Notwithstanding the provisions of 54 Pa.C.S. § 702(b) (relating to change by order of court), a child who is 12 years of age or younger shall not be required to submit a set of fingerprints for the purpose of a name change under 54 Pa.C.S. Ch. 7 (relating to judicial change of name).

(Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment. Act 127 added section 5105.






Chapter 52 - Uniform Child Abduction Prevention

Chapter Notes

Enactment. Chapter 52 was added January 22, 2014, P.L.8, No.5, effective in 90 days.



Section 5201 - Scope of chapter

This chapter relates to uniform child abduction prevention.



Section 5202 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abduction." The wrongful removal or wrongful retention of a child.

"Child." An unemancipated individual who is under 18 years of age.

"Child custody determination." Any judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order.

"Child custody proceeding." A proceeding in which legal custody, physical custody or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights or protection from domestic violence.

"Court." An entity authorized under the law of a state to establish, enforce or modify a child custody determination.

"Petition." A motion or its equivalent.

"Record." Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"State." A state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

"Travel document." Records relating to a travel itinerary, including travel tickets, passes, reservations for transportation or accommodations. The term does not include a passport or visa.

"Wrongful removal." The taking of a child that breaches rights of custody or visitation given or recognized under the laws of this Commonwealth.

"Wrongful retention." The keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the laws of this Commonwealth.



Section 5203 - Cooperation and communication among courts

Sections 5410 (relating to communication between courts), 5411 (relating to taking testimony in another state) and 5412 (relating to cooperation between courts; preservation of records) apply to cooperation and communication among courts in proceedings under this chapter.



Section 5204 - Actions for abduction prevention measures

(a) Court.--A court on its own motion may order abduction prevention measures in a child custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) Party.--A party to a child custody determination or another individual or entity having a right under the laws of this Commonwealth or any other state to seek a child custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this chapter.

(c) Prosecutors or public officials.--A prosecutor or public authority designated under section 5455 (relating to role of prosecutor or public official) may seek a warrant to take physical custody of a child under section 5209 (relating to warrant to take physical custody of child) or other appropriate prevention measures.



Section 5205 - Jurisdiction

(a) General rule.--A petition under this chapter may be filed only in a court that has jurisdiction to make a child custody determination with respect to the child at issue under Chapter 54 (relating to uniform child custody jurisdiction and enforcement).

(b) Emergency jurisdiction.--A court of this Commonwealth has temporary emergency jurisdiction under section 5424 (relating to temporary emergency jurisdiction) if the court finds a credible risk of abduction.



Section 5206 - Contents of petition

A petition under this chapter must be verified and include a copy of any existing child custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described under section 5207 (relating to factors to determine risk of abduction). Subject to section 5429(e) (relating to information to be submitted to court), if reasonably ascertainable, the petition must contain:

(1) the name, date of birth and gender of the child;

(2) the customary address and current physical location of the child;

(3) the identity, customary address and current physical location of the respondent;

(4) a statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child and the date, location and disposition of the action;

(5) a statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking or child abuse or neglect and the date, location and disposition of the case; and

(6) any other information required to be submitted to the court for a child custody determination under section 5429.



Section 5207 - Factors to determine risk of abduction

(a) Evidence supporting risk.--In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) has previously abducted or attempted to abduct the child;

(2) has threatened to abduct the child;

(3) has recently engaged in activities that may indicate a planned abduction, including:

(i) abandoning employment;

(ii) selling a primary residence;

(iii) terminating a lease;

(iv) closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents or conducting any unusual financial activities;

(v) applying for a passport or visa or obtaining travel documents for the respondent, a family member or the child; or

(vi) seeking to obtain the child's birth certificate or school or medical records;

(4) has engaged in domestic violence, stalking or child abuse or neglect;

(5) has refused to follow a child custody determination;

(6) lacks strong familial, financial, emotional or cultural ties to this Commonwealth or the United States;

(7) has strong familial, financial, emotional or cultural ties to another state or country;

(8) is likely to take the child to a country that:

(i) is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(ii) is a party to the Hague Convention on the Civil Aspects of International Child Abduction but:

(A) the Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country;

(B) according to the most recent compliance report issued by the United States Department of State, is noncompliant; or

(C) lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction;

(iii) poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(iv) has laws or practices that would:

(A) enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(B) restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status or religion; or

(C) restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality or religion;

(v) is included by the United States Department of State on a current list of state sponsors of terrorism;

(vi) does not have an official United States diplomatic presence in the country; or

(vii) is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) has had an application for United States citizenship denied;

(11) has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a Social Security card, a driver's license or other government-issued identification card or has made a misrepresentation to the United States Government;

(12) has used multiple names to attempt to mislead or defraud; or

(13) has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) Good faith.--In the hearing on a petition under this chapter, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.

Cross References. Section 5207 is referred to in section 5206 of this title.



Section 5208 - Provisions and measures to prevent abduction

(a) Contents of discretionary orders.--If a petition is filed under this chapter, the court may enter an order that must include:

(1) the basis for the court's exercise of jurisdiction;

(2) the manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) a detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) a provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) identification of the child's country of habitual residence at the time of the issuance of the order.

(b) Abduction prevention orders.--

(1) If, at a hearing on a petition under this chapter or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order.

(2) The order must include the provisions required by subsection (a) and measures and conditions, including those in subsections (c), (d) and (e), that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties.

(3) The court shall consider:

(i) the age of the child;

(ii) the potential harm to the child from an abduction;

(iii) the legal and practical difficulties of returning the child to the jurisdiction if abducted; and

(iv) the reasons for the potential abduction, including evidence of domestic violence, stalking or child abuse or neglect.

(c) Restrictions.--An abduction prevention order may include one or more of the following:

(1) an imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(i) the travel itinerary of the child;

(ii) a list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(iii) copies of all travel documents;

(2) a prohibition of the respondent directly or indirectly:

(i) removing the child from this Commonwealth, the United States or another geographic area without permission of the court or the petitioner's written consent;

(ii) removing or retaining the child in violation of a child custody determination;

(iii) removing the child from school or a child-care or similar facility; or

(iv) approaching the child at any location other than a site designated for supervised visitation;

(3) a requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) with regard to the child's passport:

(i) a direction that the petitioner place the child's name in the United States Department of State's Child Passport Issuance Alert Program;

(ii) a requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(iii) a prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) as a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(i) to the United States Department of State Office of Children's Issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(ii) to the court:

(A) proof that the respondent has provided the information in subparagraph (i); and

(B) an acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made or passport issued on behalf of the child;

(iii) to the petitioner, proof of registration with the United States Embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that convention is in effect between the United States and the destination country, unless one of the parties objects; and

(iv) a written waiver under 5 U.S.C. § 552a (relating to records maintained on individuals), with respect to any document, application or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child custody determination issued in the United States.

(d) Conditions on custody and visitation.--In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney fees and costs if there is an abduction; and

(3) require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(e) Prevention of imminent abduction.--To prevent imminent abduction of a child, a court may:

(1) issue a warrant to take physical custody of the child under section 5209 (relating to warrant to take physical custody of child) or the laws of this Commonwealth other than this chapter;

(2) direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child or enforce a custody determination under this chapter or the laws of this Commonwealth other than this chapter; or

(3) grant any other relief allowed under the laws of this Commonwealth other than this chapter.

(f) Cumulative remedies.--The remedies provided in this chapter are cumulative and do not affect the availability of other remedies to prevent abduction.



Section 5209 - Warrant to take physical custody of child

(a) Ex parte.--If a petition under this chapter contains allegations and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(b) Hearing.--The respondent on a petition under subsection (a) must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(c) Requirements.--An ex parte warrant under subsection (a) to take physical custody of a child must:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based.

(2) Direct law enforcement officers to take physical custody of the child immediately.

(3) State the date and time for the hearing on the petition.

(4) Provide for the safe interim placement of the child pending further order of the court.

(d) Search of databases.--If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the National Crime Information Center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking or child abuse or neglect.

(e) Service.--The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(f) Enforcement.--

(1) A warrant to take physical custody of a child, issued by this Commonwealth or another state, is enforceable throughout this Commonwealth.

(2) If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(g) Fees and costs.--If the court finds, after a hearing, that a petitioner sought an ex parte warrant under subsection (a) for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney fees, costs and expenses.

(h) Other relief.--This chapter does not affect the availability of relief allowed under the laws of this Commonwealth other than this chapter.

Cross References. Section 5209 is referred to in sections 5204, 5208 of this title.



Section 5210 - Duration of abduction prevention order

An abduction prevention order remains in effect until the earliest of:

(1) the time stated in the order;

(2) the emancipation of the child;

(3) the child's attaining 18 years of age; or

(4) the time the order is modified, revoked, vacated or superseded by a court with jurisdiction under sections 5421 (relating to initial child custody jurisdiction), 5422 (relating to exclusive, continuing jurisdiction) and 5423 (relating to jurisdiction to modify determination) and applicable laws of this Commonwealth.



Section 5211 - Uniformity of application and construction

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 5212 - Relation to Electronic Signatures in Global and National Commerce Act

To the extent permitted by section 102 of the Electronic Signatures in Global and National Commerce Act (Public Law 106-229, 15 U.S.C. § 7002), this chapter may supersede provisions of that act.






Chapter 53 - Child Custody

Chapter Notes

Enactment. Chapter 53 was added November 23, 2010, P.L.1106, No.112, effective in 60 days.

Prior Provisions. Former Chapter 53, which related to custody, was added October 30, 1985, P.L.264, No.66, and repealed November 23, 2010, P.L.1106, No.112, effective in 60 days.

Cross References. Chapter 53 is referred to in sections 3901, 5429, 5603, 5612, 5613, 6108 of this title.



Section 5321 - Scope of chapter

This chapter applies to disputes relating to child custody matters.



Section 5322 - Definitions

(a) This chapter.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Abuse." As defined in section 6102 (relating to definitions).

"Adult." An individual 18 years of age or older.

"Agency." Any organization, society, institution, court facility or other entity which provides for the care of a child. The term does not include a county children and youth social service agency.

"Child." An unemancipated individual under 18 years of age.

"Legal custody." The right to make major decisions on behalf of the child, including, but not limited to, medical, religious and educational decisions.

"Parental duties." Includes meeting the physical, emotional and social needs of the child.

"Partial physical custody." The right to assume physical custody of the child for less than a majority of the time.

"Physical custody." The actual physical possession and control of a child.

"Primary physical custody." The right to assume physical custody of the child for the majority of time.

"Relocation." A change in a residence of the child which significantly impairs the ability of a nonrelocating party to exercise custodial rights.

"Shared legal custody." The right of more than one individual to legal custody of the child.

"Shared physical custody." The right of more than one individual to assume physical custody of the child, each having significant periods of physical custodial time with the child.

"Sole legal custody." The right of one individual to exclusive legal custody of the child.

"Sole physical custody." The right of one individual to exclusive physical custody of the child.

"Supervised physical custody." Custodial time during which an agency or an adult designated by the court or agreed upon by the parties monitors the interaction between the child and the individual with those rights.

(b) Other law.--In a statutory provision other than in this chapter, when the term "visitation" is used in reference to child custody, the term may be construed to mean:

(1) partial physical custody;

(2) shared physical custody; or

(3) supervised physical custody.



Section 5323 - Award of custody

(a) Types of award.--After considering the factors set forth in section 5328 (relating to factors to consider when awarding custody), the court may award any of the following types of custody if it is in the best interest of the child:

(1) Shared physical custody.

(2) Primary physical custody.

(3) Partial physical custody.

(4) Sole physical custody.

(5) Supervised physical custody.

(6) Shared legal custody.

(7) Sole legal custody.

(b) Interim award.--The court may issue an interim award of custody to a party who has standing under section 5324 (relating to standing for any form of physical custody or legal custody) or 5325 (relating to standing for partial physical custody and supervised physical custody) in the manner prescribed by the Pennsylvania Rules of Civil Procedure governing special relief in custody matters.

(c) Notice.--Any custody order shall include notice of a party's obligations under section 5337 (relating to relocation).

(d) Reasons for award.--The court shall delineate the reasons for its decision on the record in open court or in a written opinion or order.

(e) Safety conditions.--After considering the factors under section 5328(a)(2), if the court finds that there is an ongoing risk of harm to the child or an abused party and awards any form of custody to a party who committed the abuse or who has a household member who committed the abuse, the court shall include in the custody order safety conditions designed to protect the child or the abused party.

(f) Enforcement.--In awarding custody, the court shall specify the terms and conditions of the award in sufficient detail to enable a party to enforce the court order through law enforcement authorities.

(g) Contempt for noncompliance with any custody order.--

(1) A party who willfully fails to comply with any custody order may, as prescribed by general rule, be adjudged in contempt. Contempt shall be punishable by any one or more of the following:

(i) Imprisonment for a period of not more than six months.

(ii) A fine of not more than $500.

(iii) Probation for a period of not more than six months.

(iv) An order for nonrenewal, suspension or denial of operating privilege under section 4355 (relating to denial or suspension of licenses).

(v) Counsel fees and costs.

(2) An order committing an individual to jail under this section shall specify the condition which, when fulfilled, will result in the release of that individual.

(h) Parties in same residence.--Parties living separate and apart in the same residence may seek relief under this chapter, but any custody order made under such a circumstance shall be effective only upon:

(1) one party physically vacating the residence; or

(2) an order awarding one party exclusive possession of the residence.

Cross References. Section 5323 is referred to in sections 5329, 5336 of this title; section 4109 of Title 51 (Military Affairs).



Section 5324 - Standing for any form of physical custody or legal custody

The following individuals may file an action under this chapter for any form of physical custody or legal custody:

(1) A parent of the child.

(2) A person who stands in loco parentis to the child.

(3) A grandparent of the child who is not in loco parentis to the child:

(i) whose relationship with the child began either with the consent of a parent of the child or under a court order;

(ii) who assumes or is willing to assume responsibility for the child; and

(iii) when one of the following conditions is met:

(A) the child has been determined to be a dependent child under 42 Pa.C.S. Ch. 63 (relating to juvenile matters);

(B) the child is substantially at risk due to parental abuse, neglect, drug or alcohol abuse or incapacity; or

(C) the child has, for a period of at least 12 consecutive months, resided with the grandparent, excluding brief temporary absences of the child from the home, and is removed from the home by the parents, in which case the action must be filed within six months after the removal of the child from the home.

Cross References. Section 5324 is referred to in sections 5323, 5325, 5326 of this title.



Section 5325 - Standing for partial physical custody and supervised physical custody

In addition to situations set forth in section 5324 (relating to standing for any form of physical custody or legal custody), grandparents and great-grandparents may file an action under this chapter for partial physical custody or supervised physical custody in the following situations:

(1) where the parent of the child is deceased, a parent or grandparent of the deceased parent may file an action under this section;

(2) where the parents of the child have been separated for a period of at least six months or have commenced and continued a proceeding to dissolve their marriage; or

(3) when the child has, for a period of at least 12 consecutive months, resided with the grandparent or great-grandparent, excluding brief temporary absences of the child from the home, and is removed from the home by the parents, an action must be filed within six months after the removal of the child from the home.

Cross References. Section 5325 is referred to in sections 5323, 5326, 5328 of this title.



Section 5326 - Effect of adoption

Any rights to seek physical custody or legal custody rights and any custody rights that have been granted under section 5324 (relating to standing for any form of physical custody or legal custody) or 5325 (relating to standing for partial physical custody and supervised physical custody) to a grandparent or great-grandparent prior to the adoption of the child by an individual other than a stepparent, grandparent or great-grandparent shall be automatically terminated upon such adoption.



Section 5327 - Presumption in cases concerning primary physical custody

(a) Between parents.--In any action regarding the custody of the child between the parents of the child, there shall be no presumption that custody should be awarded to a particular parent.

(b) Between a parent and third party.--In any action regarding the custody of the child between a parent of the child and a nonparent, there shall be a presumption that custody shall be awarded to the parent. The presumption in favor of the parent may be rebutted by clear and convincing evidence.

(c) Between third parties.--In any action regarding the custody of the child between a nonparent and another nonparent, there shall be no presumption that custody should be awarded to a particular party.



Section 5328 - Factors to consider when awarding custody

(a) Factors.--In ordering any form of custody, the court shall determine the best interest of the child by considering all relevant factors, giving weighted consideration to those factors which affect the safety of the child, including the following:

(1) Which party is more likely to encourage and permit frequent and continuing contact between the child and another party.

(2) The present and past abuse committed by a party or member of the party's household, whether there is a continued risk of harm to the child or an abused party and which party can better provide adequate physical safeguards and supervision of the child.

(2.1) The information set forth in section 5329.1(a) (relating to consideration of child abuse and involvement with protective services).

(3) The parental duties performed by each party on behalf of the child.

(4) The need for stability and continuity in the child's education, family life and community life.

(5) The availability of extended family.

(6) The child's sibling relationships.

(7) The well-reasoned preference of the child, based on the child's maturity and judgment.

(8) The attempts of a parent to turn the child against the other parent, except in cases of domestic violence where reasonable safety measures are necessary to protect the child from harm.

(9) Which party is more likely to maintain a loving, stable, consistent and nurturing relationship with the child adequate for the child's emotional needs.

(10) Which party is more likely to attend to the daily physical, emotional, developmental, educational and special needs of the child.

(11) The proximity of the residences of the parties.

(12) Each party's availability to care for the child or ability to make appropriate child-care arrangements.

(13) The level of conflict between the parties and the willingness and ability of the parties to cooperate with one another. A party's effort to protect a child from abuse by another party is not evidence of unwillingness or inability to cooperate with that party.

(14) The history of drug or alcohol abuse of a party or member of a party's household.

(15) The mental and physical condition of a party or member of a party's household.

(16) Any other relevant factor.

(b) Gender neutral.--In making a determination under subsection (a), no party shall receive preference based upon gender in any award granted under this chapter.

(c) Grandparents and great-grandparents.--

(1) In ordering partial physical custody or supervised physical custody to a party who has standing under section 5325(1) or (2) (relating to standing for partial physical custody and supervised physical custody), the court shall consider the following:

(i) the amount of personal contact between the child and the party prior to the filing of the action;

(ii) whether the award interferes with any parent-child relationship; and

(iii) whether the award is in the best interest of the child.

(2) In ordering partial physical custody or supervised physical custody to a parent's parent or grandparent who has standing under section 5325(3), the court shall consider whether the award:

(i) interferes with any parent-child relationship; and

(ii) is in the best interest of the child.

(Dec. 18, 2013, P.L.1167, No.107, eff. Jan. 1, 2014)

2013 Amendment. Act 107 added subsec. (a)(2.1). See section 6 of Act 107 in the appendix to this title for special provisions relating to applicability.

Cross References. Section 5328 is referred to in sections 5323, 6340 of this title; section 6307 of Title 42 (Judiciary and Judicial Procedure).



Section 5329 - Consideration of criminal conviction

(a) Offenses.--Where a party seeks any form of custody, the court shall consider whether that party or member of that party's household has been convicted of or has pleaded guilty or no contest to any of the offenses in this section or an offense in another jurisdiction substantially equivalent to any of the offenses in this section. The court shall consider such conduct and determine that the party does not pose a threat of harm to the child before making any order of custody to that parent when considering the following offenses:

18 Pa.C.S. Ch. 25 (relating to criminal homicide).

18 Pa.C.S. § 2702 (relating to aggravated assault).

18 Pa.C.S. § 2706 (relating to terroristic threats).

18 Pa.C.S. § 2709.1 (relating to stalking).

18 Pa.C.S. § 2901 (relating to kidnapping).

18 Pa.C.S. § 2902 (relating to unlawful restraint).

18 Pa.C.S. § 2903 (relating to false imprisonment).

18 Pa.C.S. § 2910 (relating to luring a child into a motor vehicle or structure).

18 Pa.C.S. § 3121 (relating to rape).

18 Pa.C.S. § 3122.1 (relating to statutory sexual assault).

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

18 Pa.C.S. § 3124.1 (relating to sexual assault).

18 Pa.C.S. § 3125 (relating to aggravated indecent assault).

18 Pa.C.S. § 3126 (relating to indecent assault).

18 Pa.C.S. § 3127 (relating to indecent exposure).

18 Pa.C.S. § 3129 (relating to sexual intercourse with animal).

18 Pa.C.S. § 3130 (relating to conduct relating to sex offenders).

18 Pa.C.S. § 3301 (relating to arson and related offenses).

18 Pa.C.S. § 4302 (relating to incest).

18 Pa.C.S. § 4303 (relating to concealing death of child).

18 Pa.C.S. § 4304 (relating to endangering welfare of children).

18 Pa.C.S. § 4305 (relating to dealing in infant children).

18 Pa.C.S. § 5902(b) (relating to prostitution and related offenses).

18 Pa.C.S. § 5903(c) or (d) (relating to obscene and other sexual materials and performances).

18 Pa.C.S. § 6301 (relating to corruption of minors).

18 Pa.C.S. § 6312 (relating to sexual abuse of children).

18 Pa.C.S. § 6318 (relating to unlawful contact with minor).

18 Pa.C.S. § 6320 (relating to sexual exploitation of children).

Section 6114 (relating to contempt for violation of order or agreement).

The former 75 Pa.C.S. § 3731 (relating to driving under influence of alcohol or controlled substance).

75 Pa.C.S. Ch. 38 (relating to driving after imbibing alcohol or utilizing drugs).

Section 13(a)(1) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, to the extent that it prohibits the manufacture, sale or delivery, holding, offering for sale or possession of any controlled substance or other drug or device.

(b) Parent convicted of murder.--No court shall award custody, partial custody or supervised physical custody to a parent who has been convicted of murder under 18 Pa.C.S. § 2502(a) (relating to murder) of the other parent of the child who is the subject of the order unless the child is of suitable age and consents to the order.

(b.1) Parent convicted of certain sexual offenses.--

(1) Notwithstanding any provision of this chapter to the contrary and subject to paragraph (2), if a parent who is a victim of any of the offenses set forth in this paragraph objects, no court shall award any type of custody set forth in section 5323 (relating to award of custody) to the other parent of a child conceived as a result of any of the following offenses for which the other parent has been convicted:

18 Pa.C.S. § 3121.

18 Pa.C.S. § 3122.1.

18 Pa.C.S. § 3124.1, where the offense involved sexual intercourse.

18 Pa.C.S. § 3124.2 (relating to institutional sexual assault), where the offense involved sexual intercourse.

18 Pa.C.S. § 4302.

(2) A court may award any type of custody set forth in section 5323 to a parent who has been convicted of an offense under paragraph (1) if:

(i) the parent who is a victim had an opportunity to address the court;

(ii) the child is of suitable age and consents to the custody order; and

(iii) the court determines the award is in the best interest of the child.

(3) Paternity of the child shall be established by voluntary acknowledgment of paternity or blood, genetic or other paternity testing acceptable to the court. The cost of the testing shall be borne by the parent who was convicted of the offense.

(c) Initial evaluation.--At the initial in-person contact with the court, the judge, conference officer or other appointed individual shall perform an initial evaluation to determine whether the party or household member who committed an offense under subsection (a) poses a threat to the child and whether counseling is necessary. The initial evaluation shall not be conducted by a mental health professional. After the initial evaluation, the court may order further evaluation or counseling by a mental health professional if the court determines it is necessary.

(d) Counseling.--

(1) Where the court determines under subsection (c) that counseling is necessary, it shall appoint a qualified professional specializing in treatment relating to the particular offense to provide counseling to the offending individual.

(2) Counseling may include a program of treatment or individual therapy designed to rehabilitate the offending individual which addresses, but is not limited to, issues regarding physical and sexual abuse, the psychology of the offender and the effects of the offense on the victim.

(e) Subsequent evaluation.--

(1) At any time during or subsequent to the counseling under subsection (d), the court may require another evaluation to determine whether further counseling is necessary.

(2) If the court awards custody to a party who committed an offense under subsection (a) or who shares a household with an individual who committed an offense under subsection (a), the court may require subsequent evaluations on the rehabilitation of the offending individual and the well-being of the child subsequent to the order. If, upon review of a subsequent evaluation, the court determines that the offending individual poses a threat of physical, emotional or psychological harm to the child, the court may schedule a hearing to modify the custody order.

(f) Costs.--The court may order a party to pay all or part of the costs of the counseling and evaluations under this section.

(Apr. 12, 2012, P.L.241, No.32, eff. 60 days; Oct. 1, 2015, P.L.172, No.40, eff. 60 days)

2015 Amendment. Act 40 added subsec. (b.1). Section 3 of Act 40 provided that subsec. (b.1) shall apply to any action regarding custody of a child under Chapter 43 or 53 that is filed on or after the effective date of section 3.

2012 Amendment. Act 32 amended subsec. (c).

Cross References. Section 5329 is referred to in section 5330 of this title; section 1904 of Title 42 (Judiciary and Judicial Procedure).



Section 5329.1 - Consideration of child abuse and involvement with protective services

(a) Information sharing.--In accordance with section 6340(a)(5.1) (relating to release of information in confidential reports), where a party seeks any form of custody, subject to the examination of the parties, the court shall determine:

(1) With respect to child abuse under Chapter 63 (relating to child protective services) or a child who is a victim of a crime under 18 Pa.C.S. (relating to crimes and offenses) which would constitute abuse under Chapter 63:

(i) Whether the child is the subject of an indicated or founded report of child abuse.

(ii) Whether a party or a member of the party's household has been identified as the perpetrator in an indicated or founded report of child abuse.

(iii) The date and circumstances of the child abuse.

(iv) The jurisdiction where the child abuse investigation took place.

(2) With respect to child protective services or general protective services under Chapter 63:

(i) Whether a party or a member of a party's household has been provided services.

(ii) The type of services provided.

(iii) The circumstances surrounding the provision of services.

(iv) The status of services.

(v) The date the services were provided.

(vi) The jurisdiction where the services were provided.

(b) Cooperation.--The following apply:

(1) The Department of Public Welfare and the county children and youth social service agency shall fully cooperate with the court and assist the court in fulfilling its duties under this section.

(2) The Department of Public Welfare and the county children and youth social service agency shall fully cooperate with the governing authority in order to implement the provisions of this section.

(3) The governing authority shall develop procedures to implement the provisions of this section.

(4) As used in this subsection, the term "governing authority" shall have the meaning given to it in 42 Pa.C.S. § 102 (relating to definitions).

(Dec. 18, 2013, P.L.1167, No.107, eff. Jan. 1, 2014)

2013 Amendment. Act 107 added section 5329.1. See section 6 of Act 107 in the appendix to this title for special provisions relating to applicability.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 5329.1 is referred to in sections 5328, 6340 of this title; section 6307 of Title 42 (Judiciary and Judicial Procedure).



Section 5330 - Consideration of criminal charge

(a) Expedited hearing.--A party who has obtained information under 42 Pa.C.S. § 1904 (relating to availability of criminal charge information in child custody proceedings) or otherwise about a charge filed against the other party for an offense listed under section 5329(a) (relating to consideration of criminal conviction) may move for a temporary custody order or modification of an existing custody order. The court shall hold the hearing under this subsection in an expeditious manner.

(b) Risk of harm.--In evaluating any request under subsection (a), the court shall consider whether the party who is or has been charged with an offense set forth in section 5329(a) poses a risk of physical, emotional or psychological harm to the child.

(c) No prejudice.--Failure to either apply for information under 42 Pa.C.S. § 1904 or act under this section shall not prejudice any party in a custody proceeding.



Section 5331 - Parenting plan

(a) Purpose.--In a contested custody proceeding, the court may require the parties to submit parenting plans for the care and custody of the child to aid the court in resolving the custody dispute. A parenting plan and the position of a party as set forth in that parenting plan shall not be admissible as evidence by another party.

(b) Contents.--A parenting plan shall include the following:

(1) The schedule for personal care and control of the child, including parenting time, holidays and vacations.

(2) The education and religious involvement, if any, of the child.

(3) The health care of the child.

(4) Child-care arrangements.

(5) Transportation arrangements.

(6) A procedure by which proposed changes, disputes and alleged breaches of the custody order may be adjudicated or otherwise resolved through mediation, arbitration or other means.

(7) Any matter specified by the court.

(8) Any other matter that serves the best interest of the child.

(c) Form.--If the court orders the parties to propose a parenting plan, it shall be submitted to the court in substantially the following form:

CAPTION

PARENTING PLAN

This parenting plan involves the following child/children:

Child's Name

Age

Where does this child live?

1...................

..............

...........................

2...................

..............

...........................

3...................

..............

...........................

If you have children not addressed by this parenting plan, name here:

Child's Name

Age

Where does this child live?

1...................

..............

...........................

2...................

..............

...........................

3...................

..............

...........................

Legal Custody (who makes decisions about certain things):

Circle one

Diet.......... Both parties decide together / Plaintiff / Defendant

Religion....... Both parties decide together / Plaintiff / Defendant

Medical Care... Both parties decide together / Plaintiff / Defendant

Mental Health Care... Both parties decide together / Plaintiff / Defendant

Discipline..... Both parents decide together / Plaintiff / Defendant

Choice of School.... Both parents decide together / Plaintiff / Defendant

Choice of Study..... Both parents decide together / Plaintiff / Defendant

School Activities... Both parents decide together / Plaintiff / Defendant

Sports Activities... Both parents decide together / Plaintiff / Defendant

Additional Items... Both parents decide together / Plaintiff / Defendant

Explain what process you will use to make decisions?

(For example, the parent confronted with or anticipating the choice will call the other parent when the choice presents itself, and the other parent must agree or disagree within 24 hours of any deadline)

...............................................................

...............................................................

Physical Custody (where the child/children live)

The child's/children's residence is with........................

Describe which days and which times of the day the child/children will be with each person:

Sunday Monday Tuesday Wednesday Thursday Friday Saturday

........................................................

Describe where and when the child/children will be dropped off and/or picked up (day and time of day)?

Drop-Off

Where...................................................

When....................................................

........................................................

Pick-Up

Where ...................................................

When ....................................................

.........................................................

If one of you doesn't show up, how long will the other wait?.......................................................

If there are any extraordinary costs (taxi, train, airplane, etc.), who will pay for which costs?

...........................................................

...........................................................

HOLIDAYS

Where will the child/children stay?

HOLIDAY

YEAR A

YEAR B

EVERY YEAR

Martin Luther King Day

..........

..........

...........

President's Day

..........

..........

...........

Easter

..........

..........

...........

Memorial Day

..........

..........

...........

Fourth of July

..........

..........

...........

Labor Day

..........

..........

...........

Yom Kippur

..........

..........

...........

Rosh Hashanah

..........

..........

...........

Thanksgiving

..........

..........

...........

Vacation after Thanksgiving

..........

..........

...........

Christmas Vacation

..........

..........

...........

Kwanzaa

..........

..........

...........

New Year's Eve/Day

..........

..........

...........

Spring Vacation

..........

..........

...........

Easter Sunday

..........

..........

...........

Child's Birthday

..........

..........

...........

Mother's Day

..........

..........

...........

Father's Day

..........

..........

...........

Other

..........

..........

...........

Other

..........

..........

...........

Other

..........

..........

...........

Summer Vacation Plans

.............................................................

.............................................................

Special Activities or School Activities

Will both of you attend?

Child's Name

Activity

If not, which of you will attend?

.................

..........

..................................

.................

..........

..................................

.................

..........

..................................

Temporary changes to this parenting schedule

From time to time, one of you might want or need to rearrange the parenting time schedule due to work, family or other events. You can attempt to agree on these changes. If you cannot agree, the parent receiving the request will make the final decision.

The parent asking for the change will ask......in person........by letter/mail.....by phone

No later than

....12 hours..... 24 hours.... 1 week..... 1 month

The parent being asked for a change will reply

.... in person..... by letter/mail..... by phone

No later than

..... 12 hours....... 24 hours........ 1 week....... 1 month

May parents contact one another?..............................

When the child/children is/are with one of you, how may they contact the other parent?.......................................

................................................................

When and how may ............contact the child?

................................................................

................................................................

In the event that proposed changes, disputes or alleged breaches of this parenting plan and custody order are necessary or desired, the parties agree that such changes will be addressed by the following method (specify method of arbitration, mediation, court action, etc.):

................................................................

................................................................

The following matter or matters as specified by the court:

................................................................

................................................................

Other (Anything else you want to agree on):

................................................................

................................................................

................................................................

Date...........................

................................

Signature of Mother

Date...........................

................................

Signature of Father

Date...........................

................................

Signature of Witness



Section 5332 - Informational programs

(a) Attendance.--The court may direct the parties to attend informational programs concerning parental duties.

(b) Process not delayed.--Subsequent proceedings and the entry of any order or decree shall not be delayed because of the lack of participation in any informational program by one of the parties.

(c) Costs.--The court may order a party to pay all or part of the costs of the informational programs under this section.



Section 5333 - Counseling as part of order

(a) Attendance.--The court may, as part of a custody order, require the parties to attend counseling sessions.

(b) Abuse.--In situations involving abuse, the court may order individual counseling for the abuser but may not order the parties to attend joint counseling.

(c) Verification.--Each party's participation in the counseling sessions shall be verified by the counselor.

(d) Costs.--The court may order a party to pay all or part of the costs of the counseling sessions under this section.



Section 5334 - Guardian ad litem for child

(a) Appointment.--The court may on its own motion or the motion of a party appoint a guardian ad litem to represent the child in the action. The court may assess the cost upon the parties or any of them or as otherwise provided by law. The guardian ad litem must be an attorney at law.

(b) Powers and duties.--The guardian ad litem shall be charged with representation of the legal interests and the best interests of the child during the proceedings and shall do all of the following:

(1) If appropriate to the child's age and maturity, meet with the child as soon as possible following the appointment and on a regular basis thereafter.

(2) On a timely basis, be given access to relevant court records, reports of examination of the parents or other custodian of the child and medical, psychological and school records.

(3) Participate in all proceedings.

(4) Conduct such further investigation necessary to ascertain relevant facts for presentation to the court.

(5) Interview potential witnesses, including the child's parents and caretakers, if any. The guardian ad litem may examine and cross-examine witnesses and present witnesses and evidence necessary to protect the best interests of the child.

(6) Make specific recommendations in a written report to the court relating to the best interests of the child, including any services necessary to address the child's needs and safety. The court shall make the written report part of the record so that it may be reviewed by the parties. The parties may file with the court written comments regarding the contents of the report. The comments filed by the parties shall also become part of the record.

(7) Explain the proceedings to the child to the extent appropriate given the child's age, mental condition and emotional condition.

(8) Advise the court of the child's wishes to the extent that they can be ascertained and present to the court whatever evidence exists to support the child's wishes. When appropriate because of the age or mental and emotional condition of the child, determine to the fullest extent possible the wishes of the child and communicate this information to the court. A difference between the child's wishes under this paragraph and the recommendations under paragraph (6) shall not be considered a conflict of interest for the guardian ad litem.

(c) Abuse.--If substantial allegations of abuse of the child are made, the court shall appoint a guardian ad litem for the child if:

(1) counsel for the child is not appointed under section 5335 (relating to counsel for child); or

(2) the court is satisfied that the relevant information will be presented to the court only with such appointment.

(d) Evidence subject to examination.--A guardian ad litem may not testify except as authorized by Rule 3.7 of the Rules of Professional Conduct, but may make legal argument based on relevant evidence that shall be subject to examination by the parties.

(e) Costs.--The court may order a party to pay all or part of the costs of appointing a guardian ad litem under this section.



Section 5335 - Counsel for child

(a) Appointment.--The court may appoint counsel to represent the child if the court determines that the appointment will assist in resolving the issues in the custody proceeding. If a child has legal counsel and a guardian ad litem, counsel shall represent the legal interests of the child and the guardian ad litem shall represent the best interests of the child.

(b) Abuse.--Substantial allegations of abuse of the child constitute a reasonable basis for appointing counsel for the child.

(c) Not subject to examination.--Counsel appointed by the court for the child shall not be subject to examination unless such counsel testifies in the matter.

(d) Costs.--The court may order a party to pay all or part of the costs of appointing counsel for the child under this section.

Cross References. Section 5335 is referred to in section 5334 of this title.



Section 5336 - Access to records and information

(a) General rule.--Except as provided in subsections (b) and (c):

(1) A party granted sole or shared legal custody under section 5323 (relating to award of custody) shall be provided access to:

(i) the medical, dental, religious and school records of the child;

(ii) the address of the child and any other party; and

(iii) any other information that the court deems necessary or proper.

(2) Access to any records and information pertaining to the child may not be denied solely based upon a parent's physical custody schedule.

(3) Upon request, a parent, party or entity possessing any information set forth in paragraph (1) shall provide it to any party granted sole or shared legal custody.

(b) Nondisclosure of confidential information.--The court shall not order the disclosure of any of the following information to any parent or party granted custody:

(1) The address of a victim of abuse.

(2) Confidential information from an abuse counselor or shelter.

(3) Information protected under Chapter 67 (relating to domestic and sexual violence victim address confidentiality).

(4) Information independently protected from disclosure by the child's right to confidentiality under the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, or any other statute.

(c) Other information.--The court may determine not to release information set forth in subsection (a), in which case it shall state the reason for its denial on the record.

Cross References. Section 5336 is referred to in section 5337 of this title.



Section 5337 - Relocation

(a) Applicability.--This section applies to any proposed relocation.

(b) General rule.--No relocation shall occur unless:

(1) every individual who has custody rights to the child consents to the proposed relocation; or

(2) the court approves the proposed relocation.

(c) Notice.--

(1) The party proposing the relocation shall notify every other individual who has custody rights to the child.

(2) Notice, sent by certified mail, return receipt requested, shall be given no later than:

(i) the 60th day before the date of the proposed relocation; or

(ii) the tenth day after the date that the individual knows of the relocation, if:

(A) the individual did not know and could not reasonably have known of the relocation in sufficient time to comply with the 60-day notice; and

(B) it is not reasonably possible to delay the date of relocation so as to comply with the 60-day notice.

(3) Except as provided by section 5336 (relating to access to records and information), the following information, if available, must be included with the notice of the proposed relocation:

(i) The address of the intended new residence.

(ii) The mailing address, if not the same as the address of the intended new residence.

(iii) Names and ages of the individuals in the new residence, including individuals who intend to live in the new residence.

(iv) The home telephone number of the intended new residence, if available.

(v) The name of the new school district and school.

(vi) The date of the proposed relocation.

(vii) The reasons for the proposed relocation.

(viii) A proposal for a revised custody schedule.

(ix) Any other information which the party proposing the relocation deems appropriate.

(x) A counter-affidavit as provided under subsection (d)(1) which can be used to object to the proposed relocation and the modification of a custody order.

(xi) A warning to the nonrelocating party that if the nonrelocating party does not file with the court an objection to the proposed relocation within 30 days after receipt of the notice, that party shall be foreclosed from objecting to the relocation.

(4) If any of the information set forth in paragraph (3) is not known when the notice is sent but is later made known to the party proposing the relocation, then that party shall promptly inform every individual who received notice under this subsection.

(d) Objection to proposed relocation.--

(1) A party entitled to receive notice may file with the court an objection to the proposed relocation and seek a temporary or permanent order to prevent the relocation. The nonrelocating party shall have the opportunity to indicate whether he objects to relocation or not and whether he objects to modification of the custody order or not. If the party objects to either relocation or modification of the custody order, a hearing shall be held as provided in subsection (g)(1). The objection shall be made by completing and returning to the court a counter-affidavit, which shall be verified subject to penalties under 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities), in substantially the following form:

COUNTER-AFFIDAVIT REGARDING RELOCATION

This proposal of relocation involves the following child/children:

Child's Name

Age

Currently residing at:

......................

.................

.......................

Child's Name

Age

Currently residing at:

......................

.................

.......................

Child's Name

Age

Currently residing at:

......................

.................

.......................

I have received a notice of proposed relocation and

1. .... I do not object to the relocation and I do not object to the modification of the custody order consistent with the proposal for revised custody schedule as attached to the notice.

2. .... I do not object to the relocation, but I do object to modification of the custody order, and I request that a hearing be scheduled:

a. .... Prior to allowing (name of child/children) to relocate.

b. .... After the child/children relocate.

3. .... I do object to the relocation and I do object to the modification of the custody order, and I further request that a hearing be held on both matters prior to the relocation taking place.

................................................................

I understand that in addition to checking (2) or (3) above, I must also file this notice with the court in writing and serve it on the other party by certified mail, return receipt requested. If I fail to do so within 30 days of my receipt of the proposed relocation notice, I shall be foreclosed from objecting to the relocation.

................................................................

I verify that the statements made in this counter-affidavit are true and correct. I understand that false statements herein are made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

Date:

................................................................

................................................................

(2) An objection made under this subsection shall be filed with the court within 30 days of receipt of the proposed relocation notice and served on the other party by certified mail, return receipt requested.

(3) If notice of the proposed relocation has been properly given and no objection to the proposed relocation has been filed in court, then it shall be presumed that the nonrelocating party has consented to the proposed relocation.

(4) If a party who has been given proper notice does not file with the court an objection to the relocation within 30 days after receipt of the notice but later petitions the court for review of the custodial arrangements, the court shall not accept testimony challenging the relocation.

(e) Confirmation of relocation.--If no objection to the proposed relocation is filed under subsection (d), the party proposing the relocation shall file the following with the court prior to the relocation:

(1) an affidavit stating that the party provided notice to every individual entitled to notice, the time to file an objection to the proposed relocation has passed and no individual entitled to receive notice has filed an objection to the proposed relocation;

(2) Proof that proper notice was given in the form of a return receipt with the signature of the addressee and the full notice that was sent to the addressee.

(3) a petition to confirm the relocation and modify any existing custody order; and

(4) a proposed order containing the information set forth in subsection (c)(3).

(f) Modification of custody order.--If a counter-affidavit regarding relocation is filed with the court which indicates the nonrelocating party both has no objection to the proposed relocation and no objection to the modification of the custody order consistent with the proposal for revised custody schedule, the court may modify the existing custody order by approving the proposal for revised custody schedule submitted under subsection (c)(3)(viii), and shall specify the method by which its future modification can be made if desired by either party. If a counter-affidavit regarding relocation is filed with the court which indicates the nonrelocating party objects either to the proposed relocation or to the modification of the custody order consistent with the proposal for revised custody schedule, the court shall modify the existing custody order only after holding a hearing to establish the terms and conditions of the order pursuant to the relocation indicating the rights, if any, of the nonrelocating parties.

(g) Hearing.--

(1) Except as set forth in paragraph (3), the court shall hold an expedited full hearing on the proposed relocation after a timely objection has been filed and before the relocation occurs.

(2) Except as set forth in paragraph (3), the court may, on its own motion, hold an expedited full hearing on the proposed relocation before the relocation occurs.

(3) Notwithstanding paragraphs (1) and (2), if the court finds that exigent circumstances exist, the court may approve the relocation pending an expedited full hearing.

(4) If the court approves the proposed relocation, it shall:

(i) modify any existing custody order; or

(ii) establish the terms and conditions of a custody order.

(h) Relocation factors.--In determining whether to grant a proposed relocation, the court shall consider the following factors, giving weighted consideration to those factors which affect the safety of the child:

(1) The nature, quality, extent of involvement and duration of the child's relationship with the party proposing to relocate and with the nonrelocating party, siblings and other significant persons in the child's life.

(2) The age, developmental stage, needs of the child and the likely impact the relocation will have on the child's physical, educational and emotional development, taking into consideration any special needs of the child.

(3) The feasibility of preserving the relationship between the nonrelocating party and the child through suitable custody arrangements, considering the logistics and financial circumstances of the parties.

(4) The child's preference, taking into consideration the age and maturity of the child.

(5) Whether there is an established pattern of conduct of either party to promote or thwart the relationship of the child and the other party.

(6) Whether the relocation will enhance the general quality of life for the party seeking the relocation, including, but not limited to, financial or emotional benefit or educational opportunity.

(7) Whether the relocation will enhance the general quality of life for the child, including, but not limited to, financial or emotional benefit or educational opportunity.

(8) The reasons and motivation of each party for seeking or opposing the relocation.

(9) The present and past abuse committed by a party or member of the party's household and whether there is a continued risk of harm to the child or an abused party.

(10) Any other factor affecting the best interest of the child.

(i) Burden of proof.--

(1) The party proposing the relocation has the burden of establishing that the relocation will serve the best interest of the child as shown under the factors set forth in subsection (h).

(2) Each party has the burden of establishing the integrity of that party's motives in either seeking the relocation or seeking to prevent the relocation.

(j) Failure to provide reasonable notice.--The court may consider a failure to provide reasonable notice of a proposed relocation as:

(1) a factor in making a determination regarding the relocation;

(2) a factor in determining whether custody rights should be modified;

(3) a basis for ordering the return of the child to the nonrelocating party if the relocation has occurred without reasonable notice;

(4) sufficient cause to order the party proposing the relocation to pay reasonable expenses and counsel fees incurred by the party objecting to the relocation; and

(5) a ground for contempt and the imposition of sanctions against the party proposing the relocation.

(k) Mitigation.--Any consideration of a failure to provide reasonable notice under subsection (i) shall be subject to mitigation if the court determines that such failure was caused in whole, or in part, by abuse.

(l) Effect of relocation prior to hearing.--If a party relocates with the child prior to a full expedited hearing, the court shall not confer any presumption in favor of the relocation.

Cross References. Section 5337 is referred to in section 5323 of this title.



Section 5338 - Modification of existing order

(a) Best interest of the child.--Upon petition, a court may modify a custody order to serve the best interest of the child.

(b) Applicability.--Except as provided in 51 Pa.C.S. § ﻿4109 (relating to child custody proceedings during military deployment), this section shall apply to any custody order entered by a court of this Commonwealth or any other state subject to the jurisdictional requirements set forth in Chapter 54 (relating to uniform child custody jurisdiction and enforcement).

(Apr. 12, 2012, P.L.241, No.32, eff. 60 days)



Section 5339 - Award of counsel fees, costs and expenses

Under this chapter, a court may award reasonable interim or final counsel fees, costs and expenses to a party if the court finds that the conduct of another party was obdurate, vexatious, repetitive or in bad faith.



Section 5340 - Court-appointed child custody health care or behavioral health practitioners

No party to a child custody matter in which the court has appointed a licensed health care or behavioral health practitioner to assist the court by conducting an examination or evaluation of the parties involved or making a recommendation concerning a child custody agreement or order may be permitted to file a complaint against the practitioner with the practitioner's State licensing board prior to the final agreement or order being issued and for 60 days thereafter. As used in this section, "licensed health care or behavioral health practitioner" means a person who is licensed, certified, accredited or otherwise regulated by the Commonwealth to provide health care or behavioral health services.






Chapter 54 - Uniform Child Custody Jurisdiction and Enforcement

Chapter Notes

Enactment. Chapter 54 was added June 15, 2004, P.L.236, No.39, effective in 60 days.

Cross References. Chapter 54 is referred to in sections 5205, 5338, 5612 of this title.

Cross References. Subchapter B is referred to in sections 5404, 5405, 5444, 5445, 5446, 5447, 5448, 5450, 5453 of this title.

Cross References. Subchapter C is referred to in sections 5402, 5404, 5405 of this title.



Section 5401 - Short title of chapter

This chapter shall be known and may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.



Section 5402 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abandoned." Left without provision for reasonable and necessary care or supervision.

"Child." An individual who has not attained 18 years of age.

"Child custody determination." A judgment, decree or other order of a court providing for legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

"Child custody proceeding." A proceeding in which legal custody, physical custody or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under Subchapter C (relating to enforcement).

"Commencement." The filing of the first pleading in a proceeding.

"Court." An entity authorized under the law of a state to establish, enforce or modify a child custody determination.

"Home state." The state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child six months of age or younger, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

"Initial determination." The first child custody determination concerning a particular child.

"Issuing court." The court that makes a child custody determination for which enforcement is sought under this chapter.

"Modification." A child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

"Person." An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government or governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

"Person acting as a parent." A person, other than a parent, who:

(1) has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(2) has been awarded legal custody by a court or claims a right to legal custody under the laws of this Commonwealth.

"Physical custody." The physical care and supervision of a child.

"State." A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

"Tribe." A Native American tribe or band, or Alaskan Native village, which is recognized by Federal law or formally acknowledged by a state.

"Warrant." An order issued by a court authorizing law enforcement officers to take physical custody of a child.



Section 5403 - Proceedings governed by other law

This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



Section 5404 - Application to Native American tribes

(a) Primacy of Indian Child Welfare Act.--A child custody proceeding that pertains to a Native American child as defined in the Indian Child Welfare Act of 1978 (Public Law 95-608, 25 U.S.C. § 1901 et seq.) is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act of 1978.

(b) Tribe treated as state.--A court of this Commonwealth shall treat a tribe as if it were a state of the United States for the purpose of applying Subchapter B (relating to jurisdiction) and this subchapter.

(c) Tribal custody determinations.--A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Subchapter C (relating to enforcement).



Section 5405 - International application of chapter

(a) Foreign country treated as state.--A court of this Commonwealth shall treat a foreign country as if it were a state of the United States for the purpose of applying Subchapter B (relating to jurisdiction) and this subchapter.

(b) Foreign custody determinations.--Except as otherwise provided in subsection (c), a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Subchapter C (relating to enforcement).

(c) Violation of human rights.--A court of this Commonwealth need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.



Section 5406 - Effect of child custody determination

A child custody determination made by a court of this Commonwealth that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this Commonwealth or notified in accordance with section 5408 (relating to notice to persons outside Commonwealth) or who have submitted to the jurisdiction of the court and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



Section 5407 - Priority

If a question of existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



Section 5408 - Notice to persons outside Commonwealth

(a) General rule.--Notice required for the exercise of jurisdiction when a person is outside this Commonwealth may be given in a manner prescribed by the laws of this Commonwealth for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service.--Proof of service may be made in the manner prescribed by the laws of this Commonwealth or by the law of the state in which the service is made.

(c) Submission to jurisdiction.--Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

Cross References. Section 5408 is referred to in sections 5406, 5425, 5430, 5445, 5448, 5450 of this title.



Section 5409 - Appearance and limited immunity

(a) General rule.--A party to a child custody proceeding, including a modification proceeding or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this Commonwealth for another proceeding or purpose solely by reason of having participated or of having been physically present for the purpose of participating in the proceeding.

(b) Service.--A person who is subject to personal jurisdiction in this Commonwealth on a basis other than physical presence is not immune from service of process in this Commonwealth. A party present in this Commonwealth who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) Acts committed while in this Commonwealth.--The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this Commonwealth.



Section 5410 - Communication between courts

(a) General rule.--A court of this Commonwealth may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) Participation of parties.--The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Matters of cooperation between courts.--Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Record.--Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) Definition.--As used in this section, the term "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Cross References. Section 5410 is referred to in section 5203 of this title.



Section 5411 - Taking testimony in another state

(a) General rule.--In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this Commonwealth for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) Means and location.--A court of this Commonwealth may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this Commonwealth shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Transmission of documentary evidence.--Documentary evidence transmitted from another state to a court of this Commonwealth by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

Cross References. Section 5411 is referred to in section 5203 of this title.



Section 5412 - Cooperation between courts; preservation of records

(a) Assistance of another state.--A court of this Commonwealth may request the appropriate court of another state to:

(1) hold an evidentiary hearing;

(2) order a person to produce or give evidence pursuant to procedures of that state;

(3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) forward to the court of this Commonwealth a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(5) order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Assistance to another state.--Upon request of a court of another state, a court of this Commonwealth may hold a hearing, enter an order or forward transcripts, evidence and evaluations described in subsection (a).

(c) Expenses.--Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the laws of this Commonwealth.

(d) Preservation of records.--A court of this Commonwealth shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

Cross References. Section 5412 is referred to in section 5203 of this title.



Section 5421 - Initial child custody jurisdiction

(a) General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth has jurisdiction to make an initial child custody determination only if:

(1) this Commonwealth is the home state of the child on the date of the commencement of the proceeding or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this Commonwealth but a parent or person acting as a parent continues to live in this Commonwealth;

(2) a court of another state does not have jurisdiction under paragraph (1) or a court of the home state of the child has declined to exercise jurisdiction on the ground that this Commonwealth is the more appropriate forum under section 5427 (relating to inconvenient forum) or 5428 (relating to jurisdiction declined by reason of conduct) and:

(i) the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this Commonwealth other than mere physical presence; and

(ii) substantial evidence is available in this Commonwealth concerning the child's care, protection, training and personal relationships;

(3) all courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this Commonwealth is the more appropriate forum to determine the custody of the child under section 5427 or 5428; or

(4) no court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2) or (3).

(b) Exclusive jurisdictional basis.--Subsection (a) is the exclusive jurisdictional basis for making a child custody determination by a court of this Commonwealth.

(c) Physical presence and personal jurisdiction unnecessary.--Physical presence of or personal jurisdiction over a party or a child is not necessary or sufficient to make a child custody determination.

Cross References. Section 5421 is referred to in sections 5210, 5422, 5423, 5424, 5428 of this title.



Section 5422 - Exclusive, continuing jurisdiction

(a) General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth which has made a child custody determination consistent with section 5421 (relating to initial child custody jurisdiction) or 5423 (relating to jurisdiction to modify determination) has exclusive, continuing jurisdiction over the determination until:

(1) a court of this Commonwealth determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this Commonwealth and that substantial evidence is no longer available in this Commonwealth concerning the child's care, protection, training and personal relationships; or

(2) a court of this Commonwealth or a court of another state determines that the child, the child's parents and any person acting as a parent do not presently reside in this Commonwealth.

(b) Modification where court does not have exclusive, continuing jurisdiction.--A court of this Commonwealth which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 5421.

Cross References. Section 5422 is referred to in sections 5210, 5423, 5424, 5428 of this title.



Section 5423 - Jurisdiction to modify determination

Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth may not modify a child custody determination made by a court of another state unless a court of this Commonwealth has jurisdiction to make an initial determination under section 5421(a)(1) or (2) (relating to initial child custody jurisdiction) and:

(1) the court of the other state determines it no longer has exclusive, continuing jurisdiction under section 5422 (relating to exclusive, continuing jurisdiction) or that a court of this Commonwealth would be a more convenient forum under section 5427 (relating to inconvenient forum); or

(2) a court of this Commonwealth or a court of the other state determines that the child, the child's parents and any person acting as a parent do not presently reside in the other state.

Cross References. Section 5423 is referred to in sections 5210, 5422, 5424, 5428 of this title.



Section 5424 - Temporary emergency jurisdiction

(a) General rule.--A court of this Commonwealth has temporary emergency jurisdiction if the child is present in this Commonwealth and the child has been abandoned or it is necessary in an emergency to protect the child because the child or a sibling or parent of the child is subjected to or threatened with mistreatment or abuse.

(b) No previous custody determination or proceeding.--If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under sections 5421 (relating to initial child custody jurisdiction) through 5423 (relating to jurisdiction to modify determination), a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 5421 through 5423. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 5421 through 5423, a child custody determination made under this section becomes a final determination if it so provides and this Commonwealth becomes the home state of the child.

(c) Previous custody determination or proceeding.--If there is a previous child custody determination that is entitled to be enforced under this chapter or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 5421 through 5423, any order issued by a court of this Commonwealth under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 5421 through 5423. The order issued in this Commonwealth remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) Mandatory communication between courts.--A court of this Commonwealth which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of a state having jurisdiction under sections 5421 through 5423, shall immediately communicate with the other court. A court of this Commonwealth which is exercising jurisdiction pursuant to sections 5421 through 5423, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order.

Cross References. Section 5424 is referred to in sections 5205, 5421, 5422, 5423, 5426, 5428, 5450, 5454 of this title.



Section 5425 - Notice; opportunity to be heard; joinder

(a) General rule.--Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth) must be given to all persons entitled to notice under the laws of this Commonwealth as in child custody proceedings between residents of this Commonwealth, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

(b) Lack of notice or opportunity to be heard.--This chapter does not govern the enforceability of a child custody determination made without notice or any opportunity to be heard.

(c) Joinder and intervention.--The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the laws of this Commonwealth as in child custody proceedings between residents of this Commonwealth.



Section 5426 - Simultaneous proceedings

(a) General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth may not exercise its jurisdiction under this subchapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter unless the proceeding has been terminated or is stayed by the court of the other state because a court of this Commonwealth is a more convenient forum under section 5427 (relating to inconvenient forum).

(b) Stay; communication with other court.--Except as otherwise provided in section 5424, a court of this Commonwealth, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 5429 (relating to information to be submitted to court). If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this Commonwealth shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this Commonwealth is a more appropriate forum, the court of this Commonwealth shall dismiss the proceeding.

(c) Modification.--In a proceeding to modify a child custody determination, a court of this Commonwealth shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for enforcement; or

(3) proceed with the modification under conditions it considers appropriate.



Section 5427 - Inconvenient forum

(a) General rule.--A court of this Commonwealth which has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion or request of another court.

(b) Factors.--Before determining whether it is an inconvenient forum, a court of this Commonwealth shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child has resided outside this Commonwealth;

(3) the distance between the court in this Commonwealth and the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties;

(5) any agreement of the parties as to which state should assume jurisdiction;

(6) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) the familiarity of the court of each state with the facts and issues in the pending litigation.

(c) Stay.--If a court of this Commonwealth determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) Jurisdiction declined.--A court of this Commonwealth may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Cross References. Section 5427 is referred to in sections 5421, 5423, 5426, 5428 of this title.



Section 5428 - Jurisdiction declined by reason of conduct

(a) General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction) or by other laws of this Commonwealth, if a court of this Commonwealth has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under sections 5421 (relating to initial child custody jurisdiction) through 5423 (relating to jurisdiction to modify determination) determines that this Commonwealth is a more appropriate forum under section 5427 (relating to inconvenient forum); or

(3) no court of any other state would have jurisdiction under the criteria specified in sections 5421 through 5423.

(b) Jurisdiction declined; remedy.--If a court of this Commonwealth declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 5421 through 5423.

(c) Jurisdiction declined; expenses.--If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this Commonwealth unless authorized by law other than this chapter.

Cross References. Section 5428 is referred to in section 5421 of this title.



Section 5429 - Information to be submitted to court

(a) General rule.--Subject to the rules set forth in Chapter 53 (relating to child custody) providing for the confidentiality of procedures, addresses and other identifying information in a child custody proceeding, each party in its first pleading or in an attached affidavit shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) has participated as a party or witness or in any other capacity in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any;

(2) knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions, and, if so, identify the court, the case number and the nature of the proceeding; and

(3) knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of or visitation with the child and, if so, the names and addresses of those persons.

(b) Stay.--If the information required by subsection (a) is not furnished, the court upon motion of a party or its own motion may stay the proceeding until the information is furnished.

(c) Additional information.--If the declaration as to any of the items described in subsection (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Duty to disclose other proceedings.--Each party has a continuing duty to inform the court of any proceeding in this Commonwealth or any other state that could affect the current proceeding.

(e) Identifying information.--If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice.

Cross References. Section 5429 is referred to in sections 5206, 5426, 5445 of this title.



Section 5430 - Appearance of parties and child

(a) General rule.--In a child custody proceeding in this Commonwealth, the court may order a party to the proceeding who is in this Commonwealth to appear before the court in person with or without the child. The court may order any person who is in this Commonwealth and who has physical custody or control of the child to appear in person with the child.

(b) Party outside this Commonwealth.--If a party to a child custody proceeding whose presence is desired by the court is outside this Commonwealth, the court may order that a notice given pursuant to section 5408 (relating to notice to persons outside Commonwealth) include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) Personal safety.--The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) Expenses.--If a party to a child custody proceeding who is outside this Commonwealth is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.



Section 5441 - Definitions

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Petitioner." A person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

"Respondent." A person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.



Section 5442 - Enforcement under Hague Convention

Under this subchapter a court of this Commonwealth may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.



Section 5443 - Duty to enforce

(a) General rule.--A court of this Commonwealth shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) Remedies.--A court of this Commonwealth may utilize any remedy available under other laws of this Commonwealth to enforce a child custody determination made by a court of another state. The remedies provided in this subchapter are cumulative and do not affect the availability of other remedies to enforce a child custody determination.



Section 5444 - Temporary visitation

(a) General rule.--A court of this Commonwealth which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1) a visitation schedule made by a court of another state; or

(2) the visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) Time to obtain permanent change in visitation.--If a court of this Commonwealth makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Subchapter B (relating to jurisdiction). The order remains in effect until an order is obtained from the other court or the period expires.

Cross References. Section 5444 is referred to in section 5448 of this title.



Section 5445 - Registration of child custody determination

(a) General rule.--A child custody determination issued by a court of another state may be registered in this Commonwealth, with or without a simultaneous request for enforcement, by sending to the appropriate court in this Commonwealth:

(1) a letter or other document requesting registration;

(2) two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in section 5429 (relating to information to be submitted to court), the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) Duties of registering court.--On receipt of the documents required by subsection (a), the registering court shall:

(1) cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) Notice.--The notice required by subsection (b)(2) must state that:

(1) a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this Commonwealth;

(2) a hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3) failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) Contest over validity of registered order.--A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) the issuing court did not have jurisdiction under Subchapter B (relating to jurisdiction);

(2) the child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under Subchapter B; or

(3) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth), in the proceedings before the court that issued the order for which registration is sought.

(e) Failure to contest.--If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Res judicata.--Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Cross References. Section 5445 is referred to in sections 5448, 5450 of this title.



Section 5446 - Enforcement of registered determination

(a) General rule.--A court of this Commonwealth may grant any relief normally available under the laws of this Commonwealth to enforce a registered child custody determination made by a court of another state.

(b) Modification.--A court of this Commonwealth shall recognize and enforce but may not modify, except in accordance with Subchapter B (relating to jurisdiction), a registered child custody determination of a court of another state.



Section 5447 - Simultaneous proceedings

If a proceeding for enforcement under this subchapter is commenced in a court of this Commonwealth and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Subchapter B (relating to jurisdiction), the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



Section 5448 - Expedited enforcement of child custody determination

(a) Verification.--A petition under this subchapter must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) Petition.--A petition for enforcement of a child custody determination must state:

(1) whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number and the nature of the proceeding;

(3) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions, and, if so, identify the court, the case number and the nature of the proceeding;

(4) the present physical address of the child and the respondent, if known;

(5) whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials, and, if so, the relief sought; and

(6) if the child custody determination has been registered and confirmed under section 5445 (relating to registration of child custody determination), the date and place of registration.

(c) Hearing.--Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) Contest over validity of custody determination.--An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs and expenses under section 5452 (relating to costs, fees and expenses) and may schedule a hearing to determine whether further relief is appropriate unless the respondent appears and establishes that:

(1) the child custody determination has not been registered and confirmed under section 5445 and that:

(i) the issuing court did not have jurisdiction under Subchapter B (relating to jurisdiction);

(ii) the child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under Subchapter B; or

(iii) the respondent was entitled to notice, but notice was not given in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth), in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child custody determination for which enforcement is sought was registered and confirmed under section 5444 (relating to temporary visitation), but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Subchapter B.

Cross References. Section 5448 is referred to in section 5451 of this title.



Section 5449 - Service of petition and order

Except as otherwise provided in section 5451 (relating to warrant to take physical custody of child), the petition and order must be served by any method authorized by the laws of this Commonwealth upon respondent and any person who has physical custody of the child.



Section 5450 - Hearing and order

(a) General rule.--Unless the court issues a temporary emergency order pursuant to section 5424 (relating to temporary emergency jurisdiction), upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) the child custody determination has not been registered and confirmed under section 5445 (relating to registration of child custody determination) and that:

(i) the issuing court did not have jurisdiction under Subchapter B (relating to jurisdiction);

(ii) the child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Subchapter B; or

(iii) the respondent was entitled to notice, but notice was not given in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth), in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child custody determination for which enforcement is sought was registered and confirmed under section 5445 but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Subchapter B.

(b) Costs, fees and expenses.--The court shall award the costs, fees and expenses authorized under section 5452 (relating to costs, fees and expenses) and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) Refusal to testify.--If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) Spousal privilege unavailable.--A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this subchapter.



Section 5451 - Warrant to take physical custody of child

(a) General rule.--Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this Commonwealth.

(b) Petition.--If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this Commonwealth, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by section 5448(b) (relating to expedited enforcement of child custody determination).

(c) Warrant.--A warrant to take physical custody of a child must:

(1) recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) direct law enforcement officers to take physical custody of the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) Time of service.--The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

(e) Enforcement.--A warrant to take physical custody of a child is enforceable throughout this Commonwealth. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) Appearance of child.--The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

Cross References. Section 5451 is referred to in section 5449 of this title.



Section 5452 - Costs, fees and expenses

(a) General rule.--The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) Assessment against a state.--The court may not assess fees, costs or expenses against a state unless authorized by law other than this chapter.

Cross References. Section 5452 is referred to in sections 5448, 5450 of this title.



Section 5453 - Recognition and enforcement

A court of this Commonwealth shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under Subchapter B (relating to jurisdiction).



Section 5454 - Appeals

An appeal may be taken from a final order in a proceeding under this subchapter in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under section 5424 (relating to temporary emergency jurisdiction), the enforcing court may not stay an order enforcing a child custody determination pending appeal.



Section 5455 - Role of prosecutor or public official

(a) General rule.--In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this subchapter or any other available civil proceeding to locate a child, obtain the return of a child or enforce a child custody determination if there is:

(1) an existing child custody determination;

(2) a request to do so from a court in a pending child custody proceeding;

(3) a reasonable belief that a criminal statute has been violated; or

(4) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) Authority.--A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.

Cross References. Section 5455 is referred to in sections 5204, 5456, 5457 of this title.



Section 5456 - Role of law enforcement

At the request of a prosecutor or other appropriate public official acting under section 5455 (relating to role of prosecutor or public official), a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under section 5455.

Cross References. Section 5456 is referred to in section 5457 of this title.



Section 5457 - Costs and expenses

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under section 5455 (relating to role of prosecutor or public official) or 5456 (relating to role of law enforcement).



Section 5471 - Intrastate application

The provisions of this chapter allocating jurisdiction and functions between and among courts of different states shall also allocate jurisdiction and functions between and among the courts of common pleas of this Commonwealth.



Section 5481 - Application and construction

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 5482 - Severability

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.






Chapter 55 - Liability for Tortious Acts of Children

Chapter Notes

Enactment. Chapter 55 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 5501 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child." An individual under 18 years of age.

"Injury." Includes injury to the person and theft, destruction or loss of property.

"Parent." Includes natural or adoptive parents.

"Person." Includes government units and Federal agencies.

"Tortious act." A willful tortious act resulting in injury.



Section 5502 - Liability of parents

Any parent whose child is found liable or is adjudged guilty by a court of competent jurisdiction of a tortious act shall be liable to the person who suffers the injury to the extent set forth in this chapter.



Section 5503 - Establishing liability in criminal or juvenile proceedings

(a) General rule.--In any criminal proceeding against a child and in any proceeding against a child under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the court shall ascertain the amount sufficient to fully reimburse any person who has suffered injury because of the tortious act of the child and direct the parents to make payment in the amount not to exceed the limitations set forth in section 5505 (relating to monetary limits of liability).

(b) Noncompliance with direction of court.--If the parents fail to comply with the direction of the court, the amount may be recovered in a civil action against the parents or either of them.



Section 5504 - Establishing liability in civil proceedings

(a) Petition.--If a judgment has been rendered against the child in a civil action for injury because of the tortious act of the child and the judgment has not been satisfied within a period of 30 days, the injured person may petition the court for a rule to show cause why judgment should not be entered against the parent.

(b) Answer and trial.--The parent may file an answer to the petition, and, if there is any dispute as to unlitigated facts, the case shall be set down for trial.

(c) Judgment.--If there is no dispute as to the unlitigated facts, the court shall authorize the entry of a judgment against the parent. In no case shall the judgment against the parent exceed the limitations set forth in section 5505 (relating to monetary limits of liability).

(d) Action against parent.--Notwithstanding any provision to the contrary, a victim of a willful, tortious act of a child may initiate a civil action directly against the parent or parents of the child who committed the tortious act for the purpose of receiving compensation for the injuries suffered, not to exceed the limitations set forth in section 5505.

(Apr. 21, 1994, P.L.128, No.15, eff. 60 days)

1994 Amendment. Act 15 added subsec. (d).



Section 5505 - Monetary limits of liability

(a) General rule.--Liability of the parents under this chapter shall be limited to:

(1) The sum of $1,000 for injuries suffered by any one person as a result of one tortious act or continuous series of tortious acts.

(2) The sum of $2,500 regardless of the number of persons who suffer injury as a result of one tortious act or continuous series of tortious acts.

(b) Proceedings where loss exceeds liability.--In the event that actual loss as ascertained by the court or the judgment against the child exceeds $2,500, the parents shall be discharged from further liability by the payment of $2,500 into court. The court shall cause all aggrieved parties to submit itemized statements of loss in writing and shall make distribution proportionately, whether the claims be for injuries to the person or for theft, destruction or loss of property. The court may take testimony to assist it in making proper distribution and may appoint a master to accomplish this purpose. All costs and fees incurred in these proceedings shall be paid from the $2,500 paid into court.

(c) Joint acts by children of same parent.--The limitations on liability set forth in subsections (a) and (b) shall be applicable when two or more children of the same parent engage jointly in the commission of one tortious act or series of tortious acts.

(Apr. 21, 1994, P.L.128, No.15, eff. 60 days)

Cross References. Section 5505 is referred to in sections 5503, 5504 of this title.



Section 5506 - Double recovery for same injury prohibited

In no case shall there be a double recovery for one injury. Any judgment against a child resulting from a tortious act for which a parent makes payment under this chapter shall be reduced by the amount paid by the parent.



Section 5507 - Indemnity or contribution from child prohibited

The parent shall have no right of indemnity or contribution against the child.



Section 5508 - Liability of parent not having custody or control of child

(a) General rule.--No liability may be imposed upon a parent under this chapter if, at the time of commission of the tortious act, the parent has neither custody of the child nor is entitled to custody of the child or if the child is institutionalized or emancipated.

(b) Exception.--No parent is absolved of liability due to the desertion of the child by the parent.



Section 5509 - Other liability of parent or child unaffected

The liability imposed upon parents by this chapter shall not limit the common-law liability of parents for damages caused by a child and shall be separate and apart from any liability which may be imposed upon the child.






Chapter 56 - Standby Guardianship

Chapter Notes

Enactment. Chapter 56 was added November 24, 1998, P.L.811, No.103, effective in 60 days.



Section 5601 - Short title of chapter

This chapter shall be known and may be cited as the Standby Guardianship Act.



Section 5602 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Alternate." A person with all the rights, responsibilities and qualifications of a standby guardian who shall become a standby guardian only in the event that the currently designated standby guardian is unable or refuses to fulfill his obligation.

"Attending physician." A physician who has primary responsibility for the treatment and care of the designator. If physicians share responsibility, another physician is acting on the attending physician's behalf or no physician has primary responsibility, any physician who is familiar with the designator's medical condition may act as an attending physician under this chapter.

"Coguardian." A person who along with a parent shares physical or legal custody, or both, of a child.

"Consent." A written authorization signed by the designator in the presence of two witnesses who shall also sign the writing. The witnesses must be 18 years of age or older and not named in the designation.

"Court." Family Court Division or domestic relations section of a court of common pleas unless otherwise provided by local rules of court.

"Debilitation." A person's chronic and substantial inability as a result of a physically incapacitating disease or injury to care for a dependent minor.

"Designation." A written document naming the standby guardian. A parent, a legal custodian or a legal guardian may designate an alternate standby guardian in the same writing.

"Designator." A parent, a legal custodian or a legal guardian who appoints a standby guardian.

"Determination of debilitation." A written finding made by an attending physician which states that the designator suffers from a physically incapacitating disease or injury. No identification of the illness in question is required.

"Determination of incapacity." A written finding made by an attending physician which states the nature, extent and probable duration of the designator's mental or organic incapacity.

"Incapacity." A chronic and substantial inability, resulting from a mental or organic impairment, to understand the nature and consequences of decisions concerning the care of the designator's dependent minor and a consequent inability to care for the minor.

"Standby guardian." A person named by a designator to assume the duties of coguardian or guardian of a minor and whose authority becomes effective upon the incapacity, debilitation and consent, or death of the minor's parent.

"Triggering event." A specified occurrence stated in the designation which empowers a standby guardian to assume the powers, duties and responsibilities of guardian or coguardian.

(June 22, 2000, P.L.443, No.59, eff. 60 days)

2000 Amendment. Act 59 amended the defs. of "designation" and "designator."



Section 5603 - Scope

The provisions of Chapter 53 (relating to custody) and 20 Pa.C.S. Ch. 25 (relating to wills) shall apply to standby guardians, coguardians, guardians and any alternates unless otherwise specified in this chapter. Nothing in this chapter shall be construed to deprive any parent, custodial or noncustodial, of legal parental rights. Nothing in this chapter shall be construed to relieve any parent, custodial or noncustodial, of a duty to support a child under the provisions of Chapter 43 (relating to support matters generally).

References in Text. Former Chapter 53 (Custody), referred to in this section, is repealed. The subject is now contained in Chapter 53 (Child Custody).



Section 5611 - Designation

(a) General rule.--A custodial parent, a legal custodian or legal guardian may designate a standby guardian by means of a written designation unless the minor has another parent or adoptive parent:

(1) whose parental rights have not been terminated or relinquished;

(2) whose whereabouts are known; and

(3) who is willing and able to make and carry out the day-to-day child-care decisions concerning the minor.

(b) Exception where other parent consents.--Notwithstanding subsection (a), a parent, legal custodian or legal guardian may designate a standby guardian with the consent of the other parent.

(c) Contents.--

(1) A designation of a standby guardianship shall identify the custodial parent, legal custodian or legal guardian making the designation, the minor or minors, any other parent, the standby guardian and the triggering event or events upon which a named standby guardian shall become a coguardian or guardian. If desired, different standby guardians may be designated for different triggering events. The designation shall also include the signed consent of the standby guardian and the signed consent of any other parent or an indication why the other parent's consent is not necessary.

(2) The designation shall be signed by the designating parent, legal custodian or legal guardian in the presence of two witnesses who are 18 years of age or older and not otherwise named in the designation, who shall also sign the designation. If the parent, legal custodian or legal guardian is physically unable to sign the designation, the parent, legal custodian or legal guardian may direct another person not named in the designation to sign on the parent's, the legal custodian's or the legal guardian's behalf in the presence of the parent, legal custodian or legal guardian and the witnesses.

(3) A parent, legal custodian or legal guardian may also but need not designate an alternate in the designation.

(4) A designation may but need not be in the following form:

I (insert name of designator) do hereby appoint (insert name, address and telephone number of standby guardian) as the standby guardian of (insert name(s) of minor(s)) to take effect upon the occurrence of the following triggering event or events (insert specific triggering events).

I hereby revoke all former wills and codicils to the extent that there is a conflict between those formerly executed documents and this, my duly executed standby guardian designation.

I am the (insert designator's relationship to minor(s)) of (insert name(s) of minor(s)).

(Insert name(s) of minor(s)'s other parent(s)) is the father/mother of (insert name(s) of minor(s)).

His/her address is:

(Check all that apply):

He/she died on (insert date of death).

His/her parental rights were terminated or

relinquished on (insert date of termination or

relinquishment).

His/her whereabouts are unknown. I understand that

all living parents whose rights have not been

terminated must be given notice of this designation

pursuant to the Pennsylvania Rules of Civil

Procedure or a petition to approve this designation

may not be granted by the court.

He/she is unwilling and unable to make and carry

out day-to-day child-care decisions concerning the

minor.

He/she consents to this designation and has signed

this form below.

By this designation I am granting (insert name of standby guardian) the authority to act for 60 days following the occurrence of the triggering event as a coguardian with me or, in the event of my death, as guardian of my minor child(ren).

Optional: I hereby nominate (insert name, address and telephone number of alternate standby guardian) as the alternate standby guardian to assume the duties of the standby guardian named above in the event the standby guardian is unable or refuses to act as a standby guardian.

If I have indicated more than one triggering event, it is my intent that the triggering event which occurs first shall take precedence. If I have indicated "my death" as the triggering event, it is my intent that the person named in the designation to be standby guardian for my minor child(ren) in the event of my death shall be appointed as guardian of my minor child(ren) when I die.

It is my intention to retain full parental rights to the extent consistent with my condition and to retain the authority to revoke the standby guardianship if I so choose.

This designation is made after careful reflection, while I am of sound mind.

_________________________ ___________________________

(Date) (Designator's signature)

_________________________ ___________________________

(Witness's signature) (Witness's signature)

_________________________ ___________________________

(Number and Street) (Number and Street)

__________________________ ___________________________

(City, State and Zip Code) (City, State and Zip Code)

If applicable: I (insert name of other parent)

hereby consent to this designation.

____________________ ______________________________

(Date) (Signature of other parent)

________________________________________________________

(Address of other parent)

I, (insert name of standby guardian) hereby accept my nomination as standby guardian of (insert minor(s)'s name(s)). I understand that my rights and responsibilities toward the minor child(ren) named above will become effective upon the occurrence of the above-stated triggering event or events. I further understand that in order to continue caring for the child(ren), I must file a petition with the court within 60 days of the occurrence of the triggering event.

_____________________ ________________________

(Date) (Signature of standby guardian)

(June 22, 2000, P.L.443, No.59, eff. 60 days)



Section 5612 - Petition for approval of a designation

(a) General rule.--A petition for court approval of a designation under this chapter may be made at any time by filing with the court a copy of the designation. If the triggering event has not occurred on or before the time of filing, only the designator may file the petition. If the triggering event has occurred on or before the time of filing, the standby guardian named in the designation may file the petition, and the petition shall also contain one of the following:

(1) A determination of the designator's incapacity.

(2) A determination of the designator's debilitation and the designator's signed and dated consent.

(3) A copy of the designator's death certificate.

(b) Notice.--

(1) The petitioner shall notify any person named in the designation within ten days of the filing of the petition and of any hearing thereon.

(2) If the petition alleges that a nondesignating parent cannot be located, that parent shall be notified in accordance with the notice provisions of the Pennsylvania Rules of Civil Procedure in Custody Matters. No notice is necessary to a parent whose parental rights have previously been terminated or relinquished.

(c) Jurisdiction.--For purposes of determining jurisdiction under this chapter, the provisions of Chapter 54 (relating to uniform child custody jurisdiction and enforcement) shall apply.

(d) Presumptions.--In a proceeding for judicial appointment of a standby guardian, a designation shall constitute a rebuttable presumption that the designated standby guardian is capable of serving as coguardian or guardian. When the designator is the sole surviving parent, when the parental rights of any noncustodial parent have been terminated or relinquished or when all parties consent to the designation, there shall be a rebuttable presumption that entry of the approval order is in the best interest of the child. In any case, if the court finds entry of the approval order to be in the best interest of the child, the court shall enter an order approving the designation petition.

(e) Approval without hearing.--Approval of the designation without a hearing is permitted when the designator is the sole surviving parent, when the parental rights of any noncustodial parent have been terminated or relinquished or when all parties consent to entry of the approval order.

(f) Hearing.--In the event a hearing is required, it shall be conducted in accordance with the proceedings set forth in Chapters 53 (relating to custody) and 54.

(g) Court appearance.--The designator need not appear in court if the designator is medically unable to appear.

(June 15, 2004, P.L.236, No.39, eff. 60 days)

2004 Amendment. Act 39 amended subsecs. (c) and (f).

References in Text. Former Chapter 53 (Custody), referred to in this section, is repealed. The subject matter is now contained in Chapter 53 (Child Custody).

Cross References. Section 5612 is referred to in sections 5613, 5614 of this title.



Section 5613 - Authority of standby guardian

(a) General rule.--The standby guardian shall have authority to act as coguardian or guardian upon the occurrence of the triggering event. The commencement of the standby guardian's authority to act as coguardian pursuant to a determination of incapacity, a determination of debilitation and consent or the receipt of consent alone shall not itself divest the designator of any parental rights but shall confer upon the standby guardian concurrent or shared custody of the child. The commencement of the standby guardian's authority to act as guardian pursuant to the death of the designator shall not confer upon the standby guardian more than physical and legal custody of the child as defined in Chapter 53 (relating to custody). A coguardian shall assure frequent and continuing contact with and physical access to the child and shall further assure the involvement of the parent, to include, to the greatest extent possible, in the decision making on behalf of the child.

(b) Effect of filing.--The designator may file a petition for approval of a designation with the court at any time. If the petition is approved by the court before the occurrence of the triggering event, the standby guardian's authority will commence automatically upon the occurrence of the triggering event. No further petition or confirmation is necessary. If a designation has been made but the petition for approval of the designation has not been filed and a triggering event has occurred, the standby guardian shall have temporary legal authority to act as a coguardian or guardian of the minor without the direction of the court for a period of 60 days. The standby guardian shall within that period file a petition for approval in accordance with section 5612 (relating to petition for approval of a designation). If no petition is filed within the specified 60 days, the standby guardian shall lose all authority to act as coguardian or guardian. If a petition is filed but the court does not act upon it within the 60-day period, the temporary legal authority to act as coguardian or guardian shall continue until the court orders otherwise.

(c) Parental rights.--The commencement of a coguardian's or guardian's authority under this subchapter may not itself divest a parent or legal guardian of any parental or guardianship rights.

(d) Restored capacity.--If a licensed physician determines that the designator has regained capacity, the coguardian's authority which commenced pursuant to the occurrence of a triggering event shall become inactive, and the coguardian shall return to having no authority. Failure of a coguardian to comply with this provision and to immediately return the minor to the designator's care shall entitle the designator to an emergency hearing in a court of competent jurisdiction.

References in Text. Former Chapter 53 (Custody), referred to in this section, is repealed. The subject matter is now contained in Chapter 53 (Child Custody).



Section 5614 - Revocation

(a) Prepetition.--Prior to a petition being filed under section 5612 (relating to petition for approval of a designation), the designator may revoke a standby guardianship by simple destruction of the designation and notification of the revocation to the standby guardian.

(b) Postpetition.--After a petition has been filed, the designator may revoke a standby guardianship by:

(1) executing a written revocation;

(2) filing the revocation with the court; and

(3) notifying the persons named in the designation of the revocation in writing.

(c) Unwritten revocation.--Regardless of whether a petition has been filed, an unwritten revocation may be considered by the court if it can be proven by clear and convincing evidence.



Section 5615 - Conflicting documents

If a parent has appointed a testamentary guardian of the person or estate of a minor by will under 20 Pa.C.S. § 2519 (relating to testamentary guardian) and there is a conflict between that will and a duly executed written standby guardian designation, the document latest in date of execution shall prevail.



Section 5616 - Bond

In no event shall a standby guardian be required to post bond prior to the occurrence of the triggering event. The court may require a bond if the standby guardian is designated the coguardian or guardian of the estate of a minor but will not require a bond for the coguardianship or guardianship of the person of a minor.






Chapter 57 - Sex Trafficking and Missing and Abducted Children

Chapter Notes

Enactment. Chapter 57 was added December 28, 2015, P.L.559, No.94, effective January 1, 2016.



Section 5701 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child." An individual who is under 21 years of age and meets one of the following:

(1) The county agency is conducting an assessment of the need for services.

(2) The county agency is conducting an investigation of suspected child abuse of the child under Chapter 63 (relating to child protective services).

(3) The county agency is providing services to the child.

"County agency." As defined in section 6303 (relating to definitions).

"Department." The Department of Human Services of the Commonwealth.

"Law enforcement." The law enforcement agency which is responsible for investigating cases of missing children under 18 Pa.C.S. § 2908 (relating to missing children).

"Sex trafficking victim." As defined under section 475 of the Social Security Act (49 Stat. 620, 42 U.S.C. § 675).



Section 5702 - County responsibilities

(a) Report of possible sex trafficking victims.--A county agency shall report to law enforcement as soon as practicable, but in no case later than 24 hours after receiving information about a child who:

(1) the county agency has reasonable cause to suspect of being at risk of being a sex trafficking victim; or

(2) the county agency identifies as being a sex trafficking victim.

(b) Child missing from residence or abducted.--A county agency shall report to law enforcement and to the National Center for Missing and Exploited Children as soon as practicable but no later than 24 hours after receiving information about a child who is missing from the child's residence or is abducted.

(c) Report to department.--The county agency shall report annually to the department the total number of children who are sex trafficking victims. The report shall be submitted in the form and by the deadline prescribed by the department.

Cross References. Section 5702 is referred to in section 5703 of this title.



Section 5703 - Law enforcement responsibilities

When law enforcement receives information from a county agency about a child who is missing from the child's residence or is abducted under section 5702(b) (relating to county responsibilities), law enforcement shall enter the information into the National Crime Information Center database.






Chapter 61 - Protection from Abuse

Chapter Notes

Enactment. Chapter 61 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Cross References. Chapter 61 is referred to in sections 3302, 6105 of this title; sections 2711, 2718, 6105 of Title 18 (Crimes and Offenses); sections 1126, 1725.1, 5750, 5924, 62A18, 6302, 9711 of Title 42 (Judiciary and Judicial Procedure); section 1417 of Title 66 (Public Utilities).



Section 6101 - Short title of chapter

This chapter shall be known and may be cited as the Protection from Abuse Act.

Cross References. Section 6101 is referred to in section 8127 of Title 42 (Judiciary and Judicial Procedure).



Section 6102 - Definitions

(a) General rule.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abuse." The occurrence of one or more of the following acts between family or household members, sexual or intimate partners or persons who share biological parenthood:

(1) Attempting to cause or intentionally, knowingly or recklessly causing bodily injury, serious bodily injury, rape, involuntary deviate sexual intercourse, sexual assault, statutory sexual assault, aggravated indecent assault, indecent assault or incest with or without a deadly weapon.

(2) Placing another in reasonable fear of imminent serious bodily injury.

(3) The infliction of false imprisonment pursuant to 18 Pa.C.S. § 2903 (relating to false imprisonment).

(4) Physically or sexually abusing minor children, including such terms as defined in Chapter 63 (relating to child protective services).

(5) Knowingly engaging in a course of conduct or repeatedly committing acts toward another person, including following the person, without proper authority, under circumstances which place the person in reasonable fear of bodily injury. The definition of this paragraph applies only to proceedings commenced under this title and is inapplicable to any criminal prosecutions commenced under Title 18 (relating to crimes and offenses).

"Adult." An individual who is 18 years of age or older.

"Certified copy." A paper copy of the original order of the issuing court endorsed by the appropriate clerk of that court or an electronic copy of the original order of the issuing court endorsed with a digital signature of the judge or appropriate clerk of that court. A raised seal on the copy of the order of the issuing court shall not be required.

"Comparable court." A foreign court that:

(1) has subject matter jurisdiction and is authorized to issue ex parte, emergency, temporary or final protection orders in that jurisdiction; and

(2) possessed jurisdiction over the parties when the protection order was issued in that jurisdiction.

"Confidential communications." All information, whether written or spoken, transmitted between a victim and a domestic violence counselor or advocate in the course of the relationship. The term includes information received or given by the domestic violence counselor or advocate in the course of the relationship, as well as advice, reports, statistical data, memoranda or working papers, records or the like, given or made in the course of the relationship. The term also includes communications made by or to a linguistic interpreter assisting the victim, counselor or advocate in the course of the relationship.

"Domestic violence counselor/advocate." An individual who is engaged in a domestic violence program, the primary purpose of which is the rendering of counseling or assistance to victims of domestic violence, who has undergone 40 hours of training.

"Domestic violence program." A nonprofit organization or program whose primary purpose is to provide services to domestic violence victims which include, but are not limited to, crisis hotline; safe homes or shelters; community education; counseling systems intervention and interface; transportation, information and referral; and victim assistance.

"Family or household members." Spouses or persons who have been spouses, persons living as spouses or who lived as spouses, parents and children, other persons related by consanguinity or affinity, current or former sexual or intimate partners or persons who share biological parenthood.

"Firearm." Any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon as defined by 18 Pa.C.S. § 6105(i) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

"Foreign protection order." A protection order as defined by 18 U.S.C. § 2266 (relating to definitions) issued by a comparable court of another state, the District of Columbia, Indian tribe or territory, possession or commonwealth of the United States.

"Hearing officer." A magisterial district judge, judge of the Philadelphia Municipal Court, arraignment court magistrate appointed under 42 Pa.C.S. § 1123 (relating to jurisdiction and venue), master appointed under 42 Pa.C.S. § 1126 (relating to masters) and master for emergency relief.

"Master for emergency relief." A member of the bar of the Commonwealth appointed under section 6110(e) (relating to emergency relief by minor judiciary).

"Minor." An individual who is not an adult.

"Other weapon." Anything readily capable of lethal use and possessed under circumstances not manifestly appropriate for lawful uses which it may have. The term does not include a firearm.

"Safekeeping permit." A permit issued by a sheriff allowing a person to take possession of any firearm, other weapon or ammunition that a judge ordered a defendant to relinquish in a protection from abuse proceeding.

"Secure visitation facility." A court-approved visitation program offered in a facility with trained professional staff operated in a manner that safeguards children and parents from abuse and abduction.

"Sheriff."

(1) Except as provided in paragraph (2), the sheriff of the county.

(2) In a city of the first class, the chief or head of the police department.

"Victim." A person who is physically or sexually abused by a family or household member. For purposes of section 6116 (relating to confidentiality), a victim is a person against whom abuse is committed who consults a domestic violence counselor or advocate for the purpose of securing advice, counseling or assistance. The term shall also include persons who have a significant relationship with the victim and who seek advice, counseling or assistance from a domestic violence counselor or advocate regarding abuse of the victim.

"Weapon." Anything readily capable of lethal use and possessed under circumstances not manifestly appropriate for lawful uses which it may have. The term includes a firearm which is not loaded or lacks a magazine, clip or other components to render it immediately operable and components which can readily be assembled into a weapon as defined by 18 Pa.C.S. § 907 (relating to possessing instruments of crime).

(b) Other terms.--Terms not otherwise defined in this chapter shall have the meaning given to them in 18 Pa.C.S. (relating to crimes and offenses).

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment. Act 98 amended the def. of "hearing officer" in subsec. (a). Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those availiable to bail commissioners immediately prior to the effective date of Act 98.

2005 Amendment. Act 66 amended the defs. of "confidential communications" and "hearing officer" and added the defs. of "firearm," "master for emergency relief," "other weapon," "safekeeping permit," "sheriff" and "weapon" in subsec. (a).

2004 Amendment. See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

2001 Amendment. Act 39 added the defs. of "certified copy," "comparable court" and "foreign protection order" in subsec. (a).

1995 Amendment. Act 10, 1st Sp.Sess., amended the def. of "abuse" in subsec. (a).

Cross References. Section 6102 is referred to in sections 3701, 5322, 6702, 6711 of this title; sections 2711, 2718, 6102 of Title 18 (Crimes and Offenses); sections 1726.2, 8127 of Title 42 (Judiciary and Judicial Procedure); section 304 of Title 53 (Municipalities Generally).



Section 6103 - Jurisdiction

(a) General rule.--The court shall have jurisdiction over all proceedings under this chapter.

(b) Effect of departure and nonresidence.--The right of the plaintiff to relief under this chapter shall not be affected by either of the following:

(1) The plaintiff's leaving the residence or household to avoid further abuse.

(2) The defendant's absence from this Commonwealth or the defendant's nonresidence in this Commonwealth, provided that the court has personal jurisdiction over the defendant in accordance with 42 Pa.C.S. § 5322 (relating to bases of personal jurisdiction over persons outside this Commonwealth).

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)



Section 6104 - Full faith and credit and foreign protection orders

(a) General rule.--A court shall recognize and enforce a valid foreign protection order issued by a comparable court. The validity of a foreign protection order shall only be determined by a court.

(b) Affirmative defense.--Failure by a comparable court to provide reasonable notice and opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of a foreign protection order. A comparable court shall have complied with that court's notice requirements and shall have given the defendant the opportunity to be heard before the foreign order was issued. In the case of ex parte orders, the comparable court shall have complied with that court's notice requirements and have given the defendant an opportunity to be heard within a reasonable period of time after the order was issued, consistent with due process.

(c) Invalid orders.--A foreign protection order issued by a comparable court against a party who has filed a petition, complaint or other written pleading for a protection order is not valid and not entitled to full faith and credit if:

(1) no cross or counter petition, complaint or other written pleading was filed seeking the protection order; or

(2) a cross or counter petition, complaint or other written pleading was filed and the court did not make a specific finding that each party was entitled to a protection order.

(d) Filing a foreign protection order.--A plaintiff may file a certified copy of a foreign protection order with the prothonotary in any county within this Commonwealth where the plaintiff believes enforcement may be necessary. The following provisions shall apply:

(1) No costs or fees associated with filing a foreign protection order shall be assigned to the plaintiff, including the cost of obtaining certified copies of the order. Costs and fees associated with filing a foreign protection order may be assessed against the defendant.

(2) Upon filing of a foreign protection order, a prothonotary shall transmit, in a manner prescribed by the Pennsylvania State Police, a copy of the order to the Pennsylvania State Police registry of protection orders.

(3) Filing of a foreign protection order shall not be a prerequisite for service and enforcement.

(e) Orders issued in another judicial district within this Commonwealth.--The filing of an order issued in another judicial district within this Commonwealth is not required for enforcement purposes.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 amended subsec. (d).

Cross References. Section 6104 is referred to in section 6105 of this title.



Section 6105 - Responsibilities of law enforcement agencies

(a) General rule.--The police department of each municipal corporation, the Pennsylvania State Police and the sheriff of each county shall insure that all their officers, deputies and employees are familiar with the provisions of this chapter. Instruction concerning protection from abuse shall be made a part of the training curriculum for all trainee officers and deputies. All law enforcement agencies within this Commonwealth shall adopt a written domestic violence policy.

(b) Notice of services and rights.--Each law enforcement agency shall provide the abused person with oral and written notice of the availability of safe shelter and of domestic violence services in the community, including the hotline number for domestic violence services. The written notice, which shall be in English and Spanish and any additional language required by local rule of court, shall include the following statement:

"If you are the victim of domestic violence, you have the right to go to court and file a petition requesting an order for protection from domestic abuse pursuant to the Protection From Abuse Act (23 Pa.C.S. Ch. 61), which could include the following:

(1) An order restraining the abuser from further acts of abuse.

(2) An order directing the abuser to leave your household.

(3) An order preventing the abuser from entering your residence, school, business or place of employment.

(4) An order awarding you or the other parent temporary custody of or temporary visitation with your child or children.

(5) An order directing the abuser to pay support to you and the minor children if the abuser has a legal obligation to do so."

(c) Mandatory report.--Each law enforcement agency shall make an incident report, on a form prescribed by the Pennsylvania State Police, consistent with the report required by the Federal National Incident-Based Reporting System (NIBRS). The mandate for incident report completion shall not be operative until the Pennsylvania State Police have implemented NIBRS. The incident report may include the following:

(1) Names, addresses and telephone numbers of the victim, the accused, any witnesses and the caller.

(2) A second permanent address and telephone number for the victim, such as a close family member or a friend.

(3) A statement of the relationship between the victim and the accused.

(4) A narrative for the incident, including the date, time and whether the accused appeared intoxicated or under the influence of a controlled substance.

(5) What, if any, weapons were used or threatened to be used.

(6) A description of any injuries observed by the officer.

(7) A description of any injuries described by the victim but not observed by the officer and an indication that the injury was not observed.

(8) Documentation of any evidence that would tend to establish that a crime was committed.

(9) An indication of whether an arrest was made and the reason for electing not to arrest, whether there was a warrantless arrest, an arrest with a warrant or no arrest.

(10) Whether the accused actually was arrested or whether there is an outstanding arrest warrant.

(11) The crimes with which the accused was charged.

(12) If the accused was arrested and arraigned, whether bail was set and any conditions of bail imposed.

(13) If the officer did not arrest or seek an arrest warrant even though arrest was authorized, a detailed explanation of the reasons for the officer's decision not to arrest.

(14) The names and ages of any children present in the household and their address and telephone number if children were relocated.

(15) Notation of previous incidents of which the officer is personally aware.

(16) Notation of previous incidents reported by the victim or witnesses.

(17) If an officer was injured in the incident, the nature and circumstances of the injury.

(d) Notice of arrest.--All law enforcement agencies shall make reasonable efforts to notify any adult or emancipated minor protected by an order issued under this chapter of the arrest of the defendant for violation of an order as soon as possible. Unless the person cannot be located, notice of the arrest shall be provided not more than 24 hours after preliminary arraignment.

(e) Statewide registry.--

(1) The Pennsylvania State Police shall establish a Statewide registry of protection orders and shall maintain a complete and systematic record and index of all valid temporary and final court orders of protection, court-approved consent agreements and a foreign protection order filed pursuant to section 6104(d) (relating to full faith and credit and foreign protection orders). The Statewide registry shall include, but need not be limited to, the following:

(i) The names of the plaintiff and any protected parties.

(ii) The name and address of the defendant.

(iii) The relationship between the plaintiff and defendant.

(iv) The date the order was entered.

(v) The date the order expires.

(vi) The relief granted under sections 6108(a)(1), (2), (4), (6) and (7) (relating to relief) and 6110(a) (relating to emergency relief by minor judiciary).

(vii) The judicial district in which the order was entered.

(viii) Where furnished, the Social Security number and date of birth of the defendant.

(ix) Whether or not any or all firearms, other weapons or ammunition were ordered relinquished.

(2) The prothonotary shall send, on a form prescribed by the Pennsylvania State Police, a copy of the protection order or approved consent agreement to the Statewide registry of protection orders so that it is received within 24 hours of the entry of the order. Likewise, amendments to or revocation of an order shall be transmitted by the prothonotary within 24 hours of the entry of the order for modification or revocation. The Pennsylvania State Police shall enter orders, amendments and revocations in the Statewide registry of protection orders within eight hours of receipt. Vacated or expired orders shall be purged from the registry.

(3) The registry of the Pennsylvania State Police shall be available at all times to inform courts, dispatchers and law enforcement officers of any valid protection order involving any defendant.

(4) When an order granting relief under section 6108(a)(7) has been entered by a court, such information shall be available to the Pennsylvania State Police for the purpose of conducting a criminal history records check in compliance with the applicable provisions of 18 Pa.C.S. Ch. 61 Subch. A (relating to Uniform Firearms Act).

(5) Information contained in the Statewide registry shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(f) Information concerning crimes of violence.--Each police department in a city, borough or township and the Pennsylvania State Police shall transmit to the Pennsylvania State Police, in a manner prescribed by the Pennsylvania State Police, the information specified in subsection (c) related to crimes of violence between family or household members.

(g) Annual report.--The Pennsylvania State Police shall annually compile and analyze the incident report data received and publish a Statewide report which includes aggregate, county and department-based statistical profiles. The Pennsylvania State Police shall transmit a copy of the annual report to the Governor, the General Assembly and each domestic violence program in this Commonwealth.

(h) Enforcement of foreign protection orders.--

(1) All foreign protection orders shall have the presumption of validity in this Commonwealth, and police officers shall make arrests for violations thereof in the same manner as set for violations of protection orders issued within this Commonwealth. Until a foreign order is declared to be invalid by a court, it shall be enforced by all law enforcement personnel in this Commonwealth.

(2) A police officer shall rely upon any copy of a foreign protection order which has been presented to the officer by any source and may verify the existence of a protection order consistent with the provisions of section 6113(a) (relating to arrest for violation of order). The fact that a foreign protection order has not been filed with a prothonotary or entered into the Pennsylvania State Police registry shall not be grounds for law enforcement to refuse to enforce the order.

(i) Immunity.--The following entities shall be immune from civil liability for good faith conduct in any action arising in connection with a court's finding that the foreign order is invalid or unenforceable:

(1) Law enforcement agencies and their agents and employees.

(2) County correctional and detention facilities and their agents and employees.

(3) Prothonotaries and their agents and employees.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 amended subsec. (e).

2001 Amendment. Act 39 amended subsec. (e)(1) and added subsecs. (h) and (i).

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (e)(5), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References. Section 6105 is referred to in sections 6106, 6109, 6114 of this title; section 62A04 of Title 42 (Judiciary and Judicial Procedure).



Section 6106 - Commencement of proceedings

(a) General rule.--An adult or an emancipated minor may seek relief under this chapter for that person or any parent, adult household member or guardian ad litem may seek relief under this chapter on behalf of minor children, or a guardian of the person of an adult who has been declared incompetent under 20 Pa.C.S. Ch. 51 Subch. B (relating to appointment of guardian) may seek relief on behalf of the incompetent adult, by filing a petition with the court alleging abuse by the defendant.

(a.1) False reports.--A person who knowingly gives false information to any law enforcement officer with the intent to implicate another under this chapter commits an offense under 18 Pa.C.S. § 4906 (relating to false reports to law enforcement authorities).

(a.2) Notification of defendant's occupation.--The plaintiff shall notify the court if the plaintiff has reason to believe that the defendant is a licensed firearms dealer, is employed by a licensed firearms dealer or manufacturer, is employed as a writer, researcher or technician in the firearms or hunting industry or is required to carry a firearm as a condition of employment.

(b) Plaintiff fees not permitted.--No plaintiff seeking relief under this chapter shall be charged any fees or costs associated with the filing, issuance, registration or service of a petition, motion, complaint, order or any other filing. Prohibited fees or costs shall include, but are not limited to, those associated with modifying, withdrawing, dismissing or certifying copies of a petition, motion, complaint, order or any other filing, as well as any judicial surcharge or computer system fee. No plaintiff seeking relief under this chapter shall be charged any fees or costs associated with filing a motion for reconsideration or an appeal from any order or action taken pursuant to this chapter. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1 (relating to Scope. Signing of Documents. Representations to the Court. Violation).

(c) Assessment of fees and costs against the defendant.--When an order is granted pursuant to this chapter, fees and costs shall be assessed against the defendant. The court shall waive fees and costs upon a showing of good cause or when the court makes a finding that the defendant is not able to pay the costs. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1.

(d) Surcharge on order.--When a protection order is granted under section 6107(a) (relating to hearings), other than pursuant to an agreement of the parties, a surcharge of $100 shall be assessed against the defendant. All moneys received from surcharges shall be distributed in the following order of priority:

(1) $25 shall be forwarded to the Commonwealth and shall be appropriated to the Pennsylvania State Police to establish and maintain the Statewide registry of protection orders provided for in section 6105.

(2) $50 shall be retained by the county and shall be used to carry out the provisions of this chapter as follows:

(i) $25 shall be used by the sheriff.

(ii) $25 shall be used by the court.

(3) $25 shall be forwarded to the Department of Public Welfare for use for victims of domestic violence in accordance with the provisions of section 2333 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(d.1) Limitation.--The surcharge allocated under subsection (d)(1) and (3) shall be used to supplement and not to supplant any other source of funds received for the purpose of carrying out the provisions of this chapter.

(e) Court to adopt means of service.--The court shall adopt a means of prompt and effective service in those instances where the plaintiff avers that service cannot be safely effected by an adult individual other than a law enforcement officer or where the court so orders.

(f) Service by sheriff.--If the court so orders, the sheriff or other designated agency or individual shall serve the petition and order.

(g) Service of petition and orders.--The petition and orders shall be served upon the defendant, and orders shall be served upon the police departments and sheriff with appropriate jurisdiction to enforce the orders. Orders shall be promptly served on the police and sheriff. Failure to serve shall not stay the effect of a valid order.

(g.1) Service of original process of a foreign protection order.--No plaintiff or petitioner shall be charged any costs or fees associated with the service of original process of a foreign protection order. Costs or fees associated with the service of original process of a foreign protection order may be assessed against the defendant.

(h) Assistance and advice to plaintiff.--The courts and hearing officers shall:

(1) Provide simplified forms and clerical assistance in English and Spanish to help with the writing and filing of the petition for a protection order for an individual not represented by counsel.

(2) Provide the plaintiff with written and oral referrals, in English and Spanish, to the local domestic violence program, to the local legal services office and to the county bar association's lawyer referral service.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 amended subsecs. (b), (c), (d), (g) and (g.1) and added subsecs. (a.2) and (d.1).

References in Text. The Department of Public Welfare, referred to in subsec. (d), was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 6106 is referred to in sections 6108, 6110 of this title.



Section 6107 - Hearings

(a) General rule.--Within ten business days of the filing of a petition under this chapter, a hearing shall be held before the court, at which the plaintiff must prove the allegation of abuse by a preponderance of the evidence. The court shall, at the time the defendant is given notice of the hearing, advise the defendant of the right to be represented by counsel, of the possibility that any firearm, other weapon or ammunition owned and any firearm license possessed may be ordered temporarily relinquished, of the options for relinquishment of a firearm pursuant to this chapter, of the possibility that Federal law may prohibit the possession of firearms, including an explanation of 18 U.S.C. § 922(g)(8) (relating to unlawful acts), and that any protection order granted by a court may be considered in any subsequent proceedings under this title. This notice shall be printed and delivered in a manner which easily attracts attention to its content and shall specify that child custody is one of the proceedings where prior protection orders may be considered.

(b) Temporary orders.--

(1) If a plaintiff petitions for temporary order for protection from abuse and alleges immediate and present danger of abuse to the plaintiff or minor children, the court shall conduct an ex parte proceeding.

(2) The court may enter such a temporary order as it deems necessary to protect the plaintiff or minor children when it finds they are in immediate and present danger of abuse. The order shall remain in effect until modified or terminated by the court after notice and hearing.

(3) In addition to any other relief, the court may, pursuant to section 6108 (relating to relief), direct that the defendant temporarily relinquish to the sheriff any firearms, other weapons or ammunition for the duration of the temporary order if the petition demonstrates any of the following:

(i) Abuse which involves a firearm or other weapon.

(ii) An immediate and present danger of abuse. In determining whether an immediate and present danger of abuse exists, the court shall consider a number of factors, including, but not limited to:

(A) Whether the temporary order of protection from abuse is not likely to achieve its purpose in the absence of such a condition.

(B) Whether the defendant has previously violated a protection from abuse order.

(C) Whether past or present abuse to the plaintiff or any of the plaintiff's minor children resulted in injury.

(D) Whether the abuse occurred in public.

(E) Whether the abuse includes:

(I) threats of abuse or suicide;

(II) killing or threatening to kill pets;

(III) an escalation of violence;

(IV) stalking or obsessive behavior;

(V) sexual violence; or

(VI) drug or excessive alcohol use.

(4) If the court orders the defendant to temporarily relinquish any firearm, other weapon or ammunition pursuant to paragraph (3), the defendant shall decide in what manner the defendant is going to relinquish any firearm, other weapon or ammunition listed in the order. Relinquishment may be to the sheriff pursuant to section 6108(a)(7) or to a third party for safekeeping pursuant to section 6108.3 (relating to relinquishment to third party for safekeeping).

(c) Continued hearings.--If a hearing under subsection (a) is continued and no temporary order is issued, the court may make ex parte temporary orders under subsection (b) as it deems necessary.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 amended subsecs. (a) and (b).

Cross References. Section 6107 is referred to in sections 6106, 6108 of this title.



Section 6108 - Relief

(a) General rule.--The court may grant any protection order or approve any consent agreement to bring about a cessation of abuse of the plaintiff or minor children. The order or agreement may include:

(1) Directing the defendant to refrain from abusing the plaintiff or minor children.

(2) Granting possession to the plaintiff of the residence or household to the exclusion of the defendant by evicting the defendant or restoring possession to the plaintiff if the residence or household is jointly owned or leased by the parties, is owned or leased by the entireties or is owned or leased solely by the plaintiff.

(3) If the defendant has a duty to support the plaintiff or minor children living in the residence or household and the defendant is the sole owner or lessee, granting possession to the plaintiff of the residence or household to the exclusion of the defendant by evicting the defendant or restoring possession to the plaintiff or, with the consent of the plaintiff, ordering the defendant to provide suitable alternate housing.

(4) Awarding temporary custody of or establishing temporary visitation rights with regard to minor children. In determining whether to award temporary custody or establish temporary visitation rights pursuant to this paragraph, the court shall consider any risk posed by the defendant to the children as well as risk to the plaintiff. The following shall apply:

(i) A defendant shall not be granted custody, partial custody or unsupervised visitation where it is alleged in the petition, and the court finds after a hearing under this chapter, that the defendant:

(A) abused the minor children of the parties or poses a risk of abuse toward the minor children of the parties; or

(B) has been convicted of violating 18 Pa.C.S. § 2904 (relating to interference with custody of children) within two calendar years prior to the filing of the petition for protection order or that the defendant poses a risk of violating 18 Pa.C.S. § 2904.

(ii) Where the court finds after a hearing under this chapter that the defendant has inflicted abuse upon the plaintiff or a child, the court may require supervised custodial access by a third party. The third party must agree to be accountable to the court for supervision and execute an affidavit of accountability.

(iii) Where the court finds after a hearing under this chapter that the defendant has inflicted serious abuse upon the plaintiff or a child or poses a risk of abuse toward the plaintiff or a child, the court may:

(A) award supervised visitation in a secure visitation facility; or

(B) deny the defendant custodial access to a child.

(iv) If a plaintiff petitions for a temporary order under section 6107(b) (relating to hearings) and the defendant has partial, shared or full custody of the minor children of the parties by order of court or written agreement of the parties, the custody shall not be disturbed or changed unless the court finds that the defendant is likely to inflict abuse upon the children or to remove the children from the jurisdiction of the court prior to the hearing under section 6107(a). Where the defendant has forcibly or fraudulently removed any minor child from the care and custody of a plaintiff, the court shall order the return of the child to the plaintiff unless the child would be endangered by restoration to the plaintiff.

(v) Nothing in this paragraph shall bar either party from filing a petition for custody under Chapter 53 (relating to custody) or under the Pennsylvania Rules of Civil Procedure.

(vi) In order to prevent further abuse during periods of access to the plaintiff and child during the exercise of custodial rights, the court shall consider, and may impose on a custody award, conditions necessary to assure the safety of the plaintiff and minor children from abuse.

(5) After a hearing in accordance with section 6107(a), directing the defendant to pay financial support to those persons the defendant has a duty to support, requiring the defendant, under sections 4324 (relating to inclusion of medical support) and 4326 (relating to mandatory inclusion of child medical support), to provide health coverage for the minor child and spouse, directing the defendant to pay all of the unreimbursed medical expenses of a spouse or minor child of the defendant to the provider or to the plaintiff when he or she has paid for the medical treatment, and directing the defendant to make or continue to make rent or mortgage payments on the residence of the plaintiff to the extent that the defendant has a duty to support the plaintiff or other dependent household members. The support order shall be temporary, and any beneficiary of the order must file a complaint for support under the provisions of Chapters 43 (relating to support matters generally) and 45 (relating to reciprocal enforcement of support orders) within two weeks of the date of the issuance of the protection order. If a complaint for support is not filed, that portion of the protection order requiring the defendant to pay support is void. When there is a subsequent ruling on a complaint for support, the portion of the protection order requiring the defendant to pay support expires.

(6) Prohibiting the defendant from having any contact with the plaintiff or minor children, including, but not limited to, restraining the defendant from entering the place of employment or business or school of the plaintiff or minor children and from harassing the plaintiff or plaintiff's relatives or minor children.

(7) Ordering the defendant to temporarily relinquish to the sheriff the defendant's other weapons and ammunition which have been used or been threatened to be used in an incident of abuse against the plaintiff or the minor children and the defendant's firearms and prohibiting the defendant from acquiring or possessing any firearm for the duration of the order and requiring the defendant to relinquish to the sheriff any firearm license issued under section 6108.3 (relating to relinquishment to third party for safekeeping) or 18 Pa.C.S. § 6106 (relating to firearms not to be carried without a license) or 6109 (relating to licenses) the defendant may possess. A copy of the court's order shall be transmitted to the chief or head of the police force or police department of the municipality and to the sheriff of the county of which the defendant is a resident. When relinquishment is ordered, the following shall apply:

(i) (A) The court's order shall require the defendant to relinquish such firearms, other weapons, ammunition and any firearm license pursuant to the provisions of this chapter within 24 hours of service of a temporary order or the entry of a final order or the close of the next business day as necessary by closure of the sheriffs' offices, except for cause shown at the hearing, in which case the court shall specify the time for relinquishment of any or all of the defendant's firearms.

(B) A defendant subject to a temporary order requiring the relinquishment of firearms, other weapons or ammunition shall, in lieu of relinquishing specific firearms, other weapons or ammunition which cannot reasonably be retrieved within the time for relinquishment in clause (A) due to their current location, provide the sheriff with an affidavit listing the firearms, other weapons or ammunition and their current location. If the defendant, within the time for relinquishment in clause (A), fails to provide the affidavit or fails to relinquish, pursuant to this chapter, any firearms, other weapons or ammunition ordered to be relinquished which are not specified in the affidavit, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement authorities. The defendant shall not possess any firearms, other weapons or ammunition specifically listed in the affidavit provided to the sheriff pursuant to this clause for the duration of the temporary order.

(C) As used in this subparagraph, the term "cause" shall be limited to facts relating to the inability of the defendant to retrieve a specific firearm within 24 hours due to the current location of the firearm.

(ii) The court's order shall contain a list of any firearm, other weapon or ammunition ordered relinquished. Upon the entry of a final order, the defendant shall inform the court in what manner the defendant is going to relinquish any firearm, other weapon or ammunition ordered relinquished. Relinquishment may occur pursuant to section 6108.2 (relating to relinquishment for consignment sale, lawful transfer or safekeeping) or 6108.3 or to the sheriff pursuant to this paragraph. Where the sheriff is designated, the sheriff shall secure custody of the defendant's firearms, other weapons or ammunition and any firearm license listed in the court's order for the duration of the order or until otherwise directed by court order. In securing custody of the defendant's relinquished firearms, the sheriff shall comply with 18 Pa.C.S. § 6105(f)(4) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms). In securing custody of the defendant's other weapons and ammunition, the sheriff shall provide the defendant with a signed and dated written receipt which shall include a detailed description of the other weapon or ammunition and its condition.

(iii) The sheriff shall provide the plaintiff with the name of the person to which any firearm, other weapon or ammunition was relinquished.

(iv) Unless the defendant has complied with subparagraph (i)(B) or section 6108.2 or 6108.3, if the defendant fails to relinquish any firearm, other weapon, ammunition or firearm license within 24 hours or upon the close of the next business day due to closure of sheriffs' offices or within the time ordered by the court upon cause being shown at the hearing, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement agencies.

(v) Any portion of any order or any petition or other paper which includes a list of any firearm, other weapon or ammunition ordered relinquished shall be kept in the files of the court as a permanent record thereof and withheld from public inspection except:

(A) upon an order of the court granted upon cause shown;

(B) as necessary, by law enforcement and court personnel; or

(C) after redaction of information listing any firearm, other weapon or ammunition.

(vi) As used in this paragraph, the term "defendant's firearms" shall, if the defendant is a licensed firearms dealer, only include firearms in the defendant's personal firearms collection pursuant to 27 CFR § 478.125a (relating to personal firearms collection).

(7.1) If the defendant is a licensed firearms dealer, ordering the defendant to follow such restrictions as the court may require concerning the conduct of his business, which may include ordering the defendant to relinquish any Federal or State license for the sale, manufacture or importation of firearms as well as firearms in the defendant's business inventory. In restricting the defendant pursuant to this paragraph, the court shall make a reasonable effort to preserve the financial assets of the defendant's business while fulfilling the goals of this chapter.

(8) Directing the defendant to pay the plaintiff for reasonable losses suffered as a result of the abuse, including medical, dental, relocation and moving expenses; counseling; loss of earnings or support; costs of repair or replacement of real or personal property damaged, destroyed or taken by the defendant or at the direction of the defendant; and other out-of-pocket losses for injuries sustained. In addition to out-of-pocket losses, the court may direct the defendant to pay reasonable attorney fees. An award under this chapter shall not constitute a bar to litigation for civil damages for injuries sustained from the acts of abuse giving rise to the award or a finding of contempt under this chapter.

(9) Directing the defendant to refrain from stalking or harassing the plaintiff and other designated persons as defined in 18 Pa.C.S. §§ 2709 (relating to harassment) and 2709.1 (relating to stalking).

(10) Granting any other appropriate relief sought by the plaintiff.

(b) Identifying information.--Any order issued under this section shall, where furnished by either party, specify the Social Security number and date of birth of the defendant.

(c) Mutual orders of protection.--Mutual orders of protection shall not be awarded unless both parties have filed timely written petitions, complied with service requirements under section 6106 (relating to commencement of proceedings) and are eligible for protection under this chapter. The court shall make separate findings and, where issuing orders on behalf of both petitioners, enter separate orders.

(d) Duration and amendment of order or agreement.--A protection order or approved consent agreement shall be for a fixed period of time not to exceed three years. The court may amend its order or agreement at any time upon subsequent petition filed by either party.

(e) Extension of protection orders.--

(1) An extension of a protection order may be granted:

(i) Where the court finds, after a duly filed petition, notice to the defendant and a hearing, in accordance with the procedures set forth in sections 6106 and 6107, that the defendant committed one or more acts of abuse subsequent to the entry of the final order or that the defendant engaged in a pattern or practice that indicates continued risk of harm to the plaintiff or minor child.

(ii) When a contempt petition or charge has been filed with the court or with a hearing officer in Philadelphia County, but the hearing has not occurred before the expiration of the protection order, the order shall be extended, at a minimum, until the disposition of the contempt petition and may be extended for another term beyond the disposition of the contempt petition.

(2) Service of an extended order shall be made in accordance with section 6109 (relating to service of orders).

(3) There shall be no limitation on the number of extensions that may be granted.

(f) Support procedure.--The domestic relations section shall enforce any support award in a protection order where the plaintiff files a complaint for support under subsection (a)(5).

(g) Notice.--Notice shall be given to the defendant, in orders issued under this section, stating that violations of an order will subject the defendant to arrest under section 6113 (relating to arrest for violation of order) or contempt of court under section 6114 (relating to contempt for violation of order or agreement). Resumption of coresidency on the part of the plaintiff and defendant shall not nullify the provisions of the court order.

(h) Title to real property unaffected.--No order or agreement under this chapter shall in any manner affect title to any real property.

(June 23, 1993, P.L.124, No.28, eff. imd.; Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. 60 days; May 10, 2000, P.L.35, No.10, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

References in Text. Chapter 45, referred to in subsec. (a)(5), was repealed by the act of April 4, 1996, P.L.58, No.20. The subject matter is now contained in Parts VIII and VIII-A of this title.

Former Chapter 53 (Custody), referred to in this section, is repealed. The subject matter is now contained in Chapter 53 (Child Custody).

Cross References. Section 6108 is referred to in sections 6105, 6107, 6108.2, 6108.3, 6108.5, 6110, 6113, 6117, 6120, 6303, 6711 of this title; sections 2709, 2709.1, 6105, 6106 of Title 18 (Crimes and Offenses).



Section 6108.1 - Return of relinquished firearms, other weapons and ammunition and additional relief

(a) General rule.--Any court order requiring the relinquishment of firearms, other weapons or ammunition shall provide for the return of the relinquished firearms, other weapons or ammunition to the defendant upon expiration of the order or dismissal of a petition for a protection from abuse order. The defendant may take custody of the firearms, other weapons and ammunition provided that the defendant is otherwise eligible to lawfully possess the relinquished items. The defendant shall not be required to pay any fees, costs or charges associated with the returns, whether those fees, costs or charges are imposed by the Pennsylvania State Police, any local law enforcement agency or any other entity, including a licensed importer, licensed manufacturer or licensed dealer in order to secure return of the relinquished firearms, other weapons or ammunition.

(b) Modification of court's order providing for return of relinquished firearm, other weapon or ammunition.--

(1) The defendant may petition the court to allow for the return of firearms, other weapons and ammunition to the defendant prior to the expiration of the court's order. The petition shall be served upon the plaintiff and the plaintiff shall be a party to the proceedings regarding that petition.

(2) Any other person may petition the court to allow for the return of that other person's firearms, other weapons and ammunition prior to the expiration of the court's order. The petition shall be served upon the plaintiff, and the plaintiff shall be given notice and an opportunity to be heard regarding that petition.

(c) Modification of court's order to provide for alternative means of relinquishing firearms, other weapons or ammunition.--The defendant may petition the court for modification of the order to provide for an alternative means of relinquishment in accordance with this chapter. The petition shall be served upon the plaintiff, and the plaintiff shall have an opportunity to be heard at the hearing as provided in subsection (d). Where the court orders a modification pursuant to this subsection providing for alternative means of relinquishment, the sheriff shall proceed as directed by the court.

(d) Hearing.--Within ten business days of the filing of any petition under this section, a hearing shall be held before the court.

(e) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Other person." Any person, except the defendant, who is the lawful owner of a firearm, other weapon or ammunition relinquished pursuant to this chapter.

"Safekeeping." The secure custody of a firearm, other weapon or ammunition ordered relinquished by an active protection from abuse order.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6108.1.

Cross References. Section 6108.1 is referred to in section 6108.3 of this title; section 6105 of Title 18 (Crimes and Offenses).



Section 6108.2 - Relinquishment for consignment sale, lawful transfer or safekeeping

(a) General rule.--Notwithstanding any other provision of law, a defendant who is the subject of a final protection from abuse order, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, may, within the time frame specified in the order and in lieu of relinquishment to the sheriff, relinquish to a dealer licensed pursuant to 18 Pa.C.S. § 6113 (relating to licensing of dealers) any firearms, other weapons or ammunition for consignment sale, lawful transfer or safekeeping.

(b) Affidavit.--A defendant relinquishing firearms, other weapons or ammunition to a dealer pursuant to subsection (a) shall obtain an affidavit from the dealer on a form prescribed by the Pennsylvania State Police which shall include, at a minimum, the following:

(1) The caption of the case in which the protection from abuse order was issued.

(2) The name, address, date of birth and Social Security number of the defendant.

(3) A list of the firearms, other weapons or ammunition, including, if applicable, the manufacturer, model and serial number.

(4) The name and license number of the dealer licensed pursuant to 18 Pa.C.S. § 6113 and the address of the licensed premises.

(5) An acknowledgment that the firearms, other weapons or ammunition will not be returned to the defendant or sold or transferred to a person the dealer knows is a member of the defendant's household, while the defendant is the subject of an active protection from abuse order pursuant to section 6108, which order provides for the relinquishment of the firearm, other weapon or ammunition being returned, sold or transferred.

(6) An acknowledgment that the firearms, other weapons or ammunition, if sold or transferred, will be sold or lawfully transferred in compliance with 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous articles).

(c) Failure to provide affidavit.--A defendant relinquishing firearms, other weapons or ammunition to a dealer pursuant to subsection (a) shall, within the time frame specified in the order for relinquishing firearms, other weapons or ammunition, provide to the sheriff the affidavit obtained pursuant to subsection (b) and relinquish to the sheriff any firearms, other weapons or ammunition ordered to be relinquished which are not specified in the affidavit, in an affidavit provided in accordance with section 6108(a)(7)(i)(B) (relating to relief) or in an acknowledgment of receipt from a third party provided to the sheriff pursuant to section 6108.3 (relating to relinquishment to third party for safekeeping). If the defendant fails to comply with this subsection, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement agencies.

(d) Form.--The Pennsylvania State Police shall develop and make available a form to be used by dealers to accept possession of firearms, other weapons and ammunition for consignment sale, lawful transfer or safekeeping pursuant to this section.

(e) Transfer upon entry of final order.--Upon entry of a final protection from abuse order issued pursuant to section 6108, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, a defendant who had relinquished firearms, other weapons or ammunition to the sheriff pursuant to a temporary order may request that the firearms, other weapons or ammunition be relinquished to a dealer for consignment sale, lawful transfer or safekeeping pursuant to this section. If the defendant can identify a licensed dealer willing to accept the firearms, other weapons or ammunition in compliance with this section, the court shall order the sheriff to transport the firearms, other weapons or ammunition to the licensed dealer at no cost to the defendant or the licensed dealer.

(f) Nondisclosure.--The affidavit obtained under subsection (c) shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Safekeeping." The secure custody of firearms, other weapons or ammunition ordered relinquished by an active protection from abuse order.

"Sale or lawful transfer." Any sale or transfer to a person other than the defendant or a member of the defendant's household which is conducted in accordance with 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous articles).

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6108.2.

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (f), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References. Section 6108.2 is referred to in sections 6108, 6108.3 of this title; sections 6105, 6106 of Title 18 (Crimes and Offenses).



Section 6108.3 - Relinquishment to third party for safekeeping

(a) General rule.--A defendant who is the subject of a protection from abuse order, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, may, within the time frame specified in the order and in lieu of relinquishment to the sheriff, relinquish any firearms, other weapons or ammunition to a third party for safekeeping.

(b) Transfer to third party.--

(1) A defendant wishing to relinquish firearms, other weapons or ammunition to a third party pursuant to subsection (a) shall, within the time frame specified in the order for relinquishing firearms, other weapons and ammunition, report to the sheriff's office in the county where the order was entered along with the third party.

(2) Upon determination by the sheriff that the third party is not prohibited from possessing firearms, other weapons or ammunition pursuant to any Federal or State law and after the defendant and third party have executed the affidavits required under paragraph (3), the sheriff shall issue a safekeeping permit to the third party, which shall include, at a minimum, a list of the firearms, other weapons and ammunition which will be relinquished to the third party. The permit shall be issued at no cost to the third party or defendant. The permit shall require the third party to possess the defendant's firearms, other weapons and ammunition until the time that:

(i) the sheriff revokes the safekeeping permit pursuant to subsection (c)(1); or

(ii) the sheriff accepts return of the safekeeping permit pursuant to subsection (d).

(3) (i) A defendant wishing to relinquish firearms, other weapons or ammunition to a third party pursuant to subsection (a) shall, in the presence of the sheriff or the sheriff's designee, execute an affidavit on a form prescribed by the Pennsylvania State Police which shall include, at a minimum, the following:

(A) The caption of the case in which the protection from abuse order was issued.

(B) The name, address, date of birth and the Social Security number of the defendant.

(C) The name, address and date of birth of the third party.

(D) A list of the firearms, other weapons and ammunition which will be relinquished to the third party, including, if applicable, the manufacturer, model and serial number.

(E) An acknowledgment that the defendant will not take possession of any firearm, other weapon or ammunition relinquished to the third party until the sheriff accepts return of the safekeeping permit pursuant to subsection (d).

(F) A plain-language summary of 18 Pa.C.S. § 6105(a.1)(2) and (c)(6) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

(G) A plain-language summary of 18 U.S.C. § 922(g)(8) (relating to unlawful acts).

(ii) A third party who will be accepting possession of firearms, other weapons and ammunition pursuant to subsection (a) shall, in the presence of the sheriff or the sheriff's designee, execute an affidavit on a form prescribed by the Pennsylvania State Police which shall include, at a minimum, the following:

(A) The caption of the case in which the protection from abuse order was issued.

(B) The name, address and date of birth of the defendant.

(C) The name, address, date of birth and the Social Security number of the third party.

(D) A list of the firearms, other weapons and ammunition which will be relinquished to the third party, including, if applicable, the manufacturer, model and serial number.

(E) An acknowledgment that no firearm, other weapon or ammunition relinquished to the third party will be returned to the defendant until the sheriff accepts return of the safekeeping permit pursuant to subsection (d).

(F) A plain-language summary of 18 Pa.C.S. §§ 6105(a.1)(5) and (c)(6), 6111(c) (relating to sale or transfer of firearms) and 6115 (relating to loans on, or lending or giving firearms prohibited).

(G) A plain-language summary of this section.

(H) An acknowledgment that the third party is not prohibited from possessing firearms, other weapons or ammunition pursuant to any Federal or State law.

(I) An acknowledgment that the third party is not subject to an active protection from abuse order.

(J) An acknowledgment that the defendant has never been the subject of a protection from abuse order issued on behalf of the third party.

(K) An acknowledgment that any firearms, other weapons and ammunition relinquished to the third party will be stored using a locking device as defined in paragraph (1) of the definition of "locking device" in 18 Pa.C.S. § 6142(f) (relating to locking device for firearms) or in a secure location to which the defendant does not have access.

(L) A detailed description of the third party liability pursuant to this section relating to civil liability.

(M) An acknowledgment that the third party shall inform the sheriff of any change of address for the third party within seven days of the change of address.

(4) The defendant shall, within the time frame specified in the order and in lieu of relinquishment to the sheriff, relinquish the firearms, other weapons and ammunition specified in the affidavits provided to the sheriff pursuant to paragraph (3) to the third party who has been issued a safekeeping permit pursuant to paragraph (2). Upon relinquishment of the firearms to the third party, the third party shall sign an acknowledgment of receipt on a form prescribed by the Pennsylvania State Police, which shall include, at a minimum, an acknowledgment that the firearms were relinquished to the third party within the time frame specified in the order.

(5) Within 24 hours of the issuance of the safekeeping permit issued to the third party pursuant to paragraph (2) or by close of the next business day as necessary due to the closure of the sheriff's office, the defendant shall return the signed acknowledgment of receipt required under paragraph (4) to the sheriff in the county where the order was entered.

(6) If the defendant fails to provide the acknowledgment of receipt to the sheriff as required under paragraph (5), an affidavit prepared in accordance with section 6108(a)(7)(i)(B) (relating to relief), an affidavit under section 6108.2 (relating to relinquishment for consignment sale, lawful transfer or safekeeping) or fails to relinquish any firearms, other weapons or ammunition, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement agencies.

(c) Revocation of safekeeping permit.--

(1) The sheriff shall revoke a third party's safekeeping permit and require the third party to relinquish to the sheriff any firearms, other weapons or ammunition which were relinquished to the third party by a defendant pursuant to subsection (a) upon determining or being notified that any of the following apply:

(i) A protection from abuse order has been entered against the third party.

(ii) The third party is prohibited from possessing firearms, other weapons or ammunition pursuant to any Federal or State law.

(iii) The defendant has been convicted of a violation of 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous articles) or any other offense involving the use of a firearm.

(iv) The defendant has been held in indirect criminal contempt for violating a provision of the protection from abuse order consistent with section 6108(a)(1), (2), (6), (7) or (9) (relating to relief).

(2) Upon revocation of a safekeeping permit, the sheriff shall seize the safekeeping permit and all of the defendant's firearms, other weapons and ammunition which were relinquished to the third party. If revocation of the safekeeping permit was:

(i) Required pursuant to paragraph (1)(i) or (ii), the sheriff shall notify the defendant that the firearms, other weapons and ammunition which were relinquished to the third party are in the sheriff's possession and that the defendant may report to the sheriff's office in order to relinquish the firearms, other weapons and ammunition to a subsequent third party pursuant to this section or to a licensed dealer pursuant to section 6108.2.

(ii) Required pursuant to paragraph (1)(iii) or (iv), the sheriff shall maintain possession of the firearms, other weapons and ammunition until the defendant is no longer prohibited from possessing firearms, other weapons and ammunition pursuant to any Federal or State law unless:

(A) the defendant has the firearms, other weapons and ammunition relinquished to a licensed dealer pursuant to section 6108.2; or

(B) the sheriff is directed to relinquish the firearms, other weapons and ammunition pursuant to a court order.

(d) Return of safekeeping permit.--

(1) Following expiration of a protection from abuse order, which order provided for the relinquishment of firearms, other weapons or ammunition, the defendant and the third party shall report to the sheriff's office to return the safekeeping permit. Upon a determination by the sheriff that the defendant is:

(i) Not prohibited from possessing firearms, other weapons and ammunition, the sheriff shall accept the return of the safekeeping permit, and the third party shall relinquish to the defendant all of the defendant's firearms, other weapons and ammunition which were relinquished to the third party pursuant to this section.

(ii) Prohibited from possessing a firearm, other weapon or ammunition pursuant to any Federal or State law, the sheriff shall accept return of the permit and seize from the third party all of the defendant's firearms, other weapons and ammunition which were relinquished to the third party pursuant to this section. The sheriff shall return to the defendant any firearm, other weapon or ammunition which the defendant is lawfully entitled to possess.

(2) Upon issuance of a court order pursuant to 18 Pa.C.S. §§ 6105(f)(2) or 6108.1(b) (relating to return of relinquished firearms, other weapons and ammunition and additional relief) which modifies a valid protection from abuse order by allowing the defendant to take possession of a firearm, other weapon or ammunition that had previously been ordered relinquished, the defendant and the third party shall report to the sheriff's office to return the safekeeping permit. The sheriff shall proceed as directed by the court order.

(3) If a third party wishes to relinquish the defendant's firearms, other weapons and ammunition prior to return of the safekeeping permit pursuant to paragraph (1), the sheriff shall accept return of the safekeeping permit and shall seize all of the defendant's firearms, other weapons and ammunition from the third party. The sheriff shall notify the defendant that the firearms, other weapons and ammunition which were relinquished to the third party are in the sheriff's possession and that the defendant may relinquish the firearms, other weapons and ammunition to a subsequent third party pursuant to this section or to a licensed dealer pursuant to section 6108.2.

(e) Civil liability.--A third party who intentionally or knowingly violates any of the provisions of this section shall, in addition to any other penalty prescribed in this chapter or 18 Pa.C.S. Ch. 61, be civilly liable to any person for any damages caused thereby and, in addition, shall be liable to any person for punitive damages in an amount not to exceed $5,000, and the court shall award a prevailing plaintiff a reasonable attorney fee as part of the costs.

(f) Forms.--The Pennsylvania State Police shall develop and make available:

(1) Forms to be used by sheriffs to issue safekeeping permits pursuant to subsection (b)(2).

(2) Affidavit forms and receipt forms to be used by defendants and third parties as required under subsection (b)(3) and (4).

(g) Transfer upon final entry.--A defendant who has previously relinquished firearms, other weapons or ammunition to the sheriff pursuant to a temporary order shall be permitted to have the firearms, other weapons and ammunition relinquished to a third party pursuant to this section following entry of a final protection from abuse order, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect.

(h) Nondisclosure.--All copies of the safekeeping permit issued under subsection (b)(2) retained by the sheriff and the affidavits and forms obtained under subsection (b)(3) and (4) shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(i) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Safekeeping." The secure custody of firearms, other weapons or ammunition which were ordered relinquished by an active protection from abuse order.

"Third party." A person, other than the defendant, who:

(1) Is not a member of the defendant's household.

(2) Is not prohibited from possessing firearms pursuant to any Federal or State law.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6108.3.

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (h), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References. Section 6108.3 is referred to in sections 6107, 6108, 6108.2 of this title; sections 6105, 6106, 6115 of Title 18 (Crimes and Offenses).



Section 6108.4 - Registry or database of firearm ownership

(a) Confidentiality.--Information retained to ensure compliance with this chapter and to document the return of firearms shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(b) Construction.--Nothing in this chapter shall be construed to allow a government agency or law enforcement agency, or an agent or employee of either, or any other person or entity to create, maintain or operate a database or registry of firearm ownership within this Commonwealth. However, information may be retained to ensure compliance with this chapter and to document the return of firearms.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6108.4.

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (a), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 6108.5 - Penalties for release of information

Any person who violates section 6108(a)(7)(v) (relating to relief) by releasing information with the intent and purpose of committing such violation commits a misdemeanor of the third degree.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6108.5.



Section 6109 - Service of orders

(a) Issuance.--A copy of an order under this chapter shall be issued to the plaintiff, the defendant and the police department with appropriate jurisdiction to enforce the order or agreement in accordance with the provisions of this chapter or as ordered by the court or hearing officer.

(b) Placement in registry.--Upon receipt of an order, the police department shall immediately place the order in a county registry of protection orders. The police department shall assure that the registry is current at all times and that orders are removed upon expiration thereof. County registries shall not be required when the Pennsylvania State Police registry provided for in section 6105(e) (relating to responsibilities of law enforcement agencies) is established and is fully operational.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)

1994 Amendment. Act 85 amended subsec. (b).

Cross References. Section 6109 is referred to in section 6108 of this title.



Section 6110 - Emergency relief by minor judiciary

(a) General rule.--When:

(1) in counties with less than four judges, the court is unavailable:

(i) from the close of business at the end of each day to the resumption of business the next morning;

(ii) from the end of the business week to the beginning of the business week; and

(iii) during the business day by reason of duties outside the county, illness or vacation;

(2) in counties with at least four judges, the court is unavailable:

(i) from the close of business at the end of each day to the resumption of business the next morning; and

(ii) from the end of the business week to the beginning of the business week;

a petition may be filed before a hearing officer who may grant relief in accordance with section 6108(a)(1), (2) and (6) or (1) and (6) (relating to relief) if the hearing officer deems it necessary to protect the plaintiff or minor children from abuse upon good cause shown in an ex parte proceeding. Immediate and present danger of abuse to the plaintiff or minor children shall constitute good cause for the purposes of this subsection.

(b) Expiration of order.--An order issued under subsection (a) shall expire at the end of the next business day the court deems itself available. The court shall schedule hearings on protection orders entered by hearing officers under subsection (a) and shall review and continue in effect protection orders that are necessary to protect the plaintiff or minor children from abuse until the hearing, at which time the plaintiff may seek a temporary order from the court.

(c) Certification of order to court.--An emergency order issued under this section and any documentation in support thereof shall be immediately certified to the court. The certification to the court shall have the effect of commencing proceedings under section 6106 (relating to commencement of proceedings) and invoking the other provisions of this chapter. If it is not already alleged in a petition for an emergency order, the plaintiff shall file a verified statement setting forth the abuse of defendant at least five days prior to the hearing. Service of the verified statement shall be made subject to section 6106.

(d) Instructions regarding the commencement of proceedings.--Upon issuance of an emergency order, the hearing officer shall provide the plaintiff instructions regarding the commencement of proceedings in the court of common pleas at the beginning of the next business day and regarding the procedures for initiating a contempt charge should the defendant violate the emergency order. The hearing officer shall also advise the plaintiff of the existence of programs for victims of domestic violence in the county or in nearby counties and inform the plaintiff of the availability of legal assistance without cost if the plaintiff is unable to pay for them.

(e) Master for emergency relief.--The president judge of a court of common pleas of a judicial district may, with the approval of the Administrative Office of Pennsylvania Courts, provide for the selection and appointment of a master for emergency relief on a full-time or part-time basis. The number of masters for emergency relief shall be fixed by the president judge with the approval of the Administrative Office of Pennsylvania Courts. The compensation of a master for emergency relief shall be fixed and paid by the county.

(July 9, 1992, P.L.400, No.87, eff. 60 days; Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added subsec. (e).

1994 Amendment. Act 85 amended subsecs. (a) and (b).

Cross References. Section 6110 is referred to in sections 6102, 6105 of this title; section 4137 of Title 42 (Judiciary and Judicial Procedure).



Section 6111 - Domestic violence counselor/advocate

A domestic violence counselor/advocate may accompany a party to any legal proceeding or hearing under this chapter.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)



Section 6112 - Disclosure of addresses

During the course of a proceeding under this chapter, the court or hearing officer may consider whether the plaintiff or plaintiff's family is endangered by disclosure of the permanent or temporary address of the plaintiff or minor children. Neither in the pleadings nor during proceedings or hearings under this chapter shall the court or hearing officer require disclosure of the address of a domestic violence program. Where the court concludes that the defendant poses a threat of continued danger to the plaintiff and where the plaintiff requests that his or her address, telephone number and information about whereabouts not be disclosed, the court shall enter an order directing that law enforcement agencies, human service agencies and school districts (both in which a plaintiff's child in custody of the plaintiff is or has been enrolled) shall not disclose the presence of the plaintiff or the child in the jurisdiction or district or furnish any address, telephone number or any other demographic information about the plaintiff and child except by further order of the court.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)



Section 6113 - Arrest for violation of order

(a) General rule.--An arrest for violation of an order issued pursuant to this chapter or a foreign protection order may be without warrant upon probable cause whether or not the violation is committed in the presence of the police officer or sheriff in circumstances where the defendant has violated a provision of an order consistent with section 6108(a)(1), (2), (3), (4), (6), (7) or (9) (relating to relief). The police officer or sheriff may verify the existence of a protection order by telephone, radio or other electronic communication with the appropriate police department, Pennsylvania State Police registry, protection order file or issuing authority. A police officer or sheriff shall arrest a defendant for violating an order issued under this chapter by a court within the judicial district, issued by a court in another judicial district within this Commonwealth or a foreign protection order issued by a comparable court.

(b) Seizure of firearms, other weapons and ammunition.--Subsequent to an arrest, the police officer or sheriff shall seize all firearms, other weapons and ammunition used or threatened to be used during the violation of the protection order or during prior incidents of abuse and any other firearms in the defendant's possession. As soon as it is reasonably possible, the arresting officer shall deliver the confiscated firearms, other weapons and ammunition to the office of the sheriff. The sheriff shall maintain possession of the firearms, other weapons and ammunition until the court issues an order specifying the firearms, other weapons and ammunition to be relinquished and the persons to whom the firearms, other weapons and ammunition shall be relinquished.

(c) Procedure following arrest.--Subsequent to an arrest, the defendant shall be taken by the police officer or sheriff without unnecessary delay before the court in the judicial district where the contempt is alleged to have occurred. When that court is unavailable, the police officer or sheriff shall convey the defendant to a magisterial district judge designated as appropriate by local rules of court or, in the city of Pittsburgh, to a magistrate of the Pittsburgh Magistrates Court or, in counties of the first class, to the appropriate hearing officer. For purposes of procedure relating to arraignments for arrest for violation of an order issued under this chapter, the judges of Pittsburgh Magistrates Court shall be deemed to be magisterial district judges.

(d) Preliminary arraignment.--The defendant shall be afforded a preliminary arraignment without unnecessary delay.

(e) Other emergency powers unaffected.--This section shall not be construed to in any way limit any of the other powers for emergency relief provided in this chapter.

(f) Hearing.--A hearing shall be scheduled within ten days of the filing of the charge or complaint of indirect criminal contempt. The hearing and any adjudication shall not preclude a hearing on other criminal charges underlying the contempt, nor shall a hearing or adjudication on other criminal charges preclude a hearing on a charge of indirect criminal contempt.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2004 Amendment. See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

Cross References. Section 6113 is referred to in sections 6105, 6108, 6121 of this title.



Section 6113.1 - Private criminal complaints for violation of order or agreement

(a) General rule.--A plaintiff may file a private criminal complaint against a defendant, alleging indirect criminal contempt for a noneconomic violation of any provision of an order or court-approved consent agreement issued under this chapter or a foreign protection order, with the court, the office of the district attorney or the magisterial district judge in the jurisdiction or county where the violation occurred, except that, in a city of the first class, a complaint may only be filed with the family division of the court of common pleas or the office of the district attorney.

(b) Procedure service.--Procedure for filing and service of a private criminal complaint shall be provided as set forth by local rule. No fees or costs associated with the prosecution of the private criminal complaint shall be assigned to the plaintiff at any stage of the proceeding, including, but not limited to, filing, service, failure to prosecute, withdrawal or dismissal. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1 (relating to Scope. Signing of Documents. Representations to the Court. Violation).

(c) Fees and costs.--After a finding of indirect criminal contempt, fees and costs may be assessed against the defendant. The court shall waive fees and costs imposed pursuant to this chapter upon a showing of good cause or when the court makes a finding that the defendant is not able to pay the costs associated with the indirect criminal contempt action. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2004 Amendment. See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.



Section 6114 - Contempt for violation of order or agreement

(a) General rule.--Where the police, sheriff or the plaintiff have filed charges of indirect criminal contempt against a defendant for violation of a protection order issued under this chapter, a foreign protection order or a court-approved consent agreement, the court may hold the defendant in indirect criminal contempt and punish the defendant in accordance with law.

(a.1) Jurisdiction.--A court shall have jurisdiction over indirect criminal contempt charges for violation of a protection order issued pursuant to this chapter in the county where the violation occurred and in the county where the protection order was granted. A court shall have jurisdiction over indirect criminal contempt charges for violation of a foreign protection order in the county where the violation occurred.

(a.2) Minor defendant.--Any defendant who is a minor and who is charged with indirect criminal contempt for allegedly violating a protection from abuse order shall be considered to have committed an alleged delinquent act as that term is defined in 42 Pa.C.S. § 6302 (relating to definitions) and shall be treated as provided in 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(b) Trial and punishment.--

(1) A sentence for contempt under this chapter may include:

(i) (A) a fine of not less than $300 nor more than $1,000 and imprisonment up to six months; or

(B) a fine of not less than $300 nor more than $1,000 and supervised probation not to exceed six months; and

(ii) an order for other relief set forth in this chapter.

(2) All money received under this section shall be distributed in the following order of priority:

(i) $100 shall be forwarded to the Commonwealth and shall be appropriated to the Pennsylvania State Police to establish and maintain the Statewide registry of protection orders provided for in section 6105 (relating to responsibilities of law enforcement agencies).

(ii) $100 shall be retained by the county and shall be used to carry out the provisions of this chapter as follows:

(A) $50 shall be used by the sheriff.

(B) $50 shall be used by the court.

(iii) $100 shall be forwarded to the Department of Public Welfare for use for victims of domestic violence in accordance with the provisions of section 2333 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(iv) Any additional money shall be forwarded to the Commonwealth and shall be used by the Pennsylvania State Police to establish and maintain the Statewide registry of protection orders provided for in section 6105.

(3) The defendant shall not have a right to a jury trial on a charge of indirect criminal contempt. However, the defendant shall be entitled to counsel.

(4) Upon conviction for indirect criminal contempt and at the request of the plaintiff, the court shall also grant an extension of the protection order for an additional term.

(5) Upon conviction for indirect criminal contempt, the court shall notify the sheriff of the jurisdiction which issued the protection order of the conviction.

(6) The minimum fine required by subsection (b)(1) allocated pursuant to subsection (b)(2)(i) and (iii) shall be used to supplement and not to supplant any other source of funds received for the purpose of carrying out the provisions of this chapter.

(c) Notification upon release.--The appropriate releasing authority or other official as designated by local rule shall use all reasonable means to notify the victim sufficiently in advance of the release of the offender from any incarceration imposed under subsection (b). Notification shall be required for work release, furlough, medical leave, community service, discharge, escape and recapture. Notification shall include the terms and conditions imposed on any temporary release from custody. The plaintiff must keep the appropriate releasing authority or other official as designated by local rule advised of contact information; failure to do so will constitute waiver of any right to notification under this section.

(d) Multiple remedies.--Disposition of a charge of indirect criminal contempt shall not preclude the prosecution of other criminal charges associated with the incident giving rise to the contempt, nor shall disposition of other criminal charges preclude prosecution of indirect criminal contempt associated with the criminal conduct giving rise to the charges.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Mar. 24, 1998, P.L.204, No.36, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 6114 is referred to in sections 5329, 6108 of this title; sections 4136, 4137 of Title 42 (Judiciary and Judicial Procedure).



Section 6114.1 - Civil contempt or modification for violation of an order or agreement

(a) General rule.--A plaintiff may file a petition for civil contempt with the issuing court alleging that the defendant has violated any provision of an order or court-approved agreement issued under this chapter or a foreign protection order.

(b) Civil contempt order.--Upon finding of a violation of a protection order or court-approved consent agreement issued under this chapter or a foreign protection order, the court, either pursuant to petition for civil contempt or on its own accord, may hold the defendant in civil contempt and constrain him in accordance with law.

(c) Sentencing.--A sentence for civil contempt under this chapter may include imprisonment until the defendant complies with provisions in the order or consent agreement or demonstrates the intent to do so, but in no case shall a term of imprisonment under this section exceed a period of six months.

(d) Jury trial and counsel.--The defendant shall not have a right to a jury trial; however, the defendant shall be entitled to counsel.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days)

2001 Amendment. Act 39 amended subsecs. (a) and (b).

1994 Amendment. Act 85 added section 6114.1.



Section 6115 - Reporting abuse and immunity

(a) Reporting.--A person having reasonable cause to believe that a person is being abused may report the information to the local police department.

(b) Contents of report.--The report should contain the name and address of the abused person, information regarding the nature and extent of the abuse and information which the reporter believes may be helpful to prevent further abuse.

(c) Immunity.--A person who makes a report shall be immune from a civil or criminal liability on account of the report unless the person acted in bad faith or with malicious purpose.



Section 6116 - Confidentiality

Unless a victim waives the privilege in a signed writing prior to testimony or disclosure, a domestic violence counselor/advocate or a coparticipant who is present during domestic violence counseling/advocacy shall not be competent nor permitted to testify or to otherwise disclose confidential communications made to or by the counselor/advocate by or to a victim. The privilege shall terminate upon the death of the victim. Neither the domestic violence counselor/advocate nor the victim shall waive the privilege of confidential communications by reporting facts of physical or sexual assault under Chapter 63 (relating to child protective services), a Federal or State mandatory reporting statute or a local mandatory reporting ordinance.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)

Cross References. Section 6116 is referred to in section 6102 of this title.



Section 6117 - Procedure and other remedies

(a) General rule.--Unless otherwise indicated in this chapter, a proceeding under this chapter shall be in accordance with applicable general rules and shall be in addition to any other available civil or criminal remedies. The plaintiff and the defendant may seek modification of an order issued under section 6108 (relating to relief) at any time during the pendency of an order. Except as otherwise indicated in this chapter, modification may be ordered after the filing of a petition for modification, service of the petition and a hearing on the petition.

(b) Remedies for bad faith.--Notwithstanding any other provision of law, upon finding that an individual commenced a proceeding under this chapter in bad faith, a court shall direct the individual to pay to the defendant actual damages and reasonable attorney fees. Failure to prove an allegation of abuse by a preponderance of the evidence shall not, by itself, result in a finding of bad faith.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)



Section 6118 - Full faith and credit (Repealed)

2001 Repeal. Section 6118 was repealed June 22, 2001, P.L.576, No.39, effective in 60 days.



Section 6119 - Immunity

(a) General rule.--Law enforcement agencies and their employees, including police officers and sheriffs, shall, except as provided in subsection (b), be immune from civil liability for actions taken in good faith to carry out their duties relating to the seizure and relinquishment of firearms, other weapons and ammunition as provided for in this chapter, except for gross negligence, intentional misconduct or reckless, willful or wanton misconduct.

(b) Exception.--Law enforcement agencies and their employees, including police officers and sheriffs, shall be liable to the lawful owner of confiscated, seized or relinquished firearms in accordance with 18 Pa.C.S. § 6105(f) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) and shall be liable to the lawful owner of confiscated, seized or relinquished other weapons or ammunition for any loss, damage or substantial decrease in the value of the other weapons or ammunition that is a direct result of a lack of reasonable care by the law enforcement agency or its employees.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6119.



Section 6120 - Inability to pay

(a) Order for installment payments.--Upon plea and proof that a person is without the financial means to pay a fine, a fee, economic relief ordered under section 6108(a)(8) (relating to relief) or a cost, a court may order payment of money owed in installments appropriate to the circumstances of the person and shall fix the amounts, times and manner of payment.

(b) Use of credit cards.--The treasurer of each county may allow the use of credit cards and bank cards in the payment of money owed under this chapter.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6120.



Section 6121 - Warrantless searches

Except as provided in section 6113 (relating to arrest for violation of order), nothing in this chapter shall authorize a warrantless search for firearms, other weapons or ammunition.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6121.



Section 6122 - Construction

Nothing in this chapter shall be construed to preclude an action for wrongful use of civil process pursuant to 42 Pa.C.S. Ch. 83 Subch. E (relating to wrongful use of civil proceedings) or criminal prosecution for a violation of 18 Pa.C.S. Ch. 49 (relating to falsification and intimidation).

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment. Act 66 added section 6122.






Chapter 63 - Child Protective Services

Chapter Notes

Enactment. Chapter 63 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Cross References. Chapter 63 is referred to in sections 5329.1, 5701, 6102, 6116, 6344, 6508, 6509 of this title; sections 4304, 4906.1, 4958, 9121 of Title 18 (Crimes and Offenses); sections 5945, 62A16, 6311, 6342 of Title 42 (Judiciary and Judicial Procedure).



Section 6301 - Short title of chapter

This chapter shall be known and may be cited as the Child Protective Services Law.



Section 6302 - Findings and purpose of chapter

(a) Findings.--Abused children are in urgent need of an effective child protective service to prevent them from suffering further injury and impairment.

(b) Purpose.--It is the purpose of this chapter to encourage more complete reporting of suspected child abuse; to the extent permitted by this chapter, to involve law enforcement agencies in responding to child abuse; and to establish in each county protective services for the purpose of investigating the reports swiftly and competently, providing protection for children from further abuse and providing rehabilitative services for children and parents involved so as to ensure the child's well-being and to preserve, stabilize and protect the integrity of family life wherever appropriate or to provide another alternative permanent family when the unity of the family cannot be maintained. It is also the purpose of this chapter to ensure that each county children and youth agency establish a program of protective services with procedures to assess risk of harm to a child and with the capabilities to respond adequately to meet the needs of the family and child who may be at risk and to prioritize the response and services to children most at risk.

(c) Effect on rights of parents.--This chapter does not restrict the generally recognized existing rights of parents to use reasonable supervision and control when raising their children.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999)

1998 Amendment. Act 127 amended subsec. (b).



Section 6303 - Definitions

(a) General rule.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Accept for service." Decide on the basis of the needs and problems of an individual to admit or receive the individual as a client of the agency or as required by a court order entered under 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

"Adult." An individual 18 years of age or older.

"Adult family member." A person 18 years of age or older who has the responsibility to provide care or services to an individual with an intellectual disability or chronic psychiatric disability.

"Bodily injury." Impairment of physical condition or substantial pain.

"Child." An individual under 18 years of age.

"Child-care services." Includes any of the following:

(1) Child day-care centers.

(2) Group day-care homes.

(3) Family child-care homes.

(4) Foster homes.

(5) Adoptive parents.

(6) Boarding homes for children.

(7) Juvenile detention center services or programs for delinquent or dependent children.

(8) Mental health services for children.

(9) Services for children with intellectual disabilities.

(10) Early intervention services for children.

(11) Drug and alcohol services for children.

(12) Day-care services or programs that are offered by a school.

(13) Other child-care services that are provided by or subject to approval, licensure, registration or certification by the department or a county social services agency or that are provided pursuant to a contract with the department or a county social services agency.

The term does not apply to services provided by administrative or other support personnel unless the administrative or other support personnel have direct contact with children.

"Child protective services." Those services and activities provided by the department and each county agency for child abuse cases.

"Children's advocacy center." A local public agency in this Commonwealth or a not-for-profit entity incorporated in this Commonwealth which:

(1) is tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)); and

(2) operates within this Commonwealth for the primary purpose of providing a child-focused, facility-based program dedicated to coordinating a formalized multidisciplinary response to suspected child abuse that, at a minimum, either onsite or through a partnership with another entity or entities, assists county agencies, investigative teams and law enforcement by providing services, including forensic interviews, medical evaluations, therapeutic interventions, victim support and advocacy, team case reviews and a system for case tracking.

"Cooperation with an investigation or assessment." Includes, but is not limited to, a school or school district which permits authorized personnel from the department or county agency to interview a student while the student is in attendance at school.

"County agency." The county children and youth social service agency established pursuant to section 405 of the act of June 24, 1937 (P.L.2017, No.396), known as the County Institution District Law, or its successor, and supervised by the department under Article IX of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Department." The Department of Human Services of the Commonwealth.

"Direct contact with children." The care, supervision, guidance or control of children or routine interaction with children.

"Direct volunteer contact." The care, supervision, guidance or control of children and routine interaction with children.

"Education enterprise." An educational activity in this Commonwealth:

(1) for which college credits or continuing education units are awarded, continuing professional education is offered or tuition or fees are charged or collected; and

(2) that is sponsored by a corporation, entity or institution that is incorporated or authorized by other means in a state other than this Commonwealth and is approved and authorized to operate in this Commonwealth under 15 Pa.C.S. Pt. II Subpt. B (relating to business corporations) or C (relating to nonprofit corporations) and 24 Pa.C.S. Ch. 65 (relating to private colleges, universities and seminaries).

"Electronic technologies." The transfer of information in whole or in part by technology having electrical, digital, magnetic, wireless, optical, electromagnetic, photo-electronic or photo-optical systems, or similar capabilities. The term includes, but is not limited to, e-mail, Internet communication or other means of electronic transmission.

"Expunge." To strike out or obliterate entirely so that the expunged information may not be stored, identified or later recovered by any mechanical or electronic means or otherwise.

"Family child-care home." A residence where child day care is provided at any time to no less than four children and no more than six children who are not relatives of the caregiver.

"Family members." Spouses, parents and children or other persons related by consanguinity or affinity.

"Founded report." A child abuse report involving a perpetrator that is made pursuant to this chapter, if any of the following applies:

(1) There has been a judicial adjudication based on a finding that a child who is a subject of the report has been abused and the adjudication involves the same factual circumstances involved in the allegation of child abuse. The judicial adjudication may include any of the following:

(i) The entry of a plea of guilty or nolo contendere.

(ii) A finding of guilt to a criminal charge.

(iii) A finding of dependency under 42 Pa.C.S. § 6341 (relating to adjudication) if the court has entered a finding that a child who is the subject of the report has been abused.

(iv) A finding of delinquency under 42 Pa.C.S. § 6341 if the court has entered a finding that the child who is the subject of the report has been abused by the child who was found to be delinquent.

(2) There has been an acceptance into an accelerated rehabilitative disposition program and the reason for the acceptance involves the same factual circumstances involved in the allegation of child abuse.

(3) There has been a consent decree entered in a juvenile proceeding under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the decree involves the same factual circumstances involved in the allegation of child abuse and the terms and conditions of the consent decree include an acknowledgment, admission or finding that a child who is the subject of the report has been abused by the child who is alleged to be delinquent.

(4) A final protection from abuse order has been granted under section 6108 (relating to relief), when the child who is a subject of the report is one of the individuals protected under the protection from abuse order and:

(i) only one individual is charged with the abuse in the protection from abuse action;

(ii) only that individual defends against the charge;

(iii) the adjudication involves the same factual circumstances involved in the allegation of child abuse; and

(iv) the protection from abuse adjudication finds that the child abuse occurred.

"Founded report for school employee." (Deleted by amendment).

"General protective services." Those services and activities provided by each county agency for cases requiring protective services, as defined by the department in regulations.

"Health care facility." As defined in section 802.1 of the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Health care provider." A licensed hospital or health care facility or person who is licensed, certified or otherwise regulated to provide health care services under the laws of this Commonwealth, including a physician, podiatrist, optometrist, psychologist, physical therapist, certified nurse practitioner, registered nurse, nurse midwife, physician's assistant, chiropractor, dentist, pharmacist or an individual accredited or certified to provide behavioral health services.

"Immediate vicinity." An area in which an individual is physically present with a child and can see, hear, direct and assess the activities of the child.

"Independent contractor." An individual who provides a program, activity or service to an agency, institution, organization or other entity, including a school or regularly established religious organization, that is responsible for the care, supervision, guidance or control of children. The term does not apply to administrative or other support personnel unless the administrative or other support personnel have direct contact with children.

"Indicated report."

(1) Subject to paragraphs (2) and (3), a report of child abuse made pursuant to this chapter if an investigation by the department or county agency determines that substantial evidence of the alleged abuse by a perpetrator exists based on any of the following:

(i) Available medical evidence.

(ii) The child protective service investigation.

(iii) An admission of the acts of abuse by the perpetrator.

(2) A report may be indicated under paragraph (1)(i) or (ii) for any child who is the victim of child abuse, regardless of the number of alleged perpetrators.

(3) A report may be indicated under paragraph (1)(i) or (ii) listing the perpetrator as "unknown" if substantial evidence of abuse by a perpetrator exists, but the department or county agency is unable to identify the specific perpetrator.

"Indicated report for school employee." (Deleted by amendment).

"Individual residing in the same home as the child." (Deleted by amendment).

"Institution of higher education." Any of the following:

(1) A community college which is an institution now or hereafter created pursuant to Article XIX-A of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, or the act of August 24, 1963 (P.L.1132, No.484), known as the Community College Act of 1963.

(2) An independent institution of higher education which is an institution of higher education located in and incorporated or chartered by the Commonwealth, entitled to confer degrees as set forth in 24 Pa.C.S. § 6505 (relating to power to confer degrees) and entitled to apply to itself the designation "college," "university" or "seminary" as provided for by standards and qualifications prescribed by the State Board of Education under 24 Pa.C.S. Ch. 65.

(3) A State-owned institution.

(4) A State-related institution.

(5) An education enterprise.

"Intentionally." The term shall have the same meaning as provided in 18 Pa.C.S. § 302 (relating to general requirements of culpability).

"Knowingly." The term shall have the same meaning as provided in 18 Pa.C.S. § 302 (relating to general requirements of culpability).

"Law enforcement official." The term includes the following:

(1) The Attorney General.

(2) A Pennsylvania district attorney.

(3) A Pennsylvania State Police officer.

(4) A municipal police officer.

"Mandated reporter." A person who is required by this chapter to make a report of suspected child abuse.

"Matriculated student." A student who is enrolled in an institution of higher education and pursuing a program of study that results in a postsecondary credential, such as a certificate, diploma or degree.

"Near fatality." A child's serious or critical condition, as certified by a physician, where that child is a subject of the report of child abuse.

"Newborn." As defined in section 6502 (relating to definitions).

"Nonaccidental." (Deleted by amendment).

"Parent." A biological parent, adoptive parent or legal guardian.

"Perpetrator." A person who has committed child abuse as defined in this section. The following shall apply:

(1) The term includes only the following:

(i) A parent of the child.

(ii) A spouse or former spouse of the child's parent.

(iii) A paramour or former paramour of the child's parent.

(iv) A person 14 years of age or older and responsible for the child's welfare or having direct contact with children as an employee of child-care services, a school or through a program, activity or service.

(v) An individual 14 years of age or older who resides in the same home as the child.

(vi) An individual 18 years of age or older who does not reside in the same home as the child but is related within the third degree of consanguinity or affinity by birth or adoption to the child.

(vii) An individual 18 years of age or older who engages a child in severe forms of trafficking in persons or sex trafficking, as those terms are defined under section 103 of the Trafficking Victims Protection Act of 2000 (114 Stat. 1466, 22 U.S.C. § 7102).

(2) Only the following may be considered a perpetrator for failing to act, as provided in this section:

(i) A parent of the child.

(ii) A spouse or former spouse of the child's parent.

(iii) A paramour or former paramour of the child's parent.

(iv) A person 18 years of age or older and responsible for the child's welfare.

(v) A person 18 years of age or older who resides in the same home as the child.

"Person affiliated with." A person that directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with a specified person.

"Person responsible for the child's welfare." A person who provides permanent or temporary care, supervision, mental health diagnosis or treatment, training or control of a child in lieu of parental care, supervision and control.

"Police department." A public agency of a political subdivision having general police powers and charged with making arrests in connection with the enforcement of criminal or traffic laws.

"Police officer." A full-time or part-time employee assigned to criminal or traffic law enforcement duties of a police department of a county, city, borough, town or township. The term also includes a member of the State Police Force.

"Police station." The station or headquarters of a police department or a Pennsylvania State Police station or headquarters.

"Private agency." A children and youth social service agency subject to the requirements of 55 Pa. Code Ch. 3680 (relating to administration and operation of a children and youth social service agency).

"Program, activity or service." Any of the following in which children participate and which is sponsored by a school or a public or private organization:

(1) A youth camp or program.

(2) A recreational camp or program.

(3) A sports or athletic program.

(4) A community or social outreach program.

(5) An enrichment or educational program.

(6) A troop, club or similar organization.

"Protective services." Those services and activities provided by the department and each county agency for children who are abused or are alleged to be in need of protection under this chapter.

"Recent act." Any act committed within two years of the date of the report to the department or county agency.

"Recent act or failure to act." Any act or failure to act committed within two years of the date of the report to the department or county agency.

"Recklessly." The term shall have the same meaning as provided in 18 Pa.C.S. § 302 (relating to general requirements of culpability).

"Resource family." A family which provides temporary foster or kinship care for children who need out-of-home placement and may eventually provide permanency for those children, including an adoptive family.

"Risk assessment." A Commonwealth-approved systematic process that assesses a child's need for protection or services based on the risk of harm to the child.

"Routine interaction." Regular and repeated contact that is integral to a person's employment or volunteer responsibilities.

"Safety assessment." A Commonwealth-approved systematic process that assesses a child's need for protection or services, based on the threat to the safety of the child.

"School." A facility providing elementary, secondary or postsecondary educational services. The term includes the following:

(1) Any school of a school district.

(2) An area vocational-technical school.

(3) A joint school.

(4) An intermediate unit.

(5) A charter school or regional charter school.

(6) A cyber charter school.

(7) A private school licensed under the act of January 28, 1988 (P.L.24, No.11), known as the Private Academic Schools Act.

(8) A private school accredited by an accrediting association approved by the State Board of Education.

(9) A nonpublic school.

(10) An institution of higher education.

(11) (Deleted by amendment).

(12) (Deleted by amendment).

(13) (Deleted by amendment).

(14) A private school licensed under the act of December 15, 1986 (P.L.1585, No.174), known as the Private Licensed Schools Act.

(15) The Hiram G. Andrews Center.

(16) A private residential rehabilitative institution as defined in section 914.1-A(c) of the Public School Code of 1949.

"School employee." An individual who is employed by a school or who provides a program, activity or service sponsored by a school. The term does not apply to administrative or other support personnel unless the administrative or other support personnel have direct contact with children.

"Secretary." The Secretary of Human Services of the Commonwealth.

"Serious bodily injury." Bodily injury which creates a substantial risk of death or which causes serious permanent disfigurement or protracted loss or impairment of function of any bodily member or organ.

"Serious mental injury." A psychological condition, as diagnosed by a physician or licensed psychologist, including the refusal of appropriate treatment, that:

(1) renders a child chronically and severely anxious, agitated, depressed, socially withdrawn, psychotic or in reasonable fear that the child's life or safety is threatened; or

(2) seriously interferes with a child's ability to accomplish age-appropriate developmental and social tasks.

"Serious physical injury." (Deleted by amendment).

"Serious physical neglect." Any of the following when committed by a perpetrator that endangers a child's life or health, threatens a child's well-being, causes bodily injury or impairs a child's health, development or functioning:

(1) A repeated, prolonged or egregious failure to supervise a child in a manner that is appropriate considering the child's developmental age and abilities.

(2) The failure to provide a child with adequate essentials of life, including food, shelter or medical care.

"Sexual abuse or exploitation." Any of the following:

(1) The employment, use, persuasion, inducement, enticement or coercion of a child to engage in or assist another individual to engage in sexually explicit conduct, which includes, but is not limited to, the following:

(i) Looking at the sexual or other intimate parts of a child or another individual for the purpose of arousing or gratifying sexual desire in any individual.

(ii) Participating in sexually explicit conversation either in person, by telephone, by computer or by a computer-aided device for the purpose of sexual stimulation or gratification of any individual.

(iii) Actual or simulated sexual activity or nudity for the purpose of sexual stimulation or gratification of any individual.

(iv) Actual or simulated sexual activity for the purpose of producing visual depiction, including photographing, videotaping, computer depicting or filming.

This paragraph does not include consensual activities between a child who is 14 years of age or older and another person who is 14 years of age or older and whose age is within four years of the child's age.

(2) Any of the following offenses committed against a child:

(i) Rape as defined in 18 Pa.C.S. § 3121 (relating to rape).

(ii) Statutory sexual assault as defined in 18 Pa.C.S. § 3122.1 (relating to statutory sexual assault).

(iii) Involuntary deviate sexual intercourse as defined in 18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

(iv) Sexual assault as defined in 18 Pa.C.S. § 3124.1 (relating to sexual assault).

(v) Institutional sexual assault as defined in 18 Pa.C.S. § 3124.2 (relating to institutional sexual assault).

(vi) Aggravated indecent assault as defined in 18 Pa.C.S. § 3125 (relating to aggravated indecent assault).

(vii) Indecent assault as defined in 18 Pa.C.S. § 3126 (relating to indecent assault).

(viii) Indecent exposure as defined in 18 Pa.C.S. § 3127 (relating to indecent exposure).

(ix) Incest as defined in 18 Pa.C.S. § 4302 (relating to incest).

(x) Prostitution as defined in 18 Pa.C.S. § 5902 (relating to prostitution and related offenses).

(xi) Sexual abuse as defined in 18 Pa.C.S. § 6312 (relating to sexual abuse of children).

(xii) Unlawful contact with a minor as defined in 18 Pa.C.S. § 6318 (relating to unlawful contact with minor).

(xiii) Sexual exploitation as defined in 18 Pa.C.S. § 6320 (relating to sexual exploitation of children).

"Student." An individual enrolled in a public or private school, intermediate unit or area vocational-technical school who is under 18 years of age.

"Subject of the report." Any child, parent, guardian or other person responsible for the welfare of a child or any alleged or actual perpetrator in a report made to the department or a county agency under this chapter.

"Substantial evidence." Evidence which outweighs inconsistent evidence and which a reasonable person would accept as adequate to support a conclusion.

"Substantiated child abuse." Child abuse as to which there is an indicated report or founded report.

"Under investigation." A child abuse report pursuant to this chapter which is being investigated to determine whether it is "founded," "indicated" or "unfounded."

"Unfounded report." Any report made pursuant to this chapter unless the report is a "founded report" or an "indicated report."

(b) Child abuse.--(Deleted by amendment).

(b.1) Child abuse.--The term "child abuse" shall mean intentionally, knowingly or recklessly doing any of the following:

(1) Causing bodily injury to a child through any recent act or failure to act.

(2) Fabricating, feigning or intentionally exaggerating or inducing a medical symptom or disease which results in a potentially harmful medical evaluation or treatment to the child through any recent act.

(3) Causing or substantially contributing to serious mental injury to a child through any act or failure to act or a series of such acts or failures to act.

(4) Causing sexual abuse or exploitation of a child through any act or failure to act.

(5) Creating a reasonable likelihood of bodily injury to a child through any recent act or failure to act.

(6) Creating a likelihood of sexual abuse or exploitation of a child through any recent act or failure to act.

(7) Causing serious physical neglect of a child.

(8) Engaging in any of the following recent acts:

(i) Kicking, biting, throwing, burning, stabbing or cutting a child in a manner that endangers the child.

(ii) Unreasonably restraining or confining a child, based on consideration of the method, location or the duration of the restraint or confinement.

(iii) Forcefully shaking a child under one year of age.

(iv) Forcefully slapping or otherwise striking a child under one year of age.

(v) Interfering with the breathing of a child.

(vi) Causing a child to be present at a location while a violation of 18 Pa.C.S. § 7508.2 (relating to operation of methamphetamine laboratory) is occurring, provided that the violation is being investigated by law enforcement.

(vii) Leaving a child unsupervised with an individual, other than the child's parent, who the actor knows or reasonably should have known:

(A) Is required to register as a Tier II or Tier III sexual offender under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders), where the victim of the sexual offense was under 18 years of age when the crime was committed.

(B) Has been determined to be a sexually violent predator under 42 Pa.C.S. § 9799.24 (relating to assessments) or any of its predecessors.

(C) Has been determined to be a sexually violent delinquent child as defined in 42 Pa.C.S. § 9799.12 (relating to definitions).

(9) Causing the death of the child through any act or failure to act.

(10) Engaging a child in a severe form of trafficking in persons or sex trafficking, as those terms are defined under section 103 of the Trafficking Victims Protection Act of 2000 (114 Stat. 1466, 22 U.S.C. § 7102).

(c) Restatement of culpability.--Conduct that causes injury or harm to a child or creates a risk of injury or harm to a child shall not be considered child abuse if there is no evidence that the person acted intentionally, knowingly or recklessly when causing the injury or harm to the child or creating a risk of injury or harm to the child.

(d) Child abuse exclusions.--The term "child abuse" does not include any conduct for which an exclusion is provided in section 6304 (relating to exclusions from child abuse).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; Nov. 29, 2004, P.L.1291, No.160, eff. 60 days; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; July 3, 2008, P.L.276, No.33, eff. 180 days; Dec. 18, 2013, P.L.1170, No.108, eff. Dec. 31, 2014; Dec. 18, 2013, P.L.1195, No.117, eff. Dec. 31, 2014; Dec. 18, 2013, P.L.1201, No.119, eff. Dec. 31, 2014; Jan. 22, 2014, P.L.6, No.4, eff. 90 days; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; Apr. 15, 2014, P.L.417, No.33, eff. Dec. 31, 2014; May 14, 2014, P.L.645, No.44, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014; July 2, 2014, P.L.843, No.91, eff. 60 days; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.; Oct. 28, 2016, P.L.966, No.115, eff. imd.)

2016 Amendment. Act 115 added par. (1)(vii) of the def. of "perpetrator" in subsec. (a) and added subsec. (b.1)(10).

2015 Amendment. Act 15 amended the defs. of "child-care services," "independent contractor," "perpetrator," "person responsible for the child's welfare," "program, activity or service," "school" and "school employee" and added the defs. of "adult family member," "direct volunteer contact," "education enterprise," "family child-care home," "immediate vicinity," "institution of higher education," "matriculated student" and "routine interaction" in subsec. (a).

2014 Amendments. Act 4 added the defs. of "health care provider" and "safety assessment" in subsec. (a), Act 29 amended the defs. of "child-care services" and added the defs. of "electronic technologies," "law enforcement official" and "mandated reporter" in subsec. (a), Act 33 amended the def. of "school employee" and added the defs. of "adult," "direct contact with children," "health care facility," "independent contractor," "mandated reporter," "person affiliated with," "program, activity or service" and "school" in subsec. (a), Act 44 amended the defs. of "bodily injury," "founded report," "general protective services," "near fatality" and "school employee," added the def. of "school" and deleted the defs. of "indicated report for school employee" and "individual residing in the same home as the child" in subsec. (a), Act 45 amended the defs. of "serious physical neglect" and "subject of the report" and deleted the def. of "founded report for school employee" in subsec. (a), Act 91 added the defs. of "police department," "police officer" and "police station" in subsec. (a) and Act 153 amended par. (13) of the def. of "child-care services" and the defs. of "child protective services," "cooperation with an investigation or assessment," "county agency," "department," "indicated report," "protective services," "recent act," "recent act or failure to act," "secretary" and "subject of the report" in subsec. (a). The amendments by Acts 29 and 33, adding the def. of "mandated reporter," are identical and have both been given effect in setting forth the text of "mandated reporter." The amendments by Acts 33 and 44, amending the def. of "school employee," are identical and have both been given effect in setting forth the text of "school employee."

2013 Amendments. Act 108 amended the defs. of "child," "founded report," "indicated report," "recent acts or omissions" and "sexual abuse or exploitation," added the defs. of "bodily injury," "intentionally," "knowingly," "parent," "recent act," "recklessly" and "serious physical neglect" and deleted the defs. of "nonaccidental" and "serious physical injury" in subsec. (a), added subsecs. (b.1), (c) and (d) and deleted subsec. (b), Act 117 amended the defs. of "perpetrator" and "person responsible for the child's welfare" in subsec. (a) and Act 119 added the def. of "child-care services" in subsec. (a).

2008 Amendment. Act 33 added the defs. of "children's advocacy center" and "substantiated child abuse."

2006 Amendments. Act 146 added the defs. of "near fatality" and "nonaccidental" in subsec. (a) and Act 179 amended the def. of "sexual abuse or exploitation" in subsec. (a).

2004 Amendment. Act 160 added the defs. of "private agency" and "resource family" in subsec. (a).

2002 Amendment. Act 201 added the defs. of "child" and "newborn" in subsec. (a).

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (a), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 6303 is referred to in sections 2511, 6340, 6368, 6502 of this title; sections 4306, 4958 of Title 18 (Crimes and Offenses); sections 62A05, 6302, 6336.1 of Title 42 (Judiciary and Judicial Procedure); section 4109 of Title 51 (Military Affairs); section 1905 of Title 75 (Vehicles).



Section 6304 - Exclusions from child abuse

(a) Environmental factors.--No child shall be deemed to be physically or mentally abused based on injuries that result solely from environmental factors, such as inadequate housing, furnishings, income, clothing and medical care, that are beyond the control of the parent or person responsible for the child's welfare with whom the child resides. This subsection shall not apply to any child-care service as defined in this chapter, excluding an adoptive parent.

(b) Practice of religious beliefs.--If, upon investigation, the county agency determines that a child has not been provided needed medical or surgical care because of sincerely held religious beliefs of the child's parents or relative within the third degree of consanguinity and with whom the child resides, which beliefs are consistent with those of a bona fide religion, the child shall not be deemed to be physically or mentally abused. In such cases the following shall apply:

(1) The county agency shall closely monitor the child and the child's family and shall seek court-ordered medical intervention when the lack of medical or surgical care threatens the child's life or long-term health.

(2) All correspondence with a subject of the report and the records of the department and the county agency shall not reference child abuse and shall acknowledge the religious basis for the child's condition.

(3) The family shall be referred for general protective services, if appropriate.

(4) This subsection shall not apply if the failure to provide needed medical or surgical care causes the death of the child.

(5) This subsection shall not apply to any child-care service as defined in this chapter, excluding an adoptive parent.

(c) Use of force for supervision, control and safety purposes.--Subject to subsection (d), the use of reasonable force on or against a child by the child's own parent or person responsible for the child's welfare shall not be considered child abuse if any of the following conditions apply:

(1) The use of reasonable force constitutes incidental, minor or reasonable physical contact with the child or other actions that are designed to maintain order and control.

(2) The use of reasonable force is necessary:

(i) to quell a disturbance or remove the child from the scene of a disturbance that threatens physical injury to persons or damage to property;

(ii) to prevent the child from self-inflicted physical harm;

(iii) for self-defense or the defense of another individual; or

(iv) to obtain possession of weapons or other dangerous objects or controlled substances or paraphernalia that are on the child or within the control of the child.

(d) Rights of parents.--Nothing in this chapter shall be construed to restrict the generally recognized existing rights of parents to use reasonable force on or against their children for the purposes of supervision, control and discipline of their children. Such reasonable force shall not constitute child abuse.

(e) Participation in events that involve physical contact with child.--An individual participating in a practice or competition in an interscholastic sport, physical education, a recreational activity or an extracurricular activity that involves physical contact with a child does not, in itself, constitute contact that is subject to the reporting requirements of this chapter.

(f) Child-on-child contact.--

(1) Harm or injury to a child that results from the act of another child shall not constitute child abuse unless the child who caused the harm or injury is a perpetrator.

(2) Notwithstanding paragraph (1), the following shall apply:

(i) Acts constituting any of the following crimes against a child shall be subject to the reporting requirements of this chapter:

(A) rape as defined in 18 Pa.C.S. § 3121 (relating to rape);

(B) involuntary deviate sexual intercourse as defined in 18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse);

(C) sexual assault as defined in 18 Pa.C.S. § 3124.1 (relating to sexual assault);

(D) aggravated indecent assault as defined in 18 Pa.C.S. § 3125 (relating to aggravated indecent assault);

(E) indecent assault as defined in 18 Pa.C.S. § 3126 (relating to indecent assault); and

(F) indecent exposure as defined in 18 Pa.C.S. § 3127 (relating to indecent exposure).

(ii) No child shall be deemed to be a perpetrator of child abuse based solely on physical or mental injuries caused to another child in the course of a dispute, fight or scuffle entered into by mutual consent.

(iii) A law enforcement official who receives a report of suspected child abuse is not required to make a report to the department under section 6334(a) (relating to disposition of complaints received), if the person allegedly responsible for the child abuse is a nonperpetrator child.

(g) Defensive force.--Reasonable force for self-defense or the defense of another individual, consistent with the provisions of 18 Pa.C.S. §§ 505 (relating to use of force in self-protection) and 506 (relating to use of force for the protection of other persons), shall not be considered child abuse.

(Dec. 18, 2013, P.L.1170, No.108, eff. Dec. 31, 2014)

2013 Amendment. Act 108 added section 6304.

Cross References. Section 6304 is referred to in section 6303 of this title.



Section 6305 - Electronic reporting

(a) Departmental procedures.--The department shall establish procedures for the secure and confidential use of electronic technologies to transmit information under this chapter, including:

(1) the filing of reports and other required records, including those of the county agency; and

(2) the verification of records and signatures on forms.

(b) Confirmation of reports.--A confirmation by the department of the receipt of a report of suspected child abuse submitted electronically shall relieve the person making the report of making an additional oral or written report of suspected child abuse, subject to section 6313 (relating to reporting procedure).

(c) Effect on other law.--Nothing in this chapter shall be construed to supersede the act of December 16, 1999 (P.L.971, No.69), known as the Electronic Transactions Act. Any procedures developed by the department under this section shall comply with all applicable Federal and State laws regarding confidentiality of personally identifiable information.

(Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

2014 Amendment. Act 29 added section 6305.

Cross References. Section 6305 is referred to in section 6313 of this title.



Section 6306 - Regulations

The department shall promulgate regulations necessary to implement this chapter.

(Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

2014 Amendment. Act 29 added section 6306.



Section 6311 - Persons required to report suspected child abuse

(a) Mandated reporters.--The following adults shall make a report of suspected child abuse, subject to subsection (b), if the person has reasonable cause to suspect that a child is a victim of child abuse:

(1) A person licensed or certified to practice in any health-related field under the jurisdiction of the Department of State.

(2) A medical examiner, coroner or funeral director.

(3) An employee of a health care facility or provider licensed by the Department of Health, who is engaged in the admission, examination, care or treatment of individuals.

(4) A school employee.

(5) An employee of a child-care service who has direct contact with children in the course of employment.

(6) A clergyman, priest, rabbi, minister, Christian Science practitioner, religious healer or spiritual leader of any regularly established church or other religious organization.

(7) An individual paid or unpaid, who, on the basis of the individual's role as an integral part of a regularly scheduled program, activity or service, is a person responsible for the child's welfare or has direct contact with children.

(8) An employee of a social services agency who has direct contact with children in the course of employment.

(9) A peace officer or law enforcement official.

(10) An emergency medical services provider certified by the Department of Health.

(11) An employee of a public library who has direct contact with children in the course of employment.

(12) An individual supervised or managed by a person listed under paragraphs (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11) and (13), who has direct contact with children in the course of employment.

(13) An independent contractor.

(14) An attorney affiliated with an agency, institution, organization or other entity, including a school or regularly established religious organization that is responsible for the care, supervision, guidance or control of children.

(15) A foster parent.

(16) An adult family member who is a person responsible for the child's welfare and provides services to a child in a family living home, community home for individuals with an intellectual disability or host home for children which are subject to supervision or licensure by the department under Articles IX and X of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(b) Basis to report.--

(1) A mandated reporter enumerated in subsection (a) shall make a report of suspected child abuse in accordance with section 6313 (relating to reporting procedure), if the mandated reporter has reasonable cause to suspect that a child is a victim of child abuse under any of the following circumstances:

(i) The mandated reporter comes into contact with the child in the course of employment, occupation and practice of a profession or through a regularly scheduled program, activity or service.

(ii) The mandated reporter is directly responsible for the care, supervision, guidance or training of the child, or is affiliated with an agency, institution, organization, school, regularly established church or religious organization or other entity that is directly responsible for the care, supervision, guidance or training of the child.

(iii) A person makes a specific disclosure to the mandated reporter that an identifiable child is the victim of child abuse.

(iv) An individual 14 years of age or older makes a specific disclosure to the mandated reporter that the individual has committed child abuse.

(2) Nothing in this section shall require a child to come before the mandated reporter in order for the mandated reporter to make a report of suspected child abuse.

(3) Nothing in this section shall require the mandated reporter to identify the person responsible for the child abuse to make a report of suspected child abuse.

(c) Staff members of institutions, etc.--Whenever a person is required to report under subsection (b) in the capacity as a member of the staff of a medical or other public or private institution, school, facility or agency, that person shall report immediately in accordance with section 6313 and shall immediately thereafter notify the person in charge of the institution, school, facility or agency or the designated agent of the person in charge. Upon notification, the person in charge or the designated agent, if any, shall facilitate the cooperation of the institution, school, facility or agency with the investigation of the report. Any intimidation, retaliation or obstruction in the investigation of the report is subject to the provisions of 18 Pa.C.S. § 4958 (relating to intimidation, retaliation or obstruction in child abuse cases). This chapter does not require more than one report from any such institution, school, facility or agency.

(d) Civil action for discrimination against person filing report.--(Deleted by amendment).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; Apr. 15, 2014, P.L.414, No.32, eff. 60 days; Apr. 15, 2014, P.L.417, No.33, eff. Dec. 31, 2014; Apr. 15, 2014, P.L.425, No.34, eff. Dec. 31, 2014; May 14, 2014, P.L.645, No.44, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended subsec. (a)(7) and (12) and added subsec. (a)(16).

2014 Amendments. Act 32 amended subsec. (a) and deleted subsec. (b), Act 33 amended subsecs. (a) and (c) and added subsec. (b), Act 34 deleted subsec. (d), Act 44 amended subsec. (c) and Act 153 amended subsec. (b)(1) intro. par. and added subsec. (a)(15). Act 33 overlooked the amendment by Act 32, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (b). Act 44 overlooked the amendment by Act 33, but the amendments do not conflict in substance (except for the deletion of "assume the responsibility and," as to which Act 44 has been given effect) and have both been given effect in setting forth the text of subsec. (c).

Effective Date. Section 17 of Act 45 of 2014 provided that, notwithstanding section 4 of Act 32 of 2014, the amendment of subsecs. (a) and (b) shall take effect December 31, 2014.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (a), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 6311 is referred to in sections 6313, 6318, 6320, 6340, 6340.1 of this title.



Section 6311.1 - Privileged communications

(a) General rule.--Subject to subsection (b), the privileged communications between a mandated reporter and a patient or client of the mandated reporter shall not:

(1) Apply to a situation involving child abuse.

(2) Relieve the mandated reporter of the duty to make a report of suspected child abuse.

(b) Confidential communications.--The following protections shall apply:

(1) Confidential communications made to a member of the clergy are protected under 42 Pa.C.S. § 5943 (relating to confidential communications to clergymen).

(2) Confidential communications made to an attorney are protected so long as they are within the scope of 42 Pa.C.S. §§ 5916 (relating to confidential communications to attorney) and 5928 (relating to confidential communications to attorney), the attorney work product doctrine or the rules of professional conduct for attorneys.

(Apr. 15, 2014, P.L.414, No.32, eff. 60 days)

2014 Amendment. Act 32 added section 6311.1.

Effective Date. Section 17 of Act 45 of 2014 provided that, notwithstanding section 4 of Act 32 of 2014, section 6311.1 shall take effect December 31, 2014.



Section 6312 - Persons encouraged to report suspected child abuse

Any person may make an oral or written report of suspected child abuse, which may be submitted electronically, or cause a report of suspected child abuse to be made to the department, county agency or law enforcement, if that person has reasonable cause to suspect that a child is a victim of child abuse.

(Apr. 15, 2014, P.L.417, No.33, eff. Dec. 31, 2014)

Cross References. Section 6312 is referred to in section 6320 of this title.



Section 6313 - Reporting procedure

(a) Report by mandated reporter.--

(1) A mandated reporter shall immediately make an oral report of suspected child abuse to the department via the Statewide toll-free telephone number under section 6332 (relating to establishment of Statewide toll-free telephone number) or a written report using electronic technologies under section 6305 (relating to electronic reporting).

(2) A mandated reporter making an oral report under paragraph (1) of suspected child abuse shall also make a written report, which may be submitted electronically, within 48 hours to the department or county agency assigned to the case in a manner and format prescribed by the department.

(3) The failure of the mandated reporter to file the report under paragraph (2) shall not relieve the county agency from any duty under this chapter, and the county agency shall proceed as though the mandated reporter complied with paragraph (2).

(b) Contents of report.--A written report of suspected child abuse, which may be submitted electronically, shall include the following information, if known:

(1) The names and addresses of the child, the child's parents and any other person responsible for the child's welfare.

(2) Where the suspected abuse occurred.

(3) The age and sex of each subject of the report.

(4) The nature and extent of the suspected child abuse, including any evidence of prior abuse to the child or any sibling of the child.

(5) The name and relationship of each individual responsible for causing the suspected abuse and any evidence of prior abuse by each individual.

(6) Family composition.

(7) The source of the report.

(8) The name, telephone number and e-mail address of the person making the report.

(9) The actions taken by the person making the report, including those actions taken under section 6314 (relating to photographs, medical tests and X-rays of child subject to report), 6315 (relating to taking child into protective custody), 6316 (relating to admission to private and public hospitals) or 6317 (relating to mandatory reporting and postmortem investigation of deaths).

(10) Any other information required by Federal law or regulation.

(11) Any other information that the department requires by regulation.

(c) Written reports.--(Deleted by amendment).

(d) Failure to confirm oral report.--(Deleted by amendment).

(e) Applicability of Mental Health Procedures Act.--Notwithstanding any other provision of law, a mandated reporter enumerated under section 6311 (relating to persons required to report suspected child abuse) who makes a report of suspected child abuse pursuant to this section or who makes a report of a crime against a child to law enforcement officials shall not be in violation of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, by releasing information necessary to complete the report.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 15, 2014, P.L.417, No.33, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014)

2014 Amendment. Act 153 added subsec. (e).

Cross References. Section 6313 is referred to in sections 6305, 6311, 6334, 6336, 6339, 6340, 6349, 6367, 6368 of this title.



Section 6314 - Photographs, medical tests and X-rays of child subject to report

A person or official required to report cases of suspected child abuse may take or cause to be taken photographs of the child who is subject to a report and, if clinically indicated, cause to be performed a radiological examination and other medical tests on the child. Medical summaries or reports of the photographs, X-rays and relevant medical tests taken shall be sent to the county agency at the time the written report is sent or within 48 hours after a report is made by electronic technologies or as soon thereafter as possible. The county agency shall have access to actual photographs or duplicates and X-rays and may obtain them or duplicates of them upon request. Medical summaries or reports of the photographs, X-rays and relevant medical tests shall be made available to law enforcement officials in the course of investigating cases pursuant to section 6340(a)(9) or (10) (relating to release of information in confidential reports).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 15, 2014, P.L.417, No.33, eff. Dec. 31, 2014)

Cross References. Section 6314 is referred to in sections 6313, 6318 of this title.



Section 6315 - Taking child into protective custody

(a) General rule.--A child may be taken into protective custody:

(1) As provided by 42 Pa.C.S. § 6324 (relating to taking into custody).

(2) By a physician examining or treating the child or by the director, or a person specifically designated in writing by the director, of any hospital or other medical institution where the child is being treated if protective custody is immediately necessary to protect the child under this chapter.

(3) By a physician or the director, or a person specifically designated by the director, of a hospital pursuant to Chapter 65 (relating to newborn protection) if the child is a newborn.

(4) Subject to this section and after receipt of a court order, the county agency shall take a child into protective custody for protection from abuse. No county agency worker may take custody of the child without judicial authorization based on the merits of the situation.

(5) By a police officer at a police station under Chapter 65.

(b) Duration of custody.--No child may be held in protective custody for more than 24 hours unless the appropriate county agency is immediately notified that the child has been taken into custody and the county agency obtains an order from a court of competent jurisdiction permitting the child to be held in custody for a longer period. Each court shall insure that a judge is available 24 hours a day, 365 days a year to accept and decide the actions brought by a county agency under this subsection within the 24-hour period.

(c) Notice of custody.--

(1) Except as provided in paragraph (2), an individual taking a child into protective custody under this chapter shall immediately, and within 24 hours in writing, notify the parent, guardian or other custodian of the child of the whereabouts of the child, unless prohibited by court order, and the reasons for the need to take the child into protective custody and shall immediately notify the appropriate county agency in order that proceedings under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) may be initiated, if appropriate.

(2) In the case of a newborn taken into protective custody pursuant to subsection (a)(3), the county agency shall within 24 hours make diligent efforts to notify a parent, guardian, custodian or other family member of the whereabouts of the newborn, unless prohibited by court order, and the reasons for the need to take the newborn into protective custody.

(d) Informal hearing.--In no case shall protective custody under this chapter be maintained longer than 72 hours without an informal hearing under 42 Pa.C.S. § 6332 (relating to informal hearing). If, at the hearing, it is determined that protective custody shall be continued and the child is alleged to be without proper parental care or control or is alleged to be a dependent child under 42 Pa.C.S. § 6302 (relating to definitions), the county agency shall within 48 hours file a petition with the court under 42 Pa.C.S. Ch. 63 alleging that the child is a dependent child.

(e) Place of detention.--No child taken into protective custody under this chapter may be detained during the protective custody except in an appropriate medical facility, foster home or other appropriate facility approved by the department for this purpose.

(f) Conference with parent or other custodian.--A conference between the parent, guardian or other custodian of the child taken into temporary protective custody pursuant to this section and the employee designated by the county agency to be responsible for the child shall be held within 48 hours of the time that the child is taken into custody for the purpose of:

(1) Explaining to the parent, guardian or other custodian the reasons for the temporary detention of the child and the whereabouts of the child, unless prohibited by court order.

(2) Expediting, wherever possible, the return of the child to the custody of the parent, guardian or other custodian where custody is no longer necessary.

(3) Explaining to the parent, guardian or other custodian the rights provided for under 42 Pa.C.S. §§ 6337 (relating to right to counsel) and 6338 (relating to other basic rights).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; Apr. 15, 2014, P.L.417, No.33, eff. Dec. 31, 2014; July 2, 2014, P.L.843, No.91, eff. 60 days)

2014 Amendments. Act 33 added subsec. (a)(4) and Act 91 added subsec. (a)(5).

2002 Amendment. Act 201 amended subsecs. (a) and (c).

Cross References. Section 6315 is referred to in sections 6313, 6316, 6318, 6375, 6504, 6504.1, 6508, 6509 of this title.



Section 6316 - Admission to private and public hospitals

(a) General rule.--Children appearing to suffer any physical or mental condition which may constitute child abuse shall be admitted to, treated and maintained in facilities of private and public hospitals on the basis of medical need and shall not be refused or deprived in any way of proper medical treatment and care.

(a.1) Newborns.--A newborn taken into protective custody pursuant to section 6315(a)(3) or (5) (relating to taking child into protective custody) shall be admitted to, treated and maintained in facilities of public and private hospitals on the basis of medical need and shall not be refused or deprived in any way of proper medical treatment and care. Once a newborn is taken into protective custody pursuant to section 6315(a)(3) or (5), the newborn shall be considered immediately eligible for Medicaid for payment of medical services provided. Until otherwise provided by court order, the county agency shall assume the responsibility for making decisions regarding the newborn's medical care.

(b) Failure of hospital to admit child or newborn.--The failure of a hospital to admit and properly treat and care for a child pursuant to subsection (a) or (a.1) shall be cause for the department to order immediate admittance, treatment and care by the hospital which shall be enforceable, if necessary, by the prompt institution of a civil action by the department. The child, through an attorney, shall also have the additional and independent right to seek immediate injunctive relief and institute an appropriate civil action for damages against the hospital.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; July 2, 2014, P.L.843, No.91, eff. 60 days)

2014 Amendment. Act 91 amended subsec. (a.1).

2002 Amendment. Act 201 amended subsec. (b) and added subsec. (a.1).

Cross References. Section 6316 is referred to in sections 6313, 6318 of this title.



Section 6317 - Mandatory reporting and postmortem investigation of deaths

A person or official required to report cases of suspected child abuse, including employees of a county agency, who has reasonable cause to suspect that a child died as a result of child abuse shall report that suspicion to the appropriate coroner or medical examiner. The coroner or medical examiner shall accept the report for investigation and shall report his finding to the police, the district attorney, the appropriate county agency and, if the report is made by a hospital, the hospital.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

Cross References. Section 6317 is referred to in sections 6313, 6318, 6367 of this title.



Section 6318 - Immunity from liability

(a) General rule.--A person, hospital, institution, school, facility, agency or agency employee acting in good faith shall have immunity from civil and criminal liability that might otherwise result from any of the following:

(1) Making a report of suspected child abuse or making a referral for general protective services, regardless of whether the report is required to be made under this chapter.

(2) Cooperating or consulting with an investigation under this chapter, including providing information to a child fatality or near-fatality review team.

(3) Testifying in a proceeding arising out of an instance of suspected child abuse or general protective services.

(4) Engaging in any action authorized under section 6314 (relating to photographs, medical tests and X-rays of child subject to report), 6315 (relating to taking child into protective custody), 6316 (relating to admission to private and public hospitals) or 6317 (relating to mandatory reporting and postmortem investigation of deaths).

(b) Departmental and county agency immunity.--An official or employee of the department or county agency who refers a report of suspected child abuse for general protective services to law enforcement authorities or provides services as authorized by this chapter shall have immunity from civil and criminal liability that might otherwise result from the action.

(c) Presumption of good faith.--For the purpose of any civil or criminal proceeding, the good faith of a person required to report pursuant to section 6311 (relating to persons required to report suspected child abuse) and of any person required to make a referral to law enforcement officers under this chapter shall be presumed.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Nov. 29, 2006, P.L.1581, No.179, eff. 60 days; July 3, 2008, P.L.276, No.33, eff. 180 days; Dec. 18, 2013, P.L.1201, No.119, eff. July 1, 2014)



Section 6319 - Penalties

(a) Failure to report or refer.--

(1) A person or official required by this chapter to report a case of suspected child abuse or to make a referral to the appropriate authorities commits an offense if the person or official willfully fails to do so.

(2) An offense under this section is a felony of the third degree if:

(i) the person or official willfully fails to report;

(ii) the child abuse constitutes a felony of the first degree or higher; and

(iii) the person or official has direct knowledge of the nature of the abuse.

(3) An offense not otherwise specified in paragraph (2) is a misdemeanor of the second degree.

(4) A report of suspected child abuse to law enforcement or the appropriate county agency by a mandated reporter, made in lieu of a report to the department, shall not constitute an offense under this subsection, provided that the report was made in a good faith effort to comply with the requirements of this chapter.

(b) Continuing course of action.--If a person's willful failure under subsection (a) continues while the person knows or has reasonable cause to believe the child is actively being subjected to child abuse, the person commits a misdemeanor of the first degree, except that if the child abuse constitutes a felony of the first degree or higher, the person commits a felony of the third degree.

(c) Multiple offenses.--A person who commits a second or subsequent offense under subsection (a) commits a felony of the third degree, except that if the child abuse constitutes a felony of the first degree or higher, the penalty for the second or subsequent offenses is a felony of the second degree.

(d) Statute of limitations.--The statute of limitations for an offense under subsection (a) shall be either the statute of limitations for the crime committed against the minor child or five years, whichever is greater.

(Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; Apr. 15, 2014, P.L.414, No.32, eff. 60 days)

Effective Date. Section 17 of Act 45 of 2014 provided that, notwithstanding section 4 of Act 32 of 2014, the amendment of section 6319 shall take effect December 31, 2014.

Cross References. Section 6319 is referred to in sections 6320, 6335 of this title.



Section 6320 - Protection from employment discrimination

(a) Basis for relief.--A person may commence an action for appropriate relief if all of the following apply:

(1) The person is required to report under section 6311 (relating to persons required to report suspected child abuse) or encouraged to report under section 6312 (relating to persons encouraged to report suspected child abuse).

(2) The person acted in good faith in making or causing the report of suspected child abuse to be made.

(3) As a result of making the report of suspected child abuse, the person is discharged from employment or is discriminated against with respect to compensation, hire, tenure, terms, conditions or privileges of employment.

(b) Applicability.--This section does not apply to an individual making a report of suspected child abuse who is found to be a perpetrator because of the report or to any individual who fails to make a report of suspected child abuse as required under section 6311 and is subject to conviction under section 6319 (relating to penalties) for failure to report or to refer.

(c) Location.--An action under this section must be filed in the court of common pleas of the county in which the alleged unlawful discharge or discrimination occurred.

(d) Relief.--Upon a finding in favor of the plaintiff, the court may grant appropriate relief, which may include reinstatement of the plaintiff with back pay.

(e) Departmental intervention.--The department may intervene in an action commenced under this section.

(Apr. 15, 2014, P.L.425, No.34, eff. Dec. 31, 2014)

2014 Amendment. Act 34 added section 6320.



Section 6331 - Establishment of Statewide database

There shall be established in the department a Statewide database of protective services, which shall include the following, as provided by section 6336 (relating to information in Statewide database):

(1) Reports of suspected child abuse pending investigation.

(2) Reports with a status of pending juvenile court or pending criminal court action.

(3) Indicated and founded reports of child abuse.

(4) Unfounded reports of child abuse awaiting expunction.

(5) Unfounded reports accepted for services.

(6) Reports alleging the need for general protective services.

(7) General protective services reports that have been determined to be valid.

(8) Reports alleging the need for general protective services that have been determined invalid and are awaiting expunction.

(9) A family case record for all reports accepted for investigation, assessment or services.

(10) Information on reports made to the agency, but not accepted for investigation or assessment.

(11) False reports of child abuse pursuant to a conviction under 18 Pa.C.S. § 4906.1 (relating to false reports of child abuse) for the purpose of identifying and tracking patterns of intentionally false reports.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 18, 2013, P.L.1201, No.119, eff. July 1, 2014; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014)

2014 Amendments. Act 29 amended the entire section and Act 45 amended par. (11).

Cross References. Section 6331 is referred to in section 6334 of this title.



Section 6332 - Establishment of Statewide toll-free telephone number

(a) General rule.--The department shall establish a single Statewide toll-free telephone number that all persons, whether mandated by law or not, may use to report cases of suspected child abuse or children allegedly in need of general protective services. A county agency or law enforcement official shall use the Statewide toll-free telephone number or electronic technologies for determining the existence of reports of child abuse or general protective services reports in the Statewide database or reports under investigation.

(b) Limitation on use.--A county agency may only request and receive information pursuant to this subsection either on its own behalf because it has received a report of suspected child abuse or on behalf of a physician examining or treating a child or on behalf of the director or a person specifically designated in writing by the director of any hospital or other medical institution where a child is being treated, where the physician or the director or a person specifically designated in writing by the director suspects the child of being an abused child.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

2014 Amendment. Act 29 amended subsec. (a).

Cross References. Section 6332 is referred to in sections 6313, 6368 of this title.



Section 6333 - Continuous availability of department

The department shall be capable of receiving oral reports of child abuse, reports of children in need of general protective services, reports made by electronic technologies pursuant to this chapter and report summaries from county agencies. The department shall be capable of immediately identifying prior reports in the Statewide database and reports under investigation with a pending status and of monitoring the provision of child protective services 24 hours a day, seven days a week.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)



Section 6334 - Disposition of complaints received

(a) Receipt of reports by county agencies and law enforcement.--After ensuring the immediate safety of the child and any other child in the child's home, a county agency or law enforcement official that receives a report of suspected child abuse shall immediately notify the department of the report. If the report is an oral report by telephone, the county agency or law enforcement official shall attempt to collect as much of the information listed in section 6313(c) (relating to reporting procedure) as possible and shall submit the information to the department within 48 hours through a report in writing or by electronic technologies.

(b) Receipt of reports by department and referral to county agency.--The department shall immediately transmit an oral notice or a notice by electronic technologies to the county agency of the county where the suspected child abuse is alleged to have occurred. The notice shall contain the following information:

(1) That a report of suspected child abuse by a perpetrator has been received.

(2) The substance of the report.

(3) The existence in the Statewide database of a prior report or a current investigation or assessment concerning a subject of the report.

(c) Receipt of reports by department and referral to law enforcement.--If the department receives a report of suspected child abuse that also alleges that a criminal offense has been committed against the child, the department shall immediately transmit an oral notice or notice by electronic technologies to the appropriate law enforcement official in the county where the suspected child abuse is alleged to have occurred. The notice shall contain the following information, consistent with section 6340(a)(9) and (10) (relating to release of information in confidential reports):

(1) That a report of suspected child abuse has been received.

(2) The substance of the report.

(3) The existence in the Statewide database under section 6331 (relating to establishment of Statewide database) of a prior report or a current investigation or assessment concerning a subject of the report.

(d) Notice of joint referrals.--When a report is referred to the county agency under subsection (b) and is also referred to a law enforcement official under subsection (c), the notice shall include information as to the name and contact information of any persons receiving the referral, if known.

(e) Jurisdictional overlap.--If the residency of any subject of a report is a factor that requires the cooperation of more than one county agency, the department shall develop procedures to ensure the cooperation of those agencies in carrying out the requirements of this chapter.

(f) Referral for services or investigation.--If the report received does not suggest a need for protective services but does suggest a need for social services or other services or investigation, the department shall transmit the information to the county agency or other public agency for appropriate action. The information shall not be considered a child abuse report unless the agency to which the information was referred has reasonable cause to suspect after investigation that abuse occurred. If the agency has reasonable cause to suspect that abuse occurred, the agency shall notify the department, and the initial report shall be considered to have been a child abuse report.

(g) Recording of pending reports.--Upon receipt of a report of suspected child abuse, the department shall maintain a record of the complaint of suspected child abuse in the Statewide database. Upon receipt of a report under section 6353.2 (relating to responsibilities of county agency), the department shall maintain a record of the report in the Statewide database under section 6331.

(h) Child abuse in another state where the victim child and the alleged perpetrator are residents of the Commonwealth.--A report of suspected child abuse by a resident perpetrator occurring in another state shall be referred by the department to the county agency where the child resides in this Commonwealth and shall be investigated by the county agency as any other report of suspected child abuse by a perpetrator if the other state's child protective services agency cannot or will not investigate the report.

(i) Child abuse in another state where only the alleged perpetrator is a resident of this Commonwealth.--If suspected child abuse occurs in a jurisdiction other than this Commonwealth and only the alleged perpetrator is a resident of this Commonwealth, the report of suspected child abuse shall be referred to the county agency where the alleged perpetrator resides. The county agency shall do all of the following:

(1) Notify the children and youth social service agency of the jurisdiction in which the suspected child abuse occurred.

(2) If requested by the other agency, assist in investigating the suspected child abuse.

(j) Child abuse in another state where only the victim child is a resident of this Commonwealth.--A report of suspected child abuse occurring in another state where only the victim child resides in this Commonwealth and where the other state's child protective services agency cannot or will not investigate the report shall be assigned as a general protective services report to the county agency where the child resides.

(k) Copies of report.--A copy of a report of suspected child abuse under subsections (h), (i) and (j) shall be provided to the other state's child protective services agency and, if appropriate, to law enforcement officials where the incident occurred.

(l) Communication.--Reports and information under subsections (h), (i) and (j) shall be provided within seven calendar days of completion of the investigation.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; July 7, 2005, P.L.196, No.43, eff. imd.; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

References in Text. Section 6353.2, referred to in this section, was repealed by the act of May 14, 2014 (P.L.645, No.44) and by the act of May 14, 2014 (P.L.653, No.45).

Cross References. Section 6334 is referred to in sections 6304, 6335, 6368 of this title.



Section 6334.1 - Responsibility for investigation

The department shall establish procedures regarding the following different responses to address suspected child abuse and protective services depending on the person's allegedly committing the suspected child abuse or causing a child to be in need of protective services:

(1) If the suspected child abuse is alleged to have been committed by a perpetrator, the appropriate county agency shall investigate the allegation as provided in this chapter.

(2) If the suspected child abuse is alleged to have been committed by a perpetrator and the behavior constituting the suspected child abuse may include a violation of a criminal offense, the appropriate county agency and law enforcement officials shall jointly investigate the allegation through the investigative team established in section 6365(c) (relating to services for prevention, investigation and treatment of child abuse) and as provided in this chapter.

(3) If the suspected child abuse is alleged to have been committed by a person who is not a perpetrator and the behavior constituting the suspected child abuse may include a violation of a criminal offense, law enforcement officials where the suspected child abuse is alleged to have occurred shall be solely responsible for investigating the allegation.

(4) If a child is alleged to be in need of other protective services, the appropriate county agency shall assess the needs of the child as provided in this chapter.

(Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

2014 Amendment. Act 29 added section 6334.1.

Cross References. Section 6334.1 is referred to in section 6340 of this title.



Section 6335 - Access to information in Statewide database

(a) Request for information.--A county agency or law enforcement official shall use the Statewide toll-free telephone number, or any manner prescribed by the department, to determine the existence of any prior reports involving a subject of the report. If the Statewide database contains information related to a report or a pending investigation or assessment concerning a subject of the report, the department shall immediately convey this information to the county agency or law enforcement official.

(b) Verification of need.--Information may be released under this section if a request for information is made orally or in writing and the department has done all of the following:

(1) Identified the requester, including electronic verification of the requester's identity.

(2) Determined whether the requester is authorized to obtain the information under this section.

(3) Provided notice to the requester that access and dissemination of the information is restricted as provided by this chapter.

(4) Obtained an affirmation by the requester that the request is within the scope of that person's official duties and the provisions of this chapter.

(c) Use by county agency or law enforcement official.--A county agency or law enforcement official may only request the information under subsection (a) for the purposes of investigating reports of child abuse, assessing allegations that a child is in need of general protective services, providing protective services to a child or investigating a crime against a child criminal offense. The following shall apply where information is requested pursuant to this section:

(1) A law enforcement official may use information contained in the Statewide database for the purpose of investigating a criminal offense as follows:

(i) Information regarding indicated and founded reports may be used for any purpose authorized by this chapter.

(ii) Information on all other reports may be used for the purposes of investigating a crime involving harm or threatened harm to a child, an alleged violation of section 6319 (relating to penalties for failure to report or to refer) or 6349 (relating to penalties) or an alleged violation of 18 Pa.C.S. § 4906.1 (relating to false reports of child abuse) or 4958 (relating to intimidation, retaliation or obstruction in child abuse cases).

(2) A county agency may use information contained in the Statewide database as follows:

(i) Information regarding indicated or founded reports may be used for any purpose authorized by this chapter.

(ii) Information on all other reports may be used for any purpose authorized by this chapter, except that information in reports that are not founded or indicated may not be used as evidence by the county agency when determining that a new report of suspected abuse is an indicated report.

(3) The department may use information contained in the Statewide database as follows:

(i) Information regarding indicated or founded reports may be used for any purpose authorized by this chapter.

(ii) Information on all other reports may be used for any purpose authorized by this chapter, except that information in reports that are not founded or indicated may not be used as evidence by the department when determining that a new report of suspected abuse is an indicated report.

(4) Information in the Statewide database may not be used for any purpose not authorized by this chapter.

(d) Authorized releases for governmental functions.--No person, other than an employee of the department in the course of official duties in connection with the responsibilities of the department under this chapter, shall have access to any information in the Statewide database except as provided under this section and the following:

(1) Section 6334 (relating to disposition of complaints received).

(2) Section 6340 (relating to release of information in confidential reports).

(3) Section 6342 (relating to studies of data in records).

(4) Section 6343 (relating to investigating performance of county agency).

(5) Section 6343.1 (relating to citizen review panels).

(6) Section 6347 (relating to reports to Governor and General Assembly).

(e) Certifications.--Information provided in response to inquiries under section 6344 (relating to employees having contact with children; adoptive and foster parents), 6344.1 (relating to information relating to certified or licensed child-care home residents) or 6344.2 (relating to volunteers having contact with children) shall not include unfounded reports of child abuse or reports related to general protective services and shall be limited to the following:

(1) Whether the person was named as a perpetrator of child abuse in a founded or indicated report.

(2) Whether there is an investigation pending in which the individual is an alleged perpetrator.

(3) The number, date of the incidents upon which the report is based and the type of abuse or neglect involved in any reports identified under paragraph (1).

(f) Electronic technologies.--Requests under this section may be made using electronic technologies if appropriate verification is made in accordance with subsection (b).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended subsec. (e).



Section 6336 - Information in Statewide database

(a) Information authorized.--The Statewide database shall include and shall be limited to the following information:

(1) The names, Social Security numbers, age, race, ethnicity and sex of the subjects of the reports.

(2) The date or dates and the nature and extent of the alleged instances that created the need for protective services.

(3) The home addresses of the subjects of the report.

(4) The county in which the alleged incidents that created the need for protective services occurred.

(5) Family composition.

(6) The name and relationship to the child in question and of other persons named in the report.

(7) Factors contributing to the need for protective services.

(8) The source of the report.

(9) Services planned or provided.

(10) If the report alleges child abuse, whether the report was determined to be founded, indicated or unfounded.

(11) If the report alleged the child was in need of general protective services, whether the report was valid or invalid.

(12) If the report was accepted for services and the reasons for the acceptance.

(13) If the report was not accepted for services, the reason the report was not accepted and whether the family was referred to other community services.

(14) Information obtained by the department in relation to a perpetrator's or school employee's request to release, amend or expunge information retained by the department or the county agency.

(15) The progress of any legal proceedings brought on the basis of the report of suspected child abuse.

(16) Whether a criminal investigation has been undertaken and the result of the investigation and of any criminal prosecution.

(17) In the case of an unfounded or invalid report, if it is later determined that the initial report was a false report, a notation to that effect regarding the status of the report.

(18) Unfounded reports of child abuse, limited to the information authorized under section 6337 (relating to disposition and expunction of unfounded reports and general protective services reports).

(19) Any additional information provided in section 6313(c) (relating to reporting procedure).

(20) Any additional demographic information that the department requires to comply with section 6342 (relating to studies of data in records).

(21) A family case record for each family accepted for investigation, assessment or services which shall be maintained consistent with regulatory requirements.

(22) With respect to cases that are not accepted for child abuse investigation or general protective services assessment or are referred to community services:

(i) The reason the report was not accepted.

(ii) Any information provided to the referral source or the family related to other services or option available to address the report.

(23) Any other information that is necessary to maintain the names of persons convicted of a violation under 18 Pa.C.S. § 4906.1 (relating to false reports of child abuse) or the names of persons who made a false report of the need for general protective services.

No information other than that permitted in this subsection shall be retained in the Statewide database.

(b) Type of information released.--(Deleted by amendment).

(c) Limitation on release of information.--(Deleted by amendment).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

Cross References. Section 6336 is referred to in section 6331 of this title.



Section 6337 - Disposition and expunction of unfounded reports and general protective services reports

(a) General rule.--When a report of suspected child abuse is determined by the appropriate county agency to be an unfounded report, the information concerning that report of suspected child abuse shall be maintained for a period of one year. Following the expiration of one year after the date the report was received by the department, the report shall be expunged from the Statewide database, as soon as possible, but no later than 120 days after the one-year period following the date the report was received by the department, and no information other than that authorized by subsection (b), which shall not include any identifying information on any subject of the report, shall be retained by the department. The expunction shall be mandated and guaranteed by the department.

(b) Absence of other determination.--If an investigation of a report of suspected child abuse conducted by the appropriate county agency pursuant to this chapter does not determine within 60 days of the date of the initial report of the instance of suspected child abuse that the report is a founded report, an indicated report or an unfounded report, or unless within that same 60-day period court action has been initiated and is responsible for the delay, the report shall be considered to be an unfounded report, and all information identifying the subjects of the report shall be expunged no later than 120 days following the expiration of one year after the date the report was received by the department. The agency shall advise the department that court action or an arrest has been initiated so that the Statewide database is kept current regarding the status of all legal proceedings and expunction is delayed.

(c) Unfounded reports accepted for services.--Information on an unfounded report shall be retained in the Statewide database if the county agency has accepted the family for services and the report of suspected child abuse is clearly identified as an unfounded report. The county agency shall notify the department immediately upon closure of the case, and the report shall be expunged as soon as possible, but no later than 120 days after the one-year period following the date the family case was closed. If the subject child of the unfounded report becomes 23 years of age prior to the closure of the family case, the unfounded report shall be expunged when the subject child reaches 23 years of age.

(d) Expunction of valid general protective services reports.--Information concerning valid general protective services reports shall be maintained in the Statewide database as follows:

(1) Reports that are assessed by the county agency and are determined to be valid, but are not accepted for services, shall be reported to the department and entered into the Statewide database. The reports shall be maintained for a period of five years. Following the expiration of five years after the date the report was received by the department, the report shall be expunged from the Statewide database as soon as possible, but no later than 120 days after the five-year period following the date the report was received by the department.

(2) Reports that are assessed by the county agency and accepted for services shall be reported to the department and entered into the Statewide database. The reports shall be maintained for a period of five years after the closure of services by the county agency. Following the expiration of five years after the closure of services by the county agency, the report shall be expunged from the Statewide database as soon as possible, but no later than 120 days after the five-year period following the closure of services by the county agency.

(3) The expunction of information on general protective services under this subsection shall be mandated and guaranteed by the department.

(e) Expunction of invalid general protective services reports.--When a report alleging the need for general protective services is determined by the appropriate county agency to be an invalid report, the information concerning that report shall be maintained for a period of one year. Following the expiration of one year after the date the report was received by the department, the report shall be expunged as soon as possible, but no later than 120 days after the one-year period following the date the report was received by the department. The expunction shall be mandated and guaranteed by the department.

(f) County agency records.--County agency records of protective services shall be used and maintained in a manner that is consistent with the use and maintenance of information in the Statewide database, as provided under this chapter. If required under this chapter to amend or expunge information in the Statewide database, the department shall notify the appropriate county agency of the amendment or expungement within ten days. The county agency shall amend or expunge its records in a commensurate manner within ten days of receiving notification from the department.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1996; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

Cross References. Section 6337 is referred to in sections 6336, 6349 of this title.



Section 6338 - Disposition of founded and indicated reports

(a) General rule.--When a report of suspected child abuse is determined by the appropriate county agency to be a founded report or an indicated report, the status of the report shall be changed from pending to founded or indicated in the Statewide database. Notice of the determination that a report is a founded, indicated or unfounded report shall be made as provided in section 6368(f) (relating to investigation of reports).

(b) Expunction of information when child attains 23 years of age.--Except as provided in subsection (c), all information which identifies the subjects of founded and indicated child abuse reports shall be expunged when the subject child reaches the age of 23. The expunction shall be mandated and guaranteed by the department.

(c) Retention of information.--The Statewide database shall indefinitely retain the names of perpetrators of child abuse and school employees who are subjects of founded or indicated reports only if the individual's Social Security number or date of birth is known to the department. The entry in the Statewide database shall not include identifying information regarding other subjects of the report.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 18, 2013, P.L.1170, No.108, eff. Dec. 31, 2014; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014)

2014 Amendments. Act 29 amended subsecs. (a) and (c) and Act 45 amended subsec. (a).

Cross References. Section 6338 is referred to in section 6349 of this title.



Section 6338.1 - Expunction of information of perpetrator who was under 18 years of age when child abuse was committed

(a) General rule.--The name of a perpetrator who is the subject of an indicated report of child abuse and who was under 18 years of age when the individual committed child abuse shall be expunged from the Statewide database when the individual reaches 21 years of age or when five years have elapsed since the perpetrator's name was added to the database, whichever is later, if the individual meets all of the following:

(1) The individual has not been named as a perpetrator in any subsequent indicated report of child abuse and is not named as an alleged perpetrator in a child abuse report pending investigation.

(2) The individual has never been convicted or adjudicated delinquent following a determination by the court that the individual committed an offense under section 6344(c) (relating to employees having contact with children; adoptive and foster parents), and no proceeding is pending seeking such conviction or adjudication.

(3) The child abuse which resulted in the inclusion of the perpetrator's name in the database did not involve the use of a deadly weapon, as defined under 18 Pa.C.S. § 2301 (relating to definitions).

(b) Mandated expunction.--If the perpetrator meets all of the requirements under subsection (a), the expunction shall be mandated and guaranteed by the department.

(c) Nonapplicability.--The provisions of this section shall not apply to any of the following cases:

(1) A perpetrator who is the subject of a founded report of child abuse.

(2) A sexually violent delinquent child, as defined in 42 Pa.C.S. § 9799.12 (relating to definitions), who meets all of the following:

(i) Is required to register under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(ii) Was found delinquent as a result of the same acts which resulted in the sexually violent delinquent child being named a perpetrator of child abuse.

(3) A juvenile offender, as defined in 42 Pa.C.S. § 9799.12, who meets all of the following:

(i) Is required to register under 42 Pa.C.S. Ch. 97 Subch. H as a result of an adjudication of delinquency for the same acts which resulted in the juvenile offender being named a perpetrator of child abuse.

(ii) Has not been removed from the Statewide Registry of Sexual Offenders pursuant to 42 Pa.C.S. § 9799.17 (relating to termination of period of registration for juvenile offenders).

(4) A sexual offender, as defined in 42 Pa.C.S. § 9799.12, who meets all of the following:

(i) Is required to register under 42 Pa.C.S. Ch. 97 Subch. H as a result of a criminal conviction for the same acts which resulted in the sexual offender being named a perpetrator of child abuse.

(ii) Has not completed the period of registration required under 42 Pa.C.S. § 9799.15 (relating to period of registration).

(Dec. 18, 2013, P.L.1195, No.117, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014)

2014 Amendments. Act 45 amended subsec. (a)(1) and Act 153 amended subsec. (a)(2).

2013 Amendment. Act 117 added section 6338.1.

Cross References. Section 6338.1 is referred to in section 6341 of this title.



Section 6339 - Confidentiality of reports

Except as otherwise provided in this subchapter or by the Pennsylvania Rules of Juvenile Court Procedure, reports made pursuant to this chapter, including, but not limited to, report summaries of child abuse and reports made pursuant to section 6313 (relating to reporting procedure) as well as any other information obtained, reports written or photographs or X-rays taken concerning alleged instances of child abuse in the possession of the department or a county agency shall be confidential.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014)

Suspension by Court Rule. Section 6339 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(9), adopted August 21, 2006, insofar as it is inconsistent with Rule 1340(B)(1)(e), which provides for the disclosure of reports if the reports are going to be used as evidence in a hearing to prove dependency of a child.

Cross References. Section 6339 is referred to in sections 6340, 6341, 6365 of this title.



Section 6340 - Release of information in confidential reports

(a) General rule.--Reports specified in section 6339 (relating to confidentiality of reports) shall only be made available to:

(1) An authorized official of a county agency, of a Federal agency that has a need for such information to carry out its responsibilities under law to protect children from abuse and neglect or of an agency of another state that performs protective services analogous to those services performed by county agencies or the department in the course of the official's duties, multidisciplinary team members assigned to the case and duly authorized persons providing services pursuant to section 6370(a) (relating to voluntary or court-ordered services; findings of child abuse).

(2) A physician examining or treating a child or the director or a person specifically designated in writing by the director of any hospital or other medical institution where a child is being treated when the physician or the director or the designee of the director suspects the child of being an abused child or a child alleged to be in need of protection under this chapter.

(3) A guardian ad litem or court designated advocate for the child.

(4) An authorized official or agent of the department in accordance with department regulations or in accordance with the conduct of a performance audit as authorized by section 6343 (relating to investigating performance of county agency).

(5) A court of competent jurisdiction, including a magisterial district judge, a judge of the Philadelphia Municipal Court and a judge of the Pittsburgh Magistrates Court, pursuant to court order or subpoena in a criminal matter involving a charge of child abuse under section 6303(b) (relating to definitions). Disclosure through testimony shall be subject to the restrictions of subsection (c).

(5.1) A court of common pleas in connection with any matter involving custody of a child as set forth in sections 5328 (relating to factors to consider when awarding custody) and 5329.1 (relating to consideration of child abuse and involvement with protective services).

(6) A standing committee of the General Assembly, as specified in section 6384 (relating to legislative oversight).

(7) The Attorney General.

(8) Federal auditors if required for Federal financial participation in funding of agencies except that Federal auditors may not remove identifiable reports or copies thereof from the department or county agencies.

(9) Law enforcement officials of any jurisdiction, as long as the information is relevant in the course of investigating cases of:

(i) Homicide or other criminal offense set forth in section 6344(c) (relating to employees having contact with children; adoptive and foster parents), sexual abuse or exploitation, bodily injury or serious bodily injury caused by a perpetrator or nonperpetrator.

(ii) Child abuse other than that identified under subparagraph (i) by a nonperpetrator.

(iii) Repeated physical injury to a child under circumstances which indicate that the child's health, safety or welfare is harmed or threatened.

(iv) A missing child report.

(v) Severe forms of trafficking in persons or sex trafficking, as those terms are defined under section 103 of the Trafficking Victims Protection Act of 2000 (114 Stat. 1466, 22 U.S.C. § 7102).

(10) The district attorney's office or other law enforcement official, as set forth in county protocols for multidisciplinary investigative teams required in section 6365(c) (relating to services for prevention, investigation and treatment of child abuse), shall receive, immediately after the county agency has ensured the safety of the child, reports of abuse according to regulations, from the department or county agency in which the initial report of suspected child abuse or initial inquiry into the report gives evidence that the abuse is:

(i) a criminal offense set forth under section 6344.3 (relating to grounds for denying employment or participation in program, activity or service), not including an offense under 18 Pa.C.S. § 4304 (relating to endangering welfare of children) or an equivalent crime under Federal law or law of another state; or

(ii) child abuse under section 6334.1 (relating to responsibility for investigation).

(11) Designated county officials, in reviewing the competence of the county agency or its employees pursuant to this chapter. Officials under this paragraph are limited to the following:

(i) The board of commissioners in counties other than counties of the first class.

(ii) Mayor in a city of the first class under the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act.

(iii) An individual serving as a county chief executive as designated by a county home rule charter or optional plan form of government pursuant to the act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law.

(12) A mandated reporter of suspected child abuse under section 6311 (relating to persons required to report suspected child abuse) who made a report of abuse involving the subject child shall be limited to the following:

(i) Whether the child abuse report is indicated, founded or unfounded.

(ii) Any services provided, arranged for or to be provided by the county agency to protect the child.

(13) School administrators and child-care service employers, as provided under this paragraph. The following shall apply:

(i) If the alleged perpetrator is a school employee or child-care service employee, school administrators and child-care service employers shall receive notice of a pending allegation and the final status of the report following the investigation as to whether the report is indicated, founded or unfounded.

(ii) Information disclosed pursuant to this paragraph shall be provided to the school administrator or child-care service employer within ten days of the completion of the investigation.

(iii) If the perpetrator is a school employee, the notice of the final status of the report shall be sent to the Department of Education within ten days of the completion of the investigation.

(14) A prospective adoptive parent, approved by an adoption agency, when considering adopting an abused child in the custody of a county agency. The county agency having custody of the child and the adoption agency shall determine the scope and detail of information which must be provided so that the prospective parent may make an informed decision to adopt.

(15) Appropriate officials of another county or state regarding an investigation related to child abuse or protective services when a family has moved to that county or state. Reports under this paragraph shall include general protective service reports and related information. Reports and information under this paragraph shall be provided within seven calendar days. The department shall promulgate regulations as necessary to carry out the purposes of this paragraph.

(16) Members of citizen review panels convened pursuant to section 6343.1 (relating to citizen review panels), provided that such members shall not disclose to any person or government official any identifying information about any specific child protective services case with respect to which the panel is provided information.

(17) A member of a child fatality or near fatality review team under section 6365(d).

(18) The Department of the Auditor General in conjunction with the performances of the duties designated to the Office of Auditor General, except that the Auditor General may not remove identifiable reports or copies thereof from the department or county agency.

(b) Release of information to subject.--Upon a written request, a subject of a report may receive a copy of all information, except that prohibited from being disclosed by subsection (c), contained in the Statewide database or in any report filed pursuant to section 6313 (relating to reporting procedure).

(c) Protecting identity.--Except for reports under subsection (a)(9) and (10) and in response to a law enforcement official investigating allegations of false reports under 18 Pa.C.S. § 4906.1 (relating to false reports of child abuse), the release of data by the department, county, institution, school, facility or agency or designated agent of the person in charge that would identify the person who made a report of suspected child abuse or who cooperated in a subsequent investigation is prohibited. Law enforcement officials shall treat all reporting sources as confidential informants.

(d) Exclusion of information.--Except as provided under section 6341(c.2)(4) (relating to amendment or expunction of information), information maintained in the Statewide database obtained from an investigating agency in relation to an appeal request shall not be released to any person except a department official. Information in the Statewide database or a confidential report provided under section 6341(c.2)(4) shall be subject to subsection (c).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; July 3, 2008, P.L.276, No.33, eff. 180 days; Dec. 18, 2013, P.L.1167, No.107, eff. Jan. 1, 2014; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.; Oct. 28, 2016, P.L.966, No.115, eff. imd.)

2016 Amendment. Act 115 added subsec. (a)(9)(v).

2015 Amendment. Act 15 added subsec. (a)(18).

2014 Amendments. Act 29 amended subsecs. (a)(9), (10), (12) and (13), (b), (c) and (d) and Act 153 amended subsecs. (a)(9)(i) and (c).

2013 Amendment. Act 107 amended subsec. (a)(5.1). See section 6 of Act 107 in the appendix to this title for special provisions relating to applicability.

2008 Amendment. Act 33 added subsec. (a)(17).

2006 Amendment. Act 146 amended subsec. (a)(1) and added subsec. (a)(16).

2004 Amendment. Act 207 amended subsec. (a)(5). See section 29 of Act 207 in the appendix to this title for special provisions relating to construction of law.

1998 Amendment. Act 127 amended subsec. (a)(5), (9) and (10) and added subsec. (a)(15), effective immediately as to subsec. (a)(5) and (15) and March 1, 1999, as to the remainder of the section.

References in Text. The act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law, referred to in subsec. (a), was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subpart E of Part III of Title 53 (Municipalities Generally).

Cross References. Section 6340 is referred to in sections 5329.1, 6314, 6334, 6335, 6341, 6343, 6346, 6365, 6375 of this title.



Section 6340.1 - Exchange of information

(a) Certified medical practitioners.--In circumstances which negatively affect the medical health of a child, a certified medical practitioner shall, in a timely manner, provide the county agency with the following information when an assessment for general protective services or a child abuse investigation is being conducted or when the family has been accepted for services by a county agency:

(1) Relevant medical information known to the certified medical practitioner regarding the child's prior and current health.

(2) Information from a subsequent examination.

(3) Information regarding treatment of the child.

(4) Relevant medical information known regarding any other child in the child's household where such information may contribute to the assessment, investigation or provision of services by the county agency to the child or other children in the household.

(b) Parental consent.--Parental consent is not required for the certified medical practitioner to provide the information under subsection (a).

(c) Request by certified medical practitioner.--If requested by the child's primary care physician or a certified medical practitioner who is providing medical care to the child, the county agency, in order to ensure the proper medical care of the child, shall provide the following information as it pertains to circumstances which negatively affect the medical health of the child:

(1) The final status of any assessment of general protective services or an investigation of child abuse, if the report of child abuse is indicated or founded.

(2) Information on an unfounded report of child abuse if the certified medical practitioner made the report as a mandated reporter under section 6311 (relating to persons required to report suspected child abuse).

(3) If accepted for services, any service provided, arranged for or to be provided by the county agency.

(4) The identity of other certified medical practitioners providing medical care to the child to obtain the child's medical records to allow for coordination of care between medical practitioners.

(d) Notification by county agency.--In circumstances which negatively affect the medical health of a child, the county agency shall notify the certified medical practitioner who is the child's primary care provider, if known, of the following information:

(1) The final status of any assessment of general protective services or an investigation of child abuse, if the report of child abuse is indicated or founded.

(2) Information on an unfounded report of child abuse if the certified medical practitioner made the report as a mandated reporter under section 6311.

(3) If accepted for services, any service provided, arranged for or to be provided by the county agency.

(Oct. 22, 2014, P.L.2876, No.176, eff. Dec. 31, 2014)

2014 Amendment. Act 176 added section 6340.1.



Section 6341 - Amendment or expunction of information

(a) General rule.--Notwithstanding section 6338.1 (relating to expunction of information of perpetrator who was under 18 years of age when child abuse was committed):

(1) At any time, the secretary may amend or expunge any record in the Statewide database under this chapter upon good cause shown and notice to the appropriate subjects of the report. The request shall be in writing in a manner prescribed by the department. For purposes of this paragraph, good cause shall include, but is not limited to, the following:

(i) Newly discovered evidence that an indicated report of child abuse is inaccurate or is being maintained in a manner inconsistent with this chapter.

(ii) A determination that the perpetrator in an indicated report of abuse no longer represents a risk of child abuse and that no significant public purpose would be served by the continued listing of the person as a perpetrator in the Statewide database.

(2) Any person named as a perpetrator, and any school employee named, in an indicated report of child abuse may, within 90 days of being notified of the status of the report, request an administrative review by, or appeal and request a hearing before, the secretary to amend or expunge an indicated report on the grounds that it is inaccurate or it is being maintained in a manner inconsistent with this chapter. The request shall be in writing in a manner prescribed by the department.

(3) Within 60 days of a request under paragraph (1) or a request for administrative review under paragraph (2), the department shall send notice of the secretary's decision.

(b) Review of grant of request.--If the secretary grants the request under subsection (a)(2), the Statewide database, appropriate county agency, appropriate law enforcement officials and all subjects shall be so advised of the decision. The county agency and any subject have 90 days in which to file an administrative appeal with the secretary. If an administrative appeal is received, the secretary or his designated agent shall schedule a hearing pursuant to Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, attending departmental regulations. If no administrative appeal is received within the designated time period, the Statewide database shall comply with the decision of the secretary and advise the county agency to amend or expunge the information in their records so that the records are consistent at both the State and local levels.

(c) Review of refusal of request.--Subject to subsection (c.1), if the secretary refuses a request under subsection (a)(1) or a request for administrative review under subsection (a)(2), or does not act within the prescribed time, the perpetrator or school employee shall have the right to appeal and request a hearing before the secretary to amend or expunge an indicated report on the grounds that it is inaccurate or it is being maintained in a manner inconsistent with this chapter. The request for hearing must be made within 90 days of notice of the decision. The appropriate county agency and appropriate law enforcement officials shall be given notice of the hearing. The burden of proof in the hearing shall be on the appropriate county agency. The department shall assist the county agency as necessary.

(c.1) Founded reports.--A person named as a perpetrator in a founded report of child abuse must provide to the department a court order indicating that the underlying adjudication that formed the basis of the founded report has been reversed or vacated.

(c.2) Hearing.--A person making an appeal under subsection (a)(2) or (c) shall have the right to a timely hearing to determine the merits of the appeal. A hearing shall be scheduled according to the following procedures:

(1) Within ten days of receipt of an appeal pursuant to this section, the department shall schedule a hearing on the merits of the appeal.

(2) The department shall make reasonable efforts to coordinate the hearing date with both the appellee and appellant.

(3) After reasonable efforts required by paragraph (2) have been made, the department shall enter a scheduling order, and proceedings before the Bureau of Hearings and Appeals shall commence within 90 days of the date the scheduling order is entered, unless all parties have agreed to a continuance. Proceedings and hearings shall be scheduled to be heard on consecutive days whenever possible, but if not on consecutive days, then the proceeding or hearing shall be concluded not later than 30 days from commencement.

(4) The department or county agency shall provide a person making an appeal with evidence gathered during the child abuse investigation within its possession that is relevant to the child abuse determination, subject to sections 6339 (relating to confidentiality of reports) and 6340 (relating to release of information in confidential reports).

(5) The department or county agency shall bear the burden of proving by substantial evidence that the report should remain categorized as an indicated report.

(c.3) Prompt decision.--The administrative law judge's or hearing officer's decision in a hearing under subsection (c.2) shall be entered, filed and served upon the parties within 45 days of the date upon which the proceeding or hearing is concluded unless, within that time, the tribunal extends the date for the decision by order entered of record showing good cause for the extension. In no event shall an extension delay the entry of the decision more than 60 days after the conclusion of the proceeding or hearing.

(c.4) Notice of decision.--Notice of the decision shall be made to the Statewide database, the appropriate county agency, any appropriate law enforcement officials and all subjects of the report, except for the abused child.

(d) Stay of proceedings.--Any administrative appeal proceeding pursuant to subsection (b) shall be automatically stayed upon notice to the department by either of the parties when there is a pending criminal proceeding or a dependency or delinquency proceeding pursuant to 42 Pa.C.S. Ch. 63 (relating to juvenile matters), including any appeal thereof, involving the same factual circumstances as the administrative appeal.

(e) Order.--The secretary or designated agent may make any appropriate order respecting the amendment or expunction of such records to make them accurate or consistent with the requirements of this chapter.

(f) Notice of expunction.--Written notice of an expunction of any child abuse record made pursuant to the provisions of this chapter shall be served upon the subject of the record who was responsible for the abuse or injury and the appropriate county agency. Except as provided in this subsection, the county agency, upon receipt of the notice, shall take appropriate, similar action in regard to the local child abuse records and inform, for the same purpose, the appropriate coroner if that officer has received reports pursuant to section 6367 (relating to reports to department and coroner). Whenever the county agency investigation reveals, within 60 days of receipt of the report of suspected child abuse, that the report is unfounded but that the subjects need services provided or arranged by the county agency, the county agency shall retain those records and shall specifically identify that the report was an unfounded report of suspected child abuse. An unfounded report regarding subjects who receive services shall be expunged no later than 120 days following the expiration of one year after the termination or completion of services provided or arranged by the county agency.

(g) Reconsideration and appeal.--Parties to a proceeding or hearing held under subsection (c.2) have 15 calendar days from the mailing date of the final order of the Bureau of Hearings and Appeals to request the secretary to reconsider the decision. Parties to a proceeding or hearing held under this section have 30 calendar days from the mailing date of the final order of the Bureau of Hearings and Appeals to perfect an appeal to Commonwealth Court. The filing for reconsideration shall not toll the 30 days provided.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999; Dec. 18, 2013, P.L.1170, No.108, eff. Dec. 31, 2014; Dec. 18, 2013, P.L.1201, No.119, eff. July 1, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014)

2014 Amendment. Act 45 reenacted and amended the entire section. Section 16 of Act 45 provided that, notwithstanding section 7(2) of Act 119 of 2013, subsecs. (c.1), (c.2), (c.3), (c.4) and (g) shall apply on and after December 31, 2014.

2013 Amendment. Section 6 of Act 119 provided that the amendment of section 6341 shall apply to appeals filed on or after the effective date of section 6.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (b), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 6341 is referred to in sections 6340, 6368, 6381 of this title.



Section 6342 - Studies of data in records

(a) Studies.--The department may conduct or authorize the conducting of studies of the data contained in the Statewide database and by county agencies and distribute the results of the studies. No study may contain the name or other information by which a subject of a report could be identified. The department may allow Federal auditors access to nonidentifiable duplicates of reports in the Statewide database if required for Federal financial participation in funding of agencies.

(b) Data form.--The department shall develop a data form to facilitate the collection of statistical and demographic information from a child fatality or near fatality review team and a county agency, which can be incorporated into a study conducted by the department.

(July 3, 2008, P.L.276, No.33, eff. 180 days; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

2014 Amendment. Act 29 amended subsec. (a).

Cross References. Section 6342 is referred to in sections 6335, 6336 of this title.



Section 6343 - Investigating performance of county agency

(a) General rule.--If, within 30 days from the date of an initial report of suspected child abuse, the appropriate county agency has not investigated the report and informed the department that the report is an indicated report or an unfounded report or unless within that same 30-day period the report is determined to be a founded report, the department shall have the authority to begin an inquiry into the performance of the county agency which inquiry may include a performance audit of the county agency as provided in subsection (b). On the basis of that inquiry, the department shall take appropriate action to require that the provisions of this chapter be strictly followed, which action may include, without limitation, the institution of appropriate legal action and the withholding of reimbursement for all or part of the activities of the county agency. The department shall determine in its review whether the county agency has sufficiently documented reasons why the investigation has not been completed in the 30-day period.

(b) Performance audit.--Notwithstanding any other provision of this chapter, the secretary or a designee of the secretary may direct, at their discretion, and after reasonable notice to the county agency, a performance audit of any activity engaged in pursuant to this chapter.

(c) Department reviews and reports of child fatalities and near fatalities.--

(1) The department shall conduct a child fatality and near fatality review and provide a written report on any child fatality or near fatality, if child abuse is suspected. The department shall summarize:

(i) the circumstances of the child's fatality or near fatality;

(ii) the nature and extent of its review;

(iii) statutory and regulatory compliance by the county agency in the county where:

(A) the fatality or near fatality occurred; and

(B) the child resided within the 16 months preceding the fatality or near fatality;

(iv) its findings; and

(v) recommendations for reducing the likelihood of future child fatalities and near fatalities resulting from child abuse.

(2) The department's child fatality or near fatality review shall be commenced immediately upon receipt of a report to the department that a child died or nearly died as a result of suspected child abuse. The department shall provide assistance and relevant information to the child fatality or near fatality review team and attempt to coordinate its fact-finding efforts and interviews with the team to avoid duplication. The department's child fatality or near fatality review and report shall be completed as soon as possible but no later than six months from receipt of the initial report of the child fatality or near fatality.

(3) Prior to completing its report, the department may release the following information to the public concerning a child who died or nearly died as a result of suspected or substantiated child abuse:

(i) The identity of the child, only in the case of a child's fatality.

(ii) If the child was in the custody of a public or private agency, the identity of the agency.

(iii) The identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality.

(iv) A description of services provided under subparagraph (iii).

(v) The identity of the county agency that convened a child fatality or near fatality review team with respect to the child.

(4) Upon completion of the review and report, the department's child fatality or near fatality report shall be made available to the county agency, the child fatality or near fatality review team and designated county officials under section 6340(a)(11) (relating to release of information in confidential reports). The report shall be made available, upon request, to other individuals to whom confidential reports may be released, as specified by section 6340. The department's report shall be made available to the public, but identifying information shall be removed from the contents of the report except for disclosure of: the identity of a deceased child; if the child was in the custody of a public or private agency, the identity of the agency; the identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality; and the identity of any county agency that convened a child fatality or near fatality review team in respect to the child. The report shall not be released to the public if the district attorney certifies that release of the report may compromise a pending criminal investigation or proceeding. Certification by the district attorney shall stay the release of the report for a period of 60 days, at which time the report shall be released unless a new certification is made by the district attorney.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; July 3, 2008, P.L.276, No.33, eff. 180 days; May 14, 2014, P.L.645, No.44, eff. Dec. 31, 2014)

2014 Amendment. Act 44 amended subsec. (c)(3).

2008 Amendment. Act 33 added subsec. (c).

Cross References. Section 6343 is referred to in sections 6335, 6340, 6368 of this title.



Section 6343.1 - Citizen review panels

(a) Establishment.--The department shall establish a minimum of three citizen review panels. The department may designate a child fatality or near fatality review team under section 6365(d) (relating to services for prevention, investigation and treatment of child abuse) as a citizen review panel as long as the team has the capacity to perform as a citizen review panel.

(b) Function.--The panels shall examine all of the following:

(1) Policies, procedures and practices of State and local agencies and, where appropriate, specific cases to evaluate the extent to which State and local child protective services system agencies are effectively discharging their child protection responsibilities under section 106(b) of the Child Abuse Prevention and Treatment Act (Public Law 93-247, 42 U.S.C. § 5106a(b)).

(2) Other criteria the panel considers important to ensure the protection of children, including:

(i) a review of the extent to which the State and local child protective services system is coordinated with the foster care and adoption programs established under Part E of Title IV of the Social Security Act (49 Stat. 620, 42 U.S.C. § 670 et seq.); and

(ii) a review of child fatalities and near fatalities, including, but not limited to, a review of any child fatality or near fatality involving a child in the custody of a public or private agency where there is no report of suspected child abuse and the cause of death is neither the result of child abuse nor natural causes.

(c) Membership.--The panels shall be composed of volunteer members who represent the community, including members who have expertise in the prevention and treatment of child abuse and neglect.

(d) Meetings.--Each citizen review panel shall meet not less than once every three months.

(e) Reports.--The department shall issue an annual report summarizing the activities and recommendations of the panels and summarizing the department response to the recommendations.

(Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment. Act 33 amended subsecs. (a) and (b)(2)(ii).

2006 Amendment. Act 146 added section 6343.1.

Cross References. Section 6343.1 is referred to in sections 6335, 6340 of this title.



Section 6344 - Employees having contact with children; adoptive and foster parents

(a) Applicability.--Beginning December 31, 2014, this section applies to the following individuals:

(1) An employee of child-care services.

(2) A foster parent.

(3) A prospective adoptive parent.

(4) A self-employed provider of child-care services in a family child-care home.

(5) (i) Except as provided under subparagraph (ii), an individual 14 years of age or older who is applying for or holding a paid position as an employee with a program, activity or service, as a person responsible for the child's welfare or having direct contact with children.

(ii) If the program, activity or service is an internship, externship, work study, co-op or similar program, an adult applying for or holding a paid position with an employer that participates in the internship, externship, work study, co-op or similar program with a school and whom the employer and the school identify as the child's supervisor and the person responsible for the child's welfare while the child participates in the program with the employer. The adult identified under this subparagraph as the person responsible for the child's welfare is required to be in the immediate vicinity at regular intervals with the child during the program.

(6) Any individual seeking to provide child-care services under contract with a child-care facility or program.

(7) An individual 18 years of age or older who resides in the home of a foster parent for at least 30 days in a calendar year or who resides in the home of a prospective adoptive parent for at least 30 days in a calendar year.

(8) An individual 18 years of age or older who resides for at least 30 days in a calendar year in the following homes which are subject to supervision or licensure by the department under Articles IX and X of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code:

(i) A family living home.

(ii) A community home for individuals with an intellectual disability.

(iii) A host home for children.

This paragraph does not include an individual with an intellectual disability or chronic psychiatric disability receiving services in a home.

(a.1) School employees.--This section shall apply to school employees as follows:

(1) School employees governed by the provisions of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, shall be subject to the provisions of section 111 of the Public School Code of 1949, except that this section shall apply with regard to the certification required under subsection (b)(2).

(2) (i) School employees not governed by the provisions of the Public School Code of 1949 shall be governed by this section.

(ii) This paragraph shall not apply to an employee of an institution of higher education whose direct contact with children, in the course of employment, is limited to either:

(A) prospective students visiting a campus operated by the institution of higher education; or

(B) matriculated students who are enrolled with the institution.

(iii) The exemption under subparagraph (ii)(B) shall not apply to students who are enrolled in a secondary school.

(a.2) Minors.--An individual between 14 and 17 years of age who applies for or holds a paid position as an employee who is a person responsible for the child's welfare or a person with direct contact with children through a program, activity or service prior to the commencement of employment or under section 6344.4 (relating to recertification) shall be required to submit only the information under subsection (b)(1) and (2) to an employer, administrator, supervisor or other person responsible for employment decisions, if the following apply:

(1) The individual has been a resident of this Commonwealth during the entirety of the previous 10-year period or, if not a resident of this Commonwealth during the entirety of the previous 10-year period, has received certification under subsection (b)(3) at any time since establishing residency in this Commonwealth and provides a copy of the certification to the employer.

(2) The individual and the individual's parent or legal guardian swear or affirm in writing that the individual is not disqualified from service under subsection (c) or has not been convicted of an offense similar in nature to those crimes listed in subsection (c) under the laws or former laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation, or under a former law of this Commonwealth.

(a.3) Exchange visitor.--An individual in possession of a nonimmigrant visa issued pursuant to 8 U.S.C. § 1101(a)(15)(J) (relating to definitions) to an exchange visitor, commonly referred to as a "J-1" Visa, shall not be required to submit information under subsection (b) if all of the following apply:

(1) The individual is applying for or holds a paid position with a program, activity or service for a period not to exceed a total of 90 days in a calendar year.

(2) The individual has not been employed previously in this Commonwealth or another state, the District of Columbia or the Commonwealth of Puerto Rico.

(3) The individual swears or affirms in writing that the individual is not disqualified from service under subsection (c) or has not been convicted of an offense similar in nature to the crimes listed under subsection (c) under the laws or former laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation, or under a former law of this Commonwealth.

(b) Information to be submitted.--An individual identified in subsection (a)(7) or (8) at the time the individual meets the description set forth in subsection (a)(7) or (8) and an individual identified in subsection (a)(1), (2), (3), (4), (5) or (6), (a.1) or (a.2) prior to the commencement of employment or service or in accordance with section 6344.4 shall be required to submit the following information to an employer, administrator, supervisor or other person responsible for employment decisions or involved in the selection of volunteers:

(1) Pursuant to 18 Pa.C.S. Ch. 91 (relating to criminal history record information), a report of criminal history record information from the Pennsylvania State Police or a statement from the Pennsylvania State Police that the State Police central repository contains no such information relating to that person. The criminal history record information shall be limited to that which is disseminated pursuant to 18 Pa.C.S. § 9121(b)(2) (relating to general regulations).

(2) A certification from the department as to whether the applicant is named in the Statewide database as the alleged perpetrator in a pending child abuse investigation or as the perpetrator of a founded report or an indicated report.

(3) A report of Federal criminal history record information. The applicant shall submit a full set of fingerprints to the Pennsylvania State Police for the purpose of a record check, and the Pennsylvania State Police or its authorized agent shall submit the fingerprints to the Federal Bureau of Investigation for the purpose of verifying the identity of the applicant and obtaining a current record of any criminal arrests and convictions.

(b.1) Required documentation to be maintained and produced.--The employer, administrator, supervisor or other person responsible for employment decisions or acceptance of the individual to serve in any capacity identified in subsection (a)(1), (2), (3), (4), (5) or (6), (a.1) or (a.2) shall maintain a copy of the required information and require the individual to submit the required documents prior to employment or acceptance to serve in any such capacity or as required in section 6344.4, except as allowed under subsection (m).

(b.2) Investigation.--An employer, administrator, supervisor or other person responsible for employment decisions shall require an applicant to submit the required documentation set forth in this chapter or as required in section 6344.4. An employer, administrator, supervisor or other person responsible for employment decisions that intentionally fails to require an applicant to submit the required documentation before the applicant's hiring or upon recertification commits a misdemeanor of the third degree.

(b.3) Volunteer certification prohibition.--An employer, administrator, supervisor or other person responsible for employment decisions is prohibited from accepting a certification that was obtained for volunteering purposes under section 6344.2 (relating to volunteers having contact with children).

(c) Grounds for denying employment or participation in program, activity or service.--

(1) In no case shall an administrator hire or approve an applicant where the department has verified that the applicant is named in the Statewide database as the perpetrator of a founded report committed within the five-year period immediately preceding verification pursuant to this section.

(2) In no case shall an administrator hire an applicant if the applicant's criminal history record information indicates the applicant has been convicted of one or more of the following offenses under Title 18 (relating to crimes and offenses) or an equivalent crime under Federal law or the law of another state:

Chapter 25 (relating to criminal homicide).

Section 2702 (relating to aggravated assault).

Section 2709.1 (relating to stalking).

Section 2901 (relating to kidnapping).

Section 2902 (relating to unlawful restraint).

Section 3121 (relating to rape).

Section 3122.1 (relating to statutory sexual assault).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3124.1 (relating to sexual assault).

Section 3125 (relating to aggravated indecent assault).

Section 3126 (relating to indecent assault).

Section 3127 (relating to indecent exposure).

Section 4302 (relating to incest).

Section 4303 (relating to concealing death of child).

Section 4304 (relating to endangering welfare of children).

Section 4305 (relating to dealing in infant children).

A felony offense under section 5902(b) (relating to prostitution and related offenses).

Section 5903(c) or (d) (relating to obscene and other sexual materials and performances).

Section 6301 (relating to corruption of minors).

Section 6312 (relating to sexual abuse of children).

The attempt, solicitation or conspiracy to commit any of the offenses set forth in this paragraph.

(3) In no case shall an employer, administrator, supervisor or other person responsible for employment decisions hire or approve an applicant if the applicant's criminal history record information indicates the applicant has been convicted of a felony offense under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, committed within the five-year period immediately preceding verification under this section.

(c.1) Dismissal.--If the information obtained pursuant to subsection (b) reveals that the applicant is disqualified from employment or approval pursuant to subsection (c), the applicant shall be immediately dismissed from employment or approval.

(d) Prospective adoptive or foster parents.--With regard to prospective adoptive or prospective foster parents, the following shall apply:

(1) In the course of causing an investigation to be made pursuant to section 2535(a) (relating to investigation), an agency or person designated by the court to conduct the investigation shall require prospective adoptive parents and any individual over the age of 18 years residing in the home to submit the information set forth in subsection (b) for review in accordance with this section. If a prospective adoptive parent, or any individual over 18 years of age residing in the home, has resided outside this Commonwealth at any time within the previous five-year period, the agency or person designated by the court shall require that person to submit a certification obtained within the previous one-year period from the Statewide central registry, or its equivalent in each state in which the person has resided within the previous five-year period, as to whether the person is named as a perpetrator of child abuse. If the certification shows that the person is named as a perpetrator of child abuse within the previous five-year period, the agency or person designated by the court shall forward the certification to the department for review. The agency or person designated by the court shall not approve the prospective adoptive parent if the department determines that the person is named as the equivalent of a perpetrator of a founded report of child abuse within the previous five-year period.

(2) In the course of approving a prospective foster parent, a foster family care agency shall require prospective foster parents and any individual over the age of 18 years residing in the home to submit the information set forth in subsection (b) for review by the foster family care agency in accordance with this section. If a prospective foster parent, or any individual over 18 years of age residing in the home, has resided outside this Commonwealth at any time within the previous five-year period, the foster family care agency shall require that person to submit a certification obtained within the previous one-year period from the Statewide central registry, or its equivalent in each state in which the person has resided within the previous five-year period, as to whether the person is named as a perpetrator of child abuse. If the certification shows that the person is named as a perpetrator of child abuse within the previous five-year period, the foster family care agency shall forward the certification to the department for review. The foster family care agency shall not approve the prospective foster parent if the department determines that the person is named as the equivalent of a perpetrator of a founded report of child abuse within the previous five-year period. In addition, the foster family care agency shall consider the following when assessing the ability of applicants for approval as foster parents:

(i) The ability to provide care, nurturing and supervision to children.

(ii) Mental and emotional well-being. If there is a question regarding the mental or emotional stability of a family member which might have a negative effect on a foster child, the foster family care agency shall require a psychological evaluation of that person before approving the foster family home.

(iii) Supportive community ties with family, friends and neighbors.

(iv) Existing family relationships, attitudes and expectations regarding the applicant's own children and parent/child relationships, especially as they might affect a foster child.

(v) Ability of the applicant to accept a foster child's relationship with his own parents.

(vi) The applicant's ability to care for children with special needs.

(vii) Number and characteristics of foster children best suited to the foster family.

(viii) Ability of the applicant to work in partnership with a foster family care agency. This subparagraph shall not be construed to preclude an applicant from advocating on the part of a child.

(3) (Deleted by amendment).

(4) (Deleted by amendment).

(4.1) If a foster parent, prospective adoptive parent or an individual over 18 years of age residing in the home is arrested for or convicted of an offense that would constitute grounds for denying approval under this chapter or is named as a perpetrator in a founded or indicated report, the foster parent or prospective adoptive parent shall provide the foster family care agency or the agency listed to provide adoption services with written notice not later than 72 hours after the arrest, conviction or notification that the individual was named as a perpetrator in the Statewide database.

(5) Foster parents and prospective adoptive parents shall be required to report any other change in the family household composition within 30 days of the change for review by the foster family care agency or the agency listed to provide adoption services. If any individual over 18 years of age, who has resided outside this Commonwealth at any time within the previous five-year period, begins residing in the home of an approved foster family or a prospective adoptive family, that individual shall, within 30 days of beginning residence, submit to the foster family care agency or the agency listed to provide adoption services a certification obtained from the Statewide database, or its equivalent in each state in which the person has resided within the previous five-year period, as to whether the person is named as a perpetrator. If the certification shows that the person is named as a perpetrator within the previous five-year period, the foster family care agency or the agency listed to provide adoption services shall forward the certification to the department for review. If the department determines that the person is named as the equivalent of a perpetrator of a founded report within the previous five-year period and the person does not cease residing in the home immediately, the county agency shall immediately seek court authorization to remove the foster child or children from the home. In emergency situations when a judge cannot be reached, the county agency shall proceed in accordance with the Pennsylvania Rules of Juvenile Court Procedure.

(6) In cases where foster parents knowingly fail to submit the material information required in paragraphs (4.1) and (5) and section 6344.4 such that it would disqualify them as foster parents, the county agency shall immediately seek court authorization to remove the foster child or children from the home. In emergency situations when a judge cannot be reached, the county agency shall proceed in accordance with the Pennsylvania Rules of Juvenile Court Procedure.

(7) An approved foster parent shall not be considered an employee for any purpose, including, but not limited to, liability, unemployment compensation, workers' compensation or other employee benefits provided by the county agency.

(8) The department shall require information based upon certain criteria for foster and adoptive parent applications. The criteria shall include, but not be limited to, information provided by the applicant or other sources in the following areas:

(i) Previous addresses within the last 10 years.

(ii) Criminal history background certification generated by the process outlined in this section.

(iii) Child abuse certification generated by the process outlined in this section.

(iv) Composition of the resident family unit.

(v) Protection from abuse orders filed by or against either parent, provided that such orders are accessible to the county or private agency.

(vi) Details of any proceedings brought in family court, provided that such records in such proceedings are accessible to the county or private agency.

(vii) Drug-related or alcohol-related arrests, if criminal charges or judicial proceedings are pending, and any convictions or hospitalizations within the last five years. If the applicant provides information regarding convictions or hospitalizations in that five-year period, then information on the prior five years shall be requested related to any additional convictions or hospitalizations.

(viii) Evidence of financial stability, including income verification, employment history, current liens and bankruptcy findings within the last 10 years.

(ix) Number of and ages of foster children and other dependents currently placed in the home.

(x) Detailed information regarding children with special needs currently living in the home.

(xi) Previous history as a foster parent, including number and types of children served.

(xii) Related education, training or personal experience working with foster children or the child welfare system.

(d.1) Establishment of a resource family registry.--

(1) The department shall establish a registry of resource family applicants.

(2) The foster family care agency or adoption agency shall register all resource family applicants on the resource family registry in accordance with subsection (d.2).

(3) The foster family care agency or adoption agency shall register all resource families that are approved on the effective date of this subsection within six months of the effective date of this subsection.

(4) Any resource family that is voluntarily registered on the foster parent registry shall be maintained on the resource family registry mandated under this section.

(d.2) Information in the resource family registry.--

(1) The resource family registry shall include, but not be limited to, the following:

(i) The name, Social Security number, date of birth, sex, marital status, race and ethnicity of the applicants.

(ii) The date or dates of the resource family application.

(iii) The current and previous home addresses of the applicants.

(iv) The county of residence of the applicants.

(v) The name, date of birth, Social Security number and relationship of all household members.

(vi) The name, address and telephone number of all current and previous foster family care agency or adoption agency affiliations.

(vii) The foster family care agency or adoption agency disposition related to the approval or disapproval of the applicants and the date and basis for the disposition.

(viii) The type of care the resource family will provide.

(ix) The number of children that may be placed in the resource family home.

(x) The age, race, gender and level of special needs of children that may be placed in the resource family home.

(xi) The ability of the resource family to provide care for sibling groups.

(xii) The date and reason for any closure of the resource family home.

(xiii) The appeal activity initiated by a resource family applicant or an approved resource family and the basis for the appeal. This subparagraph shall not be construed to limit legitimate appeals.

(xiv) The status and disposition of all appeal-related activities. This subparagraph shall not be construed to limit legitimate appeals.

(2) The information maintained in the resource family registry may be released to the following individuals when the department has positively identified the individual requesting the information and the department, except in the case of subparagraphs (iii) and (iv), has inquired into whether and if it is satisfied that the individual has a legitimate need within the scope of the individual's official duties to obtain the information:

(i) An authorized official of a county or private agency, a Federal agency or an agency of another state who performs resource family approvals or the department in the course of the official's duties.

(ii) A guardian ad litem or court-designated advocate for a child. The information is limited to the information related to the resource family with whom the child resides.

(iii) A court of competent jurisdiction, including a district justice, a judge of the Municipal Court of Philadelphia or a judge of the Pittsburgh Magistrates Court, pursuant to court order or subpoena in a criminal matter involving a charge of child abuse under Chapter 63 (relating to child protective services).

(iv) A court of competent jurisdiction in connection with any matter involving custody of a child. The department shall provide to the court any files that the court considers relevant.

(v) The Attorney General.

(vi) Federal auditors, if required for Federal financial participation in funding of agencies, except that Federal auditors may not remove identifiable information or copies thereof from the department or county or private agencies.

(vii) Law enforcement agents of any jurisdiction, as long as the information is relevant in the course of investigating crimes involving the resource family.

(viii) Appropriate officials of a private agency or another county or state regarding a resource family that has applied to become a resource family for that agency, county or state.

(3) At any time and upon written request, a resource family may receive a copy of all information pertaining to that resource family contained in the resource family registry.

(d.3) Family living homes, community homes for individuals with an intellectual disability and host homes.--

(1) The following shall apply to an individual over 18 years of age residing in a family living home, a community home for individuals with an intellectual disability or a host home for children, which are subject to supervision or licensure by the department under Articles IX and X of the Public Welfare Code:

(i) If an individual is arrested for or convicted of an offense that would constitute grounds for denying approval under this chapter, or is named as a perpetrator in a founded or indicated report, the individual shall provide the agency with written notice not later than 72 hours after the arrest, conviction or notification that the individual was named as a perpetrator in the Statewide database.

(ii) The adult family member who is providing services to a child in the home shall be required to report any other change in the household composition within 30 days of the change for review by the agency. If any individual over 18 years of age, who has resided outside this Commonwealth at any time within the previous five-year period, begins residing in the home, that individual shall, within 30 days of beginning residence, submit to the agency a certification obtained from the Statewide database, or its equivalent in each state in which the individual has resided within the previous five-year period, as to whether the person is named as a perpetrator. If the certification shows that the person is named as a perpetrator within the previous five-year period, the agency shall forward the certification to the department for review.

(2) This subsection shall not apply to an individual with an intellectual disability or chronic psychiatric disability receiving services in a home.

(3) As used in this subsection, the term "agency" means a family living home agency, community home agency for individuals with an intellectual disability or a host home agency.

(e) Self-employed family child-care providers.--Self-employed family child-care providers who apply for a license with the department shall submit with their licensure application the information set forth under subsection (b) for review in accordance with this section.

(f) Submissions by operators of child-care services.--The department shall require persons seeking to operate child-care services to submit the information set forth in subsection (b) for review in accordance with this section.

(g) Regulations.--The department shall promulgate the regulations necessary to carry out this section. These regulations shall:

(1) Set forth criteria for unsuitability for employment in a child-care service in relation to criminal history record information which may include criminal history record information in addition to that set forth above. The criteria shall be reasonably related to the prevention of child abuse.

(2) Set forth sanctions for administrators who willfully hire applicants in violation of this section or in violation of the regulations promulgated under this section.

(h) Fees.--The department may charge a fee not to exceed $10 in order to conduct the certification as required in subsection (b)(2), except that no fee shall be charged to an individual who makes the request in order to apply to become a volunteer with an affiliate of Big Brothers of America or Big Sisters of America or with a rape crisis center or domestic violence shelter.

(h.1) Form of payment.--Payment of the fee authorized under subsection (h) may be made by an individual or organization by check, money order, credit card or debit card.

(i) Time limit for certification.--The department shall comply with certification requests no later than 14 days from the receipt of the request.

(j) Voluntary certification of child caretakers.--The department shall develop a procedure for the voluntary certification of child caretakers to allow persons to apply to the department for a certificate indicating the person has met the requirements of subsection (b). The department shall also provide for the biennial recertification of child caretakers.

(k) Existing or transferred employees.--(Deleted by amendment).

(l) Temporary employees under special programs.--(Deleted by amendment).

(m) Provisional employees for limited periods.--Notwithstanding subsection (b), employers, administrators, supervisors or other persons responsible for employment decisions may employ applicants on a provisional basis for a single period not to exceed 90 days, if all of the following conditions are met:

(1) The applicant has applied for the information required under subsection (b) and the applicant provides a copy of the appropriate completed request forms to the employer, administrator, supervisor or other person responsible for employment decisions.

(2) The employer, administrator, supervisor or other person responsible for employment decisions has no knowledge of information pertaining to the applicant which would disqualify him from employment pursuant to subsection (c).

(3) The applicant swears or affirms in writing that he is not disqualified from employment pursuant to subsection (c) or has not been convicted of an offense similar in nature to those crimes listed in subsection (c) under the laws or former laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation, or under a former law of this Commonwealth.

(4) If the information obtained pursuant to subsection (b) reveals that the applicant is disqualified from employment pursuant to subsection (c), the applicant shall be immediately dismissed by the employer, administrator, supervisor or other person responsible for employment decisions.

(5) The employer, administrator, supervisor or other person responsible for employment decisions requires that the applicant not be permitted to work alone with children and that the applicant work in the immediate vicinity of a permanent employee.

(n) Confidentiality.--The information provided and compiled under this section, including, but not limited to, the names, addresses and telephone numbers of applicants and foster and adoptive parents, shall be confidential and shall not be subject to the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law. This information shall not be released except as permitted by the department through regulation.

(o) Use of information.--A foster family care agency may not approve a prospective foster parent if the prospective foster parent or an individual 18 years of age or older who resides for at least 30 days in a calendar year with the prospective foster parent meets either of the following:

(1) Is named in the Statewide database as the perpetrator of a founded report committed within the five-year period immediately preceding verification pursuant to this section.

(2) Has been found guilty of an offense listed in subsection (c).

(p) Use of information.--A prospective adoptive parent may not be approved if the prospective adoptive parent or an individual 18 years of age or older who resides for at least 30 days in a calendar year with the prospective adoptive parent meets either of the following:

(1) Is named in the Statewide database as the perpetrator of a founded report committed within the five-year period immediately preceding verification pursuant to this section.

(2) Has been found guilty of an offense listed in subsection (c).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 15, 1998, P.L.963, No.127, eff. Jan. 1, 1999; Dec. 17, 2001, P.L.942, No.112, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 29, 2004, P.L.1291, No.160, eff. 60 days; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; Dec. 18, 2007, P.L.469, No.73; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended subsecs. (a), (a.1), (b), (b.1), (b.2), (d)(4.1), (5), (6) and (8) and (e) and added subsecs. (a.2), (a.3), (b.3) and (d.3).

2014 Amendments. Act 29 amended subsecs. (b)(2), (o)(1) and (p)(1) and added subsec. (h.1), Act 45 amended subsecs. (b), (c) hdg. and (1), (o) and (p) and Act 153 amended the section heading and subsecs. (a), (b), (c)(3), (d)(5) and (6), (m), (n) and (p), added subsecs. (a.1), (b.1), (b.2), (c.1) and (d)(4.1) and deleted subsecs. (d)(3) and (4), (k) and (l).

2007 Amendment. Act 73 amended subsecs. (b), (d)(1), (2), (3), (4) and (5), (e), (f) and (k) and added subsec. (b.1), effective immediately as to subsec. (b.1), January 1, 2008, as to subsecs. (b) and (d)(1), (2), (3), (4) and (5) and July 1, 2008, as to subsecs. (e), (f) and (k).

2006 Amendment. Act 179 amended subsecs. (a) and (c)(1) and added subsecs. (o) and (p).

2004 Amendment. Act 160 amended subsecs. (d) and (g) and added subsecs. (d.1),(d.2) and (n).

2002 Amendment. Act 218 amended subsec. (c)(2).

2001 Amendment. Act 112 amended subsec. (h).

1998 Amendment. Act 127 amended subsecs. (b), (c) and (h).

Special Provisions in Appendix. See section 28 of Act 207 of 2004 in the appendix to this title for special provisions relating to applicability.

See section 6 of Act 33 of 2008 in the appendix to this title for special provisions relating to Department of Public Welfare reports.

See section 15 of Act 153 of 2014 in the appendix to this title for special provisions relating to study by Department of Human Services.

References in Text. Subsec. (a)(1), (2), (3), (4), (5) and (6), referred to in subsec. (b), do not exist.

The Statewide central registry, referred to in subsec. (d)(1) and (2), shall be deemed a reference to the Statewide database.

The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsections (a) and (d.3), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 6344 is referred to in sections 2530, 6335, 6338.1, 6340, 6344.1, 6344.2, 6344.3, 6344.4, 6349, 6383 of this title; section 6351.1 of Title 42 (Judiciary and Judicial Procedure).



Section 6344.1 - Information relating to certified or licensed child-care home residents

(a) General rule.--In addition to the requirements of section 6344 (relating to employees having contact with children; adoptive and foster parents), an individual who applies to the department for a certificate of compliance or a license to provide child day care in a residence shall include criminal history record and child abuse record information required under section 6344(b) for every individual 18 years of age or older who resides in the home for at least 30 days in a calendar year.

(b) Required information.--Child abuse record information required under subsection (a) shall include certification by the department as to whether the applicant is named in the Statewide database as the perpetrator of a founded report or an indicated report.

(c) Effect on certification or licensure.--The department shall refuse to issue or renew a certificate of compliance or license or shall revoke a certificate of compliance or license if the day-care home provider or individual 18 years of age or older who has resided in the home for at least 30 days in a calendar year:

(1) is named in the Statewide database as the perpetrator of a founded report committed within the immediately preceding five-year period; or

(2) has been convicted of an offense enumerated in section 6344(c).

(d) Regulations.--The department shall promulgate regulations to administer this section.

(Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended the section heading and subsecs. (a) and (c).

2014 Amendments. Act 29 amended subsecs. (b) and (c)(1), Act 45 amended subsec. (b) and Act 153 amended the section heading and subsecs. (a), (b) and (c).

2006 Amendment. Act 179 added section 6344.1.

Cross References. Section 6344.1 is referred to in section 6335 of this title.



Section 6344.2 - Volunteers having contact with children

(a) Applicability.--This section applies to an adult applying for or holding an unpaid position as a volunteer with a child-care service, a school or a program, activity or service, as a person responsible for the child's welfare or having direct volunteer contact with children.

(b) Investigation.--Employers, administrators, supervisors or other persons responsible for selection of volunteers shall require an applicant to submit to all requirements set forth in section 6344(b) (relating to employees having contact with children; adoptive and foster parents) except as provided in subsection (b.1). An employer, administrator, supervisor or other person responsible for selection of volunteers regarding an applicable prospective volunteer under this section that intentionally fails to require the submissions before approving that individual commits a misdemeanor of the third degree.

(b.1) Exception.--

(1) A person responsible for the selection of volunteers under this chapter shall require an applicable prospective volunteer prior to the commencement of service to submit only the information under section 6344(b)(1) and (2), if the following apply:

(i) The position the prospective volunteer is applying for is unpaid.

(ii) The prospective volunteer has been a resident of this Commonwealth during the entirety of the previous 10-year period or, if not a resident of this Commonwealth during the entirety of the previous 10-year period, has received certification under section 6344(b)(3) at any time since establishing residency in this Commonwealth and provides a copy of the certification to the person responsible for the selection of volunteers.

(iii) The prospective volunteer swears or affirms in writing that the prospective volunteer is not disqualified from service pursuant to section 6344(c) or has not been convicted of an offense similar in nature to those crimes listed in section 6344(c) under the laws or former laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation, or under a former law of this Commonwealth.

(2) If the information obtained pursuant to section 6344(b) reveals that the prospective volunteer applicant is disqualified from service pursuant to section 6344(c), the applicant shall not be approved for service.

(3) If all of the following apply, an individual shall not be required to obtain the certifications required under subsection (b):

(i) The individual is currently enrolled in a school.

(ii) The individual is not a person responsible for the child's welfare.

(iii) The individual is volunteering for an event that occurs on school grounds.

(iv) The event is sponsored by the school in which the individual is enrolled as a student.

(v) The event is not for children who are in the care of a child-care service.

(c) Grounds for denial.--Each prospective volunteer shall be subject to the requirements of section 6344(c).

(d) Departmental treatment of information.--Information provided and compiled under this section by the department shall be confidential and shall not be subject to the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law. This information shall not be released except as permitted by the department through regulation. The department may charge a fee to conduct a certification as required by section 6344(b)(2) in accordance with the provisions of section 6344(h). The department shall promulgate regulations necessary to carry out this subsection.

(e) Construction.--(Deleted by amendment).

(f) Nonresident volunteer certification.--Employers, administrators, supervisors or other persons responsible for selection of volunteers may allow a volunteer to serve on a provisional basis not to exceed a total of 30 days in a calendar year if the volunteer is in compliance with the clearance standards under the law of the jurisdiction where the volunteer is domiciled. The nonresident volunteer must provide the employer, administrator, supervisor or other person responsible for selection of volunteers with documentation of certifications.

(g) Waiver of fees for certain background certifications.--The fees for certifications required under section 6344(b)(1) and (2) which a volunteer is required to submit under this section shall be waived, and the certifications shall be provided free of charge to the volunteer under the following conditions:

(1) The background certifications are necessary to comply with the requirements of subsection (b).

(2) The background certifications may not be used and shall not be valid to satisfy the requirements for employment under section 6344(b) or any other law for which a similar background check may be required.

(3) Background certifications shall only be provided free of charge to a volunteer once every 57 months.

(4) The volunteer swears or affirms, in writing, under penalty of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities), the following:

(i) The background certifications are necessary to satisfy the requirements under subsection (b).

(ii) The volunteer has not received background certifications free of charge within the previous 57 months.

(iii) The volunteer understands that the certifications shall not be valid or used for any other purpose.

(h) Presumption of good faith.--For the purposes of criminal liability under this section, an employer, administrator, supervisor or other persons responsible for the selection of volunteers are presumed to have acted in good faith when identifying individuals required to submit certifications and maintain records as required by this section.

(Nov. 29, 2006, P.L.1581, No.179, eff. 60 days; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended subsecs. (a), (b), (b.1) and (f), added subsecs. (g) and (h) and deleted subsec. (e).

2014 Amendments. Act 45 amended subsec. (b) and added subsec. (a.1) and Act 153 amended the entire section.

Cross References. Section 6344.2 is referred to in sections 6335, 6344, 6344.3, 6344.4 of this title.



Section 6344.3 - Continued employment or participation in program, activity or service

(a) (Reserved).

(b) (Reserved).

(c) (Reserved).

(d) (Reserved).

(e) Noninterference with decisions.--Nothing in this chapter shall be construed to otherwise interfere with the ability of an employer or person responsible for a program, activity or service to make employment, discipline or termination decisions or from establishing additional standards as part of the hiring or selection process for employees or volunteers.

(f) Portability of certification.--

(1) Subject to the restrictions under section 6344(b.3) (relating to employees having contact with children; adoptive and foster parents), if an individual's certifications are current under section 6344.4 (relating to recertification) and the individual completes an affirmation under paragraph (2), the individual may use the certifications as follows:

(i) to apply for employment as identified in section 6344 (relating to employees having contact with children; adoptive and foster parents);

(ii) to serve as an employee as identified in section 6344;

(iii) to apply as a volunteer under section 6344.2 (relating to volunteers having contact with children); and

(iv) to serve as a volunteer under section 6344.2.

(2) Prior to commencing employment or service, an individual must swear or affirm in writing that the individual has not been disqualified from employment or service under section 6344(c) or has not been convicted of an offense similar in nature to a crime listed in section 6344(c) under the laws or former laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation, or under a former law of this Commonwealth.

(3) An employer, administrator, supervisor, other person responsible for employment decisions or other person responsible for the selection of volunteers shall make a determination of employment or volunteer matters based on a review of the information required under section 6344(b) prior to employment or acceptance to service in any such capacity and must maintain a copy of the required information.

(g) Written notice of new arrest, conviction or substantiated child abuse.--

(1) If an employee or volunteer subject to section 6344 (relating to employees having contact with children; adoptive and foster parents) or 6344.2 (relating to volunteers having contact with children) is arrested for or convicted of an offense that would constitute grounds for denying employment or participation in a program, activity or service under this chapter, or is named as a perpetrator in a founded or indicated report, the employee or volunteer shall provide the administrator or designee with written notice not later than 72 hours after the arrest, conviction or notification that the person has been listed as a perpetrator in the Statewide database.

(2) If the person responsible for employment decisions or the administrator of a program, activity or service has a reasonable belief that an employee or volunteer was arrested or convicted for an offense that would constitute grounds for denying employment or participation in a program, activity or service under this chapter, or was named as a perpetrator in a founded or indicated report, or the employee or volunteer has provided notice as required under this section, the person responsible for employment decisions or administrator of a program, activity or service shall immediately require the employee or volunteer to submit current information as required under subsection 6344(b). The cost of the information set forth in subsection 6344(b) shall be borne by the employing entity or program, activity or service.

(h) Effect of noncompliance.--An employee or volunteer who willfully fails to disclose information required by subsection (g)(1) commits a misdemeanor of the third degree and shall be subject to discipline up to and including termination or denial of employment or volunteer position.

(Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended subsecs. (e) and (f).

2014 Amendment. Act 153 added section 6344.3.

Special Provisions in Appendix. See section 15 of Act 153 of 2014 in the appendix to this title for special provisions relating to study by Department of Human Services.

Cross References. Section 6344.3 is referred to in section 6340 of this title.



Section 6344.4 - Recertification

New certifications shall be obtained in accordance with the following:

(1) Effective December 31, 2014:

(i) Except as provided in subparagraph (v), a person identified in section 6344 (relating to employees having contact with children; adoptive and foster parents) shall be required to obtain the certifications required by this chapter every 60 months.

(ii) School employees identified in section 6344(a.1)(1) shall be required to obtain reports under section 111 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, and under section 6344(b)(2) every 60 months.

(iii) Any person identified in section 6344 with a current certification issued prior to the effective date of this section shall be required to obtain the certifications required by this chapter within 60 months from the date of the person's oldest certification or, if the current certification is older than 60 months, within one year of the effective date of this section.

(iv) A person identified in section 6344 without a certification or who was previously not required to have a certification shall be required to obtain the certifications required by this chapter no later than December 31, 2015.

(2) (i) Effective August 25, 2015, a person identified in section 6344.2 (relating to volunteers having contact with children) shall be required to obtain the certifications required by this chapter every 60 months from the date of the person's most recent certification or, if the current certification is older than 60 months, within one year of the effective date of this section.

(ii) A person identified under section 6344.2 without a certification or who was previously not required to have a certification shall be required to obtain the certifications required by this chapter no later than July 1, 2016.

(3) For renewals of certification required under this chapter, the date for required renewal under this section shall be from the date of the oldest certification under section 6344(b).

(Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

Special Provisions in Appendix. See section 15 of Act 153 of 2014 in the appendix to this title for special provisions relating to study by Department of Human Services.

References in Text. Subparagraph (v), referred to in paragraph (1)(i), does not exist.

Cross References. Section 6344.4 is referred to in sections 6344, 6344.3 of this title.



Section 6345 - Audits by Attorney General

The Attorney General shall conduct a mandated audit done randomly but at least once during each year on an unannounced basis to ensure that the expunction requirements of this chapter are being fully and properly conducted.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6346 - Cooperation of other agencies

(a) General rule.--The secretary may request and shall receive from Commonwealth agencies, political subdivisions, an authorized agency or any other agency providing services under the local protective services plan any assistance and data that will enable the department and the county agency to fulfill their responsibilities properly, including law enforcement officials when assistance is needed in conducting an investigation or an assessment of safety or risk to the child. School districts shall cooperate with the department and the agency by providing them upon request with the information as is consistent with law.

(b) Willful failure to cooperate.--Any agency, school or facility or any person acting on behalf of an agency, school or facility that violates this section by willfully failing to cooperate with the department or a county agency when investigating a report of suspected child abuse or when assessing safety or risk to a child commits a misdemeanor of the third degree for a first violation and a misdemeanor of the second degree for subsequent violations.

(c) Cooperation of county agency and law enforcement officials.--Consistent with the provisions of this chapter, the county agency and law enforcement officials shall cooperate and coordinate, to the fullest extent possible, their efforts to respond to and investigate reports of suspected child abuse.

(d) Advice to county agency.--Whenever a report of suspected child abuse is referred from a county agency to a law enforcement official pursuant to section 6340(a)(9) and (10) (relating to release of information in confidential reports), as soon as possible, and without jeopardizing the criminal investigation or prosecution, the law enforcement official shall advise the county agency as to whether a criminal investigation has been undertaken and the results of the investigation and of any criminal prosecution. The county agency shall ensure that the information is referred to the Statewide database.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014)

2014 Amendments. Act 29 amended the entire section and Act 45 amended subsecs. (b) and (c).



Section 6347 - Reports to Governor and General Assembly

(a) General rule.--No later than May 1 of every year, the secretary shall prepare and transmit to the Governor and the General Assembly a report on the operations of the Statewide database and protective services provided by county agencies. The report shall include a full statistical analysis of the reports of suspected child abuse made to the department and the reports of general protective services made to the department or county agencies, together with a report on the implementation of this chapter and its total cost to the Commonwealth, the evaluation of the secretary of services offered under this chapter and recommendations for repeal or for additional legislation to fulfill the purposes of this chapter. All such recommendations should contain an estimate of increased or decreased costs resulting therefrom. The report shall also include an explanation of services provided to children who were the subjects of founded or indicated reports while receiving child-care services. The department shall also describe its actions in respect to the perpetrators of the abuse.

(b) Reports from county agencies.--To assist the department in preparing its annual report and the quarterly reports required under subsection (c), each county agency shall submit a quarterly report to the department, including, at a minimum, the following information, on an aggregate basis, regarding general protective services and child protective services:

(1) The number of referrals received and referrals accepted.

(2) The number of children over whom the agency maintains continuing supervision.

(3) The number of cases which have been closed by the agency.

(4) The services provided to children and their families.

(5) A summary of the findings with nonidentifying information about each case of child abuse or neglect which has resulted in a child fatality or near fatality.

(c) Quarterly reports.--The department shall prepare and transmit to the Governor and the General Assembly a quarterly report that includes a summary of the findings with nonidentifying information about each case of child abuse or neglect that has resulted in a child fatality or near fatality. One of the quarterly reports may be included within the annual report required under subsection (a).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1996; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; May 14, 2014, P.L.653, No.45, eff. Dec. 31, 2014)

2014 Amendments. Act 29 amended subsec. (a) and Act 45 amended subsecs. (a) and (b).

2006 Amendment. Act 146 amended the section heading and subsec. (b) intro. par., added subsecs. (b)(5) and (c) and carried without amendment subsec. (a).

Cross References. Section 6347 is referred to in section 6335 of this title.



Section 6348 - Regulations

The department shall adopt regulations necessary to implement this chapter.

Special Provisions in Appendix. See section 10(2) of Act 151 of 1994 in the appendix to this title for special provisions relating to promulgation of regulations pertaining to general protective services.



Section 6349 - Penalties

(a) Failure to amend or expunge information.--

(1) A person or official authorized to keep the records mentioned in section 6337 (relating to disposition and expunction of unfounded reports and general protective services reports) or 6338 (relating to disposition of founded and indicated reports) who willfully fails to amend or expunge the information when required commits a misdemeanor of the third degree for the first violation and a misdemeanor of the second degree for a second or subsequent violation.

(2) A person who willfully fails to obey a final order of the secretary or designated agent of the secretary to amend or expunge the summary of the report in the Statewide database or the contents of any report filed pursuant to section 6313 (relating to reporting procedure) commits a misdemeanor of the third degree.

(b) Unauthorized release of information.--A person who willfully releases or permits the release of any information contained in the Statewide database or the county agency records required by this chapter to persons or agencies not permitted by this chapter to receive that information commits a misdemeanor of the second degree. Law enforcement officials shall insure the confidentiality and security of information under this chapter. A person, including a law enforcement official, who violates the provisions of this subsection shall, in addition to other civil or criminal penalties provided by law, be denied access to the information provided under this chapter.

(b.1) Unauthorized access or use of information.--A person who willfully accesses, attempts to access or uses information in the Statewide database for a purpose not authorized under this chapter commits a misdemeanor of the second degree. A person who uses information in the Statewide database for a purpose not authorized under this chapter with intent to harass, embarrass or harm another person commits a misdemeanor of the first degree.

(c) Noncompliance with child-care personnel regulations.--An administrator, or other person responsible for employment decisions in a child-care facility or program, who willfully fails to comply with the provisions of section 6344 (relating to employees having contact with children; adoptive and foster parents) commits a violation of this chapter and shall be subject to a civil penalty as provided in this subsection. The department shall have jurisdiction to determine violations of section 6344 and may, following a hearing, assess a civil penalty not to exceed $2,500. The civil penalty shall be payable to the Commonwealth.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014)

2014 Amendments. Act 29 amended subsecs. (a) and (b), added subsec. (b.1) and carried without amendment subsec. (c) and Act 153 amended subsec. (c).

Cross References. Section 6349 is referred to in section 6335 of this title.



Section 6351 - § 6353.4 - (Repealed)



Section 6354 - § 6358 - (Repealed)



Section 6361 - Organization for child protective services

(a) Establishment.--Every county agency shall make available child protective services within the agency. The department may waive the requirement that a county agency be the sole civil agency for receipt and investigation of reports pursuant to section 6362 (relating to responsibilities of county agency for child protective services) upon a showing by the county that:

(1) It is participating in a demonstration project for or has become part of an approved combined intake system for public human service agencies as permitted by department regulations. Nothing in this paragraph is intended to permit noncounty government agencies to participate in the receipt and investigation of the reports.

(2) The goals and objectives of this chapter will continue to be met if a waiver is granted.

If the department grants a waiver under this subsection, the county agency and its agents shall be bound by all other provisions of this chapter, including requirements concerning the maintenance and disclosure of confidential information and records.

(b) Staff and organization.--The county agency shall have a sufficient staff of sufficient qualifications to fulfill the purposes of this chapter and be organized in a way to maximize the continuity of responsibility, care and services of individual workers toward individual children and families. The department, by regulation, shall set forth staff-to-family ratios for the various activities required of the county agency under this chapter, including reports and investigations of suspected child abuse, risk assessment and the provision or monitoring of services to abused children and their families.

(c) Functions authorized.--The county agency staff shall perform those functions assigned to it by this chapter and such other functions as would further the purposes of this chapter.

(Dec. 16, 1994, P.L.1292, No.151)

1994 Amendment. Act 151 amended the entire section, effective July 1, 1996, as to subsec. (b) and July 1, 1995, as to the remainder of the section.

Cross References. Section 6361 is referred to in sections 6362, 6364, 6375 of this title.



Section 6362 - Responsibilities of county agency for child protective services

(a) General rule.--The county agency shall be the sole civil agency responsible for receiving and investigating all reports of child abuse made pursuant to this chapter, specifically including, but not limited to, reports of child abuse in facilities operated by the department and other public agencies, for the purpose of providing protective services to prevent further abuses to children and to provide or arrange for and monitor the provision of those services necessary to safeguard and ensure the well-being and development of the child and to preserve and stabilize family life wherever appropriate.

(b) Assumption of responsibility by department.--When the suspected abuse has been committed by the county agency or any of its agents or employees, the department shall assume the role of the agency with regard to the investigation and directly refer the child for services.

(c) Action by agencies for abuse by agents or employees.--Where suspected child abuse has occurred and an employee or agent of the department or the county agency or a private or public institution is a subject of the report, the department, agency or institution shall be informed of the investigation so that it may take appropriate action.

(d) Reliance on factual investigation.--An agency charged by this section or section 6361 (relating to organization for child protective services) with investigating a report of child abuse may rely on a factual investigation of substantially the same allegations by a law enforcement agency to support the agency's finding. This reliance shall not, however, limit the duties imposed by section 6368(a) (relating to investigation of reports).

(e) Risk assessment.--Each county agency shall implement a State-approved risk assessment process in performance of its duties under this subchapter.

(f) Weekly face-to-face contacts.--For those children assessed as being at high risk for abuse or neglect who are remaining in or returning to the home in which the abuse or neglect occurred, the county agency shall ensure that those children are seen at least once a week, either directly by a county agency worker or through purchase of service, until they are no longer assessed as being at high risk for abuse or neglect.

(Dec. 16, 1994, P.L.1292, No.151; Nov. 24, 1999, P.L.542, No.50, eff. 60 days)

1999 Amendment. Act 50 added subsec. (f).

1994 Amendment. Act 151 amended the entire section, effective July 1, 1995, as to subsecs. (a), (b), (c) and (d). See section 10(1) of Act 151 in the appendix to this title for special provisions relating to the effective date of subsec. (e).

Cross References. Section 6362 is referred to in sections 6361, 6364 of this title.



Section 6363 - County plan for protective services

The county agency shall include provisions for protective services in its annual plan as required by the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in this section, was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 6363 is referred to in section 6364 of this title.



Section 6364 - Purchasing services of other agencies

Any other provision of law notwithstanding but consistent with sections 6361 (relating to organization for child protective services) and 6362 (relating to responsibilities of county agency for child protective services), the county agency, based upon the plan of services as provided in section 6363 (relating to county plan for protective services), may purchase and utilize the services of any appropriate public or private agency.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6365 - Services for prevention, investigation and treatment of child abuse

(a) Instruction and education.--Each county agency shall make available among its services for the prevention and treatment of child abuse instruction and education for parenthood and parenting skills, protective and preventive social counseling, outreach and counseling services to prevent newborn abandonment, emergency caretaker services, emergency shelter care, emergency medical services and the establishment of self-help groups organized for the prevention and treatment of child abuse, part-day services, out-of-home placement services, therapeutic activities for child and family directed at alleviating conditions that present a risk to the safety and well-being of a child and any other services required by department regulations.

(b) Multidisciplinary review team.--The county agency shall make available among its services a multidisciplinary review team for the prevention, investigation and treatment of child abuse and shall convene the multidisciplinary review team at any time, but not less than annually:

(1) To review substantiated cases of child abuse, including responses by the county agency and other agencies providing services to the child.

(2) Where appropriate to assist in the development of a family service plan for the child.

(c) Multidisciplinary investigative team.--A multidisciplinary investigative team shall be used to coordinate child abuse investigations between county agencies and law enforcement. The county agency and the district attorney shall develop a protocol for the convening of multidisciplinary investigative teams for any case of child abuse by a perpetrator involving crimes against children which are set forth in section 6340(a)(9) and (10) (relating to release of information in confidential reports). The county multidisciplinary investigative team protocol shall include standards and procedures to be used in receiving and referring reports and coordinating investigations of reported cases of child abuse and a system for sharing the information obtained as a result of any interview. The protocol shall include any other standards and procedures to avoid duplication of fact-finding efforts and interviews to minimize the trauma to the child. The district attorney shall convene the multidisciplinary investigative team in accordance with the protocol. The multidisciplinary investigative team shall consist of those individuals and agencies responsible for investigating the abuse or for providing services to the child and shall at a minimum include a health care provider, county caseworker and law enforcement official.

(d) Child fatality or near fatality review team and written report.--

(1) A child fatality or near fatality review team shall be convened by a county agency in accordance with a protocol developed by the county agency, the department and the district attorney in a case when a child dies or nearly dies as a result of child abuse as to which there is an indicated report or when the county agency has not made a status determination within 30 days. The team may convene after a county agency makes a determination of an indicated report and shall convene no later than 31 days from the receipt of the oral report to the department of the suspected child abuse. A county agency in the county where the abuse occurred and in any county where the child resided within the 16 months preceding the fatality or near fatality shall convene a child fatality or near fatality review team. A team shall consist of at least six individuals who are broadly representative of the county where the team is established and who have expertise in prevention and treatment of child abuse. With consideration given to the circumstances of each case and availability of individuals to serve as members, the team may consist of the following individuals:

(i) A staff person from the county agency.

(ii) A member of the advisory committee of the county agency.

(iii) A health care professional.

(iv) A representative of a local school, educational program or child care or early childhood development program.

(v) A representative of law enforcement or the district attorney.

(vi) An attorney-at-law trained in legal representation of children or an individual trained under 42 Pa.C.S. § 6342 (relating to court-appointed special advocates).

(vii) A mental health professional.

(viii) A representative of a children's advocacy center that provides services to children in the county. The individual under this subparagraph must not be an employee of the county agency.

(ix) The county coroner or forensic pathologist.

(x) A representative of a local domestic violence program.

(xi) A representative of a local drug and alcohol program.

(xii) An individual representing parents.

(xiii) Any individual whom the county agency or child fatality or near fatality review team determines is necessary to assist the team in performing its duties.

(2) Members of the team shall be responsible for all of the following:

(i) Maintaining confidentiality of information under sections 6339 (relating to confidentiality of reports) and 6340.

(ii) Providing and discussing relevant case-specific information.

(iii) Attending and participating in all meetings and activities as required.

(iv) Assisting in the development of the report under paragraph (4)(v).

(3) The county agency, in accordance with the protocol and in consultation with the team, shall appoint an individual who is not an employee of the county agency to serve as chairperson.

(4) The team shall perform the following:

(i) Review the circumstances of the child's fatality or near fatality resulting from suspected or substantiated child abuse.

(ii) Review the delivery of services to the abused child and the child's family provided by the county agency and review services provided to the perpetrator by the county agency in each county where the child and family resided within the 16 months preceding the fatality or near fatality and the services provided to the child, the child's family and the perpetrator by other public and private community agencies or professionals. This subparagraph includes law enforcement, mental health services, programs for young children and children with special needs, drug and alcohol programs, local schools and health care providers.

(iii) Review relevant court records and documents related to the abused child and the child's family.

(iv) Review the county agency's compliance with statutes and regulations and with relevant policies and procedures of the county agency.

(v) Within 90 days of convening, submit a final written report on the child fatality or near fatality to the department and designated county officials under section 6340(a)(11). Within 30 days after submission of the report to the department, the report shall be made available, upon request, to other individuals to whom confidential reports may be released, as specified by section 6340. The report shall be made available to the public, but identifying information shall be removed from the contents of the report except for disclosure of: the identity of a deceased child; if the child was in the custody of a public or private agency, the identity of the agency; the identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality; and the identity of any county agency that convened a child fatality or near fatality review team in respect to the child. The report shall not be released to the public if the district attorney certifies that release of the report may compromise a pending criminal investigation or proceeding. Certification by the district attorney shall stay the release of the report for a period of 60 days, at which time the report shall be released unless a new certification is made by the district attorney. The report shall include:

(A) Deficiencies and strengths in:

(I) compliance with statutes and regulations; and

(II) services to children and families.

(B) Recommendations for changes at the State and local levels on:

(I) reducing the likelihood of future child fatalities and near fatalities directly related to child abuse and neglect;

(II) monitoring and inspection of county agencies; and

(III) collaboration of community agencies and service providers to prevent child abuse and neglect.

(d.1) Release by county agency.--Prior to completing its child fatality or near fatality report, the investigating county agency may release the following information to the public concerning a child who died or nearly died as a result of suspected or substantiated child abuse:

(1) The identity of the child, only in the case of a child's fatality.

(2) If the child was in the custody of a public or private agency, the identity of the agency.

(3) The identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality.

(4) A description of services provided under paragraph (3).

(e) Response by department.--Within 45 days of receipt of a report of a child fatality or near fatality under subsection (d), the department shall review the findings and recommendations of the report and provide a written response to the county agency and the child fatality review team or near fatality review team. The department's response to the report of the child fatality or near fatality review team shall be made available, upon request, to other individuals to whom confidential reports may be released, as specified by section 6340. The department's response shall be made available to the public, but identifying information shall be removed from the contents of the response, except for disclosure of: the identity of a deceased child; if the child was in the custody of a public or private agency, the identity of the agency; the identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality; and the identity of any county agency that convened a child fatality or near fatality review team in respect to the child. The response shall not be released to the public if the district attorney certifies that release of the response may compromise a pending criminal investigation or proceeding. Certification by the district attorney shall stay the release of the report for a period of 60 days, at which time the report shall be released unless a new certification is made by the district attorney.

(f) Construction.--The provisions of this section shall be construed to assist in the improvement of services designed to identify and prevent child abuse. The provisions shall not be construed to impede or interfere with criminal prosecutions of persons who have committed child abuse.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1996; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; July 3, 2008, P.L.276, No.33, eff. 180 days; Dec. 18, 2013, P.L.1235, No.123, eff. 90 days; May 14, 2014, P.L.645, No.44, eff. Dec. 31, 2014)

2014 Amendment. Act 44 added subsec. (d.1).

2013 Amendment. Act 123 amended subsecs. (b) and (c).

2008 Amendment. Act 33 added subsecs. (d), (e) and (f).

2002 Amendment. Act 201 amended subsec. (a).

Cross References. Section 6365 is referred to in sections 6334.1, 6340, 6343.1, 6368, 6509 of this title.



Section 6366 - Continuous availability to receive reports

Each county agency shall receive 24 hours a day, seven days a week, all reports, both oral and written, of suspected child abuse in accordance with this chapter, the county plan for the provision of child protective services and the regulations of the department.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6367 - Reports to department and coroner

(a) Reports to department.--Upon the receipt of each report of suspected child abuse made pursuant to this chapter, the county agency shall immediately transmit a child abuse report summary as provided in section 6313 (relating to reporting procedure) to the department. Supplemental reports shall be made at regular intervals thereafter in a manner and form the department prescribes by regulation to the end that the department is kept fully informed and up-to-date concerning the status of reports of child abuse.

(b) Reports to coroner.--The county agency shall give telephone notice and forward immediately a copy of reports made pursuant to this chapter which involve the death of a child to the appropriate coroner pursuant to section 6317 (relating to mandatory reporting and postmortem investigation of deaths).

(c) Child deaths and near fatalities.--A county agency shall immediately provide information to the department regarding its involvement with the child and with the child's parent, guardian or custodian when a child dies or nearly dies and child abuse is suspected. The county agency shall inform the department of any history of child protective or general protective services provided to the child prior to the child's death or near fatality and of services provided to other children of the child's parent, guardian or custodian by the county agency or by court order. The county agency shall inform the department if the child was in the agency's custody at the time of the child's death or near fatality. The county agency shall provide this information in writing on forms provided by the department within 48 hours of the oral report.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment. Act 33 added subsec. (c).

Cross References. Section 6367 is referred to in section 6341 of this title.



Section 6368 - Investigation of reports

(a) Response to direct reports.--Upon receipt of a report of suspected child abuse by a perpetrator from an individual, the county agency shall ensure the safety of the child and any other child in the child's home and immediately contact the department in accordance with the provisions of section 6334 (relating to disposition of complaints received).

(b) Response to reports referred to county agency by department.--Upon receipt of a report of suspected child abuse from the department, the county agency shall immediately commence an investigation and see the child within the following time frames:

(1) Immediately, if:

(i) emergency protective custody is required, has been or will be taken; or

(ii) it cannot be determined from the report whether emergency protective custody is needed.

(2) Within 24 hours of receipt of the report in all other cases.

(c) Investigation.--An investigation under this section shall include the following:

(1) A determination of the safety of or risk of harm to the child or any other child if each child continues to remain in the existing home environment.

(2) A determination of the nature, extent and cause of any condition listed in the report.

(3) Any action necessary to provide for the safety of the child or any other child in the child's household.

(4) The taking of photographic identification of the child or any other child in the child's household, which shall be maintained in the case file.

(5) Communication with the department's service under section 6332 (relating to establishment of Statewide toll-free telephone number).

(d) Investigative actions.--During the investigation, all of the following shall apply:

(1) The county agency shall provide or arrange for services necessary to protect the child while the agency is making a determination under this section.

(2) If the investigation indicates bodily injury, the county agency may require that a medical examination by a certified medical practitioner be performed on the child.

(3) Where there is reasonable cause to suspect that there is a history of prior or current abuse, the medical practitioner has the authority to arrange for further medical tests or the county agency has the authority to request further medical tests.

(4) The investigation shall include interviews with all subjects of the report, including the alleged perpetrator. If a subject of the report is not able to be interviewed or cannot be located, the county agency shall document its reasonable efforts to interview the subject and the reasons for its inability to interview the subject. The interview may be reasonably delayed if notice of the investigation has been delayed pursuant to subsection (m).

(e) Review of indicated reports.--A final determination that a report of suspected child abuse is indicated shall be approved by:

(1) the county agency administrator or a designee and reviewed by a county agency solicitor, when the county agency is investigating; or

(2) the secretary or a designee and reviewed by legal counsel for the department, when the department is investigating.

(f) Final determination.--Immediately upon conclusion of the child abuse investigation, the county agency shall provide the results of its investigation to the department in a manner prescribed by the department. Within three business days of receipt of the results of the investigation from the county agency, the department shall send notice of the final determination to the subjects of the report, other than the abused child. The determination shall include the following information:

(1) The status of the report.

(2) The perpetrator's right to request the secretary to amend or expunge the report.

(3) The right of the subjects of the report to services from the county agency.

(4) The effect of the report upon future employment opportunities involving children.

(5) The fact that the name of the perpetrator, the nature of the abuse and the final status of a founded or indicated report will be entered in the Statewide database, if the perpetrator's Social Security number or date of birth are known.

(6) The perpetrator's right to file an appeal of an indicated finding of abuse pursuant to section 6341 (relating to amendment or expunction of information) within 90 days of the date of notice.

(7) The perpetrator's right to a fair hearing on the merits on an appeal of an indicated report filed pursuant to section 6341.

(8) The burden on the investigative agency to prove its case by substantial evidence in an appeal of an indicated report.

(g) Notice.--Notice under subsection (f) shall constitute mailing of the final determination to the recipient's last known address. The determination is presumed received when not returned by the postal authorities as undeliverable. If the determination is returned as undeliverable, the entry in the Statewide database shall include information that the department was unable to provide notice. No further efforts to provide notice shall be required, except that the department shall resume reasonable efforts to provide notice if new information is received regarding the whereabouts of an individual who is entitled to receive notice under subsection (f).

(h) Notice to mandated reporter.--If a report was made by a mandated reporter under section 6313 (relating to reporting procedure), the department shall notify the mandated reporter who made the report of suspected child abuse of all of the following within three business days of the department's receipt of the results of the investigation:

(1) Whether the child abuse report is founded, indicated or unfounded.

(2) Any services provided, arranged for or to be provided by the county agency to protect the child.

(i) Investigation concerning a school or child-care service employee.--

(1) Upon notification that an investigation involves suspected child abuse by a school or child-care service employee, including, but not limited to, a service provider, independent contractor or administrator, the school or child-care service shall immediately implement a plan of supervision or alternative arrangement for the individual under investigation to ensure the safety of the child and other children who are in the care of the school or child-care service.

(2) The plan of supervision or alternative arrangement shall be approved by the county agency and kept on file with the agency until the investigation is completed.

(j) Referral for investigation.--If the complaint of suspected abuse is determined to be one that cannot be investigated under this chapter because the person accused of the abuse is not a perpetrator within the meaning of section 6303 (relating to definitions), but does suggest the need for investigation, the county agency shall immediately transmit the information to the appropriate law enforcement officials in accordance with the county protocols for multidisciplinary investigative teams required under section 6365(c) (relating to services for prevention, investigation and treatment of child abuse).

(k) Need for social services.--If the investigation determines that the child is being harmed by factors beyond the control of the parent or other person responsible for the child's welfare, the county agency shall promptly take all steps available to remedy and correct these conditions, including the coordination of social services for the child and the family or referral of the family to appropriate agencies for the provision of services.

(l) Notice of investigation.--

(1) Prior to interviewing a subject of a report, the county agency shall orally notify the subject, except for the alleged victim, who is about to be interviewed of the following information:

(i) The existence of the report.

(ii) The subject's rights under 42 Pa.C.S. §§ 6337 (relating to right to counsel) and 6338 (relating to other basic rights).

(iii) The subject's rights pursuant to this chapter in regard to amendment or expungement.

(iv) The subject's right to have an attorney present during the interview.

(2) Written notice shall be given to the subject within 72 hours following oral notification, unless delayed as provided in subsection (m).

(m) Delay of notification.--The notice under subsection (l)(2) may be reasonably delayed, subject to the following:

(1) If the notification is likely to:

(i) threaten the safety of a victim, a subject of the report who is not a perpetrator or the investigating county agency worker;

(ii) cause the perpetrator to abscond; or

(iii) significantly interfere with the conduct of a criminal investigation.

(2) The written notice shall be provided to all subjects of the report prior to the county agency reaching a finding on the validity of the report.

(n) Completion of investigation.--Investigations shall be completed in accordance with the following:

(1) Investigations to determine whether to accept the family for service and whether a report is founded, indicated or unfounded shall be completed within 60 days in all cases.

(2) If, due to the particular circumstances of the case, the county agency cannot complete the investigation within 30 days, the particular reasons for the delay shall be described in the child protective service record and made available to the department for purposes of determining whether either of the following occurred:

(i) The county agency strictly followed the provisions of this chapter.

(ii) The county agency is subject to action as authorized under section 6343 (relating to investigating performance of county agency).

(3) Where a petition has been filed under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) alleging that a child is a dependent child, the county agency shall make all reasonable efforts to complete the investigation to enable the hearing on the petition to be held as required by 42 Pa.C.S. § 6335 (relating to release or holding of hearing).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1996; Oct. 27, 2006, P.L.1192, No.126, eff. 60 days; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; Dec. 18, 2013, P.L.1170, No.108, eff. Dec. 31, 2014; Dec. 18, 2013, P.L.1235, No.123, eff. 90 days)

2013 Amendments. Act 108 added subsecs. (e), (f), (g) and (h) and Act 123 amended the entire section. Act 123 overlooked the amendment by Act 108, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 6368.

2006 Amendments. Section 3 of Act 126 provided that the Department of Public Welfare may promulgate rules and regulations to administer and enforce the amendment of section 6368 effected by Act 126.

1994 Amendment. See section 9 of Act 151 in the appendix to this title for special provisions relating to Department of Public Welfare study.

Cross References. Section 6368 is referred to in sections 6338, 6362 of this title.



Section 6369 - Taking child into protective custody (Repealed)

2014 Repeal. Section 6369 was repealed April 15, 2014, P.L.417, No.33, effective December 31, 2014.



Section 6370 - Voluntary or court-ordered services; findings of child abuse

(a) General rule.--Based on the investigation and evaluation conducted pursuant to this chapter, the county agency shall provide or contract with private or public agencies for the protection of the child at home whenever possible and those services necessary for adequate care of the child when placed in protective custody. Prior to offering these services to a family, the agency shall explain that it has no legal authority to compel the family to receive the services but may inform the family of the obligations and authority of the county agency to initiate appropriate court proceedings.

(b) Initiation of court proceeding.--

(1) In those cases in which an appropriate offer of service is refused and the county agency determines that the best interests of the child require court action, the county agency shall initiate the appropriate court proceeding. The county agency shall assist the court during all stages of the court proceeding in accordance with the purposes of this chapter.

(2) (i) If the county agency deems it appropriate in a dependency or delinquency proceeding, including an instance in which the alleged perpetrator has access or poses a threat to a child, the county agency may petition the court under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) for a finding of child abuse.

(ii) If the court makes a specific finding that child abuse as defined by this chapter has not occurred, the county agency shall consider the court's finding to be a determination that the report of suspected abuse was an unfounded report. The county agency shall immediately notify the department of the change in the status of the report from an indicated report to an unfounded report. Upon notice, the department shall be responsible for expunging the indicated report consistent with the expunction requirements of this chapter.

(iii) If there is a determination that the subjects of the unfounded report need services provided or arranged by the county agency, the county agency may retain those records only if it specifically identifies the report as an unfounded report of suspected child abuse.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References. Section 6370 is referred to in section 6340 of this title.



Section 6371 - Rehabilitative services for child and family

The county agency shall provide or arrange for and monitor rehabilitative services for children and their families on a voluntary basis or under a final or intermediate order of the court.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6372 - Protecting well-being of children maintained outside home

The county agency shall be as equally vigilant of the status, well-being and conditions under which a child is living and being maintained in a facility other than that of a parent, custodian or guardian from which the child has been removed as the service is of the conditions in the dwelling of the parent, custodian or guardian. Where the county agency finds that the placement for any temporary or permanent custody, care or treatment is for any reason inappropriate or harmful in any way to the physical or mental well-being of the child, it shall take immediate steps to remedy these conditions including petitioning the court.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6373 - General protective services responsibilities of county agency

(a) Program objectives.--Each county agency is responsible for administering a program of general protective services to children and youth that is consistent with the agency's objectives to:

(1) Keep children in their own homes, whenever possible.

(2) Prevent abuse, neglect and exploitation.

(3) Overcome problems that result in dependency.

(4) Provide temporary, substitute placement in a foster family home or residential child-care facility for a child in need of care.

(5) Reunite children and their families whenever possible when children are in temporary, substitute placement.

(6) Provide a permanent, legally assured family for a child in temporary, substitute care who cannot be returned to his own home.

(7) Provide services and care ordered by the court for children who have been adjudicated dependent.

(b) Efforts to prevent need for removal from home.--In its effort to assist the child and the child's parents, pursuant to Federal regulations, the county agency will make reasonable efforts prior to the placement of a child in foster care to prevent or eliminate the need for removal of the child from his home and to make it possible for the child to return to home.

(c) Assistance in obtaining available benefits.--The county agency shall aid the child and the family in obtaining benefits and services for which they may qualify under Federal, State and local programs.

(d) Duplication of services.--Except where ordered by the court in a proceeding brought under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), a county agency shall not be required to duplicate services which are the statutory responsibility of any other agency.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment. Act 151 added section 6373.



Section 6374 - Principles and goals of general protective services

(a) Primary purpose.--The primary purpose of general protective services is to protect the rights and welfare of children so that they have an opportunity for healthy growth and development.

(b) Assistance to parents.--Implicit in the county agency's protection of children is assistance to parents in recognizing and remedying conditions harmful to their children and in fulfilling their parental duties more adequately.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment. Act 151 added section 6374.



Section 6375 - County agency requirements for general protective services

(a) Duties of county agency.--The county agency shall make available a program of general protective services within each agency. The county agency shall perform those functions assigned by this chapter and others that would further the purposes of this chapter. It shall have sufficient staff of sufficient qualifications to fulfill the purposes of this chapter and be organized in a way as to maximize the continuity of responsibility, care and service of individual workers toward individual children and families. The department by regulation shall set forth staff-to-family ratios for the receipt and assessment of reports of children in need of protective services and for the provision of services to neglected children and their families.

(b) Organization of county agency.--Each county agency shall be organized and staffed to ensure that the agency can provide intake for general protective services. Intake occurs when a report or referral is made to the agency or when a parent or person responsible for the child's welfare requests the assistance of the agency.

(c) Assessment for services.--

(1) Within 60 days of receipt of a report, an assessment shall be completed and a decision on whether to accept the family for service shall be made. The county agency shall provide or arrange for services necessary to protect the child during the assessment period.

(1.1) The county agency shall immediately notify the department upon the completion of the assessment whether the report was determined to be valid or invalid and whether the family was accepted for services or referred to community services.

(1.2) The county agency shall immediately notify the department upon the closure of services for a child or family that has been accepted for services.

(2) Each county agency shall implement a State-approved risk assessment process in performance of its duties.

(d) Receiving and assessing reports.--The county agency shall be the sole civil agency responsible for receiving and assessing all reports of children in need of protective services made pursuant to this chapter for the purpose of providing protective services to prevent abuse or neglect to children and to provide or arrange for and monitor the provision of those services necessary to safeguard and ensure the child's well-being and development and to preserve and stabilize family life wherever appropriate. The department may waive the receipt and assessment requirement pursuant to section 6361 (relating to organization for child protective services). Nothing in this subsection limits 42 Pa.C.S. § 6304 (relating to powers and duties of probation officers).

(e) Family service plan.--The county agency shall prepare a written family service plan in accordance with regulations adopted by the department.

(f) Types of services.--Each county agency shall make available for the prevention and treatment of child abuse and neglect: multidisciplinary teams, instruction and education for parenthood and parenting skills, protective and preventive social counseling, emergency caretaker services, emergency shelter care, emergency medical services, part-day services, out-of-home placement services, therapeutic activities for the child and family directed at alleviating conditions that present a risk to the safety and well-being of a child and any other services required by department regulations.

(g) Monitoring, evaluating and assessing.--The county agency shall frequently monitor the provision of services, evaluate the effectiveness of the services, conduct in-home visits and make a periodic assessment of the risk of harm to the child, which shall include maintaining an annually updated photograph of the child and verification of the identification of the child.

(h) Emergency coverage.--As part of its general protective services program, a county agency shall provide 24-hour-a-day emergency coverage and be accessible to the public.

(i) Protective custody.--Pursuant to section 6315 (relating to taking child into protective custody) and after receipt of a court order, the county agency shall take a child into protective custody to protect the child from abuse or further neglect. No county agency worker may take custody of a child without judicial authorization based on the merits of the situation.

(j) Court action.--If the county agency determines that protective services are in the best interest of a child and if an offer of those services is refused or if any other reason exists to warrant court action, the county agency shall initiate the appropriate court proceedings.

(k) Adjudication of dependency.--The county agency shall maintain its responsibility for petitioning the court when necessary for the adjudication of dependency of a child pursuant to 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(l) Assistance to court.--The county agency shall assist the court during all stages of a court proceeding in accordance with the purposes of this chapter.

(m) Weekly face-to-face contacts.--For those children assessed under this section as being at high risk for abuse or neglect who are remaining in or returning to the home in which the abuse or neglect occurred, the county agency shall ensure that those children are seen at least once a week, either directly by a county agency worker or through purchase of service, until they are no longer assessed as being at high risk for abuse or neglect.

(n) Transfer of files between county agencies.--Whenever a county agency transfers to another county agency a file relating to a child who receives or is in need of protective services under this chapter, the file shall include any photographic identification and an annual photograph taken of the child.

(o) Availability of information.--Information related to reports of a child in need of general protective services shall be available to individuals and entities to the extent they are authorized to receive information under section 6340 (relating to release of information in confidential reports).

(Dec. 16, 1994, P.L.1292, No.151; Nov. 24, 1999, P.L.542, No.50, eff. 60 days; Oct. 27, 2006, P.L.1192, No.126, eff. 60 days; Dec. 18, 2013, P.L.1167, No.107, eff. Jan. 1, 2014; Apr. 7, 2014, P.L.388, No.29, eff. Dec. 31, 2014)

2014 Amendment. Act 29 amended subsec. (c).

2013 Amendment. Act 107 added subsec. (o). See section 6 of Act 107 in the appendix to this title for special provisions relating to applicability.

2006 Amendment. Act 126 amended subsec. (g) and added subsec. (n). Section 3 of Act 126 provided that the Department of Public Welfare may promulgate rules and regulations to administer and enforce the amendment of section 6375 effected by Act 126.

1999 Amendment. Act 50 added subsec. (m).

1994 Amendment. Act 151 added section 6375, effective July 1, 1997, except as to subsec. (c)(2). See section 10(1) of Act 151 in the appendix to this title for special provisions relating to the effective date of subsec. (c)(2).



Section 6376 - Appeals with respect to general protective services

(a) Right to appeal.--A custodial parent or person who has primary responsibility for the welfare of a child may appeal the county agency's decision to accept the family for services. Written notice of this right, along with an explanation of the agency's decision, shall be given to the family within seven days of the decision to accept for service. The department has no authority to modify an order of a court of common pleas.

(b) Receipt and grounds of appeal.--Appeals must be received by the county agency within 45 days of the date when the notice was mailed to the custodial parent or person who has primary responsibility for the welfare of a child. Requests must be made on the grounds that the child is or is not at risk of abuse or neglect.

(c) Review and decision and request for hearing.--The county agency shall review the request and issue a written decision within 45 days of receipt of the appeal. If the agency denies the request, the custodial parent or person who has primary responsibility for the welfare of a child may request a hearing before the department. The request must be made within 45 days of the date of the county agency's decision.

(d) Hearing.--If a hearing is requested, the secretary or his designated agent shall schedule a hearing pursuant to Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, and applicable department regulations. The burden of proof in the hearing shall be on the county agency. The department shall assist the county agency as necessary.

(e) Order.--The department is authorized and empowered to make any appropriate order regarding records to make them accurate or consistent with the requirements of this chapter.

(f) Other appeals.--Action by a custodial parent or person who has primary responsibility for the welfare of a child under this section does not preclude his right to exercise other appeals available through department regulations or the courts.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment. Act 151 added section 6376.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsection (d), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 6377 - Caseloads

The department by regulation shall set forth staff-to-family ratios for general protective services.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment. Act 151 added section 6377.



Section 6378 - Purchase of services

Except for the receipt and assessment of reports alleging a need for protective services, the county agency may purchase and utilize the services of any appropriate public or private agency. The department shall promulgate regulations establishing standards and qualifications of persons or agencies providing services for a county agency. The department may, by regulation, provide for the establishment of regional facilities or a regional coordination of licensed professional service providers to provide county agencies with access to licensed physicians and psychologists, as required by this section.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment. Act 151 added section 6378.



Section 6381 - Evidence in court proceedings

(a) General rule.--In addition to the rules of evidence provided under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the rules of evidence in this section shall govern in child abuse proceedings in court or in any department administrative hearing pursuant to section 6341 (relating to amendment or expunction of information).

(b) Reports of unavailable persons.--Whenever a person required to report under this chapter is unavailable due to death or removal from the jurisdiction of the court, the written report of that person shall be admissible in evidence in any proceedings arising out of child abuse other than proceedings under Title 18 (relating to crimes and offenses). Any hearsay contained in the reports shall be given such weight, if any, as the court determines to be appropriate under all of the circumstances. However, any hearsay contained in a written report shall not of itself be sufficient to support an adjudication based on abuse.

(c) Privileged communications.--Except for privileged communications between a lawyer and a client and between a minister and a penitent, a privilege of confidential communication between husband and wife or between any professional person, including, but not limited to, physicians, psychologists, counselors, employees of hospitals, clinics, day-care centers and schools and their patients or clients, shall not constitute grounds for excluding evidence at any proceeding regarding child abuse or the cause of child abuse.

(d) Prima facie evidence of abuse.--Evidence that a child has suffered child abuse of such a nature as would ordinarily not be sustained or exist except by reason of the acts or omissions of the parent or other person responsible for the welfare of the child shall be prima facie evidence of child abuse by the parent or other person responsible for the welfare of the child.

(e) Child victims and witnesses.--In addition to the provisions of this section, any consideration afforded to a child victim or witness pursuant to 42 Pa.C.S. Ch. 59 Subch. D (relating to child victims and witnesses) in any prosecution or adjudication shall be afforded to a child in child abuse proceedings in court or in any department administrative hearing pursuant to section 6341.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 18, 2013, P.L.1170, No.108, eff. Dec. 31, 2014)

2013 Amendment. Act 108 added subsec. (e).

1994 Amendment. Act 151 amended subsecs. (a) and (d).



Section 6382 - Guardian ad litem for child in court proceedings (Repealed)

2000 Repeal. Section 6382 was repealed May 10, 2000, P.L.74, No.18, effective in 60 days.



Section 6383 - Education and training

(a) Duties of department and county agencies.--The department and each county agency, both jointly and individually, shall conduct a continuing publicity and education program for the citizens of this Commonwealth aimed at the prevention of child abuse and child neglect, including the prevention of newborn abandonment, the identification of abused and neglected children and the provision of necessary ameliorative services to abused and neglected children and their families. The department and each county agency shall conduct an ongoing training and education program for local staff, persons required to make reports and other appropriate persons in order to familiarize those persons with the reporting and investigative procedures for cases of suspected child abuse and the rehabilitative services that are available to children and families. In addition, the department shall, by regulation, establish a program of training and certification for persons classified as protective services workers. The regulations shall provide for the grandfathering of all current permanent protective services workers as certified protective services workers. Upon request by the county agency and approval of the department, the agency may conduct the training of the county's protective services workers.

(a.1) Study by department.--The department shall conduct a study to determine the extent of the reporting of suspected child abuse in this Commonwealth where the reports upon investigation are determined to be unfounded and to be knowingly false and maliciously reported or it is believed that a minor was persuaded to make or substantiate a false and malicious report. The department shall submit the report to the Governor, General Assembly and Attorney General no later than June 1, 1996. The report shall include the department's findings and recommendations on how to reduce the incidence of knowingly false and malicious reporting.

(a.2) Information for mandated and permissive reporters.--

(1) In addition to the requirements of subsection (a), the department shall provide specific information related to the recognition and reporting of child abuse on its Internet website in forms, including, but not limited to, the following:

(i) Website content.

(ii) Printable booklets and brochures.

(iii) Educational videos.

(iv) Internet-based interactive training exercises.

(2) Information shall be pertinent to both mandated and permissive reporters and shall address topics, including, but not limited to:

(i) Conduct constituting child abuse under this chapter.

(ii) Persons classified as mandated reporters.

(iii) Reporting requirements and procedures.

(iv) The basis for making a report of suspected child abuse.

(v) Penalties for failure to report.

(vi) Background clearance requirements for individuals who work or volunteer with children.

(vii) Recognition of the signs and symptoms of child abuse.

(viii) Alternative resources to assist with concerns not related to child abuse.

(3) The department shall include the following with all certifications provided pursuant to section 6344(b)(2) (relating to employees having contact with children; adoptive and foster parents):

(i) Information that certain persons are required by law to report suspected child abuse.

(ii) The Internet address where the information and guidance required by this subsection can be obtained.

(iii) A telephone number and mailing address where guidance materials can be requested by individuals who cannot access the department's Internet website.

(4) The department shall implement this subsection within 180 days of the effective date of this subsection.

(b) Duties of Department of State.--

(1) The Department of State shall make training and educational programs and materials available for all professional licensing boards whose licensees are charged with responsibilities for reporting child abuse under this chapter with a program of distributing educational materials to all licensees.

(2) Each licensing board with jurisdiction over professional licensees identified as mandated reporters under this chapter shall promulgate regulations within one year of the effective date of this subsection on the responsibilities of mandated reporters. These regulations shall clarify that the provisions of this chapter take precedence over any professional standard that might otherwise apply in order to protect children from abuse.

(3) Each licensing board with jurisdiction over professional licensees identified as mandated reporters under this chapter shall:

(i) Require all persons applying for a license or certification issued by the licensing board to submit documentation acceptable to the licensing board of the completion of at least three hours of approved child abuse recognition and reporting training. Training shall address, but shall not be limited to, recognition of the signs of child abuse and the reporting requirements for suspected child abuse in this Commonwealth. Training shall be approved by the department. The training may occur as part of the continuing education requirement of the license.

(ii) Require all persons applying for the renewal of a license or certification issued by the licensing board to submit documentation acceptable to the licensing board of the completion of at least two hours of approved continuing education per licensure cycle. Continuing education shall address, but shall not be limited to, recognition of the signs of child abuse and the reporting requirements for suspected child abuse in this Commonwealth. Continuing education curricula shall be approved by the licensing board in consultation with the department. The two hours of continuing education on child abuse recognition and reporting shall be completed by each licensee as a portion of the total continuing education required for biennial license renewal.

(4) A licensing board with jurisdiction over professional licensees identified as mandated reporters under this chapter may exempt an applicant or licensee from the training or continuing education required by paragraph (3) if all of the following apply:

(i) The applicant or licensee submits documentation acceptable to the licensing board that the person has already completed child abuse recognition training.

(ii) The training was:

(A) required by section 1205.6 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, and the training program was approved by the Department of Education in consultation with the department; or

(B) required by the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, and the training program was approved by the department.

(iii) The amount of training received equals or exceeds the amount of training or continuing education required by paragraph (3).

(5) Upon biennial renewal of a license, a licensing board shall provide to professional licensees under its jurisdiction identified as mandated reporters information related to mandatory reporting of child abuse and the reporting requirements of licensees.

(6) A professional licensee identified as a mandated reporter may apply to the licensing board with jurisdiction over the licensee for an exemption from the training or continuing education required by paragraph (3). A licensing board may exempt the licensee if the licensee submits documentation acceptable to the licensing board that the licensee should not be subject to the training or continuing education requirement.

(c) Training of persons subject to department regulation.--

(1) The following persons shall be required to meet the child abuse recognition and reporting training requirements of this subsection:

(i) Operators of institutions, facilities or agencies which care for children and are subject to supervision by the department under Article IX of the Public Welfare Code, and their employees who have direct contact with children.

(ii) Foster parents.

(iii) Operators of facilities and agencies which care for children and are subject to licensure by the department under Article X of the Public Welfare Code and their employees who have direct contact with children.

(iv) Caregivers in family child-care homes which are subject to licensure by the department under Article X of the Public Welfare Code and their employees who have direct contact with children.

(v) The adult family member who is a person responsible for the child's welfare and is providing services to a child in a family living home, a community home for individuals with an intellectual disability or a host home which is subject to supervision or licensure by the department under Articles IX and X of the Public Welfare Code.

(2) Within six months of the effective date of this subsection, operators and caregivers shall receive three hours of training prior to the issuance of a license or approval certificate and three hours of training every five years thereafter.

(3) Employees who have direct contact with children and foster parents shall receive three hours of training within six months of the issuance of a license or approval certificate and three hours of training every five years thereafter. New employees and new foster parents shall receive three hours of training within 90 days of hire or approval as a foster parent and three hours of training every five years thereafter.

(4) Training curriculum shall be approved by the department and shall address, but not be limited to, the following:

(i) Recognition of the signs of abuse and reporting requirements for suspected abuse in this Commonwealth.

(ii) For institutions, facilities and agencies under paragraph (1)(i), their policies related to reporting of suspected abuse.

(5) A person may be exempted from the requirements of this subsection if all of the following apply:

(i) The person provides documentation that the person has already completed child abuse recognition and reporting training.

(ii) The training was:

(A) required by section 1205.6 of the Public School Code of 1949, and the training program was approved by the Department of Education in consultation with the department; or

(B) required by this chapter and the training program was approved by the department.

(iii) The amount of training received equals or exceeds the amount of training required by this subsection.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Direct contact with children." The care, supervision, guidance or control of children or routine interaction with children.

"Operator." An executive or facility director. The term does not include a person who is not involved in managerial decisions related to the provision of services for or care of children with regard to any of the following:

(1) Personnel.

(2) Policy and procedures.

(3) Regulatory compliance.

(4) Services related to the general or medical care of children.

(5) Supervision of children.

(6) Safety of children.

(Dec. 16, 1994, P.L.1292, No.151; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; Apr. 15, 2014, P.L.411, No.31, eff. Dec. 31, 2014; Apr. 15, 2014, P.L.417, No.33, eff. Dec. 31, 2014; Oct. 22, 2014, P.L.2529, No.153, eff. Dec. 31, 2014; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended subsec. (c)(1), (2) and (3).

2014 Amendments. Act 31 added subsecs. (b)(3), (4), (5) and (6), (c) and (d), Act 33 added subsec. (a.2) and Act 153 amended subsec. (a.2)(3). Section 2 of Act 31 provided that the amendment shall apply to persons applying for a license, certification, approval or registration, or for the renewal of a license, certification, approval or registration, on or after January 1, 2015.

2002 Amendment. Act 201 amended subsec. (a).

1994 Amendment. Section 10 of Act 151 provided that the amendment of subsec. (a) shall take effect July 1, 1996, and the remainder of the section shall take effect July 1, 1995.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in subsections (b) and (c), was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.

Cross References. Section 6383 is referred to in section 6509 of this title.



Section 6384 - Legislative oversight

A committee of the Senate designated by the President pro tempore of the Senate and a committee of the House of Representatives designated by the Speaker of the House of Representatives, either jointly or separately, shall review the manner in which this chapter has been administered at the State and local level for the following purposes:

(1) Providing information that will aid the General Assembly in its oversight responsibilities.

(2) Enabling the General Assembly to determine whether the programs and services mandated by this chapter are effectively meeting the goals of this chapter.

(3) Assisting the General Assembly in measuring the costs and benefits of this program and the effects and side-effects of mandated program services.

(4) Permitting the General Assembly to determine whether the confidentiality of records mandated by this chapter is being maintained at the State and local level.

(5) Providing information that will permit State and local program administrators to be held accountable for the administration of the programs mandated by this chapter.

Cross References. Section 6384 is referred to in section 6340 of this title.



Section 6385 - Reimbursement to county agencies

The department shall certify in accordance with the needs-based budgeting provisions of Article VII of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, a level of funds sufficient to meet the cost of services required by the provisions of this chapter which are reasonable and allowable as defined in Article VII.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

1994 Amendment. Act 151 added section 6385.

References in Text. The short title of the act of June 13, 1967, P.L.31, No.21, known as the Public Welfare Code, referred to in this section, was amended by the act of December 28, 2015, P.L.500, No.92. The amended short title is now the Human Services Code.



Section 6386 - Mandatory reporting of children under one year of age

(a) When report to be made.--A health care provider shall immediately make a report or cause a report to be made to the appropriate county agency if the provider is involved in the delivery or care of a child under one year of age who is born and identified as being affected by any of the following:

(1) Illegal substance abuse by the child's mother.

(2) Withdrawal symptoms resulting from prenatal drug exposure unless the child's mother, during the pregnancy, was:

(i) under the care of a prescribing medical professional; and

(ii) in compliance with the directions for the administration of a prescription drug as directed by the prescribing medical professional.

(3) A Fetal Alcohol Spectrum Disorder.

(b) Safety or risk assessment.--The county agency shall perform a safety assessment or risk assessment, or both, for the child and determine whether child protective services or general protective services are warranted.

(c) County agency duties.--Upon receipt of a report under this section, the county agency for the county where the child resides shall:

(1) Immediately ensure the safety of the child and see the child immediately if emergency protective custody is required or has been or shall be taken or if it cannot be determined from the report whether emergency protective custody is needed.

(2) Physically see the child within 48 hours of receipt of the report.

(3) Contact the parents of the child within 24 hours of receipt of the report.

(4) Provide or arrange reasonable services to ensure the child is provided with proper parental care, control and supervision.

(Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; Jan. 22, 2014, P.L.6, No.4, eff. 90 days; July 1, 2015, P.L.94, No.15, eff. imd.)

2015 Amendment. Act 15 amended subsec. (a).






Chapter 65 - Newborn Protection

Chapter Notes

Enactment. Chapter 65 was added December 9, 2002, P.L.1549, No.201, effective in 60 days.

Cross References. Chapter 65 is referred to in section 6315 of this title; section 4306 of Title 18 (Crimes and Offenses).



Section 6501 - Short title of chapter

This chapter shall be known and may be cited as the Newborn Protection Act.



Section 6502 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child abuse." Child abuse as defined in section 6303(b) (relating to definitions).

"County agency" or "agency." County agency as defined in section 6303(a) (relating to definitions).

"Department." The Department of Public Welfare of the Commonwealth.

"Health care provider." A person who is licensed or certified by the laws of this Commonwealth to administer health care in the ordinary course of business or practice of a profession. For purposes of accepting a newborn as provided in section 6504(a)(1) (relating to accepting newborns) and for immunity provided pursuant to section 6507 (relating to immunity), the term includes administrative, managerial and security personnel and any other person employed by a hospital.

"Hospital." An institution having an organized medical staff which is primarily engaged in providing to inpatients, by or under the supervision of physicians, diagnostic and therapeutic services or rehabilitation services for the care or rehabilitation of people who are injured, disabled, pregnant, diseased, sick or mentally ill. The term includes facilities for the diagnosis and treatment of disorders within the scope of specific medical specialties, but not facilities caring exclusively for people with mental illness or those facilities primarily engaged in providing rehabilitation services or long-term care.

"Newborn." A child less than 28 days of age as reasonably determined by a physician.

"Police department." A public agency of a political subdivision having general police powers and charged with making arrests in connection with the enforcement of criminal or traffic laws.

"Police officer." A full-time or part-time employee assigned to criminal or traffic law enforcement duties of a police department of a county, city, borough, town or township. The term also includes a member of the State Police Force.

"Police station." The station or headquarters of a police department or a Pennsylvania State Police station or headquarters.

(July 2, 2014, P.L.843, No.91, eff. 60 days)

2014 Amendment. Act 91 amended the def. of "health care provider" and added the defs. of "police department," "police officer" and "police station."

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

Cross References. Section 6502 is referred to in section 6303 this title; section 4306 of Title 18 (Crimes and Offenses).



Section 6503 - Nonliability

A parent of a newborn shall not be criminally liable under any provision of Title 18 (relating to crimes and offenses) if the criteria set forth in 18 Pa.C.S § 4306 (relating to newborn protection) are met.



Section 6504 - Health care providers accepting newborns

(a) General rule.--A health care provider at a hospital shall do all of the following relating to a newborn accepted under this chapter:

(1) Take the newborn into protective custody as provided in section 6315(a)(3) (relating to taking child into protective custody) or 6504.1(a)(2) (relating to police officers accepting newborns).

(2) Perform a medical evaluation as well as perform any act necessary to care for and protect the physical health and safety of the newborn.

(3) Notify the county agency and the local municipal police department or the Pennsylvania State Police where no municipal police jurisdiction exists as provided in section 6505 (relating to reporting acceptance of newborns).

(b) Accepting newborns.--When a health care provider accepts a newborn pursuant to this chapter, a parent or police officer may provide a health care provider with information about the newborn's medical history and any identifying information.

(July 2, 2014, P.L.843, No.91, eff. 60 days)

2014 Amendment. Act 91 amended the section heading and subsecs. (a)(1) and (b).

Cross References. Section 6504 is referred to in sections 6502, 6504.1 of this title.



Section 6504.1 - Police officers accepting newborns

(a) Duties.--A police officer at a police station shall do all of the following relating to a newborn accepted under this chapter:

(1) Take the newborn into protective custody under section 6315(a)(5) (relating to taking child into protective custody).

(2) Ensure the newborn is transported to a hospital and placed into the care of a health care provider under section 6504 (relating to health care providers accepting newborns).

(b) Information.--When a police officer accepts a newborn pursuant to this chapter, a parent may provide the police officer with information about the newborn's medical history and any identifying information.

(July 2, 2014, P.L.843, No.91, eff. 60 days)

2014 Amendment. Act 91 added section 6504.1.

Cross References. Section 6504.1 is referred to in sections 6504, 6505 of this title.



Section 6505 - Reporting acceptance of newborns

A health care provider at a hospital shall in all cases notify the county agency and the local municipal police department or the Pennsylvania State Police where no municipal police jurisdiction exists immediately by telephone regarding a newborn accepted by a hospital under this chapter. A written report shall be submitted to the county agency and local municipal police department or the Pennsylvania State Police within 48 hours after the oral report. This section applies in the case of a hospital accepting a newborn pursuant to section 6504.1(a)(2) (relating to police officers accepting newborns). For purposes of this section, the term "health care provider" shall include administrative, managerial and security personnel employed by a hospital.

(July 2, 2014, P.L.843, No.91, eff. 60 days)

Cross References. Section 6505 is referred to in section 6504 of this title.



Section 6506 - Failure to report acceptance of newborns

A health care provider at a hospital who intentionally or knowingly fails to report the acceptance by a hospital of a newborn as required by this chapter commits a summary offense. A second or subsequent failure to report such acceptance is a misdemeanor of the third degree.

Cross References. Section 6506 is referred to in section 6507 of this title.



Section 6507 - Immunity

Except for a violation of section 6506 (relating to failure to report acceptance of newborns), no hospital, health care provider at a hospital or police department, police officer or administrative or managerial personnel of a police department shall be subject to civil liability or criminal penalty solely by reason of complying with the provisions of this chapter.

(July 2, 2014, P.L.843, No.91, eff. 60 days)

Cross References. Section 6507 is referred to in section 6502 of this title.



Section 6508 - Duty of hospital

A hospital shall insure that its officers, health care providers and employees are familiar with the provisions of this chapter, section 6315(a)(3) (relating to taking child into protective custody) and other applicable provisions of Chapter 63 (relating to child protective services) that relate to newborn protection and shall insure that the appropriate officers, health care providers and employees, as the case may be, receive educational materials provided by the department as established under section 6509 (relating to duties of department). Information concerning this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection and regulations adopted by the department shall be made part of the training at each hospital. Each hospital shall adopt a written policy in accordance with the provisions of this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection.



Section 6509 - Duties of department

The department shall provide educational materials for use by hospitals, health care providers, employees at hospitals and police officers regarding this chapter, section 6315(a)(3) (relating to taking child into protective custody) and other applicable provisions of Chapter 63 (relating to child protective services) that relate to newborn protection. The department shall promulgate such regulations as may be necessary to implement this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection. The department shall also provide health care providers, hospitals, the Pennsylvania State Police and police departments with an informational pamphlet regarding this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection which may be distributed to the public. In addition, the department shall comply with the provisions regarding infant abandonment in sections 6365 (relating to services for prevention, investigation and treatment of child abuse) and 6383 (relating to education and training). A report shall be made annually to the General Assembly on the number and disposition of newborns accepted in accordance with this chapter, section 6315(a)(3) and (5) and other applicable provisions of Chapter 63 that relate to newborn protection.

(July 2, 2014, P.L.843, No.91, eff. 60 days)

Cross References. Section 6509 is referred to in section 6508 of this title.






Chapter 67 - Domestic and Sexual Violence Victim Address Confidentiality

Chapter Notes

Enactment. Chapter 67 was added November 30, 2004, P.L.1474, No.188, effective in 180 days.

Cross References. Chapter 67 is referred to in sections 1302, 5336 of this title; sections 4521.1, 62A18 of Title 42 (Judicary and Judicial Procedure); section 8865 of Title 53 (Municipalities Generally); sections 1103.1, 1132.1, 1305, 1510 of Title 75 (Vehicles).



Section 6701 - Short title of chapter

This chapter shall be known and may be cited as the Domestic and Sexual Violence Victim Address Confidentiality Act.



Section 6702 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Actual address." A residential address, school address or work address of an individual.

"Law enforcement agency." A police department of a city, borough, incorporated town or township, the Pennsylvania State Police, district attorneys' offices and the Office of Attorney General.

"Office of Victim Advocate." The office established under section 301 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act, that is responsible for the address confidentiality program pursuant to this chapter.

"Program participant." A person certified by the Office of Victim Advocate as eligible to participate in the address confidentiality program established by this chapter.

"Substitute address." The official address of the Office of Victim Advocate or a confidential address designated by the Office of Victim Advocate.

"Victim of domestic violence." A person who is a victim as defined by section 6102 (relating to definitions).

"Victim of sexual assault." A victim of an offense enumerated in 18 Pa.C.S. §§ 3121 (relating to rape), 4302 (relating to incest), 6312 (relating to sexual abuse of children), 6318 (relating to unlawful contact with minor) and 6320 (relating to sexual exploitation of children).

"Victim of stalking." A victim of an offense enumerated in 18 Pa.C.S. § 2709.1 (relating to stalking).



Section 6703 - Address Confidentiality Program

(a) Establishment.--The Office of Victim Advocate shall establish a program to be known as the Address Confidentiality Program. Upon application and certification, persons eligible under section 6704 (relating to persons eligible to apply) shall receive a confidential substitute address provided by the Office of Victim Advocate.

(b) Administration.--The Office of Victim Advocate shall forward all first class, registered and certified mail at no expense to a program participant within three business days. The Office of Victim Advocate may arrange to receive and forward other classes or kinds of mail at the program participant's expense.

(c) Notice.--Upon certification, the Office of Victim Advocate shall provide notice of participation and the program participant's substitute address to appropriate officials involved in an ongoing civil or criminal case in which a program participant is a victim, witness, plaintiff or defendant.

(d) Records.--All records relating to applicants and program participants are the property of the Office of Victim Advocate. These records, including program applications, participants' actual addresses and waiver proceedings, shall be kept confidential and shall not be subject to the provisions of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, except that records may be released as specifically set forth in this chapter and to a district attorney to the extent necessary for the prosecution of conduct as set forth in section 6711 (relating to penalties).

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (d), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 6704 - Persons eligible to apply

The following persons shall be eligible to apply to become program participants:

(1) A victim of domestic violence who files an affidavit with the Office of Victim Advocate stating the affiant's eligibility for a protection from abuse order and further stating that the affiant fears future violent acts by the perpetrator of the abuse.

(2) A victim of sexual assault who files an affidavit with the Office of Victim Advocate describing the perpetrator's violent actions or threatened violent actions toward the affiant and further stating that the affiant fears future violent acts by the perpetrator of the sexual violence.

(3) A victim of stalking who files an affidavit with the Office of Victim Advocate describing the perpetrator's course of conduct or repeated actions toward the affiant meeting the criteria enumerated in 18 Pa.C.S. § 2709.1 (relating to stalking) and further stating that the affiant fears future violent acts by the perpetrator of the stalking.

(4) A person who is a member of the same household as a program participant.

(5) A program participant who notifies the Office of Victim Advocate of the participant's intent to continue in the program prior to the expiration of certification.

Cross References. Section 6704 is referred to in sections 6703, 6705, 6711 of this title.



Section 6705 - Application and certification process

(a) General rule.--A person must file an application with the Office of Victim Advocate on a form prescribed by the Office of Victim Advocate. The Office of Victim Advocate shall certify eligible applicants as program participants in accordance with the procedures outlined in subsection (b). Certification shall be valid for a period of three years following the date of certification unless the certification is withdrawn or canceled before the expiration of that period.

(b) Requirements for certification.--The Office of Victim Advocate shall certify an applicant as a program participant if:

(1) The applicant meets the eligibility requirements under section 6704 (relating to persons eligible to apply).

(2) The applicant designates the Office of Victim Advocate as an agent for the purpose of receiving service of process.

(3) The application contains the applicant's actual address and telephone number where the applicant can be contacted.

(4) The application contains a list of all pending civil and criminal proceedings in which the applicant is a victim, witness, plaintiff or defendant and, if applicable, the applicant's involvement with State and county probation and parole.

(5) The application contains a statement signed by the applicant affirming that the information provided by the applicant is true to the best of the applicant's information, knowledge and belief.

(6) The application contains a statement signed by the applicant acknowledging that the applicant has a continuing duty to notify the Office of Victim Advocate of any change in the information provided to the Office of Victim Advocate in accordance with this chapter. The duty shall remain in effect for the duration of participation in the program.

(7) The application contains the date, the applicant's signature and the signature of any person who assisted in the preparation of the application.

Cross References. Section 6705 is referred to in section 6711 of this title.



Section 6706 - Cancellation, expiration and voluntary withdrawal

(a) Cancellation.--The Office of Victim Advocate shall cancel the certification of a program participant if:

(1) the program participant willingly provided false information on any portion of the application;

(2) the program participant failed to notify the Office of Victim Advocate within five days of a name change or an address change; or

(3) the program participant's mail is returned to the Office of Victim Advocate as nondeliverable.

(b) Expiration.--Certification as a program participant shall expire three years from the date on which an applicant was certified as a program participant. The Office of Victim Advocate shall send written notification of pending expiration to a program participant's last known actual address 30 days prior to the expiration of certification.

(c) Withdrawal.--A program participant may withdraw at any time by notifying the Office of Victim Advocate in writing.

(d) Effect of cancellation, expiration or withdrawal.--Notwithstanding cancellation, expiration or prior withdrawal from the program, all persons eligible to apply to become program participants may reapply for participation in the program.



Section 6707 - Agency use of designated address

State and local government agencies shall accept the substitute address designated on a valid program participation card issued to the program participant by the Office of Victim Advocate as the program participant's address except as follows:

(1) when the State or local government agency has been granted a waiver pursuant to section 6709 (relating to waiver process); or

(2) when the program participant is any of the following:

(i) a released offender complying with State or county probation or parole requirements; or

(ii) a convicted sexual offender who has fulfilled the offender's sentence but must register the offender's community residence as required under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders) or any similar registration requirement imposed by any other jurisdiction.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment. Act 111 amended par. (2)(ii).



Section 6708 - Disclosure of actual address

The Office of Victim Advocate shall not disclose the actual address of a program participant except to any of the following:

(1) A State or local government agency when the State or local government agency has been granted a waiver by the Office of Victim Advocate and the disclosure is made pursuant to section 6709 (relating to waiver process).

(2) A person or agency when disclosure is determined by the Office of Victim Advocate to be required due to an emergency and the disclosure is made pursuant to section 6710 (relating to emergency disclosure).

(3) A person identified in an order of court directing the Office of Victim Advocate to disclose the program participant's actual address and disclosure is made pursuant to the court order.

Cross References. Section 6708 is referred to in section 6711 of this title.



Section 6709 - Waiver process

(a) Request for waiver.--A State or local government agency requesting disclosure of a program participant's actual address pursuant to this section shall make such a request in writing on agency letterhead and shall provide the Office of Victim Advocate with the following information:

(1) The name of the program participant for whom the agency seeks disclosure of the actual address.

(2) A statement, with explanation, setting forth the reason or reasons that the agency needs the program participant's actual address and a statement that the agency cannot meet its statutory or administrative obligations without disclosure of the program participant's actual address.

(3) A particular statement of facts showing that other methods to locate the program participant or the program participant's actual address have been tried and have failed or that the methods reasonably appear to be unlikely to succeed.

(4) A statement that the agency has adopted a procedure setting forth the steps the agency will take to protect the confidentiality of the program participant's actual address.

(b) Notice to program participant.--

(1) Except as provided in paragraph (3), the Office of Victim Advocate shall provide the program participant with notice of a request for waiver received pursuant to subsection (a), and, to the extent possible, the program participant shall be afforded an opportunity to be heard regarding the request.

(2) Except as provided in paragraph (3), the Office of Victim Advocate shall provide the program participant with written notification whenever a waiver has been granted or denied pursuant to this section.

(3) No notice or opportunity to be heard shall be given to the program participant when the request for disclosure is made by a State or local law enforcement agency conducting a criminal investigation involving alleged criminal conduct by the program participant or when providing notice to the program participant would jeopardize an ongoing criminal investigation or the safety of law enforcement personnel.

(c) Review of request for waiver.--The Office of Victim Advocate shall promptly conduct a review of all requests received pursuant to this section. In conducting a review, the Office of Victim Advocate shall consider all information received pursuant to subsections (a) and (b) and any other appropriate information that the Office of Victim Advocate may require.

(d) Criteria for granting a request for waiver.--The Office of Victim Advocate shall grant a State or local government agency's request for waiver and release a program participant's actual address pursuant to this section if:

(1) the agency has a bona fide statutory or administrative need for the actual address;

(2) the actual address will only be used for the purpose stated in the request;

(3) other methods to locate the program participant or the program participant's actual address have been tried and have failed or such methods reasonably appear to be unlikely to succeed; and

(4) the agency has adopted a procedure for protecting the confidentiality of the actual address of the program participant.

(e) Form of waiver.--Upon granting a request for waiver pursuant to this section, the Office of Victim Advocate shall provide the State or local government agency receiving the waiver with a form containing:

(1) the program participant's actual address;

(2) a statement setting forth the permitted use of the actual address and the names or classes of persons permitted to have access to and use of the actual address;

(3) a statement that the agency receiving the waiver is required to limit access to and use of the actual address to the permitted use and persons set forth in the waiver; and

(4) the date on which the waiver expires if the permitted use makes the expiration appropriate, after which the agency may no longer maintain, use or have access to the actual address.

(f) Requirements of a State and local government agency receiving a waiver.--A State or local government agency granted a waiver by the Office of Victim Advocate pursuant to this section shall:

(1) limit the use of the program participant's actual address to the purposes set forth in the waiver;

(2) limit the access to the program participant's actual address to the persons or classes of persons set forth in the waiver;

(3) cease to use and dispose of the program participant's actual address upon the expiration of the waiver; and

(4) except as otherwise set forth in the waiver, maintain the confidentiality of a program participant's actual address.

(g) Denial of request for waiver.--Upon denial of a State or local government agency's request for waiver, the Office of Victim Advocate shall provide prompt written notification to the agency stating that the agency's request has been denied and setting forth the specific reasons for the denial.

(h) Filing of exceptions.--A State or local government agency may file written exceptions with the Office of Victim Advocate no more than 15 days after written notification is provided pursuant to subsection (g). The exceptions shall restate the information contained in the request for waiver, state the grounds upon which the agency asserts that the request for waiver should be granted and specifically respond to the Office of Victim Advocate's specific reasons for denial.

(i) Review of exceptions and determination.--Unless the State or local government agency filing exceptions agrees otherwise, the Office of Victim Advocate shall make a final determination regarding the exceptions within 30 days after the filing of exceptions pursuant to subsection (h). Prior to making a final determination regarding the exceptions, the Office of Victim Advocate may request additional information from the agency or the program participant and conduct a hearing. If the final determination of the Office of Victim Advocate is that the denial of the agency's request for waiver was properly denied, the Office of Victim Advocate shall provide the agency with written notification of this final determination stating that the agency's request has again been denied and setting forth the specific reasons for the denial. If the final determination of the Office of Victim Advocate is that the denial of the agency's request for waiver has been improperly denied, the Office of Victim Advocate shall grant the agency's request for waiver in accordance with this section. The final determination of the Office of Victim Advocate shall be the final order of the Office of Victim Advocate.

(j) Agency appeal of final determination.--Within 30 days after notification that the Office of Victim Advocate has made a final determination affirming the denial of a State or local government agency's request for waiver, an agency may file a petition for review or any such other document as permitted or required by general court rules. The Office of Victim Advocate shall be given notice of any action commenced in accordance with this subsection or general rule and shall be afforded an opportunity to respond as permitted or required by general court rules.

(k) Record on appeal.--The record before any court hearing an agency appeal pursuant to subsection (j) shall consist of the State or local government agency's request for waiver, the Office of Victim Advocate's written response, the agency's exceptions, the hearing transcript, if any, and the Office of Victim Advocate's final determination.

(l) Use of substitute address during certain periods.--During any period of review, evaluation or appeal, the agency shall, to the extent possible, accept and use the program participant's substitute address.

(m) Waiver.--Nothing in this section shall be construed to prevent the Office of Victim Advocate from granting a waiver to a State or local government agency pursuant to this section upon receipt of a program participant's written consent to do so.

Cross References. Section 6709 is referred to in sections 6707, 6708 of this title.



Section 6710 - Emergency disclosure

(a) General rule.--The Office of Victim Advocate shall establish a system to respond to requests for emergency disclosures that will provide for 24-hour access to a program participant's actual address.

(b) Request for emergency disclosure.--A government agency may request that the Office of Victim Advocate disclose a program participant's actual address through the system established pursuant to subsection (a). The Office of Victim Advocate shall disclose a program participant's actual address if the disclosure:

(1) will prevent physical harm to a program participant or to a program participant's family member; or

(2) is made to a law enforcement agency for law enforcement purposes and the circumstances warrant immediate disclosure.

(c) Requirements for emergency disclosure.--Prior to disclosing a program participant's actual address pursuant to this section, the Office of Victim Advocate shall require:

(1) verification of the requester's identity and the requester's employment with a government agency;

(2) verification of the stated reason for the request to adequately ensure that emergency disclosure is required pursuant to subsection (b);

(3) proof, to the satisfaction of the Office of Victim Advocate, that other methods to locate the program participant or the program participant's actual address have been tried and have failed or that the methods reasonably appear to be unlikely to succeed given the circumstances of the stated reason for the request;

(4) that the program participant's actual address only be used by the requester or the agency to the extent necessary to respond to the stated reason for the request;

(5) that the requester and the requester's agency maintain the confidentiality of the actual address of the program participant; and

(6) that the requester and the requester's agency agree to dispose of the program participant's actual address as soon as practicable after the circumstances surrounding the stated reason for the request no longer require emergency disclosure pursuant to this section.

Cross References. Section 6710 is referred to in section 6708 of this title.



Section 6711 - Penalties

(a) False information.--Any person who knowingly provides false information in regard to a material fact contained in any application made pursuant to section 6704 (relating to persons eligible to apply) or 6705 (relating to application and certification process) shall be subject to termination from the program and to criminal penalties under 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(b) Access by fraud or misrepresentation.--

(1) Except as provided in paragraph (2), any person who intentionally, knowingly or recklessly attempts to gain access to or gains access to a program participant's actual address by fraud or misrepresentation commits a misdemeanor of the second degree. A second or subsequent violation of this paragraph shall be graded as a felony of the third degree.

(2) A first offense under paragraph (1) shall be graded as a felony of the third degree if it is committed by any person who has previously been convicted of a crime of violence involving the program participant under paragraph (1) or the program participant's family or household member as defined in section 6102 (relating to definitions), including:

18 Pa.C.S. § 2701 (relating to simple assault);

18 Pa.C.S. § 2702 (relating to aggravated assault);

18 Pa.C.S. § 2705 (relating to recklessly endangering another person);

18 Pa.C.S. § 2709 (relating to harassment);

18 Pa.C.S. § 2709.1 (relating to stalking);

18 Pa.C.S. § 2901 (relating to kidnapping);

18 Pa.C.S. § 3121 (relating to rape);

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse);

18 Pa.C.S. § 4954 (relating to protective orders); or

23 Pa.C.S. § 6108 (relating to relief).

(c) Unauthorized use of disclosed actual address.--A person who lawfully obtains a program participant's actual address pursuant to an exception contained in section 6708 (relating to disclosure of actual address) and who subsequently discloses or uses the actual address in a manner not authorized by this chapter commits a summary offense.

Cross References. Section 6711 is referred to in section 6703 of this title.



Section 6712 - Rules and regulations

The Office of Victim Advocate shall have the following duties in order to implement this chapter:

(1) The Office of Victim Advocate shall adopt and use guidelines which shall be published in the Pennsylvania Bulletin. The guidelines shall not be subject to review under section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(2) By July 1, 2006, the Office of Victim Advocate shall in accordance with law promulgate regulations to replace the guidelines under paragraph (1).

(3) The guidelines under paragraph (1) shall take effect in 180 days and expire on the earlier of the effective date of regulations promulgated under paragraph (2) or July 1, 2007.



Section 6713 - Civil immunity

Except for gross negligence, recklessness or intentional misconduct, the Office of Victim Advocate, law enforcement agencies and all agents, contractors and employees of the Office of Victim Advocate or a law enforcement agency shall be immune from civil liability in any action arising in connection with this chapter.






Chapter 71 - General Provisions

Chapter Notes

Enactment. Chapter 71 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 71 is referred to in sections 7105, 7210, 7613, 77A02 of this title.



Section 7101 - Short title of part

(a) Short title of part.--(Deleted by amendment).

(b) Definitions.--(Deleted by amendment).

This part shall be known and may be cited as the Uniform Interstate Family Support Act.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 amended the defs. of "income-withholding order," "initiating state," "responding state" and "state" in subsec. (b). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 7101 is referred to in sections 4302, 4308.1 of this title.



Section 7101.1 - Definitions

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child." An individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support order." A support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

"Convention." The Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at the Hague on November 23, 2007.

"Department." The Department of Human Services of the Commonwealth.

"Duty of support." An obligation imposed or imposable by law to provide support for a child, spouse or former spouse. The term includes an unsatisfied obligation to provide support.

"Foreign country." A country, including a political subdivision of a country other than the United States, which authorized the issuance of support orders and:

(1) has been declared under the law of the United States to be a foreign reciprocating country;

(2) has established a reciprocal arrangement for child support with this State as provided in section 7308 (relating to supervisory duty);

(3) has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this part; or

(4) in which the convention is in force with respect to the United States.

"Foreign support order." A support order of a foreign tribunal.

"Foreign tribunal." A court, administrative agency or quasi-judicial entity of a foreign country which is authorized to establish, enforce or modify support orders or to determine parentage of a child. The term includes a competent authority under the convention.

"Home state." The state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with the parent or such person. A period of temporary absence of the parent or such person is counted as part of the six-month or other period.

"Income." The term includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

"Income-withholding order." An order or other legal process directed to an obligor's employer or other debtor, in accordance with section 4348 (relating to attachment of income), to withhold support from the income of the obligor.

"Initiating tribunal." The tribunal of a state or a foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

"Issuing foreign country." The foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

"Issuing state." The state in which a tribunal issues a support order or a judgment determining parentage of a child.

"Issuing tribunal." The tribunal of a state or a foreign country that issues a support order or a judgment determining parentage of a child.

"Law." The term includes decisional and statutory law and rules and regulations having the force of law.

"Obligee." Any of the following:

(1) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued.

(2) A foreign country, state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support.

(3) An individual seeking a judgment determining parentage of the individual's child.

(4) The Department of Human Services.

(5) A person who is a creditor in a proceeding under Chapter 77A (relating to support proceeding under convention).

"Obligor." An individual or the estate of a decedent that:

(1) owes or is alleged to owe a duty of support;

(2) is alleged but has not been adjudicated to be a parent of a child;

(3) is liable under a support order; or

(4) is a debtor in a proceeding under Chapter 77A (relating to support proceeding under convention).

"Outside this State." A location in another state or a country other than the United States, whether or not the country is a foreign country.

"Person." An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision or agency or instrumentality or any other legal or commercial entity.

"Record." Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Register." To record in a tribunal of this State a support order or judgment determining parentage of a child issued in another state or foreign country.

"Registering tribunal." A tribunal in which a support order or judgment determining parentage of a child is registered.

"Responding state." A state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or foreign country.

"Responding tribunal." The authorized tribunal in a responding state or foreign country.

"Secretary." The Secretary of Human Services of the Commonwealth.

"Spousal support order." A support order for a spouse or former spouse of the obligor.

"State." A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation tribe.

"Support enforcement agency." A public official, governmental entity or private agency authorized to:

(1) seek enforcement of support orders or laws relating to the duty of support;

(2) seek establishment or modification of child support;

(3) request determination of parentage of a child;

(4) attempt to locate obligors or assets of an obligor; or

(5) request determination of the controlling child support order.

"Support order." A judgment, decree, order, decision or directive, whether temporary, final or subject to modification, issued in a state or a foreign country for the benefit of a child, spouse or former spouse, which provides for monetary support, health care, arrearages, retroactive support or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney fees and other relief.

"Tribunal." A court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage.

"Tribunal of this State." A court of common pleas.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7101.1.

Cross References. Section 7101.1 is referred to in sections 7307, 77A01 of this title.



Section 7102 - Remedies cumulative (Repealed)

2015 Repeal. Section 7102 was repealed December 28, 2015, P.L.559, No.94, effective immediately.



Section 7103 - State tribunal and support enforcement agency

(a) Tribunals.--The courts of common pleas are the tribunals of this State.

(b) Support enforcement agency.--The department's Bureau of Child Support Enforcement is the support enforcement agency of this State.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7103.



Section 7104 - Cumulative remedies

(a) Remedies.--Remedies provided by this part are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) Limitations.--This part does not:

(1) provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(2) grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this part.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7104.



Section 7105 - Application of part to resident of foreign country and foreign support proceeding

(a) Applicability.--A tribunal of this State shall apply Chapter 71 (relating to general provisions), 72 (relating to jurisdiction), 73 (relating to civil provisions of general application), 74 (relating to establishment of support order or determination of parentage), 75 (relating to enforcement of support order without registration) or 76 (relating to registration, enforcement and modification of support order) and, as applicable, Chapter 77A (relating to support proceeding under convention), to a support proceeding involving any of the following:

(1) A foreign support order.

(2) A foreign tribunal.

(3) An obligee, obligor or child residing in a foreign country.

(b) Discretionary.--A tribunal of this State that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Chapter 71, 72, 73, 74, 75 or 76.

(c) Limitations.--Chapter 77A applies only to a support proceeding under the convention. In a proceeding, if a provision of Chapter 77A is inconsistent with Chapter 71, 72, 73, 74, 75 or 76, Chapter 77A shall control.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7105.






Chapter 72 - Jurisdiction

Chapter Notes

Enactment. Chapter 72 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 72 is referred to in sections 7105, 7210, 7613 of this title.



Section 7201 - Bases for jurisdiction over nonresident

(a) Jurisdiction.--In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if any of the following apply:

(1) The individual is personally served with a writ of summons, complaint or other appropriate pleading within this State.

(2) The individual submits to the jurisdiction of this State by consent in a record, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction.

(3) The individual resided with the child in this State.

(4) The individual resided in this State and provided prenatal expenses or support for the child.

(5) The child resides in this State as a result of the acts or directives of the individual.

(6) The individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse.

(7) The individual acknowledged parentage of the child on a form filed with the department under section 5103 (relating to acknowledgment and claim of paternity).

(8) There is any other basis consistent with the constitutions of this State and the United States for the exercise of personal jurisdiction.

(b) Modification.--The bases of personal jurisdiction set forth in subsection (a) or in any other law of this State may not be used to acquire personal jurisdiction for a tribunal of this State to modify a child support order of another state unless the requirements of section 7611 (relating to modification of child support order of another state) are met or, in the case of a foreign support order, unless the requirements of section 7615 (relating to jurisdiction to modify child support order of a foreign country) are met.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7201 is referred to in sections 7611, 77A08 of this title.



Section 7202 - Procedure when exercising jurisdiction over nonresident (Repealed)

2015 Repeal. Section 7202 was repealed December 28, 2015, P.L.559, No.94, effective immediately.



Section 7202.1 - Duration of personal jurisdiction

Personal jurisdiction acquired by a tribunal of this State in a proceeding under this part or other law of this State relating to a support order continues as long as a tribunal of this State has continuing exclusive jurisdiction to modify the tribunal's order or continuing jurisdiction to enforce the tribunal's order as provided by sections 7205 (relating to continuing, exclusive jurisdiction to modify child support orders), 7206 (relating to continuing jurisdiction to enforce child support orders) and 7211 (relating to continuing, exclusive jurisdiction to modify spousal support order).

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7202.1.



Section 7203 - Initiating and responding tribunal of this State

Under this part, a tribunal of this State may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7204 - Simultaneous proceedings

(a) Permissible.--A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if all of the following apply:

(1) The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state or a foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or a foreign country.

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or a foreign country.

(3) If relevant, this State is the home state of the child.

(b) Impermissible.--A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if all of the following apply:

(1) The petition or comparable pleading in the other state or a foreign country is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State.

(2) The contesting party timely challenges the exercise of jurisdiction in this State.

(3) If relevant, the other state or a foreign country is the home state of the child.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7205 - Continuing, exclusive jurisdiction to modify child support orders

(a) Extent.--A tribunal of this State that has issued a child support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify the child support order if the order is the controlling order and:

(1) at the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

(2) even if this State is not the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify the order.

(b) Restriction.--A tribunal of this State that has issued a child support order consistent with the law of this State may not exercise its continuing, exclusive jurisdiction to modify the order if:

(1) all of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state, that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child, may modify the order and assume continuing, exclusive jurisdiction; or

(2) the order is not the controlling order.

(c) Modification.--(Deleted by amendment).

(d) Faith and credit.--If a tribunal of another state has issued a child support order under a law substantially similar to this part which modifies a child support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d.1) Modification.--A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) Interim orders.--A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) Duration and modification of spousal support orders.--(Deleted by amendment).

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 7205 is referred to in sections 7202.1, 7207 of this title.



Section 7206 - Continuing jurisdiction to enforce child support orders

(a) Initiating tribunal.--A tribunal of this State that has issued a child support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) the order, if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction under a law substantially similar to this part; or

(2) a money judgment for arrears of support and interest on the order that accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) Responding tribunal.--A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(c) Lack of jurisdiction.--(Deleted by amendment).

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7206 is referred to in sections 7202.1, 7207 of this title.



Section 7207 - Determination of controlling child support order

(a) Single child support order.--If a proceeding is brought under this part and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(a.1) Multiple orders.--If a proceeding is brought under this part and two or more child support orders have been issued by tribunals of this State, another state or a foreign country with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and the individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this part, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this part, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but, if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this part, the tribunal of this State shall issue a child support order, which controls.

(a.2) Request to determine controlling order.--If two or more child support orders have been issued for the same obligor and the same child, upon request of a party who is an individual or which is a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (a.1). The request may be filed with a registration for enforcement or registration for modification under Chapter 76 (relating to registration, enforcement and modification of support order) or may be filed as a separate proceeding. The request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(b) Exclusive jurisdiction.--The tribunal that issued the controlling order under subsection (a), (a.1) or (a.2) is the tribunal that has continuing jurisdiction under section 7205 (relating to continuing, exclusive jurisdiction to modify child support orders) or 7206 (relating to continuing jurisdiction to enforce child support orders).

(c) Basis of order.--A tribunal of this State which determines by order the identity of the controlling order under subsection (a.1)(1) or (2) or (a.2) or which issues a new controlling order under subsection (a.1)(3) shall state all of the following in that order:

(1) The basis upon which the tribunal made its determination.

(2) The amount of prospective support, if any.

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited under section 7209 (relating to credit for payments).

(d) Filing of copy of order.--Within 30 days after issuance of an order determining the identity of the controlling order, the party obtaining the determining order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency that obtains a determining order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. Failure to file a copy of the determining order does not affect the validity or enforceability of the controlling order.

(e) Recognition.--An order which has been determined to be the controlling order or a judgment for consolidated arrears of support and interest, if any, made under this section must be recognized in proceedings under this part.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 7207 is referred to in section 7611 of this title.



Section 7208 - Multiple child support orders for two or more obligees

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this State shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this State.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7209 - Credit for payments

Amounts collected and credited for a particular period pursuant to a child support order issued by a tribunal of another state or a foreign country must be credited against the amounts accruing or accrued for the same period under a child support order for the same child issued by the tribunal of this State.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7210 - Application of part to nonresident subject to personal jurisdiction

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this part, under other law of this State relating to a support order or recognizing a foreign support order, may receive evidence from outside this State under section 7316 (relating to special rules of evidence and procedure), communicate with a tribunal outside this State pursuant to section 7317 (relating to communications between tribunals) and obtain discovery through a tribunal outside this State under section 7318 (relating to assistance with discovery). In all other respects, Chapter 71 (relating to general provisions), 72 (relating to jurisdiction), 73 (relating to civil provisions of general application), 74 (relating to establishment of support order or determination of parentage), 75 (relating to enforcement of support order without registration) or 76 (relating to registration, enforcement and modification of support order) do not apply, and the tribunal shall apply the procedural and substantive law of this State.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7210.



Section 7211 - Continuing, exclusive jurisdiction to modify spousal support order

(a) Modification.--A tribunal of this State issuing a spousal support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) Prohibition.--A tribunal of this State may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) Tribunal.--A tribunal of this State that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) an initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this State; or

(2) a responding tribunal to enforce or modify the spousal support order issued by the tribunal.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7211.

Cross References. Section 7211 is referred to in section 7202.1 of this title.






Chapter 73 - Civil Provisions of General Application

Chapter Notes

Enactment. Chapter 73 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 73 is referred to in sections 7105, 7210, 7613, 77A02 of this title.



Section 7301 - Proceedings under this part

(a) Scope.--Except as otherwise provided in this part, this Chapter applies to all proceedings under this part.

(b) Proceedings.--(Deleted by amendment).

(c) Commencement.--An individual petitioner or a support enforcement agency may commence a proceeding authorized under this part by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7301 is referred to in section 7305 of this title.



Section 7302 - Action by minor parent

A minor parent or a guardian or other legal representative of a minor parent may maintain a proceeding on behalf of or for the benefit of the minor's child.



Section 7303 - Application of law of this State

Except as otherwise provided by this part, a responding tribunal of this State:

(1) shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

(2) shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.



Section 7304 - Duties of initiating tribunal

(a) Copies of petition.--Upon the filing of a petition authorized by this part, an initiating tribunal of this State shall forward three copies of the petition and its accompanying documents:

(1) to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) Special circumstances.--

(1) If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state.

(2) If the responding tribunal is in a foreign country, upon request, the tribunal of this State shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rates as publicly reported and provide other documents necessary to satisfy the requirements of the responding foreign tribunal.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 amended subsec. (b).

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7305 - Duties and powers of responding tribunal

(a) Filing and notice.--If a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to section 7301(c) (relating to proceedings under this part), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) Action.--A responding tribunal of this State, to the extent otherwise not prohibited by law, may do any of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order or determine parentage of a child.

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

(3) Order income withholding.

(4) Determine the amount of any arrearages and specify a method of payment.

(5) Enforce orders by civil or criminal contempt, or both.

(6) Set aside property for satisfaction of the support order.

(7) Place liens and order execution on the obligor's property.

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, e-mail address, telephone number, employer, address of employment and telephone number at the place of employment.

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any state and local computer systems for criminal warrants.

(10) Order the obligor to seek appropriate employment by specified methods.

(11) Award reasonable attorney fees and other fees and costs.

(12) Grant any other available remedy.

(c) Calculations.--A responding tribunal of this State shall include in a support order issued under this part or in the documents accompanying the order the calculations on which the support order is based.

(d) Visitation.--A responding tribunal of this State may not condition the payment of a support order issued under this part upon compliance by a party with provisions for visitation.

(e) Notice.--If a responding tribunal of this State issues an order under this part, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating agency or tribunal, if any.

(f) Foreign currency.--If requested to enforce a support order, arrears or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rates as publicly reported.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 7305 is referred to in section 7401 of this title.



Section 7306 - Inappropriate tribunal

If a petition or comparable pleading is received by an inappropriate tribunal of this State, it shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7307 - Duties of support enforcement agency

(a) General duty.--In a proceeding under this part, a support enforcement agency of this State, upon request:

(1) Shall provide services to a petitioner residing in a state.

(2) Shall provide services to a petitioner requesting services through a central authority of a foreign country as defined in paragraph (1) or (4) of the definition of "foreign country" in section 7101.1 (relating to definitions).

(3) May provide services to a petitioner who is an individual not residing in a state.

(b) Specific duties.--A support enforcement agency that is providing services to the petitioner shall do all of the following:

(1) Take all steps necessary to enable an appropriate tribunal of this State, another state or a foreign country to obtain jurisdiction over the respondent.

(2) Request an appropriate tribunal to set a date, time and place for a hearing.

(3) Make a reasonable effort to obtain relevant information, including information as to income and property of the parties.

(4) Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner.

(5) Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner.

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(b.1) Registration.--A support enforcement agency of this State that requests registration of a child support order in this State for enforcement or for modification shall make reasonable efforts to do one of the following:

(1) Ensure that the order to be registered is the controlling order.

(2) If two or more child support orders exist and the identity of the controlling order has not been determined, ensure that a request for a determination is made in a tribunal having jurisdiction.

(b.2) Conversion.--A support enforcement agency of this State that requests registration and enforcement of a support order, arrears or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rates as publicly reported.

(b.3) Payment.--A support enforcement agency of this State shall request a tribunal of this State to issue a child support order and an income withholding order that redirect payment of current support, arrears and interest, if requested to do so by a support enforcement agency of another state under section 7319 (relating to receipt and disbursement of payments).

(c) Fiduciaries.--This part does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7308 - Supervisory duty

(a) Secretary.--If the secretary determines that a support enforcement agency is neglecting or refusing to provide services to an individual, the secretary may order the agency to perform its duties under this part or may provide those services directly to the individual.

(b) Reciprocity.--The secretary may determine that a foreign country has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 7308 is referred to in section 7101.1 of this title.



Section 7309 - Private counsel

An individual may employ private counsel to represent the individual in proceedings authorized by this part.



Section 7310 - Duties of department

(a) Designation.--The department is the State information agency under this part.

(b) Duties.--The department shall do all of the following:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this part and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state.

(2) Maintain a register of tribunals and support enforcement agencies received from other states.

(3) Forward to the appropriate tribunal in the place in this State in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, documents concerning a proceeding under this part received from another state or a foreign country.

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution by such means as postal verification; Federal or State locator services; examination of telephone directories; requests for the obligor's address from employers; and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses and Social Security.

(5) (Deleted by amendment).

(6) (Deleted by amendment).

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7311 - Pleadings and accompanying documents

(a) Verification and content.--In a proceeding under this part, a petitioner seeking to establish a support order to determine parentage of a child or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under section 7312 (relating to nondisclosure of information in exceptional circumstances), the petition or accompanying documents must provide, so far as known, the name, residential address and Social Security number of the obligor and the obligee or the parent and alleged parent and the name, sex, residential address, Social Security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) Relief.--The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by Federal law for use in cases filed by a support enforcement agency.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7311 is referred to in section 77A06 of this title.



Section 7312 - Nondisclosure of information in exceptional circumstances

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of the specific identifying information, the specific identifying information must be sealed and may not be disclosed to the other party or the public. After a hearing in which the tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7312 is referred to in sections 7311, 7602 of this title.



Section 7313 - Costs and fees

(a) Petitioner.--The petitioner may not be required to pay a filing fee or other costs.

(b) Obligor.--If an obligee prevails, a responding tribunal of this State may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating state or the responding state or foreign country except as provided by other law. Attorney fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) Dilatory actions.--The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under Chapter 76 (relating to registration, enforcement and modification of support order), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7314 - Limited immunity of petitioner

(a) Jurisdiction over person.--Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) Service.--A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this part.

(c) Exception.--The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this part committed by a party while present in this State to participate in the proceeding.



Section 7315 - Nonparentage as defense

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this part.



Section 7316 - Special rules of evidence and procedure

(a) Physical presence.--The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) Hearsay exception.--A petition, affidavit or document, substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, are admissible in evidence if given under penalty of perjury by a party or witness residing outside this State.

(c) Payment record.--A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(d) Bills.--Copies of bills for testing for parentage of a child and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(e) Transmission of documentary evidence.--Documentary evidence transmitted from outside this State to a tribunal of this State by telephone, telecopier or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) Testimony.--In a proceeding under this part, a tribunal of this State may permit a party or witness residing outside this State to be deposed or to testify under penalty of perjury by telephone, audiovisual means or other electronic means at a designated tribunal or other location. A tribunal of this State shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) Self-incrimination.--If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) Spousal communications.--A privilege against disclosure of communications between spouses does not apply in a proceeding under this part.

(i) Family immunity.--The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this part.

(j) Parentage.--A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7316 is referred to in section 7210 of this title.



Section 7317 - Communications between tribunals

A tribunal of this State may communicate with a tribunal outside this State in a record or by telephone, e-mail or other means to obtain information concerning the laws; the legal effect of a judgment, decree or order of that tribunal; and the status of a proceeding. A tribunal of this State may furnish similar information by similar means to a tribunal outside this State.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7317 is referred to in section 7210 of this title.



Section 7318 - Assistance with discovery

A tribunal of this State may do all of the following:

(1) Request a tribunal outside this State to assist in obtaining discovery.

(2) Upon request, compel a person subject to its jurisdiction to respond to a discovery order issued by a tribunal outside this State.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7318 is referred to in section 7210 of this title.



Section 7319 - Receipt and disbursement of payments

(a) Payments.--A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal outside this State or of a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) Residency.--If the obligor, the obligee who is an individual and the child do not reside in this State, upon request from the support enforcement agency of this State or another state, the support enforcement agency of this State or a tribunal of this State shall do all of the following:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services.

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) Certificated records.--The support enforcement agency of this State receiving redirected payments from another state under a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7319 is referred to in section 7307 of this title.






Chapter 74 - Establishment of Support Order or Determination of Parentage

Chapter Notes

Enactment. Chapter 74 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 74 is referred to in sections 7105, 7210, 7613, 77A02 of this title.



Section 7401 - Establishment of support order

(a) Jurisdiction.--If a support order entitled to recognition under this part has not been issued, a responding tribunal of this State with personal jurisdiction over the parties may issue a support order if any of the following apply:

(1) The individual seeking the order resides outside this State.

(2) The support enforcement agency seeking the order is located outside this State.

(b) Temporary orders.--The tribunal may issue a temporary child support order if the tribunal determines that an order is appropriate and the individual ordered to pay is any of the following:

(1) A presumed father of the child.

(2) Petitioning to have his paternity adjudicated.

(3) Identified as the father of the child through genetic testing.

(4) An alleged father who has declined to submit to genetic testing.

(5) Shown by clear and convincing evidence to be the father of the child.

(6) An acknowledged father as provided by applicable state law.

(7) The mother of the child.

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Relief.--Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 7305 (relating to duties and powers of responding tribunal).

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7402 - Proceeding to determine parentage

A tribunal of this State authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this part or a law or procedure substantially similar to this part.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7402.






Chapter 75 - Enforcement of Support Order Without Registration

Chapter Notes

Enactment. Chapter 75 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 75 is referred to in sections 4348, 7105, 7210, 7613, 77A02 of this title.



Section 7501 - Employer's receipt of income-withholding order of another state

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person or entity defined as the obligor's employer under section 4302 (relating to definitions) without first filing a petition or comparable pleading or registering the order with a tribunal of this State.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7501.1 - Employer's compliance with income-withholding order of another state

(a) Copy of order.--Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) Treatment of order.--The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

(c) Withholding and distribution of funds.--Except as otherwise provided in subsection (d) and section 7501.2 (relating to compliance with multiple income-withholding orders), the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) the duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payments of a sum certain or order to the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) Compliance with law of obligor's place of employment.--An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) the employer's fee for processing an income-withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer must implement the withholding order and forward the child support payment.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 added section 7501.1. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7501.2 - Compliance with multiple income-withholding orders

If an obligor's employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child-support obligees.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 added section 7501.2. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References. Section 7501.2 is referred to in section 7501.1 of this title.



Section 7501.3 - Immunity from civil liability

An employer who complies with an income-withholding order issued in another state in accordance with this chapter is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 added section 7501.3. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7501.4 - Penalties for noncompliance

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7501.5 - Contest by obligor

An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in Chapter 76 (relating to registration, enforcement and modification of support order) or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State. The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income-withholding order relating to the obligor; and

(3) the person or agency designated to receive payments in the income-withholding order or, if no person or agency is designated, to the obligee.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7502 - Administrative enforcement of orders

(a) Initiation.--A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a support order issued by a foreign country may send the documents required for registering the order to a support enforcement agency of this State.

(b) Procedure.--Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this part.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 amended subsec. (a).






Chapter 76 - Registration, Enforcement and Modification of Support Order

Chapter Notes

Enactment. Chapter 76 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 76 is referred to in sections 7105, 7207, 7210, 7313, 7501.5, 77A02, 77A06, 8313 of this title.

Cross References. Subchapter A is referred to in sections 7609, 7616 of this title.

Cross References. Subchapter B is referred to in sections 7609, 7616 of this title.

Enactment. Subchapter D was added December 28, 2015, P.L.559, No.94, effective immediately.



Section 7601 - Registration of order for enforcement

A support order or an income-withholding order issued in another state or a foreign support order may be registered in this State for enforcement.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7602 - Procedure to register order for enforcement

(a) General rule.--Except as otherwise provided in section 77A06 (relating to registration of convention support order), a support order or income-withholding order of another state or a foreign support order may be registered in this State by sending all of the following records to the appropriate tribunal in this State:

(1) A letter of transmittal to the tribunal requesting registration and enforcement.

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order.

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage.

(4) The name of the obligor and, if known:

(i) the obligor's address and Social Security number;

(ii) the name and address of the obligor's employer and any other source of income of the obligor; and

(iii) a description and the location of property of the obligor in this State not exempt from execution.

(5) Except as set forth in section 7312 (relating to nondisclosure of information in exceptional circumstances), the name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b) Docketing.--On receipt of a request for registration, the registering tribunal shall file the order as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) Simultaneous relief.--A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) Multiple orders.--If two or more orders are in effect, the person requesting registration shall do all of the following:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section.

(2) Specify the order alleged to be the controlling order, if any.

(3) Specify the amount of consolidated arrears, if any.

(e) Request for determination.--A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7602 is referred to in section 77A06 of this title.



Section 7603 - Effect of registration for enforcement

(a) Procedure.--A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this State.

(b) Enforcement.--A registered support order issued in another state or a foreign county is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

(c) Faith and credit.--Except as otherwise provided in this chapter, a tribunal of this State shall recognize and enforce but may not modify a registered support order if the issuing tribunal had jurisdiction.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7604 - Choice of law

(a) General rule.--Subject to subsection (d), the law of the issuing state or foreign country governs the following:

(1) The nature, extent, amount and duration of current payments under a registered support order.

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order.

(3) The existence and satisfaction of other obligations under the support order.

(b) Proceeding for arrearages.--In a proceeding for arrearages under a registered support order, the statute of limitation under the laws of this State or of the issuing state or foreign country, whichever is longer, applies.

(c) Procedures and remedies.--A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrearages and interest due on a support order of another state or a foreign country registered in this State.

(d) Controlling order.--After a tribunal of this State or another state determines which is the controlling order and issues an order consolidating arrearages, if any, a tribunal of this State shall prospectively apply the law of the state or foreign country issuing the controlling order, including the law on interest on arrearages, on current and future support and on consolidated arrearages.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7604 is referred to in section 7607 of this title.



Section 7605 - Notice of registration of order

(a) Requirement.--When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this State shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) Contents.--The notice must inform the nonregistering party of all of the following:

(1) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State.

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice unless the registered order is under section 77A07 (relating to contest of registered convention support order).

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages.

(4) The amount of any alleged arrearages.

(b.1) Multiple orders.--If the registering party asserts that two or more orders are in effect, a notice must also do all the following:

(1) Identify the two or more orders and order alleged by the registering party to be the controlling order and the consolidated arrearages, if any.

(2) Notify the nonregistering party of the right to a determination of which is the controlling order.

(3) State that the procedure under subsection (b) applies to the determination of which is the controlling order.

(4) State that the failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(c) Employer.--Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to section 4348 (relating to attachment of income).

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7605 is referred to in section 7606 of this title.

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7606 - Procedure to contest validity or enforcement of registered support order

(a) Action.--A nonregistering party seeking to contest the validity or enforcement of a registered support order in this State must request a hearing within the time required under section 7605 (relating to notice of registration of order). The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 7607 (relating to contest of registration or enforcement).

(b) Inaction.--If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) Hearing.--If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 28, 2015, P.L.559, No.94, eff. imd.)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7607 - Contest of registration or enforcement

(a) Defenses.--A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving any of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party.

(2) The order was obtained by fraud.

(3) The order has been vacated, suspended or modified by a later order.

(4) The issuing tribunal has stayed the order pending appeal.

(5) There is a defense under the law of this State to the remedy sought.

(6) Full or partial payment has been made.

(7) The statute of limitation under section 7604 (relating to choice of law) precludes enforcement of some or all of the arrearages.

(8) The alleged controlling order is not the controlling order.

(b) Relief.--If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this State.

(c) Affirmance.--If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7607 is referred to in sections 7606, 77A07 of this title.



Section 7608 - Confirmed order

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7608 is referred to in section 77A07 of this title.



Section 7609 - Procedure to register child support order of another state for modification

A party or support enforcement agency seeking to modify or to modify and enforce a child support order issued in another state must register that order in this State in the same manner provided in Subchapter A (relating to registration for enforcement of support order) or B (relating to contest of validity or enforcement) if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or later. The pleading must specify the grounds for modification.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7610 - Effect of registration for modification

A tribunal of this State may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by a tribunal of this State, but the registered support order may be modified only if the requirements of section 7611 (relating to modification of child support order of another state) or 7613 (relating to jurisdiction to modify child support order of another state when individual parties reside in this State) have been met.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7611 - Modification of child support order of another state

(a) Authority.--After a child support order issued in another state has been registered in this State, the responding tribunal of this State may modify that order, upon petition, only if section 7613 (relating to jurisdiction to modify child support order of another state when individual parties reside in this State) does not apply and after notice and hearing it finds one of the following:

(1) The following requirements are met:

(i) the child, the individual obligee and the obligor do not reside in the issuing state;

(ii) a petitioner who is a nonresident of this State seeks modification; and

(iii) the respondent is subject to the personal jurisdiction of the tribunal of this State.

(2) This State is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State; and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction over the order.

(b) General rule.--Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this State, and the order may be enforced and satisfied in the same manner.

(c) Restriction.--A tribunal of this State may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under section 7207 (relating to determination of controlling child support order) establishes the aspects of the support order which are not modifiable.

(c.1) Modification.--In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(d) Continuing, exclusive jurisdiction.--On issuance of an order by a tribunal of this State modifying a child support order issued in another state, a tribunal of this State becomes the tribunal of continuing, exclusive jurisdiction.

(e) Filing.--(Deleted by amendment).

(f) Retained jurisdiction.--Notwithstanding subsection (a), (b), (c) or (d) or section 7201(b) (relating to bases for jurisdiction over nonresident), a tribunal of this State retains jurisdiction to modify an order issued by a tribunal of this State if the following are met:

(1) One party resides in another state.

(2) The other party resides outside the United States.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7611 is referred to in sections 7201, 7615 of this title.



Section 7612 - Recognition of order modified in another state

If a child support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction under a law substantially similar to this part, all of the following are available to a tribunal of this State:

(1) A tribunal may enforce the order that was modified only as to arrears and interest accruing before the modification.

(2) (Deleted by amendment).

(3) A tribunal may provide appropriate relief for violations of that order which occurred before the effective date of the modification.

(4) A tribunal shall recognize the modifying order of the other state upon registration for the purpose of enforcement.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7613 - Jurisdiction to modify child support order of another state when individual parties reside in this State

(a) General rule.--If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) Applicable law.--A tribunal of this State exercising jurisdiction under this section shall apply the provisions of Chapters 71 (relating to general provisions) and 72 (relating to jurisdiction), this Chapter and the procedural and substantive law of this State to the proceeding for enforcement or modification. Chapters 73 (relating to civil provisions of general application), 74 (relating to establishment of support order or determination of parentage), 75 (relating to enforcement of support order without registration), 77A (relating to support proceeding under convention) and 78 (relating to interstate rendition) do not apply.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

Cross References. Section 7613 is referred to in section 7610 of this title.



Section 7614 - Notice to issuing tribunal of modification

Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order and in each tribunal in which the party knows the earlier order had been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 added section 7614. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 7615 - Jurisdiction to modify child support order of a foreign country

(a) Jurisdiction.--Except as otherwise provided under section 77A11 (relating to modification of convention child support order), if a foreign country lacks or refuses to exercise jurisdiction to modify a child support order issued by the foreign country under the foreign country's laws, a tribunal of this State may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual under section 7611 (relating to modification of child support order of another state) has been given or whether the individual seeking modification is a resident of this State or of a foreign country.

(b) Controlling order.--An order issued by a tribunal of this State modifying a foreign child support order under this section is the controlling order.

Cross References. Section 7615 is referred to in section 7201 of this title.



Section 7616 - Procedure to register child support order of a foreign country for modification

A party or support enforcement agency seeking to modify or to modify and enforce a foreign child support order not under the convention may register that order in this State under Subchapter A (relating to registration for enforcement of support order) or B (relating to contest of validity or enforcement) if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or at another time. The petition must specify the grounds for modification.






Chapter 77 - Determination of Parentage (Repealed)

Chapter Notes

Enactment. Chapter 77A was added December 28, 2015, P.L.559, No.94, effective immediately.

Cross References. Chapter 77A is referred to in sections 7101.1, 7105, 7609, 7613, 7616 of this title.



Section 7701 - Proceeding to determine parentage (Repealed)

§ 7701. Proceeding to determine parentage (Repealed).

2015 Repeal. Section 7701 was repealed December 28, 2015, P.L.559, No.94, effective immediately.






Chapter 77A - Support Proceeding Under Convention

Chapter Notes

Enactment. Chapter 77A was added December 28, 2015, P.L.559, No.94, effective immediately.

Cross References. Chapter 77A is referred to in sections 7101.1, 7105, 7609, 7613, 7616 of this title.



Section 77A01 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Application." A request under the convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

"Central authority." The entity designated by the United States or a foreign country defined in paragraph (4) of the definition of "foreign country" in section 7101.1 (relating to definitions) to perform the functions specified in the convention.

"Convention support order." A support order of a tribunal of a foreign country defined in paragraph (4) of the definition of "foreign country" in section 7101.1.

"Direct request." A petition filed by an individual in a tribunal of this State in a proceeding involving an obligee, obligor or child residing outside the United States.

"Foreign central authority." The entity designated by a foreign country defined in paragraph (4) of the definition of "foreign country" in section 7101.1 to perform the functions specified in the convention.

"Foreign support agreement."

(1) An agreement for support in a record that:

(i) is enforceable as a support order in the country of origin;

(ii) has been:

(A) formally prepared or registered as an authentic instrument by a foreign tribunal; or

(B) authenticated by or concluded, registered, or filed with a foreign tribunal; and

(iii) may be reviewed and modified by a foreign tribunal.

(2) The term includes a maintenance arrangement or authentic instrument under the convention.

"United States central authority." The Secretary of the United States Department of Health and Human Services.



Section 77A02 - Applicability

This chapter applies only to a support proceeding under the convention. In a proceeding, if a provision of this chapter is inconsistent with Chapter 71 (relating to general provisions), 72 (relating to jurisdiction), 73 (relating to civil provisions of general application), 74 (relating to establishment of support order or determination of parentage), 75 (relating to enforcement of support order without registration) or 76 (relating to registration, enforcement and modification of support order), this chapter controls.



Section 77A03 - Relationship of department to United States central authority

The department is recognized as the agency designated by the United States central authority to perform specific functions under the convention.



Section 77A04 - Initiation by department of support proceeding under convention

(a) Duties.--In a support proceeding under this chapter, the department shall do all of the following:

(1) Transmit and receive applications.

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this State.

(b) Obligee support proceedings.--All of the following support proceedings are available to an obligee under the convention:

(1) Recognition or recognition and enforcement of a foreign support order.

(2) Enforcement of a support order issued or recognized in this State.

(3) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child.

(4) Establishment of a support order if recognition of a foreign support order is refused under section 77A08(b)(2), (4) or (9) (relating to recognition and enforcement of registered convention support order).

(5) Modification of a support order of a tribunal of this State.

(6) Modification of a support order of a tribunal of another state or a foreign country.

(c) Obligor support proceedings.--All of the following support proceedings are available under the convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this State.

(2) Modification of a support order of a tribunal of this State.

(3) Modification of a support order of a tribunal of another state or a foreign country.

(d) Prohibition.--A tribunal of this State may not require security, bond or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the convention.

Cross References. Section 77A04 is referred to in section 77A08 of this title.



Section 77A05 - Direct request

(a) General rule.--A petitioner may file a direct request seeking:

(1) Establishment or modification of a support order or determination of parentage of a child. In the proceeding, the determination of parentage of a child under the law of this State applies.

(2) Recognition and enforcement of a support order or support agreement. In the proceeding, sections 77A06 (relating to registration of convention support order), 77A07 (relating to contest of registered convention support order), 77A08 (relating to recognition and enforcement of registered convention support order), 77A09 (relating to partial enforcement), 77A10 (relating to foreign support agreement), 77A11 (relating to modification of convention child support order), 77A12 (relating to personal information) and 77A13 (relating to record in original language) apply.

(b) Requirements.--In a direct request for recognition and enforcement of a convention support order or foreign support agreement, the following apply:

(1) A security, bond or deposit may not be required to guarantee the payment of costs and expenses.

(2) An obligee or obligor that, in the issuing country, has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this State under the same circumstances.

(c) (Reserved).

(d) Assistance.--A petitioner filing a direct request is not entitled to assistance from the department.

(e) Application of other laws.--This chapter does not prevent the application of laws of this State that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.



Section 77A06 - Registration of convention support order

(a) Registration required.--Except as otherwise provided in this chapter, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this State as provided in Chapter 76 (relating to registration, enforcement and modification of support order).

(b) Documentation required.--Notwithstanding sections 7311 (relating to pleadings and accompanying documents) and 7602(a) (relating to procedure to register order for enforcement), a request for registration of a convention support order must be accompanied by the following:

(1) A complete text of the support order or an abstract of the support order prepared by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law.

(2) A record stating that the support order is enforceable in the issuing country.

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal.

(4) A record showing the amount of arrears, if any, and the date the amount was calculated.

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations.

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) Recognition and partial enforcement.--A request for registration of a convention support order may seek recognition and partial enforcement of the order.

(d) Vacating registration.--A tribunal of this State may vacate the registration of a convention support order without the filing of a contest under section 77A07 (relating to contest of registered convention support order) only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) Notification.--The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a convention support order.

Cross References. Section 77A06 is referred to in sections 7602, 77A05, 77A08 of this title.



Section 77A07 - Contest of registered convention support order

(a) Applicability.--Except as otherwise provided in this chapter, sections 7605 (relating to notice of registration of order), 7606 (relating to procedure to contest validity or enforcement of registered support order), 7607 (relating to contest of registration or enforcement) and 7608 (relating to confirmed order) apply to a contest of a registered convention support order.

(b) Time.--A party contesting a registered convention support order must file a contest:

(1) Not later than 30 days after notice of the registration if the contesting party resides in the United States.

(2) Not later than 60 days after notice of the registration if the contesting party does not reside in the United States.

(c) Failure to contest.--If the nonregistering party fails to contest the registered convention support order by the time specified in subsection (b), the order is enforceable.

(d) Basis of contest.--A contest of a registered convention support order may be based only on grounds set forth in section 77A08 (relating to recognition and enforcement of registered convention support order). The contesting party shall bear the burden of proof.

(e) Tribunal duties.--In a contest of a registered convention support order, a tribunal of this State:

(1) is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

(f) Notification of decision.--A tribunal of this State deciding a contest of a registered convention support order shall promptly notify the parties of its decision.

(g) Appeals.--A challenge or appeal does not stay the enforcement of a convention support order unless there are exceptional circumstances.

Cross References. Section 77A07 is referred to in sections 7605, 77A05, 77A06 of this title.



Section 77A08 - Recognition and enforcement of registered convention support order

(a) General rule.--Except as otherwise provided in subsection (b), a tribunal of this State shall recognize and enforce a registered convention support order.

(b) Refusal of recognition or enforcement.--The following grounds are the only grounds on which a tribunal of this State may refuse recognition and enforcement of a registered convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard.

(2) The issuing tribunal lacked personal jurisdiction consistent with section 7201 (relating to bases for jurisdiction over nonresident).

(3) The order is not enforceable in the issuing country.

(4) The order was obtained by fraud in connection with a matter of procedure.

(5) A record transmitted in accordance with section 77A06 (relating to registration of convention support order) lacks authenticity or integrity.

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of this State and that proceeding was the first to be filed.

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this part in this State.

(8) Payment, to the extent alleged arrears have been paid in whole or in part.

(9) In a case in which the respondent did not appear and was not represented in the proceeding in the issuing foreign country:

(i) if the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(ii) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal.

(10) The order was made in violation of section 77A11 (relating to modification of convention child support order).

(c) Procedure in certain situations.--If a tribunal of this State does not recognize a convention support order under subsection (b)(2), (4) or (9):

(1) the tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new convention support order; and

(2) the department shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under section 77A04 (relating to initiation by department of support proceeding under convention).

Cross References. Section 77A08 is referred to in sections 77A04, 77A05, 77A07, 77A11 of this title.



Section 77A09 - Partial enforcement

If a tribunal of this State does not recognize and enforce a convention support order in the order's entirety, the tribunal shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a convention support order.

Cross References. Section 77A09 is referred to in section 77A05 of this title.



Section 77A10 - Foreign support agreement

(a) Recognition and enforcement.--Except as otherwise provided in subsections (c) and (d), a tribunal of this State shall recognize and enforce a foreign support agreement registered in this State.

(b) Documentation required.--An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by the following:

(1) A complete text of the foreign support agreement.

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) Vacating registration.--A tribunal of this State may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) Contested agreements.--In a contest of a foreign support agreement, a tribunal of this State may refuse recognition and enforcement of the agreement if it finds any of the following:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy.

(2) The agreement was obtained by fraud or falsification.

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this State, another state or a foreign country if the support order is entitled to recognition and enforcement under this part in this State.

(4) The record submitted under subsection (b) lacks authenticity or integrity.

(e) Suspension during appeal.--A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

Cross References. Section 77A10 is referred to in section 77A05 of this title.



Section 77A11 - Modification of convention child support order

(a) General rule.--A tribunal of this State may not modify a convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless one of the following occurs:

(1) The obligee submits to the jurisdiction of a tribunal of this State, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity.

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify the support order or issue a new support order.

(b) Order not recognized.--If a tribunal of this State does not modify a convention child support order because the order is not recognized in this State, section 77A08(c) (relating to recognition and enforcement of registered convention support order) applies.

Cross References. Section 77A11 is referred to in sections 7615, 77A05, 77A08 of this title.



Section 77A12 - Personal information

Personal information gathered or transmitted under this chapter may be used only for the purposes for which the information was gathered or transmitted.

Cross References. Section 77A12 is referred to in section 77A05 of this title.



Section 77A13 - Record in original language

A record filed with a tribunal of this State under this part must be in the original language and, if not in English, must be accompanied by an English translation.

Cross References. Section 77A13 is referred to in section 77A05 of this title.






Chapter 78 - Interstate Rendition

Chapter Notes

Enactment. Chapter 78 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 78 is referred to in section 7613 of this title.



Section 7801 - Grounds for rendition

(a) Definition of Governor.--For purposes of this chapter, "Governor" includes an individual performing the functions of Governor or the executive authority of a state covered by this part.

(b) Authority of Governor.--The Governor of this State may do either of the following:

(1) Demand that the Governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee.

(2) On the demand by the Governor of another state, surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) Extended extradition.--A provision for extradition of individuals not inconsistent with this part applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from the demanding state.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 amended subsec. (b).



Section 7802 - Conditions of rendition

(a) Extradition to this State.--Before making demand that the Governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this part or that the proceeding would be of no avail.

(b) Extradition from this State.--If under this part or a law substantially similar to this part the Governor of another state makes a demand that the Governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) Declining to honor demand.--If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 amended subsec. (b).






Chapter 79 - Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 79 was added April 4, 1996, P.L.58, No.20, effective immediately.



Section 7901 - Uniformity of application and construction

In applying and construing this uniform part, consideration must be given to the need to promote uniformity of the law with respect to the law's subject matter among states which enact this uniform law.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)



Section 7902 - Transitional provision

This part applies to proceedings beginning on or after the effective date of this section to do any of the following:

(1) Establish a support order.

(2) Determine parentage of a child.

(3) Register, recognize, enforce or modify a prior support order, determination or agreement, whenever issued or entered.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7902.



Section 7903 - Severability

If any provision of this part or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or application of this part which can be given effect without the invalid provision or application, and to this end the provisions of this part are severable.

(Dec. 28, 2015, P.L.559, No.94, eff. imd.)

2015 Amendment. Act 94 added section 7903.






Chapter 81 - General Provisions

Chapter Notes

Enactment. Chapter 81 was added April 4, 1996, P.L.58, No.20, effective immediately.



Section 8101 - Short title of part and definitions

(a) Short title of part.--This part shall be known and may be cited as the Intrastate Family Support Act.

(b) Definitions.--Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child." An individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support order." A support order for a child, including a child who has attained the age of majority.

"Department." The Department of Public Welfare of the Commonwealth.

"Duty of support." An obligation imposed or imposable by law to provide support for a child, spouse or former spouse. The term includes an unsatisfied obligation to provide support.

"Income." The term includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the laws of this Commonwealth.

"Income-withholding order." An order or other legal process directed to an obligor's employer or other debtor, in accordance with section 4348 (relating to attachment of income), to withhold support from the income of the obligor.

"Initiating county." A county in which a proceeding under this part or a law substantially similar to this part, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act is filed for forwarding to a responding county.

"Initiating tribunal." The authorized tribunal in an initiating county.

"Issuing county." The county in which a tribunal issues a support order or renders a judgment determining parentage.

"Issuing tribunal." The tribunal that issues a support order or renders a judgment determining parentage.

"Law." The term includes decisional and statutory law and rules and regulations having the force of law.

"Obligee." Any of the following:

(1) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered.

(2) A political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee.

(3) An individual seeking a judgment determining parentage of the individual's child.

(4) The Department of Public Welfare.

"Obligor." An individual or the estate of a decedent that:

(1) owes or is alleged to owe a duty of support;

(2) is alleged but has not been adjudicated to be a parent of a child; or

(3) is liable under a support order.

"Register." To record a support order or judgment determining parentage in the office designated by a court of common pleas.

"Registering tribunal." A tribunal in which a support order is registered.

"Responding county." A county to which a proceeding is forwarded under this part.

"Responding tribunal." The authorized tribunal in a responding county.

"Secretary." The Secretary of Public Welfare of the Commonwealth.

"Spousal support order." A support order for a spouse or former spouse of the obligor.

"Support enforcement agency." The department, a domestic relations section of a tribunal, a public official or a public agency authorized to seek:

(1) enforcement of support orders or laws relating to the duty of support;

(2) establishment or modification of child support;

(3) determination of parentage; or

(4) location of obligors or their assets.

"Support order." A judgment, decree or order, whether temporary, final or subject to modification, whether incidental to a pending divorce, for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages or reimbursement. The term includes related costs and fees, interest, income withholding, attorney fees and other relief.

"Title IV-D attorney." The official in the appropriate county who, by statute, contract or appointment, has the duty to represent obligees in support actions brought in the county.

"Tribunal." A court of common pleas.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 amended the def. of "income-withholding order" in subsec. (b). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.

The Secretary of Public Welfare, referred to in this section, was redesignated as the Secretary of Human Services by Act 132 of 2014.



Section 8102 - Scope

This part applies to actions between parties from different counties in this Commonwealth. This part does not apply to actions under Part VIII (relating to uniform interstate family support).



Section 8103 - Remedies cumulative

Remedies provided by this part are cumulative and do not affect the availability of remedies under other law. The procedures established by Pa.R.C.P. No. 1910.1 et seq. (relating to action for support) shall be used in preference to the procedures of this part unless any of the following applies:

(1) The tribunal or domestic relations section determines that use of this part is necessary for the effective establishment or enforcement of support because any of the following apply:

(i) After diligent effort, the obligee is unable to effect service upon the obligor.

(ii) It is not possible to enter an order against the obligor in the county where the obligee resides.

(iii) The obligor is already subject to an order for support in the case at bar or in any other case.

(2) The obligee requests proceedings under this part.






Chapter 82 - Jurisdiction

Chapter Notes

Enactment. Chapter 82 was added April 4, 1996, P.L.58, No.20, effective immediately.



Section 8201 - Continuing, exclusive jurisdiction

(a) Extent.--A tribunal issuing a support order has continuing, exclusive jurisdiction over a support order unless otherwise provided by Part VIII (relating to uniform interstate family support) or this part.

(b) Faith and credit.--A tribunal shall recognize the continuing, exclusive jurisdiction of another tribunal which has issued a support order.



Section 8202 - Recognition of support orders

(a) Principles.--If a proceeding is brought under this part and more than one support order has been issued in this Commonwealth with regard to the same obligation, a tribunal shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1) If two or more tribunals have issued support orders for the same obligation and only one of the tribunals would have continuing, exclusive jurisdiction under this part, the order of that tribunal must be recognized.

(2) If two or more tribunals have issued support orders for the same obligation and more than one of the tribunals would have continuing, exclusive jurisdiction under this part, an order issued by a tribunal in the county where the obligee resides must be recognized, but, if an order has not been issued in the county where the obligee resides, the order most recently issued must be recognized.

(3) If two or more tribunals have issued support orders for the same obligation and none of the tribunals would have continuing, exclusive jurisdiction under this part, the tribunal may issue a support order which must be recognized.

(b) Result.--The tribunal that has issued an order recognized under subsection (a) is the tribunal having continuing, exclusive jurisdiction.



Section 8203 - Credit for payments

Amounts collected and credited for a particular period pursuant to a support order issued by one tribunal must be credited against the amounts accruing or accrued for the same period under a support order issued by another tribunal.






Chapter 83 - Civil Provisions of General Application

Chapter Notes

Enactment. Chapter 83 was added April 4, 1996, P.L.58, No.20, effective immediately.

Prior Provisions. Former Chapter 83, which related to legitimacy of children, was added October 15, 1980, P.L.934, No.163, and repealed December 19, 1990, P.L.1240, No.206, effective in 90 days.



Section 8301 - Proceedings under this part

(a) Scope.--This part provides for the following proceedings:

(1) Establishment of an order for spousal support or child support.

(2) Registration of an order for spousal support or child support of another county for enforcement or modification pursuant to Chapter 84 (relating to enforcement and modification of support order after registration).

(b) Commencement.--An individual petitioner or a support enforcement agency must commence a proceeding authorized under this part by filing a petition or complaint in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or complaint directly in a tribunal of another county which has or can obtain personal jurisdiction over the respondent.

Cross References. Section 8301 is referred to in section 8304 of this title.



Section 8302 - Action by minor parent

A minor parent or a guardian or other legal representative of a minor parent may maintain a proceeding on behalf of or for the benefit of the minor's child.



Section 8303 - Duties of initiating tribunal

Upon the filing of a petition or complaint authorized by this part, an initiating tribunal shall forward one copy of the petition or complaint and its accompanying documents to the responding tribunal.

Cross References. Section 8303 is referred to in section 2512 of this title.



Section 8304 - Duties and powers of responding tribunal

(a) Filing and notice.--If a responding tribunal receives a petition, a complaint or comparable pleading from an initiating tribunal or directly pursuant to section 8301(b) (relating to proceedings under this part), it shall file the pleading and notify the petitioner by first class mail where and when it was filed.

(b) Action.--A responding tribunal, to the extent otherwise authorized by law, may do any of the following:

(1) Exercise continuing, exclusive jurisdiction to issue or enforce a support order, modify a support order or render a judgment to determine parentage.

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

(3) Order income withholding.

(4) Determine the amount of any arrearages and specify a method of payment.

(5) Enforce orders by civil or criminal contempt, or both.

(6) Set aside property for satisfaction of the support order.

(7) Place liens and order execution on the obligor's property.

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment and telephone number at place of employment.

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any state and local computer systems for criminal warrants.

(10) Order the obligor to seek appropriate employment by specified methods.

(11) Award reasonable attorney fees and other fees and costs.

(12) Issue a temporary child support order pending judicial resolution of a dispute regarding paternity if any of the following apply:

(i) The obligor has signed an acknowledgment of paternity.

(ii) The obligor has been determined under State law to be the parent.

(iii) There is clear and convincing evidence that the obligor is the child's parent.

(13) Grant any other available remedy.

(c) Findings of fact.--A responding tribunal shall include in a support order issued under this part or in the documents accompanying the order the findings of fact on which the support order is based.

(d) Visitation.--A responding tribunal may not condition the payment of a support order issued under this part upon compliance by a party with provisions for visitation.

(e) Notice.--If a responding tribunal issues an order under this part, the tribunal shall send a copy of the order by first class mail to the petitioner and the respondent and to the initiating tribunal, if any.



Section 8305 - Inappropriate tribunal

If a petition, complaint or comparable pleading is received by an inappropriate tribunal, it shall forward the pleading and accompanying documents to an appropriate tribunal and notify the petitioner by first class mail where and when the pleading was sent.



Section 8306 - Duties of support enforcement agency

(a) General duty.--A support enforcement agency upon request shall provide services to an obligee in a proceeding under this part.

(b) Specific duties.--A support enforcement agency that is providing services to the petitioner as appropriate shall do all of the following:

(1) Take all steps necessary to enable an appropriate tribunal to obtain jurisdiction over the respondent.

(2) Request an appropriate tribunal to set a date, time and place for a hearing.

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties.

(4) Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice from an initiating, responding or registering tribunal, send a copy of the notice by first class mail to the petitioner.

(5) Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication from the respondent, send a copy of the communication by first class mail to the petitioner.

(6) Provide to the petitioner and respondent notice of all proceedings within two days, exclusive of Saturdays, Sundays and legal holidays, of setting a date for proceedings pursuant to this part.

(7) Provide to the petitioner and respondent a copy of all recommendations and court orders, including findings of fact, within two days, exclusive of Saturdays, Sundays and legal holidays, of issuing the recommendations or court order.

(8) Provide to the petitioner and respondent a copy of the court's procedure to file a demand for a de novo hearing or to file exception to the recommendation of the hearing officer.

(9) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) Fiduciaries.--This part does not create a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



Section 8307 - Supervisory duty

If the secretary determines that a support enforcement agency is neglecting or refusing to provide services to an individual, the secretary may order the agency to perform its duties under this part or may provide those services directly to the individual.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment. Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No. 1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 8308 - Private counsel

An individual may employ private counsel to represent the individual in proceedings authorized by this part.



Section 8309 - Nondisclosure of information in exceptional circumstances

Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this part.



Section 8310 - Nonparentage not a defense

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this part.



Section 8311 - Special rules of evidence and procedure

(a) Physical presence.--The physical presence of the petitioner in a responding tribunal is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

(b) Representation.--The interests of the Commonwealth in establishing and enforcing support orders shall be represented, where appropriate, by the county Title IV-D attorney in a proceeding brought before the responding tribunal.

(c) Hearsay exception.--A verified petition, affidavit or document, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness.

(d) Payment record.--A copy of the record of support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(e) Bills.--Copies of bills for testing for parentage and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(f) Transmission of documentary evidence.--Documentary evidence transmitted to a tribunal by telephone, telecopier or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(g) Testimony.--In a proceeding under this part, a tribunal may permit a party or witness to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location. Tribunals shall cooperate in designating an appropriate location for the deposition or testimony.



Section 8312 - Assistance with discovery

A tribunal may do any of the following:

(1) Request another tribunal to assist in obtaining discovery.

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by another tribunal.



Section 8313 - Costs and fees

(a) Prohibition.--The department or a support enforcement agency may not be required to pay a filing fee or other costs.

(b) Obligor.--If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the department or against the support enforcement agency of either the initiating county or the responding county except as provided by other law. Attorney fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) Dilatory actions.--Except as provided in subsection (a), the tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under Chapter 76 (relating to enforcement and modification of support order after registration), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.






Chapter 84 - Enforcement and Modification of Support Order After Registration

Chapter Notes

Enactment. Chapter 84 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References. Chapter 84 is referred to in section 8301 of this title.



Section 8401 - Registration of order

A support order issued by a tribunal may be registered in any tribunal of competent jurisdiction.



Section 8402 - Procedure to register order

(a) General rule.--A support order may be registered by sending the following documents and information to the appropriate tribunal:

(1) A letter of transmittal to the tribunal requesting registration and enforcement.

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order.

(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage.

(4) The name of the obligor and, if known:

(i) the obligor's address and Social Security number;

(ii) the name and address of the obligor's employer and any other source of income of the obligor; and

(iii) a description and the location of property of the obligor not exempt from execution.

(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b) Docketing.--On receipt of a request for registration, the registering tribunal shall file the order as a foreign judgment, together with one copy of the documents and information, regardless of their form.



Section 8411 - Notice of registration of order

(a) Requirement.--If a support order or order issued by another tribunal is registered, the registering tribunal shall notify the nonregistering party. Notice must be given by first class, certified or registered mail or by any means of personal service authorized by the law. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) Contents.--The notice must inform the nonregistering party of all of the following:

(1) A registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal.

(2) A hearing to contest the validity of the registered order must be requested within 20 days after the date of mailing or personal service of the notice.

(3) Failure to contest the validity of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and will preclude further contest of that order with respect to any matter that could have been asserted.

(4) The amount of any alleged arrearages.



Section 8412 - Procedure to contest validity of registered order

(a) Action.--A nonregistering party seeking to contest the validity of a registered order must request a hearing within 20 days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration or the amount of any alleged arrearages pursuant to section 8413 (relating to contest of registration or enforcement).

(b) Inaction.--If the nonregistering party fails to contest the validity of the registered order in a timely manner, the order is confirmed by operation of law.

(c) Hearing.--If a nonregistering party requests a hearing to contest the validity of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties by first class mail of the date, time and place of the hearing.



Section 8413 - Contest of registration or enforcement

(a) Defenses.--A party contesting the validity of a registered order or seeking to vacate the registration has the burden of proving one of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party.

(2) The order was obtained by fraud.

(3) The order has been vacated, suspended or modified by a later order.

(4) The issuing tribunal has stayed the order pending appeal.

(5) Full payment has been made and there is no continuing support obligation.

(b) Relief.--If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available.

(c) Affirmance.--If the contesting party does not establish a defense under subsection (a) to the validity of the order, the registering tribunal shall issue an order confirming the order.

Cross References. Section 8413 is referred to in section 8412 of this title.



Section 8414 - Confirmed order

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



Section 8415 - Effect of a confirmed order

A confirmed order has the following effect:

(1) It confers continuing, exclusive jurisdiction to the responding tribunal which registered the order.

(2) It eliminates the jurisdiction of the tribunal which issued the order or requested that the order be registered.






Chapter 83 - Legitimacy of Children (Repealed)

Section 8302 - § 8303 - (Repealed)

A minor parent or a guardian or other legal representative of a minor parent may maintain a proceeding on behalf of or for the benefit of the minor's child.









Title 24 - EDUCATION

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 24 were added October 2, 1975, P.L.298, No.96, effective immediately.

Enactment. Part I was added December 19, 1990, P.L.834, No.198, effective immediately.

Enactment. Part III was added December 19, 1990, P.L.834, No.198, effective immediately.

Enactment. Part IV was added October 2, 1975, P.L.298, No.96, effective immediately.

Special Provisions in Appendix. See sections 3 and 4 of Act 96 of 1975 in the appendix to this title for special provisions relating to the applicability and effective date of Part IV and continuation of former provisions of law.

Special Provisions in Appendix. See section 3(2) and 4(1) of Act 96 of 1975 in the appendix to this title for special provisions relating to payment of interest on contributions for purchase of creditable service under former provisions of law and to the effective date of provisions relating to the purchase of credit for previous creditable service.

Special Provisions in Appendix. See sections 3(2) and 4(1) of Act 96 of 1975 in the appendix to this title for special provisions relating to payment of interest on contributions for purchase of creditable service under former provisions of law and to the effective date of provisions relating to the purchase of credit for previous creditable service.

Special Provisions in Appendix. See section 18 of Act 38 of 2002 in the appendix to this title for special provisions relating to recertification to Budget Secretary and employers.

Enactment. Part V was added May 17, 2001, P.L.26, No.9, effective immediately.

Special Provisions in Appendix. See section 25 of Act 9 of 2001 in the appendix to this title for special provisions relating to notice of impaired authority over health insurance.

Enactment. Part VI was added November 1, 2012, P.L.1683, No.210, effective immediately.

Enactment. Subpart A was added November 1, 2012, P.L.1683, No.210, effective immediately.

Special Provisions in Appendix. See section 2 of Act 210 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 2(5) of Act 210 of 2012 in the appendix to this title for special provisions relating to composition of advisory council.

Enactment. Subpart B (Reserved) was added November 1, 2012, P.L.1683, No.210, effective immediately.



Appendix To Title

APPENDIX TO TITLE 24

EDUCATION

Supplementary Provisions of Amendatory Statutes

1975, OCTOBER 2, P.L.298, NO.96

§ 3. Savings clause.

In order to assure an orderly transition, the following provisions of repealed law shall be saved and applicable as specified:

(1) Former annuitants returning to service.--The provisions relating to the calculation of annuities of annuitants who return to school service and subsequently retire shall not apply to former annuitants who are active members of the system on the effective date of this act.

(2) Interest on purchasing prior creditable service.--The amount due for the purchase of any credit for service creditable to an active member under the provisions of the act of June 1, 1959 (P.L.350, No.77), known as the "Public School Employes' Retirement Code of 1959," shall not include interest if the member makes a lump sum payment of the full amount due prior to January 1, 1976 or commences regular payments through salary deductions for such service prior to January 1, 1976 and completes such payments prior to January 1, 1978. Any member who elects to purchase such credit and does not make a lump sum payment of the full amount due prior to January 1, 1976 or commences regular payments through salary deductions prior to January 1, 1976 and does not complete such payments prior to January 1, 1978 shall be required to purchase such credit in accordance with the provisions of this act.

(3) Class T-B member current service contributions.--The rights of members of Class T-B as provided in section 301(2)(c) and (d) of the act of June 1, 1959 (P.L.350, No.77), known as the "Public School Employes' Retirement Code of 1959," shall continue.

(4) Minimum benefits to former teachers.--The provisions relating to former teachers as provided in sections 303(3) and 407(1) of the act of June 1, 1959 (P.L.350, No.77), known as the "Public School Employes' Retirement Code of 1959," shall continue.

§ 4. Effective date.

This act shall take effect immediately except that:

(1) Prior creditable service purchasing and benefits.--As applicable to members terminating school service on or after March 1, 1974, the provisions relating to the purchase of credit for previous school or creditable nonschool service and the calculation of benefits shall be effective March 1, 1974.

(2) Members on leave without pay.--The provisions relating to the crediting of statutory interest to the accounts of members on leave without pay shall become effective on July 1, 1975.

(3) Basic contribution rates and employer contributions.--The provisions relating to the basic contribution rate of members shall become effective on July 1, 1976 and the provisions relating to the payment of the employer contributions shall become effective on July 1, 1975.

(4) Part-time employee membership.--The provisions relating to membership of part-time employees shall become effective with the beginning of the school year 1975-1976.

(5) Eligibility for disability annuities.--The provisions relating to eligibility for disability annuities shall be effective December 1, 1974.

1976, JULY 9, P.L.965, NO.189

§ 2. Effective date and applicability.

This act shall take effect immediately and apply to persons having an individual retirement account as provided in 24 Pa.C.S. § 8301(a)(4) on or after September 2, 1974.

Explanatory Note. Act 189 amended section 8301 of Title 24.

1979, DECEMBER 18, P.L.566, NO.130

§ 3. Biennial organization of joint legislative committee.

Within 30 days after the convening of the General Assembly in an odd-numbered year, the General Assembly shall organize a joint committee, composed of members of the General Assembly to be selected as follows: the President pro tempore shall select three Senators, two from the Majority Party and one from the Minority Party and the Speaker of the House of Representatives shall select three members of the House of Representatives, two from the Majority Party and one from the Minority Party. The joint committee shall select a chairman and shall conduct a review of the cost-of-living supplements accruing pursuant to 24 Pa.C.S. § 8348 and 71 Pa.C.S. § 5708 during the previous two years, the changes in the Consumer Price Index and the earnings of the funds, for the purpose of determining the equitability of the increases in light of the then prevailing economic conditions. The joint committee shall have the power to call on any State department or agency for assistance and shall report its recommendations to the General Assembly prior to the end of the session.

1982, JUNE 17, P.L.534, NO.152

§ 2. Legislative intent.

In this period of fiscal restraint and a reduced student population in the public school system, it is the intent of this legislation to aid school districts by reducing the need for furloughing of teachers and to provide cost-saving opportunities to school districts through providing teachers a one-time option for early retirement.

Explanatory Note. Act 152 added section 8311 of Title 24.

§ 3. Nonseverability.

It is the intent of the General Assembly that it would not have enacted any of the provisions of this amendatory act without all other provisions of this amendatory act and that all of the provisions are essentially and inseparably connected with each other. Accordingly, the provisions of this amendatory act shall be nonseverable.

§ 4. Effective date and retroactivity.

This act shall take effect immediately and shall be retroactive to June 1, 1982.

1983, JULY 22, P.L.104, NO.31

§ 10. Waiver of actuarial note requirement for retirement bills.

The provisions of section 7 of the act of July 9, 1981 (P.L.208, No.66), known as the Public Employee Retirement Study Commission Act, are suspended for the purpose of considering this bill and all amendments to it.

Explanatory Note. Act 31 added or amended Chapter 29 and sections 8102, 8302(a), 8321, 8322.1, 8323(a), 8502(m), 8505(g), 8506(c), (d) and (e), 8507(b) and 8523(a) of Title 24 and sections 5102, 5302(b), 5306(a), 5502, 5503.1, 5504(a), 5505(b) and (d), 5505.1, 5702(a)(3) and (4), 5704(e), 5707(d), 5903(d) and 5933(a) of Title 71.

§ 12. Treatment by employer of school employee pickup contributions.

Within 30 days of the receipt by the board of a ruling from the Internal Revenue Service that pickup contributions under this amendatory act are not to be included in the gross income of the employee until they are distributed or made available, pursuant to 26 U.S.C. § 414 (h) (relating to tax treatment of certain contributions), or within 30 days after the passage of this act, whichever is later, the board shall adopt and promulgate rules and regulations implementing this act. After the effective date of the rules and regulations, the employer shall pick up the required contributions by a reduction in the compensation of the employee. Prior thereto, each employer shall continue to withhold Federal income taxes based upon pickup contributions.

§ 13. Use of increased school employee contributions.

Increased contributions to the Public School Employees' Retirement Fund as a result of the increase in the basic contribution rate shall be used to improve the actuarial soundness of the fund by reducing accrued liability.

§ 14. Appropriation for increased school employee contributions.

For the fiscal year 1983-1984, the General Assembly hereby appropriates an amount necessary for the Governor to increase the Commonwealth's contribution to the Public School Employees' Retirement Fund by an amount equivalent to the increase of the member contributions during the fiscal year 1983-1984 as a result of the change in the basic contribution rate as provided in section 8102 of Title 24. This executive authorization shall be implemented by the Governor on or before October 1, 1983.

§ 15. Nonseverability.

The provisions of sections 2, 3 and 4 of this act are expressly nonseverable. In the event a court of competent jurisdiction rules finally that the salary reductions mandated in these sections are legally or constitutionally impermissible, these sections shall be void.

Explanatory Note. Sections 2, 3 and 4 affected the amendments to Title 24 other than Chapter 29.

§ 16. Effective date and retroactivity.

(a) General rule.--Except as provided in the following subsections, the amendments to Title 24 shall take effect immediately and shall be retroactive to January 1, 1983.

(b) School subsidies.--Sections 1 (adding Chapter 29 of Title 24) and 9 (repeals) shall take effect immediately and shall be retroactive to July 1, 1983.

(c) Retirement contributions by school and public employees.--The amendments to the definition of "basic contribution rate" in section 8102 of Title 24 and all of the amendments to Title 71 shall take effect immediately.

1984, JUNE 29, P.L.450, NO.95

§ 9. Provisions relating to Title 24 amendments.

(a) Early retirement.--It is the intent of the General Assembly by adding 24 Pa.C.S. § 8312 (relating to eligibility for special early retirement) during this period of reduced student population in the public school system and of fiscal restraint to assist school districts by providing cost-saving opportunities to school districts and reduce the need for school districts to furlough public school employees by granting eligible public school employees with a one-time option for early retirement.

(b) Report on resulting actuarial cost and salary savings.--On or before January 2, 1987, the Secretary of Education, with the cooperation of the Executive Director of the Public School Employees' Retirement System, shall prepare and transmit to the Governor and to the General Assembly a report on the numbers of persons utilizing the special early retirement option and the actuarial cost and the salary savings resulting from this special early retirement option. The report shall summarize, on the basis of each participating employing unit, the additional actuarial cost attributable to this legislation on the part of any Public School Employees' Retirement System members who were employed by the employing unit as of June 1, 1985 who retired during the period July 1, 1985 through June 30, 1986 and to whom the provisions of this act are applicable. The additional actuarial cost for each applicable annuitant shall be provided by the Executive Director of Public School Employees' Retirement System and shall be the difference between the present value of the maximum single life annuity actually payable to the applicable annuitant as of the date of retirement and the present value of the maximum single life annuity which would have been payable to the applicable annuitant as of the date of retirement pursuant to law without reference to this act. The report shall also summarize, on the basis of each participating employing unit, the salary savings attributable to retirement pursuant to this legislation. The salary and fringe benefits savings information for each participating employing unit shall be the difference between the most current annual salaries for those Public School Employees' Retirement System members who were employed by the employing unit as of June 1, 1985 who retired during the period July 1, 1985 through June 30, 1986 and to whom the provisions of this act are applicable, and the current annual salaries of those persons, if any, who were newly employed by that employing unit in the same or substantially similar employment positions or classifications as the applicable retiring employees during the period September 1, 1985 through October 31, 1986 and whose employment was not a result of an increase in applicable complement levels. Employing units shall provide information on the number of positions left vacant and the amount of salary and fringe benefits savings attributable to retirement pursuant to this legislation. Savings in potential unemployment compensation payments shall also be calculated.

(c) Nonseverability.--It is the intent of the General Assembly that it would not have enacted any of the provisions of 24 Pa.C.S. § 8312 and this section without all other provisions of 24 Pa.C.S. § 8312 and that all of the provisions are essentially and inseparably connected with each other. Accordingly, the provisions of 24 Pa.C.S. § 8312 and this section shall be nonseverable.

Explanatory Note. Act 95 added or amended sections 8312, 8328, 8348.1 and 8521 of Title 24 and sections 5308.1, 5508, 5708.1 and 5931 of Title 71.

§ 11. Applicability of other law.

The provisions of section 7 of the act of July 9, 1981 (P.L.208, No.66), known as the Public Employee Retirement Study Commission Act, shall not apply to this act.

1984, DECEMBER 19, P.L.1191, NO.226

§ 8. Waiver of actuarial note requirement for retirement bills.

The provisions of section 7 of the act of July 9, 1981 (P.L.208, No.66), known as the Public Employee Retirement Study Commission Act, are suspended for the purpose of considering this bill and all amendments to it.

Explanatory Note. Act 226 reenacted the defs. of "accumulated deductions," "active member," "compensation," "date of termination of service," "full coverage member," "inactive member," "pickup contributions" and "valuation interest" in section 8102 and reenacted or amended sections 8302(a), 8304(b), 8321, 8322.1, 8323(a), 8324(e), 8502(m), 8505(g), 8506(c), (d) and (e), 8507(b) and 8523(a) of Title 24.

§ 9. Applicability of existing rules and regulations.

The rules and regulations formerly adopted and promulgated by the board pursuant to the pickup contribution provisions of 24 Pa.C.S. Part IV (relating to retirement for school employees), to the extent applicable, shall remain in full force and effect for purposes of implementing this act. Pursuant to the rules and regulations, the employer shall pick up the required contributions by a reduction in the compensation of the employee.

1988, OCTOBER 21, P.L.844, NO.112

§ 8. Applicability of other law.

The provisions of section 7 of the act of July 9, 1981 (P.L.208, No.66), known as the Public Employee Retirement Study Commission Act, shall not apply to this act.

Explanatory Note. Act 112 added or amended sections 8304, 8312, 8328, 8348.2 and 8501 of Title 24 and sections 5304, 5308.1, 5505, 5508 and 5708.2 of Title 71.

1991, AUGUST 5, P.L.183, NO.23

§ 27. Recertification to Budget Secretary.

(a) Public School Employees' Retirement Board.--Notwithstanding any other provision of law to the contrary, the board shall, effective for the fiscal year beginning July 1, 1991, recertify to the Budget Secretary, within 15 days of the effective date of this act, the contributions, rates, factors and amounts set forth in 24 Pa.C.S. § 8502(k), as amended by this act. The board's recertification shall reflect all changes in the contributions, rates and amounts previously certified by the board prior to the date of this act for the fiscal year beginning July 1, 1991, required to comply with 24 Pa.C.S. § 8328, as amended by this act. Said recertification shall supersede the prior certification for all purposes.

* * *

Explanatory Note. Act 23 amended or added sections 8102, 8301, 8302, 8304, 8312, 8323, 8324, 8326, 8327, 8328, 8346, 8348.1, 8348.2, 8501, 8502, 8505, 8508, 8509, 8521, 8522, 8524, 8525 and 8526 of Title 24 and sections 5102, 5301, 5302, 5303, 5304, 5308.1, 5505, 5507, 5508, 5706, 5708.1, 5708.2, 5901, 5902, 5903, 5905, 5906, 5908, 5931, 5938 and 5955 of Title 71.

§ 28. Authorized investments of Public School Employees' Retirement Board and State Employees' Retirement Board.

Any and all authorized investments of the Public School Employees' Retirement Board and of the State Employees' Retirement Board, respectively, which on the effective date of this act are owned or held through a vehicle as described in 24 Pa.C.S. § 8521(n) or 71 Pa.C.S. § 5931(o), as applicable, shall be deemed to have been lawfully made through such vehicle at inception.

§ 29. Applicability of other law.

The provisions of section 7 of the act of July 9, 1981 (P.L.208, No.66), known as the Public Employee Retirement Study Commission Act, shall not apply to this act.

§ 31. Limitations on creditable nonschool service in Cadet Nurse Corps.

The amendments of limitations on creditable nonschool service in the Cadet Nurse Corps (24 Pa.C.S. § 8304(b)(8)) shall be retroactive to January 1, 1989, in order to be consistent with the amendment of 71 Pa.C.S. § 5304(c)(6) by the act of October 21, 1988 (P.L.844, No.112), entitled "An act amending Titles 24 (Education) and 71 (State Government) of the Pennsylvania Consolidated Statutes, to include certain Federal service as nonstate service; further providing for special early retirement; providing for further supplemented annuities and for certain optional benefits; and further providing for compensation of the Public School Employees' Retirement Board," only to the extent that annuitants who were active members of the system on or after January 1, 1989, shall, notwithstanding any other provision of law, be eligible to purchase creditable nonschool service for service in the Cadet Nurse Corps, provided, however, that contributions by eligible annuitants on account of Class T-C credit for creditable nonschool service for service in the Cadet Nurse Corps shall be determined by applying the member's basic contribution rate plus the normal contribution rate as provided in 24 Pa.C.S. § 8328 at the time of the member's entry into school service subsequent to such creditable Cadet Nurse Corps service and multiplying the product by the number of years and fractional part of a year of creditable nonschool service being purchased together with statutory interest during all periods of subsequent school or State service, and time since most recent termination of school or State service to the date of purchase, and further provided that the purchased nonschool credit shall not be included in the calculation or payment of benefits for any period of time prior to the date of purchase.

§ 32. Reversion of health insurance program funds.

If the health insurance program established under this act is canceled by statute, any remaining funds shall revert to the Public School Employees' Retirement Fund.

1994, APRIL 29, P.L.159, NO.29

§ 14. Authorized investments of Public School Employees' Retirement Board and State Employees' Retirement Board.

Any and all investments of the Public School Employees' Retirement Board and of the State Employees' Retirement Board, respectively, which on the effective date of this section are owned or held through a vehicle as described in 24 Pa.C.S. § 8521(i) or 71 Pa.C.S. § 5931(i), as applicable, shall be deemed to have been lawfully made through such vehicle at inception.

Explanatory Note. Act 29 amended, added or repealed sections 8102, 8103, 8302, 8307, 8312, 8326, 8327, 8328, 8329, 8344, 8345, 8346, 8348.3, 8502, 8505, 8507, 8508, 8509, 8521, 8533, 8533.1, 8533.2, 8533.3, 8533.4 and 8535 of Title 24 and sections 5102, 5304, 5308, 5308.1, 5505, 5508, 5704, 5705, 5706, 5708.3, 5901, 5902, 5905, 5907, 5908, 5931, 5953, 5953.1, 5953.2, 5953.3, 5953.4 and 5955.1 of Title 71.

§ 16. Contractual rights of alternate payees.

Nothing in this act shall be construed to grant any alternate payees any contractual rights, either express or implied, in the terms or conditions of either the Public School Employees' Retirement System or the State Employees' Retirement System, including, but not limited to, benefits, options, rights or privileges, established by either 24 Pa.C.S. Pt. IV or 71 Pa.C.S. Pt. XXV.

§ 17. Contractual rights of alternate payees and members.

Nothing in this act shall be construed to grant any alternate payees or members of either the Public School Employees' Retirement System or the State Employees' Retirement System any contractual rights, either express or implied, in the provisions of this act pertaining to alternate payees and domestic relations orders.

§ 18. Applicability to 1995-1996 and succeeding school years.

The amendment or addition of 24 Pa.C.S. §§ 8326, 8327, 8329 and 8535 shall apply to the 1995-1996 school year and to each school year thereafter. The revised contributions as provided for in these sections shall apply to all active members whose effective date of employment is after June 30, 1994.

§ 19. Liability for additional benefits.

The liability for additional benefits created by 24 Pa.C.S. § 8312 and 71 Pa.C.S. § 5308.1 shall be funded over a period of 20 years, commencing July 1, 1994.

§ 20. Applicability of provisions relating to termination of annuities (Repealed).

1995 Repeal Note. Section 20 was repealed December 20, 1995, P.L.689, No.77, effective immediately.

§ 24. Effective date and funding of accrued liability.

The amendment or addition of 24 Pa.C.S. § 8346 and 71 Pa.C.S. § 5706(b) and (c) shall take effect July 1, 1994, or immediately, whichever is later. Notwithstanding 24 Pa.C.S. § 8328(c) and 71 Pa.C.S. § 5508(c), the accrued liability created by the amendment or addition of 24 Pa.C.S. § 8346 and 71 Pa.C.S. § 5706(b) and (c) shall be funded in annual installments increasing by 5% each year over a period of 20 years beginning July 1, 1995. Notwithstanding 24 Pa.C.S. § 8328(b) and 71 Pa.C.S. § 5508(b), the normal contribution rate and employer normal contribution rate for the period from the effective date of section 26 of this act to June 30, 1995, shall be calculated as if the amendment of 24 Pa.C.S. § 8346 and 71 Pa.C.S. § 5706(b) and the addition of 71 Pa.C.S. § 5706(c) did not occur. Any normal contributions and employer normal contributions which would have been paid for the period from the effective date of section 26 of this act to June 30, 1995, but for this section, shall be funded in annual installments increasing by 5% each year over a period of 20 years beginning July 1, 1995.

1995, DECEMBER 20, P.L.689, NO.77

§ 9. Construction and administration of school employees' provisions.

This act shall be construed and administered in such manner that the Public School Employees' Retirement System will satisfy the requirements necessary to qualify as a qualified pension plan under section 401(a)(8), (a)(17) and (a)(25) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.). The rules, regulations and procedures adopted and promulgated by the Public School Employees' Retirement Board under 24 Pa.C.S. § 8502(h) shall include those necessary to accomplish the purpose of this section.

Effective Date. Section 16(2) of Act 77 provided that section 9 shall take effect in 60 days with respect to the duties of the Public School Employees' Retirement Board in regard to the adoption and promulgation of rules, regulations and computational procedures by such board but in all other respects shall be deemed declaratory of the intent of the General Assembly upon the original enactment of 24 Pa.C.S. Pt. IV and to have been in effect from the date of enactment of such part.

Explanatory Note. Act 77 amended or added sections 8102, 8302, 8321, 8322, 8322.1, 8325.1, 8327, 8346, 8502, 8503, 8506, 8521 and 8533 of Title 24 and sections 5102, 5302, 5501, 5502, 5503, 5503.1, 5506.1, 5706, 5902, 5903, 5906, 5931 and 5953 of Title 71.

§ 11. References to Internal Revenue Code of 1986.

Except as may be otherwise specifically provided, references in this act to provisions of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.), including for this purpose administrative regulations promulgated thereunder, are intended to include such laws and regulations as in effect on the effective date of this section and as they may hereafter be amended or supplemented or supplanted by successor provisions.

§ 13. Qualified pension plans and termination of annuities.

(a) School employees.--Nothing in this act which amends or supplements provisions of 24 Pa.C.S. Pt. IV in relation to requirements for qualification of the Public School Employees' Retirement System as a qualified pension plan under 26 U.S.C. § 401(a), nor any construction of such provisions as so amended or supplemented or any rules or regulations adopted under such part, shall create in any member of the system or in any other person claiming an interest in the account of any such member a contractual right, either express or implied, in such provisions. Such provisions shall remain subject to the Internal Revenue Code of 1986, as amended, and regulations thereunder as the same may hereafter be amended, and the General Assembly reserves to itself such further exercise of its legislative power to amend or supplement such provisions as may from time to time be required in order to maintain the qualification of such system as a qualified pension plan under 26 U.S.C. § 401(a).

* * *

(c) Applicability of provisions relating to termination of annuities.--In relation to the amendments of 24 Pa.C.S. § 8346 and 71 Pa.C.S. § 5706 the following shall apply:

(1) Nothing in the amendments of 24 Pa.C.S. § 8346 and 71 Pa.C.S. § 5706 shall be deemed to permit the restoration of service credit or retirement benefits which were the subject of an order of forfeiture pursuant to the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act.

(2) Former annuitants who have the effect of frozen present value eliminated pursuant to 24 Pa.C.S. § 8346(d)(2) and 71 Pa.C.S. § 5706(c)(2) do so with the specific understanding that they accept the terms and conditions of 24 Pa.C.S. Pt. IV and 71 Pa.C.S. Pt. XXV as they are upon their most recent return to school service or State service as the case may be and do not retain any contractual rights to terms and conditions of 24 Pa.C.S. Pt. IV and 71 Pa.C.S. Pt. XXV, including, but not limited to, benefit formulas, accrual rates and eligibility, contribution rates, definitions, purchase of creditable school, nonschool, State and non-State provisions and actuarial and funding assumptions or provisions arising from any period of employment prior to their final period of employment.

(3) The amendments of 24 Pa.C.S. § 8346 and 71 Pa.C.S. § 5706 shall apply to former annuitants of the State Employees' Retirement System, and former annuitants of the Public School Employees' Retirement System, who have elected multiple service and who are:

(i) inactive members on leave or active members of the State Employees' Retirement System;

(ii) annuitants who were inactive members on leave or active members of the State Employees' Retirement System on or after July 1, 1994, who terminated State service before the effective date of this act; or

(iii) who terminated their most recent period of State service prior to the effective date of this act but have not yet elected to apply for an annuity; and

who have earned at least three eligibility points due to the performance of State service, or if a member who has elected multiple service at least three eligibility points due to the performance of State service or school service, since the most recent period of annuity.

(4) The amendments of 24 Pa.C.S. § 8346 and 71 Pa.C.S. § 5706 shall apply to former annuitants of the Public School Employees' Retirement System, and former annuitants of the State Employees' Retirement System, who have elected multiple service and who are:

(i) inactive members on leave or active members of the Public School Employees' Retirement System;

(ii) annuitants who were inactive members on leave or active members of the Public School Employees' Retirement System on or after July 1, 1994, who terminated school service before the effective date of this act; or

(iii) who terminated their most recent period of school service prior to the effective date of this act but have not yet elected to apply for an annuity; and

who have earned at least three eligibility points due to the performance of school service, or if a member who has elected multiple service at least three eligibility points due to the performance of State service or school service, since their most recent period of annuity.

§ 14. Applicability of other law.

The provisions of section 7 of the act of July 9, 1981 (P.L.208, No.66), known as the Public Employee Retirement Commission Act, shall not apply to this act.

2001, MAY 17, P.L.26, NO.9

§ 1. Legislative intent.

The General Assembly finds and declares as follows:

(1) This act contains both benefit and administrative pension changes. The benefit changes include an enhancement to the basic benefit formula, a reduction in the vesting requirement, the addition of a new class of benefits for legislators and a change to the current arrangement by which members can combine service credit with both the State Employees' Retirement System and the Public School Employees' Retirement System.

(2) Over the past two decades, both pension funds have experienced investment returns well in excess of expectations. As a result, State and school district contributions have decreased dramatically to less than 1% of payroll for next year. At the same time, employee contributions range from 5% to 6.25% of payroll. The outstanding investment performance has resulted in the pension funds being over 123% funded, compared to current needs. The 4% statutory interest rate the employees receive on their pension accounts has consistently been eclipsed by the actual average returns of the funds over the last two decades and also has been less than available private market interest rates. The fact that employees have been and are projected to continue to contribute at a rate that is materially greater than the employers due to the more than 100% funded status of the plans raises the issue of the extent to which employees should be provided additional benefits. The increase in benefits for State and school employees provided herein will in effect allow them for the first time to share in the outstanding investment performance of the funds. To date, that experience has only benefited the employers through reduced contributions to the funds. Even with the increases in benefits provided herein, both pension funds are projected to maintain minimal employer contribution rates and at the same time maintain a fully funded status. For at least the next decade, members are projected to continue to contribute at a rate substantially in excess of that required from the employers.

(3) A major change in the manner in which benefits are funded is warranted. Currently, gains or losses related to the funding for benefits are spread over a 20-year time frame. Under this proposed change, these gains or losses will now be spread over a shorter time frame, that being ten years, increasing intergenerational equity by reducing the time elapsed between the service of the members of the systems and the related funding. A similar policy was enacted in 1991 when 30-year funding for the two funds was reduced to 20-year funding.

(4) Participation in the enhanced benefit accrual rate should not be mandatory for current members. Members who elect to participate should have to agree, as provided herein, to increase employee contributions as consideration for their future receipt of enhanced benefits after the termination of service.

(5) The approach set out heretofore was cited as reasonable public pension policy by the Public Employee Retirement Commission in a report released on May 7 of this year. As the commission further noted, certain provisions herein will result in the systems being more closely aligned with similar plans in the private sector and further strengthen the systems' positions relative to Internal Revenue Code compliance.

Explanatory Note. Act 9 amended, added or deleted sections 8102, 8302, 8303, 8304, 8305, 8305.1, 8306, 8307, 8308, 8321, 8323, 8324, 8325, 8327, 8328, 8342, 8344, 8345, 8346, 8348.1, 8348.2, 8348.3, 8348.5, 8501, 8502, 8502.1, 8502.2, 8503, 8504, 8505, 8506, 8507, 8509, 8521 and 8525 and Part V of Title 24 and sections 5102, 5302, 5303, 5304, 5305, 5305.1, 5306, 5306.1, 5306.2, 5307, 5308, 5309, 5501, 5502, 5502.1, 5504, 5505, 5506, 5507, 5508, 5702, 5704, 5705, 5706, 5707, 5708.1, 5708.2, 5708.3, 5708.5, 5901, 5902, 5903, 5904, 5905, 5906, 5931, 5937 and 5938 of Title 71.

§ 22. Calculation of return to service days.

(a) School employees.--Service performed by a member of the Public School Employees' Retirement System prior to December 31, 2001, shall not be included when calculating the 95 days an annuitant may return to service under 24 Pa.C.S. § 8346(b).

* * *

§ 23. Effect on current members of limitation on benefits.

(a) School employees.--A member whose most recent period of employment began before the effective date of this section shall not have benefits from the Public School Employees' Retirement System reduced by the limitations on benefits under section 415 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 415), as amended, to less than the member otherwise would have received had this act not been enacted.

* * *

§ 24. Authorized investments.

Any and all investments of the Public School Employees' Retirement Board and the State Employees' Retirement Board which on the effective date of this section are owned or held through a vehicle as described in 24 Pa.C.S § 8521(i) or 71 Pa.C.S § 5931(i), as applicable, shall be deemed to have been lawfully made through such vehicle at inception.

§ 25. Notice of impaired authority over health insurance.

If the Public School Employees' Retirement Board determines that its authority over health insurance is impaired because of judicial decision relating to 24 Pa.C.S. Part V which has become final, the board shall transmit notice of its determination to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin.

§ 26. References to Internal Revenue Code of 1986.

Except as may be otherwise specifically provided, references in this act to provisions of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.), including for this purpose administrative regulations promulgated thereunder, are intended to include such laws and regulations in effect on the effective date of this section and as they may hereafter be amended or supplemented or supplanted by successor provisions.

§ 27. Statements or estimates of benefits.

(a) School employees.--Notwithstanding the provisions of 24 Pa.C.S. § 8503(b), the statement for each member prepared by the Public School Employees' Retirement Board for the periods ending June 30, 2001, and June 30, 2002, and any other statements or estimates of benefits prepared by the board pursuant to the Public School Employees' Retirement Code from the effective date of this section to June 30, 2002, need not reflect provisions of this act.

* * *

§ 28. Obligation to make payments within specified time periods.

(a) Public School Employees' Retirement System.--Notwithstanding the provisions of 24 Pa.C.S. Pt. IV, the obligation of the Public School Employees' Retirement Board to make payments within specified time periods of the receipt of applications for benefits or other information shall not apply from the effective date of this section to July 2, 2002.

* * *

§ 29. Election of multiple service membership in Public School Employees' Retirement System.

Notwithstanding the limitation contained in 24 Pa.C.S. § 8507(c), any active member of the Public School Employees' Retirement System who was formerly an active member in the State Employees' Retirement System and whose service credit in the State Employees' Retirement System has not been converted to service credited in another public pension plan or retirement system in this Commonwealth may elect to become a multiple service member on or before December 31, 2003.

§ 31. Recertification to Budget Secretary and employers.

Notwithstanding any other provisions of law, the Public School Employees' Retirement Board shall, effective for the fiscal year beginning July 1, 2001, recertify to the Secretary of the Budget and the employers, within 15 days of the effective date of this section, the contributions, rates, factors and amounts set forth in 24 Pa.C.S. § 8502(k) to reflect the impact of the amendment of 24 Pa.C.S. § 8509(b). The board's recertification shall reflect all changes in the contributions, rates and amounts previously certified by the board prior to the effective date of this section for the fiscal year beginning July 1, 2001, required to comply with 24 Pa.C.S. § 8328, caused by the amendment of 24 Pa.C.S. § 8509(b). This recertification shall supersede the prior certification for all purposes.

§ 32. Funding liability for additional benefits.

Notwithstanding any other provision of law, the liability for any additional benefits established by this act shall be funded in equal dollar annual payments over a period of ten years commencing July 1, 2002.

§ 33. Requirements for qualification as qualified pension plan.

(a) School employees.--Nothing in this act which amends or supplements provisions of 24 Pa.C.S. Pt. IV in relation to requirements for qualification of the Public School Employees' Retirement System as a qualified pension plan under the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. §§ 401(a) or 415(b)), as amended, nor any construction of such provisions as so amended or supplemented or any rules or regulations adopted under such part shall create in any member of the system or in any other person claiming an interest in the account of any member a contractual right, either express or implied, in such provision. Such provision shall remain subject to the Internal Revenue Code of 1986, as amended, and regulations thereunder as the same may hereafter be amended, and the General Assembly reserves to itself such further exercise of its legislative power to amend or supplement such provisions as may from time to time be required to maintain the qualification of such system as a qualified pension plan under section 401(a) of the Internal Revenue Code of 1986.

* * *

§ 34. Applicability of limitations on benefits.

(a) School employees.--Nothing in this act shall be construed or deemed to imply that, but for the expressed applications of the limitations on benefits under section 415 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 415), as amended, those limitations would not otherwise apply to members of the Public School Employees' Retirement System and the benefits payable pursuant to 24 Pa.C.S. Pt. IV.

* * *

§ 35. Construction and administration of act.

(a) Public School Employees' Retirement System.--Except as provided in section 23(a), this act shall be construed and administered in such manner that the Public School Employees' Retirement System will satisfy the requirements necessary to qualify as a qualified pension plan under section 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 415(b)).

* * *

§ 36. Severability.

Severability of this act shall be as follows:

(1) Except as set forth in paragraph (2), if any provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application.

(2) If any of the following provisions of this act is held invalid, independent of its application to any person or circumstance, all of the following provisions of this act are void:

(i) The amendment of the definitions of "basic contribution rate," "class of service multiplier," "standard single life annuity" and "superannuation or normal retirement age" in 24 Pa.C.S. § 8102.

(ii) The amendment or addition of 24 Pa.C.S. §§ 8303; 8304; 8305 except for subsection (c)(4)(ii); 8305.1; 8323(a), (c) and (c.1); 8328; 8346(d)(2)(i); 8348.1; 8348.2; 8348.3; 8348.5; and 8525.

* * *

§ 36.1. Applicability of amendment to Public School Employees' Retirement System members.

The amendment of the definition of "vestee" in 24 Pa.C.S. § 8102 and 24 Pa.C.S. §§ 8307, 8308, 8345(a) and 8507(g) shall apply to all members of the School Employees' Retirement System who are active or inactive on leave without pay on the effective date of this section and to any former school employee who is a multiple service member, is a State employee and is a member of the State Employees' Retirement System on the effective date of this section.

§ 38. Elections to change member classification.

(a) Class T-D members.--Elections to become a Class T-D member may be filed with the Public School Employees' Retirement Board before July 1, 2001, but will not be effective until July 1, 2001, and will be effective only if the member is eligible to make the election on July 1, 2001.

* * *

2002, APRIL 23, P.L.272, NO.38

§ 18. Recertification to Budget Secretary and employers.

Notwithstanding any other provision of law, the Public School Employees' Retirement Board shall, effective for fiscal year July 1, 2002, recertify to the Secretary of the Budget and the employers, within ten days of the effective date of this section, the contributions, rates, factors and amounts set forth in 24 Pa.C.S. § 8502(k) to reflect the impact of the amendments contained in this act. The board's recertification shall reflect all changes in the contributions, rates and amounts previously certified by the board prior to the effective date of this section for the fiscal year beginning July 1, 2002, required to comply with 24 Pa.C.S. § 8328 caused by the amendments contained in this act, provided that the total contribution rate for the fiscal year beginning July 1, 2002, shall not exceed 1.15%. This recertification shall supersede the prior certification for all purposes.

Explanatory Note. Act 38 amended or added sections 8304, 8305.1, 8328, 8346, 8348.6, 8348.7, 8349 and 8525 of Title 24.

§ 19. School real estate tax millage rate.

Notwithstanding any other provision of law, for the tax year beginning July 1, 2002, all school entities shall base that portion of their school real estate tax millage rate attributable to funding the employer contribution rate required under 24 Pa.C.S. Pt. IV on the employer contribution rate recertified pursuant to this act. To the extent that a school entity's school real estate tax millage for the tax year beginning July 1, 2002, already includes an increase to fund the previously certified employer contribution rate of 5.64% for the fiscal year beginning July 1, 2002, then the school entity shall reduce its school real estate tax millage to reflect, dollar for dollar, the savings generated by the recertificiation of the employer contribution rate required by this act, but not more than the actual increase to fund the previously certified employer contribution rate of 5.64% for the fiscal year beginning July 1, 2002.

§ 20. Calculation of actuarial value.

The Public School Employees' Retirement System shall recognize for purposes of calculating the actuarial value of the system's assets, and to the extent not previously recognized, any realized and unrealized gains and losses for fiscal years 1998-1999 and 1999-2000 in calculating the rates for fiscal year 2002-2003 pursuant to 24 Pa.C.S. § 8328. The five-year smoothing method referenced in 24 Pa.C.S. § 8328(c), relating to recognizing the difference between the actual investment return and the actuarially expected investment return, shall commence with fiscal year 2000-2001 and shall be reflected in calculating the rates for fiscal year 2002-2003.

§ 25. Transfers from Public School Employees' Retirement System.

Contributions and other money transferred from the Public School Employees' Retirement System to the State Employees' Retirement System shall retain the same attributes for Federal, State and local tax laws to the extent allowed by law.

§ 26. Legislative intent.

It is the expressed intention of the General Assembly that this act is to provide credit in the State Employees' Retirement System for service credited in the Public School Employees' Retirement System that was not transferred to the State Employees' Retirement System or converted to State service or nonstate service by section 913-B of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929. Service converted or transferred pursuant to section 913-B of that act shall not be creditable in the State Employees' Retirement System more than once and shall not be creditable as State service or nonstate service under this act. Service claimed to be creditable in the State Employees' Retirement System by former employees of the Department of Education that were transferred to the Department of Corrections by section 913-B of that act and that has been denied by the State Employees' Retirement System shall be creditable to the extent allowed by this act, as interpreted by the State Employees' Retirement Board, but to the extent claimed and creditable under this act shall result in a waiver of claims for credit under section 913-B of that act.

2006, NOVEMBER 9, P.L.1371, NO.148

§ 3. Authority of Auditor General.

Nothing in this act shall be construed or deemed to affect the authority of the Auditor General to obtain copies of any record, material or data described in 24 Pa.C.S. § 8502(e)(2) in connection with a lawfully conducted audit.

Explanatory Note. Act 148 amended sections 8102 and 8502 of Title 24.

§ 4. Construction of law.

Nothing in this act shall be construed or deemed to imply that the release or making public of any record, material or data described in 24 Pa.C.S. § 8502(e)(2) as not being a public record is a violation of the Public School Employees' Retirement Board's fiduciary duties.

§ 5. Application of law.

This act shall apply to any record, material or data described in 24 Pa.C.S. § 8502(e)(2), without regard to whether the record, material or data was created, generated or stored before the effective date of this section, without regard to whether the record, material or data was previously released or made public and without regard to whether a request for the record, material or data was made or is pending final response under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

References in Text. The June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in this section, was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

§ 6. Fees.

In the event that the Public School Employees' Retirement System has collected a fee or other monetary charge for the preparation, duplication, production, redaction or other expenses associated with the inspection or provision of a record, material or data that as a result of the amendment of 24 Pa.C.S. § 8502(e) will not be made available for inspection by and will not be provided to the requester who made the payment, the Public School Employees' Retirement System shall return the fee or money to the requester.

2010, NOVEMBER 23, P.L.1269, NO.120

§ 12. Continuation of contribution rates.

Contribution rates shall remain in effect until June 30, 2010, as follows:

(1) Notwithstanding the provisions of this act, the employer contribution rates certified by the Public School Employees' Retirement Board for fiscal year 2009-2010 shall remain in effect until June 30, 2010.

(2) Notwithstanding the provisions of this act, the employer contribution rates certified by the State Employees' Retirement Board for fiscal year 2009-2010 shall remain in effect until June 30, 2010.

Explanatory Note. Act 120 amended or added sections 8102, 8301, 8303, 8304, 8305, 8305.2, 8307, 8308, 8321, 8323, 8324, 8326, 8327, 8328, 8342, 8344, 8345, 8348.1, 8348.2, 8348.3, 8348.5, 8348.6, 8348.7, 8502, 8505, 8507, 8535 and 8536 of Title 24 and Part V and sections 5102, 5302, 5303, 5304, 5306, 5306.3, 5308, 5309, 5501.1, 5501.2, 5502.1, 5503.1, 5504, 5505, 5507, 5508, 5702, 5704, 5705, 5705.1, 5708.1, 5708.2, 5708.3, 5708.5, 5708.6, 5708.7, 5708.8, 5902, 5903, 5905, 5905.1, 5907, 5933, 5934, 5936, 5937, 5938, 5955 and 5957 of Title 71.

§ 13. Applicability to pension obligation bonds.

The following apply to pension obligation bonds:

(1) No executive agency or independent agency may issue a pension obligation bond for the benefit of:

(i) the Public School Employees' Retirement System of Pennsylvania; or

(ii) the State Employees' Retirement System of Pennsylvania.

(2) As used in this section, the following words and phrases shall have the meanings given to them in this paragraph unless the context clearly indicates otherwise:

"Executive agency." As defined in 62 Pa.C.S. § 103 (relating to definitions).

"Independent agency." As defined in 62 Pa.C.S. § 103.

§ 14. Certain public officials held harmless.

Certain public officials shall be held harmless, as follows:

(1) Notwithstanding any other provision of law, fiduciary requirement, actuarial standard of practice or other requirement to the contrary, the members of the Public School Employees' Retirement Board, the actuary and other employees and officials of the Public School Employees' Retirement System shall not be held liable or in breach or violation of any law or standard either as individuals or in their official capacity or as a governmental or corporate entity for any action or calculation related to calculating and certifying a final contribution rate as provided for in this act that is different from the actuarially required contribution rate as otherwise appropriately calculated under the provisions of the Public School Employees' Retirement Code.

(2) Notwithstanding any other provision of law, fiduciary requirement, actuarial standard of practice or other requirement to the contrary, the members of the State Employees' Retirement Board, the actuary and other employees and officials of the State Employees' Retirement System shall not be held liable or in breach or violation of any law or standard either as individuals or in their official capacity or as a governmental or corporate entity for any action or calculation related to calculating and certifying a final contribution rate as provided for in this act that is different from the actuarially required contribution rate as otherwise appropriately calculated under the provisions of the State Employees' Retirement Code.

§ 15. Construction of calculation or actuarial method.

Construction of a calculation or actuarial method shall be as follows:

(1) Nothing in this act shall be construed or deemed to imply that any calculation or actuarial method used by the Public School Employees' Retirement Board, its actuaries or the Public School Employees' Retirement System was not in accordance with the provisions of the Public School Employees' Retirement Code or other applicable law prior to the effective date of this section.

(2) Nothing in this act shall be construed or deemed to imply that any calculation or actuarial method used by the State Employees' Retirement Board, its actuaries or the State Employees' Retirement System was not in accordance with the provisions of the State Employees' Retirement Code or other applicable law prior to the effective date of this section.

§ 16. Restoration of service credit or retirement benefits.

Nothing in this act shall be deemed to permit the restoration of service credit or retirement benefits which were the subject of an order of forfeiture pursuant to the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act, or subject to section 16 of Article V of the Constitution of Pennsylvania or 42 Pa.C.S. § 3352.

§ 17. Effect of Act 120 on Part IV.

Except for 24 Pa.C.S. § 8303(d), nothing in this act shall be construed or deemed to imply that any interpretation or application of the provisions of 24 Pa.C.S. Pt. IV or benefits available to members of the Public School Employees' Retirement System was not in accordance with the provisions of 24 Pa.C.S. Pt. IV or other applicable law prior to the effective date of this section. It is the express intent of the General Assembly that nothing in this act shall be construed to grant to or be deemed to imply that this act expands, contracts or otherwise affects any contractual rights, either expressed or implied, or any other constitutionally protected rights, in the terms and conditions of the Public School Employees' Retirement System or other pension or retirement benefits as a school employee, including, but not limited to, benefits, options, rights or privileges established by 24 Pa.C.S. Pt. IV for any current or former school employees.

§ 18. Construction and administration of Act 120.

This act shall be construed and administered in such a manner that the Public School Employees' Retirement System will satisfy the requirements necessary to qualify as a qualified pension plan under section 401(a) and other applicable provisions of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.). The rules, regulations and procedures adopted and promulgated by the Public School Employees' Retirement Board under 24 Pa.C.S. § 8502(h) may include those necessary to accomplish the purpose of this section.

§ 19. Qualification of Public School Employees' Retirement System under Internal Revenue Code of 1986.

(a) General provisions.--Nothing in this act which amends or supplements provisions of 24 Pa.C.S. Pt. IV shall create in any member of the system or in any other person claiming an interest in the account of any such member a contractual right, either express or implied, in relation to requirements for qualification of the Public School Employees' Retirement System as a qualified pension plan under the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)) nor any construction of 24 Pa.C.S. Pt. IV, as so amended or supplemented, or any rules or regulations adopted under 24 Pa.C.S. Pt. IV. The provisions of 24 Pa.C.S. Pt. IV shall remain subject to the Internal Revenue Code of 1986, and the General Assembly reserves to itself such further exercise of its legislative power to amend or supplement such provisions as may from time to time be required in order to maintain the qualification of such system as a qualified pension plan under section 401(a) and other applicable provisions of the Internal Revenue Code of 1986.

(b) References to Internal Revenue Code of 1986.--References in this act to the Internal Revenue Code of 1986, including for this purpose administrative regulations promulgated thereunder, are intended to include such laws and regulations in effect on the effective date of this section and as they may hereafter be amended or supplemented or supplanted by successor provisions.

§ 20. Class T-E or Class T-F membership limited.

No school employee otherwise a member of, eligible to be a member of, or having school or nonschool service credited in a class of service other than Class T-E or Class T-F may cancel, decline or waive membership in such other class of service in order to obtain Class T-E or Class T-F service credit, become a member of Class T-E or Class T-F or elect Class T-E or Class T-F membership.

§ 21. Changes in accrued liability of Public School Employees' Retirement System.

Notwithstanding any other provision of law, any change in accrued liability of the Public School Employees' Retirement System created by this act shall be funded as a level percentage of compensation over a period of 24 years beginning July 1, 2011, subject to any limits imposed on employer contributions to the Public School Employees' Retirement System. For purposes of 24 Pa.C.S. §§ 8321, 8326 and 8328, such changes shall not be considered to be costs added by legislation.

§ 22. Determination of Class T-E or Class T-F service credit.

Notwithstanding any regulation promulgated by the Public School Employees' Retirement Board, application or interpretation of 24 Pa.C.S. Pt. IV, or administrative practice to the contrary, a member's eligibility deriving from Class T-E or Class T-F service credit for a superannuation annuity or other rights and benefits based upon attaining superannuation age shall be determined by including only those eligibility points actually accrued.

2012, NOVEMBER 1, P.L.1683, NO.210

§ 2. Continuation of prior law.

The addition of 24 Pa.C.S. Ch. 93 is a continuation of the act of June 14, 1961 (P.L.324, No.188), known as The Library Code. The following apply:

(1) Activities initiated under The Library Code shall continue and remain in full force and effect and may be completed under 24 Pa.C.S. Ch. 93.

(2) A resolution, order, regulation, rule or decision made under The Library Code and in effect on the effective date of this section shall remain in full force and effect until revoked, vacated or modified under 24 Pa.C.S. Ch. 93.

(3) A contract, obligation or agreement entered into under The Library Code shall not be affected or impaired by the repeal of The Library Code.

(4) Except where specifically commented upon in the report of the Joint State Government Commission, entitled "The Pennsylvania Public Library Code: Findings and Recommendations" (December 2010), any difference in language between 24 Pa.C.S. Ch. 93 and The Library Code is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of The Library Code.

(5) The provisions of 24 Pa.C.S. § 9312 that relate to the composition of the advisory council and require a different composition from that required under The Library Code are not intended to affect the existing membership of the advisory council. As the terms of the existing advisory council members expire, the following shall apply:

(i) The appointment of new members shall conform with the requirements of 24 Pa.C.S. § 9312.

(ii) Until the distribution of membership under 24 Pa.C.S. § 9312 has been met, if a vacancy occurs in the membership of the advisory council after the effective date of this section and the vacated position was held by a layperson, the position shall be filled by a professional librarian until the distribution of membership under 24 Pa.C.S. § 9312 has been met.

Explanatory Note. Act 210 added Part VI of Title 24.

2013, JULY 1, P.L.174, NO.32

§ 13. Applicability.

This act shall apply as follows:

(1) (i) Except as provided under subparagraph (ii), the amendment of 24 Pa.C.S. Pt. IV shall apply to leaves of absence, military leaves of absence and leaves pursuant to 38 U.S.C. Ch. 43 that are granted on or after the effective date of this section.

(ii) If a member died performing uniformed service under 38 U.S.C. Ch. 43, the amendment of 24 Pa.C.S. Pt. IV shall apply to leaves of absence, military leaves of absence and leaves pursuant to 38 U.S.C. Ch. 43 that were granted on or after December 31, 2006.

(2) The amendment or addition of 51 Pa.C.S. § 7306(a) and (e) shall apply to leaves of absence or military leaves of absence that are granted on or after the effective date of this section.

Explanatory Note. Act 32 amended sections 8102, 8302, 8303, 8304, 8305.2, 8306, 8325, 8326, 8346, 8347, 8502, 8505, 8506 and 8507 of Title 24 and section 7306 of Title 51.

§ 14. Member statements.

Notwithstanding the provisions of 24 Pa.C.S. § 8503(b), the statement for each member prepared by the Public School Employees' Retirement Board for the period ending June 30, 2013, and any other statements or estimates of benefits prepared by the board under 24 Pa.C.S. Pt. IV from the effective date of this section to June 30, 2014, shall not be required to reflect the provisions of this act.

§ 15. Payments.

Notwithstanding the provisions of 24 Pa.C.S. Pt. IV, the obligation of the Public School Employees' Retirement Board to make payments to any individual whose rights, benefits and obligations are affected by this act within specified time periods of the receipt of applications for benefits or other information shall not apply from the effective date of this section to June 30, 2014.

§ 16. Authority of board.

The board shall have the authority to:

(1) Implement the requirements of 24 Pa.C.S. Pt. IV pertaining to school employees on USERRA leave or who have been granted a leave of absence under 51 Pa.C.S. § 4102, a leave of absence under 24 Pa.C.S. Pt. IV or a military leave of absence under 51 Pa.C.S. § 7302.

(2) Establish administrative, reporting and payment requirements and processes pertaining to the leaves applicable to employers and members.

§ 17. Restoration of service credit or retirement benefits.

Nothing under this act shall be deemed to permit the restoration of service credit or retirement benefits which were or are subject to 42 Pa.C.S. § 3352 or the subject of an order of forfeiture pursuant to the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act.

§ 18. Effect of Act 32 on Part IV.

Nothing under this act shall be construed or deemed to imply that any interpretation or application of the provisions of 24 Pa.C.S. Pt. IV or benefits available to members of the Public School Employees' Retirement System was not in accordance with the provisions of 24 Pa.C.S. Pt. IV or other applicable law, including the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.) prior to the effective date of this section. It is the express intent of the General Assembly that nothing under this act shall be construed to grant to or be deemed to imply that this act expands, contracts or otherwise affects any contractual rights, either expressed or implied, or any other constitutionally protected rights, in the terms and conditions of the Public School Employees' Retirement System or other pension or retirement benefits as a State employee, including, but not limited to, benefits, options, rights or privileges established by 24 Pa.C.S. Pt. IV for any current or former public school employees.

§ 19. Construction and administration of Act 32.

This act shall be construed and administered in such a manner that the Public School Employees' Retirement System will satisfy the requirements necessary to qualify as a qualified pension plan under section 401(a) and other applicable provisions of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.) and 38 U.S.C. Ch. 43. The rules, regulations and procedures adopted and promulgated by the Public School Employees' Retirement Board under 24 Pa.C.S. § 8502(h) may include those necessary to accomplish the purpose of this section.

§ 20. Qualifications under Internal Revenue Code of 1986.

The following shall apply:

(1) The amendment of 51 Pa.C.S. § 7306 or 24 Pa.C.S. Pt. IV shall not:

(i) Create in any member of the Public School Employees' Retirement System or in any other person claiming an interest in the account of any member a contractual right, either expressed or implied, in relation to requirements for qualification of the Public School Employees' Retirement System as a qualified pension plan under the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.).

(ii) Establish compliance with or affect any construction of:

(A) 38 U.S.C. Ch. 43.

(B) 24 Pa.C.S. Pt. IV or any rules or regulations adopted under 24 Pa.C.S. Pt. IV.

(2) The provisions of 24 Pa.C.S. Pt. IV shall remain subject to the Internal Revenue Code of 1986, and the General Assembly reserves to itself the further exercise of its legislative power to amend or supplement the provisions as may be required in order to maintain the qualification of the system as a qualified pension plan under section 401(a) and other applicable provisions of the Internal Revenue Code of 1986 and 38 U.S.C. Ch. 43.

§ 21. References to Internal Revenue Code of 1986.

References in this act to the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.) or 38 U.S.C. Ch. 43, including for this purpose administrative regulations promulgated under those acts, are intended to include laws and regulations in effect on the effective date of this section and as they may be amended or supplemented or supplanted by successor provisions after the effective date of this section.

2015, DECEMBER 28, P.L.529, NO.93

§ 24. References to Internal Revenue Code of 1986.

References in this act to provisions of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.), including for this purpose administrative regulations promulgated thereunder, are intended to include such laws and regulations as are in effect on the effective date of this section and as they may be amended or supplemented or supplanted by successor provisions after the effective date of this section.

Explanatory Note. Act 93 amended or added sections 8102, 8103, 8103.1, 8302, 8304, 8307, 8308, 8310, 8321, 8322.1, 8341, 8342, 8344, 8345, 8346, 8347, 8349, 8503, 8505, 8506 and 8507 of Title 24 and sections 5102, 5302, 5304, 5305, 5308, 5309, 5309.1, 5311, 5501, 5502, 5502.1, 5504, 5505, 5506, 5701, 5702, 5704, 5705, 5706, 5707, 5709, 5903, 5905, 5906, 5907, 5953 and 5955.2 of Title 71.

§ 25. Requirements for qualification as qualified pension plan.

Nothing in this act that amends or supplements provisions of 24 Pa.C.S. Pt. IV in relation to requirements for qualification of the Public School Employees' Retirement System as a qualified pension plan under sections 401(a) and 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. §§ 401(a) and 415(b)) nor any construction of 24 Pa.C.S. Pt. IV, as so amended or supplemented, or any rules or regulations adopted under 24 Pa.C.S. Pt. IV shall create in any member of the system or in any other person claiming an interest in the account of any such member a contractual right, either express or implied nor in any construction of 24 Pa.C.S. Pt. IV, as so amended or supplemented, or any rules or regulations adopted under 24 Pa.C.S. Pt. IV. The provisions of 24 Pa.C.S. Pt. IV shall remain subject to the Internal Revenue Code of 1986, as amended, and regulations thereunder as the same may hereafter be amended, and the General Assembly reserves to itself such further exercise of its legislative power to amend or supplement such provisions as may from time to time be required in order to maintain the qualification of such system as a qualified pension plan under section 401(a) and other applicable provisions of the Internal Revenue Code of 1986.

§ 26. Construction of law.

Nothing in this act shall be construed or deemed to imply that:

(1) But for the expressed applications of the limitations on benefits or other requirements under section 401(a) or applicable provisions of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401), those limitations would not otherwise apply to members of the Public School Employees' Retirement System and the benefits payable pursuant to 24 Pa.C.S. Pt. IV.

(2) Any interpretation or application of the provisions of 24 Pa.C.S. Pt. IV or benefits available to members of the Public School Employees' Retirement System was not in accordance with the provisions of 24 Pa.C.S. Pt. IV or other applicable law prior to the effective date of this section.

§ 27. Applicability of law.

In addition to any other member of the Public School Employees' Retirement System to which this act shall apply, it is the expressed intention of the General Assembly that this act shall apply to all members of the Public School Employees' Retirement System who are active members and inactive members of the Public School Employees' Retirement System, and to any former school employee who is a multiple service member, is a State employee and is a member of the State Employees' Retirement System, without regard to class of service, State office or employment position or effective date of commencing State service or membership in the State Employees' Retirement System. Notwithstanding this section, the amendments to 24 Pa.C.S. § 8346(b.1) shall not apply to annuitants whose most recent return to school service occurred before the effective date of this section.



Chapter 1 - General Provisions

Chapter Notes

Enactment. Chapter 1 was added December 19, 1990, P.L.834, No.198, effective immediately.



Section 102 - Definitions

§ 102. Definitions. Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Certificate of authority." An instrument in writing issued by the department authorizing a person to engage in this Commonwealth in the business or occupation specified in the instrument.

"Department." The Department of Education of the Commonwealth.

"State board." The State Board of Education of the Commonwealth.






Chapter 29 - Reimbursement (Repealed)

Section 2901 - § 2906 - (Repealed)

1983 Repeal Note. Part II (Chapter 29) was added July 22, 1983, P.L.104, No.31, and repealed December 20, 1983, P.L.267, No.73, effective immediately. CHAPTER 29 REIMBURSEMENT

(Repealed)

1983 Repeal Note. Chapter 29 (§§ 2901 - 2906) was added July 22, 1983, P.L.104, No.31, and repealed December 20, 1983, P.L.267, No.73, effective immediately.






Chapter 65 - Private Colleges, Universities and Seminaries

Chapter Notes

Enactment. Chapter 65 was added December 19, 1990, P.L.834, No.198, effective immediately.

Cross References. Chapter 65 is referred to in section 6303 of Title 23 (Domestic Relations).



Section 6501 - Applicability of chapter

(a) General rule.--This chapter applies to, and the word "institution" in this chapter means, any institution which applies to itself, either as part of its name or in any other manner, the designation of "college," "university" or "seminary" in such a way as to give the impression that it is an educational institution conforming to the standards and qualifications prescribed by the State board. Nothing is this chapter shall be construed to expand the powers of the State board with respect to any institution heretofore existing.

(b) Exceptions.--Notwithstanding subsection (a), this chapter does not apply to any:

(1) Incorporated or unincorporated theological seminary without power to confer degrees.

(2) Public instrumentality subject to the policy supervision and direction of the State board.



Section 6502 - State board to prescribe standards

§ 6502. State board to prescribe standards.

(a) General rule.--The State board shall prescribe standards and qualifications for all institutions entitled to apply to themselves the designation of "college," "university" or "seminary."

(b) Minimum standards.--No institution shall be authorized to confer degrees in the arts, pure and applied science, philosophy, literature, law, medicine and theology, or any of them, unless it has:

(1) A minimum protective endowment of at least $500,000, beyond all indebtedness and assets invested in buildings and apparatus for the exclusive purpose of promoting instruction, except that, in the case of tax-supported institutions or those maintained by religious or other eleemosynary organizations, financial support or contributed services equivalent in value to the endowment herein specified may be substituted for such endowment.

(2) A faculty consisting of at least eight regular professors who devote all their time to the instruction of its higher education classes, unless the institution is devoted to a specific subject in the arts, archaeology, literature or science (medical and law schools excepted), in which case the faculty shall consist of at least three regular professors who devote all their time to the instruction in the special branch for which the institution is established, and two or more instructors or fellows in the particular branch, who shall be provided to assist in the instruction to be given the students for the promotion of original investigation and in the development and growth of the special branch of science to which such institution may be devoted.



Section 6503 - Certification of institutions

(a) General rule.--No person shall apply to itself, either as part of its name or in any other manner, the designation of "college," "university" or "seminary" in such a way as to give the impression that it is an educational institution conforming to the standards and qualifications prescribed by the State board unless it shall have received from the department a certificate of authority authorizing the institution to use such designation, and, if the institution is authorized to confer degrees, specifying the degrees which the institution is authorized to confer.

(b) Exemptions.--Subsection (a) does not apply to:

(1) Any:

(i) Nonprofit corporation incorporated with the approval of the department or the former Department of Public Instruction under the former provisions of sections 211 and 312 of the Nonprofit Corporation Law of 1933, or otherwise incorporated with the power to confer degrees under corresponding provisions of prior law.

(ii) Foreign nonprofit corporation that received a certificate of authority as a qualified foreign corporation from the Department of State with the approval of the department or the former Department of Public Instruction under the former provisions of section 902(4) of the Nonprofit Corporation Law of 1933, or otherwise admitted to do business with the power to confer degrees under corresponding provisions of prior law.

For the purposes of this chapter, such a corporation shall be deemed to be a holder of a certificate of authority issued under this section authorizing the conferring of those degrees that the institution was authorized by law to confer immediately prior to the effective date of this chapter.

(2) Any corporation incorporated prior to September 1, 1937, the corporate name of which, or any unincorporated person then conducting any educational institution, the trade or fictitious name of which, included the designation "college" or "university."

(c) Form of application.--Every application for a certificate of authority under this section shall be made to the department in writing and shall be in such form and contain such information as the regulations of the department may require.

(d) Standards for issuance of certificate.--A certificate of authority shall be issued by order of the department only if and when the department finds and determines that:

(1) The application complies with the provisions of this chapter, the regulations of the department thereunder and the standards and qualifications for institutions prescribed by the State board thereunder.

(2) The courses of instruction, the standards of admission to the institution and the composition of the faculty appear to be sufficient and to conform to the requirements of this chapter.

(3) The educational needs of the particular locality in which the institution is to be situated and of the Commonwealth at large are likely to be furthered by the granting of the application.

(e) Procedure.--For the purpose of enabling the department to make the finding or determination required by subsection (d), the department shall, by publication of notice in the Pennsylvania Bulletin, afford reasonable opportunity for hearing, which shall be public, and, before or after any such hearing, it may make such inquiries, audits and investigations, and may require the submission of such supplemental studies and information, as it may deem necessary or proper to enable it to reach a finding or determination. The department, in issuing a certificate of authority, may impose such conditions as it may deem to be just and reasonable. In every case, the department shall make a finding or determination in writing stating whether or not the application has been approved and, if it has been approved in part only, specifying the part which has been approved and the part which has been denied. Any holder of a certificate of authority exercising the authority conferred thereby shall be deemed to have waived any and all objections to the terms and conditions of such certificate.

(e.1) Additional degrees, programs or majors.--Subject to the authority of the State board to regulate teacher education programs under section 2603-B of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, and the authority of the department to regulate teacher education programs under 22 Pa. Code Ch. 49 (relating to certification of professional personnel), a private, nonprofit college or university or seminary may offer an additional degree that is not specified in a certificate received under subsection (a) or may institute an additional major or program if either of the following applies:

(1) The college, university or seminary satisfies both of the following:

(i) The college, university or seminary has operated continuously in this Commonwealth for the immediately preceding ten years.

(ii) The college, university or seminary is accredited by a regional accrediting agency recognized by the United States Department of Education.

(2) The department approves the additional degree, major or program pursuant to the procedure for issuing a certificate provided in subsection (e).

(f) Judicial review.--Orders of the department upon an application for a certificate of authority under this section shall be subject to judicial review in the manner and within the time provided or prescribed by law.

(June 22, 2012, P.L.647, No.69, eff. imd.; June 18, 2014, P.L.769, No.67, eff. imd.)

2014 Amendment. Act 67 amended subsec. (e.1).

Cross References. Section 6503 is referred to in section 6504 of this title.



Section 6503.1 - Change of designation to university

(a) General rule.--Notwithstanding the provisions of this chapter or other law or regulation to the contrary, a private nonprofit institution, as defined under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)), holding a certificate of authority that authorizes the conferral, at a minimum, of bachelor's degrees or graduate degrees and using the designation of "college" may, on and after the effective date of this subsection, use the designation of "university" if the institution submits a letter from the president of the institution to the department stating:

(1) As of the date of the letter, the institution fulfills at least two of the three units necessary for an institution to be designated as a university, as defined in subsection (f).

(2) The institution's commitment to meet any additional unit or other requirement necessary to achieve full compliance with the definition contained in this section within a five-year period.

(3) If the institution cannot satisfy the provisions of paragraphs (1) and (2), in lieu thereof, that the institution fulfills one of the three units necessary for the institution to be designated as a university as defined in subsection (f) and the institution provides a specialized medical educational program that would be enhanced by having the designation of "university."

(4) That the institution has been in continuous operation in this Commonwealth for the ten years preceding the date of the letter.

(5) That, during the preceding ten years, the institution has maintained accreditation by the Middle States Commission on Higher Education or another regional accrediting body recognized by the United States Department of Education.

(6) That the accreditation status of the institution is in good standing and is in compliance with all standards imposed by the Middle States Commission on Higher Education or other regional accrediting body, including, but not limited to, periodic reviews and evaluations.

(7) The intended effective date of the change in designation.

(8) That the institution's board of trustees or similar governing body has approved the change in designation.

(b) Documentation.--The institution seeking the change in designation shall include any and all documentation necessary to verify the representations contained in the letter from the president of the institution.

(c) Time period to submit letter.--The institution must submit the letter from the president of the institution to the department no later than 90 days before the effective date of the change in designation.

(d) Review by department.--

(1) The department shall review the letter from the president of the institution and complete its review within 60 days of receipt of the letter.

(2) If the letter complies with the requirements of this section, the department shall accept the letter and publish the acceptance as a notice in the Pennsylvania Bulletin. The notice shall include the effective date of the change in designation.

(3) If the department fails to complete its review of the letter within the 60-day time period, the letter shall be deemed accepted, and the department shall publish the acceptance as a notice in the Pennsylvania Bulletin.

(4) If the letter does not comply with the requirements of this section, the department shall reject the letter for noncompliance by returning the letter to the institution, together with any documentation submitted, and shall state the basis for the rejection.

(5) An institution which receives a rejection of its letter may submit a corrected or new letter for review and acceptance by the department at any time.

(e) Five-year plan.--

(1) Within 90 days of the effective date of the change in designation, the institution must submit to the department a five-year plan to fulfill any additional unit or other requirement needed for compliance with the definition of "university" in subsection (f).

(2) Failure of the institution to fulfill the plan within five years from the effective date of the change in designation shall result in the institution losing its university status. The department may extend the time allotted to the institution to fulfill the plan, provided that the institution demonstrates progress toward fulfillment of the plan.

(f) Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Institution." An institution of higher education in this Commonwealth.

"University." A multiunit institution with a complex structure and diverse educational functions, including instruction, promotion of scholarship, preservation and discovery of knowledge, research and service, that:

(1) Consists of a minimum of three units, except as provided in subsection (a), as follows:

(i) The first unit provides for at least one major in both the arts and sciences at the undergraduate level.

(ii) The second unit provides for advanced degree programs in the arts and sciences with at least one major in both the arts and sciences at the undergraduate level.

(iii) The third unit provides for any combination of at least five advanced degrees or professional programs at the graduate level.

(2) Has a foundation in the arts and sciences which is instilled in the philosophy and implementation of the institution's education curriculum.

(3) Provides access to cultural facilities and opportunities to the community and utilizes similar assets of the community.

(June 18, 2014, P.L.769, No.67, eff. imd.)

2014 Amendment. Act 67 added section 6503.1.



Section 6504 - Fundamental changes

§ 6504. Fundamental changes.

(a) General rule.--It is unlawful for any institution holding a certificate of authority under this chapter authorizing the conferring of degrees to amend its articles of incorporation, to merge or consolidate with any other corporation or to divide or convert without first securing the approval of the department with respect thereto.

(b) Form of application.--Every application for approval of a fundamental change under this section shall be made to the department in writing and shall be in such form and shall contain such information as the department shall require.

(c) Standards for approval.--The amendment of articles, merger, consolidation, division or conversion shall be approved by order of the department only if and when the department finds and determines that such fundamental change conforms to law, including the regulations of the department under this chapter, and the standards and qualifications for institutions prescribed by the State board thereunder, and will result in an institution which, under the then current provisions of this chapter and standards and qualifications for institutions of the State board thereunder, would be eligible to receive a certificate of authority as an institution.

(d) Procedure.--The proceedings before the department shall be subject to the provisions of section 6503(e) (relating to procedure).

(e) Judicial review.--Orders of the department upon an application for approval under this section shall be subject to judicial review in the manner and within the time provided or prescribed by law.



Section 6505 - Power to confer degrees

A nonprofit corporation as defined in Title 15 (relating to corporations and unincorporated associations) which receives a certificate of authority under this chapter authorizing the conferring of degrees may confer baccalaureate degrees in the arts, science, philosophy or literature, but only upon students who have completed a college or university course normally covering four years, or such other degrees at the associate, baccalaureate or advanced level as may be specified in the certificate of authority. The qualifications of admission to these four-year courses, or to advanced classes in these courses, shall be not less than four years of academic or high school preparation, or its equivalent, and shall be subject to the standards promulgated by the State board.

Cross References. Section 6505 is referred to in section 6303 of Title 23 (Domestic Relations).



Section 6506 - Visitation of institutions and revocation of authority

§ 6506. Visitation of institutions and revocation of authority.

(a) General rule.--Any institution holding a certificate of authority under this chapter authorizing the conferring of degrees shall be subject to visitation and inspection by representatives of the department. If any such institution shall fail to maintain the standards and qualifications prescribed by the State board under this chapter, the department may, after notice to the institution and opportunity for hearing, suspend or revoke the certificate of authority of the institution.

(b) Judicial review.--Orders of the department in any proceeding relating to the suspension or revocation of a certificate of authority of an institution under this section shall be subject to judicial review in the manner and within the time provided or prescribed by law.



Section 6507 - Institution names to be approved by department

§ 6507. Institution names to be approved by department. The Department of State shall not approve any corporate name or register any assumed or fictitious or other name including the words "college," "university" or "seminary," used in such a way as to give the impression that the proprietor of such name is an educational institution conforming to the standards and qualifications prescribed by the State board, unless the application for incorporation, qualification or change of name or the application for registration is accompanied by a certificate from the department that the corporation or proposed corporation or the person or persons applying for registration are entitled to use such designation.



Section 6507.1 - Change of designation to college

Notwithstanding the provisions of this chapter or any other law or regulation to the contrary, a private nonprofit institution, as defined under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)), that is authorized, at a minimum, to award associate degrees in specialized technology or associate degrees in specialized business and holds accreditation from an accrediting body recognized by the United States Department of Education may, on and after the effective date of this section, use the designation of "college."

(June 18, 2014, P.L.769, No.67, eff. imd.)

2014 Amendment. Act 67 added section 6507.1.



Section 6508 - Restraining use of term "college," "university" or "seminary."

§ 6508. Restraining use of term "college," "university" or

"seminary." Upon the application of the Attorney General, any court having jurisdiction shall, in a proper case where a violation of this chapter is shown, grant an injunction restraining the use of the designation of "college," "university" or "seminary."



Section 6509 - Penalty for violation of chapter

§ 6509. Penalty for violation of chapter. A person who violates this chapter commits a summary offense.






Chapter 81 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 81 was added October 2, 1975, P.L.298, No.96, effective immediately.



Section 8101 - Short title of part

This part shall be known and may be cited as the "Public School Employees' Retirement Code."



Section 8102 - Definitions

The following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Accumulated deductions." The total of pickup contributions and the contributions paid into the fund by the member on account of current school service, previous school service, or creditable nonschool service and the statutory interest credited on all such contributions.

"Activated military service." Military service by a member of a reserve component of the armed forces, pursuant to an order on or after July 1, 1990, and prior to July 1, 2013, to enter into active military service, other than an order to enter into active duty to meet periodic training requirements, who was an active member of the system immediately preceding the order into active military service and to whom the military leave provisions of 51 Pa.C.S. Ch. 73 (relating to military leave of absence) do not apply.

"Active member." A school employee for whom pickup contributions are being made to the fund or for whom such contributions otherwise required for current school service are not being made solely by reason of any provision of this part relating to the limitations under section 401(a)(17) or 415 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415).

"Actuarially equivalent." Equal present values, computed on the basis of statutory interest and the mortality tables adopted by the board.

"Actuary." The consultant to the board who shall be:

(1) a member of the American Academy of Actuaries;

(2) an individual who has demonstrated to the satisfaction of the Insurance Commissioner of Pennsylvania that he has the educational background necessary for the practice of actuarial science and has had at least seven years of actuarial experience; or

(3) a firm, partnership, or corporation of which at least one member meets the requirements of paragraph (1) or (2).

"Alternate payee." Any spouse, former spouse, child or dependent of a member who is recognized by a domestic relations order as having a right to receive all or a portion of the moneys payable to that member under this part.

"Alternative investment." An investment in a private equity fund, private debt fund, venture fund, real estate fund, hedge fund or absolute return fund.

"Alternative investment vehicle." A limited partnership, limited liability company or any other legal vehicle for authorized investments under section 8521(i) (relating to management of fund and accounts) through which the system makes an alternative investment.

"Annuitant." Any member on or after the effective date of retirement until his annuity is terminated.

"Approved domestic relations order." Any domestic relations order which has been determined to be approved in accordance with section 8533.1 (relating to approval of domestic relations orders).

"Approved leave of absence." A leave of absence for activated military service or which has been approved by the employer for sabbatical leave, service as an exchange teacher, service with a collective bargaining organization or professional study.

"Basic contribution rate." For Class T-A, T-B and T-C service, the rate of 6 1/4%. For Class T-D service, the rate of 7 1/2%. For all active members on the effective date of this provision who are currently paying 5 1/4% and elect Class T-D service, the rate of 6 1/2%. For Class T-E service, the rate of 7 1/2%. For Class T-F service, the rate of 10.30%.

"Beneficiary." The person or persons last designated in writing to the board by a member to receive his accumulated deductions or a lump sum benefit upon the death of such member.

"Board." The Public School Employees' Retirement Board or the Public School Employes' Retirement Board.

"Class of service multiplier."

Class of service

Multiplier

T-A

.714

T-B

.625

T-C

1.000

T-D

1.000

T-E

1.000

T-F

1.000

"Commissioner." The Commissioner of the Internal Revenue Service.

"Compensation." Pickup contributions plus any remuneration received as a school employee excluding reimbursements for expenses incidental to employment and excluding any bonus, severance payments, any other remuneration or other emolument received by a school employee during his school service which is not based on the standard salary schedule under which he is rendering service, payments for unused sick leave or vacation leave, bonuses or other compensation for attending school seminars and conventions, payments under health and welfare plans based on hours of employment or any other payment or emolument which may be provided for in a collective bargaining agreement which may be determined by the Public School Employees' Retirement Board to be for the purpose of enhancing compensation as a factor in the determination of final average salary, and excluding payments for military leave and any other payments made by an employer while on USERRA leave, leave of absence granted under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees), military leave of absence granted under 51 Pa.C.S. § 7302 (relating to granting military leaves of absence), leave granted under section 1178 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, or other types of military leave, including other types of leave payments, stipends, differential wage payments as defined in IRC § 414(u)(12) and any other payments, provided, however, that the limitation under section 401(a)(17) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17)) taken into account for the purpose of member contributions, including regular or joint coverage member contributions, regardless of class of service, shall apply to each member who first became a member of the Public School Employes' Retirement System on or after July 1, 1996, and who by reason of such fact is a noneligible member subject to the application of the provisions of section 8325.1 (relating to annual compensation limit under IRC § 401(a)(17)).

"Concurrent service." Simultaneously credited school and State service.

"Creditable nonschool service." Service other than service as a school employee for which an active member may obtain credit.

"Credited service." School or creditable nonschool service for which the required contributions have been made, or for which the contributions otherwise required for such service were not made solely by reason of any provision of this part relating to the limitations under section 401(a)(17) or 415 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415), or for which salary deductions or lump sum payments have been agreed upon in writing.

"Date of termination of service." The last date of service for which pickup contributions are made for an active member or, in the case of an inactive member, the effective date of his resignation or the date his employment is formally discontinued by his employer or two years following the last day of service for which contributions were made, whichever is earliest.

"Disability annuitant." A member on or after the effective date of disability until his disability annuity or the portion of his disability annuity payments in excess of any annuity to which he may otherwise be entitled is terminated.

"Distribution." Payment of all or any portion of a person's interest in the Public School Employees' Retirement Fund which is payable under this part.

"Domestic relations order." Any judgment, decree or order, including approval of a property settlement agreement, entered on or after the effective date of this definition by a court of competent jurisdiction pursuant to a domestic relations law which relates to the marital property rights of the spouse or former spouse of a member, including the right to receive all or a portion of the moneys payable to that member under this part in furtherance of the equitable distribution of marital assets. The term includes orders of support as that term is defined by 23 Pa.C.S. § 4302 (relating to definitions) and orders for the enforcement of arrearages as provided in 23 Pa.C.S. § 3703 (relating to enforcement of arrearages).

"Effective date of retirement." The first day following the date of termination of service of a member if he has properly filed an application for an annuity within 90 days of such date or:

(1) In the case of a member who applies for an annuity subsequent to 90 days after termination of service, the date of filing such application or the date specified on the application, whichever is later.

(2) In the case of a vestee who files an application for an annuity within 90 days of his superannuation age, the attainment of such age.

(3) In the case of a vestee who defers the filing of an application for an annuity to a date later than 90 days following attainment of superannuation age, the date of filing or the date specified on the application, whichever is later.

(4) In the case of a finding of disability, the date certified by the board as the effective date of disability.

"Eligible annuitants." All current and prospective annuitants with 24 1/2 or more eligibility points and all current and prospective disability annuitants. Beginning January 1, 1995, "eligible annuitants" shall include members with 15 or more eligibility points who terminated or who terminate school service on or after attaining superannuation retirement age and who are annuitants with an effective date of retirement after superannuation age.

"Eligibility points." Points which are accrued by an active member, a multiple service member who is an active member of the State Employees' Retirement System for credited service or by a member who has been reemployed from USERRA leave or dies while performing USERRA leave and are used in the determination of eligibility for benefits as provided in section 8306 (relating to eligibility points).

"Employer." Any governmental entity directly responsible for the employment and payment of the school employee and charged with the responsibility of providing public education within this Commonwealth, including but not limited to: State-owned colleges and universities, the Pennsylvania State University, community colleges, area vocational-technical schools, intermediate units, the State Board of Education, Scotland School for Veterans' Children, Thaddeus Stevens College of Technology, and the Western Pennsylvania School for the Deaf.

"Final average salary." The highest average compensation received as an active member during any three nonoverlapping periods of 12 consecutive months with the compensation for part-time service being annualized on the basis of the fractional portion of the school year for which credit is received; except, if the employee was not a member for three such periods, the total compensation received as an active member annualized in the case of part-time service divided by the number of such periods of membership; in the case of a member with multiple service credit, the final average salary shall be determined by reference to compensation received by him as a school employee or a State employee or both; and, in the case of a noneligible member, subject to the application of the provisions of section 8325.1 (relating to annual compensation limit under IRC § 401(a)(17)). Final average salary shall be determined by including in compensation, payments deemed to have been made to a member reemployed from USERRA leave to the extent member contributions have been made as provided in section 8302(d)(2) (relating to credited school service) and payments made to a member on leave of absence under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees) as provided in section 8302(d)(6).

"Full coverage member." Any member for whom regular member pickup contributions are being picked up or who has paid or has agreed to pay to the fund the actuarial equivalent of regular member contributions due on account of service prior to January 1, 1983.

"Fund." The Public School Employees' Retirement Fund.

"Governmental entity." Board of school directors, board of public education, intermediate unit board of directors, area vocational-technical board, any governing board of any agency or authority created by them, and the Commonwealth.

"Inactive member." A member for whom no pickup contributions are being made, except in the case of an active member for whom such contributions otherwise required for current school service are not being made solely by reason of any provision of this part relating to the limitations under section 401(a)(17) or 415 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415) or because the member is on USERRA leave, who has accumulated deductions standing to his credit in the fund and for whom contributions have been made within the last two school years or a multiple service member who is active in the State Employees' Retirement System.

"Intervening military service." Active military service of a member who was a school employee immediately preceding his induction into the armed services or forces of the United States in order to meet a draft obligation excluding any voluntary extension of such obligational service and who becomes a school employee within 90 days of the expiration of such service.

"IRC." The Internal Revenue Code of 1986, as designated and referred to in section 2 of the Tax Reform Act of 1986 (Public Law 99-514, 100 Stat. 2085, 2095). A reference in this part to "IRC § " shall be deemed to refer to the identically numbered section and subsection or other subdivision of such section in 26 United States Code (relating to Internal Revenue Code).

"Irrevocable beneficiary." The person or persons permanently designated by a member in writing to the board pursuant to an approved domestic relations order to receive all or a portion of the accumulated deductions or lump sum benefit payable upon the death of such member.

"Irrevocable survivor annuitant." The person permanently designated by a member in writing to the board pursuant to an approved domestic relations order to receive an annuity upon the death of such member.

"Joint coverage member." Any member who agreed prior to January 1, 1966 to make joint coverage member contributions to the fund and has not elected to become a full coverage member.

"Joint coverage member contributions." Regular member contributions reduced for a joint coverage member.

"Leave for service with a collective bargaining organization." Paid leave granted to an active member by an employer for purposes of working full time for or serving full time as an officer of a Statewide employee organization or a local collective bargaining representative under the act of July 23, 1970 (P.L.563, No.195), known as the Public Employe Relations Act: Provided, That greater than one-half of the members of the employee organization are active members of the system; that the employer shall fully compensate the member, including, but not limited to, salary, wages, pension and retirement contributions and benefits, other benefits and seniority, as if he were in full-time active service; and that the employee organization shall fully reimburse the employer for such salary, wages, pension and retirement contributions and benefits and other benefits and seniority.

"Maternity leave of absence." An involuntary leave of absence required by the employer because of the pregnancy of the member and commencing prior to May 17, 1975.

"Member." Active member, inactive member, annuitant, or vestee.

"Member's annuity." The single life annuity which is actuarially equivalent on the effective date of retirement to the sum of the accumulated deductions and the shared-risk member contributions and statutory interest credited on the deductions and contributions standing to the member's credit in the members' savings account.

"Military service." All active military service for which a member has received a discharge other than an undesirable, bad conduct, or dishonorable discharge.

"Multiple service." Credited service of a member who has elected to combine his credited service in both the Public School Employees' Retirement System and the State Employees' Retirement System.

"Noneligible member." For the purposes of section 8325.1 (relating to annual compensation limit under IRC § 401(a)(17)), a member who first became a member on or after July 1, 1996.

"Normal retirement age." The age set forth in section 401(a)(36) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(36)) and in 26 C.F.R. § 1.401(a)-1(b)(2) (relating to post-ERISA qualified plans and qualified trusts; in general).

"Participating eligible annuitants." All eligible annuitants who are enrolled or elect to enroll in a health insurance program approved by the Public School Employees' Retirement Board.

"Pickup contributions." Regular or joint coverage member contributions and shared-risk member contributions which are made by the employer for active members for current service on and after January 1, 1983.

"Previous school service." Service rendered as a school employee including service in any summer school conducted by a school district of the Commonwealth prior to the member's most recent entrance in the system.

"Public school." Any or all classes or schools within this Commonwealth conducted under the order and superintendence of the Department of Education including, but not limited to: all educational classes of any employer charged with the responsibility of public education within this Commonwealth as well as those classes financed wholly or in part by the Federal Government, State-owned colleges and universities, the Pennsylvania State University, community colleges, area vocational-technical schools, intermediate units, the State Board of Education, Scotland School for Veterans' Children, Thaddeus Stevens State School of Technology, and the Pennsylvania State Oral School for the Deaf.

"Public School Code." The act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

"Reemployed from USERRA leave." Resumption of active membership as a school employee after a period of USERRA leave, if the resumption of active membership was within the time period and under conditions and circumstances such that the school employee was entitled to reemployment rights under 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services).

"Regular member contributions." The product of the basic contribution rate and the compensation of the member.

"Required beginning date." The beginning date by which distributions of a member's interest must commence under section 401(a)(9) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(9)).

"Reserve component of the armed forces." The United States Army Reserve, United States Navy Reserve, United States Marine Corps Reserve, United States Coast Guard Reserve, United States Air Force Reserve, Pennsylvania Army National Guard and Pennsylvania Air National Guard.

"Salaried employee." A school employee who is compensated on the basis of an annual salary.

"Salary deductions." The amounts certified by the board, deducted from the compensation of an active member or the State service compensation of a multiple service member who is an active member of the State Employees' Retirement System and paid into the fund.

"School employee." Any person engaged in work relating to a public school for any governmental entity and for which work he is receiving regular remuneration as an officer, administrator or employee excluding, however, any independent contractor or a person compensated on a fee basis.

"School entity." A school district of any class, intermediate unit or an area vocational-technical school, as provided for under the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

"School service." Service rendered as a school employee.

"School year." The 12-month period which the governmental entity uses for purposes of administration regardless of the actual time during which a member renders service.

"Severance payments." Any payments for unused vacation or sick leave and any additional compensation contingent upon retirement including payments in excess of the scheduled or customary salaries provided for members within the same governmental entity with the same educational and experience qualifications who are not terminating service.

"Shared-risk contribution rate." The additional contribution rate that is added to the basic contribution rate for Class T-E and T-F members, as provided for in section 8321(b) (relating to regular member contributions for current service).

"Standard single life annuity." For Class T-A, T-B and T-C credited service of a member, an annuity equal to 2% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service of a member. For Class T-D credited service of a member, an annuity equal to 2.5% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service. For Class T-E credited service of a member, an annuity equal to 2% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service of a member. For Class T-F credited service of a member, an annuity equal to 2.5% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service of a member.

"State Employees' Retirement System." The retirement system established by the act of June 27, 1923 (P.L.858, No.331) and codified by the act of June 1, 1959 (P.L.392, No.78) and by Part XXV of Title 71 (relating to retirement for State employees and officers), added March 1, 1974 (P.L.125, No.31).

"State service." Service rendered as a State employee and credited as service in the State Employees' Retirement System.

"Statutory interest." Interest at 4% per annum, compounded annually.

"Superannuation annuitant." An annuitant whose annuity first became payable on or after the attainment of superannuation age and who is not a disability annuitant.

"Superannuation or normal retirement age."

Class of service

Age

T-A

62 or any age upon accrual of 35 eligibility points

T-B

62

T-C and T-D

62 or age 60 provided the member has at least 30 eligibility points or any age upon accrual of 35 eligibility points

T-E and T-F

65 with accrual of at least three eligibility points or a combination of age and eligibility points totaling 92, provided the member has accrued at least 35 eligibility points

"Survivor annuitant." The person or persons last designated by a member under a joint and survivor annuity option to receive an annuity upon the death of such member.

"System." The Public School Employes' Retirement System of Pennsylvania as established by the act of July 18, 1917 (P.L.1043, No.343), and codified by the act of June 1, 1959 (P.L.350, No.77).

"Total member contribution rate." The sum of the basic contribution rate and the shared-risk contribution rate.

"USERRA." The Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services).

"USERRA leave." Any period of time for service in the uniformed services as defined in 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services) by a school employee or former school employee who terminated school service to perform the service in the uniformed services, if the current or former school employee is entitled to reemployment rights under 38 U.S.C. Ch. 43 with respect to the uniformed service.

"Valuation interest." Interest at 5 1/2% per annum, compounded annually and applied to all accounts other than the members' savings account.

"Vestee." A member with five or more eligibility points who has terminated school service, has left his accumulated deductions in the fund and is deferring filing of an application for receipt of an annuity. For Class T-E and Class T-F members, a member with ten or more eligibility points who has terminated school service, has left his accumulated deductions in the fund and is deferring filing of an application for receipt of an annuity.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 30, 1992, P.L.737, No.112, eff. imd.; Apr. 29, 1994, P.L.159, No.29; Dec. 20, 1995, P.L.689, No.77; May 17, 2001, P.L.26, No.9; Nov. 9, 2006, P.L.1371, No.148, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended the defs. of "active member," "credited service" and "inactive member" and added the defs. of "normal retirement age" and "required beginning date."

2001 Amendment. See section 36.1 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to Public School Employees' Retirement System members.

1983 Amendment. See sections 10, 12, 13, 14 and 15 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills, treatment by employer of school employee pickup contributions, use of increased school employee contributions, appropriation for increased school employee contributions and nonseverability.

2009 Partial Repeal. Section 7 of Act 50 of 2009 provided that section 8102 is repealed insofar as it is inconsistent with Act 50.

Effective Date of Provisions. See section 4(2) and (3) of Act 96 of 1975 in the appendix to this title for the effective date of provisions relating to the crediting of statutory interest to the accounts of members on leave without pay and the basic contribution rates and employer contributions.

References in Text. Section 14 of Act 57 of 1997 provided that a statutory reference to the Thaddeus Stevens State School of Technology, referred to in the def. of "public school," shall be deemed to be a reference to the Thaddeus Stevens College of Technology.

The Pennsylvania State Oral School for the Deaf, referred to in the def. of "public school," is now the Scranton State School for the Deaf and Hard of Hearing.

Cross References. Section 8102 is referred to in section 8306 of this title; section 1127 of Title 8 (Boroughs and Incorporated Towns).



Section 8103 - Construction of part

(a) General rule.--The provisions of this part in so far as they are the same as those of existing law are intended as a continuation of such laws and not as new enactments. The provisions of this part shall not affect any act done, liability incurred, right accrued or vested, or any suit or prosecution pending or to be instituted to enforce any right or penalty or to punish any offense under the authority of any repealed laws.

(b) Construction of part with regard to older workers protection.--It is hereby found and declared that the provisions of this part constitute a bona fide retirement or pension plan within the meaning of the Age Discrimination in Employment Act of 1967 (Public Law 90-202, 29 U.S.C. § 621 et seq.) and the act of October 27, 1955 (P.L.744, No.222), known as the Pennsylvania Human Relations Act. Any provision of this part which is not inconsistent with the provisions of the Age Discrimination in Employment Act of 1967, as amended by the Older Workers Benefit Protection Act (Public Law 101-433, 104 Stat. 978) and the rules and regulations of the Federal Equal Employment Opportunity Commission under such Federal laws shall be deemed not inconsistent with such provisions of the Pennsylvania Human Relations Act as relate to discrimination on the basis of age with respect to the terms, conditions or privileges of employment.

(c) Vesting in the event of plan termination.--In the event of termination of the Public School Employees' Retirement System or upon complete discontinuance of contributions under this part, the rights of all members of the system to benefits accrued under this part to the date of such termination or discontinuance, to the extent then funded, are vested and nonforfeitable, except as forfeiture is required by the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act. Forfeitures under this subsection or under any other provision of law may not be applied to increase the benefits that any member would otherwise receive under this part.

(d) Construction of part with respect to the IRC.--

(1) (i) Notwithstanding any provisions of this part to the contrary, no benefit shall be payable to the extent that such benefit exceeds any limitation under IRC § 415 as in effect with respect to governmental plans as such term is defined in IRC § 414(d) on the date the benefit payment becomes effective, provided, however, that any increase in any limitation under IRC § 415 shall be applicable to all current and future annuitants. No act of the General Assembly enacted after the effective date of this subsection that increases benefits either for active members, inactive members, vestees or annuitants shall be deemed by the rules of statutory construction or otherwise to provide for benefits in excess of any limitation provided for under IRC § 415, as adjusted or subsequently increased, unless specifically so provided by legislation.

(ii) Notwithstanding subparagraph (i), any future increase in benefits for any member is intended to be applicable to the fullest extent allowed by law and this section is authorization for all such situations where authorization is required to apply any such increase in limitations or allowable benefits.

(2) In the event that annuities payable to a member from both the system and the State Employees' Retirement System are combined for purposes of determining whether annuities from the system and the State Employees' Retirement System are in excess of the limitations under IRC § 415(b), then:

(i) to the extent that the combined benefits exceed such limitations, but neither of the annuities from either retirement system would individually exceed such limitations or the annuities payable under this part individually exceed such limitations and the annuity payable from the State Employees' Retirement System does not, then the limitations shall be applied to the annuities payable under the State Employees' Retirement System to the extent required for such combined benefits to be within the limitations; or

(ii) to the extent that the combined benefits exceed such limitations and the annuity payable under this part individually exceeds such limitations and the annuity from the State Employees' Retirement System does not individually exceed such limitations or the annuities payable from each retirement system both individually exceed the limitations, then the limitations shall be applied first to the annuity payable under this part so that the annuity under this part is not in excess of such limitations and any remaining limitation shall be applied to the benefits payable under the State Employees' Retirement System.

(3) No payments for service shall be allowed for which the required contributions would cause a violation of the limitations related to contributions applicable to governmental plans contained in IRC § 415. In the event that any service credit based on such disallowed contributions is granted after the effective date of this subsection, then such service credit shall be canceled and benefits calculated without regard to such service or contributions and any member contributions in excess of the limitations and statutory interest credited on those contributions shall be refunded to the member by the board.

(e) Permissive service credit.--

(1) Nothing in this part shall be construed or deemed to imply that any member of the system shall be required to make contributions to the system for the purchase of school or nonschool permissive service credit in excess of the limits established by IRC § 415(n)(3)(A)(iii).

(2) Any contributions made by a member of the system for the purchase of school or nonschool service credit that are determined to be in excess of those limits shall be refunded to the member in a lump sum subject to withholding for all applicable taxes and penalties as soon as administratively possible after such determination is made.

(3) Any refund of excess contributions made under this section shall not affect the benefit payable to the member and shall not be treated as, or deemed to be, a withdrawal of the member's accumulated deductions.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 added subsecs. (c), (d) and (e).



Section 8103.1 - Notice to members

Notice by publication, including, but not limited to, newsletters, newspapers, forms, first class mail, letters, manuals and electronic notice, including, but not limited to, e-mail or publicly accessible Internet websites, distributed or made available to members in a manner reasonably calculated to give actual notice of the provisions of this part that require notice to members shall be deemed sufficient notice for all purposes.

(Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 added section 8103.1.



Section 8104 - Severability of provisions

§ 8104. Severability of provisions. The provisions of this part are severable and if any of its provisions shall be held to be unconstitutional, the decision of the court shall not affect or impair any of the remaining provisions. It is hereby declared to be the legislative intent that this part would have been adopted had such unconstitutional provisions not been included.






Chapter 83 - Membership, Contributions and Benefits

Chapter Notes

Enactment. Chapter 83 was added October 2, 1975, P.L.298, No.96, effective immediately.

Cross References. Chapter 83 is referred to in sections 8522, 8523, 8524 of this title.



Section 8301 - Mandatory and optional membership

(a) Mandatory membership.--Membership in the system shall be mandatory as of the effective date of employment for all school employees except the following:

(1) Any officer or employee of the Department of Education, State-owned educational institutions, community colleges, area vocational-technical schools, technical institutes, or the Pennsylvania State University and who is a member of the State Employees' Retirement System or a member of another retirement program approved by the employer.

(2) Any school employee who is not a member of the system and who is employed on a per diem or hourly basis for less than 80 full-day sessions or 500 hours in any fiscal year or annuitant who returns to school service under the provisions of section 8346(b) (relating to termination of annuities).

(3) Any officer or employee of a governmental entity who subsequent to December 22, 1965 and prior to July 1, 1975 administers, supervises, or teaches classes financed wholly or in part by the Federal Government so long as he continues in such service.

(4) Any part-time school employee who has an individual retirement account pursuant to the Federal act of September 2, 1974 (Public Law 93-406, 88 Stat. 829), known as the Employee Retirement Income Security Act of 1974.

(b) Prohibited membership.--The school employees categorized in subsection (a)(1) and (2) shall not have the right to elect membership in the system.

(c) Optional membership.--The school employees categorized in subsection (a)(3) and, if otherwise eligible, subsection

(a)(4) shall have the right to elect membership in the system. Once such election is exercised, membership shall commence from the original date of eligibility and shall continue until the termination of such service.

(July 9, 1976, P.L.965, No.189, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment. Act 120 amended subsec. (a)(2).

1991 Amendment. Act 23 amended subsec. (a).

Part-Time Employees. See section 4(4) of Act 96 of 1975 in the appendix to this title for the effective date of provisions relating to membership of part-time employees.

Cross References. Section 8301 is referred to in section 8304 of this title; section 5303.2 of Title 71 (State Government).



Section 8302 - Credited school service

(a) Computation of credited service.--In computing credited school service of a member for the determination of benefits, a full-time salaried school employee shall receive one year of credit for each school year or the corresponding fraction thereof, in accordance with the proportion of the full school year for which the required regular member contributions have been made, or for which such contributions otherwise required for such service were not made solely by reason of any provision of this part relating to the limitations under IRC § 401(a)(17) or 415. A per diem or hourly school employee shall receive one year of credited service for each nonoverlapping period of 12 consecutive months in which he is employed and for which contributions are made, or would have been made but for such limitations under the IRC, for at least 180 full-day sessions or 1,100 hours of employment. If such member was employed and contributions were made for less than 180 full-day sessions or 1,100 hours, he shall be credited with a fractional portion of a year determined by the ratio of the number of full-day sessions or hours of service actually rendered to 180 full-day sessions or 1,100 hours, as the case may be. A part-time salaried employee shall be credited with the fractional portion of the year which corresponds to the service actually rendered in relation to the service required as a comparable full-time salaried employee. In no case shall a member receive more than one year of credited service for any 12 consecutive months or a member who has elected multiple service receive an aggregate in the two systems of more than one year of credited service for any 12 consecutive months.

(b) Approved leaves of absence.--An active member shall receive credit for an approved leave of absence provided that:

(1) the member returns for a period at least equal to the length of the leave or one year, whichever is less, to the school district which granted his leave, unless such condition is waived by the employer; and

(2) the proper contributions are made by the member and the employer.

(b.1) Optional credit for leave of absence for activated military service.--

(1) Notwithstanding any other provision of this part to the contrary, a member who is granted leave of absence for activated military service shall be entitled to exercise any one of the following options in regard thereto:

(i) He may continue to make payments into the fund as provided for in this part during the period of his leave of absence for activated military service.

(ii) He may discontinue making payments into the fund during the period of his leave of absence for activated military service. In such event, the employer shall continue to make its contributions during this period. The employee's retirement rights shall be determined by completely disregarding the period of his leave of absence for activated military leave for all purposes.

(2) Any member desiring to exercise option (i) in paragraph (1) shall file in writing with the board such an election within 60 days after the commencement of his leave of absence for activated military service or within 60 days after the effective date of this subsection, whichever shall later occur. Any member who does not exercise option (i) in this manner will be deemed to have exercised option (ii).

(3) Any member who has exercised option (ii) in paragraph (1), but who, upon the expiration of his leave of absence for activated military service, returns to his employment and desires to receive the benefits of option (i), shall have the right to receive such benefits if he shall comply with the following requirements:

(i) He shall, within one year after he returns to his employment, give written notice to the board of his desire to receive the benefits of option (i).

(ii) He shall pay into the fund an amount equal to the total payments he would have made had he exercised option (i), plus statutory interest that would have been credited to his members' savings account, had such contributions been credited with statutory interest during the period the contributions would have been made and during all periods of subsequent school and State service up to the date of payment. Upon certification of the amount due, payment may be made in a lump sum within 90 days or, in the case of an active member, it may be amortized with statutory interest through salary deductions or by personal checks in amounts agreed upon by the member and board.

(4) This subsection shall apply to leaves of absence for activated military service that commence on or before June 30, 2013.

(b.2) Credited service as retirement incentive.--Notwithstanding any provisions of this title to the contrary, for the period of May 15, 1992, to August 31, 1993, a member who is not an annuitant on May 15, 1992, who terminates school service between May 15, 1992, and August 31, 1993, inclusive, who will be 55 years of age or older on August 31, 1993, with ten or more eligibility points, who files an application for retirement before September 1, 1993, and who declares his intent to retire prior to April 1, 1993, shall be credited with an additional 10% of their credited service.

(c) Cancellation of credited service.--All credited service shall be cancelled if a member withdraws his accumulated deductions.

(d) Credit for military service.--

(1) For purposes of determining whether a member is eligible to receive credited service for a period of active military service, other than active duty service to meet periodic training requirements, rendered after August 5, 1991, and that began before the effective date of this paragraph, the provisions of 51 Pa.C.S. Ch. 73 (relating to military leave of absence) shall apply to all individuals who were active members of the system when the period of military service began, notwithstanding if the member is not defined as an employee under 51 Pa.C.S. § 7301 (relating to definitions). School employees may not receive service credit or exercise the options under 51 Pa.C.S. § 7306(a), (b) and (c) (relating to retirement rights) for military leaves that begin on or after the effective date of this subsection, except otherwise provided under this subsection.

(2) A school employee who has performed USERRA leave may receive credit as provided by this paragraph.

(i) A school employee who is reemployed from USERRA leave shall be treated as not having incurred a break in school service by reason of the USERRA leave and shall be granted eligibility points as if the school employee had not been on the USERRA leave. If a school employee who is reemployed from USERRA leave subsequently makes regular member contributions, shared-risk member contributions and any other member contributions in the amounts and in the time periods required by 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services) and IRC § 414(u) as if the school employee had continued in his school office or employment and performed school service and been compensated during the period of USERRA leave, the school employee shall be granted school service credit for the period of USERRA leave. The employee shall have his benefits, rights and obligations determined under this part as if he was an active member who performed creditable school service during the USERRA leave in the job position that he would have held had he not been on USERRA leave and received the compensation on which the member contributions to receive school service credit for the USERRA leave were determined.

(ii) For purposes of determining whether a school employee has made the required employee contributions for school service credit for USERRA leave, if an employee who is reemployed from USERRA leave terminates school service or dies in school service before the expiration of the allowed payment period, school service credit for the USERRA leave shall be granted as if the required member contributions were paid the day before termination or death. The amount of the required member contributions shall be treated as an incomplete payment subject to the provisions of section 8325 (relating to incomplete payments). Upon a subsequent return to school service or to State service as a multiple service member, the required member contributions treated as incomplete payments shall be treated as member contributions that were either withdrawn in a lump sum at termination or paid as a lump sum under section 8345(a)(4) (relating to member's options). For this purpose, the exclusion of Class T-E and Class T-F members from electing a form of payment under section 8345(a)(4)(iii) shall be ignored.

(iii) A school employee who is reemployed from USERRA leave and who does not make the required member contributions or makes only part of the required member contributions within the allowed payment period shall not be:

(A) Granted credited service for the period of USERRA leave for which the required member contributions were not timely made.

(B) Eligible to subsequently make contributions.

(C) Granted either school service credit or nonschool service credit for the period of USERRA leave for which the required member contributions were not timely made.

(3) A school employee who performs USERRA leave from which the employee could have been reemployed from USERRA leave had the school employee returned to school service in the time frames required by 38 U.S.C. Ch. 43 for reemployment rights, but did not do so, shall be able to receive creditable nonschool service as nonintervening military service for the period of USERRA leave if the employee later returns to school service and is otherwise eligible to purchase the service as nonintervening military service.

(4) A school employee who, on or after the effective date of this subsection, is granted a leave of absence under section 1178 of the Public School Code, a leave of absence under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees) or a military leave under 51 Pa.C.S. Ch. 73, that is not USERRA leave shall be able to receive creditable nonschool service as nonintervening military service should the employee return to school service and is otherwise eligible to purchase the service as nonintervening military service.

(5) If a member dies while performing USERRA leave, the beneficiaries or survivor annuitants of the deceased member shall be entitled to any additional benefits, including eligibility points, other than benefit accruals relating to the period of qualified military service, provided under this part as if the member resumed and then terminated employment on account of death.

(6) A school employee who is on a leave of absence from his duties as a school employee and for which 51 Pa.C.S. § 4102 provides that he is not to suffer a loss of pay, time or efficiency shall not be an active member, receive service credit or make member contributions for the leave of absence except as provided for in this part. Notwithstanding this paragraph, any pay the member receives under section 1178 of the Public School Code or 51 Pa.C.S. § 4102 shall be included in the determination of final average salary and other calculations utilizing compensation as if the payments were compensation under this part.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Dec. 22, 1992, P.L.1686, No.186, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.; July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (a).

2013 Amendment. Act 32 added subsecs. (b.1)(4) and (d).

1994 Amendment. Act 29 amended subsec. (b.2).

Cross References. Section 8302 is referred to in sections 8102, 8327, 8346, 8348.3 of this title.



Section 8303 - Eligibility points for retention and reinstatement of service credits

(a) Accrued credited service.--Eligibility points shall be computed in accordance with section 8306 (relating to eligibility points) with respect to all credited service accrued as of the effective date of this part.

(b) Future school service.--Every active member of the system shall accrue an eligibility point for each year of school service rendered subsequent to the effective date of this part.

(b.1) USERRA leave.--A member who is reemployed from USERRA leave or who dies while performing USERRA leave shall receive eligibility points in accordance with section 8306 for the school service that would have been performed had the member not performed USERRA leave.

(c) Purchase of previous creditable service.--Every active member of the system or a multiple service member who is an active member of the State Employees' Retirement System on or after the effective date of this part may purchase credit and receive eligibility points:

(1) as a member of Class T-C, Class T-E or Class T-F for previous creditable school service or creditable nonschool service; or

(2) as a member of Class T-D for previous creditable school service, provided the member elects to become a Class T-D member pursuant to section 8305.1 (relating to election to become a Class T-D member);

upon written agreement by the member and the board as to the manner of payment of the amount due for credit for such service; except, that any purchase for reinstatement of service credit shall be for all service previously credited.

(d) Purchase of previous noncreditable service.--Class T-C and Class T-D members who are active members on the effective date of this subsection shall have three years from the effective date of this subsection to file a written application with the board to purchase any previous noncreditable school service. Class T-C and Class T-D members who are not active members on the effective date of this subsection but who become active members after the effective date of this subsection and Class T-E and class T-F members shall have 365 days from entry into the system to file a written application with the board to purchase any previous noncreditable school service.

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; July 1, 2013, P.L.174, No.32, eff. July 1, 2013)

2013 Amendment. Act 32 added subsec. (b.1).

2010 Amendment. Act 120 amended subsec. (c) and added (d).

Effective Date of Provisions. See section 4(1) of Act 96 of 1975 in the appendix to this title for the effective date of provisions relating to the purchase of credit for previous service.



Section 8303.1 - Waiver of adjustments

§ 8303.1. Waiver of adjustments.

(a) Allowance.--Upon appeal by an affected member, beneficiary or survivor annuitant, the board may waive an adjustment or any portion of an adjustment made under section 8534(b) (relating to fraud and adjustment of errors) if in the opinion of the board or the board's designated representative:

(1) the adjustment or portion of the adjustment will cause undue hardship to the member, beneficiary or survivor annuitant;

(2) the adjustment was not the result of erroneous information supplied by the member, beneficiary or survivor annuitant;

(3) the member had no knowledge or notice of the error before adjustment was made, and the member, beneficiary or survivor annuitant took action with respect to their benefits based on erroneous information provided by the system; and

(4) the member, beneficiary or survivor annuitant had no reasonable grounds to believe the erroneous information was incorrect before the adjustment was made.

(b) Time period.--In order to obtain consideration of a waiver under this section, the affected member, beneficiary or survivor annuitant must appeal to the board in writing within 30 days after receipt of notice that benefits have been adjusted or, if no notice was given, within 30 days after the adjustment was known or should have been known to the affected member, beneficiary or survivor annuitant. For any adjustments made prior to the effective date of this subsection for which the member, beneficiary or survivor annuitant appealed to the board and was denied, an appeal under this section must be filed within 90 days of the effective date of this subsection. (June 18, 1998, P.L.685, No.88, eff. imd.)

1998 Amendment. Act 88 added section 8303.1.



Section 8304 - Creditable nonschool service

(a) Eligibility.--An active member or a multiple service member who is an active member of the State Employees' Retirement System shall be eligible to receive Class T-C, Class T-E or Class T-F service credit for creditable nonschool service and Class T-D, Class T-E or Class T-F service for intervening military service, provided the member becomes a Class T-D member pursuant to section 8305.1 (relating to election to become a Class T-D member) or Class T-F member pursuant to section 8305.2 (relating to election to become a Class T-F member) or 8305 (relating to classes of service), as set forth in subsection (b) provided that he is not entitled to receive, eligible to receive now or in the future, or is receiving retirement benefits for such service under a retirement system administered and wholly or partially paid for by any other governmental agency or by any private employer, or a retirement program approved by the employer in accordance with section 8301(a)(1) (relating to mandatory and optional membership), and further provided that such service is certified by the previous employer and the manner of payment of the amount due is agreed upon by the member, the employer, and the board.

(b) Limitations on nonschool service.--Creditable nonschool service credit shall be limited to:

(1) Intervening military service, if the member returned to school service before July 1, 2013.

(2) Military service other than intervening military service, activated military service or service performed during USERRA leave not exceeding five years provided that a member with multiple service may not purchase more than a total of five years of military service in both the system and the State Employees' Retirement System.

(3) Service in any public school or public educational institution in any state other than this Commonwealth or in any territory or area under the jurisdiction of the United States. This paragraph includes service, prior to July 1, 1965, at a community college established under the act of August 24, 1963 (P.L.1132, No.484), known as the Community College Act of 1963.

(4) Service as an administrator, teacher, or instructor in the field of public school education for any agency or department of the government of the United States whether or not such area was under the jurisdiction of the United States.

(5) Previous service as an employee of a county board of school directors which employment was terminated because of the transfer of the administration of such service or of the entire agency to a governmental entity.

(6) Previous service as a county employee as a nurse. For every three years or major fraction thereof in previous work experience, an individual may buy one year of creditable service, not to exceed a total of five years. The purchase of this service shall begin within three years of the employee's eligibility to purchase this creditable service.

(7) (i) Service for the period of time spent on a maternity leave of absence required by the employer, which creditable service shall not exceed two years per leave and shall be applicable only to a maternity leave which was mandatory prior to May 17, 1975. The purchase of this service shall begin within one year of the employee's eligibility to purchase the creditable service under this subparagraph as originally enacted by the act of August 5, 1991 (P.L.183, No.23), entitled "An act amending Titles 24 (Education) and 71 (State Government) of the Pennsylvania Consolidated Statutes, further providing for the Public School Employees' Retirement System and the State Employees' Retirement System; adding and amending certain definitions; further providing for membership in the systems, for creditable nonschool and nonstate service and the purchase of credit, for incentives for special early retirement, for contributions to the retirement funds, for annuities and the rights and duties of annuitants, for health insurance premium assistance, for board membership and for the re-amortization and management of the retirement funds."

(ii) Service for the period of time spent on a maternity leave of absence required by the employer, which creditable service shall not exceed two years per leave and shall be applicable only to a maternity leave that was mandatory and began after May 16, 1975, and prior to November 1, 1978. The purchase of this service shall begin within one year of the employee's eligibility to purchase the creditable service under this subparagraph.

(8) Service in the Cadet Nurse Corps with respect to any period of training as a student or graduate nurse under a plan approved under section 2 of the act of June 15, 1943 (Public Law 78-73, 57 Stat. 153), if the total period of training under the plan was at least two years, the credit for such service not to exceed three years.

(c) Limitations on years of credit.--Service listed in subsection (b)(3) and (4) must have been for a period of at least one school year and credit for such service shall be limited to the lesser of 12 years or the number of years of school service credited in the system. In no case shall the total credit for nonschool service other than that listed in subsection (b)(5) exceed the number of years of school service credited in the system, plus, in the case of a multiple service member, any additional years of State service credited in the State Employees' Retirement System. In no case shall a member be permitted to purchase any service in violation of the limitations of IRC § 415(n).

(Dec. 19, 1984, P.L.1191, No.226, eff. 60 days; Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23; June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (c).

2013 Amendment. Act 32 amended subsec. (b).

2010 Amendment. Act 120 amended subsec. (a).

1998 Amendment. Act 88 amended subsec. (b)(7).

1991 Amendment. See section 31 of Act 23 in the appendix to this title for special provisions relating to limitations on creditable nonschool service in Cadet Nurse Corps.

Cross References. Section 8304 is referred to in sections 8324, 8348.4 of this title.



Section 8305 - Classes of service

(a) Class T-C membership.--A school employee who is a member of Class T-C on the effective date of this part or who becomes a member of the system subsequent to the effective date of this part shall be classified as a Class T-C member, provided the school employee does not become a member of Class T-D pursuant to subsection (c).

(b) Other class membership.--A school employee who is a member of a class of service other than Class T-C on the effective date of this part may elect to become a member of Class T-C or Class T-D or may retain his membership in such other class until the service is discontinued or he elects to become a full coverage member or elects to purchase credit for previous school or creditable nonschool service. Any service thereafter shall be credited as Class T-C or T-D service as applicable.

(c) Class T-D membership.--

(1) A person who becomes a school employee and an active member, or a person who becomes a multiple service member who is a State employee and a member of the State Employees' Retirement System, on or after the effective date of this subsection shall be classified as a Class T-D member upon payment of regular member contributions. Any prior school service credited as Class T-C service shall be credited as Class T-D service, subject to the limitations contained in paragraph (4).

(2) A school employee who, on the day before and on the effective date of this subsection, is either an active member or an inactive member shall be classified as a Class T-D member and receive credit for Class T-D service performed on or after the effective date of this subsection upon payment of regular member contributions, provided the school employee elects to become a Class T-D member pursuant to section 8305.1 (relating to election to become a Class T-D member). A school employee who becomes a Class T-D member shall also receive Class T-D service credit for all Class T-C school service performed before the effective date of this subsection, subject to the limitations contained in paragraph (4).

(3) A former school employee who, on the effective date of this subsection, is a multiple service member who is a State employee and a member of the State Employees' Retirement System shall receive Class T-D service credit for all Class T-C school service performed before the effective date of this subsection, subject to the limitations contained in paragraph (4), provided the former school employee elects to become a Class T-D member pursuant to section 8305.1.

(4) (i) School service performed as Class T-C service before the effective date of this subsection shall be credited as Class T-D service only upon completion of all acts necessary for the school service to be credited as Class T-C service had this subsection not been enacted.

(ii) A person who is not a school employee or a State employee on June 30, 2001, and July 1, 2001, and who has previous school service shall not receive Class T-D service credit for school service performed before July 1, 2001, until the person becomes an active member or an active member of the State Employees' Retirement System and a multiple service member and earns three eligibility points by performing credited school service or State service after June 30, 2001. This subparagraph does not apply to a disability annuitant who returns to school service after June 30, 2001, upon termination of the disability annuity.

(d) Class T-E membership.--Notwithstanding any other provision, a person who first becomes a school employee and an active member, or a person who first becomes a multiple service member who is a State employee and a member of the State Employees' Retirement System, on or after the effective date of this subsection shall be classified as a Class T-E member upon payment of regular member contributions and the shared-risk contributions.

(e) Class T-F membership.--Notwithstanding any other provision, a person who first becomes a school employee and an active member, or a person who first becomes a multiple service member who is a State employee and a member of the State Employees' Retirement System, on or after the effective date of this subsection and who is eligible to become a Class T-E member shall have the right to elect into Class T-F membership, provided the person elects to become a Class T-F member pursuant to section 8305.2 (relating to election to become a Class T-F member), upon written election filed with the board and payment of regular member contributions and the shared-risk contributions.

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 added subsecs. (d) and (e).

Cross References. Section 8305 is referred to in sections 8304, 8322.1, 8346 of this title.



Section 8305.1 - Election to become a Class T-D member

§ 8305.1. Election to become a Class T-D member.

(a) General rule.--A person who is:

(1) a member of the system; or

(2) a multiple service member who is a State employee and a member of the State Employees' Retirement System; and who, on the effective date of this subsection, is eligible for Class T-D membership may elect to become a member of Class T-D.

(b) Time for making election.--The member must elect to become a Class T-D member by filing a written notice with the board on or before December 31, 2001, or before the termination of school service or State service as applicable, whichever first occurs.

(c) Effect of election.--An election to become a Class T-D member shall remain in effect until the termination of employment. Those members who, on the effective date of this section, contribute at the rate of 5 1/4% shall be deemed to have accepted the basic contribution rate of 6 1/2% for all Class T-D service performed on or after January 1, 2002. Those members who, on the effective date of this section, contribute at the rate of 6 1/4% shall be deemed to have accepted the basic contribution rate of 7 1/2% for all Class T-D service performed on or after January 1, 2002.

(d) Effect of failure to make election.--If the member fails to timely file an election to become a Class T-D member, then all of the member's Class T-C school service shall be credited as Class T-C service, and said service shall not be eligible for Class T-D service credit upon termination of service and subsequent employment as an active member. (May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment. Act 38 amended subsec. (c).

2001 Amendment. Act 9 added section 8305.1. See section 38(a) of Act 9 in the appendix to this title for special provisions relating to elections to change member classification.

Cross References. Section 8305.1 is referred to in sections 8303, 8304, 8305 of this title.



Section 8305.2 - Election to become a Class T-F member

(a) General rule.--A person who first becomes a school employee and an active member, or a person who first becomes a multiple service member who is a State employee and a member of the State Employees' Retirement System, on or after the effective date of this subsection and who is eligible to become a Class T-E member may elect to become a member of Class T-F.

(b) Time for making election.--A member must elect to become a Class T-F member by filing a written election with the board within 45 days of notification by the board that such member is eligible for such election. A school employee who is eligible to elect to become a Class T-F member who begins USERRA leave during the election period without having elected Class T-F membership may make the election within 45 days after being reemployed from USERRA leave.

(c) Effect of election.--An election to become a Class T-F member shall be irrevocable and shall commence from the original date of eligibility. A member who elects Class T-F membership shall receive Class T-F service credit on any and all future service, regardless of whether the member terminates service or has a break in service.

(d) Effect of failure to make election.--If a member fails to timely file an election to become a Class T-F member, then the member shall be enrolled as a member of Class T-E and the member shall never be able to elect Class T-F service, regardless of whether the member terminates service or has a break in service.

(Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; July 1, 2013, P.L.174, No.32, eff. July 1, 2013)

2013 Amendment. Act 32 amended subsec. (b).

2010 Amendment. Act 120 added section 8305.2.

Cross References. Section 8305.2 is referred to in sections 8304, 8305 of this title.



Section 8306 - Eligibility points

(a) General rule.--An active member of the system shall accrue one eligibility point for each year of credited service as a member of the school or State retirement system. A member shall accrue an additional two-thirds of an eligibility point for each year of Class D-3 credited service under the State Employees' Retirement System. In the case of a fractional part of a year of credited service, a member shall accrue the corresponding fractional portion of an eligibility point.

(a.1) USERRA leave.--A member who is reemployed from USERRA leave or who dies while performing USERRA leave shall be granted the eligibility points that he would have accrued had he continued in his school office or employment instead of performing USERRA leave. If a school employee who is reemployed from USERRA leave makes the member contributions to be granted school service credit for the USERRA leave, no additional eligibility points may be granted.

(b) Transitional rule.--For the purposes of the transition:

(1) In determining whether a member, other than a disability annuitant who returns to school service after June 30, 2001, upon termination of the disability annuity, who is not a school employee or a State employee on June 30, 2001, and July 1, 2001, and who has previous school service, has the five eligibility points required by the definition of "vestee" in sections 8102 (relating to definitions), 8307 (relating to eligibility for annuities), 8308 (relating to eligibility for vesting) and 8345 (relating to member's options), only eligibility points earned by performing credited school service, USERRA leave or credited State service after June 30, 2001, shall be counted until such member earns one eligibility point by performing credited school service or credited State service after June 30, 2001, at which time all eligibility points as determined under subsection (a) shall be counted.

(2) A member subject to paragraph (1) shall be considered to have satisfied any requirement for five eligibility points contained in this part if the member has at least ten eligibility points determined under subsection (a).

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; July 1, 2013, P.L.174, No.32, eff. July 1, 2013)

2013 Amendment. Act 32 amended subsec. (b) and added subsec. (a.1).

Cross References. Section 8306 is referred to in sections 8102, 8303 of this title.



Section 8307 - Eligibility for annuities

(a) Superannuation annuity.--An active or an inactive member who attains superannuation age shall be entitled to receive a superannuation annuity upon termination of service and filing of a proper application. All members must begin receiving a superannuation annuity by the member's required beginning date.

(b) Withdrawal annuity.--A vestee in Class T-C or Class T-D with five or more eligibility points or an active or inactive Class T-C or Class T-D member who terminates school service having five or more eligibility points shall, upon filing a proper application, be entitled to receive an early annuity. A vestee in Class T-E or Class T-F with ten or more eligibility points or an active or inactive Class T-E or Class T-F member who terminates school service having ten or more eligibility points shall, upon filing a proper application, be entitled to receive an early annuity.

(c) Disability annuity.--An active or inactive member who has credit for at least five years of service shall, upon filing of a proper application, be entitled to a disability annuity if he becomes mentally or physically incapable of continuing to perform the duties for which he is employed and qualifies for an annuity in accordance with the provisions of section 8505(c)(1) (relating to duties of board regarding applications and elections of members).

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (a).

2010 Amendment. Act 120 amended subsec. (b).

2001 Amendment. See section 36.1 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to Public School Employees' Retirement System members.

1994 Amendment. Act 29 amended subsec. (c).

Effective Date of Provisions. See section 4(5) of Act 96 of 1975 in the appendix to this title for the effective date of provisions relating to eligibility for disability annuities.

Cross References. Section 8307 is referred to in sections 8306, 8309, 8342, 8343, 8344, 8347 of this title.



Section 8308 - Eligibility for vesting

Any Class T-C or Class T-D member who terminates school service with five or more eligibility points shall be entitled to vest his retirement benefits until the member's required beginning date. Any Class T-E or Class T-F member who terminates school service with ten or more eligibility points shall be entitled to vest his retirement benefits until his required beginning date.

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2001 Amendment. See section 36.1 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to Public School Employees' Retirement System members.

Cross References. Section 8308 is referred to in section 8306 of this title.



Section 8309 - Eligibility for death benefits

§ 8309. Eligibility for death benefits. In the event of the death of a member who is eligible for an annuity in accordance with section 8307(a) or (b) (relating to eligibility for annuities) his beneficiary shall be entitled to a death benefit as provided in section 8347 (relating to death benefits). In the event of the death of a member not eligible for an annuity his beneficiary shall receive the accumulated deductions standing to the member's credit in the fund.



Section 8310 - Eligibility for refunds

Upon termination of service any active member, regardless of eligibility for benefits, may elect to receive his accumulated deductions by his required beginning date in lieu of any benefit to which he is entitled.

(Dec. 28, 2015, P.L.529, No.93, eff. imd.)

Cross References. Section 8310 is referred to in section 8505.1 of this title.



Section 8311 - Eligibility for early retirement

§ 8311. Eligibility for early retirement. Notwithstanding any provisions of this title to the contrary, for the period only of June 1, 1982 through August 31, 1982, the following retirement options shall be available to specified eligible members as follows:

(1) During the period June 1, 1982 through August 31, 1982, those members 55 years or older with a minimum of 25 eligibility points who choose to retire, may do so with no reduction in the sum of his or her single life annuities because of age.

(2) During the period June 1, 1982 through August 31, 1982, in the case of those members age 50 to 55 having a minimum of 25 eligibility points, the sum of single life annuities for members who choose to retire shall be reduced by a percentage determined by multiplying the number of months, including a fraction of a month as a full month, by which the effective date precedes age 55 by one-fourth percent. (June 17, 1982, P.L.534, No.152, eff. imd.)

1982 Amendment. Act 152 added section 8311. See sections 2, 3 and 4 of Act 152 in the appendix to this title for special provisions relating to legislative intent, nonseverability and retroactivity.



Section 8312 - Eligibility for special early retirement

§ 8312. Eligibility for special early retirement. Notwithstanding any provisions of this title to the contrary, for the period only of July 1, 1985, to July 1, 1997, the following special early retirement provisions shall be applicable to specified eligible members as follows:

(1) During the period of July 1, 1985 to June 30, 1986, any member who has attained the age of at least 53 years and has credit for at least 30 eligibility points shall be entitled, upon termination of service and filing of a proper application, to receive a maximum single life annuity calculated pursuant to section 8342 (relating to maximum single life annuity) without any reduction by virtue of an effective date of retirement which is under the superannuation age.

(2) During the period of July 1, 1985 to June 30, 1986, any member who has attained the age of at least 50 years but not greater than 53 years and has credit for at least 30 eligibility points shall be entitled, upon termination of service and filing of a proper application, to receive a maximum single life annuity calculated pursuant to section 8342 with a reduction by virtue of an effective date of retirement which is under the superannuation age of a percentage determined by multiplying the number of months, including a fraction of a month as a full month, by which the effective date of retirement precedes the attainment of age 53 by 0.25%.

(3) During the period of July 1, 1987, to June 30, 1993, a member who has credit for at least 30 eligibility points shall be entitled, upon termination of service and filing of a proper application, to receive a maximum single life annuity calculated pursuant to section 8342 without any reduction by virtue of an effective date of retirement which is under the superannuation age.

(4) During the period of July 1, 1993, to July 1, 1997, a member who has credit for at least 30 eligibility points shall be entitled, upon termination of service and filing of a proper application, to receive a maximum single life annuity calculateded pursuant to section 8342 without any reduction by virtue of an effective date of retirement which is under the superannuation age. (June 29, 1984, P.L.450, No.95, eff. imd.; July 8, 1986, P.L.435, No.91, eff. imd.; July 13, 1987, P.L.354, No.69, eff. imd.; Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. imd.)

1994 Amendment. Section 21 of Act 29 provided that the amendment of section 8312 shall be retroactive to July 1, 1993. See section 19 of Act 29 in the appendix to this title for special provisions relating to liability for additional benefits.



Section 8313 - Eligibility for limited early retirement

§ 8313. Eligibility for limited early retirement. Notwithstanding any provisions of this title to the contrary, the following early retirement provisions shall be applicable to eligible members:

(1) Any member who, during the period of time from the effective date of this section through July 10, 1998:

(i) has credit for at least 30 eligibility points;

(ii) terminates school service; and

(iii) files an application for an annuity with an effective date of retirement not later than July 11, 1998, shall be entitled to receive a maximum single life annuity calculated pursuant to section 8342 (relating to maximum single life annuity) without any reduction by virtue of an effective date of retirement which is under the superannuation age.

(2) Any member who, during the period of time from April 1, 1999, through June 30, 1999:

(i) has credit for at least 30 eligibility points;

(ii) terminates school service; and

(iii) files an application for an annuity with an effective date of retirement not later than July 1, 1999, shall be entitled to receive a maximum single life annuity calculated pursuant to section 8342 without any reduction by virtue of an effective date of retirement which is under the superannuation age. (Apr. 2, 1998, P.L.229, No.41, eff. imd.)

1998 Amendment. Act 41 added section 8313.



Section 8321 - Regular member contributions for current service

(a) General.--Regular member contributions shall be made to the fund on behalf of each active member for current service except for any period of current service in which the making of such contributions has ceased solely by reason of any provision of this part relating to the limitations under IRC § 401(a)(17) or 415.

(b) Class T-E and Class T-F shared-risk contributions.--Commencing with the annual actuarial valuation performed under section 8502(j) (relating to administrative duties of board), for the period ending June 30, 2014, and every three years thereafter, the board shall compare the actual investment rate of return, net of fees, to the annual interest rate adopted by the board for the calculation of the normal contribution rate, based on the market value of assets, for the prior ten-year period. If the actual investment rate of return, net of fees, is less than the annual interest rate adopted by the board by an amount of 1% or more, the shared-risk contribution rate of Class T-E and T-F members will increase by .5%. If the actual investment rate of return, net of fees, is equal to or exceeds the annual interest rate adopted by the board, the shared-risk contributions rate of Class T-E and T-F members will decrease by .5%. Class T-E and T-F members will contribute at the total member contribution rate in effect when they are hired. The total member contribution rate for Class T-E members shall not be less than 7.5%, nor more than 9.5%. The total member contribution rate for Class T-F members shall not be less than 10.3%, nor more than 12.3%. Notwithstanding this subsection, if the system's actuarial funded status is 100% or more as of the date used for the comparison required under this subsection, as determined in the current annual actuarial valuation, the shared-risk contribution rate shall be zero. In the event that the annual interest rate adopted by the board for the calculation of the normal contribution rate is changed during the period used to determine the shared-risk contribution rate, the board, with the advice of the actuary, shall determine the applicable rate during the entire period, expressed as an annual rate.

(1) Until the system has a ten-year period of investment rate of return experience following the effective date of this subsection, the look-back period shall begin not earlier than the effective date of this subsection.

(2) For any fiscal year in which the employer contribution rate is lower than the final contribution rate under section 8328(h) (relating to actuarial cost method), the total member contribution rate for Class T-E and T-F members shall be prospectively reset to the basic contribution rate.

(3) There shall be no increase in the member contribution rate if there has not been an equivalent increase to the employer contribution rate over the previous three-year period.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (a).

2010 Amendment. Act 120 amended the entire section, effective July 1, 2011, as to subsec. (b) and immediately as to the remainder of the section. See section 21 of Act 120 in the appendix to this title for special provisions relating to changes in accrued liability of Public School Employees' Retirement System.

Class T-B Members. See section 3(3) of Act 96 of 1975 in the appendix to this title for the continuation of rights of members of Class T-B under former provisions of law relating to contributions for current service.

Cross References. Section 8321 is referred to in sections 8322, 8322.1, 8502, 8536 of this title.



Section 8322 - Joint coverage member contributions

§ 8322. Joint coverage member contributions. The regular member contributions made to the fund as and to the extent required by section 8321 (relating to regular member contributions for current service) for current service of a joint coverage member shall be reduced by 40% of the tax on taxable wages prescribed by the Federal Insurance Contributions Act, IRC § 3101 et seq., exclusive of that portion of such tax attributable to coverage for disability and medical benefits. (Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996)

Cross References. Section 8322 is referred to in section 8322.1 of this title.



Section 8322.1 - Pickup contributions

(a) Treatment for purposes of IRC § 414(h).--All contributions required to be made under sections 8321 (relating to regular member contributions for current service), 8322 (relating to joint coverage member contributions) and 8305 (relating to classes of service), with respect to current school service rendered by an active member on or after January 1, 1983, shall be picked up by the employer and shall be treated as the employer's contribution for purposes of IRC § 414(h).

(b) Treatment for other purposes.--For all other purposes, under this part and otherwise, such pickup contributions shall be treated as contributions made by a member in the same manner and to the same extent as contributions made by a member prior to January 1, 1983.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. imd.; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (a).

1995 Amendment. Section 15(2) of Act 77 provided that the amendment shall be retroactive to January 1, 1983, but shall be deemed a clarifying amendment and declaratory of original intent.

1984 Amendment. Act 226 reenacted the entire section, retroactive to January 1, 1983. See section 9 of Act 226 in the appendix to this title for special provisions relating to applicability of existing rules and regulations.



Section 8323 - Member contributions for creditable school service

§ 8323. Member contributions for creditable school service.

(a) Previous school service, sabbatical leave and full coverage.--The contributions to be paid by an active member or an eligible State employee for credit for reinstatement of all previously credited school service, school service not previously credited, sabbatical leave as if he had been in full- time daily attendance, or full-coverage membership shall be sufficient to provide an amount equal to the accumulated deductions which would have been standing to the credit of the member for such service had regular member contributions been made with full coverage at the rate of contribution necessary to be credited as Class T-C service, Class T-D service if the member is a Class T-D member, Class T-E service if the member is a Class T-E member or Class T-F service if the member is a Class T-F member and had such contributions been credited with statutory interest during the period the contributions would have been made and during all periods of subsequent school and State service up to the date of purchase.

(b) Class T-C membership.--The contributions to be paid by a member who elects to transfer to Class T-C shall be equal to the amount of additional contributions, if any, which he would have made had he become a member of Class T-C on July 1, 1967 and had such contributions been credited with statutory interest during all periods of subsequent school and State service up to the date of purchase.

(c) Approved leave of absence other than sabbatical leave and activated military service leave.--The contributions to be paid by an active member for credit for an approved leave of absence, other than sabbatical leave and activated military service leave, shall be sufficient to transfer his membership to Class T-C or to Class T-D if the member is a Class T-D member, to Class T-E if the member is a Class T-E member or to Class T-F if the member is a Class T-F member and further to provide an annuity as a Class T-C member or Class T-D member if the member is a Class T-D member, to Class T-E if the member is a Class T-E member or to Class T-F if the member is a Class T-F member for such additional credited service. Such amount shall be the sum of the amount required in accordance with the provisions of subsection (b) and an amount determined as the sum of the member's basic contribution rate and the normal contribution rate as provided in section 8328 (relating to actuarial cost method) during such period multiplied by the compensation which was received or which would have been received during such period and with statutory interest during all periods of subsequent school and State service up to the date of purchase.

(c.1) Activated military service leave.--The contributions to be paid by an active member for credit for all activated military service leave as if he had been in regular attendance in the duties for which he is employed shall be sufficient to provide an amount equal to the accumulated deductions which would have been standing to the credit of the member for such service had regular member contributions been made with full coverage at the rate of contribution necessary to be credited as Class T-C service or Class T-D service if the member is a Class T-D member, Class T-E service if the member is a Class T-E member or Class T-F if the member is a Class T-F member and had such contributions been credited with statutory interest during the period the contributions would have been made and during all periods of subsequent State and school service up to the date of purchase. In the case of activated military service leave beginning after the date of enactment of this subsection, contributions due from the member shall be made as if he is in regular attendance in the duties for which he is employed.

(d) Certification and payment of contributions.--

(1) In all cases other than for the purchase of credit for sabbatical leave and activated military service leave beginning before the effective date of paragraph (2), the amount payable shall be certified by the board in accordance with methods approved by the actuary and may be paid in a lump sum within 90 days or in the case of an active member or an eligible State employee who is an active member of the State Employees' Retirement System it may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible State employee who is an active member of the State Employees' Retirement System, the agreed upon salary deductions shall be remitted to the State Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(2) In the case of activated military service leave beginning before the effective date of this paragraph, the amount payable may be paid according to this subsection or subsection (c.1), but all lump sum payments must be made within one year of the termination of activated military service leave. (July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsecs. (a), (c) and (c.1).

2001 Amendment. Act 9 amended subsecs. (a), (c), (c.1) and (d).

Special Provisions in Appendix. See section 3(2) and 4(1) of Act 96 of 1975 in the appendix to this title for special provisions relating to payment of interest on contributions for purchase of creditable service under former provisions of law and to the effective date of provisions relating to the purchase of credit for previous creditable service.

Cross References. Section 8323 is referred to in section 8504 of this title.



Section 8324 - Contributions for purchase of credit for creditable nonschool service and noncreditable school service

§ 8324. Contributions for purchase of credit for creditable

nonschool service and noncreditable school service.

(a) Source of contributions.--The total contributions to purchase credit as a member of Class T-C, Class T-E or Class T-F for creditable nonschool service of an active member or an eligible State employee shall be paid either by the member, the member's previous employer, the Commonwealth, or a combination thereof, as provided by law.

(b) Nonintervening military service.--The amount due for the purchase of credit for military service other than intervening military service shall be determined by applying the member's basic contribution rate plus the normal contribution rate as provided in section 8328 (relating to actuarial cost method) at the time of entry of the member into school service subsequent to such military service to one-third of his total compensation received during the first three years of such subsequent credited school service and multiplying the product by the number of years and fractional part of a year of creditable nonintervening military service being purchased together with statutory interest during all periods of subsequent school and State service to date of purchase. Upon certification of the amount due, payment may be made in a lump sum within 90 days or in the case of an active member or an eligible State employee who is an active member of the State Employees' Retirement System it may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible State employee who is an active member of the State Employees' Retirement System, the agreed upon salary deductions shall be remitted to the State Employees' Retirement Board, which shall certify and transfer to the board the amounts paid. Application may be filed for all such military service credit upon completion of three years of subsequent credited school service and shall be credited as Class T-C service. In the event that a Class T-E member makes a purchase of credit for such military service, then such service shall be credited as Class T-E service. In the event that a Class T-F member makes a purchase of credit for such military service, then such service shall be credited as Class T-F service.

(c) Intervening military service.--Contributions on account of credit for intervening military service shall be determined by the member's basic contribution rate and compensation at the time of entry of the member into active military service, together with statutory interest during all periods of subsequent school and State service to date of purchase. Upon application for such credit the amount due shall be certified in the case of each member by the board, in accordance with methods approved by the actuary, and contributions may be made by one of the following methods:

(1) Regular monthly payments during active military service.

(2) A lump sum payment within 90 days of certification of the amount due.

(3) Salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by the members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible State employee who is an active member of the State Employees' Retirement System, the agreed upon salary deductions shall be remitted to the State Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(d) Other creditable nonschool service and noncreditable school service.--

(1) Contributions on account of Class T-C credit for creditable nonschool service other than military service shall be determined by applying the member's basic contribution rate plus the normal contribution rate as provided in section 8328 at the time of the member's entry into school service subsequent to such creditable nonschool service to his total compensation received during the first year of subsequent credited school service and multiplying the product by the number of years and fractional part of a year of creditable nonschool service being purchased together with statutory interest during all periods of subsequent school or State service to the date of purchase, except that in the case of purchase of credit for creditable nonschool service as set forth in section 8304(b)(5) (relating to creditable nonschool service) the member shall pay only the employee's share unless otherwise provided by law. Upon certification of the amount due, payment may be made in a lump sum within 90 days or in the case of an active member or an eligible State employee who is an active member of the State Employees' Retirement System it may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by the members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible State employee who is an active member of the State Employees' Retirement System, the agreed upon salary deductions shall be remitted to the State Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(2) Contributions on account of Class T-E or Class T-F credit for creditable nonschool service other than military service shall be the present value of the full actuarial cost of the increase in the projected superannuation annuity caused by the additional service credited on account of the purchase. Upon certification of the amount due, payment may be made in a lump sum within 90 days or, in the case of an active member or an eligible State employee who is an active member of the State Employees' Retirement System, it may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by the members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to the terms as the board in its sole discretion determines. In the case of an eligible State employee who is an active member of the State Employees' Retirement System, the agreed upon salary deductions shall be remitted to the State Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(3) Contributions on account of Class T-E or Class T-F credit for noncreditable school service other than military service shall be the present value of the full actuarial cost of the increase in the projected superannuation annuity caused by the additional service credited on account of the purchase. Upon certification of the amount due, payment may be made in a lump sum within 90 days or, in the case of an active member or an eligible State employee who is an active member of the State Employees' Retirement System, it may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by the members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to the terms as the board in its sole discretion determines. In the case of an eligible State employee who is an active member of the State Employees' Retirement System, the agreed upon salary deductions shall be remitted to the State Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(e) Creditable work experience.--Contributions on account of Class T-C, Class T-E or Class T-F credit for creditable work experience pursuant to section 8304(b)(6) shall be the present value of the full actuarial cost of the increase in the projected superannuation annuity caused by the additional service credited on account of the purchase of creditable work experience. The amount paid for the purchase of credit for creditable work experience shall not be payable as a lump sum under section 8345(a)(4)(iii) (relating to member's options). Any individual eligible to receive an annuity, excluding an annuity received under the Federal Social Security Act (42 U.S.C. § 301 et seq.), in another pension system, other than a military pension system, shall not be eligible to purchase this service.

(f) Creditable maternity leave.--Contributions on account of Class T-C, Class T-E or Class T-F credit for creditable maternity leave pursuant to section 8304(b)(7) shall be determined by applying the member's basic contribution rate plus the normal contribution rate as provided in section 8328 at the time of the member's return to school service to the total compensation received during the first year of subsequent school service and multiplying the product by the number of years and fractional part of a year of creditable service being purchased, together with statutory interest during all periods of subsequent school or State service to the date of purchase. The amount paid for the purchase of credit for creditable maternity leave shall not be eligible for withdrawal as a lump sum under section 8345(a)(4)(iii). (Dec. 19, 1984, P.L.1191, No.226, eff. 60 days; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120)

2010 Amendment. Act 120 amended the section heading and subsecs. (a), (b), (d), (e) and (f), effective immediately as to the section heading and subsec. (b) and July 1, 2011, as to subsecs. (a), (d), (e) and (f).

2001 Amendment. Act 9 amended subsecs. (b), (c) and (d).

Special Provisions in Appendix. See sections 3(2) and 4(1) of Act 96 of 1975 in the appendix to this title for special provisions relating to payment of interest on contributions for purchase of creditable service under former provisions of law and to the effective date of provisions relating to the purchase of credit for previous creditable service.

Cross References. Section 8324 is referred to in section 8504 of this title.



Section 8325 - Incomplete payments

In the event that a member terminates school service or a multiple service member who is an active member of the State Employees' Retirement System terminates State service before any agreed upon payments, including USERRA leave, or return of benefits on account of returning to school service or entering State service and electing multiple service have been completed, the member or multiple service member who is an active member of the State Employees' Retirement System shall have the right to pay within 30 days of termination of school service or State service the balance due, including interest, in a lump sum, and the annuity shall be calculated including full credit for the previous school service, creditable nonschool service, or full-coverage membership. In the event a member does not pay the balance due within 30 days of termination of school service or in the event a member dies in school service or within 30 days of termination of school service or in the case of a multiple service member who is an active member of the State Employees' Retirement System does not pay the balance due within 30 days of termination of State service or dies in State service or within 30 days of termination of State service and before the agreed upon payments have been completed, the present value of the benefit otherwise payable shall be reduced by the balance due, including interest, and the benefit payable shall be calculated as the actuarial equivalent of such reduced present value.

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; July 1, 2013, P.L.174, No.32, eff. July 1, 2013)

Cross References. Section 8325 is referred to in sections 8302, 8326, 8507 of this title.



Section 8325.1 - Annual compensation limit under IRC § 401(a)(17)

§ 8325.1. Annual compensation limit under IRC § 401(a)(17).

(a) General rule.--In addition to other applicable limitations set forth in this part, and notwithstanding any provision of this part to the contrary, the annual compensation of each noneligible member taken into account for benefit purposes under this subchapter shall not exceed the limitation under IRC § 401(a)(17). On and after July 1, 1996, any reference in this part to the limitation under IRC § 401(a)(17) shall mean the Omnibus Budget Reconciliation Act of 1993 (OBRA '93) (Public Law 103-66, 107 Stat. 312) annual compensation limit set forth in this subsection. The OBRA '93 annual compensation limit is $150,000, as adjusted by the commissioner for increases in the cost of living in accordance with IRC § 401(a)(17)(B). The cost- of-living adjustment in effect for a calendar year applies to any determination period which is a period, not exceeding 12 months, over which compensation is determined, beginning in such calendar year. If a determination period consists of fewer than 12 months, the OBRA '93 compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period and the denominator of which is 12.

(b) Grandfather exception.--The limitation under IRC § 401(a)(17) shall not apply to an individual who first became a member of the system prior to July 1, 1996, to the extent that the application of such limitation to such member would reduce the amount of compensation that is allowed to be taken into account for benefit purposes under this subchapter below the amount that was allowed to be taken into account under this subchapter as in effect on July 1, 1993. (Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996)

1995 Amendment. Act 77 added section 8325.1.

Cross References. Section 8325.1 is referred to in section 8102 of this title.



Section 8326 - Contributions by the Commonwealth

(a) Contributions on behalf of active members.--The Commonwealth shall make contributions into the fund on behalf of all active members, including members on activated military service leave, in an amount equal to one-half the amount certified by the board as necessary to provide, together with the members' contributions, annuity reserves on account of prospective annuities as provided in this part in accordance with section 8328 (relating to actuarial cost method). In case a school employee has elected membership in a retirement program approved by the employer, the Commonwealth shall contribute to such program on account of his membership an amount no greater than the amount it would have contributed had the employee been a member of the Public School Employees' Retirement System.

(b) Contributions on behalf of annuitants.--The Commonwealth shall make contributions on behalf of all annuitants in an amount equal to one-half of the amount certified by the board as necessary to fund the additional liabilities for minimum and supplemental annuities in accordance with section 8328(d). The Commonwealth shall make contributions to be deposited into the health insurance account on behalf of all eligible annuitants in an amount equal to one-half of the amount certified by the board as necessary to fund the premium assistance program in accordance with section 8509 (relating to health insurance premium assistance program).

(c) Contributions after June 30, 1995.--

(1) The Commonwealth shall make contributions into the fund on behalf of all active members, including members on activated military service leave, for service performed after June 30, 1995, in the following manner:

(i) For members who are employees of employers that are school entities, no Commonwealth contributions shall be made.

(ii) For members who are employees of employers that are not school entities, the amount computed under subsection (a).

(2) The Commonwealth shall make contributions into the fund on behalf of annuitants for all amounts due to the fund after June 30, 1995, including, but not limited to, amounts due pursuant to section 8328(d) and (f), in the following manner:

(i) For members who are employees of employers who are school entities, no Commonwealth contributions shall be made.

(ii) For members who are employees of employers who are not school entities, the amount computed under subsection (b).

(d) Contributions resulting from members reemployed from USERRA leave.--When a school employee reemployed from USERRA leave makes the member contributions required to be granted school service credit for the USERRA leave, either by actual payment or by actuarial debt under section 8325 (relating to incomplete payments), the Commonwealth employer or other employer by whom the school employee is employed at the time the member contributions are made, or the last employer before termination in the case of payment under sections 8327 (relating to payments by employers) and 8535 (relating to payments to school entities by Commonwealth), shall make any employer contributions that would have been made under this section as if the employee making the member contributions after being reemployed from USERRA leave continued to be employed in his school office or position instead of performing USERRA leave.

(Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. July 1, 1995; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; July 1, 2013, P.L.174, No.32, eff. July 1, 2013)

2013 Amendment. Act 32 added subsec. (d).

2010 Amendment. Act 120 amended subsec. (a). See section 21 of Act 120 in the appendix to this title for special provisions relating to changes in accrued liability of Public School Employees' Retirement System.

1994 Amendment. Act 29 added subsec. (c). See section 18 of Act 29 in the appendix to this title for special provisions relating to applicability to 1995-1996 and succeeding school years.



Section 8327 - Payments by employers

(a) General rule.--Each employer, including the Commonwealth as employer of employees of the Department of Education, State-owned colleges and universities, Thaddeus Stevens College of Technology, Western Pennsylvania School for the Deaf, Scotland School for Veterans' Children, and the Pennsylvania State University, shall make payments to the fund each quarter in an amount equal to one-half the sum of the percentages, as determined under section 8328 (relating to actuarial cost method), applied to the total compensation during the pay periods in the preceding quarter of all its employees who were members of the system during such period, including members on activated military service leave. In the event a member on activated military service leave does not return to service for the necessary time or receives an undesirable, bad conduct or dishonorable discharge or does not elect to receive credit for activated military service under section 8302(b.1)(3) (relating to credited school service), the contributions made by the employer on behalf of such member shall be returned with valuation interest upon application by the employer.

(b) Deduction from appropriations.--

(1) To facilitate the payment of amounts due from any employer to the fund through the State Treasurer and to permit the exchange of credits between the State Treasurer and any employer, the Secretary of Education and the State Treasurer shall cause to be deducted and paid into the fund from the amount of any moneys due to any employer on account of any appropriation for schools or other purposes amounts equal to the employer and pickup contributions which an employer is required to pay to the fund, as certified by the board, and as remains unpaid on the date such appropriations would otherwise be paid to the employer. Such amount shall be credited to the appropriate accounts in the fund.

(2) To facilitate the payments of amounts due from any charter school, as defined in Article XVII-A of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, to the fund through the State Treasurer and to permit the exchange of credits between the State Treasurer and any employer, the Secretary of Education and the State Treasurer shall cause to be deducted and paid into the fund from any funds appropriated to the Department of Education for basic education of the chartering school district of a charter school and public school employees' retirement contributions amounts equal to the employer and pickup contributions which a charter school is required to pay to the fund, as certified by the board, and as remains unpaid on the date such appropriations would otherwise be paid to the chartering school district or charter school. Such amounts shall be credited to the appropriate accounts in the fund. Any reduction in payments to a chartering school district made pursuant to this section shall be deducted from the amount due to the charter school district pursuant to the Public School Code of 1949.

(c) Payments by employers after June 30, 1995.--After June 30, 1995, each employer, including the Commonwealth as employer of employees of the Department of Education, State-owned colleges and universities, Thaddeus Stevens College of Technology, Western Pennsylvania School for the Deaf, Scotland School for Veterans' Children and The Pennsylvania State University, shall make payments to the fund each quarter in an amount computed in the following manner:

(1) For an employer that is a school entity, the amount shall be the sum of the percentages as determined under section 8328 applied to the total compensation during the pay periods in the preceding quarter of all employees who were active members of the system during such period, including members on activated military service leave. In the event a member on activated military service leave does not return to service for the necessary time or receives an undesirable, bad conduct or dishonorable discharge or does not elect to receive credit for activated military service under section 8302(b.1)(3), the contribution made by the employer on behalf of such member shall be returned with valuation interest upon application by the employer.

(2) For an employer that is not a school entity, the amount computed under subsection (a).

(3) For any employer, whether or not a school entity, in computing the amount of payment due each quarter, there shall be excluded from the total compensation referred to in this subsection and subsection (a) any amount of compensation of a noneligible member on the basis of which member contributions have not been made by reason of the limitation under IRC § 401(a)(17). Any amount of contribution to the fund paid by the employer on behalf of a noneligible member on the basis of compensation which was subject to exclusion from total compensation in accordance with the provisions of this paragraph shall, upon the board's determination or upon application by the employer, be returned to the employer with valuation interest.

(June 13, 1985, P.L.40, No.19, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. July 1, 1995; Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsecs. (a) and (c).

2001 Amendment. Act 9 amended subsec. (b).

1994 Amendment. See section 18 of Act 29 in the appendix to this title for special provisions relating to applicability to 1995-1996 and succeeding school years.

2009 Partial Repeal. Section 7 of Act 50 of 2009 provided that section 8327 is repealed insofar as it is inconsistent with Act 50.

References in Text. Section 14 of Act 57 of 1997 provided that a statutory reference to the Thaddeus Stevens State School of Technology, referred to in subsecs. (a) and (c), shall be deemed to be a reference to the Thaddeus Stevens College of Technology.

Cross References. Section 8327 is referred to in sections 8326, 8502, 8506, 8535 of this title.



Section 8328 - Actuarial cost method

§ 8328. Actuarial cost method.

(a) Employer contribution rate.--The amount of the total employer contributions shall be computed by the actuary as a percentage of the total compensation of all active members during the period for which the amount is determined and shall be so certified by the board. The total employer contribution rate shall be the sum of the final contribution rate as computed in subsection (h) plus the premium assistance contribution rate as computed in subsection (f). The actuarially required contribution rate shall consist of the normal contribution rate as defined in subsection (b), the accrued liability contribution rate as defined in subsection (c) and the supplemental annuity contribution rate as defined in subsection (d). Beginning July 1, 2004, the actuarially required contribution rate shall be modified by the experience adjustment factors as calculated in subsection (e).

(b) Normal contribution rate.--The normal contribution rate shall be determined after each actuarial valuation. Until all accrued liability contributions have been completed, the normal contribution rate shall be determined, on the basis of an annual interest rate and such mortality and other tables as shall be adopted by the board in accordance with generally accepted actuarial principles, as a level percentage of the compensation of the average new active member, which percentage, if contributed on the basis of his prospective compensation through the entire period of active school service, would be sufficient to fund the liability for any prospective benefit payable to him, in excess of that portion funded by his prospective member contributions, excluding the shared-risk contributions.

(c) Accrued liability contribution rate.--

(1) For the fiscal years beginning July 1, 2002, and ending June 30, 2011, the accrued liability contribution rate shall be computed as the rate of total compensation of all active members which shall be certified by the actuary as sufficient to fund over a period of ten years from July 1, 2002, the present value of the liabilities for all prospective benefits of active members, except for the supplemental benefits provided in sections 8348 (relating to supplemental annuities), 8348.1 (relating to additional supplemental annuities), 8348.2 (relating to further additional supplemental annuities), 8348.3 (relating to supplemental annuities commencing 1994), 8348.4 (relating to special supplemental postretirement adjustment), 8348.5

(relating to supplemental annuities commencing 1998), 8348.6

(relating to supplemental annuities commencing 2002) and 8348.7 (relating to supplemental annuities commencing 2003), in excess of the total assets in the fund (calculated by recognizing the actuarially expected investment return immediately and recognizing the difference between the actual investment return and the actuarially expected investment return over a five-year period), excluding the balance in the annuity reserve account, and of the present value of normal contributions and of member contributions payable with respect to all active members on July 1, 2002, during the remainder of their active service.

(2) For the fiscal years beginning July 1, 2003, and ending June 30, 2011, the amount of each annual accrued liability contribution shall be equal to the amount of such contribution for the fiscal year, beginning July 1, 2002, except that, if the accrued liability is increased by legislation enacted subsequent to June 30, 2002, but before July 1, 2003, such additional liability shall be funded over a period of ten years from the first day of July, coincident with or next following the effective date of the increase. The amount of each annual accrued liability contribution for such additional legislative liabilities shall be equal to the amount of such contribution for the first annual payment.

(3) Notwithstanding any other provision of law, beginning July 1, 2004, and ending June 30, 2011, the outstanding balance of the increase in accrued liability due to the change in benefits enacted in 2001 and the outstanding balance of the net actuarial loss incurred in fiscal year 2000-2001 shall be amortized in equal dollar annual contributions over a period that ends 30 years after July 1, 2002, and the outstanding balance of the net actuarial loss incurred in fiscal year 2001-2002 shall be amortized in equal dollar annual contributions over a period that ends 30 years after July 1, 2003. For fiscal years beginning on or after July 1, 2004, if the accrued liability is increased by legislation enacted subsequent to June 30, 2003, such additional liability shall be funded in equal dollar annual contributions over a period of ten years from the first day of July coincident with or next following the effective date of the increase.

(4) For the fiscal year beginning July 1, 2011, the accrued liability contribution rate shall be computed as the rate of total compensation of all active members which shall be certified by the actuary as sufficient to fund as a level percentage of compensation over a period of 24 years from July 1, 2011, the present value of the liabilities for all prospective benefits calculated as of June 30, 2010, including the supplemental benefits as provided in sections 8348, 8348.1, 8348.2, 8348.3, 8348.4, 8348.5, 8348.6 and 8348.7, in excess of the actuarially calculated assets in the fund (calculated recognizing all realized and unrealized investment gains and losses each year in level annual installments over a ten-year period). In the event that the accrued liability is increased by legislation enacted subsequent to June 30, 2010, such additional liability shall be funded as a level percentage of compensation over a period of ten years from the July 1 second succeeding the date such legislation is enacted.

(d) Supplemental annuity contribution rate.--

(1) For the period of July 1, 2002, to June 30, 2011, contributions from the Commonwealth and other employers required to provide for the payment of the supplemental annuities provided for in sections 8348, 8348.1, 8348.2, 8348.4 and 8348.5 shall be paid over a period of ten years from July 1, 2002. The funding for the supplemental annuities commencing 2002 provided for in section 8348.6 shall be as provided in section 8348.6(f). The funding for the supplemental annuities commencing 2003 provided for in section 8348.7 shall be as provided in section 8348.7(f). The amount of each annual supplemental annuities contribution shall be equal to the amount of such contribution for the fiscal year beginning July 1, 2002.

(2) For fiscal years beginning July 1, 2011, contributions from the Commonwealth and other employers whose employees are members of the system required to provide for the payment of supplemental annuities as provided in sections 8348, 8348.1, 8348.2, 8348.3, 8348.4, 8348.5, 8348.6 and 8348.7 shall be paid as part of the accrued liability contribution rate as provided for in subsection (c)(4), and there shall not be a separate supplemental annuity contribution rate attributable to those supplemental annuities. In the event that supplemental annuities are increased by legislation enacted subsequent to June 30, 2010, the additional liability for the increase in benefits shall be funded as a level percentage of compensation over a period of ten years from the July 1 second succeeding the date such legislation is enacted.

(e) Experience adjustment factor.--

(1) For each year after the establishment of the accrued liability contribution rate for the fiscal year beginning July 1, 2011, any increase or decrease in the unfunded accrued liability, excluding the gains or losses on the assets of the health insurance account, due to actual experience differing from assumed experience, changes in actuarial assumptions, changes in contributions caused by the final contribution rate being different from the actuarially required contribution rate, active members making shared-risk contributions or changes in the terms and conditions of the benefits provided by the system by judicial, administrative or other processes other than legislation, including, but not limited to, reinterpretation of the provisions of this part, shall be amortized as a level percentage of compensation over a period of 24 years beginning with the July 1 second succeeding the actuarial valuation determining said increases or decreases.

(2) (Reserved).

(f) Premium assistance contribution rate.--For each fiscal year beginning with July 1, 1991, the total contribution rate as calculated according to this section shall be increased annually in the full amount certified by the board as necessary to fund the premium assistance program in accordance with section 8509 (relating to health insurance premium assistance program), notwithstanding any other provisions of this section.

(g) Temporary application of collared contribution rate.--

(1) The collared contribution rate for each year shall be determined by comparing the actuarially required contribution rate, calculated without regard for the costs added by legislation, to the prior year's final contribution rate.

(2) If, for any of the fiscal years beginning July 1, 2011, July 1, 2012, and on or after July 1, 2013, the actuarially required contribution rate, calculated without regard for the costs added by legislation, is more than 3%, 3.5% and 4.5%, respectively, of the total compensation of all active members greater than the prior year's final contribution rate, then the collared contribution rate shall be applied and be equal to the prior year's final contribution rate increased by 3%, 3.5% and 4.5%, respectively, of total compensation of all active members. Otherwise, and for all other fiscal years, the collared contribution rate shall not be applicable. In no case shall the collared contribution rate be less than 4% of the total compensation of all active members.

(h) Final contribution rate.--

(1) For the fiscal year beginning July 1, 2010, the final contribution rate is 5% of the total compensation of all active members. For each subsequent fiscal year for which the collared contribution rate is applicable, the final contribution rate shall be the collared contribution rate as calculated in subsection (g), plus the costs added by legislation.

(2) For all other fiscal years, the final contribution rate shall be the actuarially required contribution rate, provided that the final contribution rate shall not be less than the normal contribution rate as provided in subsection

(b).

(i) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise: "Actuarially required contribution rate." The sum of the following:

(1) the normal contribution rate as calculated in subsection (b);

(2) the accrued liability contribution rate as calculated in subsection (c);

(3) the supplemental annuity contribution rate as calculated in subsection (d);

(4) the experience adjustment factor as calculated in subsection (e); and

(5) any costs added by legislation enacted prior to the last actuarial valuation. "Costs added by legislation." The sum, if positive, of all changes in the actuarially required contribution rate resulting from legislation enacted in the year since the last actuarial valuation and not included in the determination of the prior year's final contribution rate, computed as the rate of total compensation of all active members certified by the actuary as sufficient to make the employer normal contributions and sufficient to amortize legislatively created changes in the unfunded actuarial liability as a level percentage of compensation over a period of ten years from the July 1 second succeeding the date of enactment. (Dec. 18, 1979, P.L.566, No.130, eff. imd.; June 29, 1984, P.L.450, No.95, eff. imd.; Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Dec. 10, 2003, P.L.228, No.40, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended the entire section. See section 21 of Act 120 in the appendix to this title for special provisions relating to changes in accrued liability of Public School Employees' Retirement System.

2002 Amendment. See section 20 of Act 38 in the appendix to this title for special provisions relating to calculation of actuarial value.

Cross References. Section 8328 is referred to in sections 8321, 8323, 8324, 8326, 8327, 8346, 8348.1, 8348.2, 8348.3, 8348.5, 8348.6, 8348.7, 8502, 8509, 8525, 8526, 8535 of this title.



Section 8329 - Payments on account of social security deductions from appropriations

§ 8329. Payments on account of social security deductions from

appropriations.

(a) Payments by Commonwealth.--Where the Secretary of Education enters into an agreement with the Commonwealth to place under the Federal Social Security Act members who have elected coverage, the Commonwealth shall pay to the employers one-half of the contributions payable under the employer's tax established by the Social Security Act (Public Law 74-271, 42 U.S.C. § 301 et seq.) on all covered wages which are not federally funded, except that after June 30, 1995, the Commonwealth shall pay to an employer that is a school entity an amount as follows:

(1) For all employees whose effective dates of employment with their employing school entities are after June 30, 1994, and who also had not previously been employed by any school entity within this Commonwealth, the Commonwealth shall pay each school entity an amount equal to the total contributions payable under the employer's tax established by the Social Security Act on all covered wages which are not federally funded, multiplied by the market value/income aid ratio of the school entity. For no school year shall any school entity receive less than the amount that would result if the market value/income aid ratio as defined in section 2501(14.1) of the Public School Code of 1949 was 0.50.

(2) For all employees who are not described in paragraph

(1), the Commonwealth shall pay each school entity one-half of the contributions payable under the employer's tax established by the Social Security Act on all covered wages which are not federally funded.

(b) Deduction from appropriations.--The Secretary of Education and the State Treasurer are hereby authorized to cause to be deducted and paid into or retained in the State Treasury from any moneys due to any employer on account of appropriations for schools or other purposes the amounts payable under the provisions of this section. (July 13, 1987, P.L.354, No.69, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. July 1, 1995)

1994 Amendment. Act 29 amended subsec. (a). See section 18 of Act 29 in the appendix to this title for special provisions relating to applicability to 1995-1996 and succeeding school years.

1987 Amendment. Section 4 of Act 69 provided that the provisions of section 7 of the act of July 9, 1981 (P.L.208, No.66), known as the Public Employee Retirement Study Commission Act, shall not apply to Act 69, and section 5 provided that Act 69 shall be retroactive to July 1, 1987.



Section 8330 - Appropriations by the Commonwealth

§ 8330. Appropriations by the Commonwealth.

(a) Annual submission of budget.--The board shall prepare and through the Governor submit annually to the General Assembly an itemized budget consisting of the amounts necessary to be appropriated by the Commonwealth out of the General Fund required to meet the obligations accruing during the fiscal period beginning July 1 of the following year.

(b) Appropriation and payment.--The General Assembly shall make an appropriation sufficient to provide for the obligations of the Commonwealth. Such amount shall be paid by the State Treasurer through the Department of Revenue into the fund within 30 days of receipt of the requisition presented each quarter by the board.

Cross References. Section 8330 is referred to in section 8502 of this title.



Section 8341 - Return of accumulated deductions

Any member upon termination of service may, in lieu of all benefits payable under this chapter to which he may be entitled, elect to receive his accumulated deductions by his required beginning date.

(Dec. 28, 2015, P.L.529, No.93, eff. imd.)

Cross References. Section 8341 is referred to in sections 8345, 8505.1 of this title.



Section 8342 - Maximum single life annuity

(a) General rule.--Upon termination of service, any full coverage member who is eligible to receive an annuity pursuant to the provisions of section 8307(a) or (b) (relating to eligibility for annuities) and has made an application in accordance with the provisions of section 8507(f) (relating to rights and duties of school employees and members) shall be entitled to receive a maximum single life annuity attributable to his credited service and equal to the sum of the following single life annuities beginning at the effective date of retirement and, in case the member on the effective date of retirement is under superannuation age, multiplied by a reduction factor calculated to provide benefits actuarially equivalent to an annuity starting at superannuation age: Provided however, That on or after July 1, 1976, in the case of any member who has attained age 55 and has 25 or more eligibility points such sum of single life annuities shall be reduced by a percentage determined by multiplying the number of months, including a fraction of a month as a full month, by which the effective date of retirement precedes superannuation age by 1/4%: Further provided, In no event shall a Class T-E or Class T-F member receive an annual benefit, calculated as of the effective date of retirement, greater than the member's final average salary:

(1) A standard single life annuity multiplied by the class of service multiplier and calculated on the basis of the number of years of credited school service other than concurrent service.

(2) A standard single life annuity multiplied by the class of service multiplier and calculated on the basis of the number of years of concurrent service and multiplied by the ratio of total compensation received in the school system during the period of concurrent service to the total compensation received during such period.

(3) A supplemental annuity such that the total annuity prior to any optional modification or any reduction due to retirement prior to superannuation age shall be at least $100 for each full year of credited service.

(b) Present value of annuity.--The present value of the maximum single life annuity as calculated in accordance with subsection (a) shall be determined by multiplying the maximum single life annuity by the cost of a dollar annuity on the effective date of retirement. Such present value shall be decreased only as specifically provided in this part.

(c) Limitation regarding annual benefit under IRC § 415(b).--Notwithstanding any provision of this part to the contrary, no benefit shall be payable to the extent that such benefit exceeds any limitation under IRC § 415(b) in effect with respect to governmental plans, as such term is defined in IRC § 414(d), on the date the benefit payment becomes effective, provided that any increase in any limitation under IRC § 415 shall be applicable to all current and future annuitants and survivor annuitants.

(Dec. 18, 1979, P.L.566, No.130, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (c).

2010 Amendment. Act 120 amended subsec. (a).

Cross References. Section 8342 is referred to in sections 8312, 8313, 8343, 8344, 8345, 8505 of this title.



Section 8343 - Reduction of annuities on account of social security old-age insurance benefits

§ 8343. Reduction of annuities on account of social security

old-age insurance benefits.

(a) General rule.--A joint coverage member who is eligible to receive an annuity under section 8307(a) or (b) (relating to eligibility for annuities) shall be entitled to receive the annuity provided for in section 8342 (relating to maximum single life annuity) and section 8348 (relating to supplemental annuities) which shall be reduced at the time at which the member would be entitled to receive full social security old-age insurance benefits whether or not he has applied for such benefits. The reduction shall be an amount equal to 40% of the primary insurance amount paid or payable to him and subject to the following provisions:

(1) The eligibility of such member for the old-age insurance benefit and the amount of such benefit upon which the reduction in his annuity shall be based shall be determined by the board in accordance with the provisions of the Federal Social Security Act, 42 U.S.C.A. § 301 et seq., in effect on the effective date of retirement, except that in determining such eligibility and such amount only wages or compensation for services covered by the system shall be included.

(2) The reduction shall not be more than one-half of the standard single life annuity multiplied by the ratio of the sum of the three years of highest taxable wages to an amount equal to three times the final average salary and by the ratio of the years of credited service after December 31, 1955 to total years of credited service.

(3) Whenever the amount of the reduction from the annuity shall have been once determined, it shall remain fixed for the duration of the annuity except that any decrease in the old-age insurance benefit under the Federal Social Security Act, 42 U.S.C.A. § 301 et seq., shall result in a corresponding decrease in the amount of the reduction from the annuity.

(b) Exception.--The reduction provided for in subsection (a) shall not apply to disability annuities.



Section 8344 - Disability annuities

(a) Amount of annuity.--A member who has made application for a disability annuity as provided in section 8507(k) (relating to rights and duties of school employees and members) and has been found to be eligible in accordance with the provisions of sections 8307(c) (relating to eligibility for annuities) and 8505(c)(1) (relating to duties of board regarding applications and elections of members) shall receive a disability annuity payable from the effective date of disability and continued until a subsequent determination by the board that the annuitant is no longer entitled to a disability annuity. The disability annuity shall be equal to a standard single life annuity if the total number of years of credited service is greater than 16.667, otherwise the standard single life annuity shall be multiplied by the lesser of the following ratios:

Y*/Y or 16.667/Y

where Y = number of years of credited service and Y* = total years of credited service if the member were to continue as a school employee until attaining superannuation age, or if the member has attained superannuation age then the number of years of credited service. In no event shall the disability annuity plus any cost-of-living increases be less than $100 for each full year of credited service. The member shall be entitled to the election of a joint and survivor annuity on that portion of the disability annuity to which he is entitled under section 8342 (relating to maximum single life annuity).

(b) Reduction on account of earned income.--Payments on account of disability shall be reduced by that amount by which the earned income of the annuitant, as reported in accordance with section 8508(b) (relating to rights and duties of annuitants) for the preceding year together with the disability annuity payments for the year, exceeds the greater of $5,000 or the last year's salary of the annuitant as a school employee, provided that the annuitant shall not receive less than his member's annuity or the amount to which he may be entitled under section 8342, whichever is greater.

(c) Termination and modification of payments.--Payment of that portion of the disability annuity in excess of the annuity to which the annuitant was entitled on the effective date of disability calculated in accordance with section 8342 shall cease if the annuitant is no longer eligible under the provisions of section 8505(c)(2) or section 8508(b) or (c) and if such annuitant on the date of termination of service was eligible for an annuity, he may file an application with the board for an election of an optional modification of the annuity to which he was entitled in accordance with section 8342.

(d) Withdrawal of accumulated deductions.--Upon termination of disability annuity payments in excess of an annuity calculated in accordance with section 8342, a disability annuitant who:

(1) is a Class T-C or Class T-D member; or

(2) is a Class T-E or Class T-F member with less than ten eligibility points

and who does not return to school service may file an application with the board for an amount equal to the accumulated deductions, shared-risk member contributions and statutory interest standing to his credit at the effective date of disability less the total payments received on account of his member's annuity.

(e) Limitation regarding annual benefit under IRC § 415(b).--Notwithstanding any provision of this part to the contrary, no benefit shall be payable to the extent that such benefit exceeds any limitation under IRC § 415(b) in effect with respect to governmental plans, as such term is defined in IRC § 414(d), on the date the benefit payment becomes effective, provided that any increase in any limitation under IRC § 415 shall be applicable to all current and future annuitants and survivor annuitants.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (e).

2010 Amendment. Act 120 amended subsec. (d).

1994 Amendment. Act 29 amended subsec. (a).

Cross References. Section 8344 is referred to in section 8505 of this title.



Section 8345 - Member's options

(a) General rule.--Any Class T-C or Class T-D member who is a vestee with five or more eligibility points, any Class T-E or Class T-F member who is a vestee with ten or more eligibility points, or any other eligible member upon termination of school service who has not withdrawn his accumulated deductions as provided in section 8341 (relating to return of accumulated deductions) may apply for and elect to receive either a maximum single life annuity, as calculated in accordance with the provisions of section 8342 (relating to maximum single life annuity), or a reduced annuity certified by the actuary to be actuarially equivalent to the maximum single life annuity and in accordance with one of the following options, except that no member shall elect an annuity payable to one or more survivor annuitants other than his spouse or alternate payee of such a magnitude that the present value of the annuity payable to him for life plus any lump sum payment he may have elected to receive is less than 50% of the present value of his maximum single life annuity and no member may elect a payment option that would provide benefits that do not satisfy the minimum distribution requirements or would violate the incidental death benefit rules of IRC § 401(a)(9). In no event shall a Class T-E or Class T-F member receive an annual benefit, calculated as of the effective date of retirement, greater than the member's final average salary.

(1) Option 1.--A life annuity to the member with a guaranteed total payment equal to the present value of the maximum single life annuity on the effective date of retirement with the provision that, if, at his death, he has received less than such present value, the unpaid balance shall be payable to his beneficiary.

(2) Option 2.--A joint and survivor annuity payable during the lifetime of the member with the full amount of such annuity payable thereafter to his survivor annuitant, if living at his death.

(3) Option 3.--A joint and fifty percent (50%) survivor annuity payable during the lifetime of the member with one-half of such annuity payable thereafter to his survivor annuitant, if living at his death.

(4) Option 4.--Some other benefit which shall be certified by the actuary to be actuarially equivalent to the maximum single life annuity, subject to the following restrictions:

(i) Any annuity shall be payable without reduction during the lifetime of the member.

(ii) The sum of all annuities payable to the designated survivor annuitants shall not be greater than the annuity payable to the member.

(iii) A portion of the benefit may be payable as a lump sum, except that such lump sum payment shall not exceed an amount equal to the accumulated deductions standing to the credit of the member. The balance of the present value of the maximum single life annuity adjusted in accordance with section 8342(b) shall be paid in the form of an annuity with a guaranteed total payment, a single life annuity, or a joint and survivor annuity or any combination thereof but subject to the restrictions of subparagraphs (i) and (ii) of this paragraph. This subparagraph shall not apply to a Class T-E or Class T-F member.

(b) Present value of joint coverage annuity.--The present value of an annuity payable to a member of the joint coverage group shall be determined by taking into account prospectively the reduction applicable upon the attainment of the age at which full social security benefits are payable.

(June 13, 1985, P.L.40, No.19, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. Jan. 1, 1995; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (a).

2001 Amendment. See section 36.1 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to Public School Employees' Retirement System members.

Cross References. Section 8345 is referred to in sections 8302, 8306, 8324, 8346, 8349, 8502, 8505, 8505.1 of this title.



Section 8346 - Termination of annuities

(a) General rule.--If an annuitant returns to school service or enters or has entered State service and elects multiple service membership, any annuity payable to him under this part shall cease effective upon the date of his return to school service or entering State service and in the case of an annuity other than a disability annuity the present value of such annuity, adjusted for full coverage in the case of a joint coverage member who makes the appropriate back contributions for full coverage, shall be frozen as of the date such annuity ceases. An annuitant who is credited with an additional 10% of membership service as provided in section 8302(b.2) (relating to credited school service) and who returns to school service, except as provided in subsection (b), shall forfeit such credited service and shall have his frozen present value adjusted as if his 10% retirement incentive had not been applied to his account. In the event that the cost-of-living increase enacted December 18, 1979, occurred during the period of such State or school employment, the frozen present value shall be increased, on or after the member attains superannuation age, by the percent applicable had he not returned to service.

(a.1) Return of benefits.--In the event an annuitant whose annuity ceases pursuant to this section receives any annuity payment, including a lump sum payment pursuant to section 8345 (relating to member's options) on or after the date of his return to school service or entering State service, the annuitant shall return to the board the amount so received plus statutory interest. The amount payable shall be certified in each case by the board in accordance with methods approved by the actuary and shall be paid in a lump sum within 90 days or in the case of an active member or a State employee who is an active member of the State Employees' Retirement System may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by the member and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of a State employee who is an active member of the State Employees' Retirement System, the agreed upon salary deductions shall be remitted to the State Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(a.2) Return of benefits paid during USERRA leave.--If a former school employee is reemployed from USERRA leave who had received any payments or annuity from the system during the USERRA leave, the employee shall return to the board the amount received plus statutory interest. The amount payable shall be certified by the board in accordance with methods approved by the actuary and:

(1) shall be paid in a lump sum within 30 days; or

(2) in the case of an active member, may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board for not longer than a period that starts with the date of reemployment and continuing for up to three times the length of the member's immediate past period of USERRA leave. A repayment period under this paragraph may not exceed five years or a longer time as agreed to between the board and the member.

(b) Return to school service during emergency.--When, in the judgment of the employer, an emergency creates an increase in the work load such that there is serious impairment of service to the public or in the event of a shortage of appropriate subject certified teachers or other personnel, an annuitant may be returned to school service for a period not to extend beyond the school year during which the emergency or shortage occurs, without loss of his annuity, provided that the annuitant meets the conditions set forth in subsection (b.2). The annuitant shall not be entitled to earn any credited service, and no contributions may be made by the annuitant, the employer or the Commonwealth on account of such employment.

(b.1) Return to school service in an extracurricular position.--

(1) An annuitant may be employed under separate contract by a public school or charter school in an extracurricular position performed primarily outside regular instructional hours and not part of mandated curriculum without loss of annuity, provided that the annuitant meets the conditions set forth in subsection (b.2). Neither the annuitant nor the employer shall make contributions to the member's savings account or State accumulation account respectively for such service. Further, such contract shall contain a waiver whereby the annuitant waives any potential retirement benefits that could arise from the contract and releases the employer and the board from any liability for such benefits.

(2) Nothing in this subsection shall be construed to abridge or limit any rights provided under a collective bargaining agreement or any rights provided under the act of July 23, 1970 (P.L.563, No.195), known as the Public Employe Relations Act.

(3) For purposes of this subsection, the term "extracurricular position" means a contract position filled by an annuitant that is separate from the established academic course structure, including the position of athletic director.

(b.2) Limitation on return to school service by an annuitant during emergency or in an extracurricular position.--

(1) An annuitant may return to school service under subsection (b) or (b.1), provided the annuitant otherwise meets the requirements of subsection (b) or (b.1) and has attained the age set forth in IRC § 401(a)(36) or the applicable "normal retirement age" in 26 C.F.R. § 1.401(a)-1(b)(2) (relating to post-ERISA qualified plans and qualified trusts; in general).

(2) An annuitant who has not reached the age as set forth in IRC § 401(a)(36), or the applicable "normal retirement age" under 26 C.F.R. § 1.401(a)-1(b)(2), may return to service under subsection (b) or (b.1) provided the annuitant otherwise meets the requirements of subsection (b) or (b.1) and has had a break in service, as set forth in paragraph (3).

(3) For purposes of this subsection, a break in service occurs when a member has a bona fide termination of service. The following factors will be considered in determining whether there had been a bona fide termination of service:

(i) whether the change in the employment relationship is more than a formal or technical change, requiring the severing of the employment connection with the employer;

(ii) whether there has been a reasonable anticipation or prearranged agreement between the member and the employer that a return to school service under this section shall take place;

(iii) the amount of time that has elapsed from the date the member becomes an annuitant and the return to school service;

(iv) whether the services are a continuation of the annuitant's previous service with the same employer; and

(v) such other factors as the board may deem appropriate.

(c) Subsequent discontinuance of service.--Upon subsequent discontinuance of service, such member other than a former annuitant who had the effect of his frozen present value eliminated in accordance with subsection (d) or a former disability annuitant shall be entitled to an annuity which is actuarially equivalent to the sum of the present value as determined under subsection (a) and the present value of a maximum single life annuity based on years of service credited subsequent to reentry in the system and his final average salary computed by reference to his compensation during his entire period of school and State service.

(d) Elimination of the effect of frozen present value.--

(1) An annuitant who returns to school service and earns three eligibility points by performing credited school service or reemployment from USERRA leave following the most recent period of receipt of an annuity under this part, or an annuitant who enters State service and:

(i) is a multiple service member; or

(ii) who elects multiple service membership, and

earns three eligibility points by performing credited State service, reemployment from USERRA leave or credited school service following the most recent period of receipt of an annuity under this part, and who had the present value of his annuity frozen in accordance with subsection (a), shall qualify to have the effect of the frozen present value resulting from all previous periods of retirement eliminated, provided that all payments under Option 4 and annuity payments payable during previous periods of retirement plus interest as set forth in paragraph (3) shall be returned to the fund in the form of an actuarial adjustment to his subsequent benefits or in such form as the board may otherwise direct.

(2) Upon subsequent discontinuance of service and the filing of an application for an annuity, a former annuitant who qualifies to have the effect of a frozen present value eliminated under this subsection shall be entitled to receive the higher of either:

(i) an annuity (prior to optional modification) calculated as if the freezing of the former annuitant's account pursuant to subsection (a) had not occurred, adjusted by crediting Class T-C school service as Class T-D service as provided for in section 8305(c) (relating to classes of service) and further adjusted according to paragraph (3), provided that a former annuitant of the system or a former annuitant of the State Employees' Retirement System who retired under a provision of law granting additional service credit if termination of school or State service or retirement occurred during a specific period of time shall not be permitted to retain the additional service credit under the prior law when the annuity is computed for his most recent retirement; or

(ii) an annuity (prior to optional modification) calculated as if the former annuitant did not qualify to have the effect on the frozen present value eliminated,

unless the former annuitant notifies the board in writing by the later of the date the application for annuity is filed or the effective date of retirement that the former annuitant wishes to receive the lower annuity.

(3) In addition to any other adjustment to the present value of the maximum single life annuity that a member may be entitled to receive that occurs as a result of any other provision of law, the present value of the maximum single life annuity shall be reduced by all amounts paid or payable to him during all previous periods of retirement plus interest on these amounts until the date of subsequent retirement. The interest for each year shall be calculated based upon the annual interest rate adopted for that school year by the board for the calculation of the normal contribution rate pursuant to section 8328(b) (relating to actuarial cost method).

(July 12, 1981, P.L.261, No.87, eff. imd.; Feb. 18, 1982, P.L.78, No.27, eff. 60 days; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Dec. 22, 1992, P.L.1686, No.186, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. July 1, 1994; Dec. 20, 1995, P.L.689, No.77, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Dec. 30, 2002, P.L.2082, No.234, eff. imd.; July 4, 2004, P.L.504, No.63, eff. imd.; July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsecs. (b) and (b.1)(1) and added subsec. (b.2). See section 27 of Act 93 in the appendix to this title for special provisions relating to applicability of law.

2013 Amendment. Act 32 amended subsec. (d) and added subsec. (a.2).

2004 Amendment. Act 63 amended subsecs. (b) and (b.1).

2002 Amendments. Act 38 amended subsec. (a.1) and carried without amendment subsec. (b) and Act 234 added subsec. (b.1), retroactive to July 1, 2001.

2001 Amendment. Act 9 amended subsecs. (a) and (d) and added subsec. (a.1). See section 22(a) of Act 9 in the appendix to this title for special provisions relating to calculation of return to service days.

1995 Amendment. Section 15(3) of Act 77 provided that the amendment of section 8346 shall be retroactive to July 1, 1994, and provided that no annuities or other benefits greater than those payable shall be payable to the beneficiary or survivor annuitant of a deceased member of the Public School Employees' Retirement System if the death of the member is on or before 60 days after the enactment of Act 77. See section 13(c) of Act 77 in the appendix to this title for special provisions relating to applicability of provisions relating to termination of annuities.

1994 Amendment. See section 24 of Act 29 in the appendix to this title for special provisions relating to effective date and funding of accrued liability.

Applicability of Provisions. See section 3(1) of Act 96 of 1975 in the appendix to this title for applicability of provisions relating to calculation of annuities for certain annuitants who return to school service and subsequently retire.

Cross References. Section 8346 is referred to in sections 8301, 8502, 8506 of this title.



Section 8347 - Death benefits

(a) Members eligible for annuities.--Any member or former member on USERRA leave, other than an annuitant, who dies and was eligible for an annuity in accordance with section 8307(a) or (b) (relating to eligibility for annuities) shall be considered as having applied for an annuity to become effective the day before his death; and, in the event he has not elected an option, it shall be assumed that he elected Option 1 and assigned as beneficiary that person last designated in writing to the board.

(b) Members ineligible for annuities.--In the event of the death of any member or former member on USERRA leave, other than an annuitant, who is not entitled to a death benefit as provided in subsection (a), his designated beneficiary shall be paid the full amount of his accumulated deductions.

(c) Disability annuitants.--In the event of the death of a disability annuitant who has elected to receive a maximum disability annuity before he has received in annuity payments an amount equal to the present value, on the effective date of disability, of the benefits to which he would have been entitled under subsection (a) had he died while in school service, the balance of such amount shall be paid to his designated beneficiary, except that in the event of the death of a disability annuitant who was not entitled to receive benefits under subsection (a), his beneficiary shall be paid the accumulated deductions standing to his credit on the effective date of disability less the total payments received on account of his member's annuity.

(d) Other annuitants.--In the event of the death of an annuitant who has elected to receive the maximum single life annuity before he has received in total annuity payments an amount equal to the full amount of the accumulated deductions standing to his credit on the effective date of retirement, the difference between the total payments made to the date of death and the accumulated deductions shall be paid to his designated beneficiary.

(e) Required distributions.--All payments pursuant to this section shall start and be made in compliance with the minimum distribution requirements and the incidental death benefit rules of IRC § 401(a)(9).

(July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 added subsec. (e).

2013 Amendment. Act 32 amended subsecs. (a) and (b).

Cross References. Section 8347 is referred to in sections 8309, 8349 of this title.



Section 8348 - Supplemental annuities

(a) General rule.--Every annuitant who is in receipt of a superannuation, withdrawal or disability annuity, shall continue to receive such annuity and beginning July 1, 1979, any annuitant who retired on or prior to July 1, 1978, shall receive a cost-of-living supplement determined as a percentage applied to the retirement annuity as of June 30, 1979. Such cost-of-living supplement shall be payable under the same terms and conditions as provided under the option plan in effect as of June 30, 1979.

(b) Cost-of-living adjustment factors.--The percentage which is to be applied in the determination of the cost-of-living supplements shall be determined on the basis of the effective date of retirement payable on the first $12,000 of annuity received per year. The applicable percentage factors are:

Effective date of retirement

Percentage factor

After July 1, 1977 through July 1, 1978

5%

After July 1, 1976 through July 1, 1977

10%

After July 1, 1975 through July 1, 1976

13%

After July 1, 1974 through July 1, 1975

20%

After July 1, 1973 through July 1, 1974

27%

On or prior to July 1, 1973

31%

(c) Withdrawal annuitants.--The cost-of-living supplement as determined in subsection (b) shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following his attainment of superannuation age.

(d) Disability annuitants.--(Repealed).

(e) Supplement enacted after death of member.--No supplement enacted after the death of the member shall be payable to the beneficiary or survivor annuitant of such deceased former school employee, except when the effective date of the supplement shall predate the death of the member by virtue of retroactivity of the supplement.

(Dec. 18, 1979, P.L.566, No.130, eff. imd.; July 12, 1981, P.L.261, No.87, eff. imd.)

1981 Amendment. Act 87 amended subsec. (e), retroactive to July 1, 1979.

1979 Amendment. Act 130 amended subsecs. (a) and (b) and repealed subsec. (d).

Joint Legislative Committee. See section 3 of Act 130 of 1979 in the appendix to this title for special provisions relating to the biennial organization of a joint legislative committee to study cost-of-living supplements accruing under section 8348.

Annuities of Former Teachers. See section 3(4) of Act 96 of 1975 in the appendix to this title for special provisions relating to the continuation of rights of former teachers to minimum benefits under former provisions of law.

Cross References. Section 8348 is referred to in sections 8328, 8343, 8348.2, 8348.3, 8348.5, 8348.6, 8348.7, 8525 of this title.



Section 8348.1 - Additional supplemental annuities

§ 8348.1. Additional supplemental annuities.

(a) Benefits.--Commencing with the first monthly annuity payment after July 1, 1984, any eligible benefit recipient shall be entitled to receive an additional monthly supplemental annuity from the system.

(b) Amount of additional supplemental annuity.--The amount of the additional monthly supplemental annuity shall be the total of the following:

(1) One dollar multiplied by the number of years of credited service.

(2) Two dollars multiplied by the number of years on retirement.

(3) Two percent of the monthly annuity being received on July 1, 1984, but not more than $20.

(c) Payment.--The additional monthly supplemental annuity provided for in this section shall be paid automatically unless the intended recipient files a written notice with the system requesting that the additional monthly supplemental annuity not be paid.

(d) Conditions.--The additional supplemental annuity provided for in this section shall be payable under the same terms and conditions as provided under the option plan in effect as of June 30, 1984.

(e) Benefits paid to beneficiaries or survivors.--No supplemental annuity enacted after the death of the member shall be payable to the beneficiary or survivor annuitant of the deceased member. However, when the effective date of the supplement predates the death of the member by virtue of retroactivity of the supplement, payments which were retroactively due the deceased annuitant shall be paid to the beneficiary or designated survivor, as the case may be.

(f) Funding.--The actuary shall annually certify the amount of Commonwealth appropriations for the next fiscal year needed to fund, over a period of ten years from July 1, 2002, the additional monthly supplemental annuity provided for in this section, which amounts shall be paid during the period beginning July 1, 2002, and ending June 30, 2011. For fiscal years beginning on or after July 1, 2011, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 8328 (relating to actuarial cost method).

(g) Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection: "Eligible benefit recipient." A person who is receiving a superannuation, withdrawal or disability annuity and who commenced receipt of that annuity on or prior to July 1, 1982, but the supplemental annuities shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age. "Years of credited service." The number of full years of service as a member to the credit of each benefit recipient, which years of service need not have been continuous. "Years on retirement." The number of full years as of July 1, 1983 which have elapsed since the eligible benefit recipient commenced the receipt of an annuity and during which the eligible benefit recipient received an annuity. (June 29, 1984, P.L.450, No.95, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsec. (f).

1984 Amendment. Act 95 added section 8348.1.

Cross References. Section 8348.1 is referred to in sections 8328, 8348.2, 8348.3, 8348.5, 8348.6, 8348.7, 8525 of this title.



Section 8348.2 - Further additional supplemental annuities

§ 8348.2. Further additional supplemental annuities.

(a) Benefits.--Commencing with the first monthly annuity payment after January 1, 1989, any eligible benefit recipient shall be entitled to receive a further additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 8348 (relating to supplemental annuities) and 8348.1 (relating to additional supplemental annuities).

(b) Amount of additional supplemental annuity.--The amount of the additional monthly supplemental annuity shall be the total of the following:

(1) Two dollars multiplied by the number of years of credited service.

(2) Fifty cents multiplied by the number of years on retirement.

(c) Payment.--The additional monthly supplemental annuity provided for in this section shall be paid automatically unless the intended recipient files a written notice with the system requesting that the additional monthly supplemental annuity not be paid.

(d) Conditions.--The additional supplemental annuity provided for in this section shall be payable under the same terms and conditions as provided under the option plan in effect as of December 31, 1988.

(e) Benefits paid to beneficiaries or survivors.--No supplemental annuity effective after the death of the member shall be payable to the beneficiary or survivor annuitant of the deceased member.

(f) Funding.--The actuary shall annually estimate the amount of Commonwealth appropriations for the next fiscal year needed to fund, over a period of ten years from July 1, 2002, the additional monthly supplemental annuity provided for in this section, which amounts shall be paid during the period beginning July 1, 2002, and ending June 30, 2011. For fiscal years beginning on or after July 1, 2011, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 8328 (relating to actuarial cost method).

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Eligible benefit recipient." A person who is receiving a superannuation, withdrawal or disability annuity and who commenced receipt of that annuity on or prior to July 1, 1987, but the supplemental annuities shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age. "Years of credited service." The number of full years of service as a member to the credit of each benefit recipient, which years of service need not have been continuous. "Years on retirement." The number of full years as of July 1, 1988, which have elapsed since the eligible benefit recipient commenced the receipt of an annuity and during which the eligible benefit recipient received an annuity. (Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsec. (f).

1988 Amendment. Act 112 added section 8348.2.

Cross References. Section 8348.2 is referred to in sections 8328, 8348.3, 8348.5, 8348.6, 8348.7, 8525 of this title.



Section 8348.3 - Supplemental annuities commencing 1994

§ 8348.3. Supplemental annuities commencing 1994.

(a) Benefits.--Commencing with the first monthly annuity payment after July 1, 1994, any eligible benefit recipient shall be entitled to receive a further additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 8348 (relating to supplemental annuities), 8348.1 (relating to additional supplemental annuities) and 8348.2 (relating to further additional supplemental annuities).

(b) Amount of additional supplemental annuity.--The amount of the additional monthly supplemental annuity shall be determined on the basis of the most recent effective date of retirement and payable on the first $3,000 of annuity received per month, as follows: Most recent effective Percentage factor date of retirement July 1, 1991, through June 30, 1992 1.5% July 1, 1990, through June 30, 1991 2.8% July 1, 1989, through June 30, 1990 5.3% On or prior to June 30, 1989 7.9% In addition to the supplemental annuity payable as a result of the percentage factors as set forth in this subsection, there shall be a monthly longevity supplemental annuity payable as follows:

(1) For those individuals whose most recent effective date of retirement is on or after July 1, 1969, and on or before July 1, 1984, and who have 20 or more eligibility points, the monthly longevity supplemental annuity shall be equal to 0.25% of the first $3,000 of annuity received per month multiplied by the number of years on retirement.

(2) For those individuals whose most recent effective date of retirement is on or before June 30, 1969, and who have 20 or more eligibility points, the monthly longevity supplemental annuity shall be equal to 0.25% of the first $3,000 of annuity received per month multiplied by the number of years on retirement between July 1, 1969, and July 1, 1989, plus 0.50% of the first $3,000 of annuity received per month multiplied by the years on retirement on or before June 30, 1969.

(c) Payment.--The additional monthly supplemental annuity provided under this section shall be paid automatically unless the intended recipient files a written notice with the system requesting that the additional monthly supplemental annuity not be paid.

(d) Conditions.--The additional supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect June 30, 1994.

(e) Benefits paid to beneficiaries or survivors.--No supplemental annuity effective after the death of the member shall be payable to the beneficiary or survivor annuitant of the deceased member.

(f) Funding.--

(1) For the period beginning July 1, 2002, and ending June 30, 2011, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2002.

(2) For fiscal years beginning on or after July 1, 2011, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 8328 (relating to actuarial cost method).

(g) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Eligible benefit recipient." A person who is receiving a superannuation, withdrawal or disability annuity and who commenced receipt of that annuity on or prior to June 30, 1992, but the supplemental annuities shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age. Notwithstanding the preceding, the term "eligible benefit recipient" shall not include those annuitants who were and currently are credited with an additional 10% of their credited service under section 8302(b.2) (relating to credited school service). "Years on retirement." The number of full years as of July 1, 1989, which have elapsed since the eligible benefit recipient most recently commenced the receipt of an annuity and during which the eligible benefit recipient received an annuity. (Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsec. (f).

1994 Amendment. Act 29 added section 8348.3.

Cross References. Section 8348.3 is referred to in sections 8328, 8348.5, 8348.6, 8348.7, 8525 of this title.



Section 8348.4 - Special supplemental postretirement adjustment

§ 8348.4. Special supplemental postretirement adjustment.

(a) Eligibility.--An annuitant who:

(1) retired after October 1, 1975, and before January 1, 1985;

(2) has military service as set forth in section 8304(b)(1) or (2) (relating to creditable nonschool service);

(3) is receiving or will receive retirement pay under 10 U.S.C. Ch. 67 (relating to retired pay for nonregular service) for this military service; and

(4) has not purchased nonschool service credit for this military service; shall be eligible for this special supplemental postretirement adjustment.

(b) Calculation of adjustment.--The monthly amount of this special supplemental postretirement adjustment shall be equal to the final average salary multiplied by 2% multiplied by the years of this military service divided by 12 multiplied by any applicable early retirement or option factors.

(c) Adjustment paid.--Upon receipt of a timely request by an eligible annuitant, the system shall pay this special supplemental postretirement adjustment monthly from the effective date of this section.

(d) Adjustment enacted after death of annuitant.--No special supplemental postretirement adjustment enacted after the death of an annuitant shall be payable to the beneficiary or survivor annuitant of the deceased annuitant.

(e) Future supplemental annuities.--This special supplemental postretirement adjustment shall be included in the total annuity, and this military service shall be included in the total credited service in determining all future supplemental annuities.

(f) Time limitations.--An annuitant who is eligible for this special supplemental postretirement adjustment shall have two years from the effective date of this section within which to make a request to the system for the adjustment established in this section.

(g) Court-ordered purchase of nonschool service.--If a court of competent jurisdiction rules that an annuitant who is receiving or will receive retirement pay under 10 U.S.C. Ch. 67 for this military service is eligible under section 8304(b)(1) or (2) to purchase nonschool service credit for this military service, this special supplemental postretirement adjustment shall stop with the annuitant's purchase of nonschool service credit for this military service, and the total amount of this special supplemental postretirement paid to the annuitant from the effective date of this section shall be subtracted from any increase in the annuity caused by the court-ordered purchase of nonschool service credit for this military service. (Dec. 18, 1996, P.L.1115, No.167, eff. imd.)

1996 Amendment. Act 167 added section 8348.4. Section 3 of Act 167 provided that Act 167 shall be retroactive to January 1, 1974, only for the purpose of determining eligibility to receive special supplemental postretirement adjustments, and section 4 of Act 167 provided that no payments under section 8348.4 shall be made to any eligible annuitant for any period of time prior to the effective date of Act 167.

Cross References. Section 8348.4 is referred to in sections 8328, 8348.5, 8348.6, 8348.7, 8525 of this title.



Section 8348.5 - Supplemental annuities commencing 1998

§ 8348.5. Supplemental annuities commencing 1998.

(a) Benefits.--Commencing with the first monthly annuity payment after July 1, 1998, any eligible benefit recipient shall be entitled to receive a further additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 8348 (relating to supplemental annuities), 8348.1 (relating to additional supplemental annuities), 8348.2 (relating to further additional supplemental annuities), 8348.3 (relating to supplemental annuities commencing 1994) and 8348.4 (relating to special supplemental postretirement adjustment).

(b) Amount of supplemental annuity.--The amount of the supplemental annuity payable pursuant to this section shall be a percentage of the amount of the monthly annuity payment on July 1, 1998, determined on the basis of the most recent effective date of retirement, as follows: Most recent effective date Percentage factor of retirement July 1, 1996, through June 30, 1997 1.86% July 1, 1995, through June 30, 1996 3.59% July 1, 1994, through June 30, 1995 4.95% July 1, 1993, through June 30, 1994 6.42% July 1, 1992, through June 30, 1993 7.97% July 1, 1979, through June 30, 1992 10% July 1, 1969, through June 30, 1979 20% On or prior to June 30, 1969 25%

(c) Payment.--The supplemental annuity provided under this section shall be paid automatically unless the annuitant files a written notice with the board requesting that the additional monthly supplemental annuity not be paid.

(d) Conditions.--The supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of July 1, 1998.

(e) Benefits to beneficiaries or survivors.--No supplemental annuity provided under this section shall be payable to the beneficiary or survivor annuitant of a member who dies before July 1, 1998.

(f) Funding.--

(1) For the period beginning July 1, 2002, and ending June 30, 2011, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2002.

(2) For fiscal years beginning on or after July 1, 2011, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 8328 (relating to actuarial cost method).

(3) Notwithstanding the provisions of section 212 of the act of April 22, 1998 (P.L.1341, No.6A), known as the General Appropriation Act of 1998, regarding payment for cost-of- living increases for annuitants, payments for cost-of-living increases for annuitants shall be made under section 8535

(relating to payments to school entities by Commonwealth).

(g) Eligible benefit recipient.--As used in this section, the term "eligible benefit recipient" means a person who is receiving a superannuation, withdrawal or disability annuity on July 1, 1998, and whose most recent effective date of retirement is prior to July 1, 1997, but the supplemental annuities provided under this section shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age. (June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsec. (f).

1998 Amendment. Act 88 added section 8348.5.

Cross References. Section 8348.5 is referred to in sections 8328, 8348.6, 8348.7, 8525 of this title.



Section 8348.6 - Supplemental annuities commencing 2002

§ 8348.6. Supplemental annuities commencing 2002.

(a) Benefits.--Commencing with the first monthly annuity payment after July 1, 2002, any eligible benefit recipient shall be entitled to receive an additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 8348 (relating to supplemental annuities), 8348.1 (relating to additional supplemental annuities), 8348.2 (relating to further additional supplemental annuities), 8348.3 (relating to supplemental annuities commencing 1994), 8348.4 (relating to special supplemental postretirement adjustment) and 8348.5 (relating to supplemental annuities commencing 1998).

(b) Amount of supplemental annuity.--The amount of the supplemental annuity payable pursuant to this section shall be a percentage of the amount of the monthly annuity payment on July 1, 2002, determined on the basis of the most recent effective date of retirement, as follows: Most recent effective date Percentage factor of retirement July 2, 1988, through July 1, 1990 8.0% July 2, 1983, through July 1, 1988 10.0% July 2, 1980, through July 1, 1983 15.0% Prior to July 2, 1980 25.0%

(c) Payment.--The supplemental annuity provided under this section shall be paid automatically unless the annuitant files a written notice with the board requesting that the additional monthly supplemental annuity not be paid.

(d) Conditions.--The supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of July 1, 2002.

(e) Benefits to beneficiaries or survivors.--No supplemental annuity provided under this section shall be payable to the beneficiary or survivor annuitant of a member who dies before July 1, 2002.

(f) Funding.--

(1) For the period beginning July 1, 2002, and ending June 30, 2011, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2003.

(2) For fiscal years beginning on or after July 1, 2011, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 8328 (relating to actuarial cost method).

(g) Eligible benefit recipient.--As used in this section, the term "eligible benefit recipient" means a person who is receiving a superannuation, withdrawal or disability annuity on July 1, 2002, and whose most recent effective date of retirement is prior to July 2, 1990, but the supplemental annuities provided under this section shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age. (Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsec. (f).

2002 Amendment. Act 38 added section 8348.6.

Cross References. Section 8348.6 is referred to in sections 8328, 8525 of this title.



Section 8348.7 - Supplemental annuities commencing 2003

§ 8348.7. Supplemental annuities commencing 2003.

(a) Benefits.--Commencing with the first monthly annuity payment after July 1, 2003, any eligible benefit recipient shall be entitled to receive an additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 8348 (relating to supplemental annuities), 8348.1 (relating to additional supplemental annuities), 8348.2 (relating to further additional supplemental annuities), 8348.3 (relating to supplemental annuities commencing 1994), 8348.4 (relating to special supplemental postretirement adjustment) and 8348.5 (relating to supplemental annuities commencing 1998).

(b) Amount of supplemental annuity.--The amount of the supplemental annuity payable pursuant to this section shall be a percentage of the amount of the monthly annuity payment on July 1, 2003, determined on the basis of the most recent effective date of retirement, as follows: Most recent effective date Percentage factor of retirement July 2, 2001, through July 1, 2002 2.27% July 2, 2000, through July 1, 2001 3.08% July 2, 1999, through July 1, 2000 4.87% July 2, 1998, through July 1, 1999 6.35% July 2, 1994, through July 1, 1998 7.50% July 2, 1990, through July 1, 1994 9.00% Prior to July 2, 1990 0.00%

(c) Payment.--The supplemental annuity provided under this section shall be paid automatically unless the annuitant files a written notice with the board requesting that the additional monthly supplemental annuity not be paid.

(d) Conditions.--The supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of July 1, 2003.

(e) Benefits to beneficiaries or survivors.--No supplemental annuity provided under this section shall be payable to the beneficiary or survivor annuitant of a member who dies before July 1, 2003.

(f) Funding.--

(1) For the period beginning July 1, 2002, and ending June 30, 2011, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2004.

(2) For fiscal years beginning on or after July 1, 2011, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 8328 (relating to actuarial cost method).

(g) Eligible benefit recipient.--As used in this section, the term "eligible benefit recipient" means a person:

(1) who is receiving a superannuation, withdrawal or disability annuity on July 1, 2003;

(2) whose most recent effective date of retirement is prior to July 2, 2002; and

(3) whose credited service does not include any service credited as either Class T-D, Class D-4 or Class AA service. Notwithstanding the above, the supplemental annuities provided under this section shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age. (Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended subsec. (f).

2002 Amendment. Act 38 added section 8348.7.

Cross References. Section 8348.7 is referred to in sections 8328, 8525 of this title.



Section 8349 - Payment of benefits

(a) Annuities.--Any annuity granted under the provisions of this part shall be paid in equal monthly installments commencing by the required beginning date.

(b) Death benefits.--If the amount of a death benefit payable to a beneficiary under section 8347 (relating to death benefits) or under the provisions of Option 1 of section 8345(a)(1) (relating to member's options) is $10,000 or more, such beneficiary may elect to receive payment according to one of the following options:

(1) A lump sum payment.

(2) An annuity actuarially equivalent to the amount payable.

(3) A lump sum payment and an annuity such that the annuity is actuarially equivalent to the amount payable less the lump sum payment specified by the beneficiary.

(c) Death or absence of beneficiary.--If the beneficiary designated by a member should predecease him or die within 30 days of his death, or if a valid nomination of a beneficiary is not in effect at his death, any money payable to a beneficiary shall be paid to the estate of the member.

(d) Required distributions.--All payments pursuant to this section shall start and be made in compliance with the required beginning date, minimum distribution requirements and incidental death benefit rules of IRC § 401(a)(9).

(Apr. 23, 2002, P.L.272, No.38, eff. imd.; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (a) and added subsec. (d).

2002 Amendment. Act 38 amended subsec. (b).






Chapter 85 - Administration and Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 85 was added October 2, 1975, P.L.298, No.96, effective immediately.



Section 8501 - Public School Employees' Retirement Board

(a) Status and membership.--The board shall be an independent administrative board and shall consist of 15 members: the Secretary of Education, ex officio; the State Treasurer, ex officio; two Senators; two members of the House of Representatives; the executive secretary of the Pennsylvania School Boards Association, ex officio; two to be appointed by the Governor, at least one of whom shall not be a school employee or an officer or employee of the State; three to be elected by the active professional members of the system from among their number; one to be elected by annuitants from among their number; one to be elected by the active nonprofessional members of the system from among their number; and one to be elected by members of Pennsylvania public school boards from among their number. The appointments made by the Governor shall be confirmed by the Senate and each election shall be conducted in a manner approved by the board. The terms of the appointed and nonlegislative elected members shall be three years. The members from the Senate shall be appointed by the President pro tempore of the Senate and shall consist of one member from the majority and one member from the minority. The members from the House of Representatives shall be appointed by the Speaker of the House of Representatives and shall consist of one member from the majority and one member from the minority. The legislative members shall serve on the board for the duration of their legislative terms and shall continue to serve until 30 days after the convening of the next regular session of the General Assembly after the expiration of their respective legislative terms or until a successor is appointed for the new term, whichever occurs first. The chairman of the board shall be elected by the board members. Each ex officio member of the board and each legislative member of the board may appoint a duly authorized designee to act in his stead.

(b) Vacancies.--A vacancy occurring during the term of any member shall be filled for the unexpired term by a successor appointed or elected as the case may be in the same manner as his predecessor.

(c) Oath of office.--Each member of the board shall take an oath of office that he will, so far as it devolves upon him, diligently and honestly administer the affairs of said board and that he will not knowingly violate or willfully permit to be violated any of the provisions of law applicable to this part. Such oath shall be subscribed by the member making it and certified by the officer before whom it is taken and shall be immediately filed in the office of the Secretary of the Commonwealth.

(d) Compensation and expenses.--The members of the board who are members of the system shall serve without compensation. Members of the board who are members of the system and who are employed by a governmental entity shall not suffer loss of salary or wages through serving on the board. The board, on request of the employer of any member of the board who is an active professional or nonprofessional member of the system, may reimburse such employer for the salary or wages of the member, or for the cost of employing a substitute for such member, while the member is necessarily absent from employment to execute the duties of the board. The members of the board who are not members of either the school system or the State Employees' Retirement System may be paid $100 per day when attending meetings and all board members shall be reimbursed for any necessary expenses. However, when the duties of the board as mandated are not executed, no compensation or reimbursement for expenses of board members shall be paid or payable during the period in which such duties are not executed.

(e) Corporate power and legal advisor.--For the purposes of this part, the board shall possess the power and privileges of a corporation. The Attorney General of the Commonwealth shall be the legal advisor of the board.

(June 25, 1982, P.L.647, No.183, eff. 60 days; Oct. 21, 1988, P.L.844, No.112, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment. Act 9 amended subsecs. (a) and (b).

1988 Amendment. Act 112 amended subsec. (d).

Transfer of Functions. The powers and duties of the Attorney General and the Department of Justice contained in section 8501(e) were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.



Section 8502 - Administrative duties of board

(a) Employees.--

(1) Effective 30 days after the effective date of this paragraph, the positions of secretary, assistant secretary and investment professional shall be placed under the unclassified service provisions of the act of August 5, 1941 (P.L.752, No.286), known as the Civil Service Act, as those positions are vacated. All other positions of the board shall be placed in either the classified or unclassified service according to the definition of the terms under the Civil Service Act.

(2) Notwithstanding any other provision of law, the compensation of investment professionals shall be established by the board. The compensation of all other officers and employees of the board who are not covered by a collective bargaining agreement shall be established by the board consistent with the standards of compensation established by the Executive Board of the Commonwealth.

(b) Professional personnel.--The board shall contract for the services of a chief medical examiner, an actuary, investment advisors, counselors, an investment coordinator, and such other professional personnel as it deems advisable.

(c) Expenses.--The board shall, through the Governor, submit to the General Assembly annually a budget covering the administrative expenses of this part. Such expenses as approved by the General Assembly in an appropriation bill shall be paid from investment earnings of the fund. Concurrently with its administrative budget, the board shall also submit to the General Assembly annually a list of proposed expenditures which the board intends to pay through the use of directed commissions, together with a list of the actual expenditures from the past year actually paid by the board through the use of directed commissions. All such directed commission expenditures shall be made by the board for the exclusive benefit of the system and its members.

(d) Meetings.--The board shall hold at least six regular meetings annually and such other meetings as it may deem necessary.

(e) Records.--

(1) The board shall keep a record of all its proceedings which shall be open to inspection by the public, except as otherwise provided in this part or by other law.

(2) Any record, material or data received, prepared, used or retained by the board or its employees, investment professionals or agents relating to an investment shall not constitute a public record subject to public inspection under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, if, in the reasonable judgment of the board, the inspection would:

(i) in the case of an alternative investment or alternative investment vehicle involve the release of sensitive investment or financial information relating to the alternative investment or alternative investment vehicle which the fund was able to obtain only upon agreeing to maintain its confidentiality;

(ii) cause substantial competitive harm to the person from whom sensitive investment or financial information relating to the investment was received; or

(iii) have a substantial detrimental impact on the value of an investment to be acquired, held or disposed of by the fund, or would cause a breach of the standard of care or fiduciary duty set forth in this part.

(3) (i) The sensitive investment or financial information excluded from inspection under paragraph (2)(i), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once the board is no longer required by its agreement to maintain confidentiality.

(ii) The sensitive investment or financial information excluded from inspection under paragraph (2)(ii), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once:

(A) the inspection no longer causes substantial competitive harm to the person from whom the information was received; or

(B) the entity in which the investment was made is liquidated;

whichever is later.

(iii) The sensitive investment or financial information excluded from inspection under paragraph (2)(iii), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once:

(A) the inspection no longer has a substantial detrimental impact on the value of an investment of the fund and would not cause a breach of the standard of care or fiduciary duty set forth in this part; or

(B) the entity in which the investment was made is liquidated;

whichever is later.

(4) Except for the provisions of paragraph (3), nothing in this subsection shall be construed to designate any record, material or data received, prepared, used or retained by the board or its employees, investment professionals or agents relating to an investment as a public record subject to public inspection under the Right-to-Know Law.

(5) Notwithstanding the provisions of this subsection, the following information regarding an alternative investment vehicle shall be subject to public inspection under the Right-to-Know Law:

(i) The name, address and vintage year of the alternative investment vehicle.

(ii) The identity of the manager of the alternative investment vehicle.

(iii) The dollar amount of the commitment made by the system to the alternative investment vehicle.

(iv) The dollar amount of cash contributions made by the system to the alternative investment vehicle since inception.

(v) The dollar amount of cash distributions received by the system from the alternative investment vehicle since inception.

(vi) The net internal rate of return of the alternative investment vehicle since inception, provided that the system shall not be required to disclose the net internal rate of return under circumstances in which, because of the limited number of portfolio assets remaining in the alternative investment vehicle, the disclosure could reveal the values of specifically identifiable remaining portfolio assets to the detriment of the alternative investment.

(vii) The aggregate value of the remaining portfolio assets attributable to the system's investment in the alternative investment vehicle, provided that the system shall not be required to disclose the value under circumstances in which, because of the limited number of portfolio assets remaining in the alternative investment vehicle, the disclosure could reveal the values of specifically identifiable remaining portfolio assets to the detriment of the alternative investment.

(viii) The dollar amount of total management fees and costs paid to the alternative investment vehicle by the system on an annual fiscal year-end basis.

(f) Functions.--The board shall perform such other functions as are required for the execution of this part and shall have the right to inspect the employment records of employers.

(g) Performance of employer duties.--In the event the employer fails to comply with the procedures as mandated in section 8506 (relating to duties of employers), the board shall perform such duties and bill the employer who shall pay for the cost of same. In the event the employer is delinquent in payment of contributions in accordance with section 8327 (relating to payments by employers), the board shall notify the Secretary of Education and the State Treasurer of such delinquency.

(h) Regulations and procedures.--The board shall, with the advice of the Attorney General and the actuary, adopt and promulgate rules and regulations for the uniform administration of the system. The actuary shall approve in writing all computational procedures used in the calculation of contributions and benefits, and the board shall by resolution adopt such computational procedures, prior to their application by the board. Such rules, regulations and computational procedures as so adopted from time to time and as in force and effect at any time, together with such tables as are adopted and published pursuant to subsection (j) as necessary for the calculation of annuities and other benefits, shall be as effective as if fully set forth in this part. Any actuarial assumption specified in or underlying any such rule, regulation or computational procedure and utilized as a basis for determining any benefit shall be applied in a uniform manner.

(i) Data.--The board shall keep in convenient form such data as are stipulated by the actuary in order that an annual actuarial valuation of the various accounts can be completed within six months of the close of each fiscal year. The board shall have final authority over the means by which data is collected, maintained and stored and in so doing shall protect the rights of its membership as to privacy and confidentiality.

(j) Actuarial investigation and valuation.--The board shall have the actuary make an annual valuation of the various accounts within six months of the close of each fiscal year. In the fiscal year 1975 and in every fifth year thereafter, the board shall have the actuary conduct an actuarial investigation and evaluation of the system based on data including the mortality, service, and compensation experience provided by the board annually during the preceding five years concerning the members and beneficiaries. The board shall by resolution adopt such tables as are necessary for the actuarial valuation of the fund and calculation of contributions, annuities, and other benefits based on the reports and recommendations of the actuary. Within 30 days of their adoption, the secretary of the board shall cause those tables which relate to the calculation of annuities and other benefits to be published in the Pennsylvania Bulletin in accordance with the provisions of 45 Pa.C.S. § 725(a) (relating to additional contents of Pennsylvania Bulletin) and, unless the board specifies therein a later effective date, such tables shall become effective on such publication. The board shall include a report on the significant facts, recommendations and data developed in each five-year actuarial investigation and evaluation of the system in the annual financial statement published pursuant to the requirements of subsection (n) for the fiscal year in which such investigation and evaluation were concluded.

(k) Certification of employer contributions.--The board shall, each year in addition to the itemized budget required under section 8330 (relating to appropriations by the Commonwealth), certify to the employers and the Commonwealth the employer contribution rate expressed as a percentage of members' payroll necessary for the funding of prospective annuities for active members and the annuities of annuitants, and certify the rates and amounts of the normal contributions as determined pursuant to section 8328(b) (relating to actuarial cost method), accrued liability contributions as determined pursuant to section 8328(c), supplemental annuities contribution rate as determined pursuant to section 8328(d), the experience adjustment factor as determined pursuant to section 8328(e), premium assistance contributions as determined pursuant to section 8328(f), the costs added by legislation as determined pursuant to section 8328(i), the actuarial required contribution rate as determined pursuant to section 8328(i), the collared contribution rate as determined pursuant to section 8328(g), the final contribution rate as determined pursuant to section 8328(h) and the shared-risk contribution rate as determined under section 8321(b) (relating to regular member contributions for current service), which shall be paid to the fund and credited to the appropriate accounts. These certifications shall be regarded as final and not subject to modification by the Secretary of the Budget.

(l) Commonwealth payments.--The board shall within 30 days following the end of each quarter determine the amount due to the fund from the Commonwealth during that quarter and submit at that time a requisition for the amount determined to be due from the Commonwealth to the State Treasurer.

(m) Member contributions and interest.--The board shall cause each member's contributions, including payroll deductions, pickup contributions and all other payments, including, but not limited to, amounts collected by the State Employees' Retirement System for the reinstatement of previous school service or creditable nonschool service and amounts paid to return benefits paid after the date of return to school service or entering State service representing lump sum payments made pursuant to section 8345(a)(4)(iii) (relating to member's options) and member's annuity payments, but not including other benefits returned pursuant to section 8346(a.1) and (a.2) (relating to termination of annuities), to be credited to the account of such member and shall pay all such amounts into the fund. Such contributions shall be credited with statutory interest until date of termination of service, except in the case of a vestee, who shall have such interest credited until the effective date of retirement or until the return of his accumulated deductions, if he so elects; and in the case of a multiple service member who shall have such interest credited until termination of service in both the school and the State systems.

(n) Annual financial statement.--The board shall prepare and have published, on or before January 1 of each year, a financial statement as of the fiscal year ending June 30 of the previous year showing the condition of the fund and the various accounts, including, but not limited to, the board's accrual and expenditure of directed commissions, and setting forth such other facts, recommendations and data as may be of use in the advancement of knowledge concerning annuities and other benefits provided by this part. The board shall submit said financial statement to the Governor and shall make copies available to the employers for the use of the school employees and the public.

(o) Independent audit.--The board shall provide for an annual audit of the system by an independent certified public accounting firm, which audit shall include the board's accrual and expenditure of directed commissions.

(p) Transfer of employer contributions.--The board shall, upon receipt of a written request from a public employee retirement system of a county of the third class and upon receipt of written verification that a member of the fund who withdrew contributions upon termination of employment will deposit the employee's contributions with the retirement system of a county of the third class, transfer, within 30 days, to the retirement system of the county of the third class the full amount of employer contributions and the accumulated interest on such contributions credited to the former member's account. This subsection shall apply only where the transfer of employment from the public school district to the county was not voluntary on the part of the employee.

(June 25, 1982, P.L.647, No.183, eff. 60 days; July 22, 1983, P.L.104, No.31, eff. imd.; Feb. 9, 1984, P.L.25, No.10, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. 60 days; Apr. 2, 1998, P.L.229, No.41, eff. imd.; June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 9, 2006, P.L.1371, No.148, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; July 1, 2013, P.L.174, No.32, eff. July 1, 2013)

2013 Amendment. Act 32 amended subsec. (m).

2010 Amendment. Act 120 amended subsec. (k).

2006 Amendment. Act 148 amended subsec. (e). See sections 3, 4, 5 and 6 of Act 148 in the appendix to this title for special provisions relating to authority of Auditor General, construction of law, application of law and fees.

2001 Amendment. See section 31 of Act 9 in the appendix to this title for special provisions relating to recertification to Budget Secretary and employers.

1998 Amendments. Act 41 amended subsec. (a) and Act 88 amended subsec. (a).

1995 Amendment. Act 77 amended subsecs. (h) and (j).

Transfer of Functions. The powers and duties of the Attorney General and the Department of Justice contained in section 8502(h) were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.

Special Provisions in Appendix. See section 18 of Act 38 of 2002 in the appendix to this title for special provisions relating to recertification to Budget Secretary and employers.

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (e)(2), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References. Section 8502 is referred to in section 8321 of this title.



Section 8502.1 - Health insurance (Deleted by amendment)

§ 8502.1. Health insurance (Deleted by amendment).

2001 Amendment. Section 8502.1 was deleted by amendment May 17, 2001, P.L.26, No.9, effective immediately.



Section 8502.2 - Health insurance

§ 8502.2. Health insurance.

(a) Authority.--The board may sponsor a participant-funded group health insurance program for annuitants, spouses of annuitants, survivor annuitants and their dependents. The board may promulgate regulations regarding the prudent and efficient operation of the program, including, but not limited to:

(1) Establishment of an annual budget and disbursements in accordance with the budget.

(2) Determination of the benefits structure.

(3) Determination of enrollment procedures.

(4) Establishment of premium rates sufficient to fully fund the program, including administrative expenses.

(5) Contracting for goods, equipment, services, consultants and other professional personnel as needed to operate the program.

(b) Separate account.--All funds related to the health insurance program shall be maintained and accounted for separately from the Public School Employees' Retirement Fund.

(c) Operation.--The board may establish and operate the program through a lawfully authorized entity.

(d) Additional requirements.--The assets of the fund shall not be liable or utilized for payment of any expenses or claims incurred by the health insurance program. The program shall be an approved health insurance program for purposes of section 8505(i) (relating to duties of board regarding applications and elections of members) and an approved insurance carrier for purposes of section 8509 (relating to health insurance premium assistance program). The program shall not be subject to the provisions of section 8531 (relating to State guarantee). (May 17, 2001, P.L.26, No.9)

2001 Amendment. Act 9 added section 8502.2. Section 39(4) of Act 9 provided that section 8502.2 shall take effect upon publication of the notice under section 25 of Act 9. See section 25 of Act 9 in the appendix to this title for special provisions relating to notice of impaired authority over health insurance.



Section 8503 - Duties of board to advise and report to employers and members

(a) Manual of regulations.--The board shall, with the advice of the Attorney General and the actuary, prepare, within 90 days of the effective date of this part, a manual incorporating rules and regulations consistent with the provisions of this part for the employers who shall make information contained therein available to the general membership. The board shall thereafter advise the employers within 90 days of any changes in such rules and regulations due to changes in the law or due to changes in administrative policies. As soon as practicable after the commissioner's publication with respect thereto, the board shall also advise the employers as to any cost-of-living adjustment for the succeeding calendar year in the amount of the limitation under IRC § 401(a)(17) and the dollar amounts of the limitations under IRC § 415.

(b) Member status statements.--The board shall furnish annually on or before December 31, a statement to each member showing the accumulated deductions standing to the credit of the member and the number of years and fractional part of a year of service credited in each class of service as of June 30 of that year. Each member's statement shall include a request that the member make any necessary corrections or revisions regarding his designated beneficiary, whose name at the request of the member shall remain confidential and not appear on this statement.

(c) Purchase of credit for previous service.--Upon receipt of an application from an active member or a State employee with multiple service credit to purchase credit for previous school or creditable nonschool service, the board shall determine and certify to the member the amount required to be paid by the member. When necessary, the board shall certify to the proper employer the amount which would have been paid together with statutory interest into the State accumulation account had such employee been an active member in the system during said period.

(d) Purchase of Class T-C credit or full coverage.--Upon receipt of an application from a member of Class T-A or Class T-B to become a member of Class T-C or an active joint coverage member who elects to become a full coverage member, the board shall determine and certify to the member the amount required to be paid by the member, the effective date of the transfer, and the prospective rate for regular member contributions.

(Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsecs. (a) and (b).

2001 Amendment. See section 27(a) of Act 9 in the appendix to this title for special provisions relating to statements or estimates of benefits.

Transfer of Functions. The powers and duties of the Attorney General and the Department of Justice contained in section 8503 were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.



Section 8504 - Duties of board to report to State Employees' Retirement Board

§ 8504. Duties of board to report to State Employees'

Retirement Board.

(a) Multiple service membership of school employees.--Upon receipt of an application for membership in the system of a school employee who is a former State employee and who has elected multiple service membership, the board shall advise the State Employees' Retirement Board accordingly.

(b) Multiple service membership of State employees.--Upon receipt of notification from the State Employees' Retirement Board that a former school employee has become an active member in the State Employees' Retirement System and has elected to receive credit for multiple service, the board shall certify to the State Employees' Retirement Board and concurrently to the member:

(1) The total credited service in the system and the number of years and fractional part of a year of service credited in each class of service.

(2) The annual compensation received each school year by the member for credited school service.

(3) The amount of the deductions and the period over which they are to be made if the member has elected payroll deductions pursuant to section 8323 (relating to member contributions for creditable school service) or 8324

(relating to contributions for purchase of credit for creditable nonschool service).

(c) Applications for benefits for State employees.--Upon receipt of notification and the required data from the State Employees' Retirement Board that a former school employee who elected multiple service has applied for a State employee's retirement benefit or, in the event of his death, his legally constituted representative has applied for such benefit, the board shall:

(1) Certify to the State Employees' Retirement Board:

(i) The salary history as a member of the Public School Employees' Retirement System and the final average salary as calculated on the basis of the compensation received as a State and school employee.

(ii) The annuity or benefit which the member or his beneficiary is entitled to receive under this part and modified according to the option selected.

(2) Transfer to the State Employees' Retirement Fund the accumulated deductions standing to such member's credit and the actuarial reserve required on account of the member's years of credited service in the school system and his final average salary determined on the basis of his compensation in both systems. (May 17, 2001, P.L.26, No.9, eff. July 1, 2001)

2001 Amendment. Act 9 amended subsec. (b).



Section 8505 - Duties of board regarding applications and elections of members

(a) Statement to new members.--As soon as practicable after each member shall have joined the system, the board shall issue to him a statement as to the aggregate length of total previous school service and creditable nonschool service for which he may receive credit.

(b) State employees electing multiple service status.--Upon receipt of notification from the State Employees' Retirement Board that a former school employee has become an active member in the State Employees' Retirement System and has elected to become a member with multiple service status, the board shall:

(1) In case of a member who is receiving an annuity from the system:

(i) Discontinue payments, transfer the present value of the member's annuity at the time of entering State service, plus the amount withdrawn in a lump sum payment, on or after the date of entering State service, pursuant to section 8345 (relating to member's options), with statutory interest to date of transfer, minus the amount to be returned to the board on account of return to service that the board has determined is to be credited in the members' savings account, from the annuity reserve account to the members' savings account and resume crediting of statutory interest on the amount restored to his credit.

(ii) Transfer the balance of the present value of the total annuity, minus the amount to be returned to the board on account of return to service that the board has determined is to be credited in the State accumulation account, from the annuity reserve account to the State accumulation account.

(iii) Certify to the member the amount of lump sum and annuity payments with statutory interest the member is to return to the board and, of those amounts, which amount shall be credited to the members' savings account and credited with statutory interest as such payments are returned and which amount shall be credited to the State accumulation account.

(2) In case of a member who is not receiving an annuity from the system and who has not withdrawn his accumulated deductions, continue or resume the crediting of statutory interest on his accumulated deductions.

(3) In case of a member who is not receiving an annuity from the system and his accumulated deductions were withdrawn, certify to the member the accumulated deductions as they would have been at the time of his separation had he been a full coverage member together with statutory interest for all periods of subsequent State and school service to the date of repayment. Such amount shall be restored by him and shall be credited with statutory interest as such payments are restored.

(c) Disability annuities.--In every case where the board has received an application duly executed by the member or by a person legally authorized to act in his behalf for a disability annuity based upon the member's physical or mental incapacity for the performance of the job for which he is employed, the board shall:

(1) Through the medical examiner, have the application and any supporting medical records and other documentation submitted with the application reviewed and, on the basis of said review and the subsequent recommendation by the medical examiner regarding the applicant's medical qualification for a disability annuity along with such other recommendations which he may make with respect to the permanency of disability or the need for subsequent reviews, make a finding of disability or nondisability and, in the case of disability, establish an effective date of disability and the terms and conditions regarding subsequent reviews.

(2) Upon the recommendation of the medical examiner on the basis of a review of subsequent medical reports submitted with an application for continuance of disability, make a finding of disability or nondisability and, in the case of a finding of nondisability, establish the date of termination of disability and at that time discontinue any annuity payments in excess of any annuity to which he may be otherwise entitled under section 8342 (relating to maximum single life annuity).

(3) Upon receipt of a written statement from a disability annuitant of his earned income of the previous year, adjust the payments of the disability annuity for the following year in accordance with the provisions for a reduction of disability payments of section 8344 (relating to disability annuities).

(d) Withdrawal of accumulated deductions.--(Deleted by amendment).

(e) Certification to vestees terminating service.--The board shall certify to a vestee within one year of termination of service of such member:

(1) The accumulated deductions standing to his credit at the date of termination of service.

(2) The number of years and fractional part of a year of credit in each class of service.

(3) The maximum single life annuity to which the vestee shall become entitled upon the attainment of superannuation age and the filing of an application for such annuity.

(4) The obligation of the member to commence distributions by the member's required beginning date.

(f) Notification to vestees approaching superannuation age.--The board shall notify each vestee in writing 90 days prior to his attainment of superannuation age that he shall apply for his annuity within 90 days of attainment of superannuation age; that, if he does so apply, his effective date of retirement will be the date of attainment of superannuation age; that, if he does not so apply but defers his application to a later date, his effective date of retirement will be the date of filing the application or the date specified on the application, whichever is later; provided that in no event shall a member begin receiving benefits on a date later than the required beginning date.

(g) Initial annuity payment and certification.--The board shall make the first monthly payment to a member who is eligible for an annuity within 60 days of the filing of his application for an annuity or, in the case of a vestee who has deferred the filing of his application to a date later than 90 days following attainment of superannuation age, within 60 days of his effective date of retirement, and receipt of the required data from the employer of the member, provided that in no event shall a member begin receiving benefits on a date later than the required beginning date. Concurrently the board shall certify to such member:

(1) The accumulated deductions standing to his credit showing separately the amount contributed by the member, the pickup contribution and the interest credited to the date of termination of service.

(2) The number of years and fractional part of a year credited in each class of service.

(3) The final average salary on which his annuity is based as well as any applicable reduction factors due to age or election of an option or both.

(4) The total annuity payable under the option elected and the amount and effective date of any future reduction on account of social security old-age insurance benefits.

(h) Death benefits.--Upon receipt of notification of the death of a member or former member on USERRA leave, the board shall notify the designated beneficiary or survivor annuitant of the benefits to which he is entitled and shall make the first payment to the beneficiary under the plan elected by the beneficiary within 60 days of receipt of certification of death and other necessary data. If no beneficiary designation is in effect at the date of the member's death or no notice has been filed with the board to pay the amount of such benefits to the member's estate, the board is authorized to pay such benefits to the executor, administrator, surviving spouse or next-of-kin of the deceased member, and payment pursuant hereto shall fully discharge the fund from any further liability to make payment of such benefits to any other person.

(i) Medical insurance coverage.--Upon receipt of notification from an insurance carrier offering a health insurance program approved by the board that an annuitant who has attained age 65 has elected medical, major medical, and hospitalization insurance coverage or notification that annuitants with less than 24 1/2 eligibility points (other than disability annuitants), spouses of annuitants and survivor annuitants eligible to elect to enroll in the approved health insurance program have elected participation in such health insurance program, the board may deduct from the annuity payments the appropriate annual charges in equal monthly installments. Such deductions shall be transmitted to the insurance carrier.

(j) Joint coverage annuitants.--The board shall notify in writing each joint coverage annuitant who retired prior to July 1, 1962 that he may elect any time prior to, but not later than, one year following the effective date of this part, to receive his annuity without reduction attributable to social security coverage. The board shall within 60 days of such election certify in writing to each annuitant who so elects the amount required to be paid. Upon receipt of a lump sum payment within 60 days in the amount certified to such annuitant, the board shall recompute the annuity payable to such annuitant and the annuity and/or lump sum, if any, payable upon his death to his beneficiary or survivor annuitant as though he had been a full coverage member on the effective date of retirement. Such recomputed annuity shall be paid beginning with the second monthly payment next following the month in which the lump sum payment is received.

(k) School employees electing multiple service status.--Upon receipt of notification from the State Employees' Retirement Board that a member who has elected multiple service membership has elected to restore State service or purchase creditable nonstate service in the State Employees' Retirement System or is obligated to return benefits to the State Employees' Retirement Board on account of electing multiple service membership has elected to pay all or part of the amount due to the State Employees' Retirement Board by salary deductions, the board shall collect from the employee the amounts certified by the State Employees' Retirement Board as due and owing by the member and shall certify and transfer to the State Employees' Retirement Board the amounts so collected.

(l) Notification of Class T-F membership.--The board shall inform any eligible school employee of the right to elect Class T-F membership.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; June 13, 1985, P.L.40, No.19, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011; July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsecs. (e), (f), (g) and (h).

2010 Amendment. Act 120 added subsec. (l).

2001 Amendment. Act 9 amended subsec. (b) and added subsec. (k).

1994 Amendment. Act 29 amended subsecs. (c), (f), (g) and (h).

1991 Amendment. Act 23 amended subsec. (i).

1985 Amendment. Act 19 amended subsec. (c) and deleted subsec. (d).

Cross References. Section 8505 is referred to in sections 8307, 8344, 8502.2, 8507, 9101 of this title.



Section 8505.1 - Installment payments of accumulated deductions

§ 8505.1. Installment payments of accumulated deductions.

(a) General rule.--Notwithstanding any other provision of this part, whenever a member elects to withdraw his accumulated deductions pursuant to section 8310 (relating to eligibility for refunds) or 8341 (relating to return of accumulated deductions) or elects to receive a portion of his benefit payable as a lump sum pursuant to section 8345(a)(4)(iii) (relating to member's options), the member may elect to receive the amount in not more than four installments.

(b) Payment of first installment.--The payment of the first installment shall be made in the amount and within seven days of the date specified by the member, except as follows:

(1) Upon receipt of a member's application to withdraw his accumulated deductions as provided in section 8310 or 8341 and upon receipt of all required data from the employer, the board shall not be required to pay the first installment prior to 45 days after the filing of the application and the receipt of the data or the date of termination of service, whichever is later.

(2) In the case of an election as provided in section 8345(a)(4)(iii) by a member terminating service within 60 days prior to the end of a calendar year and upon receipt of all required data from the employer, the board shall not be required to pay the first installment prior to 21 days after the later of the filing of the application and the receipt of the data or date of termination of service, but, unless otherwise directed by the member, the payment shall be made no later than 45 days after the filing of the application and the receipt of the data or the date of termination of service, whichever is later.

(3) In the case of an election as provided in section 8345(a)(4)(iii) by a member who is not terminating service within 60 days prior to the end of a calendar year and upon receipt of all required data from the employer, the board shall not be required to pay the first installment prior to 45 days after the filing of the application and the receipt of the data or the date of termination of service, whichever is later.

(c) Payment of subsequent installments.--The payment of subsequent installments shall be made at the time annuity checks are payable for the month and year specified by the member.

(d) Statutory interest.--Any lump sum or installment payable shall include statutory interest credited to the date of payment, except in the case of a member, other than a vestee, who has not filed his application prior to 90 days following his date of termination of service. (June 13, 1985, P.L.40, No.19, eff. 180 days)

1985 Amendment. Act 19 added section 8505.1.



Section 8506 - Duties of employers

(a) Status of members.--The employer shall, each month, notify the board in a manner prescribed by the board of the salary changes effective during the past month, the date of all removals from the payroll, and the type of leave of any member who has been removed from the payroll for any time during that month, and:

(1) if the removal is due to leave without pay, the employer shall furnish the board with the date of beginning leave, the date of return to service, and the reason for leave;

(2) if the removal is due to a transfer to another employer, the former employer shall furnish such employer and the board with a complete school service record, including credited or creditable nonschool service; or

(3) if the removal is due to termination of school service, the employer shall furnish the board with a complete school service record including credited or creditable nonschool service and in the case of death of the member the employer shall so notify the board.

(b) Records and information.--At the direction of the board, the employer shall furnish service and compensation records as well as other information requested by the board and shall maintain and preserve such records as the board may require for the expeditious discharge of its duties.

(c) Member and employer contributions.--The employer shall certify to its treasurer the required member contributions picked up and any other contributions, including, but not limited to, amounts collected for the State Employees' Retirement Board for the reinstatement of previous State service or creditable nonstate service and amounts paid to return benefits paid after the date of return to State service or entering school service, deducted from each payroll. On July 1, 1996, and upon any later effective date of employment of any noneligible member to whom limitations under IRC § 401(a)(17) or 415 applies or is expected to apply, the employer shall identify to its treasurer or other payroll administrator the member or members to whom such limit applies or may apply and shall cause any such member's contributions deducted from payroll and the employer's contribution on his behalf to cease at the limitations under IRC § 401(a)(17) or 415 on the payroll date if and when such limit shall be reached. The treasurer shall remit to the secretary of the board each month the total of the member contributions and the amount due from the employer determined in accordance with section 8327 (relating to payments by employers). If, upon crediting the remittance of a noneligible member's contributions to the member's savings account, the board shall determine that such account shall have been credited with pickup contributions attributable to compensation which is in excess of the annual compensation limit under IRC § 401(a)(17) or 415, or with total member contributions for such member which would cause such member's contributions or benefits to exceed any applicable limitation on contributions or benefits under IRC § 401(a)(17) or 415, the board shall as soon as practicable refund to the member from his individual member account such amount, together with the statutory interest thereon, as will cause the member's total member contributions not to exceed the applicable limit. The payment of any such refund to the member shall be charged to the member's savings account.

(d) New employees subject to mandatory membership.--Upon the assumption of duties of each new school employee whose membership in the system is mandatory, the employer shall no later than 30 days thereafter cause an application for membership, which application shall include the employee's home address, birthdate certified by the employer, previous school or State service and any other information requested by the board, and a nomination of beneficiary to be made by such employee and filed with the board and shall make pickup contributions from the effective date of school employment.

(e) New employees subject to optional membership.--The employer shall inform any eligible school employee whose membership in the system is not mandatory of his opportunity to become a member of the system provided that he elects to purchase credit for all such continuous creditable service. If such employee so elects, the employer shall no later than 30 days thereafter cause an application for membership which application shall include the employee's home address, birthdate certified by the employer, previous school or State service and any other information requested by the board, and a nomination of beneficiary to be made by him and filed with the board and shall cause proper contributions to be made from the date of election of membership.

(f) Advising members of duties.--The employer shall advise his employees of their duties as members of the system. Local school districts shall be held harmless from decisions made by the employee in this regard.

(g) Former State employee contributors.--The employer shall, upon the employment of a former member of the State Employees' Retirement System who is not an annuitant of the State Employees' Retirement System, advise such employee of his right to elect multiple service membership within 365 days of entry into the system and, in the case any such employee who so elects has withdrawn his accumulated deductions, require him to restore his accumulated deductions as they would have been at the time of his separation had he been a full coverage member, together with statutory interest for all periods of subsequent State and school service to date of repayment. The employer shall advise the board of such election.

(h) Former State employee annuitants.--The employer shall, upon the employment of an annuitant of the State Employees' Retirement System who applies for membership in the system, advise such employee that he may elect multiple service membership within 365 days of entry into the system and that if he so elects his annuity from the State Employees' Retirement System will be discontinued effective upon the date of his return to school service and, upon termination of school service and application for an annuity, the annuity will be adjusted in accordance with section 8346 (relating to termination of annuities). The employer shall advise the board of such election.

(i) Termination of service.--The employer shall, in the case of any member terminating school service, advise such member in writing of any benefits to which he may be entitled under the provisions of this part and shall have the member prepare, on or before the date of termination of school service, one of the following three forms, a copy of which shall be given to the member and the original of which shall be filed with the board:

(1) An application for the return of accumulated deductions.

(2) An election to vest his retirement rights and, if he is a joint coverage member and so desires, an election to become a full coverage member and an agreement to pay within 30 days of the date of termination of service the lump sum required.

(3) An application for an immediate annuity and, if he is a joint coverage member and so desires, an election to become a full coverage member and an agreement to pay within 30 days of date of termination of service the lump sum required.

(j) Date of application for benefits.--Any application properly executed and filed with the employer under subsection (i) or properly executed and filed with the employer after termination of service shall be deemed to have been filed with the board on the date filed with the employer.

(k) School employees performing USERRA or military-related leave of absence.--The employer shall report to the board all of the following:

(1) Any school employee who:

(i) ceases to be an active member to perform USERRA service; or

(ii) is granted a leave of absence under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees) or a military leave of absence under 51 Pa.C.S. § 7302 (relating to granting military leaves of absence).

(2) The date on which the USERRA service, leave of absence or military leave of absence began.

(3) The date on which the school employee is reemployed from USERRA leave or returns after the leave of absence or military leave of absence, if applicable.

(4) Any other information the board may require.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996; May 17, 2001, P.L.26, No.9; July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsec. (c).

2013 Amendment. Act 32 added subsec. (k).

2001 Amendment. Act 9 amended subsecs. (c), (g) and (h), effective immediately as to subsec. (c) and July 1, 2001, as to the remainder of the section.

1984 Amendment. Act 226 reenacted subsecs. (c), (d) and (e), retroactive to January 1, 1983.

Cross References. Section 8506 is referred to in section 8502 of this title.



Section 8507 - Rights and duties of school employees and members

(a) Information on new employees.--Upon his assumption of duties, each new school employee shall furnish his employer with a complete record of his previous school or State service, or creditable nonschool service, proof of his date of birth, his home address, his current status in the system and in the State Employees' Retirement System and such other information as the board may require. Willful failure to provide the information required by this subsection to the extent available or the provision of erroneous information upon entrance into the system shall result in the forfeiture of the right of the member to subsequently assert any right to benefits based on erroneous information or on any of the required information which he failed to provide. In any case in which the board finds that a member is receiving an annuity based on false information, the additional amounts received predicated on such false information together with statutory interest doubled and compounded shall be deducted from the present value of any remaining benefits to which the member is legally entitled and such remaining benefits shall be correspondingly decreased.

(b) Application for membership.--A new employee who is not currently a member of the system and whose membership is mandatory or a new employee whose membership in the system is not mandatory but who desires to become a member of the system shall execute an application for membership and a nomination of beneficiary.

(c) Multiple service membership.--Any active member who was formerly an active member in the State Employees' Retirement System may elect to become a multiple service member. Such election shall occur no later than 365 days after becoming an active member in this system. A school employee who is eligible to elect to become a multiple service member and who begins USERRA leave during the election period without having elected multiple service membership may make the election within 365 days after being reemployed from USERRA leave.

(d) Credit for previous service or change in membership status.--Any active member or multiple service member who is a State employee who desires to receive credit for his previous school service or creditable nonschool service to which he is entitled, or a member of Class T-A or Class T-B who desires to become a member of Class T-C, or a joint coverage member who desires to become a full coverage member shall so notify the board. Upon written agreement by the member and the board as to the manner of payment of the amount due, the member shall receive credit for such service as of the date of such agreement subject to the provisions of section 8325 (relating to incomplete payments) and subject to the provisions in this part relating to limitations under IRC § 415.

(d.1) School service for USERRA leave.--Any active member or inactive member who was reemployed from USERRA leave and who desires to receive school service credit for his USERRA leave shall notify the board within the time period required under 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services) and IRC § 414(u) of his desire to make the required member contributions. Upon making the required member contributions within the allowed time period, the member shall receive credit for the service as of the date the contributions are made.

(e) Beneficiary for death benefits.--Every member shall nominate a beneficiary by written designation filed with the board to receive the death benefit or the benefit payable under the provisions of Option 1. Such nomination may be changed at any time by the member by written designation filed with the board. A member may also nominate a contingent beneficiary or beneficiaries to receive the death benefit or the benefit payable under the provisions of Option 1.

(f) Termination of service.--Each member who terminates school service and who is not then a disability annuitant shall execute on or before the date of termination of service a written application, duly attested by the member or his legally constituted representative, electing to do one of the following:

(1) Withdraw his accumulated deductions.

(2) Vest his retirement rights and if he is a joint coverage member, and so desires, elect to become a full coverage member and agree to pay within 30 days of the date of termination of service the lump sum required.

(3) Receive an immediate annuity, if eligible, and may, if he is a joint coverage member, elect to become a full coverage member and agree to pay within 30 days of date of termination of service the lump sum required.

(g) Vesting of retirement rights.--If a member elects to vest his retirement rights, he shall nominate a beneficiary by written designation filed with the board and he may anytime thereafter withdraw the accumulated deductions standing to his credit or apply for an annuity if eligible as provided in section 8307(a) or (b) (relating to eligibility for annuities), provided that in no event shall a member begin receiving benefits on a date later than the required beginning date.

(h) Vestees attaining superannuation age.--Upon attainment of superannuation age a vestee shall execute and file within 90 days an application for an annuity. Any application filed after such 90 day period shall be effective as of the date it is filed with the board, subject to the provisions of section 8505(g) (relating to duties of board regarding applications and elections of members), provided that in no event shall a member begin receiving benefits on a date later than the required beginning date. If a vestee does not file an application within seven years after attaining superannuation age, he shall be deemed to have elected to receive his accumulated deductions upon attainment of superannuation age.

(i) Failure to apply for annuity.--If a member is eligible to receive an annuity and does not file a proper application within 90 days of termination of service, he shall be deemed to have elected to vest, and his annuity will become effective as of the date an application is filed with the board or the date designated on the application whichever is later, provided that in no event shall a member begin receiving benefits on a date later than the required beginning date.

(j) Nomination of beneficiary or survivor annuitant.--A member who is eligible and elects to receive a reduced annuity under Option 1, 2, 3, or 4, shall nominate a beneficiary or a survivor annuitant, as the case may be, by written designation filed with the board at the time of his retirement. A member who has elected Option 1, may change his designated beneficiary at any time. A member having designated a survivor annuitant at time of retirement shall not be permitted to nominate a new survivor annuitant unless such survivor annuitant predeceases him or unless the member is awarded a divorce or becomes married subsequent to the election of the option. In such cases, the annuitant shall have the right to reelect an option and to nominate a beneficiary or a new survivor annuitant and to have his annuity recomputed to be actuarially equivalent as of the date of recomputation to the annuity in effect immediately prior to the recomputation. In no other case shall a benefit plan be changed by an annuitant.

(k) Disability annuities.--If service of a member is terminated due to his physical or mental incapacity for the performance of duty, in lieu of an application and election under subsection (f), an application for a disability annuity may be executed by him or by a person legally authorized to act on his behalf.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; July 1, 2013, P.L.174, No.32, eff. July 1, 2013; Dec. 28, 2015, P.L.529, No.93, eff. imd.)

2015 Amendment. Act 93 amended subsecs. (d), (g), (h) and (i).

2013 Amendment. Act 32 amended subsec. (c) and added subsec. (d.1).

2010 Amendment. Act 120 amended subsecs. (f) and (g).

2001 Amendment. Act 9 amended subsecs. (c) and (g). See sections 29 and 36.1 of Act 9 in the appendix to this title for special provisions relating to election of multiple service membership in Public School Employees' Retirement System and applicability of amendment to Public School Employees' Retirement System members.

1994 Amendment. Act 29 amended subsecs. (f), (h) and (k).

1984 Amendment. Act 226 reenacted subsec. (b), retroactive to January 1, 1983.

Cross References. Section 8507 is referred to in sections 8342, 8344 of this title.



Section 8508 - Rights and duties of annuitants

§ 8508. Rights and duties of annuitants.

(a) Election by joint coverage annuitants.--Any annuitant who is a joint coverage member who was receiving an annuity prior to July 1, 1962 may elect to receive his annuity without reduction on account of social security old-age insurance benefits provided that he shall file such election with the board prior to one year following the effective date of this part and shall make a lump sum payment within 60 days of receipt of the certification of the amount due.

(b) Periodic earnings statements by disability annuitants.-- It shall be the duty of an annuitant receiving a disability annuity while still under superannuation age to furnish a written statement within 30 days of the close of each year of all earned income during that year and information showing whether or not he is able to engage in a gainful occupation and such other information as may be required by the board. On failure, neglect, or refusal to furnish such information for the period of the preceding year, the board may refuse to make further payments due to disability to such annuitant until he has furnished such information to the satisfaction of the board. Should such refusal continue for six months, all of his rights to the disability annuity payments in excess of any annuity to which he is otherwise entitled shall be forfeited from the date of his last statement to the board. Any moneys received in excess of those to which he was entitled shall be deducted from the present value of the annuity to which he is otherwise entitled.

(c) Medical examinations of disability annuitants.--Should any disability annuitant refuse to submit to a medical examination by a physician or physicians at the request of the board, his payments due to disability shall be discontinued until the withdrawal of such refusal. Should such refusal continue for a period of six months, all of his rights to the disability annuity payments in excess of any annuity to which he is otherwise entitled shall be forfeited.

(d) Continuances of disability annuities.--In all instances, the member shall have the burden of establishing continued disability. (Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment. Act 29 amended subsec. (c).

1991 Amendment. Act 23 added subsec. (d).

Cross References. Section 8508 is referred to in section 8344 of this title.



Section 8509 - Health insurance premium assistance program

§ 8509. Health insurance premium assistance program.

(a) Contribution rate.--Effective July 1, 1991, the premium assistance contribution rate established in section 8328(f) (relating to actuarial cost method) shall be sufficient to provide reserves in the health insurance account as of June 30, 1992, for the payment of premium assistance set forth in subsection (b) during the fiscal year beginning July 1, 1992, for all eligible annuitants who by that date elect to be participating eligible annuitants and all additional eligible annuitants who elect to be participating eligible annuitants in the health insurance premium assistance program during the fiscal year beginning July 1, 1992. For each fiscal year beginning after July 1, 1991, the premium assistance contribution rate shall be established to provide reserves sufficient, when combined with unexpended amounts from the reserves set aside the previous fiscal year for health insurance assistance payments, to provide premium assistance payments in the subsequent fiscal year for all participating eligible annuitants. The board is authorized to expend an amount not to exceed 2% of the health insurance account each year to pay for the direct expense of administering the health insurance premium assistance program, which expenditure may be included in the board's consideration when it establishes the premium assistance contribution rate each year.

(b) Amount of premium assistance.--Participating eligible annuitants shall receive premium assistance payments as provided in paragraphs (1) and (2). Such payments shall be made by the board to the participating eligible annuitants for their payment directly to their approved insurance carriers. Such payments may also be paid by the board, at the board's discretion, directly to the participating eligible annuitants' approved insurance carriers. The board shall have the right to verify the application and receipt of the payments by the participating eligible annuitants and their approved insurance carriers. The premium assistance payments are as follows:

(1) Effective July 1, 1992, $55 per month or the actual monthly premium, whichever is less.

(2) Effective January 1, 2002, $100 per month or the actual monthly premium, whichever is less.

(c) Participating eligible annuitants.--An eligible annuitant may elect to participate in the health insurance premium assistance program by filing an election to be covered by a health insurance carrier approved by the board and to participate in the health insurance premium assistance program. Participation in the health insurance premium assistance program shall begin upon the effective date of the health insurance coverage provided by a health insurance carrier approved by the board, but in no event before the effective date of retirement. (Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment. Act 9 amended subsec. (b).

1991 Amendment. Act 23 added section 8509. Section 32 of Act 23 provided that if the health insurance program established under Act 23 is canceled by statute, any remaining funds shall revert to the Public School Employees' Retirement Fund.

Cross References. Section 8509 is referred to in sections 8326, 8328, 8502.2, 8526, 9101 of this title.



Section 8521 - Management of fund and accounts

§ 8521. Management of fund and accounts.

(a) Control and management of fund.--The members of the board shall be the trustees of the fund. Regardless of any other provision of law governing the investments of funds under the control of an administrative board of the State government, the trustees shall have exclusive control and management of the said fund and full power to invest the same, in accordance with the provisions of this section, subject, however, to the exercise of that degree of judgment, skill and care under the circumstances then prevailing which persons of prudence, discretion and intelligence who are familiar with such matters exercise in the management of their own affairs not in regard to speculation, but in regard to the permanent disposition of the fund, considering the probable income to be derived therefrom as well as the probable safety of their capital. The trustees shall have the power to hold, purchase, sell, lend, assign, transfer, or dispose of any of the securities and investments in which any of the moneys in the fund shall have been invested as well as of the proceeds of said investments, including any directed commissions which have accrued to the benefit of the fund as a consequence of the investments, and of any moneys belonging to said fund, subject in every case to meeting the standard of prudence set forth in this subsection.

(b) Crediting of interest.--The board annually shall allow statutory interest to the credit of the members' savings account on the mean amount of the accumulated deductions of all members for whom interest is payable for the preceding year and valuation interest on the mean amount of the annuity reserve account for the preceding year to the credit of that account. The board annually shall allow valuation interest calculated on the mean amount for the preceding year of the balance in the State accumulation account excluding any earnings of the fund credited to the account during that year. In the event the total earnings for the year do not exceed 5 1/2% of the mean amount for the preceding year of the total assets of the fund less earnings credited to the fund during that year plus the administrative expenses of the board, the difference required to be appropriated from the General Fund shall be credited to the State accumulation account.

(c) Custodian of fund.--The State Treasurer shall be the custodian of the fund.

(d) Payments from fund.--All payments from the fund shall be made by the State Treasurer in accordance with requisitions signed by the secretary of the board, or his designee, and ratified by resolution of the board.

(e) Fiduciary status of board.--The members of the board, employees of the board, and agents thereof shall stand in a fiduciary relationship to the members of the system regarding the investments and disbursements of any of the moneys of the fund and shall not profit either directly or indirectly with respect thereto. The board may, when possible and consistent with its fiduciary duties imposed by this subsection or other law, including its obligation to invest and manage the fund for the exclusive benefit of the members of the system, consider whether an investment in any project or business enhances and promotes the general welfare of this Commonwealth and its citizens, including, but not limited to, investments that increase and enhance the employment of Commonwealth residents, encourage the construction and retention of adequate housing and stimulate further investment and economic activity in this Commonwealth. The board shall, through the Governor, submit to the General Assembly annually, at the same time the board submits its budget covering administrative expenses, a report identifying the nature and amount of all existing investments made pursuant to this subsection.

(f) Name for transacting business.--By the name of "The Public School Employees' Retirement System" or "The Public School Employes' Retirement System" all of the business of the system shall be transacted, its fund invested, all requisitions for money drawn and payments made, and all of its cash and securities and other property shall be held, except that, any other law to the contrary notwithstanding, the board may establish a nominee registration procedure for the purpose of registering securities in order to facilitate the purchase, sale, or other disposition of securities pursuant to the provisions of this part.

(g) Deposits in banks and trust companies.--For the purpose of meeting disbursements for annuities and other payments in excess of the receipts, there shall be kept available by the State Treasurer an amount, not exceeding 10% of the total amount in the fund, on deposit in any bank, savings bank or savings and loan association in this Commonwealth organized under the laws thereof or under the laws of the United States or with any trust company or companies incorporated by any law of this Commonwealth, provided any of such banks, trust companies, savings banks or savings and loan associations shall furnish adequate security for said deposit. The sum deposited in any one bank or trust company shall not exceed 25% of the paid-up capital and surplus of said bank or trust company or, in the case of savings banks or savings and loan associations, shall not exceed 25% of the unappropriated surplus.

(h) Venture capital, private placement and alternative investments.--The board in its prudent discretion may make any venture capital investment, private placement investment or other alternative investment of any kind, structure or manner which meets the standard of prudence set forth in subsection (a).

(i) Vehicles for authorized investments.--The board in its prudent discretion may make any investments which meet the standard of prudence set forth in subsection (a) by acquiring any type of interest in a business organization existing under the laws of any jurisdiction, provided that, in any such case, the liability of the Public School Employees' Retirement Fund shall be limited to the amount of its investment.

(j) Legislative declaration concerning certain authorized investments.--The General Assembly finds and declares that authorized investments of the fund made by or on behalf of the board under this section whereby the board becomes a joint owner or stockholder in any company, corporation, association or other lawful business organization are outside the scope of the original intent of and therefore do not violate the prohibition set forth in section 8 of Article VIII of the Constitution of Pennsylvania. (June 25, 1982, P.L.647, No.183, eff. 60 days; June 29, 1984, P.L.450, No.95, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment. Act 9 amended subsecs. (h), (i) and (j). See section 24 of Act 9 in the appendix to this title for special provisions relating to authorized investments.

1994 Amendment. See section 14 of Act 29 in the appendix to this title for special provisions relating to authorized investments of the Public School Employees' Retirement Board as described in subsec. (i).

Cross References. Section 8521 is referred to in section 8102 of this title.



Section 8522 - Public School Employees' Retirement Fund

§ 8522. Public School Employees' Retirement Fund. The fund shall consist of all moneys in the several separate funds in the State Treasury set apart to be used under the direction of the board for the benefit of members of the system; and the Treasury Department shall credit to the fund all moneys received from the Department of Revenue arising from the contributions required under the provisions of Chapter 83 (relating to membership, contributions and benefits) and all earnings from investments or moneys of said fund. There shall be established and maintained by the board the several ledger accounts specified in sections 8523 (relating to members' savings account), 8524 (relating to State accumulation account), 8525 (relating to annuity reserve account) and 8526 (relating to health insurance account). (Aug. 5, 1991, P.L.183, No.23, eff. imd.)

Cross References. Section 8522 is referred to in sections 8902, 9101 of this title.



Section 8523 - Members' savings account

§ 8523. Members' savings account.

(a) Credits to account.--The members' savings account shall be the ledger account to which shall be credited the amounts of the pickup contributions made by the employer and contributions or lump sum payments made by active members in accordance with the provisions of Chapter 83 (relating to membership, contributions and benefits).

(b) Interest and transfers from account.--The individual member accounts to which interest is payable shall be credited with statutory interest. The accumulated deductions credited to the account of a member who dies in service or whose application for an annuity has been approved shall be transferred from the members' savings account to the annuity reserve account provided for in section 8525 (relating to annuity reserve account).

(c) Charges to account.--Upon the election of a member to withdraw his accumulated deductions, the payment of such amount shall be charged to the members' savings account. (July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.)

1984 Amendment. Act 226 reenacted subsec. (a), retroactive to January 1, 1983.

Cross References. Section 8523 is referred to in sections 8522, 8525 of this title.



Section 8524 - State accumulation account

§ 8524. State accumulation account. The State accumulation account shall be the ledger account to which shall be credited all contributions of the Commonwealth and other employers as well as the earnings of the fund, except the premium assistance contributions and earnings thereon in the health insurance account. Valuation interest shall be allowed on the total amount of such account less any earnings of the fund credited during the year. The reserves necessary for the payment of annuities and death benefits as approved by the board and as provided in Chapter 83 (relating to membership, contributions and benefits) shall be transferred from the State accumulation account to the annuity reserve account. At the end of each year the required interest shall be transferred from the State accumulation account to the credit of the members' savings account and the annuity reserve account. The administrative expenses of the board shall be charged to the State accumulation account. (Aug. 5, 1991, P.L.183, No.23, eff. imd.)

Cross References. Section 8524 is referred to in sections 8522, 8525 of this title.



Section 8525 - Annuity reserve account

§ 8525. Annuity reserve account.

(a) Credits and charges to account.--The annuity reserve account shall be the ledger account to which shall be credited the reserves held for the payment of annuities and death benefits on account of all annuitants and the contributions from the Commonwealth and other employers as determined in accordance with section 8328 (relating to actuarial cost method) for the payment of the supplemental annuities provided in sections 8348 (relating to supplemental annuities), 8348.1 (relating to additional supplemental annuities), 8348.2 (relating to further additional supplemental annuities), 8348.3 (relating to supplemental annuities commencing 1994), 8348.4 (relating to special supplemental postretirement adjustment), 8348.5 (relating to supplemental annuities commencing 1998), 8348.6 (relating to supplemental annuities commencing 2002) and 8348.7 (relating to supplemental annuities commencing 2003). The annuity reserve account shall be credited with valuation interest. After the transfers provided in sections 8523 (relating to members' savings account) and 8524 (relating to State accumulation account), all annuity and death benefit payments shall be charged to the annuity reserve account and paid from the fund.

(b) Transfers from account.--Should an annuitant be subsequently restored to active service, the present value of his member's annuity at the time of reentry into school service shall be transferred from the annuity reserve account and placed to his individual credit in the members' savings account. In addition, the actuarial reserve for his annuity less the amount transferred to the members' savings account shall be transferred from the annuity reserve account to the State accumulation account. (Aug. 5, 1991, P.L.183, No.23, eff. imd.; June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment. Act 38 amended subsec. (a).

Cross References. Section 8525 is referred to in sections 8522, 8523 of this title.



Section 8526 - Health insurance account

§ 8526. Health insurance account. The health insurance account shall be the ledger account to which shall be credited the contributions from the Commonwealth and other employers as determined in accordance with section 8328(f) (relating to actuarial cost method) for the payment of health insurance premium assistance for participating eligible annuitants as provided in section 8509 (relating to health insurance premium assistance program). All earnings derived from investment of the assets of the health insurance account shall be credited to this account. The board is authorized to separately invest the amounts in the health insurance account in a prudent manner intended to maximize the safety of the capital contained in the health insurance account. The direct administrative expenses of the board related to the administration of the health insurance program, as provided in section 8509, shall be charged to this account. (Aug. 5, 1991, P.L.183, No.23, eff. imd.)

1991 Amendment. Act 23 added section 8526. Section 32 of Act 23 provided that if the health insurance program established under Act 23 is canceled by statute, any remaining funds shall revert to the Public School Employees' Retirement Fund.

Cross References. Section 8526 is referred to in sections 8522, 8902 of this title.



Section 8527 - Northern Ireland-related investments

§ 8527. Northern Ireland-related investments.

(a) General rule.--Notwithstanding any other provision of law, on and after the effective date of this section, any moneys or assets of the fund which shall remain or be invested in the stocks, securities or other obligations of any institution or company doing business in or with Northern Ireland or with agencies or instrumentalities thereof shall be invested subject to the provisions of subsection (c).

(b) Annual review.--On or before January 1 of each year, the board shall determine the existence of affirmative action taken by institutions or companies doing business in Northern Ireland to eliminate ethnic or religious discrimination based on actions taken for:

(1) Increasing the representation of individuals from underrepresented religious groups in the work force, including managerial, supervisory, administrative, clerical and technical jobs.

(2) Providing adequate security for the protection of minority employees, both at the workplace and while traveling to and from work.

(3) The banning of provocative religious or political emblems from the workplace.

(4) Publicly advertising all job openings and making special recruitment efforts to attract applicants from underrepresented religious groups.

(5) Providing that layoff, recall and termination procedures should not in practice favor particular religious groupings.

(6) The abolition of job reservations, apprenticeship restrictions and differential employment criteria which discriminate on the basis of religion or ethnic origin.

(7) The development of training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade and improve the skills of minority employees.

(8) The establishment of procedures to assess, identify and actively recruit minority employees with potential for further advancement.

(9) The appointment of senior management staff members to oversee affirmative action efforts and the setting up of timetables to carry out affirmative action principles.

(c) Investments.--Consistent with sound investment policy, the board shall invest the assets of the fund in such a manner that the investments in institutions doing business in or with Northern Ireland shall reflect the advances made by the institutions in eliminating discrimination as established pursuant to subsection (b). (May 28, 1992, P.L.258, No.43, eff. imd.)

1992 Amendment. Act 43 added section 8527.



Section 8531 - State guarantee

§ 8531. State guarantee. Statutory interest charges payable, the maintenance of reserves in the fund, and the payment of all annuities and other benefits granted by the board under the provisions of this part are hereby made obligations of the Commonwealth. All income, interest, and dividends derived from deposits and investments authorized by this part shall be used for the payment of the said obligations of the Commonwealth.

Cross References. Section 8531 is referred to in sections 8502.2, 9101 of this title.



Section 8532 - State supervision

§ 8532. State supervision. The fund and ledger accounts provided for by this part shall be subject to the supervision of the State Insurance Department.



Section 8533 - Taxation, attachment and assignment of funds

§ 8533. Taxation, attachment and assignment of funds.

(a) General rule.--Except as provided in subsections (b), (c) and (d), the right of a person to a member's annuity, a State annuity, or retirement allowance, to the return of contributions, any benefit or right accrued or accruing to any person under the provisions of this part, and the moneys in the fund are hereby exempt from any State or municipal tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable.

(b) Forfeiture.--Rights under this part shall be subject to forfeiture as provided by the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act. Forfeitures under this subsection or under any other provision of law may not be applied to increase the benefits that any member would otherwise receive under this part.

(c) Domestic relations order.--Rights under this part shall be subject to attachment in favor of an alternate payee as set forth in an approved domestic relations order.

(d) Direct rollover.--Effective with distributions made on or after January 1, 1993, and notwithstanding any other provision of this part to the contrary, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan by way of a direct rollover. For purposes of this subsection, a "distributee" includes a member and a member's surviving spouse and a member's former spouse who is an alternate payee under an approved domestic relations order. For purposes of this subsection, the term "eligible rollover distribution" has the meaning given such term by IRC § 402(f)(2)(A) and "eligible retirement plan" has the meaning given such term by IRC § 402(c)(8)(B), except that a qualified trust shall be considered an eligible retirement plan only if it accepts the distributee's eligible rollover distribution; however, in the case of an eligible rollover distribution to a surviving spouse, an eligible retirement plan is an "individual retirement account" or an "individual retirement annuity" as those terms are defined in IRC § 408(a) and (b). (Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Apr. 29, 1994, P.L.159, No.29; Dec. 20, 1995, P.L.689, No.77, eff. imd.)

1995 Amendment. Act 77 amended subsecs. (b) and (d), retroactive as to subsec. (b) to the effective date of the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act.

1994 Amendment. Act 29 amended the entire section, effective immediately and retroactive to January 1, 1993, as to subsec. (d) and effective 60 days as to the remainder of the section.

Cross References. Section 8533 is referred to in section 8124 of Title 42 (Judiciary and Judicial Procedure).



Section 8533.1 - Approval of domestic relations orders

§ 8533.1. Approval of domestic relations orders.

(a) Certification.--A domestic relations order shall be certified as an approved domestic relations order by the secretary of the board, or his designated representative, only if such order meets all of the following:

(1) Requires the system to provide any type or form of benefit or any option already provided under this part.

(2) Requires the system to provide no more than the total amount of benefits than the member would otherwise receive (determined on the basis of actuarial value) unless increased benefits are paid to the member or alternate payee based upon cost-of-living increases or increases based on other than actuarial value.

(3) Specifies the amount or percentage of the member's benefits to be paid by the system to each such alternate payee or the manner in which the amount or percentage is to be determined.

(4) Specifies the retirement option to be selected by the member upon retirement or states that the member may select any retirement option offered by this part upon retirement.

(5) Specifies the name and last known mailing address, if any, of the member and the name and last known mailing address of each alternate payee covered by the order and states that it is the responsibility of each alternate payee to keep a current mailing address on file with the system.

(6) Does not grant an alternate payee any of the rights, options or privileges of a member under this part.

(7) Requires the member to execute an authorization allowing each alternate payee to monitor the member's compliance with the terms of the domestic relations order through access to information concerning the member maintained by the system.

(b) Determination by secretary.--Within a reasonable period of time after receipt of a domestic relations order, the secretary of the board, or his designated representative, shall determine whether this order is an approved domestic relations order and notify the member and each alternate payee of this determination. Notwithstanding any other provision of law, the exclusive remedy of any member or alternate payee aggrieved by a decision of the secretary of the board, or his designated representative, shall be the right to an adjudication by the board under 2 Pa.C.S. Ch. 5 (relating to practice and procedure) with appeal therefrom to the Commonwealth Court under 2 Pa.C.S. Ch. 7 (relating to judicial review) and 42 Pa.C.S. § 763(a)(1) (relating to direct appeals from government agencies).

(c) Other orders.--The requirements for approval identified in subsection (a) shall not apply to any domestic relations order which is an order for support as that term is defined in 23 Pa.C.S. § 4302 (relating to definitions) or an order for the enforcement of arrearages as provided in 23 Pa.C.S. § 3703 (relating to enforcement of arrearages). These orders shall be approved to the extent that they do not attach moneys in excess of the limits on attachments as established by the laws of this Commonwealth and the United States.

(d) Obligation discharged.--Only the requirements of this part and any regulations promulgated hereunder shall be used to govern the approval or disapproval of a domestic relations order. Therefore, if the secretary of the board, or his designated representative, acts in accordance with the provisions of this part and any promulgated regulations in approving or disapproving a domestic relations order, then the obligations of the system with respect to such approval or disapproval shall be discharged. (Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment. Act 29 added section 8533.1.

Cross References. Section 8533.1 is referred to in section 8102 of this title.



Section 8533.2 - Irrevocable beneficiary

§ 8533.2. Irrevocable beneficiary. Notwithstanding any other provision of this part, a domestic relations order may provide for an irrevocable beneficiary. A domestic relations order requiring the nomination of an irrevocable beneficiary shall be deemed to be one that requires a member to nominate an alternate payee as a beneficiary and that prohibits the removal or change of that beneficiary without approval of a court of competent jurisdiction, except by operation of law. Such a domestic relations order may be certified as an approved domestic relations order by the secretary of the board, or his designated representative, after the member makes such nomination, in which case the irrevocable beneficiary so ordered by the court cannot be changed by the member without approval by the court. (Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment. Act 29 added section 8533.2.



Section 8533.3 - Irrevocable survivor annuitant

§ 8533.3. Irrevocable survivor annuitant. Notwithstanding any other provisions of this part, a domestic relations order may provide for an irrevocable survivor annuitant. A domestic relations order requiring the designation of an irrevocable survivor annuitant shall be deemed to be one that requires a member to designate an alternate payee as a survivor annuitant and that prohibits the removal or change of that survivor annuitant without approval of a court of competent jurisdiction, except by operation of law. Such a domestic relations order may be certified as an approved domestic relations order by the secretary of the board, or his designated representative, in which case the irrevocable survivor annuitant so ordered by the court cannot be changed by the member without approval by the court. A person ineligible to be designated as a survivor annuitant may not be designated an irrevocable survivor annuitant. (Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment. Act 29 added section 8533.3.



Section 8533.4 - Amendment of approved domestic relations orders

§ 8533.4. Amendment of approved domestic relations orders.

(a) Deceased alternate payee.--In the event that the alternate payee predeceases the member and there are benefits payable to the alternate payee, the divorce court may amend the approved domestic relations order to substitute a person for the deceased alternate payee to receive any benefits payable to the deceased alternate payee.

(b) Recertification of amended order.--If a divorce court amends the approved domestic relations order for any reason, then the amended order must be submitted for recertification as an approved domestic relations order as set forth in this part. (Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment. Act 29 added section 8533.4.



Section 8534 - Fraud and adjustment of errors

§ 8534. Fraud and adjustment of errors.

(a) Penalty for fraud.--Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in any attempt to defraud the system as a result of such act shall be guilty of a misdemeanor of the second degree.

(b) Adjustment of errors.--Should any change or mistake in records result in any member, beneficiary, or survivor annuitant receiving from the system more or less than he would have been entitled to receive had the records been correct, then regardless of the intentional or unintentional nature of the error and upon the discovery of such error, the board shall correct the error and so far as practicable shall adjust the payments which may be made for and to such person in such a manner that the actuarial equivalent of the benefit to which he was correctly entitled shall be paid.

Cross References. Section 8534 is referred to in section 8303.1 of this title.



Section 8535 - Payments to school entities by Commonwealth

For each school year beginning with the 1995-1996 school year, each school entity shall be paid by the Commonwealth for contributions based upon school service of active members of the system after June 30, 1995, as follows:

(1) The Commonwealth shall pay each school entity for contributions made to the Public School Employees' Retirement Fund based upon school service of all active members, including members on activated military service leave, whose effective dates of employment with their school entities are after June 30, 1994, and who also had not previously been employed by any school entity within this Commonwealth an amount equal to the amount certified by the Public School Employees' Retirement Board as necessary to provide, together with the members' contributions, reserves on account of prospective annuities, supplemental annuities and the premium assistance program as provided in this part in accordance with section 8328 (relating to actuarial cost method), multiplied by the market value/income aid ratio of the school entity. For no school year shall any school entity receive less than the amount that would result if the market value/income aid ratio as defined in section 2501(14.1) of the Public School Code of 1949 was 0.50.

(2) The Commonwealth shall pay each school entity for contributions made to the Public School Employees' Retirement Fund based upon school service of all active members, including members on activated military service leave, who are not described in paragraph (1), one-half of the amount certified by the Public School Employees' Retirement Board as necessary to provide, together with the members' contributions, reserves on account of prospective annuities, supplemental annuities and the premium assistance program as provided in this part in accordance with section 8328.

(3) School entities shall have up to five days after receipt of the Commonwealth's portion of the employer's liability to make payment to the Public School Employees' Retirement Fund. School entities are expected to make the full payment to the Public School Employees' Retirement Fund in accordance with section 8327 (relating to payments by employers) in the event the receipt of the Commonwealth's portion of the employer's liability is delayed because of delinquent salary reporting or other conduct by the school entities.

(Apr. 29, 1994, P.L.159, No.29, eff. July 1, 1995; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment. Act 120 amended par. (3).

1994 Amendment. Act 29 added section 8535. See section 18 of Act 29 in the appendix to this title for special provisions relating to applicability to 1995-1996 and succeeding school years.

Cross References. Section 8535 is referred to in sections 8326, 8348.5 of this title.



Section 8536 - Independent Fiscal Office study

§ 8536. Independent Fiscal Office study. The Independent Fiscal Office shall study and analyze the implementation of shared-risk contributions under section 8321(b) (relating to regular member contributions for current service) and its impact on the system. The study shall be completed by December 31, 2015, and shall be transmitted to the Appropriations Committee and the Finance Committee of the Senate and the Appropriations Committee and the Finance Committee of the House of Representatives and to the Governor. (Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment. Act 120 added section 8536.






Chapter 87 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 87 was added May 17, 2001, P.L.26, No.9, effective immediately.



Section 8701 - Short title of part

§ 8701. Short title of part. This part shall be known and may be cited as the Public School Retirees' Health Insurance Act.



Section 8702 - Definitions

§ 8702. Definitions.

(a) General rule.--Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Eligible person." An individual who is an annuitant or survivor annuitant or the spouse or dependent of an annuitant or survivor annuitant.

"Fund." The Public School Retirees' Health Insurance Fund.

"Plan year." The period July 1, 2001, through December 31, 2001, shall be the first plan year. After December 31, 2001, the plan year shall be the calendar year.

"Program." The group health insurance program that may be sponsored by the Public School Employees' Retirement Board under this part.

"Reserve account." The restricted receipt account established in section 8902(b) (relating to Public School Retirees' Health Insurance Fund).

(b) Additional terms.--Any term used in this part not defined in subsection (a) shall be governed by the definitions given in Part IV (relating to retirement for school employees), and the definitions set forth in Part IV shall be deemed to be incorporated into this part.






Chapter 89 - Group Health Insurance Program

Chapter Notes

Enactment. Chapter 89 was added May 17, 2001, P.L.26, No.9, effective immediately.



Section 8901 - Administration

§ 8901. Administration. The board may sponsor a group health insurance program to be funded by and for eligible persons. The board may administer the program itself or through any legal entity authorized by law to do so. The program may also be administered in whole or in part on a fully insured or self-funded basis at the board's sole discretion. In addition to the powers granted by other provisions of this part, the board shall have the powers necessary or convenient to carry out this part, including, but not limited to, the power to:

(1) Set and adjust premium rates sufficient to maintain the adequacy of the reserve established by this part and to fully fund the benefits offered by and to pay for the administrative expenses related to the program.

(2) Determine and make necessary changes to the benefit structure for the program.

(3) Determine enrollment procedures.

(4) Impose and collect necessary fees and charges.

(5) Establish an annual budget for the program and make disbursements from the fund that are consistent with the budget.

(6) Contract for goods, equipment, services, consultants and other professional personnel as needed to operate the program.

(7) Provide for an annual audit of the fund and the program by an independent certified public accounting firm.

(8) Terminate the program or any portion of the program at any time if, in the board's discretion, it is prudent to do so.

(9) Solicit and accept gifts, grants, loans and other aid from any person, corporation or other legal entity or from the Federal, State or local government and participate in any Federal, State or local government program if necessary for prudent management of the program.

(10) Hear and determine any claims and controversies under this part under 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action). The board's jurisdiction under this paragraph shall be exclusive.

(11) Promulgate rules and regulations regarding the program.



Section 8902 - Public School Retirees' Health Insurance Fund

§ 8902. Public School Retirees' Health Insurance Fund.

(a) Establishment of fund.--The Public School Retirees' Health Insurance Fund is established in the State Treasury. The moneys of the fund are appropriated on a continuing basis and shall be used exclusively for the purposes set forth in this part. All of the assets of the fund shall be maintained and accounted for, separate from all other funds and moneys of the Commonwealth and the Public School Employees' Retirement Fund identified in section 8522 (relating to Public School Employees' Retirement Fund).

(b) Reserve account.--

(1) A restricted reserve account is established within the fund for the purpose of establishing and maintaining a reserve sufficient to pay the expected claims experience of the program in the event the board elects to self-fund all or a portion of the program for any plan years. For the plan year 2002 and each plan year thereafter, the board shall annually establish through an actuary retained by the board the amount necessary, if any, to maintain this reserve in the event the board elects to self-fund all or a portion of the program for any plan years. Any moneys needed to maintain the reserve established by this subsection shall be collected through the adjustment of premium rates or through other available sources.

(2) The moneys in the reserve account may be invested by the board separate from other moneys of the fund. All earnings derived from investment of the assets of the reserve account shall be credited to the reserve account.

(c) Transfers.--The board may transfer moneys among the various accounts of the fund, including the reserve account established by subsection (b), as may be necessary to satisfy the provisions of this part. Transfers from the reserve account may be made only for the payment of claims or expected claims as determined by the actuary retained by the board.

(d) Administration.--The assets of the fund shall be preserved, invested and expended solely pursuant to and for the purposes set forth in this part.

(e) Composition.--The fund shall consist of:

(1) All payments made by eligible persons or received from the health insurance account established by section 8526

(relating to health insurance account) and all interest, earnings and additions thereto.

(2) Any other money, public or private, appropriated or made available to the board for the fund or the reserve account from any source and all interest, earnings and additions thereto.

Cross References. Section 8902 is referred to in section 8702 of this title.



Section 8903 - Management of fund

§ 8903. Management of fund.

(a) Control and management of fund.--The members of the board shall be the trustees of the fund. Regardless of any other provisions of law governing the investment of funds under the control of an administrative board of the State government, the trustees shall have exclusive control and management of the fund and full power to invest the fund in accordance with the provisions of this section, subject, however, to the exercise of that degree of judgment, skill and care under the circumstances then prevailing which persons of prudence, discretion and intelligence who are familiar with such matters exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of the fund, considering the probable income to be derived therefrom as well as the probable safety of their capital. The trustees shall have the power to hold, purchase, sell, lend, assign, transfer or dispose of any of the securities and investments in which any of the moneys in the fund shall have been invested as well as of the proceeds of the investments, including, but not limited to, directed commissions which have accrued to the benefit of the fund as a consequence of the investments and of the moneys belonging to the fund, subject in every case to meeting the standard of prudence set forth in this section.

(b) Custodian of fund.--The State Treasurer shall be the custodian of the fund.

(c) Payment from fund.--All payments from the fund shall be made by the State Treasurer in accordance with requisitions signed by the secretary of the board or the secretary's designees and ratified by resolution of the board. The board shall reimburse the State Treasurer for the cost of making disbursements from the fund in the manner provided by law.






Chapter 91 - Miscellaneous Provisions

Chapter Notes

Enactment. Chapter 91 was added May 17, 2001, P.L.26, No.9, effective immediately.



Section 9101 - Status of program relative to Public School Employees' Retirement Code

(a) General rule.--The program shall be an approved health insurance program for purposes of section 8505(i) (relating to duties of board regarding applications and elections of members) and shall be an approved insurance carrier for purposes of section 8509 (relating to health insurance premium assistance program).

(b) State guarantee.--The program shall not be subject to the provisions of section 8531 (relating to State guarantee).

(c) Hold harmless.--Neither the Commonwealth nor the board, including their respective officers, directors and employees, shall be liable for any claims, demands, actions or liability of any nature, including, but not limited to, attorney fees and court costs, based upon or arising out of the operation of the program, whether incurred directly or indirectly. The eligible participants who enroll and participate in the program shall be deemed to agree, on behalf of themselves and their heirs, successors and assigns, to hold harmless the Commonwealth and the board, including their respective officers, directors and employees, from any claims, demands, actions or liability of any nature, whether directly or indirectly, including attorney fees and court costs, based upon or arising out of the operation of the program.

(d) No recourse.--Under no circumstances shall the assets of the Commonwealth or those that comprise the Public School Employees' Retirement Fund as set forth in section 8522 (relating to Public School Employees' Retirement Fund) be liable for or used to pay any claims, demands, actions or liability of any nature, whether directly or indirectly, including, but not limited to, attorney fees and court costs, based upon or arising out of the operation of the program.

(e) Reservation of immunities.--Nothing contained in this part shall be construed as a waiver of the Commonwealth's or board's immunities, defenses, rights or actions arising out of their sovereign status or from the Eleventh Amendment to the Constitution of the United States.



Section 9102 - Construction of part

§ 9102. Construction of part.

(a) General rule.--No provision of this part shall be construed as a cancellation of any existing health insurance program operated by the board or referenced in section 32 of the act of August 5, 1991 (P.L.183, No.23), entitled "An act amending Titles 24 (Education) and 71 (State Government) of the Pennsylvania Consolidated Statutes, further providing for the Public School Employees' Retirement System and the State Employees' Retirement System; adding and amending certain definitions; further providing for membership in the systems, for creditable nonschool and nonstate service and the purchase of credit, for incentives for special early retirement, for contributions to the retirement funds, for annuities and the rights and duties of annuitants, for health insurance premium assistance, for board membership and for the re-amortization and management of the retirement funds."

(b) Nature of rights.--Any termination or other modification of the program, including, but not limited to, a change in premium rates, benefit options or structure or insurance providers, shall not give rise to any contractual rights or claims by any eligible persons or any other person claiming an interest, either directly or indirectly, in the program. No provision of this part nor any rule or regulation adopted pursuant to this part shall create in any person a contractual right in that provision.






Chapter 93 - Public Library Code

Chapter Notes

Enactment. Chapter 93 was added November 1, 2012, P.L.1683, No.210, effective immediately.

Cross References. Chapter 93 is referred to in section 1302 of Title 8 (Boroughs and Incorporated Towns); section 13605 of Title 11 (Cities).



Section 9301 - Scope of chapter

This chapter relates to public libraries.



Section 9302 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advisory council." The Advisory Council on Library Development established in section 9312 (relating to advisory council).

"Basic standards." Standards promulgated by the State Librarian and approved by the advisory council which are essential and must be achieved by:

(1) A local library to qualify for State aid under sections 9334 (relating to quality libraries aid) and 9336 (relating to equal distribution grants).

(2) A branch library or a bookmobile to qualify for the State aid under section 9336.

"County library." Any local library or division of a local library which derives income from the commissioners of the county for the express purpose of making its resources and services available without charge to all county residents and bringing direct library service to those residents not served by other local libraries located within the same county. For the purposes of this chapter, a local library operating a distinct county library division shall be considered as two agencies, a local library and county library, which are merged or conjoined.

"Department." The Department of Education of the Commonwealth.

"Direct service area." The municipality to which the governing body of a library is responsible for extending all its library services without charge.

"Financial effort." The sum expended annually by a local library for the establishment, operation and maintenance of library services, which:

(1) Derives from local taxes, gifts, endowments and other local sources, as may be provided under rules and regulations adopted by the advisory council.

(2) Is used to determine eligibility for State aid.

"Financial effort equal to one-half mill." The financial effort equal to one-half mill times the market value of taxable property, as determined by the State Tax Equalization Board, in the municipalities for which aid is claimed or in the direct service area of a local library, whichever is applicable.

"Financial effort equal to one-quarter mill." The financial effort equal to one-quarter mill times the market value of taxable property, as determined by the State Tax Equalization Board, in the municipalities for which aid is claimed or in the direct service area of a local library, whichever is applicable.

"Internet." The international nonproprietary computer network of both Federal and non-Federal interoperable packet-switched data networks.

"Library system." A county-level or multicounty-level federation of at least two local libraries which:

(1) Serves at least 25,000 people.

(2) Has voluntarily agreed to participate in the federation.

(3) Has delegated the policymaking functions to a system board of directors.

"Local government support." Support from a municipality within a direct service area for the normal, recurring operating costs of a library or a library system serving that direct service area from appropriations, general purpose taxes, special library taxes or direct payment of any library expense. The term shall not include costs of shared services, in-kind costs or employment program costs.

"Local library." Any free, public, nonsectarian library, whether established and maintained by a municipality or by a private association, corporation or group, which serves the informational, educational and recreational needs of all the residents of the area for which its governing body is responsible, by providing free access to:

(1) An organized and currently useful collection of printed items and other materials, including free lending and reference services.

(2) The services of a staff trained to recognize and provide for these needs.

"Locality." Any city, borough, town, township or school district of the second, third or fourth class.

"Minimum standards." Standards promulgated by the State Librarian and approved by the advisory council which must be achieved by a local library or library system to qualify for aid under section 9335 (relating to incentive for excellence aid).

"Municipal officers." Any of the following:

(1) The mayor and council of a city.

(2) The mayor and council of a borough or town.

(3) The commissioners or supervisors of a township.

(4) The commissioners of a county.

(5) The board of school directors of a school district of the second, third or fourth class.

"Municipality." Any county or locality which establishes or maintains a local library.

"Per capita." Amounts per person residing in the direct service area of the local library or library system determined on the basis of the most recent official United States Census report for purposes of calculating payment under sections 9334 (relating to quality libraries aid), 9335 (relating to incentive for excellence aid), 9338 (relating to district library center aid) and 9340 (relating to equalization aid).

"Surplus financial effort." The financial effort which is in excess of $5 per capita for each person residing in the direct service area of the local library.

Cross References. Section 9302 is referred to in section 13605 of Title 11 (Cities).



Section 9311 - State Library and State Librarian

(a) Appointment of State Librarian.--The department shall appoint a suitably qualified State Librarian to exercise the powers and duties set forth in this section, who shall also serve as Deputy Secretary for Libraries.

(b) Powers and duties.--The State Librarian shall have the power and duty to:

(1) Control, direct, supervise and manage the State Library as an agency providing information and fostering continuing education in the State education program.

(2) Maintain a law library as part of the State Library.

(3) Maintain a definitive, organized collection of all Commonwealth publications in the State Library, receive copies of all publications of all agencies of the Commonwealth and provide for the distribution of those publications to other libraries.

(4) Designate selected academic or local libraries within this Commonwealth as State government document depository libraries under criteria and regulations approved by:

(i) The advisory council.

(ii) The Joint Committee on Documents, in the case of documents published under the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(5) Coordinate a Statewide system of local libraries.

(6) Establish service standards for local libraries applying for aid under sections 9334 (relating to quality libraries aid) and 9335 (relating to incentive for excellence aid), which standards shall recognize and encourage the use and development of current and emerging technologies and concern the following:

(i) Minimum standards for number and quality of library staff.

(ii) Resources of books and other materials.

(iii) Hours of operation.

(iv) Continuing professional development.

(v) Collections expenditures.

(vi) Physical facilities.

(vii) Accessibility, including physical and electronic access to library materials.

(7) Advise local libraries, district library centers, Statewide library resource centers, municipalities and groups regarding:

(i) The selection of books, cataloging and other details of library management.

(ii) The location of new local libraries.

(iii) Those items listed in paragraph (6).

(iv) The best means of establishing and administering a library.

(8) Inspect local libraries, district library centers and Statewide library resource centers and require reports in any manner that the State Librarian deems proper.

(9) Purchase and maintain a general collection of books, periodicals, newspapers, maps, slides, films and other library materials for the use of State and local governments, libraries and the public generally.

(10) Make available all library materials of the State Library for circulation to local libraries and the public generally under rules and regulations promulgated by the State Librarian.

(11) Promote and demonstrate library services throughout this Commonwealth.

(12) Collect, preserve and publish library statistics.

(13) Study library problems throughout this Commonwealth and make the resultant findings available to all libraries within the State that request the findings.

(14) Conduct and arrange training programs for and certify library personnel.

(15) Whenever necessary, for the purpose of administering the library laws of this Commonwealth, act as arbiter in defining the direct service area of any library.

(16) Receive funds allocated to the Commonwealth for library purposes by the Federal Government or private agencies and administer those funds in library maintenance, improvement or extension programs consistent with Federal and State library objectives.

(17) Promote and support cooperation among the various types of libraries in Pennsylvania for the purpose of increasing the services and resources available through libraries.

(18) Subject to approval by the advisory council, promulgate rules and regulations for the purpose of carrying out the library powers and duties that are imposed by law.

(c) Restrictions on circulation.--The State Librarian may restrict the circulation of library materials from the State Library that are rare or used intensively in the State Library for reference or other purposes.

Cross References. Section 9311 is referred to in section 9374 of this title.



Section 9312 - Advisory council

(a) Creation.--The Advisory Council on Library Development is established and administered by the department.

(b) Appointment by Governor.--The advisory council shall consist of 12 members appointed by the Governor, as follows:

(1) Three trustees of local libraries.

(2) Six professional librarians.

(3) Three laypeople.

(c) Ex officio members.--The Secretary of Education and the State Librarian shall be ex officio members of the advisory council.

(d) Term of office.--Each member of the advisory council shall serve for four years, from the third Tuesday of January of the year in which he takes office or until his successor has been appointed and qualified.

(e) Expenses.--Except for reimbursement for travel and other actual expenses incurred in the performance of his duties, each member of the advisory council shall serve without compensation.

(f) Chairperson.--The Governor shall designate one member of the advisory council as chairperson.

(g) Meetings.--The advisory council shall meet at least four times a year at such times and places as it shall determine.

(h) Powers and duties.--The advisory council shall have the following powers and duties:

(1) Advise the Governor and the Secretary of Education regarding the appointment of the State Librarian.

(2) Advise and make recommendations to the Governor, the Secretary of Education and the State Librarian regarding the general policies and operations of the State Library and the State system of aid to libraries.

(3) Constitute a board of appeal regarding disputes arising from decisions of the State Librarian which affect the amount of a library's State aid or a library's eligibility for State aid. In any appeal, the ex officio members of the advisory council shall not have voting rights, and a majority of the members of the advisory council shall determine the outcome of the appeal.

(4) Aid in increasing public understanding of and formulating plans for furthering the purposes of this chapter.

(5) Promulgate rules and regulations for the approval of plans for the use of State funds and for the process and procedure to appeal funding and eligibility decisions.

(6) Approve or disapprove library district service areas which are recommended by the State Librarian.

Special Provisions in Appendix. See section 2(5) of Act 210 of 2012 in the appendix to this title for special provisions relating to composition of advisory council.

Cross References. Section 9312 is referred to in section 9302 of this title.



Section 9313 - Statewide library resource centers

(a) Designation.--The State Librarian shall designate four Statewide library resource centers to be located at the following places:

(1) Free Library of Philadelphia.

(2) Pennsylvania State Library.

(3) Pennsylvania State University Library.

(4) Carnegie Library of Pittsburgh.

(b) Powers and duties.--A Statewide library resource center shall:

(1) Have the responsibility and power to acquire major research collections.

(2) Make research collections available to the residents of this Commonwealth on a Statewide basis under rules and regulations promulgated by a board consisting of the head librarians of all Statewide library resource centers and under the chairmanship of the State Librarian.



Section 9314 - District library centers

(a) Designation.--With the approval of the advisory council, the State Librarian shall designate up to 30 libraries throughout this Commonwealth as district library centers which may include:

(1) any local library;

(2) any State college library;

(3) the Pennsylvania State University Library; or

(4) any privately supported college or university library which agrees to serve as a district library center.

(b) Powers and duties.--A district library center may:

(1) Coordinate the services of local libraries within the district library center system by contracting with a municipality or board of trustees or managers of a local library to become part of the system.

(2) Provide direct library service without charge to all residents of the district.

(3) Provide supplementary library services to all local libraries within the district.

(4) Exchange or provide services with other district library centers or contract for the provision of library services with other district library centers.



Section 9315 - Development of local libraries

(a) Vote on library tax; approval.--The qualified voters of a municipality shall determine at a special election whether to establish an annual special library tax on all taxable property of the municipality for the establishment of, maintenance of and aid to a local library under the following procedures:

(1) Subject to paragraph (2), the municipal officers of a municipality may submit to the qualified voters the question of the library tax at any time.

(2) If petitioned for by 3% of the number of individuals who voted in the last preceding general or municipal election, the municipal officers of a municipality shall submit to the qualified voters the question of the library tax.

(3) A special election under this subsection shall be held at the time of the next general, municipal or primary election that occurs not less than 60 days from:

(i) the date of the decision of the municipal officers to submit the question of the library tax; or

(ii) the date of submission of the petition under paragraph (2).

(4) If the majority of votes cast approves of the library tax, at the first meeting following the official announcement of the results of the election, the municipal officers shall:

(i) Take the necessary steps to levy and collect the tax.

(ii) Appoint a board of library directors to have exclusive control of the library and library tax revenue as provided in section 9318 (relating to local library governance).

(b) Timing and amount of tax rate.--The following shall apply:

(1) Subject to paragraph (2), the library tax established under this section shall be an annual tax which shall remain in effect until another vote is taken to change it.

(2) The municipal officers of the municipality that have approved the library tax may increase the rate without submitting the question to the voters.

(c) Levy and collection.--The library tax shall be levied and collected in the same manner as other taxes in the municipality and shall be in addition to all other taxes, unless the municipality incorporates the library tax in the general levy.

(d) Use of tax proceeds.--The library tax may not be used for any purpose other than the establishment of, maintenance of and aid to a local library.

(e) Contract for library service.--The following shall apply:

(1) A municipality may contract with the managers or owners of an existing local library for public library service to the residents of the municipality, whether the library is located in the same or another municipality. The contract may be renewed as permitted by the terms of the contract.

(2) The municipal officers of a municipality may make appropriations from current municipal revenue or moneys raised by the library tax to pay the contractual obligations under paragraph (1).

(3) If a special library tax is levied, all income from the tax shall be used for the establishment of, maintenance of and aid to the local library with which the municipal officers have entered into contract.

(f) Limitation on establishment of new libraries.--The following shall apply:

(1) No new library may be established under the provisions of this chapter in any municipality where there is a local library which:

(i) is open to the use of all the residents of the municipality; and

(ii) meets the minimum standards recommended by the State Librarian as conditions for participation in State aid.

(2) All State aid authorized under this chapter shall be given to an existing local library meeting the provisions of paragraph (1).

(g) Multiple libraries in municipality.--If two or more libraries receive State aid from the same municipality and were established on or before July 20, 1917, any appropriation authorized by this chapter shall be divided between those libraries according to the terms of any agreement previously entered into between those libraries and approved by the State Librarian.



Section 9316 - Acquisition of real property for library purposes

(a) Purchase or lease of real property.--A municipality may acquire lands and buildings for local library purposes by the:

(1) purchase, setting apart or lease of lands and buildings or parts of buildings already owned by the municipality;

(2) erection of buildings; or

(3) alteration of existing buildings to make them suitable for local library purposes.

(b) Acquisition costs.--A municipality may provide for the cost of an acquisition under subsection (a) in the same manner as other buildings are acquired for use for municipal purposes.

(c) Use of library tax proceeds.--If a municipality has authorized a library tax, the directors of the library may remit any funds accumulated in excess of the necessary costs of establishing, maintaining or aiding the library to the municipal officers of the municipality, which funds shall be used for the purposes provided in subsection (a).

(d) Taking of private property.--A municipality may, by ordinance or resolution, purchase, enter upon and appropriate private property within its limits for the purpose of erecting or enlarging public library buildings.

(e) Board of viewers.--The court of common pleas shall appoint a board of viewers for the assessment of damages caused by the taking of private property for public library purposes if:

(1) a petition is filed by the municipal officers or any interested person; and

(2) the municipality and the owners of the private property cannot agree on the compensation to be paid for the property.

(f) Viewing proceedings.--The proceedings before the board of viewers for the allowance of damages for property taken, injured or destroyed and the proceedings upon its report shall be as provided in other cases where such municipality appropriates private property for municipal purposes.

(g) Bond issue.--The qualified voters of a municipality shall determine at a special election whether to execute a bonded indebtedness for purchasing grounds and erecting buildings for library purposes under the following procedures:

(1) If petitioned for by 5% of the registered voters of a municipality, the municipal officers of a municipality shall submit to the qualified voters the question of execution of a bonded indebtedness.

(2) A special election under this subsection shall be held at the time of the next general, municipal or primary election.



Section 9317 - County libraries and library taxes

(a) Establishment prohibited in certain cases.--If a locality maintains a library that is not part of the direct service area of a county library, no county library may be established or maintained and no county library tax may be imposed unless, prior to establishment of any library tax, the municipal officers of that locality or the board of trustees or managers of any endowed or association library in that locality that was not established under this chapter or any of its predecessors have:

(1) signified the intent by ordinance or resolution to become part of the direct service area of the county library and merge any existing library in the locality with the county library; or

(2) contracted with the county commissioners as to the terms and conditions under which the existing library will become a part of the direct service area of the county library.

(b) Use of books and other property.--Title to the books and other property of a library that is supported by a locality or any endowed library or association library in that locality that was not established under this chapter or its predecessors shall remain with locality or with the board of trustees or managers. The books and other property may be used by the county library in accordance with the terms of a written agreement between the county commissioners and the municipal officers or board of trustees or managers of the library that is supported by the locality. Title to the books and other property may be transferred to the county library.

(c) Merger at a later date.--If a direct service area of a county library is established and a locality has not joined in its establishment, the locality may join the direct service area at a later date if the municipal officers or the board of trustees or managers of that library enter into an agreement with the county board of library directors to merge its facilities with the county library.

(d) Imposition of county library tax restricted.--No county library tax may be levied on any property in a locality that:

(1) Maintains a local library by public tax funds.

(2) Prior to the levy of the county library tax, has not elected to join the direct service area of the county library.

(e) Referendum to separate from county library.--If a locality has established and maintained a separate local library and a county library also exists at that time, the qualified voters of the locality shall determine at a special election whether the locality shall be a part of the direct service area of the county library and be subject to any tax for the establishment of, maintenance of and aid to the county library under the following procedures:

(1) If petitioned for by 3% of the number of individuals voting in the last preceding general or municipal election in the locality, the officers of the locality shall submit the question to the qualified voters.

(2) A special election under this subsection shall be held at the time of the next general, primary or municipal election that occurs not less than 60 days from the date of the submission of the petition.

(3) A special election under this subsection shall be held no more than once in five years.

(4) If the majority of votes cast approves the removal of the locality from the direct service area of the county library and the imposition of the county library tax, the locality shall no longer be a part of the direct service area of the county library and shall not be subject to the levy and payment of any county library tax.



Section 9318 - Local library governance

(a) Board of library directors.--The following shall apply:

(1) A local library established under this chapter or the former act of June 14, 1961 (P.L.324, No.188), known as The Library Code, shall be governed exclusively by a board of library directors as follows:

(i) Except as provided in subparagraph (ii), the board shall be composed of not fewer than five nor more than seven members.

(ii) If two or more municipalities contribute to the establishment of, maintenance of and aid to a local library, the municipalities may appoint a maximum of nine members to serve on the board as they mutually agree.

(2) The municipal officers of a municipality shall appoint a majority of the members of the local library board if the municipality maintains or aids a local library that is established:

(i) after June 14, 1961; and

(ii) by deed, gift or testamentary provision or in any manner other than under section 9351 (relating to financial support for libraries authorized) or 9352 (relating to popular subscription).

(3) The municipal officers of a municipality shall not appoint more than two members of the local library board if the municipality maintains or aids a local library that was established prior to June 14, 1961, by deed, gift or testamentary provision or by any association, corporation or group.

(b) Appointment; terms of office.--

(1) The municipal officers of the municipality in which the local library is established shall appoint any members of the board and fill any vacancies on the board that they are authorized to appoint in subsection (a).

(2) A library director shall serve for a term of three years or until a successor is appointed.

(3) A vacancy on the board shall be filled for the unexpired term.

(c) Compensation.--No member of the board shall receive any salary for service as a director.

(d) Officers and agents.--The board shall elect a president, secretary and treasurer from its membership and any other officers and agents that the board deems necessary.

(e) Bond.--The treasurer of the board shall obtain a bond in an amount to be determined by the board to provide satisfactory surety to the municipality.

(f) Control of all funds.--Any money appropriated for the establishment or maintenance of a local library and all moneys, if any, received from other sources for the use of the library shall be under the exclusive control of and disbursed under the direction of the board.

(g) Cooperative plans.--The board may contract with the board of directors of another library to establish a cooperative plan for improving library services.

(h) Annual report.--The following shall apply:

(1) The board and any library receiving municipal appropriations shall make an annual report to the proper municipal authorities of:

(i) Any moneys received by the library from the municipality.

(ii) Any disbursements of moneys received by the library from the municipality.

(iii) The accounts of the treasurer of the board, which shall be audited in the same manner as other municipal expenditures.

(2) The annual report shall include:

(i) An itemized statement of all receipts from all sources.

(ii) All expenditures.

(iii) A description of the condition of the library and any branches.

(iv) An accounting of the volumes, maps, pamphlets and other materials of the library, including:

(A) The total number of materials in the library's possession.

(B) The number of materials added by purchase, gift or otherwise.

(C) The number of materials lost or withdrawn.

(v) The number of registered borrowers and readers.

(vi) A statement of the circulation of materials.

(vii) Any other information and suggestions as the board desires.

(3) A copy of each annual report shall be sent to the State Library.

Cross References. Section 9318 is referred to in sections 9315, 9352 of this title.



Section 9319 - Certification of library personnel

(a) Categories of personnel.--The State Librarian shall certify library personnel according to the following categories and with the following qualifications:

(1) Library assistants shall have two years of college education in addition to in-service library training.

(2) Provisional librarians shall have a college degree and introductory education in library service.

(3) Professional librarians shall have a college degree in addition to one or more academic years of professional library education.

(b) Equivalent experience.--The State Librarian may promulgate rules and regulations providing for the certification of persons in the categories set forth in subsection (a) based on actual library experience as equivalent to the minimum educational requirements under subsection (a).

(c) Continuing education.--The State Librarian may promulgate rules and regulations relating to continuing education requirements for library assistants, provisional librarians and professional librarians.

(d) Excepted personnel.--This section does not apply to clerks, typists, volunteer workers or other personnel who do not need special library training.



Section 9320 - Collaborative ventures

(a) Interlibrary cooperative programs.--The State Librarian shall provide financial support for the development and maintenance of cooperative programs from funds appropriated to the State Library for the purpose of:

(1) Supporting interlibrary cooperative programs.

(2) Promoting cooperation among various types of libraries.

(3) Preserving the existing financial support of any single type of library.

(b) Joint action by municipalities.--The following shall apply:

(1) Two or more municipalities may unite in establishing and maintaining a local library under the terms of an agreement entered into between them.

(2) The agreement shall be in writing and shall set forth:

(i) The purpose of the agreement.

(ii) The terms for support and control of the local library.

(iii) The conditions under which the agreement may be altered or terminated.

(3) The agreement is not valid until it is:

(i) Accepted by a majority vote of the municipal officers of each municipality that is a party to the agreement.

(ii) Signed by the proper officer of each municipality that is a party to the agreement.



Section 9331 - Qualification in general

(a) General rule.--A local library shall comply with standards under this chapter and regulations promulgated under this chapter regarding hours of operation, staffing, continuing professional development, collections expenditures and any other standards related to library operations.

(b) Submission of plan.--The following shall apply:

(1) Any local library desiring to receive State aid under this chapter shall submit a plan for the use of the funds to the State Librarian.

(2) No payments shall be made until the plan is approved by the State Librarian in accordance with rules and regulations approved by the advisory council.

(3) Subsequent changes and modifications in a library plan may be submitted at any time for approval by the State Librarian.

(c) Partial State aid.--A local library may receive partial State aid under this chapter, as determined by the State Librarian, if the local library:

(1) is not able to comply with all standards under this chapter and regulations promulgated under this chapter regarding hours of operation, staffing, continuing professional development, collections, expenditures and any other standards related to library operations; and

(2) is ineligible for a waiver pursuant to section 9332 (relating to waiver of standards).

(d) Participation in district library center cooperative program; referendum.--No State aid shall be given to a local library until the library participates in the district library center cooperative program through either of the following procedures:

(1) The local library board shall commit the library to participate in the district library center cooperative program, including attendance at district meetings and the use of interlibrary loans and interlibrary references.

(2) If the local library board does not act to participate in the district library center cooperative program:

(i) A petition regarding participation is circulated within the direct service area of the library and signed by at least 3% of the total number of persons voting in the last preceding general or municipal election.

(ii) The petition is presented to the municipal officers who shall forward the petition to the county board of elections.

(iii) After determining that the petition contains a sufficient number of signatures, the county board of elections places the question of participation in the district library center cooperative program on the ballot in the municipalities comprising the direct service area from which the petition was submitted.

(iv) A majority of the persons vote on the question in the affirmative.

(e) Internet access policy.--A local library that provides access to the Internet or an online service shall adopt a policy regarding access by minors to Internet and online sites that contain or make reference to explicit sexual materials as defined in 18 Pa.C.S. § 5903 (relating to obscene and other sexual materials and performances).



Section 9332 - Waiver of standards

(a) Triggering event.--If the Commonwealth appropriation for libraries in any fiscal year is less than that provided in the immediately preceding fiscal year, upon application by the board of directors of the local library, the State Librarian may waive standards under this chapter and regulations promulgated under this chapter regarding hours of operation, staffing, continuing professional development, collections expenditures and any other standards related to library operations.

(b) Board of directors resolution.--The following shall apply:

(1) The board of directors of a local library may adopt a resolution at a regularly scheduled meeting of the board to apply for a waiver of any standards as provided in subsection (a) if meeting those standards places an economic hardship on the library's operating budget.

(2) Prior to the adoption of policies or procedures for which a waiver is being sought under paragraph (1), the department shall approve the policies or procedures.

(c) Application form and contents.--The application for waiver shall:

(1) Be in a manner and in a form developed by the State Librarian.

(2) Specify the need for the waiver.

(3) Provide supporting data and information to explain the benefits to be obtained by the waiver.

(d) Review of waiver application.--The State Librarian shall have 30 days from receipt of an application submitted under this section to approve, disapprove or request modifications to the application.

(e) Deemed approval.--If the State Librarian fails to act within the time period allotted under subsection (d), the waiver shall be deemed approved.

(f) Effect of disapproval.--If the State Librarian disapproves the application for waiver, he shall transmit the basis for disapproval to the board of directors of the local library.

(g) Reapplication.--The board of directors of a local library may submit a revised application for waiver to the State Librarian.

(h) Contents of approval.--The State Librarian may approve a waiver application in whole or in part. As to any part of an approved waiver application, the approval shall detail the extent to which each affected standard, policy or procedure may be revised by the board of directors.

(i) Duration of waiver.--Each waiver shall be effective for the duration of the fiscal year for which it was requested.

Cross References. Section 9332 is referred to in sections 9331, 9342 of this title.



Section 9333 - State system of aid to libraries

(a) Establishment.--A system of State aid to assist in the support and maintenance of local libraries, county libraries, library systems, district library centers and Statewide library resource centers is established.

(b) Aid available to any local library or library system.--Subject to the standards and eligibility requirements under this chapter, the following categories of aid are available to any local library or library system:

(1) Quality libraries aid under section 9334 (relating to quality libraries aid).

(2) Incentive for excellence aid under section 9335 (relating to incentive for excellence aid).

(3) Equal distribution grants under section 9336 (relating to equal distribution grants).

(4) Equalization aid under section 9340 (relating to equalization aid).

(c) County libraries.--Subject to the provisions of section 9337 (relating to county coordination aid), a county library or library system may receive county coordination aid.

(d) Library centers.--A district library center or Statewide library resource center shall receive state aid subject to:

(1) Section 9338 (relating to district library center aid).

(2) Section 9339 (relating to Statewide library resource center aid).

(e) Allocation of annual appropriation.--Except as provided in section 9342 (relating to special rules for specific fiscal years), the Commonwealth's total annual appropriation for the system of State aid established by this chapter shall be allocated as follows:

(1) In each year that the Commonwealth's appropriation under this chapter equals or exceeds $17,500,000, 2.75% shall be allocated first for equalization aid.

(2) If paragraph (1) applies, the remainder of the appropriation and the entire appropriation in fiscal years in which paragraph (1) does not apply shall be allocated as follows:

(i) Twenty-five percent or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries or library systems which qualify for quality libraries aid shall be allocated as quality libraries aid.

(ii) Twenty-five percent or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries or library systems which qualify for incentive for excellence aid shall be allocated as incentive for excellence aid.

(iii) Five percent shall be allocated for equal distribution grants.

(iv) Ten percent shall be allocated for county coordination aid.

(v) Thirty percent or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries or library systems which are served by a district library center shall be allocated for district library center aid.

(vi) Five percent shall be allocated for Statewide library resource center aid.

Cross References. Section 9333 is referred to in sections 9336, 9341, 9343, 9344 of this title.



Section 9334 - Quality libraries aid

(a) Regular financial effort required.--To qualify for quality libraries aid, a local library or library system shall make a minimum financial effort of $5 per capita for each person residing in the municipalities that will be part of the direct service area in which the library is applying for aid.

(b) Exception for economically distressed municipalities.--A local library or library system which applies for State aid on behalf of an economically distressed municipality, as defined in section 9340(b) (relating to equalization aid), shall expend a minimum of $2 per capita for each person residing in the municipality.

(c) Standards.--To receive aid under this section, a local library or library system shall meet the following basic standards:

(1) The local library or library system shall participate in the Access Pennsylvania Statewide Library Card Program, as provided by rules and regulations promulgated under this chapter.

(2) The local library or library system shall lend materials free of charge on a reciprocal basis to all types of libraries in this Commonwealth.

(3) The local library or library system shall provide interlibrary loans free of charge to residents of the library's direct service area.

(4) Unless the State Librarian promulgates rules and regulations after the effective date of this section that require different hours of operation, the local library or library system shall be open for service for the following minimum number of hours:

(i) At least 26 hours per week during those times best suited to the needs of residents of its service area, including at least six hours during the weekend period beginning on Saturday and ending on Sunday.

(ii) Weekend hours may be reduced to four hours during time periods as community-use patterns warrant, for a maximum of ten weeks per year.

(5) The library director of the local library or library system shall annually attend at least eight hours of continuing education programs approved by the Office of Commonwealth Libraries.

(6) The local library or library system shall participate in the county library plan for the coordination of countywide services. In the absence of a county library, the local library or library system shall participate in the development of a coordinated county services plan with the district library center serving the municipalities in which the local library or library system is located. The State Librarian may on a case-by-case basis grant a waiver of participation in certain provisions of the plan.

(d) Allocation method.--Quality libraries aid shall be allocated to qualifying local libraries and library systems on a per capita basis in the following manner:

(1) The annual allocation of funds available for quality libraries aid shall be divided by the total population on which all libraries and library systems qualify for State aid to yield a per capita amount of quality libraries aid.

(2) The per capita amount of quality libraries aid calculated in paragraph (1) shall be multiplied by the total population residing within the municipalities served by a library or library system which qualifies for aid.

Cross References. Section 9334 is referred to in sections 9302, 9311, 9333, 9335, 9336, 9337 of this title.



Section 9335 - Incentive for excellence aid

(a) Regular financial effort required.--To qualify for incentive for excellence aid, a local library or library system shall make a financial effort greater than $5 per capita for each person residing in the municipalities that will be part of the direct service area in which the library is applying for aid.

(b) Standards.--To receive aid under this section, a local library or library system shall meet the following minimum standards:

(1) The local library or library system shall qualify for quality libraries aid under section 9334 (relating to quality libraries aid).

(2) The local library or library system shall annually spend not less than 12% of its operating budget on collections, excluding costs of an unusual, emergency or nonrecurring nature. A local library or library system that spends more than 12% in the year in which it qualified for incentive for excellence aid shall increase the total amount spent on collections each succeeding year by the lesser of:

(i) five percent of its operating budget; or

(ii) the percentage increase in the appropriation for improvement of library services.

(3) Unless the State Librarian promulgates rules and regulations after the effective date of this section that require different hours of operation, the local library or a member library within a library system shall be open for full services for the following minimum number of hours:

(i) At least 45 hours per week during those times best suited to the needs of residents of its service area, including at least seven hours during the weekend period beginning on Saturday and ending on Sunday.

(ii) Weekend hours may be reduced to four hours during time periods as community-use patterns warrant, for a maximum of ten weeks per year.

(iii) A local library or member library within a library system may reduce total weekly hours by three hours per week during the ten-week period of reduced Saturday and Sunday hours if approved by the State Librarian.

(4) The local library or member library within a library system shall require at least six hours of continuing education every two years for paid staff working at least 20 hours per week in direct support of the library service.

(c) Allocation method.--The annual allocation of funds available for incentive for excellence aid shall be allocated proportionately to qualifying local libraries or library systems as follows:

(1) Tier 1 funding, which is up to 80¢ for each $1 per capita or portion thereof of surplus financial effort that a local library or library system shows that exceeds 100%, but does not exceed 150%, of the minimum financial effort required to receive quality libraries aid.

(2) Tier 2 funding, which is up to 10¢ for each $1 per capita or portion thereof of surplus financial effort that a local library or library system shows that exceeds 150%, but does not exceed 300%, of the minimum financial effort required to receive quality libraries aid. Eligibility for Tier 2 funding does not preclude receipt of Tier 1 funding.

(d) Offsets prohibited.--The following shall apply:

(1) Unless the State Librarian accepts evidence of substantial curtailment of financial ability of the community, a local library or library system may not use incentive for excellence aid to reduce its financial effort for normal and recurring operating costs.

(2) A plan for the use of incentive for excellence aid by a local library or library system may not be approved if the plan projects a decrease in local government support for normal and recurring operating costs from a previous level unless the State Librarian determines that the decrease is:

(i) directly attributable to a gift or endowment to a local library; or

(ii) there is a substantial decrease in the financial ability of the municipality on behalf of which the library or library system applied for aid.

Cross References. Section 9335 is referred to in sections 9302, 9311, 9333, 9337 of this title.



Section 9336 - Equal distribution grants

(a) Eligibility.--The following libraries shall be eligible for equal distribution grants:

(1) Each district library center which, in its capacity as a local or county library, has a population in its local or county direct service area that is 12% or less of the population of the designated direct service area of the entire district library center.

(2) Any local libraries and library systems that meet the eligibility requirements for quality libraries aid under section 9334 (relating to quality libraries aid).

(b) Additional funding.--After all eligible county libraries have been paid the total amounts for which they qualify under section 9337 (relating to county coordination aid) for the fiscal year, any funds remaining from the allocation for county coordination aid under section 9333(e)(2)(iv) (relating to State system of aid to libraries) shall be transferred and made a part of the allocation for equal distribution grants.

(c) Allocation method.--The following shall apply:

(1) Each eligible district library center shall receive 5¢ per capita for each person residing in the entire district.

(2) The balance of the funds available for equal distribution grants shall be divided equally among local libraries and library systems as determined in subsection (d).

(d) Calculation of grants to local libraries and library systems.--A local library and library system shall receive equal distribution grants determined as follows:

(1) The total amount of money allocated shall be divided by the number of local libraries, branch libraries and bookmobiles in this Commonwealth which achieve or exceed the applicable basic standards.

(2) Each library system shall receive an equal grant for each qualifying member local library, branch library and bookmobile.

(3) Each local library shall receive an equal grant for the central library and each qualifying branch library and bookmobile.

Cross References. Section 9336 is referred to in sections 9302, 9333, 9337 of this title.



Section 9337 - County coordination aid

(a) General matching rule.--In the case of a county library or library system in a county of the second through eighth class, State aid shall be given in an amount measured by the amount appropriated by the county government from county moneys and shall be determined as follows:

Class of County

Percentage Match

2

5%

2A and 3

30%

4

50%

5

50%

6

100%

7

100%

8

100%

(b) Source of county moneys.--County moneys appropriated by the county government to the county library or library system may consist of funds from:

(1) the county general fund;

(2) a special library tax;

(3) a district established under section 3110-B of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code, for the support and maintenance of the county library; or

(4) other sources.

(c) Payments to county libraries or library systems in counties of the second through eighth class.--The following shall apply:

(1) A county library or library system in a county of the second through eighth class shall be paid the greater of either:

(i) an amount equal to the percentage match in subsection (a) multiplied by the level of county support paid; or

(ii) an amount equal to the amount paid under section 9342(b)(1) (relating to special rules for specific fiscal years), provided that:

(A) the amount paid under section 9342(b)(1) was 10% above the amount of county coordination aid received by the county in fiscal year 1999-2000; and

(B) the level of county support paid is maintained.

(2) If the level of county support decreases from the previous fiscal year, then the amount paid under this subsection shall be an amount equal to the percentage match in subsection (a) for the county multiplied by the reduced level of county support paid.

(d) Priority of payments.--The following shall apply:

(1) Payments to a county library or library system in a county of the second through seventh class shall be made from the funds remaining after payments have first been made to all county libraries or library systems in counties of the eighth class as provided in subsection (c) and shall be an amount equal to the level of county support as calculated under subsection (c) for each class of county.

(2) If the funds remaining after payments are made to counties of the eighth class as provided in subsection (c) are insufficient to pay the total amount for which each county library and library system in counties of the second through seventh class qualifies, then each shall be paid proportionately from the funds remaining.

(e) Use of funds.--A county library or library system shall expend funds received under this section to implement a countywide cooperative plan to improve and extend service. The plan shall coordinate areas of library service and administration, including library resources and collections, technology, personnel and services to children, adults and special populations.

(f) Recipients of payments.--County coordination aid shall be paid to the board of library directors in charge of each qualifying county library or library system.

(g) Annual report.--A report of the expenditure of State moneys received under this section shall be made annually to the county government and the State Librarian in such form as may be required by the State Librarian.

(h) Eligibility for other types of State aid.--Library systems may apply for additional amounts of State aid under sections 9334 (relating to quality libraries aid), 9335 (relating to incentive for excellence aid), and 9336 (relating to equal distribution grants).

Cross References. Section 9337 is referred to in sections 9333, 9336, 9338, 9342 of this title.



Section 9338 - District library center aid

(a) Eligibility.--Any library designated by the State Librarian to serve as a district library center shall qualify for an additional amount of State aid under this section.

(b) Allocation method.--The following shall apply:

(1) The amount of aid to be paid to each district library center shall be determined by multiplying the annual per capita rate set by the department by the number of persons residing in the district.

(2) No district library center shall receive less than $200,000.

(c) Standards.--A district library center shall meet the following standards to qualify for aid under this section:

(1) A district library center shall implement a program of service to local libraries through an agreement negotiated by representatives from the district library center, local libraries, library systems and the State Library. The program shall be implemented in accordance with district library center rules and regulations issued by the State Librarian.

(2) As part of the negotiated agreement, the district library center shall provide leadership, coordination and consultation to local libraries in the following areas:

(i) Continuing education for library staff.

(ii) Library services to youth.

(iii) Library services to special populations, including, but not limited to, individuals with disabilities, homebound individuals, the elderly and individuals who are deficient in basic literacy skills.

(iv) Information technology and library automation.

(v) Orientation and training for boards of directors of local libraries, library systems and district library centers.

(d) Countywide cooperative plan.--If there is no county library or library system in a county of the second through eighth class, the district library center shall coordinate the countywide plan for services described in section 9337(e) (relating to county coordination aid).

Cross References. Section 9338 is referred to in sections 9302, 9333 of this title.



Section 9339 - Statewide library resource center aid

(a) Eligibility.--Any library designated by the State Librarian to serve as a Statewide library resource center shall qualify for additional State aid under this section.

(b) Allocation method.--The allocation shall be divided equally among the libraries so designated.

(c) Powers and duties.--Statewide library resource centers shall disseminate information to Pennsylvanians to augment the collections and services of local libraries and district library centers through:

(1) Digitizing Pennsylvania resources from their extensive collections for Statewide accessibility and use via the Internet.

(2) Implementing for use by all Pennsylvanians an online reference service based on the specialized resources and staff expertise of the four Statewide library resource centers.

(3) Enhancing access to specialized online reference databases.

(4) Building major research collections and making them available to all residents of this Commonwealth on a Statewide basis via direct borrowing, interlibrary loan or onsite use.

Cross References. Section 9339 is referred to in section 9333 of this title.



Section 9340 - Equalization aid

(a) Eligibility.--A local library or library system shall qualify for equalization aid if it:

(1) Achieves or exceeds applicable basic standards.

(2) Maintains or exceeds its financial effort of the preceding year.

(3) Is supported by a municipality that is economically distressed.

(b) Economically distressed municipality.--A municipality shall be deemed economically distressed if it meets any one or more of the following criteria:

(1) It is a city, borough, town or township with a market value per capita below the fifth percentile of all such cities, boroughs, towns and townships, as certified annually by the State Tax Equalization Board.

(2) It is located in a county having a personal income per capita below the 15th percentile of all counties, as certified annually by the Department of Revenue.

(3) It is located in a county having an annual average unemployment rate above the 70th percentile of all counties, as determined annually by the Department of Labor and Industry.

(c) Per capita determination.--Population data to be used for determining market value per capita and personal income per capita, as provided for in this section, shall be the latest available data from the Federal Census Bureau for the direct service area of the local library or library system.

(d) Failure to meet certain eligibility requirements.--If a library or library system that is supported by an economically distressed municipality fails to maintain or exceed its financial effort of the preceding year, the library may still qualify for equalization aid if the State Librarian accepts evidence that the library or municipality did not attempt to substitute State funds for local effort.

(e) Allocation method.--The following shall apply:

(1) Twenty percent of the annual allocation for equalization aid shall first be distributed in equal amounts to all local libraries and members of library systems which qualify for equalization aid.

(2) The remainder of the annual allocation shall be distributed on a per capita basis to each local library and library system which qualifies for equalization aid by dividing the number of persons residing in the direct service area of each such local library or library system by the total number of such persons residing in the direct service areas of all qualifying local libraries or library systems and multiplying the result by the amount of the allocation to be distributed on a per capita basis.

(f) Maximum allotment.--As a result of the provisions of this section, no local library or library system shall receive more than one-third of the total annual appropriation for equalization aid in any year.

(g) Minimum allotment.--For each fiscal year that the Commonwealth's total annual appropriation for the system of State aid to libraries exceeds $17,500,000, no local library or library system shall receive less equalization aid as a result of the provisions of this section than that local library or library system received for equalization aid during the 1984-1985 fiscal year.

Cross References. Section 9340 is referred to in sections 9302, 9333, 9334 of this title.



Section 9341 - Transfer of funds among allocations

(a) General rule.--If necessary, the department may transfer funds among the allocations found in section 9333(e) (relating to State system of aid to libraries).

(b) Exception.--The aggregate amount transferred into or out of each allocation during a fiscal year shall not exceed 5% of the amount specifically allocated for any specific type of aid.



Section 9342 - Special rules for specific fiscal years

(a) Fiscal year 1999-2000.--State aid to libraries for fiscal year 1999-2000 shall be calculated as follows:

(1) Quality libraries aid shall be allocated from the amount resulting from the addition of the following:

(i) A hold-harmless amount equal to the amount allocated under section 303.1 of the former act of June 14, 1961 (P.L.324, No.188), known as The Library Code, for the fiscal year 1998-1999 from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(ii) Forty-seven percent of any increase in the Commonwealth's annual appropriation for grants to local libraries and library systems above the amount appropriated for fiscal year 1998-1999.

(2) Incentive for excellence aid shall be allocated from the amount resulting from the addition of the following:

(i) A hold-harmless amount equal to the amount allocated under section 303.4 of The Library Code for the fiscal year 1998-1999 from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(ii) Fifty-three percent of any increase in the Commonwealth's annual appropriation for grants to local libraries and library systems above the amount appropriated for fiscal year 1998-1999.

(3) County coordination aid shall be allocated from a hold-harmless amount equal to the amount allocated for aid to county libraries for fiscal year 1998-1999 from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(4) District library center aid shall be allocated from a hold-harmless amount to equal that amount allocated for aid to district library centers for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(5) Statewide library resource center aid shall be allocated from a hold-harmless amount to equal that amount allocated for aid to Statewide library resource centers for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(6) Equalization aid shall be allocated from a hold-harmless amount to equal that amount allocated for equalization aid for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(7) Equal distribution grants shall be allocated from a hold-harmless amount to equal that amount allocated for equal distribution grants to local libraries and library systems for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(b) Fiscal year 2000-2001.--State aid to libraries for fiscal year 2000-2001 shall be calculated as follows:

(1) County coordination aid to a county library or library system in counties of the eighth class shall consist of an amount equal to the greater of:

(i) The percentage match in section 9337(a) (relating to county coordination aid) multiplied by the level of county support paid.

(ii) Ten percent above the amount paid under section 303.7(c)(1) of The Library Code in fiscal year 1999-2000.

(2) County coordination aid to a county library or library system in counties of the second through seventh class shall not be less than ten percent above the amount paid to it under section 303.7(c)(2) of The Library Code in fiscal year 1999-2000.

(c) Fiscal year 2003-2004.--State aid to libraries for fiscal year 2003-2004 shall be calculated as follows by adding the amounts calculated under paragraphs (1) and (2):

(1) The amount of district library center aid that the library received in fiscal year 2002-2003 divided by $13,018,810 and multiplied by $6,509,405.

(2) The sum of the amount of quality libraries aid, incentive for excellence aid, county coordination aid, Statewide library resource center aid, equalization aid and equal distribution grants that the library received in fiscal year 2002-2003 divided by $62,270,190 and multiplied by $41,279,595.

(d) Fiscal year 2004-2005.--State aid to libraries for fiscal year 2004-2005 shall be calculated as follows:

(1) Any district library center established during fiscal year 2003-2004 shall receive $126,000.

(2) Any district library center from whose service area a new district library center was established during fiscal year 2003-2004 shall receive $317,662.

(3) Any district library center not qualifying for funding under paragraph (1) or (2) shall receive the amount the library received in fiscal year 2003-2004 under subsection (c)(1) multiplied by 120%.

(4) Any library that received funding in fiscal year 2003-2004 under subsection (c)(2) shall receive that same amount in fiscal year 2004-2005.

(5) Any library that receives funding under paragraph (4) shall receive an additional amount as calculated below:

(i) The amount calculated by adding paragraphs (1), (2), (3) and (4) shall be subtracted from the amount of the total appropriation available for the improvement of library services in fiscal year 2004-2005.

(ii) The amount of funding that the library received in fiscal year 2003-2004 under subsection (c)(2) shall be multiplied by the result obtained in subparagraph (i).

(iii) The result obtained in subparagraph (ii) shall be divided by the sum of the amount of funding provided to all libraries under subsection (c)(2) in fiscal year 2003-2004.

(6) The total amount of funding under this subsection shall be determined by adding paragraphs (1), (2), (3), (4) and (5).

(e) Fiscal year 2005-2006.--State aid to libraries for fiscal year 2005-2006 shall be the total of the results calculated under paragraphs (1), (2) and (3) as follows:

(1) An amount equal to the State aid allocation for fiscal year 2004-2005 under subsection (d).

(2) An aid to local libraries supplement to be calculated as follows:

(i) the amount of funding that the library received in fiscal year 2004-2005 under subsection (d)(4) and (5) shall be multiplied by $1,752,000; and

(ii) the result obtained under subparagraph (i) shall be divided by the sum of the amount of funding provided to all libraries under subsection (d)(4) and (5) in fiscal year 2004-2005.

(3) A district center restoration supplement to be calculated as follows:

(i) the total amount of funding that the library received in fiscal year 2004-2005 under subsection (d)(1), (2) and (3) shall be multiplied by $1,696,000; and

(ii) the result obtained under subparagraph (i) shall be divided by the sum of the amount of funding provided to all libraries under subsection (d)(1), (2) and (3) in fiscal year 2004-2005.

(f) Fiscal year 2006-2007.--State aid to libraries for fiscal year 2006-2007 shall be calculated as follows:

(1) A library that received quality libraries aid, incentive for excellence aid, county coordination aid, Statewide library resource center aid, equalization aid and equal distribution grants in fiscal year 2002-2003 shall receive the same amount the library received in fiscal year 2002-2003.

(2) A district library center that received district library center aid in fiscal year 2002-2003 shall receive the same amount the library received in fiscal year 2002-2003, except as follows:

(i) A district library center receiving funding under subsection (d)(1) shall receive $210,000.

(ii) A district library center receiving funding under subsection (d)(2) shall receive $529,437.

(3) At the discretion of the State Librarian, the sum of $126,141 shall be made available as State aid to be paid to a library that has become eligible to receive State aid but did not receive funding under paragraphs (1) or (2).

(4) The total amount of funding under this subsection shall be determined by adding paragraphs (1), (2) and (3).

(5) After distribution of funds calculated under paragraph (4), any remaining unallocated funds may be distributed at the discretion of the State Librarian.

(g) Fiscal year 2007-2008.--Each library that received a State aid allocation for fiscal year 2006-2007 that complies with the standards under this chapter relating to hours of operation, continuing professional development, collections expenditures and any other standards related to library operations shall be eligible for State aid in fiscal year 2007-2008, calculated by adding the following:

(1) An amount equal to the State aid allocation for fiscal year 2006-2007 pursuant to subsection (f).

(2) An equal distribution grant supplement to be provided to each local library, qualifying branch library and bookmobile, determined by dividing $250,000 by the total number of all local libraries, branch libraries and bookmobiles.

(3) After distribution of State aid to libraries under this subsection, any remaining unallocated funds may be distributed at the discretion of the State Librarian.

(h) Fiscal year 2008-2009.--Each library that received a State aid allocation for fiscal year 2007-2008 under subsection (g) and which complies with the standards contained under this chapter relating to hours of operation, continuing professional development, collections expenditures and any other standards related to library operations shall be eligible for State aid in fiscal year 2008-2009, calculated as follows:

(1) The total amount of funding that the library received in fiscal year 2007-2008 under subsection (g) shall be:

(i) divided by the total State aid subsidy for fiscal year 2007-2008; and

(ii) the result obtained in subparagraph (i) multiplied by the total State aid subsidy for fiscal year 2008-2009.

(2) After distribution of State aid to libraries under paragraph (1), any remaining unallocated funds may be distributed at the discretion of the State Librarian.

(i) Fiscal year 2009-2010.--State aid to libraries for fiscal year 2009-2010 shall be calculated as follows:

(1) The sum of the amount of funding that the library received in fiscal year 2007-2008 under subsection (g) shall be divided by the total State aid subsidy for fiscal year 2007-2008.

(2) The result obtained under paragraph (1) shall be multiplied by the total State aid subsidy for fiscal year 2009-2010.

(3) Following distribution of funds appropriated for State aid to libraries, any remaining funds may be distributed at the discretion of the State Librarian.

(4) If funds appropriated for State aid to libraries in fiscal year 2009-2010 are less than funds appropriated in fiscal year 2002-2003, the State Librarian may waive standards as prescribed in section 9332 (relating to waiver of standards).

(5) Each library system receiving State aid under this subsection may distribute the local library share of that aid in a manner as determined by the board of directors of the library system, except that this paragraph shall not apply to a library system operating in a county of the second class.

(j) Fiscal year 2010-2011.--State aid to libraries for fiscal year 2010-2011 shall be calculated as follows:

(1) The sum of the amount of funding that the library received in fiscal year 2009-2010 under subsection (i) divided by the total State-aid subsidy for fiscal year 2009-2010.

(2) The result obtained under paragraph (1) multiplied by the total State-aid subsidy for 2010-2011.

(3) Following distribution of funds appropriated for State aid to libraries, any remaining funds may be distributed at the discretion of the State Librarian.

(4) If funds appropriated for State aid to libraries in fiscal year 2010-2011 are less than funds appropriated in fiscal year 2002-2003, the State Librarian may waive standards as prescribed under section 9332.

(5) Each library system receiving State aid under this subsection may distribute the local library share of that aid in a manner as determined by the board of directors of the library system, except that this paragraph shall not apply to a library system operating in a county of the second class.

(k) Fiscal year 2013-2014.--Each library subject to this part shall be eligible for State aid for fiscal year 2013-2014 as follows:

(1) Funds appropriated for libraries shall be distributed to each library under the following formula:

(i) Divide the amount of funding that the library received in fiscal year 2012-2013 under section 2319 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, by the total State-aid subsidy for fiscal year 2012-2013.

(ii) Multiply the quotient under subparagraph (i) by the total State-aid subsidy for 2013-2014.

(2) Following distribution of funds appropriated for State aid to libraries under paragraph (1), any remaining funds may be distributed to libraries at the discretion of the State Librarian.

(3) If funds appropriated for State aid to libraries in fiscal year 2013-2014 are less than funds appropriated in fiscal year 2002-2003, the State Librarian may waive standards as prescribed under section 9332.

(4) (i) Each library system receiving State aid under this subsection may distribute the local library share of that aid in a manner as determined by the board of directors of the library system.

(ii) In the case of a library system that contains a library operating in a city of the second class, changes to the distribution of State aid to the library shall be made by mutual agreement between the library and the library system.

(5) In the event of a change in district library center population prior to the effective date of this section as a result of:

(i) a city, borough, town, township, school district or county moving from one library center to another; or

(ii) a transfer of district library center status to a county library system,

funding of district library center aid shall be paid based on the population of the newly established or reconfigured district library center.

Cross References. Section 9342 is referred to in sections 9333, 9337 of this title.



Section 9343 - Basic aid to local libraries

(a) Allocation.--For eligible fiscal years up to and through the 1998-1999 fiscal year, 25% of the Commonwealth's total annual appropriation for the system of State aid established under section 9333 (relating to State system of aid to libraries), or a minimum of 25¢ per capita for each person residing in the municipalities of the libraries which qualify for basic aid, shall be allocated as basic aid.

(b) Minimum financial effort.--

(1) Any local library which makes a minimum financial effort equal to one-half mill, for the municipalities on behalf of which it applies for aid, or $2 per capita for each person residing in those municipalities, whichever is less, and achieves the basic standards, shall qualify for basic State aid. The aid shall not be less than 25¢ for each person residing in the municipalities.

(2) If the allocation for basic aid exceeds the amount necessary to pay the minimum rate, the entire allocation shall be distributed at a per capita rate which shall be determined by dividing the allocation by the number of persons in this Commonwealth on behalf of which local libraries and library systems apply and qualify for basic aid. In the first year in which a library applies for State aid, it shall qualify by making a minimum financial effort equal to one-quarter mill, or $1 per capita for each person residing in the municipalities, whichever is less.

(c) Qualification.--

(1) In each of the succeeding five years, the library shall qualify for maximum State aid only when it increases its financial effort by the following scale of percentages of the difference between the financial effort with which the library initially qualified for State aid and a financial effort equal to one-half mill, or $2 per capita for each person residing in the municipalities for which it applies for aid, whichever is less:

1st succeeding year-20%;

2nd succeeding year-40%;

3rd succeeding year-60%;

4th succeeding year-80%; and

5th succeeding year-100%.

(2) If the increase in any year is less than the percentage specified under paragraph (1), the amount of State aid shall be reduced by a percentage equal to one-fifth of the percentage which the difference between the required increase and the actual increase bears to the required increase multiplied by the number of years of participation in State aid beyond the first year.

(d) Ineligibility.--After the fifth succeeding year, a local library shall not be eligible for further State aid unless it makes a financial effort equal to one-half mill for the municipalities on behalf of which it applies for aid, or $2 per capita for each person residing in those municipalities, whichever is less.



Section 9344 - Incentive aid to local libraries

(a) Allocation.--For eligible fiscal years up to and through the 1998-1999 fiscal year, 25% of the Commonwealth's total annual appropriation for the system of State aid established under section 9333 (relating to State system of aid to libraries), or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries which qualify for incentive aid, shall be allocated as incentive aid.

(b) Incentive aid.--

(1) Any local library or library system which makes a minimum financial effort equal to one-half mill, or $2 per capita for each person residing in its direct service area, whichever is less, and fulfills the minimum standards for local libraries or the minimum standards for library systems, whichever is applicable, shall qualify for incentive aid, which shall be in addition to all other amounts of aid provided under this section.

(2) Each qualifying library or library system shall receive incentive aid up to 50¢ for each $1 of surplus financial effort, but, if 50¢ per $1 of surplus financial effort is more than 25¢ per capita, the minimum incentive aid shall be 25¢ per capita for each person residing in the direct service area. If, after paying the minimum amount set forth under this section, there is a balance in the allocation, the balance shall be prorated among the libraries and library systems which qualify for a larger amount of aid at the rate of 50¢ for each $1 of surplus financial effort rather than at the rate of 25¢ per capita.



Section 9351 - Financial support for libraries authorized

(a) Municipalities empowered to support libraries.--The municipal officers of a municipality may establish a local library or aid in the maintenance of a local library established by deed, gift or testamentary provision for the use of the residents of the municipality through:

(1) Appropriations out of current revenue of the municipality.

(2) Money raised by the levy of a special library tax.

(b) Special library tax.--

(1) A special library tax may be:

(i) levied on the taxable property of the municipality; or

(ii) levied and collected with the general taxes.

(2) A special library tax may not be levied on residents of a municipality which appropriates funds or levies a tax for the support of a local library that is located within the municipality but is not a part of the direct service area of a county library.

(3) Imposition of a special library tax shall not prevent a municipality from also making appropriations for library purposes.

(4) Income from a special library tax shall be used for the support and maintenance of the local library.

Cross References. Section 9351 is referred to in section 9318 of this title.



Section 9352 - Popular subscription

(a) Authorization.--The residents of a municipality may raise a fund equal to or exceeding the gross amount of a three-mill tax on taxable property in the municipality by popular subscription.

(b) Acceptance by municipality.--If the fund raised by popular subscription is offered to the municipality for the purpose of establishing a local library, the municipal officers of the municipality shall accept the fund and use it for the sole purpose of establishing a local library.

(c) Limitation on subscribers.--No more than 2% of the fund raised by popular subscription may be subscribed by one individual or organization.

(d) Payment of subscription.--The subscription may be made payable in four quarterly payments and shall be in a form that is collectible by legal process if necessary.

(e) Control of fund.--Upon receipt of the fund authorized under subsection (a), the municipal officers shall immediately place the fund under the control of a board of library directors appointed under section 9318 (relating to local library governance).

(f) Library tax.--The municipal officers shall levy and collect a tax at the annual rate of not less than one and one-half mills annually on taxable property in the municipality for the purpose of maintaining a library established under the provisions of this section.

Cross References. Section 9352 is referred to in section 9318 of this title.



Section 9353 - Gifts and donations

(a) Power to hold property.--A municipality or corporation that owns or manages a local library may take and hold real or personal property for library purposes.

(b) Transfer of title.--A person wishing to donate books, money or real or personal property for the benefit of a local library may vest the title to that property in the municipality or corporation having control of the affairs of the library, to be held and controlled by the municipality or corporation according to the terms of the deed, gift, devise or bequest.

(c) Fiduciary capacity.--The municipality or corporation shall perform its duties under this section in a fiduciary manner.

(d) Control of property.--Unless the terms of the donation, deed, gift, devise or bequest specify otherwise, the board of library directors or the corporation shall control and administer the property received under this section.



Section 9371 - Free use of libraries

(a) Residents and taxpayers.--Each library established or maintained under this chapter shall be free for the use of the residents and taxpayers of the municipality in which it is located.

(b) Nonresidents.--The board of library directors may extend library privileges to persons not residing in the municipality upon the terms and conditions that the board prescribes.

(c) Terms of usage.--Usage of the library shall be subject to reasonable rules and regulations adopted by the board of library directors.

(d) Loss of privileges.--The board of library directors may exclude from the use of the library a person who willfully violates the rules and regulations adopted under subsection (c).



Section 9372 - Tax exempt status

(a) Exemption from local taxes.--

(1) Subject to paragraph (2), the following shall be exempt from county, city, borough, town, township, school, bounty, poor or head taxes:

(i) A building owned and occupied by a local library.

(ii) The land on which a local library stands.

(iii) Land that is immediately and necessarily appurtenant to a local library.

(2) Paragraph (1) applies even if some portion of the building or land yields rental income to the corporation or association managing the library, if the net rental receipts of the corporation or association are used solely to maintain the library.

(b) Exemption from inheritance taxes.--A gift, devise, grant or endowment made to a local or national library shall be free from collateral inheritance tax.

(c) Exemption for investment interest.--A gift, endowment or fund of a local library which is invested in an interest-bearing security shall be exempt from State tax on money at interest, if that income is used solely for the purchase of books or the maintenance of the library.



Section 9373 - Commonwealth publications

(a) Documents depository libraries.--The State Librarian shall designate State document depository libraries to receive Commonwealth publications.

(b) Collection and distribution.--The Department of General Services shall direct each department, board, commission or agency of the Commonwealth to supply it with copies of each publication remaining after regular distribution according to existing allocations, up to a maximum of 250 copies. The Department of General Services shall forward, as soon as practicable, a copy of each publication to those libraries designated by the State Librarian under subsection (a).

(c) Eligible libraries.--A public library, school library, junior college or community college library, university library or historical society library in this Commonwealth shall be eligible to receive free copies of the publications.

(d) Recall of publications.--The Commonwealth may recall a publication if its copy is destroyed, damaged or lost.

(e) Documents published under the Commonwealth Documents Law.--This section shall not apply to the distribution of documents published under the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law. With the approval of the advisory council, the State Librarian shall make recommendations from time to time to the Joint Committee on Documents concerning criteria for the distribution to libraries of documents published under the Commonwealth Documents Law.



Section 9374 - Selection of materials

(a) Counseling by State Librarian.--The powers and duties of the State Librarian relating to counseling local libraries in the selection of resources of books and other materials contained in section 9311(b)(6)(ii) (relating to State Library and State Librarian) shall not restrict or limit local libraries in their choice of resources that have not been determined as a result of counseling.

(b) Rules and regulations restricted.--No rule or regulation promulgated under the authority of this chapter shall directly or indirectly prohibit the inclusion in a library's collections of a particular book, periodical, material, the works of a particular author or the expression of a particular point of view.



Section 9375 - Privacy of circulation records

Records of the following institutions which relate to the circulation of library materials and contain the names or other personally identifying information of users of the materials shall be confidential and may not be made available to anyone except by a court order in a criminal proceeding:

(1) The State Library.

(2) A local library established or maintained under the provisions of this chapter.

(3) The library of a university, college or educational institution chartered by the Commonwealth.

(4) The library of a public school.

(5) A library established and maintained under a law of this Commonwealth.

(6) A branch reading room, deposit station or agency operated in connection with a library described in this section.



Section 9376 - Damage to library materials

(a) Offenses defined.--A person who willfully cuts, mutilates, marks or otherwise injures a book, pamphlet, magazine, newspaper, manuscript, map or other property of or on deposit with any of the institutions under subsection (c) shall, upon conviction, be subject to the same penalties as provided for in 18 Pa.C.S. § 6708 (relating to retention of library property after notice to return).

(b) Disposition of fines.--Fines collected under a conviction under this section shall be distributed for the use of the library against which the offense was committed.

(c) Applicability.--This section applies to materials from any of the following institutions:

(1) The State Library.

(2) A local library established or maintained under this chapter.

(3) The library of a university, college or educational institution chartered by the Commonwealth.

(4) The library of a public school.

(5) A library established and maintained under a law of this Commonwealth.

(6) A branch reading room, deposit station or agency operated in connection with a library described in this section.









Title 25 - ELECTIONS

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 25 were added January 31, 2002, P.L.18, No.3, effective in 45 days.

Enactment. Part II was added January 31, 2002, P.L.18, No.3, effective immediately.

Enactment. Part IV was added January 31, 2002, P.L.18, No.3, effective in 45 days unless otherwise noted.

Special Provisions in Appendix. See sections 2 and 6 of Act 3 of 2002 in the appendix to this title for special provisions relating to establishment and implementation of SURE system and continuation of Pennsylvania Voter Registration Act.

Special Provisions in Appendix. See section 3 of Act 3 of 2002 in the appendix to this title for special provisions relating to application of provisions relating to SURE system.

Special Provisions in Appendix. See section 2 of Act 3 of 2002 in the appendix to this title for special provisions relating to establishment and implementation of SURE system.

Enactment. Part IX was added January 31, 2002, P.L.18, No.3, effective in 45 days.

Special Provisions in Appendix. See section 6 of Act 3 of 2002 in the appendix to this title for special provisions relating to continuation of Pennsylvania Voter Registration Act.



Appendix To Title

APPENDIX TO TITLE 25

ELECTIONS

Supplementary Provisions of Amendatory Statutes

2002, JANUARY 31, P.L.18, No.3

§ 2. Establishment and implementation of SURE system.

The Secretary of the Commonwealth shall promulgate regulations to establish and implement the SURE system in accordance with 25 Pa.C.S. § 1222 and to implement 25 Pa.C.S. Pt. IV. The promulgation of regulations under this section shall be exempt from:

(1) Section 204(b) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

(2) The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

Applicability. Section 20 of Act 150 of 2002 provided that section 201 of the act of July 31, 1968 (P.L.769, No.240), shall not apply to regulations under section 2.

Explanatory Note. Act 3 added Parts II, IV and IX of Title 25.

§ 3. Application of provisions relating to SURE system.

The following apply:

(1) The provisions of 62 Pa.C.S. shall apply to the development, establishment and implementation of the Statewide Uniform Registry of Electors (SURE) system required by 25 Pa.C.S. Ch. 12 Subch. B except as provided in this section.

(2) If a bidder or offeror, a prospective bidder or offeror or a prospective contractor is aggrieved in connection with the solicitation or award of the contract, he may protest to the head of the purchasing agency in writing.

(3) If the protestant is a bidder or offeror or a prospective contractor, the protest shall be filed with the head of the purchasing agency within seven days after the aggrieved bidder or offeror or prospective contractor knew or should have known of the facts giving rise to the protest, except that in no event may a protest be filed later than seven days after the date the contract was awarded. If the protestant is a prospective bidder or offeror, a protest shall be filed with the head of the purchasing agency prior to the bid opening time or the proposal receipt date. If a bidder or offeror, a prospective bidder or offeror or a prospective contractor fails to file a protest or files an untimely protest, the bidder or offeror, the prospective bidder or offeror or the prospective contractor shall be deemed to have waived its right to protest the solicitation or award of the contract in any forum. Untimely filed protests shall be disregarded by the purchasing agency.

(4) A protest shall state all grounds upon which the protestant asserts the solicitation or award of the contract was improper. The protestant may submit with the protest any documents or information it deems relevant to the protest.

(5) Within 15 days of receipt of a protest, the contracting officer may submit to the head of the purchasing agency and the protestant a response to the protest, including any documents or information he deems relevant to the protest. The protestant may file a reply to the response within ten days of the date of the response.

(6) The head of the purchasing agency or his designee shall review the protest and any response or reply and may request and review such additional documents or information he deems necessary to render a decision and may, at his sole discretion, conduct a hearing. The head of the purchasing agency or his designee shall provide to the protestant and the contracting officer a reasonable opportunity to review and address any additional documents or information deemed necessary by the head of the purchasing agency or his designee to render a decision.

(7) Upon completing an evaluation of the protest in accordance with paragraph (6), the head of the purchasing agency or his designee shall issue a written determination stating the reasons for the decision. The determination shall be issued within 60 days of the receipt of the protest unless extended by consent of the head of the purchasing agency and the protestant. The determination shall be the final order of the purchasing agency. If the head of the purchasing agency or his designee determines that the solicitation or award of the contract was contrary to law, he may enter an order authorized by 62 Pa.C.S. Ch. 17 Subch. D.

(8) Within 15 days of the mailing date of a final determination denying a protest, a protestant may file an appeal with the Commonwealth Court. Issues not raised by the protestant before the purchasing agency are deemed waived and may not be raised before the court.

(9) The record of determination for review by the court shall consist of the solicitation or award; the contract, if any; the protest and any response, reply or any additional documents or information considered by the head of the purchasing agency or his designee; the hearing transcript and exhibits, if any; and the final determination.

(10) The court shall hear the appeal without a jury on the record of determination certified by the purchasing agency. The court shall affirm the determination of the purchasing agency unless it finds from the record that the determination is arbitrary and capricious, an abuse of discretion or is contrary to law.

(11) If the determination is not affirmed, the court may enter any order authorized by 42 Pa.C.S. § 706, provided that, if the court determines that the solicitation or award of the contract is contrary to law, then the remedy the court shall order is limited to canceling the solicitation or award and declaring void any resulting contract.

(12) In the event a protest is filed timely under this section and until the time has elapsed for the protestant to file a petition for review in Commonwealth Court, the purchasing agency may elect not to proceed further with the solicitation or with the award of the contract.

(13) This section shall be the exclusive procedure for protesting a solicitation or award of the contract by a bidder or offeror, a prospective bidder or offeror or a prospective contractor that is aggrieved in connection with the solicitation or award of the contract. The provisions of 2 Pa.C.S. shall not apply to this section.

§ 4. Expiration.

Section 2 of this act shall expire on December 31, 2002.

§ 6. Continuation of Pennsylvania Voter Registration Act.

The addition of 25 Pa.C.S. Pt. IV and 25 Pa.C.S. § 3302 shall be deemed a continuation of the act of June 30, 1995 (P.L.170, No.25), known as the Pennsylvania Voter Registration Act. The following apply:

(1) Except as set forth in paragraph (2), any difference in language or organization of sections between 25 Pa.C.S. Pt. IV and 25 Pa.C.S. § 3302 and the Pennsylvania Voter Registration Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of the Pennsylvania Voter Registration Act.

(2) Paragraph (1) does not apply to any of the following:

(i) The addition of the definitions of "district register," "general register," "qualified elector," "registrant," "registration records" and "Statewide Uniform Registry of Electors" in 25 Pa.C.S. § 1102.

(ii) The addition of 25 Pa.C.S. §§:

(A) 1201, 1203(a), (h), (k) and (l), 1222 and 1223;

(B) 1301(a), 1322(a) and (b), 1323(a), (b) and (c), 1324, 1326, 1327(a), 1328 and 1328.1;

(C) 1401, 1402, 1403, 1404 and 1405;

(D) 1501, 1502, 1503 and 1514;

(E) 1602(a);

(F) 1702, 1705, 1707(a), 1709, 1711 and 1712;

(G) 1801, 1803 and 1804; and

(H) 1901, 1902 and 1904.

(iii) The repeal of section 321 of the Pennsylvania Voter Registration Act.



Chapter 7 - County Officers

Chapter Notes

Enactment. Chapter 7 was added January 31, 2002, P.L.18, No.3, effective immediately.



Section 701 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"District election board." Election officers required for the conduct of elections in any election district in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

"Election." A general, municipal, special or primary election.

"Election district." A district, division or precinct established in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, in which all qualified electors are eligible to vote in the same polling place.



Section 711 - Compensation of certain election officials (Repealed)






Chapter 11 - Preliminary Provisions

Chapter Notes

Enactment. Chapter 11 was added January 31, 2002, P.L.18, No.3, effective in 45 days.



Section 1101 - Scope

This part deals with voter registration.



Section 1102 - Definitions

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant." An individual who applies to be registered to vote as provided for in this part.

"Calendar year." The period commencing January 1 and ending December 31 next following.

"Commission." A registration commission established under section 1203 (relating to commissions).

"Commissioner." A member of a commission.

"County." A county of this Commonwealth. The term includes a county within which is located a city of the first class or with which a city of the first class is coextensive.

"County election board." The board of elections of a county.

"Department." The Department of State of the Commonwealth.

"District." An election district or precinct of a municipality.

"District register." The list of registered electors prepared by the commission under section 1402 (relating to district registers).

"Election." A general, special, municipal or primary election.

"General election." The election which the Constitution of Pennsylvania requires to be held in even-numbered years.

"General register." The list of registered electors prepared by the commission under section 1401 (relating to general register).

"In military service." Serving in the uniformed services as defined in section 102 of the Career Compensation Act of 1949 (Public Law 81-350, 63 Stat. 801) or serving in the Pennsylvania National Guard.

"Members of the United States merchant marine." Any of the following:

(1) Individuals employed as officers or members of crews of vessels documented under the law of the United States or of vessels owned by the United States or of vessels of foreign-flag registry under charter to or control of the United States. This paragraph does not include individuals in military service.

(2) Individuals enrolled with the United States for employment or for training for employment or maintained by the United States for emergency relief service as officers or members of crews of vessels referred to in paragraph (1). The term does not include individuals in military service or individuals employed or enrolled for employment or for training for employment or maintained for emergency relief on the Great Lakes or the inland waterways.

"Military elector." Any of the following:

(1) An individual in military service and the individual's spouse and dependents.

(2) An individual in the merchant marine and the individual's spouse and dependents.

(3) An individual in a religious or welfare group officially attached to and serving with the armed forces of the United States and the individual's spouse and dependents.

(4) An individual who is a civilian employee of the United States outside the territorial limits of the United States, whether or not the individual is subject to the civil service laws and whether or not the individual is paid from funds appropriated by Congress, and the individual's spouse and dependents.

"Municipal election." The election which the Constitution of Pennsylvania requires to be held in odd-numbered years.

"Municipality." A city, borough, town or township.

"November election." Either the general or the municipal election, or both, according to the context.

"Overseas citizen." An individual who resides outside the territorial limits of the United States and who, but for such residence, would be a qualified elector. The term does not include a military elector.

"Party." Any of the following:

(1) A party or political body, one of whose candidates at the general election immediately preceding the primary:

(i) polled, in each of at least ten counties, at least 2% of the largest entire vote cast in the county for any elected candidate; and

(ii) polled a total vote in this Commonwealth equal to at least 2% of the largest entire vote cast in this Commonwealth for any elected candidate.

(2) A party or political body, one of whose candidates at either the general or municipal election preceding the primary polled at least 5% of the largest entire vote cast for any elected candidate in any county.

"Person authorized to administer oaths." The term includes an individual who is a commissioned officer in military service or a member of the United States merchant marine designated for this purpose by the United States Secretary of Commerce.

"Person in military service." The term shall mean a qualified elector who is by enlistment, enrollment or draft in actual military service.

"Political body." A political body not recognized as a political party which has filed proper nomination papers as required by law.

"Primary election." An election for the nomination of candidates.

"Public office." Any Federal, State or political subdivision, office or position of employment requiring the individual elected or appointed to render public service for a fixed fee or compensation. The term does not include the office of notary public or commissioner of deeds.

"Qualified elector." An applicant who possesses all of the qualifications for voting prescribed by the Constitution of Pennsylvania and the laws of this Commonwealth or who, being otherwise qualified by continued residence in the election district, obtains such qualifications before the next ensuing election. The term does not include a military elector.

"Registrant" or "registered elector." A qualified elector who is registered to vote in accordance with this part.

"Registration card." A registration record containing all information required on the registration application, including the elector's signature, and suitable space for the insertion by the appropriate official of the following information:

(1) The ward and election district of residence.

(2) The registrant's street address.

(3) Data required to be given upon removal from the registrant's residence.

(4) The date of each election at which the registrant votes.

(5) The number and letter of the stub of the ballot issued to the registrant or the registrant's number in the order of admission to the voting machines.

(6) The initials of the election officer who enters the record of voting in the district register.

(7) Whether the registrant needs assistance to vote and, if so, the nature of the disability.

"Registration records." The general register, district register and any other record of registration maintained by a commission. The term includes any record maintained by the commission on the Statewide Uniform Registry of Electors.

"Secretary." The Secretary of the Commonwealth.

"Statewide Uniform Registry of Electors" or "SURE system." The integrated voter registration system of all registered electors in this Commonwealth established by Subchapter B of Chapter 12 (relating to Statewide Uniform Registry of Electors (SURE)).



Section 1103 - Applicability

This part applies to all counties.



Section 1104 - Construction

No part of any day fixed for the performance of duties by any person or official under this part shall be deemed a Sunday or a legal holiday so as to affect the legality of work done for the purpose of carrying out this part or the right of a person to compensation provided for rendering any service required by this part or so as to relieve any person from doing on such day whatever is necessary for the purpose of carrying out this part. Such services are declared to be necessary public services.



Section 1105 - Standardized forms

(a) General rule.--Whenever possible, the secretary shall prescribe by regulation standardized voter registration or absentee ballot application forms which may be used, with prior approval by the secretary, by political bodies, candidates and organized bodies of citizens in compliance with both the provisions of this part and the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(b) Prior approval.--The secretary shall develop a system whereby political bodies, candidates and organized bodies of citizens may receive prior approval of standardized forms developed pursuant to subsection (a).



Section 1106 - Applications

(a) Registration application.--Voter registration applications printed under the act of June 30, 1995 (P.L.170, No.25), known as the Pennsylvania Voter Registration Act, may be used to apply for registration under this part.

(b) Notice.--If the five-year period for notice to electors provided for under section 1901(b)(3) (relating to removal of electors) has been declared invalid or rejected by a court of competent jurisdiction or by the United States Department of Justice, after all appeals have been exhausted and upon certification to the Secretary of the Commonwealth and publication in the Pennsylvania Bulletin, notice shall be given in accordance with section 1901(b)(3) after a period of ten years. If the ten-year period has been certified to the Secretary of the Commonwealth as invalid and upon publication in the Pennsylvania Bulletin, notice shall be given in accordance with section 1901(b)(3) after a period of 20 years.

(c) Election Code.--Nothing in the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, shall be deemed inconsistent with this part.



Section 1107 - Existing electors

All electors registered to vote in this Commonwealth on the effective date of this section who remain qualified shall continue to be registered under this part.



Section 1108 - Administration

The department shall administer this part.






Chapter 12 - Registration System

Chapter Notes

Enactment. Chapter 12 was added January 31, 2002, P.L.18, No.3, effective in 45 days unless otherwise noted.

Cross References. Subchapter B is referred to in sections 1102, 1201 of this title.



Section 1201 - Departmental responsibilities

The department shall do all of the following:

(1) Provide for applicants to submit their voter registration application to a commission, the Department of Transportation and other agencies designated in section 1325 (relating to government agencies).

(2) Prescribe a procedure for the return of completed voter registration applications from the Department of Transportation, the Department of Public Welfare, armed forces recruitment centers, Offices of the Clerk of Orphan's Court and all other offices under this part to the secretary or the appropriate commission.

(3) Develop, establish, implement and administer a Statewide Uniform Registry of Electors in accordance with Subchapter B (relating to Statewide Uniform Registry of Electors (SURE)).

(4) Promulgate regulations necessary to administer this part.

References in Text. The Department of Public Welfare, referred to in this section, was redesignated as the Department of Human Services by Act 132 of 2014.



Section 1202 - (Reserved)



Section 1203 - Commissions

(a) Establishment.--A commission is established in each county. The commission has jurisdiction over the registration of applicants, qualified electors and registered electors of the county under this part.

(b) Membership.--

(1) Except as provided in paragraphs (2) and (3), the county commissioners of each county shall act as a registration commission for the county.

(2) In a city of the first class, the commission shall consist of the three elected commissioners of the city. Each commissioner shall be elected for a term of four years in the year that the mayor is elected.

(3) In counties which have adopted home rule charters or optional plans, the commission shall consist of the members of the county body which performs legislative functions unless the county charter or optional plan provides for the appointment of the commission. In either case, there must be minority representation on the commission. The county body which performs legislative functions shall, if the commission does not contain minority representation, appoint such representation from a list submitted by the county chair of the minority party.

(c) Compensation.--Commissioners shall receive no compensation in addition to their compensation as county or city commissioners.

(d) Majority vote required.--Actions of a commission must be decided by a majority vote of all members except as otherwise provided in this part.

(e) Records.--A commission shall keep a permanent record of its proceedings.

(f) Regulations.--A commission may make regulations, not inconsistent with this part, to do all of the following:

(1) Govern the public sessions of the commission.

(2) Perform the duties imposed by this part.

(3) Carry into effect the provisions of this part and permit the efficient administration of this part, including the designation of duties to be performed and functions to be exercised under this part at its respective offices.

(g) Enforcement.--A commission may enforce regulations, orders and subpoenas as provided in section 1601 (relating to subpoenas and witness fees) and, if necessary, shall have the assistance of the appropriate court of common pleas and of all public officers subservient to the court in enforcing the regulations, orders and subpoenas.

(h) Errors.--A commission shall correct an error or irregularity in registration and cancel the registration of an individual whom it finds to be improperly registered, subject only to this part. Written notice shall be mailed or delivered to each individual whose registration is canceled. Whenever a registered elector's name is changed for any reason, the registered elector's SURE registration number shall remain the same, and the file shall reflect the former name change to the new name.

(i) Investigation.--A commission or a commissioner has the power to do any of the following:

(1) Summon and interrogate any person concerning the registration of electors or any matter related thereto.

(2) Investigate irregularities in registration.

(3) Summon and examine witnesses.

(4) Require the production of relevant documents.

(j) Oaths and affirmations.--Each commissioner has the power to administer oaths and affirmations. Each individual testifying before a commission or commissioner must be sworn or affirmed.

(k) Correction of errors.--

(1) A commission shall correct its registration records without requiring action of a registered elector in any of the following cases:

(i) If the mailing address of the registered elector has been changed by the renaming of a street, the renumbering of a house or the changing of a post office.

(ii) If the election district of the registered elector has been changed through a change in the boundaries of an election district.

(2) Notice of action under paragraph (1) shall be mailed promptly to the affected registered elector.

(l) Update.--A commission shall promptly update information contained in its registration records.

Cross References. Section 1203 is referred to in section 1102 of this title.



Section 1204 - Commission staff

(a) Counties of the first class.--

(1) A commissioner may act as registrar or inspector of registration.

(2) The commission has the power to assign assistants, employees or clerks to act as registrars or inspectors of registration. Individuals assigned under this paragraph shall not receive additional compensation for service as registrars or inspectors.

(3) Appointments shall be as follows:

(i) The commission shall annually appoint at least two registrars for each registration place. Not more than one-half of the number of registrars appointed annually for each registration place may be members of the same political party.

(ii) Registrars appointed must be qualified electors of the election district or ward for which they have been appointed, must be of good moral character, must not have been convicted of a crime and must be familiar with the qualifications of electors and the duties of the registrars. No individual who holds or is a candidate for public office or party office may be appointed to or hold any office or employment under any commission except as otherwise provided by this part.

(iii) Appointments shall be as follows:

(A) The commission shall provide 15 days' notice for submission of candidates.

(B) The city chairs of the party having polled the highest and the second highest vote in this Commonwealth at the last preceding gubernatorial election may file with the commission a written list of names of members of the party whom the chair recommends for appointment as registrars. Lists must contain the name, address, qualifications and occupation of each individual recommended and shall be open to public inspection in the office of the commission.

(C) The commission shall appoint individuals from the list as registrars representing the parties. If more candidates are recommended by a chair than the party is entitled to have appointed, the commission shall appoint those candidates from the list whom the commission finds to be qualified under this section. If there are not sufficient candidates qualified to serve recommended by a chair, the commission may appoint other individuals whom the commission believes qualified.

(D) If a vacancy occurs in the office of registrar, the commission shall fill the vacancy by appointing an elector of the district or ward, as the case may be, who is qualified under subparagraph (ii) and who is a registered and enrolled member of the same political party as the registrar whose office was vacated. The vacancy appointment shall be made in the same manner as the initial appointment.

(iv) Registrars appointed have the power to register the qualified electors of the election district or ward and, in so doing, to administer oaths and affirmations. Registrars appointed shall perform all other duties imposed on registrars by this part and by the commission.

(v) Nothing in this subsection shall prevent a registrar from serving as a registrar in a ward or division of the city or prevent the commission from assigning a registrar to register voters in a ward or division of the city.

(vi) Except as provided in paragraph (1), each registrar shall receive compensation set by the commission for each day during which the registrar is engaged in the active performance of duties as registrar.

(vii) The commission shall designate the duties to be performed by appointed registrars.

(4) Any insertion or removal of names or other information in registers or an amendment of registration records done by any employee, registrar or inspector by order of the commission shall be construed to be an action of the commission. It is the duty of the commission to correct any error in such action.

(5) Before exercising a power of office, a registrar or inspector of registration assigned under paragraph (2) or appointed under paragraph (3) must comply with all of the following:

(i) Take an oath or affirmation of office as prescribed by the commission.

(ii) Receive from the commission a certificate of appointment setting forth name and address, date of appointment and the length of appointment.

(6) The commission may annually designate registration places in the wards.

(7) The commission may appoint employees necessary to perform the functions of the office and to register the voters of the city. Employees shall be paid compensation as set by the commission.

(8) Removal shall be as follows:

(i) The commission has the power to remove any employee, inspector, registrar or other officer appointed or employed by it. No registrar appointed under paragraph (3) may be removed except for cause.

(ii) A qualified elector of the city may appear before the commission and show that a registrar assigned under paragraph (2) or appointed under paragraph (3) does not possess the qualifications requisite for the performance of duties of office or has violated this part. If, after public hearing, the commission finds the charges brought to be true, the commission shall remove the registrar.

(9) An inspector of registration has the authority to investigate all matters regarding voter registration and to make recommendations to the commission.

(10) The commission may employ counsel. Counsel shall advise the commission regarding its powers and duties, the rights of individuals and the best methods of legal procedure for carrying out this part and shall appear for and represent the commission on all appeals under sections 1602 (relating to court of common pleas) and 1603 (relating to commission duties). The amount of compensation for counsel shall be set by the city commissioners.

(11) Employees and clerks of the commission shall be privileged from arrest while acting as registrars. Commissioners and inspectors of registration shall be privileged from arrest while performing their duties except upon warrant of a court of record for a felony, for wanton breach of the peace or for a criminal violation of this part.

(b) Counties of the second through eighth classes.--

(1) The registration commission shall appoint a chief clerk who may be the chief clerk of the county commissioners. The chief clerk has authority to administer oaths and to sign vouchers.

(2) Registrars and inspectors of registration must be qualified electors of the county. Registrars and inspectors of registration shall receive compensation, either on a per diem basis for time actually employed or on the basis of work actually done, as fixed by the salary board of the county. No registrar or inspector of registration may exercise any power of office until taking an oath or affirmation of office prescribed by the commission and receiving from the commission a certificate of appointment setting forth name and address, date of appointment and length of appointment.

(3) Other staff shall be as follows:

(i) A commission may appoint assistants and employees as necessary to carry out this part and may remove them. The number and compensation of assistants and employees shall be fixed by the salary board of the county. A commission may appoint employees of the county to act for the commission without additional compensation.

(ii) The employees to be appointed by a commission include:

(A) Registrars or clerks who are empowered to register the qualified electors of the county and, in so doing, to administer oaths and affirmations.

(B) Inspectors of registration who have authority to investigate all matters regarding voter registration and to make recommendations to the commission.

(4) The county solicitor shall be counsel for the commission and shall receive no compensation in addition to compensation as county solicitor. Counsel shall advise the commission regarding its powers and duties and the rights of individuals and concerning the best methods of legal procedure for carrying out this part and shall appear for and represent the commission on appeals taken from its decisions or orders.

(5) Any insertion or removal of names or other information in registers and the amendment of registration records done by any employee of a commission or by order of a commission shall be construed to have been done by the commission. The commission shall be responsible for the correction of errors.

(6) No individual who holds or is a candidate for public or party office may be appointed to or hold any office or employment under any commission except as otherwise provided by this part.

(7) Commissioners, registrars and inspectors of registration shall be privileged from arrest while performing their duties except upon warrant of a court of record for a felony, for wanton breach of the peace or for a criminal violation of this part.

(8) A commissioner or the chief clerk may act as registrar or inspector of registration. When acting under this subsection, the commissioner or chief clerk has the powers and duties conferred by law upon registrars and inspectors of registration.



Section 1205 - Police assistance

A commission may call on police officers of the appropriate municipality to maintain the peace at a place of registration.



Section 1206 - Unexpended balance; source of funds

(a) Unexpended balance.--Unexpended balances of appropriations made by the county commissioners prior to the effective date of this part for the purpose of carrying out the former act of March 30, 1937 (P.L.115, No.40), known as The First Class City Permanent Registration Act, and the former act of April 29, 1937 (P.L.487, No.115), known as The Permanent Registration Act for Cities of the Second Class, Cities of the Second Class A, Cities of the Third Class, Boroughs, Towns, and Townships, are transferred to and made available for commissions under this part.

(b) Source of funds.--A commission may accept and use in the performance of its duties funds received from the Federal Government, the Commonwealth or any other source.



Section 1207 - Open records and documents

(a) Scope.--The following documents under this part are open to public inspection except as otherwise provided in this section:

(1) Records of a registration commission and district registers.

(2) Street lists.

(3) Official voter registration applications.

(4) Petitions and appeals.

(5) Witness lists.

(6) Accounts and contracts.

(7) Reports.

(b) Use.--Open material under subsection (a) may be inspected during ordinary business hours subject to the efficient operation of a commission. Public inspection shall only be in the presence of a commissioner or authorized commission employee and shall be subject to proper regulation for safekeeping of the material and subject to this part. Upon request, a photocopy of the record or computer-generated data record shall be provided at cost. The material may not be used for commercial or improper purposes.



Section 1221 - (Reserved)



Section 1222 - SURE system

(a) Establishment.--The department shall develop and establish a Statewide Uniform Registry of Electors to be known as the SURE system.

(b) Advisory board.--(Repealed).

(c) Requirements.--The SURE system shall be developed as a single, uniform integrated computer system. All commissions shall be connected electronically to the SURE system and shall maintain their registration records in the system. The SURE system shall, at a minimum, do all of the following:

(1) Contain a database of all registered electors in this Commonwealth.

(2) Ensure the integrity and accuracy of all registration records in the system by prohibiting unauthorized entry, modification or deletion of registration records.

(3) Assign a unique SURE registration number to each individual currently registered in this Commonwealth.

(4) Permit the commissions to add, modify and delete information in the system as is necessary and appropriate.

(5) Permit each commission and the department to have instant access to a commission's registration records maintained on the system.

(6) Be the general register for a commission once the commission is connected to the SURE system.

(7) Permit each commission and the department to review and search the system and to permit the sending of notices to the appropriate officials regarding death, change of address or other information which could affect the qualifications of an applicant or the registration of a registered elector.

(8) Provide for the electronic transfer of completed voter registration applications and changes of address in accordance with this part.

(9) Preserve the power of the commissions to make determinations as to the qualifications of applicants.

(10) Assign a unique SURE registration number to each qualified elector who becomes registered and record the registered elector in the general register of the appropriate commission.

(11) Permit auditing of each registered elector's registration record from the day of its creation until the day it is canceled.

(12) Permit the department to implement section 1901(b)(1)(i) (relating to removal of electors).

(13) Permit the timely printing and transmission by commissions of district registers and all other information contained in the system as may be necessary for the operation of the polling places on election days.

(14) Be designed with an emergency recovery system to ensure that registration records are not lost in the case of an emergency, natural disaster or other such event that could cause the system to malfunction.

(15) Identify the election district to which a qualified elector or registered elector should be assigned.

(16) Create and produce reports required by this part.

(17) Identify duplicate voter registrations on a countywide and Statewide basis.

(18) Maintain a record of polling place locations and district election officers.

(19) Identify registered electors who have been issued absentee ballots for an election in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(20) Identify registered electors who vote in an election and the method by which their ballots were cast.

(21) Print the wallet-sized identification cards required by section 1328 (relating to approval of registration applications).

(d) Records.--Within 30 days of receiving notice from the department, each commission shall provide to the department, in the manner and form established by the department, an electronic copy of its registration records. Beginning 60 days after receiving notice in accordance with this subsection and continuing until the commission is connected to the SURE system, each commission shall provide monthly to the department, in the manner and form established by the department, an electronic copy of its general register. The provision of records in accordance with this subsection shall not be considered a part of the establishment or implementation of the SURE system.

(e) Implementation.--The department shall implement the SURE system as soon as possible. The department shall establish by regulation a schedule for each commission to be connected to the SURE system. Commissions shall be connected in an order which maximizes the accuracy, integrity and protection of registration records on a Statewide basis. Upon being connected, each commission shall be required to use the SURE system as its general register. Connection of the commissions shall commence no later than August 31, 2002, and shall be completed Statewide by January 1, 2005.

(f) Regulations.--The secretary shall promulgate regulations necessary to establish, implement and administer the SURE system. Regulations shall include all of the following:

(1) Uniform procedures for the commissions relating to the SURE system, including the process and manner of entering information into the SURE system, the type and form of information to be entered, the process for identifying and removing duplicate registrations, the manner and time frame for updating information in the system and the manner and form of communications between commissions and between the department and a commission.

(2) Periodic training requirements for commissions and their employees.

(3) Such other regulations as are necessary to ensure that the SURE system shall comply with all other provisions of this part.

(May 16, 2002, P.L.310, No.44, eff. imd.)

2002 Repeal Note. Act 44 repealed subsec. (b).

Effective Date. Section 7(1)(ii) of Act 3 of 2002 provided that section 1222 shall take effect immediately.

Special Provisions in Appendix. See section 2 of Act 3 of 2002 in the appendix to this title for special provisions relating to establishment and implementation of SURE system.

Cross References. Section 1222 is referred to in section 1514 of this title.



Section 1223 - SURE system costs

The cost of establishment, implementation and maintenance of the SURE system technology and its emergency recovery system shall be borne by the Commonwealth.






Chapter 13 - Voter Registration

Chapter Notes

Enactment. Chapter 13 was added January 31, 2002, P.L.18, No.3, effective in 45 days.



Section 1301 - Qualifications to register

(a) Eligibility.--An individual who will be at least 18 years of age on the day of the next election, who has been a citizen of the United States for at least one month prior to the next election and who has resided in this Commonwealth and the election district where the individual offers to vote for at least 30 days prior to the next ensuing election and has not been confined in a penal institution for a conviction of a felony within the last five years shall be eligible to register as provided in this chapter.

(b) Effect.--No individual shall be permitted to vote at any election unless the individual is registered under this subsection, except as provided by law or by order of a court of common pleas. No registered elector shall be required to register again for any election while the elector continues to reside at the same address.

(c) Removal of residence.--Except as otherwise provided by this part, a registered elector who removes residence from one place to another outside the elector's last election district shall not be entitled to vote in the election district of the elector's last residence except pursuant to the provisions of this section and sections 1501(b) (relating to removal notices), 1502 (relating to transfer of registration) and 1902 (relating to procedure for voting following failure to return notification card).

Cross References. Section 1301 is referred to in sections 1302, 1321 of this title.



Section 1302 - Residence of electors

(a) General rule.--

(1) For the purpose of registration and voting, no individual shall be deemed to have gained a residence by reason of presence or lost a residence by reason of absence in any of the following circumstances:

(i) Being employed in the service, either civil or military, of this Commonwealth or of the United States.

(ii) Being engaged in the navigation of the waters of this Commonwealth or of the United States or on the high seas.

(iii) Being in an institution at public expense. This subparagraph does not apply to a veteran who resides in a home for disabled and indigent soldiers and sailors maintained by the Commonwealth. Such a veteran may elect to utilize that residence for registration and voting or elect to vote as an absentee elector by the use of an absentee ballot.

(2) Nothing in paragraph (1) shall preclude any elector eligible under section 1301 (relating to qualifications to register) from establishing the district of residence as the election district of residence pursuant to subsection (b).

(3) Except as otherwise provided in this subsection, no individual who is confined in a penal institution shall be deemed a resident of the election district where the institution is located. The individual shall be deemed to reside where the individual was last registered before being confined in the penal institution, or, if there was no registration prior to confinement, the individual shall be deemed to reside at the last known address before confinement.

(4) An individual who resides at an institution for the mentally ill or the mentally retarded, if otherwise qualified under section 1301, shall be deemed at the individual's option a resident in one of the following:

(i) The district where the institution is located.

(ii) The district where the individual was last registered to vote before entering the institution. For purposes of this subparagraph, if the individual was not registered before entering the institution, the individual shall be deemed to reside at the last known address before entering the institution.

(b) Rules for determination.--The following apply:

(1) That the place shall be considered the residence of an individual in which habitation is fixed and to which, whenever the individual is absent, the individual has the intention of returning.

(2) An individual shall not be considered to have lost residence if the individual leaves home and goes into another state or another election district for temporary purposes only, with the intention of returning.

(3) An individual shall not be considered to have gained a residence in an election district if the individual comes into that district for temporary purposes only, without the intention of making that election district a permanent place of abode.

(4) If an individual removes to another state with the intention of making that state the permanent residence, the individual shall be considered to have lost residence in this Commonwealth.

(5) If an individual removes to another state with the intention of remaining there an indefinite time and making that state the place of residence, the individual shall be considered to have lost residence in this Commonwealth, notwithstanding an intention to return at some indefinite future period.

(6) If an individual goes into another state and, while there, votes in an election held by that state, the individual shall be considered to have lost residence in this Commonwealth.

(7) An individual employed in the service of the Federal Government or of the Commonwealth and required thereby to be absent from the municipality where the individual resided when entering that employment and the spouse of the individual may remain registered in the district where the individual resided immediately prior to entering that employment, and the individual and the spouse shall be enrolled in the political party designated by the individual or spouse without declaring a residence by street and number.

(i) An individual who registers under this paragraph for Commonwealth employment must produce a certificate from the head of the State agency, under the seal of office, setting forth that the individual or the individual's spouse is actually employed in the service of the Commonwealth and setting forth the nature of the employment and the time when the employee first entered the employment. The commission shall retain certificates under this subparagraph.

(ii) The commission shall note on the registration record of each individual registered under this paragraph the fact of Federal or State employment.

(iii) At least once every two years the commission shall verify the employment of the individuals registered under this paragraph at the proper Federal or State office. If an individual is found to be no longer a Federal or State employee, the individual's registration shall be canceled under Chapter 15 (relating to changes in records).



Section 1321 - Methods of voter registration

An individual qualified to register to vote under section 1301(a) (relating to qualifications to register) may apply to register as follows:

(1) Under section 1322 (relating to in-person voter registration).

(2) Under section 1323 (relating to application with driver's license application).

(3) Under section 1324 (relating to application by mail).

(4) Under section 1325 (relating to government agencies).



Section 1322 - In-person voter registration

(a) General rule.--Applications may be submitted to register to vote or change party enrollment or name or address on a current registration record in person before the commission or a commissioner, a registrar or a clerk at the office of the commission or at a place designated by the commission. The applicant shall be advised that any intentional false statement on the application constitutes perjury and will be punishable as such. The applicant shall provide the information required on the registration application and sign the registration declaration. The commission shall prepare and provide voter registration applications for the purpose of registering qualified electors in accordance with this section. Notwithstanding any other provision of this part, the commission may use a mail registration application for in-person registration. The commission shall mail the qualified elector an identification card in accordance with section 1328 (relating to approval of registration applications).

(b) Notice.--The commission shall, within a reasonable time, publicly announce the address of each place of registration, the address of each office of the commission established for the registration of qualified electors other than its main office and the days and hours when the place or office is open for the registration of qualified electors. The announcement shall be made by posting notice at the place or office and at the commission's main office and by other means as the commission deems advisable.

(c) Polls.--The election board of each county shall cause any polling place to be open, in proper order for use, as a place of registration on each day when the polling place is desired by the commission or required by the provisions of this part for use as a place of registration. The appropriating authority of the county shall provide for the payment of rentals for such polling places and other places of registration.

(d) Schools.--The board of public education or the board of school directors shall furnish suitable space in any public school building under its jurisdiction or control and shall cause the space to be open and in proper order for use as a place of registration on each day when the space is desired by the commission for use as a place of registration in accordance with the provisions of this part. Use under this subsection may not interfere with school instruction.

(e) Municipal buildings.--The proper authority in the county or municipality shall furnish suitable space in a building under its jurisdiction or control and shall cause the space to be open and in proper order for use as a place of registration on each day when the space is desired by the commission for use as a place of registration. Use under this subsection may not interfere with the use for which the space is primarily designed.

Cross References. Section 1322 is referred to in sections 1321, 1406 of this title.



Section 1323 - Application with driver's license application

(a) General rule.--

(1) The Department of Transportation shall provide for simultaneous application for voter registration in conjunction with the process under 75 Pa.C.S. § 1510 (relating to issuance and content of driver's license). An application under this subsection shall serve as an application to register to vote unless the applicant fails to sign the voter registration application. The secretary has the primary responsibility for implementing and enforcing the driver's license voter registration system created under this section. The secretary, in consultation with the Secretary of Transportation, may promulgate regulations for implementing this section.

(2) An application for voter registration submitted to the Department of Transportation under this subsection shall be considered as updating any previous voter registration information by a registrant.

(3) Any change of address submitted to the Department of Transportation for the purposes of driver licensing shall serve as notification of change of address for voter registration for the registrant involved unless the registrant indicates that the change of address is not for voter registration purposes.

(b) Process.--

(1) The Department of Transportation shall provide for an application for voter registration as part of a driver's license application.

(2) The format of the driver's license/voter registration application shall be determined and prescribed by the secretary and the Secretary of Transportation.

(3) The voter registration application portion of the application shall contain all the requirements of an official voter registration application specified in section 1327 (relating to preparation and distribution of applications). The voter registration portion of the application:

(i) may not require any information that duplicates information required in the driver's license portion of the form, other than a second signature; and

(ii) may require only the minimum amount of information necessary to prevent duplicate voter registration, to enable the commission to assess the eligibility of the applicant and to administer voter registration and other parts of the election process.

(c) Transmission.--

(1) The Department of Transportation shall forward completed applications or contents of the completed voter registration applications in machine-readable format to the department by the close of registration for the ensuing election.

(2) The department shall transmit the material to the appropriate commission within ten days after the date of its receipt by the Department of Transportation. If a voter registration application is received by the Department of Transportation within five days before the last day to register before an election, the application shall be transmitted to the appropriate commission not later than five days after the date of its receipt by the Department of Transportation.

(3) Upon receipt of the completed voter registration information from the department, the commission shall make a record of the date of the receipt of the application and process the application. No applicant shall be deemed eligible to vote until the commission has received and approved the application.

(3.1) After the Department of Transportation is connected to the SURE system and notwithstanding paragraphs (1), (2) and (3), the Department of Transportation shall transmit electronically the contents of a completed voter registration application within five days of receipt of the application. Upon receipt of the information from the Department of Transportation, a commission shall make a record of the date of the receipt of the application and process the application in accordance with section 1328 (relating to approval of registration applications). If the commission of the county of residence has not been connected to the SURE system, the Department of Transportation shall forward the completed application or contents of the completed application to the department in accordance with paragraph (1). No applicant shall be deemed eligible to vote until the commission has received and approved an application in accordance with section 1328.

(4) Changes of address shall comply with the following:

(i) Before the Department of Transportation is connected to the SURE system, the Department of Transportation shall notify the department of changes of address received under subsection (a)(3). The department shall notify the commission of the county of the registrant's former residence. After the Department of Transportation is connected to the SURE system, the Department of Transportation shall notify the commission of the county of the registrant's former residence. If the registrant has moved to an address outside this Commonwealth, the commission shall verify the address change in accordance with section 1901 (relating to removal of electors). Except as provided in subparagraph (ii), if the registrant confirms in accordance with section 1901(d) that he has moved to another county, the commission shall cancel the registration and forward the registrant's registration information to the commission of the registrant's new county of residence. Except as provided in subparagraph (ii), if the registrant has moved to an address within the commission's jurisdiction, the commission shall promptly update the registration record of the registrant in accordance with section 1328. All changes of address received by the Department of Transportation under this section at least 30 days before an election must be processed by the commission for the ensuing election. For the purpose of this paragraph, the term "registration information" means the registration card and any other record of registration maintained by a commission.

(ii) In the case of changes of address received by the Department of Transportation which do not contain a signature of the registrant, the commission receiving the change of address notification shall mail a notice to the registrant at the new residence address requesting verification of the address change. If the change of address is to a new residence outside the commission's jurisdiction, the commission shall mail the following notice:

Date.................

Office of the Registration Commission

.......... County, Pennsylvania

....... (Address and Telephone No. of County)

We have been notified by the Department of Transportation that you recently changed your address from ................. (old residence address) to ............... (new residence address) and that this change of address is to serve as a change of address for voter registration purposes. Unless you notify this office within ten days from the date of this notice that this information is not correct, your voter registration will be transferred to ........ County. You may notify this office by writing your residence address, the date and your signature on the bottom of this form and mailing this notice to this office. You need not notify this office if this information is correct.

............................

Chief Clerk

If the address change is within the commission's jurisdiction, the commission shall mail a voter's identification card to the registrant at the new residence address.

(iii) If the registrant does not return the notice under subparagraph (ii) within the ten-day period, the commission shall process the change of address according to subparagraph (i). If the registrant notifies the commission that the information is incorrect and the commission is satisfied with the registrant's explanation of the discrepancy, the address of the registrant's registration shall remain unchanged. If the verification notification or voter identification card is returned by the post office as undeliverable as addressed or with a forwarding address, the commission shall send a confirmation notice to the registrant's address of former residence in accordance with section 1901(d)(2).

(5) Upon notification and confirmation of any change of address, a commission shall promptly update information contained in its registration record.

(d) Prohibition.--An individual who is not a qualified elector is ineligible to register to vote under this section.

(e) Effect.--Failure to properly complete a voter registration application shall not affect the validity of an application for a driver's license, a renewal application or an identification card application.

(f) Use of information.--No information regarding a declination to register to vote in connection with an application made under this section may be used for any purpose other than voter registration.

(g) Staff.--Agents and employees working on behalf of the Department of Transportation assisting in the completion of voter registration applications shall conduct themselves in a manner consistent with the following principles:

(1) They shall not seek to influence an applicant's political preference or party registration or display political preference or party allegiance.

(2) They shall not make a statement to an applicant or take an action the purpose or effect of which is to discourage the applicant from registering to vote.

(3) Applicants wishing to register to vote under this section shall be given the same degree of assistance with the voter registration application as with all other Department of Transportation forms.

Agency employees who violate this subsection shall be removed from employment, provided that the agency at its discretion may impose a penalty of suspension without pay for at least 30 days, but not more than 120 days, if it finds that the violation does not warrant termination.

Cross References. Section 1323 is referred to in sections 1321, 1326, 1327, 1406, 1801 of this title.



Section 1324 - Application by mail

(a) General rule.--An application to register to vote or to change party enrollment or name or address on a current registration may be submitted by voter registration mail application in the manner set forth in this section. An application may be submitted by mail or by representative to the commission on an official mail registration application, the form of which shall be determined and prescribed by the secretary or the Federal Election Commission pursuant to the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.). The applicant must complete the information required on the registration application and sign the registration declaration.

(b) Time.--Registration under this section may be made at any time. If a registration application is received by a commission beyond the deadline for registration provided in section 1326 (relating to time), the application shall be retained by the commission until the beginning of the next period during which registration can be made.

(c) Military electors.--

(1) A military elector may apply at any time for registration on an official registration application or any form prescribed by the Federal Government for such purpose.

(2) The status of a military elector to register under this section with respect to residence shall remain as the same home residence status from which the military elector is qualified to register. If, at the time of leaving that home address, the military elector had not resided in this Commonwealth or in a particular election district for a sufficient time to have been entitled to be registered but, by continued residence, would have become entitled to be registered, the military elector shall be entitled to be registered at the time the military elector would have been entitled to register had the military elector not left that home address but continued to reside there.

(3) The commission is authorized to consider a request for an absentee ballot as a request for an official registration application and to forward to the requester all of the following:

(i) An absentee ballot and balloting material.

(ii) An official registration application.

(4) The military elector must complete and file these documents in accordance with the applicable provisions of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(5) The right to be registered pursuant to this subsection shall not be subject to challenge for any reason other than failure to have furnished the commission a properly completed registration application.

Cross References. Section 1324 is referred to in sections 1321, 1326, 1327, 1406, 1503 of this title.



Section 1325 - Government agencies

(a) General rule.--The secretary shall administer a system whereby all offices in this Commonwealth that provide public assistance, each county clerk of orphans' court, including each marriage license bureau, all offices in this Commonwealth that provide State-funded programs primarily engaged in providing services to persons with disabilities and all armed forces recruitment centers do all of the following:

(1) Distribute voter registration applications with each application; reapplication; and application for recertification, renewal or change of address.

(2) Assist applicants with completion of the registration application unless assistance is refused.

(3) Accept completed registration applications.

(4) Transmit completed applications to the appropriate commission.

(b) Forms.--An agency designated in subsection (a) shall provide a form for office visits or, if the agency provides services to persons with disabilities, for home visits which contains all of the following:

(1) The question "If you are not registered to vote where you live now, would you like to apply to register to vote today?"

(2) If the agency provides public assistance, the statement "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency."

(3) Boxes for the applicant to check to indicate whether the applicant would like to register or decline to register to vote. In close proximity to the boxes the following words shall appear in prominent type: "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME."

(4) The statement "In order to be qualified to register to vote, you must be at least 18 years of age on the day of the next election, you must have been a citizen of the United States for at least one month prior to the next election and have resided in Pennsylvania and the election district where you plan to vote for at least 30 days prior to the next election, and you must not have been confined in a penal institution for a conviction of a felony within the last five years."

(5) The statement "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek help is yours. You may fill out the form in private."

(6) The statement "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote or your right to choose your own political party or other political preference, you may file a complaint with the Secretary of the Commonwealth, Pennsylvania Department of State, Harrisburg, PA 17120." The secretary shall establish and publish a toll-free telephone number for the purpose of receiving complaints.

(c) Effect.--Failure to check either box under subsection (b)(3) shall be considered a declination to register to vote.

(d) Staff.--Agency employees assisting in the completion of voter registration applications shall conduct themselves in a manner consistent with the following principles:

(1) They shall not seek to influence an applicant's political preference or party registration or display political preference or party allegiance.

(2) They shall not make any statement to an applicant or take any action the purpose of or effect of which is to discourage the applicant from registering to vote.

(3) They shall not make any statement to an applicant or take any action the purpose of or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits.

Agency employees who violate this subsection shall be removed from employment, provided that the agency at its discretion may impose a penalty of suspension without pay for at least 30 days, but not more than 120 days, if it finds that the violation does not warrant termination.

(e) Encouraging registration.--An agency designated in subsection (a) shall provide reasonable space for nonpartisan signs or posters encouraging voter registration. The signs and posters shall be provided by the secretary.

(f) Transmission.--An agency designated in subsection (a) shall forward all completed applications to the appropriate commission within ten days after the date of receipt. If a voter registration application is received within five days before the last day to register before an election, the application shall be transmitted to the appropriate commission not later than five days after the date of its receipt by the agency.

(g) Confidentiality.--The identity of the voter registration agency through which any particular voter is registered in accordance with this section shall not be disclosed to the public.

(h) Use of information.--No information relating to a declination to register to vote in connection with an application made at an office described in this section may be used for any purpose other than voter registration.

(i) Assistance.--Each agency shall provide to each applicant who chooses to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms unless the applicant refuses such assistance.

(j) Regulation.--The secretary shall promulgate regulations regarding the maintenance and destruction of forms used pursuant to this section.

Cross References. Section 1325 is referred to in sections 1201, 1321, 1326, 1327, 1406, 1801 of this title.



Section 1326 - Time

(a) General rule.--Except as provided in subsection (b), each commission, commissioners and registrars or clerks appointed by the commission shall receive, during ordinary business hours and during additional hours as the commission prescribes, at the office of the commission and at additional places as the commission designates, applications from individuals who appear and claim that they are entitled to be registered as electors of a municipality.

(b) Deadlines.--In the administration of voter registration, each commission shall ensure that any applicant who is a qualified elector is registered to vote in an election when the applicant has met any of the following conditions:

(1) In the case of voter registration with a motor vehicle driver's license application under section 1323 (relating to application with driver's license application), if the valid voter registration application is submitted to the appropriate Department of Transportation office not later than 30 days before the date of the election.

(2) In the case of registration by mail under section 1324 (relating to application by mail), if the valid voter registration mail application is postmarked not later than the deadline to register for the ensuing election or, in the case of an illegible or missing postmark, it is received not later than five days after the deadline to register for the ensuing election.

(3) In the case of voter registration at a voter registration agency under section 1325 (relating to government agencies), if the valid voter registration application is accepted at the voter registration agency not later than 30 days before the date of the election.

(4) In any other case, if the valid voter registration application of the applicant is received by the appropriate commission not later than 30 days before the election.

(c) Special rules.--

(1) In the case of a special election within a congressional, senatorial or representative district held on a day other than the day of a primary, general or municipal election, the registration application forms shall not be processed in the wards and election districts comprising the district for the 30 days prior to the special election for such election.

(2) No applications shall be received as follows:

(i) On Sundays.

(ii) On holidays.

(iii) On the day of the election.

(iv) During the 30 days next preceding each general, municipal and primary election except as provided in subsection (b).

Cross References. Section 1326 is referred to in section 1324 of this title.



Section 1327 - Preparation and distribution of applications

(a) Form.--

(1) The secretary shall prescribe the form of an official voter registration application. The official voter registration application shall provide space for the following information about the applicant:

(i) Full name.

(ii) Address of residence. If the residence is a portion only of the house, the location or number of the room, apartment or floor which is occupied.

(iii) Mailing address if different than address of residence.

(iv) Name and residence address on previous registration and the year of that registration.

(v) Designation of political party, for the purpose of voting at a primary election.

(vi) Date of birth.

(vii) Telephone number. An application shall not be rejected because of noncompliance with this subparagraph.

(viii) Race. An application shall not be rejected because of noncompliance with this subparagraph.

(2) Data required on the voter registration application shall not be more nor less than the minimum data elements permissible for Federal voter registration.

(3) Any person who assists in the completion of the registration application shall sign the application and indicate the person's address. In the case of those registering under sections 1323 (relating to application with driver's license application) and 1325 (relating to government agencies), the person providing assistance shall insert the person's initials or employee or agent identification number on a separate or detachable portion of the application or computer data file.

(4) A voter registration application shall be printed on stock of good quality and shall be of suitable uniform size. Nothing in this part shall prohibit the design and use of an electronic voter registration application which includes the applicant's digitized or electronic signature. The registration application shall contain the following information; however, the information may be provided on a separate form for voter registration made under section 1323 or 1325:

(i) Notice that a registered elector does not need to reregister unless the registered elector has moved.

(ii) Instructions on how to fill out and submit the application and notification of when the application must be submitted to a voter registration office in order to be registered for the ensuing election.

(iii) Notice that the applicant must be a citizen of the United States for at least one month prior to the next election and a resident of this Commonwealth and the election district for at least 30 days and must be at least 18 years of age by the day of the next ensuing election and has not been confined in a penal institution for a conviction of a felony within the last five years. The notice required in this subparagraph shall be in print identical to the declaration under subsection (b).

(iv) Notice that political party enrollment is mandatory to vote in a primary election of a political party.

(v) Notice that the commission will mail by nonforwardable mail to the applicant a voter's identification card upon acceptance of the application and that the applicant should contact the commission if the identification card is not received within 14 days from the date the application is sent to the registration office.

(vi) Notice that registration is not complete until the application is processed and accepted by the commission.

(vii) A warning to the applicant that making a false registration or furnishing false information is perjury. The notice required in this subparagraph shall be in print identical to the declaration under subsection (b).

(viii) Instructions to Federal or State employees who wish to retain voting residence in county of last residence to so indicate on the application.

(ix) Notice that, if an individual declines to register to vote, the fact that the individual has declined to register will remain confidential and will be used only for voter registration purposes. The notice required in this subparagraph shall be in print identical to the declaration under subsection (b).

(x) Notice that, if an individual does register to vote, the office at which the individual submits a voter registration application will remain confidential and will be used for voter registration purposes only. The notices required in this subparagraph shall be in print identical to the declaration in subsection (b).

(5) In jurisdictions where there is a single language minority, the secretary may print a bilingual application.

(6) In jurisdictions where a single language minority exceeds 5% of the population, the secretary shall:

(i) print a bilingual application; and

(ii) conduct a public educational program among that language group alerting both organizations and individuals of that group of the availability of the bilingual application and encouraging individuals to register.

(7) To implement section 1324 (relating to application by mail), the secretary shall print an official voter registration mail application designed to preserve the confidentiality of the information required to be submitted. The application shall contain information required by this section and shall include the name of each county seat, its post office mailing address and zip code and its telephone number. Voter registration mail applications shall contain information indicating whether the application is a new registration, change of party enrollment, change of address or change of name.

(8) Nothing in this part shall prohibit a private organization or individual from printing blank voter registration applications or shall prohibit the use of such applications by any other individual, provided that the form, content and paper quality of such voter registration application complies with department regulations for the forms or has received prior approval from the secretary.

(b) Registration declaration.--

(1) The official voter registration application shall contain a registration declaration. On the declaration, the applicant shall state all of the following:

(i) The applicant has been a citizen of the United States for at least one month prior to the next election.

(ii) On the day of the next ensuing election, the applicant shall be at least 18 years of age.

(iii) On the day of the next ensuing election, the applicant shall have resided in this Commonwealth and in the election district for at least 30 days.

(iv) The applicant has not been confined in a penal institution for a conviction of a felony within the last five years.

(v) The applicant is legally qualified to vote.

(2) The applicant shall affirm all of the following:

(i) The information provided in the registration declaration is true.

(ii) The applicant understands that:

(A) the registration declaration will be accepted for all purposes as the equivalent of an affidavit; and

(B) if the registration contains a material false statement, the applicant shall be subject to penalties for perjury.

(3) The registration declaration shall contain the printed name and signature of the applicant and the date of signing. An applicant unable to sign the voter registration application shall make a mark before a person of the applicant's choice other than the applicant's employer or an agent of the applicant's union. The person shall insert the person's name, address and telephone number. If the person is an employee or agent of the Department of Transportation or another agency as provided under section 1325 and is assisting the applicant in an official capacity, the employee or agent shall insert the initials and identification number of the employee or agent. In the case of applicants registering under section 1323 or 1325, the person providing assistance shall insert initials or employee or agent identification number on a separate or detachable portion of the application or computer data file.

(4) The official registration application shall contain a notice entitled "PENALTY FOR FALSIFYING DECLARATION." The notice shall advise the applicant that if a person signs an official registration application knowing a statement declared in the application to be false, the person commits perjury. The notice shall specify the penalty for perjury.

(c) Distribution.--

(1) The secretary shall supply official registration applications to commissions.

(2) The secretary shall make available for distribution official voter registration applications to public libraries, public schools, State-related institutions of higher education, offices operated by the Department of Revenue, offices operated by the Department of Aging, area agencies on aging, offices operated by the Pennsylvania Game Commission or any of its authorized license-issuing agents, offices operated by the Pennsylvania Fish and Boat Commission or any of its issuing agents, and offices that provide unemployment compensation.

(3) Each participating agency identified under paragraph (2) shall:

(i) Provide that official voter registration mail applications are available on the premises and displayed prominently in a conspicuous location during normal business hours.

(ii) Provide an official voter registration mail application to any individual requesting one.

(iii) Provide reasonable space for nonpartisan signs or posters indicating the availability of official voter registration mail applications on the premises.

(4) The secretary may provide technical assistance to commissions upon request and agencies designated under paragraph (2).

(5) The secretary shall print and distribute mail registration applications which are not postage paid and which shall not be specific to any county registration office. Along with the distribution of such applications, the secretary shall also include instructions to inform the applicant where the application is to be sent.

(6) The secretary and commissions shall supply applications to all of the following:

(i) Persons and organizations who request applications.

(ii) Federal, State and political subdivision offices.

(iii) Political parties and political bodies.

(iv) Candidates.

(d) Staff.--Agency employees assisting in the distribution of voter registration applications under subsection (c) shall conduct themselves in a manner consistent with the following principles:

(1) They shall not seek to influence an applicant's political preference or party registration or display political preference or party allegiance.

(2) They shall not make any statement to an applicant or take any action the purpose of or effect of which is to discourage the applicant from registering to vote.

(3) They shall not make any statement to an applicant or take any action the purpose of or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits.

Agency employees who violate this subsection shall be removed from employment, provided that the agency at its discretion may impose a penalty of suspension without pay for at least 30 days, but not more than 120 days, if it finds that the violation does not warrant termination.

Cross References. Section 1327 is referred to in section 1323 of this title.



Section 1328 - Approval of registration applications

(a) Examination.--Upon receiving a voter registration application, a commissioner, clerk or registrar of a commission shall do all of the following:

(1) Initial and date the receipt of the application.

(2) Examine the application to determine all of the following:

(i) Whether the application is complete.

(ii) Whether the applicant is a qualified elector.

(iii) Whether the applicant has an existing registration record. After the commission is connected to the SURE system, the commissioner, clerk or registrar shall search the SURE system on a Statewide basis to determine if the applicant has an existing registration record.

(iv) Whether the applicant is entitled or qualified to receive the requested transfer or change, if applicable.

(b) Decision.--A commission shall do one of the following:

(1) Record and forward a voter registration application to the proper commission if the commission finds during its examination under subsection (a) that the applicant does not reside within the commission's county but resides elsewhere in this Commonwealth.

(2) Reject a voter registration application, indicate the rejection and the reasons for the rejection on the application and notify the applicant by first class nonforwardable mail, return postage guaranteed of the rejection and the reason if the commission finds during its examination under subsection (a) any of the following:

(i) The application was not properly completed and, after reasonable efforts by the commission to ascertain the necessary information, the application remains incomplete or inconsistent.

(ii) The applicant is not a qualified elector.

(iii) The applicant is not entitled to a transfer of registration or a change of address.

(iv) The applicant is not legally qualified for a change of name.

A rejection shall be made no later than ten days before the election succeeding the filing of the application.

(3) Process a voter registration application in accordance with subsection (c) if the commission finds during its examination under subsection (a) all of the following:

(i) The application requests registration.

(ii) The application contains the required information indicating that the applicant is a qualified elector of the county.

(4) Process a voter registration application in accordance with subsection (c) and update its registration records if the commission finds during its examination under subsection (a) all of the following:

(i) The application requests registration.

(ii) The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii) The applicant is currently a registered elector of the county.

(5) Process a voter registration application in accordance with subsection (c) and request transfer of registration records in accordance with subsection (d) if the commission finds during its examination under subsection (a) all of the following:

(i) The application requests registration.

(ii) The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii) The applicant is currently a registered elector of another county.

(6) Process a voter registration application in accordance with subsection (c) and request transfer of registration records in accordance with subsection (d) if the commission finds during its examination under subsection (a) all of the following:

(i) The application requests a transfer of registration.

(ii) The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii) The applicant is currently a registered elector of another county.

(7) Process a voter registration application in accordance with subsection (c) and update its registration if the commission finds during its examination under subsection (a) all of the following:

(i) The application requests a change of address.

(ii) The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii) The applicant is currently a registered elector of the county.

(8) Process a voter registration application in accordance with subsection (c) and update its registration records if the commission finds during its examination under subsection (a) all of the following:

(i) The application requests a change of name.

(ii) The applicant is legally qualified to a change of name.

(iii) The application contains the required information indicating that the applicant is a qualified elector of the county.

(iv) The applicant is currently a registered elector of the county.

(c) Processing of voter registration.--

(1) When a commission has accepted a voter registration application under subsection (b)(3), the commission shall assign each applicant a unique identification number in the SURE system. The commission shall mail a wallet-sized voter's identification card to the individual by first class nonforwardable mail, return postage guaranteed, which shall serve as notice of the acceptance of the application. The card shall contain all of the following:

(i) Name and address of the individual.

(ii) Name of municipality of residence.

(iii) Identification of the individual's ward and district.

(iv) The effective date of registration.

(v) Designation of party enrollment and date of enrollment.

(vi) A space for the individual's signature or mark.

(vii) The unique identification number of the individual.

(viii) A statement that the individual must notify the commission within ten days from the date it was mailed if any information on the card is incorrect; otherwise, the information shall be deemed correct for voter registration purposes.

(2) When a commission has accepted a voter registration application under subsection (b)(4), (5), (6), (7) or (8), the commission shall mail a wallet-sized voter's identification card to the individual by first class nonforwardable mail, return postage guaranteed, which shall serve as notice of the acceptance of the application. The card shall contain all of the following:

(i) Name and address of the individual.

(ii) Name of municipality of residence.

(iii) Identification of the individual's ward and district.

(iv) The effective date of registration.

(v) Designation of party enrollment and date of enrollment.

(vi) A space for the individual's signature or mark.

(vii) The SURE registration number of the individual.

(viii) A statement that the individual must notify the commission within ten days from the date it was mailed if any information on the card is incorrect; otherwise, the information shall be deemed correct for voter registration purposes.

(3) An envelope containing a voter identification card shall be marked on the outside with a request to the postmaster to return it within five days if it cannot be delivered to the addressee at the address given.

(4) (i) If an envelope containing a voter identification card has been mailed in accordance with paragraphs (1) and (3) and has not been returned to the commission by the postmaster within ten days from the date it was mailed, the individual shall be deemed a registered elector of the county and the commission shall enter the individual's registration information in the general register. The unique identification number shall be entered as the registered elector's SURE registration number. No person shall be deemed a registered elector of the county until ten days after the voter identification card has been mailed.

(ii) If an envelope containing a voter identification card has been mailed in accordance with paragraphs (2) and (3) and has not been returned to the commission by the postmaster within ten days from the date it was mailed, the individual shall be deemed a registered elector of the county and the commission shall enter the individual's registration information in the general register. No person shall be deemed a registered elector of the county until ten days after the voter identification card has been mailed.

(5) If an envelope containing a voter identification card is returned by the postmaster because the envelope is undeliverable at the given address, the commission shall investigate. If the commission finds that the individual is not qualified to register from the address, the commission shall reject the application and shall notify the individual by first class forwardable mail of this action.

(d) Transfer of registration records.--

(1) If, during application, an individual discloses that the individual is a registered elector of another county, the commission of the individual's new county of residence shall direct a cancellation notice to the commission of the individual's former county of residence in accordance with regulations promulgated under this part.

(2) Upon receipt of a notice transmitted in accordance with paragraph (1), the commission of the individual's former county of residence shall investigate. If the commission finds that the individual is a registered elector of the county, the commission shall verify the address change with the registered elector in accordance with this part. Upon verifying that the registered elector has moved to another county of residence, the commission shall cancel the registered elector's registration, transfer a copy of the canceled registration record to the commission of the registered elector's new county of residence and retain a record of the transfer. The commission of both counties shall promptly update information contained in their registration records.

(e) Challenges.--All challenges to applications for registration shall be made as provided in section 1329 (relating to challenges).

Cross References. Section 1328 is referred to in sections 1222, 1322, 1323, 1328.1, 1501, 1502, 1712 of this title.



Section 1328.1 - SURE registration number

Each registered elector shall be assigned a single and unique SURE registration number in accordance with sections 1328 (relating to approval of registration applications) and 1514 (relating to conversion of registration records). Once assigned, a SURE registration number shall not be changed, modified or altered.



Section 1329 - Challenges

(a) Standing.--An individual claiming the right to be registered may be challenged by a commissioner, registrar or clerk or by a qualified elector of the municipality.

(b) Complaint.--To make a challenge, a complainant must file a challenge affidavit in a form prescribed by the secretary containing the following information:

(1) Name of challenged individual.

(2) Address of challenged individual.

(3) Name of complainant.

(4) Address of complainant.

(5) Date of affidavit.

(6) Reason for challenge.

(c) Response.--An individual who is challenged must respond to the challenge affidavit as set forth in subsection (b) in a written statement sworn or affirmed by the individual. The challenged individual must produce such other evidence as may be required to satisfy the registrar or commissioner as to the individual's qualifications as a qualified elector.

(d) Resolution.--If the challenged individual establishes to the satisfaction of the commission the right to be registered as required by this part, the challenged individual shall be registered. If the challenged individual does not establish to the satisfaction of the commission the right to be registered as provided in this part, the challenged individual's registration, if any, shall be canceled, and the commission shall promptly update information contained in its registration records.

Cross References. Section 1329 is referred to in section 1328 of this title.



Section 1330 - Appeals

(a) Right.--An individual whose application to be registered has been denied may file with the commission a petition to be registered, setting forth the grounds of the petition under oath or affirmation. The petition must be filed by the 15th day prior to an election.

(b) Hearing.--

(1) The commission shall fix a time for a public hearing at its office not later than the tenth day prior to the election.

(2) The commission shall give the person responsible for the rejection 48 hours' notice of the hearing.

(3) At the hearing, a clerk, inspector of registration or qualified elector of the county may offer evidence as to why the petitioner should not be registered.

(4) The commission, if satisfied that the petitioner is entitled to be registered, shall direct registration.






Chapter 14 - Records

Chapter Notes

Enactment. Chapter 14 was added January 31, 2002, P.L.18, No.3, effective in 45 days.



Section 1401 - General register

(a) General rule.--The general register shall contain all of the following for each registered elector of the county:

(1) The ward and election district of residence.

(2) The registered elector's street address.

(3) Data required to be given upon removal from the registered elector's residence.

(4) The date of each election at which the registered elector votes.

(5) The digitized or electronic signature of the registered elector.

(6) The SURE registration number.

(7) Whether the registered elector needs assistance to vote and, if so, the nature of the disability.

(b) District register.--The general register shall be used by the commission to prepare the district register.

(c) SURE system.--After a commission is connected to the SURE system, the general register of the commission shall consist of the registration information contained on the SURE system as maintained by the commission.

(d) Registration cards.--Before a commission is connected to the SURE system, if a commission uses the original registration cards for registered electors in the county as the district register, the duplicate registration cards or photocopies of the original registration cards shall be placed in exact alphabetical order by last name of the registrant, shall be indexed and shall be kept at the office of the registration commission in a manner as to be properly safeguarded. These cards constitute the general register of the county. They may not be removed from the office of the commission except upon order of a court of record. Nothing in this part shall preclude the use of duplicate registration cards from applications provided under the act of March 30, 1937 (P.L.115, No.40), known as The First Class City Permanent Registration Act, or the act of April 29, 1937 (P.L.487, No.115), known as The Permanent Registration Act for Cities of the Second Class, Cities of the Second Class A, Cities of the Third Class, Boroughs, Towns, and Townships.

(e) Digitized signature lists.--Before a commission is connected to the SURE system, if a commission uses digitized signature lists as the district register, the original registration cards shall be placed in exact alphabetical order by last name of the registrant, indexed and kept at the office of the commission in a manner as to be properly safeguarded. These original cards constitute the general register of the county. They may not be removed from the office of the commission except upon order of a court of record. The commission shall safely retain all registration cards used in the registration of electors or in conducting an election. If a commission has the capability to accept an electronic application, the secretary may require the commission to produce a computer-generated card to file in the general register. If the commission finds a record for a registrant on the computer database which is not contained in the general register, it shall replace the original card with a computer-generated duplicate card upon written permission from the registrant or upon order of a court of record.

(f) Duplicate files.--Before a commission is connected to the SURE system, if the commission deems a duplicate file of registration cards necessary for administrative purposes, the commission may prepare a reproduction in compliance with the following:

(1) The registration form shall be photographed, microphotographed or reproduced in a manner approved for permanent records by the secretary.

(2) The device used to reproduce the card is one which accurately reproduces the original in all details.

(3) The photographs, microphotographs or other reproductions are open to public inspection and provision is made for preserving, examining and using them.

Cross References. Section 1401 is referred to in sections 1102, 1402 of this title.



Section 1402 - District registers

(a) Registration card file.--

(1) Except as provided in subsection (b) and in section 1401(e) (relating to general register), the original registration cards shall be filed by election districts in exact alphabetical order by last name of the registrant and shall be indexed.

(2) The cards constitute the district register.

(3) The commission shall provide binders, which are capable of being locked, for filing and indexing the registration cards. The keys to the binders shall at all times be retained by the commission.

(4) The district register shall be kept at the office of the commission except as provided in subsection (b) and shall be open to public inspection, subject to reasonable safeguards and regulations.

(b) Computer lists.--

(1) Before a commission is connected to the SURE system, instead of using registration cards as the district register as provided in subsection (a), a commission may use a computer list or computer-generated cards containing the registered electors arranged by election district, alphabetically by last name of the registrant. The computer list or computer-generated cards must be in a form prescribed by the secretary and must contain necessary information that would otherwise be available on the registration cards, including a legible digitized signature of the registrant copied from the signature on the registration card. The district election officials shall have computer printouts at the polling places containing the necessary information needed to verify the identity of the elector. The digitized signature list shall be open to public inspection, subject to reasonable safeguards, rules and regulations.

(2) After a commission is connected to the SURE system, each commission shall create from its general register a computer list to be used as the district register. For each election district, the list shall contain the names of the registered electors of the election district, alphabetically by last name of each registered elector. Each page of the list shall contain the name of the county, the election district, the date of the election and the date and time the list was prepared. The computer list shall be in a form prescribed by the secretary and must contain necessary information that would otherwise be available in the general register, including a legible digitized or electronic signature, the street address and political party of each registered elector, and suitable space for insertion of the signature of the registered elector and for insertion by the proper election official of the number and letter of the stub of the ballot issued to the registered elector or the registered elector's number in the order of admission to the voting systems and the initials of the election official who enters the record of voting in the district register and whether the elector needs assistance to vote and, if so, the nature of the disability. The district register shall be kept at the office of the commission and shall be open to public inspection, subject to reasonable safeguards, rules and regulations.

(3) Before connection to the SURE system, a commission may, during systems conversion periods or emergency conditions, provide for a district register containing the original registration cards. The following apply:

(i) The original registration cards shall be filed by election district in one of the following orders as determined by the commission:

(A) Exact alphabetical order by last name of registrant.

(B) Order in which registrants' residences appear upon the streets of the election district, in exact alphabetical order by last name of registrant for each residence.

(ii) The district register containing registration cards shall be kept at the office of the commission and shall be open for public inspection, subject to reasonable safeguards and regulations and to the provisions of this part.

(c) Accuracy.--It is the duty of the commission to compare and correct the general register and district registers to ensure their accuracy. By noon of the third day preceding an election, the commission shall correct the district register for each election district consistent with the information contained in the general register.

(d) Delivery.--The commission shall deliver, in the manner required by law for delivery of election materials, the district register to the election officers for use on election day.

(e) Form.--District registers shall be enclosed within a case or container and shall be locked and sealed by the commission before delivery. The district register shall have printed or written thereon the words "District Register of Electors" and the district and ward, if any.

(f) Examination.--Immediately following each election, the commission shall cause each district register to be examined. The commission specifically shall compare the signature of each elector on each voter's certificate with his signature in the district register and shall report in writing to the district attorney any evidence or indication of probable fraud, impersonation or forgery which may appear to the commission by reason of the comparison. In the case of any elector whom the election officers shall have recorded as removed, deceased or challenged and prevented from voting, the commission shall ascertain the facts and shall correct the general and district registers in accordance with Chapter 15 (relating to changes in records).

Cross References. Section 1402 is referred to in section 1102 of this title.



Section 1403 - Street lists

(a) Preparation.--Commencing not later than the 15th day prior to each election, each commission shall prepare for each election district a list of the names and addresses of all registered electors as of that date resident in the district. The list may not include the digitized or electronic signature of a registered elector. The list shall be arranged in one of the following manners:

(1) By streets and house numbers.

(2) Alphabetically by last name of each registered elector.

(3) In a manner whereby the location of the elector's residence can be identified.

(b) Copies.--The commission shall retain two copies of the list under subsection (a) on file at its office and forward one copy of the list under subsection (a) to the department. These copies shall be available for public inspection during business hours, subject to reasonable safeguards and regulations.

(c) Distribution.--The department and each commission shall distribute the list under subsection (a) upon request as follows:

(1) To officials concerned with the conduct of elections.

(2) To political parties and political bodies.

(3) To candidates.

(d) Organizations.--The commission may, for a reasonable fee, distribute the list under subsection (a) to organized bodies of citizens.



Section 1404 - Public information lists

(a) Establishment.--

(1) A commission shall provide for computer inquiries concerning individual registered electors. With respect to each registered elector who is the subject of an inquiry, the information provided shall contain the name, address, date of birth and voting history. Upon request, the commission shall supply a printed record for each such elector subject to the provisions of this part. In addition, the commission may make available for inspection a printed or computerized public information list containing the name, address, date of birth and voting history of each registered elector in the county.

(2) The list may also include information on voting districts.

(3) The list may not contain the digitized or electronic signature or SURE registration number of the registered elector.

(b) Access.--

(1) The secretary may promulgate reasonable regulations governing access to the list.

(2) No individual inspecting the list may tamper with or alter it.

(3) No individual who inspects the list or who acquires names of registered electors from the list may use information contained in the list for purposes unrelated to elections, political activities or law enforcement. Before inspecting the list or obtaining names of registered electors or other information from the list, the individual must provide identification to the public official having custody of the public information list and must state in writing that any information obtained from the list will not be used for purposes unrelated to elections, political activities or law enforcement.

(c) Copies.--

(1) The commission shall provide paper copies of the public information lists and may provide copies in some other form to any registered elector in this Commonwealth within ten days of receiving a written request accompanied by payment of the cost of reproduction and postage. The cost of the copies shall be determined by the office providing copies.

(2) An individual who inspects or acquires a copy of a public information list may not use any information contained in it for purposes unrelated to elections, political activities or law enforcement.



Section 1405 - Retention of records

(a) Computer lists.--Each commission shall preserve district registers for at least five years in the manner, form and time frame established by the department.

(b) Records.--

(1) The department and each commission shall preserve for two years and shall make available for public inspection and, where available, photocopying at a reasonable cost all records concerning the implementation of programs and activities conducted for the purposes of ensuring the accuracy and currency of official lists of registered electors except to the extent that the records relate to a declination to register to vote or to the identity of a voter registration agency through which any particular qualified elector is registered.

(2) The records preserved under paragraph (1) shall include lists of the names and addresses of all electors to whom notices described in section 1501 (relating to removal notices) are sent and information concerning whether or not the individual has responded to the notice as of the date that inspection of the record is made.

(c) Original and existing records.--After a commission is connected to the SURE system, the registration cards and applications utilized under this part, under the act of June 30, 1995 (P.L.170, No.25), known as the Pennsylvania Voter Registration Act, under the former act of March 30, 1937 (P.L.115, No.40), known as The First Class City Permanent Registration Act, or under the former act of April 29, 1937 (P.L.487, No.115), known as The Permanent Registration Act for Cities of the Second Class, Cities of the Second Class A, Cities of the Third Class, Boroughs, Towns, and Townships, shall be placed in alphabetical order by last name of the registered elector, indexed and kept at the office of the commission in a manner as to be properly safeguarded. They may not be removed from the office of the commission except upon order of a court of record. The commission shall safely retain all registration cards used in the registration of registered electors in accordance with regulations promulgated by the department.



Section 1406 - Reports

(a) Commission.--By March 1, a commission shall submit to the secretary an annual report setting forth the number of electors registered under sections 1322 (relating to in-person voter registration), 1323 (relating to application with driver's license application), 1324 (relating to application by mail) and 1325 (relating to government agencies). The report shall specify the number of electors whose registration has been canceled under Chapter 15 (relating to changes in records) and any other information required by the secretary.

(b) Secretary.--The secretary shall submit an annual report to the General Assembly by June 30 assessing the impact of this part on the administration of elections during the preceding year and including recommendations for improvements to procedures, forms and other matters affected by this part.






Chapter 15 - Changes in Records

Chapter Notes

Enactment. Chapter 15 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

Cross References. Chapter 15 is referred to in sections 1302, 1402, 1406 of this title.



Section 1501 - Removal notices

(a) Form.--

(1) A commission shall make removal notices available to electors who are registered in the county.

(2) The notice shall be printed upon cards suitable for mailing, addressed to the office of the commission. The notice shall provide the following information:

(i) The address of present residence, including municipality.

(ii) The address of last registration, including municipality.

(iii) Date of removal to present residence.

(iv) Signature.

(3) The notice shall contain a statement that the registered elector may, by filling out properly and signing a removal notice and returning it to the office of the commission, secure the transfer of registration effective as to elections at least 30 days after the date of removal into the new district.

(4) The notice shall contain a warning to the registered elector that the notice will not be accepted as an application for transfer of the elector's registration unless the signature thereon can be identified by the commission as the elector's signature as it appears on file with the commission.

(5) The notice shall contain a warning to the registered elector that the notice must be received by the commission not later than 30 days before an election. If mailed, the notice must be postmarked not later than the deadline for registration or, in the case of an illegible or missing postmark, received within five days of the close of registration.

(b) Use.--A registered elector who removes residence from one place to another within the same county must notify the commission by filing a removal notice under subsection (a) or a signed request for renewal that contains the information required in subsection (a) with the commission not later than the registration deadline before an election. If mailed, the notice or request must be postmarked not later than the deadline for registration or, in the case of an illegible or missing postmark, received within five days of the close of registration. The following apply:

(1) An official registration application of an elector who has registered by mail qualifies as a removal notice.

(2) A registered elector who removes residence from one place to another within the same county and who has not yet filed a removal notice with the commission shall be permitted to vote once at the elector's former polling place following removal if, at the time of signing the voter's certificate, the elector files with the judge of election a signed removal notice properly filled out. Removal notices under this paragraph shall be returned to the commission with the voting check list, and the commission shall proceed to transfer the registration of the elector under section 1502 (relating to transfer of registration) and shall promptly update information contained in its registration records. A registered elector may vote in the election district of the elector's former residence not more than one time following the elector's removal.

(3) A registered elector who removes residence from one county to another county and who is not registered to vote in the new county of residence shall be permitted to vote in the election district in the former county of residence if, at the time of signing the elector's certificate, the elector files with the judge of election a signed affirmation declaring the elector's new residence. A registered elector may vote in the election district of the elector's former residence not more than one time following the elector's removal. Affirmations made under this paragraph shall be returned to the commission of the elector's former county of residence with the voting checklist, and that commission shall proceed to transfer the registration of the elector under section 1502. Upon receipt of the transfer notice, the commission of the elector's new county of residence shall immediately process the transfer of the elector in accordance with section 1328 (relating to approval of registration applications). Both commissions shall promptly update information contained in their registration records.

Cross References. Section 1501 is referred to in sections 1301, 1405, 1502 of this title.



Section 1502 - Transfer of registration

(a) General rule.--Upon timely receipt of notification of removal under section 1501(b) (relating to removal notices), the commission shall proceed as follows:

(1) The signature on the notification document shall be compared with the signature of the registered elector as it appears on file with the commission.

(2) If the signature appears authentic, the commission shall enter the change of residence on the registered elector's registration records.

(3) If a request for transfer which is determined to be authentic under paragraph (2) shows a removal within the period of 30 days preceding an election, the commission, after such election, shall enter the change of residence on the registered elector's registration record. The commission shall advise the registered elector promptly in writing of its action.

(4) When a registered elector has filed with a commission a notice that the elector has moved from the county to another county, if the signature appears authentic the commission shall enter the change of residence on the elector's registration records, cancel the registration of the elector and notify the commission of the elector's new county of residence to register the elector. Upon receipt of the transfer notice, the commission of the elector's new county of residence shall immediately process the transfer of the elector in accordance with section 1328 (relating to approval of registration applications).

(5) If a request for transfer which is determined to be authentic under paragraph (4) shows a removal within the period of 30 days preceding an election, the commission, after such election, shall enter the change of residence on the elector's registration records, cancel the registration of the elector and notify the commission of the elector's new county of residence to register the elector. Upon receipt of the transfer notice, the commission of the elector's new county of residence shall immediately process the transfer of the elector in accordance with section 1328.

(6) A commission shall promptly update information contained in its registration records.

(b) Electors unable to write.--A registered elector who is unable to sign the notification document may affix a mark to the notification document. The mark must be affixed in the presence of a witness who must sign the notification document.

Cross References. Section 1502 is referred to in sections 1301, 1501 of this title.



Section 1503 - Change of enrollment of political party

By the deadline for registration, a registered elector who desires to change the enrollment of political designation or who, although registered, has not previously enrolled as a member of a party may appear before a commissioner, registrar or clerk or may submit an application by mail under section 1324 (relating to application by mail) and state in a signed writing the political party in which the registered elector desires to be enrolled. If the signature of the elector is verified by comparison with the registered elector's signature as it appears on file with the commission, the commissioner, registrar or clerk shall make the change in its registration records. If supported by other evidence of identity, a mark may be made in lieu of a signature by a registered elector who is unable to write. The mark must be made in the presence of a witness who must sign the registration application.



Section 1504 - Disability

(a) Eligibility.--If a registered elector by reason of blindness, disability or inability to read or write is unable to read the names on the ballot or on the voting machine labels or is unable to see or mark the ballot or operate the voting machine or to enter the voting compartment or voting machine booth without assistance, the following apply:

(1) The elector may, at least ten days prior to the next election, personally make application to the commission or a registrar or a clerk.

(2) The application must request the entry of the exact nature of the disability on the elector's registration card.

(3) The commission shall make the entry as appropriate.

(4) If the disability is not entered on the registration card, the elector may receive assistance if the elector completes a declaration in the polling place.

(5) Following the election, the commission shall examine declarations completed under this section and shall update the elector's voter registration card to reflect the need for assistance and the nature of the disability.

(b) Termination.--If the commission ascertains that a registered elector who has declared need for assistance is no longer in need of assistance, it shall cancel on the registration record the entry relating to illiteracy or disability which authorized assistance. The commission shall notify the elector by mail of its action.



Section 1505 - Death of registrant

(a) Department of Health.--A commission shall cancel the registration of a registered elector reported dead by the Department of Health. The Department of Health shall, within 60 days of receiving notice of the death of an individual 18 years of age or older, send the name and address of residence of that individual to a commission in a manner and on a form prescribed by the department. The commission shall promptly update information contained in its registration records.

(b) Other sources.--A commission may also utilize published newspaper obituaries, letters testamentary or letters of administration issued by the office of the registrar of wills to cancel and remove the registration of an elector, provided that such removals are uniform, nondiscriminatory and in compliance with the Voting Rights Act of 1965 (Public Law 89-110, 42 U.S.C. § 1973 et seq.). The commission shall promptly update information contained in its registration records.

(c) Corrections.--An individual incorrectly reported deceased by the Department of Health or incorrectly removed by a commission for reason of death may appear in person before a commissioner, registrar or clerk at the office of the commission and prove identity. The commission, upon such proof, shall correct its registration records.

Cross References. Section 1505 is referred to in section 1901 of this title.



Section 1506 - Checkup of registers

(a) General rule.--At any time prior to the 30th day preceding an election, a commission may mail to any qualified elector whose name appears in any district register a notice setting forth the elector's name and address as it appears in the register and requesting the elector in case of any error to present the notice within ten days at the office of the commission to have the error corrected and warning that any discrepancy between the qualified elector's actual name and address and his name and address as recorded in the original register will constitute ground for challenging the elector's vote. The notice shall contain on the outside "Do not forward, return to board of elections" and a request of the postal service to return it within five days if it cannot be delivered to the addressee at the address given.

(b) Checkup by postal service.--At any time prior to the 30th day preceding an election, the commission may cause a checkup to be made by the postal service of any qualified elector whose name appears in any district register.

(c) Quadrennial checkups.--At least once in each four years the commission may conduct a checkup of each registered elector by either of the methods provided for in subsections (a) and (b).

(d) Failure to deliver notice.--Upon the return by the postal service of any notice which it has been unable to deliver at the given address because the addressee cannot be found there or upon report by the postal service that any registered elector does not reside at the address given on the registration card, the commission shall do one of the following:

(1) Direct an authorized employee to visit in person the address of the qualified elector and, if the employee finds that the qualified elector does not reside at the address, to leave at the address the notice prescribed by subsection (e).

(2) Mail to the registered elector at the address given on the registration card the notice prescribed by subsection (e). The notice shall be sent as first class mail and shall contain on the outside a request to the postmaster to forward it if the addressee does not reside at the address given thereon.

(e) Communication with commission.--The notice stipulated by subsection (d) shall require the registered elector to communicate with the commission by a date designated by the commission, which shall be not less than ten days nor more than 30 days from the service or mailing of the notice and in any case not later than the 15th day preceding an election, and satisfy the commission of qualifications as a qualified elector. At the expiration of the time specified in the notice, the commission shall cancel the registration of a person who has not communicated with the commission and proved qualifications as a qualified elector, except that, if a registered elector who has been mailed the notice prescribed by this subsection communicates with the commission claiming the right to remain registered at the address to which the original notice was mailed, the commission shall investigate and, if not satisfied of the right of the registered elector to remain registered at the address, shall cancel the registration of the elector. Every elector whose registration is canceled under this section must register in the manner provided by this part in order to be eligible to vote at any election.

(f) Elector in military service.--The registration of a person in military service shall not be canceled by reason of the failure of the person to reside at the address appearing upon the district register if the person resided at the address on the date of entering military service.

Cross References. Section 1506 is referred to in sections 1507, 1510, 1513 of this title.



Section 1507 - Canvass of registered electors

(a) Verification.--The commission may, by individual commissioners or by inspectors of registration, verify the registration in an election district by visiting each building from which an elector is registered and other buildings as the commission deems necessary. The commission shall make a record of the name and address of each person registered who is not found to reside at the address from which the person is registered or who for any other reason appears to be not qualified to vote in the election district from which the person is registered. The commission shall leave at the address of each such person the notice prescribed by section 1506(e) (relating to checkup of registers).

(b) Action.--At the expiration of the time specified in the notice under section 1506(e), the commission shall cancel or suspend the registration of each such person who has not communicated with the commission and proved qualifications as an elector.

(c) Special inspectors.--For the purpose of facilitating a canvass, the commission may, when necessary, appoint special inspectors of registration in number not exceeding double the number of election districts which the commission determines to canvass. They must be qualified electors of the county. They shall be appointed without reference to residence in election districts or to their political affiliations or beliefs. The commission shall instruct each special inspector in discharging duties.

Cross References. Section 1507 is referred to in section 1513 of this title.



Section 1508 - Comparison and correction of registers

Commencing 30 days prior to each election, the commission shall compare and correct the general and district registers.

Cross References. Section 1508 is referred to in section 1513 of this title.



Section 1509 - Petition to strike off names

(a) Initiation.--At any time not later than the tenth day preceding an election, a qualified elector, including any watcher and any registrar or inspector of registration, may petition the commission to cancel or suspend the registration of a registered elector. The petition must set forth, under oath or affirmation, all of the following:

(1) Sufficient grounds for the cancellation or suspension.

(2) That:

(i) notice of the time and place when the petition would be presented has been given personally to the registered elector at least 24 hours prior to the presentation of the petition; or

(ii) the registered elector could not be found at the place given in the district register as residence and the person in charge of that place, whose name must be given in the petition, has declared that the person was well acquainted with the names of all individuals residing at the place and that the registered elector had never been or was no longer one of them or that no such individual is residing at the address.

(b) Action.--Upon receipt of a petition under subsection (a), the commission shall cancel or suspend the registration of the registered elector and amend accordingly the general and district registers and other records affected unless the registered elector so registered appears and shows cause why this action should not be taken.

Cross References. Section 1509 is referred to in section 1513 of this title.



Section 1510 - Failure to vote

(a) Check of electors.--By April 1 of each year except in a year in which the commission conducts a check of electors under section 1506(c) (relating to checkup of registers), the commission shall examine all of the district registers.

(b) Suspension.--A qualified elector who has been registered for a period of at least two immediately preceding calendar years but who is not recorded as having voted at an election during that period is subject to suspension of registration in accordance with the following procedure:

(1) If a registered elector who has been registered for a period of at least two immediately preceding calendar years is not recorded as having voted at an election during that period, the commission shall send to the registered elector by mail, at the address appearing upon the registration card, a notice setting forth that the records of the commission indicate that the registered elector has not voted during the two immediately preceding calendar years and that the registered elector's registration will be canceled at the expiration of 30 days from the date of mailing the notice unless the registered elector, within that period, files with the commission either personally or by mail a written request for reinstatement of registration or a removal notice properly executed setting forth the registered elector's place of residence and signed by the registered elector.

(2) Within 30 days from the date of mailing of the notice under paragraph (1), the registered elector must file with the commission either personally or by mail a written request for reinstatement of registration or a properly executed removal notice which sets forth the registered elector's place of residence and which is signed by the registered elector. The official registration application card of a registered elector who has registered by mail qualifies as a request for reinstatement of registration or a removal notice under this paragraph.

(3) Within 30 days from the date of mailing of the notice under paragraph (1), the commission shall cancel the registration of a registered elector who has not complied with paragraph (2).

(c) Effect.--Cancellation of registration under this section shall not affect the right of a qualified elector to subsequently register in the manner provided by this part.

Cross References. Section 1510 is referred to in section 1513 of this title.



Section 1511 - Cancellation, removal and preservation of registration records

(a) General rule.--If the registration of a registered elector is canceled for any cause, the commission shall mark on the registration record of the elector the word "canceled" and the date and cause of cancellation and shall remove them from the general and district registers. Such record shall be kept for five years, after which the commission may destroy it.

(b) Nonessential records.--All records which are not essential for maintaining the current status of a registered elector may be destroyed by the commission after three years.

Cross References. Section 1511 is referred to in section 1513 of this title.



Section 1512 - Correction of errors in cancellation or suspension

If the registration of a registered elector has been canceled or suspended through error, the registered elector may petition the commission for reinstatement of registration not later than the tenth day preceding an election. After a hearing on the application, if error on the part of the commission is proved, the commission shall reinstate the registration.

Cross References. Section 1512 is referred to in section 1513 of this title.



Section 1513 - Applicability of provisions

(a) Suspension.--To the extent that the Secretary of the Commonwealth determines that the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.) prohibits the cancellation of registration for elections for Federal office because of a failure to vote as provided in section 1510 (relating to failure to vote), the provisions of sections 1506 (relating to checkup of registers) through 1512 (relating to correction of errors in cancellation or suspension) are suspended. The suspension shall become effective upon publication of notice of the determination in the Pennsylvania Bulletin.

(b) Effect of suspension.--Should the provisions of sections 1506 through 1512 be suspended as provided in subsection (a), the provisions of Chapter 19 (relating to provisions contingent on Federal Law) shall be effective during the period of suspension.



Section 1514 - Conversion of registration records

The department shall convert the registration records of each commission in accordance with section 1222 (relating to SURE system). In converting the registration records of each commission, the department shall assign each registered elector a SURE registration number which the commission shall add to the registration records of the registered elector.

Cross References. Section 1514 is referred to in section 1328.1 of this title.






Chapter 16 - Commission Proceedings and Judicial Review

Chapter Notes

Enactment. Chapter 16 was added January 31, 2002, P.L.18, No.3, effective in 45 days.



Section 1601 - Subpoenas and witness fees

(a) Authorization.--A commission may issue a subpoena.

(b) Form and effect.--A subpoena under subsection (a) shall be in substantially the same form and have the same force and effect as a subpoena issued by a court of common pleas. The commission shall have the benefit of the process of the appropriate court of common pleas if necessary to enforce a subpoena.

(c) Benefit.--A subpoena may be issued as follows:

(1) Upon the motion of a commission.

(2) Upon motion of a party before a commission. A subpoena under this paragraph is only valid for one day. It must be renewed by 4 p.m. for the next day.

(d) Fees.--

(1) Witnesses subpoenaed under this section shall be compensated under 42 Pa.C.S. § 5903 (relating to compensation and expenses of witnesses).

(2) Witnesses subpoenaed under subsection (c)(1) shall be paid by commission funds.

(3) Witnesses subpoenaed under subsection (c)(2) shall be paid by the party. No subpoena shall be issued under subsection (c)(2) until the party pays the commission a fee of $10 for issuing the same and deposits with the commission one day's witness fees for each witness to be summoned.

(4) As soon as convenient after a hearing is concluded or continued, the commission shall pay witnesses under paragraphs (2) and (3). Unearned fees deposited under paragraph (3) shall be refunded to the depositing party.

(5) If the petition of the elector is sustained, the commission shall pay to the elector all costs paid on the elector's behalf.

(e) Commission funds.--A commission shall pay over to the county treasurer fees received under subsection (d)(3). The accounts of the commission respecting payments under subsection (d)(2) shall be subject to audit by the county controller.

Cross References. Section 1601 is referred to in section 1203 of this title.



Section 1602 - Court of common pleas

(a) Standing.--The following have standing to appeal an action of a commission to the appropriate court of common pleas:

(1) An applicant whose claim for registration has been denied.

(2) An individual whose registration has been canceled by a commission.

(3) A qualified elector of a municipality whose rights are impaired by any general order made by a commission.

(b) Time.--An appeal under subsection (a) must be made by the seventh day preceding an election.

(c) Grounds.--The appeal must request relief and set forth the grounds for relief.

(d) Hearing.--Upon timely receipt of an appeal under this section, the court shall conduct a hearing.

(e) Order.--If the court finds that an injustice has been done, it shall reverse or modify the ruling of the commission and issue appropriate injunctive relief.

(f) Costs.--

(1) Except as provided in paragraph (2), the court may award costs for the appeal to the prevailing party.

(2) Costs may not be assessed against a commission or a county.

Cross References. Section 1602 is referred to in sections 1204, 1603 of this title.



Section 1603 - Commission duties

In an appeal under section 1602 (relating to court of common pleas), the registration commission shall produce any petition, register or other record in its custody relevant to the issue involved.

Cross References. Section 1603 is referred to in section 1204 of this title.






Chapter 17 - Penalties

Chapter Notes

Enactment. Chapter 17 was added January 31, 2002, P.L.18, No.3, effective in 45 days.



Section 1701 - Lawful orders

A person who intentionally disobeys a lawful order of a registration commission or a commissioner commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not more than $2,500.



Section 1702 - Registration

(a) Improper.--A registrar, commissioner or clerk who knowingly registers or permits the registration of an applicant not lawfully entitled to be registered commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.

(b) Denial.--A registrar, commissioner or clerk who, without reasonable cause, refuses to register a qualified elector lawfully entitled to be registered commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1703 - Application

(a) Prohibition.--An individual may not do any of the following:

(1) Apply for registration with knowledge or reason to know that the individual is not entitled to registration.

(2) Apply for a change of residence with knowledge or reason to know that the individual is not entitled to the change.

(3) Declare as residence a place or address which the individual knows is not the individual's legal residence.

(4) Intentionally impersonate another in an application for registration.

(b) Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both, and to forfeit the right of suffrage for ten years.



Section 1704 - Altering registration

(a) Prohibition.--No registrar, commissioner, clerk or assistant or commission employee may do any of the following:

(1) Intentionally insert or permit to be inserted an entry in a registration record without a proper application under this part or without requiring the proper evidence of the right of the applicant to be registered.

(2) Intentionally materially alter a registration record after the entries have been made unless the alteration is in accordance with this part. This paragraph does not apply to an alteration pursuant to an order of a court of common pleas or of a commission.

(b) Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1705 - Votes

(a) Prohibition.--An election officer may not do any of the following:

(1) Knowingly refuse the vote of a registered elector.

(2) Knowingly accept the vote of an individual not registered under this part. This paragraph does not apply to a person in actual military service or an individual having an order of court.

(3) Knowingly receive a vote from a person falsely claiming to be a registered elector.

(b) Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1706 - Duties under part

Any commissioner, registrar, clerk, inspector of registration, commission officer, commission assistant, commission employee, individual, partnership or corporation that intentionally delays, neglects or refuses to perform a duty imposed by this part commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1707 - Official documents and electronic records

(a) Prohibition.--A person may not do any of the following:

(1) Intentionally insert or permit to be inserted a material entry in any registration record, the SURE system street list, affidavit, petition, subpoena, certificate, report or other record authorized or required by this part to be made or prepared for a purpose set forth in this part, which entry is not in accordance with this part.

(2) Intentionally materially alter or intentionally destroy an entry which has been made in a registration record, the SURE system, a street list, an affidavit, a petition, a subpoena, a certificate, a report or another record authorized or required by this part to be made or prepared for a purpose set forth in this part unless the alteration or destruction is not in accordance with this part.

(3) Remove a record from lawful custody with the intent to prevent the record from being used, inspected or copied.

(4) Access the SURE system, its component parts or any other official documents or records without lawful authorization or with the intent to publicize or otherwise unlawfully misuse the equipment or information contained therein.

(b) Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $6,000 or to imprisonment for not more than three years, or both.



Section 1708 - Withholding information

A person who intentionally refuses to furnish to a commissioner or an inspector of registration information or documents which the commissioner or inspector is authorized to have under this part commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1709 - Law enforcement assistance

A law enforcement officer who, upon demand of any commissioner or inspector of registration or of the secretary, fails to render demanded assistance in the maintenance of peace and in the making of arrests without warrant as provided in this part or who intentionally hinders or attempts to hinder any commissioner, inspector of registration or the secretary in the performance of a duty commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1710 - Interference

A person who intentionally interferes with any other person in the performance of any act or duty authorized or imposed by this part commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1711 - Preventing registration

(a) Prohibition.--No person may do any of the following:

(1) Knowingly and intentionally prevent an applicant who is a qualified elector from being registered.

(2) By coercion, threats of bodily injury or intimidation, intentionally prevent or attempt to prevent an applicant who is a qualified elector from being registered or a registered elector from changing political enrollment in accordance with the provisions of this part.

(3) Intentionally give or promise or offer to give money or goods to an individual as an inducement for the individual to enroll in a particular party or for a registrant to change political enrollment.

(4) Prevent a record from being used, inspected or copied.

(b) Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1712 - Approval of registration

(a) Prohibition.--A person may not do any of the following:

(1) Intentionally alter a party designation without a request from the registered elector.

(2) Intentionally fail to make a transmission under section 1328 (relating to approval of registration applications).

(b) Penalty.--A person who violates subsection (a) commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of $2,500 or to imprisonment for not more than one year, or both.



Section 1713 - Solicitation of registration

(a) Prohibition.--A person may not give, solicit or accept payment or financial incentive to obtain a voter registration if the payment or incentive is based upon the number of registrations or applications obtained.

(b) Penalty.--A person who violates subsection (a) commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $2,500 or to imprisonment for not less than one month nor more than one year, or both.



Section 1714 - Crimes Code

The provisions of 18 Pa.C.S. §§ 4902 (relating to perjury), 4903 (relating to false swearing) and 4904 (relating to unsworn falsification to authorities) apply to violations of this part.






Chapter 18 - Enforcement

Chapter Notes

Enactment. Chapter 18 was added January 31, 2002, P.L.18, No.3, effective in 45 days.



Section 1801 - Attorney General

(a) Investigation.--The secretary shall investigate alleged violations of sections 1323 (relating to application with driver's license application) and 1325 (relating to government agencies) and report apparent violations to the Attorney General.

(b) Prosecution.--Under section 205(a)(6) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have prosecutorial jurisdiction over violations reported under subsection (a).

(c) Notifications.--The Attorney General shall notify the State Treasurer in accordance with section 1804(b) (relating to relief) if the secretary fails to notify the State Treasurer as required by section 1803(b) (relating to power of department).

Cross References. Section 1801 is referred to in sections 1802, 1804 of this title.



Section 1802 - District attorneys

(a) Investigation.--Except as provided in section 1801 (relating to Attorney General), each commission shall investigate alleged violations of this part within its county and report apparent violations to the district attorney of the county.

(b) Prosecution.--Subject to section 205(a)(3) through (5) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the district attorney shall have prosecutorial jurisdiction over violations reported under subsection (a).



Section 1803 - Power of department

(a) General rule.--The department shall have the authority to take any actions, including the authority to audit the registration records of a commission, which are necessary to ensure compliance and participation by the commissions.

(b) Notifications.--The secretary shall notify the State Treasurer to withhold funds in accordance with section 1804(b) (relating to relief) if a commission fails or refuses to comply with the provisions of this part.

Cross References. Section 1803 is referred to in sections 1801, 1804 of this title.



Section 1804 - Relief

(a) Injunctive.--In the event that a commission fails to adhere to any provision of this part, the secretary is authorized to seek declaratory and injunctive relief in Commonwealth Court.

(b) Withholding of appropriations.--In accordance with sections 1801 (relating to Attorney General) and 1803 (relating to power of department) and in addition to any remedy provided in subsection (a), the State Treasurer shall, upon notification, withhold any part or all of the State appropriations to which a county is entitled, including funding for the court of common pleas but excluding funding for human services.

Cross References. Section 1804 is referred to in sections 1801, 1803 of this title.






Chapter 19 - Provisions Contingent on Federal Law

Chapter Notes

Enactment. Chapter 19 was added January 31, 2002, P.L.18, No.3.

Cross References. Chapter 19 is referred to in section 1513 of this title.



Section 1901 - Removal of electors

(a) Removal of elector's registration record.--Commissions shall institute a program to protect the integrity of the electoral process and to ensure the maintenance of accurate and current registration records. The program shall be uniform, nondiscriminatory and in compliance with the Voting Rights Act of 1965 (Public Law 89-110, 42 U.S.C. § 1973 et seq.). An elector's registration shall not be canceled except as follows:

(1) At the request of the elector.

(2) Upon the death of the elector under section 1505 (relating to death of registrant).

(3) Upon confirmation that the elector has moved to a residence outside the county.

(4) Under a voter removal program as provided for under subsection (b), and in compliance with the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.).

(b) Voter removal program.--

(1) Each commission shall establish a program to identify registered electors whose address may have changed by establishing one of the following programs:

(i) National change of address. The secretary shall establish by regulation a program whereby information supplied by the United States Postal Service through its licensees is used on a periodic basis, but not less than once every calendar year, to identify registered electors who may have changed addresses. The information shall be incorporated in the SURE system and shall be forwarded to the commissions in a manner determined by the secretary by regulation.

(A) If it appears from the information provided through the United States Postal Service that a registered elector has moved to a different residence address within the same county as the elector is currently registered, the commission shall change the registration records to show the new address and shall send the elector, to the address recorded on the elector's registration, a notice of the change of address by forwardable mail and a postage prepaid, preaddressed return form by which the elector may verify or correct the address information.

(B) If it appears from the information provided through the United States Postal Service that a registered elector has moved to a different residence address outside the county, the commission shall use the notice procedure described in clause (A).

(ii) Confirmation mailing:

(A) A commission may establish a program by sending a direct, nonforwardable first class "return if undeliverable - address correction requested" mailing to all registered electors in the county.

(B) If this program is established, the commission shall use the notice procedure described in subparagraph (i)(A) for any registered elector whose mailing is returned undeliverable.

(2) In conjunction with and not as an alternative to a program established under paragraph (1), a commission may use a canvass as follows:

(i) The commission may, by commissioners or by inspectors of registration, verify the registration in an election district by visiting the building from which an elector is registered and other buildings as the commission deems necessary.

(ii) The commission shall make a record of the name and address of each registered elector who is found not to reside at the registered address or who for any other reason appears to be not qualified to vote in the registered election district.

(iii) The commission shall leave at the address of each registered elector referred to in subparagraph (ii) a notice requiring him to communicate with the commission on or before a date which the commission shall designate, and which shall be not less than seven days and not more than 15 days from the date of the notice and in any case not later than the 15th day preceding the election next ensuing, and satisfy the commission of his qualifications as an elector. The commission shall cause a confirmation of each such notice to be sent by mail promptly to the registered elector at the address from which he is registered. The envelope containing such information is to be plainly marked that it is not to be forwarded. At the expiration of the time specified in the notice, the commission shall cancel the registration of the registered elector who has not communicated with the commission and proved his qualifications as a registered elector.

(iv) To facilitate the canvass under this section, a commission may, when necessary, appoint special inspectors of registration in number not exceeding double the number of election districts being canvassed.

(v) Special inspectors must be registered electors of the county. They shall be appointed without reference to residence in election districts or to political affiliations or beliefs. The commission shall instruct special inspectors in their duties. Special inspectors have the powers conferred by this part upon inspectors of registration.

(3) In conjunction with and not as an alternative to a program established under paragraph (1), a commission shall send a notice pursuant to subsection (d) to any registered elector who has not voted nor appeared to vote during the period beginning five years before the date of the notice and ending on the date of the notice and for whom the board of elections did not during that period in any other way receive any information that the elector still resides in the election district.

(4) A commission shall complete, not later than 90 days before each municipal or general election, at least once per year the voter removal programs under this section and shall promptly update information contained in its registration records. This paragraph shall not be construed to preclude any of the following:

(i) Cancellation of an elector's registration as provided for under subsection (a)(1) or (2).

(ii) Correction of registration records in accordance with this part.

(c) Identification of inactive electors.--A commission shall mark an "I" on the registration records of each registered elector who has been mailed a form under subsection (b)(1) or (3) and has failed to respond, which shall be included with all other registration records for that polling site and located at the elector's polling site on the day of the election. The commission shall promptly update the information contained in its registration records.

(d) Cancellation of registration.--

(1) A commission shall not cancel the registration of a registered elector on the ground that the registered elector has changed residence unless any of the following apply:

(i) The registered elector confirms in writing that the elector has changed residence to a location outside the county in which the elector is registered.

(ii) The registered elector:

(A) has failed to respond to a notice described in paragraph (2); and

(B) has not voted nor appeared to vote and, if necessary, corrected the commission's record of the elector's address in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election for Federal office that occurs after the date of the notice.

(2) A notice as required in paragraph (1)(ii) is acceptable if it is a postage prepaid and preaddressed return card, sent by forwardable mail, on which the registered elector may state the elector's current address, if it contains a notice as follows:

(i) The notice must state all of the following:

(A) If the registered elector did not change residence or changed residence but still resides in the county, the elector must return the card not later than 30 days prior to the next election. If the card is not returned, affirmation or confirmation of the elector's address may be required before the elector is permitted to vote in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election for Federal office that occurs after the date of the notice. If the elector does not vote in an election during that period, the elector's registration shall be canceled.

(B) If the registered elector has changed residence to a place outside the county in which the elector is registered, information shall be provided concerning how the elector can register in the new county of residence.

(ii) The notice must state the date of the notice, the date of the next election and the date of the second general election for Federal office occurring after the date of the notice.

(3) The commission shall correct registration records in accordance with change of residence information obtained in conformance with this subsection. The commission shall also promptly update its registration records.

Cross References. Section 1901 is referred to in sections 1106, 1222, 1323 of this title.



Section 1902 - Procedure for voting following failure to return notification card

(a) Same county.--

(1) A registered elector who has moved from an address in the county covered by a polling place to an address covered by the same polling place shall, notwithstanding failure to notify the commission prior to the date of an election, be permitted to vote in that polling place upon written affirmation by the elector of the change of address before an election official at that polling place.

(2) A registered elector who has moved from one address in the county to another address in the same county covered by a different polling place and who has failed to notify the commission of the change of address prior to the date of an election shall be permitted to correct the voting records and vote at the elector's former polling place upon written affirmation by the elector of the new address before an election official at the former polling place.

(b) Different county.--A registered elector who has moved from one county to another county and who has failed to notify the commission of the change of address prior to the date of the election shall be permitted to correct the voting records and vote at the elector's former polling place upon written affirmation by the elector of the new address before an election official at the former polling place. Upon receipt of the written affirmation, the commission shall follow the procedures in this part for change of address to a new county and shall update information contained in its registration records.

Cross References. Section 1902 is referred to in section 1301 of this title.



Section 1903 - Incorrect records

If registration records incorrectly indicate that a registered elector has moved from an address in the area covered by a polling place, the elector shall, upon written affirmation before an election official at that polling place, be permitted to vote at that polling place. Upon receipt of the written affirmation, the commission shall promptly update information contained in its registration records.



Section 1904 - Files

(a) Cancellation.--If the registration of a registered elector is canceled, the commission shall mark on all registration records of the elector the word "canceled" and the date and cause of cancellation. The commission shall remove any registration records pertaining to the elector. Removed records shall be retained separate from registered electors for five years. The commission shall promptly update information contained in its registration records.

(b) Nonessential records.--Records which are not essential for maintaining the current status of a registered elector may be destroyed by the commission three years from the date the commission marks them as nonessential.



Section 1905 - Errors in cancellation

(a) Petition.--If the registration of an elector has been canceled through error, the elector may petition the registration commission for reinstatement.

(b) Time.--The petition must be filed by the tenth day preceding an election.

(c) Action.--

(1) The commission shall hold a hearing on the petition.

(2) If the commission finds that there was an error, the commission shall reinstate the registration and shall promptly update information contained in its registration records.



Section 1906 - Termination of chapter

(a) Notice.--If the Secretary of the Commonwealth determines that the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.) no longer prohibits cancellation of registration of electors for Federal office because of failure to vote, the secretary shall transmit notice of the determination to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin.

(b) Effect of notice.--This chapter shall terminate upon publication of the notice under subsection (a).






Chapter 33 - Voting Procedures

Chapter Notes

Enactment. Chapter 33 was added January 31, 2002, P.L.18, No.3, effective in 45 days.



Section 3302 - Application for absentee ballots

(a) General rule.--Notwithstanding the provisions of Part IV (relating to voter registration) or the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, the following persons may make application for an absentee ballot by sending a letter or other signed document to the county board of elections in the county in which the person's voting address is located:

(1) A registered elector who is unable to attend the polling place on the day of any primary or election because of illness or physical disability.

(2) A registered elector who expects to be absent from this Commonwealth or the municipality of residence because duties, occupation or business require the elector to be elsewhere the day of any primary or election.

(3) A county employee who cannot vote due to duties relating to the conduct of elections.

(4) A person who will not attend a polling place because of an observance of a religious holiday.

(b) Contents of letter or document.--The letter or document under subsection (a) shall provide the same information as is provided on forms prescribed by the secretary.

(c) Review and processing.--The letter or document shall be subject to the same schedule as other applications for absentee ballots and upon receipt by the county board of elections shall be reviewed and processed in the same fashion as other applications for absentee ballots.

(d) Application prepared by political party.--An absentee ballot application form containing the same information as that contained on the form prescribed by the secretary, which was prepared or distributed by a political party and signed by a registered elector, shall be deemed for all purposes as valid and shall be reviewed and processed by the county board of elections in the same manner as applications on forms prescribed by the secretary and supplied by the county board of elections.

Special Provisions in Appendix. See section 6 of Act 3 of 2002 in the appendix to this title for special provisions relating to continuation of Pennsylvania Voter Registration Act.






Chapter 35 - Uniform Military and Overseas Voters

Chapter Notes

Enactment. Chapter 35 was added October 24, 2012, P.L.1490, No.189, effective in 60 days.



Section 3501 - Short title of chapter

This chapter shall be known and may be cited as the Uniform Military and Overseas Voters Act.



Section 3502 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Active uniformed-service voter." A uniformed-service voter who meets all of the following paragraphs:

(1) Is:

(i) a member of the active or reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States; or

(ii) a member of the National Guard or the Pennsylvania National Guard.

(2) Is on active duty.

(3) Maintains a voting residence in this Commonwealth.

(4) Otherwise satisfies the voter eligibility requirements of the Commonwealth.

"County election board." Officials having jurisdiction over the conduct of elections in a county under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

"Covered voter." All of the following:

(1) A uniformed-service voter who is registered to vote in this Commonwealth.

(2) An overseas voter who is registered to vote in this Commonwealth.

(3) A uniformed-service voter who is not registered to vote in this Commonwealth but who otherwise satisfies the voter eligibility requirements of this Commonwealth.

(4) An overseas voter who is not registered to vote in this Commonwealth but who otherwise satisfies the voter eligibility requirements of this Commonwealth, including residency requirements.

"Dependent." An individual recognized as a dependent by a uniformed service.

"Election." A general election, municipal election, special election or primary election.

"Election Code." The act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, and the provisions of this title other than this chapter.

"Election district." A district, division or precinct established under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, in which all qualified electors are eligible to vote in the same polling place.

"Federal postcard application." The application prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff(b)(2)). The term includes the application's electronic equivalent.

"Federal write-in absentee ballot." The ballot described in section 103 of the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff-2).

"FWAB declaration." The declaration which accompanies the Federal write-in absentee ballot.

"General election." The election which the Constitution of Pennsylvania requires to be held in even-numbered years.

"Military-overseas ballot." All of the following:

(1) A Federal write-in absentee ballot.

(2) A ballot specifically prepared or distributed for use by a covered voter in accordance with this chapter.

(3) A ballot cast by a covered voter in accordance with this chapter.

"Municipal election." The election which the Constitution of Pennsylvania requires to be held in odd-numbered years.

"Overseas voter." A qualified elector who is outside the United States.

"Primary election." An election held for the purpose of nominating candidates for public offices to be voted for at a general election or a municipal election.

"Qualified elector." An individual who:

(1) possesses all of the qualifications for voting prescribed by the Constitution of Pennsylvania and the laws of this Commonwealth; or

(2) being otherwise qualified by continued residence in the individual's election district, obtains qualifications under paragraph (1) before the next ensuing election.

"Secretary." The Secretary of the Commonwealth.

"Special election." An election authorized by law, other than a general election, a municipal election or a primary election.

"State." A state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

"State declaration." The declaration prescribed by the secretary under section 3503(c)(4) (relating to duties and responsibilities of secretary).

"Uniformed service." All of the following:

(1) Active and reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States.

(2) The United States merchant marine, the Commissioned Corps of the Public Health Service of the Department of Health and Human Services or the Commissioned Corps of the National Oceanic and Atmospheric Administration of the United States.

(3) The National Guard and the Pennsylvania National Guard.

"Uniformed-service voter." A qualified elector who is one of the following:

(1) A member of the active or reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States who is on active duty.

(2) A member of the United States merchant marine, the Commissioned Corps of the Public Health Service of the Department of Health and Human Services or the Commissioned Corps of the National Oceanic and Atmospheric Administration of the United States.

(3) A member on activated status of the National Guard or Pennsylvania National Guard.

(4) A spouse or dependent of an individual referred to in paragraph (1), (2) or (3).

(5) A veteran of a uniformed service who is bedridden or hospitalized due to illness or physical disability.

"United States." When used in the territorial sense, the several states, the District of Columbia, Puerto Rico, the Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.



Section 3503 - Duties and responsibilities of secretary

(a) Responsible official.--The secretary is the official in the Commonwealth responsible for implementing this chapter and the Commonwealth's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff et seq.).

(b) Information to covered voters.--The secretary shall make available to covered voters information regarding voter registration procedures for covered voters and procedures for casting military-overseas ballots.

(c) Other duties.--The secretary shall do all of the following:

(1) Establish an electronic transmission system through which a covered voter may apply for and receive voter registration materials, military-overseas ballots and other information under this chapter.

(2) Develop standardized absentee-voting materials and their electronic equivalents, authentication materials and voting instructions to be used with the military-overseas ballot of a voter authorized to vote in any jurisdiction in this Commonwealth.

(3) To the extent reasonably possible, coordinate with other states to carry out the provisions of this subsection.

(4) Prescribe the form and content of a declaration for use by a covered voter who does not use the Federal write-in absentee ballot in accordance with the following:

(i) The declaration shall require the covered voter to swear or affirm, under penalty of perjury, specific representations pertaining to the voter's:

(A) identity;

(B) eligibility to vote;

(C) status as a covered voter; and

(D) timely and proper completion of a military-overseas ballot.

(ii) The declaration shall be based on the FWAB declaration, as modified to be consistent with this chapter.

(iii) The secretary shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.

Cross References. Section 3503 is referred to in sections 3502, 3505, 3506 of this title.



Section 3504 - (Reserved)



Section 3505 - Registering to vote

(a) General rule.--A covered voter who desires to vote in an election but who is not registered must register to vote within the time periods required by the Election Code. Notwithstanding the provisions of subsection (b)(2) or any other law, neither an active uniformed-service voter nor a veteran of a uniformed service who is bedridden or hospitalized due to illness or physical disability shall be required to register to vote prior to or simultaneous with the submission of a military-overseas ballot.

(b) Simultaneous registration.--

(1) A covered voter may use the Federal postcard application to register to vote and to apply for a military-overseas ballot at the same time.

(2) A uniformed-service voter may use the Federal write-in absentee ballot to register to vote and to vote at the same time.

(3) The use of the Federal postcard application under paragraph (1) and the Federal write-in absentee ballot under paragraph (2) to register to vote is in addition to any other registration method allowed by law.

(c) Electronic transmission system.--The secretary shall ensure that the electronic transmission system described in section 3503(c) (relating to duties and responsibilities of secretary) is capable of accepting a Federal postcard application and any other approved electronic registration application sent to the appropriate county election board. The voter may use the electronic transmission system or any other approved method to register to vote.

(d) Construction.--Nothing in this section shall require a covered voter to register to vote, prior to or concurrently with voting, if the covered voter is otherwise entitled under applicable provisions of the Election Code or any other statute to vote without registering.

Cross References. Section 3505 is referred to in section 3506 of this title.



Section 3506 - Methods of applying for military-overseas ballot

(a) Registered voters.--A covered voter who is registered to vote in this Commonwealth may apply for a military-overseas ballot using either the absentee ballot application provided under the Election Code or the Federal postcard application.

(b) Nonregistered voters.--A covered voter who is not registered to vote in this Commonwealth may use a Federal postcard application to simultaneously register to vote under section 3505 (relating to registering to vote) and to apply for a military-overseas ballot.

(c) Electronic transmission system.--

(1) The secretary shall ensure that the electronic transmission system described in section 3503(c) (relating to duties and responsibilities of secretary) is capable of accepting the submission of both a Federal postcard application and any other approved electronic military-﻿overseas ballot application sent to the appropriate county election board.

(2) The covered voter may use the electronic transmission system or any other approved method to apply for a military-overseas ballot.

(d) Use of Federal write-in absentee ballot.--A uniformed-﻿service voter may use the Federal write-in absentee ballot to apply for a military-overseas ballot and to vote at the same time.

(e) Status of a covered voter.--To receive the benefits of this chapter, a covered voter must inform the appropriate county election board that the voter is a covered voter. Methods of informing the appropriate county election board that a voter is a covered voter include all of the following:

(1) The use of a Federal postcard application or Federal write-in absentee ballot.

(2) The use of an overseas address on an approved voter registration application or ballot application.

(3) The inclusion on an approved voter registration application or ballot application of other information sufficient to identify the voter as a covered voter.

(f) Construction.--Nothing in this chapter shall preclude a covered voter from voting absentee under applicable provisions of the Election Code.



Section 3507 - Timeliness and scope of ballot application

(a) General rule.--A covered voter may apply at any time before an election for a military-overseas ballot.

(b) Standing request.--

(1) An application for a military-overseas ballot for a primary election shall be considered a standing request for a military-overseas ballot for a special election, a general election or a municipal election, occurring subsequently to the primary election in the same calendar year.

(2) A county election board shall provide a military-overseas ballot to a voter who makes a standing request for each election to which the request is applicable.

(c) E-mail address information.--

(1) A county election board shall provide an opportunity for each covered voter who registers to vote after the effective date of this section to furnish the county election board with an e-mail address unless the information has already been provided by the covered voter. A separate mailing shall not be required for the county election board to comply with this paragraph. Any contact the county election board has with a covered voter who registers to vote after the effective date of this section in which the voter's e-mail address is requested is sufficient.

(2) An e-mail address provided by a covered voter may not be made available to the public or any individual or organization other than an authorized agent of the county election board and shall be exempt from disclosure under the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(3) The e-mail address may be used only for official communication with the voter about the voting process, including transmitting military-overseas ballots and ballot materials, if the voter has requested electronic transmission, and verifying the voter's mailing address and physical location.

(4) A special request for an e-mail address shall describe the purposes for which the e-mail address may be used and include a statement that any other use or disclosure of the e-mail address is prohibited.



Section 3508 - Transmission of unvoted ballots

(a) General rule.--Subject to subsection (b), for an election for which the Commonwealth has not received a waiver under section 102(g)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff-1(g)(2)), the following apply:

(1) Except as set forth in paragraph (2), not later than 45 days before the election, the county election board in each jurisdiction participating in the election shall transmit a ballot and balloting materials to all covered voters who by that date submit a valid military-overseas ballot application. Notwithstanding 1 Pa.C.S. § 1908 (relating to computation of time), if the 45th day before the election is a Saturday, Sunday or holiday, the ballot and materials shall be transmitted not later than the business day preceding the 45th day.

(2) If the calling of a special election would make it impossible to comply with paragraph (1), the county election board shall transmit the ballot and balloting materials within five days following receipt of the county election board's receipt of the information necessary to prepare the ballots and materials.

(b) Covered voters in extremely remote or isolated areas.--

(1) Except as set forth in paragraph (2), not later than 50 days before a primary election and not later than 70 days before a general election or a municipal election, the county election board in each jurisdiction participating in the election shall transmit a ballot and balloting materials to all covered voters in extremely remote or isolated areas, as those terms are defined or used by the Department of Defense, who by that date submit a valid military-overseas ballot application. Notwithstanding 1 Pa.C.S. § 1908, if the 50th day or the 70th day preceding the applicable election is a weekend or holiday, ballots and materials shall be transmitted not later than the business day preceding the 50th or 70th day, respectively.

(2) If the calling of a special election would make it impossible to comply with paragraph (1), the county election board shall transmit the ballot and balloting materials within five days following receipt of the county election board's receipt of the information necessary to prepare the ballots and materials.

(c) Method of transmission.--A covered voter may request that a ballot and balloting materials be sent to the voter by mail or by Internet delivery. The county election board shall transmit the ballot and balloting materials to the voter using the means of transmission chosen by the voter.

(d) Receipt of additional applications.--If a ballot application from a covered voter arrives after the county election board begins transmitting ballots and balloting materials to voters, the county election board shall transmit a ballot and ballot materials to the voter not later than 48 hours after the application is received.



Section 3509 - Timely casting of ballot

To be valid:

(1) a military-overseas ballot must be received by the appropriate county election board not later than the close of the polls; or

(2) the voter must submit the ballot for mailing or other authorized means of delivery not later than 11:59 p.m. at the place where the voter completes the ballot on the date immediately preceding the date of the election.

Cross References. Section 3509 is referred to in section 3511 of this title.



Section 3510 - Federal write-in absentee ballot

A covered voter may use a Federal write-in absentee ballot to vote for all offices and ballot measures in an election.



Section 3511 - Receipt of voted ballot

(a) Delivery governs.--A valid military-overseas ballot cast under section 3509 (relating to timely casting of ballot) shall be counted if it is delivered by 5 p.m. on the seventh day following the election to the address that the appropriate county election board has specified.

(b) Rule regarding postmarks.--If, at the time of completing a military-overseas ballot and balloting materials, the voter has declared under penalty of perjury that the ballot was timely submitted, the ballot may not be rejected on the basis that it has a late postmark, an unreadable postmark or no postmark.



Section 3512 - Confirmation of receipt of application and voted ballot

The secretary, in coordination with county election boards, shall implement an electronic free-access system by which a covered voter may determine by telephone, e-mail or Internet website whether:

(1) the voter's Federal postcard application or other registration or military-overseas ballot application has been received and accepted; and

(2) the voter's military-overseas ballot has been received and the current status of the ballot.



Section 3513 - (Reserved)



Section 3514 - Election notices

(a) Preparation of notice.--At least 90 days before an election other than a special election and as soon as practicable before a special election, the county election board in each jurisdiction participating in the election shall prepare an election notice for that jurisdiction to be used in conjunction with a Federal write-in absentee ballot. The election notice shall contain all of the following:

(1) A list of all of the ballot measures and Federal, Commonwealth and local offices which, as of the date of the notice, the county election board expects to be on the ballot on the date of the election.

(2) Specific instructions for how a covered voter is to indicate on the Federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot measure to be contested.

(b) Request for notice.--A covered voter may request a copy of an election notice prepared under subsection (a). The county election board shall send the notice to the covered voter by facsimile, e-mail, over the Internet or by regular mail as the voter requests.

(c) Updated notices.--The county election board shall update the notice prepared under subsection (a) with the names of the candidates for each office and the specific information about ballot questions promptly upon becoming aware of the existence of the candidates and ballot questions and shall make the updated notice publicly available.

(d) Availability of notice.--A county election board that maintains a publicly accessible Internet website shall make the election notice prepared under subsection (a) and updated versions of the election notice available on the Internet website.

Applicability. Section 2(2) of Act 189 of 2012 provided that section 3514 shall apply to elections following a date to be determined by the Department of State. Once determined, the department shall publish the date in the Pennsylvania Bulletin and post it on the department's publicly accessible Internet website.



Section 3515 - Prohibition of nonsubstantive requirements

(a) Mistake, omission or failure to satisfy.--None of the following shall invalidate a document submitted under this chapter:

(1) A voter's mistake or omission in the completion of a document under this chapter as long as the mistake or omission does not prevent determining whether a covered voter is eligible to vote.

(2) Failure to satisfy a nonsubstantive requirement, such as using paper or envelopes of a specified size or weight.

(b) Write-in ballots.--In a write-in ballot authorized by this chapter or in a vote for a write-in candidate on a regular ballot used by a covered voter, if the intention of the voter is discernable under the standards that define what constitutes a valid vote developed pursuant to section 204(h) of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, an abbreviation, misspelling or other minor variation in the form of the name of a candidate or a political party shall be accepted as a valid vote.

(c) Notarization.--Notarization is not required for the execution of a document to be submitted under this chapter. An authentication, other than the state declaration or the FWAB declaration, is not required for execution of a document under this chapter. The state declaration and FWAB declaration, and any information in either declaration, may be compared with information on file to ascertain the validity of the document.



Section 3516 - Equitable relief

A court may issue an injunction or grant equitable relief appropriate to ensure substantial compliance with or enforce this chapter on application by any of the following:

(1) A covered voter alleging a grievance under this chapter.

(2) An authorized officer or agent of a county election board.



Section 3517 - Uniformity of application and construction

In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 3518 - Relation to Electronic Signatures in Global and National Commerce Act

To the extent permitted by section 102 of the Electronic Signatures in Global and National Commerce Act (Public Law 106-229, 15 U.S.C. § 7002), this chapter may modify or supersede provisions of that act.



Section 3519 - Construction

This chapter is intended to be read in concert with the Election Code. Unless otherwise specifically provided in this chapter, if any provision of this chapter is inconsistent with a provision of the Election Code, the provisions of this chapter shall prevail.









Title 26 - EMINENT DOMAIN

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 26 were added May 4, 2006, P.L.112, No.34, effective in 120 days.



Chapter 1 - General Provisions

Chapter Notes

Enactment. Chapter 1 was added May 4, 2006, P.L.112, No.34, effective in 120 days.



Section 101 - Short title of title

This title shall be known and may be cited as the Eminent Domain Code.



Section 102 - Application of title

§ 102. Application of title.

(a) General rule.--This title provides a complete and exclusive procedure and law to govern all condemnations of property for public purposes and the assessment of damages.

(b) Construction.--Nothing in this title shall be construed:

(1) To affect the jurisdiction or power of the Pennsylvania Public Utility Commission or any statute providing for the assessment of benefits for public improvements on the properties benefited.

(2) To enlarge or diminish the power of condemnation given by law to any condemnor.



Section 103 - Definitions

§ 103. Definitions. Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquiring agency." Any entity, including the Commonwealth, vested with the power of eminent domain by the laws of this Commonwealth. This definition is subject to section 901 (relating to definitions).

"Acquisition cost." General damages or, in the event of amicable acquisition, the price paid by the acquiring agency.

"Business." Any lawful activity, except a farm operation, conducted:

(1) primarily for the purchase, sale, lease or rental of personal or real property or for the manufacture, processing or marketing of products, commodities or any other personal property;

(2) primarily for the sale of services to the public;

(3) primarily for outdoor advertising display purposes if the display must be moved as a result of the project; or

(4) by a nonprofit organization.

"Comparable replacement dwelling." A dwelling that is:

(1) Decent, safe and sanitary.

(2) Adequate in size to accommodate the occupants.

(3) Within the financial means of the displaced person.

(4) Functionally equivalent.

(5) In an area not subject to unreasonable adverse environmental conditions.

(6) In a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services and the displaced person's place of employment.

"Condemn." To take, injure or destroy property by authority of law for a public purpose.

"Condemnee." The owner of a property interest taken, injured or destroyed. The term does not include a mortgagee, judgment creditor or other lienholder.

"Condemnor." The acquiring agency, including the Commonwealth, that takes, injures or destroys property by authority of law for a public purpose.

"Court." The court of common pleas.

"Displaced person."

(1) Except as set forth in paragraph (2) or (3), any of the following:

(i) A condemnee or other person that moves from real property or moves personal property from real property:

(A) as a direct result of a written notice of intent to acquire or the acquisition of the real property, in whole or in part, for a program or project undertaken by an acquiring agency; or

(B) on which such person is a residential tenant or conducts a small business or a farm operation as a direct result of rehabilitation, demolition or other displacing activity for a program or project undertaken by an acquiring agency if the displacement is permanent.

(ii) A person that was in occupancy of the real property on or before the date of acquisition, notwithstanding the termination or expiration of a lease entered into before or after the event giving rise to the displacement.

(2) The term does not include any of the following:

(i) A person that unlawfully occupies the displacement property or occupied the property for the purpose of obtaining assistance under this title.

(ii) In any case in which the acquiring agency acquires real property for a program or project, a person, other than a person that was an occupant of the property at the time it was acquired, that occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

(3) This definition is subject to section 902(a)(2)

(relating to moving and related expenses of displaced persons).

"Farm operation." Any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use and customarily producing these products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

"Natural disaster." A disaster officially declared as a natural disaster by the Governor.

"Personal property." Any tangible property not considered to be real property for purposes of general damages under the laws of this Commonwealth.

"Program or project." Any program or project undertaken by or for an acquiring agency as to which it has the authority to exercise the power of eminent domain.

"Small business." A business that has less than 501 employees who are:

(1) working at the site being acquired; or

(2) permanently displaced by a program or project.

"Utility." A public utility as defined in 66 Pa.C.S. § 102 (relating to definitions).






Chapter 2 - Limitations on Use of Eminent Domain

Chapter Notes

Enactment. Chapter 2 was added May 4, 2006, P.L.112, No.34, effective in 120 days and May 4, 2006, P.L.148, No.35, effective in 120 days.



Section 201 - Short title of chapter

§ 201. Short title of chapter. This chapter shall be known and may be cited as the Property Rights Protection Act.



Section 202 - Definitions

§ 202. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity." As defined under section 2 of the act of June 10, 1982 (P.L.454, No.133), referred to as the Right-to-Farm Law.

"Agricultural operation." A person engaged commercially in the production of an agricultural commodity that has an anticipated yearly gross income of at least $10,000.

"Agricultural property." Property that is owned or operated by an agricultural operation in the course of the operation's production, harvesting or preparation for market of an agricultural commodity. The term also includes any residential dwelling or woodlot situated on the property.

"Common carrier." Any and all persons or corporations holding out, offering or undertaking, directly or indirectly, service for compensation to the public for the transportation of passengers or property, or both, or any class of passengers or property, by, through, over, above or under land, water or air, and shall include forwarders, but shall not include contract carriers by motor vehicles, or brokers, or any bona fide cooperative association transporting property exclusively for the members of such association on a nonprofit basis.

"Commonwealth agency." As defined in 2 Pa.C.S. § 101 (relating to definitions).

"Condemnee." A person that owns property subject to the exercise of the power of eminent domain by a condemnor.

"Condemnor." Any of the following which is authorized by law to exercise the power of eminent domain:

(1) The Commonwealth, a Commonwealth agency or an instrumentality or authority of the Commonwealth.

(2) A political subdivision, an agency of a political subdivision or an instrumentality or authority of a political subdivision.

(3) A public utility as defined in 66 Pa.C.S. § 102

(relating to definitions).

(4) A private entity.

(5) An electrical cooperative corporation under 15 Pa.C.S. Ch. 73 (relating to electric cooperative corporations).

"Eminent domain." The power of the Commonwealth to take private property for public use in return for just compensation.

"Private enterprise." A for-profit or not-for-profit entity or organization. This term does not include any entity or organization that meets the definition of an institution of purely public charity pursuant to the act of November 26, 1997 (P.L.508, No.55), known as the Institutions of Purely Public Charity Act.

"Redevelopment area." As defined in section 3(n) of the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law.

"Unit of property." A parcel of real estate or condominium unit, including any interest in common elements with improvements thereon, if any, that is identified by a legal description in a recorded deed or a tax identification number.



Section 203 - Applicability

§ 203. Applicability.

(a) Authority.--Except as set forth in subsection (b), the limitations and protections set forth in this chapter apply to the exercise of eminent domain by a condemnor.

(b) Exception.--This chapter does not affect any of the following:

(1) The jurisdiction or power of the Pennsylvania Public Utility Commission.

(2) Any statute providing for the assessment of benefits for public improvement on the properties benefited.

(3) The jurisdiction or power of the Philadelphia Regional Port Authority to exercise eminent domain within a designated port zone for a port facility as defined in the act of July 10, 1989 (P.L.291, No.50), known as the Philadelphia Regional Port Authority Act.

(4) The exercise of eminent domain within a city of the first or second class in areas that were certified, on or before the effective date of this chapter, as blighted under section 2 of the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law. This paragraph shall expire December 31, 2012.

(5) The exercise of eminent domain by a home rule county of the second class A, or a municipality located therein, in areas that were certified, on or before the effective date of this chapter, as blighted under section 2 of the Urban Redevelopment Law. This paragraph shall expire December 31, 2012.

(6) The exercise of eminent domain within a home rule municipality by a county of the second class A in areas that were certified, on or before the effective date of this chapter, as blighted under section 2 of the Urban Redevelopment Law. This paragraph shall expire December 31, 2012.

(c) Construction.--Nothing in this chapter shall be deemed to expand or enlarge the power of a condemnor to utilize eminent domain.



Section 204 - Eminent domain for private business prohibited

§ 204. Eminent domain for private business prohibited.

(a) Prohibition.--Except as set forth in subsection (b), the exercise by any condemnor of the power of eminent domain to take private property in order to use it for private enterprise is prohibited.

(b) Exception.--Subsection (a) does not apply if any of the following apply:

(1) (i) the condemnee consents to the use of the property for private enterprise; or

(ii) the condemnee does not file or does not prevail on preliminary objection filed to a declaration of taking for the acquisition of condemnee's property.

(2) The property is taken by, to the extent the party has the power of eminent domain, transferred or leased to any of the following:

(i) A public utility or railroad as defined in 66 Pa.C.S. § 102 (relating to definitions).

(ii) A common carrier.

(iii) A private enterprise that occupies an incidental area within a public project, such as retail space, office space, restaurant and food service facility or similar incidental area.

(3) There is, on or associated with the property taken, a threat to public health or safety. This paragraph includes the following:

(i) Removal of a public nuisance.

(ii) Removal of a structure which is:

(A) beyond repair; or

(B) unfit for human habitation or use. This paragraph does not include activities and structures for which nuisance actions are prohibited under section 4 of the act of June 10, 1982 (P.L.454, No.133), referred to as the Right-to-Farm Law.

(4) The property taken is abandoned.

(5) The property taken meets the requirements of section 205 (relating to blight).

(6) The property taken is acquired by a condemnor pursuant to section 12.1 of the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law.

(7) The property taken is acquired for the development of low-income and mixed-income housing projects pursuant to the act of May 28, 1937 (P.L.955, No.265), known as the Housing Authorities Law, or to be developed using financial incentives available for the development of low-income and mixed-income housing projects under:

(i) section 42 of the Internal Revenue Code of 1986

(Public Law 99-514, 26 U.S.C. § 42);

(ii) the Housing and Community Development Act of 1974 (Public Law 93-383, 88 Stat. 633);

(iii) the Cranston-Gonzalez National Affordable Housing Act (Public Law 101-625, 42 U.S.C. § 12701 et seq.);

(iv) 53 Pa.C.S. Ch. 60 (relating to optional affordable housing funding);

(v) the Brownfields for Housing and Redevelopment Assistance programs of the Department of Community and Economic Development;

(vi) the Homeownership Choice Program and the PennHOMES Program of the Pennsylvania Housing Finance Agency; and

(vii) any successor program to a program under this paragraph.

(8) The property taken is acquired pursuant to the act of June 25, 1999 (P.L.179, No.24), known as the Economic Development Eminent Domain Law, in order to allow for the removal of blighted properties within the borders of a former military facility located in a county of the second class A.

(9) The property is used or to be used for any road, street, highway, trafficway or for property to be acquired to provide access to a public thoroughfare for a property which would be otherwise inaccessible as the result of the use of eminent domain or for ingress, egress or parking of motor vehicles.

Cross References. Section 204 is referred to in section 207 of this title.



Section 205 - Blight

§ 205. Blight.

(a) Scope.--This section applies notwithstanding the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law.

(b) Single property.--For purposes of acquiring a single unit of property by eminent domain, a condemnor is authorized or permitted to declare a property, either within or outside of a redevelopment area, to be blighted only if the property is any of the following:

(1) A premises which, because of physical condition or use, is regarded as a public nuisance at common law or has been declared a public nuisance in accordance with the municipality housing, building, plumbing, fire or related codes.

(2) A premises which, because of physical condition, use or occupancy, is considered an attractive nuisance to children. This paragraph includes an abandoned:

(i) well;

(ii) shaft;

(iii) basement;

(iv) excavation; or

(v) unsafe fence or structure.

(3) A dwelling which, because it is dilapidated, unsanitary, unsafe, vermin-infested or lacking in the facilities and equipment required by statute or an applicable municipal code, has been designated by the agency responsible for enforcement of the statute or code as unfit for human habitation.

(4) A structure which is a fire hazard or is otherwise dangerous to the safety of persons or property.

(5) A structure from which the utilities, plumbing, heating, sewerage or other facilities have been disconnected, destroyed, removed or rendered ineffective so that the property is unfit for its intended use.

(6) Any vacant or unimproved lot or parcel of ground in a predominantly built-up neighborhood which, by reason of neglect or lack of maintenance, has become a place for accumulation of trash and debris or a haven for rodents or other vermin.

(7) An unoccupied property which has been tax delinquent for a period of two years.

(8) A property which is vacant but not tax delinquent and which has not been rehabilitated within one year of the receipt of notice to rehabilitate from the appropriate enforcement agency.

(9) An abandoned property. A property shall be considered abandoned under this paragraph if it:

(i) is a vacant or unimproved lot or parcel of ground on which a municipal lien for the cost of demolition of a structure located on the property remains unpaid for a period of six months;

(ii) is a vacant property or vacant or unimproved lot or parcel of ground on which the total of municipal liens on the property for tax or other type of claim of the municipality is in excess of 150% of the fair market value of the property as established by the Board of Revisions of Taxes or other body with legal authority to determine the taxable value of the property; or

(iii) has been declared abandoned by the owner, including an estate that is in possession of the property.

(10) A property which has defective or unusual conditions of title or no known owners, rendering title unmarketable.

(11) A property which has environmentally hazardous conditions, solid waste pollution or contamination in a building or on the land which poses a direct and immediate threat to the health, safety and welfare of the community.

(12) A property having three or more of the following characteristics:

(i) has unsafe or hazardous conditions that do not meet current use, occupancy or fire codes;

(ii) has unsafe external and internal accessways;

(iii) is being served by an unsafe public street or right-of-way;

(iv) violates the applicable property maintenance code adopted by a municipality and is an immediate threat to public health and safety;

(v) is vacant;

(vi) is located in a redevelopment area with a density of at least 1,000 people per square mile or a redevelopment area with more than 90% of the units of property being nonresidential or a municipality with a density of at least 2,500 people per square mile.

(c) Multiple properties.--

(1) For purposes of acquiring multiple units of property by eminent domain, a condemnor is authorized or permitted to declare an area, either within or outside of a redevelopment area, to be blighted only if:

(i) a majority of the units of property meet any of the requirements under subsection (b) and represent a majority of the geographical area; or

(ii) properties representing a majority of the geographical area meet one or more of the conditions set forth in subsection (b)(1) through (11) or satisfy the conditions of subsection (b)(12) that are necessary for a condemnor to declare them blighted under subsection (b) and at least one-third of the units of property meet two or more of the requirements under subsection (b)(1) through (11) or satisfy the conditions of subsection

(b)(12) and one or more of the requirements under subsection (b)(1) through (11).

(2) A condemnor may use eminent domain to acquire any unit of property within a blighted area so declared pursuant to this section.

(3) Properties owned by the condemnor within such geographical area may be included in any calculation of whether such units constitute a majority of the geographical area under this subsection.

(4) For purposes of this subsection, a building containing multiple condominium units shall be treated as one unit of property.

(d) Redesignation.--If a condemnor seeks to add or enlarge a blighted area, it must find that the area meets the requirements of subsection (b) or (c) at the time of the addition or enlargement.

(e) Expiration.--The declaration of a blighted area shall expire after 20 years.

Applicability. Section 3(b) of Act 35 of 2006 provided that, for property acquired pursuant to section 205, Act 35 shall not apply to units of property identified in a redevelopment proposal approved by a governing body before the effective date of section 3.

Cross References. Section 205 is referred to in sections 204, 207 of this title.



Section 206 - Extraterritorial takings

(a) General rule.--Except as set forth in subsection (b), no political subdivision shall exercise eminent domain authority against land that is situated in another political subdivision without the approval by resolution of the governing body of the political subdivision in which the land is situated.

(b) Exceptions.--This section shall not apply to any of the following:

(1) A school district which exercises eminent domain authority against property located within its geographic boundaries.

(2) An authority formed under 53 Pa.C.S. Ch. 56 (relating to municipal authorities) which exercises eminent domain authority against property located within its geographic boundaries.

(3) The exercise of eminent domain authority under 74 Pa.C.S. § 5920 (relating to acquisition of air rights).

Cross References. Section 206 is referred to sections 2009, 2021, 2411, 2441 of Title 8 (Boroughs and Incorporated Towns); sections 12409, 13206, 13240, 13401, 14201, 144A14 of Title 11 (Cities).



Section 207 - Eminent domain of agricultural property

§ 207. Eminent domain of agricultural property.

(a) Approval required.--Notwithstanding any provision of law to the contrary, approval by the Agricultural Lands Condemnation Approval Board shall be required prior to the exercise of eminent domain authority by any agency of the Commonwealth or political subdivision or municipal authority on agricultural property under section 204(b)(3) (relating to eminent domain for private business prohibited) or 205 (relating to blight). Approval shall be obtained in accordance with section 13 of the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law.

(b) Determination of blight.--The exercise of eminent domain powers based on a condition of the agricultural property shall not be authorized under section 205 unless the Agricultural Lands Condemnation Approval Board determines the exercise is necessary to protect the health and safety of the community.

(c) Disapproval.--The Agricultural Lands Condemnation Approval Board shall disapprove the proposed condemnation if the board determines the condemnor is not authorized under this chapter to take the agricultural property by eminent domain.






Chapter 3 - Precedure to Condemn

Chapter Notes

Enactment. Chapter 3 was added May 4, 2006, P.L.112, No.34, effective in 120 days.



Section 301 - Venue

§ 301. Venue.

(a) General rule.--A condemnation proceeding shall be brought in the court of the county in which the property is located or, if the property is located in two or more counties, in the court of any one of the counties.

(b) Multiple counties.--Where the property is located in two or more counties and a proceeding is commenced in the court of one of the counties, all subsequent proceedings regarding the same property shall be brought in the same county.



Section 302 - Declaration of taking

§ 302. Declaration of taking.

(a) Condemnation and passage of title.--

(1) Condemnation under the power of condemnation given by law to a condemnor shall be effected only by the filing in court of a declaration of taking with the security required under section 303(a) (relating to security required).

(2) The title which the condemnor acquires in the property condemned shall pass to the condemnor on the date of the filing, and the condemnor shall be entitled to possession under section 307 (relating to possession, right of entry and payment of compensation).

(b) Contents.--The declaration of taking shall be in writing and executed by the condemnor and shall be captioned as a proceeding in rem and contain the following:

(1) The name and address of the condemnor.

(2) A specific reference to the statute and section under which the condemnation is authorized.

(3) A specific reference to the action, whether by ordinance, resolution or otherwise, by which the declaration of taking was authorized, including the date when the action was taken and the place where the record may be examined.

(4) A brief description of the purpose of the condemnation.

(5) A description of the property condemned, sufficient for identification, specifying the municipal corporation and the county or counties where the property taken is located, a reference to the place of recording in the office of the recorder of deeds of plans showing the property condemned or a statement that plans showing the property condemned are on the same day being lodged for record or filed in the office of the recorder of deeds in the county in accordance with section 304 (relating to recording notice of condemnation).

(6) A statement of the nature of the title acquired, if any.

(7) A statement specifying where a plan showing the condemned property may be inspected in the county in which the property taken is located.

(8) A statement of how just compensation has been made or secured.

(c) More than one property included in declaration.--The condemnor may include in one declaration of taking any or all of the properties specified in the action by which the declaration of taking was authorized.

(d) Fee.--The prothonotary shall charge one fee for filing each declaration of taking, which shall be the same regardless of the number of properties or condemnees included.

(e) Filing.--The condemnor shall file within one year of the action authorizing the declaration of taking a declaration of taking covering all properties included in the authorization not otherwise acquired by the condemnor within this time.



Section 303 - Security required

§ 303. Security required.

(a) Bond.--Except as provided in subsection (b), every condemnor shall give security to effect the condemnation by filing with the declaration of taking its bond, without surety, to the Commonwealth for the use of the owner of the property interests condemned, the condition of which shall be that the condemnor shall pay the damages determined by law.

(b) Pledge of tax revenues.--

(1) Where a condemnor has the power of taxation, it shall not be required to file a bond with the declaration of taking.

(2) The funds raised or authorized by law to be raised by the power of taxation of the condemnor shall be deemed pledged and are made security for the payment of the damages determined by law.

(c) Insufficient security.--The court, upon preliminary objections of the condemnee under and within the time set forth in section 306(a) (relating to preliminary objections), may require the condemnor to give bond and security as the court deems proper if it appears to the court that the bond or power of taxation of the condemnor is insufficient security.

Cross References. Section 303 is referred to in section 302 of this title.



Section 304 - Recording notice of condemnation

§ 304. Recording notice of condemnation.

(a) County of recording.--

(1) The condemnor, upon filing its declaration of taking, shall on the same day lodge for record a notice of the declaration in the office of the recorder of deeds of the county in which the property is located.

(2) If the property is located in two or more counties, the notice shall be recorded in each county.

(b) Notice and recording requirements.--

(1) The notice shall specify:

(i) The court term and number of the declaration of taking.

(ii) The date it was filed.

(iii) A description or plan of the property condemned sufficient for identification.

(iv) The names of the owners of the property interests condemned, as reasonably known to the condemnor.

(2) The notices shall be indexed in the deed indices showing the condemnee set forth in the notice as grantor and the condemnor as grantee.

(3) If plans are to be recorded as part of the notice, they shall be submitted on standard legal size paper. If plans are to be filed as part of the notice, they shall be in legible scale and filed in a condemnation book or file or microfilmed, with a notation as to the condemnation book and page number, file number or microfilm number to be made by the recorder on the margin of the notice.

(4) Upon the notice being assigned a book and page number by the recorder of deeds, the condemnor shall file with the prothonotary under the caption of the declaration of taking a memorandum of the book and page number in which the notice is recorded.

(c) Fees.--The recorder shall receive as a fee for recording each notice the sums as provided by the act of June 12, 1919 (P.L.476, No.240), referred to as the Second Class County Recorder of Deeds Fee Law, and the act of April 8, 1982 (P.L.310, No.87), referred to as the Recorder of Deeds Fee Law.

Cross References. Section 304 is referred to in sections 302, 308 of this title.



Section 305 - Notice to condemnee

§ 305. Notice to condemnee.

(a) Written notice.--Within 30 days after the filing of the declaration of taking, the condemnor shall give written notice of the filing to the condemnee, to any mortgagee of record and to any lienholder of record.

(b) Service.--

(1) The notice shall be served, within or without this Commonwealth, by any competent adult in the same manner as in a civil action or by registered mail to the last known address of the person being served.

(2) If service cannot be made in the manner set forth under paragraph (1), then service shall be made by posting a copy of the notice upon the most public part of the property and by publication of a copy of the notice, omitting the plot plan required by subsection (c)(9), one time each in one newspaper of general circulation and the legal journal, if any, published in the county.

(c) Contents.--The notice to be given the condemnee shall state:

(1) The caption of the case.

(2) The date of filing of the declaration of taking and the court term and number.

(3) The name of the condemnee to whom it is directed.

(4) The name and address of the condemnor.

(5) A specific reference to the statute and section under which the condemnation action is authorized.

(6) A specific reference to the action, whether by ordinance, resolution or otherwise, by which the declaration of taking was authorized, including the date when the action was taken and the place where the record may be examined.

(7) A brief description of the purpose of the condemnation.

(8) A statement that the condemnee's property has been condemned and a reasonable identification of the property.

(9) In the case of a partial taking, a plot plan showing the condemnee's entire property and the area taken.

(10) A statement of the nature of the title acquired.

(11) A statement specifying where a plan showing the condemned property may be inspected in the county in which the property taken is located.

(12) A statement of how just compensation has been made or secured.

(13) A statement that, if the condemnee wishes to challenge the power or the right of the condemnor to appropriate the condemned property, the sufficiency of the security, the procedure followed by the condemnor or the declaration of taking, the condemnee must file preliminary objections within 30 days after being served with notice of condemnation.

(d) Compliance.--Service of a copy of the declaration of taking, together with the information and notice required by subsection (c)(2), (8), (9) and (13), shall constitute compliance with the notice requirements of this section.

(e) Proof of service.--The condemnor shall file proof of service of the notice.

Cross References. Section 305 is referred to in section 310 of this title.



Section 306 - Preliminary objections

§ 306. Preliminary objections.

(a) Filing and exclusive method of challenging certain matters.--

(1) Within 30 days after being served with notice of condemnation, the condemnee may file preliminary objections to the declaration of taking.

(2) The court upon cause shown may extend the time for filing preliminary objections.

(3) Preliminary objections shall be limited to and shall be the exclusive method of challenging:

(i) The power or right of the condemnor to appropriate the condemned property unless it has been previously adjudicated.

(ii) The sufficiency of the security.

(iii) The declaration of taking.

(iv) Any other procedure followed by the condemnor.

(b) Waiver.--Failure to raise by preliminary objections the issues listed in subsection (a) shall constitute a waiver. Issues of compensation may not be raised by preliminary objections.

(c) Grounds to be stated.--Preliminary objections shall state specifically the grounds relied on.

(d) When raised.--All preliminary objections shall be raised at one time and in one pleading. They may be inconsistent.

(e) Service.--The condemnee shall serve a copy of the preliminary objections on the condemnor within 72 hours after filing them.

(f) Disposition.--

(1) The court shall determine promptly all preliminary objections and make preliminary and final orders and decrees as justice shall require, including the revesting of title.

(2) If an issue of fact is raised, the court shall take evidence by depositions or otherwise.

(3) The court may allow amendment or direct the filing of a more specific declaration of taking.

(g) Costs and expenses.--

(1) If preliminary objections which have the effect of terminating the condemnation are sustained, the condemnor shall reimburse the condemnee for reasonable appraisal, attorney and engineering fees and other costs and expenses actually incurred because of the condemnation proceedings.

(2) The court shall assess costs and expenses under this subsection.

Cross References. Section 306 is referred to in sections 303, 307, 308, 519, 710 of this title.



Section 307 - Possession, right of entry and payment of compensation

§ 307. Possession, right of entry and payment of compensation.

(a) Possession or right of entry of condemnor.--

(1) (i) The condemnor, after the expiration of the time for filing preliminary objections by the condemnee to the declaration of taking, shall be entitled to possession or right of entry upon payment of or a written offer to pay to the condemnee the amount of just compensation as estimated by the condemnor.

(ii) The condemnor shall be entitled to possession or right of entry upon an easement without the payment of or offer to pay the estimated just compensation if the condemnor has the right to assess the property for benefits.

(iii) If a condemnee or any other person then refuses to deliver possession or permit right of entry, the prothonotary upon praecipe of the condemnor shall issue a rule, returnable in five days after service upon the condemnee or the other person, to show cause why a writ of possession should not issue.

(iv) The court, unless preliminary objections warranting delay are pending, may issue a writ of possession conditioned except as provided in this subsection upon payment to the condemnee or into court of the estimated just compensation and on any other terms as the court may direct.

(2) A court may issue a writ of possession to a condemnor prior to the disposition of preliminary objections.

(i) If it is finally determined that a condemnation is invalid in a case in which preliminary objections challenge the validity of a right-of-way or easement for occupation by a utility, the affected owners may recover damages for injuries sustained by taking possession under this paragraph and are entitled to appropriate equitable relief.

(ii) If it is finally determined that any other condemnation is invalid after the granting of possession under this paragraph, the affected owners may recover costs and expenses under section 306(g) (relating to preliminary objections) and are entitled to disposition under section 306(f).

(b) Tender of possession or right of entry by condemnee.--

(1) If within 60 days from the filing of the declaration of taking the condemnor has not paid just compensation as provided in subsection (a), the condemnee may tender possession or right of entry in writing, and the condemnor shall then make payment of the just compensation due the condemnee as estimated by the condemnor.

(2) If the condemnor fails to make the payment, the court, upon petition of the condemnee, may compel the condemnor to file a declaration of estimated just compensation or, if the condemnor fails or refuses to file the declaration, may at the cost of the condemnor appoint an impartial expert appraiser to estimate just compensation.

(3) The court may, after hearing, enter judgment for the amount of the estimated just compensation.

(c) Compensation without prejudice.--

(1) The compensation paid under subsections (a) and (b) shall be without prejudice to the rights of either the condemnor or the condemnee to proceed to a final determination of the just compensation, and any payments made shall be considered only as payments pro tanto of the just compensation as finally determined.

(2) Following the rendition of the verdict, the court shall mold the verdict to deduct the estimated just compensation previously paid by the condemnor.

(3) In no event shall the condemnee be compelled to pay back to the condemnor the compensation paid under subsection

(a) or (b), even if the amount of just compensation as finally determined is less than the compensation paid.

Cross References. Section 307 is referred to in sections 302, 308, 522 of this title; section 5527 of Title 42 (Judiciary and Judicial Procedure).



Section 308 - Revocation of condemnation proceedings

§ 308. Revocation of condemnation proceedings.

(a) Declaration of relinquishment.--

(1) The condemnor, by filing a declaration of relinquishment in court within two years from the filing of the declaration of taking and before having made the payment provided in section 307(a) or (b) (relating to possession, right of entry and payment of compensation) or as to which the condemnee has not tendered possession of the condemned property as provided in section 307, may relinquish all or any part of the property condemned that it has not taken actual possession of for use in the improvement.

(2) The title shall then revest in the condemnee as of the date of the filing of the declaration of taking, and all mortgages and other liens existing as of that date and not thereafter discharged shall be reinstated.

(b) Notice.--Notice of the relinquishment shall be:

(1) Recorded in the office of the recorder of deeds of the county in which the property taken is located, with the condemnor as the grantor and the condemnee as the grantee.

(2) Served on the condemnee, any mortgagee of record and any lienholder of record in the same manner as provided for service of the declaration of taking.

(c) Fees.--The fees payable to the recorder for recording the notice of relinquishment shall be in the same amounts as provided in section 304(c) (relating to recording notice of condemnation).

(d) Costs and expenses.--Where condemned property is relinquished, the condemnee shall be reimbursed by the condemnor for reasonable costs and expenses as provided in section 306(g) (relating to preliminary objections).

(e) Agreement.--The condemnor and the condemnee, without the filing of a declaration of relinquishment, may by agreement effect a revesting of title in the condemnee which agreement shall be properly recorded.

Cross References. Section 308 is referred to in sections 519, 710 of this title.



Section 309 - Right to enter property prior to condemnation

§ 309. Right to enter property prior to condemnation.

(a) General rule.--Prior to the filing of the declaration of taking, the condemnor or its employees or agents shall have the right to enter upon any land or improvement in order to make studies, surveys, tests, soundings and appraisals.

(b) Notice to owner required.--The owner of the land or the party in whose name the property is assessed shall be notified ten days prior to entry on the property.

(c) Damages.--

(1) Any actual damages sustained by the owner of a property interest in the property entered upon by the condemnor shall be paid by the condemnor.

(2) Damages shall be assessed by the court, or the court may refer the matter to viewers to ascertain and assess the damages sustained by the condemnee.

(d) Construction.--The exercise of this right of entry by the condemnor shall neither constitute a condemnation nor be interpreted as a notice of an intent to acquire the real property.



Section 310 - Abandonment of project

§ 310. Abandonment of project.

(a) Disposition of property.--If a condemnor has condemned a fee and then abandons the purpose for which the property has been condemned, the condemnor may dispose of it by sale, lease, gift, devise or other transfer with the following restrictions:

(1) If the property is undeveloped or has not been substantially improved, it may not be disposed of within ten years after condemnation without first being offered to the condemnee at the same price paid to the condemnee by the condemnor.

(2) If the property is located outside the corporate boundaries of a county of the first or second class and is undeveloped or has not been substantially improved and was devoted to agricultural use at the time of the condemnation, it may not be disposed of within 21 years after condemnation without first being offered to the condemnee at the same price paid to the condemnee by the condemnor.

(3) If the property is undeveloped or has not been substantially improved and the offers required to be made under paragraphs (1) and (2) have not been accepted, the property shall not be disposed of by any condemnor, acquiring agency or subsequent purchaser for a nonpublic use or purpose within 21 years after condemnation. Upon petition by the condemnor, the court may permit disposal of the property in less than 21 years upon proof by a preponderance of the evidence that a change in circumstances has abrogated the original public purpose for which the property was taken.

(b) Notice.--The condemnee shall be served with notice of the offer in the same manner as prescribed for the service of notices in section 305(b) (relating to notice to condemnee) and shall have 90 days after receipt of notice to make written acceptance.

(c) Certain conditional offers prohibited.--The condemnor may not condition any offer required to be made to a condemnee under subsection (a) on the payment by the condemnee of additional fees, real estate taxes or payments in lieu of taxes or other costs.

(d) Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Agricultural commodity." As defined in section 2 of the act of June 10, 1982 (P.L.454, No.133), referred to as the Right-to- Farm Law. "Agricultural use." Land which is used for the purpose of producing an agricultural commodity or is devoted to and meets the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the Federal Government. Land containing a farmhouse or other buildings related to farming shall be deemed to be in agricultural use. The term includes a woodlot and land which is rented to another person and used for the purpose of producing an agricultural commodity.






Chapter 5 - Procedure for Determining Damages

Chapter Notes

Enactment. Chapter 5 was added May 4, 2006, P.L.112, No.34, effective in 120 days.



Section 501 - Agreement as to damages

At any stage of the proceedings, the condemnor and the condemnee may agree upon all or any part or item of the damages and proceed to have those parts or items not agreed upon assessed as provided in this chapter. The condemnor may make payment of any part or item agreed upon.



Section 502 - Petition for appointment of viewers

§ 502. Petition for appointment of viewers.

(a) Contents of petition.--A condemnor, condemnee or displaced person may file a petition requesting the appointment of viewers, setting forth:

(1) A caption designating the condemnee or displaced person as the plaintiff and the condemnor as the defendant.

(2) The date of the filing of the declaration of taking and whether any preliminary objections have been filed and remain undisposed of.

(3) In the case of a petition of a condemnee or displaced person, the name of the condemnor.

(4) The names and addresses of all condemnees, displaced persons and mortgagees known to the petitioner to have an interest in the property acquired and the nature of their interest.

(5) A brief description of the property acquired.

(6) A request for the appointment of viewers to ascertain just compensation.

(b) Property included in condemnor's petition.--The condemnor may include in its petition any or all of the property included in the declaration of taking.

(c) Condemnation where no declaration of taking has been filed.--

(1) An owner of a property interest who asserts that the owner's property interest has been condemned without the filing of a declaration of taking may file a petition for the appointment of viewers substantially in the form provided for in subsection (a) setting forth the factual basis of the petition.

(2) The court shall determine whether a condemnation has occurred, and, if the court determines that a condemnation has occurred, the court shall determine the condemnation date and the extent and nature of any property interest condemned.

(3) The court shall enter an order specifying any property interest which has been condemned and the date of the condemnation.

(4) A copy of the order and any modification shall be filed by the condemnor in the office of the recorder of deeds of the county in which the property is located and shall be indexed in the deed indices showing the condemnee as grantor and the condemnor as grantee.

(d) Separate proceedings.--The court, in furtherance of convenience or to avoid prejudice, may, on its own motion or on motion of any party, order separate viewers' proceedings or trial when more than one property has been included in the petition.

Cross References. Section 502 is referred to in sections 504, 709 of this title.



Section 503 - View

§ 503. View. In every proceeding:

(1) At least one of the viewers appointed shall be an attorney at law who shall be chairman of the board and who shall attend the view.

(2) At least two of the three viewers appointed shall view the property in question.



Section 504 - Appointment of viewers

§ 504. Appointment of viewers.

(a) Court to appoint.--

(1) Upon the filing of a petition for the appointment of viewers, the court, unless preliminary objections to the validity of the condemnation or jurisdiction warranting delay are pending, shall promptly appoint three viewers who shall view the premises, hold hearings and file a report.

(2) In counties of the first class, the court may appoint an alternate viewer in addition to the three viewers specifically appointed.

(3) The prothonotary shall promptly notify the viewers of their appointment unless a local rule provides another method of notification.

(4) No viewer shall represent a client or testify as an expert witness before the board.

(b) Service of petition for the appointment of viewers and order appointing viewers.--The petitioners shall promptly send to all other parties by registered mail, return receipt requested, a certified true copy of the petition for the appointment of viewers and a copy of the court order appointing the viewers if an order has been entered. A copy of the petition and order, if entered, shall also be mailed to all mortgagees and other lienholders of record.

(c) Notice of views and hearings.--The viewers shall give notice of the time and place of all views and hearings. The notice shall be given to all parties by not less than 30 days written notice by registered mail, return receipt requested.

(d) Preliminary objections.--

(1) Any objection to the appointment of viewers may be raised by preliminary objections filed within 30 days after receipt of notice of the appointment of viewers.

(2) Objections to the form of the petition or the appointment or the qualifications of the viewers in any proceeding or to the legal sufficiency or factual basis of a petition filed under section 502(c) (relating to petition for appointment of viewers) are waived unless included in preliminary objections.

(3) An answer with or without new matter may be filed within 20 days of service of preliminary objections, and a reply to new matter may be filed within 20 days of service of the answer.

(4) The court shall determine promptly all preliminary objections and make any orders and decrees as justice requires.

(5) If an issue of fact is raised, the court shall conduct an evidentiary hearing or order that evidence be taken by deposition or otherwise, but in no event shall evidence be taken by the viewers on this issue.

Cross References. Section 504 is referred to in section 510 of this title.



Section 505 - Service of notice of view and hearing

§ 505. Service of notice of view and hearing.

(a) General rule.--Notice of the view and hearing shall be served, within or without this Commonwealth, by any competent adult in the same manner as a civil action or by registered mail, return receipt requested, to the last known address of the condemnee and condemnor.

(b) Public posting.--If service cannot be made in the manner set forth in subsection (a), then service shall be made by posting a copy of the notice upon a public part of the property and by publication, at the cost of the condemnor, once in a newspaper of general circulation and once in the legal publication, if any, designated by rule or order of court for publication of legal notices, published in the county.

(c) Proof of service.--Proof of service and the manner of service shall be attached to the viewers' report.



Section 506 - Additional condemnees, mortgagees and intervention

§ 506. Additional condemnees, mortgagees and intervention.

(a) Identification.--The condemnee, at or before the hearing at which the claim is presented, shall furnish the viewers and the condemnor with the names and addresses of all other condemnees known to the condemnee to have an interest in his property and the nature of their interests and the names and addresses of all mortgagees and lienholders of record known to the condemnee.

(b) Notice.--

(1) The viewers shall notify by written notice all persons whose names are furnished under subsection (a) of the pendency of the proceedings and of subsequent hearings.

(2) If these persons have not received 20 days' notice of the hearing, the viewers shall, upon request, adjourn the hearing to allow notice.

(c) Intervention.--The court may permit a mortgagee, judgment creditor or other lienholder to intervene in the proceedings where the person's interest is not adequately protected, but a person shall not be a party to the proceedings unless the person has intervened.



Section 507 - Joint claims

§ 507. Joint claims.

(a) Required.--The claims of all the owners of the condemned property, including joint tenants, tenants in common, life tenants, remaindermen, owners of easements or ground rents and all others having an interest in the property and the claims of all tenants, if any, of the property, shall be heard or tried together.

(b) Apportionment of damages.--The award of the viewers or the verdict on appeal from the viewers shall, first, fix the total amount of damages for the property and, second, apportion the total amount of damages between or among the several claimants entitled to damages.

(c) Separate hearings.--Claims for special damages under section 902 (relating to moving and related expenses of displaced persons) may be heard or tried separately.



Section 508 - Appointment of trustee or guardian ad litem

§ 508. Appointment of trustee or guardian ad litem. The court on its own motion may, or on petition of any party in interest shall, appoint a trustee ad litem or guardian ad litem, as may be appropriate, in accordance with general rules.



Section 509 - Furnishing of plans to viewers

§ 509. Furnishing of plans to viewers.

(a) Duty of condemnor.--The condemnor shall provide the viewers at or before the view with a plan showing the entire property involved, the improvements, the extent and nature of the condemnation and any other physical data, including grades, as may be necessary for the proper determination of just compensation.

(b) Supplemental plans.--If, in the opinion of the viewers, the plans are insufficient, the viewers may require the submission of supplemental plans.

(c) Copies to condemnee.--Copies of the plans shall be furnished at the same time, without cost, to the condemnee upon written request.

(d) Condemnor to pay for condemnee cost.--If the condemnor does not furnish a plan or the condemnor's plans are insufficient, the court, on application of the condemnee, may charge to the condemnor, as costs, reasonable expenses for plans furnished by the condemnee.



Section 510 - Powers of viewers

§ 510. Powers of viewers.

(a) Proceedings.--

(1) The viewers may adjourn the proceedings from time to time. Upon request of the viewers or a party, the court which appointed the viewers shall issue a subpoena to testify or to produce books and documents.

(2) All the viewers shall act unless prevented by sickness or other unavoidable cause, but a majority of the viewers may hear, determine, act upon and report all matters relating to the view for which they were appointed.

(b) Construction.--The provisions of this section shall not be affected by the appointment of an alternate viewer as provided for in section 504 (relating to appointment of viewers).



Section 511 - Administrative matters for viewers' hearings

§ 511. Administrative matters for viewers' hearings.

(a) Facilities.--All viewers' hearings shall be held publicly in a suitable place within the county designated by the court.

(b) Stenographic notes.--Whenever in the opinion of the viewers it is desirable, accurate stenographic notes of hearings shall be taken, and copies of the notes shall be furnished to the parties interested when desired upon payment of a sum fixed by the rules and regulations of the respective court.



Section 512 - Report of viewers

§ 512. Report of viewers. The viewers shall file a report which shall include in brief and concise paragraph form:

(1) The date of their appointment as viewers.

(2) A reference to the notices of the time and place of view and hearing with proof of service of notices, which shall be attached to the report.

(3) A copy of the plan showing the extent of the taking or injury upon which the viewers' award is predicated and a statement of the nature of the interest condemned.

(4) The date of the filing of the declaration of taking.

(5) A schedule of damages awarded and benefits assessed, to and by whom payable, and for which property, separately stated as follows: general damages, moving and removal expenses, business dislocation damages and other items of special damages authorized by this title and the date from which damages for delay shall be calculated.

(6) In the case of a partial taking, a statement as to the amount of the general damages attributable as severance damages to the part of the property not taken if the apportionment has been requested in writing by the condemnee.

(7) Where there are several interests in the condemned property, a statement of the total amount of damages and the distribution between or among the several claimants.

(8) Whether there are other claimants to any interest or estate in the property condemned and the viewers' determination of the extent, if any, of each interest in the property and in the award.

(9) Their rulings on any written requests for findings of fact and conclusions of law submitted to them.

(10) Other matters they deem relevant.



Section 513 - Disagreement

§ 513. Disagreement. If a majority of the viewers do not agree on a decision, three new viewers shall be appointed by the court upon application of any interested party.



Section 514 - Filing of report of viewers

§ 514. Filing of report of viewers.

(a) Time period for filing.--The viewers shall file their report within 30 days of their final hearing or within 30 days from the filing of the transcription of the stenographic notes of testimony. The transcription shall be filed within 30 days of the final hearing.

(b) Copy of report and notice to parties.--Ten days before the filing of their report, the viewers shall mail a copy of the report to all parties or their attorneys of record, with notice of the date of the intended filing and that the report shall become final unless an appeal is filed within 30 days from the date the report is filed.

(c) Correction of errors.--Prior to the filing of their report, the viewers may correct any errors in the report and give notice to the persons affected.

(d) Other entities to receive report.--A copy of the report, when filed, shall also be mailed to all mortgagees of record and other lienholders of record.



Section 515 - Reports

§ 515. Reports.

(a) Multiple properties or claims.--The viewers may include in one report one or more properties or claims under section 902 (relating to moving and related expenses of displaced persons) referred to them under the same or separate petitions if the properties are included in the same declaration of taking.

(b) Expenses and damages.--The viewers may file a separate report for expenses and damages under section 902.

(c) Finality.--Each report shall be final as to the property or properties included and subject to separate appeal.



Section 516 - Right of appeal

§ 516. Right of appeal.

(a) Extent of right.--

(1) Any party aggrieved by the decision of the viewers may appeal to the court. The appeal shall raise all objections of law or fact to the viewers' report.

(2) The appeal shall be signed by the appellant or an attorney or agent, and no verification shall be required.

(3) Any award of damages or assessment of benefits, as the case may be, as to which no appeal is taken shall become final as of course and shall constitute a final judgment.

(b) Consolidation.--The court, on its own motion or on application of any party in interest, may consolidate separate appeals involving only common questions of law as one proceeding.

(c) Cross appeals.--If a timely appeal is filed by a party, any other party may file an appeal within 15 days of the date on which the first appeal was filed. An appeal may be taken from less than all of an award.

(d) Withdrawal.--Prior to the beginning of testimony, any party may withdraw its appeal without the consent of the other parties.



Section 517 - Appeals

§ 517. Appeals.

(a) Contents.--The appeal shall set forth:

(1) The name of appellant and appellee.

(2) A brief description or identification of the property involved and the condemnee's interest.

(3) A reference to the proceedings appealed from and the date of the filing of the viewers' report.

(4) Objections, if any, to the viewers' report, other than to the amount of the award.

(5) A demand for jury trial, if desired. If the appellant desires a jury trial, the appellant shall at the time of filing the appeal endorse the appeal or file separately a written demand for jury trial, signed by the appellant or counsel.

(b) Jury trial.--

(1) If no demand for jury trial is made by the appellant, any other party may file a written demand for jury trial within 15 days after being served with a copy of the appeal.

(2) If no party makes a demand for a jury trial as provided in this section, the right to jury trial shall be deemed to have been waived, and the court shall try the case without a jury.

(c) Service.--The appellant shall serve a copy of the appeal on all other parties within five days after filing the appeal. Proof of service of a copy of the appeal shall be filed by the appellant.

(d) Other pleadings not required.--No other pleadings shall be required and the cause shall be deemed at issue.



Section 518 - Disposition of appeal

§ 518. Disposition of appeal. An appeal shall be disposed as follows:

(1) All objections, other than to the amount of the award, raised by the appeal shall be determined by the court preliminarily.

(2) The court may confirm, modify or change the report or refer it back to the same or other viewers. A decree confirming, modifying or changing the report constitutes a final order.

(3) The amount of damages shall be determined by the court unless a jury trial has been demanded.

(4) At the trial of the case, the condemnee shall be the plaintiff and the condemnor shall be the defendant.



Section 519 - Allocation of damages

§ 519. Allocation of damages.

(a) Severance damages.--Upon appeal from an award of viewers, the court upon the request of the plaintiff shall, after the jury or the court, if the trial is without jury, has returned its general verdict, make a specific finding and allocation of the amount of the general verdict attributable to severance damages to the part of the property not taken.

(b) Other damages.--The jury or the court in a trial without a jury shall make specific findings as to the portion of the verdict allocated to:

(1) general damages;

(2) moving and removal expenses;

(3) business dislocation damages; and

(4) other items of special damages authorized by this title; except reasonable appraisal, attorney and engineering fees recoverable under sections 306 (relating to preliminary objections), 308 (relating to revocation of condemnation proceedings), 709 (relating to condemnee's costs where no declaration of taking filed) and 710 (relating to limited reimbursement of appraisal, attorney and engineering fees), which shall be determined by the court in an appropriate case.



Section 520 - Waiver of viewers' proceedings and termination by stipulation

§ 520. Waiver of viewers' proceedings and termination by

stipulation.

(a) Waiver of viewers' proceedings.--The condemnor and condemnee may, by written agreement filed with and approved by the court, waive proceedings before viewers and proceed directly to the court on agreed issues of law or fact. The proceedings shall then be the same as on appeal from a report of viewers.

(b) Termination by stipulation.--At any time after filing of a petition for the appointment of viewers, the parties may, by stipulation filed with the prothonotary, terminate the viewers' proceedings as to all or part of the properties involved and stipulate that judgment may be entered for the amount of damages agreed on for each property interest covered by the stipulation. A copy of the stipulation shall be filed with the viewers.



Section 521 - Liens and distribution of damages

§ 521. Liens and distribution of damages.

(a) Liens.--

(1) Damages payable to a condemnee under sections 701

(relating to just compensation; other damages) through 707

(relating to removal of machinery, equipment or fixtures), 713 (relating to delay compensation), 714 (relating to consequential damages), 715 (relating to damages for vacation of roads) and 902(b)(1) and (2) (relating to moving and related expenses of displaced persons) shall be subject to a lien for all taxes and municipal claims assessed against the property and to all mortgages, judgments and other liens of record against the property for which the particular damages are payable, existing at the date of the filing of the declaration of taking.

(2) The liens shall be paid out of the damages in order of priority before any payment to the condemnee, unless released.

(3) In the case of a partial taking or of damages under sections 714 and 715, the lienholder shall be entitled only to an equitable pro rata share of the damages lienable under this section.

(b) Distribution of damages.--

(1) The condemnor shall distribute the damages properly. If the condemnor is unable to determine proper distribution of the damages, it may, without payment into court, petition the court to distribute the damages and shall furnish the court with a schedule of proposed distribution.

(2) Notice of the filing of the petition and schedule of proposed distribution shall be given to all condemnees, mortgagees, judgment creditors and other lienholders, as shown in the proposed schedule, in any manner as the court may direct by general rule or special order.

(3) The court may hear the matter or may appoint a master to hear and report or may order any issue tried by the court and jury as may appear proper under all the circumstances.

(4) The court shall then enter an order of distribution of the fund.

Cross References. Section 521 is referred to in section 522 of this title.



Section 522 - Payment into court and distribution

§ 522. Payment into court and distribution.

(a) Payment into court.--

(1) Upon refusal to accept payment of the damages or of the estimated just compensation under section 307 (relating to possession, right of entry and payment of compensation) or if the party entitled thereto cannot be found or if for any other reason the amount cannot be paid to the party entitled thereto, the court upon petition of the condemnor, which shall include a schedule of proposed distribution, may direct payment and costs into court or as the court may direct in full satisfaction.

(2) The condemnor shall give 20 days' notice of the presentation of the petition, including a copy of the schedule of the proposed distribution, to all parties in interest known to the condemnor in any manner as the court may direct by general rule or special order.

(3) If the court is satisfied in a particular case that the condemnor failed to use reasonable diligence in giving notice, the court may, upon petition of any party in interest adversely affected by the failure to give notice, order that compensation for delay in payment be awarded to the party for the period after deposit in court by the condemnor under this section until the time the party in interest has received a distribution of funds under this section.

(b) Distribution.--The court upon petition of any party in interest shall distribute the funds paid under subsection (a) or any funds deposited in court under section 307 to the persons entitled thereto in accordance with the procedure in section 521 (relating to liens and distribution of damages), but, if no petition is presented within a period of five years of the date of payment into court, the court shall order the fund or any balance remaining to be paid to the Commonwealth without escheat. No fee shall be charged against these funds.






Chapter 7 - Just Compensation and Measure of Damages

Chapter Notes

Enactment. Chapter 7 was added May 4, 2006, P.L.112, No.34, effective in 120 days.



Section 701 - Just compensation; other damages

A condemnee shall be entitled to just compensation for the taking, injury or destruction of the condemnee's property, determined as set forth in this chapter. Other damages shall also be paid or awarded as provided in this title.

Cross References. Section 701 is referred to in section 521 of this title.



Section 702 - Measure of damages

§ 702. Measure of damages.

(a) Just compensation.--Just compensation shall consist of the difference between the fair market value of the condemnee's entire property interest immediately before the condemnation and as unaffected by the condemnation and the fair market value of the property interest remaining immediately after the condemnation and as affected by the condemnation.

(b) Urban development or redevelopment condemnation.--In the case of the condemnation of property in connection with any urban development or redevelopment project, which property is damaged by subsidence due to failure of surface support resulting from the existence of mine tunnels or passageways under the property or by reason of fires occurring in mine tunnels or passageways or of burning coal refuse banks, the damage resulting from the subsidence or underground fires or burning coal refuse banks shall be excluded in determining the fair market value of the condemnee's entire property interest immediately before the condemnation.

(c) Value of property damaged by natural disaster.--

(1) In the case of the condemnation of property in connection with any program or project which property is damaged by any natural disaster, the damage resulting from the natural disaster shall be excluded in determining fair market value of the condemnee's entire property interest immediately before the condemnation.

(2) This subsection applies only where the damage resulting from the natural disaster has occurred within five years prior to the initiation of negotiations for or notice of intent to acquire or order to vacate the property and during the ownership of the property by the condemnee. The damage to be excluded shall include only actual physical damage to the property for which the condemnee has not received any compensation or reimbursement.

Cross References. Section 702 is referred to in section 521 of this title.



Section 703 - Fair market value

§ 703. Fair market value. Fair market value shall be the price which would be agreed to by a willing and informed seller and buyer, taking into consideration but not limited to the following factors:

(1) The present use of the property and its value for that use.

(2) The highest and best reasonably available use of the property and its value for that use.

(3) The machinery, equipment and fixtures forming part of the real estate taken.

(4) Other factors as to which evidence may be offered as provided by Chapter 11 (relating to evidence).

Cross References. Section 703 is referred to in section 521 of this title.



Section 704 - Effect of imminence of condemnation

§ 704. Effect of imminence of condemnation. Any change in the fair market value prior to the date of condemnation which the condemnor or condemnee establishes was substantially due to the general knowledge of the imminence of condemnation, other than that due to physical deterioration of the property within the reasonable control of the condemnee, shall be disregarded in determining fair market value.

Cross References. Section 704 is referred to in section 521 of this title.



Section 705 - Contiguous tracts and unity of use

§ 705. Contiguous tracts and unity of use. Where all or a part of several contiguous tracts in substantially identical ownership is condemned or a part of several noncontiguous tracts in substantially identical ownership which are used together for a unified purpose is condemned, damages shall be assessed as if the tracts were one parcel.

Cross References. Section 705 is referred to in section 521 of this title.



Section 706 - Effect of condemnation use on after value

§ 706. Effect of condemnation use on after value.

(a) General rule.--In determining the fair market value of the remaining property after a partial taking, consideration shall be given to the use to which the property condemned is to be put and the damages or benefits specially affecting the remaining property due to its proximity to the improvement for which the property was taken.

(b) Future damages and general benefits.--Future damages and general benefits which will affect the entire community beyond the properties directly abutting the property taken shall not be considered in arriving at the after value.

(c) Special benefits.--Special benefits to the remaining property shall in no event exceed the total damages, except in cases where the condemnor is authorized under existing law to make special assessments for benefits.

(d) Partial taking.--A partial taking shall not extinguish a nonconforming use unless all or a substantial portion of the improvements on the property are within the area of the property taken.

Cross References. Section 706 is referred to in section 521 of this title.



Section 707 - Removal of machinery, equipment or fixtures

§ 707. Removal of machinery, equipment or fixtures.

(a) Notice to condemnee.--In the event the condemnor does not require for its use machinery, equipment or fixtures forming part of the real estate, it shall so notify the condemnee.

(b) Condemnee election.--

(1) The condemnee may within 30 days of the notice elect to remove the machinery, equipment or fixtures unless the time is extended by the condemnor.

(2) If the condemnee so elects, the damages shall be reduced by the fair market value of the machinery, equipment or fixtures severed from the real estate.

Cross References. Section 707 is referred to in section 521 of this title.



Section 708 - Expenses incidental to transfer of title

§ 708. Expenses incidental to transfer of title. An acquiring agency shall, on the date of payment of the purchase price of amicably acquired real property or of payment or tender of estimated just compensation in a condemnation proceeding to acquire real property, whichever is earlier or as soon as is practicable, reimburse the owner for expenses necessarily incurred for:

(1) Recording fees, transfer taxes and similar expenses incidental to conveying the real property to the acquiring agency.

(2) Penalty costs for prepayment for any preexisting recorded mortgage entered into in good faith encumbering the real property.

(3) The pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the acquiring agency or the effective date of possession of the real property by the acquiring agency, whichever is earlier.

(4) The pro rata portion of water and sewer charges paid to a taxing entity or a local authority allocable to a period subsequent to the effective date of possession of the real property by the acquiring agency.



Section 709 - Condemnee's costs where no declaration of taking filed

§ 709. Condemnee's costs where no declaration of taking filed. Where proceedings are instituted by a condemnee under section 502(c) (relating to petition for appointment of viewers), a judgment awarding compensation to the condemnee for the taking of property shall include reimbursement of reasonable appraisal, attorney and engineering fees and other costs and expenses actually incurred.

Cross References. Section 709 is referred to in sections 519, 710 of this title.



Section 710 - Limited reimbursement of appraisal, attorney and engineering fees

(a) General rule.--The owner of any right, title or interest in real property acquired or injured by an acquiring agency, who is not eligible for reimbursement of fees under section 306(g) (relating to preliminary objections), 308(d) (relating to revocation of condemnation proceedings) or 709 (relating to condemnee's costs where no declaration of taking filed), shall be reimbursed in an amount not to exceed $4,000 per property, regardless of right, title or interest, as a payment toward reasonable expenses actually incurred for appraisal, attorney and engineering fees, except where the taking is for an easement related to underground piping for water or sewer infrastructure, in which case the reimbursement is limited to $1,000, regardless of right, title or interest.

(b) Attorney fees.--In determining reasonable attorney fees under sections 306(g), 308(d), 709 and this section, the court shall consider all of the circumstances of the case, including, but not limited to, time records if available.

(July 9, 2014, P.L.1037, No.120, eff. 60 days)

2014 Amendment. Act 120 amended subsec. (a).

Cross References. Section 710 is referred to in section 519 of this title.



Section 711 - Payment on account of increased mortgage costs

§ 711. Payment on account of increased mortgage costs.

(a) Reimbursement of owner.--Whenever the acquisition of property by an acquiring agency results in the termination of an installment purchase contract, mortgage or other evidence of debt on the acquired property, requiring the legal or equitable owner to enter into another installment purchase contract, mortgage or other evidence of debt on the property purchased for the same use as the acquired property, a legal or equitable owner who does not qualify for a payment under section 903(a)(2) (relating to replacement housing for homeowners) shall be compensated for any increased interest and other debt service costs which the owner is required to pay for financing the acquisition of the replacement property.

(b) Determination of amount.--

(1) Compensation for any increased interest and other debt service costs shall be equal to the excess in the aggregate interest and other debt service costs of that amount on the principal of the installment purchase contract, mortgage or other evidence of debt on the replacement property which is equal to the unpaid balance of the installment purchase contract, mortgage or other evidence of debt on the acquired property over the remaining term of the installment purchase contract, mortgage or other evidence of debt on the acquired property reduced to present worth.

(2) The discount rate to be used in reducing to present worth shall be the prevailing interest rate paid on savings deposits by commercial banks in the general area in which the replacement property is located.

(3) The amount shall be paid only if the acquired property was subject to an installment purchase contract or encumbered by a bona fide mortgage or other evidence of debt secured by the property which was a valid lien on the property for not less than 180 days prior to the initiation of negotiations for the acquisition of the property.



Section 712 - Loss of rentals because of imminence of condemnation

§ 712. Loss of rentals because of imminence of condemnation.

(a) General rule.--A property owner shall be entitled to receive as special damages compensation for any loss suffered prior to the date of taking caused by a reduction of income from rentals which the property owner establishes was substantially due to the general knowledge of the imminence of condemnation, other than that due to physical deterioration of the property within the reasonable control of the property owner.

(b) Applicability.--This section applies only to losses of rental income suffered following a 60-day period subsequent to written notice from the property owner to the acquiring agency that losses of rental income are being suffered. Claims for special damages under this section may be made by any property owner whose property is or was scheduled for condemnation, whether or not a condemnation subsequently occurs. Total damages under this section shall not exceed $30,000.

(c) Limited applicability.--Claims for special damages compensation as described in subsection (a) may be made by any property owner against any acquiring agency whether or not a condemnation subsequently occurs for any project related to a convention center in a city of the first class.



Section 713 - Delay compensation

§ 713. Delay compensation.

(a) General rule.--Compensation for delay in payment shall be paid at an annual rate equal to the prime rate as listed in the first edition of the Wall Street Journal published in the year, plus 1%, not compounded, from:

(1) the date of relinquishment of possession of the condemned property by the condemnee; or

(2) if possession is not required to effectuate condemnation, the date of condemnation.

(b) Exclusion.--

(1) No compensation for delay shall be payable with respect to funds paid on account or by deposit in court after the date of the payment or deposit.

(2) During the period the condemnee remains in possession after the condemnation:

(i) the condemnee shall not be entitled to compensation for delay in payment; and

(ii) the condemnor shall not be entitled to rent or other charges for use and occupancy of the condemned property by the condemnee.

(c) Award or judgment.--Compensation for delay shall not be included by the viewers or the court or jury on appeal as part of the award or verdict but shall, at the time of payment of the award or judgment, be calculated under subsection (a) and added to the award or judgment. There shall be no further or additional payment of interest on the award or verdict.

Applicability. Section 6(2) of Act 34 of 2006 provided that subsec. (a) shall apply to all periods of time after the effective date of section 6 with respect to condemnations effected prior to the effective date of section 6.

Cross References. Section 713 is referred to in section 521 of this title.



Section 714 - Consequential damages

§ 714. Consequential damages. All condemnors, including the Commonwealth, shall be liable for damages to property abutting the area of an improvement resulting from change of grade of a road or highway, permanent interference with access or injury to surface support, whether or not any property is taken.

Cross References. Section 714 is referred to in section 521 of this title.



Section 715 - Damages for vacation of roads

§ 715. Damages for vacation of roads. Whenever a public road, street or highway is vacated, the affected owners may recover damages for any injuries sustained, even though no land is actually taken.



Section 716 - Attempted avoidance of monetary just compensation

§ 716. Attempted avoidance of monetary just compensation. Where a condemnor attempts to avoid the payment of monetary just compensation to which the condemnee otherwise would be entitled by use of a substitute for monetary compensation and the condemnee incurs expenses, including appraisal, attorney and engineering fees, in securing an adjudication that the substitute is not adequate, the condemnee shall be reimbursed by the condemnor for all these expenses incurred.






Chapter 9 - Special Damages for Displacement

Chapter Notes

Enactment. Chapter 9 was added May 4, 2006, P.L.112, No.34, effective in 120 days.



Section 901 - Definitions

§ 901. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquiring agency." The term includes an agency or person that is carrying out a program or project to the extent that the agency or person causes a person to become a displaced person.

Cross References. Section 901 is referred to in section 103 of this title.



Section 902 - Moving and related expenses of displaced persons

(a) Reasonable expenses incurred.--

(1) A displaced person shall be reimbursed for reasonable expenses incurred in moving the displaced person and the person's family and for the removal, transportation and reinstallation of personal property.

(i) Receipts shall be prima facie evidence of incurred reasonable moving expenses.

(ii) Any displaced person who is displaced from a dwelling may elect to receive, in lieu of reimbursement of incurred moving expenses, a moving expense and dislocation allowance determined according to a schedule established by the acquiring agency.

(2) As used in this subsection, the following words and phrases shall have the meanings given to them in this paragraph:

"Displaced person." Includes a person who moves from real property or moves personal property:

(i) as a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which the person conducts a business or farm operation for a program or project undertaken by an acquiring agency; or

(ii) as a direct result of rehabilitation, demolition or other displacing activity of other real property on which such person conducts a business or a farm operation under a program or project undertaken by an acquiring agency if the displacement is permanent.

(b) Damages for dislocation of business or farm operation.--A displaced person who is displaced from a place of business or from a farm operation shall be entitled, in addition to any payment received under subsection (a), to damages for dislocation of business or farm operation as follows:

(1) Damages equal to the value in place of the personal property which:

(i) is not moved because of the discontinuance of the business or farm operation or the unavailability of a comparable site for relocation; or

(ii) cannot be moved without substantially destroying or diminishing its utility in the relocated business or farm operation.

(2) (i) In lieu of the damages provided in paragraph (1), at the option of the displaced person, an amount not to exceed $12,000 to be determined by taking 50% of the difference, if any, between the original cost of the personal property to the displaced person or the replacement cost of equivalent property at the time of sale, whichever is lower, and the net proceeds obtained by the displaced person at a commercially reasonable private or public sale.

(ii) If this option is selected, the displaced person shall give the acquiring agency not less than 60 days' notice in writing of intention to seek damages under this option.

(iii) The displaced person shall not, directly or indirectly, purchase any of the personal property at private sale. Inventory shall be paid for under this option only if the business is not relocated.

(3) Actual reasonable expenses in searching for a replacement business or farm.

(4) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization or small business at its new site, but not to exceed $25,000. Sites occupied solely by outdoor advertising signs, displays or devices do not qualify for this benefit.

(5) (i) In addition to damages under subsection (a) and paragraphs (1), (2), (3) or (4), damages in an amount equal to the average annual net earnings but not more than $60,000 nor less than $3,000.

(ii) Payment shall be made only if the business cannot be relocated without a substantial loss of profits and if the business is not part of a commercial enterprise having more than three other entities which are not being acquired by the acquiring agency and which are under the same ownership and are engaged in the same or similar business activities.

(iii) A person whose sole business at a dwelling from which the person is displaced is the rental of such property to others shall not qualify for a payment under this paragraph.

(iv) As used in this paragraph, the term "average annual net earnings" means one-half of any net earnings of the business or farm operation before Federal, State and local income taxes during the two taxable years immediately preceding the taxable year in which the business or farm operation moves from the real property acquired for a project and includes any compensation paid by the business or farm operation to the owner, a spouse or dependents during this period. The regulations promulgated under section 906 (relating to regulations) may designate another period determined to be more equitable for establishing average annual net earnings as long as the designated period does not produce a lesser payment than would be produced by use of the last two taxable years.

(Dec. 20, 2015, P.L.494, No.88, eff. imd.)

Cross References. Section 902 is referred to in sections 103, 507, 515, 521, 907 of this title.



Section 903 - Replacement housing for homeowners

(a) Additional payments to certain homeowners.--

(1) In addition to payments otherwise authorized, the acquiring agency shall make an additional payment not in excess of $31,000 to any displaced person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than 90 days prior to the initiation of negotiations for the acquisition of the property or the receipt of written notice from the acquiring agency of intent to acquire or order to vacate.

(2) The additional payment shall include the following elements:

(i) The amount, if any, which when added to the acquisition cost of the acquired dwelling equals the reasonable cost of a comparable replacement dwelling which is available to the displaced person on the private market.

(ii) The amount, if any, which will compensate the displaced person for any increased interest and other debt service costs which the person is required to pay for financing the acquisition of any comparable replacement dwelling. The amount shall be paid only if the acquired dwelling was subject to an installment purchase contract or encumbered by a bona fide installment purchase contract, mortgage or other evidence of debt secured by the dwelling which was a valid lien on such dwelling for not less than 180 days immediately prior to the initiation of negotiations for the acquisition of such dwelling.

(iii) Reasonable expenses incurred by the displaced person for evidence of title, recording and attorney fees, real property transfer taxes and other closing and related costs incident to the purchase and financing of the replacement dwelling, but not including prepaid expenses.

(b) One-year time period for purchase of replacement dwelling.--

(1) The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a replacement dwelling, which is decent, safe, sanitary and adequate to accommodate the displaced person, not later than the end of the one-year period beginning on the date on which the person receives final payment of full acquisition cost for the acquired dwelling or on the date on which the person moves from the acquired dwelling, whichever is later. Regulations issued under section 906 (relating to regulations) may prescribe situations when the one-year period may be extended.

(2) If the period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one year of the date on which the person received final payment of full acquisition costs for the acquired dwelling.

(c) Right of election.--The person entitled under this section shall have the right to elect the benefits available under section 904 (relating to replacement housing for tenants and others) in lieu of those provided by this section.

(Dec. 20, 2015, P.L.494, No.88, eff. imd.)

Cross References. Section 903 is referred to in sections 711, 904 of this title.



Section 904 - Replacement housing for tenants and others

(a) Payment to certain displaced persons.--

(1) In addition to amounts otherwise authorized, an acquiring agency shall make a payment to or for any displaced person displaced from a dwelling not eligible to receive a payment under section 903 (relating to replacement housing for homeowners), which dwelling was actually and lawfully occupied by the displaced person for not less than 90 days prior to the initiation of negotiations for acquisition of the dwelling or the receipt of written notice from the acquiring agency of intent to acquire or order to vacate. The payment shall be the amount determined to be necessary to enable the displaced person to lease a comparable replacement dwelling for a period not to exceed 42 months. The amount shall be the additional amount, if any, over the actual rental or fair rental value of the acquired dwelling, but not more than $7,200.

(2) Any person eligible for a payment under paragraph (1) may elect to apply the payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe and sanitary replacement dwelling.

(b) Condition of payment.--The additional payment authorized by this section shall be made only to a displaced person who occupies a replacement dwelling which is decent, safe and sanitary.

(Dec. 20, 2015, P.L.494, No.88, eff. imd.)

Cross References. Section 904 is referred to in section 903 of this title.



Section 905 - Housing replacement authorization

§ 905. Housing replacement authorization.

(a) Short title of section.--This section shall be known and may be cited as the Housing Replacement Authorization Act.

(b) Housing replacements by acquiring agency as last resort.--

(1) If comparable replacement sale or rental housing is not available in the neighborhood or community in which a program or project is located and this housing cannot otherwise be made available, the acquiring agency may purchase, construct, reconstruct or otherwise provide replacement housing by use of funds authorized for the program or project. For this purpose, the acquiring agency may exercise its power of eminent domain to acquire property in fee simple or any lesser estate as it deems advisable.

(2) Replacement housing provided under this section may be sold, leased or otherwise disposed of by the acquiring agency, for or without consideration, to displaced persons or to nonprofit, limited dividend or cooperative organizations or public bodies, on terms and conditions as the acquiring agency deems necessary and proper to effect the relocation of persons displaced by a program or project.

(3) The acquiring agency may contract with other public agencies or any person for the financing, planning, acquisition, development, construction, management, sale, lease or other disposition of replacement housing provided under this section.

(c) Planning and other preliminary expenses for replacement housing.--

(1) A governmental acquiring agency may make loans and grants to nonprofit, limited dividend or cooperative organizations or public bodies for necessary and reasonable expenses, prior to construction, for planning and obtaining mortgage financing for the rehabilitation or construction of housing for these displaced persons.

(2) The loans and grants shall be made prior to the availability of financing for items such as preliminary surveys and analyses of market needs, preliminary site engineering, preliminary architectural fees, legal, appraisal and organizational fees, site acquisition, application and mortgage commitment fees, construction loan fees and discounts and similar items.

(3) Loans to an organization established for profit shall bear interest at market rate determined by the acquiring agency. All other loans and grants shall be without interest.

(4) The acquiring agency shall require repayment of loans and grants made under this section, under any terms and conditions it requires, upon completion of the project or sooner. However, except in the case of a loan to an organization established for profit, the acquiring agency may cancel any part or all of a loan and may cancel the repayment provisions of a grant if it determines that a permanent loan to finance the rehabilitation or the construction of the housing cannot be obtained in an amount adequate for repayment of the loan.

(d) Availability of funds.--Funds, including motor license funds and other special funds, appropriated or otherwise available to any acquiring agency for a program or project, which results in the displacement of any person, shall be available also for obligations and expenditures to carry out the provisions of this section.



Section 906 - Regulations

§ 906. Regulations. The General Counsel may promulgate regulations necessary to assure that:

(1) The payments authorized by this chapter shall be made in a manner which is fair and reasonable and as uniform as practicable.

(2) A displaced person who makes proper application for a payment authorized for that person by this chapter shall be paid promptly after a move or, in hardship cases, be paid in advance.

(3) Any person aggrieved by a determination as to eligibility for a payment authorized by this chapter or the amount of a payment may elect to have the application reviewed by the head of the acquiring agency.

(4) Each displaced person shall receive the maximum payments authorized by this chapter.

(5) Each acquiring agency may obtain the maximum Federal reimbursement for relocation payment and assistance costs authorized by any Federal law.

Cross References. Section 906 is referred to in sections 902, 903 of this title.



Section 907 - Payments not to be considered as income or resources

§ 907. Payments not to be considered as income or resources. No payment received by a displaced person under this chapter shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any State law or for the purposes of the State or local personal income or wage tax laws, corporation tax laws or other tax laws. No payments under this chapter except those provided for in section 902(b) (relating to moving and related expenses of displaced persons) shall be subject to attachment or execution at law or in equity.






Chapter 11 - Evidence

Chapter Notes

Enactment. Chapter 11 was added May 4, 2006, P.L.112, No.34, effective in 120 days.

Cross References. Chapter 11 is referred to in section 703 of this title; section 6121 of Title 42 (Judiciary and Judicial Procedure).



Section 1101 - Viewers' hearing

§ 1101. Viewers' hearing. The viewers may hear testimony, receive evidence and make independent investigation as they deem appropriate, without being bound by formal rules of evidence.



Section 1102 - Condemnor's evidence before viewers

§ 1102. Condemnor's evidence before viewers. The condemnor shall, at the hearing before the viewers, present expert testimony of the amount of damages suffered by the condemnee.



Section 1103 - Trial in court on appeal

§ 1103. Trial in court on appeal. At the trial in court on appeal:

(1) Either party may, as a matter of right, have the jury or the judge in a trial without a jury view the property involved, notwithstanding that structures have been demolished or the site altered, and the view shall be evidentiary. If the trial is with a jury, the trial judge shall accompany the jury on the view.

(2) If any valuation expert who has not previously testified before the viewers is to testify, the party calling the expert must disclose the expert's name and serve a statement of the valuation of the property before and after the condemnation and the expert's opinion of the highest and best use of the property before the condemnation and of any part remaining after the condemnation on the opposing party at least ten days before the commencement of the trial.

(3) The report of the viewers and the amount of their award shall not be admissible as evidence.

Cross References. Section 1103 is referred to in section 1104 of this title.



Section 1104 - Competency of condemnee as witness

§ 1104. Competency of condemnee as witness. The condemnee or an officer of a corporate condemnee, without further qualification, may testify as to just compensation without compliance with the provisions of section 1103(2) (relating to trial in court on appeal).



Section 1105 - Evidence generally

§ 1105. Evidence generally. At the hearing before the viewers or at the trial in court on appeal:

(1) A qualified valuation expert may, on direct or cross-examination, state any or all facts and data which the expert considered in arriving at an opinion, whether or not the expert has personal knowledge of the facts and data, and a statement of the facts and data and the sources of information shall be subject to impeachment and rebuttal.

(2) A qualified valuation expert may, on direct or cross-examination, testify in detail as to the valuation of the property on a comparable market value, reproduction cost or capitalization basis, which testimony may include, but shall not be limited to, the following:

(i) The price and other terms of any sale or contract to sell the condemned property or comparable property made within a reasonable time before or after the date of condemnation.

(ii) The rent reserved and other terms of any lease of the condemned property or comparable property which was in effect within a reasonable time before or after the date of condemnation.

(iii) The capitalization of the net rental or reasonable net rental value of the condemned property, including reasonable net rental values customarily determined by a percentage or other measurable portion of gross sales or gross income of a business which may reasonably be conducted on the premises, as distinguished from the capitalized value of the income or profits attributable to any business conducted on the premises of the condemned property.

(iv) The value of the land together with the cost of replacing or reproducing the existing improvements less depreciation or obsolescence.

(v) The cost of adjustments and alterations to any remaining property made necessary or reasonably required by the condemnation.

(3) Either party may show the difference between the condition of the property and of the immediate neighborhood at the time of condemnation and at the time of view, either by the viewers or jury.

(4) The assessed valuations of property condemned shall not be admissible in evidence for any purpose.

(5) A qualified valuation expert may testify that the expert has relied upon the written report of another expert as to the cost of adjustments and alterations to any remaining property made necessary or reasonably required by the condemnation, but only if a copy of the written report has been furnished to the opposing party ten days in advance of the trial.

(6) If otherwise qualified, a valuation expert shall not be disqualified by reason of not having made sales of property or not having examined the condemned property prior to the condemnation if the expert can show he has acquired knowledge of its condition at the time of the condemnation.



Section 1106 - Use of condemned property

§ 1106. Use of condemned property. In arriving at a valuation of the remaining part of the property in a partial condemnation, an expert witness may consider and testify to the use to which the condemned property is intended to be put by the condemnor.









Title 27 - ENVIRONMENTAL RESOURCES

Chronological History



Title Notes

Enactment. Unless otherwise noted, the provisions of Title 27 were added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Enactment. Unless otherwise noted, Part I was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Special Provisions in Appendix. See section 4 of Act 220 of 2002 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3) of Act 220 of 2002 in the appendix to this title for special provisions relating to continuation of prior law.

Special Provisions in Appendix. See section 4(3) of Act 220 of 2002 in the appendix to this title for special provisions relating to continuation of prior law.

Enactment. Part II (Reserved) was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Enactment. Unless otherwise noted, Part III was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Enactment. Unless otherwise noted, Part IV was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Special Provisions in Appendix. See section 4 of Act 90 of 2002 in the appendix to this title for special provisions relating to continuation of Environmental Laboratory Accreditation Act.

Enactment. Unless otherwise noted, Part V was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Enactment. Part VI was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Enactment. Subpart A was added December 20, 2000, P.L.980, No.138, effective in 60 days.

Special Provisions in Appendix. See the preamble of Act 138 of 2000 in the appendix to this title for special provisions relating to legislative findings and declarations.

Enactment. Subpart C was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Enactment. Part VII (Reserved) was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.



Appendix To Title

APPENDIX TO TITLE 27

ENVIRONMENTAL RESOURCES

Supplementary Provisions of Amendatory Statutes

2000, DECEMBER 20, P.L.980, NO.138

Preamble

The General Assembly finds and declares as follows:

(1) It is contrary to the public interest to allow lawsuits, known as Strategic Lawsuits Against Public Participation (SLAPP), to be brought primarily to chill the valid exercise by citizens of their constitutional right to freedom of speech and to petition the government for the redress of grievances.

(2) It is in the public interest to empower citizens to bring a swift end to retaliatory lawsuits seeking to undermine their participation in the establishment of State and local environmental policy and in the implementation and enforcement of environmental law and regulations.

Explanatory Note. Act 138 added Subpart A of Part VI and Chapter 83 of Title 27.

2002, JUNE 29, P.L.596, NO.90

§ 4. Continuation of Environmental Laboratory Accreditation Act.

The addition of 27 Pa.C.S. Ch. 41 is a continuation of the act of April 2, 2002 (P.L.225, No.25), known as the Environmental Laboratory Accreditation Act. The following apply:

(1) All actions taken under the Environmental Laboratory Accreditation Act are valid under 27 Pa.C.S. Ch. 41.

(2) Orders and determinations which were made under the Environmental Laboratory Accreditation Act and which are in effect on the effective date of section 2 of this act shall remain valid until vacated or modified under 27 Pa.C.S. Ch. 41.

(3) Regulations which were promulgated under the Environmental Laboratory Accreditation Act and which are in effect on the effective date of section 2 of this act shall remain valid until amended under 27 Pa.C.S. Ch. 41.

(4) Any difference in language between 27 Pa.C.S. Ch. 41 and the Environmental Laboratory Accreditation Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of the Environmental Laboratory Accreditation Act.

Explanatory Note. Act 90 amended the heading of Part IV and added Chapters 41, 62 and 63 of Title 27.

2002, DECEMBER 16, P.L.1776, NO.220

§ 4. Continuation of prior law.

The addition of 27 Pa.C.S. Ch. 7 is a continuation of the act of May 20, 1993 (P.L.38, No.11), known as the Department of Environmental Resources Agricultural Advisory Board Act. The following apply:

(1) Except as otherwise provided in 27 Pa.C.S. Ch. 7, all activities initiated under the Department of Environmental Resources Agricultural Advisory Board Act shall continue and remain in full force and effect and may be completed under 27 Pa.C.S. Ch. 7. Orders, regulations, rules and decisions which were made under the Department of Environmental Resources Agricultural Advisory Board Act and which are in effect on the effective date of section 3 of this act shall remain in full force and effect until revoked, vacated or modified under 27 Pa.C.S. Ch. 7.

(2) Except as set forth in paragraph (3), any difference in language between 27 Pa.C.S. Ch. 7 and the Department of Environmental Resources Agricultural Advisory Act is intended only to conform to the style of the Pennsylvania Consolidated Statutes and is not intended to change or affect the legislative intent, judicial construction or administration and implementation of the Department of Environmental Resources Agricultural Advisory Board Act.

(3) Paragraph (2) does not apply to the addition of 27 Pa.C.S. § 702(b) and (c).

Explanatory Note. Act 220 added Chapters 7 and 31 of Title 27.



Chapter 7 - Agricultural Advisory Board

Chapter Notes

Enactment. Chapter 7 was added December 16, 2002, P.L.1776, No.220, effective in 60 days.



Section 701 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agriculture." Normal farming practices or innovative techniques used in the production and preparation for market of any crop or commodity included within the definition of "crops, livestock and livestock products" in section 3 of the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law.

"Board." The Agricultural Advisory Board established in section 702 (relating to establishment of board).

"Department." The Department of Environmental Protection of the Commonwealth.

"Normal farming practices." The customary and generally accepted activities, practices and procedures that farmers adopt, use or engage in year after year in the production and preparation for market of any crop or commodity included within the definition of "crops, livestock and livestock products" in section 3 of the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law.

"Secretary." The Secretary of Environmental Protection of the Commonwealth.

"Sustainable agriculture." An integrated system of plant and animal production practices as defined by the Food, Agriculture, Conservation and Trade Act of 1990 (Public Law 101-624, 104 Stat. 3616).

Special Provisions in Appendix. See section 4(3) of Act 220 of 2002 in the appendix to this title for special provisions relating to continuation of prior law.



Section 702 - Establishment of board

§ 702. Establishment of board.

(a) Creation.--There is hereby established in the department the Agricultural Advisory Board.

(b) Members.--The following persons shall comprise the board:

(1) Representatives of the Pennsylvania Farm Bureau, the Pennsylvania State Grange, PennAg Industries Association and the Pennsylvania Farmers Union. Each of these organizations shall annually name one person to represent it under this paragraph.

(2) A dairy producer, a livestock producer, a poultry producer, a grain producer, a fruit producer, a vegetable producer, a representative of the ornamental horticultural industry, a producer engaged in sustainable agriculture, a representative from the agricultural chemical manufacturers industry and a representative from the agribusiness industry. The Governor shall appoint these representatives to sit for a three-year term. Representatives appointed under this paragraph must receive a majority of their gross income from the activity which they represent.

(3) Representatives of the Pennsylvania Association of Conservation District Directors and The Pennsylvania State University. Each of these organizations shall annually name one person to represent it under this paragraph.

(4) Representatives of the Federal Farm Service Agency and the Federal Natural Resources Conservation Service. Each of these organizations shall annually name one person to represent it under this paragraph ex officio.

(5) Representatives of the Department of Agriculture and the department. Each department shall name a deputy secretary to represent it under this paragraph ex officio. If a named deputy secretary is unable to serve on the board, the deputy secretary must be replaced by another deputy secretary or by the secretary of that same department.

(6) The chairman and the minority chairman of the Agriculture and Rural Affairs Committee of the Senate or their designees and the chairman and the minority chairman of the Agriculture and Rural Affairs Committee of the House of Representatives or their designees to represent the General Assembly.

(c) Chairman.--The board shall annually elect a board chairman from among those members designated or appointed under subsection (b)(1) and (2). No member shall serve as chairman for more than two consecutive years.

(d) Staff.--The department shall furnish the board with administrative support.

Special Provisions in Appendix. See section 4(3) of Act 220 of 2002 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References. Section 702 is referred to in section 701 of this title.



Section 703 - Powers of board

§ 703. Powers of board.

(a) General rule.--The board shall have the following powers:

(1) Provide advice and expertise to the secretary regarding the nature of agriculture in this Commonwealth.

(2) Assist the secretary and provide written comments on new departmental policy that will impact upon agriculture in this Commonwealth.

(3) Assist the secretary and provide comment on regulatory proposals pursuant to section 704 (relating to review of regulations).

(4) Provide comment to the secretary regarding existing departmental policy and regulations affecting agriculture in this Commonwealth.

(b) Exempt regulations.--Regulations subject to review by the seasonal farm labor committee under the act of June 23, 1978 (P.L.537, No.93), known as the Seasonal Farm Labor Act, are exempt from review under subsection (a).



Section 704 - Review of regulations

§ 704. Review of regulations.

(a) Notice to board.--The department shall notify the board of the development of any regulatory proposal which would regulate agriculture as early as possible but not less than 120 days prior to the date the Environmental Quality Board meets to initially consider any proposed rulemaking resulting from the regulatory proposal.

(b) Meeting and consultation with board.--At the request of the board, if the request is made within 30 days from the date of receipt of the notice required by subsection (a), the department shall meet and consult with the board in the formulation of any such regulatory proposal, and thereafter the board may provide the department with written comments thereon.

(c) Inclusion of comments with proposed rulemaking.--The department shall include any written comments of the board, received prior to the department's submission of a proposed rulemaking package to the Environmental Quality Board, as part of its submission to the Environmental Quality Board.

(d) Exceptions.--The requirements of this section shall not apply to regulations with mandatory statutory deadlines, to regulations required to be adopted by court order, to emergency regulations, to final regulations adopted pursuant to section 204 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, or where interim regulations are otherwise authorized by statute. The department shall advise the board as soon as possible of the development of regulations identified in this subsection which would regulate agriculture.

Cross References. Section 704 is referred to in section 703 of this title.






Chapter 31 - Water Resources Planning

Chapter Notes

Enactment. Chapter 31 was added December 16, 2002, P.L.1776, No.220, effective in 90 days.

Cross References. Chapter 31 is referred to in section 6103 of this title.



Section 3101 - Scope

§ 3101. Scope. This chapter deals with water resources planning.



Section 3102 - Definitions

§ 3102. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Basin." The watershed of one of the following major rivers or hydrologic systems: the Delaware River, the Great Lakes, the Ohio River, the Potomac River and the Susquehanna River.

"Clean Streams Law." The act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law.

"Compact Basin Commission." An interstate commission having jurisdiction with respect to the planning, development or regulation of water resources within a basin in Pennsylvania, created by interstate compact or Federal-interstate compact.

"Confidential information."

(1) Records, reports or information or a particular portion thereof that, if made public, would:

(i) divulge production or sales figures or methods, processes or production unique to a person;

(ii) otherwise tend to affect adversely the competitive position of a person by revealing trade secrets, including intellectual property rights; or

(iii) present threats to the safety and security of water supplies, including information concerning public water supply agency vulnerability assessments.

(2) The term does not include any of the following:

(i) Information identifying the general source of water used by a facility.

(ii) Information reporting the total amount of water withdrawn by a facility or the total amount of water used for consumptive uses or nonconsumptive uses by a facility.

"Conservation district." A county declared to be a conservation district by a resolution of its board of county commissioners.

"Consumptive use." The loss of water from a groundwater or surface water source through a manmade conveyance system, including such water that is purveyed through a public water supply system, due to transpiration by vegetation, incorporation into products during their manufacture, evaporation, diversion out of a basin or any other process to the extent that the water withdrawn is not returned to the waters of a basin. Deep well injection shall not be considered a return of waters to a basin.

"Critical area resource plan." A plan developed under section 3112(d) (relating to plan contents) for any watershed or watersheds within a critical water planning area.

"Critical water planning area." An area identified under section 3112(a)(6) or (d)(1) (relating to plan contents).

"Deep well injection." Injection of waste or wastewater substantially below aquifers containing fresh water.

"Department." The Department of Environmental Protection of the Commonwealth.

"Domestic use." The use of water for personal needs and ordinary household purposes.

"Environmental Hearing Board." The board established under the act of July 13, 1988 (P.L.530, No.94), known as the Environmental Hearing Board Act.

"Environmental Quality Board." The board established under section 1920-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

"Groundwater." Water beneath the surface of the ground within a zone of saturation, whether or not flowing through known and definite channels or percolating through underground geologic formations and regardless of whether the result of natural or artificial recharge. The term includes water contained in aquifers, artesian and nonartesian basins, underground watercourses and other bodies of water below the surface of the earth.

"Hydrologic unit." A unit of surface water or groundwaters, or both, which are interconnected and hydrologically related. The term includes a surface watershed or basin, groundwater basin, aquifer or aquifer system.

"Municipalities Planning Code." The act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code.

"Municipality." Any county, city, borough, town, township or home rule municipality or any agency or authority created by any one or more of the foregoing.

"Nonconsumptive use." A use of water withdrawn from water resources of this Commonwealth in such manner that it is returned to its basin of origin. Where only a portion of the water withdrawn is returned to the basin of origin, that portion which is returned is a nonconsumptive use, and the portion of water withdrawn which is not returned to the basin of origin is a consumptive use.

"Nonwithdrawal use." The functions of or activities in water that is not withdrawn from a water resource, including, but not limited to, navigation, in-stream hydropower production, recreation, fish and wildlife habitat and the aquatic environment.

"Person." An individual, partnership, association, company, corporation, municipality, municipal authority, Federal or Commonwealth administrative agency or an entity which is recognized by law as the subject of rights and obligations. The term shall include the officers, employees and agents of any legal entity.

"Public water supply agency." A community water system as defined by the act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act, or any person subject to the act of June 24, 1939 (P.L.842, No.365), referred to as the Water Rights Law.

"Reasonable and beneficial use." The use of water for a useful and productive purpose, which is reasonable considering the rights of other users and consistent with the public interest, in a quantity and manner as is necessary for efficient utilization. The term includes withdrawal and nonwithdrawal uses.

"Region." One of the six regions established in section 3113 (relating to regional committees).

"Regional committee." A regional water resources committee.

"Safe Drinking Water Act." The act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act.

"Safe yield." For purposes of the State water plan, the amount of water that can be withdrawn from a water resource over a period of time without impairing the long-term utility of a water resource such as dewatering of an aquifer, impairing the long-term water quality of a water resource, inducing a health threat or causing irreparable or unmitigated impact upon reasonable and beneficial uses of the water resource. Safe yield of a particular water source is primarily to be determined based upon the predictable rate of natural and artificial replenishment of the water source over a reasonable period of time.

"Secretary." The Secretary of Environmental Protection of the Commonwealth.

"State water plan." The plan adopted under section 3115 (relating to development, adoption, amendment and periodic review of State water plan). Prior to adoption of the State water plan in accordance with section 3115, the term shall mean the State water plan previously adopted and published in accordance with section 1904-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

"Statewide committee." The Statewide Water Resources Committee.

"Surface water." Water on the surface of the earth, including water in a perennial or intermittent watercourse, lake, reservoir, pond, spring, wetland, estuary, swamp or marsh, or diffused surface water, whether such body of water is natural or artificial. The term does not include recirculated process water or wastewater stored in an off-stream impoundment, pond, tank or other device unless such water or wastewater is withdrawn and used by a person other than the person who initially withdrew the water from a water resource or obtained such water from a public water supply agency.

"Water availability evaluation." An assessment of available safe yield of water in an area, both groundwater and surface water, including natural recharge capability, and an estimate of the present reasonable and beneficial uses and of the reasonable and beneficial uses for 20 years ahead by various categories such as in-stream, agricultural, domestic, energy development and production, industrial and recreational uses.

"Water conservation practices and measures." Those practices and measures which are technically feasible and economically practicable and which are designed to accomplish any of the following:

(1) Reduce the demand for water.

(2) Improve efficiency in water use and reduce leakage, losses and waste of water.

(3) Improve reuse and recycling of water.

(4) Improve land management practices to conserve water or to preserve or increase groundwater recharge.

"Watercourse." A distinct natural or artificial body of water flowing perennially or intermittently in a defined channel with bed and banks. The term includes a river, creek, stream, slough or canal.

"Water resource." Surface water or groundwater, within or on the boundaries of this Commonwealth.

"Water resources emergency." A drought or other water resource shortage declared by proclamation of the Governor that would result in a substantial and immediate shortage of available water supply in a region and that would be of sufficient severity and magnitude to warrant coordinated action to prevent or alleviate damage to property, human suffering, hardship or threats to health, safety, welfare and fish and wildlife habitat.

"Water Rights Law." The act of June 24, 1939 (P.L.842, No.365), referred to as the Water Rights Law.

"Watershed." The drainage area of a watercourse of a minimum drainage area determined in accordance with guidelines developed pursuant to section 3115(a)(2) (relating to development, adoption, amendment and periodic review of State water plan).

"Withdrawal." The removal or taking of water from any water resource, whether or not returned to the water resource.

"Withdrawal use." Any use of water which is withdrawn, including, but not limited to, domestic, municipal, public, commercial, industrial, energy development and production and agricultural water supply. The term includes the use of water transferred through interconnections but shall not include transfer of water within a system operated by the same public water supply agency.



Section 3103 - Intergovernmental cooperation and coordination

§ 3103. Intergovernmental cooperation and coordination. The Statewide committee, the regional committees and the department shall cooperate and coordinate with appropriate Compact Basin Commissions and Federal, interstate, State and political subdivisions, municipalities, public water supply agencies and other agencies for efficient planning for the maintenance and enhancement of the water resources of this Commonwealth.



Section 3104 - Administrative agreements with other agencies

§ 3104. Administrative agreements with other agencies. In consultation with the Statewide committee, the department shall, to the extent practicable, enter into administrative agreements with appropriate Compact Basin Commissions and Federal, State, interstate, municipal and other agencies for the following purposes:

(1) To avoid unnecessary duplication of staff functions and facilitate coordinated review of projects and actions within the jurisdiction of such agencies.

(2) To provide a coordinated system for registration of significant water uses and the coordinated collection and maintenance of data regarding water resources.

(3) To provide for coordinated inspection, monitoring and enforcement of applicable statutes and regulations, provided that nothing in this section shall be deemed to confer enforcement authority on the Statewide committee.

(4) To accept delegations of authority from or obtain the services and assistance of a Compact Basin Commission or Federal or interstate agency concerning planning for the maintenance and enhancement of water resources. Nothing in this paragraph shall be construed to authorize a delegation to the Statewide committee or the department of any power to regulate, control or require permits for the withdrawal or use of water.

(5) To ensure coordinated and effective responses to water resources emergencies in conjunction with the Pennsylvania Emergency Management Agency and the Compact Basin Commissions.



Section 3111 - State water plan

(a) Preparation and adoption.--In accordance with this chapter and with ongoing consultation with the Statewide committee and the department, each regional committee shall guide the development of and recommend to the Statewide committee a regional plan component for review, approval and incorporation into the State water plan. The Statewide committee shall guide the development of, approve and recommend to the secretary approval and adoption of the State water plan. The department shall draft and develop the State water plan, including regional plan components. The State water plan shall be completed and adopted within five years of the effective date of this chapter.

(b) Matters considered.--The State water plan shall reflect the matters set forth in section 3112 (relating to plan contents). The level of detail within the State water plan and each regional plan may vary among watersheds and other hydrologic units. In consultation with the regional committee and the Statewide committee, the department shall establish with the approval of the Statewide committee priorities and guidelines for the level of detail appropriate for different areas, considering among other factors the current or projected future water demands in comparison to the safe yield of available water resources in the area.

(c) Limitation of authority.--Nothing contained in this chapter shall be construed to authorize, expand or diminish the existing authority of the department, including the Environmental Quality Board, to regulate, control or require permits for the withdrawal or use of water.



Section 3112 - Plan contents

§ 3112. Plan contents.

(a) General rule.--The State water plan and regional plan shall include:

(1) An inventory of the surface water resources of each region of this Commonwealth, including an identification of the boundaries of significant watersheds and an estimate of the safe yield of such sources for withdrawal and nonwithdrawal uses during periods of normal conditions and drought.

(2) An inventory of the groundwater resources of each region of this Commonwealth, including an identification of aquifers and groundwater basins and an assessment of their safe yield, prime recharge areas, recharge capacity, withdrawal limits and relationship to stream base flows.

(3) An assessment and projection of existing and future nonwithdrawal use needs and the values of watercourses included within this Commonwealth or Federal wild and scenic river systems.

(4) An assessment and projection of existing and future withdrawal use demands.

(5) An identification of potential problems with water availability or conflicts among water uses and users.

(6) An identification of critical water planning areas comprising any significant hydrologic unit where existing or future demands exceed or threaten to exceed the safe yield of available water resources.

(7) An assessment of the current and future capabilities of public water supply agencies to provide an adequate quantity and quality of water to their service areas.

(8) An assessment of floodplain and storm water management problems.

(9) An assessment of navigation needs and the means for restoration, development and improvement of transportation by water.

(10) An assessment of the water resources required to serve areas with important or unique natural, scenic, environmental or recreational values of national, regional, local or Statewide significance, including national and State parks; designated wild, scenic and recreational rivers; national and State wildlife refuges; and the habitats of Federal and State endangered or threatened species.

(11) A process for identifying projects and practices that are being or have been implemented by water users that reduce the amount of water withdrawal or consumptive use, improve efficiency in water use, provide for reuse and recycling of water, increase the supply or storage of water or preserve or increase groundwater recharge and a recommended process for providing appropriate positive recognition of such projects or practices in actions, programs, policies, projects or management activities recommended under paragraph (16).

(12) An identification of practical alternatives for an adequate supply of water to satisfy existing and future reasonable and beneficial uses, including improved storage, groundwater recharge and surface water/groundwater conjunctive management programs.

(13) An assessment of both structural and nonstructural alternatives to address identified water availability problems, adverse impacts on water uses or conflicts between water users, including potential actions to develop additional or alternative supplies, conservation measures and management techniques.

(14) A review and evaluation of statutes, regulations, policies and institutional arrangements for the development, conservation, distribution and emergency management of water resources.

(15) A review and evaluation of water resources management alternatives and recommended programs, policies, institutional arrangements, projects and other provisions to meet the water resources needs of each region and of this Commonwealth.

(16) Proposed methods of implementing various recommended actions, programs, policies, projects or management activities.

(b) Considerations.--The State water plan and regional plans shall consider:

(1) The interconnections and relationships between groundwater and surface water as components of a single hydrologic resource.

(2) Regional water resources needs, objectives and priorities as identified and evaluated by the regional committee.

(3) Federal, State and interstate water resources policies, plans, objectives and priorities, including those identified in statutes, regulations, compacts, interstate agreements or comprehensive plans adopted by Federal and State agencies and Compact Basin Commissions.

(4) The needs and priorities reflected in comprehensive plans and zoning ordinances where one of the following conditions is satisfied:

(i) A county adopts a comprehensive plan in accordance with section 301 or 302 of the Municipalities Planning Code and municipalities in the county have adopted comprehensive plans and zoning ordinances in accordance with sections 301, 303(d) and 603(j) of the Municipalities Planning Code.

(ii) Municipalities have adopted a county plan or a multimunicipal plan under Article XI of the Municipalities Planning Code and the participating municipalities have conformed their local plans and ordinances to the county or multimunicipal plan by implementing cooperative agreements and adopting appropriate resolutions and ordinances.

(iii) A county adopts a comprehensive plan in accordance with section 301 or 302 of the Municipalities Planning Code and either:

(A) the county has adopted and is administering, in lieu of municipalities in the county, a county comprehensive plan and county zoning ordinance in accordance with sections 301, 303(d) and 603(j) of the Municipalities Planning Code; or

(B) the county has adopted a county comprehensive plan in accordance with section 301 or 302 of the Municipalities Planning Code which is in effect, in lieu of comprehensive plans adopted by municipalities in the county, and municipalities in the county have adopted zoning ordinances generally consistent with such county comprehensive plan in accordance with sections 303(d) and 603(j) of the Municipalities Planning Code.

(5) The water quantity and quality necessary to support reasonable and beneficial uses.

(6) A balancing and encouragement of multiple uses of water resources, recognizing that all water resources of this Commonwealth are capable of serving multiple uses and human needs, including multiple uses of water resources for reasonable and beneficial uses.

(7) The distinctions between short-term and long-term conditions, impacts, needs and solutions to ensure appropriate and cost-effective responses to water resources issues.

(8) The benefits and costs and social and environmental impacts of alternative policies, programs, projects and actions.

(9) Application of the principle of equal and uniform treatment of all water users that are similarly situated and all users of related facilities without regard to established political boundaries.

(c) Balancing of considerations.--In approving, recommending and adopting the State water plan, the Statewide committee and secretary shall provide serious and deliberative consideration to regional priorities, objectives and recommendations expressed by the regional committees, reconcile differences or conflicts among regional plans and assure that the regional plans and State water plan adequately consider and reflect Federal, State and Compact Basin Commission policies, plans, objectives and priorities of national, Statewide or interstate importance.

(d) Designation of critical water planning areas and preparation and approval of critical area resource plans.--

(1) Critical water planning areas shall be identified as provided under subsection (a)(6). A regional committee may, in advance of the formal adoption of a regional plan or the State water plan and if justified by evidence developed in the planning process, recommend the designation of a critical water planning area. Upon such recommendation, the Statewide committee and secretary may designate the area for the development of a critical area resource plan for any watershed or watersheds within a critical water planning area pursuant to this subsection.

(2) In preparing a critical area resource plan for a critical water planning area, the regional committee shall establish a critical area advisory committee. This committee shall be composed of persons representative of appropriate governmental agencies, agricultural, public water supply, industrial and other water users in the area, conservation and environmental organizations and other persons who have knowledge of, background in or an understanding of water resources planning and management. The critical area advisory committee shall evaluate policy, program and management alternatives and advise the regional committee and department throughout the critical water area planning process.

(3) For each critical water planning area identified and designated under this subsection or subsection (a)(6), the regional committee shall, in consultation with a critical area advisory committee, guide the development of and recommend to the Statewide committee and secretary, and the department shall draft, a critical area resource plan. The regional committee may recommend to the department the engagement of county or regional agencies or expert consulting firms to assist in the process of preparing such a plan.

(4) A critical area resource plan shall be subject to review and adoption through the same process as a regional plan as provided in this section and section 3115 (relating to development, adoption, amendment and periodic review of State water plan). Prior to final recommendation by the regional committee to the Statewide committee, a copy of the proposed critical area resource plan shall be submitted to the official planning agency and governing body of each municipality in the designated critical water planning area, the appropriate county planning agency and regional planning agencies for review and comment as to consistency with other plans and programs affecting the critical water planning area, and each such agency and governing body shall be provided 45 days to provide comments.

(5) The critical area resource plans shall include:

(i) An identification of existing and future reasonable and beneficial uses.

(ii) A water availability evaluation, including a quantitative assessment of the available water resources and their relationship to the existing and future reasonable and beneficial uses.

(iii) An identification of the quantity of water available for new or increased uses of water in the forseeable future and an identification of quantities required for future water uses associated with planned projects or developments.

(iv) An assessment of water quality issues that have a direct and substantial effect on water resource availability.

(v) A consideration of storm water and floodplain management within the critical water planning area and their impacts on water quality and quantity.

(vi) Identification of existing and potential adverse impacts on uses or conflicts among users or areas of the critical water planning area and identification of alternatives for avoiding or resolving such conflicts.

(vii) An identification of practicable supply-side and demand-side alternatives for assuring an adequate supply of water to satisfy existing and future reasonable and beneficial uses.

(6) Critical area resource plans shall be construed as a component of the State water plan and may be implemented voluntarily.

Cross References. Section 3112 is referred to in sections 3102, 3111, 3114, 3115 of this title.



Section 3113 - Regional committees

§ 3113. Regional committees.

(a) Creation.--There is created within the department a regional committee for each of the following regions in this Commonwealth:

(1) The watershed drainage area of the Delaware River and its tributaries.

(2) The watershed drainage area of the West Branch Susquehanna River subbasin and the upper Susquehanna, middle Susquehanna and Chemung subbasins and their tributaries.

(3) The watershed drainage area of the Juniata River and lower Susquehanna River and its tributaries below Sunbury, and Gunpowder, Northeast and Elk Creek Watersheds draining to the Chesapeake Bay.

(4) The watershed drainage area of the Ohio River and its tributaries.

(5) The watershed drainage area of Lake Erie and the Genesee River.

(6) The watershed drainage area of the Potomac River and its tributaries. Each regional committee shall be subject to the provisions applicable generally to boards and commissions identified in section 203 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(b) Membership.--

(1) Each regional committee shall be composed of:

(i) Four members with a knowledge, background or understanding of water resources planning and management who are county conservation district or planning commission directors or, where a county conservation district does not cover a portion of a region, who are representatives of the governing body of the county or city of the first class, as appropriate, and shall represent a geographic cross section of the region. At least two county conservation district directors shall be appointed to each regional committee. Such members shall be appointed by the Governor from recommendations made separately by the governing bodies of each county or city of the first class which is in whole or in part within the region.

(ii) Seventeen members appointed by the Governor from recommendations made separately by Statewide and regional organizations representing such interests whose residence or place of business is within the region and who meet the following criteria:

(A) Two members shall be representative of agriculture, one from production agriculture and one from horticulture.

(B) One member shall be an officer or employee of a public water supply agency providing residential service within the region.

(C) One member shall be an officer or employee of a public wastewater agency providing service within the region.

(D) Three members shall represent significant industrial and commercial enterprises, energy development and production interests.

(E) Three members shall represent environmental and conservation interests.

(F) Four members with education and experience in professions relating to water resources management, including engineering, hydrology, geology, planning, law and economics, one of whom shall be a registered professional geologist.

(G) Three members representing local governments other than counties. The members appointed under this subparagraph shall represent a cross section of the region, considering the distribution of population within each region.

(iii) One member, appointed by the secretary, who is a department employee. This member shall advise the regional committee without voting on any matter before the regional committee.

(iv) Where a Compact Basin Commission exists with jurisdiction over all or a portion of the region, a representative of such Compact Basin Commission shall be invited to serve as an ex officio voting member of the regional committee.

(2) Members shall be appointed no later than 180 days after the effective date of this chapter.

(3) A member shall be appointed for a term of three years. Of the members first appointed by the Governor under paragraph (1)(i) and (ii), five members shall serve for terms of one year, five members shall serve for terms of two years and five members shall serve for terms of three years.

(4) Vacancies shall be filled for the remainder of an unexpired term in the same manner as original appointments. A member, upon expiration of the term, shall continue to hold office until a successor is appointed.

(5) A majority of the membership of a regional committee shall constitute a quorum for the transaction of regional committee business. Action may be taken on a matter before the regional committee by a majority vote of the full membership of the regional committee.

(6) Members of a regional committee shall serve without compensation but may be reimbursed from funds appropriated for such purposes for necessary and reasonable travel and other expenses incurred during the performance of their duties.

(7) A chairperson shall be elected annually by a majority vote of the full membership of the regional committee.

(c) Powers and duties.--A regional committee has the following powers and duties:

(1) Guide the development of and recommend to the Statewide committee the regional plan component for review and incorporation into the State water plan.

(2) Consult with, advise and make recommendations to the department and the Statewide committee prior to and throughout the process of preparing the regional plan component of the State water plan and amendments to the regional plan component of the State water plan.

(3) Advise the Statewide committee and the department regarding the engagement and selection of consultants or experts to assist in the preparation of the regional component of the State water plan.

(4) Recommend to the Statewide committee and the department the identification of critical water planning areas.

(5) Utilize an open process, including public notice and at least one combined public meeting and hearing, to solicit comments from interested persons on water resources planning issues related to the preparation of the regional component of the State water plan.

(6) Meet as necessary to accomplish the purposes of this chapter.

(7) Adopt bylaws and procedures for conducting business.

Cross References. Section 3113 is referred to in section 3102 of this title.



Section 3114 - Statewide Water Resources Committee

§ 3114. Statewide Water Resources Committee.

(a) Establishment.--There is established within the department the Statewide Water Resources Committee. The purpose of the committee is to coordinate the development of the State water plan, recommend policies and guidelines for and oversee the development of the State water plan and, in continuing consultation and collaboration with the regional committees and the department and with the full opportunity for public review and comment, approve and recommend to the secretary approval and adoption of the State water plan. The Statewide committee shall be subject to the provisions applicable generally to boards and commissions identified in section 203 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(b) Membership.--

(1) The Statewide committee shall be composed of members selected as set forth in this subsection.

(2) Eighteen members shall be appointed as follows:

(i) Six members shall be representatives of the regional committees, appointed as provided in this paragraph. The Majority Leader of the Senate and Majority Leader of the House of Representatives shall each appoint two members from among the members of the regional committees. The Minority Leader of the Senate and the Minority Leader of the House of Representatives shall each appoint one member from among the members of the regional committees. Each regional committee shall nominate from among their members individuals to be considered for appointment under this paragraph, and no more than one member from each regional committee shall be appointed under this paragraph.

(ii) The Governor shall appoint six members representing a cross section of water user interests, including agriculture, conservation districts, industrial and commercial enterprises, mining, energy development and production and public water supply. The Governor shall seek suggestions and recommendations for Statewide committee membership from representative organizations.

(iii) The Governor shall appoint six members representing local government, environmental and conservation interests and professions relating to water resources management. The Governor shall seek suggestions and recommendations for Statewide committee membership from representative organizations.

(3) The Secretary of Environmental Protection, Secretary of Agriculture, Secretary of Conservation and Natural Resources, Executive Director of the Pennsylvania Fish and Boat Commission, Chairman of the Pennsylvania Public Utility Commission and Executive Director of the Pennsylvania Emergency Management Agency or their designees shall be ex officio voting members of the Statewide committee. The Secretary of Community and Economic Development and the Executive Director of the Governor's Center for Local Government Services or their designees and a representative of each Compact Basin Commission shall be invited to serve as ex officio nonvoting members of the Statewide committee.

(4) Members shall be appointed no later than 180 days after the effective date of this chapter.

(5) A member shall be appointed for a term of four years. Of the initial members appointed by the Governor:

(i) Six members shall serve initial terms of two years.

(ii) Six members shall serve initial terms of four years.

(iii) After such initial terms, individuals appointed by the Governor shall serve for a term of four years.

(6) Members must, as a result of educational background, training or experience, have an understanding of water resources planning and management issues.

(7) The chairperson of the Statewide committee shall be elected by a majority vote of the full membership of the committee.

(8) Vacancies shall be filled for the remainder of an unexpired term in the same manner as original appointments. A member, upon expiration of the term, shall continue to hold office until a successor is appointed.

(9) A majority of the membership of the Statewide committee shall constitute a quorum for the transaction of business. Action may be taken on a matter before the committee by a majority vote of the full membership of the committee.

(10) Members of the Statewide committee shall serve without compensation but may be reimbursed from funds appropriated for such purposes for necessary and reasonable travel and other expenses incurred during the performance of their duties.

(c) Powers and duties.--The Statewide committee shall:

(1) Recommend to the secretary the approval and adoption of the State water plan, including regional plan components, following consultation with the regional committees, the department, Compact Basin Commission and other appropriate agencies and after the public comment and hearing process specified in section 3115(b) (relating to development, adoption, amendment and periodic review of State water plan).

(2) Assist the department, in cooperation with regional committees, with the development of a public participation process to encourage the input from persons interested in water resources issues throughout the process of developing and formulating regional plan components and the State water plan.

(3) Recommend approval by the secretary of policies and guidelines for the preparation and development of regional plans and the State water plan in order to assure consistency in the methods used to carry out the assessments and inventories required under section 3112 (relating to plan contents).

(4) Review and comment upon regulations and policies proposed by the department under this chapter. In furtherance of this responsibility, the Statewide committee shall be given a reasonable opportunity to review and comment on regulations promulgated under this chapter affecting water resources prior to the submission to the Environmental Quality Board for both initial and final consideration. The written report of the Statewide committee shall be presented to the Environmental Quality Board with any regulatory proposal under this chapter. The chairperson of the Statewide committee shall be invited to participate in the presentation of all regulations promulgated under this chapter affecting water resources before the Environmental Quality Board.

(5) Carry out the duties and responsibilities assigned to the Statewide committee under this chapter or other applicable statutes.



Section 3115 - Development, adoption, amendment and periodic review of State water plan

§ 3115. Development, adoption, amendment and periodic review of

State water plan.

(a) Preparation of State water plan.--

(1) A State water plan shall be developed and adopted in accordance with this section within five years of the effective date of this chapter. After the initial adoption of a State water plan, the plan shall be amended and updated every five years.

(2) The department, in consultation with the Statewide committee, shall develop policies and guidelines for:

(i) Preparing or amending the regional plan components and the State water plan.

(ii) Ensuring public participation in the development or amendment of the State water plan.

(iii) Identifying critical water planning areas.

(iv) Developing critical area resources plans. Policies and guidelines shall be adopted only upon approval by both the Statewide committee and the secretary.

(3) All meetings, hearings and public review under this chapter shall be in accordance with the provisions of 65 Pa.C.S. Ch. 7 (relating to open meetings) and any regulations promulgated thereunder.

(b) Development of the State water plan.--

(1) Each regional committee shall:

(i) Hold at least one combined public meeting and hearing within its region to solicit input on water resources management and water resources planning within the region.

(ii) Make recommendations to the department and the Statewide committee on the development or amendment of the State water plan.

(iii) Make recommendations on the identification of critical water planning areas within the region.

(2) Based upon the recommendations and guidance of the regional committees and consistent with the policies and guidelines established under subsection (a)(2), the department, in consultation with the Statewide committee, shall prepare drafts of the initial regional plan components to be used in the development or amendment of the State water plan. The department may also utilize other available resources to assist with the preparation of the drafts.

(3) The department, in conjunction with the Statewide committee and the regional committee, shall hold at least one combined public meeting and hearing in each region to solicit input on the drafts of the initial regional plan components to be used in the development or amendment of the State water plan.

(4) Following public participation and the combined public meeting and hearing required under paragraph (3), each regional committee shall select, by a majority vote, the planning alternatives and provisions to be recommended as part of the regional plan component of the State water plan. Each regional committee shall recommend, by a majority vote, the regional plan component to the Statewide committee. Each regional committee shall provide to another regional committee any proposed regional plan component recommendation that may affect any other region for review and comment prior to recommendation of the regional plan component to the Statewide committee.

(5) With consideration of the regional plan components developed under paragraphs (1) through (4), and consistent with the policies and guidelines established under subsection

(a)(2), the department, in ongoing consultation with the Statewide committee, shall prepare a draft of the State water plan or amendments to the State water plan. The department, in conjunction with the Statewide committee, shall make the draft of the State water plan available for public review to solicit input on the draft of the State water plan or amendments to the State water plan.

(c) Adoption of regional plan components and State water plan.--Regional plans and the State water plan shall be recommended and adopted in accordance with the following procedures:

(1) Each regional committee shall, by a majority vote, recommend the regional plan components to the Statewide committee as provided in subsection (b).

(2) If a regional committee fails to comply with the obligations set forth in this chapter, the Statewide committee shall, after providing 90 days' written notice to the regional committee, propose, approve and recommend the regional plan components for that region.

(3) The Statewide committee or the secretary may direct modification of a new or previously approved regional plan, in whole or in part, upon finding one of the following:

(i) Recommended planning or management alternatives or provisions of two or more regional plans are inconsistent, or two or more regional planning committees are unable to agree on an alternative or provision affecting their respective regions.

(ii) A recommended planning or management alternative or provision is inconsistent with:

(A) this chapter;

(B) Federal or State statutes, regulations or officially adopted policies or plans; or

(C) compacts or other interstate agreements and plans.

(iii) A regional plan component is inconsistent with or conflicts with the provisions or objectives of the overall State water plan.

(iv) The recommended regional plan component fails to conform to section 3112 (relating to plan contents) or the requirements established by policies adopted pursuant to subsection (a)(2).

(4) Following consultation with the regional committees, the Statewide committee shall approve and recommend to the secretary approval and adoption of regional plan components and the State water plan, subject to the following procedures:

(i) Within 90 days of submission of a regional plan, the secretary shall in writing either approve the regional plan or disapprove the regional plan if the secretary finds that the regional plan fails to meet any of the criteria set forth in paragraph (3)(i) through

(iv).

(ii) Within 90 days of submission of the State water plan, the secretary shall in writing either approve the State water plan or disapprove the plan if the secretary finds that the State water plan fails to conform to the requirements of section 3112 or the policies adopted pursuant to subsection (a)(2).

(iii) Upon disapproval of a regional plan or State water plan, the secretary shall advise the Statewide committee and affected regional committee in writing of the reasons for such disapproval.

(iv) Upon receipt of any notice of disapproval, the Statewide committee, any affected regional committee and the department shall undertake expeditious and diligent efforts to confer and resolve the issues identified as the reasons for disapproval. Within 90 days of receipt of any disapproval notice, the Statewide committee shall recommend a revised plan which addresses and resolves the issues.

(5) Final adoption of each regional plan component and the State water plan shall occur only upon the approval and recommendation by the Statewide committee to the secretary for the approval and adoption of the State water plan and subsequent adoption by the secretary.

(6) Upon adoption of the State water plan, the department shall publish notice of the adoption or amendment of the State water plan in the Pennsylvania Bulletin and on the department's World Wide Web site.

(d) Periodic review.--The Statewide committee and the department shall, at least once every five years and after consultation with the regional committees, review the State water plan to determine whether it reflects the objectives, policies and purposes of this chapter. This determination, including recommendations for revisions to regional plans, shall be set forth in writing.

(e) Plan amendment.--The State water plan may be amended in accordance with the requirements of this section.

Cross References. Section 3115 is referred to in sections 3102, 3112, 3114 of this title.



Section 3116 - Use of plan

§ 3116. Use of plan.

(a) General use of plan.--The State water plan is intended to serve as a policy and guidance document, providing information, objectives, priorities and recommendations to be considered and weighed in a broad range of State, local and private decisions. The State water plan is not intended to constitute or contain legally binding regulations, prohibitions or prescriptions.

(b) Specific uses of plan.--Among other uses, it is intended that the State water plan will be used to:

(1) Identify and prioritize water resource and water supply development projects to be carried out by private organizations or government agencies.

(2) Provide information to public and private decision makers regarding water availability to help guide efficient investment and economic development.

(3) Identify opportunities for improving operation of this Commonwealth's existing water resources infrastructure.

(4) Guide the development and implementation of policies and programs by State agencies that will reduce the risk of flooding, water shortages from drought and conflicts between water users or uses.

(5) Guide policies on activities that directly and significantly affect the quantity and quality of water available with the objective of balancing and encouraging multiple uses of water resources.

(6) Educate public officials and the public at large regarding the sources and uses of water in this Commonwealth.



Section 3117 - Statewide data system

§ 3117. Statewide data system.

(a) General rule.--In cooperation with the Compact Basin Commissions and Federal, State and regional agencies with responsibilities relating to water resources management, the department shall establish and maintain a Statewide system to gather, process and distribute information on the availability, distribution, quality and use of water resources of this Commonwealth.

(b) Other commissions and agencies.--The department shall invite interested Compact Basin Commissions and Federal, State and regional agencies with responsibilities relating to water resources management to join the Statewide data system and shall cooperate with any such agency choosing to join the system.

(c) Fee.--Information gathered in the Statewide data system, subject to protection provided to confidential business information under section 3119 (relating to confidential information), shall be made available to any person on payment of a reasonable fee, as established by the department with the advice of the Statewide committee, to cover the expenses of making such information available to that person.

Cross References. Section 3117 is referred to in section 3131 of this title.



Section 3118 - Water use registration and reporting

§ 3118. Water use registration and reporting.

(a) Interim registration program.--Pending the adoption of regulations for registration and reporting under subsection (b), each public water supply agency and each hydropower facility, irrespective of the amount of withdrawal, and each person whose total withdrawal or withdrawal use from one or more points of withdrawal within a watershed operated as a system either concurrently or sequentially exceeds an average rate of 10,000 gallons a day in a 30-day period shall register with the department the source, location and amount of withdrawal or use or both. Registrations shall be submitted not later than 12 months after the effective date of this chapter or 30 days following the initiation of any such withdrawal or use, whichever is later. Registrations shall be submitted on forms as prescribed by the department.

(b) General rule; requirements for registration and reporting.--In order to provide accurate information for water resources planning, the department in consultation with the Statewide committee shall recommend and the Environmental Quality Board shall adopt regulations establishing requirements for the registration, periodic reporting and recordkeeping of withdrawals in accordance with the following provisions:

(1) Each public water supply agency and each hydropower facility, irrespective of the amount of withdrawal, and each person whose total withdrawal or withdrawal use from one or more points of withdrawal within a watershed operated as a system either concurrently or sequentially exceeds an average rate of 10,000 gallons a day in a 30-day period shall comply with recordkeeping and periodic reporting requirements established by regulation. Such regulations shall require water users subject to the registration requirements of this section to monitor, maintain records and submit to the department periodic reports regarding the source, location and amount of withdrawals or uses or both from surface waters and groundwaters, including the amount of consumptive and nonconsumptive uses, the locations and amounts of any waters returned and discharged and the amounts of water transferred between public water supply agencies via interconnections. Such regulations shall not require submission of periodic reports more frequently than annually. Where alternative methods exist to obtain a reasonably accurate evaluation of withdrawals or withdrawal uses, consumptive or nonconsumptive uses and return flows, such regulations shall allow for use of the alternative methods to obtain a reasonable estimate or indirect calculation of such in lieu of direct metering or measurement. With respect to withdrawal uses, other than public water supply agency withdrawals and hydropower facilities, involving a withdrawal of less than 50,000 gallons per day in a 30-day period, the regulations shall provide for the use of alternative methods to obtain a reasonable estimate or indirect calculation of such in lieu of direct metering or measurement.

(2) The regulations may provide for the adjustment of or variations in registration, recordkeeping or periodic reporting requirements for identified classification of user or volume of withdrawal if such requirements are not necessary to obtain information required to adequately assess water uses, monitor demands and otherwise prepare accurate and complete regional and State water plans and, if applicable, critical area resource plans.

(3) The regulations shall include a process under which water users may document and register practices or projects that they have implemented to reduce water withdrawals or consumptive use, promote groundwater recharge or otherwise conserve or enhance water supplies for consideration and use in providing appropriate recognition and credit during the implementation of existing or future water supply programs.

(4) To avoid duplication of efforts, regulations implementing the periodic reporting requirements of this subsection shall provide that the requirements may be satisfied by the filing of discharge monitoring reports prepared under the Clean Streams Law, water supply reports prepared under the Safe Drinking Water Act, water withdrawal and use reports prepared and submitted pursuant to regulations adopted by the Delaware River Basin Commission and Susquehanna River Basin Commission, or other reports submitted under other applicable statutes and regulations, to the extent that the reports provide the required information.

(5) Nothing in this section shall be construed to authorize the department or the Environmental Quality Board to require metering of homeowner wells.

(6) Where a registered withdrawal is terminated or is reduced to an amount which over a 12-month period is less than the 30-day average threshold amounts requiring registration, the person responsible for such withdrawal may file a written notice with the department of such termination and reduction. After filing such notice, the person shall be relieved of further obligations relating to period reporting under this section.

(7) Persons required to register and report water withdrawals or uses under this section shall keep records required by regulation for a period of five years and make such records available for inspection by the department upon request.

(8) Registration of a withdrawal or use shall not be construed as a determination of a person's water rights or approval of a withdrawal or use by any agency of the Commonwealth or by a Compact Basin Commission.

(c) Confidentiality of information.--Information provided to the department under this section shall be subject to the provisions of section 3119 (relating to confidential information).

Cross References. Section 3118 is referred to in section 3131 of this title.



Section 3119 - Confidential information

(a) General rule.--Except as provided in subsection (b), information required to be submitted to the department under this chapter shall be subject to the provisions of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(b) Exception.--The department, the Statewide committee and any regional committee shall not disclose confidential information required to be submitted to the department under this chapter unless:

(1) the confidential information is contained in a report in which the identity of the submitting person has been removed and the confidential information is aggregated by hydrologic unit or region; or

(2) the confidential information is disclosed to employees, contractors, agents or authorized representatives of the department, including the State and regional planning committees for the purposes of this chapter.

(c) Confidential information submitted.--If a person submits confidential information under this chapter, the person must identify the information that is confidential information and provide a justification for its confidential nature. The department, Statewide committee or regional committees shall hold the confidential information in a file separate from the general records relating to the person.

References in Text. The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (a), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References. Section 3119 is referred to in sections 3117, 3118, 3131 of this title.



Section 3120 - Water conservation

§ 3120. Water conservation.

(a) Technical assistance center.--The department shall establish and maintain a water resources technical assistance center to promote voluntary water conservation and to provide technical assistance on water resources uses issues, including methods for efficient water use, including reduction of unaccounted-for water loss and the replenishment and conservation of water resources. The center shall:

(1) Establish a voluntary Statewide water conservation program for all water users.

(2) Establish guidelines for the development of voluntary water use reduction plans in critical water planning areas.

(3) Establish voluntary water use reduction goals for all water users.

(4) Identify water conservation principles, practices and technology to assist all water users in conserving water.

(5) Develop a water conservation educational program for households, industry and other water users.

(6) Establish a Governor's Water Conservation Award to recognize outstanding conservation of water.

(7) Develop a program to promote voluntary reduction of unaccounted for water loss.

(8) Identify principles, practices and technologies to encourage groundwater recharge.

(b) Grant approval.--When approving funding pursuant to the act of March 1, 1988 (P.L.82, No.16), known as the Pennsylvania Infrastructure Investment Authority Act, the Pennsylvania Infrastructure Investment Authority shall give special consideration to funding projects that:

(1) address unaccounted-for water loss or that implement water conservation practices by a public water supply agency whose unaccounted-for water loss rate exceeds 20%, provided that, as a condition for such assistance, the applicant shall agree to attempt to recover the true cost of service from ratepayers and adopt and implement a water system management program that conforms to minimum standards established by the department, the Pennsylvania Public Utility Commission or any Compact Basin Commission for water metering, meter testing and replacement, leak detection, unaccounted-for water tracking and reporting and conservation education; or

(2) provide for interconnection between water systems to improve reliability.

Cross References. Section 3120 is referred to in section 3121 of this title.



Section 3121 - Grants

§ 3121. Grants.

(a) Authorization.--The department is authorized to provide grants for the following purposes:

(1) Reimbursement of up to 75% of the cost of preparing a voluntary water use reduction plan under section 3120(a)(2)

(relating to water conservation).

(2) Water resources education, technical assistance and water conservation, including the promotion of voluntary reduction of unaccounted-for water loss, under section 3120(a).

(b) Funding.--Grants shall be made from funds available for this purpose.



Section 3131 - Administration

§ 3131. Administration.

(a) Use of funds.--The department shall use fees collected from the use of the Statewide data system to defray the reasonable costs of administering sections 3117 (relating to Statewide data system) and 3118 (relating to water use registration and reporting).

(b) Public records and confidentiality of information.-- Except as provided in section 3119 (relating to confidential information) or in another statute, reports and other information obtained by the Statewide committee, a regional committee or the department under this chapter shall be a matter of public record and shall be available for inspection and review at the offices of the department, the Statewide committee or the appropriate regional committee.

(c) Investigations and inspections.--To determine compliance with this chapter, the department is authorized, during reasonable hours and upon reasonable notice, to make such reasonable inspections, conduct such reasonable tests or sampling or examine books, papers and records related specifically to any withdrawal under investigation pursuant to section 3118 (relating to water use registration and reporting) as it deems necessary.

(d) Water Resources Fund.--Fines and penalties collected under this chapter shall be paid into the State Treasury in a special fund known as the Water Resources Fund. This fund shall be administered by the department to carry out the purposes of this chapter.

(e) Use of other funds.--Money in the Clean Water Fund established by the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, may be used by the department for purposes of this chapter.



Section 3132 - Public nuisance

§ 3132. Public nuisance.

(a) General rule.--A violation of this chapter or an order or regulation under this chapter shall constitute a public nuisance.

(b) Applicability of other law.--Nothing in this chapter shall be construed as affecting the application of 18 Pa.C.S. § 5101 (relating to obstructing administration of law or other governmental function).

Cross References. Section 3132 is referred to in section 3134 of this title.



Section 3133 - Enforcement orders

§ 3133. Enforcement orders.

(a) Issuance.--The department may issue orders necessary to aid in the enforcement of this chapter. An order may be issued if the department finds that a person is in violation of this chapter or of a regulation issued under this chapter. The department may, in its order, require compliance with terms and conditions necessary to effect the purposes of this chapter.

(b) Effective date.--An order issued under this section shall take effect upon notice unless the order specifies otherwise.

(c) Other remedies preserved.--The right of the department to issue an order under this section is in addition to any penalty which may be imposed or any other action taken under this chapter.

(d) Duty to comply.--It shall be the duty of any person to proceed diligently to comply with any order issued by the department under this section. If such person fails to proceed diligently or fails to comply with the order within such time, if any, which may be specified in the order, the person shall be guilty of contempt and shall be punished by the court in an appropriate manner. For this purpose, application may be made by the department to the Commonwealth Court, which court is hereby granted jurisdiction.



Section 3134 - Civil remedies

§ 3134. Civil remedies.

(a) Abatement of nuisances.--An activity or condition declared to be a public nuisance under section 3132 (relating to public nuisance) shall be restrained or prevented in the manner provided by law or equity for abatement of public nuisances, and the reasonable expense thereof may be recovered from the violator.

(b) Civil remedies.--The department may bring an action in any court of competent jurisdiction to restrain and abate the violation of this chapter or any regulation issued under this chapter. Any other provision of law to the contrary notwithstanding, the courts of common pleas and Commonwealth Court shall have jurisdiction of such actions, and venue in such actions shall be set forth in the Pennsylvania Rules of Civil Procedure concerning actions in assumpsit.

(c) Civil penalties.--In addition to proceeding under any other remedy available under this chapter for the violation of any provision of this chapter or any regulation or order issued under this chapter, the department may assess a civil penalty upon a person for such violation. The maximum civil penalty that may be assessed is $1,000 per day for each violation. Each violation of any provision of this chapter and each violation for each separate day shall constitute a separate and distinct offense. The civil penalty may be assessed whether or not the violation was willful or negligent. In determining the amount of a civil penalty, the department shall consider the degree of willfulness and duration of the violation, savings resulting to the person as the result of the violation, the damage to water resources of this Commonwealth resulting from the violation and other relevant factors. When the department proposes to assess a civil penalty, it shall inform the person of the proposed amount of such penalty. The person charged with the civil penalty shall then have 30 days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, the person shall within the 30-day period file an appeal of the action with the Environmental Hearing Board. Failure to appeal within the 30-day period shall result in a waiver of all legal rights to contest the violation and the amount of the civil penalty.

(d) Remedies to be concurrent.--The remedies prescribed in this chapter shall be deemed concurrent, and the existence or exercise of any remedy shall not prevent the department from exercising any other remedy under this chapter, at law or in equity.



Section 3135 - Preservation of rights and remedies

§ 3135. Preservation of rights and remedies.

(a) Other remedies.--The collection of a penalty under this chapter shall not be construed as estopping the Commonwealth, a municipality or an authorized agency from proceeding in courts of law or equity to abate public nuisances under existing law.

(b) Remedies additional and cumulative.--It is declared to be the purpose of this section to provide additional and cumulative remedies to protect the public interest in the water resources of this Commonwealth.

(c) Pending suits.--This chapter does not apply to suits instituted prior to its effective date.



Section 3136 - Relation to other laws

§ 3136. Relation to other laws.

(a) Limitations upon department.--Nothing contained in this chapter shall be construed to authorize, diminish or expand the existing authority of the department, including the Environmental Quality Board, to regulate, control or require permits for the withdrawal or use of water. Nothing contained in this chapter shall be construed to authorize, diminish or expand the existing authority of the department under the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law. Further, nothing set forth in this chapter, any regulations adopted under this chapter or in the State water plan shall authorize the department to take any action to:

(1) Modify or impair any permits, agreements or other approvals issued under other State statutes or vested rights related to water withdrawals or uses.

(2) Interfere with or impose additional conditions upon the use or operation of any existing reservoir or water storage facility.

(3) Regulate or impose any conditions upon any activity or use not currently authorized under applicable State statutes and regulations.

(b) Limitations on water allocation authority.--The General Assembly reiterates the declarations of other statutes reflecting the need to manage water resources on a watershed basis without respect to political boundaries and the understanding that water management programs should be based upon an accurate and current State water plan. Accordingly, no political subdivision shall have any power to allocate water resources or to regulate the location, amount, timing, terms or conditions of any water withdrawal by any person.

(c) Limitations on municipalities.--Nothing in subsection (b) shall affect the power of any municipality to adopt and enforce ordinances pursuant to 35 Pa.C.S. Pt. V (relating to emergency management services) or regulate the use of land pursuant to the Pennsylvania Municipalities Planning Code or other laws. Further, each municipality shall retain and may exercise such authority as conferred by other statutes to adopt ordinances and regulations concerning:

(1) mandatory connection to and use of available public water supplies; and

(2) the prohibition or regulation of withdrawals from particular sources of water that may be contaminated in order to protect public health and safety from exposure to the contamination or avoid the induced migration of the contamination.

(d) Limitations relating to compacts.--Nothing in this chapter shall be construed to supersede or abrogate any provisions of the act of July 7, 1961 (P.L.518, No.268), known as the Delaware River Basin Compact, or the act of July 17, 1968 (P.L.368, No.181), referred to as the Susquehanna River Basin Compact Law, and this chapter shall be construed in pari materia with such compacts.






Chapter 41 - Environmental Laboratory Accreditation

Chapter Notes

Enactment. Chapter 41 was added June 29, 2002, P.L.596, No.90, effective in 60 days.



Section 4101 - Scope of chapter

§ 4101. Scope of chapter. This chapter deals with environmental laboratory accreditation.



Section 4102 - Definitions

§ 4102. Definitions. The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Accreditation." A determination by the Department of Environmental Protection that an environmental laboratory is capable of performing one or more classes of testing or analysis of environmental samples in accordance with this chapter.

"Certificate of accreditation." A document issued by the Department of Environmental Protection certifying that an environmental laboratory has met standards for accreditation.

"Department." The Department of Environmental Protection of the Commonwealth.

"Environmental Hearing Board." The board established under the act of July 13, 1988 (P.L.530, No.94), known as the Environmental Hearing Board Act.

"Environmental laboratory." A facility engaged in the testing or analysis of environmental samples.

"Environmental Quality Board." The board established under section 1920-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

"Environmental sample." A solid, liquid, gas or other specimen taken for the purpose of testing or analysis as required by an environmental statute.

"Environmental statute." A statute administered by the Department of Environmental Protection relating to the protection of the environment or of public health, safety and welfare.

"Laboratory supervisor." A technical supervisor of an environmental laboratory who supervises laboratory procedures and reporting of analytical data.

"NELAC." The National Environmental Laboratory Accreditation Conference.

"NELAP." The National Environmental Laboratory Accreditation Program.

"Secretary." The Secretary of Environmental Protection of the Commonwealth.



Section 4103 - Establishment of program

§ 4103. Establishment of program.

(a) Establishment.--The department shall establish an accreditation program for environmental laboratories.

(b) Accreditation.--An environmental laboratory must be accredited under this chapter and be in compliance with all the provisions of this chapter in order to generate data or perform analyses to be used to comply with an environmental statute.

(c) Testing and analysis.--All testing and analysis requirements of an environmental statute shall be performed by an environmental laboratory accredited under this chapter. Testing and analysis shall be performed in accordance with the requirements of this chapter, the environmental statutes and any conditions imposed by the department.



Section 4104 - Powers and duties

§ 4104. Powers and duties. The department shall have the following powers and duties:

(1) Establish, administer and enforce an environmental laboratory accreditation program which shall include accreditation standards necessary for a State certification program. The program shall also include a NELAP accreditation program for those laboratories seeking this certification. The program may also include any other specific broad-based Federal or State accreditation program for certification.

(2) Issue, renew, deny, revoke, suspend or modify certificates of accreditation to environmental laboratories in accordance with regulations adopted by the Environmental Quality Board.

(3) Impose terms or conditions on accreditation as necessary to implement and enforce this chapter.

(4) Conduct inspections and tests or samplings, including the examination and copying of records and data pertinent to a matter under investigation. Duly authorized agents and employees of the department may at reasonable times enter and examine property, facilities, operations and activities subject to regulation under this chapter.

(5) Issue orders and initiate proceedings as necessary to implement and enforce this chapter.

(6) Require a fee for the processing of an application for a certificate of accreditation, including the issuance, renewal, modification or other action relating to the certificate, in an amount sufficient to pay the department's cost of implementing and administering the accreditation program.

(7) Provide technical assistance and advice to persons and environmental laboratories subject to this chapter.

(8) Contract with third parties to inspect and monitor environmental laboratories.

(9) Cooperate with appropriate Federal, State, interstate and local government units and private organizations to implement this chapter.

(10) Allow the use of experimental procedures on a case- by-case basis to satisfy the testing or analysis requirements established under an environmental statute.

(11) Seek approval as an accrediting authority from NELAP.



Section 4105 - Powers and duties of Environmental Quality Board

§ 4105. Powers and duties of Environmental Quality Board.

(a) General rule.--The Environmental Quality Board shall adopt regulations as necessary to implement this chapter, to include the establishment of:

(1) Testing or analysis to be conducted by an environmental laboratory.

(2) Allowable fees for environmental laboratories.

(3) Requirements for education, training and experience of laboratory supervisors.

(4) Criteria and procedures to be used by the department to accredit environmental laboratories, which may include proficiency test samples and onsite audits.

(b) Accreditation.--An environmental laboratory shall be accredited pursuant to this chapter and in compliance with the provisions of this chapter in order to generate the data and perform analysis to be used to comply with an environmental statute.

(c) General certificate program.--The Environmental Quality Board may adopt regulations that establish a general certificate of accreditation program or certificates of accreditation by rule.

(d) Unique needs.--To the extent possible, the Environmental Quality Board shall establish requirements and procedures that address the unique needs of small businesses, municipalities, municipal authorities and in-house laboratories.



Section 4106 - Requirements of certificate of accreditation

§ 4106. Requirements of certificate of accreditation.

(a) Forms.--Applications, certificates and other documents shall be in a form prescribed by the department.

(b) General requirements.--An environmental laboratory shall have the staff, management structure, equipment, quality assurance and quality control procedures and recordkeeping procedures necessary to ensure that the environmental laboratory generates valid and accurate test results in accordance with all conditions of accreditation and this chapter.

(c) Laboratory supervisor.--Testing, analysis and reporting of data by an accredited laboratory shall be under the direct supervision of a laboratory supervisor. The laboratory supervisor shall certify that each test or analysis is accurate and valid and that the test or analysis was performed in accordance with all conditions of accreditation. The department may disqualify a laboratory supervisor who is responsible for the submission of inaccurate test or analysis results.

(d) Access to records and data.--An accredited laboratory shall provide the department with access to inspect records and data maintained under this chapter and to conduct tests and sampling related to inspections.



Section 4107 - Interim requirements

§ 4107. Interim requirements.

(a) Registration.--All environmental laboratories shall register with the department by October 2, 2002, on a registration form prepared by the department. An environmental laboratory which begins testing or analysis of environmental samples after this date shall register with the department before beginning operations.

(b) Time for application.--All environmental laboratories shall apply for accreditation within six months after the Environmental Quality Board establishes an accreditation requirement by regulation for a type of laboratory. The submission of an application shall provide interim authorization to continue operations until the department takes final action on the application.

(c) NELAP accreditation.--An environmental laboratory may apply to the department for NELAP accreditation after the department is approved as an accrediting authority by NELAP. The department may grant NELAP accreditation to a laboratory that meets the requirements of this chapter and the most current version of the NELAC standards that are hereby incorporated by reference.

(d) Temporary fees.--Until regulations are promulgated under this chapter, the following fees shall be charged:

(1) Five thousand dollars for the processing of an application for NELAP accreditation.

(2) Fifty dollars for the processing of an application for registration.



Section 4108 - Advisory committee

§ 4108. Advisory committee. The secretary shall appoint a Laboratory Accreditation Advisory Committee to provide technical assistance under this chapter. The committee shall consist of 11 members, including the following:

(1) One representative of a municipal authority.

(2) One representative from a commercial environmental laboratory.

(3) One representative from an industrial environmental laboratory.

(4) One representative from an academic laboratory.

(5) One representative from a small environmental laboratory.

(6) One environmental engineer.

(7) One member of an association of community water supply systems.

(8) One member of an association of wastewater systems.

(9) One member with technical expertise in the testing and analysis of environmental samples.

(10) Two members of the general public.



Section 4109 - Unlawful conduct

§ 4109. Unlawful conduct.

(a) General rule.--It shall be unlawful for a person to violate or to cause or assist in the violation of this chapter, to fail to comply with an order or condition of accreditation within the time specified by the department or to hinder, obstruct, prevent or interfere with the department in the performance of its duties under this chapter.

(b) Refusal of accreditation.--The department may refuse to issue a certificate of accreditation to an environmental laboratory which has demonstrated a lack of intention or ability to comply with this chapter or engaged in unlawful conduct or which has an employee, officer, contractor, agent or other person set forth in regulation who has engaged in unlawful activity under this chapter unless the applicant demonstrates to the satisfaction of the department that the unlawful conduct is being or has been corrected.

(c) Denial of access.--It shall be unlawful for an accredited laboratory or other person subject to regulation under this chapter to deny the department access to make inspections and conduct tests or sampling, including the examination and copying of books, papers, records and data pertinent to any matter under investigation pursuant to this chapter. Failure to provide the department with access shall result in the immediate suspension of any accreditation of the laboratory. Upon notice from the department, the laboratory shall immediately cease testing or analysis of environmental samples. The department may revoke an accreditation for failure to provide the department with access to make inspections and conduct tests or sampling, including the examination and copying of books, papers, records and data pertinent to any matter under investigation pursuant to this chapter.

(d) Notice.--The environmental laboratory shall notify each of its customers in writing within 72 hours of receipt of the department's notice if the department suspends or revokes in whole or in part a certificate of accreditation. The notice shall be on a form and in a manner approved by the department.



Section 4110 - Penalties

§ 4110. Penalties.

(a) Criminal penalties.--

(1) A person who knowingly, willfully or recklessly misrepresents that a test or an environmental sample is accurate or was performed in accordance with procedures authorized pursuant to this chapter commits a misdemeanor of the third degree and, upon conviction, shall be subject to a fine of not less than $1,250 nor more than $12,500 or to imprisonment for a period of not more than one year, or both, for each separate offense.

(2) A person who knowingly, willfully or recklessly performs or reports an inaccurate test or analysis of an environmental sample commits a misdemeanor of the third degree and shall, upon conviction, be subject to a fine of not less than $1,250 nor more than $12,500 or to imprisonment for a period of not more than one year, or both, for each separate offense.

(3) A person who knowingly, willfully or recklessly misrepresents that an environmental laboratory holds a certificate of accreditation under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a fine of not less than $1,250 nor more than $12,500 or to imprisonment for a period of not more than one year, or both, for each separate offense.

(b) Administrative penalties.--

(1) In addition to any other remedy available at law or equity, the department may assess an administrative penalty for a violation of this chapter. The penalty may be assessed whether or not the violation was willful or negligent. When determining the amount of the penalty, the department shall consider the willfulness of the violation, the damage or injury or threat of damage or injury to public health or the environment, the costs to the department for investigation and enforcement, the economic benefit of the violation to the person and other related factors. The department shall inform the person of the amount of the penalty. The administrative penalty shall not exceed $5,000 per day per violation.

(2) Every day a violation continues shall be a separate violation.

(3) The amount of the penalty assessed after a hearing before the Environmental Hearing Board or after waiver of the right to appeal the assessment shall be payable to the Commonwealth and collectable in any manner provided at law for collection of debts. If any person liable to pay any such penalty neglects or refuses to pay the penalty after demand, the amount of the penalty, together with interest and cost that may accrue, shall constitute a judgment in favor of the department upon the property of such person from the date it has been entered and docketed of record by the prothonotary of the county in which the property is situated. The department may at any time transmit to the prothonotaries of any county in which the person holds property certified copies of all such judgments, and it shall be the duty of each prothonotary to enter and docket the judgment of record in his or her office and to index the judgment as judgments are indexed, without requiring the payment of costs by the department.

(c) Concurrent penalties.--Penalties and other remedies under this chapter shall be concurrent and shall not prevent the department from exercising any other available remedy at law or equity.

(d) Rebuttable presumption.--Failure of an environmental laboratory or laboratory supervisor to maintain adequate records or proficiency test samples as required creates a rebuttable presumption that the test or analysis was not conducted as required.

(e) Falsifying results.--It shall be unlawful to falsify the results of testing or analysis of environmental samples or to violate the provisions of 18 Pa.C.S. § 4903 (relating to false swearing) or 4904 (relating to unsworn falsification to authorities) in the context of the submission of the results of testing and analysis of environmental samples under an environmental statute.



Section 4111 - Records

§ 4111. Records. Records required under this chapter shall be maintained for five years unless otherwise specified in regulation.



Section 4112 - Whistleblower protection

§ 4112. Whistleblower protection. An employee of an environmental laboratory covered by this chapter shall be deemed to be an employee under the act of December 12, 1986 (P.L.1559, No.169), known as the Whistleblower Law, in regard to good faith reports of potential violations of this chapter. Environmental laboratories covered by this chapter shall be deemed to be an employer under the Whistleblower Law in regard to good faith reports of potential violations of this chapter.



Section 4113 - Continuation of existing rules and regulations

§ 4113. Continuation of existing rules and regulations. All existing rules and regulations promulgated pursuant to any environmental statute remain in full force and effect until superseded and repealed by the rules and regulations promulgated pursuant to this chapter.






Chapter 61 - Environmental Stewardship and Watershed Protection

Chapter Notes

Enactment. Chapter 61 was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Cross References. Chapter 61 is referred to in section 6302 of this title.



Section 6101 - Short title of chapter

6119. Reporting.

Enactment. Chapter 61 was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Cross References. Chapter 61 is referred to in section 6302 of this title.

§ 6101. Short title of chapter.

This chapter shall be known and may be cited as the Environmental Stewardship and Watershed Protection Act.



Section 6102 - Legislative findings

§ 6102. Legislative findings. The General Assembly hereby determines, declares and finds as follows:

(1) Ninety-six percent of the water-quality-impaired watersheds in this Commonwealth are polluted because of nonpoint sources of pollution such as past mining activities, urban and agricultural runoff, atmospheric deposition, on-lot sewage systems and earthmoving.

(2) The Commonwealth continues to have unmet needs in the area of water and sewer infrastructure. New and improved water sources, treatment and distribution systems are necessary for public drinking water supplies.

(3) The Commonwealth owns approximately 2.4 million acres of State park and State forest lands and many of these lands suffer from past environmental problems, including unreclaimed mines, acid mine drainage and abandoned oil and gas wells.

(4) Open space, greenways, recreational trails, river corridors, fish and wildlife habitats, parks and recreation areas and scenic environments protect the environment, conserve natural resources and add value to communities.

(5) State programs and State funding should provide maximum flexibility for elected county and municipal governmental officials to identify, prioritize and address local environmental concerns, including odor abatement problems at sewage treatment plants.



Section 6103 - Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquisition." The purchase or lease with an option to purchase of land, easements or buildings for public parks, conservation, historical or recreation uses.

"Authority." The Pennsylvania Infrastructure Investment Authority.

"Authorized organization." An entity involved in research, restoration, rehabilitation, planning, acquisition, development, education or other activities, which furthers the protection, enhancement, conservation, preservation or enjoyment of this Commonwealth's environmental, conservation, recreation or similar resources. The organization must be a tax-exempt institution under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)) and registered with the Bureau of Charitable Organizations or an educational institution involved in these authorized activities or a municipal authority.

"Bond fund." The Growing Greener Bond Fund established under section 6116 (relating to establishment of bond fund and allocation and use of bond proceeds).

"Departments." The Department of Agriculture, the Department of Conservation and Natural Resources and the Department of Environmental Protection of the Commonwealth.

"Development." New construction, improvement, alteration or renovation required for and compatible with the physical development or improvement of land or buildings.

"Fund." The Environmental Stewardship Fund established in section 6104 (relating to fund).

"Geological hazard." A naturally occurring or manmade geologic condition or phenomenon that presents a risk or is a potential danger to life and property. The term includes, but is not limited to, landslide, avalanche, ground subsidence and coastal and beach erosion.

"Growing Greener bond referendum." The referendum authorized under the act of April 13, 2005 (P.L.1, No.1), known as the Growing Greener Environmental Stewardship and Watershed Protection Enhancement Authorization Act, and approved by the electorate authorizing the Commonwealth to incur indebtedness of up to $625,000,000 for the maintenance and protection of the environment, open space and farmland preservation, watershed protection, abandoned mine reclamation, acid mine drainage remediation and other environmental initiatives.

"Interior land." Land that has at least 65% of its boundary lines immediately bordered by either State forest or State park lands.

"Planning." The preparation of park, recreation and open space plans, river corridor and watershed plans, master site development plans, feasibility studies, natural areas studies and inventories, greenways and recreational trail plans, maintenance management plans, conservation plans, zoning plans, land use plans, environmental management plans and research or education documents useful in assisting municipalities, Commonwealth agencies, conservation districts, watershed organizations and authorized organizations to address environmental improvement, natural resource management, park and recreation development and land conservation.

"Recreational trail." A thoroughfare or track across water, land or snow used for motorized and/or nonmotorized recreational purposes.

"Rehabilitation and repair." Restoration or renovation of facilities or conditions of existing public conservation and recreation resources. The term excludes routine maintenance.

"Technical assistance." Provision of financial grants and professional services. The term includes publications, research, videotapes, workshops, meetings, phone consultation and written and electronic communication.

"Watershed organization." An entity recognized by either or both the Department of Conservation and Natural Resources and the Department of Environmental Protection and established to promote local watershed conservation efforts in an identified watershed.

"Watershed protection." Activities that address regional water priorities, including priorities within the Delaware, Erie, Ohio, Potomac and Susquehanna watersheds and compliance by the Commonwealth with its commitments under Chesapeake Bay agreements and implementation of the provisions of Chapter 31 (relating to water resources planning).

(July 13, 2005, P.L.213, No.45, eff. imd.)

2005 Amendment. Act 45 added the defs. of "bond fund," "geological hazard," "Growing Greener bond referendum" and "watershed protection."

Cross References. Section 6103 is referred to in sections 2301, 2315 of Title 58 (Oil and Gas).



Section 6104 - Fund

(a) Establishment.--There is established a special fund in the State Treasury, to be known as the Environmental Stewardship Fund.

(b) Sources.--

(1) Money appropriated by the General Assembly, interest earned by the fund, penalties, money received from the Federal Government or other sources and money received from the fee established under section 6112(b) (relating to extension of fees) shall be deposited in the fund. Moneys appropriated by the General Assembly to the fund shall be transferred on a quarterly basis in increments of at least 20%.

(2) For fiscal years 1999-2000 through 2003-2004, the fund may receive money, upon approval of the Governor, from the Recycling Fund and the Hazardous Sites Cleanup Fund. The combined total of appropriations from these two funds for the program shall not exceed $30,000,000 annually.

(3) It is the intent of the General Assembly that $100,000,000 per fiscal year be appropriated from the General Fund for fiscal years 2000-2001 through 2003-2004 to the fund. The Governor's annual budget submission for fiscal years 2000-2001 through 2003-2004 shall include the sum of $100,000,000 per fiscal year for allocation in accordance with this section.

(c) Appropriation.--The money in the fund is hereby appropriated, upon approval of the Governor, to the departments and the authority for the purpose of implementing the provisions of this chapter.

(d) Allocation.-- The money appropriated in subsection (c) shall be allocated annually as follows:

(1) For fiscal year 1999-2000, 28.4% to the Department of Conservation and Natural Resources, 43.7% to the Department of Environmental Protection and 27.9% to the authority.

(2) For fiscal years 2000-2001 through 2003-2004, 24.1% to the Department of Conservation and Natural Resources, 37.4% to the Department of Environmental Protection, 14.8% to the Department of Agriculture and 23.7% to the authority.

(3) For fiscal year 2004-2005, moneys in the fund shall be allocated in accordance with paragraph (1).

(4) For fiscal year 2005-2006, up to $20,000,000 of the moneys in the fund shall be deposited into the Hazardous Sites Cleanup Fund and the remaining moneys shall be allocated in accordance with paragraph (2).

(5) For fiscal year 2006-2007, up to $30,000,000 of the moneys in the fund shall be deposited into the Hazardous Sites Cleanup Fund and the remaining moneys shall be allocated in accordance with paragraph (2).

(6) For fiscal year 2007-2008 and each year thereafter, moneys in the fund shall be allocated in accordance with paragraph (2).

(d.1) Calculation of allocations.--The annual allocations under subsection (d)(4), (5) and (6) shall be calculated after moneys have been deposited into the Hazardous Sites Cleanup Fund pursuant to subsection (d)(4) and (5) and after payments authorized by section 6115(d)(4) (relating to Commonwealth indebtedness). The annual allocations shall be determined by the Secretary of the Budget.

(d.2) Allocation reductions.--The annual allocation to the authority under subsection (d)(4), (5) and (6) shall be reduced, as and if necessary, by the following sums, which shall be determined by the Secretary of the Budget:

(1) Up to $2,500,000 to the General Fund for reimbursement for any tax exclusion granted for certain energy efficient appliances pursuant to legislation enacted for this purpose.

(2) (Repealed).

(d.3) Additional deposit.--From within the funds allocated under section 6116 (relating to establishment of bond fund and allocation and use of bond proceeds), the Secretary of the Budget may deposit into the fund amounts equal to those deposited into the Hazardous Sites Cleanup Fund under subsection (d)(4) and (5) and may, at the secretary's discretion, apply the amount of the funds so deposited into the fund under this subsection against the amounts allocated in section 6116(c).

(e) Legislative oversight.--

(1) An annual expenditure plan for the fund shall be submitted by the Governor to the General Assembly as part of the Governor's annual budget submission. The expenditure plan shall be open for review and comment by the members of the General Assembly and shall include a detailed listing of the types of programs for the actual year, current year and proposed budget year.

(2) The Secretary of the Budget shall provide quarterly financial statements showing the status of the Recycling Fund, the Hazardous Sites Cleanup Fund and the Environmental Stewardship Fund to the chairman and minority chairman of the Appropriations Committee of the Senate and the chairman and minority chairman of the Appropriations Committee of the House of Representatives. Such statements shall be provided within 30 days of the close of each quarter of the fiscal year and shall commence with the quarter ending March 31, 2000.

(July 13, 2005, P.L.213, No.45, eff. imd.; July 2, 2012, P.L.751, No.85, eff. imd.)

2012 Repeal. Act 85 repealed subsec. (d.2)(2).

2005 Amendment. Act 45 amended subsec. (d) and added subsecs. (d.1), (d.2) and (d.3).

Cross References. Section 6104 is referred to in sections 6103, 6105, 6305 of this title.



Section 6105 - Agencies

§ 6105. Agencies.

(a) The Department of Conservation and Natural Resources.--

(1) The Department of Conservation and Natural Resources shall utilize money it receives from the fund for the following purposes:

(i) To rehabilitate, repair and develop State park and State forest lands and facilities and the acquisition of interior lands within State parks and State forests.

(ii) To provide grants to a county or other municipality, council of governments, conservation districts and authorized organizations for the purpose of planning, education, acquisition, development, rehabilitation and repair of greenways, recreational trails, open space, natural areas, river corridors, watersheds, community and heritage parks and recreation facilities; community conservation and beautification projects; forest conservation; and other conservation purposes. Grants under this paragraph may not be used by an authorized organization for land acquisition unless the authorized organization obtains the approval of all counties in which the land is situated. Grant moneys may also be used for the acquisition of farmland for the purposes set forth in this paragraph.

(iii) To provide grants to a county or other municipality and authorized organizations for the purpose of research, planning, inventories and technical assistance intended to protect and conserve the biological diversity of this Commonwealth.

(2) The Department of Conservation and Natural Resources may require matching funds as a condition of the award of a grant under this subsection.

(b) The Department of Environmental Protection.--

(1) The Department of Environmental Protection shall utilize money it receives from the fund for the following purposes:

(i) To implement acid mine drainage abatement and cleanup efforts and plug abandoned and orphan oil and gas wells.

(ii) To provide funding for technical assistance and financial incentives to facilitate remining.

(iii) To provide grants to a county or other municipality, council of governments, county conservation districts, watershed organizations and other authorized organizations for acid mine drainage abatement, mine cleanup efforts and well plugging.

(iv) To provide grants and technical assistance to a county or other municipality, council of governments, county conservation districts, watershed organizations and other authorized organizations to plan and implement local watershed-based conservation efforts.

(v) To improve water-quality-impaired watersheds, including those polluted by past mining activities, agricultural and urban runoff, atmospheric deposition, on-lot sewage systems and earthmoving activities.

(vi) (Deleted by amendment).

(vii) For watershed protection.

(2) County conservation districts may further distribute grants received under this section to watershed organizations and other authorized organizations to assist in the implementation of this chapter.

(3) The Department of Environmental Protection may require matching funds as a condition of the award of a grant under this subsection.

(4) For the period commencing with the effective date of this chapter and ending June 30, 2004, the Department of Environmental Protection may utilize up to 10% of the money allocated annually to it under section 6104(d) (relating to fund) to provide grants for safe drinking water projects and wastewater treatment projects. Grants under this paragraph shall be made for the same purposes and shall be subject to the same limitations as grants authorized in section 6110.

(c) Department of Agriculture.--Funds allocated to the Department of Agriculture under this chapter shall be deposited in the Agricultural Conservation Easement Purchase Fund and are subject to the provisions of the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law.

(d) The authority.--The authority shall utilize money it receives from the fund to provide financial assistance in the form of grants and matching grants for storm water, water and sewer infrastructure projects, including construction or rehabilitation of collection and conveyance systems. The authority shall develop criteria to be used to award grants under this subsection. The criteria and proposed changes thereto shall be submitted to the Environmental Resources and Energy Committee of the Senate and the Environmental Resources and Energy Committee of the House of Representatives for review and comment. The committees shall have 60 days to submit comments to the authority. Criteria shall be reviewed by the authority and the committees at least once every three years.

(e) Administrative expense limitation.--The departments and the authority may not expend more than 2.5% of the moneys received from the fund on administrative expenses. The Department of Environmental Protection may not expend more than an aggregate of 2.5% of the moneys received from the fund and the moneys directed to the Hazardous Sites Cleanup Fund pursuant to section 6104(d)(4) and (5) on administrative expenses. Grant recipients that receive moneys from the fund for the purposes set forth in this section may not expend more than 5% of the moneys received from the fund on administrative expenses.

(f) Expenditure limitation.--No moneys made available through the fund shall be used for any purpose which, directly or indirectly, precludes access to or use of any forested land for the practice of sustainable forestry and commercial production of timber or other forest products. This subsection shall not apply to funds used by the Department of Conservation and Natural Resources, counties or municipalities for the purchase or improvement of park land to be used for public recreation.

(g) Regulations.--The departments and the authority may promulgate regulations necessary to carry out the purposes of this chapter. (July 13, 2005, P.L.213, No.45, eff. imd.)

2005 Amendment. Act 45 amended subsecs. (a), (b) and (e).

References in Text. Section 6110, referred to in subsec. (b)(4), was deleted by amendment.

Cross References. Section 6105 is referred to in section 6108 of this title.



Section 6106 - Property and equipment restrictions






